Chapter 1 - Civil Procedure.

§ 1-1. Remedies.

Chapter 1.

Civil Procedure.

SUBCHAPTER I. DEFINITIONS AND GENERAL PROVISIONS.

Article 1.

Definitions.

§ 1‑1.  Remedies.

Remedies in the courts of justice are divided into 

(1)        Actions.

(2)        Special proceedings. (C.C.P., s. 1; Code, s. 125; Rev., s. 346; C.S., s. 391.)



§ 1-2. Actions.

§ 1‑2.  Actions.

An action is an ordinary proceeding in a court of justice, by which a party prosecutes another party for the enforcement or protection of a right, the redress or prevention of a wrong, or the punishment or prevention of a public offense. (C.C.P., s. 2; 1868‑9, c. 277, s. 2; Code, s. 126; Rev., s. 347; C.S., s. 392.)



§ 1-3. Special proceedings.

§ 1‑3.  Special proceedings.

Every other remedy is a special proceeding. (C.C.P., s. 3; Code, s. 127; Rev., s. 348; C.S., s. 393.)



§ 1-4. Kinds of actions.

§ 1‑4.  Kinds of actions.

Actions are of two kinds 

(1)        Civil.

(2)        Criminal. (C.C.P., s. 4; Code, s. 128; Rev., s. 349; C.S., s. 394.)



§ 1-5. Criminal action.

§ 1‑5.  Criminal action.

A criminal action is 

(1)        An action prosecuted by the State as a party, against a person charged with a public offense, for the punishment thereof.

(2)        An action prosecuted by the State, at the instance of an individual, to prevent an apprehended crime against his person or property. (Const., art. 4, s. 1; C.C.P., s. 5; Code, s. 129; Rev., s. 350; C.S., s. 395.)



§ 1-6. Civil action.

§ 1‑6.  Civil action.

Every other is a civil action. (C.C.P., s. 6; Code, s. 130; Rev., s. 351; C.S., s. 396.)



§ 1-7. When court means clerk.

§ 1‑7.  When court means clerk.

In the following sections which confer jurisdiction or power, or impose duties, where the words "superior court," or "court," in reference to a superior court are used, they mean the clerk of the superior court, unless otherwise specially stated, or unless reference is made to a regular session of the court, in which cases the judge of the court alone is meant. (C.C.P., s. 9; Code, s. 132; Rev., s. 352; C.S., s. 397; 1971, c. 381, s. 12.)



§ 1-8. Remedies not merged.

Article 2.

General Provisions.

§ 1‑8.  Remedies not merged.

Where the violation of a right admits both of a civil and a criminal remedy, the right to prosecute the one is not merged in the other. (C.C.P., s. 7; Code, s. 131; Rev., s. 353; C.S., s. 398.)



§ 1-9. Repealed by Session Laws 1967, c. 954, s. 4.

§ 1‑9.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 1-10. Plaintiff and defendant.

§ 1‑10.  Plaintiff and defendant.

In civil actions the party complaining is the plaintiff, and the adverse party the defendant. (C.C.P., s. 13; Code, s. 134; Rev., s. 355; C.S., s. 400.)



§ 1-11. How party may appear.

§ 1‑11.  How party may appear.

A party may appear either in person or by attorney in actions or proceedings in which he is interested. (C.C.P., s. 423; Code, s. 109; Rev., s. 356; C.S., s. 401.)



§ 1-12. Repealed by Session Laws 1967, c. 954, s. 4.

§ 1‑12.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 1-13. Jurisdiction of clerk.

§ 1‑13.  Jurisdiction of clerk.

The clerk of the superior court has jurisdiction to hear and decide all questions of practice and procedure and all other matters over which jurisdiction is given to the superior court, unless the judge of the court or the court at a regular session is expressly referred to. (C.C.P., s. 108; Code, s. 251; Rev., s. 358; C.S., s. 403; 1971, c. 381, s. 12.)



§ 1-14. Repealed by Session Laws 1967, c. 954, s. 4.

SUBCHAPTER II. LIMITATIONS.

Article 3.

Limitations, General Provisions.

§ 1‑14.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 1-15. Statute runs from accrual of action.

§ 1‑15.  Statute runs from accrual of action.

(a)        Civil actions can only be commenced within the periods  prescribed in this Chapter, after the cause of action has accrued, except where in special cases a different limitation is prescribed by statute.

(b)        Repealed by Session Laws 1979, c. 654, s. 3.

(c)        Except where otherwise provided by statute, a cause of action for malpractice arising out of the performance of or failure to perform professional services shall be deemed to accrue at the time of the occurrence of the last act of the defendant giving rise to the cause of action: Provided that whenever there is bodily injury to the  person, economic or monetary loss, or a defect in or damage to property which originates under circumstances making the injury, loss, defect or damage not readily apparent to the claimant at the time of its origin, and the injury, loss, defect or damage is discovered or should reasonably be discovered by the claimant two or more years after the occurrence of the last act of the defendant giving rise to the cause of action, suit must be commenced within one year from the date discovery is made: Provided nothing herein shall be construed to reduce the statute of limitation in any such case below three years. Provided further, that in no event shall an action be commenced more than four years from the last act of the defendant giving rise to the cause of action: Provided further, that where damages are sought by reason of a foreign object, which has no therapeutic or diagnostic purpose or effect, having been left in the body, a person seeking damages for malpractice may commence an action therefor within one year after discovery thereof as hereinabove provided, but in no event may the action be commenced more than 10 years from the last act of the defendant giving rise to the cause of action. (C.C.P., s. 17; Code, s. 138; Rev., s. 360; C.S., s. 405; 1967, c. 954, s. 3; 1971, c. 1157, s. 1; 1975, 2nd Sess., c. 977, ss. 1, 2; 1979, c. 654, s. 3.)



§ 1-15.1. Statutes of limitation and repose for civil actions seeking to recover damages arising out of a criminal act.

§ 1‑15.1.  Statutes of limitation and repose for civil actions seeking to recover damages arising out of a criminal act.

(a)        Notwithstanding any other provision of law, if a defendant is convicted of a criminal offense and is ordered by the court to pay restitution or restitution is imposed as a condition of probation, special probation, work release, or parole, then all applicable statutes of limitation and statutes of repose, except as established herein, are tolled for the period set forth in this subsection for purposes of any civil action brought by an aggrieved party against that defendant for damages arising out of the offense for which the defendant was convicted. Any statute of limitation or repose applicable in the civil action shall be tolled from the time of entry of the court order

(1)        Requiring that restitution be made,

(2)        Making restitution a condition of probation or special probation, or

(3)        Recommending that restitution be made a condition of work release or parole,

and until the defendant has paid in full the amount of restitution ordered or imposed. Except as provided in G.S. 15B‑34, an action to recover damages arising out of the criminal offense shall not be commenced more than 10 years from the last act of the defendant giving rise to the cause of action.

(b)        In any civil action brought by an aggrieved party against the defendant for damages arising out of the offense for which the defendant was convicted:

(1)        The defendant has the right to contest the amount of damages;

(2)        The amount of any restitution ordered or imposed shall not be admissible into evidence; and

(3)        All restitution paid by the defendant to the aggrieved party shall be credited against any judgment rendered in the action against that defendant.

(c)        This section shall not apply if the offense of which the defendant was convicted was an offense established in Chapter 20 of the General Statutes.

(d)        A plea of no contest shall be considered the same as a conviction for purposes of this section. (1989, c. 535, s. 1; 2004‑159, s. 3.)



§ 1-16. Repealed by Session Laws 1967, c. 954, s. 4.

§ 1‑16.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 1-17. Disabilities.

§ 1‑17.  Disabilities.

(a)        A person entitled to commence an action who is under a disability at the time the cause of action accrued may bring his or her action within the time limited in this Subchapter, after the disability is removed, except in an action for the recovery of real property, or to make an entry or defense founded on the title to real property, or to rents and services out of the real property, when the person must commence his or her action, or make the entry, within three years next after the removal of the disability, and at no time thereafter.

For the purpose of this section, a person is under a disability if the person meets one or more of the following conditions:

(1)        The person is within the age of 18 years.

(2)        The person is insane.

(3)        The person is incompetent as defined in G.S. 35A‑1101(7) or (8).

(a1)      For those persons under a disability on January 1, 1976, as a result of being imprisoned on a criminal charge, or in execution under sentence for a criminal offense, the statute of limitations shall commence to run and no longer be tolled from January 1, 1976.

(b)        Notwithstanding the provisions of subsection (a) of this section, an action on behalf of a minor for malpractice arising out of the performance of or failure to perform professional services shall be commenced within the limitations of time specified in G.S. 1‑15(c), except that if those time limitations expire before the minor attains the full age of 19 years, the action may be brought before the minor attains the full age of 19 years. (C.C.P., ss. 27, 142; Code, ss. 148, 163; 1899, c. 78; Rev., s. 362; C.S., s. 407; 1971, c. 1231, s. 1; 1975, c. 252, ss. 1, 3; 1975, 2nd Sess., c. 977, s. 3; 1987, c. 798; 2001‑487, s. 1.)



§ 1-18. Disability of marriage.

§ 1‑18.  Disability of marriage.

In any action in which the defense of adverse possession is relied upon, the time computed as constituting such adverse possession shall not include any possession had against a feme covert during coverture prior to February 13, 1899. (1899, c. 78, ss. 2, 3; Rev., s. 363; C.S., s. 408.)



§ 1-19. Cumulative disabilities.

§ 1‑19.  Cumulative disabilities.

When two or more disabilities coexist at the time the right of action accrues, or when one disability supervenes an existing one,  the limitation does not attach until they all are removed. (C.C.P., ss. 28, 49; Code, ss. 149, 170; Rev., s. 364; C.S., s. 409.)



§ 1-20. Disability must exist when right of action accrues.

§ 1‑20.  Disability must exist when right of action accrues.

No person may avail himself of a disability except as authorized in G.S. 1‑19, unless it existed when his right of action accrued. (C.C.P., s. 48; Code, s. 169; Rev., s. 365; C.S., s. 410.)



§ 1-21. Defendant out of State; when action begun or judgment enforced.

§ 1‑21.  Defendant out of State; when action begun or judgment enforced.

If when the cause of action accrues or judgment is rendered or docketed against a person, he is out of the State, action may be commenced, or judgment enforced within the times herein limited after the return of the person into this State, and if, after such cause of action accrues or judgment is rendered or docketed, such person departs from and resides out of this State, or remains continuously absent therefrom for one year or more, the time of his absence shall not be a part of the time limited for the commencement of the action or the enforcement of the judgment. Provided, that where a cause of action arose outside of this State and is barred by the laws of the jurisdiction in which it arose, no action may be maintained in the courts of this State for the enforcement thereof, except where the cause of action originally accrued in favor of a resident of this State.

The provisions of this section shall not apply to the extent that a court of this State has or continues to have jurisdiction over the person under the provisions of G.S. 1‑75.4. (C.C.P., s. 41; 1881, c. 258, ss. 1, 2; Code, s. 162; Rev., s. 366; C.S., s. 411; 1955, c. 544; 1979, c. 525, s. 1.)



§ 1-22. Death before limitation expires; action by or against personal representative or collector.

§ 1‑22.  Death before limitation expires; action by or against personal representative or collector.

If a person entitled to bring an action dies before the expiration of the time limited for the commencement thereof, and the cause of action survives, an action may be commenced by his personal representative or collector after the expiration of that time, and within one year from his death. If a person against whom an action may be brought dies before the expiration of the time limited for the commencement thereof, and the cause of action survives, an action may  be commenced against his personal representative or collector after the expiration of that time; provided, the action is brought or notice of the claim upon which the action is based is presented to the personal representative or collector within the time specified for the presentation of claims in G.S. 28A‑19‑3. If the claim upon which the cause of action is based is filed with the personal representative or  collector within the time above specified, and its validity is admitted in writing by him, it is not necessary to bring an action upon such claim to prevent the bar, but no action shall be brought against the personal representative or collector upon such claim after his final settlement. (C.C.P., s. 43; 1881, c. 80; Code, s. 164; Rev., s. 367; C.S., s. 412; 1977, c. 446, s. 2.)



§ 1-23. Time of stay by injunction or prohibition.

§ 1‑23.  Time of stay by injunction or prohibition.

When the commencement of an action is stayed by injunction or statutory prohibition, the time of the continuance of the injunction or prohibition is not part of the time limited for the commencement of the action. (C.C.P., s. 46; Code, s. 167; Rev., s. 368; C.S., s. 413.)



§ 1-24. Time during controversy on probate of will or granting letters.

§ 1‑24.  Time during controversy on probate of will or granting letters.

In reckoning time when pleaded as a bar to actions, that period shall not be counted which elapses during any controversy on the probate of a will or granting letters of administration, unless there is an administrator appointed during the pendency of the action, and it is provided that an action may be brought against him. (C.C.P., s. 47; Code, s. 168; Rev., s. 369; C.S., s. 414.)



§ 1-25. Repealed by Session Laws 1967, c. 954, s. 4.

§ 1‑25.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 1-26. New promise must be in writing.

§ 1‑26.  New promise must be in writing.

No acknowledgment or promise is evidence of a new or continuing contract, from which the statutes of limitations run, unless it is contained in some writing signed by the party to be charged thereby; but this section does not alter the effect of any payment of principal or interest. (C.C.P., s. 51; Code, s. 172; Rev., s. 371; C.S., s. 416.)



§ 1-27. Act, admission or acknowledgment by party to obligation, co-obligor or guarantor.

§ 1‑27.  Act, admission or acknowledgment by party to obligation, co‑obligor or guarantor.

(a)        After a cause of action has accrued on any obligation on which there is more than one obligor, any act, admission, or acknowledgment by any party to such obligation or guarantor thereof, which removes the bar of the statute of limitations or causes the statute to begin running anew, has such effect only as to the party doing such act or making such admission or acknowledgment, and shall not renew, extend or in any manner impose liability of any kind against other parties to such obligation who have not authorized or ratified the same.

(b)        Nothing in this section shall be construed as applying to or affecting rights or obligations of partnerships or individual members  thereof, due to acts, admissions or acknowledgments of any one partner but rights as between partners shall be governed by G.S. 59‑39.1. (C.C.P., s. 50; Code, s. 171; Rev., s. 372; C.S., s. 417; 1953, c. 1076, s. 1.)



§ 1-28. Undisclosed partner.

§ 1‑28.  Undisclosed partner.

The statutes of limitations apply to a civil action brought against an undisclosed partner only from the time the partnership became known to the plaintiff. (1893, c. 151; Rev., s. 373; C.S., s. 418.)



§ 1-29. Cotenants.

§ 1‑29.  Cotenants.

If in actions by tenants in common or joint tenants of personal property, to recover the same, or damages for its detention or injury, any of them are barred of their recovery by limitation of time, the rights of the others are not affected thereby, but they may recover according to their right and interest, notwithstanding such bar. (C.C.P., s. 52; Code, s. 173; Rev., s. 374; C.S., s. 419; 1921, c. 106.)



§ 1-30. Applicable to actions by State.

§ 1‑30.  Applicable to actions by State.

The limitations prescribed by law apply to civil actions brought in the name of the State, or for its benefit, in the same manner as to actions by or for the benefit of private parties. (C.C.P., s. 38; Code, s. 159; Rev., s. 375; C.S., s. 420.)



§ 1-31. Action upon a mutual, open and current account.

§ 1‑31.  Action upon a mutual, open and current account.

In an action brought to recover a balance due upon a mutual, open and current account, where there have been reciprocal demands between the parties, the cause of action accrues from the time of the latest item proved in the account on either side. (C.C.P., s. 39; Code, s. 160; Rev., s. 376; C.S., s. 421; 1951, c. 837, s. 1.)



§ 1-32. Not applicable to bank bills.

§ 1‑32.  Not applicable to bank bills.

The limitations prescribed by law do not affect actions to enforce the payment of bills, notes or other evidences of debt, issued or put in circulation as money by banking corporations incorporated under the laws of this State. (C.C.P., s. 53; 1874‑5, c. 170; Code, s. 174; Rev., s. 377; C.S., s. 422.)



§ 1-33. Actions against bank directors or stockholders.

§ 1‑33.  Actions against bank directors or stockholders.

The limitations prescribed by law do not affect actions against directors or stockholders of any banking association incorporated under the laws of this State, to recover a penalty or forfeiture imposed, or to enforce a liability created by law; but such actions must be brought within three years after the discovery by the  aggrieved party of the facts upon which the penalty or forfeiture attached, or the liability was created. (C.C.P., s. 54; Code, s. 175;  Rev., s. 378; C.S., s. 423.)



§ 1-34. Aliens in time of war.

§ 1‑34.  Aliens in time of war.

When a person is an alien subject, or a citizen of a country at war with the United States, the time of the continuance of the war is not a part of the period limited for the commencement of the action. (C.C.P., s. 44; Code, s. 165; Rev., s. 379; C.S., s. 424.)



§ 1-35. Title against State.

Article 4.

Limitations, Real Property.

§ 1‑35.  Title against State.

The State will not sue any person for, or in respect of, any real property, or the issue or profits thereof, by reason of the right or title of the State to the same 

(1)        When the person in possession thereof, or those under whom he claims, has been in the adverse possession thereof for thirty years, this possession having been ascertained and identified under known and visible lines or boundaries; which shall give a title in fee to the possessor.

(2)        When the person in possession thereof, or those under whom he claims, has been in possession under color of title for twenty‑one years, this possession having been ascertained and identified under known and visible lines or boundaries. (R.C., c. 65, s. 2; C.C.P., s. 18; Code, s. 139; Rev., s. 380; C.S., s. 425.)



§ 1-36. Title presumed out of State.

§ 1‑36.  Title presumed out of State.

In all actions involving the title to real property title is conclusively deemed to be out of the State unless it is a party to the action, but this section does not apply to the trials of protested entries laid for the purpose of obtaining grants, nor to actions instituted prior to May 1, 1917. (1917, c. 195; C.S., s. 426.)



§ 1-37. Such possession valid against claimants under State.

§ 1‑37.  Such possession valid against claimants under State.

All such possession as is described in G.S. 1‑35, under such title as is therein described, is hereby ratified and confirmed, and declared to be good and legal bar against the entry or suit of any person, under the right or claim of the State. (C.C.P., s. 19; Code, s. 140; Rev., s. 381; C.S., s. 427.)



§ 1-38. Seven years' possession under color of title.

§ 1‑38.  Seven years' possession under color of title.

(a)        When a person or those under whom he claims is and has been in possession of any real property, under known and visible lines and boundaries and under color of title, for seven years, no entry shall be made or action sustained against such possessor by a person having any right or title to the same, except during the seven years next after his right or title has descended or accrued, who in default of suing within that time shall be excluded from any claim thereafter made; and such possession, so held, is a perpetual bar against all persons not under disability: Provided, that commissioner's deeds in judicial sales and trustee's deeds under foreclosure shall also constitute color of title.

(b)        If

(1)        The marking of boundaries on the property by distinctive markings on trees or by the implacement of visible metal or concrete boundary markers in the boundary lines surrounding the property, such markings to be visible to a height of 18 inches above the ground, and

(2)        The recording of a map prepared from an actual survey by a surveyor registered under the laws of North Carolina, in the book of maps in the office of the register of deeds in the county where the real property is located, with a certificate attached to said map by which the surveyor certifies that the boundaries as shown by the map are those described in the deed or other title instrument or proceeding from which the survey was made, the surveyor's certificate reciting the book and page or file number of the deed, other title instrument or proceeding from which the survey was made,

then the listing and paying of taxes on the real property marked and for which a survey and map have been certified and recorded as provided in subdivisions (1) and (2) above shall constitute prima facie evidence of possession of real property under known and visible  lines and boundaries. Maps recorded prior to October 1, 1973 may be qualified under this statute by the recording of certificates prepared in accordance with subdivision (b)(2) above. Such certificates must contain the book and page number where the map is filed, in addition to the information required by subdivision (b)(2) above, and shall be recorded and indexed in the deed books. When a certificate is filed to qualify such a recorded map, the register of deeds shall make a marginal notation on the map in the following form: "Certificate filed pursuant to G.S. 1‑38(b), book______ (enter book where filed), page _____"

(c)        Maps recorded prior to October 1, 1973 shall qualify as if they had been certified as herein provided if said maps can be proven to conform to the boundary lines on the ground and to conform to instruments of record conveying the land which is the subject matter of the map, to the person whose name is indicated on said recorded map as the owner thereof. Maps recorded after October 1, 1973 shall comply with the provisions for a certificate as hereinbefore set forth. (C.C.P., s. 20; Code, s. 141; Rev., s. 382; C.S., s. 428; 1963, c. 1132; 1973, c. 250; 1975, c. 207.)



§ 1-39. Seizin within twenty years necessary.

§ 1‑39.  Seizin within twenty years necessary.

No action for the recovery or possession of real property shall be maintained, unless it appears that the plaintiff, or those under whom he claims, was seized or possessed of the premises in question within 20 years before the commencement of the action, unless he was under the disabilities prescribed by law. (C.C.P., s. 22; Code, s. 143; Rev., s. 383; C.S., s. 429.)



§ 1-40. Twenty years adverse possession.

§ 1‑40.  Twenty years adverse possession.

No action for the recovery or possession of real property, or the issues and profits thereof, shall be maintained when the person in possession thereof, or defendant in the action, or those under whom he claims, has possessed the property under known and visible lines and boundaries adversely to all other persons for 20 years; and such possession so held gives a title in fee to the possessor, in such property, against all persons not under disability. (C.C.P., s. 23; Code, s. 144; Rev., s. 384; C.S., s. 430.)



§ 1-41. Action after entry.

§ 1‑41.  Action after entry.

No entry upon real estate shall be deemed sufficient or valid, as a claim, unless an action is commenced thereupon within one year after the making of the entry, and within the time prescribed in this Chapter. (C.C.P., s. 24; Code, s. 145; Rev., s. 385; C.S., s. 431.)



§ 1-42. Possession follows legal title; severance of surface and subsurface rights.

§ 1‑42.  Possession follows legal title; severance of surface and subsurface rights.

In every action for the recovery or possession of real property, or damages for a trespass on such possession, the person establishing a legal title to the premises is presumed to have been possessed thereof within the time required by law; and the occupation of such premises by any other person is deemed to have been under, and in subordination to, the legal title, unless it appears that the premises have been held and possessed adversely to the legal title for the time prescribed by law before the commencement of the action. Provided that a record chain of title to the premises for a period of thirty years next preceding the commencement of the action, together with the identification of the lands described therein, shall be prima facie evidence of possession thereof within the time required by law.

In all controversies and litigation wherein it shall be made to appear from the public records that there has been at some previous time a separation or severance between the surface and the subsurface rights, title or properties of an area, no holder or claimant of the subsurface title or rights therein shall be entitled to evidence or prove any use of the surface, by himself or by his predecessors in title or of lessees or agents, as adverse possession against the holder of said surface rights or title; and likewise no holder or claimant of the surface rights shall be entitled to evidence or prove any use of the subsurface rights, by himself, or by his predecessors in title or of lessees or agents, as adverse possession against the holder of said subsurface rights, unless, in either case, at the time of beginning such allegedly adverse use and in each year of the same, said party or his predecessor in title so using shall have placed or caused to be placed upon the records of the register of deeds of the county wherein such property lies and in a book therein kept or provided for such purposes, a brief notice of intended use giving (i) the date of beginning or recommencing of the operation or use, (ii) a brief description of the property involved but sufficiently adequate to make said property readily locatable therefrom, (iii) the name and, if known, the address of the claimant of the right under which the operation or use is to be carried on or made and (iv) the deed or other instrument, if any, under which the right to conduct such operation or to make such use is claimed or to which it is to be attached. (C.C.P., s. 25; Code, s. 146; Rev., s. 386; C.S., s. 432; 1945, c. 869; 1959, c. 469; 1965, c. 1094.)



§ 1-42.1. Certain ancient mineral claims extinguished in certain counties.

§ 1‑42.1.  Certain ancient mineral claims extinguished in certain counties.

(a)        Where it appears on the public records that the fee simple title to any oil, gas or mineral interests in an area of land has been severed or separated from the surface fee simple ownership of such land and such interest is not in actual course of being mined, drilled, worked or operated, or in the adverse possession of another, or that the record title holder of any such oil, gas or mineral interests has not listed the same for ad valorem tax purposes in the county in which the same is located for a period of ten (10) years prior to January 1, 1965, any person, having the legal capacity to own land in this State, who has on September 1, 1965 an unbroken chain of  title of record to such surface estate of such area of land for fifty (50) years or more, and provided such surface estate is not in the adverse possession of another, shall be deemed to have a marketable title to such surface estate as provided in the succeeding subsections of this section, subject to such interests and defects as are inherent in the provisions and limitations contained in the muniments of which  such chain of record title is formed.

(b)        Such marketable title shall be held by such person and shall be taken by his successors in interest free and clear of any and all such fee simple oil, gas or mineral interests in such area of land founded upon any reservation or exception contained in an instrument conveying the surface estate in fee simple which was executed or recorded fifty (50) years or more prior to September 1, 1965, and such oil, gas or mineral interests are hereby declared to be null and void and of no effect whatever at law or in equity: Provided, however, that any such fee simple oil, gas or mineral interest may be preserved and kept effective by recording within two (2) years after September 1, 1965, a notice in writing duly sworn to and subscribed before an official authorized to take probate by G.S. 47‑1, which sets forth the nature of such oil, gas or mineral interest and gives the book and page where recorded. Such notice shall be probated as required for registration of instruments by G.S. 47‑14 and recorded in the office of the register of deeds of the county wherein such area of land, or any part thereof lies, and in the book therein kept or provided under the terms of G.S. 1‑42 for the purpose of recording certain severances of surface and subsurface land rights, and shall state the name and address of the claimant and, if known, the name of the surface owner and also contain either such a description of the area of land involved as to make said property readily located thereby or due incorporation by reference of the recorded instrument containing the reservation or exception of such oil, gas or mineral interest. Such notice may be made and recorded by the claimant or by any other person acting on behalf of any claimant who is either under a disability, unable to assert a claim on his own behalf, or one of a class but whose identity cannot be established or is uncertain at the time of filing such notice of claim for record.

(c)        This section shall be construed to effect the legislative purpose of facilitating land title transactions by extinguishing certain ancient oil, gas or mineral claims unless preserved by recording as herein provided. The oil, gas or mineral claims hereby extinguished shall include those of persons whether within or without the State, and whether natural or corporate, but shall exclude governmental claims, State or federal, and all such claims by reason of unexpired oil, gas or mineral releases.

(d)        All oil, gas or mineral interests in lands severed or separated from the surface fee simple ownership must be listed for ad valorem taxes and notice of such interest must be filed in writing in the manner provided by G.S. 1‑42.1(b) and recorded in the local registry in the book provided by G.S. 1‑42 within two years from September 1, 1967, to be effective against the surface fee simple owner or creditors, purchasers, heirs or assigns of such owner. Subsurface oil, gas and mineral interests shall be assessed for ad valorem taxes as real property and such taxes shall be collected and foreclosed in the  manner authorized by Chapter 105 of the General Statutes of North Carolina. The board of county commissioners shall publish a notice of this subsection in a newspaper published in the county or having general circulation in the county once a week for four consecutive weeks prior to September 1, 1967.

The provisions of this subsection shall apply to the following counties: Anson, Buncombe, Durham, Franklin, Guilford, Hoke, Jackson, Montgomery, Person, Richmond, Swain, Transylvania, Union, Wake and Warren. (1965, c. 1072, s. 1; 1967, c. 905.)



§ 1-42.2. Certain additional ancient mineral claims extinguished; oil, gas and mineral interests to be recorded and listed for taxation.

§ 1‑42.2.  Certain additional ancient mineral claims extinguished; oil, gas and mineral interests to be recorded and listed for taxation.

(a)        Where it appears on the public records that the fee simple title to any oil, gas or mineral interests in an area of land has been severed or separated from the surface fee simple ownership of such land and such interest is not in actual course of being mined, drilled, worked or operated, or in the adverse possession of another, or that the record titleholder of any such oil, gas or mineral interests has not listed the same for ad valorem tax purposes in the county in which the same is located for a period of 10 years prior to January 1, 1971, any person, having the legal capacity to own land in this State, who has on September 1, 1971, an unbroken chain of title of record to such surface estate of such area of land for at least 50 years and provided such surface estate is not in the adverse possession of another, shall be deemed to have a marketable title to such surface estate as provided in the succeeding subsections of this section, subject to such interests and defects as are inherent in the provisions and limitations contained in the muniments of which such chain of record title is formed.

(b)        Such marketable title shall be held by such person and shall be taken by his successors in interest free and clear of any and all such fee simple oil, gas or mineral interests in such area of land founded upon any reservation or exception contained in an instrument conveying the surface estate in fee simple which was executed or recorded at least 50 but not more than 56 years prior to September 1, 1971, and such oil, gas or mineral interests are hereby declared to be null and void and of no effect whatever at law or in equity: Provided, however, that any such fee simple oil, gas or mineral interest may be preserved and kept effective by recording within two years after September 1, 1971, a notice in writing duly sworn to and subscribed before an official authorized to take probate by G.S. 47‑1, which sets forth the nature of such oil, gas or mineral interest and gives the book and page where recorded. Such notice shall be probated as required for registration of instruments by G.S. 47‑14 and recorded in the office of the register of deeds of the county wherein such area of land, or any part thereof lies, and in the book therein kept or provided under the terms of G.S. 1‑42 for the purpose of recording certain severances of surface and subsurface land rights, and shall state the name and address of the claimant and, if known, the name of the surface owner and also contain either such a description of the area of land involved as to make said property readily located thereby or due incorporation by reference of the recorded instrument containing the reservation or exception of such oil, gas or mineral interest. Such notice may be made and recorded by the claimant or by any other person acting on behalf of any claimant who is either under a disability, unable to assert a claim on his own behalf, or one of a class but whose identity cannot be established or is uncertain at the time of filing such notice of claim for record.

(c)        This section shall be construed to effect the legislative purpose of facilitating land title transactions by extinguishing certain ancient oil, gas or mineral claims unless preserved by recording as herein provided. The oil, gas or mineral claims hereby extinguished shall include those of persons whether within or without the State, and whether natural or corporate, but shall exclude governmental claims, State or federal, and all such claims by reason of unexpired oil, gas or mineral releases.

(d)        Within two years from November 1, 1971, all oil, gas or mineral interests in lands severed or separated from the surface fee simple ownership must be listed for ad valorem taxes and notice of such interest must be filed in writing in the manner provided by G.S. 1‑ 42.2(b) and recorded in the local registry in the book provided by G.S. 1‑42, to be effective against the surface fee simple owner or creditors, purchasers, heirs or assigns of such owner. Subsurface oil, gas and mineral interests shall be assessed for ad valorem taxes as real property and such taxes shall be collected and foreclosed in the  manner authorized by Chapter 105 of the General Statutes of North Carolina. The board of county commissioners shall publish a notice of this subsection in a newspaper published in the county or having general circulation in the county once a week for four consecutive weeks prior to November 1, 1971.

The provisions of this subsection shall apply to the following counties: Rowan, Anson, Buncombe, Catawba, Davidson, Durham, Franklin, Guilford, Haywood, Hoke, Iredell, Jackson, Madison, Montgomery, Moore, Person, Richmond, Robeson, Scotland, Swain, Transylvania, Union, Wake, Warren and Yancey. (1971, c. 235, s. 1; c. 855.)



§ 1-42.3. Additional ancient mineral claims extinguished in certain counties; oil, gas and mineral interests to be recorded and listed for taxation in such counties.

§ 1‑42.3.  Additional ancient mineral claims extinguished in certain counties; oil, gas and mineral interests to be recorded and listed for taxation in such counties.

(a)        Where it appears on the public records that the fee simple title to any oil, gas or mineral interests in an area of land has been severed or separated from the surface fee simple ownership of such land and such interest is not in actual course of being mined, drilled, worked or operated, or in the adverse possession of another, or that the record titleholder of any such oil, gas or mineral interests has not listed the same for ad valorem tax purposes in the county in which the same is located for a period of 10 years prior to January 1, 1974, any person having the legal capacity to own land in this State, who has on September 1, 1974, an unbroken chain of title of record to such surface estate of such area of land for at least 50 years and provided such surface estate is not in the adverse possession of another, shall be deemed to have a marketable title to such surface estate as provided in the succeeding subsections of this section, subject to such interests and defects as are inherent in the provisions and limitations contained in the muniments of which such chain of record title is formed.

(b)        Such marketable title shall be held by such person and shall be taken by his successors in interest free and clear of any and all such fee simple oil, gas or mineral interest in such area of land founded upon any reservation or exception contained in an instrument conveying the surface estate in fee simple which was executed or recorded at least 50 years or more prior to September 1, 1974, and such oil, gas or mineral interests are hereby declared to be null and void and of no effect whatever at law or in equity: Provided, however, that any such fee simple oil, gas or mineral interest may be preserved and kept effective by recording within two years after September 1, 1974, a notice in writing duly sworn to and subscribed before an official authorized to take probate by G.S. 47‑1, which sets forth the nature of such oil, gas or mineral interest and gives the book and page where recorded. Such notice shall be probated as required for registration of instruments by G.S. 47‑14 and recorded in the office of the register of deeds of the county wherein such area of land, or any part thereof lies, and in the book therein kept or provided under the terms of G.S. 1‑42 for the purpose of recording certain severances of surface and subsurface land rights, and shall state the name and address of the claimant and, if known, the name of the surface owner and also contain either such a description of the area of land involved as to make said property readily located thereby or due incorporation by reference of the recorded instrument containing the reservation or exception of such oil, gas or mineral interest. Such notice may be made and recorded by the claimant or by any other person acting on behalf of any claimant who is either under a disability, unable to assert a claim on his own behalf, or one of a class but whose identity cannot be established or is uncertain at the time of filing such notice of claim for record.

(c)        This section shall be construed to effect the legislative purpose of facilitating land title transactions by extinguishing certain ancient oil, gas or mineral claims unless preserved by recording as herein provided. The oil, gas or mineral claims hereby extinguished shall include those of persons whether within or without the State, and whether natural or corporate, but shall exclude governmental claims, State or federal, and all such claims by reason of unexpired oil, gas or mineral releases.

(d)        Within two years from November 1, 1974, all oil, gas or mineral interest in lands severed or separated from the surface fee simple ownership must be listed for ad valorem taxes and notice of such interest must be filed in writing in the manner provided by G.S. 1‑ 42.3(b) and recorded in the local registry in the book provided by G.S. 1‑42, to be effective against the surface fee simple owner or creditors, purchasers, heirs or assigns of such owner. Subsurface oil, gas and mineral interests shall be assessed for ad valorem taxes as real property and such taxes shall be collected and foreclosed in the  manner authorized by Chapter 105 of the General Statutes of North Carolina. The board of county commissioners shall publish a notice of this subsection in a newspaper published in the county or having general circulation in the county once a week for four consecutive weeks prior to November 1, 1974.

The provisions of this subsection shall apply to the following counties: Alleghany, Burke, Caldwell, Cherokee, Clay, Cleveland, Gaston, Gates, Graham, Halifax, Henderson, Macon, McDowell, Mitchell, Polk, Randolph, Stanly, Surry, Watauga, and Wilkes. (1973, c. 1435; 1981, c. 329, s. 2.)



§ 1-42.4. Additional ancient mineral claims extinguished in Ashe County; oil, gas and mineral interests to be recorded and listed for taxation.

§ 1‑42.4.  Additional ancient mineral claims extinguished in Ashe County; oil, gas and mineral interests to be recorded and listed for taxation.

(a)        Where it appears on the public records that the fee simple title to any oil, gas or mineral interest in an area of land has been severed or separated from the surface fee simple ownership of such land and such interest is not in actual course of being mined, drilled, worked or operated, or in the adverse possession of another, or that the record titleholder of any such oil, gas or mineral interest has not listed the same for ad valorem tax purposes in the county in which the same is located for a period of 10 years prior to January 1, 1977, any person having the legal capacity to own land in this State, who has on September 1, 1977, an unbroken chain of title of record to such surface estate of such area of land for at least 50 years, and provided such surface estate is not in the adverse possession of another, shall be deemed to have a marketable title to such surface estate as provided in the succeeding subsections of this section, subject to such interests and defects as are inherent in the provisions and limitations contained in the muniments of which such chain of record title is formed.

(b)        Such marketable title shall be held by such person and shall be taken by his successors in interest free and clear of any and all such fee simple oil, gas or mineral interests in such area of land founded upon any reservation or exception contained in an instrument conveying the surface estate in fee simple which was executed or recorded at least 50 years or more prior to September 1, 1977, and such oil, gas or mineral interests are hereby declared to be null and void and of no effect whatever at law or in equity: Provided, however, that any such fee simple oil, gas or mineral interest may be preserved and kept effective by recording within two years after September 1, 1977, a notice in writing duly sworn to and subscribed before an official authorized to take probate by G.S. 47‑1, which sets forth the nature of such oil, gas or mineral interest and gives the book and page where recorded. Such notice shall be probated as required for registration of instruments by G.S. 47‑14 and recorded in the office of the register of deeds of the county wherein such area of land or any part thereof lies, and in the book therein kept or provided under the terms of G.S. 1‑42 for the purpose of recording certain severances of surface and subsurface land rights, and shall state the name and address of the claimant and, if known, the name of the surface owner and also contain either such a description of the area of land involved as to make said property readily located thereby or due incorporation by reference of the recorded instrument containing the reservation or exception of such oil, gas or mineral interest. Such notice may be made and recorded by the claimant or by any other person acting on behalf of any claimant who is either under a disability, unable to assert a claim on his own behalf, or one of a class but whose identity cannot be established or is uncertain at the time of filing such notice of claim for record.

(c)        This section shall be construed to effect the legislative purpose of facilitating land title transactions by extinguishing certain ancient oil, gas or mineral claims unless preserved by recording as herein provided. The oil, gas or mineral claims hereby extinguished shall include those of persons whether within or without the State, and whether natural or corporate, but shall exclude governmental claims, State or federal, and all such claims by reason of unexpired oil, gas or mineral releases.

(d)        Within two years from November 1, 1977, all oil, gas or mineral interests in lands severed or separated from the surface fee simple ownership must be listed for ad valorem taxes and notice of such interests must be filed in writing in the manner provided by G.S. 1‑ 42.4(b) and recorded in the local registry in the book provided by G.S. 1‑42, to be effective against the surface fee simple owner or creditors, purchasers, heirs or assigns of such owner. Subsurface oil, gas and mineral interests shall be assessed for ad valorem taxes as real property and such taxes shall be collected and foreclosed in the  manner authorized by Chapter 105 of the General Statutes of North Carolina. The board of county commissioners shall publish a notice of this subsection in a newspaper published in the county or having general circulation in the county once a week for four consecutive weeks prior to November 1, 1977. The provisions of this subsection shall apply to the following county: Ashe. (1977, c. 751.)



§ 1-42.5. Additional ancient mineral claims extinguished in Avery County; oil, gas and mineral interests to be recorded in such county.

§ 1‑42.5.  Additional ancient mineral claims extinguished in Avery County; oil, gas and mineral interests to be recorded in such county.

(a)        Where it appears on the public records that the fee simple title to any oil, gas or mineral interest in an area of land has been severed or separated from the surface fee simple ownership of such land and such interest is not in actual course of being mined, drilled, worked or operated, or in the adverse possession of another, any person having legal capacity to own land in this State, who has an unbroken chain of title of record to such surface estate of such area of land for at least 30 years and provided such surface estate is not in the adverse possession of another, shall be deemed to have a marketable title to such surface estate as provided in the succeeding subsections of this section, subject to such interests and defects as are inherent in the provisions and limitations contained in the muniments of which such chain of record title is formed.

(b)        Such marketable title shall be held by such person and shall be taken by his successors in interest free and clear of any and all such fee simple oil, gas or mineral interest in such area of land, the existence of which depends upon any reservation or exception contained in an instrument conveying the surface estate in fee simple which was recorded prior to such 30‑year period, and such oil, gas or mineral interests are hereby declared null and void and of no effect whatever at law or in equity: Provided, however, that any such fee simple oil, gas or mineral interest may be preserved and kept effective by recording within such 30‑year period, a notice in writing duly sworn to and subscribed before an official authorized to take probate by G.S. 47‑1, which sets forth the nature of such oil, gas or mineral interest and gives the book and page where recorded. Such notice shall be probated as required for registration of instruments by G.S. 47‑14 and recorded in the office of the register of deeds of the county wherein such area of land, or any part thereof lies, and in the book thereof kept or provided under the terms of G.S. 1‑42 for the purpose  of recording certain severances of surface and subsurface land rights, and shall state the name and address of the claimant, and the name of the surface owner and also contain either such a description of the area of land involved as to make said property readily located thereby or due incorporation by reference of the recorded instrument containing the reservation or exception of such oil, gas or mineral interest. Such notice may be made and recorded by the claimant or by any other person acting on behalf of any claimant who is either under a disability, unable to assert a claim on his own behalf, or one of a class but whose identity cannot be established or is uncertain at the time of filing such notice of claim for record.

(c)        This section shall be construed to effect the legislative purpose of facilitating land title transactions by extinquishing certain ancient oil, gas or mineral claims unless preserved by recording as herein provided. The oil, gas or mineral claims hereby extinguished shall include those of persons whether within or without the State, and whether natural or corporate, but shall exclude governmental claims, State or federal, and all such claims by reason of unexpired oil, gas or mineral releases.

(d)        The board of county commissioners shall publish a notice of this section within 90 days after the ratification date, and within 90 days prior to June 30, 1982. Such notice shall be published once per week for four consecutive weeks in a newspaper published in the counties of Avery, Burke, Mitchell and Watauga, or a newspaper having general circulation in those counties.

The provisions of this section shall apply to the following county: Avery. (1981, c. 329, s. 1.)



§ 1-42.6. Additional ancient oil, gas or mineral interests extinguished in Alleghany County; recording interests; listing interests for taxation.

§ 1‑42.6.  Additional ancient oil, gas or mineral interests extinguished in Alleghany County; recording interests; listing interests for taxation.

(a)        Where it appears on the public records that the fee simple title to any oil, gas or mineral interests in an area of land has been severed or separated from the surface fee simple ownership of such land and this interest is not in actual course of being mined, drilled, worked or operated, or in the adverse possession of another, or that the record titleholder of any oil, gas or mineral interests has not listed the same for ad valorem tax purposes in the county in which it is located for a period of 10 years prior to February 1, 1981, any person having the legal capacity to own land in this State who has on July 1, 1981, an unbroken chain of title of record to the surface estate of the area of land for at least 50 years, and provided the surface estate is not in the adverse possession of another, shall be deemed to have a marketable title to the surface estate as provided in the succeeding subsections of this section, subject to any interests and defects as are inherent in the provisions and limitations contained in the muniments that form the chain of record title.

(b)        This marketable title shall be held by such person and shall be taken by his successors in interest free and clear of any and all fee  simple oil, gas or mineral interests in the area of land founded upon  any reservation or exception contained in an instrument conveying the surface estate in fee simple that was executed or recorded at least 50 years or more prior to July 1, 1981, and such oil, gas or mineral interests are hereby declared to be null and void and of no effect whatever at law or in equity: Provided, however, that any fee simple oil, gas or mineral interest may be preserved and kept effective by recording within two years after July 1, 1981, a notice in writing duly sworn to and subscribed before an official authorized to take probate by G.S. 47‑1, which sets forth the nature of the oil, gas or mineral interest and gives the book and page where recorded. This notice shall be probated as required for registration of instruments by G.S. 47‑14 and recorded in the office of the register of deeds of the county wherein the area of land, or any part thereof lies, and in the book therein kept or provided under the terms of G.S. 1‑42 for the purpose of recording certain severances of surface and subsurface land rights, and shall state the name and address of the claimant and, if known, the name of the surface owner and also contain either such a description of the area of land involved as to make the property readily located thereby or due incorporation by reference of the recorded instrument containing the reservation or exception of such oil, gas or mineral interest. The notice may be made and recorded by the claimant or by any other person acting on behalf of any claimant who is either under a disability, unable to assert a claim on his own behalf, or one of a class but whose identity cannot be established or is uncertain at the time of filing such notice of claim for record.

(c)        This section shall be construed to effect the legislative purpose of facilitating land title transactions by extinguishing certain ancient oil, gas or mineral claims unless preserved by recording as herein provided. The oil, gas or mineral claims hereby extinguished shall include those of persons whether within or without the State, and whether natural or corporate, but shall exclude governmental claims, State or federal, and all such claims by reason of unexpired oil, gas or mineral releases.

(d)        Within two years from July 1, 1981, all oil, gas or mineral interests in lands severed or separated from the surface fee simple ownership must be listed for ad valorem taxes and notice of such interest must be filed in writing in the manner provided by G.S. 1‑42.3(b) and recorded in the local registry in the book provided by G.S. 1‑42 to be effective against the surface fee simple owner or creditors, purchasers, heirs or assigns of such owner. Subsurface oil, gas and mineral interests shall be assessed for ad valorem taxes as real property and such taxes shall be collected and foreclosed in the  manner authorized by Chapter 105 of the General Statutes of North Carolina. The board of county commissioners shall publish a notice of this section within 180 days after May 6, 1981. Such notice shall be published once per week for four consecutive weeks in a newspaper published in the county, or a newspaper of general circulation in the county.

This section applies only to Alleghany County. (1981, c. 333, ss. 1, 2.)



§ 1-42.7. Additional amount mineral claims extinguished in Chatham County; oil, gas and mineral interests to be recorded and listed for taxation.

§ 1‑42.7.  Additional amount mineral claims extinguished in Chatham County; oil, gas and mineral interests to be recorded and listed for taxation.

(a)        Where it appears on the public records that the fee simple title to any oil, gas or mineral interest in an area of land has been severed or separated from the surface fee simple ownership of such land and such interest is not in actual course of being mined, drilled, worked or operated, or in the adverse possession of another, or that the record titleholder of any such oil, gas or mineral interest has not listed the same for ad valorem tax purposes in the county in which the same is located for a period of 10 years prior to January 1, 1979, any person having the legal capacity to own land in this State, who has on September 1, 1979, an unbroken chain of title of record to such surface estate of such area of land for at least 50 years, and provided such surface estate is not in the adverse possession of another, shall be deemed to have a marketable title to such surface estate as provided in the succeeding subsections of this section, subject to such interests and defects as are inherent in the provisions and limitations contained in the muniments of which such chain of record title is formed.

(b)        Such marketable title shall be held by such person and shall be taken by his successors in interest free and clear of any and all such fee simple oil, gas or mineral interests in such area of land founded upon any reservation or exception contained in an instrument conveying the surface estate in fee simple which was executed or recorded at least 50 years or more prior to September 1, 1979, and such oil, gas or mineral interests are hereby declared to be null and void and of no effect whatever at law or in equity: Provided, however, that any such fee simple oil, gas or mineral interest may be preserved and kept effective by recording within two years after September 1, 1979, a notice in writing duly sworn to and subscribed before an official authorized to take probate by G.S. 47‑1, which sets forth the nature of such oil, gas or mineral interest and gives the book and page where recorded. Such notice shall be probated as required for registration of instruments by G.S. 47‑14 and recorded in the office of the register of deeds of the county wherein such area of land or any part thereof lies, and in the book therein kept or provided under the terms of G.S. 1‑42 for the purpose of recording certain severances of surface and subsurface land rights, and shall state the name and address of the claimant and, if known, the name of the surface owner and also contain either such a description of the area of land involved as to make said property readily located thereby or due incorporation by reference of the recorded instrument containing the reservation or exception of such oil, gas or mineral interest. Such notice may be made and recorded by the claimant or by any other person acting on behalf of any claimant who is either under a disability, unable to assert a claim on his own behalf, or one of a class but whose identity cannot be established or is uncertain at the time of filing such notice of claim for record.

(c)        This section shall be construed to effect the legislative purpose of facilitating land title transactions by extinguishing certain ancient oil, gas or mineral claims unless preserved by recording as herein provided. The oil, gas or mineral claims hereby extinguished shall include those of persons whether within or without the State, and whether natural or corporate, but shall exclude governmental claims, State or federal, and all such claims by reason of unexpired oil, gas or mineral releases.

(d)        Within two years from November 1, 1979, all oil, gas or mineral interests in land severed or separated from the surface fee simple ownership must be listed for ad valorem taxes and notice of such interests must be filed in writing in the manner provided by G.S. 1‑ 42.5(b) and recorded in the local registry in the book provided by G.S. 1‑42, to be effective against the surface fee simple owner or creditors, purchasers, heirs or assigns of such owner. Subsurface oil, gas and mineral interests shall be assessed for ad valorem taxes as real property and such taxes shall be collected and foreclosed in the  manner authorized by Chapter 105 of the General Statutes of North Carolina. The board of county commissioners shall publish a notice of this subsection in a newspaper published in the county or having general circulation in the county once a week for four consecutive weeks prior to November 1, 1979.

This section shall apply to Chatham County only. (1979, c. 343, ss. 1, 2.)



§ 1-42.8. Ancient mineral claims extinguished in Rutherford County; oil, gas and mineral interests to be recorded and listed for taxation.

§ 1‑42.8.  Ancient mineral claims extinguished in Rutherford County; oil, gas and mineral interests to be recorded and listed for taxation.

(a)        Where it appears on the public records that the fee simple title to any oil, gas or mineral interests in an area of land has been severed or separated from the surface fee simple ownership of such land, and this interest is not in actual course of being mined, drilled, worked or operated, or in the adverse possession of another; or that the record titleholder of any oil, gas or mineral interests has not listed the same for ad valorem tax purposes in the county in which it is located for a period of 10 years prior to February 1, 1982, any person having the legal capacity to own land in this State who has on September 1, 1982, an unbroken chain of title of record to the surface estate of the area of land for at least 50 years, and provided the surface estate is not in the adverse possession of another, shall be deemed to have a marketable title to the surface estate as provided in the succeeding subsections of this section, subject to any interests and defects as are inherent in the provisions and limitations contained in the muniments that form the chain of record title.

(b)        This marketable title shall be held by such persons and shall be taken by his successors in interest free and clear of any and all fee simple, oil, gas or mineral interests in the area of land founded  upon any reservation or exception contained in an instrument conveying the surface estate in fee simple that was executed or recorded at least 50 years or more prior to September 1, 1982, and such oil, gas or mineral interests are hereby declared to be null and void and of no effect whatever at law or in equity: Provided, however, that any fee simple oil, gas or mineral interest not already extinguished by existing laws may be preserved and kept effective by recording within two years after September 1, 1982, a notice in writing duly sworn to and subscribed before an official authorized to take probate by G.S. 47‑1, which sets forth the nature of the oil, gas or mineral interest and gives the book and page where recorded. This notice shall be probated as required for registration of instruments by G.S. 47‑14 and recorded in the office of the register of deeds of the county wherein the area of land, or any part thereof lies, and in the book therein kept or provided under the terms of G.S. 1‑42 for the purpose of recording certain severances of surface and subsurface land rights, and shall state the name and address of the claimant and, if known, the name of the surface owner, and shall also contain either a sufficient description of the area of land involved as to make the property readily located or due incorporation by reference of the recorded instrument containing the reservation or exception of the oil, gas or mineral interest. The notice may be made and recorded by the claimant or by any other person acting on behalf of any claimant who is under a disability, unable to assert a claim on his own behalf, or one of a class but whose identity cannot be established or is uncertain at the time of filing the notice of claim for record.

(c)        This section shall be construed to effect the legislative purpose of facilitating land title transactions by extinguishing certain ancient oil, gas or mineral claims unless preserved by recording as herein provided. The oil, gas or mineral claims hereby extinguished include those of persons whether within or without the State, and whether natural or corporate, but do not include governmental claims, State or federal, and all such claims by reason of unexpired oil, gas or mineral releases.

(d)        Within two years from September 1, 1982, all oil, gas or mineral interests in lands severed or separated from the surface fee simple ownership must be listed for ad valorem taxes, and notice of this interest must be filed in writing in the manner provided by G.S.  1‑42.3(b) and recorded in the local registry in the book provided by G.S. 1‑42 to be effective against the surface fee simple owner or creditors, purchasers, heirs or assigns of such owner. Subsurface oil, gas and mineral interests shall be assessed for ad valorem taxes as real property and such taxes shall be collected and foreclosed in the  manner authorized by Chapter 105 of the General Statutes of North Carolina.

(e)        The board of county commissioners shall publish a notice of this section in a newspaper published in the county or having general circulation in the county once a week for four consecutive weeks prior to September 1, 1982.

(f)         This act applies only to Rutherford County. (1981 (Reg. Sess.,  1982), c. 1391, s. 1.)



§ 1-42.9. Ancient mineral claims extinguished in certain counties; oil, gas and mineral interests to be recorded and listed for taxation.

§ 1‑42.9.  Ancient mineral claims extinguished in certain counties; oil, gas and mineral interests to be recorded and listed for taxation.

(a)        Where it appears on the public records that the fee simple title to any oil, gas or mineral interests in an area of land has been severed or separated from the surface fee simple ownership of such land and such interest is not in actual course of being mined, drilled, worked or operated, or in the adverse possession of another, and that the record titleholder of any such oil, gas or mineral interests has not listed the same for ad valorem tax purposes in the county in which the same is located for a period of five years prior to January 1, 1986, any person, having the legal capacity to own land in this State, who has on January 1, 1986, an unbroken chain of title of record to the surface estate of the area of land for at least 30 years and provided the surface estate is not in the adverse possession of another, shall be deemed to have a marketable title to the fee estate as provided in the succeeding subsections of this section, subject to the interests and defects as are inherent in the provisions and limitations contained in the muniments of which the chain of record is formed.

(b)        This marketable title shall be held by such person and shall be taken by his successors in interest free and clear of any and all fee simple oil, gas or mineral interests in the area of land founded upon any reservation or exception contained in an instrument conveying the surface estate in fee simple that was executed or recorded at least 30 years or more prior to January 1, 1986, and such oil, gas or mineral interests are hereby declared to be null and void and of no effect whatever at law or in equity. Provided, however, that any fee simple oil, gas or mineral interest may be preserved and kept effective by recording within two years after January 1, 1986, a notice in writing duly sworn to and subscribed before an official authorized to take probate by G.S. 47‑1, which sets forth the nature of the oil, gas or mineral interest and gives the book and page where recorded. This notice shall be probated as required for registration of instruments by G.S. 47‑14 and recorded in the office of the register of deeds of the county wherein the area of land, or any part thereof lies, and in the book therein kept or provided under the terms of G.S. 1‑42 for the purpose of recording certain severances of surface and subsurface land rights, and shall state the name and address of the claimant and, if known, the name of the surface owner and also contain either such a description of the area of land involved as to make the property readily located thereby or due incorporation by reference of the recorded instrument containing the reservation or exception of such oil, gas or mineral interest. The notice may be made and recorded by the claimant, by any person authorized by the claimant to act on his behalf, or by any person acting on behalf of any claimant who is under a disability, unable to assert a claim on his own behalf, or one of a class whose identity cannot be established or is uncertain at the time of filing such notice of claim for record.

(c)        This section shall be construed to effect the legislative purpose of facilitating land title transactions by extinguishing certain ancient oil, gas or mineral claims unless preserved by recording as herein provided. The oil, gas or mineral claims hereby extinguished shall include those of persons whether within or without the State, and whether natural or corporate, but shall exclude governmental claims, State or federal, and all such claims by reason of unexpired oil, gas or mineral leases.

(d)        Within two years from January 1, 1986, all oil, gas or mineral  interests in lands severed or separated from the surface fee simple ownership and forfeitable under the terms of G.S. 1‑42.9(b) must be listed for ad valorem taxes, and notice of this interest must be filed in writing in the manner provided by G.S. 1‑42.9(b) and recorded in the local registry in the book provided by G.S. 1‑42 to be effective against the surface fee simple owner or creditors, purchasers, heirs or assigns of such owner. Subsurface oil, gas and mineral interests shall be assessed for ad valorem taxes as real property and such taxes shall be collected and foreclosed in the manner authorized by Chapter 105 of the General Statutes of North Carolina.

(e)        The board of county commissioners shall publish a notice of this section in a newspaper published in the county or having general circulation in the county once a week for four consecutive weeks prior to January 1, 1986.

(f)         This section applies to a county that failed to publish a notice as required by subsection (e) but that published a notice of this section in a newspaper having general circulation in the county once a week for four consecutive weeks prior to January 1, 1986. In applying this section to that county, however, the date "1984" shall be substituted for the date "1983" each time it appears in this section. (1983, c. 502; 1983 (Reg. Sess., 1984), c. 1096, ss. 1‑3; 1985, c. 160; c. 573, s. 1.)



§ 1-43. Tenant's possession is landlord's.

§ 1‑43.  Tenant's possession is landlord's.

When the relation of landlord and tenant has existed, the possession of the tenant is deemed the possession of the landlord, until the expiration of twenty years from the termination of the tenancy; or where there has been no written lease, until the expiration of twenty years from the time of the last payment of rent,  notwithstanding that the tenant may have acquired another title, or may have claimed to hold adversely to his landlord. But such presumptions shall not be made after the periods herein limited. (C.C.P., s. 26; Code, s. 147; Rev., s. 387; C.S., s. 433.)



§ 1-44. No title by possession of right-of-way.

§ 1‑44.  No title by possession of right‑of‑way.

No railroad, plank road, turnpike or canal company may be barred of, or presumed to have conveyed, any real estate, right‑of‑way, easement, leasehold, or other interest in the soil which has been condemned, or otherwise obtained for its use, as a right‑of‑way, depot, station house or place of landing, by any statute of limitation or by occupation of the same by any person whatever. (R.C., c. 65, s.  23; C.C.P., s. 29; Code, s. 150; Rev., s. 388; C.S., s. 434.)



§ 1-44.1. Presumption of abandonment of railroad right-of-way.

§ 1‑44.1.  Presumption of abandonment of railroad right‑of‑way.

Any railroad which has removed its tracks from a right‑of‑way and has not replaced them in whole or in part within a period of seven (7) years after such removal and which has not made any railroad use of any part of such right‑of‑way after such removal of tracks for a period of seven (7) years after such removal, shall be presumed to have abandoned the railroad right‑of‑way. (1955, c. 657.)



§ 1-44.2. Presumptive ownership of abandoned railroad easements.

§ 1‑44.2.  Presumptive ownership of abandoned railroad easements.

(a)        Whenever a railroad abandons a railroad easement, all right, title and interest in the strip, piece or parcel of land constituting the abandoned easement shall be presumed to be vested in those persons, firms or corporations owning lots or parcels of land adjacent to the abandoned easement, with the presumptive ownership of each adjacent landowner extending to the centerline of the abandoned easement. In cases where the railroad easement adjoins a public road right‑of‑way, the adjacent property owner's right, title and interest in the abandoned railroad easement shall extend to the nearest edge of the public road right‑of‑way.

The side boundaries of each parcel so presumptively vested in the adjacent property owner shall be determined by extending the side property lines of the adjacent parcels to the centerline of the abandoned easement, or as the case may be, the nearest edge of the public road right‑of‑way. In the event the side property lines of two adjacent property owners intersect before they meet the centerline or nearest edge of the public road right‑of‑way, as the case may be, such side property lines shall join and run together from the point of intersection to the centerline of the easement or nearest edge of the public road right‑of‑way, as the case may be, perpendicular to said centerline or edge.

(b)        The presumption established by this section is rebuttable by showing that a party has good and valid title to the land.

(c)        Repealed by Session Laws 1987 (Reg. Sess., 1988), c. 1071, s. 6. (1987, c. 433, s. 1; 1987 (Reg. Sess., 1988), c. 1071, s. 6; 2004‑203, s. 14.)



§ 1-45. No title by possession of public ways.

§ 1‑45.  No title by possession of public ways.

No person or corporation shall ever acquire any exclusive right to any part of a public road, street, lane, alley, square or public way of any kind by reason of any occupancy thereof or by encroaching upon or obstructing the same in any way, and in all actions, whether civil or criminal, against any person or corporation on account of an encroachment upon or obstruction or occupancy of any public way it shall not be competent for a court to hold that such action is barred by any statute of limitations. (1891, c. 224; Rev., s. 389; C.S., s. 435.)



§ 1-45.1. No adverse possession of property subject to public trust rights.

§ 1‑45.1.  No adverse possession of property subject to public trust rights.

Title to real property held by the State and subject to public trust rights may not be acquired by adverse possession. As used in this section, "public trust rights" means those rights held in trust by the State for the use and benefit of the people of the State in common. They are established by common law as interpreted by the courts of this State. They include, but are not limited to, the right to navigate, swim, hunt, fish, and enjoy all recreational activities in the watercourses of the State and the right to freely use and enjoy the State's ocean and estuarine beaches and public access to the beaches. (1985, c. 277, s. 1.)



§ 1-46. Periods prescribed.

Article 5.

Limitations, Other than Real Property.

§ 1‑46.  Periods prescribed.

The periods prescribed for the commencement of actions, other than for the recovery of real property, are as set forth in this Article. (C.C.P., s. 30; Code, s. 151; Rev., s. 390; C.S., s. 436.)



§ 1-46.1. Twelve years.

§ 1‑46.1.  Twelve years.

Within 12 years an action 

(1)        No action for the recovery of damages for personal injury, death, or damage to property based upon or arising out of any alleged defect or any failure in relation to a product shall be brought more than 12 years after the date of initial purchase for use or consumption.

(2)        Reserved for future codification purposes.  (2009‑420, s. 2.)



§ 1-47. Ten years.

§ 1‑47.  Ten years.

Within ten years an action ‑

(1)        Upon a judgment or decree of any court of the United States, or of any state or territory thereof, from the date of its entry. No such action may be brought more than once, or have the effect to continue the lien of the original judgment.

(1a)      Upon a judgment rendered by a justice of the peace, from its date.

(2)        Upon a sealed instrument or an instrument of conveyance of an interest in real property, against the principal thereto. Provided, however, that if action on an instrument is filed, the defendant or defendants in such action may file a counterclaim arising out of the same transaction or transactions as are the subject of plaintiff's claim, although a shorter statute of limitations would otherwise apply to defendant's counterclaim. Such counterclaim may be filed against such parties as provided in G.S. 1A‑1, Rules of Civil Procedure.

(3)        For the foreclosure of a mortgage, or deed in trust for creditors with a power of sale, of real property, where the mortgagor or grantor has been in possession of the property, within ten years after the forfeiture of the mortgage, or after the power of sale became absolute, or within ten years after the last payment on the same.

(4)        For the redemption of a mortgage, where the mortgagee has been in possession, or for a residuary interest under a deed in trust for creditors, where the trustee or those holding under him has been in possession, within ten years after the right of action accrued.

(5)        Repealed by Session Laws 1959, c. 879, s. 2.

(6)       a.         Against any registered land surveyor as defined in G.S. 89C‑3(9) or any person acting under his supervision and control for physical damage or for economic or monetary loss due to negligence or a deficiency in the performance of surveying or platting, within 10 years after the last act or omission giving rise to the cause of action.

b.         For purposes of this subdivision, "surveying and platting" means boundary surveys, topographical surveys, surveys of property lines, and any other measurement or surveying of real property and the consequent graphic representation thereof.

c.         The limitation prescribed by this subdivision shall apply to the exclusion of G.S. 1‑15(c) and G.S. 1‑52(16). (C.C.P., ss. 14, 31; Code, s. 152; Rev., s. 391; C.S., s. 437; 1937, c. 368; 1959, c. 879, s. 2; 1961, c. 115, s. 2; 1969, c. 810, s. 1; 1991, c. 268, s. 2; 1995 (Reg. Sess., 1996), c. 742, s. 1(a); 1997‑456, s. 27; 1999‑221, s. 3; 2004‑203, s. 15(a).)



§ 1-48. Transferred to § 1-54, subdivision (6), by Session Laws 1951, c. 837, s. 2.

§ 1‑48.  Transferred to § 1‑54, subdivision (6), by Session Laws 1951, c. 837, s. 2.



§ 1-49. Seven years.

§ 1‑49.  Seven years.

Within seven years an action 

(1)        Repealed by Session Laws 1961, c. 115, s. 1.

(2)        By a creditor of a deceased person against his personal or real representative, within seven years next after the qualification of the executor or administrator and his making the advertisement required by law for creditors of the deceased to present their claims, where no personal service of such notice in writing is made upon the creditor. A creditor thus barred of a recovery against the representative of any principal debtor is also barred of a recovery against any surety to the debt. (C.C.P., s. 32; Code, s. 153; Rev., s. 392; C.S., s. 438; 1961, c. 115, s. 1.)



§ 1-50. Six years.

§ 1‑50.  Six years.

(a)        Within six years an action 

(1)        Repealed by Session Laws 1997‑297, s. 1.

(2)        Against an executor, administrator, collector, or guardian on his official bond, within six years after the auditing of his final account by the proper officer, and the filing of the audited account as required by law.

(3)        For injury to any incorporeal hereditament.

(4)        Against a corporation, or the holder of a certificate or duplicate certificate of stock in the corporation, on account of any dividend, either a cash or stock dividend, paid or allotted by the corporation to the holder of the certificate or duplicate certificate of stock in the corporation.

(5)       a.         No action to recover damages based upon or arising out of the defective or unsafe condition of an improvement to real property shall be brought more than six years from the later of the specific last act or omission of the defendant giving rise to the cause of action or substantial completion of the improvement.

b.         For purposes of this subdivision, an action based upon or arising out of the defective or unsafe condition of an improvement to real property includes:

1.         Actions to recover damages for breach of a contract to construct or repair an improvement to real property;

2.         Actions to recover damages for the negligent construction or repair of an improvement to real property;

3.         Actions to recover damages for personal injury, death or damage to property;

4.         Actions to recover damages for economic or monetary loss;

5.         Actions in contract or in tort or otherwise;

6.         Actions for contribution indemnification for damages sustained on account of an action described in this subdivision;

7.         Actions against a surety or guarantor of a defendant described in this subdivision;

8.         Actions brought against any current or prior owner of the real property or improvement, or against any other person having a current or prior interest therein;

9.         Actions against any person furnishing materials, or against any person who develops real property or who performs or furnishes the design, plans, specifications, surveying, supervision, testing or observation of construction, or construction of an improvement to real property, or a repair to an improvement to real property.

c.         For purposes of this subdivision, "substantial completion" means that degree of completion of a project, improvement or specified area or portion thereof (in accordance with the contract, as modified by any change orders agreed to by the parties) upon attainment of which the owner can use the same for the purpose for which it was intended. The date of substantial completion may be established by written agreement.

d.         The limitation prescribed by this subdivision shall not be asserted as a defense by any person in actual possession or control, as owner, tenant or otherwise, of the improvement at the time the defective or unsafe condition constitutes the proximate cause of the injury or death for which it is proposed to bring an action, in the event such person in actual possession or control either knew, or ought reasonably to have known, of the defective or unsafe condition.

e.         The limitation prescribed by this subdivision shall not be asserted as a defense by any person who shall have been guilty of fraud, or willful or wanton negligence in furnishing materials, in developing real property, in performing or furnishing the design, plans, specifications, surveying, supervision, testing or observation of construction, or construction of an improvement to real property, or a repair to an improvement to real property, or to a surety or guarantor of any of the foregoing persons, or to any person who shall wrongfully conceal any such fraud, or willful or wanton negligence.

f.          This subdivision prescribes an outside limitation of six years from the later of the specific last act or omission or substantial completion, within which the limitations prescribed by G.S. 1‑52 and 1‑53 continue to run. For purposes of the three‑year limitation prescribed by G.S. 1‑52, a cause of action based upon or arising out of the defective or unsafe condition of an improvement to real property shall not accrue until the injury, loss, defect or damage becomes apparent or ought reasonably to have become apparent to the claimant. However, as provided in this subdivision, no action may be brought more than six years from the later of the specific last act or omission or substantial completion.

g.         The limitation prescribed by this subdivision shall apply to the exclusion of G.S. 1‑15(c), G.S. 1‑52(16) and G.S. 1‑47(2).

(6)        Repealed by Session Laws 2009‑420, s. 1, effective October 1, 2009, and applicable to causes of action that accrue on or after that date.

(7)        Recodified as G.S. 1‑47(6) by Session Laws 1995 (Regular Session, 1996), c. 742, s. 1.

(b)        This section applies to actions brought by a private party and to actions brought by the State or a political subdivision of the State.  (C.C.P., s. 33; Code, s. 154; Rev., s. 393; C.S., s. 439; 1931, c. 169; 1963, c. 1030; 1979, c. 654, s. 2; 1981, c. 644, s. 1; 1991, c. 268, s. 2; 1995, c. 291, s. 1; 1995 (Reg. Sess., 1996), c. 742, s. 1(a); 1997‑297, s. 1; 2009‑420, s. 1.)



§ 1-51. Five years.

§ 1‑51.  Five years.

Within five years 

(1)        No suit, action or proceeding shall be brought or maintained against a railroad company owning or operating a railroad for damages or compensation for right‑of‑way or use and occupancy of any lands by the company for use of its railroad unless the action or proceeding is commenced within five years after the lands have been entered upon for the purpose of constructing the road, or within two years after it is in operation.

(2)        No suit, action or proceeding shall be brought or maintained  against a railroad company for damages caused by the construction of the road, or the repairs thereto, unless such suit, action or proceeding is commenced within five years after the cause of action accrues, and the jury shall assess  the entire amount of damages which the party aggrieved is entitled to recover by reason of the trespass on his property. (1893, c. 152; 1895, c. 224; 1897, c. 339; Rev., s. 394; C.S., s. 440.)



§ 1-52. Three years.

§ 1‑52.  Three years.

Within three years an action 

(1)        Upon a contract, obligation or liability arising out of a contract, express or implied, except those mentioned in the preceding sections or in G.S. 1‑53(1).

(1a)      Upon the official bond of a public officer.

(2)        Upon a liability created by statute, either state or federal, unless some other time is mentioned in the statute creating it.

(3)        For trespass upon real property. When the trespass is a continuing one, the action shall be commenced within three years from the original trespass, and not thereafter.

(4)        For taking, detaining, converting or injuring any goods or chattels, including action for their specific recovery.

(5)        For criminal conversation, or for any other injury to the person or rights of another, not arising on contract and not hereafter enumerated.

(6)        Against the sureties of any executor, administrator, collector or guardian on the official bond of their principal; within three years after the breach thereof complained of.

(7)        Against bail; within three years after judgment against the principal; but bail may discharge himself by a surrender of the principal, at any time before final judgment against the bail.

(8)        For fees due to a clerk, sheriff or other officer, by the judgment of a court; within three years from the entry of the judgment, or the issuing of the last execution thereon.

(9)        For relief on the ground of fraud or mistake; the cause of action shall not be deemed to have accrued until the discovery by the aggrieved party of the facts constituting the fraud or mistake.

(10)      Repealed by Session Laws 1977, c. 886, s. 1.

(11)      For the recovery of any amount under and by virtue of the provisions of the Fair Labor Standards Act of 1938 and amendments thereto, said act being an act of Congress.

(12)      Upon a claim for loss covered by an insurance policy that is subject to the three‑year limitation contained in G.S. 58‑44‑16.

(13)      Against a public officer, for a trespass, under color of his office.

(14)      An action under Chapter 75B of the General Statutes, the action in regard to a continuing violation accrues at the time of the latest violation.

(15)      For the recovery of taxes paid as provided in G.S. 105‑381.

(16)      Unless otherwise provided by statute, for personal injury or physical damage to claimant's property, the cause of action, except in causes of actions referred to in G.S. 1‑15(c), shall not accrue until bodily harm to the claimant or physical damage to his property becomes apparent or ought reasonably to have become apparent to the claimant, whichever event first occurs. Provided that no cause of action shall accrue more than 10 years from the last act or omission of the defendant giving rise to the cause of action.

(17)      Against a public utility, electric or telephone membership corporation, or a municipality for damages or for compensation for right‑of‑way or use of any lands for a utility service line or lines to serve one or more customers or members unless an inverse condemnation action or proceeding is commenced within three years after the utility service line has been constructed or by October 1, 1984, whichever is later.

(18)      Against any registered land surveyor as defined in G.S. 89C‑3(9) or any person acting under his supervision and control for physical damage or economic or monetary loss due to negligence or a deficiency in the performance of surveying or platting as defined in G.S. 1‑47(6).

(19)      For assault, battery, or false imprisonment.  (C.C.P., s. 34; Code, s. 155; 1889, cc. 218, 269; 1895, c. 165; 1899, c. 15, s. 71; 1901, c. 558, s. 23; Rev., s. 395; 1913, c. 147, s. 4; C.S., s. 441; 1945, c. 785; 1971, c. 939, s. 1; 1975, c. 252, ss. 2, 4; 1977, c. 886, s. 1; c. 916, s. 2; c. 946, s. 4; 1979, c. 654, s. 3; 1981, c. 702; c. 777, s. 4; 1991, c. 268, s. 1; 1995 (Reg. Sess., 1996), c. 742, s. 1(b); 1997‑297, s. 2; 2001‑175, s. 2; 2004‑203, s. 15(b); 2007‑491, s. 3; 2009‑171, s. 5.)



§ 1-53. Two years.

§ 1‑53.  Two years.

Within two years ‑

(1)        An action against a local unit of government upon a contract, obligation or liability arising out of a contract, express or implied. Unless otherwise provided by law, if the preceding sentence of this subsection would bar commencement of a cause of action arising out of a contract to improve real property: (i) such an action may be brought no later than 90 days after substantial completion, provided proper notice of the claim has been given if required by contract, or (ii) if prior to substantial completion the contract was terminated by either party, such an action may be brought no later than 90 days after the date of termination of the contract. As used in this subdivision, "substantial completion" has the same meaning as in G.S. 1‑50(a)(5)c. This subdivision shall not apply to actions based upon bonds, notes and interest coupons or when a different period of limitation is prescribed by this Article.

(2)        An action to recover the penalty for usury, including an action regarding the financing of usurious points, usurious fees, or other usurious charges; the two‑year period shall accrue with each payment made and accepted on the loan.

(3)        The forfeiture of all interest for usury.

(4)        Actions for damages on account of the death of a person caused by the wrongful act, neglect or fault of another under G.S. 28A‑18‑2; the cause of action shall not accrue until the date of death. Provided that, whenever the decedent would have been barred, had he lived, from bringing an action for bodily harm because of the provisions of G.S. 1‑15(c) or 1‑52(16), no action for his death may be brought.  (1874‑5, c. 243; 1876‑7, c. 91, s. 3; Code, ss. 756, 3836; 1895, c. 69; Rev., s. 396; C.S., s. 442; 1931, c. 231; 1937, c. 359; 1945, c. 774; 1951, c. 246, s. 2; 1979, c. 654, s. 3; 1981, c. 777, s. 3; 2007‑351, s. 1; 2008‑139, s. 1.)



§ 1-54. One year.

§ 1‑54.  One year.

Within one year an action or proceeding ‑

(1)        Repealed by Session Laws 1975, c. 252, s. 5.

(2)        Upon a statute, for a penalty or forfeiture, where the action is given to the State alone, or in whole or in part to the party aggrieved, or to a common informer, except where the statute imposing it prescribes a different limitation.

(3)        For libel and slander.

(4)        Against a public officer, for the escape of a prisoner arrested or imprisoned on civil process.

(5)        For the year's allowance of a surviving spouse or children.

(6)        For a deficiency judgment on any debt, promissory note, bond or other evidence of indebtedness after the foreclosure of a mortgage or deed of trust on real estate securing such debt, promissory note, bond or other evidence of indebtedness, which period of limitation above prescribed commences with the date of the delivery of the deed pursuant to the foreclosure sale: Provided, however, that if an action on the debt, note, bond or other evidence of indebtedness secured would be earlier barred by the expiration of the remainder of any other period of limitation prescribed by this subchapter, that limitation shall govern.

(7)        Repealed by Session Laws 1971, c. 939, s. 2.

(7a)      For recovery of damages under Article 1A of Chapter 18B of the General Statutes.

(8)        As provided in G.S. 105‑377, to contest the validity of title to real property acquired in any tax foreclosure action or to reopen or set aside the judgment in any tax foreclosure action.

(9)        As provided in Article 14 of Chapter 126 of the General Statutes, entitled "Protection for Reporting Improper Government Activities". (C.C.P., s. 35; Code, s. 156; 1885, c. 96; Rev., s. 397; C.S., s. 443; 1933, c. 529, s. 1; 1951, c. 837, s. 2; 1965, c. 9; 1969, c. 1001, s. 2; 1971, c. 12; c. 939, s. 2; 1975, c. 252, s. 5; 1977, c. 886, s. 3; 1983, c. 435, s. 38; 1989, c. 236, s. 4; 2001‑175, s. 1.)



§ 1-54.1. Two months.

§ 1‑54.1.  Two months.

Within two months an action contesting the validity of any zoning ordinance or amendment thereto adopted by a county under Part 3 of Article 18 of Chapter 153A of the General Statutes or other applicable law or adopted by a city under Chapter 160A of the General Statutes or other applicable law. (1981, c. 705, s. 1; c. 891, s. 4; 1991 (Reg. Sess., 1992), c. 1030, s. 1; 1995 (Reg. Sess., 1996), c. 746, s. 5.)



§ 1-55. Six months.

§ 1‑55.  Six months.

Within six months an action 

(1)        Upon a contract, transfer, assignment, power of attorney or other instrument transferring or affecting unearned salaries or wages, or future earnings, or any interest therein, whether said instrument be under seal or not under seal.  The above period of limitations shall commence from the date of the execution of such instrument.

(2)        For the wrongful conversion or sale of leaf tobacco in an auction tobacco warehouse during the regular season for auction sales of tobacco in such warehouse.  This paragraph shall not apply to actions for the wrongful conversion or sale of leaf tobacco which was stolen from the lawful owner or possessor thereof.

(3)        For wrongful discharge or demotion because of proceedings under the North Carolina Workers' Compensation Act as prohibited by G.S. 97‑6.1. (C.C.P., s. 36; Code, s. 157; Rev., s. 398; C.S., s. 444; 1931, c. 168; 1943, c. 642, s. 2; 1969, c. 1001, s. 1; 1979, c. 738, s. 2; 1991, c. 636, s. 3.)



§ 1-56. All other actions, 10 years.

Article 5A.

Limitations, Actions Not Otherwise Limited.

§ 1‑56.  All other actions, 10 years.

An action for relief not otherwise limited by this subchapter may not be commenced more than 10 years after the cause of action has accrued. (C.C.P., s. 37; Code, s. 158; Rev., s. 399; C.S., s. 445; 1951, c. 837, s. 3.)



§ 1-57. Real party in interest; grantees and assignees.

SUBCHAPTER III.  PARTIES.

Article 6.

Parties.

§ 1‑57.  Real party in interest; grantees and assignees.

Every action must be prosecuted in the name of the real party in interest, except as otherwise provided; but this section does not authorize the assignment of a thing in action not arising out of contract. An action may be maintained by a grantee of real estate in his own name, when he or any grantor or other person through whom he derives title might maintain such action, notwithstanding the conveyance of the grantor is void, by reason of the actual possession of a person claiming under a title adverse to that of the grantor, or other person, at the time of the delivery of the conveyance. In case of an assignment of a thing in action the action by the assignee is without prejudice to any setoff or other defense, existing at the time of, or before notice of, the assignment; but this does not apply to a negotiable promissory note or bill of exchange, transferred in good faith, upon good consideration, and before maturity. (C.C.P., s. 55; 1874‑5, c. 256; Code, s. 177; Rev., s. 400; C.S., s. 446.)



§ 1-58. Suits for penalties.

§ 1‑58.  Suits for penalties.

Where a penalty is imposed by any law, and it is not provided to what person the penalty is given, it may be recovered, for his own use, by anyone who sues for it. When a penalty is allowed by statute, and it is not prescribed in whose name suit therefor may be commenced, suit must be brought in the name of the State. (R.C., c. 35, ss. 47, 48; Code, ss. 1212, 1213; Rev., ss. 401, 402; C.S., s. 447.)



§ 1-59. Suit for penalty, plaintiff may reply fraud to plea of release.

§ 1‑59.  Suit for penalty, plaintiff may reply fraud to plea of release.

If an action be brought in good faith by any person to recover a penalty under a law of this State, or of the United States, and the defendant shall set up in bar thereto a former judgment recovered by or against him in a former action brought by any other person for the same cause, then the plaintiff in such action, brought in good faith, may reply that the said former judgment was obtained by covin; and if the collusion or covin so averred be found, the plaintiff in the action sued with good faith shall have recovery; and no release made by such party suing in covin, whether before action brought or after, shall be in anywise available or effectual. (4 Hen. VII, c. 20; R.C., c. 31, s. 100; Code, s. 932; Rev., s. 1521; C.S., s. 447(a); 1925, c. 21.)



§ 1-60. Suit on bonds; defendant may plead satisfaction.

§ 1‑60.  Suit on bonds; defendant may plead satisfaction.

When an action shall be brought on any single bill or on any judgment, if the defendant had paid the money due upon such bill or judgment before action brought, or where the defendant hath made satisfaction to the plaintiff of the money due on such bill or judgment in other manner than by payment thereof, such payment or satisfaction may be pleaded in bar of such action; and where only part of the money due on such single bill or judgment hath been paid by the defendant, or satisfied in other manner than by payment of money, such part payment or part satisfaction may be pleaded in bar of so much of the money due on such single bill or judgment, as the same may amount to; and where an action is brought on any bond which hath a condition or defeasance to make void the same upon the payment of a lesser sum at a day or place certain, if the obligor, his heirs, executors or administrators have, before the action brought, paid to the obligee, his executor or administrator, the principal and interest due by the condition or defeasance of such bond, though such payments were not made strictly according to the condition or defeasance; or if such obligor, his heirs, executors or administrators have before action brought made satisfaction to the plaintiff of the principal and interest due by the condition or defeasance of such bond, in other manner than by payment thereof, yet the said payment or satisfaction may be pleaded in bar of such action, and shall be effectual as a bar thereof, in like manner as if the money had been paid at the day and place, according to the condition or defeasance, and so pleaded. (4 Hen. VII, c. 20; R.C., c. 31, s. 101; Code, s. 933; Rev., s. 1522; C.S., s. 147(b); 1925, c. 21.)



§ 1-61. Repealed by Session Laws 1967, c. 954, s. 4.

§ 1‑61.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 1-62. Action by purchaser under judicial sale.

§ 1‑62.  Action by purchaser under judicial sale.

Anyone given possession under a judicial sale confirmed, where the title is retained as a security for the price, is the legal owner of the property for all purposes of bringing suits for injuries thereto, after the day of sale, by trespass or wrongful possession, in the same manner as if the title had been conveyed to him on day of sale, unless restrained by some order of the court directing the sale; and the suit brought is under the control of the court ordering the sale. (1858‑9, c. 50; Code, s. 942; Rev., s. 403; C.S., s. 448.)



§§ 1-63 through 1-64. Repealed by Session Laws 1967, c. 954, s. 4.

§§ 1‑63 through 1‑64.  Repealed by Session Laws 1967, c. 954, s. 4.



§§ 1-65 through 1-65.4. Repealed by Session Laws 1967, c. 954, s. 4.

§§ 1‑65 through 1‑65.4.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 1-65.5. Repealed by Session Laws 1969, c. 895, s. 19.

§ 1‑65.5.  Repealed by Session Laws 1969, c. 895, s. 19.



§§ 1-66 through 1-69. Repealed by Session Laws 1967, c. 954, s. 4.

§§ 1‑66 through 1‑69.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 1-69.1. Unincorporated associations and partnerships; suit by or against.

§ 1‑69.1.  Unincorporated associations and partnerships; suit by or against.

(a)        Except as provided in subsection (b) of this section:

(1)        All unincorporated associations, organizations or societies, or general or limited partnerships, foreign or domestic, whether organized for profit or not, may hereafter sue or be sued under the name by which they are commonly known and called, or under which they are doing business, to the same extent as any other legal entity established by law and without naming any of the individual members composing it.

(2)        Any judgments and executions against any such association, organization or society shall bind its real and personal property in like manner as if it were incorporated.

(3)        Any unincorporated association, organization, society, or general partnership bringing a suit in the name by which it is commonly known and called must allege the specific location of the recordation required by G.S. 66‑68.

(b)        Unincorporated nonprofit associations are subject to Chapter 59B of the General Statutes and not this section. (1955, c. 545, s. 3; 1975, c. 393, ss. 1, 2; 2006‑226, s. 3.)



§§ 1-70 through 1-71. Repealed by Session Laws 1967, c. 954, s. 4.

§§ 1‑70 through 1‑71.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 1-72. Persons jointly liable.

§ 1‑72.  Persons jointly liable.

In all cases of joint contracts of partners in trade or others, suit may be brought and prosecuted against all or any number of the persons making such contracts. (R.C., c. 31, s. 84; 1871‑2, c. 24, s. 1; Code, s. 187; Rev., s. 413; C.S., s. 459.)



§ 1-72.1. Procedure to assert right of access.

§ 1‑72.1.  Procedure to assert right of access.

(a)        Any person asserting a right of access to a civil judicial proceeding or to a judicial record in that proceeding may file a motion in the proceeding for the limited purpose of determining the person's right of access. The motion shall not constitute a request to intervene under the provisions of Rule 24 of the Rules of Civil Procedure and shall instead be governed by the procedure set forth in this statute. The movant shall not be considered a party to the action solely by virtue of filing a motion under this section or participating in proceedings on the motion. An order of the court granting a motion for access made pursuant to this section shall not make the movant a party to the action for any purpose.

(b)        The movant shall serve a copy of its motion on all parties to the proceeding in any manner provided in Rule 5 of the Rules of Civil Procedure. Upon receipt of a motion filed pursuant to this section, the court shall establish the date and location of the hearing on the motion that shall be set at a time before conducting any further proceedings relative to the matter for which access is sought under the motion. The court shall cause notice of the hearing date and location to be posted at the courthouse where the hearing is scheduled. The movant shall serve a copy of the notice of the date, time, and location of the hearing on all parties to the proceeding in any manner provided in Rule 5 of the Rules of Civil Procedure.

(c)        The court shall rule on the motion after consideration of such facts, legal authority, and argument as the movant and any other party to the action desire to present. The court shall issue a written ruling on the motion that shall contain a statement of reasons for the ruling sufficiently specific to permit appellate review. The order may also specify any conditions or limitations on the movant's right of access that the court determines to be warranted under the facts and applicable law.

(d)        A party seeking to seal a document or testimony to be used in a court proceeding may submit the document or testimony to the court to be reviewed in camera. This subsection also applies to (i) any document or testimony that is the subject of a motion made under this section and that is submitted for review for the purposes of the court's consideration of the motion to seal, and (ii) to any document or testimony that is the subject of a motion made under this section and that was submitted under seal or offered in closed session prior to the filing of a motion under this section. Submission of the document or proffer of testimony to the court pursuant to this section shall not in itself result in the document or testimony thereby becoming a judicial record subject to constitutional, common law, or statutory rights of access unless the document or testimony is thereafter introduced into evidence after a motion to seal or to restrict access is denied.

(e)        A ruling on a motion made pursuant to this section may be the subject of an immediate interlocutory appeal by the movant or any party to the proceeding. Notice of appeal must be given in writing, filed with the court, and served on all parties no later than 10 days after entry of the court's ruling. If notice of appeal is timely given and given before further proceedings are held in the court that might be affected by appellate review of the matter, the court, on its own motion or on the motion of the movant or any party, shall consider whether to stay any proceedings that could be affected by appellate review of the court's ruling on the motion. If notice of appeal is timely given but is given only after further proceedings in the trial court that could be affected by appellate review of the ruling on a motion made pursuant to this section, or if a request for stay of proceedings is made and is denied, then the sole relief that shall be available on any appeal in the event the appellate court determines that the ruling of the trial court was erroneous shall be reversal of the trial court's ruling on the motion and remand for rehearing or retrial. On appeal the court may determine that a ruling of the trial court sealing a document or restricting access to proceedings or refusing to unseal documents or open proceedings was erroneously entered, but it may not retroactively order the unsealing of documents or the opening of testimony that was sealed or closed by the trial court's order.

(f)         This section is intended to establish a civil procedure for hearing and determining claims of access to documents and to testimony in civil judicial proceedings and shall not be deemed or construed to limit, expand, change, or otherwise preempt any provisions of substantive law that define or declare the rights and restrictions with respect to claims of access. Without in any way limiting the generality of the foregoing provision, this section shall not apply to juvenile proceedings or court records of juvenile proceedings conducted pursuant to Chapters 7A, 7B, 90, or any other Chapter of the General Statutes dealing with juvenile proceedings.

(g)        Nothing in this section diminishes the rights of a movant or any party to seek appropriate relief at any time from the Supreme Court or Court of Appeals through the use of the prerogative writs of mandamus or supersedeas. (2001‑516, s. 1.)



§§ 1-73 through 1-75. Repealed by Session Laws 1967, c. 954, s. 4.

§§ 1‑73 through 1‑75.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 1-75.1. Legislative intent.

SUBCHAPTER IIIA. JURISDICTION.

Article 6A.

Jurisdiction.

§ 1‑75.1.  Legislative intent.

This Article shall be liberally construed to the end that actions be speedily and finally determined on their merits. The rule that statutes in derogation of the common law must be strictly construed does not apply to this Article. (1967, c. 954, s. 2.)



§ 1-75.2. Definitions.

§ 1‑75.2.  Definitions.

In this Article the following words have the designated meanings:

(1)        "Person" means any natural person, partnership, corporation, body politic, and any unincorporated association, organization, or society which may sue or be sued under a common name.

(2)        "Plaintiff" means the person named as plaintiff in a civil action, and where in this Article acts of the plaintiff are referred to, the reference includes the acts of his agent within the scope of the agent's authority.

(3)        "Defendant" means the person named as defendant in a civil action, and where in this Article acts of the defendant are referred to, the reference includes any person's acts for which the defendant is legally responsible.  In determining for jurisdictional purposes the defendant's legal responsibility for the acts of another, the substantive liability of the defendant to the plaintiff is irrelevant.

(4)        Where jurisdiction of the person is drawn into question in respect to any claim asserted under Rule 14 of the Rules of Civil Procedure, the terms "Plaintiff" and "Defendant" as above defined shall include a third‑party plaintiff and a third‑party defendant respectively.

(5)        "Solicitation" means a request or appeal of any kind, direct or indirect, by oral, written, visual, electronic, or other communication, whether or not the communication originates from outside the State. (1967, c. 954, s. 2; 1993, c. 338.)



§ 1-75.3. Jurisdictional requirements for judgments against persons, status and things.

§ 1‑75.3.  Jurisdictional requirements for judgments against persons, status and things.

(a)        Jurisdiction of Subject Matter Not Affected by This Article.  Nothing in this Article shall be construed to confer, enlarge or diminish the subject matter jurisdiction of any court.

(b)        Personal Jurisdiction.  A court of this State having jurisdiction of the subject matter may render a judgment against a party personally only if there exists one or more of the jurisdictional grounds set forth in G.S. 1‑75.4 or G.S. 1‑75.7 and in addition either:

(1)        Personal service or substituted personal service of summons, or service of publication of a notice of service of process is made upon the defendant pursuant to Rule 4(j) or Rule 4(j1) of the Rules of Civil Procedure; or

(2)        Service of a summons is dispensed with under the conditions in G.S. 1‑75.7.

(c)        Jurisdiction in Rem or Quasi in Rem.  A court of this State having jurisdiction of the subject matter may render a judgment in rem or quasi in rem upon a status or upon a property or other things pursuant to G.S. 1‑75.8 and the judgment in such action may affect the interests in the status, property or thing of all persons served pursuant to Rule 4(k) of the Rules of Civil Procedure. (1967, c. 954,  s. 2; 1983, c. 231.)



§ 1-75.4. Personal jurisdiction, grounds for generally.

§ 1‑75.4.  Personal jurisdiction, grounds for generally.

A court of this State having jurisdiction of the subject matter has jurisdiction over a person served in an action pursuant to Rule 4(j), Rule 4(j1), or Rule 4(j3) of the Rules of Civil Procedure under any of the following circumstances:

(1)        Local Presence or Status.  In any action, whether the claim arises within or without this State, in which a claim is asserted against a party who when service of process is made upon such party:

a.         Is a natural person present within this State; or

b.         Is a natural person domiciled within this State; or

c.         Is a domestic corporation; or

d.         Is engaged in substantial activity within this State, whether such activity is wholly interstate, intrastate, or otherwise.

(2)        Special Jurisdiction Statutes.  In any action which may be brought under statutes of this State that specifically confer grounds for personal jurisdiction.

(3)        Local Act or Omission.  In any action claiming injury to person or property or for wrongful death within or without this State arising out of an act or omission within this State by the defendant.

(4)        Local Injury; Foreign Act.  In any action for wrongful death occurring within this State or in any action claiming injury to person or property within this State arising out of an act or omission outside this State by the defendant, provided in addition that at or about the time of the injury either:

a.         Solicitation or services activities were carried on within this State by or on behalf of the defendant;

b.         Products, materials or thing processed, serviced or manufactured by the defendant were used or consumed, within this State in the ordinary course of trade; or

c.         Unsolicited bulk commercial electronic mail was sent into or within this State by the defendant using a computer, computer network, or the computer services of an electronic mail service provider in contravention of the authority granted by or in violation of the policies set by the electronic mail service provider. Transmission of commercial electronic mail from an organization to its members shall not be deemed to be unsolicited bulk commercial electronic mail.

(5)        Local Services, Goods or Contracts.  In any action which:

a.         Arises out of a promise, made anywhere to the plaintiff or to some third party for the plaintiff's benefit, by the defendant to perform services within this State or to pay for services to be performed in this State by the plaintiff; or

b.         Arises out of services actually performed for the plaintiff by the defendant within this State, or services actually performed for the defendant by the plaintiff within this State if such performance within this State was authorized or ratified by the defendant; or

c.         Arises out of a promise, made anywhere to the plaintiff or to some third party for the plaintiff's benefit, by the defendant to deliver or receive within this State, or to ship from this State goods, documents of title, or other things of value; or

d.         Relates to goods, documents of title, or other things of value shipped from this State by the plaintiff to the defendant on his order or direction; or

e.         Relates to goods, documents of title, or other things of value actually received by the plaintiff in this State from the defendant through a carrier without regard to where delivery to the carrier occurred.

(6)        Local Property.  In any action which arises out of:

a.         A promise, made anywhere to the plaintiff or to some third party for the plaintiff's benefit, by the defendant to create in either party an interest in, or protect, acquire, dispose of, use, rent, own, control or possess by either party real property situated in this State; or

b.         A claim to recover for any benefit derived by the defendant through the use, ownership, control or possession by the defendant of tangible property situated within this State either at the time of the first use, ownership, control or possession or at the time the action is commenced; or

c.         A claim that the defendant return, restore, or account to the plaintiff for any asset or thing of value which was within this State at the time the defendant acquired possession or control over it; or

d.         A claim related to a loan made in this State or deemed to have been made in this State under G.S. 24‑2.1, regardless of the situs of the lender, assignee, or other holder of the loan note and regardless of whether the loan payment or fee is received through a loan servicer, provided that: (i) the loan was made to a borrower who is a resident of this State, (ii) the loan is incurred by the borrower primarily for personal, family, or household purposes, and (iii) the loan is secured by a mortgage or deed of trust on real property situated in this State upon which there is located or there is to be located a structure or structures designed principally for occupancy of from one to four families.

(7)        Deficiency Judgment on Local Foreclosure or Resale.  In any action to recover a deficiency judgment upon an obligation secured by a mortgage, deed of trust, conditional sale, or other security instrument executed by the defendant or his predecessor to whose obligation the defendant has succeeded and the deficiency is claimed either:

a.         In an action in this State to foreclose such security instrument upon real property, tangible personal property, or an intangible represented by an indispensable instrument, situated in this State; or

b.         Following sale of real or tangible personal property or an intangible represented by an indispensable instrument in this State under a power of sale contained in any security instrument.

(8)        Director or Officer of a Domestic Corporation.  In any action against a defendant who is or was an officer or director of a domestic corporation where the action arises out of the defendant's conduct as such officer or director or out of the activities of such corporation while the defendant held office as a director or officer.

(9)        Taxes or Assessments.  In any action for the collection of taxes or assessments levied, assessed or otherwise imposed by a taxing authority of this State after the date of ratification of this act.

(10)      Insurance or Insurers.  In any action which arises out of a contract of insurance as defined in G.S. 58‑1‑10 made anywhere between the plaintiff or some third party and the defendant and in addition either:

a.         The plaintiff was a resident of this State when the event occurred out of which the claim arose; or

b.         The event out of which the claim arose occurred within this State, regardless of where the plaintiff resided.

(11)      Personal Representative.  In any action against a personal representative to enforce a claim against the deceased person represented, whether or not the action was commenced during the lifetime of the deceased, where one or more of the grounds stated in subdivisions (2) to (10) of this section would have furnished a basis for jurisdiction over the deceased had he been living.

(12)      Marital Relationship.  In any action under Chapter 50 that arises out of the marital relationship within this State, notwithstanding subsequent departure from the State, if the other party to the marital relationship continues to reside in this State.  (1967, c. 954, ss. 2, 10; 1969, c. 803; 1981, c. 815, s. 4; 1983, c. 231; 1995, c. 389, s. 1; 1999‑212, s. 1; 2007‑351, s. 2; 2008‑187, s. 1.)



§ 1-75.5. Joinder of causes in the same action.

§ 1‑75.5.  Joinder of causes in the same action.

In any action brought in reliance upon jurisdictional grounds stated in subdivisions (2) to (10) of G.S. 1‑75.4 there cannot be joined in the same action any other claim or cause against the defendant unless grounds exist under G.S. 1‑75.4 for personal jurisdiction over the defendant as to the claim or cause to be joined. (1967, c. 954, s. 2.)



§ 1-75.6. Personal jurisdiction - Manner of exercising by service of process.

§ 1‑75.6.  Personal jurisdiction  Manner of exercising by service of process.

A court of this State having jurisdiction of the subject matter and grounds for personal jurisdiction as provided in G.S. 1‑75.4 may exercise personal jurisdiction over a defendant by service of process in accordance with the provisions of Rule 4(j) or Rule 4(j1) of the Rules of Civil Procedure. (1967, c. 954, s. 2; 1983, c. 231.)



§ 1-75.7. Personal jurisdiction - Grounds for without service of summons.

§ 1‑75.7.  Personal jurisdiction  Grounds for without service of summons.

A court of this State having jurisdiction of the subject matter may, without serving a summons upon him, exercise jurisdiction in an action over a person:

(1)        Who makes a general appearance in an action; provided, that obtaining an extension of time within which to answer or otherwise plead shall not be considered a general appearance; or

(2)        With respect to any counterclaim asserted against that person in an action which he has commenced in the State. (1967, c. 954, s. 2; 1975, c. 76, s. 1.)



§ 1-75.8. Jurisdiction in rem or quasi in rem - Grounds for generally.

§ 1‑75.8.  Jurisdiction in rem or quasi in rem  Grounds for generally.

A court of this State having jurisdiction of the subject matter may exercise jurisdiction in rem or quasi in rem on the grounds stated in this section.  A judgment in rem or quasi in rem may affect the interests of a defendant in a status, property or thing acted upon only if process has been served upon the defendant pursuant to Rule 4(k) of the Rules of Civil Procedure.  Jurisdiction in rem or quasi in rem may be invoked in any of the following cases:

(1)        When the subject of the action is real or personal property in this State and the defendant has or claims any lien or interest therein, or the relief demanded consists wholly or partially in excluding the defendant from any interest or lien therein.  This subdivision shall apply whether any such defendant is known or unknown.

(2)        When the action is to foreclose, redeem from or satisfy a deed of trust, mortgage, claim or lien upon real or personal property in this State.

(3)        When the action is for a divorce or for annulment of marriage of a resident of this State.

(4)        When the defendant has property within this State which has been attached or has a debtor within the State who has been garnished.  Jurisdiction under this subdivision may be independent of or supplementary to jurisdiction acquired under subdivisions (1), (2) and (3) of this section.

(5)        In any other action in which in rem or quasi in rem jurisdiction may be constitutionally exercised. (1967, c. 954, s. 2.)



§ 1-75.9. Jurisdiction in rem or quasi in rem - Manner of exercising.

§ 1‑75.9.  Jurisdiction in rem or quasi in rem  Manner of exercising.

A court of this State exercising jurisdiction in rem or quasi in rem pursuant to G.S. 1‑75.8 may affect the interests of a defendant in such an action only if process has been served upon the defendant in accordance with the provisions of Rule 4(k) of the Rules of Civil Procedure, but nothing herein shall prevent the court from making interlocutory orders for the protection of the res while the action is pending. (1967, c. 954, s. 2.)



§ 1-75.10. Proof of service of summons, defendant appearing in action.

§ 1‑75.10.  Proof of service of summons, defendant appearing in action.

(a)        Where the defendant appears in the action and challenges the service of the summons upon him, proof of the service of process shall be as follows:

(1)        Personal Service or Substituted Personal Service. 

a.         If served by the sheriff of the county or the lawful process officer in this State where the defendant was found, by the officer's certificate thereof, showing place, time and manner of service; or

b.         If served by any other person, his affidavit thereof, showing place, time and manner of service; his qualifications to make service under Rule 4(a) or Rule 4(j3) of the Rules of Civil Procedure; that he knew the person served to be the party mentioned in the summons and delivered to and left with him a copy; and if the defendant was not personally served, he shall state in such affidavit when, where and with whom such copy was left. If such service is made outside this State, the proof thereof may in the alternative be made in accordance with the law of the place where such service is made.

(2)        Service of Publication.  In the case of publication, by the affidavit of the publisher or printer, or his foreman or principal clerk, showing the same and specifying the date of the first and last publication, and an affidavit of mailing of a copy of the complaint or notice, as the case may require, made by the person who mailed the same.

(3)        Written Admission of Defendant.  The written admission of the defendant, whose signature or the subscription of whose name to such admission shall be presumptive evidence of genuineness.

(4)        Service by Registered or Certified Mail.  In the case of service by registered or certified mail, by affidavit of the serving party averring:

a.         That a copy of the summons and complaint was deposited in the post office for mailing by registered or certified mail, return receipt requested;

b.         That it was in fact received as evidenced by the attached registry receipt or other evidence satisfactory to the court of delivery to the addressee; and

c.         That the genuine receipt or other evidence of delivery is attached.

(5)        Service by Designated Delivery Service.  In the case of service by designated delivery service, by affidavit of the serving party averring all of the following:

a.         That a copy of the summons and complaint was deposited with a designated delivery service as authorized under G.S. 1A‑1, Rule 4, delivery receipt requested.

b.         That it was in fact received as evidenced by the attached delivery receipt or other evidence satisfactory to the court of delivery to the addressee.

c.         That the delivery receipt or other evidence of delivery is attached.

(6)        Service by Signature Confirmation.  In the case of service by signature confirmation as provided by the United States Postal Service, by affidavit of the serving party averring all of the following:

a.         That a copy of the summons and complaint was deposited in the post office for mailing by signature confirmation.

b.         That it was in fact received as evidenced by the attached proof of delivery obtained from the United States Postal Service, or other evidence satisfactory to the court of delivery to the addressee.

c.         That the copy of the signature confirmation or other evidence of delivery is attached.

(b)        As used in subdivision (5) of subsection (a) of this section, "delivery receipt" includes a facsimile receipt and a printout of an electronic receipt.  (1967, c. 954, s. 2; 1969, c. 895, s. 14; 1973, c. 643; 1979, c. 525, s. 2; 1981, c. 540, ss. 9, 10; 2001‑379, s. 2.3; 2005‑221, s. 3; 2008‑36, s. 4.)



§ 1-75.11. Judgment against nonappearing defendant, proof of jurisdiction.

§ 1‑75.11.  Judgment against nonappearing defendant, proof of jurisdiction.

Where a defendant fails to appear in the action within apt time the court shall, before entering a judgment against such defendant, require proof of service of the summons in the manner required by G.S. 1‑75.10 and, in addition, shall require further proof as follows:

(1)        Where Personal Jurisdiction Is Claimed Over the Defendant.  Where a personal claim is made against the defendant, the court shall require proof by affidavit or other evidence, to be made and filed, of the existence of any fact not shown by verified complaint which is needed to establish grounds for personal jurisdiction over the defendant. The court may require such additional proof as the interests of justice require.

(2)        Where Jurisdiction Is in Rem or Quasi in Rem.  Where no personal claim is made against the defendant, the court shall require such proofs, by affidavit or otherwise, as are necessary to show that the court's jurisdiction has been invoked over the status, property or thing which is the subject of the action. The court may require such additional  proof as the interests of justice require. (1967, c. 954, s. 2.)



§ 1-75.12. Stay of proceeding to permit trial in a foreign jurisdiction.

§ 1‑75.12.  Stay of proceeding to permit trial in a foreign jurisdiction.

(a)        When Stay May be Granted.  If, in any action pending in any court of this State, the judge shall find that it would work substantial injustice for the action to be tried in a court of this State, the judge on motion of any party may enter an order to stay further proceedings in the action in this State. A moving party under this subsection must stipulate his consent to suit in another jurisdiction found by the judge to provide a convenient, reasonable and fair place of trial.

(b)        Subsequent Modification of Order to Stay Proceedings.  In a proceeding in which a stay has been ordered under this section, jurisdiction of the court continues for a period of five years from the entry of the last order affecting the stay; and the court may, on  motion and notice to the parties, modify the stay order and take such  action as the interests of justice require. When jurisdiction of the court terminates by reason of the lapse of five years following the entry of the last order affecting the stay, the clerk shall without notice enter an order dismissing the action.

(c)        Review of Rulings on Motion.  Whenever a motion for a stay made pursuant to subsection (a) above is granted, any nonmoving party shall have the right of immediate appeal. Whenever such a motion is denied, the movant may seek review by means of a writ of certiorari and failure to do so shall constitute a waiver of any error the judge may have committed in denying the motion. (1967, c. 954, s. 2.)



§ 1-76. Where subject of action situated.

SUBCHAPTER IV. VENUE.

Article 7.

Venue.

§ 1‑76.  Where subject of action situated.

Actions for the following causes must be tried in the county in which the subject of the action, or some part thereof, is situated, subject to the power of the court to change the place of trial in the cases provided by law:

(1)        Recovery of real property, or of an estate or interest therein, or for the determination in any form of such right or interest, and for injuries to real property.

(2)        Partition of real property.

(3)        Foreclosure of a mortgage of real property.

(4)        Recovery of personal property when the recovery of the property itself is the sole or primary relief demanded. (C.C.P., s. 66; Code, s. 190; 1889, c. 219; Rev., s. 419; C.S., s. 463; 1951, c. 837, s. 4.)



§ 1-76.1. Where deficiency debtor resides or where loan was negotiated.

§ 1‑76.1.  Where deficiency debtor resides or where loan was negotiated.

Subject to the power of the court to change the place of trial as provided by law, actions to recover a deficiency, which remains owing on a debt after secured personal property has been sold to partially satisfy the debt, must be brought in the county in which the debtor or debtor's agent resides or in the county where the loan was negotiated. (1977, c. 383, s. 1.)



§ 1-77. Where cause of action arose.

§ 1‑77.  Where cause of action arose.

Actions for the following causes must be tried in the county where the cause, or some part thereof, arose, subject to the power of the court to change the place of trial, in the cases provided by law:

(1)        Recovery of a penalty or forfeiture, imposed by statute; except that, when it is imposed for an offense committed on a sound, bay, river, or other body of water, situated in two or more counties, the action may be brought in any county bordering on such body of water, and opposite to the place where the offense was committed.

(2)        Against a public officer or person especially appointed to execute his duties, for an act done by him by virtue of his office; or against a person who by his command or in his aid  does anything touching the duties of such officer. (C.C.P., s. 67; Code, s. 191; Rev., s. 420; C.S., s. 464.)



§ 1-78. Official bonds, executors and administrators.

§ 1‑78.  Official bonds, executors and administrators.

All actions against executors and administrators in their official capacity, except where otherwise provided by statute, and all actions upon official bonds must be instituted in the county where the bonds were given, if the principal or any surety on the bond is in the county; if not, then in the plaintiff's county. (1868‑9, c. 258; Code, s. 193; Rev., s. 421; C.S., s. 465.)



§ 1-79. Domestic corporations, limited partnerships, limited liability companies, and registered limited liability partnerships.

§ 1‑79.  Domestic corporations, limited partnerships, limited liability companies, and registered limited liability partnerships.

(a)        For the purpose of suing and being sued the residence of a domestic corporation, limited partnership, limited liability company, or registered limited liability partnership is as follows:

(1)        Where the registered or principal office of the corporation, limited partnership, limited liability company, or registered limited liability partnership is located, or

(2)        Where the corporation, limited partnership, limited liability company, or registered limited liability partnership maintains a place of business, or

(3)        If no registered or principal office is in existence, and no place of business is currently maintained or can reasonably be found, the term "residence" shall include any place where the corporation, limited partnership, limited liability company, or registered limited liability partnership is regularly engaged in carrying on business.

(b)        For purposes of this section, the term "domestic" when applied to an entity means:

(1)        An entity formed under the laws of this State, or

(2)        An entity that (i) is formed under the laws of any jurisdiction other than this State, and (ii) maintains a registered office in this State pursuant to a certificate of authority from the Secretary of State. (1903, c. 806; Rev., s. 422; C.S., s. 466; 1951, c. 837, s. 5; 1957, c. 492; 1973, c. 885; 1975, c. 111; 1999‑362, s. 1.)



§ 1-80. Foreign corporations.

§ 1‑80.  Foreign corporations.

An action against a corporation created by or under the law of any other state or government may be brought in the appropriate trial court division of any county in which the cause of action arose, or in which the corporation usually did business, or has property, or in which the plaintiffs, or either of them, reside, in the following cases:

(1)        By a resident of this State, for any cause of action.

(2)        By a nonresident of this State in any county where he or they are regularly engaged in carrying on business.

(3)        By a plaintiff, not a resident of this State, when the cause  of action arose or the subject of the action is situated in this State. (C.C.P., s. 361; 1876‑7, c. 170; Code, s. 194; Rev., s. 423; 1907, c. 460; C.S., s. 467; 1971, c. 268, s. 1.)



§ 1-81. Actions against railroads.

§ 1‑81.  Actions against railroads.

In all actions against railroads the action must be tried either in the county where the cause of action arose or where the plaintiff resided at that time or in some county adjoining that in which the cause of action arose, subject to the power of the court to change the place of trial as provided by statute. (Rev., s. 424; C.S., s. 468.)



§ 1-81.1. Venue in apportionment or redistricting cases.

§ 1‑81.1.  Venue in apportionment or redistricting cases.

(a)        Venue in any action concerning any act of the General Assembly apportioning or redistricting State legislative or congressional districts lies exclusively with the Wake County Superior Court.

(b)        Any action brought concerning an act of the General Assembly apportioning or redistricting the State legislative or congressional districts shall be filed in the Superior Court of Wake County. (2003‑434, 1st Ex. Sess., s. 11(a).)



§ 1-82. Venue in all other cases.

§ 1‑82.  Venue in all other cases.

In all other cases the action must be tried in the county in which the plaintiffs or the defendants, or any of them, reside at its commencement, or if none of the defendants reside in the State, then in the county in which the plaintiffs, or any of them, reside; and if none of the parties reside in the State, then the action may be tried in any county which the plaintiff designates in his summons and  complaint, subject to the power of the court to change the place of trial, in the cases provided by statute; provided that any person who has resided on or been stationed in a United States army, navy, marine corps, coast guard or air force installation or reservation within this State for a period of one (1) year or more next preceding the institution of an action shall be deemed a resident of the county within which such installation or reservation, or part thereof, is situated and of any county adjacent to such county where such person stationed at such installation or reservation lives in such adjacent county, for the purposes of this section. The term person shall include military personnel and the spouses and dependents of such personnel. (C.C.P., s. 68; 1868‑9, cc. 59, 277; Code, s. 192; 1905, c. 367; Rev., s. 424; C.S., s. 469; 1957, c. 1082.)



§ 1-83. Change of venue.

§ 1‑83.  Change of venue.

If the county designated for that purpose in the summons and complaint is not the proper one, the action may, however, be tried therein, unless the defendant, before the time of answering expires, demands in writing that the trial be conducted in the proper county, and the place of trial is thereupon changed by consent of parties, or  by order of the court.

The court may change the place of trial in the following cases:

(1)        When the county designated for that purpose is not the proper one.

(2)        When the convenience of witnesses and the ends of justice would be promoted by the change.

(3)        When the judge has, at any time, been interested as party or counsel.

(4)        When motion is made by the plaintiff and the action is for divorce and the defendant has not been personally served with summons. (R.C., c. 31, ss. 115, 118; C.C.P., s. 69; 1870‑1, c. 20; Code, s. 195; Rev., s. 425; C.S., s. 470; 1945, c. 141.)



§ 1-84. Removal for fair trial.

§ 1‑84.  Removal for fair trial.

In all civil actions in the superior and district courts, when it is suggested on oath or affirmation on behalf of the plaintiff or defendant, that there are probable grounds to believe that a fair and impartial trial cannot be obtained in the county in which the action is pending, the judge may order a copy of the record of the action removed for trial to any adjacent county, if he is of the opinion that a fair trial cannot be had in said county, after hearing all the testimony offered on either side by oral evidence or affidavits. (1806, c. 693, s. 12, P.R.; 1879, s. 45; Code, s. 196; 1899, cc. 104, 508; Rev., s. 426; 1917, c. 44; C.S., s. 471; 1957, c. 601; 1969, c. 44, s. 1; 1971, c. 268, s. 2; 1977, c. 12.)



§ 1-85. Affidavits on hearing for removal; when removal ordered.

§ 1‑85.  Affidavits on hearing for removal; when removal ordered.

No action, civil or criminal, shall be removed, unless the affidavit sets forth particularly and in detail the ground of the application. It is competent for the other side to controvert the allegations of fact in the application, and to offer counter affidavits to that end. The judge shall order the removal of the action, if he is satisfied after thorough examination of the evidence as aforesaid that the ends of justice demand it. (1879, c. 45; Code, s. 197; 1899, c. 104, s. 2; Rev., s. 427; C.S., s. 472.)



§ 1-86. Repealed by Session Laws 1967, c. 218, s. 4.

§ 1‑86.  Repealed by Session Laws 1967, c. 218, s. 4.



§ 1-87. Transcript of removal; subsequent proceedings; depositions.

§ 1‑87.  Transcript of removal; subsequent proceedings; depositions.

(a)        When a cause is directed to be removed, the clerk shall transmit to the court to which it is removed a transcript of the record of the case, with the prosecution bond, bail bond, and the depositions, and all other written evidences filed therein; and all other proceedings shall be had in the county to which the place of trial is changed, unless otherwise provided by the consent of the parties in writing duly filed, or by order of court.

(b)        After a cause has been directed to be removed, and prior to the time that the transcript is deposited with the court to which the cause is removed, depositions may be taken in the cause, and subpoenas for the attendance of witnesses and commissions to take depositions may issue from either of the said courts, under the same rules as if the cause had been originally commenced in the court from which the subpoenas or commissions issued. (1806, c. 694, s. 12, P.R.; 1810, c. 787, P.R.; R.C., c. 31, s. 118; C.C.P., s. 69; Code, ss. 195, 198; Rev., s. 428; C.S., c. 474; 1967, c. 954, s. 3.)



§ 1-87.1. Repealed by Session Laws 1967, c. 954, s. 4.

§ 1‑87.1.  Repealed by Session Laws 1967, c. 954, s. 4.



§§ 1-88 through 1-91. Repealed by Session Laws 1967, c. 954, s. 4.

SUBCHAPTER V. COMMENCEMENT OF ACTIONS.

Article 8.

Summons.

§§ 1‑88 through 1‑91.  Repealed by Session Laws 1967, c. 954, s. 4.



§§ 1-92 through 1-93. Repealed by Session Laws 1971, c. 268, s. 34.

§§ 1‑92 through 1‑93.  Repealed by Session Laws 1971, c. 268, s. 34.



§§ 1-94 through 1-98. Repealed by Session Laws 1967, c. 954, s. 4.

§§ 1‑94 through 1‑98.  Repealed by Session Laws 1967, c. 954, s. 4.



§§ 1-98.1 through 1-98.4. Repealed by Session Laws 1971, c. 1093, s. 19.

§§ 1‑98.1 through 1‑98.4.  Repealed by Session Laws 1971, c. 1093, s. 19.



§ 1-99. Repealed by Session Laws 1967, c. 954, s. 4.

§ 1‑99.  Repealed by Session Laws 1967, c. 954, s. 4.



§§ 1-99.1 through 1-99.4. Repealed by Session Laws 1971, c. 1093, s. 19.

§§ 1‑99.1 through 1‑99.4.  Repealed by Session Laws 1971, c. 1093, s. 19.



§§ 1-100 through 1-104. Repealed by Session Laws 1967, c. 954, s. 4.

§§ 1‑100 through 1‑104.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 1-105. Service upon nonresident drivers of motor vehicles and upon the personal representatives of deceased nonresident drivers of motor vehicles.

§ 1‑105.  Service upon nonresident drivers of motor vehicles and upon the personal representatives of deceased nonresident drivers of motor vehicles.

The acceptance by a nonresident of the rights and privileges conferred by the laws now or hereafter in force in this State permitting the operation of motor vehicles, as evidenced by the operation of a motor vehicle by such nonresident on the public highways of this State, or at any other place in this State, or the operation by such nonresident of a motor vehicle on the public highways of this State or at any other place in this State, other than as so permitted or regulated, shall be deemed equivalent to the appointment by such nonresident of the Commissioner of Motor Vehicles, or his successor in office, to be his true and lawful attorney and the attorney of his executor or administrator, upon whom may be served all summonses or other lawful process in any action or proceeding against him or his executor or administrator, growing out of any accident or collision in which said nonresident may be involved by reason of the operation by him, for him, or under his control or direction, express or implied, of a motor vehicle on such public highways of this State, or at any other place in this State, and said acceptance or operation shall be a signification of his agreement that any such process against him or his executor or administrator shall be of the same legal force and validity as if served on him personally, or on his executor or administrator.

Service of such process shall be made in the following manner:

(1)        By leaving a copy thereof, with a fee of ten dollars ($10.00), in the hands of the Commissioner of Motor Vehicles, or in his office.  Such service, upon compliance with the other provisions of this section, shall be sufficient service upon the said nonresident.

(2)        Notice of such service of process and copy thereof must be forthwith sent by certified or registered mail by plaintiff or the Commissioner of Motor Vehicles to the defendant, and the entries on the defendant's return receipt shall be sufficient evidence of the date on which notice of service upon the Commissioner of Motor Vehicles and copy of process were delivered to the defendant, on which date service on said defendant shall be deemed completed.  If the defendant refuses to accept the certified or registered letter, service on the defendant shall be deemed completed on the date of such refusal to accept as determined by notations by the postal authorities on the original envelope, and if such date cannot be so determined, then service shall be deemed completed on the date that the certified or registered letter is returned to the plaintiff or Commissioner of Motor Vehicles, as determined by postal marks on the original envelope.  If the certified or registered letter is not delivered to the defendant because it is unclaimed, or because he has removed himself from his last known address and has left no forwarding address or is unknown at his last known address, service on the defendant shall be deemed completed on the date that the certified or registered letter is returned to the plaintiff or Commissioner of Motor Vehicles.

(3)        The defendant's return receipt, or the original envelope bearing a notation by the postal authorities that receipt was refused, and an affidavit by the plaintiff that notice of mailing the registered letter and refusal to accept was forthwith sent to the defendant by ordinary mail, together with the plaintiff's affidavit of compliance with the provisions of this section, must be appended to the summons or other process and filed with said summons, complaint and other papers in the cause.

Provided, that where the nonresident motorist has died prior to the commencement of an action brought pursuant to this section, service of process shall be made on the executor or administrator of such nonresident motorist in the same manner and on the same notice as is provided in the case of a nonresident motorist.

The court in which the action is pending shall order such continuance as may be necessary to afford the defendant reasonable opportunity to defend the action. (1929, c. 75, s. 1; 1941, c. 36, s. 4; 1951, c. 646; 1953, c. 796; 1955, c. 1022; 1961, c. 1191; 1963, c. 491; 1967, c. 954, s. 4; 1971, c. 420, s. 2; 1975, c. 294; 1989, c. 645, s. 1.)



§ 1-105.1. Service on residents who establish residence outside the State and on residents who depart from the State.

§ 1‑105.1.  Service on residents who establish residence outside the State and on residents who depart from the State.

The provisions of G.S. 1‑105 of this Chapter shall also apply to a resident of the State at the time of the accident or collision who establishes residence outside the State subsequent to the accident or collision and to a resident of the State at the time of the accident or collision who departs from the State subsequent to the accident or collision and remains absent therefrom for 60 days or more, continuously whether such absence is intended to be temporary or permanent. (1955, c. 232; 1967, c. 954, s. 4; 1971, c. 420, ss. 1, 2.)



§§ 1-106 through 1-107.3. Repealed by Session laws 1967, c. 954, s. 4.

§§ 1‑106 through 1‑107.3.  Repealed by Session laws 1967, c. 954, s. 4.



§ 1-108. Defense after judgment set aside.

§ 1‑108.  Defense after judgment set aside.

If a judgment is set aside pursuant to Rule 60(b) or (c) of the Rules of Civil Procedure and the judgment or any part thereof has been collected or otherwise enforced, such restitution may be compelled as the court directs.  Title to property sold under such judgment to a purchaser in good faith is not thereby affected.  No fiduciary officer or trustee who has made distribution of a fund under such judgment in good faith is personally liable if the judgment is changed by reason of such defense made after its rendition; nor in case the judgment was rendered for the partition of land, and any persons receiving any of the land in such partition sell it to a third person; the title of such third person is not affected if such defense is successful, but the redress of the person so defending after judgment shall be had by proper judgment against the parties to the original judgment and their heirs and personal representatives, and in no case affects persons who in good faith have dealt with such parties or their heirs or personal representatives on the basis of such judgment being permanent. (C.C.P., s. 85; Code, s. 220; Rev., s. 449; 1917, c. 68; C.S., s. 492; 1943, cc. 228, 543; 1947, c. 817, s. 2; 1949, c. 256; 1967, c. 954, s. 3.)



§ 1-109. Bond required of plaintiff for costs.

Article 9.

Prosecution Bonds.

§ 1‑109.  Bond required of plaintiff for costs.

At any time after the issuance of summons, the clerk or judge, upon motion of the defendant, may, upon a showing of good cause, require the plaintiff to do one of the following things and the failure to comply with such order within 30 days from the date thereof shall constitute grounds for dismissal of such civil action or special proceeding:

(1)        Give an undertaking with sufficient surety in the sum of two hundred dollars, with the condition that it will be void if the plaintiff pays the defendant all costs which the latter recovers of him in the action.

(2)        Deposit two hundred dollars ($200.00) with him as security to the defendant for these costs, in which event the clerk must give to the plaintiff and defendant all costs which the latter recovers of him in the action.

(3)        File a copy of an order from a superior or district court judge or clerk of a superior court authorizing the plaintiff to sue as an indigent.

The requirements of this section shall not apply to the State of North Carolina or any of its agencies, commissions or institutions, or to counties, drainage districts, cities and towns; provided, further, that the State of North Carolina or any of its agencies, commissions or institutions, and counties, drainage districts, cities and towns may institute civil actions and special proceedings without being required to give a prosecution bond or make deposit in lieu of bond. (R.C., c. 31, s. 40; C.C.P., s. 71; Code, s. 209; Rev., s. 450; C.S., s. 493; 1935, c. 398; 1949, c. 53; 1955, c. 10, s. 1; 1957, c. 563; 1961, c. 989; 1971, c. 268, s. 3; 1993, c. 435, s. 4; 1999‑106, s. 1.)



§ 1-110. Suit as an indigent; counsel; suits filed pro se by prison inmates.

§ 1‑110.  Suit as an indigent; counsel; suits filed pro se by prison inmates.

(a)        Subject to the provisions of subsection (b) of this section with respect to prison inmates, any superior or district court judge or clerk of the superior court may authorize a person to sue as an indigent in their respective courts when the person makes affidavit that he or she is unable to advance the required court costs. The clerk of superior court shall authorize a person to sue as an indigent if the person makes the required affidavit and meets one or more of the following criteria:

(1)        Receives electronic food and nutrition benefits.

(2)        Receives Work First Family Assistance.

(3)        Receives Supplemental Security Income (SSI).

(4)        Is represented by a legal services organization that has as its primary purpose the furnishing of legal services to indigent persons.

(5)        Is represented by private counsel working on the behalf of or under the auspices of a legal services organization under subdivision (4) of this section.

(6)        Repealed by Session Laws 2002‑126, s. 29A.6(d), effective October 1, 2002.

A superior or district court judge or clerk of superior court may authorize a person who does not meet one or more of these criteria to sue as an indigent if the person is unable to advance the required court costs. The court to which the summons is returnable may dismiss the case and charge the court costs to the person suing as an indigent if the allegations contained in the affidavit are determined to be untrue or if the court is satisfied that the action is frivolous or malicious.

(b)        Whenever a motion to proceed as an indigent is filed pro se by an inmate in the custody of the Department of Correction, the motion to proceed as an indigent and the proposed complaint shall be presented to any superior court judge of the judicial district. This judge shall determine whether the complaint is frivolous. In the discretion of the court, a frivolous case may be dismissed by order. The clerk of superior court shall serve a copy of the order of dismissal upon the prison inmate. If the judge determines that the inmate may proceed as an indigent, service of process upon the defendant shall issue without further order of the court. (C.C.P., s. 72; 1868‑9, c. 96, s. 2; Code, ss. 210, 211; Rev., ss. 451, 452; C.S., s. 494; 1971, c. 268, s. 4; 1993, c. 435, s. 1; 1995, c. 102, s. 1; 1995 (Reg. Sess., 1996), c. 591, s. 4; 1997‑443, s. 12.22; 2002‑126, s. 29A.6(d); 2007‑97, s. 1.)



§ 1-111. Defendant's, for costs and damages in actions for land.

§ 1‑111.  Defendant's, for costs and damages in actions for land.

In all actions for the recovery or possession of real property, the defendant, before he is permitted to plead, must execute and file in the office of the clerk of the superior court of the county where the suit is pending an undertaking with sufficient surety, in an amount fixed by the court, not less than two hundred dollars ($200.00), to be void on condition that the defendant pays to the plaintiff all costs and damages which the latter recovers in the action, including damages for the loss of rents and profits. (1869‑70, c. 193; Code, s. 237; Rev., s. 453; C.S., s. 495.)



§ 1-112. Defense without bond.

§ 1‑112.  Defense without bond.

(a)        The undertaking prescribed in G.S. 1‑111 is not necessary if an attorney practicing in the court where the action is pending certifies to the court in writing that he has examined the case of the defendant and is of the opinion that the plaintiff is not entitled to recover; and if the defendant also files an affidavit stating that he is unable to give and is not worth the amount of the undertaking in any property whatsoever.

(b)        An undertaking shall not be required in any summary ejectment action brought pursuant to Articles 3 or 7 of Chapter 42 of the General Statutes. (1869‑70, c. 193; Code, s. 237; Rev., s. 454; C.S., s. 496; 1997‑473, s. 2.)



§ 1-113. Defendants jointly or severally liable.

Article 10.

Joint and Several Debtors.

§ 1‑113.  Defendants jointly or severally liable.

Where the action is against two or more defendants, and the summons is served on one or more, but not on all of them, the plaintiff may proceed as follows:

(1)        If the action is against defendants jointly indebted upon contract, he may proceed against the defendants served, unless the court otherwise directs, and if he recovers judgment it may be entered against all the defendants thus jointly indebted, so far only as that it may be enforced against the joint property of all and the separate property of the defendants served, and if they are subject to arrest,  against the persons of the defendants served.

(2)        If the action is against defendants severally liable, he may  proceed against the defendants served, in the same manner as if they were the only defendants.

(3)        If all the defendants have been served, judgment may be taken against any or either of them severally, when the plaintiff would be entitled to judgment against such defendant or defendants if the action has been against them or any of them alone.

(4)        If the name of one or more partners has, for any cause, been  omitted in an action in which judgment has been rendered against the defendants named in the summons, and the omission was not pleaded in action, the plaintiff, in case the judgment remains unsatisfied, may by action recover of such partner separately, upon proving his joint liability, notwithstanding he was not named in the original action; but the plaintiff may have satisfaction of only one judgment rendered for the same cause of action. (C.C.P., s. 87; Code,  s. 222; Rev., s. 455; C.S., s. 497.)



§ 1-114. Summoned after judgment; defense.

§ 1‑114.  Summoned after judgment; defense.

When a judgment is recovered against one or more of several persons jointly indebted upon a contract in accordance with the preceding section [§ 1‑113], those who were not originally summoned to answer the complaint may be summoned to show cause why they should not be bound by the judgment, in the same manner as if they had been originally summoned. A party so summoned may answer within the time specified denying the judgment, or setting up any defense thereto which has arisen subsequent to such judgment; and may make any defense which he might have made to the action if the summons had been served on him originally. (C.C.P., ss. 318, 322; Code, ss. 223, 224; Rev., ss. 456, 457; C.S., s. 498.)



§ 1-115: Repealed by Session Laws 1969, c. 954, s. 4.

§ 1‑115:  Repealed by Session Laws 1969, c.  954, s. 4.



§ 1-116. Filing of notice of suit.

Article 11.

Lis Pendens.

§ 1‑116.  Filing of notice of suit.

(a)        Any person desiring the benefit of constructive notice of pending litigation must file a separate, independent notice thereof, which notice shall be cross‑indexed in accordance with G.S. 1‑117, in all of the following cases:

(1)        Actions affecting title to real property.

(2)        Actions to foreclose any mortgage or deed of trust or to enforce any lien on real property.

(3)        Actions in which any order of attachment is issued and real property is attached.

(4)        Actions seeking injunctive relief under G.S. 113A‑64.1 or G.S. 113A‑65 regarding sedimentation and erosion control for any land‑disturbing activity that is subject to the requirements of Article 4 of Chapter 113A of the General Statutes.

(b)        Notice of pending litigation shall contain:

(1)        The name of the court in which the action has been commenced or is pending;

(2)        The names of the parties to the action;

(3)        The nature and purpose of the action; and

(4)        A description of the property to be affected thereby.

(c)        Notice of pending litigation may be filed:

(1)        At or any time after the commencement of an action pursuant to Rule 3 of the Rules of Civil Procedure; or

(2)        At or any time after real property has been attached; or

(3)        At or any time after the filing of an answer or other pleading in which the pleading party states an affirmative claim for relief falling within the provisions of subsection (a) of this section.

(d)        Notice of pending litigation must be filed with the clerk of the superior court of each county in which any part of the real estate is located, not excepting the county in which the action is pending, in order to be effective against bona fide purchasers or lien creditors with respect to the real property located in such county.  (C.C.P., s. 90; Code, s. 229; Rev., s. 460; 1917, c. 106; C.S., s. 500; 1949, c. 260; 1959, c. 1163, s. 1; 1967, c. 954, s. 3; 2009‑269, s. 1.)



§ 1-116.1. Service of notice.

§ 1‑116.1.  Service of notice.

In all actions as defined in G.S. 1‑116 in which notice of pendency of the action is filed, a copy of such notice shall be served on the other party or parties as follows:

(1)        If filed by the plaintiff at or after service of summons but before the filing of the complaint, service shall be in the manner provided in Rule 4 of the Rules of Civil Procedure for service of summons.

(2)        If filed by the plaintiff at or after the filing of the complaint, service shall be in the same manner as the complaint.

(3)        All other such notices shall be served in the manner provided in Rule 5 of the Rules of Civil Procedure. (1949, c. 260; 1967, c. 954, s. 3.)



§ 1-117. Cross-index of lis pendens.

§ 1‑117.  Cross‑index of lis pendens.

Every notice of pending litigation filed under this Article shall be cross‑indexed by the clerk of the superior court in a record, called the "Record of Lis Pendens," to be kept by him pursuant to G.S. 2‑42(6). (1903, c. 472; Rev., s. 464; 1919, c. 31; C.S., s. 501; 1959, c. 1163, s. 2.)



§ 1-118. Effect on subsequent purchasers.

§ 1‑118.  Effect on subsequent purchasers.

From the cross‑indexing of the notice of lis pendens only is the pendency of the action constructive notice to a purchaser or incumbrancer of the property affected thereby; and every person whose conveyance or incumbrance is subsequently executed or subsequently registered is a subsequent purchaser or incumbrancer, and is bound by all proceedings taken after the cross‑indexing of the notice to the same extent as if he were made a party to the action. For the purposes of this section an action is pending from the time of cross‑indexing the notice. (C.C.P., s. 90; Code, s. 229; Rev., s. 462; 1919, c. 31; C.S., s. 502.)



§ 1-119. Notice void unless action prosecuted.

§ 1‑119.  Notice void unless action prosecuted.

(a)        The notice of lis pendens is of no avail unless it is followed by the first publication of notice of the summons or by an affidavit therefor pursuant to Rule 4 (j)(1)c of the Rules of Civil Procedure or by personal service on the defendant within 60 days after the cross‑indexing.

(b)        When an action is commenced by the issuance of summons and permission is granted to file the complaint within 20 days, pursuant to Rule 3 of the Rules of Civil Procedure, if the complaint is not filed within the time fixed by the order of the clerk, the notice of lis pendens shall become inoperative and of no effect. The clerk may on his own motion and shall on the ex parte application of any interested party cancel such notice of lis pendens by appropriate entry on the records, which entry shall recite the failure of the plaintiff to file his complaint within the time allowed. Such applications for cancellation, when made in a county other than that in which the action was instituted, shall include a certificate over the hand and seal of the clerk of the county in which the action was instituted that the plaintiff did not file his complaint within the time allowed. The fees of the clerk may be recovered against the plaintiff and his surety. (C.C.P., s. 90; Code, s. 229; Rev., s. 461; 1919, c. 31; C.S., s. 503; 1967, c. 954, s. 3.)



§ 1-120. Cancellation of notice.

§ 1‑120.  Cancellation of notice.

The court in which the said action was commenced may, at any time after it is settled, discontinued or abated, on application of any person aggrieved, on good cause shown, and on such notice as is directed or approved by the court, order the notice authorized by this Article to be cancelled of record, by the clerk of any county in whose office the same has been filed or recorded; and this cancellation must be made by an endorsement to that effect on the margin of the record, which shall refer to the order. (C.C.P., s. 90; Code, s. 229; Rev., s. 463; C.S., s. 504.)



§ 1-120.1. Article applicable to suits in federal courts.

§ 1‑120.1.  Article applicable to suits in federal courts.

The provisions of this Article shall apply to suits affecting the title to real property in the federal courts. (1945, c. 857.)



§ 1-120.2. Filing of notice by cities and counties in certain cases.

§ 1‑120.2.  Filing of notice by cities and counties in certain cases.

The governing body of a city or county may, by ordinance under Part 5 of Article 19 of Chapter 160A of the General Statutes relating to building inspection, or Part 6 of Article 19 of Chapter 160A relating to minimum housing standards, or Part 4 of Article 18 of Chapter 153A relating to building inspection, provide that upon the issuance of a complaint and notice of hearing or order pursuant thereto, a notice of lis pendens, with a copy of the complaint and notice of hearing or order attached thereto, may be filed in the office of the clerk of superior court of the county where the property is located. When a notice of lis pendens and a copy of the complaint and notice of hearing or order is filed with the clerk of superior court, it shall be indexed and cross‑indexed in accordance with the indexing procedures of G.S. 1‑117. From the date and time of indexing, the complaint and notice of hearing or order shall be binding upon the successors and assigns of the owners of and parties in interest in the building or dwelling. A copy of the notice of lis pendens shall be served upon the owners and parties in interest in the building or dwelling at the time of filing in accordance with G.S. 160A‑428, 160A‑445, or 153A‑368 as applicable. The notice of lis pendens shall remain in full force and effect until cancelled. The ordinance may authorize the cancellation of the notice of lis pendens under certain circumstances. Upon receipt of notice from the city, the clerk of superior court shall cancel the notice of lis pendens. (1995, c. 158, s. 1.)



§§ 1-121 through 1-123: Repealed by Session Laws 1967, c. 954, s. 4.

SUBCHAPTER VI.  PLEADINGS.

Article 12.

Complaint.

§§ 1‑121 through 1‑123:  Repealed by Session Laws 1967, c.  954, s. 4.



§§ 1-124 through 1-126. Repealed by Session Laws 1967, c. 954, s. 4.

Article 13.

Defendants Pleadings.

§§ 1‑124 through 1‑126.  Repealed by Session Laws 1967, c. 954, s. 4.



§§ 1-127 through 1-134. Repealed by Session Laws 1967, c. 954, s. 4.

Article 14.

Demurrer.

§§ 1‑127 through 1‑134.  Repealed by Session Laws 1967, c. 954, s. 4.



§§ 1-134.1 through 1-138. Repealed by Session Laws 1967, c. 954, s. 4.

Article 15.

Answer.

§§ 1‑134.1 through 1‑138.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 1-139. Burden of proof of contributory negligence.

§ 1‑139.  Burden of proof of contributory negligence.

A party asserting the defense of contributory negligence has the burden of proof of such defense. (1887, c. 33; Rev., s. 483; C.S., s. 523; 1967, c. 954, s. 3.)



§§ 1-140 through 1-142. Repealed by Session Laws 1967, c. 954, s. 4.

Article 16.

Reply.

§§ 1‑140 through 1‑142.  Repealed by Session Laws 1967, c. 954, s. 4.



§§ 1-143 through 1-147. Repealed by Session Laws 1967, c. 954, s. 4.

Article 17.

Pleadings, General Provisions.

§§ 1‑143 through 1‑147.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 1-148. Verification before what officer.

§ 1‑148.  Verification before what officer.

Any officer competent to take the acknowledgment of deeds, and any judge or clerk of the General Court of Justice, notary public, in or out of the State, or magistrate, is competent to take affidavits for the verification of pleadings, in any court or county in the State, and for general purposes. (C.C.P., s. 117; 1868‑9, c. 159, s. 7; Code, s. 258; 1891, c. 140; Rev., s. 492; C.S., s. 532; 1971, c. 268, s. 5.)



§ 1-149. When verification omitted; use in criminal prosecutions.

§ 1‑149.  When verification omitted; use in criminal prosecutions.

The verification may be omitted when an admission of the truth of the allegation might subject the party to prosecution for felony. No pleading can be used in a criminal prosecution against the party as proof of a fact admitted or alleged in it. (C.C.P., s. 117; 1868‑9, c. 159, s. 7; Code, s. 258; Rev., s. 493; C.S., s. 533.)



§§ 1-150 through 1-160. Repealed by Session Laws 1967, c. 954, s. 4.

§§ 1‑150 through 1‑160.  Repealed by Session Laws 1967, c. 954, s. 4.



§§ 1-161 through 1-163. Repealed by Session Laws 1967, c. 954, s. 4.

Article 18.

Amendments.

§§ 1‑161 through 1‑163.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 1-164. Amendment changing nature of action or relief; effect.

§ 1‑164.  Amendment changing nature of action or relief; effect.

When the complaint is so amended as to change the nature of the action and the character of the relief demanded, the judgment rendered does not operate as an estoppel upon any person acquiring an interest in the property in controversy prior to the allowance of the amendment. (1901, c. 486; Rev., s. 508; C.S., s. 548.)



§ 1-165. Repealed by Session Laws 1967, c. 954, s. 4.

§ 1‑165.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 1-166. Defendant sued in fictitious name; amendment.

§ 1‑166.  Defendant sued in fictitious name; amendment.

When the plaintiff is ignorant of the name of a defendant the latter may be designated in a pleading or proceeding by any name;  and when his true name is discovered, the pleading or proceeding may be amended accordingly. (C.C.P., s. 134; Code, s. 275; Rev., s. 510; C.S., s. 550.)



§§ 1-167 through 1-169. Repealed by Session Laws 1967, c. 954, s. 4.

§§ 1‑167 through 1‑169.  Repealed by Session Laws 1967, c. 954, s. 4.



§§ 1-169.1 through 1-169.6. Repealed by Session Laws 1967, c. 954, s. 4.

SUBCHAPTER VII. PRETRIAL HEARINGS; TRIAL  AND ITS INCIDENTS.

Article 18A.

Pretrial Hearings.

§§ 1‑169.1 through 1‑169.6.  Repealed by Session Laws 1967, c. 954, s. 4.



§§ 1-170 through 1-173. Repealed by Session Laws 1967, c. 954, s. 4.

Article 19.

Trial.

§§ 1‑170 through 1‑173.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 1-174: Repealed by Session Laws 1999-216, s.2.

§ 1‑174:  Repealed by Session Laws 1999‑216, s.2.



§§ 1-175 through 1-179. Repealed by Session Laws 1967, c. 954, s. 4.

§§ 1‑175 through 1‑179.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 1-180. Repealed by Session Laws 1977, c. 711, s. 33.

§ 1‑180.  Repealed by Session Laws 1977, c. 711, s. 33.



§ 1-180.1. Judge not to comment on verdict.

§ 1‑180.1.  Judge not to comment on verdict.

In criminal actions the presiding judge shall make no comment in open court in the presence or hearing of all, or any member or members, of the panel of jurors drawn or summoned for jury duty at  any session of court, upon any verdict rendered at such session of court, and if any presiding judge shall make any comment as herein prohibited, or shall praise or criticize any jury on account of its verdict, whether such comment, praise or criticism be made inadvertently or intentionally, such praise, criticism or comment by the judge shall constitute valid grounds as a matter of right, for the continuance for the session of any action remaining to be tried during that week at such session of court, upon motion of a defendant or upon motion of the State. The provisions of this section shall not be applicable upon the hearing of motions for a new trial, motions to set aside the verdict of a jury, or a motion made in arrest of judgment. (1955, c. 200; 1967, c. 954, s. 3; 1971, c. 381, s. 12.)



§ 1-181. Requests for special instructions.

§ 1‑181.  Requests for special instructions.

(a)        Requests for special instructions to the jury must be 

(1)        In writing,

(2)        Entitled in the cause, and

(3)        Signed by counsel submitting them.

(b)        Such requests for special instructions must be submitted to the trial judge before the judge's charge to the jury is begun. However, the judge may, in his discretion, consider such requests regardless of the time they are made.

(c)        Written requests for special instructions shall, after their submission to the judge, be filed as a part of the record of the same. (C.C.P., s. 239; Code, s. 415; Rev., s. 538; C.S., s. 565; 1951, c. 837, s. 6.)



§ 1-181.1. View by jury.

§ 1‑181.1.  View by jury.

The judge presiding at the trial of any action or proceeding involving the exercise of the right of eminent domain, or the condemnation of real property may, in his discretion, permit the jury to view the property which is the subject of condemnation. (1965, c. 138.)



§ 1-181.2. Use of evidence by the jury.

§ 1‑181.2.  Use of evidence by the jury.

(a)        If the jury in a civil action after retiring for deliberation requests a review of certain testimony or other evidence, the jurors must be conducted to the courtroom. The court in its discretion, after notice to the parties and giving the parties an opportunity to be heard, may direct that requested parts of the testimony be read to the jury and may permit the jury to reexamine in open court the requested materials admitted into evidence. The court in its discretion may also have the jury review other evidence relating to the same factual issue so as not to give undue prominence to the evidence requested.

(b)        Upon request by the jury, the court may in its discretion and after permitting the parties an opportunity to be heard permit the jury to take into the jury room admitted exhibits which have been passed to the jury, photographs admitted into evidence and shown to the jury and used by any witnesses in their testimony before the jury, and any illustrative exhibits admitted into evidence and used by any witnesses in their testimony before the jury. Summaries of testimony prepared in the courtroom by any party, lists made by any party in the courtroom and such similar documents shall not be sent to the jury room with the jury, even if admitted into evidence and requested by the jury. Depositions may be taken into the jury room upon request of the jury only with consent of the parties.

(c)        Upon request by the jury, the court may permit the jury to take into the jury room any exhibit that all parties stipulate and agree may be taken into the jury room.

(d)        In sending any exhibits to the jury, the court should ensure that the evidentiary integrity of the exhibit is preserved. (2007‑407, s. 1.)



§ 1-182. Repealed by Session Laws 1977, c. 776.

§ 1‑182.  Repealed by Session Laws 1977, c. 776.



§ 1-183. Repealed by Session Laws 1967, c. 954, s. 4.

§ 1‑183.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 1-183.1. Effect on counterclaim of dismissal as to plaintiff's claim.

§ 1‑183.1.  Effect on counterclaim of dismissal as to plaintiff's claim.

The granting of a motion by the defendant for judgment of dismissal as to the plaintiff's cause of action shall not amount to the taking of a voluntary dismissal on any counterclaim which the defendant was required or permitted to plead pursuant to G.S. 1A‑1, Rule 13. (1959, c. 77; 1971, c. 1093, s. 3.)



§§ 1-184 through 1-185. Repealed by Session Laws 1967, c. 954, s. 4.

§§ 1‑184 through 1‑185.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 1-186. Exceptions to decision of court.

§ 1‑186.  Exceptions to decision of court.

(a)        For the purposes of an appeal, either party may except to a decision on a matter of law arising upon a trial by the court within 10 days after the judgment, in the same manner and with the same effect as upon a trial by jury. Where the decision does not authorize a final judgment, but directs further proceedings before a referee or otherwise, either party may except thereto, and make a case or exception as above provided in case of an appeal.

(b)        Either party desiring a review, upon the evidence appearing on the trial of the questions of law, may at any time within 10 days after the judgment, or within such time as is prescribed by the rules  of the court, make a case or exceptions in like manner as upon a trial by jury, except that the judge in settling the case must briefly specify the facts found by him, and his conclusions of law. (C.C.P., s. 242; Code, s. 418; Rev., s. 542; C.S., s. 570.)



§ 1-187. Repealed by Session Laws 1967, c. 954, s. 4.

§ 1‑187.  Repealed by Session Laws 1967, c. 954, s. 4.



§§ 1-188 through 1-195. Repealed by Session Laws 1967, c. 954, s. 4.

Article 20.

Reference.

§§ 1‑188 through 1‑195.  Repealed by Session Laws 1967, c. 954, s. 4.



§§ 1-196 through 1-200. Repealed by Session Laws 1967, c. 954, s. 4.

Article 21.

Issues.

§§ 1‑196 through 1‑200.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 1-201. Repealed by Session Laws 1967, c. 954, s. 4.

Article 22.

Verdict and Exceptions.

§ 1‑201.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 1-202. Special controls general.

§ 1‑202.  Special controls general.

Where a special finding of facts is inconsistent with the general verdict, the former controls, and the court shall give judgment accordingly. (C.C.P., s. 234; Code, s. 410; Rev., s. 552; C.S., s. 586.)



§§ 1-203 through 1-207. Repealed by Session Laws 1967, c. 954, s. 4.

§§ 1‑203 through 1‑207.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 1-208. Repealed by Session Laws 1967, c. 954, s. 4.

SUBCHAPTER VIII. JUDGMENT.

Article 23.

Judgment.

§ 1‑208.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 1-208.1. Judgment docket, judgment and docket book defined.

§ 1‑208.1.  Judgment docket, judgment and docket book defined.

As used in this Chapter, unless the context clearly requires otherwise, the phrases "judgment docket", "judgment book", "docket book", and "judgment and docket book" include, without limitation, all records created or maintained by the clerk of superior court, pursuant to rules prescribed by the Director of the Administrative Office of the Courts pursuant to G.S. 7A‑109, by the use of an electronic data entry system established by the Director pursuant to G.S. 7A‑343. (1991, c. 167, s. 1.)



§ 1-209. Judgments authorized to be entered by clerk; sale of property; continuance pending sale; writs of assistance and possession.

§ 1‑209.  Judgments authorized to be entered by clerk; sale of property; continuance pending sale; writs of assistance and possession.

The clerks of the superior courts are authorized to enter the following judgments:

(1)        All judgments of voluntary nonsuit.

(2)        All consent judgments.

(3)        In all actions upon notes, bills, bonds, stated accounts, balances struck, and other evidences of indebtedness within the jurisdiction of the superior court.

(4)        All judgments by default final and default and inquiry as are authorized by Rule 55 of the Rules of Civil Procedure, and in this section provided.

(5)        In all cases where the clerks of the superior court enter judgment by default final upon any debt secured by mortgage, deed of trust, conditional sale contract or other conveyance of any kind, either real or personal property, or by a pledge of property, the said clerks of the superior court are authorized and empowered to order a foreclosure of such mortgage, deed of trust, conditional sale contract, or other conveyance, and order a sale of the property so conveyed or pledged upon such terms as appear to be just; and the said clerks of the superior court shall have all the power and authority now exercised by the judges of the superior court to appoint commissioners to make such sales, to receive the reports thereof, and to confirm the report of sale or to order a resale, and to that end they are authorized to continue such causes from time to time as may be required to complete the sale, and in the final judgment in said causes they shall order the execution and delivery of all necessary deeds and make all necessary orders disbursing the funds arising from the sale, and may issue writs of assistance and possession upon ten days' notice to parties in possession. The commissioners appointed to make foreclosure sales, as herein authorized, may proceed to advertise such sales immediately after the date of entering judgment and order of foreclosure, unless otherwise provided in said judgment and order.

(6)        All judgments on awards, or on Certificates of Accrued Arrearages, of the Industrial Commission in workers' compensation cases, as defined and provided for in G.S. 97‑87.

In any tax foreclosure action pending on March 15, 1939 or thereafter brought under the provisions of G.S. 105‑414 in which there is filed no answer which seeks to prevent entry of judgment of sale, the clerk of the superior court may render judgment of sale and make all necessary subsequent orders and judgments to the same extent as permitted by this section in actions brought to foreclose a mortgage. All such judgments and orders heretofore rendered or made by a clerk of the superior court in such tax foreclosure actions are hereby, as to the authority of the said clerk, ratified and confirmed. (1919, c. 156; C.S., s. 593; Ex. Sess., 1921, c. 92, s. 12; 1929, cc. 35, 49; 1939, c. 107; 1943, c. 301, s. 1; 1967, c. 954, s. 3; 2001‑477, s. 2.)



§ 1-209.1. Petitioner who abandons condemnation proceeding taxed with fee for respondent's attorney.

§ 1‑209.1.  Petitioner who abandons condemnation proceeding taxed with fee for respondent's attorney.

In all condemnation proceedings authorized by G.S. 40A‑3 or by any other statute, the clerks of the superior courts are authorized to fix and tax the petitioner with a reasonable fee for respondent's attorney in cases in which the petitioner takes or submits to a voluntary nonsuit or otherwise abandons the proceeding. (1957, c. 400, s. 1; 2001‑487, s. 38(a).)



§ 1-209.2. Voluntary nonsuit by petitioner in condemnation proceeding.

§ 1‑209.2.  Voluntary nonsuit by petitioner in condemnation proceeding.

The petitioner in all condemnation proceedings authorized by G.S. 40A‑3 or by any other statute is authorized and allowed to take a voluntary nonsuit. (1957, c. 400, s. 2; 2001‑487, s. 38(b).)



§ 1-210. Return of execution; order for disbursement of proceeds.

§ 1‑210.  Return of execution; order for disbursement of proceeds.

In all executions issued by the clerk of the superior court upon judgment before the clerk of the superior court, under G.S. 1‑209, and execution issued thereon, the sheriff shall make his return to the clerk of the superior court, who shall make the final order directing the sheriff to disburse the proceeds received by him under said execution: Provided, that any interested party may appeal to the superior court, where the matter shall be heard de novo. (1925, c. 222, s. 1.)



§§ 1-211 through 1-215. Repealed by Session Laws 1967, c. 954, s. 4.

§§ 1‑211 through 1‑215.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 1-215.1. Judgments or orders not rendered on Mondays validated.

§ 1‑215.1.  Judgments or orders not rendered on Mondays validated.

In any case where, prior to the ratification of this section, any judgment or order, required to be rendered or signed on Monday, has been rendered or signed by any clerk of the superior court on any day other than Monday, such judgment or order is hereby declared to be valid and of the same force and effect as if the day on which it was signed or rendered had been a Monday; and any conveyance  executed by any commissioner or other person authorized to make a conveyance in any action or special proceeding where the appointment of the commissioner or other person, the order of sale, the order of resale, or the confirmation of sale was made on a day other than Monday, is hereby declared to be valid and to have the same force and effect as if the day on which such judgment or order was rendered had been a Monday. (1943, c. 301, s. 4.)



§ 1-215.2. Time within which judgments or orders signed on days other than Mondays may be attacked.

§ 1‑215.2.  Time within which judgments or orders signed on days other than Mondays may be attacked.

From and after the 30th day of September, 1951, no action shall be brought or no motion in the cause shall be made to attack any judgment or order of any clerk of the superior court by reason of such judgment or order having been signed by such clerk of the superior court on any day other than Monday. (1951, c. 895, s. 1.)



§ 1-215.3. Validation of conveyances pursuant to orders made on days other than Mondays.

§ 1‑215.3.  Validation of conveyances pursuant to orders made on days other than Mondays.

From and after the 30th day of September, 1951, any conveyance executed by any commissioner or other person authorized to make a conveyance in any action or special proceeding where the appointment of the commissioner or other person, the order of sale, the order of resale, or the order or confirmation of sale was made on a day other than Monday is hereby declared to be valid and to have the same force and effect as if the day on which such judgment or order was rendered had been a Monday. (1951, c. 895, s. 2.)



§ 1-216. Repealed by Session Laws 1943, c. 301, s. 3.

§ 1‑216.  Repealed by Session Laws 1943, c. 301, s. 3.



§ 1-217. Certain default judgments validated.

§ 1‑217.  Certain default judgments validated.

In every case where, prior to the first day of January, one thousand nine hundred and twenty‑seven, a judgment by default final has been entered by the clerk of the superior court of any county in this State on a day other than Monday, contrary to G.S. 1‑215 and 1‑216, such judgment shall be deemed to have been entered as of the first Monday immediately following the default and is hereby to all intents and purposes validated; provided, however, nothing in this section shall be construed to affect the rights of any interested party, as provided in G.S. 1‑220 other than for irregularity as to date of entry of the judgment by the clerk of the court. (1927, c. 187.)



§ 1-217.1. Judgments based on summons erroneously designated alias or pluries validated.

§ 1‑217.1.  Judgments based on summons erroneously designated alias or pluries validated.

In all civil actions and special proceedings where the defendants were served with summons and judgment thereafter entered, or any final decree made, and said judgments or decrees shall not be invalidated by reason of the fact that the summons, although designated an alias or pluries summons, was not actually such: Provided, that this section shall not apply where the first summons was issued more than five years preceding March 6, 1943. (1943, c. 532.)



§ 1-217.2. Judgments by default to remove cloud from title to real estate validated.

§ 1‑217.2.  Judgments by default to remove cloud from title to real estate validated.

In every case where prior to the tenth day of October, 1969, a judgment by default final has been entered by the clerk of superior court of any county in this State in an action to remove cloud from title to real estate, the said judgment is hereby to all intents and purposes validated, and said judgment is hereby declared to be regular, proper and a lawful judgment in all respects according to the provisions of same. (1961, c. 628; 1971, c. 59; 1973, c. 1348, s. 1.)



§§ 1-218 through 1-222. Repealed by Session Laws 1967, c. 954, s. 4.

§§ 1‑218 through 1‑222.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 1-223. Against married persons.

§ 1‑223.  Against married persons.

In an action brought by or against a married person, judgment may be given against such married person for costs or damages or both, to be levied and collected solely out of such married person's separate estate or property. (Rev., s. 563; C.S., s. 603; 1977, c. 545.)



§§ 1-224 through 1-227. Repealed by Session Laws 1967, c. 954, s. 4.

§§ 1‑224 through 1‑227.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 1-228. Regarded as a deed and registered.

§ 1‑228.  Regarded as a deed and registered.

Every judgment, in which the transfer of title is so declared, shall be regarded as a deed of conveyance, executed in due form and by capable persons, notwithstanding the want of capacity in any person ordered to convey, and shall be registered in the proper county, under the rules and regulations prescribed for conveyances of  similar property executed by the party. The party desiring registration of such judgment must produce to the register a copy thereof, certified by the clerk of the court in which it is enrolled, under the seal of the court, and the register shall record both the judgment and certificate. All laws which are passed for extending the time for registration of deeds include such judgments, provided the conveyance, if actually executed, would be so included. (1850, c. 107, ss. 2, 4; R.C., c. 32, ss. 25, 27; 1874‑5, c. 17, ss. 2, 4; Code, ss. 427, 429; Rev., ss. 567, 568; C.S., s. 608.)



§ 1-229. Certified registered copy evidence.

§ 1‑229.  Certified registered copy evidence.

In all legal proceedings, touching the right of parties derived under such judgment, a certified copy from the register's books is evidence of its existence and of the matters therein contained, as fully as if proved by a perfect transcript of the whole case. (1850, c. 107, s. 3; R.C., c. 32, s. 26; 1874‑5, c. 17, s. 3; Code, s. 428; Rev., s. 569; C.S., s. 609.)



§ 1-230. In action for recovery of personal property.

§ 1‑230.  In action for recovery of personal property.

In an action to recover the possession of personal property, judgment for the plaintiff may be for the possession, or for the recovery of possession, or for the value thereof in case a delivery cannot be had, and damages for the detention. If the property has been delivered to the plaintiff, and the defendant claims a return thereof, judgment for the defendant may be for a return of the property, or for the value thereof in case a return cannot be had, and damages for taking and withholding the same. (C.C.P., s. 251; Code, s. 431; Rev., s. 570; C.S., s. 610.)



§ 1-231. What judge approves judgments.

§ 1‑231.  What judge approves judgments.

In all cases where a judgment, decree or order of the superior court is required to be approved by a judge, it shall be approved by the judge having jurisdiction of receivers and injunctions. (1876‑7, c. 223, s. 3; 1879, c. 63; 1881, c. 51; Code, s. 432; Rev., s. 571; C.S., s. 611.)



§ 1-232. Judgment roll.

§ 1‑232.  Judgment roll.

Unless the party or his attorney furnishes a judgment roll or the documents referred to in this section are already on file, the clerk, immediately after entering the judgment, shall attach together and file the following papers which constitute the judgment roll:

(1)        In case the complaint is not answered by any defendant, the summons and complaint, or copies thereof, proof of service, and that no answer has been received, the report, if any, and a copy of the judgment.

(2)        In all other cases, the summons, pleadings, or copies thereof, and a copy of the judgment, with any verdict or report, the offer of the defendant, exceptions, case, and all orders and papers in any way involving the merits and necessarily affecting the judgment. (C.C.P., s. 253; Code, s. 434; Rev., s. 572; C.S., s. 612; 2003‑59, s. 1.)



§ 1-233. Docketed and indexed.

§ 1‑233.  Docketed and indexed.

Every judgment of the superior or district court, affecting title to real property, or requiring in whole or in part the payment of money, shall be indexed and recorded by the clerk of said superior court on the judgment docket of the court. The docket entry must contain the file number for the case in which the judgment was entered, the names of the parties, the address, if known, of each party and against whom judgment is rendered, the relief granted, the date, hour, and minute of the entry of judgment under G.S. 1A‑1, Rule 58, and the date, hour, and minute of the indexing of the judgment. The clerk shall keep a cross‑index of the whole, with the dates and file numbers thereof; however, error or omission in the entry of the address or addresses shall in no way affect the validity, finality or priority of the judgment docketed. (Sup. Ct. Rule VIII; C.C.P., s. 252; Code, s. 433; Rev., s. 573; 1909, c. 709; C.S., s. 613; 1929, c. 183; 1943, c. 301, s. 41/2; 1971, c. 268, s. 6; 1981, c. 745, s. 1; 2003‑59, s. 2.)



§ 1-234. Where and how docketed; lien.

§ 1‑234.  Where and how docketed; lien.

Upon the entry of a judgment under G.S. 1A‑1, Rule 58, affecting the title of real property, or directing in whole or in part the payment of money, the clerk of superior court shall index and record the judgment on the judgment docket of the court of the county where the judgment was entered. The judgment may be docketed on the judgment docket of the court of any other county upon the filing with the clerk thereof of a transcript of the original docket. The judgment lien is effective as against third parties from and after the indexing of the judgment as provided in G.S. 1‑233. The judgment is a lien on the real property in the county where the same is docketed of every person against whom any such judgment is rendered, and which he has at the time of the docketing thereof in the county in which such real property is situated, or which he acquires at any time thereafter, for 10 years from the date of the entry of the judgment under G.S. 1A‑1, Rule 58, in the county where the judgment was originally entered. But the time during which the party recovering or owning such judgment shall be, or shall have been, restrained from proceeding thereon by an order of injunction, or other order, or by the operation of any appeal, or by a statutory prohibition, does not constitute any part of the 10 years aforesaid, as against the defendant in such judgment, or the party obtaining such orders or making such appeal, or any other person who is not a purchaser, creditor or mortgagee in good faith.

A judgment docketed pursuant to G.S. 15A‑1340.38 shall constitute a lien against the property of a defendant as provided for under this section. (C.C.P., s. 254; Code, s. 435; Rev., s. 574; C.S., s. 614; 1971, c. 268, s. 7; 1998‑212, s. 19.4(i); 2003‑59, s. 3.)



§ 1-235. Of appellate division docketed in superior court; lien.

§ 1‑235.  Of appellate division docketed in superior court; lien.

It is the duty of the appropriate clerk of the appellate division, on application of the party obtaining judgment in one of the courts of that division, directing in whole or in part the payment of money, or affecting the title to real estate, or on the like application of the attorney of record of said party, to certify under his hand and the seal of said court a transcript of the judgment, setting forth the title of the court, the names of the parties thereto, the relief granted, that the judgment was so rendered by said court, the amount and date of the judgment, what part thereof bears interest and from what time; and said clerk shall send such certificate and transcript to the clerk of the superior court of such counties as he is directed; and the clerk of the superior court receiving the certificate and transcript shall docket them in like manner as judgment rolls of the superior court are docketed. And when so docketed, the lien of said judgment is the same in all respects, subject to the same restrictions and qualifications, and the time shall be reckoned as is provided and prescribed in the preceding sections for judgments of the superior court, so far as the same are applicable. The party desiring the certificate and transcript provided for in this section may obtain them at any time after such judgment has been rendered, unless the appellate court otherwise directs. (1881, c. 75, ss. 1, 4; Code, s. 436; Rev., s. 575; C.S., s. 615; 1969, c. 44, s. 2.)



§ 1-236. Repealed by Session Laws 1971, c. 268, s. 34.

§ 1‑236.  Repealed by Session Laws 1971, c. 268, s. 34.



§ 1-236.1. Transcripts of judgments certified by deputy clerks validated.

§ 1‑236.1.  Transcripts of judgments certified by deputy clerks validated.

Each transcript of judgment from the original docket of the superior or district court of a county where the same was rendered and docketed, heretofore certified under the official seal of said court, by a deputy clerk thereof, in his own name as such deputy clerk, and docketed on the judgment docket of another county in the State, is hereby validated and declared of full force and effect in such county  where docketed, from the date of docketing of the same, to the same extent and with the same effect as if said transcript of judgment had  been certified in the name of the clerk of the superior court of said  original county, and under his hand and official seal. (1943, c. 11; 1971, c. 268, s. 8.)



§ 1-237. Judgments of federal courts docketed; lien on property; recordation; conformity with federal law.

§ 1‑237.  Judgments of federal courts docketed; lien on property; recordation; conformity with federal law.

Judgments and decrees rendered in the district courts of the United States within this State may be docketed on the judgment dockets of the superior courts in the several counties of this State for the purpose of creating liens upon property in the county where docketed; and when a judgment or decree is registered, recorded, docketed and indexed in a county in like manner as is required of judgments and decrees of the courts of this State, it shall become a lien and shall have all the rights, force and effect of a judgment or  decree of the superior court of said county. When a judgment roll of a district court is filed with the clerk of the superior court, the clerk shall docket it as judgments of the superior court are required to be docketed. It is the intent and purpose of this section to conform the State law to the requirements of the act of Congress entitled "An Act to Regulate the Liens on Judgments and Decrees of the Courts of the United States" being the act of August first, one thousand eight hundred and eighty‑eight, Chapter seven hundred and twenty‑nine. (1889, c. 439; Rev., s. 576; C.S., s. 616; 1943, c. 543.)



§ 1-238. Repealed by Session Laws 1943, c. 543.

§ 1‑238.  Repealed by Session Laws 1943, c. 543.



§ 1-239. Paid to clerk; docket credited; transcript to other counties; notice to attorney for judgment creditor; judgment creditor to give notice of payment; entry of payment on docket; penalty for failure to give notice of payment.

§ 1‑239.  Paid to clerk; docket credited; transcript to other counties; notice to attorney for judgment creditor; judgment creditor to give notice of payment; entry of payment on docket; penalty for failure to give notice of payment.

(a)        Payment of money judgment to clerk's office.

(1)        The party against whom a judgment for the payment of money is rendered by any court of record may pay the whole, or any part thereof, in cash or by check, to the clerk of the court in which the same was rendered, although no execution has issued on such judgment.

(2)        The clerk shall give the party a receipt showing the date and amount of the payment and identifying the judgment, and shall note receipt of the payment on the judgment docket of the court. If the payment is made by check and the check is not finally paid by the drawee bank, the clerk shall cancel the notation of receipt and return the check to the party who tendered it.

(3)        When a payment to the clerk is made in cash or when a check is finally paid by the drawee bank, the clerk shall give the notice provided for in subsection (b). When the full amount of a judgment has been so paid, the clerk shall include the words "JUDGMENT PAID IN FULL" in the notice.

(4)        When a judgment has been paid in part, but not in full, the clerk shall furnish a certificate of partial payment to the clerk of superior court of any county to which a transcript of a judgment has been sent, but only upon the request of that clerk or of the party who made the partial payment.

(5)        When a judgment has been paid in full, and the party in whose favor the judgment was rendered has collected all payments made to the clerk, or when ten days have passed since notice of payment in full was sent pursuant to subsection (b) and the party has neither collected all payments made to the clerk nor notified the clerk that the party disputes payment of the full amount of the judgment, then the clerk shall immediately:

a.         Mark "PAID AND SATISFIED IN FULL" on the judgment docket, and

b.         Forward a certificate of payment in full to the clerk of superior court in each county to which a transcript of the judgment has been sent.

(6)        If the party in whose favor a judgment has been rendered notifies the clerk that the party disputes payment in full of the judgment, the clerk shall proceed as provided in G.S. 1‑242.

(7)        Entries of payment or satisfaction on the judgment dockets in the office of the clerk of the superior court by any person other than the clerk shall be made in the presence of the clerk or his deputy, who shall witness the same.

(b)        Upon receipt of any payment of money upon a judgment, the clerk of superior court shall within seven days after the receipt of such payment give notice thereof to the attorney of record for the party in whose favor the judgment was rendered, or if there is no attorney of record to the party. Any other official of any court who receives payment of money upon a judgment shall give notice in the same manner; provided, further, that no such moneys shall be paid by the clerk of the superior court until at least seven days after written notice by mail or in person has been given to the attorney of record in whose favor the judgment was rendered; provided further, that the attorney of record may waive said notice, and said moneys shall be paid by the clerk of superior court, by signing the judgment docket.

(c)        Upon receipt by the judgment creditor of any payment of money upon a judgment, the judgment creditor shall within 60 days after receipt of the payment give satisfactory notice thereof to the clerk of the superior court in which the judgment was rendered, and the clerk shall thereafter promptly enter the payment on the judgment docket of the court, and the clerk shall immediately forward a certificate thereof to the clerk of the superior court of each county to whom a transcript of the judgment has been sent, and the clerk of each superior court shall thereafter promptly enter the same on the judgment docket of the court and file the original with the judgment roll in the action. If the judgment creditor fails to file the notice required by this subsection within 30 days following written demand by the debtor, he may be required to pay a civil penalty of one hundred dollars ($100.00) in addition to attorneys' fees and any loss caused to the debtor by such failure. The clear proceeds of civil penalties provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1823, c. 1212, P.R.; R.C., c. 31, s. 127; Code, s. 438; Rev., s. 577; 1911, c. 76; C.S., s. 617; 1967, c. 1067; 1969, c. 18; 1981, c. 745, s. 2; 1987, c. 497; 1997‑456, s.27; 1998‑215, s. 94.)



§ 1-239.1. Records of cancellation, assignment, etc., of judgments recorded by photographic process.

§ 1‑239.1.  Records of cancellation, assignment, etc., of judgments recorded by photographic process.

In all cases where the governing authority of any county has caused the instruments or documents filed for record in the office of the clerk of the superior court of such county to be recorded by any system involving the use of microfilm or by the use of any microphotographic system or by any system of photographic recording, it shall be lawful for the clerk of the superior court to keep a record or docket book for the purpose of entering on same payment or payments, credit or satisfaction, assignments or releases in whole or in part of any judgment which has heretofore been recorded by any photographic process above mentioned. For this purpose, the form of such docket or record book shall be substantially as follows:

"______________ Superior Court Cancellation, Assignment, Transfer or Release of Judgments, etc.

I (We) ______________do hereby certify that that certain judgment docketed in Judgment Docket________, at page______, filed __________________ day of____, ____, Case No.______, wherein _____________ is (are) Plaintiff(s) and ____________ is (are) Defendant(s) has been fully satisfied, released and discharged together with all costs, and interest, ____________________________________________________________________

______________________________________________________________________________

Signed in the presence of                                              ____________________________________

Assistant‑Deputy Clerk of

the Superior Court of

__________County"

Any entries of payment, credits or satisfaction made on such record or docket book, in substantially the form above mentioned, shall be good and valid payments, credits or satisfactions in all respects as if the same had been duly entered on the original judgment docket before the recording of same by the photographic process or system above mentioned. The clerk of the superior court shall have the authority to forward certificates to the clerk of the superior court of each county to whom a transcript of said judgment has been sent to the same extent and for all the purposes provided in G.S. 1‑239, and all payments, credits or satisfactions entered in said docket book or record shall be valid to the same extent as if the same had been entered in the regular judgment docket in accordance with the provisions of G.S. 1‑239. (1951, c. 774; 1999‑456, s. 59.)



§ 1-240. Repealed by Session Laws 1967, c. 847, s. 2.

§ 1‑240.  Repealed by Session Laws 1967, c. 847, s. 2.



§ 1-241. Clerk to pay money to party entitled.

§ 1‑241.  Clerk to pay money to party entitled.

The clerk, to whom money is paid as aforesaid, shall pay it to the party entitled to receive it, under the same rules and penalties as if the money had been paid into his office by virtue of an execution. (1823, c. 1212, s. 2, P.R.; R.C., c. 31, s. 128; Code, s. 439; Rev., s. 578; C.S., s. 619.)



§ 1-242. Credits upon judgments.

§ 1‑242.  Credits upon judgments.

If payment is made on a judgment docketed in the office of the clerk of the superior court and no entry is made on the judgment docket, or if a docketed judgment is reversed or modified on appeal and no entry is made on the judgment docket, any interested person may move in the cause before the clerk, upon affidavit after notice to all interested persons, to have the credit, reversal, or modification entered. A hearing on the motion before the clerk may be on affidavit, oral testimony, deposition, and any other competent evidence. The clerk shall render judgment, from which any party may appeal in the same manner as in appeals in special proceedings. On appeal, any party may demand a jury trial of any issue of fact. If a final judgment orders the credit, reversal, or modification, a transcript of the final judgment shall be sent by the clerk of the superior court to each county in which the original judgment is docketed, and the clerk of each county shall enter the transcript on the judgment docket of that county opposite the original judgment and file the transcript. No final process may issue on the original judgment after affidavit filed in the cause until there is a final disposition of the motion for credit, reversal, or modification. (1903, c. 558; Rev., s. 579; C.S., s. 620; 1999‑216, s. 3.)



§ 1-243. For money due on judicial sale.

§ 1‑243.  For money due on judicial sale.

The Supreme and other courts ordering a judicial sale, or having possession of bonds taken on such sale, may, on motion, after ten days' notice thereof in writing, enter judgment as soon as the money becomes due against the debtors or any of them, unless for good  cause shown the court directs some other mode of collection. (R.C., c. 31, s. 129; Code, s. 941; Rev., s. 1524; C.S., s. 621.)



§ 1-244. Repealed by Session Laws 1971, c. 268, s. 34.

§ 1‑244.  Repealed by Session Laws 1971, c. 268, s. 34.



§ 1-245. Cancellation of judgments discharged through bankruptcy proceedings.

§ 1‑245.  Cancellation of judgments discharged through bankruptcy proceedings.

When a referee in bankruptcy furnishes the clerk of the superior court of any county in this State a written statement or certificate to the effect that a bankrupt has been discharged, indicating in said certificate that the plaintiff or judgment creditor in whose favor judgments against the defendant bankrupt are docketed in the office of the clerk of the superior court have received due notice as provided by law from the said referee, and that said judgments have been discharged, it shall be the duty of the clerk of the superior court to file said certificate and enter a notation thereof on the margin of said judgments.

This section shall apply to judgments of this kind already docketed as well as to future judgments of the same kind. (1937, c. 234, ss. 1‑ 4; 1971, c. 268, s. 8.1.)



§ 1-246. Assignment of judgment to be entered on judgment docket, signed and witnessed.

§ 1‑246.  Assignment of judgment to be entered on judgment docket, signed and witnessed.

No assignment of judgment shall be valid at law to pass any property as against creditors or purchasers for a valuable consideration from the donor, bargainor, or assignor, but from the entry of such assignment on the margin of the judgment docket opposite the said judgment, signed by the owner of said judgment, or his attorney under power of attorney or his attorney of record, and witnessed by the clerk or the deputy clerk of the superior court of the county in which said judgment is docketed: Provided, that when an  assignment of judgment is duly executed by the owner or owners of the judgment and recorded in the office of the clerk of the superior court of the county in which the judgment is docketed and a specific reference thereto is made on the margin of the judgment docket opposite the judgment to be assigned, it shall operate as a complete and valid transfer and assignment of the judgment. (1941, c. 61; 1945, c. 154.)



§§ 1-247 through 1-249. Repealed by Session Laws 1967, c. 954, s. 4.

Article 24.

Confession of Judgment.

§§ 1‑247 through 1‑249.  Repealed by Session Laws 1967, c. 954, s. 4.



§§ 1-250 through 1-252. Repealed by Session Laws 1967, c. 954, s. 4.

Article 25.

Submission of Controversy Without Action.

§§ 1‑250 through 1‑252.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 1-253. Courts of record permitted to enter declaratory judgments of rights, status and other legal relations.

Article 26.

Declaratory Judgments.

§ 1‑253.  Courts of record permitted to enter declaratory judgments of rights, status and other legal relations.

Courts of record within their respective jurisdictions shall have power to declare rights, status, and other legal relations, whether or not further relief is or could be claimed. No action or proceeding shall be open to objection on the ground that a declaratory judgment or decree is prayed for. The declaration may be either affirmative or negative in form and effect; and such declarations shall have the force and effect of a final judgment or decree. (1931, c. 102, s. 1.)



§ 1-254. Courts given power of construction of all instruments.

§ 1‑254.  Courts given power of construction of all instruments.

Any person interested under a deed, will, written contract or other writings constituting a contract, or whose rights, status or other legal relations are affected by a statute, municipal ordinance,  contract or franchise, may have determined any question of construction or validity arising under the instrument, statute, ordinance, contract, or franchise, and obtain a declaration of rights, status, or other legal relations thereunder. A contract may be construed either before or after there has been a breach thereof. (1931, c. 102, s. 2.)



§ 1-255. Who may apply for a declaration.

§ 1‑255.  Who may apply for a declaration.

Any person interested as or through an executor, administrator, trustee, guardian or other fiduciary, creditor, devisee, legatee, heir, next of kin, or cestui que trust, in the administration of a trust, or of the estate of a decedent, an infant, lunatic, or insolvent, may have a declaration of rights or legal relations in respect thereto:

(1)        To ascertain any class of creditors, devisees, legatees, heirs, next of kin or others; or

(2)        To direct the executors, administrators, or trustees to do or abstain from doing any particular act in their fiduciary capacity; or

(3)        To determine any question arising in the administration of the estate or trust, including questions of construction of wills and other writings.

(4)        To determine the apportionment of the federal estate tax, interest and penalties under the provisions of Article 27 of Chapter 28A. (1931, c. 102, s. 3; 1985 (Reg. Sess., 1986), c. 878, s. 2.)



§ 1-256. Enumeration of declarations not exclusive.

§ 1‑256.  Enumeration of declarations not exclusive.

The enumeration in G.S. 1‑254 and 1‑255 does not limit or restrict the exercise of the general powers conferred in G.S. 1‑253 in any proceedings where declaratory relief is sought, in which a judgment or decree will terminate the controversy or remove an uncertainty. (1931, c. 102, s. 4.)



§ 1-257. Discretion of court.

§ 1‑257.  Discretion of court.

The court may refuse to render or enter a declaratory judgment or decree where such judgment or decree, if rendered or entered, would not terminate the uncertainty or controversy giving rise to the proceeding; provided, however, that a controversy between insurance companies, arising either by direct action or by joinder or intervention, with respect to which of two or more of the insurers is liable under its particular policy and the insurers' respective liabilities and obligations, constitutes a justiciable issue and the court should, upon petition by one or more of the parties to the action, render a declaratory judgment as to the liabilities and obligations of the insurers. (1931, c. 102, s. 5; 1989, c. 183.)



§ 1-258. Review.

§ 1‑258.  Review.

All orders, judgment and decrees under this Article may be  reviewed as other orders, judgments and decrees. (1931, c. 102, s. 6.)



§ 1-259. Supplemental relief.

§ 1‑259.  Supplemental relief.

Further relief based on a declaratory judgment or decree may be granted whenever necessary or proper. The application therefor  shall be by petition to a court having jurisdiction to grant the relief. If the application be deemed sufficient, the court shall, on reasonable notice, require any adverse party whose rights have been adjudicated by the declaratory judgment or decree, to show cause why further relief should not be granted forthwith. (1931, c. 102, s. 7.)



§ 1-260. Parties.

§ 1‑260.  Parties.

When declaratory relief is sought, all persons shall be made parties who have or claim any interest which would be affected by the declaration, and no declaration shall prejudice the rights of persons not parties to the proceedings. In any proceeding which involves the validity of a municipal ordinance or franchise, such municipality shall be made a party, and shall be entitled to be heard, and if the statute, ordinance or franchise is alleged to be unconstitutional, the Attorney General of the State shall also be served with a copy of the proceeding and be entitled to be heard. (1931, c. 102, s. 8.)



§ 1-261. Jury trial.

§ 1‑261.  Jury trial.

When a proceeding under this Article involves the determination of an issue of fact, such issue may be determined in the same manner as issues of fact are tried and determined in other civil actions in the court in which the proceeding is pending. (1931, c. 102, s. 9.)



§ 1-262. Hearing before judge where no issues of fact raised or jury trial waived; what judge may hear.

§ 1‑262.  Hearing before judge where no issues of fact raised or jury trial waived; what judge may hear.

Proceedings under this Article shall be tried at a session of court, as in other civil actions. If no issues of fact are raised, or if such issues are raised and the parties waive a jury trial, by agreement of the parties the proceedings may be heard before any judge of the trial division in which the proceeding is pending. If the parties do not agree upon a judge for the hearing and the proceeding is in the Superior Court Division, then upon motion of the plaintiff, the proceeding may be heard by a resident superior court judge of the  district, or a superior court judge holding the courts of the district, or by any judge holding a session of superior court within the district. If the parties do not agree upon a judge and the proceeding is in the District Court Division, then upon motion of the plaintiff, the proceeding may be heard by the chief district judge or by a district judge authorized by the chief judge to hear motions and enter interlocutory orders. Such motion shall be in writing, with 10 days' notice to the defendant, and the judge designated shall fix a time and place for the hearing and notify the parties. Upon notice given, the clerk of the court in which the action is pending shall forward the papers in the proceeding to the judge designated. The hearing by the judge shall be governed by the practice for hearings in other civil actions before a judge without a jury. References to judges of the superior court in this section include emergency and special judges. (1931, c. 102, s. 10; 1971, c. 268, s. 9.)



§ 1-263. Costs.

§ 1‑263.  Costs.

In any proceeding under this article the court may make such award of costs as may seem equitable and just. (1931, c. 102, s. 11.)



§ 1-264. Liberal construction and administration.

§ 1‑264.  Liberal construction and administration.

This Article is declared to be remedial, its purpose is to settle and to afford relief from uncertainty and insecurity with respect to rights, status, and other legal relations, and it is to be liberally construed and administered. (1931, c. 102, s. 12.)



§ 1-265. Word "person" construed.

§ 1‑265.  Word "person" construed.

The word "person" wherever used in this Article, shall be construed to mean any person, State agency, partnership, joint‑stock company, unincorporated association, or society, or municipal corporation or other corporation of any character whatsoever. (1931, c. 102, s. 13; 2001‑192, s. 3.)



§ 1-266. Uniformity of interpretation.

§ 1‑266.  Uniformity of interpretation.

This Article shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it, and to harmonize, as far as possible, with federal laws and regulations on the subject of declaratory judgments and decrees. (1931, c. 102, s. 15.)



§ 1-267. Short title.

§ 1‑267.  Short title.

This Article may be cited as the Uniform Declaratory Judgment Act. (1931, c. 102, s. 16.)



§ 1-267.1. Three-judge panel for actions challenging plans apportioning or redistricting State legislative or congressional districts.

Article 26A.

Three‑Judge Panel for Redistricting Challenges.

§ 1‑267.1.  Three‑judge panel for actions challenging plans apportioning or redistricting State legislative or congressional districts.

(a)        Any action challenging the validity of any act of the General Assembly that apportions or redistricts State legislative or congressional districts shall be filed in the Superior Court of Wake County and shall be heard and determined by a three‑judge panel of the Superior Court of Wake County organized as provided by subsection (b) of this section.

(b)        Whenever any person files in the Superior Court of Wake County any action challenging the validity of any act of the General Assembly that apportions or redistricts State legislative or congressional districts, a copy of the complaint shall be served upon the senior resident superior court judge of Wake County, who shall be the presiding judge of the three‑judge panel required by subsection (a) of this section. Upon receipt of that complaint, the senior resident superior court judge of Wake County shall notify the Chief Justice, who shall appoint two additional resident superior court judges to the three‑judge panel of the Superior Court of Wake County to hear and determine the action. Before making those appointments, the Chief Justice shall consult with the North Carolina Conference of Superior Court Judges, which shall provide the Chief Justice with a list of recommended appointments. To ensure that members of the three‑judge panel are drawn from different regions of the State, the Chief Justice shall appoint to the three‑judge panel one resident superior court judge from the First through Fourth Judicial Divisions and one resident superior court judge from the Fifth through Eighth Judicial Divisions. In order to ensure fairness, to avoid the appearance of impropriety, and to avoid political bias, no member of the panel, including the senior resident superior court judge of Wake County, may be a former member of the General Assembly. Should the senior resident superior court judge of Wake County be disqualified or otherwise unable to serve on the three‑judge panel, the Chief Justice shall appoint another resident superior court judge of Wake County as the presiding judge of the three‑judge panel. Should any other member of the three‑judge panel be disqualified or otherwise unable to serve on the three‑judge panel, the Chief Justice shall appoint as a replacement another resident superior court judge from the same group of judicial divisions as the resident superior court judge being replaced.

(c)        No order or judgment shall be entered affecting the validity of any act of the General Assembly that apportions or redistricts State legislative or congressional districts except by the three‑judge panel of the Superior Court of Wake County organized as provided by subsection (b) of this section. In the event of disagreement among the three resident superior court judges comprising the three‑judge panel, then the opinion of the majority shall prevail. (2003‑434, 1st Ex. Sess., s. 7(a).)



§ 1-267.10. Distribution of unpaid residuals in class action litigation.

Article 26B.

Distribution of Unpaid Residuals in Class Action Litigation.

§ 1‑267.10.  Distribution of unpaid residuals in class action litigation.

(a)        It is the intent of the General Assembly to ensure that the unpaid residuals in class action litigation are distributed, to the extent possible, in a manner designed either to further the purposes of the underlying causes of action or to promote justice for all citizens of this State. The General Assembly finds that the use of funds collected by the State courts pursuant to this section for these purposes is in the public interest, is a proper use of the funds, and is consistent with essential public and governmental purposes.

(b)        Prior to the entry of any judgment or order approving settlement in a class action established pursuant to Rule 23 of the Rules of Civil Procedure, the court shall determine the total amount that will be payable to all class members, if all class members are paid the amount to which they are entitled pursuant to the judgment or settlement. The court shall also set a date when the parties shall report to the court the total amount that was actually paid to the class members. After the report is received, the court, unless it orders otherwise consistent with its obligations under Rule 23 of the Rules of Civil Procedure, shall direct the defendant to pay the sum of the unpaid residue, to be divided and credited equally, to the Indigent Person's Attorney Fund and to the North Carolina State Bar for the provision of civil legal services for indigents. (2005‑420, s. 1.)



§ 1-268. Writs of error abolished.

SUBCHAPTER IX. APPEAL.

Article 27.

Appeal.

§ 1‑268.  Writs of error abolished.

Writs of error in civil actions are abolished, and the only mode of reviewing a judgment, or order, in a civil action, is that prescribed by this Chapter. (C.C.P., s. 296; Code, s. 544; Rev., s. 583; C.S., s. 629.)



§ 1-269. Certiorari, recordari, and supersedeas.

§ 1‑269.  Certiorari, recordari, and supersedeas.

Writs of certiorari, recordari, and supersedeas are authorized as heretofore in use. The writs of certiorari and recordari, when used as substitutes for an appeal, may issue when ordered upon the applicant filing a written undertaking for the costs only; but the supersedeas, to suspend execution, shall not issue until an undertaking is filed or a deposit made to secure the judgment sought to be vacated, as in cases of appeal where execution is stayed. (1874‑5, c. 109; Code, s. 545; Rev., s. 584; C.S., s. 630.)



§ 1-270. Appeal to appellate division; security on appeal; stay.

§ 1‑270.  Appeal to appellate division; security on appeal; stay.

Cases shall be taken to the appellate division by appeal, as provided by law. All provisions in this Article as to the security to be given upon appeals and as to the stay of proceedings apply to appeals taken to the appellate division. (C.C.P., s. 312; Code, ss. 561, 946; Rev., ss. 595, 1540; C.S., s. 631; 1969, c. 444, s. 3.)



§ 1-271. Who may appeal.

§ 1‑271.  Who may appeal.

Any party aggrieved may appeal in the cases prescribed in this Chapter. A party who cross assigns error in the grant or denial of a motion under the Rules of Civil Procedure is a party aggrieved. (C.C.P., s. 298; Code, s. 547; Rev., s. 585; C.S., s. 632; 1969, c. 895, s. 15.)



§§ 1-272 through 1-276: Repealed by Session Laws 1999-216, s. 2.

§§ 1‑272 through 1‑276:  Repealed by Session Laws 1999‑216, s. 2.



§ 1-277. Appeal from superior or district court judge.

§ 1‑277.  Appeal from superior or district court judge.

(a)        An appeal may be taken from every judicial order or determination of a judge of a superior or district court, upon or involving a matter of law or legal inference, whether made in or out of session, which affects a substantial right claimed in any action or proceeding; or which in effect determines the action, and prevents a judgment from which an appeal might be taken; or discontinues the action, or grants or refuses a new trial.

(b)        Any interested party shall have the right of immediate appeal from an adverse ruling as to the jurisdiction of the court over the person or property of the defendant or such party may preserve his exception for determination upon any subsequent appeal in the cause. (1818, c. 962, s. 4, P.R.; C.C.P., s. 299; Code, s. 548; Rev., s. 587; C.S., s. 638; 1967, c. 954, s. 3; 1971, c. 268, s. 10.)



§ 1-278. Interlocutory orders reviewed on appeal from judgment.

§ 1‑278.  Interlocutory orders reviewed on appeal from judgment.

Upon an appeal from a judgment, the court may review any intermediate order involving the merits and necessarily affecting the judgment. (C.C.P., s. 313; Code, s. 562; Rev., s. 589; C.S., s. 640.)



§ 1-279. Repealed by Session Laws 1989, c.377, s. 1.

§ 1‑279.  Repealed by Session Laws 1989, c.377, s. 1.



§ 1-279.1. Manner and time for giving notice of appeal to appellate division in civil actions and in special proceedings.

§ 1‑279.1.  Manner and time for giving notice of appeal to appellate division in civil actions and in special proceedings.

Any party entitled by law to appeal from a judgment or order rendered by a judge in superior or district court in a civil action or in a special proceeding may take appeal by giving notice of appeal within the time, in the manner, and with the effect provided in the rules of appellate procedure. (1989, c. 377, s. 2.)



§ 1-280. Repealed by Session Laws 1975, c. 391, s. 4.

§ 1‑280.  Repealed by Session Laws 1975, c. 391, s. 4.



§ 1-281. Appeals from judgments not in session.

§ 1‑281.  Appeals from judgments not in session.

When appeals are taken from judgments of the clerk or judge not made in session, the clerk is authorized to make any and all necessary orders for the perfecting of such appeals. (Ex. Sess. 1921, c. 92, s. 19a; C.S., s. 642(a); 1971, c. 381, s. 12.)



§ 1-282. Repealed by Session Laws 1975, c. 391, s. 7.

§ 1‑282.  Repealed by Session Laws 1975, c. 391, s. 7.



§ 1-283. Trial judge empowered to settle record on appeal; effect of leaving office or of disability.

§ 1‑283.  Trial judge empowered to settle record on appeal; effect of leaving office or of disability.

Except as provided in this section, only the judge of superior court or of district court from whose order or judgment an appeal has been taken is empowered to settle the record on appeal when judicial settlement is required. A judge retains power to settle a record on appeal notwithstanding he has resigned or retired or his term of office has expired without reappointment or reelection since entry of the judgment or order. Proceedings for judicial settlement when the judge empowered by this section to settle the record on appeal is unavailable for the purpose by reason of death, mental or physical incapacity, or absence from the State shall be as provided by the rules of appellate procedure. (C.C.P., s. 301; Code, s. 550; 1889, c. 161; Rev., s. 591; 1907, c. 312; C.S., s. 644; 1971, c. 381, s. 12; 1975, c. 391, s. 8.)



§ 1-284. Repealed by Session Laws 1975, c. 391, s. 9.

§ 1‑284.  Repealed by Session Laws 1975, c. 391, s. 9.



§ 1-285. Undertaking on appeal.

§ 1‑285.  Undertaking on appeal.

(a)        To render an appeal effectual for any purpose in a civil cause or special proceeding, a written undertaking must be executed on the part of the appellant, with good and sufficient surety, in the sum of two hundred fifty dollars ($250.00), or any lesser sum as might be adjudged by the court, to the effect that the appellant will pay all costs awarded against him on the appeal, and this undertaking must be filed with the clerk with whom the judgment or order was filed; or such sum must be deposited with the appropriate clerk of the appellate division in compliance with the North Carolina Rules of Appellate Procedure.

(b)        The provisions of this section do not apply to the State of North Carolina, a city or a county or a local board of education, an officer thereof in his official capacity, or an agency thereof. (C.C.P., ss. 303, 312; 1871‑2, c. 31; Code, ss. 552, 561; 1889, c. 135, s. 2; Rev., ss. 593, 595; C.S., s. 646; 1969, c. 44, s. 5; 1975, c. 391, s. 1; 1985, c. 468; 1987, c. 462, s. 2; 1995 (Reg. Sess., 1996), c. 742, s. 42.3.)



§ 1-286. Justification of sureties.

§ 1‑286.  Justification of sureties.

The written undertaking on appeal must be accompanied by the affidavit of one of the sureties that he is worth double the amount specified therein. The respondent may except to the sufficiency of the sureties within ten days after the notice of appeal; and unless they or other sureties justify within the ten days thereafter, the appeal shall be regarded as if no undertaking had been given. The justification must be upon a notice of not less than five days. (C.C.P., s. 310; Code, s. 560; 1887, c. 121; Rev., s. 594; C.S., s. 647; 1995 (Reg. Sess., 1996), c. 742, s. 42.4.)



§ 1-287. Repealed by Session Laws 1975, c. 391, s. 2.

§ 1‑287.  Repealed by Session Laws 1975, c. 391, s. 2.



§ 1-287.1. Repealed by Session Laws 1975, c. 391, s. 10.

§ 1‑287.1.  Repealed by Session Laws 1975, c. 391, s. 10.



§ 1-288. Appeals by indigents; clerk's fees.

§ 1‑288.  Appeals by indigents; clerk's fees.

When any party to a civil action tried and determined in the superior or district court at the time of trial or special proceeding desires an appeal from the judgment rendered in the action to the Appellate Division, and is unable, by reason of poverty, to make the deposit or to give the security required by law for the appeal, it shall be the duty of the judge or clerk of said court to make an order allowing the party to appeal from the judgment to the Appellate Division as in other cases of appeal, without giving security therefor. The party desiring to appeal from the judgment or order in a civil action or special proceeding shall, within 30 days after the entry of the judgment or order, make affidavit that he or she is unable by reason of poverty to give the security required by law. Nothing contained in this section deprives the clerk of the superior court of the right to demand the fees for the certificate and seal as now allowed by law in such cases. Provided, that where the judge or the clerk has made an order allowing the appellant to appeal as an indigent and the appeal has been filed in the Appellate Division, and an error or omission has been made in the affidavit or certificate of counsel, and the error is called to the attention of the court before the hearing of the argument of the case, the court shall permit an amended affidavit or certificate to be filed correcting the error or omission. (1873‑4, c. 60; Code, s. 553; 1889, c. 161; Rev., s. 597; 1907, c. 878; C.S., s. 649; 1937, c. 89; 1951, c. 837, s. 7; 1969, c. 44, s. 8; 1971, c. 268, s. 12; 1991, c. 563, s. 1; 1993, c. 435, s. 3; 1995, c. 536, s. 1.)



§ 1-289. Undertaking to stay execution on money judgment.

§ 1‑289.  Undertaking to stay execution on money judgment.

(a)        If the appeal is from a judgment directing the payment of money, it does not stay the execution of the judgment unless a written undertaking is executed on the part of the appellant, by one or more sureties, to the effect that if the judgment appealed from, or any part thereof, is affirmed, or the appeal is dismissed, the appellant will pay the amount directed to be paid by the judgment, or the part of such amount as to which the judgment shall be affirmed, if affirmed only in part, and all damages which shall be awarded against the appellant upon the appeal, except as provided in subsection (b) of this section. Whenever it is satisfactorily made to appear to the court that since the execution of the undertaking the sureties have become insolvent, the court may, by rule or order, require the appellant to execute, file and serve a new undertaking, as above. In case of neglect to execute such undertaking within twenty days after the service of a copy of the rule or order requiring it, the appeal may, on motion to the court, be dismissed with costs. Whenever it is necessary for a party to an action or proceeding to give a bond or an undertaking with surety or sureties, he may, in lieu thereof, deposit with the officer into court money to the amount of the bond or undertaking to be given. The court in which the action or proceeding is pending may direct what disposition shall be made of such money pending the action or proceeding. In a case where, by this section, the money is to be deposited with an officer, a judge of the court, upon the application of either party, may, at any time before the deposit is made, order the money deposited in court instead of with the officer; and a deposit made pursuant to such order is of the same effect as if made with the officer. The perfecting of an appeal by giving the undertaking mentioned in this section stays proceedings in the court below upon the judgment appealed from; except when the sale of perishable property is directed, the court below may order the property to be sold and the proceeds thereof to be deposited or invested, to abide the judgment of the appellate court.

(b)        If the appellee in a civil action brought under any legal theory obtains a judgment directing the payment or expenditure of money in the amount of twenty five million dollars ($25,000,000) or more, and the appellant seeks a stay of execution of the judgment within the period of time during which the appellant has the right to pursue appellate review, including discretionary review and certiorari, the amount of the undertaking that the appellant is required to execute to stay execution of the judgment during the entire period of the appeal shall be twenty five million dollars ($25,000,000).

(c)        If the appellee proves by a preponderance of the evidence that the appellant for whom the undertaking has been limited under subsection (b) of this section is, for the purpose of evading the judgment, (i) dissipating its assets, (ii) secreting its assets, or (iii) diverting its assets outside the jurisdiction of the courts of North Carolina or the federal courts of the United States other than in the ordinary course of business, then the limitation in subsection (b) of this section shall not apply and the appellant shall be required to make an undertaking in the full amount otherwise required by this section. (C.C.P., ss. 304, 311; Code, s. 554; Rev., s. 598; C.S., s. 650; 2000, Ex. Sess., c. 1, s. 2; 2003‑19, s. 3.)



§ 1-290. How judgment for personal property stayed.

§ 1‑290.  How judgment for personal property stayed.

If the judgment appealed from directs the assignment or delivery of documents or personal property, the execution of the judgment is not stayed by appeal, unless the things required to be assigned or delivered are brought into court, or placed in the custody of such officer or receiver as the court appoints, or unless an undertaking be entered into on the part of the appellant, by at least two sureties, and in such amount as the court or a judge thereof directs, to the effect that the appellant will obey the order of the appellate court upon the appeal. (C.C.P., s. 305; Code, s. 555; Rev., s. 599; C.S., s. 651.)



§ 1-291. How judgment directing conveyance stayed.

§ 1‑291.  How judgment directing conveyance stayed.

If the judgment appealed from directs the execution of a conveyance or other instrument, the execution of the judgment is not stayed by the appeal until the instrument has been executed and deposited with the clerk with whom the judgment is entered, to abide the judgment of the appellate court. (C.C.P., s. 306; Code, s. 556; Rev., s. 600; C.S., s. 652.)



§ 1-292. How judgment for real property stayed.

§ 1‑292.  How judgment for real property stayed.

If the judgment appealed from directs the sale or delivery of possession of real property, the execution is not stayed, unless a bond is executed on the part of the appellant, with one or more sureties, to the effect that, during his possession of such property, he will not commit, or suffer to be committed, any waste thereon, and that if the judgment is affirmed he will pay the value of the use and occupation of the property, from the time of the appeal until the delivery of possession thereof pursuant to the judgment, not exceeding a sum to be fixed by a judge of the court by which judgment was rendered and which must be specified in the undertaking. When the judgment is for the sale of mortgaged premises, and the payment of a deficiency arising upon the sale, the undertaking must also provide for the payment of this deficiency. (C.C.P., s. 307; Code, s. 557; Rev., s. 601; C.S., s. 653.)



§ 1-293. Docket entry of stay.

§ 1‑293.  Docket entry of stay.

When an appeal from a judgment is pending, and the undertaking requisite to stay execution on the judgment has been given, and the appeal perfected, the court in which the judgment was recovered may, on special motion, after notice to the person owning the judgment, on such terms as it sees fit, direct an entry to be made by the clerk on the docket of such judgment, that the same is secured on appeal, and no execution can issue upon such judgment during the pendency of the appeal. (C.C.P., s. 254; Code, s. 435; 1887, c. 192; Rev., s. 621; C.S., s. 654.)



§ 1-294. Scope of stay; security limited for fiduciaries.

§ 1‑294.  Scope of stay; security limited for fiduciaries.

When an appeal is perfected as provided by this Article it stays all further proceedings in the court below upon the judgment appealed from, or upon the matter embraced therein; but the court below may proceed upon any other matter included in the action and not affected by the judgment appealed from. The court below may, in its discretion, dispense with or limit the security required, when the appellant is an executor, administrator, trustee, or other person acting in a fiduciary capacity. It may also limit such security to an  amount not more than fifty thousand dollars ($50,000), where it would otherwise exceed that sum. (C.C.P., s. 308; Code, s. 558; Rev., s. 602; C.S., s. 655.)



§ 1-295. Undertaking in one or more instruments; served on appellee.

§ 1‑295.  Undertaking in one or more instruments; served on appellee.

The undertakings may be in one instrument or several, at the option of the appellant; and a copy, including the names and residences of the sureties, must be served on the adverse party, with the notice of appeal, unless the required deposit is made and notice thereof given. (C.C.P., s. 309; Code, s. 559; Rev., s. 603; C.S., s. 656.)



§ 1-296. Judgment not vacated by stay.

§ 1‑296.  Judgment not vacated by stay.

The stay of proceedings provided for in this Article shall not be construed to vacate the judgment appealed from, but in all cases such judgment remains in full force and effect, and its lien remains unimpaired, notwithstanding the giving of the undertaking or making the deposit required in this Chapter, until such judgment is reversed or modified by the appellate division. (1887, c. 192; Rev., s. 604; C.S., s. 657; 1969, c. 44, s. 9.)



§ 1-297. Judgment on appeal and on undertakings; restitution.

§ 1‑297.  Judgment on appeal and on undertakings; restitution.

Upon an appeal from a judgment or order, the appellate court may reverse, affirm or modify the judgment or order appealed from, in the respect mentioned in the notice of appeal, and as to any or all of the parties, and may, if necessary or proper, order a new trial. When the judgment is reversed or modified, the appellate court may make complete restitution of all property and rights lost by the erroneous judgment. Undertakings for the prosecution of appeals and on writs of certiorari shall make a part of the record sent up to the appellate division on which judgment may be entered against the appellant or person prosecuting the writ of certiorari and his sureties, in all cases where judgment is rendered against the appellant or person prosecuting the writ. (1785, c. 233, s. 2, P.R.; 1810, c. 793, P.R.; 1831, c. 46, s. 2; R.C., c. 4, s. 10; C.C.P., s. 314; Code, s. 563; Rev., s. 605; C.S., s. 658; 1969, c. 44, s. 10.)



§ 1-298. Procedure after determination of appeal.

§ 1‑298.  Procedure after determination of appeal.

In civil cases, at the first session of the superior or district court after a certificate of the determination of an appeal is received, if the judgment is affirmed the court below shall direct the execution thereof to proceed, and if the judgment is modified, shall direct its modification and performance. If a new trial is ordered the cause stands in its regular order on the docket for trial at such first session after the receipt of the certificate from the Appellate Division. (1887, c. 192, s. 2; Rev., s. 1526; C.S., s. 659; 1969, c. 44, s. 11; 1971, c. 268, s. 13.)



§§ 1-299 through 1-301: Repealed by Session Laws 1971, c. 268, s. 34.

§§ 1‑299 through 1‑301:  Repealed by Session Laws 1971, c. 268, s. 34.



§ 1-301.1. Appeal of clerk's decision in civil actions.

Article 27A.

Appeals and Transfers From the Clerk.

§ 1‑301.1.  Appeal of clerk's decision in civil actions.

(a)        Applicability.  This section applies to orders or judgments entered by the clerk of superior court in civil actions in which the clerk exercises the judicial powers of that office. If this section conflicts with a specific provision of the General Statutes, that specific provision of the General Statutes controls.

(b)        Appeal of Clerk's Order or Judgment.  A party aggrieved by an order or judgment entered by the clerk may, within 10 days of entry of the order or judgment, appeal to the appropriate court for a trial or hearing de novo. The order or judgment of the clerk remains in effect until it is modified or replaced by an order or judgment of a judge. Notice of appeal shall be filed with the clerk in writing. Notwithstanding the service requirement of G.S. 1A‑1, Rule 58, orders of the clerk shall be served on other parties only if otherwise required by law. A judge of the court to which the appeal lies or the clerk may issue a stay of the order or judgment upon the appellant's posting of an appropriate bond set by the judge or clerk issuing the stay.

(c)        Duty of Judge on Appeal.  Upon appeal, the judge may hear and determine all matters in controversy in the civil action, unless it appears to the judge that any of the following apply:

(1)        The matter is one that involves an action that can be taken only by a clerk.

(2)        Justice would be more efficiently administered by the judge's disposing of only the matter appealed.

When either subdivision (1) or subdivision (2) of this subsection applies, the judge shall dispose of the matter appealed and remand the action to the clerk. When subdivision (1) of this subsection applies, the judge may order the clerk to take the action.

(d)        Judge's Concurrent Authority Not Affected.  If both the judge and the clerk are authorized by law to enter an order or judgment in a matter in controversy, a party may seek to have the judge determine the matter in controversy initially. (Rev. s. 529; C.S., s. 558; 1971, c. 381, s. 12; 1999‑216, s. 1.)



§ 1-301.2. Transfer or appeal of special proceedings; exceptions.

§ 1‑301.2.  Transfer or appeal of special proceedings; exceptions.

(a)        Applicability.  This section applies to special proceedings heard by the clerk of superior court in the exercise of the judicial powers of that office. If this section conflicts with a specific provision of the General Statutes, that specific provision of the General Statutes controls.

(b)        Transfer.  Except as provided in subsections (g) and (h) of this section, when an issue of fact, an equitable defense, or a request for equitable relief is raised in a pleading in a special proceeding or in a pleading or written motion in an adoption proceeding, the clerk shall transfer the proceeding to the appropriate court. In court, the proceeding is subject to the provisions in the General Statutes and to the rules that apply to actions initially filed in that court.

(c)        Duty of Judge on Transfer.  Whenever a special proceeding is transferred to a court pursuant to subsection (b) of this section, the judge may hear and determine all matters in controversy in the special proceeding, unless it appears to the judge that justice would be more efficiently administered by the judge's disposing of only the matter leading to the transfer and remanding the special proceeding to the clerk.

(d)        Clerk to Decide All Issues.  If a special proceeding is not transferred or is remanded to the clerk after an appeal or transfer, the clerk shall decide all matters in controversy to dispose of the proceeding.

(e)        Appeal of Clerk's Decisions.  Except as provided in G.S. 46‑28.1(f), a party aggrieved by an order or judgment of a clerk that finally disposed of a special proceeding, may, within 10 days of entry of the order or judgment, appeal to the appropriate court for a hearing de novo. Notice of appeal shall be in writing and shall be filed with the clerk. The order or judgment of the clerk remains in effect until it is modified or replaced by an order or judgment of a judge. A judge of the court to which the appeal lies or the clerk may issue a stay of the order or judgment upon the appellant's posting of an appropriate bond set by the judge or clerk issuing the stay. Any matter previously transferred and determined by the court shall not be relitigated in a hearing de novo under this subsection.

(f)         Service.  Notwithstanding the service requirement of G.S. 1A‑1, Rule 58, orders of the clerk shall be served on other parties only if otherwise required by law.

(g)        Exception for Incompetency and Foreclosure Proceedings and Proceedings to Permit Sterilization for Medical Necessity. 

(1)        Proceedings for adjudication of incompetency or restoration of competency under Chapter 35A of the General Statutes, or proceedings to determine whether a guardian may consent to the sterilization of a mentally ill or mentally retarded ward under G.S. 35A‑1245, shall not be transferred even if an issue of fact, an equitable defense, or a request for equitable relief is raised. Appeals from orders entered in these proceedings are governed by Chapter 35A to the extent that the provisions of that Chapter conflict with this section.

(2)        Foreclosure proceedings under Article 2A of Chapter 45 of the General Statutes shall not be transferred even if an issue of fact, an equitable defense, or a request for equitable relief is raised. Equitable issues may be raised only as provided in G.S. 45‑21.34. Appeals from orders entered in these proceedings are governed by Article 2A of Chapter 45 to the extent that the provisions of that Article conflict with this section.

(h)        Exception for Partition Proceedings.  Notwithstanding the provisions of subsection (b) of this section, the issue whether to order the actual partition or the sale in lieu of partition of real property that is the subject of a partition proceeding shall not be transferred and shall be determined by the clerk. The clerk's order determining this issue, though not a final order, may be appealed pursuant to subsection (e) of this section.  (C.C.P., c. 115; Code, s. 256; 1903, c. 566; Rev., ss. 588, 717; C.S., ss. 634, 758; 1971, c. 381, s. 12; 1995, c. 88, s. 2; 1999‑216, s. 1; 2003‑13, s. 2; 2009‑362, s. 5.)



§ 1-301.3. Appeal of estate matters determined by clerk.

§ 1‑301.3.  Appeal of estate matters determined by clerk.

(a)        Applicability.  This section applies to matters arising in the administration of testamentary trusts and of estates of decedents, incompetents, and minors. G.S. 1‑301.2 applies in the conduct of a special proceeding when a special proceeding is required in a matter relating to the administration of an estate.

(b)        Clerk to Decide Estate Matters.  In matters covered by this section, the clerk shall determine all issues of fact and law. The clerk shall enter an order or judgment, as appropriate, containing findings of fact and conclusions of law supporting the order or judgment.

(c)        Appeal to Superior Court.  A party aggrieved by an order or judgment of the clerk may appeal to the superior court by filing a written notice of the appeal with the clerk within 10 days of entry of the order or judgment. The notice of appeal shall specify the basis for the appeal. Unless otherwise provided by law, a judge of the superior court or the clerk may issue a stay of the order or judgment upon the appellant's posting an appropriate bond set by the judge or clerk issuing the stay. While the appeal is pending, the clerk retains authority to enter orders affecting the administration of the estate, subject to any order entered by a judge of the superior court limiting that authority.

(d)        Duty of Judge on Appeal.  Upon appeal, the judge of the superior court shall review the order or judgment of the clerk for the purpose of determining only the following:

(1)        Whether the findings of fact are supported by the evidence.

(2)        Whether the conclusions of law are supported by the findings of facts.

(3)        Whether the order or judgment is consistent with the conclusions of law and applicable law.

It is not necessary for a party to object to the admission or exclusion of evidence before the clerk in order to preserve the right to assign error on appeal to its admission or exclusion. If the judge finds prejudicial error in the admission or exclusion of evidence, the judge, in the judge's discretion, shall either remand the matter to the clerk for a subsequent hearing or resolve the matter on the basis of the record. If the record is insufficient, the judge may receive additional evidence on the evidentiary issue in question. The judge may continue the case if necessary to allow the parties time to prepare for a hearing to receive additional evidence.

(e)        Remand After Disposition of Issue on Appeal.  The judge, upon determining the matter appealed from the clerk, shall remand the case to the clerk for such further action as is necessary to administer the estate.

(f)         Recording of Estate Matters.  In the discretion of the clerk or upon request by a party, all hearings and other matters covered by this section shall be recorded by an electronic recording device. A transcript of the proceedings may be ordered by a party, by the clerk, or by the presiding judge. If a recordation is not made, the clerk shall submit to the superior court a summary of the evidence presented to the clerk. (1999‑216, s. 1.)



§ 1-302. Judgment enforced by execution.

SUBCHAPTER X.  EXECUTION.

Article 28.

Execution.

§ 1‑302.  Judgment enforced by execution.

Where a judgment requires the payment of money or the delivery of real or personal property it may be enforced in those respects by execution, as provided in this Article. Where it requires the performance of any other act a certified copy of the judgment may be served upon the party against whom it is given, or upon the person  or officer who is required thereby or by law to obey the same, and his obedience thereto enforced. If he refuses, he may be punished by the court as for contempt. (C.C.P., s. 257; Code, s. 441; Rev., s. 615; C.S., s. 663.)



§ 1-303. Kinds of; signed by clerk; when sealed.

§ 1‑303.  Kinds of; signed by clerk; when sealed.

There are three kinds of execution: one against the property of the judgment debtor, another against his person, and the third for the delivery of the possession of real or personal property, or such delivery with damages for withholding the same. They shall be deemed the process of the court, and shall be subscribed by the clerk, and when to run out of his county, must be sealed with the seal of his court. (C.C.P., s. 258; Code, s. 442; Rev., s. 616; C.S., s. 664.)



§ 1-304. Against married woman.

§ 1‑304.  Against married woman.

An execution may issue against a married woman, and it must direct the levy and collection of the amount of the judgment against her from her separate property, and not otherwise. (C.C.P., s. 259; Code, s. 443; Rev., s. 617; C.S., s. 665.)



§ 1-305. Clerk to issue, in six weeks; penalty; limitations on issuance.

§ 1‑305.  Clerk to issue, in six weeks; penalty; limitations on issuance.

(a)        Subject to the provisions of G.S. 1A‑1 (Rule 62) and subsection (b) below, the clerk of superior court shall issue executions on all unsatisfied judgments rendered in his court, which are in full force and effect, upon the request of any party or person entitled thereto and upon payment of the necessary fees; provided, however, that the clerks of the superior court shall issue executions on all judgments rendered in their respective courts on forfeiture of bonds in criminal cases within six weeks of the rendition of the judgment, without any request or any advance payment of fees. Every clerk who fails to comply with the requirements of this section is liable to be amerced in the sum of one hundred dollars ($100.00) for the benefit of the party aggrieved, under the same rules that are provided by law for amercing sheriffs, and is further liable to the party injured by suit upon his bond.

(b)        The clerk may not issue an execution unless

(1)        The judgment debtor's exemptions have been designated, or

(2)        The judgment debtor has waived his exemptions as provided in G.S. 1C‑1601(c), or

(3)        The clerk determines that the exemptions are inapplicable to the particular claim as authorized by G.S. 1C‑1603(a)(3). (1850, c. 17, ss. 1, 2, 3; R.C., c. 45, s. 29; Code, s. 470; Rev., s. 618; C.S., s. 666; 1953, c. 470; 1959, c. 1295; 1973, c. 1070, s. 1; 1981 (Reg. Sess., 1982), c. 1224, s. 15.)



§ 1-306. Enforcement as of course.

§ 1‑306.  Enforcement as of course.

The party in whose favor judgment is given, and in case of his death, his personal representatives duly appointed, may at any time after the entry of judgment proceed to enforce it by execution, as provided in this Article; provided, however, that no execution upon any judgment which requires the payment of money or the recovery of personal property may be issued at any time after ten years from the date of the rendition thereof; but this proviso shall not apply to any execution issued solely for the purpose of enforcing the lien of a judgment upon any homestead, which has or shall hereafter be allotted within the ten years from the date of rendition of judgment, or any judgment directing the payment of alimony. (C.C.P., s. 255; Code, s. 437; Rev., s. 619; C.S., s. 667; 1927, c. 24; 1935, c. 98.)



§ 1-307. Issued from and returned to court of rendition.

§ 1‑307.  Issued from and returned to court of rendition.

Executions and other process for the enforcement of judgments can issue only from the court in which the judgment for the enforcement of the execution or other final process was rendered; and the returns of executions or other final process shall be made to the court of the county from which it issued.  In all cases prior to the first day of March, 1945, where a judgment has been rendered in the superior court of one county and the transcript thereof has been docketed in the office of the clerk of the superior court of some other county or counties, all executions heretofore issued on such docketed transcript of judgment and all homestead proceedings, execution sales, judicial sales and assignments related thereto and based thereon are hereby declared to be lawful, legal and binding upon all purchasers, judgment debtors, judgment creditors, assignors and assignees, and on all parties to the original action and on all parties to or affected by any proceedings related to or based upon such execution, and all such sales, purchases, proceedings and assignments are hereby validated. (1871‑2, c. 74; 1881, c. 75; Code, s. 444; Rev., s. 623; C.S., s. 669; 1945, c. 773.)



§ 1-308. To what counties issued.

§ 1‑308.  To what counties issued.

When the execution is against the property of the judgment  debtor, it may be issued to the sheriff of any county where the judgment is docketed. No execution may issue from the superior court upon any judgment until such judgment shall be docketed in the county to which the execution is to be issued. When it requires the delivery of real or personal property, it must be issued to the sheriff of the county where the property, or some part thereof, is situated. Execution may be issued at the same time to different counties. (C.C.P., s. 259; 1871‑2, c. 74; 1881, c. 75; Code, s. 443; 1905, c. 412; Rev., s. 622; C.S., s. 670; 1953, c. 884.)



§ 1-309. Sale of land under execution.

§ 1‑309.  Sale of land under execution.

Real property adjudged to be sold must be sold in the county where it lies, by the sheriff of the county or by a referee appointed by the court for that purpose; and thereupon the sheriff or referee must execute a conveyance to the purchaser, which conveyance shall be effectual to pass the rights and interests of the parties adjudged to be sold. (C.C.P., s. 259; Code, s. 443; Rev., s. 622; C.S., s. 671.)



§ 1-310. When dated and returnable.

§ 1‑310.  When dated and returnable.

Executions shall be dated as of the day on which they were issued, and shall be returnable to the court from which they were issued not more than 90 days from said date, and no executions against property shall issue until 10 days after entry of judgment. (1870‑1, c. 42, s. 7; 1873‑4, c. 7; Code, s. 449; 1903, c. 544; Rev., s. 624; C.S., s. 672; 1927, c. 110; 1931, c. 172; 1953, c. 697; 1971, c. 381, s. 12; 1973, c. 1070, s. 2; 1977, c. 74, s. 1.)



§ 1-311. Against the person.

§ 1‑311.  Against the person.

If the action is one in which the defendant might have been arrested, an execution against the person of the judgment debtor may be issued to any county within the State, after the return of an execution against his property wholly or partly unsatisfied. But no execution shall issue against the person of a judgment debtor, unless  an order of arrest has been served, as provided in the Article Arrest  and Bail, or unless the complaint contains a statement of facts showing one or more of the causes of arrest required by law, whether such statement of facts is necessary to the cause of action or not. Provided, that where the facts are found by a jury, the verdict shall  contain a finding of facts establishing the right to execution against the person; and where jury trial is waived and the court finds the facts, the court shall find facts establishing the right to execution  against the person. Such findings of fact shall include a finding that the defendant either (i) is about to flee the jurisdiction to avoid paying his creditors, (ii) has concealed or diverted assets in fraud of his creditors, or (iii) will do so unless immediately detained. If defendant appears at the hearing on the debt and the judge has reason to believe that the defendant is indigent, he shall inform the defendant that if he is an indigent person he is entitled to services of counsel under G.S. 7A‑451, that he may petition for preliminary release on the basis of his indigency, that if he does so he will have an opportunity within 72 hours to suggest to a judge his indigency for purposes of appointment of counsel and provisional release, and that the judge will thereupon immediately appoint counsel for him if it is adjudged that he is unable to pay a lawyer. If defendant appears at the hearing on the debt and the judge provisionally concludes he is indigent, counsel should be appointed immediately pursuant to rules adopted by the Office of Indigent Defense Services. (C.C.P., s. 260; Code, s. 447; 1891, c. 541, s. 2; Rev., s. 625; C.S., s. 673; 1947, c. 781; 1977, c. 649, s. 1; 2000‑144, s. 14.)



§ 1-312. Rights against property of defendant dying in execution.

§ 1‑312.  Rights against property of defendant dying in execution.

Parties at whose suit the body of a person is taken in execution for a judgment recovered, their executors or administrators, may after the death of the person so taken and dying in execution, have the same rights against the property of the person deceased, as they might have had if that person had never been in execution. (21 James I, s. 24; R.C., c. 45, s. 28; Code, s. 469; Rev., s. 626; C.S., s. 674.)



§ 1-313. Form of execution.

§ 1‑313.  Form of execution.

The execution must be directed to the sheriff, or to the coroner when the sheriff is a party to or interested in the action. In those counties where the office of coroner is abolished, or is vacant, and in which process is required to be executed on the sheriff, the authority to execute such process shall be vested in the clerk of court; however, the clerk of court is hereby empowered to designate and direct by appropriate order some person to act in his stead to execute the same. The execution must also be subscribed by the clerk of the court, and must refer to the judgment, stating the county where the judgment roll or transcript is filed, the names of the parties, the amount of the judgment, if it is for money, the amount actually due thereon, and the time of docketing in the county to which the execution is issued, and shall require the officer substantially as follows:

(1)        Against Property  No Lien on Personal Property until Levy.  If it is against the property of the judgment debtor, it shall require the officer to satisfy the judgment out of his  personal property; and if sufficient personal property cannot be found, out of the real property belonging to him on the day when the judgment was docketed in the county, or at any time thereafter; but no execution against the property of a judgment debtor is a lien on his personal property, as against any bona fide purchaser from him for value, or as against any other execution, except from the levy thereof.

(2)        Against Property in Hands of Personal Representative.  If it is against real or personal property in the hands of personal representatives, heirs, devisees, legatees, tenants  of real property or trustees it shall require the officer to  satisfy the judgment out of such property.

(3)        Against the Person.  If it is against the person of the judgment debtor, it shall require the officer to arrest him,  and commit him to the jail of the county until he pays the judgment or is released or discharged according to law. The execution shall include a statement that if the defendant is  an indigent person he is entitled to services of counsel, that he may petition for preliminary release on the basis of his indigency, that if he does so he will have an opportunity within 72 hours to suggest to a judge his indigency for purposes of appointment of counsel and provisional release, and that the judge will thereupon immediately appoint counsel for him if it is adjudged that he is unable to pay a lawyer.

(4)        For Delivery of Specific Property.  If it is for the delivery of the possession of real or personal property, it shall require the officer to deliver the possession of the same, particularly describing it, to the party entitled thereto, and may at the same time require the officer to satisfy any costs, damages, rents, or profits recovered by the same judgment, out of the personal property of the party against whom it was rendered, and the value of the property for which the judgment was recovered, to be specified therein, if a delivery cannot be had; and if sufficient personal property cannot be found, then out of the real property belonging to him on the day when the judgment was docketed, or at any time thereafter, and in that respect is deemed an execution against property.

(5)        For Purchase Money of Land.  If the answer in an action for recovery of a debt contracted for the purchase of land does not deny, or if the jury finds, that the debt was so contracted, it is the duty of the court to have embodied in the judgment that the debt sued on was contracted for the purchase money of the land, describing it briefly; and it is  also the duty of the clerk to set forth in the execution that the said debt was contracted for the purchase of the land, the description of which must be set out briefly as in the complaint. (C.C.P., s. 261; 1868‑9, c. 148; 1879, c. 217; Code, ss. 234‑236, 448; Rev., s. 627; C.S., s. 675; 1971, c. 653, s. 2; 1977, c. 649, s. 2.)



§ 1-314. Variance between judgment and execution.

§ 1‑314.  Variance between judgment and execution.

When property has been sold by an officer by virtue of an execution or other process commanding sale, no variance between the execution and the judgment whereon it was issued, in the sum due, in the manner in which it is due, or in the time when it is due, invalidates or affects the title of the purchaser of such property. (1848, c. 53; R.C., c. 44, s. 13; Code, s. 1347; Rev., s. 628; C.S., s. 676.)



§ 1-315. Property liable to sale under execution; bill of sale.

§ 1‑315.  Property liable to sale under execution; bill of sale.

(a)        The following property of the judgment debtor, not exempted from sale under the Constitution and laws of this State, may be levied on and sold under execution:

(1)        Goods, chattels, and real property belonging to him.

(2)        Leasehold estates of three years duration or more owned by him.

(3)        Equitable and legal rights of redemption in personal and real property pledged or mortgaged by him, or transferred to a trustee for security by him.

(4)        Real property or goods and chattels of which any person is seized or possessed in trust for him.

(5)        Choses in action represented by instruments which are indispensable to the chose in action.

(6)        Choses in action represented by indispensable instruments, which are secured by any interest in property, together with the security interest in property.

(7)        Interests as vendee under conditional sales contracts of personal property.

(b)        Upon the sale under execution of any property or interest for which no provision is otherwise made under this article for the furnishing of a deed or other instrument of title, the officer holding the sale shall execute and deliver to the purchaser a bill of sale.

(c)        No execution shall be levied on growing crops until they are matured. (5 Geo. II, c. 7, s. 4; 1777, c. 115, s. 29, P.R.; 1812, c. 830, ss. 1, 2, P.R.; 1822, c. 1172, P.R.; 1844, c. 35; R.C., c. 45, ss. 1‑5, 11; Code, ss. 450, 453; Rev., ss. 629, 632; 1919, c. 30; C.S., s. 677; 1961, c. 81.)



§ 1-316. Sale of trust estates; purchaser's title.

§ 1‑316.  Sale of trust estates; purchaser's title.

Upon the sale under execution of trust estates whereof the  judgment debtor is beneficiary the sheriff shall execute a deed to the purchaser, and the purchaser thereof shall hold and enjoy the same freed and discharged from all encumbrances of the trustee. (1812, c. 830, P.R.; R.C., c. 45, s. 4; Code, s. 452; Rev., s. 630; C.S., s. 678.)



§ 1-317. Sheriff's deed on sale of equity of redemption.

§ 1‑317.  Sheriff's deed on sale of equity of redemption.

The sheriff selling equitable and legal rights of redemption shall set forth in the deed to the purchaser thereof that the said estates were under mortgage at the time of judgment, or levy in the case of personal property and sale. (1812, c. 830, s. 2, P.R.; 1822, c. 1172, P.R.; R.C., c. 45, s. 5; Code, s. 451; Rev., s. 631; C.S., s. 679.)



§ 1-318. Forthcoming bond for personal property.

§ 1‑318.  Forthcoming bond for personal property.

If a sheriff or other officer who has levied an execution or other process upon personal property permits it to remain with the  possessor, the officer may take a bond, attested by a credible witness, for the forthcoming thereof to answer the execution or process; but the officer remains, nevertheless, in all respects liable as heretofore to the plaintiff's claim. (1807, c. 731, s. 3, P.R.; 1828, c. 12, s. 2; R.C., c. 45, s. 21; Code, s. 463; Rev., s. 633; C.S., s. 680.)



§ 1-319. Procedure on giving bond; subsequent levies.

§ 1‑319.  Procedure on giving bond; subsequent levies.

When the forthcoming bond is taken the officer must specify therein the property levied upon and furnished to the surety a list of the property in writing under his hand, attested by at least one credible witness, and stating therein the day of sale. The property levied upon is deemed in the custody of the surety, as the bailee of the officer. All other executions thereafter levied on this property create a lien on the same from and after the respective levies, and shall be satisfied accordingly out of the proceeds of the sale of the  property; but the officer thereafter levying shall not take the property out of the custody of the surety. But in all such cases sales of chattels shall take place within thirty days after the first levy; and if sale is not made within that time any other officer who has levied upon the property may seize and sell it. (1844, c. 34; 1846, c. 50; R.C., c. 45, s. 22; Code, s. 464; Rev., s. 634; C.S., s. 682.)



§ 1-320. Summary remedy on forthcoming bond.

§ 1‑320.  Summary remedy on forthcoming bond.

If the condition of such bond be broken, the sheriff or other officer, on giving 10 days' previous notice in writing to any obligor therein, may on motion have judgment against him in a summary manner, before the superior court or before the district court, as the case may be, of the county in which the officer resides, for all damages which the officer has sustained, or may be adjudged liable to sustain, not exceeding the penalty of the bond, to be ascertained by a jury, under the direction of the court. (1822, c. 1141, P.R.; R.C., c. 45, s. 23; Code, s. 465; Rev., s. 635; C.S., s. 681; 1971, c. 268, s. 14.)



§ 1-321. Entry of returns on judgment docket; penalty.

§ 1‑321.  Entry of returns on judgment docket; penalty.

When an execution is returned, the return of the sheriff or other officer must be noted by the clerk on the judgment docket; and when it is returned wholly or partially satisfied, it is the duty of the clerk of the court to which it is returned to send a copy of such  last‑mentioned return, under his hand, to the clerk of the superior court of each county in which such judgment is docketed, who must note such copy in his judgment docket, opposite the judgment, and file the copy with the transcript of the docket of the judgment in his office. A clerk failing to send a copy of the payments on the execution or judgment to the clerks of the superior court of the counties wherein a transcript of the judgment has been docketed, and a clerk failing to note said payment on the judgment docket of his court, shall, on motion, be fined one hundred dollars ($100.00) nisi, and the judgment shall be made absolute upon notice to show cause at the succeeding session of the superior court of his county. (1871‑2, c. 74, s. 2; 1881, c. 75; Code, s. 445; Rev., s. 636; C.S., s. 683; 1971, c. 381, s. 12.)



§ 1-322. Cost of keeping livestock; officer's account.

§ 1‑322.  Cost of keeping livestock; officer's account.

The court shall make a reasonable allowance to officers for keeping and maintaining horses, cattle, hogs, or sheep, and all other  property taken into their custody under legal process, the keeping of  which is chargeable to them; and this allowance may be retained by the officers out of the sales of the property, in preference to the satisfaction of the process under which the property was seized or sold. The officer must make out his account and, if required, give the debtor or his agent a copy of it, signed by his own hand, and must return the account with the execution or other process, under which the property has been seized or sold, to the court to whom the execution or process is returnable, and shall swear to the correctness of the several items set forth; otherwise he shall not be permitted to retain the allowance. (1807, c. 731, P.R.; R.C., c. 45, ss. 25, 26; Code, ss. 466, 467; Rev., ss. 637, 638; C.S., s. 684; 1971, c. 268, s. 15.)



§ 1-323. Purchaser of defective title; remedy against defendant.

§ 1‑323.  Purchaser of defective title; remedy against defendant.

Where real or personal property is sold on any execution or decree, by any officer authorized to make the sale, and the sale is made legally and in good faith, and the property did not belong to the person against whose estate the execution or decree was issued, by reason of which the purchaser has been deprived of the property, or been compelled to pay damages in lieu thereof to the owner, the purchaser, his executors or administrators, may sue the person against whom such execution or decree was issued, or the person legally representing him, in a civil action, and recover such sum as he may have paid for the property, with interest from the time of payment; but the property, if personal, must be present at the sale and actually delivered to the purchaser. (1807, c. 723, P.R.; R.C., c. 45, s. 27; Code, s. 468; Rev., s. 639; C.S., s. 685.)



§ 1-324. Repealed by Session Laws 1949, c. 719, s. 2.

§ 1‑324.  Repealed by Session Laws 1949, c. 719, s. 2.



§ 1-324.1. Judgment against corporation; property subject to execution.

§ 1‑324.1.  Judgment against corporation; property subject to execution.

If a judgment is rendered against a corporation, the plaintiff may sue out such executions against its property as is provided by law to be issued against the property of natural persons, which executions may be levied as well on the current money as on the goods, chattels, lands and tenements of such corporation. (1901, c. 2, s. 66; Rev., s. 1212; C.S., s. 1201; 1955, c. 1371, s. 2.)



§ 1-324.2. Agent must furnish information as to corporate officers and property.

§ 1‑324.2.  Agent must furnish information as to corporate officers and property.

Every agent or person having charge or control of any property of the corporation, on request of a public officer having for service a writ of execution against it, shall furnish to him the names of the directors and officers thereof, and a schedule of all its property, including debts due or to become due, so far as he has knowledge of the same. (1901, c. 2, s. 67; Rev., s. 1213; C.S., s. 1202; 1955, c. 1371, s. 2.)



§ 1-324.3. Shares subject to execution; agent must furnish information.

§ 1‑324.3.  Shares subject to execution; agent must furnish information.

Any share or interest in any bank, insurance company, or other joint stock company, that is or may be incorporated under the authority of this State, or incorporated or established under the authority of the United States, belonging to the defendant in execution, may be taken and sold by virtue of such execution in the same manner as goods and chattels. The clerk, cashier, or other officer of such company who has at the time the custody of the books of the company shall, upon being shown the writ of execution, give to the officer having it a certificate of the number of shares or amount of the interest held by the defendant in the company; and if he neglects or refuses to do so, or if he willfully gives a false certificate, he shall be liable to the plaintiff for the amount due on the execution, with costs. (1901, c. 2, ss. 69, 70; Rev., ss. 1214, 1215; C.S., s. 1203; 1955, c. 1371, s. 2.)



§ 1-324.4. Debts due corporation subject to execution; duty, etc., of agent.

§ 1‑324.4.  Debts due corporation subject to execution; duty, etc., of agent.

If an officer holding an execution is unable to find other property belonging to the corporation liable to execution, he or the judgment creditor may elect to satisfy such execution in whole or in part out of any debts due the corporation, and it is the duty of any agent or person having custody of any evidence of such debt to deliver it to the officer, for the use of the creditor and such delivery, with a transfer to the officer in writing, for the use of the creditor and notice to the debtor, shall be a valid assignment thereof, and the creditor may sue for and collect the same in the name of the corporation, subject to such equitable set‑offs on the part of the debtor as in other assignments. Every agent or person who neglects or refuses to comply with the provisions of this section and G.S. 1‑324.2 is liable to pay to the execution creditor the amount due on the execution, with costs. (1901, c. 2, s. 68; Rev., s. 1216; C.S., s. 1204; 1955, c. 1371, s. 2.)



§ 1-324.5. Violations of three preceding sections misdemeanor.

§ 1‑324.5.  Violations of three preceding sections misdemeanor.

If any agent or person having charge or control of any property of a corporation, or any clerk, cashier, or other officer of a corporation, who has at the time the custody of the books of the company, or if any agent or person having custody of any evidence of debt due to a corporation, shall, on request of a public officer having in his hands for service an execution against the said corporation, willfully refuse to give to such officer the names of the directors and officers thereof, and a schedule of all its property, including debts due or to become due, or shall willfully refuse to give to such officer a certificate of the number of shares, or amount of interest held by such corporation in any other corporation, or shall willfully refuse to deliver to such officer any evidence of indebtedness due or to become due to such corporation, he shall be guilty of a Class 1 misdemeanor. (1901, c. 2, ss. 67, 68, 70; Rev., s. 3690; C.S., s. 1205; 1955, c. 1371, s. 2; 1993, c. 539, s. 1; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 1-324.6. Proceedings when custodian of corporate books is a nonresident.

§ 1‑324.6.  Proceedings when custodian of corporate books is a nonresident.

When the clerk, cashier, or other officer of any corporation incorporated under the laws of this State, who has the custody of the stock‑registry books, is a nonresident of the State, it is the duty of the sheriff receiving a writ of execution issued out of any court of this State against the goods and chattels of a defendant in execution holding stock in such company to send by mail a notice in writing, directed to the nonresident clerk, cashier, or other officer at the post office nearest his reputed place of residence, stating in the notice that he, the sheriff, holds the writ of execution, and out of what court, at whose suit, for what amount, and against whose goods and chattels the writ has been issued, and that by virtue of such writ he seizes and levies upon all the shares of stock of the company held by the defendant in execution on the day of the date of such written notice. It is also the duty of the sheriff on the day of mailing the notice to affix and set upon any office or place of business of such company, within his county, a like notice in writing, and on the same  day to serve like notice in writing upon the president and directors of the company, or upon such of them as reside in his county, either personally or by leaving the same at their respective places of abode. The sending, setting up, and serving of such notices in the manner aforesaid constitute a valid levy of the writ upon all shares of stock in such company held by the defendant in execution, which have not at the time of the receipt of the notice by the clerk, cashier, or other  officer, who has custody of the stock‑registry books, been actually transferred by the defendant, and thereafter any transfer or sale of such shares by the defendant in execution is void as against the plaintiff in the execution, or any purchaser of such stock at any sale thereunder. (1901, c. 2, s. 71; Rev., s. 1217; C.S., s. 1206; 1955, c. 1371, s. 2.)



§ 1-324.7. Duty and liability of nonresident custodian.

§ 1‑324.7.  Duty and liability of nonresident custodian.

The nonresident clerk, cashier, or other officer in such corporation, to whom notice in writing is sent as prescribed in G.S. 1‑324.6, shall send forthwith to the officer having the writ, a statement of the time when he received the notice and a certificate of the number of shares held by the defendant in the corporation at the time of the receipt, not actually transferred on the books of the corporation, and the sheriff, or other officer, on receipt by him of this certificate, shall insert the number of shares in the inventory attached to the writ. If the clerk, cashier, or other officer in such corporation neglects to send the certificate as aforesaid or willfully sends a false one, he is liable to the plaintiff for double the amount of damages occasioned by his neglect, or false certificate, to be recovered in an action against him, but the neglect to send, or miscarriage of the certificate, does not impair the validity of the levy upon the stock. (1901, c. 2, s. 72; Rev., s. 1218; C.S., s. 1207; 1955, c. 1371, s. 2.)



§§ 1-325 through 1-328. Repealed by Session Laws 1949, c. 719, s. 2.

Article 29.

Execution and Judicial Sales.

§§ 1‑325 through 1‑328.  Repealed by Session Laws 1949, c. 719, s. 2.



§ 1-329. Transferred to § 1-339.72 by Session Laws 1949, c. 719, s. 3.

§ 1‑329.  Transferred to § 1‑339.72 by Session Laws 1949, c. 719, s. 3.



§ 1-330. Repealed by Session Laws 1949, c. 719, s. 2.

§ 1‑330.  Repealed by Session Laws 1949, c. 719, s. 2.



§ 1-331. Transferred to § 1-339.73 by Session Laws 1949, c. 719, s. 3.

§ 1‑331.  Transferred to § 1‑339.73 by Session Laws 1949, c. 719, s. 3.



§ 1-332. Transferred to § 1-339.74 by Session Laws 1949, c. 719, s. 3.

§ 1‑332.  Transferred to § 1‑339.74 by Session Laws 1949, c. 719, s. 3.



§§ 1-333 through 1-334. Repealed by Session Laws 1949, c. 719, s. 2.

§§ 1‑333 through 1‑334.  Repealed by Session Laws 1949, c. 719, s. 2.



§ 1-335. Transferred to § 1-339.75 by Session Laws 1949, c. 719, s. 3.

§ 1‑335.  Transferred to § 1‑339.75 by Session Laws 1949, c. 719, s. 3.



§ 1-336. Repealed by Session Laws 1949, c. 719, s. 2.

§ 1‑336.  Repealed by Session Laws 1949, c. 719, s. 2.



§ 1-337. Transferred to § 1-339.49 by Session Laws 1949, c. 719, s. 2.

§ 1‑337.  Transferred to § 1‑339.49 by Session Laws 1949, c. 719, s. 2.



§ 1-338. Transferred to § 1-339.50 by Session Laws 1949, c. 719, s. 2.

§ 1‑338.  Transferred to § 1‑339.50 by Session Laws 1949, c. 719, s. 2.



§ 1-339. Repealed by Session Laws 1949, c. 719, s. 2.

§ 1‑339.  Repealed by Session Laws 1949, c. 719, s. 2.



§ 1-339.1. Definitions.

Article 29A.

Judicial Sales.

Part 1. General Provisions.

§ 1‑339.1.  Definitions.

(a)        A judicial sale is a sale of property made pursuant to an order of a judge or clerk in an action or proceeding in the superior or district court, including a sale pursuant to an order made in an action in court to foreclose a mortgage or deed of trust, but is not

(1)        A sale made pursuant to a power of sale

a.         Contained in a mortgage, deed of trust, or conditional sale contract, or

b.         Granted by statute with respect to a mortgage, deed of trust, or conditional sale contract, or

(2)        A resale ordered with respect to any sale described in subsection (a)(1), where such original sale was not held under a court order, or

(3)        An execution sale, or

(4)        A sale ordered in a criminal action, or

(5)        A tax foreclosure sale, or

(6)        A sale made pursuant to Article 15 of Chapter 35A of the General Statutes, relating to sales of estates held by the entireties when one or both spouses are mentally incompetent, or

(7)        A sale made in the course of liquidation of a bank pursuant to G.S. 53‑20, or

(8)        A sale made in the course of liquidation of an insurance company pursuant to Article 30 of Chapter 58 of the General Statutes, or

(8a)      A lease, sale, or exchange made pursuant to G.S. 35A‑1251(17) or G.S. 35A‑1252(14), unless any order thereunder requires, or

(9)        Any other sale the procedure for which is specially provided by any statute other than this Article.

(b)        As hereafter used in this Article, "sale" means a judicial sale. (1949, c. 719, s. 1; 1971, c. 268, s. 16; 1987, c. 550, s. 12; 1989, c. 473, s. 10; 2003‑221, s. 4.)



§ 1-339.2. Application of Part 1.

§ 1‑339.2.  Application of Part 1.

The provisions of Part 1 of this Article apply to both public and private sales except where otherwise indicated. (1949, c. 719, s. 1.)



§ 1-339.3. Application of Article to sale ordered by clerk; by judge; authority to fix procedural details.

§ 1‑339.3.  Application of Article to sale ordered by clerk; by judge; authority to fix procedural details.

(a)        The procedure prescribed by this Article applies to all sales ordered by a clerk of the superior court.

(b)        The procedure prescribed by this Article applies to all sales ordered by a judge of the superior or district court, except that the judge having jurisdiction may, upon a finding and a recital in the order of sale of the necessity or advisability thereof, vary the procedure from that herein prescribed, but not inconsistently with G.S. 1‑339.6 restricting the place of sale of real property.

(c)        The judge or clerk of court having jurisdiction has authority to fix and determine all necessary procedural details with respect to sales in all instances in which this Article fails to make definite provisions as to such procedure. (1949, c. 719, s. 1; 1971, c. 268, ss. 17, 18; 2001‑271, s. 1.)



§ 1-339.3A. Judge or clerk may order public or private sale.

§ 1‑339.3A.  Judge or clerk may order public or private sale.

The judge or clerk of court having jurisdiction has authority in his discretion to determine whether a sale of either real or personal property shall be a public or private sale and whether a public sale of timber shall be by auction or by sealed bid. Any private sale conducted under an order issued prior to July 1, 1955 by a judge or clerk of court having jurisdiction is hereby validated as to the order that the sale be a private sale. (1955, c. 74; 1971, c. 268, s. 18; 1997‑83, s. 1.)



§ 1-339.4. Who may hold sale.

§ 1‑339.4.  Who may hold sale.

An order of sale may authorize the persons designated below to hold the sale:

(1)        In any proceeding, a commissioner specially appointed therefor;

(2)        In a proceeding to sell property of a decedent, the administrator, executor or collector of such decedent's estate;

(3)        In a proceeding to sell property of a minor, the guardian of such minor's estate;

(4)        In a proceeding to sell property of an incompetent, the guardian or trustee of such incompetent's estate;

(5)        In a proceeding to sell property of an absent or missing person, the administrator, collector, conservator, or guardian of the estate of such absent or missing person;

(6)        In a proceeding to foreclose a deed of trust, the trustee named in the deed of trust;

(7)        In a receivership proceeding, the receiver;

(8)        In a proceeding to sell property of a trust, the trustee.

(9)        Repealed by Session Laws 1998‑182, s. 13. (1949, c. 719, s. 1; 1993, c. 377, s. 2; 1997‑379, s. 1.8; 1998‑182, s. 13.)



§ 1-339.5. Days on which sale may be held.

§ 1‑339.5.  Days on which sale may be held.

A sale may be held on any day except Sunday. (1949, c. 719, s. 1.)



§ 1-339.6. Place of public sale.

§ 1‑339.6.  Place of public sale.

(a)        Every public sale of real property shall be held in the county where the property is situated unless the property consists of a single tract situated in two or more counties.

(b)        A public sale of a single tract of real property situated in two or more counties may be held in any one of the counties in which any part of the tract is situated. For the purposes of this section, a "single tract" means any tract which has a continuous boundary, regardless of whether parts thereof may have been acquired at different times or from different persons, or whether it may have been subdivided into separate units or lots or whether it is sold as a whole or in parts.

(c)        A public sale of personal property may be held at any place in  the State designated in the order. (1949, c. 719, s. 1.)



§ 1-339.7. Presence of personal property at public sale required.

§ 1‑339.7.  Presence of personal property at public sale required.

The person holding a public sale of personal property shall have the property present at the place of sale unless the order of sale provides otherwise as authorized by G.S. 1‑339.13(c). (1949, c. 719, s. 1.)



§ 1-339.8. Public sale of separate tracts in different counties.

§ 1‑339.8.  Public sale of separate tracts in different counties.

(a)        When an order of public sale directs the sales of separate tracts of real property situated in different counties, exclusive jurisdiction over the sale remains in the superior or district court of the county where the proceeding, in which the order of sale was issued, is pending, but there shall be a separate advertisement, sale and report of sale with respect to the property in each county. In any such sale proceeding, the clerk of the superior court of the county where the original order of sale was issued has jurisdiction with respect to upset bids submitted for separate tracts of property situated in other counties as well as in the clerk's own county. When the public sale is by auction an upset bid may be filed only with that clerk.

(b)        The report of sale with respect to all sales of separate tracts situated in different counties shall be filed with the clerk of the superior court of the county in which the order of sale was issued, and is not required to be filed in any other county.

(c)        When the public sale is by auction, the sale of each separate tract shall be subject to separate upset bids. To the extent deemed necessary by the judge or clerk of court of the county where the original order of sale was issued, the sale of each tract shall be treated as a separate sale.

(d)        When real property is sold in a county other than the county where the proceeding, in which the sale was ordered, is pending, the person authorized to hold the sale shall cause a certified copy of the order of confirmation to be recorded in the office of the register of deeds of the county where such property is situated, and it shall not be necessary for the clerk of court to probate said certified copy of the order of confirmation. (1949, c. 719, s. 1; 1965, c. 805; 1971, c. 268, ss. 18, 19; 1997‑83, ss. 2, 3; 2001‑271, s. 2.)



§ 1-339.9. Sale as a whole or in parts.

§ 1‑339.9.  Sale as a whole or in parts.

(a)        When real property to be sold consists of separate lots or other units or when personal property consists of more than one article, the judge or clerk of court having jurisdiction may direct specifically

(1)        That it be sold as a whole, or

(2)        That it be sold in designated parts, or

(3)        That it be offered for sale by each method, and then sold by  the method which produces the highest price.

(b)        When real property to be sold has not been subdivided but is  of such nature that it may be advantageously subdivided for sale, the  judge or clerk having jurisdiction may authorize the subdivision thereof and the dedication to the public of such portions thereof as are necessary or advisable for public highways, streets, alleys, or other public purposes.

(c)        When an order of sale of such real or personal property as is described in subsection (a) of this section makes no specific provision for the sale of the property as a whole or in parts, the person authorized to make the sale has authority in his discretion to sell the property by whichever method described in subsection (a) of this section he deems most advantageous. (1949, c. 719, s. 1; 1971, c. 268, s. 18.)



§ 1-339.10. Bond of person holding sale.

§ 1‑339.10.  Bond of person holding sale.

(a)        Whenever a commissioner specially appointed or a trustee in a deed of trust is ordered to sell property, the judge or clerk of court having jurisdiction

(1)        May in any case require the commissioner or trustee, before receiving the proceeds of the sale, to furnish bond to cover such proceeds, and

(2)        Shall require the commissioner or trustee to furnish such bond when the commissioner or trustee is to hold the proceeds of the sale other than for immediate disbursement upon confirmation of the sale.

(b)        Whenever any administrator or collector of a decedent's estate, or guardian or trustee of a minor's or incompetent's estate, or administrator, collector, conservator or guardian of an absent or missing person's estate, is ordered to sell property, the judge or clerk having jurisdiction shall require such fiduciary, before receiving the proceeds of the sale, to furnish bond or to increase his then existing bond, to cover such proceeds.

(c)        Whenever an executor or trustee of a testamentary trust is ordered to sell real property, the judge or clerk having jurisdiction shall require such executor or trustee of a testamentary trust, before receiving the proceeds of the sale, to furnish bond to cover such proceeds, unless the will provides otherwise, in which case the judge or clerk may require such bond.

(d)        Whenever a receiver is ordered to sell real property, the judge having jurisdiction may, when he deems it advisable, require the receiver to furnish bond, or to increase his then existing bond, to cover such proceeds.

(e)        The bond required by this section need not be furnished when the property is to be sold by a duly authorized trust company acting as commissioner or fiduciary.

(f)         The bond shall be executed by one or more sureties and shall be subject to the approval of the judge or clerk having jurisdiction.

(g)        If the bond is to be executed by personal sureties, the amount of the bond shall be double the amount of the proceeds of the sale to be received by the commissioner or fiduciary, if such amount can be determined in advance, and, if not, such amount as the judge or clerk may determine to be approximately double the amount of the proceeds to be received. If the bond is to be executed by a duly authorized surety company, the amount of the bond shall be one and one‑fourth times the amount of the proceeds determined as set out in this subsection.

(h)        The bonds shall be payable to the State of North Carolina for the use of the parties in interest. A bond furnished by a commissioner or by a trustee in a deed of trust shall be conditioned that the principal in the bond shall comply with the orders of the court made in the proceeding with respect to the funds received and shall properly account for the proceeds of the sale received by him. A bond furnished by any other fiduciary shall be conditioned as required by law for the original bond required, or which might have been required, of such fiduciary at the time of his qualification.

(i)         The premium on any bond furnished pursuant to this section is a part of the costs of the proceeding, to be paid out of the proceeds of the sale. (1949, c. 719, s. 1; 1971, c. 268, s. 18; 1993, c. 377, s. 3.)



§ 1-339.11. Compensation of person holding sale.

§ 1‑339.11.  Compensation of person holding sale.

(a)        If the person holding a sale is a commissioner specially appointed or a trustee in a deed of trust, the judge or clerk of court having jurisdiction shall fix the amount of his compensation and order the payment thereof out of the proceeds of the sale.

(b)        If the person holding a sale is any other person, the judge or  clerk may, but is not required to, fix his compensation and order the  payment thereof out of the proceeds of the sale; when compensation is not fixed in this manner, compensation may be fixed and paid in the usual manner provided with respect to such fiduciary for receiving and disbursing funds. (1949, c. 719, s. 1; 1971, c. 268, s. 18.)



§ 1-339.12. Clerk's authority to compel report or accounting; contempt proceeding.

§ 1‑339.12.  Clerk's authority to compel report or accounting; contempt proceeding.

Whenever any person fails to file any report or account, as provided by this Article, or files an incorrect or incomplete report or account, the clerk of the superior court, having jurisdiction, on his own motion or on motion of any interested party, may issue an order directing such person to file a correct and complete report or account within twenty days after service of the order on him. If such person fails to comply with the order, the clerk may issue an attachment against him for contempt, and may commit him to jail until he files such correct and complete report or account. (1949, c. 719, s. 1.)



§ 1-339.13. Public sale; order of sale.

Part 2.  Procedure for Public Sales of Real and Personal Property.

§ 1‑339.13.  Public sale; order of sale.

(a)        Whenever a public sale is ordered, the order of sale shall

(1)        Designate the person authorized to hold the sale;

(2)        Direct that the property be sold at public auction to the highest bidder or, in the case of a sale of timber, direct that the timber be sold to the highest bidder and specify whether the sale is to be by public auction or by sealed bid;

(3)        Describe real property to be sold, by reference or otherwise, sufficiently to identify it;

(4)        Describe personal property to be sold, by reference or otherwise, sufficiently to indicate its nature and quantity;

(5)        Designate, consistently with G.S. 1‑339.6, the county and the place therein at which the sale is to be held;

(6)        Prescribe the terms of sale, specifying the amount of the cash deposit, if any, to be made by the highest bidder at the sale; and

(7)        If the sale is to be a sale of timber by sealed bid, specify:

a.         The minimum number of bids that must be submitted, which shall not be less than three, and

b.         The time at which any cash deposit required of the highest bidder must be made, which shall not be more than three business days after the date on which the sealed bids are opened.

(b)        The order of public sale may also, but is not required to

(1)        State the method by which the property shall be sold, pursuant to G.S. 1‑339.9;

(2)        Direct any posting of the notice of sale or any advertisement of the sale, in addition to that required by G.S. 1‑339.17 in the case of real property or G.S. 1‑339.18 in the case of personal property, which the judge or clerk of the superior court deems advantageous; and

(3)        Specify the number of appraisals to be obtained pursuant to G.S. 1‑339.13A.

(c)        The order of public sale may provide that personal property need not be present at the place of sale when the nature, condition or use of the property is such that the judge or clerk ordering the sale deems it impractical or inadvisable to require the presence of the property at the sale. In such event, the order shall provide that reasonable opportunity be afforded prospective bidders to inspect the property prior to the sale, and that notice as to the time and place for inspection shall be set out in the notice of sale. (1949, c. 719, s. 1; 1997‑83, ss. 4, 5.)



§ 1-339.13A. Public sale of timber by sealed bid; appraisal; bid procedure.

§ 1‑339.13A.  Public sale of timber by sealed bid; appraisal; bid procedure.

(a)        When a sale of timber by sealed bid is ordered, the person holding the sale, before giving notice of the sale, shall:

(1)        Obtain one or more appraisals of the timber to be sold;

(2)        Determine the place at which and the manner and form in which sealed bids should be submitted;

(3)        Determine the first date on which sealed bids will be accepted, which shall not be less than five days after the date on which the notice of sale is first published pursuant to G.S. 1‑339.17; and

(4)        Determine the date, time, and place at which sealed bids will be opened.

(b)        Each appraisal obtained pursuant to subsection (a) of this section shall be made by a registered professional forester or other person qualified by training and experience to appraise the timber to be sold. Copies of all appraisals obtained pursuant to this section shall be included in the report required under G.S. 1‑339.24. A person conducting an appraisal pursuant to this section, including a partnership, corporation, company, or other business of the appraiser, may not submit a bid on the timber which is the subject of the appraisal. An appraisal conducted pursuant to this section shall remain confidential until the appraisal is filed with the report of sale pursuant to G.S. 1‑339.24. The contents of the appraisal shall not be divulged by the appraiser to any person other than the person holding the sale nor may the appraiser conduct an appraisal of the timber for any other person until after the sale is confirmed.

(c)        All sealed bids received on or after the first date set for submitting bids and, at or before the time set for opening the bids, shall be opened publicly at that time at the place set for doing so. If the minimum number of bids is received and there is only one highest bid, that bid shall be announced at that time; the highest bidder is the purchaser, and all bidders shall immediately be notified of that fact. If the minimum number of bids is not received, or if two or more bids in the same amount are the highest bids, that fact shall be announced at that time, and all bidders shall immediately be notified of that fact; the person holding the sale shall then obtain a new order of sale. (1997‑83, s. 6.)



§ 1-339.14. Public sale; judge's approval of clerk's order of sale.

§ 1‑339.14.  Public sale; judge's approval of clerk's order of sale.

An order of public sale of personal property in which a minor or incompetent has an interest, which is made by a clerk of the superior court, shall not be effective, except in the case of perishable property as provided by G.S. 1‑339.19, unless and until such order is approved by the resident judge or the judge regularly holding the courts of the district. (1949, c. 719, s. 1.)



§ 1-339.15. Public sale; contents of notice of sale.

§ 1‑339.15.  Public sale; contents of notice of sale.

The notice of public sale shall:

(1)        Refer to the order authorizing the sale;

(2)        If the sale is to be by public auction, designate the date, hour and place of sale;

(2a)      If the sale is to be a sale of timber by sealed bid, specify:

a.         The date on which sealed bids will first be accepted;

b.         The place or address at which sealed bids are to be submitted;

c.         The manner and form in which sealed bids are to be submitted;

d.         The time and place at which any sealed bids received will be opened; and

e.         The minimum number of bids required, as determined pursuant to G.S. 1‑339.13(a)(7);

(3)        Describe real property to be sold, by reference or otherwise, sufficiently to identify it, and may add any further description as will acquaint bidders with the nature and location of the property;

(4)        Describe personal property to be sold sufficiently to indicate its nature and quantity, and may add any further description as will acquaint bidders with the nature of the property;

(5)        State the terms of the sale, specifying the amount of the cash deposit, if any, to be made by the highest bidder at the sale and, in the case of a sale by sealed bid, the date by which any deposit shall be made, as determined pursuant to G.S. 1‑339.13(a)(7); and

(6)        Include any other provisions required by the order of sale to be included therein. (1949, c. 719, s. 1; 1997‑83, s. 7.)



§ 1-339.16. Public sale; time for beginning advertisement.

§ 1‑339.16.  Public sale; time for beginning advertisement.

An order of sale may provide for the beginning of the advertisement of sale at any time after the order is issued. If the order does not specify such time, the advertisement may be begun at any time after the order is issued. (1949, c. 719, s. 1.)



§ 1-339.17. Public sale; posting and publishing notice of sale of real property.

§ 1‑339.17.  Public sale; posting and publishing notice of sale of real property.

(a)        Subject to subsection (d) of this section, notice of public sale of real property shall:

(1)        Be posted, in the area designated by the clerk of superior court for the posting of notices in the county in which the property is situated, for at least 20 days immediately preceding the sale; and

(2)        Be published once a week for at least two successive weeks:

a.         In a newspaper qualified for legal advertising published in the county; or

b.         If no newspaper qualified for legal advertising is published in the county, in a newspaper having general circulation in the county.

(b)        When the notice of public sale is published in a newspaper:

(1)        The period from the date of the first publication to the date of the last publication, both dates inclusive, shall not be less than seven days, including Sundays; and

(2)        The date of the last publication shall be not more than 10 days preceding the date of the sale in a sale by auction or the date on which sealed bids are opened in a sale by sealed bid.

(c)        When the real property to be sold is situated in more than one county, the provisions of subsections (a) and (b) of this section shall be complied with in each county in which any part of the property is situated.

(c1)      When the public sale is a sale of timber by sealed bid, the notice shall also be given in writing, not less than 21 days before the date on which bids are opened, to a reasonable number of prospective timber buyers, which in all cases shall include the timber buyers listed in the office of the Division of Forest Resources for the county or counties in which the timber to be sold is located.

(d)        In addition to the other requirements of this section, the notice of public sale shall be posted or the sale shall be advertised as may be required by the judge or clerk pursuant to the provisions of G.S. 1‑339.13(b)(2).

(e)        If the sale is a sale of timber by sealed bid, the person holding the sale shall include in the report required by G.S. 1‑339.24 an affidavit showing that the requirements of this section have been complied with and listing all the persons notified pursuant to subsection (c1) of this section. (1949, c. 719, s. 1; 1965, c. 41; 1967, c. 979, s. 1; 1997‑83, s. 8; 2001‑271, s. 3.)



§ 1-339.18. Public sale; posting notice of sale of personal property.

§ 1‑339.18.  Public sale; posting notice of sale of personal property.

(a)        The notice of public sale of personal property, except in the case of perishable property as provided by G.S. 1‑339.19, shall be posted, in the area designated by the clerk of superior court for the posting of notices, in the county in which the sale is to be held, for ten days immediately preceding the date of sale.

(b)        In addition to the foregoing, the notice of public sale shall be otherwise advertised as may be required by the judge or clerk of court pursuant to the provisions of G.S. 1‑339.13(b)(2). (1949, c. 719, s. 1; 1971, c. 268, s. 18; 1997‑83, s. 9.)



§ 1-339.19. Public sale; exception; perishable property.

§ 1‑339.19.  Public sale; exception; perishable property.

If personal property to be sold at public sale is determined by the judge or clerk of court having jurisdiction to be perishable property because subject to rapid deterioration, he may order the sale thereof to be held at such time and place and upon such notice to be given in such manner and for such length of time as he deems advisable. The order of sale of such perishable property of a minor or incompetent when made by the clerk need not be approved by the judge. Confirmation of any sale of such perishable property is not necessary unless required by the order of sale. (1949, c. 719, s. 1; 1971, c. 268, s. 18.)



§ 1-339.20. Public sale; postponement of sale.

§ 1‑339.20.  Public sale; postponement of sale.

(a)        A person authorized to hold a public sale by auction may postpone the sale to a day certain not later than six days, exclusive of Sunday, after the original date for the sale, and a person authorized to hold a public sale of timber by sealed bid may postpone the time for submitting and opening bids to a date, time, and place certain not later than six days, exclusive of Sunday, after the original date for the opening of bids:

(1)        When there are no bidders, or

(2)        When, in his judgment, the number of prospective bidders at the sale is substantially decreased by inclement weather or by any casualty, or

(3)        When there are so many other sales advertised to be held at the same time and place as to make it inexpedient and impracticable, in his judgment, to hold the sale on that day, or

(4)        When he is unable to hold the sale because of illness or for other good reason, or

(5)        When other good cause exists.

(b)        Upon postponement of public sale the person authorized to hold the sale shall personally, or through his agent or attorney

(1)        At the time and place advertised for the sale or for the opening of sealed bids, publicly announce the postponement thereof;

(2)        On the same day, attach to or enter on the original notice of sale or a copy thereof posted, as provided in G.S. 1‑339.17 in the case of real property or G.S. 1‑339.18 in the case of personal property, a notice of the postponement; and

(3)        In the case of a public sale of timber by sealed bid, give notice of postponement to each person who submitted a bid.

(c)        The notice of postponement shall:

(1)        State that the sale is postponed,

(2)        In the case of a sale by public auction, state the hour and date to which the sale is postponed,

(2a)      In the case of a sale of timber by sealed bid, state the date, time, and place to which the opening of bids is postponed,

(3)        State the reason for the postponement, and

(4)        Be signed by the person authorized to hold the sale, or by his agent or attorney.

(d)        If a public sale is not held at the time fixed therefor and is not postponed as provided by this section, or if a postponed sale is not held at the time fixed therefor, the person authorized to make the sale shall report the facts with respect thereto to the judge or clerk of court having jurisdiction, who shall thereupon make an order for the public sale of the property to be held at such time and place and upon such notice to be given in such manner and for such length of time as he deems advisable. (1949, c. 719, s. 1; 1971, c. 268, s. 18; 1997‑83, ss. 10‑12.)



§ 1-339.21. Public sale by auction; time of sale.

§ 1‑339.21.  Public sale by auction; time of sale.

(a)        A public sale by auction shall begin at the time designated in the notice of sale or as soon thereafter as practicable, but not later than one hour after the time fixed therefor unless it is delayed by other sales held at the same place.

(b)        No public sale by auction shall commence before 10:00 o'clock A.M. or after 4:00 o'clock P.M.

(c)        No public sale by auction shall continue after 4:00 o'clock P.M., except that in cities or towns of more than 5,000 inhabitants, as shown by the most recent federal census, sales of personal property may continue until 10:00 o'clock P.M. (1949, c. 719, s. 1; 1997‑83, s. 13.)



§ 1-339.22. Public sale by auction; continuance of uncompleted sale.

§ 1‑339.22.  Public sale by auction; continuance of uncompleted sale.

A public sale by auction commenced but not completed within the time allowed by G.S. 1‑339.21 shall be continued by the person holding the sale to a designated time between 10:00 o'clock A.M. and 4:00 o'clock P.M. the next following day, other than Sunday. In case a continuance becomes necessary, the person holding the sale shall publicly announce the time to which the sale is continued. (1949, c. 719, s. 1; 1997‑83, s. 14.)



§ 1-339.23. Public sale; when confirmation of sale of personal property necessary; delivery of property; bill of sale.

§ 1‑339.23.  Public sale; when confirmation of sale of personal property necessary; delivery of property; bill of sale.

(a)        When any person interested as a creditor, legatee, distributee, or otherwise, in the proceeds of a public sale of personal property, objects at the sale to the completion of the sale of any article of property on account of the insufficiency of the amount bid, title to such property shall not pass and possession of the property shall not be delivered until the sale of such property is reported and is confirmed by the judge or clerk of court having jurisdiction; but such objection to the completion of the sale of any article of property shall not prevent the completion of the sales of articles of property to which no objection is made where the same have been separately sold. When a judge or clerk having jurisdiction fails or refuses to confirm a sale of property which has thus been objected to, the procedure for a new sale of such property, including a new order of sale, shall be the same as if no such attempted sale has been held. This subsection shall not apply to perishable property sold pursuant to G.S. 1‑339.19.

(b)        Except as provided in subsection (a), the person holding a public sale of personal property shall deliver the property to the purchaser immediately upon compliance by the purchaser with the terms of the sale.

(c)        The person holding a public sale may execute and deliver a bill of sale or other muniment of title for any personal property sold, and, upon application of the purchaser, shall do so when required by the judge or clerk of court having jurisdiction. (1949, c. 719, s. 1; 1971, c. 268, s. 18.)



§ 1-339.24. Public sale; report of sale; when final as to personal property.

§ 1‑339.24.  Public sale; report of sale; when final as to personal property.

(a)        The person holding a public sale shall, within five days after the date of the sale if the sale was by auction, or within five days after the date on which bids were opened if the sale was a sale of timber by sealed bid, file a report thereof with the clerk of the superior court of the county where the proceeding for the sale is pending.

(b)        The report shall be signed by the person authorized to hold the sale, or by his agent or attorney and shall show

(1)        The title of the action or proceeding;

(2)        The authority under which the person making the sale acted;

(3)        If the sale was by public auction, the date, hour and place of the sale;

(3a)      If the sale was a sale of timber by sealed bid, the date, time, and place at which the sealed bids were opened, the number of bids received, and the amount of each bid;

(4)        A description of real property sold, by reference or otherwise, sufficient to identify it, and, if sold in parts, a description of each part so sold; and

(5)        A description of personal property sold, sufficient to indicate the nature and quantity of the property sold to each purchaser;

(6)        The names of the purchasers;

(7)        The price at which the property, or each part thereof, was sold and that this price was the highest bid therefor; and

(8)        The date of the report.

(c)        The report of sale of personal property, when confirmation of the sale is not required, may include such additional information as is required by G.S. 1‑339.31 or G.S. 1‑339.32, whichever is applicable, and when such additional information is included, the report shall constitute the final report of sale of personal property. If the report does not include the additional information required by G.S. 1‑339.31 or G.S. 1‑339.32, the final report required by those sections shall be subsequently filed.

(d)        The report of a sale of timber by sealed bid shall include the information required by G.S. 1‑339.13A(b) and G.S. 1‑339.17(c1). (1949, c. 719, s. 1; 1997‑83, ss. 15‑17.)



§ 1-339.25. Public sale; upset bid on real property; compliance bond.

§ 1‑339.25.  Public sale; upset bid on real property; compliance bond.

(a)        An upset bid is an advanced, increased, or raised bid in a public sale by auction whereby a person offers to purchase real property theretofore sold for an amount exceeding the reported sale price or the last upset bid by a minimum of five percent (5%) thereof, but in any event with a minimum increase of seven hundred fifty dollars ($750.00). Subject to the provisions of subsection (b) of this section, an upset bid shall be made by delivering to the clerk of superior court, with whom the report of the sale or the last notice of upset bid was filed, a deposit in cash or by certified check or cashier's check satisfactory to the clerk in an amount greater than or equal to five percent (5%) of the amount of the upset bid but in no event less than seven hundred fifty dollars ($750.00). The deposit required by this section shall be filed with the clerk of the superior court with whom the report of sale or the last notice of upset bid was filed, by the close of normal business hours on the tenth day after the filing of the report of sale or the last notice of upset bid, and if the tenth day falls upon a Sunday or legal holiday when the courthouse is closed for transactions, or upon a day in which the office of the clerk is not open for the regular dispatch of its business, the deposit may be made and the notice of upset bid may be filed on the day following when the office is open for the regular dispatch of its business. Except as provided in G.S. 1‑339.27A and G.S. 1‑339.30, there shall be no resales; however, there may be successive upset bids, each of which shall be followed by a period of 10 days for a further upset bid. If a timely motion for resale is filed under G.S. 1‑339.27A, no upset bids may be filed while the motion is pending.

(b)        The clerk of the superior court may require an upset bidder or the highest bidder at a resale held under G.S. 1‑339.30 also to deposit with the clerk a cash bond, or, in lieu thereof at the option of the bidder, a surety bond, approved by the clerk. The compliance bond shall be in the amount the clerk deems adequate, but in no case greater than the amount of the bid of the person being required to furnish the bond, less the amount of any required deposit. The compliance bond shall be payable to the State of North Carolina for the use of the parties in interest and shall be conditioned on the principal obligor's compliance with the bid.

(c)        Repealed by Session Laws 2001‑271, s. 4, effective January 1, 2002. See editor's note for applicability.

(d)        Repealed by Session Laws 2001‑271, s. 4, effective January 1, 2002. See editor's note for applicability.

(d1)      At the time that an upset bid on real property is submitted to the court as provided in subsection (a) of this section, together with a compliance bond if one is required, the upset bidder shall file with the clerk a notice of upset bid. The notice of upset bid shall:

(1)        State the name, address, and telephone number of the upset bidder;

(2)        Specify the amount of the upset bid;

(3)        Provide that the sale shall remain open for a period of 10 days after the date on which the notice of upset bid is filed for the filing of additional upset bids as permitted by law; and

(4)        Be signed by the upset bidder or the attorney or the agent of the upset bidder.

(d2)      When an upset bid is made as provided in this section, the clerk shall notify the person holding the sale who shall thereafter mail a written notice of upset bid by first‑class mail to the last known address of the last prior bidder and the current record owners of the property.

(d3)      When an upset bid is made as provided in this section, the last prior bidder, regardless of how the bid was made, is released from any further obligation on account of the bid, and any deposit or bond provided by the last prior bidder shall be released.

(d4)      Any person offering to purchase real property by upset bid as permitted in this Article is subject to and bound by the terms of the original notice of sale except as modified by court order or the provisions of this Article.

(d5)      The clerk of superior court shall make all orders as may be just and necessary to safeguard the interests of all parties and may fix and determine all necessary procedural details with respect to upset bids in all instances in which this Article fails to make definite provisions as to that procedure.

(e)        The provisions of this section do not apply to public sales of timber by sealed bid. (1949, c. 719, s. 1; 1963, c. 858; 1967, c. 979, s. 1; 1997‑83, ss. 18, 19; 1997‑119, s. 1; 1997‑456, s. 28; 2001‑271, s. 4; 2002‑28, s. 1; 2003‑337, s. 8.)



§ 1-339.26. Public sale by auction; separate upset bids when real property sold in parts; subsequent procedure.

§ 1‑339.26.  Public sale by auction; separate upset bids when real property sold in parts; subsequent procedure.

When real property is sold at public sale by auction in parts, as provided by G.S. 1‑339.9, the sale of any part shall be subject to a separate upset bid; and, to the extent the judge or clerk of court having jurisdiction deems advisable, the sale of each part shall thereafter be treated as a separate sale for the purpose of determining the applicable procedure. (1949, c. 719, s. 1; 1971, c. 268, s. 18; 1997‑83, s. 20; 2001‑271, s. 5.)



§ 1-339.27: Repealed by Session Laws 2001-271, s. 6.

§ 1‑339.27: Repealed by Session Laws 2001‑271, s. 6.



§ 1-339.27A. Ordering resale of real property after sale or upset bid.

§ 1‑339.27A.  Ordering resale of real property after sale or upset bid.

Upon motion of an interested person filed within 10 days after a sale or upset bid and for good cause, the judge or clerk having jurisdiction may order a resale of real property. If the motion is granted based on the inadequacy of the last bid, the procedure for the resale is the same in every respect as is provided by this Article in the case of an original public sale, and the last bidder is released from the bidder's obligations under the bid. If the motion is granted for any other reason, the last bid becomes the opening bid at resale, and if there is no bid at resale other than the last bid, the person who made the last bid is the highest bidder at resale. If the motion is denied, the 10‑day period for subsequent upset bids begins upon the entry of the order. (2001‑271, s. 7.)



§ 1-339.28. Public sale; confirmation of sale.

§ 1‑339.28.  Public sale; confirmation of sale.

(a)        No public sale of real property may be consummated until confirmed as follows:

(1)        If a public sale is ordered by a judge of the Superior Court Division, it may thereafter be confirmed by a resident superior court judge of the district or a superior court judge regularly holding the courts of the district.

(2)        If a public sale is ordered by a judge of the District Court Division, it may thereafter be confirmed by the judge so ordering, the chief district judge, or any district judge authorized by the chief judge to hear motions and enter interlocutory orders.

(3)        If a public sale is ordered by a clerk of court, it may thereafter be confirmed by the clerk of court so ordering.

(b)        No public sale of real property of a minor or incompetent originally ordered by a clerk may be consummated until confirmed both by the clerk and by a resident superior court judge of, or a judge regularly holding the courts of, the district or set of districts as defined in G.S. 7A‑41.1(a).

(c)        No public sale of real property sold at public auction may be confirmed until the time for submitting an upset bid, pursuant to G.S. 1‑339.25, has expired.

(d)        Confirmation of the public sale of personal property is necessary only in the case set out in G.S. 1‑339.23(a), or when the order of sale provides for such confirmation.

(e)        No public sale of timber sold by sealed bid shall be confirmed until the court determines that the highest bid is an adequate price for the timber sold and that sale to the highest bidder is in the best interest of the person or estate for whom the timber is being sold. In so doing, the court may consider any of the following factors:

(1)        The appraisals obtained by the person who conducted the sale;

(2)        The number and amounts of the other bids received;

(3)        Comparable sales of similar timber within the relevant time period;

(4)        Short‑term market factors that depressed the price at the time of the sale;

(5)        The likelihood of significantly increasing the price through another sale;

(6)        The additional cost of conducting another sale;

(7)        The effect on the person or estate for whom the timber is being sold of the delay that would result from conducting another sale; and

(8)        Any other factors in evidence that the court considers relevant. (1949, c. 719, s. 1; 1971, c. 268, s. 20; 1997‑83, ss. 26‑28.)



§ 1-339.29. Public sale; real property; deed; order for possession.

§ 1‑339.29.  Public sale; real property; deed; order for possession.

(a)        Upon confirmation of a public sale of real property, the person authorized to hold the sale, or such other person as may be designated by the judge or clerk of court having jurisdiction, shall prepare and tender to the purchaser a duly executed deed for the property sold and, upon compliance by the purchaser with the terms of sale, shall deliver the deed to the purchaser.

(b)        A person executing a deed to real property being conveyed pursuant to a public sale may recite in the deed, in addition to the usual provisions, substantially as follows

(1)        The authority for making the sale,

(2)        The title of the action or proceeding in which the sale was had,

(3)        The name of the person authorized to make the sale,

(4)        The fact that the sale was duly advertised,

(5)        The date of the sale,

(6)        The name of the highest bidder and the price bid,

(7)        That the sale has been confirmed,

(8)        That the terms of the sale have been complied with, and

(9)        That the person executing the deed has been authorized to execute it.

(c)        The judge or clerk of court having jurisdiction of the proceeding in which the property is sold may grant an order for possession of real property so sold and conveyed, as against all persons in possession who are parties to the proceeding.

(d)        An order for possession granted pursuant to the preceding subsection shall be directed to the sheriff, shall authorize him to remove the party or parties in possession, and their personal property, from the premises and to put the purchaser in possession, and shall be executed in accordance with the procedure for executing a writ or order for possession in a summary ejectment proceeding under G.S. 42‑36.2. (1949, c. 719, s. 1; 1971, c. 268, s. 18; 1987, c. 627, s. 1.)



§ 1-339.30. Public sale; failure of bidder to make cash deposit or to comply with bid; resale.

§ 1‑339.30.  Public sale; failure of bidder to make cash deposit or to comply with bid; resale.

(a)        If an order of public sale by auction requires the highest bidder to make a cash deposit at the sale, and the highest bidder fails to make the required deposit, the person holding the sale shall at the same time and place again offer the property for sale.

(a1)      If an order of public sale of timber by sealed bid requires the highest bidder to make a cash deposit and the bidder fails to make the required deposit within the time specified in the order, the judge or clerk having jurisdiction may direct that the timber be sold to the person who submitted the next highest bid or may order a resale. The procedure for a resale is the same in every respect as is provided by this Article in the case of an original public sale.

(b)        When the highest bidder at a public sale of personal property not required to be confirmed fails to make the cash payment, if any, required by the terms of the sale, the person holding the sale shall at the same time and place again offer the property for sale. In the event no other bid is received, a new sale may be advertised in the regular manner provided by this Article for an original sale.

(c)        When the highest bidder at a public sale of personal property required to be confirmed fails to comply with his bid within 10 days after notice given by the person holding the sale or after a bona fide attempt to give such notice that the sale has been confirmed, the judge or clerk having jurisdiction may order a resale. The procedure for the resale is the same in every respect as is provided by this Article in the case of an original public sale of personal property.

(d)        When the highest bidder at a public sale or resale of real property by auction or any upset bidder fails to comply with the bid within 10 days after the tender to the bidder of a deed for the property or after a bona fide attempt to tender the deed, the judge or clerk having jurisdiction may order a resale. The procedure for a resale of real property is the same in every respect as is provided by this Article in the case of an original public sale of real property.

(d1)      When the highest bidder at a public sale or resale of timber by sealed bid fails to comply with the bid within 10 days after the tender to the bidder of a deed for the timber or after a bona fide attempt to tender a timber deed, the judge or clerk having jurisdiction may direct that the timber be sold to the person who submitted the next highest bid or may order a resale. The procedure for a resale is the same in every respect as is provided by this Article in the case of an original public sale.

(e)        A defaulting bidder at any sale or resale or any defaulting upset bidder is liable on the bid, and in case a resale is had because of the default, the defaulting bidder remains liable to the extent that the final sale price is less than the bid, and for all costs of the resale or resales. Any deposit or compliance bond made by the defaulting bidder shall secure payment of the amount, if any, for which the defaulting bidder remains liable under this section.

(f)         Nothing in this section deprives any person of any other remedy against the defaulting bidder. (1949, c. 719, s. 1; 1997‑83, ss. 29‑33; 2001‑271, s. 8.)



§ 1-339.31. Public sale; report of commissioner or trustee in deed of trust.

§ 1‑339.31.  Public sale; report of commissioner or trustee in deed of trust.

(a)        A commissioner or a trustee in a deed of trust, authorized pursuant to G.S. 1‑339.4 to hold a public sale of property, shall, in addition to all other reports required by this Article, file with the clerk of the superior court an account of his receipts and disbursements as follows:

(1)        When the sale is for cash, a final report shall be filed within thirty days after receipt of the proceeds of the sale;

(2)        When the sale is wholly or partly on time and the commissioner or trustee is not required to collect deferred payments, a final report shall be filed within thirty days after receipt of the cash payment, if any is required, and the receipt of all securities for the purchase price;

(3)        When the commissioner or trustee is required to collect deferred payments,

a.         He shall file a preliminary report within thirty days after receipt of the cash payment, if any is required, and the receipt of all securities for the purchase price, and

b.         If the period of time during which he is required to collect deferred payments extends over more than one year, he shall file an annual report of his receipts and  disbursements, and

c.         After collecting all deferred payments, he shall file a final report.

(b)        The clerk shall audit and record the reports and accounts required to be filed pursuant to this section. (1949, c. 719, s. 1.)



§ 1-339.32. Public sale; final report of person, other than commissioner or trustee in deed of trust.

§ 1‑339.32.  Public sale; final report of person, other than commissioner or trustee in deed of trust.

An administrator, executor or collector of a decedent's estate, or a receiver, or a guardian or trustee of a minor's or incompetent's estate, or an administrator, collector, conservator or guardian of an absent or missing person's estate, is not required to file a special account of his receipts and disbursements for property sold at public sale pursuant to this Article unless so directed by the judge or clerk of court having jurisdiction of the sale proceeding, but shall include in his next following account or report, either annual or final, an account of such receipts and disbursements. (1949, c. 719, s. 1; 1971, c. 268, s. 18.)



§ 1-339.33. Private sale; order of sale.

Part 3. Procedure for Private Sales of Real and Personal Property.

§ 1‑339.33.  Private sale; order of sale.

Whenever a private sale is ordered, the order of sale shall

(1)        Designate the person authorized to make the sale;

(2)        Describe real property to be sold, by reference or otherwise, sufficiently to identify it;

(3)        Describe personal property to be sold, by reference or otherwise, sufficiently to indicate its nature and quantity;  and

(4)        Prescribe such terms of sale as the judge or clerk of court ordering the sale deems advisable. (1949, c. 719, s. 1; 1971, c. 268, s. 18.)



§ 1-339.34. Private sale; exception; certain personal property.

§ 1‑339.34.  Private sale; exception; certain personal property.

(a)        Notwithstanding any provisions of this Article, property described below may be sold at private sale at the current market price after first obtaining an order of sale:

(1)        Property consisting of stocks, bonds or other securities the current market value of which is established by sales on any stock or securities exchange supervised or regulated by the United States government or any other of its agencies or departments, or

(2)        Property consisting of stocks, bonds or other securities which are not sold on any stock or securities exchange supervised or regulated by the United States government or any other of its agencies or departments, but which are found by the judge or clerk having jurisdiction to have a known or readily ascertainable market value, or

(3)        Property consisting of cattle, hogs, or other livestock, or cotton, corn, tobacco, peanuts or other farm commodities or produce, found by the judge or clerk having jurisdiction to have a known or readily ascertainable market value.

(b)        Property determined by the judge or clerk having jurisdiction to be perishable property because subject to rapid deterioration may be sold at private sale after first obtaining an order of sale.

(c)        Any sale made pursuant to this section is not subject to an upset bid, and is not required to be confirmed, but such sale is final. (1949, c. 719, s. 1.)



§ 1-339.35. Private sale; report of sale.

§ 1‑339.35.  Private sale; report of sale.

(a)        The person holding a private sale shall, within five days after the date of the sale, file a report with the clerk of the superior court of the county where the proceeding for the sale is pending.

(b)        The report shall be signed and shall show

(1)        The title of the action or proceeding;

(2)        The authority under which the person making the sale acted;

(3)        A description of real property sold, by reference or otherwise, sufficient to identify it, and, if sold in parts, a description of each part so sold;

(4)        A description of personal property sold, sufficient to indicate the nature and quantity of the property sold to each purchaser;

(5)        The name or names of the person or persons to whom the property was sold;

(6)        The price at which the property, or each part thereof, was sold, and the terms of the sale; and

(7)        The date of the report. (1947, c. 719, s. 1.)



§ 1-339.36. Private sale; upset bid; subsequent procedure.

§ 1‑339.36.  Private sale; upset bid; subsequent procedure.

(a)        Every private sale of real or personal property, except a sale of personal property as provided by G.S. 1‑339.34, is subject to an upset bid on the same conditions and in the same manner as is provided by G.S. 1‑339.25.

(b)        When an upset bid is made for property sold at private sale, subsequent procedure with respect to the upset bid is the same as for upset bids submitted in connection with real property sold at public sale, except that the notice of any resale of personal property held pursuant to an order granted under G.S. 1‑339.27A need not be published in a newspaper but shall be posted as provided by G.S. 1‑339.17. (1949, c. 719, s. 1; 2001‑271, s. 9.)



§ 1-339.37. Private sale; confirmation.

§ 1‑339.37.  Private sale; confirmation.

If no upset bid for property sold at private sale is submitted within 10 days after the report of sale or the last notice of upset bid is filed, the sale may then be confirmed, and the provisions of G.S. 1‑339.28(a) and (b) are applicable to such confirmation whether the property sold is real or personal. Unless otherwise provided in the order of sale, no confirmation is required of any sale held as provided by G.S. 1‑339.34. (1949, c. 719, s. 1; 2001‑271, s. 10.)



§ 1-339.38. Private sale; real property; deed; order for possession.

§ 1‑339.38.  Private sale; real property; deed; order for possession.

(a)        Upon confirmation of a private sale of real property, the person authorized to hold the sale, or such other person as may be designated by the judge or clerk of court having jurisdiction, shall prepare and tender to the purchaser a duly executed deed for the property sold and, upon compliance by the purchaser with the terms of the sale, shall deliver the deed to the purchaser.

(b)        The judge or clerk of court having jurisdiction of the proceeding in which the property is sold may grant an order for possession of real property so sold and conveyed, as against all persons in possession who are parties to the proceeding. (1949, c. 719, s. 1; 1971, c. 268, s. 18.)



§ 1-339.39. Private sale; personal property; delivery; bill of sale.

§ 1‑339.39.  Private sale; personal property; delivery; bill of sale.

Upon compliance by the purchaser with the terms of a private sale of personal property, and upon confirmation of the sale when confirmation is required by G.S. 1‑339.37, the person authorized to hold the sale, or such other person as may be designated by the judge or clerk of court having jurisdiction, shall deliver the property to the purchaser, and may execute and deliver a bill of sale or other muniment of title, and, upon application of the purchaser, shall do so when required by the judge or clerk having jurisdiction. (1949, c. 719, s. 1; 1971, c. 268, s. 18.)



§ 1-339.40. Private sale; final report.

§ 1‑339.40.  Private sale; final report.

(a)        A commissioner or a trustee in a deed of trust authorized pursuant to G.S. 1‑339.4 to hold a private sale of property shall make such a final report as is specified in G.S. 1‑339.31.

(b)        Any other person authorized pursuant to G.S. 1‑339.4 to hold a private sale of property shall make such a final report as is specified in G.S. 1‑339.32. (1949, c. 719, s. 1.)



§ 1-339.41. Definitions.

Article 29B.

Execution Sales.

Part 1. General Provisions.

§ 1‑339.41.  Definitions.

(a)        An execution sale is a sale of property by a sheriff or other officer made pursuant to an execution.

(b)        As used in this article,

(1)        "Sale" means an execution sale;

(2)        "Sheriff" means a sheriff or any officer authorized to hold an execution sale. (1949, c. 719, s. 1.)



§ 1-339.42. Clerk's authority to fix procedural details.

§ 1‑339.42.  Clerk's authority to fix procedural details.

The clerk of the superior court who issues an execution has authority to fix and determine all necessary procedural details with respect to sales in all instances in which this Article fails to make  definite provisions as to such procedure. (1949, c. 719, s. 1.)



§ 1-339.43. Days on which sale may be held.

§ 1‑339.43.  Days on which sale may be held.

A sale may be held on any day except Sunday. (1949, c. 719, s. 1.)



§ 1-339.44. Place of sale.

§ 1‑339.44.  Place of sale.

(a)        Every sale of real property shall be held at the courthouse door in the county where the property is situated unless the property consists of a single tract situated in two or more counties.

(b)        A sale of a single tract of real property situated in two or more counties may be held at the courthouse door in any one of the counties in which any part of the tract is situated, but no sheriff shall hold any sale outside his own county. As used in this section, a "single tract" means any tract which has a continuous boundary, regardless of whether parts thereof may have been acquired at different times or from different persons or whether it may have been subdivided into other units or lots, or whether it is sold as a whole or in parts.

(c)        A sale of personal property may be held at any place in his county designated by the sheriff in the notice of sale. (1949, c. 719, s. 1.)



§ 1-339.45. Presence of personal property at sale required.

§ 1‑339.45.  Presence of personal property at sale required.

A sheriff holding a sale of personal property shall have the property present at the place of sale. (1949, c. 719, s. 1.)



§ 1-339.46. Sale as a whole or in parts.

§ 1‑339.46.  Sale as a whole or in parts.

When real property to be sold consists of separate lots or other units or when personal property consists of more than one article, the sheriff may sell such real or personal property as a whole or in designated parts, or may offer the property for sale by each method, and then sell the property by the method which produces the highest price; but regardless of which method is followed, the sheriff shall not sell more property than is reasonably necessary to satisfy the judgment together with the costs of the execution and the sale. (1949, c. 719, s. 1.)



§ 1-339.47. Sale to be made for cash.

§ 1‑339.47.  Sale to be made for cash.

Every sale shall be made for cash. (1949, c. 719, s. 1.)



§ 1-339.48. Life of execution.

§ 1‑339.48.  Life of execution.

If an execution is issued on a judgment, within the time provided by G.S. 1‑306, and a sale, by authority of that execution, is commenced within the time provided by G.S. 1‑310, the sale, including  any resale, may be had and completed even though such sales, resales or other procedure are had after the time when the execution is required to be returned by G.S. 1‑310, or after the time within which an execution could be issued with respect to such judgment pursuant to the provisions of G.S. 1‑306. For the purpose of this section, a sale is commenced when the notice of sale is first published in the case of real property as required by G.S. 1‑339.52, or first posted in the case of personal property as required by G.S. 1‑339.53. (1949, c. 719, s. 1.)



§ 1-339.49. Penalty for selling contrary to law.

§ 1‑339.49.  Penalty for selling contrary to law.

A sheriff or other officer who makes any sale contrary to the true intent and meaning of this Article shall forfeit two hundred dollars to any person suing for it, one half for his own use and the other half to the use of the county where the offense is committed. (1820, c. 1066, s. 2, P.R.; 1822, c. 1153, s. 3, P.R.; R.C., c. 45, s. 18; Code, s. 461; Rev., s. 649; C.S., s. 696; 1949, c. 719, s. 2.)



§ 1-339.50. Officer's return of no sale for want of bidders; penalty.

§ 1‑339.50.  Officer's return of no sale for want of bidders; penalty.

When a sheriff or other officer returns upon an execution that he has made no sale for want of bidders, he must state in his return the several places he has advertised and offered for sale the property levied on; and an officer failing to make such statement is on motion subject to a fine of forty dollars, for the use and benefit of the plaintiff in the execution; for which, on motion of the plaintiff, judgment shall be granted by the court to which, or by justice to whom, the execution shall be returned. Nothing in, nor any recovery under, this section is a bar to any action for a false return against the sheriff or other officer. (1815, c. 887, P.R.; R.C., c. 45, s. 19; Code, s. 462; Rev., s. 650; C.S., s. 697; 1949, c. 719, s. 2; 1995, c. 379, s. 14(a).)



§ 1-339.51. Contents of notice of sale.

Part 2. Procedure for Sale.

§ 1‑339.51.  Contents of notice of sale.

The notice of sale shall

(1)        Refer to the execution authorizing the sale;

(2)        Designate the date, hour and place of sale;

(3)        Describe real property to be sold, by reference or otherwise, sufficiently to identify it, and may add such further description as will acquaint bidders with the nature and location of the property;

(4)        Describe personal property to be sold sufficiently to indicate its nature and quantity, and may add such further description as will acquaint bidders with the nature of the property; and

(5)        State that the sale will be made to the highest bidder for cash. (1949, c. 719, s. 1.)



§ 1-339.52. Posting and publishing notice of sale of real property.

§ 1‑339.52.  Posting and publishing notice of sale of real property.

(a)        The notice of sale of real property shall:

(1)        Be posted, in the area designated by the clerk of superior court for the posting of notices in the county in which the property is situated, for at least 20 days immediately preceding the sale; and

(2)        Be published once a week for at least two successive weeks:

a.         In a newspaper qualified for legal advertising published in the county; or

b.         If no newspaper qualified for legal advertising is published in the county, in a newspaper having general circulation in the county.

(b)        When the notice of sale is published in a newspaper:

(1)        The period from the date of the first publication to the date of the last publication, both dates inclusive, shall not be less than seven days, including Sundays; and

(2)        The date of the last publication shall be not more than 10 days preceding the date of the sale.

(c)        When the real property to be sold is situated in more than one county, the provisions of subsections (a) and (b) shall be complied with in each county in which any part of the property is situated. (1949, c. 719, s. 1; 1967, c. 979, s. 2; 2001‑271, s. 11.)



§ 1-339.53. Posting notice of sale of personal property.

§ 1‑339.53.  Posting notice of sale of personal property.

The notice of sale of personal property, except in the case of perishable property as specified in G.S. 1‑339.56, shall be posted, in the area designated by the clerk of superior court for the posting of notices in the county in which the sale is to be held, for 10 days immediately preceding the date of sale. (1949, c. 719, s. 1; 2001‑271, s. 12.)



§ 1-339.54. Notice to judgment debtor of sale of real property.

§ 1‑339.54.  Notice to judgment debtor of sale of real property.

In addition to complying with G.S. 1‑339.52, relating to posting and publishing the notice of sale, the sheriff shall, at least ten days before the sale of real property,

(1)        If the judgment debtor is found in the county, serve a copy of the notice of sale on him personally, or

(2)        If the judgment debtor is not found in the county,

a.         Send a copy of the notice of sale by registered mail to the judgment debtor at his last address known to the sheriff, and

b.         Serve a copy of the notice of sale on the judgment debtor's agent, if there is in the county a person known to the sheriff to be an agent who has custody or management of, or who exercises control over, any property in the county belonging to the judgment debtor. (1949, c. 719, s. 1.)



§ 1-339.55. Notification of Governor and Attorney General.

§ 1‑339.55.  Notification of Governor and Attorney General.

When the State is a stockholder in any corporation whose property is to be sold under execution, notice in writing shall be given by the sheriff by registered mail to the Governor and the Attorney General at least thirty days before the sale, stating the time and place of the sale and including a copy of the process under the authority of which such sale is to be made. Any sale held without complying with the provisions of this section is invalid with respect to the State. (1949, c. 719, s. 1.)



§ 1-339.56. Exception; perishable property.

§ 1‑339.56.  Exception; perishable property.

If, in the opinion of the sheriff, any personal property levied on under execution is perishable because subject to rapid deterioration, he shall forthwith report such levy, together with a description of the property, to the clerk of the superior court, and request instructions as to the sale of such property. If the clerk then determines that the property is such perishable property, he shall thereupon order a sale thereof to be held at such time and place and upon such notice to be given in such manner and for such length of time as he deems advisable. If the clerk determines that the property is not perishable, he shall order it to be sold in the same manner as other nonperishable property. (1949, c. 719, s. 1.)



§ 1-339.57. Satisfaction of judgment before sale completed.

§ 1‑339.57.  Satisfaction of judgment before sale completed.

If, prior to the time fixed for a sale, or prior to the expiration of the time allowed for submitting any upset bid, payment is made or tendered to the sheriff of the judgment and costs with respect to which the execution was issued, and the sheriff's fees, commissions and expenses which have accrued, together with any expenses incurred on account of the sale or proposed sale including costs incurred in caring for the property levied on, then any right to effect a sale pursuant to the execution ceases. (1949, c. 719, s. 1.)



§ 1-339.58. Postponement of sale.

§ 1‑339.58.  Postponement of sale.

(a)        The sheriff may postpone the sale to a day certain not later than six days, exclusive of Sunday, after the original date for the sale:

(1)        When there are no bidders,

(2)        When, in the sheriff's judgment, the number of prospective bidders at the sale is substantially decreased by inclement weather or by any casualty,

(3)        When there are so many other sales advertised to be held at the same time and place as to make it inexpedient and impracticable, in the sheriff's judgment, to hold the sale on that day,

(4)        When the sheriff is unable to hold the sale because of illness or for other good reason, or

(5)        When other good cause exists.

(b)        Upon postponement of a sale, the sheriff shall:

(1)        At the time and place advertised for the sale, publicly announce the postponement of the sale; and

(2)        On the same day, attach to or enter on the original notice of sale or a copy of the notice, posted as provided by G.S. 1‑339.52 in the case of real property or G.S. 1‑339.53 in the case of personal property, a notice of the postponement.

(c)        The posted notice of postponement shall:

(1)        State that the sale is postponed,

(2)        State the hour and date to which the sale is postponed,

(3)        State the reason for the postponement, and

(4)        Be signed by the sheriff.

(d)        If a sale is not held at the time fixed for the sale and is not postponed as provided by this section, or if a postponed sale is not held at the time fixed for the sale, the sheriff shall report the facts with respect thereto to the clerk of the superior court, who shall thereupon make an order for the sale of the property to be held at such time and place and upon such notice to be given in the manner and for the length of time as the clerk of the superior court deems advisable, but nothing in this section relieves the sheriff of liability for the nonperformance of the sheriff's official duty. (1949, c. 719, s. 1; 2001‑271, s. 13.)



§ 1-339.59. Procedure upon dissolution of order restraining or enjoining sale.

§ 1‑339.59.  Procedure upon dissolution of order restraining or enjoining sale.

(a)        When, before the date fixed for a sale, a judge dissolves an order restraining or enjoining the sale, he may, if the required notice of sale has been given, provide by order that the sale shall be held without additional notice at the time and place originally fixed therefor, or he may, in his discretion, make an order with respect thereto as provided in subsection (b).

(b)        When, after the date fixed for a sale, a judge dissolves an order restraining or enjoining the sale, he shall by order fix the time and place for the sale to be held upon notice to be given in such manner and for such length of time as he deems advisable. (1949, c. 719, s. 1.)



§ 1-339.60. Time of sale.

§ 1‑339.60.  Time of sale.

(a)        A sale shall begin at the time designated in the notice of sale or as soon thereafter as practicable, but not later than one hour after the time fixed therefor unless it is delayed by other sales held at the same place.

(b)        No sale shall commence before 10:00 o'clock A.M. or after 4:00 o'clock P.M.

(c)        No sale shall continue after 4:00 o'clock P.M., except that in cities or towns of more than 5,000 inhabitants, as shown by the most recent federal census, sales of personal property may continue until 10:00 o'clock P.M. (1949, c. 719, s. 1.)



§ 1-339.61. Continuance of uncompleted sale.

§ 1‑339.61.  Continuance of uncompleted sale.

A sale commenced but not completed within the time allowed by G.S. 1‑339.60 shall be continued by the sheriff to a designated time between 10:00 o'clock A.M. and 4:00 o'clock P.M. the next following day, other than Sunday. In case such continuance becomes necessary, the sheriff shall publicly announce the time to which the sale is continued. (1949, c. 719, s. 1.)



§ 1-339.62. Delivery of personal property; bill of sale.

§ 1‑339.62.  Delivery of personal property; bill of sale.

A sheriff holding a sale of personal property shall deliver the property to the purchaser immediately upon receipt of the purchase price. The sheriff may also execute and deliver a bill of sale or other muniment of title for any personal property sold, and, upon application of the purchaser, shall do so when required by the clerk of the superior court of the county where the property is sold. (1949, c. 719, s. 1.)



§ 1-339.63. Report of sale.

§ 1‑339.63.  Report of sale.

(a)        The sheriff shall, within five days after the date of the sale, file a report thereof with the clerk of the superior court.

(b)        The report shall be signed and shall show

(1)        The title of the action or proceeding;

(2)        The authority under which the sheriff acted;

(3)        The date, hour and place of the sale;

(4)        A description of real property sold, by reference or otherwise, sufficient to identify it, and, if sold in parts, a description of each part so sold;

(5)        A description of personal property sold, sufficient to indicate the nature and quantity of the property sold to each purchaser;

(6)        The name or names of the person or persons to whom the property was sold;

(7)        The price at which the property, or each part thereof, was sold and that such price was the highest bid therefor; and

(8)        The date of the report. (1949, c. 719, s. 1.)



§ 1-339.64. Upset bid on real property; compliance bond.

§ 1‑339.64.  Upset bid on real property; compliance bond.

(a)        An upset bid is an advanced, increased, or raised bid whereby a person offers to purchase real property theretofore sold for an amount exceeding the reported sale price or last upset bid by a minimum of five percent (5%) thereof, but in any event with a minimum increase of seven hundred fifty dollars ($750.00). Subject to the provisions of subsection (b) of this section, an upset bid shall be made by delivering to the clerk of superior court, with whom the report of sale or the last notice of upset bid was filed, a deposit in cash or by certified check or cashier's check satisfactory to the clerk in an amount greater than or equal to five percent (5%) of the amount of the upset bid but in no event less than seven hundred fifty dollars ($750.00). The deposit required by this section shall be filed with the clerk of the superior court, with whom the report of sale or the last notice of upset bid was filed, by the close of normal business hours on the tenth day after the filing of the report of sale or the last notice of upset bid and if the tenth day falls upon a Sunday or legal holiday when the courthouse is closed for transactions, or upon a day in which the office of the clerk is not open for the regular dispatch of its business, the deposit may be made and the notice of upset bid may be filed on the day following when the office is open for the regular dispatch of its business. Except as provided in G.S. 1‑339.66A and G.S. 1‑339.69, there shall be no resales; however, there may be successive upset bids, each of which shall be followed by a period of 10 days for a further upset bid. If a timely motion for resale is filed under G.S. 1‑339.66A, no upset bids may be filed while the motion is pending.

(b)        The clerk of the superior court may require an upset bidder or the highest bidder at a resale held under G.S. 1‑339.69 also to deposit with the clerk a cash bond, or, in lieu thereof at the option of the bidder, a surety bond, approved by the clerk. The compliance bond shall be in the amount the clerk deems adequate, but in no case greater than the amount of the bid of the person being required to furnish the bond, less the amount of any required deposit. The compliance bond shall be payable to the State of North Carolina for the use of the parties in interest and shall be conditioned on the principal obligor's compliance with the bid.

(c)        Repealed by Session Laws 2001‑271, s. 14, effective January 1, 2002. See editor's note for applicability.

(d)        Repealed by Session Laws 2001‑271, s. 14, effective January 1, 2002. See editor's note for applicability.

(e)        At the time that an upset bid on real property is submitted to the court as provided in subsection (a) of this section, together with a compliance bond if one is required, the upset bidder shall file with the clerk a notice of upset bid. The notice of upset bid shall:

(1)        State the name, address, and telephone number of the upset bidder;

(2)        Specify the amount of the upset bid;

(3)        Provide that the sale shall remain open for a period of 10 days after the date on which the notice of upset bid is filed for the filing of additional upset bids as permitted by law; and

(4)        Be signed by the upset bidder or the attorney or the agent of the upset bidder.

(f)         When an upset bid is made as provided in this section, the clerk shall notify the person holding the sale who shall thereafter mail a written notice of upset bid by first‑class mail to the last known address of the last prior bidder and the current record owners of the property.

(g)        When an upset bid is made as provided in this section, the last prior bidder, regardless of how the bid was made, is released from any further obligation on account of the bid, and any deposit or bond provided by the last prior bidder shall be released.

(h)        Any person offering to purchase real property by upset bid as permitted in this Article is subject to and bound by the terms of the original notice of sale except as modified by a court order or the provisions of this Article.

(i)         The clerk of superior court shall make all orders as may be just and necessary to safeguard the interests of all parties and may fix and determine all necessary procedural details with respect to upset bids in all instances in which this Article fails to make definite provisions as to that procedure. (1949, c. 719, s. 1; 1967, c. 979, s. 2; 1997‑119, s. 2; 2001‑271, s. 14; 2002‑28, s. 2; 2003‑337, s. 7.)



§ 1-339.65. Separate upset bids when real property sold in parts; subsequent procedure.

§ 1‑339.65.  Separate upset bids when real property sold in parts; subsequent procedure.

When real property is sold in parts, as provided by G.S. 1‑339.46, the sale of any part shall be subject to a separate upset bid; and to the extent the clerk of the superior court having jurisdiction deems advisable, the sale of each part shall thereafter be treated as a separate sale for the purpose of determining the applicable procedure. (1949, c. 719, s. 1; 2001‑271, s. 15.)



§ 1-339.66: Repealed by Session Laws 2001-271, s. 16.

§ 1‑339.66: Repealed by Session Laws 2001‑271, s. 16.



§ 1-339.66A. Ordering resale of real property after upset bid.

§ 1‑339.66A.  Ordering resale of real property after upset bid.

Upon motion of an interested person filed within 10 days after a sale or upset bid and for good cause, the clerk of superior court may order a resale of real property when an upset bid is submitted as provided in G.S. 1‑339.64. If the motion is granted based on the inadequacy of the last bid, the procedure for the resale is the same in every respect as is provided by this Article in the case of an original public sale, and the last bidder is released from the bidder's obligations under the bid. If the motion is granted for any other reason, the last bid becomes the opening bid at resale, and if there is no bid at resale other than the last bid, the person who made the last bid is the highest bidder at resale. If the motion is denied, the 10‑day period for subsequent upset bids begins upon the entry of the order. (2001‑271, s. 17.)



§ 1-339.67. Confirmation of sale of real property.

§ 1‑339.67.  Confirmation of sale of real property.

No sale of real property may be consummated until the sale is confirmed by the clerk of the superior court. No order of confirmation may be made until the time for submitting an upset bid, pursuant to G.S. 1‑339.64, has expired. (1949, c. 719, s. 1; 1967, c. 979, s. 2.)



§ 1-339.68. Deed for real property sold; property subject to liens; orders for possession.

§ 1‑339.68.  Deed for real property sold; property subject to liens; orders for possession.

(a)        Upon confirmation of a sale of real property, the sheriff, upon order of the clerk of the superior court, shall prepare and tender to the purchaser a duly executed deed for the property sold and, upon compliance by the purchaser with the terms of the sale, shall deliver the deed to the purchaser.

(b)        Any real property sold under execution remains subject to all liens which became effective prior to the lien of the judgment pursuant to which the sale is held, in the same manner and to the same extent as if no such sale had been held.

(c)        Orders for possession of real property sold pursuant to this Article, in favor of the purchaser and against any party or parties in possession at the time of the sale who remain in possession at the time of application therefor, may be issued by the clerk of the superior court of the county in which such property is sold, when:

(1)        The purchaser is entitled to possession, and

(2)        The purchase price has been paid, and

(3)        The sale or resale has been confirmed, and

(4)        Ten days' notice has been given to the party or parties in possession at the time of the sale or resale who remain in  possession at the time application is made, and

(5)        Application is made to such clerk by the purchaser of the property.

(d)        An order for possession issued pursuant to the preceding subsection shall be directed to the sheriff, shall authorize him to remove the party or parties in possession, and their personal property, from the premises and to put the purchaser in possession, and shall be executed in accordance with the procedure for executing a writ or order for possession in a summary ejectment proceeding under G.S. 42‑36.2. (1949, c. 719, s. 1; 1967, c. 979, s. 2; 1987, c. 627, s. 2.)



§ 1-339.69. Failure of bidder to comply with bid; resale.

§ 1‑339.69.  Failure of bidder to comply with bid; resale.

(a)        When the highest bidder at a sale of personal property fails to pay the amount of the bid, the sheriff shall at the same time and place immediately resell the property. In the event no other bid is received, a new sale may be advertised in the regular manner provided by this Article for an original sale.

(b)        When the highest bidder at a sale or resale of real property or any upset bidder fails to comply with the bid within 10 days after the tender to the bidder of a deed for the property or after a bona fide attempt to tender such deed, the clerk of the superior court who issued the execution may order a resale. The procedure for such resale is the same in every respect as is provided by this Article in the case of an original sale of real property.

(c)        A defaulting bidder at any sale or resale or any defaulting upset bidder is liable on the bid, and in case a resale is had because of the default, the defaulting bidder remains liable to the extent that the final sale price is less than the bid plus all costs of the resale or resales. Any deposit or compliance bond made by the defaulting bidder shall secure payment of the amount, if any, for which the defaulting bidder remains liable under this section.

(d)        Nothing in this section deprives any person of any other remedy against the defaulting bidder. (1949, c. 719, s. 1; 2001‑271, s. 18.)



§ 1-339.70. Disposition of proceeds of sale.

§ 1‑339.70.  Disposition of proceeds of sale.

(a)        After deducting all sums due him on account of the sale, including the expenses incurred in caring for the property so long as his responsibility for such care continued, the sheriff shall pay the proceeds of the sale to the clerk of the superior court who issued the execution, and the clerk shall furnish the sheriff a receipt therefor.

(b)        The clerk shall apply the proceeds of the sale so received to the payment of the judgment upon which the execution was issued.

(c)        Any surplus shall be paid by the clerk to the person legally entitled thereto if the clerk knows who such person is. If the clerk is in doubt as to who is entitled to the surplus, or if adverse claims are asserted thereto, the clerk shall hold such surplus until rights thereto are established in a special proceeding pursuant to G.S. 1‑339.71. (1949, c. 719, s. 1.)



§ 1-339.71. Special proceeding to determine ownership of surplus.

§ 1‑339.71.  Special proceeding to determine ownership of surplus.

(a)        A special proceeding may be instituted before the clerk of the superior court by any person claiming any money, or part thereof, paid into the clerk's office under G.S. 1‑339.70 or G.S. 105‑ 374(q)(6), to determine who is entitled thereto.

(b)        All other persons who have filed with the clerk notice of their claim to the money or any part thereof, or who, as far as the petitioner or petitioners know, assert any claim to the money or any part thereof, shall be made defendants in the proceeding.

(c)        If any answer is filed raising issues of fact as to the ownership of the money, the proceedings shall be transferred to the civil issue docket of the superior court for trial. When a proceeding is so transferred, the clerk may require any party to the proceeding who asserts a claim to the fund by petition or answer to furnish a bond for costs in the amount of $200.00, or otherwise comply with the  provisions of G.S. 1‑109.

(d)        The court may, in its discretion, allow a reasonable attorney's fee for any attorney appearing in behalf of the party or parties who prevail, to be paid out of the funds in controversy, and shall tax all costs against the losing party or parties who asserted a claim to the  fund by petition or answer. (1949, c. 719, s. 1; 1967, c. 705, s. 2; 1973, c. 1446, s. 19.)



§ 1-339.72. Validation of certain sales.

Article 29C.

Validating Sections.

§ 1‑339.72.  Validation of certain sales.

All sales of real property under execution, deed of trust, mortgage or other contracts made since February 21, 1929, where notice of the original sale was published for four successive weeks, and notice of any resale was published for two successive weeks, shall be and the same are in all respects validated as to publication of notice. (1933, c. 96, s. 3; 1949, c. 719, s. 3; 1955, c. 1286; 1965, c. 786.)



§ 1-339.73. Ratification of certain sales held on days other than the day required by statute.

§ 1‑339.73.  Ratification of certain sales held on days other than the day required by statute.

All sales made prior to March 2, 1939, under execution or by order of court on any day other than the first Monday in any month, or the first three days of a term of the superior court of said county are hereby validated, ratified and confirmed.

All sales or resales of real property made prior to March 30, 1939, under order of court on the premises or at the courthouse door in the  county in which all, or any part of the property, is situated, on any  day other than Monday in any month, are hereby validated, ratified and confirmed. (1876‑7, c. 216, ss. 2, 3; 1883, c. 94, ss. 1, 2; Code, s.  454; Rev., s. 643; C.S., s. 690; 1931, c. 23; 1937, c. 26; 1939, cc. 71, 256; 1949, c. 719, s. 3.)



§ 1-339.74. Sales on other days validated.

§ 1‑339.74.  Sales on other days validated.

All sales of real or personal property made prior to February 27, 1933, by a sheriff of any county in North Carolina, in the manner provided by law for sale of real or personal property under execution, on any day other than the day now provided by law are hereby validated.

All sales of real and personal property made prior to February 14,1939, by a sheriff under execution, or by commissioner under order of court, in the manner provided by law for sale of real or personal property, on any day other than the days now provided by law are hereby validated.

All sales of real or personal property made prior to March 10, 1939, by a sheriff of any county in North Carolina, in the manner provided by law for sale of real or personal property under execution, on any day other than the day now provided by law, are hereby validated. (1933, c. 79; 1939, cc. 24, 94; 1949, c. 719, s. 3.)



§ 1-339.75. Certain sales validated.

§ 1‑339.75.  Certain sales validated.

All sales of realty made under executions issued prior to March the fifteenth, one thousand nine hundred and one, on judgments regularly obtained in courts of competent jurisdiction, are hereby validated, whether such sales were continued from day to day or for a longer period, not exceeding ten days: Provided, that such executions and sales are in all other respects regular: Provided further, that purchasers and their assigns shall have held continuous and adverse possession under a sheriff's deed for three years: Provided further, that the rights of minors and married women shall in nowise be prejudiced hereby. (1901, c. 742; Rev., s. 646; C.S., s. 693; 1949, c. 719, s. 3.)



§ 1-339.76. Validation of sales when payment deferred more than two years.

§ 1‑339.76.  Validation of sales when payment deferred more than two years.

All sales of land conducted prior to February 10, 1927, under authority of G.S. 28‑93, in which the deferred payments were extended over a period longer than two years, are hereby validated. (1917, c. 127, s. 2; C.S., s. 86; 1927, c. 16; 1949, c. 719, s. 3.)



§ 1-339.77. Validation of certain sales confirmed prior to time prescribed by law.

§ 1‑339.77.  Validation of certain sales confirmed prior to time prescribed by law.

From and after June 1, 1953 no action shall be brought to contest the validity of a decree filed on or before December 31, 1950, confirming the sale of real or personal property in any special proceeding on the grounds that the decree of confirmation was entered  prior to the expiration of the period of time as required by law following the report of sale. (1953, c. 1089.)



§ 1-340. Petition by claimant; execution suspended; issues found.

Article 30.

Betterments.

§ 1‑340.  Petition by claimant; execution suspended; issues found.

A defendant against whom a judgment is rendered for land may, at any time before execution, present a petition to the court rendering the judgment, stating that he, or those under whom he claims, while holding the premises under a color of title believed to  be good, have made permanent improvements thereon, and praying that he may be allowed for the improvements, over and above the value of the use and occupation of the land. The court may, if satisfied of the probable truth of the allegation, suspend the execution of the judgment and impanel a jury to assess the damages of the plaintiff and the allowance to the defendant for the improvements. In any such action this inquiry and assessment may be made upon the trial of the cause. (1871‑2, c. 147; Code, s. 473; Rev., s. 652; C.S., s. 699.)



§ 1-341. Annual value of land and waste charged against defendant.

§ 1‑341.  Annual value of land and waste charged against defendant.

The jury, in assessing the damages, shall estimate against the defendant the clear annual value of the premises during the time he was in possession, exclusive of the use of the improvements thereon made by himself or those under whom he claims, and also the damages for waste or other injury to the premises committed by the defendant. The defendant is not liable for the annual value or for damages for waste or other injury for any longer time than three years before the suit, unless he claims for improvements. (1871‑2, c. 147, ss. 2‑3; Code, ss. 474, 475; Rev., ss. 653, 654; C.S., s. 700.)



§ 1-342. Value of improvements estimated.

§ 1‑342.  Value of improvements estimated.

If the jury is satisfied that the defendant, or those under whom he claims, made on the premises, at a time when there was reason to believe the title good under which he or they were holding the premises, permanent and valuable improvements, they shall estimate in  his favor the value of the improvements made before notice, in writing, of the title under which the plaintiff claims, not exceeding  the amount actually expended in making them and not exceeding the amount to which the value of the premises is actually increased thereby at the time of the assessment. (1871‑2, c. 147, s. 4; Code, s. 476; Rev., s. 655; C.S., s. 701.)



§ 1-343. Improvements to balance rents.

§ 1‑343.  Improvements to balance rents.

If the sum estimated for the improvements exceeds the damages estimated against the defendant as aforesaid, the jury shall then estimate against him for any time before the said three years the rents and profits accrued against or damages for waste or other injury done by him, or those under whom he claims, so far as is necessary to balance his claim for improvements; but the defendant in such case shall not be liable for the excess, if any, of such rents, profits, or damages beyond the value of improvements. (1871‑2, c. 147, s. 5; Code, s. 477; Rev., s. 656; C.S., s. 702.)



§ 1-344. Verdict, judgment, and lien.

§ 1‑344.  Verdict, judgment, and lien.

After offsetting the damages assessed for the plaintiff, and the allowances to the defendant for any improvements, the jury shall find a verdict for the balance for the plaintiff or defendant, as the case may be, and judgment shall be entered therefor according to the verdict. Any such balance due to the defendant is a lien upon the land recovered by the plaintiff until it is paid. (1871‑2, c. 147, ss. 6, 7; Code, ss. 478, 479; Rev., ss. 657, 658; C.S., s. 703.)



§ 1-345. Life tenant recovers from remainderman.

§ 1‑345.  Life tenant recovers from remainderman.

If the plaintiff claims only an estate for life in the land recovered and pays any sum allowed to the defendant for improvements, he or his personal representative may recover at the determination of his estate from the remainderman or reversioner, the value of the said improvements as they then exist, not exceeding the amount as paid by him, and he has a lien therefor on the premises as if they had been mortgaged for the payment thereof, and may keep possession of said premises until it is paid. (1871‑2, c. 147, s. 8; Code, s. 480; Rev., s. 659; C.S., s. 704.)



§ 1-346. Value of premises without improvements.

§ 1‑346.  Value of premises without improvements.

When the defendant claims allowance for improvements, the plaintiff may by entry on the record require that the value of his estate in the premises without the improvements shall also be ascertained. The value of the premises in such cases shall be estimated as it would have been at the time of the inquiry, if no such improvements had been made by the tenant or any person under whom he claims, and shall be ascertained in the manner hereinbefore provided for estimating the value of improvements. (1871‑2, c. 147, ss. 10‑11; Code, ss. 482, 483; Rev., ss. 661, 662; C.S., s. 705.)



§ 1-347. Plaintiff's election that defendant take premises.

§ 1‑347.  Plaintiff's election that defendant take premises.

The plaintiff in such case, if judgment is rendered for him, may, at any time during the same term, or before judgment is rendered on the assessment of the value of the improvements, in person or by his attorney in the cause, enter on the record his election to relinquish his estate in the premises to the defendant at the value as ascertained, and the defendant shall thenceforth hold all the estate that the plaintiff had therein at the commencement of the suit, if he pays therefor the said value with interest in the manner ordered by the court. (1871‑2, c. 147, s. 12; Code, s. 484; Rev., s. 663; C.S., s. 706.)



§ 1-348. Payment made to court; land sold on default.

§ 1‑348.  Payment made to court; land sold on default.

The payment must be made to the plaintiff, or into court for his use, and the land is bound therefor, and if the defendant fails to make the payment within or at the times limited therefor, the court may order the land sold and the proceeds applied to the payment of said value and interest, and any surplus to be paid to the defendant; but if the net proceeds are insufficient to satisfy the said value and interest, the defendant is not bound for the deficiency. (1871‑2, c. 147, s. 13; Code, s. 485; Rev., s. 664; C.S., s. 707.)



§ 1-349. Procedure where plaintiff is under disability.

§ 1‑349.  Procedure where plaintiff is under disability.

If the party by or for whom the land is claimed in the suit is a minor or insane person, such value is deemed to be real estate, and shall be disposed of as the court considers proper for the benefit of the persons interested therein. (1871‑2, c. 147, s. 14; Code, s. 486; Rev., s. 665; C.S., s. 708; 1995 (Reg. Sess., 1996), c. 742, s. 2.)



§ 1-350. Defendant evicted, may recover from plaintiff.

§ 1‑350.  Defendant evicted, may recover from plaintiff.

If the defendant, his heirs or assigns, after the premises are so relinquished to him, is evicted by force of a better title than that of the original plaintiff, the person so evicted may recover from the plaintiff or his representatives the amount paid for the premises, as so much money had and received by the plaintiff in his lifetime for the use of such person, with lawful interest thereon from the time of the payment. (1871‑2, c. 147, s. 15; Code, s. 487; Rev., s. 666; C.S., s. 709.)



§ 1-351. Not applicable to suit by mortgagee.

§ 1‑351.  Not applicable to suit by mortgagee.

Nothing in this Article applies to any suit brought by a mortgagee or his heirs or assigns against a mortgagor or his heirs or assigns for the recovery of the mortgaged premises. (1871‑2, c. 147, s. 9; Code, s. 481; Rev., s. 660; C.S., s. 710.)



§ 1-352. Execution unsatisfied, debtor ordered to answer.

Article 31.

Supplemental Proceedings.

§ 1‑352.  Execution unsatisfied, debtor ordered to answer.

When an execution against property of a judgment debtor, or any one of several debtors in the same judgment, issued to the sheriff of the county where he resides or has a place of business, or if he does not reside in the State, to the sheriff of the county where a judgment roll or a transcript of a judgment is filed, is returned wholly or partially unsatisfied, the judgment creditor at any time after the return, and within three years from the time of issuing the  execution, is entitled to an order from the court to which the execution is returned or from the judge thereof, requiring such debtor to appear and answer concerning his property before such court or judge, at a time and place specified in the order, within the county to which the execution was issued. (C.C.P., s. 264; 1868‑9, c. 95, s. 2; Code, s. 488, subsec. 1; Rev., s. 667; C.S., s. 711; 1971, c. 268, s. 21.)



§ 1-352.1. Interrogatories to discover assets.

§ 1‑352.1.  Interrogatories to discover assets.

As an additional method of discovering assets of a judgment debtor, the judgment creditor may prepare and serve on the judgment debtor written interrogatories concerning his property, at any time the judgment remains unsatisfied, and within three years from the time of issuing an execution. Such written interrogatories shall be fully answered under oath by the judgment debtor within 30 days of service on the judgment debtor, and the answer shall be filed by the judgment debtor with the clerk of the superior court wherein the original judgment is docketed. Copy of said answer shall be served upon the party submitting said written interrogatories, in the manner provided by the Rules of Civil Procedure.

Interrogatories may relate to any matters which can be inquired into under G.S. 1‑352, and the debtor may object to any interrogatories that are deemed improper, but the making of objections shall not delay the answering of interrogatories to which objection is not made. If the objections are overruled, the court shall fix the time for answering the interrogatories. The number of interrogatories or sets of interrogatories to be served is not limited except as justice requires to protect the party from annoyance, expense, embarrassment or oppression.

Upon failure of the judgment debtor to answer fully the written interrogatories, the judgment creditor may petition the court for an order requiring the judgment debtor to answer fully, which order shall be served upon the judgment debtor in the same manner as a summons is served pursuant to the Rules of Civil Procedure, fixing the time within which the judgment debtor can answer the interrogatives. In addition, the order shall provide, as an alternative, that the judgment debtor may mail the judgment creditor, by certified mail, within five days of the date of service of the order, a specific request for a hearing before a court or judge to answer oral questions concerning his property rather than answering the written interrogatories. Upon timely receipt of this request, the judgment creditor shall request the court to calendar the hearing.

Any person who disobeys an order of the court may be punished by the judge as for a contempt under the provisions of G.S. 1‑368. (1971, c. 529, s. 1; 1979, c. 648.)



§ 1-352.2. Additional method of discovering assets.

§ 1‑352.2.  Additional method of discovering assets.

In addition to the other provisions of this Article and as an additional method of discovering assets of a judgment debtor the clerk of the court or a judge of the court in the county wherein the original judgment is docketed, at any time the judgment remains unsatisfied, and within three years from the time of issuing an execution, upon motion of the judgment creditor showing good cause therefor, may:

(1)        Order the judgment debtor, his agent or anyone having possession or control of property or records of or pertaining to the judgment debtor, to produce and permit the inspection  and copying or photographing, by or on behalf of the moving party, of any designated documents, papers, books, accounts, all tax records, letters, objects or tangible things, not privileged, constituting property, or being evidence of property, of the judgment debtor and which are in his possession and custody, or subject to his control; or

(2)        Order the judgment debtor or anyone acting for or on his behalf to permit entry upon designated land or other property, real or personal, in his possession or control or subject to his control for the purpose of inspecting, measuring, surveying, appraising, copying, or photographing the property of the judgment debtor.

(3)        Prior notice of the motion, together with a copy thereof, shall be served on the judgment debtor as provided by the Rules of Civil Procedure. Upon the hearing, the order entered shall specify the time, place, and manner for compliance therewith and may prescribe such terms and conditions as are just.

(4)        Any person who shall fail to comply with an order entered pursuant to this section may be punished as for a contempt under the provisions of G.S. 1‑368. (1971, c. 711, s. 1.)



§ 1-353. Property withheld from execution; proceedings.

§ 1‑353.  Property withheld from execution; proceedings.

After the issuing of an execution against property, and upon proof by affidavit of a party, his agent or attorney, to the satisfaction of the court or a judge thereof, that any judgment debtor residing in the district court district as defined in G.S. 7A‑133 or superior court district as defined in G.S. 7A‑41.1, as the case may be, where such judge or sheriff resides has property which he unjustly refuses to apply toward the satisfaction of the judgment, such court or judge may, by order, require the judgment debtor to appear at a specified time and place, to answer concerning the same; and proceedings may thereupon be had for the application of the property of the judgment debtor towards the satisfaction of the judgment as provided upon the return of an execution, and the judgment creditor is entitled to the order of examination under this section and G.S. 1‑352 although the judgment debtor has an equitable estate in land subject to the lien of the judgment, or choses in action, or other things of value unaffected by the lien of the judgment and incapable of levy. (C.C.P., s. 264; 1868‑9, c. 95, s. 2; Code, s. 488, subsec. 2; Rev., s. 688; C.S., s. 712; 1987 (Reg. Sess., 1988), c. 1037, s. 39.)



§ 1-354. Proceedings against joint debtors.

§ 1‑354.  Proceedings against joint debtors.

Proceedings supplemental to execution may be taken upon the return of an execution unsatisfied, issued upon a judgment recovered in an action against joint debtors, in which some of the defendants have not been served with the summons by which the action was commenced, so far as relates to the joint property of such debtors; and all actions by creditors to obtain satisfaction of judgments out of the property of joint debtors are maintainable in like manner and to the like effect. These provisions apply to all proceedings and actions pending and to those terminated by final decree or judgment. (C.C.P., s. 266; 1869‑70, c. 79, s. 2; 1870‑1, c. 245; Code, s. 490; Rev., s. 669; C.S., s. 713.)



§ 1-355. Debtor leaving State, or concealing himself, arrested; bond.

§ 1‑355.  Debtor leaving State, or concealing himself, arrested; bond.

Instead of the order requiring the attendance of the judgment debtor, the court or judge may, upon proof by affidavit or otherwise to his satisfaction that there is danger of the debtor leaving the State or concealing himself, and that there is reason to believe that he has property which he unjustly refuses to apply to the judgment, issue a warrant requiring the sheriff of any county where such debtor is to arrest him and bring him before the court or judge. Upon being brought before the court or judge, the debtor may be examined on oath, and, if it appears that there is danger of his leaving the State, and that he has property which he has unjustly refused to apply to the judgment, he shall be ordered to enter into an undertaking, with one or more sureties, that he will, from time to time, attend before the court or judge as directed, and that he will not, during the pendency of the proceedings, dispose of any property not exempt from execution. In default of entering into such undertaking, he may be committed to prison by warrant of the court or judge, as for contempt. (1868‑9, c. 148, s. 4; c. 277, s. 8; Code, s. 488, subsec. 4; Rev., s. 671; C.S., s. 714.)



§ 1-356. Examination of parties and witnesses.

§ 1‑356.  Examination of parties and witnesses.

On examination under this Article either party may examine  witnesses in his behalf, and the judgment debtor may be examined in the same manner as a witness; and the party or witnesses may be required to appear before the court or judge, or a referee appointed by either, and testify on any proceedings under this Article in the same manner as upon the trial of an issue. If before a referee, the examination shall be taken by the referee, and certified to the court  or judge. All examinations and answers before a court or judge or referee under this Article must be on oath, except that when a corporation answers, the answer shall be on the oath of an officer thereof. (C.C.P., ss. 264, 267, 268; 1868‑9, c. 95, s. 2; 1871‑2, c. 245; Code, ss. 488 [subsec. 2], 491, 492; Rev., ss. 670, 676; C.S., s. 715.)



§ 1-357. Incriminating answers not privileged; not used in criminal proceedings.

§ 1‑357.  Incriminating answers not privileged; not used in criminal proceedings.

No person, on examination pursuant to this Article, is excused from answering any question on the ground that it will tend to convict him of the commission of a crime or that he has, before the examination, executed any conveyance, assignment or transfer of his property for any purpose, but his answer shall not be used as evidence against him in any criminal proceeding or prosecution. (C.C.P., s. 264; 1868‑9, c. 95, s. 2; Code, s. 488, subsec. 5; Rev., s. 672; C.S., s. 716.)



§ 1-358. Disposition of property forbidden.

§ 1‑358.  Disposition of property forbidden.

The court or judge may, by order, forbid a transfer or other disposition of, or any interference with, the property of the judgment debtor not exempt from execution. (C.C.P., s. 264; 1868‑9, c. 95, s. 2; Code, ss. 488 [subsec. 6], 494; Rev., s. 673; C.S., s. 717.)



§ 1-359. Debtors of judgment debtor may satisfy execution.

§ 1‑359.  Debtors of judgment debtor may satisfy execution.

After the issuing of an execution against property, all persons indebted to the judgment debtor, or to any one of several debtors in the same judgment, may pay to the sheriff the amount of their debt, or as much thereof as is necessary to satisfy the execution; and the sheriff's receipt is a sufficient discharge for the amount paid. (C.C.P., s. 265; Code, s. 489; Rev., s. 674; C.S., s. 718.)



§ 1-360. Debtors of judgment debtor may be summoned.

§ 1‑360.  Debtors of judgment debtor may be summoned.

Upon the issuing or return of an execution against property of the judgment debtor, or of any one of several debtors in the same judgment, and upon affidavit that any person or corporation has property of said judgment debtor, or is indebted to him in an amount exceeding ten dollars ($10.00), the court or judge may, by order, require such person or corporation, or any officer or members thereof, to appear at a specified time and place, and answer concerning the same; provided, however, that such inquiries may, in the discretion of the court, be answered by such person or corporation, or any officers or members thereof, by verified answers to interrogatories. The court or judge may also, in its or his discretion, require notice of the proceeding to be given to any party to the action, in such manner as seems proper. (C.C.P., s. 266; 1869‑70, c. 79, s. 2; 1870‑1, c. 245; Code, s. 490; Rev., s. 675; C.S., s. 719; 1989, c. 683; 1991, c. 426, s. 1; 1995, c. 257, s. 1.)



§ 1-360.1. Execution on the property of debtors of judgment debtor.

§ 1‑360.1.  Execution on the property of debtors of judgment debtor.

After the clerk of superior court determines to the clerk's satisfaction that the debtor of the judgment debtor acknowledged at a proceeding conducted pursuant to G.S. 1‑360 that he is in possession of unencumbered property of such judgment debtor or is indebted to him in an amount exceeding ten dollars ($10.00), an execution shall issue against the property or debt of the judgment debtor that the debtor of the judgment debtor acknowledged he holds. (1991, c. 426, s. 2; 1995, c. 257, s. 2.)



§ 1-361. Where proceedings instituted and defendant examined.

§ 1‑361.  Where proceedings instituted and defendant examined.

Proceedings supplemental to execution must be instituted in the county in which the judgment was rendered; but the place designated where the defendant must appear and answer must be within the county where he resides. (Rev., s. 677; C.S., s. 720.)



§ 1-362. Debtor's property ordered sold.

§ 1‑362.  Debtor's property ordered sold.

The court or judge may order any property, whether subject or not to be sold under execution (except the homestead and personal property exemptions of the judgment debtor), in the hands of the judgment debtor or of any other person, or due to the judgment debtor, to be applied towards the satisfaction of the judgment; except that the earnings of the debtor for his personal services, at any time within 60 days next preceding the order, cannot be so applied when it appears, by the debtor's affidavit or otherwise, that these earnings are necessary for the use of a family supported wholly or partly by his labor. (C.C.P., s. 269; 1870‑1, c. 245; Code, s. 493; Rev., s. 678; C.S., s. 721.)



§ 1-363. Receiver appointed.

§ 1‑363.  Receiver appointed.

The court or judge having jurisdiction over the appointment of receivers may also by order in like manner, and with like authority, appoint a receiver in proceedings under this Article of the property of the judgment debtor, whether subject or not to be sold under execution, except the homestead and personal property exemptions. But before the appointment of the receiver, the court or judge shall ascertain if practicable, by the oath of the party or otherwise, whether any other supplementary proceedings are pending against the judgment debtor, and if so, the plaintiff therein shall have notice to appear before him, and shall likewise have notice of all subsequent proceedings in relation to the receivership. No more than one receiver of the property of a judgment debtor shall be appointed. The title of the receiver relates back to the service of the restraining order, herein provided for. (C.C.P., s. 270; 1870‑1, c. 245; 1876‑7, c. 223; 1879, c. 63; 1881, c. 51; Code, s. 494; Rev., s. 679; C.S., s. 722.)



§ 1-364. Filing and record of appointment; property vests in receiver.

§ 1‑364.  Filing and record of appointment; property vests in receiver.

When the court or a judge grants an order for the appointment of a receiver of the property of the judgment debtor, it shall be filed in the office of the clerk of the superior court of the county where the judgment roll in the action or transcript of judgment, upon which the proceedings are taken, is filed; and the clerk shall record the order in a book to be kept for that purpose in his office, to be called Book of Orders Appointing Receivers of Judgment Debtors, and shall note the time of its filing therein. A certified copy of the order shall be delivered to the receiver named therein, and he is vested with the property and effects of the judgment debtor from the time of the service of the restraining order, if such restraining order has been made, and if not, from the time of the filing and recording of the order for the appointment of a receiver. The receiver of the judgment debtor is subject to the direction and control of the court in which the judgment was obtained upon which the proceedings are founded. (C.C.P., s. 270; 1870‑1, c. 245; Code, s. 495; Rev., s. 680; C.S., s. 723; 1971, c. 268, s. 22.)



§ 1-365. Where order of appointment recorded.

§ 1‑365.  Where order of appointment recorded.

Before the receiver is vested with any real property of the judgment debtor, a certified copy of the order of appointment must be  filed and recorded on the execution docket, in the office of the clerk of the superior court of the county in which any real estate of the judgment debtor is situated, and also in the office of the clerk of the superior court of the county in which the debtor resides. (C.C.P., s. 270; Code, s. 496; Rev., s. 681; C.S., s. 724.)



§ 1-366. Receiver to sue debtors of judgment debtor.

§ 1‑366.  Receiver to sue debtors of judgment debtor.

If it appears that a person or corporation alleged to have property of the judgment debtor, or indebted to him, claims an interest in the property adverse to him, or denies the debt, such interest or debt is recoverable only in an action against such person or corporation by the receiver; but the court or judge may, by order, forbid a transfer or other disposition of such property or interest till a sufficient opportunity is given to the receiver to commence and prosecute the action to judgment and execution, but such order may at any time be modified or dissolved by the court or judge having jurisdiction on such security as he directs. (C.C.P., s. 271; 1870‑1, c. 245; Code, s. 497; Rev., s. 682; C.S., s. 725.)



§ 1-367. Reference.

§ 1‑367.  Reference.

The court or judge may, in his discretion, order a reference to the referee agreed upon by the parties, or appointed by him, to report the evidence or the facts. The appointment of the referee may be made in the first order or at any time. (C.C.P., s. 272; Code, s. 498; Rev., s. 683; C.S., s. 726.)



§ 1-368. Disobedience of orders punished as for contempt.

§ 1‑368.  Disobedience of orders punished as for contempt.

Any person, party or witness, who disobeys an order of the court or judge or referee, duly served, may be punished by the judge as for a contempt. In all cases of commitment under this Article the person committed may, in case of inability to perform the act required, or to endure the imprisonment, be discharged from imprisonment by the judge committing him, or the judge having jurisdiction, on such terms as are just. (C.C.P., s. 274; 1869‑70, c. 79, s. 3; Code, s. 500; Rev., s. 684; C.S., s. 727.)



§§ 1-369 through 1-392: Repealed by Session Laws 1981, c.490.

Article 32.

Property Exempt from Execution.

§§ 1‑369 through 1‑392:  Repealed by Session Laws 1981, c.490.



§ 1-393. Chapter and Rules of Civil Procedure applicable to special proceedings.

SUBCHAPTER XII. SPECIAL PROCEEDINGS.

Article 33.

Special Proceedings.

§ 1‑393.  Chapter and Rules of Civil Procedure applicable to special proceedings.

The Rules of Civil Procedure and the provisions of this Chapter on civil procedure are applicable to special proceedings, except as otherwise provided. (Code, s. 278; Rev., s. 710; C.S., s. 752; 1967, c. 954, s. 3.)



§ 1-394. Contested special proceedings; commencement; summons.

§ 1‑394.  Contested special proceedings; commencement; summons.

Special proceedings against adverse parties shall be commenced as is prescribed for civil actions. The summons shall notify the defendant or defendants to appear and answer the complaint, or petition, of the plaintiff within 10 days after its service upon the defendant or defendants, and must contain a notice stating in substance that if the defendant or defendants fail to answer the complaint, or petition, within the time specified, plaintiff will apply to the court for the relief demanded in the complaint, or petition. The summons must run in the name of the State, and be dated and signed by the clerk, assistant clerk or deputy clerk of the superior court having jurisdiction in the special proceeding, and be directed to the defendant or defendants, and be delivered for service to some proper person, as defined by Rule 4(a) of the Rules of Civil Procedure. The clerk shall indicate on the summons by appropriate words that the summons is issued in a special proceeding and not in a civil action. The manner of service shall be as is prescribed for summons in civil actions by Rule 4 of the Rules of Civil Procedure: Provided, in partition proceedings under Chapter 46 of the General Statutes or where the defendant is an agency of the federal government, or an agency of the State, or a local government, or an agency of a local government, the time for filing answer or other plea shall be within 30 days after the date of service of summons or after the final determination of any motion required to be made prior to the filing of an answer.  (1868‑9, c. 93, s. 4; Code, ss. 279, 287; Rev., ss. 711, 712; C.S., s. 753; 1927, c. 66, s. 5; 1929, c. 50; c. 237, s. 3; 1939, c. 49, s. 2; c. 143; 1951, c. 783; 1961, c. 363; 1967, c. 954, s. 3; 1971, c. 1093, s. 17; 2009‑362, s. 2.)



§ 1-394.1. Special proceedings to determine authority to transfer structured settlement payment rights.

§ 1‑394.1.  Special proceedings to determine authority to transfer structured settlement payment rights.

When a special proceeding is commenced to obtain authorization for the transfer of structured settlement payment rights pursuant to Article 44B of this Chapter, the provisions of this Article apply except that the interested parties shall have 30 days to appear and answer the petition, and all hearings on such petitions must be conducted before a superior court judge and all final orders on such petitions must be entered by a superior court judge. (1999‑367, s. 2.)



§ 1-395. Return of summons.

§ 1‑395.  Return of summons.

The person to whom the summons is delivered for service shall note on it the day of its delivery to him, and, if required by the plaintiff, shall execute it immediately. When executed, he shall immediately return the summons with the date and manner of its execution, by mail or otherwise, to the clerk of the court issuing it. (C.C.P., s. 75; Code, s. 280; Rev., s. 713; C.S., s. 754; 1967, c. 954, s. 3.)



§ 1-396. When complaint filed.

§ 1‑396.  When complaint filed.

The complaint or petition of the plaintiff must be filed in the clerk's office at or before the time of the issuance of the summons, unless time for filing said complaint or petition is extended as provided by G.S. 1‑398. (C.C.P., s. 76; 1876‑7, c. 241, s. 4; Code, s. 281; Rev., s. 714; C.S., s. 755; 1943, c. 543.)



§ 1-397. Repealed by Session Laws 1943, c. 543.

§ 1‑397.  Repealed by Session Laws 1943, c. 543.



§ 1-398. Filing time enlarged.

§ 1‑398.  Filing time enlarged.

The time for filing the complaint, petition, or any pleading may be enlarged by the court for good cause shown by affidavit, but may not be enlarged by more than 10 additional days, nor more than once, unless the default was occasioned by accident over which the party applying had no control, or by the fraud of the opposing party. (C.C.P., s. 79; Code, s. 283; Rev., s. 716; C.S., s. 757.)



§ 1-399. Repealed by Session Laws 1999-216, s.2.

§ 1‑399.  Repealed by Session Laws 1999‑216, s.2.



§ 1-400. Ex parte; commenced by petition.

§ 1‑400.  Ex parte; commenced by petition.

If all the parties in interest join in the proceeding and ask the same relief, the commencement of the proceedings shall be by petition, setting forth the facts entitling the petitioners to relief, and the nature of the relief demanded. (1868‑9, c. 93; Code, s. 284; Rev., s. 718, C.S., s. 759.)



§ 1-401. Clerk acts summarily; signing by petitioners; authorization to attorney.

§ 1‑401.  Clerk acts summarily; signing by petitioners; authorization to attorney.

In cases under G.S. 1‑400, if all persons to be affected by the decree or their attorney have signed the petition and are of full age, the clerk of the superior court has power to hear and decide the petition summarily. All of the petitioners must sign the petition, or must sign written application to clerk of court to be made petitioners and file same with the clerk or must sign a written authorization to the attorney which authorization must be filed with the clerk before he may make any order or decree to prejudice their rights. (1868‑9, c. 93, s. 2; Code, s. 285; Rev., s. 719; C.S., s. 760; 1953, c. 246.)



§ 1-402. Judge approves when petitioner is infant.

§ 1‑402.  Judge approves when petitioner is infant.

If any petitioner is an infant, or the guardian of an infant, acting for him, no final order or judgment of the clerk, affecting the merits of the case and capable of being prejudicial to the infant, is valid, unless submitted to and approved by the judge resident or holding court in the district. (C.C.P., s. 420; 1868‑9, c. 93, s. 3; Code, s. 286; 1887, c. 61; Rev., s. 720; C.S., s. 761.)



§ 1-403. Orders signed by judge.

§ 1‑403.  Orders signed by judge.

Every order or judgment in a special proceeding required to be made by a judge of the superior court, in or out of session, must be authenticated by his signature. (1868‑9, c. 93, s. 5; 1872‑3, c. 100; Code, s. 288; Rev., s. 722; C.S., s. 762; 1971, c. 381, s. 12.)



§ 1-404. Reports of commissioners and jurors.

§ 1‑404.  Reports of commissioners and jurors.

Every order or judgment in a special proceeding imposing a duty on commissioners or jurors must prescribe the time within which the duty must be performed, except in cases where the time is prescribed by statute. The commissioners or jurors shall within 20 days after the performance of the duty file their report with the clerk of the superior court, and if no exception is filed to it within 10 days, the court may proceed to confirm the same on motion of any party and without special notice to the other parties. (1893, c. 209; Rev., s. 723; C.S., s. 763; 1945, c. 778.)



§ 1-405. No report set aside for trivial defect.

§ 1‑405.  No report set aside for trivial defect.

No report or return made by any commissioners may be set aside and sent back to them or others for a new report because of any  defect or omission not affecting the substantial rights of the parties, but the defect or omission may be amended by the court, or by the commissioners with permission of the court. (1868‑9, c. 93, s. 7; Code, s. 289; Rev., s. 724; C.S., s. 764.)



§ 1-406. Commissioner of sale to account in sixty days.

§ 1‑406.  Commissioner of sale to account in sixty days.

In all actions or special proceedings when a person is appointed commissioner to sell real or personal property, he shall, within 60 days after the maturity of the note or bond for the balance of the purchase money of said property, or the payment of the amount of the bid when the sale is for cash, file with the clerk of the superior court a final account of his receipts and disbursements on account of the sale; and the clerk must audit the account and record it in the book in which the final settlements of executors and administrators are recorded. If any commissioner appointed in any action or special proceedings before the clerk fails, refuses or omits to file a final account as prescribed in this section, or renders an insufficient or unsatisfactory account, the clerk of the superior court shall forthwith order such commissioner to render a full and true account, as required by law, within 20 days after service of the order. Upon return of the order, duly served, if such commissioner shall fail to appear or refuse to exhibit such account, the clerk of the superior court may issue an attachment against said commissioner for a contempt and commit him till he exhibits such account, or files a bond for the amount held or unaccounted for as is prescribed by law  for administrators, the premium for which is to be deducted from the commissioner's fee, earned by said commissioner in said action or special proceeding. (1901, c. 614, ss. 1, 2; Rev., s. 725; C.S., s. 765; 1933, c. 98.)



§ 1-407. Commissioner holding proceeds of land sold for reinvestment to give bond.

§ 1‑407.  Commissioner holding proceeds of land sold for reinvestment to give bond.

Whenever in any cause of special proceeding there is a sale of real estate for the purpose of a reinvestment of the money arising from such sale, and the proceeds of such sale are held by a commissioner or other officer designated by the court to receive such money for purposes of reinvestment, the commissioner or officer so receiving same shall execute a good and sufficient bond, to be approved by the court, in an amount at least equal to the corpus of the fund, and payable to the State of North Carolina for the protection of the fund and the parties interested therein, and conditioned that such custodian of the money shall faithfully comply with all the orders of the court made or to be thereafter made concerning the handling and reinvestment of said funds and for the faithful and final accounting of the same to the parties interested. (1919, c. 259; C.S., s. 766; 1935, c. 45; 1957, c. 80.)



§ 1-407.1. Bond required to protect interest of infant or incompetent.

§ 1‑407.1.  Bond required to protect interest of infant or incompetent.

In the case of any sale of real estate, the court may, in its discretion, require a good and sufficient bond to protect the interests of any infant or incompetent. (1957, c. 80.)



§ 1-407.2. When court may waive bond; premium paid from fund protected.

§ 1‑407.2.  When court may waive bond; premium paid from fund protected.

The court, in its discretion, may waive the requirement of such bond in those cases in which the court requires the funds or proceeds from such sale to be paid by the purchaser or purchasers directly to the court. The premium for any such bond shall be paid from the corpus of the fund intended to be thereby protected. (1957, c. 80.)



§ 1-408. Action in which clerk may allow fees of commissioners; fees taxed as costs.

§ 1‑408.  Action in which clerk may allow fees of commissioners; fees taxed as costs.

In a civil action or special proceeding commenced in the superior court in which a commissioner or commissioners are appointed under an order or judgment entered by the clerk of the superior court, the clerk may fix a reasonable fee for the services of the commissioner or commissioners performed under the order or judgment. The fee shall be taxed as part of the costs in the action or proceeding. Any aggrieved party has the right to appeal as provided in Article 27A of Chapter 1 of the General Statutes. (1923, c. 66; s. 1; C.S., s. 766(a); 1999‑216, s. 4.)



§ 1-408.1. Clerk may order surveys in civil actions and special proceedings involving sale of land.

§ 1‑408.1.  Clerk may order surveys in civil actions and special proceedings involving sale of land.

In civil actions and special proceedings commenced in the superior court before the clerk where real property is to be sold to make assets to pay debts, or to be sold for division, or to be partitioned, the clerk may, if all parties to the action or proceedings will benefit by a survey, order a survey of the land involved, appoint a surveyor for this purpose, and fix a reasonable fee for the services of the surveyor. The fee and other costs of the survey shall be taxed as a part of the costs in the action or proceedings. Any aggrieved party has the right to appeal as provided in Article 27A of Chapter 1 of the General Statutes. (1955, c. 373; 1999‑216, s. 5.)



§ 1-409. Arrest only as herein prescribed.

SUBCHAPTER XIII. PROVISIONAL REMEDIES.

Article 34.

Arrest and Bail.

§ 1‑409.  Arrest only as herein prescribed.

No person may be arrested in a civil action except as prescribed by this Article, but this provision shall not apply to proceedings for contempt. (C.C.P., s. 148; Code, s. 290; Rev., s. 726; C.S., s. 767.)



§ 1-410. In what cases arrest allowed.

§ 1‑410.  In what cases arrest allowed.

The defendant may be arrested, as hereinafter prescribed, in the following cases:

(1)        In an action for the recovery of damages on a cause of action not arising out of contract where the action is for willful, wanton, or malicious injury to person or character or for willfully, wantonly or maliciously injuring, taking, detaining, or converting real or personal property.

(2)        In an action for a fine or penalty, for seduction, for money received, for property embezzled or fraudulently misapplied by a public officer, attorney, solicitor, or officer or agent of a corporation or banking association in the course of his employment, or by any factor, agent, broker or other person in a fiduciary capacity, or for any misconduct or neglect in office, or in a professional employment.

(3)        In an action to recover the possession of personal property, unjustly detained, where all or any part of the property has been concealed, removed, or disposed of, so that it cannot be found or taken by the sheriff and with the intent that it should not be so found or taken, or with the intent to deprive the plaintiff of the benefit thereof.

(4)        When the defendant has been guilty of a fraud in contracting the debt or incurring the obligation for which the action is brought, in concealing or disposing of the property for the taking, detention or conversion of which the action is brought, or when the action is brought to recover damages for fraud or deceit.

(5)        When the defendant has removed, or disposed of his property, or is about to do so, with intent to defraud his creditors.  The term "creditors" shall include, but not by way of limitation, a dependent spouse who claims alimony.  The term "creditors" shall include, but not by way of limitation, a minor child entitled to an order for support. (1777, c. 118, s. 6, P.R.; R.C., c. 31, s. 54; C.C.P., s. 149; 1869‑70, c. 79; Code, s. 291; 1891, c. 541; Rev., s. 737; C.S., s. 768; 1943, c. 543; 1961, c. 82; 1967, c. 1153, ss. 4, 6.)



§ 1-411. Order and affidavit.

§ 1‑411.  Order and affidavit.

An order for the arrest of the defendant must be obtained from the court in which the action is brought or a judge thereof, and may be made where it appears to the court or judge, by affidavit of the plaintiff or of any other person, that a sufficient cause of action exists and that the case is one of those provided for in this Article. (C.C.P., ss. 150, 151; Code, ss. 292, 293; Rev., ss. 728, 729; C.S., s. 769.)



§ 1-412. Undertaking before order.

§ 1‑412.  Undertaking before order.

Before making the order the court or judge shall require a written undertaking on the part of the plaintiff of at least one hundred dollars ($100.00), with sufficient surety, payable to the defendant, to the effect that if the defendant recovers judgment the plaintiff will pay all damages which he sustains by reason of the arrest, not exceeding the sum specified in the undertaking. (C.C.P., s. 152; 1868‑9, c. 277, s. 7; Code, s. 294; Rev., s. 730; C.S., s. 770.)



§ 1-413. Issuance and form of order.

§ 1‑413.  Issuance and form of order.

The order may be made to accompany the summons, or to issue at any time afterwards, before judgment. It shall require the sheriff of the county where the defendant may be found forthwith to arrest him and hold him to bail in a specified sum, and to return the order at a place and time therein mentioned to the clerk of the court in which the action is brought. Notice of the return must be served on the plaintiff or his attorney as prescribed by law for the service of other notices. The order shall include a statement that if the person  arrested is an indigent person he is entitled to services of counsel under G.S. 7A‑451, that he may petition for preliminary release on the basis of his indigency, that if he does so he will have an opportunity within 72 hours to suggest to a judge his indigency for purposes of appointment of counsel and preliminary release, and that the judge will thereupon immediately appoint counsel for him if it is adjudged that he is unable to pay a lawyer.  Appointment of counsel shall be in accordance with rules adopted by the Office of Indigent Defense Services. (C.C.P., s. 153; Code, s. 295; Rev., s. 731; C.S., s. 771; 1977, c. 649, s. 3; 2000‑144, s. 15.)



§ 1-414. Copies of affidavit and order to defendant.

§ 1‑414.  Copies of affidavit and order to defendant.

The affidavit and order of arrest shall be delivered to the sheriff, who, upon arresting the defendant, shall deliver him a copy thereof. (C.C.P., s. 154; Code, s. 296; Rev., s. 732; C.S., s. 772.)



§ 1-415. Execution of order.

§ 1‑415.  Execution of order.

The sheriff shall execute the order by arresting the defendant and keeping him in custody until discharged by law. The sheriff may call the power of the county to his aid in the execution of the arrest. (C.C.P., s. 155; Code, s. 297; Rev., s. 733; C.S., s. 773.)



§ 1-416. Vacation of order for failure to serve.

§ 1‑416.  Vacation of order for failure to serve.

The order of arrest is of no avail, and shall be vacated or set aside on motion, unless it is served upon the defendant, as provided by law, before the docketing of any judgment in the action. (C.C.P., s. 153; Code, s. 295; Rev., s. 734; C.S., s. 774.)



§ 1-417. Motion to vacate order; jury trial.

§ 1‑417.  Motion to vacate order; jury trial.

A defendant arrested may at any time before judgment apply on motion to vacate the order of arrest or to reduce the amount of bail. He may deny upon oath the facts alleged in the affidavit of the  plaintiff on which the order of arrest was granted, and demand that the issue so raised by the plaintiff's affidavit and the defendant's denial be submitted to the jury and tried in the same manner as other issues. If the issues are found by the jury in favor of the defendant, judgment shall be rendered discharging him from arrest and vacating the order of arrest, and he shall recover of the plaintiff all costs of the proceeding in such arrest incurred by him in defending the action. (C.C.P., s. 174; Code, s. 316; 1889, c. 497; Rev., s. 735; C.S., s. 775.)



§ 1-418. Counter affidavits by plaintiff.

§ 1‑418.  Counter affidavits by plaintiff.

If the motion is made upon affidavits on the part of the defendant, but not otherwise, the plaintiff may oppose the same by affidavits, or other proof, in addition to those on which the order of arrest was made. (C.C.P., s. 175; Code, s. 317; Rev., s. 736; C.S., s. 776.)



§ 1-419. How defendant discharged.

§ 1‑419.  How defendant discharged.

The defendant, at any time before execution, shall be discharged from the arrest, either upon giving bail or upon depositing the amount mentioned in the order of arrest, as provided in this article. (C.C.P., s. 156; Code, s. 298; Rev., s. 737; C.S., s. 777.)



§ 1-420. Defendant's undertaking.

§ 1‑420.  Defendant's undertaking.

The defendant may give bail by causing a written undertaking, payable to the plaintiff, to be executed by sufficient surety to the effect that the defendant shall at all times render himself amendable to the process of the court, during the pendency of the action, and to such as may be issued to enforce the judgment therein, or if he is arrested in an action to recover the possession of personal property unjustly claimed, an undertaking to the same effect as that provided by law to be given by defendant for the retention of property, under the Article entitled Claim and Delivery. (C.C.P., s. 157; Code, s. 299; Rev., s. 738; C.S., s. 778.)



§ 1-421. Defendant's undertaking delivered to clerk; exception.

§ 1‑421.  Defendant's undertaking delivered to clerk; exception.

Within the time limited for that purpose, the sheriff shall deliver the order of arrest to the clerk of the court in which the suit is brought, with his return endorsed, and a certified copy of the undertaking of the bail, and notify the plaintiff or his attorney thereof. The plaintiff, within 10 days thereafter, may serve upon the  sheriff a notice that he does not accept the bail, or he is deemed to  have accepted it and the sheriff is exonerated from the liability. (C.C.P., s. 162; Code, s. 304; Rev., s. 739; C.S., s. 779.)



§ 1-422. Notice of justification; new bail.

§ 1‑422.  Notice of justification; new bail.

On the receipt of notice of exception to the bail, the sheriff or defendant may, within 10 days thereafter, give to the plaintiff or his attorney notice of the justification of the same or other bondsmen (specifying the places of residence and occupation of the latter) before the court or judge, at a specified time and place; the time to be not less than five nor more than 10 days thereafter. In case other bondsmen are given, there must be a new bond, in the form hereinbefore prescribed. (C.C.P., s. 163; Code, s. 305; Rev., s. 741;  C.S., s. 780; 1971, c. 268, s. 26.)



§ 1-423. Qualifications of bail.

§ 1‑423.  Qualifications of bail.

The qualifications of bail must be as follows:

(1)        Each of them must be a resident and freeholder within the State

(2)        They must each be worth the amount specified in the order of arrest, exclusive of property exempt from execution; but the judge, on justification, may allow more than two bail to justify severally in amounts less than that expressed in the  order, if the whole justification is equivalent to that of two sufficient bail. (C.C.P., s. 164; Code, s. 306; Rev., s. 740; C.S., s. 781.)



§ 1-424. Justification of bail.

§ 1‑424.  Justification of bail.

For the purpose of justification, each of the bail shall attend before the court or judge, at the time and place mentioned in the notice, and may be examined on oath, on the part of the plaintiff, touching his sufficiency, in such manner as the court, or judge, in his discretion, may think proper. The examination must be reduced to writing and subscribed by the bail, if required by the plaintiff. (C.C.P., s. 165; Code, s. 307; Rev., s. 742; C.S., s. 782; 1971, c. 268, s. 27.)



§ 1-425. Allowance of bail.

§ 1‑425.  Allowance of bail.

If the court or judge finds the bail sufficient, he shall annex the examination to the undertaking, endorse his allowance thereon, and cause them to be filed with the clerk. The sheriff is then exonerated from liability. (C.C.P., s. 166; Code, s. 308; Rev., s. 743; C.S., s. 783; 1971, c. 268, s. 28.)



§ 1-426. Deposit in lieu of bail.

§ 1‑426.  Deposit in lieu of bail.

The defendant may, at the time of his arrest, instead of giving bail, deposit with the sheriff the amount mentioned in the order. The sheriff shall then give a certificate of the deposit to the defendant, who shall be discharged from custody. (C.C.P., s. 167; Code, s. 309; Rev., s. 744; C.S., s. 784.)



§ 1-427. Deposit paid into court; liability on sheriff's bond.

§ 1‑427.  Deposit paid into court; liability on sheriff's bond.

Within four days after the deposit the sheriff must pay it into court, and take from the officer receiving it two certificates of such payment, one of which he must deliver to the plaintiff, and the other to the defendant. For any default in making such payment, the same proceedings may be had on the official bond of the sheriff, to collect the sum deposited, as in other cases of delinquency. (C.C.P., s. 168; Code, s. 310; Rev., s. 745; C.S., s. 785.)



§ 1-428. Bail substituted for deposit.

§ 1‑428.  Bail substituted for deposit.

If money is deposited, as provided in G.S. 1‑426 and 1‑427, bail may be given and justified upon notice according to law at any time before judgment. Thereupon the court or judge shall direct, in the order of allowance, that the money deposited be refunded by the sheriff or other officer to the defendant, and it shall be refunded accordingly. (C.C.P., s. 169; Code, s. 311; Rev., s. 746; C.S., s. 786; 1971, c. 268, s. 29.)



§ 1-429. Deposit applied to plaintiff's judgment.

§ 1‑429.  Deposit applied to plaintiff's judgment.

When money has been deposited, and remains on deposit at the time of an order or judgment for the payment of money to the plaintiff, the clerk or other officer shall, under the direction of the court, apply the same in satisfaction thereof, and after satisfying the judgment shall refund any surplus to the defendant. If the judgment is in favor of the defendant the clerk or other officer shall refund to him the whole sum deposited and remaining unapplied. (C.C.P., s. 170; Code, s. 312; Rev., s. 747; C.S., s. 787.)



§ 1-430. Defendant in jail, sheriff may take bail.

§ 1‑430.  Defendant in jail, sheriff may take bail.

If a person for want of bail is lawfully committed to jail, at any time before final judgment, the sheriff, or other officer having him in custody, may take bail and discharge him; and the bail bond shall be regarded in every respect as other bail bonds, and shall be returned and sued on in like manner; and the officer taking it shall make special return thereof, with the bond, at the first court which is held after it is taken. (R.C., c. 11; s. 8; Code, s. 318; Rev., s. 748; C.S., s. 788.)



§ 1-431. When sheriff liable as bail.

§ 1‑431.  When sheriff liable as bail.

If, after arrest, the defendant escapes, or is rescued, or bail is not given or justified, or a deposit is not made instead thereof, the sheriff is himself liable as bail. But he may discharge himself from such liability by the giving and justification of bail at any time before process against the person of the defendant to enforce an order or judgment in the action. (C.C.P., s. 171; Code, s. 313; Rev., s. 749; C.S., s. 789.)



§ 1-432. Action on sheriff's bond.

§ 1‑432.  Action on sheriff's bond.

If a judgment is recovered against the sheriff, upon his liability as bail, and an execution thereon is returned wholly or partly unsatisfied, the same proceedings may be had on the official bond of the sheriff, to collect the deficiency, as in other cases of delinquency. (C.C.P., s. 172; Code, s. 314; Rev., s. 750; C.S., s. 790.)



§ 1-433. Bail exonerated.

§ 1‑433.  Bail exonerated.

At any time before final judgment against them, the bail may be exonerated, either by the death of the defendant or his imprisonment in a State prison, or by his legal discharge from the obligation to render himself amenable to the process, or by his surrender to the sheriff of the county where he was arrested, in execution of the judgment. (C.C.P., s. 161; Code, s. 303; Rev., s. 751; C.S., s. 791.)



§ 1-434. Surrender of defendant.

§ 1‑434.  Surrender of defendant.

At any time before final judgment against them, the bail may surrender the defendant in their exoneration, or he may surrender  himself to the sheriff of the county where he was arrested, in the following manner:

(1)        A certified copy of the undertaking of the bail shall be delivered to the sheriff, who shall detain the defendant in his custody thereon, as upon an order of arrest, and acknowledge the surrender by a certificate in writing.

(2)        Upon the production of a copy of the undertaking and sheriff's certificate, the court or judge may, upon a notice to the plaintiff of ten days, with a copy of the certificate, order that the bail be exonerated, and on filing the order and papers used on said application they shall be exonerated  accordingly. But this section does not apply to an arrest in  an action to recover the possession of personal property unjustly detained, so as to discharge the bail from an undertaking given to the effect provided by law to be given by defendant for the retention of property, under the Article entitled Claim and Delivery. (C.C.P., s. 158; Code, s. 300; Rev., s. 752; C.S., s. 792.)



§ 1-435. Bail may arrest defendant.

§ 1‑435.  Bail may arrest defendant.

For the purpose of surrendering the defendant, the bail, at any time or place, before they are finally charged, may themselves arrest him, or by a written authority endorsed on a certified copy of the undertaking may empower any person over 21 years of age to do so.  (C.C.P., s. 159; Code, s. 301; Rev., s. 753; C.S., s. 793.)



§ 1-436. Proceedings against bail by motion.

§ 1‑436.  Proceedings against bail by motion.

In case of failure to comply with the undertaking the bail may be proceeded against by motion in the cause on 10 days' notice to them. (C.C.P., s. 160; Code, s. 302; Rev., s. 754; C.S., s. 794.)



§ 1-437. Liability of bail to sheriff.

§ 1‑437.  Liability of bail to sheriff.

The bail taken upon the arrest are, unless they justify, or other bail are given or justified, liable to the sheriff by action for damages which he may sustain by reason of such omission. (C.C.P., s. 173; Code, s. 315; Rev., s. 755; C.S., s. 795.)



§ 1-438. When bail to pay costs.

§ 1‑438.  When bail to pay costs.

When a notice issues against a person, as the bail of another, and the bail, at or before the term of the court at which he is bound to appear, or ought to plead, is not discharged from his liability by the death or surrender of his principal or otherwise, he is liable for all costs which accrue on said notice, notwithstanding he may be afterwards discharged, by the death or surrender of the principal, or otherwise. (R.C., c. 11, s. 10; Code, s. 319; Rev., s. 756; C.S., s. 796.)



§ 1-439. Bail not discharged by amendment.

§ 1‑439.  Bail not discharged by amendment.

No amendment of process or pleading discharges the bail of the party arrested thereon, unless it enlarges the sum demanded beyond the sum expressed in the bail bond. (R.C., c. 11, s. 11; Code, s. 320; Rev., s. 757; C.S., s. 797.)



§ 1-440. Superseded by Session Laws 1947, c. 693, codified as § 1- 440.1 et seq.

Article 35.

Attachment.

Part 1. General Provisions.

§ 1‑440.  Superseded by Session Laws 1947, c. 693, codified as § 1‑ 440.1 et seq.



§ 1-440.1. Nature of attachment.

§ 1‑440.1.  Nature of attachment.

(a)        Attachment is a proceeding ancillary to a pending principal action, is in the nature of a preliminary execution against property, and is intended to bring property of a defendant within the legal custody of the court in order that it may subsequently be applied to the satisfaction of any judgment for money which may be rendered against the defendant in the principal action.

(b)        No personal judgment, even for costs, may be rendered against a defendant unless personal jurisdiction has been acquired as provided in G.S. 1‑75.3.

(c)        Although there is no personal service on the defendant, or on an agent for him, and although he does not make a general appearance, judgment may be rendered in an action in which property of the defendant has been attached which judgment shall provide for the application of the attached property, by the method set out in G.S. 1‑ 440.46, to the satisfaction of the plaintiff's claim as established in the principal action. If plaintiff's claim is not thereby satisfied in full, subsequent actions for the unsatisfied balance are not barred. (1947, c. 693, s. 1; 1967, c. 954, s. 3.)



§ 1-440.2. Actions in which attachment may be had.

§ 1‑440.2.  Actions in which attachment may be had.

Attachment may be had in any action the purpose of which, in whole or in part, or in the alternative, is to secure a judgment for money, or in any action for alimony or for maintenance and support, or an action for the support of a minor child, but not in any other action. (1947, c. 693, s. 1; 1967, c. 1152, s. 4; c. 1153, s. 3.)



§ 1-440.3. Grounds for attachment.

§ 1‑440.3.  Grounds for attachment.

In those actions in which attachment may be had under the provisions of G.S. 1‑440.2, an order of attachment may be issued when the defendant is

(1)        A nonresident, or

(2)        A foreign corporation, or

(3)        A domestic corporation, whose president, vice‑president, secretary or treasurer cannot be found in the State after due diligence, or

(4)        A resident of the State who, with intent to defraud his creditors or to avoid service of summons,

a.         Has departed, or is about to depart, from the State, or

b.         Keeps himself concealed therein, or

(5)        A person or domestic corporation which, with intent to defraud his or its creditors,

a.         Has removed, or is about to remove, property from this State, or

b.         Has assigned, disposed of, or secreted, or is about to assign, dispose of, or secrete, property. (1947, c. 693, s. 1.)



§ 1-440.4. Property subject to attachment.

§ 1‑440.4.  Property subject to attachment.

All of a defendant's property within this State which is subject to levy under execution, or which in supplemental proceedings in aid of execution is subject to the satisfaction of a judgment for money, is subject to attachment under the conditions prescribed by this Article. (1947, c. 693, s. 1.)



§ 1-440.5. By whom order issued; when and where; filing of bond and affidavit.

§ 1‑440.5.  By whom order issued; when and where; filing of bond and affidavit.

(a)        An order of attachment may be issued by

(1)        The clerk of the court in which the action has been, or is being, commenced, or by

(2)        A judge of the appropriate trial division, as authorized in subsection (b) of this section.

(b)        An order of attachment issued by a judge may be issued as follows:

(1)        If the action has been or is being commenced in the Superior Court Division, a resident superior court judge of the district, or a judge regularly holding the superior courts of the district, may issue the order in open court or in chambers, in session or in vacation, and within or without the district. Any other judge holding a session of superior court in the county may issue the order in open court.

(2)        If the action has been or is being commenced in the District  Court Division, the presiding judge, the chief district judge, or any district judge authorized by the chief to hear motions and enter interlocutory orders may issue the order in open court or in chambers in session or in vacation.

(c)        In those cases where the order of attachment is issued by the judge, such judge shall cause the bond required by G.S. 1‑440.10 and the affidavit required by G.S. 1‑440.11 to be filed promptly with the  clerk of the court of the county in which the action is pending. (1947, c. 693, s. 1; 1971, c. 268, s. 30.)



§ 1-440.6. Time of issuance with reference to summons or service by publication.

§ 1‑440.6.  Time of issuance with reference to summons or service by publication.

(a)        The order of attachment may be issued at the time the summons is issued or at any time thereafter.

(b)        No order of attachment may be issued in any action after judgment in the principal action is had in the superior court. (1947,  c. 693, s. 1; 1967, c. 954, s. 3.)



§ 1-440.7. Time within which service of summons or service by publication must be had.

§ 1‑440.7.  Time within which service of summons or service by publication must be had.

(a)        When an order of attachment is issued before the summons is served.

(1)        If personal service within the State is to be had, such personal service must be had within 30 days after the issuance of the order of attachment;

(2)        If such personal service within the State is not to be had,

a.         Service of the summons outside the State, in the manner provided by Rule 4(j)(9)a or b of the Rules of Civil Procedure, must be had within 30 days after the issuance of the order of attachment, or

b.         Service by publication must be commenced not later than the thirty‑first day after the issuance of the order of attachment. If publication is commenced, such publication must be completed as provided by Rule 4(j)(9)c of the Rules of Civil Procedure unless the defendant appears in the action or unless personal service is had on him within the State.

(b)        Upon failure of compliance with the applicable provisions of subsection (a) of this section, either the clerk or the judge shall, upon the motion of the defendant or any other interested party, make an order dissolving the attachment, and the defendant shall have all the rights that would accrue to him under the provisions of G.S. 1‑440.45, the same as if the principal action had been prosecuted to judgment and the defendant had prevailed therein. (1947, c. 693, s. 1; 1967, c. 954, s. 3; 1971, c. 1093, ss. 14, 15.)



§ 1-440.8. General provisions relative to bonds.

§ 1‑440.8.  General provisions relative to bonds.

(a)        Any bond given pursuant to the provisions of this Article shall be executed by the party required to furnish the bond and by

(1)        A surety company authorized to do business in this State, as provided by G.S. 58‑73‑5, or by

(2)        One or more individual sureties, as may be required by the court.

(b)        Each individual surety shall execute an affidavit, to be attached to the bond, stating that he is a resident of the State and that he is worth the amount specified in the bond exclusive of property exempt from execution and over and above all his liabilities.

(c)        Any bond given pursuant to any provisions of this Article shall be subject to the approval of the court.

(d)        It is not a defense in an action on any bond given pursuant to this Article that

(1)        The court had no jurisdiction to require or accept bond, or

(2)        The order of attachment was improperly granted, or

(3)        There was any other irregularity in the attachment proceeding. (1947, c. 693, s. 1.)



§ 1-440.9. Authority of court to fix procedural details.

§ 1‑440.9.  Authority of court to fix procedural details.

The court of proper jurisdiction, before which any matter is pending under the provisions of this Article, shall have authority to fix and determine all necessary procedural details in all instances in which the statute fails to make definite provision as to such procedure. (1947, c. 693, s. 1.)



§ 1-440.10. Bond for attachment.

Part 2. Procedure to Secure Attachment.

§ 1‑440.10.  Bond for attachment.

Before the court issues an order of attachment, the plaintiff must furnish a bond as follows:

(1)        The amount of the bond shall be such as may be fixed by the court issuing the order of attachment and shall be such as may be deemed necessary by the court in order to afford reasonable protection to the defendant, but shall not be less than two hundred dollars ($200.00);

(2)        The condition of the bond shall be that

a.         If the order of attachment is dissolved, dismissed or set aside by the court, or

b.         If the plaintiff fails to obtain judgment against the defendant, the plaintiff will pay all costs that may be awarded to the defendant and all damages that the defendant may sustain by reason of the attachment, the surety's liability, however, to be limited to the amount of the bond. (1947, c. 693, s. 1.)



§ 1-440.11. Affidavit for attachment; amendment.

§ 1‑440.11.  Affidavit for attachment; amendment.

(a)        To secure an order of attachment, the plaintiff, or his agent or attorney in his behalf, must state by affidavit

(1)        In every case:

a.         The plaintiff has commenced or is about to commence an action, the purpose of which, in whole or in part, or in the alternative, is to secure a judgment for money, and the amount thereof,

b.         The nature of such action, and

c.         The ground or grounds for attachment (one or more of those stated in G.S. 1‑440.3); and

(2)        In those cases described below, the additional facts indicated:

a.         If the action is based on breach of contract, that the plaintiff is entitled to recover the amount for which judgment is sought over and above all counterclaims known to him;

b.         If it is alleged as a ground for attachment that the defendant has done, or is about to do, any act with intent to defraud his creditors, the facts and circumstances supporting such allegation.

(b)        A verified complaint may be used as the affidavit required by this section.

(c)        The court, in its discretion, at any time before judgment in the principal action, may allow any such affidavit to be amended even  though the original affidavit is wholly insufficient.

(d)        An amendment of an insufficient affidavit of attachment relates to the beginning of the attachment proceeding, and no rights based on such irregularity can be required by any third party by any subsequent attachment intervening between the original affidavit and the amendment. (1947, c. 693, s. 1.)



§ 1-440.12. Order of attachment; form and contents.

§ 1‑440.12.  Order of attachment; form and contents.

(a)        If the matters required by G.S. 1‑440.11(a) are shown by affidavit to the satisfaction of the court and if the bond required by G.S. 1‑440.10 is furnished, the court shall issue an order of attachment which shall

(1)        Show the venue, the court in which the action has been, or is being, commenced, and the title of the action;

(2)        Run in the name of the State and be directed to the sheriff of a designated county;

(3)        State that an affidavit for the attachment of the defendant's property has been filed with the court in the action, that the required attachment bond has been executed and delivered  to the court and that it has been made to appear to the satisfaction of the court that the allegations of the plaintiff's affidavit for attachment are true;

(4)        Direct the sheriff to attach and safely keep all of the property of the defendant within the sheriff's county which is subject to attachment, or so much thereof as is sufficient to satisfy the plaintiff's demand, together with costs and expenses;

(5)        Direct that the order of attachment be returned to the clerk  of the court in which the action is pending;

(6)        Show the date of issuance; and

(7)        Be signed by clerk or the judge issuing the order.

(b)        The order of attachment shall not contain a return date, but  shall be returned to the clerk as provided by G.S. 1‑440.16. (1947, c. 693, s. 1.)



§ 1-440.13. Additional orders of attachment at time of original order; alias and pluries orders.

§ 1‑440.13.  Additional orders of attachment at time of original order; alias and pluries orders.

(a)        At the time the original order of attachment is issued, or thereafter, one or more additional orders, at the request of the plaintiff, may be issued, and any such additional order may be directed to the sheriff of any county in which the defendant may have  property.

(b)        After the original order or orders have been returned, if no property or, in the opinion of the plaintiff, insufficient property has been attached thereunder, alias or pluries orders may be issued prior to judgment, at the request of the plaintiff, and such alias or pluries orders may be directed to the sheriff of any county in which the defendant may have property. (1947, c. 693, s. 1.)



§ 1-440.14. Notice of issuance of order of attachment when no personal service.

§ 1‑440.14.  Notice of issuance of order of attachment when no personal service.

(a)        When service of process by publication is made subsequent to the original order of attachment, the published and mailed notice of service of process shall include notice of the issuance of the order of attachment.

(b)        When the original order of attachment is issued after publication is begun, a notice of the issuance of the order of attachment shall be published once a week for four successive weeks in some newspaper published in the county in which the action is pending, such publication to be commenced within 30 days after the issuance of the order of attachment. Such notice shall show

(1)        The county and the court in which the action is pending,

(2)        The names of the parties,

(3)        The purpose of the action, and

(4)        The fact that on a date specified an order was issued to attach the defendant's property.

(c)        If no newspaper is published in the county in which the action is pending, the notice

(1)        Shall be published once a week for four successive weeks in some newspaper published in the same district court district as defined in G.S. 7A‑133 or superior court district or set of districts as defined in G.S. 7A‑41.1, as the case may be, or

(2)        Shall be posted at the courthouse door in the county for 30 days. (1947, c. 693, s. 1; 1967, c. 954, s. 3; 1987 (Reg. Sess., 1988), c. 1037, s. 40.)



§ 1-440.15. Method of execution.

Part 3. Execution of Order of Attachment; Garnishment.

§ 1‑440.15.  Method of execution.

(a)        The sheriff to whom the order of attachment is directed shall note thereon the date of its delivery to him and shall promptly  execute it by levying on the defendant's property as follows:

(1)        The levy on real property shall be made as provided by G.S. 1‑440.17;

(2)        The levy on stock in a corporation shall be made as provided  by G.S. 1‑440.19;

(3)        The levy on goods stored in a warehouse shall be made as provided by G.S. 1‑440.20;

(4)        The levy on tangible personal property in the possession of the defendant shall, except as provided in G.S. 1‑440.19, be  made as provided by G.S. 1‑440.18;

(5)        The levy on tangible personal property belonging to the defendant but not in his possession, or on any indebtedness to the defendant, or on any other intangible personal property belonging to the defendant, shall, except as provided by G.S. 1‑440.19 and 1‑440.20, be made as provided by G.S. 1‑440.25 relating to garnishment.

(b)        The sheriff is not required to levy upon personal property before levying upon real property.

(c)        In order for the sheriff to make any levy, it is not necessary for him to deliver to the defendant or any other person any copy of the order of attachment or any other process except in the case of garnishment as provided by G.S. 1‑440.25. (1947, c. 693, s. 1.)



§ 1-440.16. Sheriff's return.

§ 1‑440.16.  Sheriff's return.

(a)        After the sheriff has executed an order of attachment, he shall promptly make a written return showing all property levied upon by him and the date of such levy. In such return, he shall describe the property levied upon in sufficient detail to identify the property clearly. The sheriff forthwith shall deliver the order of attachment, together with his return, to the court in which the action is pending.

(b)        If garnishment process is issued, as provided by G.S. 1‑440.23  and 1‑440.24, the sheriff shall include in his return a report of his  proceedings with respect to such garnishment and shall return to the court the original process issued to the garnishee.

(c)        If the sheriff makes no levy within 10 days after the issuance  of the order of attachment, he forthwith shall deliver to the court, in which the action is pending, the order, and any other process relating thereto, together with his return showing that no levy has been made and the reason therefor. (1947, c. 693, s. 1.)



§ 1-440.17. Levy on real property.

§ 1‑440.17.  Levy on real property.

(a)        In order to make a levy on real property, the sheriff need not go upon the land or take control over it, but he

(1)        Shall make an endorsement upon the order of attachment or shall attach thereto a statement showing that he thereby levies upon the defendant's interest in the real property described in such endorsement or statement, describing the real property in sufficient detail to identify it clearly, and

(2)        Shall, as promptly as practicable, certify such levy, and the names of the parties to the action, to the clerk of the superior court of the county in which the land lies.

(b)        Upon receipt of the sheriff's certificate, the clerk shall docket the levy, as provided by G.S. 1‑440.33. (1947, c. 693, s. 1.)



§ 1-440.18. Levy on tangible personal property in defendant's possession.

§ 1‑440.18.  Levy on tangible personal property in defendant's possession.

The sheriff shall levy on tangible personal property in the possession of the defendant by seizing and taking into his possession so much thereof as will be sufficient to satisfy the plaintiff's demands. (1947, c. 693, s. 1.)



§ 1-440.19. Levy on stock in corporation.

§ 1‑440.19.  Levy on stock in corporation.

(a)        The sheriff may levy, as on tangible property, on a share of stock in a corporation by seizing the certificate of stock

(1)        When the certificate is in the possession of the defendant, and

(2)        When, by the law of the state in which the corporation is incorporated, the property interest of the stockholder is embodied in the certificate of stock, as is provided by the Uniform Stock Transfer Act or similar legislation.

(b)        The sheriff may levy on a share of stock in a corporation by  delivery of copies of the garnishment process to the proper officer or agent of such corporation, as set out in G.S. 1‑440.26,

(1)        When, by the law of the state in which the corporation is incorporated, the property interest of the stockholder is not embodied in the certificate of stock, or

(2)        When, by the law of the state in which the corporation is incorporated, the property interest of the stockholder is embodied in the certificate of the stock, as is provided by the Uniform Stock Transfer Act or similar legislation, and

a.         Such certificate has been surrendered to the corporation which issued it, or

b.         The transfer of such certificate by the holder thereof has been restrained or enjoined.

(c)        A restraining order or injunction against the transfer of a certificate of stock, when proper in an attachment proceeding, may be granted by the clerk or judge pursuant to a motion in the cause to which the attachment is ancillary. (1947, c. 693, s. 1.)



§ 1-440.20. Levy on goods in warehouses.

§ 1‑440.20.  Levy on goods in warehouses.

(a)        The sheriff may levy on goods delivered to a warehouseman for storage, by delivering copies of the garnishment process to the warehouseman, or to the proper officer or agent for the corporate warehouseman, as set out in G.S. 1‑440.26,

(1)        If a negotiable warehouse receipt has not been issued with respect thereto, or

(2)        If a negotiable warehouse receipt has been issued with respect thereto, and

a.         Such receipt is seized, or

b.         Such receipt is surrendered to the warehouseman who issued it, or

c.         The transfer of such receipt by the holder thereof is restrained or enjoined.

(b)        A restraining order or injunction against the transfer of a negotiable warehouse receipt, when proper in an attachment proceeding, may be granted by the clerk or judge pursuant to a motion  in the cause to which the attachment is ancillary. (1947, c. 693, s. 1.)



§ 1-440.21. Nature of garnishment.

§ 1‑440.21.  Nature of garnishment.

(a)        Garnishment is not an independent action but is a proceeding ancillary to attachment and is the remedy for discovering and subjecting to attachment

(1)        Tangible personal property belonging to the defendant but not in his possession, and

(2)        Any indebtedness to the defendant and any other intangible personal property belonging to him.

(b)        A garnishee is a person, firm, association, or corporation to which such a summons as specified by G.S. 1‑440.23 is issued. (1947, c. 693, s. 1.)



§ 1-440.22. Issuance of summons to garnishee.

§ 1‑440.22.  Issuance of summons to garnishee.

(a)        A summons to garnishee may be issued

(1)        At the time of the issuance of the original order of attachment, by the court making such order, or

(2)        At any time thereafter prior to judgment in the principal action, by the court in which the action is pending.

(b)        At the request of the plaintiff, such summons to garnishee shall, at either such time, be issued to each person designated by the plaintiff as a garnishee. (1947, c. 693, s. 1.)



§ 1-440.23. Form of summons to garnishee.

§ 1‑440.23.  Form of summons to garnishee.

The summons to garnishee shall be substantially in the following form:

State of North Carolina                                                                      In the Superior Court

__________County

____________________,

Plaintiff,

vs.

____________________,                                                                 Summons to Garnishee

Defendant,

and

____________________,

Garnishee.

To____________, Garnishee:

You are hereby summoned, as a garnishee of the defendant, ________, and required, within twenty days after the service of this summons upon you, to file a verified answer in the Office of the Clerk of the Superior Court of the above named county, at________, North Carolina, showing 

(1)        Whether, at the time of the service of this summons upon you, or at any time since then until the date of your answer, you were indebted to the defendant or had any property of his in your possession and, if so, the amount and nature thereof; and

(2)        Whether, according to your knowledge, information or belief, any other person is indebted to the defendant or has any property of the defendant in his possession and, if so, the name of each such person.

In case of your failure to file such answer a conditional judgment will be rendered against you for the full amount for which the plaintiff has prayed judgment against the defendant, together with such amount as will be sufficient to cover the plaintiff's costs.

This the ______day of________, _______

__________________________________

(Here designate Clerk Superior

Court or Judge.)

(1947, c. 693, s. 1; 1999‑456, s. 59.)



§ 1-440.24. Form of notice of levy in garnishment proceeding.

§ 1‑440.24.  Form of notice of levy in garnishment proceeding.

The notice of levy to be served on the garnishee shall be substantially in the following form:

State of North Carolina                                                                                        In the Superior Court

________       County

________________,

Plaintiff,

vs.

_______________,         Notice to Levy

Defendant,

and

________________,

Garnishee.

To ______________ Garnishee:

By virtue of the authority contained in an order of attachment issued by the Superior Court of ______ County and directed to me, I hereby levy upon any and all property that you have or hold in your possession for the account, use, or benefit of the defendant, and upon all debts owed by you to the defendant.

You are notified that a lien is hereby created on all the tangible property of the defendant in your possession, and that if you surrender the possession of, or transfer to anyone, any property belonging to the defendant, or if you pay any debt you owe the defendant, unless the same is delivered or paid to me or to the court for such proper disposition as the court may determine, you will be subject to punishment as for contempt, and that judgment may be rendered against you for the value of such property not exceeding the full amount of plaintiff's claim and costs of the action.

This the ____ day of _____, ___

___________________________

Sheriff of ________ County.

(1947, c. 693, s. 1; 1999‑456, s. 59.)



§ 1-440.25. Levy upon debt owed by, or property in possession of, the garnishee.

§ 1‑440.25.  Levy upon debt owed by, or property in possession of, the garnishee.

The levy in all cases of garnishment shall be made by delivering to the garnishee, or a process agent authorized by him or expressly or impliedly authorized by law, or some representative of a corporate garnishee designated by G.S. 1‑440.26, a copy of each of the following:

(1)        The order of attachment,

(2)        The summons to garnishee, and

(3)        The notice of levy. (1947, c. 693, s. 1.)



§ 1-440.26. To whom garnishment process may be delivered when garnishee is corporation.

§ 1‑440.26.  To whom garnishment process may be delivered when garnishee is corporation.

(a)        When the garnishee is a domestic corporation, the copies of the process listed in G.S. 1‑440.25 may be delivered to the president or other head, secretary, cashier, treasurer, director, managing agent or local agent of the corporation.

(b)        When the garnishee is a foreign corporation, the copies of the  process listed in G.S. 1‑440.25 may be delivered only to the president, treasurer or secretary thereof personally and while such officer is within the State, except that

(1)        If the corporation has property within this State, or

(2)        If the cause of action arose in this State, or

(3)        If the plaintiff resides in this State,

the copies of the process may be delivered to any of the persons designated in subsection (a) of this section.

(c)        A person receiving or collecting money within this State on behalf of a corporation is deemed to be a local agent of the corporation for the purpose of this section. (1947, c. 693, s. 1.)



§ 1-440.27. Failure of garnishee to appear.

§ 1‑440.27.  Failure of garnishee to appear.

(a)        When a garnishee, after being duly summoned, fails to file a verified answer as required, the clerk of the court shall enter a conditional judgment for the plaintiff against the garnishee for the full amount for which the plaintiff shall have prayed judgment against the defendant, together with such amount as in the opinion of the clerk will be sufficient to cover the plaintiff's costs.

(b)        The clerk shall thereupon issue a notice to the garnishee requiring him to appear not later than 10 days after the date of service of the notice, and show cause why the conditional judgment shall not be made final. If, after service of such notice, the garnishee fails to appear within the time named and file a verified answer to the summons to the garnishee, or if such notice cannot be served upon the garnishee because he cannot be found within the county where the original summons to such garnishee was served, then in either such event, the clerk shall make the conditional judgment final. (1947, c. 693, s. 1.)



§ 1-440.28. Admission by garnishee; setoff; lien.

§ 1‑440.28.  Admission by garnishee; setoff; lien.

(a)        When a garnishee admits in his answer that he is indebted to the defendant, or was indebted to the defendant at the time of service of garnishment process upon him or at some date subsequent thereto, the clerk of the court shall enter judgment against the garnishee for the smaller of the two following amounts:

(1)        The amount which the garnishee admits that he owes the defendant or has owed the defendant at any time from the date of the service of the garnishment process to the date of answer by the garnishee, or

(2)        The full amount for which the plaintiff has prayed judgment against the defendant, together with such amount as in the opinion of the clerk will be sufficient to cover the plaintiff's costs.

(b)        When a garnishee admits in his answer that he has in his possession personal property belonging to the defendant, with respect to which the garnishee does not claim a lien or other interest, the clerk of the court shall enter judgment against the garnishee requiring him to deliver such property to the sheriff, and upon such delivery the garnishee shall be exonerated as to the property so delivered.

(c)        When a garnishee admits in his answer that, at or subsequent to the date of the service of the garnishment process upon him, he had in his possession property belonging to the defendant, with respect to which the garnishee does not claim a lien or other interest, but that he does not have such property at the time of his answer, the clerk of the court shall at a hearing for that purpose determine, upon affidavit filed, the value of such property, unless the plaintiff, the defendant and the garnishee agree as to the value thereof, or unless, prior to the hearing, a jury trial thereon is demanded by one of the parties. The clerk shall give the parties such notice of the hearing as he may deem reasonable and by such means as he may deem best.

(d)        When the value of the property has been determined as provided in subsection (c) of this section the court shall enter judgment against the garnishee for the smaller of the two following amounts:

(1)        An amount equal to the value of the property in question, or

(2)        The full amount for which the plaintiff has prayed judgment against the defendant, together with such amount as in the opinion of the clerk will be sufficient to cover the plaintiff's costs.

(e)        When a garnishee alleges in his answer that the debt or the personal property due to be delivered by him to the defendant will become payable or deliverable at a future date, and the plaintiff, within 20 days thereafter, files a reply denying such allegation, the  issue thereby raised shall be submitted to and determined by a jury. If it is not denied that the debt owed or the personal property due to be delivered to the defendant will become payable or deliverable at a future date, or if is so found upon the trial, judgment shall be given against the garnishee which shall require the garnishee at the due date of the indebtedness to pay the plaintiff such an amount as is specified in subsection (a) of this section, or at the deliverable date of the personal property to deliver such property to the sheriff in order that it may be sold to satisfy the plaintiff's claim.

(f)         In answer to a summons to garnishee, a garnishee may assert any right of setoff which he may have with respect to the defendant in the principal action.

(g)        With respect to any property of the defendant which the garnishee has in his possession, a garnishee, in answer to a summons to garnishee, may assert any lien or other valid claim amounting to an interest therein. No garnishee shall be compelled to surrender the possession of any property of the defendant upon which the garnishee establishes a lien or other valid claim amounting to an interest therein, which lien or interest attached or was acquired prior to service of the summons to garnishee, and such property only may be sold subject to the garnishee's lien or interest. (1947, c. 693, s. 1.)



§ 1-440.29. Denial of claim by garnishee; issues of fact.

§ 1‑440.29.  Denial of claim by garnishee; issues of fact.

(a)        In addition to any other instances when issues of fact arise in a garnishment proceeding, issues of fact arise

(1)        When a garnishee files an answer such that the court cannot determine therefrom whether the garnishee intends to admit or deny that he is indebted to, or has in his possession any property of, the defendant, or

(2)        When a garnishee files an answer denying that he is indebted to, or has in his possession any property of, the defendant, or was indebted to, or had in his possession any property of, the defendant at the time of the service of the summons upon him or at any time since then, and the plaintiff, within 20 days thereafter, files a reply alleging the contrary.

(b)        When a jury finds that the garnishee owes the defendant a specific sum of money or has in his possession property of the defendant of a specific value, or owed the defendant a specific sum of money or had in his possession property of the defendant of a specific value at the time of the service of the summons upon him or at any time since then, the court shall enter judgment against the garnishee for the smaller of the two following amounts:

(1)        The amount specified in the jury's verdict, or

(2)        The full amount for which the plaintiff has prayed judgment against the defendant, together with such amount as in the opinion of the clerk will be sufficient to cover the plaintiff's costs. (1947, c. 693, s. 1.)



§ 1-440.30. Time of jury trial.

§ 1‑440.30.  Time of jury trial.

All issues arising under G.S. 1‑440.28 or G.S. 1‑440.29 shall, when a jury trial is demanded by any party, be submitted to and determined by a jury at the same time the principal action is tried, unless the judge, on motion of any party for good cause shown, orders an earlier trial or a separate trial. (1947, c. 693, s. 1.)



§ 1-440.31. Payment to defendant by garnishee.

§ 1‑440.31.  Payment to defendant by garnishee.

Any garnishee who shall pay to the defendant any debt owed the defendant or deliver to the defendant any property belonging to the defendant, after being served with garnishment process, and while  the garnishment proceeding is pending, shall not thereby relieve himself of liability to the plaintiff. (1947, c. 693, s. 1.)



§ 1-440.32. Execution against garnishee.

§ 1‑440.32.  Execution against garnishee.

(a)        Pursuant to a judgment against a garnishee, execution may be issued against such garnishee prior to judgment against the defendant in the principal action. The court may issue such execution  without notice or hearing. All property seized pursuant to such execution shall be held subject to the order of the court pending judgment in the principal action.

(b)        The court, pending judgment in the principal action, may permit the property to remain in the garnishee's possession upon the garnishee's giving a bond in the same manner and on the same conditions as is provided by G.S. 1‑440.39 with respect to the discharge of an attachment by the defendant. (1947, c. 693, s. 1.)



§ 1-440.33. When lien of attachment begins; priority of liens.

Part 4. Relating to Attached Property.

§ 1‑440.33.  When lien of attachment begins; priority of liens.

(a)        Upon securing the issuance of an order of attachment, a plaintiff may cause notice of the issuance of the order to be filed with the clerk of the court of any county in which the plaintiff believes that the defendant has real property which is subject to levy pursuant to such order of attachment. Upon receipt of such notice the clerk shall promptly docket the same on the lis pendens docket.

(b)        When the clerk receives from the sheriff a certificate of levy on real property as provided by G.S. 1‑440.17, the clerk shall promptly note the levy on his judgment docket and index the same. When the levy is thus docketed and indexed,

(1)        The lien attaches and relates back to the time of the filing of the notice of lis pendens if the plaintiff has prior to the levy caused notice of the issuance of the order of attachment to be properly entered on the lis pendens docket of the county in which the land lies, as provided by subsection (a)  of this section.

(2)        The lien attaches only from the time of the docketing of the  certificate of levy if no entry of the issuance of the order of attachment has been made prior to the levy on the lis pendens docket of the county in which the land lies.

(c)        A levy on tangible personal property of the defendant in the  hands of the garnishee, when made in the manner provided by G.S. 1‑440.25, creates a lien on the property thus levied on from the time of such levy.

(d)        If more than one order of attachment is served with respect to  property in possession of the defendant or is served upon a garnishee, the priority of the order of the liens is the same as the order in which the attachments were levied, subject to the provisions of subsection (b) of this section, relating to the time when a lien of attachment begins with respect to real property.

(e)        If two or more orders of attachment are served simultaneously,  liens attach simultaneously, subject to the provisions of subsection (b) of this section, relating to the time when a lien of attachment begins with respect to real property.

(f)         If the funds derived from the attachment of property on which liens become effective simultaneously are insufficient to pay the judgments in full of the simultaneously attaching creditors who have liens which begin simultaneously, such funds are prorated among such creditors according to the amount of the indebtedness of the defendant to each of them, respectively, as established upon the trial.

(g)        If more than one order of attachment is served on a garnishee,  the court from which the first order of attachment was issued shall, upon motion of the garnishee or of any of the attaching creditors, make parties to the action all of the attaching creditors, who are not already parties thereto in order that any questions of priority among  the attaching creditors may be determined in that action and in that court. (1947, c. 693, § 1.)



§ 1-440.34. Effect of defendant's death after levy.

§ 1‑440.34.  Effect of defendant's death after levy.

(a)        In case of the death of the defendant, after the issuance of an order of attachment and after a levy is made thereunder but before service of summons is had or before an appearance is entered in the principal action, the levy shall remain in force

(1)        If the cause of action set forth by the plaintiff in the principal action is one which survives, and

(2)        If service is completed on the personal representative of the defendant within three months from the date of his qualification.

(b)        If a levy has been made upon real property and the defendant  dies before such real property is sold pursuant to the attachment, the lien of the attachment shall continue but the judgment may be enforced only through the defendant's personal representative in the regular course of administration. (1947, c. 693, s. 1.)



§ 1-440.35. Sheriff's liability for care of attached property; expense of care.

§ 1‑440.35.  Sheriff's liability for care of attached property; expense of care.

The sheriff is liable for the care and custody of personal property levied upon pursuant to an order of attachment just as if he had seized it under execution. Upon demand of the sheriff, the plaintiff shall advance to the sheriff from time to time such amount as may be required to provide the necessary care and to maintain the custody of the attached property. The expense so incurred in caring for and maintaining custody of attached property shall be taxed as part of the costs of the action. (1947, c. 693, s. 1.)



§ 1-440.36. Dissolution of the order of attachment.

Part 5. Miscellaneous Procedure Pending Final Judgment.

§ 1‑440.36.  Dissolution of the order of attachment.

(a)        At any time before judgment in the principal action, a  defendant whose property has been attached may specially or generally  appear and move, either before the clerk or the judge, to dissolve the order of attachment.

(b)        When the defect alleged as grounds for the motion appears upon the face of the record, no issues of fact arise, and the motion is heard and determined upon the record.

(c)        When the defect alleged does not appear upon the face of the record, the motion is heard and determined upon the affidavits filed by the plaintiff and the defendant, unless, prior to the actual commencement of the hearing, a jury trial is demanded in writing by the plaintiff or the defendant. Either the clerk or the judge hearing and determining the motion to dissolve the order of attachment shall find the facts upon which his ruling thereon is based. If a jury trial is demanded by either party, the issues involved shall be submitted and determined at the same time the principal action is tried, unless  the judge, on motion of any party for good cause shown, orders an earlier trial or a separate trial. (1947, c. 693, s. 1.)



§ 1-440.37. Modification of the order of attachment.

§ 1‑440.37.  Modification of the order of attachment.

At any time before judgment in the principal action, the defendant may apply to the clerk or the judge for an order modifying the order of attachment. Such motion shall be heard upon affidavits. If the order is modified, the court making the order of modification shall make such provisions with respect to bonds and other incidental  matters as may be necessary to protect the rights of the parties. (1947, c. 693, s. 1.)



§ 1-440.38. Stay of order dissolving or modifying an order of attachment.

§ 1‑440.38.  Stay of order dissolving or modifying an order of attachment.

Whenever a plaintiff appeals from an order dissolving or modifying an order of attachment, such order shall be stayed and the attachment lien with respect to all property theretofore attached shall remain in effect until the appeal is finally disposed of. In order to protect the defendant in the event that an order dissolving or modifying an order of attachment is affirmed on appeal, the court from whose order the appeal is taken may, in its discretion, require the plaintiff to execute and deposit with the clerk an additional bond with sufficient surety and in an amount deemed adequate by the court to indemnify the defendant against all losses which he may suffer on account of the continuation of the lien of the attachment pending the determination of the appeal. (1947, c. 693, s. 1.)



§ 1-440.39. Discharge of attachment upon giving bond.

§ 1‑440.39.  Discharge of attachment upon giving bond.

(a)        Any defendant whose property has been attached may move, either before the clerk or the judge, to discharge the attachment upon his giving bond for the property attached. If no prior general appearance has been made by such defendant, such motion shall  constitute a general appearance.

(b)        The court hearing such motion shall make an order discharging such attachment upon such defendant's filing a bond as follows:

(1)        If it is made to appear to the satisfaction of the court by affidavit that the property attached is of a greater value than the amount claimed by the plaintiff, the court shall require a bond in double the amount of the judgment prayed for by the plaintiff, and the condition of such bond shall be that if judgment is rendered against the defendant, the defendant will pay to the plaintiff the amount of the judgment and all costs that the defendant may be ordered to pay, the surety's liability, however, to be limited to the amount of the bond.

(2)        If it is made to appear to the satisfaction of the court by affidavit that the property attached is of less value than the amount claimed by the plaintiff, the court shall, upon affidavits filed, determine the value thereof and shall require a bond in double the amount of such value, and the condition of the bond shall be that if judgment is rendered against the defendant, the defendant will pay to the plaintiff an amount equal to the value of such property.

(c)        If a bond is filed as provided in subsection (b) of this section, all property of such defendant then remaining in the possession of the sheriff pursuant to such attachment, including, but not by way of limitation, money collected and the proceeds of sales, shall be delivered to the defendant and shall thereafter be free from the attachment.

(d)        The discharge of an attachment as provided by this section does not bar the defendant from exercising any right provided by G.S. 1‑440.36, 1‑440.37 or 1‑440.40. (1947, c. 693, s. 1.)



§ 1-440.40. Defendant's objection to bond or surety.

§ 1‑440.40.  Defendant's objection to bond or surety.

(a)        At any time before judgment in the principal action, on motion of the defendant, the clerk or judge may, if he deems it necessary in order to provide adequate protection, require an increase in the amount of the bond previously given by or required of the plaintiff.

(b)        At any time before judgment in the principal action the defendant may except to any surety upon any bond given by the plaintiff pursuant to the provisions of this Article, in which case the surety shall be required to justify, and the procedure with respect thereto shall be as is prescribed for the justification of bail in arrest and bail proceedings. (1947, c. 693, s. 1.)



§ 1-440.41. Defendant's remedies not exclusive.

§ 1‑440.41.  Defendant's remedies not exclusive.

The exercise by the defendant of any one or more rights provided by G.S. 1‑440.36 through 1‑440.40 does not bar the defendant from exercising any other rights provided by those sections. (1947, c. 693, s. 1.)



§ 1-440.42. Plaintiff's objection to bond or surety; failure to comply with order to furnish increased or new bond.

§ 1‑440.42.  Plaintiff's objection to bond or surety; failure to comply with order to furnish increased or new bond.

(a)        At any time before judgment in the principal action, on motion of the plaintiff, the clerk or judge may, if he deems it necessary in order to provide adequate protection, require an increase in the amount of the bond previously given by or required of any defendant, garnishee or intervenor.

(b)        At any time before judgment in the principal action the plaintiff may except to any surety upon any bond given by any defendant, garnishee or intervenor pursuant to the provisions of this Article, in which case the surety shall be required to justify, and the procedure with respect thereto shall be as is prescribed for the justification of bail in arrest and bail proceedings.

(c)        Upon failure of a defendant, garnishee or intervenor to comply  with an order requiring an increase in the amount of a bond previously given, or upon failure to comply with an order requiring a new bond when the surety on the previous bond is unsatisfactory, the court may, in addition to any other action with respect thereto, issue an order of attachment directing the sheriff to seize and take into his possession property released upon the giving of the previous bond, if the person failing to comply with the order still has possession of the same. Such property when retaken into his possession by the sheriff shall be subject to all the provisions of this Article relating to attached property. (1947, c. 693, s. 1.)



§ 1-440.43. Remedies of third person claiming attached property or interest therein.

§ 1‑440.43.  Remedies of third person claiming attached property or interest therein.

Any person other than the defendant who claims property which has been attached, or any person who has acquired a lien upon or an interest in such property, whether such lien or interest is acquired prior to or subsequent to the attachment, may

(1)        Apply to the court to have the attachment order dissolved or modified, or to have the bond increased, upon the same conditions and by the same methods as are available to the defendant, or

(2)        Intervene and secure possession of the property in the same manner and under the same conditions as is provided for intervention in claim and delivery proceedings. (1947, c. 693, s. 1.)



§ 1-440.44. When attached property to be sold before judgment.

§ 1‑440.44.  When attached property to be sold before judgment.

(a)        The sheriff shall apply to the clerk or to the judge for authority to sell property, or any share or interest therein, seized pursuant to an order of attachment,

(1)        If the property is perishable, or

(2)        If the property is not perishable, but

a.         Will materially deteriorate in value pending litigation, or

b.         Will likely cost more than one fifth of its value to keep  pending a final determination of the action, and

c.         Is not discharged from the attachment lien in the manner provided by G.S. 1‑440.39 within ten days after the seizure thereof.

(b)        If the court so orders, the property described in subsection (a) of this section shall thereupon be sold under the direction of the court unless the discharge of the same is secured by the defendant or other person interested therein, in the manner provided by G.S. 1‑440.39, prior to such sale. The proceeds of such sale shall be liable for any judgment obtained in the principal action and shall be retained by the sheriff to await such judgment. (1947, c. 693, s. 1.)



§ 1-440.45. When defendant prevails in principal action.

Part 6. Procedure after Judgment.

§ 1‑440.45.  When defendant prevails in principal action.

(a)        If the defendant prevails in the principal action, or if the order of attachment is for any reason dissolved, dismissed or set aside, or if service is not had on the defendant as provided by G.S. 1‑440.7,

(1)        The defendant shall be entitled to have delivered to him

a.         All bonds taken for his benefit whether filed in the proceedings or taken by an officer, and

b.         The proceeds of any sales and all money collected, and

c.         All attached property remaining in the officer's hands, and

(2)        Any garnishee shall be entitled to have vacated any judgment theretofore taken against him.

(b)        Either the clerk or the judge shall have authority, upon motion of the defendant or any garnishee, to make any such order as may be necessary or proper to carry out the provisions of subsection (a) of this section.

(c)        Upon judgment in his favor in the principal action, the defendant may thereafter, by motion in the cause, recover on any bond  taken for his benefit therein, or he may maintain an independent action thereon. (1947, c. 693, s. 1; 1951, c. 837, s. 8.)



§ 1-440.46. When plaintiff prevails in principal action.

§ 1‑440.46.  When plaintiff prevails in principal action.

(a)        If judgment is entered for the plaintiff in the principal action, the sheriff shall satisfy such judgment out of money collected by him or paid to him in the attachment proceeding or out of property attached by him as follows:

(1)        After paying the costs of the action, he shall apply on the judgment as much of the balance of the money in his hands as may be necessary to satisfy the judgment.

(2)        If the money so applied is not sufficient to pay the judgment in full, the sheriff shall, upon the issuance of an execution on the judgment, sell sufficient attached property, except debts and evidences of indebtedness to satisfy the judgment.

(3)        While the judgment remains unsatisfied, and notwithstanding the pendency of the sale of any personal or real property as provided by subdivision (2) of this subsection, the sheriff shall collect and apply on the judgment any debts or evidences of indebtedness attached by him.

(4)        If, after the expiration of six months from the docketing of the judgment, the judgment is not fully satisfied, the sheriff shall, when ordered by the clerk or judge, as provided in subsection (b) of this section, sell all debts and notes and other evidences of indebtedness remaining unpaid in his hands, and shall apply the net proceeds thereof, or as much thereof as may be necessary, to the satisfaction of the judgment. To forestall the running of the statute of limitations, earlier sale may be ordered in the discretion of the court.

(b)        In order to secure the sale of the remaining debts and evidences of indebtedness as provided in subsection (a)(4) of this section, the plaintiff may move therefor, either before the clerk or the judge, and shall submit with his motion

(1)        His affidavit setting forth fully the proceedings had by the sheriff since the service of the attachment, listing or describing the property attached, and showing the disposition thereof, and

(2)        The affidavit of the sheriff that he has endeavored to collect the debts or evidences of indebtedness and that there remains uncollected some part thereof.

Upon the filing of such motion, the court to which the motion is made shall give the defendant or his attorney such notice of the hearing thereon as the court may deem reasonable, and by such means as the court may deem best. Upon the hearing, the court may order the sheriff to sell the debts and other evidences of indebtedness remaining in his hands, or may make such other order with respect thereto as the court may deem proper.

(c)        In case of the sale of a share of stock of a corporation or of property in a warehouse for which a negotiable warehouse receipt has been issued, the sheriff shall execute and deliver to the purchaser a certificate of sale therefor, and the purchaser shall have all the rights with respect thereto which the defendant had.

(d)        Upon judgment in his favor in the principal action, the plaintiff is entitled to judgment on any bond taken for his benefit therein.

(e)        When the judgment and all costs of the proceedings have been paid, the sheriff, upon demand of the defendant, shall deliver to the defendant the residue of the attached property or the proceeds thereof. (1947, c. 693, s. 1; 1951, c. 837, s. 9.)



§§ 1-440.47 through 1-440.56: Repealed by Session Laws 1971, c. 268, s. 34.

Part 7.  Attachments in Justice of the Peace Courts.

§§ 1‑440.47 through 1‑440.56:  Repealed by Session Laws 1971, c.  268, s. 34.



§ 1-440.57: Repealed by Session Laws 1971, c. 268, s. 34.

Part 8.  Attachment in Other Inferior Courts.

§ 1‑440.57:  Repealed by Session Laws 1971, c.  268, s. 34.



§§ 1-441 through 1-471: Superseded by Session Laws 1947, c. 693, codified as §§ 1-440.1 through 1-440.57.

Part 9.  Superseded Sections.

§§ 1‑441 through 1‑471:  Superseded by Session Laws 1947, c.  693, codified as §§ 1‑440.1 through 1‑440.57.



§ 1-472. Claim for delivery of personal property.

Article 36.

Claim and Delivery.

§ 1‑472.  Claim for delivery of personal property.

The plaintiff in an action to recover the possession of personal property may claim the immediate delivery of the property as provided in this Article at any time before the judgment in the principal action. (C.C.P., s. 176; Code, s. 321; Rev., s. 790; C.S., s. 830; 1977, c. 753.)



§ 1-473. Affidavit and requisites.

§ 1‑473.  Affidavit and requisites.

Where a delivery is claimed, an affidavit must be made before the clerk of the court in which the action is required to be tried or before some person competent to administer oaths, by the plaintiff, or someone in his behalf, showing 

(1)        That the plaintiff is the owner of the property claimed (particularly describing it), or is lawfully entitled to its  possession by virtue of a special property therein, the facts in respect to which must be set forth.

(2)        That the property is wrongfully detained by the defendant.

(3)        The alleged cause of the detention, according to his best knowledge, information and belief.

(4)        That the property has not been taken for tax, assessment or fine, pursuant to a statute; or seized under an execution or  attachment against the property of the plaintiff; or, if so seized, that it is, by statute, exempt from such seizure; and,

(5)        The actual value of the property. (C.C.P., s. 177; 1881, c. 134; Code, s. 322; Rev., s. 791; C.S., s. 831.)



§ 1-474. Order of seizure and delivery to plaintiff.

§ 1‑474.  Order of seizure and delivery to plaintiff.

(a)        Order.  The clerk of court may, upon notice and hearing as provided in G.S. 1‑474.1 and upon the giving by the plaintiff of the undertaking prescribed in G.S. 1‑475, require the sheriff of the county where the property claimed is located to take the property from the defendant and deliver it to the plaintiff. The act of the clerk in issuing or refusing to issue the order to the sheriff is a judicial act and may be appealed pursuant to G.S. 1‑301.1 to the judge of the district or superior court having jurisdiction of the principal action.

(b)        Expiration of Certain Orders.  When delivery of property is claimed from a debtor who allegedly defaulted on his payments for personal property purchased under a conditional sale contract, a purchase money security agreement or on a loan secured by personal property, an order of seizure and delivery to the plaintiff for that property expires 60 days after it is issued. (C.C.P., s. 178; Code, s. 323; Rev., s. 792; C.S., s. 832; 1973, c. 472, s. 1; 1985, c. 736; 1999‑216, s. 6.)



§ 1-474.1. Notice of hearing; waiver; permissible form of notice and waiver.

§ 1‑474.1.  Notice of hearing; waiver; permissible form of notice and waiver.

(a)        The clerk of court, upon the request of the plaintiff, shall issue a notice to the defendant setting a time and place for a hearing before the clerk which shall not be less than 10 days from the date of service of said notice upon the defendant. The notice shall be served on the defendant in any manner provided by the Rules of Civil Procedure for the service of summons. Upon the request of the plaintiff the notice shall contain an order enjoining the defendant from willfully disposing of the property in any manner, from removing or permitting the removal of the property from the State of North Carolina, or from causing or permitting willful damage or destruction of the property. If in a trial on the merits it is determined that the plaintiff was entitled to the possession of the property, and the defendant after service of notice of the hearing shall have willfully disposed of the property, removed or permitted the removal of the property from the State of North Carolina, or caused or permitted its willful damage or destruction, the defendant may be found in contempt of court and may be fined or imprisoned by the court as provided by law.

(b)        Waiver of the rights to notice and hearing shall not be permitted except as set forth herein. At any time subsequent to service of the notice of hearing provided in subsection (a), the clerk of court, upon the request of the plaintiff, shall mail to the defendant at his last known address a form by which the defendant may waive his right to the hearing. Upon the return of the form to the clerk of court, bearing the signature of the defendant and that of a witness to the defendant's signature (which witness shall not be a party to the action or an agent or employee of a party to the action), the clerk in his discretion may dispense with the necessity of a hearing and may proceed to issue the order of seizure prescribed by G.S. 1‑474.

(c)        In addition to any other forms substantially complying with the requirements of the preceding subsections, form (1) below may be used to give the notice provided for in subsection (a) above and form (2) below may be used to waive the hearing as provided in subsection (b) above:

(1)  READ THIS NOTICE.

WARNING: DO NOT WILLFULLY DISPOSE OF, REMOVE OR PERMIT THE REMOVAL FROM THE STATE OF NORTH CAROLINA, OR CAUSE OR PERMIT  WILLFUL DAMAGE OR DESTRUCTION OF THE PROPERTY DESCRIBED BELOW BECAUSE YOU MAY BE HELD IN CONTEMPT OF COURT AND MAY BE FINED AND IMPRISONED.

To: ______________________(Defendant).

If you want to present reasons why you should not have the property described below taken from you, then you should appear at a hearing to be held before the undersigned clerk of court at ______ o'clock ____ .M. on the ____________ day of________, ____, at the __________ County Courthouse because ________________ (Plaintiff) has sworn that you wrongfully hold the following property and that he is entitled to it:

(Description of Property)

__________________________________________________________

__________________________________________________________

__________________________________________________________

__________________________________________________________

At the hearing the plaintiff will present evidence, and you are allowed to present evidence. You may bring an attorney to this hearing. Upon the basis of the evidence presented, the clerk will decide whether or not to issue an order directing the sheriff to take the property until a trial on the merits is held. You are hereby ORDERED:

a.         Not to willfully dispose of the property;

b.         Not to remove or permit its removal from the State of North Carolina; and

c.         Not to cause or permit its damage or destruction.

If you fail to comply with this order, and it is finally  determined that the plaintiff is entitled to the possession of the property, you may be guilty of contempt of court and may be fined or imprisoned as provided by law.

If you have any questions about the hearing, you may contact an attorney or the clerk of court prior to the hearing.

(Certificate of Service)

(2)        VOLUNTARY WAIVER OF HEARING.

To ______________________________ (Defendant).

You have been served with a notice that a hearing will be held before the undersigned clerk of court at __________ o'clock ____ .M. on the __________________ day of________, ____, at the ____________ County Courthouse to determine if _____________ (Plaintiff) is entitled to the possession of the following described property until a trial on the merits is held

(Description of Property)

__________________________________________________________

__________________________________________________________

__________________________________________________________

__________________________________________________________

If you do not wish to object to the plaintiff's right to the possession of this property until a trial on the merits is held, you may waive your right to the hearing by signing the statement below, having your signature witnessed by any person who is not a party or an agent or employee of a party to this action and returning it to the undersigned clerk of court by mail or in person prior to the date set for the hearing.

______________________________

Clerk of Superior Court

I, _________, do hereby voluntarily waive and relinquish my right to the hearing described above.

______________________________

Defendant

Witness:

(Name)

_____________________________________________

(Address)

_____________________________________________

(1973, c. 472, s. 2; 1999‑456, s. 59.)



§ 1-475. Plaintiff's undertaking.

§ 1‑475.  Plaintiff's undertaking.

The plaintiff must give a written undertaking payable to the defendant, executed by one or more sufficient sureties, approved by the sheriff, to the effect that they are bound in double the value of the property, as stated in the affidavit for the prosecution of the action, for the return of the property to the defendant, with damages  for its deterioration and detention if return can be had, and if for any cause return cannot be had, for the payment to him of such sum as  may be recovered against the plaintiff for the value of the property at the time of the seizure, with interest thereon as damages for such  seizure and detention. (C.C.P., s. 179; Code, s. 324; 1885, c. 50; Rev., s. 793; C.S., s. 833.)



§ 1-476. Sheriff's duties.

§ 1‑476.  Sheriff's duties.

Upon the receipt of the order from the clerk with the plaintiff's undertaking, the sheriff shall forthwith take the property described in the affidavit, if it is in the possession of the defendant or his agent, and retain it in his custody. He shall also, without delay, serve on the defendant a copy of the affidavit, notice, and undertaking, by delivering the same to him personally, if he can be found, or to his agent, from whose possession the property is taken; or, if neither can be found, by leaving them at the usual place of abode of either, with some person of suitable age and discretion. (C.C.P., s. 179; Code, s. 324; 1885, c. 50; Rev., s. 793; C.S., s. 834.)



§ 1-477. Exceptions to undertaking; liability of sheriff.

§ 1‑477.  Exceptions to undertaking; liability of sheriff.

The defendant may, within three days after the service of a copy of the affidavit and undertaking, notify the sheriff personally, or by leaving a copy at his office in the county seat of the county, that he excepts to the sufficiency of the sureties. If he fails to do so, he is deemed to have waived all objection to them. When the defendant excepts, the sureties must justify on notice, in like manner as upon bail on arrest. The sheriff is responsible for the sufficiency of the sureties until the objection to them is either waived as above  provided, or until they justify, or until new sureties are substituted and justify. If the defendant excepts to the sureties he cannot reclaim the property as provided in the succeeding section [G.S. 1‑ 478]. (C.C.P., s. 180; Code, s. 325; Rev., s. 794; C.S., s. 835.)



§ 1-478. Defendant's undertaking for replevy.

§ 1‑478.  Defendant's undertaking for replevy.

At any time before the delivery of the property to the plaintiff, the defendant may, if he does not except to the sureties of the plaintiff, require the return thereof, upon giving to the sheriff a written undertaking, payable to the plaintiff, executed by one or more sufficient sureties, to the effect that they are bound in double the value of the property, as stated in the affidavit of the plaintiff, for the delivery thereof to the plaintiff, with damages, not less than the difference in value of the property at the time of the execution of the undertaking and the value of the property at the time of its delivery to the plaintiff, together with damages for detention and the costs, if delivery can be had, and if delivery cannot be had, for the payment to him of such sum as may be recovered against the defendant for the value of the property at the time of the wrongful taking or detention, with interest thereon, as damages for such taking and detention, together with the costs of the action. If a return of the property is not so required, within three days after the taking and service of notice to the defendant, it must be delivered to the plaintiff, unless it is claimed by an interpleader.

The defendant's undertaking shall include liability for costs, as provided in this section, only where the undertaking is given in actions instituted in the superior court. (C.C.P., s. 181; Code, s. 326; 1885, c. 50, s. 2; Rev., s. 795; 1911, c. 17; C.S., s. 836; 1961, c. 462.)



§ 1-479. Qualification and justification of defendant's sureties.

§ 1‑479.  Qualification and justification of defendant's sureties.

The qualification of the defendant's sureties, and their justification, is as prescribed in respect to bail upon an order of arrest. The defendant's sureties, upon notice to the plaintiff of not less than two nor more than six days, shall justify before the court or judge, and upon this justification the sheriff must deliver the property to the defendant. The sheriff is responsible for the defendant's sureties until justification is completed or expressly waived, and he may retain the property until that time; but if they, or others in their place, fail to justify at the time and place appointed, he must deliver the property to the plaintiff. (C.C.P., ss. 182, 183; Code, ss. 327, 328; Rev., ss. 796, 797; C.S., s. 837; 1971, c. 268, s. 30.1.)



§ 1-480. Property concealed in buildings.

§ 1‑480.  Property concealed in buildings.

If the property, or any part of it, is concealed in a building or enclosure, the sheriff shall publicly demand its delivery. If it is not delivered he must cause the building or enclosure to be broken open, and take the property into his possession. If necessary, he may call to his aid the power of his county, and if the property is upon the person the sheriff or other officer may seize the person, and search for and take it. (C.C.P., s. 184; Code, s. 329; Rev., s. 798; C.S., s. 838.)



§ 1-481. Care and delivery of seized property.

§ 1‑481.  Care and delivery of seized property.

When the sheriff has taken property, as provided in this Article, he must keep it in a secure place, and deliver it to the party entitled thereto, upon receiving his lawful fees for taking and his necessary expenses for keeping it. (C.C.P., s. 185; Code, s. 330; Rev., s. 799; C.S., s. 839.)



§ 1-482. Property claimed by third person; proceedings.

§ 1‑482.  Property claimed by third person; proceedings.

When the property taken by the sheriff is claimed by any person other than the plaintiff or defendant the claimant may intervene upon filing an affidavit of his title and right to the possession of the property, stating the grounds of such right and title, and upon his delivering to the sheriff an undertaking in an amount double the value of the property specified in his affidavit, for the delivery of the property to the person entitled to it, and for the payment of all such costs and damages as may be awarded against him, this undertaking to be executed by one or more sufficient sureties, accompanied by their affidavits that they are each worth double the value of the property. A copy of this undertaking and accompanying affidavit shall be served by the sheriff on the plaintiff and defendant at least 10 days before the return day of the summons in the action, when the court trying it shall order a jury to be impaneled to inquire in whom is the right to the property specified in plaintiff's complaint. The finding of the jury is conclusive as to the parties then in court, and the court shall adjudge accordingly, unless it is reversed upon appeal. However, this section shall not be construed to prevent any such intervener or third person from intervening and asserting his claim to the property, or any part thereof, without giving bond as herein required, where such intervener or other third person does not ask for possession of the property pending the trial of the issue. (1793, c. 389, s. 3, P.R.; R.C., c. 7, s. 10; C.C.P., s. 186; Code, s. 331; Rev., s. 800; 1913, c. 188; C.S., s. 840; 1933, c. 131; 1971, c. 268, s. 30.2.)



§ 1-483. Delivery of property to intervener.

§ 1‑483.  Delivery of property to intervener.

Upon the filing by the claimant of the undertaking set forth in G.S. 1‑482, the sheriff is not bound to keep the property, or to deliver it to the plaintiff; but may deliver it to the claimant, unless the plaintiff executes and delivers to him a similar undertaking to that required of claimant; and notwithstanding such claim, when so made, the sheriff may retain the property a reasonable time to demand such indemnity. (1793, c. 389, s. 3, P.R.; R.C., c. 7, s. 10; Code, s. 332; Rev., s. 801; C.S., s. 841.)



§ 1-484. Sheriff to return papers in 10 days.

§ 1‑484.  Sheriff to return papers in 10 days.

The sheriff must return the undertaking, notice and affidavit, with his proceedings thereon, to the court in which the action is pending within 10 days after taking the property mentioned therein. (C.C.P., s. 187; Code, s. 133; Rev., s. 802; C.S., s. 842.)



§ 1-484.1. Remedy not exclusive.

§ 1‑484.1.  Remedy not exclusive.

The provisions of this Article shall not be construed to preclude the use of attachment or any other ancillary remedy (upon the terms and subject to the conditions provided by law for the exercise thereof) simultaneously with the remedy of claim and delivery. (1973, c. 472, s. 2.1.)



§ 1-485. When preliminary injunction issued.

Article 37.

Injunction.

§ 1‑485.  When preliminary injunction issued.

A preliminary injunction may be issued by order in accordance with the provisions of this Article. The order may be made by any judge of the superior court or any judge of the district court  authorized to hear in‑chambers matters in the following cases, and shall be issued by the clerk of the court in which the action is required to be tried:

(1)        When it appears by the complaint that the plaintiff is entitled to the relief demanded, and this relief, or any part thereof, consists in restraining the commission or continuance of some act the commission or continuance of which, during the litigation, would produce injury to the plaintiff; or,

(2)        When, during the litigation, it appears by affidavit that a party thereto is doing or threatens or is about to do, or is  procuring or suffering some act to be done in violation of the rights of another party to the litigation respecting the  subject of the action, and tending to render the judgment ineffectual; or,

(3)        When, during the pendency of an action, it appears by affidavit of any person that the defendant threatens or is about to remove or dispose of his property, with intent to defraud the plaintiff. (C.C.P., ss. 188, 189; Code, ss. 334, 338; Rev., s. 806; C.S., s. 843; 1967, c. 954, s. 3; 1973, c. 66, s. 1.)



§ 1-486. When solvent defendant restrained.

§ 1‑486.  When solvent defendant restrained.

In an application for an injunction to enjoin a trespass on land it is not necessary to allege the insolvency of the defendant when the trespass complained of is continuous in its nature, or is the cutting or destruction of timber trees. (1885, c. 401; Rev., s. 807; C.S., s. 844.)



§ 1-487. Timberlands, trial of title to.

§ 1‑487.  Timberlands, trial of title to.

In all actions to try title to timberlands, and for trespass thereon for cutting timber trees, when the court finds as a fact that there is a bona fide contention on both sides based upon evidence constituting a prima facie title, no order shall be made pending such action, permitting either party to cut said timber trees, except by consent, until the title to said land or timber trees is finally determined in the action. In all cases where the title to any timber or trees, or the right to cut and remove the same during a term of years, is claimed by any party to such action, and the fee of the soil or other estate in the land by another, whether party to the action or not, the time within which such timber or trees may be cut or removed by the party claiming the same, and all other rights acquired in connection therewith, shall not be affected or abridged, but the running of the term is suspended during the pendency of the action. (1901, c. 666, s. 1; 1903, c. 642; Rev., s. 808; C.S., s. 845.)



§ 1-488. When timber may be cut.

§ 1‑488.  When timber may be cut.

In any action specified in G.S. 1‑487, when the judge finds as a fact that the contention of either party is not in good faith and is not based upon evidence constituting a prima facie title, upon motion of the other party, who may satisfy the court of the bona fides of his contention and who may produce evidence showing a prima facie title, the court may allow such party to cut the timber trees by giving bond as required by law. Nothing in this section affects the right of appeal, and when any party to such action has been enjoined, a sufficient bond must be required to cover all damages that may accrue to the party enjoined by reason of the injunction as now required by law. (1901, c. 666, ss. 2, 3; Rev., s. 809; C.S., s. 846.)



§§ 1-489 through 1-492. Repealed by Session Laws 1967, c. 954, s. 4.

§§ 1‑489 through 1‑492.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 1-493. What judges have jurisdiction.

§ 1‑493.  What judges have jurisdiction.

All judges of the superior court and judges of the district court authorized to hear in‑chambers matters have jurisdiction to grant injunctions and issue restraining orders in all civil actions and proceedings pending in their respective divisions. (1876‑7, c. 223, ss. 1, 2; 1879, c. 63, ss. 1, 3; Code, s. 335; Rev., s. 814; C.S., s. 851; 1971, c. 381, s. 12; 1973, c. 66, s. 2.)



§ 1-494. Before what judge returnable.

§ 1‑494.  Before what judge returnable.

All restraining orders and injunctions granted by any of the judges of the superior court shall be made returnable before the resident judge of the district, a special judge residing in the district, or any superior court judge assigned to hold court in the district where the civil action or special proceeding is pending, within 20 days from date of order. If a judge before whom the matter is returned fails, for any reason, to hear the motion and application, on the date set or within 10 days thereafter, any regular or special judge resident in, or assigned to hold the courts of, some adjoining district may hear and determine the said motion and application, after giving 10 days' notice to the parties interested in the application or motion. This removal continues in force the motion and application or motion. This removal continues in force the motion and application theretofore granted till they can be heard and determined by the judge having jurisdiction.

All restraining orders and injunctions granted by any judge of the  district court shall be made returnable before the judge granting such order or injunction or before the chief district judge or a district judge authorized to hear in‑chambers matters in the district where the civil action is pending, within 20 days from the date of the order. If the judge before whom the matter is returned fails, for any reason, to hear the motion and application on the date set, or within 10 days thereafter, any district judge of the district authorized to hear in‑ chambers matters may hear and determine the said motion and application, after giving 10 days' notice to the parties interested in the application or motion. (1876, c. 223, s. 2; 1879, c. 63, ss. 2, 3; 1881, c. 51; Code, s. 336; Rev., s. 815; C.S., s. 852; 1963, c. 1143;  1973, c. 66, s. 3.)



§ 1-495. Stipulation as to judge to hear.

§ 1‑495.  Stipulation as to judge to hear.

By a stipulation in writing, signed by all the parties to an application for an injunction order, or their attorneys, to the effect that the matter may be heard before a judge of the appropriate trial division designated in the stipulation, the judge before whom the restraining order is returnable by law, or who is by law the judge to hear the motion for an injunction order, shall, upon receipt of the stipulation forward it and all the papers to the judge designated, whose duty it then is to hear and decide the matter, and return all the papers to the court out of which they issued. (1883, c. 33; Code, s. 337; Rev., s. 816; C.S., s. 853; 1973, c. 66, s. 4.)



§§ 1-496 through 1-497. Repealed by Session Laws 1967, c. 954, s. 4.

§§ 1‑496 through 1‑497.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 1-498. Application to extend, modify, or vacate; before whom heard.

§ 1‑498.  Application to extend, modify, or vacate; before whom heard.

Applications to extend, modify, or vacate temporary restraining orders and preliminary injunctions issued in the superior court division may be heard by the judge having jurisdiction if he is within the district or in an adjoining district, but if out of the district and not in an adjoining district, then before any judge who is at the time in the district, and if there is no judge in the district, before any judge in an adjoining district.

Applications to extend, modify, or vacate temporary restraining orders and preliminary injunctions issued in the district court division may be heard by the district judge who made the original order or by the chief district judge or by a district judge of the district authorized to hear in‑chambers matters. (C.C.P., s. 195; Code, s. 344; 1905, c. 26; Rev., s. 819; C.S., s. 856; 1967, c. 954, s. 3; 1973, c. 66, s. 5.)



§ 1-499. Repealed by Session Laws 1967, c. 954, s. 4.

§ 1‑499.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 1-500. Restraining orders and injunctions in effect pending appeal; indemnifying bond.

§ 1‑500.  Restraining orders and injunctions in effect pending appeal; indemnifying bond.

Whenever a plaintiff shall appeal from a judgment rendered at chambers, or in session, either vacating a restraining order theretofore granted, or denying a perpetual injunction in any case where such injunction is the principal relief sought by the plaintiff, and where it shall appear that vacating said restraining order or denying said injunction will enable the defendant to consummate the threatened act, sought to be enjoined, before such appeal can be heard, so that the plaintiff will thereby be deprived of the benefits  of any judgment of the appellate division, reversing the judgment of the lower court, then in such case the original restraining order granted in the case shall in the discretion of the trial judge be and  remain in full force and effect until said appeal shall be finally disposed of: Provided, the plaintiff shall forthwith execute and deposit with the clerk a written undertaking with sufficient surety, approved by the clerk or judge, in an amount to be fixed by the judge  to indemnify the party enjoined against all loss, not exceeding an amount to be specified, which he may suffer on account of continuing such restraining order as aforesaid, in the event that the judgment of the lower court is affirmed by the appellate division. (1921, c. 58; C.S., s. 858(a); 1969, c. 44, s. 12; 1971, c. 381, s. 12.)



§ 1-501. What judge appoints.

Article 38.

Receivers.

Part 1. Receivers Generally.

§ 1‑501.  What judge appoints.

Any judge of the superior or district court with authority to grant restraining orders and injunctions has like jurisdiction in appointing receivers, and all motions to show cause are returnable as is provided for injunctions, except only a judge of the Superior Court Division has jurisdiction to appoint receivers of corporations. Any resident judge of the Superior Court Division or any nonresident judge of the Superior Court Division assigned to a district who appoints receivers pursuant to the authority granted hereby while holding court in that district may, in his discretion, retain jurisdiction and supervision of the original action, of the receivers appointed therefor and of any other civil actions pending in the same district involving the receivers, following his rotation out of the district. (C.C.P., s. 215; 1876‑7, c. 223; 1879, c. 63; 1881, c. 51; Code, s. 379; Rev., s. 846; C.S., s. 859; 1971, c. 268, s. 31; 1979, c. 525, s. 13.)



§ 1-502. In what cases appointed.

§ 1‑502.  In what cases appointed.

A receiver may be appointed 

(1)        Before judgment, on the application of either party, when he establishes an apparent right to property which is the subject of the action and in the possession of an adverse party, and the property or its rents and profits are in danger of being lost, or materially injured or impaired; except in cases where judgment upon failure to answer may be had on application to the court.

(2)        After judgment, to carry the judgment into effect.

(3)        After judgment, to dispose of the property according to the judgment, or to preserve it during the pendency of an appeal, or when an execution has been returned unsatisfied, and the judgment debtor refuses to apply his property in satisfaction of the judgment.

(4)        In cases provided in G.S. 1‑507.1 and in like cases, of the property within this State of foreign corporations.

(5)        In cases wherein restitution is sought for violations of G.S. 75‑1.1.

(6)        In cases involving partition of real property, pursuant to G.S. 46‑3.1.

The provisions of G.S. 1‑507.1 through 1‑507.11 are applicable, as near as may be, to receivers appointed hereunder. (C.C.P., s. 215;  1876‑7, c. 223; 1879, c. 63; 1881, c. 51; Code, s. 379; Rev., s. 847; C.S., s. 860; 1955, c. 1371, s. 3; 1973, c. 614, s. 3; 1981, c. 584, s. 2.)



§ 1-502.1. Applicant for receiver to furnish bond to adverse party.

§ 1‑502.1.  Applicant for receiver to furnish bond to adverse party.

Before a judge may appoint a receiver, the judge shall require the party making application for the appointment to furnish a bond payable to the adverse party in a form and amount approved by the judge. The bond shall secure payment by the applicant of all damages, including reasonable attorney fees, sustained by the adverse party by the appointment and acts of the receiver if the appointment is vacated or otherwise set aside. The judge may require that the amount of bond be increased for this purpose any time after the appointment of a receiver. (1983 (Reg. Sess., 1984), c. 994, s. 1.)



§ 1-503. Appointment refused on bond being given.

§ 1‑503.  Appointment refused on bond being given.

In all cases where there is an application for the appointment of a receiver, upon the ground that the property or its rents and profits are in danger of being lost, or materially injured or impaired, or that a corporation defendant is insolvent or in imminent danger of insolvency, and the subject of the action is the recovery of a money demand, the judge before whom the application is made or pending shall have the discretionary power to refuse the appointment of a receiver if the party against whom such relief is asked, whether a person, partnership or corporation, tenders to the court an undertaking payable to the adverse party in an amount double the sum demanded by the plaintiff, with at least two sufficient and duly justified sureties, conditioned for the payment of such amount as may be recovered in the action, and summary judgment may be taken upon the undertaking. In the progress of the action the court may in its discretion require additional sureties on such undertaking. (1885, c. 94; Rev., s. 848; C.S., s. 861.)



§ 1-504. Receiver's bond.

§ 1‑504.  Receiver's bond.

A receiver appointed in an action or special proceeding must, before entering upon his duties, execute and file with the clerk of the court in which the action is pending an undertaking payable to the adverse party with at least two sufficient sureties in a penalty fixed by the judge making the appointment, conditioned for the faithful discharge of his duties as receiver. And the judge having jurisdiction thereof may at any time remove the receiver, or direct him to give a new undertaking, with new sureties, and on the like condition. This section does not apply to a case where special provision is made by law for the security to be given by a receiver, or for increasing the same, or for removing a receiver. (Code, s. 383; Rev., s. 849; C.S., s. 862.)



§ 1-505. Sale of property in hands of receiver.

§ 1‑505.  Sale of property in hands of receiver.

In a case pending in the Superior Court Division in which a receiver has been appointed, the resident superior court judge or a superior court judge regularly holding the courts of the district shall have power and authority to order a sale of any property, real or personal, in the hands of a receiver duly and regularly appointed. In a case pending in the District Court Division in which a receiver has been appointed, the chief district judge or a district judge designated by the chief district judge to hear motions and enter interlocutory orders shall have the power and authority to order a sale of any property, real or personal, in the hands of a duly appointed receiver. Sales of property authorized by this section shall be upon such terms as appear to be to the best interests of the creditors affected by the receivership. The procedure for such sales shall be as provided in Article 29A of Chapter 1 of the General Statutes. (1931, c. 123, s. 1; 1949, c. 719, s. 2; 1955, c. 399, s. 1; 1971, c. 268, s. 32.)



§ 1-506. Repealed by Session Laws 1955, c. 399, s. 2.

§ 1‑506.  Repealed by Session Laws 1955, c. 399, s. 2.



§ 1-507. Validation of sales made outside county of action.

§ 1‑507.  Validation of sales made outside county of action.

All receiver's sales made prior to March 16, 1931, where orders were made and confirmation decreed or where either orders were  made or confirmation decreed outside the county in which said actions were pending by a resident judge or the judge assigned to hold the courts of the district are hereby validated, ratified and confirmed. (1931, c. 123, s. 3.)



§ 1-507.1. Appointment and removal.

Part 2. Receivers of Corporations.

§ 1‑507.1.  Appointment and removal.

When a corporation becomes insolvent or suspends its ordinary business for want of funds, or is in imminent danger of insolvency, or has forfeited its corporate right, or its corporate existence has expired by limitation, a receiver may be appointed by the court under the same regulations that are provided by law for the  appointment of receivers in other cases; and the court may remove a receiver or trustee and appoint another in his place, or fill any vacancy. Everything required to be done by receivers or trustees is valid if performed by a majority of them. (Code, s. 668; 1901, c. 2, ss. 73, 79; Rev., ss. 1219, 1223; C.S., s. 1208; 1955, c. 1371, s. 2.)



§ 1-507.2. Powers and bond.

§ 1‑507.2.  Powers and bond.

The receiver has power and authority to 

(1)        Demand, sue for, collect, receive and take into his possession  all the goods and chattels, rights and credits, moneys and effects, lands and tenements, books, papers, choses in action, bills, notes, and property of every description of the corporation.

(2)        Foreclose mortgages, deeds of trust, and other liens executed to the corporation.

(3)        Institute suits for the recovery of any estate, property, damages, or demands existing in favor of the corporation, and he shall, upon application by him, be substituted as party plaintiff in the place of the corporation in any suit or proceeding pending at the time of his appointment.

(4)        Sell, convey, and assign all of the said estate, rights, and  interest.

(5)        Appoint agents under him.

(6)        Examine persons and papers, and pass on claims as elsewhere provided in this part.

(7)        Do all other acts which might be done by the corporation, if  in being, that are necessary for the final settlement of its  unfinished business.

The powers of the receiver may be continued as long as the court  thinks necessary, and the receiver shall hold and dispose of the proceeds of all sales of property under the direction of the court, and, before acting, must enter into such bond and comply with such terms as the court prescribes. (Code, s. 668; 1901, c. 2, ss. 74, 84; Rev., ss. 1222, 1231; C.S., s. 1209; 1955, c. 1371, s. 2.)



§ 1-507.3. Title and inventory.

§ 1‑507.3.  Title and inventory.

All of the real and personal property of an insolvent corporation, wheresoever situated, and all its franchises, rights, privileges and effects, upon the appointment of a receiver, forthwith vest in him, and the corporation is divested of the title thereto. Within thirty days after his appointment he shall lay before the court a full and complete inventory of all estate, property, and effects of the corporation, its nature and probable value, and an account of all debts due from and to it, as nearly as the same can be ascertained, and shall make a report of his proceedings to the superior court at such times as the court may direct during the continuance of the trust. (1901, c. 2, ss. 75, 80; Rev., ss. 1224, 1225; C.S., s. 1210; 1945, c. 635; 1955, c. 1371, s. 2.)



§ 1-507.4. Foreclosure by receivers and trustees of corporate mortgagees or grantees.

§ 1‑507.4.  Foreclosure by receivers and trustees of corporate mortgagees or grantees.

Where real estate has been conveyed by mortgage deed, or deed of trust to any corporation in this State authorized to accept such conveyance for the purpose of securing the notes or bonds of the  grantor, and such corporation thereafter shall be placed in the hands  of a receiver or trustee in properly instituted court proceedings, then such receiver or trustee under and pursuant to the orders and the decrees of the said court or other court of competent jurisdiction may sell such real property pursuant to the orders and the decrees of the  said court or may foreclose and sell such real property as provided in such mortgage deed, or deed of trust, pursuant to the orders and decrees of such court.

All such sales shall be made as directed by the court in the cause  in which said receiver is appointed or the said trustee elected, and for the satisfaction and settlement of such notes and bonds secured by such mortgage deed or deed of trust or in such other actions for the sales of the said real property as the said receiver or trustee may institute and all pursuant to the orders and decrees of the court having jurisdiction therein.

All sales of real property made prior to April 10, 1931 by such receiver or trustee of and pursuant to the orders of the courts of competent jurisdiction in such cases, are hereby validated. (1931, c.  265; 1955, c. 1371, s. 2.)



§ 1-507.5. May send for persons and papers; penalty for refusing to answer.

§ 1‑507.5.  May send for persons and papers; penalty for refusing to answer.

The receiver has power to send for persons and papers, to examine any persons, including the creditors, claimants, president, directors, and other officers and agents of the corporation, on oath or affirmation (which oath or affirmation the receiver may administer), respecting its affairs and transactions and its estate, money, goods, chattels, credits, notes, bills, choses in action, real and personal estate and effects of every kind; and also respecting its debts, obligations, contracts, and liabilities, and the claims against it; and if any person refuses to be sworn or affirmed, or to make answers to such questions as may be put to him, or refuses to declare the whole truth touching the subject matter of the examination, the court may, on report of the receiver, commit such person as for contempt. (1901, c. 2, s. 78; Rev., s. 1227; C.S., s. 1211; 1955, c. 1371, s. 2.)



§ 1-507.6. Proof of claims; time limit.

§ 1‑507.6.  Proof of claims; time limit.

All claims against an insolvent corporation must be presented to the receiver in writing; and the claimant, if required, shall submit himself to such examination in relation to the claim as the receiver directs, and shall produce such books and papers relating to the claim as shall be required. The receiver has power to examine under oath or affirmation all witnesses produced before him touching the claim, and shall pass upon and allow or disallow the claims or any part thereof, and notify the claimants of his determination. The court may limit the time within which creditors may present and prove to the receiver their respective claims against the corporation, and may bar all creditors and claimants failing to do so within the time limited from participating in the distribution of the assets of the corporation. The court may also prescribe what notice, by publication or otherwise, must be given to creditors of such limitation of time. (1901, c. 2, ss. 81, 82; Rev., ss. 1228, 1229; C.S., s. 1212; 1955, c. 1371, s. 2.)



§ 1-507.7. Report on claims to court; exceptions and jury trial.

§ 1‑507.7.  Report on claims to court; exceptions and jury trial.

It is the duty of the receiver to report to the session of the superior court subsequent to a finding by him as to any claim against the corporation, and exceptions thereto may be filed by any person interested, within 10 days after notice of the finding by the receiver, and not later than within the first three days of the said term; and, if, on an exception so filed, a jury trial is demanded, it is the duty of the court to prepare a proper issue and submit it to a jury; and if the demand is not made in the exceptions to the report the right to a jury trial is waived. The judge may, in his discretion, extend the time for filing such exceptions. Provided, that no court shall issue any order of distribution or order of discharge of a receiver until said receiver has proved to the satisfaction of the court that written notice has been mailed to the last known address of every claimant who has properly filed claim with the receiver, to the effect that such orders will be applied for at a certain time and place therein set forth and by producing a receipt issued by the United States post office, showing that such notice has been mailed to each of such claimant's last known address at least 20 days prior to the time set for hearing and passing upon such application to the court for said orders of distribution and/or discharge.

As to delinquency proceedings for insurance companies under Article 30 of General Statutes Chapter 58, such prior notice need be given only to those claimants whose presented claims have been denied or have not been adjudicated; and notice is satisfied by mailing either a general notice of application for distribution showing disposition of the claims or a copy of the application to such claimants. Proof of mailing with the United States Postal Service may be made by the receiver's certificate of service without either the necessity of postal receipt or the listing of individual claimants names and addresses. (1901, c. 2, s. 83; Rev., s. 1230; C.S., s. 1213; 1945, c. 219; 1955, c. 1371, s. 2; 1971, c. 381, s. 12; 1985, c. 666, s. 70; 2003‑221, s. 3.)



§ 1-507.8. Property sold pending litigation.

§ 1‑507.8.  Property sold pending litigation.

When the property of an insolvent corporation is at the time of the appointment of a receiver encumbered with mortgages or other liens, the legality of which is brought in question, and the property is of a character materially to deteriorate in value pending the litigation, the court may order the receiver to sell the same, clear of encumbrance, at public or private sale, for the best price that can be obtained, and pay the money into the court, there to remain subject to the same liens and equities of all parties in interest as was the property before sale to be disposed of as the court directs. And the receiver or receivers making such sale is hereby authorized and directed to report to the resident judge of the district or to the judge holding the courts of the district in which the property is sold, the said sale for confirmation, the said report to be made to the said judge in any county in which he may be at the time; but before acting upon said report, the said receiver or receivers shall publish in some newspaper published in the county or in some newspaper of general circulation in the county, where there is no newspaper published in the county, a notice directed to all creditors and persons interested in said property, that the said receiver will make application to the judge (naming him) at a certain place and time for the confirmation of his said report, which said notice shall be published at least 10 days before the time fixed therein for the said hearing. And the said judge is authorized to act upon said report, either confirming it or rejecting the sale; and if he rejects the sale it shall be competent for him to order a new sale and the said order shall have the same force and effect as if made at a regular session of the superior court of the county in which the property is situated. (1901, c. 2, s. 86; Rev., s. 1232; C.S., s. 1214; Ex. Sess. 1924, c. 13; 1955, c. 1371, s. 2; 1971, c. 381, s. 12.)



§ 1-507.9. Compensation and expenses; counsel fees.

§ 1‑507.9.  Compensation and expenses; counsel fees.

Before distribution of the assets of an insolvent corporation among the creditors or stockholders, the court shall allow a reasonable compensation to the receiver for his services, not to exceed five percent upon receipts and disbursements, and the costs and expenses of administration of his trust and of the proceedings in said court, to be first paid out of said assets. The court is authorized and empowered to allow counsel fees to an attorney serving as a receiver (in addition to the commissions allowed him as receiver as herein provided) where such attorney in behalf of the receivership renders professional services, as an attorney, which are beyond the ordinary routine of a receivership and of a type which would reasonably justify the retention of legal counsel by any such receiver not himself licensed to practice law. (1901, c. 2, s. 88; Rev., s. 1226; C.S., s. 1215; 1955, c. 1371, s. 2; 1967, c. 32.)



§ 1-507.10. Debts provided for, receiver discharged.

§ 1‑507.10.  Debts provided for, receiver discharged.

When a receiver has been appointed, and it afterwards appears that the debts of the corporation have been paid, or provided for, and that there remains, or can be obtained by further contributions, sufficient capital to enable it to resume its business, the court may, in its discretion, a proper case being shown, discharge the receiver, and decree that the property, rights, and franchises of the corporation revert to it, and thereafter the corporation may resume control of the same, as fully as if the receiver had never been appointed. (1901, c. 2, s. 76; Rev., s. 1220; C.S., s. 1216; 1955, c. 1371, s. 2.)



§ 1-507.11. Reorganization.

§ 1‑507.11.  Reorganization.

When a majority in interest of the stockholders of the corporation have agreed upon a plan for its reorganization and a resumption by it of the management and control of its property and business, the corporation may, with the consent of the court, upon the reconveyance to it of its property and franchises, either by deed or decree of the court, mortgage the same for an amount necessary for the purposes of the reorganization; and may issue bonds or other evidences of indebtedness, or additional stock, or both, and use the same for the full or partial payment of the creditors who will accept the same, or otherwise dispose of the same for the purposes of the reorganization. (1901, c. 2, s. 77; Rev., s. 1221; C.S., s. 1217; 1955, c. 1371, s. 2.)



§ 1-508. Ordered paid into court.

Article 39.

Deposit or Delivery of Money or Other Property.

§ 1‑508.  Ordered paid into court.

When it is admitted by the pleading or examination of a party that he has in his possession or under his control any money or other thing capable of delivery, which, being the subject of the litigation, is held by him as trustee for another party, or which belongs or is due to another party, the judge may order it deposited in court, or delivered to such party with or without security, subject to the further direction of the judge. (C.C.P., s. 215; Code, s. 380; Rev., s. 850; C.S., s. 863.)



§ 1-509. Ordered seized by sheriff.

§ 1‑509.  Ordered seized by sheriff.

When, in the exercise of his authority, a judge has ordered the deposit, delivery or conveyance of money or other property, and the order is disobeyed, the judge, besides punishing the disobedience as for contempt, may make an order requiring the sheriff to take the money or property, and deposit, deliver, or convey it, in conformity with the direction of the judge. (C.C.P., s. 215; Code, s. 381; Rev., s. 851; C.S., s. 864.)



§ 1-510. Defendant ordered to satisfy admitted sum.

§ 1‑510.  Defendant ordered to satisfy admitted sum.

When the answer of the defendant expressly, or by not denying, admits part of the plaintiff's claim to be just, the judge, on motion, may order the defendant to satisfy that part of the claim, and may enforce the order as it enforces a judgment or provisional remedy. (C.C.P., s. 215; Code, s. 382; Rev., s. 852; C.S., s. 865.)



§§ 1-511 through 1-513. Repealed by Session Laws 1967, c. 954, s. 4.

SUBCHAPTER XIV. ACTIONS IN PARTICULAR  CASES.

Article 40.

Mandamus.

§§ 1‑511 through 1‑513.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 1-514. Writs of sci. fa. and quo warranto abolished.

Article 41.

Quo Warranto.

§ 1‑514.  Writs of sci. fa. and quo warranto abolished.

The writs of scire facias and of quo warranto, and proceedings by information in the nature of quo warranto, are abolished; and the remedies obtainable in those forms may be obtained by civil actions under this Article. To the extent that rules of procedure are not provided for in this Article, the Rules of Civil Procedure shall apply. (R.C., c. 26, ss. 5, 25; C.C.P., s. 362; Code, s. 603; Rev., s. 286; C.S., s. 869; 1967, c. 954, s. 3.)



§ 1-515. Action by Attorney General.

§ 1‑515.  Action by Attorney General.

An action may be brought by the Attorney General in the name of the State, upon his own information or upon the complaint of a private party, against the party offending, in the following cases:

(1)        When a person usurps, intrudes into, or unlawfully holds or exercises any public office, civil or military, or any franchise within this State, or any office in a corporation created by the authority of this State; or,

(2)        When a public officer, civil or military, has done or suffered an act which, by law, makes a forfeiture of his office.

(3)        When any person, natural or corporate, has or claims to have or hold any rights or franchises by reason of a grant or otherwise, in violation of the provisions of G.S. 146‑39. (C.C.P., s. 366; Code, s. 607; Rev., s. 827; 1911, cc. 195, 201; C.S., s. 870; 1983, c. 768, s. 1.)



§ 1-516. Action by private person with leave.

§ 1‑516.  Action by private person with leave.

When application is made to the Attorney General by a private relator to bring such an action, he shall grant leave that it may be brought in the name of the State, upon the relation of such applicant, upon the applicant tendering to the Attorney General satisfactory security to indemnify the State against all costs and expenses which may accrue in consequence of the action. (1874‑5, c. 76; 1881, c. 330; Code, s. 608; Rev., s. 828; C.S., s. 871.)



§ 1-517. Solvent sureties required.

§ 1‑517.  Solvent sureties required.

The Attorney General, before granting leave to a private relator to bring a suit to try the title to an office, may require two sureties to the bond required by law to be filed to indemnify the State against costs and expenses, and require such sureties to justify, and may require such proof and evidence of the solvency of the sureties as is satisfactory to him. (1901, c. 595, s. 2; Rev., s. 829; C.S., s. 872.)



§ 1-518. Leave withdrawn and action dismissed for insufficient bond.

§ 1‑518.  Leave withdrawn and action dismissed for insufficient bond.

When the Attorney General has granted leave to a private relator to bring an action in the name of the State to try the title to an office, and it afterwards is shown to the satisfaction of the Attorney General that the bond filed by the private relator is insufficient, or that the sureties are insolvent, the Attorney General may recall and revoke such leave, and upon a certificate of the withdrawal and revocation by the Attorney General to the clerk of the court of the county where the action is pending, it is the duty of the presiding judge, upon motion of the defendant, to dismiss the action. (1891, c. 595; Rev., s. 830; C.S., s. 873.)



§ 1-519. Arrest and bail of defendant usurping office.

§ 1‑519.  Arrest and bail of defendant usurping office.

When action is brought against a person for usurping an office, the Attorney General, in addition to the statement of the cause of action, may set forth in the complaint the name of the person rightfully entitled to the office, with a statement of his right thereto; and in such case, upon proof by affidavit that the defendant has received fees or emoluments belonging to and by means of his usurpation of the office, an order shall be granted by a judge of the superior court for the arrest of the defendant, and holding him to bail; and thereupon he shall be arrested and held to bail in the same manner, and with the same effect, and subject to the same rights and liabilities, as in other civil actions where the defendant is subject to arrest. (C.C.P., s. 369; 1883, c. 102; Code, s. 609; Rev., s. 831; C.S., s. 874.)



§ 1-520. Several claims tried in one action.

§ 1‑520.  Several claims tried in one action.

Where several persons claim to be entitled to the same office or franchise, one action may be brought against all of them, in order to try their respective rights to the office or franchise. (C.C.P., s. 374; Code, s. 614; Rev., s. 832; C.S., s. 875.)



§ 1-521. Trials expedited.

§ 1‑521.  Trials expedited.

All actions to try the title or right to any State, county or municipal office shall stand for trial at the next session of court after the summons and complaint have been served for 30 days, regardless of whether issues were joined more than 10 days before the session; and it is the duty of the judge to expedite the trial of these actions and to give them precedence over all others, civil or criminal. It is unlawful to appropriate any public funds to the payment of counsel fees in any such action. (1874‑5, c. 173; Code, s. 616; 1901, c. 42; Rev., s. 833; C.S., s. 876; 1947, c. 781; 1971, c. 381, s. 12.)



§ 1-522. Time for bringing action.

§ 1‑522.  Time for bringing action.

All actions brought by a private relator, upon the leave of the Attorney General, to try the title to an office must be brought, and a copy of the complaint served on the defendant, within ninety days after his induction into the office to which the title is to be tried; and when it appears from the papers in the cause, or is otherwise shown to the satisfaction of the court, that the summons and complaint have not been served within ninety days, it is the duty of the judge upon motion of defendant to dismiss the action at any time before the trial, at the cost of the plaintiff. (1901, c. 519; 1903, c. 556; Rev., s. 834; C.S., s. 877.)



§ 1-523. Defendant's undertaking before answer.

§ 1‑523.  Defendant's undertaking before answer.

Before the defendant may answer or demur to the complaint he must execute and file in the superior court clerk's office of the county wherein the suit is pending, an undertaking, with good and sufficient surety, in the sum of two hundred dollars ($200.00), which may be increased from time to time in the discretion of the judge, to be void upon condition that the defendant pays to the plaintiff all such costs and damages, including damages for the loss of such fees and emoluments as may or ought to have come into the hands of the defendant, as the plaintiff may recover. (1895, c. 105; Rev., s. 835;  C.S., s. 878.)



§ 1-524. Possession of office not disturbed pending trial.

§ 1‑524.  Possession of office not disturbed pending trial.

(a)        In any civil action pending in any of the courts of this State in which the title to an office is involved, the defendant being in the possession of the office and discharging the duties thereof shall continue therein pending the action, and no judge shall make a restraining order interfering with or enjoining such officer in the premises. The officer shall, notwithstanding any such order, continue to exercise the duties of the office pending the litigation, and receive the emoluments thereof.

(b)        This section shall not apply to any person subject to Article 31B of Chapter 7A of the General Statutes. (1899, c. 33; Rev., s. 836; C.S., s. 879; 2007‑104, s. 2.)



§ 1-525. Judgment by default and inquiry on failure of defendant to give bond.

§ 1‑525.  Judgment by default and inquiry on failure of defendant to give bond.

At any time after a duly verified complaint is filed alleging facts sufficient to entitle plaintiff to the office, whether this complaint is filed at the beginning of the action or later, the plaintiff may, upon ten days' notice to the defendant or his attorney of record, move before the judge resident in or riding the district, at chambers, to require the defendant to give the undertaking specified in G.S. 1‑523. It is the duty of the judge to require the defendant to give the undertaking within ten days, and if it is not so given, the judge shall render judgment in favor of plaintiff and against defendant for the recovery of the office and the costs, and a judgment by default and inquiry to be executed at a term for damages, including loss of fees and salary. Upon the filing of the judgment for the recovery of such office with the clerk, it is his duty to issue and the sheriff's duty to serve the necessary process to put the plaintiff into possession of the office. If the defendant shall give the undertaking, the court, if judgment is rendered for plaintiff, shall render judgment against the defendant and his sureties for costs and damages, including loss of fees and salary. Nothing herein prevents the judge's extending, for cause, the time in which to give the undertaking. (1895, c. 105, s. 2; 1899, c. 49; Rev., s. 837; C.S., s. 880.)



§ 1-526. Service of summons and complaint.

§ 1‑526.  Service of summons and complaint.

The service of the summons and complaint as hereinbefore provided may be made by leaving a copy at the last residence or business office of the defendant or defendants, and service so made shall be deemed a legal service. (1899, c. 126; Rev., s. 838; C.S., s. 881.)



§ 1-527. Judgment in such actions.

§ 1‑527.  Judgment in such actions.

In every such case judgment shall be rendered upon the right of the defendant, and also upon the right of the party alleged to be entitled, or only upon the right of the defendant, as justice requires. When the defendant, whether a natural person or corporation, against whom the action has been brought, is adjudged guilty of usurping or intruding into, or unlawfully holding or exercising any office, franchise or privilege, judgment shall be rendered that the defendant be excluded from such office, franchise or privilege, and also that the plaintiff recover costs against him. The court may also, in its discretion, fine the defendant a sum not exceeding two thousand dollars ($2000). The clear proceeds of the fine shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (Const., Art. IX, s. 5; R.C., c. 95; C.C.P., ss. 370, 375; Code, ss. 610, 615; Rev., ss. 839, 840; C.S., s. 882; 1998‑215, s. 95.)



§ 1-528. Mandamus to aid relator.

§ 1‑528.  Mandamus to aid relator.

In any civil action brought to try the title or right to hold any office, when the judgment of the court is in favor of the relator in the action, it is the duty of the court to issue a writ of mandamus or such other process as is necessary and proper to carry the judgment into effect, and to induct the party entitled into office. (1885, c. 406, s. 1; Rev., s. 841; C.S., s. 883.)



§ 1-529. Appeal; bonds of parties.

§ 1‑529.  Appeal; bonds of parties.

No appeal by the defendant to the appellate division from the judgment of the superior court in such action shall stay the execution of the judgment, unless a justified undertaking is executed on the part of the appellant by one or more sureties, in a sum to be fixed by the court, conditioned that the appellant will pay to the party entitled to the same the salary, fees, emoluments and all moneys whatsoever received by the appellant by virtue or under color of the office. In no event shall the judgment be executed pending appeal, unless a justified undertaking is executed on the part of the appellee by one or more persons in a sum to be fixed by the court, conditioned  that the appellee will pay to the party entitled to the same the salary, fees, emoluments and all moneys whatsoever received by the appellee by virtue or under color of office during his occupancy thereof. (1885, c. 406, s. 2; Rev., s. 842; C.S., s. 884; 1969, c. 44, s. 13.)



§ 1-530. Relator inducted into office; duty.

§ 1‑530.  Relator inducted into office; duty.

If the judgment is rendered in favor of the person alleged to be entitled, he shall be entitled, after taking the oath of office and executing such official bond as may be required by law, to take upon himself the execution of the office. It is his duty, immediately  thereafter, to demand of the defendant in the action all the books and papers in his custody, or within his power, belonging to the office from which he has been excluded. (C.C.P., ss. 371, 373; Code, ss. 611, 613; Rev., ss. 843, 844; C.S., s. 885.)



§ 1-531. Refusal to surrender official papers misdemeanor.

§ 1‑531.  Refusal to surrender official papers misdemeanor.

If a person against whom a judgment has been rendered in an action brought to recover a public office shall fail or refuse to turn over, on demand, to the person adjudged to be entitled to such office, all papers, documents and books belonging to such office, he shall be guilty of a Class 1 misdemeanor. (C.C.P., s. 372; Code, s. 612; Rev., s. 3601; C.S., s. 886; 1993, c. 539, s. 2; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 1-532. Action to recover property forfeited to State.

§ 1‑532.  Action to recover property forfeited to State.

When any property, real or personal, is forfeited to the State, or to any officer for its use, an action for the recovery of such property, alleging the grounds of the forfeiture, may be brought by the proper officer in any superior court. (C.C.P., s. 381; Code, s. 621; Rev., s. 845; C.S., s. 887.)



§ 1-533. Remedy and judgment.

Article 42.

Waste.

§ 1‑533.  Remedy and judgment.

Wrongs, remediable by the old action of waste, are subjects of action as other wrongs; and the judgment may be for damages, forfeiture of the estate of the party offending, and eviction from the premises. (C.C.P., s. 383; Code, s. 624; Rev., s. 853; C.S., s. 888.)



§ 1-534. For and against whom action lies.

§ 1‑534.  For and against whom action lies.

In all cases of waste, an action lies in the appropriate trial division of the General Court of Justice at the instance of him in whom the right is, against all persons committing the waste, as well tenant for term of life as tenant for term of years and guardians. (52 Hen. III, c. 23; 6 Edw. I, c. 5; 20 Edw. I, st. 2; 11 Hen. VI, c. 5; R.C., c. 116, s. 1; Code, s. 625; Rev., s. 854; C.S., s. 889; 1971, c. 268, s. 33.)



§ 1-535. Tenant in possession liable.

§ 1‑535.  Tenant in possession liable.

Where a tenant for life or years grants his estate to another, and still continues in the possession of the lands, tenements, or hereditaments, an action lies against the said tenant for life or years. (11 Hen. VI, c. 5; R.C., c. 116, s. 2; Code, s. 626; Rev., s. 855; C.S., s. 890.)



§ 1-536. Action by tenant against cotenant.

§ 1‑536.  Action by tenant against cotenant.

Where a joint tenant or a tenant in common commits waste, an action lies against him at the instance of his cotenant or joint tenant. (13 Edw. I, c. 22; R.C., c. 116, s. 4; Code, s. 627; Rev., s. 856; C.S., s. 891.)



§ 1-537. Action by heirs.

§ 1‑537.  Action by heirs.

Every heir may bring action for waste committed on lands, tenements, or hereditaments of his own inheritance, as well in the time of his ancestor as in his own. (6 Edw. I, c. 5; 20 Edw. I, st. 2; 11 Hen. VI, c. 5; R.C., c. 116, s. 5; Code, s. 628; Rev., s. 857; C.S., s. 892.)



§ 1-538. Judgment for treble damages and possession.

§ 1‑538.  Judgment for treble damages and possession.

In all cases of waste, when judgment is against the defendant, the court may give judgment for treble the amount of the damages assessed by the jury, and also that the plaintiff recover the place wasted, if the damages are not paid on or before a day to be named in the judgment. (6 Edw. I, c. 5; 20 Edw. I, st. 2; R.C., c. 116, s. 3; Code, s. 629; Rev., s. 858; C.S., s. 893.)



§ 1-538.1. Strict liability for damage to person or property by minors.

Article 43.

Nuisance and Other Wrongs.

§ 1‑538.1.  Strict liability for damage to person or property by minors.

Any person or other legal entity shall be entitled to recover actual damages suffered in an amount not to exceed a total of two thousand dollars ($2,000) from the parent or parents of any minor who shall maliciously or willfully injure such person or destroy the real or personal property of such person. Parents whose custody and control have been removed by court order or by contract prior to the act complained of shall not be liable under this act.  This act shall not preclude or limit recovery of damages from parents under common law remedies available in this State. (1961, c. 1101; 1981, c. 414, s. 1; 1993, c. 540, s. 1.)



§ 1-538.2. Civil liability for larceny, shoplifting, theft by employee, embezzlement, and obtaining property by false pretense.

§ 1‑538.2.  Civil liability for larceny, shoplifting, theft by employee, embezzlement, and obtaining property by false pretense.

(a)        Any person, other than an unemancipated minor, who commits an act that is punishable under G.S. 14‑72, 14‑72.1, 14‑74, 14‑90, or 14‑100 is liable for civil damages to the owner of the property. In any action brought by the owner of the property, the owner is entitled to recover the value of the goods or merchandise, if the goods or merchandise have been destroyed, or any loss of value to the goods or merchandise, if the goods or merchandise were recovered, or the amount of any money lost by reason of the theft or embezzlement or fraud of an employee. In addition to the above, the owner of the property is entitled to recover any consequential damages, and punitive damages, together with reasonable attorneys' fees. The total compensatory and consequential damages awarded to a plaintiff against a defendant under this section shall not be less than one hundred fifty dollars ($150.00) and shall not exceed one thousand dollars ($1,000), except an act punishable under G.S. 14‑74 or G.S. 14‑90 shall have no maximum limit under this section.

(b)        The parent or legal guardian, having the care, custody and control of an unemancipated minor who commits an act punishable under G.S. 14‑72, 14‑72.1, 14‑74, 14‑90, or 14‑100, is civilly liable to the owner of the property obtained by the act if such parent or legal guardian knew or should have known of the propensity of the child to commit such an act; and had the opportunity and ability to control the child, and made no reasonable effort to correct or restrain the child. In an action brought against the parent or legal guardian by the owner, the owner is entitled to recover the amounts specified in subsection (a) except punitive damages. The total compensatory and consequential damages awarded to a plaintiff against the parent or legal guardian shall not be less than one hundred fifty dollars ($150.00) and shall not exceed one thousand dollars ($1,000).

(c)        An action may be brought under this section regardless of whether a criminal action is brought or a criminal conviction is obtained for the act alleged in the civil action.

(c1)      For the purposes of this section, consequential damages shall include, but shall not be limited to:

(1)        The salary paid to any employee for investigation, reporting, testifying, or any other time related to the investigation or prosecution for any violation under subsection (a) of this section; and

(2)        Any costs, such as mileage, postage, stationery, or telephone expenses that were incurred as a result of the violation.

(c2)      The owner of the property may seek payment for damages under subsections (a) and (b) of this section prior to filing a civil action, by sending the violator a demand letter. If such a letter is sent, it shall be substantially similar to the following:

"Our records show that on (date), you unlawfully took possession of property from (store name/owner of the property), located in (city, state), without the consent of (store name/owner of the property), without paying for the property, and with the intent of converting the property to your own use. In accordance with G.S. 1‑538.2, we are authorized to demand that you pay damages of one hundred fifty dollars ($150.00).

In the event you fail to comply with our demand for one hundred fifty dollars ($150.00) within 15 days from the date of your receipt of the notice, you may be held civilly liable for an amount not less than one hundred fifty dollars ($150.00) and not more than one thousand dollars ($1,000) in a civil action against you to recover the penalties and damages authorized by law, which include court costs and attorneys' fees. If you pay the one hundred fifty dollars ($150.00), (store name/owner of the property) will have no further civil remedy against you arising from the events occurring on (date).

If you are the parent or legal guardian of an unemancipated minor who unlawfully took possession of property as set out above, you can be held liable if you knew or should have known of the propensity of the child to commit the act complained of, and you had the opportunity and ability to control the child and you made no reasonable effort to correct or restrain the child.

If you believe you have received this notice in error, please contact (name) immediately.

YOU HAVE A RIGHT TO CONTEST YOUR LIABILITY IN COURT."

(c3)      The owner of the property sending the demand letter required by this section shall have qualified privilege from any civil liability resulting therefrom provided that there is no excessive publication and that the owner acted in good faith and without malice.

(c4)      If the recipient of a notice pursuant to subsection (c2) of this section pays the demanded one hundred fifty dollars ($150.00) within 15 days of the recipient's receipt of the notice, the owner of the property shall have no further civil remedy against that violator for the incident described in the notice.

(d)        Nothing contained in this act shall prohibit recovery upon any other theory in the law. (1987, c. 519, s. 1; 1987 (Reg. Sess., 1988), c. 1081, s. 4.1; 1995, c. 185, s. 1; 1995 (Reg. Sess., 1996), c. 742, s. 3.)



§ 1-538.3. Negligent supervision of minor.

§ 1‑538.3.  Negligent supervision of minor.

(a)        The parent or individual legal guardian who has the care, custody, and control of an unemancipated minor may be held civilly liable to an educational entity for the negligent supervision of that minor if the educational entity proves by clear, cogent, and convincing evidence that:

(1)        The minor:

a.         Violated the provisions of G.S. 14‑49, 14‑49.1, 14‑50, 14‑69.1(c), 14‑69.2(c), 14‑269.2(b1), 14‑269.2(c1), or committed a felony offense involving injury to persons or property through use of a gun, rifle, pistol, or other firearm of any kind as defined in G.S. 14‑269.2(b); and

b.         The offense occurred on educational property; and

(2)        The parent or individual legal guardian who has the care, custody, and control of the minor:

a.         Knew or reasonably should have known of the minor's likelihood to commit such an act;

b.         Had the opportunity and ability to control the minor; and

c.         Made no reasonable effort to correct, restrain, or properly supervise the minor.

(b)        In an action brought against the parent or legal guardian under this section for a false report, hoax, or possession of a bomb or other explosive device on educational property, the educational entity is entitled to recover the actual compensatory and consequential damages resulting from the disruption or dismissal of school or the school‑sponsored activity arising from the false report, the hoax, the bringing or possession of a bomb or other explosive device onto educational property or to a school‑sponsored activity. The total amount of compensatory and consequential damages awarded to a plaintiff against the parent or legal guardian pursuant to this subsection shall not exceed twenty‑five thousand dollars ($25,000).

(c)        In an action brought against the parent or legal guardian under this section, the educational entity is entitled to recover the actual compensatory and consequential damages to educational property that is the result of the discharge of the firearm or the detonation or explosion of the bomb or other explosive device. The total amount of compensatory and consequential damages awarded to a plaintiff against the parent or legal guardian pursuant to this subsection shall not exceed fifty thousand dollars ($50,000).

(d)        For purposes of this section, the term "educational property" has the same definition as in G.S. 14‑269.2(a)(1), and the term "educational entity" means the board of education or other entity that administers and controls the educational property or the school‑sponsored activity.

(e)        Nothing contained in this section shall prohibit recovery upon any other theory in the law. (1999‑257, s. 5.)



§ 1-539. Remedy for nuisance.

§ 1‑539.  Remedy for nuisance.

Injuries remediable by the old writ of nuisance are subjects of action as other injuries; and in such action there may be judgment for damages, or for the removal of the nuisance, or both. (C.C.P., s. 387; Code, s. 630; Rev., s. 825; C.S., 894.)



§ 1-539.1. Damages for unlawful cutting, removal or burning of timber; misrepresentation of property lines.

§ 1‑539.1.  Damages for unlawful cutting, removal or burning of timber; misrepresentation of property lines.

(a)        Any person, firm or corporation not being the bona fide owner thereof or agent of the owner who shall without the consent and  permission of the bona fide owner enter upon the land of another and injure, cut or remove any valuable wood, timber, shrub or tree therefrom, shall be liable to the owner of said land for double the value of such wood, timber, shrubs or trees so injured, cut or removed.

(b)        If any person, firm or corporation shall willfully and intentionally set on fire, or cause to be set on fire, in any manner whatever, any valuable wood, timber or trees on the lands of another, such person, firm or corporation shall be liable to the owner of said lands for double the value of such wood, timber or trees damaged or destroyed thereby.

(c)        Any person, firm or corporation cutting timber under contract and incurring damages as provided in subsection (a) of this section as a result of a misrepresentation of property lines by the party letting the contract shall be entitled to reimbursement from the party letting the contract for damages incurred. (1945, c. 837; 1955, c. 594; 1971, c. 119; 1977, c. 859.)



§ 1-539.2. Dismantling portion of building.

§ 1‑539.2.  Dismantling portion of building.

When one person owns a portion of a building and another or other persons own the remainder of said building, neither of said owners shall dismantle his portion of said building without making secure the portions of said building belonging to other persons. Any person violating the provisions of this section shall be responsible in damages to the owners of other portions of such building. (1955, c. 1359.)



§ 1-539.2A. Damages for computer trespass.

§ 1‑539.2A.  Damages for computer trespass.

(a)        Any person whose property or person is injured by reason of a violation of G.S. 14‑458 may sue for and recover any damages sustained and the costs of the suit. Without limiting the general of the term, "damages" shall include loss of profits. If the injury arises from the transmission of unsolicited bulk commercial electronic mail, the injured person, other than an electronic mail service provider, may also recover attorneys' fees and may elect, in lieu of actual damages, to recover the lesser of ten dollars ($10.00) for each and every unsolicited bulk commercial electronic mail message transmitted in violation of this section, or twenty‑five thousand dollars ($25,000) per day. The injured person shall not have a cause of action against the electronic mail service provider which merely transmits the unsolicited bulk commercial electronic mail over its computer network. If the injury arises from the transmission of unsolicited bulk commercial electronic mail, an injured electronic mail service provider may also recover attorneys' fees and costs and may elect, in lieu of actual damages, to recover the greater of ten dollars ($10.00) for each and every unsolicited bulk commercial electronic mail message transmitted in violation of this section, or twenty‑five thousand dollars ($25,000) per day.

(b)        A civil action under this section shall be commenced before expiration of the time period prescribed in G.S. 1‑54. In actions alleging injury arising from the transmission of unsolicited bulk commercial electronic mail, personal jurisdiction may be exercised pursuant to G.S. 1‑75.4. (1999‑212, s. 4; 1999‑456, s. 8.)



§ 1-539.2B. Double damages for injury to agricultural commodities or production systems; define value of agricultural commodities grown for educational, testing, or research purposes.

§ 1‑539.2B.  Double damages for injury to agricultural commodities or production systems; define value of agricultural commodities grown for educational, testing, or research purposes.

(a)        Any person who unlawfully and willfully injures or destroys any other person's agricultural commodities or production system is liable to the owner for double the value of the commodities or production system injured or destroyed.

(b)        For purposes of this section, the value of agricultural commodities that are grown for educational, testing, or research purposes includes all of the following:

(1)        The diminution in market value of the commodities when the commodities were grown for sale and the plaintiff is the entity who sold the commodities or would have sold the commodities but for their injury or destruction.

(2)        Costs to the plaintiff for research and development of the injured or destroyed commodities.

(3)        Other incidental and consequential damages proven to have been incurred by the plaintiff.

(c)        For the purpose of this section, the following definitions apply:

(1)        "Agricultural commodities" means:

a.         Commodities produced for individual and public use, consumption, and marketing from one of the following:

1.         The cultivation of soil or hydroponics or any other method of production for crops, including fruits, vegetables, flowers, and ornamental plants.

2.         The planting and production of trees, timber, forests, or forest products.

3.         The raising of livestock, poultry, and eggs.

4.         Aquaculture as defined in G.S. 106‑758.

b.         Seed, genetic material, tissue cultures, and any research and development materials, information, and records related to items included in subdivision (1)a. of this subsection developed or used for educational, testing, or research purposes.

(2)        "Production systems" means land, buildings, and equipment used in the production of agricultural commodities, including aquaculture facilities as defined in G.S. 106‑758. (2001‑290, s. 1.)



§ 1-539.2C. Damages for identity theft.

§ 1‑539.2C.  Damages for identity theft.

(a)        Any person whose property or person is injured by reason of an act made unlawful by Article 19C of Chapter 14 of the General Statutes, or a violation of G.S. 75‑66, may sue for civil damages. For each unlawful act, or each violation of G.S. 75‑66, damages may be

(1)        In an amount of up to five thousand dollars ($5,000), but no less than five hundred dollars ($500.00), or

(2)        Three times the amount of actual damages,

whichever amount is greater. A person seeking damages as set forth in this section may also institute a civil action to enjoin and restrain future acts that would constitute a violation of this section. The court, in an action brought under this section, may award reasonable attorneys' fees to the prevailing party.

(b)        If the identifying information of a deceased person is used in a manner made unlawful by Article 19C of Chapter 14 of the General Statutes, or by a violation of G.S. 75‑66, the deceased person's estate shall have the right to recover damages pursuant to subsection (a) of this section.

(c)        The venue for any civil action brought under this section shall be the county in which the plaintiff resides or any county in which any part of the alleged violation of G.S. 75‑66, G.S. 14‑113.20 or G.S. 14‑113.20A took place, regardless of whether the defendant was ever actually present in that county. Civil actions under this section must be brought within three years from the date on which the identity of the wrongdoer was discovered or reasonably should have been discovered.

(d)        Civil action under this section does not depend on whether or not a criminal prosecution has been or will be instituted under Article 19C of Chapter 14 of the General Statutes for the acts which are the subject of the civil action. The rights and remedies provided by this section are in addition to any other rights and remedies provided by law. (2002‑175, s. 8; 2005‑414, s. 9; 2007‑534, s. 3.)



§§ 1-539.3 through 1-539.8: Repealed by Session Laws 1971, c. 268, s. 34.

Article 43A.

Adjudication of Small Claims in Superior Court.

§§ 1‑539.3 through 1‑539.8: Repealed by Session Laws 1971, c.  268, s. 34.



§ 1-539.9. Defense abolished as to actions arising after September 1, 1967.

Article 43B.

Defense of Charitable Immunity Abolished; and Qualified Immunity for Volunteers.

§ 1‑539.9.  Defense abolished as to actions arising after September 1, 1967.

The common‑law defense of charitable immunity is abolished and shall not constitute a valid defense to any action or cause of action arising subsequent to September 1, 1967. (1967, c. 856.)



§ 1-539.10. Immunity from civil liability for volunteers.

§ 1‑539.10.  Immunity from civil liability for volunteers.

(a)        A volunteer who performs services for a charitable organization or a volunteer engaged in providing emergency services is not liable in civil damages for any acts or omissions resulting in any injury, death, or loss to person or property arising from the volunteer services rendered if:

(1)        The volunteer was acting in good faith and the services rendered were reasonable under the circumstances; and

(2)        The acts or omissions do not amount to gross negligence, wanton conduct, or intentional wrongdoing.

(3)        The acts or omissions did not occur while the volunteer was operating or responsible for the operation of a motor vehicle.

(b)        To the extent that any charitable organization or volunteer has liability insurance, that charitable organization or volunteer shall be deemed to have waived the qualified immunity herein to the extent of indemnification by insurance for the negligence by any volunteer.

(c)        Nothing herein shall be construed to alter the standard of care requirement or liability of persons rendering professional services. (1987, c. 505, s. 1(2); 2005‑273, s. 1.)



§ 1-539.11. Definitions.

§ 1‑539.11.  Definitions.

As used in this Article:

(1)        "Charitable Organization" means an organization that has humane and philanthropic objectives, whose activities benefit humanity or a significant rather than limited segment of the community without expectation of pecuniary profit or reward and is exempt from taxation under either G.S. 105‑130.11(a)(3) or G.S. 105‑130.11(a)(5) or Section 501(c)(3) of the Internal Revenue Code of 1954.

(1a)      "Emergency services" means the preparation for and the carrying out of functions to prevent, minimize, and repair injury and damage resulting from natural or man‑made disasters and all other activities necessary or incidental to the preparation for and carrying out of these functions. These functions include firefighting services, police services, medical and health services, rescue services, engineering services, land surveying services, warning services and communications, radiological, chemical and other special weapons defense services, evacuation of persons from stricken areas, emergency welfare services, including providing emergency shelter, emergency transportation, and emergency resource management services, existing or properly assigned plant protection services, temporary restoration of public utility services, services performed as a function of a Medical Reserve Corps (MRC) unit or a Community Emergency Response Team (CERT), and other functions related to civilian protection, including the administration of approved State and federal disaster recovery and assistance programs.

(2)        "Volunteer" means an individual, serving as a direct service volunteer performing services for a charitable, nonprofit organization, who does not receive compensation, or anything of value in lieu of compensation, for the services, other than reimbursement for expenses actually incurred or any person providing emergency services without any financial gain. (1987, c. 505, s. 1(2); 2005‑273, s. 2.)



§ 1-539.12. Immunity from civil liability for employers disclosing information.

§ 1‑539.12.  Immunity from civil liability for employers disclosing information.

(a)        An employer who discloses information about a current or former employee's job history or job performance to a prospective employer of the current or former employee upon request of the prospective employer or upon request of the current or former employee is immune from civil liability and is not liable in civil damages for the disclosure or any consequences of the disclosure. This immunity shall not apply when a claimant shows by a preponderance of the evidence both of the following:

(1)        The information disclosed by the current or former employer was false.

(2)        The employer providing the information knew or reasonably should have known that the information was false.

(b)        For purposes of this section, "job performance" includes:

(1)        The suitability of the employee for re‑employment;

(2)        The employee's skills, abilities, and traits as they may relate to suitability for future employment; and

(3)        In the case of a former employee, the reason for the employee's separation.

(c)        The provisions of this section apply to any employee, agent, or other representative of the current or former employer who is authorized to provide and who provides information in accordance with the provisions of this section. For the purposes of this section, "employer" also includes a job placement service but does not include a private personnel service as defined in G.S. 95‑47.1 or a job listing service as defined in G.S. 95‑47.19 except as provided hereinafter. The provisions of this section apply to a private personnel service as defined in G.S, 95‑47.1 and a job listing service as defined in G.S. 95‑47.19 only to the extent that the service conveys information derived from credit reports, court records, educational records, and information furnished to it by the employee or prior employers and the service identifies the source of the information.

(d)        This section does not affect any privileges or immunities from civil liability established by another section of the General Statutes or available at common law. (1997‑478, s. 1.)



§ 1-539.13. Reserved for future codification purposes.

§ 1‑539.13.  Reserved for future codification purposes.



§ 1-539.14. Reserved for future codification purposes.

§ 1‑539.14.  Reserved for future codification purposes.



§ 1-539.15: Repealed by Session Laws 1981, c. 777, s. 1.

Article 43C.

Actions Pertaining to Local Units of Government.

§ 1‑539.15: Repealed by Session Laws 1981, c.  777, s. 1.



§ 1-539.16. Notice of claims against local units of government.

§ 1‑539.16.  Notice of claims against local units of government.

No local act, including city charters, shall require a notice to a local unit of government of any claim against it and prohibit suit against the local unit if notice is not given or limit the period during which an action may be brought on such a claim after notice has been given. (1981, c. 777, s. 2.)



§ 1-539.17. Reserved for future codification purposes.

§ 1‑539.17.  Reserved for future codification purposes.



§ 1-539.18. Reserved for future codification purposes.

§ 1‑539.18.  Reserved for future codification purposes.



§ 1-539.19. Reserved for future codification purposes.

§ 1‑539.19.  Reserved for future codification purposes.



§ 1-539.20. Reserved for future codification purposes.

§ 1‑539.20.  Reserved for future codification purposes.



§ 1-539.21. Abolition of parent-child immunity in motor vehicle cases.

Article 43D.

Abolition of Parent‑Child Immunity in Motor Vehicle Cases.

§ 1‑539.21.  Abolition of parent‑child immunity in motor vehicle cases.

The relationship of parent and child shall not bar the right of action by a person or his estate against his parent or child for wrongful death, personal injury, or property damage arising out of operation of a motor vehicle owned or operated by the parent or child. (1975, c. 685, s. 1; 1985, c. 201; 1989, c. 782, s. 2.)



§ 1-539.22. Reserved for future codification purposes.

§ 1‑539.22.  Reserved for future codification purposes.



§ 1-539.23. Reserved for future codification purposes.

§ 1‑539.23.  Reserved for future codification purposes.



§ 1-539.24. Reserved for future codification purposes.

§ 1‑539.24.  Reserved for future codification purposes.



§ 1-539.25. Expired October 1, 2000 (see previous document versions for former law).

Article 43E.

Affirmative Defense Based on Year 2000 Failure.

§ 1‑539.25.  Expired October 1, 2000  (see previous document versions for former law).



§ 1-539.26. Expired October 1, 2000. (see previous document versions for former law)

§ 1‑539.26.  Expired October 1, 2000.  (see previous document versions for former law)



§ 1-540. By agreement receipt of less sum is discharge.

SUBCHAPTER XV.  INCIDENTAL PROCEDURE IN CIVIL ACTIONS.

Article 44.

Compromise.

§ 1‑540.  By agreement receipt of less sum is discharge.

In all claims, or money demands, of whatever kind, and howsoever due, where an agreement is made and accepted for a less amount than that demanded or claimed to be due, in satisfaction thereof, the payment of the less amount according to such agreement in compromise of the whole is a full and complete discharge of the same.  (1874‑5, c. 178; Code, s. 574; Rev., s. 859; C.S., s. 895.)



§ 1-540.1. Effect of release of original wrongdoer on liability of physicians and surgeons for malpractice.

§ 1‑540.1.  Effect of release of original wrongdoer on liability of physicians and surgeons for malpractice.

The compromise settlement or release of a cause of action against a person responsible for a personal injury to another shall not operate as a bar to an action by the injured party against a physician or surgeon or other professional practitioner treating such injury for the negligent treatment thereof, unless the express terms of the compromise, settlement or release agreement given by the injured party to the person responsible for the initial injury provide otherwise. (1961, c. 212.)



§ 1-540.2. Settlement of property damage claims arising from motor vehicle collisions or accidents; same not to constitute admission of liability, nor bar party seeking damages for bodily injury or death.

§ 1‑540.2.  Settlement of property damage claims arising from motor vehicle collisions or accidents; same not to constitute admission of liability, nor bar party seeking damages for bodily injury or death.

In any claim, civil action, or potential civil action which arises out of a motor vehicle collision or accident, settlement of any property damage claim arising from such collision or accident, whether such settlement be made by an individual, a self‑insurer, or by an insurance carrier under a policy of insurance, shall not constitute an admission of liability on the part of the person, self‑insurer or insurance carrier making such settlement, which arises out of the same motor vehicle collision or accident. It shall be incompetent for any claimant or party plaintiff in the said civil action to offer into evidence, either by oral testimony or paper writing, the fact that a settlement of the property damage claim arising from such collision or accident has been made; provided further, that settlement made of such property damage claim arising out of a motor vehicle collision or accident shall not in and of itself act as a bar, release, accord and satisfaction, or discharge of any claims other than the property damage claim, unless by the written terms of a properly executed settlement agreement it is specifically stated that the acceptance of  said settlement constitutes full settlement of all claims and causes of action arising out of the said motor vehicle collision or accident. (1967, c. 662, s. 1.)



§ 1-540.3. Advance payments.

§ 1‑540.3.  Advance payments.

(a)        In any claim, potential civil action or action in which any person claims to have sustained bodily injuries, advance or partial payment or payments to any such person claiming to have sustained bodily injuries or to the personal representative of any person claimed to have sustained fatal injuries may be made to such person or such personal representative by the person or party against whom such claim is made or by the insurance carrier for the person, party, corporation, association or entity which is or may be liable for such injuries or death. Such advance or partial payment or payments shall not constitute an admission of liability on the part of the person, party, corporation, association or entity on whose behalf the payment or payments are made or by the insurance carrier making the payments. It shall be incompetent for any party in a civil action  to offer into evidence, through any witness either by oral testimony or paper writing, the fact of the advance or partial payment or payments made by or on behalf of the opposing party. The receipt of the advance or partial payment or payments shall not in and of itself  act as a bar, release, accord and satisfaction, or a discharge of any  claims of the person or representative receiving the advance or partial payment or payments, unless by the terms of a properly executed settlement agreement it is specifically stated that the acceptance of said payment or payments constitutes full settlement of all claims and causes of action for personal injuries or wrongful death, as applicable.

(b)        In any civil action for personal injuries or wrongful death the person or party against whom claim is made for such injuries or death and by or on whose behalf advance or partial payment or payments have been made to the party asserting the claim shall file with the Court and serve upon opposing counsel a motion setting out the date and amount of payment or payments and praying that said sums be credited upon any judgment recovered by the opposing party against the party on whose behalf the payment or payments were made. Prior to the entry of judgment, the trial judge shall conduct a hearing and may consider affidavits, oral testimony, depositions, and any other competent evidence, and shall enter his findings of fact and conclusions of law as to whether the advance or partial payment or payments were made by or on behalf of the person or party claiming to have made such payment(s) to the party asserting the claim for injuries or wrongful death. Upon a finding that the advance or partial payment or payments were made by or on behalf of the person or party claiming to have made such payment(s), all such payments shall be credited by the trial judge upon any judgment rendered in favor of the person or representative who received the payment or payments. Advance payments made by one joint tort‑feasor shall not inure to the benefit or credit of any joint tort‑feasor not making such payments.

No claim for reimbursement may be made or allowed by or on behalf of the person or party making such advance payment or payments against the person or party to whom such payment or payments are made except a claim based on fraud.

The making of any advance payment shall not affect in any way whatsoever the running of the statute of limitations. (1971, c. 854.)



§§ 1-541 through 1-543. Repealed by Session Laws 1967, c. 954, s. 4.

§§ 1‑541 through 1‑543.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 1-543.1. Service of order of tender; return.

Article 44A.

Tender.

§ 1‑543.1.  Service of order of tender; return.

In all matters in which it is proper or necessary to make or serve a tender, the clerk of the superior court in the county in which the tender is to be made shall, upon request of the tendering party, direct the sheriff of said county to serve an order of tender, together with the property to be tendered, upon the party or parties upon whom said tender is to be made. In the event said property is incapable of being manually tendered, said order of tender shall so state and service of said order tendering same shall have the same legal effect as if the property had been manually tendered. Within five days after receipt of the order, the sheriff shall make his return thereon, showing upon whom the same was served, the date and hour of service, the property tendered, and whether or not said tender was accepted, or that, after due diligence, the party or parties upon whom service was to be made could not be found within the county. He shall then return said order of tender to the clerk who issued it, and this shall constitute proper tender. Nothing in this section shall be construed to prevent other methods of tender or tender by any party to an action in open court upon any other party to said action. (1965, c. 699.)



§ 1-543.2. Reserved for future codification purposes.

§ 1‑543.2.  Reserved for future codification purposes.



§ 1-543.3. Reserved for future codification purposes.

§ 1‑543.3.  Reserved for future codification purposes.



§ 1-543.4. Reserved for future codification purposes.

§ 1‑543.4.  Reserved for future codification purposes.



§ 1-543.5. Reserved for future codification purposes.

§ 1‑543.5.  Reserved for future codification purposes.



§ 1-543.6. Reserved for future codification purposes.

§ 1‑543.6.  Reserved for future codification purposes.



§ 1-543.7. Reserved for future codification purposes.

§ 1‑543.7.  Reserved for future codification purposes.



§ 1-543.8. Reserved for future codification purposes.

§ 1‑543.8.  Reserved for future codification purposes.



§ 1-543.9. Reserved for future codification purposes.

§ 1‑543.9.  Reserved for future codification purposes.



§ 1-543.10. Title.

Article 44B.

Structured Settlement Protection Act.

§ 1‑543.10.  Title.

This Article may be cited as the North Carolina Structured Settlement Protection Act. (1999‑367, s. 1.)



§ 1-543.11. Definitions.

§ 1‑543.11.  Definitions.

For purposes of this Article:

(1)        "Annuity issuer" means an insurer that has issued an annuity or insurance contract used to fund periodic payments under a structured settlement;

(2)        "Discounted present value" means the fair present value of future payments, as determined by discounting such payments to the present utilizing the tables adopted in Article 5 of Chapter 8 of the General Statutes;

(3)        "Independent professional advice" means advice of an attorney, certified public accountant, actuary, or other licensed or registered professional or financial adviser:

a.         Who is engaged by a payee to render advice concerning the legal, tax, and financial implications of a transfer of structured settlement payment rights;

b.         Who is not in any manner affiliated with or compensated by the transferee of such transfer; and

c.         Whose compensation for rendering such advice is not affected by whether a transfer occurs or does not occur;

(4)        "Interested parties" means, with respect to any structured settlement, the payee, any beneficiary designated under the annuity contract to receive payments following the payee's death, the annuity issuer, the structured settlement obligor, and any other party that has continuing rights or obligations under the terms of the structured settlement;

(5)        "Payee" means an individual who is receiving tax‑free damage payments under a structured settlement and proposes to make a transfer of payment rights thereunder;

(6)        "Qualified assignment agreement" means an agreement providing for a qualified assignment within the meaning of section 130 of the Internal Revenue Code, United States Code Title 26, as amended from time to time;

(7)        "Responsible administrative authority" means, with respect to a structured settlement, any government authority vested by law with exclusive jurisdiction over the settled claim resolved by such structured settlement;

(8)        "Settled claim" means the original tort claim resolved by a structured settlement;

(9)        "Structured settlement" means an arrangement for periodic payment of damages for personal injuries established by settlement or judgment in resolution of a tort claim;

(10)      "Structured settlement agreement" means the agreement, judgment, stipulation, or release embodying the terms of a structured settlement, including the rights of the payee to receive periodic payments;

(11)      "Structured settlement obligor" means, with respect to any structured settlement, the party that has the continuing periodic payment obligation to the payee under a structured settlement agreement or a qualified assignment agreement;

(12)      "Structured settlement payment rights" means rights to receive periodic payments (including lump‑sum payments) under a structured settlement, whether from the settlement obligor or the annuity issuer, where:

a.         The payee is domiciled in this State;

b.         The structured settlement agreement was approved by a court or responsible administrative authority in this State; or

c.         The settled claim was pending before the courts of this State when the parties entered into the structured settlement agreement;

(13)      "Terms of the structured settlement" include, with respect to any structured settlement, the terms of the structured settlement agreement, the annuity contract, any qualified assignment agreement, and any order or approval of any court or responsible administrative authority or other government authority authorizing or approving such structured settlement; and

(14)      "Transfer" means any sale, assignment, pledge, hypothecation, or other form of alienation or encumbrance made by a payee for consideration;

(15)      "Transfer agreement" means the agreement providing for transfer of structured settlement payment rights from a payee to a transferee. (1999‑367, s. 1.)



§ 1-543.12. Structured settlement payment rights.

§ 1‑543.12.  Structured settlement payment rights.

No direct or indirect transfer of structured settlement payment rights shall be effective, and no structured settlement obligor or annuity issuer shall be required to make any payment directly or indirectly to any transferee of structured settlement payment rights unless the transfer has been authorized in advance in a final order of a court of competent jurisdiction or a responsible administrative authority based on express findings by such court or responsible administrative authority that:

(1)        The transfer complies with the requirements of this Article [of] law;

(2)        Not less than 10 days prior to the date on which the payee first incurred any obligation with respect to the transfer, the transferee has provided to the payee a disclosure statement in bold type, no smaller than 14 point setting forth:

a.         The amounts and due dates of the structured settlement payments to be transferred;

b.         The aggregate amount of such payments;

c.         The discounted present value of such payments;

d.         The gross amount payable to the payee in exchange for such payments;

e.         An itemized listing of all brokers' commissions, service charges, application fees, processing fees, closing costs, filing fees, administrative fees, legal fees, notary fees and other commissions, fees, costs, expenses, and charges payable by the payee or deductible from the gross amount otherwise payable to the payee;

f.          The net amount payable to the payee after deduction of all commissions, fees, costs, expenses, and charges described in sub‑subdivision e. of this subdivision;

g.         The quotient (expressed as a percentage) obtained by dividing the net payment amount by the discounted present value of the payments;

h.         The discount rate used by the transferee to determine the net amount payable to the payee for the structured settlement payments to be transferred; and

i.          The amount of any penalty and the aggregate amount of any liquidated damages (inclusive of penalties) payable by the payee in the event of any breach of the transfer agreement by the payee;

(3)        The transfer is in the best interest of the payee;

(4)        The payee has received independent professional advice regarding the legal, tax, and financial implications of the transfer;

(5)        The transferee has given written notice of the transferee's name, address, and taxpayer identification number to the annuity issuer and the structured settlement obligor and has filed a copy of such notice with the court or responsible administrative authority;

(6)        The discount rate used in determining the net amount payable to the payee, as provided in subdivision (2) of this section, does not exceed an annual percentage rate of prime plus five percentage points calculated as if the net amount payable to the payee, as provided in sub‑subdivision (2)f. of this section, was the principal of a consumer loan made by the transferee to the payee, and if the structured settlement payments to be transferred to the transferee were the payee's payments of principal plus interest on such loan. For purposes of this subdivision, the prime rate shall be as reported by the Federal Reserve Statistical Release H.15 on the first Monday of the month in which the transfer agreement is signed by both the payee and the transferee, except when the transfer agreement is signed prior to the first Monday of that month then the prime rate shall be as reported by the Federal Reserve Statistical Release H.15 on the first Monday of the preceding month;

(7)        Any brokers' commissions, service charges, application fees, processing fees, closing costs, filing fees, administrative fees, notary fees and other commissions, fees, costs, expenses, and charges payable by the payee or deductible from the gross amount otherwise payable to the payee do not exceed two percent (2%) of the net amount payable to the payee;

(8)        The transfer of structured settlement payment rights is fair and reasonable; and

(9)        Notwithstanding a provision of the structured settlement agreement prohibiting an assignment by the payee, the court may order a transfer of periodic payment rights provided that the court finds that the provisions of this Article are satisfied.

If the court or responsible administrative authority authorizes the transfer pursuant to this section, the court or responsible administrative authority shall order the structured settlement obligor to execute an acknowledgment of assignment letter on behalf of the transferee for the amount of the structured settlement payment rights to be transferred; provided, however, structured settlement payment rights arising from a claim pursuant to Chapter 97 shall not be authorized. (1999‑367, s. 1; 1999‑456, s. 67.)



§ 1-543.13. Jurisdiction.

§ 1‑543.13.  Jurisdiction.

(a)        Where the structured settlement agreement was entered into after commencement of litigation or administrative proceedings in this State, the court or administrative agency where the action was pending shall have exclusive jurisdiction over any application for authorization under this Article of a transfer of structured settlement payment rights.

(b)        Where the structured settlement agreement was entered into prior to the commencement of litigation or administrative proceedings, or after the commencement of litigation outside this State, the Superior Court Division of the General Court of Justice shall have nonexclusive original jurisdiction over any application for authorization under this Article of a transfer of structured settlement payment rights. (1999‑367, s. 1.)



§ 1-543.14. Procedure for approval of transfers.

§ 1‑543.14.  Procedure for approval of transfers.

(a)        Where the structured settlement agreement was entered into after the commencement of litigation or administrative proceedings in this State, the application for authorization of a transfer of structured settlement rights shall be filed with the court or administrative agency where the settled claim was pending as a motion in the cause.

(b)        Where the structured settlement agreement was entered into prior to the commencement of litigation or administrative proceedings, or after the commencement of litigation or administrative proceedings outside this State, the application for authorization of a transfer of structured settlement payment rights shall be filed in the superior court with proper venue pursuant to Article 7 of this Chapter. The nature of the action shall be a special proceeding governed by the provisions of Article 33 of this Chapter.

(c)        Not less than 30 days prior to the scheduled hearing on any application for authorization of a transfer of structured settlement payment rights under this Article, the transferee shall file with the proper court or responsible administrative authority and serve on any other government authority which previously approved the structured settlement, on all interested parties as defined in G.S. 1‑543.11(4), and on the Attorney General, a notice of the proposed transfer and the application for its authorization, including in such notice:

(1)        A copy of the transferee's application;

(2)        A copy of the transfer agreement;

(3)        A copy of the disclosure statement required under G.S. 1‑543.12(a)(2);

(4)        Notification that any interested party is entitled to support, oppose, or otherwise respond to the transferee's application, either in person or by counsel, by submitting written comments to the court or responsible administrative authority or by participating in the hearing; and

(5)        Notification of the time and place of the hearing and notification of the manner in which and the time by which written responses to the application must be filed in order to be considered by the court or responsible administrative authority.

(d)        The Attorney General shall have standing to raise, appear, and be heard on any matter relating to an application for authorization of a transfer of structured settlement payment rights under this Article. (1999‑367, s. 1.)



§ 1-543.15. No waiver; penalties.

§ 1‑543.15.  No waiver; penalties.

(a)        The provisions of this Article may not be waived.

(b)        Any payee who has transferred structured settlement payment rights to a transferee without complying with this Article may bring an action against the transferee to recover actual monetary loss or for damages up to five thousand dollars ($5,000) for the violation by the transferee, or bring actions for both. The payee is entitled to attorneys' fees and costs incurred to enforce this Article. In addition, all unpaid structured settlement payment rights transferred in violation of this Article by any transferee shall be reconveyed to the payee.

(c)        No payee who proposes to make a transfer of structured settlement payment rights shall incur any penalty, forfeit any application fee or other payment, or otherwise incur any liability to the proposed transferee based on any failure of such transfer to satisfy the conditions of this Article. (1999‑367, s. 1.)



§§ 1-544 through 1-567. Repealed by Session Laws 1973, c. 676, s. 1.

Article 45.

Arbitration and Award.

§§ 1‑544 through 1‑567.  Repealed by Session Laws 1973, c. 676, s. 1.



§§ 1-567.1 through 1-567.20: Repealed by Session Laws 2003-345, s. 1, effective January 1, 2004, and applicable to agreements to arbitrate made on or after that date.

Article 45A.

Arbitration and Award.

§§ 1‑567.1 through 1‑567.20: Repealed by Session Laws 2003‑345, s. 1, effective January 1, 2004, and applicable to agreements to arbitrate made on or after that date.



§ 1-567.21. Reserved for future codification purposes.

§ 1‑567.21.  Reserved for future codification purposes.



§ 1-567.22. Reserved for future codification purposes.

§ 1‑567.22.  Reserved for future codification purposes.



§ 1-567.23. Reserved for future codification purposes.

§ 1‑567.23.  Reserved for future codification purposes.



§ 1-567.24. Reserved for future codification purposes.

§ 1‑567.24.  Reserved for future codification purposes.



§ 1-567.25. Reserved for future codification purposes.

§ 1‑567.25.  Reserved for future codification purposes.



§ 1-567.26. Reserved for future codification purposes.

§ 1‑567.26.  Reserved for future codification purposes.



§ 1-567.27. Reserved for future codification purposes.

§ 1‑567.27.  Reserved for future codification purposes.



§ 1-567.28. Reserved for future codification purposes.

§ 1‑567.28.  Reserved for future codification purposes.



§ 1-567.29. Reserved for future codification purposes.

§ 1‑567.29.  Reserved for future codification purposes.



§ 1-567.30. Preamble and short title.

Article 45B.

International Commercial Arbitration and Conciliation.

Part 1.  General Provisions.

§ 1‑567.30.  Preamble and short title.

It is the policy of the State of North Carolina to promote and facilitate international trade and commerce, and to provide a forum for the resolution of disputes that may arise from participation therein. Pursuant to this policy, the purpose of this Article is to encourage the use of arbitration or conciliation as a means of resolving such disputes, to provide rules for the conduct of arbitration or conciliation proceedings, and to assure access to the courts of this State for legal proceedings ancillary to such arbitration or conciliation. This Article shall be known as the North Carolina International Commercial Arbitration and Conciliation Act. (1991, c. 292, s. 1; 1997‑368, ss. 1, 2, 5.)



§ 1-567.31. Scope of application.

§ 1‑567.31.  Scope of application.

(a)        This Article applies to international commercial arbitration and conciliation, subject to any applicable international agreement in force between the United States of America and any other nation or nations, or any federal statute.

(b)        The provisions of this Article, except G.S. 1‑567.38, 1‑567.39, and 1‑567.65, apply only if the place of arbitration is in this State.

(c)        An arbitration or conciliation is international if:

(1)        The parties to the arbitration or conciliation agreement have their places of business in different nations when the agreement is concluded; or

(2)        One or more of the following places is situated outside the nations in which the parties have their places of business:

a.         The place of arbitration or conciliation if determined pursuant to the arbitration agreement;

b.         Any place where a substantial part of the obligations of the commercial relationship is to be performed; or

c.         The place with which the subject matter of the dispute is most closely connected; or

(3)        The parties have expressly agreed that the subject matter of the arbitration or conciliation agreement relates to more than one nation.

(d)        For the purposes of subsection (c) of this section:

(1)        If a party has more than one place of business, the place of business is that which has the closest relationship to the arbitration or conciliation agreement;

(2)        If a party does not have a place of business, reference is to be made to the party's domicile.

(e)        An arbitration or conciliation, respectively, is deemed commercial for the purposes of this Article if it arises out of a relationship of a commercial nature, including, but not limited to the following:

(1)        A transaction for the exchange of goods and services;

(2)        A distribution agreement;

(3)        A commercial representation or agency;

(4)        An exploitation agreement or concession;

(5)        A joint venture or other related form of industrial or business cooperation;

(6)        The carriage of goods or passengers by air, sea, land, or road;

(7)        A contract or agreement relating to construction, insurance, licensing, factoring, leasing, consulting, engineering, financing, or banking;

(8)        The transfer of data or technology;

(9)        The use or transfer of intellectual or industrial property, including trade secrets, trademarks, trade names, patents, copyrights, and software programs;

(10)      A contract for the provision of any type of professional service, whether provided by an employee or an independent contractor.

(f)         This Article shall not affect any other law in force by virtue of which certain disputes may not be submitted to arbitration, conciliation, or mediation, or may be submitted to arbitration, conciliation, or mediation only according to provisions other than those of this Article.

(g)        This Article shall not apply to any agreement providing explicitly that it shall not be subject to the North Carolina International Commercial Arbitration and Conciliation Act. This Article shall not apply to any agreement executed prior to June 13, 1991. (1991, c. 292, s. 1; 1997‑141, s. 1; 1997‑368, s. 6.)



§ 1-567.32. Definitions and rules of interpretation.

§ 1‑567.32.  Definitions and rules of interpretation.

(a)        For the purposes of this Article:

(1)        "Arbitral award" means any decision of an arbitral tribunal on the substance of a dispute submitted to it, and includes an interlocutory, or partial award;

(2)        "Arbitral tribunal" means a sole arbitrator or a panel of arbitrators;

(3)        "Arbitration" means any arbitration whether or not administered by a permanent arbitral institution;

(4)        "Party" means a party to an arbitration agreement;

(5)        "Superior court" means the superior court of any county in this State selected pursuant to G.S. 1‑567.36.

(b)        Where a provision of this Article, except G.S. 1‑567.58, leaves the parties free to determine a certain issue, such freedom includes the right of the parties to authorize a third party, including an institution, to make that determination.

(c)        Where a provision of this Article refers to the fact that the parties have agreed or that they may agree or in any other way refers to an agreement of the parties, such agreement includes any arbitration rules referred to in that agreement.

(d)        Where a provision of this Article, other than in G.S. 1‑567.55(1) and G.S. 1‑567.62(b)(1), refers to a claim, it also applies to a counterclaim, and where it refers to a defense, it also applies to a defense to such counterclaim. (1991, c. 292.)



§ 1-567.33. Receipt of written communications or submissions.

§ 1‑567.33.  Receipt of written communications or submissions.

(a)        Unless otherwise agreed by the parties, any written communication or submission is deemed to have been received if it is delivered to the addressee personally or if it is delivered at the addressee's place of business, domicile or mailing address and the communication or submission is deemed to have been received on the day it is so delivered.  Delivery by facsimile transmission shall constitute valid receipt if the communication or submission is in fact received.

(b)        If none of the places referred to in subsection (a) can be found after making reasonable inquiry, a written communication or submission is deemed to have been received if it is sent to the addressee's last known place of business, domicile or mailing address by registered mail or any other means which provide a record of the attempt to deliver it.

(c)        The provisions of this Article do not apply to a written communication or submission relating to a court, administrative or special proceeding. (1991, c. 292.)



§ 1-567.33A. Severability.

§ 1‑567.33A.  Severability.

In the event any provision of this act is held to be invalid, the court's holding as to that provision shall not affect the validity or operation of other provisions of the act; and to that end the provisions of the act are severable. (1991, c. 292, s. 1; 1997‑368, s. 3.)



§ 1-567.34. Waiver of right to object.

Part 2.  International Commercial Arbitration.

§ 1‑567.34.  Waiver of right to object.

A party who knows that any provision of this Article or any requirement under the arbitration agreement has not been complied with and yet proceeds with the arbitration without stating an objection to such noncompliance without undue delay or, if a time limit is provided therefor, within that period of time, shall be deemed to have waived any right to object. (1991, c. 292.)



§ 1-567.35. Extent of court intervention.

§ 1‑567.35.  Extent of court intervention.

In matters governed by this Article, no court shall intervene except where so provided in this Article or applicable federal law or any applicable international agreement in force between the United States of America and any other nation or nations. (1991, c. 292.)



§ 1-567.36. Venue and jurisdiction of courts.

§ 1‑567.36.  Venue and jurisdiction of courts.

(a)        The functions referred to in G.S. 1‑567.41(c) and (d), 1‑567.43(a), 1‑567.44(b), 1‑567.46(c), and 1‑567.57 shall be performed by the superior court in:

(1)        The county where the arbitration agreement is to be performed or was made;

(2)        If the arbitration agreement does not specify a county where the agreement is to be performed and the agreement was not made in any county in the State of North Carolina, the county where any party to the court proceeding resides or has a place of business;

(3)        In any case not covered by subdivisions (1) or (2) of this subsection, in any county in the State of North Carolina.

(b)        All other functions assigned by this Article to the superior court shall be performed by the superior court of the county in which the place of arbitration is located. (1991, c. 292.)



§ 1-567.37. Definition and form of arbitration agreement.

§ 1‑567.37.  Definition and form of arbitration agreement.

(a)        An "arbitration agreement" is an agreement by the parties to submit to arbitration all or certain disputes which have arisen or which may arise between them in respect of a defined legal relationship, whether or not contractual.  An arbitration agreement may be in the form of an arbitration clause in a contract or in the form of a separate agreement.

(b)        The arbitration agreement shall be in writing.  An agreement is in writing if it is contained in a document signed by the parties or in an exchange of letters, telex, telegrams, facsimile transmission, or other means of telecommunication which provide a record of the agreement, or in an exchange of statements of claim and defense in which the existence of an agreement is alleged by one party and not denied by another.  The reference in a contract to a document containing an arbitration clause constitutes an arbitration agreement provided that the contract is in writing and the reference is such as to make that clause part of the contract.

(c)        Such arbitration agreement shall be valid, enforceable and irrevocable, except with the consent of all the parties, without regard to the justiciable character of the controversy. (1991, c. 292.)



§ 1-567.38. Arbitration agreement and substantive claim before court.

§ 1‑567.38.  Arbitration agreement and substantive claim before court.

(a)        When a party to an international commercial arbitration agreement as defined in this Article commences judicial proceedings seeking relief with respect to a matter covered by the agreement to arbitrate, any other party to the agreement may apply to the superior court for an order to stay the proceedings and compel arbitration.

(b)        Arbitration proceedings may begin or continue, and an award may be made, while an action described in subsection (a) is pending before the court. (1991, c. 292.)



§ 1-567.39. Interim relief and the enforcement of interim measures.

§ 1‑567.39.  Interim relief and the enforcement of interim measures.

(a)        In the case of an arbitration where the arbitrator or arbitrators have not been appointed, or where the arbitrator or arbitrators are unavailable, a party may seek interim relief directly from the superior court as provided in subsection (c).  Enforcement shall be granted as provided by the law applicable to the type of interim relief sought.

(b)        In all other cases, a party shall seek interim measures under G.S. 1‑567.47 from the arbitral tribunal and shall have no right to seek interim relief from the superior court, except that a party to an arbitration governed by this Article may request from the superior court enforcement of an order of an arbitral tribunal granting interim measures under G.S. 1‑567.47.

(c)        In connection with an agreement to arbitrate or a pending arbitration, the superior court may grant, pursuant to subsection (a) of this section:

(1)        An order of attachment or garnishment;

(2)        A temporary restraining order or preliminary injunction;

(3)        An order for claim and delivery;

(4)        The appointment of a receiver;

(5)        Delivery of money or other property into court;

(6)        Any other order that may be necessary to ensure the preservation or availability either of assets or of documents, the destruction or absence of which would be likely to prejudice the conduct or effectiveness of the arbitration.

(d)        In considering a request for interim relief or the enforcement of interim measures, the court shall give preclusive effect to any finding of fact of the arbitral tribunal in the proceeding, including the probable validity of the claim that is the subject of the interim relief sought or the interim measures granted.

(e)        Where the arbitral tribunal has not ruled on an objection to its jurisdiction, the court shall not grant preclusive effect to the tribunal's findings until the court has made an independent finding as to the jurisdiction of the arbitral tribunal.  If the court rules that the arbitral tribunal did not have jurisdiction, the application for interim relief or the enforcement of interim measures shall be denied.  Such a ruling by the court that the arbitral tribunal lacks jurisdiction is not binding on the arbitral tribunal or subsequent judicial proceedings.

(f)         The availability of interim relief under this section may be limited by prior written agreement of the parties. (1991, c. 292, s. 1.)



§ 1-567.40. Number of arbitrators.

§ 1‑567.40.  Number of arbitrators.

There shall be one arbitrator unless the parties agree on a greater number of arbitrators. (1991, c. 292.)



§ 1-567.41. Appointment of arbitrators.

§ 1‑567.41.  Appointment of arbitrators.

(a)        A person of any nationality may be an arbitrator.

(b)        The parties may agree on a procedure of appointing the arbitral tribunal subject to the provisions of subsections (d) and (e) of this section.

(c)        (1)        If an agreement is not made under subsection (b) of this section, in an arbitration with three arbitrators, each party shall appoint one arbitrator, and the two arbitrators thus appointed shall appoint the third arbitrator; if a party fails to appoint the arbitrator within 30 days of receipt of a request to do so from the other party, or if the two arbitrators fail to agree on the third arbitrator within 30 days of their appointment, the appointment shall be made, upon request of a party, by the superior court.

(2)        In an arbitration with a sole arbitrator, if the parties are unable to agree on the arbitrator, a sole arbitrator shall be appointed, upon request of a party, by the superior court.

(3)        In an arbitration involving more than two parties, if no agreement is reached under subsection (b) of this section, the superior court, on request of a party, shall appoint one or more arbitrators, as provided in G.S. 1‑567.40.

(d)        The superior court, on request of any party, may take the necessary measures, unless the agreement on the appointment procedure provides other means for securing the appointment, if, under an appointment procedure agreed upon by the parties:

(1)        A party fails to act as required under such procedure; or

(2)        The parties, or two arbitrators, are unable to reach an agreement expected of them under such procedure; or

(3)        A third party, including an institution, fails to perform any function entrusted to it under such procedure.

(e)        A decision of the superior court on a matter entrusted by subsection (c) or (d) of this section shall be final and not subject to appeal.

(f)         The superior court, in appointing an arbitrator, shall consider:

(1)        Any qualifications required of the arbitrator by the agreement of the parties;

(2)        Such other considerations as are likely to secure the appointment of an independent and impartial arbitrator;

(3)        In the case of a sole or third arbitrator, the advisability of appointing an arbitrator of a nationality other than those of the parties.

(g)        The parties may agree to employ an established arbitration institution to conduct the arbitration.  If they do not so agree, the superior court may in its discretion designate an established arbitration institution to conduct the arbitration.

(h)        Unless otherwise agreed, an arbitrator shall be entitled to compensation at an hourly or daily rate which reflects the size and complexity of the case, and the experience of the arbitrator.  If the parties are unable to agree on such a rate, the rate shall be determined by the arbitral institution chosen pursuant to subsection (g) of this section or by the arbitral tribunal, in either case subject to the review of the superior court upon the motion of any dissenting party. (1991, c. 292; 1993, c. 553, s. 6.)



§ 1-567.42. Grounds for challenge.

§ 1‑567.42.  Grounds for challenge.

(a)        Except as otherwise provided in this Article, all persons whose names have been submitted for consideration for appointment or designation as arbitrators, or who have been appointed or designated as such, shall make a disclosure to the parties within 15 days of such submission, appointment, or designation of any information which might cause their impartiality to be questioned including, but not limited to, any of the following instances:

(1)        The person has a personal bias or prejudice concerning a party, or personal knowledge of disputed evidentiary facts concerning the proceeding;

(2)        The person served as a lawyer in the matter in controversy, or the person is or has been associated with another who has participated in the matter during such association, or has been a material witness concerning it;

(3)        The person served as an arbitrator in another proceeding involving one or more of the parties to the proceeding;

(4)        The person, individually or as a fiduciary, or such person's spouse or minor child residing in such person's household, has a financial interest in the subject matter in controversy or in a party to the proceeding, or any other interest that could be substantially affected by the outcome of the proceeding;

(5)        The person, his or her spouse, or a person within the third degree of relationship to either of them, or the spouse of such a person meets any of the following conditions:

a.         The person is or has been a party to the proceeding, or an officer, director, or trustee of a party;

b.         The person is acting or has acted as a lawyer in the proceeding;

c.         The person is known to have an interest that could be substantially affected by the outcome of the proceeding;

d.         The person is likely to be a material witness in the proceeding;

(6)        The person has a close personal or professional relationship with a person who meets any of the following conditions:

a.         The person is or has been a party to the proceeding, or an officer, director, or trustee of a party;

b.         The person is acting or has acted as a lawyer or representative in the proceeding;

c.         The person is or expects to be nominated as an arbitrator or conciliator in the proceeding;

d.         The person is known to have an interest that could be substantially affected by the outcome of the proceeding;

e.         The person is likely to be a material witness in the proceeding.

(b)        The obligation to disclose information set forth in subsection (a) of this section is mandatory and cannot be waived as to the parties with respect to persons serving either as sole arbitrator or as the chief or prevailing arbitrator.  The parties may otherwise agree to waive such disclosure.

(c)        From the time of appointment and throughout the arbitral proceedings, an arbitrator shall disclose to the parties without delay any circumstances referred to in subsection (a) of this section which were not previously disclosed.

(d)        Unless otherwise agreed by the parties or the rules governing the arbitration, an arbitrator may be challenged only if circumstances exist that give rise to justifiable doubts as to his or her independence or impartiality, or as to his or her possession of the qualifications upon which the parties have agreed.

(e)        A party may challenge an arbitrator appointed by it, or in whose appointment it has participated only for reasons of which it becomes aware after the appointment has been made. (1991, c. 292.)



§ 1-567.43. Challenge procedure.

§ 1‑567.43.  Challenge procedure.

(a)        The parties may agree on a procedure for challenging an arbitrator, subject to the provisions of subsection (c) of this section.

(b)        If there is no agreement under subsection (a) of this section, a party challenging an arbitrator shall, within 15 days after becoming aware of the constitution of the arbitral tribunal or after becoming aware of any circumstance referred to in G.S. 1‑567.42(a), send a written statement of the reasons for the challenge to the arbitral tribunal.  Unless the challenged arbitrator withdraws or the other party agrees to the challenge, the arbitral tribunal shall decide on the challenge.

(c)        If a challenge under any procedure agreed upon by the parties or under the procedure of subsection (b) of this section is not successful, the challenging party may, within 30 days after having received notice of the decision rejecting the challenge, request the superior court to decide on the challenge, which decision shall be final and subject to no appeal.  While such a request is pending, the arbitral tribunal, including the challenged arbitrator, may continue to conduct the arbitral proceedings and make an award. (1991, c. 292.)



§ 1-567.44. Failure or impossibility to act.

§ 1‑567.44.  Failure or impossibility to act.

(a)        The mandate of an arbitrator terminates if the arbitrator becomes unable to perform the arbitrator's functions or for other reasons fails to act without undue delay or the arbitrator withdraws or the parties agree to the termination.

(b)        If a controversy remains concerning any of the grounds referred to in subsection (a) of this section, a party may request the superior court to decide on the termination of the mandate.  The decision of the superior court shall be final and not subject to appeal.

(c)        If under this section or under G.S. 1‑567.43, an arbitrator withdraws or otherwise agrees to the termination of his or her mandate, no acceptance of the validity of any ground referred to in this section or G.S. 1‑567.43(b) shall be implied in consequence of such action. (1991, c. 292.)



§ 1-567.45. Appointment of substitute arbitrator.

§ 1‑567.45.  Appointment of substitute arbitrator.

(a)        Where the mandate of an arbitrator terminates for any reason, a substitute arbitrator shall be appointed according to the rules that were applicable to the appointment of the arbitrator being replaced.

(b)        Unless otherwise agreed by the parties:

(1)        Where the number of arbitrators is less than three and an arbitrator is replaced, any hearings previously held shall be repeated;

(2)        Where the presiding arbitrator is replaced, any hearings previously held shall be repeated;

(3)        Where the number of arbitrators is three or more and an arbitrator other than the presiding arbitrator is replaced, any hearings previously held may be repeated at the discretion of the arbitral tribunal.

(c)        Unless otherwise agreed by the parties, an order or ruling of the arbitral tribunal made prior to the replacement of an arbitrator under this section is not invalid because there has been a change in the composition of the tribunal. (1991, c. 292.)



§ 1-567.46. Competence of arbitral tribunal to rule on its jurisdiction.

§ 1‑567.46.  Competence of arbitral tribunal to rule on its jurisdiction.

(a)        The arbitral tribunal may rule on its own jurisdiction, including any objections with respect to the existence or validity of the arbitration agreement.  For that purpose, an arbitration clause which forms a part of a contract shall be treated as an agreement independent of the other terms of the contract.  A decision by the arbitral tribunal that the contract is null and void shall not entail ipso jure the invalidity of the arbitration clause, unless the arbitral tribunal finds that the arbitration clause was obtained by fraud, whether in the inducement or in the factum.

(b)        A plea that the arbitral tribunal does not have jurisdiction shall be raised not later than the submission of the statement of defense.  However, a party is not precluded from raising such a plea by the fact that the party has appointed, or participated in the appointment of, an arbitrator.  A plea that the arbitral tribunal is exceeding the scope of its authority shall be raised as soon as the matter alleged to be beyond the scope of its authority is raised during the arbitral proceedings.  In either case, the arbitral tribunal may admit a later plea if it considers the delay justified.

(c)        The arbitral tribunal may rule on a plea referred to in subsection (b) of this section either as a preliminary question or in an award on the merits.  If the arbitral tribunal rules as a preliminary question that it has jurisdiction, after having received notice of that ruling, any party may request the superior court to decide the matter.  The decision of the superior court shall be final and not subject to appeal.  While such a request is pending, the arbitral tribunal may continue the arbitral proceedings and make an award. (1991, c. 292.)



§ 1-567.47. Power of arbitral tribunal to order interim measures.

§ 1‑567.47.  Power of arbitral tribunal to order interim measures.

Unless otherwise agreed by the parties, the arbitral tribunal may, at the request of a party, order any party to take such interim measure of protection as the arbitral tribunal may consider necessary in respect of the subject matter of the dispute, including an interim measure analogous to any type of interim relief specified in G.S. 1‑567.39(c).  The arbitral tribunal may require any party to provide appropriate security, including security for costs as provided in G.S. 1‑567.61(h)(2), in connection with such measure. (1991, c. 292.)



§ 1-567.48. Equal treatment of parties; representation by attorney.

§ 1‑567.48.  Equal treatment of parties; representation by attorney.

(a)        The parties shall be treated with equality and each party shall be given a full opportunity to present its case.

(b)        A party has the right to be represented by an attorney at any proceeding or hearing under this Article.  A waiver of this right prior to the proceeding or hearing is ineffective. (1991, c. 292, s. 1; 1997‑141, s. 2.)



§ 1-567.49. Determination of rules of procedure.

§ 1‑567.49.  Determination of rules of procedure.

(a)        Subject to the provisions of this Article, the parties may agree on the procedure to be followed by the arbitral tribunal in conducting the proceedings.

(b)        If there is no agreement under subsection (a) of this section, the arbitral tribunal may, subject to the provisions of this Article, conduct the arbitration in such manner as it considers appropriate.  The power conferred upon the arbitral tribunal includes the power to order such discovery as it deems necessary and to determine the admissibility, relevance, materiality, and weight of any evidence.  Evidence need not be limited by the rules of evidence applicable in judicial proceedings, except as to immunities and privilege.  Each party shall have the burden of proving the facts relied on to support its claim, setoff, or defense. (1991, c. 292.)



§ 1-567.50. Place of arbitration.

§ 1‑567.50.  Place of arbitration.

(a)        The parties may agree on the place of arbitration.  If the parties do not agree, the place of arbitration shall be determined by the arbitral tribunal having regard to the circumstances of the case, including the convenience of the parties.

(b)        Notwithstanding the provisions of subsection (a) of this section, the arbitral tribunal may, unless otherwise agreed by the parties, meet at any place it considers appropriate for consultation among its members, for hearing witnesses, experts or the parties, or for inspection of goods, other property, or documents. (1991, c. 292.)



§ 1-567.51. Commencement of arbitral proceedings.

§ 1‑567.51.  Commencement of arbitral proceedings.

Unless otherwise agreed by the parties, the arbitral proceedings in respect of a particular dispute shall commence on the date on which a request for that dispute to be referred to arbitration is received by the respondent. (1991, c. 292.)



§ 1-567.52. Language.

§ 1‑567.52.  Language.

(a)        The parties may agree on the language or languages to be used in the arbitral proceedings.  If the parties do not agree, the arbitral tribunal shall determine the language or languages to be used in the proceedings.  This agreement or determination, unless otherwise specified therein, shall apply to any written statement by a party, any hearing and any award, decision, or other communication by the arbitral tribunal.

(b)        The arbitral tribunal may order that any documentary evidence shall be accompanied by a translation into the language or languages agreed upon by the parties or determined by the arbitral tribunal.

(c)        The arbitral tribunal may employ one or more translators at the expense of the parties. (1991, c. 292.)



§ 1-567.53. Statements of claim and defense.

§ 1‑567.53.  Statements of claim and defense.

(a)        Within the period of time agreed by the parties or determined by the arbitral tribunal, the claimant shall state the facts supporting its claim, the points at issue and the relief or remedy sought, and the respondent shall state its defenses and counterclaims or setoffs in respect of these particulars, unless the parties have otherwise agreed as to the required elements of such statements.  The parties may submit with their statements all documents they consider to be relevant or may add a reference to the documents or other evidence the party will submit.

(b)        Unless otherwise agreed by the parties, either party may amend or supplement a claim or defense during the course of the arbitral proceedings, unless the arbitral tribunal considers it inappropriate to allow such amendment having regard to the delay in making it.

(c)        If there are more than two parties to the arbitration, each party shall state its claims, setoffs, and defenses as provided in subsection (a) of this section. (1991, c. 292.)



§ 1-567.54. Hearings and written proceedings.

§ 1‑567.54.  Hearings and written proceedings.

(a)        Unless otherwise agreed by the parties, the arbitral tribunal shall decide whether to hold oral hearings for the presentation of evidence or for oral argument, or whether the proceedings shall be conducted on the basis of documents and other materials.  Unless the parties have agreed that no hearings shall be held, the arbitral tribunal shall hold such hearings at an appropriate stage of the proceedings, if so requested by a party.

(b)        The parties shall be given sufficient advance notice of any hearing and of any meeting of the arbitral tribunal for the purposes of inspection of goods, other property, or documents.

(c)        All statements, documents, or other information supplied to the arbitral tribunal by one party shall be served on the other party and any expert report or evidentiary document on which the arbitral tribunal may rely in making its decision shall be served on the parties.  The arbitral tribunal shall direct the timing of such service to protect the parties from undue surprise.

(d)        Unless otherwise agreed by the parties, all oral hearings and meetings in arbitral proceedings shall be held in camera.  Confidential information disclosed during the proceedings by the parties or by witnesses shall not be divulged by the arbitrator or arbitrators.  Unless otherwise agreed by the parties, or required by applicable law, the arbitral tribunal and the parties shall keep confidential all matters relating to the arbitration and the award.

(e)        The parties may agree on:

(1)        The attendance of a court reporter,

(2)        The creation of a transcript of proceedings, or

(3)        The making of an audio or video record of proceedings, at the expense of the parties.

Any party may provide for any of the actions specified in subdivisions (1) through (3) of this subsection at that party's own expense.

(f)         After asking the parties if they have any further testimony or evidentiary submissions and upon receiving negative replies or being satisfied that the record is complete, the arbitral tribunal may declare the hearings closed.  The arbitral tribunal may reopen the hearings, upon terms it considers just, at any time before the award is made. (1991, c. 292.)



§ 1-567.55. Default of a party.

§ 1‑567.55.  Default of a party.

Unless otherwise agreed by the parties, where, without showing sufficient cause:

(1)        The claimant fails to submit a statement of claim in accordance with G.S. 1‑567.53(a), the arbitral tribunal shall terminate the proceedings;

(2)        The respondent fails to submit a statement of defense in accordance with G.S. 1‑567.53(c), the arbitral tribunal shall continue to conduct the proceedings without treating such failure in itself as an admission of the claimant's allegations;

(3)        Any party fails to appear at a hearing or to produce documentary evidence as directed by the arbitral tribunal, the arbitral tribunal may continue to conduct the proceedings and make the award on the evidence before it. (1991, c. 292.)



§ 1-567.56. Expert appointed by arbitral tribunal.

§ 1‑567.56.  Expert appointed by arbitral tribunal.

(a)        Unless otherwise agreed by the parties, the arbitral tribunal:

(1)        May appoint one or more experts to report to it on specific issues to be determined by the arbitral tribunal;

(2)        May require a party to give the expert any relevant information or to produce, or to provide access to, any relevant documents, goods, or other property for the expert's inspection.

(b)        Unless otherwise agreed by the parties, if a party so requests or if the arbitral tribunal considers it necessary, the expert shall, after delivery of his written or oral report, participate in an oral hearing where the parties have the opportunity to question the expert and to present expert witnesses on the points at issue. (1991, c. 292.)



§ 1-567.57. Court assistance in obtaining discovery and taking evidence.

§ 1‑567.57.  Court assistance in obtaining discovery and taking evidence.

(a)        The arbitral tribunal or a party with the approval of the arbitral tribunal may request from the superior court assistance in obtaining discovery and taking evidence. The court may execute the request within its competence and according to its rules on discovery and taking evidence, and may impose sanctions for failure to comply with its orders. A subpoena may be issued as provided by G.S. 8‑59, in which case the witness compensation provisions of G.S. 6‑51, 6‑53, and 7A‑314 shall apply.

(b)        If the parties to two or more arbitration agreements agree, in their respective arbitration agreements or otherwise, to consolidate the arbitrations arising out of those agreements, the superior court, upon application by a party, may do any of the following:

(1)        Order the arbitrations to be consolidated on terms the court considers just and necessary;

(2)        If all the parties cannot agree on an arbitral tribunal for the consolidated arbitration, appoint an arbitral tribunal as provided by G.S. 1‑567.41; and

(3)        If all the parties cannot agree on any other matter necessary to conduct the consolidated arbitration, make any other order it considers necessary. (1991, c. 292, s. 1; 1999‑185, s. 2.)



§ 1-567.58. Rules applicable to substance of dispute.

§ 1‑567.58.  Rules applicable to substance of dispute.

(a)        The arbitral tribunal shall decide the dispute in accordance with such rules of law as are chosen by the parties as applicable to the substance of the dispute.  Any designation of the law or legal system of a given country or political subdivision thereof shall be construed, unless otherwise expressed, as directly referring to the substantive law of that country or political subdivision and not to its conflict of laws rules.

(b)        Failing any designation by the parties, the arbitral tribunal shall apply the law determined by the conflict of laws rules which it considers applicable.

(c)        The arbitral tribunal shall decide ex aequo et bono (on the basis of fundamental fairness), or as amiable compositeur (as an "amicable compounder"), only if the parties have expressly authorized it to do so.

(d)        In all cases, the arbitral tribunal shall decide in accordance with the terms of the contract and shall take into account the usages of the trade applicable to the transaction. (1991, c. 292, c. 761, s. 1.)



§ 1-567.59. Decision making by panel of arbitrators.

§ 1‑567.59.  Decision making by panel of arbitrators.

Unless otherwise agreed by the parties, in arbitral proceedings with more than one arbitrator, any decision of the arbitral tribunal shall be made by a majority of all its members.  However, questions of procedure may be decided by a presiding arbitrator, if authorized by the parties or all members of the arbitral tribunal. (1991, c. 292, s. 1.)



§ 1-567.60. Settlement.

§ 1‑567.60.  Settlement.

(a)        An arbitral tribunal may encourage settlement of the dispute and, with the agreement of the parties, may use mediation, conciliation, or other procedures at any time during the arbitral proceedings to encourage settlement.

(b)        If, during arbitral proceedings, the parties settle the dispute, the arbitral tribunal shall terminate the proceedings and, if requested by the parties and not objected to by the arbitral tribunal, record the settlement in the form of an arbitral award on agreed terms.

(c)        An award on agreed terms shall be made in accordance with the provisions of G.S. 1‑567.61 and shall state that it is an arbitral award.  Such an award shall have the same status and effect as any other award on the substance of the dispute. (1991, c. 292.)



§ 1-567.61. Form and contents of award.

§ 1‑567.61.  Form and contents of award.

(a)        The award shall be made in writing and shall be signed by the arbitrator or arbitrators.  In arbitral proceedings with more than one arbitrator, the signatures of the majority of all members of the arbitral tribunal shall suffice, provided that the reason for any omitted signature is stated.

(b)        The award shall not state the reasons upon which it is based, unless the parties have agreed that reasons are to be given.

(c)        The award shall state its date and the place of arbitration as determined in accordance with G.S. 1‑567.50.  The award shall be considered to have been made at that place.

(d)        After the award is made, a copy signed by the arbitrator or arbitrators in accordance with subsection (a) of this section shall be delivered to each party.

(e)        The award may be denominated in foreign currency, by agreement of the parties or in the discretion of the arbitral tribunal if the parties are unable to agree.

(f)         Unless otherwise agreed by the parties, the arbitral tribunal may award interest.

(g)        The arbitral tribunal may award specific performance in its discretion to a party requesting an award of specific performance.

(h)        (1)        Unless otherwise agreed by the parties, the awarding of costs of an arbitration shall be at the discretion of the arbitral tribunal.

(2)        In making an order for costs, the arbitral tribunal may include as costs:

a.         The fees and expenses of the arbitrator or arbitrators, expert witnesses, and translators;

b.         Fees and expenses of counsel and of the institution supervising the arbitration, if any; and

c.         Any other expenses incurred in connection with the arbitral proceedings.

(3)        In making an order for costs, the arbitral tribunal may specify:

a.         The party entitled to costs;

b.         The party who shall pay the costs;

c.         The amount of costs or method of determining that amount; and

d.         The manner in which the costs shall be paid. (1991, c. 292.)



§ 1-567.62. Termination of proceedings.

§ 1‑567.62.  Termination of proceedings.

(a)        The arbitral proceedings are terminated by the final award or by an order of the arbitral tribunal in accordance with subsection (b) of this section.

(b)        The arbitral tribunal shall issue an order for the termination of the arbitral proceedings if:

(1)        The claimant withdraws the claim, unless the respondent objects to the order and the arbitral tribunal recognizes a legitimate interest on the respondent's part in obtaining a final settlement of the dispute;

(2)        The parties agree on the termination of the proceedings; or

(3)        The arbitral tribunal finds that the continuation of the proceedings has for any other reason become unnecessary or impossible.

(c)        Subject to the provisions of G.S. 1‑567.63, the mandate of the arbitral tribunal terminates with the termination of the arbitral proceedings. (1991, c. 292.)



§ 1-567.63. Correction and interpretation of awards; additional awards.

§ 1‑567.63.  Correction and interpretation of awards; additional awards.

(a)        Within 30 days of receipt of the award, unless another period of time has been agreed upon by the parties:

(1)        A party may request the arbitral tribunal to correct in the award any computation, clerical or typographical errors or other errors of a similar nature;

(2)        A party may request the arbitral tribunal to give an interpretation of a specific point or part of the award.

If the arbitral tribunal considers such request to be justified, it shall make the correction or give the interpretation within 30 days of receipt of the request.  Such correction or interpretation shall become part of the award.

(b)        The arbitral tribunal may correct any error of the type referred to in subsection (a) on its own initiative within 30 days of the date of the award.

(c)        Unless otherwise agreed by the parties, within 30 days of receipt of the award, a party may request the arbitral tribunal to make an additional award as to claims presented in the arbitral proceedings but omitted from the award.  If the arbitral tribunal considers the request to be justified, it shall make the additional award within 60 days after the date of receipt of the request.

(d)        The arbitral tribunal may extend, if necessary, the period within which it shall make a correction, interpretation, or an additional award under subsection (a) or (c).

(e)        The provisions of G.S. 1‑567.61 shall apply to a correction or interpretation of the award or to an additional award made under this section. (1991, c. 292.)



§ 1-567.64. Modifying or vacating of awards.

§ 1‑567.64.  Modifying or vacating of awards.

Subject to the relevant provisions of federal law or any applicable international agreement in force between the United States of America and any other nation or nations, an arbitral award may be vacated by a court only upon a showing that the award is tainted by illegality, or substantial unfairness in the conduct of the arbitral proceedings. In determining whether an award is so tainted, the superior court shall have regard to the provisions of this Article, and of G.S. 1‑569.23 and G.S. 1‑569.24, but shall not engage in de novo review of the subject matter of the dispute giving rise to the arbitration proceedings. (1991, c. 292, s. 1; 2003‑345, s. 3.)



§ 1-567.65. Confirmation and enforcement of awards.

§ 1‑567.65.  Confirmation and enforcement of awards.

Subject to the relevant provisions of federal law or any applicable international agreement in force between the United States of America and any other nation or nations, upon application of a party, the superior court shall confirm an arbitral award, unless it finds grounds for modifying or vacating the award under G.S. 1‑567.64.  An award shall not be confirmed unless the time for correction and interpretation of awards prescribed by G.S. 1‑567.63 shall have expired or been waived by all the parties.  Upon the granting of an order confirming, modifying, or correcting an award, judgment or decree shall be entered in conformity therewith and enforced as any other judgment or decree.  The superior court may award costs of the application and of the subsequent proceedings. (1991, c. 292.)



§ 1-567.66. Applications to superior court.

§ 1‑567.66.  Applications to superior court.

Except as otherwise provided, an application to the superior court under this Article shall be by motion and shall be heard in the manner and upon the notice provided by law or rule of court for the making and hearing of motions.  Unless the parties have agreed otherwise, notice of an initial application for an order shall be served in the manner provided by law for the service of a summons in an action. (1991, c. 292.)



§ 1-567.67. Appeals.

§ 1‑567.67.  Appeals.

(a)        An appeal may be taken from:

(1)        An order denying an application to compel arbitration made under G.S. 1‑567.38;

(2)        An order granting an application to stay arbitration made under G.S. 1‑567.38;

(3)        An order confirming or denying confirmation of an award;

(4)        An order modifying or correcting an award;

(5)        An order vacating an award without directing a rehearing; or

(6)        A judgment or decree entered pursuant to the provisions of this Article.

(b)        The appeal shall be taken in the manner and to the same extent as from orders or judgments in a civil action. (1991, c. 292, s. 1.)



§ 1-567.68: Recodified as § 1-567.33A by Session Laws 1997-368, s. 3.

§ 1‑567.68:  Recodified as § 1‑567.33A by Session Laws 1997‑368, s.  3.



§ 1-567.69. Reserved for future codification purposes.

§ 1‑567.69.  Reserved for future codification purposes.



§ 1-567.70. Reserved for future codification purposes.

§ 1‑567.70.  Reserved for future codification purposes.



§ 1-567.71. Reserved for future codification purposes.

§ 1‑567.71.  Reserved for future codification purposes.



§ 1-567.72. Reserved for future codification purposes.

§ 1‑567.72.  Reserved for future codification purposes.



§ 1-567.73. Reserved for future codification purposes.

§ 1‑567.73.  Reserved for future codification purposes.



§ 1-567.74. Reserved for future codification purposes.

§ 1‑567.74.  Reserved for future codification purposes.



§ 1-567.75. Reserved for future codification purposes.

§ 1‑567.75.  Reserved for future codification purposes.



§ 1-567.76. Reserved for future codification purposes.

§ 1‑567.76.  Reserved for future codification purposes.



§ 1-567.77. Reserved for future codification purposes.

§ 1‑567.77.  Reserved for future codification purposes.



§ 1-567.78. Appointment of conciliators.

Part 3. International Commercial Conciliation.

§ 1‑567.78.  Appointment of conciliators.

(a)        The parties may select or permit an arbitral tribunal or other third party to select one or more persons to serve as the conciliators.

(b)        The conciliator shall assist the parties in an independent and impartial manner in the parties' attempt to reach an amicable settlement of their dispute. The conciliator shall be guided by principles of objectivity, fairness, and justice and shall give consideration to, among other things, the rights and obligations of the parties, the usages of the trade concerned, and the circumstances surrounding the dispute, including any previous practices between the parties.

(c)        The conciliator may conduct the conciliation proceedings in a manner that the conciliator considers appropriate, considering the circumstances of the case, the wishes of the parties, and the desirability of a prompt settlement of the dispute. Except as otherwise provided by this Article, other provisions of the law of this State governing procedural matters do not apply to conciliation proceedings brought under this Part. (1997‑368, s. 7.)



§ 1-567.79. Representation.

§ 1‑567.79.  Representation.

The parties may appear in person or be represented or assisted by any person of their choice. (1997‑368, s. 7.)



§ 1-567.80. Report of conciliators.

§ 1‑567.80.  Report of conciliators.

(a)        At any time during the proceedings, a conciliator may prepare a draft conciliation agreement and send copies to the parties, specifying the time within which the parties must signify their approval. The draft conciliation agreement may include the assessment and apportionment of costs between the parties.

(b)        A party is not required to accept a settlement proposed by the conciliator. (1997‑368, s. 7.)



§ 1-567.81. Confidentiality.

§ 1‑567.81.  Confidentiality.

(a)        Evidence of anything said or of an admission made in the course of a conciliation is not admissible, and disclosure of that evidence shall not be compelled in any arbitration or civil action in which, under law, testimony may be compelled to be given. This subsection does not limit the admissibility of evidence when all parties participating in conciliation consent to its disclosure.

(b)        If evidence is offered in violation of this section, the arbitral tribunal or the court shall make any order it considers appropriate to deal with the matter, including an order restricting the introduction of evidence or dismissing the case.

(c)        Unless the document otherwise provides, a document prepared for the purpose of, in the course of, or pursuant to the conciliation, or a copy of such document, is not admissible in evidence, and disclosure of the document shall not be compelled in any arbitration or civil action in which, under law, testimony may be compelled. (1997‑368, s. 7.)



§ 1-567.82. Stay of arbitration; resort to other proceedings.

§ 1‑567.82.  Stay of arbitration; resort to other proceedings.

(a)        The agreement of the parties to submit a dispute to conciliation is considered an agreement between or among those parties to stay all judicial or arbitral proceedings from the beginning of conciliation until the termination of conciliation proceedings.

(b)        All applicable limitation periods, including periods of prescription, are tolled or extended on the beginning of conciliation proceedings under this Part as to all parties to the conciliation proceedings until the tenth day following the date of termination of the proceedings. For purposes of this section, conciliation proceedings are considered to have begun when the parties have all agreed to participate in the conciliation proceedings. (1997‑368, s. 7.)



§ 1-567.83. Termination of conciliation.

§ 1‑567.83.  Termination of conciliation.

(a)        A conciliation proceeding may be terminated as to all parties by any one of the following means:

(1)        On the date of the declaration, a written declaration of the conciliators that further efforts at conciliation are no longer justified.

(2)        On the date of the declaration, a written declaration of the parties addressed to the conciliators that the conciliation proceedings are terminated.

(3)        On the date of the agreement, a conciliation agreement signed by all of the parties.

(4)        On the date of the order, order of the court when the matter submitted to conciliation is in litigation in the courts of this State.

(b)        A conciliation proceeding may be terminated as to particular parties by any one of the following means:

(1)        On the date of the declaration, a written declaration of the particular party to the other parties and the conciliators that the conciliation proceedings are to be terminated as to that party.

(2)        On the date of the agreement, a conciliation agreement signed by some of the parties.

(3)        On the date of the order, order of the court when the matter submitted to conciliation is in litigation in the courts of this State. (1997‑368, s. 7.)



§ 1-567.84. Enforceability of decree.

§ 1‑567.84.  Enforceability of decree.

If the conciliation proceeding settles the dispute and the result of the conciliation is in writing and signed by the conciliators and the parties or their representatives, the written agreement shall be treated as an arbitral award rendered by an arbitral tribunal under this Article and has the same force and effect as a final award in arbitration. (1997‑368, s. 7.)



§ 1-567.85. Costs.

§ 1‑567.85.  Costs.

(a)        On termination of the conciliation proceeding, the conciliators shall set the costs of the conciliation and give written notice of the costs to the parties. For purposes of this section, "costs" includes all of the following:

(1)        A reasonable fee to be paid to the conciliators.

(2)        Travel and other reasonable expenses of the conciliators.

(3)        Travel and other reasonable expenses of witnesses requested by the conciliators, with the consent of the parties.

(4)        The cost of any expert advice requested by the conciliators, with the consent of the parties.

(5)        The cost of any court.

(b)        Costs shall be borne equally by the parties unless a conciliation agreement provides for a different apportionment. All other expenses incurred by a party shall be borne by that party. (1997‑368, s. 7.)



§ 1-567.86. Effect on jurisdiction.

§ 1‑567.86.  Effect on jurisdiction.

Requesting conciliation, consenting to participate in the conciliation proceedings, participating in conciliation proceedings, or entering into a conciliation agreement does not constitute consenting to the jurisdiction of any court in this State if conciliation fails. (1997‑368, s. 7.)



§ 1-567.87. Immunity of conciliators and parties.

§ 1‑567.87.  Immunity of conciliators and parties.

(a)        A conciliator, party, or representative of a conciliator or party, while present in this State for the purpose of arranging for or participating in conciliation under this Part, is not subject to service of process on any civil matter related to the conciliation.

(b)        A person who serves as a conciliator shall have the same immunity as judges from civil liability for their official conduct in any proceeding subject to this Part. This qualified immunity does not apply to acts or omissions which occur with respect to the operation of a motor vehicle. (1997‑368, s. 7.)



§ 1-568: Repealed by Session Laws 1951, c. 760, s. 2.

§ 1‑568: Repealed by Session Laws 1951, c.  760, s. 2.



§§ 1-568.1 through 1-568.27. Repealed by Session Laws 1967, c. 954, s. 4.

§§ 1‑568.1 through 1‑568.27.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 1-569. Repealed by Session Laws 1951, c. 760, s. 2.

§ 1‑569.  Repealed by Session Laws 1951, c. 760, s. 2.



§ 1-569.1. Definitions.

Article 45C.

Revised Uniform Arbitration Act.

§ 1‑569.1.  Definitions.

The following definitions apply in this Article:

(1)        "Arbitration organization" means an association, agency, board, commission, or other entity that is neutral and initiates, sponsors, or administers an arbitration proceeding or is involved in the appointment of an arbitrator.

(2)        "Arbitrator" means an individual appointed to render an award, alone or with others, in a controversy that is subject to an agreement to arbitrate.

(3)        "Court" means a court of competent jurisdiction in this State.

(4)        "Knowledge" means actual knowledge.

(5)        "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.

(6)        "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form. (2003‑345, s. 2)



§ 1-569.2. Notice.

§ 1‑569.2.  Notice.

(a)        Except as otherwise provided in this Article, a person gives notice to another person by taking action that is reasonably necessary to inform the other person in the ordinary course, whether or not the other person acquires knowledge of the notice.

(b)        A person has notice if the person has knowledge of the notice or has received notice.

(c)        A person receives notice when it comes to the person's attention or the notice is delivered at the person's place of residence or place of business or at another location held out by the person as a place of delivery of communications. (2003‑345, s. 2.)



§ 1-569.3. When Article applies.

§ 1‑569.3.  When Article applies.

(a)        This Article governs an agreement to arbitrate made on or after January 1, 2004.

(b)        This Article governs an agreement to arbitrate made before January 1, 2004, if all parties to the agreement or to the arbitration proceeding agree in a record that this Article applies.

(c)        This Article does not govern arbitrations under Article 1H of Chapter 90 of the General Statutes. (1973, c. 676, s. 1; 2003‑345, s. 2; 2007‑541, s. 2.)



§ 1-569.4. Effect of agreement to arbitrate; nonwaivable provisions.

§ 1‑569.4.  Effect of agreement to arbitrate; nonwaivable provisions.

(a)        Except as otherwise provided in subsections (b) and (c) of this section, a party to an agreement to arbitrate or to an arbitration proceeding may waive, or the parties may vary the effect of, the requirements of this Article to the extent provided by law.

(b)        Before a controversy arises that is subject to an agreement to arbitrate, a party to the agreement may not:

(1)        Waive or agree to vary the effect of the requirements of G.S. 1‑569.5(a), 1‑569.6(a), 1‑569.8, 1‑569.17(a), 1‑569.17(b), 1‑569.26, or 1‑569.28;

(2)        Agree to unreasonably restrict the right under G.S. 1‑569.9 to notice of the initiation of an arbitration proceeding;

(3)        Agree to unreasonably restrict the right under G.S. 1‑569.12 to disclosure of any facts by a neutral arbitrator; or

(4)        Waive the right under G.S. 1‑569.16 of a party to an agreement to arbitrate to be represented by an attorney at any proceeding or hearing under this Article, but an employer and a labor organization may waive the right to representation by a lawyer in a labor arbitration.

(c)        A party to an agreement to arbitrate or to an arbitration proceeding may not waive, or the parties shall not vary the effect of, the requirements of this section or G.S. 1‑569.3(a), 1‑569.7, 1‑569.14, 1‑569.18, 1‑569.20(d), 1‑569.20(e), 1‑569.22, 1‑569.23, 1‑569.24, 1‑569.25(a), 1‑569.25(b), 1‑569.29, 1‑569.30, 1‑569.31. Any waiver contrary to this section shall not be effective but shall not have the effect of voiding the agreement to arbitrate. (2003‑345, s. 2.)



§ 1-569.5. Application for judicial relief.

§ 1‑569.5.  Application for judicial relief.

(a)        Except as otherwise provided in G.S. 1‑569.28, an application for judicial relief under this Article shall be made by motion to the court and heard in the manner provided by law or rule of court for making and hearing motions.

(b)        Unless a civil action involving the agreement to arbitrate is pending, notice of an initial motion to the court under this Article shall be served in the manner provided by law for the service of a summons in a civil action. Otherwise, notice of the motion shall be given in the manner prescribed by law or rule of court for serving motions in pending cases. (1927, c. 94, s. 5; 1973, c. 676, s. 1; 2003‑345, s. 2.)



§ 1-569.6. Validity of agreement to arbitrate.

§ 1‑569.6.  Validity of agreement to arbitrate.

(a)        An agreement contained in a record to submit to arbitration any existing or subsequent controversy arising between the parties to the agreement is valid, enforceable, and irrevocable except upon a ground that exists at law or in equity for revoking a contract.

(b)        The court shall decide whether an agreement to arbitrate exists or a controversy is subject to an agreement to arbitrate.

(c)        An arbitrator shall decide whether a condition precedent to arbitrability has been fulfilled and whether a contract containing a valid agreement to arbitrate is enforceable.

(d)        If a party to a judicial proceeding challenges the existence of, or claims that a controversy is not subject to, an agreement to arbitrate, the arbitration proceeding may continue pending final resolution of the issue by the court, unless the court otherwise orders. (1927, c. 94, s. 1; 1973, c. 676, s. 1; 1975, c. 19, s. 1; 2003‑345, s. 2.)



§ 1-569.7. Motion to compel or stay arbitration.

§ 1‑569.7.  Motion to compel or stay arbitration.

(a)        On motion of a person showing an agreement to arbitrate and alleging another person's refusal to arbitrate pursuant to the agreement:

(1)        If the refusing party does not appeal or does not oppose the motion, the court shall order the parties to arbitrate; and

(2)        If the refusing party opposes the motion, the court shall proceed summarily to decide the issue and order the parties to arbitrate unless it finds that there is no enforceable agreement to arbitrate.

(b)        On motion of a person alleging that an arbitration proceeding has been initiated or threatened but that there is no agreement to arbitrate, the court shall proceed summarily to decide the issue. If the court finds that there is an enforceable agreement to arbitrate, it shall order the parties to arbitrate.

(c)        If the court finds that there is no enforceable agreement to arbitrate, it shall not, pursuant to subsection (a) or (b) of this section, order the parties to arbitrate.

(d)        The court shall not refuse to order arbitration because the claim subject to arbitration lacks merit or because grounds for the claim have not been established.

(e)        If a proceeding involving a claim referable to arbitration under an alleged agreement to arbitrate is pending in a court, a motion under this section shall be made in that court. Otherwise a motion under this section may be made in any court as provided in G.S. 1‑569.27.

(f)         If a party makes a motion to the court to order arbitration, the court on just terms shall stay any judicial proceeding that involves a claim alleged to be subject to the arbitration until the court renders a final decision under this section.

(g)        If the court orders arbitration, the court on just terms shall stay any judicial proceeding that involves a claim subject to the arbitration. If a claim subject to the arbitration is severable, the court may limit the stay to that claim. (1973, c. 676, s. 1; 2003‑345, s. 2.)



§ 1-569.8. Provisional remedies.

§ 1‑569.8.  Provisional remedies.

(a)        Before an arbitrator is appointed and is authorized and able to act, the court, upon motion of a party to an arbitration proceeding and for good cause shown, may enter an order for provisional remedies to protect the effectiveness of the arbitration proceeding to the same extent and under the same conditions as if the controversy were the subject of a civil action.

(b)        After an arbitrator is appointed and is authorized and able to act:

(1)        The arbitrator may issue orders for provisional remedies, including interim awards, as the arbitrator finds necessary to protect the effectiveness of the arbitration proceeding and to promote the fair and expeditious resolution of the controversy, to the same extent and under the same conditions as if the controversy were the subject of a civil action; and

(2)        A party to an arbitration proceeding may move the court for a provisional remedy if the matter is urgent and the arbitrator is not able to act in a timely manner or the arbitrator cannot provide an adequate remedy.

(c)        A party does not waive the right to arbitrate by making a motion under subsection (a) or (b) of this section. (2003‑345, s. 2.)



§ 1-569.9. Initiation of arbitration.

§ 1‑569.9.  Initiation of arbitration.

(a)        A person initiates an arbitration proceeding by giving notice in a record to the other parties to the agreement to arbitrate in the agreed manner between the parties or, in the absence of agreement, by certified or registered mail, return receipt requested, and obtained, or by service as authorized for the commencement of a civil action. The notice shall describe the nature of the controversy and the remedy sought.

(b)        Unless a person objects for lack or insufficiency of notice under G.S. 1‑569.15(c) no later than the beginning of the arbitration hearing, the person, by appearing at the hearing, waives any objection to lack or insufficiency of notice. (2003‑345, s. 2.)



§ 1-569.10. Consolidation of separate arbitration proceedings.

§ 1‑569.10.  Consolidation of separate arbitration proceedings.

(a)        Except as otherwise provided in subsection (c) of this section, upon motion of a party to an agreement to arbitrate or to an arbitration proceeding, the court may order consolidation of separate arbitration proceedings as to all or some of the claims if:

(1)        There are separate agreements to arbitrate or separate arbitration proceedings between the same persons or one of them is a party to a separate agreement to arbitrate or a separate arbitration with a third person;

(2)        The claims subject to the agreements to arbitrate arise in substantial part from the same transaction or series of related transactions;

(3)        The existence of a common issue of law or fact creates the possibility of conflicting decisions in the separate arbitration proceedings; and

(4)        Prejudice resulting from a failure to consolidate is not outweighed by the risk of undue delay or prejudice to the rights of or hardship to parties opposing consolidation.

(b)        The court may order consolidation of separate arbitration proceedings as to some claims and allow other claims to be resolved in separate arbitration proceedings.

(c)        The court shall not order consolidation of the claims of a party to an agreement to arbitrate if the agreement prohibits consolidation. (2003‑345, s. 2.)



§ 1-569.11. Appointment of arbitrator; service as a neutral arbitrator.

§ 1‑569.11.  Appointment of arbitrator; service as a neutral arbitrator.

(a)        If the parties to an agreement to arbitrate agree on a method for appointing an arbitrator, that method shall be followed, unless the method fails. If the parties have not agreed on a method, the agreed method fails, or an arbitrator appointed fails or is unable to act and a successor has not been appointed, the court, on motion of a party to the arbitration proceeding, shall appoint the arbitrator. An arbitrator so appointed has all the powers of an arbitrator designated in the agreement to arbitrate or appointed pursuant to the agreed method.

(b)        An individual who has a known, direct, and material interest in the outcome of the arbitration proceeding or a known, existing, and substantial relationship with a party shall not serve as an arbitrator required by an agreement to be neutral. (1927, c. 94, s. 4; 1973, c. 676, s. 1; 2003‑345, s. 2.)



§ 1-569.12. Disclosure by arbitrator.

§ 1‑569.12.  Disclosure by arbitrator.

(a)        Before accepting appointment, an individual who is requested to serve as an arbitrator, after making a reasonable inquiry, shall disclose to all parties to the agreement to arbitrate and to the arbitration proceeding and to any other arbitrators any known facts that a reasonable person would consider likely to affect the impartiality of the arbitrator in the arbitration proceeding, including:

(1)        A financial or personal interest in the outcome of the arbitration proceeding; and

(2)        An existing or past relationship with any of the parties to the agreement to arbitrate or to the arbitration proceeding, their counsel or representatives, a witness, or other arbitrators.

(b)        An arbitrator has a continuing obligation to disclose to all parties to the agreement to arbitrate and to the arbitration proceeding and to any other arbitrators any facts that the arbitrator learns after accepting appointment which a reasonable person would consider likely to affect the impartiality of the arbitrator.

(c)        If an arbitrator discloses a fact required by subsection (a) or (b) of this section to be disclosed and a party timely objects to the appointment or continued service of the arbitrator based upon the fact disclosed, the objection may be a ground under G.S. 1‑569.23(a)(2) for vacating an award made by the arbitrator.

(d)        If the arbitrator did not disclose a fact as required by subsection (a) or (b) of this section, upon timely objection by a party, the court under G.S. 1‑569.23(a)(2) may vacate an award.

(e)        An arbitrator appointed as a neutral arbitrator who does not disclose a known, direct, and material interest in the outcome of the arbitration proceeding or a known, existing, and substantial relationship with a party is presumed to act with evident partiality under G.S. 1‑569.23(a)(2).

(f)         If the parties to an arbitration proceeding agree to the procedures of an arbitration organization or any other procedures for challenges to arbitrators before an award is made, substantial compliance with those procedures is a condition precedent to a motion to vacate an award on that ground under G.S. 1‑569.23(a)(2). (2003‑345, s. 2.)



§ 1-569.13. Action by majority.

§ 1‑569.13.  Action by majority.

If there is more than one arbitrator, the powers of an arbitrator shall be exercised by a majority of the arbitrators, but all of them shall conduct the hearing under G.S. 1‑569.15(c). (1973, c. 676, s. 1; 2003‑345, s. 2.)



§ 1-569.14. Immunity of arbitrator; competency to testify; attorneys' fees and costs.

§ 1‑569.14.  Immunity of arbitrator; competency to testify; attorneys' fees and costs.

(a)        An arbitrator or an arbitration organization acting in that capacity is immune from civil liability to the same extent as a judge of a court of this State acting in a judicial capacity.

(b)        The immunity afforded by this section supplements any immunity under other law.

(c)        The failure of an arbitrator to make a disclosure required by G.S. 1‑569.12 shall not cause any loss of immunity under this section.

(d)        In a judicial, administrative, or similar proceeding, an arbitrator or representative of an arbitration organization is not competent to testify and shall not be required to produce records as to any statement, conduct, decision, or ruling occurring during the arbitration proceeding to the same extent as a judge of a court of this State acting in a judicial capacity. This subsection shall not apply:

(1)        To the extent necessary to determine the claim of an arbitrator, arbitration organization, or representative of the arbitration organization against a party to the arbitration proceeding; or

(2)        To a hearing on a motion to vacate an award under G.S. 1‑569.23(a)(1) or (a)(2) if the movant makes a prima facie showing that a ground for vacating the award exists.

(e)        If a person commences a civil action against an arbitrator, arbitration organization, or representative of an arbitration organization arising from the services of the arbitrator, organization, or representative, or if a person seeks to compel an arbitrator or a representative of an arbitration organization to testify or produce records in violation of subsection (d) of this section, and the court decides that the arbitrator, arbitration organization, or representative of an arbitration organization is immune from civil liability or that the arbitrator or representative of the organization is not competent to testify, the court shall award to the arbitrator, organization, or representative reasonable attorneys' fees, costs, and other reasonable expenses of litigation.

(f)         Immunity under this section shall not apply to acts or omissions that occur with respect to the operation of a motor vehicle. (2003‑345, s. 2.)



§ 1-569.15. Arbitration process.

§ 1‑569.15.  Arbitration process.

(a)        An arbitrator may conduct an arbitration in the manner the arbitrator considers appropriate for a fair and expeditious disposition of the proceeding. The authority conferred upon the arbitrator includes the power to hold conferences with the parties to the arbitration proceeding before the hearing and, among other matters, determine the admissibility, relevance, materiality, and weight of any evidence.

(b)        An arbitrator may decide a request for summary disposition of a claim or particular issue:

(1)        If all interested parties agree; or

(2)        Upon request of one party to the arbitration proceeding if that party gives notice to all other parties to the proceeding and the other parties have a reasonable opportunity to respond.

(c)        If an arbitrator orders a hearing, the arbitrator shall set a time and place and give notice of the hearing not less than five days before the hearing begins. Unless a party to the arbitration proceeding objects to the lack or insufficiency of notice not later than the beginning of the hearing, the party's appearance at the hearing waives the objection. Upon request of a party to the arbitration proceeding and for good cause shown, or upon the arbitrator's own initiative, the arbitrator may adjourn the hearing from time to time as necessary but shall not postpone the hearing to a time later than that fixed by the agreement to arbitrate for making the award unless the parties to the arbitration proceeding consent to a later date. The arbitrator may hear and decide the controversy upon the evidence produced although a party who was duly notified did not appear. The court, upon request, may direct the arbitrator to conduct the hearing promptly and render a timely decision.

(d)        At a hearing under subsection (c) of this section, a party to the arbitration proceeding may be heard, present evidence material to the controversy, and cross‑examine witnesses appearing at the hearing.

(e)        If an arbitrator ceases to or is unable to act during the arbitration proceeding, a replacement arbitrator shall be appointed in accordance with G.S. 1‑569.11 to continue the proceeding and to resolve the controversy.

(f)         The rules of evidence shall not apply in arbitration proceedings, except as to matters of privilege or immunities. (1927, c. 94, ss. 6, 7; 1973, c. 676, s. 1; 2003‑345, s. 2.)



§ 1-569.16. Representation by lawyer.

§ 1‑569.16.  Representation by lawyer.

A party to an arbitration proceeding may be represented by an attorney or attorneys. (1927, c. 94, s. 9; 1973, c. 676, s. 1; 2003‑345, s. 2.)



§ 1-569.17. Witnesses; subpoenas; depositions; discovery.

§ 1‑569.17.  Witnesses; subpoenas; depositions; discovery.

(a)        An arbitrator may issue a subpoena for the attendance of a witness and for the production of records and other evidence at any hearing and may administer oaths. A subpoena shall be served in the manner for service of subpoenas in a civil action and, upon motion to the court by a party to the arbitration proceeding or the arbitrator, enforced in the manner for enforcement of subpoenas in a civil action.

(b)        In order to make the proceedings fair, expeditious, and cost‑effective, upon request of a party to or a witness in an arbitration proceeding, an arbitrator may permit a deposition of any witness to be taken for use as evidence at the hearing, including a witness who cannot be subpoenaed for or is unable to attend a hearing. The arbitrator shall determine the conditions under which the deposition is taken.

(c)        An arbitrator may permit any discovery the arbitrator decides is appropriate under the circumstances, taking into account the needs of the parties to the arbitration proceeding and other affected persons and the desirability of making the proceeding fair, expeditious, and cost‑effective.

(d)        If an arbitrator permits discovery under subsection (c) of this section, the arbitrator may order a party to the arbitration proceeding to comply with the arbitrator's discovery‑related orders, issue subpoenas for the attendance of a witness and for the production of records and other evidence at a discovery proceeding, and take action against a noncomplying party to the extent a court could if the controversy were the subject of a civil action in this State.

(e)        An arbitrator may issue a protective order to prevent the disclosure of privileged information, confidential information, trade secrets, and other information protected from disclosure to the extent a court could if the controversy were the subject of a civil action in this State.

(f)         All laws compelling a person under subpoena to testify and all fees for attending a judicial proceeding, a deposition, or a discovery proceeding as a witness apply to an arbitration proceeding as if the controversy were the subject of a civil action in this State.

(g)        The court may enforce a subpoena or discovery‑related order for the attendance of a witness within this State and for the protection of records and other evidence issued by an arbitrator in connection with an arbitration proceeding in another state upon conditions determined by the court so as to make the arbitration proceeding fair, expeditious, and cost‑effective. A subpoena or discovery‑related order issued by an arbitrator in another state shall be served in the manner provided by law for service of subpoenas in a civil action in this State and, upon motion to the court by a party to the arbitration proceeding or the arbitrator, enforced in the manner provided by law for enforcement of subpoenas in a civil action in this State.

(h)        An arbitrator shall not have the authority to hold a party in contempt of any order the arbitrator makes under this section. A court may hold parties in contempt for failure to obey an arbitrator's order, or an order made by the court, pursuant to this section, among other sanctions imposed by the arbitrator or the court. (1927, c. 94, ss. 10, 11; 1973, c. 676, s. 1; 2003‑345, s. 2.)



§ 1-569.18. Judicial enforcement of preaward ruling by arbitrator.

§ 1‑569.18.  Judicial enforcement of preaward ruling by arbitrator.

(a)        If an arbitrator makes a preaward ruling in favor of a party to the arbitration proceeding, the party may request the arbitrator to incorporate the ruling into an award under G.S. 1‑569.19. A prevailing party may make a motion to the court for an expedited order to confirm the award under G.S. 1‑569.22, in which case the court shall summarily decide the motion. The court shall issue an order to confirm the award unless the court vacates, modifies, or corrects the award under G.S. 1‑569.23 or G.S. 1‑569.24.

(b)        An arbitrator's ruling under subsection (a) of this section that denies a request for a preaward ruling is not subject to trial court review. A party whose request under subsection (a) of this section for a preaward ruling has been denied by an arbitrator may seek relief under G.S. 1‑569.20 and G.S. 1‑569.21 from any final award the arbitrator renders.

(c)        There is no right of appeal from trial court orders and judgments on preaward rulings by an arbitrator after a trial court award under this section, G.S. 1‑569.19, and G.S. 1‑569.28. (2003‑345, s. 2.)



§ 1-569.19. Award.

§ 1‑569.19.  Award.

(a)        An arbitrator shall make a record of an award. The record shall be signed or otherwise authenticated as authorized by federal or State law by any arbitrator who concurs with the award. The arbitrator or the arbitration organization shall give notice of the award, including a copy of the award, to each party to the arbitration proceeding.

(b)        An award shall be made within the time specified by the agreement to arbitrate or, if not specified therein, within the time ordered by the court. The court may extend or the parties to the arbitration proceeding may agree in a record to extend the time. The court or the parties may extend the time within or after the time specified or ordered. A party waives any objection that an award was not timely made unless that party gives notice of the objection to the arbitrator before receiving notice of the award. (1927, c. 94, ss. 8, 14; 1973, c. 676, s. 1; 2003‑345, s. 2.)



§ 1-569.20. Change of award by arbitrator.

§ 1‑569.20.  Change of award by arbitrator.

(a)        On motion to an arbitrator by a party to an arbitration proceeding, the arbitrator may modify or correct an award:

(1)        Upon a ground stated in G.S. 1‑569.24(a)(1) or (a)(3);

(2)        Because the arbitrator had not made a final and definite award upon a claim submitted by the parties to the arbitration proceeding; or

(3)        To clarify the award.

(b)        A motion under subsection (a) of this section shall be made and notice given to all parties within 20 days after the moving party receives notice of the award.

(c)        A party to the arbitration proceeding shall give notice of any objection to the motion within 10 days after receipt of the notice.

(d)        If a motion to the court is pending under G.S. 1‑569.22, 1‑569.23, or 1‑569.24, the court may submit the claim to the arbitrator to consider whether to modify or correct the award:

(1)        Upon a ground stated in G.S. 1‑569.24(a)(1) or (a)(3);

(2)        Because the arbitrator had not made a final and definite award upon a claim submitted by the parties to the arbitration proceeding; or

(3)        To clarify the award.

(e)        An award modified or corrected pursuant to this section is subject to G.S. 1‑569.19(a), 1‑569.22, 1‑569.23, and 1‑569.24. (1973, c. 676, s. 1; 2003‑345, s. 2.)



§ 1-569.21. Remedies; fees and expenses of arbitration proceeding.

§ 1‑569.21.  Remedies; fees and expenses of arbitration proceeding.

(a)        An arbitrator may award punitive damages or other exemplary relief if:

(1)        The arbitration agreement provides for an award of punitive damages or exemplary relief;

(2)        An award for punitive damages or other exemplary relief is authorized by law in a civil action involving the same claim; and

(3)        The evidence produced at the hearing justifies the award under the legal standards otherwise applicable to the claim.

(b)        An arbitrator may award reasonable expenses of arbitration if an award of expenses is authorized by law in a civil action involving the same claim or by the agreement of the parties to the arbitration proceeding. An arbitrator may award reasonable attorneys' fees if:

(1)        The arbitration agreement provides for an award of attorneys' fees; and

(2)        An award of attorneys' fees is authorized by law in a civil action involving the same claim.

(c)        As to all remedies other than those authorized by subsections (a) and (b) of this section, an arbitrator may order any remedies the arbitrator considers just and appropriate under the circumstances of the arbitration proceeding. The fact that a remedy could not or would not be granted by the court is not a ground for refusing to confirm an award under G.S. 1‑569.22 or for vacating an award under G.S. 1‑569.23.

(d)        An arbitrator's expenses and fees, together with other expenses, shall be paid as provided in the award.

(e)        If an arbitrator awards punitive damages or other exemplary relief under subsection (a) of this section, the arbitrator shall specify in the award the basis in fact justifying and the basis in law authorizing the award and state separately the amount of the punitive damages or other exemplary relief. (1973, c. 676, s. 1; 2003‑345, s. 2.)



§ 1-569.22. Confirmation of award.

§ 1‑569.22.  Confirmation of award.

After a party to an arbitration receives notice of an award, the party may make a motion to the court for an order confirming the award. Upon motion of a party for an order confirming the award, the court shall issue a confirming order unless the award is modified or corrected pursuant to G.S. 1‑569.20 or G.S. 1‑569.24 or is vacated pursuant to G.S. 1‑569.23. (1927, c. 94, s. 15; 1973, c. 676, s. 1; 2003‑345, s. 2.)



§ 1-569.23. Vacating award.

§ 1‑569.23.  Vacating award.

(a)        Upon motion to the court by a party to an arbitration proceeding, the court shall vacate an award made in the arbitration proceeding if:

(1)        The award was procured by corruption, fraud, or other undue means;

(2)        There was:

a.         Evident partiality by an arbitrator appointed as a neutral arbitrator;

b.         Corruption by an arbitrator; or

c.         Misconduct by an arbitrator prejudicing the rights of a party to the arbitration proceeding;

(3)        An arbitrator refused to postpone the hearing upon a showing of sufficient cause for postponement, refused to consider evidence material to the controversy, or otherwise conducted the hearing contrary to G.S. 1‑569.15 so as to prejudice substantially the rights of a party to the arbitration proceeding;

(4)        An arbitrator exceeded the arbitrator's powers;

(5)        There was no agreement to arbitrate, unless the person participated in the arbitration proceeding without raising the objection under G.S. 1‑569.15(c) no later than the beginning of the arbitration hearing; or

(6)        The arbitration was conducted without proper notice of the initiation of an arbitration as required in G.S. 1‑569.9 so as to prejudice substantially the rights of a party to the arbitration proceeding.

(b)        A motion under this section shall be filed within 90 days after the moving party receives notice of the award pursuant to G.S. 1‑569.19 or within 90 days after the moving party receives notice of a modified or corrected award pursuant to G.S. 1‑569.20, unless the moving party alleges that the award was procured by corruption, fraud, or other undue means, in which case the motion shall be made within 90 days after the ground is known, or by the exercise of reasonable care would have been known, by the moving party.

(c)        If the court vacates an award on a ground other than that set forth in subdivision (a)(5) of this section, it may order a rehearing. If the award is vacated on a ground stated in subdivision (1) or (2) of subsection (a) of this section, the rehearing shall be before a new arbitrator. If the award is vacated on a ground stated in subdivision (3), (4), or (6) of subsection (a) of this section, the rehearing may be held before the arbitrator who made the award or the arbitrator's successor. The arbitrator shall render the decision in the rehearing within the same time as the time provided in G.S. 1‑569.19(b) for an award.

(d)        If the court denies a motion to vacate an award, it shall confirm the award unless a motion to modify or correct the award pursuant to G.S. 1‑569.24 is pending. (1927, c. 94, s. 16; 1973, c. 676, s. 1; 2003‑345, s. 2.)



§ 1-569.24. Modification or correction of award.

§ 1‑569.24.  Modification or correction of award.

(a)        Upon motion made within 90 days after the moving party receives notice of the award pursuant to G.S. 1‑569.19 or within 90 days after the moving party receives notice of a modified or corrected award pursuant to G.S. 1‑569.20, the court shall modify or correct the award if:

(1)        There was an evident mathematical miscalculation or an evident mistake in the description of a person, thing, or property referred to in the award;

(2)        The arbitrator has made an award on a claim not submitted to the arbitrator, and the award may be corrected without affecting the merits of the decision on the claims submitted; or

(3)        The award is imperfect in a matter of form not affecting the merits of the decision on the claims submitted.

(b)        If a motion made under subsection (a) of this section is granted, the court shall modify and confirm the award as modified or corrected. Otherwise, unless a motion to vacate is pending, the court shall confirm the award.

(c)        A motion to modify or correct an award pursuant to this section may be joined with a motion to vacate the award. (1927, c. 94, s. 17; 1973, c. 676, s. 1; 2003‑345, s. 2.)



§ 1-569.25. Judgment on award; attorneys' fees and litigation expenses.

§ 1‑569.25.  Judgment on award; attorneys' fees and litigation expenses.

(a)        Upon granting an order confirming, vacating without directing a rehearing, modifying, or correcting an award, the court shall enter a judgment in conformity with the order. The judgment may be recorded, docketed, and enforced as any other judgment in a civil action.

(b)        A court may allow reasonable costs of the motion and subsequent judicial proceedings.

(c)        On motion of a prevailing party to a contested judicial proceeding under G.S. 1‑569.22, 1‑569.23, or 1‑569.24, the court may award reasonable attorneys' fees and other reasonable expenses of litigation incurred in a judicial proceeding after the award is made to a judgment confirming, vacating without directing a rehearing, modifying, or correcting an award. (1927, c. 94, ss. 19, 21; 1973, c. 676, s. 1; 2003‑345, s. 2.)



§ 1-569.26. Jurisdiction.

§ 1‑569.26.  Jurisdiction.

(a)        A court of this State having jurisdiction over the controversy and the parties to an agreement to arbitrate may enforce the agreement to arbitrate.

(b)        An agreement to arbitrate providing for arbitration in this State confers exclusive jurisdiction on the court to enter judgment on an award under this Article. (1927, c. 94, s. 3; 1973, c. 676, s. 1; 2003‑345, s. 2.)



§ 1-569.27. Venue.

§ 1‑569.27.  Venue.

A motion pursuant to G.S. 1‑569.5 shall be made in the court of the county in which the agreement to arbitrate specifies the arbitration hearing is to be held or, if the hearing has been held, in the court of the county in which it was held. Otherwise, the motion may be made in the court of any county in which an adverse party resides or has a place of business or, if no adverse party has a residence or place of business in this State, in the court of any county in this State. All subsequent motions shall be made in the court hearing the initial motion unless the court otherwise directs. (2003‑345, s. 2.)



§ 1-569.28. Appeals.

§ 1‑569.28.  Appeals.

(a)        An appeal may be taken from:

(1)        An order denying a motion to compel arbitration;

(2)        An order granting a motion to stay arbitration;

(3)        An order confirming or denying confirmation of an award;

(4)        An order modifying or correcting an award;

(5)        An order vacating an award without directing a rehearing; or

(6)        A final judgment entered pursuant to this Article.

(b)        An appeal under this section shall be taken as from an order or a judgment in a civil action. (1927, c. 94, s. 22; 1973, c. 676, s. 1; 2003‑345, s. 2.)



§ 1-569.29. Uniformity of application and construction.

§ 1‑569.29.  Uniformity of application and construction.

In applying and construing this Article, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it. (1927, c. 94, s. 23; 1973, c. 676, s. 1; 2003‑345, s. 2.)



§ 1-569.30. Relationship to federal Electronic Signatures in Global and National Commerce Act.

§ 1‑569.30.  Relationship to federal Electronic Signatures in Global and National Commerce Act.

The provisions of this Article governing the legal effect, validity, and enforceability of electronic records or electronic signatures, and of contracts performed with the use of these records or signatures, conform to the requirements of section 102 of the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001, et seq., or as otherwise authorized by federal or State law governing these electronic records or electronic signatures. (2003‑345, s. 2.)



§ 1-569.31. Short title.

§ 1‑569.31.  Short title.

This Article may be cited as the Revised Uniform Arbitration Act. (2003‑345, s. 2.)



§§ 1-577 through 1-584. Repealed by Session Laws 1967, c. 954, s. 4.

Article 47.

Motions and Orders.

§§ 1‑577 through 1‑584.  Repealed by Session Laws 1967, c. 954, s. 4.



§§ 1-585 through 1-589. Repealed by Session Laws 1967, c. 954, s. 4.

Article 48.

Notices.

§§ 1‑585 through 1‑589.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 1-589.1. Withholding information necessary for service on law-enforcement officer prohibited.

§ 1‑589.1.  Withholding information necessary for service on law‑enforcement officer prohibited.

When service of subpoena, or any other court process, is sought upon any law‑enforcement officer of the State or of any political subdivision thereof pursuant to the provisions of G.S. 1‑589, or of any other statute, it shall be unlawful for any officer or employee of the agency by whom the officer sought to be served is employed willfully to withhold the address or telephone number of the officer sought to be served with subpoena or other process. (1967, c. 456.)



§§ 1-590 through 1-592. Repealed by Session Laws 1967, c. 954, s. 4.

§§ 1‑590 through 1‑592.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 1-593. How computed.

Article 49.

Time.

§ 1‑593.  How computed.

The time within which an act is to be done, as provided by law, shall be computed in the manner prescribed by Rule 6(a) of the Rules of Civil Procedure. (C.C.P., s. 348; Code, s. 596; Rev., s. 887; C.S., s. 922; 1957, c. 141; 1967, c. 954, s. 3.)



§ 1-594. Computation in publication.

§ 1‑594.  Computation in publication.

Except as otherwise expressly provided, the time for publication of legal notices shall be computed in the manner prescribed by Rule 6 of the North Carolina Rules of Civil Procedure. (C.C.P., s. 359; Code, s. 602; Rev., s. 888; C.S., s. 923; 1979, c. 579, s. 2.)



§ 1-595. Advertisement of public sales.

Article 50.

General Provisions as to Legal Advertising.

§ 1‑595.  Advertisement of public sales.

When a statute or written instrument stipulates that an advertisement of a sale shall be made for any certain number of weeks, a publication once a week for the number of weeks so indicated is a sufficient compliance with the requirement, unless contrary provision is expressly made by the terms of the instrument. (1909, cc. 794, 875; C.S., s. 924.)



§ 1-596. Charges for legal advertising.

§ 1‑596.  Charges for legal advertising.

The publication of all advertising required by law to be made in newspapers in this State shall be paid for at not to exceed the local commercial rate of the newspapers selected.  Any public or municipal officer or board created by or existing under the laws of this State that is now or may hereafter be authorized by law to enter into contracts for the publication of legal advertisements is hereby authorized to pay therefor prices not exceeding said rates.

No newspaper in this State shall accept or print any legal advertising until said newspaper shall have first filed with the clerk of the superior court of the county in which it is published a sworn statement of its current commercial rate for the several classes of advertising regularly carried by said publication, and any owner or manager of a newspaper violating the provisions of this section shall be guilty of a Class 1 misdemeanor. (1919, c. 45, ss. 1, 2; C.S., s. 2586; 1945, c. 635; 1949, c. 205, s. 1 1/2; 1993, c. 539, s. 3; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 1-597. Regulations for newspaper publication of legal notices, advertisements, etc.

§ 1‑597.  Regulations for newspaper publication of legal notices, advertisements, etc.

Whenever a notice or any other paper, document or legal advertisement of any kind or description shall be authorized or required by any of the laws of the State of North Carolina, heretofore or hereafter enacted, or by any order or judgment of any court of this State to be published or advertised in a newspaper, such publication, advertisement or notice shall be of no force and effect unless it shall be published in a newspaper with a general circulation to actual paid subscribers which newspaper at the time of such publication, advertisement or notice, shall have been admitted to the United States mails in the Periodicals class in the county or political subdivision where such publication, advertisement or notice is required to be published, and which shall have been regularly and continuously issued in the county in which the publication, advertisement or notice is authorized or required to be published, at least one day in each calendar week for at least 25 of the 26 consecutive weeks immediately preceding the date of the first publication of such advertisement, publication or notice; provided that in the event that a newspaper otherwise meeting the qualifications and having the characteristics prescribed by G.S. 1‑597 to 1‑599, should fail for a period not exceeding four weeks in any calendar year to publish one or more of its issues such newspaper shall nevertheless be deemed to have complied with the requirements of regularity and continuity of publication prescribed herein. Provided further, that where any city or town is located in two or more adjoining counties, any newspaper published in such city or town shall, for the purposes of G.S. 1‑597 to 1‑599, be deemed to be admitted to the mails, issued and published in all such counties in which such town or city of publication is located, and every publication, advertisement or notice required to be published in any such city or town or in any of the counties where such city or town is located shall be valid if published in a newspaper published, issued and admitted to the mails anywhere within any such city or town, regardless of whether the newspaper's plant or the post office where the newspaper is admitted to the mails is in such county or not, if the newspaper otherwise meets the qualifications and requirements of G.S. 1‑597 to 1‑599. This provision shall be retroactive to May 1, 1940, and all publications, advertisements and notices published in accordance with this provision since May 1, 1940, are hereby validated.

Notwithstanding the provisions of G.S. 1‑599, whenever a notice or any other paper, document or legal advertisement of any kind or description shall be authorized or required by any of the laws of the State of North Carolina, heretofore or hereafter enacted, or by any order or judgment of any court of this State to be published or advertised in a newspaper qualified for legal advertising in a county and there is no newspaper qualified for legal advertising as defined in this section in such county, then it shall be deemed sufficient compliance with such laws, order or judgment by publication of such notice or any other such paper, document or legal advertisement of any kind or description in a newspaper published in an adjoining county or in a county within the same district court district as defined in G.S. 7A‑133 or superior court district or set of districts as defined in G.S. 7A‑41.1, as the case may be; provided, if the clerk of the superior court finds as a fact that such newspaper otherwise meets the requirements of this section and has a general circulation in such county where no newspaper is published meeting the requirements of this section. (1939, c. 170, s. 1; 1941, c. 96; 1959, c. 350; 1985, c. 689, s. 1; 1987 (Reg. Sess., 1988), c. 1037, s. 41; 1997‑9, s. 1.)



§ 1-598. Sworn statement prima facie evidence of qualifications; affidavit of publication.

§ 1‑598.  Sworn statement prima facie evidence of qualifications; affidavit of publication.

Whenever any owner, partner, publisher, or other authorized officer or employee of any newspaper which has published a notice or any other paper, document or legal advertisement within the meaning of G.S. 1‑597 has made a written statement under oath taken before any notary public or other officer or person authorized by law to administer oaths, stating that the newspaper in which such notice, paper, document, or legal advertisement was published, was, at the time of such publication, a newspaper meeting all of the requirements and qualifications prescribed by G.S. 1‑597, such sworn written statement shall be received in all courts in this State as prima facie evidence that such newspaper was at the time stated therein a newspaper meeting the requirements and qualifications of G.S. 1‑597. When filed in the office of the clerk of the superior court of any county in which the publication of such notice, paper, document or legal advertisement was required or authorized, any such sworn statement shall be deemed to be a record of the court, and such record or a copy thereof duly certified by the clerk shall be prima facie evidence that the newspaper named was at the time stated therein a qualified newspaper within the meaning of G.S. 1‑597. Nothing in this section shall preclude proof that a newspaper was or is a qualified newspaper within the meaning of G.S. 1‑597 by any other competent evidence. Any such sworn written statement shall be prima facie evidence of the qualifications on any newspaper at the time of any publication of any notice, paper, document, or legal advertisement published in such newspaper at any time from and after the first day of May, 1940.

The owner, a partner, publisher or other authorized officer or employee of any newspaper in which such notice, paper, document or legal advertisement is published, when such newspaper is a qualified newspaper within the meaning of G.S. 1‑597, shall include in the affidavit of publication of such notice, paper, document or legal advertisement a statement that at the time of such publication such newspaper was a qualified newspaper within the meaning of G.S. 1‑597. (1939, c. 170, s. 1 1/2; 1947, c. 213, ss. 1, 2.)



§ 1-599. Application of two preceding sections.

§ 1‑599.  Application of two preceding sections.

The provisions of G.S. 1‑597 and G.S. 1‑598 shall not apply in counties wherein only one newspaper is published, although it may not be a newspaper having the qualifications prescribed by G.S. 1‑597; nor shall the provisions of G.S. 1‑597 and G.S. 1‑598 apply in any county wherein none of the newspapers published in such county has the qualifications and characteristics prescribed in G.S. 1‑597. (1939, c. 170, ss. 2, 4 1/2; 1941, c. 49; 1985, c. 609, s. 1.)



§ 1-600. Proof of publication of notice in newspaper; prima facie evidence.

§ 1‑600.  Proof of publication of notice in newspaper; prima facie evidence.

(a)        Publication of any notice permitted or required by law to be published in a newspaper may be proved by a printed copy of the  notice together with an affidavit made before some person authorized to administer oaths, of the publisher, proprietor, editor, managing editor, business or circulation manager, advertising, classified advertising or any other advertising manager or foreman of the newspaper, showing that the notice has been printed therein and the date or dates of publication. If the newspaper is published by a corporation, the affidavit may be made by one of the persons hereinbefore designated or by the president, vice president, secretary, assistant secretary, treasurer, or assistant treasurer of the corporation.

(b)        Such affidavit and copy of the notice shall constitute prima facie evidence of the facts stated therein concerning publication of such notice.

(c)        The method of proof of publication of a notice provided for in  this section is not exclusive, and the facts concerning such publication may be proved by any competent evidence. (1951, c. 1005, s. 2; 1957, c. 204.)



§ 1-601. Certain legal advertisements validated.

§ 1‑601.  Certain legal advertisements validated.

Legal advertisements published prior to June 1, 1983, by a  newspaper that met every requirement for publication of legal notices and advertisements under G.S. 1‑597 when the advertisement was published except that the newspaper had a second class United States mail permit in a county adjacent to the county in which the advertisement was published instead of the county in which it was published may not be held to be invalid because of the lack of a second class United States mail permit in the proper county. (1983, c. 582, s. 2.)



§ 1-602. Reserved for future codification purposes.

§ 1‑602.  Reserved for future codification purposes.



§ 1-603. Reserved for future codification purposes.

§ 1‑603.  Reserved for future codification purposes.



§ 1-604. Reserved for future codification purposes.

§ 1‑604.  Reserved for future codification purposes.



§ 1-605. Short title; purpose.

Article 51.

False Claims Act.

§ 1‑605.  Short title; purpose.

(a)        This Article shall be known and may be cited as the False Claims Act.

(b)        The purpose of this Article is to deter persons from knowingly causing or assisting in causing the State to pay claims that are false or fraudulent and to provide remedies in the form of treble damages and civil penalties when money is obtained from the State by reason of a false or fraudulent claim.  (2009‑554, s. 1.)



§ 1-606. Definitions.

§ 1‑606.  Definitions.

The following words and phrases when used in this act have the following meanings, unless the context clearly indicates otherwise:

(1)        "Attorney General."  The Attorney General of North Carolina, or any deputy, assistant, or associate attorney general.

(2)        "Claim."  Any request or demand, whether under a contract or otherwise, for money or property and whether or not the State has title to the money or property that (i) is presented to an officer, employee, or agent of the State or (ii) is made to a contractor, grantee, or other recipient, if the money or property is to be spent or used on the State's behalf or to advance a State program or interest and if the State government:

a.         Provides or has provided any portion of the money or property that is requested or demanded; or

b.         Will reimburse such contractor, grantee, or other recipient for any portion of the money or property which is requested or demanded.

A claim does not include requests or demands for money or property that the State has paid to an individual as compensation for State employment or as an income subsidy with no restrictions on that individual's use of the money or property.

(3)        "Judiciary."  A justice or judge of the General Court of Justice or clerk of court.

(4)        "Knowing" and "knowingly."  Whenever a person, with respect to information, does any of the following:

a.         Has actual knowledge of the information.

b.         Acts in deliberate ignorance of the truth or falsity of the information.

c.         Acts in reckless disregard of the truth or falsity of the information.

Proof of specific intent to defraud is not required.

(5)        "Material" means having a natural tendency to influence, or be capable of influencing, the payment or receipt of money or property.

(6)        "Obligation" means an established duty, whether or not fixed, arising from an express or implied contractual, grantor‑grantee, or licensor‑licensee relationship, from a fee‑based or similar relationship, from statute or regulation, or from the retention of any overpayment.

(7)        "Public employee," "public official," and "public employment" includes federal, State, and local employees and officials.

(8)        "Senior executive branch official."  The Governor, Lieutenant Governor, member of the Council of State, or head of department as defined in G.S. 143B‑3.  (2009‑554, s. 1.)



§ 1-607. False claims; acts subjecting persons to liability for treble damages; costs and civil penalties; exceptions.

§ 1‑607.  False claims; acts subjecting persons to liability for treble damages; costs and civil penalties; exceptions.

(a)        Liability.  Any person who commits any of the following acts shall be liable to the State for three times the amount of damages that the State sustains because of the act of that person. A person who commits any of the following acts also shall be liable to the State for the costs of a civil action brought to recover any of those penalties or damages and shall be liable to the State for a civil penalty of not less than five thousand five hundred dollars ($5,500) and not more than eleven thousand dollars ($11,000) for each violation:

(1)        Knowingly presents or causes to be presented a false or fraudulent claim for payment or approval.

(2)        Knowingly makes, uses, or causes to be made or used, a false record or statement material to a false or fraudulent claim.

(3)        Conspires to commit a violation of subdivision (1), (2), (4), (5), (6), or (7) of this section.

(4)        Has possession, custody, or control of property or money used or to be used by the State and knowingly delivers or causes to be delivered less than all of that money or property.

(5)        Is authorized to make or deliver a document certifying receipt of property used or to be used by the State and, intending to defraud the State, makes or delivers the receipt without completely knowing that the information on the receipt is true.

(6)        Knowingly buys, or receives as a pledge of an obligation or debt, public property from any officer or employee of the State who lawfully may not sell or pledge the property.

(7)        Knowingly makes, uses, or causes to be made or used, a false record or statement material to an obligation to pay or transmit money or property to the State, or knowingly conceals or knowingly and improperly avoids or decreases an obligation to pay or transmit money or property to the State.

(b)        Damages Limitation.  Notwithstanding the provisions of subsection (a) of this section, the court may limit the damages assessed under subsection (a) of this section to not less than two times the amount of damages that the State sustains because of the act of the person described in that subsection and may assess no civil penalty if the court finds all of the following:

(1)        The person committing the violation furnished officials of the State who are responsible for investigating false claims violations with all information known to that person about the violation within 30 days after the date on which the person first obtained the information.

(2)        The person fully cooperated with any investigation of the violation by the State.

(3)        At the time the person furnished the State with information about the violation, no criminal prosecution, civil action, or administrative action has commenced with respect to the violation, and the person did not have actual knowledge of the existence of an investigation into the violation.

(c)        Exclusion.  This section does not apply to claims, records, or statements made under Chapter 105 of the General Statutes.  (2009‑554, s. 1.)



§ 1-608. Civil actions for false claims.

§ 1‑608.  Civil actions for false claims.

(a)        Responsibilities of the Attorney General.  The Attorney General diligently shall investigate a violation under G.S. 1‑607. If the Attorney General finds that a person has violated or is violating G.S. 1‑607, the Attorney General may bring a civil action under this section against that person.

(b)        Actions by Private Persons.  A person may bring a civil action for a violation of G.S. 1‑607 or under G.S. 108A‑70.12 for the person and for the State, as follows:

(1)        The action shall be brought in the name of the State, and the person bringing the action shall be referred to as the qui tam plaintiff. Once filed, the action may be dismissed voluntarily by the person bringing the action only if the court and Attorney General have given written consent to the dismissal.

(2)        A copy of the complaint and written disclosure of substantially all material evidence and information the person possesses shall be served on the Attorney General pursuant to applicable rules of the North Carolina Rules of Civil Procedure. The complaint shall be filed in camera, shall remain under seal for at least 120 days, and shall not be served on the defendant until the court so orders. The State may elect to intervene and proceed with the action within 120 days after it receives both the complaint and the material evidence and information.

(3)        The State may, for good cause shown, move the court for extensions of the time during which the complaint remains under seal under subdivision (2) of this subsection. Any such motions may be supported by affidavits or other submissions in camera. The defendant shall not be required to respond to any complaint filed under this section until 30 days after the complaint is unsealed and served upon the defendant pursuant to the North Carolina Rules of Civil Procedure.

(4)        Before the expiration of the 120‑day period or any extensions obtained under subdivision (3) of this subsection, the State shall:

a.         Proceed with the action, in which case the action shall be conducted by the State; or

b.         Notify the court that it declines to take over the action, in which case the person bringing the action shall have the right to conduct the action.

(5)        When a person brings an action under this subsection, the federal False Claims Act, 31 U.S.C. § 3729 et seq., or any similar provision of law in any other state, no person other than the State may intervene or bring a related action based on the facts underlying the pending action; provided, however, that nothing in this subdivision prohibits a person from amending a pending action in another jurisdiction to allege a claim under this subsection.

(c)        The Attorney General may retain a portion of the damages recovered for a State agency out of the proceeds of the action or settlement under this Article as reimbursement for costs incurred by the Attorney General in investigating and bringing a civil action under this Article, including reasonable attorneys' fees and investigative costs. Retained funds shall be used by the Attorney General to carry out the provisions of this Article.  (2009‑554, s. 1.)



§ 1-609. Rights of the parties to qui tam actions.

§ 1‑609.  Rights of the parties to qui tam actions.

(a)        If the State proceeds with an action under G.S. 1‑608(b), it shall have the primary responsibility for prosecuting the action and shall not be bound by an act of the qui tam plaintiff. The qui tam plaintiff shall have the right to continue as a party to the action, subject to the limitations set forth in subsections (b) through (e) of this section.

(b)        The State may dismiss the action for good cause notwithstanding the objections of the qui tam plaintiff if the qui tam plaintiff has been notified by the State of the filing of the motion and the court has provided the qui tam plaintiff with an opportunity for a hearing on the motion.

(c)        The State may settle the action with the defendant, notwithstanding the objections of the qui tam plaintiff, if the court determines, after a hearing, that the proposed settlement is fair, adequate, and reasonable under all the circumstances. Upon a showing of good cause, the hearing may be heard in camera.

(d)        Upon a showing by the State that the qui tam plaintiff's unrestricted participation during the course of the litigation would interfere with or unduly delay the State's prosecution of the case or would be repetitious, irrelevant, or for purposes of harassment, the court may, in its discretion, impose limitations on the person's participation, such as any of the following:

(1)        Limiting the number of witnesses the qui tam plaintiff may call.

(2)        Limiting the length of the testimony of those witnesses.

(3)        Limiting the qui tam plaintiff's cross‑examination of witnesses.

(4)        Otherwise limiting the participation by the qui tam plaintiff in the litigation.

(e)        Upon a showing by the defendant that the qui tam plaintiff's unrestricted participation during the course of the litigation would be for purposes of harassment or would cause the defendant undue burden or unnecessary expense, the court may limit the participation by the qui tam plaintiff in the litigation.

(f)         If the State elects not to proceed with the action, the qui tam plaintiff shall have the right to conduct the action. If the State so requests, it shall be served with copies of all pleadings filed in the action and shall be supplied with copies of all deposition transcripts at the State's expense. When a qui tam plaintiff proceeds with the action, the court, without limiting the status and rights of the qui tam plaintiff, may permit the State to intervene at a later date upon a showing of good cause.

(g)        Whether or not the State proceeds with the action, upon a showing by the State that certain actions of discovery by the qui tam plaintiff would interfere with the State's investigation or prosecution of a criminal or civil matter arising out of the same facts, the court may stay such discovery for a period of not more than 120 days. Such a showing shall be conducted in camera. The court may extend the 120‑day period upon a further showing in camera that the State has pursued the criminal or civil investigation or proceedings with reasonable diligence and any proposed discovery in the civil action will interfere with the ongoing criminal or civil investigations or proceedings.

(h)        Notwithstanding the provisions of G.S. 1‑608(b), the State may elect to pursue its claim through any alternate remedy available to the State, including any administrative proceeding to determine a civil money penalty. If any such alternate remedy is pursued in another proceeding, the qui tam plaintiff shall have the same rights in that proceeding as the qui tam plaintiff would have had if the action had continued under this section. Any finding of fact or conclusion of law made in the other proceeding that has become final shall be conclusive on all parties to an action under this section. For purposes of this subsection, a finding or conclusion is final if it has been finally determined on appeal to the appropriate court of the State, if all time for filing such an appeal with respect to the finding or conclusion has expired, or if the finding or conclusion is not subject to judicial review.  (2009‑554, s. 1.)



§ 1-610. Award to qui tam plaintiff.

§ 1‑610.  Award to qui tam plaintiff.

(a)        Except as otherwise provided in this section, if the State proceeds with an action brought by a qui tam plaintiff under G.S. 1‑608(b), the qui tam plaintiff shall receive at least fifteen percent (15%) but not more than twenty‑five percent (25%) of the proceeds of the action or settlement of the claim, depending upon the extent to which the qui tam plaintiff substantially contributed to the prosecution of the action.

(b)        Where the action is one which the court finds to be based primarily on disclosures of specific information, other than information provided by the qui tam plaintiff, relating to allegations or transactions (i) in a criminal, civil, or administrative hearing at the State or federal level, (ii) in a congressional, legislative, administrative, General Accounting Office, or State Auditor's report, hearing, audit, or investigation, or (iii) from the news media, the court may award such sums as it considers appropriate, but in no case more than ten percent (10%) of the proceeds, taking into account the significance of the information and the role of the qui tam plaintiff in advancing the case to litigation.

(c)        Any payment to a qui tam plaintiff under subsection (a) or (b) of this section shall be made from the proceeds.

(d)        The qui tam plaintiff also shall receive an amount for reasonable expenses that the court finds to have been necessarily incurred, plus reasonable attorneys' fees and costs. All such expenses, fees, and costs shall be awarded against the defendant.

(e)        If the State does not proceed with an action under this Article, the qui tam plaintiff shall receive an amount which the court decides is reasonable for collecting the civil penalty and damages. The amount shall not be less than twenty‑five percent (25%) and not more than thirty percent (30%) of the proceeds of the action or settlement and shall be paid out of the proceeds. The qui tam plaintiff also shall receive an amount for reasonable expenses that the court finds to have been necessarily incurred, plus reasonable attorneys' fees and costs. All such expenses, fees, and costs shall be awarded against the defendant.

(f)         Whether or not the State proceeds with the action, if the court finds that the qui tam plaintiff planned and initiated the violation of G.S. 1‑607 upon which the action was brought, then the court may, to the extent the court considers appropriate, reduce the share of the proceeds of the action which the qui tam plaintiff would otherwise receive under subsection (a), (b), or (e) of this section, taking into account the role of the qui tam plaintiff in advancing the case to litigation and any relevant circumstances pertaining to the violation. If the qui tam plaintiff is convicted of criminal conduct arising from his or her role in the violation of G.S. 1‑607, the qui tam plaintiff shall be dismissed from the civil action and shall not receive any share of the proceeds of the action. Such a dismissal shall not prejudice the right of the State to continue the action.

(g)        If the State does not proceed with the action and the qui tam plaintiff conducts the action, the court may award to the defendant its reasonable attorneys' fees and expenses if the defendant prevails in the action and the court finds that the claim of the qui tam plaintiff was clearly frivolous, clearly vexatious, or brought primarily for purposes of harassment.  (2009‑554, s. 1.)



§ 1-611. Certain actions barred.

§ 1‑611.  Certain actions barred.

(a)        No court shall have jurisdiction over an action brought under G.S. 1‑608(b) against a member of the General Assembly, a member of the judiciary, or a senior executive branch official acting in their official capacity if the action is based on evidence or information known to the State when the action was brought.

(b)        In no event may a person bring an action under G.S. 1‑608(b) that is based upon allegations or transactions that are the subject of a civil suit or an administrative civil money penalty proceeding in which the State is already a party.

(c)        No civil action may be brought under this Article by a person who is or was a public employee or public official if the allegations of such action are based substantially upon either of the following:

(1)        Allegations of wrongdoing or misconduct which such person had a duty or obligation to report or investigate within the scope of his or her public employment or office.

(2)        Information or records to which the person had access as a result of his or her public employment or office.

(d)        No court shall have jurisdiction over an action under G.S. 108A‑70.12 based upon the public disclosure of allegations or transactions (i) in a criminal, civil, or administrative hearing at the State or federal level, (ii) in a congressional, legislative, administrative, General Accounting Office, or State Auditor's report, hearing, audit, or investigation, or (iii) from the news media, unless the action is brought by the Attorney General, or the person bringing the action is an original source of the information. For purposes of this section, "original source" means an individual who has direct and independent knowledge of the information on which the allegations are based and has voluntarily provided the information to the State before filing an action under G.S. 108A‑70.12 that is based on the information.  (2009‑554, s. 1.)



§ 1-612. State not liable for certain expenses.

§ 1‑612.  State not liable for certain expenses.

The State is not liable for expenses that a person incurs in bringing an action under G.S. 1‑608(b).  (2009‑554, s. 1.)



§ 1-613. Private action for retaliation action.

§ 1‑613.  Private action for retaliation action.

Any employee, contractor, or agent who is discharged, demoted, suspended, threatened, harassed, or in any other manner discriminated against in the terms and conditions of employment because of lawful acts done by the employee, contractor, or agent on behalf of the employee, contractor, or agent or associated others in furtherance of an action under this Article, or in furtherance of other efforts to stop one or more violations of G.S. 1‑607, including investigation for, initiation of, testimony for, or assistance in an action filed or to be filed under this Article, shall be entitled to all relief necessary to make the employee whole. Such relief shall include reinstatement with the same seniority status the employee, contractor, or agent would have had but for the discrimination, two times the amount of back pay, interest on the back pay, and compensation for any special damages sustained as a result of the discrimination, including litigation costs and reasonable attorneys' fees. An employee, contractor, or agent may bring an action in superior court for the relief provided in this section.  (2009‑554, s. 1.)



§ 1-614. Civil investigative demand.

§ 1‑614.  Civil investigative demand.

(a)        A civil investigative demand is an administrative subpoena. Whenever the Attorney General has reason to believe that a person has information or is in possession, custody, or control of any document or other object relevant to an investigation or that would lead to the discovery of relevant information in an investigation of a violation of G.S. 1‑607, the Attorney General may issue in writing and cause to be served upon the person, before bringing or intervening or making an election in an action under G.S. 1‑608 or other false claims law, a civil investigative demand requiring the person to produce any documents or objects for their inspection and copying.

(b)        The civil investigative demand shall comply with all of the following:

(1)        Be served upon the person in the manner required for service of process in civil actions and may be served by the Attorney General or investigator assigned to the North Carolina Department of Justice.

(2)        Describe the nature of the conduct constituting the violation under investigation.

(3)        Describe the class or classes of any documents or objects to be produced with sufficient definiteness to permit them to be fairly identified.

(4)        Prescribe a reasonable date and time at which the person shall produce any document or object.

(5)        Advise the person that objections to or reasons for not complying with the demand may be filed with the Attorney General on or before that date and time.

(6)        Designate a person to whom any document or object shall be produced.

(7)        Contain a copy of subsections (b) and (c) of this section.

(c)        The date within which any document or object must be produced shall be more than 30 days after the civil investigative demand has been served upon the person.

(d)        A civil investigative demand may include an express demand for any product of discovery. A product of discovery includes the original or duplicate of any deposition, interrogatory, document, thing, examination, or admission, that is obtained by any method of discovery in any judicial or administrative proceeding of an adversarial nature, and any digest, compilation, and index of any product of discovery. Whenever a civil investigative demand is an express demand for any product of discovery, a copy of the demand shall be served on the person from whom the discovery was obtained, and the Attorney General shall notify the person to whom the demand is issued of the date on which the copy was served. A demand for a product of discovery shall not be returned or returnable until 30 days after a copy of the demand has been served on the person from whom the discovery was obtained. Within 30 days after service of the demand, the person from whom the discovery was obtained or the person on whom the demand was served will serve on the Attorney General a copy of any protective order that prevents or restrains disclosure of the product of discovery to the Attorney General. The Attorney General may petition the court that issued the protective order to modify the order to allow compliance with the demand. Disclosure of any product of discovery pursuant to any express demand does not constitute a waiver of any right or privilege that the person making the disclosure may be entitled to invoke to resist discovery of trial preparation materials.

(e)        The production of documents and objects in response to a civil investigative demand served under this section shall be made under a sworn certificate by the person to whom the demand is directed, or in the case of a person other than a natural person, a person having knowledge of the facts and circumstances relating to the production and authorized to act on behalf of the person. The certificate shall state that all of the documentary material required by the demand and in the possession, custody, or control of the person to whom the demand is directed has been produced and made available. Upon written agreement between the person served with the civil investigative demand and the Attorney General, the person may substitute copies for originals of all or any part of the documents requested.

(f)         If a person objects to or otherwise fails to comply with a civil investigative demand served upon the person under subsection (a) of this section, the Attorney General may file an action in superior court for an order to enforce the demand. Venue for the action to enforce the demand shall be in either Wake County or the county in which the person resides, is found, or transacts business. Notice of a hearing on the action to enforce the demand and a copy of the action shall be served upon the person in the same manner as prescribed in the Rules of Civil Procedure. If the court finds that the demand is proper, that there is reasonable cause to believe that there may have been a violation of G.S. 1‑607, and that the information sought or document or object demanded is relevant to the violation, the court shall order the person to comply with the demand, subject to modifications the court may prescribe.

(g)        If the person fails to comply with an order entered pursuant to subsection (f) of this section, the court may do any of the following:

(1)        Adjudge the person to be in contempt of court.

(2)        Grant injunctive relief against the person to whom the demand is issued to restrain the conduct which is the subject of the investigation.

(3)        Grant any other relief as the court may deem proper.

(h)        A petition for an order of the court to modify or set aside a civil investigative demand issued under this section may be filed by any person who has received a civil investigative demand or in the case of an express demand for any product of discovery, the person on whom the discovery was obtained. The petition may be filed in superior court in either Wake County or the county in which the person resides, is found, or transacts business, or, in the case of a petition to modify an express demand for any product of discovery, the petition shall be filed in the court in which the proceeding was pending when the product of discovery was obtained. Any petition under this subsection must be filed within 30 days after the date of service of the civil investigative demand or before the return date specified in the demand, whichever date is earlier, or within a longer period as may be prescribed in writing by the investigator identified in the demand. The petition shall specify each ground upon which the petitioner relies in seeking relief and may be based upon any failure to comply with the provisions of this section or upon any constitutional or other legal right or privilege of the person. During the pendency of the petition in the court, the court may stay, as it deems proper, the running of the time allowed for compliance with the demand, in whole or in part, except that the person filing the petition shall comply with any portions of the demand not sought to be modified or set aside.

(i)         Any documents and objects produced pursuant to this section may be used in connection with any civil action brought under G.S. 1‑608 and for any use that is consistent with the law, and the regulations and policies of the Attorney General, including use in connection with internal Attorney General memoranda and reports; communications between the Attorney General and a federal, State, or local governmental agency, or a contractor of a federal, State, or local governmental agency, undertaken in furtherance of an Attorney General investigation or prosecution of a case; interviews of any qui tam relator or other witness; oral examinations; depositions; preparation for and response to civil discovery requests; introduction into the record of a case or proceeding applications, motions, memoranda, and briefs submitted to a court or other tribunal; and communications with government investigators, auditors, consultants and experts, the counsel of other parties, arbitrators and mediators, concerning an investigation, case, or proceeding. Any documents and objects obtained by the Attorney General under this section may be shared with any qui tam relator if the Attorney General determines it is necessary as part of any false claims act investigation. Before using or sharing documents and objects obtained by the Attorney General under this section with any person, the Attorney General may require that the person agree to an order of the court protecting the documents or objects, or any information contained in the documents or objects, from disclosure by that person. In the case of documents or objects the producing party has designated as a trade secret or other confidential research, development, or commercial information, the Attorney General shall either (i) require that the person with whom documents or objects are shared be prohibited from disclosing the documents or objects, or any information contained in the documents or objects, or (ii) petition the court for an order directing the producing party to either appear and support the designation or withdraw the designation.

(j)         The Attorney General may designate an employee of the North Carolina Department of Justice to serve as a custodian of documents and objects.

(k)        Except as otherwise provided in this section, no documents or objects, or copies thereof, while in the possession of the North Carolina Department of Justice, shall be available for examination by any person other than an employee of the North Carolina Department of Justice. The prohibition in the preceding sentence on the availability of documents or objects shall not apply if consent is given by the person who produced the documents or objects, or, in the case of any product of discovery produced pursuant to an express demand, consent is given by the person from whom the discovery was obtained, or prevent disclosure to any other federal or State agency for use by that agency in furtherance of its statutory responsibilities upon application made by the Attorney General to the superior court showing substantial need for the use of the documents or objects by any agency in furtherance of its statutory responsibilities.

(l)         While in the possession of the custodian and under reasonable terms and conditions as the Attorney General shall prescribe, documents or objects shall be available for examination by the person who produced the documents or objects, or by a representative of that person authorized by that person to examine the documents or objects.

(m)       If any documents or objects have been produced by any person in the course of any investigation pursuant to a civil investigative demand under this section, and any case or proceeding before any court arising out of the investigation, or any proceeding before any agency involving the documents or objects, has been completed, or no case or proceeding in which the documents or objects may be used has been commenced within a reasonable time after completion of the investigation, the custodian shall, upon written request of the person who produced the documents or objects, return to the person any documents or objects that have not passed into the control of any court or agency.

(n)        The North Carolina Rules of Civil Procedure shall apply to this section to the extent that the rules are not inconsistent with the provisions of this section.  (2009‑554, s. 1.)



§ 1-615. False claims procedure.

§ 1‑615.  False claims procedure.

(a)        Statute of Limitations.  A civil action under G.S. 1‑608 may not be brought (i) more than six years after the date on which the violation of G.S. 1‑607 was committed or (ii) more than three years after the date when facts material to the right of action are known or reasonably should have been known by the official of the State of North Carolina charged with responsibility to act in the circumstances, but in no event more than 10 years after the date on which the violation is committed, whichever occurs last.

(b)        If the Attorney General elects to intervene and proceed with an action brought under G.S. 1‑608(b), the State may file its own complaint or amend the complaint of a person who has brought an action under G.S. 1‑608(b) to clarify or add detail to the claims with respect to which the State is intervening and to add any additional claims with respect to which the State contends it is entitled to relief. For statute of limitations purposes, any such State pleading shall relate back to the filing date of the complaint of the person who originally brought the action, to the extent that the claim of the State arises out of the conduct, transactions, or occurrences set forth, or attempted to be set forth, in the prior complaint of that person.

(c)        Burden of Proof.  In any action brought under G.S. 1‑608, the State or the qui tam plaintiff shall be required to prove all essential elements of the cause of action, including damages, by a preponderance of the evidence.

(d)        Estoppel.  Notwithstanding any other provision of law, a final judgment rendered in favor of the State in a criminal proceeding charging false statements or fraud, whether upon a verdict after trial or upon a plea of guilty or nolo contendere, shall estop the defendant from denying the essential elements of the offense in any action that involves the same transaction as in the criminal proceeding and which is brought under G.S. 1‑608.

(e)        Venue.  Venue for any action brought pursuant to G.S. 1‑608 shall be in either Wake County or in any county in which a claim originated, or in which any statement or record was made, or acts done, or services or property rendered in connection with any act constituting part of the violation of this Article.

(f)         Service on Federal, State, or Local Authorities.  With respect to the United States or any State or local government that is named as a co‑plaintiff in an action brought under G.S. 1‑608, a seal on the action ordered by the court under G.S. 1‑608(b) shall not preclude the State or the person bringing the action from serving the complaint, any other pleadings, or the written disclosure of substantially all material evidence and information possessed by the person bringing the action on the law enforcement authorities that are authorized under the law of the co‑plaintiff government to investigate and prosecute such actions on behalf of that co‑plaintiff government, except that the seal applies to the law enforcement authorities so served to the same extent as the seal applies to other parties in the action.

(g)        A civil action may not be brought under both this Article and Part 7 of Article 2 of Chapter 108A of the General Statutes.  (2009‑554, s. 1.)



§ 1-616. Remedies under other laws; severability of provisions; liberality of legislative construction; adoption of legislative history.

§ 1‑616.  Remedies under other laws; severability of provisions; liberality of legislative construction; adoption of legislative history.

(a)        Remedies Under Other Laws.  The provisions of this Article are not exclusive, and the remedies provided for in this Article shall be in addition to any other remedies provided for in any other law or available under common law. No criminal or administrative action need be brought against any person as a condition for establishing civil liability under this section.

(b)        If any provision of this Article or the application of this Article to any person or circumstance is held to be unconstitutional, the remainder of this Article and the application of the provision to other persons or circumstances shall not be affected by that holding.

(c)        This Article shall be interpreted and construed so as to be consistent with the federal False Claims Act, 31 U.S.C. § 3729, et seq., and any subsequent amendments to that act.  (2009‑554, s. 1.)



§ 1-617. Reporting.

§ 1‑617.  Reporting.

(a)        In reporting on the terms and disbursements set forth in any settlement agreement or final order or judgment in a case filed under this Article as required by G.S. 114‑2.5, the report shall include the percentage of the proceeds and the amount paid to any qui tam plaintiff under G.S. 1‑610.

(b)        On or before February 1 of each year, the Attorney General shall submit to the Joint Legislative Commission on Governmental Operations and the Chairs of the Appropriations Subcommittees on Justice and Public Safety of the House of Representatives and the Senate a report on the number of qui tam cases under this Article pending in the State and the number of qui tam cases pending in other jurisdictions involving the State, the number of qui tam cases under this Article that were settled, the number of qui tam cases in which judgment was entered, and the amount of proceeds paid to qui tam plaintiffs during the previous calendar year.  (2009‑554, s. 1.)



§ 1-618. Rules.

§ 1‑618.  Rules.

The Attorney General may adopt rules necessary to carry out the purposes set forth in this Article.  (2009‑554, s. 1.)






Chapter 1A - Rules of Civil Procedure.

§ 1A-1. Rules of Civil Procedure.

Chapter 1A.

Rules of Civil Procedure.

§ 1A‑1.  Rules of Civil Procedure.

The Rules of Civil Procedure are as follows:



Rule 1. Scope of rules.

Article 1.

Scope of RulesOne Form of Action.

Rule 1.  Scope of rules.

These rules shall govern the procedure in the superior and district courts of the State of North Carolina in all actions and proceedings of a civil nature except when a differing procedure is prescribed by statute.  They shall also govern the procedure in tort actions brought before the Industrial Commission except when a differing procedure is prescribed by statute. (1967, c. 954, s. 1; 1971, c. 818.)



Rule 2. One form of action.

Rule 2. One form of action.

There shall be in this State but one form of action for the enforcement or protection of private rights or the redress of private wrongs, which shall be denominated a civil action. (1967, c. 954, s. 1.)



Rule 3. Commencement of action.

Article 2.

Commencement of Action; Service of Process, Pleadings, Motions, and Orders.

Rule 3. Commencement of action.

(a)        A civil action is commenced by filing a complaint with the court. The clerk shall enter the date of filing on the original complaint, and such entry shall be prima facie evidence of the date of filing.

A civil action may also be commenced by the issuance of a summons when

(1)        A person makes application to the court stating the nature  and purpose of his action and requesting permission to file his complaint within 20 days and

(2)        The court makes an order stating the nature and purpose of the action and granting the requested permission.

The summons and the court's order shall be served in accordance with the provisions of Rule 4. When the complaint is filed it shall be served in accordance with the provisions of Rule 4 or by registered mail if the plaintiff so elects. If the complaint is not filed within the period specified in the clerk's order, the action shall abate.  (b)  The clerk shall maintain as prescribed by the Administrative Office of the Courts a separate index of all medical malpractice actions, as defined in G.S. 90‑21.11.  Upon the commencement of a medical malpractice action, the clerk shall provide a current copy of the index to the senior regular resident judge of the district in which the action is pending. (1967, c. 954, s. 1; 1987, c. 859, s. 2.)



Rule 4. Process.

Rule 4. Process.

(a)        Summons  Issuance; who may serve.  Upon the filing of the complaint, summons shall be issued forthwith, and in any event within five days. The complaint and summons shall be delivered to some proper person for service. In this State, such proper person shall be the sheriff of the county where service is to be made or some other person duly authorized by law to serve summons. Outside this State, such proper person shall be anyone who is not a party and is not less than 21 years of age or anyone duly authorized to serve summons by the law of the place where service is to be made. Upon request of the plaintiff separate or additional summons shall be issued against any defendants. A summons is issued when, after being filled out and dated, it is signed by the officer having authority to do so. The date the summons bears shall be prima facie evidence of the date of issue.

(b)        Summons  Contents.  The summons shall run in the name of the State and be dated and signed by the clerk, assistant clerk, or deputy clerk of the court in the county in which the action is commenced. It shall contain the title of the cause and the name of the court and county wherein the action has been commenced. It shall be directed to the defendant or defendants and shall notify each defendant to appear and answer within 30 days after its service upon him and further that if he fails so to appear, the plaintiff will apply to the court for the relief demanded in the complaint. It shall set forth the name and address of plaintiff 's attorney, or if there be none, the name and address of plaintiff. If a request for admission is served with the summons, the summons shall so state.

(c)        Summons  Return.  Personal service or substituted personal service of summons as prescribed by Rule 4(j)(1) a and b must be made within 60 days after the date of the issuance of summons. When a summons has been served upon every party named in the summons, it shall be returned immediately to the clerk who issued it, with notation thereon of its service.

Failure to make service within the time allowed or failure to return a summons to the clerk after it has been served on every party named in the summons shall not invalidate the summons. If the summons is not served within the time allowed upon every party named in the summons, it shall be returned immediately upon the expiration of such time by the officer to the clerk of the court who issued it with notation thereon of its nonservice and the reasons therefor as to every such party not served, but failure to comply with this requirement shall not invalidate the summons.

(d)        Summons  Extension; endorsement, alias and pluries.  When any defendant in a civil action is not served within the time allowed for service, the action may be continued in existence as to such defendant by either of the following methods of extension:

(1)        The plaintiff may secure an endorsement upon the original summons for an extension of time within which to complete service of process. Return of the summons so endorsed shall be in the same manner as the original process. Such endorsement may be secured within 90 days after the issuance of summons or the date of the last prior endorsement, or

(2)        The plaintiff may sue out an alias or pluries summons returnable in the same manner as the original process. Such alias or pluries summons may be sued out at any time within 90 days after the date of issue of the last preceding summons in the chain of summonses or within 90 days of the last prior endorsement.

Provided, in tax and assessment foreclosures under G.S. 47‑108.25 and G.S. 105‑374, the first endorsement may be made at any time within two years after the issuance of the original summons, and subsequent endorsements may thereafter be made as in other actions; or an alias or pluries summons may be sued out at any time within two years after the issuance of the original summons, and after the issuance of such alias or pluries summons, the chain of summonses may be kept up as in any other action.

Provided, for service upon a defendant in a place not within the United States, the first endorsement may be made at any time within two years after the issuance of the original summons, and subsequent endorsements may thereafter be made at least once every two years; or an alias or pluries summons may be sued out at any time within two years after the issuance of the original summons, and after the issuance of such alias or pluries summons, the chain of summonses may be kept up as in any other action if sued out within two years of the last preceding summons in the chain of summonses or within two years of the last prior endorsement.

Provided, further, the methods of extension may be used interchangeably in any case and regardless of the form of the preceding extension.

(e)        Summons  Discontinuance.  When there is neither endorsement by the clerk nor issuance of alias or pluries summons within the time specified in Rule 4(d), the action is discontinued as to any defendant not theretofore served with summons within the time allowed. Thereafter, alias or pluries summons may issue, or an extension be endorsed by the clerk, but, as to such defendant, the action shall be deemed to have commenced on the date of such issuance or endorsement.

(f)         Summons  Date of multiple summonses.  If the plaintiff shall cause separate or additional summonses to be issued as provided in Rule 4(a), the date of issuance of such separate or additional summonses shall be considered the same as that of the original summons for purposes of endorsement or alias summons under Rule 4(d).

(g)        Summons  Docketing by clerk.  The clerk shall keep a record in which he shall note the day and hour of issuance of every summons, whether original, alias, pluries, or endorsement thereon. When the summons is returned, the clerk shall note on the record the date of the return and the fact as to service or non‑service.

(h)        Summons  When proper officer not available.  If at any time there is not in a county a proper officer, capable of executing process, to whom summons or other process can be delivered for service, or if a proper officer refuses or neglects to execute such process, or if such officer is a party to or otherwise interested in the action or proceeding, the clerk of the issuing court, upon the facts being verified before him by written affidavit of the plaintiff or his agent or attorney, shall appoint some suitable person who, after he accepts such process for service, shall execute such process in the same manner, with like effect, and subject to the same liabilities, as if such person were a proper officer regularly serving process in that county.

(h1)      Summons  When process returned unexecuted.  If a proper officer returns a summons or other process unexecuted, the plaintiff or his agent or attorney may cause service to be made by anyone who is not less than 21 years of age, who is not a party to the action, and who is not related by blood or marriage to a party to the action or to a person upon whom service is to be made. This subsection shall not apply to executions pursuant to Article 28 of Chapter 1 or summary ejectment pursuant to Article 3 of Chapter 42 of the General Statutes.

(i)         Summons  Amendment.  At any time, before or after judgment, in its discretion and upon such terms as it deems just, the court may allow any process or proof of service thereof to be amended, unless it clearly appears that material prejudice would result to substantial rights of the party against whom the process issued.

(j)         Process  Manner of service to exercise personal jurisdiction.  In any action commenced in a court of this State having jurisdiction of the subject matter and grounds for personal jurisdiction as provided in G.S. 1‑75.4, the manner of service of process within or without the State shall be as follows:

(1)        Natural Person.  Except as provided in subdivision (2) below, upon a natural person by one of the following:

a.         By delivering a copy of the summons and of the complaint to the natural person or by leaving copies thereof at the defendant's dwelling house or usual place of abode with some person of suitable age and discretion then residing therein.

b.         By delivering a copy of the summons and of the complaint to an agent authorized by appointment or by law to be served or to accept service of process or by serving process upon such agent or the party in a manner specified by any statute.

c.         By mailing a copy of the summons and of the complaint, registered or certified mail, return receipt requested, addressed to the party to be served, and delivering to the addressee.

d.         By depositing with a designated delivery service authorized pursuant to 26 U.S.C. § 7502(f)(2) a copy of the summons and complaint, addressed to the party to be served, delivering to the addressee, and obtaining a delivery receipt. As used in this sub‑subdivision, "delivery receipt" includes an electronic or facsimile receipt.

e.         By mailing a copy of the summons and of the complaint by signature confirmation as provided by the United States Postal Service, addressed to the party to be served, and delivering to the addressee.

(2)        Natural Person under Disability.  Upon a natural person under disability by serving process in any manner prescribed in this section (j) for service upon a natural person and, in addition, where required by paragraph a or b below, upon a person therein designated.

a.         Where the person under disability is a minor, process shall be served separately in any manner prescribed for service upon a natural person upon a parent or guardian having custody of the child, or if there be none, upon any other person having the care and control of the child. If there is no parent, guardian, or other person having care and control of the child when service is made upon the child, then service of process must also be made upon a guardian ad litem who has been appointed pursuant to Rule 17.

b.         If the plaintiff actually knows that a person under disability is under guardianship of any kind, process shall be served separately upon his guardian in any manner applicable and appropriate under this section (j). If the plaintiff does not actually know that a guardian has been appointed when service is made upon a person known to him to be incompetent to have charge of his affairs, then service of process must be made upon a guardian ad litem who has been appointed pursuant to Rule 17.

(3)        The State.  Upon the State by personally delivering a copy of the summons and of the complaint to the Attorney General or to a deputy or assistant attorney general; by mailing a copy of the summons and of the complaint, registered or certified mail, return receipt requested, addressed to the Attorney General or to a deputy or assistant attorney general; or by depositing with a designated delivery service authorized pursuant to 26 U.S.C. § 7502(f)(2) a copy of the summons and complaint, addressed to the Attorney General or to a deputy or assistant attorney general, delivering to the addressee, and obtaining a delivery receipt. As used in this subdivision, "delivery receipt" includes an electronic or facsimile receipt.

(4)        An Agency of the State. 

a.         Upon an agency of the State by personally delivering a copy of the summons and of the complaint to the process agent appointed by the agency in the manner hereinafter provided; by mailing a copy of the summons and of the complaint, registered or certified mail, return receipt requested, addressed to said process agent; or by depositing with a designated delivery service authorized pursuant to 26 U.S.C. § 7502(f)(2) a copy of the summons and complaint, addressed to the process agent, delivering to the addressee, and obtaining a delivery receipt. As used in this sub‑subdivision, "delivery receipt" includes an electronic or facsimile receipt.

b.         Every agency of the State shall appoint a process agent by filing with the Attorney General the name and address of an agent upon whom process may be served.

c.         If any agency of the State fails to comply with paragraph b above, then service upon such agency may be made by personally delivering a copy of the summons and of the complaint to the Attorney General or to a deputy or assistant attorney general; by mailing a copy of the summons and of the complaint, registered or certified mail, return receipt requested, addressed to the Attorney General, or to a deputy or assistant attorney general; or by depositing with a designated delivery service authorized pursuant to 26 U.S.C. § 7502(f)(2) a copy of the summons and complaint, addressed to the Attorney General or to a deputy or assistant attorney general, delivering to the addressee, and obtaining a delivery receipt. As used in this sub‑subdivision, "delivery receipt" includes an electronic or facsimile receipt.

d.         For purposes of this rule, the term "agency of the State" includes every agency, institution, board, commission, bureau, department, division, council, member of Council of State, or officer of the State government of the State of North Carolina, but does not include counties, cities, towns, villages, other municipal corporations or political subdivisions of the State, county or city boards of education, other local public districts, units, or bodies of any kind, or private corporations created by act of the General Assembly.

(5)        Counties, Cities, Towns, Villages and Other Local Public Bodies. 

a.         Upon a city, town, or village by personally delivering a copy of the summons and of the complaint to its mayor, city manager or clerk; by mailing a copy of the summons and of the complaint, registered or certified mail, return receipt requested, addressed to its mayor, city manager or clerk; or by depositing with a designated delivery service authorized pursuant to 26 U.S.C. § 7502(f)(2) a copy of the summons and complaint, addressed to the mayor, city manager, or clerk, delivering to the addressee, and obtaining a delivery receipt. As used in this sub‑subdivision, "delivery receipt" includes an electronic or facsimile receipt.

b.         Upon a county by personally delivering a copy of the summons and of the complaint to its county manager or to the chairman, clerk or any member of the board of commissioners for such county; by mailing a copy of the summons and of the complaint, registered or certified mail, return receipt requested, addressed to its county manager or to the chairman, clerk, or any member of this board of commissioners for such county; or by depositing with a designated delivery service authorized pursuant to 26 U.S.C. § 7502(f)(2) a copy of the summons and complaint, addressed to the county manager or to the chairman, clerk, or any member of the board of commissioners of that county, delivering to the addressee, and obtaining a delivery receipt. As used in this sub‑subdivision, "delivery receipt" includes an electronic or facsimile receipt.

c.         Upon any other political subdivision of the State, any county or city board of education, or other local public district, unit, or body of any kind (i) by personally delivering a copy of the summons and of the complaint to an officer or director thereof, (ii) by personally delivering a copy of the summons and of the complaint to an agent or attorney‑in‑fact authorized by appointment or by statute to be served or to accept service in its behalf, (iii) by mailing a copy of the summons and of the complaint, registered or certified mail, return receipt requested, addressed to the officer, director, agent, or attorney‑in‑fact as specified in (i) and (ii), or (iv) by depositing with a designated delivery service authorized pursuant to 26 U.S.C. § 7502(f)(2) a copy of the summons and complaint, addressed to the officer, director, agent, or attorney‑in‑fact as specified in (i) and (ii), delivering to the addressee, and obtaining a delivery receipt. As used in this sub‑subdivision, "delivery receipt" includes an electronic or facsimile receipt.

d.         In any case where none of the officials, officers or directors specified in paragraphs a, b and c can, after due diligence, be found in the State, and that fact appears by affidavit to the satisfaction of the court, or a judge thereof, such court or judge may grant an order that service upon the party sought to be served may be made by personally delivering a copy of the summons and of the complaint to the Attorney General or any deputy or assistant attorney general of the State of North Carolina; by mailing a copy of the summons and of the complaint, registered or certified mail, return receipt requested, addressed to the Attorney General or any deputy or assistant attorney general of the State of North Carolina; or by depositing with a designated delivery service authorized pursuant to 26 U.S.C. § 7502(f)(2) a copy of the summons and complaint, addressed to the Attorney General or any deputy or assistant attorney general of the State of North Carolina, delivering to the addressee, and obtaining a delivery receipt. As used in this sub‑subdivision, "delivery receipt" includes an electronic or facsimile receipt.

(6)        Domestic or Foreign Corporation.  Upon a domestic or foreign corporation by one of the following:

a.         By delivering a copy of the summons and of the complaint to an officer, director, or managing agent of the corporation or by leaving copies thereof in the office of such officer, director, or managing agent with the person who is apparently in charge of the office.

b.         By delivering a copy of the summons and of the complaint to an agent authorized by appointment or by law to be served or to accept service of process or by serving process upon such agent or the party in a manner specified by any statute.

c.         By mailing a copy of the summons and of the complaint, registered or certified mail, return receipt requested, addressed to the officer, director or agent to be served as specified in paragraphs a and b.

d.         By depositing with a designated delivery service authorized pursuant to 26 U.S.C. § 7502(f)(2) a copy of the summons and complaint, addressed to the officer, director, or agent to be served as specified in paragraphs a. and b., delivering to the addressee, and obtaining a delivery receipt. As used in this sub‑subdivision, "delivery receipt" includes an electronic or facsimile receipt.

(7)        Partnerships.  Upon a general or limited partnership:

a.         By delivering a copy of the summons and of the complaint to any general partner, or to any attorney‑in‑fact or agent authorized by appointment or by law to be served or to accept service of process in its behalf; by mailing a copy of the summons and of the complaint, registered or certified mail, return receipt requested, addressed to any general partner, or to any attorney‑in‑fact or agent authorized by appointment or by law to be served or to accept service of process in its behalf; or by depositing with a designated delivery service authorized pursuant to 26 U.S.C. § 7502(f)(2) a copy of the summons and complaint, addressed to any general partner or to any attorney‑in‑fact or agent authorized by appointment or by law to be served or to accept service of process in its behalf, delivering to the addressee, and obtaining a delivery receipt; or by leaving copies thereof in the office of such general partner, attorney‑in‑fact or agent with the person who is apparently in charge of the office. As used in this sub‑subdivision, "delivery receipt" includes an electronic or facsimile receipt.

b.         If relief is sought against a partner specifically, a copy of the summons and of the complaint must be served on such partner as provided in this section (j).

(8)        Other Unincorporated Associations and Their Officers.  Upon any unincorporated association, organization, or society other than a partnership by one of the following:

a.         By delivering a copy of the summons and of the complaint to an officer, director, managing agent or member of the governing body of the unincorporated association, organization or society, or by leaving copies thereof in the office of such officer, director, managing agent or member of the governing body with the person who is apparently in charge of the office.

b.         By delivering a copy of the summons and of the complaint to an agent authorized by appointment or by law to be served or to accept service of process or by serving process upon such agent or the party in a manner specified by any statute.

c.         By mailing a copy of the summons and of the complaint, registered or certified mail, return receipt requested, addressed to the officer, director, agent or member of the governing body to be served as specified in paragraphs a and b.

d.         By depositing with a designated delivery service authorized pursuant to 26 U.S.C. § 7502(f)(2) a copy of the summons and complaint, addressed to the officer, director, agent, or member of the governing body to be served as specified in paragraphs a. and b., delivering to the addressee, and obtaining a delivery receipt. As used in this sub‑subdivision, "delivery receipt" includes an electronic or facsimile receipt.

(9)        Foreign States and Their Political Subdivisions, Agencies, and Instrumentalities.  Upon a foreign state or a political subdivision, agency, or instrumentality thereof, pursuant to 28 U.S.C. § 1608.

(j1)       Service by publication on party that cannot otherwise be served.  A party that cannot with due diligence be served by personal delivery, registered or certified mail, or by a designated delivery service authorized pursuant to 26 U.S.C. § 7502(f)(2) may be served by publication. Except in actions involving jurisdiction in rem or quasi in rem as provided in section (k), service of process by publication shall consist of publishing a notice of service of process by publication once a week for three successive weeks in a newspaper that is qualified for legal advertising in accordance with G.S. 1‑597 and G.S. 1‑598 and circulated in the area where the party to be served is believed by the serving party to be located, or if there is no reliable information concerning the location of the party then in a newspaper circulated in the county where the action is pending. If the party's post‑office address is known or can with reasonable diligence be ascertained, there shall be mailed to the party at or immediately prior to the first publication a copy of the notice of service of process by publication. The mailing may be omitted if the post‑office address cannot be ascertained with reasonable diligence. Upon completion of such service there shall be filed with the court an affidavit showing the publication and mailing in accordance with the requirements of G.S. 1‑75.10(a)(2), the circumstances warranting the use of service by publication, and information, if any, regarding the location of the party served.

The notice of service of process by publication shall (i) designate the court in which the action has been commenced and the title of the action, which title may be indicated sufficiently by the name of the first plaintiff and the first defendant; (ii) be directed to the defendant sought to be served; (iii) state either that a pleading seeking relief against the person to be served has been filed or has been required to be filed therein not later than a date specified in the notice; (iv) state the nature of the relief being sought; (v) require the defendant being so served to make defense to such pleading within 40 days after a date stated in the notice, exclusive of such date, which date so stated shall be the date of the first publication of notice, or the date when the complaint is required to be filed, whichever is later, and notify the defendant that upon his failure to do so the party seeking service of process by publication will apply to the court for the relief sought; (vi) in cases of attachment, state the information required by G.S. 1‑440.14; (vii) be subscribed by the party seeking service or his attorney and give the post‑office address of such party or his attorney; and (viii) be substantially in the following form:

NOTICE OF SERVICE OF PROCESS BY PUBLICATION

STATE OF NORTH CAROLINA ____________COUNTY

In the __________________ Court

[Title of action or special proceeding] [To Person to be served]:

Take notice that a pleading seeking relief against you (has been filed) (is required to be filed not later than ___________, ____) in the above‑entitled (action) (special proceeding). The nature of the relief being sought is as follows:

(State nature.)

You are required to make defense to such pleading not later than (__________, ____) and upon your failure to do so the party seeking service against you will apply to the court for the relief sought.

This, the _______ day of ____________, ____

(Attorney) (Party)

(Address)

(j2)       Proof of service.  Proof of service of process shall be as follows:

(1)        Personal Service.  Before judgment by default may be had on personal service, proof of service must be provided in accordance with the requirements of G.S. 1‑75.10(a)(1).

(2)        Registered or Certified Mail, Signature Confirmation, or Designated Delivery Service.  Before judgment by default may be had on service by registered or certified mail, signature confirmation, or by a designated delivery service authorized pursuant to 26 U.S.C. § 7502(f)(2) with delivery receipt, the serving party shall file an affidavit with the court showing proof of such service in accordance with the requirements of G.S. 1‑75.10(a)(4), 1‑75.10(a)(5), or 1‑75.10(a)(6), as appropriate. This affidavit together with the return receipt, copy of the proof of delivery provided by the United States Postal Service, or delivery receipt, signed by the person who received the mail or delivery if not the addressee raises a presumption that the person who received the mail or delivery and signed the receipt was an agent of the addressee authorized by appointment or by law to be served or to accept service of process or was a person of suitable age and discretion residing in the addressee's dwelling house or usual place of abode. In the event the presumption described in the preceding sentence is rebutted by proof that the person who received the receipt at the addressee's dwelling house or usual place of abode was not a person of suitable age and discretion residing therein, the statute of limitation may not be pleaded as a defense if the action was initially commenced within the period of limitation and service of process is completed within 60 days from the date the service is declared invalid. Service shall be complete on the day the summons and complaint are delivered to the address. As used in this subdivision, "delivery receipt" includes an electronic or facsimile receipt provided by a designated delivery service.

(3)        Publication.  Before judgment by default may be had on service by publication, the serving party shall file an affidavit with the court showing the circumstances warranting the use of service by publication, information, if any, regarding the location of the party served which was used in determining the area in which service by publication was printed and proof of service in accordance with G.S. 1‑75.10(a)(2).

(j3)       Service in a foreign country.  Unless otherwise provided by federal law, service upon a defendant, other than an infant or an incompetent person, may be effected in a place not within the United States:

(1)        By any internationally agreed means reasonably calculated to give notice, such as those means authorized by the Hague Convention on the Service Abroad of Judicial and Extrajudicial Documents; or

(2)        If there is no internationally agreed means of service or the applicable international agreement allows other means of service, provided that service is reasonably calculated to give notice:

a.         In the manner prescribed by the law of the foreign country for service in that country in an action in any of its courts of general jurisdiction;

b.         As directed by the foreign authority in response to a letter rogatory or letter of request; or

c.         Unless prohibited by the law of the foreign country, by

1.         Delivery to the individual personally of a copy of the summons and the complaint and, upon a corporation, partnership, association or other such entity, by delivery to an officer or a managing or general agent;

2.         Any form of mail requiring a signed receipt, to be addressed and dispatched by the clerk of the court to the party to be served; or

(3)        By other means not prohibited by international agreement as may be directed by the court.

Service under subdivision (2)c.1. or (3) of this subsection may be made by any person authorized by subsection (a) of this Rule or who is designated by order of the court or by the foreign court.

On request, the clerk shall deliver the summons to the plaintiff for transmission to the person or the foreign court or officer who will make the service. Proof of service may be made as prescribed in G.S. 1‑75.10, by the order of the court, or by the law of the foreign country.

Proof of service by mail shall include an affidavit or certificate of addressing and mailing by the clerk of court.

(j4)       Process or judgment by default not to be attacked on certain grounds.  No party may attack service of process or a judgment of default on the basis that service should or could have been effected by personal service rather than service by registered or certified mail. No party that receives timely actual notice may attack a judgment by default on the basis that the statutory requirement of due diligence as a condition precedent to service by publication was not met.

(j5)       Personal jurisdiction by acceptance of service.  Any party personally, or through the persons provided in Rule 4(j), may accept service of process by notation of acceptance of service together with the signature of the party accepting service and the date thereof on an original or copy of a summons, and such acceptance shall have the same force and effect as would exist had the process been served by delivery of copy and summons and complaint to the person signing said acceptance.

(j6)       Service by electronic mailing not authorized.  Nothing in subsection (j) of this section authorizes the use of electronic mailing for service on the party to be served.

(k)        Process  Manner of service to exercise jurisdiction in rem or quasi in rem.  In any action commenced in a court of this State having jurisdiction of the subject matter and grounds for the exercise of jurisdiction in rem or quasi in rem as provided in G.S. 1‑75.8, the manner of service of process shall be as follows:

(1)        Defendant Known.  If the defendant is known, he may be served in the appropriate manner prescribed for service of process in section (j), or, if otherwise appropriate section (j1); except that the requirement for service by publication in (j1) shall be satisfied if made in the county where the action is pending and proof of service is made in accordance with section (j2).

(2)        Defendant Unknown.  If the defendant is unknown, he may be designated by description and process may be served by publication in the manner provided in section (j1), except that the requirement for service by publication in (j1) shall be satisfied if made in the county where the action is pending and proof of service is made in accordance with section (j2).  (1967, c. 954, s. 1; 1969, c. 895, ss. 1‑4; 1971, c. 962; c. 1156, s. 2; 1975, cc. 408, 609; 1977, c. 910, ss. 1‑3; 1981, c. 384, s. 3; c. 540, ss. 1‑8; 1983, c. 679, ss. 1, 2; 1989, c. 330; c. 575, ss. 1, 2; 1995, c. 275, s. 1; c. 389, ss. 2, 3; c. 509, s. 135.1(e), (f); 1997‑469, s. 1; 1999‑456, s. 59; 2001‑379, ss. 1, 2, 2.1, 2.2; 2005‑221, ss. 1, 2; 2008‑36, ss. 1‑3, 5.)



Rule 5. Service and filing of pleadings and other papers.

Rule 5. Service and filing of pleadings and other papers.

(a)        Service of orders, subsequent pleadings, discovery papers, written motions, written notices, and other similar papers  When required.  Every order required by its terms to be served, every pleading subsequent to the original complaint unless the court otherwise orders because of numerous defendants, every paper relating to discovery required to be served upon a party unless the court otherwise orders, every written motion other than one which may be heard ex parte, and every written notice, appearance, demand, offer of judgment and similar paper shall be served upon each of the parties, but no service need be made on parties in default for failure to appear except that pleadings asserting new or additional claims for relief against them shall be served upon them in the manner provided for service of summons in Rule 4.

(a1)      Service of briefs or memoranda in support or opposition of certain dispositive motions.  In actions in superior court, every brief or memorandum in support of or in opposition to a motion to dismiss, a motion for judgment on the pleadings, a motion for summary judgment, or any other motion seeking a final determination of the rights of the parties as to one or more of the claims or parties in the action shall be served upon each of the parties at least two days before the hearing on the motion. If the brief or memorandum is not served on the other parties at least two days before the hearing on the motion, the court may continue the matter for a reasonable period to allow the responding party to prepare a response, proceed with the matter without considering the untimely served brief or memorandum, or take such other action as the ends of justice require. The parties may, by consent, alter the period of time for service. For the purpose of this two‑day requirement only, service shall mean personal delivery, facsimile transmission, or other means such that the party actually receives the brief within the required time.

(b)        Service  How made.  A pleading setting forth a counterclaim or cross claim shall be filed with the court and a copy thereof shall be served on the party against whom it is asserted or on the party's attorney of record. With respect to all pleadings subsequent to the original complaint and other papers required or permitted to be served, service with due return may be made in the manner provided for service and return of process in Rule 4 and may be made upon either the party or, unless service upon the party personally is ordered by the court, upon the party's attorney of record. With respect to such other pleadings and papers, service upon the attorney or upon a party may also be made by delivering a copy to the party or by mailing it to the party at the party's last known address or, if no address is known, by filing it with the clerk of court. Delivery of a copy within this rule means handing it to the attorney or to the party, leaving it at the attorney's office with a partner or employee, or by sending it to the attorney's office by a confirmed telefacsimile transmittal for receipt by 5:00 P.M. Eastern Time on a regular business day, as evidenced by a telefacsimile receipt confirmation. If receipt of delivery by telefacsimile is after 5:00 P.M., service will be deemed to have been completed on the next business day. Service by mail shall be complete upon deposit of the pleading or paper enclosed in a post‑paid, properly addressed wrapper in a post office or official depository under the exclusive care and custody of the United States Postal Service.

A certificate of service shall accompany every pleading and every paper required to be served on any party or nonparty to the litigation, except with respect to pleadings and papers whose service is governed by Rule 4. The certificate shall show the date and method of service or the date of acceptance of service and shall show the name and service address of each person upon whom the paper has been served. If one or more persons are served by facsimile transmission, the certificate shall also show the telefacsimile number of each person so served. Each certificate of service shall be signed in accordance with and subject to Rule 11 of these rules.

(c)        Service  Numerous defendants.  In any action in which there are unusually large numbers of defendants, the court, upon motion or of its own initiative, may order that service of the pleadings of the defendants and replies thereto need not be made as between the defendants and that any crossclaim, counterclaim, or matter constituting an avoidance or affirmative defense contained therein shall be deemed to be denied or avoided by all other parties and that the filing of any such pleading and service thereof upon the plaintiff constitutes due notice of it to the parties. A copy of every such order shall be served upon the parties in such manner and form as the court directs.

(d)        Filing.  The following papers shall be filed with the court, either before service or within five days after service:

(1)        All pleadings, as defined by Rule 7(a) of these rules, subsequent to the complaint, whether such pleadings are original or amended.

(2)        Written motions and all notices of hearing.

(3)        Any other application to the court for an order that may affect the rights of or in any way commands any individual, business entity, governmental agency, association, or partnership to act or to forego action of any kind.

(4)        Notices of appearance.

(5)        Any other paper required by rule or statute to be filed.

(6)        Any other paper so ordered by the court.

(7)        All orders issued by the court.

All other papers, regardless of whether these rules require them to be served upon a party, should not be filed with the court unless (i) the filing is agreed to by all parties, or (ii) the papers are submitted to the court in relation to a motion or other request for relief, or (iii) the filing is permitted by another rule or statute. Briefs or memoranda provided to the court may not be filed with the clerk of court unless ordered by the court. The party taking a deposition or obtaining material through discovery is responsible for its preservation and delivery to the court if needed or so ordered.

(e)       (1)        Filing with the court defined.  The filing of pleadings and other papers with the court as required by these rules shall be made by filing them with the clerk of the court, except that the judge may permit the papers to be filed with him, in which event he shall note thereon the filing date and forthwith transmit them to the office of the clerk.

(2)        Filing by electronic means.  If, pursuant to G.S. 7A‑34 and G.S. 7A‑343, the Supreme Court and the Administrative Officer of the Courts establish uniform rules, regulations, costs, procedures and specifications for the filing of pleadings or other court papers by electronic means, filing may be made by the electronic means when, in the manner, and to the extent provided therein. (1967, c. 954, s. 1; 1971, c. 538; c. 1156, s. 2.5; 1975, c. 762, s. 1; 1983, c. 201, s. 1; 1985, c. 546; 1991, c. 168, s. 1; 2000‑127, s. 1; 2001‑379, s. 3; 2001‑388, s. 1; 2001‑487, s. 107.5(a); 2004‑199, s. 5(a); 2005‑138, ss. 1, 2; 2006‑187, s. 2(a).)



Rule 6. Time.

Rule 6. Time.

(a)        Computation.  In computing any period of time prescribed or allowed by these rules, by order of court, or by any applicable statute, including rules, orders or statutes respecting publication of notices, the day of the act, event, default or publication after which the designated period of time begins to run is not to be included. The last day of the period so computed is to be included, unless it is a Saturday, Sunday or a legal holiday when the courthouse is closed for transactions, in which event the period runs until the end of the next day which is not a Saturday, Sunday, or a legal holiday when the courthouse is closed for transactions. When the period of time prescribed or allowed is less than seven days, intermediate Saturdays, Sundays, and holidays shall be excluded in the computation. A half holiday shall be considered as other days and not as a holiday.

(b)        Enlargement.  When by these rules or by a notice given thereunder or by order of court an act is required or allowed to be done at or within a specified time, the court for cause shown may at any time in its discretion with or without motion or notice order the period enlarged if request therefor is made before the expiration of the period originally prescribed or as extended by a previous order. Upon motion made after the expiration of the specified period, the judge may permit the act to be done where the failure to act was the result of excusable neglect. Notwithstanding any other provisions of this rule, the parties may enter into binding stipulations without approval of the court enlarging the time, not to exceed in the aggregate 30 days, within which an act is required or allowed to be done under these rules, provided, however, that neither the court nor the parties may extend the time for taking any action under Rules 50(b), 52, 59(b), (d), (e), 60(b), except to the extent and under the conditions stated in them.

(c)        Unaffected by expiration of session.  The period of time provided for the doing of any act or the taking of any proceeding is not affected or limited by the continued existence or expiration of a session of court. The continued existence or expiration of a session of court in no way affects the power of a court to do any act or take any proceeding, but no issue of fact shall be submitted to a jury out of session.

(d)        For motions, affidavits.  A written motion, other than one which may be heard ex parte, and notice of the hearing thereof shall be served not later than five days before the time specified for the hearing, unless a different period is fixed by these rules or by order of the court. Such an order may for cause shown be made on ex parte application. When a motion is supported by affidavit, the affidavit shall be served with the motion; and except as otherwise provided in Rule 59(c), opposing affidavits shall be served at least two days before the hearing. If the opposing affidavit is not served on the other parties at least two days before the hearing on the motion, the court may continue the matter for a reasonable period to allow the responding party to prepare a response, proceed with the matter without considering the untimely served affidavit, or take such other action as the ends of justice require. For the purpose of this two‑day requirement only, service shall mean personal delivery, facsimile transmission, or other means such that the party actually receives the affidavit within the required time.

(e)        Additional time after service by mail.  Whenever a party has the right to do some act or take some proceedings within a prescribed period after the service of a notice or other paper upon him and the notice or paper is served upon him by mail, three days shall be added to the prescribed period.

(f)         Additional time for Address Confidentiality Program participants.  Whenever a person participating in the Address Confidentiality Program established by Chapter 15C of the General Statutes has a legal right to act within a prescribed period of 10 days or less after the service of a notice or other paper upon the program participant, and the notice or paper is served upon the program participant by mail, five days shall be added to the prescribed period. (1967, c. 954, s. 1; 2000‑127, s. 5; 2002‑171, s. 2; 2003‑337, s. 2.)



Rule 7. Pleadings allowed; motions.

Article 3.

Pleadings and Motions.

Rule 7. Pleadings allowed; motions.

(a)        Pleadings.  There shall be a complaint and an answer; a reply to a counterclaim denominated as such; an answer to a crossclaim, if the answer contains a crossclaim; a third‑party complaint if a person who was not an original party is summoned under the provisions of Rule 14; and a third‑party answer, if a third‑party complaint is served. If the answer alleges contributory negligence, a party may serve a reply alleging last clear chance. No other pleading shall be allowed except that the court may order a reply to an answer or a third‑party answer.

(b)        Motions and other papers. 

(1)        An application to the court for an order shall be by motion which, unless made during a hearing or trial or at a session at which a cause is on the calendar for that session, shall be made in writing, shall state with particularity the grounds therefor, and shall set forth the relief or order sought. The requirement of writing is fulfilled if the motion is stated in a written notice of the hearing of the motion.

(2)        The rules applicable to captions, signing, and other matters of form of pleadings apply to all motions and other papers provided for by these rules.

(3)        A motion to transfer under G.S. 7A‑258 shall comply with the directives therein specified but the relief thereby obtainable may also be sought in a responsive pleading pursuant to Rule 12(b).

(4)        A motion in a civil action filed with the superior court clerk of a county that is in a superior court district consisting of more than one county or parts of more than one county may be heard in any county in that superior court district. The motion may be heard at a regular civil or civil priority session of court or, with the consent of the presiding judge, at a regular criminal or criminal priority session of court. A party shall not object to the hearing of the motion outside the county with whose superior court clerk the action was filed if the motion is heard within the superior court district where the action is pending.

(c)        Demurrers, pleas, etc., abolished.  Demurrers, pleas, and exceptions for insufficiency shall not be used.

(d)        Pleadings not read to jury.  Unless otherwise ordered by the judge, pleadings shall not be read to the jury. (1967, c. 954, s. 1; 1971, c. 1156, s. 1; 2000‑127, s. 2; 2005‑163, s. 1.)



Rule 8. General rules of pleadings.

Rule 8. General rules of pleadings.

(a)        Claims for relief.  A pleading which sets forth a claim for relief, whether an original claim, counterclaim, crossclaim, or third‑party claim shall contain

(1)        A short and plain statement of the claim sufficiently particular to give the court and the parties notice of the transactions, occurrences, or series of transactions or occurrences, intended to be proved showing that the pleader is entitled to relief, and

(2)        A demand for judgment for the relief to which he deems himself entitled. Relief in the alternative or of several different types may be demanded. In all negligence actions, and in all claims for punitive damages in any civil action, wherein the matter in controversy exceeds the sum or value of ten thousand dollars ($10,000), the pleading shall not state the demand for monetary relief, but shall state that the relief demanded is for damages incurred or to be incurred in excess of ten thousand dollars ($10,000). However, at any time after service of the claim for relief, any party may request of the claimant a written statement of the monetary relief sought, and the claimant shall, within 30 days after such service, provide such statement, which shall not be filed with the clerk until the action has been called for trial or entry of default entered. Such statement may be amended in the manner and at times as provided by Rule 15.

(b)        Defenses; form of denials.  A party shall state in short and plain terms his defenses to each claim asserted and shall admit or deny the averments upon which the adverse party relies. If he is without knowledge or information sufficient to form a belief as to the truth of an averment, he shall so state and this has the effect of a denial. Denials shall fairly meet the substance of the averments denied. When a pleader intends in good faith to deny only a part of or a qualification of an averment, he shall specify so much of it as is true and material and shall deny only the remainder. Unless the pleader intends in good faith to controvert all the averments of the preceding pleading, he may make his denials as specific denials of designated averments or paragraphs, or he may generally deny all the averments except such designated averments or paragraphs as he expressly admits; but, when he does so intend to controvert all its averments, he may do so by general denial subject to the obligations set forth in Rule 11.

(c)        Affirmative defenses.  In pleading to a preceding pleading, a party shall set forth affirmatively accord and satisfaction, arbitration and award, assumption of risk, contributory negligence, discharge in bankruptcy, duress, estoppel, failure of consideration, fraud, illegality, injury by fellow servant, laches, license, payment, release, res judicata, statute of frauds, statute of limitations, truth in actions for defamation, usury, waiver, and any other matter constituting an avoidance or affirmative defense. Such pleading shall contain a short and plain statement of any matter constituting an avoidance or affirmative defense sufficiently particular to give the court and the parties notice of the transactions, occurrences, or series of transactions or occurrences, intended to be proved. When a party has mistakenly designated a defense as a counterclaim or a counterclaim as a defense, the court, on terms, if justice so requires, shall treat the pleading as if there had been a proper designation.

(d)        Effect of failure to deny.  Averments in a pleading to which a responsive pleading is required, other than those as to the amount of damage, are admitted when not denied in the responsive pleading. Averments in a pleading to which no responsive pleading is required or permitted shall be taken as denied or avoided.

(e)        Pleading to be concise and direct; consistency. 

(1)        Each averment of a pleading shall be simple, concise, and direct. No technical forms of pleading or motions are required.

(2)        A party may set forth two or more statements of a claim or defense alternatively or hypothetically, either in one count  or defense or in separate counts or defenses. When two or more statements are made in the alternative and one of them if made independently would be sufficient, the pleading is not made insufficient by the insufficiency of one or more of the alternative statements. A party may also state as many separate claims or defenses as he has regardless of consistency and whether based on legal or on equitable grounds or on both. All statements shall be made subject to the obligations set forth in Rule 11.

(f)         Construction of pleadings.  All pleadings shall be so construed as to do substantial justice. (1967, c. 954, s. 1; 1975, 2nd Sess., c. 977, s. 5; 1979, ch. 654, s. 4; 1985 (Reg. Sess., 1986), c. 1027, s. 56; 1989 (Reg. Sess., 1990), c. 995, s. 1.)



Rule 9. Pleading special matters.

Rule 9. Pleading special matters.

(a)        Capacity.  Any party not a natural person shall make an affirmative averment showing its legal existence and capacity to sue. Any party suing in any representative capacity shall make an affirmative averment showing his capacity and authority to sue. When a party desires to raise an issue as to the legal existence of any party or the capacity of any party to sue or be sued or the authority of a party to sue or be sued in a representative capacity, he shall do so by specific negative averment, which shall include such supporting particulars as are peculiarly within the pleader's knowledge.

(b)        Fraud, duress, mistake, condition of the mind.  In all averments of fraud, duress or mistake, the circumstances constituting fraud or mistake shall be stated with particularity. Malice, intent, knowledge, and other condition of mind of a person may be averred generally.

(c)        Conditions precedent.  In pleading the performance or occurrence of conditions precedent, it is sufficient to aver generally that all conditions precedent have been performed or have occurred. A denial of performance or occurrence shall be made specifically and with particularity.

(d)        Official document or act.  In pleading an official document or official act it is sufficient to aver that the document was issued or the act done in compliance with law.

(e)        Judgment.  In pleading a judgment, decision or ruling of a domestic or foreign court, judicial or quasi‑judicial tribunal, or of a board or officer, it is sufficient to aver the judgment, decision or ruling without setting forth matter showing jurisdiction to render it.

(f)         Time and place.  For the purpose of testing the sufficiency of a pleading, averments of time and place are material and shall be considered like all other averments of material matter.

(g)        Special damage.  When items of special damage are claimed each shall be averred.

(h)        Private statutes. In pleading a private statute or right derived therefrom it is sufficient to refer to the statute by its title or the day of its ratification if ratified before January 1, 1996, or the date it becomes law if it becomes law on or after January 1, 1996, and the court shall thereupon take judicial notice of it.

(i)         Libel and slander. 

(1)        In an action for libel or slander it is not necessary to state in the complaint any extrinsic facts for the purpose of showing the application to the plaintiff of the defamatory matter out of which the claim for relief arose, but it is sufficient to state generally that the same was published or spoken concerning the plaintiff, and if such allegation is controverted, the plaintiff is bound to establish on trial that it was so published or spoken.

(2)        The defendant may in his answer allege both the truth of the matter charged as defamatory, and any mitigating circumstances to reduce the amount of damages; and whether he proves the justification or not, he may give in evidence the mitigating circumstances.

(j)         Medical malpractice.  Any complaint alleging medical malpractice by a health care provider as defined in G.S. 90‑21.11 in failing to comply with the applicable standard of care under G.S. 90‑21.12 shall be dismissed unless:

(1)        The pleading specifically asserts that the medical care has been reviewed by a person who is reasonably expected to qualify as an expert witness under Rule 702 of the Rules of Evidence and who is willing to testify that the medical care did not comply with the applicable standard of care;

(2)        The pleading specifically asserts that the medical care has been reviewed by a person that the complainant will seek to have qualified as an expert witness by motion under Rule 702(e) of the Rules of Evidence and who is willing to testify that the medical care did not comply with the applicable standard of care, and the motion is filed with the complaint; or

(3)        The pleading alleges facts establishing negligence under the existing common‑law doctrine of res ipsa loquitur.

Upon motion by the complainant prior to the expiration of the applicable statute of limitations, a resident judge of the superior court for a judicial district in which venue for the cause of action is appropriate under G.S. 1‑82 or, if no resident judge for that judicial district is physically present in that judicial district, otherwise available, or able or willing to consider the motion, then any presiding judge of the superior court for that judicial district may allow a motion to extend the statute of limitations for a period not to exceed 120 days to file a complaint in a medical malpractice action in order to comply with this Rule, upon a determination that good cause exists for the granting of the motion and that the ends of justice would be served by an extension. The plaintiff shall provide, at the request of the defendant, proof of compliance with this subsection through up to ten written interrogatories, the answers to which shall be verified by the expert required under this subsection. These interrogatories do not count against the interrogatory limit under Rule 33.

(k)        Punitive damages.  A demand for punitive damages shall be specifically stated, except for the amount, and the aggravating factor that supports the award of punitive damages shall be averred with particularity. The amount of damages shall be pled in accordance with Rule 8. (1967, c. 954, s. 1; 1995, c. 20, s. 10; c. 309, s. 2; c. 514, s. 3; 1998‑217, s. 61; 2001‑121, s. 1.)



Rule 10. Form of pleadings.

Rule 10. Form of pleadings.

(a)        Caption; names of parties.  Every pleading shall contain a caption setting forth the division of the court in which the action is filed, the title of the action, and a designation as in Rule 7(a). In the complaint the title of the action shall include the names of all the parties, but in other pleadings it is sufficient to state the name of the first party on each side with an appropriate indication of other parties.

(b)        Paragraphs; separate statement.  All averments of claim or defense shall be made in numbered paragraphs, the contents of each of which be limited as far as practicable to a statement of a single set of circumstances; and a paragraph may be referred to by number in all succeeding pleadings. Each claim founded upon a separate transaction or occurrence and each defense other than denials shall be stated in a separate count or defense whenever a separation facilitates the clear presentation of the matters set forth.

(c)        Adoption by reference; exhibits.  Statements in a pleading may be adopted by reference in a different part of the same pleading or in another pleading or in any motion in the action. A copy of any written instrument which is an exhibit to a pleading is a part thereof for all purposes. (1967, c. 954, s. 1.)



Rule 11. Signing and verification of pleadings.

Rule 11. Signing and verification of pleadings.

(a)        Signing by Attorney.  Every pleading, motion, and other paper of a party represented by an attorney shall be signed by at least one attorney of record in his individual name, whose address shall be stated. A party who is not represented by an attorney shall sign his pleading, motion, or other paper and state his address. Except when otherwise specifically provided by rule or statute, pleadings need not be verified or accompanied by affidavit. The signature of an attorney or party constitutes a certificate by him that he has read the pleading, motion, or other paper; that to the best of his knowledge, information, and belief formed after reasonable inquiry it is well grounded in fact and is warranted by existing law or a good faith argument for the extension, modification, or reversal of existing law, and that it is not interposed for any improper purpose, such as to harass or to cause unnecessary delay or needless increase in the cost of litigation. If a pleading, motion, or other paper is not signed, it shall be stricken unless it is signed promptly after the omission is called to the attention of the pleader or movant. If a pleading, motion, or other paper is signed in violation of this rule, the court, upon motion or upon its own initiative, shall impose upon the person who signed it, a represented party, or both, an appropriate sanction, which may include an order to pay to the other party or parties the amount of the reasonable expenses incurred because of the filing of the pleading, motion, or other paper, including a reasonable attorney's fee.

(b)        Verification of pleadings by a party.  In any case in which verification of a pleading shall be required by these rules or by statute, it shall state in substance that the contents of the pleading verified are true to the knowledge of the person making the verification, except as to those matters stated on information and belief, and as to those matters he believes them to be true. Such verification shall be by affidavit of the party, or if there are several parties united in interest and pleading together, by at least one of such parties acquainted with the facts and capable of making the affidavit. Such affidavit may be made by the agent or attorney of a party in the cases and in the manner provided in section (c) of this rule.

(c)        Verification of pleadings by an agent or attorney.  Such verification may be made by the agent or attorney of a party for whom the pleading is filed, if the action or defense is founded upon a written instrument for the payment of money only and the instrument or a true copy thereof is in the possession of the agent or attorney, or if all the material allegations of the pleadings are within the personal knowledge of the agent or attorney. When the pleading is verified by such agent or attorney, he shall set forth in the affidavit:

(1)        That the action or defense is founded upon a written instrument for the payment of money only and the instrument or a true copy thereof is in his possession, or

(2)        a.         That all the material allegations of the pleadings are true to his personal knowledge and

b.         The reasons why the affidavit is not made by the party.

(d)        Verification by corporation or the State.  When a corporation is a party the verification may be made by any officer, or managing or local agent thereof upon whom summons might be served; and when the State or any officer thereof in its behalf is a party, the verification may be made by any person acquainted with the facts. (1967, c. 954, s. 1; 1985 (Reg. Sess., 1986), c. 1027, s. 55.)



Rule 12. Defenses and objections; When and how presented; by pleading or motion; motion for judgment on pleading.

Rule 12. Defenses and objections; When and how presented; by pleading or motion; motion for judgment on pleading.

(a)        (1) When Presented.  A defendant shall serve his answer within 30 days after service of the summons and complaint upon him. A party served with a pleading stating a crossclaim against him shall serve an answer thereto within 30 days after service upon him. The plaintiff shall serve his reply to a counterclaim in the answer within 30 days after service of the answer or, if a reply is ordered by the court, within 30 days after service of the order, unless the order otherwise directs. Service of a motion permitted under this rule alters these periods of time as follows, unless a different time is fixed by order of the court:

a.         The responsive pleading shall be served within 20 days after notice of the court's action in ruling on the motion or postponing its disposition until the trial on the merits;

b.         If the court grants a motion for a more definite statement, the responsive pleading shall be served within 20 days after service of the more definite statement.

(2)        Cases Removed to United States District Court.  Upon the filing in a district court of the United States of a petition for the removal of a civil action or proceeding from a court in this State and the filing of a copy of the petition in the State court, the State court shall proceed no further therein unless and until the case is remanded. If it shall be finally determined in the United States courts that the action or proceeding was not removable or was improperly removed, or for other reason should be remanded, and a final order is entered remanding the action or proceeding to the State court, the defendant or defendants, or any other party who would have been permitted or required to file a pleading  had the proceedings to remove not been instituted, shall have 30 days after the filing in such State court of a certified copy of the order of remand to file motions and to answer or otherwise plead.

(b)        How Presented.  Every defense, in law or fact, to a claim for relief in any pleading, whether a claim, counterclaim, crossclaim, or third‑party claim, shall be asserted in the responsive pleading thereto if one is required, except that the following defenses may at  the option of the pleader be made by motion:

(1)        Lack of jurisdiction over the subject matter,

(2)        Lack of jurisdiction over the person,

(3)        Improper venue or division,

(4)        Insufficiency of process,

(5)        Insufficiency of service of process,

(6)        Failure to state a claim upon which relief can be granted,

(7)        Failure to join a necessary party.

A motion making any of these defenses shall be made before pleading if a further pleading is permitted. The consequences of failure to make such a motion shall be as provided in sections (g) and (h). No defense or objection is waived by being joined with one or more other defenses or objections in a responsive pleading or motion. Obtaining an extension of time within which to answer or otherwise plead shall not constitute a waiver of any defense herein set forth. If a pleading sets forth a claim for relief to which the adverse party is not required to serve a responsive pleading, he may assert at the trial any defense in law or fact to that claim for relief. If, on a motion asserting the defense numbered (6), to dismiss for failure of the pleading to state a claim upon which relief can be granted, matters outside the pleading are presented to and not excluded by the court, the motion shall be treated as one for summary judgment and disposed of as provided in Rule 56, and all parties shall be given reasonable opportunity to present all material made pertinent to such a motion by Rule 56.

(c)        Motion for judgment on the pleadings.  After the pleadings are closed but within such time as not to delay the trial, any party may move for judgment on the pleadings. If, on a motion for  judgment on the pleadings, matters outside the pleadings are presented to and not excluded by the court, the motion shall be treated as one for summary judgment and disposed of as provided in Rule 56, and all parties shall be given reasonable opportunity to present all material made pertinent to such a motion by Rule 56.

(d)        Preliminary hearings.  The defenses specifically enumerated (1) through (7) in section (b) of this rule, whether made in a pleading or by motion, and the motion for judgment on the pleadings mentioned in section (c) of this rule shall be heard and determined before trial on application of any party, unless the judge orders that the hearing and determination thereof be deferred until the trial.

(e)        Motion for more definite statement.  If a pleading to which a responsive pleading is permitted is so vague or ambiguous that a party cannot reasonably be required to frame a responsive pleading, he may move for a more definite statement before interposing his responsive pleading. The motion shall point out the defects complained of and the details desired. If the motion is granted and the order of the judge is not obeyed within 20 days after notice of the order or within such other time as the judge may fix, the judge may strike the pleading to which the motion was directed or make such orders as he deems just.

(f)         Motion to strike.  Upon motion made by a party before responding to a pleading or, if no responsive pleading is permitted by these rules, upon motion made by a party within 30 days after the service of the pleading upon him or upon the judge's own initiative at any time, the judge may order stricken from any pleading any insufficient defense or any redundant, irrelevant, immaterial, impertinent, or scandalous matter.

(g)        Consolidation of defenses in motion.  A party who makes a motion under this rule may join with it any other motions herein provided for and then available to him. If a party makes a motion under this rule but omits therefrom any defense or objection then available to him which this rule permits to be raised by motion, he shall not thereafter make a motion based on the defense or objection so omitted, except a motion as provided in section (h)(2) hereof on any of the grounds there stated.

(h)        Waiver or preservation of certain defenses. 

(1)        A defense of lack of jurisdiction over the person, improper venue, insufficiency of process, or insufficiency of service  of process is waived (i) if omitted from a motion in the circumstances described in section (g), or (ii) if it is neither made by motion under this rule nor included in a responsive pleading or an amendment thereof permitted by Rule 15(a) to be made as a matter of course.

(2)        A defense of failure to state a claim upon which relief can be granted, a defense of failure to join a necessary party, and an objection of failure to state a legal defense to a claim may be made in any pleading permitted or ordered under  Rule 7(a), or by motion for judgment on the pleadings, or at the trial on the merits.

(3)        Whenever it appears by suggestion of the parties or otherwise that the court lacks jurisdiction of the subject matter, the court shall dismiss the action. (1967, c. 954, s. 1; 1971, c. 1236; 1975, c. 76, s. 2.)



Rule 13. Counterclaim and crossclaim.

Rule 13. Counterclaim and crossclaim.

(a)        Compulsory counterclaims.  A pleading shall state as a counterclaim any claim which at the time of serving the pleading the pleader has against any opposing party, if it arises out of the transaction or occurrence that is the subject matter of the opposing party's claim and does not require for its adjudication the presence of third parties of whom the court cannot acquire jurisdiction. But the pleader need not state the claim if

(1) At the time the action was commenced the claim was the subject of another pending action, or

(2) The opposing party brought suit upon his claim by attachment or other process by which the court did not acquire jurisdiction to render a personal judgment on that claim, and the pleader is not stating any counterclaim under this rule.

(b)        Permissive counterclaim.  A pleading may state as a counterclaim any claim against an opposing party not arising out of the transaction or occurrence that is the subject matter of the opposing party's claim.

(c)        Counterclaim exceeding opposing claim.  A counterclaim may or may not diminish or defeat the recovery sought by the opposing party. It may claim relief exceeding in amount or different in kind from that sought in the pleading of the opposing party.

(d)        Counterclaim against the State of North Carolina.  These rules shall not be construed to enlarge beyond the limits fixed by law the right to assert counterclaims or to claim credit against the State of North Carolina or an officer or agency thereof.

(e)        Counterclaim maturing or acquired after pleading.  A claim which either matured or was acquired by the pleader after serving his pleading may, with the permission of the court, be presented as a counterclaim by supplemental pleading.

(f)         Omitted counterclaim.  When a pleader fails to set up a counterclaim through oversight, inadvertence, or excusable neglect, or when justice requires, he may by leave of court set up the counterclaim by amendment.

(g)        Crossclaim against coparty.  A pleading may state as a crossclaim any claim by one party against a coparty arising out of the transaction or occurrence that is the subject matter either of the original action or of a counterclaim therein or relating to any property that is the subject matter of the original action. Such crossclaim may include a claim that the party against whom it is asserted is or may be liable to the crossclaimant for all or part of a claim asserted in the action against the crossclaimant.

(h)        Additional parties may be brought in.  When the presence of parties other than those to the original action is required for the granting of complete relief in the determination of a counterclaim or  crossclaim, the court shall order them to be brought in as defendants  as provided in these rules, if jurisdiction of them can be obtained.

(i)         Separate trial; separate judgment.  If the court orders separate trials as provided in Rule 42(b), judgment on a counterclaim or crossclaim may be rendered in accordance with the terms of Rule 54(b) when the court has jurisdiction so to do, even if the claims of  the opposing party have been dismissed or otherwise disposed of. (1967, c. 954, s. 1.)



Rule 14. Third-party practice.

Rule 14. Third‑party practice.

(a)        When defendant may bring in third party.  At any time after commencement of the action a defendant, as a third‑party plaintiff, may cause a summons and complaint to be served upon a person not a party to the action who is or may be liable to him for all or part of the plaintiff's claim against him. Leave to make the service need not be obtained if the third‑party complaint is filed not later than 45 days after the answer to the complaint is served. Otherwise leave must be obtained on motion upon notice to all parties to the action. The person served with the summons and third‑party complaint, hereinafter called the third‑party defendant, shall make his defense to the third‑party plaintiff's claim as provided in Rule 12 and his counterclaims against the third‑party plaintiff and crossclaim against other third‑party defendants as provided in Rule 13. The third‑party defendant may assert against the plaintiff any defenses which the third‑party plaintiff has to the plaintiff's claim. The third‑party defendant may also assert any claim against the plaintiff arising out of the transaction or occurrence that is the subject matter of the plaintiff's claim against the third‑party plaintiff. The plaintiff may assert any claim against the third‑party defendant arising out of the transaction or occurrence that is the subject matter of the plaintiff's claim against the third‑party plaintiff, and the third‑party defendant thereupon shall assert his defenses as provided in Rule 12 and his counterclaims and crossclaims as provided in Rule 13. Any party may move for severance, separate trial, or dismissal of the third‑party claim. A third‑party defendant may proceed under this rule against any person not a party to the action who is or may be liable to him for all or part of the claim made in the action against the third‑party defendant.

Where the normal statute of limitations period in an action arising on a contract is extended as provided in G.S. 1‑47(2) or in any action arising on a contract or promissory note, upon motion of the defendant the court may order to be made parties additional defendants, including any party of whom the plaintiff is a subrogee, assignee, third‑party beneficiary, endorsee, agent or transferee, or such other person as has received the benefit of the contract by transfer of interest.

(b)        When plaintiff may bring in third party.  When a counterclaim is asserted against a plaintiff, he may cause a third party to be brought in under circumstances which under this rule would entitle a defendant to do so.

(c)        Rule applicable to State of North Carolina.  Notwithstanding the provisions of the Tort Claims Act, the State of North Carolina may be made a third party under subsection (a) or a third‑party defendant under subsection (b) in any tort action. In such cases, the same rules governing liability and the limits of liability of the State and its agencies shall apply as is provided for in the Tort Claims Act. (1967, c. 954, s. 1; 1969, c. 810, s. 2; 1975, c. 587, s. 1; 1981, c. 92; c. 810.)



Rule 15. Amended and supplemental pleadings.

Rule 15. Amended and supplemental pleadings.

(a)        Amendments.  A party may amend his pleading once as a matter of course at any time before a responsive pleading is served or, if the pleading is one to which no responsive pleading is permitted and the action has not been placed upon the trial calendar,  he may so amend it at any time within 30 days after it is served. Otherwise a party may amend his pleading only by leave of court or by written consent of the adverse party; and leave shall be freely given when justice so requires. A party shall plead in response to an amended pleading within 30 days after service of the amended pleading, unless the court otherwise orders.

(b)        Amendments to conform to the evidence.  When issues not raised by the pleadings are tried by the express or implied consent of the parties, they shall be treated in all respects as if they had been raised in the pleadings. Such amendment of the pleadings as may be necessary to cause them to conform to the evidence and to raise these  issues may be made upon motion of any party at any time, either before or after judgment, but failure so to amend does not affect the result of the trial of these issues. If evidence is objected to at the trial  on the ground that it is not within the issues raised by the pleadings, the court may allow the pleadings to be amended and shall do so freely when the presentation of the merits of the action will be served thereby and the objecting party fails to satisfy the court that the admission of such evidence would prejudice him in maintaining his action or defense upon the merits. The court may grant a continuance to enable the objecting party to meet such evidence.

(c)        Relation back of amendments.  A claim asserted in an amended pleading is deemed to have been interposed at the time the claim in the original pleading was interposed, unless the original pleading does not give notice of the transactions, occurrences, or series of transactions or occurrences, to be proved pursuant to the amended pleading.

(d)        Supplemental pleadings.  Upon motion of a party the court may, upon reasonable notice and upon such terms as are just, permit him to serve a supplemental pleading setting forth transactions or occurrences or events which may have happened since the date of the pleading sought to be supplemented, whether or not the original pleading is defective in its statement of a claim for relief or defense. If the court deems it advisable that the adverse party plead thereto, it shall so order, specifying the time therefor. (1967, c. 954, s. 1.)



Rule 16. Pre-trial procedure; formulating issues.

Rule 16. Pre‑trial procedure; formulating issues.

(a)        In any action, the judge may in his discretion direct the attorneys for the parties to appear before him for a conference to consider

(1)        The simplification and formulation of the issues;

(2)        The necessity or desirability of amendments to the pleadings;

(3)        The possibility of obtaining admissions of fact and of documents which will avoid unnecessary proof;

(4)        The limitation of the number of expert witnesses;

(5)        The advisability or necessity of a reference of the case, either in whole or in part;

(6)        Matters of which the court is to be asked to take judicial notice;

(7)        Such other matters as may aid in the disposition of the action.

If a conference is held, the judge may make an order which recites the action taken at the conference, the amendments allowed to the pleadings, and the agreements made by the parties as to any of the matters considered, and which limits the issues for trial to those not disposed of by admissions or agreements of counsel; and such order when entered controls the subsequent course of the action, unless modified at the trial to prevent manifest injustice. If any issue for  trial as stated in the order is not raised by the pleadings in accordance with the provisions of Rule 8, upon motion of any party, the order shall require amendment of the pleadings.

(b)        In a medical malpractice action as defined in G.S. 90‑21.11, at the close of the discovery period scheduled pursuant to Rule 26(f1), the judge shall schedule a final conference.  After the conference, the judge shall refer any consent order calendaring the case for trial to the senior resident superior court judge or the chief district court judge, who shall approve the consent order unless he finds that:

(1)        The date specified in the order is unavailable,

(2)        The terms of the order unreasonably delay the trial, or

(3)        The ends of justice would not be served by approving the order.

If the senior resident superior court judge or the chief district court judge does not approve the consent order, he shall calendar the case for trial.

In calendaring the case, the court shall take into consideration the nature and complexity of the case, the proximity and convenience of witnesses, the needs of counsel for both parties concerning their respective calendars, the benefits of an early disposition and such other matters as the court may deem proper. (1967, c. 954, s. 1; 1987, c. 859, s. 4.)



Rule 17. Parties plaintiff and defendant; capacity.

Article 4.

Parties.

Rule 17. Parties plaintiff and defendant; capacity.

(a)        Real party in interest.  Every claim shall be prosecuted in the name of the real party in interest; but an executor, administrator, guardian, trustee of an express trust, a party with whom or in whose name a contract has been made for the benefit of another, or a party authorized by statute may sue in his own name without joining with him the party for whose benefit the action is brought; and when a statute of the State so provides, an action for the use or benefit of another shall be brought in the name of the State of North Carolina. No action shall be dismissed on the ground that it is not prosecuted in the name of the real party in interest until a reasonable time has been allowed after objection for ratification of commencement of the action by, or joinder or substitution of, the real party in interest; and such ratification, joinder, or substitution shall have the same effect as if the action had been commenced in the name of the real party in interest.

(b)        Infants, incompetents, etc. 

(1)        Infants, etc., Sue by Guardian or Guardian Ad Litem.  In actions or special proceedings when any of the parties plaintiff are infants or incompetent persons, whether residents or nonresidents of this State, they must appear by general or testamentary guardian, if they have any within the State or by guardian ad litem appointed as hereinafter provided; but if the action or proceeding is against such guardian, or if there is no such known guardian, then such persons may appear by guardian ad litem.

(2)        Infants, etc., Defend by Guardian Ad Litem.  In actions or  special proceedings when any of the defendants are infants or incompetent persons, whether residents or nonresidents of this State, they must defend by general or testamentary guardian, if they have any within this State or by guardian ad litem appointed as hereinafter provided; and if they have  no known general or testamentary guardian in the State, and any of them have been summoned, the court in which said action or special proceeding is pending, upon motion of any of the parties, may appoint some discreet person to act as guardian ad litem, to defend in behalf of such infants, or incompetent persons, and fix and tax his fee as part of the costs. The guardian so appointed shall, if the cause is a civil action, file his answer to the complaint within the time required for other defendants, unless the time is extended by the court; and if the cause is a special proceeding, a copy of the complaint, with the summons, must be served on him. After 20 days' notice of the summons and complaint in the special proceeding, and after answer filed as above prescribed in the civil action, the court may proceed to final judgment as effectually and in the same manner as if there had been personal service upon the said infant or incompetent persons or defendants.

All orders or final judgments duly entered in any action or special proceeding prior to April 8, 1974, when any of the defendants were infants or incompetent persons, whether residents or nonresidents of this State, and were defended therein by a general or testamentary guardian or guardian ad litem, and summons and complaint or petition in said action or special proceeding were duly served upon the guardian or guardian ad litem and answer duly filed by said guardian or guardian ad litem, shall be good and valid notwithstanding that said order or final judgment was entered less than 20 days after notice of the summons and complaint served upon said guardian or guardian ad litem.

(3)        Appointment of Guardian Ad Litem Notwithstanding the Existence of a General or Testamentary Guardian.  Notwithstanding the provisions of subsections (b)(1) and (b)(2), a guardian ad litem for an infant or incompetent person may be appointed in any case when it is deemed by the court in which the action is pending expedient to have the infant, or insane or incompetent person so represented, notwithstanding such person may have a general or testamentary guardian.

(4)        Appointment of Guardian Ad Litem for Unborn Persons.  In all actions in rem and quasi in rem and in all actions and special proceedings which involve the construction of wills,  trusts and contracts or any instrument in writing, or which involve the determination of the ownership of property or the distribution of property, if there is a possibility that some person may thereafter be born who, if then living, would be a necessary or proper party to such action or special proceeding, the court in which said action or special proceeding is pending, upon motion of any of the parties or upon its own motion, may appoint some discreet person guardian ad litem to defend on behalf of such unborn person. Service upon the guardian ad litem appointed for such unborn person shall have the same force and effect as service upon such unborn person would have had if such person had been living. All proceedings by and against the said guardian ad litem after appointment shall be governed by all provisions of the law applicable to guardians ad litem for living persons.

(5)        Appointment of Guardian Ad Litem for Corporations, Trusts, or Other Entities Not in Existence.  In all actions which involve the construction of wills, trusts, contracts or written instruments, or the determination of the ownership of property or the disposition or distribution of property pursuant to the provisions of a will, trust, contract or written instrument, if such will, trust, contract or written  instrument provides benefits for disposition or distribution  of property to a corporation, a trust, or an entity thereafter to be formed for the purpose of carrying into effect some provision of the said will, trust, contract or written instrument, the court in which said action or special proceeding is pending, upon motion of any of the parties or upon its own motion, may appoint some discreet person guardian ad litem for such corporation, trust or other entity. Service upon the guardian ad litem appointed for such corporation, trust or other entity shall have the same force and effect as service upon such corporation, trust or entity would have had if such corporation, trust or other entity had been in existence. All proceedings by and against the said guardian ad litem after appointment shall be governed by all provisions of the law applicable to guardians ad litem for living persons.

(6)        Repealed by Session Laws 1981, c. 599, s. 1.

(7)        Miscellaneous Provisions.  The provisions of this rule are  in addition to any other remedies or procedures authorized or permitted by law, and it shall not be construed to repeal or to limit the doctrine of virtual representation or any other law or rule of law by which unborn persons or nonexistent corporations, trusts or other entities may be represented in or bound by any judgment or order entered in any action or special proceeding. This rule shall apply to all pending actions and special proceedings to which it may be constitutionally applicable. All judgments and orders heretofore entered in any action in which a guardian or guardians ad litem have been appointed for any unborn person or persons or any nonexistent corporations, trusts or other entities, are hereby validated as of the several dates of entry thereof in the same manner and to the full extent that they would have been valid if this rule had been in effect at the time of the appointment of such guardians ad litem; provided, however, that the provisions of this sentence shall be applicable only in such cases and to the extent to which the application thereof shall not be prevented by any constitutional limitation.

(c)        Guardian ad litem for infants, insane or incompetent persons; appointment procedure.  When a guardian ad litem is appointed to represent an infant or insane or incompetent person, he must be appointed as follows:

(1)        When an infant or insane or incompetent person is plaintiff, the appointment shall be made at any time prior to or at the  time of the commencement of the action, upon the written application of any relative or friend of said infant or insane or incompetent person or by the court on its own motion.

(2)        When an infant is defendant and service under Rule 4(j)(1)a is made upon him the appointment may be made upon the written application of any relative or friend of said infant, or, if no such application is made within 10 days after service of summons, upon the written application of any other party to the action or, at any time by the court on its own motion.

(3)        When an infant or insane or incompetent person is defendant and service can be made upon him only by publication, the appointment may be made upon the written application of any relative or friend of said infant, or upon the written application of any other party to the action, or by the court on its own motion, before completion of publication, whereupon service of the summons with copy of the complaint shall be made forthwith upon said guardian so appointed requiring him to make defense at the same time that the defendant is required to make defense in the notice of publication.

(4)        When an insane or incompetent person is defendant and service by publication is not required, the appointment may be made upon the written application of any relative or friend of said defendant, or upon the written application of any other party to the action, or by the court on its own motion, prior to or at the time of the commencement of the action, and service upon the insane or incompetent defendant may thereupon be dispensed with by order of the court making such appointment.

(d)        Guardian ad litem for persons not ascertained or for persons, trusts or corporations not in being.  When under the terms of a written instrument, or for any other reason, a person or persons who are not in being, or any corporation, trust, or other legal entity which is not in being, may be or may become legally or equitably interested in any property, real or personal, the court in which an action or proceeding of any kind relative to or affecting such property is pending, may, upon the written application of any party to such action or proceeding or of other person interested, appoint a guardian ad litem to represent such person or persons not ascertained or such persons, trusts or corporations not in being.

(e)        Duty of guardian ad litem; effect of judgment or decree where party represented by guardian ad litem.  Any guardian ad litem appointed for any party pursuant to any of the provisions of this rule shall file and serve such pleadings as may be required within the times specified by these rules, unless extension of time is obtained.  After the appointment of a guardian ad litem under any provision of this rule and after the service and filing of such pleadings as may be required by such guardian ad litem, the court may proceed to final judgment, order or decree against any party so represented as effectually and in the same manner as if said party had been under no  legal disability, had been ascertained and in being, and had been present in court after legal notice in the action in which such final  judgment, order or decree is entered. (1967, c. 954, s. 1; 1969, c. 895, ss. 5, 6; 1971, c. 1156, ss. 3, 4; 1973, c. 1199; 1981, c. 599, s. 1; 1987, c. 550, s. 13.)



Rule 18. Joinder of claims and remedies.

Rule 18. Joinder of claims and remedies.

(a)        Joinder of claims.  A party asserting a claim for relief as an original claim, counterclaim, cross claim, or third‑party claim, may join, either as independent or as alternate claims, as many claims, legal or equitable, as he has against an opposing party.

(b)        Joinder of remedies; fraudulent conveyances.  Whenever a claim is one heretofore cognizable only after another claim has been prosecuted to a conclusion, the two claims may be joined in a single action; but the court shall grant relief in that action only in accordance with the relative substantive rights of the parties. In particular, a plaintiff may state a claim for money and a claim to have set aside a conveyance fraudulent as to him, without first having obtained a judgment establishing the claim for money. (1967, c. 954, s. 1; 1969, c. 895, s. 7.)



Rule 19. Necessary joinder of parties.

Rule 19. Necessary joinder of parties.

(a)        Necessary joinder.  Subject to the provisions of Rule 23, those who are united in interest must be joined as plaintiffs or defendants; but if the consent of anyone who should have been joined as plaintiff cannot be obtained he may be made a defendant, the reason therefor being stated in the complaint; provided, however, in all cases of joint contracts, a claim may be asserted against all or any number of the persons making such contracts.

(b)        Joinder of parties not united in interest.  The court may determine any claim before it when it can do so without prejudice to the rights of any party or to the rights of others not before the court; but when a complete determination of such claim cannot be made  without the presence of other parties, the court shall order such other parties summoned to appear in the action.

(c)        Joinder of parties not united in interest  Names of omitted persons and reasons for nonjoinder to be pleaded.  In any pleading in which relief is asked, the pleader shall set forth the names, if known to him, of persons who ought to be parties if complete relief is to be accorded between those already parties, but who are not joined, and shall state why they are omitted. (1967, c. 954, s. 1.)



Rule 20. Permissive joinder of parties.

Rule 20. Permissive joinder of parties.

(a)        Permissive joinder.  All persons may join in one action as plaintiffs if they assert any right to relief jointly, severally, or in the alternative in respect of or arising out of the same transaction, occurrence, or series of transactions or occurrences and if any question of law or fact common to all parties will arise in the action. All persons may be joined in one action as defendants if there is asserted against them jointly, severally, or in the alternative, any right to relief in respect of or arising out of the same transaction, occurrence, or series of transactions or occurrences and if any question of law or fact common to all parties will arise in the action. A plaintiff or defendant need not be interested in obtaining or defending against all the relief demanded. Judgment may be given for one or more of the plaintiffs according to their respective rights to relief, and against one or more defendants according to their respective liabilities.

(b)        Separate trial.  The court shall make such orders as will prevent a party from being embarrassed, delayed, or put to expense by the inclusion of a party against whom he asserts no claim and who asserts no claim against him, and shall order separate trials or make other orders to prevent delay or prejudice. (1967, c. 954, s. 1; 1973, c. 75.)



Rule 21. Procedure upon misjoinder and nonjoinder.

Rule 21. Procedure upon misjoinder and nonjoinder.

Neither misjoinder of parties nor misjoinder of parties and claims is ground for dismissal of an action; but on such terms as are just parties may be dropped or added by order of the court on motion of any party or on its own initiative at any stage of the action. Any  claim against a party may be severed and proceeded with separately. (1967, c. 954, s. 1.)



Rule 22. Interpleader.

Rule 22.  Interpleader.

(a)        Persons having claims against the plaintiff may be joined as defendants and required to interplead when their claims expose or may expose the plaintiff to double or multiple liability.  It is not ground for objection to the joinder that the claims of the several claimants or the titles on which their claims depend do not have a common origin or are not identical but are adverse to and independent of one another, or that the plaintiff avers that he is not liable in whole or in part to any or all of the claimants.  A defendant exposed to similar liability may obtain such interpleader by way of crossclaim or counterclaim.  The provisions of this rule supplement and do not in any way limit the joinder of parties permitted in Rule 20.

(b)        Where funds are subject to competing claims by parties to the action, the court may order the party in possession of the funds either to deposit the funds in an interest bearing account in a bank, savings and loan, or trust company licensed to do business in this State or to deposit the funds with the clerk.  If the funds are deposited in a bank, savings and loan, or trust company, the court shall specify the type of interest bearing account to be used.  Funds deposited with the clerk shall be invested or deposited as provided in G.S. 7A‑112 and G.S. 7A‑112.1.  Upon determination of the action, the judgment shall provide for disbursement of the principal and interest earned on the funds while so deposited. (1967, c. 954, s. 1; 1989, c. 668.)



Rule 23. Class actions.

Rule 23. Class actions.

(a)        Representation.  If persons constituting a class are so numerous as to make it impracticable to bring them all before the court, such of them, one or more, as will fairly insure the adequate representation of all may, on behalf of all, sue or be sued.

(b)        Secondary action by shareholders.  In an action brought to enforce a secondary right on the part of one or more shareholders or members of a corporation or an unincorporated association because the corporation or association refuses to enforce rights which may properly be asserted by it, the complaint shall be verified by oath.

(c)        Dismissal or compromise.  A class action shall not be dismissed or compromised without the approval of the judge. In an action under this rule, notice of a proposed dismissal or compromise shall be given to all members of the class in such manner as the judge directs.

(d)        Tax Class Actions.  In addition to all of the requirements set out in this rule, a class action seeking the refund of a State tax paid due to an alleged unconstitutional statute may be brought and maintained only as provided in G.S. 105‑241.18.  (1967, c. 954, s. 1; 2008‑107, s. 28.28(a).)



Rule 24. Intervention.

Rule 24. Intervention.

(a)        Intervention of right.  Upon timely application anyone shall be permitted to intervene in an action:

(1)        When a statute confers an unconditional right to intervene; or

(2)        When the applicant claims an interest relating to the property or transaction which is the subject of the action and he is so situated that the disposition of the action may as a practical matter impair or impede his ability to protect that interest, unless the applicant's interest is adequately  represented by existing parties.

(b)        Permissive intervention.  Upon timely application anyone may be permitted to intervene in an action.

(1)        When a statute confers a conditional right to intervene; or

(2)        When an applicant's claim or defense and the main action have a question of law or fact in common. When a party to an action relies for ground of claim or defense upon any statute or executive order administered by a federal or State governmental officer or agency or upon any regulation, order, requirement, or agreement issued or made pursuant to the statute or executive order, such officer or agency upon timely application may be permitted to intervene in the action. In exercising its discretion the court shall consider whether the intervention will unduly delay or prejudice the adjudication of the rights of the original parties.

(c)        Procedure.  A person desiring to intervene shall serve a motion to intervene upon all parties affected thereby. The motion shall state the grounds therefor and shall be accompanied by a pleading setting forth the claim or defense for which intervention is  sought. The same procedure shall be followed when a statute gives a right to intervene, except when the statute prescribes a different procedure. (1967, c. 954, s. 1.)



Rule 25. Substitution of parties upon death, incompetency or transfer of interest; abatement.

Rule 25. Substitution of parties upon death, incompetency or transfer of interest; abatement.

(a)        Death.  No action abates by reason of the death of a  party if the cause of action survives. In such case, the court, on motion at any time within the time specified for the presentation of claims in G.S. 28A‑19‑3, may order the substitution of said party's personal representative or collector and allow the action to be continued by or against the substituted party.

(b)        Insanity or incompetency.  No action abates by reason of the incompetency or insanity of a party. If such incompetency or insanity is adjudicated, the court, on motion at any time within one year after such adjudication, or afterwards on a supplemental complaint, may order that said party be represented by his general guardian or trustee or a guardian ad litem, and, allow the action to be continued. If there is no adjudication, any party may suggest such incompetency or insanity to the court and it shall enter such order in respect thereto as justice may require.

(c)        Abatement ordered unless action continued.  At any time after the death, insanity or incompetency of a party, the court in which an action is pending, upon notice to such person as it directs and upon motion of any party aggrieved, may order that the action be abated, unless it is continued by the proper parties, within a time to be fixed by the court, not less than six nor more than 12 months from the granting of the order.

(d)        Transfer of interest.  In case of any transfer of interest other than by death, the action shall be continued in the name of the  original party; but, upon motion of any party, the court may allow the person to whom the transfer is made to be joined with the original party.

(e)        Death of receiver of corporation.  No action against a receiver of a corporation abates by reason of his death, but, upon suggestion of the facts on the record, it continues against his successor or against the corporation in case a new receiver is not appointed and such successor or the corporation is automatically substituted as a party.

(f)         Public officers; death or separation from office. 

(1)        When a public officer is a party to an action in his official capacity and during its pendency dies, resigns or otherwise ceases to hold office, the action does not abate and his successor is automatically substituted as a party. Proceedings following the substitution shall be in the name of the substituted party, but any misnomer not affecting substantial rights of the parties shall be disregarded. An order of substitution may be entered at any time, but the omission to enter such an order shall not affect the substitution.

(2)        When a public officer sues or is sued in his official capacity, he may be described as a party by his official title rather than by name; but the court may require his name to be added.

(g)        No abatement after verdict.  After a verdict is rendered in any action, the action does not abate by reason of the death of a party, whether or not the cause of action upon which it is based is a type which survives. (1967, c. 954, s. 1; 1977, c. 446, s. 3.)



Rule 26. General provisions governing discovery.

Article 5.

Depositions and Discovery.

Rule 26. General provisions governing discovery.

(a)        Discovery methods.  Parties may obtain discovery by one or more of the following methods: depositions upon oral examination or written questions; written interrogatories; production of documents or things or permission to enter upon land or other property, for inspection and other purposes; physical and mental examinations; and requests for admission.

(b)        Discovery scope and limits.  Unless otherwise limited by order of the court in accordance with these rules, the scope of discovery is as follows:

(1)        In General.  Parties may obtain discovery regarding any matter, not privileged, which is relevant to the subject matter involved in the pending action, whether it relates to the claim or defense of the party seeking discovery or to the claim or defense of any other party, including the existence, description, nature, custody, condition and location of any books, documents, or other tangible things and the identity and location of persons having knowledge of any discoverable matter. It is not ground for objection that the information sought will be inadmissible at the trial if the information sought appears reasonably calculated to lead to the discovery of admissible evidence nor is it grounds for objection that the examining party has knowledge of the information as to which discovery is sought.

The frequency or extent of use of the discovery methods set forth in section (a) shall be limited by the court if it determines that: (i) the discovery sought is unreasonably cumulative or duplicative, or is obtainable from some other source that is more convenient, less burdensome, or less expensive; (ii) the party seeking discovery has had ample opportunity by discovery in the action to obtain the information sought; or (iii) the discovery is unduly burdensome or expensive, taking into account the needs of the case, the amount in controversy, limitations on the parties' resources, and the importance of the issues at stake in the litigation. The court may act upon its own initiative after reasonable notice or pursuant to a motion under section (c).

(2)        Insurance Agreements.  A party may obtain discovery of the existence and contents of any insurance agreement under which any person carrying on an insurance business may be liable to satisfy part or all of a judgment which may be entered in the action or to indemnify or reimburse for payments made to satisfy the judgment. Information concerning the insurance agreement is not by reason of disclosure admissible in evidence at trial. For purposes of this subsection, an application for insurance shall not be treated as part of an insurance agreement.

(3)        Trial Preparation; Materials.  Subject to the provisions of subsection (b)(4) of this rule, a party may obtain discovery of documents and tangible things otherwise discoverable under subsection (b)(1) of this rule and prepared in anticipation of litigation or for trial by or for another party or by or for that other party's consultant, surety, indemnitor, insurer, or agent only upon a showing that the party seeking discovery has substantial need of the materials in the preparation of his case and that he is unable without undue hardship to obtain the substantial equivalent of the materials by other means. In ordering discovery of such materials when the required showing has been made, the court may not permit disclosure of the mental impressions, conclusions, opinions, or legal theories of an attorney or other representative of a party concerning the litigation in which the material is sought or work product of the attorney or attorneys of record in the particular action.

A party may obtain without the required showing a statement concerning the action or its subject matter previously made by that party. Upon request, a person not a party may obtain without the required showing a statement concerning the action or its subject matter previously made by that person. If the request is refused, the person may move for a court order. The provisions of Rule 37(a)(4) apply to the award of expenses incurred in relation to the motion. For purposes of this paragraph, a statement previously made is (i) a written statement signed or otherwise adopted or approved by the person making it, or (ii) a stenographic, mechanical, electrical, or other recording, or a transcription thereof, which is a substantially verbatim recital of an oral statement by the person making it and contemporaneously recorded.

(4)        Trial Preparation; Experts.  Discovery of facts known and opinions held by experts, otherwise discoverable under the provisions of subsection (b)(1) of this rule and acquired or developed in anticipation of litigation or for trial, may be obtained only as follows:

a.         1.         A party may through interrogatories require any other party to identify each person whom the other party expects to call as an expert witness at trial, to state the subject matter on which the expert is expected to testify, and to state the substance of the facts and opinions to which the expert is expected to testify and a summary of the grounds for each opinion.

2.         Upon motion, the court may order further discovery by other means, subject to such restrictions as to scope and such provisions, pursuant to subdivision (b)(4)c [(b)(4)b] of this rule, concerning fees and expenses as the court may deem appropriate.

b.         Unless manifest injustice would result, (i) the court shall require that the party seeking discovery pay the expert a reasonable fee for time spent in responding to discovery under subdivision (b)(4)a2 of this rule; and (ii) with respect to discovery obtained under subdivision (b)(4)a2 of this rule the court may require the party seeking discovery to pay the other party a fair portion of the fees and expenses reasonably incurred by the latter party in obtaining facts and opinions from the expert.

(c)        Protective orders.  Upon motion by a party or by the person from whom discovery is sought, and for good cause shown, the judge of the court in which the action is pending may make any order which justice requires to protect a party or person from unreasonable  annoyance, embarrassment, oppression, or undue burden or expense, including one or more of the following: (i) that the discovery not be had; (ii) that the discovery may be had only on specified terms and conditions, including a designation of the time or place; (iii) that the discovery may be had only by a method of discovery other than that selected by the party seeking discovery; (iv) that certain matters not be inquired into, or that the scope of the discovery be limited to certain matters; (v) that discovery be conducted with no one present except persons designated by the court; (vi) that a deposition after being sealed be opened only by order of the court; (vii) that a trade secret or other confidential research, development, or commercial information not be disclosed or be disclosed only in a designated way; (viii) that the parties simultaneously file specified documents or information enclosed in sealed envelopes to be opened as directed by the court.

If the motion for a protective order is denied in whole or in part, the court may, on such terms and conditions as are just, order that any party or person provide or permit discovery. The provisions of Rule 37(a)(4) apply to the award of expenses incurred in relation to the motion.

(d)        Sequence and timing of discovery.  Unless the court upon motion, for the convenience of parties and witnesses and in the interests of justice, orders otherwise, methods of discovery may be used in any sequence and the fact that a party is conducting discovery, whether by deposition or otherwise, shall not operate to delay any other party's discovery. Any order or rule of court setting  the time within which discovery must be completed shall be construed to fix the date after which the pendency of discovery will not be allowed to delay trial or any other proceeding before the court, but shall not be construed to prevent any party from utilizing any procedures afforded under Rules 26 through 36, so long as trial or any hearing before the court is not thereby delayed.

(e)        Supplementation of responses.  A party who has responded to a request for discovery with a response that was complete when made is under no duty to supplement his response to include information thereafter acquired, except as follows:

(1)        A party is under a duty seasonably to supplement his response with respect to any question directly addressed to (i) the identity and location of persons having knowledge of discoverable matters, and (ii) the identity of each person expected to be called as an expert witness at trial, the subject matter on which he is expected to testify, and the substance of his testimony.

(2)        A party is under a duty seasonably to amend a prior response if he obtains information upon the basis of which (i) he knows that the response was incorrect when made, or (ii) he knows that the response though correct when made is no longer true and the circumstances are such that a failure to amend the response is in substance a knowing concealment.

(3)        A duty to supplement responses may be imposed by order of the court, agreement of the parties, or at any time prior to trial through new requests for supplementation of prior responses.

(f)         Discovery conference.  At any time after commencement of an action the court may direct the attorneys for the parties to appear before it for a conference on the subject of discovery. The court may do so upon motion by the attorney for any party if the motion includes:

(1)        A statement of the issues as they then appear;

(2)        A proposed plan and schedule of discovery;

(3)        Any limitations proposed to be placed on discovery;

(4)        Any other proposed orders with respect to discovery; and

(5)        A statement showing that the attorney making the motion has made a reasonable effort to reach agreement with opposing attorneys on the matters set forth in the motion. Each party and his attorney are under a duty to participate in good faith in the framing of a discovery plan if a plan is proposed by the attorney for any party. Notice of the motion shall be served on all parties. Objections or additions to matters set forth in the motion shall be served not later than 10 days after service of the motion.

Following the discovery conference, the court shall enter an order tentatively identifying the issues for discovery purposes, establishing a plan and schedule for discovery, setting limitations on discovery, if any; and determining such other matters, including the allocation of expenses, as are necessary for the proper management of discovery in the action. An order may be altered or amended whenever justice so requires.

Subject to the right of a party who properly moves for a discovery  conference to prompt convening of the conference, the court may combine the discovery conference with a pretrial conference authorized by Rule 16.

(f1)       Medical malpractice discovery conference.  In a medical malpractice action as defined in G.S. 90‑21.11, upon the case coming at issue or the filing of a responsive pleading or motion requiring a determination by the court, the judge shall, within 30 days, direct the attorneys for the parties to appear for a discovery conference.  At the conference the court may consider the matters set out in Rule 16, and shall:

(1)        Rule on all motions;

(2)        Establish an appropriate schedule for designating expert witnesses, consistent with a discovery schedule pursuant to subdivision (3),  to be complied with by all parties to the action such that there is a deadline for designating all expert witnesses within an appropriate time for all parties to implement discovery mechanisms with regard to the designated expert witnesses;

(3)        Establish by order an appropriate discovery schedule designated so that, unless good cause is shown at the conference for a longer time, and subject to further orders of the court, discovery shall be completed within 150 days after the order is issued; nothing herein shall be construed to prevent any party from utilizing any procedures afforded under Rules 26 through 36, so long as trial or any hearing before the court is not thereby delayed; and

(4)        Approve any consent order which may be presented by counsel for the parties relating to parts (2) and (3) of this subsection, unless the court finds that the terms of the consent order are unreasonable.

If a party fails to identify an expert witness as ordered, the court shall, upon motion by the moving party, impose an appropriate sanction, which may include dismissal of the action, entry of default against the defendant, or exclusion of the testimony of the expert witness at trial.

(g)        Signing of discovery requests, responses, and objections.  Every request for discovery or response or objection thereto made by a party represented by an attorney shall be signed by at least one attorney of record in his individual name, whose address shall be stated. A party who is not represented by an attorney shall sign the request, response, or objection and state his address. The signature of the attorney or party constitutes a certification that he has read the request, response, or objection and that to the best of his knowledge, information, and belief formed after a reasonable inquiry it is: (1) consistent with the rules and warranted by existing law or  a good faith argument for the extension, modification, or reversal of existing law; (2) not interposed for any improper purpose, such as to harass or cause unnecessary delay or needless increase in the cost of litigation; and (3) not unreasonable or unduly burdensome or expensive, given the needs of the case, the discovery already had in the case, the amount in controversy, and the importance of the issues at stake in the litigation. If a request, response, or objection is not signed, it shall be stricken unless it is signed promptly after the omission is called to the attention of the party making the request, response, or objection and a party shall not be obligated to take any action with respect to it until it is signed.

If a certification is made in violation of the rule, the court, upon motion or upon its own initiative, shall impose upon the person who made the certification, the party on whose behalf the request, response, or objection is made, or both, an appropriate sanction, which may include an order to pay the amount of the reasonable expenses incurred because of the violation, including a reasonable attorney's fee. (1967, c. 954, s. 1; 1971, c. 750; 1975, c. 762, s. 2; 1985, c. 603, ss. 1‑4; 1987, c. 859, s. 3.)



Rule 27. Depositions before action or pending appeal.

Rule 27. Depositions before action or pending appeal.

(a)        Before action. 

(1)        Petition.  A person who desires to perpetuate his own testimony or that of another person regarding any matter may file a verified petition in the appropriate court in a county where any expected adverse party resides. The petition shall be entitled in the name of the petitioner and shall show: (i) that the petitioner expects that he, or his personal representative, heirs, legatees or devisees, will be a party to an action cognizable in any court, but that he is presently unable to bring it or cause it to be brought, (ii) the subject matter of the expected action and his reasons for desiring to perpetuate it, (iii) the facts which he desires to establish by the proposed testimony and his reasons for desiring to perpetuate it, (iv) the names or a description of the persons he expects will be adverse parties and their addresses so far as known, and (v) the names and addresses of the persons to be examined and the substance of the testimony which he expects to elicit from each, and shall ask for an order authorizing the petitioner to take the depositions of the persons to be examined named in the petition, for the purpose of perpetuating their testimony.

(2)        Notice and Service.  The petitioner shall thereafter serve  a notice upon each person named in the petition as an expected adverse party, together with a copy of the petition, stating that the petitioner will apply to the court, at a time and place named therein, for the order described in the  petition. At least 20 days before the date of hearing (or within such time as the court may direct) the notice shall be served in the manner provided in Rule 4(j)(1) or (2) for service of summons; but if such service cannot with due diligence be made upon any expected adverse party named in the petition, the court may make such order as is just for service by publication or otherwise, and shall appoint, for persons not served in the manner provided in Rule 4(j)(1) or  (2), an attorney who shall represent them, in case they are not otherwise represented. If any expected adverse party is a minor or incompetent the provisions of Rule 17(c) apply.

(3)        Order and Examination.  If the court is satisfied that the  perpetuation of the testimony may prevent a failure or delay of justice, it shall make an order designating or describing the persons whose depositions may be taken and specifying the subject matter of the examination and whether the depositions shall be taken upon oral examination or written questions. The depositions may then be taken in accordance with these rules; and the court may make orders of the character provided for by Rules 34 and 35. For the purpose of applying these rules to depositions for perpetuating testimony, each reference therein to the court in which the action is pending shall be deemed to refer to the court in which the petition for such deposition was filed.

(4)        Use of Deposition.  If a deposition to perpetuate testimony is taken under these rules or if, although not so taken, it would be admissible in evidence in the courts of the United States or the state in which it is taken, it may be used in any action involving the same subject matter subsequently brought in a court of this State in accordance with the provisions of Rule 32(a), or in any other court under whose rules it is admissible.

(b)        Pending appeal.  If an appeal has been taken from the determination of any court or if petition for review or certiorari has been served and filed, or before the taking of an appeal or the filing of a petition for review or certiorari if the time therefor has not expired, the court in which the determination was made may allow the taking of the depositions of witnesses to perpetuate their testimony for use in the event of further proceedings in the trial court. In such case the party who desires to perpetuate the testimony may make a motion in the trial court for leave to take the depositions, upon the  same notice and service thereof as if the action was pending in the trial court. The motion shall show (i) the names and addresses of the  persons to be examined and the substance of the testimony which he expects to elicit from each; (ii) the reasons for perpetuating their testimony. If the court finds that the perpetuation of the testimony is proper to avoid a failure or delay of justice, it may make an order allowing the depositions to be taken and may make orders of the character provided for by Rules 34 and 35, and thereupon the depositions may be taken and used in the same manner and under the same conditions as are prescribed in these rules for depositions taken in actions pending in the trial court.

(c)        Perpetuation by action.  This rule does not limit the power of a court to entertain an action to perpetuate testimony. (1967, c. 954, s. 1; 1975, c. 762, s. 2.)



Rule 28. Persons before whom depositions may be taken.

Rule 28. Persons before whom depositions may be taken.

(a)        Within the United States.  Within the United States or within a territory or insular possession subject to the dominion of the United States, depositions shall be taken before a person authorized to administer oaths by the laws of this State, of the United States or of the place where the examination is held, or before a person appointed by the court in which the action is pending. A person so appointed has power to administer oaths and take testimony.

(b)        In foreign countries.  Depositions may be taken in a foreign country:

(1)        Pursuant to any applicable treaty or convention;

(2)        Pursuant to a letter of request, whether or not captioned a letter rogatory;

(3)        On notice before a person authorized to administer oaths in the place where the examination is held, either by the law thereof or by the law of the United States; or

(4)        Before a person commissioned by the court, and a person so commissioned shall have the power by virtue of his commission to administer any necessary oath and take testimony. A commission or a letter of request shall be issued on application and notice and on terms that are just and appropriate. It is not requisite to the issuance of a commission or a letter of request that the taking of the deposition in any other manner is impracticable or inconvenient; and both a commission and a letter of request may be issued in proper cases. A notice or commission may designate the person before whom the deposition is to be taken either by name or descriptive title. A letter of request may be addressed "To the Appropriate Authority in (here name the country)." When a letter of request or any other device is used pursuant to any applicable treaty or convention, it shall be captioned in the form prescribed by that treaty or convention. Evidence obtained in response to a letter of request need not be excluded merely because the testimony was not taken under oath, or any similar departure from the requirements for depositions taken within the United States under these rules.

(c)        Disqualification for interest.  Unless the parties agree otherwise by stipulation as provided in Rule 29, no deposition shall be taken before a person who is any of the following:

(1)        A relative, employee, or attorney of any of the parties;

(2)        A relative or employee of an attorney of the parties;

(3)        Financially interested in the action; or

(4)        An independent contractor if the contractor or the contractor's principal is under a blanket contract for the court reporting services with an attorney of the parties, party to the action, or party having a financial interest in the action. Notwithstanding the disqualification under this rule, the party desiring to take the deposition under a stipulation shall disclose the disqualification in writing in a Rule 30(b) notice of deposition and shall inform all parties to the litigation on the record of the existence of the disqualification under this rule and of the proposed stipulation waiving the disqualification. Any party opposing the proposed stipulation as provided in the notice of deposition shall give timely written notice of his or her opposition to all parties.

For the purposes of this rule, a blanket contract means a contract to perform court reporting services over a fixed period of time or an indefinite period of time, rather than on a case by case basis, or any other contractual arrangement which compels, guarantees, regulates, or controls the use of particular court reporting services in future cases.

Notwithstanding any other provision of law, a person is prohibited from taking a deposition under any contractual agreement that requires transmission of the original transcript without the transcript having been certified as provided in Rule 30(f) by the person before whom the deposition was taken.

Notwithstanding the provisions of this subsection, a person otherwise disqualified from taking a deposition under this subsection may take a deposition provided that the deposition is taken by videotape in compliance with Rule 30(b)(4) and Rule 30(f), and the notice for the taking of the deposition states the name of the person before whom the deposition will be taken and that person's relationship, if any, to a party or a party's attorney, provided that the deposition is also recorded by stenographic means by a nondisqualified person.

(d)        Depositions to be used outside this State. 

(1)        A person desiring to take depositions in this State to be used in proceedings pending in the courts of any other state or country may present to a judge of the superior or district court a commission, order, notice, consent, or other authority under which the deposition is to be taken, whereupon it shall be the duty of the judge to issue the necessary subpoenas pursuant to Rule 45. Orders of the character provided in Rules 30(b), 30(d), and 45(b) may be made upon proper application therefor by the person to whom such subpoena is directed. Failure by any person without adequate excuse to obey a subpoena served upon him pursuant to this rule may be deemed a contempt of the court from which the subpoena issued.

(2)        The commissioner herein provided for shall not proceed to act under and by virtue of his appointment until the party seeking to obtain such deposition has deposited with him a sufficient sum of money to cover all costs and charges incident to the taking of the deposition, including such witness fees as are allowed to witnesses in this State for attendance upon the superior court. From such deposit the commissioner shall retain whatever amount may be due him for services, pay the witness fees and other costs that may have been incurred by reason of taking such deposition, and if any balance remains in his hands, he shall pay the same to the party by whom it was advanced. (1967, c. 954, s. 1; 1975, c. 762, s. 2; 1995, c. 389, s. 4; 1999‑264, s. 1; 2001‑379, s. 4.)



Rule 29. Stipulations regarding discovery procedure.

Rule 29. Stipulations regarding discovery procedure.

Unless the court orders otherwise, the parties may by written stipulation (i) provide that depositions may be taken before any person, at any time or place, upon any notice, and in any manner and when so taken may be used like other depositions, and (ii) modify the procedures provided by these rules for other methods of discovery. (1967, c. 954, s. 1; 1975, c. 762, s. 1.)



Rule 30. Depositions upon oral examination.

Rule 30. Depositions upon oral examination.

(a)        When depositions may be taken.  After commencement of the action, any party may take the testimony of any person, including a party, by deposition upon oral examination. Leave of court, granted with or without notice, must be obtained only if the plaintiff seeks to take a deposition prior to the expiration of 30 days after service of the summons and complaint upon any defendant or service made under Rule 4(e), except that leave is not required (i) if a defendant has served a notice of taking deposition or otherwise sought discovery, or (ii) if special notice is given as provided in subsection (b)(2) of this rule. The attendance of witnesses may be compelled by subpoena as provided in Rule 45, provided that no subpoena need be served on a deponent who is a party or an officer, director or managing agent of a party, provided the party has been served with notice pursuant to subsection (b)(1) of this rule. The deposition of a person confined in prison or of a patient receiving in‑patient care in or confined to an institution or hospital for the mentally ill or mentally handicapped may be taken only by leave of court on such terms as the court prescribes.

(b)        Notice of examination; general requirements; place of examination; special notice; nonstenographic recording; production of documents and things; deposition of organization. 

(1)        A party desiring to take the deposition of any person upon oral examination shall give notice in writing to every other party to the action. The notice shall state the time and place for taking the deposition and the name and address of each person to be examined, if known, and, if the name is not known, a general description sufficient to identify him or the particular class or group to which he belongs. If a subpoena duces tecum is to be served on the person to be examined, the designation of the materials to be produced as set forth in the subpoena shall be attached to or included in the notice. The notice shall be served on all parties at least 15 days prior to the taking of the deposition when any party required to be served resides without the State and shall be served on all parties at least 10 days prior to the taking of the deposition when all of the parties required to be served reside within the State. Depositions of parties, officers, directors or managing agents of parties or of other persons designated pursuant to subsection (b)(6) hereof to testify on behalf of a party may be taken only at the following places:

A resident of the State may be required to attend for examination by deposition only in the county wherein he resides or is employed or transacts his business in person. A nonresident of the State may be required to attend for such examination only in the county wherein he resides or within 50 miles of the place of service except that a judge, as defined by subdivision (h) of this rule, may, upon motion showing good cause, require that a party who selected the county where the action is pending as the forum for the action or an officer, director or managing agent of such a party, or a person designated pursuant to subsection (b)(6) hereof to testify on behalf of such a party present himself for the taking of his deposition in the county where the action is pending. The judge upon granting the motion may make any other orders allowed by Rule 26(c) with respect thereto, including orders with respect to the expenses of the deponent.

(2)        Leave of court is not required for the taking of a deposition by plaintiff if the notice (i) states that the person to be examined is about to go out of the county where the action is pending and more than 100 miles from the place of trial, or is about to go out of the United States, or is bound on a voyage to sea, and will be unavailable for examination unless his deposition is taken before expiration of the 30‑day period, and (ii) sets forth facts to support the statement. The plaintiff's attorney shall sign the notice, and his signature constitutes a certification by him that to the best of his knowledge, information, and belief the statement and supporting facts are true. The sanctions provided by Rule 11 are applicable to the certification.

If a party shows that when he was served with notice under this subsection (b)(2) he was unable through the exercise of diligence to obtain counsel to represent him at the taking of the deposition, the deposition may not be used against him.

(3)        The court may for cause shown enlarge or shorten the time for taking the deposition.

(4)        Unless the court orders otherwise, testimony at a deposition may be recorded by sound recording, sound‑and‑visual, or stenographic means. If the testimony is to be taken by other means in addition to or in lieu of stenographic means, the notice shall state the methods by which it shall be taken and shall state whether a stenographer will be present at the deposition. In the case of a deposition taken by stenographic means, the party that provides for the stenographer shall provide for the transcribing of the testimony taken. If the deposition is by sound recording only, the party noticing the deposition shall provide for the transcribing of the testimony taken. If the deposition is by sound‑and‑visual means, the appearance or demeanor of deponents or attorneys shall not be distorted through camera techniques. Regardless of the method stated in the notice, any party or the deponent may have the testimony recorded by stenographic means.

(5)        A party deponent, deponents who are officers, directors or managing agents of parties and other persons designated pursuant to subsection (b)(6) hereof to testify on behalf of a party may not be served with a subpoena duces tecum, but the notice to a party for the deposition of such a deponent may be accompanied by a request made in compliance with Rule 34 for the production of documents and tangible things at the taking of the deposition. The procedure of Rule 34, except as to time for response, shall apply to the request. When a notice to take such a deposition is accompanied by a request made in compliance with Rule 34 the notice and the request must be served at least 15 days earlier than would otherwise be required by Rule 30(b)(1), and any objections to such a request must be served at least seven days prior to the taking of the deposition.

(6)        A party may in his notice and in a subpoena name as the deponent a public or private corporation or a partnership or association or governmental agency and describe with reasonable particularity the matters on which examination is requested. In that event, the organization so named shall designate one or more officers, directors, or managing agents, or other persons who consent to testify on its behalf, and may set forth, for each person designated, the matters on which he will testify. A subpoena shall advise a nonparty organization of its duty to make such a designation. It shall not be necessary to serve a subpoena on an organization which is a party, but the notice, served on a party without an accompanying subpoena shall clearly advise such of its duty to make the required designation. The persons so designated shall testify as to matters known or reasonably available to the organization. This subsection (b)(6) does not preclude taking a deposition by any other procedure authorized in these rules.

(7)        The parties may stipulate in writing or the court may upon motion order that a deposition be taken by telephone. For the purposes of this rule and Rules 28(a), 37(a)(1) and 45(d), a deposition taken by telephone is taken in the district and the place where the deponent is to answer questions propounded to him.

(c)        Examination and cross‑examination; record of examination; oath; objections.  Examination and cross‑examination of witnesses may proceed as permitted at the trial under the provisions of Rule 43(b). The person before whom the deposition is to be taken shall put the deponent on oath and shall personally, or by someone acting under his direction and in his presence, record the testimony of the deponent. The testimony shall be taken stenographically or recorded by any other means ordered in accordance with subsection (b)(4) of this rule. If requested by one of the parties, the testimony shall be transcribed.

All objections made at the time of the examination to the qualifications of the person before whom the deposition is taken, or to the manner of taking it, or to the evidence presented, or to the conduct of any party, and any other objection to the proceedings, shall be noted upon the deposition by the person before whom the deposition is taken. Subject to any limitations imposed by orders entered pursuant to Rule 26(c) or 30(d), evidence objected to shall be taken subject to the objections. In lieu of participating in the oral examination, parties may serve written questions in a sealed envelope on the party who served the notice of taking the deposition, and he shall transmit them to the person before whom the deposition is to be taken who shall open them at the deposition, propound them to the witness and record the answers verbatim.

(d)        Motion to terminate or limit examination.  At any time during the taking of the deposition, on motion of a party or of the deponent and upon a showing that the examination is being conducted in bad faith or in such manner as unreasonably to annoy, embarrass, or oppress the deponent or party, a judge of the court in which the action is pending or any judge in the county where the deposition is being taken may order before whom the examination is being taken to cease forthwith from taking the deposition, or may limit the scope and manner of the taking of the deposition as provided in Rule 26(c). If the order made terminates the examination, it shall be resumed thereafter only upon the order of a judge of the court in which the action is pending. Upon demand of the objecting party or deponent, the taking of the deposition shall be suspended for the time necessary to make a motion for an order. The provisions of Rule 37(a)(4) apply to the award of expenses incurred in relation to the motion.

(e)        Submission to deponent; changes; signing.  The sound‑and‑visual recording, or the transcript of it, if any, the transcript of the sound recording, or the transcript of a deposition taken by stenographic means, shall be submitted to the deponent for examination and shall be reviewed by the deponent, unless such examination and review are waived by the deponent and by the parties. If there are changes in form or substance, the deponent shall sign a statement reciting such changes and the reasons given by the deponent for making them. The person administering the oath shall indicate in the certificate prescribed by subdivision (f)(1) whether any review was requested and, if so, shall append any changes made by the deponent. The certificate shall then be signed by the deponent, unless the parties by stipulation waive the signing or the deponent is ill or cannot be found or refuses to sign. If the certificate is not signed by the deponent within 30 days of its submission to him, the person before whom the deposition was taken shall sign the certificate and state on the certificate the fact of the waiver or of the illness or absence of the deponent or the fact of the refusal or failure to sign together with the reason, if any, given therefor; and the deposition may then be used as fully as though the certificate were signed unless on a motion to suppress under Rule 32(d)(4) the court holds that the reasons given for the refusal to sign require rejection of the deposition in whole or in part.

(f)         Certification by person administering the oath; exhibits; copies. 

(1)        The person administering the oath shall certify that the deponent was duly sworn by him and that the deposition is a true record of the testimony given by the deponent. This certificate shall be in writing and accompany the sound‑and‑visual or sound recording or transcript of the deposition. He shall then place the deposition in an envelope or package endorsed with the title of the action and marked "Deposition of (here insert name of witness)" and shall personally deliver it or mail it by first class mail to the party taking the deposition or his attorney who shall preserve it as the court's copy.

Documents and things produced for inspection during the examination of the deponent shall, upon the request of a party, be marked for identification and annexed to and returned with the deposition, and may be inspected and copied by any party, except that (i) the person producing the materials may substitute copies to be marked for identification, if he affords to all parties fair opportunity to verify the copies by comparison with the originals, and (ii) if the person producing the materials requests their return, the person before whom the deposition is taken shall mark them, give each party an opportunity to inspect and copy them, and return them to the person producing them, and the materials may then be used in the manner as if annexed to and returned with the deposition. Any party may move for an order that the original be annexed to and returned with the deposition to the court, pending final disposition of the case.

(2)        Upon payment of reasonable charges therefor, the person administering the oath shall furnish a copy of the deposition to any party or to the deponent.

(3)        Repealed by Session Laws 2005‑138, s. 3, effective October 1, 2005.

(g)        Failure to attend or to serve subpoena; expenses. 

(1)        If the party giving the notice of the taking of a deposition fails to attend and proceed therewith and another party attends in person or by attorney pursuant to the notice, the judge may order the party giving the notice to pay to such other party the reasonable expenses incurred by him and his attorney in attending, including reasonable attorney's fees.

(2)        If the party giving the notice of the taking of a deposition of a witness fails to serve a subpoena upon him and the witness because of such failure does not attend, and if another party attends in person or by attorney because he expects the deposition of that witness to be taken, the judge may order the party giving the notice to pay to such other party the reasonable expenses incurred by him and his attorney in attending, including reasonable attorney's fees.

(h)        Judge; definition. 

(1)        In respect to actions in the superior court, a judge of the court in which the action is pending shall, for the purposes of this rule, and Rule 26, Rule 31, Rule 33, Rule 34, Rule 35, Rule 36 and Rule 37, be a superior court judge who has jurisdiction pursuant to G.S. 7A‑47.1 or G.S. 7A‑48 in that county.

(2)        In respect to actions in the district court, a judge of the court in which the action is pending shall, for the purposes of this rule, Rule 26, Rule 31, Rule 33, Rule 34, Rule 35, Rule 36 and Rule 37, be the chief district judge or any judge designated by him pursuant to G.S. 7A‑192.

(3)        In respect to actions in either the superior court or the district court, a judge of the court in the county where the deposition is being taken shall, for the purposes of this rule, be a superior court judge who has jurisdiction pursuant to G.S. 7A‑47.1 or G.S. 7A‑48 in that county, or the chief judge of the district court or any judge designated by him pursuant to G.S. 7A‑192. (1967, c. 954, s. 1; 1973, c. 828, s. 1; c. 1126, ss. 1, 2; 1975, c. 762, s. 2; 1977, c. 769; 1983, c. 201, s. 2; c. 801, ss. 1, 2; 1987 (Reg. Sess., 1988), c. 1037, s. 42; 1995, c. 353, ss. 1‑3; 1995 (Reg. Sess., 1996), c. 742, s. 4; 2005‑138, s. 3.)



Rule 31. Depositions upon written questions.

Rule 31. Depositions upon written questions.

(a)        Serving questions; notice.  After commencement of the action, any party may take the testimony of any person, including a party, by deposition upon written questions. The attendance of witnesses may be compelled by the use of subpoena as provided in Rule 45 provided that no subpoena need be served on a deponent who is a party or an officer, director or managing agent of a party, provided the party has been served with notice pursuant to this rule. Such a deposition shall be taken in the county where the witness resides or is employed or transacts his business in person unless the witness agrees that it may be taken elsewhere. The deposition of a person confined in prison or of a patient receiving in‑patient care in or confined to an institution or hospital for the mentally ill or mentally handicapped may be taken only by leave of court on such terms as the court prescribes.

A party desiring to take a deposition upon written questions shall serve them upon every other party with a notice stating (i) the name and address of the person who is to answer them, if known, and if the name is not known, a general description sufficient to identify him or the particular class or group to which he belongs, and (ii) the name or descriptive title and address of the officer before whom the deposition is to be taken. A deposition upon written questions may be taken of a public or private corporation or a partnership or association or governmental agency in accordance with the provisions of Rule 30(b)(6).

Within 30 days after the notice and written questions are served, a party may serve cross questions upon all other parties. Within 10 days after being served with cross questions, a party may serve redirect questions upon all other parties. Within 10 days after being served with redirect questions, a party may serve recross questions upon all other parties. The court may for cause shown enlarge or shorten the time.

(b)        Person to take responses and prepare record.  A copy of the notice and copies of all questions served shall be delivered by the party taking the deposition to the person designated in the notice to take the deposition, who shall proceed promptly, in the manner provided by Rule 30(c), (e), and (f), to take the testimony of the deponent in response to the questions and to prepare, certify, and mail the deposition, attaching thereto the copy of the notice and the questions received by him.

(c)        Repealed by Session Laws 2005‑138, s. 4, effective October 1, 2005. (1967, c. 954, s. 1; 1975, c. 762, s. 2; 2005‑138, s. 4.)



Rule 32. Use of depositions in court proceedings.

Rule 32. Use of depositions in court proceedings.

(a)        Use of depositions.  At the trial or upon the hearing of a motion or an interlocutory proceeding or upon a hearing before a referee, any part or all of a deposition, so far as admissible under the rules of evidence applied as though the witness were then present and testifying, may be used against any party who was present or represented at the taking of the deposition or who had reasonable notice thereof, in accordance with any of the following provisions:

(1)        Any deposition may be used by any party for the purpose of contradicting or impeaching the testimony of deponent as a witness.

(2)        The deposition of a person called as a witness may also be used as substantive evidence by any party adverse to the party who called the deponent as a witness and it may be used by the party calling deponent as a witness as substantive evidence of such facts stated in the deposition as are in conflict with or inconsistent with the testimony of deponent as a witness.

(3)        The deposition of a party or of any one who at the time of taking the deposition was an officer, director, or managing agent, or a person designated under Rule 30(b)(6) or 31(a) to testify on behalf of a public or private corporation, partnership or association or governmental agency which is a party may be used by an adverse party for any purpose, whether or not the deponent testifies at the trial or hearing.

(4)        The deposition of a witness, whether or not a party, may be used by any party for any purpose if the court finds: that the witness is dead; or that the witness is at a greater distance than 100 miles from the place of trial or hearing, or is out of the United States, unless it appears that the absence of the witness was procured by the party offering the deposition; or that the witness is unable to attend or testify because of age, illness, infirmity, or imprisonment; or that the party offering the deposition has been unable to procure the attendance of the witness by subpoena; or upon application and notice, that such exceptional circumstances exist as to make it desirable, in the interest of justice and with due regard to the importance of presenting testimony of witnesses orally in open court, to allow the deposition to be used; or the witness is an expert witness whose testimony has been procured by videotape as provided for under Rule 30(b)(4).

(5)        If only part of a deposition is offered in evidence by a party, an adverse party may require him to introduce any other part which is relevant to the part introduced, and any party may introduce any other parts.

Substitution of parties pursuant to Rule 25 does not affect the right to use depositions previously taken; and, when an action in any court of the United States or of any state has been dismissed and another action involving the same subject matter is afterward brought between the same parties or their representatives or successors in interest, all depositions lawfully taken in the former action and duly prepared, certified, and delivered in accordance with Rule 30 may be used in the latter as if originally taken therefor.

(b)        Objections to admissibility.  Subject to the provisions of Rules 28(b) and subsection (d)(3) of this rule, objection may be made at the trial or hearing to receiving in evidence any deposition or part thereof for any reason which would require the exclusion of the evidence if the witness were then present and testifying.

(c)        Effect of taking or using depositions.  A party does not make a person his own witness for any purpose by taking his deposition. The introduction in evidence of the deposition or any part thereof for any purpose other than that of contradicting or impeaching the deponent makes the deponent the witness of the party introducing the deposition, but this shall not apply to the use by an adverse party of a deposition under subsection (a)(2) or (a)(3) of this rule. At the trial or hearing any party may rebut any relevant evidence contained in a deposition whether introduced by him or by any other party.

(d)        Effect of errors and irregularities in depositions. 

(1)        As to Notice.  All errors and irregularities in the notice for taking a deposition are waived unless written objection is promptly served upon the party giving the notice.

(2)        As to Disqualification of Person before Whom Taken.  Objection to taking a deposition because of disqualification of the person before whom it is to be taken is waived unless made before the taking of the deposition begins or as soon thereafter as the disqualification becomes known or could be discovered with reasonable diligence.

(3)        As to Taking of Deposition. 

a.         Objections to the competency of a witness or to the competency, relevancy, or materiality of testimony are not waived by failure to make them before or during the taking of the deposition, unless the ground of the objection is one which might have been obviated or removed if presented at that time.

b.         Errors and irregularities occurring at the oral examination in the manner of taking the deposition, in the form of the questions or answers, in the oath or affirmation, or in the conduct of parties, and errors of any kind which might be obviated, removed, or cured if promptly presented, are waived unless seasonable objection thereto is made at the taking of the deposition.

c.         Objections to the form of written questions submitted under Rule 31 are waived unless served in writing upon the party propounding them within the time allowed for serving the succeeding cross or other questions and within five days after service of the last questions authorized.

(4)        As to Completion and Return of Deposition.  Errors and irregularities in the manner in which the testimony is transcribed or the deposition is prepared, signed, certified, sealed, indorsed, transmitted, or otherwise dealt with by the person taking the deposition under Rules 30 and 31 are waived unless a motion to suppress the deposition or some part thereof is made with reasonable promptness after such defeat is, or with due diligence might have been, ascertained. (1967, c. 954, s. 1; 1975, c. 762, s. 2; 1977, c. 984; 1981, c. 599, s. 2; 2005‑138, ss. 5, 6.)



Rule 33. Interrogatories to parties.

Rule 33. Interrogatories to parties.

(a)        Availability; procedures for use.  Any party may serve upon any other party written interrogatories to be answered by the party served or, if the party served is a public or private corporation or a partnership or association or governmental agency, by any officer or agent, who shall furnish such information as is available to the party. Interrogatories may, without leave of court, be served upon the plaintiff after commencement of the action and upon any other party with or after service of the summons and complaint upon that party.

A party may direct no more than 50 interrogatories, in one or more sets, to any other party, except upon leave granted by the Court for good cause shown or by agreement of the other party.  Interrogatory parts and subparts shall be counted as separate interrogatories for purposes of this rule.

There shall be sufficient space following each interrogatory in which the respondent may state the response. The respondent shall: (1) state the response in the space provided, using additional pages if necessary; or (2) restate the interrogatory to be followed by the response.

Each interrogatory shall be answered separately and fully in writing under oath, unless it is objected to, in which event the reasons for objection shall be stated in lieu of an answer. An objection to an interrogatory shall be made by stating the objection and the reason therefor either in the space following the interrogatory or following the restated interrogatory. The answers are to be signed by the person making them, and the objections signed by the attorney making them. The party upon whom the interrogatories have been served shall serve a copy of the answers, and objections if any, within 30 days after the service of the interrogatories, except that a defendant may serve answers or objections within 45 days after service of the summons and complaint upon the defendant. The court may allow a shorter or longer time. The party submitting the interrogatories may move for an order under Rule 37(a) with respect to any objection to or other failure to answer an interrogatory.

(b)        Scope; use at trial.  Interrogatories may relate to any matters which can be inquired into under Rule 26(b), and the answers may be used to the extent permitted by the rules of evidence.

An interrogatory otherwise proper is not necessarily objectionable  merely because an answer to the interrogatory involves an opinion or contention that relates to fact or the application of law to fact, but the court may order that such an interrogatory need not be answered until after designated discovery has been completed or until a pretrial conference or other later time.

(c)        Option to produce business records.  Where the answer to an interrogatory may be derived or ascertained from the business records of the party upon whom the interrogatory has been served or from an examination, audit or inspection of such business records, or from a compilation, abstract or summary based thereon, and the burden of deriving or ascertaining the answer is substantially the same for the party serving the interrogatory as for the party served, it is a sufficient answer to such interrogatory to specify the records from which the answer may be derived or ascertained and to afford to the party serving the interrogatory reasonable opportunity to examine, audit or inspect such records and to make copies, compilations, abstracts or summaries. (1967, c. 954, s. 1; 1971, c. 1156, s. 4.5; 1975, c. 99; c. 762, s. 2; 1987, c. 73, c. 613, s. 1.)



Rule 34. Production of documents and things and entry upon land for inspection and other purposes.

Rule 34. Production of documents and things and entry upon land for inspection and other purposes.

(a)        Scope.  Any party may serve on any other party a request (i) to produce and permit the party making the request, or someone acting on his behalf, to inspect and copy, any designated documents (including writings, drawings, graphs, charts, photographs,  phono‑records, and other data compilations from which information can be obtained, translated, if necessary, by the respondent through detection devices into reasonably usable form), or to inspect and copy, test, or sample any tangible things which constitute or contain  matters within the scope of Rule 26(b) and which are in the possession, custody or control of the party upon whom the request is served; or (ii) to permit entry upon designated land or other property in the possession or control of the party upon whom the request is served for the purpose of inspection and measuring, surveying, photographing, testing, or sampling the property or any designated object or operation thereon, within the scope of Rule 26(b).

(b)        Procedure.  The request may, without leave of court, be served upon the plaintiff after commencement of the action and upon any other party with or after service of the summons and complaint upon that party. The request shall set forth the items to be inspected either by individual item or by category, and describe each item and category with reasonable particularity. The request shall specify a reasonable time, place, and manner of making the inspection and performing the related acts.

The party upon whom the request is served shall serve a written response within 30 days after the service of the request, except that  a defendant may serve a response within 45 days after service of the summons and complaint upon that defendant. The court may allow a shorter or longer time. The response shall state, with respect to each item or category, that inspection and related activities will be permitted as requested, unless the request is objected to, in which event the reasons for objection shall be stated. If objection is made  to part of an item or category, the part shall be specified. The party submitting the request may move for an order under Rule 37(a) with respect to any objection to or other failure to respond to the request or any part thereof, or any failure to permit inspection as requested.

There shall be sufficient space following each request in which the respondent may state the response.  The respondent shall: (1) state the response in the space provided, using additional pages if necessary; or (2) restate the request to be followed by the response.  An objection to a request shall be made by stating the objection and the reason therefor either in the space following the request or following the restated request.

(c)        Persons not parties.  This rule does not preclude an independent action against a person not a party for production of documents and things and permission to enter upon land. (1967, c. 954, s. 1; 1969, c. 895, s. 8; 1973, c. 923, s. 1; 1975, c. 762, s. 2; 1987, c. 613, s. 2.)



Rule 35. Physical and mental examination of persons.

Rule 35. Physical and mental examination of persons.

(a)        Order for examination.  When the mental or physical condition (including the blood group) of a party, or of an agent or a person in the custody or under the legal control of a party, is in controversy, a judge of the court in which the action is pending as defined by Rule 30(h) may order the party to submit to a physical or mental examination by a physician or to produce for examination his agent or the person in his custody or legal control. The order may be made only on motion for good cause shown and upon notice to the person to be examined and to all parties and shall specify the time, place, manner, conditions, and scope of the examination and the person or persons by whom it is to be made.

(b)        Report of examining physician. 

(1)        If requested by the party against whom an order is made under Rule 35(a) or the person examined, the party causing the examination to be made shall deliver to him a copy of a detailed written report of the examining physician setting out his findings, including results of all tests made, diagnoses and conclusions, together with like reports of all  earlier examinations of the same condition. After such request and delivery the party causing the examination shall be entitled upon request to receive from the party against whom the order is made a like report of any examination, previously or thereafter made, of the same condition, unless, in the case of a report of examination of a person not a party, the party shows that he is unable to obtain it. The court on motion may make an order against a party requiring delivery of a report on such terms as are just, and if a physician fails or refuses to make a report the court may exclude his testimony if offered at the trial.

(2)        By requesting and obtaining a report of the examination so ordered or by taking the deposition of the examiner, the party examined waives any privilege he may have in that action or any other involving the same controversy, regarding the testimony of every other person who has examined or may thereafter examine him in respect of the same mental or physical condition.

(3)        This subsection applies to examinations made by agreement of the parties, unless the agreement expressly provides otherwise. This subsection does not preclude discovery of a report of an examining physician or the taking of a deposition of the physician in accordance with the provisions of any other rule. (1967, c. 954, s. 1; 1975, c. 762, s. 2.)



Rule 36. Requests for admission; effect of admission.

Rule 36. Requests for admission; effect of admission.

(a)        Request for admission.  A party may serve upon any other party a written request for the admission, for purposes of the pending action only, of the truth of any matters within the scope of Rule 26(b) set forth in the request that relate to statements or opinions of fact or of the application of law to fact, including the genuineness of any documents described in the request. Copies of documents shall be served with the request unless they have been or are otherwise furnished or made available for inspection and copying. The request may, without leave of court, be served upon the plaintiff after commencement of the action and upon any other party with or after service of the summons and complaint upon that party. If the request is served with service of the summons and complaint, the summons shall so state.

Each matter of which an admission is requested shall be separately set forth. The matter is admitted unless, within 30 days after service of the request, or within such shorter or longer time as the court may allow, the party to whom the request is directed serves upon the party requesting the admission a written answer or objection addressed to the matter, signed by the party or by his attorney, but, unless the court shortens the time, a defendant shall not be required to serve answers or objections before the expiration of 60 days after service of the summons and complaint upon him. If objection is made, the reasons therefor shall be stated. The answer shall specifically deny the matter or set forth in detail the reasons why the answering party cannot truthfully admit or deny the matter. A denial shall fairly meet the substance of the requested admission, and when good faith requires that a party qualify his answer or deny only a part of the matter of which an admission is requested, he shall specify so much of it as is true and qualify or deny the remainder. An answering party may not give lack of information or knowledge as a reason for failure to admit or deny unless he states that he has made reasonable inquiry and that the information known or readily obtainable by him is insufficient to enable him to admit or deny. A party who considers that a matter of which an admission has been requested presents a genuine issue for trial may not, on that ground alone, object to the request; he may, subject to the provisions of Rule 37(c), deny the matter or set forth reasons why he cannot admit or deny it.

There shall be sufficient space following each request in which the respondent may state the response.  The respondent shall:

(1)        State the response in the space provided, using additional pages if necessary; or

(2)        Restate the request to be followed by the response.  An objection to a request shall be made by stating the objection and the reason therefor either in the space following the request or following the restated request.

The party who has requested the admissions may move to determine the sufficiency of the answers or objections. Unless the court determines that an objection is justified, it shall order that an answer be served. If the court determines that an answer does not comply with the requirements of this rule, it may order either that the matter is admitted or that an amended answer be served. The court may, in lieu of these orders, determine that final disposition of the request be made at a pretrial conference or at a designated time prior to trial. The provisions of Rule 37(a)(4) apply to the award of expenses incurred in relation to the motion.

(b)        Effect of admission.  Any matter admitted under this rule is conclusively established unless the court on motion permits withdrawal or amendment of the admission. Subject to the provisions of Rule 16 governing amendment of a pretrial order, the court may permit withdrawal or amendment when the presentation of the merits of the action will be subserved thereby and the party who obtained the admission fails to satisfy the court that withdrawal or amendment will prejudice him in maintaining his action or defense on the merits. Any admission made by a party under this rule is for the purpose of pending action only and is not an admission by him for any other purpose nor may it be used against him in any other proceeding. (1967, c. 954, s. 1; 1975, c. 762, s. 2; 1981, c. 384, ss. 1, 2; 1987, c. 613, s. 3.)



Rule 37. Failure to make discovery; sanctions.

Rule 37. Failure to make discovery; sanctions.

(a)        Motion for order compelling discovery.  A party, upon reasonable notice to other parties and all persons affected thereby, may apply for an order compelling discovery as follows:

(1)        Appropriate Court.  An application for an order to a party or a deponent who is not a party may be made to a judge of the court in which the action is pending, or, on matters relating to a deposition where the deposition is being taken in this State, to a judge of the court in the county where the deposition is being taken, as defined by Rule 30(h).

(2)        Motion.  If a deponent fails to answer a question propounded or submitted under Rules 30 or 31, or a corporation or other entity fails to make a designation under Rule 30(b)(6) or 31(a), or a party fails to answer an interrogatory submitted under Rule 33, or if a party, in response to a request for inspection submitted under Rule 34, fails to respond that inspection will be permitted as requested or fails to permit inspection as requested, the discovering party may move for an order compelling an answer, or a designation, or an order compelling inspection in accordance with the request. The motion must include a certification that the movant has in good faith conferred or attempted to confer with the person or party failing to make the discovery in an effort to secure the information or material without court action. When taking a deposition on oral examination, the proponent of the question shall complete the examination on all other matters before he adjourns the examination in order to apply for an order.

If the court denies the motion in whole or in part, it may make such protective order as it would have been empowered to make on a motion made pursuant to Rule 26(c).

(3)        Evasive or Incomplete Answer.  For purposes of this subdivision an evasive or incomplete answer is to be treated as a failure to answer.

(4)        Award of Expenses of Motion.  If the motion is granted, the court shall, after opportunity for hearing, require the party or deponent whose conduct necessitated the motion or the party advising such conduct or both of them to pay to the moving party the reasonable expenses incurred in obtaining the order, including attorney's fees, unless the court finds that the opposition to the motion was substantially justified or that other circumstances make an award of expenses unjust.

If the motion is denied, the court shall, after opportunity for hearing, require the moving party to pay to the party or deponent who opposed the motion the reasonable expenses incurred in opposing the motion, including attorney's fees, unless the court finds that the making of the motion was substantially justified or that other circumstances make an award of expenses unjust.

If the motion is granted in part and denied in part, the court may apportion the reasonable expenses incurred in relation to the motion among the parties and persons in a just manner.

(b)        Failure to comply with order. 

(1)        Sanctions by Court in County Where Deposition Is Taken.  If a deponent fails to be sworn or to answer a question after being directed to do so by a judge of the court in the county in which the deposition is being taken, the failure may be considered a contempt of that court.

(2)        Sanctions by Court in Which Action Is Pending.  If a party or an officer, director, or managing agent of a party or a person designated under Rule 30(b)(6) or 31(a) to testify on behalf of a party fails to obey an order to provide or permit discovery, including an order made under section (a) of this rule or Rule 35, or if a party fails to obey an order entered under Rule 26(f) a judge of the court in which the action is pending may make such orders in regard to the failure as are just, and among others the following:

a.         An order that the matters regarding which the order was made or any other designated facts shall be taken to be established for the purposes of the action in accordance with the claim of the party obtaining the order;

b.         An order refusing to allow the disobedient party to support or oppose designated claims or defenses, or prohibiting him from introducing designated matters in evidence;

c.         An order striking out pleadings or parts thereof, or staying further proceedings until the order is obeyed, or dismissing the action or proceeding or any part thereof, or rendering a judgment by default against the disobedient party;

d.         In lieu of any of the foregoing orders or in addition thereto, an order treating as a contempt of court the failure to obey any orders except an order to submit to a physical or mental examination;

e.         Where a party has failed to comply with an order under Rule 35(a) requiring him to produce another for examination, such orders as are listed in subdivisions a, b, and c of this subsection, unless the party failing to comply shows that he is unable to produce such person for examination.

In lieu of any of the foregoing orders or in addition thereto, the court shall require the party failing to obey the order to pay the reasonable expenses, including attorney's fees, caused by the failure, unless the court finds that the failure was substantially justified or that other circumstances make an award of expenses unjust.

(c)        Expenses on failure to admit.  If a party fails to admit the genuineness of any document or the truth of any matter as requested under Rule 36, and if the party requesting the admissions thereafter proves the genuineness of the document or the truth of the matter, he may apply to the court for an order requiring the other party to pay him the reasonable expenses incurred in making that proof, including reasonable attorney's fees. The court shall make the order unless it finds that (i) the request was held objectionable pursuant to Rule 36(a), or (ii) the admission sought was of no substantial importance, or (iii) the party failing to admit had reasonable ground to believe that he might prevail on the matter, or (iv) there was other good reason for the failure to admit.

(d)        Failure of party to attend at own deposition or serve answers to interrogatories or respond to request for inspection.  If a party or an officer, director, or managing agent of a party or a person designated under Rule 30(b)(6) or 31(a) to testify on behalf of a party fails (i) to appear before the person who is to take his deposition, after being served with a proper notice, or (ii) to serve answers or objections to interrogatories submitted under Rule 33, after proper service of the interrogatories, or (iii) to serve a written response to a request for inspection submitted under Rule 34, after proper service of the request, the court in which the action is pending on motion may make such orders in regard to the failure as are just, and among others it may take any action authorized under subdivisions a, b, and c of subsection (b)(2) of this rule. In lieu of any order or in addition thereto, the court shall require the party failing to act to pay the reasonable expenses, including attorney's fees, caused by the failure, unless the court finds that the failure was substantially justified or that other circumstances make an award of expenses unjust.

The failure to act described in this section may not be excused on the ground that the discovery sought is objectionable unless the party failing to act has applied for a protective order as provided by Rule 26(c).

(e),       (f) Reserved for future codification purposes.

(g)        Failure to participate in the framing of a discovery plan.  If a party or his attorney fails to participate in good faith in the framing of a discovery plan by agreement as is required by Rule 26(f), the court may, after opportunity for hearing, require such party or his attorney to pay to any other party the reasonable expenses, including attorney's fees, caused by the failure. (1967, c. 954, s. 1; 1973, c. 827, s. 1; 1975, c. 762, s. 2; 1985, c. 603, ss. 5‑7; 2001‑379, s. 5.)



Rule 38. Jury trial of right.

Article 6.

Trials.

Rule 38. Jury trial of right.

(a)        Right preserved.  The right of trial by jury as declared by the Constitution or statutes of North Carolina shall be preserved to the parties inviolate.

(b)        Demand.  Any party may demand a trial by jury of any issue triable of right by a jury by serving upon the other parties a demand  therefor in writing at any time after commencement of the action and not later than 10 days after the service of the last pleading directed to such issue. Such demand may be made in the pleading of the party or endorsed on the pleading.

(c)        Demand  Specification of issues.  In his demand a party may specify the issues which he wishes so tried; otherwise, he shall be deemed to have demanded trial by jury for all the issues so triable. If a party has demanded trial by jury for only some of the issues, any other party within 10 days after service of the last pleading directed to such issues or within 10 days after service of the demand, whichever is later, or such lesser time as the court may order, may serve a demand for trial by jury of any other or all of the issues in the action.

(d)        Waiver.  Except in actions wherein jury trial cannot be waived, the failure of a party to serve a demand as required by this rule and file it as required by Rule 5(d) constitutes a waiver by him  of trial by jury. A demand for trial by jury as herein provided may not be withdrawn without the consent of the parties who have pleaded or otherwise appear in the action.

(e)        Right granted.  The right of trial by jury as to the issue of just compensation shall be granted to the parties involved in any condemnation proceeding brought by bodies politic, corporations or persons which possess the power of eminent domain. (1967, c. 954, s. 1; 1973, c. 149.)



Rule 39. Trial by jury or by the court.

Rule 39. Trial by jury or by the court.

(a)        By jury.  When trial by jury has been demanded and has not been withdrawn as provided in Rule 38, the action shall be designated upon the docket as a jury action. The trial of all issues so demanded shall be by jury, unless

(1)        The parties who have pleaded or otherwise appeared in the action or their attorneys of record, by written stipulation filed with the court or by an oral stipulation made in open court and entered in the minutes, consent to trial by the court sitting without a jury, or

(2)        The court upon motion or of its own initiative finds that a right of trial by jury of some or all of those issues does not exist under the Constitution or statutes.

(b)        By the court.  Issues not demanded for trial by jury as provided in Rule 38 shall be tried by the court; but, notwithstanding the failure of a party to demand a trial by jury in an action in which such a demand might have been made of right, the court in its discretion upon motion or of its own initiative may order a trial by jury of any or all issues.

(c)        Advisory jury and trial by consent.  In all actions not triable of right by a jury the court upon motion or if its own initiative may try any issue or question of fact with an advisory jury or the court, with the consent of the parties, may order a trial with a jury whose verdict has the same effect as if trial by jury had been a matter of right. In either event the jury shall be selected in the manner provided by Rule 47(a). (1967, c. 954, s. 1.)



Rule 40. Assignment of cases for trial; continuances.

Rule 40.  Assignment of cases for trial; continuances.

(a)        The senior resident superior court judge of any superior court district or set of districts as defined in G.S. 7A‑41.1 may provide by rule for the calendaring of actions for trial in the superior court division of the various counties within his district or set of districts. Calendaring of actions for trial in the district court shall be in accordance with G.S. 7A‑146. Precedence shall be given to actions entitled thereto by any statute of this State.

(b)        No continuance shall be granted except upon application to the court. A continuance may be granted only for good cause shown and upon such terms and conditions as justice may require. Good cause for granting a continuance shall include those instances when a party to the proceeding, a witness, or counsel of record has an obligation of service to the State of North Carolina, including service as a member of the General Assembly or the Rules Review Commission. (1967, c. 954, s. 1; 1969, c. 895, s. 9; 1985, c. 603, s. 8; 1987 (Reg. Sess., 1988), c. 1037, s. 43; 1997‑34, s. 10.)



Rule 41. Dismissal of actions.

Rule 41. Dismissal of actions.

(a)        Voluntary dismissal; effect thereof. 

(1)        By Plaintiff; by Stipulation.  Subject to the provisions of Rule 23(c) and of any statute of this State, an action or any claim therein may be dismissed by the plaintiff without order of court (i) by filing a notice of dismissal at any time before the plaintiff rests his case, or; (ii) by filing a stipulation of dismissal signed by all parties who have appeared in the action. Unless otherwise stated in the notice of dismissal or stipulation, the dismissal is without prejudice, except that a notice of dismissal operates as an adjudication upon the merits when filed by a plaintiff who has once dismissed in any court of this or any other state or of the United States, an action based on or including the same claim. If an action commenced within the time prescribed therefor, or any claim therein, is dismissed without prejudice under this subsection, a new action based on the same claim may be commenced within one year after such dismissal unless a stipulation filed under (ii) of this subsection shall specify a shorter time.

(2)        By Order of Judge.  Except as provided in subsection (1) of this section, an action or any claim therein shall not be dismissed at the plaintiff's instance save upon order of the  judge and upon such terms and conditions as justice requires. Unless otherwise specified in the order, a dismissal under this subsection is without prejudice. If an action commenced within the time prescribed therefor, or any claim therein, is dismissed without prejudice under this subsection, a new action based on the same claim may be commenced within one year after such dismissal unless the judge shall specify in his order a shorter time.

(b)        Involuntary dismissal; effect thereof.  For failure of the plaintiff to prosecute or to comply with these rules or any order of court, a defendant may move for dismissal of an action or of any claim therein against him. After the plaintiff, in an action tried by the court without a jury, has completed the presentation of his evidence, the defendant, without waiving his right to offer evidence in the event the motion is not granted, may move for a dismissal on the ground that upon the facts and the law the plaintiff has shown no right to relief. The court as trier of the facts may then determine them and render judgment against the plaintiff or may decline to render any judgment until the close of all the evidence. If the court  renders judgment on the merits against the plaintiff, the court shall  make findings as provided in Rule 52(a). Unless the court in its order for dismissal otherwise specifies, a dismissal under this section and  any dismissal not provided for in this rule, other than a dismissal for lack of jurisdiction, for improper venue, or for failure to join a necessary party, operates as an adjudication upon the merits. If the court specifies that the dismissal of an action commenced within the time prescribed therefor, or any claim therein, is without prejudice, it may also specify in its order that a new action based on the same claim may be commenced within one year or less after such dismissal.

(c)        Dismissal of counterclaim; crossclaim, or third‑party claim.  The provisions of this rule apply to the dismissal of any counterclaim, crossclaim, or third‑party claim.

(d)        Costs.  A plaintiff who dismisses an action or claim under section (a) of this rule shall be taxed with the costs of the action unless the action was brought in forma pauperis. If a plaintiff who has once dismissed an action in any court commences an action based upon or including the same claim against the same defendant before the payment of the costs of the action previously dismissed, unless such previous action was brought in forma pauperis, the court, upon motion of the defendant, shall make an order for the payment of such costs by the plaintiff within 30 days and shall stay the proceedings in the action until the plaintiff has complied with the order. If the plaintiff does not comply with the order, the court shall dismiss the action. (1967, c. 954, s. 1; 1969, c. 895, s. 10; 1977, c. 290.)



Rule 42. Consolidation; separate trials.

Rule 42. Consolidation; separate trials.

(a)        Consolidation.  Except as provided in subdivision (b)(2) of this section, when actions involving a common question of law or fact are pending in one division of the court, the judge may order a joint hearing or trial of any or all the matters in issue in the actions; he may order all the actions consolidated; and he may make such orders concerning proceedings therein as may tend to avoid unnecessary costs or delay. When actions involving a common question of law or fact are pending in both the superior and the district court of the same county, a judge of the superior court in which the action is pending may order all the actions consolidated, and he may make such orders concerning proceedings therein as may tend to avoid unnecessary costs or delay.

(b)        Separate trials. 

(1)        The court may in furtherance of convenience or to avoid prejudice and shall for considerations of venue upon timely motion order a separate trial of any claim, cross‑claim, counterclaim, or third‑party claim, or of any separate issue or of any number of claims, cross‑claims, counterclaims, third‑party claims, or issues.

(2)        Upon motion of any party in an action that includes a claim commenced under Article 1G of Chapter 90 of the General Statutes involving a managed care entity as defined in G.S. 90‑21.50, the court shall order separate discovery and a separate trial of any claim, cross‑claim, counterclaim, or third‑party claim against a physician or other medical provider. (1967, c. 954, s. 1; 2001‑446, s. 4.8.)



Rule 43. Evidence.

Rule 43. Evidence.

(a)        Form.  In all trials the testimony of witnesses shall be taken orally in open court, unless otherwise provided by these rules.

(b)        Examination of hostile witnesses and adverse parties.  A party may interrogate any unwilling or hostile witness by leading questions and may contradict and impeach him in all respects as if he had been called by the adverse party. A party may call an adverse party or an agent or employee of an adverse party, or an officer, director, or employee of a public or private corporation or of a partnership or association which is an adverse party, or an officer, agent or employee of a state, county or municipal government or agency thereof which is an adverse party, and interrogate him by leading questions and contradict and impeach him in all respects as if he had  been called by the adverse party.

(c)        Record of excluded evidence.  In an action tried before a jury, if an objection to a question propounded to a witness is sustained by the court, the court on request of the examining attorney shall order a record made of the answer the witness would have given. The court may add such other or further statement as clearly shows the character of the evidence, the form in which it was offered, the objection made and the ruling thereon. In actions tried without a jury the same procedure may be followed, except that the court upon request shall take and report the evidence in full, unless it clearly appears  that the evidence is not admissible on any grounds or that the witness is privileged.

(d)        Affirmation in lieu of oath.  Whenever under these rules an oath is required to be taken, a solemn affirmation may be accepted in lieu thereof.

(e)        Evidence on motions.  When a motion is based on facts not appearing of record the court may hear the matter on affidavits presented by the respective parties, but the court may direct that the matter be heard wholly or partly on oral testimony or depositions. (1967, c. 954, s. 1.)



Rule 44. Proof of official record.

Rule 44. Proof of official record.

(a)        Authentication of copy.  An official record or an entry therein, when admissible for any purpose, may be evidence by an  official publication thereof or by a copy attested by the officer having the legal custody of the record, or by his deputy, and accompanied with a certificate that such officer has the custody. If the office in which the record is kept is without the State of North Carolina but within the United States or within a territory or insular possession subject to the dominion of the United States, the certificate may be made by a judge of a court of record of the political subdivision in which the record is kept, authenticated by the seal of the court, or may be made by any public officer having a seal of office and having official duties in the political subdivision in which the record is kept, authenticated by the seal of his office. If the office in which the record is kept is in a foreign state or country, the certificate may be made by a secretary of embassy or legation, consul general, consul, vice‑consul, or consular agent or by any officer in the foreign service of the United States stationed in the foreign state or country in which the record is kept, and authenticated by the seal of his office.

(b)        Proof of lack of record.  A written statement signed by an officer having the custody of an official record or by his deputy that after diligent search no record or entry of a specified tenor is found to exist in the records of his office, accompanied by a certificate as above provided, is admissible as evidence that the records of his office contain no such record or entry.

(c)        Other proof.  This rule does not prevent the proof of official records specified in Title 28, U.S.C. §§ 1738 and 1739 in the manner therein provided; nor of entry or lack of entry in official records by any method authorized by any other applicable statute or by the rules of evidence at common law. (1967, c. 954, s. 1.)



Rule 44.1. Determination of foreign law.

Rule 44.1.  Determination of foreign law.

A party who intends to raise an issue concerning the law of a foreign country shall give notice by pleadings or by other reasonable written notice.  The court, in determining foreign law, may consider any relevant material or source, including testimony, whether or not submitted by a party or admissible under Chapter 8 of the General Statutes and State law. The court's determination shall be treated as a ruling on a question of law. (1995, c. 389, s. 5.)



Rule 45. Subpoena.

Rule 45. Subpoena.

(a)        Form; Issuance. 

(1)        Every subpoena shall state all of the following:

a.         The title of the action, the name of the court in which the action is pending, the number of the civil action, and the name of the party at whose instance the witness is summoned.

b.         A command to each person to whom it is directed to attend and give testimony or to produce and permit inspection and copying of designated records, books, papers, documents, or tangible things in the possession, custody, or control of that person therein specified.

c.         The protections of persons subject to subpoenas under subsection (c) of this rule.

d.         The requirements for responses to subpoenas under subsection (d) of this rule.

(2)        A command to produce evidence may be joined with a command to appear at trial or hearing or at a deposition, or any subpoena may be issued separately.

(3)        A subpoena shall issue from the court in which the action is pending.

(4)        The clerk of court in which the action is pending shall issue a subpoena, signed but otherwise blank, to a party requesting it, who shall complete it before service. Any judge of the superior court, judge of the district court, magistrate, or attorney, as officer of the court, may also issue and sign a subpoena.

(b)        Service. 

(1)        Manner.  Any subpoena may be served by the sheriff, by the sheriff's deputy, by a coroner, or by any person who is not a party and is not less than 18 years of age. Service of a subpoena upon a person named therein shall be made by delivering a copy thereof to that person or by registered or certified mail, return receipt requested. Service of a subpoena for the attendance of a witness only may also be made by telephone communication with the person named therein only by a sheriff, the sheriff's designee who is not less than 18 years of age and is not a party, or a coroner.

(2)        Service of copy.  A copy of the subpoena served under subdivision (1) of this subsection shall also be served upon each party in the manner prescribed by Rule 5(b). This subdivision does not apply to subpoenas issued under G.S. 15A‑801 or G.S. 15A‑802.

(c)        Protection of Persons Subject to Subpoena. 

(1)        Avoid undue burden or expense.  A party or an attorney responsible for the issuance and service of a subpoena shall take reasonable steps to avoid imposing an undue burden or expense on a person subject to the subpoena. The court shall enforce this subdivision and impose upon the party or attorney in violation of this requirement an appropriate sanction that may include compensating the person unduly burdened for lost earnings and for reasonable attorney's fees.

(2)        For production of public records or hospital medical records.  Where the subpoena commands any custodian of public records or any custodian of hospital medical records, as defined in G.S. 8‑44.1, to appear for the sole purpose of producing certain records in the custodian's custody, the custodian subpoenaed may, in lieu of personal appearance, tender to the court in which the action is pending by registered or certified mail or by personal delivery, on or before the time specified in the subpoena, certified copies of the records requested together with a copy of the subpoena and an affidavit by the custodian testifying that the copies are true and correct copies and that the records were made and kept in the regular course of business, or if no such records are in the custodian's custody, an affidavit to that effect. When the copies of records are personally delivered under this subdivision, a receipt shall be obtained from the person receiving the records. Any original or certified copy of records or an affidavit delivered according to the provisions of this subdivision, unless otherwise objectionable, shall be admissible in any action or proceeding without further certification or authentication. Copies of hospital medical records tendered under this subdivision shall not be open to inspection or copied by any person, except to the parties to the case or proceedings and their attorneys in depositions, until ordered published by the judge at the time of the hearing or trial. Nothing contained herein shall be construed to waive the physician‑patient privilege or to require any privileged communication under law to be disclosed.

(3)        Written objection to subpoenas.  Subject to subsection (d) of this rule, a person commanded to appear at a deposition or to produce and permit the inspection and copying of records may, within 10 days after service of the subpoena or before the time specified for compliance if the time is less than 10 days after service, serve upon the party or the attorney designated in the subpoena written objection to the subpoena, setting forth the specific grounds for the objection. The written objection shall comply with the requirements of Rule 11. Each of the following grounds may be sufficient for objecting to a subpoena:

a.         The subpoena fails to allow reasonable time for compliance.

b.         The subpoena requires disclosure of privileged or other protected matter and no exception or waiver applies to the privilege or protection.

c.         The subpoena subjects a person to an undue burden.

d.         The subpoena is otherwise unreasonable or oppressive.

e.         The subpoena is procedurally defective.

(4)        Order of court required to override objection.  If objection is made under subdivision (3) of this subsection, the party serving the subpoena shall not be entitled to compel the subpoenaed person's appearance at a deposition or to inspect and copy materials to which an objection has been made except pursuant to an order of the court. If objection is made, the party serving the subpoena may, upon notice to the subpoenaed person, move at any time for an order to compel the subpoenaed person's appearance at the deposition or the production of the materials designated in the subpoena. The motion shall be filed in the court in the county in which the deposition or production of materials is to occur.

(5)        Motion to quash or modify subpoena.  A person commanded to appear at a trial, hearing, deposition, or to produce and permit the inspection and copying of records, books, papers, documents, or other tangible things, within 10 days after service of the subpoena or before the time specified for compliance if the time is less than 10 days after service, may file a motion to quash or modify the subpoena. The court shall quash or modify the subpoena if the subpoenaed person demonstrates the existence of any of the reasons set forth in subdivision (3) of this subsection. The motion shall be filed in the court in the county in which the trial, hearing, deposition, or production of materials is to occur.

(6)        Order to compel; expenses to comply with subpoena.  When a court enters an order compelling a deposition or the production of records, books, papers, documents, or other tangible things, the order shall protect any person who is not a party or an agent of a party from significant expense resulting from complying with the subpoena. The court may order that the person to whom the subpoena is addressed will be reasonably compensated for the cost of producing the records, books, papers, documents, or tangible things specified in the subpoena.

(7)        Trade secrets; confidential information.  When a subpoena requires disclosure of a trade secret or other confidential research, development, or commercial information, a court may, to protect a person subject to or affected by the subpoena, quash or modify the subpoena, or when the party on whose behalf the subpoena is issued shows a substantial need for the testimony or material that cannot otherwise be met without undue hardship, the court may order a person to make an appearance or produce the materials only on specified conditions stated in the order.

(8)        Order to quash; expenses.  When a court enters an order quashing or modifying the subpoena, the court may order the party on whose behalf the subpoena is issued to pay all or part of the subpoenaed person's reasonable expenses including attorney's fees.

(d)        Duties in Responding to Subpoenas. 

(1)        Form of response.  A person responding to a subpoena to produce documents shall produce them as they are kept in the usual course of business or shall organize and label the documents to correspond with the categories in the request.

(2)        Specificity of objection.  When information subject to a subpoena is withheld on the objection that it is subject to protection as trial preparation materials, or that it is otherwise privileged, the objection shall be made with specificity and shall be supported by a description of the nature of the communications, records, books, papers, documents, or other tangible things not produced, sufficient for the requesting party to contest the objection.

(d1)      Opportunity for Inspection of Subpoenaed Material.  A party or attorney responsible for the issuance and service of a subpoena shall, within five business days after the receipt of material produced in compliance with the subpoena, serve all other parties with notice of receipt of the material produced in compliance with the subpoena and, upon request, shall provide all other parties a reasonable opportunity to copy and inspect such material at the expense of the inspecting party.

(e)        Contempt; Expenses to Force Compliance With Subpoena. 

(1)        Failure by any person without adequate excuse to obey a subpoena served upon the person may be deemed a contempt of court. Failure by any party without adequate cause to obey a subpoena served upon the party shall also subject the party to the sanctions provided in Rule 37(d).

(2)        The court may award costs and attorney's fees to the party who issued a subpoena if the court determines that a person objected to the subpoena or filed a motion to quash or modify the subpoena, and the objection or motion was unreasonable or was made for improper purposes such as unnecessary delay. (1967, c. 954, s. 1; 1969, c. 886, s. 1; 1971, c. 159; 1975, c. 762, s. 3; 1983, c. 665, s. 1; c. 722; 1989, c. 262, s. 1; 2003‑276, s. 1; 2007‑514, s. 1.)



Rule 46. Objections and exceptions.

Rule 46. Objections and exceptions.

(a)        Rulings on admissibility of evidence. 

(1)        When there is objection to the admission of evidence on the ground that the witness is for a specified reason incompetent or not qualified or disqualified, it shall be deemed that a like objection has been made to any subsequent admission of evidence from the witness in question. Similarly, when there is objection to the admission of evidence involving a specified line of questioning, it shall be deemed that a like objection has been taken to any subsequent admission of evidence involving the same line of questioning.

(2)        If there is proper objection to the admission of evidence and the objection is overruled, the ruling of the court shall be deemed excepted to by the party making the objection. If an objection to the admission of evidence is sustained or if the court for any reason excludes evidence offered by a party, the ruling of the court shall be deemed excepted to by the party offering the evidence.

(3)        No objections are necessary with respect to questions propounded to a witness by the court or a juror but it shall be deemed that each such question has been properly objected to and that the objection has been overruled and that an exception has been taken to the ruling of the court by all parties to the action.

(b)        Pretrial rulings, interlocutory orders, trial rulings, and other orders not directed to the admissibility of evidence.  With respect to pretrial rulings, interlocutory orders, trial rulings, and other orders of the court not directed to the admissibility of evidence, formal objections and exceptions are unnecessary. In order to preserve an exception to any such ruling or order or to the court's failure to make any such ruling or order, it shall be sufficient if a party, at the time the ruling or order is made or sought, makes known to the court the party's objection to the action of the court or makes known the action that the party desires the court to take and the party's grounds for its position. If a party has no opportunity to object or except to a ruling or order at the time it is made, the absence of an objection or exception does not thereafter prejudice that party.

(c)        Repealed by Session Laws 2001‑379, s. 6. (1967, c. 954, s. 1; 2001‑379, s. 6.)



Rule 47. Jurors.

Rule 47. Jurors.

Inquiry as to the fitness and competency of any person to serve as a juror and the challenging of such person shall be as provided in Chapter 9 of the General Statutes. (1967, c. 954, s. 1.)



Rule 48. Juries of less than twelve  majority verdict.

Rule 48. Juries of less than twelve  majority verdict.

Except in actions in which a jury is required by statute, the parties may stipulate that the jury will consist of any number less than 12 or that a verdict or a finding of a stated majority of the jurors shall be taken as the verdict or finding of the jury. (1967, c. 954, s. 1.)



Rule 49. Verdicts.

Rule 49. Verdicts.

(a)        General and special verdicts.  The judge may require a jury to return either a general or a special verdict and in all cases may instruct the jury, if it renders a general verdict, to find upon particular questions of fact, to be stated in writing, and may direct a written finding thereon. A general verdict is that by which the jury pronounces generally upon all or any of the issues, either in favor of the plaintiff or defendant. A special verdict is that by which the jury finds the facts only.

(b)        Framing of issues.  Issues shall be framed in concise and direct terms, and prolixity and confusion must be avoided by not having too many issues. The issues, material to be tried, must be made up by the attorneys appearing in the action, or by the judge presiding, and reducing to writing, before or during the trial.

(c)        Waiver of jury trial on issue.  If, in submitting the issues to the jury, the judge omits any issue of fact raised by the pleadings or by the evidence, each party waives his right to a trial by jury of the issue so omitted unless before the jury retires he demands its submission to the jury. As to an issue omitted without such demand the judge may make a finding; or, if he fails to do so, he shall be deemed to have made a finding in accord with the judgment entered.

(d)        Special finding inconsistent with general verdict.  Where a special finding of facts is inconsistent with the general verdict, the former controls, and the judge shall give judgment accordingly. (1967, c. 954, s. 1.)



Rule 50. Motion for a directed verdict and for judgment notwithstanding the verdict.

Rule 50. Motion for a directed verdict and for judgment notwithstanding the verdict.

(a)        When made; effect.  A party who moves for a directed  verdict at the close of the evidence offered by an opponent may offer  evidence in the event that the motion is not granted, without having reserved the right so to do and to the same extent as if the motion had not been made. A motion for a directed verdict which is not granted is not a waiver of trial by jury even though all parties to the action have moved for directed verdicts. A motion for a directed verdict shall state the specific grounds therefor. The order granting  a motion for a directed verdict shall be effective without any assent  of the jury.

(b)        Motion for judgment notwithstanding the verdict. 

(1)        Whenever a motion for a directed verdict made at the close of all the evidence is denied or for any reason is not granted,  the submission of the action to the jury shall be deemed to be subject to a later determination of the legal questions raised by the motion. Not later than 10 days after entry of judgment, a party who has moved for a directed verdict may move to have the verdict and any judgment entered thereon set aside and to have judgment entered in accordance with his motion for a directed verdict; or if a verdict was not returned such party, within 10 days after the jury has been discharged, may move for judgment in accordance with his motion for a directed verdict. In either case the motion shall be granted if it appears that the motion for directed verdict could properly have been granted. A motion for a new trial may be joined with this motion, or a new trial may be prayed for in the alternative. If a verdict was returned the  judge may allow the judgment to stand or may set aside the judgment and either order a new trial or direct the entry of  judgment as if the requested verdict had been directed. If no verdict was returned the judge may direct the entry of judgment as if the requested verdict had been directed or may order a new trial. Not later than ten (10) days after entry of judgment or the discharge of the jury if a verdict was not returned, the judge on his own motion may, with or without further notice and hearing, grant, deny, or redeny a motion for directed verdict made at the close of all the evidence that was denied or for any reason was not granted.

(2)        An appellate court, on finding that a trial judge should have granted a motion for directed verdict made at the close of all the evidence, may not direct entry of judgment in accordance with the motion unless the party who made the motion for a directed verdict also moved for judgment in accordance with Rule 50(b)(1) or the trial judge on his own motion granted, denied or redenied the motion for a directed verdict in accordance with Rule 50(b)(1).

(c)        Motion for judgment notwithstanding the verdict  Conditional rulings on grant of motion. 

(1)        If the motion for judgment notwithstanding the verdict, provided for in section (b) of this rule, is granted, the court shall also rule on the motion for new trial, if any, by determining whether it should be granted if the judgment is thereafter vacated or reversed, and shall specify the grounds for granting or denying the motion for the new trial. If the motion for new trial is thus conditionally granted, the order thereon does not affect the finality of the judgment. In case the motion for new trial has been conditionally granted and the judgment is reversed on appeal, the new trial shall proceed unless the appellate division has otherwise ordered. In case the motion for new trial has been conditionally denied, the appellee on appeal may assert error in that denial; and if the judgment is reversed on appeal, subsequent proceedings shall be in accordance with the order of the appellate division.

(2)        The party whose verdict has been set aside on motion for judgment notwithstanding the verdict may serve a motion for a new trial pursuant to Rule 59 not later than 10 days after entry of the judgment notwithstanding the verdict.

(d)        Motion for judgment notwithstanding the verdict  Denial of  motion.  If the motion for judgment notwithstanding the verdict is denied, the party who prevailed on that motion may, as appellee, assert grounds entitling him to a new trial in the event the appellate division concludes that the trial court erred in denying the motion for judgment notwithstanding the verdict. If the appellate division reverses the judgment, nothing in this rule precludes it from determining that the appellee is entitled to a new trial, or from directing the trial court to determine whether a new trial shall be granted. (1967, c. 954, s. 1; 1969, c. 895, s. 11.)



Rule 51. Instructions to jury.

Rule 51. Instructions to jury.

(a)        Judge to explain law but give no opinion on facts.  In charging the jury in any action governed by these rules, a judge shall not give an opinion as to whether or not a fact is fully or sufficiently proved and shall not be required to state, summarize or recapitulate the evidence, or to explain the application of the law to the evidence. If the judge undertakes to state the contentions of the parties, he shall give equal stress to the contentions of each party.

(b)        Requests for special instructions.  Requests for special instructions must be in writing, entitled in the cause, and signed by the counsel or party submitting them. Such requests for special instructions must be submitted to the judge before the judge's charge to the jury is begun. The judge may, in his discretion, consider such requests regardless of the time they are made. Written requests for special instructions shall, after their submission to the judge, be filed with the clerk as a part of the record.

(c)        Judge not to comment on verdict.  The judge shall make no comment on any verdict in open court in the presence or hearing of any member of the jury panel; and if any judge shall make any comment as herein prohibited or shall praise or criticize any jury on account of its verdict, whether such praise, criticism or comment be made inadvertently or intentionally, such praise, criticism or comment by the judge shall for any party to any other action remaining to be tried constitute valid grounds as a matter of right for a continuance of any action to a time when all members of the jury panel are no longer serving. The provisions of this section shall not be applicable upon the hearing of motions for a new trial or for judgment notwithstanding the verdict. (1967, c. 954, s. 1; 1985, c. 537, s. 2.)



Rule 52. Findings by the court.

Rule 52. Findings by the court.

(a)        Findings. 

(1)        In all actions tried upon the facts without a jury or with an advisory jury, the court shall find the facts specially and state separately its conclusions of law thereon and direct the entry of the appropriate judgment.

(2)        Findings of fact and conclusions of law are necessary on decisions of any motion or order ex mero motu only when requested by a party and as provided by Rule 41(b). Similarly, findings of fact and conclusions of law are necessary on the granting or denying of a preliminary injunction or any other provisional remedy only when required by statute expressly relating to such remedy or requested by a party.

(3)        If an opinion or memorandum of decision is filed, it will be  sufficient if the findings of fact and conclusions of law appear therein.

(b)        Amendment.  Upon motion of a party made not later than 10 days after entry of judgment the court may amend its findings or make additional findings and may amend the judgment accordingly. The motion may be made with a motion for a new trial pursuant to Rule 59.

(c)        Review on appeal.  When findings of fact are made in actions tried by the court without a jury, the question of the sufficiency of  the evidence to support the findings may be raised on appeal whether or not the party raising the question has made in the trial court an objection to such findings or has made a motion to amend them or a motion for judgment, or a request for specific findings. (1967, c. 954, s. 1; 1969, c. 895, s. 12.)



Rule 53. Referees.

Rule 53. Referees.

(a)        Kinds of reference. 

(1)        By Consent.  Any or all of the issues in an action may be referred upon the written consent of the parties except in actions to annul a marriage, actions for divorce, actions for divorce from bed and board, actions for alimony without the divorce or actions in which a ground of annulment or divorce is in issue.

(2)        Compulsory.  Where the parties do not consent to a reference, the court may, upon the application of any party or on its own motion, order a reference in the following cases:

a.         Where the trial of an issue requires the examination of a long or complicated account; in which case the referee may be directed to hear and decide the whole issue, or to report upon any specific question of fact involved therein.

b.         Where the taking of an account is necessary for the information of the court before judgment, or for carrying a judgment or order into effect.

c.         Where the case involves a complicated question of boundary, or requires a personal view of the premises.

d.         Where a question of fact arises outside the pleadings, upon motion or otherwise, at any stage of the action.

(b)        Jury trial. 

(1)        Where the reference is by consent, the parties waive the right to have any of the issues within the scope of the reference passed on by a jury.

(2)        A compulsory reference does not deprive any party of his right to a trial by jury, which right he may preserve by

a.         Objecting to the order of compulsory reference at the time it is made, and

b.         By filing specific exceptions to particular findings of fact made by the referee within 30 days after the referee files his report with the clerk of the court in which the action is pending, and

c.         By formulating appropriate issues based upon the exceptions taken and demanding a jury trial upon such issues. Such issues shall be tendered at the same time the exceptions to the referee's report are filed. If there is a trial by jury upon any issue referred, the trial shall be only upon the evidence taken before the referee.

(c)        Appointment.  The parties may agree in writing upon one or more persons not exceeding three, and a reference shall be ordered  to such person or persons in appropriate cases. If the parties do not  agree, the court shall appoint one or more referees, not exceeding three, but no person shall be appointed referee to whom all parties in the action object.

(d)        Compensation.  The compensation to be allowed a referee shall be fixed by the court and charged in the bill of costs. After appointment of a referee, the court may from time to time order advancements by one or more of the parties of sums to be applied to the referee's compensation. Such advancements may be apportioned between the parties in such manner as the court sees fit. Advancements so made shall be taken into account in the final fixing of costs and such adjustments made as the court then deems proper.

(e)        Powers.  The order of reference to the referee may specify or limit his powers and may direct him to report only upon particular issues or to do or perform particular acts or to receive and report evidence only and may fix the time and place for beginning and closing the hearings and for the filing of the referee's report. Subject to the specifications and limitations stated in the order, every referee has power to administer oaths in any proceeding before him, and has generally the power vested in a referee by law. The referee shall have the same power to grant adjournments and to allow amendments to pleadings and to the summons as the judge and upon the same terms and with like effect. The referee shall have the same power as the judge to preserve order and punish all violations thereof, to compel the attendance of witnesses before him by attachment, and to punish them as for contempt for nonattendance or for refusal to be sworn or to testify. The parties may procure the attendance of witnesses before the referee by the issuance and service of subpoenas as provided in Rule 45.

(f)         Proceedings. 

(1)        Meetings.  When a reference is made, the clerk shall forthwith furnish the referee with a copy of the order of reference. Upon receipt thereof unless the order of reference otherwise provides, the referee shall forthwith set a time and place for the first meeting of the parties or their attorneys to be held within 20 days after the date of the order of reference and shall notify the parties or their attorneys. It is the duty of the referee to proceed with all reasonable diligence. Any party, on notice to all other parties and the referee, may apply to the court for an order requiring the referee to expedite the proceedings and to make his report. If a party fails to appear at the time and place appointed, the referee may proceed ex parte, or, in his discretion, may adjourn the proceedings to a future day, giving notice to the absent party of the adjournment.

(2)        Statement of Accounts.  When matters of accounting are in issue before the referee, he may prescribe the form in which the accounts shall be submitted and in any proper case may require or receive in evidence a statement by a certified public accountant or other qualified accountant who is called as a witness. Upon objection of a party to any of the items thus submitted or upon a showing that the form of statement is insufficient, the referee may require a different form of statement to be furnished, or the accounts of specific items thereof to be proved by oral examination of the accounting parties or upon written interrogatories or in such other manner as he directs.

(3)        Testimony Reduced to Writing.  The testimony of all witnesses must be reduced to writing by the referee, or by someone acting under his direction and shall be filed in the  cause and constitute a part of the record.

(g)        Report. 

(1)        Contents and Filing.  The referee shall prepare a report upon the matters submitted to him by the order of reference and shall include therein his decision on all matters so submitted. If required to make findings of fact and conclusions of law, he shall set them forth separately in the report. He shall file the report with the clerk of the court in which the action is pending and unless otherwise directed by the order of reference, shall file with it a transcript of the proceedings and of the evidence and the original exhibits. Before filing his report a referee may submit a draft thereof to counsel for all parties for the purpose of receiving their suggestions. The clerk shall forthwith mail to all parties notice of the filing.

(2)        Exceptions and Review.  All or any part of the report may be excepted to by any party within 30 days from the filing of the report. Thereafter, and upon 10 days' notice to the other parties, any party may apply to the judge for action on the report. The judge after hearing may adopt, modify or reject the report in whole or in part, render judgment, or may remand the proceedings to the referee with instructions. No judgment may be rendered on any reference except by the judge. (1967, c. 954, s. 1; 1969, c. 895, s. 13.)



Rule 54. Judgments.

Article 7.

Judgment.

Rule 54. Judgments.

(a)        Definition.  A judgment is either interlocutory or the final determination of the rights of the parties.

(b)        Judgment upon multiple claims or involving multiple parties.  When more than one claim for relief is presented in an action, whether as a claim, counterclaim, crossclaim, or third‑party claim, or when multiple parties are involved, the court may enter a final judgment as to one or more but fewer than all of the claims or parties only if there is no just reason for delay and it is so determined in the judgment. Such judgment shall then be subject to review by appeal or as otherwise provided by these rules or other statutes. In the absence of entry of such a final judgment, any order or other form of decision, however designated, which adjudicates fewer than all the claims or the rights and liabilities of fewer than all the parties shall not terminate the action as to any of the claims or parties and  shall not then be subject to review either by appeal or otherwise except as expressly provided by these rules or other statutes. Similarly, in the absence of entry of such a final judgment, any order or other form of decision is subject to revision at any time before the entry of judgment adjudicating all the claims and the rights and liabilities of all the parties.

(c)        Demand for judgment.  A judgment by default shall not be different in kind from or exceed in amount that prayed for in the demand for judgment. Except as to a party against whom a judgment is entered by default, every final judgment shall grant the relief to which the party in whose favor it is rendered is entitled, even if the party has not demanded such relief in his pleadings. (1967, c. 954, s. 1.)



Rule 55. Default.

Rule 55. Default.

(a)        Entry.  When a party against whom a judgment for affirmative relief is sought has failed to plead or is otherwise subject to default judgment as provided by these rules or by statute and that fact is made to appear by affidavit, motion of attorney for the plaintiff, or otherwise, the clerk shall enter his default.

(b)        Judgment.  Judgment by default may be entered as follows:

(1)        By the Clerk.  When the plaintiff's claim against a defendant is for a sum certain or for a sum which can by computation be made certain, the clerk upon request of the plaintiff and upon affidavit of the amount due shall enter judgment for that amount and costs against the defendant, if the defendant has been defaulted for failure to appear and if the defendant is not an infant or incompetent person. A verified pleading may be used in lieu of an affidavit when the pleading contains information sufficient to determine or compute the sum certain.

In all cases wherein, pursuant to this rule, the clerk enters judgment by default upon a claim for debt which is secured by any pledge, mortgage, deed of trust or other contractual security in respect of which foreclosure may be had, or upon a claim to enforce a lien for unpaid taxes or assessments under G.S. 105‑414, the clerk may likewise make all further orders required to consummate foreclosure in accordance with the procedure provided in Article 29A of Chapter 1 of the General Statutes, entitled "Judicial Sales."

(2)        By the Judge. 

a.         In all other cases the party entitled to a judgment by default shall apply to the judge therefor; but no judgment by default shall be entered against an infant or incompetent person unless represented in the action by a guardian ad litem or other such representative who has appeared therein. If the party against whom judgment by default is sought has appeared in the action, that party (or, if appearing by representative, the representative) shall be served with written notice of the application for judgment at least three days prior to the hearing on such application. If, in order to enable the judge to enter judgment or to carry it into effect, it is necessary to take an account or to determine the amount of damages or to establish the truth of any averment by evidence or to take an investigation of any other matter, the judge may conduct such hearings or order such references as the judge deems necessary and proper and shall accord a right of trial by jury to the parties when and as required by the Constitution or by any statute of North Carolina. If the plaintiff seeks to establish paternity under Article 3 of Chapter 49 of the General Statutes and the defendant fails to appear, the judge shall enter judgment by default.

b.         A motion for judgment by default may be decided by the court without a hearing if:

1.         The motion specifically provides that the court will decide the motion for judgment by default without a hearing if the party against whom judgment is sought fails to serve a written response, stating the grounds for opposing the motion, within 30 days of service of the motion; and

2.         The party against whom judgment is sought fails to serve the response in accordance with this sub‑subdivision.

(c)        Service by publication.  When service of the summons has been made by published notice, no judgment shall be entered on default until the plaintiff shall have filed a bond, approved by the court, conditioned to abide such order as the court may make touching the restitution of any property collected or obtained by virtue of the judgment in case a defense is thereafter permitted and sustained; provided, that in actions involving the title to real estate or to foreclose mortgages thereon or in actions in which the State of North Carolina or a county or municipality thereof is the plaintiff such bond shall not be required.

(d)        Setting aside default.  For good cause shown the court may set aside an entry of default, and, if a judgment by default has been entered, the judge may set it aside in accordance with Rule 60(b).

(e)        Plaintiffs, counterclaimants, cross claimants.  The provisions of this rule apply whether the party entitled to the judgment by default is a plaintiff, a third‑party plaintiff, or a party who has pleaded a crossclaim or counterclaim. In all cases a judgment by default is subject to the limitations of Rule 54(c).

(f)         Judgment against the State of North Carolina.  No judgment by default shall be entered against the State of North Carolina or an officer in his official capacity or agency thereof unless the claimant establishes his claim or right to relief by evidence. (1967, c. 954, s. 1; 1971, cc. 542, 1101; 1977, c. 675; 1991, c. 278, s. 1; 1993 (Reg. Sess., 1994), c. 733, s. 3; 1999‑187, s. 1.)



Rule 56. Summary judgment.

Rule 56. Summary judgment.

(a)        For claimant.  A party seeking to recover upon a claim, counterclaim, or crossclaim or to obtain a declaratory judgment may, at any time after the expiration of 30 days from the commencement of the action or after service of a motion for summary judgment by the adverse party, move with or without supporting affidavits for a summary judgment in his favor upon all or any part thereof.

(b)        For defending party.  A party against whom a claim, counterclaim, or crossclaim is asserted or a declaratory judgment is sought, may, at any time, move with or without supporting affidavits for a summary judgment in his favor as to all or any part thereof.

(c)        Motion and proceedings thereon.  The motion shall be served at least 10 days before the time fixed for the hearing. The adverse party may serve opposing affidavits at least two days before the hearing. If the opposing affidavit is not served on the other parties at least two days before the hearing on the motion, the court may continue the matter for a reasonable period to allow the responding party to prepare a response, proceed with the matter without considering the untimely served affidavit, or take such other action as the ends of justice require. For the purpose of this two-day requirement only, service shall mean personal delivery, facsimile transmission, or other means such that the party actually receives the affidavit within the required time.

The judgment sought shall be rendered forthwith if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that any party is entitled to a judgment as a matter of law. A summary judgment, interlocutory in character, may be rendered on the issue of liability alone although there is genuine issue as to the amount of damages. Summary judgment, when appropriate, may be rendered against the moving party.

(d)        Case not fully adjudicated on motion.  If on motion under this rule judgment is not rendered upon the whole case or for all the relief asked and a trial is necessary, the court at the hearing of the motion, by examining the pleadings and the evidence before it and by interrogating counsel, shall if practicable ascertain what material facts exist without substantial controversy and what material facts are actually and in good faith controverted. It shall thereupon make an order specifying the facts that appear without substantial controversy, including the extent to which the amount of damages or other relief is not in controversy, and directing such further proceedings in the action as are just. Upon the trial of the action the facts so specified shall be deemed established.

(e)        Form of affidavits; further testimony; defense required.  Supporting and opposing affidavits shall be made on personal knowledge, shall set forth such facts as would be admissible in evidence, and shall show affirmatively that the affiant is competent to testify to the matters stated therein. Sworn or certified copies of all papers or parts thereof referred to in an affidavit shall be attached thereto or served therewith. The court may permit affidavits to be supplemented or opposed by depositions, answers to interrogatories, or further affidavits. When a motion for summary judgment is made and supported as provided in this rule, an adverse party may not rest upon the mere allegations or denials of his pleading, but his response, by affidavits or as otherwise provided in this rule, must set forth specific facts showing that there is a genuine issue for trial. If he does not so respond, summary judgment, if appropriate, shall be entered against him.

(f)         When affidavits are unavailable.  Should it appear from the affidavits of a party opposing the motion that he cannot for reasons stated present by affidavit facts essential to justify his opposition, the court may refuse the application for judgment or may order a continuance to permit affidavits to be obtained or depositions to be taken or discovery to be had or may make such other order as is just.

(g)        Affidavits made in bad faith.  Should it appear to the satisfaction of the court at any time that any of the affidavits presented pursuant to this rule are presented in bad faith or solely for the purpose of delay, the court shall forthwith order the party employing them to pay to the other party the amount of the reasonable expenses which the filing of the affidavits caused him to incur, including reasonable attorney's fees. (1967, c. 954, s. 1; 2000-127, s. 6.)



Rule 57. Declaratory judgments.

Rule 57. Declaratory judgments.

The procedure for obtaining a declaratory judgment pursuant to Article 26, Chapter 1, General Statutes of North Carolina, shall be in accordance with these rules, and the right to trial by jury may be  demanded under the circumstances and in the manner provided in Rules 38 and 39. The existence of another adequate remedy does not preclude a judgment for declaratory relief in cases where it is appropriate. The court may order a prompt hearing of an action for a declaratory judgment and may advance it on the calendar. (1967, c. 954, s. 1.)



Rule 58. Entry of judgment.

Rule 58. Entry of judgment.

Subject to the provisions of Rule 54(b), a judgment is entered when it is reduced to writing, signed by the judge, and filed with the clerk of court. The party designated by the judge or, if the judge does not otherwise designate, the party who prepares the judgment, shall serve a copy of the judgment upon all other parties within three days after the judgment is entered. Service and proof of service shall be in accordance with Rule 5. If service is by mail, three days shall be added to the time periods prescribed by Rule 50(b), Rule 52(b), and Rule 59. All time periods within which a party may further act pursuant to Rule 50(b), Rule 52(b), or Rule 59 shall be tolled for the duration of any period of noncompliance with this service requirement, provided however that no time period under Rule 50(b), Rule 52(b), or Rule 59 shall be tolled longer than 90 days from the date the judgment is entered. Subject to the provisions of Rule 7(b)(4), consent for the signing and entry of a judgment out of term, session, county, and district shall be deemed to have been given unless an express objection to such action was made on the record prior to the end of the term or session at which the matter was heard.

Notwithstanding any other law to the contrary, any judgment entered by a magistrate in a small claims action pursuant to Article 19 of Chapter 7A shall be entered in accordance with this Rule except judgments announced and signed in open court at the conclusion of a trial are considered to be served on the parties, and copies of any judgment not announced and signed in open court at the conclusion of a trial shall be served by the magistrate on all parties in accordance with this Rule, within three days after the judgment is entered. If service is by mail, three days shall be added to the time periods prescribed by G.S. 7A‑228. All time periods within which a party may further act pursuant to G.S. 7A‑228 shall be tolled for the duration of any period of noncompliance of this service requirement, provided that no time period shall be tolled longer than 90 days from the date judgment is entered. (1967, c. 954, s. 1; 1993 (Reg. Sess., 1994), c. 594, s. 1; 2005‑163, s. 2.)



Rule 59. New trials; amendment of judgments.

Rule 59. New trials; amendment of judgments.

(a)        Grounds.  A new trial may be granted to all or any of the parties and on all or part of the issues for any of the following causes or grounds:

(1)        Any irregularity by which any party was prevented from having a fair trial;

(2)        Misconduct of the jury or prevailing party;

(3)        Accident or surprise which ordinary prudence could not have guarded against;

(4)        Newly discovered evidence material for the party making the motion which he could not, with reasonable diligence, have discovered and produced at the trial;

(5)        Manifest disregard by the jury of the instructions of the court;

(6)        Excessive or inadequate damages appearing to have been given under the influence of passion or prejudice;

(7)        Insufficiency of the evidence to justify the verdict or that the verdict is contrary to law;

(8)        Error in law occurring at the trial and objected to by the party making the motion, or

(9)        Any other reason heretofore recognized as grounds for new trial.

On a motion for a new trial in an action tried without a jury, the court may open the judgment if one has been entered, take additional testimony, amend findings of fact and conclusions of law or make new findings and conclusions, and direct the entry of a new judgment.

(b)        Time for motion.  A motion for a new trial shall be served not later than 10 days after entry of the judgment.

(c)        Time for serving affidavits.  When a motion for new trial is based upon affidavits they shall be served with the motion. The opposing party has 10 days after such service within which to serve opposing affidavits, which period may be extended for an additional period not exceeding 30 days either by the court for good cause shown or by the parties by written stipulation. The court may permit reply affidavits.

(d)        On initiative of court.  Not later than 10 days after entry of judgment the court of its own initiative, on notice to the parties and hearing, may order a new trial for any reason for which it might have granted a new trial on motion of a party, and in the order shall  specify the grounds therefor.

(e)        Motion to alter or amend a judgment.  A motion to alter or amend the judgment under section (a) of this rule shall be served not  later than 10 days after entry of the judgment. (1967, c. 954, s. 1.)



Rule 60. Relief from judgment or order.

Rule 60. Relief from judgment or order.

(a)        Clerical mistakes.  Clerical mistakes in judgments, orders or other parts of the record and errors therein arising from oversight or omission may be corrected by the judge at any time on his own initiative or on the motion of any party and after such notice, if any, as the judge orders. During the pendency of an appeal, such mistakes may be so corrected before the appeal is docketed in the appellate division, and thereafter while the appeal is pending may be so corrected with leave of the appellate division.

(b)        Mistakes; inadvertence; excusable neglect; newly discovered evidence; fraud, etc.  On motion and upon such terms as are just, the court may relieve a party or his legal representative from a final judgment, order, or proceeding for the following reasons:

(1)        Mistake, inadvertence, surprise, or excusable neglect;

(2)        Newly discovered evidence which by due diligence could not have been discovered in time to move for a new trial under Rule 59(b);

(3)        Fraud (whether heretofore denominated intrinsic or extrinsic), misrepresentation, or other misconduct of an adverse party;

(4)        The judgment is void;

(5)        The judgment has been satisfied, released, or discharged, or  a prior judgment upon which it is based has been reversed or otherwise vacated, or it is no longer equitable that the judgment should have prospective application; or

(6)        Any other reason justifying relief from the operation of the  judgment.

The motion shall be made within a reasonable time, and for reasons (1), (2) and (3) not more than one year after the judgment, order, or  proceeding was entered or taken. A motion under this section does not affect the finality of a judgment or suspend its operation. This rule does not limit the power of a court to entertain an independent action to relieve a party from a judgment, order, or proceeding, or to set aside a judgment for fraud upon the court. The procedure for obtaining any relief from a judgment, order, or proceeding shall be by motion as prescribed in these rules or by an independent action.

(c)        Judgments rendered by the clerk.  The clerk may, in respect of judgments rendered by himself, exercise the same powers authorized in sections (a) and (b). The judge has like powers in respect of such judgments. Where such powers are exercised by the clerk, appeals may be had to the judge in the manner provided by law.  (1967, c. 954, s. 1.)



Rule 61. Harmless error.

Rule 61. Harmless error.

No error in either the admission or exclusion of evidence and no error or defect in any ruling or order or in anything done or omitted by any of the parties is ground for granting a new trial or for setting aside a verdict or for vacating, modifying, or otherwise disturbing a judgment or order, unless refusal to take such action amounts to the denial of a substantial right. (1967, c. 954, s. 1.)



Rule 62. Stay of proceedings to enforce a judgment.

Rule 62. Stay of proceedings to enforce a judgment.

(a)        Automatic stay; exceptions  Injunctions and receiverships.  Except as otherwise stated herein, no execution shall issue upon a judgment nor shall proceedings be taken for its enforcement until the expiration of the time provided in the controlling statute or rule of appellate procedure for giving notice of appeal from the judgment.  Unless otherwise ordered by the court, an interlocutory or final judgment in an action for an injunction or in a receivership action shall not be stayed during the period after its entry and until an appeal is taken or during the pendency of an appeal.  The provisions of section (c) govern the suspending, modifying, restoring, or granting of an injunction during the pendency of an appeal.

(b)        Stay on motion for new trial or for judgment.  In its discretion and on such conditions for the security of the adverse party as are proper, the court may stay the execution of or any proceedings to enforce a judgment pending the disposition of a motion for a new trial or to alter or amend a judgment made pursuant to Rule 59, or of a motion for relief from a judgment or order made pursuant to Rule 60, or of a motion for judgment made pursuant to Rule 50, or of a motion for amendment to the findings or for additional findings made pursuant to Rule 52(b).  If the time provided in the controlling statute or rule of appellate procedure for giving notice of appeal from the judgment had not expired before a stay under this subsection was entered, that time shall begin to run immediately upon the expiration of any stay under this section, and no execution shall issue nor shall proceedings be taken for enforcement of the judgment until the expiration of that time.

(c)        Injunction pending appeal.  When an appeal is taken from an interlocutory or final judgment granting, dissolving, or denying an injunction, the court in its discretion may suspend, modify, restore, or grant an injunction during the pendency of the appeal upon such terms as to bond or otherwise as it considers proper for the security of the rights of the adverse party.

(d)        Stay upon appeal.  When an appeal is taken, the appellant may obtain a stay of execution, subject to the exceptions contained in section (a), by proceeding in accordance with and subject to the conditions of G.S. 1‑289, G.S. 1‑290, G.S. 1‑291, G.S. 1‑292, G.S. 1‑293, G.S. 1‑294, and G.S. 1‑295.

When stay is had by giving supersedeas bond, the bond may be given at or after the time of filing the notice of appeal or of procuring the order allowing the appeal as the case may be, and stay is then effective when the supersedeas bond is approved by the court.

(e)        Stay in favor of North Carolina, city, county, local board of education, or agency thereof.  When an appeal is taken by the State of North Carolina, or a city or a county thereof, a local board of education, or an officer in his official capacity or agency thereof or by direction of any department or agency of the State of North Carolina or a city or county thereof or a local board of education and the operation or enforcement of the judgment is stayed, no bond, obligation, or other security shall be required from the appellant.

(f)         Power of appellate court not limited.  The provisions of this rule do not limit any power of an appellate court or of a judge or justice thereof to stay proceedings during the pendency of an appeal or to suspend, modify, restore, or grant an injunction during the pendency of an appeal or to make any order appropriate to preserve the status quo or the effectiveness of the judgment subsequently to be entered.

(g)        Stay of judgment as to multiple claims or multiple parties.  When a court has ordered a final judgment under the conditions stated in Rule 54(b), the court may stay enforcement of that judgment until the entering of a subsequent judgment or judgments and may prescribe such conditions as are necessary to secure the benefit thereof to the party in whose favor the judgment is entered. (1967, c. 954, s. 1; 1973, c. 91; 1979, c. 820, s. 10; 1987, c. 462, s. 1; 1989, c. 377, ss. 3, 4.)



Rule 63. Disability of a judge.

Rule 63. Disability of a judge.

If by reason of death, sickness or other disability, resignation, retirement, expiration of term, removal from office, or other reason, a judge before whom an action has been tried or a hearing has been held is unable to perform the duties to be performed by the court under these rules after a verdict is returned or a trial or hearing is otherwise concluded, then those duties, including entry of judgment, may be performed:

(1)        In actions in the superior court by the judge senior in point of continuous service on the superior court regularly holding the courts of the district. If this judge is under a disability, then the resident judge of the district senior in point of service on the superior court may perform those duties. If a resident judge, while holding court in the judge's own district suffers disability and there is no other resident judge of the district, such duties may be performed by a judge of the superior court designated by the Chief Justice of the Supreme Court.

(2)        In actions in the district court, by the chief judge of the district, or if the chief judge is disabled, by any judge of the district court designated by the Director of the Administrative Office of the Courts.

If the substituted judge is satisfied that he or she cannot perform those duties because the judge did not preside at the trial or hearing or for any other reason, the judge may, in the judge's discretion, grant a new trial or hearing. (1967, c. 954, s. 1; 2001‑379, s. 7.)



Rule 64. Seizure of person or property.

Article 8.

Miscellaneous.

Rule 64. Seizure of person or property.

At the commencement of and during the course of an action, all remedies providing for seizure of person or property for the purpose of securing satisfaction of the judgment ultimately to be entered in the action are available under the circumstances and in the manner provided by the law of this State. (1967, c. 954, s. 1.)



Rule 65. Injunctions.

Rule 65. Injunctions.

(a)        Preliminary injunction; notice.  No preliminary injunction shall be issued without notice to the adverse party.

(b)        Temporary restraining order; notice; hearing; duration.  A temporary restraining order may be granted without written or oral notice to the adverse party or that party's attorney only if (i) it clearly appears from specific facts shown by affidavit or by verified complaint that immediate and irreparable injury, loss, or damage will result to the applicant before the adverse party or that party's attorney can be heard in opposition, and (ii) the applicant's attorney certifies to the court in writing the efforts, if any, that have been made to give the notice and the reasons supporting the claim that notice should not be required. Every temporary restraining order granted without notice shall be endorsed with the date and hour of issuance; shall be filed forthwith in the clerk's office and entered of record; shall define the injury and state why it is irreparable and why the order was granted without notice; and shall expire by its terms within such time after entry, not to exceed 10 days, as the judge fixes, unless within the time so fixed the order, for good cause shown, is extended for a like period or unless the party against whom the order is directed consents that it may be extended for a longer period. The reasons for the extension shall be entered of record. In case a temporary restraining order is granted without notice and a motion for a preliminary injunction is made, it shall be set down for hearing at the earliest possible time and takes precedence over all matters except older matters of the same character; and when the motion comes on for hearing, the party who obtained the temporary restraining order shall proceed with a motion for a preliminary injunction, and, if he does not do so, the judge shall dissolve the temporary restraining order. On two days' notice to the party who obtained the temporary restraining order without notice or on such shorter notice to that party as the judge may prescribe, the adverse party may appear and move its dissolution or modification and in that event the judge shall proceed to hear and determine such motion as expeditiously as the ends of justice require. Damages may be awarded in an order for dissolution as provided in section (e).

(c)        Security.  No restraining order or preliminary injunction shall issue except upon the giving of security by the applicant, in such sum as the judge deems proper, for the payment of such costs and damages as may be incurred or suffered by any party who is found to have been wrongfully enjoined or restrained. No such security shall be required of the State of North Carolina or of any county or municipality thereof, or any officer or agency thereof acting in an official capacity, but damages may be awarded against such party in accord with this rule. In suits between spouses relating to support, alimony, custody of children, separation, divorce from bed and board, and absolute divorce no such security shall be required of the plaintiff spouse as a condition precedent to the issuing of a temporary restraining order or preliminary injunction enjoining the defendant spouse from interfering with, threatening, or in any way molesting the plaintiff spouse during pendency of the suit, until further order of the court, but damages may be awarded against such party in accord with this rule.

A surety upon a bond or undertaking under this rule submits himself to the jurisdiction of the court and irrevocably appoints the clerk of the court as his agent upon whom any papers affecting his liability on the bond or undertaking may be served. His liability may be enforced on motion without the necessity of an independent action. The motion and such notice of the motion as the court prescribes may be served on the clerk of the court, who shall forthwith mail copies to the persons giving the security and the sureties thereon if their addresses are known.

(d)        Form and scope of injunction or restraining order.  Every order granting an injunction and every restraining order shall set forth the reasons for its issuance; shall be specific in terms; shall describe in reasonable detail, and not by reference to the complaint or other document, the act or acts enjoined or restrained; and is binding only upon the parties to the action, their officers, agents, servants, employees, and attorneys, and upon those persons in active concert or participation with them who receive actual notice in any manner of the order by personal service or otherwise.

(e)        Damages on dissolution.  An order or judgment dissolving an injunction or restraining order may include an award of damages against the party procuring the injunction and the sureties on his undertaking without a showing of malice or want of probable cause in procuring the injunction. The damages may be determined by the judge, or he may direct that they be determined by a referee or jury. (1967, c. 954, s. 1; 2001‑379, s. 8.)



Rule 66 through Rule 67. Omitted.

Rule 66 through Rule 67.  Omitted.



Rule 68. Offer of judgment and disclaimer.

Rule 68. Offer of judgment and disclaimer.

(a)        Offer of judgment.  At any time more than 10 days before the trial begins, a party defending against a claim may serve upon the adverse party an offer to allow judgment to be taken against him for the money or property or to the effect specified in his offer, with costs then accrued. If within 10 days after the service of the offer the adverse party serves written notice that the offer is accepted, either party may then file the offer and notice of acceptance together with proof of service thereof and thereupon the clerk shall enter judgment. An offer not accepted within 10 days after its service shall be deemed withdrawn and evidence of the offer is not admissible except in a proceeding to determine costs. If the judgment finally obtained by the offeree is not more favorable than the offer, the offeree must pay the costs incurred after the making of the offer. The fact that an offer is made but not accepted does not preclude a subsequent offer.

(b)        Conditional offer of judgment for damages.  A party defending against a claim arising in contract or quasi contract may, with his responsive pleading, serve upon the claimant an offer in writing that if he fails in his defense, the damages shall be assessed at a specified sum; and if the claimant signifies his acceptance thereof in writing within 20 days of the service of such offer, and on the trial prevails, his damages shall be assessed accordingly. If the claimant does not accept the offer, he must prove his damages as if the offer had not been made. If the damages assessed in the claimant's favor do not exceed the sum stated in the offer, the party defending shall recover the costs in respect to the question of damages. (1967, c. 954, s. 1.)



Rule 68.1. Confession of judgment.

Rule 68.1. Confession of judgment.

(a)        For present or future liability.  A judgment by confession may be entered without action at any time in accordance with the procedure prescribed by this rule. Such judgment may be for money due or for money that may become due. Such judgment may also be  entered for alimony or for support of minor children.

(b)        Procedure.  A prospective defendant desiring to confess judgment shall file with the clerk of the superior court as provided in section (c) a statement in writing signed and verified or sworn to by such defendant authorizing the entry of judgment for the amount stated. The statement shall contain the name of the prospective plaintiff, his county of residence, the name of the defendant, his county of residence, and shall concisely show why the defendant is or may become liable to the plaintiff.

If either the plaintiff or defendant is not a natural person, for the purposes of this rule its county of residence shall be considered to be the county in which it has its principal place of business, whether in this State or not.

(c)        Where entered.  Judgment by confession may be entered only in the county where the defendant resides or has real property or in the county where the plaintiff resides but the entry of judgment in any county shall be conclusive evidence that this section has been complied with.

(d)        Form of entry.  When a statement in conformity with this rule is filed with the clerk of the superior court, the clerk shall enter judgment thereon for the amount confessed, and docket the judgment as in other cases, with costs, together with disbursements. The statement, with the judgment, shall become the judgment roll.

(e)        Force and effect.  Judgments entered in conformity with this rule shall have the same effect as other judgments except that no judgment by confession shall be held to be res judicata as to any fact in any civil action except in an action on the judgment confessed. When such judgment is for alimony or support of minor children, the failure of the defendant to make any payments as required by such judgment shall subject him to such penalties as may be adjudged by the court as in any other case of contempt of its orders. Executions may be issued and enforced in the same manner as upon other judgments. When the full amount of the judgment is not all due, or is payable in installments, and the installments are not all due, execution may issue upon such judgment for the collection of such sums as have become due and shall be in usual form. Notwithstanding the issue and satisfaction of such execution, the judgment remains as security for the sums thereafter to become due; and whenever any further sum becomes due, execution may in like manner be issued. (1967, c. 954, s. 1; 1987, c. 288.)



Rule 69. Omitted.

Rule 69.  Omitted.



Rule 70. Judgment for specific acts; vesting title.

Rule 70. Judgment for specific acts; vesting title.

If a judgment directs a party to execute a conveyance of land or to deliver deeds or other documents or to perform any other specific act and the party fails to comply within the time specified, the judge may direct the act to be done at the cost of the disobedient party by some other person appointed by the judge and the act when so done has like effect as if done by the party. On application of the party entitled to performance, the clerk shall issue a writ of attachment or sequestration against the property of the disobedient party to compel obedience to the judgment. The judge may also in proper cases adjudge the party in contempt. If real or personal property is within the State, the judge in lieu of directing a conveyance thereof may enter a judgment divesting the title of any party and vesting it in others and such judgment has the effect of a conveyance executed in due form of law. When any order or judgment is for the delivery of possession, the party in whose favor it is entered is entitled to execution upon application to the clerk upon payment of the necessary fees. (1967, c. 954, s. 1.)



Rule 71 through Rule 83. Omitted.

Rule 71 through Rule 83.  Omitted.



Rule 84. Forms.

Rule 84. Forms.

The following forms are sufficient under these rules and are intended to indicate the simplicity and brevity of statement which the rules contemplate:

(1) Complaint on a Promissory Note.

1.  On or about ________, ________, defendant executed and delivered to plaintiff a promissory note [in the following words and figures: (here set out the note verbatim)]; [a copy of which is hereto annexed as Exhibit A]; [whereby defendant promised to pay to plaintiff or order on ____________, ________, the sum of ____________ dollars with interest thereon at the rate of ______ percent per annum].

2.  Defendant owes to plaintiff the amount of said note and interest.

Wherefore, plaintiff demands judgment against defendant for the sum of ____________ dollars, interest and costs.

(2) Complaint on Account.

Defendant owes plaintiff ____________ dollars according to the account hereto annexed as Exhibit A.

Wherefore, plaintiff demands judgment against defendant for the sum of ____________ dollars, interest and costs.

(3) Complaint for Negligence.

1.  On ________, ________, at [name of place where accident occurred], defendant negligently drove a motor vehicle against plaintiff who was then crossing said street.

2.  Defendant was negligent in that:

(a)        Defendant drove at an excessive speed.

(b)        Defendant drove through a red light.

(c)        Defendant failed to yield the right‑of‑way to plaintiff in a marked crosswalk.

3.  As a result plaintiff was thrown down and had his leg broken and was otherwise injured, was prevented from transacting his business, suffered great pain of body and mind, and incurred expenses for medical attention and hospitalization [in the sum of one thousand dollars] (or) [in an amount not yet determined].

Wherefore, plaintiff demands judgment against defendant in the sum of ________ dollars and costs.

(4) Complaint for Negligence.

(Where Plaintiff Is Unable to Determine Definitely Whether

One or the Other of Two Persons Is Responsible or

Whether Both Are Responsible and Where His

Evidence May Justify a Finding of Willfulness

or of Recklessness or of Negligence.

1.  On ______, ______, at ______, defendant X or defendant Y, or both defendants X and Y, willfully or recklessly or negligently drove or caused to be driven a motor vehicle against plaintiff who was then crossing said street.

2.  Defendant X or defendant Y, or both defendants X and Y were negligent in that:

(a)        Either defendant or both defendants drove at an excessive speed.

(b)        Either defendant or both defendants drove through a red light.

(c)        Either defendant or both defendants failed to yield the right‑of‑way to plaintiff in a marked crosswalk.

3.  As a result plaintiff was thrown down and had his leg broken and was otherwise injured, was prevented from transacting his business, suffered great pain of body and mind, and incurred expenses for medical attention and hospitalization [in the sum of one thousand dollars] (or) [in an amount not yet determined].

Wherefore, plaintiff demands judgment against X or against Y or against both in the sum of ____________ dollars and costs.

(5) Complaint for Specific Performance.

1.  On or about __________, _______, plaintiff and defendant entered into an agreement in writing, a copy of which is hereto annexed as Exhibit A.

2.  In accord with the provisions of said agreement plaintiff tendered to defendant the purchase price and requested a conveyance of the land, but defendant refused to accept the tender and refused to make the conveyance.

3.  Plaintiff now offers to pay the purchase price.

Wherefore, plaintiff demands (1) that defendant be required specifically to perform said agreement, (2) damages in the sum of ________ dollars, and (3) that if specific performance is not granted plaintiff have judgment against defendant in the sum of ________ dollars.

(6) Complaint in the Alternative.

I.

Defendant owes plaintiff __________ dollars according to the account hereto annexed as Exhibit A.

II. ALTERNATIVE COUNT

Plaintiff claims in the alternative that defendant owes plaintiff ____________ dollars for goods sold and delivered by plaintiff to defendant between ____________, ________, and ____________, ________.

(7) Complaint for Fraud.

1.  On __________, ______, at _________, defendant with intent to defraud plaintiff represented to plaintiff that ____________________.

2.  Said representations were known by defendant to be and were false. In truth, [what the facts actually were].

3.  Plaintiff believed and relied upon the false representations, and thus was induced to ____________.

4.  As a result of the foregoing, plaintiff has been damaged [nature and amount of damage].

Wherefore, plaintiff demands judgment against defendant for __________ dollars, interest and costs.

(8) Complaint for Money Paid by Mistake.

Defendant owes plaintiff ____________ dollars for money paid by plaintiff to defendant by mistake under the following circumstances:

1.  On ________, _____, at ________, pursuant to a contract _________, plaintiff paid defendant ________ dollars.

(9) Motion for Judgment on the Pleadings.

Plaintiff moves that judgment be entered for plaintiff on the pleadings, on the ground that the undisputed facts appearing therein entitle plaintiff to such judgment as a matter of law.

(10) Motion for More Definite Statement.

Defendant moves for an order directing plaintiff to file a more definite statement of the following matters: [set out]

The ground of this motion is that plaintiff 's complaint is so [vague] [ambiguous] in respect to these matters that defendant cannot reasonably be required to frame an answer hereto, in that the complaint __________________.

(11) Answer to Complaint.

First Defense

The complaint fails to state a claim against defendant upon which relief can be granted.

Second Defense

If defendant is indebted to plaintiff as alleged in the complaint, he is indebted to plaintiff jointly with X. X is alive; is a resident of the State of North Carolina, and is subject to the jurisdiction of this court as to serve of process; and has not been made a party.

Third Defense

1.  Defendant admits the allegations contained in paragraphs ________ and ________ of the complaint.

2.  Defendant alleges that he is without knowledge or information sufficient to form a belief as to the truth of the allegations contained in paragraph ________ of the complaint.

3.  Defendant denies each and every other allegation contained in the complaint.

Fourth Defense

The right of action set forth in the complaint did not accrue within ________ year next before the commencement of this action.

Counterclaim

[Here set forth any claim as a counterclaim in the manner in which a claim is pleaded in a complaint.]Crossclaim Against Defendant Y

[Here set forth the claim constituting a crossclaim against defendant Y in the manner in which a claim is pleaded in a complaint.]

Dated: ____________.

_________________

Attorney for Defendant

(12) Motion to Bring in Third‑Party Defendant.

Defendant moves for leave to make X a party to this action and that there be served upon him summons and third‑party complaint as set forth in Exhibit A attached.

(13) Third‑Party Complaint.

__________________,

Plaintiff,

v.

______________________,

Defendant and Third‑Party Complaint

Third‑Party Plaintiff,

v.

____________________

Third‑Party Defendant.

Civil Action No. ________

1.  Plaintiff ______ has filed against defendant ________ a complaint, a copy of which is attached as "Exhibit C."

2.  [Here state the grounds upon which the defendant and third‑party plaintiff is entitled to recover from the third‑party defendant all or part of what plaintiff may recover from the defendant and third‑party plaintiff.]

Wherefore, plaintiff demands judgment against third‑party defendant ________ for all sums that may be adjudged against defendant ________ in favor of plaintiff.

(14) Complaint for Negligence Under Federal Employer's Liability

Act.

1.  During all the times herein mentioned defendant owned and operated in interstate commerce a railroad which passed through a tunnel located at _________ and known as Tunnel No. ________.

2.  On or about June 1, ________, defendant was repairing and enlarging the tunnel in order to protect interstate trains and passengers and freight from injury and in order to make the tunnel more conveniently usable for interstate commerce.

3.  In the course of thus repairing and enlarging the tunnel on said day defendant employed plaintiff as one of its workmen, and negligently put plaintiff to work in a portion of the tunnel which defendant had left unprotected and unsupported.

4.  By reason of defendant's negligence in thus putting plaintiff to work in that portion of the tunnel, plaintiff was, while so working pursuant to defendant's orders, struck and crushed by a rock which fell from the unsupported portion of the tunnel, and was (here describe plaintiff's injuries).

5.  Prior to these injuries, plaintiff was a strong, able‑bodied man, capable of earning and actually earning ________ dollars per day. By these injuries he has been made incapable of any gainful activity, has suffered great physical and mental pain, and has incurred expense in the amount of _________ dollars for medicine, medical attendance, and hospitalization.

Wherefore, plaintiff demands judgment against defendant in the sum of _________ dollars and costs.

(15) Complaint for Interpleader and Declaratory Relief.

1.  On or about June 1, ________, plaintiff issued to G. H. a policy of life insurance whereby plaintiff promised to pay to K. L. as beneficiary the sum of ________ dollars upon the death of G. H. The policy required the payment by G. H. of a stipulated premium on June 1, ________, and annually thereafter as a condition precedent to its continuance in force.

2.  No part of the premium due June 1, ________, was ever paid and the policy ceased to have any force of effect on July 1, ________.

3.  Thereafter, on September 1, ________, G. H. and K. L. died as the result of a collision between a locomotive and the automobile in which G. H. and K. L. were riding.

4.  Defendant C. D. is the duly appointed and acting executor of the will of G. H.; defendant E. F. is the duly appointed and acting executor of the will of K. L.; defendant X. Y. claims to have been duly designed as beneficiary of said policy in place of K. L.

5.  Each of defendants, C. D., E. F., and X. Y. is claiming that the above‑mentioned policy was in full force and effect at the time of the death of G. H.; each of them is claiming to be the only person entitled to receive payment of the amount of the policy and has made demand for payment thereof.

6.  By reason of these conflicting claims of the defendants, plaintiff is in great doubt as to which defendant is entitled to be paid the amount of the policy, if it was in force at the death of G. H.

Wherefore plaintiff demands that the court adjudge:

(1)        That none of the defendants is entitled to recover from plaintiff the amount of said policy or any part thereof.

(2)        That each of the defendants be restrained from instituting any action against plaintiff for the recovery of the amount of said policy or any part thereof.

(3)        That, if the court shall determine that said policy was in force at the death of G. H., the defendants be required to interplead and settle between themselves their rights to the money due under said policy, and that plaintiff be discharged from all liability in the premises except to the person whom the court shall adjudge entitled to the amount of said policy.

(4)        That plaintiff recover its costs.

(16) Averment of Capacity Under Rule 9(a).

(North Carolina Corporation)

Plaintiff is a corporation incorporated under the law of North Carolina having its principal office in [address].

(Foreign Corporation)

Plaintiff is a corporation incorporated under the law of the State of Delaware having [not having] a registered office in the State of North Carolina.

(Unincorporated Association)

Plaintiff is an unincorporated association organized under the law of the State of New York having its principal office in [address] and (if applicable) having a principal office in the State of North Carolina at [address], and as such has the capacity to sue in its own name in North Carolina.  (1967, c. 954, s. 1; 1999‑456, s. 59.)






Chapter 1B - Contribution.

§ 1B-1. Right to contribution.

Chapter 1B.

Contribution.

Article 1.

Uniform Contribution among Tort‑Feasors Act.

§ 1B‑1.  Right to contribution.

(a)        Except as otherwise provided in this Article, where two or more persons become jointly or severally liable in tort for the same injury to person or property or for the same wrongful death, there is a right of contribution among them even though judgment has not been recovered against all or any of them.

(b)        The right of contribution exists only in favor of a tort‑feasor who has paid more than his pro rata share of the common liability, and his total recovery is limited to the amount paid by him in excess of his pro rata share. No tort‑feasor is compelled to make contribution beyond his own pro rata share of the entire liability.

(c)        There is no right of contribution in favor of any tort‑feasor who has intentionally caused or contributed to the injury or wrongful death.

(d)        A tort‑feasor who enters into a settlement with a claimant is not entitled to recover contribution from another tort‑feasor whose liability for the injury or wrongful death has not been extinguished nor in respect to any amount paid in a settlement which is in excess of what was reasonable.

(e)        A liability insurer, who by payment has discharged in full or in part the liability of a tort‑feasor and has thereby discharged in full its obligation as insurer, succeeds to the tort‑feasor's right of contribution to the extent of the amount it has paid in excess of the tort‑feasor's pro rata share of the common liability. This provision does not limit or impair any right of subrogation arising from any other relationship.

(f)         This Article does not impair any right of indemnity under existing law. Where one tort‑feasor is entitled to indemnity from another, the right of the indemnity obligee is for indemnity and not contribution, and the indemnity obligor is not entitled to contribution from the obligee for any portion of his indemnity obligation.

(g)        This Article shall not apply to breaches of trust or of other fiduciary obligation.

(h)        The provisions of this Article shall apply to tort claims against the State. However, in such cases, the same rules governing liability and the limits of liability shall apply to the State and its agencies as in cases heard before the Industrial Commission. The State's share in such cases shall not exceed the pro rata share based upon the maximum amount of liability under the Tort Claims Act.

(i)         The provisions of this Article shall apply to the injury or death of an employee of any common carrier by rail which is subject to the provisions of Chapter 2 of Title 45 of the United States Code (45  U.S.C. § 51 et seq.) or G.S. 62‑242 where such injury or death is caused by the joint or concurring negligence of such common carrier by rail and any other person or persons. In any such instance, the following will apply:

(1)        Where liability is imposed or sought to be imposed only on such common carrier by rail, the railroad is entitled to contribution from any other such person or persons;

(2)        Where liability is imposed or sought to be imposed only on a person or persons other than a common carrier by rail, such other person or persons are entitled to contribution from the railroad;

(3)        Where liability is imposed or sought to be imposed on both a common carrier by rail and any other person or persons, damages shall be determined as provided in Chapter 2 of Title 45 of the United States Code (45 U.S.C. § 51 et seq.) or G.S. 62‑242 whichever controls the claim. (1967, c. 847, s. 1; 1975, c. 587, s. 2; 1979, c. 620.)



§ 1B-2. Pro rata shares.

§ 1B‑2.  Pro rata shares.

In determining the pro rata shares of tort‑feasors in the entire liability

(1)        Their relative degree of fault shall not be considered;

(2)        If equity requires, the collective liability of some as a group shall constitute a single share; and

(3)        Principles of equity applicable to contribution generally shall apply. (1967, c. 847, s. 1.)



§ 1B-3. Enforcement.

§ 1B‑3.  Enforcement.

(a)        Whether or not judgment has been entered in an action against two or more tort‑feasors for the same injury or wrongful death, contribution may be enforced by separate action.

(b)        Where a judgment has been entered in an action against two or more tort‑feasors for the same injury or wrongful death, contribution may be enforced in that action by judgment in favor of one against other judgment defendants by motion upon notice to all parties to the action.

(c)        If there is a judgment for the injury or wrongful death against the tort‑feasor seeking contribution, any separate action by him to enforce contribution must be commenced within one year after the judgment has become final by lapse of time for appeal or after final judgment is entered in the trial court in conformity with the decisions of the appellate court.

(d)        If there is no judgment for the injury or wrongful death against the tort‑feasor seeking contribution, his right of contribution is barred unless he has either

(1)        Discharged by payment the common liability within the statute of limitations period applicable to claimant's right of action against him and has commenced his action for contribution within one year after payment,

(2)        Agreed while action is pending against him to discharge the common liability and has within one year after the agreement paid the liability and commenced his action for contribution, or

(3)        While action is pending against him, joined the other tort‑ feasors as third‑party defendants for the purpose of contribution.

(e)        The recovery of judgment against one tort‑feasor for the injury or wrongful death does not of itself discharge the other tort‑ feasors from liability to the claimant. The satisfaction of the judgment discharges the other tort‑feasors from liability to the claimant for the same injury or wrongful death, but does not impair any right of contribution. Provided, however, that a consent judgment in a civil action brought on behalf of a minor, or other person under disability, for the sole purpose of obtaining court approval of a settlement between the injured minor or other person under disability and one of two or more tort‑feasors, shall not be deemed to be a judgment as that term is used herein, but shall be treated as a release or covenant not to sue as those terms are used in G.S. 1B‑4 unless the judgment shall specifically provide otherwise.

(f)         The judgment of the court in determining the liability of the several defendants to the claimant for the same injury or wrongful death shall be binding as among such defendants in determining their right to contribution. (1967, c. 847, s. 1; 1973, c. 465, s. 1; 1975,  c. 866, s. 5.)



§ 1B-4. Release or covenant not to sue.

§ 1B‑4.  Release or covenant not to sue.

When a release or a covenant not to sue or not to enforce judgment is given in good faith to one of two or more persons liable in tort for the same injury or the same wrongful death:

(1)        It does not discharge any of the other tort‑feasors from liability for the injury or wrongful death unless its terms so provide; but it reduces the claim against the others to the extent of any amount stipulated by the release or the covenant, or in the amount of the consideration paid for it,  whichever is the greater; and,

(2)        It discharges the tort‑feasor to whom it is given from all liability for contribution to any other tort‑feasor. (1967, c. 847, s. 1.)



§ 1B-5. Uniformity of interpretation.

§ 1B‑5.  Uniformity of interpretation.

This Article shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states that enact it. (1967, c. 847, s. 1.)



§ 1B-6. Short title.

§ 1B‑6.  Short title.

This Article may be cited as the Uniform Contribution among Tort‑Feasors Act. (1967, c. 847, s. 1.)



§ 1B-7. Payment of judgment by one of several.

Article 2.

Judgment against Joint Obligors or Joint Tort‑Feasors.

§ 1B‑7.  Payment of judgment by one of several.

(a)        In all cases in the courts of this State wherein judgment has been, or may hereafter be, rendered against two or more persons or corporations, who are jointly and severally liable for its payment either as joint obligors or joint tort‑feasors, and the same has not been paid by all the judgment debtors by each paying his pro rata share thereof, if one or more of the judgment debtors shall pay the judgment creditor, either before or after execution has been issued, the full amount due on said judgment, and shall have entered on the judgment docket in the manner hereinafter set out a notation of the preservation of the right of contribution, such notation shall have the effect of preserving the lien of the judgment and of keeping the same in full force as against any judgment debtor who does not pay his pro rata share thereof to the extent of his liability thereunder in law and equity. Such judgment may be enforced by execution or otherwise in behalf of the judgment debtor or debtors who have so preserved the judgment.

(b)        The entry on the judgment docket shall be made in the same manner as other cancellations of judgment, and shall recite that the same has been satisfied, released and discharged, together with all costs and interest, as to the paying judgment debtor, naming him, but that the lien of the judgment is preserved as to the other judgment debtors for the purpose of contribution. No entry of cancellation as to such other judgment debtors shall be made upon the judgment docket or judgment index by virtue of such payment.

(c)        If the judgment debtors disagree as to their pro rata shares of the liability, on the grounds that any judgment debtor is insolvent or is a nonresident of the State and cannot be forced under the execution of the court to contribute to the payment of the judgment, or upon other grounds in law and equity, their shares may be determined upon motion in the cause and notice to all parties to the action. Issues of fact arising therein shall be tried by jury as in other civil actions. (1967, c. 847, s. 1.)



§ 1B-8. Repealed by Session Laws 1969, c. 895, s. 19.

Article 3.

Cross Claims and Joinder of Third Parties for Contribution.

§ 1B‑8.  Repealed by Session Laws 1969, c. 895, s. 19.






Chapter 1C - Enforcement of Judgments.

§§ 1C-1 through 1C-1599. Reserved for future codification purposes.

Chapter 1C.

Enforcement of Judgments.

Articles 1 to 15

Reserved for Future Codification Purposes.

§§ 1C‑1 through 1C‑1599.  Reserved for future codification purposes.



§ 1C-1601. What property exempt; waiver; exceptions.

Article 16.

Exempt Property.

§ 1C‑1601.  What property exempt; waiver; exceptions.

(a)        Exempt property.  Each individual, resident of this State, who is a debtor is entitled to retain free of the enforcement of the claims of creditors:

(1)        The debtor's aggregate interest, not to exceed thirty‑five thousand dollars ($35,000) in value, in real property or personal property that the debtor or a dependent of the debtor uses as a residence, in a cooperative that owns property that the debtor or a dependent of the debtor uses as a residence, or in a burial plot for the debtor or a dependent of the debtor; however, an unmarried debtor who is 65 years of age or older is entitled to retain an aggregate interest in the property not to exceed sixty thousand dollars ($60,000) in value so long as the property was previously owned by the debtor as a tenant by the entireties or as a joint tenant with rights of survivorship and the former co‑owner of the property is deceased.

(2)        The debtor's aggregate interest in any property, not to exceed five thousand dollars ($5,000) in value of any unused exemption amount to which the debtor is entitled under subdivision (1) of this subsection.

(3)        The debtor's interest, not to exceed three thousand five hundred dollars ($3,500) in value, in one motor vehicle.

(4)        The debtor's aggregate interest, not to exceed five thousand dollars ($5,000) in value for the debtor plus one thousand dollars ($1,000) for each dependent of the debtor, not to exceed four thousand dollars ($4,000) total for dependents, in household furnishings, household goods, wearing apparel, appliances, books, animals, crops, or musical instruments, that are held primarily for the personal, family, or household use of the debtor or a dependent of the debtor.

(5)        The debtor's aggregate interest, not to exceed two thousand dollars ($2,000) in value, in any implements, professional books, or tools of the trade of the debtor or the trade of a dependent of the debtor.

(6)        Life insurance as provided in Article X, Section 5 of the Constitution of North Carolina.

(7)        Professionally prescribed health aids for the debtor or a dependent of the debtor.

(8)        Compensation for personal injury, including compensation from private disability policies or annuities, or compensation for the death of a person upon whom the debtor was dependent for support, but such compensation is not exempt from claims for funeral, legal, medical, dental, hospital, and health care charges related to the accident or injury giving rise to the compensation.

(9)        Individual retirement plans as defined in the Internal Revenue Code and any plan treated in the same manner as an individual retirement plan under the Internal Revenue Code, including individual retirement accounts and Roth retirement accounts as described in section 408(a) and section 408A of the Internal Revenue Code, individual retirement annuities as described in section 408(b) of the Internal Revenue Code, and accounts established as part of a trust described in section 408(c) of the Internal Revenue Code.

(10)      Funds in a college savings plan qualified under section 529 of the Internal Revenue Code, not to exceed a cumulative limit of twenty‑five thousand dollars ($25,000), but excluding any funds placed in a college savings plan account within the preceding 12 months (except to the extent any of the contributions were made in the ordinary course of the debtor's financial affairs and were consistent with the debtor's past pattern of contributions) and only to the extent that the funds are for a child of the debtor and will actually be used for the child's college or university expenses.

(11)      Retirement benefits under the retirement plans of other states and governmental units of other states, to the extent that these benefits are exempt under the laws of the state or governmental unit under which the benefit plan is established.

(12)      Alimony, support, separate maintenance, and child support payments or funds that have been received or to which the debtor is entitled, to the extent the payments or funds are reasonably necessary for the support of the debtor or any dependent of the debtor.

(b)        Definitions.  As used in this section, the following definitions apply:

(1)        "Internal Revenue Code" means Code as defined in G.S. 105‑228.90.

(2)        "Value" means fair market value of an individual's interest in property, less valid liens superior to the judgment lien sought to be enforced.

(c)        Waiver.  The exemptions provided in this Article cannot be waived except by:

(1)        Transfer of property allocated as exempt (and in that event only as to the specific property transferred);

(2)        Written waiver, after judgment, approved by the clerk or district court judge. The clerk or district court judge must find that the waiver is made freely, voluntarily, and with full knowledge of the debtor's rights to exemptions and that he is not required to waive them; or

(3)        Failure to assert the exemption after notice to do so pursuant to G.S. 1C‑1603. The clerk or district court judge may relieve such a waiver made by reason of mistake, surprise or excusable neglect, to the extent that the rights of innocent third parties are not affected.

(d)        Recent purchases.  The exemptions provided in subdivisions (2), (3), (4), and (5) of subsection (a) of this section are inapplicable with respect to tangible personal property purchased by the debtor less than 90 days preceding the initiation of judgment collection proceedings or the filing of a petition for bankruptcy, unless the purchase of the property is directly traceable to the liquidation or conversion of property that may be exempt and no additional property was transferred into or used to acquire the replacement property.

(e)        Exceptions.  The exemptions provided in this Article are inapplicable to claims:

(1)        Of the United States or its agencies as provided by federal law;

(2)        Of the State or its subdivisions for taxes, appearance bonds or fiduciary bonds;

(3)        Of lien by a laborer for work done and performed for the person claiming the exemption, but only as to the specific property affected;

(4)        Of lien by a mechanic for work done on the premises, but only as to the specific property affected;

(5)        For payment of obligations contracted for the purchase of the specific real property affected;

(6)        Repealed by Session Laws 1981 (Regular Session, 1982), c. 1224, s. 6, effective September 1, 1982;

(7)        For contractual security interests in the specific property affected; provided, that the exemptions shall apply to the debtor's household goods notwithstanding any contract for a nonpossessory, nonpurchase money security interest in any such goods;

(8)        For statutory liens, on the specific property affected, other than judicial liens;

(9)        For child support, alimony or distributive award order pursuant to Chapter 50 of the General Statutes;

(10)      For criminal restitution orders docketed as civil judgments pursuant to G.S. 15A‑1340.38.

(f)         Federal Bankruptcy Code.  The exemptions provided in The Bankruptcy Code, 11 U.S.C. § 522(d), are not applicable to residents of this State. The exemptions provided by this Article and by other statutory or common law of this State shall apply for purposes of The Bankruptcy Code, 11 U.S.C. § 522(b).

(g)        Effect of exemptions.  Notwithstanding any other provision of law, a creditor shall not obtain possession of a debtor's household goods and furnishings in which the creditor holds a nonpossessory, nonpurchase money security interest until the creditor has fully complied with the procedures required by G.S. 1C‑1603.  (1981, c. 490, s. 1; 1981 (Reg. Sess., 1982), c. 1224, ss. 1‑7, 20; 1991, c. 506, s. 1; 1995, c. 250, s. 1; 1998‑212, s. 19.4(j); 1999‑337, s. 2; 2005‑401, s. 1; 2009‑417, s. 1.)



§ 1C-1602. Alternative exemptions.

§ 1C‑1602.  Alternative exemptions.

The debtor may elect to take the personal property and homestead exemptions provided in Article X of the Constitution of North Carolina instead of the exemptions provided by G.S. 1C‑1601. If the debtor elects to take his constitutional exemptions, the exemptions provided in G.S. 1C‑1601 shall not apply and in that event the exemptions provided in this Article shall not be construed so as to affect the personal property and homestead exemptions granted by Article X of the Constitution of North Carolina. If the debtor elects  to take his constitutional exemptions, the clerk or district court judge must designate the property to be exempt under the procedure set out in G.S. 1C‑1603. The debtor is entitled to have one thousand dollars ($1,000) in value in real property owned and occupied by him and five hundred dollars ($500.00) in value in his personal property exempted from sale under execution. If the value of the property in which the debtor claims his constitutional exemption is in excess of his exemptions, the clerk, in an execution, may order the sale of the  property with the proceeds of the sale being distributed first to the  debtor to satisfy his exemption and the excess to be distributed as ordered. (1981, c. 490, s. 1; 1981 (Reg. Sess., 1982), c. 1224, s. 8.)



§ 1C-1603. Procedure for setting aside exempt property.

§ 1C‑1603.  Procedure for setting aside exempt property.

(a)        Motion or Petition; Notice. 

(1)        A judgment debtor may have his exempt property designated by motion after judgment has been entered against him.

(2)        Repealed by Session Laws 1981 (Regular Session, 1982), c. 1224, s. 10.

(3)        The clerk or district court judge may determine that particular property is not exempt even though there has been no proceeding to designate the exemption.

(4)        After judgment, except as provided in G.S. 1C‑1603(a)(3) or when exemptions have already been designated, the clerk may not issue an execution or writ of possession unless notice from the court has been served upon the judgment debtor advising the debtor of the debtor's rights. The judgment creditor shall cause the notice, which shall be accompanied by the form for the statement by the debtor under subsection (c) of this section, to be served on the debtor as provided in G.S. 1A‑1, Rule 4(j)(1). If the judgment debtor cannot be served as provided above, the judgment creditor may serve  the judgment debtor by mailing a copy of the notice to the judgment debtor at the debtor's last known address. Proof of service by certified or registered mail or personal service is as provided in G.S. 1A‑1, Rule 4. The judgment creditor may prove service by mailing to last known address by filing a certificate that the notice was served indicating the circumstances warranting the use of such service and the date and address of service. The notice shall be substantially in the following form:

NORTH CAROLINA                                                       IN THE GENERAL COURT

____________________ COUNTY                                 OF JUSTICE DISTRICT

COURT DIVISION

CvD

______________________________                   )                       NOTICE OF

Judgment Creditor                                         )                       PETITION (OR

)                       MOTION) TO SET

vs.                                                     )                       OFF DEBTOR'S

______________________________                   )                       EXEMPT PROPERTY

GREETINGS:

You have been named as a "judgment debtor" in a proceeding initiated by a "judgment creditor". A "judgment debtor" is a person who a court has declared owes money to another, the "judgment creditor". The purpose of this proceeding is to make arrangements to collect that debt from you personally or from property you own.

It is important that you respond to this notice no later than 20 days after you receive it because you may lose valuable rights if you do nothing. You may wish to consider hiring an attorney to help you with this proceeding to make certain that you receive all the protections to which you are entitled under the North Carolina Constitution and laws.

NOTICE TO JUDGMENT DEBTOR:

THERE ARE CERTAIN EXEMPTIONS UNDER STATE AND FEDERAL LAW THAT YOU ARE ENTITLED TO CLAIM IN ADDITION TO THE EXEMPTIONS LISTED ON THE "SCHEDULE OF DEBTOR'S PROPERTY AND REQUEST TO SET ASIDE EXEMPT PROPERTY" THAT IS ENCLOSED WITH THIS NOTICE.

These exemptions may include social security benefits, unemployment benefits, workers' compensation benefits, and earnings for your personal services rendered within the last 60 days. There is available to you a prompt procedure for challenging an attachment or levy on your property.

(b)        Contents of Motion or Petition.  The motion or petition must:

(1)        Name the judgment debtor;

(2)        Name the judgment creditors of the debtor insofar as they are known to the movant;

(3)        If it is a motion to modify a previously allocated exemption, describe the change of condition (if the movant received notice of the exemption hearing) and the modification desired.

(c)        Statement by the Debtor.  When proceedings are instituted, the debtor shall file with the court a schedule of:

(1)        The debtor's assets, including their location;

(2)        The debtor's debts and the names and addresses of the debtor's creditors;

(3)        The property that  the debtor desires designated as exempt.

The form for the statement shall be substantially as follows:

NORTH CAROLINA                                                       IN THE GENERAL COURT

__________________ COUNTY                                     OF JUSTICE DISTRICT

COURT DIVISION

CvD

Judgment Creditor                                     )                                    SCHEDULE OF DEBTOR'S

)                                    PROPERTY

vs.                                                 )                                    AND REQUEST TO

)                                    SET ASIDE EXEMPT

Judgment Debtor                                       )                                    PROPERTY

NOTICE TO JUDGMENT DEBTOR:

THERE ARE CERTAIN EXEMPTIONS UNDER STATE AND FEDERAL LAW THAT YOU ARE ENTITLED TO CLAIM IN ADDITION TO THE EXEMPTIONS LISTED BELOW.

These exemptions may include social security benefits, unemployment benefits, workers' compensation benefits, and earnings for your personal services rendered within the last 60 days. There is available to you a prompt procedure for challenging an attachment or levy on your property.

I, ___________, being duly sworn do depose and say:

(fill in your name)

1. That I am a citizen and resident of  ____________________________ County,

North Carolina;

2. That I was born on ____________________;

(date of birth)

3. That I am (married to __________________)

(spouse's name)

___________;

(not married)

4. That the following persons live in my household and are in substantial need of my support:

NAME                                     RELATIONSHIP TO DEBTOR                                  AGE

_________                              __________________________________    ________

_________                              __________________________________    ________

_________                              __________________________________    ________

_________                              __________________________________    ________

(Use additional space, as necessary)

5. That (I own) (I am purchasing) (I rent) (choose one; mark out the other choices) a (house) (trailer) (apartment) (choose one; mark out the other choices)

located at ________________________________________________________

which is my residence.                                      (address, city, zip code)

6. That I (do) (do not) own any other real property. If other real property is owned, list that property on the following lines; if no other real property is owned, mark "not applicable" on the first line.

______________________________________________________________________

______________________________________________________________________

______________________________________________________________________

______________________________________________________________________

7. That the following persons are, so far as I am able to tell, all of the persons or companies to whom I owe money:

______________________________________________________________________

______________________________________________________________________

______________________________________________________________________

______________________________________________________________________

8. That I wish to claim my interest in the following real or personal property, or in a cooperative that owns property, that I use as a residence or my dependent uses as a residence. I also wish to claim my interest in the following burial plots for myself or my dependents. I understand that my total interest claimed in the residence and burial plots may not exceed $18,500, except that if I am unmarried and am 65 years of age or older, I am entitled to claim a total exemption in the residence and burial plots not to exceed $37,000 so long as the property was previously owned by me as a tenant by the entireties or as a joint tenant with rights of survivorship, and the former co‑owner of the property is deceased.

I understand that I am not entitled to this exemption if I take the homestead exemption provided by the Constitution of North Carolina in other property. I understand that if I wish to claim more than one parcel exempt I must attach additional pages setting forth the following information for each parcel claimed exempt.

Property Location:

County _______ Township _____________________________________________

Street Address _______________________________________________________

Legal Description:

Number by which county tax assessor identifies property ______________________

Description (Attach a copy of your deed or other instrument of conveyance that describes the property and indicate here: ________ or describe the property in as much detail as possible.

Attach additional sheets if necessary.)

____________________________________________________________________

____________________________________________________________________

____________________________________________________________________

Record Owner(s) _________________________________________________________

______________________________________________________________________

______________________________________________________________________

Estimated Value: ________________________________________________________

Lienholders:

(1) Name ____________________ Current Balance _________________________

Address     ___________________________________________________________

(2) Name ____________________ Current Balance _________________________

Address     ___________________________________________________________

(3) Name ____________________ Current Balance _________________________

Address     ___________________________________________________________

(4)  If others, attach additional pages.

If you are unmarried and 65 years of age or older, specify which, if any, property listed above was previously owned by you as a tenant by the entireties or as a joint tenant with rights of survivorship and as to which the former co‑owner of the property is deceased:

9. That I wish to claim the following life insurance policies whose sole beneficiaries are (my wife) (my children) (my wife and children) as exempt:

Name of Insurer           Policy Number             Face Value                               Beneficiary(ies)

_____________          ___________              __________                ___________________

_____________          ___________              __________                ___________________

_____________          ___________              __________                ___________________

10. That I wish to claim the following items of health care aid necessary for (myself) (my dependents) to work or sustain health:

Item                             Purpose                                                                        Person using item

__________                __________                                        _________________________

__________                __________                                        _________________________

__________                __________                                        _________________________

11. That I wish to claim the following implements, professional books, or tools (not to exceed $2,000), of my trade or the trade of my dependent. I understand that such property purchased within 90 days of this proceeding may not be exempt:

Item                                                                             Estimated Value

__________                                                                ________________________________

__________                                                                ________________________________

__________                                                                ________________________________

12. That I wish to claim the following personal property consisting of household furnishings, household goods, wearing apparel, appliances, books, animals, crops or musical instruments as exempt from the claims of my creditors. I affirm, that these items of personal property are held primarily for my personal, family or household use or for such use by my dependents.

I understand that I am entitled to personal property worth the sum of $5,000. I understand that I am also entitled to $1,000 for each person dependent on me for support, but not to exceed $4,000 for dependents. I further understand that I am entitled to this amount after deduction from the value of the property the amount of any valid lien or purchase money security interest and that property purchased within 90 days of this proceeding may not be exempt.

Item (or class)              Amount of Lien                         Location           Estimated

of Property                               or Security                                                        Value of

Interest                                                             Debtor's

Interest

__________                            __________                            ________        _______________

__________                            __________                            ________        _______________

__________                            __________                            ________        _______________

13. That I wish to claim my interest in the following motor vehicle as exempt from the claims of my creditors. I understand that I am entitled to my interest in a motor vehicle worth the sum of $3,500 after deduction of the amount of any valid liens or purchase money security interest. I understand that a motor vehicle purchased within 90 days of this proceeding may not be exempt.

Make and                     Year     Name(s) of                   Name(s) of                   Estimated

Model of                                  Title Owner                  Lien Holder(s) Value of

Motor Vehicle              of Record                     of Record                     Debtor's

Interest

___________              ____    ____________            __________                _______________

14. That I wish to claim as exempt the following compensation that I received or to which I am entitled for the personal injury of myself or a person upon whom I was dependent for support, including compensation from a private disability policy or an annuity, or compensation that I received for the death of a person upon whom I was dependent for support. I understand that this compensation is not exempt from claims for funeral, legal, medical, dental, hospital or health care charges related to the accident or injury that resulted in the payment of the compensation to me. I understand that if I wish to claim more than one amount of compensation exempt, I must attach additional pages setting forth the following information for each amount of compensation claimed exempt.

(a)  amount of compensation ____________________________________________

(b)  method of payment: lump sum or installments ___________________________

(If installments, state amount, frequency and duration of payments)

______________________________________________________________________

(c)  name and relationship to debtor of person(s) injured or killed giving rise to compensation ___________________________________________________________

(d)  location/source of compensation if received in lump or installments, including name and account number of any disability policy or annuity _____________________

______________________________________________________________________

(e)  unpaid debts arising out of the injury or death giving rise to compensation ______________________________________________________________________

Name and Address                   Services Rendered                    Amount of Debt

________________                ________________                __________________________

________________                ________________                __________________________

15. That I wish to claim the following property as exempt because I claimed residential real or personal property as exempt that is worth less than $18,500 or I made no claim for a residential exemption under section (8) above. I understand that I am entitled to an exemption of up to $5,000 in any property only if I made no claim under section (8) above or a claim that was less than $18,500 under section (8) above. I understand that I am entitled to claim any unused amount that I was permitted to make under section (8) above up to a maximum of $5,000 in any property. (Examples: (a) if you claim $17,500 under section (8), $1,000 allowed here; (b) if you claim $13,500 under section (8), $5,000 allowed here; (c) if you claim $18,500 under section (8), no claim allowed here.) I further understand that the amount of my claim under this section is after the deduction from the value of this property of the amount of any valid lien or purchase money security interests and that tangible personal property purchased within 90 days of this proceeding may not be exempt.

PERSONAL PROPERTY:

Property Location                     Amount of Liens                       Value of

or Purchase Money                  Debtor's

Security Interests                      Interest

_____________                      ________________                __________________________

_____________                      ________________                __________________________

_____________                      ________________                __________________________

_____________                      ________________                __________________________

REAL PROPERTY (I understand that if I wish to claim more than one parcel exempt, I must attach additional pages setting forth the following information for each parcel claimed exempt):

Property Location

County _______ Township _____________________________________________

Street Address _______________________________________________________

Legal Description:

Number by which county tax assessor identifies property

____________________________________________________________________

____________________________________________________________________

Description (Attach a copy of your deed or other instrument of conveyance that describes the property and indicate here: _____ or describe the property in as much detail as possible.

Attach additional sheets if necessary.)

____________________________________________________________________

____________________________________________________________________

____________________________________________________________________

____________________________________________________________________

____________________________________________________________________

____________________________________________________________________

Record Owner(s):

______________________________________________________________________

______________________________________________________________________

______________________________________________________________________

______________________________________________________________________

Estimated Value:

Lienholders:

(1) Name ________ Current Balance _____________________________________

Address _______________________________________________________________

(2) Name ________ Current Balance _____________________________________

Address _______________________________________________________________

(3) Name ________ Current Balance _____________________________________

Address _______________________________________________________________

(4) If others, attach additional pages.

16. That I wish to claim as exempt the following retirement plans that I have that are individual retirement plans as described in the Internal Revenue Code or that are treated in the same manner as an individual retirement plan under the Internal Revenue Code, including individual retirement accounts and Roth retirement accounts as described in section 408(a) and section 408A of the Internal Revenue Code, individual retirement annuities as described in section 408(b) of the Internal Revenue Code, and accounts established as part of a trust described in section 408(c) of the Internal Revenue Code.

Type of Retirement Account     Name of Account                     Account Number

______________________                ______________                   ___________________

______________________                ______________                   ___________________

______________________                ______________                   ___________________

17. That I wish to claim as exempt the following funds I hold in a college savings plan, not to exceed $25,000. I understand that to qualify for this exemption, the college savings plan must qualify as a college savings plan under section 529 of the Internal Revenue Code, and the college savings plan must be for my child and must actually be used for my child's college or university expenses. I understand I may not exempt any funds I placed in this account within the preceding 12 months, except to the extent that any contributions were made in the ordinary course of my financial affairs and were consistent with my past pattern of contributions.

College Savings Plan    Account Number     Value   Name(s) of Child(ren) Beneficiaries

_________________     _____________       ____    ____________________________

_________________     _____________       ____    ____________________________

_________________     _____________       ____    ____________________________

18. That I wish to claim as exempt the following retirement benefits to which I am entitled to under the retirement plans of other states and governmental units of other states. I understand that these benefits are exempt only to the extent these benefits are exempt under the laws of the state or governmental unit under which the benefit plan was established.

State/Government Unit              Name of Retirement Plan                      Identifying Number

___________________                      _____________________                  _______________

___________________                      _____________________                  _______________

___________________                      _____________________                  _______________

19. That I wish to claim as exempt any alimony, support, separate maintenance, or child support payments or funds that I have received or that I am entitled to receive. I understand that these payments are exempt only to the extent that they are reasonably necessary for my support or for the support of a person dependent on me for support.

Type of Support                       Person Paying Support Amount & Location of Funds

______________                    ___________________          ________________________

______________                    ___________________          ________________________

______________                    ___________________          ________________________

20. That the following is a complete listing of all of my assets that I have not claimed as exempt under any of the preceding paragraphs:

Item                                         Location                                               Estimated value

________                                ________________                            ___________________

________                                ________________                            ___________________

________                                ________________                            ___________________

This the ____ day of ____, ____

___________________

Judgment Debtor

Sworn to and Subscribed before

me this ____ day of ____, ____.

________________________________

Notary Public                                                                                 My Commission Expires:

(d)        Notice to Persons Affected.  If the judgment debtor moves to designate his exemptions, a copy of the motion and schedule must be served on the judgment creditor as provided in G.S. 1A‑1, Rule 5.

(e)        Procedure for Setting Aside Exempt Property. 

(1)        When served with the notice provided in G.S. 1C‑1603(a)(4), the judgment debtor may either file a motion to designate his exemptions with a schedule of assets or may request, in writing, a hearing before the clerk to claim exemptions.

(2)        If the judgment debtor does not file a motion to designate exemptions with a schedule of assets within 20 days after notice of his rights was served in accordance with G.S. 1C‑1603(a)(4) or if he does not request a hearing before the clerk within 20 days after service of the notice of rights and appear at the requested hearing, the judgment debtor has waived the exemptions provided in this Article and in Sections 1 and 2 of Article X of the North Carolina Constitution. Upon request of the judgment creditor, the clerk shall issue a writ of execution or writ of possession.

(3)        If the judgment debtor moves to designate his exemptions by filing a motion and schedule of assets, the judgment creditor is served as provided in G.S. 1C‑1603(d).

(4)        If the judgment debtor requests a hearing before the clerk to claim exemptions, the clerk sets a hearing date and gives notice of the hearing to the judgment debtor and judgment creditor. At the hearing, the judgment debtor may claim his exemptions.

(5)        The judgment creditor has 10 days from the date served with a motion and schedule of assets or from the date of a hearing to claim exemptions to file an objection to the judgment debtor's schedule of exemptions.

(6)        If the judgment creditor files no objection to the schedule filed by the judgment debtor or claimed at the requested hearing, the clerk shall enter an order designating the property allowed by law and scheduled by the judgment debtor as exempt property. Upon request of the judgment creditor, the clerk shall issue an execution or writ of possession except for exempt property.

(7)        If the judgment creditor objects to the schedule filed or claimed by the judgment debtor, the clerk must place the motion for hearing by the district court judge, without a jury, at the next civil session.

(8)        The district court judge must determine the value of the property. The district court judge or the clerk, upon order of the judge, may appoint a qualified person to examine the property and report its value to the judge. Compensation of that person must be advanced by the person requesting the valuation and is a court cost having priority over the claims.

(9)        The district court judge must enter an order designating exempt property. Supplemental reports and orders may be filed and entered as necessary to implement the order.

(10)      Where the order designating exemptions indicates excess value in exempt property, the clerk, in an execution, may order the sale of property having excess value and appropriate distribution of the proceeds.

(11)      The clerk or district court judge may permit a particular item of property having value in excess of the allowable exemption to be retained by the judgment debtor upon his making available to judgment creditors money or property not otherwise available to them in an amount equivalent to the excess value. Priorities of judgment creditors are the same in the substituted property as they were in the original property.

(12)      Appeal from a designation of exempt property by the clerk is to the district court judge. A party has 10 days from the date of entry of an order to appeal. Appeal from a designation of exempt property by a district court judge is to the Court of Appeals. Decisions of the Court of Appeals with regard to questions of valuation of property are final as provided in G.S. 7A‑28. Other questions may be appealed as provided in G.S. 7A‑30 and 7A‑31.

(f)         Notation of Order on Judgment Docket.  A notation of the order setting aside exempt property must be entered by the clerk of court on the judgment docket opposite the judgment that was the subject of the enforcement proceeding. If real property located in a county other than the county in which the judgment was rendered is designated as exempt and the judgment has already been docketed in that county, the clerk must send a notice of the designation of exempt property to the county where the property is located. The clerk of the county where the land is located shall enter a notation of the designation of exempt property on the judgment docket. If a judgment is docketed in a county where real property is located after that real property has been designated as exempt, the transcript of judgment must indicate that the exemptions have been designated. The clerk in the county receiving the transcript must enter the notation of designation of exempt property as well as docket the judgment.

(g)        Modification.  The debtor's exemption may be modified by motion in the original exemption proceeding by anyone who did not receive notice of the exemption hearing. Also, the debtor's exemption may be modified upon a change of circumstances, by motion in the original exemption proceeding, made by the debtor or anyone interested. A substantial change in value may constitute changed circumstances. Modification may include the substitution of different property for the exempt property.

(h)        Repealed by Session Laws 1981 (Regular Session, 1982), c. 1224, s. 14. (1981, c. 490, s. 1; 1981 (Reg. Sess., 1982), c. 1224, ss. 9‑14, 18, 19; 1991, c. 607, s. 1; 1999‑456, s. 59; 2005‑401, ss. 2, 3.)



§ 1C-1604. Effect of exemption.

§ 1C‑1604.  Effect of exemption.

(a)        Property allocated to the debtor as exempt is free of the enforcement of the claims of creditors for indebtedness incurred before or after the exempt property is set aside, other than claims exempted by G.S. 1C‑1601(e), for so long as the debtor owns it. When the property is conveyed to another, the exemption ceases as to liens attaching prior to the conveyance. Creation of a security interest in the property does not constitute a conveyance within the meaning of this section, but a transfer in satisfaction of, or for the enforcement of, a security interest is a conveyance. When exempt property is conveyed, the debtor may have other exemptions allotted.

(a1)      The statute of limitations on judgments is suspended for the period of exemption as to the property which is exempt.  However, the statute of limitations is not suspended as to the exempt property unless the judgment creditor shall have, prior to the expiration of the statute of limitations, recorded a copy of the order designating exempt property in the office of the register of deeds in the county where the exempt real property is located.

(b)        Exempt property which passes by bequest, devise, intestate succession or gift to a dependent spouse, child or person to whom the debtor stands in loco parentis, continues to be exempt while held by that person. The exemption is terminated if the spouse remarries, or, with regard to a dependent, when the court determinates that dependency no longer exists. (1981, c. 490, s. 1; 1991, c. 607, s. 2.)



§§ 1C-1605 through 1C-1700. Reserved for future codification purposes.

§§ 1C‑1605 through 1C‑1700.  Reserved for future codification purposes.



§ 1C-1701. Short title.

Article 17.

Uniform Enforcement of Foreign Judgments Act.

§ 1C‑1701.  Short title.

This Article shall be known and may be cited as the Uniform Enforcement of Foreign Judgments Act. (1989, c. 747.)



§ 1C-1702. Definitions.

§ 1C‑1702.  Definitions.

As used in this Article, unless the context requires otherwise:

(1)        "Foreign Judgment" means any judgment, decree, or order of a court of the United States or a court of any other state which is entitled to full faith and credit in this State, except a "child support order," as defined in G.S. 52C‑1‑101 (The Uniform Interstate Family Support Act), a "custody decree," as defined in G.S. 50A‑102 (The Uniform Child‑Custody Jurisdiction and Enforcement Act), or a domestic violence protective order as provided in G.S. 50B‑4(d).

(2)        "Judgment Debtor" means the party against whom a foreign judgment has been rendered.

(3)        "Judgment Creditor" means the party in whose favor a foreign judgment has been rendered. (1989, c. 747, s. 1; 1999‑23, s. 3; 1999‑223, s. 4.)



§ 1C-1703. Filing and status of foreign judgments.

§ 1C‑1703.  Filing and status of foreign judgments.

(a)        A copy of any foreign judgment authenticated in accordance with an act of Congress or the statutes of this State may be filed in the office of the clerk of superior court of any county of this State in which the judgment debtor resides, or owns real or personal property.  Along with the foreign judgment, the judgment creditor or his attorney shall make and file with the clerk an affidavit which states that the foreign judgment is final and that it is unsatisfied in whole or in part, and which sets forth the amount remaining unpaid on the judgment.

(b)        Upon the filing of the foreign judgment and the affidavit, the foreign judgment shall be docketed and indexed in the same manner as a judgment of this State; however, no execution shall issue upon the foreign judgment nor shall any other proceeding be taken for its enforcement until the expiration of 30 days from the date upon which notice of filing is served in accordance with G.S. 1C‑1704.

(c)        A judgment so filed has the same effect and is subject to the same defenses as a judgment of this State and shall be enforced or satisfied in like manner; provided however, if the judgment debtor files a motion for relief or notice of defense pursuant to G.S. 1C‑1705, enforcement of the foreign judgment is automatically stayed, without security, until the court finally disposes of the matter. (1989, c. 747.)



§ 1C-1704. Notice of filing; service.

§ 1C‑1704.  Notice of filing; service.

(a)        Promptly upon the filing of a foreign judgment and affidavit, the judgment creditor shall serve the notice of filing provided for in subsection (b) on the judgment debtor and shall attach thereto a filed‑stamped copy of the foreign judgment and affidavit.  Service and proof of service of the notice may be made in any manner provided for in Rule 4(j) of the Rules of Civil Procedure.

(b)        The notice shall set forth the name and address of the judgment creditor, of his attorney if any, and of the clerk's office in which the foreign judgment is filed in this State, and shall state that the judgment attached thereto has been filed in that office, that the judgment debtor has 30 days from the date of receipt of the notice to seek relief from the enforcement of the judgment, and that if the judgment is not satisfied and no such relief is sought within that 30 days, the judgment will be enforced in this State in the same manner as any judgment of this State. (1989, c. 747.)



§ 1C-1705. Defenses; procedure; stay.

§ 1C‑1705.  Defenses; procedure; stay.

(a)        The judgment debtor may file a motion for relief from, or notice of defense to, the foreign judgment on the grounds that the foreign judgment has been appealed from, or enforcement has been stayed by, the court which rendered it, or on any other ground for which relief from a judgment of this State would be allowed. Notwithstanding subsection (b) of this section, the court shall stay enforcement of the foreign judgment for an appropriate period if the judgment debtor shows that:

(1)        The foreign judgment has been stayed by the court that rendered it; or

(2)        An appeal from the foreign judgment is pending or the time for taking an appeal has not expired and the judgment debtor executes a written undertaking in the same manner and amount as would be required in the case of a judgment entered by a court of this State under G.S. 1‑289.

(b)        If the judgment debtor has filed a motion for relief or notice of defenses then the judgment creditor may move for enforcement of the foreign judgment as a judgment of this State, unless the court stays enforcement of the judgment under subsection (a) of this section. The judgment creditor's motion shall be heard before a judge of the trial division which would be the proper division for the trial of an action in which the amount in controversy is the same as the amount remaining unpaid on the foreign judgment. The Rules of Civil Procedure (G.S. 1A‑1) shall apply. The judgment creditor shall have the burden of proving that the foreign judgment is entitled to full faith and credit. (1989, c. 747, s. 1; 2003‑19, s. 2.)



§ 1C-1706. Fees.

§ 1C‑1706.  Fees.

The enforcement of a foreign judgment under this Article shall be subject to the costs and fees set forth in Article 28 of Chapter 7A of the General Statutes.  The amount remaining unpaid on the foreign judgment as set forth in the affidavit filed under G.S. 1C‑1703(b) shall determine the amount of the costs to be collected at the time of the filing of the foreign judgment and assessed pursuant to G.S. 7A‑305. (1989, c. 747.)



§ 1C-1707. Optional procedure.

§ 1C‑1707.  Optional procedure.

This Article may not be construed to impair a judgment creditor's right to bring a civil action in this State to enforce such creditor's judgment. (1989, c. 747.)



§ 1C-1708. Judgments against public policy.

§ 1C‑1708.  Judgments against public policy.

The provisions of this Article shall not apply to foreign judgments based on claims which are contrary to the public policies of North Carolina. (1989, c. 747.)



§§ 1C-1709 through 1C-1749. Reserved for future codification purposes.

§§ 1C‑1709 through 1C‑1749.  Reserved for future codification purposes.



§ 1C-1750: Repealed by Session Laws 2003-19, s. 1, effective April 23, 2003.

Article 17A.

Enforcement of Foreign Judgments for Noncompensatory Damages.

§ 1C‑1750: Repealed by Session Laws 2003‑19, s. 1, effective April 23, 2003.



§§ 1C-1751 through 1C-1759. Reserved for future codification purposes.

§§ 1C‑1751 through 1C‑1759.  Reserved for future codification purposes.



§ 1C-1760: Repealed by Session Laws 2003-19, s. 1, effective April 23, 2003.

§ 1C‑1760: Repealed by Session Laws 2003‑19, s. 1, effective April 23, 2003.



§§ 1C-1761 through 1C-1799. Reserved for future codification purposes.

§§ 1C‑1761 through 1C‑1799.  Reserved for future codification purposes.



§ 1C-1800: Repealed by Session Laws 2009-325, s. 1, effective October 1, 2009, and applicable to all actions commenced on or after that date in which the issue of recognition of a foreign-country judgment is raised.

Article 18.

North Carolina Foreign Money Judgments Recognition Act.

§ 1C‑1800:  Repealed by Session Laws 2009‑325, s. 1, effective October 1, 2009, and applicable to all actions commenced on or after that date in which the issue of recognition of a foreign‑country judgment is raised.



§ 1C-1801: Repealed by Session Laws 2009-325, s. 1, effective October 1, 2009, and applicable to all actions commenced on or after that date in which the issue of recognition of a foreign-country judgment is raised.

§ 1C‑1801:  Repealed by Session Laws 2009‑325, s. 1, effective October 1, 2009, and applicable to all actions commenced on or after that date in which the issue of recognition of a foreign‑country judgment is raised.



§ 1C-1802: Repealed by Session Laws 2009-325, s. 1, effective October 1, 2009, and applicable to all actions commenced on or after that date in which the issue of recognition of a foreign-country judgment is raised.

§ 1C‑1802:  Repealed by Session Laws 2009‑325, s. 1, effective October 1, 2009, and applicable to all actions commenced on or after that date in which the issue of recognition of a foreign‑country judgment is raised.



§ 1C-1803: Repealed by Session Laws 2009-325, s. 1, effective October 1, 2009, and applicable to all actions commenced on or after that date in which the issue of recognition of a foreign-country judgment is raised.

§ 1C‑1803:  Repealed by Session Laws 2009‑325, s. 1, effective October 1, 2009, and applicable to all actions commenced on or after that date in which the issue of recognition of a foreign‑country judgment is raised.



§ 1C-1804: Repealed by Session Laws 2009-325, s. 1, effective October 1, 2009, and applicable to all actions commenced on or after that date in which the issue of recognition of a foreign-country judgment is raised.

§ 1C‑1804:  Repealed by Session Laws 2009‑325, s. 1, effective October 1, 2009, and applicable to all actions commenced on or after that date in which the issue of recognition of a foreign‑country judgment is raised.



§ 1C-1805: Repealed by Session Laws 2009-325, s. 1, effective October 1, 2009, and applicable to all actions commenced on or after that date in which the issue of recognition of a foreign-country judgment is raised.

§ 1C‑1805:  Repealed by Session Laws 2009‑325, s. 1, effective October 1, 2009, and applicable to all actions commenced on or after that date in which the issue of recognition of a foreign‑country judgment is raised.



§ 1C-1806: Repealed by Session Laws 2009-325, s. 1, effective October 1, 2009, and applicable to all actions commenced on or after that date in which the issue of recognition of a foreign-country judgment is raised.

§ 1C‑1806:  Repealed by Session Laws 2009‑325, s. 1, effective October 1, 2009, and applicable to all actions commenced on or after that date in which the issue of recognition of a foreign‑country judgment is raised.



§ 1C-1807: Repealed by Session Laws 2009-325, s. 1, effective October 1, 2009, and applicable to all actions commenced on or after that date in which the issue of recognition of a foreign-country judgment is raised.

§ 1C‑1807:  Repealed by Session Laws 2009‑325, s. 1, effective October 1, 2009, and applicable to all actions commenced on or after that date in which the issue of recognition of a foreign‑country judgment is raised.



§ 1C-1808: Repealed by Session Laws 2009-325, s. 1, effective October 1, 2009, and applicable to all actions commenced on or after that date in which the issue of recognition of a foreign-country judgment is raised.

§ 1C‑1808:  Repealed by Session Laws 2009‑325, s. 1, effective October 1, 2009, and applicable to all actions commenced on or after that date in which the issue of recognition of a foreign‑country judgment is raised.



§§ 1C-1809 through 1C-1819. Reserved for future codification purposes.

§§ 1C‑1809 through 1C‑1819.  Reserved for future codification purposes.



§ 1C-1820. Definitions.

Article 19

The North Carolina Foreign‑Money Claims Act.

§ 1C‑1820.  Definitions.

As used in this Article:

(1)        "Action" means a judicial proceeding or arbitration in which a payment in money may be awarded or enforced with respect to a foreign‑money claim.

(2)        "Bank‑offered spot rate" means the spot rate of exchange at which a bank will sell foreign money at a spot rate.

(3)        "Conversion date" means the banking day next preceding the date on which money, in accordance with this Article, is:

a.         Paid to a claimant in an action or distribution proceeding;

b.         Paid to the official designated by law to enforce a judgment or award on behalf of a claimant; or

c.         Used to recoup, set off, or counterclaim in different moneys in an action or distribution proceeding.

(4)        "Distribution proceeding" means a judicial or nonjudicial proceeding for the distribution of a fund in which one or more foreign‑money claims is asserted and includes an accounting, an assignment for the benefit of creditors, a foreclosure, the liquidation or rehabilitation of a corporation or other entity, and the distribution of an estate, trust, or other fund.

(5)        "Foreign money" means money other than money of the United States.

(6)        "Foreign‑money claim" means a claim upon an obligation to pay, or a claim for recovery of a loss, expressed in or measured by a foreign money.

(7)        "Money" means a medium of exchange for the payment of obligations or a store of value authorized or adopted by a government or by intergovernmental agreement.

(8)        "Money of the claim" means the money determined as proper for payment of the claim pursuant to G.S. 1C‑1823.

(9)        "Person" means an individual, a corporation, government or governmental subdivision or agency, business trust, estate, trust, joint venture, partnership, association, two or more persons having a joint or common interest, or any other legal or commercial entity.

(10)      "Rate of exchange" means the rate at which money of one country may be converted into money of another country in a free financial market convenient to or reasonably usable by a person obligated to pay or to state a rate of conversion. "Rate of exchange" means, if separate rates of exchange apply to different kinds of transactions, the rate applicable to the particular transaction giving rise to the foreign‑money claim.

(11)      "Spot rate" means the rate of exchange at which foreign money is sold by a bank or other dealer in foreign exchange for immediate or next day availability or for settlement by immediate payment in cash or its equivalent, by charge to an account, or by an agreed delayed settlement not exceeding two days.

(12)      "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a territory or insular possession subject to the jurisdiction of the United States. (1995, c. 213, s. 1.)



§ 1C-1821. Scope of Article.

§ 1C‑1821.  Scope of Article.

(a)        This Article applies only to a foreign‑money claim in an action or distribution proceeding.

(b)        This Article applies to foreign‑money issues even if other law under the conflict of laws rules of this State applies to other issues in the action or distribution proceeding. (1995, c. 213, s. 1.)



§ 1C-1822. Variation by agreement.

§ 1C‑1822.  Variation by agreement.

(a)        The effect of this Article may be varied by agreement of the parties made before or after commencement of an action or distribution proceeding or the entry of judgment.

(b)        Parties to a transaction may agree upon the money to be used in a transaction giving rise to a foreign‑money claim and may agree to use different moneys for different aspects of the transaction. Stating the price in a foreign money for one aspect of a transaction does not alone require the use of that money for other aspects of the transaction. (1995, c. 213, s. 1.)



§ 1C-1823. Determining proper money of the claim.

§ 1C‑1823.  Determining proper money of the claim.

(a)        The money in which the parties to a transaction have agreed that payment is to be made is the proper money of the claim for payment.

(b)        If the parties to a transaction have not otherwise agreed, the proper money of the claim, as in each case may be appropriate, is the money:

(1)        Regularly used between the parties as a matter of usage or course of dealing;

(2)        Used at the time of a transaction in international trade, by trade usage or common practice, for valuing or settling transactions in the particular commodity or service involved; or

(3)        In which the loss was ultimately felt or will be incurred by the party claimant. (1995, c. 213, s. 1.)



§ 1C-1824. Determining amount of the money of certain contract claims.

§ 1C‑1824.  Determining amount of the money of certain contract claims.

(a)        If an amount contracted to be paid in a foreign money is measured by a specified amount of a different money, the amount to be paid shall be determined on the conversion date.

(b)        If an amount contracted to be paid in a foreign money is to be measured by a different money at the rate of exchange prevailing on a date before default, that rate of exchange applies only to payments made within a reasonable time after default, not exceeding 30 days. Thereafter, conversion is made at the bank‑offered spot rate on the conversion date.

(c)        A monetary claim is neither usurious nor unconscionable for the reason that the agreement on which it is based provides that the amount of the debtor's obligation to be paid in the debtor's money, when received by the creditor, must equal a specified amount of the foreign money of the country of the creditor. If, because of unexcused delay in payment of a judgment or award, the amount received by the creditor does not equal the amount of the foreign money specified in the agreement, the court or arbitrator shall amend the judgment or award accordingly. (1995, c. 213, s. 1.)



§ 1C-1825. Asserting and defending foreign-money claims.

§ 1C‑1825.  Asserting and defending foreign‑money claims.

(a)        A person may assert a claim in a specified foreign money. If a foreign‑money claim is not asserted, the claimant shall make the claim in United States dollars.

(b)        An opposing party may allege and prove that a claim, in whole or in part, is in a different money than that asserted by the claimant.

(c)        A person may assert a defense, setoff, recoupment, or counterclaim in any money without regard to the money of other claims.

(d)        The determination of the proper money of the claim pursuant to G.S. 1C‑1823 is a question of law. (1995, c. 213, s. 1.)



§ 1C-1826. Judgments and awards on foreign-money claims, times of money conversion; form of judgments.

§ 1C‑1826.  Judgments and awards on foreign‑money claims, times of money conversion; form of judgments.

(a)        Except as provided in subsection (c) of this section, a judgment or award on a foreign‑money claim must be stated in an amount of the money of the claim.

(b)        A judgment or award on a foreign‑money claim is payable in that foreign money or, at the option of the debtor, in the amount of United States dollars that will purchase that foreign money on the conversion date at a bank‑offered spot rate.

(c)        A judgment or award on a foreign‑money claim shall assess costs in United States dollars.

(d)        Each payment in United States dollars shall be accepted and credited on a judgment or award on a foreign‑money claim in the amount of the foreign money that could be purchased by the dollars at a bank‑offered spot rate of exchange at or near the close of business on the conversion date for that payment.

(e)        A judgment or award made in an action or distribution proceeding on:

(1)        A defense, setoff, recoupment, or counterclaim, and

(2)        The adverse party's claim

shall be netted by converting the money of the smaller into the money of the larger, and by subtracting the smaller from the larger and shall specify the rates of exchange used.

(f)         A judgment substantially in the following form satisfies the provisions of this section:

"It is ORDERED, ADJUDGED, AND DECREED that defendant (insert name) pay to Plaintiff (insert name) the sum of (insert amount in the foreign money) plus interest on that sum at the rate of (insert rate pursuant to G.S. 1C‑1828) percent a year or, at the option of the judgment debtor, the number of United States dollars that will purchase the (insert name of foreign money) with interest due, at a bank‑offered spot rate at or near the close of business on the banking day next before the day of payment, together with assessed costs of (insert amount) United States dollars."

(g)        If a contract claim is of the type covered by G.S. 1C‑1824(a) or G.S. 1C‑1824(b), the judgment or award shall be entered for the amount of money stated to measure the obligation to be paid in the money specified for payment or, at the option of the debtor, the number of United States dollars that will purchase the computed amount of the money of payment on the conversion date at a bank‑offered spot rate.

(h)        A judgment shall be filed, docketed, and indexed in foreign money in the same manner as other judgments and has the same effect as a lien. A judgment may be discharged by payment.

(i)         A party seeking enforcement of a judgment entered as provided in this section shall file with each request or application an affidavit or certificate executed in good faith by its counsel or a bank officer, stating the rate of exchange used and how it was obtained and setting forth the calculation and the amount of United States dollars that would satisfy the judgment on the date of the affidavit or certificate by applying that rate of exchange. Affected court officials shall incur no liability, after a filing of the affidavit or certificate, for acting as if the judgment were in the amount of United States dollars stated in the affidavit or certificate. The computation contained in the affidavit or certificate shall remain in effect for 90 days following the filing of the affidavit or certificate and may be recomputed before the expiration of 90 days by filing additional affidavits or certificates. Recomputation shall not affect any payment obtained before the filing of the recomputation.

(j)         When a payment is made to a clerk's office pursuant to G.S. 1‑239, the clerk may determine the spot rate of exchange on the conversion date on the basis of information received in good faith from any bank officer or other reliable source and shall incur no liability to any person for crediting a payment toward a judgment, or for marking a judgment satisfied in full, on the basis of the rate so determined. (1995, c. 213, s. 1.)



§ 1C-1827. Conversions of foreign money in distribution proceedings.

§ 1C‑1827.  Conversions of foreign money in distribution proceedings.

The rate of exchange prevailing at or near the close of business on the day the distribution proceeding is initiated shall govern all exchanges of foreign money in a distribution proceeding.  A foreign‑money claimant in a distribution proceeding shall assert its claim in the named foreign money and show the amount of United States dollars resulting from a conversion as of the date the proceeding was initiated. (1995, c. 213, s. 1.)



§ 1C-1828. Prejudgment and judgment interest.

§ 1C‑1828.  Prejudgment and judgment interest.

(a)        Except as provided in subsection (b) of this section, recovery of prejudgment or pre‑award interest and the rate of interest to be applied in the action or distribution proceeding shall be determined by the substantive law governing the right to recovery under the conflict of laws rules of this State.

(b)        The court or arbitrator shall increase or decrease the amount of prejudgment or pre‑award interest otherwise payable in a judgment or award in foreign money to the extent required by the law of this State governing a failure to make or accept an offer of settlement or offer of judgment, or conduct by a party or its attorney causing undue delay or expense.

(c)        A judgment or award on a foreign‑money claim bears interest at the rate applicable to judgments of this State. (1995, c. 213, s. 1.)



§ 1C-1829. Enforcement of foreign judgments.

§ 1C‑1829.  Enforcement of foreign judgments.

Subject to the provisions of Article 17 and 18 of this Chapter:

(a)        If an action is brought to enforce a judgment of another jurisdiction expressed in a foreign money and the judgment is recognized in this State as enforceable, the enforcing judgment shall be entered as provided in G.S. 1C‑1826, whether or not the foreign judgment confers an option to pay in an equivalent amount of United States dollars.

(b)        A foreign judgment may be filed or docketed in accordance with any rule or statute of this State providing a procedure for its recognition and enforcement.

(c)        A satisfaction or partial payment made upon the foreign judgment, on proof thereof, shall be credited against the amount of foreign money specified in the judgment, notwithstanding the entry of judgment in this State.

(d)        A judgment entered on a foreign‑money claim only in United States dollars in another state shall be enforced in this State in United States dollars only. (1995, c. 213, s. 1.)



§ 1C-1830. Determining United States dollar value of assets to be seized or restrained.

§ 1C‑1830.  Determining United States dollar value of assets to be seized or restrained.

(a)        Computations under this section shall not affect computation of the United States dollar equivalent of the money of the judgment for the purpose of payment.

(b)        For the limited purpose of facilitating the enforcement of provisional remedies in an action, the value in United States dollars of assets to be seized or restrained pursuant to a writ of attachment, garnishment, execution, or other legal process, the amount of United States dollars at issue for assessing costs, or the amount of United States dollars involved for a surety bond or other court‑required undertaking, shall be ascertained as provided in subsections (c) and (d) of this section.

(c)        A party seeking process, costs, bond, or other undertaking under subsection (b) of this section shall compute in United States dollars the amount of the foreign‑money claim from a bank‑offered spot rate prevailing at or near the close of business on the banking day next preceding the filing of a request or application for the issuance of process or for the determination of costs, or an application for a bond or other court‑required undertaking.

(d)        A party seeking the process, costs, bond, or other undertaking under subsection (b) of this section shall file with each request or application an affidavit or certificate executed in good faith by its counsel or a bank officer, stating the market quotation used and how it was obtained, and setting forth the calculation. Affected court officials shall incur no liability, after a filing of the affidavit or certificate, for acting as if the judgment were in the amount of United States dollars stated in the affidavit or certificate. (1995, c. 213, s. 1.)



§ 1C-1831. Effect of currency revalorization.

§ 1C‑1831.  Effect of currency revalorization.

(a)        If, after an obligation is expressed or a loss is incurred in a foreign money, the country issuing or adopting that money substitutes a new money in place of that money, the obligation or the loss shall be treated as if expressed or incurred in the new money at the rate of conversion the issuing country established for the payment of like obligations or losses denominated in the former money.

(b)        If substitution under subsection (a) of this section occurs after a judgment or award is entered on a foreign‑money claim, the court or arbitrator shall amend the judgment or award by a like conversion of the former money. (1995, c. 213, s. 1.)



§ 1C-1832. Supplementary general principles of law.

§ 1C‑1832.  Supplementary general principles of law.

Unless displaced by particular provisions of this Article, the principles of law and equity, including the law merchant, and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, or other validating or invalidating causes shall supplement its provisions. (1995, c. 213, s. 1.)



§ 1C-1833. Uniformity of application and construction.

§ 1C‑1833.  Uniformity of application and construction.

This Article shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this Article among states enacting it. (1995, c. 213, s. 1.)



§ 1C-1834. Short title.

§ 1C‑1834.  Short title.

This Article may be cited as the North Carolina Foreign‑Money Claims Act. (1995, c. 213, s. 1.)



§ 1C-1835. Reserved for future codification purposes.

§ 1C‑1835.  Reserved for future codification purposes.



§ 1C-1836. Reserved for future codification purposes.

§ 1C‑1836.  Reserved for future codification purposes.



§ 1C-1837. Reserved for future codification purposes.

§ 1C‑1837.  Reserved for future codification purposes.



§ 1C-1838. Reserved for future codification purposes.

§ 1C‑1838.  Reserved for future codification purposes.



§ 1C-1839. Reserved for future codification purposes.

§ 1C‑1839.  Reserved for future codification purposes.



§ 1C-1840. Reserved for future codification purposes.

§ 1C‑1840.  Reserved for future codification purposes.



§ 1C-1841. Reserved for future codification purposes.

§ 1C‑1841.  Reserved for future codification purposes.



§ 1C-1842. Reserved for future codification purposes.

§ 1C‑1842.  Reserved for future codification purposes.



§ 1C-1843. Reserved for future codification purposes.

§ 1C‑1843.  Reserved for future codification purposes.



§ 1C-1844. Reserved for future codification purposes.

§ 1C‑1844.  Reserved for future codification purposes.



§ 1C-1845. Reserved for future codification purposes.

§ 1C‑1845.  Reserved for future codification purposes.



§ 1C-1846. Reserved for future codification purposes.

§ 1C‑1846.  Reserved for future codification purposes.



§ 1C-1847. Reserved for future codification purposes.

§ 1C‑1847.  Reserved for future codification purposes.



§ 1C-1848. Reserved for future codification purposes.

§ 1C‑1848.  Reserved for future codification purposes.



§ 1C-1849. Reserved for future codification purposes.

§ 1C‑1849.  Reserved for future codification purposes.



§ 1C-1850. Short title.

Article 20.

North Carolina Uniform Foreign‑Country Money Judgments Recognition Act.

§ 1C‑1850.  Short title.

This Article may be cited as the North Carolina Uniform Foreign‑Country Money Judgments Recognition Act.  (2009‑325, s. 2.)



§ 1C-1851. Definitions.

§ 1C‑1851.  Definitions.

The following definitions apply in this Article:

(1)        Foreign country.  A government other than:

a.         The United States;

b.         A state, district, commonwealth, territory, or insular possession of the United States; or

c.         Any other government with regard to which the decision in this State as to whether to recognize a judgment of that government's courts is initially subject to determination under the Full Faith and Credit Clause of the United States Constitution.

(2)        Foreign‑country judgment.  A judgment of a court of a foreign country.  (2009‑325, s. 2.)



§ 1C-1852. Applicability; saving clause.

§ 1C‑1852.  Applicability; saving clause.

(a)        Except as otherwise provided in subsection (b) of this section, this Article applies to a foreign‑country judgment to the extent that the judgment:

(1)        Grants or denies recovery of a sum of money; and

(2)        Under the law of the foreign country where rendered, is final, conclusive, and enforceable.

(b)        This Article does not apply to a foreign‑country judgment, even if the judgment grants or denies recovery of a sum of money, to the extent that the judgment is:

(1)        A judgment for taxes;

(2)        A fine or other penalty; or

(3)        A judgment for alimony, support, or maintenance in matrimonial or family matters.

(c)        A party seeking recognition of a foreign‑country judgment has the burden of establishing that this Article applies to the foreign‑country judgment.

(d)        This Article does not prevent the recognition under principles of comity or otherwise of a foreign‑country judgment to which this Article does not apply.  (2009‑325, s. 2.)



§ 1C-1853. Standards for recognition and nonrecognition of foreign-country judgment.

§ 1C‑1853.  Standards for recognition and nonrecognition of foreign‑country judgment.

(a)        Except as otherwise provided in this section, a court of this State shall recognize a foreign‑country judgment to which this Article applies.

(b)        A court of this State shall not recognize a foreign‑country judgment if:

(1)        The judgment was rendered under a judicial system that, taken as a whole, does not provide impartial tribunals or procedures compatible with the requirements of due process of law;

(2)        The foreign court did not have personal jurisdiction over the defendant; or

(3)        The foreign court did not have jurisdiction over the subject matter.

(c)        If a court of this State finds that any of the following exist with respect to a foreign‑country judgment for which recognition is sought, recognition of the judgment shall be denied unless the court determines, as a matter of law, that recognition would nevertheless be reasonable under the circumstances:

(1)        The defendant in the proceeding in the foreign court did not receive notice of the proceeding in sufficient time to enable the defendant to defend.

(2)        The judgment was obtained by fraud that deprived the losing party of an adequate opportunity to present its case.

(3)        The judgment, or the cause of action or claim for relief on which the judgment is based, is repugnant to the public policy of this State or of the United States.

(4)        Reserved for future codification.

(5)        The proceeding in the foreign court was contrary to an agreement between the parties under which the dispute in question was to be determined otherwise than by proceedings in that foreign court.

(6)        In the case of jurisdiction based only on personal service, the foreign court was a seriously inconvenient forum for the trial of the action.

(7)        The judgment was rendered in circumstances that raise substantial doubt about the integrity of the rendering court with respect to the judgment.

(8)        The specific proceeding in the foreign court leading to the judgment was fundamentally unfair.

(d)        If a foreign‑country judgment for which recognition is sought is otherwise entitled to recognition under this Article but conflicts with a prior final and conclusive judgment, a court of this State shall recognize the judgment for which recognition is sought unless the court determines that nonrecognition would nevertheless be reasonable under the circumstances.

(e)        If a foreign‑country judgment for which recognition is sought is otherwise entitled to recognition under this Article but conflicts with a subsequent final and conclusive judgment, a court of this State shall deny recognition of the judgment for which recognition is sought unless the court determines that recognition would nevertheless be reasonable under the circumstances.

(f)         A party resisting recognition of a foreign‑country judgment has the burden of establishing that a ground for nonrecognition stated in subsection (b) of this section exists.

(g)        A party resisting recognition of a foreign‑country judgment has the burden of establishing that a ground for nonrecognition stated in subsection (c) of this section exists. The party seeking recognition of the judgment has the burden of establishing that, as a matter of law, recognition would nevertheless be reasonable under the circumstances.

(h)        A party resisting recognition of a foreign‑country judgment under subsection (d) or (e) of this section has the burden of establishing that another final and conclusive judgment exists and that the other judgment conflicts with the judgment for which recognition is sought. Under subsection (d) of this section, the party resisting recognition also has the burden of establishing that nonrecognition of the judgment for which recognition is sought would be reasonable under the circumstances. Under subsection (e) of this section, the party seeking recognition of the foreign‑country judgment has the burden of establishing that recognition would be reasonable under the circumstances.

(i)         When a court of this State rules on recognition of a foreign‑country judgment, the court shall state the facts specially and state separately its conclusions of law.  (2009‑325, s. 2.)



§ 1C-1854. Personal jurisdiction.

§ 1C‑1854.  Personal jurisdiction.

(a)        A foreign‑country judgment shall not be refused recognition for lack of personal jurisdiction if any of the following exist:

(1)        The defendant was served with process personally in the foreign country.

(2)        The defendant voluntarily appeared in the proceeding, other than for the purpose of protecting property seized or threatened with seizure in the proceeding or of contesting the jurisdiction of the court over the defendant.

(3)        The defendant, before the commencement of the proceeding, had agreed to submit to the jurisdiction of the foreign court with respect to the subject matter involved.

(4)        The defendant was domiciled in the foreign country when the proceeding was instituted or was a corporation or other form of business organization that had its principal place of business in, or was organized under the laws of, the foreign country.

(5)        The defendant had a business office in the foreign country and the proceeding in the foreign court involved a cause of action or claim for relief arising out of business done by the defendant through that office in the foreign country.

(6)        The defendant operated a motor vehicle or airplane in the foreign country and the proceeding involved a cause of action or claim for relief arising out of that operation.

(7)        There was any other basis for personal jurisdiction that would be consistent with the Due Process Clause of the Fourteenth Amendment to the United States Constitution.

(b)        The list of bases for personal jurisdiction in subsection (a) of this section is not exclusive. The courts of this State may recognize reasonable bases of personal jurisdiction other than those listed in subsection (a) of this section as sufficient to support a foreign‑country judgment.  (2009‑325, s. 2.)



§ 1C-1855. Procedure for recognition and nonrecognition of foreign-country judgment.

§ 1C‑1855.  Procedure for recognition and nonrecognition of foreign‑country judgment.

(a)        If recognition of a foreign‑country judgment is sought as an original matter, the issue of recognition shall be raised by filing an action seeking recognition of the foreign‑country judgment.

(b)        If recognition or nonrecognition of a foreign‑country judgment is sought in some other action, the issue of recognition may be raised by complaint, counterclaim, cross‑claim, or affirmative defense.  (2009‑325, s. 2.)



§ 1C-1856. Effect of recognition of foreign-country judgment.

§ 1C‑1856.  Effect of recognition of foreign‑country judgment.

(a)        If the court in a proceeding under G.S. 1C‑1855 finds that the foreign‑country judgment is entitled to recognition under this Article then, to the extent that the foreign‑country judgment grants or denies recovery of a sum of money, the foreign‑country judgment is:

(1)        Conclusive between the parties to the same extent as the judgment of a sister state entitled to full faith and credit in this State would be conclusive; and

(2)        Enforceable in the same manner and to the same extent as a judgment rendered in this State.

(b)        Article 17 of this Chapter does not apply to the enforcement of foreign‑country judgments recognized under this Article.  (2009‑325, s. 2.)



§ 1C-1857. Stay of proceedings pending appeal of foreign-country judgment.

§ 1C‑1857.  Stay of proceedings pending appeal of foreign‑country judgment.

If a party establishes that an appeal from a foreign‑country judgment is pending or will be taken, the court may stay any proceedings with regard to the foreign‑country judgment until the appeal is concluded, the time for appeal expires without an appeal being taken, or the appellant has had sufficient time to prosecute the appeal and has failed to do so.  (2009‑325, s. 2.)



§ 1C-1858. Statute of limitations.

§ 1C‑1858.  Statute of limitations.

An action to recognize a foreign‑country judgment must be commenced within the earlier of the time during which the foreign‑country judgment is effective in the foreign country or 10 years from the date that the foreign‑country judgment became effective in the foreign country.  (2009‑325, s. 2.)



§ 1C-1859. Uniformity of interpretation.

§ 1C‑1859.  Uniformity of interpretation.

In applying and construing this Article, consideration may be given to promoting uniformity of interpretation with respect to its subject matter among states that enact it.  (2009‑325, s. 2.)






Chapter 1D - Punitive Damages.

§ 1D-1. Purpose of punitive damages.

Chapter 1D.

Punitive Damages.

§ 1D‑1.  Purpose of punitive damages.

Punitive damages may be awarded, in an appropriate case and subject to the provisions of this Chapter, to punish a defendant for egregiously wrongful acts and to deter the defendant and others from committing similar wrongful acts. (1995, c. 514, s. 1.)



§ 1D-5. Definitions.

§ 1D‑5.  Definitions.

As used in this Chapter:

(1)        "Claimant" means a party, including a plaintiff, counterclaimant, cross‑claimant, or third‑party plaintiff, seeking recovery of punitive damages. In a claim for relief in which a party seeks recovery of punitive damages related to injury to another person, damage to the property of another person, death of another person, or other harm to another person, "claimant" includes any party seeking recovery of punitive damages.

(2)        "Compensatory damages" includes nominal damages.

(3)        "Defendant" means a party, including a counterdefendant, cross‑defendant, or third‑party defendant, from whom a claimant seeks relief with respect to punitive damages.

(4)        "Fraud" does not include constructive fraud unless an element of intent is present.

(5)        "Malice" means a sense of personal ill will toward the claimant that activated or incited the defendant to perform the act or undertake the conduct that resulted in harm to the claimant.

(6)        "Punitive damages" means extracompensatory damages awarded for the purposes set forth in G.S. 1D‑1.

(7)        "Willful or wanton conduct" means the conscious and intentional disregard of and indifference to the rights and safety of others, which the defendant knows or should know is reasonably likely to result in injury, damage, or other harm. "Willful or wanton conduct" means more than gross negligence. (1995, c. 514, s. 1.)



§ 1D-10. Scope of the Chapter.

§ 1D‑10.  Scope of the Chapter.

This Chapter applies to every claim for punitive damages, regardless of whether the claim for relief is based on a statutory or a common‑law right of action or based in equity. In an action subject to this Chapter, in whole or in part, the provisions of this Chapter prevail over any other law to the contrary. (1995, c. 514, s. 1.)



§ 1D-15. Standards for recovery of punitive damages.

§ 1D‑15.  Standards for recovery of punitive damages.

(a)        Punitive damages may be awarded only if the claimant proves that the defendant is liable for compensatory damages and that one of the following aggravating factors was present and was related to the injury for which compensatory damages were awarded:

(1)        Fraud.

(2)        Malice.

(3)        Willful or wanton conduct.

(b)        The claimant must prove the existence of an aggravating factor by clear and convincing evidence.

(c)        Punitive damages shall not be awarded against a person solely on the basis of vicarious liability for the acts or omissions of another.  Punitive damages may be awarded against a person only if that person participated in the conduct constituting the aggravating factor giving rise to the punitive damages, or if, in the case of a corporation, the officers, directors, or managers of the corporation participated in or condoned the conduct constituting the aggravating factor giving rise to punitive damages.

(d)        Punitive damages shall not be awarded against a person solely for breach of contract. (1995, c. 514, s. 1.)



§ 1D-20. Election of extracompensatory remedies.

§ 1D‑20.  Election of extracompensatory remedies.

A claimant must elect, prior to judgment, between punitive damages and any other remedy pursuant to another statute that provides for multiple damages. (1995, c. 514, s. 1.)



§ 1D-25. Limitation of amount of recovery.

§ 1D‑25.  Limitation of amount of recovery.

(a)        In all actions seeking an award of punitive damages, the trier of fact shall determine the amount of punitive damages separately from the amount of compensation for all other damages.

(b)        Punitive damages awarded against a defendant shall not exceed three times the amount of compensatory damages or two hundred fifty thousand dollars ($250,000), whichever is greater.  If a trier of fact returns a verdict for punitive damages in excess of the maximum amount specified under this subsection, the trial court shall reduce the award and enter judgment for punitive damages in the maximum amount.

(c)        The provisions of subsection (b) of this section shall not be made known to the trier of fact through any means, including voir dire, the introduction into evidence, argument, or instructions to the jury. (1995, c. 514, s. 1.)



§ 1D-26. Driving while impaired; exemption from cap.

§ 1D‑26.  Driving while impaired; exemption from cap.

G.S. 1D‑25(b) shall not apply to a claim for punitive damages for injury or harm arising from a defendant's operation of a motor vehicle if the actions of the defendant in operating the motor vehicle would give rise to an offense of driving while impaired under G.S. 20‑138.1, 20‑138.2, or 20‑138.5. (1995, c. 514, s. 1.)



§ 1D-30. Bifurcated trial.

§ 1D‑30.  Bifurcated trial.

Upon the motion of a defendant, the issues of liability for compensatory damages and the amount of compensatory damages, if any, shall be tried separately from the issues of liability for punitive damages and the amount of punitive damages, if any. Evidence relating solely to punitive damages shall not be admissible until the trier of fact has determined that the defendant is liable for compensatory damages and has determined the amount of compensatory damages. The same trier of fact that tried the issues relating to compensatory damages shall try the issues relating to punitive damages. (1995, c. 514, s. 1.)



§ 1D-35. Punitive damages awards.

§ 1D‑35.  Punitive damages awards.

In determining the amount of punitive damages, if any, to be awarded, the trier of fact:

(1)        Shall consider the purposes of punitive damages set forth in G.S. 1D‑1; and

(2)        May consider only that evidence that relates to the following:

a.         The reprehensibility of the defendant's motives and conduct.

b.         The likelihood, at the relevant time, of serious harm.

c.         The degree of the defendant's awareness of the probable consequences of its conduct.

d.         The duration of the defendant's conduct.

e.         The actual damages suffered by the claimant.

f.          Any concealment by the defendant of the facts or consequences of its conduct.

g.         The existence and frequency of any similar past conduct by the defendant.

h.         Whether the defendant profited from the conduct.

i.          The defendant's ability to pay punitive damages, as evidenced by its revenues or net worth. (1995, c. 514, s. 1.)



§ 1D-40. Jury instructions.

§ 1D‑40.  Jury instructions.

In a jury trial, the court shall instruct the jury with regard to subdivisions (1) and (2) of G.S. 1D‑35. (1995, c. 514, s. 1.)



§ 1D-45. Frivolous or malicious actions; attorneys' fees.

§ 1D‑45.  Frivolous or malicious actions; attorneys' fees.

The court shall award reasonable attorneys' fees, resulting from the defense against the punitive damages claim, against a claimant who files a claim for punitive damages that the claimant knows or should have known to be frivolous or malicious.  The court shall award reasonable attorney fees against a defendant who asserts a defense in a punitive damages claim that the defendant knows or should have known to be frivolous or malicious. (1995, c. 514, s. 1.)



§ 1D-50. Judicial review of award.

§ 1D‑50.  Judicial review of award.

When reviewing the evidence regarding a finding by the trier of fact concerning liability for punitive damages in accordance with G.S. 1D‑15(a), or regarding the amount of punitive damages awarded, the trial court shall state in a written opinion its reasons for upholding or disturbing the finding or award.  In doing so, the court shall address with specificity the evidence, or lack thereof, as it bears on the liability for or the amount of punitive damages, in light of the requirements of this Chapter. (1995, c. 514, s. 1.)






Chapter 1E - Eastern Band of Cherokee Indians.

§ 1E-1. Full faith and credit.

Chapter 1E.

Eastern Band of Cherokee Indians.

Article 1.

Full Faith and Credit.

§ 1E‑1.  Full faith and credit.

(a)        The courts of this State shall give full faith and credit to a judgment, decree, or order signed by a judicial officer of the Eastern Band of Cherokee Indians and filed in the Cherokee Tribal Court to the same extent as is given a judgment, decree, or order of another state, subject to the provisions of subsection (b) of this section; provided that the judgments, decrees, and orders of the courts of this State are given full faith and credit by the Tribal Court of the Eastern Band of Cherokee Indians.

(b)        Judgments, decrees, and orders specified in subsection (a) of this section shall be given full faith and credit subject to the provisions of G.S. 1C‑1705, G.S. 1C‑1708, G.S. 1C‑1804, and G.S. 1C‑1805 and shall be considered a foreign judgment for purposes of these statutes. (2001‑456, s. 1.)






Chapter 2 - Clerk of Superior Court.

§§ 2-1 through 2-60. Repealed and transferred by Session Laws 1971, c. 363.

Chapter 2.

Clerk of Superior Court.

§§ 2‑1 through 2‑60.  Repealed and transferred by Session Laws 1971, c. 363.






Chapter 3 - Commissioners of Affidavits and Deeds.

§§ 3-1 through 3-8. Repealed by Session Laws 1971, c. 202.

Chapter 3.

Commissioners of Affidavits and Deeds.

§§ 3‑1 through 3‑8.  Repealed by Session Laws 1971, c. 202.






Chapter 4 - Common Law.

§ 4-1. Common law declared to be in force.

Chapter 4.

Common Law.

§ 4‑1.  Common law declared to be in force.

All such parts of the common law as were heretofore in force and use within this State, or so much of the common law as is not destructive of, or repugnant to, or inconsistent with, the freedom and independence of this State and the form of government therein established, and which has not been otherwise provided for in whole or in part, not abrogated, repealed, or become obsolete, are hereby declared to be in full force within this State. (1715, c. 5, ss. 2, 3, P.R.; 1778, c. 133, P.R.; R.C., c. 22; Code, s. 641; Rev., s. 932; C.S., s. 970.)






Chapter 5 - Contempt.

§§ 5-1 through 5-9: Repealed by Session Laws 1977, c. 711, s. 33.

Chapter 5.

Contempt.

§§ 5‑1 through 5‑9:  Repealed by Session Laws 1977, c.  711, s. 33.






Chapter 5A - Contempt.

§§ 5A-1 through 5A-10. Reserved for future codification purposes.

Chapter 5A.

Contempt.

Article 1.

Criminal Contempt.

§§ 5A‑1 through 5A‑10.  Reserved for future codification purposes.



§ 5A-11. Criminal contempt.

§ 5A‑11.  Criminal contempt.

(a)        Except as provided in subsection (b), each of the following is criminal contempt:

(1)        Willful behavior committed during the sitting of a court and directly tending to interrupt its proceedings.

(2)        Willful behavior committed during the sitting of a court in its immediate view and presence and directly tending to impair the respect due its authority.

(3)        Willful disobedience of, resistance to, or interference with a court's lawful process, order, directive, or instruction or its execution.

(4)        Willful refusal to be sworn or affirmed as a witness, or, when so sworn or affirmed, willful refusal to answer any legal and proper question when the refusal is not legally justified.

(5)        Willful publication of a report of the proceedings in a court that is grossly inaccurate and presents a clear and present danger of imminent and serious threat to the administration of justice, made with knowledge that it was false or with reckless disregard of whether it was false. No person, however, may be punished for publishing a truthful report of proceedings in a court.

(6)        Willful or grossly negligent failure by an officer of the court to perform his duties in an official transaction.

(7)        Willful or grossly negligent failure to comply with schedules and practices of the court resulting in substantial interference with the business of the court.

(8)        Willful refusal to testify or produce other information upon the order of a judge acting pursuant to Article 61 of Chapter 15A, Granting of Immunity to Witnesses.

(9)        Willful communication with a juror in an improper attempt to influence his deliberations.

(9a)      Willful refusal by a defendant to comply with a condition of probation.

(10)      Any other act or omission specified elsewhere in the General Statutes of North Carolina as grounds for criminal contempt.

The grounds for criminal contempt specified here are exclusive, regardless of any other grounds for criminal contempt which existed at common law.

(b)        No person may be held in contempt under this section on the basis of the content of any broadcast, publication, or other communication unless it presents a clear and present danger of an imminent and serious threat to the administration of criminal justice.

(c)        This section is subject to the provisions of G.S. 7A‑276.1, Court orders prohibiting publication or broadcast of reports of open court proceedings or reports of public records banned. (1977, c. 711, s. 3; 1994, Ex. Sess., c. 19, s. 1.)



§ 5A-12. Punishment; circumstances for fine or imprisonment; reduction of punishment; other measures.

§ 5A‑12.  Punishment; circumstances for fine or imprisonment; reduction of punishment; other measures.

(a)        A person who commits criminal contempt, whether direct or indirect, is subject to censure, imprisonment up to 30 days, fine not to exceed five hundred dollars ($500.00), or any combination of the three, except that:

(1)        A person who commits a contempt described in G.S. 5A‑11(8) is subject to censure, imprisonment not to exceed 6 months, fine not to exceed five hundred dollars ($500.00), or any combination of the three;

(2)        A person who has not been arrested who fails to comply with a nontestimonial identification order, issued pursuant to Article 14 of Chapter 15A of the General Statutes is subject to censure, imprisonment not to exceed 90 days, fine not to exceed five hundred dollars ($500.00), or any combination of the three; and

(3)        A person who commits criminal contempt by failing to comply with an order to pay child support is subject to censure, imprisonment up to 30 days, fine not to exceed five hundred dollars ($500.00), or any combination of the three. However, a sentence of imprisonment up to 120 days may be imposed for a single act of criminal contempt resulting from the failure to pay child support, provided the sentence is suspended upon conditions reasonably related to the contemnor's payment of child support.

(b)        Except for contempt under G.S. 5A‑11(5) or 5A‑11(9), fine or imprisonment may not be imposed for criminal contempt, whether direct or indirect, unless:

(1)        The act or omission was willfully contemptuous; or

(2)        The act or omission was preceded by a clear warning by the court that the conduct is improper.

(c)        The judicial official who finds a person in contempt may at any time withdraw a censure, terminate or reduce a sentence of imprisonment, or remit or reduce a fine imposed as punishment for contempt if warranted by the conduct of the contemnor and the ends of justice.

(d)        A person held in criminal contempt under this Article shall not, for the same conduct, be found in civil contempt under Article 2 of this Chapter, Civil Contempt.

(e)        A person held in criminal contempt under G.S. 5A‑11(9) may nevertheless, for the same conduct, be found guilty of a violation of G.S. 14‑225.1, but he must be given credit for any imprisonment resulting from the contempt.  (1977, c. 711, s. 3; 1985 (Reg. Sess., 1986), c. 843, s. 1; 1987 (Reg. Sess., 1988), c. 1040, ss. 2, 4; 1989 (Reg. Sess., 1990), c. 1039, s. 4; 1991, c. 686, s. 3; 1999‑361, s. 3; 2009‑335, s. 1.)



§ 5A-13. Direct and indirect criminal contempt; proceedings required.

§ 5A‑13.  Direct and indirect criminal contempt; proceedings required.

(a)        Criminal contempt is direct criminal contempt when the act:

(1)        Is committed within the sight or hearing of a presiding judicial official; and

(2)        Is committed in, or in immediate proximity to, the room where proceedings are being held before the court; and

(3)        Is likely to interrupt or interfere with matters then before  the court.

The presiding judicial official may punish summarily for direct criminal contempt according to the requirements of G.S. 5A‑14 or may defer adjudication and sentencing as provided in G.S. 5A‑15. If proceedings for direct criminal contempt are deferred, the judicial official must, immediately following the conduct, inform the person of his intention to institute contempt proceedings.

(b)        Any criminal contempt other than direct criminal contempt is indirect criminal contempt and is punishable only after proceedings in accordance with the procedure required by G.S. 5A‑15. (1977, c. 711, s. 3.)



§ 5A-14. Summary proceedings for contempt.

§ 5A‑14.  Summary proceedings for contempt.

(a)        The presiding judicial official may summarily impose measures in response to direct criminal contempt when necessary to restore order or maintain the dignity and authority of the court and when the measures are imposed substantially contemporaneously with the contempt.

(b)        Before imposing measures under this section, the judicial official must give the person charged with contempt summary notice of the charges and a summary opportunity to respond and must find facts supporting the summary imposition of measures in response to contempt. The facts must be established beyond a reasonable doubt. (1977, c. 711, s. 3.)



§ 5A-15. Plenary proceedings for contempt.

§ 5A‑15.  Plenary proceedings for contempt.

(a)        When a judicial official chooses not to proceed summarily against a person charged with direct criminal contempt or when he may not proceed summarily, he may proceed by an order directing the person to appear before a judge at a reasonable time specified in the order and show cause why he should not be held in contempt of court. A copy of the order must be furnished to the person charged. If the criminal contempt is based upon acts before a judge which so involve him that his objectivity may reasonably be questioned, the order must be returned before a different judge.

(b)        Proceedings under this section are before a district court judge unless a court superior to the district court issued the order, in which case the proceedings are before that court. Venue lies throughout the district court district as defined in G.S. 7A‑133 or superior court district or set of districts as defined in G.S. 7A‑41.1, as the case may be, where the order was issued.

(c)        The person ordered to show cause may move to dismiss the order.

(d)        The judge is the trier of facts at the show cause hearing.

(e)        The person charged with contempt may not be compelled to be a witness against himself in the hearing.

(f)         At the conclusion of the hearing, the judge must enter a finding of guilty or not guilty. If the person is found to be in contempt, the judge must make findings of fact and enter judgment. The facts must be established beyond a reasonable doubt.

(g)        The judge presiding over the hearing may appoint a prosecutor or, in the event of an apparent conflict of interest, some other member of the bar to represent the court in hearings for criminal contempt. (1977, c. 711, s. 3; 1987 (Reg. Sess., 1988), c. 1037, s. 44.)



§ 5A-16. Custody of person charged with criminal contempt.

§ 5A‑16.  Custody of person charged with criminal contempt.

(a)        A judicial official may orally order that a person he is charging with direct criminal contempt be taken into custody and restrained to the extent necessary to assure his presence for summary proceedings or notice of plenary proceedings.

(b)        If a judicial official who initiates plenary proceedings for contempt under G.S. 5A‑15 finds, based on sworn statement or affidavit, probable cause to believe the person ordered to appear will not appear in response to the order, he may issue an order for arrest of the person, pursuant to G.S. 15A‑305. A person arrested under this subsection is entitled to release under the provisions of Article 26, Bail, of Chapter 15A of the General Statutes. (1977, c. 711, s. 3.)



§ 5A-17. Appeals.

§ 5A‑17.  Appeals.

A person found in criminal contempt may appeal in the manner provided for appeals in criminal actions, except appeal from a finding of contempt by a judicial official inferior to a superior court judge is by hearing de novo before a superior court judge. (1977, c. 711, s. 3.)



§ 5A-18. Reserved for future codification purposes.

§ 5A‑18.  Reserved for future codification purposes.



§ 5A-19. Reserved for future codification purposes.

§ 5A‑19.  Reserved for future codification purposes.



§ 5A-20. Reserved for future codification purposes.

§ 5A‑20.  Reserved for future codification purposes.



§ 5A-21. Civil contempt; imprisonment to compel compliance.

Article 2.

Civil Contempt.

§ 5A‑21.  Civil contempt; imprisonment to compel compliance.

(a)        Failure to comply with an order of a court is a continuing civil contempt as long as:

(1)        The order remains in force;

(2)        The purpose of the order may still be served by compliance with the order;

(2a)      The noncompliance by the person to whom the order is directed is willful; and

(3)        The person to whom the order is directed is able to comply with the order or is able to take reasonable measures that would enable the person to comply with the order.

(b)        A person who is found in civil contempt may be imprisoned as long as the civil contempt continues, subject to the limitations provided in subsections (b1) and (b2) of this section. Notwithstanding subsection (b2) of this section, if a person is found in civil contempt for failure to pay child support or failure to comply with a court order to perform an act that does not require the payment of a monetary judgment, the person may be imprisoned as long as the civil contempt continues without further hearing.

(b1)      A person who is found in civil contempt, but was not arrested, for failure to comply with a nontestimonial identification order issued pursuant to Article 14, Nontestimonial Identification Order, of Chapter 15A of the General Statutes may not be imprisoned more than 90 days unless the person is arrested on probable cause.

(b2)      The period of imprisonment for a person found in civil contempt shall not exceed 90 days for the same act of disobedience or refusal to comply with an order of the court. A person who has not purged himself or herself of the contempt within the period of imprisonment imposed by the court under this subsection may be recommitted for one or more successive periods of imprisonment, each not to exceed 90 days. However, the total period of imprisonment for the same act of disobedience or refusal to comply with the order of the court shall not exceed 12 months, including both the initial period of imprisonment imposed under this section and any additional period of imprisonment imposed under this subsection. Before the court may recommit a person to any additional period of imprisonment under this subsection, the court shall conduct a hearing de novo. The court must enter a finding for or against the alleged contemnor on each of the elements of G.S. 5A‑21(a), and must find that all of elements of G.S. 5A‑21(a) continue to exist before the person can be recommitted. For purposes of this subsection, a person's failure or refusal to purge himself or herself of contempt shall not be deemed a separate or additional act of disobedience, failure, or refusal to comply with an order of the court.

(c)        A person who is found in civil contempt under this Article shall not, for the same conduct, be found in criminal contempt under Article 1 of this Chapter. (1977, c. 711, s. 3; 1979, 2nd Sess., c. 1080, s. 1; 1999‑361, s. 1.)



§ 5A-22. Release when civil contempt no longer continues.

§ 5A‑22.  Release when civil contempt no longer continues.

(a)        A person imprisoned for civil contempt must be released when his civil contempt no longer continues. The order of the court holding a person in civil contempt must specify how the person may purge himself of the contempt. Upon finding compliance with the specifications, the sheriff or other officer having custody may release the person without a further order from the court.

(b)        On motion of the contemnor, the court must determine if he is subject to release and, on an affirmative determination, order his release. The motion must be directed to the judge who found civil contempt unless he is not available. Then the motion must be made to a judge of the same division in the same district court district as defined in G.S. 7A‑133 or superior court district or set of districts as defined in G.S. 7A‑41.1, as the case may be. The contemnor may also seek his release under other procedures available under the law of this State. (1977, c. 711, s. 3; 1987 (Reg. Sess., 1988), c. 1037, s. 45.)



§ 5A-23. Proceedings for civil contempt.

§ 5A‑23.  Proceedings for civil contempt.

(a)        Proceedings for civil contempt are by motion pursuant to G.S. 5A‑23(a1), by the order of a judicial official directing the alleged contemnor to appear at a specified reasonable time and show cause why he should not be held in civil contempt, or by the notice of a judicial official that the alleged contemnor will be held in contempt unless he appears at a specified reasonable time and shows cause why he should not be held in contempt. The order or notice must be given at least five days in advance of the hearing unless good cause is shown. The order or notice may be issued on the motion and sworn statement or affidavit of one with an interest in enforcing the order, including a judge, and a finding by the judicial official of probable cause to believe there is civil contempt.

(a1)      Proceedings for civil contempt may be initiated by motion of an aggrieved party giving notice to the alleged contemnor to appear before the court for a hearing on whether the alleged contemnor should be held in civil contempt. A copy of the motion and notice must be served on the alleged contemnor at least five days in advance of the hearing unless good cause is shown. The motion must include a sworn statement or affidavit by the aggrieved party setting forth the reasons why the alleged contemnor should be held in civil contempt. The burden of proof in a hearing pursuant to this subsection shall be on the aggrieved party.

(b)        Except when the General Statutes specifically provide for the exercise of contempt power by the clerk of superior court, proceedings under this section are before a district court judge, unless a court superior to the district court issued the order in which case the proceedings are before that court. When the proceedings are before a superior court, venue is in the superior court district or set of districts as defined in G.S. 7A‑41.1 of the court which issued the order. Otherwise, venue is in the county where the order was issued.

(c)        The person ordered to show cause may move to dismiss the order.

(d)        The judicial official is the trier of facts at the show cause hearing.

(e)        At the conclusion of the hearing, the judicial official must enter a finding for or against the alleged contemnor on each of the elements set out in G.S. 5A‑21(a). If civil contempt is found, the judicial official must enter an order finding the facts constituting contempt and specifying the action which the contemnor must take to purge himself or herself of the contempt.

(f)         A person with an interest in enforcing the order may present the case for a finding of civil contempt for failure to comply with an order.

(g)        A person who is found in civil contempt under this Article shall not, for the same conduct, be found in criminal contempt under Article 1 of this Chapter. (1977, c. 711, s. 3; 1979, 2nd Sess., c. 1080, ss. 2‑4; 1987 (Reg. Sess., 1988), c. 1037, s. 46; 1999‑361, ss. 2, 4, 5; 2000‑140, s. 35.)



§ 5A-24. Appeals.

§ 5A‑24.  Appeals.

A person found in civil contempt may appeal in the manner provided for appeals in civil actions. (1977, c. 711, s. 3.)



§ 5A-25. Proceedings as for contempt and civil contempt.

§ 5A‑25.  Proceedings as for contempt and civil contempt.

Whenever the laws of North Carolina call for proceedings as for contempt, the proceedings are those for civil contempt set out in this Article. (1977, c. 711, s. 3.)



§ 5A-26. Reserved for future codification purposes.

§ 5A-26.  Reserved for future codification purposes.



§ 5A-27. Reserved for future codification purposes.

§ 5A-27.  Reserved for future codification purposes.



§ 5A-28. Reserved for future codification purposes.

§ 5A-28.  Reserved for future codification purposes.



§ 5A-29. Reserved for future codification purposes.

§ 5A-29.  Reserved for future codification purposes.



§ 5A-30. Reserved for future codification purposes.

§ 5A-30.  Reserved for future codification purposes.



§ 5A-31. Contempt by a juvenile.

Article 3.

Contempt by Juveniles.

§ 5A‑31.  Contempt by a juvenile.

(a)        Each of the following, when done by an unemancipated minor who (i) is at least six years of age, (ii) is not yet 16 years of age, and (iii) has not been convicted of any crime in superior court, is contempt by a juvenile:

(1)        Willful behavior committed during the sitting of a court and directly tending to interrupt its proceedings.

(2)        Willful behavior committed during the sitting of a court in its immediate view and presence and directly tending to impair the respect due its authority.

(3)        Willful disobedience of, resistance to, or interference with a court's lawful process, order, directive, or instruction or its execution.

(4)        Willful refusal to be sworn or affirmed as a witness, or, when so sworn or affirmed, willful refusal to answer any legal and proper question when the refusal is not legally justified.

(5)        Willful or grossly negligent failure to comply with schedules and practices of the court resulting in substantial interference with the business of the court.

(6)        Willful refusal to testify or produce other information upon the order of a judge acting pursuant to Article 61 of Chapter 15A of the General Statutes, Granting of Immunity to Witnesses.

(7)        Willful communication with a juror in an improper attempt to influence the juror's deliberations.

(8)        Any other act or omission specified in another Chapter of the General Statutes as grounds for criminal contempt.

(b)        Contempt by a juvenile is direct contempt by a juvenile when each of the following conditions is met:

(1)        The act is committed within the sight or hearing of a presiding judicial official.

(2)        The act is committed in, or in the immediate proximity to, the room where proceedings are being held before the court.

(3)        The act is likely to interrupt or interfere with matters then before the court.

(c)        Contempt by a juvenile that is not direct contempt by a juvenile is indirect contempt by a juvenile. (2007‑168, s. 1.)



§ 5A-32. Direct contempt by a juvenile.

§ 5A‑32.  Direct contempt by a juvenile.

(a)        A presiding judicial official may summarily impose measures in response to direct contempt by a juvenile when necessary to restore order or maintain the dignity and authority of the court and when the measures are imposed substantially contemporaneously with the contempt. Before imposing measures summarily, the judicial official shall do all of the following:

(1)        Give the juvenile summary notice of the contempt allegation and a summary opportunity to respond.

(2)        Appoint an attorney to represent the juvenile and allow time for the juvenile and attorney to confer.

(3)        Find facts supporting the summary imposition of measures in response to contempt by a juvenile. The facts shall be established beyond a reasonable doubt.

(b)        When a judicial official chooses not to proceed summarily, the official may enter an order appointing counsel for the juvenile and directing the juvenile to appear before a judge in a juvenile proceeding at a reasonable time specified in the order and show cause why the juvenile should not be held in contempt. A copy of the order shall be furnished to the juvenile and to the juvenile's attorney. If the direct contempt by a juvenile is based on acts before a judge that so involve the judge that the judge's objectivity may reasonably be questioned, the order shall be returned before a different judge presiding in juvenile court.

(c)        After a determination is made pursuant to subsection (a) or (b) of this section that a juvenile has committed direct contempt, the court may order any or all of the following:

(1)        That the juvenile be detained in a juvenile detention facility for up to five days.

(2)        That the juvenile perform up to 30 hours of supervised community service as arranged by a juvenile court counselor.

(3)        That the juvenile be required to undergo any evaluation necessary for the court to determine the needs of the juvenile.

The court shall not impose any of these sanctions without finding first that the juvenile's act or omission was willfully contemptuous or that the act or omission was preceded by a clear warning by the court that the conduct is improper.

(d)        A judicial official who finds a juvenile in direct contempt may at any time terminate or reduce a sanction of detention or eliminate or reduce the number of hours of community service ordered if warranted by the juvenile's conduct and the ends of justice.

(e)        A judicial official may orally order that a juvenile the official is charging with direct contempt be taken into custody and restrained to the extent necessary to assure the juvenile's presence for summary proceedings or notice of plenary proceedings.

(f)         The clerk shall place a copy of any order or other paper issued pursuant to this section in the juvenile's juvenile file, if one exists, or in a new juvenile file.

(g)        Appeal from an order finding a juvenile in direct contempt is to the Court of Appeals. (2007‑168, s. 1.)



§ 5A-33. Indirect contempt by a juvenile.

§ 5A‑33.  Indirect contempt by a juvenile.

Indirect contempt by a juvenile may be adjudged and sanctioned only pursuant to the procedures in Subchapter II of Chapter 7B of the General Statutes. (2007‑168, s. 1.)



§ 5A-34. When minor can be in contempt.

§ 5A‑34.  When minor can be in contempt.

(a)        No act or omission by a minor younger than six years of age constitutes contempt.

(b)        The provisions of Article 1 and Article 2 of this Chapter apply to acts or omissions by a minor who:

(1)        Is 16 years of age or older;

(2)        Is married or otherwise emancipated; or

(3)        Before the act or omission, was convicted in superior court of any criminal offense. (2007‑168, s. 1.)






Chapter 6 - Liability for Court Costs.

§ 6-1. Items allowed as costs.

Chapter 6.

Liability for Court Costs.

Article 1.

Generally.

§ 6‑1.  Items allowed as costs.

To the party for whom judgment is given, costs shall be allowed as provided in Chapter 7A and this Chapter. (Code, s. 528; Rev., s. 1249; C.S., s. 1225; 1955, c. 922; 1971, c. 269, s. 1.)



§ 6-2. Repealed by Session Laws 1971, c. 269, s. 15.

§ 6‑2.  Repealed by Session Laws 1971, c. 269, s. 15.



§ 6-3. Sureties on prosecution bonds liable for costs.

§ 6‑3.  Sureties on prosecution bonds liable for costs.

When an action is brought in any court in which security is given for the prosecution thereof, or when any case is brought up to a court by an appeal or otherwise, in which security for the prosecution of the suit has been given, and judgment is rendered against the plaintiff for the costs of the defendant, the appellate court shall also give judgment against the surety for said costs, and execution may issue jointly against the plaintiff and his surety. (1831, c. 46;  R.S., c. 31, s. 133; R.C., c. 31, s. 126; Code, s. 543; Rev., s. 1251; 1913, c. 189, s. 1; C.S., s. 1227.)



§ 6-4. Execution for unpaid costs; bill of costs to be attached.

§ 6‑4.  Execution for unpaid costs; bill of costs to be attached.

When costs are not paid by the party from whom they are due, the clerk of superior court shall issue an execution for the costs, and attach a bill of costs to each execution. The sheriff shall levy the execution as in other cases. (R.C., c. 102, s. 24; Code, s. 3762; Rev., s. 1252; C.S., s. 1228; 1969, c. 44, s. 17; 1971, c. 269, s. 2.)



§§ 6-5 through 6-6. Repealed by Session Laws 1971, c. 269, s. 15.

§§ 6‑5 through 6‑6.  Repealed by Session Laws 1971, c. 269, s. 15.



§ 6-7. Clerk to enter costs in case file.

§ 6‑7.  Clerk to enter costs in case file.

The clerk of superior court shall enter in the case file, after judgment, the costs allowed by law. (Code, s. 532; Rev., s. 1255; C.S., s. 1231; 1971, c. 269, s. 3.)



§§ 6-8 through 6-12. Repealed by Session Laws 1971, c. 269, s. 15.

§§ 6‑8 through 6‑12.  Repealed by Session Laws 1971, c. 269, s. 15.



§ 6-13. Civil actions by the State; joinder of private party.

Article 2.

When State Liable for Costs.

§ 6‑13.  Civil actions by the State; joinder of private party.

In all civil actions prosecuted in the name of the State, by an officer duly authorized for that purpose, the State shall be liable for costs in the same cases and to the same extent as private parties. If a private person be joined with the State as plaintiff, he shall be liable in the first instance for the defendant's costs, which shall not be recovered of the State till after execution is issued therefor against such private party and returned unsatisfied. (Code, s. 536; Rev., s. 1259; C.S., s. 1236.)



§ 6-14. Civil action by and against State officers.

§ 6‑14.  Civil action by and against State officers.

In all civil actions depending, or which may be instituted, by any of the officers of the State, or which have been or shall be instituted against them, when any such action is brought or defended pursuant to the advice of the Attorney General, and the same is decided against such officers, the cost thereof shall be paid by the State Treasurer upon properly drawn warrants. (1874‑75, c. 154; Code, s. 3373; Rev., s. 1260; C.S., s. 1237; 1971, c. 269, s. 4.)



§ 6-15. Actions by State for private persons, etc.

§ 6‑15.  Actions by State for private persons, etc.

In an action prosecuted in the name of the State for the recovery of money or property, or to establish a right or claim for the benefit of any county, city, town, village, corporation or person, costs awarded against the plaintiff shall be a charge against the party for whose benefit the action was prosecuted, and not against the State. (Code, s. 537; Rev., s. 1261; C.S., s. 1238.)



§ 6-16. Repealed by Session Laws 1971, c. 269, s. 15.

§ 6‑16.  Repealed by Session Laws 1971, c. 269, s. 15.



§ 6-17. Costs of State on appeals to federal courts.

§ 6‑17.  Costs of State on appeals to federal courts.

In all cases, whether civil or criminal, to which the State of North Carolina is a party, and which are carried from the courts of this State, or from the district court of the United States, by appeal or writ of error, to the United States circuit court of appeals, or to the Supreme Court of the United States, and the State is adjudged to pay the costs, it is the duty of the Attorney General to certify the amount of such costs to the Treasurer, who shall pay them upon properly drawn warrants. (1871‑2, c. 26; Code, s. 538; Rev., s. 1263;  C.S., s. 1240; 1971, c. 269, s. 5.)



§ 6-17.1. Costs and expenses of State in connection with federal litigation arising out of State cases.

§ 6‑17.1.  Costs and expenses of State in connection with federal litigation arising out of State cases.

In all cases of litigation in any court of the United States arising out of or by reason of any cases pending or tried in any court of the State of North Carolina, or in any action originally instituted in any court of the United States, the expenses for State court costs, securing of court records and transcripts, and other necessary expenses in representing the State of North Carolina or any of its departments, officials or agencies shall be allocated from and paid out of the State Contingency and Emergency Fund. (1963, c. 844.)



§ 6-18. When costs allowed as of course to plaintiff.

Article 3.

Civil Actions and Proceedings.

§ 6‑18.  When costs allowed as of course to plaintiff.

Costs shall be allowed of course to the plaintiff, upon a recovery, in the following cases:

(1)        In an action for the recovery of real property, or when a claim of title to real property arises on the pleadings, or is certified by the court to have come in question at the trial.

(2)        In an action to recover the possession of personal property.

(3)        In an action for assault, battery, false imprisonment, libel, slander, malicious prosecution, criminal conversation or seduction, if the plaintiff recovers less than fifty dollars ($50.00) damages, he shall recover no more costs than damages.

(4)        When several actions are brought on one bond, recognizance, promissory note, bill of exchange or instrument in writing, or in any other case, for the same cause of action against several parties who might have been joined as defendants in the same action, no costs other than disbursements shall be allowed to the plaintiff in more than one of such actions, which shall be at his election, provided the party or parties proceeded against in such other action or actions were within the State and not secreted at the commencement of the previous action or actions.

(5)        In an action brought under Article 1 of Chapter 19A. (R.C., c. 31, s. 78; 1874‑5, c. 119; Code, s. 525; Rev., s. 1264; C.S., s. 1241; 1971, c. 269, s. 6; 1979, c. 808, s. 5.)



§ 6-19. When costs allowed as of course to defendant.

§ 6‑19.  When costs allowed as of course to defendant.

Costs shall be allowed as of course to the defendant, in the actions mentioned in G.S. 6‑18 unless the plaintiff be entitled to costs therein. In all actions where there are several defendants not united in interest, and making separate defenses by separate answers, and the plaintiff fails to recover judgment against all, the court may award costs to such of the defendants as have judgment in their favor or any of them. (C.C.P., s. 277; Code, ss. 526, 527; Rev., s. 1266; C.S., s. 1242; 2007‑212, s. 1.)



§ 6-19.1. Attorney's fees to parties appealing or defending against agency decision.

§ 6‑19.1.  Attorney's fees to parties appealing or defending against agency decision.

(a)        In any civil action, other than an adjudication for the purpose of establishing or fixing a rate, or a disciplinary action by a licensing board, brought by the State or brought by a party who is contesting State action pursuant to G.S. 150B‑43 or any other appropriate provisions of law, unless the prevailing party is the State, the court may, in its discretion, allow the prevailing party to recover reasonable attorney's fees, including attorney's fees applicable to the administrative review portion of the case, in contested cases arising under Article 3 of Chapter 150B, to be taxed as court costs against the appropriate agency if:

(1)        The court finds that the agency acted without substantial justification in pressing its claim against the party; and

(2)        The court finds that there are no special circumstances that would make the award of attorney's fees unjust. The party shall petition for the attorney's fees within 30 days following final disposition of the case. The petition shall be supported by an affidavit setting forth the basis for the request.

Nothing in this section shall be deemed to authorize the assessment of attorney's fees for the administrative review portion of the case in contested cases arising under Article 9 of Chapter 131E of the General Statutes.

Nothing in this section grants permission to bring an action against an agency otherwise immune from suit or gives a right to bring an action to a party who otherwise lacks standing to bring the action.

Any attorney's fees assessed against an agency under this section shall be charged against the operating expenses of the agency and shall not be reimbursed from any other source.

(b)        (Effective until June 30, 2012) No party shall be entitled to recover attorneys' fees in any civil action regarding any claim, dispute, and/or protest relating to: (i) the implementation of the American Recovery and Reinvestment Act of 2009 (ARRA) (Public Law 111‑5); (ii) the award of contracts or grants thereunder by the State and its departments, institutions, offices, agencies, universities, community colleges, counties, municipalities, and local education authorities; (iii) a vendor's default under an ARRA contract; and/or (iv) a vendor's debarment resulting from a default of an ARRA contract.  (1983, c. 918, s. 1; 1987, c. 827, s. 1; 2000‑190, s. 1; 2009‑475, s. 8.)



§ 6-19.2: Repealed by Session Laws 1995, c. 388, s. 6.

§ 6‑19.2:  Repealed by Session Laws 1995, c.  388, s. 6.



§ 6-20. Costs allowed or not, in discretion of court.

§ 6‑20.  Costs allowed or not, in discretion of court.

In actions where allowance of costs is not otherwise provided by the General Statutes, costs may be allowed in the discretion of the court. Costs awarded by the court are subject to the limitations on assessable or recoverable costs set forth in G.S. 7A‑305(d), unless specifically provided for otherwise in the General Statutes. (Code, s. 527; Rev., s. 1267; C.S., s. 1243; 2007‑212, s. 2.)



§ 6-21. Costs allowed either party or apportioned in discretion of court.

§ 6‑21.  Costs allowed either party or apportioned in discretion of court.

Costs in the following matters shall be taxed against either party, or apportioned among the parties, in the discretion of the court:

(1)        Application for years' support, for surviving spouse or children.

(2)        Caveats to wills and any action or proceeding which may require the construction of any will or trust agreement, or fix the rights and duties of parties thereunder; provided, that in any caveat proceeding under this subdivision, the court shall allow attorneys' fees for the attorneys of the caveators only if it finds that the proceeding has substantial merit.

(3)        Habeas corpus; and the court shall direct what officer shall  tax the costs thereof.

(4)        In actions for divorce or alimony; and the court may both before and after judgment make such order respecting the payment of such costs as may be incurred by either spouse from the sole and separate estate of either spouse, as may be just.

(5)        Application for the establishment, alteration or discontinuance of a public road, cartway or ferry. The board of county commissioners may order the costs incurred before them paid in their discretion.

(6)        The compensation of referees and commissioners to take depositions.

(7)        All costs and expenses incurred in special proceedings for the division or sale of either real estate or personal property under the Chapter entitled Partition.

(8)        In all proceedings under the Chapter entitled Drainage, except as therein otherwise provided.

(9)        In proceedings for reallotment of homestead for increase in value, as provided in the Chapter, Civil Procedure.

(10)      In proceedings regarding illegitimate children under Article 3, Chapter 49 of the General Statutes.

(11)      In custody proceedings under Chapter 50A of the General Statutes.

(12)      In actions brought for misappropriation of a trade secret under Article 24 of Chapter 66 of the General Statutes.

The word "costs" as the same appears and is used in this section  shall be construed to include reasonable attorneys' fees in such amounts as the court shall in its discretion determine and allow: provided that attorneys' fees in actions for alimony shall not be included in the costs as provided herein, but shall be determined and provided for in accordance with G.S. 50‑16.4. (Code, ss. 533, 1294, 1323, 1422, 1660, 2039, 2056, 2134, 2161; 1889, c. 37; 1893, c. 149, s. 6; Rev., s. 1268; C.S., s. 1244; 1937, c. 143; 1955, c. 1364; 1965, c. 633; 1967, c. 993, s. 2; c. 1152, s. 5; 1977, c. 576; 1979, c. 110, s. 3; 1981, c. 809, s. 1; c. 890, s. 2.)



§ 6-21.1. Allowance of counsel fees as part of costs in certain cases.

§ 6‑21.1.  Allowance of counsel fees as part of costs in certain cases.

In any personal injury or property damage suit, or suit against an insurance company under a policy issued by the defendant insurance company and in which the insured or beneficiary is the plaintiff, upon a finding by the court that there was an unwarranted refusal by the defendant insurance company to pay the claim which constitutes the basis of such suit, instituted in a court of record, where the judgment for recovery of damages is ten thousand dollars ($10,000) or less, the presiding judge may, in his discretion, allow a reasonable attorney fee to the duly licensed attorney representing the litigant obtaining a judgment for damages in said suit, said attorney's fee to be taxed as a part of the court costs. (1959, c. 688; 1963, c. 1193; 1967, c. 927; 1969, c. 786; 1979, c. 401; 1985 (Reg. Sess., 1986), c. 976.)



§ 6-21.2. Attorneys' fees in notes, etc., in addition to interest.

§ 6‑21.2.  Attorneys' fees in notes, etc., in addition to interest.

Obligations to pay attorneys' fees upon any note, conditional sale contract or other evidence of indebtedness, in addition to the legal rate of interest or finance charges specified therein, shall be valid and enforceable, and collectible as part of such debt, if such note, contract or other evidence of indebtedness be collected by or through an attorney at law after maturity, subject to the following provisions:

(1)        If such note, conditional sale contract or other evidence of indebtedness provides for attorneys' fees in some specific percentage of the "outstanding balance" as herein defined, such provision and obligation shall be valid and enforceable up to but not in excess of fifteen percent (15%) of said "outstanding balance" owing on said note, contract or other evidence of indebtedness.

(2)        If such note, conditional sale contract or other evidence of indebtedness provides for the payment of reasonable attorneys' fees by the debtor, without specifying any specific percentage, such provision shall be construed to mean fifteen percent (15%) of the "outstanding balance" owing on said note, contract or other evidence of indebtedness.

(3)        As to notes and other writing(s) evidencing an indebtedness arising out of a loan of money to the debtor, the "outstanding balance" shall mean the principal and interest owing at the time suit is instituted to enforce any security agreement securing payment of the debt and/or to collect said debt.

(4)        As to conditional sale contracts and other such security agreements which evidence both a monetary obligation and a security interest in or a lease of specific goods, the "outstanding balance" shall mean the "time price balance" owing as of the time suit is instituted by the secured party to enforce the said security agreement and/or to collect said debt.

(5)        The holder of an unsecured note or other writing(s) evidencing an unsecured debt, and/or the holder of a note and chattel mortgage or other security agreement and/or the holder of a conditional sale contract or any other such security agreement which evidences both a monetary obligation and a security interest in or a lease of specific goods, or his attorney at law, shall, after maturity of the obligation by default or otherwise, notify the maker, debtor, account debtor, endorser or party sought to be held on said obligation that the provisions relative to payment of attorneys' fees in addition to the "outstanding balance" shall be enforced and that such maker, debtor, account debtor, endorser or party sought to be held on said obligation has five days from the mailing of such notice to pay the "outstanding balance" without the attorneys' fees. If such party shall pay the "outstanding balance" in full before the expiration of such time, then the obligation to pay the attorneys' fees shall be void, and no court shall enforce such provisions.

(6)        If the attorneys' fees are for services rendered to an assignee or a debt buyer, as defined in G.S. 58‑70‑15, all of the following materials setting forth a party's obligation to pay attorneys' fees shall be provided to the court before a court may enforce those provisions:

a.         A copy of the contract or other writing evidencing the original debt, which must contain a signature of the defendant. If a claim is based on credit card debt and no such signed writing evidencing the original debt ever existed, then copies of documents generated when the credit card was actually used must be attached.

b.         A copy of the assignment or other writing establishing that the plaintiff is the owner of the debt. If the debt has been assigned more than once, then each assignment or other writing evidencing transfer of ownership must be attached to establish an unbroken chain of ownership. Each assignment or other writing evidencing transfer of ownership must contain the original account number of the debt purchased and must clearly show the debtor's name associated with that account number.

Notwithstanding the foregoing, however, if debtor has defaulted or violated the terms of the security agreement and has refused, on demand, to surrender possession of the collateral to the secured party as authorized by G.S. 25‑9‑609, with the result that said secured party is required to institute an ancillary claim and delivery proceeding to secure possession of said collateral; no such written notice shall be required before enforcement of the provisions relative to payment of attorneys' fees in addition to the outstanding balance.  (1967, c. 562, s. 4; 2000‑169, s. 27; 2009‑573, s. 7.)



§ 6-21.3. Remedies for returned check.

§ 6‑21.3.  Remedies for returned check.

(a)        Notwithstanding any criminal sanctions that may apply, a person, firm, or corporation who knowingly draws, makes, utters, or issues and delivers to another any check or draft drawn on any bank or depository that refuses to honor the same because the maker or drawer does not have sufficient funds on deposit in or credit with the bank or depository with which to pay the check or draft upon presentation, and who fails to pay the same amount, any service charges imposed on the payee by a bank or depository for processing the dishonored check, and any processing fees imposed by the payee pursuant to G.S. 25‑3‑506 in cash to the payee within 30 days following written demand therefor, shall be liable to the payee (i) for the amount owing on the check, the service charges, and processing fees and (ii) for additional damages of three times the amount owing on the check, not to exceed five hundred dollars ($500.00) or to be less than one hundred dollars ($100.00). If the amount claimed in the first demand letter is not paid, the claim for the amount of the check, the service charges and processing fees, and the treble damages provided for in this subsection may be made by a subsequent letter of demand prior to filing an action. In an action under this section the court or jury may, however, waive all or part of the additional damages upon a finding that the defendant's failure to satisfy the dishonored check or draft was due to economic hardship.

The initial written demand for the amount of the check, the service charges, and processing fees shall be mailed by certified mail to the defendant at the defendant's last known address and shall be in the form set out in subsection (a1) of this section. The subsequent demand letter demanding the amount of the check, the service charges, the processing fees, and treble damages shall be mailed by certified mail to the defendant at the defendant's last known address and shall be in the form set out in subsection (a2) of this section. If the payee chooses to send the demand letter set out in subsection (a2) of this section, then the payee may not file an action to collect the amount of the check, the service charges, the processing fees, or treble damages until 30 days following the written demand set out in subsection (a2) of this section.

(a1)      The first notification letter shall be substantially in the following form:

This letter is written pursuant to G.S. 6‑21.3 to inform you that on ________________, you made and delivered to the business listed above a check payable to this business containing your name and address in the sum of $________, drawn upon ________________ (bank or institution), account # _______________. [If the check was received in a face‑to‑face transaction insert this sentence: This check contained a drivers license identification number from a card with your photograph and mailing address, which was used to identify you at the time the check was accepted.]  [If the check was delivered by mail insert this sentence: We have compared your name, address, and signature on the check with the name, address, and signature on file in the account previously established by you or on your behalf, and the signature on the check appears to be genuine.]  Also, we have received no information that this was a stolen check, if that is the circumstance.

The check has been dishonored by the bank for the following reasons:

___________________________________________________________________________

As acceptor of the check, we give you notice to rectify any bank error or other error in connection with the transaction, and to pay the face value of the check, plus the fees as authorized under G.S. 25‑3‑506 and G.S. 6‑21.3(a) as follows:

Face value of the check #                                                                   $__________________

Processing fee authorized

under G.S. 25‑3‑506                                                                    $__________________

Bank service fees authorized

under G.S. 6‑21.3                                                                        $__________________

Total amount due:                                                                         $__________________

If the total amount due listed above is not paid within 30 days of the mailing of this letter, thereafter we may file a civil action to seek civil damages of three times the amount of the check (with a minimum damage of one hundred dollars ($100.00) and a maximum damage of five hundred dollars ($500.00)) for allegedly giving a worthless check in violation of law (G.S. 6‑21.3), in addition to the amount of the check and the fees specified above.

Appropriate relief will then be sought before a court of proper jurisdiction for full payment of the check plus all costs, treble damages, and witness fees.

If you do not believe you are liable for these amounts, you will have a right to present your defense in court. To pay the check or obtain information, contact the undersigned at the above business location. Cash or a bank official check will be the only acceptable means of redeeming the dishonored check.

If you do not believe that you owe the amount claimed in this letter or if you believe you have received this letter in error, please notify the undersigned at the above business location as soon as possible.

(a2)      If the total amount due in subsection (a1) has not been paid within 30 days after the mailing of the notification letter, a subsequent demand letter may be sent and shall be substantially in the following form:

On __________________, we informed you that we received a check payable to this business containing your name and address in the sum of $ __________, drawn upon _____________________ (bank or institution), account # ______________________. This check contained identification information which was used to identify you as the maker of the check. Also, we have received no information that this was a stolen check, if that is the circumstance.

The check has been dishonored by the bank for the following reasons:

___________________________________________________________________________

We notified you that you were responsible for the face value of the check ($________) plus the fees authorized under G.S. 25‑3‑506 ($________) and G.S. 6‑21.3(a) ($________) for a total amount due of $ _____________. Thirty days have passed since the mailing of that notification letter, and you have not made payment to us for that total amount due.

Under G.S. 6‑21.3, we claim you are now liable for the face value of the check, the fees, and treble damages. The damages we claim are three times the amount of the check or one hundred dollars ($100.00), whichever is greater, but cannot exceed five hundred dollars ($500.00). The total amount we claim now due is:

Face value of the check                                                                      $__________________

Processing fee authorized

under G.S. 25‑3‑506                                                                    $__________________

Bank service fees authorized

under G.S. 6‑21.3                                                                        $__________________

Three times the face value of the

check, with a minimum of $100.00

and a maximum of $500.00                                                           $__________________

Total amount due:                                                                         $__________________

Payment of the total amount claimed above within 30 days of the mailing of this letter shall satisfy this civil remedy for the returned check.

If payment has not been received within this 30‑day period, we will seek appropriate relief before a court of proper jurisdiction for full payment of the check plus all costs, treble damages, and witness fees.

If you do not believe you are liable for these amounts, you will have a right to present your defense in court.  To pay the check or obtain information, contact the undersigned at the above business location. Cash or a bank official check will be the only acceptable means of redeeming the dishonored check.

If you do not believe that you owe the amount claimed in this letter or if you believe you have received this letter in error, please notify the undersigned at the above business location as soon as possible.

(b)        In an action under subsection (a) of this section, the presiding judge or magistrate may award the prevailing party, as part of the court costs payable, a reasonable attorney's fee to the duly licensed attorney representing the prevailing party in such suit.

(c)        It shall be an affirmative defense, in addition to other defenses, to an action under this section if it is found that: (i) full satisfaction of the amount of the check or draft was made prior to the commencement of the action, or (ii) that the bank or depository erred in dishonoring the check or draft, or (iii) that the acceptor of the check knew at the time of acceptance that there were insufficient funds on deposit in the bank or depository with which to cause the check to be honored.

(d)        The remedy provided for herein shall apply only if the check was drawn, made, uttered or issued with knowledge there were insufficient funds in the account or that no credit existed with the bank or depository with which to pay the check or draft upon presentation. (1975, c. 129, s. 1; 1981, c. 781, s. 2; 1985, c. 643; 1993, c. 374, s. 1; 1995, c. 356, s. 1; 1995 (Reg. Sess., 1996), c. 742, s. 5.)



§ 6-21.4. Allowance of counsel fees and costs in certain cases involving principals or teachers.

§ 6‑21.4.  Allowance of counsel fees and costs in certain cases involving principals or teachers.

In any civil action brought against a public school principal or teacher as defined in G.S. 115C‑390 arising or resulting from the use of corporal punishment, upon a determination that the principal or teacher has prevailed and that the plaintiff's action was frivolous or without substantial merit, the presiding judge may, in his discretion, allow a reasonable attorney fee to the duly licensed attorney representing the principal or teacher. The attorney's fee shall be taxed as part of the court costs. (1981, c. 381, s. 1; c. 682, s. 22.)



§ 6-21.5. Attorney's fees in nonjusticiable cases.

§ 6‑21.5.  Attorney's fees in nonjusticiable cases.

In any civil action, special proceeding, or estate or trust proceeding, the court, upon motion of the prevailing party, may award a reasonable attorney's fee to the prevailing party if the court finds that there was a complete absence of a justiciable issue of either law or fact raised by the losing party in any pleading. The filing of a general denial or the granting of any preliminary motion, such as a motion for judgment on the pleadings pursuant to G.S. 1A‑1, Rule 12, a motion to dismiss pursuant to G.S. 1A‑1, Rule 12(b)(6), a motion for a directed verdict pursuant to G.S. 1A‑1, Rule 50, or a motion for summary judgment pursuant to G.S. 1A‑1, Rule 56, is not in itself a sufficient reason for the court to award attorney's fees, but may be evidence to support the court's decision to make such an award. A party who advances a claim or defense supported by a good faith argument for an extension, modification, or reversal of law may not be required under this section to pay attorney's fees. The court shall make findings of fact and conclusions of law to support its award of attorney's fees under this section. (1983 (Reg. Sess., 1984), c. 1039, s. 1; 2006‑259, s. 13(l).)



§ 6-22. Petitioner to pay costs in certain cases.

§ 6‑22.  Petitioner to pay costs in certain cases.

The petitioner shall pay the costs in the following proceedings:

(1)        In petitions for draining or damming lowlands where the petitioner alone is benefited.

(2)        In petitions for condemnation of water millsites when the petitioner is allowed to erect the mill; but when he is not allowed to erect the mill, the costs shall be paid by the person who is allowed to do so.

(3)        In petitions for condemnation of land for railroads, street railways, telegraph, telephone or electric power or light companies, or for water supplies for public institutions, or for the use of other quasi‑public or municipal corporations; unless in the opinion of the superior court the defendant improperly refused the privilege, use or easement demanded, in which case the costs must be adjudged as to the court may appear equitable and just.

(4)        When the petition is refused. (Code, ss. 1299, 1855, 2013; 1893, c. 63; 1903, c. 562; Rev., s. 1269; C.S., s. 1245; 1945, c. 635.)



§ 6-23. Defendant unreasonably defending after notice of no personal claim to pay costs.

§ 6‑23.  Defendant unreasonably defending after notice of no personal claim to pay costs.

In case of a defendant, against whom no personal claim is made, the plaintiff may deliver to such defendant with the summons, a notice subscribed by the plaintiff or his attorney, setting forth the general object of the action, a brief description of the property affected by it, if it affects real or personal property, and that no personal claim is made against such defendant. If a defendant on whom such notice is served unreasonably defends the action, he shall pay costs to the plaintiff. (Code, s. 216; Rev., s. 1270; C.S., s. 1246.)



§ 6-24. Suits by an indigent; payment of costs by an indigent.

§ 6‑24.  Suits by an indigent; payment of costs by an indigent.

A person who sues as an indigent is not required to advance the required court costs and no officer shall require any fee of the person.  If a court enters a judgment in favor of a person suing as an indigent and does not require another party to the suit to pay the costs of the suit, the court may require the indigent person to pay any costs of the suit that were not required to be paid because the person was indigent. (1868‑9, c. 96, s. 3; Code, s. 212; 1895, c. 149; Rev., s. 1265; C.S., s. 1247; 1993, c. 435, s. 5.)



§ 6-25. Party seeking recovery on usurious contracts; no costs.

§ 6‑25.  Party seeking recovery on usurious contracts; no costs.

No costs shall be recovered by any party, whether plaintiff or defendant, who may endeavor to recover upon any usurious contract. (1895, c. 69; Rev., s. 1271; C.S., s. 1248.)



§ 6-26. Costs in special proceedings.

§ 6‑26.  Costs in special proceedings.

The costs in special proceedings shall be as allowed in civil actions, unless otherwise specially provided. (Code, s. 541; Rev., s. 1272; C.S., s. 1249.)



§ 6-27. Repealed by Session Laws 1971, c. 269, s. 15.

§ 6‑27.  Repealed by Session Laws 1971, c. 269, s. 15.



§ 6-28. Costs of laying off homestead and exemption.

§ 6‑28.  Costs of laying off homestead and exemption.

The costs and expenses of appraising and laying off the homestead or personal property exemptions, when the same is made under execution, shall be charged and included in the officer's bill of fees upon such execution or other final process; and when made upon the petition of the owner, they shall be paid by such owner, and the latter costs shall be a lien on said homestead. (Code, s. 510; Rev., s. 1274; C.S., s. 1251.)



§ 6-29. Costs of reassessment of homestead.

§ 6‑29.  Costs of reassessment of homestead.

If the superior court at term shall confirm the appraisal or assessment, or shall increase the exemption allowed the debtor or claimant, the levy shall stand only upon the excess remaining, and the creditor shall pay all the costs of the proceeding in court. If the amount allowed the debtor or claimant is reduced, the costs of the proceeding in court shall be paid by the debtor or claimant, and the levy shall cover the excess then remaining. (Code, s. 521; Rev., s. 1275; C.S., s. 1252.)



§ 6-30. Costs against infant plaintiff; guardian responsible.

§ 6‑30.  Costs against infant plaintiff; guardian responsible.

When costs are adjudged against an infant plaintiff, the guardian by whom he appeared in the action shall be responsible therefor. (Code, s. 534; Rev., s. 1276; C.S., s. 1253.)



§ 6-31. Costs where executor, administrator, trustee of express trust, or person authorized by statute a party.

§ 6‑31.  Costs where executor, administrator, trustee of express trust, or person authorized by statute a party.

In an action prosecuted or defended by an executor, administrator, trustee of an express trust, or a person expressly authorized by statute, costs shall be recovered as in an action by and against a person prosecuting or defending in his own right; but such costs shall be chargeable only upon or collected out of the estate, fund or party represented, unless the court directs the same to be paid by the plaintiff or defendant, personally, for mismanagement or bad faith in such action or defense. And when any claim against a deceased person is referred, the prevailing party shall be entitled to recover the fees of referees and witnesses, and other necessary disbursements, to be taxed according to law. (Code, s. 535; Rev., s. 1277; C.S., s. 1254.)



§ 6-32. Costs against assignee after action brought.

§ 6‑32.  Costs against assignee after action brought.

In actions in which the cause of action becomes by assignment after the commencement of the action, or in any other manner, the property of a person not a party to the action, such person shall be liable for the costs in the same manner as if he were a party. (Code, s. 539; Rev., s. 1278; C.S., s. 1255.)



§ 6-33. Costs on appeal generally.

Article 4.

Costs on Appeal.

§ 6‑33.  Costs on appeal generally.

On appeal from a magistrate or any court of the General Court of Justice, if the appellant recovers judgment, he shall recover the costs of the appeal and also those costs he ought to have recovered below had the judgment of that court been correct. If in any court of appeal there is judgment for a new trial, or for a new jury, or if the judgment appealed from is not wholly reversed, but partly affirmed and partly disaffirmed, the costs shall be in the discretion  of the appellate court. (Code, s. 540; Rev., s. 1279; C.S., s. 1256; 1969, c. 44, s. 19; 1971, c. 269, s. 7.)



§§ 6-34 through 6-35. Repealed by Session Laws 1971, c. 269, s. 15.

§§ 6‑34 through 6‑35.  Repealed by Session Laws 1971, c. 269, s. 15.



§§ 6-36 through 6-39. Repealed by Session Laws 1971, c. 269, s. 15.

Article 5.

Liability of Counties in Criminal Actions.

§§ 6‑36 through 6‑39.  Repealed by Session Laws 1971, c. 269, s. 15.



§ 6-40. Liability of counties, where trial removed from one county to another.

Article 5.

Liability of Counties in Criminal Actions.

§ 6‑40.  Liability of counties, where trial removed from one county to another.

When a prisoner is sent from one county to another to be held for trial, or for any other cause or purpose, the county from which he is sent shall pay his jail expenses, unless they are collected from the prisoner. (1889, c. 354; 1901, c. 718; Rev., s. 1285; C.S., s. 1263; 1971, c. 269, s. 8.)



§§ 6-41 through 6-44. Repealed by Session Laws 1971, c. 269, s. 15.

§§ 6‑41 through 6‑44.  Repealed by Session Laws 1971, c. 269, s. 15.



§§ 6-45 through 6-46. Repealed by Session Laws 1971, c. 269, s. 15.

Article 6.

Liability of Defendant in Criminal Actions.

§§ 6‑45 through 6‑46.  Repealed by Session Laws 1971, c. 269, s. 15.



§ 6-47. Judgment confessed; bond given to secure fine and costs.

Article 6.

Liability of Defendant in Criminal Actions.

§ 6‑47.  Judgment confessed; bond given to secure fine and costs.

In cases where a court permits a defendant convicted of any criminal offense to give bond or confess judgment, with sureties to secure the fine and costs which may be imposed, the acceptance of such security shall be upon the condition that it shall not operate as a discharge of the original judgment against the defendant nor as a discharge of his person from the custody of the law until the fine and costs are paid. (1879, c. 264; Code, s. 749; 1885, c. 364; Rev., s. 1293; C.S., s. 1269; 1971, c. 269, s. 9.)



§ 6-48. Arrest for nonpayment of fine and costs.

§ 6‑48.  Arrest for nonpayment of fine and costs.

In default of payment of such fine and costs, it is the duty of the court at any subsequent term thereof, on motion of the solicitor of the State, to order a capias to issue to the end that such defendant may be again arrested and held for the fine and costs until discharged according to law. (1879, c. 264; Code, s. 750; 1885, c. 364; Rev., s. 1294; C.S., s. 1270; 1971, c. 269, s. 10.)



§ 6-49. Prosecuting witness liable for costs in certain cases; court determines prosecuting witness.

Article 7.

Liability of Prosecuting Witness for Costs.

§ 6‑49.  Prosecuting witness liable for costs in certain cases; court determines prosecuting witness.

In all criminal actions in any court, if the defendant is acquitted, nolle prosequi entered, or judgment against him is arrested, or if the defendant is discharged from arrest for want of probable cause, the costs, including the fees of all witnesses whom the judge before whom the trial took place shall certify to have been proper for the defense and prosecution, shall be paid by the prosecuting witness, whether marked on the bill or warrant or not, whenever the judge is of the opinion that there was not reasonable ground for the prosecution, or that it was not required by the public interest. If a greater number of witnesses have been summoned than were, in the opinion of the court, necessary to support the charge, the court may, even though it is of the opinion that there was reasonable ground for the prosecution, order the prosecuting witness to pay the attendance fees of such witnesses, if it appear that they were summoned at the prosecuting witness's special request.

Every judge is authorized to determine who the prosecuting witness  is at any stage of a criminal proceeding, whether before or after the bill of indictment has been found, or the defendant acquitted: Provided, that no person shall be made a prosecuting witness after the finding of the bill, unless he shall have been notified to show cause why he should not be made the prosecuting witness of record. (1799, c. 4, s. 19, P.R.; 1880, c. 558, P.R.; R.C., c. 35, s. 37; 1868‑9, c. 277; 1874‑5, c. 151; 1879, c. 49; Code, s. 737; 1889, c. 34; Rev., s. 1295; C.S., s. 1271; 1947, c. 781; 1953, c. 675, s. 1; 1971, c. 269, s. 11.)



§ 6-50. Imprisonment of prosecuting witness for willful nonpayment of costs if prosecution frivolous.

§ 6‑50.  Imprisonment of prosecuting witness for willful nonpayment of costs if prosecution frivolous.

Every such prosecuting witness may be adjudged not only to pay the costs, but he shall also be imprisoned for the willful nonpayment thereof, when the judge before whom the case was tried shall adjudge that the prosecution was frivolous or malicious. (1800, c. 558; R.C., c. 35, s. 37; 1879, c. 49; 1881, c. 176; Code, s. 738; Rev., s. 1297; C.S., s. 1272; 1971, c. 269, s. 11.1.)



§ 6-51. Not entitled to fees in advance.

Article 8.

Fees of Witnesses.

§ 6‑51.  Not entitled to fees in advance.

Witnesses are not entitled to receive their fees in advance; but no witness in a civil action or special proceeding, unless summoned on behalf of the State or a municipal corporation, shall be compelled to attend more than one day, if the party by or for whom he was summoned shall, after one day's attendance, on request and presentation of a certificate, fail or refuse to pay what then may be due for traveling to the place of examination and for the number of days of attendance. (1868‑9, c. 279, subch. 11, s. 3; Code, s. 1368; Rev., s. 1298; C.S., s. 1273.)



§ 6-52. Repealed by Session Laws 1971, c. 269, s. 15.

§ 6‑52.  Repealed by Session Laws 1971, c. 269, s. 15.



§ 6-53. Witness to prove attendance; action for fees.

§ 6‑53.  Witness to prove attendance; action for fees.

Every person summoned, who shall attend as a witness in any suit, shall, before the clerk of the court, or before the referee or officer taking the testimony, ascertain by his own oath or affirmation the sum due for traveling to and from court, attendance and ferriage, which shall be certified by the clerk; and on failure of the party, at whose instance such witness was summoned (witnesses for the State and municipal corporations excepted), to pay the same previous to the departure of the witness from court, such witness may at any time sue for and recover the same from the party summoning him; and the certificate of the clerk shall be sufficient evidence of the debt. (1777, c. 115, s. 46, P.R.; 1796, c. 458, P.R.; R.C., c. 31, s. 73; 1868‑9, c. 279, subch. 11, ss. 2, 4; Code, s. 1369; Rev., s. 1299; C.S., s. 1274; 1971, c. 269, s. 12.)



§§ 6-54 through 6-56. Repealed by Session Laws 1971, c. 269, s. 15.

§§ 6‑54 through 6‑56.  Repealed by Session Laws 1971, c. 269, s. 15.



§ 6-57. Repealed by Session Laws 1947, c. 781.

§ 6‑57.  Repealed by Session Laws 1947, c. 781.



§§ 6-58 through 6-59. Repealed by Session Laws 1971, c. 269, s. 15.

§§ 6‑58 through 6‑59.  Repealed by Session Laws 1971, c. 269, s. 15.



§ 6-60. No more than two witnesses may be subpoenaed to prove single material fact; liability for fees of such witnesses; one fee for day's attendance.

§ 6‑60.  No more than two witnesses may be subpoenaed to prove single material fact; liability for fees of such witnesses; one fee for day's attendance.

No district attorney shall direct that more than two witnesses be subpoenaed for the State to prove a single material fact, nor shall the State or defendant in any such prosecution be liable for the fees of more than two witnesses to prove a single material fact, unless the court, upon satisfactory reasons appearing, otherwise directs. And no witness subpoenaed in a criminal action shall be paid by the State for attendance in more than one case for any one day. (1871‑2, c. 186; 1879, c. 264; Code, s. 744; Rev., s. 1303; C.S., s. 1284; 1971, c. 269, s. 13; 1973, c. 47, s. 2.)



§ 6-61. Repealed by Session Laws 1971, c. 269, s. 15.

§ 6‑61.  Repealed by Session Laws 1971, c. 269, s. 15.



§ 6-62. District attorney to announce discharge of State's witnesses.

§ 6‑62.  District attorney to announce discharge of State's witnesses.

It is the duty of all district attorneys prosecuting in the several courts, as each criminal prosecution is disposed of by trial, removal, continuance or otherwise, to call, in open court, and announce the discharge of witnesses for the State, either finally or otherwise as the disposition of the case may require. (1879, c. 264; 1881, c. 312; Code, s. 746; Rev., s. 1305; C.S., s. 1286; 1935, c. 26; 1971, c. 269, s. 14; 1973, c. 47, s. 2.)



§ 6-63. Repealed by Session Laws 1971, c. 269, s. 15.

§ 6‑63.  Repealed by Session Laws 1971, c. 269, s. 15.



§§ 6-64 through 6-65. Repealed by Session Laws 1971, c. 269, s. 15.

Article 9.

Criminal Costs before Justices, Mayors, County or Recorders' Courts.

§§ 6‑64 through 6‑65.  Repealed by Session Laws 1971, c. 269, s. 15.






Chapter 7 - Courts.

§§ 7-1 through 7-456. Repealed and transferred.

Chapter 7.

Courts.

§§ 7‑1 through 7‑456.  Repealed and transferred.






Chapter 7A - Judicial Department.

§ 7A-1. Short title.

Chapter 7A.

Judicial Department.

Subchapter I. GeneRal Court of Justice.

Article 1.

Judicial Power and Organization.

§ 7A‑1.  Short title.

This Chapter shall be known and may be cited as the "Judicial Department Act of 1965." (1965, c. 310, s. 1.)



§ 7A-2. Purpose of Chapter.

§ 7A‑2.  Purpose of Chapter.

This Chapter is intended to implement Article IV of the Constitution of North Carolina and promote the just and prompt disposition of litigation by:

(1)        Providing a new chapter in the General Statutes into which, at a time not later than January 1, 1971, when the General Court of Justice is fully operational in all counties of the State, all statutes concerning the organization, jurisdiction and administration of each division of the General Court of Justice may be placed;

(2)        Amending certain laws with respect to the superior court division to conform them to the laws set forth in this Chapter, to the end that each trial division may be a harmonious part of the General Court of Justice;

(3)        Creating the district court division of the General Court of Justice, and the Administrative Office of the Courts;

(4)        Establishing in accordance with a fixed schedule the various  district courts of the district court division;

(5)        Providing for the organization, jurisdiction and procedures necessary for the operation of the district court division;

(6)        Providing for the financial support of the judicial department, and for uniform costs and fees in the trial divisions of the General Court of Justice;

(7)        Providing for an orderly transition from the present system of courts to a uniform system completely operational in all counties of the State not later than January 1, 1971;

(8)        Repealing certain laws inconsistent with the foregoing purposes; and

(9)        Effectuating other purposes incidental and supplemental to the foregoing enumerated purposes. (1965, c. 310, s. 1.)



§ 7A-3. Judicial power; transition provisions.

§ 7A‑3.  Judicial power; transition provisions.

Except for the judicial power vested in the court for the trial of impeachments, and except for such judicial power as may from time to time be vested by the General Assembly in administrative agencies, the judicial power of the State is vested exclusively in the General Court of Justice. Provided, that all existing courts of the State inferior to the superior courts, including justice of the peace courts and mayor's courts, shall continue to exist and to exercise the judicial powers vested in them by law until specifically abolished by law, or until the establishment within the county of their situs of a district court, or until January 1, 1971, whichever event shall first occur. Judgments of inferior courts which cease to exist under the provisions of this section continue in force and effect as though the issuing court continued to exist, and the General Court of Justice is hereby vested with jurisdiction to enforce such judgments. (1965, c. 310, s. 1.)



§ 7A-4. Composition and organization.

§ 7A‑4.  Composition and organization.

The General Court of Justice constitutes a unified judicial system for purposes of jurisdiction, operation and administration, and consists of an appellate division, a superior court division, and a district court division. (1965, c. 310, s. 1.)



§§ 7A-4.1 through 7A-4.19. Reserved for future codification purposes.

Article 1A.

§§ 7A‑4.1 through 7A‑4.19.  Reserved for future codification purposes.



§ 7A-4.20. Age limit for service as justice or judge: exception.

Article 1B.

Age Limits for Service as Justice or Judge.

§ 7A‑4.20.  Age limit for service as justice or judge: exception.

No justice or judge of the General Court of Justice may continue in office beyond the last day of the month in which he attains his seventy‑second birthday, but justices and judges so retired may be recalled for periods of temporary service as provided in Subchapters II and III of this chapter. (1971, c. 508, s. 1; c. 1194; 1973, c. 248; 1977, c. 736, s. 5; 1981, c. 455, s. 1; 1991 (Reg. Sess., 1992), c. 873, s. 1.)



§ 7A-4.21. Validation of official actions of district court judges of twenty-fifth judicial district performed after mandatory retirement age.

§ 7A‑4.21.  Validation of official actions of district court judges of twenty‑fifth judicial district performed after mandatory retirement age.

No official action performed by any judge of the twenty‑fifth judicial district of the district court division of the General Court of Justice shall be declared to be invalid by reason of the fact that the judge was beyond the mandatory retirement age set out in G.S. 7A‑4.20 at the time of his performing any such act; provided this section shall only apply to those official actions performed prior to May 1, 1977. (1977, c. 389.)



§ 7A-5. Organization.

SUBCHAPTER II. APPELLATE DIVISION OF THE  GENERAL COURT OF JUSTICE.

Article 2.

Appellate Division Organization.

§ 7A‑5.  Organization.

The appellate division of the General Court of Justice consists of the Supreme Court and the Court of Appeals. (1965, c. 310, s. 1; 1967, c. 108, s. 1.)



§ 7A-6. Appellate division reporters; reports.

§ 7A‑6.  Appellate division reporters; reports.

(a)        The Supreme Court shall appoint one or more reporters for the appellate division, to serve at its pleasure. It shall be the duty of the reporters to prepare for publication the opinions of the Supreme Court and the Court of Appeals. The salary of the reporters shall be fixed by the Administrative Officer of the Courts, subject to the approval of the Supreme Court.

(b)        The Administrative Officer of the Courts shall contract for the printing of the reports of the Supreme Court and the Court of Appeals, and for the advance sheets of each court. He shall select a printer for the reports and prescribe such contract terms as will insure issuance of the reports as soon as practicable after a sufficient number of opinions are filed. He shall make such contract after consultation with the Department of Administration and comparison of prices for similar work in other states to such an extent as may be practicable. He shall also sell the reports and advance sheets of the appellate division, to the general public, at a price not less than cost nor more than cost plus ten percent (10%), to be fixed by him in his discretion. Proceeds of such sales shall be remitted to the State treasury.

(b1)      In addition to and as an alternative to the provisions for the publication and sale of the appellate division reports of subsection (a) and subsection (b) of this section, the Supreme Court may designate a commercial law publisher's reports and advance sheets of the opinions of the Supreme Court and the Court of Appeals as the Official Reports of the Appellate Division, or the Administrative Officer of the Courts, with the approval of the Supreme Court, may contract with a commercial law publisher or publishers to act as printer and vendor of the reports and advance sheets of the Supreme Court and the Court of Appeals upon such terms as the Supreme Court deems advisable after consultation with the Department of Administration.

(c)        The Administrative Officer of the Courts shall furnish, without charge, one copy of the advance sheets of the appellate division to each justice and judge of the General Court of Justice, to each superior court district attorney, to each superior court clerk, to each district court prosecutor, to each special counsel at regional psychiatric facilities, and, in such numbers as may be reasonably necessary, to the Supreme Court library. (1967, c. 108, s. 1; c. 691, s. 57; 1969, c. 1190, s. 1; 1971, c. 377, s. 2; 1975, c. 879, s. 46; 1977, c. 721, s. 1; 1987, c. 404.)



§ 7A-7. Law clerks; secretaries and stenographers.

§ 7A‑7.  Law clerks; secretaries and stenographers.

(a)        Each justice and judge of the appellate division is entitled to the services of not more than two research assistants, who must be graduates of an accredited law school. The salaries of research assistants shall be set by the Administrative Officer of the Courts, subject to the approval of the Supreme Court.

(b)        The Administrative Officer of the Courts shall determine the number and salaries of all secretaries and stenographers in the appellate division. (1967, c. 108, s. 1; 1985, c. 698, s. 8(a).)



§ 7A-8. Reserved for future codification purposes.

§ 7A‑8.  Reserved for future codification purposes.



§ 7A-9. Reserved for future codification purposes.

§ 7A‑9.  Reserved for future codification purposes.



§ 7A-10. Organization; compensation of justices.

Article 3.

The Supreme Court.

§ 7A‑10.  Organization; compensation of justices.

(a)        The Supreme Court shall consist of a Chief Justice and six associate justices, elected by the qualified voters of the State for terms of eight years. Before entering upon the duties of his office, each justice shall take an oath of office. Four justices shall constitute a quorum for the transaction of the business of the court. Except as otherwise provided in this subsection, sessions of the court shall be held in the city of Raleigh, and scheduled by rule of court so as to discharge expeditiously the court's business. The court may by rule hold sessions not more than twice annually in the Old Chowan County Courthouse (1767) in the Town of Edenton, which is a State‑owned court facility that is designated as a National Historic Landmark by the United States Department of the Interior.

(b)        The Chief Justice and each of the associate justices shall receive the annual salary provided in Current Operations Appropriations Act. Each justice is entitled to reimbursement for travel and subsistence expenses at the rate allowed State employees generally.

(b1)      In addition to the reimbursement for travel and subsistence expenses authorized by subsection (b) of this section, and notwithstanding G.S. 138‑6, each justice whose permanent residence is at least 50 miles from the City of Raleigh shall also be reimbursed for the mileage the justice travels each week to the City of Raleigh from the justice's home for business of the court. The reimbursement authorized by this subsection shall be calculated for each justice by multiplying the actual round‑trip mileage from that justice's home to the City of Raleigh by a rate‑per‑mile established by the Director of the Administrative Office of the Courts, but not to exceed the business standard mileage rate set by the Internal Revenue Service.

(c)        In lieu of merit and other increment raises paid to regular State employees, the Chief Justice and each of the Associate Justices shall receive as longevity pay an annual amount equal to four and eight‑tenths percent (4.8%) of the annual salary set forth in the Current Operations Appropriations Act payable monthly after five years of service, nine and six‑tenths percent (9.6%) after 10 years of service, fourteen and four‑tenths percent (14.4%) after 15 years of service, nineteen and two‑tenths percent (19.2%) after 20 years of service, and twenty‑four percent (24%) after 25 years of service. "Service" means service as a justice or judge of the General Court of Justice or as a member of the Utilities Commission. Service shall also mean service as a district attorney or as a clerk of superior court. (1967, c. 108, s. 1; 1983, c. 761, s. 242; 1983 (Reg. Sess., 1984), c. 1034, s. 165; c. 1109, ss. 11, 13.1; 1985, c. 698, s. 10(a); 1997‑56, s. 1; 2007‑323, ss. 14.21(a), 28.18A(a).)



§ 7A-10.1. Authority to prescribe standards of judicial conduct.

§ 7A‑10.1.  Authority to prescribe standards of judicial conduct.

The Supreme Court is authorized, by rule, to prescribe standards of judicial conduct for the guidance of all justices and judges of the General Court of Justice. (1973, c. 89.)



§ 7A-11. Clerk of the Supreme Court; salary; bond; fees; oath.

§ 7A‑11.  Clerk of the Supreme Court; salary; bond; fees; oath.

The clerk of the Supreme Court shall be appointed by the Supreme Court to serve at its pleasure. The annual salary of the clerk shall be fixed by the Administrative Officer of the Courts, subject to the approval of the Supreme Court. The clerk may appoint assistants in the number and at the salaries fixed by the Administrative Officer of the Courts. The clerk shall perform such duties as the Supreme Court may assign, and shall be bonded to the State, for faithful performance of duty, in the same manner as the clerk of the superior court, and in such amount as the Administrative Officer of the Courts shall determine. He shall adopt a seal of office, to be approved by the Supreme Court. A fee bill for services rendered by the clerk shall be fixed by rules of the Supreme Court, and all such fees shall be remitted to the State treasury. Charges to litigants for the reproduction of appellate records and briefs shall be fixed by rule of the Supreme Court and remitted to the Appellate Courts Printing and Computer Operations Fund established in G.S. 7A‑343.3. The operations of the Clerk of the Supreme Court shall be subject to the oversight of the State Auditor pursuant to Article 5A of Chapter 147 of the General Statutes. Before entering upon the duties of his office, the clerk shall take the oath of office prescribed by law. (1967, c. 108, s. 1; 1969, c. 1190, s. 2; 1973, c. 750; 1983, c. 913, s. 3; 2002‑126, s. 2.2(j).)



§ 7A-12. Supreme Court marshal.

§ 7A‑12.  Supreme Court marshal.

The Supreme Court may appoint a marshal to serve at its pleasure, and to perform such duties as it may assign. The marshal shall have the criminal and civil powers of a sheriff, and any additional powers necessary to execute the orders of the appellate division in any county of the State. His salary shall be fixed by the Administrative Officer, subject to the approval of the Supreme Court. The marshal may appoint such assistants, and at such salaries, as may  be authorized by the Administrative Officer of the Courts. The Supreme Court, in its discretion, may appoint the Supreme Court librarian, or some other suitable employee of the court, to serve in the additional capacity of marshal. (1967, c. 108, s. 1.)



§ 7A-13. Supreme Court library; functions; librarian; library committee; seal of office.

§ 7A‑13.  Supreme Court library; functions; librarian; library committee; seal of office.

(a)        The Supreme Court shall appoint a librarian of the Supreme Court library, to serve at the pleasure of the court. The annual salary of the librarian shall be fixed by the Administrative Officer of the Courts, subject to the approval of the Supreme Court. The librarian may appoint assistants in numbers and at salaries to be fixed by the Administrative Officer of the Courts.

(b)        The primary function of the Supreme Court library is to serve the appellate division of the General Court of Justice, but it may render service to the trial divisions of the General Court of Justice, to State agencies, and to the general public, under such regulations as the librarian, subject to the approval of the library committee, may promulgate.

(c)        The library shall be maintained in the city of Raleigh, except  that if the Court of Appeals sits regularly in locations other than the city of Raleigh, branch libraries may be established at such locations for the use of the Court of Appeals.

(d)        The librarian shall promulgate rules and regulations for the use of the library, subject to the approval of a library committee, to be composed of two justices of the Supreme Court appointed by the Chief Justice, and one judge of the Court of Appeals appointed by the Chief Judge.

(e)        The librarian may adopt a seal of office.

(f)         The librarian may operate a copying service by means of which he may furnish certified or uncertified copies of all or portions of any document, paper, book, or other writing in the library that legally may be copied. When a certificate is made under his hand and attested by his official seal, it shall be received as prima facie evidence of the correctness of the matter therein contained, and as such shall receive full faith and credit. The fees for copies shall be approved by the library committee, and the fees so collected shall be  administered in the same manner as the charges to litigants for the reproduction of appellate records and briefs. (1967, c. 108, s. 1.)



§ 7A-14. Reprints of Supreme Court Reports.

§ 7A‑14.  Reprints of Supreme Court Reports.

The Supreme Court is authorized to have such of the Reports of the Supreme Court of the State of North Carolina as are not on hand for sale, republished and numbered consecutively, retaining the present numbers and names of the reporters and by means of star pages in the margin retaining the original numbering of the pages. The Supreme Court is authorized to have such Reports reprinted without any alteration from the original edition thereof, except as may be directed by the Supreme Court. The contract for such reprinting and republishing shall be made by the Administrative Office of the Courts  in the manner prescribed in G.S. 7A‑6. Such republication shall thus continue until the State shall have for sale all of such Reports; and hereafter when the editions of any number or volume of the Supreme Court Reports shall be exhausted, it shall be the duty of the Supreme Court to have the same reprinted under the provisions of this section and G.S. 7A‑6. In reprinting the Reports that have already been annotated, the annotations and the additional indexes therein shall be retained. (Code, s. 3634; 1885, c. 309; 1889, c. 473, ss. 1‑4, 6; Rev., s. 5361; 1907, c. 503; 1917, cc. 201, 292; C.S., s. 7671; 1923,  c. 176; 1929, c. 39, s. 2; 1975, c. 328.)



§ 7A-15. Reserved for future codification purposes.

§ 7A‑15.  Reserved for future codification purposes.



§ 7A-16. Creation and organization.

Article 4.

Court of Appeals.

§ 7A‑16.  Creation and organization.

The Court of Appeals is created effective January 1, 1967. It shall consist initially of six judges, elected by the qualified voters of the State for terms of eight years. The Chief Justice of the Supreme Court shall designate one of the judges as Chief Judge, to serve in such capacity at the pleasure of the Chief Justice. Before entering upon the duties of his office, a judge of the Court of Appeals shall take the oath of office prescribed for a judge of the General Court of Justice.

The Governor on or after July 1, 1967, shall make temporary appointments to the six initial judgeships. The appointees shall serve until January 1, 1969. Their successors shall be elected at the general election for members of the General Assembly in November, 1968, and shall take office on January 1, 1969, to serve for the remainder of the unexpired term which began on January 1, 1967.

Upon the appointment of at least five judges, and the designation of a Chief Judge, the court is authorized to convene, organize, and promulgate, subject to the approval of the Supreme Court, such supplementary rules as it deems necessary and appropriate for the discharge of the judicial business lawfully assigned to it.

Effective January 1, 1969, the number of judges is increased to nine, and the Governor, on or after March 1, 1969, shall make temporary appointments to the additional judgeships thus created. The appointees shall serve until January 1, 1971. Their successors shall be elected at the general election for members of the General Assembly in November, 1970, and shall take office on January 1, 1971, to serve for the remainder of the unexpired term which began on January 1, 1969.

Effective January 1, 1977, the number of judges is increased to 12; and the Governor, on or after July 1, 1977, shall make temporary appointments to the additional judgeships thus created. The appointees shall serve until January 1, 1979. Their successors shall be elected at the general election for members of the General Assembly in November, 1978, and shall take office on January 1, 1979, to serve the remainder of the unexpired term which began on January 1, 1977.

On or after December 15, 2000, the Governor shall appoint three additional judges to increase the number of judges to 15.

The Court of Appeals shall sit in panels of three judges each. The Chief Judge insofar as practicable shall assign the members to panels in such fashion that each member sits a substantially equal number of times with each other member. He shall preside over the panel of which he is a member, and shall designate the presiding judge of the other panel or panels.

Three judges shall constitute a quorum for the transaction of the business of the court, except as may be provided in G.S. 7A‑32.

In the event the Chief Judge is unable, on account of absence or temporary incapacity, to perform the duties placed upon him as Chief Judge, the Chief Justice shall appoint an acting Chief Judge from the other judges of the Court, to temporarily discharge the duties of Chief Judge. (1967, c. 108, s. 1; 1969, c. 1190, s. 3; 1973, c. 301; 1977, c. 1047; 2000‑67, s. 15.5(a); 2004‑203, s. 16.)



§ 7A-17: Repealed by Session Laws 1969, c. 1190, s. 57.

§ 7A‑17: Repealed by Session Laws 1969, c.  1190, s. 57.



§ 7A-18. Compensation of judges.

§ 7A‑18.  Compensation of judges.

(a)        The Chief Judge and each associate judge of the Court of Appeals shall receive the annual salary provided in the Current Operations Appropriations Act. Each judge is entitled to reimbursement for travel and subsistence expenses at the rate allowed State employees generally.

(a1)      In addition to the reimbursement for travel and subsistence expenses authorized by subsection (a) of this section, and notwithstanding G.S. 138‑6, each judge whose permanent residence is at least 50 miles from the City of Raleigh shall also be reimbursed for the mileage the judge travels each week to the City of Raleigh from the judge's home for business of the court. The reimbursement authorized by this subsection shall be calculated for each judge by multiplying the actual round‑trip mileage from that judge's home to the City of Raleigh by a rate‑per‑mile established by the Director of the Administrative Office of the Courts, but not to exceed the business standard mileage rate set by the Internal Revenue Service.

(b)        In lieu of merit and other increment raises paid to regular State employees, a judge of the Court of Appeals shall receive as longevity pay an annual amount equal to four and eight‑tenths percent (4.8%) of the annual salary set forth in the Current Operations Appropriations Act payable monthly after five years of service, nine and six‑tenths percent (9.6%) after 10 years of service, fourteen and four‑tenths percent (14.4%) after 15 years of service, nineteen and two‑tenths percent (19.2%) after 20 years of service, and twenty‑four percent (24%) after 25 years of service. "Service" means service as a justice or judge of the General Court of Justice or as a member of the Utilities Commission. Service shall also mean service as a district attorney or as a clerk of superior court. (1967, c. 108, s. 1; 1983, c. 761, s. 243; 1983 (Reg. Sess., 1984), c. 1034, s. 165; c. 1109, ss. 11, 13.1; 1985, c. 698, s. 10(a); 2007‑323, ss. 14.21(b), 28.18A(b).)



§ 7A-19. Seats and sessions of court.

§ 7A‑19.  Seats and sessions of court.

(a)        The Court of Appeals shall sit in Raleigh, and at such other locations within the State as the Supreme Court may designate.

(b)        The Department of Administration shall provide adequate quarters for the Court of Appeals.

(c)        The Chief Judge shall schedule sessions of the court as required to discharge expeditiously the court's business. (1967, c. 108, s. 1.)



§ 7A-20. Clerk; oath; bond; salary; assistants; fees.

§ 7A‑20.  Clerk; oath; bond; salary; assistants; fees.

(a)        The Court of Appeals shall appoint a clerk to serve at its pleasure. Before entering upon his duties, the clerk shall take the oath of office prescribed for the clerk of the Supreme Court, conformed to the office of clerk of the Court of Appeals, and shall be bonded, in the same manner as the clerk of superior court, in an amount prescribed by the Administrative Officer of the Courts, payable to the State, for the faithful performance of his duties. The salary of the clerk shall be fixed by the Administrative Officer of the Courts, subject to the approval of the Court of Appeals. The number and salaries of his assistants, and their bonds, if required, shall be fixed by the Administrative Officer of the Courts. The clerk shall adopt a seal of office, to be approved by the Court of Appeals.

(b)        Subject to approval of the Supreme Court, the Court of Appeals shall promulgate from time to time a fee bill for services rendered by the clerk, and such fees shall be remitted to the State Treasurer. Charges to litigants for the reproduction of appellate records and briefs shall be fixed by rule of the Supreme Court and remitted to the Appellate Courts Printing and Computer Operations Fund established in G.S. 7A‑343.3. The operations of the Court of Appeals shall be subject to the oversight of the State Auditor pursuant to Article 5A of Chapter 147 of the General Statutes. (1967, c. 108, s. 1; 1983, c. 913, s. 4; 2002‑126, s. 2.2(k).)



§ 7A-21. Marshal; powers; salary.

§ 7A‑21.  Marshal; powers; salary.

The Court of Appeals may appoint a marshal to serve at its pleasure and to perform such duties as it may assign. The marshal shall have the criminal and civil powers of a sheriff and any additional powers necessary to execute the orders of the appellate division in any county of the State. His salary shall be fixed by the Administrative Officer, subject to the approval of the Court of Appeals. (1981, c. 485.)



§ 7A-22. Reserved for future codification purposes.

§ 7A‑22.  Reserved for future codification purposes.



§ 7A-23. Reserved for future codification purposes.

§ 7A‑23.  Reserved for future codification purposes.



§ 7A-24. Reserved for future codification purposes.

§ 7A‑24.  Reserved for future codification purposes.



§ 7A-25. Original jurisdiction of the Supreme Court.

Article 5.

Jurisdiction.

§ 7A‑25.  Original jurisdiction of the Supreme Court.

The Supreme Court has original jurisdiction to hear claims against the State, but its decisions shall be merely recommendatory; no process in the nature of execution shall issue thereon; the decisions shall be reported to the next session of the General Assembly for its action. The court shall by rule prescribe the procedures to be followed in the proper exercise of the jurisdiction conferred by this section. (1967, c. 108, s. 1.)



§ 7A-26. Appellate jurisdiction of the Supreme Court and the Court of Appeals.

§ 7A‑26.  Appellate jurisdiction of the Supreme Court and the Court of Appeals.

The Supreme Court and the Court of Appeals respectively have jurisdiction to review upon appeal decisions of the several courts of the General Court of Justice and of administrative agencies, upon matters of law or legal inference, in accordance with the system of appeals provided in this Article. (1967, c. 108, s. 1.)



§ 7A-27. Appeals of right from the courts of the trial divisions.

§ 7A‑27.  Appeals of right from the courts of the trial divisions.

(a)        Appeal lies of right directly to the Supreme Court in all cases in which the defendant is convicted of murder in the first degree and the judgment of the superior court includes a sentence of death.

(b)        From any final judgment of a superior court, other than the one described in subsection (a) of this section, or one based on a plea of guilty or nolo contendere, including any final judgment entered upon review of a decision of an administrative agency, appeal lies of right to the Court of Appeals.

(c)        From any final judgment of a district court in a civil action appeal lies of right directly to the Court of Appeals.

(d)        From any interlocutory order or judgment of a superior court or district court in a civil action or proceeding which

(1)        Affects a substantial right, or

(2)        In effect determines the action and prevents a judgment from which appeal might be taken, or

(3)        Discontinues the action, or

(4)        Grants or refuses a new trial, appeal lies of right directly to the Court of Appeals.

(e)        From any other order or judgment of the superior court from which an appeal is authorized by statute, appeal lies of right directly to the Court of Appeals. (1967, c. 108, s. 1; 1971, c. 377, s. 3; 1973, c. 704; 1977, c. 711, s. 4; 1987, c. 679; 1995, c. 204, s. 1.)



§ 7A-28. Decisions of Court of Appeals on post-trial motions for appropriate relief final or valuation of exempt property.

§ 7A‑28.  Decisions of Court of Appeals on post‑trial motions for appropriate relief final or valuation of exempt property.

(a)        Decisions of the Court of Appeals upon review of motions for appropriate relief listed in G.S. 15A‑1415(b) are final and not subject to further review in the Supreme Court by appeal, motion, certification, writ, or otherwise.

(b)        Decisions of the Court of Appeals upon review of valuation of exempt property under G.S. 1C are final and not subject to further review in the Supreme Court by appeal, motion, certification, writ, or otherwise. (1981, c. 470, s. 1; 1981 (Reg. Sess., 1982), c. 1224, s. 16.)



§ 7A-29. Appeals of right from certain administrative agencies.

§ 7A‑29.  Appeals of right from certain administrative agencies.

(a)        From any final order or decision of the North Carolina Utilities Commission not governed by subsection (b) of this section, the Department of Health and Human Services under G.S. 131E‑188(b), the North Carolina Industrial Commission, the North Carolina State Bar under G.S. 84‑28, the Property Tax Commission under G.S. 105‑290 and G.S. 105‑342, the Commissioner of Insurance under G.S. 58‑2‑80, the State Board of Elections under G.S. 163‑127.6, or the Secretary of Environment and Natural Resources under G.S. 104E‑6.2 or G.S. 130A‑293, appeal as of right lies directly to the Court of Appeals.

(b)        From any final order or decision of the Utilities Commission in a general rate case, appeal as of right lies directly to the Supreme Court. (1967, c. 108, s. 1; 1971, c. 703, s. 5; 1975, c. 582, s. 12; 1979, c. 584, s. 1; 1981, c. 704, s. 28; 1983, c. 526, s. 1; c. 761, s. 188; 1983 (Reg. Sess., 1984), c. 1000, s. 2; c. 1087, s. 2; c. 1113, s. 2; 1985, c. 462, s. 3; 1987, c. 850, s. 2; 1991, c. 546, s. 2; c. 679, s. 2; 1993, c. 501, s. 2; 1995, c. 115, s. 1; c. 504, s. 2; c. 509, s. 2; 1997‑443, ss. 11A.118(a), 11A.119(a); 2003‑63, s. 1; 2006‑155, s. 1.1.)



§ 7A-30. Appeals of right from certain decisions of the Court of Appeals.

§ 7A‑30.  Appeals of right from certain decisions of the Court of Appeals.

Except as provided in G.S. 7A‑28, an appeal lies of right to the Supreme Court from any decision of the Court of Appeals rendered in a case:

(1)        Which directly involves a substantial question arising under the Constitution of the United States or of this State, or

(2)        In which there is a dissent. (1967, c. 108, s. 1; 1983, c. 526, s. 2.)



§ 7A-31. Discretionary review by the Supreme Court.

§ 7A‑31.  Discretionary review by the Supreme Court.

(a)        In any cause in which appeal is taken to the Court of Appeals, except a cause appealed from the North Carolina Industrial Commission, the North Carolina State Bar pursuant to G.S. 84‑28, the Property Tax Commission pursuant to G.S. 105‑345, the Board of State Contract Appeals pursuant to G.S. 143‑135.9, or the Commissioner of Insurance pursuant to G.S. 58‑2‑80, or a motion for appropriate relief or valuation of exempt property pursuant to G.S. 7A‑28, the Supreme Court may, in its discretion, on motion of any party to the cause or on its own motion, certify the cause for review by the Supreme Court,  either before or after it has been determined by the Court of Appeals. A cause appealed to the Court of Appeals from any of the administrative bodies listed in the preceding sentence may be certified in similar fashion, but only after determination of the cause in the Court of Appeals. The effect of such certification is to transfer the cause from the Court of Appeals to the Supreme Court for review by the Supreme Court. If the cause is certified for transfer to the Supreme Court before its determination in the Court of Appeals, review is not had in the Court of Appeals but the cause is forthwith transferred for review in the first instance by the Supreme Court. If the cause is certified for transfer to the Supreme Court after its determination by the Court of Appeals, the Supreme Court reviews the decision of the Court of Appeals.

Except in motions within the purview of G.S. 7A‑28, the State may move for certification for review of any criminal cause, but only after determination of the cause by the Court of Appeals.

(b)        In causes subject to certification under subsection (a) of this section, certification may be made by the Supreme Court before determination of the cause by the Court of Appeals when in the opinion of the Supreme Court:

(1)        The subject matter of the appeal has significant public interest, or

(2)        The cause involves legal principles of major significance to the jurisprudence of the State, or

(3)        Delay in final adjudication is likely to result from failure  to certify and thereby cause substantial harm, or

(4)        The work load of the courts of the appellate division is such that the expeditious administration of justice requires certification.

(c)        In causes subject to certification under subsection (a) of this section, certification may be made by the Supreme Court after determination of the cause by the Court of Appeals when in the opinion of the Supreme Court:

(1)        The subject matter of the appeal has significant public interest, or

(2)        The cause involves legal principles of major significance to the jurisprudence of the State, or

(3)        The decision of the Court of Appeals appears likely to be in conflict with a decision of the Supreme Court.

Interlocutory determinations by the Court of Appeals, including orders remanding the cause for a new trial or for other proceedings, shall be certified for review by the Supreme Court only upon a determination by the Supreme Court that failure to certify would cause a delay in final adjudication which would probably result in substantial harm.

(d)        The procedure for certification by the Supreme Court on its own motion, or upon petition of a party, shall be prescribed by rule of the Supreme Court. (1967, c. 108, s. 1; 1969, c. 1044; 1975, c. 555; 1977, c. 711, s. 5; 1981, c. 470, s. 2; 1981 (Reg. Sess., 1982), c. 1224, s. 17; c. 1253, s. 1; 1983, c. 526, s. 3; c. 761, s. 189.)



§ 7A-32. Power of Supreme Court and Court of Appeals to issue remedial writs.

§ 7A‑32.  Power of Supreme Court and Court of Appeals to issue remedial writs.

(a)        The Supreme Court and the Court of Appeals have jurisdiction, exercisable by any one of the justices or judges of the respective courts, to issue the writ of habeas corpus upon the application of any person described in G.S. 17‑3, according to the practice and procedure provided therefor in chapter 17 of the General Statutes, and to rule of the Supreme Court.

(b)        The Supreme Court has jurisdiction, exercisable by one justice  or by such number of justices as the court may by rule provide, to issue the prerogative writs, including mandamus, prohibition, certiorari, and supersedeas, in aid of its own jurisdiction or in exercise of its general power to supervise and control the proceedings of any of the other courts of the General Court of Justice. The practice and procedure shall be as provided by statute or rule of the  Supreme Court, or, in the absence of statute or rule, according to the practice and procedure of the common law.

(c)        The Court of Appeals has jurisdiction, exercisable by one judge or by such number of judges as the Supreme Court may by rule provide, to issue the prerogative writs, including mandamus, prohibition, certiorari, and supersedeas, in aid of its own jurisdiction, or to supervise and control the proceedings of any of the trial courts of the General Court of Justice, and of the Utilities Commission and the Industrial Commission. The practice and procedure shall be as provided by statute or rule of the Supreme Court, or, in the absence of statute or rule, according to the practice and procedure of the common law. (1967, c. 108, s. 1.)



§ 7A-33. Supreme Court to prescribe appellate division rules of practice and procedure.

§ 7A‑33.  Supreme Court to prescribe appellate division rules of practice and procedure.

The Supreme Court shall prescribe rules of practice and procedure designed to procure the expeditious and inexpensive disposition of all litigation in the appellate division. (1967, c. 108, s. 1.)



§ 7A-34. Rules of practice and procedure in trial courts.

§ 7A‑34.  Rules of practice and procedure in trial courts.

The Supreme Court is hereby authorized to prescribe rules of practice and procedure for the superior and district courts supplementary to, and not inconsistent with, acts of the General Assembly. (1967, c. 108, s. 1.)



§ 7A-34.1. Unnecessary cover sheets.

§ 7A‑34.1.  Unnecessary cover sheets.

A cover sheet summarizing the critical elements of the filing in a format prescribed by the Administrative Office of the Courts shall not be required for papers filed in civil actions subsequent to the initial filing if such subsequent filing contains:

(1)        A caption including the file number, on the first page thereof.

(2)        The name, address, and telephone number of the attorney filing the papers or, if the party filing the papers is not represented by an attorney, the name, address, and telephone number of the party filing the papers.

(3)        A designation of the party represented by the attorney filing the papers, if an attorney is filing the papers.

(4)        The name and designation of "plaintiff", "defendant", "petitioner", "respondent", or other relationship to the action of each other party to the action.

(5)        The code or codes, set forth on the first page next to the title thereof, corresponding to the codes located on the cover sheet forms promulgated by the Administrative Office of the Courts which apply to the filing.

(6)        The signature of the attorney or party filing the paper and the date signed. (2001‑388, s. 2.)



§ 7A-35. Repealed by Session Laws 1971, c. 377, s. 32.

§ 7A‑35.  Repealed by Session Laws 1971, c. 377, s. 32.



§ 7A-36. Repealed by Session Laws 1969, c. 1190, s. 57.

§ 7A‑36.  Repealed by Session Laws 1969, c. 1190, s. 57.



§ 7A-37: Repealed by Session Laws 1993, c. 553, s. 1.

§ 7A‑37:  Repealed by Session Laws 1993, c.  553, s. 1.



§ 7A-37.1. Statewide court-ordered, nonbinding arbitration in certain civil actions.

§ 7A‑37.1.  Statewide court‑ordered, nonbinding arbitration in certain civil actions.

(a)        The General Assembly finds that court‑ordered, nonbinding arbitration may be a more economical, efficient and satisfactory procedure to resolve certain civil actions than by traditional civil litigation and therefore authorizes court‑ordered nonbinding arbitration as an alternative civil procedure, subject to these provisions.

(b)        The Supreme Court of North Carolina may adopt rules governing this procedure and may supervise its implementation and operation through the Administrative Office of the Courts. These rules shall ensure that no party is deprived of the right to jury trial and that any party dissatisfied with an arbitration award may have trial de novo.

(c)        This procedure may be employed in civil actions where claims do not exceed fifteen thousand dollars ($15,000), except that it shall not be employed in actions in which the sole claim is an action on an account, including appeals from magistrates on such actions.

(c1)      In cases referred to nonbinding arbitration as provided in this section, a fee of one hundred dollars ($100.00) shall be assessed per arbitration, to be divided equally among the parties, to cover the cost of providing arbitrators. Fees assessed under this section shall be paid to the clerk of superior court in the county where the case was filed and remitted by the clerk to the State Treasurer.

(d)        This procedure may be implemented in a judicial district, in selected counties within a district, or in any court within a district, if the Director of the Administrative Office of the Courts, and the cognizant Senior Resident Superior Court Judge or the Chief District Court Judge of any court selected for this procedure, determine that use of this procedure may assist in the administration of justice toward achieving objectives stated in subsection (a) of this section in a judicial district, county, or court. The Director of the Administrative Office of the Courts, acting upon the recommendation of the cognizant Senior Resident Superior Court Judge or Chief District Court Judge of any court selected for this procedure, may terminate this procedure in any judicial district, county, or court upon a determination that its use has not accomplished objectives stated in subsection (a) of this section.

(e)        Arbitrators in this procedure shall have the same immunity as judges from civil liability for their official conduct. (1989, c. 301, s. 1; 2002‑126, s. 14.3(a); 2003‑284, s. 36A.1.)



§ 7A-38: Repealed by Session Laws 1995, c. 500, s. 3.

§ 7A‑38:  Repealed by Session Laws 1995, c.  500, s. 3.



§ 7A-38.1. Mediated settlement conferences in superior court civil actions.

§ 7A‑38.1.  Mediated settlement conferences in superior court civil actions.

(a)        Purpose.  The General Assembly finds that a system of court‑ordered mediated settlement conferences should be established to facilitate the settlement of superior court civil actions and to make civil litigation more economical, efficient, and satisfactory to litigants and the State. Therefore, this section is enacted to require parties to superior court civil actions and their representatives to attend a pretrial, mediated settlement conference conducted pursuant to this section and pursuant to rules of the Supreme Court adopted to implement this section.

(b)        Definitions.  As used in this section:

(1)        "Mediated settlement conference" means a pretrial, court‑ordered conference of the parties to a civil action and their representatives conducted by a mediator.

(2)        "Mediation" means an informal process conducted by a mediator with the objective of helping parties voluntarily settle their dispute.

(3)        "Mediator" means a neutral person who acts to encourage and facilitate a resolution of a pending civil action. A mediator does not make an award or render a judgment as to the merits of the action.

(c)        Rules of procedure.  The Supreme Court may adopt rules to implement this section.

(d)        Statewide implementation.  Mediated settlement conferences authorized by this section shall be implemented in all judicial districts as soon as practicable, as determined by the Director of the Administrative Office of the Courts.

(e)        Cases selected for mediated settlement conferences.  The senior resident superior court judge of any participating district may order a mediated settlement conference for any superior court civil action pending in the district. The senior resident superior court judge may by local rule order all cases, not otherwise exempted by the Supreme Court rule, to mediated settlement conference.

(f)         Attendance of parties.  The parties to a superior court civil action in which a mediated settlement conference is ordered, their attorneys and other persons or entities with authority, by law or by contract, to settle the parties' claims shall attend the mediated settlement conference unless excused by rules of the Supreme Court or by order of the senior resident superior court judge. Nothing in this section shall require any party or other participant in the conference to make a settlement offer or demand which it deems is contrary to its best interests.

(g)        Sanctions.  Any person required to attend a mediated settlement conference or other settlement procedure under this section who, without good cause, fails to attend or fails to pay any or all of the mediator's or other neutral's fee in compliance with this section and the rules promulgated by the Supreme Court to implement this section is subject to the contempt powers of the court and monetary sanctions imposed by a resident or presiding superior court judge. The monetary sanctions may include the payment of fines, attorneys' fees, mediator and neutral fees, and the expenses and loss of earnings incurred by persons attending the procedure. A party seeking sanctions against another party or person shall do so in a written motion stating the grounds for the motion and the relief sought. The motion shall be served upon all parties and upon any person against whom the sanctions are being sought. The court may initiate sanction proceedings upon its own motion by the entry of a show cause order. If the court imposes sanctions, it shall do so, after notice and a hearing, in a written order, making findings of fact and conclusions of law. An order imposing sanctions shall be reviewable upon appeal where the entire record as submitted shall be reviewed to determine whether the order is supported by substantial evidence.

(h)        Selection of mediator.  The parties to a superior court civil action in which a mediated settlement conference is to be held pursuant to this section shall have the right to designate a mediator. Upon failure of the parties to designate a mediator within the time established by the rules of the Supreme Court, a mediator shall be appointed by the senior resident superior court judge.

(i)         Promotion of other settlement procedures.  Nothing in this section is intended to preclude the use of other dispute resolution methods within the superior court. Parties to a superior court civil action are encouraged to select other available dispute resolution methods. The senior resident superior court judge, at the request of and with the consent of the parties, may order the parties to attend and participate in any other settlement procedure authorized by rules of the Supreme Court or by the local superior court rules, in lieu of attending a mediated settlement conference. Neutral third parties acting pursuant to this section shall be selected and compensated in accordance with such rules or pursuant to agreement of the parties. Nothing in this section shall prohibit the parties from participating in, or the court from ordering, other dispute resolution procedures, including arbitration to the extent authorized under State or federal law.

(j)         Immunity.  Mediator and other neutrals acting pursuant to this section shall have judicial immunity in the same manner and to the same extent as a judge of the General Court of Justice, except that mediators and other neutrals may be disciplined in accordance with enforcement procedures adopted by the Supreme Court pursuant to G.S. 7A‑38.2.

(k)        Costs of mediated settlement conference.  Costs of mediated settlement conferences shall be borne by the parties. Unless otherwise ordered by the court or agreed to by the parties, the mediator's fees shall be paid in equal shares by the parties. For purposes of this section, multiple parties shall be considered one party when they are represented by the same counsel. The rules adopted by the Supreme Court implementing this section shall set out a method whereby parties found by the court to be unable to pay the costs of the mediated settlement conference are afforded an opportunity to participate without cost. The rules adopted by the Supreme Court shall set the fees to be paid a mediator appointed by a judge upon the failure of the parties to designate a mediator.

(l)         Inadmissibility of negotiations.  Evidence of statements made and conduct occurring in a mediated settlement conference or other settlement proceeding conducted under this section, whether attributable to a party, the mediator, other neutral, or a neutral observer present at the settlement proceeding, shall not be subject to discovery and shall be inadmissible in any proceeding in the action or other civil actions on the same claim, except:

(1)        In proceedings for sanctions under this section;

(2)        In proceedings to enforce or rescind a settlement of the action;

(3)        In disciplinary proceedings before the State Bar or any agency established to enforce standards of conduct for mediators or other neutrals; or

(4)        In proceedings to enforce laws concerning juvenile or elder abuse.

As used in this section, the term "neutral observer" includes persons seeking mediator certification, persons studying dispute resolution processes, and persons acting as interpreters.

No settlement agreement to resolve any or all issues reached at the proceeding conducted under this subsection or during its recesses shall be enforceable unless it has been reduced to writing and signed by the parties. No evidence otherwise discoverable shall be inadmissible merely because it is presented or discussed in a mediated settlement conference or other settlement proceeding.

No mediator, other neutral, or neutral observer present at a settlement proceeding shall be compelled to testify or produce evidence concerning statements made and conduct occurring in anticipation of, during, or as a follow‑up to a mediated settlement conference or other settlement proceeding pursuant to this section in any civil proceeding for any purpose, including proceedings to enforce or rescind a settlement of the action, except to attest to the signing of any agreements, and except proceedings for sanctions under this section, disciplinary hearings before the State Bar or any agency established to enforce standards of conduct for mediators or other neutrals, and proceedings to enforce laws concerning juvenile or elder abuse.

(m)       Right to jury trial.  Nothing in this section or the rules adopted by the Supreme Court implementing this section shall restrict the right to jury trial.  (1995, c. 500, s. 1; 1999‑354, s. 5; 2005‑167, s. 1; 2008‑194, s. 8(a).)



§ 7A-38.2. Regulation of mediators and other neutrals.

§ 7A‑38.2.  Regulation of mediators and other neutrals.

(a)        The Supreme Court may adopt standards of conduct for mediators and other neutrals who are certified or otherwise qualified pursuant to G.S. 7A‑38.1, 7A‑38.3, 7A‑38.3B, 7A‑38.3D, and 7A‑38.4A, or who participate in proceedings conducted pursuant to those sections. The standards may also regulate mediator and other neutral training programs. The Supreme Court may adopt procedures for the enforcement of those standards.

(b)        The administration of the certification and qualification of mediators and other neutrals, and mediator and other neutral training programs shall be conducted through the Dispute Resolution Commission, established under the Judicial Department. The Supreme Court shall adopt rules and regulations governing the operation of the Commission. The Commission shall exercise all of its duties independently of the Director of the Administrative Office of the Courts, except that the Commission shall consult with the Director regarding personnel and budgeting matters.

(c)        The Dispute Resolution Commission shall consist of 16 members: five judges appointed by the Chief Justice of the Supreme Court, at least two of whom shall be superior court judges, and at least two of whom shall be district court judges; one clerk of superior court appointed by the Chief Justice of the Supreme Court; two mediators certified to conduct superior court mediated settlement conferences and two mediators certified to conduct equitable distribution mediated settlement conferences appointed by the Chief Justice of the Supreme Court; one certified district criminal court mediator who is a representative of a community mediation center appointed by the Chief Justice of the Supreme Court; two practicing attorneys who are not certified as mediators appointed by the President of the North Carolina State Bar, one of whom shall be a family law specialist; and three citizens knowledgeable about mediation, one of whom shall be appointed by the Governor, one by the General Assembly upon the recommendation of the Speaker of the House of Representatives in accordance with G.S. 120‑121, and one by the General Assembly upon the recommendation of the President Pro Tempore of the Senate in accordance with G.S. 120‑121. Members shall initially serve four‑year terms, except that one judge, one mediator, one attorney, and the citizen member appointed by the Governor, shall be appointed for an initial term of two years. Incumbent members as of September 30, 1998 shall serve the remainder of the terms to which they were appointed. Members appointed to newly‑created membership positions effective October 1, 1998 shall serve initial terms of two years. Thereafter, members shall serve three‑year terms and shall be ineligible to serve more than two consecutive terms. The Chief Justice shall designate one of the members to serve as chair for a two‑year term. Members of the Commission shall be compensated pursuant to G.S. 138‑5.

Vacancies shall be filled for unexpired terms and full terms in the same manner as incumbents were appointed. Appointing authorities may receive and consider suggestions and recommendations of persons for appointment from the Dispute Resolution Commission, the Family Law, Litigation, and Dispute Resolution Sections of the North Carolina Bar Association, the North Carolina Association of Professional Family Mediators, the North Carolina Conference of Clerks of Superior Court, the North Carolina Conference of Court Administrators, the Mediation Network of North Carolina, the Dispute Resolution Committee of the Supreme Court, the Conference of Chief District Court Judges, the Conference of Superior Court Judges, the Director of the Administrative Office of the Courts, and the Child Custody Mediation Advisory Committee of the Administrative Office of the Courts.

(d)        An administrative fee, not to exceed two hundred dollars ($200.00), may be charged by the Administrative Office of the Courts to applicants for certification and annual renewal of certification for mediators and mediation training programs operating under this Article. The fees collected may be used by the Director of the Administrative Office of the Courts to establish and maintain the operations of the Commission and its staff.

(e)        The chair of the Commission may employ an executive secretary and other staff as necessary to assist the Commission in carrying out its duties. The chair may also employ special counsel or call upon the Attorney General to furnish counsel to assist the Commission in conducting hearings pursuant to its certification or qualification and regulatory responsibilities. Special counsel or counsel furnished by the Attorney General may present the evidence in support of a denial or revocation of certification or qualification or a complaint against a mediator, other neutral, training program, or trainers or staff affiliated with a program. Special counsel or counsel furnished by the Attorney General may also represent the Commission when its final determinations are the subject of an appeal.

(f)         In connection with any investigation or hearing conducted pursuant to an application for certification or qualification of any mediator, other neutral, or training program, or conducted pursuant to any disciplinary matter, the chair of the Dispute Resolution Commission or his/her designee, may:

(1)        Administer oaths and affirmations;

(2)        Sign and issue subpoenas in the name of the Dispute Resolution Commission or direct its executive secretary to issue such subpoenas on its behalf requiring attendance and the giving of testimony by witnesses and the production of books, papers, and other documentary evidence;

(3)        Apply to the General Court of Justice, Superior Court Division, for any order necessary to enforce the power conferred in this section.

(g)        The General Court of Justice, Superior Court Division, may enforce subpoenas issued in the name of the Dispute Resolution Commission and requiring attendance and the giving of testimony by witnesses and the production of books, papers, and other documentary evidence.

(h)        The Commission shall keep confidential all information in its files pertaining to the certification of mediators, the qualification of other neutrals, the certification or qualification of training programs for mediators or other neutrals, and the renewal of such certifications and qualifications. However, disciplinary matters reported by an applicant for certification or qualification, a mediator, other neutral, trainer, or manager shall be treated as a complaint as set forth below. The Commission shall also keep confidential the identity of those persons requesting informal guidance or the issuance of formal advisory opinions from the Commission or its staff.

Unless an applicant, mediator, other neutral, or training program trainer or manager requests otherwise, all information in the Commission's disciplinary files pertaining to a complaint regarding the conduct of an applicant, mediator, other neutral, trainer, or manager shall remain confidential until such time as a preliminary investigation is completed and a determination is made that probable cause exists to believe that the applicant, mediator, neutral, trainer, or manager's words or actions:

(1)        Violate standards for the conduct of mediators or other neutrals;

(2)        Violate other standards of professional conduct to which the applicant, mediator, neutral, trainer, or manager is subject;

(3)        Violate program rules; or

(4)        Consist of conduct or actions that are inconsistent with good moral character or reflect a lack of fitness to serve as a mediator, other neutral, trainer, or manager.

The Commission may publish names, contact information, and biographical information for mediators, neutrals, and training programs that have been certified or qualified.

(i)         The Commission shall conduct its initial review of all applications for certification and certification renewal or qualification and qualification renewal in private. The Commission shall also conduct its initial review of complaints regarding the qualifications of any certified mediator, other neutral, or training program, but not involving issues of ethics or conduct, in private. Appeals of denials of applications for certification, qualification, or renewal and appeals of revocations of certification or qualification for reasons that do not relate to ethics or conduct, shall be heard by the Commission in private unless the applicant, certified mediator, qualified neutral, or certified or qualified training program requests a public hearing.

(j)         The Commission shall conduct in private its initial review of all matters relating to the ethics or conduct of an applicant for certification, qualification, or renewal of certification or qualification or the ethics or conduct of a mediator, other neutral, trainer, or training program manager. If an applicant appeals the Commission's initial determination that sanctions be imposed, the hearing of such appeal by the Commission shall be open to the public, except that for good cause shown, the presiding officer may exclude from the hearing room all persons except the parties, counsel, and those engaged in the hearing. No hearing shall be closed to the public over the objection of an applicant, mediator, other neutral, trainer, or training program manager.

(k)        Appeals of final determinations by the Commission to deny certification or renewal of certification, to revoke certification, or to discipline a mediator, trainer, or training program manager shall be filed in the General Court of Justice, Wake County Superior Court Division. Notice of appeal shall be filed within 30 days of the date of the Commission's decision. (1995, c. 500, s. 1; 1998‑212, s. 16.19(b), (c); 2005‑167, ss. 2, 4; 2007‑387, ss. 2, 3.)



§ 7A-38.3. Prelitigation mediation of farm nuisance disputes.

§ 7A‑38.3.  Prelitigation mediation of farm nuisance disputes.

(a)        Definitions.  As used in this section:

(1)        "Farm nuisance dispute" means a claim that the farming activity of a farm resident constitutes a nuisance.

(2)        "Farm resident" means a person holding an interest in fee, under a real estate contract, or under a lease, in land used for farming activity when that person manages the operations on the land.

(3)        "Farming activity" means the cultivation of farmland for the production of crops, fruits, vegetables, ornamental and flowering plants, and the utilization of farmland for the production of dairy, livestock, poultry, and all other forms of agricultural products having a domestic or foreign market.

(4)        "Mediator" means a neutral person who acts to encourage and facilitate a resolution of a farm nuisance dispute.

(5)        "Nuisance" means an action that is injurious to health, indecent, offensive to the senses, or an obstruction to the free use of property.

(6)        "Party" means any person having a dispute with a farm resident.

(7)        "Person" means a natural person, or any corporation, trust, or limited partnership as defined in G.S. 59‑102.

(b)        Voluntary Mediation.  The parties to a farm nuisance dispute may agree at any time to mediation of the dispute under the provisions of this section.

(c)        Mandatory Mediation.  Prior to bringing a civil action involving a farm nuisance dispute, a farm resident or any other party shall initiate mediation pursuant to this section. If a farm resident or any other party brings an action involving a farm nuisance dispute, this action shall, upon the motion of any party prior to trial, be dismissed without prejudice by the court unless any one or more of the following apply:

(1)        The dispute involves a claim that has been brought as a class action.

(2)        The nonmoving party has satisfied the requirements of this section and such is indicated in a mediator's certification issued under subsection (g) of this section.

(3)        The court finds that a mediator improperly failed to issue a certification indicating that the nonmoving party satisfied the requirements of this section.

(4)        The court finds good cause for a failure to attempt mediation. Good cause includes, but is not limited to, a determination that the time delay required for mediation would likely result in irreparable harm or that injunctive relief is otherwise warranted.

(d)        Initiation of Mediation.  Prelitigation mediation of a farm nuisance dispute shall be initiated by filing a request for mediation with the clerk of superior court in a county in which the action may be brought. The Administrative Office of the Courts shall prescribe a request for mediation form. The party filing the request for mediation also shall mail a copy of the request by certified mail, return receipt requested, to each party to the dispute. The clerk shall provide each party with a list of mediators certified by the Dispute Resolution Commission. If the parties agree in writing to the selection of a mediator from that list, the clerk shall appoint that mediator selected by the parties. If the parties do not agree on the selection of a mediator, the party filing the request for mediation shall bring the matter to the attention of the clerk, and a mediator shall be appointed by the senior resident superior court judge. The clerk shall notify the mediator and the parties of the appointment of the mediator.

(e)        Mediation Procedure.  Except as otherwise expressly provided in this section, mediation under this section shall be conducted in accordance with the provisions for mediated settlement of civil cases in G.S. 7A‑38.1 and G.S. 7A‑38.2 and rules and standards adopted pursuant to those sections. The Supreme Court may adopt additional rules and standards to implement this section, including an exemption from the provisions of G.S. 7A‑38.1 for cases in which mediation was attempted under this section.

(f)         Waiver of Mediation.  The parties to the dispute may waive the mediation required by this section by informing the mediator of their waiver in writing. No costs shall be assessed to any party if all parties waive mediation prior to the occurrence of an initial mediation meeting.

(g)        Certification That Mediation Concluded.  Immediately upon a waiver of mediation under subsection (f) of this section or upon the conclusion of mediation, the mediator shall prepare a certification stating the date on which the mediation was concluded and the general results of the mediation, including, as applicable, that the parties waived the mediation, that an agreement was reached, that mediation was attempted but an agreement was not reached, or that one or more parties, to be specified in the certification, failed or refused without good cause to attend one or more mediation meetings or otherwise participate in the mediation. The mediator shall file the original of the certification with the clerk and provide a copy to each party. Each party to the mediation has satisfied the requirements of this section upon the filing of the certification, except any party specified in the certification as having failed or refused to attend one or more mediation meetings or otherwise participate. The sanctions in G.S. 7A‑38.1(g) do not apply to prelitigation mediation conducted under this section.

(h)        Time Periods Tolled.  Time periods relating to the filing of a claim or the taking of other action with respect to a farm nuisance dispute, including any applicable statutes of limitations, shall be tolled upon the filing of a request for mediation under this section, until 30 days after the date on which the mediation is concluded as set forth in the mediator's certification, or if the mediator fails to set forth such date, until 30 days after the filing of the certification under subsection (g) of this section. (1995, c. 500, s. 1.)



§ 7A-38.3A. Prelitigation mediation of insurance claims.

§ 7A‑38.3A.  Prelitigation mediation of insurance claims.

(a)        Initiation of Mediation.  Prelitigation mediation of an insurance claim may be initiated by an insurer that has provided the policy limits in accordance with G.S. 58‑3‑33 by filing a request for mediation with the clerk of superior court in a county in which the action may be brought. The insurer also shall mail a copy of the request by certified mail, return receipt requested, to the person who requested the information under G.S. 58‑3‑33.

(b)        Costs of Mediation.  Costs of mediation, including the mediator's fees, shall be borne by the insurer and claimant equally. When an attorney represents a party to the mediation, that party shall pay his or her attorneys' fees.

(c)        Mediation Procedure.  Except as otherwise expressly provided in this section, mediation under this section shall be conducted in accordance with the provisions for mediated settlement of civil cases in G.S. 7A‑38.1 and G.S. 7A‑38.2, and rules and standards adopted pursuant to those sections. The Supreme Court may adopt additional rules and standards to implement this section, including an exemption from the provisions of G.S. 7A‑38.1 for cases in which mediation was attempted under this section.

(d)        Certification That Mediation Concluded.  Upon the conclusion of mediation, the mediator shall prepare a certification stating the date on which the mediation was concluded and the general results of the mediation, including, as applicable, that an agreement was reached, that mediation was attempted but an agreement was not reached, or that one or more parties, to be specified in the certification, failed or refused without good cause to attend one or more mediation meetings or otherwise participate in the mediation. The mediator shall file the original of the certification with the clerk and provide a copy to each party. Each party to the mediation has satisfied the requirements of this section upon the filing of the certification, except any party specified in the certification as having failed or refused to attend one or more mediation meetings or otherwise participate. The sanctions in G.S. 7A‑38.1(g) do not apply to prelitigation mediation conducted under this section.

(e)        Time Periods Tolled.  Time periods relating to the filing of a claim or the taking of other action with respect to an insurance claim, including any applicable statutes of limitations, shall be tolled upon the filing of a request for mediation under this section, until 30 days after the date on which the mediation is concluded as set forth in the mediator's certification or, if the mediator fails to set forth such date, until 30 days after the filing of the certification under subsection (d) of this section.

(f)         Medical Malpractice Claims Excluded.  This section does not apply to claims seeking recovery for medical malpractice. (2003‑307, s. 2.)



§ 7A-38.3B. Mediation in matters within the jurisdiction of the clerk of superior court.

§ 7A‑38.3B.  Mediation in matters within the jurisdiction of the clerk of superior court.

(a)        Purpose.  The General Assembly finds that the clerk of superior court in the General Court of Justice should have the discretion and authority to order that mediation be conducted in matters within the clerk's jurisdiction in order to facilitate a more economical, efficient, and satisfactory resolution of those matters.

(b)        Enabling Authority.  The clerk of superior court may order that mediation be conducted in any matter in which the clerk has exclusive or original jurisdiction, except for matters under Chapters 45 and 48 of the General Statutes and except in matters in which the jurisdiction of the clerk is ancillary. The Supreme Court may adopt rules to implement this section. Such mediations shall be conducted pursuant to this section and the Supreme Court rules as adopted.

(c)        Attendance.  In those matters ordered to mediation pursuant to this section, the following persons or entities, along with their attorneys, may be ordered by the clerk to attend the mediation:

(1)        Named parties.

(2)        Interested persons, meaning persons or entities who have a right, interest, or claim in the matter; heirs or devisees in matters under Chapter 28A of the General Statutes, next of kin under Chapter 35A of the General Statutes, and other persons or entities as the clerk deems necessary for the adjudication of the matter. The meaning of "interested person" may vary according to the issues involved in the matter.

(3)        Nonparty participants, meaning any other person or entity identified by the clerk as possessing useful information about the matter and whose attendance would be beneficial to the mediation.

(4)        Fiduciaries, meaning persons or entities who serve as fiduciaries, as that term is defined by G.S. 36A‑22.1, of named parties, interested persons, or nonparty participants.

Any person or entity ordered to attend a mediation shall be notified of its date, time, and location and shall attend unless excused by rules of the Supreme Court or by order of the clerk. No one attending the mediation shall be required to make a settlement offer or demand that it deems contrary to its best interests.

(d)        Selection of Mediator.  Persons ordered to mediation pursuant to this section have the right to designate a mediator in accordance with rules promulgated by the Supreme Court implementing this section. Upon failure of those persons to agree upon a designation within the time established by rules of the Supreme Court, a mediator certified by the Dispute Resolution Commission pursuant to those rules shall be appointed by the clerk.

(e)        Immunity.  Mediators acting pursuant to this section shall have judicial immunity in the same manner and to the same extent as a judge of the General Court of Justice, except that mediators may be disciplined in accordance with procedures adopted by the Supreme Court pursuant to G.S. 7A‑38.2.

(f)         Costs of Mediation.  Costs of mediation under this section shall be borne by the named parties, interested persons, and fiduciaries ordered to attend the mediation. The rules adopted by the Supreme Court implementing this section shall set out the manner in which costs shall be paid and a method by which an opportunity to participate without cost shall be afforded to persons found by the clerk to be unable to pay their share of the costs of mediation. Costs may only be assessed against the estate of a decedent, the estate of an adjudicated or alleged incompetent, a trust corpus, or against a fiduciary upon the entry of a written order making specific findings of fact justifying the taxing of costs.

(g)        Inadmissibility of Negotiations.  Evidence of statements made or conduct occurring during a mediation conducted pursuant to this section, whether attributable to any participant, mediator, expert, or neutral observer, shall not be subject to discovery and shall be inadmissible in any proceeding in the matter or other civil actions on the same claim, except in:

(1)        Proceedings for sanctions pursuant to this section;

(2)        Proceedings to enforce or rescind a written and signed settlement agreement;

(3)        Incompetency, guardianship, or estate proceedings in which a mediated agreement is presented to the clerk;

(4)        Disciplinary proceedings before the North Carolina State Bar or any agency established to enforce standards of conduct for mediators or other neutrals; or

(5)        Proceedings for abuse, neglect, or dependency of a juvenile, or for abuse, neglect, or exploitation of an adult, for which there is a duty to report under G.S. 7B‑301 and Article 6 of Chapter 108A of the General Statutes, respectively.

No evidence otherwise discoverable shall be inadmissible merely because it is presented or discussed in mediation.

As used in this section, the term "neutral observer" includes persons seeking mediator certification, persons studying dispute resolution processes, and persons acting as interpreters.

(h)        Testimony.  No mediator or neutral observer shall be compelled to testify or produce evidence concerning statements made and conduct occurring in anticipation of, during, or as a follow‑up to the mediation in any civil proceeding for any purpose, including proceedings to enforce or rescind a settlement of the matter except to attest to the signing of any agreements reached in mediation, and except in:

(1)        Proceedings for sanctions pursuant to this section;

(2)        Disciplinary proceedings before the North Carolina State Bar or any agency established to enforce standards of conduct for mediators or other neutrals; or

(3)        Proceedings for abuse, neglect, or dependency of a juvenile, or for abuse, neglect, or exploitation of an adult, for which there is a duty to report under G.S. 7B‑301 and Article 6 of Chapter 108A of the General Statutes, respectively.

(i)         Agreements.  In matters before the clerk in which agreements are reached in a mediation conducted pursuant to this section, or during one of its recesses, those agreements shall be treated as follows:

(1)        Where as a matter of law, a matter may be resolved by agreement of the parties, a settlement is enforceable only if it has been reduced to writing and signed by the parties.

(2)        In all other matters before the clerk, including guardianship and estate matters, all agreements shall be delivered to the clerk for consideration in deciding the matter.

(j)         Sanctions.  Any person ordered to attend a mediation conducted pursuant to this section and rules of the Supreme Court who, without good cause, fails to attend the mediation or fails to pay any or all of the mediator's fee in compliance with this section and the rules promulgated by the Supreme Court to implement this section, is subject to the contempt powers of the clerk and monetary sanctions. The monetary sanctions may include the payment of fines, attorneys' fees, mediator fees, and the expenses and loss of earnings incurred by persons attending the mediation. If the clerk imposes sanctions, the clerk shall do so, after notice and a hearing, in a written order, making findings of fact and conclusions of law. An order imposing sanctions is reviewable by the superior court in accordance with G.S. 1‑301.2 and G.S. 1‑301.3, as applicable, and thereafter by the appellate courts in accordance with G.S. 7A‑38.1(g).

(k)        Authority to Supplement Procedural Details.  The clerk of superior court shall make all those orders just and necessary to safeguard the interests of all persons and may supplement all necessary procedural details not inconsistent with rules adopted by the Supreme Court implementing this section.  (2005‑67, s. 1; 2008‑194, s. 8(b).)



§ 7A-38.3C: Repealed by Session Laws 2007-491, s. 4, effective August 21, 2007.

§ 7A‑38.3C: Repealed by Session Laws 2007‑491, s. 4, effective August 21, 2007.



§ 7A-38.3D. Mediation in matters within the jurisdiction of the district criminal courts.

§ 7A‑38.3D.  Mediation in matters within the jurisdiction of the district criminal courts.

(a)        Purpose.  The General Assembly finds that it is in the public interest to promote high standards for persons who mediate matters in district criminal court. To that end, a program of certification for these mediators shall be established in judicial districts designated by the Dispute Resolution Commission and the Director of the Administrative Office of the Courts and in which the chief district court judge, the district attorney, and the community mediation center agree to participate. This section does not supersede G.S. 7A‑38.5.

(b)        Enabling Authority.  In each district, the court may encourage mediation for any criminal district court action pending in the district, and the district attorney may delay prosecution of those actions so that the mediation may take place.

(c)        Program Administration.  A community mediation center established under G.S. 7A‑38.5 and located in a district designated under subsection (a) of this section shall assist the court in administering a program providing mediation services in district criminal court cases. A community mediation center may assist in the screening and scheduling of cases for mediation and provide certified volunteer or staff mediators to conduct district criminal court mediations.

(d)        Rules of Procedure.  The Supreme Court shall adopt rules to implement this section. Each mediation shall be conducted pursuant to this section and the Supreme Court Rules as adopted.

(e)        Mediator Authority.  In the mediator's discretion, any person whose presence and participation may assist in resolving the dispute or addressing any issues underlying the mediation may be permitted to attend and participate. The mediator shall have discretion to exclude any individual who seeks to attend the mediation but whose participation the mediator deems would be counterproductive. Lawyers for the participants may attend and participate in the mediation.

(f)         Mediator Qualification.  The Supreme Court shall establish requirements for the certification or qualification of mediators serving under this section. The Court shall also establish requirements for the qualification of training programs and trainers, including community mediation center staff, that train these mediators. The Court shall also adopt rules regulating the conduct of these mediators and trainers.

(g)        Oversight and Evaluation.  The Supreme Court may require community mediation centers and their volunteer or staff mediators to collect and report caseload statistics, referral sources, fees collected, and any other information deemed essential for program oversight and evaluation purposes.

(h)        Immunity.  A mediator under this section has judicial immunity in the same manner and to the same extent as a judge of the General Court of Justice, except that a mediator may be disciplined in accordance with procedures adopted by the Supreme Court. A community mediation center and its staff involved in supplying volunteer or staff mediators or other personnel to schedule cases or perform other duties under this section are immune from suit in any civil action, except in any case of willful or wanton misconduct.

(i)         Confidentiality.  Any memorandum, work note, or product of the mediator and any case file maintained by a community mediation center acting under this section and any mediator certification application are confidential.

(j)         Inadmissibility of Negotiations.  Evidence of any statement made and conduct occurring during a mediation under this section shall not be subject to discovery and shall be inadmissible in any proceeding in the action from which the mediation arises. Any participant in a mediation conducted under this section, including the mediator, may report to law enforcement personnel any statement made or conduct occurring during the mediation process that threatens or threatened the safety of any person or property. A mediator has discretion to warn a person whose safety or property has been threatened. No evidence otherwise discoverable is inadmissible for the reason it is presented or discussed in a mediated settlement conference or other settlement proceeding under this section.

(k)        Testimony.  No mediator or neutral observer present at the mediation shall be compelled to testify or produce evidence concerning statements made and conduct occurring in or related to a mediation conducted under this section in any proceeding in the same action for any purpose, except in:

(1)        Proceedings for abuse, neglect, or dependency of a juvenile, or for abuse, neglect, or exploitation of an adult, for which there is a duty to report under G.S. 7B‑301 and Article 6 of Chapter 108A of the General Statutes, respectively.

(2)        Disciplinary proceedings before the North Carolina State Bar or any agency established to enforce standards of conduct for mediators.

(3)        Proceedings in which the mediator acts as a witness pursuant to subsection (j) of this section.

(4)        Trials of a felony, during which a presiding judge may compel the disclosure of any evidence arising out of the mediation, excluding a statement made by the defendant in the action under mediation, if it is to be introduced in the trial or disposition of the felony and the judge determines that the introduction of the evidence is necessary to the proper administration of justice and the evidence cannot be obtained from any other source.

(l)         Written Agreements.  Any agreement reached in mediation shall be reduced to writing and signed by the parties. A non‑attorney mediator may assist parties in reducing the agreement to writing.

(m)       Dismissal Fee.  Where an agreement has been reached in mediation and the case will be dismissed, the defendant shall pay to the clerk the dismissal fee of court set forth in G.S. 7A‑38.7. By agreement, all or any portion of the fee may be paid by a person other than the defendant. The judge may in the judge's discretion waive the fee for good cause shown.

(n)        Definitions.  As used in this section, the following definitions apply:

(1)        Court.  A district court judge, a district attorney, or the designee of a district court judge or district attorney.

(2)        Neutral observer.  Includes any person seeking mediator certification, any person studying any dispute resolution process, and any person acting as an interpreter. (2007‑387, s. 1.)



§ 7A-38.4: Repealed by Session Laws 2001-320, s. 1.

§ 7A‑38.4: Repealed by Session Laws 2001‑320, s. 1.



§ 7A-38.4A. Settlement procedures in district court actions.

§ 7A‑38.4A.  Settlement procedures in district court actions.

(a)        The General Assembly finds that a system of settlement events should be established to facilitate the settlement of district court actions involving equitable distribution, alimony, or support and to make that litigation more economical, efficient, and satisfactory to the parties, their representatives, and the State. District courts should be able to require parties to those actions and their representatives to attend a pretrial mediated settlement conference or other settlement procedure conducted under this section and rules adopted by the Supreme Court to implement this section.

(b)        The definitions in G.S. 7A‑38.1(b)(2) and (b)(3) apply in this section.

(c)        Any chief district court judge in a judicial district may order a mediated settlement conference or another settlement procedure, as provided under subsection (g) of this section, for any action pending in that district involving issues of equitable distribution, alimony, child or post separation support, or claims arising out of contracts between the parties under G.S. 52‑10, G.S. 52‑10.1, or Chapter 52B of the General Statutes. The chief district court judge may adopt local rules that order settlement procedures in all of the foregoing actions and designate other district court judges or administrative personnel to issue orders implementing those settlement procedures. However, local rules adopted by a chief district court judge shall not be inconsistent with any rules adopted by the Supreme Court.

(d)        The parties to a district court action where a mediated settlement conference or other settlement procedure is ordered, their attorneys, and other persons or entities with authority, by law or contract, to settle a party's claim, shall attend the mediated settlement conference or other settlement procedure, unless the rules ordering the settlement procedure provide otherwise. No party or other participant in a mediated settlement conference or other settlement procedure is required to make a settlement offer or demand that the party or participant deems contrary to that party's or participant's best interests. Parties who have been victims of domestic violence may be excused from physically attending or participating in a mediated settlement conference or other settlement procedure.

(e)        Any person required to attend a mediated settlement conference or other settlement procedure under this section who, without good cause fails to attend or fails to pay any or all of the mediator or other neutral's fee in compliance with this section is subject to the contempt powers of the court and monetary sanctions imposed by a district court judge. A party seeking sanctions against another party or person shall do so in a written motion stating the grounds for the motion and the relief sought. The motion shall be served upon all parties and upon any person against whom sanctions are being sought. The court may initiate sanction proceedings upon its own motion by the entry of a show cause order. If the court imposes sanctions, it shall do so, after notice and hearing, in a written order making findings of fact and conclusions of law. An order imposing sanctions is reviewable upon appeal, and the entire record shall be reviewed to determine whether the order is supported by substantial evidence.

(f)         The parties to a district court action in which a mediated settlement conference is to be held under this section shall have the right to designate a mediator. Upon failure of the parties to designate within the time established by the rules adopted by the Supreme Court, a mediator shall be appointed by a district court judge.

(g)        A chief district court judge or that judge's designee, at the request of a party and with the consent of all parties, may order the parties to attend and participate in any other settlement procedure authorized by rules adopted by the Supreme Court or adopted by local district court rules, in lieu of attending a mediated settlement conference. Neutrals acting under this section shall be selected and compensated in accordance with rules adopted by the Supreme Court. Nothing herein shall prohibit the parties from participating in other dispute resolution procedures, including arbitration, to the extent authorized under State or federal law. Nothing herein shall prohibit the parties from participating in mediation at a community mediation center operating under G.S. 7A‑38.5.

(h)        Mediators and other neutrals acting under this section shall have judicial immunity in the same manner and to the same extent as a judge of the General Court of Justice, except that mediators and other neutrals may be disciplined in accordance with enforcement procedures adopted by the Supreme Court under G.S. 7A‑38.2.

(i)         Costs of mediated settlement conferences and other settlement procedures shall be borne by the parties. Unless otherwise ordered by the court or agreed to by the parties, the mediator's fees shall be paid in equal shares by the parties. The rules adopted by the Supreme Court shall set out a method whereby a party found by the court to be unable to pay the costs of settlement procedures is afforded an opportunity to participate without cost to that party and without expenditure of State funds.

(j)         Evidence of statements made and conduct occurring in a mediated settlement conference or other settlement proceeding conducted under this section, whether attributable to a party, the mediator, other neutral, or a neutral observer present at the settlement proceeding, shall not be subject to discovery and shall be inadmissible in any proceeding in the action or other civil actions on the same claim, except:

(1)        In proceedings for sanctions under this section;

(2)        In proceedings to enforce or rescind a settlement of the action;

(3)        In disciplinary proceedings before the State Bar or any agency established to enforce standards of conduct for mediators or other neutrals; or

(4)        In proceedings to enforce laws concerning juvenile or elder abuse.

As used in this subsection, the term "neutral observer" includes persons seeking mediator certification, persons studying dispute resolution processes, and persons acting as interpreters.

No settlement agreement to resolve any or all issues reached at the proceeding conducted under this section or during its recesses shall be enforceable unless it has been reduced to writing and signed by the parties and in all other respects complies with the requirements of Chapter 50 of the General Statutes. No evidence otherwise discoverable shall be inadmissible merely because it is presented or discussed in a settlement proceeding.

No mediator, other neutral, or neutral observer present at a settlement proceeding under this section, shall be compelled to testify or produce evidence concerning statements made and conduct occurring in anticipation of, during, or as a follow‑up to a mediated settlement conference or other settlement proceeding pursuant to this section in any civil proceeding for any purpose, including proceedings to enforce or rescind a settlement of the action, except to attest to the signing of any agreements, and except proceedings for sanctions under this section, disciplinary hearings before the State Bar or any agency established to enforce standards of conduct for mediators or other neutrals, and proceedings to enforce laws concerning juvenile or elder abuse.

(k)        The Supreme Court may adopt standards for the certification and conduct of mediators and other neutrals who participate in settlement procedures conducted under this section. The standards may also regulate mediator training programs. The Supreme Court may adopt procedures for the enforcement of those standards. The administration of mediator certification, regulation of mediator conduct, and decertification shall be conducted through the Dispute Resolution Commission.

(l)         An administrative fee not to exceed two hundred dollars ($200.00) may be charged by the Administrative Office of the Courts to applicants for certification and annual renewal of certification for mediators and mediator training programs operating under this section. The fees collected may be used by the Director of the Administrative Office of the Courts to establish and maintain the operations of the Commission and its staff. The administrative fee shall be set by the Director of the Administrative Office of the Courts in consultation with the Dispute Resolution Commission.

(m)       The Administrative Office of the Courts, in consultation with the Dispute Resolution Commission, may require the chief district court judge of any district to report statistical data about settlement procedures conducted under this section for administrative purposes.

(n)        Nothing in this section or in rules adopted by the Supreme Court implementing this section shall restrict a party's right to a trial by jury.

(o)        The Supreme Court may adopt rules to implement this section.  (1997‑229, s. 1; 1998‑212, s. 16.19(a); 1999‑354, s. 6; 2000‑140, s. 1; 2001‑320, s. 2; 2001‑487, s. 39; 2005‑167, s. 3; 2008‑194, s. 8(c).)



§ 7A-38.5. Community mediation centers.

§ 7A‑38.5.  Community mediation centers.

(a)        The General Assembly finds that it is in the public interest to encourage the establishment of community mediation centers, also known as dispute settlement centers or dispute resolution centers, to support the work of these centers in facilitating communication, understanding, reconciliation, and settlement of conflicts in communities, courts, and schools, and to promote the widest possible use of these centers by the courts and law enforcement officials across the State.

(b)        Community mediation centers, functioning as or within nonprofit organizations and local governmental entities, may receive referrals from courts, law enforcement agencies, and other public entities for the purpose of facilitating communication, understanding, reconciliation, and settlement of conflicts.

(c)        Each chief district court judge and district attorney shall encourage mediation for any criminal district court action pending in the district when the judge and district attorney determine that mediation is an appropriate alternative.

(d)        Each chief district court judge shall encourage mediation for any civil district court action pending in the district when the judge determines that mediation is an appropriate alternative. (1999‑354, s. 1.)



§ 7A-38.6. Report on community mediation centers.

§ 7A‑38.6.  Report on community mediation centers.

(a)        All community mediation centers currently receiving State funds shall report annually to the Mediation Network of North Carolina on the program's funding and activities, including:

(1)        Types of dispute settlement services provided;

(2)        Clients receiving each type of dispute settlement service;

(3)        Number and type of referrals received, cases actually mediated (identified by docket number), cases resolved in mediation, and total clients served in the cases mediated;

(4)        Total program funding and funding sources;

(5)        Itemization of the use of funds, including operating expenses and personnel;

(6)        Itemization of the use of State funds appropriated to the center;

(7)        Level of volunteer activity; and

(8)        Identification of future service demands and budget requirements.

The Mediation Network of North Carolina shall compile and summarize the information provided pursuant to this subsection and shall provide the information to the Chairs of the House of Representatives and Senate Appropriations Committees and the Chairs of the House of Representatives and Senate Appropriations Subcommittees on Justice and Public Safety by February 1 of each year.

The Mediation Network of North Carolina shall also submit a copy of its report to the Administrative Office of the Courts. The receipt and review of this report by the Administrative Office of the Courts shall satisfy any program monitoring, evaluation, and contracting requirements imposed on the Administrative Office of the Courts by Part 3 of Article 6 of Chapter 143C of the General Statutes and any rules adopted under that Part.

(b)        A community mediation center requesting State funds for the first time shall provide the General Assembly with the information enumerated in subsection (a) of this section, or projections where historical data are not available, as well as a detailed statement justifying the need for State funding.

(c)        Each community mediation center receiving State funds for the first time shall document in the information provided pursuant to this section that, after the second year of receiving State funds, at least ten percent (10%) of total funding comes from non‑State sources.

(d)        Each community mediation center receiving State funds for the third, fourth, or fifth year shall document that at least twenty percent (20%) of total funding comes from non‑State sources.

(e)        Each community mediation center receiving State funds for six or more years shall document that at least fifty percent (50%) of total funding comes from non‑State sources.

(f)         Each community mediation center currently receiving State funds that has achieved a funding level from non‑State sources greater than that provided for that center by subsection (c), (d), or (e) of this section shall make a good faith effort to maintain that level of funding.

(g)        The percentage that State funds comprise of the total funding of each community mediation center shall be determined at the conclusion of each fiscal year with the information provided pursuant to this section and is intended as a funding ratio and not a matching funds requirement. Community mediation centers may include the market value of donated office space, utilities, and professional legal and accounting services in determining total funding.

(h)        A community mediation center having difficulty meeting the funding ratio provided for that center by subsection (c), (d), or (e) of this section may request a waiver or special consideration through the Mediation Network of North Carolina for consideration by the Senate and House of Representatives Appropriations Subcommittees on Justice and Public Safety.

(i)         The provisions of G.S. 143C‑4‑5 do not apply to community mediation centers receiving State funds.

(j)         Each community mediation center receiving State funds shall function as, or as part of, a nonprofit organization or local government entity. A community mediation center functioning as a nonprofit organization shall have a governing board of directors that consists of a significant number of citizens from the surrounding community. State funds may not be used for indirect costs associated with contracts between the community mediation center and another entity for the provision of management‑related services.  (2001‑424, s. 22.2; 2003‑284, s. 13.15(c); 2006‑66, s. 14.12; 2006‑203, s. 10; 2009‑570, s. 28.)



§ 7A-38.7. Dispute resolution fee for cases resolved in mediation.

§ 7A‑38.7.  Dispute resolution fee for cases resolved in mediation.

(a)        In each criminal case filed in the General Court of Justice that is resolved through referral to a community mediation center, a dispute resolution fee shall be assessed in the sum of sixty dollars ($60.00) per mediation for the support of the General Court of Justice. Fees assessed under this section shall be paid to the clerk of superior court in the county where the case was filed and remitted by the clerk to the State Treasurer.

(b)        Before providing the district attorney with a dismissal form, the community mediation center shall require proof that the defendant has paid the dispute resolution fee as required by subsection (a) of this section and shall attach the receipt to the dismissal form. (2002‑126, s. 29A.11(a); 2003‑284, s. 13.13.)



§ 7A-39. Cancellation of court sessions and closing court offices; extension of statutes of limitations and other emergency orders in catastrophic conditions.

§ 7A‑39.  Cancellation of court sessions and closing court offices; extension of statutes of limitations and other emergency orders in catastrophic conditions.

(a)        Cancellation of Court Sessions, Closing Court Offices.  In response to adverse weather or other emergency situations, including catastrophic conditions, any session of any court of the General Court of Justice may be cancelled, postponed, or altered by judicial officials, and court offices may be closed by judicial branch hiring authorities, pursuant to uniform statewide guidelines prescribed by the Director of the Administrative Office of the Courts. As used in this section, "catastrophic conditions" means any set of circumstances that makes it impossible or extremely hazardous for judicial officials, employees, parties, witnesses, or other persons with business before the courts to reach a courthouse, or that creates a significant risk of physical harm to persons in a courthouse, or that would otherwise convince a reasonable person to avoid traveling to or being in a courthouse.

(b)        Authority of Chief Justice.  When the Chief Justice of the North Carolina Supreme Court determines and declares that catastrophic conditions exist or have existed in one or more counties of the State, the Chief Justice may by order entered pursuant to this subsection:

(1)        Extend, to a date certain no fewer than 10 days after the effective date of the order, the time or period of limitation within which pleadings, motions, notices, and other documents and papers may be timely filed and other acts may be timely done in civil actions, criminal actions, estates, and special proceedings in each county named in the order. The Chief Justice may enter an order under this subsection during the catastrophic conditions or at any time after such conditions have ceased to exist. The order shall be in writing and shall become effective for each affected county upon the date set forth in the order, and if no date is set forth in the order, then upon the date the order is signed by the Chief Justice.

(2)        Issue any emergency directives that, notwithstanding any other provision of law, are necessary to ensure the continuing operation of essential trial or appellate court functions, including the designation or assignment of judicial officials who may be authorized to act in the general or specific matters stated in the emergency order, and the designation of the county or counties and specific locations within the State where such matters may be heard, conducted, or otherwise transacted. The Chief Justice may enter such emergency orders under this subsection in response to existing or impending catastrophic conditions or their consequences. An emergency order under this subsection shall expire the sooner of the date stated in the order, or 30 days from issuance of the order, but the order may be extended in whole or in part by the Chief Justice for additional 30‑day periods if the Chief Justice determines that the directives remain necessary.

(c)        In Chambers Jurisdiction Not Affected.  Nothing in this section prohibits a judge or other judicial officer from exercising, during adverse weather or other emergency situations, including catastrophic conditions, any in chambers or ex parte jurisdiction conferred by law upon that judge or judicial officer, as provided by law. The effectiveness of any such exercise shall not be affected by a determination by the Chief Justice that catastrophic conditions existed at the time it was exercised.

(d)        Nothing in this section shall be construed to abrogate or diminish the inherent judicial powers of the Chief Justice or the Judicial Branch.  (2000‑166, s. 1; 2006‑187, s. 6; 2009‑516, s. 11.)



§ 7A-39.1. Justice, emergency justice, judge and emergency judge defined.

Article 6.

Retirement of Justices and Judges of the Appellate Division; Retirement Compensation; Recall to Emergency Service; Disability Retirement.

§ 7A‑39.1.  Justice, emergency justice, judge and emergency judge defined.

(a)        As herein used "justice of the Supreme Court" includes the Chief Justice of the Supreme Court and "judge of the Court of Appeals" includes the Chief Judge of the Court of Appeals, unless the context clearly indicates a contrary intent.

(b)        As used herein, "emergency justice", "emergency judge", or "emergency recall judge" means any justice of the Supreme Court or any judge of the Court of Appeals, respectively, who has retired subject to recall for temporary service. (1967, c. 108, s. 1; 1985, c. 698, s. 16(a); 1995, c. 108, s. 2.)



§ 7A-39.2. Age and service requirements for retirement of justices of the Supreme Court and judges of the Court of Appeals.

§ 7A‑39.2.  Age and service requirements for retirement of justices of the Supreme Court and judges of the Court of Appeals.

(a)        Any justice of the Supreme Court or judge of the Court of Appeals who has attained the age of 65 years, and who has served for a total of 15 years, whether consecutive or not, on the Supreme Court, the Court of Appeals, or the superior court, or as Administrative Officer of the Courts, or in any combination of these offices, may retire from his present office and receive for life compensation equal to two thirds of the total annual compensation, including longevity, but excluding any payments in the nature of reimbursement for expenses, from time to time received by the occupant or occupants of the office from which he retired.

(b)        Any justice of the Supreme Court or judge of the Court of Appeals who has attained the age of 65 years, and who has served as justice or judge, or both, in the Appellate Division for 12 consecutive years may retire and receive for life compensation equal to two thirds of the total annual compensation, including longevity, but excluding any payments in the nature of reimbursement for expenses, from time to time received by the occupant or occupants of the office from which he retired.

(c)        Any justice or judge of the Appellate Division, who has served for a total of 24 years, whether continuously or not, as justice of the Supreme Court, judge of the Court of Appeals, judge of the superior court, or Administrative Officer of the Courts, or in any combination of these offices, may retire, regardless of age, and receive for life compensation equal to two thirds of the total annual compensation, including longevity, but excluding any payments in the nature of reimbursement for expenses, from time to time received by the occupant or occupants of the office from which he retired. In determining eligibility for retirement under this subsection, time served as a district solicitor of the superior court prior to January 1, 1971, may be included, provided the person has served at least eight years as a justice, judge, or Administrative Officer of the Courts, or in any combination of these offices.

(d)        For purposes of this section, the "occupant or occupants of the office from which" the retired judge retired will be deemed to be a judge or justice of the Appellate Division holding the same office and with the same service as the retired judge had immediately prior to retirement. (1967, c. 108, s. 1; 1971, c. 508, s. 2; 1983 (Reg. Sess., 1984), c. 1109, ss. 13.6‑13.9.)



§ 7A-39.3. Retired justices and judges may become emergency justices and judges subject to recall to active service; compensation for emergency justices and judges on recall.

§ 7A‑39.3.  Retired justices and judges may become emergency justices and judges subject to recall to active service; compensation for emergency justices and judges on recall.

(a)        Justices of the Supreme Court and judges of the Court of Appeals who have not reached the mandatory retirement age specified in G.S. 7A‑4.20, but who have retired under the provisions of G.S. 7A‑39.2, or under the Uniform Judicial Retirement Act after having completed 12 years of creditable service, may apply as provided in G.S. 7A‑39.6 to become emergency justices or judges and upon being commissioned as an emergency justice or emergency judge shall be subject to temporary recall to active service in place of a justice or judge who is temporarily incapacitated as provided in G.S. 7A‑39.5.

(b)        In addition to the compensation or retirement allowance he would otherwise be entitled to receive by law, each emergency justice or emergency judge recalled for temporary active service shall be paid by the State his actual expenses, plus three hundred dollars ($300.00) for each day of active service rendered upon recall. No recalled retired or emergency justice or judge shall receive from the State total annual compensation for judicial services in excess of that received by an active justice or judge of the bench to which the justice or judge is being recalled. (1967, c. 108, s. 1; 1973, c. 640, s. 3; 1977, c. 736, s. 1; 1979, c. 884, s. 1; 1981, c. 455, s. 3; c. 859, s. 46; 1981 (Reg. Sess., 1982), c. 1253, s. 2; 1983, c. 784; 1985, c. 698, ss. 9(a), 16(b); 1987 (Reg. Sess., 1988), c. 1086, s. 31(a); 2002‑159, s. 25.)



§ 7A-39.4. Retirement creates vacancy.

§ 7A‑39.4.  Retirement creates vacancy.

The retirement of any justice of the Supreme Court or any judge of the Court of Appeals under the provisions of this Article shall create a vacancy in his office to be filled as provided by law. (1967, c. 108, s. 1.)



§ 7A-39.5. Recall of emergency justice or emergency judge upon temporary incapacity of a justice or judge.

§ 7A‑39.5.  Recall of emergency justice or emergency judge upon temporary incapacity of a justice or judge.

(a)        Upon the request of any justice of the Supreme Court who has been advised in writing by a reputable and competent physician that he is temporarily incapable of performing efficiently and promptly all the duties of his office, the Chief Justice may recall any emergency justice who, in his opinion, is competent to perform the duties of an associate justice, to serve temporarily in the place of the justice in whose behalf he is recalled; provided, that when the incapacity of a justice of the Supreme Court is such that he cannot request the recall of an emergency justice to serve in his place, an order of recall may be issued by the Chief Justice upon satisfactory medical proof of the facts upon which the order of recall must be based. Orders of recall shall be in writing and entered upon the minutes of the court.

(b)        Upon the request of any judge of the Court of Appeals who has been advised in writing by a reputable and competent physician that he is temporarily incapable of performing efficiently and promptly all the duties of his office, the Chief Judge may recall any emergency judge who, in his opinion, is competent to perform the duties of a judge of the Court of Appeals, to serve temporarily in the place of the judge in whose behalf he is recalled; provided, that when the incapacity of a judge of the Court of Appeals is such that he cannot request the recall of an emergency judge to serve in his place, an order of recall may be issued by the Chief Judge upon satisfactory medical proof of the facts upon which the order of recall must be based. If the Chief Judge does not recall an emergency judge to serve in the place of the temporarily incapacitated judge, the Chief Justice may recall an emergency justice who, in his opinion, is competent to perform the duties of a judge of the Court of Appeals, to serve temporarily in the place of the judge in whose behalf he is recalled. In no case, however, may more than one emergency justice or emergency judge serve on one panel of the Court of Appeals at any given time. Orders of recall shall be in writing and entered upon the minutes of the court. (1967, c. 108, s. 1; 1985, c. 698, s. 16(c).)



§ 7A-39.6. Application to the Governor; commission as emergency justice or emergency judge.

§ 7A‑39.6.  Application to the Governor; commission as emergency justice or emergency judge.

No retired justice of the Supreme Court or retired judge of the Court of Appeals may become an emergency justice or emergency judge except upon his written application to the Governor certifying his desire and ability to serve as an emergency justice or emergency judge. If the Governor is satisfied that the applicant qualifies under G.S. 7A‑39.3(a) to become an emergency justice or emergency judge and that he is physically and mentally able to perform the official duties of an emergency justice or emergency judge, he shall issue to such applicant a commission as an emergency justice or emergency judge of the court from which he retired. The commission shall be effective upon the date of its issue and shall terminate when the judge to whom it is issued reaches the maximum age for judicial service under G.S. 7A‑4.20(a). (1967, c. 108, s. 1; 1977, c. 736, s. 2; 1979, c. 884, s. 2.)



§ 7A-39.7. Jurisdiction and authority of emergency justices and emergency judges.

§ 7A‑39.7.  Jurisdiction and authority of emergency justices and emergency judges.

An emergency justice or emergency judge shall not have or possess any jurisdiction or authority to hear arguments or participate in the consideration and decision of any cause or perform any other duty or function of a justice of the Supreme Court or judge of the Court of Appeals, respectively, except while serving under an order of recall and in respect to appeals, motions, and other matters heard, considered, and decided by the court during the period of his temporary service under such order; and the justice of the Supreme Court or judge of the Court of Appeals in whose behalf an emergency justice or emergency judge is recalled to active service shall be disqualified to participate in the consideration and decision of any question presented to the court by appeal, motion or otherwise in which any emergency justice or emergency judge recalled in his behalf participated. (1967, c. 108, s. 1.)



§ 7A-39.8. Court authorized to adopt rules.

§ 7A‑39.8.  Court authorized to adopt rules.

The Supreme Court shall prescribe rules respecting the filing of opinions prepared by an emergency justice or an emergency judge after his period of temporary service has expired, and any other matter deemed necessary and consistent with the provisions of this Article. (1967, c. 108, s. 1.)



§ 7A-39.9. Chief Justice and Chief Judge may recall and terminate recall of justices and judges; procedure when Chief Justice or Chief Judge incapacitated.

§ 7A‑39.9.  Chief Justice and Chief Judge may recall and terminate recall of justices and judges; procedure when Chief Justice or Chief Judge incapacitated.

(a)        Decisions of the Chief Justice and the Chief Judge regarding recall of emergency justices and emergency judges, when not in conflict with the provisions of this Article, are final.

(b)        The Chief Justice or Chief Judge, may, at any time, in his discretion, cancel any order of recall issued by him or fix the termination date thereof.

(c)        Whenever the Chief Justice is the justice in whose behalf an emergency justice is recalled to temporary service, the powers vested in him as Chief Justice by this article shall be exercised by the associate justice senior in point of time served on the Supreme Court. Whenever the Chief Judge is the judge in whose behalf an emergency judge or justice is recalled to temporary service the powers vested in him as Chief Judge by this article shall be exercised by the associate judge senior in point of time served on the Court of Appeals. If two or more judges have served the same length of time on the Court of Appeals, the eldest shall be deemed the senior judge. (1967, c. 108, s. 1; 1985, c. 698, s. 16(d), (e).)



§ 7A-39.10. Article applicable to previously retired justices.

§ 7A‑39.10.  Article applicable to previously retired justices.

All provisions of this Article shall apply to every justice of the Supreme Court who has heretofore retired and is receiving compensation as an emergency justice. (1967, c. 108, s. 1.)



§ 7A-39.11. Retirement on account of total and permanent disability.

§ 7A‑39.11.  Retirement on account of total and permanent disability.

Every justice of the Supreme Court or judge of the Court of Appeals who has served for eight years or more on the Supreme Court, the Court of Appeals, or the superior court, or as Administrative Officer of the Courts, or in any combination of these offices, and who while in active service becomes totally and permanently disabled so as to be unable to perform efficiently the duties of his office, and who retires by reason of such disability, shall receive for life compensation equal to two thirds of the annual salary from time to time received by the occupant or occupants of the office from which he retired. In determining whether a judge is eligible for retirement under this section, time served as district solicitor of the superior court prior to January 1, 1971, may be included. Whenever any justice or judge claims retirement benefits under this section on account of total and permanent disability, the Governor and Council of State, acting together, shall, after notice and an opportunity to be heard is given the applicant, by a majority vote of said body, make findings of fact from the evidence offered. Such findings of fact shall be reduced to writing and entered upon the minutes of the Council of State. The findings so made shall be conclusive as to such matters and determine the right of the applicant to retirement benefits under this section. Justices and judges retired under the provisions of this section are not subject to recall as emergency justices or judges. (1967, c. 108, s. 1.)



§ 7A-39.12. Applicability of §§ 7A-39.2 and 7A-39.11.

§ 7A‑39.12.  Applicability of §§ 7A‑39.2 and 7A‑39.11.

The provisions of G.S. 7A‑39.2 and 7A‑39.11 shall apply only to justices and judges who entered into office prior to January 1, 1974. The extent of such application is specified in Chapter 135, Article 4 (Uniform Judicial Retirement Act). (1973, c. 640, s. 5.)



§ 7A-39.13. Recall of active and emergency justices and judges who have reached mandatory retirement age.

§ 7A‑39.13.  Recall of active and emergency justices and judges who have reached mandatory retirement age.

Justices and judges retired because they have reached the mandatory retirement age, and emergency justices and judges whose commissions have expired because they have reached the mandatory retirement age, may be temporarily recalled to active service under the following circumstances:

(1)        The justice or judge must consent to the recall.

(2)        The Chief Justice may recall retired justices to serve on the Supreme Court or on the Court of Appeals, and the Chief Judge may recall retired judges of the Court of Appeals to serve on that court.

(3)        The period of recall shall not exceed six months, but it may  be renewed for an additional six months if the emergency for which the recall was ordered continues.

(4)        Prior to recall, the Chief Justice or the Chief Judge, as the case may be, shall satisfy himself that the justice or judge being recalled is capable of efficiently and promptly performing the duties of the office to which recalled.

(5)        Recall is authorized only to replace an active justice or judge who is temporarily incapacitated.

(6)        Jurisdiction and authority of a recalled justice or judge is as specified in G.S. 7A‑39.7.

(7)        The Supreme Court and the Court of Appeals, as the case may be, shall prescribe rules respecting the filing of opinions prepared by a retired justice or judge after his period of temporary service has expired, and respecting any other matter deemed necessary and consistent with this section.

(8)        Compensation of recalled retired justices and judges is the same as for recalled emergency justices and judges under G.S. 7A‑39.3(b).

(9)        Recall shall be evidenced by a commission signed by the Chief Justice or Chief Judge, as the case may be. (1981, c. 455, s. 2; 1985, c. 698, s. 16(f).)



§ 7A-39.14. Recall by Chief Justice of retired or emergency justices or judges for temporary vacancy.

§ 7A‑39.14.  Recall by Chief Justice of retired or emergency justices or judges for temporary vacancy.

(a)        In addition to the authority granted to the Chief Justice under G.S. 7A‑39.5 to recall emergency justices and under G.S. 7A‑39.13 to recall retired justices, the Chief Justice may recall not more than one retired or emergency justice or retired emergency judge of the Court of Appeals, including an emergency justice or judge whose commission has expired because he has reached the mandatory retirement age, in the following circumstances:

(1)        If a vacancy exists on the Supreme Court, he may recall an emergency or retired justice to serve on that court until the vacancy is filled in accordance with law.

(2)        If a vacancy exists on the Court of Appeals, he may recall an emergency or retired justice of the Supreme Court or judge of the Court of Appeals to serve on the Court of Appeals until the vacancy is filled in accordance with law.

(3)        With the concurrence of a majority of the Supreme Court, he may recall an emergency or retired justice to serve on the Supreme Court in place of a sitting justice who, as determined by the Chief Justice, is temporarily unable to perform all of the duties of his office.

(4)        With the concurrence of a majority of the Supreme Court, he may recall an emergency or retired justice of the Supreme Court or judge of the Court of Appeals to serve on the Court of Appeals in place of a sitting judge who, as determined by the Chief Justice, is temporarily unable to perform all of the duties of his office.

(b)        No judge or justice may be recalled unless he consents to the recall. Orders of recall issued pursuant to this section must be in writing and entered on the minutes of the court. In addition, if the judge or justice is recalled pursuant to subdivision (a)(3) or (a)(4), the order shall contain a finding by the Chief Justice setting out, in detail, the reason for the recall.

(c)        A judge or justice recalled pursuant to subdivision (a)(1) or (a)(2) of this section:

(1)        Has the same authority and jurisdiction granted to emergency justices and judges under G.S. 7A‑39.7;

(2)        Is subject to rules adopted pursuant to G.S. 7A‑39.8 regarding filing of opinions and other matters; and

(3)        Is compensated as are other retired or emergency justices or judges recalled for service pursuant to G.S. 7A‑39.5 or G.S. 7A‑39.13.

(d)        A judge or justice recalled pursuant to subdivision (a)(3) or (a)(4) of this section:

(1)        Has the same authority and jurisdiction granted to emergency justices and judges under G.S. 7A‑39.7;

(2)        Is subject to rules adopted pursuant to G.S. 7A‑39.8 regarding filing of opinions and other matters;

(3)        May, after the return of the judge or justice in whose place he was sitting, complete the duties assigned to him before the return of that judge or justice; and

(4)        Is compensated as are other retired or emergency justices or judges recalled for service pursuant to G.S. 7A‑39.5 or G.S. 7A‑39.13.

(e)        A retired or emergency justice or judge may serve on the Supreme Court or Court of Appeals pursuant to subdivision (a)(3) or (a)(4) only if he is recalled to serve temporarily in place of a sitting justice or judge who is not temporarily incapacitated under circumstances that would permit temporary service of the retired or emergency justice or judge pursuant to G.S. 7A‑39.5 or G.S. 7A‑39.13. This section does not authorize more than seven justices to serve on the Supreme Court at any given time, nor does it authorize more than 15 justices and judges to serve on the Court of Appeals at any given time. In no case may more than one emergency justice or emergency judge serve on one panel of the Court of Appeals at any given time.

(f)         Repealed by Session Laws 1989, c. 795, s. 27.1.  (1985, c. 698, s. 15(a), (b); 1985 (Reg. Sess., 1986), c. 851, s. 3; c. 1014, s. 225; 1987, c. 703, s. 5; c. 738, ss. 131(a), (b); 1989, c. 795, s. 27.1; 2009‑570, s. 1.)



§ 7A-39.15. Emergency recall judges of the Court of Appeals.

§ 7A‑39.15.  Emergency recall judges of the Court of Appeals.

(a)        A retired justice or judge of the Appellate Division of the General Court of Justice is eligible to be appointed as an emergency recall judge of the Court of Appeals under the following circumstances:

(1)        The justice or judge has retired under the provisions of the Consolidated Judicial Retirement Act, Article 4 of Chapter 135 of the General Statutes, or is eligible to receive a retirement allowance under that act;

(2)        The justice or judge has not reached the mandatory retirement age specified in G.S. 7A‑4.20;

(3)        The justice or judge has served a total of at least five years as a judge or justice of the General Court of Justice, provided that at least six months was served in the Appellate Division, whether or not otherwise eligible to serve as an emergency justice or judge of the Appellate Division of the General Court of Justice;

(4)        The judicial service of the justice or judge ended within the preceding 15 years; and

(5)        The justice or judge has applied to the Governor for appointment as an emergency recall judge of the Court of Appeals in the same manner as is provided for application in G.S. 7A‑53. If the Governor is satisfied that the applicant meets the requirements of this section and is physically and mentally able to perform the duties of a judge of the Court of Appeals, the Governor shall issue a commission appointing the applicant as an emergency recall judge of the Court of Appeals until the applicant reaches the mandatory retirement age for judges of the Court of Appeals specified in G.S. 7A‑4.20.

Any former justice or judge of the Appellate Division of the General Court of Justice who otherwise meets the requirements of this section to be appointed an emergency recall judge of the Court of Appeals, but who has already reached the mandatory retirement age for judges of the Court of Appeals set forth in G.S. 7A‑4.20, may apply to the Governor to be appointed as an emergency recall judge of the Court of Appeals as provided in this section. If the Governor issues a commission to the applicant, the retired justice or judge is subject to recall as an emergency recall judge of the Court of Appeals as provided in this section.

(b)        Notwithstanding any other provision of law, the Chief Judge of the Court of Appeals may recall and assign one or more emergency recall judges of the Court of Appeals, not to exceed three at any one time, provided funds are available, if the Chief Judge determines that one or more emergency recall judges of the Court of Appeals are necessary to discharge the court's business expeditiously.

(c)        Any emergency recall judge of the Court of Appeals appointed as provided in this section shall be subject to recall in the following manner:

(1)        The judge shall consent to the recall;

(2)        The Chief Judge of the Court of Appeals may order the recall;

(3)        Prior to ordering recall, the Chief Judge of the Court of Appeals shall be satisfied that the recalled judge is capable of efficiently and promptly discharging the duties of the office to which recalled;

(4)        Orders of recall and assignment shall be in writing, evidenced by a commission signed by the Chief Judge of the Court of Appeals, and entered upon the minutes of the permanent records of the Court of Appeals;

(5)        Compensation, expenses, and allowances of emergency recall judges of the Court of Appeals are the same as for recalled emergency superior court judges under G.S. 7A‑52(b);

(6)        Emergency recall judges assigned under those provisions shall have the same powers and duties, when duly assigned to hold court, as provided for by law for judges of the Court of Appeals;

(7)        Emergency recall judges of the Court of Appeals are subject to assignment in the same manner as provided for by G.S. 7A‑16 and G.S. 7A‑19;

(8)        Emergency recall judges of the Court of Appeals shall be subject to rules adopted pursuant to G.S. 7A‑39.8 regarding the filing of opinions and other matters;

(9)        Emergency recall judges of the Court of Appeals shall be subject to the provisions and requirements of the Canons of Judicial Conduct during the term of assignment; and

(10)      An emergency recall judge of the Court of Appeals shall not engage in the practice of law during any period for which the emergency recall Court of Appeals judgeship is commissioned. However, this subdivision shall not be construed to prohibit an emergency recall judge of the Court of Appeals appointed pursuant to this section from serving as a referee, arbitrator, or mediator during service as an emergency recall judge of the Court of Appeals so long as the service does not conflict with or interfere with the judge's service as an emergency recall judge of the Court of Appeals.

(d)        A justice or judge commissioned as an emergency recall judge of the Court of Appeals is also eligible to receive a commission as an emergency special superior court judge. However, no justice or judge who has been recalled as provided in this section shall, during the period so recalled and assigned, contemporaneously serve as an emergency special superior court judge or emergency justice of the General Court of Justice. (1995, c. 108, s. 1.)



§ 7A-40. Composition; judicial powers of clerk.

SUBCHAPTER III.  SUPERIOR COURT DIVISION OF THE GENERAL COURT OF JUSTICE.

Article 7.

Organization.

§ 7A‑40.  Composition; judicial powers of clerk.

The Superior Court Division of the General Court of Justice consists of the several superior courts of the State. The clerk of superior court in the exercise of the judicial power conferred upon him as ex officio judge of probate, and in the exercise of other judicial powers conferred upon him by law in respect of special proceedings and the administration of guardianships and trusts, is a judicial officer of the Superior Court Division, and not a separate court. (1965, c. 310, s. 1; 1967, c. 691, s. 1; 1969, c. 1190, s. 4; 1971, c. 377, s. 4.)



§ 7A-41. Superior court divisions and districts; judges.

§ 7A‑41.  Superior court divisions and districts; judges.

(a)        (Effective until January 1, 2011)  The counties of the State are organized into judicial divisions and superior court districts, and each superior court district has the counties, and the number of regular resident superior court judges set forth in the following table, and for districts of less than a whole county, as set out in subsection (b) of this section:

Superior

Judicial            Court                                                                                        No. of Resident

Division           District                          Counties                                               Judges

_____________________________________________________________________________

First                         1                           Camden, Chowan,                                                2

Currituck,

Dare, Gates,

Pasquotank,

Perquimans

First                         2                           Beaufort, Hyde,                                                    1

Martin,

Tyrrell, Washington

First                      3A                           Pitt                                                                       2

Second                 3B                           Carteret, Craven,                                                  3

Pamlico

Second                 4A                           Duplin, Jones,                                                       1

Sampson

Second                 4B                           Onslow                                                                 1

Second                 5A                           (part of New Hanover,                                          1

part of Pender

see subsection (b))

5B                           (part of New Hanover,                                          1

part of Pender

see subsection (b))

5C                           (part of New Hanover,                                          1

see subsection (b))

First                      6A                           Halifax                                                                  1

First                      6B                           Bertie, Hertford,                                                   1

Northampton

First                      7A                           Nash                                                                    1

First                      7B                           (part of Wilson,                                                     1

part of Edgecombe,

see subsection (b))

First                      7C                           (part of Wilson,                                                     1

part of Edgecombe,

see subsection (b))

Second                 8A                           Lenoir and Greene                                                1

Second                 8B                           Wayne                                                                  1

Third                       9                           Franklin, Granville,                                                2

Vance, Warren

Third                     9A                           Person, Caswell                                                    1

Third                   10A                           (part of Wake,                                                      2

see subsection (b))

Third                   10B                           (part of Wake,                                                      2

see subsection (b))

Third                   10C                           (part of Wake,                                                      1

see subsection (b))

Third                   10D                           (part of Wake,                                                      1

see subsection (b))

Fourth                 11A                           Harnett,                                                                1

Lee

Fourth                 11B                           Johnston                                                               1

Fourth                 12A                           (part of Cumberland,                                             1

see subsection (b))

Fourth                 12B                           (part of Cumberland,                                             1

see subsection (b))

Fourth                 12C                           (part of Cumberland,                                             2

see subsection (b))

Fourth                 13A                           Bladen, Columbus                                                 1

Fourth                 13B                           Brunswick                                                            1

Third                   14A                           (part of Durham,                                                   1

see subsection (b))

Third                   14B                           (part of Durham,                                                   3

see subsection (b))

Third                   15A                           Alamance                                                             2

Third                   15B                           Orange, Chatham                                                  2

Fourth                 16A                           Scotland, Hoke                                                     1

Fourth                 16B                           Robeson                                                               2

Fifth                    17A                           Rockingham                                                          2

Fifth                    17B                           Stokes, Surry                                                        2

Fifth                    18A                           (part of Guilford,                                                   1

see subsection (b))

Fifth                    18B                           (part of Guilford,                                                   1

see subsection (b))

Fifth                    18C                           (part of Guilford,                                                   1

see subsection (b))

Fifth                    18D                           (part of Guilford,                                                   1

see subsection (b))

Fifth                    18E                           (part of Guilford,                                                   1

see subsection (b))

Sixth                   19A                           Cabarrus                                                              1

Fifth                    19B                           Montgomery, Randolph                                        1

Sixth                   19C                           Rowan                                                                  1

Fifth                    19D                           Moore                                                                  1

Sixth                   20A                           Anson, Richmond,                                                2

Stanley

Sixth                   20B                           Union                                                                   1

Fifth                    21A                           (part of Forsyth,                                                    1

see subsection (b))

Fifth                    21B                           (part of Forsyth,                                                    1

see subsection (b))

Fifth                    21C                           (part of Forsyth,                                                    1

see subsection (b))

Fifth                    21D                           (part of Forsyth,                                                    1

see subsection (b))

Sixth                   22A                           Alexander, Iredell                                                 2

Sixth                   22B                           Davidson, Davie                                                   2

Fifth                       23                           Alleghany, Ashe,                                                   1

Wilkes, Yadkin

Eighth                    24                           Avery, Madison,                                                   2

Mitchell,

Watauga, Yancey

Seventh               25A                           Burke, Caldwell                                                    2

Seventh               25B                           Catawba                                                               2

Seventh               26A                           (part of Mecklenburg,                                           2

see subsection (b))

Seventh               26B                           (part of Mecklenburg,                                           3

see subsection (b))

Seventh               26C                           (part of Mecklenburg,                                           2

see subsection (b))

Seventh               27A                           Gaston                                                                  2

Seventh               27B                           Cleveland, Lincoln                                                2

Eighth                    28                           Buncombe                                                            2

Eighth                 29A                           McDowell,                                                           1

Rutherford

Eighth                  29B                           Henderson, Polk,                                                  1

Transylvania

Eighth                 30A                           Cherokee, Clay,                                                   1

Graham, Macon,

Swain

Eighth                  30B                           Haywood, Jackson                                               1.

(a)        (Effective January 1, 2011)  The counties of the State are organized into judicial divisions and superior court districts, and each superior court district has the counties, and the number of regular resident superior court judges set forth in the following table, and for districts of less than a whole county, as set out in subsection (b) of this section:

Superior

Judicial            Court                                                                                        No. of Resident

Division           District                          Counties                                               Judges

_____________________________________________________________________________

First                         1                           Camden, Chowan,                                                2

Currituck,

Dare, Gates,

Pasquotank,

Perquimans

First                         2                           Beaufort, Hyde,                                                    1

Martin,

Tyrrell, Washington

First                      3A                           Pitt                                                                       2

Second                 3B                           Carteret, Craven,                                                  3

Pamlico

Second                 4A                           Duplin, Jones,                                                       1

Sampson

Second                 4B                           Onslow                                                                 1

Second                 5A                           (part of New Hanover,                                          1

part of Pender

see subsection (b))

5B                           (part of New Hanover,                                          1

part of Pender

see subsection (b))

5C                           (part of New Hanover,                                          1

see subsection (b))

First                      6A                           Halifax                                                                  1

First                      6B                           Bertie, Hertford,                                                   1

Northampton

First                      7A                           Nash                                                                    1

First                      7B                           (part of Wilson,                                                     1

part of Edgecombe,

see subsection (b))

First                      7C                           (part of Wilson,                                                     1

part of Edgecombe,

see subsection (b))

Second                 8A                           Lenoir and Greene                                                1

Second                 8B                           Wayne                                                                  1

Third                       9                           Franklin, Granville,                                                2

Vance, Warren

Third                     9A                           Person, Caswell                                                    1

Third                   10A                           (part of Wake,                                                      2

see subsection (b))

Third                   10B                           (part of Wake,                                                      2

see subsection (b))

Third                   10C                           (part of Wake,                                                      1

see subsection (b))

Third                   10D                           (part of Wake,                                                      1

see subsection (b))

Fourth                 11A                           Harnett,                                                                1

Lee

Fourth                 11B                           Johnston                                                               1

Fourth                 12A                           (part of Cumberland,                                             1

see subsection (b))

Fourth                 12B                           (part of Cumberland,                                             1

see subsection (b))

Fourth                 12C                           (part of Cumberland,                                             2

see subsection (b))

Fourth                 13A                           Bladen, Columbus                                                 1

Fourth                 13B                           Brunswick                                                            1

Third                   14A                           (part of Durham,                                                   1

see subsection (b))

Third                   14B                           (part of Durham,                                                   3

see subsection (b))

Third                   15A                           Alamance                                                             2

Third                   15B                           Orange, Chatham                                                  2

Fourth                 16A                           Scotland, Hoke                                                     1

Fourth                 16B                           Robeson                                                               2

Fifth                    17A                           Rockingham                                                          2

Fifth                    17B                           Stokes, Surry                                                        2

Fifth                    18A                           (part of Guilford,                                                   1

see subsection (b))

Fifth                    18B                           (part of Guilford,                                                   1

see subsection (b))

Fifth                    18C                           (part of Guilford,                                                   1

see subsection (b))

Fifth                    18D                           (part of Guilford,                                                   1

see subsection (b))

Fifth                    18E                           (part of Guilford,                                                   1

see subsection (b))

Sixth                   19A                           Cabarrus                                                              1

Fifth                    19B                           Montgomery, Randolph                                        1

Sixth                   19C                           Rowan                                                                  1

Fifth                    19D                           Moore                                                                  1

Sixth                   20A                           Anson, Richmond,                                                2

Stanley

Sixth                   20B                           Union                                                                   2

Fifth                    21A                           (part of Forsyth,                                                    1

see subsection (b))

Fifth                    21B                           (part of Forsyth,                                                    1

see subsection (b))

Fifth                    21C                           (part of Forsyth,                                                    1

see subsection (b))

Fifth                    21D                           (part of Forsyth,                                                    1

see subsection (b))

Sixth                   22A                           Alexander, Iredell                                                 2

Sixth                   22B                           Davidson, Davie                                                   2

Fifth                       23                           Alleghany, Ashe,                                                   1

Wilkes, Yadkin

Eighth                    24                           Avery, Madison,                                                   2

Mitchell,

Watauga, Yancey

Seventh               25A                           Burke, Caldwell                                                    2

Seventh               25B                           Catawba                                                               2

Seventh               26A                           (part of Mecklenburg,                                           2

see subsection (b))

Seventh               26B                           (part of Mecklenburg,                                           3

see subsection (b))

Seventh               26C                           (part of Mecklenburg,                                           2

see subsection (b))

Seventh               27A                           Gaston                                                                  2

Seventh               27B                           Cleveland, Lincoln                                                2

Eighth                    28                           Buncombe                                                            2

Eighth                 29A                           McDowell,                                                           1

Rutherford

Eighth                  29B                           Henderson, Polk,                                                  1

Transylvania

Eighth                 30A                           Cherokee, Clay,                                                   1

Graham, Macon,

Swain

Eighth                  30B                           Haywood, Jackson                                               1.

(b)        For superior court districts of less than a whole county, or with part of one county with part of another, the composition of the district and the number of judges is as follows:

(1)        Superior Court District 7B consists of County Commissioner Districts 1, 2 and 3 of Wilson County, Blocks 127 and 128 of Census Tract 6 of Wilson County, and Townships 12 and 14 of Edgecombe County. It has one judge.

(2)        Superior Court District 7C consists of the remainder of Edgecombe and Wilson Counties not in Judicial District 7B. It has one judge.

(3)        Superior Court District 10A consists of Wake County Precincts 01‑12, 01‑13, 01‑14, 01‑18, 01‑19, 01‑20, 01‑22, 01‑25, 01‑26, 01‑28, 01‑34, 01‑35, 01‑40, 01‑50, 17‑03, and 17‑07. It has two judges.

(4)        Superior Court District 10B consists of Wake County Precincts 01‑01, 01‑02, 01‑03, 01‑04, 01‑05, 01‑06, 01‑07, 01‑07A, 01‑09, 01‑10, 01‑ 11, 01‑16, 01‑21, 01‑23, 01‑27, 01‑29, 01‑31, 01‑32, 01‑33, 01‑36, 01‑41, 01‑48, 01‑49, 03‑00, 04‑01, 04‑02, 04‑03, 04‑04, 04‑05, 04‑06, 04‑07, 04‑08, 04‑09, 04‑10, 04‑11, 04‑12, 04‑13, 04‑14, 04‑15, 04‑16, 04‑17, 04‑18, 04‑19, 04‑20, 05‑01, 05‑02, 06‑01, 06‑02, 06‑03, 07‑01, 07‑10, 11‑01, 11‑02, 12‑01, 12‑02, 12‑03, 12‑04, 12‑05, 12‑06, 18‑01, 18‑02, 18‑03, 18‑04, 18‑05, 18‑06, 18‑07, 18‑08, 20‑01, 20‑02, 20‑03, 20‑04, 20‑05, 20‑06, 20‑07, 20‑08, 20‑09, and 20‑10. It has two judges.

(5)        Superior Court District 10C consists of Wake County Precincts 02‑01, 02‑02, 02‑03, 02‑04, 02‑05, 02‑06, 07‑02, 07‑12, 08‑01, 08‑02, 08‑03, 08‑04, 08‑05, 08‑06, 08‑07, 08‑08, 09‑01, 09‑02, 09‑03, 10‑01, 10‑02, 10‑03, 10‑04, 14‑01, 14‑02, 15‑01, 15‑02, 15‑03, 15‑04, 16‑01, 16‑02, 16‑03, 16‑04, 16‑05, 16‑06, 16‑07, 19‑01, 19‑02, 19‑03, 19‑04, 19‑05, 19‑06, 19‑07, and 19‑08. It has one judge.

(6)        Superior Court District 10D consists of Wake County Precincts 01‑15, 01‑17, 01‑30, 01‑37, 01‑38, 01‑39, 01‑42, 01‑43, 01‑44, 01‑45, 01‑46, 01‑47, 01‑51, 07‑03, 07‑04, 07‑05, 07‑06, 07‑07, 07‑07A, 07‑09, 07‑11, 13‑01, 13‑02, 13‑03, 13‑04, 13‑05, 17‑01, 17‑02, 17‑04, 17‑05, 17‑06, and 17‑08. It has one judge.

(7)        Superior Court District 12A consists of that part of Cross Creek Precinct #18 north of Raeford Road, Montclair Precinct, that part of Precinct 71‑1 not in Judicial District 12B, Precinct 71‑2, Morganton #2 Precinct, Cottonade Precinct, Cumberland Precincts 1 and 2, and Brentwood Precinct. It has one judge.

(8)        Superior Court District 12B consists of all of State House of Representatives District 17, except for Westarea Precinct, and it also includes that part of Cross Creek Precinct #15 east of Village Drive. It has one judge.

(9)        Superior Court District 12C consists of the remainder of Cumberland County not in Superior Court Districts 12A or 12B. It has two judges.

(10)      Superior Court District 14A consists of Durham Precincts 9, 11, 12, 13, 14, 15, 18, 34, 40, 41, and 42, and that part of Durham Precinct 39 east of North Carolina Highway #751. It has one judge.

(10a)    Effective with the 2004 election, in addition to the boundaries provided for in this section, Superior Court District 14A also includes that portion of Durham Precinct 53 east of North Carolina Highway #751.

(11)      Superior Court District 14B consists of the remainder of Durham County not in Superior Court District 14A. It has three judges.

(12)      Superior Court District 18A consists of Fentress Precincts 1 and 2; Greensboro Precincts 4, 5, 6, 46, 52, 67, 68, 69, 70, 71, 72, 73, 74, and 75; North Clay Precinct; Pleasant Garden Precincts 1 and 2; and South Clay Precinct. It has one judge.

(13)      Superior Court District 18B consists of High Point Precincts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, and 27; HP Precinct; Jamestown Precincts 1 and 5; North Deep River Precinct; and South Deep River Precinct. It has one judge.

(14)      Superior Court District 18C consists of Center Grove Precincts 1, 2, and 3; Friendship Precincts 1, 2, 3, 4, and 5; Greensboro Precincts 17, 30, 31, 32, 33, 34, 36, 37, 38, 39, 40A, 40B, 41, 42, 43, 64, 65, and 66; Jamestown Precincts 2, 3, and 4; Monroe Precinct 3; North Center Grove Precinct; Oak Ridge Precincts 1 and 2; Summerfield Precincts 1, 2, 3, and 4; and Stokesdale Precinct. It has one judge.

(15)      Superior Court District 18D consists of Greensboro Precincts 1, 11, 12, 13, 14, 15, 16, 19, 35, 44, 45, 47, 48, 49, 50, 51, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, and 63; and Sumner Precincts 1, 2, 3, and 4. It has one judge.

(16)      Superior Court District 18E consists of Gibsonville Precinct; Greene Precinct; Greensboro Precincts 2, 3, 7, 8, 9, 10, 18, 20, 21, 22, 23, 24, 25, 26, 27, 28, and 29; Jefferson Precincts 1, 2, 3, and 4; Monroe Precincts 1 and 2; North Madison Precinct; North Washington Precinct; Rock Creek Precincts 1 and 2; South Madison Precinct; and South Washington Precinct. It has one judge.

(17)      Superior Court District 21A consists of Forsyth County Precincts 051, 052, 053, 054, 055, 071, 072, 073, 074, 075, 091, 092, 122, 123, 131, 132, 133, 701, 702, 703, 704, 705, 706, 707, 708, 709, 806, 807, and 808. It has one judge.

(18)      Superior Court District 21B consists of Forsyth County Precincts 042, 043, 501, 502, 503, 504, 505, 506, 507, 601, 602, 603, 604, 605, 606, 607, 901, 902, 903, 904, 905, and 907. It has one judge.

(19)      Superior Court District 21C consists of Forsyth County Precincts 011, 012, 013, 014, 015, 021, 031, 032, 033, 034, 061, 062, 063, 064, 065, 066, 067, 068, 101, 111, 112, 801, 802, 803, 804, 805, 809, 906, 908, and 909. It has one judge.

(20)      Superior Court District 21D consists of Forsyth County Precincts 081, 082, 083, 201, 203, 204, 205, 206, 207, 301, 302, 303, 304, 305, 306, 401, 402, 403, 404, and 405. It has one judge.

(21)      Superior Court District 26A consists of Charlotte Precincts 11, 12, 13, 14, 15, 16, 22, 23, 24, 25, 26, 27, 31, 33, 39, 41, 42, 46, 52, 54, 55, 56, 58, 60, 77, 78, and 82, and Long Creek Precinct #2 of Mecklenburg County. It has two judges.

(22)      Superior Court District 26B consists of Charlotte Precincts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 17, 18, 20, 21, 28, 29, 30, 32, 34, 35, 36, 37, 38, 43, 44, 45, 47, 51, 61, 62, 63, 65, 66, 67, 68, 69, 71, 74, 83, 84, and 86, Crab Orchard Precincts 1 and 2, and Mallard Creek Precinct 1. It has two judges.

(23)      Superior Court District 26C consists of the remainder of Mecklenburg County not in Superior Court Districts 26A or 26B. It has two judges.

(24),     (25) Repealed by Session Laws 2003‑284, s. 13.14.(b), effective July 1, 2003.

(26)      Superior Court District 5A consists of the New Hanover County precincts of Cape Fear #1, Cape Fear #2, Harnett #1, Harnett #4, Harnett #6, Wilmington #1, Wilmington #2, Wilmington #3, Wilmington #4, Wilmington #6, Wilmington #7, Wilmington #8, Wilmington #9, Wilmington #10, Wilmington #15, Wilmington #19, and the part of Harnett #7 that consists of the part of Block Group 6 of 1990 Census Tract 0116.02 containing Blocks 601B, 602B, 603, 611, 612, 613, 614, 615, 616, 617, 618, 619; and the Pender County precincts of Canetuck, Caswell, Columbia, Grady, Upper Holly, and Upper Union. It has one judge.

(27)      Superior Court District 5B consists of the New Hanover County precincts of Cape Fear #3, Harnett #2, Harnett #5, the part of Harnett #7 that is not in Superior Court District 5A, Harnett #8, Wrightsville Beach, Wilmington #11, Wilmington #12, Wilmington #13, Wilmington #22, Wilmington #24, and the part of Harnett #3 that consists of the part of Block Group 1 of 1990 Census Tract 0119.01 containing Blocks 102, 105, 106A, 106B, 107A, 107B, 107C, 107D, and 108, the part of Block Group 1 of 1990 Census Tract 0119.02 containing Blocks 103, 104, and 114, and the part of Block Group 1 of 1990 Census Tract 0120.01 containing Blocks 101A, 101B, 101C, 101D, 102A, 102B, 103, 104, 105A, 105B, 115A, and 115B; and the following precincts of Pender County: North Burgaw, South Burgaw, Middle Holly, Long Creek, Penderlea, Lower Union, Rocky Point, Lower Topsail, Upper Topsail, Scotts Hill, and Surf City. It has one judge.

(28)      Superior Court District 5C consists of the part of New Hanover County that is not in Superior Court Districts 5A or 5B. It has one judge.

(c)        In subsection (b) above:

(1)        The names and boundaries of townships are as they were legally defined and in effect as of January 1, 1980, and recognized in the 1980 U.S. Census;

(2)        For Guilford County, the precincts are as they were legally defined and recognized as voting districts of the same name in the 2000 U.S. Census, except Greensboro Precincts 40A and 40B are as they were modified by the Guilford County Board of Elections and are as shown on the Legislative Services Office's redistricting computer database on May 1, 2001;

(2a)      For Wake County, the precincts are as they were adopted by the Wake County Board of Elections and in effect as of January 1, 2001;

(3)        For Mecklenburg and Durham Counties, precinct boundaries are as shown on the current maps in use by the appropriate county board of elections as of January 31, 1984, in accordance with G.S. 163‑128(b);

(4)        For Wilson County, commissioner districts are those in use for election of members of the county board of commissioners as of January 1, 1987;

(5)        For Cumberland County, House District 17 is in accordance with the boundaries in effect on January 1, 1987. Precincts are in accordance with those as approved by the United States Department of Justice on February 28, 1986; and

(6)        For Forsyth County, the precincts are as they were legally defined and recognized in the 2000 U.S. Census as of January 1, 2001; and

(7)        The names and boundaries of precincts in Montgomery, Moore, and Randolph Counties are those in existence on March 15, 1999.

(8)        The names and boundaries of precincts in New Hanover and Pender Counties are those in existence on December 1, 1999.

If any changes in precinct boundaries, wards, commissioner districts, or House of Representative districts have been made since the dates specified, or are made, those changes shall not change the boundaries of the superior court districts; provided that if any of those boundaries have changed, a precinct is divided by a superior court judicial district boundary, and the precinct was not so divided at the time of enactment of this section in 1987, the boundaries of the superior court judicial district are changed to place the entirety of the precinct in the superior court judicial district where the majority of the residents of the precinct reside, according to the 1990 Federal Census if:

(1)        Such change does not result in placing a superior court judge in another superior court district;

(2)        Such change does not make a district that has an effective racial minority electorate not have an effective racial minority electorate; and

(3)        The change is approved by the county board of elections where the precinct is located, State Board of Elections and by the Secretary of State upon finding that the change:

a.         Will improve election administration; and

b.         Complies with subdivisions (1) and (2) of this subsection.

(d)        The several judges, their terms of office, and their assignments to districts are as follows:

(1)        In the first superior court district, J. Herbert Small and Thomas S. Watts serve terms expiring December 31, 1994.

(2)        In the second superior court district, William C. Griffin serves a term expiring December 31, 1994.

(3)        In the third‑A superior court district, David E. Reid serves a term expiring on December 31, 1992.

(4)        In the third‑B superior court district, Herbert O. Phillips, III, serves a term expiring on December 31, 1994.

(5)        In the fourth‑A superior court district, Henry L. Stevens, III, serves a term expiring December 31, 1994.

(6)        In the fourth‑B superior court district, James R. Strickland serves a term expiring December 31, 1992.

(7)        In the fifth superior court district, no election shall be held in 1992 for the full term of the seat now occupied by Bradford Tillery, and the holder of that seat shall serve until a successor is elected in 1994 and qualifies. The succeeding term begins January 1, 1995. In the fifth superior court district, Napoleon B. Barefoot serves a term expiring December 31, 1994.

(8)        In the sixth‑A superior court district, Richard B. Allsbrook serves a term expiring December 31, 1990.

(9)        In the sixth‑B superior court district, a judge shall be elected in 1988 to serve an eight‑year term beginning January 1, 1989.

(10)      In the seventh‑A superior court district, Charles B. Winberry, serves a term expiring December 31, 1994.

(11)      In the seventh‑B superior court district, a judge shall be elected in 1988 to serve an eight‑year term beginning January 1, 1989.

(12)      In the seventh‑C superior court district, Franklin R. Brown serves a term expiring December 31, 1990.

(13)      In the eighth‑A superior court district, James D. Llewellyn serves a term expiring December 31, 1994.

(14)      In the eighth‑B superior court district, Paul M. Wright serves a term expiring December 31, 1992.

(15)      In the ninth superior court district, Robert H. Hobgood and Henry W. Hight, Jr., serve terms expiring December 31, 1994.

(16)      In the tenth‑A superior court district, a judge shall be elected in 1988 to serve an eight‑year term beginning January 1, 1989.

(17)      In the tenth‑B superior court district, Robert L. Farmer serves a term expiring December 31, 1992. In the tenth‑B superior court district, no election shall be held in 1990 for the full term of the seat now occupied by Henry V. Barnette, Jr., and the holder of that seat shall serve until a successor is elected in 1992 and qualifies. The succeeding term begins January 1, 1993.

(18)      In the tenth‑C superior court district, Edwin S. Preston, serves a term expiring December 31, 1990. In the tenth‑D superior court district, Donald Stephens serves a term expiring December 31, 1988.

(19)      In the eleventh superior court district, Wiley F. Bowen serves a term expiring December 31, 1990.

(20)      In the twelfth‑A superior court district, D.B. Herring, Jr., serves a term expiring December 31, 1990.

(21)      In the twelfth‑B superior court district, a judge shall be elected in 1988 to serve an eight‑year term beginning January 1, 1989.

(22)      In the twelfth‑C superior court district, no election shall be held in 1992 for the full term of the seat now occupied by Coy E. Brewer, Jr., and the holder of that seat shall serve until a successor is elected in 1994 and qualifies. The succeeding term begins January 1, 1995. In the twelfth‑C superior court district, E. Lynn Johnson serves a term expiring December 31, 1994.

(23)      In the thirteenth superior court district, Giles R. Clark serves a term expiring December 31, 1994.

(24)      In the fourteenth‑A superior court district, a judge shall be elected in 1988 to serve an eight‑year term beginning January 1, 1989.

(25)      In the fourteenth‑B superior court district, no election shall be held in 1992 for the full term of the seat now occupied by Anthony M. Brannon, and the holder of that seat shall serve until a successor is elected in 1994 and qualifies. The succeeding term begins July 1, 1995.

(26)      In the fourteenth‑B superior court district, no election shall be held in 1990 for the full term of the seat now occupied by Thomas H. Lee, and the holder of that seat shall serve until a successor is elected in 1994 and qualifies. The succeeding term begins January 1, 1995. In the fourteenth‑B superior court district, J. Milton Read, Jr., serves a term expiring December 31, 1994.

(27)      In the fifteenth‑A superior court district, J.B. Allen, Jr., serves a term expiring December 31, 1994.

(28)      In the fifteenth‑B superior court district, F. Gordon Battle serves a term expiring December 31, 1994.

(29)      In the sixteenth‑A superior court district, B. Craig Ellis serves a term expiring December 31, 1994.

(30)      In the sixteenth‑B superior court district, a judge shall be elected in 1988 to serve an eight‑year term beginning January 1, 1989. In the sixteenth‑B judicial [superior court] district, a judge shall be appointed by the Governor to serve until the results of the 1990 general election are certified. A person shall be elected in the 1990 general election to serve the remainder of the term expiring December 31, 1996.

(31)      In the seventeenth‑A superior court district, Melzer A. Morgan, Jr., serves a term expiring December 31, 1990.

(32)      In the seventeenth‑B superior court district, James M. Long serves a term expiring December 31, 1994.

(33)      In the eighteenth‑A superior court district, a judge shall be elected in 1988 to serve an eight‑year term beginning January 1, 1989.

(34)      In the eighteenth‑B superior court district, Edward K. Washington's term expired December 31, 1986, but he is holding over because of a court order enjoining an election from being held in 1986. A successor shall be elected in 1988 to serve an eight‑year term beginning January 1, 1989.

(35)      In the eighteenth‑C superior court district, W. Douglas Albright serves a term expiring December 31, 1990.

(36)      In the eighteenth‑D superior court district, Thomas W. Ross's term expired December 31, 1986, but he is holding over because of a court order enjoining an election from being held in 1986. A successor shall be elected in 1988 to serve an eight‑year term beginning January 1, 1989.

(37)      In the eighteenth‑E superior court district, Joseph John's term expired December 31, 1986, but he is holding over because of a court order enjoining an election from being held in 1986. A successor shall be elected in 1988 to serve an eight‑year term beginning January 1, 1989.

(38)      In the nineteenth‑A superior court district, James C. Davis serves a term expiring December 31, 1992.

(39)      In the nineteenth‑B1 superior court district, Russell G. Walker, Jr., serves a term expiring December 31, 1990. No election shall be held in 1998 for the full term of the seat now occupied by Russell G. Walker, Jr., and the holder of that seat shall serve until a successor is elected in 2000 and qualifies. The succeeding term shall begin January 1, 2001. The superior court judgeship held on June 12, 1996, in Superior Court District 20A by a resident of Moore County (James M. Webb) is allocated to Superior Court District 19B2. The term of that judge expires December 31, 2000. The judge's successor shall be elected in the 2000 general election.

(40)      In the nineteenth‑C superior court district, Thomas W. Seay, Jr., serves a term expiring December 31, 1990.

(41)      In the twentieth‑A superior court district, F. Fetzer Mills serves a term expiring December 31, 1992.

(42)      In the twentieth‑B superior court district, William H. Helms serves a term expiring December 31, 1990.

(43)      In the twenty‑first‑A superior court district, William Z. Wood serves a term expiring December 31, 1990.

(44)      In the twenty‑first‑B superior court district, Judson D. DeRamus, Jr., serves a term expiring December 31, 1988.

(45)      In the twenty‑first‑C superior court district, William H. Freeman serves a term expiring December 31, 1990.

(46)      In the twenty‑first‑D superior court district, a judge shall be elected in 1988 to serve an eight‑year term beginning January 1, 1989.

(47)      In the twenty‑second superior court district, no election shall be held in 1992 for the full term of the seat now occupied by Preston Cornelius, and the holder of that seat shall serve until a successor is elected in 1994 and qualifies. The succeeding term shall begin January 1, 1995. In the twenty‑second superior court district, Robert A. Collier serves a term expiring December 31, 1994.

(48)      In the twenty‑third superior court district, Julius A. Rousseau, Jr., serves a term expiring December 31, 1990.

(49)      In the twenty‑fourth superior court district, Charles C. Lamm, Jr., serves a term expiring December 31, 1994.

(50)      In the twenty‑fifth‑A superior court district, Claude S. Sitton serves a term expiring December 31, 1994.

(51)      In the twenty‑fifth‑B superior court district, Forrest A. Ferrell serves a term expiring December 31, 1990.

(52)      In the twenty‑sixth‑A superior court district, no election shall be held in 1994 for the full term of the seat now occupied by W. Terry Sherrill, and the holder of that seat shall serve until a successor is elected in 1996 and qualifies. The succeeding term shall begin January 1, 1997. In the twenty‑sixth‑A superior court district, a judge shall be elected in 1988 to serve an eight‑year term beginning January 1, 1989.

(53)      In the twenty‑sixth‑B superior court district, Frank W. Snepp, Jr., and Kenneth A. Griffin serve terms expiring December 31, 1990.

(54)      In the twenty‑sixth‑C superior court district, no election shall be held in 1992 for the full term of the seat now occupied by Chase Boone Saunders, and the holder of that seat shall serve until a successor is elected in 1994 and qualifies. The succeeding term shall begin January 1, 1995. In the twenty‑sixth‑C superior court district, Robert M. Burroughs serves a term expiring December 31, 1994.

(55)      In the twenty‑seventh‑A superior court district, no election shall be held in 1988 for the full term of the seat now occupied by Robert E. Gaines, and the holder of that seat shall serve until a successor is elected in 1990 and qualifies. The succeeding term begins January 1, 1991. In the twenty‑seventh‑A superior court district, Robert W. Kirby serves a term expiring December 31, 1990.

(56)      In the twenty‑seventh‑B superior court district, John M. Gardner serves a term expiring December 31, 1994.

(57)      In the twenty‑eighth superior court district, Robert D. Lewis and C. Walter Allen serve terms expiring December 31, 1990.

(58)      In the twenty‑ninth superior court district, Hollis M. Owens, Jr., serves a term expiring December 31, 1990.

(59)      In the thirtieth‑A superior court district, James U. Downs serves a term expiring December 31, 1990.

(60)      In the thirtieth‑B superior court district, Janet M. Hyatt serves a term expiring December 31, 1994. (1969, c. 1171, ss. 1‑3; c. 1190, s. 4; 1971, c. 377, s. 5; c. 997; 1973, c. 47, s. 2; c. 646; c. 855, s. 1; 1975, c. 529; c. 956, ss. 1, 2; 1975, 2nd Sess., c. 983, s. 114; 1977, c. 1119, ss. 1, 3, 4; c. 1130, ss. 1, 2; 1977, 2nd Sess., c. 1238, s. 1; c. 1243, s. 4; 1979, c. 838, s. 119; c. 1072, s. 1; 1979, 2nd Sess., c. 1221, s. 1; 1981, c. 964, ss. 1, 2; 1981 (Reg. Sess., 1982), c. 1282, s. 71.2; 1983 (Reg. Sess., 1984), c. 1109, ss. 4, 4.1; 1985, c. 698, s. 11(a); 1987, c. 509, s. 1; c. 549, s. 6.6; c. 738, s. 124; 1987 (Reg. Sess., 1988), c. 1037, s. 1; c. 1056, ss. 14, 15; 1989, c. 795, s. 22(a); 1991, c. 746, s. 1; 1993, c. 321, ss. 200.4(a), 200.5(a), (d); 1995, c. 51, s. 1; c. 509, s. 3; 1995 (Reg. Sess., 1996), c. 589, s. 1(a), (c); 1998‑212, s. 16.16A(a); 1998‑217, s. 67.3(c); 1999‑237, ss. 17.12(b), 17.19(a)‑(d), 17.20(a)‑(c); 1999‑396, s. 1; 2000‑67, s. 15.6(a); 2000‑140, s. 36; 2001‑333, ss. 1, 2; 2001‑424, s. 22.4(b); 2001‑507, ss. 3, 4; 2003‑284, ss. 13.14(a), 13.14(b); 2004‑124, s. 14.6(b); 2004‑127, s. 2(a); 2005‑276, ss. 14.2(a), 14.2(e1); 2006‑96, s. 2; 2007‑323, s. 14.25(a).)



§ 7A-41.1. District and set of districts defined; senior resident superior court judges and their authority.

§ 7A‑41.1.  District and set of districts defined; senior resident superior court judges and their authority.

(a)        In this section and in any other law which refers to this section:

(1)        "District" means any superior court district established by G.S. 7A‑41 which consists exclusively of one or more entire counties;

(2)        "Set of districts" means any set of two or more superior court districts established under G.S. 7A‑41, none of which consists exclusively of one or more entire counties, but both or all of which include territory from the same county or counties and together comprise all of the territory of that county or those counties;

(3)        "Regular resident superior court judge of the district or set of districts" means a regular superior court judge who is a resident judge of any of the superior court districts established under G.S. 7A‑41 which comprise or are included in a district or set of districts as defined herein.

(b)        There shall be one and only one senior resident superior court judge for each district or set of districts as defined in subsection (a) of this section, who shall be:

(1)        Where there is only one regular resident superior court judge for the district, that judge; and

(2)        Where there are two or more regular resident superior court judges for the district or set of districts, the judge who, from among all the regular resident superior court judges of the district or set of districts, has the most continuous service as a regular resident superior court judge; provided if two or more judges are of equal seniority, the oldest of those judges shall be the senior regular resident superior court judge.

(c)        Senior resident superior court judges and regular resident superior court judges possess equal judicial jurisdiction, power, authority and status, but all duties placed by the Constitution or statutes on the resident judge of a superior court district, including the appointment to and removal from office, which are not related to a case, controversy or judicial proceeding and which do not involve the exercise of judicial power, shall be discharged, throughout a district as defined in subsection (a) of this section or throughout all of the districts comprising a set of districts so defined, for each county in that district or set of districts, by the senior resident superior court judge for that district or set of districts. That senior resident superior court judge alone among the superior court judges of that district or set of districts shall receive the salary and benefits of a senior resident superior court judge.

(d)        A senior resident superior court judge for a district or set of districts as defined in subsection (a) of this section with two or more regular resident superior court judges, by notice in writing to the Administrative Officer of the Courts, may decline to exercise the authority vested in him by this section, in which event such authority shall be exercised by the regular resident superior court judge who, among the other regular resident superior court judges of the district or set of districts, is next senior in point of service or age, respectively.

(e)        In the event a senior resident superior court judge for a district or set of districts with one or more regular resident superior court judges is unable, due to mental or physical incapacity, to exercise the authority vested in him by the statute, and the Chief Justice, in his discretion, has determined that such incapacity exists, the Chief Justice shall appoint an acting senior regular resident superior court judge from the other regular resident judges of the district or set of districts, to exercise, temporarily, the authority of the senior regular resident judge. Such appointee shall serve at the pleasure of the Chief Justice and until his temporary appointment is vacated by appropriate order. (1987 (Reg. Sess., 1988), c. 1037, s. 2.)



§ 7A-41.2. Nomination and election of regular superior court judges.

§ 7A‑41.2.  Nomination and election of regular superior court judges.

Candidates for the office of regular superior court judge shall be both nominated and elected by the qualified voters of the superior court district for which the election is sought. (1996, 2nd Ex. Sess., c. 9, s. 1.)



§ 7A-42. Sessions of superior court in cities other than county seats.

§ 7A‑42.  Sessions of superior court in cities other than county seats.

(a)        Sessions of the superior court shall be held in each city in the State which is not a county seat and which has a population of 35,000 or more, according to the 1960 federal census.

(a1)      In addition to the sessions of superior court authorized by subsection (a) of this section, sessions of superior court in the following counties may be held in the additional seats of court listed by order of the Senior Resident Superior Court Judge after consultation with the Chief District Court Judge:

Additional

County                                                 Seats of Court

Davidson                                              Thomasville

Iredell                                                   Mooresville

The courtrooms and related judicial facilities for these sessions of superior court may be provided by the municipality, and in such cases the facilities fee collected for the State by the clerk of superior court shall be remitted to the municipality to assist in meeting the expense of providing those facilities.

(b)        For the purpose of segregating the cases to be tried in any city referred to in subsection (a), and to designate the place of trial, the clerk of superior court in any county having one or more such cities shall set up a criminal docket and a civil docket, which dockets shall indicate the cases and proceedings to be tried in each such city in his county. Such dockets shall bear the name of the city in which such sessions of court are to be held, followed by the word "Division." Summons in actions to be tried in any such city shall clearly designate the place of trial.

(c)        For the purpose of determining the proper place of trial of any action or proceeding, whether civil or criminal, the county in which any city described in subsection (a) is located shall be divided into divisions, and the territory embraced in the division in which each such city is located shall consist of the township in which such city lies and all contiguous townships within such county, such division of the superior court to be known by the name of such city followed by the word "Division." All other townships of any such county shall constitute a division of the superior court to be known by the name of the county seat followed by the word "Division." All laws, rules, and regulations now or hereafter in force and effect in determining the proper venue as between the superior courts of the several counties of the State shall apply for the purpose of determining the proper place of trial as between such divisions within such county and as between each of such divisions and any other county of the superior court in North Carolina.

(d)        The clerk of superior court of any county with an additional seat of superior court may, but shall not be required to, hear matters in any place other than at his office at the county seat.

(e)        The grand jury for the several divisions of court of any county in which a city described in subsection (a) is located shall be drawn from the whole county, and may hold hearings and meetings at either the county seat or elsewhere within the county as it may elect, or as it may be directed by the judge holding any session of superior court within such county; provided, however, that in arranging the sessions of the court for the trial of criminal cases for any county in which any such city is located a session of one week or more shall be held at the county seat preceding any session of one week or more to be held in any such city, so as to facilitate the work of the grand jury, and so as to confine its meetings to the county seat as fully as may be practicable. All petit jurors for all sessions of court in the several divisions of such county shall be drawn, as now or hereafter provided by law, from the whole of the county in which any such city is located for all sessions of courts in the several divisions of such county.

(f)         Special sessions of court for the trial of either civil or criminal cases in any city described in subsection (a) may be arranged as by law now or hereafter provided for special sessions of the superior court.

(g)        All court records of all such divisions of the superior court of any such county shall be kept in the office of the clerk of the superior court at the county seat, but they may be temporarily removed under the direction and supervision of the clerk to any such division or divisions. No judgment or order rendered at any session held in any such city shall become a lien upon or otherwise affect the title to any real estate within such county until it has been docketed in the office of the clerk of the superior court at the county seat as now or may hereafter be provided by law; provided, that nothing herein shall affect the provisions of G.S. 1‑233 and the equities therein provided for shall be preserved as to all judgments and orders rendered at any session of the superior court in any such city.

(h)        It shall be the duty of the board of county commissioners of the county in which any such city is located to provide a suitable place for holding such sessions of court, and to provide for the payment of the extra expense, if any, of the sheriff and his deputies in attending the sessions of court of any such division, and the expense of keeping, housing and feeding prisoners while awaiting trial.

(i)         Notwithstanding the provisions of this section, when exigent circumstances exist, sessions of superior court may be conducted at a location outside a county seat by order of the Senior Resident Superior Court Judge of a county, with the prior approval of the location and the facilities by the Administrative Office of the Courts and after consultation with the Clerk of Superior Court and county officials of the county. An order entered under this subsection shall be filed in the office of the Clerk of Superior Court in the county and posted at the courthouse within the county seat and notice shall be posted in other conspicuous locations. The order shall be limited to such session or sessions as are approved by the Chief Justice of the Supreme Court of North Carolina. (1943, c. 121; 1969, c. 1190, s. 48; 1987 (Reg. Sess., 1988), c. 1037, s. 2.1; 1997‑304, s. 4.)



§ 7A-43. Reserved for future codification purposes.

§ 7A‑43.  Reserved for future codification purposes.



§§ 7A-43.1 through 7A-43.3. Repealed by Session Laws 1967, c. 1049, s. 6.

§§ 7A‑43.1 through 7A‑43.3.  Repealed by Session Laws 1967, c. 1049, s. 6.



§ 7A-44. Salary and expenses of superior court judge.

§ 7A‑44.  Salary and expenses of superior court judge.

(a)        A judge of the superior court, regular or special, shall receive the annual salary set forth in the Current Operations Appropriations Act, and in addition shall be paid the same travel allowance as State employees generally by G.S. 138‑6(a), provided that no travel allowance be paid for travel within his county of residence. The Administrative Officer of the Courts may also reimburse superior court judges, in addition to the above funds for travel, for travel and subsistence expenses incurred for professional education.

(b)        In lieu of merit and other increment raises paid to regular State employees, a judge of the superior court, regular or special, shall receive as longevity pay an annual amount equal to four and eight‑tenths percent (4.8%) of the annual salary set forth in the Current Operations Appropriations Act payable monthly after five years of service, nine and six‑tenths percent (9.6%) after 10 years of service, fourteen and four‑tenths percent (14.4%) after 15 years of service, nineteen and two‑tenths percent (19.2%) after 20 years of service, and twenty‑four percent (24%) after 25 years of service. "Service" means service as a justice or judge of the General Court of Justice or as a member of the Utilities Commission or as director or assistant director of the Administrative Office of the Courts. Service shall also mean service as a district attorney or as a clerk of superior court.  (Code, ss. 918, 3734; 1891, c. 193; 1901, c. 167; 1905, c. 208; Rev., s. 2765; 1907, c. 988; 1909, c. 85; 1911, c. 82; 1919, c. 51; C.S., s. 3884; 1921, c. 25, s. 3; 1925, c. 227; 1927, c. 69, s. 2; 1949, c. 157, s. 1; 1953, c. 1080, s. 1; 1957, c. 1416; 1961, c. 957, s. 2; 1963, c. 839, s. 2; 1965, c. 921, s. 2; 1967, c. 691, s. 40; 1969, c. 1190, s. 36; 1973, c. 1474; 1975, 2nd Sess., c. 983, s. 13; 1977, c. 802, s. 41.1; 1979, 2nd Sess., c. 1137, s. 28; 1981, c. 964, s. 18; 1983, c. 761, s. 244; 1983 (Reg. Sess., 1984), c. 1034, s. 165; c. 1109, ss. 2.2, 11, 13.1; 1985, c. 698, s. 10(a); 1987 (Reg. Sess., 1988), c. 1086, s. 30(b); c. 1100, s. 15(c); 2007‑323, s. 28.18A(c); 2009‑451, s. 15.10; 2009‑575, s. 13.)



§ 7A-44.1. Secretarial and clerical help.

§ 7A‑44.1.  Secretarial and clerical help.

(a)        Each senior resident superior court judge may appoint a judicial secretary to serve at his pleasure and under his direction the secretarial and clerical needs of the superior court judges of the district or set of districts as defined by G.S. 7A‑41.1(a) for which he is the senior resident superior court judge. The appointment may be full‑ or part‑time and the compensation and allowances of such secretary shall be fixed by the senior regular resident superior court judge, within limits determined by the Administrative Office of the Courts, and paid by the State.

(b)        Each senior resident superior court judge may apply to the Director of the Administrative Office of the Courts to enter into contracts with local governments for the provision by the State of services of judicial secretaries pursuant to G.S. 153A‑212.1 or G.S. 160A‑289.1.

(c)        The Director of the Administrative Office of the Courts may provide assistance requested pursuant to subsection (b) of this section only upon a showing by the senior resident superior court judge, supported by facts, that the overwhelming public interest warrants the use of additional resources for the speedy disposition of cases involving drug offenses, domestic violence, or other offenses involving a threat to public safety.

(d)        The terms of any contract entered into with local governments pursuant to subsection (b) of this section shall be fixed by the Director of the Administrative Office of the Courts in each case.  Nothing in this section shall be construed to obligate the General Assembly to make any appropriation to implement the provisions of this section or to obligate the Administrative Office of the Courts to provide the administrative costs of establishing or maintaining the positions or services provided for under this section.  Further, nothing in this section shall be construed to obligate the Administrative Office of the Courts to maintain positions or services initially provided for under this section. (1975, c. 956, s. 3; 1987 (Reg. Sess., 1988), c. 1037, s. 3; 2000‑67, s. 15.4(a).)



§ 7A-45: Repealed by Session Laws 1987, c. 509, s. 7, effective January 1, 1989.

§ 7A‑45:  Repealed by Session Laws 1987, c. 509, s. 7, effective January 1, 1989.



§ 7A-45.1. Special judges.

§ 7A‑45.1.  Special judges.

(a)        Effective November 1, 1993, the Governor may appoint two special superior court judges to serve terms expiring September 30, 2000. Effective October 1, 2000, one of those positions is abolished. Successors to the special superior court judge appointed pursuant to this subsection shall be appointed to a five‑year term. A special judge takes the same oath of office and is subject to the same requirements and disabilities as are or may be prescribed by law for regular judges of the superior court, save the requirement of residence in a particular district.

(a1)      Effective October 1, 1995, the Governor may appoint two special superior court judges to serve terms expiring September 30, 2000. Successors to the special superior court judges appointed pursuant to this subsection shall be appointed to five‑year terms. A special judge takes the same oath of office and is subject to the same requirements and disabilities as are or may be prescribed by law for regular judges of the superior court, save the requirement of residence in a particular district.

(a2)      Effective December 15, 1996, the Governor may appoint four special superior court judges to serve terms expiring five years from the date that each judge takes office. Successors to the special superior court judges appointed pursuant to this subsection shall be appointed to five‑year terms. A special judge takes the same oath of office and is subject to the same requirements and disabilities as are or may be prescribed by law for regular judges of the superior court, save the requirement of residence in a particular district.

(a3)      Effective December 15, 1998, the Governor may appoint a special superior court judge to serve a term expiring five years from the date that judge takes office. Successors to the special superior court judge appointed pursuant to this subsection shall be appointed to five‑year terms. A special judge takes the same oath of office and is subject to the same requirements and disabilities as are or may be prescribed by law for regular judges of the superior court, save the requirement of residence in a particular district.

(a4)      Effective October 1, 1999, the Governor may appoint four special superior court judges to serve terms expiring five years from the date that each judge takes office. Successors to the special superior court judges appointed pursuant to this subsection shall be appointed to five‑year terms. A special judge takes the same oath of office and is subject to the same requirements and disabilities as are or may be prescribed by law for regular judges of the superior court, save the requirement of residence in a particular district.

(a5)      Effective October 1, 2001, the Governor may appoint a special superior court judge to serve a term expiring five years from the date that judge takes office. Successors to the special superior court judge appointed pursuant to this subsection shall be appointed to five‑year terms. A special judge takes the same oath of office and is subject to the same requirements and disabilities as are or may be prescribed by law for regular judges of the superior court, save the requirement of residence in a particular district.

(a6)      Effective December 1, 2004, the Governor may appoint a special superior court judge to serve a term expiring five years from the date that each judge takes office. Successors to the special superior court judge appointed pursuant to this subsection shall be appointed to five‑year terms. A special judge takes the same oath of office and is subject to the same requirements and disabilities as are or may be prescribed by law for regular judges of the superior court, save the requirement of residence in a particular district.

(a7)      Effective January 1, 2008, the Governor may appoint two special superior court judges to serve terms expiring five years from the date that each judge takes office. Successors to the special superior court judges appointed pursuant to this subsection shall be appointed to five‑year terms. A special judge takes the same oath of office and is subject to the same requirements and disabilities as are or may be prescribed by law for regular judges of the superior court, save the requirement of residence in a particular district.

(b)        A special judge is subject to removal from office for the same causes and in the same manner as a regular judge of the superior court, and a vacancy occurring in the office of special judge is filled by the Governor by appointment for the unexpired term.

(c)        A special judge, in any court in which he is duly appointed to hold, has the same power and authority in all matters that a regular judge holding the same court would have. A special judge, duly assigned to hold the court of a particular county, has during the session of court in that county, in open court and in chambers, the same power and authority of a regular judge in all matters arising in the district or set of districts as defined in G.S. 7A‑41.1(a) in which that county is located, that could properly be heard or determined by a regular judge holding the same session of court.

(d)        A special judge is authorized to settle cases on appeal and to make all proper orders in regard thereto after the time for which he was commissioned has expired. (1987, c. 738, s. 123(a); 1987 (Reg. Sess., 1988), c. 1037, s. 5; 1993, c. 321, s. 200.5(g); 1995, c. 507, s. 21.1(f); 1996, 2nd Ex. Sess., c. 18, s. 22.6(a); 1998‑212, s. 16.22(a), (b); 1999‑237, s. 17.12(a); 2000‑67, s. 15.8(a); 2001‑424, s. 22.4(a); 2004‑124, s. 14.6(a); 2007‑323, s. 14.24.)



§ 7A-45.2. Emergency special judges of the superior court; qualifications, appointment, removal, and authority.

§ 7A‑45.2.  Emergency special judges of the superior court; qualifications, appointment, removal, and authority.

(a)        Any justice or judge of the appellate division of the General Court of Justice who:

(1)        Retires under the provisions of the Consolidated Judicial Retirement Act, Article 4 of Chapter 135 of the General Statutes, or who is eligible to receive a retirement allowance under that act;

(2)        Has not reached the mandatory retirement age specified in G.S. 7A‑4.20;

(3)        Has served at least five years as a superior court judge or five years as a justice or judge of the appellate division of the General Court of Justice, or any combination thereof, whether or not eligible to serve as an emergency justice or judge of the appellate division of the General Court of Justice; and

(4)        Whose judicial service ended within the preceding 10 years;

may apply to the Governor for appointment as an emergency special superior court judge in the same manner as is provided for application as an emergency superior court judge in G.S. 7A‑53.  If the Governor is satisfied that the applicant meets the requirements of this section and is physically and mentally able to perform the duties of a superior court judge, the Governor shall issue a commission appointing the applicant as an emergency special superior court judge until the applicant reaches the mandatory retirement age for superior court judges specified in G.S. 7A‑4.20.

(b)        Any emergency special superior court judge appointed as provided in this section shall:

(1)        Have the same powers and duties, when duly assigned to hold court, as provided for an emergency superior court judge by G.S. 7A‑48;

(2)        Be subject to assignment in the same manner as provided for an emergency superior court judge by G.S. 7A‑46;

(3)        Receive the same compensation, expenses, and allowances, when assigned to hold court, as an emergency superior court judge as provided by G.S. 7A‑52(b);

(4)        Be subject to the provisions and requirements of the Canons of Judicial Conduct; and

(5)        Not engage in the practice of law during any period for which the emergency special superior court judgeship is commissioned.  However, this subdivision shall not be construed to prohibit an emergency special superior court judge appointed pursuant to this section from serving as a referee, arbitrator, or mediator, during service as an emergency special superior court judge when the service does not conflict with or interfere with the emergency special superior court judge's judicial service in emergency status.

(c)        Upon reaching mandatory retirement age for superior court judges as set forth in G.S. 7A‑4.20, any emergency special superior court judge appointed pursuant to this section, whose commission has expired, may be recalled as a recalled emergency special superior court judge to preside over any regular or special session of the superior court under the following circumstances:

(1)        The judge shall consent to the recall;

(2)        The Chief Justice may order the recall;

(3)        Prior to ordering recall, the Chief Justice shall be satisfied that the recalled judge is capable of efficiently and promptly discharging the duties of the office to which recalled;

(4)        Jurisdiction of a recalled emergency special superior court judge is as set forth in G.S. 7A‑48;

(5)        Orders of recall and assignment shall be in writing and entered upon the minutes of the court to which assigned; and

(6)        Compensation, expenses, and allowances of recalled emergency special superior court judges are the same as for recalled emergency superior court judges under G.S. 7A‑52(b).

(d)        Any former justice or judge of the appellate division of the General Court of Justice who otherwise meets the requirements of subsection (a) of this section to be appointed an emergency special superior court judge but has already reached the mandatory retirement age for superior court judges set forth in G.S. 7A‑4.20 on retirement may, in lieu of serving as an emergency judge of the court from which he retired, apply to the Governor to be appointed as an emergency special superior court judge as provided in this section.  If the Governor issues a commission to the applicant, the retired justice or judge is subject to recall as an emergency special superior court judge as provided in subsection (c) of this section.

(e)        No justice or judge appointed as an emergency special superior court judge or subject to recall as provided in this section shall, during the period so appointed or subject to recall, contemporaneously serve as an emergency justice or judge of the appellate division of the General Court of Justice. (1993, c. 321, s. 199.)



§ 7A-45.3. Superior court judges designated for complex business cases.

§ 7A‑45.3.  Superior court judges designated for complex business cases.

The Chief Justice may exercise the authority under rules of practice prescribed pursuant to G.S. 7A‑34 to designate one or more of the special superior court judges authorized by G.S. 7A‑45.1 to hear and decide complex business cases as prescribed by the rules of practice. Any judge so designated shall be known as a Business Court Judge and shall preside in the Business Court. If there is more than one business court judge, the Chief Justice may designate one of them as the Senior Business Court Judge. If there is no designation by the Chief Justice, the judge with the longest term of service on the court shall serve as Senior Business Court Judge until the Chief Justice makes an appointment to the position. (2005‑425, s. 1.1.)



§ 7A-45.4. Designation of mandatory complex business cases.

§ 7A‑45.4.  Designation of mandatory complex business cases.

(a)        A mandatory complex business case is an action that involves a material issue related to:

(1)        The law governing corporations, except charitable and religious organizations qualified under G.S. 55A‑1‑40(4) on the grounds of religious purpose, partnerships, limited liability companies, and limited liability partnerships, including issues concerning governance, involuntary dissolution of a corporation, mergers and acquisitions, breach of duty of directors, election or removal of directors, enforcement or interpretation of shareholder agreements, and derivative actions.

(2)        Securities law, including proxy disputes and tender offer disputes.

(3)        Antitrust law, except claims based solely on unfair competition under G.S. 75‑1.1.

(4)        State trademark or unfair competition law, except claims based solely on unfair competition under G.S. 75‑1.1.

(5)        Intellectual property law, including software licensing disputes.

(6)        The Internet, electronic commerce, and biotechnology.

(7)        Tax law, when the dispute has been the subject of a contested tax case for which judicial review is requested under G.S. 105‑241.16 or the dispute is a civil action under G.S. 105‑241.17.

(b)        Any party may designate a civil action or a petition for judicial review under G.S. 105‑241.16 as a mandatory complex business case by filing a Notice of Designation in the Superior Court in which the action has been filed and simultaneously serving the notice on each opposing party or counsel and on the Special Superior Court Judge for Complex Business Cases who is then the senior Business Court Judge. A copy of the notice shall also be sent contemporaneously by e‑mail or facsimile transmission to the Chief Justice of the Supreme Court for approval of the designation of the action as a mandatory complex business case and assignment to a specific Business Court Judge.

(c)        The Notice of Designation shall, in good faith and based on information reasonably available, succinctly state the basis of the designation and include a certificate by or on behalf of the designating party that the civil action meets the criteria for designation as a mandatory complex business case pursuant to subsection (a) of this section.

(d)        The Notice of Designation shall be filed:

(1)        By the plaintiff, the third‑party plaintiff, or the petitioner for judicial review contemporaneously with the filing of the complaint, third‑party complaint, or the petition for judicial review in the action.

(2)        By any intervenor when the intervenor files a motion for permission to intervene in the action.

(3)        By any defendant or any other party within 30 days of receipt of service of the pleading seeking relief from the defendant or party.

(e)        Within 30 days after service of the Notice of Designation, any other party may, in good faith, file and serve an opposition to the designation of the action as a mandatory business case. Based on the opposition or ex mero motu, the Business Court Judge may determine that the action should not be designated as a mandatory complex business case. If a party disagrees with the decision, the party may appeal to the Chief Justice of the Supreme Court.

(f)         Once a designation is filed under subsection (d) of this section, and after preliminary approval by the Chief Justice, a case shall be designated and administered a complex business case. All proceedings in the action shall be before the Business Court Judge to whom it has been assigned unless and until an order has been entered under subsection (e) of this section ordering that the case not be designated a mandatory complex business case or the Chief Justice revokes approval. If complex business case status is revoked or denied, the action shall be treated as any other civil action, unless it is designated as an exceptional civil case or a discretionary complex business case pursuant to Rule 2.1 of the General Rules of Practice for the Superior and District Courts. (2005‑425, s. 2; 2007‑491, s. 4.)



§ 7A-46. Special sessions.

§ 7A‑46.  Special sessions.

Whenever it appears to the Chief Justice of the Supreme Court that there is need for a special session of superior court in any county, he may order a special session in that county, and order any regular, special, or emergency judge to hold such session. The Chief Justice shall notify the clerk of the superior court of the county, who shall initiate action under Chapter 9 of the General Statutes to provide a jury for the special session, if a jury is required.

Special sessions have all the jurisdiction and powers that regular  sessions have. (R.C., c. 31, s. 22; 1868‑9, c. 273; 1876‑7, c. 44; Code, ss. 914, 915, 916; Rev., ss. 1512, 1513, 1516; C.S., ss. 1450, 1452, 1455; Ex. Sess. 1924, c. 100; 1951, c. 491, ss. 1, 3; 1959, c. 360; 1969, c. 1190, s. 46.)



§ 7A-47. Powers of regular judges holding courts by assignment or exchange.

§ 7A‑47.  Powers of regular judges holding courts by assignment or exchange.

A regular superior court judge, duly assigned to hold the courts of a county, or holding such courts by exchange, shall have the same powers in the district or set of districts as defined in G.S. 7A‑41.1(a) in which that county is located, in open court and in chambers as the resident judge or any judge regularly assigned to hold the courts of the district or set of districts as defined in G.S. 7A‑41.1(a) has, and his jurisdiction in chambers shall extend until the session is adjourned or the session expires by operation of law, whichever is later. (1951, c. 740; 1969, c. 1190, s. 42; 1987 (Reg. Sess., 1988), c. 1037, s. 6.)



§ 7A-47.1. Jurisdiction in vacation or in session.

§ 7A‑47.1.  Jurisdiction in vacation or in session.

In any case in which the superior court in vacation has jurisdiction, and all the parties unite in the proceedings, they may apply for relief to the superior court in vacation, or during a session of court, at their election.  Any regular resident superior court judge of the district or set of districts as defined in G.S. 7A‑41.1(a) and any special superior court judge residing in the district or set of districts and the judge regularly presiding over the courts of the district or set of districts have concurrent jurisdiction throughout the district or set of districts in all matters and proceedings in which the superior court has jurisdiction out of session; provided, that in all matters and proceedings not requiring a jury or in which a jury is waived, any regular resident superior court judge of the district or set of districts and any special superior court judge residing in the district or set of districts shall have concurrent jurisdiction throughout the district or set of districts with the judge holding the courts of the district or set of districts and any such regular or special superior court judge, in the exercise of such concurrent jurisdiction, may hear and pass upon such matters and proceedings in vacation, out of session or during a session of court. (1871‑2, c. 3; Code, c. 10, s. 230; Rev., s. 1501; C.S., s. 1438; 1939, c. 69; 1945, c. 142; 1951, c. 78, s. 2; 1969, c. 1190, s. 47; 1987 (Reg. Sess., 1988), c. 1037, s. 7.)



§ 7A-47.2. Repealed by Session Laws 1987 (Reg. Sess., 1988), c. 1037,s. 8.

§ 7A‑47.2.  Repealed by Session Laws 1987 (Reg. Sess., 1988), c. 1037,s. 8.



§ 7A-47.3. Rotation and assignment; sessions.

§ 7A‑47.3.  Rotation and assignment; sessions.

(a)        To effect the intent of Article IV, Section 11 of the North Carolina Constitution, each regular resident superior court judge may, upon each rotation, be assigned to hold the courts either of one of the districts or of one of the sets of districts, as defined in G.S. 7A‑41.1(a), in that judge's judicial division.

(b)        All sessions of superior court shall be for an entire county, whether that county comprises or is located in a district or in a set of districts as defined in G.S. 7A‑41.1(a), and at each session all matters and proceedings arising anywhere in the county shall be heard. (1987, c. 509, s. 3, (Reg. Sess., 1988), c. 1037, s. 9.)



§ 7A-48. Jurisdiction of emergency judges.

§ 7A‑48.  Jurisdiction of emergency judges.

Emergency superior court judges have the same power and authority in all matters whatsoever, in the courts which they are assigned to hold, that regular judges holding the same courts would have. An emergency judge duly assigned to hold the courts of a county or district or set of districts as defined in G.S. 7A‑41.1(a) has the same powers in that county and district or set of districts in open court and in chambers as a resident judge of the district or set of districts or any judge regularly assigned to hold the courts of the district or set of districts would have, but his jurisdiction in chambers extends only until the session is adjourned or the session expires by operation of law, whichever is later.  (Ex. Sess. 1921, c. 94, s. 1; C.S., s. 1435(b); 1925, c. 8; 1941, c. 52, s. 2; 1951, c. 88; 1969, c. 1190, s. 39; 1987 (Reg. Sess., 1988), c. 1037, s. 10.)



§ 7A-49. Orders returnable to another judge; notice.

§ 7A‑49.  Orders returnable to another judge; notice.

When any special or emergency judge makes any matter returnable before him, and thereafter he is called upon by the Chief Justice to hold court elsewhere, he shall order the matter heard before some other judge, setting forth in the order the time and place where it is to be heard, and he shall send copies of the order to the attorneys representing the parties in such matter. (Ex. Sess. 1921, c. 94, s. 2; C.S., s. 1435(c); 1951, c. 491, s. 1; 1969,  c. 1190, s. 40.)



§ 7A-49.1. Disposition of motions when judge disqualified.

§ 7A‑49.1.  Disposition of motions when judge disqualified.

Whenever a judge before whom a motion is made, either in open court or in chambers, disqualifies himself from determining it, he may in his discretion refer the motion for disposition to a regular resident superior court judge of, or any judge regularly holding the courts of, the district or set of districts as defined in G.S. 7A‑41.1(a) in which the county in which the cause arose is located, or of any adjoining district or set of districts, who shall have full power and authority to hear and determine the motion in the same manner as if he were the presiding judge of a session of superior court for that county. (1939, c. 48; 1961, c. 50; 1969, c. 1190, s. 43; 1987 (Reg. Sess., 1988), c. 1037, s. 11.)



§ 7A-49.2. Civil business at criminal sessions; criminal business at civil sessions.

§ 7A‑49.2.  Civil business at criminal sessions; criminal business at civil sessions.

(a)        At criminal sessions of court, motions in civil actions may be heard upon due notice, and trials in civil actions may be heard by consent of parties. Motions for confirmation or rejection of referees' reports may also be heard upon 10 days' notice and judgment may be entered on such reports. The court may also enter consent orders and consent judgments, and try uncontested civil actions.

(b)        For sessions of court designated for the trial of civil cases only, no grand juries shall be drawn and no criminal process shall be made returnable to any civil session. (1901, c. 28; Rev., ss. 1507, 1508; 1913, c. 196; Ex. Sess. 1913, c. 23; 1915, cc. 68, 240; 1917, c. 13; C.S., ss. 1444, 1445; 1931, c. 394; 1947, c. 25; 1969, c. 1190, s. 44; 1973, c. 503, s. 1.)



§ 7A-49.3. Repealed by Session Laws 1999-428, s. 2.

§ 7A‑49.3.  Repealed by Session Laws 1999‑428, s. 2.



§ 7A-49.4. Superior court criminal case docketing.

§ 7A‑49.4.  Superior court criminal case docketing.

(a)        Criminal Docketing.  Criminal cases in superior court shall be calendared by the district attorney at administrative settings according to a criminal case docketing plan developed by the district attorney for each superior court district in consultation with the superior court judges residing in that district and after opportunity for comment by members of the local bar. Each criminal case docketing plan shall, at a minimum, comply with the provisions of this section, but may contain additional provisions not inconsistent with this section.

(b)        Administrative Settings.  An administrative setting shall be calendared for each felony within 60 days of indictment or service of notice of indictment if required by law, or at the next regularly scheduled session of superior court if later than 60 days from indictment or service if required. At an administrative setting:

(1)        The court shall determine the status of the defendant's representation by counsel;

(2)        After hearing from the parties, the court shall set deadlines for the delivery of discovery, arraignment if necessary, and filing of motions;

(3)        If the district attorney has made a determination regarding a plea arrangement, the district attorney shall inform the defendant as to whether a plea arrangement will be offered and the terms of any proposed plea arrangement, and the court may conduct a plea conference if supported by the interest of justice;

(4)        The court may hear pending pretrial motions, set such motions for hearing on a date certain, or defer ruling on motions until the trial of the case; and

(5)        The court may schedule more than one administrative setting if requested by the parties or if it is found to be necessary to promote the fair administration of justice in a timely manner.

Whenever practical, administrative settings shall be held by a superior court judge residing within the district, but may otherwise be held by any superior court judge.

If the parties have not otherwise agreed upon a trial date, then upon the conclusion of the final administrative setting, the district attorney shall announce a proposed trial date. The court shall set that date as the tentative trial date unless, after providing the parties an opportunity to be heard, the court determines that the interests of justice require the setting of a different date. In that event, the district attorney shall set another tentative trial date during the final administrative setting. The trial shall occur no sooner than 30 days after the final administrative setting, except by agreement of the State and the defendant.

Nothing in this section precludes the disposition of a criminal case by plea, deferred prosecution, or dismissal prior to an administrative setting.

(c)        Definite Trial Date.  When a case has not otherwise been scheduled for trial within 120 days of indictment or of service of notice of indictment if required by law, then upon motion by the defendant at any time thereafter, the senior resident superior court judge, or a superior court judge designated by the senior resident superior court judge, may hold a hearing for the purpose of establishing a trial date for the defendant.

(d)        Venue for Administrative Settings.  Venue for administrative settings may be in any county within the district when necessary to comply with the terms of the criminal case docketing plan. The presence of the defendant is only required for administrative settings held in the county where the case originated.

(e)        Setting and Publishing of Trial Calendar.  No less than 10 working days before cases are calendared for trial, the district attorney shall publish the trial calendar. The trial calendar shall schedule the cases in the order in which the district attorney anticipates they will be called for trial and should not contain cases that the district attorney does not reasonably expect to be called for trial. In counties in which multiple sessions of court are being held, the district attorney may publish a trial calendar for each session of court.

(f)         Order of Trial.  The district attorney, after calling the calendar and determining cases for pleas and other disposition, shall announce to the court the order in which the district attorney intends to call for trial the cases remaining on the calendar. Deviations from the announced order require approval by the presiding judge if the defendant whose case is called for trial objects; but the defendant may not object if all the cases scheduled to be heard before the defendant's case have been disposed of or delayed with the approval of the presiding judge or by consent of the State and the defendant. A case may be continued from the trial calendar only by consent of the State and the defendant or upon order of the presiding judge or resident superior court judge for good cause shown. The district attorney, after consultation with the parties, shall schedule a new trial date for cases not reached during that session of court.

(g)        Nothing in this section shall be construed to deprive any victim of the rights granted under Article I, Section 37 of the North Carolina Constitution and Article 46 of Chapter 15A of the General Statutes.

(h)        Nothing in this section shall be construed to affect the authority of the court in the call of cases calendared for trial. (1999‑428, s. 1.)



§ 7A-49.5. Statewide electronic filing in courts.

§ 7A‑49.5.  Statewide electronic filing in courts.

(a)        The General Assembly finds that the electronic filing of pleadings and other documents required to be filed with the courts may be a more economical, efficient, and satisfactory procedure to handle the volumes of paperwork routinely filed with, handled by, and disseminated by the courts of this State, and therefore authorizes the use of electronic filing in the courts of this State.

(b)        The Supreme Court may adopt rules governing this process and associated costs and may supervise its implementation and operation through the Administrative Office of the Courts. The rules adopted under this section shall address the waiver of electronic fees for indigents.

(c)        The Administrative Office of the Courts may contract with a vendor to provide electronic filing in the courts.

(d)        Any funds received by the Administrative Office of the Courts from the vendor selected pursuant to subsection (c) of this section, other than applicable statutory court costs, as a result of electronic filing, shall be deposited in the Court Information Technology Fund in accordance with G.S. 7A‑343.2. (2006‑187, s. 2(c); 2007‑323, s. 14.17(c).)



§ 7A-50. Emergency judge defined.

Article 8.

Retirement of Judges of the Superior Court; Retirement Compensation for Superior Court Judges; Recall to Emergency Service of Judges of the District and Superior Court; Disability Retirement for Judges of the Superior Court.

§ 7A‑50.  Emergency judge defined.

As used in this Article "emergency judge" means any judge of the superior court who has retired subject to recall to active service for temporary duty. (1967, c. 108, s. 2.)



§ 7A-51. Age and service requirements for retirement of judges of the superior court and of the Administrative Officer of the Courts.

§ 7A‑51.  Age and service requirements for retirement of judges of the  superior court and of the Administrative Officer of the Courts.

(a)        Any judge of the superior court, or Administrative Officer of the Courts, who has attained the age of sixty‑five years, and who has served for a total of fifteen years, whether consecutive or not, as a judge of the superior court, or as Administrative Officer of the Courts, or as judge of the superior court and as Administrative Officer of the Courts combined, may retire and receive for life compensation equal to two thirds of the total annual compensation, including longevity and additional payment for service as senior resident superior court judge, but excluding any payments in the nature of reimbursement for expenses or subsistence allowances, from time to time received by the occupant of the office from which he retired.

(b)        Any judge of the superior court, or Administrative Officer of the Courts, who has served for twelve years, whether consecutive or not, as a judge of the superior court, or as Administrative Officer of the Courts, or as judge of the superior court and as Administrative Officer of the Courts combined may, at age sixty‑eight, retire and receive for life compensation equal to two thirds of the total annual compensation, including longevity and additional payment for service as senior resident superior court judge, but excluding any payments in the nature of reimbursement for expenses or subsistence allowances, from time to time received by the occupant of the office from which he retired.

(c)        Any person who has served for a total of twenty‑four years, whether continuously or not, as a judge of the superior court, or as Administrative Officer of the Courts, or as judge of the superior court and as Administrative Officer of the Courts combined, may retire, regardless of age, and receive for life compensation equal to two thirds of the total annual compensation, including longevity and additional payment for service as senior resident superior court judge, but excluding any payments in the nature of reimbursement for expenses or subsistence allowances, from time to time received by the  occupant of the office from which he retired. In determining whether a person meets the requirements of this subsection, time served as district attorney of the superior court prior to January 1, 1971, may be included, so long as the person has served at least eight years as a judge of the superior court, or as Administrative Officer of the Courts, or as judge of the superior court and Administrative Officer of the Courts combined.

(d)        Repealed by Session Laws 1971, c. 508, s. 3.

(e)        For purposes of this section, the "occupant or occupants of the office from which" the retired judge retired will be deemed to be a superior court judge holding the same office and with the same service as the retired judge had  immediately prior to retirement. (1967, c. 108, s. 2; 1971, c. 508, s. 3; 1973, c. 47, s. 2; 1983 (Reg. Sess., 1984), c. 1109, ss. 13.10‑13.13.)



§ 7A-52. Retired district and superior court judges may become emergency judges subject to recall to active service; compensation for emergency judges on recall.

§ 7A‑52.  Retired district and superior court judges may become emergency judges subject to recall to active service; compensation for emergency judges on recall.

(a)        Judges of the district court and judges of the superior court who have not reached the mandatory retirement age specified in G.S. 7A‑4.20, but who have retired under the provisions of G.S. 7A‑51, or under the Uniform Judicial Retirement Act after having completed five years of creditable service, may apply as provided in G.S. 7A‑53 to become emergency judges of the court from which they retired. The Chief Justice of the Supreme Court may order any emergency judge of the district or superior court who, in his opinion, is competent to perform the duties of a judge of the court from which such judge retired, to hold regular or special sessions of such court, as needed. Order of assignment shall be in writing and entered upon the minutes of the court to which such emergency judge is assigned.

(b)        In addition to the compensation or retirement allowance the judge would otherwise be entitled to receive by law, each emergency judge of the district or superior court who is assigned to temporary active service by the Chief Justice shall be paid by the State the judge's actual expenses, plus four hundred dollars ($400.00) for each day of active service rendered upon recall. No recalled retired trial judge shall receive from the State total annual compensation for judicial services in excess of that received by an active judge of the bench to which the judge is recalled. (1967, c. 108, s. 2; 1973, c. 640, s. 4; 1977, c. 736, s. 3; 1979, c. 878, s. 2; 1981, c. 455, s. 6; c. 859, s. 47; 1981 (Reg. Sess., 1982), c. 1253, s. 3; 1983, c. 784; 1985, c. 698, s. 9(b); 1987, c. 738, s. 132; 1987 (Reg. Sess., 1988), c. 1086, s. 31(b); 1989, c. 116; 1993, c. 321, s. 200.3; 1998‑212, s. 16.27(a); 2007‑323, s. 14.26; 2007‑345, s. 9.)



§ 7A-53. Application to the Governor; commission as emergency judge.

§ 7A‑53.  Application to the Governor; commission as emergency judge.

No retired judge of the district or superior court may become an emergency judge except upon his written application to the Governor certifying his desire and ability to serve as an emergency judge. If the Governor is satisfied that the applicant qualifies under G.S. 7A‑52(a) to become an emergency judge and that he is physically and mentally able to perform the official duties of an emergency judge, he shall issue to such applicant a commission as an emergency judge of the court from which he retired. The commission shall be effective upon the date of its issue and shall terminate when the judge to whom it is issued reaches the maximum age for judicial service under G.S. 7A‑4.20(a). (1967, c. 108, s. 2; 1977, c. 736, s. 4; 1979, c. 878, s. 3.)



§ 7A-53.1. Jurisdiction of emergency district court judges.

§ 7A‑53.1.  Jurisdiction of emergency district court judges.

Emergency district court judges have the same power and authority in all matters whatsoever, in the courts which they are assigned to hold, that regular district court judges holding the same courts would have. An emergency district court judge duly assigned to hold district court in a particular county or district has the same powers in the county or district in open court and in chambers as a resident district court judge or any district court judge regularly assigned to hold district court in that district, but his jurisdiction in chambers extends only until the session is adjourned or the session expires by operation of law, whichever is later. (1981, c. 455, s. 5.)



§ 7A-54. Article applicable to judges retired under prior law.

§ 7A‑54.  Article applicable to judges retired under prior law.

All judges of the superior court who have heretofore retired and who are receiving retirement compensation under the provisions of any judicial retirement law previously enacted shall be entitled to the benefits of this article. All such judges shall be subject to assignment as emergency judges by the Chief Justice of the Supreme Court, except judges retired for total disability. (1967, c. 108, s. 2.)



§ 7A-55. Retirement on account of total and permanent disability.

§ 7A‑55.  Retirement on account of total and permanent disability.

Every judge of the superior court or Administrative Officer of the Courts who has served for eight years or more on the superior court, or as Administrative Officer of the Courts, or on the superior court and as Administrative Officer of  the Courts combined, and who while in active service becomes totally and permanently disabled so as to be unable to perform efficiently the duties of his office, and who retires by reason of such disability, shall receive for life  compensation equal to two thirds of the annual salary from time to time received by the occupant of the office from which he retired. In determining whether a person meets the requirements for retirement under this section, time served as district solicitor of the superior court prior to January 1, 1971, may be included. Whenever any judge claims retirement benefits under this section on account of total and permanent disability, the Governor and Council of State, acting together, shall, after notice and an opportunity to be heard is given the applicant, by a majority vote of said body, make findings of fact  from the evidence offered. Such findings of fact shall be reduced to writing and entered upon the minutes of the Council of State. The findings so made shall be conclusive as to such matters and determine the right of the applicant to retirement benefits under this section. Judges retired under the provisions of this section are not subject to recall as emergency judges. (1967, c. 108, s. 2.)



§ 7A-56. Applicability of §§ 7A-51 and 7A-55.

§ 7A‑56.  Applicability of §§ 7A‑51 and 7A‑55.

The provisions of G.S. 7A‑51 and 7A‑55 shall apply only to judges (and any Administrative Officer of the Courts) who entered office prior to January 1, 1974. The extent of such application is specified in Chapter 135, Article 4 (Uniform Judicial Retirement Act). (1973, c. 640, s. 6; 1975, c. 19, s. 2.)



§ 7A-57. Recall of active and emergency trial judges who have reached mandatory retirement age.

§ 7A‑57.  Recall of active and emergency trial judges who have reached  mandatory retirement age.

Superior and district court judges retired because they have reached the  mandatory retirement age, and emergency superior and district court judges whose commissions have expired because they have reached the mandatory retirement age, may be recalled to preside over regular or special sessions of the court from which retired under the following circumstances:

(1)        The judge must consent to the recall.

(2)        The Chief Justice is authorized to order the recall.

(3)        Prior to ordering recall, the Chief Justice shall satisfy himself that the recalled judge is capable of efficiently and promptly discharging the duties of the office to which recalled.

(4)        Jurisdiction of a recalled retired superior court judge is as set forth in G.S. 7A‑48, and jurisdiction of a recalled retired district court judge is as set forth in G.S. 7A‑53.1.

(5)        Orders of recall and assignment shall be in writing and entered upon the minutes of the court to which assigned.

(6)        Compensation of recalled retired trial judges is the same as for recalled emergency trial judges under G.S. 7A‑52(b). (1981, ch. 455, s. 4.)



§ 7A-58. Reserved for future codification purposes.

§ 7A‑58.  Reserved for future codification purposes.



§ 7A-59. Reserved for future codification purposes.

§ 7A‑59.  Reserved for future codification purposes.



§ 7A-60. District attorneys and prosecutorial districts.

Article 9.

District Attorneys and Judicial Districts.

§ 7A‑60.  District attorneys and prosecutorial districts.

(a)        The State shall be divided into prosecutorial districts, as shown in subsection (a1) of this section. There shall be a district attorney for each prosecutorial district, as provided in subsections (b) and (c) of this section who shall be a resident of the prosecutorial district for which elected. A vacancy in the office of district attorney shall be filled as provided in Article IV, Sec. 19 of the Constitution.

(a1)      (Contingently effective until January 15, 2011  See Editor's note) The counties of the State are organized into prosecutorial districts, and each district has the counties and the number of full‑time assistant district attorneys set forth in the following table:

No. of Full‑Time

Prosecutorial                                                                                                      Asst. District

District                                           Counties                                                    Attorneys

1                               Camden, Chowan, Currituck,                                               11

Dare, Gates, Pasquotank,

Perquimans

2                               Beaufort, Hyde, Martin,                                                          8

Tyrrell, Washington

3A                            Pitt                                                                                       11

3B                             Carteret, Craven, Pamlico                                                     12

4                               Duplin, Jones, Onslow,                                                         18

Sampson

5                               New Hanover, Pender                                                          18

6A                            Halifax                                                                                    5

6B                             Bertie, Hertford,                                                                     6

Northampton

7                               Edgecombe, Nash, Wilson                                                    19

8                               Greene, Lenoir, Wayne                                                         14

9                               Franklin, Granville,                                                                12

Vance, Warren

9A                            Person, Caswell                                                                      6

10                             Wake                                                                                   42

11                             Harnett, Johnston, Lee                                                          19

12                             Cumberland                                                                          23

13                             Bladen, Brunswick, Columbus                                              13

14                             Durham                                                                                18

15A                          Alamance                                                                             11

15B                           Orange, Chatham                                                                 10

16A                          Scotland, Hoke                                                                      7

16B                           Robeson                                                                               13

17A                          Rockingham                                                                           7

17B                           Stokes, Surry                                                                         8

18                             Guilford                                                                                32

19A                          Cabarrus                                                                                9

19B                           Montgomery, Randolph                                                        10

19C                          Rowan                                                                                   8

19D                          Moore                                                                                    5

20A                          Anson, Richmond,                                                                12

Stanly

20B                           Union                                                                                   10

21                             Forsyth                                                                                 25

22A                          Alexander, Iredell                                                                 11

22B                           Davidson, Davie                                                                   11

23                             Alleghany, Ashe, Wilkes,                                                        8

Yadkin

24                             Avery, Madison, Mitchell,                                                       7

Watauga, Yancey

25                             Burke, Caldwell, Catawba                                                    19

26                             Mecklenburg                                                                        58

27A                          Gaston                                                                                 15

27B                           Cleveland,                                                                            11

Lincoln

28                             Buncombe                                                                            14

29A                          McDowell, Rutherford                                                            7

29B                           Henderson, Polk, Transylvania                                                8

30                             Cherokee, Clay, Graham,                                                     11

Haywood, Jackson, Macon,

Swain.

(a1)      (Contingently effective January 15, 2011  See Editor's note) The counties of the State are organized into prosecutorial districts, and each district has the counties and the number of full‑time assistant district attorneys set forth in the following table:

No. of Full‑Time

Prosecutorial                                                                                                      Asst. District

District                                           Counties                                                    Attorneys

1                               Camden, Chowan, Currituck,                                               11

Dare, Gates, Pasquotank,

Perquimans

2                               Beaufort, Hyde, Martin,                                                          8

Tyrrell, Washington

3A                            Pitt                                                                                       11

3B                             Carteret, Craven, Pamlico                                                     12

4                               Duplin, Jones, Onslow,                                                         18

Sampson

5                               New Hanover, Pender                                                          18

6A                            Halifax                                                                                    5

6B                             Bertie, Hertford,                                                                     6

Northampton

7                               Edgecombe, Nash, Wilson                                                    19

8                               Greene, Lenoir, Wayne                                                         14

9                               Franklin, Granville,                                                                12

Vance, Warren

9A                            Person, Caswell                                                                      6

10                             Wake                                                                                   42

11A                          Harnett, Lee                                                                           9

11B                           Johnston                                                                               10

12                             Cumberland                                                                          23

13                             Bladen, Brunswick, Columbus                                              13

14                             Durham                                                                                18

15A                          Alamance                                                                             11

15B                           Orange, Chatham                                                                 10

16A                          Scotland, Hoke                                                                      7

16B                           Robeson                                                                               13

17A                          Rockingham                                                                           7

17B                           Stokes, Surry                                                                         8

18                             Guilford                                                                                32

19A                          Cabarrus                                                                                9

19B                           Montgomery, Randolph                                                        10

19C                          Rowan                                                                                   8

19D                          Moore                                                                                    5

20A                          Anson, Richmond,                                                                12

Stanly

20B                           Union                                                                                   10

21                             Forsyth                                                                                 25

22A                          Alexander, Iredell                                                                 11

22B                           Davidson, Davie                                                                   11

23                             Alleghany, Ashe, Wilkes,                                                        8

Yadkin

24                             Avery, Madison, Mitchell,                                                       7

Watauga, Yancey

25                             Burke, Caldwell, Catawba                                                    19

26                             Mecklenburg                                                                        58

27A                          Gaston                                                                                 15

27B                           Cleveland,                                                                            11

Lincoln

28                             Buncombe                                                                            14

29A                          McDowell, Rutherford                                                            7

29B                           Henderson, Polk, Transylvania                                                8

30                             Cherokee, Clay, Graham,                                                     11

Haywood, Jackson, Macon,

Swain.

(a2)      Upon the convening of each regular session of the General Assembly and its reconvening in the even‑numbered year, the Administrative Office of the Courts shall report its recommendations regarding the allocation of assistant district attorneys for the upcoming fiscal biennium and fiscal year to the General Assembly, including any request for additional assistant district attorneys. The report shall include the number of assistant district attorneys that the Administrative Office of the Courts recommends to be allocated to each prosecutorial district and the caseload and criteria on which each recommended allocation is based. Any reports required under this subsection shall be made to the Joint Legislative Commission of Governmental Operations, the House of Representatives and Senate Appropriations Subcommittees on Justice and Public, and the Fiscal Research Division.

(b)        Except as provided in subsection (c) of this section, each district attorney for a prosecutorial district as defined in subsection (a1) of this section, other than District 19B, who is in office on December 31, 1988, shall continue in office for that prosecutorial district, for a term expiring December 31, 1990. In the general election of 1990, and every four years thereafter, a district attorney shall be elected for a four‑year term for each prosecutorial district other than Districts 16A and 19B, and shall take office on the January 1 following such election. The district attorney for Prosecutorial District 19B, who is elected in the general election of 1988 for a four‑year term beginning January 1, 1989, shall serve that term for Prosecutorial District 19B. In the general election of 1992, and every four years thereafter, a district attorney shall be elected for a four‑year term for Prosecutorial Districts 16A and 19B and shall take office on the January 1 following such election.

(c)        The office and term of the district attorney for Prosecutorial District 12 formerly consisting of Cumberland and Hoke Counties are allocated to Prosecutorial District 12 as defined by subsection (a1) of this section. The office and the term of the district attorney for former Prosecutorial District 16 consisting of Robeson and Scotland Counties are allocated to Prosecutorial District 16B as defined by subsection (a1) of this section. The initial district attorney for Prosecutorial District 16A as defined in subsection (a1) of this section shall be elected in the general election of November 1988, from nominations made in accordance with G.S. 163‑114 as if a vacancy had occurred in nomination, and shall serve an initial term expiring December 31, 1992. In all other respects, subsection (b) of this section shall apply to the district attorneys for Prosecutorial Districts 12, 16A, and 16B to the same extent as all other district attorneys.  (1967, c. 1049, s. 1; 1975, c. 956, s. 4; 1977, c. 1130, s. 3; 1977, 2nd Sess., c. 1238, s. 2; 1981, c. 964, ss. 2, 3; 1987, c. 509, ss. 4, 5; c. 738, s. 127(a); 1987 (Reg. Sess., 1988), c. 1056, s. 1; c. 1086, s. 111; 1989, c. 770, ss. 1, 56; c. 795, s. 24(a), (e); 1991, c. 742, s. 13; 1991 (Reg. Sess., 1992), c. 900, s. 120(a), (b); 1993, c. 321, ss. 200.4(l), 200.7(a), (b); 1995, c. 507, s. 21.7; 1995 (Reg. Sess., 1996), c. 589, s. 3(a); 1996, 2nd Ex. Sess., c. 18, s. 22(a); 1997‑443, s. 18.11(a); 1998‑212, s. 16.20(a); 1999‑237, s. 17.8(a); 2004‑124, s. 14.6(h); 2005‑276, s. 14.2(l); 2006‑66, ss. 14.3(a), 14.19(a); 2007‑323, ss. 14.14(a), (b), 14.25(j); 2008‑107, s. 14.6; 2009‑451, s. 15.17E(a).)



§ 7A-61. Duties of district attorney.

§ 7A‑61.  Duties of district attorney.

The district attorney shall prepare the trial dockets, prosecute in a timely manner in the name of the State all criminal actions and infractions requiring prosecution in the superior and district courts of his prosecutorial district, advise the officers of justice in his district, and perform such duties related to appeals to the Appellate Division from his district as the Attorney General may require. Effective January 1, 1971, the district attorney shall also represent the State in juvenile cases in which the juvenile is represented by an attorney. Each district attorney shall devote his full time to the duties of his office and shall not engage in the private practice of law. (1967, c. 1049, s. 1; 1969, c. 1190, s. 5; 1971, c. 377, s. 5.1; 1973, c. 47, s. 2; 1985, c. 764, s. 7; 1985 (Reg. Sess., 1986), c. 852, s. 17; 1987 (Reg. Sess., 1988), c. 1037, s. 12; 1999‑428, s. 3.)



§ 7A-62. Acting district attorney.

§ 7A‑62.  Acting district attorney.

When a district attorney becomes for any reason unable to perform his duties, the Governor shall appoint an acting district attorney to serve during the period of disability. An acting district attorney has all the power, authority and duties of the regular district attorney. He shall take the oath of office prescribed for the regular district attorney, and shall receive the same compensation as the regular district attorney. (1967, c. 1049, s. 1; 1973, c. 47, s. 2.)



§ 7A-63. Assistant district attorneys.

§ 7A‑63.  Assistant district attorneys.

Each district attorney shall be entitled to the number of full‑time assistant district attorneys set out in this Subchapter, to be appointed by the district attorney, to serve at his pleasure. A vacancy in the office of assistant district attorney shall be filled in the same manner as the initial appointment. An assistant district attorney shall take the same oath of office as the district attorney, and shall perform such duties as may be assigned by the district attorney. He shall devote his full time to the duties of his office and shall not engage in the private practice of law during his term. (1967, c. 1049, s. 1; 1969, c. 1190, s. 6; 1971, c. 377, s. 6; 1973, c. 47, s. 2.)



§ 7A-64. Temporary assistance for district attorneys.

§ 7A‑64.  Temporary assistance for district attorneys.

(a)        A district attorney may apply to the Director of the Administrative Office of the Courts to:

(1)        Temporarily assign an assistant district attorney from another district, after consultation with the district attorney thereof, to assist in the prosecution of cases in the requesting district;

(2)        Authorize the temporary appointment, by the requesting district attorney, of a qualified attorney to assist the requesting district attorney; or

(3)        Enter into contracts with local governments for the provision of services by the State pursuant to G.S. 153A‑212.1 or G.S. 160A‑289.1.

(b)        The Director of the Administrative Office of the Courts may provide this assistance only upon a showing by the requesting district attorney, supported by facts, that:

(1)        Criminal cases have accumulated on the dockets of the superior or district courts of the district beyond the capacity of the district attorney and the district attorney's full‑time assistants to keep the dockets reasonably current; or

(2)        The overwhelming public interest warrants the use of additional resources for the speedy disposition of cases involving drug offenses, domestic violence, or other offenses involving a threat to public safety.

(c)        The length of service and compensation of any temporary appointee or the terms of any contract entered into with local governments shall be fixed by Director of the Administrative Office of the Courts in each case. Nothing in this section shall be construed to obligate the General Assembly to make any appropriation to implement the provisions of this section or to obligate the Administrative Office of the Courts to provide the administrative costs of establishing or maintaining the positions or services provided for under this section. Further, nothing in this section shall be construed to obligate the Administrative Office of the Courts to maintain positions or services initially provided for under this section. (1967, c. 1049, s. 1; 1973, c. 47, s. 2; 1999‑237, s. 17.17(a); 2000‑67, s. 15.4(g).)



§ 7A-65. Compensation and allowances of district attorneys and assistant district attorneys.

§ 7A‑65.  Compensation and allowances of district attorneys and assistant district attorneys.

(a)        The annual salary of:

(1)        District attorneys shall be as provided in the Current Operations Appropriations Act.

(2)        Full‑time assistant district attorneys shall be as provided in the Current Operations Appropriations Act.

When traveling on official business, each district attorney and assistant district attorney is entitled to reimbursement for his or her subsistence expenses to the same extent as State employees generally. When traveling on official business outside his or her county of residence, each district attorney and assistant district attorney is entitled to reimbursement for travel expenses to the same extent as State employees generally. For purposes of this subsection, the term "official business" does not include regular, daily commuting between a person's home and the district attorney's office. Travel distances, for purposes of reimbursement for mileage, shall be determined according to the travel policy of the Administrative Office of the Courts.

(b)        Repealed by Session Laws 1985, c. 689, s. 2.

(c)        In lieu of merit and other increment raises paid to regular State employees, a district attorney shall receive as longevity pay an amount equal to four and eight‑tenths percent (4.8%) of the annual salary set forth in the Current Operations Appropriations Act payable monthly after five years of service, and nine and six‑tenths percent (9.6%) after 10 years of service, fourteen and four‑tenths percent (14.4%) after 15 years of service, nineteen and two‑tenths percent (19.2%) after 20 years of service, and twenty‑four percent (24%) after 25 years of service. Service shall mean service in the elective position of a district attorney and shall not include service as a deputy or acting district attorney. Service shall also mean service as a justice or judge of the General Court of Justice, clerk of superior court, assistant district attorney, public defender, appellate defender, or assistant public or appellate defender.

(d)        In lieu of merit and other increment raises paid to regular State employees, an assistant district attorney shall receive as longevity pay an amount equal to four and eight‑tenths percent (4.8%) of the annual salary set forth in the Current Operations Appropriations Act payable monthly after five years of service, nine and six‑tenths percent (9.6%) after 10 years of service, fourteen and four‑tenths percent (14.4%) after 15 years of service, nineteen and two‑tenths percent (19.2%) after 20 years of service, and twenty‑four percent (24%) after 25 years of service. "Service" means service as an assistant district attorney, district attorney, resource prosecutor, public defender, appellate defender, assistant public or appellate defender, justice or judge of the General Court of Justice, or clerk of superior court. For purposes of this subsection, "resource prosecutor" means a former assistant district attorney who has left the employment of the district attorney's office to serve in a specific, time‑limited position with the Conference of District Attorneys.  (1967, c. 1049, s. 1; 1973, c. 47, s. 2; 1983, c. 761, ss. 246, 248; 1983 (Reg. Sess., 1984), c. 1034, ss. 92, 165; c. 1109, s. 13.1; 1985, c. 689, s. 2; c. 698, s. 10(b); 1985 (Reg. Sess., 1986), c. 1014, s. 224; 1987, c. 738, s. 33(a); 1995, c. 507, s. 7.4A; 1999‑237, s. 28.19(a); 2000‑67, s. 26.3A(a); 2003‑284, ss. 30.19A(a), 30.19A(b); 2005‑276, s. 29.23A; 2007‑323, ss. 28.15A, 28.18A(d); 2009‑451, s. 15.17B(b).)



§ 7A-66. Removal of district attorneys.

§ 7A‑66.  Removal of district attorneys.

The following are grounds for suspension of a district attorney or for his removal from office:

(1)        Mental or physical incapacity interfering with the performance of his duties which is, or is likely to become, permanent;

(2)        Willful misconduct in office;

(3)        Willful and persistent failure to perform his duties;

(4)        Habitual intemperance;

(5)        Conviction of a crime involving moral turpitude;

(6)        Conduct prejudicial to the administration of justice which brings the office into disrepute; or

(7)        Knowingly authorizing or permitting an assistant district attorney to commit any act constituting grounds for removal, as defined in subdivisions (1) through (6) hereof.

A proceeding to suspend or remove a district attorney is commenced by filing with the clerk of superior court of the county where the district attorney resides a sworn affidavit charging the district attorney with one or more grounds for removal. The clerk shall immediately bring the matter to the attention of the senior regular resident superior court judge for the district or set of districts as defined in G.S. 7A‑41.1(a) in which the county is located who shall within 30 days either review and act on the charges or refer them for review and action within 30 days to another superior court judge residing in or regularly holding the courts of that district or set of districts. If the superior court judge upon review finds that the charges if true constitute grounds for suspension, and finds probable cause for believing that the charges are true, he may enter an order suspending the district attorney from performing the duties of his office until a final determination of the charges on the merits. During the suspension the salary of the district attorney continues. If the superior court judge finds that the charges if true do not constitute grounds for suspension or finds that no probable cause exists for believing that the charges are true, he shall dismiss the proceeding.

If a hearing, with or without suspension, is ordered, the district attorney should receive immediate written notice of the proceedings and a true copy of the charges, and the matter shall be set for hearing not less than 10 days nor more than 30 days thereafter. The matter shall be set for hearing before the judge who originally examined the charges or before another regular superior court judge resident in or regularly holding the courts of that district or set of districts. The hearing shall be open to the public. All testimony shall be recorded. At the hearing the superior court judge shall hear evidence and make findings of fact and conclusions of law and if he finds that grounds for removal exist, he shall enter an order permanently removing the district attorney from office, and terminating his salary. If he finds that no grounds exist, he shall terminate the suspension, if any.

The district attorney may appeal from an order of removal to the Court of Appeals on the basis of error of law by the superior court judge. Pending decision of the case on appeal, the district attorney shall not perform any of the duties of his office. If, upon final determination, he is ordered reinstated either by the appellate division or by the superior court upon remand his salary shall be restored from the date of the original order of removal. (1967, c. 1049, s. 1; 1973, c. 47, s. 2; c. 148, s. 1; 1977, c. 21, ss. 1, 2; 1987 (Reg. Sess., 1988), c. 1037, s. 13.)



§ 7A-66.1. Office of solicitor may be denominated as office of district attorney; "solicitor" and "district attorney" made interchangeable; interchangeable use authorized in proceedings, documents, and quotations.

§ 7A‑66.1.  Office of solicitor may be denominated as office of district attorney; "solicitor" and "district attorney" made interchangeable; interchangeable use authorized in proceedings, documents, and quotations.

(a)        The constitutional office of solicitor may be denominated as the office of "district attorney" for all purposes, and the terms "solicitor" and "district attorney" shall be identical in meaning and interchangeable in use. All terms derived from or related to the term "solicitor" may embody this denomination.

(b)        Repealed by Session Laws 1975, c. 956, s. 5.

(c)        The interchangeable use authorized in this section includes use in all forms of oral, written, visual, and other communication including:

(1)        Oaths of office;

(2)        Other oaths or orations required or permitted in court or official proceedings;

(3)        Ballots;

(4)        Statutes;

(5)        Regulations;

(6)        Ordinances;

(7)        Judgments and other court orders and records;

(8)        Opinions in cases;

(9)        Contracts;

(10)      Bylaws;

(11)      Charters;

(12)      Official commissions, orders of appointment, proclamations,  executive orders, and other official papers or pronouncements of the Governor or any executive, legislative, or judicial official of the State or any of its subdivisions;

(13)      Official and unofficial letterheads;

(14)      Campaign advertisements;

(15)      Official and unofficial public notices; and

(16)      In all other contexts not enumerated.

The interchangeability authorized in this section extends to the  privilege of substituting terminology in matter quoted in oral, written, and other modes of communication without making indication of such change, except where such change may result in a substantive misunderstanding. Reprints or certifications of the text of the Constitution of North Carolina made by the Secretary of State, however, must retain the original terminology and indicate in brackets beside the original terminology the appropriate alternative words. (1973, c. 47, s. 1; 1975, c. 956, s. 5.)



§ 7A-67. Repealed by Session Laws 1971, c. 377, s. 32.

§ 7A‑67.  Repealed by Session Laws 1971, c. 377, s. 32.



§ 7A-68. Administrative assistants.

§ 7A‑68.  Administrative assistants.

(a)        Each district attorney shall be entitled to one administrative assistant to be appointed by the district attorney and to serve at his pleasure. The assistant need not be an attorney licensed to practice law in the State of North Carolina.

(b)        It shall be the duty of the administrative assistant to assist  the district attorney in preparing cases for trial and in expediting the criminal court docket, and to assist in such other duties as may be assigned by the district attorney.

(c)        When traveling on official business, each administrative assistant is entitled to reimbursement for his subsistence and travel expenses to the same extent as State employees generally. (1973, c. 807.)



§ 7A-69. Investigatorial assistants.

§ 7A‑69.  Investigatorial assistants.

The district attorney in prosecutorial districts 1, 3B, 4, 5, 7, 8, 11, 12, 13, 14, 15A, 15B, 16A, 18, 19B, 20A, 20B, 21, 22A, 22B, 24, 25, 26, 27A, 27B, 28, 29A, 29B, and 30 is entitled to one investigatorial assistant, and the district attorney in prosecutorial district 10 is entitled to two investigatorial assistants, to be appointed by the district attorney and to serve at his pleasure.

It shall be the duty of the investigatorial assistant to investigate cases preparatory to trial and to perform such other Duties as may be assigned by the district attorney. The investigatorial assistant is entitled to reimbursement for his subsistence and travel expenses to the same extent as State employees generally. (1975, c. 956, s. 6; 1977, c. 969, s. 1; 1981, c. 964, s. 2; 1993, c. 321, s. 200.7(e); 1997‑443, s. 18.16; 1998‑212, s. 16.21; 1999‑237, s. 17.9; 2004‑124, s. 14.7(a); 2005‑276, s. 14.2(p); 2007‑323, s. 14.25(n).)



§ 7A-69.1: Repealed by Session Laws 1985 (Reg. Sess., 1986), c. 998, s. 3.

§ 7A‑69.1: Repealed by Session Laws 1985 (Reg.  Sess., 1986), c. 998, s. 3.



§§ 7A-70 through 7A-94. Reserved for future codification purposes.

Article 10.

§§ 7A‑70 through 7A‑94.  Reserved for future codification purposes.



§ 7A-95. Reporting of trials.

Article 11.

Special Regulations.

§ 7A‑95.  Reporting of trials.

(a)        Court reporting personnel shall be utilized if available, for the reporting of trials in the superior court. If court reporters are not available in any county, electronic or other mechanical devices shall be provided by the Administrative Office of the Courts upon the request of the senior regular resident superior court judge.

(b)        The Administrative Office of the Courts shall from time to time investigate the state of the art and techniques of recording testimony, and shall provide such electronic or mechanical devices as are found to be most efficient for this purpose.

(c)        If an electronic or other mechanical device is utilized, it shall be the duty of the clerk of the superior court or some person designated by the clerk to operate the device while a trial is in progress, and the clerk shall thereafter preserve the record thus produced, which may be transcribed, as required, by any person designated by the Administrative Office of the Courts. If stenotype, shorthand, or stenomask equipment is used, the original tapes, notes, discs or other records are the property of the State, and the clerk shall keep them in his custody.

(d)        Reporting of any trial may be waived by consent of the parties.

(e)        Appointment of a reporter or reporters for superior court proceedings in each district or set of districts as defined in G.S. 7A‑41.1(a) shall be made by the senior regular resident superior court judge of that district or set of districts. The compensation and allowances of reporters in each such district or set of districts shall be fixed by the senior regular resident superior court judge, within limits determined by the Administrative Officer of the Courts, and paid by the State.

(f)         Repealed by Sessions Laws 1971, c. 377, s. 32. (1965, c. 310, s. 1; 1969, c. 1190, s. 7; 1971, c. 377, s. 32; 1987, c. 384, s. 1; 1987  (Reg. Sess., 1988), c. 1037, s. 14.)



§ 7A-96. Court adjourned by sheriff when judge not present.

§ 7A‑96.  Court adjourned by sheriff when judge not present.

If the judge of a superior court shall not be present to hold any session of court at the time fixed therefor, he may order the sheriff to adjourn the court to any day certain during the session, and on failure to hear from the judge it shall be the duty of the sheriff to adjourn the court from day to day, unless he shall be sooner informed that the judge for any reason cannot hold the session. (Code, s. 926; 1887, c. 13; 1901, c. 269; Rev., s. 1510; C.S., s. 1448; 1969, c. 1190, s. 49.)



§ 7A-97. Court's control of argument.

§ 7A‑97.  Court's control of argument.

In all trials in the superior courts there shall be allowed two addresses to the jury for the State or plaintiff and two for the defendant, except in capital felonies, when there shall be no limit as to number. The judges of the superior court are authorized to limit the time of argument of counsel to the jury on the trial of actions, civil and criminal as follows: to not less than one hour on each side in misdemeanors and appeals from justices of the peace; to not less than two hours on each side in all other civil actions and in felonies less than capital; in capital felonies, the time of argument of counsel may not be limited otherwise than by consent, except that the court may limit the number of those who may address the jury to three counsel on each side. Where any greater number of addresses or any extension of time are desired, motion shall be made, and it shall be in the discretion of the judge to allow the same or not, as the interests of justice may require. In jury trials the whole case as well of law as of fact may be argued to the jury. (1903, c. 433; Rev., s. 216; C.S., s. 203; 1927, c. 52; 1995, c. 431, s. 7.)



§ 7A-98. Reserved for future codification purposes.

§ 7A‑98.  Reserved for future codification purposes.



§ 7A-99. Reserved for future codification purposes.

§ 7A‑99.  Reserved for future codification purposes.



§ 7A-100. Election; term of office; oath; vacancy; office and office hours; appointment of acting clerk.

Article 12.

Clerk of Superior Court.

§ 7A‑100.  Election; term of office; oath; vacancy; office and office hours; appointment of acting clerk.

(a)        A clerk of the superior court for each county shall be elected by the qualified voters thereof, to hold office for a term of four years, in the manner prescribed by Chapter 163 of the General Statutes. The clerk, before entering on the duties of his office, shall take the oath of office prescribed by law. If the office of clerk of superior court becomes vacant otherwise than by the expiration of the term, or if the people fail to elect a clerk, the senior regular resident superior court judge for the county shall fill the vacancy by appointment until an election can be regularly held. In cases of death or resignation of the clerk, the senior regular resident superior court judge, pending appointment of a successor clerk, may appoint an acting clerk of superior court for a period of not longer than 30 days.

(b)        The county commissioners shall provide an office for the clerk  in the courthouse or other suitable place in the county seat. The clerk shall observe such office hours and holidays as may be directed by the Administrative Officer of the Courts. (Const., art. 4, ss. 16, 17, 29; C.C.P., ss. 139‑141; 1871‑72, c. 136; Code, ss. 74, 76, 78, 80, 114, 115; 1903, c. 467; Rev., ss. 890‑893, 895, 909, 910; C.S., ss. 926, 930, 931, 945, 946; 1935, c. 348; 1939, c. 82; 1941, c. 329;  1949, c. 122, ss. 1, 2; 1971, c. 363, s. 1; 1973, c. 240.)



§ 7A-101. Compensation.

§ 7A‑101.  Compensation.

(a)        The clerk of superior court is a full‑time employee of the State and shall receive an annual salary, payable in equal monthly installments, based on the population of the county as determined in subsection (a1) of this section, according to the following schedule:

Population                                                              Annual Salary

Less than 100,000                                                    $    82,401

100,000 to 149,999                                                       92,468

150,000 to 249,999                                                     102,536

250,000 and above                                                      112,607.

When a county changes from one population group to another, the salary of the clerk shall be changed, on July 1 of the fiscal year for which the change is reported, to the salary appropriate for the new population group, except that the salary of an incumbent clerk shall not be decreased by any change in population group during his continuance in office.

(a1)      For purposes of subsection (a) of this section, the population of a county for any fiscal year shall be the population for the beginning of that fiscal year as reported by the Office of State Budget and Management to the Administrative Office of the Courts prior to the beginning of that fiscal year.

(b)        The clerk shall receive no fees or commission by virtue of his office. The salary set forth in this section is the clerk's sole official compensation, but if, on June 30, 1975, the salary of a particular clerk, by reason of previous but no longer authorized merit increments, is higher than that set forth in the table, that higher salary shall not be reduced during his continuance in office.

(c)        In lieu of merit and other increment raises paid to regular State employees, a clerk of superior court shall receive as longevity pay an amount equal to four and eight‑tenths percent (4.8%) of the clerk's annual salary payable monthly after five years of service, nine and six‑tenths percent (9.6%) after 10 years of service, fourteen and four‑tenths percent (14.4%) after 15 years of service, nineteen and two‑tenths percent (19.2%) after 20 years of service, and twenty‑four percent (24%) after 25 years of service. Service shall mean service in the elective position of clerk of superior court, as an assistant clerk of court and as a supervisor of clerks of superior court with the Administrative Office of the Courts and shall not include service as a deputy or acting clerk. Service shall also mean service as a justice, judge, or magistrate of the General Court of Justice or as a district attorney.  (1965, c. 310, s. 1; 1967, c. 691, s. 5; 1969, c. 1186, s. 3; 1971, c. 877, ss. 1, 2; 1973, c. 571, ss. 1, 2; 1975, c. 956, s. 7; 1975, 2nd Sess., c. 983, s. 11; 1977, c. 802, s. 42; 1977, 2nd Sess., c. 1136, s. 13; 1979, c. 838, s. 85; 1979, 2nd Sess., c. 1137, s. 12; 1981, c. 964, s. 14; c. 1127, s. 12; 1983, c. 761, ss. 200, 247, 249; 1983 (Reg. Sess., 1984), c. 1034, ss. 86, 87; c. 1109, s. 13.1; 1985, c. 479, s. 211; c. 689, s. 3; c. 698, s. 10(c); 1985 (Reg. Sess., 1986), c. 1014, s. 34; 1987, c. 738, s. 20; 1987 (Reg. Sess., 1988), c. 1086, s. 14; c. 1100, ss. 16(a), 17; 1989, c. 752, s. 31; c. 799, s. 27(a); 1991 (Reg. Sess., 1992), c. 900, s. 40; c. 1039, s. 21; 1993, c. 321, s. 57(a); 1993 (Reg. Sess., 1994), c. 769, s. 7.10(a); 1996, 2nd Ex. Sess., c. 18, s. 28.4; 1997‑443, s. 33.9; 1998‑153, s. 7; 1999‑237, s. 28.4; 2000‑67, s. 26.4; 2000‑140, s. 93.1(b); 2001‑424, ss. 12.2(b), 32.5; 2004‑124, s. 31.5(b); 2005‑276, ss. 29.5, 29.23B; 2006‑66, s. 22.5; 2007‑323, ss. 28.5, 28.18A(e); 2008‑107, s. 26.5.)



§ 7A-102. Assistant and deputy clerks; appointment; number; salaries; duties.

§ 7A‑102.  Assistant and deputy clerks; appointment; number; salaries; duties.

(a)        The numbers and salaries of assistant clerks, deputy clerks, and other employees in the office of each clerk of superior court shall be determined by the Administrative Officer of the Courts after consultation with the clerk concerned. All personnel in the clerk's office are employees of the State. The clerk appoints the assistants, deputies, and other employees in the clerk's office to serve at his or her pleasure. Assistant and deputy clerks shall take the oath of office prescribed for clerks of superior court, conformed to the office of assistant or deputy clerk, as the case may be. Except as provided by subsection (c2) of this section, the job classifications and related salaries of each employee within the office of each superior court clerk shall be subject to the approval of the Administrative Officer of the Courts after consultation with each clerk concerned and shall be subject to the availability of funds appropriated for that purpose by the General Assembly.

(b)        An assistant clerk is authorized to perform all the duties and functions of the office of clerk of superior court, and any act of an assistant clerk is entitled to the same faith and credit as that of the clerk. A deputy clerk is authorized to certify the existence and correctness of any record in the clerk's office, to take the proofs and examinations of the witnesses touching the execution of a will as required by G.S. 31‑17, and to perform any other ministerial act which the clerk may be authorized and empowered to do, in his own name and without reciting the name of his principal. The clerk is responsible for the acts of his assistants and deputies. With the consent of the clerk of superior court of each county and the consent of the presiding judge in any proceeding, an assistant or deputy clerk is authorized to perform all the duties and functions of the office of the clerk of superior court in another county in any proceeding in the district or superior court that has been transferred to that county from the county in which the assistant or deputy clerk is employed.

(c)        Notwithstanding the provisions of subsection (a), the Administrative Officer of the Courts shall establish an incremental salary plan for assistant clerks and for deputy clerks based on a series of salary steps corresponding to the steps contained in the Salary Plan for State Employees adopted by the Office of State Personnel, subject to a minimum and a maximum annual salary as set forth below. On and after July 1, 1985, each assistant clerk and each deputy clerk shall be eligible for an annual step increase in his salary plan based on satisfactory job performance as determined by each clerk. Notwithstanding the foregoing, if an assistant or deputy clerk's years of service in the office of superior court clerk would warrant an annual salary greater than the salary first established under this section, that assistant or deputy clerk shall be eligible on and after July 1, 1984, for an annual step increase in his salary plan. Furthermore, on and after July 1, 1985, that assistant or deputy clerk shall be eligible for an increase of two steps in his salary plan, and shall remain eligible for a two‑step increase each year as recommended by each clerk until that assistant or deputy clerk's annual salary corresponds to his number of years of service. Any person covered by this subsection who would not receive a step increase in fiscal year 1995‑96 because that person is at the top of the salary range as it existed for fiscal year 1994‑95 shall receive a salary increase to the maximum annual salary provided by subsection (c1) of this section.

(c1)      A full‑time assistant clerk or a full‑time deputy clerk, and up to one full‑time deputy clerk serving as head bookkeeper per county, shall be paid an annual salary subject to the following minimum and maximum rates:

Assistant Clerks and                                                     Annual Salary

Head Bookkeeper

Minimum                                                                     $32,222

Maximum                                                                      54,767

Deputy Clerks                                                              Annual Salary

Minimum                                                                     $27,888

Maximum                                                                      42,596.

(c2)      The clerk of superior court may appoint assistant clerks, deputy clerks, and a head bookkeeper and set their salaries above the minimum rate established for the positions by subsection (c1) of this section if, in the clerk's discretion, (i) the needs of the clerk's office would be best served by an appointment above the minimum rate, (ii) the appointee's skills and experience support the higher rate, and (iii) the Administrative Office of the Courts certifies that there are sufficient funds available.

(d)        Full‑time assistant clerks, licensed to practice law in North Carolina, who are employed in the office of superior court clerk on and after July 1, 1984, and full‑time assistant clerks possessing a masters degree in business administration, public administration, accounting, or other similar discipline from an accredited college or university who are employed in the office of superior court clerk on and after July 1, 1997, are authorized an annual salary of not less than three‑fourths of the maximum annual salary established for assistant clerks; the clerk of superior court, with the approval of the Administrative Office of the Courts, may establish a higher annual salary but that salary shall not be higher than the maximum annual salary established for assistant clerks. Full‑time assistant clerks, holding a law degree from an accredited law school, who are employed in the office of superior court clerk on and after July 1, 1984, are authorized an annual salary of not less than two‑thirds of the maximum annual salary established for assistant clerks; the clerk of superior court, with the approval of the Administrative Office of the Courts, may establish a higher annual salary, but the entry‑level salary may not be more than three‑fourths of the maximum annual salary established for assistant clerks, and in no event may be higher than the maximum annual salary established for assistant clerks. Except as provided by subsection (c2) of this section, the entry‑level annual salary for all other assistant and deputy clerks employed on and after July 1, 1984, shall be at the minimum rates as herein established.

(e)        A clerk of superior court may apply to the Director of the Administrative Office of the Courts to enter into contracts with local governments for the provision by the State of services of assistant clerks, deputy clerks, and other employees in the office of each clerk of superior court pursuant to G.S. 153A‑212.1 or G.S. 160A‑289.1.

(f)         The Director of the Administrative Office of the Courts may provide assistance requested pursuant to subsection (e) of this section only upon a showing by the senior resident superior court judge, supported by facts, that the overwhelming public interest warrants the use of additional resources for the speedy disposition of cases involving drug offenses, domestic violence, or other offenses involving a threat to public safety.

(g)        The terms of any contract entered into with local governments pursuant to subsection (e) of this section shall be fixed by the Director of the Administrative Office of the Courts in each case. Nothing in this section shall be construed to obligate the General Assembly to make any appropriation to implement the provisions of this section or to obligate the Administrative Office of the Courts to provide the administrative costs of establishing or maintaining the positions or services provided for under this section. Further, nothing in this section shall be construed to obligate the Administrative Office of the Courts to maintain positions or services initially provided for under this section.  (1777, c. 115, s. 86; P.R.; R.C., c. 19, s. 15; Code, s. 75; 1899, c. 235, ss. 2, 3; Rev., ss. 898‑900; 1921, c. 32, ss. 1‑3; C.S., ss. 934(a)‑934(c), 935‑937; 1951, c. 159, ss. 1, 2; 1959, c. 1297; 1963, c. 1187; 1965, c. 264; c. 310, s. 1; 1971, c. 363, s. 2; 1973, c. 678; 1983 (Reg. Sess., 1984), c. 1034, ss. 88, 89; 1985, c. 479, s. 212; c. 757, s. 190; 1985 (Reg. Sess., 1986), c. 1014, s. 35; 1987, c. 738, s. 21(a); 1987 (Reg. Sess., 1988), c. 1086, s. 15; 1989, c. 445; c. 752, s. 32; 1991 (Reg. Sess., 1992), c. 900, ss. 42, 119; 1993, c. 321, ss. 58, 59; 1993 (Reg. Sess., 1994), c. 769, ss. 7.11, 7.12; 1995, c. 507, s. 7.6(a), (b); 1996, 2nd Ex. Sess., c. 18, s. 28.5; 1997‑443, ss. 33.12, 33.10(b); 1998‑153, s. 8(b); 1999‑237, s. 28.5; 2000‑67, ss. 15.4(b), 26.5; 2001‑424, s. 32.6; 2003‑284, s. 30.14B; 2004‑124, s. 31.6(b); 2005‑276, s. 29.6; 2006‑66, s. 22.6; 2007‑323, s. 28.6; 2008‑107, s. 26.6.)



§ 7A-102.1. Transfer of sick leave earned as county or municipal employees by certain employees in offices of clerks of superior court.

§ 7A‑102.1.  Transfer of sick leave earned as county or municipal employees by certain employees in offices of clerks of superior court.

(a)        All assistant clerks, deputy clerks and other employees of the clerks of the superior court of this State, secretaries to superior court judges and district attorneys, and court reporters of the superior courts, who have heretofore been, or shall hereafter be, changed in status from county employees to State employees by reason of the enactment of Chapter 7A of the General Statutes, shall be entitled to transfer sick leave accumulated as a county employee pursuant to any county system and standing to the credit of such employee at the time of such change of status to State employee, without any maximum limitation thereof. Such earned sick leave credit shall be certified to the Administrative Office of the Courts by the official or employee responsible for keeping sick leave records for the county, and the Administrative Office of the Courts shall accord such transferred sick leave credit the same status as if it had been earned as a State employee.

(b)        All clerks, assistant clerks, deputy clerks and other employees of any court inferior to the superior court which has been or may be abolished by reason of the enactment of Chapter 7A of the General Statutes, who shall thereafter become a State employee by employment in the Judicial Department, shall be entitled to transfer sick leave earned as a municipal or county employee pursuant to any municipal or county system in effect on the date said court was abolished, without any maximum limitation thereof. Such earned sick leave credit shall be certified to the Administrative Office of the Courts by the official or employee responsible for keeping sick leave records for the municipality or county, and the Administrative Office of the Courts shall accord such transferred sick leave credit the same status as if it had been earned as a State employee.

(c)        Any employee covered by this section who retires on or after May 22, 1973, shall be given credit for all sick leave accumulated on May 22, 1973. (1967, c. 1187, ss. 1, 2; 1969, c. 1190, s. 8; 1973, c. 47, s. 2; c. 795, ss. 1‑3.)



§ 7A-103. Authority of clerk of superior court.

§ 7A‑103.  Authority of clerk of superior court.

The clerk of superior court is authorized to:

(1)        Issue subpoenas to compel the attendance of any witness residing or being in the State, or to compel the production of any document or paper, material to any inquiry in his court.

(2)        Administer oaths, and to take acknowledgment and proof of the execution of all instruments or writings.

(3)        Issue commissions to take the testimony of any witness within or without the State.

(4)        Issue citations and orders to show cause to parties in all matters cognizable in his court, and to compel the appearance of such parties.

(5)        Enforce all lawful orders and decrees, by execution or otherwise, against those who fail to comply therewith or to execute lawful process. Process may be issued by the clerk, to be executed in any county of the State, and to be returned before him.

(6)        Certify and exemplify, under seal of his court, all documents, papers or records therein, which shall be received in evidence in all the courts of the State.

(7)        Preserve order in this court, punish criminal contempts, and  hold persons in civil contempt; subject to the limitations contained in Chapter 5A of the General Statutes of North Carolina.

(8)        Adjourn any proceeding pending before him from time to time.

(9)        Open, vacate, modify, set aside, or enter as of a former time, decrees or orders of his court.

(10)      Enter default or judgment in any action or proceeding pending in his court as authorized by law.

(11)      Award costs and disbursements as prescribed by law, to be paid personally, or out of the estate or fund, in any proceeding before him.

(12)      Compel an accounting by magistrates and compel the return to the clerk of superior court by the person having possession thereof, of all money, records, papers, dockets and books held by such magistrate by virtue or color of his office.

(13)      Grant and revoke letters testamentary, letters of administration, and letters of trusteeship.

(14)      Appoint and remove guardians and trustees, as provided by law.

(15)      Audit the accounts of fiduciaries, as required by law.

(16)      Exercise jurisdiction conferred on him in every other case prescribed by law. (C.C.P., ss. 417, 418, 442; Code, ss. 103, 108; 1901, c. 614, s. 2; Rev., s. 901; 1919, c. 140; C. S., s. 938; 1949, c. 57, s. 1; 1951, c. 28, s. 1; 1961, c. 341, s. 2; 1971, c. 363, s. 3; 1979, 2nd Sess., c. 1080, s. 5.)



§ 7A-104. Disqualification; waiver; removal; when judge acts.

§ 7A‑104.  Disqualification; waiver; removal; when judge acts.

(a)        The clerk shall not exercise any judicial powers in relation to any estate, proceeding, or civil action:

(1)        If he has, or claims to have, an interest by distribution, by will, or as creditor or otherwise;

(2)        If he is so related to any person having or claiming such an interest that he would, by reason of such relationship, be disqualified as a juror, but the disqualification on this ground ceases unless the objection is made at the first hearing of the matter before him;

(3)        If clerk or the clerk's spouse is a party or a subscribing witness to any deed of conveyance, testamentary paper or nuncupative will, but this disqualification ceases when such deed, testamentary paper, or will has been finally admitted to probate by another clerk, or before the judge of the superior court;

(4)        If clerk or the clerk's spouse is named as executor or trustee in any testamentary or other paper, but this disqualification ceases when the will or other paper is finally admitted to probate by another clerk, or before the judge of the superior court. The clerk may renounce the executorship and endorse the renunciation on the will or on some paper attached thereto, before it is propounded for probate, in which case the renunciation must be recorded with the will if it is admitted to probate.

(a1)      The clerk may disqualify himself in a proceeding in circumstances justifying disqualification or recusement by a judge.

(a2)      The parties may waive the disqualification specified in this section, and upon the filing of such written waiver, the clerk shall act as in other cases.

(b)        When any of the disqualifications specified in this section exist, and there is no waiver thereof, or when there is no renunciation under subdivision (a)(4) of this section, any party in interest may apply to a superior court judge who has jurisdiction pursuant to G.S. 7A‑47.1 or G.S. 7A‑48 in that county, for an order to remove the proceedings to the clerk of superior court of an adjoining county in the district or set of districts; or he may apply to the judge to make either in vacation or during a session of court all necessary orders and judgments in any proceeding in which the clerk is disqualified, and the judge in such cases is hereby authorized to make any and all necessary orders and judgments as if he had the same original jurisdiction as the clerk over such proceedings.

(c)        In any case in which the clerk of the superior court is executor, administrator, collector, or guardian of an estate at the time of his election or appointment to office, in order to enable him to settle such estate, a superior court judge who has jurisdiction pursuant to G.S. 7A‑47.1 or G.S. 7A‑48 in that county may make such orders as may be necessary in the settlement of the estate; and he may audit the accounts or appoint a commissioner to audit the accounts of such executor or administrator, and report to him for his approval, and when the accounts are so approved, the judge shall order the proper records to be made by the clerk. (C.C.P., ss. 419‑421; 1871‑72, cc. 196, 197; Code, ss. 104‑107; Rev., ss. 902‑905; 1913, c. 70, s. 1; C.S., ss. 939‑942; 1935, c. 110, s. 1; 1971, c. 363, s. 4; 1977, c. 546; 1987 (Reg. Sess., 1988), c. 1037, s. 15; 1989, c. 493, s. 1.)



§ 7A-105. Suspension, removal, and reinstatement of clerk.

§ 7A‑105.  Suspension, removal, and reinstatement of clerk.

A clerk of superior court may be suspended or removed from office for willful misconduct or mental or physical incapacity, and reinstated, under the same procedures as are applicable to a superior court district attorney, except that the procedure shall be initiated by the filing of a sworn affidavit with the chief district judge of the district in which the clerk resides, and the hearing shall be conducted by the senior regular resident superior court judge serving  the county of the clerk's residence. If suspension is ordered, the judge shall appoint some qualified person to act as clerk during the period of the suspension. (1967, c. 691, s. 6; 1971, c. 363, s. 10; 1973, c. 47, s. 2; c. 148, s. 2.)



§ 7A-106. Custody of records and property of office.

§ 7A‑106.  Custody of records and property of office.

(a)        It is the duty of the clerk of superior court, upon going out of office for any reason, to deliver to his successor, or such person as the senior regular resident superior court judge may designate, all records, books, papers, moneys, and property belonging to his office, and obtain receipts therefor.

(b)        Any clerk going out of office or such other person having custody of the records, books, papers, moneys, and property of the office who fails to transfer and deliver them as directed shall forfeit and pay the State one thousand dollars ($1,000), which shall be sued for by the district attorney. (R.C., c. 19, s. 14; C.C.P., s. 142; Code, ss. 81, 124; Rev., ss. 906, 907; C.S., s. 943; 1971, c. 363, s. 5; 1973, c. 47, s. 2.)



§ 7A-107. Bonds of clerks, assistant and deputy clerks, and employees of office.

§ 7A‑107.  Bonds of clerks, assistant and deputy clerks, and employees of office.

The Administrative Officer of the Courts shall require, or purchase, in such amounts as he deems proper, individual or blanket bonds for any and all clerks of superior court, assistant clerks, deputy clerks, and other persons employed in the offices of the various clerks of superior court, or one blanket bond covering all such clerks and other persons, such bond or bonds to be conditioned upon faithful performance of duty, and made payable to the State. The  premiums shall be paid by the State. (1965, c. 310, s. 1; 1967, c. 691, s. 7; 1971, c. 363, ss. 10, 11.1; c. 518, s. 2.)



§ 7A-108. Accounting for fees and other receipts; audit.

§ 7A‑108.  Accounting for fees and other receipts; audit.

The Administrative Office of the Courts shall establish procedures for the receipt, deposit, protection, investment, and disbursement of all funds coming into the hands of the clerk of superior court. The fees to be remitted to counties and municipalities shall be paid to them monthly by the clerk of superior court.

The operations of the Administrative Office of the Courts and the Clerks of Superior Court shall be subject to the oversight of the State Auditor pursuant to Article 5A of Chapter 147 of the General Statutes.  (1965, c. 310, s. 1; 1969, c. 1190, s. 9; 1971, c. 363, s. 10; 1983, c. 913, s. 5; 2009‑516, s. 4.)



§ 7A-109. Record-keeping procedures.

§ 7A‑109.  Record‑keeping procedures.

(a)        Each clerk shall maintain such records, files, dockets and indexes as are prescribed by rules of the Director of the Administrative Office of the Courts. Except as prohibited by law, these records shall be open to the inspection of the public during regular office hours, and shall include civil actions, special proceedings, estates, criminal actions, juvenile actions, minutes of the court, judgments, liens, lis pendens, and all other records required by law to be maintained. The rules prescribed by the Director shall be designed to accomplish the following purposes:

(1)        To provide an accurate record of every determinative legal action, proceeding, or event which may affect the person or property of any individual, firm, corporation, or association;

(2)        To provide a record during the pendency of a case that allows for the efficient handling of the matter by the court from its initiation to conclusion and also affords information as to the progress of the case;

(3)        To provide security against the loss or destruction of original documents during their useful life and a permanent record for historical uses;

(4)        To provide a system of indexing that will afford adequate access to all records maintained by the clerk;

(5)        To provide, to the extent possible, for the maintenance of records affecting the same action or proceeding in one rather than several units; and

(6)        To provide a reservoir of information useful to those interested in measuring the effectiveness of the laws and the efficiency of the courts in administering them.

(b)        The rules shall provide for indexing according to the minimum criteria set out below:

(1)        Civil actions.  the names of all parties;

(2)        Special proceedings.  the names of all parties;

(3)        Administration of estates.  the name of the estate and in the case of testacy the name of each devisee;

(4)        Criminal actions.  the names of all defendants;

(5)        Juvenile actions.  the names of all juveniles;

(6)        Judgments, liens, lis pendens, etc.  the names of all parties against whom a lien has been created by the docketing of a judgment, notice of lien, transcript, certificate, or similar document and the names of all parties in those cases in which a notice of lis pendens has been filed with the clerk and abstracted on the judgment docket.

(c)        The rules shall require that all documents received for docketing shall be immediately indexed either on a permanent or temporary index. The rules may prescribe any technological process deemed appropriate for the economical and efficient indexing, storage and retrieval of information.

(d)        In order to facilitate public access to court records, except where public access is prohibited by law, the Director may enter into one or more nonexclusive contracts under reasonable cost recovery terms with third parties to provide remote electronic access to the records by the public. Costs recovered pursuant to this subsection shall be remitted to the State Treasurer to be held in the Court Information Technology Fund established in G.S. 7A‑343.2.

(e)        If any contracts entered into under G.S. 7A‑109(d) [subsection (d) of this section] are in effect during any calendar year, the Director of the Administrative Office of the Courts shall submit to the Joint Legislative Commission on Governmental Operations not later than February 1 of the following year a report on all those contracts. (Code, ss. 83, 95, 96, 97, 112, 1789; 1887, c. 178, s. 2; 1889, c. 181, s. 4; 1893, c. 52; 1899, c. 1, s. 17; cc. 82, 110; 1901, c. 2, s. 9; c. 89, s. 13; c. 550, s. 3; 1903, c. 51; c. 359, s. 6; 1905, c. 360, s. 2; Rev., s. 915; 1919, c. 78, s. 7; c. 152; c. 197, s. 4; c. 314; C.S., s. 952; 1937, c. 93; 1953, c. 259; c. 973, s. 3; 1959, c. 1073, s. 3; c. 1163, s. 3; 1961, c. 341, ss. 3, 4; c. 960; 1965, c. 489; 1967, c. 691, s. 39; c. 823, s. 2; 1971, c. 192; c. 363, s. 6; 1997‑199, ss. 1, 2; 1999‑237, s. 17.15(c).)



§ 7A-109.1. List of prisoners furnished to judges.

§ 7A‑109.1.  List of prisoners furnished to judges.

(a)        The clerk of superior court must furnish to each judge presiding over a criminal court a report listing the name, reason for confinement, period of confinement, and, when appropriate, charge or charges, amount of bail and conditions of release, and next scheduled court appearance of each person listed on the most recent report filed under the provisions of G.S. 153A‑229.

(b)        The clerk must file the report with superior court judges presiding over mixed or criminal sessions at the beginning of each session and must file the report with district court judges at each session or weekly, whichever is the less frequent. (1973, c. 1286, s. 5; 1975, c. 166, s. 22.)



§ 7A-109.2. (Contingent expiration date - see notes) Records of dispositions in criminal cases.

§ 7A‑109.2.  (Contingent expiration date  see notes) Records of dispositions in criminal cases.

Each clerk of superior court shall ensure that all records of dispositions in criminal cases, including those records filed electronically, contain all the essential information about the case, including the identity of the presiding judge and the attorneys representing the State and the defendant. (1998‑208, s. 2.)

§ 7A‑109.2.  (Contingent effective date  see notes) Records of dispositions in criminal cases; impaired driving integrated data system.

(a)        Each clerk of superior court shall ensure that all records of dispositions in criminal cases, including those records filed electronically, contain all the essential information about the case, including the the name of the presiding judge and the attorneys representing the State and the defendant.

(b)        In addition to the information required by subsection (a) of this section for all offenses involving impaired driving as defined by G.S. 20‑4.01, all charges of driving while license revoked for an impaired driving license revocation as defined by G.S. 20‑28.2, and any other violation of the motor vehicle code involving the operation of a vehicle and the possession, consumption, use, or transportation of alcoholic beverages, the clerk shall include in the electronic records the following information:

(1)        The reasons for any pretrial dismissal by the court.

(2)        The alcohol concentration reported by the charging officer or chemical analyst, if any.

(3)        The reasons for any suppression of evidence. (1998‑208, s. 2; 2006‑253, s. 20.1.)



§ 7A-109.3. Delivery of commitment order.

§ 7A‑109.3.  Delivery of commitment order.

(a)        Whenever the district court sentences a person to imprisonment and commitment to the custody of the Department of Correction pursuant to G.S. 15A‑1352, the clerk of superior court shall furnish the sheriff with the signed order of commitment within 48 hours of the issuance of the sentence.

(b)        Whenever the superior court sentences a person to imprisonment and commitment to the custody of the Department of Correction pursuant to G.S. 15A‑1352, the clerk of superior court shall furnish the sheriff with the signed order of commitment within 72 hours of the issuance of the sentence. (1999‑237, s. 18.10(c).)



§ 7A-109.4. Records of offenses involving impaired driving.

§ 7A‑109.4.  Records of offenses involving impaired driving.

The clerk of superior court shall maintain all records relating to an offense involving impaired driving as defined in G.S. 20‑4.01(24a) for a minimum of 10 years from the date of conviction. Prior to destroying the record, the clerk shall record the name of the defendant, the judge, the prosecutor, and the attorney or whether there was a waiver of attorney, the alcohol concentration or the fact of refusal, the sentence imposed, and whether the case was appealed to superior court and its disposition. (2006‑253, s. 24.)



§ 7A-110. List of attorneys furnished to Secretary of Revenue.

§ 7A‑110.  List of attorneys furnished to Secretary of Revenue.

On or before the first of May each year the clerk of superior court shall certify to the Secretary of Revenue the names and addresses of all attorneys‑at‑law located within the clerk's county who are engaged in the practice of law. (1931, c. 290; 1971, c. 363, s. 7; 1973, c. 476, s. 193.)



§ 7A-111. Receipt and disbursement of insurance and other moneys for minors and incapacitated adults.

§ 7A‑111.  Receipt and disbursement of insurance and other moneys for minors and incapacitated adults.

(a)        When a minor under 18 years of age is named beneficiary in a policy or policies of insurance, and the insured dies prior to the majority of such minor, and the proceeds of each individual policy do not exceed twenty‑five thousand dollars ($25,000) such proceeds may be paid to and, if paid, shall be received by the public guardian or clerk of the superior court of the county wherein the beneficiary is domiciled. The receipt of the public guardian or clerk shall be a full and complete discharge of the insurer issuing the policy or policies to the extent of the amount paid to such public guardian or clerk.

Any person having in his possession twenty‑five thousand dollars ($25,000) or less for any minor under 18 years of age for whom there is no guardian, may pay such moneys into the office of the public guardian, if any, or the office of the clerk of superior court of the county of the recipient's domicile. The receipt of the public guardian or clerk shall constitute a valid release of the payor's obligation to the extent of the sum delivered to the clerk.

The clerk is authorized under this section to receive, to administer and to disburse the monies held in such sum or sums and at such time or times as in his judgment is in the best interest of the child, except that the clerk must first determine that the parents or other persons responsible for the child's support and maintenance are financially unable to provide the necessities for such child, and also that the child is in need of maintenance and support or other necessities, including, when appropriate, education. The clerk shall require receipts or paid vouchers showing that the monies disbursed under this section were used for the exclusive use and benefit of the child.

(b)        When an adult who is mentally incapable on account of sickness, old age, disease or other infirmity to manage his own affairs is named beneficiary in a policy or policies of insurance, and the insured dies during the incapacity of such adult, and the proceeds of each individual policy do not exceed five thousand dollars ($5,000) such proceeds may be paid to and, if paid, shall be received by the public guardian or clerk of the superior court of the county wherein the beneficiary is domiciled. A certificate of mental incapacity, signed by a physician or reputable person who has had an opportunity to observe the mental condition of an adult beneficiary, filed with the clerk, is prima facie evidence of the mental incapacity of such adult, and authorizes the clerk to receive and administer funds under this section. The receipt of the public guardian or clerk shall be a full and complete discharge of the insurer issuing the policy or policies to the extent of the amount paid to such public guardian or clerk.

Any person having in his possession five thousand dollars ($5,000) or less for any incapacitated adult for whom there is no guardian, may pay such monies into the office of the public guardian, if any, or the office of the clerk of superior court of the county of the recipient's domicile. The clerk's receipt shall constitute a valid release of the payor's obligation to the extent of the sum delivered to the clerk.

The clerk is authorized to receive, to administer and, upon a finding of fact that it is in the best interest of the incapacitated adult, to disburse funds directly to a creditor, a relative or to some discreet and solvent neighbor or friend for the purpose of handling the property and affairs of the incapacitated adult. The clerk shall require receipts or paid vouchers showing that the monies disbursed under this section were used for the exclusive use and benefit of the incapacitated adult.

(c)        Any monies paid to the clerk of the superior court under subsection (a) of this section shall also include the name, last known address, social security number or taxpayer identification number of the beneficiary or payee, and the name and address of the nearest relative of the beneficiary or payee.

(d)        The determination of incapacity authorized in subsection (b) of this section is separate and distinct from the procedure for the determination of incompetency provided in Chapter 35A. (1899, c. 82; Rev., s. 924; 1911, c. 29, s. 1; 1919, c. 91; C.S., s. 962; Ex. Sess., 1924, c. 1, s. 1; 1927, c. 76; 1929, c. 15; 1933, c. 363; 1937, c. 201; 1945, c. 160, ss. 1, 2; 1949, c. 188; 1953, c. 101; 1959, c. 794, ss. 1, 2; 1961, c. 377; 1971, c. 363, s. 8; c. 1231, s. 1; 1983, c. 65, s. 3; 1987, c. 29; c. 550, s. 14.)



§ 7A-112. Investment of funds in clerk's hands.

§ 7A‑112.  Investment of funds in clerk's hands.

(a)        The clerk of the superior court may in his discretion invest moneys secured by virtue or color of the clerk's office or as receiver in any of the following securities:

(1)        Obligations of the United States or obligations fully guaranteed both as to principal and interest by the United States;

(2)        Obligations of the State of North Carolina;

(3)        Obligations of North Carolina cities or counties approved by the Local Government Commission; and

(4)        Shares of any building and loan association organized under the laws of this State, or of any federal savings and loan association having its principal office in this State, and certificates of deposit for time deposits or savings accounts in any bank or trust company authorized to do business in North Carolina, to the extent in each instance that such shares or deposits are insured by the State or federal government or any agency thereof or by any mutual deposit guaranty association authorized by the Commissioner of Banks of North Carolina to do business in North Carolina pursuant to Article 7A of Chapter 54 of the General Statutes. If the clerk desires to deposit in a bank, saving and loan, or trust company funds entrusted to the clerk by virtue or color of the clerk's office, beyond the extent that such deposits are insured by the State or federal government or an agency thereof or by any mutual deposit guaranty association authorized by the Commissioner of Banks of North Carolina to do business in North Carolina pursuant to Article 7A of Chapter 54 of the General Statutes, the clerk shall require such depository to furnish a corporate surety bond or obligations of the United States or obligations fully guaranteed both as to principal and interest by the United States or obligations of the State of North Carolina, or of counties and municipalities of North Carolina whose obligations have been approved by the Local Government Commission.

(b)        When money in a single account in excess of two thousand dollars ($2,000) is received by the clerk by virtue or color of his office and it can reasonably be expected that the money will remain on deposit with the clerk in excess of six months from date of receipt, the money exceeding two thousand dollars ($2,000) shall be invested by the clerk within 60 days of receipt in investments authorized by this section. The first two thousand dollars ($2,000) of these accounts and money in a single account totaling less than two thousand dollars ($2,000), received by the clerk by virtue or color of his office, shall be invested, or administered, or invested and administered, by the clerk in accordance with regulations promulgated by the Administrative Officer of the Courts. This subsection shall not apply to cash bonds or to money received by the clerk to be disbursed to governmental units.

(c)        The State Auditor is hereby authorized and empowered to inspect the records of the clerk to insure compliance with this section, and he shall report noncompliance with the provisions of this section to the Administrative Officer of the Courts.

(d)        It shall be unlawful for the clerk of the superior court of any county receiving any money by virtue or color of his office to apply or invest any of it except as authorized under this section. Any clerk violating the provisions of this section shall be guilty of a Class 1 misdemeanor. (1931, c. 281, ss. 1‑3, 5; 1937, c. 188; 1939, cc. 86, 110; 1943, c. 543; 1971, c. 363, s. 9; c. 956, s. 1; 1973, c. 1446, s. 4; 1975, c. 496, ss. 1, 2; 1989, c. 76, s. 13; 1993, c. 539, s. 4; 1994, Ex. Sess., c. 24, s. 14(c); 1993 (Reg. Sess., 1994), c. 656, s. 1; 2001‑193, s. 16.)



§ 7A-112.1. Deposit of money held by clerks.

§ 7A‑112.1.  Deposit of money held by clerks.

The clerk of superior court shall deposit any funds that he receives by virtue of his office, except funds invested pursuant to G.S. 7A‑112, in an interest‑bearing checking account or accounts in a bank, savings and loan, or trust company licensed to do business in North Carolina, at the maximum feasible interest rate available taking into consideration prevailing interest rates and the checking account services provided to the clerk's office by the bank, savings and loan, or trust company. The funds deposited in such checking accounts shall be guaranteed to the same extent and in the same manner as funds invested pursuant to G.S. 7A‑112. (1985, c. 475, s. 1.)



§ 7A-113. Bookkeeping and accounting systems equipment.

§ 7A‑113.  Bookkeeping and accounting systems equipment.

Notwithstanding the provisions of G.S. 147‑64.6(10), proposed changes in the kinds of bookkeeping and accounting systems equipment employed by the clerk of superior court shall be subject to review and approval by the Office of State Budget and Management. The Administrative Officer of the Courts shall, prior to implementing any change in the kinds of equipment, file with the Office of State Budget and Management a request for approval of the change, along with supporting information. If within 30 days of the filing of the request the Office of State Budget and Management has not disapproved the request, the request shall be deemed to be approved. (1983 (Reg. Sess., 1984), c. 1109, s. 9; 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b).)



§ 7A-114. Where practical, provision of secure area for domestic violence victims waiting for hearing.

§ 7A‑114.  Where practical, provision of secure area for domestic violence victims waiting for hearing.

Where practical, upon request of a domestic violence victim, the clerk of Superior Court of any county shall coordinate with the county Sheriff to make available to the victim a secure area, segregated from the general population of the courtroom, to await hearing of their court case. The Clerk shall notify the presiding judge on the date of the hearing that the victim is present in a segregated location. (2007‑15, s. 2.)



§§ 7A-115 through 7A-129. Reserved for future codification purposes.

§§ 7A‑115 through 7A‑129.  Reserved for future codification purposes.



§ 7A-130. Creation of district court division and district court districts; seats of court.

SUBCHAPTER IV.  DISTRICT COURT DIVISION

OF THE GENERAL COURT OF JUSTICE.

Article 13.

Creation and Organization of the District Court Division.

§ 7A‑130.  Creation of district court division and district court districts; seats of court.

The district court division of the General Court of Justice is hereby created.  It consists of various district courts organized in territorial districts.  The numbers and boundaries of the districts are as provided by G.S. 7A‑133.  The district court shall sit in the county seat of each county, and at such additional places in each county as the General Assembly may authorize, except that sessions of court are not required at an additional seat of court unless the chief district judge and the Administrative Officer of the Courts concur in a finding that the facilities are adequate. (1965, c. 310, s. 1; 1987, c. 509, s. 14; c. 738, s. 124.)



§ 7A-131. Establishment of district courts.

§ 7A‑131.  Establishment of district courts.

District courts are established, within districts, in accordance with the following schedule:

(1)        On the first Monday in December, 1966, the first, the twelfth,  the fourteenth, the sixteenth, the twenty‑fifth, and the thirtieth districts;

(2)        On the first Monday in December, 1968, the second, the third, the fourth, the fifth, the sixth, the seventh, the eighth, the ninth, the tenth, the eleventh, the thirteenth, the fifteenth, the eighteenth, the twentieth, the twenty‑first, the twenty‑fourth, the twenty‑sixth, the twenty‑seventh, and the twenty‑ninth districts;

(3)        On the first Monday in December, 1970, the seventeenth, the nineteenth, the twenty‑second, the twenty‑third, and the twenty‑eighth districts. (1965, c. 310, s. 1.)



§ 7A-132. Judges, district attorneys, full-time assistant district attorneys and magistrates for district court districts.

§ 7A‑132.  Judges, district attorneys, full‑time assistant district attorneys and magistrates for district court districts.

Each district court district shall have one or more judges and one district attorney. Each county within each district shall have at least one magistrate.

For each district the General Assembly shall prescribe the numbers of district judges, and the numbers of full‑time assistant district attorneys. For each county within each district the General Assembly shall prescribe a minimum number of magistrates. (1965, c. 310, s. 1; 1967, c. 1049, s. 5; 1973, c. 47, s. 2; 2006‑187, s. 7(b).)



§ 7A-133. Numbers of judges by districts; numbers of magistrates and additional seats of court, by counties.

§ 7A‑133.  Numbers of judges by districts; numbers of magistrates and additional seats of court, by counties.

(a)        (Effective until January 15, 2009)  Each district court district shall have the numbers of judges as set forth in the following table:



District                                Judges                                                  County

‑

1                                         5                                                   Camden

Currituck

Chowan

Dare

Gates

Pasquotank

Perquimans

2                                         4                                                   Martin

Beaufort

Tyrrell

Hyde

Washington

3A                                      5                                                   Pitt

3B                                      6                                                   Craven

Pamlico

Carteret

4                                         8                                                   Sampson

Duplin

Jones

Onslow

5                                         8                                                   New Hanover

Pender

6A                                      3                                                   Halifax

6B                                      3                                                   Northampton

Bertie

Hertford

7                                         7                                                   Nash

Edgecombe

Wilson

8                                         6                                                   Wayne

Greene

Lenoir

9                                         4                                                   Granville

(part of Vance

see subsection (b))

Franklin

9A                                      2                                                   Person

Caswell

9B                                      2                                                   Warren

(part of Vance

see subsection (b))

10                                     17                                                   Wake

11                                     10                                                   Harnett

Johnston

Lee

12                                     10                                                   Cumberland

13                                       6                                                   Bladen

Brunswick

Columbus

14                                       7                                                   Durham

15A                                    4                                                   Alamance

15B                                    5                                                   Orange

Chatham

16A                                    3                                                   Scotland

Hoke

16B                                    5                                                   Robeson

17A                                    3                                                   Rockingham

17B                                    4                                                   Stokes

Surry

18                                     14                                                   Guilford

19A                                    4                                                   Cabarrus

19B                                    7                                                   Montgomery

Moore

Randolph

19C                                    5                                                   Rowan

20A                                    4                                                   Stanly

Anson

Richmond

20B                                    1                                                   (part of Union

see subsection (b))

20C                                    2                                                   (part of Union

see subsection (b))

20D                                    1                                                   Union

21                                     10                                                   Forsyth

22A                                    5                                                   Alexander

Iredell

22B                                    6                                                   Davidson

Davie

23                                       4                                                   Alleghany

Ashe

Wilkes

Yadkin

24                                       4                                                   Avery

Madison

Mitchell

Watauga

Yancey

25                                       9                                                   Burke

Caldwell

Catawba

26                                     19                                                   Mecklenburg

27A                                    7                                                   Gaston

27B                                    5                                                   Cleveland

Lincoln

28                                       7                                                   Buncombe

29A                                    3                                                   McDowell

Rutherford

29B                                    4                                                   Henderson

Polk

Transylvania

30                                       6                                                   Cherokee

Clay

Graham

Haywood

Jackson

Macon

Swain.

(a)        (Contingently effective January 15, 2009; see note for contingency regarding District 11)  Each district court district shall have the numbers of judges as set forth in the following table:



District                                Judges                                                  County

‑

1                                         5                                                   Camden

Chowan

Currituck

Dare

Gates

Pasquotank

Perquimans

2                                         4                                                   Martin

Beaufort

Tyrrell

Hyde

Washington

3A                                      5                                                   Pitt

3B                                      6                                                   Craven

Pamlico

Carteret

4                                         8                                                   Sampson

Duplin

Jones

Onslow

5                                         9                                                   New Hanover

Pender

6A                                      3                                                   Halifax

6B                                      3                                                   Northampton

Bertie

Hertford

7                                         7                                                   Nash

Edgecombe

Wilson

8                                         6                                                   Wayne

Greene

Lenoir

9                                         4                                                   Granville

(part of Vance

see subsection (b))

Franklin

9A                                      2                                                   Person

Caswell

9B                                      2                                                   Warren

(part of Vance

see subsection (b))

10                                     19                                                   Wake

11                                     11                                                   Harnett

Johnston

Lee

12                                     10                                                   Cumberland

13                                       6                                                   Bladen

Brunswick

Columbus

14                                       7                                                   Durham

15A                                    4                                                   Alamance

15B                                    5                                                   Orange

Chatham

16A                                    3                                                   Scotland

Hoke

16B                                    5                                                   Robeson

17A                                    3                                                   Rockingham

17B                                    4                                                   Stokes

Surry

18                                     14                                                   Guilford

19A                                    4                                                   Cabarrus

19B                                    7                                                   Montgomery

Moore

Randolph

19C                                    5                                                   Rowan

20A                                    4                                                   Stanly

Anson

Richmond

20B                                    1                                                   (part of Union

see subsection (b))

20C                                    2                                                   (part of Union

see subsection (b))

20D                                    1                                                   Union

21                                     10                                                   Forsyth

22A                                    5                                                   Alexander

Iredell

22B                                    6                                                   Davidson

Davie

23                                       4                                                   Alleghany

Ashe

Wilkes

Yadkin

24                                       4                                                   Avery

Madison

Mitchell

Watauga

Yancey

25                                       9                                                   Burke

Caldwell

Catawba

26                                     21                                                   Mecklenburg

27A                                    7                                                   Gaston

27B                                    5                                                   Cleveland

Lincoln

28                                       7                                                   Buncombe

29A                                    3                                                   McDowell

Rutherford

29B                                    4                                                   Henderson

Polk

Transylvania

30                                       6                                                   Cherokee

Clay

Graham

Haywood

Jackson

Macon

Swain.

(b)        For district court districts of less than a whole county, or with part or all of one county with part of another, the composition of the district is as follows:

(1)        District Court District 9 consists of Franklin and Granville Counties and the remainder of Vance County not in District Court District 9B.

(2)        District Court District 9B consists of Warren County and East Henderson I, North Henderson I, North Henderson II, Middleburg, Townsville, and Williamsboro Precincts of Vance County.

(3)        District Court District 20C consists of the remainder of Union County not in District Court District 20B.

(4)        District Court District 20B consists of Precinct 01: Tract 204.01: Block Group 2: Block 2040, Block 2057, Block 2058, Block 2060, Block 2061, Block 2062, Block 2064, Block 2065; Tract 204.02: Block Group 2: Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034; Block Group 3: Block 3000, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3029, Block 3030, Block 3031, Block 3032, Block 3033, Block 3034, Block 3035, Block 3036, Block 3037, Block 3038, Block 3039, Block 3040, Block 3041, Block 3042, Block 3043, Block 3044, Block 3045, Block 3046, Block 3047; Block Group 4: Block 4035, Block 4054, Block 4055; Precinct 02: Tract 205: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1037, Block 1038; Block Group 2: Block 2081, Block 2082, Block 2092, Block 2099, Block 2100, Block 2101, Block 2102; Tract 206: Block Group 3: Block 3036, Block 3038, Block 3039, Block 3040, Block 3048; Block Group 4: Block 4053; Precinct 03, Precinct 04, Precinct 06: Tract 202.02: Block Group 1: Block 1012, Block 1013, Block 1014, Block 1015, Block 1017, Block 1018, Block 1021, Block 1022, Block 1023; Tract 204.01: Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2033, Block 2034, Block 2035, Block 2036, Block 2041, Block 2042, Block 2043, Block 2044, Block 2045, Block 2056, Block 2063, Block 2999; Precinct 08, Precinct 09, Precinct 10, Precinct 13, Precinct 23: Tract 206: Block Group 4: Block 4051; Precinct 25: Tract 206: Block Group 4: Block 4036; Precinct 34, Precinct 36, Precinct 43 of Union County.

Precinct boundaries as used in this section for Vance County are those shown on maps on file with the Legislative Services Office on May 1, 1991, for Union County, are those shown on the Legislative Services Office's redistricting computer database on January 1, 2005; and for other counties are those reported by the United States Bureau of the Census under Public Law 94‑171 for the 1990 Census in the IVTD Version of the TIGER files.

(b1)      The qualified voters of District Court District 11 shall elect all eight judges established for the District in subsection (a) of this section, but only persons who reside in Johnston County may be candidates for five of the judgeships, only persons who reside in Harnett County may be candidates for two of the judgeships, and only persons who reside in Lee County may be candidates for the remaining judgeship.

(b2)      (For expiration date, see note) The qualified voters of District Court District 13 shall elect all six judges established for the District in subsection (a) of this section, but only persons who reside in Bladen County may be candidates for one of those judgeships, only persons who reside in Columbus County may be candidates for one of those judgeships, and only persons who reside in Brunswick County may be candidates for two of those judgeships. The district court judgeship established for residents of Bladen County by this subsection shall be the judgeship currently held by Judge Phillips, who resides in Bladen County. The district court judgeship established for residents of Columbus County by this subsection shall be the judgeship currently held by Judge Jolly, who resides in Columbus County. The district court judgeships established for residents of Brunswick County by this subsection shall be the judgeships currently held by Judge Barefoot and Judge Warren, who reside in Brunswick County. Those judges' successors shall be elected for four‑year terms in the 2008 general election. Candidates for the remaining judgeships in District 13 may be residents of any county within the district.

(b2)      (Contingently effective on preclearance under the Voting Rights Act  See Editor's note) The qualified voters of District Court District 13 shall elect all six judges established for the District in subsection (a) of this section, but only persons who reside in Bladen County may be candidates for one of those judgeships, only persons who reside in Columbus County may be candidates for two of those judgeships, and only persons who reside in Brunswick County may be candidates for three of those judgeships. These district court judgeships shall be numbered and assigned for residency purposes as follows:

(1)        Seat number one, established for residents of Brunswick County by this section, shall be the seat currently held by Judge Barefoot.

(2)        Seat number two, established for residents of Brunswick County by this section, shall be the seat currently held by Judge Fairley.

(3)        Seat number three, established for residents of Brunswick County by this section, shall be the seat currently held by Judge Warren.

(4)        Seat number four, established for residents of Columbus County by this section, shall be the seat currently held by Judge Jolly.

(5)        Seat number five, established for residents of Columbus County by this section, shall be the seat currently held by Judge Tyler.

(6)        Seat number six, established for residents of Bladen County by this section, shall be the seat currently held by Judge Ussery.

(b3)      The qualified voters of District Court District 22A shall elect all five judges established for the District in subsection (a) of this section, but only persons who reside in Alexander County may be candidates for two of the judgeships, and only persons who reside in Iredell County may be candidates for three of the judgeships.

(b4)      The qualified voters of District Court District 22B shall elect all six judges established for the District in subsection (a) of this section, but only persons who reside in Davie County may be candidates for two of the judgeships, and only persons who reside in Davidson County may be candidates for four of the judgeships.

(c)        Each county shall have the numbers of magistrates and additional seats of district court, as set forth in the following table:

Additional

Magistrates                            Seats of

County                                                      Min.                                    Court

Camden                                                         3

Chowan                                                         3

Currituck                                                        4

Dare                                                              6

Gates                                                             2

Pasquotank                                                    5

Perquimans                                                    3

Martin                                                            4

Beaufort                                                         5.05

Tyrrell                                                            3

Hyde                                                              3.5

Washington                                                    4

Pitt                                                               10.5                           Farmville

Ayden

Craven                                                         10                              Havelock

Pamlico                                                          3

Carteret                                                         9

Sampson                                                        7

Duplin                                                            8

Jones                                                             2

Onslow                                                        11

New Hanover                                              11

Pender                                                           4.8

Halifax                                                         12                              Roanoke

Rapids,

Scotland Neck

Northampton                                                  5.25

Bertie                                                             5

Hertford                                                         6

Nash                                                              9                              Rocky Mount

Edgecombe                                                    7                              Rocky Mount

Wilson                                                           7

Wayne                                                           9                              Mount Olive

Greene                                                           4

Lenoir                                                            7                              La Grange

Granville                                                         7

Vance                                                            6

Warren                                                          3.5

Franklin                                                          7

Person                                                           4

Caswell                                                          4

Wake                                                           18.5                           Apex,

Wendell,

Fuquay‑

Varina,

Wake Forest

Harnett                                                         10                              Dunn

Johnston                                                       11                              Benson,

Clayton,

Selma

Lee                                                                5.5

Cumberland                                                 19

Bladen                                                           5

Brunswick                                                      9

Columbus                                                       9.5                           Tabor City

Durham                                                        13

Alamance                                                     12                              Burlington

Orange                                                           9                              Chapel Hill

Chatham                                                        6                              Siler City

Scotland                                                         5

Hoke                                                             5

Robeson                                                      15                              Fairmont,

Maxton,

Pembroke,

Red Springs,

Rowland,

St. Pauls

Rockingham                                                   9                              Reidsville,

Eden,

Madison

Stokes                                                           5

Surry                                                              9                              Mt. Airy

Guilford                                                        24.4                           High Point

Cabarrus                                                        9                              Kannapolis

Montgomery                                                  5

Randolph                                                     10                              Liberty

Rowan                                                           9

Stanly                                                             6

Union                                                             7

Anson                                                            5

Richmond                                                       6                              Hamlet

Moore                                                           6.5                           Southern

Pines

Forsyth                                                        15                              Kernersville

Alexander                                                      4

Davidson                                                      10                              Thomasville

Davie 4

Iredell                                                            9                              Mooresville

Alleghany                                                       2

Ashe                                                              4

Wilkes                                                           6

Yadkin                                                           4

Avery                                                             4

Madison                                                         4

Mitchell                                                          4

Watauga                                                        5

Yancey                                                          3

Burke                                                             6.75

Caldwell                                                         7

Catawba                                                      10                              Hickory

Mecklenburg                                                26.50

Gaston                                                         17

Cleveland                                                       8

Lincoln                                                           6

Buncombe                                                    15

Henderson                                                     6.5

McDowell                                                      4.5

Polk                                                               4

Rutherford                                                      7

Transylvania                                                   4

Cherokee                                                       4

Clay                                                               2

Graham                                                          2

Haywood                                                       6.75                         Canton

Jackson                                                          5

Macon                                                           3.5

Swain                                                             3.75

(1965, c. 310, s. 1; 1967, c. 691, s. 8; 1969, c. 1190, s. 10; c. 1254; 1971, c. 377, s. 7; cc. 727, 840, 841, 842, 843, 865, 866, 898; 1973, cc. 132, 373, 483; c. 838, s. 1; c. 1376; 1975, c. 956, ss. 8, 10; 1977, cc. 121, 122; c. 678, s. 2; c. 947, s. 1; c. 1130, ss. 4, 5; 1977, 2nd Sess., c. 1238, s. 3; c. 1243, ss. 3, 6; 1979, c. 465; c. 838, ss. 117, 118; c. 1072, ss. 2, 3; 1979, 2nd Sess., c. 1221, s. 2; 1981, c. 964, s. 4; 1983, c. 881, s. 5; 1983 (Reg. Sess., 1984), c. 1109, s. 5; 1985, c. 698, ss. 7(a), 12; 1985 (Reg. Sess., 1986), c. 1014, s. 222; 1987, c. 738, ss. 126(a), 130(a); 1987 (Reg. Sess., 1988), c. 1056, s. 4; c. 1075; c. 1100, s. 17.2(a); 1989, c. 795, s. 23(a), (d), (h); 1991, c. 742, ss. 11, 12(a); 1993, c. 321, ss. 200.4(e), 200.6(a), (d); 1993 (Reg. Sess., 1994), c. 769, s. 24.9; 1995, c. 507, s. 21.1(c); 1995 (Reg. Sess., 1996), c. 589, s. 2(a); 1996, 2nd Ex. Sess., c. 18, ss. 22.4, 22.7(a); 1997‑443, ss. 18.12(a), 18.13; 1998‑212, ss. 16.11, 16.16(a); 1998‑217, s. 67.3(a); 1999‑237, ss. 17.4, 17.6(a); 2000‑67, ss. 15.2, 15.3(a); 2001‑400, s. 1; 2001‑424, ss. 22.16, 22.17(a); 2003‑284, s. 13.8; 2004‑124, ss. 14.1(a), 14.6(e); 2005‑276, s. 14.2(f), (f1); 2005‑345, s. 27(a), (b); 2006‑66, ss. 14.4(a), 14.5; 2006‑96, s. 1; 2006‑187, s. 7(a); 2006‑221, s. 14(a); 2006‑264, s. 93(a); 2007‑323, ss. 14.13(a), (d), 14.25(e), (f); 2007‑484, s. 25(a), 36; 2008‑107, s. 14.13(a); 2009‑341, s. 1.)



§ 7A-134. Repealed by Session Laws 1973, c. 1339, s. 2.

§ 7A‑134.  Repealed by Session Laws 1973, c. 1339, s. 2.



§ 7A-135. Transfer of pending cases when present inferior courts replaced by district courts.

§ 7A‑135.  Transfer of pending cases when present inferior courts replaced by district courts.

On the date that the district court is established in any county, cases pending in the inferior court or courts of that county shall be transferred to the appropriate division of the General Court of Justice, and all records of these courts shall be transferred to the office of clerk of superior court in that county pursuant to rule of Supreme Court. (1965, c. 310, s. 1.)



§ 7A-136. Reserved for future codification purposes.

§ 7A‑136.  Reserved for future codification purposes.



§ 7A-137. Reserved for future codification purposes.

§ 7A‑137.  Reserved for future codification purposes.



§ 7A-138. Reserved for future codification purposes.

§ 7A‑138.  Reserved for future codification purposes.



§ 7A-139. Reserved for future codification purposes.

§ 7A‑139.  Reserved for future codification purposes.



§ 7A-140. Number; election; term; qualification; oath.

Article 14.

District Judges.

§ 7A‑140.  Number; election; term; qualification; oath.

There shall be at least one district judge for each district. Each district judge shall be elected by the qualified voters of the district court district in which he or she is to serve at the time of the election for members of the General Assembly. The number of judges for each district shall be determined by the General Assembly. Each judge shall be a resident of the district for which elected, and shall serve a term of four years, beginning on the first day in January next after  election.

Each district judge shall devote his or her full time to the duties of the office. He or she shall not practice law during the term, nor shall he or she during such term be the partner or associate of any person engaged in the practice of law.

Before entering upon his or her duties, each district judge, in addition to other oaths prescribed by law, shall take the oath of office prescribed for a judge of the General Court of Justice. (1965, c. 310, s. 1; 1969, c. 1190, s. 11; 2005‑425, s. 3.1.)



§ 7A-141. Designation of chief judge; assignment of judge to another district for temporary or specialized duty.

§ 7A‑141.  Designation of chief judge; assignment of judge to another district for temporary or specialized duty.

When more than one judge is authorized in a district, the Chief Justice of the Supreme Court shall designate one of the judges as chief district judge to serve in such capacity at the pleasure of the Chief Justice. In a single judge district, the judge is the chief district judge.

The Chief Justice may transfer a district judge from one district to another for temporary or specialized duty. (1965, c. 310, s. 1.)



§ 7A-142. Vacancies in office.

§ 7A‑142.  Vacancies in office.

A vacancy in the office of district judge shall be filled for the unexpired term by appointment of the Governor from nominations submitted by the bar of the judicial district as defined in G.S. 84‑19, except that in judicial District 9, when vacancies occur in District Court District 9 or 9B, only those members who reside in the district court district shall participate in the selection of the nominees. If the district court district is comprised of counties in more than one judicial district, the nominees shall be submitted jointly by the bars of those judicial districts, but only those members who reside in the district court district shall participate in the selection of the nominees. If the district court judge was elected as the nominee of a political party, then the district bar shall submit to the Governor the names of three persons who are residents of the district court district who are duly authorized to practice law in the district and who are members of the same political party as the vacating judge; provided that if there are not three persons who are available, the bar shall submit the names of two persons who meet the qualifications of this sentence. If the district court judge was not elected as the nominee of a political party, then the district bar shall submit to the Governor the names of three persons who are residents of the district court district and who are duly authorized to practice law in the district; provided that if there are not three persons who are available, the bar shall submit the names of two persons who meet the qualifications of this sentence. Within 60 days after the district bar submits nominations for a vacancy, the Governor shall appoint to fill the vacancy. If the Governor fails to appoint a district bar nominee within 60 days, then the district bar nominee who received the highest number of votes from the district bar shall fill the vacancy. If the district bar fails to submit nominations within 30 days from the date the vacancy occurs, the Governor may appoint to fill the vacancy without waiting for nominations. (1965, c. 310, s. 1; 1975, c. 441; 1981, c. 763, ss. 1, 2; 1985 (Reg. Sess., 1986), c. 1006, s. 1; 1987 (Reg. Sess., 1988), c. 1037, s. 16; c. 1056, s. 7; c. 1086, s. 112(b); 1991, c. 742, s. 16; 1999‑237, s. 17.10; 2001‑403, s. 2(a); 2002‑159, s. 58.)



§ 7A-143. Repealed by Session Laws 1973, c. 148, s. 6.

§ 7A‑143.  Repealed by Session Laws 1973, c. 148, s. 6.



§ 7A-144. Compensation.

§ 7A‑144.  Compensation.

(a)        Each judge shall receive the annual salary provided in the Current Operations Appropriations Act, and reimbursement on the same basis as State employees generally, for his or her necessary subsistence expenses and for travel expenses when on official business outside the judge's county of residence. For purposes of this subsection, the term "official business" does not include regular, daily commuting between a judge's home and the court. Travel distances, for purposes of reimbursement for mileage, shall be determined according to the travel policy of the Administrative Office of the Courts.

(b)        Notwithstanding merit, longevity and other increment raises paid to regular State employees, a judge of the district court shall receive as longevity pay an annual amount equal to four and eight‑tenths percent (4.8%) of the annual salary set forth in the Current Operations Appropriations Act payable monthly after five years of service, nine and six‑tenths percent (9.6%) after 10 years of service, fourteen and four‑tenths percent (14.4%) after 15 years of service, nineteen and two‑tenths percent (19.2%) after 20 years of service, and twenty‑four percent (24%) after 25 years of service. "Service" means service as a justice or judge of the General Court of Justice or as a member of the Utilities Commission or as director or assistant director of the Administrative Office of the Courts. Service shall also mean service as a district attorney or as a clerk of superior court.  (1965, c. 310, s. 1; 1967, c. 691, s. 10; 1983, c. 761, s. 245; 1983 (Reg. Sess., 1984), c. 1034, s. 165; c. 1109, ss. 11, 13.1; 1985, c. 698, s. 10(a); 1987 (Reg. Sess., 1988), c. 1100, s. 15(d); 1989, c. 770, s. 5; 2007‑323, s. 28.18A(f); 2009‑451, s. 15.17B(a).)



§ 7A-145. Repealed by Session Laws 1971, c. 377, s. 32.

§ 7A‑145.  Repealed by Session Laws 1971, c. 377, s. 32.



§ 7A-146. Administrative authority and duties of chief district judge.

§ 7A‑146.  Administrative authority and duties of chief district judge.

The chief district judge, subject to the general supervision of the Chief Justice of the Supreme Court, has administrative supervision and authority over the operation of the district courts and magistrates in his district. These powers and duties include, but are not limited to, the following:

(1)        Arranging schedules and assigning district judges for sessions of district courts.

(2)        Arranging or supervising the calendaring of noncriminal matters for trial or hearing.

(3)        Supervising the clerk of superior court in the discharge of the clerical functions of the district court.

(4)        Assigning matters to magistrates, and consistent with the salaries set by the Administrative Officer of the Courts, prescribing times and places at which magistrates shall be available for the performance of their duties; however, the chief district judge may in writing delegate his authority to prescribe times and places at which magistrates in a particular county shall be available for the performance of their duties to another district court judge or the clerk of the superior court, and the person to whom such authority is delegated shall make monthly reports to the chief district judge of the times and places actually served by each magistrate.

(5)        Making arrangements with proper authorities for the drawing of civil court jury panels and determining which sessions of district court shall be jury sessions.

(6)        Arranging for the reporting of civil cases by court reporters or other authorized means.

(7)        Arranging sessions, to the extent practicable for the trial of specialized cases, including traffic, domestic relations, and other types of cases, and assigning district judges to preside over these sessions so as to permit maximum practicable specialization by individual judges.

(8)        Repealed by Session Laws 1991 (Regular Session, 1992), c. 900, s. 118(b), effective July 15, 1992.

(9)        Assigning magistrates during an emergency to temporary duty outside the county of their residence but within that district; and, upon the request of a chief district judge of an adjoining district and upon the approval of the Administrative Officer of the Courts, to temporary duty in the district of the requesting chief district judge.

(10)      Designating another district judge of his district as acting chief district judge, to act during the absence or disability of the chief district judge.

(11)      Designating certain magistrates to appoint counsel pursuant to Article 36 of this Chapter. This designation may only be given to magistrates who are duly licensed attorneys and does not give any magistrate the authority to: (i) appoint counsel for potentially capital offenses, as defined by rules adopted by the Office of Indigent Defense Services; or (ii) accept a waiver of counsel.  (1965, c. 310, s. 1; 1971, c. 377, s. 8; 1977, c. 945, s. 1; 1983, c. 586, s. 1; 1983 (Reg. Sess., 1984), c. 1034, s. 85; 1985, c. 425, s. 2; c. 764, s. 8; 1985 (Reg. Sess., 1986), c. 852, s. 17; 1991 (Reg. Sess., 1992), c. 900, s. 118(b); 2009‑419, s. 2.)



§ 7A-147. Specialized judgeships.

§ 7A‑147.  Specialized judgeships.

(a)        Prior to January 1 of each year in which elections for district court judges are to be held, the Administrative Officer of the Courts may, with the approval of the chief district judge, designate one or more judgeships in districts having three or more judgeships, as specialized judgeships, naming in each case the specialty. Designations shall become effective when filed with the State Board of Elections. Nominees for the position or positions of specialist judge shall be made in the ensuing primary and the position or positions shall be filled at the general election thereafter. The State Board of Elections shall prepare primary and general election ballots to effectuate the purposes of this section.

(b)        The designation of a specialized judgeship shall in no way impair the right of the chief district judge to arrange sessions for the trial of specialized cases and to assign any district judge to preside over these sessions. A judge elected to a specialized judgeship has the same powers as a regular district judge.

(c)        The policy of the State is to encourage specialization in juvenile cases by district court judges who are qualified by training and temperament to be effective in relating to youth and in the use of appropriate community resources to meet their needs. The Administrative Office of the Courts is therefore authorized to encourage judges who hear juvenile cases to secure appropriate training whether or not they were elected to a specialized judgeship as provided herein. Such training shall be provided within the funds available to the Administrative Office of the Courts for such training, and judges attending such training shall be reimbursed for travel and subsistence expenses at the same rate as is applicable to other State employees.

The Administrative Office of the Courts shall develop a plan whereby a district court judge may be better qualified to hear juvenile cases by reason of training, experience, and demonstrated ability. Any district court judge who completes the training under this plan shall receive a certificate to this effect from the Administrative Office of the Courts. In districts where there is a district court judge who has completed this training as herein provided, the chief district judge shall give due consideration in the assignment of such cases where practical and feasible. (1965, c. 310, s. 1; 1975, c. 823; 1979, c. 622, s. 1.)



§ 7A-148. Annual conference of chief district judges.

§ 7A‑148.  Annual conference of chief district judges.

(a)        The chief district judges of the various district court districts shall meet at least once a year upon call of the Chief Justice of the Supreme Court to discuss mutual problems affecting the courts and the improvement of court operations, to prepare and adopt uniform schedules of offenses for the types of offenses specified in G.S. 7A‑273(2) and G.S. 7A‑273(2a) for which magistrates and clerks of court may accept written appearances, waivers of trial or hearing and pleas of guilty or admissions of responsibility, and establish a schedule of penalties or fines therefor, and to take such further action as may be found practicable and desirable to promote the uniform administration of justice.

(b)        The chief district judges shall prescribe a multicopy uniform traffic ticket and complaint for exclusive use in each county of the State not later than December 31, 1970. (1965, c. 310, s. 1; 1967, c. 691, s. 11; 1983, c. 586, s. 2; 1985, c. 425, s. 1; c. 764, s. 9; 1985 (Reg. Sess., 1986), c. 852, s. 17; 1991, c. 151, s. 1; c. 609, s. 2; 1991 (Reg. Sess., 1992), c. 900, s. 118(a); 1999‑80, s. 2.)



§ 7A-149. Jurisdiction; sessions.

§ 7A‑149.  Jurisdiction; sessions.

(a)        Notwithstanding any other provision of law, a district court judge of a district court district which is in a set of districts as defined by G.S. 7A‑200 has jurisdiction in the entire county or counties in which the district is located to the same extent as if the district encompassed the entire county, and has jurisdiction in the entire set of districts to the same extent as if the district encompassed the entire set of districts.

(b)        All sessions of district court shall be for an entire county, whether that county comprises or is located in a district or in a set of districts as defined in G.S. 7A‑200, and at each session all matters and proceedings arising anywhere in the county may be heard.

(c)        All clerks of court for a county have jurisdiction over the entire county, notwithstanding that the county may be part of a set of districts. (1995, c. 507, s. 21.1(b).)



§§ 7A-150 through 7A-159. Reserved for future codification purposes.

§§ 7A‑150 through 7A‑159.  Reserved for future codification purposes.



§§ 7A-160 through 7A-165: Repealed by Session Laws 1967, c. 1049, s. 6.

Article 15.

District Prosecutors.

§§ 7A‑160 through 7A‑165:  Repealed by Session Laws 1967, c. 1049, s. 6.



§ 7A-166. Reserved for future codification purposes.

§ 7A‑166.  Reserved for future codification purposes.



§ 7A-167. Reserved for future codification purposes.

§ 7A‑167.  Reserved for future codification purposes.



§ 7A-168. Reserved for future codification purposes.

§ 7A‑168.  Reserved for future codification purposes.



§ 7A-169. Reserved for future codification purposes.

§ 7A‑169.  Reserved for future codification purposes.



§ 7A-170. Nature of office and oath.

Article 16.

Magistrates.

§ 7A‑170.  Nature of office and oath.

A magistrate is an officer of the district court. Before entering upon the duties of his office, a magistrate shall take the oath of office prescribed for a magistrate of the General Court of Justice. A magistrate possesses all the powers of his office at all times during his term. (1965, c. 310, s. 1; 1969, c. 1190, s. 13; 1977, c. 945, s. 2.)



§ 7A-171. Numbers; appointment and terms; vacancies.

§ 7A‑171.  Numbers; appointment and terms; vacancies.

(a)        The General Assembly shall establish a minimum quota of magistrates for each county. In no county shall the minimum quota be less than one. The number of magistrates in a county,  above the minimum quota set by the General Assembly, is determined by the Administrative Office of the Courts after consultation with the chief district court judge for the district in which the county is located.

(a1)      The initial term of appointment for a magistrate is two years and subsequent terms shall be for a period of four years. The term of office begins on the first day of January of the odd‑numbered year after appointment. The service of an individual as a magistrate filling a vacancy as provided in subsection (d) of this section does not constitute an initial term. For purposes of this section, any term of office for a magistrate who has served a two‑year term is for four years even if the two‑year term of appointment was before the effective date of this section, the term is after a break in service, or the term is for appointment in a different county from the county where the two‑year term of office was served.

(b)        Not earlier than the Tuesday after the first Monday nor later than the third Monday in December of each even‑numbered year, the clerk of the superior court shall submit to the senior regular resident superior court judge of the district or set of districts as defined in G.S. 7A‑41.1(a) in which the clerk's county is located the names of two (or more, if requested by the judge) nominees for each magisterial office for the county for which the term of office of the magistrate holding that position shall expire on December 31 of that year. Not later than the fourth Monday in December, the senior regular resident superior court judge shall, from the nominations submitted by the clerk of the superior court, appoint magistrates to fill the positions for each county of the judge's district or set of districts.

(c)        If an additional magisterial office for a county is approved to commence on January 1 of an odd‑numbered year, the new position shall be filled as provided in subsection (b) of this section. If the additional position takes effect at any other time, it is to be filled as provided in subsection (d) of this section.

(d)        Within 30 days after a vacancy in the office of magistrate occurs the clerk of superior court shall submit to the senior regular resident superior court judge the names of two (or more, if so requested by the judge) nominees for the office vacated. Within 15 days after receipt of the nominations the senior regular resident superior court judge shall appoint from the nominations received a magistrate who shall take office immediately and shall serve until December 31 of the even‑numbered year, and thereafter the position shall be filled as provided in subsection (b) of this section. (1965, c. 310, s. 1; 1967, c. 691, s. 15; 1971, s. 84, s. 1; 1973, c. 503, s. 2; 1977, c. 945, ss. 3, 4; 1987 (Reg. Sess., 1988), c. 1037, s. 17; 2004‑128, s. 19; 2006‑187, s. 7(c).)



§ 7A-171.1. Duty hours, salary, and travel expenses within county.

§ 7A‑171.1.  Duty hours, salary, and travel expenses within county.

(a)        The Administrative Officer of the Courts, after consultation with the chief district judge and pursuant to the following provisions, shall set an annual salary for each magistrate.

(1)        A full‑time magistrate shall be paid the annual salary indicated in the table set out in this subdivision. A full‑time magistrate is a magistrate who is assigned to work an average of not less than 40 hours a week during the term of office. The Administrative Officer of the Courts shall designate whether a magistrate is full‑time. Initial appointment shall be at the entry rate. A magistrate's salary shall increase to the next step every two years on the anniversary of the date the magistrate was originally appointed for increases to Steps 1 through 3, and every four years on the anniversary of the date the magistrate was originally appointed for increases to Steps 4 through 6.

Table of Salaries of Full‑Time Magistrates

Step Level                                         Annual Salary

Entry Rate                                                 $32,633

Step 1                                                         35,525

Step 2                                                         38,671

Step 3                                                         42,134

Step 4                                                         45,999

Step 5                                                         50,335

Step 6                                                         55,238.

(2)        A part‑time magistrate is a magistrate who is assigned to work an average of less than 40 hours of work a week during the term, except that no magistrate shall be assigned an average of less than 10 hours of work a week during the term. A part‑time magistrate is included, in accordance with G.S. 7A‑170, under the provisions of G.S. 135‑1(10) and G.S. 135‑40.2(a). The Administrative Officer of the Courts designates whether a magistrate is a part‑time magistrate. A part‑time magistrate shall receive an annual salary based on the following formula: The average number of hours a week that a part‑time magistrate is assigned work during the term shall be multiplied by the annual salary payable to a full‑time magistrate who has the same number of years of service prior to the beginning of that term as does the part‑time magistrate and the product of that multiplication shall be divided by the number 40. The quotient shall be the annual salary payable to that part‑time magistrate.

(3)        Notwithstanding any other provision of this subsection, a magistrate who is licensed to practice law in North Carolina or any other state shall receive the annual salary provided in the Table in subdivision (1) of this subsection for Step 4.

(a1)      Notwithstanding subsection (a) of this section, the following salary provisions apply to individuals who were serving as magistrates on June 30, 1994:

(1)        The salaries of magistrates who on June 30, 1994, were paid at a salary level of less than five years of service under the table in effect that date shall be as follows:

Less than 1 year of service                                                 $26,528

1 or more but less than 3 years of service                             27,695

3 or more but less than 5 years of service                             30,044.

Upon completion of five years of service, those magistrates shall receive the salary set as the Entry Rate in the table in subsection (a).

(2)        The salaries of magistrates who on June 30, 1994, were paid at a salary level of five or more years of service shall be based on the rates set out in subsection (a) as follows:

Salary Level                                                                      Salary Level

on June 30, 1994                                                               on July 1, 1994

5 or more but less than 7 years of service                                  Entry Rate

7 or more but less than 9 years of service                                  Step 1

9 or more but less than 11 years of service                                Step 2

11 or more years of service                                                       Step 3

Thereafter, their salaries shall be set in accordance with the provisions in subsection (a).

(3)        The salaries of magistrates who are licensed to practice law in North Carolina shall be adjusted to the annual salary provided in the table in subsection (a) as Step 4, and, thereafter, their salaries shall be set in accordance with the provisions in subsection (a).

(4)        The salaries of "part‑time magistrates" shall be set under the formula set out in subdivision (2) of subsection (a) but according to the rates set out in this subsection.

(a2)      The Administrative Officer of the Courts shall provide magistrates with longevity pay at the same rates as are provided by the State to its employees subject to the State Personnel Act.

(b)        Notwithstanding G.S. 138‑6, a magistrate may not be reimbursed by the State for travel expenses incurred on official business within the county in which the magistrate resides.  (1977, c. 945, s. 5; 1979, c. 838, s. 84; c. 991; 1979, 2nd Sess., c. 1137, s. 11; 1981, c. 914, s. 1; c. 1127, s. 11; 1983, c. 761, s. 199; c. 923, s. 217; 1983 (Reg. Sess., 1984), c. 1034, ss. 84, 211; 1985, c. 479, s. 210; c. 698, ss. 13(a), (b) (14); 791, s. 39.1; 1985 (Reg. Sess., 1986), c. 1014, ss. 36, 223(a); 1987, c. 564, s. 12; c. 738, ss. 22, 34; 1987 (Reg. Sess., 1988), c. 1086, s. 16; 1989, c. 752, s. 33; 1991, c. 742, s. 14(a); 1991 (Reg. Sess., 1992), c. 900, ss. 41, 43; c. 1044, s. 9.1; 1993, c. 321, s. 60; 1993 (Reg. Sess., 1994), c. 769, s. 7.13(b), (c); 1995, c. 507, s. 7.7(a), (b); 1996, 2nd Ex. Sess., c. 18, s. 28.6(a), (b); 1999‑237, s. 28.6(a), (b); 2000‑67, s. 26.6; 2001‑424, s. 32.7; 2004‑124, s. 31.7(b); 2005‑276, s. 29.7(a), (b); 2006‑66, s. 22.7(a), (b); 2007‑323, ss. 28.7(a), (b); 2008‑107, ss. 26.7(a), (b).)



§ 7A-171.2. Qualifications for nomination or renomination.

§ 7A‑171.2.  Qualifications for nomination or renomination.

(a)        In order to be eligible for nomination or for renomination as a magistrate an individual shall be a resident of the county for which he is appointed.

(b)        To be eligible for nomination as a magistrate, an individual shall have at least eight years' experience as the clerk of superior court in a county of this State or shall have a four‑year degree from an accredited senior institution of higher education or shall have a two‑year associate degree and four years of work experience in a related field, including teaching, social services, law enforcement, arbitration or mediation, the court system, or counseling. The Administrative Officer of the Courts may determine whether the work experience is sufficiently related to the duties of the office of magistrate for the purposes of this subsection. In determining whether an individual's work experience is in a related field, the Administrative Officer of the Courts shall consider the requisite knowledge, skills, and abilities for the office of magistrate.

The eligibility requirements prescribed by this subsection do not apply to individuals holding the office of magistrate on June 30, 1994, and do not apply to individuals who have been nominated by June 30, 1994, but who have not been appointed or taken the oath of office by that date.

(c)        In order to be eligible for renomination as a magistrate an individual shall have successfully completed the course of basic training for magistrates prescribed by G.S. 7A‑177.

(d)        Notwithstanding any other provision of this subsection, an individual who holds the office of magistrate on July 1, 1977, shall not be required to have successfully completed the course of basic training for magistrates prescribed by G.S. 7A‑177 in order to be eligible for renomination as a magistrate. (1977, c. 945, s. 6; 1993 (Reg. Sess., 1994), c. 769, s. 7.13(a); 2003‑381, s. 1.)



§ 7A-172. Repealed by Session Laws 1977, c. 945, s. 5.

§ 7A‑172.  Repealed by Session Laws 1977, c. 945, s. 5.



§ 7A-173. Suspension; removal; reinstatement.

§ 7A‑173.  Suspension; removal; reinstatement.

(a)        A magistrate may be suspended from performing the duties of his office by the chief district judge of the district court district in which his county is located, or removed from office by the senior regular resident superior court judge of, or any regular superior court judge holding court in, the district or set of districts as defined in G.S. 7A‑41.1(a) in which the county is located. Grounds for suspension or removal are the same as for a judge of the General Court of Justice.

(b)        Suspension from performing the duties of the office may be ordered upon filing of sworn written charges in the office of clerk of superior court for the county in which the magistrate resides. If the chief district judge, upon examination of the sworn charges, finds that the charges, if true, constitute grounds for removal, he may enter an order suspending the magistrate from performing the duties of his office until a final determination of the charges on the merits. During suspension the salary of the magistrate continues.

(c)        If a hearing, with or without suspension, is ordered, the magistrate against whom the charges have been made shall be given immediate written notice of the proceedings and a true copy of the charges, and the matter shall be set by the chief district judge for hearing before the senior regular resident superior court judge or a regular superior court judge holding court in the district or set of districts as defined in G.S. 7A‑41.1(a) in which the county is located. The hearing shall be held in a county within the district or set of districts not less than 10 days nor more than 30 days after the magistrate has received a copy of the charges. The hearing shall be open to the public. All testimony offered shall be recorded. At the hearing the superior court judge shall receive evidence, and make findings of fact and conclusions of law. If he finds that grounds for removal exist, he shall enter an order permanently removing the magistrate from office, and terminating his salary. If he finds that no such grounds exist, he shall terminate the suspension, if any.

(d)        A magistrate may appeal from an order of removal to the Court of Appeals on the basis of error of law by the superior court judge. Pending decision of the case on appeal, the magistrate shall not perform any of the duties of his office. If, upon final determination, he is ordered reinstated, either by the appellate division or by the superior court on remand, his salary shall be restored from the date of the original order of removal. (1965, c. 310, s. 1; 1967, c. 108, s. 4; 1973, c. 148, ss. 3, 4; 1987 (Reg. Sess., 1988), c. 1037, s. 18.)



§ 7A-174. Bonds.

§ 7A‑174.  Bonds.

Prior to taking office, magistrates shall be bonded, individually or collectively, in such amount or amounts as the Administrative Officer of the Courts shall determine. The bond or bonds shall be conditioned upon the faithful performance of the duties of the office of magistrate. The Administrative Officer shall procure such bond or bonds from any indemnity or guaranty company authorized to do business in North Carolina, and the premium or premiums shall be paid by the State. (1965, c. 310, s. 1.)



§ 7A-175. Records to be kept.

§ 7A‑175.  Records to be kept.

A magistrate shall keep such dockets, accounts, and other records, under the general supervision of the clerk of superior court, as may be prescribed by the Administrative Office of the Courts. (1965, c. 310, s. 1.)



§ 7A-176. Office of justice of the peace abolished.

§ 7A‑176.  Office of justice of the peace abolished.

The office of justice of the peace is abolished in each county upon the establishment of a district court therein. (1965, c. 310, s. 1.)



§ 7A-177. Training course in duties of magistrate.

§ 7A‑177.  Training course in duties of magistrate.

(a)        Within six months of taking the oath of office as a magistrate for the first time, a magistrate is required to attend and satisfactorily complete a course of basic training of at least 40 hours in the civil and criminal duties of a magistrate. The Administrative Office of the Courts is authorized to contract with the School of Government at the University of North Carolina at Chapel Hill or with any other qualified educational organization to conduct this training, and to reimburse magistrates for travel and subsistence expenses incurred in taking such training.

(b)        In addition to the basic training course required under subsection (a) of this section, continuing education courses shall be provided at such times and locations as necessary to assure that they are conveniently available to all magistrates without extensive travel to other parts of the State.  (1975, c. 956, s. 11; 1983 (Reg. Sess., 1984), c. 1116, s. 87; 2006‑264, s. 29(a); 2007‑393, s. 15; 2007‑484, s. 25.5; 2008‑187, s. 2.)



§ 7A-178. Magistrate as child support hearing officer.

§ 7A‑178.  Magistrate as child support hearing officer.

A magistrate who meets the qualifications of G.S. 50‑39 and is properly designated pursuant to G.S. Chapter 50, Article 2, to serve as a child support hearing officer, may serve in that capacity and has the authority and responsibility assigned to child support hearing officers by Chapter 50. (1985 (Reg. Sess., 1986), c. 993, s. 2.)



§ 7A-179. Reserved for future codification purposes.

§ 7A‑179.  Reserved for future codification purposes.



§ 7A-180. Functions of clerk of superior court in district court matters.

Article 17.

Clerical Functions in the District Court.

§ 7A‑180.  Functions of clerk of superior court in district court matters.

The clerk of superior court:

(1)        Has and exercises all of the judicial powers and duties in respect of actions and proceedings pending from time to time in the district court of his county which are now or hereafter conferred or imposed upon him by law in respect of actions and proceedings pending in the superior court of his county;

(2)        Performs all of the clerical, administrative and fiscal functions required in the operation of the district court of his county in the same manner as he is required to perform such functions in the operation of the superior court of his county;

(3)        Maintains, under the supervision of the Administrative Office of the Courts, an office of uniform consolidated records of all judicial proceedings in the superior court division and the district court division of the General Court of Justice in his county. Those records shall include civil actions, special proceedings, estates, criminal actions, juvenile actions, minutes of the court and all other records required by law to be maintained. The form and procedure for filing, docketing, indexing, and recording shall be as prescribed by the Administrative Officer of the Courts notwithstanding any contrary statutory provision as to the title and form of the record or as a method of indexing;

(4)        Has the power to accept written appearances, waivers of trial or hearing and pleas of guilty or admissions of responsibility for the types of offenses specified in G.S. 7A‑273(2) in accordance with the schedules of offenses promulgated by the Conference of Chief District Judges pursuant to G.S. 7A‑148, and in such cases, to enter judgment and collect the fine or penalty and costs;

(5)        Has the power to issue warrants of arrest valid throughout the State, and search warrants valid throughout the county of the issuing clerk;

(6)        Has the power to conduct an initial appearance in accordance with Chapter 15A, Article 24, Initial Appearance, and to fix conditions of release in accordance with Chapter 15A, Article 26, Bail;

(7)        Continues to exercise all powers, duties and authority theretofore vested in or imposed upon clerks of superior court by general law, with the exception of jurisdiction in juvenile matters; and

(8)        Has the power to accept written appearances, waivers of trial and pleas of guilty to violations of G.S. 14‑107 when restitution, including service charges and processing fees allowed under G.S. 14‑107, is made, the amount of the check is two thousand dollars ($2,000) or less, and the warrant does not charge a fourth or subsequent violation of this statute, and, in such cases, to enter such judgments as the chief district judge shall direct and, forward the amounts collected as restitution to the appropriate prosecuting witnesses and to collect the costs.

(9)        Repealed by Session Laws 1991 (Reg. Sess., 1992), c. 900, s. 118(c). (1965, c. 310, s. 1; 1967, c. 691, s. 16; 1969, c. 1190, s. 14; 1973, c. 503, ss. 3, 4; c. 1286, s. 6; 1975, c. 166, s. 23; c. 626, s. 2; 1981, c. 142; 1983, c. 586, s. 4; 1985, c. 425, s. 3, c. 764, s. 10; 1985 (Reg. Sess., 1986), c. 852, s. 17; 1987, c. 355, s. 3; 1989 (Reg. Sess., 1990), c. 1041, s. 2; 1991, c. 520, s. 1; 1991 (Reg. Sess., 1992), c. 900, s. 118(c); 1993, c. 374, s. 3.)



§ 7A-181. Functions of assistant and deputy clerks of superior court in district court matters.

§ 7A‑181.  Functions of assistant and deputy clerks of superior court in district court matters.

Assistant and deputy clerks of superior court:

(1)        Have the same powers and duties with respect to matters in the district court division as they have in the superior court division;

(2)        Have the same powers as the clerk of superior court with respect to the issuance of warrants and acceptance of written appearances, waivers of trial and pleas of guilty; and

(3)        Have the same power as the clerk of superior court to fix conditions of release in accordance with Chapter 15A, Article 26, Bail, and the same power as the clerk of superior court to conduct an initial appearance in accordance with Chapter 15A, Article 24, Initial Appearance. (1965, c. 310, s. 1; 1967, c. 691, s. 17; 1973, c. 503, s. 5; 1975, c. 166, s. 24; c. 626, s. 3.)



§ 7A-182. Clerical functions at additional seats of court.

§ 7A‑182.  Clerical functions at additional seats of court.

(a)        In any county in which the General Assembly has authorized the district court to hold sessions at a place or places in addition to the county seat, the clerk of superior court shall furnish assistant and deputy clerks to the extent necessary to process efficiently the judicial business at such additional seat or seats of court. Only such records as are necessary for the expeditious processing of current judicial business shall be kept at the additional seat or seats of court. The office of the clerk of superior court at the county seat shall remain the permanent depository of official records.

(b)        If an additional seat of a district court is designated for any municipality located in more than one county of a district, the clerical functions for that seat of court shall be provided by the clerks of superior court of the contiguous counties, in accordance with standing rules issued by the chief district judge, after consultation with the clerks concerned and a committee of the district bar appointed for this purpose. An assistant or deputy clerk assigned to a seat of district court described in this subsection shall have the same powers and authority as if he were acting in his own county. (1965, c. 310, s. 1; 1967, c. 691, s. 18; 1969, c. 1190, s. 15.)



§ 7A-183. Clerk or assistant clerk as child support hearing officer.

§ 7A‑183.  Clerk or assistant clerk as child support hearing officer.

A clerk or assistant clerk of superior court who meets the  qualifications of G.S. 50‑39 and is properly designated pursuant to G.S. Chapter 50, Article 2, to serve as a child support hearing officer, may serve in that capacity and has the authority and responsibility assigned to child support hearing officers by Chapter 50. (1985 (Reg. Sess., 1986), c. 993, s. 3.)



§§ 7A-184 through 7A-189. Reserved for future codification purposes.

§§ 7A‑184 through 7A‑189.  Reserved for future codification purposes.



§ 7A-190. District courts always open.

Article 18.

District Court Practice and Procedure Generally.

§ 7A‑190.  District courts always open.

The district courts shall be deemed always open for the disposition of matters properly cognizable by them. But all trials on the merits shall be conducted at trial sessions regularly scheduled as provided in this Chapter. (1965, c. 310, s. 1.)



§ 7A-191. Trials; hearings and orders in chambers.

§ 7A‑191.  Trials; hearings and orders in chambers.

All trials on the merits and all hearings on infractions conducted pursuant to Article 66 of Chapter 15A shall be conducted in open court and so far as convenient in a regular courtroom. All other proceedings, hearings, and acts may be done or conducted by a judge in chambers in the absence of the clerk or other court officials and at any place within the district; but no hearing may be held, nor order entered, in any cause outside the district in which it is pending without the consent of all parties affected thereby. (1965, c. 310, s. 1; 1985, c. 764, s. 11; 1985 (Reg. Sess., 1986), c. 852, s. 17.)



§ 7A-191.1. Recording of proceeding in which defendant pleads guilty or no contest to felony in district court.

§ 7A‑191.1.  Recording of proceeding in which defendant pleads guilty or no contest to felony in district court.

The trial judge shall require that a true, complete, and accurate record be made of the proceeding in which a defendant pleads guilty or no contest to a Class H or I felony pursuant to G.S. 7A‑272. (1995 (Reg. Sess., 1996), c. 725, s. 4.)



§ 7A-192. By whom power of district court to enter interlocutory orders exercised.

§ 7A‑192.  By whom power of district court to enter interlocutory orders exercised.

Any district judge may hear motions and enter interlocutory orders in causes regularly calendared for trial or for the disposition of motions, at any session to which the district judge has been assigned to preside. The chief district judge and any district judge designated by written order or rule of the chief district judge, may in chambers hear motions and enter interlocutory orders in all causes pending in the district courts of the district, including causes transferred from the superior court to the district court under the provisions of this Chapter. The designation is effective from the time filed in the office of the clerk of superior court of each county of the district until revoked or amended by written order of the chief district judge. (1965, c. 310, s. 1; 1969, c. 1190, s. 16.)



§ 7A-193. Civil procedure generally.

§ 7A‑193.  Civil procedure generally.

Except as otherwise provided in this Chapter, the civil procedure provided in Chapters 1 and 1A of the General Statutes applies in the district court division of the General Court of Justice. Where there is reference in Chapters 1 and 1A of the General Statutes to the superior court, it shall be deemed to refer also to the district court in respect of causes in the district court division. (1965, c. 310, s. 1; 1969, c. 1190, s. 17.)



§ 7A-194. Repealed by Session Laws 1977, c. 711, s. 33.

§ 7A‑194.  Repealed by Session Laws 1977, c. 711, s. 33.



§ 7A-195. Repealed by Session Laws 1969, c. 911, s. 5.

§ 7A‑195.  Repealed by Session Laws 1969, c. 911, s. 5.



§ 7A-196. Jury trials.

§ 7A‑196.  Jury trials.

(a)        In civil cases in the district court there shall be a right to trial by a jury of 12 in conformity with Rules 38 and 39 of the Rules of Civil Procedure.

(b)        In criminal cases there shall be no jury trials in the district court. Upon appeal to superior court trial shall be de novo, with jury trial as provided by law.

(c)        In adjudicatory hearings for infractions, there shall be no right to trial by jury in the district court. (1965, c. 310, s. 1; 1967, c. 954, s. 3; 1985, c. 764, s. 12; 1985 (Reg. Sess., 1986), c. 852, s. 17.)



§ 7A-197. Petit jurors.

§ 7A‑197.  Petit jurors.

Unless otherwise provided in this Chapter, the provisions of Chapter 9 of the General Statutes with respect to petit jurors for the trial of civil actions in the superior court are applicable to the trial of civil actions in the district court. (1965, c. 310, s. 1.)



§ 7A-198. Reporting of civil trials.

§ 7A‑198.  Reporting of civil trials.

(a)        Court‑reporting personnel shall be utilized, if available, for the reporting of civil trials in the district court. If court reporters are not available in any county, electronic or other mechanical devices shall be provided by the Administrative Office of the Courts upon request of the chief district judge.

(b)        The Administrative Office of the Courts shall from time to time investigate the state of the art and techniques of recording testimony, and shall provide such electronic or mechanical devices as are found to be most efficient for this purpose.

(c)        If an electronic or other mechanical device is utilized, it shall be the duty of the clerk of the superior court or some other person designated by him to operate the device while a trial is in progress, and the clerk shall thereafter preserve the record thus produced, which may be transcribed, as required, by any person designated by the Administrative Office of the Courts. If stenotype, shorthand, or stenomask equipment is used, the original tapes, notes, discs, or other records are the property of the State, and the clerk shall keep them in his custody.

(d)        Reporting of any trial may be waived by consent of the parties.

(e)        Reporting will not be provided in trials before magistrates or in hearings to adjudicate and dispose of infractions in the district court.

(f)         Appointment of a reporter or reporters for district court proceedings in each district court district shall be made by the chief district judge for that district. The compensation and allowances of reporters in each district shall be fixed by the chief district judge, within limits determined by the Administrative Officer of the Courts, and paid by the State.

(g)        A party to a civil trial in district court may request a private agreement from the opposing party or parties to share equally in the cost of a court reporter to be selected from a list provided by the Administrative Office of the Courts. If the opposing party does not consent to share this cost, the requesting party may nevertheless pay to have a court reporter present to record the trial and, in the event that the opposing party appeals the case, that party shall reimburse the party providing the court reporter in full for the costs incurred for the court reporter's services and transcripts.

In the event that the recording device in a civil trial conducted without a court reporter fails for any reason to provide a reasonably accurate record of the trial for purposes of appeal, then the trial judge shall grant a motion for a new trial made by a losing party whose request pursuant to this section to share the cost of a court reporter was not consented to by the opposing party. (1965, c. 310, s. 1; 1969, c. 1190, s. 18; 1985, c. 764, s. 13; 1985 (Reg. Sess., 1986), c. 852, s. 17; 1987, c. 384, s. 2; 1987 (Reg. Sess., 1988), c. 1037, s. 19; 1996, 2nd Ex. Sess., c. 18, s. 22.11.)



§ 7A-199. Special venue rule when district court sits without jury in seat of court lying in more than one county; where judgments recorded.

§ 7A‑199.  Special venue rule when district court sits without jury in seat of court lying in more than one county; where judgments recorded.

(a)        In any nonjury civil action or juvenile matter properly pending in the district court division, regularly assigned for a hearing or trial before a district judge at a seat of the district court in a municipality the corporate limits of which extend into two or more contiguous counties, venue is properly laid for such trial or hearing if by statute or common law it is properly laid in any of the contiguous counties.

(b)        In any jury civil action regularly assigned for a hearing or trial before a district judge at a seat of the district court in a municipality the corporate limits of which extend into two or more contiguous counties, venue is properly laid for such jury trial if by statute or common law it is properly laid in any of the contiguous counties; provided, however, any such action shall be instituted in the county of proper venue, and the jurors summoned shall be from the county where such action was instituted. Notwithstanding the fact that the place of trial within such municipality is in a different county from the county where such action was commenced, the sheriff of the county where such action was commenced is authorized to summon the jurors to appear at such place of trial. Such jurors shall be subject to the same challenge as other jurors, except challenges for nonresidence in the county of trial.

(c)        A district court judge sitting at a seat of court described in this section may, in criminal cases, conduct preliminary hearings and try misdemeanors arising within the corporate limits of the municipality plus the territory embraced within a distance of one mile in all directions therefrom.

If the corporate limits of the municipality extend into two or more counties, each of which is in a separate district court district, a district court judge assigned to sit at the seat of court has the same authority over criminal cases arising in the municipality and the territory embraced within a distance of one mile in all directions that he would have if the corporate limits of the municipality were solely located in a single district court district. Judges assigned to sit in such a municipality shall be assigned by the chief district court judge serving the district in which a majority of the voters of the municipality reside, but offenses arising in a portion of the municipality in which a minority of the voters reside shall not be disposed of in the municipality unless the chief district court judge for that district consents in writing to the disposition of criminal cases in the municipality. However, for charges brought by municipal law enforcement officers only, if the corporate limits of the municipality extend into four or more counties, each of which is in a separate district court district, offenses arising in a portion of the municipality in which a minority of the voters reside shall be disposed of in the portion of the municipality in which a majority of the voters reside without obtaining the consent of the chief district court judge for the district in which the offense occurred.

(d)        The judgment or order rendered in any civil action or juvenile matter heard or tried under the authority of this section shall be recorded in the county where the action was commenced. The judgment or finding of probable cause or other determination in any criminal action heard or tried under the authority of this section shall be recorded in the county where the offense was committed.  (1967, c. 691, s. 19; 1989, c. 795, s. 23(c2); 2009‑398, s. 1.)



§ 7A-200. District and set of districts defined; chief district court judges and their authority.

§ 7A‑200.  District and set of districts defined; chief district court judges and their authority.

(a)        In this section:

(1)        "District" means any district court district established by G.S. 7A‑133 which consists exclusively of one or more entire counties;

(2)        "Set of districts" means any set of two or more district court districts established under G.S. 7A‑133, none of which consists exclusively of one or more entire counties, but both or all of which include territory from the same county or counties and together comprise all of the territory of that county or those counties; "set of districts" also means a set of three district court districts in one county, one consisting of the entire county and the other two consisting of parts of that county; and

(3)        "Chief district court judge" means in the case of a set of districts, the chief district court judge for those districts, designated by the chief justice from among the district court judges for the districts in the set of districts.

(b)        Whenever by law a duty is imposed upon the chief district court judge, it means for a set of districts the chief district court judge designated under subsection (a)(3) of this section. (1995, c. 507, s. 21.1(a); 2007‑484, s. 25(c).)



§§ 7A-201 through 7A-209. Reserved for future codification purposes.

§§ 7A‑201 through 7A‑209.  Reserved for future codification purposes.



§ 7A-210. Small claim action defined.

Article 19.

Small Claim Actions in District Court.

§ 7A‑210.  Small claim action defined.

For purposes of this Article a small claim action is a civil action wherein:

(1)        The amount in controversy, computed in accordance with G.S. 7A‑243, does not exceed five thousand dollars ($5,000); and

(2)        The only principal relief prayed is monetary, or the recovery of specific personal property, or summary ejectment, or any combination of the foregoing in properly joined claims; and

(3)        The plaintiff has requested assignment to a magistrate in the manner provided in this Article.

The seeking of the ancillary remedy of claim and delivery or an order from the clerk of superior court for the relinquishment of property subject to a lien pursuant to G.S 44A‑4(a) does not prevent an action otherwise qualifying as a small claim under this Article from so qualifying. (1965, c. 310, s. 1; 1973, c. 1267, s. 1; 1979, c. 144, s. 1; 1981, c. 555, s. 1; 1985, c. 329; c. 655, s. 1; 1989, c. 311, s. 1; 1993, c. 107, s. 1; c. 553, s. 73(a); 1999‑411, s. 1; 2004‑128, s. 1.)



§ 7A-211. Small claim actions assignable to magistrates.

§ 7A‑211.  Small claim actions assignable to magistrates.

In the interest of speedy and convenient determination, the chief district judge may, in his discretion, by specific order or general rule, assign to any magistrate of his district any small claim action pending in his district if the defendant is a resident of the county in which the magistrate resides. If there is more than one defendant, at least one of them must be a bona fide resident of the county in which the magistrate resides. (1965, c. 310, s. 1, 1967, c.  1165.)



§ 7A-211.1. Actions to enforce motor vehicle mechanic and storage liens.

§ 7A‑211.1.  Actions to enforce motor vehicle mechanic and storage liens.

Notwithstanding the provisions of G.S. 7A‑210(2) and 7A‑211, the chief district judge may in his discretion, by specific order or general rule, assign to any magistrate of his district actions to enforce motor vehicle mechanic and storage liens arising under G.S. 44A‑2(d) or 20‑77(d) when the claim arose in the county in which the magistrate resides. The defendant may be subjected to the jurisdiction of the court over his person by the methods provided in G.S. 7A‑217 or 1A‑1, Rules 4(j) and 4(j1), Rules of Civil Procedure. (1977, c. 86, s. 1; 1979, c. 602, s. 1; 2000‑185, s. 1.)



§ 7A-212. Judgment of magistrate in civil action improperly assigned or not assigned.

§ 7A‑212.  Judgment of magistrate in civil action improperly assigned or not assigned.

No judgment of the district court rendered by a magistrate in a civil action assigned to him by the chief district judge is void, voidable, or irregular for the reason that the action is not one properly assignable to the magistrate under this article. The sole remedy for improper assignment is appeal for trial de novo before a district judge in the manner provided in this article. No judgment rendered by a magistrate in a civil action is valid when the action was not assigned to him by the chief district judge. (1965, c. 310, s. 1.)



§ 7A-213. Procedure for commencement of action; request for and notice of assignment.

§ 7A‑213.  Procedure for commencement of action; request for and notice of assignment.

The plaintiff files his complaint in a small claim action in the office of the clerk of superior court of the county wherein the defendant, or one of the defendants resides. The designation "Small Claim" on the face of the complaint is a request for assignment. If, pursuant to order or rule, the action is assigned to a magistrate, the clerk issues a magistrate summons substantially in the form prescribed in this Article as soon as practicable after the assignment is made. The issuance of a magistrate summons commences the action. After service of the magistrate summons on the defendant, the clerk gives written notice of the assignment to the plaintiff. The notice of assignment identifies the action, designates the magistrate to whom assignment is made, and specifies the time, date and place of trial. By any convenient means the clerk notifies the magistrate of the assignment and the setting. (1965, c. 310, s. 1; 1969, c. 1190, s. 19; 1971, c. 377, s. 9.)



§ 7A-214. Time within which trial is set.

§ 7A‑214.  Time within which trial is set.

The time for trial of a small claim action is set not later than 30 days after the action is commenced. Except in an action demanding summary ejectment, if the time set for trial is earlier than five days after service of the magistrate summons, the magistrate shall order a continuance. By consent of all parties the time for trial may be changed from the time set. For good cause shown, the magistrate to whom the action is assigned may grant continuances from time to time.  (1965, c. 310, s. 1; 2009‑359, s. 1.)



§ 7A-215. Procedure upon nonassignment of small claim action.

§ 7A‑215.  Procedure upon nonassignment of small claim action.

Failure of the chief district judge to assign a claim within five days after filing of a complaint requesting its assignment constitutes nonassignment. The chief district judge may sooner order nonassignment. Upon nonassignment, the clerk immediately issues summons in the manner and form provided for commencement of civil actions generally, whereupon process is served, return made, and pleadings are required to be filed in the manner provided for civil actions generally. Upon issuing civil summons, the clerk gives written notice of nonassignment to the plaintiff. The plaintiff within five days after notice of nonassignment, and the defendant before or with the filing of his answer, may request a jury trial. Failure within the times so limited to request a jury trial constitutes a waiver of the right thereto. Upon the joining of issue, the clerk places the action upon the civil issue docket for trial in the district court division. (1965, c. 310, s. 1.)



§ 7A-216. Form of complaint.

§ 7A‑216.  Form of complaint.

The complaint in a small claim action shall be in writing, signed by the party or his attorney, except the complaint in an action for summary ejectment may be signed by an agent for the plaintiff. It need be in no particular form, but is sufficient if in a form which enables a person of common understanding to know what is meant. In any event, the forms prescribed in this Article are sufficient under this requirement, and are intended to indicate the simplicity and brevity of statement contemplated. Demurrers and motions to challenge the legal and formal sufficiency of a complaint in an assigned small claim action shall not be used. But at any time after its filing, the clerk, the chief district judge, or the magistrate to whom such an action is assigned may, on oral or written ex parte motion of the defendant, or on his own motion, order the plaintiff to perfect the statement of his claim before proceeding to its determination, and shall grant extensions of time to plead and continuances of trial pending any perfecting of statement ordered. (1965, c. 310, s. 1; 1971, c. 377, s. 10.)



§ 7A-217. Methods of subjecting person of defendant to jurisdiction.

§ 7A‑217.  Methods of subjecting person of defendant to jurisdiction.

When by order or rule a small claim action is assigned to a magistrate, the defendant may be subjected to the jurisdiction of the court over his person by the following methods:

(1)        By delivering a copy of the summons and of the complaint to him or by leaving copies thereof at the defendant's dwelling house or usual place of abode with some person of suitable age and discretion then residing therein. When the defendant is under any legal disability, he may be subject to personal jurisdiction only by personal service of process in the manner provided by law.

(2)        When the defendant is not under any legal disability, he may be served by registered or certified mail as provided in G.S. 1A‑1, Rule 4(j). Proof of service is as provided in G.S. 1A‑ 1, Rule 4(j2).

(3)        When the defendant is under no legal disability, he may be subjected to the jurisdiction of the court over his person by his written acceptance of service, or by his voluntary appearance.

(4)        In summary ejectment cases only, service as provided in G.S.  42‑29 is also authorized.

(1965, c. 310, s. 1; 1969, c. 1190, s. 20; 1973, c. 90; 1983, c. 332, s. 3.)



§ 7A-218. Answer of defendant.

§ 7A‑218.  Answer of defendant.

At any time prior to the time set for trial, the defendant may file a written answer admitting or denying all or any of the allegations in the complaint, or pleading new matter in avoidance. No particular form is required, but it is sufficient if in a form to enable a person of common understanding to know the nature of the defense intended. A general denial of all the allegations of the complaint is permissible.

Failure of defendant to file a written answer after being subjected to the jurisdiction of the court over his person constitutes a general denial. (1965, c. 310, s. 1; 1967, c. 691, s. 20.)



§ 7A-219. Certain counterclaims; cross claims; third-party claims not permissible.

§ 7A‑219.  Certain counterclaims; cross claims; third‑party claims not permissible.

No counterclaim, cross claim or third‑party claim which would make the amount in controversy exceed the jurisdictional amount established by G.S. 7A‑210(1) is permissible in a small claim action assigned to a magistrate. No determination of fact or law in an assigned small claim action estops a party thereto in any subsequent action which, except for this section, might have been asserted under the Code of Civil Procedure as a counterclaim in the small claim action. Notwithstanding G.S. 1A‑1, Rule 13, failure by a defendant to file a counterclaim in a small claims action assigned to a magistrate, or failure by a defendant to appeal a judgment in a small claims action to district court, shall not bar such claims in a separate action. (1965, c. 310, s. 1; 1973, c. 1267, s. 2; 1979, c. 144, s. 2; 1981, c. 555, s. 2; 1985, c. 329; 1989, c. 311, s. 2; 1993, c. 553, s. 73(b); 2005‑423, s. 9.)



§ 7A-220. No required pleadings other than complaint.

§ 7A‑220.  No required pleadings other than complaint.

There are no required pleadings in assigned small claim actions other than the complaint.  Answers and counterclaims may be filed by the defendant in accordance with G.S. 7A‑218 and G.S. 7A‑219.  Any new matter pleaded in avoidance in the answer is deemed denied or avoided.  On appeal from the judgment of the magistrate for trial de novo before a district judge, the judge shall allow appropriate counterclaims, cross claims, third party claims, replies, and answers to cross claims, in accordance with G.S. 1A‑1, et seq. (1965, c. 310, s. 1; 1987, c. 628.)



§ 7A-221. Objections to venue and jurisdiction over person.

§ 7A‑221.  Objections to venue and jurisdiction over person.

By motion prior to filing answer, or in the answer, the defendant may object that the venue is improper, or move for change of venue, or object to the jurisdiction of the court over his person. These motions or objections are heard on notice by the chief district judge or a district judge designated by order or rule of the chief district judge. Assignment to the magistrate is suspended pending determination of the objection, and the clerk gives notice of the suspension by any convenient means to the magistrate to whom the action has been assigned. All these objections are waived if not made prior to the date set for trial. If venue is determined to be improper, or is ordered changed, the action is transferred to the district court of the new venue, and is not thereafter assigned to a magistrate, but proceeds as in the case of civil actions generally. (1965, c. 310, s. 1.)



§ 7A-222. General trial practice and procedure.

§ 7A‑222.  General trial practice and procedure.

Trial of a small claim action before a magistrate is without a jury. The rules of evidence applicable in the trial of civil actions generally are observed. At the conclusion of plaintiff's evidence the magistrate may render judgment of dismissal if plaintiff has failed to establish a prima facie case. If a judgment of dismissal is not rendered the defendant may introduce evidence. At the conclusion of all the evidence the magistrate may render judgment or may in his discretion reserve judgment for a period not in excess of 10 days. (1965, c. 310, s. 1; 1971, c. 377, s. 11.)



§ 7A-223. Practice and procedure in small claim actions for summary ejectment.

§ 7A‑223.  Practice and procedure in small claim actions for summary ejectment.

In any small claim action demanding summary ejectment or past due rent, or both, the complaint may be signed by an agent acting for the plaintiff who has actual knowledge of the facts alleged in the complaint. If a small claim action demanding summary ejectment is assigned to a magistrate, the practice and procedure prescribed for commencement, form and service of process, assignment, pleadings, and trial in small claim actions generally are observed, except that if the defendant by written answer denies the title of the plaintiff, the action is placed on the civil issue docket of the district court division for trial before a district judge. In such event, the clerk withdraws assignment of the action from the magistrate and immediately gives written notice of withdrawal, by any convenient means, to the plaintiff and the magistrate to whom the action has been assigned. The plaintiff, within five days after receipt of the notice, and the defendant, in his answer, may request trial by jury. Failure to request jury trial within the time limited is a waiver of the right to trial by jury. (1965, c. 310, s. 1; 1967, c. 691, s. 21; 1971, c. 377, s. 12.)



§ 7A-224. Rendition and entry of judgment.

§ 7A‑224.  Rendition and entry of judgment.

Judgment in a small claim action is rendered in writing and signed by the magistrate. The judgment so rendered is a judgment of the district court, and is recorded and indexed as are judgments of the district and superior court generally. Entry is made as soon as practicable after rendition. (1965, c. 310, s. 1; 1969, c. 1190, s. 21.)



§ 7A-225. Lien and execution of judgment.

§ 7A‑225.  Lien and execution of judgment.

From the time of docketing, the judgment rendered by a magistrate in a small claim action constitutes a lien and is subject to execution in the manner provided in Chapter 1, Article 28, of the General Statutes. (1965, c. 310, s. 1.)



§ 7A-226. Priority of judgment when appeal taken.

§ 7A‑226.  Priority of judgment when appeal taken.

When appeal is taken from a judgment in a small claim action, the lien acquired by docketing merges into any judgment rendered after trial de novo on appeal, continues as a lien from the first docketing, and has priority over any judgment docketed subsequent to the first docketing. (1965, c. 310, s. 1.)



§ 7A-227. Stay of execution on appeal.

§ 7A‑227.  Stay of execution on appeal.

Appeal from judgment of a magistrate does not stay execution if the judgment is for recovery of specific property. Such execution may be stayed by order of the clerk of superior court upon petition by the appellant accompanied by undertaking in writing, executed by one or more sufficient sureties approved by the clerk, to the effect that if judgment be rendered against appellant the sureties will pay the amount thereof with costs awarded against the appellant.  Appeal from judgment of a magistrate does stay execution if the judgment is for money damages. This section shall not require any undertaking of appellants in summary ejectment actions other than those imposed by Chapter 42 of the General Statutes. (1965, c. 310, s. 1; 1967, c. 24, s. 1; 1977, c. 844; 1979, c. 820, s. 9.)



§ 7A-228. New trial before magistrate; appeal for trial de novo; how appeal perfected; oral notice; dismissal.

§ 7A‑228.  New trial before magistrate; appeal for trial de novo; how appeal perfected; oral notice; dismissal.

(a)        The chief district court judge may authorize magistrates to hear motions to set aside an order or judgment pursuant to G.S. 1A‑1, Rule 60(b)(1) and order a new trial before a magistrate. The exercise of the authority of the chief district court judge in allowing magistrates to hear Rule 60(b)(1) motions shall not be construed to limit the authority of the district court to hear motions pursuant to Rule 60(b)(1) through (6) of the Rules of Civil Procedure for relief from a judgment or order entered by a magistrate and, if granted, to order a new trial before a magistrate. After final disposition before the magistrate, the sole remedy for an aggrieved party is appeal for trial de novo before a district court judge or a jury. Notice of appeal may be given orally in open court upon announcement or after entry of judgment. If not announced in open court, written notice of appeal must be filed in the office of the clerk of superior court within 10 days after entry of judgment. The appeal must be perfected in the manner set out in subsection (b). Upon announcement of the appeal in open court or upon receipt of the written notice of appeal, the appeal shall be noted upon the judgment. If the judgment was mailed to the parties, then the time computations for appeal of such judgment shall be pursuant to G.S. 1A‑1, Rule 6.

(b)        The appeal shall be perfected by (1) oral announcement of appeal in open court; or (2) by filing notice of appeal in the office of the clerk of superior court within 10 days after entry of judgment, pursuant to subsection (a), and by serving a copy of the notice of appeal on all parties pursuant to G.S. 1A‑1, Rule 5. Failure to pay the costs of court to appeal within 20 days after entry of judgment shall result in the automatic dismissal of the appeal. The failure to demand a trial by jury in district court by the appealing party before the time to perfect the appeal has expired is a waiver of the right thereto.

(b1)      A person desiring to appeal as an indigent shall, within 10 days of entry of judgment by the magistrate, file an affidavit that he or she is unable by reason of poverty to pay the costs of appeal. Within 20 days after entry of judgment, a superior or district court judge, magistrate, or the clerk of the superior court may authorize a person to appeal to district court as an indigent if the person is unable to pay the costs of appeal. The clerk of superior court shall authorize a person to appeal as an indigent if the person files the required affidavit and meets one or more of the criteria listed in G.S. 1‑110. A superior or district court judge, a magistrate, or the clerk of the superior court may authorize a person who does not meet any of the criteria listed in G.S. 1‑110 to appeal as an indigent if the person cannot pay the costs of appeal.

The district court may dismiss an appeal and require the person filing the appeal to pay the court costs advanced if the allegations contained in the affidavit are determined to be untrue or if the court is satisfied that the action is frivolous or malicious. If the court dismisses the appeal, the court shall affirm the judgment of the magistrate.

(c)        Whenever such appeal is docketed and is regularly set for trial, and the appellant fails to appear and prosecute his appeal, the presiding judge may have the appellant called and the appeal dismissed; and in such case the judgment of the magistrate shall be affirmed. (1965, c. 310, s. 1; 1969, c. 1190, s. 22; 1979, 2nd Sess., c. 1328, s. 3; 1981, c. 599, s. 3; 1985, c. 753, ss. 1, 2; 1987, c. 553; 1993, c. 435, s. 2; 1998‑120, s. 1.)



§ 7A-229. Trial de novo on appeal.

§ 7A‑229.  Trial de novo on appeal.

Upon appeal noted, the clerk of superior court places the action upon the civil issue docket of the district court division. The district judge before whom the action is tried may order repleading or further pleading by some or all of the parties; may try the action on stipulation as to the issue; or may try it on the pleadings as filed. (1965, c. 310, s. 1.)



§ 7A-230. Jury trial on appeal.

§ 7A‑230.  Jury trial on appeal.

The appellant in his written notice of appeal may demand a jury on the trial de novo. Within 10 days after receipt of the notice of appeal stating that the costs of the appeal have been paid, any appellee by written notice served on all parties and on the clerk of superior court may demand a jury on the trial de novo. (1965, c. 310, s. 1; 1981, c. 599, s. 3.)



§ 7A-231. Provisional and incidental remedies.

§ 7A‑231.  Provisional and incidental remedies.

The provisional and incidental remedies of claim and delivery, subpoena duces tecum, production of documents and orders for the relinquishment of property subject to a possessory lien pursuant to G.S. 44A‑4(a) are obtainable in small claims actions. The practice and procedure provided therefor in respect of civil actions generally is observed, conformed as may be required. No other provisional or incidental remedies are obtainable while the action is pending before the magistrate. (1965, c. 310, s. 1; 1985, c. 655, s. 3.)



§ 7A-232. Forms.

§ 7A‑232.  Forms.

The following forms are sufficient for the purposes indicated under this article. Substantial conformity is sufficient.

FORM 1.

MAGISTRATE SUMMONS

NORTH CAROLINA                                                                General Court of Justice

District Court Division

________________COUNTY                                                  Before the Magistrate

A. B., Plaintiff

v.                                 SUMMONS

C. D., Defendant

To the above‑named Defendant:

You are hereby summoned to appear before His Honor_______, Magistrate of the District Court, at ______ (time)______, on ____ (date)____, at the ______ (address) ______in the _____ (city)______, then and there to defend against proof of the claim stated in the complaint filed in this action, copy of which is served herewith. You may file written answer making defense to the claim in the office of the Clerk of Superior Court __________ County in__________, N. C., not later than the time set for trial. If you do not file answer, plaintiff must nevertheless prove his claim before the Magistrate. But if you fail to appear and defend against the proof offered, judgment for the relief demanded in the complaint may be rendered against you.

This ______ day of _________ (month)______, _____.

______________________________________

Clerk of Superior Court

________________________________County

FORM 2.

NOTICE OF NON‑ASSIGNMENT OF ACTION

NORTH CAROLINA                                                           General Court of Justice

District Court Division

_______________County

A. B., Plaintiff

v.               NOTICE OF NON‑ASSIGNMENT

C. D., Defendant                      OF ACTION

To the above‑named Plaintiff:

Take notice that the civil action styled as above which you requested be assigned for trial before a Magistrate will not be assigned. Thirty‑day summons to answer is being issued for service upon defendant, and upon the joining of issue this action will be placed on the civil issue docket for trial before a district judge.

This ______ day of _________ (month)______, _____.

Clerk of Superior Court

______________________County

FORM 3.

NOTICE OF ASSIGNMENT OF ACTION

NORTH CAROLINA                                                           General Court of Justice

District Court Division

________________COUNTY                                             Before the Magistrate

A. B., Plaintiff

v.                           NOTICE OF ASSIGNMENT

C. D., Defendant                                  OF ACTION

To the above‑named Plaintiff:

Take notice that the civil action styled as above, commenced by you as plaintiff, has been assigned for trial before His Honor_____________, Magistrate of the District Court, at _______ (time) ______on_________ (date)_______, at _________ (address) ___________in ____________ (city)____________, N.C.

___________________________

Clerk of Superior Court

______________________County

FORM 4.

COMPLAINT ON A PROMISSORY NOTE

NORTH CAROLINA                                                           General Court of Justice

District Court Division

_______________COUNTY                                               SMALL CLAIM

A. B., Plaintiff

v.               COMPLAINT

C. D., Defendant

1. Plaintiff is a resident of _____________ County; defendant is a resident of _________________ County.

2. Defendant on or about January 1, 1964, executed and delivered to plaintiff a promissory note (in the following words and figures: (here set out the note verbatim)); (a copy of which is annexed as Exhibit_________); (whereby defendant promised to pay to plaintiff or order on June 1, 1964, the sum of two hundred and fifty dollars ($250.00) with interest thereon at the rate of six percent (6%) per annum).

3. Defendant owes the plaintiff the amount of said note and interest.

Wherefore plaintiff demands judgment against defendant for the sum  of two hundred and fifty dollars ($250.00), interest and costs.

This ___________ day of___________, __________

___________________________

(signed) A. B., Plaintiff

(or E. F., Attorney for Plaintiff)

Service by mail is, is not, requested.

___________________________

(signed) A. B., Plaintiff

(or E. F., Attorney for Plaintiff)

FORM 5.

COMPLAINT ON AN ACCOUNT

(Caption as in form 4)

1. (Allegation of residence of parties)

2. Defendant owes plaintiff two hundred and fifty dollars ($250.00) according to the account annexed as Exhibit A.

Wherefore (etc., as in form 4).

FORM 6.

COMPLAINT FOR GOODS SOLD AND DELIVERED

(Caption as in form 4)

1. (Allegation of residence of parties)

2. Defendant owes plaintiff two hundred and fifty dollars ($250.00) for goods sold and delivered to defendant between June 1, 1965, and December 1, 1965.

Wherefore (etc., as in form 4).

FORM 7.

COMPLAINT FOR MONEY LENT

(Caption as in form 4)

1. (Allegation of residence of parties)

2. Defendant owes plaintiff two hundred and fifty dollars ($250.00) for money lent by plaintiff to defendant on or about June 1, 1965.

Wherefore (etc., as in form 4.)

FORM 8.

COMPLAINT FOR CONVERSION

(Caption as in form 4)

1. (Allegation of residence of parties)

2. On or about June 1, 1965, defendant converted to his own use a set of plumbing tools of the value of two hundred and fifty dollars ($250.00), the property of plaintiff.

Wherefore (etc., as in form 4).

FORM 9.

COMPLAINT FOR INJURY TO PERSON OR PROPERTY

(Caption as in form 4)

1. (Allegation of residence of parties)

2. On or about June 1, 1965, at the intersection of Main and Church Streets in the Town of Ashley, N. C., defendant (intentionally struck plaintiff a blow in the face) (negligently drove a bicycle into plaintiff) (intentionally tore plaintiff's clothing) (negligently drove a motorcycle into the side of plaintiff's automobile).

3. As a result (plaintiff suffered great pain of body and mind, and incurred expenses for medical attention and hospitalization in the sum of one hundred and fifty dollars ($150.00) (plaintiff suffered damage to his property above described in the sum of two hundred and fifty dollars ($250.00).

Wherefore (etc., as in form 4).

FORM 10.

COMPLAINT TO RECOVER POSSESSION OF CHATTEL

(Caption as in form 4)

1. (Allegation of residence of parties)

2. Defendant has in his possession a set of plumber's tools of the value of two hundred dollars ($200.00), the property of plaintiff. Plaintiff is entitled to immediate possession of the same but defendant refuses on demand to deliver the same to plaintiff.

3. Defendant has unlawfully kept possession of the property above described since on or about June 1, 1965, and has thereby deprived plaintiff of its use, to his damage in the sum of fifty dollars ($50.00).

Wherefore plaintiff demands judgment against defendant for the recovery of possession of the property above described and for the sum of fifty dollars ($50.00), interest and costs. (etc., as in form 4).

FORM 11.

COMPLAINT IN SUMMARY EJECTMENT

(Caption as in form 4)

1. (Allegation of residence of parties)

2. Defendant entered into possession of a tract of land (briefly described) as a lessee of plaintiff (or as lessee of E. F. who, after making the lease, assigned his estate to the plaintiff); the term of defendant expired on the 1st day of June, 1965 (or his term has ceased by nonpayment of rent, or otherwise, as the fact may be); the plaintiff has demanded possession of the premises of the defendant, who refused to surrender it, but holds over; the estate of plaintiff is still subsisting, and the plaintiff is entitled to immediate possession.

3. Defendant owes plaintiff the sum of fifty dollars ($50.00) for rent of the premises from the 1st of May, 1965, to the 1st day of June, 1965, and one hundred dollars ($100.00) for the occupation of the premises since the 1st day of June, 1965 to the present.

Wherefore, plaintiff demands judgment against defendant that he be put in immediate possession of the premises, and that he recover the sum of one hundred and fifty dollars ($150.00), interest and costs. (etc., as in form 4). (1965, c. 310, s. 1; 1971, c. 1181, s. 2; 1999‑456, s. 59.)



§§ 7A-233 through 7A-239. Reserved for future codification purposes.

§§ 7A‑233 through 7A‑239.  Reserved for future codification purposes.



§ 7A-240. Original civil jurisdiction generally.

SUBCHAPTER V. JURISDICTION AND POWERS OF THE TRIAL DIVISIONS OF THE GENERAL COURT OF JUSTICE.

Article 20.

Original Civil Jurisdiction of the Trial Divisions.

§ 7A‑240.  Original civil jurisdiction generally.

Except for the original jurisdiction in respect of claims against the State which is vested in the Supreme Court, original general jurisdiction of all justiciable matters of a civil nature cognizable in the General Court of Justice is vested in the aggregate in the superior court division and the district court division as the trial divisions of the General Court of Justice. Except in respect of proceedings in probate and the administration of decedents' estates, the original civil jurisdiction so vested in the trial divisions is vested concurrently in each division. (1965, c. 310, s. 1.)



§ 7A-241. Original jurisdiction in probate and administration of decedents' estates.

§ 7A‑241.  Original jurisdiction in probate and administration of decedents' estates.

Exclusive original jurisdiction for the probate of wills and the administration of decedents' estates is vested in the superior court division, and is exercised by the superior courts and by the clerks of superior court as ex officio judges of probate according to the practice and procedure provided by law. (1965, c. 310, s. 1.)



§ 7A-242. Concurrently held original jurisdiction allocated between trial divisions.

§ 7A‑242.  Concurrently held original jurisdiction allocated between trial divisions.

For the efficient administration of justice in respect of civil matters as to which the trial divisions have concurrent original jurisdiction, the respective divisions are constituted proper or improper for the trial and determination of specific actions and proceedings in accordance with the allocations provided in this Article. But no judgment rendered by any court of the trial divisions  in any civil action or proceeding as to which the trial divisions have concurrent original jurisdiction is void or voidable for the sole reason that it was rendered by the court of a trial division which by such allocation is improper for the trial and determination of the civil action or proceeding. (1965, c. 310, s. 1.)



§ 7A-243. Proper division for trial of civil actions generally determined by amount in controversy.

§ 7A‑243.  Proper division for trial of civil actions generally determined by amount in controversy.

Except as otherwise provided in this Article, the district court division is the proper division for the trial of all civil actions in which the amount in controversy is ten thousand dollars ($10,000) or less; and the superior court division is the proper division for the trial of all civil actions in which the amount in controversy exceeds ten thousand dollars ($10,000).

For purposes of determining the amount in controversy, the following rules apply whether the relief prayed is monetary or nonmonetary, or both, and with respect to claims asserted by complaint, counterclaim, cross‑complaint or third‑party complaint:

(1)        The amount in controversy is computed without regard to interest and costs.

(2)        Where monetary relief is prayed, the amount prayed for is in  controversy unless the pleading in question shows to a legal certainty that the amount claimed cannot be recovered under the applicable measure of damages. The value of any property seized in attachment, claim and delivery, or other ancillary proceeding, is not in controversy and is not considered in determining the amount in controversy.

(3)        Where no monetary relief is sought, but the relief sought would establish, enforce, or avoid an obligation, right or title, the value of the obligation, right, or title is in controversy. Where the owner or legal possessor of property seeks recovery of property on which a lien is asserted pursuant to G.S. 44A‑4(a) the amount in controversy is that portion of the asserted lien which is disputed. The judge may require by rule or order that parties make a good faith estimate of the value of any nonmonetary relief sought.

(4)        a.   Except as provided in subparagraph c of this subdivision,  where a single party asserts two or more properly joined claims, the claims are aggregated in computing the amount in controversy.

b.         Except as provided in subparagraph c, where there are two or more parties properly joined in an action and their interests are aligned, their claims are aggregated in computing the amount in controversy.

c.         No claims are aggregated which are mutually exclusive and in the alternative, or which are successive, in the sense that satisfaction of one claim will bar recovery upon the other.

d.         Where there are two or more claims not subject to aggregation the highest claim is the amount in controversy.

(5)        Where the value of the relief to a claimant differs from the cost thereof to an opposing party, the higher amount is used in determining the amount in controversy. (1965, c. 310, s. 1; 1981 (Reg. Sess., 1982), c. 1225; 1985, c. 655, s. 2.)



§ 7A-244. Domestic relations.

§ 7A‑244.  Domestic relations.

The district court division is the proper division without regard to the amount in controversy, for the trial of civil actions and proceedings for annulment, divorce, equitable distribution of property, alimony, child support, child custody and the enforcement of separation or property settlement agreements between spouses, or recovery for the breach thereof. (1965, c. 310, s. 1; 1981, c. 815, s. 5; 1987, c. 573, s. 1.)



§ 7A-245. Injunctive and declaratory relief to enforce or invalidate statutes; constitutional rights.

§ 7A‑245.  Injunctive and declaratory relief to enforce or invalidate statutes; constitutional rights.

(a)        The superior court division is the proper division without regard to the amount in controversy, for the trial of civil actions where the principal relief prayed is

(1)        Injunctive relief against the enforcement of any statute, ordinance, or regulation;

(2)        Injunctive relief to compel enforcement of any statute, ordinance, or regulation;

(3)        Declaratory relief to establish or disestablish the validity  of any statute, ordinance, or regulation; or

(4)        The enforcement or declaration of any claim of constitutional right.

(b)        When a case is otherwise properly in the district court division, a prayer for injunctive or declaratory relief by any party not a plaintiff on grounds stated in this section is not ground for transfer. (1965, c. 310, s. 1.)



§ 7A-246. Special proceedings; exceptions; guardianship and trust administration.

§ 7A‑246.  Special proceedings; exceptions; guardianship and trust administration.

The superior court division is the proper division, without regard to the amount in controversy, for the hearing and trial of all special proceedings except proceedings under the Protection of the Abused, Neglected or Exploited Disabled Adult Act (Chapter 108A, Article 6, of the General Statutes), proceedings for involuntary commitment to treatment facilities (Chapter 122C, Article 5, of the General Statutes), adoption proceedings (Chapter 48 of the General Statutes) and of all proceedings involving the appointment of guardians and the administration by legal guardians and trustees of express trusts of the estates of their wards and beneficiaries, according to the practice and procedure provided by law for the particular proceeding. (1965, c. 310, s. 1; 1973, c. 726, s. 5; c. 1378, s. 3; 1981, c. 682, s. 1; 1985, c. 689, s. 4; 1995, c. 88, s. 7.)



§ 7A-247. Quo warranto.

§ 7A‑247.  Quo warranto.

The superior court division is the proper division, without regard to the amount in controversy, for the trial of all civil actions seeking as principal relief the remedy of quo warranto, according to the practice and procedure provided for obtaining that remedy. (1965, c. 310, s. 1; 1971, c. 377, s. 13.)



§ 7A-248. Condemnation actions and proceedings.

§ 7A‑248.  Condemnation actions and proceedings.

The superior court division is the proper division, without regard to the amount in controversy, for the trial of all actions and proceedings wherein property is being taken by condemnation in exercise of the power of eminent domain, according to the practice and procedure provided by law for the particular action or proceeding. Nothing in this section is in derogation of the validity of such administrative or quasi‑judicial procedures for value appraisal as may be provided for the particular action or proceeding prior to the raising of justiciable issues of fact or law requiring determination in the superior court. (1965, c. 310, s. 1.)



§ 7A-249. Corporate receiverships.

§ 7A‑249.  Corporate receiverships.

The superior court division is the proper division, without regard to the amount in controversy, for actions for corporate receiverships under Chapter 1, Article 38, of the General Statutes, and proceedings under Chapters 55 (North Carolina Business Corporation Act) and 55A (Nonprofit Corporation Act) of the General Statutes. (1965, c. 310, s. 1; 1973, c. 503, s. 6; 1989 (Reg. Sess., 1990), c. 1024, s. 3.)



§ 7A-250. Review of decisions of administrative agencies.

§ 7A‑250.  Review of decisions of administrative agencies.

(a)        Except as otherwise provided in subsections (b) and (c) of this section, the superior court division is the proper division, without regard to the amount in controversy, for review by original action or proceeding, or by appeal, of the decisions of administrative agencies, according to the practice and procedure provided for the particular action, proceeding, or appeal.

(b)        The Court of Appeals shall have jurisdiction to review final orders or decisions of the North Carolina Utilities Commission and the North Carolina Industrial Commission, as provided in Article 5 of this Chapter, and any order or decision of the Commissioner of Insurance described in G.S. 58‑2‑80.

(c)        Appeals from rulings of county game commissions shall be heard in the district court division. The appeal shall be heard de novo before a district court judge sitting in the county in which the game commission whose ruling is being appealed is located. (1965, c. 310, s. 1; 1967, c. 108, s. 6; 1973, c. 503, s. 7; 1981, c. 444.)



§ 7A-251. Appeal from clerk to judge.

§ 7A‑251.  Appeal from clerk to judge.

(a)        In all matters properly cognizable in the superior court division which are heard originally before the clerk of superior court, appeals lie to the judge of superior court having jurisdiction from all orders and judgments of the clerk for review in all matters of law or legal inference, in accordance with the procedure provided in Chapter 1 of the General Statutes.

(b)        In all matters properly cognizable in the district court division which are heard originally before the clerk of superior court, appeals lie to the judge of district court having jurisdiction from all orders and judgments of the clerk for review in all matters of law or legal inference, in accordance with the procedure provided in Chapter 1 of the General Statutes. (1965, c. 310, s. 1; 1995, c. 88, s. 8.)



§ 7A-252. Repealed by Session Laws 1971, c. 377, s. 32.

§ 7A‑252.  Repealed by Session Laws 1971, c. 377, s. 32.



§ 7A-253. Infractions.

§ 7A‑253.  Infractions.

Except as provided in G.S. 7A‑271(d), original, exclusive jurisdiction for the adjudication and disposition of infractions lies in the district court division. (1985, c. 764, s. 14; 1985 (Reg. Sess., 1986), c. 852, s. 17.)



§ 7A-254. Reserved for future codification purposes.

§ 7A‑254.  Reserved for future codification purposes.



§ 7A-255. Clerk of superior court processes all actions and proceedings.

Article 21.

Institution, Docketing, and Transferring Civil Causes in the Trial Divisions.

§ 7A‑255.  Clerk of superior court processes all actions and proceedings.

All civil actions and proceedings in the General Court of Justice are instituted in, and the original records thereof are maintained in, the office of the clerk of superior court, without regard to the trial divisions in which the cause is pending from time to time. When the commencement of an action or proceeding requires issuance of summons, the clerk of superior court issues the summons, and such summons runs and is valid as general process of the State without regard to the trial division in which the action or proceeding may be pending from time to time. (1965, c. 310, s. 1; 1967, c. 691, s. 22.)



§ 7A-256. Causes docketed and retained in originally designated trial division until transferred.

§ 7A‑256.  Causes docketed and retained in originally designated trial division until transferred.

Upon the institution of any action or proceeding in the General Court of Justice the party instituting it designates upon the face of the originating pleading or other originating paper when filed, which trial division of the General Court of Justice he deems proper for disposition of the cause. The clerk dockets the cause for the trial division so designated and the cause is retained for complete disposition in that division unless thereafter transferred in accordance with the provisions of this Article. If no designation is made the clerk dockets the cause for the superior court division, and the cause is retained for complete disposition in that division unless thereafter transferred in accordance with the provisions of this Article. (1965, c. 310, s. 1.)



§ 7A-257. Waiver of proper division.

§ 7A‑257.  Waiver of proper division.

Any party may move for transfer between the trial divisions as provided in this Article. Failure of a party to move for transfer within the time prescribed is a waiver of any objection to the division, except that there shall be no waiver of the jurisdiction of the superior court division in probate of wills and administration of decedents' estates. Where more than one party is aligned in interest,  any party may move for transfer of the entire case, notwithstanding waiver by other parties or coparties. A waiver of objection to the division does not prevent the judge from ordering a transfer on his own motion as provided in this Article. (1965, c. 310, s. 1.)



§ 7A-258. Motion to transfer.

§ 7A‑258.  Motion to transfer.

(a)        Any party, including the plaintiff, may move on notice to all parties to transfer the civil action or special proceeding to the proper division when the division in which the case is pending is improper under the rules stated in this Subchapter. A motion to transfer to another division may also be made if all parties to the action or proceeding consent thereto, and if the judge deems the transfer will facilitate the efficient administration of justice.

(b)        A motion to transfer is filed in the action or proceeding sought to be transferred, but it is heard and determined by a judge of the superior court division whether the case is pending in that division or not. A superior court judge who has jurisdiction under G.S. 7A‑47.1 or G.S. 7A‑48 in the district or set of districts as defined in G.S. 7A‑41.1(a) in which the county is located, may hear and determine such motion. The motion is heard and determined in a county within that district or set of districts, except by consent of the parties.

(c)        A motion to transfer by any party other than the plaintiff must be filed within 30 days after the moving party is served with a copy of the pleading which justifies transfer. A motion to transfer by the plaintiff, if based upon the pleading of any other party, must be filed within 20 days after the pleading has been filed. A motion to transfer by any party, based upon an amendment to his own pleading must be made not later than 10 days after such amendment is filed. In no event is a motion to transfer made or determined after the case has been called for trial. Failure to move for transfer within the required time is a waiver of any objection to the division in which the case is pending, except in matters of probate of wills or administration of decedents' estates.

(d)        A motion to transfer is in writing and contains:

(1)        A short and direct statement of the grounds for transfer with specific reference to the provision of this Chapter which determines the proper division; and

(2)        A statement by an attorney for the moving party, or if the party is not represented by counsel, a statement by the party that the motion is made in the good faith belief that it may be properly granted and that he intends no amendment which would affect propriety of transfer.

(e)        A motion to transfer is made on notice to all parties.

(f)         Objection to the jurisdiction of the court over person or property is waived when a motion to transfer is filed unless such objection is raised at the time of filing or before. In no other case does the filing of a motion to transfer waive any rights under other motions or pleadings, nor does it prevent the filing of other motions or pleadings, except as provided in Rule 12 of the Rules of Civil Procedure. The filing of a motion to transfer does not stay further proceedings in the case except that:

(1)        Involuntary dismissal is not ordered while a motion to transfer is pending;

(2)        Assignment to a magistrate is not ordered while a motion to transfer is pending; and

(3)        A change of venue is not ordered while a motion to transfer is pending, except by consent.

When a change of venue is ordered by consent while a motion to transfer is pending, the motion to transfer is determined in the new venue. The filing of a motion to transfer does not enlarge the time for filing responsive pleadings, nor does the filing of any other motion or pleading waive any rights under the motion to transfer.

(g)        The motion for transfer provided herein is the sole method for seeking a transfer, and no transfer is effected by the use of mandamus, injunction, prohibition, certiorari, or other extraordinary writs; provided, however, that transfer may be sought in a responsive pleading when permitted by Rules 7(b) and 12(b) of the Rules of Civil Procedure.

(h)        Transfer is effected when an order of transfer is filed. When transfer is ordered, the clerk makes appropriate entries on the dockets of each division and transfers the file of the case to the new division. No further proceedings are taken in the division from which the case is transferred. Papers filed after a transfer are properly filed notwithstanding any erroneous reference to the division from which the case is transferred. All orders made prior to transfer including restraining orders, remain effective after transfer, as if no transfer had been made, until modified or set aside in the division to which the case is transferred.

(i)         A claim of new or different relief asserted after transfer has been effected does not authorize a second transfer. (1965, c. 310, s. 1; 1967, c. 954, s. 3; 1969, c. 1190, s. 22 1/2; 1971, c. 377, s. 14; 1987 (Reg. Sess., 1988), c. 1037, s. 20.)



§ 7A-259. Transfer on judge's own motion.

§ 7A‑259.  Transfer on judge's own motion.

(a)        If no party has moved for transfer within the time allowed to parties, any superior court judge who may hear and determine motions to transfer may order a transfer upon his own motion for the purpose of efficient administration of the trial divisions at any time before the case is calendared for trial. Transfer is not made on the judge's own motion unless the pleadings clearly show that the case is pending in an improper division. No hearing is held on such transfers, but the parties are given prompt notice when transfer is effected. Nothing in this section affects the power of the clerk to transfer matters and proceedings pending before him when an issue of fact is raised.

(b)        When a district court is established in a district, any superior court judge authorized to hear and determine motions to transfer may, on his own motion, subject to the requirements of subsection (a), transfer to the district court cases pending in the superior court. (1965, c. 310, s. 1; 1967, c. 691, s. 23.)



§ 7A-260. Review of transfer matters.

§ 7A‑260.  Review of transfer matters.

Orders transferring or refusing to transfer are not immediately appealable, even for abuse of discretion. Such orders are reviewable only by the appellate division on appeal from a final judgment. If on review, such an order is found erroneous, reversal or remand is not granted unless prejudice is shown. If, on review, a new trial or partial new trial is ordered for other reasons, the appellate division may specify the proper division for new trial and order a transfer thereto. (1965, c. 310, s. 1; 1967, c. 108, s. 7.)



§ 7A-261. Repealed by Session Laws 1971, c. 377, s. 32.

§ 7A‑261.  Repealed by Session Laws 1971, c. 377, s. 32.



§§ 7A-262 through 7A-269. Reserved for future codification purposes.

§§ 7A‑262 through 7A‑269.  Reserved for future codification purposes.



§ 7A-270. Generally.

Article 22.

Jurisdiction of the Trial Divisions in Criminal Actions.

§ 7A‑270.  Generally.

General jurisdiction for the trial of criminal actions is vested in the superior court and the district court divisions of the General Court of Justice. (1965, c. 310, s. 1.)



§ 7A-271. Jurisdiction of superior court.

§ 7A‑271.  Jurisdiction of superior court.

(a)        The superior court has exclusive, original jurisdiction over all criminal actions not assigned to the district court division by this Article, except that the superior court has jurisdiction to try a misdemeanor:

(1)        Which is a lesser included offense of a felony on which an indictment has been returned, or a felony information as to which an indictment has been properly waived; or

(2)        When the charge is initiated by presentment; or

(3)        Which may be properly consolidated for trial with a felony under G.S. 15A‑926;

(4)        To which a plea of guilty or nolo contendere is tendered in lieu of a felony charge; or

(5)        When a misdemeanor conviction is appealed to the superior court for trial de novo, to accept a guilty plea to a lesser included or related charge.

(b)        Appeals by the State or the defendant from the district court are to the superior court. The jurisdiction of the superior court over misdemeanors appealed from the district court to the superior court for trial de novo is the same as the district court had in the first instance, and when that conviction resulted from a plea arrangement between the defendant and the State pursuant to which misdemeanor charges were dismissed, reduced, or modified, to try those charges in the form and to the extent that they subsisted in the district court immediately prior to entry of the defendant and the State of the plea arrangement.

(c)        When a district court is established in a district, any superior court judge presiding over a criminal session of court shall order transferred to the district court any pending misdemeanor which does not fall within the provisions of subsection (a), and which is not pending in the superior court on appeal from a lower court.

(d)        The criminal jurisdiction of the superior court includes the jurisdiction to dispose of infractions only in the following circumstances:

(1)        If the infraction is a lesser‑included violation of a criminal action properly before the court, the court must submit the infraction for the jury's consideration in factually appropriate cases.

(2)        If the infraction is a lesser‑included violation of a criminal action properly before the court, or if it is a related charge, the court may accept admissions of responsibility for the infraction. A proper pleading for the criminal action is sufficient to support a finding of responsibility for the lesser‑included infraction.

(e)        The superior court has exclusive jurisdiction over all hearings held pursuant to G.S. 15A‑1345(e) where the district court had accepted a defendant's plea of guilty or no contest to a felony under the provisions of G.S. 7A‑272(c), except that the district court shall have jurisdiction to hear these matters with the consent of the State and the defendant.

(f)         The superior court has exclusive jurisdiction over all hearings to revoke probation pursuant to G.S. 15A‑1345(e) where the district court is supervising a drug treatment court probation judgment under G.S. 7A‑272(e), except that the district court has jurisdiction to conduct the revocation proceedings when the chief district court judge and the senior resident superior court judge agree that it is in the interest of justice that the proceedings be conducted by the district court. If the district court exercises jurisdiction under this subsection to revoke probation, appeal of an order revoking probation is to the appellate division.  (1965, c. 310, s. 1; 1967, c. 691, s. 24; 1969, c. 1190, ss. 23, 24; 1971, c. 377, s. 15; 1977, c. 711, s. 6; 1979, 2nd Sess., c. 1328, s. 2; 1985, c. 764, s. 15; 1985 (Reg. Sess., 1986), c. 852, s. 17; 2004‑128, s. 2; 2009‑452, s. 1; 2009‑516, s. 7(a), (b).)



§ 7A-272. Jurisdiction of district court; concurrent jurisdiction in guilty or no contest pleas for certain felony offenses; appellate and appropriate relief procedures applicable.

§ 7A‑272.  Jurisdiction of district court; concurrent jurisdiction in guilty or no contest pleas for certain felony offenses; appellate and appropriate relief procedures applicable.

(a)        Except as provided in this Article, the district court has exclusive, original jurisdiction for the trial of criminal actions, including municipal ordinance violations, below the grade of felony, and the same are hereby declared to be petty misdemeanors.

(b)        The district court has jurisdiction to conduct preliminary examinations and to bind the accused over for trial upon waiver of preliminary examination or upon a finding of probable cause, making appropriate orders as to bail or commitment.

(c)        With the consent of the presiding district court judge, the prosecutor, and the defendant, the district court has jurisdiction to accept a defendant's plea of guilty or no contest to a Class H or I felony if:

(1)        The defendant is charged with a felony in an information filed pursuant to G.S. 15A‑644.1, the felony is pending in district court, and the defendant has not been indicted for the offense; or

(2)        The defendant has been indicted for a criminal offense but the defendant's case is transferred from superior court to district court pursuant to G.S. 15A‑1029.1.

(d)        Provisions in Chapter 15A of the General Statutes apply to a plea authorized under subsection (c) of this section as if the plea had been entered in superior court, so that a district court judge is authorized to act in these matters in the same manner as a superior court judge would be authorized to act if the plea had been entered in superior court, and appeals that are authorized in these matters are to the appellate division.

(e)        With the consent of the chief district court judge and the senior resident superior court judge, the district court has jurisdiction to preside over the supervision of a probation judgment entered in superior court in which the defendant is required to participate in a drug treatment court program pursuant to G.S. 15A‑1343(b1)(2b) or is participating in the drug treatment court pursuant to a deferred prosecution agreement under G.S. 15A‑1341(a2). The district court may modify or extend the probation judgment, but jurisdiction to revoke probation supervised under this subsection is as provided in G.S. 7A‑271(f).

(f)         As used in subsection (e) of this section, the term "therapeutic court" refers to a court, other than drug treatment court established pursuant to Article 62 of Chapter 7A of the General Statutes, in which a criminal defendant, either as a condition of probation or pursuant to a deferred prosecution agreement under G.S. 15A‑1341, is ordered to participate in specified activities designed to address underlying problems of substance abuse and mental illness that contribute to the person's criminal activity. The ordered activities shall, at a minimum, require the person to participate in treatment and attend regular court sessions of the therapeutic court over an extended period of time. The senior resident superior court judge and the chief district court judge shall agree in writing that the therapeutic court is being established and shall file the written agreement with the Administrative Office of the Courts before jurisdiction established by subsection (e) of this section may be exercised by the district court.  (1965, c. 310, s. 1; 1995 (Reg. Sess., 1996), c. 725, ss. 1, 2; 2009‑452, s. 2; 2009‑516, s. 8(a), (b).)



§ 7A-273. Powers of magistrates in infractions or criminal actions.

§ 7A‑273.  Powers of magistrates in infractions or criminal actions.

In criminal actions or infractions, any magistrate has power:

(1)        In infraction cases in which the maximum penalty that can be imposed is not more than fifty dollars ($50.00), exclusive of costs, or in Class 3 misdemeanors, other than the types of infractions and misdemeanors specified in subdivision (2) of this section, to accept guilty pleas or admissions of responsibility and enter judgment;

(2)        In misdemeanor or infraction cases involving alcohol offenses under Chapter 18B of the General Statutes, traffic offenses, hunting, fishing, State park and recreation area rule offenses under Chapter 113 of the General Statutes, boating offenses under Chapter 75A of the General Statutes, and littering offenses under G.S. 14‑399(c) and G.S. 14‑399(c1), to accept written appearances, waivers of trial or hearing and pleas of guilty or admissions of responsibility, in accordance with the schedule of offenses and fines or penalties promulgated by the Conference of Chief District Judges pursuant to G.S. 7A‑148, and in such cases, to enter judgment and collect the fines or penalties and costs;

(2a)      In misdemeanor cases involving the violation of a county ordinance authorized by law regulating the use of dune or beach buggies or other power‑driven vehicles specified by the governing body of the county on the foreshore, beach strand, or the barrier dune system, to accept written appearances, waivers of trial or hearing, and pleas of guilty or admissions of responsibility, in accordance with the schedule of offenses and fines or penalties promulgated by the Conference of Chief District Court Judges pursuant to G.S. 7A‑148, and in such cases, to enter judgment and collect the fines or penalties and costs;

(3)        To issue arrest warrants valid throughout the State;

(4)        To issue search warrants valid throughout the county;

(5)        To grant bail before trial for any noncapital offense;

(6)        Notwithstanding the provisions of subdivision (1) of this section, to hear and enter judgment as the chief district judge shall direct in all worthless check cases brought under G.S. 14‑107, when the amount of the check is two thousand dollars ($2,000) or less. Provided, however, that under this section magistrates may not impose a prison sentence longer than 30 days;

(7)        To conduct an initial appearance as provided in G.S. 15A‑511; and

(8)        To accept written appearances, waivers of trial and pleas of guilty in violations of G.S. 14‑107 when the amount of the check is two thousand dollars ($2,000) or less, restitution, including service charges and processing fees allowed by G.S. 14‑107, is made, and the warrant does not charge a fourth or subsequent violation of this statute, and in these cases to enter judgments as the chief district judge directs.

(9)        Repealed by Session Laws 1991 (Regular Session, 1992), c. 900, s. 118(d). (1965, c. 310, s. 1; 1969, c. 876, s. 2; c. 1190, s. 25; 1973, c. 6; c. 503, s. 8; c. 1286, s. 7; 1975, c. 626, s. 4; 1977, c. 873, s. 1; 1979, c. 144, s. 3; 1981, c. 555, s. 3; 1983, c. 586, s. 5; 1985, c. 425, s. 4; c. 764, s. 16; 1985 (Reg. Sess., 1986), c. 852, s. 17; 1987, c. 355, ss. 1, 2; 1989, c. 343; c. 763; 1989 (Reg. Sess., 1990), c. 1041, s. 1; 1991, c. 520, s. 2; 1991 (Reg. Sess., 1992), c. 900, s. 118(d); 1993, c. 374, s. 4; c. 538, s. 35; 1994, Ex. Sess., c. 14, s. 1; c. 24, s. 14(b); 1999‑80, s. 1; 2002‑159, s. 1.)



§ 7A-274. Power of mayors, law-enforcement officers, etc., to issue warrants and set bail restricted.

§ 7A‑274.  Power of mayors, law‑enforcement officers, etc., to issue warrants and set bail restricted.

The power of mayors, law‑enforcement officers, and other persons not officers of the General Court of Justice to issue arrest, search, or peace warrants, or to set bail, is terminated in any district court district upon the establishment of a district court therein. (1965, c. 310, s. 1.)



§ 7A-275. Repealed by Session Laws 1971, c. 377, s. 32.

§ 7A‑275.  Repealed by Session Laws 1971, c. 377, s. 32.



§ 7A-276. Reserved for future codification purposes.

§ 7A‑276.  Reserved for future codification purposes.



§ 7A-276.1. Court orders prohibiting publication or broadcast of reports of open court proceedings or reports of public records banned.

Article 22A.

Prohibited Orders.

§ 7A‑276.1.  Court orders prohibiting publication or broadcast of reports of open court proceedings or reports of public records banned.

No court shall make or issue any rule or order banning, prohibiting, or restricting the publication or broadcast of any report concerning any of the following: any evidence, testimony, argument, ruling, verdict, decision, judgment, or other matter occurring in open court in any hearing, trial, or other proceeding, civil or criminal; and no court shall issue any rule or order sealing, prohibiting, restricting the publication or broadcast of the contents of any public record as defined by any statute of this State, which is required to be open to public inspection under any valid statute, regulation, or rule of common law. If any rule or order is made or issued by any court in violation of the provisions of this statute, it shall be null and void and of no effect, and no person shall be punished for contempt for the violation of any such void rule or order. (1977, c. 711, s. 3.)



§§ 7A-277 through 7A-289: Repealed by Session Laws 1979, c. 815, s. 1.

Article 23.

Jurisdiction and Procedure Applicable to Children.

§§ 7A‑277 through 7A‑289: Repealed by Session Laws 1979, c.  815, s. 1.



§§ 7A-289.1 through 7A-289.6: Repealed by Session Laws 1998-202, s. 1(a).

Article 24.

Juvenile Services.

§§ 7A‑289.1 through 7A‑289.6:  Repealed by Session Laws 1998‑202, s.  1(a).



§ 7A-289.7: Repealed by Session Laws 1979, c. 815, s. 1.

§ 7A‑289.7: Repealed by Session Laws 1979, c.  815, s. 1.



§§ 7A-289.8 through 7A-289.12: Reserved for future codification purposes.

§§ 7A‑289.8 through 7A‑289.12:  Reserved for future codification purposes.



§§ 7A-289.13 through 7A-289.16: Repealed by Session Laws 1998-202, s. 1(a).

Article 24A.

Delinquency Prevention and Youth Services.

§§ 7A‑289.13 through 7A‑289.16:  Repealed by Session Laws 1998‑202, s.  1(a).



§§ 7A-289.17 through 7A-289.21: Reserved for future codification purposes.

§§ 7A‑289.17 through 7A‑289.21:  Reserved for future codification purposes.



§§ 7A-289.22 through 7A-289.23. Repealed by Session Laws 1998-202, s. 5.

Article 24B.

Termination of Parental Rights.

§§ 7A‑289.22 through 7A‑289.23.  Repealed by Session Laws 1998‑202, s.  5.



§ 7A-289.23A. Recodified as § 7B-1102.

§ 7A‑289.23A.  Recodified as § 7B‑1102.



§§ 7A-289.24 through 7A-289.35: Repealed by Session Laws 1998-202, s. 5.

§§ 7A‑289.24 through 7A‑289.35:  Repealed by Session Laws 1998‑202, s. 5.



§ 7A-290. Appeals from district court in criminal cases; notice; appeal bond.

Article 25.

Jurisdiction and Procedure in Criminal Appeals from District Courts.

§ 7A‑290.  Appeals from district court in criminal cases; notice; appeal bond.

Any defendant convicted in district court before the magistrate may appeal to the district court for trial de novo before the district court judge. Any defendant convicted in district court before the judge may appeal to the superior court for trial de novo. Notice of appeal may be given orally in open court, or to the clerk in writing within 10 days of entry of judgment. Upon expiration of the 10‑day period in which an appeal may be entered, if an appeal has been entered and not withdrawn, the clerk shall transfer the case to the district or superior court docket. The original bail shall stand pending appeal, unless the judge orders bail denied, increased, or reduced. (1965, c. 310, s. 1; 1967, c. 601, s. 1; 1969, c. 876, s. 3; c. 911, s. 5; c. 1190, s. 26; 1971, c. 377, s. 16.)



§ 7A-291. Additional powers of district court judges.

Article 26.

Additional Powers of District Court Judges and Magistrates.

§ 7A‑291.  Additional powers of district court judges.

In addition to the jurisdiction and powers assigned in this Chapter, a district court judge has the following powers:

(1)        To administer oaths;

(2)        To punish for contempt;

(3)        To compel the attendance of witnesses and the production of evidence;

(4)        To set bail;

(5)        To issue arrest warrants valid throughout the State, and search warrants valid throughout the district of issue; and

(6)        To issue all process and orders necessary or proper in the exercise of his powers and authority, and to effectuate his lawful judgments and decrees. (1965, c. 310, s. 1; 1969, c. 1190, s. 27; 1973, c. 1286, s. 11.)



§ 7A-292. Additional powers of magistrates.

§ 7A‑292.  Additional powers of magistrates.

In addition to the jurisdiction and powers assigned in this Chapter to the magistrate in civil and criminal actions, each magistrate has the following additional powers:

(1)        To administer oaths.

(2)        To punish for direct criminal contempt subject to the limitations contained in Chapter 5A of the General Statutes of North Carolina.

(3)        When authorized by the chief district judge, to take depositions and examinations before trial.

(4)        To issue subpoenas and capiases valid throughout the county.

(5)        To take affidavits for the verification of pleadings.

(6)        To issue writs of habeas corpus ad testificandum, as provided in G.S. 17‑41.

(7)        To assign a year's allowance to the surviving spouse and a child's allowance to the children as provided in Chapter 30, Article 4, of the General Statutes.

(8)        To take acknowledgments of instruments, as provided in G.S. 47‑1.

(9)        To perform the marriage ceremony, as provided in G.S. 51‑1.

(10)      To take acknowledgment of a written contract or separation agreement between husband and wife.

(11)      Repealed by Session Laws 1973, c. 503, s. 9.

(12)      To assess contribution for damages or for work done on a dam, canal, or ditch, as provided in G.S. 156‑15.

(13)      Repealed by Session Laws 1973, c. 503, s. 9.

(14)      To accept the filing of complaints and to issue summons pursuant to Article 4 of Chapter 42A of the General Statutes in expedited eviction proceedings when the office of the clerk of superior court is closed.

(15)      When authorized by the chief district judge, as permitted in G.S. 7A‑146(11), to provide for appointment of counsel pursuant to Article 36 of this Chapter.

(16)      To appoint an umpire to determine motor vehicle liability policy diminution in value, as provided in G.S. 20‑279.21(d1).  (1965, c. 310, s. 1; 1967, c. 691, s. 25; 1971, c. 377, s. 17; 1973, c. 503, s. 9; 1977, c. 375, s. 4; 1979, 2nd Sess., c. 1080, s. 6; 1994, Ex. Sess., c. 4, s. 4; 1999‑420, s. 4; 1999‑456, s. 9(a), (b); 2009‑419, s. 1; 2009‑440, s. 2; 2009‑566, s. 28; 2009‑570, s. 48.2.)



§ 7A-293. Special authority of a magistrate assigned to a municipality located in more than one county of a district court district.

§ 7A‑293.  Special authority of a magistrate assigned to a municipality located in more than one county of a district court district.

A magistrate assigned to an incorporated municipality, the boundaries of which lie in more than one county of a district court district, may, in criminal matters, exercise the powers granted by G.S. 7A‑273 as if the corporate limits plus the territory embraced within a distance of one mile in all directions therefrom were located wholly within the magistrate's county of residence. Appeals from a magistrate exercising the authority granted by this section shall be taken in the district court in the county in which the offense was committed. A magistrate exercising the special authority granted by this section shall transmit all records, reports, and monies collected to the clerk of the superior court of the county in which the offense was committed. In addition, if a magistrate is assigned to an incorporated municipality, the boundaries of which lie in two or more district court districts, the magistrate may exercise the powers described in this section as if the counties were in the same district court district, if the clerks of superior court and the chief district court judges serving the districts in which the municipality is located agree in writing that the exercise of this special authority would promote the administration of justice in the municipality and in the districts. However, if a magistrate is assigned to an incorporated municipality, the boundaries of which lie in four or more counties, each of which is in a separate district court district, the magistrate may exercise the powers described in this section as if all the counties were in the same district court district, without the necessity of such an agreement between the clerks and judges of the affected counties, and the records, reports, and monies collected in connection with the exercise of that authority shall be transmitted to the clerk of the superior court district for the county in which the offense was committed.  (1967, c. 691, s. 26; 1989, c. 795, s. 23(c1); 2009‑398, s. 2.)



§§ 7A-294 through 7A-299: Reserved for future codification purposes.

§§ 7A‑294 through 7A‑299: Reserved for future codification purposes.



§ 7A-300. Expenses paid from State funds.

SUBCHAPTER VI. REVENUES AND EXPENSES OF THE

JUDICIAL DEPARTMENT.

Article 27.

Expenses of the Judicial Department.

§ 7A‑300.  Expenses paid from State funds.

(a)        The operating expenses of the Judicial Department shall be paid from State funds, out of appropriations for this purpose made by the General Assembly, or from funds provided by local governments pursuant to G.S. 153A‑212.1 and G.S. 160A‑289.1.  The Administrative Office of the Courts shall prepare budget estimates to cover these expenses, including therein the following items and such other items as are deemed necessary for the proper functioning of the Judicial Department:

(1)        Salaries, departmental expense, printing and other costs of the appellate division;

(2)        Salaries and expenses of superior court judges, district attorneys, assistant district attorneys, public defenders, and assistant public defenders, and fees and expenses of counsel assigned to represent indigents under the provisions of Subchapter IX of this Chapter;

(3)        Salaries, travel expenses, departmental expense, printing and other costs of the Administrative Office of the Courts;

(4)        Salaries and travel expenses of district judges, magistrates, and family court counselors;

(5)        Salaries and travel expenses of clerks of superior court, their assistants, deputies, and other employees, and the expenses of their offices, including supplies and materials, postage, telephone and telegraph, bonds and insurance, equipment, and other necessary items;

(6)        Fees and travel expenses of jurors, and of witnesses required to be paid by the State;

(7)        Compensation and allowances of court reporters;

(8)        Briefs for counsel and transcripts and other records for adequate appellate review when an appeal is taken by an indigent person;

(9)        Transcripts of preliminary hearings in indigency cases and, in cases in which the defendant pays for a transcript of the preliminary hearing, a copy for the district attorney;

(10)      Transcript of the evidence and trial court charge furnished the district attorney when a criminal action is appealed to the appellate division;

(11)      All other expenses arising out of the operations of the Judicial Department which by law are made the responsibility of the State; and

(12)      Operating expenses of the Judicial Council and the Judicial Standards Commission.

(b)        Repealed by Session Laws 1971, c. 377, s. 32. (1965, c. 310, s. 1; 1967, c. 108, s. 9; c. 1049, s. 5; 1969, c. 1013, s. 2; 1971, c. 377, ss. 18, 21; 1973, c. 47, s. 2; c. 503, ss. 10, 11; 2000‑67, s. 15.4(c).)



§ 7A-301. Disbursement of expenses.

§ 7A‑301.  Disbursement of expenses.

The salaries and expenses of all personnel in the Judicial Department and other operating expenses shall be paid out of the State treasury upon warrants duly drawn thereon, except that the Administrative Office of the Courts and the Department of Administration, with the approval of the State Auditor, may establish alternative procedures for the prompt payment of juror fees, witness fees, and other small expense items. (1965, c. 310, s. 1.)



§ 7A-302. Counties and municipalities responsible for physical facilities.

§ 7A‑302.  Counties and municipalities responsible for physical facilities.

In each county in which a district court has been established, courtrooms, office space for juvenile court counselors and support staff as assigned by the Department of Juvenile Justice and Delinquency Prevention, and related judicial facilities (including furniture), as defined in this Subchapter, shall be provided by the county, except that courtrooms and related judicial facilities may, with the approval of the administrative Officer of the Courts, after consultation with county and municipal authorities, be provided by a municipality in the county. To assist a county or municipality in meeting the expense of providing courtrooms and related judicial facilities, a part of the costs of court, known as the "facilities fee," collected for the State by the clerk of superior court, shall be remitted to the county or municipality providing the facilities.  (1965, c. 310, s. 1; 1998‑202, s. 15; 2000‑137, s. 4(a); 2007‑323, s. 14.16; 2008‑107, s. 29.8(f).)



§ 7A-303. Equipment and supplies in clerk's office.

§ 7A‑303.  Equipment and supplies in clerk's office.

Upon the establishment of the district court in any county, supplies and all equipment in the office of the clerk of superior court shall become the property of the State. (1965, c. 310, s. 1.)



§ 7A-304. Costs in criminal actions.

Article 28.

Uniform Costs and Fees in the Trial Divisions.

§ 7A‑304.  Costs in criminal actions.

(a)        In every criminal case in the superior or district court, wherein the defendant is convicted, or enters a plea of guilty or nolo contendere, or when costs are assessed against the prosecuting witness, the following costs shall be assessed and collected, except that when the judgment imposes an active prison sentence, costs shall be assessed and collected only when the judgment specifically so provides, and that no costs may be assessed when a case is dismissed.

(1)        For each arrest or personal service of criminal process, including citations and subpoenas, the sum of five dollars ($5.00), to be remitted to the county wherein the arrest was made or process was served, except that in those cases in which the arrest was made or process served by a law‑enforcement officer employed by a municipality, the fee shall be paid to the municipality employing the officer.

(2)        For the use of the courtroom and related judicial facilities, the sum of twelve dollars ($12.00) in the district court, including cases before a magistrate, and the sum of thirty dollars ($30.00) in superior court, to be remitted to the county in which the judgment is rendered. In all cases where the judgment is rendered in facilities provided by a municipality, the facilities fee shall be paid to the municipality. Funds derived from the facilities fees shall be used exclusively by the county or municipality for providing, maintaining, and constructing adequate courtroom and related judicial facilities, including: adequate space and furniture for judges, district attorneys, public defenders and other personnel of the Office of Indigent Defense Services, magistrates, juries, and other court related personnel; office space, furniture and vaults for the clerk; jail and juvenile detention facilities; free parking for jurors; and a law library (including books) if one has heretofore been established or if the governing body hereafter decides to establish one. In the event the funds derived from the facilities fees exceed what is needed for these purposes, the county or municipality may use any or all of the excess to retire outstanding indebtedness incurred in the construction of the facilities, or to reimburse the county or municipality for funds expended in constructing or renovating the facilities (without incurring any indebtedness) within a period of two years before or after the date a district court is established in such county, or to supplement the operations of the General Court of Justice in the county.

(2a)      (Effective until July 1, 2010) For the upgrade, maintenance, and operation of the judicial and county courthouse phone systems, the sum of three dollars ($3.00), to be credited to the Court Information Technology Fund.

(2a)      (Effective July 1, 2010) For the upgrade, maintenance, and operation of the judicial and county courthouse phone systems, the sum of four dollars ($4.00), to be credited to the Court Information Technology Fund.

(3)        For the retirement and insurance benefits of both State and local government law‑enforcement officers, the sum of six dollars and twenty‑five cents ($6.25), to be remitted to the State Treasurer. Fifty cents (50¢) of this sum shall be administered as is provided in Article 12C of Chapter 143 of the General Statutes. Five dollars and seventy‑five cents ($5.75) of this sum shall be administered as is provided in Article 12E of Chapter 143 of the General Statutes, with one dollar and twenty‑five cents ($1.25) being administered in accordance with the provisions of G.S. 143‑166.50(e).

(3a)      For the supplemental pension benefits of sheriffs, the sum of one dollar twenty‑five cents ($1.25) to be remitted to the Department of Justice and administered under the provisions of Article 12G of Chapter 143 of the General Statutes.

(3b)      For the services, staffing, and operations of the Criminal Justice Education and Standards Commission and the Sheriffs' Education and Training Standards Commission, the sum of two dollars ($2.00) to be remitted to the Department of Justice. One dollar and thirty cents ($1.30) of this sum shall be used exclusively for the Criminal Justice Education and Standards Commission, and seventy cents (70¢) shall be used exclusively for the Sheriffs' Education and Training Standards Commission.

(4)        For support of the General Court of Justice, the sum of ninety‑five dollars and fifty cents ($95.50) in the district court, including cases before a magistrate, and the sum of one hundred two dollars and fifty cents ($102.50) in the superior court, to be remitted to the State Treasurer. For a person convicted of a felony in superior court who has made a first appearance in district court, both the district court and superior court fees shall be assessed. The State Treasurer shall remit the sum of two dollars and five cents ($2.05) of each fee collected under this subdivision to the North Carolina State Bar for the provision of services described in G.S. 7A‑474.4, and ninety‑five cents ($.95) of each fee collected under this subdivision to the North Carolina State Bar for the provision of services described in G.S. 7A‑474.19.

(4a)      (Effective until July 1, 2010) For support of the General Court of Justice, the sum of five dollars ($5.00) for all offenses arising under Chapter 20 of the General Statutes, to be remitted to the State Treasurer.

(4a)      (Effective July 1, 2010) For support of the General Court of Justice, the sum of ten dollars ($10.00) for all offenses arising under Chapter 20 of the General Statutes, to be remitted to the State Treasurer.

(5)        For using pretrial release services, the district or superior court judge shall, upon conviction, impose a fee of fifteen dollars ($15.00) to be remitted to the county providing the pretrial release services. This cost shall be assessed and collected only if the defendant had been accepted and released to the supervision of the agency providing the pretrial release services.

(6)        For support of the General Court of Justice, the sum of two hundred dollars ($200.00) is payable by a defendant who fails to appear to answer the charge as scheduled, unless within 20 days after the scheduled appearance, the person either appears in court to answer the charge or disposes of the charge pursuant to G.S. 7A‑146, and the sum of twenty‑five dollars ($25.00) is payable by a defendant who fails to pay a fine, penalty, or costs within 20 days of the date specified in the court's judgment. Upon a showing to the court that the defendant failed to appear because of an error or omission of a judicial official, a prosecutor, or a law‑enforcement officer, the court shall waive the fee for failure to appear. These fees shall be remitted to the State Treasurer.

(7)        For the services of the State Bureau of Investigation laboratory facilities, the district or superior court judge shall, upon conviction, order payment of the sum of six hundred dollars ($600.00) to be remitted to the Department of Justice for support of the State Bureau of Investigation. This cost shall be assessed only in cases in which, as part of the investigation leading to the defendant's conviction, the laboratories have performed DNA analysis of the crime, tests of bodily fluids of the defendant for the presence of alcohol or controlled substances, or analysis of any controlled substance possessed by the defendant or the defendant's agent. The court may waive or reduce the amount of the payment required by this subdivision upon a finding of just cause to grant such a waiver or reduction.

(8)        For the services of any crime laboratory facility operated by a local government or group of local governments, the district or superior court judge shall, upon conviction, order payment of the sum of six hundred dollars ($600.00) to be remitted to the general fund of the local governmental unit that operates the laboratory to be used for law enforcement purposes. The cost shall be assessed only in cases in which, as part of the investigation leading to the defendant's conviction, the laboratory has performed DNA analysis of the crime, test of bodily fluids of the defendant for the presence of alcohol or controlled substances, or analysis of any controlled substance possessed by the defendant or the defendant's agent. The costs shall be assessed only if the court finds that the work performed at the local government's laboratory is the equivalent of the same kind of work performed by the State Bureau of Investigation under subdivision (7) of this subsection. The court may waive or reduce the amount of the payment required by this subdivision upon a finding of just cause to grant such a waiver or reduction.

(a1)      Repealed by Session Laws 1997‑475, s. 4.1.

(b)        On appeal, costs are cumulative, and costs assessed before a magistrate shall be added to costs assessed in the district court, and costs assessed in the district court shall be added to costs assessed in the superior court, except that the fee for the Law‑Enforcement Officers' Benefit and Retirement Fund and the Sheriffs' Supplemental Pension Fund and the fee for pretrial release services shall be assessed only once in each case. No superior court costs shall be assessed against a defendant who gives notice of appeal from the district court but withdraws it prior to the expiration of the 10‑day period for entering notice of appeal. When a case is reversed on appeal, the defendant shall not be liable for costs, and the State shall be liable for the cost of printing records and briefs in the Appellate Division.

(c)        Witness fees, expenses for blood tests and comparisons incurred by G.S. 8‑50.1(a), jail fees and cost of necessary trial transcripts shall be assessed as provided by law in addition to other costs set out in this section. Nothing in this section shall limit the power or discretion of the judge in imposing fines or forfeitures or ordering restitution.

(d)       (1)        In any criminal case in which the liability for costs, fines, restitution, attorneys' fees, or any other lawful charge has been finally determined, the clerk of superior court shall, unless otherwise ordered by the presiding judge, disburse such funds when paid in accordance with the following priorities:

a.         Sums in restitution to the victim entitled thereto;

b.         Costs due the county;

c.         Costs due the city;

d.         Fines to the county school fund;

e.         Sums in restitution prorated among the persons other than the victim entitled thereto;

f.          Costs due the State;

g.         Attorney's fees, including appointment fees assessed pursuant to G.S. 7A‑455.1.

(2)        Sums in restitution received by the clerk of superior court shall be disbursed when:

a.         Complete restitution has been received; or

b.         When, in the opinion of the clerk, additional payments in restriction will not be collected; or

c.         Upon the request of the person or persons entitled thereto; and

d.         In any event, at least once each calendar year.

(e)        Unless otherwise provided by law, the costs assessed pursuant to this section for criminal actions disposed of in the district court are also applicable to infractions disposed of in the district court. The costs assessed in superior court for criminal actions appealed from district court to superior court are also applicable to infractions appealed to superior court. If an infraction is disposed of in the superior court pursuant to G.S. 7A‑271(d), costs applicable to the original charge are applicable to the infraction.

(f)         The court may allow a defendant owing monetary obligations under this section to either make payment in full when costs are assessed or make payment on an installment plan arranged with the court. Defendants making use of an installment plan shall pay a onetime setup fee of twenty dollars ($20.00) to cover the additional costs to the court of receiving and disbursing installment payments. Fees collected under this subsection shall be remitted to the State Treasurer for support of the General Court of Justice.  (1965, c. 310, s. 1; 1967, c. 601, s. 2; c. 691, ss. 27‑29; c. 1049, s. 5; 1969, c. 1013, s. 3; c. 1190, ss. 28, 29; 1971, c. 377, ss. 19‑21; c. 1129; 1973, c. 47, s. 2; 1975, c. 558, ss. 1, 2; 1975, 2nd Sess., c. 980, s. 1; 1979, c. 576, s. 3; 1981, c. 369; c. 691, s. 1; c. 896, s. 2; c. 959, s. 1; 1983, c. 713, ss. 2, 3; 1983 (Reg. Sess., 1984), c. 1034, s. 249; 1985, c. 479, s. 196(a); c. 729, ss. 2‑4; c. 764, s. 17; 1986, Ex. Sess., c. 5; 1985 (Reg. Sess., 1986), c. 852, s. 17; c. 1015, s. 1; 1989, c. 664, ss. 1, 2; c. 786, s. 1; 1989 (Reg. Sess., 1990), c. 1044, s. 1; 1991, c. 742, s. 15(a); 1991 (Reg. Sess., 1992), c. 811, s. 1; 1993, c. 313, s. 2; 1996, 2nd Ex. Sess., c. 18, s. 22.13(a); 1997‑475, s. 4.1; 1998‑212, ss. 19.4(k), 29A.12(a); 2000‑109, s. 4(a); 2000‑144, s. 2; 2001‑424, s. 22.14(a); 2002‑126, ss. 29A.4(a), 29A.8(a), 29A.9(b); 2003‑284, s. 30.19B(a); 2004‑186, s. 4.4; 2005‑250, s. 1; 2005‑276, ss. 43.1(a), 29.30(b); 2005‑363, s. 1; 2007‑323, s. 30.8(a); 2008‑107, s. 29.8(a); 2008‑118, s. 2.9(a); 2009‑451, s. 15.20(a), (b), (c); 2009‑516, s. 1; 2009‑575, s. 13A.)



§ 7A-305. Costs in civil actions.

§ 7A‑305.  Costs in civil actions.

(a)        In every civil action in the superior or district court, except for actions brought under Chapter 50B of the General Statutes, shall be assessed:

(1)        For the use of the courtroom and related judicial facilities, the sum of twelve dollars ($12.00) in cases heard before a magistrate, and the sum of sixteen dollars ($16.00) in district and superior court, to be remitted to the county in which the judgment is rendered, except that in all cases in which the judgment is rendered in facilities provided by a municipality, the facilities fee shall be paid to the municipality. Funds derived from the facilities fees shall be used in the same manner, for the same purposes, and subject to the same restrictions, as facilities fees assessed in criminal actions.

(1a)      (Effective until July 1, 2010) For the upgrade, maintenance, and operation of the judicial and county courthouse phone systems, the sum of three dollars ($3.00), to be credited to the Court Information Technology Fund.

(1a)      (Effective July 1, 2010) For the upgrade, maintenance, and operation of the judicial and county courthouse phone systems, the sum of four dollars ($4.00), to be credited to the Court Information Technology Fund.

(2)        For support of the General Court of Justice, the sum of ninety‑three dollars ($93.00) in the superior court, except that if a case is assigned to a special superior court judge as a complex business case under G.S. 7A‑45.3, an additional one thousand dollars ($1,000) shall be paid upon its assignment, and the sum of seventy‑three dollars ($73.00) in the district court except that if the case is assigned to a magistrate the sum shall be fifty‑five dollars ($55.00). Sums collected under this subdivision shall be remitted to the State Treasurer. The State Treasurer shall remit the sum of two dollars and five cents ($2.05) of each fee collected under this subdivision to the North Carolina State Bar for the provision of services described in G.S. 7A‑474.4, and ninety‑five cents ($.95) of each fee collected under this subdivision to the North Carolina State Bar for the provision of services described in G.S. 7A‑474.19.

(a1)      Costs apply to any and all additional and subsequent actions filed by amendment to the original action brought under Chapter 50B of the General Statutes, unless such additional and subsequent amendment to the action is also brought under Chapter 50B of the General Statutes.

(a2)      In every action for absolute divorce filed in the district court, a cost of seventy‑five dollars ($75.00) shall be assessed against the person filing the divorce action. Costs collected by the clerk pursuant to this subsection shall be remitted to the State Treasurer, who shall deposit fifty‑five dollars ($55.00) to the North Carolina Fund for Displaced Homemakers established under G.S. 143B‑394.10 and twenty dollars ($20.00) to the Domestic Violence Center Fund established under G.S. 50B‑9. Costs assessed under this subsection shall be in addition to any other costs assessed under this section.

(a3),     (a4)  Repealed by Session Laws 2008‑118, s. 2.9(c), effective July 1, 2008.

(b)        On appeal, costs are cumulative, and when cases heard before a magistrate are appealed to the district court, the General Court of Justice fee and the facilities fee applicable in the district court shall be added to the fees assessed before the magistrate. When an order of the clerk of the superior court is appealed to either the district court or the superior court, no additional General Court of Justice fee or facilities fee shall be assessed.

(b1)      When a defendant files an answer in an action filed as a small claim which requires the entire case to be withdrawn from a magistrate and transferred to the district court, the difference between the General Court of Justice fee and facilities fee applicable to the district court and the General Court of Justice fee and facilities fee applicable to cases heard by a magistrate shall be assessed. The defendant is responsible for paying the fee.

(c)        The clerk of superior court, at the time of the filing of the papers initiating the action or the appeal, shall collect as advance court costs, the facilities fee, General Court of Justice fee, and the divorce fee imposed under subsection (a2) of this section, except in suits by an indigent. The clerk shall also collect the fee for discovery procedures under Rule 27(a) and (b) at the time of the filing of the verified petition.

(d)        The following expenses, when incurred, are assessable or recoverable, as the case may be. The expenses set forth in this subsection are complete and exclusive and constitute a limit on the trial court's discretion to tax costs pursuant to G.S. 6‑20:

(1)        Witness fees, as provided by law.

(2)        Jail fees, as provided by law.

(3)        Counsel fees, as provided by law.

(4)        Expense of service of process by certified mail and by publication.

(5)        Costs on appeal to the superior court, or to the appellate division, as the case may be, of the original transcript of testimony, if any, insofar as essential to the appeal.

(6)        Fees for personal service and civil process and other sheriff's fees, as provided by law. Fees for personal service by a private process server may be recoverable in an amount equal to the actual cost of such service or fifty dollars ($50.00), whichever is less, unless the court finds that due to difficulty of service a greater amount is appropriate.

(7)        Fees of mediators appointed by the court, mediators agreed upon by the parties, guardians ad litem, referees, receivers, commissioners, surveyors, arbitrators, appraisers, and other similar court appointees, as provided by law. The fee of such appointees shall include reasonable reimbursement for stenographic assistance, when necessary.

(8)        Fees of interpreters, when authorized and approved by the court.

(9)        Premiums for surety bonds for prosecution, as authorized by G.S. 1‑109.

(10)      Reasonable and necessary expenses for stenographic and videographic assistance directly related to the taking of depositions and for the cost of deposition transcripts.

(11)      Reasonable and necessary fees of expert witnesses solely for actual time spent providing testimony at trial, deposition, or other proceedings.

Nothing in this subsection or in G.S. 6‑20 shall be construed to limit the trial court's authority to award fees and expenses in connection with pretrial discovery matters as provided in Rule 26(b) or Rule 37 of the Rules of Civil Procedure, and no award of costs made pursuant to this section or pursuant to G.S. 6‑20 shall reverse or modify any such orders entered in connection with pretrial discovery.

(e)        Nothing in this section shall affect the liability of the respective parties for costs as provided by law.  (1965, c. 310, s. 1; 1967, c. 108, s. 10; c. 691, s. 30; 1971, c. 377, ss. 23, 24; c. 1181, s. 1; 1973, c. 503, ss. 12‑14; c. 1267, s. 3; 1975, c. 558, s. 3; 1975, 2nd Sess., c. 980, ss. 2, 3; 1979, 2nd Sess., c. 1234, s. 1; 1981, c. 555, s. 6; c. 691, s. 2; 1983, c. 713, ss. 4‑6; 1989, c. 786, s. 2; 1991, c. 742, s. 15(b); 1991 (Reg. Sess., 1992), c. 811, s. 2; 1993, c. 435, s. 6; 1995, c. 275, s. 2; 1998‑212, s. 29A.12(b); 1998‑219, ss. 2, 3; 2000‑109, s. 4(b); 2001‑424, s. 22.14(b); 2002‑126, ss. 29A.4(b), 29A.6(e); 2004‑186, s. 4.3; 2005‑276, s. 43.1(b); 2005‑405, s. 5; 2005‑425, s. 1.2; 2007‑212, s. 3; 2007‑293, s. 2; 2007‑323, ss. 30.8(b), 30.10(a), 30.11(a), (c); 2007‑345, ss. 9.1(a), (c); 2008‑107, ss. 29.1(a), 29.8(b); 2008‑118, s. 2.9(c); 2008‑193, s. 2; 2009‑451, s. 15.20(d), (e).)



§ 7A-305.1. Discovery, fee on filing verified petition.

§ 7A‑305.1.  Discovery, fee on filing verified petition.

When discovery procedures under Rule 27 of the Rules of Civil Procedure are utilized, the sum of twenty dollars ($20.00) shall be assessed and collected by the clerk at the time of the filing of the verified petition. If a civil action is subsequently initiated, the twenty dollars ($20.00) shall be credited against costs in the civil action. (1971, c. 377, s. 22.)



§ 7A-306. Costs in special proceedings.

§ 7A‑306.  Costs in special proceedings.

(a)        In every special proceeding in the superior court, the following costs shall be assessed:

(1)        For the use of the courtroom and related judicial facilities, the sum of ten dollars ($10.00) to be remitted to the county. Funds derived from the facilities fees shall be used in the same manner, for the same purposes, and subject to the same restrictions, as facilities fees assessed in criminal actions.

(1a)      (Effective until July 1, 2010) For the upgrade, maintenance, and operation of the judicial and county courthouse phone systems, the sum of three dollars ($3.00), to be credited to the Court Information Technology Fund.

(1a)      (Effective July 1, 2010) For the upgrade, maintenance, and operation of the judicial and county courthouse phone systems, the sum of four dollars ($4.00), to be credited to the Court Information Technology Fund.

(2)        For support of the General Court of Justice the sum of seventy‑five dollars ($75.00). In addition, in proceedings involving land, except boundary disputes, if the fair market value of the land involved is over one hundred dollars ($100.00), there shall be an additional sum of thirty cents (30¢) per one hundred dollars ($100.00) of value, or major fraction thereof, not to exceed a maximum additional sum of two hundred dollars ($200.00). Fair market value is determined by the sale price if there is a sale, the appraiser's valuation if there is no sale, or the appraised value from the property tax records if there is neither a sale nor an appraiser's valuation. Sums collected under this subdivision shall be remitted to the State Treasurer. The State Treasurer shall remit the sum of two dollars and five cents ($2.05) of each seventy‑five‑dollar ($75.00) General Court of Justice fee collected under this subdivision to the North Carolina State Bar for the provision of services described in G.S. 7A‑474.4.

(b)        The facilities fee and thirty dollars ($30.00) of the General Court of Justice fee are payable at the time the proceeding is initiated.

(c)        The following additional expenses, when incurred, are assessable or recoverable, as the case may be:

(1)        Witness fees, as provided by law.

(2)        Counsel fees, as provided by law.

(3)        Costs on appeal, of the original transcript of testimony, if any, insofar as essential to the appeal.

(4)        Fees for personal service of civil process, and other sheriff's fees, and for service by publication, as provided by law.

(5)        Fees of guardians ad litem, referees, receivers, commissioners, surveyors, arbitrators, appraisers, and other similar court appointees, as provided by law. The fees of such appointees shall include reasonable reimbursement for stenographic assistance, when necessary.

(d)        Costs assessed before the clerk shall be added to costs assessable on appeal to the judge or upon transfer to the civil issue docket.

(e)        Nothing in this section shall affect the liability of the respective parties for costs, as provided by law.

(f)         This section does not apply to a foreclosure under power of sale in a deed of trust or mortgage.  (1965, c. 310, s. 1; 1967, c. 24, s. 2; 1971, c. 377, s. 25; c. 1181, s. 1; 1973, c. 503, s. 15; 1981, c. 691, s. 3; 1983, c. 713, ss. 7‑9; c. 881, s. 4; 1985, c. 511, s. 1; 1989, c. 646, s. 1; 1991 (Reg. Sess., 1992), c. 811, s. 3; 1998‑212, s. 29A.12(c); 2000‑109, s. 4(c); 2001‑424, s. 22.14(c); 2002‑135, s. 1; 2005‑276, s. 43.1(c); 2007‑323, s. 30.8(c); 2008‑107, s. 29.8(c); 2009‑451, s. 15.20(f), (g).)



§ 7A-307. Costs in administration of estates.

§ 7A‑307.  Costs in administration of estates.

(a)        In the administration of the estates of decedents, minors, incompetents, of missing persons, and of trusts under wills and under powers of attorney, in trust proceedings under G.S. 36C‑2‑203, and in collections of personal property by affidavit, the following costs shall be assessed:

(1)        For the use of the courtroom and related judicial facilities, the sum of ten dollars ($10.00), to be remitted to the county. Funds derived from the facilities fees shall be used in the same manner, for the same purposes, and subject to the same restrictions, as facilities fees assessed in criminal actions.

(1a)      (Effective until July 1, 2010) For the upgrade, maintenance, and operation of the judicial and county courthouse phone systems, the sum of three dollars ($3.00), to be credited to the Court Information Technology Fund.

(1a)      (Effective July 1, 2010) For the upgrade, maintenance, and operation of the judicial and county courthouse phone systems, the sum of four dollars ($4.00), to be credited to the Court Information Technology Fund.

(2)        For support of the General Court of Justice, the sum of seventy‑five dollars ($75.00), plus an additional forty cents (40/Ao) per one hundred dollars ($100.00), or major fraction thereof, of the gross estate, not to exceed six thousand dollars ($6,000). Gross estate shall include the fair market value of all personalty when received, and all proceeds from the sale of realty coming into the hands of the fiduciary, but shall not include the value of realty. In collections of personal property by affidavit, the fee based on the gross estate shall be computed from the information in the final affidavit of collection made pursuant to G.S. 28A‑25‑3 and shall be paid when that affidavit is filed. In all other cases, this fee shall be computed from the information reported in the inventory and shall be paid when the inventory is filed with the clerk. If additional gross estate, including income, comes into the hands of the fiduciary after the filing of the inventory, the fee for such additional value shall be assessed and paid upon the filing of any account or report disclosing such additional value. For each filing the minimum fee shall be fifteen dollars ($15.00). Sums collected under this subdivision shall be remitted to the State Treasurer. The State Treasurer shall remit the sum of two dollars and five cents ($2.05) of each seventy‑five‑dollar ($75.00) General Court of Justice fee collected under this subdivision to the North Carolina State Bar for the provision of services described in G.S. 7A‑474.4.

(2a)      Notwithstanding subdivision (2) of this subsection, the fee of forty cents (40¢) per one hundred dollars ($100.00), or major fraction, of the gross estate, not to exceed six thousand dollars ($6,000), shall not be assessed on personalty received by a trust under a will when the estate of the decedent was administered under Chapters 28 or 28A of the General Statutes. Instead, a fee of twenty dollars ($20.00) shall be assessed on the filing of each annual and final account. However, the fee shall be assessed only on newly contributed or acquired assets, all interest or other income that accrues or is earned on or with respect to any existing or newly contributed or acquired assets, and realized gains on the sale of any and all trust assets. Newly contributed or acquired assets do not include assets acquired by the sale, transfer, exchange, or otherwise of the amount of trust property on which fees were previously assessed.

(2b)      Notwithstanding subdivisions (1) and (2) of this subsection, no costs shall be assessed when the estate is administered or settled pursuant to G.S. 28A‑25‑6.

(2c)      Notwithstanding subdivision (2) of this subsection, the fee of forty cents (40¢) per one hundred dollars ($100.00), or major fraction, of the gross estate shall not be assessed on the gross estate of a trust that is the subject of a proceeding under G.S. 36C‑2‑203 if there is no requirement in the trust that accountings be filed with the clerk.

(2d)      Notwithstanding subdivisions (1) and (2) of this subsection, the only cost assessed in connection with the qualification of a limited personal representative under G.S. 28A‑29‑1 shall be a fee of twenty dollars ($20.00) to be assessed upon the filing of the petition.

(3)        For probate of a will without qualification of a personal representative, the clerk shall assess a facilities fee as provided in subdivision (1) of this subsection and shall assess for support of the General Court of Justice, the sum of twenty dollars ($20.00).

(b)        In collections of personal property by affidavit, the facilities fee and thirty dollars ($30.00) of the General Court of Justice fee shall be paid at the time of filing the qualifying affidavit pursuant to G.S. 28A‑25‑1. In all other cases, these fees shall be paid at the time of filing of the first inventory. If the sole asset of the estate is a cause of action, these fees shall be paid at the time of the qualification of the fiduciary.

(b1)      The clerk shall assess the following miscellaneous fees:

(1)        Filing and indexing a will with no probate

 first page.............................................................................................. $  1.00

 each additional page or fraction thereof...................................................... .25

(2)        Issuing letters to fiduciaries, per letter over five letters issued......................... 1.00

(3)        Inventory of safe deposits of a decedent, per box, per day.......................... 15.00

(4)        Taking a deposition.................................................................................... 10.00

(5)        Docketing and indexing a will probated in another county in the State

‑ first page................................................................................................... 6.00

‑ each additional page or fraction thereof....................................................... .25

(6)        Hearing petition for year's allowance to surviving spouse or child, in cases not assigned to a magistrate, and allotting the same............................................................... 8.00

(c)        The following additional expenses, when incurred, are also assessable or recoverable, as the case may be:

(1)        Witness fees, as provided by law.

(2)        Counsel fees, as provided by law.

(3)        Costs on appeal, of the original transcript of testimony, if any, insofar as essential to the appeal.

(4)        Fees for personal service of civil process, and other sheriff's fees, as provided by law.

(5)        Fees of guardians ad litem, referees, receivers, commissioners, surveyors, arbitrators, appraisers, and other similar court appointees, as provided by law.

(d)        Costs assessed before the clerk shall be added to costs assessable on appeal to the judge or upon transfer to the civil issue docket.

(e)        Nothing in this section shall affect the liability of the respective parties for costs, as provided by law.  (1965, c. 310, s. 1; 1967, c. 691, s. 31; 1969, c. 1190, s. 30; 1971, c. 1181, s. 1; 1973, c. 1335, s. 1; 1981, c. 691, s. 4; 1983, c. 713, ss. 10‑17; 1985, c. 481, ss. 1‑5; 1985 (Reg. Sess., 1986), c. 855; 1987, c. 837; 1989, c. 719; 1991 (Reg. Sess., 1992), c. 811, ss. 4, 5; 1997‑310, s. 4; 1998‑212, s. 29A.12(d); 2000‑109, s. 4(d); 2001‑413, s. 1.2; 2001‑424, s. 22.14(d); 2002‑135, ss. 2, 3; 2005‑276, s. 43.1(d); 2007‑323, ss. 30.8(d), 30.10(b); 2008‑107, s. 29.8(d); 2008‑193, s. 2; 2009‑444, s. 3; 2009‑451, s. 15.20(h), (i); 2009‑570, s. 29.)



§ 7A-308. Miscellaneous fees and commissions.

§ 7A‑308.  Miscellaneous fees and commissions.

(a)        The following miscellaneous fees and commissions shall be collected by the clerk of superior court and remitted to the State for the support of the General Court of Justice:

(1)        Foreclosure under power of sale in deed of trust or mortgage................. $150.00

If the property is sold under the power of sale, an additional amount will be charged, determined by the following formula: forty‑five cents (.45) per one hundred dollars ($100.00), or major fraction thereof, of the final sale price. If the amount determined by the formula is less than ten dollars ($10.00), a minimum ten dollar ($10.00) fee will be collected. If the amount determined by the formula is more than five hundred dollars ($500.00), a maximum five hundred‑dollar ($500.00) fee will be collected.

(2)        Proceeding supplemental to execution........................................................ 30.00

(3)        Confession of judgment.............................................................................. 25.00

(4)        Taking a deposition.................................................................................... 10.00

(5)        Execution.................................................................................................. 25.00

(6)        Notice of resumption of former name......................................................... 10.00

(7)        Taking an acknowledgment or administering an oath, or both, with or without seal, each certificate (except that oaths of office shall be administered to public officials without charge)...................................................................................................... $2.00

(8)        Bond, taking justification or approving........................................................ 10.00

(9)        Certificate, under seal.................................................................................. 3.00

(10)      Exemplification of records.......................................................................... 10.00

(11)      Recording or docketing (including indexing) any document

‑ first page................................................................................................... 6.00

‑ each additional page or fraction thereof........................................................ .25

(12)      Preparation of copies  first page (of each document copied)........................ 2.00

‑ each additional page or fraction thereof........................................................ .25

(13)      Preparation and docketing of transcript of judgment.................................... 10.00

(14)      Substitution of trustee in deed of trust......................................................... 10.00

(15)      Execution of passport application  the amount allowed by federal law

(16)      Repealed by Session Laws 1989, c. 783, s. 2.

(17)      Criminal record search except if search is requested by an agency of the State or any of its political subdivisions or by an agency of the United States or by a petitioner in a proceeding under Article 2 of General Statutes Chapter 20......................... 25.00

(18)      Filing the affirmations, acknowledgments, agreements and resulting orders entered into under the provisions of G.S. 110‑132 and G.S. 110‑133............................. 6.00

(19)      Repealed by Session Laws 1989, c. 783, s. 3.

(20)      Filing a motion to assert a right of access under G.S. 1‑72.1....................... 30.00.

(b)        The fees and commissions set forth in this section are not chargeable when the service is performed as a part of the regular disposition of any action or special proceeding or the administration of an estate. When a transaction involves more than one of the services set forth in this section, only the greater service fee shall be charged. The Director of the Administrative Office of the courts shall issue guidelines pursuant to G.S. 7A‑343(3) to be followed in administering this subsection.

(b1)      The fees set forth in subdivision (12) of subsection (a) of this section are not chargeable when copies are requested by an attorney who has been appointed or who is under contract with the Office of Indigent Defense Services to represent an indigent person at State expense, if the request is made in connection with the appointed case or the contract and during the duration of the appointment or the contract.

(c)        A person who participates in a program for the collection of worthless checks under G.S. 14‑107.2 must pay a fee of sixty dollars ($60.00). The fee collected under this subsection must be remitted to the State by the clerk of the court in the county in which the program is established and credited to the Collection of Worthless Checks Fund. The Collection of Worthless Checks Fund is created as a special revenue fund. Revenue in the Fund does not revert at the end of the fiscal year, and interest and other investment income earned by the Fund accrues to the Fund. The money in the Fund is subject to appropriation by the General Assembly and may be used solely for the expenses of the programs established under G.S. 14‑107.2 for the collection of worthless checks, including personnel, equipment, and other costs of district attorneys' offices that are attributable to the provision of these programs.  (1965, c. 310, s. 1; 1967, c. 691, ss. 32, 33; 1969, c. 1190, s. 31; 1971, c. 956, s. 2; 1973, c. 503, s. 16; c. 886; 1975, c. 829; 1981, c. 313, s. 1; 1983, c. 713, s. 18; 1985, c. 475, ss. 2, 3; c. 481, ss. 6‑8; c. 511, s. 2; 1989, c. 783, ss. 2‑4; c. 786, ss. 1, 3; 1997‑114, s. 1; 1997‑443, s. 18.22(a); 1998‑23, s. 11; 1998‑212, s. 16.3; 1999‑237, s. 17.7; 2000‑67, s. 15.3A(a); 2000‑109, s. 4(e); 2001‑516, s. 2; 2002‑126, ss. 29A.7(a), 29A.13.1(a); 2002‑135, s. 4; 2003‑284, s. 36A.2; 2005‑251, s. 1; 2007‑323, ss. 30.8(e), (f), 30.10(c); 2008‑193, s. 2; 2009‑317, s. 1; 2009‑451, s. 15.20(l).)



§ 7A-308.1. Fees on deposits and investments.

§ 7A‑308.1.  Fees on deposits and investments.

On all funds received by the clerk by virtue or color of his office and deposited pursuant to G.S. 7A‑112.1 or invested pursuant to G.S. 7A‑112, one or both of the fees provided for in this section shall be assessed and collected as follows:

(1)        On all funds deposited by the clerk in an interest bearing checking account pursuant to G.S. 7A‑112.1, a fee of four percent (4%) of each principal amount so deposited shall be assessed and collected, subject to the following conditions:

a.         The fee shall be collected from interest earnings only and shall not exceed the amount of the interest earnings on any principal amount so deposited, or seven hundred fifty dollars ($750.00), whichever is less;

b.         All fees collected pursuant to this subsection shall be paid to the county as court facilities fees and used as prescribed in G.S. 7A‑304(a)(2);

c.         All interest earnings in excess of the prescribed fee shall be remitted to the beneficial owner or owners of any principal amount when that amount is withdrawn and distributed by the clerk; and

d.         If any principal amount is withdrawn from the checking account and invested pursuant to G.S. 7A‑112, any interest in excess of the prescribed clerk's fee which is invested with the principal amount shall be included in the fund upon which the fee provided for in subdivision (2) is computed.

(2)        On all funds to be invested by the clerk pursuant to G.S. 7A‑112, a fee equal to five percent (5%) of each fund shall be assessed and collected, subject to the following conditions:

a.         The fee shall be charged and deducted from each fund before the fund is invested, and only the balance shall be invested;

b.         Over the life of an account, the fees charged on the initial funds and all funds subsequently placed with the clerk for that account shall not exceed the investment earnings on the account or one thousand dollars ($1,000), whichever is less;

c.         All fees collected pursuant to this subsection shall be remitted to the State Treasurer for the support of the General Court of Justice; and

d.         Any fees charged in excess of the cumulative investment earnings on an account shall be refunded and all investment earnings in excess of the prescribed fee shall be remitted to the beneficial owner or owners when all funds in that account are finally withdrawn and distributed by the clerk. (1989, c. 783, s. 5.)



§ 7A-309. Magistrate's special fees.

§ 7A‑309.  Magistrate's special fees.

The following special fees shall be collected by the magistrate and remitted to the clerk of superior court for the use of the State in support of the General Court of Justice:

(1)        Performing marriage ceremony                                                                    $20.00

(2)        Hearing petition for year's allowance to surviving spouse or child, issuing notices to commissioners, allotting the same, and making return                                       8.00

(3)        Taking a deposition                                                                                       10.00

(4)        Proof of execution or acknowledgment of any instrument                                 2.00

(5)        Performing any other statutory function not incident to a civil or criminal action $ 2.00.

(1965, c. 310, s. 1; 1973, c. 503, s. 17; 1983, c. 713, s. 19; 2002‑126, s. 29A.10(a).)



§ 7A-310. Fees of commissioners and assessors appointed by magistrate.

§ 7A‑310.  Fees of commissioners and assessors appointed by magistrate.

Any person appointed by a magistrate as a commissioner or assessor, and who shall serve, shall be paid the sum of two dollars ($2.00), to be taxed as a part of the bill of costs of the proceeding. (1965, c. 310, s. 1.)



§ 7A-311. Uniform civil process fees.

§ 7A‑311.  Uniform civil process fees.

(a)        In a civil action or special proceeding, except for actions brought under Chapter 50B of the General Statutes, the following fees and commissions shall be assessed, collected, and remitted to the county:

(1)       a.         For each item of civil process served, including summons, subpoenas, notices, motions, orders, writs and pleadings, the sum of fifteen dollars ($15.00). When two or more items of civil process are served simultaneously on one party, only one fifteen‑dollar ($15.00) fee shall be charged.

b.         When an item of civil process is served on two or more persons or organizations, a separate service charge shall be made for each person or organization. The process fee shall be remitted to the county. This subsection shall not apply to service of summons to jurors.

c.         At least fifty percent (50%) of the fees collected pursuant to this subdivision shall be used by the county to ensure the timely service of process within the county, which may include the hiring of additional law enforcement personnel upon the recommendation of the sheriff.

(2)        For the seizure of personal property and its care after seizure, all necessary expenses, in addition to any fees for service of process.

(3)        For all sales by the sheriff of property, either real or personal, or for funds collected by the sheriff under any judgment, five percent (5%) on the first five hundred dollars ($500.00), and two and one‑half percent (2 1/2%) on all sums over five hundred dollars ($500.00), plus necessary expenses of sale. Whenever an execution is issued to the sheriff, and subsequently while the execution is in force and outstanding, and after the sheriff has served or attempted to serve such execution, the judgment, or any part thereof, is paid directly or indirectly to the judgment creditor, the fee herein is payable to the sheriff on the amount so paid. The judgment creditor shall be responsible for collecting and paying all execution fees on amounts paid directly to the judgment creditor.

(4)        For execution of a judgment of ejectment, all necessary expenses, in addition to any fees for service of process.

(5)        For necessary transportation of individuals to or from State institutions or another state, the same mileage and subsistence allowances as are provided for State employees.

(b)        All fees that are required to be assessed, collected, and remitted under subsection (a) of this section shall be collected in advance (except in suits in forma pauperis) except those contingent on expenses or sales prices. When the fee is not collected in advance or at the time of assessment, a lien shall exist in favor of the county on all property of the party owing the fee. If the fee remains unpaid it shall be entered as a judgment against the debtor and shall be docketed in the judgment docket in the office of the clerk of superior court.

(c)        The process fees and commissions set forth in this section are complete and exclusive and in lieu of any and all other process fees and commissions in civil actions and special proceedings. (1965, c. 310, s. 1; 1967, c. 691, s. 34; 1969, c. 1190, s. 31 1/2; 1973, c. 417, ss. 1, 2; c. 503, s. 18; c. 1139; 1979, c. 801, s. 2; 1989 (Reg. Sess., 1990), c. 1044, s. 2; 1998‑212, s. 29A.12(e); 2002‑126, ss. 29A.6(f), 29A.6(g); 2004‑113, s. 1.)



§ 7A-312. Uniform fees for jurors; meals.

§ 7A‑312.  Uniform fees for jurors; meals.

(a)        A juror in the General Court of Justice including a petit juror, or a coroner's juror, but excluding a grand juror, shall receive twelve dollars ($12.00) for the first day of service and twenty dollars ($20.00) per day afterwards, except that if any person serves as a juror for more than five days in any 24‑month period, the juror shall receive forty dollars ($40.00) per day for each day of service in excess of five days. A grand juror shall receive twenty dollars ($20.00) per day. A juror required to remain overnight at the site of the trial shall be furnished adequate accommodations and subsistence. If required by the presiding judge to remain in a body during the trial of a case, meals shall be furnished the jurors during the period of sequestration. Jurors from out of the county summoned to sit on a special venire shall receive mileage at the same rate as State employees.

(b)        Notwithstanding subsection (a) of this section, the Administrative Office of the Courts may select a judicial district to operate a pilot program in which a juror may waive payment of the per diem fees provided for in that subsection. A juror waiving the fee may designate that the fee be used for any of the following services, if such services are provided in the district: (i) client treatment and service programs associated with a drug treatment or DWI treatment court program; (ii) courthouse self‑help centers; (iii) courthouse child care centers; (iv) legal aid programs operated by a nonprofit corporation operating within the district; and (v) the Crime Victims Compensation Fund. If no such services are provided within the district, then waived fees are transferred to the Crime Victims Compensation Fund. (1965, c. 310, s. 1; 1967, c. 1169; 1969, c. 1190, s. 32; 1971, c. 377, s. 26; 1973, c. 503, s. 19; 1979, c. 985; 1983, c. 881, ss. 2, 3; 1989, c. 646, s. 2; 1995, c. 324, ss. 21.1(a), (c); 2006‑66, s. 14.17; 2006‑187, s. 9; 2007‑393, s. 16.)



§ 7A-313. Uniform jail fees.

§ 7A‑313.  Uniform jail fees.

Persons who are lawfully confined in jail awaiting trial shall be liable to the county or municipality maintaining the jail in the sum of five dollars ($5.00) for each 24 hours' confinement, or fraction thereof, except that a person so confined shall not be liable for this fee if the case or proceeding against him is dismissed, or if acquitted, or if judgment is arrested, or if probable cause is not found, or if the grand jury fails to return a true bill.

Persons who are ordered to pay jail fees pursuant to a probationary sentence shall be liable to the county or municipality maintaining the jail at the same per diem rate paid by the Department of Correction to local jails for maintaining a prisoner, as set by the General Assembly in its appropriations acts. (1965, c. 310, s. 1; 1969, c. 1190, s. 33; 1973, c. 503, s. 20; 1975, c. 444; 1989, c. 733, s. 1; 2000‑109, s. 5; 2000‑140, s. 104.)



§ 7A-314. Uniform fees for witnesses; experts; limit on number.

§ 7A‑314.  Uniform fees for witnesses; experts; limit on number.

(a)        A witness under subpoena, bound over, or recognized, other than a salaried State, county, or municipal law‑enforcement officer, or an out‑of‑state witness in a criminal case, whether to testify before the court, Judicial Standards Commission, jury of view, magistrate, clerk, referee, commissioner, appraiser, or arbitrator shall be entitled to receive five dollars ($5.00) per day, or fraction thereof, during his attendance, which, except as to witnesses before the Judicial Standards Commission, must be certified to the clerk of superior court.

(b)        A witness entitled to the fee set forth in subsection (a) of this section, and a law‑enforcement officer who qualifies as a witness, shall be entitled to receive reimbursement for travel expenses as follows:

(1)        A witness whose residence is outside the county of appearance but within 75 miles of the place of appearance shall be entitled to receive mileage reimbursement at the rate currently authorized for State employees, for each mile necessarily traveled from his place of resident to the place of appearance and return, each day.

(2)        A witness whose residence is outside the county of appearance and more than 75 miles from the place of appearance shall be entitled to receive mileage reimbursement at the rate currently authorized State employees for one round‑trip from his place of residence to the place of appearance. A witness required to appear more than one day shall be entitled to receive reimbursement for actual expenses incurred for lodging and meals not to exceed the maximum currently authorized for State employees, in lieu of daily mileage.

(c)        A witness who resides in a state other than North Carolina and who appears for the purpose of testifying in a criminal action and proves his attendance may be compensated at the rate allowed to State officers and employees by subdivisions (1) and (2) of G.S. 138‑6(a) for one round‑trip from his place of residence to the place of appearance, and five dollars ($5.00) for each day that he is required to travel and attend as a witness, upon order of the court based upon a finding that the person was a necessary witness. If such a witness is required to appear more than one day, he is also entitled to reimbursement for actual expenses incurred for lodging and meals, not to exceed the maximum currently authorized for State employees.

(d)        An expert witness, other than a salaried State, county, or municipal law‑enforcement officer, shall receive such compensation and allowances as the court, or the Judicial Standards Commission, in its discretion, may authorize. A law‑enforcement officer who appears as an expert witness shall receive reimbursement for travel expenses only, as provided in subsection (b) of this section. Compensation of experts provided under G.S. 7A‑454 shall be in accordance with rules established by the Office of Indigent Defense Services.

(e)        If more than two witnesses are subpoenaed, bound over, or recognized, to prove a single material fact, the expense of the additional witnesses shall be borne by the party issuing or requesting the subpoena.

(f)         In any case in which the Judicial Department is bearing the costs of representation for a party and that party or a witness for that party does not speak or understand the English language, and the court appoints a foreign language interpreter to assist that party or witness, the reasonable fee for the interpreter's services is payable from funds appropriated to the Administrative Office of the Courts. In order to facilitate the disposition of criminal or Chapter 50B cases, the court may authorize the use of a court interpreter, paid from funds appropriated to the Administrative Office of the Courts, in cases in which an interpreter is necessary to assist the court in the efficient transaction of business. The appointment and payment shall be made in accordance with G.S. 7A‑343(9c). (1965, c. 310, s. 1; 1969, c. 1190, s. 34; 1971, c. 377, s. 27; 1973, c. 503, ss. 21, 22; 1983, c. 713, s. 20; 1998‑212, s. 16.25(a); 2000‑144, s. 3; 2006‑187, s. 5(a); 2007‑323, s. 14.23.)



§ 7A-314.1. Family court fees.

§ 7A‑314.1.  Family court fees.

(a)        The Administrative Office of the Courts may charge a uniform fee of not more than thirty dollars ($30.00) per hour to persons receiving the services of a supervised visitation and exchange center through a family court program. The fees collected under this section may be used by the Director of the Administrative Office of the Courts to support the continued operation of supervised visitation and exchange centers which provide services to family court clients regarding domestic violence, substance abuse, mental illness, parental alienation, and other issues.

(b)        The Director of the Administrative Office of the Courts may establish a procedure for persons to apply for a reduction in the fee, based upon the person's ability to pay as a result of indigence, status as a victim of domestic violence, or other circumstances. (2004‑110, s. 7.1.)



§ 7A-315. Liability of State for witness fees in criminal cases when defendant not liable.

§ 7A‑315.  Liability of State for witness fees in criminal cases when defendant not liable.

In a criminal action, if no prosecuting witness is designated by the court as liable for the costs, and the defendant is acquitted, or convicted and unable to pay, or a nolle prosequi is entered, or judgment is arrested, or probable cause is not found, or the grand jury fails to return a true bill, the State shall be liable  for the witness fees allowed per G.S. 7A‑314 and any expenses for blood tests and comparisons incurred per G.S. 8‑50.1(a). (1965, c. 310, s. 1; 1979, c. 576, s. 4.)



§ 7A-316. Payment of witness fees in criminal actions.

§ 7A‑316.  Payment of witness fees in criminal actions.

A witness in a criminal action who is entitled to a witness fee and who proves his attendance prior to assessment of the bill of costs shall be paid by the clerk from State funds and the amount disbursed shall be assessed in the bill of costs. When the State is liable for the fee, a witness who proves his attendance not later than the last day of court in the week in which the trial was completed shall be paid by the clerk from State funds. If more than two witnesses shall be subpoenaed, bound over, or recognized, to prove a single material fact, disbursements to such additional witnesses shall be charged against the party issuing or requesting the subpoena. (1965, c. 310, s. 1; 1971, c. 377, s. 28.)



§ 7A-317. Counties and municipalities not required to advance certain fees.

§ 7A‑317.  Counties and municipalities not required to advance certain fees.

Counties and municipalities are required to advance costs except for the following:

(1)        The facilities fee.

(2)        The General Court of Justice fee.

(3)        The miscellaneous fees enumerated in G.S. 7A‑308 in child support actions, child abuse actions, and other actions filed by the department of social services.

(4)        The civil process fees enumerated in G.S. 7A‑311.  (1967, c. 691, s. 35; 2007‑323, s. 30.10(d); 2008‑193, ss. 1‑3.)



§ 7A-317.1. Disposition of fees in counties with unincorporated seats of court.

§ 7A‑317.1.  Disposition of fees in counties with unincorporated seats of court.

Notwithstanding any other provision of this Article, if a municipality listed in G.S. 7A‑133 as an additional seat of district court is not incorporated, the arrest, facilities, and jail fees which would ordinarily accrue thereto, shall instead accrue to the county in which the unincorporated municipality is located. (1969, c. 1190, s. 34 1/2.)



§ 7A-318. Determination and disbursement of costs on and after date district court established.

§ 7A‑318.  Determination and disbursement of costs on and after date district court established.

(a)        On and after the date that the district court is established in a judicial district, costs in every action, proceeding or other matter pending in the General Court of Justice in that district, shall be assessed as provided in this Article, unless costs have been finally assessed according to prior law. In computing costs as provided in this section, the parties shall be given credit for any fees, costs, and commissions paid in the pending action, proceeding or other matter, before the district court was established in the district, except that no refunds are authorized.

(b)        In the administration of estates, costs shall be considered finally assessed according to prior law when they have been assessed at the time of the filing of any inventory, account, or other report. Costs at any filing on or after the date the district court is established in a judicial district shall be assessed as provided in this Article.

(c)        When the General Court of Justice fee and the facilities fee are assessed as provided in this Article and credit is given for fees, costs, and commissions paid before the district court was established in the district, the actual amount thereafter received by the clerk shall be remitted to the State for the support of the General Court of Justice.

(d)        When costs have been finally assessed according to prior law, but come into the hands of the clerk after the district court is established in the district, funds so received shall be disbursed according to prior law.

(e)        Cost funds in the hands of the clerk at the time the district court is established shall be disbursed according to prior law. (1965, c. 310, s. 1; 1967, c. 691, s. 35.)



§ 7A-319. Repealed by Session Laws 1971, c. 377, s. 32.

§ 7A‑319.  Repealed by Session Laws 1971, c. 377, s. 32.



§ 7A-320. Costs are exclusive.

§ 7A‑320.  Costs are exclusive.

The costs set forth in this Article are complete and exclusive, and in lieu of any other costs and fees. (1983, c. 713, s. 1.)



§ 7A-321. Collection of offender fines and fees assessed by the court; collection assistance fee.

§ 7A‑321.  Collection of offender fines and fees assessed by the court; collection assistance fee.

(a)        The Judicial Department may, in lieu of payment by cash or check, accept payment by credit card, charge card, or debit card for the fines, fees, and costs owed to the courts by offenders.

(b)        In attempting to collect the fines, fees, and costs owed by offenders not sentenced to supervised probation, the Department may:

(1)        Assess a collection assistance fee if an amount due remains unpaid for 30 days after the time period allotted by the court. The amount of the collection assistance fee shall not exceed the average cost of collecting the debt or twenty percent (20%) of the amount past due, whichever is less.

(2)        Enter into contracts with a collection agency or agencies to collect unpaid fines, fees, and costs owed by offenders not sentenced to supervised probation.

(3)        Intercept tax refund checks under Chapter 105A of the General Statutes, the Setoff Debt Collection Act.

(c)        Should the Judicial Department use any method listed in subdivision (b)(1) or (2) of this section to collect fines owed by offenders not sentenced to supervised probation, the Department may not charge any additional cost of collection pursuant to G.S. 115C‑437 or G.S. 7A‑304(f).

(d)        The court shall retain a collection assistance fee in the amount of ten percent (10%) of any cost or fee collected by the Department pursuant to this Article or Chapter 20 of the General Statutes and remitted to an agency of the State or any of its political subdivisions, other than a cost or fee listed in this subsection. The court shall remit the collection assistance fee to the State Treasurer for the support of the General Court of Justice.

The collection assistance fee shall not be retained from the following:

(1)        Costs and fees designated by law for remission to or use by an agency or program of the Judicial Department or for support of the General Court of Justice.

(2)        Costs and fees designated by law for remission to the General Fund.  (2006‑187, s. 1(a); 2007‑323, s. 30.9(a); 2009‑451, s. 15.20(m); 2009‑575, s. 14.)



§§ 7A-322 through 7A-339. Reserved for future codification purposes.

§§ 7A‑322 through 7A‑339.  Reserved for future codification purposes.



§ 7A-340. Administrative Office of the Courts; establishment; officers.

SUBCHAPTER VII. ADMINISTRATIVE MATTERS.

Article 29.

Administrative Office of the Courts.

§ 7A‑340.  Administrative Office of the Courts; establishment; officers.

There is hereby established a State office to be known as the Administrative Office of the Courts. It shall be supervised by a Director, assisted by an assistant director. (1965, c. 310, s. 1.)



§ 7A-341. Appointment and compensation of Director.

§ 7A‑341.  Appointment and compensation of Director.

The Director shall be appointed by the Chief Justice of the Supreme Court, to serve at his pleasure. He shall receive the annual salary provided in the Current Operations Appropriations Act, payable monthly, and reimbursement for travel and subsistence expenses at the same rate as State employees generally and longevity pay at the rates and for the service designated in G.S. 7A‑44(b) for a judge of the superior court. Service as Director shall be equivalent to service as a superior court judge for the purposes of entitlement to retirement pay or to retirement for disability. (1965, c. 310, s. 1; 1967, c. 691, s. 36; 1983 (Reg. Sess., 1984), c. 1034, s. 165; 1987 (Reg. Sess., 1988), c. 1100, s. 15(a).)



§ 7A-342. Appointment and compensation of assistant director and other employees.

§ 7A‑342.  Appointment and compensation of assistant director and other employees.

The assistant director shall also be appointed by the Chief Justice, to serve at his pleasure. The assistant director shall receive the annual salary provided in the Current Operations Appropriations Act, payable monthly, and reimbursement for travel and subsistence expenses at the same rate as State employees generally and longevity pay at the rates and for the service designated in G.S. 7A‑144(b) for a judge of the district court.

The Director may appoint such other assistant and employees as are  necessary to enable him to perform the duties of his office. (1965, c. 310, s. 1; 1967, c. 691, s. 37; 1983 (Reg. Sess., 1984), c. 1034, s. 165; 1987 (Reg. Sess., 1988), c. 1100, s. 15(b).)



§ 7A-343. Duties of Director.

§ 7A‑343.  Duties of Director.

The Director is the Administrative Officer of the Courts, and the Director's duties include all of the following:

(1)        Collect and compile statistical data and other information on the judicial and financial operation of the courts and on the operation of other offices directly related to and serving the courts.

(2)        Determine the state of the dockets and evaluate the practices and procedures of the courts, and make recommendations concerning the number of judges, district attorneys, and magistrates required for the efficient administration of justice.

(3)        Prescribe uniform administrative and business methods, systems, forms and records to be used in the offices of the clerks of superior court.

(3a)      Maintain and staff as necessary an Internal Audit Division of the Judicial Department and the Administrative Office of the Courts that:

a.         Evaluates and discloses potential weaknesses in the effectiveness of internal controls in the court system for the purpose of safeguarding public funds and assets and minimizing incidences of fraud, waste, and abuse.

b.         Examines and analyzes the design and effectiveness of administrative and procedural operations.

c.         Ensures overall compliance with federal and State laws, internal and external regulations, rules and procedures, and other applicable requirements.

d.         Inspects and reviews the effectiveness and efficiency of processes and proceedings conducted by judicial officers.

e.         Collaborates with other divisions to guide, direct, and support court officials in efforts to conform to both recommended and required compliance standards.

f.          Executes routine audits of the Judicial Department's systems and controls, including, but not limited to:

1.         Accounting systems and controls.

2.         Administrative systems and controls.

3.         Electronic data processing systems and controls.

(4)        Prepare and submit budget estimates of State appropriations necessary for the maintenance and operation of the Judicial Department, and authorize expenditures from funds appropriated for these purposes.

(5)        Investigate, make recommendations concerning, and assist in the securing of adequate physical accommodations for the General Court of Justice.

(6)        Procure, distribute, exchange, transfer, and assign such equipment, books, forms and supplies as are to be acquired with State funds for the General Court of Justice.

(7)        Make recommendations for the improvement of the operations of the Judicial Department.

(8)        Prepare and submit an annual report on the work of the Judicial Department to the Chief Justice, and transmit a copy to each member of the General Assembly.

(9)        Assist the Chief Justice in performing his duties relating to the transfer of district court judges for temporary or specialized duty.

(9a)      Establish and operate systems and services that provide for electronic filing in the court system and further provide electronic transaction processing and access to court information systems pursuant to G.S. 7A‑343.2.

(9b)      Enter into contracts with one or more private vendors to provide for the payment of fines, fees, and costs due to the court by credit, charge, or debit cards; such contracts may provide for the assessment of a convenience or transaction fee by the vendor to cover the costs of providing this service.

(9c)      Prescribe policies and procedures for the appointment and payment of foreign language interpreters in those cases specified in G.S. 7A‑314(f). These policies and procedures shall be applied uniformly throughout the General Court of Justice. After consultation with the Joint Legislative Commission on Governmental Operations, the Director may also convert contractual foreign language interpreter positions to permanent State positions when the Director determines that it is more cost‑effective to do so.

(9d)      Analyze the use of contractual positions in the Judicial Department and, after consultation with the Joint Legislative Commission on Governmental Operations, convert contractual positions to permanent State positions when the Director determines it is in the best interests of the Judicial Department to do so.

(10)      Perform such additional duties and exercise such additional powers as may be prescribed by statute or assigned by the Chief Justice.  (1965, c. 310, s. 1; 1967, c. 1049, s. 5; 1973, c. 47, s. 2; 1999‑237, s. 17.15(a); 2006‑187, ss. 1(b), 2(b), 5(b); 2007‑393, s. 11; 2009‑516, s. 3.)



§ 7A-343.1. Distribution of copies of the appellate division reports.

§ 7A‑343.1.  Distribution of copies of the appellate division reports.

The Administrative Officer of the Courts shall, at the State's expense distribute such number of copies of the appellate division reports to federal, State departments and agencies, and to educational institutions of instruction, as follows:

Governor, Office of the                                                                                                                       1

Lieutenant Governor, Office of the                                                                                                      1

Secretary of State, Department of the                                                                                                  2

State Auditor, Department of the                                                                                                         1

Treasurer, Department of the State                                                                                                      1

Superintendent of Public Instruction                                                                                                     1

Office of the Attorney General                                                                                                          11

State Bureau of Investigation                                                                                                               1

Agriculture and Consumer Services, Department of                                                                             1

Labor, Department of                                                                                                                         1

Insurance, Department of                                                                                                                    1

Budget Bureau, Department of Administration                                                                                     1

Property Control, Department of Administration                                                                                  1

State Planning, Department of Administration                                                                                      1

Environment and Natural Resources, Department of                                                                            1

Revenue, Department of                                                                                                                     1

Health and Human Services, Department of                                                                                         1

Juvenile Justice and Delinquency Prevention,   Department of                                                               1

Commission for the Blind                                                                                                                    1

Transportation, Department of                                                                                                            1

Motor Vehicles, Division of                                                                                                                 1

Utilities Commission                                                                                                                            8

Industrial Commission                                                                                                                       11

State Personnel Commission                                                                                                               1

Office of State Personnel                                                                                                                    1

Office of Administrative Hearings                                                                                                        2

Community Colleges, Department of                                                                                                 38

Employment Security Commission                                                                                                       1

Commission of Correction                                                                                                                  1

Parole Commission                                                                                                                             1

Archives and History, Division of                                                                                                        1

Crime Control and Public Safety, Department of                                                                                 2

Cultural Resources, Department of                                                                                                      3

Legislative Building Library                                                                                                                 2

Justices of the Supreme Court                                                                                                       1 ea.

Judges of the Court of Appeals                                                                                                      1 ea.

Judges of the Superior Court                                                                                                         1 ea.

Clerks of the Superior Court                                                                                                         1 ea.

District Attorneys                                                                                                                          1 ea.

Emergency and Special Judges of the Superior Court                                                                     1 ea.

Supreme Court Library                                                                                                 AS MANY AS

REQUESTED

Appellate Division Reporter                                                                                                                1

University of North Carolina, Chapel Hill                                                                                           71

University of North Carolina, Charlotte                                                                                               1

University of North Carolina, Greensboro                                                                                           1

University of North Carolina, Asheville                                                                                                1

North Carolina State University, Raleigh                                                                                              1

Appalachian State University                                                                                                               1

East Carolina University                                                                                                                      1

Fayetteville State University                                                                                                                1

North Carolina Central University                                                                                                     17

Western Carolina University                                                                                                                1

Duke University                                                                                                                                17

Davidson College                                                                                                                               2

Wake Forest University                                                                                                                    25

Lenoir Rhyne College                                                                                                                         1

Elon College                                                                                                                                       1

Campbell University                                                                                                                          25

Federal, Out‑of‑State and Foreign Secretary of State                                                                          1

Secretary of Defense                                                                                                                          1

Secretary of Health, Education and Welfare                                                                                        1

Secretary of Housing and Urban Development                                                                                    1

Secretary of Transportation                                                                                                                 1

Attorney General                                                                                                                                1

Department of Justice                                                                                                                         1

Internal Revenue Service                                                                                                                     1

Veterans' Administration                                                                                                                     1

Library of Congress                                                                                                                            5

Federal Judges resident in North Carolina                                                                                      1 ea.

Marshal of the United States Supreme Court                                                                                       1

Federal District Attorneys resident in North Carolina                                                                      1 ea.

Federal Clerks of Court resident in North Carolina                                                                        1 ea.

Supreme Court Library exchange list                                                                                                   1

Cherokee Supreme Court, Eastern Band of   Cherokee Indians                                                           1

Each justice of the Supreme Court and judge of the Court of Appeals shall receive for private use, one complete and up‑to‑date set of the appellate division reports. The copies of reports furnished each justice or judge as set out in the table above may be retained personally to enable the justice or judge to keep up‑to‑date the personal set of reports. (1973, c. 476, s. 84; 1977, c. 379, s. 2; c. 771, s. 4; 1979, c. 899, s. 1; 1979, 2nd Sess., c. 1278; 1985 (Reg. Sess., 1986), c. 1022, s. 2; 1987, c. 877, s. 1; 1989, c. 727, s. 218(1); 1993, c. 257, s. 19; 1995, c. 166, s. 1; c. 509, s. 4; 1997‑261, s. 109; 1997‑443, s. 11A.7; 1998‑202, s. 4(a); 2000‑137, s. 4(b); 2001‑280, s. 1.)



§ 7A-343.2. Court Information Technology Fund.

§ 7A‑343.2.  Court Information Technology Fund.

(a)        Fund.  The Court Information Technology Fund is established within the Judicial Department as a special revenue fund. Interest and other investment income earned by the Fund accrues to it. The Fund consists of the following revenues:

(1)        All monies collected by the Director pursuant to G.S. 7A‑109(d) and G.S. 7A‑49.5.

(2)        State judicial facilities fees credited to the Fund under G.S. 7A‑304 through G.S. 7A‑307.

(b)        Use.  Money in the Fund derived from State judicial facilities fees must be used to upgrade, maintain, and operate the judicial and county courthouse phone systems. All other monies in the Fund must be used to supplement funds otherwise available to the Judicial Department for court information technology and office automation needs.

(c)        Report.  The Director must report by August 1 and February 1 of each year to the Joint Legislative Commission on Governmental Operations, the Chairs of the Senate and House Appropriations Committees, and the Chairs of the Senate and House Appropriations Subcommittees on Justice and Public Safety. The report must include the following:

(1)        Amounts credited in the preceding six months to the Fund.

(2)        Amounts expended in the preceding six months from the Fund and the purposes of the expenditures.

(3)        Proposed expenditures of the monies in the Fund.  (1999‑237, s. 17.15(b); 2000‑67, s. 15.1; 2006‑187, s. 2(d); 2008‑107, s. 29.8(e); 2009‑570, s. 2.)



§ 7A-343.3. Appellate Courts Printing and Computer Operations Fund.

§ 7A‑343.3.  Appellate Courts Printing and Computer Operations Fund.

The Appellate Courts Printing and Computer Operations Fund is established within the Judicial Department as a nonreverting, interest‑bearing special revenue account. Accordingly, interest and other investment income earned by the Fund shall be credited to it. All moneys collected through charges to litigants for the reproduction of appellate records and briefs under G.S. 7A‑11 and G.S. 7A‑20(b) shall be remitted to the State Treasurer and held in this Fund. Moneys in the Fund shall be used to support the print shop operations of the Supreme Court and the Court of Appeals, including personnel, maintenance, and capital costs. The Judicial Department may create and maintain receipt‑supported positions for these purposes but shall report to the Chairs of the Senate and House of Representatives Appropriations Subcommittees on Justice and Public Safety prior to creating such new positions.

The Judicial Department shall report to the Chairs of the Senate and House of Representatives Appropriations Subcommittees on Justice and Public Safety by January 1 of each year on all receipts and expenditures of the Fund. (2002‑126, s. 14.12.)



§ 7A-343.4. Internal audit standards; report and work papers.

§ 7A‑343.4.  Internal audit standards; report and work papers.

(a)        Internal audits shall comply with current Standards for the Professional Practice of Internal Auditing issued by the Institute for Internal Auditors and, when appropriate, Government Auditing Standards issued by the Comptroller General of the United States.

(b)        Except as otherwise provided in this section, the Internal Audit Division shall maintain all audit reports, examinations, investigations, surveys, drafts, work papers, and all other documents prepared by the internal auditors in accordance with the North Carolina Court System's Rules of Recordkeeping and Records Retention and Disposition Schedule (the Rules). Except as provided in this section, or upon an order issued in Wake County Superior Court upon 10 days' notice and hearing finding that access is necessary to a proper administration of justice, audit work papers, drafts, and all audit documents other than the final audit report are available only to the Internal Audit Division, the Director, the Chief Financial Officer, Legal Services, and other persons in the internal auditor's discretion for the limited purpose of ensuring the accuracy and reliability of the final audit report. Pertinent work papers and other supportive material related to issued audit reports may be, at the discretion of the internal auditor and unless otherwise prohibited by law, made available for inspection by duly authorized representatives of the State and federal government who desire access to and inspection of such records in connection with some matter officially before them, including criminal investigations.

(c)        Where the professional guidelines, government standards, and the Rules fail to specify or are in conflict, the Rules shall govern.  (2009‑516, s. 5.)



§ 7A-343.5. Definitions.

§ 7A‑343.5.  Definitions.

The following definitions apply in this Article:

(1)        "Accounting system" means the total structure of records and procedures which discover, record, classify, and report information on the financial position and operating results of the Judicial Department, or a segment of the Judicial Department, or any of its funds, balanced account groups, and organizational components.

(2)        "Internal auditing" means an independent, objective assurance and consulting activity designed to add value to and improve an organization's operations. Internal auditing helps an organization accomplish its objectives by using a systematic, disciplined approach to evaluate and improve the effectiveness of risk management, controls, and governance processes. The types of audits the internal auditors may provide include, but are not limited to:

a.         Efficiency or economy audits to evaluate areas at risk and require improvements to promote operating effectiveness and efficiency, mitigate the risk of liability, and realize economies.

b.         Financial audits to determine whether financial operations are properly functioning.

c.         Compliance audits or reviews to assess compliance with laws and regulations.

d.         Internal control audits to assess the controls related to financial transactions and reporting.

e.         Case file and procedural audits to ensure efficiency, effectiveness, and compliance.

f.          Performance and management audits entail an objective and systematic examination of evidence to provide an independent assessment of the performance and management of a program against objective criteria as well as assessments that provide a prospective focus or that synthesize information on best practices.

g.         Investigative or fraud audits to make an independent assessment of allegations of fraud, misuse, or process manipulation or alleged violations of federal, State, or local laws.  (2009‑516, s. 6.)



§ 7A-344: Repealed by Session Laws 2000-144, s. 4.

§ 7A‑344: Repealed by Session Laws 2000‑144, s. 4.



§ 7A-345. Duties of assistant director.

§ 7A‑345.  Duties of assistant director.

The assistant director is the administrative assistant to the Chief Justice, and his duties include the following:

(1)        Assist the Chief Justice in performing his duties relating to the assignment of superior court judges;

(2)        Assist the Supreme Court in preparing calendars of superior court trial sessions; and

(3)        Performing such additional functions as may be assigned by the Chief Justice or the Director of the Administrative Office. (1965, c. 310, s. 1; 1969, c. 1013, s. 4.)



§ 7A-346. Information to be furnished to Administrative Officer.

§ 7A‑346.  Information to be furnished to Administrative Officer.

All judges, district attorneys, public defenders, magistrates, clerks of superior court and other officers or employees of the courts and of offices directly related to and serving the courts shall on request furnish to the Administrative Officer information and statistical data relative to the work of the courts and of such offices and relative to the receipt and expenditure of public moneys for the operation thereof. (1965, c. 310, s. 1; 1967, c. 1049, s. 5; 1969, c. 1013, ss. 4, 5; 1973, c. 47, s. 2.)



§ 7A-346.1: Repealed by Session Laws 2000-67, s. 15(b).

§ 7A‑346.1:  Repealed by Session Laws 2000‑67, s.  15(b).



§ 7A-346.2. Various reports to General Assembly.

§ 7A‑346.2.  Various reports to General Assembly.

(a)        The Administrative Office of the Courts and the Office of Indigent Defense Services shall report by March 1 of each year to the Chairs of the House of Representatives and Senate Appropriations Committees, to the Chairs of the House of Representatives Subcommittee on Justice and Public Safety, and to the Chairs of the Senate Appropriations Committee on Justice and Public Safety on contracts entered into with local governments for the provision of the services of assistant district attorneys, assistant public defenders, judicial secretaries, and employees in the office of the Clerk of Superior Court. The report shall include the number of applications made to the Administrative Office of the Courts or the Office of Indigent Defense Services for these contracts, the number of contracts entered for provision of these positions, and the dollar amounts of each contract.

(b)        The Administrative Office of the Courts shall report by April 1 of each odd‑numbered year to the Chairs of the Senate and House Appropriations Committees and the Chairs of the Senate and House Appropriations Subcommittees on Justice and Public Safety on the economic viability of the worthless check collection programs established by district attorneys pursuant to G.S. 14‑107.2, including an assessment of whether any adjustments need to be made to ensure that the programs, on a statewide basis, are self‑supporting. (1999‑237, s. 17.7(c); 2000‑67, ss. 15.3A(b), 15.4(h); 2001‑61, s. 2; 2001‑424, s. 22.11(g); 2003‑377, s. 4.)



§ 7A-346.3. (Contingent effective date - see editor's note) Impaired driving integrated data system report.

§ 7A‑346.3.  (Contingent effective date  see editor's note) Impaired driving integrated data system report.

The information compiled by G.S. 7A‑109.2 shall be maintained in an Administrative Office of the Courts database. By March 1, the Administrative Office of the Courts shall provide an annual report of the previous calendar year to the Joint Legislative Commission on Governmental Operations and the Joint Legislative Corrections, Crime Control, and Juvenile Justice Oversight Committee. The annual report shall show the types of dispositions for the entire State by county, by judge, by prosecutor, and by defense attorney. This report shall also include the amount of fines, costs, and fees ordered at the disposition of the charge, the amount of any subsequent reduction, amount collected, and the amount still owed, and compliance with sanctions of community service, jail, substance abuse assessment, treatment, and education. The Administrative Office of the Courts shall facilitate public access to the information collected under this section by posting this information on the court's Internet page in a manner accessible to the public and shall make reports of any information collected under this section available to the public upon request and without charge. (2006‑253, s. 20.2.)



§ 7A-347. Assistants for administrative and victim and witness services.

§ 7A‑347.  Assistants for administrative and victim and witness services.

Assistant for administrative and victim and witness services positions are established under the district attorneys' offices. Each prosecutorial district is allocated at least one assistant for administrative and victim and witness services to be employed by the district attorney. The Administrative Office of the Courts shall allocate additional assistants to prosecutorial districts on the basis of need and within available appropriations. Each district attorney may also use any volunteer or other personnel to assist the assistant. The assistant is responsible for coordinating efforts of the law‑enforcement and judicial systems to assure that each victim and witness is provided fair treatment under Article 45 of Chapter 15A, Fair Treatment for Victims and Witnesses and shall also provide administrative and legal support to the district attorney's office. (1985 (Reg. Sess., 1986), c. 998, s. 2; 1997‑443, s. 18.7(c).)



§ 7A-348. Training and supervision of assistants for administrative and victim and witness services.

§ 7A‑348.  Training and supervision of assistants for administrative and victim and witness services.

Pursuant to the provisions of G.S. 7A‑413, the Conference of District Attorneys shall:

(1)        Assist in establishing uniform statewide training for assistants for administrative and victim and witness services; and

(2)        Assist in the implementation and supervision of this program. (1985 (Reg. Sess., 1986), c. 998, s. 2; 1997‑443, s. 18.7(d); 2001‑424, s. 22.6(a).)



§ 7A-349. Criminal history record check; denial of employment, contract, or volunteer opportunity.

§ 7A‑349.  Criminal history record check; denial of employment, contract, or volunteer opportunity.

The Judicial Department may deny employment, a contract, or a volunteer opportunity to any person who refuses to consent to a criminal history check authorized under G.S. 114‑19.19 and may dismiss a current employee, terminate a contractor, or terminate a volunteer relationship if that employee, contractor, or volunteer refuses to consent to a criminal history record check authorized under G.S. 114‑19.19. (2006‑187, s. 3(b).)



§§ 7A-350 through 7A-354. Reserved for future codification purposes.

§§ 7A‑350 through 7A‑354.  Reserved for future codification purposes.



§ 7A-355. Trial court administrators.

Article 29A.

Trial Court Administrators.

§ 7A‑355.  Trial court administrators.

The following districts or sets of districts as defined in G.S. 7A‑41.1(a) shall have trial court administrators: Set of districts 10A, 10B, 10C, 10D; District 22 and District 28, and such other districts or sets of districts as may be designated by the Administrative Office of the Courts. (1979, c. 1072, s. 10; 1987 (Reg. Sess., 1988), c. 1037, s. 27.)



§ 7A-356. Duties.

§ 7A‑356.  Duties.

The duties of each trial court administrator shall be to assist in managing civil dockets, to improve jury utilization and to perform such duties as may be assigned by the senior resident superior court judge of his district or set of districts as defined in G.S. 7A‑41.1(a) or by other judges designated by that senior resident superior court judge. (1979, c. 1072, s. 10; 1987 (Reg. Sess., 1988), c. 1037, s. 28.)



§§ 7A-357 through 7A-374. Reserved for future codification purposes.

§§ 7A‑357 through 7A‑374.  Reserved for future codification purposes.



§ 7A-374.1. Purpose.

Article 30.

Judicial Standards Commission.

§ 7A‑374.1.  Purpose.

The purpose of this Article is to provide for the investigation and resolution of inquiries concerning the qualification or conduct of any judge or justice of the General Court of Justice. The procedure for discipline of any judge or justice of the General Court of Justice shall be in accordance with this Article. Nothing in this Article shall affect the impeachment of judges under the North Carolina Constitution, Article IV, Sections 4 and 17. (2006‑187, s. 11.)



§ 7A-374.2. Definitions.

§ 7A‑374.2.  Definitions.

Unless the context clearly requires otherwise, the definitions in this section shall apply throughout this Article:

(1)        "Censure" means a finding by the Supreme Court, based upon a written recommendation by the Commission, that a judge has willfully engaged in misconduct prejudicial to the administration of justice that brings the judicial office into disrepute, but which does not warrant the suspension of the judge from the judge's judicial duties or the removal of the judge from judicial office. A censure may require that the judge follow a corrective course of action. Unless otherwise ordered by the Supreme Court, the judge shall personally appear in the Supreme Court to receive a censure.

(2)        "Commission" means the North Carolina Judicial Standards Commission.

(3)        "Incapacity" means any physical, mental, or emotional condition that seriously interferes with the ability of a judge to perform the duties of judicial office.

(4)        "Investigation" means the gathering of information with respect to alleged misconduct or disability.

(5)        "Judge" means any justice or judge of the General Court of Justice of North Carolina, including any retired justice or judge who is recalled for service as an emergency judge of any division of the General Court of Justice.

(6)        "Letter of caution" means a written action of the Commission that cautions a judge not to engage in certain conduct that violates the Code of Judicial Conduct as adopted by the Supreme Court.

(7)        "Public reprimand" means a written action of the Commission issued upon a finding by the Commission that a judge has violated the Code of Judicial Conduct and has engaged in conduct prejudicial to the administration of justice, but that misconduct is minor and does not warrant a recommendation by the Commission that the judge be disciplined by the Supreme Court. A public reprimand may require that the judge follow a corrective course of action.

(8)        "Remove" or "removal" means a finding by the Supreme Court, based upon a written recommendation by the Commission, that a judge should be relieved of all duties of the judge's office and disqualified from holding further judicial office.

(9)        "Suspend" or "suspension" means a finding by the Supreme Court, based upon a written recommendation by the Commission, that a judge should be relieved of the duties of the judge's office for a period of time, and upon conditions, including those regarding treatment and compensation, as may be specified by the Supreme Court. (2006‑187, s. 11.)



§ 7A-375. Judicial Standards Commission.

§ 7A‑375.  Judicial Standards Commission.

(a)        The Judicial Standards Commission shall consist of the following residents of North Carolina: one Court of Appeals judge, two superior court judges, and two district court judges, each appointed by the Chief Justice of the Supreme Court; four members of the State Bar who have actively practiced in the courts of the State for at least 10 years, elected by the State Bar Council; and four citizens who are not judges, active or retired, nor members of the State Bar, two appointed by the Governor, and two appointed by the General Assembly in accordance with G.S. 120‑121, one upon recommendation of the President Pro Tempore of the Senate and one upon recommendation of the Speaker of the House of Representatives. The Court of Appeals judge shall act as chair of the Commission.

(b)        The Court of Appeals judge shall serve at the pleasure of the Chief Justice. Terms of other Commission members shall be for six years. No member who has served a full six‑year term is eligible for reappointment. If a member ceases to have the qualifications required for the member's appointment, that person ceases to be a member. Vacancies of members, other than those appointed by the General Assembly, are filled in the same manner as the original appointment, for the remainder of the term. Vacancies of members appointed by the General Assembly are filled as provided under G.S. 120‑122. Members who are not judges are entitled to per diem and all members are entitled to reimbursement for travel and subsistence expenses at the rate applicable to members of State boards and commissions generally, for each day engaged in official business.

(c)        If a member of the Commission who is a judge becomes disabled, or becomes a respondent before the Commission, the Chief Justice shall appoint an alternate member to serve during the period of disability or disqualification. The alternate member shall be from the same division of the General Court of Justice as the judge whose place the alternate member takes. If a member of the Commission who is not a judge becomes disabled, the Governor, if he appointed the disabled member, shall appoint, or the State Bar Council, if it elected the disabled member, shall elect, an alternate member to serve during the period of disability. If a member of the Commission who is not a judge and who was appointed by the General Assembly becomes disabled, an alternate member shall be appointed to serve during the period of disability in the same manner as if there were a vacancy to be filled under G.S. 120‑122. In a particular case, if a member becomes disqualified, or is successfully challenged for cause, the member's seat for that case shall be filled by an alternate member selected as provided in this subsection.

(d)        A member may serve after expiration of the member's term only to participate until the conclusion of a disciplinary proceeding begun before expiration of the member's term. Such participation shall not prevent the successor from taking office, but the successor may not participate in the proceeding for which the predecessor's term was extended. This subsection shall apply also to any judicial member whose membership on the Commission is automatically terminated by retirement or resignation from judicial office, or expiration of the term of judicial office.

(e)        Members of the Commission and its employees are immune from civil suit for all conduct undertaken in the course of their official duties.

(f)         The chair of the Commission may employ, if funds are appropriated for that purpose, an executive director, Commission counsel, investigator, and any support staff as may be necessary to assist the Commission in carrying out its duties. With the approval of the Chief Justice, for specific cases, the chair also may employ special counsel or call upon the Attorney General to furnish counsel. In addition, with the approval of the Chief Justice, for specific cases, the chair or executive director also may call upon the Director of the State Bureau of Investigation to furnish an investigator who shall serve under the supervision of the executive director. While performing duties for the Commission, the executive director, counsel, and investigator have authority throughout the State to serve subpoenas or other process issued by the Commission in the same manner and with the same effect as an officer authorized to serve process of the General Court of Justice.

(g)        The Commission may adopt, and may amend from time to time, its own rules of procedure for the performance of the duties and responsibilities prescribed by this Article, subject to the approval of the Supreme Court. (1971, c. 590, s. 1; 1973, c. 50; 1975, c. 956, s. 13; 1997‑72, s. 1; 2006‑187, s. 11.)



§ 7A-376. Grounds for discipline by Commission; censure, suspension, or removal by the Supreme Court.

§ 7A‑376.  Grounds for discipline by Commission; censure, suspension, or removal by the Supreme Court.

(a)        The Commission, upon a determination that any judge has engaged in conduct that violates the North Carolina Code of Judicial Conduct as adopted by the Supreme Court but that is not of such a nature as would warrant a recommendation of censure, suspension, or removal, may issue to the judge a private letter of caution or may issue to the judge a public reprimand.

(b)        Upon recommendation of the Commission, the Supreme Court may censure, suspend, or remove any judge for willful misconduct in office, willful and persistent failure to perform the judge's duties, habitual intemperance, conviction of a crime involving moral turpitude, or conduct prejudicial to the administration of justice that brings the judicial office into disrepute. A judge who is suspended for any of the foregoing reasons shall receive no compensation during the period of that suspension. A judge who is removed for any of the foregoing reasons shall receive no retirement compensation and is disqualified from holding further judicial office.

(c)        Upon recommendation of the Commission, the Supreme Court may suspend, for a period of time the Supreme Court deems necessary, any judge for temporary physical or mental incapacity interfering with the performance of the judge's duties, and may remove any judge for physical or mental incapacity interfering with the performance of the judge's duties which is, or is likely to become, permanent. A judge who is suspended for temporary incapacity shall continue to receive compensation during the period of the suspension. A judge removed for mental or physical incapacity is entitled to retirement compensation if the judge has accumulated the years of creditable service required for incapacity or disability retirement under any provision of State law, but he shall not sit as an emergency justice or judge. (1971, c. 590, s. 1; 1979, c. 486, s. 2; 2006‑187, s. 11.)



§ 7A-377. Procedures.

§ 7A‑377.  Procedures.

(a)        Any citizen of the State may file a written complaint with the Commission concerning the qualifications or conduct of any justice or judge of the General Court of Justice, and thereupon the Commission shall make such investigation as it deems necessary. The Commission may also make an investigation on its own motion. The Commission may issue process to compel the attendance of witnesses and the production of evidence, to administer oaths, and to punish for contempt. No justice or judge shall be recommended for censure, suspension, or removal unless he has been given a hearing affording due process of law.

(a1)      Unless otherwise waived by the justice or judge involved, all papers filed with and proceedings before the Commission, including any investigation that the Commission may make, are confidential, and no person shall disclose information obtained from Commission proceedings or papers filed with or by the Commission, except as provided herein. Those papers are not subject to disclosure under Chapter 132 of the General Statutes.

(a2)      Information submitted to the Commission or its staff, and testimony given in any proceeding before the Commission, shall be absolutely privileged, and no civil action predicated upon that information or testimony may be instituted against any complainant, witness, or his or her counsel.

(a3)      If, after an investigation is completed, the Commission concludes that a letter of caution is appropriate, it shall issue to the judge a letter of caution in lieu of any further proceeding in the matter. The issuance of a letter of caution is confidential in accordance with subsection (a1) of this section.

(a4)      If, after an investigation is completed, the Commission concludes that a public reprimand is appropriate, the judge shall be served with a copy of the proposed reprimand and shall be allowed 20 days within which to accept the reprimand or to reject it and demand, in writing, that disciplinary proceedings be instituted in accordance with subsection (a5) of this section. A public reprimand, when issued by the Commission and accepted by the respondent judge, is not confidential.

(a5)      If, after an investigation is completed, the Commission concludes that disciplinary proceedings should be instituted, the notice and statement of charges filed by the Commission, along with the answer and all other pleadings, are not confidential. Disciplinary hearings ordered by the Commission are not confidential, and recommendations of the Commission to the Supreme Court, along with the record filed in support of such recommendations are not confidential. Testimony and other evidence presented to the Commission is privileged in any action for defamation. At least five members of the Commission must concur in any recommendation to censure, suspend, or remove any judge. A respondent who is recommended for censure, suspension, or removal is entitled to a copy of the proposed record to be filed with the Supreme Court, and if the respondent has objections to it, to have the record settled by the Commission's chair. The respondent is also entitled to present a brief and to argue the respondent's case, in person and through counsel, to the Supreme Court. A majority of the members of the Supreme Court voting must concur in any order of censure, suspension, or removal. The Supreme Court may approve the recommendation, remand for further proceedings, or reject the recommendation. A justice of the Supreme Court or a member of the Commission who is a judge is disqualified from acting in any case in which he is a respondent.

(b)        Repealed by Session Laws 2006‑187, s. 11, effective January 1, 2007.

(c)        The Commission may issue advisory opinions to judges, in accordance with rules and procedures adopted by the Commission.

(d)        The Commission has the same power as a trial court of the General Court of Justice to punish for contempt, or for refusal to obey lawful orders or process issued by the Commission. (1971, c. 590, s. 1; 1973, c. 808; 1989 (Reg. Sess., 1990), c. 995, s. 2; 1997‑72, s. 2; 2006‑187, s. 11.)



§ 7A-378. Censure, suspension, or removal of justice of Supreme Court.

§ 7A‑378.  Censure, suspension, or removal of justice of Supreme Court.

(a)        The recommendation of the Judicial Standards Commission for censure, suspension, or removal of any justice of the Supreme Court for any grounds provided by G.S. 7A‑376 shall be made to, and the record filed with, the Court of Appeals, which shall have and shall proceed under the same authority for censure, suspension, or removal of any justice as is granted to the Supreme Court under G.S. 7A‑376 and G.S. 7A‑377(a) for censure, suspension, or removal of any judge.

(b)        The proceeding shall be heard by a panel of the Court of Appeals consisting of the Chief Judge, who shall be the presiding judge of the panel, and six other judges, the senior in service, excluding the judge who is chairman of the Commission. For good cause, a judge may be excused by a majority of the panel. If the Chief Judge is excused, the presiding judge shall be designated by a majority of the panel. The vacancy created by an excused judge shall be filled by the judge of the court who is next senior in service. (1979, c. 486, s. 1; 2006‑187, s. 11.)



§§ 7A-379 through 7A-399. Reserved for future codification purposes.

§§ 7A‑379 through 7A‑399.  Reserved for future codification purposes.



§§ 7A-400 through 7A-408. Repealed by Session Laws 1983, c.774, s. 1.

Article 31.

Judicial Council.

§§ 7A‑400 through 7A‑408.  Repealed by Session Laws 1983, c.774, s. 1.



§ 7A-409. Composition of State Judicial Council.

Article 31A.

State Judicial Council.

§ 7A‑409.  Composition of State Judicial Council.

(a)        The State Judicial Council shall consist of 18 members as follows:

(1)        The Chief Justice, who chairs the Council;

(2)        The Chief Judge of the Court of Appeals;

(3)        A district attorney chosen by the Conference of District Attorneys;

(4)        A public defender chosen by the public defenders;

(5)        A superior court judge chosen by the Conference of Superior Court Judges;

(6)        A district court judge chosen by the Conference of District Court Judges;

(7)        A clerk of superior court chosen by the Association of Clerks of Superior Court of North Carolina;

(8)        A magistrate appointed by the North Carolina Magistrates' Association;

(9)        An attorney appointed by the Council of the State Bar;

(10)      One attorney and one nonattorney appointed by the Chief Justice;

(11)      One nonattorney and one attorney appointed by the Governor;

(12)      One nonattorney and one attorney appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives;

(13)      One nonattorney and one attorney appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate; and

(14)      One member appointed by the Commission on Indigent Defense Services.

(b)        The Chief Justice and the Chief Judge shall be members of the State Judicial Council during their terms in those judicial offices. The terms of the other members selected initially for the State Judicial Council shall be as follows:

(1)        One year.  The district court judge, the attorney appointed upon the recommendation of the President Pro Tempore of the Senate, and the attorney appointed upon the recommendation of the Speaker of the House of Representatives.

(2)        Two years.  The district attorney, the magistrate, the nonattorney appointed by the Governor, and the nonattorney appointed by the Chief Justice.

(3)        Three years.  The public defender, the attorney appointed by the Council of the State Bar, the nonattorney appointed upon the recommendation of the President Pro Tempore of the Senate, and the nonattorney appointed upon the recommendation of the Speaker of the House of Representatives.

(4)        Four years.  The superior court judge, the clerk of superior court, the attorney appointed by the Governor, the attorney appointed by the Chief Justice, and the member appointed by the Commission on Indigent Defense Services.

After these initial terms, the members of the State Judicial Council shall serve terms of four years. All terms of members shall begin on January 1 and end on December 31. No member may serve more than two consecutive full terms. Any vacancy on the Council shall be filled by a person appointed by the official or entity who appointed the person vacating the position.

(c)        If an official or entity is authorized to appoint more than one member of the State Judicial Council, the members appointed by that official or entity must reside in different judicial districts.

(d)        No incumbent member of the General Assembly or incumbent judicial official, other than the ones specifically identified by office in subsection (a) of this section, may serve on the State Judicial Council.

(e)        The appointing authorities shall confer with each other and attempt to arrange their appointments so that the members of the State Judicial Council fairly represent each area of the State, both genders, and each major racial group. (1999‑390, s. 1; 2001‑96, s. 1.)



§ 7A-409.1. Duties of the State Judicial Council.

§ 7A‑409.1.  Duties of the State Judicial Council.

(a)        The State Judicial Council shall:

(1)        Study the judicial system and report periodically to the Chief Justice on its findings;

(2)        Advise the Chief Justice on priorities for funding;

(3)        Review and advise the Chief Justice on the budget prepared by the Director of the Administrative Office of the Courts for submission to the General Assembly;

(4)        Study and recommend to the General Assembly the salaries of justices and judges;

(5)        Recommend to the General Assembly changes in the expense allowances, benefits, and other compensation for judicial officials;

(6)        Recommend the creation of judgeships; and

(7)        Advise or assist the Chief Justice, as requested, on any other matter concerning the operation of the courts.

(b)        The State Judicial Council, with the assistance of the Director of the Administrative Office of the Courts, shall recommend to the Chief Justice performance standards for all courts and all judicial officials and shall recommend procedures for periodic evaluation of the court system and individual judicial officials and employees. If these standards are implemented by the Chief Justice, the Director of the Administrative Office of the Courts shall inform each judicial official of the standards being used to evaluate that official's performance. If implemented, the evaluation of each judge shall include assessments from other judges, litigants, jurors, and attorneys, as well as a self‑evaluation by the judge. Summaries of the evaluations of justices and judges shall be made available to the public, in a manner to be determined by the Council, but the data collected in producing the evaluations shall not be a public record.

(c)        The State Judicial Council shall study and recommend guidelines for the assignment and management of cases, including the identification of different kinds of cases for different kinds of resolution. If the Chief Justice decides to implement these guidelines, the guidelines may provide that, except for good cause, each civil case subject to assignment to a trial judge should be directed first to an appropriate form of alternative dispute resolution. The guidelines may also provide for posttrial alternative dispute resolution before or as part of an appeal. The guidelines should not require absolute uniformity from district to district and should allow case management personnel within each district the flexibility to direct cases to the most appropriate means of resolution in that district.

(d)        The State Judicial Council shall monitor the use of alternative dispute resolution throughout the court system and, with the assistance of the Director of the Administrative Office of the Courts and the Dispute Resolution Commission, evaluate the effectiveness of those programs.

(e)        The State Judicial Council may recommend changes in the boundaries of the judicial districts or divisions.

(f)         The State Judicial Council shall monitor the administration of justice and assess the effectiveness of the Judicial Branch in serving the public and to advise the Chief Justice and the General Assembly on changes needed to assist the General Court of Justice in better fulfilling its mission.

(g)        The State Judicial Council shall report to the General Assembly and the Chief Justice no later than December 31, 2009, and no later than December 31 of every third year, regarding the implementation of S.L. 2006‑184 and shall include in its report the statistics regarding inquiries and any recommendations for changes. The House of Representatives and the Senate shall refer the report of the State Judicial Council to the Joint Legislative Corrections, Crime Control, and Juvenile Justice Oversight Committee and such other committees as the Speaker of the House of Representatives or the President Pro Tempore of the Senate shall deem appropriate, for their review. (1999‑390, s. 1; 2006‑184, s. 10.)



§ 7A-409.2. Compensation of the State Judicial Council.

§ 7A‑409.2.  Compensation of the State Judicial Council.

Members of the State Judicial Council who are not officers or employees of the State shall receive compensation and reimbursement for travel and subsistence expenses at the rates specified in G.S. 138‑5. Members of the State Judicial Council who are officers or employees of the State shall receive reimbursement for travel and subsistence expenses at the rate set out in G.S. 138‑6. (1999‑390, s. 1.)



§ 7A-410. Vacancy exists on disbarment.

Article 31B.

Declaration of Vacancy, Suspension of Salary.

§ 7A‑410.  Vacancy exists on disbarment.

When a judge of the district court, judge of the superior court, judge of the Court of Appeals, justice of the Supreme Court, or a district attorney is no longer authorized to practice law in the courts of this State, the Governor shall declare the office vacant. Prior to making such declaration, the Governor shall notify the justice, judge, or district attorney at least 10 days in advance of taking such action and shall afford the justice, judge, or district attorney the opportunity to be heard on the matter. For purposes of this Article, the term "no longer authorized to practice law" means that the person has been disbarred or suspended and all appeals under G.S. 84‑28 have been exhausted. (2007‑104, s. 1.)



§ 7A-410.1. Suspension of salary.

§ 7A‑410.1.  Suspension of salary.

When a justice, judge, or district attorney has been disbarred or suspended from the practice of law under G.S. 84‑28 but the office has not been declared vacant under G.S. 7A‑410, the salary of the justice, judge, or district attorney is suspended immediately. If the order of disbarment or suspension is reversed on appeal, the salary shall be paid retroactively from the date the salary was suspended. (2007‑104, s. 1.)



§ 7A-411. Establishment and purpose.

SUBCHAPTER VIII.  CONFERENCE OF DISTRICT ATTORNEYS.

Article 32.

Conference of District Attorneys.

§ 7A‑411.  Establishment and purpose.

There is created the Conference of District Attorneys of North Carolina, of which every district attorney in North Carolina is a member. The purpose of the Conference is to assist in improving the administration of justice in North Carolina by coordinating the prosecution efforts of the various district attorneys, by assisting them in the administration of their offices, and by exercising the powers and performing the duties provided for in this Article. (1983, c. 761, s. 152.)



§ 7A-412. Annual meetings; organization; election of officers.

§ 7A‑412.  Annual meetings; organization; election of officers.

(a)        Annual Meetings.  The Conference shall meet annually at a time and place selected by the President of the Conference.

(b)        Election of Officers.  Officers of the Conference are a President, a President‑elect, a Vice‑president, and other officers from among its membership that the Conference may designate in its bylaws. Officers are elected for one‑year terms at the annual Conference, and take office on July 1 immediately following their election.

(c)        Executive Committee.  The Executive Committee of the Conference consists of the President, the President‑elect, the Vice‑president, and four other members of the Conference. One of these four members shall be the immediate past president if there is one and if he continues to be a member.

(d)        Organization and Functioning; Bylaws.  The bylaws may provide for the organization and functioning of the Conference, including the powers and duties of its officers and committees. The bylaws shall state the number of members required to constitute a quorum at any meeting of the Conference or the Executive Committee. The bylaws shall set out the procedure for amending the bylaws.

(e)        Calling Meetings; Duty to Attend.  The President or the Executive Committee may call a meeting of the Conference upon 10 days' notice to the members, except upon written waiver of notice signed by at least three‑fourths of the members. A member should attend each meeting of the Conference and the Executive Committee of which he is given notice. Members are entitled to reimbursement for travel and subsistence expenses at the rate applicable to State employees. (1983, c. 761, s. 152.)



§ 7A-413. Powers of Conference.

§ 7A‑413.  Powers of Conference.

(a)        The Conference may:

(1)        Cooperate with citizens and other public and private agencies to promote the effective administration of criminal justice.

(2)        Assist prosecutors in the effective prosecution and trial of criminal offenses, and develop an advisory trial manual.

(3)        Develop advisory manuals to assist prosecutors in the organization and administration of their offices, case management, calendaring, case tracking, filing, and office procedures.

(4)        Cooperate with the Administrative Office of the Courts and the School of Government at the University of North Carolina at Chapel Hill concerning education and training programs for prosecutors and staff.

(b)        The Conference may not adopt rules pursuant to Chapter 150B of the General Statutes. (1983, c. 761, s. 152; 1987, c. 827, s. 1; 2006‑264, s. 29(b).)



§ 7A-414. Executive Secretary; clerical support.

§ 7A‑414.  Executive Secretary; clerical support.

The Conference may employ an executive secretary and any necessary supporting staff to assist it in carrying out its duties. (1983, c. 761, s. 152.)



§§ 7A-415 through 7A-449. Reserved for future codification purposes.

Articles 33 to 35.

§§ 7A‑415 through 7A‑449.  Reserved for future codification purposes.



§ 7A-450. Indigency; definition; entitlement; determination; change of status.

SUBCHAPTER IX.  REPRESENTATION OF INDIGENT PERSONS.

Article 36.

Entitlement of Indigent Persons Generally.

§ 7A‑450.  Indigency; definition; entitlement; determination; change of status.

(a)        An indigent person is a person who is financially unable to secure legal representation and to provide all other necessary expenses of representation in an action or proceeding enumerated in this Subchapter. An interpreter is a necessary expense as defined in Chapter 8B of the General Statutes for a deaf person who is entitled to counsel under this subsection.

(b)        Whenever a person, under the standards and procedures set out in this Subchapter, is determined to be an indigent person entitled to counsel, it is the responsibility of the State to provide him with counsel and the other necessary expenses of representation. The professional relationship of counsel so provided to the indigent person he represents is the same as if counsel had been privately retained by the indigent person.

(b1)      An indigent person indicted for murder may not be tried where the State is seeking the death penalty without an assistant counsel being appointed in a timely manner. If the indigent person is represented by the public defender's office, the requirement of an assistant counsel may be satisfied by the assignment to the case of an additional attorney from the public defender's staff.

(c)        The question of indigency may be determined or redetermined by the court at any stage of the action or proceeding at which an indigent is entitled to representation.

(d)        If, at any stage in the action or proceeding, a person previously determined to be indigent becomes financially able to secure legal representation and provide other necessary expenses of representation, he must inform the counsel appointed by the court to represent him of that fact. In such a case, that information is not included in the attorney client privilege, and counsel must promptly inform the court of that information. (1969, c. 1013, s. 1; 1981, c. 409, s. 2; c. 937, s. 3; 1985, c. 698, s. 22(a); 2000‑144, s. 5.)



§ 7A-450.1. Responsibility for payment by certain fiduciaries.

§ 7A‑450.1.  Responsibility for payment by certain fiduciaries.

It is the intent of the General Assembly that, whenever possible, if an attorney or guardian ad litem is appointed pursuant to G.S. 7A‑451 for a person who is less than 18 years old or who is at least 18 years old but remains dependent on and domiciled with a parent or guardian, the parent, guardian, or any trustee in possession of funds or property for the benefit of the person, shall reimburse the State for the attorney or guardian ad litem fees, pursuant to the procedures established in G.S. 7A‑450.2 and G.S. 7A‑450.3.  This section shall not apply in any case in which the person for whom an attorney or guardian ad litem is appointed prevails. (1983, c. 726, s. 1; 1991 (Reg. Sess., 1992), c. 1030, s. 2.)



§ 7A-450.2. Determination of fiduciaries at indigency determination; summons; service of process.

§ 7A‑450.2.  Determination of fiduciaries at indigency determination; summons; service of process.

At the same time as a person who is less than 18 years old or who is at least 18 years old but remains dependent on and domiciled with a parent or guardian is determined to be indigent, and has an attorney or guardian ad litem appointed pursuant to G.S. 7A‑451, the court shall determine the identity and address of the parent, guardian or any trustee in possession of funds or property for the benefit of the person. The court shall issue a summons to the parent, guardian or trustee to be present at the dispositional hearing or the sentencing hearing or other appropriate hearing and to be a party to these hearings for the purpose of being determined responsible for reimbursing the State for the person's attorney or guardian ad litem fees, or to show cause why he should not be held responsible.

Both the issuance of the summons and the service of process shall be pursuant to G.S. 1A‑1, Rule 4. (1983, c. 726, s. 1.)



§ 7A-450.3. Determination of responsibility at hearing.

§ 7A‑450.3.  Determination of responsibility at hearing.

At the dispositional, sentencing or other hearing of the person who is less than 18 years old or who is at least 18 years old but remains dependent on and domiciled with a parent or guardian, the court shall make a determination whether the parent, guardian or trustee should be held responsible for reimbursing the State for the person's attorney or guardian ad litem fees. This determination shall include the financial situation of the parent, guardian or trustee, the relationship of responsibility the parent, guardian or trustee bears to the person and any showings by the parent, guardian or trustee that the person is emancipated or not dependent. The test of the party's financial ability to pay is the test applied to appointment of an attorney in cases of indigency. Any provision of any deed, trust or other writing, which, if enforced, would defeat the intent or purpose of this section is contrary to the public policy of this State and is void insofar as it may apply to prohibit reimbursement to the State.

If the court determines that the parent, guardian or trustee is responsible for reimbursing the State for the attorney or guardian ad litem fees, the court shall so order. If the party does not comply with the order at the time of disposition, the court shall file a judgment against him for the amount due the State. (1983, c. 726, s. 1; 2005‑254, s. 3.)



§ 7A-450.4. Exemptions.

§ 7A‑450.4.  Exemptions.

General Statutes 7A‑450.1, 7A‑450.2 and 7A‑450.3 do not authorize the court to require the Department of Health and Human Services or any county Department of Social Services to reimburse the State for fees. (1983, c. 726, s. 1; 1997‑443, s. 11A.118(a).)



§ 7A-451. Scope of entitlement.

§ 7A‑451.  Scope of entitlement.

(a)        An indigent person is entitled to services of counsel in the following actions and proceedings:

(1)        Any case in which imprisonment, or a fine of five hundred dollars ($500.00), or more, is likely to be adjudged;

(2)        A hearing on a petition for a writ of habeas corpus under Chapter 17 of the General Statutes;

(3)        A motion for appropriate relief under Chapter 15A of the General Statutes if the defendant has been convicted of a felony, has been fined five hundred dollars ($500.00) or more, or has been sentenced to a term of imprisonment;

(4)        A hearing for revocation of probation;

(5)        A hearing in which extradition to another state is sought;

(6)        A proceeding for an inpatient involuntary commitment to a facility under Part 7 of Article 5 of Chapter 122C of the General Statutes, or a proceeding for commitment under Part 8 of Article 5 of Chapter 122C of the General Statutes.

(7)        In any case of execution against the person under Chapter 1, Article 28 of the General Statutes, and in any civil arrest and bail proceeding under Chapter 1, Article 34, of the General Statutes;

(8)        In the case of a juvenile, a hearing as a result of which commitment to an institution or transfer to the superior court for trial on a felony charge is possible;

(9)        A hearing for revocation of parole at which the right to counsel is provided in accordance with the provisions of Chapter 148, Article 4, of the General Statutes;

(10)      Repealed by Session Laws 2003, c. 13, s. 2(a), effective April 17, 2003, and applicable to all petitions for sterilization pending and orders authorizing sterilization that have not been executed as of April 17, 2003.

(11)      A proceeding for the provision of protective services according to Chapter 108A, Article 6 of the General Statutes;

(12)      In the case of a juvenile alleged to be abused, neglected, or dependent under  Subchapter I of Chapter 7B of the General Statutes;

(13)      A proceeding to find a person incompetent under Subchapter I of Chapter 35A, of the General Statutes;

(14)      A proceeding to terminate parental rights where a guardian ad litem is appointed pursuant to G.S. 7B‑1101;

(15)      An action brought pursuant to Article 11 of Chapter 7B of the General Statutes to terminate an indigent person's parental rights.

(16)      A proceeding involving consent for an abortion on an unemancipated minor pursuant to Article 1A, Part 2 of Chapter 90 of the General Statutes. G.S. 7A‑450.1, 7A‑450.2, and 7A‑450.3 shall not apply to this proceeding.

(17)      A proceeding involving limitation on freedom of movement or access pursuant to G.S. 130A‑475 or G.S. 130A‑145.

(18)      A proceeding involving placement into satellite monitoring under Part 5 of Article 27A of Chapter 14 of the General Statutes.

(b)        In each of the actions and proceedings enumerated in subsection (a) of this section, entitlement to the services of counsel begins as soon as feasible after the indigent is taken into custody or service is made upon him of the charge, petition, notice or other initiating process. Entitlement continues through any critical stage of the action or proceeding, including, if applicable:

(1)        An in‑custody interrogation;

(2)        A pretrial identification procedure which occurs after formal charges have been preferred and at which the presence of the indigent is required;

(3)        A hearing for the reduction of bail, or to fix bail if bail has been earlier denied;

(4)        A probable cause hearing;

(5)        Trial and sentencing;

(6)        Review of any judgment or decree pursuant to G.S. 7A‑27, 7A‑30(1), 7A‑30(2), and Subchapter XIV of Chapter 15A of the General Statutes;

(7)        In a capital case in which a defendant is under a sentence of death, subject to rules adopted by the Office of Indigent Defense Services, review of any judgment or decree rendered on direct appeal by the Supreme Court of North Carolina pursuant to the certiorari jurisdiction of the United States Supreme Court; and

(8)        In a noncapital case, subject to rules adopted by the Office of Indigent Defense Services, review of any judgment or decree rendered on direct appeal by a court of the North Carolina Appellate Division pursuant to the certiorari jurisdiction of the United States Supreme Court, when the judgment or decree:

a.         Decides an important question of federal law in a way that conflicts with relevant decisions of the United States Supreme Court, a federal Court of Appeals, or the court of last resort of another state;

b.         Decides an important question of federal law that has not been, but should be, settled by the United States Supreme Court; or

c.         Decides a question of federal law in the indigent's favor and the judgment or decree is challenged by opposing counsel through an attempt to invoke the certiorari jurisdiction of the United States Supreme Court.

(c)        In any capital case, an indigent defendant who is under a sentence of death and desires counsel may apply to the Office of Indigent Defense Services for the appointment of counsel to represent the defendant in preparing, filing, and litigating a motion for appropriate relief. The application for the appointment of such postconviction counsel may be made prior to completion of review on direct appeal and shall be made no later than 10 days from the latest of the following:

(1)        The mandate has been issued by the Supreme Court of North Carolina on direct appeal pursuant to N.C.R. App. P. 32(b) and the time for filing a petition for writ of certiorari to the United States Supreme Court has expired without a petition being filed;

(2)        The United States Supreme Court denied a timely petition for writ of certiorari of the decision on direct appeal by the Supreme Court of North Carolina; or

(3)        The United States Supreme Court granted the defendant's or the State's timely petition for writ of certiorari of the decision on direct appeal by the Supreme Court of North Carolina, but subsequently left the defendant's death sentence undisturbed.

(c1)      Upon application, supported by the defendant's affidavit, the Office of Indigent Defense Services shall determine whether the defendant was previously adjudicated indigent for purposes of trial or direct appeal. If the defendant was previously adjudicated indigent, the defendant shall be presumed indigent for purposes of this subsection, and the Office of Indigent Defense Services shall appoint two counsel to represent the defendant. If the defendant was not previously adjudicated indigent, the Office of Indigent Defense Services shall request that the superior court in the district where the defendant was indicted determine whether the defendant is indigent. If the court finds that the defendant is indigent, the Office of Indigent Defense Services shall then appoint two counsel to represent the defendant.

(c2)      The defendant does not have a right to be present at the time of appointment of counsel, and the appointment need not be made in open court.

(d)        The appointment of counsel as provided in subsection (c) of this section and the procedure for compensation shall comply with rules adopted by the Office of Indigent Defense Services.

(e)        No counsel appointed pursuant to subsection (c) of this section shall have previously represented the defendant at trial or on direct appeal in the case for which the appointment is made unless the defendant expressly requests continued representation and understandingly waives future allegations of ineffective assistance of counsel.

(e1)      When the Supreme Court of North Carolina files an opinion affirming or reversing the judgment of the trial court in a case in which the defendant was sentenced to death, or files an opinion or decision with regard to such a defendant's postconviction petition for relief from a sentence of death, or when any federal court files or issues an opinion or decision in such circumstances, the Department of Correction shall, on the day the opinion or decision is filed or issued, permit counsel for the defendant to visit the defendant at the institution at which the defendant is confined. The visit shall be permitted during regular business hours for not less than one hour, unless a visit outside regular business hours is agreed to by both the institution's administrator and counsel for the defendant. This section shall not be construed to abridge the adequate and reasonable opportunity for attorneys to consult with clients sentenced to death generally and shall not be construed to mandate an attorney visit during an emergency at the institution at which a defendant is confined.

(f)         A guardian ad litem shall be appointed to represent the best interest of an underage party seeking judicial authorization to marry pursuant to G.S. 51‑2A. The appointment and duties of the guardian ad litem shall be governed by G.S. 51‑2A. The procedure for compensation of the guardian ad litem shall comply with rules adopted by the Office of Indigent Defense Services.  (1969, c. 1013, s. 1; 1973, c. 151, ss. 1, 3; c. 616; c. 726, s. 4; c. 1116, s. 1; c. 1125; c. 1320; c. 1378, s. 2; 1977, c. 711, ss. 7, 8; c. 725, s. 2; 1979, 2nd Sess., c. 1206, s. 3; 1981, c. 966, s. 4; 1983, c. 638, s. 23; c. 864, s. 4; 1985, c. 509, s. 1; c. 589, s. 3; 1987, c. 550, s. 16; 1995, c. 462, s. 3; 1995 (Reg. Sess., 1996), c. 719, s. 7; 1998‑202, s. 13(a); 2000‑144, s. 6; 2001‑62, s. 14; 2002‑179, s. 16; 2003‑13, s. 2(a); 2005‑250, s. 2; 2007‑323, s. 14.19(a); 2009‑91, s. 1; 2009‑387, ss. 3, 5.)



§ 7A-451.1. Counsel fees for outpatient involuntary commitment proceedings.

§ 7A‑451.1.  Counsel fees for outpatient involuntary commitment proceedings.

The State shall pay counsel fees for persons appointed pursuant to G.S. 122C‑267(d). (1983, c. 638, s. 24; c. 864, s. 4; 1985, c. 589, s. 4; 1991, c. 761, s. 3.)



§ 7A-452. Source of counsel; fees; appellate records.

§ 7A‑452.  Source of counsel; fees; appellate records.

(a)        Upon the court's determination that a person is indigent and entitled to counsel under this Article, counsel shall be appointed in accordance with rules adopted by the Office of Indigent Defense Services. In noncapital cases, the court shall assign counsel pursuant to rules adopted by the Office of Indigent Defense Services. In capital cases, the Office of Indigent Defense Services or designee of the Office of Indigent Defense Services shall assign counsel; at least one member of each capital defense team, where practicable, shall be a member of the bar in that division. In the courts of those counties which have a public defender, however, the public defender may tentatively assign himself or an assistant public defender to represent an indigent person, subject to subsequent determination of entitlement to counsel by the court and approval by the court in noncapital cases and by the Office of Indigent Defense Services in capital cases.

(b)        Fees of assigned counsel and salaries and other operating expenses of the offices of the public defenders shall be borne by the State.

(c)       (1)        The clerk of superior court is authorized to make a determination of indigency and entitlement to counsel, as authorized by this Article. The word "court," as it is used in this Article and in any rules pursuant to this Article, includes the clerk of superior court.

(2)        A judge of superior or district court having authority to determine entitlement to counsel in a particular case may give directions to the clerk with regard to the determination of entitlement to counsel in that case; may, if he finds it appropriate, change or modify the determination made by the clerk; and may set aside a finding of waiver of counsel made by the clerk.

(d)        Unless a public defender or assistant public defender is appointed to serve, standby counsel appointed under G.S. 15A‑1243 shall receive reasonable compensation to be paid by the State.

(e)        In cases in which an indigent person has entered notice of appeal and appellate counsel has been appointed by the Office of Indigent Defense Services, the clerk of superior court shall make a copy of the complete trial division file in the case, make a copy of documentary exhibits upon request, and furnish those files and any requested documentary exhibits to the appointed attorney. (1969, c. 1013, s. 1; 1971, c. 377, s. 32; 1973, c. 1286, s. 8; 1977, c. 711, s. 9; 1987 (Reg. Sess., 1988), c. 1037, s. 29; 2000‑144, s. 7; 2005‑148, s. 1.)



§ 7A-453. Duty of custodian of a possibly indigent person; determination of indigency.

§ 7A‑453.  Duty of custodian of a possibly indigent person; determination of indigency.

(a)        In counties designated by the Office of Indigent Defense Services, the authority having custody of a person who is without counsel for more than 48 hours after being taken into custody shall so inform the designee of the Office of Indigent Defense Services. The designee of the Office of Indigent Defense Services shall make a preliminary determination as to the person's entitlement to his services, and proceed accordingly. The court shall make the final determination.

(b)        In counties that have not been designated by the Office of Indigent Defense Services, the authority having custody of a person who is without counsel for more than 48 hours after being taken into custody shall so inform the clerk of superior court.

(c)        In any county, if a defendant, upon being taken into custody, states that he is indigent and desires counsel, the authority having custody shall immediately inform the designee of the Office of Indigent Defense Services or the clerk of superior court, as the case may be, who shall take action as provided in this Article.

(d)        The duties imposed by this section upon authorities having custody of persons who may be indigent are in addition to the duties imposed upon arresting officers under G.S. 15‑47. (1969, c. 1013, s. 1; 1973, c. 1286, s. 8; 1987 (Reg. Sess., 1988), c. 1037, s. 30; 2000‑144, s. 8.)



§ 7A-454. Supporting services.

§ 7A‑454.  Supporting services.

Fees for the services of an expert witness for an indigent person and other necessary expenses of counsel shall be paid by the State in accordance with rules adopted by the Office of Indigent Defense Services. (1969, c. 1013, s. 1; 2000‑144, s. 9.)



§ 7A-455. Partial indigency; liens; acquittals.

§ 7A‑455.  Partial indigency; liens; acquittals.

(a)        If, in the opinion of the court, an indigent person is financially able to pay a portion, but not all, of the value of the legal services rendered for that person by assigned counsel, the public defender, or the appellate defender, and other necessary expenses of representation, the court shall order the partially indigent person to pay such portion to the clerk of superior court for transmission to the State treasury.

(b)        In all cases the court shall direct that a judgment be entered in the office of the clerk of superior court for the money value of services rendered by assigned counsel, the public defender, or the appellate defender, plus any sums allowed for other necessary expenses of representing the indigent person, including any fees and expenses that may have been allowed prior to final determination of the action to assigned counsel pursuant to G.S. 7A‑458, which shall constitute a lien as prescribed by the general law of the State applicable to judgments. Any reimbursement to the State as provided in subsection (a) of this section or any funds collected by reason of such judgment shall be deposited in the State treasury and credited against the judgment. The value of services shall be determined in accordance with rules adopted by the Office of Indigent Defense Services. The money value of services rendered by the public defender and the appellate defender shall be based upon the factors normally involved in fixing the fees of private attorneys, such as the nature of the case, the time, effort, and responsibility involved, and the fee usually charged in similar cases. A district court judge shall direct entry of judgment for actions or proceedings finally determined in the district court and a superior court judge shall direct entry of judgment for actions or proceedings originating in, heard on appeal in, or appealed from the superior court. Even if the trial, appeal, hearing, or other proceeding is never held, preparation therefor is nevertheless compensable.

(b1)      In every case in which the State is entitled to a lien pursuant to this section, the public defender shall at the time of sentencing or other conclusion of the proceedings petition the court to enter judgment for the value of the legal services rendered by the public defender, and the appellate defender shall upon completion of the appeal petition or request the trial court to enter judgment for the value of the legal services rendered by the appellate defender.

(c)        No order for partial payment under subsection (a) of this section and no judgment under subsection (b) of this section shall be entered unless the indigent person is convicted. If the indigent person is convicted, the order or judgment shall become effective and the judgment shall be docketed and indexed pursuant to G.S. 1‑233 et seq., in the amount then owing, upon the later of (i) the date upon which the conviction becomes final if the indigent person is not ordered, as a condition of probation, to pay the State of North Carolina for the costs of his representation in the case or (ii) the date upon which the indigent person's probation is terminated or revoked if the indigent person is so ordered. No order for partial payment under subsection (a) of this section and no judgment under subsection (b) of this section shall be entered for the value of legal services rendered to perfect an appeal to the Appellate Division or in postconviction proceedings, if all of the matters that the person raised in the proceeding are vacated, reversed, or remanded for a new trial or resentencing.

(d)        In all cases in which the entry of a judgment is authorized under G.S. 7A‑450.1 through G.S. 7A‑450.4 or under this section, the attorney, guardian ad litem, public defender, or appellate defender who rendered the services or incurred the expenses for which the judgment is to be entered shall obtain the social security number, if any, of each person against whom judgment is to be entered. This number, or a certificate that the person has no social security number, shall be included in each fee application submitted by an assigned attorney, guardian ad litem, public defender, or appellate defender, and no order for payment entered upon an application which does not include the required social security number or certification shall be valid to authorize payment to the applicant from the Indigent Persons' Attorney Fee Fund. Each judgment docketed against any person under this section or under G.S. 7A‑450.3 shall include the social security number, if any, of the judgment debtor. (1969, c. 1013, s. 1; 1983, c. 135, s. 2; 1983 (Reg. Sess., 1984), c. 1109, s. 12; 1985, c. 474, s. 9; 1989 (Reg. Sess., 1990), c. 946, ss. 5, 6; 1991, c. 761, s. 4; 1991 (Reg. Sess., 1992), c. 900, s. 116(a); 2000‑144, s. 10; 2005‑254, s. 1.)



§ 7A-455.1. Appointment fee in criminal cases.

§ 7A‑455.1.  Appointment fee in criminal cases.

(a)        In every criminal case in which counsel is appointed at the trial level, the judge shall order the defendant to pay to the clerk of court an appointment fee of fifty dollars ($50.00). No fee shall be due unless the person is convicted.

(b)        The mandatory fifty‑dollar ($50.00) fee may not be remitted or revoked by the court and shall be added to any amounts the court determines to be owed for the value of legal services rendered to the defendant and shall be collected in the same manner as attorneys' fees are collected for such representation.

(c)        Repealed by Session Laws 2005‑250 s. 3, effective August 4, 2005.

(d)        Inability, failure, or refusal to pay the appointment fee shall not be grounds for denying appointment of counsel, for withdrawal of counsel, or for contempt.

(e)        The appointment fee required by this section shall be assessed only once for each attorney appointment, regardless of the number of cases to which the attorney was assigned. An additional appointment fee shall not be assessed if the charges for which an attorney was appointed were reassigned to a different attorney.

(f)         Of each appointment fee collected under this section, the sum of forty‑five dollars ($45.00) shall be credited to the Indigent Persons' Attorney Fee Fund and the sum of five dollars ($5.00) shall be credited to the Court Information Technology Fund under G.S. 7A‑343.2. These fees shall not revert.

(g)        The Office of Indigent Defense Services shall adopt rules and develop forms to govern implementation of this section.  (2002‑126, s. 29A.9(a); 2003‑284, s. 13.11; 2005‑250, s. 3; 2009‑451, s. 15.17I(a).)



§ 7A-456. False statements; penalty.

§ 7A‑456.  False statements; penalty.

(a)        A false material statement made by a person under oath or affirmation in regard to the question of his indigency constitutes a Class I felony.

(b)        A judicial official making the determination of indigency shall notify the person of the provisions of subsection (a) of this section.

(c)        Repealed by Session Laws 1987 (Reg. Sess., 1988), c. 1100, s. 11.1. (1969, c. 1013, s. 1; 1987 (Reg. Sess., 1988), c. 1086, s. 113(c); c. 1100, s. 11.1; 1993 (Reg. Sess., 1994), c. 767, s. 19.)



§ 7A-457. Waiver of counsel; pleas of guilty.

§ 7A‑457.  Waiver of counsel; pleas of guilty.

(a)        An indigent person who has been informed of his right to be represented by counsel at any in‑court proceeding, may, in writing, waive the right to in‑court representation by counsel in accordance with rules adopted by the Office of Indigent Defense Services. Any waiver of counsel shall be effective only if the court finds of record that at the time of waiver the indigent person acted with full awareness of his rights and of the consequences of the waiver. In making such a finding, the court shall consider, among other things, such matters as the person's age, education, familiarity with the English language, mental condition, and the complexity of the crime charged.

(b)        If an indigent person waives counsel as provided in subsection (a), and pleads guilty to any offense, the court shall inform him of the nature of the offense and the possible consequences of his plea, and as a condition of accepting the plea of guilty the court shall examine the person and shall ascertain that the plea was freely, understandably and voluntarily made, without undue influence, compulsion or duress, and without promise of leniency.

(c)        An indigent person who has been informed of his right to be represented by counsel at any out‑of‑court proceeding, may, either orally or in writing, waive the right to out‑of‑court representation by counsel. (1969, c. 1013, s. 1; 1971, c. 1243; 1973, c. 151, s. 3; 2000‑144, s. 11.)



§ 7A-458. Counsel fees.

§ 7A‑458.  Counsel fees.

The fee to which an attorney who represents an indigent person is entitled shall be fixed in accordance with rules adopted by the Office of Indigent Defense Services. Fees shall be based on the factors normally considered in fixing attorneys' fees, such as the nature of the case, and the time, effort and responsibility involved. Fees shall not be set or ordered at rates higher than those established by the rules adopted under this section without the approval of the Office of Indigent Defense Services. Even if the trial, appeal, hearing or other proceeding is never held, preparation therefor is nevertheless compensable and, in capital cases and other extraordinary cases pending in superior court, a fee for services rendered and payment for expenses incurred may be allowed pending final determination of the case. (1969, c. 1013, s. 1; 1987 (Reg. Sess., 1988), c. 1086, s. 113(b); 1991 (Reg. Sess., 1992), c. 900, s. 116(b); 2000‑144, s. 12; 2005‑276, s. 14.13.)



§ 7A-459: Repealed by Session Laws 2000-144, s. 13, as amended by Session Laws 2001-424, s. 22.11(c).

§ 7A‑459: Repealed by Session Laws 2000‑144, s. 13, as amended by Session Laws 2001‑424, s. 22.11(c).



§§ 7A-460 through 7A-464: Reserved for future codification purposes.

§§ 7A‑460 through 7A‑464: Reserved for future codification purposes.



§§ 7A-465 through 7A-467: Repealed by Session Laws 2000-144, s. 13, as amended by Session Laws 2001-424, s. 22.11(c), effective July 1, 2001.

Article 37.

The Public Defender.

§§ 7A‑465 through 7A‑467: Repealed by Session Laws 2000‑144, s. 13, as amended by Session Laws 2001‑424, s. 22.11(c).



§ 7A-468: Repealed by Session Laws 1987 (Regular Session, 1988), c. 1056, s. 13.

§ 7A‑468:  Repealed by Session Laws 1987 (Regular Session, 1988), c. 1056, s. 13.



§§ 7A-469 through 7A-471: Repealed by Session Laws 2000-144, s. 13, as amended by Session Laws 2001-424, s. 22.11(c), effective July 1, 2001.

§§ 7A‑469 through 7A‑471: Repealed by Session Laws 2000‑144, s. 13, as amended by Session Laws 2001‑424, s. 22.11(c), effective July 1, 2001.



§ 7A-472. Reserved for future codification purposes.

§ 7A‑472.  Reserved for future codification purposes.



§ 7A-473. Reserved for future codification purposes.

§ 7A‑473.  Reserved for future codification purposes.



§ 7A-474. Reserved for future codification purposes.

§ 7A‑474.  Reserved for future codification purposes.



§ 7A-474.1. Legislative findings and purpose.

Article 37A.

Access to Civil Justice Act.

§ 7A‑474.1.  Legislative findings and purpose.

The General Assembly of North Carolina declares it to be its purpose to provide access to legal representation for indigent persons in certain kinds of civil matters. The General Assembly finds that such representation can best be provided in an efficient, effective, and economic manner through the established legal services programs in this State. (1989, c. 795, s. 25; 2001‑424, s. 22.14(e); 2007‑323, s. 30.8(g).)



§ 7A-474.2. Definitions.

§ 7A‑474.2.  Definitions.

The following definitions shall apply throughout this Article, unless the context otherwise requires:

(1)        "Eligible client" means a resident of North Carolina financially eligible for representation under the Legal Services Corporation Act, regulations, and interpretations adopted thereunder (45 C.F.R. § 1611, and subsequent revisions), or a person entitled to State benefits or services pursuant to G.S. 14‑43.11(d).

(1a)      "Established legal services programs" means the following not‑for‑profit corporations using State funds to serve the counties listed: Legal Services of the Southern Piedmont, serving Cabarrus, Gaston, Mecklenburg, Stanly, and Union Counties; Pisgah Legal Services, serving Buncombe, Henderson, Madison, Polk, Rutherford, and Transylvania Counties; and Legal Aid of North Carolina, a statewide program; or any successor entity or entities of the named organizations, or, should any of the named organizations dissolve, the entity or entities providing substantially the same services in substantially the same service area.

(2)        "Legal assistance" means the provision of any legal services, as defined by Chapter 84 of the General Statutes, consistent with this Article. Provided, that all legal services provided hereunder shall be performed consistently with the Rules of Professional Conduct promulgated by the North Carolina State Bar. Provided, further, that no funds appropriated under this Article shall be used for lobbying to influence the passage or defeat of any legislation before any municipal, county, state, or national legislative body.

(3)        Repealed by Session Laws 2001‑424, s. 22.14(f), effective January 1, 2002.

(4)        Recodified as subdivision (1a).  (1989, c. 795, s. 25; 2001‑424, s. 22.14(f); 2007‑323, s. 30.8(h); 2007‑547, s. 9; 2008‑194, s. 3(a).)



§ 7A-474.3. Eligible activities and limitations.

§ 7A‑474.3.  Eligible activities and limitations.

(a)        Eligible Activities. Funds appropriated under this Article shall be used only for the following purposes:

(1)        To provide legal assistance to eligible clients;

(2)        To provide education to eligible clients regarding their rights and duties under the law;

(3)        To involve the private bar in the representation of eligible clients pursuant to this Article.

(b)        Eligible Cases. Legal assistance shall be provided to eligible clients under this Article only in the following types of cases:

(1)        Family violence or spouse abuse;

(2)        Assistance for the disabled in obtaining federal Social Security benefits;

(2a)      Assistance for eligible clients in obtaining benefits or assistance under any federal law or program providing benefits or assistance for human trafficking victims.

(3)        Representation of eligible farmers faced with the potential of farm foreclosure;

(4)        Representation of eligible clients over the age of 60 regarding the following matters:

a.         Wills and estates;

b.         Safe and sanitary housing;

c.         Pensions and retirement rights;

d.         Social Security and Medicare rights;

e.         Access to health care;

f.          Food and nutrition; and

g.         Transportation.

(5)        Representation of eligible clients designed to enable them to obtain the necessary skills and means to obtain meaningful employment at a decent wage and reduce the public welfare rolls; and

(6)        Representation of eligible clients under the age of 21 or eligible families with legal problems affecting persons under the age of 21 regarding the following matters:

a.         Financial support and custody of children;

b.         Child care;

c.         Child abuse or neglect;

d.         Safe and sanitary housing;

e.         Food and nutrition; and

f.          Access to health care.

(7)        Legal assistance to consumers in cases involving predatory mortgage lending, mortgage broker and loan services abuses, foreclosure defense, and other legal issues that relate to helping consumers avoid foreclosure and home loss.

(c)        Limitations. No funds appropriated under this Article shall be used for any of the following purposes:

(1)        To provide legal assistance with respect to any proceeding or litigation which seeks to procure a nontherapeutic abortion or to compel any individual or institution to perform an abortion, or assist in the performance of an abortion, or provide facilities for the performance of an abortion;

(2)        To provide legal assistance with respect to any criminal proceeding;

(3)        To provide legal assistance to any agricultural employee or migrant farmworker employed in North Carolina with regard to the terms of the worker's employment, including conditions relating to housing;

(4)        To provide legal assistance to any prisoner within the North Carolina Department of Correction with regard to the terms of that person's incarceration; or

(5)        To provide legal assistance to persons with mental handicaps residing in State institutions with regard to the terms and conditions of the treatment or services provided to them by the State.  (1989, c. 795, s. 25; 1997‑506, s. 29; 2007‑547, s. 10; 2008‑107, s. 14.9.)



§ 7A-474.4. Funds.

§ 7A‑474.4.  Funds.

Funds to provide representation pursuant to this Article shall be provided to the North Carolina State Bar for provision of direct services by and support of the established legal services programs. The North Carolina State Bar shall allocate these funds directly to each of the established legal services programs based upon the eligible client population in each area, with Pisgah Legal Services receiving the allocation for Buncombe, Henderson, Madison, Polk, Rutherford, and Transylvania Counties; and Legal Services of Southern Piedmont receiving half of the allocation for Cabarrus, Gaston, Mecklenburg, Stanly, and Union Counties. The North Carolina State Bar shall not use any of these funds for its administrative costs.  (1989, c. 795, s. 25; 2001‑424, s. 22.14(g); 2007‑323, s. 30.8(i); 2008‑194, s. 3(b).)



§ 7A-474.5. Records and reports.

§ 7A‑474.5.  Records and reports.

The established legal services programs shall keep appropriate records and make periodic reports, as requested, to the North Carolina State Bar. (1989, c. 795, s. 25; 2001‑424, s. 22.14(h); 2007‑323, s. 30.8(j).)



§§ 7A-474.6 through 7A-474.15: Reserved for future codification purposes.

§§ 7A‑474.6 through 7A‑474.15: Reserved for future codification purposes.



§ 7A-474.16. Legislative findings and purpose.

Article 37B.

Domestic Violence Victim Assistance Act.

§ 7A‑474.16.  Legislative findings and purpose.

The General Assembly of North Carolina declares it to be its purpose to provide access to legal representation for domestic violence victims in certain kinds of civil matters. The General Assembly finds that such representation can best be provided in an efficient, effective, and economic manner through established legal services programs in this State. (2004‑186, s. 4.1.)



§ 7A-474.17. Definitions.

§ 7A‑474.17.  Definitions.

The following definitions shall apply throughout this Article, unless the context otherwise requires:

(1)        "Domestic violence victim" means a resident of North Carolina that has been subjected to acts of domestic violence as defined in G.S. 50B‑1. A resident is not required to seek a protective order under Chapter 50B of the General Statutes to qualify as a domestic violence victim under this Article.

(2)        "Legal assistance" means the provision of any legal services, as defined by Chapter 84 of the General Statutes, consistent with this Article. Provided, that all legal services provided hereunder shall be performed consistently with the Rules of Professional Conduct promulgated by the North Carolina State Bar. Provided, further, that no funds appropriated under this Article shall be used for lobbying to influence the passage or defeat of any legislation before any municipal, county, state, or national legislative body.

(3)        "Established legal services program" means the following not‑for‑profit corporations using State funds to serve the counties listed: Pisgah Legal Services, serving Buncombe, Henderson, Madison, Polk, Rutherford, and Transylvania Counties; and Legal Aid of North Carolina; or any successor entity or entities of the named organizations, or, should any of the named organizations dissolve, the entity or entities providing substantially the same services in substantially the same service area.  (2004‑186, s. 4.1; 2008‑194, s. 3(c).)



§ 7A-474.18. Eligible activities and limitations.

§ 7A‑474.18.  Eligible activities and limitations.

(a)        Eligible Activities.  Funds appropriated under this Article shall be used only for the following purposes:

(1)        To provide legal assistance to domestic violence victims.

(2)        To provide education to domestic violence victims regarding their rights and duties under the law.

(3)        To involve the private bar in the representation of domestic violence victims pursuant to this Article.

(b)        Eligible Cases.  The funds shall be prioritized by each legal services program to serve the greatest number of eligible clients, with emphasis placed on representation of clients needing legal assistance with proceedings pursuant to Chapter 50B of the General Statutes. Legal assistance shall be provided to eligible clients under this Article only in the following types of cases:

(1)        Actions for protective orders issued pursuant to Chapter 50B of the General Statutes;

(2)        Child custody and visitation issues; and

(3)        Legal services which ensure the safety of the client and the client's children.

(c)        Limitations.  No funds appropriated under this Article shall be used for any of the following purposes:

(1)        To provide legal assistance with respect to any criminal proceeding; or

(2)        To provide legal assistance to any prisoner within the North Carolina Department of Correction with regard to the terms of that person's incarceration. (2004‑186, s. 4.1.)



§ 7A-474.19. Funds.

§ 7A‑474.19.  Funds.

Funds to provide representation pursuant to this Article shall be provided to the North Carolina State Bar for provision of direct services by and support of the established legal services programs. The North Carolina State Bar shall allocate these funds directly to each of the established legal services programs with Pisgah Legal Services receiving the allocation for Buncombe, Henderson, Madison, Polk, Rutherford, and Transylvania Counties. Funds shall be allocated to each program based on the counties served by that program using the following formula:

(1)        Twenty percent (20%) based on a fixed equal dollar amount for each county.

(2)        Eighty percent (80%) based on the rate of civil actions filed pursuant to Chapter 50B of the General Statutes in that county.

The North Carolina State Bar shall not use any of these funds for its administrative costs.  (2004‑186, s. 4.1; 2008‑194, s. 3(d).)



§ 7A-474.20. Records and reports.

§ 7A‑474.20.  Records and reports.

The established legal services programs shall keep appropriate records and make periodic reports, as requested, to the North Carolina State Bar. The North Carolina State Bar shall report annually to the General Assembly on the amount of the funds disbursed and the use of the funds by each legal services program receiving funds. The report to the General Assembly shall be made by January 15 of each year beginning January 15, 2006. (2004‑186, s. 4.1.)



§§ 7A-475 through 7A-485: Expired.

Article 38.

Appellate Defender Office.

§§ 7A‑475 through 7A‑485: Expired.



§§ 7A-486 through 7A-486.7: Repealed by Session Laws 2000-144, s. 13, as amended by Session Laws 2001-424, s. 22.11(c), effective July 1, 2001.

Article 38A.

Appellate Defender Office.

§§ 7A‑486 through 7A‑486.7: Repealed by Session Laws 2000‑144, s. 13, as amended by Session Laws 2001‑424, s. 22.11(c), effective July 1, 2001.



§ 7A-487. Reserved for future codification purposes.

§ 7A‑487.  Reserved for future codification purposes.



§ 7A-488. Reserved for future codification purposes.

§ 7A‑488.  Reserved for future codification purposes.



§§ 7A-489 through 7A-493. Repealed by Session Laws 1998-202, s. 5, effective July 1, 1999.

Article 39.

Guardian Ad Litem Program.

§§ 7A‑489 through 7A‑493.  Repealed by Session Laws 1998‑202, s.  5, effective July 1, 1999.



§ 7A-494. Custody and Visitation Mediation Program established.

Article 39A.

Custody and Visitation Mediation Program.

§ 7A‑494.  Custody and Visitation Mediation Program established.

(a)        The Administrative Office of the Courts shall establish a Custody and Visitation Mediation Program to provide statewide and uniform services in accordance with G.S. 50‑13.1 in cases involving unresolved issues about the custody or visitation of minor children.  The Director of the Administrative Office of the Courts shall appoint such AOC staff support required for planning, organizing, and administering such program on a statewide basis.

The purposes of the Custody and Visitation Mediation Program shall be to provide the services of skilled mediators to further the goals expressed in G.S. 50‑13.1(b).

(b)        Beginning on July 1, 1989, the Administrative Office of the Courts shall establish in phases a statewide custody mediation program comprised of local district programs to be established in all judicial districts of the State.  Each local district program shall consist of:  a qualified mediator or mediators to provide mediation services; and such clerical staff as the Administrative Office of the Courts in consultation with the local district program deems necessary.  Such personnel, to be employed by the Chief District Court Judge of the district, may serve as full‑time or part‑time State employees or, in the alternative, such activities may be provided on a contractual basis when determined appropriate by the Administrative Office of the Courts.  The Administrative Office of the Courts may authorize all or part of a program in one judicial district to be operated in conjunction with that of another district or districts.  The Director of the Administrative Office of the Courts is authorized to approve contractual agreements for such services as executed by order of the Chief District Court Judge of a district court district; such contracts to be exempt from competitive bidding procedures under Chapter 143 of the General Statutes.  The Administrative Office of the Courts shall promulgate rules and regulations necessary and appropriate for the administration of the program.  Funds appropriated by the General Assembly for the establishment and maintenance of mediation programs under this Article shall be administered by the Administrative Office of the Courts.

(c)        For a person to qualify to provide mediation services under this Article, that person shall show that he or she:

(1)        Has at minimum a master's degree in psychology, social work, family counselling, or a comparable human relations discipline; and

(2)        Has at least 40 hours of training in mediation techniques by a qualified instructor of mediation as determined by the Administrative Office of the Courts; and

(3)        Has had professional training and experience relating to child development, family dynamics, or comparable areas; and

(4)        Meets such other criteria as may be specified by the Administrative Office of the Courts. (1989, c. 795, s. 15.)



§ 7A-495. Implementation and administration.

§ 7A‑495.  Implementation and administration.

(a)        Local District Program.  The Administrative Office of the Courts shall, in cooperation with each Chief District Court Judge and other district personnel, implement and administer the program mandated by this Article.

(b)        Advisory Committee Established.  The Director of the Administrative Office of the Courts shall appoint a Custody Mediation Advisory Committee consisting of at least five members to advise the Custody Mediation Program.  The members of the Advisory Committee shall receive the same per diem and reimbursement for travel expenses as members of State boards and commissions generally. (1989, c. 795, s. 15.)



§ 7A-496. Reserved for future codification purposes.

§ 7A‑496.  Reserved for future codification purposes.



§ 7A-497. Reserved for future codification purposes.

§ 7A‑497.  Reserved for future codification purposes.



§ 7A-498. Title.

Article 39B.

Indigent Defense Services Act.

§ 7A‑498.  Title.

This Article shall be known and may be cited as the "Indigent Defense Services Act of 2000". (2000‑144, s. 1.)



§ 7A-498.1. Purpose.

§ 7A‑498.1.  Purpose.

Whenever a person is determined to be indigent and entitled to counsel, it is the responsibility of the State under the federal and state constitutions to provide that person with counsel and the other necessary expenses of representation. The purpose of this Article is to:

(1)        Enhance oversight of the delivery of counsel and related services provided at State expense;

(2)        Improve the quality of representation and ensure the independence of counsel;

(3)        Establish uniform policies and procedures for the delivery of services;

(4)        Generate reliable statistical information in order to evaluate the services provided and funds expended; and

(5)        Deliver services in the most efficient and cost‑effective manner without sacrificing quality representation. (2000‑144, s. 1.)



§ 7A-498.2. Establishment of Office of Indigent Defense Services.

§ 7A‑498.2.  Establishment of Office of Indigent Defense Services.

(a)        The Office of Indigent Defense Services, which is administered by the Director of Indigent Defense Services and includes the Commission on Indigent Defense Services and the Sentencing Services Program established in Article 61 of this Chapter, is created within the Judicial Department. As used in this Article, "Office" means the Office of Indigent Defense Services, "Director" means the Director of Indigent Defense Services, and "Commission" means the Commission on Indigent Defense Services.

(b)        The Office of Indigent Defense Services shall exercise its prescribed powers independently of the head of the Administrative Office of the Courts. The Office may enter into contracts, own property, and accept funds, grants, and gifts from any public or private source to pay expenses incident to implementing its purposes.

(c)        The Director of the Administrative Office of the Courts shall provide general administrative support to the Office of Indigent Defense Services. The term "general administrative support" includes purchasing, payroll, and similar administrative services.

(d)        The budget of the Office of Indigent Defense Services shall be a part of the Judicial Department's budget. The Commission on Indigent Defense Services shall consult with the Director of the Administrative Office of the Courts, who shall assist the Commission in preparing and presenting to the General Assembly the Office's budget, but the Commission shall have the final authority with respect to preparation of the Office's budget and with respect to representation of matters pertaining to the Office before the General Assembly.

(e)        The Director of the Administrative Office of the Courts shall not reduce or modify the budget of the Office of Indigent Defense Services or use funds appropriated to the Office without the approval of the Commission. (2000‑144, s. 1; 2002‑126, s. 14.7(b).)



§ 7A-498.3. Responsibilities of Office of Indigent Defense Services.

§ 7A‑498.3.  Responsibilities of Office of Indigent Defense Services.

(a)        The Office of Indigent Defense Services shall be responsible for establishing, supervising, and maintaining a system for providing legal representation and related services in the following cases:

(1)        Cases in which an indigent person is subject to a deprivation of liberty or other constitutionally protected interest and is entitled by law to legal representation;

(2)        Cases in which an indigent person is entitled to legal representation under G.S. 7A‑451 and G.S. 7A‑451.1;

(2a)      Cases in which the State is legally obligated to provide legal assistance and access to the courts to inmates in the custody of the Department of Correction; and

(3)        Any other cases in which the Office of Indigent Defense Services is designated by statute as responsible for providing legal representation.

(b)        The Office of Indigent Defense Services shall develop policies and procedures for determining indigency in cases subject to this Article, and those policies shall be applied uniformly throughout the State. Except in cases under subdivision (2a) of subsection (a) of this section, the court shall determine in each case whether a person is indigent and entitled to legal representation, and counsel shall be appointed as provided in G.S. 7A‑452.

(c)        In all cases subject to this Article, appointment of counsel, determination of compensation, appointment of experts, and use of funds for experts and other services related to legal representation shall be in accordance with rules and procedures adopted by the Office of Indigent Defense Services.

(d)        The Office of Indigent Defense Services shall allocate and disburse funds appropriated for legal representation and related services in cases subject to this Article pursuant to rules and procedures established by the Office. (2000‑144, s. 1; 2005‑276, s. 14.9(a).)



§ 7A-498.4. Establishment of Commission on Indigent Defense Services.

§ 7A‑498.4.  Establishment of Commission on Indigent Defense Services.

(a)        The Commission on Indigent Defense Services is created within the Office of Indigent Defense Services and shall consist of 13 members. To create an effective working group, assure continuity, and achieve staggered terms, the Commission shall be appointed as provided in this section.

(b)        The members of the Commission shall be appointed as follows:

(1)        The Chief Justice of the North Carolina Supreme Court shall appoint one member, who shall be an active or former member of the North Carolina judiciary.

(2)        The Governor shall appoint one member, who shall be a nonattorney.

(3)        The General Assembly shall appoint one member, who shall be an attorney, upon the recommendation of the President Pro Tempore of the Senate.

(4)        The General Assembly shall appoint one member, who shall be an attorney, upon the recommendation of the Speaker of the House of Representatives.

(5)        The North Carolina Public Defenders Association shall appoint member, who shall be an attorney.

(6)        The North Carolina State Bar shall appoint one member, who shall be an attorney.

(7)        The North Carolina Bar Association shall appoint one member, who shall be an attorney.

(8)        The North Carolina Academy of Trial Lawyers shall appoint one member, who shall be an attorney.

(9)        The North Carolina Association of Black Lawyers shall appoint one member, who shall be an attorney.

(10)      The North Carolina Association of Women Lawyers shall appoint one member, who shall be an attorney.

(11)      The Commission shall appoint three members, who shall reside in different judicial districts from one another. One appointee shall be a nonattorney, and one appointee may be an active member of the North Carolina judiciary. One appointee shall be Native American. The initial three members satisfying this subdivision shall be appointed as provided in subsection (k) of this section.

(c)        The terms of members appointed pursuant to subsection (b) of this section shall be as follows:

(1)        The initial appointments by the Chief Justice, the Governor, and the General Assembly shall be for four years.

(2)        The initial appointments by the Public Defenders Association and State Bar, and one appointment by the Commission, shall be for three years.

(3)        The initial appointments by the Bar Association and Trial Academy, and one appointment by the Commission, shall be for two years.

(4)        The initial appointments by the Black Lawyers Association and Women Lawyers Association, and one appointment by the Commission, shall be for one year.

At the expiration of these initial terms, appointments shall be for four years and shall be made by the appointing authorities designated in subsection (b) of this section. No person shall serve more than two consecutive four‑year terms plus any initial term of less than four years.

(d)        Persons appointed to the Commission shall have significant experience in the defense of criminal or other cases subject to this Article or shall have demonstrated a strong commitment to quality representation in indigent defense matters. No active prosecutors or law enforcement officials, or active employees of such persons, may be appointed to or serve on the Commission. No active judicial officials, or active employees of such persons, may be appointed to or serve on the Commission, except as provided in subsection (b) of this section. No active public defenders, active employees of public defenders, or other active employees of the Office of Indigent Defense Services may be appointed to or serve on the Commission, except that notwithstanding this subsection, G.S. 14‑234, or any other provision of law, Commission members may include part‑time public defenders employed by the Office of Indigent Defense Services and may include persons, or employees of persons or organizations, who provide legal services subject to this Article as contractors or appointed attorneys.

(e)        All members of the Commission are entitled to vote on any matters coming before the Commission unless otherwise provided by rules adopted by the Commission concerning voting on matters in which a member has, or appears to have, a financial or other personal interest.

(f)         Each member of the Commission shall serve until a successor in office has been appointed. Vacancies shall be filled by appointment by the appointing authority for the unexpired term. Removal of Commission members shall be in accordance with policies and procedures adopted by the Commission.

(g)        A quorum for purposes of conducting Commission business shall be a majority of the members of the Commission.

(h)        The Commission shall elect a Commission chair from the members of the Commission for a term of two years.

(i)         The Director of Indigent Defense Services shall attend all Commission meetings except those relating to removal or reappointment of the Director or allegations of misconduct by the Director. The Director shall not vote on any matter decided by the Commission.

(j)         Commission members shall not receive compensation but are entitled to be paid necessary subsistence and travel expenses in accordance with G.S. 138‑5 and G.S. 138‑6 as applicable.

(k)        The Commission shall hold its first meeting no later than September 15, 2000. All appointments to the Commission specified in subdivisions (1) through (10) of subsection (b) of this section shall be made by the appointing authorities by September 1, 2000. The appointee of the Chief Justice shall convene the first meeting. No later than 30 days after its first meeting, the Commission shall make the appointments specified in subdivision (11) of subsection (b) of this section and shall elect its chair. (2000‑144, s. 1; 2001‑424, s. 22.11(b).)



§ 7A-498.5. Responsibilities of Commission.

§ 7A‑498.5.  Responsibilities of Commission.

(a)        The Commission shall have as its principal purpose the development and improvement of programs by which the Office of Indigent Defense Services provides legal representation to indigent persons.

(b)        The Commission shall appoint the Director of the Office of Indigent Defense Services, who shall be chosen on the basis of training, experience, and other qualifications. The Commission shall consult with the Chief Justice and Director of the Administrative Office of the Courts in selecting a Director, but shall have final authority in making the appointment.

(c)        The Commission shall develop standards governing the provision of services under this Article. The standards shall include:

(1)        Standards for maintaining and operating regional and district public defender offices and appellate defender offices, including requirements regarding qualifications, training, and size of the legal and supporting staff;

(2)        Standards prescribing minimum experience, training, and other qualifications for appointed counsel;

(3)        Standards for public defender and appointed counsel caseloads;

(4)        Standards for the performance of public defenders and appointed counsel;

(5)        Standards for the independent, competent, and efficient representation of clients whose cases present conflicts of interest, in both the trial and appellate courts;

(6)        Standards for providing and compensating experts and others who provide services related to legal representation;

(7)        Standards for qualifications and performance in capital cases, consistent with any rules adopted by the Supreme Court; and

(8)        Standards for determining indigency and for assessing and collecting the costs of legal representation and related services.

(d)        The Commission shall determine the methods for delivering legal services to indigent persons eligible for legal representation under this Article and shall establish in each district or combination of districts a system of appointed counsel, contract counsel, part‑time public defenders, public defender offices, appellate defender services, and other methods for delivering counsel services, or any combination of these services.

(e)        In determining the method of services to be provided in a particular district, the Director shall consult with the district bar as defined in G.S. 84‑19 and the judges of the district or districts under consideration. The Commission shall adopt procedures ensuring that affected local bars have the opportunity to be significantly involved in determining the method or methods for delivering services in their districts. The Commission shall solicit written comments from the affected local district bar, senior resident superior court judge, and chief district court judge. Those comments, along with the recommendations of the Commission, shall be forwarded to the members of the General Assembly who represent the affected district and to other interested parties.

(f)         The Commission shall establish policies and procedures with respect to the distribution of funds appropriated under this Article, including rates of compensation for appointed counsel, schedules of allowable expenses, appointment and compensation of expert witnesses, and procedures for applying for and receiving compensation.

(g)        The Commission shall approve and recommend to the General Assembly a budget for the Office of Indigent Defense Services.

(h)        The Commission shall adopt such other rules and procedures as it deems necessary for the conduct of business by the Commission and the Office of Indigent Defense Services. (2000‑144, s. 1; 2001‑392, s. 2.)



§ 7A-498.6. Director of Indigent Defense Services.

§ 7A‑498.6.  Director of Indigent Defense Services.

(a)        The Director of Indigent Defense Services shall be appointed by the Commission for a term of four years. The salary of the Director shall be set by the General Assembly in the Current Operations Appropriations Act, after consultation with the Commission. The Director may be removed during this term in the discretion of the Commission by a vote of two‑thirds of all of the Commission members. The Director shall be an attorney licensed and eligible to practice in the courts of this State at the time of appointment and at all times during service as the Director.

(b)        The Director shall:

(1)        Prepare and submit to the Commission a proposed budget for the Office of Indigent Defense Services, an annual report containing pertinent data on the operations, costs, and needs of the Office, and such other information as the Commission may require;

(2)        Assist the Commission in developing rules and standards for the delivery of services under this Article;

(3)        Administer and coordinate the operations of the Office and supervise compliance with standards adopted by the Commission;

(4)        Subject to policies and procedures established by the Commission, hire such professional, technical, and support personnel as deemed reasonably necessary for the efficient operation of the Office of Indigent Defense Services;

(5)        Keep and maintain proper financial records for use in calculating the costs of the operations of the Office of Indigent Defense Services;

(6)        Apply for and accept on behalf of the Office of Indigent Defense Services any funds that may become available from government grants, private gifts, donations, or bequests from any source;

(7)        Coordinate the services of the Office of Indigent Defense Services with any federal, county, or private programs established to provide assistance to indigent persons in cases subject to this Article and consult with professional bodies concerning improving the administration of indigent services;

(8)        Conduct training programs for attorneys and others involved in the legal representation of persons subject to this Article;

(8a)      Administer the Sentencing Services Program established in Article 61 of this Chapter; and

(9)        Perform other duties as the Commission may assign.

(c)        In lieu of merit and other increment raises paid to regular State employees, the Director of Indigent Defense Services shall receive as longevity pay an amount equal to four and eight‑tenths percent (4.8%) of the annual salary set forth in the Current Operations Appropriations Act payable monthly after five years of service, nine and six‑tenths percent (9.6%) after 10 years of service, fourteen and four‑tenths percent (14.4%) after 15 years of service, nineteen and two‑tenths percent (19.2%) after 20 years of service, and twenty‑four percent (24%) after 25 years of service. "Service" means service as Director of Indigent Defense Services, a public defender, appellate defender, assistant public or appellate defender, district attorney, assistant district attorney, justice or judge of the General Court of Justice, or clerk of superior court.  (2000‑144, s. 1; 2002‑126, s. 14.7(c); 2008‑107, ss. 26.4(b), (c).)



§ 7A-498.7. Public Defender Offices.

§ 7A‑498.7.  Public Defender Offices.

(a)        The following counties of the State are organized into the defender districts listed below, and in each of those defender districts an office of public defender is established:

Defender District                            Counties

1                                                    Camden, Chowan, Currituck, Dare, Gates, Pasquotank,

Perquimans

3A                                                 Pitt

3B                                                 Carteret

5                                                    New Hanover

10                                                  Wake

12                                                  Cumberland

14                                                  Durham

15B                                               Orange, Chatham

16A                                               Scotland, Hoke

16B                                               Robeson

18                                                  Guilford

21                                                  Forsyth

26                                                  Mecklenburg

27A                                               Gaston

28                                                  Buncombe

29B                                               Henderson, Polk, Transylvania

After notice to, and consultation with, the affected district bar, senior resident superior court judge, and chief district court judge, the Commission on Indigent Defense Services may recommend to the General Assembly that a district or regional public defender office be established. A legislative act is required in order to establish a new office or to abolish an existing office.

(b)        For each new term, and to fill any vacancy, public defenders shall be appointed from a list of not less than two and not more than three names nominated by written ballot of the attorneys resident in the defender district who are licensed to practice law in North Carolina. The balloting shall be conducted pursuant to rules adopted by the Commission on Indigent Defense Services. The appointment shall be made by the senior resident superior court judge of the superior court district or set of districts as defined in G.S. 7A‑44.1 that includes the county or counties of the defender district for which the public defender is being appointed.

(c)        A public defender shall be an attorney licensed to practice law in North Carolina and shall devote full time to the duties of the office. In lieu of merit and other increment raises paid to regular State employees, a public defender shall receive as longevity pay an amount equal to four and eight‑tenths percent (4.8%) of the annual salary set forth in the Current Operations Appropriations Act payable monthly after five years of service, nine and six‑tenths percent (9.6%) after 10 years of service, fourteen and four‑tenths percent (14.4%) after 15 years of service, nineteen and two‑tenths percent (19.2%) after 20 years of service, and twenty‑four percent (24%) after 25 years of service. "Service" means service as a public defender, appellate defender, assistant public or appellate defender, district attorney, assistant district attorney, justice or judge of the General Court of Justice, or clerk of superior court.

(c1)      When traveling on official business, each public defender and assistant public defender is entitled to reimbursement for his or her subsistence expenses to the same extent as State employees generally. When traveling on official business outside his or her county of residence, each public defender and assistant public defender is entitled to reimbursement for travel expenses to the same extent as State employees generally. For purposes of this subsection, the term "official business" does not include regular, daily commuting between a person's home and the public defender's office. Travel distances, for purposes of reimbursement for mileage, shall be determined according to the travel policy of the Administrative Office of the Courts.

(d)        Subject to standards adopted by the Commission, the day‑to‑day operation and administration of public defender offices shall be the responsibility of the public defender in charge of the office. The public defender shall keep appropriate records and make periodic reports, as requested, to the Director of the Office of Indigent Defense Services on matters related to the operation of the office.

(e)        The Office of Indigent Defense Services shall procure office equipment and supplies for the public defender, and provide secretarial and library support from State funds appropriated to the public defender's office for this purpose.

(f)         Each public defender is entitled to assistant public defenders, investigators, and other staff, full‑time or part‑time, as may be authorized by the Commission. Assistants, investigators, and other staff are appointed by the public defender and serve at the pleasure of the public defender. Average and minimum compensation of assistants shall be as provided in the biennial Current Operations Appropriations Act. The actual salaries of assistants shall be set by the public defender in charge of the office, subject to approval by the Commission. The Commission shall fix the compensation of investigators. Assistants and investigators shall perform such duties as may be assigned by the public defender.

(g)        In lieu of merit and other increment raises paid to regular State employees, an assistant public defender shall receive as longevity pay an amount equal to four and eight‑tenths percent (4.8%) of the annual salary set forth in the Current Operations Appropriations Act payable monthly after five years of service, nine and six‑tenths percent (9.6%) after 10 years of service, fourteen and four‑tenths percent (14.4%) after 15 years of service, nineteen and two‑tenths percent (19.2%) after 20 years of service, and twenty‑four percent (24%) after 25 years of service. "Service" means service as a public defender, appellate defender, assistant public or appellate defender, district attorney, assistant district attorney, justice or judge of the General Court of Justice, or clerk of superior court.

(h)        The term of office of public defender appointed under this section is four years. A public defender or assistant public defender may be suspended or removed from office, and reinstated, for the same causes and under the same procedures as are applicable to removal of a district attorney.

(i)         A public defender may apply to the Director of the Office of Indigent Defense Services to enter into contracts with local governments for the provision by the State of services of temporary assistant public defenders pursuant to G.S. 153A‑212.1 or G.S. 160A‑289.1.

(j)         The Director of the Office of Indigent Defense Services may provide assistance requested pursuant to subsection (i) of this section only upon a showing by the requesting public defender, supported by facts, that the overwhelming public interest warrants the use of additional resources for the speedy disposition of cases involving drug offenses, domestic violence, or other offenses involving a threat to public safety.

(k)        The terms of any contract entered into with local governments pursuant to subsection (i) of this section shall be fixed by the Director of the Office of Indigent Defense Services in each case. Nothing in this section shall be construed to obligate the General Assembly to make any appropriation to implement the provisions of this section or to obligate the Office of Indigent Defense Services to provide the administrative costs of establishing or maintaining the positions or services provided for under this section. Further, nothing in this section shall be construed to obligate the Office of Indigent Defense Services to maintain positions or services initially provided for under this section.  (2000‑144, s. 1; 2001‑424, ss. 22.11(a), 22.11(d); 2002‑126, s. 14.11(a); 2003‑284, ss. 30.19A(c), (d); 2004‑124, ss. 14.4(a), (b); 2005‑276, s. 14.14(a); 2005‑345, s. 50A; 2007‑323, ss. 14.4(d), 28.18A(g); 2009‑451, s. 15.17B(c).)



§ 7A-498.8. Appellate Defender.

§ 7A‑498.8.  Appellate Defender.

(a)        The appellate defender shall be appointed by the Commission on Indigent Defense Services for a term of four years. A vacancy in the office of appellate defender shall be filled by appointment of the Commission on Indigent Defense Services for the unexpired term. The appellate defender may be suspended or removed from office for cause by two‑thirds vote of all the members of the Commission on Indigent Defense Services. The Commission shall provide the appellate defender with timely written notice of the alleged causes and an opportunity for hearing before the Commission prior to taking any final action to remove or suspend the appellate defender, and the appellate defender shall be given written notice of the Commission's decision. The appellate defender may obtain judicial review of suspension or removal by the Commission by filing a petition within 30 days of receiving notice of the decision with the Superior Court of Wake County. Review of the Commission's decision shall be heard on the record and not as a de novo review or trial de novo. The Commission shall adopt rules implementing this section.

(b)        The appellate defender shall perform such duties as may be directed by the Office of Indigent Defense Services, including:

(1)        Representing indigent persons subsequent to conviction in trial courts. The Office of Indigent Defense Services may, following consultation with the appellate defender and consistent with the resources available to the appellate defender to ensure quality criminal defense services by the appellate defender's office, assign appeals, or authorize the appellate defender to assign appeals, to a local public defender's office or to private assigned counsel.

(2)        Maintaining a clearinghouse of materials and a repository of briefs prepared by the appellate defender to be made available to private counsel representing indigents in criminal cases.

(3)        Providing continuing legal education training to assistant appellate defenders and to private counsel representing indigents in criminal cases, including capital cases, as resources are available.

(4)        Providing consulting services to attorneys representing defendants in capital cases.

(5)        Recruiting qualified members of the private bar who are willing to provide representation in State and federal death penalty postconviction proceedings.

(6)        In the appellate defender's discretion, serving as counsel of record for indigent defendants in capital cases in State court.

(6a)      In the appellate defender's discretion, serving as counsel of record for indigent defendants in the United States Supreme Court pursuant to a petition for writ of certiorari of the decision on direct appeal by a court of the North Carolina Appellate Division.

(7)        Undertaking other direct representation and consultation in capital cases pending in federal court only to the extent that such work is fully federally funded.

(c)        The appellate defender shall appoint assistants and staff, not to exceed the number authorized by the Office of Indigent Defense Services. The assistants and staff shall serve at the pleasure of the appellate defender.

(d)        Funds to operate the office of appellate defender, including office space, office equipment, supplies, postage, telephone, library, staff salaries, training, and travel, shall be provided by the Office of Indigent Defense Services from funds authorized by law. Salaries shall be set by the Office of Indigent Defense Services.  (2000‑144, s. 1; 2007‑323, s. 14.19(b); 2008‑187, s. 3.)



§ 7A-499. Reserved for future codification purposes.

§ 7A‑499.  Reserved for future codification purposes.



§§ 7A-500 through 7A-505: Repealed by Session Laws 1975, c. 956, s. 18.

SUBCHAPTER X.  NORTH CAROLINA COURTS COMMISSION.

Article 40.

North Carolina Courts Commission.

§§ 7A‑500 through 7A‑505:  Repealed by Session Laws 1975, c.  956, s. 18.



§ 7A-506. Creation; members; terms; qualifications; vacancies.

Article 40A.

North Carolina Courts Commission.

§ 7A‑506.  Creation; members; terms; qualifications; vacancies.

(a)        The North Carolina Courts Commission is created. Effective July 1, 1993, it shall consist of 28 members, seven to be appointed by the Governor, seven to be appointed by the Speaker of the House of Representatives, seven to be appointed by the President Pro Tempore of the Senate, and seven to be appointed by the Chief Justice of the Supreme Court.

(b)        Of the appointees of the Chief Justice of the Supreme Court, one shall be a Justice of the Supreme Court, one shall be a Judge of the Court of Appeals, two shall be judges of superior court, two shall be district court judges, and one shall be a public member who is not an attorney and who is not an officer or employee of the Judicial Department.

(c)        Of the seven appointees of the Governor, one shall be a district attorney, one shall be a practicing attorney, one shall be a clerk of superior court, at least three shall be members of the General Assembly, at least two shall not be attorneys, and of the nonattorneys, one shall be a public member who is not an officer or employee of the Judicial Department.

(d)        Of the seven appointees of the Speaker of the House, at least three shall be practicing attorneys, at least three shall be members of the General Assembly, at least two shall not be attorneys, and of the non‑attorneys, one shall be a public member who is not an officer or employee of the Judicial Department.

(e)        Of the seven appointees of the President Pro Tempore of the Senate, at least three shall be practicing attorneys, at least three shall be members of the General Assembly, at least one shall be a magistrate, and one shall be a public member who is not an attorney and who is not an officer or employee of the Judicial Department.

(f)         Of the initial appointments of each appointing authority, three shall be appointed for four‑year terms to begin July 1, 1993, and three shall be appointed for two‑year terms to begin July 1, 1993. The two public members appointed by the Governor and the Speaker of the House of Representatives shall be appointed for four‑year terms to begin July 1, 1997. The two public members appointed by the Chief Justice and the President Pro Tempore of the Senate shall be appointed for two‑year terms to begin July 1, 1997. Successors shall be appointed for four‑year terms.

(g)        A vacancy in membership shall be filled for the remainder of the unexpired term by the appointing authority who made the original appointment. A member whose term expires may be reappointed. (1979, c. 1077, s. 1; 1981, c. 847; 1981 (Reg. Sess., 1982), c. 1253, s. 4; 1983, c. 181, ss. 1, 2; c. 774, s. 2; 1991, c. 739, s. 7; 1993, c. 438, s. 1; 1997‑82, s. 1.)



§ 7A-507. Ex officio members.

§ 7A‑507.  Ex officio members.

The following additional members shall serve ex officio: the Administrative Officer of the Courts; a representative of the N.C. State Bar appointed by the Council thereof; and a representative of the N.C. Bar Association appointed by the Board of Governors thereof. The Administrative Officer of the Courts has no vote. (1979, c. 1077, s. 1; 1997‑82, s. 2.)



§ 7A-508. Duties.

§ 7A‑508.  Duties.

It shall be the duty of the Commission to make continuing studies of the structure, organization, jurisdiction, procedures and personnel of the Judicial Department and of the General Court of Justice and to make recommendations to the General Assembly for such changes therein as will facilitate the administration of justice. (1979, c. 1077, s. 1.)



§ 7A-509. Chair; meetings; compensation of members.

§ 7A‑509.  Chair; meetings; compensation of members.

The Governor, after consultation with the Chief Justice of the Supreme Court, shall appoint a chair from the legislative members of the Commission.  The term of the chair is two years, and the chair may be reappointed.  The Commission shall meet at such times and places as the chair shall designate.  The facilities of the State Legislative Building shall be available to the Commission, subject to approval of the Legislative Services Commission.  The members of the Commission shall receive the same per diem and reimbursement for travel expenses as members of State boards and commissions generally. (1979, c. 1077, s. 1; 1993, c. 438, s. 2.)



§ 7A-510. Supporting services.

§ 7A‑510.  Supporting services.

The Commission is authorized to contract for such professional and clerical services as are necessary in the proper performance of its duties. (1979, c. 1077, s. 1.)



§§ 7A-511 through 7A-515. Reserved for future codification purposes.

§§ 7A‑511 through 7A‑515.  Reserved for future codification purposes.



§§ 7A-516 through 7A-522. Repealed by Session Laws 1998-202, s. 5.

subchapter xi. north carolina juvenile code.

Article 41.

Purpose; Definitions.

§§ 7A‑516 through 7A‑522.  Repealed by Session Laws 1998‑202, s.  5.



§§ 7A-523 through 7A-529. Repealed by Session Laws 1998-202, s. 5.

Article 42.

Jurisdiction.

§§ 7A‑523 through 7A‑529.  Repealed by Session Laws 1998‑202, s.  5.



§§ 7A-530 through 7A-541. Repealed by Session Laws 1998-202, s. 5.

Article 43.

Screening of Delinquency and Undisciplined Petitions.

§§ 7A‑530 through 7A‑541.  Repealed by Session Laws 1998‑202, s.  5.



§§ 7A-542 through 7A-557. Repealed by Session Laws 1998-202, s. 5.

Article 44.

Screening of Abuse and Neglect Complaints.

§§ 7A‑542 through 7A‑557.  Repealed by Session Laws 1998‑202, s.  5.



§§ 7A-558 through 7A-570. Repealed by Session Laws 1998-202, s. 5.

Article 45.

Venue; Petition; Summons.

§§ 7A‑558 through 7A‑570.  Repealed by Session Laws 1998‑202, s.  5.



§§ 7A-571 through 7A-577. Repealed by Session Laws 1998-202, s. 5.

Article 46.

Temporary Custody; Secure and Nonsecure Custody; Custody Hearings.

§§ 7A‑571 through 7A‑577.  Repealed by Session Laws 1998‑202, s.  5.



§ 7A-577.1. Recodified as § 7B-507.

§ 7A‑577.1.  Recodified as § 7B‑507.



§§ 7A-578 through 7A-583. Repealed by Session Laws 1998-202, s. 5.

§§ 7A‑578 through 7A‑583.  Repealed by Session Laws 1998‑202, s.  5.



§§ 7A-584 through 7A-593. Repealed by Session Laws 1998-202, s. 5.

Article 47.

Basic Rights.

§§ 7A‑584 through 7A‑593.  Repealed by Session Laws 1998‑202, s.  5.



§§ 7A-594 through 7A-607. Repealed by Session Laws 1998-202, s. 5.

Article 48.

Law‑Enforcement Procedures in Delinquency Proceedings.

§§ 7A‑594 through 7A‑607.  Repealed by Session Laws 1998‑202, s.  5.



§§ 7A-608 through 7A-617. Repealed by Session Laws 1998-202, s. 5.

Article 49.

Transfer to Superior Court.

§§ 7A‑608 through 7A‑617.  Repealed by Session Laws 1998‑202, s.  5.



§§ 7A-618 through 7A-626. Repealed by Session Laws 1998-202, s. 5.

Article 50.

Discovery.

§§ 7A‑618 through 7A‑626.  Repealed by Session Laws 1998‑202, s.  5.



§§ 7A-627 through 7A-645. Repealed by Session Laws 1998-202, s. 5.

Article 51.

Hearing Procedures.

§§ 7A‑627 through 7A‑645.  Repealed by Session Laws 1998‑202, s.  5.



§§ 7A-646 through 7A-657. Repealed by Session Laws 1998-202, s. 5.

Article 52.

Dispositions.

§§ 7A‑646 through 7A‑657.  Repealed by Session Laws 1998‑202, s.  5.



§ 7A-657.1. Recodified as § 7B-907.

§ 7A‑657.1.  Recodified as § 7B‑907.



§§ 7A-658 through 7A-663. Repealed by Session Laws 1998-202, s. 5.

§§ 7A‑658 through 7A‑663.  Repealed by Session Laws 1998‑202, s.  5.



§§ 7A-664 through 7A-674. Repealed by Session Laws 1998-202, s. 5.

Article 53.

Modification and Enforcement of Dispositional Orders; Appeals.

§§ 7A‑664 through 7A‑674.  Repealed by Session Laws 1998‑202, s.  5.



§§ 7A-675 through 7A-683. Repealed by Session Laws 1998-202, s. 5.

Article 54.

Juvenile Records and Social Reports.

§§ 7A‑675 through 7A‑683.  Repealed by Session Laws 1998‑202, s.  5.



§§ 7A-684 through 7A-716. Repealed by Session Laws 1998-202, s. 5.

Article 55.

Interstate Compact on Juveniles.

§§ 7A‑684 through 7A‑716.  Repealed by Session Laws 1998‑202, s.  5.



§§ 7A-717 through 7A-731. Repealed by Session Laws 1998-202, s. 5.

Article 56.

Emancipation.

§§ 7A‑717 through 7A‑731.  Repealed by Session Laws 1998‑202, s.  5.



§§ 7A-732 through 7A-739. Repealed by Session Laws 1998-202, s. 5.

Article 57.

Judicial Consent for Emergency Surgical or Medical Treatment.

§§ 7A‑732 through 7A‑739.  Repealed by Session Laws 1998‑202, s.  5.



§§ 7A-740 through 7A-744. Repealed by Session Laws 1998-202, s. 5.

Article 58.

Juvenile Law Study Commission.

§§ 7A‑740 through 7A‑744.  Repealed by Session Laws 1998‑202, s.  5.



§§ 7A-745 through 7A-749. Repealed by Session Laws 1998-202, s. 5.

Article 59.

§§ 7A‑745 through 7A‑749.  Repealed by Session Laws 1998‑202, s.  5.



§ 7A-750. Creation; status; purpose.

SUBCHAPTER XII. ADMINISTRATIVE HEARINGS.

Article 60.

Office of Administrative Hearings.

§ 7A‑750.  Creation; status; purpose.

There is created an Office of Administrative Hearings. The Office of Administrative Hearings is an independent, quasi‑judicial agency under Article III, Sec. 11 of the Constitution and, in accordance with Article IV, Sec. 3 of the Constitution, has such judicial powers as may be reasonably necessary as an incident to the accomplishment of the purposes for which it is created. The Office of Administrative Hearings is established to ensure that administrative decisions are made in a fair and impartial manner to protect the due process rights of citizens who challenge administrative action and to provide a source of independent administrative law judges to conduct administrative hearings in contested cases in accordance with Chapter 150B of the General Statutes and thereby prevent the commingling of legislative, executive, and judicial functions in the administrative process. It shall also maintain dockets and records of contested cases and shall codify and publish all administrative rules. (1985, c. 746, s. 2; 1991, c. 103, s. 1; 2000‑190, s. 2.)



§ 7A-751. Agency head; powers and duties; salaries of Chief Administrative Law Judge and other administrative law judges.

§ 7A‑751.  Agency head; powers and duties; salaries of Chief Administrative Law Judge and other administrative law judges.

(a)        The head of the Office of Administrative Hearings is the Chief Administrative Law Judge, who shall serve as Director of the Office. The Chief Administrative Law Judge has the powers and duties conferred on that position by this Chapter and the Constitution and laws of this State and may adopt rules to implement the conferred powers and duties.

The salary of the Chief Administrative Law Judge shall be the same as that fixed from time to time for district court judges. The salary of a Senior Administrative Law Judge shall be ninety‑five percent (95%) of the salary of the Chief Administrative Law Judge.

In lieu of merit and other increment raises, the Chief Administrative Law Judge and any Senior Administrative Law Judge shall receive longevity pay on the same basis as is provided to employees of the State who are subject to the State Personnel Act.

(b)        The salary of other administrative law judges shall be ninety percent (90%) of the salary of the Chief Administrative Law Judge.

In lieu of merit and other increment raises, an administrative law judge shall receive longevity pay on the same basis as is provided to employees who are subject to the State Personnel Act. (1985, c. 746, s. 2; 1987, c. 774, s. 1; c. 827, s. 1; 1987 (Reg. Sess., 1988), c. 1100, s. 16(b); c. 1111, s. 14(b); 1989, c. 500, s. 45; 1991, c. 103, s. 1; 1997‑34, s. 11; 1997‑443, s. 33.8; 2000‑140, s. 38.)



§ 7A-752. Chief Administrative Law Judge; appointments; vacancy.

§ 7A‑752.  Chief Administrative Law Judge; appointments; vacancy.

The Chief Administrative Law Judge of the Office of Administrative Hearings shall be appointed by the Chief Justice for a term of office of four years.  The first Chief Administrative Law Judge shall be appointed as soon as practicable for a term to begin on the day of his appointment and to end on June 30, 1989.  Successors to the first Chief Administrative Law Judge shall be appointed for a term to begin on July 1 of the year the preceding term ends and to end on June 30 four years later.  A Chief Administrative Law Judge may continue to serve beyond his term until his successor is duly appointed and sworn, but any holdover shall not affect the expiration date of the succeeding term.

The Chief Administrative Law Judge shall designate one administrative law judge as senior administrative law judge.  The senior administrative law judge may perform the duties of Chief Administrative Law Judge if the Chief Administrative Law Judge is absent or unable to serve temporarily for any reason. (1985, c. 746, s. 2; 1985 (Reg. Sess., 1986), c. 1022, ss. 3, 6(2), 6(3); 1987 (Reg. Sess., 1988), c. 1111, ss. 15, 25; 1991, c. 103, s. 1.)



§ 7A-753. Additional administrative law judges; appointment; specialization.

§ 7A‑753.  Additional administrative law judges; appointment; specialization.

The Chief Administrative Law Judge shall appoint additional administrative law judges to serve in the Office of Administrative Hearings in such numbers as the General Assembly provides.  No person shall be appointed or designated an administrative law judge except as provided in this Article.

The Chief Administrative Law Judge may designate certain administrative law judges as having the experience and expertise to preside at specific types of contested cases and assign only these designated administrative law judges to preside at those cases. (1985, c. 746, s. 2; 1985 (Reg. Sess., 1986), c. 1022, ss. 4, 6(2); 1987 (Reg. Sess., 1988), c. 1111, ss. 24, 25; 1991, c. 103, s. 1.)



§ 7A-754. Qualifications; standards of conduct; removal.

§ 7A‑754.  Qualifications; standards of conduct; removal.

Only persons duly authorized to practice law in the General Court of Justice shall be eligible for appointment as the Director and chief administrative law judge or as an administrative law judge in the Office of Administrative Hearings. The Chief Administrative Law Judge and the administrative law judges shall comply with the Model Code of Judicial Conduct for State Administrative Law Judges, as adopted by the National Conference of Administrative Law Judges, Judicial Division, American Bar Association, (revised August 1998), as amended from time to time, except that the provisions of this section shall control as to the private practice of law in lieu of Canon 4G, and G.S. 126‑13 shall control as to political activity in lieu of Canon 5. Failure to comply with the applicable provisions of the Model Code may constitute just cause for disciplinary action under Chapter 126 of the General Statutes and grounds for removal from office. Neither the chief administrative law judge nor any administrative law judge may engage in the private practice of law as defined in G.S. 84‑2.1 while in office; violation of this provision shall constitute just cause for disciplinary action under Chapter 126 of the General Statutes and shall be grounds for removal from office. Each administrative law judge shall take the oaths required by Chapter 11 of the General Statutes. An administrative law judge may be removed from office by the Director of the Office of Administrative Hearings for just cause, as that term is used in G.S. 126‑35 and this section. (1985, c. 746, s. 2; 1985 (Reg. Sess., 1986), c. 1022, s. 6(1), 6(3); 1991, c. 103, s. 1; 2000‑190, s. 3.)



§ 7A-755. Expenses reimbursed.

§ 7A‑755.  Expenses reimbursed.

The Chief Administrative Law Judge of the Office of Administrative Hearings and all administrative law judges shall be reimbursed for travel and subsistence expenses at the rates allowed to State officers and employees by G.S. 138‑6(a). (1985, c. 746, s. 2; 1985 (Reg. Sess., 1986), c. 1022, s. 6(2); 1987 (Reg. Sess., 1988), c. 1111, s. 25; 1991, c. 103, s. 1.)



§ 7A-756. Power to administer oaths and issue subpoenas.

§ 7A‑756.  Power to administer oaths and issue subpoenas.

The chief administrative law judge and all administrative law judges in the Office of Administrative Hearings may, in connection with any pending or potential contested case under Chapter 150B:

(1)        Administer oaths and affirmations;

(2)        Sign and issue subpoenas in the name of the Office of Administrative Hearings requiring attendance and giving of testimony by witnesses and the production of books, papers, and other documentary evidence; and

(3)        Apply to the General Court of Justice, Superior Court Division, for any order necessary to enforce the powers conferred in this Article. (1985, c. 746, s. 2; 1985 (Reg. Sess., 1986), c. 1022, s. 6(1), 6(2); 1987, c. 827, s. 1; 1991, c. 103, s. 1.)



§ 7A-757. Temporary administrative law judges; appointments; powers and standards; fees.

§ 7A‑757.  Temporary administrative law judges; appointments; powers and standards; fees.

When regularly appointed administrative law judges are unavailable, the Chief Administrative Law Judge of the Office of Administrative Hearings may contract with qualified individuals to serve as administrative law judges for specific assignments.  A temporary administrative law judge shall have the same powers and adhere to the same standards as a regular administrative law judge in the conduct of a hearing.  A temporary administrative law judge shall not be considered a State employee by virtue of this assignment, and shall be remunerated for his service at a rate not to exceed three hundred dollars ($300.00) per day and shall be reimbursed for travel and subsistence expenses at the rate allowed to State officers and employees by G.S. 138‑6(a).  The Chief Administrative Law Judge may also designate a full‑time State employee to serve as a temporary administrative law judge with the consent of the employee and his supervisor; however, the employee is not entitled to any additional pay for this service. (1985, c. 746, s. 2; 1985 (Reg. Sess., 1986), c. 1022, s. 5; 1987, c. 878, s. 14; 1987 (Reg. Sess., 1988), c. 1111, s. 25; 1991, c. 103, s. 1.)



§ 7A-758. Availability of administrative law judge to exempt agencies.

§ 7A‑758.  Availability of administrative law judge to exempt agencies.

The Chief Administrative Law Judge of the Office of Administrative Hearings may, upon request of the head of the agency, provide an administrative law judge to preside at hearings of public bodies not otherwise authorized or required by statute to utilize an administrative law judge from the Office of Administrative Hearings including, but not limited to, State agencies exempt from the provisions of Chapter 150B, municipal corporations or other subdivisions of the State, and agencies of such subdivisions. (1985, c. 746, s. 2; 1987, c. 827, s. 1, c. 878, s. 15; 1987 (Reg. Sess., 1988), c. 1111, s. 25; 1991, c 103, s. 1.)



§ 7A-759. Role as deferral agency.

§ 7A‑759.  Role as deferral agency.

(a)        The Office of Administrative Hearings is designated to serve as the State's deferral agency for cases deferred by the Equal Employment Opportunity Commission to the Office of Administrative Hearings as provided in Section 706 of the Civil Rights Act of 1964, 42 U.S.C. § 2000e‑5, the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., and the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. for charges filed by State or local government employees covered under Chapter 126 of the General Statutes and shall have all of the powers and authority necessary to function as a deferral agency.

(b)        The Chief Administrative Law Judge is authorized and directed to contract with the Equal Employment Opportunity Commission for the Office of Administrative Hearings to serve as a deferral agency and to establish and maintain a Civil Rights Division in the Office of Administrative Hearings to carry out the functions of a deferral agency.

(b1)      As provided in the contract between the Office of Administrative Hearings and the Equal Employment Opportunity Commission, a deferred charge for purposes of 42 U.S.C. § 2000e‑5(c) or (d) is a charge that is filed by a State or local government employee covered under Chapter 126 of the General Statutes and alleges an unlawful employment practice prohibited under that Chapter or any other State law. A deferred charge may be filed with either agency.

The date a deferred charge is filed with either agency is considered to be a commencement of proceedings under State law for purposes of 42 U.S.C. § 2000e‑5(c) or (d). The filing of a deferred charge automatically tolls the time limit under G.S. 126‑7.2, 126‑35, 126‑38, and 150B‑23(f) and any other State law that sets a time limit for filing a contested case under Article 3 of Chapter 150B of the General Statutes alleging an unlawful employment practice. These time limits are tolled until the completion of the investigation and of any informal methods of resolution pursued pursuant to subsection (d) of this section.

(c)        In investigating charges an employee of the Civil Rights Division of the Office of Administrative Hearings specifically designated by an order of the Chief Administrative Law Judge filed in the pending case may administer oaths and affirmations.

(c1)      In investigating charges, an employee of the Civil Rights Division shall have access at reasonable times to State premises, records, and documents relevant to the charge and shall have the right to examine, photograph, and copy evidence. Any challenge to the Civil Rights Division to investigate the deferred charge shall not constitute grounds for denial or refusal to produce or allow access to the investigative evidence.

(d)        Any charge not resolved by informal methods of conference, conciliation or persuasion may be heard as a contested case as provided in Article 3 of Chapter 150B of the General Statutes.

(e)        Notwithstanding G.S. 150B‑34 and G.S. 150B‑36, an order entered by an administrative law judge after a contested case hearing on the merits of a deferred charge is a final agency decision and is binding on the parties. The administrative law judge may order whatever remedial action is appropriate to give full relief consistent with the requirements of federal statutes or regulations or State statutes or rules.

(f)         In addition to the authority vested in G.S. 7A‑756 and G.S. 150B‑33, an administrative law judge may monitor compliance with any negotiated settlement, conciliation agreement or order entered in a deferred case.

(g)        The standards of confidentiality established by federal statute or regulation for discrimination charges shall apply to deferred cases investigated or heard by the Office of Administrative Hearings.

(h)        Nothing in this section shall be construed as limiting the authority or right of any federal agency to act under any federal statute or regulation.

(i)         This section shall be broadly construed to further the general purposes stated in this section and the specific purposes of the particular provisions involved. (1987 (Reg. Sess., 1988), c. 1111, s. 14(c); 1993, c. 234, s. 1; 1997‑513, s. 1; 1998‑212, s. 22.)



§ 7A-760. Number and status of employees; staff assignments; role of State Personnel Commission.

§ 7A‑760.  Number and status of employees; staff assignments; role of State Personnel Commission.

(a)        The number of administrative law judges and employees of the Office of Administrative Hearings shall be established by the General Assembly. The Chief Administrative Law Judge is exempt from provisions of the State Personnel Act as provided by G.S. 126‑5(c1)(26). All other employees of the Office of Administrative Hearings are subject to the State Personnel Act.

(b)        The Chief Administrative Law Judge shall designate, from among the employees of the Office of Administrative Hearings, the Director and staff of the Rules Review Commission. (2006‑66, s. 18.2(d); 2006‑221, s. 20.)



§ 7A-761. Reserved for future codification purposes.

§ 7A‑761.  Reserved for future codification purposes.



§ 7A-762. Reserved for future codification purposes.

§ 7A‑762.  Reserved for future codification purposes.



§ 7A-763. Reserved for future codification purposes.

§ 7A‑763.  Reserved for future codification purposes.



§ 7A-764. Reserved for future codification purposes.

§ 7A‑764.  Reserved for future codification purposes.



§ 7A-765. Reserved for future codification purposes.

§ 7A‑765.  Reserved for future codification purposes.



§ 7A-766. Reserved for future codification purposes.

§ 7A‑766.  Reserved for future codification purposes.



§ 7A-767. Reserved for future codification purposes.

§ 7A‑767.  Reserved for future codification purposes.



§ 7A-768. Reserved for future codification purposes.

§ 7A‑768.  Reserved for future codification purposes.



§ 7A-769. Reserved for future codification purposes.

§ 7A‑769.  Reserved for future codification purposes.



§ 7A-770. Purpose.

SUBCHAPTER XIII. SENTENCING SERVICES PROGRAM.

Article 61.

Sentencing Services Program.

§ 7A‑770.  Purpose.

This Article shall be known and may be cited as the "Sentencing Services Act." The purpose of this Article is to establish a statewide sentencing services program that will provide the judicial system with information that will assist that system in imposing sentences that make the most effective use of available resources. In furtherance of this purpose, this Article provides for the following:

(1)        Establishment of local programs that can provide judges and other court officials with information about local correctional programs that are appropriate for offenders who require a comprehensive sentencing plan that combines punishment, control, and rehabilitation services.

(2)        Increased opportunities for certain felons to make restitution to victims of crime through financial reimbursement or community service.

(3)        Local involvement in the development of sentencing services to assure that they are specifically designed to meet local needs.

(4)        Effective use of available community corrections programs by advising judges and other court officials of the offenders most suited for a particular program. (1983, c. 909, s. 1; 1991, c. 566, ss. 2, 3; 1999‑306, s. 1.)



§ 7A-771. Definitions.

§ 7A‑771.  Definitions.

As used in this Article:

(1)        Recodified as subdivision (3b) by Session Laws 1999‑306, s. 1, effective January 1, 2000.

(2)        Recodified as subdivision (3a) by Session Laws 1999‑306, s. 1, effective January 1, 2000.

(2a)      "Director" means the Director of Indigent Defense Services.

(3)        Repealed by Session Laws 1999‑306, s. 1, effective January 1, 2000.

(3a)      "Sentencing plan" means a plan presented in writing to the sentencing judge which provides a detailed assessment and description of the offender's background, including available information about past criminal activity, a matching of the specific offender's needs with available resources, and, if appropriate, the program's recommendations regarding an intermediate sentence.

(3b)      "Sentencing services program" means an agency or State‑run office within the superior court district which shall (i) prepare sentencing plans; (ii) arrange or contract with public and private agencies for necessary services for offenders; and (iii) assist offenders in initially obtaining services ordered as part of a sentence entered pursuant to a sentencing plan, if the assistance is not available otherwise.

(4)        Repealed by Session Laws 1991, c. 566, s. 4.

(4a)      "Superior court district" means a superior court district established by G.S. 7A‑41 for those districts consisting of one or more entire counties, and otherwise means the applicable set of districts as that term is defined in G.S. 7A‑41.1.

(5)        Repealed by Session Laws 1999‑306, s. 1, effective January 1, 2000. (1983, c. 909, s. 1; 1989, c. 770, s. 58; 1991, c. 566, ss. 2, 4; 1993 (Reg. Sess., 1994), c. 767, s. 14; 1995, c. 324, s. 21.9(c); 1997‑57, s. 5; 1999‑306, s. 1; 2002‑126, s. 14.7(d).)



§ 7A-772. Allocation of funds.

§ 7A‑772.  Allocation of funds.

(a)        The Director may award grants in accordance with the policies established by this Article and in accordance with any laws made for that purpose, including appropriations acts and provisions in appropriations acts, and adopt regulations for the implementation, operation, and monitoring of sentencing services programs. Sentencing services programs that are grantees shall use the funds exclusively to develop a sentencing services program that provides sentencing information to judges and other court officials. Grants shall be awarded by the Director to agencies whose comprehensive program plans promise best to meet the goals set forth herein. The Director shall consider the plan required by G.S. 7A‑774 in making funding decisions. If a senior resident superior court judge has not formally endorsed the plan, the Director shall consider that fact in making grant decisions, but the Director may, if appropriate, award grants to a program in which the judge has not endorsed the plan as submitted.

(b)        The Director may establish local sentencing services programs and appoint those staff as the Director deems necessary. These personnel may serve as full‑time or part‑time State employees or may be hired on a contractual basis when determined appropriate by the director. Contracts entered under the authority of this subsection shall be exempt from the competitive bidding procedures under Chapter 143 of the General Statutes. The Office of Indigent Defense Services shall adopt rules necessary and appropriate for the administration of the program. Funds appropriated by the General Assembly for the establishment and maintenance of sentencing services programs under this Article shall be administered by the Office of Indigent Defense Services. (1983, c. 909, s. 1; 1991, c. 566, ss. 2, 5; 1995, c. 324, s. 21.9(d); 1999‑306, s. 1; 2002‑126, s. 14.7(e).)



§ 7A-773. Responsibilities of a sentencing services program.

§ 7A‑773.  Responsibilities of a sentencing services program.

A sentencing services program shall be responsible for:

(1)        Identifying offenders who:

a.         Are charged with or have been offered a plea by the State for a felony offense for which the class of offense and prior record level authorize the court to impose an active punishment, but do not require that it do so;

b.         Have a high risk of committing future crimes without appropriate sanctions and interventions; and

c.         Would benefit from the preparation of an intensive and comprehensive sentencing plan of the type prepared by sentencing services programs.

(2)        Preparing detailed sentencing services plans requested pursuant to G.S. 7A‑773.1 for presentation to the sentencing judge.

(3)        Contracting or arranging with public or private agencies for services described in the sentencing plan.

(4)        Repealed by Session Laws 1999‑306, s. 1. (1983, c. 909, s. 1; 1991, c. 566, s. 2; 1993 (Reg. Sess., 1994), c. 767, s. 15; 1995, c. 324, s. 21.9(e); 1999‑306, s. 1.)



§ 7A-773.1. Who may request plans; disposition of plans; contents of plans.

§ 7A‑773.1.  Who may request plans; disposition of plans; contents of plans.

(a)        A judge presiding over a case in which the offender meets the criteria set forth in G.S. 7A‑773(1) may request, at any time prior to the imposition of sentence, that the sentencing services program provide a sentencing plan. The court may also request, at any time prior to the imposition of sentence, that the program provide a sentencing plan in misdemeanor cases in which the class of offense is Class A1 or Class 1 and the prior conviction level is Level III, if the court determines that the preparation of such a plan is in the interest of justice. In addition, in cases in which the offender meets the criteria set forth in G.S. 7A‑773, the defendant or a prosecutor, at any time before the court has accepted a guilty plea or received a guilty verdict, may request that the program provide a plan. However, prior to an adjudication of guilt, a defendant may decline to participate in the preparation of a plan within a reasonable time after the request is made. In that case, no plan shall be prepared or presented to the court by the sentencing services program prior to an adjudication of guilt. A defendant's decision not to participate shall be made in writing and filed with the court. The comprehensive sentencing services program plan prepared pursuant to G.S. 7A‑774 shall define what constitutes a reasonable time within the meaning of this subsection.

(b)        Any sentencing plan prepared by a sentencing services program shall be presented to the court, the defendant, and the State in an appropriate manner.

(c)        Sentencing plans prepared by sentencing services programs may include recommendations for use of any treatment or correctional resources available, unless the sentencing court instructs otherwise. Sentencing plans that identify an offender's needs for education, treatment, control, or other services shall, to the extent feasible, also identify resources to meet those needs. Plans may report that no intermediate punishment is appropriate under the circumstances of the case.

(d)        To the extent allowed by law, the sentencing services program shall develop procedures to ensure that the program staff may work with offenders before a plea is entered. To that end, information obtained in the course of preparing a sentencing plan may not be used by the State for any purpose at trial and is subject to the provisions of G.S. 15A‑1333. (1999‑306, s. 1; 2000‑67, s. 15.9(b).)



§ 7A-774. Requirements for a comprehensive sentencing services program plan.

§ 7A‑774.  Requirements for a comprehensive sentencing services program plan.

Agencies applying for grants shall prepare a comprehensive sentencing services program plan for the development, implementation, operation, and improvement of a sentencing services program for the superior court district, as prescribed by the Director. The plan shall be updated annually and shall be submitted to the senior resident superior court judge for the superior court district for the judge's advice and written endorsement. The plan shall then be forwarded to the Director for approval. The plan shall include:

(1)        Goals and objectives of the sentencing services program.

(2)        Specification of the kinds or categories of offenders for whom the programs will provide sentencing information to the courts.

(3)        Proposed procedures for the identification of appropriate offenders to comply with the plan and the criteria in G.S. 7A‑773(1).

(4)        Procedures for preparing and presenting plans to the court.

(4a)      Strategies for ensuring that judges and court officials who are possible referral sources use the program's services in appropriate cases.

(5)        Procedures for obtaining services from existing public or private agencies, and a detailed budget for staff, contracted services, and all other costs.

(6)        to (8). Repealed by Session Laws 1999‑306, s. 1. (1983, c. 909, s. 1; 1991, c. 566, ss. 2, 7; 1999‑306, s. 1.)



§ 7A-775. Sentencing services board.

§ 7A‑775.  Sentencing services board.

(a)        Each sentencing services program shall establish a sentencing services board to provide direction and assistance to the sentencing services program in the implementation and evaluation of the plan. Sentencing services boards may be organized as nonprofit corporations under Chapter 55A of the General Statutes. The sentencing services board shall consist of not less than 12 members, and shall include, insofar as possible, judges, district attorneys, attorneys, social workers, law‑enforcement officers, probation officers, and other interested persons. The sentencing services board shall meet on a regular basis, and its duties include, but are not limited to, the following:

(1)        Preparation and submission of the sentencing services program plan to the senior resident superior court judge and the Director annually, as provided in G.S. 7A‑772(a);

(1a)      Development of an annual budget for the program;

(2)        Hiring, firing, and evaluation of program personnel;

(3)        Selection of board members;

(4)        Arranging for an annual financial audit.

(5)        Development of procedures for contracting for services.

(b)        If the board serves as an advisory board to a sentencing services program located in a local or State agency, the board's duties do not include budgeting and personnel decisions. (1983, c. 909, s. 1; 1991, c. 566, ss. 2, 6; 1999‑306, s. 1; 2006‑203, s. 11; 2006‑264, s. 1(a).)



§ 7A-776. Limitation on use of funds.

§ 7A‑776.  Limitation on use of funds.

Funds provided for use under the provisions of this Article shall not be used for the operating costs, construction, or any other costs associated with local jail confinement, or for any purpose other than the operation of a sentencing services program that complies with this Article. (1983, c. 909, s. 1; 1991, c. 566, s. 2; 1999‑306, s. 1.)



§ 7A-777. Evaluation.

§ 7A‑777.  Evaluation.

The Director shall evaluate each sentencing services program on an annual basis to determine the degree to which the program effectively meets the needs of the courts in its judicial district by providing them with sentencing information. In conducting the evaluation, the Director shall consider the goals and objectives established in the program's plan, as well as the extent to which the program is able to ensure that the offenders served by the plan meet the criteria established in G.S. 7A‑773(1). (1983, c. 909, s. 1; 1991, c. 566, ss. 2, 7; 1999‑306, s. 1.)



§§ 7A-778 through 7A-789. Reserved for future codification purposes.

§§ 7A‑778 through 7A‑789.  Reserved for future codification purposes.



§ 7A-790. Short title.

SUBCHAPTER XIV. DRUG TREATMENT COURTS.

Article 62.

North Carolina Drug Treatment Court Act.

§ 7A‑790.  Short title.

This Article shall be known and may be cited as the "North Carolina Drug Treatment Court Act of 1995". (1995, c. 507, s. 21.6(a); 1998‑23, s. 9; 1998‑212, s. 16.15(a).)



§ 7A-791. Purpose.

§ 7A‑791.  Purpose.

The General Assembly recognizes that a critical need exists in this State for judicial programs that will reduce the incidence of alcohol and other drug abuse or dependence and crimes, including the offense of driving while impaired, delinquent acts, and child abuse and neglect committed as a result of alcohol and other drug abuse or dependence, and child abuse and neglect where alcohol and other drug abuse or dependence are significant factors in the child abuse and neglect. It is the intent of the General Assembly by this Article to create a program to facilitate the creation of local drug treatment court programs and driving while impaired (DWI) treatment court programs.  (1995, c. 507, s. 21.6(a); 1998‑23, s. 9; 1998‑212, s. 16.15(a), (b); 2001‑424, s. 22.8(a); 2009‑451, s. 15.11.)



§ 7A-792. Goals.

§ 7A‑792.  Goals.

The goals of the drug treatment court programs funded under this Article include the following:

(1)        To reduce alcoholism and other drug dependencies among adult and juvenile offenders and defendants and among respondents in juvenile petitions for abuse, neglect, or both;

(2)        To reduce criminal and delinquent recidivism and the incidence of child abuse and neglect;

(3)        To reduce the aclohol‑related and other drug‑related court workload;

(4)        To increase the personal, familial, and societal accountability of adult and juvenile offenders and defendants and respondents in juvenile petitions for abuse, neglect, or both; and

(5)        To promote effective interaction and use of resources among criminal and juvenile justice personnel, child protective services personnel, and community agencies. (1995, c. 507, s. 21.6(a); 1998‑23, s. 9; 1998‑212, s. 16.15(a); 2001‑424, s. 22.8(b).)



§ 7A-793. Establishment of Program.

§ 7A‑793.  Establishment of Program.

The North Carolina Drug Treatment Court Program is established in the Administrative Office of the Courts to facilitate the creation and funding of local drug treatment court programs. The Director of the Administrative Office of the Courts shall provide any necessary staff for planning, organizing, and administering the program. Local drug treatment court programs funded pursuant to this Article shall be operated consistently with the guidelines adopted pursuant to G.S. 7A‑795. Local drug treatment court programs established and funded pursuant to this Article may consist of adult drug treatment court programs, juvenile drug treatment court programs, family drug treatment court programs, or any combination of these programs. (1995, c. 507, s. 21.6(a); 1998‑23, s. 9; 1998‑212, s. 16.15(a), (c); 2001‑424, s. 22.8(c).)



§ 7A-794. Fund administration.

§ 7A‑794.  Fund administration.

The Drug Treatment Court Program Fund is created in the Administrative Office of the Courts and is administered by the Director of the Administrative Office of the Courts in consultation with the State Drug Treatment Court Advisory Committee. (1995, c. 507, s. 21.6(a); 1998‑23, s. 9; 1998‑212, s. 16.15(a), (d); 2007‑393, s. 12.)



§ 7A-795. State Drug Treatment Court Advisory Committee.

§ 7A‑795.  State Drug Treatment Court Advisory Committee.

The State Drug Treatment Court Advisory Committee is established to develop and recommend to the Director of the Administrative Office of the Courts guidelines for the drug treatment court program and to monitor local programs wherever they are implemented. The Committee shall be chaired by the Director or the Director's designee and shall consist of not less than seven members appointed by the Director and broadly representative of the courts, law enforcement, corrections, juvenile justice, child protective services, and substance abuse treatment communities. In developing guidelines, the Advisory Committee shall consider the Substance Abuse and the Courts Action Plan and other recommendations of the Substance Abuse and the Courts State Task Force. (1995, c. 507, s. 21.6(a); 1998‑23, s. 9; 1998‑212, s. 16.15(a), (e); 2001‑424, s. 22.8(d).)



§ 7A-796. Local drug treatment court management committee.

§ 7A‑796.  Local drug treatment court management committee.

Each judicial district choosing to establish a drug treatment court shall form a local drug treatment court management committee, which shall be comprised to assure representation appropriate to the type or types of drug treatment court operations to be conducted in the district and shall consist of persons appointed by the senior resident superior court judge with the concurrence of the chief district court judge and the district attorney for that district, chosen from the following list:

(1)        A judge of the superior court;

(2)        A judge of the district court;

(3)        A district attorney or assistant district attorney;

(4)        A public defender or assistant public defender in judicial districts served by a public defender;

(5)        An attorney representing a county department of social services within the district;

(6)        A representative of the guardian ad litem;

(7)        A member of the private criminal defense bar;

(8)        A member of the private bar who represents respondents in department of social services juvenile matters;

(9)        A clerk of superior court;

(10)      The trial court administrator in judicial districts served by a trial court administrator;

(11)      The director or member of the child welfare services division of a county department of social services within the district;

(12)      The chief juvenile court counselor for the district;

(13)      A probation officer;

(14)      A local law enforcement officer;

(15)      A representative of the local school administrative unit;

(16)      A representative of the local community college;

(17)      A representative of the treatment providers;

(18)      A representative of the area mental health program;

(19)      Any local drug treatment coordinator; and

(20)      Any other persons selected by the local management committee.

The local drug treatment court management committee shall develop local guidelines and procedures, not inconsistent with the State guidelines, that are necessary for the operation and evaluation of the local drug treatment court.  (1995, c. 507, s. 21.6(a); 1998‑23, s. 9; 1998‑212, s. 16.15(a), (f); 2001‑424, s. 22.8(e); 2008‑187, s. 4.)



§ 7A-797. Eligible population; drug treatment court procedures.

§ 7A‑797.  Eligible population; drug treatment court procedures.

The Director of the Administrative Office of the Courts, in conjunction with the State Drug Treatment Court Advisory Committee, shall develop criteria for eligibility and other procedural and substantive guidelines for drug treatment court operation. (1995, c. 507, s. 21.6(a); 1998‑212, s. 16.15(a).)



§ 7A-798: Repealed by Session Laws 2007-393, s. 13, effective October 1, 2007.

§ 7A‑798: Repealed by Session Laws 2007‑393, s. 13, effective October 1, 2007.



§ 7A-799. Treatment not guaranteed.

§ 7A‑799.  Treatment not guaranteed.

Nothing contained in this Article shall confer a right or an expectation of a right to treatment for a defendant or offender within the criminal or juvenile justice system or a respondent in a juvenile petition for abuse, neglect, or both. (1995, c. 507, s. 21.6(a); 1998‑23, s. 9; 1998‑212, s. 16.15(a); 2001‑424, s. 22.8(f).)



§ 7A-800. Payment of costs of treatment program.

§ 7A‑800.  Payment of costs of treatment program.

Each defendant, offender, or respondent in a juvenile petition for abuse, neglect, or both, who receives treatment under a local drug treatment court program shall contribute to the cost of the alcohol and other drug abuse or dependency treatment received in the drug treatment court program, based upon guidelines developed by the local drug treatment court management committee. (1995, c. 507, s. 21.6(a); 1998‑23, s. 9; 1998‑212, s. 16.15(a), (h); 2001‑424, s. 22.8(g).)



§ 7A-801. Monitoring and annual report.

§ 7A‑801.  Monitoring and annual report.

The Administrative Office of the Courts shall monitor all State‑recognized and funded local drug treatment courts, prepare an annual report on the implementation, operation, and effectiveness of the statewide drug treatment court program, and submit the report to the General Assembly by March 1 of each year. Each local drug treatment court program shall submit evaluation reports to the Administrative Office of the Courts as requested. (1995, c. 507, s. 21.6(a); 1998‑23, s. 9; 1998‑212, s. 16.15(a), (i); 2007‑393, s. 14.)



§ 7A-802. Reserved for future codification purposes.

§ 7A-802. Reserved for future codification purposes.



§ 7A-803. Reserved for future codification purposes.

§ 7A-803. Reserved for future codification purposes.



§ 7A-804. Reserved for future codification purposes.

§ 7A-804. Reserved for future codification purposes.



§ 7A-805. Establishment and purpose.

SUBCHAPTER XV. CONFERENCE OF CLERKS OF SUPERIOR COURT.

Article 63.

Conference of Clerks of Superior Court.

§ 7A‑805.  Establishment and purpose.

There is created the Conference of Clerks of Superior Court of North Carolina, of which each clerk of superior court is a member. The purpose of the Conference is to assist in improving the administration of justice in North Carolina by coordinating the efforts of the various clerks of superior court, by assisting them in the administration of their offices, and by exercising the powers and performing the duties provided for in this Article. (2005‑100, s. 1.)



§ 7A-806. Annual meetings; organization; election of officers.

§ 7A‑806.  Annual meetings; organization; election of officers.

(a)        Annual Meetings.  The Conference shall meet each summer and winter at a time and place selected by the President of the Conference.

(b)        Election of Officers.  Officers of the Conference are a President, two Vice Presidents, a Secretary, a Treasurer, and other officers from among its membership that the Conference may designate in its bylaws. Officers are elected for one‑year terms at the annual summer conference and take office immediately following their election.

(c)        Executive Committee.  The Executive Committee of the Conference consists of the President, the two Vice Presidents, the Secretary, the Treasurer, and seven other members of the Conference. One of these seven members shall be the immediate past president if there is one and that past president continues to be a member.

(d)        Organization and Functioning; Bylaws.  The bylaws may provide for the organization and functioning of the Conference, including the powers and duties of its officers and committees. The bylaws shall state the number of members required to constitute a quorum at any meeting of the Conference or the Executive Committee. The bylaws shall set out the procedure for amending the bylaws.

(e)        Calling Meetings; Duty to Attend.  The President or the Executive Committee may call a meeting of the Conference upon 10 days' notice to the members, except upon written waiver of notice signed by at least three‑fourths of the members. A member should attend each meeting of the Conference and the Executive Committee of which he is given notice. Members are entitled to reimbursement for travel and subsistence expenses at the rate applicable to State employees. (2005‑100, s. 1; 2006‑66, s. 14.20(a); 2006‑221, s. 15.)



§ 7A-807. Powers of Conference.

§ 7A‑807.  Powers of Conference.

(a)        The Conference may:

(1)        Cooperate with citizens and other public and private agencies to promote the effective administration of justice.

(2)        Develop advisory manuals to assist in the organization and administration of their offices, case management, calendaring, case tracking, filing, and office procedures.

(3)        Work with the cooperation of the Administrative Office of the Courts and the Institute of Government of the School of Government at UNC‑Chapel Hill to provide education and training programs for the clerks of superior court and their staff.

(b)        The Conference may not adopt rules pursuant to Chapter 150B of the General Statutes. (2005‑100, s. 1.)



§ 7A-808. Executive secretary; clerical support.

§ 7A‑808.  Executive secretary; clerical support.

The Conference may employ an executive secretary and any necessary supporting staff to assist it in carrying out its duties. (2005‑100, s. 1.)



§ 7A-809. Reports.

§ 7A‑809.  Reports.

The Conference of Clerks of Superior Court shall, in consultation with the registers of deeds, annually study the status of the individual counties and judicial districts as to whether or not the clerks of superior court or the registers of deeds are implementing Session Laws 2009-355 and report results of the study to the Joint Legislative Commission on Governmental Operations on or before March 1 of each year. (2009‑355, s. 4.)






Chapter 7B - Juvenile Code.

§ 7B-100. Purpose.

Chapter 7B.

Juvenile Code.

SUBCHAPTER I. ABUSE, NEGLECT, DEPENDENCY.

Article 1.

Purposes; Definitions.

§ 7B‑100.  Purpose.

This Subchapter shall be interpreted and construed so as to implement the following purposes and policies:

(1)        To provide procedures for the hearing of juvenile cases that assure fairness and equity and that protect the constitutional rights of juveniles and parents;

(2)        To develop a disposition in each juvenile case that reflects consideration of the facts, the needs and limitations of the juvenile, and the strengths and weaknesses of the family.

(3)        To provide for services for the protection of juveniles by means that respect both the right to family autonomy and the juveniles' needs for safety, continuity, and permanence; and

(4)        To provide standards for the removal, when necessary, of juveniles from their homes and for the return of juveniles to their homes consistent with preventing the unnecessary or inappropriate separation of juveniles from their parents.

(5)        To provide standards, consistent with the Adoption and Safe Families Act of 1997, P.L. 105‑89, for ensuring that the best interests of the juvenile are of paramount consideration by the court and that when it is not in the juvenile's best interest to be returned home, the juvenile will be placed in a safe, permanent home within a reasonable amount of time. (1979, c. 815, s. 1; 1987 (Reg. Sess., 1988), c. 1090, s. 1; 1998‑202, s. 6; 1999‑456, s. 60; 2003‑140, s. 5.)



§ 7B-101. Definitions.

§ 7B‑101.  Definitions.

As used in this Subchapter, unless the context clearly requires otherwise, the following words have the listed meanings:

(1)        Abused juveniles.  Any juvenile less than 18 years of age whose parent, guardian, custodian, or caretaker:

a.         Inflicts or allows to be inflicted upon the juvenile a serious physical injury by other than accidental means;

b.         Creates or allows to be created a substantial risk of serious physical injury to the juvenile by other than accidental means;

c.         Uses or allows to be used upon the juvenile cruel or grossly inappropriate procedures or cruel or grossly inappropriate devices to modify behavior;

d.         Commits, permits, or encourages the commission of a violation of the following laws by, with, or upon the juvenile: first‑degree rape, as provided in G.S. 14‑27.2; rape of a child by an adult offender, as provided in G.S. 14‑27.2A; second degree rape as provided in G.S. 14‑27.3; first‑degree sexual offense, as provided in G.S. 14‑27.4; sexual offense with a child by an adult offender, as provided in G.S. 14‑27.4A; second degree sexual offense, as provided in G.S. 14‑27.5; sexual act by a custodian, as provided in G.S. 14‑27.7; crime against nature, as provided in G.S. 14‑177; incest, as provided in G.S. 14‑178; preparation of obscene photographs, slides, or motion pictures of the juvenile, as provided in G.S. 14‑190.5; employing or permitting the juvenile to assist in a violation of the obscenity laws as provided in G.S. 14‑190.6; dissemination of obscene material to the juvenile as provided in G.S. 14‑190.7 and G.S. 14‑190.8; displaying or disseminating material harmful to the juvenile as provided in G.S. 14‑190.14 and G.S. 14‑190.15; first and second degree sexual exploitation of the juvenile as provided in G.S. 14‑190.16 and G.S. 14‑190.17; promoting the prostitution of the juvenile as provided in G.S. 14‑190.18; and taking indecent liberties with the juvenile, as provided in G.S. 14‑202.1;

e.         Creates or allows to be created serious emotional damage to the juvenile; serious emotional damage is evidenced by a juvenile's severe anxiety, depression, withdrawal, or aggressive behavior toward himself or others; or

f.          Encourages, directs, or approves of delinquent acts involving moral turpitude committed by the juvenile.

(2)        Aggravated circumstances.  Any circumstance attending to the commission of an act of abuse or neglect which increases its enormity or adds to its injurious consequences, including, but not limited to, abandonment, torture, chronic abuse, or sexual abuse.

(3)        Caretaker.  Any person other than a parent, guardian, or custodian who has responsibility for the health and welfare of a juvenile in a residential setting. A person responsible for a juvenile's health and welfare means a stepparent, foster parent, an adult member of the juvenile's household, an adult relative entrusted with the juvenile's care, any person such as a house parent or cottage parent who has primary responsibility for supervising a juvenile's health and welfare in a residential child care facility or residential educational facility, or any employee or volunteer of a division, institution, or school operated by the Department of Health and Human Services. "Caretaker" also means any person who has the responsibility for the care of a juvenile in a child care facility as defined in Article 7 of Chapter 110 of the General Statutes and includes any person who has the approval of the care provider to assume responsibility for the juveniles under the care of the care provider. Nothing in this subdivision shall be construed to impose a legal duty of support under Chapter 50 or Chapter 110 of the General Statutes. The duty imposed upon a caretaker as defined in this subdivision shall be for the purpose of this Subchapter only.

(4)        Clerk.  Any clerk of superior court, acting clerk, or assistant or deputy clerk.

(5)        Community‑based program.  A program providing nonresidential or residential treatment to a juvenile in the community where the juvenile's family lives. A community‑based program may include specialized foster care, family counseling, shelter care, and other appropriate treatment.

(6)        Court.  The district court division of the General Court of Justice.

(7)        Court of competent jurisdiction.  A court having the power and authority of law to act at the time of acting over the subject matter of the cause.

(7a)      Criminal history.  A local, State, or federal criminal history of conviction or pending indictment of a crime, whether a misdemeanor or a felony, involving violence against a person.

(8)        Custodian.  The person or agency that has been awarded legal custody of a juvenile by a court or a person, other than parents or legal guardian, who has assumed the status and obligation of a parent without being awarded the legal custody of a juvenile by a court.

(9)        Dependent juvenile.  A juvenile in need of assistance or placement because the juvenile has no parent, guardian, or custodian responsible for the juvenile's care or supervision or whose parent, guardian, or custodian is unable to provide for the care or supervision and lacks an appropriate alternative child care arrangement.

(10)      Director.  The director of the county department of social services in the county in which the juvenile resides or is found, or the director's representative as authorized in G.S. 108A‑14.

(11)      District.  Any district court district as established by G.S. 7A‑133.

(11a)    Family assessment response.  A response to selected reports of child neglect and dependency as determined by the Director using a family‑centered approach that is protection and prevention oriented and that evaluates the strengths and needs of the juvenile's family, as well as the condition of the juvenile.

(11b)    Investigative assessment response.  A response to reports of child abuse and selected reports of child neglect and dependency as determined by the Director using a formal information gathering process to determine whether a juvenile is abused, neglected, or dependent.

(12)      Judge.  Any district court judge.

(13)      Judicial district.  Any district court district as established by G.S. 7A‑133.

(14)      Juvenile.  A person who has not reached the person's eighteenth birthday and is not married, emancipated, or a member of the armed forces of the United States.

(15)      Neglected juvenile.  A juvenile who does not receive proper care, supervision, or discipline from the juvenile's parent, guardian, custodian, or caretaker; or who has been abandoned; or who is not provided necessary medical care; or who is not provided necessary remedial care; or who lives in an environment injurious to the juvenile's welfare; or who has been placed for care or adoption in violation of law. In determining whether a juvenile is a neglected juvenile, it is relevant whether that juvenile lives in a home where another juvenile has died as a result of suspected abuse or neglect or lives in a home where another juvenile has been subjected to abuse or neglect by an adult who regularly lives in the home.

(16)      Petitioner.  The individual who initiates court action, whether by the filing of a petition or of a motion for review alleging the matter for adjudication.

(17)      Prosecutor.  The district attorney or assistant district attorney assigned by the district attorney to juvenile proceedings.

(18)      Reasonable efforts.  The diligent use of preventive or reunification services by a department of social services when a juvenile's remaining at home or returning home is consistent with achieving a safe, permanent home for the juvenile within a reasonable period of time. If a court of competent jurisdiction determines that the juvenile is not to be returned home, then reasonable efforts means the diligent and timely use of permanency planning services by a department of social services to develop and implement a permanent plan for the juvenile.

(18a)    Responsible individual.  An individual identified by the director as the person who is responsible for rendering a juvenile abused or seriously neglected.

(19)      Safe home.  A home in which the juvenile is not at substantial risk of physical or emotional abuse or neglect.

(20)      Shelter care.  The temporary care of a juvenile in a physically unrestricting facility pending court disposition.

(21)      Substantial evidence.  Relevant evidence a reasonable mind would accept as adequate to support a conclusion.

(22)      Working day.  Any day other than a Saturday, Sunday, or a legal holiday when the courthouse is closed for transactions.

The singular includes the plural, the masculine singular includes the feminine singular and masculine and feminine plural unless otherwise specified.  (1979, c. 815, s. 1; 1981, c. 336; c. 359, s. 2; c. 469, ss. 1‑3; c. 716, s. 1; 1985, c. 648; c. 757, s. 156(q); 1985 (Reg. Sess., 1986), c. 852, s. 16; 1987, c. 162; c. 695; 1987 (Reg. Sess., 1988), c. 1037, ss. 36, 37; 1989 (Reg. Sess., 1990), c. 815, s. 1; 1991, c. 258, s. 3; c. 273, s. 11; 1991 (Reg. Sess., 1992), c. 1030, s. 3; 1993, c. 324, s. 1; c. 516, ss. 1‑3; 1997‑113, s. 1; 1997‑390, s. 3; 1997‑390, s. 3.2; 1997‑443, s. 11A.118(a); 1997‑506, s. 30; 1998‑202, s. 6; 1998‑229, ss. 1, 18; 1999‑190, s. 1; 1999‑318, s. 1; 1999‑456, s. 60; 2005‑55, s. 1; 2005‑399, s. 1; 2009‑38, s. 1.)



§ 7B-200. Jurisdiction.

Article 2.

Jurisdiction.

§ 7B‑200.  Jurisdiction.

(a)        The court has exclusive, original jurisdiction over any case involving a juvenile who is alleged to be abused, neglected, or dependent. This jurisdiction does not extend to cases involving adult defendants alleged to be guilty of abuse or neglect.

The court also has exclusive original jurisdiction of the following proceedings:

(1)        Proceedings under the Interstate Compact on the Placement of Children set forth in Article 38 of this Chapter.

(2)        Proceedings involving judicial consent for emergency surgical or medical treatment for a juvenile when the juvenile's parent, guardian, custodian, or other person who has assumed the status and obligation of a parent without being awarded legal custody of the juvenile by a court refuses to consent for treatment to be rendered.

(3)        Proceedings to determine whether a juvenile should be emancipated.

(4)        Proceedings to terminate parental rights.

(5)        Proceedings to review the placement of a juvenile in foster care pursuant to an agreement between the juvenile's parents or guardian and a county department of social services.

(6)        Proceedings in which a person is alleged to have obstructed or interfered with an investigation required by G.S. 7B‑302.

(7)        Proceedings involving consent for an abortion on an unemancipated minor under Article 1A, Part 2 of Chapter 90 of the General Statutes.

(8)        Proceedings by an underage party seeking judicial authorization to marry under Article 1 of Chapter 51 of the General Statutes.

(9)        Petitions for expunction of an individual's name from the responsible individuals list under Article 3A of this Chapter.

(b)        The court shall have jurisdiction over the parent or guardian of a juvenile who has been adjudicated abused, neglected, or dependent, as provided by G.S. 7B‑904, provided the parent or guardian has been properly served with summons pursuant to G.S. 7B‑406.

(c)        When the court obtains jurisdiction over a juvenile as the result of a petition alleging that the juvenile is abused, neglected, or dependent:

(1)        Any other civil action in this State in which the custody of the juvenile is an issue is automatically stayed as to that issue, unless the juvenile proceeding and the civil custody action or claim are consolidated pursuant to subsection (d) of this section or the court in the juvenile proceeding enters an order dissolving the stay.

(2)        If an order entered in the juvenile proceeding and an order entered in another civil custody action conflict, the order in the juvenile proceeding controls as long as the court continues to exercise jurisdiction in the juvenile proceeding.

(d)        Notwithstanding G.S. 50‑13.5(f), the court in a juvenile proceeding may order that any civil action or claim for custody filed in the district be consolidated with the juvenile proceeding. If a civil action or claim for custody of the juvenile is filed in another district, the court in the juvenile proceeding, for good cause and after consulting with the court in the other district, may: (i) order that the civil action or claim for custody be transferred to the county in which the juvenile proceeding is filed; or (ii) order a change of venue in the juvenile proceeding and transfer the juvenile proceeding to the county in which the civil action or claim is filed. The court in the juvenile proceeding may also proceed in the juvenile proceeding while the civil action or claim remains stayed or dissolve the stay of the civil action or claim and stay the juvenile proceeding pending a resolution of the civil action or claim. (1979, c. 815, s. 1; 1983, c. 837, s. 1; 1985, c. 459, s. 2; 1987, c. 409, s. 2; 1995, c. 328, s. 3; c. 462, s. 2; 1996, 2nd Ex. Sess., c. 18, s. 23.2(c); 1998‑202, s. 6; 1999‑456, s. 60; 2001‑62, s. 13; 2005‑320, s. 1; 2005‑399, s. 4.)



§ 7B-201. Retention and termination of jurisdiction.

§ 7B‑201.  Retention and termination of jurisdiction.

(a)        When the court obtains jurisdiction over a juvenile, jurisdiction shall continue until terminated by order of the court or until the juvenile reaches the age of 18 years or is otherwise emancipated, whichever occurs first.

(b)        When the court's jurisdiction terminates, whether automatically or by court order, the court thereafter shall not modify or enforce any order previously entered in the case, including any juvenile court order relating to the custody, placement, or guardianship of the juvenile. The legal status of the juvenile and the custodial rights of the parties shall revert to the status they were before the juvenile petition was filed, unless applicable law or a valid court order in another civil action provides otherwise. Termination of the court's jurisdiction in an abuse, neglect, or dependency proceeding, however, shall not affect any of the following:

(1)        A civil custody order entered pursuant to G.S. 7B‑911.

(2)        An order terminating parental rights.

(3)        A pending action to terminate parental rights, unless the court orders otherwise.

(4)        Any proceeding in which the juvenile is alleged to be or has been adjudicated undisciplined or delinquent.

(5)        The court's jurisdiction in relation to any new abuse, neglect, or dependency petition that is filed. (1979, c. 815, s. 1; 1981, c. 469, s. 4;  1996, 2nd Ex. Sess., c. 18, s. 23.2(d); 1998‑202, s. 6; 1999‑456, s. 60; 2005‑320, s. 2.)



§ 7B-202. Permanency mediation.

§ 7B‑202.  Permanency mediation.

(a)        The Administrative Office of the Courts shall establish a Permanency Mediation Program to provide statewide and uniform services to resolve issues in cases under this Subchapter in which a juvenile is alleged or has been adjudicated to be abused, neglected, or dependent, or in which a petition or motion to terminate a parent's rights has been filed. Participants in the mediation shall include the parties and their attorneys, including the guardian ad litem and attorney advocate for the child; provided, the court may allow mediation to proceed without the participation of a parent whose identity is unknown, a party who was served and has not made an appearance, or a parent, guardian, or custodian who has not been served despite a diligent attempt to serve the person. Upon a finding of good cause, the court may allow mediation to proceed without the participation of a parent who is unable to participate due to incarceration, illness, or some other cause. Others may participate by agreement of the parties, their attorneys, and the mediator, or by order of the court.

(b)        The Administrative Office of the Courts shall establish in phases a statewide Permanency Mediation Program consisting of local district programs to be established in all judicial districts of the State. The Director of the Administrative Office of the Courts is authorized to approve contractual agreements for such services as executed by order of the Chief District Court Judge of a district court district, such contracts to be exempt from competitive bidding procedures under Chapter 143 of the General Statutes. The Administrative Office of the Courts shall promulgate policies and regulations necessary and appropriate for the administration of the program. Any funds appropriated by the General Assembly for the establishment and maintenance of permanency mediation programs under this Article shall be administered by the Administrative Office of the Courts.

(c)        Mediation proceedings shall be held in private and shall be confidential. Except as provided otherwise in this section, all verbal or written communications from participants in the mediation to the mediator or between or among the participants in the presence of the mediator are absolutely privileged and inadmissible in court.

(d)        Neither the mediator nor any party or other person involved in mediation sessions under this section shall be competent to testify to communications made during or in furtherance of such mediation sessions; provided, there is no confidentiality or privilege as to communications made in furtherance of a crime or fraud. Nothing in this subsection shall be construed as permitting an individual to obtain immunity from prosecution for criminal conduct or as excusing an individual from the reporting requirements of Article 3 of Chapter 7B of the General Statutes or G.S. 108A‑102.

(e)        Any agreement reached by the parties as a result of the mediation, whether referred to as a "placement agreement," "case plan," or some similar name, shall be reduced to writing, signed by each party, and submitted to the court as soon as practicable. Unless the court finds good reason not to, the court shall incorporate the agreement in a court order, and the agreement shall become enforceable as a court order. If some or all of the issues referred to mediation are not resolved by mediation, the mediator shall report that fact to the court. (2006‑187, s. 4(a).)



§§ 7B-203 through 7B-299. Reserved for future codification purposes.

§§ 7B‑203 through 7B‑299.  Reserved for future codification purposes.



§ 7B-300. Protective services.

Article 3.

Screening of Abuse and Neglect Complaints.

§ 7B‑300.  Protective services.

The director of the department of social services in each county of the State shall establish protective services for juveniles alleged to be abused, neglected, or dependent.

Protective services shall include the screening of reports, the performance of an assessment using either a family assessment response or an investigative assessment response, casework, or other counseling services to parents, guardians, or other caretakers as provided by the director to help the parents, guardians, or other caretakers and the court to prevent abuse or neglect, to improve the quality of child care, to be more adequate parents, guardians, or caretakers, and to preserve and stabilize family life.

The provisions of this Article shall also apply to child care facilities as defined in G.S. 110‑86. (1979, c. 815, s. 1; 1981, c. 359, s. 1; 1991 (Reg. Sess., 1992), c. 923, s. 1; 1997‑506, s. 31; 1998‑202, s. 6; 1999‑456, s. 60; 2005‑55, s. 2.)



§ 7B-301. Duty to report abuse, neglect, dependency, or death due to maltreatment.

§ 7B‑301.  Duty to report abuse, neglect, dependency, or death due to maltreatment.

Any person or institution who has cause to suspect that any juvenile is abused, neglected, or dependent, as defined by G.S. 7B‑101, or has died as the result of maltreatment, shall report the case of that juvenile to the director of the department of social services in the county where the juvenile resides or is found. The report may be made orally, by telephone, or in writing. The report shall include information as is known to the person making it including the name and address of the juvenile; the name and address of the juvenile's parent, guardian, or caretaker; the age of the juvenile; the names and ages of other juveniles in the home; the present whereabouts of the juvenile if not at the home address; the nature and extent of any injury or condition resulting from abuse, neglect, or dependency; and any other information which the person making the report believes might be helpful in establishing the need for protective services or court intervention. If the report is made orally or by telephone, the person making the report shall give the person's name, address, and telephone number. Refusal of the person making the report to give a name shall not preclude the department's assessment of the alleged abuse, neglect, dependency, or death as a result of maltreatment.

Upon receipt of any report of sexual abuse of the juvenile in a child care facility, the director shall notify the State Bureau of Investigation within 24 hours or on the next workday. If sexual abuse in a child care facility is not alleged in the initial report, but during the course of the assessment there is reason to suspect that sexual abuse has occurred, the director shall immediately notify the State Bureau of Investigation. Upon notification that sexual abuse may have occurred in a child care facility, the State Bureau of Investigation may form a task force to investigate the report. (1979, c. 815, s. 1; 1991 (Reg. Sess., 1992), c. 923, s. 2; 1993, c. 516, s. 4; 1997‑506, s. 32; 1998‑202, s. 6; 1999‑456, s. 60; 2005‑55, s. 3.)



§ 7B-302. Assessment by director; access to confidential information; notification of person making the report.

§ 7B‑302.  Assessment by director; access to confidential information; notification of person making the report.

(a)        When a report of abuse, neglect, or dependency is received, the director of the department of social services shall make a prompt and thorough assessment, using either a family assessment response or an investigative assessment response, in order to ascertain the facts of the case, the extent of the abuse or neglect, and the risk of harm to the juvenile, in order to determine whether protective services should be provided or the complaint filed as a petition. When the report alleges abuse, the director shall immediately, but no later than 24 hours after receipt of the report, initiate the assessment. When the report alleges neglect or dependency, the director shall initiate the assessment within 72 hours following receipt of the report. When the report alleges abandonment, the director shall immediately initiate an assessment, take appropriate steps to assume temporary custody of the juvenile, and take appropriate steps to secure an order for nonsecure custody of the juvenile. The assessment and evaluation shall include a visit to the place where the juvenile resides, except when the report alleges abuse or neglect in a child care facility as defined in Article 7 of Chapter 110 of the General Statutes. When a report alleges abuse or neglect in a child care facility as defined in Article 7 of Chapter 110 of the General Statutes, a visit to the place where the juvenile resides is not required. When the report alleges abandonment, the assessment shall include a request from the director to law enforcement officials to investigate through the North Carolina Center for Missing Persons and other national and State resources whether the juvenile is a missing child.

(a1)      All information received by the department of social services, including the identity of the reporter, shall be held in strictest confidence by the department, except that:

(1)        The department shall disclose confidential information to any federal, State, or local government entity or its agent in order to protect a juvenile from abuse or neglect. Any confidential information disclosed to any federal, State, or local government entity or its agent under this subsection shall remain confidential with the other government entity or its agent and shall only be redisclosed for purposes directly connected with carrying out that entity's mandated responsibilities.

(2)        The information may be examined upon request by the juvenile's guardian ad litem or the juvenile, including a juvenile who has reached age 18 or been emancipated.

(3)        A district or superior court judge of this State presiding over a civil matter in which the department of social services is not a party may order the department to release confidential information, after providing the department with reasonable notice and an opportunity to be heard and then determining that the information is relevant and necessary to the trial of the matter before the court and unavailable from any other source. This subdivision shall not be construed to relieve any court of its duty to conduct hearings and make findings required under relevant federal law, before ordering the release of any private medical or mental health information or records related to substance abuse or HIV status or treatment. The department of social services may surrender the requested records to the court, for in camera review, if the surrender is necessary to make the required determinations.

(4)        A district or superior court judge of this State presiding over a criminal or delinquency matter shall conduct an in camera review prior to releasing to the defendant or juvenile any confidential records maintained by the department of social services, except those records the defendant or juvenile is entitled to pursuant to subdivision (2) of this subsection.

(5)        The department may disclose confidential information to a parent, guardian, custodian, or caretaker in accordance with G.S. 7B‑700 of this Subchapter.

(a2)      If the director, at any time after receiving a report that a juvenile may be abused, neglected, or dependent, determines that the juvenile's legal residence is in another county, the director shall promptly notify the director in the county of the juvenile's residence, and the two directors shall coordinate efforts to ensure that appropriate actions are taken.

(b)        When a report of a juvenile's death as a result of suspected maltreatment or a report of suspected abuse, neglect, or dependency of a juvenile in a noninstitutional setting is received, the director of the department of social services shall immediately ascertain if other juveniles live in the home, and, if so, initiate an assessment in order to determine whether they require protective services or whether immediate removal of the juveniles from the home is necessary for their protection. When a report of a juvenile's death as a result of maltreatment or a report of suspected abuse, neglect, or dependency of a juvenile in an institutional setting such as a residential child care facility or residential educational facility is received, the director of the department of social services shall immediately ascertain if other juveniles remain in the facility subject to the alleged perpetrator's care or supervision, and, if so, assess the circumstances of those juveniles in order to determine whether they require protective services or whether immediate removal of those juveniles from the facility is necessary for their protection.

(c)        If the assessment indicates that abuse, neglect, or dependency has occurred, the director shall decide whether immediate removal of the juvenile or any other juveniles in the home is necessary for their protection. If immediate removal does not seem necessary, the director shall immediately provide or arrange for protective services. If the parent, guardian, custodian, or caretaker refuses to accept the protective services provided or arranged by the director, the director shall sign a petition seeking to invoke the jurisdiction of the court for the protection of the juvenile or juveniles.

(d)        If immediate removal seems necessary for the protection of the juvenile or other juveniles in the home, the director shall sign a petition that alleges the applicable facts to invoke the jurisdiction of the court. Where the assessment shows that it is warranted, a protective services worker may assume temporary custody of the juvenile for the juvenile's protection pursuant to Article 5 of this Chapter.

(d1)      Whenever a juvenile is removed from the home of a parent, guardian, custodian, stepparent, or adult relative entrusted with the juvenile's care due to physical abuse, the director shall conduct a thorough review of the background of the alleged abuser or abusers. This review shall include a criminal history check and a review of any available mental health records. If the review reveals that the alleged abuser or abusers have a history of violent behavior against people, the director shall petition the court to order the alleged abuser or abusers to submit to a complete mental health evaluation by a licensed psychologist or psychiatrist.

(e)        In performing any duties related to the assessment of the report or the provision or arrangement for protective services, the director may consult with any public or private agencies or individuals, including the available State or local law enforcement officers who shall assist in the assessment and evaluation of the seriousness of any report of abuse, neglect, or dependency when requested by the director. The director or the director's representative may make a written demand for any information or reports, whether or not confidential, that may in the director's opinion be relevant to the assessment or provision of protective services. Upon the director's or the director's representative's request and unless protected by the attorney‑client privilege, any public or private agency or individual shall provide access to and copies of this confidential information and these records to the extent permitted by federal law and regulations. If a custodian of criminal investigative information or records believes that release of the information will jeopardize the right of the State to prosecute a defendant or the right of a defendant to receive a fair trial or will undermine an ongoing or future investigation, it may seek an order from a court of competent jurisdiction to prevent disclosure of the information. In such an action, the custodian of the records shall have the burden of showing by a preponderance of the evidence that disclosure of the information in question will jeopardize the right of the State to prosecute a defendant or the right of a defendant to receive a fair trial or will undermine an ongoing or future investigation. Actions brought pursuant to this paragraph shall be set down for immediate hearing, and subsequent proceedings in the actions shall be accorded priority by the trial and appellate courts.

(f)         Within five working days after receipt of the report of abuse, neglect, or dependency, the director shall give written notice to the person making the report, unless requested by that person not to give notice, as to whether the report was accepted for assessment and whether the report was referred to the appropriate State or local law enforcement agency.

(g)        Within five working days after completion of the protective services assessment, the director shall give subsequent written notice to the person making the report, unless requested by that person not to give notice, as to whether there is a finding of abuse, neglect, or dependency, whether the county department of social services is taking action to protect the juvenile, and what action it is taking, including whether or not a petition was filed. The person making the report shall be informed of procedures necessary to request a review by the prosecutor of the director's decision not to file a petition. A request for review by the prosecutor shall be made within five working days of receipt of the second notification. The second notification shall include notice that, if the person making the report is not satisfied with the director's decision, the person may request review of the decision by the prosecutor within five working days of receipt. The person making the report may waive the person's right to this notification, and no notification is required if the person making the report does not identify himself to the director.

(h)        The director or the director's representative may not enter a private residence for assessment purposes without at least one of the following:

(1)        The reasonable belief that a juvenile is in imminent danger of death or serious physical injury.

(2)        The permission of the parent or person responsible for the juvenile's care.

(3)        The accompaniment of a law enforcement officer who has legal authority to enter the residence.

(4)        An order from a court of competent jurisdiction.  (1979, c. 815, s. 1; 1985, c. 205; 1991, c. 593, s. 1; 1991 (Reg. Sess., 1992), c. 923, s. 3; 1993, c. 516, s. 5; 1995, c. 411, s. 1; 1997‑390, s. 3.1; 1998‑202, s. 6; 1998‑229, ss. 2, 19; 1999‑190, s. 2; 1999‑318, s. 2; 1999‑456, s. 60; 2001‑291, s. 1; 2003‑304, s. 4.1; 2005‑55, s. 4; 2006‑205, s. 1; 2009‑311, s. 1.)



§ 7B-303. Interference with assessment.

§ 7B‑303.  Interference with assessment.

(a)        If any person obstructs or interferes with an assessment  required by G.S. 7B‑302, the director may file a petition naming that person as respondent and requesting an order directing the respondent to cease the obstruction or interference. The petition shall contain the name and date of birth and address of the juvenile who is the subject of the assessment; shall include a concise statement of the basis for initiating the assessment, shall specifically describe the conduct alleged to constitute obstruction of or interference with the assessment; and shall be verified.

(b)        For purposes of this section, obstruction of or interference with an assessment means refusing to disclose the whereabouts of the juvenile, refusing to allow the director to have personal access to the juvenile, refusing to allow the director to observe or interview the juvenile in private, refusing to allow the director access to confidential information and records upon request pursuant to G.S. 7B‑302, refusing to allow the director to arrange for an evaluation of the juvenile by a physician or other expert, or other conduct that makes it impossible for the director to carry out the duty to assess the juvenile's condition.

(c)        Upon filing of the petition, the court shall schedule a hearing to be held not less than five days after service of the petition and summons on the respondent. Service of the petition and summons and notice of hearing shall be made as provided by the Rules of Civil Procedure on the respondent; the juvenile's parent, guardian, custodian, or caretaker; and any other person determined by the court to be a necessary party. If at the hearing on the petition the court finds by clear, cogent, and convincing evidence that the respondent, without lawful excuse, has obstructed or interfered with an assessment required by G.S. 7B‑302, the court may order the respondent to cease such obstruction or interference. The burden of proof shall be on the petitioner.

(d)        If the director has reason to believe that the juvenile is in need of immediate protection or assistance, the director shall so allege in the petition and may seek an ex parte order from the court. If the court, from the verified petition and any inquiry the court makes of the director, finds probable cause to believe both that the juvenile is at risk of immediate harm and that the respondent is obstructing or interfering with the director's ability to assess the juvenile's condition, the court may enter an ex parte order directing the respondent to cease the obstruction or interference. The order shall be limited to provisions necessary to enable the director to conduct an assessment sufficient to determine whether the juvenile is in need of immediate protection or assistance. Within 10 days after the entry of an ex parte order under this subsection, a hearing shall be held to determine whether there is good cause for the continuation of the order or the entry of a different order. An order entered under this subsection shall be served on the respondent along with a copy of the petition, summons, and notice of hearing.

(e)        The director may be required at a hearing under this section to reveal the identity of any person who made a report of suspected abuse, neglect, or dependency as required by G.S. 7B‑301.

(f)         An order entered pursuant to this section is enforceable by civil or criminal contempt as provided in Chapter 5A of the General Statutes. (1987, c. 409, s. 1; 1993, c. 516, s. 6; 1998‑202, s. 6; 1999‑456, s. 60; 2005‑55, s. 5.)



§ 7B-304: Repealed by Session Laws 2003, c. 140, s. 1, effective June 4, 2003.

§ 7B‑304: Repealed by Session Laws 2003, c. 140, s. 1, effective June 4, 2003.



§ 7B-305. Request for review by prosecutor.

§ 7B‑305.  Request for review by prosecutor.

The person making the report shall have five working days, from receipt of the decision of the director of the department of social services not to petition the court, to notify the prosecutor that the person is requesting a review. The prosecutor shall notify the person making the report and the director of the time and place for the review, and the director shall immediately transmit to the prosecutor a copy of a summary of the assessment. (1979, c. 815, s. 1; 1998‑202, s. 6; 1999‑456, s. 60; 2005‑55, s. 6.)



§ 7B-306. Review by prosecutor.

§ 7B‑306.  Review by prosecutor.

The prosecutor shall review the director's determination that a petition should not be filed within 20 days after the person making the report is notified. The review shall include conferences with the person making the report, the protective services worker, the juvenile, if practicable, and other persons known to have pertinent information about the juvenile or the juvenile's family. At the conclusion of the conferences, the prosecutor may affirm the decision made by the director, may request the appropriate local law enforcement agency to investigate the allegations, or may direct the director to file a petition. (1979, c. 815, s. 1; 1981, c. 469, s. 7; 1993, c. 516, s. 7; 1998‑202, s. 6; 1999‑456, s. 60.)



§ 7B-307. Duty of director to report evidence of abuse, neglect; investigation by local law enforcement; notification of Department of Health and Human Services and State Bureau of Investigation.

§ 7B‑307.  Duty of director to report evidence of abuse, neglect; investigation by local law enforcement; notification of Department of Health and Human Services and State Bureau of Investigation.

(a)        If the director finds evidence that a juvenile may have been abused as defined by G.S. 7B‑101, the director shall make an immediate oral and subsequent written report of the findings to the district attorney or the district attorney's designee and the appropriate local law enforcement agency within 48 hours after receipt of the report. The local law enforcement agency shall immediately, but no later than 48 hours after receipt of the information, initiate and coordinate a criminal investigation with the protective services assessment being conducted by the county department of social services. Upon completion of the investigation, the district attorney shall determine whether criminal prosecution is appropriate and may request the director or the director's designee to appear before a magistrate.

If the director receives information that a juvenile may have been physically harmed in violation of any criminal statute by any person other than the juvenile's parent, guardian, custodian, or caretaker, the director shall make an immediate oral and subsequent written report of that information to the district attorney or the district attorney's designee and to the appropriate local law enforcement agency within 48 hours after receipt of the information. The local law enforcement agency shall immediately, but no later than 48 hours after receipt of the information, initiate a criminal investigation. Upon completion of the investigation, the district attorney shall determine whether criminal prosecution is appropriate.

If the report received pursuant to G.S. 7B‑301 involves abuse or neglect of a juvenile in child care, the director shall notify the Department of Health and Human Services within 24 hours or on the next working day of receipt of the report.

(b)        If the director finds evidence that a juvenile has been abused or neglected as defined by G.S. 7B‑101 in a child care facility, the director shall immediately so notify the Department of Health and Human Services and, in the case of sexual abuse, the State Bureau of Investigation, in such a way as does not violate the law guaranteeing the confidentiality of the records of the department of social services.

(c)        Upon completion of the assessment, the director shall give the Department written notification of the results of the assessment required by G.S. 7B‑302. Upon completion of an assessment of sexual abuse in a child care facility, the director shall also make written notification of the results of the assessment to the State Bureau of Investigation.

The director of the department of social services shall submit a report of alleged abuse, neglect, or dependency cases or child fatalities that are the result of alleged maltreatment to the central registry under the policies adopted by the Social Services Commission. (1979, c. 815, s. 1; 1983, c. 199; 1985, c. 757, s. 156(s)‑(u); 1991, c. 593, s. 2; 1991 (Reg. Sess., 1992), c. 923, s. 4; 1993, c. 516, s. 8; 1997‑443, s. 11A.118(a); 1997‑506, s. 33; 1998‑202, s. 6; 1999‑456, s. 60; 2005‑55, s. 7.)



§ 7B-308. Authority of medical professionals in abuse cases.

§ 7B‑308.  Authority of medical professionals in abuse cases.

(a)        Any physician or administrator of a hospital, clinic, or other medical facility to which a suspected abused juvenile is brought for medical diagnosis or treatment shall have the right, when authorized by the chief district court judge of the district or the judge's designee, to retain physical custody of the juvenile in the facility when the physician who examines the juvenile certifies in writing that the juvenile who is suspected of being abused should remain for medical treatment or that, according to the juvenile's medical evaluation, it is unsafe for the juvenile to return to the juvenile's parent, guardian, custodian, or caretaker. This written certification must be signed by the certifying physician and must include the time and date that the judicial authority to retain custody is given. Copies of the written certification must be appended to the juvenile's medical and judicial records and another copy must be given to the juvenile's parent, guardian, custodian, or caretaker. The right to retain custody in the facility shall exist for up to 12 hours from the time and date contained in the written certification.

(b)        Immediately upon receipt of judicial authority to retain custody, the physician, the administrator, or that person's designee shall so notify the director of social services for the county in which the facility is located. The director shall treat this notification as a report of suspected abuse and shall immediately begin an assessment of the case.

(1)        If the assessment reveals (i) that it is the opinion of the certifying physician that the juvenile is in need of medical treatment to cure or alleviate physical distress or to prevent the juvenile from suffering serious physical injury, and (ii) that it is the opinion of the physician that the juvenile should for these reasons remain in the custody of the facility for 12 hours, but (iii) that the juvenile's parent, guardian, custodian, or caretaker cannot be reached or, upon request, will not consent to the treatment within the facility, the director shall within the initial 12‑hour period file a juvenile petition alleging abuse and setting forth supporting allegations and shall seek a nonsecure custody order. A petition filed and a nonsecure custody order obtained in accordance with this subdivision shall come on for hearing under the regular provisions of this Subchapter unless the director and the certifying physician together voluntarily dismiss the petition.

(2)        In all cases except those described in subdivision (1) above, the director shall conduct the assessment and may initiate juvenile proceedings and take all other steps authorized by the regular provisions of this Subchapter. If the director decides not to file a petition, the physician, the administrator, or that person's designee may ask the prosecutor to review this decision according to the provisions of G.S. 7B‑305 and G.S. 7B‑306.

(c)        If, upon hearing, the court determines that the juvenile is found in a county other than the county of legal residence, in accord with G.S. 153A‑257, the juvenile may be transferred, in accord with G.S. 7B‑903(2), to the custody of the department of social services in the county of residence.

(d)        If the court, upon inquiry, determines that the medical treatment rendered was necessary and appropriate, the cost of that treatment may be charged to the parents, guardian, custodian, or caretaker, or, if the parents are unable to pay, to the county of residence in accordance with G.S. 7B‑903 and G.S. 7B‑904.

(e)        Except as otherwise provided, a petition begun under this section shall proceed in like manner with petitions begun under G.S. 7B‑302.

(f)         The procedures in this section are in addition to, and not in derogation of, the abuse and neglect reporting provisions of G.S. 7B‑301 and the temporary custody provisions of G.S. 7B‑500. Nothing in this section shall preclude a physician or administrator and a director of social services from following the procedures of G.S. 7B‑301 and G.S. 7B‑500 whenever these procedures are more appropriate to the juvenile's circumstances. (1979, c. 815, s. 1; 1981, c. 716, s. 2; 1995, c. 255, s. 1; 1998‑202, s. 6; 1999‑456, s. 60; 2005‑55, s. 8.)



§ 7B-309. Immunity of persons reporting and cooperating in an assessment.

§ 7B‑309.  Immunity of persons reporting and cooperating in an assessment.

Anyone who makes a report pursuant to this Article, cooperates with the county department of social services in a protective services assessment, testifies in any judicial proceeding resulting from a protective services report or assessment, or otherwise participates in the program authorized by this Article, is immune from any civil or criminal liability that might otherwise be incurred or imposed for that action provided that the person was acting in good faith. In any proceeding involving liability, good faith is presumed. (1979, c. 815, s. 1; 1981, s. 469, s. 8; 1993, c. 516, s. 9; 1998‑202, s. 6; 1999‑456, s. 60; 2005‑55, s. 9.)



§ 7B-310. Privileges not grounds for failing to report or for excluding evidence.

§ 7B‑310.  Privileges not grounds for failing to report or for excluding evidence.

No privilege shall be grounds for any person or institution failing to report that a juvenile may have been abused, neglected, or dependent, even if the knowledge or suspicion is acquired in an official professional capacity, except when the knowledge or suspicion is gained by an attorney from that attorney's client during representation only in the abuse, neglect, or dependency case. No privilege, except the attorney‑client privilege, shall be grounds for excluding evidence of abuse, neglect, or dependency in any judicial proceeding (civil, criminal, or juvenile) in which a juvenile's abuse, neglect, or dependency is in issue nor in any judicial proceeding resulting from a report submitted under this Article, both as this privilege relates to the competency of the witness and to the exclusion of confidential communications. (1979, c. 815, s. 1; 1987, c. 323, s. 1; 1993, c. 514, s. 3; c. 516, s. 10; 1995, c. 509, s. 133; 1998‑202, s. 6; 1999‑456, s. 60.)



§ 7B-311. Central registry; responsible individuals list.

§ 7B‑311.  Central registry; responsible individuals list.

(a)        The Department of Health and Human Services shall maintain a central registry of abuse, neglect, and dependency cases and child fatalities that are the result of alleged maltreatment that are reported under this Article in order to compile data for appropriate study of the extent of abuse and neglect within the State and to identify repeated abuses of the same juvenile or of other juveniles in the same family. This data shall be furnished by county directors of social services to the Department of Health and Human Services and shall be confidential, subject to rules adopted by the Social Services Commission providing for its use for study and research and for other appropriate disclosure. Data shall not be used at any hearing or court proceeding unless based upon a final judgment of a court of law.

(b)        The Department shall also maintain a list of responsible individuals identified by county directors of social services as the result of investigative assessment responses. The Department may provide information from this list to child caring institutions, child placing agencies, group home facilities, and other providers of foster care, child care, or adoption services that need to determine the fitness of individuals to care for or adopt children.

(c)        It is unlawful for any public official or public employee to knowingly and willfully release information from either the central registry or the responsible individuals list to a person who is not authorized to receive the information. It is unlawful for any person who is authorized to receive information from the central registry or the responsible individuals list to release that information to an unauthorized person. It is unlawful for any person who is not authorized to receive information from the central registry or the responsible individuals list to access or attempt to access that information. A person who commits an offense described in this subsection is guilty of a Class 3 misdemeanor.

(d)        The Social Services Commission shall adopt rules regarding the operation of the central registry and responsible individuals list, including:

(1)        Procedures for filing data.

(2)        Procedures for notifying a responsible individual of a determination of abuse or serious neglect.

(3)        Procedures for correcting and expunging information.

(4)        Determining persons who are authorized to receive information from the responsible individuals list.

(5)        Releasing information from the responsible individuals list to authorized requestors.

(6)        Gathering statistical information.

(7)        Keeping and maintaining information placed in the registry and on the responsible individuals list.

(8)        A definition of "serious neglect". (1979, c. 815, s. 1; 1993, c. 516, s. 11; 1997‑443, s. 11A.118(a); 1998‑202, s. 6; 1999‑456, s. 60; 2005‑399, s. 2.)



§§ 7B-312 through 7B-319: Reserved for future codification purposes.

§§ 7B‑312 through 7B‑319: Reserved for future codification purposes.



§ 7B-320. Notification to individual responsible for abuse or substantial neglect.

Article 3A.

Expunction; Responsible Individuals List.

§ 7B‑320.  Notification to individual responsible for abuse or substantial neglect.

(a)        Within five working days after the completion of an investigative assessment response that results in a determination of abuse or serious neglect, the director shall notify the Department of the results of the assessment and shall give personal written notice to the responsible individual of the determination.

(b)        If personal written notice is not obtained within 15 days of the determination being made, the director shall send the notice to the responsible individual by registered or certified mail, return receipt requested, and addressed to the responsible individual at the individual's last known address. Only the responsible individual may receive the notice.

(c)        The notice shall include all of the following:

(1)        A statement informing the individual of the nature of the investigative assessment response and whether the director determined abuse or serious neglect or both.

(2)        A statement summarizing the substantial evidence supporting the director's determination without identifying the reporter or collateral contacts.

(3)        A statement informing the individual that the individual's name has been placed on the responsible individuals list as provided in G.S. 7B‑311, and that the Department of Health and Human Services may provide information from this list to child caring institutions, child placing agencies, group home facilities, and other providers of foster care, child care, or adoption services that need to determine the fitness of individuals to care for or adopt children.

(4)        A clear description of the actions the individual must take to have his or her name removed from the responsible individuals list. The description shall include information regarding how to request an expunction by the director of the individual's name from the responsible individuals list and procedures for seeking review by the district attorney and for seeking judicial review of the director's decision not to remove the individual's name from the list. (2005‑399, s. 3.)



§ 7B-321. Requests for expunction; director review.

§ 7B‑321.  Requests for expunction; director review.

(a)        An individual who has been identified as a responsible individual as the result of an investigative assessment response may, within 30 days after receipt of the notice under G.S. 7B‑320(c), request that the director who determined the abuse or serious neglect and identified the individual as a responsible individual expunge the individual's name from the responsible individuals list. A request for expunction under this subsection shall be in writing, addressed to the director who determined the abuse or serious neglect and identified the individual as a responsible individual, and delivered in person or by certified mail, return receipt requested, within 30 days after receipt of notice.

(b)        Upon receipt of a timely request for expunction under subsection (a) of this section, the director shall review all records, reports, and other information gathered during the investigative assessment response. The purpose of the review is to determine whether there is substantial evidence to support the determination and the placement of the individual's name on the responsible individuals list. Within 15 working days of receipt of the request for expunction, the director shall proceed as follows:

(1)        If the director decides that there is not substantial evidence in the records, reports, and other information gathered during the investigative assessment response to support a determination of abuse or serious neglect and to support the identification of the individual as a responsible individual, the director shall notify the Department of Health and Human Services to expunge the individual's name from the responsible individuals list. The director shall also prepare a written statement of the director's decision and send the statement to the individual seeking expunction, by personal delivery or first‑class mail.

(2)        If the director decides that there is substantial evidence in the records, reports, and other information gathered during the investigative assessment response to support a determination of abuse or serious neglect and to support the identification of the individual as a responsible individual, the director may uphold or modify the director's prior decision accordingly and refuse the request for an expunction. The director shall prepare a written statement of the director's decision including the reasons for the decision. The statement shall clearly indicate that it is a final decision and include information regarding the amount of time the individual has to request a review by the district attorney or to file a petition for expunction with the district court. The director shall send the statement to the individual seeking expunction by personal delivery or first‑class mail. The director shall also include a second notice containing the information required by G.S. 7B‑320(c) and a copy of a petition for expunction form.

(c)        If the director does not provide a written response to a request for expunction within 15 working days after its receipt, the failure shall be considered a refusal to expunge the individual's name, and the individual may request a review of the decision by the district attorney or file a petition for expunction with the district court.

(d)        If the director modifies the prior determination, the director shall notify the Department of Health and Human Services, which shall change its records upon receipt of the notification.

(e)        An individual whose request for expunction has been refused by a director under this section may, within 30 days after receipt of the notice of refusal, request a review of the director's decision by the district attorney under G.S. 7B‑322 or file a petition requesting expunction with the district court under G.S. 7B‑323. (2005‑399, s. 3.)



§ 7B-322. District attorney review expunction request.

§ 7B‑322.  District attorney review expunction request.

(a)        Within 30 days of the receipt of notice of the director's refusal to expunge the individual's name under G.S. 7B‑321(b) or (c), the individual may request a review of the director's decision by the district attorney of the prosecutorial district in which the abuse or serious neglect report arose. The district attorney may delegate the review of the director's decision to a designee within the district attorney's office. The individual shall request a review under this section by submitting a letter directed to the attention of the district attorney. The letter shall contain the name, date of birth, address of the individual seeking expunction, and the name of the juvenile who was the subject of the determination of abuse or serious neglect. Failure to make a timely request to the district attorney to review the director's decision shall constitute a waiver of the individual's right of review by the district attorney, but shall not bar the individual from filing a petition for expunction under G.S. 7B‑323.

(b)        The director shall provide the district attorney all the information the director used in making the determination. The district attorney shall review the director's decision to refuse to expunge the individual's name from the responsible individuals list, and within 30 days' receipt of the request to review, make a determination of agreement or disagreement with the director's decision.

(c)        If the district attorney determines that there is not substantial evidence to support a determination of abuse or serious neglect and to support the identification of an individual as a responsible individual, the district attorney shall notify the individual and the director in writing. The director shall notify the Department of Health and Human Services within five working days of the district attorney's determination, and the Department shall change its records upon receipt of the notification.

(d)        If the district attorney determines that there is substantial evidence to support a determination of abuse or serious neglect and to support the identification of an individual as a responsible individual, the district attorney shall notify the director, and the individual in writing. (2005‑399, s. 3.)



§ 7B-323. Petition for expunction; district court.

§ 7B‑323.  Petition for expunction; district court.

(a)        Within 30 days of the receipt of notice of the director's decision under G.S. 7B‑321(b) or (c), or within 30 days from the date of a determination by the district attorney under G.S. 7B‑322, whichever is later, an individual may file a petition for expunction with the district court of the county in which the abuse or serious neglect report arose. The request shall be by a petition for expunction filed with the appropriate clerk of court's office with a copy delivered in person or by certified mail, return receipt requested, to the director. The petition for expunction shall contain the name, date of birth, and address of the individual seeking expunction, the name of the juvenile who was the subject of the determination of abuse or serious neglect, and facts that invoke the jurisdiction of the court. Failure to timely file a petition for expunction constitutes a waiver of the individual's right to file a petition for expunction and to a district court hearing.

(b)        The clerk of court shall maintain a separate docket for expunction actions and upon receipt of a filed petition for expunction shall calendar the matter for hearing at a session of district court hearing juvenile matters and send notice of the hearing to the petitioner and to the director. Upon the request of a party, the court shall close the hearing to all persons, except officers of the court, the parties, and their witnesses. At the hearing, the director shall have the burden of proving by a preponderance of the evidence the correctness of the director's decision determining abuse or serious neglect and identifying the individual seeking expunction as a responsible individual. The hearing shall be before a judge without a jury. The rules of evidence applicable in civil cases shall apply. However, the court shall have discretion to permit the admission of any reliable and relevant evidence if the general purposes of the rules of evidence and the interests of justice will best be served by its admission.

(c)        At the hearing, the following rights of the parties shall be preserved:

(1)        The right to present sworn evidence, law, or rules that bear upon the case.

(2)        The right to represent themselves or obtain the services of an attorney at their own expense.

(3)        The right to subpoena witnesses, cross‑examine witnesses of the other party, and make a closing argument summarizing the party's view of the case and the law.

(d)        Within 30 days after completion of the hearing, the court shall enter a signed, written order containing findings of fact and conclusions of law. A copy of the order shall be served on each party or the party's attorney of record. If the court concludes that the director has not established by a preponderance of the evidence the correctness of the determination of abuse or serious neglect or the identification of the responsible individual, the court shall reverse the director's decision and order the director to notify the Department of Health and Human Services to expunge the individual's name from the responsible individuals list. If the court concludes that sufficient evidence has not been presented to support a determination of abuse, but there is sufficient evidence to support a determination of serious neglect and the identification of the individual seeking expunction as a responsible individual, the court shall modify the director's decision and order the director to notify the Department of Health and Human Services to change the entry on the responsible individuals list to that of neglect.

(e)        Notwithstanding any time limitations contained in this section or the provisions of G.S. 7B‑324(a)(3) or (4), a district court may review a determination of abuse or serious neglect at any time if the review serves the interests of justice or for extraordinary circumstances.

(f)         A party may appeal the district court's decision under G.S. 7A‑27(c). (2005‑399, s. 3.)



§ 7B-324. Persons ineligible to request expunction; stay of expunction proceeding pending juvenile court case.

§ 7B‑324.  Persons ineligible to request expunction; stay of expunction proceeding pending juvenile court case.

(a)        Any individual who has been identified as a responsible individual in an abuse or serious neglect case is not entitled to challenge the placement of the individual's name on the responsible individuals list if any of the following apply:

(1)        The individual is criminally convicted as a result of the same incident. The district attorney shall inform the director of the result of the criminal proceeding, and the director shall immediately notify the Department of Health and Human Services. The Department shall consider this information when determining whether the individual's name should remain on or be expunged from the responsible individuals list.

(2)        The individual is a respondent in a juvenile court proceeding regarding abuse or neglect resulting from the same incident. The director shall immediately notify the Department of Health and Human Services. The Department shall consider this information when determining whether the individual's name should remain on or be expunged from the responsible individuals list.

(3)        That individual fails to make a timely request for expunction with the director who made the determination of abuse or serious neglect and identified the individual as a responsible individual.

(4)        That individual fails to file a petition for expunction with the district court in a timely manner.

(5)        That individual fails to keep the county department of social services informed of the individual's current address during any request for expunction so that the individual may receive notification of the director's decisions.

(b)        If, prior to or during any proceeding provided for in this section, an individual seeking expunction is named as a respondent in a juvenile court case resulting from the same incident, the director, the district attorney, the district court judge, or the Court of Appeals shall stay any further proceedings for the expunction of that individual's name from the responsible individuals list until the juvenile court case is concluded or dismissed. If a juvenile court case resulting from the same determination of abuse or serious neglect is dismissed, or concludes without an adjudication of abuse or neglect, or with an adjudication that differs from the prior determination, the director shall notify the Department of Health and Human Services to expunge the individual's name from the responsible individuals list or modify the prior decision of the director accordingly. (2005‑399, s. 3.)



§§ 7B-325 through 7B-329: Reserved for future codification purposes.

§§ 7B‑325 through 7B‑329: Reserved for future codification purposes.



§ 7B-400. Venue.

Article 4.

Venue; Petitions.

§ 7B‑400.  Venue.

A proceeding in which a juvenile is alleged to be abused, neglected, or dependent may be commenced in the district in which the juvenile resides or is present.  (1979, c. 815, s. 1; 1998‑202, s. 6; 1999‑456, s. 60; 2009‑311, s. 2.)



§ 7B-401. Pleading and process.

§ 7B‑401.  Pleading and process.

The pleading in an abuse, neglect, or dependency action is the petition. The process in an abuse, neglect, or dependency action is the summons. (1979, c. 815, s. 1; 1998‑202, s. 6; 1999‑456, s. 60.)



§ 7B-402. Petition.

§ 7B‑402.  Petition.

(a)        The petition shall contain the name, date of birth, address of the juvenile, the name and last known address of the juvenile's parent, guardian, or custodian, and allegations of facts sufficient to invoke jurisdiction over the juvenile. A person whose actions resulted in a conviction under G.S. 14‑27.2 or G.S. 14‑27.3 and the conception of the juvenile need not be named in the petition. The petition may contain information on more than one juvenile when the juveniles are from the same home and are before the court for the same reason.

(b)        The petition, or an affidavit attached to the petition, shall contain the information required by G.S. 50A‑209.

(c)        Sufficient copies of the petition shall be prepared so that copies will be available for each parent if living separate and apart, the guardian, custodian, or caretaker, the guardian ad litem, the social worker, and any person determined by the court to be a necessary party.

(d)        If the petition is filed in a county other than the county of the juvenile's residence, the petitioner shall provide a copy of the petition and any notices of hearing to the director of the department of social services in the county of the juvenile's residence.  (1979, c. 815, s. 1; 1981, c. 469, s. 9; 1998‑202, s. 6; 1999‑456, s. 60; 2004‑128, s. 11; 2005‑320, s. 3; 2009‑311, s. 3.)



§ 7B-403. Receipt of reports; filing of petition.

§ 7B‑403.  Receipt of reports; filing of petition.

(a)        All reports concerning a juvenile alleged to be abused, neglected, or dependent shall be referred to the director of the department of social services for screening. Thereafter, if it is determined by the director that a report should be filed as a petition, the petition shall be drawn by the director, verified before an official authorized to administer oaths, and filed by the clerk, recording the date of filing.

(b)        A decision of the director of social services not to file a report as a petition shall be reviewed by the prosecutor if review is requested pursuant to G.S. 7B‑305. (1979, c. 815, s. 1; 1981, c. 469, ss. 10, 11; 1998‑202, s. 6; 1999‑456, s. 60.)



§ 7B-404. Immediate need for petition when clerk's office is closed.

§ 7B‑404.  Immediate need for petition when clerk's office is closed.

(a)        When the office of the clerk is closed, a magistrate may be authorized by the chief district court judge to draw, verify, and issue petitions as follows:

(1)        When the director of the department of social services requests a petition alleging a juvenile to be abused, neglected, or dependent, or

(2)        When the director of the department of social services requests a petition alleging the obstruction of or interference with an assessment required by G.S. 7B‑302.

(b)        The authority of the magistrate under this section is limited to emergency situations when a petition is required in order to obtain a nonsecure custody order or an order under G.S. 7B‑303. Any petition issued under this section shall be delivered to the clerk's office for processing as soon as that office is open for business. (1979, c. 815, s. 1; 1987, c. 409, s. 3; 1998‑202, s. 6; 1999‑456, s. 60; 2005‑55, s. 10.)



§ 7B-405. Commencement of action.

§ 7B‑405.  Commencement of action.

An action is commenced by the filing of a petition in the clerk's office when that office is open or by the issuance of a juvenile petition by a magistrate when the clerk's office is closed, which issuance shall constitute filing. (1979, c. 815, s. 1; 1998‑202, s. 6; 1999‑456, s. 60.)



§ 7B-406. Issuance of summons.

§ 7B‑406.  Issuance of summons.

(a)        Immediately after a petition has been filed alleging that a juvenile is abused, neglected, or dependent, the clerk shall issue a summons to the parent, guardian, custodian, or caretaker requiring them to appear for a hearing at the time and place stated in the summons. No summons is required for any person whose actions resulted in a conviction under G.S. 14‑27.2 or G.S. 14‑27.3 and the conception of the juvenile. A copy of the petition shall be attached to each summons. Service of the summons shall be completed as provided in G.S. 7B‑407, but the parent of the juvenile shall not be deemed to be under a disability even though the parent is a minor.

(b)        A summons shall be on a printed form supplied by the Administrative Office of the Courts and shall include:

(1)        Notice of the nature of the proceeding;

(2)        Notice of any right to counsel and information about how to seek the appointment of counsel prior to a hearing;

(3)        Notice that, if the court determines at the hearing that the allegations of the petition are true, the court will conduct a dispositional hearing to consider the needs of the juvenile and enter an order designed to meet those needs and the objectives of the State; and

(4)        Notice that the dispositional order or a subsequent order:

a.         May remove the juvenile from the custody of the parent, guardian, or custodian.

b.         May require that the juvenile receive medical, psychiatric, psychological, or other treatment and that the parent participate in the treatment.

c.         May require the parent to undergo psychiatric, psychological, or other treatment or counseling for the purpose of remedying the behaviors or conditions that are alleged in the petition or that contributed to the removal of the juvenile from the custody of that person.

d.         May order the parent to pay for treatment that is ordered for the juvenile or the parent.

e.         May, upon proper notice and hearing and a finding based on the criteria set out in G.S. 7B‑1111, terminate the parental rights of the respondent parent.

(c)        The summons shall advise the parent that upon service, jurisdiction over that person is obtained and that failure to comply with any order of the court pursuant to G.S. 7B‑904 may cause the court to issue a show cause order for contempt.

(d)        A summons shall be directed to the person summoned to appear and shall be delivered to any person authorized to serve process. (1979, c. 815, s. 1; 1987 (Reg. Sess., 1988), c. 1090, s. 2; 1995, c. 328, s. 1; 1998‑202, s. 6; 1999‑456, s. 60; 2000‑183, s. 1; 2001‑208, s. 1; 2001‑487, s. 101; 2004‑128, s. 12.)



§ 7B-407. Service of summons.

§ 7B‑407.  Service of summons.

The summons shall be served under G.S. 1A‑1, Rule 4(j) upon the parent, guardian, custodian, or caretaker, not less than five days prior to the date of the scheduled hearing. The time for service may be waived in the discretion of the court.

If the parent, guardian, custodian, or caretaker entitled to receive a summons cannot be found by a diligent effort, the court may authorize service of the summons and petition by publication under G.S. 1A‑1, Rule 4(j1). The cost of the service by publication shall be advanced by the petitioner and may be charged as court costs as the court may direct.

If the parent, guardian, custodian, or caretaker is served as herein provided and fails without reasonable cause to appear and to bring the juvenile before the court, the parent, guardian, custodian, or caretaker may be proceeded against as for contempt of court. (1979, c. 815, s. 1; 1998‑202, s. 6; 1999‑456, s. 60; 2003‑304, s. 1.)



§ 7B-408. Copy of petition and notices to guardian ad litem.

§ 7B‑408.  Copy of petition and notices to guardian ad litem.

Immediately after a petition has been filed alleging that a juvenile is abused or neglected, the clerk shall provide a copy of the petition and any notices of hearings to the local guardian ad litem office. (2003‑140, s. 6)



§§ 7B-409 through 7B-413: Reserved for future codification purposes.

§§ 7B‑409 through 7B‑413: Reserved for future codification purposes.



§ 7B-500. Taking a juvenile into temporary custody; civil and criminal immunity.

Article 5.

Temporary Custody; Nonsecure Custody; Custody Hearings.

§ 7B‑500.  Taking a juvenile into temporary custody; civil and criminal immunity.

(a)        Temporary custody means the taking of physical custody and providing personal care and supervision until a court order for nonsecure custody can be obtained. A juvenile may be taken into temporary custody without a court order by a law enforcement officer or a department of social services worker if there are reasonable grounds to believe that the juvenile is abused, neglected, or dependent and that the juvenile would be injured or could not be taken into custody if it were first necessary to obtain a court order. If a department of social services worker takes a juvenile into temporary custody under this section, the worker may arrange for the placement, care, supervision, and transportation of the juvenile.

(b)        The following individuals shall, without a court order, take into temporary custody an infant under seven days of age that is voluntarily delivered to the individual by the infant's parent who does not express an intent to return for the infant:

(1)        A health care provider, as defined under G.S. 90‑21.11, who is on duty or at a hospital or at a local or district health department or at a nonprofit community health center.

(2)        A law enforcement officer who is on duty or at a police station or sheriff's department.

(3)        A social services worker who is on duty or at a local department of social services.

(4)        A certified emergency medical service worker who is on duty or at a fire or emergency medical services station.

(c)        An individual who takes an infant into temporary custody under subsection (b) of this section shall perform any act necessary to protect the physical health and well‑being of the infant and shall immediately notify the department of social services or a local law enforcement agency. Any individual who takes an infant into temporary custody under subsection (b) of this section may inquire as to the parents' identities and as to any relevant medical history, but the parent is not required to provide the information. The individual shall notify the parent that the parent is not required to provide the information.

(d)        Any adult may, without a court order, take into temporary custody an infant under seven days of age that is voluntarily delivered to the individual by the infant's parent who does not express an intent to return for the infant. Any individual who takes an infant into temporary custody under this section shall perform any act necessary to protect the physical health and well‑being of the infant and shall immediately notify the department of social services or a local law enforcement agency. An individual who takes an infant into temporary custody under this subsection may inquire as to the parents' identities and as to any relevant medical history, but the parent is not required to provide the information. The individual shall notify the parent that the parent is not required to provide the information.

(e)        An individual described in subsection (b) or (d) of this section is immune from any civil or criminal liability that might otherwise be incurred or imposed as a result of any omission or action taken pursuant to the requirements of subsection (c) or (d) of this section as long as that individual was acting in good faith. The immunity established by this subsection does not extend to gross negligence, wanton conduct, or intentional wrongdoing that would otherwise be actionable. (1979, c. 815, s. 1; 1985, c. 408, s. 1; 1985 (Reg. Sess., 1986), c. 863, s. 1; 1994, Ex. Sess., c. 27, s. 2; 1995, c. 391, s. 1; 1997‑443, s. 11A.118(a); 1998‑202, s. 6; 1999‑456, s. 60; 2001‑291, s. 2.)



§ 7B-501. Duties of person taking juvenile into temporary custody.

§ 7B‑501.  Duties of person taking juvenile into temporary custody.

(a)        A person who takes a juvenile into custody without a court order under G.S. 7B‑500 shall proceed as follows:

(1)        Notify the juvenile's parent, guardian, custodian, or caretaker that the juvenile has been taken into temporary custody and advise the parent, guardian, custodian, or caretaker of the right to be present with the juvenile until a determination is made as to the need for nonsecure custody. Failure to notify the parent that the juvenile is in custody shall not be grounds for release of the juvenile.

(2)        Release the juvenile to the juvenile's parent, guardian, custodian, or caretaker if the person having the juvenile in temporary custody decides that continued custody is unnecessary.

(3)        The person having temporary custody shall communicate with the director of the department of social services who shall consider prehearing diversion. If the decision is made to file a petition, the director shall contact the judge or person delegated authority pursuant to G.S. 7B‑502 for a determination of the need for continued custody.

(b)        A juvenile taken into temporary custody under this Article shall not be held for more than 12 hours, or for more than 24 hours if any of the 12 hours falls on a Saturday, Sunday, or legal holiday, unless:

(1)        A petition or motion for review has been filed by the director of the department of social services, and

(2)        An order for nonsecure custody has been entered by the court. (1979, c. 815, s. 1; 1981, c. 335, ss. 1, 2; 1994, Ex. Sess., c. 17, s. 1; c. 27, s. 3; 1995, c. 391, s. 2; 1998‑202, s. 6; 1999‑456, s. 60.)



§ 7B-502. Authority to issue custody orders; delegation.

§ 7B‑502.  Authority to issue custody orders; delegation.

In the case of any juvenile alleged to be within the jurisdiction of the court, the court may order that the juvenile be placed in nonsecure custody pursuant to criteria set out in G.S. 7B‑503 when custody of the juvenile is necessary.

Any district court judge shall have the authority to issue nonsecure custody orders pursuant to G.S. 7B‑503. The chief district court judge may delegate the court's authority to persons other than district court judges by administrative order which shall be filed in the office of the clerk of superior court. The administrative order shall specify which persons shall be contacted for approval of a nonsecure custody order pursuant to G.S. 7B‑503. (1979, c. 815, s. 1; 1981, c. 425; 1983, c. 590, s. 1; 1998‑202, s. 6; 1999‑456, s. 60.)



§ 7B-503. Criteria for nonsecure custody.

§ 7B‑503.  Criteria for nonsecure custody.

(a)        When a request is made for nonsecure custody, the court shall first consider release of the juvenile to the juvenile's parent, relative, guardian, custodian, or other responsible adult. An order for nonsecure custody shall be made only when there is a reasonable factual basis to believe the matters alleged in the petition are true, and

(1)        The juvenile has been abandoned; or

(2)        The juvenile has suffered physical injury or sexual abuse; or

(3)        The juvenile is exposed to a substantial risk of physical injury or sexual abuse because the parent, guardian, custodian, or caretaker has created the conditions likely to cause injury or abuse or has failed to provide, or is unable to provide, adequate supervision or protection; or

(4)        The juvenile is in need of medical treatment to cure, alleviate, or prevent suffering serious physical harm which may result in death, disfigurement, or substantial impairment of bodily functions, and the juvenile's parent, guardian, custodian, or caretaker is unwilling or unable to provide or consent to the medical treatment; or

(5)        The parent, guardian, custodian, or caretaker consents to the nonsecure custody order; or

(6)        The juvenile is a runaway and consents to nonsecure custody.

A juvenile alleged to be abused, neglected, or dependent shall be placed in nonsecure custody only when there is a reasonable factual basis to believe that there are no other reasonable means available to protect the juvenile. In no case shall a juvenile alleged to be abused, neglected, or dependent be placed in secure custody.

(b)        Whenever a petition is filed under G.S. 7B‑302(d1), the court shall rule on the petition prior to returning the child to a home where the alleged abuser or abusers are or have been present. If the court finds that the alleged abuser or abusers have a history of violent behavior against people, the court shall order the alleged abuser or abusers to submit to a complete mental health evaluation by a licensed psychologist or psychiatrist. The court may order the alleged abuser or abusers to pay the cost of any mental health evaluation required under this section. (1979, c. 815, s. 1; 1981, c. 426, ss. 1‑4; c. 526; 1983, c. 590, ss. 2‑6; 1987, c. 101; 1987 (Reg. Sess., 1988), c. 1090, s. 3; 1989, c. 550; 1998‑202, s. 6; 1999‑318, s. 4; 1999‑456, s. 60.)



§ 7B-504. Order for nonsecure custody.

§ 7B‑504.  Order for nonsecure custody.

The custody order shall be in writing and shall direct a law enforcement officer or other authorized person to assume custody of the juvenile and to make due return on the order. A copy of the order shall be given to the juvenile's parent, guardian, custodian, or caretaker by the official executing the order.

An officer receiving an order for custody which is complete and regular on its face may execute it in accordance with its terms. The officer is not required to inquire into the regularity or continued validity of the order and shall not incur criminal or civil liability for its due service. (1979, c. 815, s. 1; 1989, c. 124; 1998‑202, s. 6; 1999‑456, s. 60.)



§ 7B-505. Place of nonsecure custody.

§ 7B‑505.  Place of nonsecure custody.

A juvenile meeting the criteria set out in G.S. 7B‑503 may be placed in nonsecure custody with the department of social services or a person designated in the order for temporary residential placement in:

(1)        A licensed foster home or a home otherwise authorized by law to provide such care; or

(2)        A facility operated by the department of social services; or

(3)        Any other home or facility, including a relative's home approved by the court and designated in the order.

In placing a juvenile in nonsecure custody under this section, the court shall first consider whether a relative of the juvenile is willing and able to provide proper care and supervision of the juvenile in a safe home. If the court finds that the relative is willing and able to provide proper care and supervision in a safe home, then the court shall order placement of the juvenile with the relative unless the court finds that placement with the relative would be contrary to the best interests of the juvenile. In placing a juvenile in nonsecure custody under this section, the court shall also consider whether it is in the juvenile's best interest to remain in the juvenile's community of residence. In placing a juvenile in nonsecure custody under this section, the court shall consider the Indian Child Welfare Act, Pub. L. No. 95‑608, 25 U.S.C. §§ 1901, et seq., as amended, and the Howard M. Metzenbaum Multiethnic Placement Act of 1994, Pub. L. No. 103‑382, 108 Stat. 4056, as amended, as they may apply. Placement of a juvenile with a relative outside of this State must be in accordance with the Interstate Compact on the Placement of Children, Article 38 of this Chapter. (1979, c. 815, s. 1; 1983, c. 639, ss. 1, 2; 1997‑390, s. 4; 1997‑443, s. 11A.118(a); 1998‑202, s. 6; 1998‑229, ss. 3, 20; 1999‑456, s. 60; 2002‑164, s. 4.7.)



§ 7B-506. Hearing to determine need for continued nonsecure custody.

§ 7B‑506.  Hearing to determine need for continued nonsecure custody.

(a)        No juvenile shall be held under a nonsecure custody order for more than seven calendar days without a hearing on the merits or a hearing to determine the need for continued custody. A hearing on nonsecure custody conducted under this subsection may be continued for up to 10 business days with the consent of the juvenile's parent, guardian, custodian, or caretaker and, if appointed, the juvenile's guardian ad litem. In addition, the court may require the consent of additional parties or may schedule the hearing on custody despite a party's consent to a continuance. In every case in which an order has been entered by an official exercising authority delegated pursuant to G.S. 7B‑502, a hearing to determine the need for continued custody shall be conducted on the day of the next regularly scheduled session of district court in the city or county where the order was entered if such session precedes the expiration of the applicable time period set forth in this subsection: Provided, that if such session does not precede the expiration of the time period, the hearing may be conducted at another regularly scheduled session of district court in the district where the order was entered.

(b)        At a hearing to determine the need for continued custody, the court shall receive testimony and shall allow the guardian ad litem, or juvenile, and the juvenile's parent, guardian, custodian, or caretaker the right to introduce evidence, to be heard in the person's own behalf, and to examine witnesses. The State shall bear the burden at every stage of the proceedings to provide clear and convincing evidence that the juvenile's placement in custody is necessary. The court shall not be bound by the usual rules of evidence at such hearings.

(c)        The court shall be bound by criteria set forth in G.S. 7B‑503 in determining whether continued custody is warranted.

(c1)      In determining whether continued custody is warranted, the court shall consider the opinion of the mental health professional who performed an evaluation under G.S. 7B‑503(b) before returning the juvenile to the custody of that individual.

(d)        If the court determines that the juvenile meets the criteria in G.S. 7B‑503 and should continue in custody, the court shall issue an order to that effect. The order shall be in writing with appropriate findings of fact and signed and entered within 30 days of the completion of the hearing. The findings of fact shall include the evidence relied upon in reaching the decision and purposes which continued custody is to achieve.

(e)        If the court orders at the hearing required in subsection (a) of this section that the juvenile remain in custody, a subsequent hearing on continued custody shall be held within seven business days of that hearing, excluding Saturdays, Sundays, and legal holidays when the courthouse is closed for transactions, and pending a hearing on the merits, hearings thereafter shall be held at intervals of no more than 30 calendar days.

(f)         Hearings conducted under subsection (e) of this section may be waived only with the consent of the juvenile's parent, guardian, custodian, or caretaker, and, if appointed, the juvenile's guardian ad litem.

The court may require the consent of additional parties or schedule a hearing despite a party's consent to waiver.

(g)        Reserved.

(h)        At each hearing to determine the need for continued custody, the court shall:

(1)        Inquire as to the identity and location of any missing parent and as to whether paternity is at issue. The court shall include findings as to the efforts undertaken to locate the missing parent and to serve that parent, as well as efforts undertaken to establish paternity when paternity is an issue. The order may provide for specific efforts aimed at determining the identity and location of any missing parent, as well as specific efforts aimed at establishing paternity.

(2)        Inquire as to whether a relative of the juvenile is willing and able to provide proper care and supervision of the juvenile in a safe home. If the court finds that the relative is willing and able to provide proper care and supervision in a safe home, then the court shall order temporary placement of the juvenile with the relative unless the court finds that placement with the relative would be contrary to the best interests of the juvenile. In placing a juvenile in nonsecure custody under this section, the court shall consider the Indian Child Welfare Act, Pub. L. No. 95‑608, 25 U.S.C. §§ 1901, et seq., as amended, and the Howard M. Metzenbaum Multiethnic Placement Act of 1994, Pub. L. No. 103‑382, 108 Stat. 4056, as amended, as they may apply. Placement of a juvenile with a relative outside of this State must be in accordance with the Interstate Compact on the Placement of Children set forth in Article 38 of this Chapter; and

(3)        Inquire as to whether there are other juveniles remaining in the home from which the juvenile was removed and, if there are, inquire as to the specific findings of the assessment conducted under G.S. 7B‑302 and any actions taken or services provided by the director for the protection of the other juveniles. (1979, c. 815, s. 1; 1981, c. 469, s. 13; 1987 (Reg. Sess., 1988), c. 1090, s. 4; 1994, Ex. Sess., c. 27, s. 1; 1997‑390, ss. 5, 6; 1998‑229, s. 4; 1998‑202, s. 6; 1998‑229, ss. 4.1, 21; 1999‑318, s. 5; 1999‑456, s. 60; 2001‑208, ss. 16, 24; 2001‑487, s. 101; 2003‑337, s. 9; 2005‑55, s. 11; 2007‑276, s. 1.)



§ 7B-507. Reasonable efforts.

§ 7B‑507.  Reasonable efforts.

(a)        An order placing or continuing the placement of a juvenile in the custody or placement responsibility of a county department of social services, whether an order for continued nonsecure custody, a dispositional order, or a review order:

(1)        Shall contain a finding that the juvenile's continuation in or return to the juvenile's own home would be contrary to the juvenile's best interest;

(2)        Shall contain findings as to whether a county department of social services has made reasonable efforts to prevent or eliminate the need for placement of the juvenile, unless the court has previously determined under subsection (b) of this section that such efforts are not required or shall cease;

(3)        Shall contain findings as to whether a county department of social services should continue to make reasonable efforts to prevent or eliminate the need for placement of the juvenile, unless the court has previously determined or determines under subsection (b) of this section that such efforts are not required or shall cease;

(4)        Shall specify that the juvenile's placement and care are the responsibility of the county department of social services and that the agency is to provide or arrange for the foster care or other placement of the juvenile; and

(5)        May provide for services or other efforts aimed at returning the juvenile to a safe home or at achieving another permanent plan for the juvenile.

A finding that reasonable efforts have not been made by a county department of social services shall not preclude the entry of an order authorizing the juvenile's placement when the court finds that placement is necessary for the protection of the juvenile. Where efforts to prevent the need for the juvenile's placement were precluded by an immediate threat of harm to the juvenile, the court may find that the placement of the juvenile in the absence of such efforts was reasonable.

(b)        In any order placing a juvenile in the custody or placement responsibility of a county department of social services, whether an order for continued nonsecure custody, a dispositional order, or a review order, the court may direct that reasonable efforts to eliminate the need for placement of the juvenile shall not be required or shall cease if the court makes written findings of fact that:

(1)        Such efforts clearly would be futile or would be inconsistent with the juvenile's health, safety, and need for a safe, permanent home within a reasonable period of time;

(2)        A court of competent jurisdiction has determined that the parent has subjected the child to aggravated circumstances as defined in G.S. 7B‑101;

(3)        A court of competent jurisdiction has terminated involuntarily the parental rights of the parent to another child of the parent; or

(4)        A court of competent jurisdiction has determined that: the parent has committed murder or voluntary manslaughter of another child of the parent; has aided, abetted, attempted, conspired, or solicited to commit murder or voluntary manslaughter of the child or another child of the parent; or has committed a felony assault resulting in serious bodily injury to the child or another child of the parent.

(c)        At any hearing at which the court finds that reasonable efforts to eliminate the need for the juvenile's placement are not required or shall cease, the court shall direct that a permanency planning hearing as required by G.S. 7B‑907 be held within 30 calendar days after the date of the hearing and, if practicable, shall set the date and time for the permanency planning hearing. At any hearing at which the court finds and orders that reasonable efforts to reunify a family shall cease, the affected parent, guardian, or custodian or that parent, guardian, or custodian's counsel may give notice to preserve the parent, guardian, or custodian's right to appeal the finding and order in accordance with G.S. 7B‑1001(a)(5). Notice may be given in open court or in writing within 10 days of the hearing at which the court orders the efforts to reunify the family to cease. The party giving notice shall be permitted to make a detailed offer of proof as to any evidence that person sought to offer in opposition to cessation of reunification that the court refused to admit as evidence or to consider.

(d)        In determining reasonable efforts to be made with respect to a juvenile and in making such reasonable efforts, the juvenile's health and safety shall be the paramount concern. Reasonable efforts to preserve or reunify families may be made concurrently with efforts to plan for the juvenile's adoption, to place the juvenile with a legal guardian, or to place the juvenile in another permanent arrangement. (1998‑229, ss. 4.1, 21.1; 1999‑456, s. 60; 2001‑487, s. 2; 2005‑398, s. 1.)



§ 7B-508. Telephonic communication authorized.

§ 7B‑508.  Telephonic communication authorized.

All communications, notices, orders, authorizations, and requests authorized or required by G.S. 7B‑501, 7B‑503, and 7B‑504 may be made by telephone when other means of communication are impractical. All written orders pursuant to telephonic communication shall bear the name and the title of the person communicating by telephone, the signature and the title of the official entering the order, and the hour and the date of the authorization. (1979, c. 815, s. 1; 1981, c. 469, s. 13; 1987 (Reg. Sess., 1988), c. 1090, s. 4; 1994, Ex. Sess., c. 27, s. 1; 1997‑390, ss. 5, 6; 1998‑202, s. 6; 1998‑229, s. 4; 1999‑456, s. 60.)



§ 7B-600. Appointment of guardian.

Article 6.

Basic Rights.

§ 7B‑600.  Appointment of guardian.

(a)        In any case when no parent appears in a hearing with the juvenile or when the court finds it would be in the best interests of the juvenile, the court may appoint a guardian of the person for the juvenile. The guardian shall operate under the supervision of the court with or without bond and shall file only such reports as the court shall require. The guardian shall have the care, custody, and control of the juvenile or may arrange a suitable placement for the juvenile and may represent the juvenile in legal actions before any court. The guardian may consent to certain actions on the part of the juvenile in place of the parent including (i) marriage, (ii) enlisting in the armed forces, and (iii) enrollment in school. The guardian may also consent to any necessary remedial, psychological, medical, or surgical treatment for the juvenile. The authority of the guardian shall continue until the guardianship is terminated by court order, until the juvenile is emancipated pursuant to Article 35 of Subchapter IV of this Chapter, or until the juvenile reaches the age of majority.

(b)        In any case where the court has determined that the appointment of a relative or other suitable person as guardian of the person for a juvenile is in the best interest of the juvenile and has also made findings in accordance with G.S. 7B‑907 that guardianship is the permanent plan for the juvenile, the court may not terminate the guardianship or order that the juvenile be reintegrated into a parent's home unless the court finds that the relationship between the guardian and the juvenile is no longer in the juvenile's best interest, that the guardian is unfit, that the guardian has neglected a guardian's duties, or that the guardian is unwilling or unable to continue assuming a guardian's duties. If a party files a motion or petition under G.S. 7B‑906 or G.S. 7B‑1000, the court may, prior to conducting a review hearing, do one or more of the following:

(1)        Order the county department of social services to conduct an investigation and file a written report of the investigation regarding the performance of the guardian of the person of the juvenile and give testimony concerning its investigation.

(2)        Utilize the community resources in behavioral sciences and other professions in the investigation and study of the guardian.

(3)        Ensure that a guardian ad litem has been appointed for the juvenile in accordance with G.S. 7B‑601 and has been notified of the pending motion or petition.

(4)        Take any other action necessary in order to make a determination in a particular case.

(c)        If the court appoints an individual guardian of the person pursuant to this section, the court shall verify that the person being appointed as guardian of the juvenile understands the legal significance of the appointment and will have adequate resources to care appropriately for the juvenile. (1979, c. 815, s. 1; 1997‑390, s. 7; 1998‑202, s. 6; 1999‑456, s. 60; 2000‑124, s. 1; 2003‑140, s. 9(a).)



§ 7B-601. Appointment and duties of guardian ad litem.

§ 7B‑601.  Appointment and duties of guardian ad litem.

(a)        When in a petition a juvenile is alleged to be abused or neglected, the court shall appoint a guardian ad litem to represent the juvenile. When a juvenile is alleged to be dependent, the court may appoint a guardian ad litem to represent the juvenile. The juvenile is a party in all actions under this Subchapter. The guardian ad litem and attorney advocate have standing to represent the juvenile in all actions under this Subchapter where they have been appointed. The appointment shall be made pursuant to the program established by Article 12 of this Chapter unless representation is otherwise provided pursuant to G.S. 7B‑1202 or G.S. 7B‑1203. The appointment shall terminate when the permanent plan has been achieved for the juvenile and approved by the court. The court may reappoint the guardian ad litem pursuant to a showing of good cause upon motion of any party, including the guardian ad litem, or of the court. In every case where a nonattorney is appointed as a guardian ad litem, an attorney shall be appointed in the case in order to assure protection of the juvenile's legal rights throughout the proceeding. The duties of the guardian ad litem program shall be to make an investigation to determine the facts, the needs of the juvenile, and the available resources within the family and community to meet those needs; to facilitate, when appropriate, the settlement of disputed issues; to offer evidence and examine witnesses at adjudication; to explore options with the court at the dispositional hearing; to conduct follow‑up investigations to insure that the orders of the court are being properly executed; to report to the court when the needs of the juvenile are not being met; and to protect and promote the best interests of the juvenile until formally relieved of the responsibility by the court.

(b)        The court may authorize the guardian ad litem to accompany the juvenile to court in any criminal action wherein the juvenile may be called on to testify in a matter relating to abuse.

(c)        The guardian ad litem has the authority to obtain any information or reports, whether or not confidential, that may in the guardian ad litem's opinion be relevant to the case. No privilege other than the attorney‑client privilege may be invoked to prevent the guardian ad litem and the court from obtaining such information. The confidentiality of the information or reports shall be respected by the guardian ad litem, and no disclosure of any information or reports shall be made to anyone except by order of the court or unless otherwise provided by law. (1979, c. 815, s. 1; 1981, c. 528; 1983, c. 761, s. 159; 1987 (Reg. Sess., 1988), c. 1090, s. 5; 1993, c. 537, s. 1; 1995, c. 324, s. 21.13; 1998‑202, s. 6; 1999‑432, s. 1; 1999‑456, s. 60.)



§ 7B-602. Parent's right to counsel; guardian ad litem.

§ 7B‑602.  Parent's right to counsel; guardian ad litem.

(a)        In cases where the juvenile petition alleges that a juvenile is abused, neglected, or dependent, the parent has the right to counsel and to appointed counsel in cases of indigency unless that person waives the right. When a petition is filed alleging that a juvenile is abused, neglected, or dependent, the clerk shall appoint provisional counsel for each parent named in the petition and indicate the appointment on the juvenile summons or attached notice. At the first hearing, the court shall dismiss the provisional counsel if the respondent parent:

(1)        Does not appear at the hearing;

(2)        Does not qualify for court‑appointed counsel;

(3)        Has retained counsel; or

(4)        Waives the right to counsel.

The court shall confirm the appointment of counsel if subdivisions (1) through (4) of this subsection are not applicable to the respondent parent.

The court may reconsider a parent's eligibility and desire for appointed counsel at any stage of the proceeding.

(b)        In addition to the right to appointed counsel set forth above, a guardian ad litem shall be appointed in accordance with the provisions of G.S. 1A‑1, Rule 17, to represent a parent who is under the age of 18 years and who is not married or otherwise emancipated. The appointment of a guardian ad litem under this subsection shall not affect the minor parent's entitlement to a guardian ad litem pursuant to G.S. 7B‑601 in the event that the minor parent is the subject of a separate juvenile petition.

(c)        On motion of any party or on the court's own motion, the court may appoint a guardian ad litem for a parent in accordance with G.S. 1A‑1, Rule 17, if the court determines that there is a reasonable basis to believe that the parent is incompetent or has diminished capacity and cannot adequately act in his or her own interest. The parent's counsel shall not be appointed to serve as the guardian ad litem.

(d)        Communications between the guardian ad litem appointed under this section and the parent and between the guardian ad litem and the parent's counsel shall be privileged and confidential to the same extent that communications between the parent and the parent's counsel are privileged and confidential.

(e)        Guardians ad litem appointed under this section may engage in all of the following practices:

(1)        Helping the parent to enter consent orders, if appropriate.

(2)        Facilitating service of process on the parent.

(3)        Assuring that necessary pleadings are filed.

(4)        Assisting the parent and the parent's counsel, if requested by the parent's counsel, to ensure that the parent's procedural due process requirements are met. (1979, c. 815, s. 1; 1981, c. 469, s. 14; 1998‑202, s. 6; 1999‑456, s. 60; 2000‑144, s. 16; 2001‑208, s. 2; 2001‑487, s. 101; 2005‑398, s. 2.)



§ 7B-603. Payment of court-appointed attorney or guardian ad litem.

§ 7B‑603.  Payment of court‑appointed attorney or guardian ad litem.

(a)        An attorney or guardian ad litem appointed pursuant to G.S. 7B‑601 shall be paid a reasonable fee fixed by the court or by direct engagement for specialized guardian ad litem services through the Administrative Office of the Courts.

(a1)      The court may require payment of the fee for an attorney or guardian ad litem appointed pursuant to G.S. 7B‑601 from a person other than the juvenile as provided in G.S. 7A‑450.1, 7A‑450.2, and 7A‑450.3. In no event shall the parent or guardian be required to pay the fees for a court‑appointed attorney or guardian ad litem in an abuse, neglect, or dependency proceeding unless the juvenile has been adjudicated to be abused, neglected, or dependent or, in a proceeding to terminate parental rights, unless the parent's rights have been terminated. If the party is ordered to reimburse the State for attorney or guardian ad litem fees and fails to comply with the order at the time of disposition, the court shall file a judgment against the party for the amount due the State.

(b)        An attorney appointed pursuant to G.S. 7B‑602 or pursuant to any other provision of the Juvenile Code for which the Office of Indigent Defense Services is responsible for providing counsel shall be paid a reasonable fee in accordance with rules adopted by the Office of Indigent Defense Services.

(b1)      The court may require payment of the fee for an attorney appointed pursuant to G.S. 7B‑602 or G.S. 7B‑1101 from the respondent. In no event shall the respondent be required to pay the fees for a court‑appointed attorney in an abuse, neglect, or dependency proceeding unless the juvenile has been adjudicated to be abused, neglected, or dependent or, in a proceeding to terminate parental rights, unless the respondent's rights have been terminated. At the dispositional hearing or other appropriate hearing, the court shall make a determination whether the respondent should be held responsible for reimbursing the State for the respondent's attorneys' fees. This determination shall include the respondent's financial ability to pay.

If the court determines that the respondent is responsible for reimbursing the State for the respondent's attorneys' fees, the court shall so order. If the respondent does not comply with the order at the time of disposition, the court shall file a judgment against the respondent for the amount due the State.

(c)        Repealed by Session Laws 2005‑254, s. 2, effective October 1, 2005, and applicable to the appointment of counsel on or after that date. (1979, c. 815, s. 1; 1983, c. 726, ss. 2, 3; 1987 (Reg. Sess., 1988), c. 1090, s. 6; 1991, c. 575, s. 1; 1998‑202, s. 6; 1999‑456, s. 60; 2000‑144, s. 17; 2005‑254, s. 2.)



§ 7B-700. Sharing of information; discovery.

Article 7.

Discovery.

§ 7B‑700.  Sharing of information; discovery.

(a)        Sharing of Information.  A department of social services is authorized to share with any other party information relevant to the subject matter of an action pending under this Subchapter. However, this subsection does not authorize the disclosure of the identity of the reporter or any uniquely identifying information that would lead to the discovery of the reporter's identity in accordance with G.S. 7B‑302 or the identity of any other person where the agency making the information available determines that the disclosure would be likely to endanger the life or safety of the person.

(b)        Local Rules.  The chief district court judge may adopt local rules or enter an administrative order addressing the sharing of information among parties and the use of discovery.

(c)        Discovery.  Any party may file a motion for discovery. The motion shall contain a specific description of the information sought and a statement that the requesting party has made a reasonable effort to obtain the information pursuant to subsections (a) and (b) of this section or that the information cannot be obtained pursuant to subsections (a) and (b) of this section. The motion shall be served upon all parties pursuant to G.S. 1A‑1, Rule 5. The motion shall be heard and ruled upon within 10 business days of the filing of the motion. The court may grant, restrict, defer, or deny the relief requested. Any order shall avoid unnecessary delay of the hearing, establish expedited deadlines for completion, and conform to G.S. 7B‑803.

(d)        Protective Order.  Any party served with a motion for discovery may request that the discovery be denied, restricted, or deferred and shall submit, for in camera inspection, the document, information, or materials the party seeks to protect. If the court enters any order granting relief, copies of the documents, information, or materials submitted in camera shall be preserved for appellate review in the event of an appeal.

(e)        Redisclosure.  Information obtained through discovery or sharing of information under this section may not be redisclosed if the redisclosure is prohibited by State or federal law.

(f)         Guardian Ad Litem.  Unless provided otherwise by local rules, information or reports obtained by the guardian ad litem pursuant to G.S. 7B‑601 are not subject to disclosure pursuant to this subsection, except that reports and records shall be shared with all parties before submission to the court.  (1979, c. 815, s. 1; 1998‑202, s. 6; 1999‑456, s. 60; 2009‑311, s. 4.)



§ 7B-800. Amendment of petition.

Article 8.

Hearing Procedures.

§ 7B‑800.  Amendment of petition.

The court may permit a petition to be amended when the amendment does not change the nature of the conditions upon which the petition is based. (1979, c. 815, s. 1; 1998‑202, s. 6; 1999‑456, s. 60.)



§ 7B-801. Hearing.

§ 7B‑801.  Hearing.

(a)        At any hearing authorized or required under this Subchapter, the court in its discretion shall determine whether the hearing or any part of the hearing shall be closed to the public. In determining whether to close the hearing or any part of the hearing, the court shall consider the circumstances of the case, including, but not limited to, the following factors:

(1)        The nature of the allegations against the juvenile's parent, guardian, custodian or caretaker;

(2)        The age and maturity of the juvenile;

(3)        The benefit to the juvenile of confidentiality;

(4)        The benefit to the juvenile of an open hearing; and

(5)        The extent to which the confidentiality afforded the juvenile's record pursuant to G.S. 132‑1.4(l) and G.S. 7B‑2901 will be compromised by an open hearing.

(b)        No hearing or part of a hearing shall be closed by the court if the juvenile requests that it remain open.

(c)        The adjudicatory hearing shall be held in the district at such time and place as the chief district court judge shall designate, but no later than 60 days from the filing of the petition unless the judge pursuant to G.S. 7B‑803 orders that it be held at a later time. (1979, c. 815, s. 1; 1998‑202, s. 6; 1998‑229, ss. 5, 22; 1999‑456, s. 60.)



§ 7B-802. Conduct of hearing.

§ 7B‑802.  Conduct of hearing.

The adjudicatory hearing shall be a judicial process designed to adjudicate the existence or nonexistence of any of the conditions alleged in a petition. In the adjudicatory hearing, the court shall protect the rights of the juvenile and the juvenile's parent to assure due process of law. (1979, c. 815, s. 1; 1998‑202, s. 6; 1999‑456, s. 60.)



§ 7B-803. Continuances.

§ 7B‑803.  Continuances.

The court may, for good cause, continue the hearing for as long as is reasonably required to receive additional evidence, reports, or assessments that the court has requested, or other information needed in the best interests of the juvenile and to allow for a reasonable time for the parties to conduct expeditious discovery. Otherwise, continuances shall be granted only in extraordinary circumstances when necessary for the proper administration of justice or in the best interests of the juvenile. (1979, c. 815, s. 1; 1987 (Reg. Sess., 1988), c. 1090, s. 9; 1998‑202, s. 6; 1999‑456, s. 60.)



§ 7B-804. Rules of evidence.

§ 7B‑804.  Rules of evidence.

Where the juvenile is alleged to be abused, neglected, or dependent, the rules of evidence in civil cases shall apply. (1979, c. 815, s. 1; 1981, c. 469, s. 17; 1998‑202, s. 6; 1999‑456, s. 60.)



§ 7B-805. Quantum of proof in adjudicatory hearing.

§ 7B‑805.  Quantum of proof in adjudicatory hearing.

The allegations in a petition alleging abuse, neglect, or dependency shall be proved by clear and convincing evidence. (1979, c. 815, s. 1; 1998‑202, s. 6; 1999‑456, s. 60.)



§ 7B-806. Record of proceedings.

§ 7B‑806.  Record of proceedings.

All adjudicatory and dispositional hearings shall be recorded by stenographic notes or by electronic or mechanical means. Records shall be reduced to a written transcript only when timely notice of appeal has been given. The court may order that other hearings be recorded. (1979, c. 815, s. 1; 1998‑202, s. 6; 1999‑456, s. 60.)



§ 7B-807. Adjudication.

§ 7B‑807.  Adjudication.

(a)        If the court finds that the allegations in the petition have been proven by clear and convincing evidence, the court shall so state. If the court finds that the allegations have not been proven, the court shall dismiss the petition with prejudice, and if the juvenile is in nonsecure custody, the juvenile shall be released to the parent, guardian, custodian, or caretaker.

(b)        The adjudicatory order shall be in writing and shall contain appropriate findings of fact and conclusions of law. The order shall be reduced to writing, signed, and entered no later than 30 days following the completion of the hearing. If the order is not entered within 30 days following completion of the hearing, the clerk of court for juvenile matters shall schedule a subsequent hearing at the first session of court scheduled for the hearing of juvenile matters following the 30‑day period to determine and explain the reason for the delay and to obtain any needed clarification as to the contents of the order. The order shall be entered within 10 days of the subsequent hearing required by this subsection. (1979, c. 815, s. 1; 1998‑202, s. 6; 1999‑456, s. 60; 2001‑208, s. 17; 2001‑487, s. 101; 2005‑398, s. 3.)



§ 7B-808. Predisposition report.

§ 7B‑808.  Predisposition report.

(a)        The court shall proceed to the dispositional hearing upon receipt of sufficient social, medical, psychiatric, psychological, and educational information. No predisposition report shall be submitted to or considered by the court prior to the completion of the adjudicatory hearing. The court may proceed with the dispositional hearing without receiving a predisposition report if the court makes a written finding that a report is not necessary.

(b)        The director of the department of social services shall prepare the predisposition report for the court containing the results of any mental health evaluation under G.S. 7B‑503, a placement plan, and a treatment plan the director deems appropriate to meet the juvenile's needs.

(c)        The chief district court judge may adopt local rules or make an administrative order addressing the sharing of the reports among parties, including an order that prohibits disclosure of the report to the juvenile if the court determines that disclosure would not be in the best interest of the juvenile. Such local rules or administrative order may not:

(1)        Prohibit a party entitled by law to receive confidential information from receiving that information.

(2)        Allow disclosure of any confidential source protected by statute. (1979, c. 815, s. 1; 1998‑202, s. 6; 1999‑456, s. 60; 2003‑140, s. 2; 2004‑203, s. 17.)



§ 7B-900. Purpose.

Article 9.

Dispositions.

§ 7B‑900.  Purpose.

The purpose of dispositions in juvenile actions is to design an appropriate plan to meet the needs of the juvenile and to achieve the objectives of the State in exercising jurisdiction. If possible, the initial approach should involve working with the juvenile and the juvenile's family in their own home so that the appropriate community resources may be involved in care, supervision, and treatment according to the needs of the juvenile. Thus, the court should arrange for appropriate community‑level services to be provided to the juvenile and the juvenile's family in order to strengthen the home situation. (1979, c. 815, s. 1; 1995 (Reg. Sess., 1996), c. 609, s. 1; 1998‑202, s. 6; 1999‑456, s. 60.)



§ 7B-900.1. Post adjudication venue.

§ 7B‑900.1.  Post adjudication venue.

(a)        At any time after adjudication, the court on its own motion or motion of any party may transfer venue to a different county, regardless of whether the action could have been commenced in that county, if the court finds that the forum is inconvenient, that transfer of the action to the other county is in the best interest of the juvenile, and that the rights of the parties are not prejudiced by the change of venue.

(b)        Before ordering that a case be transferred to another county, the court shall find that the director of the department of social services in the county in which the action is pending and the director in the county to which transfer is contemplated have communicated about the case and that:

(1)        The two directors are in agreement with respect to each county's responsibility for providing financial support for the juvenile and services for the juvenile and the juvenile's family; or

(2)        The Director of the Division of Social Services or the Director's designee has made that determination pursuant to G.S. 153A‑257(d).

(c)        When the court transfers a case to a different county, the court shall join or substitute as a party to the action the director of the department of social services in the county to which the case is being transferred and, if the juvenile is in the custody of the department of social services in the county in which the action is pending, shall transfer custody to the department of social services in the county to which the case is being transferred. The director of the department of social services in the county to which the case is being transferred must be given notice and an opportunity to be heard before the court enters an order pursuant to this subsection. However, the director may waive the right to notice and a hearing.

(d)        Before ordering that a case be transferred to a different district, the court shall communicate with the chief district court judge or a judge presiding in juvenile court in the district to which the transfer is contemplated explaining the reasons for the proposed transfer. If the judge in the district to which the transfer is proposed makes a timely objection to the transfer, either verbally or in writing, the court shall order the transfer only after making detailed findings of fact that support a conclusion that the juvenile's best interests require that the case be transferred.

(e)        Before ordering that a case be transferred to another county, the court shall consider relevant factors, which may include:

(1)        The current residences of the juvenile and the parent, guardian, or custodian and the extent to which those residences have been and are likely to be stable.

(2)        The reunification plan or other permanent plan for the juvenile and the likely effect of a change in venue on efforts to achieve permanence for the juvenile expeditiously.

(3)        The nature and location of services and service providers necessary to achieve the reunification plan or other permanent plan for the juvenile.

(4)        The impact upon the juvenile of the potential disruption of an existing therapeutic relationship.

(5)        The nature and location of witnesses and evidence likely to be required in future hearings.

(6)        The degree to which the transfer would cause inconvenience to one or more parties.

(7)        Any agreement of the parties as to which forum is most convenient.

(8)        The familiarity of the departments of social services, the courts, and the local offices of the guardian ad litem with the juvenile and the juvenile's family.

(9)        Any other factor the court considers relevant.

(f)         The order transferring venue shall be in writing, signed, and entered no later than 30 days from completion of the hearing. The order shall identify the next court action and specify the date within which the next hearing shall be held. If the order is not entered within 30 days following completion of the hearing, the clerk of court for juvenile matters shall schedule a subsequent hearing at the first session of court scheduled for the hearing of juvenile matters following the 30‑day period to determine and explain the reason for the delay and to obtain any needed clarification as to the contents of the order. The order shall be entered within 10 days of the subsequent hearing required by this subsection.

(g)        The clerk shall transmit to the court in the county to which the case is being transferred a copy of the complete record of the case within three business days after entry of the order transferring venue.

Upon receiving a case that has been transferred from another county, the clerk shall promptly satisfy the following:

(1)        Assign an appropriate file number to the case.

(2)        Ensure that any necessary appointments of new attorneys or guardians ad litem are made.

(3)        Calendar the next court action as set forth in the order transferring venue and give appropriate notice to all parties.  (2009‑311, s. 5.)



§ 7B-901. Dispositional hearing.

§ 7B‑901.  Dispositional hearing.

The dispositional hearing shall take place immediately following the adjudicatory hearing and shall be concluded within 30 days of the conclusion of the adjudicatory hearing. The dispositional hearing may be informal and the court may consider written reports or other evidence concerning the needs of the juvenile. The juvenile and the juvenile's parent, guardian, or custodian shall have the right to present evidence, and they may advise the court concerning the disposition they believe to be in the best interests of the juvenile. The court may consider any evidence, including hearsay evidence as defined in G.S. 8C‑1, Rule 801, that the court finds to be relevant, reliable, and necessary to determine the needs of the juvenile and the most appropriate disposition. The court may exclude the public from the hearing unless the juvenile moves that the hearing be open, which motion shall be granted. (1979, c. 815, s. 1; 1981, c. 469, s. 18; 1998‑202, s. 6; 1999‑456, s. 60; 2003‑62, s. 1; 2005‑398, s. 4; 2007‑276, s. 2.)



§ 7B-902. Consent judgment in abuse, neglect, or dependency proceeding.

§ 7B‑902.  Consent judgment in abuse, neglect, or dependency proceeding.

Nothing in this Article precludes the court from entering a consent order or judgment on a petition for abuse, neglect, or dependency when all parties are present, the juvenile is represented by counsel, and all other parties are either represented by counsel or have waived counsel, and sufficient findings of fact are made by the court. (1981, c. 371, s. 1; 1998‑202, s. 6; 1999‑456, s. 60.)



§ 7B-903. Dispositional alternatives for abused, neglected, or dependent juvenile.

§ 7B‑903.  Dispositional alternatives for abused, neglected, or dependent juvenile.

(a)        The following alternatives for disposition shall be available to any court exercising jurisdiction, and the court may combine any of the applicable alternatives when the court finds the disposition to be in the best interests of the juvenile:

(1)        The court may dismiss the case or continue the case in order to allow the parent, guardian, custodian, caretaker or others to take appropriate action.

(2)        In the case of any juvenile who needs more adequate care or supervision or who needs placement, the court may:

a.         Require that the juvenile be supervised in the juvenile's own home by the department of social services in the juvenile's county, or by other personnel as may be available to the court, subject to conditions applicable to the parent, guardian, custodian, or caretaker as the court may specify; or

b.         Place the juvenile in the custody of a parent, relative, private agency offering placement services, or some other suitable person; or

c.         Place the juvenile in the custody of the department of social services in the county of the juvenile's residence, or in the case of a juvenile who has legal residence outside the State, in the physical custody of the department of social services in the county where the juvenile is found so that agency may return the juvenile to the responsible authorities in the juvenile's home state. The director may, unless otherwise ordered by the court, arrange for, provide, or consent to, needed routine or emergency medical or surgical care or treatment. In the case where the parent is unknown, unavailable, or unable to act on behalf of the juvenile, the director may, unless otherwise ordered by the court, arrange for, provide, or consent to any psychiatric, psychological, educational, or other remedial evaluations or treatment for the juvenile placed by a court or the court's designee in the custody or physical custody of a county department of social services under the authority of this or any other Chapter of the General Statutes. Prior to exercising this authority, the director shall make reasonable efforts to obtain consent from a parent or guardian of the affected juvenile. If the director cannot obtain such consent, the director shall promptly notify the parent or guardian that care or treatment has been provided and shall give the parent frequent status reports on the circumstances of the juvenile. Upon request of a parent or guardian of the affected juvenile, the results or records of the aforementioned evaluations, findings, or treatment shall be made available to such parent or guardian by the director unless prohibited by G.S. 122C‑53(d). If a juvenile is removed from the home and placed in custody or placement responsibility of a county department of social services, the director shall not allow unsupervised visitation with, or return physical custody of the juvenile to, the parent, guardian, custodian, or caretaker without a hearing at which the court finds that the juvenile will receive proper care and supervision in a safe home.

In placing a juvenile in out‑of‑home care under this section, the court shall first consider whether a relative of the juvenile is willing and able to provide proper care and supervision of the juvenile in a safe home. If the court finds that the relative is willing and able to provide proper care and supervision in a safe home, then the court shall order placement of the juvenile with the relative unless the court finds that the placement is contrary to the best interests of the juvenile. In placing a juvenile in out‑of‑home care under this section, the court shall also consider whether it is in the juvenile's best interest to remain in the juvenile's community of residence. Placement of a juvenile with a relative outside of this State must be in accordance with the Interstate Compact on the Placement of Children.

(3)        In any case, the court may order that the juvenile be examined by a physician, psychiatrist, psychologist, or other qualified expert as may be needed for the court to determine the needs of the juvenile:

a.         Upon completion of the examination, the court shall conduct a hearing to determine whether the juvenile is in need of medical, surgical, psychiatric, psychological, or other treatment and who should pay the cost of the treatment. The county manager, or such person who shall be designated by the chairman of the county commissioners, of the juvenile's residence shall be notified of the hearing, and allowed to be heard. If the court finds the juvenile to be in need of medical, surgical, psychiatric, psychological, or other treatment, the court shall permit the parent or other responsible persons to arrange for treatment. If the parent declines or is unable to make necessary arrangements, the court may order the needed treatment, surgery, or care, and the court may order the parent to pay the cost of the care pursuant to G.S. 7B‑904. If the court finds the parent is unable to pay the cost of treatment, the court shall order the county to arrange for treatment of the juvenile and to pay for the cost of the treatment. The county department of social services shall recommend the facility that will provide the juvenile with treatment.

b.         If the court believes, or if there is evidence presented to the effect that the juvenile is mentally ill or is developmentally disabled, the court shall refer the juvenile to the area mental health, developmental disabilities, and substance abuse services director for appropriate action. A juvenile shall not be committed directly to a State hospital or mental retardation center; and orders purporting to commit a juvenile directly to a State hospital or mental retardation center except for an examination to determine capacity to proceed shall be void and of no effect. The area mental health, developmental disabilities, and substance abuse director shall be responsible for arranging an interdisciplinary evaluation of the juvenile and mobilizing resources to meet the juvenile's needs. If institutionalization is determined to be the best service for the juvenile, admission shall be with the voluntary consent of the parent or guardian. If the parent, guardian, custodian, or caretaker refuses to consent to a mental hospital or retardation center admission after such institutionalization is recommended by the area mental health, developmental disabilities, and substance abuse director, the signature and consent of the court may be substituted for that purpose. In all cases in which a regional mental hospital refuses admission to a juvenile referred for admission by a court and an area mental health, developmental disabilities, and substance abuse director or discharges a juvenile previously admitted on court referral prior to completion of treatment, the hospital shall submit to the court a written report setting out the reasons for denial of admission or discharge and setting out the juvenile's diagnosis, indications of mental illness, indications of need for treatment, and a statement as to the location of any facility known to have a treatment program for the juvenile in question.

(b)        When the court has found that a juvenile has suffered physical abuse and that the individual responsible for the abuse has a history of violent behavior against people, the court shall consider the opinion of the mental health professional who performed an evaluation under G.S. 7B‑503(b) before returning the juvenile to the custody of that individual.

(c)        If the court determines that the juvenile shall be placed in the custody of an individual other than the parents, the court shall verify that the person receiving custody of the juvenile understands the legal significance of the placement and will have adequate resources to care appropriately for the juvenile. (1979, c. 815, s. 1; 1981, c. 469, s. 19; 1985, c. 589, s. 5; c. 777, s. 1; 1985 (Reg. Sess., 1986), c. 863, s. 2; 1991, c. 636, s. 19(a); 1995 (Reg. Sess., 1996), c. 609, s. 3; 1997‑516, s. 1A; 1998‑202, s. 6; 1998‑229, ss. 6, 23; 1999‑318, s. 6; 1999‑456, s. 60; 2002‑164, s. 4.8; 2003‑140, s. 9(b).)



§ 7B-904. Authority over parents of juvenile adjudicated as abused, neglected, or dependent.

§ 7B‑904.  Authority over parents of juvenile adjudicated as abused, neglected, or dependent.

(a)        If the court orders medical, surgical, psychiatric, psychological, or other treatment pursuant to G.S. 7B‑903, the court may order the parent or other responsible parties to pay the cost of the treatment or care ordered.

(b)        At the dispositional hearing or a subsequent hearing if the court finds that it is in the best interests of the juvenile for the parent, guardian, custodian, stepparent, adult member of the juvenile's household, or adult relative entrusted with the juvenile's care to be directly involved in the juvenile's treatment, the court may order the parent, guardian, custodian, stepparent, adult member of the juvenile's household, or adult relative entrusted with the juvenile's care to participate in medical, psychiatric, psychological, or other treatment of the juvenile. The cost of the treatment shall be paid pursuant to G.S. 7B‑903.

(c)        At the dispositional hearing or a subsequent hearing the court may determine whether the best interests of the juvenile require that the parent, guardian, custodian, stepparent, adult member of the juvenile's household, or adult relative entrusted with the juvenile's care undergo psychiatric, psychological, or other treatment or counseling directed toward remediating or remedying behaviors or conditions that led to or contributed to the juvenile's adjudication or to the court's decision to remove custody of the juvenile from the parent, guardian, custodian, stepparent, adult member of the juvenile's household, or adult relative entrusted with the juvenile's care. If the court finds that the best interests of the juvenile require the parent, guardian, custodian, stepparent, adult member of the juvenile's household, or adult relative entrusted with the juvenile's care undergo treatment, it may order that individual to comply with a plan of treatment approved by the court or condition legal custody or physical placement of the juvenile with the parent, guardian, custodian, stepparent, adult member of the juvenile's household, or adult relative entrusted with the juvenile's care upon that individual's compliance with the plan of treatment. The court may order the parent, guardian, custodian, stepparent, adult member of the juvenile's household, or adult relative entrusted with the juvenile's care to pay the cost of treatment ordered pursuant to this subsection. In cases in which the court has conditioned legal custody or physical placement of the juvenile with the parent, guardian, custodian, stepparent, adult member of the juvenile's household, or adult relative entrusted with the juvenile's care upon compliance with a plan of treatment, the court may charge the cost of the treatment to the county of the juvenile's residence if the court finds the parent, guardian, custodian, stepparent, adult member of the juvenile's household, or adult relative entrusted with the juvenile's care is unable to pay the cost of the treatment. In all other cases, if the court finds the parent, guardian, custodian, stepparent, adult member of the juvenile's household, or adult relative entrusted with the juvenile's care is unable to pay the cost of the treatment ordered pursuant to this subsection, the court may order that individual to receive treatment currently available from the area mental health program that serves the parent's catchment area.

(d)        At the dispositional hearing or a subsequent hearing, when legal custody of a juvenile is vested in someone other than the juvenile's parent, if the court finds that the parent is able to do so, the court may order that the parent pay a reasonable sum that will cover, in whole or in part, the support of the juvenile after the order is entered. If the court requires the payment of child support, the amount of the payments shall be determined as provided in G.S. 50‑13.4(c). If the court places a juvenile in the custody of a county department of social services and if the court finds that the parent is unable to pay the cost of the support required by the juvenile, the cost shall be paid by the county department of social services in whose custody the juvenile is placed, provided the juvenile is not receiving care in an institution owned or operated by the State or federal government or any subdivision thereof.

(d1)      At the dispositional hearing or a subsequent hearing, the court may order the parent, guardian, custodian, or caretaker served with a copy of the summons pursuant to G.S. 7B‑407 to do any of the following:

(1)        Attend and participate in parental responsibility classes if those classes are available in the judicial district in which the parent, guardian, custodian, or caretaker resides.

(2)        Provide, to the extent that person is able to do so, transportation for the juvenile to keep appointments for medical, psychiatric, psychological, or other treatment ordered by the court if the juvenile remains in or is returned to the home.

(3)        Take appropriate steps to remedy conditions in the home that led to or contributed to the juvenile's adjudication or to the court's decision to remove custody of the juvenile from the parent, guardian, custodian, or caretaker.

(e)        Upon motion of a party or upon the court's own motion, the court may issue an order directing the parent, guardian, custodian, or caretaker served with a copy of the summons pursuant to G.S. 7B‑407 to appear and show cause why the parent, guardian, custodian, or caretaker should not be found or held in civil or criminal contempt for willfully failing to comply with an order of the court. Chapter 5A of the General Statutes shall govern contempt proceedings initiated pursuant to this section. (1979, c. 815, s. 1; 1983, c. 837, ss. 2, 3; 1987, c. 598, s. 2; 1989, c. 218; c. 529, s. 7; 1995, c. 328, s. 2; 1995 (Reg. Sess., 1996), c. 609, s. 4; 1997‑456, s. 1; 1998‑202, s. 6; 1999‑318, s. 7; 1999‑456, s. 60; 2001‑208, s. 3; 2001‑487, s. 101.)



§ 7B-905. Dispositional order.

§ 7B‑905.  Dispositional order.

(a)        The dispositional order shall be in writing, signed, and entered no later than 30 days from the completion of the hearing, and shall contain appropriate findings of fact and conclusions of law. The court shall state with particularity, both orally and in the written order of disposition, the precise terms of the disposition including the kind, duration, and the person who is responsible for carrying out the disposition and the person or agency in whom custody is vested.

(b)        A dispositional order under which a juvenile is removed from the custody of a parent, guardian, custodian, or caretaker shall direct that the review hearing required by G.S. 7B‑906 be held within 90 days from of the date of the dispositional hearing and, if practicable, shall set the date and time for the review hearing.

(c)        Any dispositional order shall comply with the requirements of G.S. 7B‑507. Any dispositional order under which a juvenile is removed from the custody of a parent, guardian, custodian, or caretaker, or under which the juvenile's placement is continued outside the home shall provide for appropriate visitation as may be in the best interests of the juvenile and consistent with the juvenile's health and safety. If the juvenile is placed in the custody or placement responsibility of a county department of social services, the court may order the director to arrange, facilitate, and supervise a visitation plan expressly approved by the court. If the director subsequently makes a good faith determination that the visitation plan may not be in the best interests of the juvenile or consistent with the juvenile's health and safety, the director may temporarily suspend all or part of the visitation plan. The director shall not be subjected to any motion to show cause for this suspension, but shall expeditiously file a motion for review.

(d)        When a county department of social services having custody or placement responsibility of a juvenile intends to change the juvenile's placement, the department shall give the guardian ad litem for the juvenile notice of its intention unless precluded by emergency circumstances from doing so. Where emergency circumstances exist, the department of social services shall notify the guardian ad litem or the attorney advocate within 72 hours of the placement change, unless local rules require notification within a shorter time period. (1979, c. 815, s. 1; 1987 (Reg. Sess., 1988), c. 1090, s. 10; 1991, c. 434, s. 1; 1997‑390, s. 8; 1998‑202, s. 6; 1998‑229, s. 24; 1999‑456, s. 60; 2001‑208, ss. 4, 18; 2001‑487, s. 101; 2005‑398, s. 5.)



§ 7B-906. Review of custody order.

§ 7B‑906.  Review of custody order.

(a)        In any case where custody is removed from a parent, guardian, custodian, or caretaker the court shall conduct a review hearing within 90 days from the date of the dispositional hearing and shall conduct a review hearing within six months thereafter. The director of social services shall make a timely request to the clerk to calendar each review at a session of court scheduled for the hearing of juvenile matters. The clerk shall give 15 days' notice of the review and its purpose to the parent, the juvenile, if 12 years of age or more, the guardian, the foster parent, relative, or preadoptive parent providing care for the child, the custodian or agency with custody, the guardian ad litem, and any other person or agency the court may specify, indicating the court's impending review. The department of social services shall either provide to the clerk the name and address of the foster parent, relative, or preadoptive parent providing care for the child for notice under this subsection or file written documentation with the clerk that the child's current care provider was sent notice of hearing. Nothing in this subsection shall be construed to make the foster parent, relative, or preadoptive parent a party to the proceeding solely based on receiving notice and the right to be heard.

(b)        Notwithstanding other provisions of this Article, the court may waive the holding of review hearings required by subsection (a) of this section, may require written reports to the court by the agency or person holding custody in lieu of review hearings, or order that review hearings be held less often than every six months, if the court finds by clear, cogent, and convincing evidence that:

(1)        The juvenile has resided with a relative or has been in the custody of another suitable person for a period of at least one year;

(2)        The placement is stable and continuation of the placement is in the juvenile's best interests;

(3)        Neither the juvenile's best interests nor the rights of any party require that review hearings be held every six months;

(4)        All parties are aware that the matter may be brought before the court for review at any time by the filing of a motion for review or on the court's own motion; and

(5)        The court order has designated the relative or other suitable person as the juvenile's permanent caretaker or guardian of the person.

The court may not waive or refuse to conduct a review hearing if a party files a motion seeking the review. However, if a guardian of the person has been appointed for the juvenile and the court has also made findings in accordance with G.S. 7B‑907 that guardianship is the permanent plan for the juvenile, the court shall proceed in accordance with G.S. 7B‑600(b).

(c)        At every review hearing, the court shall consider information from the parent, the juvenile, the guardian, any foster parent, relative, or preadoptive parent providing care for the child, the custodian or agency with custody, the guardian ad litem, and any other person or agency which will aid in its review. The court may consider any evidence, including hearsay evidence as defined in G.S. 8C‑1, Rule 801, that the court finds to be relevant, reliable, and necessary to determine the needs of the juvenile and the most appropriate disposition.

In each case the court shall consider the following criteria and make written findings regarding those that are relevant:

(1)        Services which have been offered to reunite the family, or whether efforts to reunite the family clearly would be futile or inconsistent with the juvenile's safety and need for a safe, permanent home within a reasonable period of time.

(2)        Where the juvenile's return home is unlikely, the efforts which have been made to evaluate or plan for other methods of care.

(3)        Goals of the foster care placement and the appropriateness of the foster care plan.

(4)        A new foster care plan, if continuation of care is sought, that addresses the role the current foster parent will play in the planning for the juvenile.

(5)        Reports on the placements the juvenile has had and any services offered to the juvenile and the parent, guardian, custodian, or caretaker.

(6)        An appropriate visitation plan.

(7)        If the juvenile is 16 or 17 years of age, a report on an independent living assessment of the juvenile and, if appropriate, an independent living plan developed for the juvenile.

(8)        When and if termination of parental rights should be considered.

(9)        Any other criteria the court deems necessary.

(d)        The court, after making findings of fact, may appoint a guardian of the person for the juvenile pursuant to G.S. 7B‑600 or may make any disposition authorized by G.S. 7B‑903, including the authority to place the juvenile in the custody of either parent or any relative found by the court to be suitable and found by the court to be in the best interests of the juvenile. The court may enter an order continuing the placement under review or providing for a different placement as is deemed to be in the best interests of the juvenile. The order must be reduced to writing, signed, and entered within 30 days of the completion of the hearing. If the order is not entered within 30 days following completion of the hearing, the clerk of court for juvenile matters shall schedule a subsequent hearing at the first session of court scheduled for the hearing of juvenile matters following the 30‑day period to determine and explain the reason for the delay and to obtain any needed clarification as to the contents of the order. The order shall be entered within 10 days of the subsequent hearing required by this subsection.

If at any time custody is restored to a parent, guardian, custodian, or caretaker the court shall be relieved of the duty to conduct periodic judicial reviews of the placement.

(e)        Reserved.

(f)         The provisions of G.S. 7B‑507 shall apply to any order entered under this section.

(g)        If the court determines that the juvenile shall be placed in the custody of an individual other than the parents or appoints an individual guardian of the person pursuant to G.S. 7B‑600, the court shall verify that the person receiving custody or being appointed as guardian of the juvenile understands the legal significance of the placement or appointment and will have adequate resources to care appropriately for the juvenile.  (1979, c. 815, s. 1; 1987, c. 810; 1987 (Reg. Sess., 1988), c. 1090, s. 11; 1989, c. 152, s. 1; 1997‑390, s. 9; 1998‑202, s. 6; 1998‑229, ss. 8, 25; 1999‑456, s. 60; 2000‑124, s. 2; 2001‑208, s. 19; 2001‑487, s. 101; 2003‑62, s. 2; 2003‑140, s. 9(c); 2005‑398, s. 6; 2007‑276, s. 3; 2009‑311, s. 6.)



§ 7B-907. Permanency planning hearing.

§ 7B‑907.  Permanency planning hearing.

(a)        In any case where custody is removed from a parent, guardian, custodian, or caretaker, the judge shall conduct a review hearing designated as a permanency planning hearing within 12 months after the date of the initial order removing custody, and the hearing may be combined, if appropriate, with a review hearing required by G.S. 7B‑906. The purpose of the permanency planning hearing shall be to develop a plan to achieve a safe, permanent home for the juvenile within a reasonable period of time. Subsequent permanency planning hearings shall be held at least every six months thereafter, or earlier as set by the court, to review the progress made in finalizing the permanent plan for the juvenile, or if necessary, to make a new permanent plan for the juvenile. The Director of Social Services shall make a timely request to the clerk to calendar each permanency planning hearing at a session of court scheduled for the hearing of juvenile matters. The clerk shall give 15 days' notice of the hearing and its purpose to the parent, the juvenile if 12 years of age or more, the guardian, the foster parent, relative, or preadoptive parent providing care for the child, the custodian or agency with custody, the guardian ad litem, and any other person or agency the court may specify, indicating the court's impending review. The department of social services shall either provide to the clerk the name and address of the foster parent, relative, or preadoptive parent providing care for the child for notice under this subsection or file written documentation with the clerk that the child's current care provider was sent notice of hearing. Nothing in this provision shall be construed to make the foster parent, relative, or preadoptive parent a party to the proceeding solely based on receiving notice and the right to be heard.

(b)        At any permanency planning review, the court shall consider information from the parent, the juvenile, the guardian, any foster parent, relative or preadoptive parent providing care for the child, the custodian or agency with custody, the guardian ad litem, and any other person or agency which will aid it in the court's review. The court may consider any evidence, including hearsay evidence as defined in G.S. 8C‑1, Rule 801, that the court finds to be relevant, reliable, and necessary to determine the needs of the juvenile and the most appropriate disposition. At the conclusion of the hearing, if the juvenile is not returned home, the court shall consider the following criteria and make written findings regarding those that are relevant:

(1)        Whether it is possible for the juvenile to be returned home immediately or within the next six months, and if not, why it is not in the juvenile's best interests to return home;

(2)        Where the juvenile's return home is unlikely within six months, whether legal guardianship or custody with a relative or some other suitable person should be established, and if so, the rights and responsibilities which should remain with the parents;

(3)        Where the juvenile's return home is unlikely within six months, whether adoption should be pursued and if so, any barriers to the juvenile's adoption;

(4)        Where the juvenile's return home is unlikely within six months, whether the juvenile should remain in the current placement or be placed in another permanent living arrangement and why;

(5)        Whether the county department of social services has since the initial permanency plan hearing made reasonable efforts to implement the permanent plan for the juvenile;

(6)        Any other criteria the court deems necessary.

(c)        At the conclusion of the hearing, the judge shall make specific findings as to the best plan of care to achieve a safe, permanent home for the juvenile within a reasonable period of time. The judge may appoint a guardian of the person for the juvenile pursuant to G.S. 7B‑600 or make any disposition authorized by G.S. 7B‑903 including the authority to place the child in the custody of either parent or any relative found by the court to be suitable and found by the court to be in the best interest of the juvenile. If the juvenile is not returned home, the court shall enter an order consistent with its findings that directs the department of social services to make reasonable efforts to place the juvenile in a timely manner in accordance with the permanent plan, to complete whatever steps are necessary to finalize the permanent placement of the juvenile, and to document such steps in the juvenile's case plan. Any order shall be reduced to writing, signed, and entered no later than 30 days following the completion of the hearing. If the order is not entered within 30 days following completion of the hearing, the clerk of court for juvenile matters shall schedule a subsequent hearing at the first session of court scheduled for the hearing of juvenile matters following the 30‑day period to determine and explain the reason for the delay and to obtain any needed clarification as to the contents of the order. The order shall be entered within 10 days of the subsequent hearing required by this subsection.

If at any time custody is restored to a parent, or findings are made in accordance with G.S. 7B‑906(b), the court shall be relieved of the duty to conduct periodic judicial reviews of the placement.

If the court continues the juvenile's placement in the custody or placement responsibility of a county department of social services, the provisions of G.S. 7B‑507 shall apply to any order entered under this section.

(d)        In the case of a juvenile who is in the custody or placement responsibility of a county department of social services, and has been in placement outside the home for 12 of the most recent 22 months; or a court of competent jurisdiction has determined that the parent has abandoned the child; or has committed murder or voluntary manslaughter of another child of the parent; or has aided, abetted, attempted, conspired, or solicited to commit murder or voluntary manslaughter of the child or another child of the parent, the director of the department of social services shall initiate a proceeding to terminate the parental rights of the parent unless the court finds:

(1)        The permanent plan for the juvenile is guardianship or custody with a relative or some other suitable person;

(2)        The court makes specific findings why the filing of a petition for termination of parental rights is not in the best interests of the child; or

(3)        The department of social services has not provided the juvenile's family with such services as the department deems necessary, when reasonable efforts are still required to enable the juvenile's return to a safe home.

(e)        If a proceeding to terminate the parental rights of the juvenile's parents is necessary in order to perfect the permanent plan for the juvenile, the director of the department of social services shall file a petition to terminate parental rights within 60 calendar days from the date of the permanency planning hearing unless the court makes written findings why the petition cannot be filed within 60 days. If the court makes findings to the contrary, the court shall specify the time frame in which any needed petition to terminate parental rights shall be filed.

(f)         If the court determines that the juvenile shall be placed in the custody of an individual other than the parents or appoints an individual guardian of the person pursuant to G.S. 7B‑600, the court shall verify that the person receiving custody or being appointed as guardian of the juvenile understands the legal significance of the placement or appointment and will have adequate resources to care appropriately for the juvenile.  (1998‑229, ss. 8.1, 25.1; 1999‑456, s. 60; 2001‑208, ss. 5, 20; 2001‑487, s. 101; 2003‑62, s. 3; 2003‑140, s. 9(d); 2005‑398, s. 7; 2007‑276, s. 4; 2009‑311, s. 7.)



§ 7B-908. Post termination of parental rights' placement court review.

§ 7B‑908.  Post termination of parental rights' placement court review.

(a)        The purpose of each placement review is to ensure that every reasonable effort is being made to provide for a permanent placement plan for the juvenile who has been placed in the custody of a county director or licensed child‑placing agency, which is consistent with the juvenile's best interests. At each review hearing the court may consider information from the department of social services, the licensed child‑placing agency, the guardian ad litem, the child, the foster parent, relative, or preadoptive parent providing care for the child, and any other person or agency the court determines is likely to aid in the review. The court may consider any evidence, including hearsay evidence as defined in G.S. 8C‑1, Rule 801, that the court finds to be relevant, reliable, and necessary to determine the needs of the juvenile and the most appropriate disposition.

(b)        The court shall conduct a placement review not later than six months from the date of the termination hearing when parental rights have been terminated by a petition brought by any person or agency designated in G.S. 7B‑1103(2) through (5) and a county director or licensed child‑placing agency has custody of the juvenile. The court shall conduct reviews every six months thereafter until the juvenile is the subject of a decree of adoption:

(1)        No more than 30 days and no less than 15 days prior to each review, the clerk shall give notice of the review to the juvenile if the juvenile is at least 12 years of age, the legal custodian of the juvenile, the foster parent, relative, or preadoptive parent providing care for the juvenile, the guardian ad litem, if any, and any other person or agency the court may specify. The department of social services shall either provide to the clerk the name and address of the foster parent, relative, or preadoptive parent providing care for the child for notice under this subsection or file written documentation with the clerk that the child's current care provider was sent notice of hearing. Only the juvenile, if the juvenile is at least 12 years of age, the legal custodian of the juvenile, the foster parent, relative, or preadoptive parent providing care for the juvenile, and the guardian ad litem shall attend the review hearings, except as otherwise directed by the court. Nothing in this subdivision shall be construed to make the foster parent, relative, or preadoptive parent a party to the proceeding solely based on receiving notice and the right to be heard. Any individual whose parental rights have been terminated shall not be considered a party to the proceeding unless an appeal of the order terminating parental rights is pending, and a court has stayed the order pending the appeal.

(2)        If a guardian ad litem for the juvenile has not been appointed previously by the court in the termination proceeding, the court, at the initial six‑month review hearing, may appoint a guardian ad litem to represent the juvenile. The court may continue the case for such time as is necessary for the guardian ad litem to become familiar with the facts of the case.

(c)        The court shall consider at least the following in its review:

(1)        The adequacy of the plan developed by the county department of social services or a licensed child‑placing agency for a permanent placement relative to the juvenile's best interests and the efforts of the department or agency to implement such plan;

(2)        Whether the juvenile has been listed for adoptive placement with the North Carolina Adoption Resource Exchange, the North Carolina Photo Adoption Listing Service (PALS), or any other specialized adoption agency; and

(3)        The efforts previously made by the department or agency to find a permanent home for the juvenile.

(d)        The court, after making findings of fact, shall affirm the county department's or child‑placing agency's plans or require specific additional steps which are necessary to accomplish a permanent placement which is in the best interests of the juvenile.

(e)        If the juvenile is the subject of a decree of adoption prior to the date scheduled for the review, within 10 days of receiving notice that the adoption decree has been entered, the department of social services shall file with the court and serve on any guardian ad litem for the juvenile written notice of the entry. The adoption decree shall not be filed in the court file. The review hearing shall be cancelled with notice of said cancellation given by the clerk to all persons previously notified.

(f)         The process of selection of specific adoptive parents shall be the responsibility of and within the discretion of the county department of social services or licensed child‑placing agency. The guardian ad litem may request information from and consult with the county department or child‑placing agency concerning the selection process. If the guardian ad litem requests information about the selection process, the county shall provide the information within five days. Within 10 days of receiving a copy of the adoption petition, the county department of social services shall file with the court and serve on any guardian ad litem for the juvenile written notice that the adoption petition has been filed. The adoption petition shall not be filed in the court file. The guardian ad litem has 10 days from service of the written notice that the adoption petition has been filed to file a motion alleging any abuse of discretion by the county department of social services or child placing agency in the adoption selection process. The motion shall be filed in the adoption proceeding and result in the transfer of the adoption proceeding to the district court pursuant to G.S. 48‑2‑601(a1). The guardian ad litem shall file with the court and serve the department of social services written notice that the motion was filed. The motion shall not be filed in the court file.  (1983, c. 607, s. 1; 1993, c. 537, s. 2; 1998‑202, s. 6; 1998‑229, ss. 9, 26; 1999‑456, s. 60; 2003‑62, s. 4; 2005‑398, s. 8; 2007‑276, s. 5; 2009‑311, s. 8.)



§ 7B-909. Review of agency's plan for placement.

§ 7B‑909.  Review of agency's plan for placement.

(a)        The director of social services or the director of the licensed private child‑placing agency shall promptly notify the clerk to calendar the case for review of the department's or agency's plan for the juvenile at a session of court scheduled for the hearing of juvenile matters in any case where:

(1)        One parent has surrendered a juvenile for adoption under the provisions of Part 7 of Article 3 of Chapter 48 of the General Statutes and the termination of parental rights proceedings have not been instituted against the nonsurrendering parent within six months of the surrender by the other parent, or

(2)        Both parents have surrendered a juvenile for adoption under the provisions of Part 7 of Article 3 of Chapter 48 of the General Statutes and that juvenile has not been placed for adoption within six months from the date of the more recent parental surrender.

(b)        Repealed by 2007‑276, s. 6, effective October 1, 2007.

(c)        Notification of the court under this section shall be by a petition for review. The petition shall set forth the circumstances necessitating the review under subsection (a) of this section. The review shall be conducted within 30 days following the filing of the petition for review unless the court shall otherwise direct. The court shall conduct reviews every six months until the juvenile is the subject of a decree of adoption. The initial review and all subsequent reviews shall be conducted pursuant to G.S. 7B‑908. Any individual whose parental rights have been terminated shall not be considered a party to the review unless an appeal of the order terminating parental rights is pending, and a court has stayed the order pending the appeal. (1983, c. 607, s. 2; 1993, c. 537, s. 4; 1995, c. 457, s. 6; 1998‑202, s. 6; 1998‑229, s. 9; 1999‑456, s. 60; 2005‑398, s. 9; 2007‑276, s. 6.)



§ 7B-910. Review of voluntary foster care placements.

§ 7B‑910.  Review of voluntary foster care placements.

(a)        The court shall review the placement of any juvenile in foster care made pursuant to a voluntary agreement between the juvenile's parents or guardian and a county department of social services and shall make findings from evidence presented at a review hearing with regard to:

(1)        The voluntariness of the placement;

(2)        The appropriateness of the placement;

(3)        Whether the placement is in the best interests of the juvenile; and

(4)        The services that have been or should be provided to the parents, guardian, foster parents, and juvenile, as the case may be, either (i) to improve the placement or (ii) to eliminate the need for the placement.

(b)        The court may approve the continued placement of the juvenile in foster care on a voluntary agreement basis, disapprove the continuation of the voluntary placement, or direct the department of social services to petition the court for legal custody if the placement is to continue.

(c)        An initial review hearing shall be held not more than 90 days after the juvenile's placement and shall be calendared by the clerk for hearing within such period upon timely request by the director of social services. An additional review hearing shall be held 90 days thereafter and any review hearings at such times as the court shall deem appropriate and shall direct, either upon its own motion or upon written request of the parents, guardian, foster parents, or director of social services. A juvenile placed under a voluntary agreement between the juvenile's parent or guardian and the county department of social services shall not remain in placement more than six months without the filing of a petition alleging abuse, neglect, or dependency.

(d)        The clerk shall give at least 15 days' advance written notice of the initial and subsequent review hearings to the parents or guardian of the juvenile, to the juvenile if 12 or more years of age, to the director of social services, and to any other persons whom the court may specify. (1983, c. 607, s. 2; 1993, c. 537, s. 4; 1995, c. 457, s. 6; 1998‑202, s. 6; 1999‑456, s. 60; 2001‑208, s. 21; 2001‑487, s. 101.)



§ 7B-911. Civil child-custody order.

§ 7B‑911.  Civil child‑custody order.

(a)        After making proper findings at a dispositional hearing or any subsequent hearing, the court on its own motion or the motion of a party may award custody of the juvenile to a parent or other appropriate person pursuant to G.S. 50‑13.1, 50‑13.2, 50‑13.5, and 50‑13.7, as provided in this section, and terminate the court's jurisdiction in the juvenile proceeding.

(b)        When the court enters a custody order under this section, the court shall either cause the order to be filed in an existing civil action relating to the custody of the juvenile or, if there is no other civil action, instruct the clerk to treat the order as the initiation of a civil action for custody.

If the order is filed in an existing civil action and the person to whom the court is awarding custody is not a party to that action, the court shall order that the person be joined as a party and that the caption of the case be changed accordingly. The order shall resolve any pending claim for custody and shall constitute a modification of any custody order previously entered in the action.

If the court's order initiates a civil action, the court shall designate the parties to the action and determine the most appropriate caption for the case. The civil filing fee is waived unless the court orders one or more of the parties to pay the filing fee for a civil action into the office of the clerk of superior court. The order shall constitute a custody determination, and any motion to enforce or modify the custody order shall be filed in the newly created civil action in accordance with the provisions of Chapter 50 of the General Statutes. The Administrative Office of the Courts may adopt rules and shall develop and make available appropriate forms for establishing a civil file to implement this section.

(c)        The court may enter a civil custody order under this section and terminate the court's jurisdiction in the juvenile proceeding only if:

(1)        In the civil custody order the court makes findings and conclusions that support the entry of a custody order in an action under Chapter 50 of the General Statutes or, if the juvenile is already the subject of a custody order entered pursuant to Chapter 50, makes findings and conclusions that support modification of that order pursuant to G.S. 50‑13.7; and

(2)        In a separate order terminating the juvenile court's jurisdiction in the juvenile proceeding, the court finds:

a.         That there is not a need for continued State intervention on behalf of the juvenile through a juvenile court proceeding; and

b.         That at least six months have passed since the court made a determination that the juvenile's placement with the person to whom the court is awarding custody is the permanent plan for the juvenile, though this finding is not required if the court is awarding custody to a parent or to a person with whom the child was living when the juvenile petition was filed. (2005‑320, s. 4.)



§ 7B-1000. Authority to modify or vacate.

Article 10.

Modification and Enforcement of Dispositional Orders; Appeals.

§ 7B‑1000.  Authority to modify or vacate.

(a)        Upon motion in the cause or petition, and after notice, the court may conduct a review hearing to determine whether the order of the court is in the best interests of the juvenile, and the court may modify or vacate the order in light of changes in circumstances or the needs of the juvenile. Notwithstanding the provision of this subsection, if a guardian of the person has been appointed for the juvenile and the court has also made findings in accordance with G.S. 7B‑907 that guardianship is the permanent plan for the juvenile, the court shall proceed in accordance with G.S. 7B‑600(b).

(b)        In any case where the court finds the juvenile to be abused, neglected, or dependent, the jurisdiction of the court to modify any order or disposition made in the case shall continue during the minority of the juvenile, until terminated by order of the court, or until the juvenile is otherwise emancipated. (1979, c. 815, s. 1; 1998‑202, s. 6; 1999‑456, s. 60; 2000‑124, s. 3.)



§ 7B-1001. Right to appeal.

§ 7B‑1001.  Right to appeal.

(a)        In a juvenile matter under this Subchapter, appeal of a final order of the court in a juvenile matter shall be made directly to the Court of Appeals. Only the following juvenile matters may be appealed:

(1)        Any order finding absence of jurisdiction.

(2)        Any order, including the involuntary dismissal of a petition, which in effect determines the action and prevents a judgment from which appeal might be taken.

(3)        Any initial order of disposition and the adjudication order upon which it is based.

(4)        Any order, other than a nonsecure custody order, that changes legal custody of a juvenile.

(5)        An order entered under G.S. 7B‑507(c) with rights to appeal properly preserved as provided in that subsection, as follows:

a.         The Court of Appeals shall review the order to cease reunification together with an appeal of the termination of parental rights order if all of the following apply:

1.         A motion or petition to terminate the parent's rights is heard and granted.

2.         The order terminating parental rights is appealed in a proper and timely manner.

3.         The order to cease reunification is assigned as an error in the record on appeal of the termination of parental rights.

b.         A party who is a parent shall have the right to appeal the order if no termination of parental rights petition or motion is filed within 180 days of the order.

c.         A party who is a custodian or guardian shall have the right to immediately appeal the order.

(6)        Any order that terminates parental rights or denies a petition or motion to terminate parental rights.

(b)        Except for orders covered in subdivision (a)(5) of this section, notice of appeal shall be given in writing by a proper party as defined in G.S. 7B‑1002 and shall be made within 30 days after entry and service of the order in accordance with G.S. 1A‑1, Rule 58. Notice of appeal for orders covered in subdivision (a)(5) of this section shall be given in writing by a proper party as defined in G.S. 7B‑1002.

(c)        Notice of appeal shall be signed by counsel for the appealing party, if any, and shall be taken only by following direct instruction of the appealing party after the conclusion of the proceeding. In the case of an appeal by a juvenile, notice of appeal shall be signed by the guardian ad litem attorney advocate. (1979, c. 815, s. 1; 1998‑202, s. 6; 1999‑456, s. 60; 2001‑208, s. 25; 2001‑487, s. 101; 2005‑398, s. 10.)



§ 7B-1002. Proper parties for appeal.

§ 7B‑1002.  Proper parties for appeal.

Appeal from an order permitted under G.S. 7B‑1001 may be taken by:

(1)        A juvenile acting through the juvenile's guardian ad litem previously appointed under G.S. 7B‑601.

(2)        A juvenile for whom no guardian ad litem has been appointed under G.S. 7B‑601. If such an appeal is made, the court shall appoint a guardian ad litem pursuant to G.S. 1A‑1, Rule 17 for the juvenile for the purposes of that appeal.

(3)        A county department of social services.

(4)        A parent, a guardian appointed under G.S. 7B‑600 or Chapter 35A of the General Statutes, or a custodian as defined in G.S. 7B‑101 who is a nonprevailing party.

(5)        Any party that sought but failed to obtain termination of parental rights. (1979, c. 815, s. 1; 1998‑202, s. 6; 1999‑456, s. 60; 2005‑398, s. 11.)



§ 7B-1003. Disposition pending appeal.

§ 7B‑1003.  Disposition pending appeal.

(a)        During an appeal of an order entered under this Subchapter, the trial court may enforce the order unless the trial court or an appellate court orders a stay.

(b)        Pending disposition of an appeal, unless directed otherwise by an appellate court or subsection (c) of this section applies, the trial court shall:

(1)        Continue to exercise jurisdiction and conduct hearings under this Subchapter with the exception of Article 11 of the General Statutes; and

(2)        Enter orders affecting the custody or placement of the juvenile as the court finds to be in the best interests of the juvenile.

(c)        Pending disposition of an appeal of an order entered under Article 11 of this Chapter where the petition for termination of parental rights was not filed as a motion in a juvenile matter initiated under Article 4 of this Chapter, the court may enter a temporary order affecting the custody or placement of the juvenile as the court finds to be in the best interests of the juvenile. Upon the affirmation of the order of adjudication or disposition of the court in a juvenile case by the Court of Appeals, or by the Supreme Court in the event of an appeal, the court shall have authority to modify or alter its original order of adjudication or disposition as the court finds to be in the best interests of the juvenile to reflect any adjustment made by the juvenile or change in circumstances during the period of time the case on appeal was pending, provided that if the modifying order be entered ex parte, the court shall give notice to interested parties to show cause, if there be any, within 10 days thereafter, as to why the modifying order should be vacated or altered.

(d)        When the court has found that a juvenile has suffered physical abuse and that the individual responsible for the abuse has a history of violent behavior, the court shall consider the opinion of the mental health professional who performed the evaluation under G.S. 7B‑503(b) before returning the juvenile to the custody of that individual pending resolution of an appeal.

(e)        The provisions of subsections (b), (c), and (d) of G.S. 7B‑905 shall apply to any order entered during an appeal that provides for the placement or continued placement of a juvenile in foster care. (1979, c. 815, s. 1; 1987 (Reg. Sess., 1988), c. 1090, s. 12; 1998‑202, s. 6; 1999‑318, s. 8; 1999‑456, s. 60; 2001‑208, s. 27; 2001‑487, s. 101; 2003‑140, s. 8; 2005‑398, s. 12.)



§ 7B-1004. Disposition after appeal.

§ 7B‑1004.  Disposition after appeal.

When an order of the court is affirmed by the Court of Appeals or by the Supreme Court, the trial court may modify or alter the original order as the court finds to be in the best interests of the juvenile to reflect any change in circumstances during the period of time the appeal was pending. If the modifying order is entered ex parte, the court shall give notice to interested parties to show cause within 10 days thereafter as to why the modifying order should be vacated or altered. (1979, c. 815, s. 1; 1998‑202, s. 6; 1999‑456, s. 60; 2005‑398, s. 13.)



§ 7B-1100. Legislative intent; construction of Article.

Article 11.

Termination of Parental Rights.

§ 7B‑1100.  Legislative intent; construction of Article.

The General Assembly hereby declares as a matter of legislative policy with respect to termination of parental rights:

(1)        The general purpose of this Article is to provide judicial procedures for terminating the legal relationship between a juvenile and the juvenile's biological or legal parents when the parents have demonstrated that they will not provide the degree of care which promotes the healthy and orderly physical and emotional well‑being of the juvenile.

(2)        It is the further purpose of this Article to recognize the necessity for any juvenile to have a permanent plan of care at the earliest possible age, while at the same time recognizing the need to protect all juveniles from the unnecessary severance of a relationship with biological or legal parents.

(3)        Action which is in the best interests of the juvenile should be taken in all cases where the interests of the juvenile and those of the juvenile's parents or other persons are in conflict.

(4)        This Article shall not be used to circumvent the provisions of Chapter 50A of the General Statutes, the Uniform Child‑Custody Jurisdiction and Enforcement Act. (1977, c. 879, s. 8; 1979, c. 110, s. 6; 1998‑202, s. 6; 1999‑223, s. 5; 1999‑456, s. 60.)



§ 7B-1101. Jurisdiction.

§ 7B‑1101.  Jurisdiction.

The court shall have exclusive original jurisdiction to hear and determine any petition or motion relating to termination of parental rights to any juvenile who resides in, is found in, or is in the legal or actual custody of a county department of social services or licensed child‑placing agency in the district at the time of filing of the petition or motion. The court shall have jurisdiction to terminate the parental rights of any parent irrespective of the age of the parent. Provided, that before exercising jurisdiction under this Article, the court shall find that it has jurisdiction to make a child‑custody determination under the provisions of G.S. 50A‑201, 50A‑203, or 50A‑204. The court shall have jurisdiction to terminate the parental rights of any parent irrespective of the state of residence of the parent. Provided, that before exercising jurisdiction under this Article regarding the parental rights of a nonresident parent, the court shall find that it has jurisdiction to make a child‑custody determination under the provisions of G.S. 50A‑201 or G.S. 50A‑203, without regard to G.S. 50A‑204 and that process was served on the nonresident parent pursuant to G.S. 7B‑1106. Provided, further, that the clerk of superior court shall have jurisdiction for adoptions under Chapter 48 of the General Statutes. (1977, c. 879, s. 8; 1979, c. 110, s. 7; 1979, 2nd Sess., c. 1206, s. 1; 1981, c. 996, s. 1; 1983, c. 89, s. 1; 1995, c. 457, s. 3; 1998‑202, s. 6; 1999‑223, s. 6; 1999‑456, s. 60; 2000‑144, s. 18; 2000‑183, s. 2; 2003‑140, s. 4; 2005‑398, s. 14; 2007‑152, s. 1.)



§ 7B-1101.1. Parent's right to counsel; guardian ad litem.

§ 7B‑1101.1.  Parent's right to counsel; guardian ad litem.

(a)        The parent has the right to counsel, and to appointed counsel in cases of indigency, unless the parent waives the right. The fees of appointed counsel shall be borne by the Office of Indigent Defense Services. When a petition is filed, unless the parent is already represented by counsel, the clerk shall appoint provisional counsel for each respondent parent named in the petition and indicate the appointment on the juvenile summons. At the first hearing after service upon the respondent parent, the court shall dismiss the provisional counsel if the respondent parent:

(1)        Does not appear at the hearing;

(2)        Does not qualify for court‑appointed counsel;

(3)        Has retained counsel; or

(4)        Waives the right to counsel.

The court shall confirm the appointment of counsel if subdivisions (1) through (4) of this subsection are not applicable to the respondent parent. The court may reconsider a parent's eligibility and desire for appointed counsel at any stage of the proceeding.

(b)        In addition to the right to appointed counsel under subsection (a) of this section, a guardian ad litem shall be appointed in accordance with G.S. 1A‑1, Rule 17, to represent any parent who is under the age of 18 years and who is not married or otherwise emancipated.

(c)        On motion of any party or on the court's own motion, the court may appoint a guardian ad litem for a parent in accordance with G.S. 1A‑1, Rule 17 if the court determines that there is a reasonable basis to believe that the parent is incompetent or has diminished capacity and cannot adequately act in his or her own interest. The parent's counsel shall not be appointed to serve as the guardian ad litem.

(d)        Communications between the guardian ad litem appointed under this section and the parent and between the guardian ad litem and the parent's counsel shall be privileged and confidential to the same extent that communications between the parent and the parent's counsel are privileged and confidential.

(e)        Guardians ad litem appointed under this section may engage in all of the following practices:

(1)        Helping the parent to enter consent orders, if appropriate.

(2)        Facilitating service of process on the parent.

(3)        Assuring that necessary pleadings are filed.

(4)        Assisting the parent and the parent's counsel, if requested by the parent's counsel, to ensure that the parent's procedural due process requirements are met.

(f)         The fees of a guardian ad litem appointed pursuant to this section shall be borne by the Office of Indigent Defense Services when the court finds that the respondent is indigent. In other cases, the fees of the court‑appointed guardian ad litem shall be a proper charge against the respondent if the respondent does not secure private legal counsel.  (2005‑398, s. 15; 2009‑311, s. 9.)



§ 7B-1102. Pending child abuse, neglect, or dependency proceedings.

§ 7B‑1102.  Pending child abuse, neglect, or dependency proceedings.

(a)        When the district court is exercising jurisdiction over a juvenile and the juvenile's parent in an abuse, neglect, or dependency proceeding, a person or agency specified in G.S. 7B‑1103(a) may file in that proceeding a motion for termination of the parent's rights in relation to the juvenile.

(b)        A motion pursuant to subsection (a) of this section and the notice required by G.S. 7B‑1106.1 shall be served in accordance with G.S. 1A‑1, Rule 5(b), except:

(1)        Service must be in accordance with G.S. 1A‑1, Rule 4, if one of the following applies:

a.         The person or agency to be served was not served originally with summons.

b.         The person or agency to be served was served originally by publication that did not include notice substantially in conformity with the notice required by G.S. 7B‑406(b)(4)e.

c.         Two years has elapsed since the date of the original action.

(2)        In any case, the court may order that service of the motion and notice be made pursuant to G.S. 1A‑1, Rule 4.

For purposes of this section, the parent of the juvenile shall not be deemed to be under disability even though the parent is a minor.

(c)        When a petition for termination of parental rights is filed in the same district in which there is pending an abuse, neglect, or dependency proceeding involving the same juvenile, the court on its own motion or motion of a party may consolidate the action pursuant to G.S. 1A‑1, Rule 42. (1998‑229, ss. 9.1, 26.1; 1999‑456, s. 60; 2000‑183, s. 3.)



§ 7B-1103. Who may file a petition or motion.

§ 7B‑1103.  Who may file a petition or motion.

(a)        A petition or motion to terminate the parental rights of either or both parents to his, her, or their minor juvenile may only be filed by one or more of the following:

(1)        Either parent seeking termination of the right of the other parent.

(2)        Any person who has been judicially appointed as the guardian of the person of the juvenile.

(3)        Any county department of social services, consolidated county human services agency, or licensed child‑placing agency to whom custody of the juvenile has been given by a court of competent jurisdiction.

(4)        Any county department of social services, consolidated county human services agency, or licensed child‑placing agency to which the juvenile has been surrendered for adoption by one of the parents or by the guardian of the person of the juvenile, pursuant to G.S. 48‑3‑701.

(5)        Any person with whom the juvenile has resided for a continuous period of two years or more next preceding the filing of the petition or motion.

(6)        Any guardian ad litem appointed to represent the minor juvenile pursuant to G.S. 7B‑601 who has not been relieved of this responsibility.

(7)        Any person who has filed a petition for adoption pursuant to Chapter 48 of the General Statutes.

(b)        Any person or agency that may file a petition under subsection (a) of this section may intervene in a pending abuse, neglect, or dependency proceeding for the purpose of filing a motion to terminate parental rights.

(c)        No person whose actions resulted in a conviction under G.S. 14‑27.2 or G.S. 14‑27.3 and the conception of the juvenile may file a petition to terminate the parental rights of another with respect to that juvenile. (1977, c. 879, s. 8; 1983, c. 870, s. 1; 1985, c. 758, s. 1; 1987, c. 371, s. 2; 1995 (Reg. Sess., 1996), c. 690, s. 4; 1998‑202, s. 6; 1998‑229, s. 9.1; 1999‑456, s. 60; 2000‑183, s. 4; 2004‑128, s. 13.)



§ 7B-1104. Petition or motion.

§ 7B‑1104.  Petition or motion.

The petition, or motion pursuant to G.S. 7B‑1102, shall be verified by the petitioner or movant and shall be entitled "In Re (last name of juvenile), a minor juvenile", who shall be a party to the action, and shall set forth such of the following facts as are known; and with respect to the facts which are unknown the petitioner or movant shall so state:

(1)        The name of the juvenile as it appears on the juvenile's birth certificate, the date and place of birth, and the county where the juvenile is presently residing.

(2)        The name and address of the petitioner or movant and facts sufficient to identify the petitioner or movant as one authorized by G.S. 7B‑1103 to file a petition or motion.

(3)        The name and address of the parents of the juvenile. If the name or address of one or both parents is unknown to the petitioner or movant, the petitioner or movant shall set forth with particularity the petitioner's or movant's efforts to ascertain the identity or whereabouts of the parent or parents. The information may be contained in an affidavit attached to the petition or motion and incorporated therein by reference. A person whose actions resulted in a conviction under G.S. 14‑27.2 or G.S. 14‑27.3 and the conception of the juvenile need not be named in the petition.

(4)        The name and address of any person who has been judicially appointed as guardian of the person of the juvenile.

(5)        The name and address of any person or agency to whom custody of the juvenile has been given by a court of this or any other state; and a copy of the custody order shall be attached to the petition or motion.

(6)        Facts that are sufficient to warrant a determination that one or more of the grounds for terminating parental rights exist.

(7)        That the petition or motion has not been filed to circumvent the provisions of Article 2 of Chapter 50A of the General Statutes, the Uniform Child‑Custody Jurisdiction and Enforcement Act.  (1977, c. 879, s. 8; 1979, c. 110, s. 8; 1981, c. 469, s. 23; 1987, c. 550, s. 15; 1998‑202, s. 6; 1999‑223, s. 7; 1999‑456, s. 60; 2000‑183, s. 5; 2004‑128, s. 14; 2009‑38, s. 2.)



§ 7B-1105. Preliminary hearing; unknown parent.

§ 7B‑1105.  Preliminary hearing; unknown parent.

(a)        If either the name or identity of any parent whose parental rights the petitioner seeks to terminate is not known to the petitioner, the court shall, within 10 days from the date of filing of the petition, or during the next term of court in the county where the petition is filed if there is no court in the county in that 10‑day period, conduct a preliminary hearing to ascertain the name or identity of such parent.

(b)        The court may, in its discretion, inquire of any known parent of the juvenile concerning the identity of the unknown parent and may appoint a guardian ad litem for the unknown parent to conduct a diligent search for the parent. Should the court ascertain the name or identity of the parent, it shall enter a finding to that effect; and the parent shall be summoned to appear in accordance with G.S. 7B‑1106.

(c)        Notice of the preliminary hearing need be given only to the petitioner who shall appear at the hearing, but the court may cause summons to be issued to any person directing the person to appear and testify.

(d)        If the court is unable to ascertain the name or identity of the unknown parent, the court shall order publication of notice of the termination proceeding and shall specifically order the place or places of publication and the contents of the notice which the court concludes is most likely to identify the juvenile to such unknown parent. The notice shall be published in a newspaper qualified for legal advertising in accordance with G.S. 1‑597 and G.S. 1‑598 and published in the counties directed by the court, once a week for three successive weeks. Provided, further, the notice shall:

(1)        Designate the court in which the petition is pending;

(2)        Be directed to "the father (mother) (father and mother) of a male (female) juvenile born on or about__________________________ in

(date)

County,            ,

(city)

___________________________________________ , respondent";

(State)

(3)        Designate the docket number and title of the case (the court may direct the actual name of the title be eliminated and the words "In Re Doe" substituted therefor);

(4)        State that a petition seeking to terminate the parental rights of the respondent has been filed;

(5)        Direct the respondent to answer the petition within 30 days after a date stated in the notice, exclusive of such date, which date so stated shall be the date of first publication of notice and be substantially in the form as set forth in G.S. 1A‑1, Rule 4(j1); and

(6)        State that the respondent's parental rights to the juvenile will be terminated upon failure to answer the petition within the time prescribed.

Upon completion of the service, an affidavit of the publisher shall be filed with the court.

(e)        The court shall issue the order required by subsections (b) and (d) of this section within 30 days from the date of the preliminary hearing unless the court shall determine that additional time for investigation is required.

(f)         Upon the failure of the parent served by publication pursuant to subsection (d) of this section to answer the petition within the time prescribed, the court shall issue an order terminating all parental rights of the unknown parent. (1977, c. 879, s. 8; 1987, c. 282, s. 1; 1998‑202, s. 6; 1999‑456, s. 60.)



§ 7B-1106. Issuance of summons.

§ 7B‑1106.  Issuance of summons.

(a)        Except as provided in G.S. 7B‑1105, upon the filing of the petition, the court shall cause a summons to be issued. The summons shall be directed to the following persons or agency, not otherwise a party petitioner, who shall be named as respondents:

(1)        The parents of the juvenile. However, a summons does not need to be directed to or served upon any parent who, under Chapter 48 of the General Statutes, has irrevocably relinquished the juvenile to a county department of social services or licensed child‑placing agency or to any parent who has consented to the adoption of the juvenile by the petitioner.

(2)        Any person who has been judicially appointed as guardian of the person of the juvenile.

(3)        The custodian of the juvenile appointed by a court of competent jurisdiction.

(4)        Any county department of social services or licensed child‑placing agency to whom a juvenile has been released by one parent pursuant to Part 7 of Article 3 of Chapter 48 of the General Statutes or any county department of social services to whom placement responsibility for the child has been given by a court of competent jurisdiction.

(5)        Repealed by Session Laws 2009‑38, s. 3, effective May 27, 2009.

The summons shall notify the respondents to file a written answer within 30 days after service of the summons and petition. Service of the summons shall be completed as provided under the procedures established by G.S. 1A‑1, Rule 4(j). But the parent of the juvenile shall not be deemed to be under a disability even though the parent is a minor.

(a1)      If a guardian ad litem has been appointed for the juvenile pursuant to G.S. 7B‑601 and has not been relieved of responsibility or if the court appoints a guardian ad litem for the juvenile after the petition is filed, a copy of all pleadings and other papers required to be served shall be served on the juvenile's guardian ad litem or attorney advocate pursuant to procedures established under G.S. 1A‑1, Rule 5.

(b)        The summons shall be issued for the purpose of terminating parental rights pursuant to the provisions of subsection (a) of this section and shall include:

(1)        The name of the minor juvenile;

(2)        Notice that a written answer to the petition must be filed with the clerk who signed the petition within 30 days after service of the summons and a copy of the petition, or the parent's rights may be terminated;

(3)        Notice that any counsel appointed previously and still representing the parent in an abuse, neglect, or dependency proceeding shall continue to represent the parent unless otherwise ordered by the court;

(4)        Notice that if the parent is indigent and is not already represented by appointed counsel, the parent is entitled to appointed counsel, that provisional counsel has been appointed, and that the appointment of provisional counsel shall be reviewed by the court at the first hearing after service;

(5)        Notice that the date, time, and place of any pretrial hearing pursuant to G.S. 7B‑1108.1 and the hearing on the petition will be mailed by the clerk upon filing of the answer or 30 days from the date of service if no answer is filed; and

(6)        Notice of the purpose of the hearing and notice that the parents may attend the termination hearing.

(c)        If a county department of social services, not otherwise a party petitioner, is served with a petition alleging that the parental rights of the parent should be terminated pursuant to G.S. 7B‑1111, the department shall file a written answer and shall be deemed a party to the proceeding.  (1977, c. 879, s. 8; 1981, c. 966, s. 2; 1983, c. 581, ss. 1, 2; 1995, c. 457, s. 4; 1998‑202, s. 6; 1998‑229, ss. 10, 27; 1999‑456, s. 60; 2000‑183, s. 13; 2001‑208, s. 28; 2001‑487, s. 101; 2009‑38, s. 3; 2009‑311, s. 10.)



§ 7B-1106.1. Notice in pending child abuse, neglect, or dependency cases.

§ 7B‑1106.1.  Notice in pending child abuse, neglect, or dependency cases.

(a)        Upon the filing of a motion pursuant to G.S. 7B‑1102, the movant shall prepare a notice directed to each of the following persons or agency, not otherwise a movant:

(1)        The parents of the juvenile. However, notice does not need to be directed to or served upon any parent who, under Chapter 48 of the General Statutes, has irrevocably relinquished the juvenile to a county department of social services or licensed child‑placing agency or to any parent who has consented to the adoption of the juvenile by the movant.

(2)        Any person who has been judicially appointed as guardian of the person of the juvenile.

(3)        The custodian of the juvenile appointed by a court of competent jurisdiction.

(4)        Any county department of social services or licensed child‑placing agency to whom a juvenile has been released by one parent pursuant to Part 7 of Article 3 of Chapter 48 of the General Statutes or any county department of social services to whom placement responsibility for the juvenile has been given by a court of competent jurisdiction.

(5)        The juvenile's guardian ad litem or attorney advocate, if one has been appointed pursuant to G.S. 7B‑601 and has not been relieved of responsibility.

(6)        Repealed by Session Laws 2009‑38, s. 4, effective May 27, 2009.

The notice shall notify the person or agency to whom it is directed to file a written response within 30 days after service of the motion and notice. Service of the motion and notice shall be completed as provided under G.S. 7B‑1102(b).

(b)        The notice required by subsection (a) of this section shall include all of the following:

(1)        The name of the minor juvenile.

(2)        Notice that a written response to the motion must be filed with the clerk within 30 days after service of the motion and notice, or the parent's rights may be terminated.

(3)        Notice that any counsel appointed previously and still representing the parent in an abuse, neglect, or dependency proceeding will continue to represent the parents unless otherwise ordered by the court.

(4)        Notice that if the parent is indigent, the parent is entitled to appointed counsel and if the parent is not already represented by appointed counsel the parent may contact the clerk immediately to request counsel.

(5)        Notice that the date, time, and place of any pretrial hearing pursuant to G.S. 7B‑1108.1 and the hearing on the motion will be mailed by the moving party upon filing of the response or 30 days from the date of service if no response is filed.

(6)        Notice of the purpose of the hearing and notice that the parents may attend the termination hearing.

(c)        If a county department of social services, not otherwise a movant, is served with a motion seeking termination of a parent's rights, the director shall file a written response and shall be deemed a party to the proceeding.  (2000‑183, s. 6; 2009‑38, s. 4; 2009‑311, s. 11.)



§ 7B-1107. Failure of parent to answer or respond.

§ 7B‑1107.  Failure of parent to answer or respond.

Upon the failure of a respondent parent to file written answer to the petition or written response to the motion within 30 days after service of the summons and petition or notice and motion, or within the time period established for a defendant's reply by G.S. 1A‑1, Rule 4(j1) if service is by publication, the court may issue an order terminating all parental and custodial rights of that parent with respect to the juvenile; provided the court shall order a hearing on the petition or motion and may examine the petitioner or movant or others on the facts alleged in the petition or motion. (1977, c. 879, s. 8; 1979, c. 525, s. 3; 1987, c. 282, s. 2; 1998‑202, s. 6; 1998‑229, s. 10; 1999‑456, s. 60; 2000‑183, s. 7.)



§ 7B-1108. Answer or response of parent; appointment of guardian ad litem for juvenile.

§ 7B‑1108.  Answer or response of parent; appointment of guardian ad litem for juvenile.

(a)        Any respondent may file a written answer to the petition or written response to the motion. The answer or response shall admit or deny the allegations of the petition or motion and shall set forth the name and address of the answering respondent or the respondent's attorney.

(b)        If an answer or response denies any material allegation of the petition or motion, the court shall appoint a guardian ad litem for the juvenile to represent the best interests of the juvenile, unless the petition or motion was filed by the guardian ad litem pursuant to G.S. 7B‑1103, or a guardian ad litem has already been appointed pursuant to G.S. 7B‑601. A licensed attorney shall be appointed to assist those guardians ad litem who are not attorneys licensed to practice in North Carolina. The appointment, duties, and payment of the guardian ad litem shall be the same as in G.S. 7B‑601 and G.S. 7B‑603, but in no event shall a guardian ad litem who is trained and supervised by the guardian ad litem program be appointed to any case unless the juvenile is or has been the subject of a petition for abuse, neglect, or dependency or with good cause shown the local guardian ad litem program consents to the appointment.

(c)        In proceedings under this Article, the appointment of a guardian ad litem shall not be required except, as provided above, in cases in which an answer or response is filed denying material allegations, or as required under G.S. 7B‑1101; but the court may, in its discretion, appoint a guardian ad litem for a juvenile, either before or after determining the existence of grounds for termination of parental rights, in order to assist the court in determining the best interests of the juvenile.

(d)        If a guardian ad litem has previously been appointed for the juvenile under G.S. 7B‑601, and the appointment of a guardian ad litem could also be made under this section, the guardian ad litem appointed under G.S. 7B‑601, and any attorney appointed to assist that guardian, shall also represent the juvenile in all proceedings under this Article and shall have the duties and payment of a guardian ad litem appointed under this section, unless the court determines that the best interests of the juvenile require otherwise.  (1977, c. 879, s. 8; 1981 (Reg. Sess., 1982), c. 1331, s. 3; 1983, c. 870, s. 2; 1989 (Reg. Sess., 1990), c. 851, s. 1; 1998‑202, s. 6; 1999‑456, s. 60; 2000‑183, s. 8; 2003‑140, s. 7; 2009‑311, s. 12.)



§ 7B-1108.1. Pretrial hearing.

§ 7B‑1108.1.  Pretrial hearing.

(a)        The court shall conduct a pretrial hearing. However, the court may combine the pretrial hearing with the adjudicatory hearing on termination in which case no separate pretrial hearing order is required. At the pretrial hearing, the court shall consider the following:

(1)        Retention or release of provisional counsel.

(2)        Whether a guardian ad litem should be appointed for the juvenile, if not previously appointed.

(3)        Whether all summons, service of process, and notice requirements have been met.

(4)        Any pretrial motions.

(5)        Any issues raised by any responsive pleading, including any affirmative defenses.

(6)        Any other issue which can be properly addressed as a preliminary matter.

(b)        Written notice of the pretrial hearing shall be in accordance with G.S. 7B‑1106 and G.S. 7B‑1106.1.  (2009‑311, s. 13.)



§ 7B-1109. Adjudicatory hearing on termination.

§ 7B‑1109.  Adjudicatory hearing on termination.

(a)        The hearing on the termination of parental rights shall be conducted by the court sitting without a jury and shall be held in the district at such time and place as the chief district court judge shall designate, but no later than 90 days from the filing of the petition or motion unless the judge pursuant to subsection (d) of this section orders that it be held at a later time. Reporting of the hearing shall be as provided by G.S. 7A‑198 for reporting civil trials.

(b)        The court shall inquire whether the juvenile's parents are present at the hearing and, if so, whether they are represented by counsel. If the parents are not represented by counsel, the court shall inquire whether the parents desire counsel but are indigent. In the event that the parents desire counsel but are indigent as defined in G.S. 7A‑450(a) and are unable to obtain counsel to represent them, counsel shall be appointed to represent them in accordance with rules adopted by the Office of Indigent Defense Services. The court shall grant the parents such an extension of time as is reasonable to permit their appointed counsel to prepare their defense to the termination petition or motion. In the event that the parents do not desire counsel and are present at the hearing, the court shall examine each parent and make findings of fact sufficient to show that the waivers were knowing and voluntary. This examination shall be reported as provided in G.S. 7A‑198.

(c)        The court may, upon finding that reasonable cause exists, order the juvenile to be examined by a psychiatrist, a licensed clinical psychologist, a physician, a public or private agency, or any other expert in order that the juvenile's psychological or physical condition or needs may be ascertained or, in the case of a parent whose ability to care for the juvenile is at issue, the court may order a similar examination of any parent of the juvenile.

(d)        The court may for good cause shown continue the hearing for up to 90 days from the date of the initial petition in order to receive additional evidence including any reports or assessments that the court has requested, to allow the parties to conduct expeditious discovery, or to receive any other information needed in the best interests of the juvenile. Continuances that extend beyond 90 days after the initial petition shall be granted only in extraordinary circumstances when necessary for the proper administration of justice, and the court shall issue a written order stating the grounds for granting the continuance.

(e)        The court shall take evidence, find the facts, and shall adjudicate the existence or nonexistence of any of the circumstances set forth in G.S. 7B‑1111 which authorize the termination of parental rights of the respondent. The adjudicatory order shall be reduced to writing, signed, and entered no later than 30 days following the completion of the termination of parental rights hearing. If the order is not entered within 30 days following completion of the hearing, the clerk of court for juvenile matters shall schedule a subsequent hearing at the first session of court scheduled for the hearing of juvenile matters following the 30‑day period to determine and explain the reason for the delay and to obtain any needed clarification as to the contents of the order. The order shall be entered within 10 days of the subsequent hearing required by this subsection.

(f)         The burden in such proceedings shall be upon the petitioner or movant and all findings of fact shall be based on clear, cogent, and convincing evidence. No husband‑wife or physician‑patient privilege shall be grounds for excluding any evidence regarding the existence or nonexistence of any circumstance authorizing the termination of parental rights. (1977, c. 879, s. 8; 1979, c. 669, s. 1; 1981, c. 966, s. 3; (Reg. Sess., 1982), c. 1331, s. 3; 1983, c. 870, s. 2; 1989 (Reg. Sess., 1990), c. 851, s. 1; 1998‑202, s. 6; 1999‑456, s. 60; 2000‑144, s. 19; 2000‑183, s. 9; 2001‑208, ss. 7, 22; 2001‑487, s. 101; 2003‑304, s. 2; 2005‑398, s. 16.)



§ 7B-1110. Determination of best interests of the juvenile.

§ 7B‑1110.  Determination of best interests of the juvenile.

(a)        After an adjudication that one or more grounds for terminating a parent's rights exist, the court shall determine whether terminating the parent's rights is in the juvenile's best interest. In making this determination, the court shall consider the following:

(1)        The age of the juvenile.

(2)        The likelihood of adoption of the juvenile.

(3)        Whether the termination of parental rights will aid in the accomplishment of the permanent plan for the juvenile.

(4)        The bond between the juvenile and the parent.

(5)        The quality of the relationship between the juvenile and the proposed adoptive parent, guardian, custodian, or other permanent placement.

(6)        Any relevant consideration.

Any order shall be reduced to writing, signed, and entered no later than 30 days following the completion of the termination of parental rights hearing. If the order is not entered within 30 days following completion of the hearing, the clerk of court for juvenile matters shall schedule a subsequent hearing at the first session of court scheduled for the hearing of juvenile matters following the 30‑day period to determine and explain the reason for the delay and to obtain any needed clarification as to the contents of the order. The order shall be entered within 10 days of the subsequent hearing required by this subsection.

(b)        Should the court conclude that, irrespective of the existence of one or more circumstances authorizing termination of parental rights, the best interests of the juvenile require that rights should not be terminated, the court shall dismiss the petition or deny the motion, but only after setting forth the facts and conclusions upon which the dismissal or denial is based.

(c)        Should the court determine that circumstances authorizing termination of parental rights do not exist, the court shall dismiss the petition or deny the motion, making appropriate findings of fact and conclusions.

(d)        Counsel for the petitioner or movant shall serve a copy of the termination of parental rights order upon the guardian ad litem for the juvenile, if any, and upon the juvenile if the juvenile is 12 years of age or older.

(e)        The court may tax the cost of the proceeding to any party. (1977, c. 879, s. 8; 1981 (Reg. Sess., 1982), c. 1131, s. 1; 1983, c. 581, s. 3; c. 607, s. 3; 1998‑202, s. 6; 1999‑456, s. 60; 2000‑183, s. 10; 2001‑208, s. 23; 2001‑487, s. 101; 2005‑398, s. 17.)



§ 7B-1111. Grounds for terminating parental rights.

§ 7B‑1111.  Grounds for terminating parental rights.

(a)        The court may terminate the parental rights upon a finding of one or more of the following:

(1)        The parent has abused or neglected the juvenile. The juvenile shall be deemed to be abused or neglected if the court finds the juvenile to be an abused juvenile within the meaning of G.S. 7B‑101 or a neglected juvenile within the meaning of G.S. 7B‑101.

(2)        The parent has willfully left the juvenile in foster care or placement outside the home for more than 12 months without showing to the satisfaction of the court that reasonable progress under the circumstances has been made in correcting those conditions which led to the removal of the juvenile. Provided, however, that no parental rights shall be terminated for the sole reason that the parents are unable to care for the juvenile on account of their poverty.

(3)        The juvenile has been placed in the custody of a county department of social services, a licensed child‑placing agency, a child‑caring institution, or a foster home, and the parent, for a continuous period of six months next preceding the filing of the petition or motion, has willfully failed for such period to pay a reasonable portion of the cost of care for the juvenile although physically and financially able to do so.

(4)        One parent has been awarded custody of the juvenile by judicial decree or has custody by agreement of the parents, and the other parent whose parental rights are sought to be terminated has for a period of one year or more next preceding the filing of the petition or motion willfully failed without justification to pay for the care, support, and education of the juvenile, as required by said decree or custody agreement.

(5)        The father of a juvenile born out of wedlock has not, prior to the filing of a petition or motion to terminate parental rights:

a.         Established paternity judicially or by affidavit which has been filed in a central registry maintained by the Department of Health and Human Services; provided, the court shall inquire of the Department of Health and Human Services as to whether such an affidavit has been so filed and shall incorporate into the case record the Department's certified reply; or

b.         Legitimated the juvenile pursuant to provisions of G.S. 49‑10 or filed a petition for this specific purpose; or

c.         Legitimated the juvenile by marriage to the mother of the juvenile; or

d.         Provided substantial financial support or consistent care with respect to the juvenile and mother.

(6)        That the parent is incapable of providing for the proper care and supervision of the juvenile, such that the juvenile is a dependent juvenile within the meaning of G.S. 7B‑101, and that there is a reasonable probability that such incapability will continue for the foreseeable future. Incapability under this subdivision may be the result of substance abuse, mental retardation, mental illness, organic brain syndrome, or any other cause or condition that renders the parent unable or unavailable to parent the juvenile and the parent lacks an appropriate alternative child care arrangement.

(7)        The parent has willfully abandoned the juvenile for at least six consecutive months immediately preceding the filing of the petition or motion, or the parent has voluntarily abandoned an infant pursuant to G.S. 7B‑500 for at least 60 consecutive days immediately preceding the filing of the petition or motion.

(8)        The parent has committed murder or voluntary manslaughter of another child of the parent or other child residing in the home; has aided, abetted, attempted, conspired, or solicited to commit murder or voluntary manslaughter of the child, another child of the parent, or other child residing in the home; has committed a felony assault that results in serious bodily injury to the child, another child of the parent, or other child residing in the home; or has committed murder or voluntary manslaughter of the other parent of the child. The petitioner has the burden of proving any of these offenses in the termination of parental rights hearing by (i) proving the elements of the offense or (ii) offering proof that a court of competent jurisdiction has convicted the parent of the offense, whether or not the conviction was by way of a jury verdict or any kind of plea. If the parent has committed the murder or voluntary manslaughter of the other parent of the child, the court shall consider whether the murder or voluntary manslaughter was committed in self‑defense or in the defense of others, or whether there was substantial evidence of other justification.

(9)        The parental rights of the parent with respect to another child of the parent have been terminated involuntarily by a court of competent jurisdiction and the parent lacks the ability or willingness to establish a safe home.

(10)      Where the juvenile has been relinquished to a county department of social services or a licensed child‑placing agency for the purpose of adoption or placed with a prospective adoptive parent for adoption; the consent or relinquishment to adoption by the parent has become irrevocable except upon a showing of fraud, duress, or other circumstance as set forth in G.S. 48‑3‑609 or G.S. 48‑3‑707; termination of parental rights is a condition precedent to adoption in the jurisdiction where the adoption proceeding is to be filed; and the parent does not contest the termination of parental rights.

(b)        The burden in such proceedings shall be upon the petitioner or movant to prove the facts justifying such termination by clear and convincing evidence. (1977, c. 879, s. 8; 1979, c. 669, s. 2; 1979, 2nd Sess., c. 1088, s. 2; c. 1206, s. 2; 1983, c. 89, s. 2; c. 512; 1985, c. 758, ss. 2, 3; c. 784; 1991 (Reg. Sess., 1992), c. 941, s. 1; 1997‑390, ss. 1, 2; 1997‑443, s. 11A.118(a); 1998‑202, s. 6; 1998‑229, ss. 11, 28; 1999‑456, s. 60; 2000‑183, s. 11; 2001‑208, s. 6; 2001‑291, s. 3; 2001‑487, s. 101; 2003‑140, s. 3; 2005‑146, s. 1; 2007‑151, s. 1; 2007‑484, s. 26(a).)



§ 7B-1112. Effects of termination order.

§ 7B‑1112.  Effects of termination order.

An order terminating the parental rights completely and permanently terminates all rights and obligations of the parent to the juvenile and of the juvenile to the parent arising from the parental relationship, except that the juvenile's right of inheritance from the juvenile's parent shall not terminate until a final order of adoption is issued. The parent is not thereafter entitled to notice of proceedings to adopt the juvenile and may not object thereto or otherwise participate therein:

(1)        If the juvenile had been placed in the custody of or released for adoption by one parent to a county department of social services or licensed child‑placing agency and is in the custody of the agency at the time of the filing of the petition or motion, including a petition or motion filed pursuant to G.S. 7B‑1103(6), that agency shall, upon entry of the order terminating parental rights, acquire all of the rights for placement of the juvenile as the agency would have acquired had the parent whose rights are terminated released the juvenile to that agency pursuant to the provisions of Part 7 of Article 3 of Chapter 48 of the General Statutes, including the right to consent to the adoption of the juvenile.

(2)        Except as provided in subdivision (1) above, upon entering an order terminating the parental rights of one or both parents, the court may place the juvenile in the custody of the petitioner or movant, or some other suitable person, or in the custody of the department of social services or licensed child‑placing agency, as may appear to be in the best interests of the juvenile. (1977, c. 879, s. 8; 1983, c. 870, s. 3; 1995, c. 457, s. 5; 1998‑202, s. 6; 1998‑229, s. 11; 1999‑456, s. 60; 2000‑183, s. 12.)



§ 7B-1113: Repealed by Session Laws 2005-398, s. 18, effective October 1, 2005.

§ 7B‑1113:  Repealed by Session Laws 2005‑398, s. 18, effective October 1, 2005.



§ 7B-1200. Office of Guardian ad Litem Services established.

Article 12.

Guardian ad Litem Program.

§ 7B‑1200.  Office of Guardian ad Litem Services established.

There is established within the Administrative Office of the Courts an Office of Guardian ad Litem Services to provide services in accordance with G.S. 7B‑601 to abused, neglected, or dependent juveniles involved in judicial proceedings and to assure that all participants in these proceedings are adequately trained to carry out their responsibilities. Each local program shall consist of volunteer guardians ad litem, at least one program attorney, a program coordinator who is a paid State employee, and any clerical staff as the Administrative Office of the Courts in consultation with the local program deems necessary. The Administrative Office of the Courts shall adopt rules and regulations necessary and appropriate for the administration of the program. (1983, c. 761, s. 160; 1987 (Reg. Sess., 1988), c. 1037, s. 32; c. 1090, s. 7; 1998‑202, s. 6.)



§ 7B-1201. Implementation and administration.

§ 7B‑1201.  Implementation and administration.

(a)        Local Programs.  The Administrative Office of the Courts shall, in cooperation with each chief district court judge and other personnel in the district, implement and administer the program mandated by this Article. Where a local program has not yet been established in accordance with this Article, the district court district shall operate a guardian ad litem program approved by the Administrative Office of the Courts.

(b)        Advisory Committee Established.  The Director of the Administrative Office of the Courts shall appoint a Guardian ad Litem Advisory Committee consisting of at least five members to advise the Office of Guardian ad Litem Services in matters related to this program. The members of the Advisory Committee shall receive the same per diem and reimbursement for travel expenses as members of State boards and commissions generally. (1983, c. 761, s. 160; 1987 (Reg. Sess., 1988), c. 1037, s. 33; 1998‑202, s. 6.)



§ 7B-1202. Conflict of interest or impracticality of implementation.

§ 7B‑1202.  Conflict of interest or impracticality of implementation.

If a conflict of interest prohibits a local program from providing representation to an abused, neglected, or dependent juvenile, the court may appoint any member of the district bar to represent the juvenile. If the Administrative Office of the Courts determines that within a particular district court district the implementation of a local program is impractical, or that an alternative plan meets the conditions of G.S. 7B‑1203, the Administrative Office of the Courts shall waive the establishment of the program within the district. (1983, c. 761, s. 160; 1987 (Reg. Sess., 1988), c. 1037, s. 34; c. 1090, s. 8; 1998‑202, s. 6.)



§ 7B-1203. Alternative plans.

§ 7B‑1203.  Alternative plans.

A district court district shall be granted a waiver from the implementation of a local program if the Administrative Office of the Courts determines that the following conditions are met:

(1)        An alternative plan has been developed to provide adequate guardian ad litem services for every juvenile consistent with the duties stated in G.S. 7B‑601; and

(2)        The proposed alternative plan will require no greater proportion of State funds than the district court district's abuse and neglect caseload represents to the State's abuse and neglect caseload. Computation of abuse and neglect caseloads shall include such factors as the juvenile population, number of substantiated abuse and neglect reports, number of abuse and neglect petitions, number of abused and neglected juveniles in care to be reviewed pursuant to G.S. 7B‑906, nature of the district's district court caseload, and number of petitions to terminate parental rights.

When an alternative plan is approved pursuant to this section, the Administrative Office of the Courts shall retain authority to monitor implementation of the said plan in order to assure compliance with the requirements of this Article and G.S. 7B‑601. In any district court district where the Administrative Office of the Courts determines that implementation of an alternative plan is not in compliance with the requirements of this section, the Administrative Office of the Courts may implement and administer a program authorized by this Article. (1983, c. 761, s. 160; 1987 (Reg. Sess., 1988), c. 1037, s. 35; 1998‑202, s. 6.)



§ 7B-1204. Civil liability of volunteers.

§ 7B‑1204.  Civil liability of volunteers.

Any volunteer participating in a judicial proceeding pursuant to the program authorized by this Article shall not be civilly liable for acts or omissions committed in connection with the proceeding if the volunteer acted in good faith and was not guilty of gross negligence. (1983, c. 761, s. 160; 1998‑202, s. 6.)



§ 7B-1300. Purpose.

Article 13.

Prevention of Abuse and Neglect.

§ 7B‑1300.  Purpose.

It is the expressed intent of this Article to make the prevention of abuse and neglect, as defined in G.S. 7B‑101, a priority of this State and to establish the Children's Trust Fund as a means to that end. (1983, c. 894, s. 1; 1998‑202, s. 6.)



§ 7B-1301. Program on Prevention of Abuse and Neglect.

§ 7B‑1301.  Program on Prevention of Abuse and Neglect.

(a)        The Department of Health and Human Services, through the Division of Social Services, shall implement the Program on Prevention of Abuse and Neglect. The Division of Social Services shall provide the staff and support services for implementing this program.

(b)        In order to carry out the purposes of this Article:

(1)        Repealed by Session Laws 2009‑451, s. 10.43(b), effective July 1, 2009.

(2)        The Division of Social Services shall review applications and contract with public or private nonprofit organizations, agencies, schools, or with qualified individuals to operate community‑based educational and service programs designed to prevent the occurrence of abuse and neglect. Every contract entered into by the Division of Social Services shall contain provisions that at least twenty‑five percent (25%) of the total funding required for a program be provided by the administering organization in the form of in‑kind or other services and that a mechanism for evaluation of services provided under the contract be included in the services to be performed. In addition, every proposal to the Division of Social Services for funding under this Article shall include assurances that the proposal has been forwarded to the local department of social services for comment so that the Division of Social Services may consider coordination and duplication of effort on the local level.

(3)        The  Division of Social Services shall develop appropriate guidelines and criteria for awarding contracts under this Article. These criteria shall include, but are not limited to: documentation of need within the proposed geographical impact area; diversity of geographical areas of programs funded under this Article; demonstrated effectiveness of the proposed strategy or program for preventing abuse and neglect; reasonableness of implementation plan for achieving stated objectives; utilization of community resources including volunteers; provision for an evaluation component that will provide outcome data; plan for dissemination of the program for implementation in other communities; and potential for future funding from private sources.

(4)        The  Division of Social Services shall develop guidelines for regular monitoring of contracts awarded under this Article in order to maximize the investments in prevention programs by the Children's Trust Fund and to establish appropriate accountability measures for administration of contracts.

(5)        The Division of Social Services shall develop a State plan for the prevention of abuse and neglect for submission to the Governor, the President of the Senate, and the Speaker of the House of Representatives.

(c)        To assist in implementing this Article, the Division of Social Services may accept contributions, grants, or gifts in cash or otherwise from persons, associations, or corporations. All monies received by the Division of Social Services from contributions, grants, or gifts and not through appropriation by the General Assembly shall be deposited in the Children's Trust Fund. Disbursements of the funds shall be on the authorization of the Department of Health and Human Services. In order to maintain an effective expenditure and revenue control, the funds are subject in all respects to State law and regulations, but no appropriation is required to permit expenditure of the funds.

(d)        Programs contracted for under this Article are intended to prevent abuse and neglect of juveniles. Abuse and neglect prevention programs are defined to be those programs and services which impact on juveniles and families before any substantiated incident of abuse or neglect has occurred. These programs may include, but are not limited to:

(1)        Community‑based educational programs on prenatal care, perinatal bonding, child development, basic child care, care of children with special needs, and coping with family stress; and

(2)        Community‑based programs relating to crisis care, aid to parents, and support groups for parents and their children experiencing stress within the family unit.

(e)        No more than twenty percent (20%) of each year's total awards may be utilized for funding State‑level programs to coordinate community‑based programs.  (1983, c. 894, s. 1; 1993 (Reg. Sess., 1994), c. 677, s. 1; 1998‑202, s. 6; 2009‑451, s. 10.43(b).)



§ 7B-1302. Children's Trust Fund.

§ 7B‑1302.  Children's Trust Fund.

(a)        There is established a fund to be known as the "Children's Trust Fund," in the Department of State Treasurer, which shall be funded by a portion of the marriage license fee under G.S. 161‑11.1 and a portion of the special license plate fee under G.S. 20‑81.12. The money in the Fund shall be used by the Division of Social Services to fund abuse and neglect prevention programs so authorized by this Article.

(b)        The Department of Health and Human Services shall report annually on revenues and expenditures of the Children's Trust Fund to the Joint Legislative Commission on Governmental Operations.  (1983, c. 894, s. 1; 1998‑202, s. 6; 1999‑277, s. 5; 2004‑124, s. 7.33(b); 2009‑451, s. 10.43(c).)



§ 7B-1400. Declaration of public policy.

Article 14.

North Carolina Child Fatality Prevention System.

§ 7B‑1400.  Declaration of public policy.

The General Assembly finds that it is the public policy of this State to prevent the abuse, neglect, and death of juveniles. The General Assembly further finds that the prevention of the abuse, neglect, and death of juveniles is a community responsibility; that professionals from disparate disciplines have responsibilities for children or juveniles and have expertise that can promote their safety and well‑being; and that multidisciplinary reviews of the abuse, neglect, and death of juveniles can lead to a greater understanding of the causes and methods of preventing these deaths. It is, therefore, the intent of the General Assembly, through this Article, to establish a statewide multidisciplinary, multiagency child fatality prevention system consisting of the State Team established in G.S. 7B‑1404 and the Local Teams established in G.S. 7B‑1406. The purpose of the system is to assess the records of selected cases in which children are being served by child protective services and the records of all deaths of children in North Carolina from birth to age 18 in order to (i) develop a communitywide approach to the problem of child abuse and neglect, (ii) understand the causes of childhood deaths, (iii) identify any gaps or deficiencies that may exist in the delivery of services to children and their families by public agencies that are designed to prevent future child abuse, neglect, or death, and (iv) make and implement recommendations for changes to laws, rules, and policies that will support the safe and healthy development of our children and prevent future child abuse, neglect, and death. (1991, c. 689, s. 233(a); 1993, c. 321, s. 285(a); 1998‑202, s. 6.)



§ 7B-1401. Definitions.

§ 7B‑1401.  Definitions.

The following definitions apply in this Article:

(1)        Additional Child Fatality.  Any death of a child that did not result from suspected abuse or neglect and about which no report of abuse or neglect had been made to the county department of social services within the previous 12 months.

(2)        Local Team.  A Community Child Protection Team or a Child Fatality Prevention Team.

(3)        State Team.  The North Carolina Child Fatality Prevention Team.

(4)        Task Force.  The North Carolina Child Fatality Task Force.

(5)        Team Coordinator.  The Child Fatality Prevention Team Coordinator. (1991, c. 689, s. 233(a); 1993, c. 321, s. 285(a); 1998‑202, s. 6.)



§ 7B-1402. Task Force - creation; membership; vacancies.

§ 7B‑1402.  Task Force  creation; membership; vacancies.

(a)        There is created the North Carolina Child Fatality Task Force within the Department of Health and Human Services for budgetary purposes only.

(b)        The Task Force shall be composed of 35 members, 11 of whom shall be ex officio members, four of whom shall be appointed by the Governor, 10 of whom shall be appointed by the Speaker of the House of Representatives, and 10 of whom shall be appointed by the President Pro Tempore of the Senate. The ex officio members other than the Chief Medical Examiner shall be nonvoting members and may designate representatives from their particular departments, divisions, or offices to represent them on the Task Force. The members shall be as follows:

(1)        The Chief Medical Examiner;

(2)        The Attorney General;

(3)        The Director of the Division of Social Services;

(4)        The Director of the State Bureau of Investigation;

(5)        The Director of the Division of Maternal and Child Health of the Department of Health and Human Services;

(6)        The Director of the Governor's Youth Advocacy and Involvement Office;

(7)        The Superintendent of Public Instruction;

(8)        The Chairman of the State Board of Education;

(9)        The Director of the Division of Mental Health, Developmental Disabilities, and Substance Abuse Services;

(10)      The Secretary of the Department of Health and Human Services;

(11)      The Director of the Administrative Office of the Courts;

(12)      A director of a county department of social services, appointed by the Governor upon recommendation of the President of the North Carolina Association of County Directors of Social Services;

(13)      A representative from a Sudden Infant Death Syndrome counseling and education program, appointed by the Governor upon recommendation of the Director of the Division of Maternal and Child Health of the Department of Health and Human Services;

(14)      A representative from the North Carolina Child Advocacy Institute, appointed by the Governor upon recommendation of the President of the Institute;

(15)      A director of a local department of health, appointed by the Governor upon the recommendation of the President of the North Carolina Association of Local Health Directors;

(16)      A representative from a private group, other than the North Carolina Child Advocacy Institute, that advocates for children, appointed by the Speaker of the House of Representatives upon recommendation of private child advocacy organizations;

(17)      A pediatrician, licensed to practice medicine in North Carolina, appointed by the Speaker of the House of Representatives upon recommendation of the North Carolina Pediatric Society;

(18)      A representative from the North Carolina League of Municipalities, appointed by the Speaker of the House of Representatives upon recommendation of the League;

(18a)    A representative from the North Carolina Domestic Violence Commission, appointed by the Speaker of the House of Representatives upon recommendation of the Director of the Commission;

(19)      One public member, appointed by the Speaker of the House of Representatives;

(20)      A county or municipal law enforcement officer, appointed by the President Pro Tempore of the Senate upon recommendation of organizations that represent local law enforcement officers;

(21)      A district attorney, appointed by the President Pro Tempore of the Senate upon recommendation of the President of the North Carolina Conference of District Attorneys;

(22)      A representative from the North Carolina Association of County Commissioners, appointed by the President Pro Tempore of the Senate upon recommendation of the Association;

(22a)    A representative from the North Carolina Coalition Against Domestic Violence, appointed by the President Pro Tempore of the Senate upon recommendation of the Executive Director of the Coalition;

(23)      One public member, appointed by the President Pro Tempore of the Senate; and

(24)      Five members of the Senate, appointed by the President Pro Tempore of the Senate, and five members of the House of Representatives, appointed by the Speaker of the House of Representatives.

(c)        All members of the Task Force are voting members. Vacancies in the appointed membership shall be filled by the appointing officer who made the initial appointment. Terms shall be two years. The members shall elect a chair who shall preside for the duration of the chair's term as member. In the event a vacancy occurs in the chair before the expiration of the chair's term, the members shall elect an acting chair to serve for the remainder of the unexpired term. (1991, c. 689, s. 233(a); 1991 (Reg. Sess., 1992), c. 900, s. 169(b); 1993, c. 321, s. 285(a); 1993 (Reg. Sess., 1994), c. 769, s. 27.8(d); 1996, 2nd Ex. Sess., c. 17, s. 3.2; 1997‑443, s. 11A.98; 1997‑456, s. 27; 1998‑202, s. 6; 1998‑212, s. 12.44(a), (b); 2004‑186, s. 5.1.)



§ 7B-1403. Task Force  duties.

§ 7B‑1403.  Task Force  duties.

The Task Force shall:

(1)        Undertake a statistical study of the incidences and causes of child deaths in this State and establish a profile of child deaths. The study shall include (i) an analysis of all community and private and public agency involvement with the decedents and their families prior to death, and (ii) an analysis of child deaths by age, cause, and geographic distribution;

(2)        Develop a system for multidisciplinary review of child deaths. In developing such a system, the Task Force shall study the operation of existing Local Teams. The Task Force shall also consider the feasibility and desirability of local or regional review teams and, should it determine such teams to be feasible and desirable, develop guidelines for the operation of the teams. The Task Force shall also examine the laws, rules, and policies relating to confidentiality of and access to information that affect those agencies with responsibilities for children, including State and local health, mental health, social services, education, and law enforcement agencies, to determine whether those laws, rules, and policies inappropriately impede the exchange of information necessary to protect children from preventable deaths, and, if so, recommend changes to them;

(3)        Receive and consider reports from the State Team; and

(4)        Perform any other studies, evaluations, or determinations the Task Force considers necessary to carry out its mandate. (1991, c. 689, s. 233(a); 1996, 2nd Ex. Sess., c. 17, s. 3.2; 1998‑202, s. 6; 1998‑212, s. 12.44(a), (c).)



§ 7B-1404. State Team  creation; membership; vacancies.

§ 7B‑1404.  State Team  creation; membership; vacancies.

(a)        There is created the North Carolina Child Fatality Prevention Team within the Department of Health and Human Services for budgetary purposes only.

(b)        The State Team shall be composed of the following 11 members of whom nine members are ex officio and two are appointed:

(1)        The Chief Medical Examiner, who shall chair the State Team;

(2)        The Attorney General;

(3)        The Director of the Division of Social Services, Department of Health and Human Services;

(4)        The Director of the State Bureau of Investigation;

(5)        The Director of the Division of Maternal and Child Health of the Department of Health and Human Services;

(6)        The Superintendent of Public Instruction;

(7)        The Director of the Division of Mental Health, Developmental Disabilities, and Substance Abuse Services, Department of Health and Human Services;

(8)        The Director of the Administrative Office of the Courts;

(9)        The pediatrician appointed pursuant to G.S. 7B‑1402(b) to the Task Force;

(10)      A public member, appointed by the Governor; and

(11)      The Team Coordinator.

The ex officio members other than the Chief Medical Examiner may designate a representative from their departments, divisions, or offices to represent them on the State Team.

(c)        All members of the State Team are voting members. Vacancies in the appointed membership shall be filled by the appointing officer who made the initial appointment. (1991, c. 689, s. 233(a); 1993, c. 321, s. 285(a); 1997‑443, s. 11A.99; 1997‑456, s. 27; 1998‑202, s. 6.)



§ 7B-1405. State Team  duties.

§ 7B‑1405.  State Team  duties.

The State Team shall:

(1)        Review current deaths of children when those deaths are attributed to child abuse or neglect or when the decedent was reported as an abused or neglected juvenile pursuant to G.S. 7B‑301 at any time before death;

(2)        Report to the Task Force during the existence of the Task Force, in the format and at the time required by the Task Force, on the State Team's activities and its recommendations for changes to any law, rule, and policy that would promote the safety and well‑being of children;

(3)        Upon request of a Local Team, provide technical assistance to the Team;

(4)        Periodically assess the operations of the multidisciplinary child fatality prevention system and make recommendations for changes as needed;

(5)        Work with the Team Coordinator to develop guidelines for selecting child deaths to receive detailed, multidisciplinary death reviews by Local Teams that review cases of additional child fatalities; and

(6)        Receive reports of findings and recommendations from Local Teams that review cases of additional child fatalities and work with the Team Coordinator to implement recommendations. (1991, c. 689, s. 233(a); 1993, c. 321, s. 285(a); 1997‑443, s. 11A.99; 1997‑456, s. 27; 1998‑202, s. 6.)



§ 7B-1406. Community Child Protection Teams; Child Fatality Prevention Teams; creation and duties.

§ 7B‑1406.  Community Child Protection Teams; Child Fatality Prevention Teams; creation and duties.

(a)        Community Child Protection Teams are established in every county of the State. Each Community Child Protection Team shall:

(1)        Review, in accordance with the procedures established by the director of the county department of social services under G.S. 7B‑1409:

a.         Selected active cases in which children are being served by child protective services; and

b.         Cases in which a child died as a result of suspected abuse or neglect, and

1.         A report of abuse or neglect has been made about the child or the child's family to the county department of social services within the previous 12 months, or

2.         The child or the child's family was a recipient of child protective services within the previous 12 months.

(2)        Submit annually to the board of county commissioners recommendations, if any, and advocate for system improvements and needed resources where gaps and deficiencies may exist.

In addition, each Community Child Protection Team may review the records of all additional child fatalities and report findings in connection with these reviews to the Team Coordinator.

(b)        Any Community Child Protection Team that determines it will not review additional child fatalities shall notify the Team Coordinator. In accordance with the plan established under G.S. 7B‑1408(1), a separate Child Fatality Prevention Team shall be established in that county to conduct these reviews. Each Child Fatality Prevention Team shall:

(1)        Review the records of all cases of additional child fatalities.

(2)        Submit annually to the board of county commissioners recommendations, if any, and advocate for system improvements and needed resources where gaps and deficiencies may exist.

(3)        Report findings in connection with these reviews to the Team Coordinator.

(c)        All reports to the Team Coordinator under this section shall include:

(1)        A listing of the system problems identified through the review process and recommendations for preventive actions;

(2)        Any changes that resulted from the recommendations made by the Local Team;

(3)        Information about each death reviewed; and

(4)        Any additional information requested by the Team Coordinator. (1993, c. 321, s. 285(a); 1998‑202, s. 6.)



§ 7B-1407. Local Teams; composition.

§ 7B‑1407.  Local Teams; composition.

(a)        Each Local Team shall consist of representatives of public and nonpublic agencies in the community that provide services to children and their families and other individuals who represent the community. No single team shall encompass a geographic or governmental area larger than one county.

(b)        Each Local Team shall consist of the following persons:

(1)        The director of the county department of social services and a member of the director's staff;

(2)        A local law enforcement officer, appointed by the board of county commissioners;

(3)        An attorney from the district attorney's office, appointed by the district attorney;

(4)        The executive director of the local community action agency, as defined by the Department of Health and Human Services, or the executive director's designee;

(5)        The superintendent of each local school administrative unit located in the county, or the superintendent's designee;

(6)        A member of the county board of social services, appointed by the chair of that board;

(7)        A local mental health professional, appointed by the director of the area authority established under Chapter 122C of the General Statutes;

(8)        The local guardian ad litem coordinator, or the coordinator's designee;

(9)        The director of the local department of public health; and

(10)      A local health care provider, appointed by the local board of health.

(c)        In addition, a Local Team that reviews the records of additional child fatalities shall include the following five additional members:

(1)        An emergency medical services provider or firefighter, appointed by the board of county commissioners;

(2)        A district court judge, appointed by the chief district court judge in that district;

(3)        A county medical examiner, appointed by the Chief Medical Examiner;

(4)        A representative of a local child care facility or Head Start program, appointed by the director of the county department of social services; and

(5)        A parent of a child who died before reaching the child's eighteenth birthday, to be appointed by the board of county commissioners.

(d)        The Team Coordinator shall serve as an ex officio member of each Local Team that reviews the records of additional child fatalities. The board of county commissioners may appoint a maximum of five additional members to represent county agencies or the community at large to serve on any Local Team. Vacancies on a Local Team shall be filled by the original appointing authority.

(e)        Each Local Team shall elect a member to serve as chair at the Team's pleasure.

(f)         Each Local Team shall meet at least four times each year.

(g)        The director of the local department of social services shall call the first meeting of the Community Child Protection Team. The director of the local department of health, upon consultation with the Team Coordinator, shall call the first meeting of the Child Fatality Prevention Team. Thereafter, the chair of each Local Team shall schedule the time and place of meetings, in consultation with these directors, and shall prepare the agenda. The chair shall schedule Team meetings no less often than once per quarter and often enough to allow adequate review of the cases selected for review. Within three months of election, the chair shall participate in the appropriate training developed under this Article. (1993, c. 321, s. 285(a); 1997‑443, s. 11A.100; 1997‑456, s. 27; 1997‑506, s. 52; 1998‑202, s. 6.)



§ 7B-1408. Child Fatality Prevention Team Coordinator; duties.

§ 7B‑1408.  Child Fatality Prevention Team Coordinator; duties.

The Child Fatality Prevention Team Coordinator shall serve as liaison between the State Team and the Local Teams that review records of additional child fatalities and shall provide technical assistance to these Local Teams. The Team Coordinator shall:

(1)        Develop a plan to establish Local Teams that review the records of additional child fatalities in each county.

(2)        Develop model operating procedures for these Local Teams that address when public meetings should be held, what items should be addressed in public meetings, what information may be released in written reports, and any other information the Team Coordinator considers necessary.

(3)        Provide structured training for these Local Teams at the time of their establishment, and continuing technical assistance thereafter.

(4)        Provide statistical information on all child deaths occurring in each county to the appropriate Local Team, and assure that all child deaths in a county are assessed through the multidisciplinary system.

(5)        Monitor the work of these Local Teams.

(6)        Receive reports of findings, and other reports that the Team Coordinator may require, from these Local Teams.

(7)        Report the aggregated findings of these Local Teams to each Local Team that reviews the records of additional child fatalities and to the State Team.

(8)        Evaluate the impact of local efforts to identify problems and make changes. (1993, c. 321, s. 285(a); 1998‑202, s. 6.)



§ 7B-1409. Community Child Protection Teams; duties of the director of the county department of social services.

§ 7B‑1409.  Community Child Protection Teams; duties of the director of the county department of social services.

In addition to any other duties as a member of the Community Child Protection Team, and in connection with the reviews under G.S. 7B‑1406(a)(1), the director of the county department of social services shall:

(1)        Assure the development of written operating procedures in connection with these reviews, including frequency of meetings, confidentiality policies, training of members, and duties and responsibilities of members;

(2)        Assure that the Team defines the categories of cases that are subject to its review;

(3)        Determine and initiate the cases for review;

(4)        Bring for review any case requested by a Team member;

(5)        Provide staff support for these reviews;

(6)        Maintain records, including minutes of all official meetings, lists of participants for each meeting of the Team, and signed confidentiality statements required under G.S. 7B‑1413, in compliance with applicable rules and law; and

(7)        Report quarterly to the county board of social services, or as required by the board, on the activities of the Team. (1993, c. 321, s. 285(a); 1998‑202, s. 6.)



§ 7B-1410. Local Teams; duties of the director of the local department of health.

§ 7B‑1410.  Local Teams; duties of the director of the local department of health.

In addition to any other duties as a member of the Local Team and in connection with reviews of additional child fatalities, the director of the local department of health shall:

(1)        Distribute copies of the written procedures developed by the Team Coordinator under G.S. 7B‑1408 to the administrators of all agencies represented on the Local Team and to all members of the Local Team;

(2)        Maintain records, including minutes of all official meetings, lists of participants for each meeting of the Local Team, and signed confidentiality statements required under G.S. 7B‑1413, in compliance with applicable rules and law;

(3)        Provide staff support for these reviews; and

(4)        Report quarterly to the local board of health, or as required by the board, on the activities of the Local Team. (1993, c. 321, s. 285(a); 1998‑202, s. 6.)



§ 7B-1411. Community Child Protection Teams; responsibility for training of team members.

§ 7B‑1411.  Community Child Protection Teams; responsibility for training of team members.

The Division of Social Services, Department of Health and Human Services, shall develop and make available, on an ongoing basis, for the members of Local Teams that review active cases in which children are being served by child protective services, training materials that address the role and function of the Local Team, confidentiality requirements, an overview of child protective services law and policy, and Team record keeping. (1993, c. 321, s. 285(a); 1997‑443, s. 11A.118(a); 1998‑202, s. 6.)



§ 7B-1412. Task Force  reports.

§ 7B‑1412.  Task Force  reports.

The Task Force shall report annually to the Governor and General Assembly, within the first week of the convening or reconvening of the General Assembly. The report shall contain at least a summary of the conclusions and recommendations for each of the Task Force's duties, as well as any other recommendations for changes to any law, rule, or policy that it has determined will promote the safety and well‑being of children. Any recommendations of changes to law, rule, or policy shall be accompanied by specific legislative or policy proposals and detailed fiscal notes setting forth the costs to the State. (1991, c. 689, s. 233(a); 1991 (Reg. Sess., 1992), c. 900, s. 169(a); 1993 (Reg. Sess., 1994), c. 769, s. 27.8(a); 1996, 2nd Ex. Sess., c. 17, ss. 3.1, 3.2; 1998‑202, s. 6; 1998‑212, s. 12.44(a), (d).)



§ 7B-1413. Access to records.

§ 7B‑1413.  Access to records.

(a)        The State Team, the Local Teams, and the Task Force during its existence, shall have access to all medical records, hospital records, and records maintained by this State, any county, or any local agency as necessary to carry out the purposes of this Article, including police investigations data, medical examiner investigative data, health records, mental health records, and social services records. The State Team, the Task Force, and the Local Teams shall not, as part of the reviews authorized under this Article, contact, question, or interview the child, the parent of the child, or any other family member of the child whose record is being reviewed. Any member of a Local Team may share, only in an official meeting of that Local Team, any information available to that member that the Local Team needs to carry out its duties.

(b)        Meetings of the State Team and the Local Teams are not subject to the provisions of Article 33C of Chapter 143 of the General Statutes. However, the Local Teams may hold periodic public meetings to discuss, in a general manner not revealing confidential information about children and families, the findings of their reviews and their recommendations for preventive actions. Minutes of all public meetings, excluding those of executive sessions, shall be kept in compliance with Article 33C of Chapter 143 of the General Statutes. Any minutes or any other information generated during any closed session shall be sealed from public inspection.

(c)        All otherwise confidential information and records acquired by the State Team, the Local Teams, and the Task Force during its existence, in the exercise of their duties are confidential; are not subject to discovery or introduction into evidence in any proceedings; and may only be disclosed as necessary to carry out the purposes of the State Team, the Local Teams, and the Task Force. In addition, all otherwise confidential information and records created by a Local Team in the exercise of its duties are confidential; are not subject to discovery or introduction into evidence in any proceedings; and may only be disclosed as necessary to carry out the purposes of the Local Team. No member of the State Team, a Local Team, nor any person who attends a meeting of the State Team or a Local Team, may testify in any proceeding about what transpired at the meeting, about information presented at the meeting, or about opinions formed by the person as a result of the meetings. This subsection shall not, however, prohibit a person from testifying in a civil or criminal action about matters within that person's independent knowledge.

(d)        Each member of a Local Team and invited participant shall sign a statement indicating an understanding of and adherence to confidentiality requirements, including the possible civil or criminal consequences of any breach of confidentiality.

(e)        Cases receiving child protective services at the time of review by a Local Team shall have an entry in the child's protective services record to indicate that the case was received by that Team. Additional entry into the record shall be at the discretion of the director of the county department of social services.

(f)         The Social Services Commission shall adopt rules to implement this section in connection with reviews conducted by Community Child Protection Teams. The Commission for Public Health shall adopt rules to implement this section in connection with Local Teams that review additional child fatalities. In particular, these rules shall allow information generated by an executive session of a Local Team to be accessible for administrative or research purposes only. (1991, c. 689, s. 233(a); 1993, c. 321, s. 285(a); 1998‑202, s. 6; 2007‑182, s. 1.3.)



§ 7B-1414. Administration; funding.

§ 7B‑1414.  Administration; funding.

(a)        To the extent of funds available, the chairs of the Task Force and State Team may hire staff or consultants to assist the Task Force and the State Team in completing their duties.

(b)        Members, staff, and consultants of the Task Force or State Team shall receive travel and subsistence expenses in accordance with the provisions of G.S. 138‑5 or G.S. 138‑6, as the case may be, paid from funds appropriated to implement this Article and within the limits of those funds.

(c)        With the approval of the Legislative Services Commission, legislative staff and space in the Legislative Building and the Legislative Office Building may be made available to the Task Force. (1991, c. 689, s. 233(a); 1998‑202, s. 6.)



§ 7B-1500. Purpose.

SUBCHAPTER II. UNDISCIPLINED AND DELINQUENT JUVENILES.

Article 15.

Purposes; Definitions.

§ 7B‑1500.  Purpose.

This Subchapter shall be interpreted and construed so as to implement the following purposes and policies:

(1)        To protect the public from acts of delinquency.

(2)        To deter delinquency and crime, including patterns of repeat offending:

a.         By providing swift, effective dispositions that emphasize the juvenile offender's accountability for the juvenile's actions; and

b.         By providing appropriate rehabilitative services to juveniles and their families.

(3)        To provide an effective system of intake services for the screening and evaluation of complaints and, in appropriate cases, where court intervention is not necessary to ensure public safety, to refer juveniles to community‑based resources.

(4)        To provide uniform procedures that assure fairness and equity; that protect the constitutional rights of juveniles, parents, and victims; and that encourage the court and others involved with juvenile offenders to proceed with all possible speed in making and implementing determinations required by this Subchapter. (1979, c. 815, s. 1; 1987 (Reg. Sess., 1988), c. 1090, s. 1; 1998‑202, s. 6.)



§ 7B-1501. Definitions.

§ 7B‑1501.  Definitions.

In this Subchapter, unless the context clearly requires otherwise, the following words have the listed meanings. The singular includes the plural, unless otherwise specified.

(1)        Chief court counselor.  The person responsible for administration and supervision of juvenile intake, probation, and post‑release supervision in each judicial district, operating under the supervision of the Department of Juvenile Justice and Delinquency Prevention.

(2)        Clerk.  Any clerk of superior court, acting clerk, or assistant or deputy clerk.

(3)        Community‑based program.  A program providing nonresidential or residential treatment to a juvenile under the jurisdiction of the juvenile court in the community where the juvenile's family lives. A community‑based program may include specialized foster care, family counseling, shelter care, and other appropriate treatment.

(4)        Court.  The district court division of the General Court of Justice.

(5)        Repealed by Session Laws 2001‑490, s. 2.1, effective June 30, 2001.

(6)        Custodian.  The person or agency that has been awarded legal custody of a juvenile by a court.

(7)        Delinquent juvenile.  Any juvenile who, while less than 16 years of age but at least 6 years of age, commits a crime or infraction under State law or under an ordinance of local government, including violation of the motor vehicle laws, or who commits indirect contempt by a juvenile as defined in G.S. 5A‑31.

(7a)      Department.  The Department of Juvenile Justice and Delinquency Prevention created under Article 12 of Chapter 143B of the General Statutes.

(8)        Detention.  The secure confinement of a juvenile under a court order.

(9)        Detention facility.  A facility approved to provide secure confinement and care for juveniles. Detention facilities include both State and locally administered detention homes, centers, and facilities.

(10)      District.  Any district court district as established by G.S. 7A‑133.

(11)      Holdover facility.  A place in a jail which has been approved by the Department of Health and Human Services as meeting the State standards for detention as required in G.S. 153A‑221 providing close supervision where the juvenile cannot converse with, see, or be seen by the adult population.

(12)      House arrest.  A requirement that the juvenile remain at the juvenile's residence unless the court or the juvenile court counselor authorizes the juvenile to leave for school, counseling, work, or other similar specific purposes, provided the juvenile is accompanied in transit by a parent, legal guardian, or other person approved by the juvenile court counselor.

(13)      Intake.  The process of screening and evaluating a complaint alleging that a juvenile is delinquent or undisciplined to determine whether the complaint should be filed as a petition.

(14)      Interstate Compact on Juveniles.  An agreement ratified by 50 states and the District of Columbia providing a formal means of returning a juvenile, who is an absconder, escapee, or runaway, to the juvenile's home state, and codified in Article 28 of this Chapter.

(15)      Judge.  Any district court judge.

(16)      Judicial district.  Any district court district as established by G.S. 7A‑133.

(17)      Juvenile.  Except as provided in subdivisions (7) and (27) of this section, any person who has not reached the person's eighteenth birthday and is not married, emancipated, or a member of the armed forces of the United States. Wherever the term "juvenile" is used with reference to rights and privileges, that term encompasses the attorney for the juvenile as well.

(18)      Juvenile court.  Any district court exercising jurisdiction under this Chapter.

(18a)    Juvenile court counselor.  A person responsible for intake services and court supervision services to juveniles under the supervision of the chief court counselor.

(19)      Repealed by Session Laws 2000, c. 137, s. 2, effective July 20, 2000.

(20)      Petitioner.  The individual who initiates court action by the filing of a petition or a motion for review alleging the matter for adjudication.

(21)      Post‑release supervision.  The supervision of a juvenile who has been returned to the community after having been committed to the Department for placement in a youth development center.

(22)      Probation.  The status of a juvenile who has been adjudicated delinquent, is subject to specified conditions under the supervision of a juvenile court counselor, and may be returned to the court for violation of those conditions during the period of probation.

(23)      Prosecutor.  The district attorney or an assistant district attorney.

(24)      Protective supervision.  The status of a juvenile who has been adjudicated undisciplined and is under the supervision of a juvenile court counselor.

(25)      Teen court program.  A community resource for the diversion of cases in which a juvenile has allegedly committed certain offenses for hearing by a jury of the juvenile's peers, which may assign the juvenile to counseling, restitution, curfews, community service, or other rehabilitative measures.

(26)      Repealed by Session Laws 2001‑95, s. 1, effective May 18, 2001.

(27)      Undisciplined juvenile. 

a.         A juvenile who, while less than 16 years of age but at least 6 years of age, is unlawfully absent from school; or is regularly disobedient to and beyond the disciplinary control of the juvenile's parent, guardian, or custodian; or is regularly found in places where it is unlawful for a juvenile to be; or has run away from home for a period of more than 24 hours; or

b.         A juvenile who is 16 or 17 years of age and who is regularly disobedient to and beyond the disciplinary control of the juvenile's parent, guardian, or custodian; or is regularly found in places where it is unlawful for a juvenile to be; or has run away from home for a period of more than 24 hours.

(28)      Wilderness program.  A rehabilitative residential treatment program in a rural or outdoor setting.

(29)      Youth development center.  A secure residential facility authorized to provide long‑term treatment, education, and rehabilitative services for delinquent juveniles committed by the court to the Department.  (1979, c. 815, s. 1; 1981, c. 336; c. 359, s. 2; c. 469, ss. 1‑3; c. 716, s. 1; 1985, c. 648; c. 757, s. 156(q); 1985 (Reg. Sess., 1986), c. 852, s. 16; 1987, c. 162; c. 695; 1987 (Reg. Sess., 1988), c. 1037, ss. 36, 37; 1989 (Reg. Sess., 1990), c. 815, s. 1; 1991, c. 258, s. 3; c. 273, s. 11; 1991 (Reg. Sess., 1992), c. 1030, s. 3; 1993, c. 324, s. 1; c. 516, ss. 1‑3; 1997‑113, s. 1; 1997‑390, ss. 3, 3.2; 1997‑443, s. 11A.118(a); 1997‑506, s. 30; 1998‑202, s. 6; 1998‑229, s. 1; 2000‑137, s. 2; 2001‑95, ss. 1, 2, 5; 2001‑487, s. 3; 2001‑490, s. 2.1; 2007‑168, s. 2; 2009‑545, s. 1; 2009‑547, s. 1.)



§ 7B-1600. Jurisdiction over undisciplined juveniles.

Article 16.

Jurisdiction.

§ 7B‑1600.  Jurisdiction over undisciplined juveniles.

(a)        The court has exclusive, original jurisdiction over any case involving a juvenile who is alleged to be undisciplined. For purposes of determining jurisdiction, the age of the juvenile at the time of the alleged offense governs.

(b)        When the court obtains jurisdiction over a juvenile under this section, jurisdiction shall continue until terminated by order of the court, the juvenile reaches the age of 18 years, or the juvenile is emancipated.

(c)        The court has jurisdiction over the parent, guardian, or custodian of a juvenile who is under the jurisdiction of the court pursuant to this section, if the parent, guardian, or custodian has been served with a summons pursuant to G.S. 7B‑1805. (1979, c. 815, s. 1; 1983, c. 837, s. 1; 1985, c. 459, s. 2; 1987, c. 409, s. 2; 1995, c. 328, s. 3; c. 462, s. 2; 1996, 2nd Ex. Sess., c. 18, s. 23.2(c); 1998‑202, s. 6.)



§ 7B-1601. Jurisdiction over delinquent juveniles.

§ 7B‑1601.  Jurisdiction over delinquent juveniles.

(a)        The court has exclusive, original jurisdiction over any case involving a juvenile who is alleged to be delinquent. For purposes of determining jurisdiction, the age of the juvenile at the time of the alleged offense governs.

(b)        When the court obtains jurisdiction over a juvenile alleged to be delinquent, jurisdiction shall continue until terminated by order of the court or until the juvenile reaches the age of 18 years, except as provided otherwise in this Article.

(c)        When delinquency proceedings cannot be concluded before the juvenile reaches the age of 18 years, the court retains jurisdiction for the sole purpose of conducting proceedings pursuant to Article 22 of this Chapter and either transferring the case to superior court for trial as an adult or dismissing the petition.

(d)        When the court has not obtained jurisdiction over a juvenile before the juvenile reaches the age of 18, for a felony and any related misdemeanors the juvenile allegedly committed on or after the juvenile's thirteenth birthday and prior to the juvenile's sixteenth birthday, the court has jurisdiction for the sole purpose of conducting proceedings pursuant to Article 22 of this Chapter and either transferring the case to superior court for trial as an adult or dismissing the petition.

(e)        The court has jurisdiction over delinquent juveniles in the custody of the Department and over proceedings to determine whether a juvenile who is under the post‑release supervision of the juvenile court counselor has violated the terms of the juvenile's post‑release supervision.

(f)         The court has jurisdiction over persons 18 years of age or older who are under the extended jurisdiction of the juvenile court.

(g)        The court has jurisdiction over the parent, guardian, or custodian of a juvenile who is under the jurisdiction of the court pursuant to this section if the parent, guardian, or custodian has been served with a summons pursuant to G.S. 7B‑1805. (1979, c. 815, s. 1; 1983, c. 837, s. 1; 1985, c. 459, s. 2; 1987, c. 409, s. 2; 1995, c. 328, s. 3; c. 462, s. 2; 1996, 2nd Ex. Sess., c. 18, s. 23.2(c); 1998‑202, s. 6; 2000‑137, s. 3; 2001‑490, s. 2.2.)



§ 7B-1602. Extended jurisdiction over a delinquent juvenile under certain circumstances.

§ 7B‑1602.  Extended jurisdiction over a delinquent juvenile under certain circumstances.

(a)        When a juvenile is committed to the Department for placement in a youth development center for an offense that would be first degree murder pursuant to G.S. 14‑17, first‑degree rape pursuant to G.S. 14‑27.2, or first‑degree sexual offense pursuant to G.S. 14‑27.4 if committed by an adult, jurisdiction shall continue until terminated by order of the court or until the juvenile reaches the age of 21 years, whichever occurs first.

(b)        When a juvenile is committed to the Department for placement in a youth development center for an offense that would be a Class B1, B2, C, D, or E felony if committed by an adult, other than an offense set forth in subsection (a) of this section, jurisdiction shall continue until terminated by order of the court or until the juvenile reaches the age of 19 years, whichever occurs first. (1979, c. 815, s. 1; 1981, c. 469, s. 4; 1996, 2nd Ex. Sess., c. 18, s. 23.2(d); 1998‑202, s. 6; 2000‑137, s. 3; 2001‑95, s. 5.)



§ 7B-1603. Jurisdiction in certain circumstances.

§ 7B‑1603.  Jurisdiction in certain circumstances.

The court has exclusive original jurisdiction of all of the following proceedings:

(1)        Proceedings under the Interstate Compact on the Placement of Children set forth in Article 38 of this Chapter.

(2)        Proceedings involving judicial consent for emergency surgical or medical treatment for a juvenile when the juvenile's parent, guardian, custodian, or person who has assumed the status and obligation of a parent without being awarded legal custody of the juvenile by a court refuses to consent for treatment to be rendered.

(3)        Proceedings to determine whether a juvenile should be emancipated.

(4)        Proceedings in which a juvenile has been ordered pursuant to G.S. 5A‑32(b) to appear and show cause why the juvenile should not be held in contempt. (1979, c. 815, s. 1; 1983, c. 837, s. 1; 1985, c. 459, s. 2; 1987, c. 409, s. 2; 1995, c. 328, s. 3; c. 462, s. 2; 1996, 2nd Ex. Sess., c. 18, s. 23.2(c); 1998‑202, s. 6; 2007‑168, s. 3.)



§ 7B-1604. Limitations on juvenile court jurisdiction.

§ 7B‑1604.  Limitations on juvenile court jurisdiction.

(a)        Any juvenile, including a juvenile who is under the jurisdiction of the court, who commits a criminal offense on or after the juvenile's sixteenth birthday is subject to prosecution as an adult. A juvenile who is emancipated shall be prosecuted as an adult for the commission of a criminal offense.

(b)        A juvenile who is transferred to and convicted in superior court shall be prosecuted as an adult for any criminal offense the juvenile commits after the superior court conviction. (1979, c. 815, s. 1; 1981, c. 469, s. 4; 1983, c. 837, s. 1; 1985, c. 459, s. 2; 1987, c. 409, s. 2; 1995, c. 328, s. 3; c. 462, s. 2; 1996, 2nd Ex. Sess., c. 18, s. 23.2(c); 1998‑202, s. 6.)



§ 7B-1700. Intake services.

Article 17.

Screening of Delinquency and Undisciplined Complaints.

§ 7B‑1700.  Intake services.

The chief court counselor, under the direction of the Department, shall establish intake services in each judicial district of the State for all delinquency and undisciplined cases.

The purpose of intake services shall be to determine from available evidence whether there are reasonable grounds to believe the facts alleged are true, to determine whether the facts alleged constitute a delinquent or undisciplined offense within the jurisdiction of the court, to determine whether the facts alleged are sufficiently serious to warrant court action, and to obtain assistance from community resources when court referral is not necessary. The juvenile court counselor shall not engage in field investigations to substantiate complaints or to produce supplementary evidence but may refer complainants to law enforcement agencies for those purposes. (1979, c. 815, s. 1; 1998‑202, s. 6; 2000‑137, s. 3; 2001‑490, s. 2.3.)



§ 7B-1700.1. Duty to report abuse, neglect, dependency.

§ 7B‑1700.1.  Duty to report abuse, neglect, dependency.

Any time a juvenile court counselor or any person has cause to suspect that a juvenile is abused, neglected, or dependent, or has died as the result of maltreatment, the juvenile court counselor or the person shall make a report to the county department of social services as required by G.S. 7B‑301.  (2009‑311, s. 14.)



§ 7B-1701. Preliminary inquiry.

§ 7B‑1701.  Preliminary inquiry.

When a complaint is received, the juvenile court counselor shall make a preliminary determination as to whether the juvenile is within the jurisdiction of the court as a delinquent or undisciplined juvenile. If the juvenile court counselor finds that the facts contained in the complaint do not state a case within the jurisdiction of the court, that legal sufficiency has not been established, or that the matters alleged are frivolous, the juvenile court counselor, without further inquiry, shall refuse authorization to file the complaint as a petition.

When requested by the juvenile court counselor, the prosecutor shall assist in determining the sufficiency of evidence as it affects the quantum of proof and the elements of offenses.

The juvenile court counselor, without further inquiry, shall authorize the complaint to be filed as a petition if the juvenile court counselor finds reasonable grounds to believe that the juvenile has committed one of the following nondivertible offenses:

(1)        Murder;

(2)        First‑degree rape or second degree rape;

(3)        First‑degree sexual offense or second degree sexual offense;

(4)        Arson;

(5)        Any violation of Article 5, Chapter 90 of the General Statutes that would constitute a felony if committed by an adult;

(6)        First degree burglary;

(7)        Crime against nature; or

(8)        Any felony which involves the willful infliction of serious bodily injury upon another or which was committed by use of a deadly weapon. (1979, c. 815, s. 1; 1983, c. 251, s. 1; 1998‑202, s. 6; 2001‑490, s. 2.4.)



§ 7B-1702. Evaluation.

§ 7B‑1702.  Evaluation.

Upon a finding of legal sufficiency, except in cases involving nondivertible offenses set out in G.S. 7B‑1701, the juvenile court counselor shall determine whether a complaint should be filed as a petition, the juvenile diverted pursuant to G.S. 7B‑1706, or the case resolved without further action. In making the decision, the counselor shall consider criteria provided by the Department. The intake process shall include the following steps if practicable:

(1)        Interviews with the complainant and the victim if someone other than the complainant;

(2)        Interviews with the juvenile and the juvenile's parent, guardian, or custodian;

(3)        Interviews with persons known to have relevant information about the juvenile or the juvenile's family.

Interviews required by this section shall be conducted in person unless it is necessary to conduct them by telephone. (1979, c. 815, s. 1; 1981, c. 469, s. 5; 1998‑202, s. 6; 2000‑137, s. 3; 2001‑490, s. 2.5.)



§ 7B-1703. Evaluation decision.

§ 7B‑1703.  Evaluation decision.

(a)        The juvenile court counselor shall complete evaluation of a complaint within 15 days of receipt of the complaint, with an extension for a maximum of 15 additional days at the discretion of the chief court counselor. The juvenile court counselor shall decide within this time period whether a complaint shall be filed as a juvenile petition.

(b)        Except as provided in G.S. 7B‑1706, if the juvenile court counselor determines that a complaint should be filed as a petition, the counselor shall file the petition as soon as practicable, but in any event within 15 days after the complaint is received, with an extension for a maximum of 15 additional days at the discretion of the chief court counselor. The juvenile court counselor shall assist the complainant when necessary with the preparation and filing of the petition, shall include on it the date and the words "Approved for Filing", shall sign it, and shall transmit it to the clerk of superior court.

(c)        If the juvenile court counselor determines that a petition should not be filed, the juvenile court counselor shall notify the complainant immediately in writing with reasons for the decision and shall include notice of the complainant's right to have the decision reviewed by the prosecutor. The juvenile court counselor shall sign the complaint after indicating on it:

(1)        The date of the determination;

(2)        The words "Not Approved for Filing"; and

(3)        Whether the matter is "Closed" or "Diverted and Retained".

Except as provided in G.S. 7B‑1706, any complaint not approved for filing as a juvenile petition shall be destroyed by the juvenile court counselor after holding the complaint for a temporary period to allow review as provided in G.S. 7B‑1705. (1979, c. 815, s. 1; 1998‑202, s. 6; 2001‑490, s. 2.6.)



§ 7B-1704. Request for review by prosecutor.

§ 7B‑1704.  Request for review by prosecutor.

The complainant has five calendar days, from receipt of the juvenile court counselor's decision not to approve the filing of a petition, to request review by the prosecutor. The juvenile court counselor shall notify the prosecutor immediately of such request and shall transmit to the prosecutor a copy of the complaint. The prosecutor shall notify the complainant and the juvenile court counselor of the time and place for the review. (1979, c. 815, s. 1; 1998‑202, s. 6; 2001‑490, s. 2.7.)



§ 7B-1705. Review of determination that petition should not be filed.

§ 7B‑1705.  Review of determination that petition should not be filed.

No later than 20 days after the complainant is notified, the prosecutor shall review the juvenile court counselor's determination that a juvenile petition should not be filed. Review shall include conferences with the complainant and the juvenile court counselor. At the conclusion of the review, the prosecutor shall: (i) affirm the decision of the juvenile court counselor or direct the filing of a petition and (ii) notify the complainant of the prosecutor's action. (1979, c. 815, s. 1; 1981, c. 469, s. 6; 1998‑202, s. 6; 2001‑490, s. 2.8.)



§ 7B-1706. Diversion plans and referral.

§ 7B‑1706.  Diversion plans and referral.

(a)        Unless the offense is one in which a petition is required by G.S. 7B‑1701, upon a finding of legal sufficiency the juvenile court counselor may divert the juvenile pursuant to a diversion plan, which may include referring the juvenile to any of the following resources:

(1)        An appropriate public or private resource;

(2)        Restitution;

(3)        Community service;

(4)        Victim‑offender mediation;

(5)        Regimented physical training;

(6)        Counseling;

(7)        A teen court program, as set forth in subsection (c) of this section.

As part of a diversion plan, the juvenile court counselor may enter into a diversion contract with the juvenile and the juvenile's parent, guardian, or custodian.

(b)        Unless the offense is one in which a petition is required by G.S. 7B‑1701, upon a finding of legal sufficiency the juvenile court counselor may enter into a diversion contract with the juvenile and the parent, guardian, or custodian; provided, a diversion contract requires the consent of the juvenile and the juvenile's parent, guardian, or custodian. A diversion contract shall:

(1)        State conditions by which the juvenile agrees to abide and any actions the juvenile agrees to take;

(2)        State conditions by which the parent, guardian, or custodian agrees to abide and any actions the parent, guardian, or custodian agrees to take;

(3)        Describe the role of the juvenile court counselor in relation to the juvenile and the parent, guardian, or custodian;

(4)        Specify the length of the contract, which shall not exceed six months;

(5)        Indicate that all parties understand and agree that:

a.         The juvenile's violation of the contract may result in the filing of the complaint as a petition; and

b.         The juvenile's successful completion of the contract shall preclude the filing of a petition.

After a diversion contract is signed by the parties, the juvenile court counselor shall provide copies of the contract to the juvenile and the juvenile's parent, guardian, or custodian. The juvenile court counselor shall notify any agency or other resource from which the juvenile or the juvenile's parent, guardian, or custodian will be seeking services or treatment pursuant to the terms of the contract. At any time during the term of the contract if the juvenile court counselor determines that the juvenile has failed to comply substantially with the terms of the contract, the juvenile court counselor may file the complaint as a petition. Unless the juvenile court counselor has filed the complaint as a petition, the juvenile court counselor shall close the juvenile's file in regard to the diverted matter within six months after the date of the contract.

(c)        If a teen court program has been established in the district, the juvenile court counselor, upon a finding of legal sufficiency, may refer to a teen court program, any case in which a juvenile has allegedly committed an offense that would be an infraction or misdemeanor if committed by an adult. However, the juvenile court counselor shall not refer a case to a teen court program (i) if the juvenile has been referred to a teen court program previously, or (ii) if the juvenile is alleged to have committed any of the following offenses:

(1)        Driving while impaired under G.S. 20‑138.1, 20‑138.2, 20‑138.3, 20‑138.5, or 20‑138.7, or any other motor vehicle violation;

(2)        A Class A1 misdemeanor;

(3)        An assault in which a weapon is used; or

(4)        A controlled substance offense under Article 5 of Chapter 90 of the General Statutes, other than simple possession of a Schedule VI drug or alcohol.

(d)        The juvenile court counselor shall maintain diversion plans and contracts entered into pursuant to this section to allow juvenile court counselors to determine when a juvenile has had a complaint diverted previously. Diversion plans and contracts are not public records under Chapter 132 of the General Statutes, shall not be included in the clerk's record pursuant to G.S. 7B‑3000, and shall be withheld from public inspection or examination. Diversion plans and contracts shall be destroyed when the juvenile reaches the age of 18 years or when the juvenile is no longer under the jurisdiction of the court, whichever is longer.

(e)        No later than 60 days after the juvenile court counselor diverts a juvenile, the juvenile court counselor shall determine whether the juvenile and the juvenile's parent, guardian, or custodian have complied with the terms of the diversion plan or contract. In making this determination, the juvenile court counselor shall contact any referral resources to determine whether the juvenile and the juvenile's parent, guardian, or custodian complied with any recommendations for treatment or services made by the resource. If the juvenile and the juvenile's parent, guardian, or custodian have not complied, the juvenile court counselor shall reconsider the decision to divert and may authorize the filing of the complaint as a petition within 10 days after making the determination. If the juvenile court counselor does not file a petition, the juvenile court counselor may continue to monitor the case for up to six months from the date of the diversion plan or contract. At any point during that time period if the juvenile and the juvenile's parent, guardian, or custodian fail to comply, the juvenile court counselor shall reconsider the decision to divert and may authorize the filing of the complaint as a petition. After six months, the juvenile court counselor shall close the diversion plan or contract file. (1979, c. 815, s. 1; 1998‑202, s. 6; 2001‑490, s. 2.9.)



§ 7B-1707. Direct contempt by juvenile.

§ 7B‑1707.  Direct contempt by juvenile.

The preceding sections of this Article do not apply when a juvenile is ordered pursuant to G.S. 5A‑32(b) to appear and show cause why the juvenile should not be held in contempt. (2007‑168, s. 4.)



§ 7B-1800. Venue.

Article 18.

Venue; Petition; Summons.

§ 7B‑1800.  Venue.

(a)        A proceeding in which a juvenile is alleged to be delinquent or undisciplined shall be commenced and adjudicated in the district in which the offense is alleged to have occurred. When a proceeding is commenced in a district other than that of the juvenile's residence, the court shall proceed to adjudication in that district and, if the juvenile is in residential treatment or foster care in that district, the court shall conduct the dispositional hearing in that district as well, unless the judge enters an order, supported by findings of fact, that a transfer would serve the ends of justice or is in the best interests of the juvenile.

(b)        Except as provided in subsection (a) of this section, after adjudication, the following procedures shall be available to the court:

(1)        The court may transfer the proceeding to the court in the district where the juvenile resides for disposition.

(2)        Where the proceeding is not transferred under subdivision (1) of this section, the court shall immediately notify the chief district court judge in the district in which the juvenile resides. If the chief district court judge requests a transfer within five days after receipt of notification, the court shall transfer the proceeding.

(3)        Where the proceeding is not transferred under subdivision (1) or (2) of this section, the court, upon motion of the juvenile, shall transfer the proceeding to the court in the district where the juvenile resides for disposition. The court shall advise the juvenile of the juvenile's right to transfer under this section. (1979, c. 815, s. 1; 1998‑202, s. 6; 2004‑155, s. 1.)



§ 7B-1801. Pleading and process.

§ 7B‑1801.  Pleading and process.

The pleading in a juvenile action is the petition. The process in a juvenile action is the summons. (1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-1802. Petition.

§ 7B‑1802.  Petition.

The petition shall contain the name, date of birth, and address of the juvenile and the name and last known address of the juvenile's parent, guardian, or custodian. The petition shall allege the facts that invoke jurisdiction over the juvenile. The petition shall not contain information on more than one juvenile.

A petition in which delinquency is alleged shall contain a plain and concise statement, without allegations of an evidentiary nature, asserting facts supporting every element of a criminal offense and the juvenile's commission thereof with sufficient precision clearly to apprise the juvenile of the conduct which is the subject of the allegation.

Sufficient copies of the petition shall be prepared so that copies will be available for the juvenile, for each parent if living separate and apart, for the guardian or custodian if any, for the juvenile court counselor, for the prosecutor, and for any person determined by the court to be a necessary party. (1979, c. 815, s. 1; 1981, c. 469, s. 9; 1998‑202, s. 6; 2001‑490, s. 2.10.)



§ 7B-1803. Receipt of complaints; filing of petition.

§ 7B‑1803.  Receipt of complaints; filing of petition.

(a)        All complaints concerning a juvenile alleged to be delinquent or undisciplined shall be referred to the juvenile court counselor for screening and evaluation. Thereafter, if the juvenile court counselor determines that a petition should be filed, the petition shall be drawn by the juvenile court counselor or the clerk, signed by the complainant, and verified before an official authorized to administer oaths. If the circumstances indicate a need for immediate attachment of jurisdiction and if the juvenile court counselor is out of the county or otherwise unavailable to receive a complaint and to draw a petition when it is needed, the clerk shall assist the complainant in communicating the complaint to the juvenile court counselor by telephone and, with the approval of the juvenile court counselor, shall draw a petition and file it when signed and verified. A copy of the complaint and petition shall be transmitted to the juvenile court counselor. Procedures for receiving delinquency and undisciplined complaints and drawing petitions thereon, consistent with this Article and Article 17 of this Chapter, shall be established by administrative order of the chief judge in each judicial district.

(b)        If review is requested pursuant to G.S. 7B‑1704, the prosecutor shall review a complaint and any decision of the juvenile court counselor not to authorize that the complaint be filed as a petition. If the prosecutor, after review, authorizes a complaint to be filed as a petition, the prosecutor shall prepare the complaint to be filed by the clerk as a petition, recording the day of filing. (1979, c. 815, s. 1; 1981, c. 469, ss. 10, 11; 1998‑202, s. 6; 2001‑490, s. 2.11.)



§ 7B-1804. Commencement of action.

§ 7B‑1804.  Commencement of action.

(a)        An action is commenced by the filing of a petition in the clerk's office when that office is open, or by a magistrate's acceptance of a petition for filing pursuant to subsection (b) of this section when the clerk's office is closed.

(b)        When the office of the clerk is closed and the juvenile court counselor requests a petition alleging a juvenile to be delinquent or undisciplined, a magistrate may draw and verify the petition and accept it for filing, which acceptance shall constitute filing. The magistrate's authority under this subsection is limited to emergency situations when a petition is required in order to obtain a secure or nonsecure custody order. Any petition accepted for filing under this subsection shall be delivered to the clerk's office for processing as soon as that office is open for business. (1979, c. 815, s. 1; 1987, c. 409, s. 3; 1998‑202, s. 6; 2001‑490, s. 2.12.)



§ 7B-1805. Issuance of summons.

§ 7B‑1805.  Issuance of summons.

(a)        Immediately after a petition has been filed alleging that a juvenile is undisciplined or delinquent, the clerk shall issue a summons to the juvenile and to the parent, guardian, or custodian requiring them to appear for a hearing at the time and place stated in the summons. A copy of the petition shall be attached to each summons.

(b)        A summons shall be on a printed form supplied by the Administrative Office of the Courts and shall include:

(1)        Notice of the nature of the proceeding and the purpose of the hearing scheduled on the summons.

(2)        Notice of any right to counsel and information about how to seek the appointment of counsel prior to a hearing.

(3)        Notice that, if the court determines at the adjudicatory hearing that the allegations of the petition are true, the court will conduct a dispositional hearing and will have jurisdiction to enter orders affecting substantial rights of the juvenile and of the parent, guardian, or custodian, including orders that:

a.         Affect the juvenile's custody;

b.         Impose conditions on the juvenile;

c.         Require that the juvenile receive medical, psychiatric, psychological, or other treatment and that the parent participate in the treatment;

d.         Require the parent to undergo psychiatric, psychological, or other treatment or counseling;

e.         Order the parent to pay for treatment that is ordered for the juvenile or the parent; and

f.          Order the parent to pay support for the juvenile for any period the juvenile does not reside with the parent or to pay attorneys' fees or other fees or expenses as ordered by the court.

(4)        Notice that the parent, guardian, or custodian shall be required to attend scheduled hearings and that failure without reasonable cause to attend may result in proceedings for contempt of court.

(5)        Notice that the parent, guardian, or custodian shall be responsible for bringing the juvenile before the court at any hearing the juvenile is required to attend and that failure without reasonable cause to bring the juvenile before the court may result in proceedings for contempt of court.

(c)        The summons shall advise the parent, guardian, or custodian that upon service, jurisdiction over the parent, guardian, or custodian is obtained and that failure of the parent, guardian, or custodian to appear or bring the juvenile before the court without reasonable cause or to comply with any order of the court pursuant to Article 27 of this Chapter may cause the court to issue a show cause order for contempt. The summons shall contain the following language in bold type:

"TO THE PARENT(S), GUARDIAN(S), OR CUSTODIAN(S): YOUR FAILURE TO APPEAR IN COURT FOR A SCHEDULED HEARING OR TO COMPLY WITH AN ORDER OF THE COURT MAY RESULT IN A FINDING OF CRIMINAL CONTEMPT. A PERSON HELD IN CRIMINAL CONTEMPT MAY BE SUBJECT TO IMPRISONMENT OF UP TO 30 DAYS, A FINE NOT TO EXCEED FIVE HUNDRED DOLLARS ($500.00) OR BOTH."

(d)        A summons shall be directed to the person summoned to appear and shall be delivered to any person authorized to serve process. (1979, c. 815, s. 1; 1987 (Reg. Sess., 1988), c. 1090, s. 2; 1995, c. 328, s. 1; 1998‑202, s. 6.)



§ 7B-1806. Service of summons.

§ 7B‑1806.  Service of summons.

The summons and petition shall be personally served upon the parent, the guardian, or custodian and the juvenile not less than five days prior to the date of the scheduled hearing. The time for service may be waived in the discretion of the court.

If the parent, guardian, or custodian entitled to receive a summons cannot be found by a diligent effort, the court may authorize service of the summons and petition by mail or by publication. The cost of the service by publication shall be advanced by the petitioner and may be charged as court costs as the court may direct.

The court may issue a show cause order for contempt against a parent, guardian, or custodian who is personally served and fails without reasonable cause to appear and to bring the juvenile before the court.

The provisions of G.S. 15A‑301(a), (c), (d), and (e) relating to criminal process apply to juvenile process; provided the period of time for return of an unserved summons is 30 days. (1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-1807. Notice to parent and juvenile of scheduled hearings.

§ 7B‑1807.  Notice to parent and juvenile of scheduled hearings.

The clerk shall give to all parties, including both parents of the juvenile, the juvenile's guardian or custodian, and any other person who has assumed the status and obligation of a parent without being awarded legal custody of the juvenile by a court, five days' written notice of the date and time of all scheduled hearings unless the party is notified in open court or the court orders otherwise. (1998‑202, s. 6.)



§ 7B-1808. First appearance for felony cases.

§ 7B‑1808.  First appearance for felony cases.

(a)        A juvenile who is alleged in the petition to have committed an offense that would be a felony if committed by an adult shall be summoned to appear before the court for a first appearance within 10 days of the filing of the petition. If the juvenile is in secure or nonsecure custody, the first appearance shall take place at the initial hearing required by G.S. 7B‑1906. Unless the juvenile is in secure or nonsecure custody, the court may continue the first appearance to a time certain for good cause.

(b)        At the first appearance, the court shall:

(1)        Inform the juvenile of the allegations set forth in the petition;

(2)        Determine whether the juvenile has retained counsel or has been assigned counsel;

(3)        If applicable, inform the juvenile of the date of the probable cause hearing, which shall be within 15 days of the first appearance; and

(4)        Inform the parent, guardian, or custodian that the parent, guardian, or custodian is required to attend all hearings scheduled in the matter and may be held in contempt of court for failure to attend any scheduled hearing.

If the juvenile is not represented by counsel, counsel for the juvenile shall be appointed in accordance with rules adopted by the Office of Indigent Services. (1998‑202, s. 6; 2000‑144, s. 20; 2001‑487, s. 4.)



§ 7B-1900. Taking a juvenile into temporary custody.

Article 19.

Temporary Custody; Secure and Nonsecure Custody; Custody Hearings.

§ 7B‑1900.  Taking a juvenile into temporary custody.

Temporary custody means the taking of physical custody and providing personal care and supervision until a court order for secure or nonsecure custody can be obtained. A juvenile may be taken into temporary custody without a court order under the following circumstances:

(1)        By a law enforcement officer if grounds exist for the arrest of an adult in identical circumstances under G.S. 15A‑401(b).

(2)        By a law enforcement officer or a juvenile court counselor if there are reasonable grounds to believe that the juvenile is an undisciplined juvenile.

(3)        By a law enforcement officer, by a juvenile court counselor, by a member of the Black Mountain Center, Alcohol Rehabilitation Center, and Juvenile Evaluation Center Joint Security Force established pursuant to G.S. 122C‑421, or by personnel of the Department if there are reasonable grounds to believe the juvenile is an absconder from any residential facility operated by the Department or from an approved detention facility. (1979, c. 815, s. 1; 1985, c. 408, s. 1; 1985 (Reg. Sess., 1986), c. 863, s. 1; 1994, Ex. Sess., c. 27, s. 2; 1995, c. 391, s. 1; 1997‑443, s. 11A.118(a); 1998‑202, s. 6; 2000‑137, s. 3; 2001‑490, s. 2.13.)



§ 7B-1901. Duties of person taking juvenile into temporary custody.

§ 7B‑1901.  Duties of person taking juvenile into temporary custody.

(a)        A person who takes a juvenile into custody without a court order under G.S. 7B‑1900(1) or (2) shall proceed as follows:

(1)        Notify the juvenile's parent, guardian, or custodian that the juvenile has been taken into temporary custody and advise the parent, guardian, or custodian of the right to be present with the juvenile until a determination is made as to the need for secure or nonsecure custody. Failure to notify the parent, guardian, or custodian that the juvenile is in custody shall not be grounds for release of the juvenile.

(2)        Release the juvenile to the juvenile's parent, guardian, or custodian if the person having the juvenile in temporary custody decides that continued custody is unnecessary. In the case of a juvenile unlawfully absent from school, if continued custody is unnecessary, the person having temporary custody may deliver the juvenile to the juvenile's school or, if the local city or county government and the local school board adopt a policy, to a place in the local school administrative unit.

(3)        If the juvenile is not released, request that a petition be drawn pursuant to G.S. 7B‑1803 or G.S. 7B‑1804. Once the petition has been drawn and verified, the person shall communicate with the juvenile court counselor. If the juvenile court counselor approves the filing of the petition, the juvenile court counselor shall contact the judge or the person delegated authority pursuant to G.S. 7B‑1902 if other than the juvenile court counselor, for a determination of the need for continued custody.

(b)        A juvenile taken into temporary custody under this Article shall not be held for more than 12 hours, or for more than 24 hours if any of the 12 hours falls on a Saturday, Sunday, or legal holiday, unless a petition or motion for review has been filed and an order for secure or nonsecure custody has been entered.

(c)        If the juvenile is not released, request that a petition be drawn pursuant to G.S. 7B‑1803 or G.S. 7B‑1804. Once the petition has been drawn and verified, the person shall communicate with the juvenile court counselor. If the juvenile court counselor approves the filing of the petition, the juvenile court counselor shall contact the judge or the person delegated authority pursuant to G.S. 7B‑1902 if other than the juvenile court counselor, for a determination of the need for continued custody. (1979, c. 815, s. 1; 1981, c. 335, ss. 1, 2; 1994, Ex. Sess., c. 17, s. 1; c. 27, s. 3; 1995, c. 391, s. 2; 1998‑202, s. 6; 2001‑490, s. 2.14.)



§ 7B-1902. Authority to issue custody orders; delegation.

§ 7B‑1902.  Authority to issue custody orders; delegation.

In the case of any juvenile alleged to be within the jurisdiction of the court, when the court finds it necessary to place the juvenile in custody, the court may order that the juvenile be placed in secure or nonsecure custody pursuant to criteria set out in G.S. 7B‑1903.

Any district court judge may issue secure and nonsecure custody orders pursuant to G.S. 7B‑1903. The chief district court judge may delegate the court's authority to the chief court counselor or the chief court counselor's counseling staff by administrative order filed in the office of the clerk of superior court. The administrative order shall specify which persons may be contacted for approval of a secure or nonsecure custody order. The chief district court judge shall not delegate the court's authority to detain or house juveniles in holdover facilities pursuant to G.S. 7B‑1905 or G.S. 7B‑2513. (1979, c. 815, s. 1; 1981, c. 425; 1983, c. 590, s. 1; 1998‑202, s. 6.)



§ 7B-1903. Criteria for secure or nonsecure custody.

§ 7B‑1903.  Criteria for secure or nonsecure custody.

(a)        When a request is made for nonsecure custody, the court shall first consider release of the juvenile to the juvenile's parent, guardian, custodian, or other responsible adult. An order for nonsecure custody shall be made only when there is a reasonable factual basis to believe the matters alleged in the petition are true, and that:

(1)        The juvenile is a runaway and consents to nonsecure custody; or

(2)        The juvenile meets one or more of the criteria for secure custody, but the court finds it in the best interests of the juvenile that the juvenile be placed in a nonsecure placement.

(b)        When a request is made for secure custody, the court may order secure custody only where the court finds there is a reasonable factual basis to believe that the juvenile committed the offense as alleged in the petition, and that one of the following circumstances exists:

(1)        The juvenile is charged with a felony and has demonstrated that the juvenile is a danger to property or persons.

(2)        The juvenile has demonstrated that the juvenile is a danger to persons and is charged with either (i) a misdemeanor at least one element of which is assault on a person or (ii) a misdemeanor in which the juvenile used, threatened to use, or displayed a firearm or other deadly weapon.

(2a)      The juvenile has demonstrated that the juvenile is a danger to persons and is charged with a violation of G.S. 20‑138.1 or G.S. 20‑138.3.

(3)        The juvenile has willfully failed to appear on a pending delinquency charge or on charges of violation of probation or post‑release supervision, providing the juvenile was properly notified.

(4)        A delinquency charge is pending against the juvenile, and there is reasonable cause to believe the juvenile will not appear in court.

(5)        The juvenile is an absconder from (i) any residential facility operated by the Department or any detention facility in this State or (ii) any comparable facility in another state.

(6)        There is reasonable cause to believe the juvenile should be detained for the juvenile's own protection because the juvenile has recently suffered or attempted self‑inflicted physical injury. In such case, the juvenile must have been refused admission by one appropriate hospital, and the period of secure custody is limited to 24 hours to determine the need for inpatient hospitalization. If the juvenile is placed in secure custody, the juvenile shall receive continuous supervision and a physician shall be notified immediately.

(7)        The juvenile is alleged to be undisciplined by virtue of the juvenile's being a runaway and is inappropriate for nonsecure custody placement or refuses nonsecure custody, and the court finds that the juvenile needs secure custody for up to 24 hours, excluding Saturdays, Sundays, and State holidays, or where circumstances require, for a period not to exceed 72 hours to evaluate the juvenile's need for medical or psychiatric treatment or to facilitate reunion with the juvenile's parents, guardian, or custodian.

(8)        The juvenile is alleged to be undisciplined and has willfully failed to appear in court after proper notice; the juvenile shall be brought to court as soon as possible and in no event should be held more than 24 hours, excluding Saturdays, Sundays, and State holidays or where circumstances require for a period not to exceed 72 hours.

(c)        When a juvenile has been adjudicated delinquent, the court may order secure custody pending the dispositional hearing or pending placement of the juvenile pursuant to G.S. 7B‑2506.

(d)        The court may order secure custody for a juvenile who is alleged to have violated the conditions of the juvenile's probation or post‑release supervision, but only if the juvenile is alleged to have committed acts that damage property or injure persons.

(e)        If the criteria for secure custody as set out in subsection (b), (c), or (d) of this section are met, the court may enter an order directing an officer or other authorized person to assume custody of the juvenile and to take the juvenile to the place designated in the order. (1979, c. 815, s. 1; 1981, c. 426, ss. 1‑4; c. 526; 1983, c. 590, ss. 2‑6; 1987, c. 101; 1987 (Reg. Sess., 1988), c. 1090, s. 3; 1989, c. 550; 1998‑202, s. 6; 2000‑137, s. 3; 2001‑158, s. 1; 2007‑493, s. 31.)



§ 7B-1904. Order for secure or nonsecure custody.

§ 7B‑1904.  Order for secure or nonsecure custody.

The custody order shall be in writing and shall direct a law enforcement officer or other authorized person to assume custody of the juvenile and to make due return on the order. The official executing the order shall give a copy of the order to the juvenile's parent, guardian, or custodian. If the order is for nonsecure custody, the official executing the order shall also give a copy of the petition and order to the person or agency with whom the juvenile is being placed. If the order is for secure custody, copies of the petition and custody order shall accompany the juvenile to the detention facility or holdover facility of the jail. A message of the Division of Criminal Information, State Bureau of Investigation, stating that a juvenile petition and secure custody order relating to a specified juvenile are on file in a particular county shall be authority to detain the juvenile in secure custody until a copy of the juvenile petition and secure custody order can be forwarded to the juvenile detention facility. The copies of the juvenile petition and secure custody order shall be transmitted to the detention facility no later than 72 hours after the initial detention of the juvenile.

An officer receiving an order for custody which is complete and regular on its face may execute it in accordance with its terms and need not inquire into its regularity or continued validity, nor does the officer incur criminal or civil liability for its execution.  (1979, c. 815, s. 1; 1989, c. 124; 1998‑202, s. 6; 2009‑311, s. 15.)



§ 7B-1905. Place of secure or nonsecure custody.

§ 7B‑1905.  Place of secure or nonsecure custody.

(a)        A juvenile meeting the criteria set out in G.S. 7B‑1903(a), may be placed in nonsecure custody with a department of social services or a person designated in the order for temporary residential placement in:

(1)        A licensed foster home or a home otherwise authorized by law to provide such care;

(2)        A facility operated by a department of social services; or

(3)        Any other home or facility approved by the court and designated in the order.

In placing a juvenile in nonsecure custody, the court shall first consider whether a relative of the juvenile is willing and able to provide proper care and supervision of the juvenile. If the court finds that the relative is willing and able to provide proper care and supervision, the court shall order placement of the juvenile with the relative unless the court finds that placement with the relative would be contrary to the best interest of the juvenile. Placement of a juvenile outside of this State shall be in accordance with the Interstate Compact on the Placement of Children set forth in Article 38 of this Chapter.

(b)        Pursuant to G.S. 7B‑1903(b), (c), or (d), a juvenile may be temporarily detained in an approved detention facility which shall be separate from any jail, lockup, prison, or other adult penal institution, except as provided in subsection (c) of this section. It shall be unlawful for a county or any unit of government to operate a juvenile detention facility unless the facility meets the standards and rules adopted by the Department of Health and Human Services.

(c)        A juvenile who has allegedly committed an offense that would be a Class A, B1, B2, C, D, or E felony if committed by an adult may be detained in secure custody in a holdover facility up to 72 hours, if the court, based on information provided by the juvenile court counselor, determines that no acceptable alternative placement is available and the protection of the public requires the juvenile be housed in a holdover facility. (1979, c. 815, s. 1; 1983, c. 639, ss. 1, 2; 1997‑390, s. 4; 1997‑443, s. 11A.118(a); 1998‑202, s. 6; 1998‑229, s. 3; 1999‑423, s. 14; 2001‑490, s. 2.15.)



§ 7B-1906. Secure or nonsecure custody hearings.

§ 7B‑1906.  Secure or nonsecure custody hearings.

(a)        No juvenile shall be held under a secure custody order for more than five calendar days or under a nonsecure custody order for more than seven calendar days without a hearing on the merits or an initial hearing to determine the need for continued custody. A hearing conducted under this subsection may not be continued or waived. In every case in which an order has been entered by an official exercising authority delegated pursuant to G.S. 7B‑1902, a hearing to determine the need for continued custody shall be conducted on the day of the next regularly scheduled session of district court in the city or county where the order was entered if the session precedes the expiration of the applicable time period set forth in this subsection. If the session does not precede the expiration of the time period, the hearing may be conducted at another regularly scheduled session of district court in the district where the order was entered.

(b)        As long as the juvenile remains in secure or nonsecure custody, further hearings to determine the need for continued secure custody shall be held at intervals of no more than 10 calendar days. A subsequent hearing on continued nonsecure custody shall be held within seven business days, excluding Saturdays, Sundays, and legal holidays when the courthouse is closed for transactions, of the initial hearing required in subsection (a) of this section and hearings thereafter shall be held at intervals of no more than 30 calendar days. In the case of a juvenile alleged to be delinquent, further hearings may be waived only with the consent of the juvenile, through counsel for the juvenile.

(c)        The court shall determine whether a juvenile who is alleged to be delinquent has retained counsel or has been assigned counsel; if the juvenile is not represented by counsel, counsel for the juvenile shall be appointed in accordance with rules adopted by the Office of Indigent Defense Services.

(d)        At a hearing to determine the need for continued custody, the court shall receive testimony and shall allow the juvenile and the juvenile's parent, guardian, or custodian an opportunity to introduce evidence, to be heard in their own behalf, and to examine witnesses. The State shall bear the burden at every stage of the proceedings to provide clear and convincing evidence that restraints on the juvenile's liberty are necessary and that no less intrusive alternative will suffice. The court shall not be bound by the usual rules of evidence at the hearings.

(e)        The court shall be bound by criteria set forth in G.S. 7B‑1903 in determining whether continued custody is warranted.

(f)         The court may impose appropriate restrictions on the liberty of a juvenile who is released from secure custody, including:

(1)        Release on the written promise of the juvenile's parent, guardian, or custodian to produce the juvenile in court for subsequent proceedings;

(2)        Release into the care of a responsible person or organization;

(3)        Release conditioned on restrictions on activities, associations, residence, or travel if reasonably related to securing the juvenile's presence in court; or

(4)        Any other conditions reasonably related to securing the juvenile's presence in court.

(g)        If the court determines that the juvenile meets the criteria in G.S. 7B‑1903 and should continue in custody, the court shall issue an order to that effect. The order shall be in writing with appropriate findings of fact. The findings of fact shall include the evidence relied upon in reaching the decision and the purposes which continued custody is to achieve.

(h)        The hearing to determine the need to continue custody may be conducted by audio and video transmission which allows the court and the juvenile to see and hear each other. If the juvenile has counsel, the juvenile may communicate fully and confidentially with the juvenile's attorney during the proceeding. Prior to the use of audio and video transmission, the procedures and type of equipment for audio and video transmission shall be submitted to the Administrative Office of the Courts by the chief district court judge and approved by the Administrative Office of the Courts. (1979, c. 815, s. 1; 1981, c. 469, s. 13; 1987 (Reg. Sess., 1988), c. 1090, s. 4; 1994, Ex. Sess., c. 27, s. 1; 1997‑390, ss. 5, 6; 1998‑202, s. 6; 1998‑229, s. 4; 2000‑144, s. 21; 2003‑337, s. 10.)



§ 7B-1907. Telephonic communication authorized.

§ 7B‑1907.  Telephonic communication authorized.

All communications, notices, orders, authorizations, and requests authorized or required by G.S. 7B‑1901, 7B‑1903, and 7B‑1904 may be made by telephone when other means of communication are impractical. All written orders pursuant to telephonic communication shall bear the name and the title of the person communicating by telephone, the signature and the title of the official entering the order, and the hour and the date of the authorization. (1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2000. Juvenile's right to counsel; presumption of indigence.

Article 20.

Basic Rights.

§ 7B‑2000.  Juvenile's right to counsel; presumption of indigence.

(a)        A juvenile alleged to be within the jurisdiction of the court has the right to be represented by counsel in all proceedings. Counsel for the juvenile shall be appointed in accordance with rules adopted by the Office of Indigent Defense Services, unless counsel is retained for the juvenile, in any proceeding in which the juvenile is alleged to be (i) delinquent or (ii) in contempt of court when alleged or adjudicated to be undisciplined.

(b)        All juveniles shall be conclusively presumed to be indigent, and it shall not be necessary for the court to receive from any juvenile an affidavit of indigency. (1979, c. 815, s. 1; 1998‑202, s. 6; 2000‑144, s. 22.)



§ 7B-2001. Appointment of guardian.

§ 7B‑2001.  Appointment of guardian.

In any case when no parent, guardian, or custodian appears in a hearing with the juvenile or when the court finds it would be in the best interests of the juvenile, the court may appoint a guardian of the person for the juvenile. The guardian shall operate under the supervision of the court with or without bond and shall file only such reports as the court shall require. Unless the court orders otherwise, the guardian:

(1)        Shall have the care, custody, and control of the juvenile or may arrange a suitable placement for the juvenile.

(2)        May represent the juvenile in legal actions before any court.

(3)        May consent to certain actions on the part of the juvenile in place of the parent or custodian, including (i) marriage, (ii) enlisting in the armed forces, and (iii) enrollment in school.

(4)        May consent to any necessary remedial, psychological, medical, or surgical treatment for the juvenile.

The authority of the guardian shall continue until the guardianship is terminated by court order, until the juvenile is emancipated pursuant to Subchapter IV of this Chapter, or until the juvenile reaches the age of majority. (1979, c. 815, s. 1; 1997‑390, s. 7; 1998‑202, s. 6.)



§ 7B-2002. Payment of court-appointed attorney.

§ 7B‑2002. Payment of court‑appointed attorney.

An attorney appointed pursuant to G.S. 7B‑2000 or pursuant to any other provision of this Subchapter shall be paid a reasonable fee in accordance with rules adopted by the Office of Indigent Defense Services. The court may require payment of the attorneys' fees from a person other than the juvenile as provided in G.S. 7A‑450.1, 7A‑450.2, and 7A‑450.3. A person who does not comply with the court's order of payment may be found in civil contempt as provided in G.S. 5A‑21. (1979, c. 815, s. 1; 1983, c. 726, ss. 2, 3; 1987 (Reg. Sess., 1988), c. 1090, s. 6; 1991, c. 575, s. 1; 1998‑202, s. 6; 2000‑144, s. 23.)



§ 7B-2100. Role of the law enforcement officer.

Article 21.

Law Enforcement Procedures in Delinquency Proceedings.

§ 7B‑2100.  Role of the law enforcement officer.

A law enforcement officer who takes a juvenile into temporary custody should select the most appropriate course of action to the situation, the needs of the juvenile, and the protection of the public safety. The officer may:

(1)        Release the juvenile, with or without first counseling the juvenile;

(2)        Release the juvenile to the juvenile's parent, guardian, or custodian;

(3)        Refer the juvenile to community resources;

(4)        Seek a petition; or

(5)        Seek a petition and request a custody order. (1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2101. Interrogation procedures.

§ 7B‑2101.  Interrogation procedures.

(a)        Any juvenile in custody must be advised prior to questioning:

(1)        That the juvenile has a right to remain silent;

(2)        That any statement the juvenile does make can be and may be used against the juvenile;

(3)        That the juvenile has a right to have a parent, guardian, or custodian present during questioning; and

(4)        That the juvenile has a right to consult with an attorney and that one will be appointed for the juvenile if the juvenile is not represented and wants representation.

(b)        When the juvenile is less than 14 years of age, no in‑custody admission or confession resulting from interrogation may be admitted into evidence unless the confession or admission was made in the presence of the juvenile's parent, guardian, custodian, or attorney. If an attorney is not present, the parent, guardian, or custodian as well as the juvenile must be advised of the juvenile's rights as set out in subsection (a) of this section; however, a parent, guardian, or custodian may not waive any right on behalf of the juvenile.

(c)        If the juvenile indicates in any manner and at any stage of questioning pursuant to this section that the juvenile does not wish to be questioned further, the officer shall cease questioning.

(d)        Before admitting into evidence any statement resulting from custodial interrogation, the court shall find that the juvenile knowingly, willingly, and understandingly waived the juvenile's rights. (1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2102. Fingerprinting and photographing juveniles.

§ 7B‑2102.  Fingerprinting and photographing juveniles.

(a)        A law enforcement officer or agency shall fingerprint and photograph a juvenile who was 10 years of age or older at the time the juvenile allegedly committed a nondivertible offense as set forth in G.S. 7B‑1701, when a complaint has been prepared for filing as a petition and the juvenile is in physical custody of law enforcement or the Department.

(a1)      A county juvenile detention facility shall photograph a juvenile who has been committed to that facility. The county detention facility shall release any photograph it makes or receives pursuant to this section to the Department, upon the Department's request. The duty of confidentiality in subsection (d) of this section applies to the Department, except as provided in G.S. 7B‑3102.

(b)        If a law enforcement officer or agency does not take the fingerprints or a photograph of the juvenile pursuant to subsection (a) of this section or the fingerprints or photograph have been destroyed pursuant to subsection (e) of this section, a law enforcement officer or agency shall fingerprint and photograph a juvenile who has been adjudicated delinquent if the juvenile was 10 years of age or older at the time the juvenile committed an offense that would be a felony if committed by an adult.

(c)        A law enforcement officer, facility, or agency who fingerprints or photographs a juvenile pursuant to this section shall do so in a proper format for transfer to the State Bureau of Investigation and the Federal Bureau of Investigation. After the juvenile, who was 10 years of age or older at the time of the offense, is adjudicated delinquent of an offense that would be a felony if committed by an adult, fingerprints obtained pursuant to this section shall be transferred to the State Bureau of Investigation and placed in the Automated Fingerprint Identification System (AFIS) to be used for all investigative and comparison purposes. Photographs obtained pursuant to this section shall be placed in a format approved by the State Bureau of Investigation and may be used for all investigative or comparison purposes. The State Bureau of Investigation shall release any photograph it receives pursuant to this section to the Department, upon the Department's request. The duty of confidentiality in subsection (d) of this section applies to the Department, except as provided in G.S. 7B‑3102.

(d)        Fingerprints and photographs taken pursuant to this section are not public records under Chapter 132 of the General Statutes, shall not be included in the clerk's record pursuant to G.S. 7B‑3000, shall be withheld from public inspection or examination, and shall not be eligible for expunction pursuant to G.S. 7B‑3200. Fingerprints and photographs taken pursuant to this section shall be maintained separately from any juvenile record, other than the electronic file maintained by the State Bureau of Investigation.

(d1)      Repealed by Session Laws 2007‑458, s. 1, effective October 1, 2007.

(e)        If a juvenile is fingerprinted and photographed pursuant to subsection (a) of this section, the custodian of records shall destroy all fingerprints and photographs at the earlier of the following:

(1)        The juvenile court counselor or prosecutor does not file a petition against the juvenile within one year of fingerprinting and photographing the juvenile pursuant to subsection (a) of this section;

(2)        The court does not find probable cause pursuant to G.S. 7B‑2202; or

(3)        The juvenile is not adjudicated delinquent of any offense that would be a felony or a misdemeanor if committed by an adult.

The chief court counselor shall notify the local custodian of records, and the local custodian of records shall notify any other record‑holding agencies, when a decision is made not to file a petition, the court does not find probable cause, or the court does not adjudicate the juvenile delinquent. (1996, 2nd Ex. Sess., c. 18, s. 23.2(a); 1998‑202, s. 6; 2000‑137, s. 3; 2001‑490, s. 2.16; 2003‑297, s. 2; 2007‑458, ss. 1, 3(a), (b).)



§ 7B-2103. Authority to issue nontestimonial identification order where juvenile alleged to be delinquent.

§ 7B‑2103.  Authority to issue nontestimonial identification order where juvenile alleged to be delinquent.

Except as provided in G.S. 7B‑2102, nontestimonial identification procedures shall not be conducted on any juvenile without a court order issued pursuant to this Article unless the juvenile has been charged as an adult or transferred to superior court for trial as an adult in which case procedures applicable to adults, as set out in Articles 14 and 23 of Chapter 15A of the General Statutes, shall apply. A nontestimonial identification order authorized by this Article may be issued by any judge of the district court or of the superior court upon request of a prosecutor. As used in this Article, "nontestimonial identification" means identification by fingerprints, palm prints, footprints, measurements, blood specimens, urine specimens, saliva samples, hair samples, or other reasonable physical examination, handwriting exemplars, voice samples, photographs, and lineups or similar identification procedures requiring the presence of a juvenile. (1979, c. 815, s. 1; 1981, c. 454, s. 1; 1998‑202, s. 6.)



§ 7B-2104. Time of application for nontestimonial identification order.

§ 7B‑2104.  Time of application for nontestimonial identification order.

A request for a nontestimonial identification order may be made prior to taking a juvenile into custody or after custody and prior to the adjudicatory hearing. (1979, c. 815, s. 1; 1981, c. 454, s. 2; 1998‑202, s. 6.)



§ 7B-2105. Grounds for nontestimonial identification order.

§ 7B‑2105.  Grounds for nontestimonial identification order.

(a)        Except as provided in subsection (b) of this section, a nontestimonial identification order may issue only on affidavit or affidavits sworn to before the court and establishing the following grounds for the order:

(1)        That there is probable cause to believe that an offense has been committed that would be a felony if committed by an adult;

(2)        That there are reasonable grounds to suspect that the juvenile named or described in the affidavit committed the offense; and

(3)        That the results of specific nontestimonial identification procedures will be of material aid in determining whether the juvenile named in the affidavit committed the offense.

(b)        A nontestimonial identification order to obtain a blood specimen from a juvenile may issue only on affidavit or affidavits sworn to before the court and establishing the following grounds for the order:

(1)        That there is probable cause to believe that an offense has been committed that would be a felony if committed by an adult;

(2)        That there is probable cause to believe that the juvenile named or described in the affidavit committed the offense; and

(3)        That there is probable cause to believe that obtaining a blood specimen from the juvenile will be of material aid in determining whether the juvenile named in the affidavit committed the offense. (1979, c. 815, s. 1; 1997‑80, s. 11; 1998‑202, s. 6.)



§ 7B-2106. Issuance of order.

§ 7B‑2106.  Issuance of order.

Upon a showing that the grounds specified in G.S. 7B‑2105 exist, the judge may issue an order following the same procedure as in the case of adults under G.S. 15A‑274, 15A‑275, 15A‑276, 15A‑277, 15A‑278, 15A‑279, 15A‑280, and 15A‑282. (1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2107. Nontestimonial identification order at request of juvenile.

§ 7B‑2107.  Nontestimonial identification order at request of juvenile.

A juvenile in custody for or charged with an offense which if committed by an adult would be a felony offense may request that nontestimonial identification procedures be conducted. If it appears that the results of specific nontestimonial identification procedures will be of material aid to the juvenile's defense, the judge to whom the request was directed must order the State to conduct the identification procedures. (1979, c. 815, s. 1; 1997‑80, s. 12; 1998‑202, s. 6.)



§ 7B-2108. Destruction of records resulting from nontestimonial identification procedures.

§ 7B‑2108.  Destruction of records resulting from nontestimonial identification procedures.

The results of any nontestimonial identification procedures shall be retained or disposed of as follows:

(1)        If a petition is not filed against a juvenile who has been the subject of nontestimonial identification procedures, all records of the evidence shall be destroyed.

(2)        If the juvenile is not adjudicated delinquent or convicted in superior court following transfer, all records resulting from a nontestimonial order shall be destroyed. Further, in the case of a juvenile who is under 13 years of age and who is adjudicated delinquent for an offense that would be less than a felony if committed by an adult, all records shall be destroyed.

(3)        If a juvenile 13 years of age or older is adjudicated delinquent for an offense that would be a felony if committed by an adult, all records resulting from a nontestimonial order may be retained in the court file. Special precautions shall be taken to ensure that these records will be maintained in a manner and under sufficient safeguards to limit their use to inspection by law enforcement officers for comparison purposes in the investigation of a crime.

(4)        If the juvenile is transferred to and convicted in superior court, all records resulting from nontestimonial identification procedures shall be processed as in the case of an adult.

(5)        Any evidence seized pursuant to a nontestimonial order shall be retained by law enforcement officers until further order is entered by the court.

(6)        Destruction of nontestimonial identification records pursuant to this section shall be performed by the law enforcement agency having possession of the records. Following destruction, the law enforcement agency shall make written certification to the court of the destruction. (1979, c. 815, s. 1; 1994, Ex. Sess., c. 22, s. 28; 1998‑202, s. 6.)



§ 7B-2109. Penalty for willful violation.

§ 7B‑2109.  Penalty for willful violation.

Any person who willfully violates provisions of this Article which prohibit conducting nontestimonial identification procedures without an order issued by the court shall be guilty of a Class 1 misdemeanor. (1979, c. 815, s. 1; 1993, c. 539, s. 5; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑202, s. 6.)



§ 7B-2200. Transfer of jurisdiction of juvenile to superior court.

Article 22.

Probable Cause Hearing and Transfer Hearing.

§ 7B‑2200.  Transfer of jurisdiction of juvenile to superior court.

After notice, hearing, and a finding of probable cause the court may, upon motion of the prosecutor or the juvenile's attorney or upon its own motion, transfer jurisdiction over a juvenile to superior court if the juvenile was 13 years of age or older at the time the juvenile allegedly committed an offense that would be a felony if committed by an adult. If the alleged felony constitutes a Class A felony and the court finds probable cause, the court shall transfer the case to the superior court for trial as in the case of adults. (1979, c. 815, s. 1; 1991 (Reg. Sess., 1992), c. 842, s. 1; 1994, Ex. Sess., c. 22, s. 25; 1998‑202, s. 6.)



§ 7B-2201. Fingerprinting juvenile transferred to superior court.

§ 7B‑2201.  Fingerprinting juvenile transferred to superior court.

When jurisdiction over a juvenile is transferred to the superior court, the juvenile shall be fingerprinted and the juvenile's fingerprints shall be sent to the State Bureau of Investigation. (1981, c. 862, s. 2; 1998‑202, s. 6.)



§ 7B-2202. Probable cause hearing.

§ 7B‑2202.  Probable cause hearing.

(a)        The court shall conduct a hearing to determine probable cause in all felony cases in which a juvenile was 13 years of age or older when the offense was allegedly committed. The hearing shall be conducted within 15 days of the date of the juvenile's first appearance. The court may continue the hearing for good cause.

(b)        At the probable cause hearing:

(1)        A prosecutor shall represent the State;

(2)        The juvenile shall be represented by counsel;

(3)        The juvenile may testify, call, and examine witnesses, and present evidence; and

(4)        Each witness shall testify under oath or affirmation and be subject to cross‑examination.

(c)        The State shall by nonhearsay evidence, or by evidence that satisfies an exception to the hearsay rule, show that there is probable cause to believe that the offense charged has been committed and that there is probable cause to believe that the juvenile committed it, except:

(1)        A report or copy of a report made by a physicist, chemist, firearms identification expert, fingerprint technician, or an expert or technician in some other scientific, professional, or medical field, concerning the results of an examination, comparison, or test performed in connection with the case in issue, when stated in a report by that person, is admissible in evidence;

(2)        If there is no serious contest, reliable hearsay is admissible to prove value, ownership of property, possession of property in a person other than the juvenile, lack of consent of the owner, possessor, or custodian of property to the breaking or entering of premises, chain of custody, and authenticity of signatures.

(d)        Counsel for the juvenile may waive in writing the right to the hearing and stipulate to a finding of probable cause.

(e)        If probable cause is found and transfer to superior court is not required by G.S. 7B‑2200, upon motion of the prosecutor or the juvenile's attorney or upon its own motion, the court shall either proceed to a transfer hearing or set a date for that hearing. If the juvenile has not received notice of the intention to seek transfer at least five days prior to the probable cause hearing, the court, at the request of the juvenile, shall continue the transfer hearing.

(f)         If the court does not find probable cause for a felony offense, the court shall:

(1)        Dismiss the proceeding, or

(2)        If the court finds probable cause to believe that the juvenile committed a lesser included offense that would constitute a misdemeanor if committed by an adult, either proceed to an adjudicatory hearing or set a date for that hearing. (1979, c. 815, s. 1; 1981, c. 469, ss. 15, 16; 1994, Ex. Sess., c. 22, s. 26; 1998‑202, s. 6.)



§ 7B-2203. Transfer hearing.

§ 7B‑2203.  Transfer hearing.

(a)        At the transfer hearing, the prosecutor and the juvenile may be heard and may offer evidence, and the juvenile's attorney may examine any court or probation records, or other records the court may consider in determining whether to transfer the case.

(b)        In the transfer hearing, the court shall determine whether the protection of the public and the needs of the juvenile will be served by transfer of the case to superior court and shall consider the following factors:

(1)        The age of the juvenile;

(2)        The maturity of the juvenile;

(3)        The intellectual functioning of the juvenile;

(4)        The prior record of the juvenile;

(5)        Prior attempts to rehabilitate the juvenile;

(6)        Facilities or programs available to the court prior to the expiration of the court's jurisdiction under this Subchapter and the likelihood that the juvenile would benefit from treatment or rehabilitative efforts;

(7)        Whether the alleged offense was committed in an aggressive, violent, premeditated, or willful manner; and

(8)        The seriousness of the offense and whether the protection of the public requires that the juvenile be prosecuted as an adult.

(c)        Any order of transfer shall specify the reasons for transfer. When the case is transferred to superior court, the superior court has jurisdiction over that felony, any offense based on the same act or transaction or on a series of acts or transactions connected together or constituting parts of a single scheme or plan of that felony, and any greater or lesser included offense of that felony.

(d)        If the court does not transfer the case to superior court, the court shall either proceed to an adjudicatory hearing or set a date for that hearing. (1979, c. 815, s. 1; 1983, c. 532, s. 1; 1994, Ex. Sess., c. 22, s. 27; 1998‑202, s. 6.)



§ 7B-2204. Right to pretrial release; detention.

§ 7B‑2204.  Right to pretrial release; detention.

Once the order of transfer has been entered, the juvenile has the right to pretrial release as provided in G.S. 15A‑533 and G.S. 15A‑534. The release order shall specify the person or persons to whom the juvenile may be released. Pending release, the court shall order that the juvenile be detained in a detention facility while awaiting trial. The court may order the juvenile to be held in a holdover facility at any time the presence of the juvenile is required in court for pretrial hearings or trial, if the court finds that it would be inconvenient to return the juvenile to the detention facility.

Should the juvenile be found guilty, or enter a plea of guilty or no contest to a criminal offense in superior court and receive an active sentence, then immediate transfer to the Department of Correction shall be ordered. Until such time as the juvenile is transferred to the Department of Correction, the juvenile may be detained in a holdover facility. The juvenile may not be detained in a detention facility pending transfer to the Department of Correction.

The juvenile may be kept by the Department of Correction as a safekeeper until the juvenile is placed in an appropriate correctional program. (1979, c. 815, s. 1; 1987, c. 144; 1991, c. 352, s. 1; 1998‑202, s. 6.)



§ 7B-2300. Disclosure of evidence by petitioner.

Article 23.

Discovery.

§ 7B‑2300.  Disclosure of evidence by petitioner.

(a)        Statement of the Juvenile.  Upon motion of a juvenile alleged to be delinquent, the court shall order the petitioner:

(1)        To permit the juvenile to inspect and copy any relevant written or recorded statements within the possession, custody, or control of the petitioner made by the juvenile or any other party charged in the same action; and

(2)        To divulge, in written or recorded form, the substance of any oral statement made by the juvenile or any other party charged in the same action.

(b)        Names of Witnesses.  Upon motion of the juvenile, the court shall order the petitioner to furnish the names of persons to be called as witnesses. A copy of the record of witnesses under the age of 16 shall be provided by the petitioner to the juvenile upon the juvenile's motion if accessible to the petitioner.

(c)        Documents and Tangible Objects.  Upon motion of the juvenile, the court shall order the petitioner to permit the juvenile to inspect and copy books, papers, documents, photographs, motion pictures, mechanical or electronic recordings, tangible objects, or portions thereof:

(1)        Which are within the possession, custody, or control of the petitioner, the prosecutor, or any law enforcement officer conducting an investigation of the matter alleged; and

(2)        Which are material to the preparation of the defense, are intended for use by the petitioner as evidence, or were obtained from or belong to the juvenile.

(d)        Reports of Examinations and Tests.  Upon motion of a juvenile, the court shall order the petitioner to permit the juvenile to inspect and copy results of physical or mental examinations or of tests, measurements, or experiments made in connection with the case, within the possession, custody, or control of the petitioner. In addition upon motion of a juvenile, the court shall order the petitioner to permit the juvenile to inspect, examine, and test, subject to appropriate safeguards, any physical evidence or a sample of it or tests or experiments made in connection with the evidence in the case if it is available to the petitioner, the prosecutor, or any law enforcement officer conducting an investigation of the matter alleged, and if the petitioner intends to offer the evidence at trial.

(e)        Except as provided in subsections (a) through (d) of this section, this Article does not require the production of reports, memoranda, or other internal documents made by the petitioner, law enforcement officers, or other persons acting on behalf of the petitioner in connection with the investigation or prosecution of the case or of statements made by witnesses or the petitioner to anyone acting on behalf of the petitioner.

(f)         Nothing in this section prohibits a petitioner from making voluntary disclosures in the interest of justice. (1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2301. Disclosure of evidence by juvenile.

§ 7B‑2301.  Disclosure of evidence by juvenile.

(a)        Names of Witnesses.  Upon motion of the petitioner, the court shall order the juvenile to furnish to the petitioner the names of persons to be called as witnesses.

(b)        Documents and Tangible Objects.  If the court grants any relief sought by the juvenile under G.S. 7B‑2300, upon motion of the petitioner, the court shall order the juvenile to permit the petitioner to inspect and copy books, papers, documents, photographs, motion pictures, mechanical or electronic recordings, tangible objects, or portions thereof which are within the possession, custody, or control of the juvenile and which the juvenile intends to introduce in evidence.

(c)        Reports of Examinations and Tests.  If the court grants any relief sought by the juvenile under G.S. 7B‑2300, upon motion of the petitioner, the court shall order the juvenile to permit the petitioner to inspect and copy results of physical or mental examinations or of tests, measurements, or experiments made in connection with the case within the possession and control of the juvenile which the juvenile intends to introduce in evidence or which were prepared by a witness whom the juvenile intends to call if the results relate to the witness's testimony. In addition, upon motion of a petitioner, the court shall order the juvenile to permit the petitioner to inspect, examine, and test, subject to appropriate safeguards, any physical evidence or a sample of it if the juvenile intends to offer the evidence or tests or experiments made in connection with the evidence in the case. (1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2302. Regulation of discovery; protective orders.

§ 7B‑2302.  Regulation of discovery; protective orders.

(a)        Upon written motion of a party and a finding of good cause, the court may at any time order that discovery or inspection be denied, restricted, or deferred.

(b)        The court may permit a party seeking relief under subsection (a) of this section to submit supporting affidavits or statements to the court for in camera inspection. If thereafter the court enters an order granting relief under subsection (a) of this section, the material submitted in camera must be available to the Court of Appeals in the event of an appeal. (1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2303. Continuing duty to disclose.

§ 7B‑2303.  Continuing duty to disclose.

If a party, subject to compliance with an order issued pursuant to this Article, discovers additional evidence prior to or during the hearing or decides to use additional evidence, and if the evidence is or may be subject to discovery or inspection under this Article, the party shall promptly notify the other party of the existence of the additional evidence or of the name of each additional witness. (1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2400. Amendment of petition.

Article 24.

Hearing Procedures.

§ 7B‑2400.  Amendment of petition.

The court may permit a petition to be amended when the amendment does not change the nature of the offense alleged. If a motion to amend is allowed, the juvenile shall be given a reasonable opportunity to prepare a defense to the amended allegations. (1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2401. Determination of incapacity to proceed; evidence; temporary commitment; temporary orders.

§ 7B‑2401.  Determination of incapacity to proceed; evidence; temporary commitment; temporary orders.

The provisions of G.S. 15A‑1001, 15A‑1002, and 15A‑1003 apply to all cases in which a juvenile is alleged to be delinquent. No juvenile committed under this section may be placed in a situation where the juvenile will come in contact with adults committed for any purpose. (1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2402. Open hearings.

§ 7B‑2402.  Open hearings.

All hearings authorized or required pursuant to this Subchapter shall be open to the public unless the court closes the hearing or part of the hearing for good cause, upon motion of a party or its own motion. If the court closes the hearing or part of the hearing to the public, the court may allow any victim, member of a victim's family, law enforcement officer, witness or any other person directly involved in the hearing to be present at the hearing.

In determining good cause to close a hearing or part of a hearing, the court shall consider the circumstances of the case, including, but not limited to, the following factors:

(1)        The nature of the allegations against the juvenile;

(2)        The age and maturity of the juvenile;

(3)        The benefit to the juvenile of confidentiality;

(4)        The benefit to the public of an open hearing; and

(5)        The extent to which the confidentiality of the juvenile's file will be compromised by an open hearing.

No hearing or part of a hearing shall be closed by the court if the juvenile requests that it remain open. (1979, c. 815, s. 1; 1998‑202, s. 6; 1998‑229, s. 5.)



§ 7B-2402.1. Restraint of juveniles in courtroom.

§ 7B‑2402.1.  Restraint of juveniles in courtroom.

At any hearing authorized or required by this Subchapter, the judge may subject a juvenile to physical restraint in the courtroom only when the judge finds the restraint to be reasonably necessary to maintain order, prevent the juvenile's escape, or provide for the safety of the courtroom. Whenever practical, the judge shall provide the juvenile and the juvenile's attorney an opportunity to be heard to contest the use of restraints before the judge orders the use of restraints. If restraints are ordered, the judge shall make findings of fact in support of the order. (2007‑100, s. 1.)



§ 7B-2403. Adjudicatory hearing.

§ 7B‑2403.  Adjudicatory hearing.

The adjudicatory hearing shall be held within a reasonable time in the district at the time and place the chief district court judge designates. (1979, c. 815, s. 1; 1998‑202, s. 6; 1998‑229, s. 5.)



§ 7B-2404. Participation of the prosecutor.

§ 7B‑2404.  Participation of the prosecutor.

A prosecutor shall represent the State in contested delinquency hearings including first appearance, detention, probable cause, transfer, adjudicatory, dispositional, probation revocation, post‑release supervision, and extended jurisdiction hearings. (1979, c. 815, s. 1; 1981, c. 469, s. 12; 1998‑202, s. 6.)



§ 7B-2405. Conduct of the adjudicatory hearing.

§ 7B‑2405.  Conduct of the adjudicatory hearing.

The adjudicatory hearing shall be a judicial process designed to determine whether the juvenile is undisciplined or delinquent. In the adjudicatory hearing, the court shall protect the following rights of the juvenile and the juvenile's parent, guardian, or custodian to assure due process of law:

(1)        The right to written notice of the facts alleged in the petition;

(2)        The right to counsel;

(3)        The right to confront and cross‑examine witnesses;

(4)        The privilege against self‑incrimination;

(5)        The right of discovery; and

(6)        All rights afforded adult offenders except the right to bail, the right of self‑representation, and the right of trial by jury. (1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2406. Continuances.

§ 7B‑2406.  Continuances.

The court for good cause may continue the hearing for as long as is reasonably required to receive additional evidence, reports, or assessments that the court has requested, or other information needed in the best interests of the juvenile and to allow for a reasonable time for the parties to conduct expeditious discovery. Otherwise, continuances shall be granted only in extraordinary circumstances when necessary for the proper administration of justice or in the best interests of the juvenile. (1979, c. 815, s. 1; 1987 (Reg. Sess., 1988), c. 1090, s. 9; 1998‑202, s. 6.)



§ 7B-2407. When admissions by juvenile may be accepted.

§ 7B‑2407.  When admissions by juvenile may be accepted.

(a)        The court may accept an admission from a juvenile only after first addressing the juvenile personally and:

(1)        Informing the juvenile that the juvenile has a right to remain silent and that any statement the juvenile makes may be used against the juvenile;

(2)        Determining that the juvenile understands the nature of the charge;

(3)        Informing the juvenile that the juvenile has a right to deny the allegations;

(4)        Informing the juvenile that by the juvenile's admissions the juvenile waives the juvenile's right to be confronted by the witnesses against the juvenile;

(5)        Determining that the juvenile is satisfied with the juvenile's representation; and

(6)        Informing the juvenile of the most restrictive disposition on the charge.

(b)        By inquiring of the prosecutor, the juvenile's attorney, and the juvenile personally, the court shall determine whether there were any prior discussions involving admissions, whether the parties have entered into any arrangement with respect to the admissions and the terms thereof, and whether any improper pressure was exerted. The court may accept an admission from a juvenile only after determining that the admission is a product of informed choice.

(c)        The court may accept an admission only after determining that there is a factual basis for the admission. This determination may be based upon any of the following information: a statement of the facts by the prosecutor; a written statement of the juvenile; sworn testimony which may include reliable hearsay; or a statement of facts by the juvenile's attorney. (1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2408. Rules of evidence.

§ 7B‑2408.  Rules of evidence.

If the juvenile denies the allegations of the petition, the court shall proceed in accordance with the rules of evidence applicable to criminal cases. In addition, no statement made by a juvenile to the juvenile court counselor during the preliminary inquiry and evaluation process shall be admissible prior to the dispositional hearing. (1979, c. 815, s. 1; 1981, ch. 469, s. 17; 1998‑202, s. 6; 2001‑490, s. 2.17.)



§ 7B-2409. Quantum of proof in adjudicatory hearing.

§ 7B‑2409.  Quantum of proof in adjudicatory hearing.

The allegations of a petition alleging the juvenile is delinquent shall be proved beyond a reasonable doubt. The allegations in a petition alleging undisciplined behavior shall be proved by clear and convincing evidence. (1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2410. Record of proceedings.

§ 7B‑2410.  Record of proceedings.

All adjudicatory and dispositional hearings and hearings on probable cause and transfer to superior court shall be recorded by stenographic notes or by electronic or mechanical means. Records shall be reduced to a written transcript only when timely notice of appeal has been given. The court may order that other hearings be recorded. (1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2411. Adjudication.

§ 7B‑2411.  Adjudication.

If the court finds that the allegations in the petition have been proved as provided in G.S. 7B‑2409, the court shall so state in a written order of adjudication, which shall include, but not be limited to, the date of the offense, the misdemeanor or felony classification of the offense, and the date of adjudication. If the court finds that the allegations have not been proved, the court shall dismiss the petition with prejudice and the juvenile shall be released from secure or nonsecure custody if the juvenile is in custody.  (1979, c. 815, s. 1; 1998‑202, s. 6; 2009‑545, s. 4.)



§ 7B-2412. Legal effect of adjudication of delinquency.

§ 7B‑2412.  Legal effect of adjudication of delinquency.

An adjudication that a juvenile is delinquent or commitment of a juvenile to the Department for placement in a youth development center shall neither be considered conviction of any criminal offense nor cause the juvenile to forfeit any citizenship rights. (1979, c. 815, s. 1; 1998‑202, s. 6; 2000‑137, s. 3; 2001‑95, s. 5.)



§ 7B-2413. Predisposition investigation and report.

§ 7B‑2413.  Predisposition investigation and report.

The court shall proceed to the dispositional hearing upon receipt of the predisposition report. A risk and needs assessment, containing information regarding the juvenile's social, medical, psychiatric, psychological, and educational history, as well as any factors indicating the probability of the juvenile committing further delinquent acts, shall be conducted for the juvenile and shall be attached to the predisposition report. In cases where no predisposition report is available and the court makes a written finding that a report is not needed, the court may proceed with the dispositional hearing. No predisposition report or risk and needs assessment of any child alleged to be delinquent or undisciplined shall be made prior to an adjudication that the juvenile is within the juvenile jurisdiction of the court unless the juvenile, the juvenile's parent, guardian, or custodian, or the juvenile's attorney files a written statement with the juvenile court counselor granting permission and giving consent to the predisposition report or risk and needs assessment. No predisposition report shall be submitted to or considered by the court prior to the completion of the adjudicatory hearing. The court shall permit the juvenile to inspect any predisposition report, including any attached risk and needs assessment, to be considered by the court in making the disposition unless the court determines that disclosure would seriously harm the juvenile's treatment or rehabilitation or would violate a promise of confidentiality. Opportunity to offer evidence in rebuttal shall be afforded the juvenile and the juvenile's parent, guardian, or custodian at the dispositional hearing. The court may order counsel not to disclose parts of the report to the juvenile or the juvenile's parent, guardian, or custodian if the court finds that disclosure would seriously harm the treatment or rehabilitation of the juvenile or would violate a promise of confidentiality given to a source of information. (1979, c. 815, s. 1; 1998‑202, s. 6; 1999‑423, s. 13; 2001‑490, s. 2.18.)



§ 7B-2414. When jeopardy attaches.

§ 7B‑2414.  When jeopardy attaches.

Jeopardy attaches in an adjudicatory hearing when the court begins to hear evidence. (1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2500. Purpose.

Article 25.

Dispositions.

§ 7B‑2500.  Purpose.

The purpose of dispositions in juvenile actions is to design an appropriate plan to meet the needs of the juvenile and to achieve the objectives of the State in exercising jurisdiction, including the protection of the public. The court should develop a disposition in each case that:

(1)        Promotes public safety;

(2)        Emphasizes accountability and responsibility of both the parent, guardian, or custodian and the juvenile for the juvenile's conduct; and

(3)        Provides the appropriate consequences, treatment, training, and rehabilitation to assist the juvenile toward becoming a nonoffending, responsible, and productive member of the community. (1979, c. 815, s. 1; 1995 (Reg. Sess., 1996), c. 609, s. 1; 1998‑202, s. 6.)



§ 7B-2501. Dispositional hearing.

§ 7B‑2501.  Dispositional hearing.

(a)        The dispositional hearing may be informal, and the court may consider written reports or other evidence concerning the needs of the juvenile. The court may consider any evidence, including hearsay evidence as defined in G.S. 8C‑1, Rule 801, that the court finds to be relevant, reliable, and necessary to determine the needs of the juvenile and the most appropriate disposition.

(b)        The juvenile and the juvenile's parent, guardian, or custodian shall have an opportunity to present evidence, and they may advise the court concerning the disposition they believe to be in the best interests of the juvenile.

(c)        In choosing among statutorily permissible dispositions, the court shall select the most appropriate disposition both in terms of kind and duration for the delinquent juvenile. Within the guidelines set forth in G.S. 7B‑2508, the court shall select a disposition that is designed to protect the public and to meet the needs and best interests of the juvenile, based upon:

(1)        The seriousness of the offense;

(2)        The need to hold the juvenile accountable;

(3)        The importance of protecting the public safety;

(4)        The degree of culpability indicated by the circumstances of the particular case; and

(5)        The rehabilitative and treatment needs of the juvenile indicated by a risk and needs assessment.

(d)        The court may dismiss the case, or continue the case for no more than six months in order to allow the family an opportunity to meet the needs of the juvenile through more adequate home supervision, through placement in a private or specialized school or agency, through placement with a relative, or through some other plan approved by the court. (1979, c. 815, s. 1; 1981, c. 469, s. 18; 1998‑202, s. 6; 2003‑62, s. 5.)



§ 7B-2502. Evaluation and treatment of undisciplined and delinquent juveniles.

§ 7B‑2502.  Evaluation and treatment of undisciplined and delinquent juveniles.

(a)        In any case, the court may order that the juvenile be examined by a physician, psychiatrist, psychologist, or other qualified expert as may be needed for the court to determine the needs of the juvenile. In the case of a juvenile adjudicated delinquent for committing an offense that involves the possession, use, sale, or delivery of alcohol or a controlled substance, the court shall require the juvenile to be tested for the use of controlled substances or alcohol within 30 days of the adjudication. In the case of any juvenile adjudicated delinquent, the court may, if it deems it necessary, require the juvenile to be tested for the use of controlled substances or alcohol. The results of these initial tests conducted pursuant to this subsection shall be used for evaluation and treatment purposes only. In placing a juvenile in out‑of‑home care under this section, the court shall also consider whether it is in the juvenile's best interest to remain in the juvenile's community of residence.

(b)        Upon completion of the examination, the court shall conduct a hearing to determine whether the juvenile is in need of medical, surgical, psychiatric, psychological, or other evaluation or treatment and who should pay the cost of the evaluation or treatment. The county manager, or any other person who is designated by the chair of the board of county commissioners, of the county of the juvenile's residence shall be notified of the hearing, and allowed to be heard. If the court finds the juvenile to be in need of medical, surgical, psychiatric, psychological, or other evaluation or treatment, the court shall permit the parent, guardian, custodian, or other responsible persons to arrange for evaluation or treatment. If the parent, guardian, or custodian declines or is unable to make necessary arrangements, the court may order the needed evaluation or treatment, surgery, or care, and the court may order the parent to pay the cost of the care pursuant to Article 27 of this Chapter. If the court finds the parent is unable to pay the cost of evaluation or treatment, the court shall order the county to arrange for evaluation or treatment of the juvenile and to pay for the cost of the evaluation or treatment. The county department of social services shall recommend the facility that will provide the juvenile with evaluation or treatment.

(c)        If the court believes, or if there is evidence presented to the effect that the juvenile is mentally ill or is developmentally disabled, the court shall refer the juvenile to the area mental health, developmental disabilities, and substance abuse services director for appropriate action. A juvenile shall not be committed directly to a State hospital or mental retardation center; and orders purporting to commit a juvenile directly to a State hospital or mental retardation center except for an examination to determine capacity to proceed shall be void and of no effect. The area mental health, developmental disabilities, and substance abuse director shall be responsible for arranging an interdisciplinary evaluation of the juvenile and mobilizing resources to meet the juvenile's needs. If institutionalization is determined to be the best service for the juvenile, admission shall be with the voluntary consent of the parent, guardian, or custodian. If the parent, guardian, or custodian refuses to consent to a mental hospital or retardation center admission after such institutionalization is recommended by the area mental health, developmental disabilities, and substance abuse director, the signature and consent of the court may be substituted for that purpose. In all cases in which a regional mental hospital refuses admission to a juvenile referred for admission by the court and an area mental health, developmental disabilities, and substance abuse director or discharges a juvenile previously admitted on court referral prior to completion of the juvenile's treatment, the hospital shall submit to the court a written report setting out the reasons for denial of admission or discharge and setting out the juvenile's diagnosis, indications of mental illness, indications of need for treatment, and a statement as to the location of any facility known to have a treatment program for the juvenile in question. (1979, c. 815, s. 1; 1981, c. 469, s. 19; 1985, c. 589, s. 5; c. 777, s. 1; 1985 (Reg. Sess., 1986), c. 863, s. 2; 1991, c. 636, s. 19(a); 1995 (Reg. Sess., 1996), c. 609, s. 3; 1997‑516, s. 1A; 1998‑202, s. 6; 1998‑229, s. 6; 2002‑164, s. 4.9.)



§ 7B-2503. Dispositional alternatives for undisciplined juveniles.

§ 7B‑2503.  Dispositional alternatives for undisciplined juveniles.

The following alternatives for disposition shall be available to the court exercising jurisdiction over a juvenile who has been adjudicated undisciplined. In placing a juvenile in out‑of‑home care under this section, the court shall also consider whether it is in the juvenile's best interest to remain in the juvenile's community of residence. The court may combine any of the applicable alternatives when the court finds it to be in the best interests of the juvenile:

(1)        In the case of any juvenile who needs more adequate care or supervision or who needs placement, the judge may:

a.         Require that the juvenile be supervised in the juvenile's own home by a department of social services in the juvenile's county of residence, a juvenile court counselor, or other personnel as may be available to the court, subject to conditions applicable to the parent, guardian, or custodian or the juvenile as the judge may specify; or

b.         Place the juvenile in the custody of a parent, guardian, custodian, relative, private agency offering placement services, or some other suitable person; or

c.         If the director of the department of social services has received notice and an opportunity to be heard, place the juvenile in the custody of a department of social services in the county of the juvenile's residence, or in the case of a juvenile who has legal residence outside the State, in the physical custody of a department of social services in the county where the juvenile is found so that agency may return the juvenile to the responsible authorities in the juvenile's home state. An order placing a juvenile in the custody or placement responsibility of a county department of social services shall contain a finding that the juvenile's continuation in the juvenile's own home would be contrary to the juvenile's best interest. This placement shall be reviewed in accordance with G.S. 7B‑906. The director may, unless otherwise ordered by the judge, arrange for, provide, or consent to, needed routine or emergency medical or surgical care or treatment. In the case where the parent is unknown, unavailable, or unable to act on behalf of the juvenile or juveniles, the director may, unless otherwise ordered by the judge, arrange for, provide or consent to any psychiatric, psychological, educational, or other remedial evaluations or treatment for the juvenile placed by a judge or the judge's designee in the custody or physical custody of a county department of social services under the authority of this or any other Chapter of the General Statutes. Prior to exercising this authority, the director shall make reasonable efforts to obtain consent from a parent, guardian, or custodian of the affected juvenile. If the director cannot obtain consent, the director shall promptly notify the parent, guardian, or custodian that care or treatment has been provided and shall give the parent, guardian, or custodian frequent status reports on the circumstances of the juvenile. Upon request of a parent, guardian, or custodian of the affected juvenile, the results or records of the aforementioned evaluations, findings, or treatment shall be made available to the parent, guardian, or custodian by the director unless prohibited by G.S. 122C‑53(d).

(2)        Place the juvenile under the protective supervision of a juvenile court counselor for a period of up to three months, with an extension of an additional three months in the discretion of the court.

(3)        Excuse the juvenile from compliance with the compulsory school attendance law when the court finds that suitable alternative plans can be arranged by the family through other community resources for one of the following:

a.         An education related to the needs or abilities of the juvenile including vocational education or special education;

b.         A suitable plan of supervision or placement; or

c.         Some other plan that the court finds to be in the best interests of the juvenile.  (1979, c. 815, s. 1; 1981, c. 469, s. 19; 1985, c. 589, s. 5; c. 777, s. 1; 1985 (Reg. Sess., 1986), c. 863, s. 2; 1991, c. 636, s. 19(a); 1995 (Reg. Sess., 1996), c. 609, s. 3; 1997‑516, s. 1A; 1998‑202, s. 6; 1998‑229, s. 6; 2001‑208, s. 8; 2001‑487, s. 101; 2001‑490, s. 2.19; 2002‑164, s. 4.10; 2009‑311, s. 16.)



§ 7B-2504. Conditions of protective supervision for undisciplined juveniles.

§ 7B‑2504.  Conditions of protective supervision for undisciplined juveniles.

The court may place a juvenile on protective supervision pursuant to G.S. 7B‑2503 so that the juvenile court counselor may (i) assist the juvenile in securing social, medical, and educational services and (ii) visit and work with the family as a unit to ensure the juvenile is provided proper supervision and care. The court may impose any combination of the following conditions of protective supervision that are related to the needs of the juvenile, including:

(1)        That the juvenile shall remain on good behavior and not violate any laws;

(2)        That the juvenile attend school regularly;

(3)        That the juvenile maintain passing grades in up to four courses during each grading period and meet with the juvenile court counselor and a representative of the school to make a plan for how to maintain those passing grades;

(4)        That the juvenile not associate with specified persons or be in specified places;

(5)        That the juvenile abide by a prescribed curfew;

(6)        That the juvenile report to a juvenile court counselor as often as required by a juvenile court counselor;

(7)        That the juvenile be employed regularly if not attending school; and

(8)        That the juvenile satisfy any other conditions determined appropriate by the court. (1979, c. 815, s. 1; 1998‑202, s. 6; 2001‑490, s. 2.20.)



§ 7B-2505. Contempt of court for undisciplined juveniles.

§ 7B‑2505.  Contempt of court for undisciplined juveniles.

Upon motion of the juvenile court counselor or on the court's own motion, the court may issue an order directing a juvenile who has been adjudicated undisciplined to appear and show cause why the juvenile should not be held in contempt for willfully failing to comply with an order of the court. The first time the juvenile is held in contempt, the court may order the juvenile confined in an approved detention facility for a period not to exceed 24 hours. The second time the juvenile is held in contempt, the court may order the juvenile confined in an approved detention facility for a period not to exceed three days. The third time and all subsequent times the juvenile is held in contempt, the court may order the juvenile confined in an approved detention facility for a period not to exceed five days. The timing of any confinement under this section shall be determined by the court in its discretion. In no event shall a juvenile held in contempt pursuant to this section be confined for more than 14 days in one 12‑month period. (1998‑202, s. 6; 2001‑490, s. 2.21.)



§ 7B-2506. Dispositional alternatives for delinquent juveniles.

§ 7B‑2506.  Dispositional alternatives for delinquent juveniles.

The court exercising jurisdiction over a juvenile who has been adjudicated delinquent may use the following alternatives in accordance with the dispositional structure set forth in G.S. 7B‑2508:

(1)        In the case of any juvenile who needs more adequate care or supervision or who needs placement, the judge may:

a.         Require that a juvenile be supervised in the juvenile's own home by the department of social services in the juvenile's county, a juvenile court counselor, or other personnel as may be available to the court, subject to conditions applicable to the parent, guardian, or custodian or the juvenile as the judge may specify; or

b.         Place the juvenile in the custody of a parent, guardian, custodian, relative, private agency offering placement services, or some other suitable person; or

c.         If the director of the county department of social services has received notice and an opportunity to be heard, place the juvenile in the custody of the department of social services in the county of his residence, or in the case of a juvenile who has legal residence outside the State, in the physical custody of a department of social services in the county where the juvenile is found so that agency may return the juvenile to the responsible authorities in the juvenile's home state. An order placing a juvenile in the custody or placement responsibility of a county department of social services shall contain a finding that the juvenile's continuation in the juvenile's own home would be contrary to the juvenile's best interest. This placement shall be reviewed in accordance with G.S. 7B‑906. The director may, unless otherwise ordered by the judge, arrange for, provide, or consent to, needed routine or emergency medical or surgical care or treatment. In the case where the parent is unknown, unavailable, or unable to act on behalf of the juvenile or juveniles, the director may, unless otherwise ordered by the judge, arrange for, provide, or consent to any psychiatric, psychological, educational, or other remedial evaluations or treatment for the juvenile placed by a judge or his designee in the custody or physical custody of a county department of social services under the authority of this or any other Chapter of the General Statutes. Prior to exercising this authority, the director shall make reasonable efforts to obtain consent from a parent, guardian, or custodian of the affected juvenile. If the director cannot obtain consent, the director shall promptly notify the parent, guardian, or custodian that care or treatment has been provided and shall give the parent, guardian, or custodian frequent status reports on the circumstances of the juvenile. Upon request of a parent, guardian, or custodian of the affected juvenile, the results or records of the aforementioned evaluations, findings, or treatment shall be made available to the parent, guardian, or custodian by the director unless prohibited by G.S. 122C‑53(d).

(2)        Excuse the juvenile from compliance with the compulsory school attendance law when the court finds that suitable alternative plans can be arranged by the family through other community resources for one of the following:

a.         An education related to the needs or abilities of the juvenile including vocational education or special education;

b.         A suitable plan of supervision or placement; or

c.         Some other plan that the court finds to be in the best interests of the juvenile.

(3)        Order the juvenile to cooperate with a community‑based program, an intensive substance abuse treatment program, or a residential or nonresidential treatment program. Participation in the programs shall not exceed 12 months.

(4)        Require restitution, full or partial, up to five hundred dollars ($500.00), payable within a 12‑month period to any person who has suffered loss or damage as a result of the offense committed by the juvenile. The court may determine the amount, terms, and conditions of the restitution. If the juvenile participated with another person or persons, all participants should be jointly and severally responsible for the payment of restitution; however, the court shall not require the juvenile to make restitution if the juvenile satisfies the court that the juvenile does not have, and could not reasonably acquire, the means to make restitution.

(5)        Impose a fine related to the seriousness of the juvenile's offense. If the juvenile has the ability to pay the fine, it shall not exceed the maximum fine for the offense if committed by an adult.

(6)        Order the juvenile to perform up to 100 hours supervised community service consistent with the juvenile's age, skill, and ability, specifying the nature of the work and the number of hours required. The work shall be related to the seriousness of the juvenile's offense and in no event may the obligation to work exceed 12 months.

(7)        Order the juvenile to participate in the victim‑offender reconciliation program.

(8)        Place the juvenile on probation under the supervision of a juvenile court counselor, as specified in G.S. 7B‑2510.

(9)        Order that the juvenile shall not be licensed to operate a motor vehicle in the State of North Carolina for as long as the court retains jurisdiction over the juvenile or for any shorter period of time. The clerk of court shall notify the Division of Motor Vehicles of that order.

(10)      Impose a curfew upon the juvenile.

(11)      Order that the juvenile not associate with specified persons or be in specified places.

(12)      Impose confinement on an intermittent basis in an approved detention facility. Confinement shall be limited to not more than five 24‑hour periods, the timing of which is determined by the court in its discretion.

(13)      Order the juvenile to cooperate with placement in a wilderness program.

(14)      Order the juvenile to cooperate with placement in a residential treatment facility, an intensive nonresidential treatment program, an intensive substance abuse program, or in a group home other than a multipurpose group home operated by a State agency.

(15)      Place the juvenile on intensive probation under the supervision of a juvenile court counselor.

(16)      Order the juvenile to cooperate with a supervised day program requiring the juvenile to be present at a specified place for all or part of every day or of certain days. In determining whether to order a juvenile to a particular supervised day program, the court shall consider the structure and operations of the program and whether that program will meet the needs of the juvenile. The court also may require the juvenile to comply with any other reasonable conditions specified in the dispositional order that are designed to facilitate supervision.

(17)      Order the juvenile to participate in a regimented training program.

(18)      Order the juvenile to submit to house arrest.

(19)      Suspend imposition of a more severe, statutorily permissible disposition with the provision that the juvenile meet certain conditions agreed to by the juvenile and specified in the dispositional order. The conditions shall not exceed the allowable dispositions for the level under which disposition is being imposed.

(20)      Order that the juvenile be confined in an approved juvenile detention facility for a term of up to 14 24‑hour periods, which confinement shall not be imposed consecutively with intermittent confinement pursuant to subdivision (12) of this section at the same dispositional hearing. The timing of this confinement shall be determined by the court in its discretion.

(21)      Order the residential placement of a juvenile in a multipurpose group home operated by a State agency.

(22)      Require restitution of more than five hundred dollars ($500.00), full or partial, payable within a 12‑month period to any person who has suffered loss or damage as a result of an offense committed by the juvenile. The court may determine the amount, terms, and conditions of restitution. If the juvenile participated with another person or persons, all participants should be jointly and severally responsible for the payment of the restitution; however, the court shall not require the juvenile to make restitution if the juvenile satisfies the court that the juvenile does not have, and could not reasonably acquire, the means to make restitution.

(23)      Order the juvenile to perform up to 200 hours supervised community service consistent with the juvenile's age, skill, and ability, specifying the nature of work and the number of hours required. The work shall be related to the seriousness of the juvenile's offense.

(24)      Commit the juvenile to the Department for placement in a youth development center in accordance with G.S. 7B‑2513 for a period of not less than six months.  (1979, c. 815, s. 1; 1981, c. 469, ss. 19, 20; 1985, c. 589, s. 5; c. 777, s. 1; 1985 (Reg. Sess., 1986), c. 863, s. 2; 1991, c. 353, s. 1; 636, s. 19(a); 1991 (Reg. Sess., 1992), c. 1030, s. 4; 1993, c. 369, s. 1; c. 462, s. 1; 1995 (Reg. Sess., 1996), c. 609, s. 3; 1997‑516, s. 1A; 1998‑202, s. 6; 1998‑229, s. 6; 1999‑444, s. 1; 2000‑137, s. 3; 2001‑95, s. 5; 2001‑179, s. 2; 2001‑208, s. 9; 2001‑487, s. 101; 2001‑490, s. 2.22; 2009‑311, s. 17.)



§ 7B-2507. Delinquency history levels.

§ 7B‑2507.  Delinquency history levels.

(a)        Generally.  The delinquency history level for a delinquent juvenile is determined by calculating the sum of the points assigned to each of the juvenile's prior adjudications and to the juvenile's probation status, if any, that the court finds to have been proved in accordance with this section.

(b)        Points.  Points are assigned as follows:

(1)        For each prior adjudication of a Class A through E felony offense, 4 points.

(2)        For each prior adjudication of a Class F through I felony offense or Class A1 misdemeanor offense, 2 points.

(3)        For each prior adjudication of a Class 1, 2, or 3 misdemeanor offense, 1 point.

(4)        If the juvenile was on probation at the time of offense, 2 points.

No points shall be assigned for a prior adjudication that a juvenile is in direct contempt of court or indirect contempt of court.

(c)        Delinquency History Levels.  The delinquency history levels are:

(1)        Low  No more than 1 point.

(2)        Medium  At least 2, but not more than 3 points.

(3)        High  At least 4 points.

In determining the delinquency history level, the classification of a prior offense is the classification assigned to that offense at the time the juvenile committed the offense for which disposition is being ordered.

(d)        Multiple Prior Adjudications Obtained in One Court Session.  For purposes of determining the delinquency history level, if a juvenile is adjudicated delinquent for more than one offense in a single session of district court, only the adjudication for the offense with the highest point total is used.

(e)        Classification of Prior Adjudications From Other Jurisdictions.  Except as otherwise provided in this subsection, an adjudication occurring in a jurisdiction other than North Carolina is classified as a Class I felony if the jurisdiction in which the offense occurred classifies the offense as a felony, or is classified as a Class 3 misdemeanor if the jurisdiction in which the offense occurred classifies the offense as a misdemeanor. If the juvenile proves by the preponderance of the evidence that an offense classified as a felony in the other jurisdiction is substantially similar to an offense that is a misdemeanor in North Carolina, the conviction is treated as that class of misdemeanor for assigning delinquency history level points. If the State proves by the preponderance of the evidence that an offense classified as either a misdemeanor or a felony in the other jurisdiction is substantially similar to an offense in North Carolina that is classified as a Class I felony or higher, the conviction is treated as that class of felony for assigning delinquency history level points. If the State proves by the preponderance of the evidence that an offense classified as a misdemeanor in the other jurisdiction is substantially similar to an offense classified as a Class A1 misdemeanor in North Carolina, the adjudication is treated as a Class A1 misdemeanor for assigning delinquency history level points.

(f)         Proof of Prior Adjudications.  A prior adjudication shall be proved by any of the following methods:

(1)        Stipulation of the parties.

(2)        An original or copy of the court record of the prior adjudication.

(3)        A copy of records maintained by the Division of Criminal Information or by the Department.

(4)        Any other method found by the court to be reliable.

The State bears the burden of proving, by a preponderance of the evidence, that a prior adjudication exists and that the juvenile before the court is the same person as the juvenile named in the prior adjudication. The original or a copy of the court records or a copy of the records maintained by the Division of Criminal Information or of the Department, bearing the same name as that by which the juvenile is charged, is prima facie evidence that the juvenile named is the same person as the juvenile before the court, and that the facts set out in the record are true. For purposes of this subsection, "a copy" includes a paper writing containing a reproduction of a record maintained electronically on a computer or other data processing equipment, and a document produced by a facsimile machine. The prosecutor shall make all feasible efforts to obtain and present to the court the juvenile's full record. Evidence presented by either party at trial may be utilized to prove prior adjudications. If asked by the juvenile, the prosecutor shall furnish the juvenile's prior adjudications to the juvenile within a reasonable time sufficient to allow the juvenile to determine if the record available to the prosecutor is accurate. (1998‑202, s. 6; 2000‑137, s. 3; 2007‑168, s. 5.)



§ 7B-2508. Dispositional limits for each class of offense and delinquency history level.

§ 7B‑2508.  Dispositional limits for each class of offense and delinquency history level.

(a)        Offense Classification.  The offense classifications are as follows:

(1)        Violent  Adjudication of a Class A through E felony offense;

(2)        Serious  Adjudication of a Class F through I felony offense or a Class A1 misdemeanor;

(3)        Minor  Adjudication of a Class 1, 2, or 3 misdemeanor or adjudication of indirect contempt by a juvenile.

(b)        Delinquency History Levels.  A delinquency history level shall be determined for each delinquent juvenile as provided in G.S. 7B‑2507.

(c)        Level 1  Community Disposition.  A court exercising jurisdiction over a juvenile who has been adjudicated delinquent and for whom the dispositional chart in subsection (f) of this section prescribes a Level 1 disposition may provide for evaluation and treatment under G.S. 7B‑2502 and for any of the dispositional alternatives contained in subdivisions (1) through (13) and (16) of G.S. 7B‑2506. In determining which dispositional alternative is appropriate, the court shall consider the needs of the juvenile as indicated by the risk and needs assessment contained in the predisposition report, the appropriate community resources available to meet those needs, and the protection of the public.

(d)        Level 2  Intermediate Disposition.  A court exercising jurisdiction over a juvenile who has been adjudicated delinquent and for whom the dispositional chart in subsection (f) of this section prescribes a Level 2 disposition may provide for evaluation and treatment under G.S. 7B‑2502 and for any of the dispositional alternatives contained in subdivisions (1) through (23) of G.S. 7B‑2506, but shall provide for at least one of the intermediate dispositions authorized in subdivisions (13) through (23) of G.S. 7B‑2506. However, notwithstanding any other provision of this section, a court may impose a Level 3 disposition if the juvenile has previously received a Level 3 disposition in a prior juvenile action. In determining which dispositional alternative is appropriate, the court shall consider the needs of the juvenile as indicated by the risk and needs assessment contained in the predisposition report, the appropriate community resources available to meet those needs, and the protection of the public.

(e)        Level 3  Commitment.  A court exercising jurisdiction over a juvenile who has been adjudicated delinquent and for whom the dispositional chart in subsection (f) of this section prescribes a Level 3 disposition shall commit the juvenile to the Department for placement in a youth development center in accordance with G.S. 7B‑2506(24). However, a court may impose a Level 2 disposition rather than a Level 3 disposition if the court submits written findings on the record that substantiate extraordinary needs on the part of the offending juvenile.

(f)         Dispositions for Each Class of Offense and Delinquency History Level; Disposition Chart Described.  The authorized disposition for each class of offense and delinquency history level is as specified in the chart below. Delinquency history levels are indicated horizontally on the top of the chart. Classes of offense are indicated vertically on the left side of the chart. Each cell on the chart indicates which of the dispositional levels described in subsections (c) through (e) of this section are prescribed for that combination of offense classification and delinquency history level:

DELINQUENCY HISTORY OFFENSE

LOW                       MEDIUM                 HIGH

VIOLENT                       Level 2 or 3             Level 3                      Level 3

SERIOUS                        Level 1 or 2             Level 2                      Level 2 or 3

MINOR                           Level 1                     Level 1 or 2               Level 2.

(g)        Notwithstanding subsection (f) of this section, a juvenile who has been adjudicated for a minor offense may be committed to a Level 3 disposition if the juvenile has been adjudicated of four or more prior offenses. For purposes of determining the number of prior offenses under this subsection, each successive offense is one that was committed after adjudication of the preceding offense.

(h)        If a juvenile is adjudicated of more than one offense during a session of juvenile court, the court shall consolidate the offenses for disposition and impose a single disposition for the consolidated offenses. The disposition shall be specified for the class of offense and delinquency history level of the most serious offense. (1998‑202, s. 6; 2000‑137, s. 3; 2001‑95, s. 5; 2001‑179, s. 1; 2007‑168, s. 6.)



§ 7B-2509. Registration of certain delinquent juveniles.

§ 7B‑2509.  Registration of certain delinquent juveniles.

In any case in which a juvenile, who was at least 11 years of age at the time of the offense, is adjudicated delinquent for committing a violation of G.S. 14‑27.2 (first‑degree rape), G.S. 14‑27.3 (second degree rape), G.S. 14‑27.4 (first‑degree sexual offense), G.S. 14‑27.5 (second degree sexual offense), or G.S. 14‑27.6 (attempted rape or sexual offense), the judge, upon a finding that the juvenile is a danger to the community, may order that the juvenile register in accordance with Part 4 of Article 27A of Chapter 14 of the General Statutes. (1997‑516, s. 1A; 1998‑202, s. 11.)



§ 7B-2510. Conditions of probation; violation of probation.

§ 7B‑2510.  Conditions of probation; violation of probation.

(a)        In any case where a juvenile is placed on probation pursuant to G.S. 7B‑2506(8), the juvenile court counselor shall have the authority to visit the juvenile where the juvenile resides. The court may impose conditions of probation that are related to the needs of the juvenile and that are reasonably necessary to ensure that the juvenile will lead a law‑abiding life, including:

(1)        That the juvenile shall remain on good behavior.

(2)        That the juvenile shall not violate any laws.

(3)        That the juvenile shall not violate any reasonable and lawful rules of a parent, guardian, or custodian.

(4)        That the juvenile attend school regularly.

(5)        That the juvenile maintain passing grades in up to four courses during each grading period and meet with the juvenile court counselor and a representative of the school to make a plan for how to maintain those passing grades.

(6)        That the juvenile not associate with specified persons or be in specified places.

(7)        That the juvenile:

a.         Refrain from use or possession of any controlled substance included in any schedule of Article 5 of Chapter 90 of the General Statutes, the Controlled Substances Act;

b.         Refrain from use or possession of any alcoholic beverage regulated under Chapter 18B of the General Statutes; and

c.         Submit to random drug testing.

(8)        That the juvenile abide by a prescribed curfew.

(9)        That the juvenile submit to a warrantless search at reasonable times.

(10)      That the juvenile possess no firearm, explosive device, or other deadly weapon.

(11)      That the juvenile report to a juvenile court counselor as often as required by the juvenile court counselor.

(12)      That the juvenile make specified financial restitution or pay a fine in accordance with G.S. 7B‑2506(4), (5), and (22).

(13)      That the juvenile be employed regularly if not attending school.

(14)      That the juvenile satisfy any other conditions determined appropriate by the court.

(b)        In addition to the regular conditions of probation specified in subsection (a) of this section, the court may, at a dispositional hearing or any subsequent hearing, order the juvenile to comply, if directed to comply by the chief court counselor, with one or more of the following conditions:

(1)        Perform up to 20 hours of community service;

(2)        Submit to substance abuse monitoring and treatment;

(3)        Participate in a life skills or an educational skills program administered by the Department;

(4)        Cooperate with electronic monitoring; and

(5)        Cooperate with intensive supervision.

However, the court shall not give the chief court counselor discretion to impose the conditions of either subsection (4) or (5) of this section unless the juvenile is subject to Level 2 dispositions pursuant to G.S. 7B‑2508 or subsection (d) of this section.

(c)        An order of probation shall remain in force for a period not to exceed one year from the date entered. Prior to expiration of an order of probation, the court may extend it for an additional period of one year after a hearing, if the court finds that the extension is necessary to protect the community or to safeguard the welfare of the juvenile.

(d)        On motion of the juvenile court counselor or the juvenile, or on the court's own motion, the court may review the progress of any juvenile on probation at any time during the period of probation or at the end of probation. The conditions or duration of probation may be modified only as provided in this Subchapter and only after notice and a hearing.

(e)        If the court, after notice and a hearing, finds by the greater weight of the evidence that the juvenile has violated the conditions of probation set by the court, the court may continue the original conditions of probation, modify the conditions of probation, or, except as provided in subsection (f) of this section, order a new disposition at the next higher level on the disposition chart in G.S. 7B‑2508. In the court's discretion, part of the new disposition may include an order of confinement in a secure juvenile detention facility for up to twice the term authorized by G.S. 7B‑2508.

(f)         A court shall not order a Level 3 disposition for violation of the conditions of probation by a juvenile adjudicated delinquent for an offense classified as minor under G.S. 7B‑2508. (1979, c. 815, s. 1; 1981, c. 469, s. 20; 1991, c. 353, s. 1; 1991 (Reg. Sess., 1992), c. 1030, s. 4; 1993, c. 369, s. 1; c. 462, s. 1; 1998‑202, s. 6; 2000‑137, s. 3; 2001‑490, ss. 2.23, 2.24.)



§ 7B-2511. Termination of probation.

§ 7B‑2511.  Termination of probation.

At the end of or at any time during probation, the court may terminate probation by written order upon finding that there is no further need for supervision. The finding and order terminating probation may be entered in chambers in the absence of the juvenile and may be based on a report from the juvenile court counselor or, at the election of the court, the order may be entered with the juvenile present after notice and a hearing. (1979, c. 815, s. 1; 1998‑202, s. 6; 2001‑490, s. 2.25.)



§ 7B-2512. Dispositional order.

§ 7B‑2512.  Dispositional order.

The dispositional order shall be in writing and shall contain appropriate findings of fact and conclusions of law. The court shall state with particularity, both orally and in the written order of disposition, the precise terms of the disposition including the kind, duration, and the person who is responsible for carrying out the disposition and the person or agency in whom custody is vested. (1979, c. 815, s. 1; 1987 (Reg. Sess., 1988), c. 1090, s. 10; 1991, c. 434, s. 1; 1997‑390, s. 8; 1998‑202, s. 6; 1998‑229, s. 7.)



§ 7B-2513. Commitment of delinquent juvenile to Department.

§ 7B‑2513.  Commitment of delinquent juvenile to Department.

(a)        Pursuant to G.S. 7B‑2506 and G.S. 7B‑2508, the court may commit a delinquent juvenile who is at least 10 years of age to the Department for placement in a youth development center. Commitment shall be for an indefinite term of at least six months. In no event shall the term exceed:

(1)        The twenty‑first birthday of the juvenile if the juvenile has been committed to the Department for an offense that would be first‑degree murder pursuant to G.S. 14‑17, first‑degree rape pursuant to G.S. 14‑27.2, or first‑degree sexual offense pursuant to G.S. 14‑27.4 if committed by an adult;

(2)        The nineteenth birthday of the juvenile if the juvenile has been committed to the Department for an offense that would be a Class B1, B2, C, D, or E felony if committed by an adult, other than an offense set forth in subdivision (1) of this subsection; or

(3)        The eighteenth birthday of the juvenile if the juvenile has been committed to the Department for an offense other than an offense that would be a Class A, B1, B2, C, D, or E felony if committed by an adult.

No juvenile shall be committed to a youth development center beyond the minimum six‑month commitment for a period of time in excess of the maximum term of imprisonment for which an adult in prior record level VI for felonies or in prior conviction level III for misdemeanors could be sentenced for the same offense, except when the Department pursuant to G.S. 7B‑2515 determines that the juvenile's commitment needs to be continued for an additional period of time to continue care or treatment under the plan of care or treatment developed under subsection (f) of this section. At the time of commitment to a youth development center, the court shall determine the maximum period of time the juvenile may remain committed before a determination must be made by the Department pursuant to G.S. 7B‑2515 and shall notify the juvenile of that determination.

(b)        The court may commit a juvenile to a definite term of not less than six months and not more than two years if the court finds that the juvenile is 14 years of age or older, has been previously adjudicated delinquent for two or more felony offenses, and has been previously committed to a youth development center.

(c)        The chief court counselor shall have the responsibility for transporting the juvenile to the youth development center designated by the Department. The juvenile shall be accompanied to the youth development center by a person of the same sex.

(d)        The chief court counselor shall ensure that the records requested by the Department accompany the juvenile upon transportation for admittance to a youth development center or, if not obtainable at the time of admission, are sent to the youth development center within 15 days of the admission. If records requested by the Department for admission do not exist, to the best knowledge of the chief court counselor, the chief court counselor shall so stipulate in writing to the youth development center. If such records do exist, but the chief court counselor is unable to obtain copies of them, a district court may order that the records from public agencies be made available to the youth development center. Records that are confidential by law shall remain confidential and the Department shall be bound by the specific laws governing the confidentiality of these records. All records shall be used in a manner consistent with the best interests of the juvenile.

(e)        A commitment order accompanied by information requested by the Department shall be forwarded to the Department. The Department shall place the juvenile in the youth development center that would best provide for the juvenile's needs and shall notify the committing court. The Department may assign a juvenile committed for delinquency to any institution of the Department or licensed by the Department, which program is appropriate to the needs of the juvenile.

The Department, after assessment of the juvenile, may provide commitment services to the juvenile in a program not located in a youth development center or detention facility. If the Department recommends that commitment services for the juvenile are to be provided in a setting that is not located in a youth development center or detention facility, the Department shall file a motion, along with information about the recommended services for the juvenile, with the committing court prior to placing the juvenile in the identified commitment program. The Department shall send notice of the motion to the District Attorney, the juvenile, and the juvenile's attorney. Upon receipt of the motion filed by the Department, the court may enter an order without the appearance of witnesses and without hearing if the court determines that the identified commitment program is appropriate and a hearing is not necessary. The court must hold a hearing if the juvenile or the juvenile's attorney requests a hearing. If the court notifies the Department of its intent to hold a hearing, the date for that hearing shall be set by the court and the Department shall place the juvenile in a youth development center or detention facility until the determination of the court at that hearing.

(f)         When the court commits a juvenile to the Department for placement in a youth development center, the Department shall prepare a plan for care or treatment within 30 days after assuming custody of the juvenile.

(g)        Commitment of a juvenile to the Department for placement in a youth development center does not terminate the court's continuing jurisdiction over the juvenile and the juvenile's parent, guardian, or custodian. Commitment of a juvenile to the Department for placement in a youth development center transfers only physical custody of the juvenile. Legal custody remains with the parent, guardian, custodian, agency, or institution in whom it was vested.

(h)        Pending placement of a juvenile with the Department, the court may house a juvenile who has been adjudicated delinquent for an offense that would be a Class A, B1, B2, C, D, or E felony if committed by an adult in a holdover facility up to 72 hours if the court, based on the information provided by the juvenile court counselor, determines that no acceptable alternative placement is available and the protection of the public requires that the juvenile be housed in a holdover facility.

(i)         A juvenile who is committed to the Department for placement in a youth development center shall be tested for the use of controlled substances or alcohol. The results of this initial test shall be incorporated into the plan of care as provided in subsection (f) of this section and used for evaluation and treatment purposes only.

(j)         When a juvenile is committed to the Department for placement in a youth development center for an offense that would have been a Class A or B1 felony if committed by an adult, the chief court counselor shall notify the victim and members of the victim's immediate family that the victim, or the victim's immediate family members may request in writing to be notified in advance of the juvenile's scheduled release date in accordance with G.S. 7B‑2514(d). (1979, c. 815, s. 1; 1983, c. 133, s. 2; 1987, c. 100; c. 372; 1991, c. 434, ss. 2, 3; 1995 (Reg. Sess., 1996), c. 609, s. 2; 1997‑443, s. 11A.118(a); 1998‑202, s. 6; 1999‑423, s. 1; 2000‑137, s. 3; 2001‑95, s. 5; 2001‑490, s. 2.26; 2003‑53, s. 1.)



§ 7B-2514. Post-release supervision planning; release.

§ 7B‑2514.  Post‑release supervision planning; release.

(a)        The Department shall be responsible for evaluation of the progress of each juvenile at least once every six months as long as the juvenile remains in the care of the Department. Any determination that the juvenile should remain in the care of the Department for an additional period of time shall be based on the Department's determination that the juvenile requires additional treatment or rehabilitation pursuant to G.S. 7B‑2515. If the Department determines that a juvenile is ready for release, the Department shall initiate a post‑release supervision planning process. The post‑release supervision planning process shall be defined by rules and regulations of the Department, but shall include the following:

(1)        Written notification shall be given to the court that ordered commitment.

(2)        A post‑release supervision planning conference shall be held involving as many as possible of the following: the juvenile, the juvenile's parent, guardian, or custodian, juvenile court counselors who have supervised the juvenile on probation or will supervise the juvenile on post‑release supervision, and staff of the facility that found the juvenile ready for release. The planning conference shall include personal contact and evaluation rather than telephonic notification.

(3)        The planning conference participants shall consider, based on the individual needs of the juvenile and pursuant to rules adopted by the Department, placement of the juvenile in any program under the auspices of the Department, including the juvenile court services programs that, in the judgment of the Department, would be appropriate transitional placement, pending release under G.S. 7B‑2513.

(b)        The Department shall develop the plan in writing and base the terms on the needs of the juvenile and the protection of the public. Every plan shall require the juvenile to complete at least 90 days, but not more than one year, of post‑release supervision.

(c)        The Department shall release a juvenile under a plan of post‑release supervision at least 90 days prior to:

(1)        Completion of the juvenile's definite term of commitment; or

(2)        The juvenile's twenty‑first birthday if the juvenile has been committed to the Department for an offense that would be first‑degree murder pursuant to G.S. 14‑17, first‑degree rape pursuant to G.S. 14‑27.2, or first‑degree sexual offense pursuant to G.S. 14‑27.4 if committed by an adult.

(3)        The juvenile's nineteenth birthday if the juvenile has been committed to the Department for an offense that would be a Class B1, B2, C, D, or E felony if committed by an adult, other than an offense set forth in G.S. 7B‑1602(a).

(4)        The juvenile's eighteenth birthday if the juvenile has been committed to the Department for an offense other than an offense that would be a Class A, B1, B2, C, D, or E felony if committed by an adult.

(d)        Notwithstanding Articles 30 and 31 of Subchapter III of this Chapter, at least 45 days before releasing to post‑release supervision a juvenile who was committed for a Class A or B1 felony, the Department shall notify, by first‑class mail at the last known address:

(1)        The juvenile;

(2)        The juvenile's parent, guardian, or custodian;

(3)        The district attorney of the district where the juvenile was adjudicated;

(4)        The head of the enforcement agency that took the juvenile into custody; and

(5)        The victim and any of the victim's immediate family members who have requested in writing to be notified.

The notification shall include only the juvenile's name, offense, date of commitment, and date proposed for release. A copy of the notice shall be sent to the appropriate clerk of superior court for placement in the juvenile's court file.

(e)        The Department may release a juvenile under an indefinite commitment to post‑release supervision only after the juvenile has been committed to the Department for placement in a youth development center for a period of at least six months.

(f)         A juvenile committed to the Department for placement in a youth development center for a definite term shall receive credit toward that term for the time the juvenile spends on post‑release supervision.

(g)        A juvenile on post‑release supervision shall be supervised by a juvenile court counselor. Post‑release supervision shall be terminated by order of the court. (1979, c. 815, s. 1; 1983, c. 133, s. 1; c. 276, s. 1; 1989, c. 235; 1996, 2nd Ex. Sess., c. 18, s. 23.2(e); 1998‑202, s. 6; 2000‑137, s. 3; 2001‑95, s. 5; 2001‑490, ss. 2.27, 2.28.)



§ 7B-2515. Notification of extended commitment; plan of treatment.

§ 7B‑2515.  Notification of extended commitment; plan of treatment.

(a)        In determining whether a juvenile should be released before the juvenile's 18th birthday, the Department shall consider the protection of the public and the likelihood that continued placement will lead to further rehabilitation. If the Department does not intend to release the juvenile prior to the juvenile's eighteenth birthday, or if the Department determines that the juvenile's commitment should be continued beyond the maximum commitment period as set forth in G.S. 7B‑2513(a), the Department shall notify the juvenile and the juvenile's parent, guardian, or custodian in writing at least 30 days in advance of the juvenile's eighteenth birthday or the end of the maximum commitment period, of the additional specific commitment period proposed by the Department, the basis for extending the commitment period, and the plan for future care or treatment.

(b)        The Department shall modify the plan of care or treatment developed pursuant to G.S. 7B‑2513(f) to specify (i) the specific goals and outcomes that require additional time for care or treatment of the juvenile; (ii) the specific course of treatment or care that will be implemented to achieve the established goals and outcomes; and (iii) the efforts that will be taken to assist the juvenile's family in creating an environment that will increase the likelihood that the efforts to treat and rehabilitate the juvenile will be successful upon release. If appropriate, the Department may place the juvenile in a setting other than a youth development center.

(c)        The juvenile and the juvenile's parent, guardian, or custodian may request a review by the court of the Department's decision to extend the juvenile's commitment beyond the juvenile's eighteenth birthday or maximum commitment period, in which case the court shall conduct a review hearing. The court may modify the Department's decision and the juvenile's maximum commitment period. If the juvenile or the juvenile's parent, guardian, or custodian does not request a review of the Department's decision, the Department's decision shall become the juvenile's new maximum commitment period. (1998‑202, s. 6; 1998‑217, s. 57(1); 2000‑137, s. 3; 2001‑95, s. 5.)



§ 7B-2516. Revocation of post-release supervision.

§ 7B‑2516.  Revocation of post‑release supervision.

(a)        On motion of the juvenile court counselor providing post‑release supervision or motion of the juvenile, or on the court's own motion, and after notice, the court may hold a hearing to review the progress of any juvenile on post‑release supervision at any time during the period of post‑release supervision. With respect to any hearing involving allegations that the juvenile has violated the terms of post‑release supervision, the juvenile:

(1)        Shall have reasonable notice in writing of the nature and content of the allegations in the motion, including notice that the purpose of the hearing is to determine whether the juvenile has violated the terms of post‑release supervision to the extent that post‑release supervision should be revoked;

(2)        Shall be represented by an attorney at the hearing;

(3)        Shall have the right to confront and cross‑examine witnesses; and

(4)        May admit, deny, or explain the violation alleged and may present proof, including affidavits or other evidence, in support of the juvenile's contentions. A record of the proceeding shall be made and preserved in the juvenile's record.

(b)        If the court determines by the greater weight of the evidence that the juvenile has violated the terms of post‑release supervision, the court may revoke the post‑release supervision or make any other disposition authorized by this Subchapter.

(c)        If the court revokes post‑release supervision, the juvenile shall be returned to the Department for placement in a youth development center for an indefinite term of at least 90 days, provided, however, that no juvenile shall remain committed to the Department for placement in a youth development center past:

(1)        The juvenile's twenty‑first birthday if the juvenile has been committed to the Department for an offense that would be first‑degree murder pursuant to G.S. 14‑17, first‑degree rape pursuant to G.S. 14‑27.2, or first‑degree sexual offense pursuant to G.S. 14‑27.4 if committed by an adult.

(2)        The juvenile's nineteenth birthday if the juvenile has been committed to the Department for an offense that would be a Class B1, B2, C, D, or E felony if committed by an adult, other than an offense set forth in G.S. 7B‑1602(a).

(3)        The juvenile's eighteenth birthday if the juvenile has been committed to the Department for an offense other than an offense that would be a Class A, B1, B2, C, D, or E felony if committed by an adult. (1979, c. 815, s. 1; 1998‑202, s. 6; 2000‑137, s. 3; 2001‑95, s. 5; 2001‑490, s. 2.29.)



§ 7B-2517. Transfer authority of Governor.

§ 7B‑2517.  Transfer authority of Governor.

The Governor may order transfer of any person less than 18 years of age from any jail or penal facility of the State to one of the residential facilities operated by the Department in appropriate circumstances, provided the Governor shall consult with the Department concerning the feasibility of the transfer in terms of available space, staff, and suitability of program.

When an inmate, committed to the Department of Correction, is transferred by the Governor to a residential program operated by the Department, the Department may release the juvenile based on the needs of the juvenile and the best interests of the State. Transfer shall not divest the probation or parole officer of the officer's responsibility to supervise the inmate on release. (1979, c. 815, s. 1; 1997‑443, s. 11A.118(a); 1998‑202, s. 6; 2000‑137, s. 3.)



§ 7B-2600. Authority to modify or vacate.

Article 26.

Modification and Enforcement of Dispositional Orders; Appeals.

§ 7B‑2600.  Authority to modify or vacate.

(a)        Upon motion in the cause or petition, and after notice, the court may conduct a review hearing to determine whether the order of the court is in the best interests of the juvenile, and the court may modify or vacate the order in light of changes in circumstances or the needs of the juvenile.

(b)        In a case of delinquency, the court may reduce the nature or the duration of the disposition on the basis that it was imposed in an illegal manner or is unduly severe with reference to the seriousness of the offense, the culpability of the juvenile, or the dispositions given to juveniles convicted of similar offenses.

(c)        In any case where the court finds the juvenile to be delinquent or undisciplined, the jurisdiction of the court to modify any order or disposition made in the case shall continue (i) during the minority of the juvenile, (ii) until the juvenile reaches the age of 19 years if the juvenile has been adjudicated delinquent and committed to the Department for an offense that would be a Class B1, B2, C, D, or E felony if committed by an adult, other than an offense set forth in G.S. 7B‑1602(a), (iii) until the juvenile reaches the age of 21 years if the juvenile has been adjudicated delinquent and committed for an offense that would be first‑degree murder pursuant to G.S. 14‑17, first‑degree rape pursuant to G.S. 14‑27.2, or first‑degree sexual offense pursuant to G.S. 14‑27.4 if committed by an adult, or (iv) until terminated by order of the court. (1979, c. 815, s. 1; 1998‑202, s. 6; 2000‑137, s. 3.)



§ 7B-2601. Request for modification for lack of suitable services.

§ 7B‑2601.  Request for modification for lack of suitable services.

If the Department finds that any juvenile committed to the Department's care is not suitable for its program, the Department may make a motion in the cause so that the court may make an alternative disposition that is consistent with G.S. 7B‑2508. (1979, c. 815, s. 1; 1998‑202, s. 6; 2000‑137, s. 3.)



§ 7B-2602. Right to appeal.

§ 7B‑2602.  Right to appeal.

Upon motion of a proper party as defined in G.S. 7B‑2604, review of any final order of the court in a juvenile matter under this Article shall be before the Court of Appeals. Notice of appeal shall be given in open court at the time of the hearing or in writing within 10 days after entry of the order. However, if no disposition is made within 60 days after entry of the order, written notice of appeal may be given within 70 days after such entry. A final order shall include:

(1)        Any order finding absence of jurisdiction;

(2)        Any order which in effect determines the action and prevents a judgment from which appeal might be taken;

(3)        Any order of disposition after an adjudication that a juvenile is delinquent or undisciplined; or

(4)        Any order modifying custodial rights. (1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2603. Right to appeal transfer decision.

§ 7B‑2603.  Right to appeal transfer decision.

(a)        Notwithstanding G.S. 7B‑2602, any order transferring jurisdiction of the district court in a juvenile matter to the superior court may be appealed to the superior court for a hearing on the record. Notice of the appeal must be given in open court or in writing within 10 days after entry of the order of transfer in district court.  Entry of an order shall be treated in the same manner as entry of a judgment under G.S. 1A‑1, Rule 58 of the North Carolina Rules of Civil Procedure. The clerk of superior court shall provide the district attorney with a copy of any written notice of appeal filed by the attorney for the juvenile. Upon expiration of the 10 day period in which an appeal may be entered, if an appeal has been entered and not withdrawn, the clerk shall transfer the case to the superior court docket. The superior court shall, within a reasonable time, review the record of the transfer hearing for abuse of discretion by the juvenile court in the issue of transfer. The superior court shall not review the findings as to probable cause for the underlying offense.

(b)        Once an order of transfer has been entered by the district court, the juvenile has the right to be considered for pretrial release as provided in G.S. 15A‑533 and G.S. 15A‑534. The release order shall specify the person or persons to whom the juvenile may be released. Pending release, the court shall order that the juvenile be detained in a detention facility while awaiting trial. The court may order the juvenile to be held in a holdover facility as defined by G.S. 7B‑1501 at any time the presence of the juvenile is required in court for pretrial hearings or trial, if the court finds that it would be inconvenient to return the juvenile to the detention facility.

(c)        If an appeal of the transfer order is taken, the superior court shall enter an order either (i) remanding the case to the juvenile court for adjudication or (ii) upholding the transfer order. If the superior court remands the case to juvenile court for adjudication and the juvenile has been granted pretrial release provided in G.S 15A‑533 and G.S. 15A‑534, the obligor shall be released from the juvenile's bond upon the district court's review of whether the juvenile shall be placed in secure or nonsecure custody as provided in G.S. 7B‑1903.

(d)        The superior court order shall be an interlocutory order, and the issue of transfer may be appealed to the Court of Appeals only after the juvenile has been convicted in superior court. (1979, c. 815, s. 1; 1998‑202, s. 6; 1999‑309, s. 2; 1999‑423, s. 2.)



§ 7B-2604. Proper parties for appeal.

§ 7B‑2604.  Proper parties for appeal.

(a)        An appeal may be taken by the juvenile, the juvenile's parent, guardian, or custodian, a county, or the State.

(b)        The State's appeal is limited to the following orders in delinquency or undisciplined cases:

(1)        An order finding a State statute to be unconstitutional; and

(2)        Any order which terminates the prosecution of a petition by upholding the defense of double jeopardy, by holding that a cause of action is not stated under a statute, or by granting a motion to suppress.

(c)        A county's appeal is limited to orders in which the county has been ordered to pay for medical, surgical, psychiatric, psychological, or other evaluation or treatment of a juvenile pursuant to G.S. 7B‑2502, or other medical, psychiatric, psychological, or other evaluation or treatment of a parent pursuant to G.S. 7B‑2702. (1979, c. 815, s. 1; 1998‑202, s. 6; 2003‑171, s. 1.)



§ 7B-2605. Disposition pending appeal.

§ 7B‑2605.  Disposition pending appeal.

Pending disposition of an appeal, the release of the juvenile, with or without conditions, should issue in every case unless the court orders otherwise. For compelling reasons which must be stated in writing, the court may enter a temporary order affecting the custody or placement of the juvenile as the court finds to be in the best interests of the juvenile or the State. (1979, c. 815, s. 1; 1987 (Reg. Sess., 1988), c. 1090, s. 12; 1998‑202, s. 6.)



§ 7B-2606. Disposition after appeal.

§ 7B‑2606.  Disposition after appeal.

Upon the affirmation of the order of adjudication or disposition of the court by the Court of Appeals or by the Supreme Court in the event of an appeal, the court shall have authority to modify or alter the original order of adjudication or disposition as the court finds to be in the best interests of the juvenile to reflect any adjustment made by the juvenile or change in circumstances during the period of time the appeal was pending. If the modifying order is entered ex parte, the court shall give notice to interested parties to show cause within 10 days thereafter as to why the modifying order should be vacated or altered. (1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2700. Appearance in court.

Article 27.

Authority over Parents of Juveniles Adjudicated Delinquent or Undisciplined.

§ 7B‑2700.  Appearance in court.

The parent, guardian, or custodian of a juvenile under the jurisdiction of the juvenile court shall attend the hearings of which the parent, guardian, or custodian receives notice. The court may excuse the appearance of either or both parents or the guardian or custodian at a particular hearing or all hearings. Unless so excused, the willful failure of a parent, guardian, or custodian to attend a hearing of which the parent, guardian, or custodian has notice shall be grounds for contempt. (1998‑202, s. 6.)



§ 7B-2701. Parental responsibility classes.

§ 7B‑2701.  Parental responsibility classes.

The court may order the parent, guardian, or custodian of a juvenile who has been adjudicated undisciplined or delinquent to attend parental responsibility classes if those classes are available in the judicial district in which the parent, guardian, or custodian resides. (1998‑202, s. 6.)



§ 7B-2702. Medical, surgical, psychiatric, or psychological evaluation or treatment of juvenile or parent.

§ 7B‑2702.  Medical, surgical, psychiatric, or psychological evaluation or treatment of juvenile or parent.

(a)        If the court orders medical, surgical, psychiatric, psychological, or other evaluation or treatment pursuant to G.S. 7B‑2502, the court may order the parent or other responsible parties to pay the cost of the treatment or care ordered.

(b)        At the dispositional hearing or a subsequent hearing, if the court finds that it is in the best interests of the juvenile for the parent to be directly involved in the juvenile's evaluation or treatment, the court may order that person to participate in medical, psychiatric, psychological, or other evaluation or treatment of the juvenile. The cost of the evaluation or treatment shall be paid pursuant to G.S. 7B‑2502.

(c)        At the dispositional hearing or a subsequent hearing, the court may determine whether the best interests of the juvenile require that the parent undergo psychiatric, psychological, or other evaluation or treatment or counseling directed toward remedying behaviors or conditions that led to or contributed to the juvenile's adjudication or to the court's decision to remove custody of the juvenile from the parent. If the court finds that the best interests of the juvenile require the parent undergo evaluation or treatment, it may order that person to comply with a plan of evaluation or treatment approved by the court or condition legal custody or physical placement of the juvenile with the parent upon that person's compliance with the plan of evaluation or treatment.

(d)        In cases in which the court has ordered the parent of the juvenile to comply with or undergo evaluation or treatment, the court may order the parent to pay the cost of evaluation or treatment ordered pursuant to this subsection. In cases in which the court has conditioned legal custody or physical placement of the juvenile with the parent upon the parent's compliance with a plan of evaluation or treatment, the court may charge the cost of the evaluation or treatment to the county of the juvenile's residence if the court finds the parent is unable to pay the cost of the evaluation or treatment. In all other cases, if the court finds the parent is unable to pay the cost of the evaluation or treatment ordered pursuant to this subsection, the court may order the parent to receive evaluation or treatment currently available from the area mental health program that serves the parent's catchment area. (1979, c. 815, s. 1; 1981, c. 469, s. 19; 1983, c. 837, ss. 2, 3; 1985, c. 589, s. 5; c. 777, s. 1; 1985 (Reg. Sess., 1986), c. 863, s. 2; 1987, c. 598, s. 2; 1989, c. 218; c. 529, s. 7; 1991, c. 636, s. 19(a); 1995, c. 328, s. 2; 1995 (Reg. Sess., 1996), c. 609, ss. 3, 4; 1997‑456, s. 1; 1997‑516, s. 1A; 1998‑202, s. 6; 1998‑229, s. 6.)



§ 7B-2703. Compliance with orders of court.

§ 7B‑2703.  Compliance with orders of court.

(a)        The court may order the parent, guardian, or custodian, to the extent that person is able to do so, to provide transportation for a juvenile to keep an appointment with a juvenile court counselor or to comply with other orders of the court.

(b)        The court may order a parent, guardian, or custodian to cooperate with and assist the juvenile in complying with the terms and conditions of probation or other orders of the court. (1998‑202, s. 6; 2001‑490, s. 2.30.)



§ 7B-2704. Payment of support or other expenses; assignment of insurance coverage.

§ 7B‑2704.  Payment of support or other expenses; assignment of insurance coverage.

At the dispositional hearing or a subsequent hearing, if the court finds that the parent is able to do so, the court may order the parent to:

(1)        Pay a reasonable sum that will cover in whole or in part the support of the juvenile. If the court requires the payment of child support, the amount of the payments shall be determined as provided in G.S. 50‑13.4;

(2)        Pay a fee for probation supervision or residential facility costs;

(3)        Assign private insurance coverage to cover medical costs while the juvenile is in secure detention, youth development center, or other out‑of‑home placement; and

(4)        Pay appointed attorneys' fees.

All money paid by a parent pursuant to this section shall be paid into the office of the clerk of superior court.

If the court places a juvenile in the custody of a county department of social services and if the court finds that the parent is unable to pay the cost of the support required by the juvenile, the cost shall be paid by the county department of social services in whose custody the juvenile is placed, provided the juvenile is not receiving care in an institution owned or operated by the State or federal government or any subdivision thereof. (1979, c. 815, s. 1; 1981, c. 469, s. 19; 1983, c. 837, ss. 2, 3; 1985, c. 589, s. 5; c. 777, s. 1; 1985 (Reg. Sess., 1986), c. 863, s. 2; 1987, c. 598, s. 2; 1989, c. 218; c. 529, s. 7; 1991, c. 636, s. 19(a); 1995, c. 328, s. 2; 1995 (Reg. Sess., 1996), c. 609, ss. 3, 4; 1997‑456, s. 1; 1997‑516, s. 1A; 1998‑202, s. 6; 1998‑229, s. 6; 2000‑144, s. 24; 2001‑95, s. 5.)



§ 7B-2705. Employment discrimination unlawful.

§ 7B‑2705.  Employment discrimination unlawful.

No employer may discharge, demote, or deny a promotion or other benefit of employment to any employee because the employee complies with the provisions of this Article. The Commissioner of Labor shall enforce the provisions of this section according to Article 21 of Chapter 95 of the General Statutes, including the rules and regulations issued pursuant to that Article. (1998‑202, s. 6.)



§ 7B-2706. Contempt for failure to comply.

§ 7B‑2706.  Contempt for failure to comply.

Upon motion of the juvenile court counselor or prosecutor or upon the court's own motion, the court may issue an order directing the parent, guardian, or custodian to appear and show cause why the parent, guardian, or custodian should not be found or held in civil or criminal contempt for willfully failing to comply with an order of the court. Chapter 5A of the General Statutes shall govern contempt proceedings initiated pursuant to this Article. (1998‑202, s. 6; 2001‑490, s. 2.31.)



§ 7B-2800. (For contingent repeal - see note) Execution of Compact.

Article 28.

Interstate Compact on Juveniles.

§ 7B‑2800.  (For contingent repeal  see note) Execution of Compact.

The Governor is hereby authorized and directed to execute a Compact on behalf of this State with any other state or states legally joining therein in the form substantially as follows: The contracting states solemnly agree. (1963, c. 910, s. 1; 1965, c. 925, s. 1; 1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2801. (For contingent repeal - see note) Findings and purposes.

§ 7B‑2801.  (For contingent repeal  see note) Findings and purposes.

Juveniles who are not under proper supervision and control, or who have absconded, escaped, or run away, are likely to endanger their own health, morals, and welfare, and the health, morals, and welfare of others. The cooperation of the states party to this Compact is therefore necessary to provide for the welfare and protection of juveniles and of the public with respect to:

(1)        Cooperative supervision of delinquent juveniles on probation or parole;

(2)        The return, from one state to another, of delinquent juveniles who have escaped or absconded;

(3)        The return, from one state to another, of nondelinquent juveniles who have run away from home; and

(4)        Additional measures for the protection of juveniles and of the public, which any two or more of the party states may find desirable to undertake cooperatively.

In carrying out the provisions of this Compact, the party states shall be guided by the noncriminal, reformative, and protective policies which guide their laws concerning delinquent, neglected, or dependent juveniles generally. It shall be the policy of the states party to this Compact to cooperate and observe their respective responsibilities for the prompt return and acceptance of juveniles and delinquent juveniles who become subject to the provisions of this Compact. The provisions of this Compact shall be reasonably and liberally construed to accomplish the foregoing purposes. (1963, c. 910, s. 1; 1965, c. 925, s. 1; 1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2802. (For contingent repeal - see note) Existing rights and remedies.

§ 7B‑2802.  (For contingent repeal  see note) Existing rights and remedies.

All remedies and procedures provided by this Compact are in addition to and not in substitution for other rights, remedies, and procedures and are not in derogation of parental rights and responsibilities. (1963, c. 910, s. 1; 1965, c. 925, s. 1; 1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2803. (For contingent repeal - see note) Definitions.

§ 7B‑2803.  (For contingent repeal  see note) Definitions.

For the purposes of this Compact, "delinquent juvenile" means any juvenile who has been adjudged delinquent and who, at the time the provisions of this Compact are invoked, is still subject to the jurisdiction of the court that has made adjudication or to the jurisdiction or supervision of an agency or institution pursuant to an order of the court; "probation or parole" means any kind of post‑release supervision of juveniles authorized under the laws of the states party hereto; "court" means any court having jurisdiction over delinquent, neglected, or dependent juveniles; "state" means any state, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico; and "residence" or any variant thereof means a place at which a home or regular place of abode is maintained. (1963, c. 910, s. 1; 1965, c. 925, s. 1; 1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2804. (For contingent repeal - see note) Return of runaways.

§ 7B‑2804.  (For contingent repeal  see note) Return of runaways.

(a)        The parent, guardian, person, or agency entitled to legal custody of a juvenile who has not been adjudged delinquent but who has run away without the consent of the parent, guardian, person, or agency may petition the appropriate court in the demanding state for the issuance of a requisition for the juvenile's return. The petition shall state the name and age of the juvenile, the name of the petitioner, and the basis of entitlement to the juvenile's custody, the circumstances of the running away, the juvenile's location if known at the time application is made, and any other facts that may tend to show that the juvenile who has run away is endangering the juvenile's own welfare or the welfare of others and is not an emancipated minor. The petition shall be verified by affidavit, shall be executed in duplicate, and shall be accompanied by two certified copies of the document or documents on which the petitioner's entitlement to the juvenile's custody is based, such as birth certificates, letters of guardianship, or custody decrees. Any further affidavits and other documents as may be deemed proper may be submitted with the petition. The judge of the court to which this application is made may hold a hearing thereon to determine whether for the purposes of this Compact the petitioner is entitled to the legal custody of the juvenile, whether or not it appears that the juvenile has in fact run away without consent, whether or not the juvenile is an emancipated minor, and whether or not it is in the best interests of the juvenile to compel the juvenile's return to the state. If the judge determines, either with or without a hearing, that the juvenile should be returned, the judge shall present to the appropriate court or to the executive authority of the state where the juvenile is alleged to be located a written requisition for the return of the juvenile. The requisition shall set forth the name and age of the juvenile, the determination of the court that the juvenile has run away without the consent of a parent, guardian, person, or agency entitled to legal custody, and that it is in the best interests and for the protection of the juvenile that the juvenile be returned. In the event that a proceeding for the adjudication of the juvenile as a delinquent, neglected, or dependent juvenile is pending in the court at the time when the juvenile runs away, the court may issue a requisition for the return of the juvenile upon its own motion, regardless of the consent of the parent, guardian, person, or agency entitled to legal custody, reciting therein the nature and circumstances of the pending proceeding. The requisition shall in every case be executed in duplicate and shall be signed by the judge. One copy of the requisition shall be filed with the Compact Administrator of the demanding state, there to remain on file subject to the provisions of law governing records of the court. Upon the receipt of a requisition demanding the return of a juvenile who has run away, the court or the executive authority to whom the requisition is addressed shall issue an order to any peace officer or other appropriate person directing that person to take into custody and detain the juvenile. The detention order must substantially recite the facts necessary to the validity of its issuance hereunder. No juvenile detained upon the order shall be delivered over to the officer whom the court has appointed to receive the juvenile unless the juvenile first is taken before a judge of a court in the state, who shall inform the juvenile of the demand made for the juvenile's return, and who may determine that counsel or guardian ad litem for the juvenile should be appointed. If the court finds that the requisition is in order, the court shall deliver the juvenile over to the officer appointed to receive the juvenile by the court demanding the juvenile. The court, however, may fix a reasonable time to be allowed for the purpose of testing the legality of the proceeding.

Upon reasonable information that a person is a juvenile who has run away from another state party to this Compact without the consent of a parent, guardian, person, or agency entitled to legal custody, the juvenile may be taken into custody without a requisition and brought before a judge of the appropriate court who may determine that counsel or guardian ad litem for the juvenile should be appointed and who shall determine after a hearing whether sufficient cause exists to hold the person, subject to the order of the court, for the juvenile's own protection and welfare, for such a time not exceeding 90 days as will enable the return of the juvenile to another state party to this Compact pursuant to a requisition for return from a court of that state. In cases in which the court determines that counsel or guardian ad litem should be provided for the juvenile, appointment shall be in accordance with rules adopted by the Office of Indigent Defense Services. If, at the time when a state seeks the return of a juvenile who has run away, there is pending in the state wherein the juvenile is found, any criminal charge, or any proceeding to have the juvenile adjudicated a delinquent juvenile for an act committed in the state, or if the juvenile is suspected of having committed within the state a criminal offense or an act of juvenile delinquency, the juvenile shall not be returned without the consent of the state until discharged from prosecution or other form of proceeding, imprisonment, detention, or supervision for the offense or juvenile delinquency. The duly accredited officers of any state party to this Compact, upon the establishment of their authority and the identity of the juvenile being returned, shall be permitted to transport the juvenile through any and all states party to this Compact, without interference. Upon return of the juvenile to the state from which the juvenile ran away, the juvenile shall be subject to such further proceedings as may be appropriate under the laws of that state.

(b)        The state to which the juvenile is returned under this Article shall be responsible for payment of the transportation costs of return.

(c)        The term "juvenile" as used in this Article means any person who is a minor under the law of the state of residence of the parent, guardian, person, or agency entitled to the legal custody of the minor. (1963, c. 910, s. 1; c. 1965, c. 925, s. 1; 1979, c. 815, s. 1; 1998‑202, s. 6; 2000‑144, s. 25.)



§ 7B-2805. (For contingent repeal - see note) Return of escapees and absconders.

§ 7B‑2805.  (For contingent repeal  see note) Return of escapees and absconders.

(a)        The appropriate person or authority from whose probation or parole supervision a delinquent juvenile has absconded or from whose institutional custody a delinquent juvenile has escaped shall present to the appropriate court or to the executive authority of the state where the delinquent juvenile is alleged to be located a written requisition for the return of the delinquent juvenile. The requisition shall state the name and age of the delinquent juvenile, the particulars of the juvenile's adjudication as a delinquent juvenile, the circumstances of the breach of the terms of probation or parole or of the juvenile's escape from an institution or agency vested with legal custody or supervision, and the location of the delinquent juvenile, if known, at the time the requisition is made. The requisition shall be verified by affidavit, shall be executed in duplicate, and shall be accompanied by two certified copies of the judgment, formal adjudication, or order of commitment which subjects the delinquent juvenile to probation or parole or to the legal custody of the institution or agency concerned. Any further affidavits and documents as may be deemed proper may be submitted with the requisition. One copy of the requisition shall be filed with the Compact Administrator of the demanding state, there to remain on file subject to the provisions of the law governing records of the appropriate court. Upon the receipt of a requisition demanding the return of a delinquent juvenile who has absconded or escaped, the court or the executive authority to whom the requisition is addressed shall issue an order to any peace officer or other appropriate person directing the person to take into custody and detain such delinquent juvenile. The detention order must substantially recite the facts necessary to the validity of its issuance hereunder. No delinquent juvenile detained upon the order shall be delivered over to the officer whom the appropriate person or authority demanding the juvenile has appointed to receive the juvenile, unless the juvenile is first taken forthwith before a judge of an appropriate court in the state, who shall inform the juvenile of the demand made for the return, and who may determine that counsel or guardian ad litem for the juvenile should be appointed. If the judge of the court finds that the requisition is in order, the judge shall deliver the delinquent juvenile over to the officer whom the appropriate person or authority demanding the juvenile appointed to receive the juvenile. The judge, however, may fix a reasonable time to be allowed for the purpose of testing the legality of the proceeding.

Upon reasonable information that a person is a delinquent juvenile who has absconded while on probation or parole, or escaped from an institution or agency vested with legal custody or supervision in any state party to this Compact, the person may be taken into custody in any other state party to this Compact without a requisition. But in that event, the juvenile shall be taken forthwith before a judge of the appropriate court, who may determine that counsel or guardian ad litem for the person should be appointed and who shall determine after a hearing, whether sufficient cause exists to hold the person subject to the order of the court for a length of time, not exceeding 90 days, as will enable detention of the juvenile under a detention order issued on a requisition pursuant to this Article. If, at the time when a state seeks the return of a delinquent who has either absconded while on probation or parole or escaped from an institution or agency vested with legal custody or supervision, there is pending in the state wherein the juvenile is detained any criminal charge or any proceeding to have the juvenile adjudicated a delinquent juvenile for an act committed in the state, or if the juvenile is suspected of having committed a criminal offense or an act of juvenile delinquency within the state, the juvenile shall not be returned without the consent of the state until discharged from prosecution or other form of proceeding, imprisonment, detention, or supervision for the offense or juvenile delinquency. The duly accredited officers of any state party to this Compact, upon the establishment of their authority and the identity of the delinquent juvenile being returned, shall be permitted to transport the delinquent juvenile through any and all states party to this Compact, without interference. Upon return to the state from which the juvenile escaped or absconded, the delinquent juvenile shall be subject to any further proceedings appropriate under the laws of that state.

(b)        The state to which a delinquent juvenile is returned under this Article shall be responsible for the payment of transportation costs of the return.

(c)        If the court determines that counsel or guardian ad litem should be provided under this section, appointment shall be in accordance with rules adopted by the Office of Indigent Defense Services. (1963, c. 910, s. 1; 1965, c. 925, s. 1; 1979, c. 815, s. 1; 1998‑202, s. 6; 2000‑144, s. 26.)



§ 7B-2806. (For contingent repeal - see note) Voluntary return procedure.

§ 7B‑2806.  (For contingent repeal  see note) Voluntary return procedure.

Any delinquent juvenile who has absconded while on probation or parole, or escaped from an institution or agency vested with legal custody or supervision in any state party to this Compact, and any juvenile who has run away from any state party to this Compact, who is taken into custody without a requisition in another state party to this Compact under the provisions of G.S. 7B‑2804(a) or G.S. 7B‑2805(a), may consent to the immediate return of the juvenile to the state from which the juvenile absconded, escaped, or ran away. Consent shall be given by the juvenile or delinquent juvenile and the juvenile's counsel or guardian ad litem, if any, by executing or subscribing a writing in the presence of a judge of the appropriate court, which states that the juvenile or delinquent juvenile and the juvenile's counsel or guardian ad litem, if any, consent to return of the juvenile to the demanding state. Before consent is executed or subscribed, however, the judge, in the presence of counsel or guardian ad litem, if any, shall inform the juvenile or delinquent juvenile of the juvenile's rights under this Compact. When the consent has been duly executed, it shall be forwarded to and filed with the Compact Administrator of the state in which the court is located, and the judge shall direct the officer having the juvenile or delinquent juvenile in custody to deliver the juvenile to the duly accredited officer or officers of the state demanding return of the juvenile and shall cause to be delivered to the officer or officers a copy of the consent. The court may, however, upon the request of the state to which the juvenile or delinquent juvenile is being returned, order the juvenile to return unaccompanied to the state and shall provide the juvenile with a copy of the court order; in that event a copy of the consent shall be forwarded to the Compact Administrator of the state to which the juvenile or delinquent juvenile is ordered to return. (1963, c. 910, s. 1; 1965, c. 925, s. 1; 1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2807. (For contingent repeal - see note) Cooperative supervision of probationers and parolees.

§ 7B‑2807.  (For contingent repeal  see note) Cooperative supervision of probationers and parolees.

(a)        That the duly constituted judicial and administrative authorities of a state party to this Compact (herein called "sending state") may permit any delinquent juvenile within such state, placed on probation or parole, to reside in any other state party to this Compact (herein called "receiving state") while on probation or parole, and the receiving state shall accept the delinquent juvenile, if the parent, guardian, or person entitled to the legal custody of the delinquent juvenile is residing or undertakes to reside within the receiving state. Before granting permission, opportunity shall be given to the receiving state to make investigations as it deems necessary. The authorities of the sending state shall send to the authorities of the receiving state copies of pertinent court orders, social case studies, and all other available information which may be of value to and assist the receiving state in supervising a probationer or parolee under this Compact. A receiving state, in its discretion, may agree to accept supervision of a probationer or parolee in cases where the parent, guardian, or person entitled to the legal custody of the delinquent juvenile is not a resident of the receiving state, and if so accepted, the sending state may transfer the supervision accordingly.

(b)        That each receiving state will assume the duties of visitation and of supervision over any delinquent juvenile and in the exercise of those duties will be governed by the same standards of visitation and supervision that prevail for its own delinquent juveniles released on probation or parole.

(c)        That, after consultation between the appropriate authorities of the sending state and of the receiving state as to the desirability and necessity of returning the delinquent juvenile, the duly accredited officers of a sending state may enter a receiving state and there apprehend and retake any delinquent juvenile on probation or parole. For that purpose, no formalities will be required other than establishing the authority of the officer and the identity of the delinquent juvenile to be retaken and returned. The decision of the sending state to retake a delinquent juvenile on probation or parole shall be conclusive upon and not reviewable within the receiving state, but if, at the time the sending state seeks to retake a delinquent juvenile on probation or parole, there is pending against the juvenile within the receiving state any criminal charge or any proceeding to have the juvenile adjudicated a delinquent juvenile for any act committed in the state or if the juvenile is suspected of having committed within the state a criminal offense or an act of juvenile delinquency, the juvenile shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment, detention, or supervision for the offense or juvenile delinquency. The duly accredited officers of the sending state shall be permitted to transport delinquent juveniles being so returned through any and all states party to this Compact without interference.

(d)        The sending state shall be responsible under this Article for paying the costs of transporting any delinquent juvenile to the receiving state or of returning any delinquent juvenile to the sending state. (1963, c. 910, s. 1; 1965, c. 925, s. 1; 1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2808. (For contingent repeal - see note) Responsibility for costs.

§ 7B‑2808.  (For contingent repeal  see note) Responsibility for costs.

(a)        The provisions of G.S. 7B‑2804(b), 7B‑2805(b), and 7B‑2807(d) shall not be construed to alter or affect any internal relationship among the departments, agencies, and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs or responsibilities therefor.

(b)        Nothing in this Compact shall be construed to prevent any party state or subdivision thereof from asserting any right against any person, agency, or other entity in regard to costs for which such party state or subdivision thereof may be responsible pursuant to G.S. 7B‑2804(b), 7B‑2805(b), and 7B‑2807(d). (1963, c. 910, s. 1; 1965, c. 925, s. 1; 1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2809. (For contingent repeal - see note) Detention practices.

§ 7B‑2809.  (For contingent repeal  see note) Detention practices.

To every extent possible, it shall be the policy of states party to this Compact that no juvenile or delinquent juvenile shall be placed or detained in any prison, jail, or lockup, nor be detained or transported in association with criminal, vicious, or dissolute persons. (1963, c. 910, s. 1; 1965, c. 925, s. 1; 1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2810. (For contingent repeal - see note) Supplementary agreements.

§ 7B‑2810.  (For contingent repeal  see note) Supplementary agreements.

The duly constituted administrative authorities of a state party to this Compact may enter into supplementary agreements with any other state or states party hereto for the cooperative care, treatment, and rehabilitation of delinquent juveniles whenever they find that the agreements will improve the facilities or programs available for care, treatment, and rehabilitation. Care, treatment, and rehabilitation may be provided in an institution located within any state entering into a supplementary agreement. Supplementary agreements shall:

(1)        Provide the rates to be paid for the care, treatment, and custody of delinquent juveniles taking into consideration the character of facilities, services, and subsistence furnished;

(2)        Provide that the delinquent juvenile shall be given a court hearing prior to the juvenile being sent to another state for care, treatment, and custody;

(3)        Provide that the state receiving a delinquent juvenile in one of its institutions shall act solely as agent for the state sending the delinquent juvenile;

(4)        Provide that the sending state shall at all times retain jurisdiction over delinquent juveniles sent to an institution in another state;

(5)        Provide for reasonable inspection of the institutions by the sending state;

(6)        Provide that the consent of the parent, guardian, person, or agency entitled to the legal custody of the delinquent juvenile shall be secured prior to the juvenile being sent to another state; and

(7)        Make provisions for any other matters and details as shall be necessary to protect the rights and equities of delinquent juveniles and of the cooperating states. (1963, c. 910, s. 1; 1965, c. 925, s. 1; 1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2811. (For contingent repeal - see note) Acceptance of federal and other aid.

§ 7B‑2811.  (For contingent repeal  see note) Acceptance of federal and other aid.

Any state party to this Compact may accept any and all donations, gifts, and grants of money, equipment, and services from the federal or any local government, or any agency thereof and from any person, firm, or corporation, for any of the purposes and functions of this Compact, and may receive and utilize, the same subject to the terms, conditions, and regulations governing such donations, gifts, and grants. (1963, c. 910, s. 1; 1965, c. 925, s. 1; 1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2812. (For contingent repeal - see note) Compact administrators.

§ 7B‑2812.  (For contingent repeal  see note) Compact administrators.

The governor of each state party to this Compact shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more efficiently the terms and provisions of this Compact. (1963, c. 910, s. 1; 1965, c. 925, s. 1; 1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2813. (For contingent repeal - see note) Execution of Compact.

§ 7B‑2813.  (For contingent repeal  see note) Execution of Compact.

This Compact shall become operative immediately upon its execution by any state as between it and any other state or states so executing. When executed it shall have the full force and effect of law within the state, the form of execution to be in accordance with the laws of the executing state. (1963, c. 910, s. 1; 1965, c. 925, s. 1; 1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2814. (For contingent repeal - see note) Renunciation.

§ 7B‑2814.  (For contingent repeal  see note) Renunciation.

This Compact shall continue in force and remain binding upon each executing state until renounced by it. Renunciation of this Compact shall be by the same authority which executed it, by sending six months' notice in writing of its intention to withdraw from the Compact to the other states party hereto. The duties and obligations of a renouncing state under G.S. 7B‑2807 hereof shall continue as to parolees and probationers residing therein at the time of withdrawal until retaken or finally discharged. Supplementary agreements entered into under G.S. 7B‑2810 hereof shall be subject to renunciation as provided by supplementary agreements and shall not be subject to the six months' renunciation notice of the present section. (1963, c. 910, s. 1; 1965, c. 925, s. 1; 1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2815. (For contingent repeal - see note) Severability.

§ 7B‑2815.  (For contingent repeal  see note) Severability.

The provisions of this Compact shall be severable and, if any phrase, clause, sentence, or provision of this Compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person, or circumstances is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person, or circumstances shall not be affected thereby. If this Compact shall be held contrary to the constitution of any state participating therein, the Compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. (1963, c. 910, s. 1; 1965, c. 925, s. 1; 1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2816. (For contingent repeal - see note) Authority of Governor to designate Compact Administrator.

§ 7B‑2816.  (For contingent repeal  see note) Authority of Governor to designate Compact Administrator.

Pursuant to said Compact, the Governor is hereby authorized and empowered to designate an officer who shall be the Compact Administrator and who, acting jointly with like officers of other party states, shall adopt rules and regulations to carry out more effectively the terms of the Compact. The Compact Administrator shall serve subject to the pleasure of the Governor. The Compact Administrator is hereby authorized, empowered, and directed to cooperate with all departments, agencies, and officers of and in the government of this State and its subdivisions in facilitating the proper administration of the Compact or of any supplementary agreement or agreements entered into by this State hereunder. (1963, c. 910, s. 2; 1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2817. (For contingent repeal - see note) Authority of Compact Administrator to enter into supplementary agreements.

§ 7B‑2817.  (For contingent repeal  see note) Authority of Compact Administrator to enter into supplementary agreements.

The Compact Administrator is hereby authorized and empowered to enter into supplementary agreements with appropriate officials of other states pursuant to the Compact. In the event that the supplementary agreement shall require or contemplate the use of any institution or facility of this State or require or contemplate the provision of any service by this State, the supplementary agreement shall have no force or effect until approved by the head of the department or agency under whose jurisdiction said institution or facility is operated or whose department or agency will be charged with the rendering of the service. (1963, c. 910, s. 3; 1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2818. (For contingent repeal - see note) Discharging financial obligations imposed by Compact or agreement.

§ 7B‑2818.  (For contingent repeal  see note) Discharging financial obligations imposed by Compact or agreement.

The Compact Administrator, subject to the approval of the Director of the Budget, may make or arrange for any payments necessary to discharge any financial obligations imposed upon this State by the Compact or by any supplementary agreement entered into thereunder. (1963, c. 910, s. 4; 1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2819. (For contingent repeal - see note) Enforcement of Compact.

§ 7B‑2819.  (For contingent repeal  see note) Enforcement of Compact.

The courts, departments, agencies, and officers of this State and subdivisions shall enforce this Compact and shall do all things appropriate to the effectuation of its purposes and intent which may be within their respective jurisdictions. (1963, c. 910, s. 5; 1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2820. (For contingent repeal - see note) Additional procedure for returning runaways not precluded.

§ 7B‑2820.  (For contingent repeal  see note) Additional procedure for returning runaways not precluded.

In addition to any procedure provided in G.S. 7B‑2804 and G.S. 7B‑2806 of the Compact for the return of any runaway juvenile, the particular states, the juvenile or the juvenile's parents, the courts, or other legal custodian involved may agree upon and adopt any other plan or procedure legally authorized under the laws of this State and the other respective party states for the return of any runaway juvenile. (1963, c. 910, s. 6; 1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2821. (For contingent repeal - see note) Proceedings for return of runaways under G.S. 7B-2804 of Compact; "juvenile" construed.

§ 7B‑2821.  (For contingent repeal  see note) Proceedings for return of runaways under G.S. 7B‑2804 of Compact; "juvenile" construed.

The judge of any court in North Carolina to which an application is made for the return of a runaway under the provisions of G.S. 7B‑2804 of the Interstate Compact on Juveniles shall hold a hearing thereon to determine whether for the purposes of the Compact the petitioner is entitled to the legal custody of the juvenile, whether or not it appears that the juvenile has in fact run away without consent, whether or not the juvenile is an emancipated minor, and whether or not it is in the best interests of the juvenile to compel the return of the juvenile to the state. The judge of any court in North Carolina, finding that a requisition for the return of a juvenile under the provisions of G.S. 7B‑2804 of the Compact is in order, shall upon request fix a reasonable time to be allowed for the purpose of testing the legality of the proceeding. The period of time for holding a juvenile in custody under the provisions of G.S. 7B‑2804 of the Compact for the protection and welfare of the juvenile, subject to the order of a court of this State, to enable the juvenile's return to another state party to the Compact pursuant to a requisition for return from a court of that state, shall not exceed 30 days. In applying the provisions of G.S. 7B‑2804 of the Compact to secure the return of a runaway from North Carolina, the courts of this State shall construe the word "juvenile" as used in this Article to mean any person who has not reached the person's eighteenth birthday. (1965, c. 925, s. 2; 1971, c. 1231, s. 2; 1977, c. 552; 1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2822. (For contingent repeal - see note) Interstate parole and probation hearing procedures for juveniles.

§ 7B‑2822.  (For contingent repeal  see note) Interstate parole and probation hearing procedures for juveniles.

Where supervision of a parolee or probationer is being administered pursuant to the Interstate Compact on Juveniles, the appropriate judicial or administrative authorities in this State shall notify the Compact Administrator of the sending state whenever, in their view, consideration should be given to retaking or reincarceration for a parole or a probation violation. Prior to giving of notification, a hearing shall be held in accordance with this Article within a reasonable time, unless the hearing is waived by the parolee or probationer. The appropriate officer or officers of this State shall, as soon as practicable, following termination of any hearing, report to the sending state, furnish a copy of the hearing record, and make recommendations regarding the disposition to be made of the parolee or probationer by the sending state. Pending any proceeding pursuant to this section, the appropriate officers of this State may take custody of and detain the parolee or probationer involved for a period not to exceed 10 days prior to the hearing and, if it appears to the hearing officer or officers that retaking or reincarceration is likely to follow, for a reasonable period after the hearing or waiver as may be necessary to arrange for retaking or the reincarceration. (1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2823. (For contingent repeal - see note) Hearing officers.

§ 7B‑2823.  (For contingent repeal  see note) Hearing officers.

Any hearing pursuant to this Article may be before the Administrator of the Interstate Compact on Juveniles, a deputy of the Administrator, or any other person authorized pursuant to the juvenile laws of this State to hear cases of alleged juvenile parole or probation violations, except that no hearing officer shall be the person making the allegation of violation. (1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2824. (For contingent repeal - see note) Due process at parole or probation violation hearing.

§ 7B‑2824.  (For contingent repeal  see note) Due process at parole or probation violation hearing.

With respect to any hearing pursuant to this Article, the parolee or probationer:

(1)        Shall have reasonable notice in writing of the nature and content of the allegations to be made, including notice that the purpose of the hearing is to determine whether there is probable cause to believe that the parolee or probationer has committed a violation that may lead to a revocation of parole or probation;

(2)        Shall be permitted to advise with any persons whose assistance the parolee or probationer reasonably desires, prior to the hearing;

(3)        Shall have the right to confront and examine any persons who have made allegations against the parolee or probationer, unless the hearing officer determines that confrontation would present a substantial present or subsequent danger of harm to the person or persons; and

(4)        May admit, deny, or explain the violation alleged and may present proof, including affidavits and other evidence, in support of the parolee's or probationer's contentions.

A record of the proceedings shall be made and preserved. (1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2825. (For contingent repeal - see note) Effect of parole or probation violation hearing outside State.

§ 7B‑2825.  (For contingent repeal  see note) Effect of parole or probation violation hearing outside State.

In any case of alleged parole or probation violation by a person being supervised in another state pursuant to the Interstate Compact on Juveniles, any appropriate judicial or administrative officer or agency in another state is authorized to hold a hearing on the alleged violation. Upon receipt of the record of a parole or probation violation hearing held in another state pursuant to a statute substantially similar to this Article, such record shall have the same standing and effect as though the proceeding of which it is a record was had before the appropriate officer or officers in this State, and any recommendations contained in or accompanying the record shall be fully considered by the appropriate officer or officers of this State in making disposition of the matter. (1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2826. (For contingent repeal - see note) Amendment to Interstate Compact on Juveniles concerning interstate rendition of juveniles alleged to be delinquent.

§ 7B‑2826.  (For contingent repeal  see note) Amendment to Interstate Compact on Juveniles concerning interstate rendition of juveniles alleged to be delinquent.

(a)        This amendment shall provide additional remedies and shall be binding only as among and between those party states which specifically execute the same.

(b)        All provisions and procedures of G.S. 7B‑2805 and G.S. 7B‑2806 of the Interstate Compact on Juveniles shall be construed to apply to any juvenile charged with being a delinquent by reason of a violation of any criminal law. Any juvenile, charged with being a delinquent by reason of violating any criminal law, shall be returned to the requesting state upon a requisition to the state where the juvenile may be found. A petition in the case shall be filed in a court of competent jurisdiction in the requesting state where the violation of criminal law is alleged to have been committed. The petition may be filed regardless of whether the juvenile has left the state before or after the filing of the petition. The requisition described in G.S. 7B‑2805 of the Compact shall be forwarded by the judge of the court in which the petition has been filed. (1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-2827. (For contingent repeal - see note) Out-of-State Confinement Amendment.

§ 7B‑2827.  (For contingent repeal  see note) Out‑of‑State Confinement Amendment.

(a)        The Out‑of‑State Confinement Amendment to the Interstate Compact on Juveniles is hereby enacted into law and entered into by this State with all other states legally joining therein in the form substantially as follows:

(1)        Whenever the fully constituted judicial or administrative authorities in a sending state shall determine that confinement of a probationer or reconfinement of a parolee is necessary or desirable, the officials may direct that the confinement or reconfinement be in an appropriate institution for delinquent juveniles within the territory of the receiving state, the receiving state to act in that regard solely as agent for the sending state.

(2)        Escapees and absconders who would otherwise be returned pursuant to G.S. 7B‑2805 of the Compact may be confined or reconfined in the receiving state pursuant to this amendment. In any case in which the information and allegations are required to be made and furnished in a requisition pursuant to G.S. 7B‑2805, the sending state shall request confinement or reconfinement in the receiving state. Whenever applicable, detention orders, as provided in G.S. 7B‑2805, may be employed pursuant to this paragraph preliminary to disposition of the escapee or absconder.

(3)        The confinement or reconfinement of a parolee, probationer, escapee, or absconder pursuant to this amendment shall require the concurrence of the appropriate judicial or administrative authorities of the receiving state.

(4)        As used in this amendment: (i) "sending state" means a sending state as that term is used in G.S. 7B‑2807 of the Compact or the state from which a delinquent juvenile has escaped or absconded within the meaning of G.S. 7B‑2805 of the Compact; (ii) "receiving state" means any state, other than the sending state, in which a parolee, probationer, escapee, or absconder may be found, provided that the state is a party to this amendment.

(5)        Every state which adopts this amendment shall designate at least one of its institutions for delinquent juveniles as a "Compact Institution" and shall confine persons therein as provided in subdivision (1) of this subsection unless the sending and receiving state in question shall make specific contractual arrangements to the contrary. All states party to this amendment shall have access to "Compact Institutions" at all reasonable hours for the purpose of inspecting the facilities thereof and for the purpose of visiting such of the State's delinquents as may be confined in the institution.

(6)        Persons confined in "Compact Institutions" pursuant to the terms of this Compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed from the "Compact Institution" for transfer to an appropriate institution within the sending state, for return to probation or parole, for discharge, or for any purpose permitted by the laws of the sending state.

(7)        All persons who may be confined in a "Compact Institution" pursuant to the provisions of this amendment shall be treated in a reasonable and humane manner. The fact of confinement or reconfinement in a receiving state shall not deprive any person so confined or reconfined of any rights which the person would have had if confined or reconfined in an appropriate institution of the sending state. No agreement to submit to confinement or reconfinement pursuant to the terms of this amendment may be construed as a waiver of any rights which the delinquent would have had if the person had been confined or reconfined in any appropriate institution of the sending state, except that the hearing or hearings, if any, to which a parolee, probationer, escapee, or absconder may be entitled (prior to confinement or reconfinement) by the laws of the sending state may be had before the appropriate judicial or administrative officers of the receiving state. In this event, said judicial and administrative officers shall act as agents of the sending state after consultation with appropriate officers of the sending state.

(8)        Any receiving state incurring costs or other expenses under this amendment shall be reimbursed in the amount of the costs or other expenses by the sending state unless the states concerned shall specifically otherwise agree. Any two or more states party to this amendment may enter into supplementary agreements determining a different allocation of costs as among themselves.

(9)        This amendment shall take initial effect when entered into by any two or more states party to the Compact and shall be effective as to those states which have specifically enacted this amendment. Rules and regulations necessary to effectuate the terms of this amendment may be adopted by the appropriate officers of those states which have enacted this amendment.

(b)        In addition to any institution in which the authorities of this State may otherwise confine or order the confinement of a delinquent juvenile, the authorities may, pursuant to the Out‑of‑State Confinement Amendment to the Interstate Compact on Juveniles, confine or order the confinement of a delinquent juvenile in a Compact Institution within another party state. (1979, c. 815, s. 1; 1998‑202, s. 6.)



§§ 7B-2828 through 7B-2899: Reserved for future codification purposes.

§§ 7B‑2828 through 7B‑2899: Reserved for future codification purposes.



§ 7B-2900. Definitions.

SUBCHAPTER III.  JUVENILE RECORDS.

Article 29.

Records and Social Reports of Cases of Abuse, Neglect, and Dependency.

§ 7B‑2900.  Definitions.

The definitions of G.S. 7B‑101 and G.S. 7B‑1501 apply to this Subchapter. (1998‑202, s. 6.)



§ 7B-2901. Confidentiality of records.

§ 7B‑2901.  Confidentiality of records.

(a)        The clerk shall maintain a complete record of all juvenile cases filed in the clerk's office alleging abuse, neglect, or dependency. The records shall be withheld from public inspection and, except as provided in this subsection, may be examined only by order of the court. The record shall include the summons, petition, custody order, court order, written motions, the electronic or mechanical recording of the hearing, and other papers filed in the proceeding. The recording of the hearing shall be reduced to a written transcript only when notice of appeal has been timely given. After the time for appeal has expired with no appeal having been filed, the recording of the hearing may be erased or destroyed upon the written order of the court.

The following persons may examine the juvenile's record maintained pursuant to this subsection and obtain copies of written parts of the record without an order of the court:

(1)        The person named in the petition as the juvenile;

(2)        The guardian ad litem;

(3)        The county department of social services; and

(4)        The juvenile's parent, guardian, or custodian, or the attorney for the juvenile or the juvenile's parent, guardian, or custodian.

(b)        The Director of the Department of Social Services shall maintain a record of the cases of juveniles under protective custody by the Department or under placement by the court, which shall include family background information; reports of social, medical, psychiatric, or psychological information concerning a juvenile or the juvenile's family; interviews with the juvenile's family; or other information which the court finds should be protected from public inspection in the best interests of the juvenile. The records maintained pursuant to this subsection may be examined only in the following circumstances:

(1)        The juvenile's guardian ad litem or the juvenile, including a juvenile who has reached age 18 or been emancipated, may examine the records.

(2)        A district or superior court judge of this State presiding over a civil matter in which the department is not a party may order the department to release confidential information, after providing the department with reasonable notice and an opportunity to be heard and then determining that the information is relevant and necessary to the trial of the matter before the court and unavailable from any other source. This subsection shall not be construed to relieve any court of its duty to conduct hearings and make findings required under relevant federal law before ordering the release of any private medical or mental health information or records related to substance abuse or HIV status or treatment. The department may surrender the requested records to the court, for in camera review, if surrender is necessary to make the required determinations.

(3)        A district or superior court judge of this State presiding over a criminal or delinquency matter shall conduct an in camera review before releasing to the defendant or juvenile any confidential records maintained by the department of social services, except those records the defendant or juvenile is entitled to pursuant to subdivision (1) of this subsection.

(4)        The department may disclose confidential information to a parent, guardian, custodian, or caretaker in accordance with G.S. 7B‑700.

(c)        In the case of a child victim, the court may order the sharing of information among such public agencies as the court deems necessary to reduce the trauma to the victim.

(d)        The court's entire record of a proceeding involving consent for an abortion on an unemancipated minor under Article 1A, Part 2 of Chapter 90 of the General Statutes is not a matter of public record, shall be maintained separately from any juvenile record, shall be withheld from public inspection, and may be examined only by order of the court, by the unemancipated minor, or by the unemancipated minor's attorney or guardian ad litem.  (1979, c. 815, s. 1; 1987, c. 297; 1994, Ex. Sess., c. 7, s. 1; 1995, c. 462, s. 4; c. 509, s. 5; 1997‑459, s. 2; 1998‑202, s. 6; 2001‑208, s. 10; 2001‑487, s. 101; 2009‑311, s. 18.)



§ 7B-2902. Disclosure in child fatality or near fatality cases.

§ 7B‑2902.  Disclosure in child fatality or near fatality cases.

(a)        The following definitions apply in this section:

(1)        Child fatality.  The death of a child from suspected abuse, neglect, or maltreatment.

(2)        Findings and information.  A written summary, as allowed by subsections (c) through (f) of this section, of actions taken or services rendered by a public agency following receipt of information that a child might be in need of protection. The written summary shall include any of the following information the agency is able to provide:

a.         The dates, outcomes, and results of any actions taken or services rendered.

b.         The results of any review by the State Child Fatality Prevention Team, a local child fatality prevention team, a local community child protection team, the Child Fatality Task Force, or any public agency.

c.         Confirmation of the receipt of all reports, accepted or not accepted by the county department of social services, for investigation of suspected child abuse, neglect, or maltreatment, including confirmation that investigations were conducted, the results of the investigations, a description of the conduct of the most recent investigation and the services rendered, and a statement of basis for the department's decision.

(3)        Near fatality.  A case in which a physician determines that a child is in serious or critical condition as the result of sickness or injury caused by suspected abuse, neglect, or maltreatment.

(4)        Public agency.  Any agency of State government or its subdivisions as defined in G.S. 132‑1(a).

(b)        Notwithstanding any other provision of law and subject to the provisions of subsections (c) through (f) of this section, a public agency shall disclose to the public, upon request, the findings and information related to a child fatality or near fatality if:

(1)        A person is criminally charged with having caused the child fatality or near fatality; or

(2)        The district attorney has certified that a person would be charged with having caused the child fatality or near fatality but for that person's prior death.

(c)        Nothing herein shall be deemed to authorize access to the confidential records in the custody of a public agency, or the disclosure to the public of the substance or content of any psychiatric, psychological, or therapeutic evaluations or like materials or information pertaining to the child or the child's family unless directly related to the cause of the child fatality or near fatality, or the disclosure of information that would reveal the identities of persons who provided information related to the suspected abuse, neglect, or maltreatment of the child.

(d)        Within five working days from the receipt of a request for findings and information related to a child fatality or near fatality, a public agency shall consult with the appropriate district attorney and provide the findings and information unless the agency has a reasonable belief that release of the information:

(1)        Is not authorized by subsections (a) and (b) of this section;

(2)        Is likely to cause mental or physical harm or danger to a minor child residing in the deceased or injured child's household;

(3)        Is likely to jeopardize the State's ability to prosecute the defendant;

(4)        Is likely to jeopardize the defendant's right to a fair trial;

(5)        Is likely to undermine an ongoing or future criminal investigation; or

(6)        Is not authorized by federal law and regulations.

(e)        Any person whose request is denied may apply to the appropriate superior court for an order compelling disclosure of the findings and information of the public agency. The application shall set forth, with reasonable particularity, factors supporting the application. The superior court shall have jurisdiction to issue such orders. Actions brought pursuant to this section shall be set down for immediate hearing, and subsequent proceedings in such actions shall be accorded priority by the appellate courts. After the court has reviewed the specific findings and information, in camera, the court shall issue an order compelling disclosure unless the court finds that one or more of the circumstances in subsection (d) of this section exist.

(f)         Access to criminal investigative reports and criminal intelligence information of public law enforcement agencies and confidential information in the possession of the State Child Fatality Prevention Team, the local teams, and the Child Fatality Task Force, shall be governed by G.S. 132‑1.4 and G.S. 7B‑1413 respectively. Nothing herein shall be deemed to require the disclosure or release of any information in the possession of a district attorney.

(g)        Any public agency or its employees acting in good faith in disclosing or declining to disclose information pursuant to this section shall be immune from any criminal or civil liability that might otherwise be incurred or imposed for such action.

(h)        Nothing herein shall be deemed to narrow or limit the definition of "public records" as set forth in G.S. 132‑1(a). (1997‑459, s. 1; 1998‑202, s. 6.)



§ 7B-3000. Juvenile court records.

Article 30.

Juvenile Records and Social Reports of Delinquency and Undisciplined Cases.

§ 7B‑3000.  Juvenile court records.

(a)        The clerk shall maintain a complete record of all juvenile cases filed in the clerk's office to be known as the juvenile record. The record shall include the summons and petition, any secure or nonsecure custody order, any electronic or mechanical recording of hearings, and any written motions, orders, or papers filed in the proceeding.

(b)        All juvenile records shall be withheld from public inspection and, except as provided in this subsection, may be examined only by order of the court. Except as provided in subsection (c) of this section, the following persons may examine the juvenile's record and obtain copies of written parts of the record without an order of the court:

(1)        The juvenile or the juvenile's attorney;

(2)        The juvenile's parent, guardian, or custodian, or the authorized representative of the juvenile's parent, guardian, or custodian;

(3)        The prosecutor;

(4)        Court counselors; and

(5)        Probation officers in the Division of Community Corrections of the Department of Correction, as provided in subsection (e1) of this section and in G.S. 15A‑1341(e).

Except as provided in subsection (c) of this section, the prosecutor may, in the prosecutor's discretion, share information obtained from a juvenile's record with magistrates and law enforcement officers sworn in this State, but may not allow a magistrate or law enforcement officer to photocopy any part of the record.

(c)        The court may direct the clerk to "seal" any portion of a juvenile's record. The clerk shall secure any sealed portion of a juvenile's record in an envelope clearly marked "SEALED: MAY BE EXAMINED ONLY BY ORDER OF THE COURT", or with similar notice, and shall permit examination or copying of sealed portions of a juvenile's record only pursuant to a court order specifically authorizing inspection or copying.

(d)        Any portion of a juvenile's record consisting of an electronic or mechanical recording of a hearing shall be transcribed only when notice of appeal has been timely given and shall be copied electronically or mechanically, only by order of the court. After the time for appeal has expired with no appeal having been filed, the court may enter a written order directing the clerk to destroy the recording of the hearing.

(e)        Notwithstanding any other provision of law, if the defendant in a criminal proceeding involving a Class A1 misdemeanor or a felony was less than 21 years of age at the time of the offense, information obtained pursuant to subsection (b) of this section regarding the juvenile's record of an adjudication of delinquency for an offense that would be a Class A1 misdemeanor or a felony if committed by an adult, where the adjudication occurred 18 months or less before the defendant reached 16 years of age or the adjudication occurred after the defendant reached 16 years of age, may be used by law enforcement, the magistrate, the courts, and the prosecutor for pretrial release, plea negotiating decisions, and plea acceptance decisions. Information obtained regarding any juvenile record shall remain confidential and shall not be placed in any public record.

(e1)      When a person is subject to probation supervision under Article 82 of Chapter 15A of the General Statutes, for an offense that was committed while the person was less than 25 years of age, that person's juvenile record of an adjudication of delinquency for an offense that would be a felony if committed by an adult may be examined without a court order by the probation officer in the Division of Community Corrections assigned to supervise the person for the purpose of assessing risk related to supervision.

Each judicial district manager in the Division of the Community Corrections shall designate a Division staff person in each county to obtain from the clerk, at the request of the probation officer assigned to supervise the person, any juvenile records authorized to be examined under this subsection. The judicial district manager shall inform the clerk in each county, in writing, of the designated staff person in the county. The designated staff person shall transfer any juvenile records obtained to the probation officer assigned to supervise the person.

Any copies of juvenile records obtained pursuant to this subsection shall continue to be withheld from public inspection and shall not become part of the public record in any criminal proceeding. Any copies of juvenile records shall be destroyed within 30 days of termination of the person's period of probation supervision. Any other information in the Division of Community Corrections records, relating to a person's juvenile record, shall remain confidential and shall be maintained or destroyed pursuant to guidelines established by the Department of Cultural Resources for the maintenance and destruction of Division of Community Corrections records.

(f)         The juvenile's record of an adjudication of delinquency for an offense that would be a Class A, B1, B2, C, D, or E felony if committed by an adult may be used in a subsequent criminal proceeding against the juvenile either under G.S. 8C‑1, Rule 404(b), or to prove an aggravating factor at sentencing under G.S. 15A‑1340.4(a), 15A‑1340.16(d), or 15A‑2000(e). The record may be so used only by order of the court in the subsequent criminal proceeding, upon motion of the prosecutor, after an in camera hearing to determine whether the record in question is admissible.

(g)        Except as provided in subsection (d) of this section, a juvenile's record shall be destroyed only as authorized by G.S. 7B‑3200 or by rules adopted by the Administrative Office of the Courts.  (1979, c. 815, s. 1; 1987, c. 297; 1994, Ex. Sess., c. 7, s. 1; 1995, c. 462, s. 4; c. 509, s. 5; 1997‑459, s. 2; 1998‑202, s. 6; 2000‑137, s. 3; 2002‑159, s. 26; 2009‑372, s. 1; 2009‑545, s. 2.)



§ 7B-3001. Other records relating to juveniles.

§ 7B‑3001.  Other records relating to juveniles.

(a)        The chief court counselor shall maintain a record of all cases of juveniles under supervision of juvenile court counselors, to be known as the juvenile court counselor's record. The juvenile court counselor's record shall include family background information; reports of social, medical, psychiatric, or psychological information concerning a juvenile or the juvenile's family; probation reports; interviews with the juvenile's family; or other information the court finds should be protected from public inspection in the best interests of the juvenile.

(b)        Unless jurisdiction of the juvenile has been transferred to superior court, all law enforcement records and files concerning a juvenile shall be kept separate from the records and files of adults and shall be withheld from public inspection. The following persons may examine and obtain copies of law enforcement records and files concerning a juvenile without an order of the court:

(1)        The juvenile or the juvenile's attorney;

(2)        The juvenile's parent, guardian, custodian, or the authorized representative of the juvenile's parent, guardian, or custodian;

(3)        The prosecutor;

(4)        Juvenile court counselors; and

(5)        Law enforcement officers sworn in this State.

Otherwise, the records and files may be examined or copied only by order of the court.

(c)        All records and files maintained by the Department pursuant to this Chapter shall be withheld from public inspection. The following persons may examine and obtain copies of the Department records and files concerning a juvenile without an order of the court:

(1)        The juvenile and the juvenile's attorney;

(2)        The juvenile's parent, guardian, custodian, or the authorized representative of the juvenile's parent, guardian, or custodian;

(3)        Professionals in the agency who are directly involved in the juvenile's case; and

(4)        Juvenile court counselors.

Otherwise, the records and files may be examined or copied only by order of the court. The court may inspect and order the release of records maintained by the Department.

(d)        When the Division of Community Corrections of the Department of Correction is authorized to access a juvenile record pursuant to G.S. 7B‑3000(e1), the Department may, at the request of the Division of Community Corrections, notify the Division of Community Corrections that there is a juvenile record of an adjudication of delinquency for an offense that would be a felony if committed by an adult for a person subject to probation supervision under Article 82 of Chapter 15A of the General Statutes and may notify the Division of Community Corrections of the county or counties where the adjudication of delinquency occurred.  (1979, c. 815, s. 1; 1987, c. 297; 1994, Ex. Sess., c. 7, s. 1; 1995, c. 462, s. 4; c. 509, s. 5; 1997‑459, s. 2; 1998‑202, s. 6; 2000‑137, s. 3; 2001‑490, s. 2.32; 2009‑372, s. 2; 2009‑545, s. 3.)



§ 7B-3100. Disclosure of information about juveniles.

Article 31.

Disclosure of Juvenile Information.

§ 7B‑3100.  Disclosure of information about juveniles.

(a)        The Department, after consultation with the Conference of Chief District Court Judges, shall adopt rules designating certain local agencies that are authorized to share information concerning juveniles in accordance with the provisions of this section. Agencies so designated shall share with one another, upon request and to the extent permitted by federal law and regulations, information that is in their possession that is relevant to any assessment of a report of child abuse, neglect, or dependency or the provision or arrangement of protective services in a child abuse, neglect, or dependency case by a local department of social services pursuant to the authority granted under Chapter 7B of the General Statutes or to any case in which a petition is filed alleging that a juvenile is abused, neglected, dependent, undisciplined, or delinquent and shall continue to do so until the protective services case is closed by the local department of social services, or if a petition is filed when the juvenile is no longer subject to the jurisdiction of juvenile court. Agencies that may be designated as "agencies authorized to share information" include local mental health facilities, local health departments, local departments of social services, local law enforcement agencies, local school administrative units, the district's district attorney's office, the Department of Juvenile Justice and Delinquency Prevention, and the Office of Guardian ad Litem Services of the Administrative Office of the Courts, and, pursuant to the provisions of G.S. 7B‑3000(e1), the Division of Community Corrections of the Department of Correction. Any information shared among agencies pursuant to this section shall remain confidential, shall be withheld from public inspection, and shall be used only for the protection of the juvenile and others or to improve the educational opportunities of the juvenile, and shall be released in accordance with the provisions of the Family Educational and Privacy Rights Act as set forth in 20 U.S.C. § 1232g. Nothing in this section or any other provision of law shall preclude any other necessary sharing of information among agencies. Nothing herein shall be deemed to require the disclosure or release of any information in the possession of a district attorney.

(b)        Disclosure of information concerning any juvenile under investigation or alleged to be within the jurisdiction of the court that would reveal the identity of that juvenile is prohibited except that publication of pictures of runaways is permitted with the permission of the parents and except as provided in G.S. 7B‑3102.  (1979, c. 815, s. 1; 1987, c. 297; 1994, Ex. Sess., c. 7, s. 1; 1995, c. 462, s. 4; c. 509, s. 5; 1997‑459, s. 2; 1998‑202, s. 6; 2000‑137, s. 3; 2006‑205, s. 2; 2007‑458, s. 4; 2009‑372, s. 3.)



§ 7B-3101. Notification of schools when juveniles are alleged or found to be delinquent.

§ 7B‑3101.  Notification of schools when juveniles are alleged or found to be delinquent.

(a)        Notwithstanding G.S. 7B‑3000, the juvenile court counselor shall deliver verbal and written notification of the following actions to the principal of the school that the juvenile attends:

(1)        A petition is filed under G.S. 7B‑1802 that alleges delinquency for an offense that would be a felony if committed by an adult;

(2)        The court transfers jurisdiction over a juvenile to superior court under G.S. 7B‑2200;

(3)        The court dismisses under G.S. 7B‑2411 the petition that alleges delinquency for an offense that would be a felony if committed by an adult;

(4)        The court issues a dispositional order under Article 25 of Chapter 7B of the General Statutes including, but not limited to, an order of probation that requires school attendance, concerning a juvenile alleged or found delinquent for an offense that would be a felony if committed by an adult; or

(5)        The court modifies or vacates any order or disposition under G.S. 7B‑2600 concerning a juvenile alleged or found delinquent for an offense that would be a felony if committed by an adult.

Notification of the school principal in person or by telephone shall be made before the beginning of the next school day. Delivery shall be made as soon as practicable but at least within five days of the action. Delivery shall be made in person or by certified mail. Notification that a petition has been filed shall describe the nature of the offense. Notification of a dispositional order, a modified or vacated order, or a transfer to superior court shall describe the court's action and any applicable disposition requirements. As used in this subsection, the term "offense" shall not include any offense under Chapter 20 of the General Statutes.

(b)        If the principal of the school the juvenile attends returns any notification as required by G.S. 115C‑404, and if the juvenile court counselor learns that the juvenile is transferring to another school, the juvenile court counselor shall deliver the notification to the principal of the school to which the juvenile is transferring. Delivery shall be made as soon as practicable and shall be made in person or by certified mail.

(c)        Principals shall handle any notification delivered under this section in accordance with G.S. 115C‑404.

(d)        For the purpose of this section, "school" means any public or private school in the State that is authorized under Chapter 115C of the General Statutes. (1997‑443, s. 8.29(e); 1998‑202, s. 6.)



§ 7B-3102. Disclosure of information about juveniles who escape.

§ 7B‑3102.  Disclosure of information about juveniles who escape.

(a)        Notwithstanding G.S. 7B‑2102(d) or any other law to the contrary, within 24 hours of the time a juvenile escapes from custody the Department shall release to the public the juvenile's first name, last initial, and photograph; the name and location of the institution from which the juvenile escaped, or if the juvenile's escape was not from an institution, the circumstances and location of the escape; and a statement, based on the juvenile's record, of the level of concern of the Department as to the juvenile's threat to self or to others, if the juvenile escapes from a detention facility, secure custody, or a youth development center and the juvenile has been adjudicated delinquent.

(b)        When a juvenile escapes from a detention facility or secure custody, the Department may release to the public within 24 hours the juvenile's first name, last initial, and photograph; the name and location of the institution from which the juvenile escaped, or if the juvenile's escape was not from an institution, the circumstances and location of the escape; and a statement, based on the juvenile's record, of the level of concern of the Department as to the juvenile's threat to self or to others if both of the following apply:

(1)        The juvenile is alleged to have committed an offense that would be a felony if committed by an adult.

(2)        The Department determines, based on the juvenile's record, that the juvenile presents a danger to self or others.

(c)        If a juvenile subject to subsection (a) or (b) of this section is returned to custody before the disclosure required or permitted is made, the Department shall not make the disclosure.

(d)        The Department shall maintain a photograph of every juvenile in its custody.

(e)        Before information is released to the public under this section, the Department shall make a reasonable effort to notify a parent, legal guardian, or custodian of the juvenile.  (2007‑458, s. 2; 2008‑169, s. 1.)



§ 7B-3200. Expunction of records of juveniles alleged or adjudicated delinquent and undisciplined.

Article 32.

Expunction of Juvenile Records.

§ 7B‑3200.  Expunction of records of juveniles alleged or adjudicated delinquent and undisciplined.

(a)        Any person who has attained the age of 18 years may file a petition in the court where the person was adjudicated undisciplined for expunction of all records of that adjudication.

(b)        Any person who has attained the age of 18 years may file a petition in the court where the person was adjudicated delinquent for expunction of all records of that adjudication provided:

(1)        The offense for which the person was adjudicated would have been a crime other than a Class A, B1, B2, C, D, or E felony if committed by an adult.

(2)        At least 18 months have elapsed since the person was released from juvenile court jurisdiction, and the person has not subsequently been adjudicated delinquent or convicted as an adult of any felony or misdemeanor other than a traffic violation under the laws of the United States or the laws of this State or any other state.

Records relating to an adjudication for an offense that would be a Class A, B1, B2, C, D, or E felony if committed by an adult shall not be expunged.

(c)        The petition shall contain, but not be limited to, the following:

(1)        An affidavit by the petitioner that the petitioner has been of good behavior since the adjudication and, in the case of a petition based on a delinquency adjudication, that the petitioner has not subsequently been adjudicated delinquent or convicted as an adult of any felony or misdemeanor other than a traffic violation under the laws of the United States, or the laws of this State or any other state;

(2)        Verified affidavits of two persons, who are not related to the petitioner or to each other by blood or marriage, that they know the character and reputation of the petitioner in the community in which the petitioner lives and that the petitioner's character and reputation are good; and

(3)        A statement that the petition is a motion in the cause in the case wherein the petitioner was adjudicated delinquent or undisciplined.

The petition shall be served upon the district attorney in the district wherein adjudication occurred. The district attorney shall have 10 days thereafter in which to file any objection thereto and shall be duly notified as to the date of the hearing on the petition.

(d)        If the court, after hearing, finds that the petitioner satisfies the conditions set out in subsections (a) or (b) of this section, the court shall order and direct the clerk and all law enforcement agencies to expunge their records of the adjudication including all references to arrests, complaints, referrals, petitions, and orders.

(e)        The clerk shall forward a certified copy of the order to the sheriff, chief of police, or other law enforcement agency.

(f)         Records of a juvenile adjudicated delinquent or undisciplined being maintained by the chief court counselor, an intake counselor, or a juvenile court counselor shall be retained or disposed of as provided by the Department, except that no records shall be destroyed before the juvenile reaches the age of 18 or 18 months have elapsed since the person was released from juvenile court jurisdiction, whichever occurs last.

(g)        Records of a juvenile adjudicated delinquent or undisciplined being maintained by personnel at a residential facility operated by the Department, shall be retained or disposed of as provided by the Department, except that no records shall be destroyed before the juvenile reaches the age of 18 or 18 months have elapsed since the person was released from juvenile court jurisdiction, whichever occurs last.

(h)        Any person who was alleged to be delinquent as a juvenile and has attained the age of 16 years, or was alleged to be undisciplined as a juvenile and has attained the age of 18 years, may file a petition in the court in which the person was alleged to be delinquent or undisciplined, for expunction of all juvenile records of the juvenile having been alleged to be delinquent or undisciplined if the court dismissed the juvenile petition without an adjudication that the juvenile was delinquent or undisciplined. The petition shall be served on the chief court counselor in the district where the juvenile petition was filed. The chief court counselor shall have 10 days thereafter in which to file a written objection in the court. If no objection is filed, the court may grant the petition without a hearing. If an objection is filed or the court so directs, a hearing shall be scheduled and the chief court counselor shall be notified as to the date of the hearing. If the court finds at the hearing that the petitioner satisfies the conditions specified herein, the court shall order the clerk and the appropriate law enforcement agencies to expunge their records of the allegations of delinquent or undisciplined acts including all references to arrests, complaints, referrals, juvenile petitions, and orders. The clerk shall forward a certified copy of the order of expunction to the sheriff, chief of police, or other appropriate law enforcement agency, and to the chief court counselor, and these specified officials shall immediately destroy all records relating to the allegations that the juvenile was delinquent or undisciplined.

(i)         The clerk of superior court in each county in North Carolina shall, as soon as practicable after each term of court in the clerk's county, file with the Administrative Office of the Courts, the names of those persons granted an expunction under the provisions of this section, and the Administrative Office of the Courts shall maintain a confidential file containing the names of persons granted an expunction. The information contained in such file shall be disclosed only to judges of the General Court of Justice of North Carolina for the purpose of ascertaining whether any person charged with an offense has been previously granted an expunction. (1979, c. 815, s. 1; 1989, c. 186; 1994, Ex. Sess., c. 7, s. 2; 1995, c. 509, s. 6; 1997‑443, s. 11A.118(a); 1998‑202, s. 6; 2000‑137, s. 3; 2001‑490, s. 2.33.)



§ 7B-3201. Effect of expunction.

§ 7B‑3201.  Effect of expunction.

(a)        Whenever a juvenile's record is expunged, with respect to the matter in which the record was expunged, the juvenile who is the subject of the record and the juvenile's parent may not be held thereafter under any provision of any laws to be guilty of perjury or otherwise giving a false statement by reason of the person's failure to recite or acknowledge such record or response to any inquiry made of the person for any purpose.

(b)        Notwithstanding subsection (a) of this section, in any delinquency case if the juvenile is the defendant and chooses to testify or if the juvenile is not the defendant and is called as a witness, the juvenile may be ordered to testify with respect to whether the juvenile was adjudicated delinquent. (1979, c. 815, s. 1; 1983 (Reg. Sess., 1984), c. 1037, s. 7; 1998‑202, s. 6.)



§ 7B-3202. Notice of expunction.

§ 7B‑3202.  Notice of expunction.

Upon expunction of a juvenile's record, the clerk shall send a written notice to the juvenile at the juvenile's last known address informing the juvenile that the record has been expunged and with respect to the matter involved, the juvenile may not be held thereafter under any provision of any laws to be guilty of perjury or otherwise giving a false statement by reason of the juvenile's failure to recite or acknowledge such record or response to any inquiry made of the juvenile for any purpose except that upon testifying in a delinquency proceeding, the juvenile may be required by a court to disclose that the juvenile was adjudicated delinquent. (1979, c. 815, s. 1; 1983 (Reg. Sess., 1984), c. 1037, s. 8; 1998‑202, s. 6.)



§ 7B-3300: Repealed by Session Laws 2005-276, s. 14.19(c), effective July 1, 2005.

Article 33.

Computation of Recidivism Rates.

§ 7B‑3300:  Repealed by Session Laws 2005‑276, s. 14.19(c), effective July 1, 2005.



§ 7B-3400. Juvenile under 18 subject to parents' control.

SUBCHAPTER IV.  PARENTAL AUTHORITY; EMANCIPATION.

Article 34.

Parental Authority over Juveniles.

§ 7B‑3400.  Juvenile under 18 subject to parents' control.

Notwithstanding any other provision of law, any juvenile under 18 years of age, except as provided in G.S. 7B‑3402 and G.S. 7B‑3403, shall be subject to the supervision and control of the juvenile's parents. (1969, c. 1080, s. 1; 1998‑202, s. 6.)



§ 7B-3401. Definitions.

§ 7B‑3401.  Definitions.

The definitions of G.S. 7B‑101 and G.S. 7B‑1501 apply to this Subchapter. (1998‑202, s. 6.)



§ 7B-3402. Exceptions.

§ 7B‑3402.  Exceptions.

This Article shall not apply to any juvenile under the age of 18 who is married or who is serving in the armed forces of the United States, or who has been emancipated. (1969, c. 1080, s. 2; 1998‑202, s. 6.)



§ 7B-3403. No criminal liability created.

§ 7B‑3403.  No criminal liability created.

This Article shall not be interpreted to place any criminal liability on a parent, guardian, or custodian for any act of the juvenile 16 years of age or older. (1969, c. 1080, s. 3; 1998‑202, s. 6.)



§ 7B-3404. Enforcement.

§ 7B‑3404.  Enforcement.

The provisions of this Article may be enforced by the parent, guardian, custodian, or person who has assumed the status and obligation of a parent without being awarded legal custody of the juvenile by a court to the juvenile by filing a civil action in the district court of the county where the juvenile can be found or the county of the plaintiff's residence. Upon the institution of such action by a verified complaint, alleging that the defendant juvenile has left home or has left the place where the juvenile has been residing and refuses to return and comply with the direction and control of the plaintiff, the court may issue an order directing the juvenile personally to appear before the court at a specified time to be heard in answer to the allegations of the plaintiff and to comply with further orders of the court. Such orders shall be served by the sheriff upon the juvenile and upon any other person named as a party defendant in such action. At the time of the issuance of the order directing the juvenile to appear, the court may in the same order, or by separate order, order the sheriff to enter any house, building, structure, or conveyance for the purpose of searching for the juvenile and serving the order and for the purpose of taking custody of the person of the juvenile in order to bring the juvenile before the court. Any order issued at said hearing shall be treated as a mandatory injunction and shall remain in full force and effect until the juvenile reaches the age of 18, or until further orders of the court. Within 30 days after the hearing on the original order, the juvenile, or anyone acting in the juvenile's behalf, may file a verified answer to the complaint. Upon the filing of an answer by or on behalf of the juvenile, any district court judge holding court in the county or district court district as defined in G.S. 7A‑133 where the action was instituted shall have jurisdiction to hear the matter, without a jury, and to make findings of fact, conclusions of law, and render judgment thereon. Appeals from the district court to the Court of Appeals shall be allowed as in civil actions generally. The district court issuing the original order or the district court hearing the matter after answer has been filed shall also have authority to order that any person named defendant in the order or judgment shall not harbor, keep, or allow the defendant juvenile to remain on the person's premises or in the person's home. Failure of any defendant to comply with the terms of said order or judgment shall be punishable as for contempt. (1969, c. 1080, s. 4; 1987 (Reg. Sess., 1988), c. 1037, s. 108; 1991 (Reg. Sess., 1992), c. 1031, s. 1; 1998‑202, s. 6.)



§ 7B-3500. Who may petition.

Article 35.

Emancipation.

§ 7B‑3500.  Who may petition.

Any juvenile who is 16 years of age or older and who has resided in the same county in North Carolina or on federal territory within the boundaries of North Carolina for six months next preceding the filing of the petition may petition the court in that county for a judicial decree of emancipation. (1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-3501. Petition.

§ 7B‑3501.  Petition.

The petition shall be signed and verified by the petitioner and shall contain the following information:

(1)        The full name of the petitioner and the petitioner's birth date, and state and county of birth;

(2)        A certified copy of the petitioner's birth certificate;

(3)        The name and last known address of the parent, guardian, or custodian;

(4)        The petitioner's address and length of residence at that address;

(5)        The petitioner's reasons for requesting emancipation; and

(6)        The petitioner's plan for meeting the petitioner's needs and living expenses which plan may include a statement of employment and wages earned that is verified by the petitioner's employer. (1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-3502. Summons.

§ 7B‑3502.  Summons.

A copy of the filed petition along with a summons shall be served upon the petitioner's parent, guardian, or custodian who shall be named as respondents. The summons shall include the time and place of the hearing and shall notify the respondents to file written answer within 30 days after service of the summons and petition. In the event that personal service cannot be obtained, service shall be in accordance with G.S. 1A‑1, Rule 4(j). (1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-3503. Hearing.

§ 7B‑3503.  Hearing.

The court, sitting without a jury, shall permit all parties to present evidence and to cross‑examine witnesses. The petitioner has the burden of showing by a preponderance of the evidence that emancipation is in the petitioner's best interests. Upon finding that reasonable cause exists, the court may order the juvenile to be examined by a psychiatrist, a licensed clinical psychologist, a physician, or any other expert to evaluate the juvenile's mental or physical condition. The court may continue the hearing and order investigation by a juvenile court counselor or by the county department of social services to substantiate allegations of the petitioner or respondents.

No husband‑wife or physician‑patient privilege shall be grounds for excluding any evidence in the hearing. (1979, c. 815, s. 1; 1998‑202, s. 6; 2001‑490, s. 2.34.)



§ 7B-3504. Considerations for emancipation.

§ 7B‑3504.  Considerations for emancipation.

In determining the best interests of the petitioner and the need for emancipation, the court shall review the following considerations:

(1)        The parental need for the earnings of the petitioner;

(2)        The petitioner's ability to function as an adult;

(3)        The petitioner's need to contract as an adult or to marry;

(4)        The employment status of the petitioner and the stability of the petitioner's living arrangements;

(5)        The extent of family discord which may threaten reconciliation of the petitioner with the petitioner's family;

(6)        The petitioner's rejection of parental supervision or support; and

(7)        The quality of parental supervision or support. (1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-3505. Final decree of emancipation.

§ 7B‑3505.  Final decree of emancipation.

After reviewing the considerations for emancipation, the court may enter a decree of emancipation if the court determines:

(1)        That all parties are properly before the court or were duly served and failed to appear and that time for filing an answer has expired;

(2)        That the petitioner has shown a proper and lawful plan for adequately providing for the petitioner's needs and living expenses;

(3)        That the petitioner is knowingly seeking emancipation and fully understands the ramifications of the act; and

(4)        That emancipation is in the best interests of the petitioner.

The decree shall set out the court's findings.

If the court determines that the criteria in subdivisions (1) through (4) are not met, the court shall order the proceeding dismissed. (1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-3506. Costs of court.

§ 7B‑3506.  Costs of court.

The court may tax the costs of the proceeding to any party or may, for good cause, order the costs remitted.

The clerk may collect costs for furnishing to the petitioner a certificate of emancipation which shall recite the name of the petitioner and the fact of the petitioner's emancipation by court decree and shall have the seal of the clerk affixed thereon. (1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-3507. Legal effect of final decree.

§ 7B‑3507.  Legal effect of final decree.

As of entry of the final decree of emancipation:

(1)        The petitioner has the same right to make contracts and conveyances, to sue and to be sued, and to transact business as if the petitioner were an adult.

(2)        The parent, guardian, or custodian is relieved of all legal duties and obligations owed to the petitioner and is divested of all rights with respect to the petitioner.

(3)        The decree is irrevocable.

Notwithstanding any other provision of this section, a decree of emancipation shall not alter the application of G.S. 14‑326.1 or the petitioner's right to inherit property by intestate succession. (1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-3508. Appeals.

§ 7B‑3508.  Appeals.

Any petitioner, parent, guardian, or custodian who is a party to a proceeding under this Article may appeal from any order of disposition to the Court of Appeals provided that notice of appeal is given in open court at the time of the hearing or in writing within 10 days after entry of the order. Entry of an order shall be treated in the same manner as entry of a judgment under G.S. 1A‑1, Rule 58 of the North Carolina Rules of Civil Procedure. Pending disposition of an appeal, the court may enter a temporary order affecting the custody or placement of the petitioner as the court finds to be in the best interests of the petitioner or the State. (1979, c. 815, s. 1; 1998‑202, s. 6; 1999‑309, s. 3.)



§ 7B-3509. Application of common law.

§ 7B‑3509.  Application of common law.

A married juvenile is emancipated by this Article.  All other common‑law provisions for emancipation are superseded by this Article. (1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-3600. Judicial authorization of emergency treatment; procedure.

Article 36.

Judicial Consent for Emergency Surgical or Medical Treatment.

§ 7B‑3600.  Judicial authorization of emergency treatment; procedure.

A juvenile in need of emergency treatment under Article 1A of Chapter 90 of the General Statutes, whose physician is barred from rendering necessary treatment by reason of parental refusal to consent to treatment, may receive treatment with court authorization under the following procedure:

(1)        The physician shall sign a written statement setting out:

a.         The treatment to be rendered and the emergency need for treatment;

b.         The refusal of the parent, guardian, custodian, or person who has assumed the status and obligation of a parent without being awarded legal custody of the juvenile by a court to consent to the treatment; and

c.         The impossibility of contacting a second physician for a concurring opinion on the need for treatment in time to prevent immediate harm to the juvenile.

(2)        Upon examining the physician's written statement prescribed in subdivision (1) of this section and finding:

a.         That the statement is in accordance with this Article, and

b.         That the proposed treatment is necessary to prevent immediate harm to the juvenile.

The court may issue a written authorization for the proposed treatment to be rendered.

(3)        In acute emergencies in which time may not permit implementation of the written procedure set out in subdivisions (1) and (2) of this section, the court may authorize treatment in person or by telephone upon receiving the oral statement of a physician satisfying the requirements of subdivision (1) of this section and upon finding that the proposed treatment is necessary to prevent immediate harm to the juvenile.

(4)        The court's authorization for treatment overriding parental refusal to consent should not be given without attempting to offer the parent an opportunity to state the reasons for refusal; however, failure of the court to hear the parent's objections shall not invalidate judicial authorization under this Article.

(5)        The court's authorization for treatment under subdivisions (1) and (2) of this section shall be issued in duplicate. One copy shall be given to the treating physician and the other copy shall be attached to the physician's written statement and filed as a juvenile proceeding in the office of the clerk of court.

(6)        The court's authorization for treatment undersubdivision (3) of this section shall be reduced to writing as soon as possible, supported by the physician's written statement as prescribed in subdivision (1) of this section and shall be filed as prescribed in subdivision (5) of this section.

The court's authorization for treatment under this Article shall have the same effect as parental consent for treatment.

Following the court's authorization for treatment and after giving notice to the juvenile's parent, guardian, or custodian the court shall conduct a hearing in order to provide for payment for the treatment rendered. The court may order the parent or other responsible parties to pay the cost of treatment. If the court finds the parent is unable to pay the cost of treatment, the cost shall be a charge upon the county when so ordered.

This Article shall operate as a remedy in addition to the provisions in G.S. 7B‑903, 7B‑2503, and 7B‑2506. (1979, c. 815, s. 1; 1998‑202, s. 6.)



§ 7B-3700. Consent required for bringing child into State for placement or adoption.

SUBCHAPTER V. PLACEMENT OF JUVENILES.

Article 37.

Placing or Adoption of Juvenile Delinquents or Dependents.

§ 7B‑3700.  Consent required for bringing child into State for placement or adoption.

(a)        No person, agency, association, institution, or corporation shall bring or send into the State any child for the purpose of giving custody of the child to some person in the State or procuring adoption by some person in the State without first obtaining the written consent of the Department of Health and Human Services.

(b)        The person with whom a child is placed for either of the purposes set out in subsection (a) of this section shall be responsible for the child's proper care and training. The Department of Health and Human Services or its agents shall have the same right of visitation and supervision of the child and the home in which it is placed as in the case of a child placed by the Department or its agents as long as the child shall remain within the State and until the child shall have reached the age of 18 years or shall have been legally adopted. (1931, c. 226, s. 1; 1947, c. 609, s. 1; 1973, c. 476, s. 138; 1997‑443, s. 11A.118(a); 1998‑202, s. 6.)



§ 7B-3701. Bond required.

§ 7B‑3701.  Bond required.

The Social Services Commission may, in its discretion, require of a person, agency, association, institution, or corporation which brings or sends a child into the State with the written consent of the Department of Health and Human Services, as provided by G.S. 7B‑3700, a continuing bond in a penal sum not in excess of one thousand dollars ($1,000) with such conditions as may be prescribed and such sureties as may be approved by the Department of Health and Human Services. Said bond shall be made in favor of and filed with the Department of Health and Human Services with the premium prepaid by the said person, agency, association, institution, or corporation desiring to place such child in the State. (1931, c. 226, s. 2; 1947, c. 609, s. 2; 1969, c. 982; 1973, c. 476, s. 138; 1997‑443, s. 11A.118(a); 1998‑202, s. 6.)



§ 7B-3702. Consent required for removing child from State.

§ 7B‑3702.  Consent required for removing child from State.

No child shall be taken or sent out of the State for the purpose of placing the child in a foster home or in a child‑caring institution without first obtaining the written consent of the Department of Health and Human Services. The foster home or child‑caring institution in which the child is placed shall report to the Department of Health and Human Services at such times as the Department of Health and Human Services may direct as to the location and well‑being of such child until the child shall have reached the age of 18 years or shall have been legally adopted. (1931, c. 226, s. 3; 1947, c. 609, s. 3; 1973, c. 476, s. 138; 1997‑443, s. 11A.118(a); 1998‑202, s. 6.)



§ 7B-3703. Violation of Article a misdemeanor.

§ 7B‑3703.  Violation of Article a misdemeanor.

Every person acting for himself or for an agency who violates any of the provisions of this Article or who shall intentionally make any false statements to the Social Services Commission or the Secretary or an employee thereof acting for the Department of Health and Human Services in an official capacity in the placing or adoption of juvenile delinquents or dependents shall, upon conviction thereof, be guilty of a Class 2 misdemeanor. (1931, c. 226, s. 7; 1957, c. 100, s. 1; 1973, c. 476, s. 138; 1993, c. 539, s. 823; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑443, s. 11A.118(a); 1998‑202, s. 6.)



§ 7B-3704. Definitions.

§ 7B‑3704.  Definitions.

The term "Department" wherever used in this Article shall be construed to mean the Department of Health and Human Services. The term "Secretary" wherever used in this Article shall be construed to mean the Secretary of the Department of Health and Human Services. (1931, c. 226, s. 8; 1957, c. 100, s. 1; 1973, c. 476, s. 138; 1997‑443, s. 11A.118(a); 1998‑202, s. 6.)



§ 7B-3705. Application of Article.

§ 7B‑3705.  Application of Article.

None of the provisions of this Article shall apply when a child is brought into or sent into, or taken out of, or sent out of the State, by the guardian of the person of such child, or by a parent, stepparent, grandparent, uncle or aunt of such child, or by a brother, sister, half brother, or half sister of such child, if such brother, sister, half brother, or half sister is 18 years of age or older. (1947, c. 609, s. 5; 1971, c. 1231, s. 1; 1998‑202, s. 6.)



§ 7B-3800. Adoption of Compact.

Article 38.

Interstate Compact on the Placement of Children.

§ 7B‑3800.  Adoption of Compact.

The Interstate Compact on the Placement of Children is hereby enacted into law and entered into with all other jurisdictions legally joining therein in a form substantially as contained in this Article. It is the intent of the General Assembly that Article 37 of this Chapter shall govern interstate placements of children between North Carolina and any other jurisdictions not a party to this Compact. It is the intent of the General Assembly that Chapter 48 of the General Statutes shall govern the adoption of children within the boundaries of North Carolina.

Article I. Purpose and Policy.

It is the purpose and policy of the party states to cooperate with each other in the interstate placement of children to the end that:

(a)        Each child requiring placement shall receive the maximum opportunity to be placed in a suitable environment and with persons or institutions having appropriate qualifications and facilities to provide a necessary and desirable degree and type of care.

(b)        The appropriate authorities in a state where a child is to be placed may have full opportunity to ascertain the circumstances of the proposed placement, thereby promoting full compliance with applicable requirements for the protection of the child.

(c)        The proper authorities of the state from which the placement is made may obtain the most complete information on the basis of which to evaluate a projected placement before it is made.

(d)        Appropriate jurisdictional arrangements for the care of children will be promoted.

Article II. Definitions.

As used in this Compact:

(a)        "Child" means a person who, by reason of minority, is legally subject to parental, guardianship or similar control.

(b)        "Sending agency" means a party state officer or employee thereof; a subdivision of a party state, or officer or employee thereof; a court of a party state; a person, corporation, association, charitable agency or other entity which sends, brings, or causes to be sent or brought any child to another party state.

(c)        "Receiving state" means the state to which a child is sent, brought, or caused to be sent or brought, whether by public authorities or private persons or agencies, and whether for placement with state or local public authorities of [or] for placement with private agencies or persons.

(d)        "Placement" means the arrangement for the care of a child in a family free or boarding home or in a child‑caring agency or institution but does not include any institution caring for the mentally ill, mentally defective, or epileptic or any institution primarily educational in character, and any hospital or other medical facility.

(e)        "Appropriate public authorities" as used in Article III shall, with reference to this State, mean the Department of Health and Human Services and said agency shall receive and act with reference to notices required by Article III.

(f)         "Appropriate authority in the receiving state" as used in paragraph (a) of Article V shall, with reference to this State, means the Secretary.

(g)        "Executive head" as used in Article VII means the Governor.

Article III. Conditions for Placement.

(a)        No sending agency shall send, bring, or cause to be sent or brought into any other party state any child for placement in foster care or as a preliminary to a possible adoption unless the sending agency shall comply with each and every requirement set forth in this Article and with the applicable laws of the receiving state governing the placement of children therein.

(b)        Prior to sending, bringing, or causing any child to be sent or brought into a receiving state for placement in foster care or as a preliminary to a possible adoption, the sending agency shall furnish the appropriate public authorities in the receiving state written notice of the intention to send, bring, or place the child in the receiving state. The notice shall contain:

(1)        The name, date, and place of birth of the child.

(2)        The identity and address or addresses of the parents or legal guardian.

(3)        The name and address of the person, agency or institution to or with which the sending agency proposes to send, bring, or place the child.

(4)        A full statement of the reasons for such proposed action and evidence of the authority pursuant to which the placement is proposed to be made.

(c)        Any public officer or agency in a receiving state which is in receipt of a notice pursuant to paragraph (b) of this Article may request of the sending agency, or any other appropriate officer or agency of or in the sending agency's state, and shall be entitled to receive therefrom, such supporting or additional information as it may deem necessary under the circumstances to carry out the purpose and policy of this Compact.

(d)        The child shall not be sent, brought, or caused to be sent or brought into the receiving state until the appropriate public authorities in the receiving state shall notify the sending agency, in writing, to the effect that the proposed placement does not appear to be contrary to the interests of the child.

Article IV. Penalty for Illegal Placement.

The sending, bringing, or causing to be sent or brought into any receiving state of a child in violation of the terms of this Compact shall constitute a violation of the laws respecting the placement of children of both the state in which the sending agency is located or from which it sends or brings the child and of the receiving state. Such violation may be punished or subjected to penalty in either jurisdiction in accordance with its laws. In addition to liability for any such punishment or penalty, any such violation shall constitute full and sufficient grounds for the suspension or revocation of any license, permit, or other legal authorization held by the sending agency which empowers or allows it to place, or care for children.

Article V. Retention of Jurisdiction.

(a)        The sending agency shall retain jurisdiction over the child sufficient to determine all matters in relation to the custody, supervision, care, treatment, and disposition of the child which it would have had if the child had remained in the sending agency's state, until the child is adopted, reaches majority, becomes self‑supporting or is discharged with the concurrence of the appropriate authority in the receiving state. Such jurisdiction shall also include the power to effect or cause the return of the child or its transfer to another location and custody pursuant to law. The sending agency shall continue to have financial responsibility for support and maintenance of the child during the period of the placement. Nothing contained herein shall defeat a claim of jurisdiction by a receiving state sufficient to deal with an act of delinquency or crime committed therein.

(b)        When the sending agency is a public agency, it may enter into an agreement with an authorized public or private agency in the receiving state providing for the performance of one or more services in respect of such case by the latter as agent for the sending agency.

(c)        Nothing in this Compact shall be construed to prevent a private charitable agency authorized to place children in the receiving state from performing services or acting as agent in that state for a private charitable agency of the sending state; nor to prevent the agency in the receiving state from discharging financial responsibility for the support and maintenance of a child who has been placed on behalf of the sending agency without relieving the responsibility set forth in paragraph (a) hereof.

Article VI. Institutional Care of Delinquent Children.

A child adjudicated delinquent may be placed in an institution in another party jurisdiction pursuant to this Compact, but no such placement shall be made unless the child is given a court hearing on notice to the parent or guardian with opportunity to be heard, prior to the child's being sent to such other party jurisdiction for institutional care and the court finds that:

(1)        Equivalent facilities for the child are not available in the sending agency's jurisdiction; and

(2)        Institutional care in the other jurisdiction is in the best interests of the child and will not produce undue hardship.

Article VII. Compact Administrator.

The executive head of each jurisdiction party to this Compact shall designate an officer who shall be general coordinator of activities under this Compact in the officer's jurisdiction and who, acting jointly with like officers of other party jurisdictions, shall have power to promulgate rules and regulations to carry out more effectively the terms and provisions of this Compact.

Article VIII. Limitations.

This Compact shall not apply to: (a) the sending or bringing of a child into a receiving state by the child's parent, stepparent, grandparent, adult brother or sister, adult uncle or aunt, or the child's guardian and leaving the child with any such relative or nonagency guardian in the receiving state. (b) Any placement, sending or bringing of a child into a receiving state pursuant to any other interstate compact to which both the state from which the child is sent or brought and the receiving state are party, or to any other agreement between said states which has the force of law.

Article IX. Enactment and Withdrawal.

This Compact shall be open to joinder by any state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and, with the consent of Congress, the government of Canada or any province thereof. It shall become effective with respect to any such jurisdiction when such jurisdiction has enacted the same into law. Withdrawal from this Compact shall be by the enactment of a statute repealing the same, but shall not take effect until two years after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the governor of each other party jurisdiction. Withdrawal of a party state shall not affect the rights, duties, and obligations under this Compact of any sending agency therein with respect to a placement made prior to the effective date of withdrawal.

Article X. Construction and Severability.

The provisions of this Compact shall be liberally construed to effectuate the purposes thereof. The provisions of this Compact shall be severable and if any phrase, clause, sentence, or provision of this Compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this Compact shall be held contrary to the constitution of any state party thereto, the Compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. (1971, c. 453, s. 1; 1973, c. 476, s. 138; 1983, c. 454, s. 8; 1997‑443, s. 11A.118(a); 1998‑202, s. 6; 1999‑423, s. 3.)



§ 7B-3801. Financial responsibility under Compact.

§ 7B‑3801.  Financial responsibility under Compact.

Financial responsibility for any child placed pursuant to the provisions of the Interstate Compact on the Placement of Children shall be determined in accordance with the provisions of Article V thereof in the first instance. However, in the event of partial or complete default of performance thereunder, the provisions of any other state laws fixing responsibility for the support of children also may be invoked. (1971, c. 453, s. 2; 1998‑202, s. 6.)



§ 7B-3802. Agreements under Compact.

§ 7B‑3802.  Agreements under Compact.

The officers and agencies of this State and its subdivisions having authority to place children are hereby empowered to enter into agreements with appropriate officers or agencies of or in other party states pursuant to paragraph (b) of Article V of the Interstate Compact on the Placement of Children. Any such agreement which contains a financial commitment or imposes a financial obligation on this State or subdivision or agency thereof shall not be binding unless it has the approval in writing of the Secretary of the Department of Health and Human Services in the case of the State and of the county director of social services in the case of a county or other subdivision of the State. (1971, c. 453, s. 2; 1973, c. 476, s. 138; 1997‑443, s. 11A.118(a); 1998‑202, s. 6.)



§ 7B-3803. Visitation, inspection or supervision.

§ 7B‑3803.  Visitation, inspection or supervision.

Any requirements for visitation, inspection or supervision of children, homes, institutions or other agencies in another party state which may apply under the laws of this State shall be deemed to be met if performed pursuant to an agreement entered into by appropriate officers or agencies of this State or a subdivision thereof as contemplated by paragraph (b) of Article V of the Interstate Compact on the Placement of Children. (1971, c. 453, s. 2; 1998‑202, s. 6.)



§ 7B-3804. Compact to govern between party states.

§ 7B‑3804.  Compact to govern between party states.

The provisions of Article 37 of this Chapter shall not apply to placements made pursuant to the Interstate Compact on the Placement of Children. (1971, c. 453, s. 2; 1998‑202, s. 6.)



§ 7B-3805. Placement of delinquents.

§ 7B‑3805.  Placement of delinquents.

Any court having jurisdiction to place delinquent children may place such a child in an institution or in another state pursuant to Article VI of the Interstate Compact on the Placement of Children and shall retain jurisdiction as provided in Article V thereof. (1971, c. 453, s. 2; 1998‑202, s. 6.)



§ 7B-3806. Compact Administrator.

§ 7B‑3806.  Compact Administrator.

The Governor is hereby authorized to appoint a Compact Administrator in accordance with the terms of said Article VII. (1971, c. 453, s. 2; 1998‑202, s. 6.)



§ 7B-3900. Legislative findings and purposes.

Article 39.

Interstate Compact on Adoption and Medical Assistance.

§ 7B‑3900.  Legislative findings and purposes.

(a)        Finding adoptive families for children, for whom state assistance is desirable pursuant to G.S. 108A‑49 and G.S. 108A‑50, and assuring the protection of the interests of the children affected during the entire assistance period require special measures when the adoptive parents move to another state or are residents of another state. Additionally, the provision of medical and other necessary services for children receiving State assistance encounters special difficulties when the provision of services takes place in another state.

(b)        In recognition of the need for special measures, the General Assembly authorizes the Secretary of the Department of Health and Human Services to enter into interstate agreements with agencies of other states for the protection of children on behalf of whom adoption assistance is being provided by the Department of Health and Human Services and to provide procedures for interstate adoption assistance payments, including payments for medical services. (1999‑190, s. 5.)



§ 7B-3901. Definitions.

§ 7B‑3901.  Definitions.

Unless the context requires otherwise, as used in this Article:

(1)        "Adoption assistance state" means the state that is a signatory to an adoption assistance agreement in a particular case.

(2)        "Residence state" means the state where the child is living.

(3)        "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, or any territory or possession subject to the jurisdiction of the United States. (1999‑190, s. 5.)



§ 7B-3902. Compacts authorized.

§ 7B‑3902.  Compacts authorized.

The Secretary of the Department of Health and Human Services may develop, participate in the development of, negotiate, and enter into one or more interstate compacts on behalf of this State with other states to implement this Article. When entered into, and for so long as it remains in force, such a compact shall have the full force and effect of law. (1999‑190, s. 5.)



§ 7B-3903. Content of compacts.

§ 7B‑3903.  Content of compacts.

(a)        A compact under this Article shall contain all of the following provisions:

(1)        A provision making it available for joinder by all states.

(2)        A provision for withdrawal from the compact upon written notice to the parties, with a period of at least one year between the date of the notice and effective date of the withdrawal.

(3)        A requirement that the protections afforded by or under the compact continue in force for the duration of the adoption assistance and apply to all children and their adoptive parents who, on the effective date of the withdrawal, are receiving adoption assistance from a party state other than the state in which they are a resident and have their principal place of abode.

(4)        A requirement that each instance of adoption assistance to which the compact applies be covered by an adoption assistance agreement in writing between the adoptive parents and the state child welfare agency of the state which undertakes to provide the adoption assistance and that any such agreement be expressly for the benefit of the adopted child and enforceable by the adoptive parents and the state child welfare agency providing the adoption assistance.

(5)        Any other provisions appropriate to implement the proper administration of the compact.

(b)        A compact entered into under this Article may contain any of the following provisions:

(1)        Provisions establishing procedures and entitlement to medical and other necessary social services for the child in accordance with applicable laws, even though the child and the adoptive parents are in a state other than the one responsible for or providing the services or the funds to defray part or all of the expense thereof.

(2)        Any other provisions appropriate or incidental to the proper administration of the compact. (1999‑190, s. 5.)



§ 7B-3904. Medical assistance.

§ 7B‑3904.  Medical assistance.

(a)        A child with special needs who is a resident of this State who is the subject of an adoption assistance agreement with another state shall be accepted as being entitled to receive medical assistance certification from this State upon the filing in the department of social services of the county in which the child resides a certified copy of the adoption assistance agreement obtained from the adoption assistance state.

(b)        The Division of Medical Assistance shall consider the holder of a medical assistance certification under this section to be entitled to the same medical benefits under the laws of this State as any other holder of a medical assistance certification and shall process and make payment on claims on account of that holder in the same manner and under the same conditions and procedures that apply to other recipients of medical assistance.

(c)        The provisions of this section apply only to medical assistance for children under adoption assistance agreements from states that have entered into a compact with this State under which the other state provides medical assistance to children with special needs under adoption assistance agreements made by this State. (1999‑190, s. 5.)



§ 7B-3905. Federal participation.

§ 7B‑3905.  Federal participation.

The Department of Health and Human Services, in connection with the administration of this Article and any compact entered into pursuant to this Article, shall include the provision of adoption assistance and medical assistance for which the federal government pays some or all of the cost in any state plan made pursuant to the Adoption Assistance and Child Welfare Act of 1980 (P.L. 96‑272), Titles IV (E) and XIX of the Social Security Act and any other applicable federal laws. The Department shall apply for and administer all relevant federal aid in accordance with law. (1999‑190, s. 5.)



§ 7B-3906. Compact Administrator.

§ 7B‑3906.  Compact Administrator.

The Secretary of the Department of Health and Human Services may appoint a Compact Administrator who shall be the general coordinator of activities under this Compact in this State and who, acting jointly with like officers of other party states, may promulgate rules to carry out more effectively the terms and provisions of this Compact. (1999‑190, s. 5.)



§ 7B-4000. (For effective date - see note) Short title.

Article 40.

Interstate Compact for Juveniles.

§ 7B‑4000.  (For effective date  see note) Short title.

This Article may be cited as "The Interstate Compact for Juveniles". (2005‑194, s. 1.)



§ 7B-4001. (For effective date - see note) Governor to execute Compact; form of Compact.

§ 7B‑4001.  (For effective date  see note) Governor to execute Compact; form of Compact.

The Governor of North Carolina is authorized and directed to execute a Compact on behalf of the State of North Carolina with any state of the United States legally joining therein in the form substantially as follows:

"Article I.

Purpose.

(a)        The compacting states to this Interstate Compact recognize that each state is responsible for the proper supervision or return of juveniles, delinquents, and status offenders who are on probation or parole and who have absconded, escaped, or run away from supervision and control and in so doing have endangered their own safety and the safety of others. The compacting states also recognize that each state is responsible for the safe return of juveniles who have run away from home and in doing so have left their state of residence. The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. § 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention  of crime.

(b)        It is the purpose of this Compact, through means of joint and cooperative action among the compacting states to:

(1)        Ensure that the adjudicated juveniles and status offenders subject to this Compact are provided adequate supervision and services in the receiving state as ordered by the adjudicating judge or parole authority in the sending state;

(2)        Ensure that the public safety interests of the citizens, including the victims of juvenile offenders, in both the sending and receiving states are adequately protected;

(3)        Return juveniles who have run away, absconded, or escaped from supervision or control, or have been accused of an offense to the state requesting their return;

(4)        Make contracts for the cooperative institutionalization in public facilities in member states for delinquent youth needing special services;

(5)        Provide for the effective tracking and supervision of juveniles;

(6)        Equitably allocate the costs, benefits, and obligations of the compacting states;

(7)        Establish procedures to manage the movement between states of juvenile offenders released to the community under the jurisdiction of courts, juvenile departments, or any other criminal or juvenile justice agency which has jurisdiction over juvenile offenders;

(8)        Ensure immediate notice to jurisdictions where defined offenders are authorized to travel or to relocate across state lines;

(9)        Establish procedures to resolve pending charges (detainers) against juvenile offenders prior to transfer or release to the community under the terms of this Compact;

(10)      Establish a system of uniform data collection on information pertaining to juveniles subject to this Compact that allows access by authorized juvenile justice and criminal justice officials and regular reporting of Compact activities to heads of state executive, judicial, and legislative branches and juvenile and criminal justice administrators;

(11)      Monitor compliance with rules governing interstate movement of juveniles and initiate interventions to address and correct noncompliance;

(12)      Coordinate training and education regarding the regulation of interstate movement of juveniles for officials involved in such activity; and

(13)      Coordinate the implementation and operation of the Compact with the Interstate Compact for the Placement of Children, the Interstate Compact for Adult Offender Supervision, and other compacts affecting juveniles particularly in those cases where concurrent or overlapping supervision issues arise.

(c)        It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of public policies and therefore are public business. Furthermore, the compacting states shall cooperate and observe their individual and collective duties and responsibilities for the prompt return and acceptance of juveniles subject to the provisions of this Compact. The provisions of this Compact shall be reasonably and liberally construed to accomplish the purposes and policies of the Compact.

Article II.

Definitions.

As used in this Compact, unless the context clearly requires a different construction:

(1)        "Bylaws" means those bylaws established by the Interstate Commission for its governance or for directing or controlling its actions or conduct.

(2)        "Compact Administrator" means the individual in each compacting state appointed pursuant to the terms of this Compact responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this Compact, the rules adopted by the Interstate Commission, and policies adopted by the State Council under this Compact.

(3)        "Compacting State" means any state which has enacted the enabling legislation for this Compact.

(4)        "Commissioner" means the voting representative of each compacting state appointed pursuant to Article III of this Compact.

(5)        "Court" means any court having jurisdiction over delinquent, neglected, or dependent children.

(6)        "Deputy Compact Administrator" means the individual, if any, in each compacting state appointed to act on behalf of a Compact Administrator pursuant to the terms of this Compact responsible for the administration and management of the state's supervision and transfer of juveniles subject to the terms of this compact, the rules adopted by the Interstate Commission, and policies adopted by the State Council under this Compact.

(7)        "Interstate Commission" means the Interstate Commission for Juveniles created by Article III of this Compact.

(8)        "Juvenile" means any person defined as a juvenile in any member state or by the rules of the Interstate Commission, including:

a.         Accused Delinquent.  A person charged with an offense that, if committed by an adult, would be a criminal offense;

b.         Adjudicated Delinquent.  A person found to have committed an offense that, if committed by an adult, would be a criminal offense;

c.         Accused Status Offender.  A person charged with an offense that would not be a criminal offense if committed by an adult;

d.         Adjudicated Status Offender.  A person found to have committed an offense that would not be a criminal offense if committed by an adult; and

e.         Nonoffender.  A person in need of supervision who has not been accused or adjudicated a status offender or delinquent.

(9)        "Noncompacting State" means any state which has not enacted the enabling legislation for this Compact.

(10)      "Probation" or "Parole" means any kind of supervision or conditional release of juveniles authorized under the laws of the compacting states.

(11)      "Rule" means a written statement by the Interstate Commission promulgated pursuant to Article VI of this Compact that is of general applicability, implements, interprets, or prescribes a policy or provision of the Compact, or an organizational, procedural, or practice requirement of the Commission, and has the force and effect of statutory law in a compacting state, and includes the amendment, repeal, or suspension of an existing rule.

(12)      "State" means a state of the United States, the District of Columbia or its designee, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands.

Article III.

Interstate Commission for Juveniles.

(a)        The compacting states hereby create the "Interstate Commission for Juveniles." The Commission shall be a body corporate and joint agency of the compacting states. The Commission shall have all the responsibilities, powers, and duties set forth herein, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this Compact.

(b)        The Interstate Commission shall consist of commissioners appointed by the appropriate appointing authority in each state pursuant to the rules and requirements of each compacting state and in consultation with the State Council for Interstate Juvenile Supervision created hereunder. The Commissioner shall be the compact administrator, deputy compact administrator, or designee from that state who shall serve on the Interstate Commission in such capacity under or pursuant to the applicable law of the compacting state.

(c)        In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners, but who are members of interested organizations. Such noncommissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general, Interstate Compact for Adult Offender Supervision, Interstate Compact for the Placement of Children, juvenile justice and juvenile corrections officials, and crime victims. All noncommissioner members of the Interstate Commission shall be ex officio, nonvoting members. The Interstate Commission may provide in its bylaws for such additional ex officio, nonvoting members, including members of other national organizations, in such numbers as shall be determined by the Commission.

(d)        Each compacting state represented at any meeting of the Commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

(e)        The Commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the compacting states, shall call additional meetings. Public notice shall be given of all meetings, and meetings shall be open to the public.

(f)         The Interstate Commission shall establish an executive committee, which shall include commission officers, members, and others as determined by the bylaws. The executive committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of rule making and/or amendment to the Compact. The executive committee shall oversee the day‑to‑day activities of the administration of the Compact managed by an executive director and Interstate Commission staff, administer enforcement and compliance with the provisions of the Compact, its bylaws and rules, and perform other duties as directed by the Interstate Commission or set forth in the bylaws.

(g)        Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person and shall not delegate a vote to another compacting state. However, a commissioner, in consultation with the state council, shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the compacting state at a specified meeting. The bylaws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication.

(h)        The Interstate Commission's bylaws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

(i)         Public notice shall be given of all meetings, and all meetings shall be open to the public, except as set forth in the Rules or as otherwise provided in the Compact. The Interstate Commission and any of its committees may close a meeting to the public where it determines by two‑thirds vote that an open meeting would be likely to:

(1)        Relate solely to the Interstate Commission's internal personnel practices and procedures;

(2)        Disclose matters specifically exempted from disclosure by statute;

(3)        Disclose trade secrets or commercial or financial information which is privileged or confidential;

(4)        Involve accusing any person of a crime or formally censuring any person;

(5)        Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6)        Disclose investigative records compiled for law enforcement purposes;

(7)        Disclose information contained in or related to examination, operating, or condition reports prepared by, or on behalf of or for the use of, the Interstate Commission with respect to a regulated person or entity for the purpose of regulation or supervision of such person or entity;

(8)        Disclose information, the premature disclosure of which would significantly endanger the stability of a regulated person or entity; or

(9)        Specifically relate to the Interstate Commission's issuance of a subpoena or its participation in a civil action or other legal proceeding.

(j)         For every meeting closed pursuant to this provision, the Interstate Commission's legal counsel shall publicly certify that, in the legal counsel's opinion, the meeting may be closed to the public and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in the minutes.

(k)        The Interstate Commission shall collect standardized data concerning the interstate movement of juveniles as directed through its rules which shall specify the data to be collected, the means of collection and data exchange, and reporting requirements. Such methods of data collection, exchange, and reporting shall insofar as is reasonably possible conform to up‑to‑date technology and coordinate its information functions with the appropriate repository of records.

Article IV.

Powers and Duties of the Interstate Commission.

(a)        The Interstate Commission shall have the following powers and duties:

(1)        To provide for dispute resolution among compacting states.

(2)        To promulgate rules to effect the purposes and obligations as enumerated in this Compact, which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this Compact.

(3)        To oversee, supervise, and coordinate the interstate movement of juveniles subject to the terms of this Compact and any bylaws adopted and rules promulgated by the Interstate Commission.

(4)        To enforce compliance with the Compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means including, but not limited to, the use of judicial process.

(5)        To establish and maintain offices which shall be located within one or more of the compacting states.

(6)        To purchase and maintain insurance and bonds.

(7)        To borrow, accept, hire, or contract for services of personnel.

(8)        To establish and appoint committees and hire staff which it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Article III of this Compact, which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

(9)        To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties, and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to, inter alia, conflicts of interest, rates of compensation, and qualifications of personnel.

(10)      To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of them.

(11)      To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve, or use any property, real, personal, or mixed.

(12)      To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed.

(13)      To establish a budget and make expenditures and levy dues as provided in Article VIII of this Compact.

(14)      To sue and be sued.

(15)      To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

(16)      To perform such functions as may be necessary or appropriate to achieve the purposes of this Compact.

(17)      To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

(18)      To coordinate education, training, and public awareness regarding the interstate movement of juveniles for officials involved in such activity.

(19)      To establish uniform standards of the reporting, collecting, and exchanging of data.

(b)        The Interstate Commission shall maintain its corporate books and records in accordance with the bylaws.

Article V.

Organization and Operation of the Interstate Commission.

(a)        Bylaws.  The Interstate Commission shall, by a majority of the members present and voting, within 12 months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the Compact, including, but not limited to:

(1)        Establishing the fiscal year of the Interstate Commission;

(2)        Establishing an executive committee and such other committees as may be necessary;

(3)        Providing for the establishment of committees governing any general or specific delegation of any authority or function of the Interstate Commission;

(4)        Providing reasonable procedures for calling and conducting meetings of the Interstate Commission and ensuring reasonable notice of each such meeting;

(5)        Establishing the titles and responsibilities of the officers of the Interstate Commission;

(6)        Providing a mechanism for concluding the operations of the Interstate Commission and the return of any surplus funds that may exist upon the termination of the Compact after the payment and/or reserving of all of its debts and obligations;

(7)        Providing "start‑up" rules for initial administration of the Compact; and

(8)        Establishing standards and procedures for compliance and technical assistance in carrying out the Compact.

(b)        Officers and Staff.  The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson and a vice‑chairperson, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice‑chairperson shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any ordinary and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a member and shall hire and supervise such other staff as may be authorized by the Interstate Commission.

(c)        Qualified Immunity, Defense, and Indemnification.  The Commission's executive director and employees shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to any actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities; provided, that any such person shall not be protected from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

The liability of any commissioner, or the employee or agent of a commissioner, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. Nothing in this subsection shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

The Interstate Commission shall defend the executive director or the employees or representatives of the Interstate Commission and, subject to the approval of the Attorney General of the state represented by any commissioner of a compacting state, shall defend such commissioner or the commissioner's representatives or employees in any civil action seeking to impose liability arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

The Interstate Commission shall indemnify and hold the commissioner of a compacting state, or the commissioner's representatives or employees, or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

Article VI.

Rule‑Making Functions of the Interstate Commission.

(a)        The Interstate Commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the Compact.

(b)        Rule making shall occur pursuant to the criteria set forth in this Article and the bylaws and rules adopted pursuant thereto. Such rule making shall substantially conform to the principles of the "Model State Administrative Procedures Act," 1981 Act, Uniform Laws Annotated, Vol. 16, p. 1 (2000), or such other administrative procedures acts, as the Interstate Commission deems appropriate consistent with due process requirements under the United States Constitution as now or hereafter interpreted by the United States Supreme Court. All rules and amendments shall become binding as of the date specified, as published with the final version of the rule as approved by the Commission.

(c)        When promulgating a rule, the Interstate Commission shall, at a minimum:

(1)        Publish the proposed rule's entire text stating the reason for that proposed rule;

(2)        Allow and invite any and all persons to submit written data, facts, opinions, and arguments, which information shall be added to the record and be made publicly available;

(3)        Provide an opportunity for an informal hearing if petitioned by 10 or more persons;

(4)        Promulgate a final rule and its effective date, if appropriate, based on input from state or local officials, or interested parties; and

(5)        Allow, not later than 60 days after a rule is promulgated, any interested person to file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principal office is located for judicial review of such rule.

(d)        If the court finds that the Interstate Commission's action is not supported by substantial evidence in the rule‑making record, the court shall hold the rule unlawful and set it aside. For purposes of this subsection, evidence is substantial if it would be considered substantial evidence under the Model State Administrative Procedures Act.

(e)        If a majority of the legislatures of the compacting states rejects a rule, those states may, by enactment of a statute or resolution in the same manner used to adopt the Compact, cause that rule to have no further force and effect in any compacting state.

(f)         The existing rules governing the operation of the Interstate Compact on Juveniles superseded by this act shall be null and void when all states, as defined in the Compact, have adopted The Interstate Compact for Juveniles.

(g)        Upon determination by the Interstate Commission that a state of emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rule‑making procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible but no later than 90 days after the effective date of the emergency rule.

Article VII.

Oversight, Enforcement, and Dispute Resolution by the Interstate Commission.

(a)        Oversight.  The Interstate Commission shall oversee the administration and operations of the interstate movement of juveniles subject to this Compact in the compacting states and shall monitor such activities being administered in noncompacting states which may significantly affect compacting states.

The courts and executive agencies in each compacting state shall enforce this Compact and shall take all actions necessary and appropriate to effectuate the Compact's purposes and intent. The provisions of this Compact and the rules promulgated hereunder shall be received by all the judges, public officers, commissions, and departments of the state government as evidence of the authorized statute and administrative rules, and all courts shall take judicial notice of the Compact and the rules. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this Compact which may affect the powers, responsibilities, or actions of the Interstate Commission, it shall be entitled to receive all service of process in any such proceeding and shall have standing to intervene in the proceeding for all purposes.

(b)        Dispute Resolution.  The compacting states shall report to the Interstate Commission on all issues and activities necessary for the administration of the Compact as well as issues and activities pertaining to compliance with the provisions of the Compact and its bylaws and rules.

The Interstate Commission shall attempt, upon the request of a compacting state, to resolve any disputes or other issues which are subject to the Compact and which may arise among compacting states and between compacting and noncompacting states. The Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this Compact using any or all means set forth in Article XI of this Compact.

Article VIII.

Finance.

(a)        The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization, and ongoing activities.

(b)        The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of each compacting state and the volume of interstate movement of juveniles in each compacting state and shall promulgate a rule binding upon all compacting states which governs said assessment.

(c)        The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

(d)        The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

Article IX.

The State Council.

Each member state shall create a State Council for Interstate Juvenile Supervision. While each state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups, and the compact administrator, deputy compact administrator, or designee. Each compacting state retains the right to determine the qualifications of the compact administrator or deputy compact administrator. Each state council will advise and may exercise oversight and advocacy concerning that state's participation in Interstate Commission activities and other duties as may be determined by that state, including, but not limited to, development of policy concerning operations and procedures of the Compact within that state.

Article X.

Compacting States, Effective Date, and Amendment.

(a)        Any state, the District of Columbia or its designee, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, and the Northern Marianas Islands, as defined in Article II of this Compact, is eligible to become a compacting state.

(b)        The Compact shall become effective and binding upon legislative enactment of the Compact into law by no less than 35 of the states. The initial effective date shall be the later of July 1, 2004, or upon enactment into law by the 35th jurisdiction. Thereafter, it shall become effective and binding as to any other compacting state upon enactment of the Compact into law by that state. The governors of nonmember states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the Compact by all states and territories of the United States.

(c)        The Interstate Commission may propose amendments to the Compact for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

Article XI.

Withdrawal, Default, Termination, and Judicial Enforcement.

(a)        Withdrawal.  Once effective, the Compact shall continue in force and remain binding upon each and every compacting state; provided that a compacting state may withdraw from the Compact by specifically repealing the statute which enacted the Compact into law.

The effective date of withdrawal is the effective date of the repeal.

The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this Compact in the withdrawing state. The Interstate Commission shall notify the other compacting states of the withdrawing state's intent to withdraw within 60 days of its receipt thereof.

The withdrawing state is responsible for all assessments, obligations, and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the Compact or upon such later date as determined by the Interstate Commission.

(b)        Technical Assistance, Fines, Suspension, Termination, and Default.  If the Interstate Commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this Compact, or the bylaws or duly promulgated rules, the Interstate Commission may impose any or all of the following penalties:

(1)        Remedial training and technical assistance as directed by the Interstate Commission;

(2)        Alternative Dispute Resolution;

(3)        Fines, fees, and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission; and

(4)        Suspension or termination of membership in the Compact, which shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted, and the Interstate Commission has therefore determined that the offending state is in default. Immediate notice of suspension shall be given by the Interstate Commission to the Governor, the Chief Justice, or the Chief Judicial Officer of the state, the majority and minority leaders of the defaulting state's legislature, and the state council.

The grounds for default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this Compact, the bylaws, or duly promulgated rules, and any other grounds designated in Commission bylaws and rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission and of the default pending a cure of the default. The Commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the Commission, the defaulting state shall be terminated from the Compact upon an affirmative vote of a majority of the compacting states, and all rights, privileges, and benefits conferred by this Compact shall be terminated from the effective date of termination.

Within 60 days of the effective date of termination of a defaulting state, the Commission shall notify the Governor, the Chief Justice or Chief Judicial Officer, the majority and minority leaders of the defaulting state's legislature, and the state council of the termination.

The defaulting state is responsible for all assessments, obligations, and liabilities incurred through the effective date of termination, including any obligations, the performance of which extends beyond the effective date of termination.

The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

Reinstatement following termination of any compacting state requires both a reenactment of the Compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

(c)        Judicial Enforcement.  The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its offices to enforce compliance with the provisions of the Compact and its duly promulgated rules and bylaws, against any compacting state in default. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation, including reasonable attorneys' fees.

(d)        Dissolution of Compact.  The Compact dissolves effective upon the date of the withdrawal or default of the compacting state, which reduces membership in the Compact to one compacting state.

Upon the dissolution of this Compact, the Compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded, and any surplus funds shall be distributed in accordance with the bylaws.

Article XII.

Severability and Construction.

(a)        The provisions of this Compact shall be severable, and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the Compact shall be enforceable.

(b)        The provisions of this Compact shall be liberally construed to effectuate its purposes.

Article XIII.

Binding Effect of Compact and Other Laws.

(a)        Other Laws.  Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this Compact.

All compacting states' laws, other than state Constitutions and other interstate compacts, conflicting with this Compact are superseded to the extent of the conflict.

(b)        Binding Effect of the Compact.  All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the compacting states.

All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

In the event any provision of this Compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers, or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective, and such obligations, duties, powers, or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers, or jurisdiction are delegated by law in effect at the time this Compact becomes effective." (2005‑194, s. 1.)



§ 7B-4002. (For effective date - see note) Implementation of the Compact.

§ 7B‑4002.  (For effective date  see note) Implementation of the Compact.

(a)        The North Carolina State Council for Interstate Juvenile Supervision is hereby established. The Secretary of the Department of Juvenile Justice and Delinquency Prevention, or the Secretary's designee, shall serve as the Compact Administrator for the State of North Carolina and as North Carolina's Commissioner to the Interstate Commission. The Secretary of the Department of Juvenile Justice and Delinquency Prevention, or the Secretary's designee, is a member of the State Council and serves as chairperson of the State Council. In addition to the chairperson, the State Council shall consist of 10 members as follows:

(1)        One member representing the executive branch, to be appointed by the Governor;

(2)        One member from a victim's assistance group, to be appointed by the Governor;

(3)        One at‑large member, to be appointed by the Governor;

(4)        One member of the Senate, to be appointed by the President Pro Tempore of the Senate;

(5)        One member of the House of Representatives, to be appointed by the Speaker of the House of Representatives;

(6)        A district court judge, to be appointed by the Chief Justice of the Supreme Court; and

(7)        Four members representing the juvenile court counselors, to be appointed by the Secretary of the Department of Juvenile Justice and Delinquency Prevention.

(b)        The State Council shall meet at least twice a year and may also hold special meetings at the call of the chairperson. All terms are for three years.

(c)        The State Council may advise the Compact Administrator on participation in the Interstate Commission activities and administration of the Compact.

(d)        The members of the State Council shall serve without compensation but shall be reimbursed for necessary travel and subsistence expenses in accordance with the policies of the Office of State Budget and Management.

(e)        The State Council shall act in an advisory capacity to the Secretary of the Department of Juvenile Justice and Delinquency Prevention concerning this State's participation in Interstate Commission activities and other duties as may be determined by each member state, including recommendations for policy concerning the operations and procedures of the Compact within this State.

(f)         The Governor shall by executive order provide for any other matters necessary for implementation of the Compact at the time that it becomes effective, and, except as otherwise provided for in this section, the State Council may promulgate rules or regulations necessary to implement and administer the Compact. (2005‑194, s. 1.)






Chapter 8 - Evidence.

§ 8-1. Printed statutes and certified copies evidence.

Chapter 8.

Evidence.

Article 1.

Statutes.

§ 8‑1.  Printed statutes and certified copies evidence.

All statutes, or joint resolutions, passed by the General Assembly may be read in evidence from the printed statute book; or a copy of any act of the General Assembly certified by the Secretary of State shall be received in evidence in every court. (1826, c. 7; R.C., c. 44, ss. 4, 5; Code, ss. 1339, 1340; Rev., ss. 1592, 1593; C.S., s. 1747.)



§ 8-2. Martin's collection of private acts.

§ 8‑2.  Martin's collection of private acts.

Any private act published by Francis X. Martin, in his collection of private acts, shall be received in evidence in every court. (1826, c. 7, s. 2; R.C., c. 44, s. 5; Code, s. 1340; Rev., s. 1593; C.S., s. 1748.)



§ 8-3. Laws of other states or foreign countries.

§ 8‑3.  Laws of other states or foreign countries.

(a)        A printed copy of a statute, or other written law, of another state, or of a territory, or of a foreign country, or a printed copy of a proclamation, edict, decree or ordinance, by the executive thereof, contained in a book or publication purporting or proved to have been published by the authority thereof, or proved to be commonly admitted as evidence of the existing law, in the judicial tribunals thereof, shall be evidence of the statute law, proclamation, edict, decree, or ordinance. The unwritten or common law of another state, or of a territory, or of a foreign country, may be proved as a fact by oral evidence. The books of the reports of cases, adjudged in the courts thereof, shall also be admitted as evidence of the unwritten or common law thereof.

(b)        Any party may exhibit a copy of the law of another state, territory, or foreign country copied from a printed volume of the laws of such state, territory, or country on file in

(1)        The offices of the Governor or the Secretary of State, and duly certified by the Secretary of State, or

(2)        The State Library and certified as provided in G.S. 125‑6, or

(3)        The Supreme Court Library and certified as provided in G.S. 7A‑13 (f). (1823, c. 1193, ss. 1, 3, P.R.; R.C., c. 44, s. 3; C.C.P., s. 360; Code, s. 1338; Rev., s. 1594; C.S., s. 1749; 1967, c. 565.)



§ 8-4. Judicial notice of laws of United States, other states and foreign countries.

§ 8‑4.  Judicial notice of laws of United States, other states and foreign countries.

When any question shall arise as to the law of the United States, or of any other state or territory of the United States, or of the District of Columbia, or of any foreign country, the court shall take notice of such law in the same manner as if the question arose under the law of this State. (1931, c. 30.)



§ 8-5. Town ordinances certified.

§ 8‑5.  Town ordinances certified.

In a trial in which the offense charged is the violation of a town ordinance, a copy of the ordinance alleged to have been violated, proven as provided in G.S. 160A‑79, shall be prima facie evidence of the existence of such ordinance. (1899, c. 277, s. 2; Rev., s. 1595; C.S., s. 1750; 1971, c. 381, s. 3; 1973, c. 1446, s. 17.)



§ 8-6. Copies certified by Secretary of State or State Archivist.

Article 2.

Grants, Deeds and Wills.

§ 8‑6.  Copies certified by Secretary of State or State Archivist.

Copies of the plats and certificates of survey, or their accompanying warrants, and all abstracts of grants, which may be filed in the office of the Secretary of State, or in the Department of Cultural Resources, which copies, upon certification by the Secretary of State as to those records in his office, or the State Archivist as to those records in the Department of Cultural Resources, as true copies, shall be as good evidence, in any court, as the original. (1822, c. 1154, P.R.; R.C., c. 44, s. 6; Code, s. 1341; Rev., s. 1596; C.S., s. 1751; 1961, c. 740, s. 1; 1973, c. 476, s. 48.)



§ 8-7. Certified copies of grants and abstracts.

§ 8‑7.  Certified copies of grants and abstracts.

For the purpose of showing title from the State of North Carolina to the grantee or grantees therein named and for the lands therein described, duly certified copies of all grants and of all memoranda and abstracts of grants on record in the office of the Secretary of State, or in the Department of Cultural Resources, given in abstract or in full, and with or without the signature of the Governor and the great seal of the State appearing upon such record, shall be competent evidence in the courts of this State or of the United States or of any territory of the United States, and in the absence of the production of the original grant shall be conclusive evidence of a grant from the State to the grantee or grantees named and for the lands described therein. (1915, c. 249, s. 1; C.S., s. 1752; 1961, c. 740, s. 2; 1973, c. 476, s. 48.)



§ 8-8. Certified copies of grants and abstracts recorded.

§ 8‑8.  Certified copies of grants and abstracts recorded.

Duly certified copies of such grants and of such memoranda and abstracts of grants may be recorded in the county where the lands therein described are situated, and the records thereof in such counties, or certified copies thereof, shall likewise be competent evidence for the purpose of showing title from the State of North Carolina to the grantee or grantees named and for the lands described therein. (1915, c. 249, s. 2; C.S., s. 1753.)



§ 8-9. Copies of grants certified by clerk of Secretary of State validated.

§ 8‑9.  Copies of grants certified by clerk of Secretary of State validated.

All copies of grants heretofore issued from the office of the Secretary of State, duly certified under the great seal of the State, and to which the name of the Secretary has been written or affixed by the clerk of the said Secretary of State, are hereby ratified and approved and declared to be good and valid copies of the  original grants and admissible in evidence in all courts of this State when duly registered in the counties in which the land lies; all such copies heretofore registered in said counties are hereby declared to be lawful and regular in all respects as if the same had been signed by the Secretary of State in person and duly registered. (1901, c. 613; Rev., s. 1597; C.S., s. 1754.)



§ 8-10. Copies of grants in Burke.

§ 8‑10.  Copies of grants in Burke.

Copies of grants issued by the State within the County of Burke prior to the destruction of the records of said county by General Stoneman in the year 1865, shall be admitted in evidence in all actions when the same are duly registered; and when the original grants are lost, destroyed or cannot be found after due search, it shall be presumed that the same were duly registered within the time prescribed by law, as provided upon the face of original grant. (1901, c. 513; Rev., s. 1610; C.S., s. 1755.)



§ 8-11. Copies of grants in Moore.

§ 8‑11.  Copies of grants in Moore.

Copies of grants for land situated in Moore County and the counties of which Moore was a part, entered in a book, and the book being certified under the seal of the Secretary of State, shall have the force and effect of the originals and be evidence in all courts. (1903, c. 214; Rev., s. 1613; C.S., s. 1756.)



§ 8-12. Copies of grants in Onslow.

§ 8‑12.  Copies of grants in Onslow.

The copies of grants made by the register of deeds of Onslow County under laws of 1907, chapter 434, of grants, abstracts of grants, and other documents pertaining to titles of land in Onslow County issued prior to the year 1800, and contained in a book called Book of Transcribed Grants Issued Prior to One Thousand Eight Hundred, duly authenticated as prescribed in said Chapter 434 of the laws of 1907, shall be received as evidence in all courts of the State, and certified copies therefrom shall be received as evidence. (1907, c. 434; C.S., s. 1757.)



§ 8-13. Certain deeds dated before 1835 evidence of due execution.

§ 8‑13.  Certain deeds dated before 1835 evidence of due execution.

In all actions hereafter instituted in which the title or ownership of any lands situated in North Carolina is at issue or in dispute, any deed or release, or a duly certified copy thereof, in which the people of the State of North Carolina are grantees and bearing date prior to the year 1835 and purporting to have been filed and recorded in the office of the Secretary of State of North Carolina prior to said year and now on file and of record in said office, and executed or purporting to have been executed by any person or persons as the representatives or agents or for or on behalf of any society, tribe, nation or aggregation of persons, whether signed or executed individually or in their representative capacity, and any such deed or release having been authorized to be executed by an act of the General Assembly of North Carolina by the properly authorized agents of such society, tribe, nation or aggregation of persons, shall be prima facie evidence that the person or persons signing or executing any such deed or release were the properly authorized agent or agents of such society, tribe, nation or aggregation of persons. Any recitals or statements of fact in any such deed or release shall be prima facie evidence of the truth thereof in any such actions. (1915, c. 75; C.S., s. 1758.)



§ 8-14. Certified copies of maps of Cherokee lands.

§ 8‑14.  Certified copies of maps of Cherokee lands.

Certified copies by the Secretary of State of the copies, or parts thereof, of the maps of the Cherokee lands and of the Cherokee Country, as provided for and described in Chapter 175 of the laws of 1911, shall have the same force and effect and be entitled to the same force and effect as evidence as certified copies of the whole or parts of the original maps. (1911, c. 175; C.S., s. 1759.)



§ 8-15. Certified copies of certain surveys and maps obtained from the State of Tennessee.

§ 8‑15.  Certified copies of certain surveys and maps obtained from the State of Tennessee.

A certified copy of the report of the survey made by the North Carolina commissioners, McDowell, Vance and Matthews, of that portion of the State of Tennessee extending from a point on the Virginia line to a point on the Smoky Mountain west of the Pigeon River, as obtained and filed by the Secretary of State under the provisions of Chapter 162 of the laws of 1913, shall, when certified under the hand and seal of the Secretary of State, be competent evidence in the trial of any action in the courts of the State. (1913, c. 162; C.S., s. 1760.)



§ 8-16. Evidence of title under H.E. McCulloch grants.

§ 8‑16.  Evidence of title under H.E. McCulloch grants.

In all actions or suits, wherein it may be necessary for either party to prove title, by virtue of a grant or grants made by the king of Great Britain or Earl Granville to Henry McCulloch, or Henry Eustace McCulloch, it shall be sufficient for such party, in the usual manner, to give evidence of the grant or conveyance from the king of Great Britain or Earl Granville to the said Henry McCulloch, or Henry Eustace McCulloch, and the mesne conveyances thereafter, without giving any evidence of the deed or deeds of release, relinquishment or confirmation of Earl Granville to the said Henry McCulloch, or Henry Eustace McCulloch, or the power or powers of attorney by which the conveyances from the said Henry McCulloch, or Henry Eustace McCulloch, purport to have been made. (1819, c. 1021, P.R.; R.C., c. 44, s. 1; Code, s. 1336; Rev., s. 1600; C.S., s. 1761.)



§ 8-17. Conveyances or certified copies evidence of title under McCulloch.

§ 8‑17.  Conveyances or certified copies evidence of title under McCulloch.

In all trials where the title of either plaintiff or defendant shall be derived from Henry Eustace McCulloch, or Henry McCulloch, out of their tracts numbers one and three, it shall not be required of such party to produce, in support of his title, either the original grant from the crown to the proprietors, or a registered copy thereof; but in all such cases the grant or deed executed by such reputed proprietors, or by his or their lawful attorney, or a certified copy thereof, shall be deemed and held sufficient proof of the title of such proprietors, in the same manner as though the original grants were produced in evidence. (1807, c. 724, P.R.; R.C., c. 44, s. 2; Code, s. 1337; Rev., s. 1601; C.S., s. 1762.)



§ 8-18. Certified copies of registered instruments evidence.

§ 8‑18.  Certified copies of registered instruments evidence.

A copy of the record of any deed, mortgage, power of attorney, or other instrument required or allowed to be registered, duly authenticated by the certificate and official seal of the register of deeds of the county where the original or duly certified copy has been registered, may be given in evidence in any of the courts of the State where the original of such copy would be admitted as evidence, although the party offering the same shall be entitled to the possession of the original, and shall not account for the nonproduction thereof, unless by a rule or order of the court, made upon affidavit suggesting some material variance from the original in such registry or other sufficient grounds, such party shall have been previously required to produce the original, in which case the same shall be produced or its absence duly accounted for according to the course and practice of the court. (1846, c. 68, s. 1; R.C., c. 37, s. 16; Code, s. 1251; 1893, c. 119, s. 2; Rev., s. 1598; C.S., s. 1763.)



§ 8-19. Common survey of contiguous tracts evidence.

§ 8‑19.  Common survey of contiguous tracts evidence.

Whenever any person owns several tracts of land which are contiguous or adjoining, but held under different deeds and different surveys, it may be lawful for any such person to have all such bodies of land included in one common survey by running around the lines of the outer tracts, and thereupon the possession of any part of said land covered by such common survey shall be deemed and held in law as a possession of the whole and every part thereof: Provided, that nothing in this section shall be construed to affect the rights or claims of persons which have already accrued to any part of said land. In all cases where such common surveys are made as directed by this section, the same may be recorded and registered as in cases of deeds, and shall be evidence in like manner. (1869‑70, c. 34, ss. 1, 2; Code, s. 1277; Rev., s. 1505; C.S., s. 1764.)



§ 8-20: Repealed by Session Laws 1993, c. 288, s. 1.

§ 8‑20:  Repealed by Session Laws 1993, c.  288, s. 1.



§ 8-21. Deeds and records thereof lost, presumed to be in due form.

§ 8‑21.  Deeds and records thereof lost, presumed to be in due form.

Whenever it is shown in any judicial proceeding that a deed or conveyance of real estate has been lost or destroyed, and that the same had been registered, and that the register's book containing the copy has been destroyed by fire or other accident, so that a copy thereof cannot be had, it shall be presumed and held, unless the contents be shown to have been otherwise, that such deed or conveyance transferred an estate in fee simple, if the grantor was entitled to such an estate at the time of conveyance, and that it was made upon sufficient consideration. (1854, c. 17; R.C., c. 44, s. 14; Code, s. 1348; Rev., s. 1602; C.S., s. 1766.)



§ 8-22. Local: recitals in tax deeds in Haywood and Henderson.

§ 8‑22.  Local: recitals in tax deeds in Haywood and Henderson.

In all legal controversies touching lands in the Counties of Haywood and Henderson, in which either party shall claim title under any sale for taxes alleged to have been due and laid, in and for the year one thousand seven hundred and ninety‑six, or any preceding year, the recital contained in the deed or assurance, made by the sheriff or other officer conveying or assuring the same, of the taxes having been laid and assessed, and of the same having remained due and unpaid, shall be held and taken to be prima facie evidence of the truth of each and every of the matters so recited. (R.C., c. 44, s. 11; Code, s. 1346; Rev., s. 1606, C.S., s. 1767.)



§ 8-22.1. Local: tax deeds in Richmond.

§ 8‑22.1.  Local: tax deeds in Richmond.

Proof of execution and delivery of a deed recorded before 1971 to a grantee by the sheriff of Richmond County pursuant to sale under execution in a tax foreclosure proceeding brought by Richmond County under G.S. 105‑375 establishes a presumption that all notices required by G.S. 105‑375 and Article 29B of Chapter 1 of the General Statutes were duly given and served, as required by law, to all persons entitled to receive the notices. (1981, c. 517.)



§ 8-23. Local: copies of records from Tyrrell.

§ 8‑23.  Local: copies of records from Tyrrell.

Copies of records of the County of Tyrrell between the years one thousand seven hundred and thirty‑five and one thousand seven hundred and ninety‑nine, when copied in a book and certified to by the clerk of the Superior Court of Tyrrell County as to the records of his office and by the register of deeds as to the records of his office, and deposited in their respective offices in Washington County, shall be treated in all respects as original records and received as evidence in all courts of Washington County. (1903, c. 199; Rev., s. 1612, C.S., s. 1768.)



§ 8-24. Local: records of partition in Duplin.

§ 8‑24.  Local: records of partition in Duplin.

The transcripts made by the clerk of the Superior Court of Duplin County, in accordance with Chapter three hundred and ninety‑ five of the laws of one thousand nine hundred and seven, of the reports of committees relating to the partition of real estate on file in his office prior and up to the year one thousand eight hundred and fifty‑six, entered and indexed in a book entitled Reports of Committees, A, and the reports of committees beginning with and subsequent to the year one thousand eight hundred and fifty‑six, entered and indexed in a book entitled Reports of Committees, B, shall be as competent evidence as are the original reports of the committees. (1907, c. 395, ss. 3, 4; C.S., s. 1769.)



§ 8-25. Local: records of wills in Duplin.

§ 8‑25.  Local: records of wills in Duplin.

The transcripts made by the clerk of the Superior Court of Duplin County, in accordance with Chapter three hundred and ninety‑ five of the laws of one thousand nine hundred and seven, of all wills and entries of probate and dates of registration appearing on the same, on file in his office prior and up to the January term of the County Court of Duplin County, one thousand eight hundred and thirty, and entered in a book designated as Records of Wills, A, and duly indexed as provided by law, shall be as competent evidence in any court as are the originals of such wills. (1907, c. 395, ss. 1, 2; C.S., s. 1770.)



§ 8-26. Local: records of deeds and wills in Anson.

§ 8‑26.  Local: records of deeds and wills in Anson.

The copies of the deeds and deed books and of the wills and will books made in Anson County under the act of March second, one thousand nine hundred and five, shall have the same force and effect as the original deeds and deed books copied and as the original wills and will books copied, and shall take the place of said original deeds and deed books and wills and will books as evidence in all court procedure; and wherever said deed books or will books are ordered or directed to be produced in court by subpoena or other order of court,  the copies made under such act shall be produced, unless the court shall specially order the production of the original books, and the copies so produced in court shall have the same validity and effect and be used for the same purposes, with the same effect, as the original books. (1905, c. 663, s. 3; Rev., s. 1615; C.S., s. 1771.)



§ 8-27. Local: records of wills in Brunswick.

§ 8‑27.  Local: records of wills in Brunswick.

Under the provisions of Chapter one hundred and six of the laws of one thousand nine hundred and eight, authorizing and directing that all unrecorded wills, dated prior to January first, one thousand eight hundred and seventy‑five, on file in the office of the clerk of the Superior Court of Brunswick County, and which have been duly proved in the form required by law, and bearing the adjudication certificate of the proper officer, shall be recorded in the books of wills in the said office and properly indexed; that all wills recorded in the minutes of the court of pleas and quarter sessions or other books of record in said office shall be transcribed and indexed in the book of wills in said office; and that all wills recorded in the office of the register of deeds of said county shall be properly indexed in the book kept for the purpose in the office of the clerk of the superior court of the county; the record of any instrument or certified copy thereof, recorded under the provisions of this Article, shall be admitted in evidence in the trial of any cause, subject to the same rules upon which other wills are admitted. (1908, s. 106; C.S., s. 1772.)



§ 8-28. Copies of wills.

§ 8‑28.  Copies of wills.

Copies of wills, duly certified by the proper officer, may be given in evidence in any proceeding wherein the contents of the will may be competent evidence. (1784, c. 225, s. 6, P.R.; R.C., c. 119, s. 21; Code, s. 2175; Rev., s. 1603; C.S., s. 1773.)



§ 8-29. Copies of wills in Secretary of State's office.

§ 8‑29.  Copies of wills in Secretary of State's office.

Copies of wills filed or recorded in the office of the Secretary of State, attested by the Secretary, may be given in evidence in any court, and shall be taken as sufficient proof of the devise of real estate, and are declared good and effectual to pass the estate therein devised: Provided, that no such will may be given in evidence in any court nor taken as sufficient proof of the devise unless a certificate of probate appear thereon. (1852, c. 172; R.C., c. 44, s. 12; 1856‑7, c. 22; Code, s. 2181; Rev., s. 1607; C.S., s. 1774.)



§ 8-30. Copies of wills recorded in wrong county.

§ 8‑30.  Copies of wills recorded in wrong county.

Whereas, by reason of the uncertainty of the boundary lines of many of the counties of the State, wills have been proved, recorded and registered in the wrong county, whereby titles are insecure; for remedy whereof: The registry or duly certified copy of the record of any will, duly recorded, may be given in evidence in any of the courts of this State. (1858‑9, c. 18; Code, s. 2182; Rev., s. 1608; C.S., s. 1775.)



§ 8-31. Copy of will proved and lost before recorded.

§ 8‑31.  Copy of will proved and lost before recorded.

When any will which has been proved and ordered to be recorded was destroyed during the war between the states, before it was recorded, a copy of such will, so entitled to be admitted to record, though not certified by any officer, shall, when the court shall be satisfied of the genuineness thereof, be ordered to be recorded, and shall be received in evidence whenever the original or duly certified exemplification would be; and such copies may be proved and admitted to record under the same rules, regulations and restrictions as are prescribed in Chapter 98 entitled Burnt and Lost Records. (1866‑7, c. 127; Code, s. 2183; Rev., s. 1609; C.S., s. 1776.)



§ 8-32. Certified copies of deeds and wills from other states.

§ 8‑32.  Certified copies of deeds and wills from other states.

In cases where inhabitants of other states or territories, by will or deed, devise or convey property situated in this State, and the original will or deed cannot be obtained for registration in the county where the land lies, or where the property shall be in dispute, a copy of said will or deed (after the same has been proved and registered or deposited, agreeable to the laws of the state where the person died or made the same) being properly certified, either according to the act of Congress or by the proper officer of the said  state or territory, shall be read as evidence. (1802, c. 623, P.R.; R.C., c. 44, s. 9; Code, s. 1344; Rev., s. 1619; C.S., s. 1777.)



§ 8-33. Copies of lost records in Bladen.

§ 8‑33.  Copies of lost records in Bladen.

The clerk of the Superior Court of Bladen County shall transcribe the judgment docket and index books and the will books in his office, and all other books in said office containing records made since the year one thousand eight hundred and sixty‑eight, and the records so transcribed shall have the same force and effect as the original records would have, and shall be received in evidence as the original records and be prima facie evidence of their correctness and of the sufficiency of their probate, though the probates are lost and are not transcribed. (1895, c. 415; 1903, c. 65; Rev., s. 1611; C.S., s. 1778.)



§ 8-34. Copies of official writings.

Article 3.

Public Records.

§ 8‑34.  Copies of official writings.

(a)        Copies of all official bonds, writings, papers, or documents, recorded or filed as records in any court, or public office, or lodged in the office of the Governor, Treasurer, Auditor, Secretary of State, Attorney General, Adjutant General, or the State Department of Cultural Resources, shall be as competent evidence as the originals, when certified by the keeper of such records or writings under the seal of the keeper's office when there is such seal, or under the keeper's hand when there is no such seal, unless the court shall order the production of the original. Copies of the records of the board of county commissioners shall be evidence when certified by the clerk of the board under the clerk's hand and seal of the county.

(b)        The provisions of subsection (a) of this section shall apply to records stored on any form of permanent, computer‑readable media, such as a CD‑ROM, if the medium is not subject to erasure or alteration. Nonerasable, computer‑readable storage media shall not be used for preservation duplicates, as defined in G.S. 132‑8.2, or for the preservation of permanently valuable records as provided in G.S. 121‑5(d), except to the extent expressly approved by the Department of Cultural Resources pursuant to standards and conditions established by the Department. (1792, c. 368, s. 11, P.R.; R.C., c. 44, s. 8; 1868‑9, c. 20, s. 21; 1871‑2, c. 91; Code, ss. 715, 1342; Rev., s. 1616; C.S., s. 1779; 1961, c. 739; 1973, c. 476, s. 48; 1999‑131, s. 3; 1999‑456, s. 47(c).)



§ 8-35. Authenticated copies of public records.

§ 8‑35.  Authenticated copies of public records.

All copies of bonds, contracts, notes, mortgages, or other papers relating to or connected with any loan, account, settlement of any account or any part thereof, or other transaction, between the United States or any state thereof or any corporation all of whose stock is beneficially owned by the United States or any state thereof, either directly or indirectly, and any person, natural or artificial; or extracts therefrom when complete on any one subject, or copies from the books or papers on file, or records of any public office of the State or the United States or of any corporation all of whose stock is beneficially owned by the United States or by any state thereof, directly or indirectly, shall be received in evidence and entitled to full faith and credit in any of the courts of this State when certified to by the chief officer or agent in charge of such public office or of such office of such corporation, or by the secretary or an assistant secretary of such corporation, to be true copies, and authenticated under the seal of the office, department, or corporation concerned. Any such certificate shall be prima facie evidence of the genuineness of such certificate and seal, the truth of the statements made in such certificate, and the official character of the person by which it purports to have been executed. (1891, c. 501; Rev., s. 1617; C.S., s. 1780; 1939, c. 149.)



§ 8-35.1. Division of Motor Vehicles' record admissible as prima facie evidence of convictions of offenses involving impaired driving.

§ 8‑35.1.  Division of Motor Vehicles' record admissible as prima facie evidence of convictions of offenses involving impaired driving.

Notwithstanding the provisions of G.S. 15A‑924(d), a properly certified copy under G.S. 8‑35 or G.S. 20‑26(b) of the license records of a defendant kept by the Division of Motor Vehicles under G.S. 20‑26(a) is admissible as prima facie evidence of any prior conviction of a defendant for an offense involving impaired driving as defined in G.S. 20‑4.01(24a). (1975, c. 642, s. 1; c. 716, s. 5; 1983, c. 435, s. 3.)



§ 8-35.2. Records of clerk of court criminal index admissible in certain cases.

§ 8‑35.2.  Records of clerk of court criminal index admissible in certain cases.

Notwithstanding the provisions of G.S. 15A‑924(d) or 15A‑1340.4(e), certified copies of the records contained in the criminal index or similar records maintained manually or by automatic data processing equipment by the clerk of superior court, are admissible as prima facie evidence of any prior convictions of the person named in the records, if the original documents upon which the records are based have been destroyed pursuant to law. The index must contain at least the following information:

(1)        The case file number;

(2)        The name, sex, and race of the defendant;

(3)        His address;

(4)        His driver's license number, if the conviction is for a motor vehicle offense and the number is available;

(5)        The date of birth of the defendant, if it is available;

(6)        The offense for which he was charged and the date of same;

(7)        The disposition of the charge and the date of same;

(8)        Whether the defendant was indigent;

(9)        Whether he was represented by an attorney, and if so, the name of the attorney;

(10)      Whether the defendant waived his right to an attorney, and

(11)      The name and address of any victim, if available. (1985, c. 606, s. 1; 1997‑456, s. 27.)



§ 8-36. Authenticated copy of record of administration.

§ 8‑36.  Authenticated copy of record of administration.

When letters testamentary or of administration on the goods and chattels of any person deceased, being an inhabitant in another state or territory, have been granted, or a return or inventory of the estate has been made, a copy of the record of administration or of the letters testamentary, and a copy of an inventory or return of the effects of the deceased, after the same has been granted or made, agreeable to the laws of the state where the same has been done, being properly certified, either according to the act of Congress or by the proper officer of such state or territory, shall be allowed as evidence. (1834, c. 4; R.C., c. 44, s. 7; Code, s. 1343; Rev., s. 1618; C.S., s. 1781.)



§ 8-37. Certificate of Commissioner of Motor Vehicles as to ownership of automobile.

§ 8‑37.  Certificate of Commissioner of Motor Vehicles as to ownership of automobile.

In any civil or criminal action in which the ownership of a motor vehicle is relevant, evidence as to the letters and numbers appearing upon the registration plate attached to such vehicle or of the motor vehicle identification number, together with certified copies of records furnished pursuant to G.S. 20‑42 by the Commissioner of Motor Vehicles showing the name of the owner of the vehicle to which such registration plate or vehicle identification number is assigned, or a certified copy of the certificate of title for such motor vehicle on file with the Commissioner of Motor Vehicles, is prima facie evidence of the ownership of such motor vehicle. (1931, c. 88, s. 1; 1943, c. 650; 1979, c. 980.)



§ 8-37.1. Finding of presumed death.

Article 3A.

Findings, Records and Reports of Federal Officers and Employees.

§ 8‑37.1.  Finding of presumed death.

(a)        A written finding of presumed death, made by the Secretary of War, the Secretary of the Navy, or other officer or employee of the United States authorized to make such finding, pursuant to the Federal Missing Persons Act (56 Stat. 143, 1092, and P.L. 408, ch. 371, 2d Sess. 78th Cong.; 50 U.S.C. App. Supp. 1001‑17), as now or hereafter amended, or a duly certified copy of such finding, shall be received in any court, office or other place in this State as prima facie evidence of the death of the person therein found to be dead, and the date, circumstances and place of his disappearance. This subsection applies only to findings of presumed death made prior to the effective date of Section 5(b) of Public Law 89‑554.

(b)        A written finding of presumed death, made by the Secretary pursuant to Chapter 10 of Title 37 of the U.S. Code, P.L. 89‑554 as now or hereafter amended, or a duly certified copy of such finding, shall be received in any court, office, or other place in this State as prima facie evidence of the death of the person therein found to be dead, and the date, circumstances, and place of his disappearance. This subsection applies only to findings of presumed death made on or after the effective date of Section 5(b) of Public Law 89‑554. (1945, c. 731, s. 1; 1995, c. 379, s. 3.)



§ 8-37.2. Report or record that person missing, interned, captured, etc.

§ 8‑37.2.  Report or record that person missing, interned, captured, etc.

An official written report or record, or duly certified copy thereof, that a person is missing, missing in action, interned in a neutral country, or beleaguered, besieged or captured by an enemy, or is dead, or is alive, made by any officer or employee of the United States authorized by the act referred to in § 8‑37.1, or by any other law of the United States to make same, shall be received in any court, office or other place in this State as prima facie evidence that such person is missing, missing in action, interned in a neutral country, or beleaguered, besieged or captured by an enemy, or is dead, or is alive, as the case may be. (1945, c. 731, s. 2.)



§ 8-37.3. Deemed signed and issued pursuant to law; evidence of authority to certify.

§ 8‑37.3.  Deemed signed and issued pursuant to law; evidence of authority to certify.

For the purposes of §§ 8‑37.1 and 8‑37.2 any finding, report or record, or duly certified copy thereof, purporting to have been signed by such an officer or employee of the United States as is described in said sections, shall prima facie be deemed to have been signed and issued by such an officer or employee pursuant to law, and the person signing same shall prima facie be deemed to have acted within the scope of his authority. If a copy purports to have been certified by a person authorized by law to certify the same, such certified copy shall be prima facie evidence of his authority so to certify. (1945, c. 731, s. 3.)



§ 8-38: Repealed by Session Laws 1983 (Regular Session, 1984), c. 1037, s. 13.

Article 4.

Other Writings in Evidence.

§ 8‑38: Repealed by Session Laws 1983 (Regular Session, 1984), c. 1037, s. 13.



§ 8-39. Parol evidence to identify land described.

§ 8‑39.  Parol evidence to identify land described.

In all actions for the possession of or title to any real estate parol testimony may be introduced to identify the land sued for, and fit it to the description contained in the paper‑writing offered as evidence of title or of the right of possession, and if from this evidence the jury is satisfied that the land in question is the identical land intended to be conveyed by the parties to such paper‑writing, then such paper‑writing shall be deemed and taken to be sufficient in law to pass such title to or interest in such land as it purports to pass: Provided, that such paper‑writing is in all other respects sufficient to pass such title or interest. (1891, c. 465, s. 1; Rev., s. 1605; C.S., s. 1783.)



§ 8-40: Repealed by Session Laws 1983 (Regular Session, 1984), c. 1037, s. 12.

§ 8‑40:  Repealed by Session Laws 1983 (Regular Session, 1984), c. 1037, s. 12.



§ 8-40.1: Repealed by Session Laws 1983 (Regular Session, 1984), c. 1037, s. 10.

§ 8‑40.1:  Repealed by Session Laws 1983 (Regular Session, 1984), c. 1037, s. 10.



§ 8-41. Bills of lading in evidence.

§ 8‑41.  Bills of lading in evidence.

In all actions by or against common carriers or in the trial of any criminal action in which it shall be thought necessary to introduce in evidence any bills of lading issued by said common carrier or by a connecting carrier, it shall be competent to introduce in evidence any paper‑writing purporting to be the original bill of lading, or a duplicate thereof, upon proof that such paper purporting to be such bill of lading or duplicate was received in due course of mail from consignor or agent of said carrier or connecting carrier, or delivered by said common carrier to the consignee or other person entitled to the possession of the property for which said paper purports to be the bill of lading: Provided, that such purported bill of lading shall not be declared to be the bill of lading unless the said purported bill of lading is first exhibited by the plaintiff or his agent or attorney to the defendant or its attorney, or its agent upon whom process may be served, ten days before the trial where the point of shipment is in the State, and twenty days when the point of shipment is without the State. Upon such proof and introduction of the bill of lading, the due execution thereof shall be prima facie established. (1915, c. 287; C.S., s. 1785; 1945, c. 97.)



§ 8-42. Book accounts under sixty dollars.

§ 8‑42.  Book accounts under sixty dollars.

When any person shall bring an action upon a contract, or shall plead, or give notice of, a setoff or counterclaim for goods, wares and merchandise by him sold and delivered, or for work done and performed, he shall file his account with his complaint, or with his plea or notice of setoff or counterclaim, and if upon the trial of the issue, or executing a writ of inquiry of damages in such action, he shall declare upon his oath that the matter in dispute is a book account, and that he hath no means to prove the delivery of any of the articles which he then shall propose to prove by himself but by this book, in that case such book may be given in evidence, if he shall make out by his own oath that it doth contain a true account of all the dealings, or the last settlement of accounts between himself and the opposing party, and that all the articles therein contained, and by him so proved, were bona fide delivered, and that he hath given the opposing party all just credits; and such book and oath shall be received as evidence for the several articles so proved to be delivered within two years next before the commencement of the action, but not for any article of a longer standing, nor for any greater amount than sixty dollars ($60.00). (1756, c. 57, ss. 2, 6, 7, P.R.; R.C., c. 15, s. 1; Code, s. 591; Rev., s. 1622; C.S., s. 1786.)



§ 8-43. Book accounts proved by personal representative.

§ 8‑43.  Book accounts proved by personal representative.

In all actions where executors and administrators are parties, such book account for all articles delivered within two years previous to the death of the deceased may be proved under the like circumstances, rules and conditions; and in such case, the executor or administrator may prove by himself that he found the account so stated on the books of the deceased; that there are no witnesses, to his knowledge, capable of proving the delivery of the articles which he shall propose to prove by said book, and that he believes the same to  be just, and doth not know of any other or further credit to be given  than what is therein mentioned: Provided, that if two years shall not have elapsed previous to the death of the deceased, the executor or administrator may prove the said book account, if the suit shall be commenced within three years from the delivery of the articles: Provided further, that whenever by the aforesaid proviso the time of proving a book account in manner aforesaid is enlarged as to the one party, to the same extent shall be enlarged the time as to the other party. (1756, c. 57, s. 2, P.R.; 1796, c. 465, P.R.; R.C., c. 15, s. 2; Code, s. 592; Rev., s. 1623; C.S., s. 1787.)



§ 8-44. Copies of book accounts in evidence.

§ 8‑44.  Copies of book accounts in evidence.

A copy from the book of accounts proved in manner above directed may be given in evidence in any such action or setoff as aforesaid, and shall be as available as if such book had been produced, unless the party opposing such proof shall give notice to the adverse party or his attorney, at the joining of the issue, or 10 days before the trial, that he will require the book to be produced at the trials; and in that case no such copy shall be admitted as evidence. (1756, c. 57, s. 33, P.R.; R.C., c. 15, s. 3; C.C.P., s. 343c; Code, s. 593; Rev., s. 1624; C.S., s. 1788.)



§ 8-44.1. Hospital medical records.

§ 8‑44.1.  Hospital medical records.

Copies or originals of hospital medical records shall not be held inadmissible in any court action or proceeding on the grounds that they lack certification, identification, or authentication, and shall be received as evidence if otherwise admissible, in any court or quasi‑judicial proceeding, if they have been tendered to the presiding judge or designee by the custodian of the records, in accordance with G.S. 1A‑1, Rule 45(c), or if they are certified, identified, and authenticated by the live testimony of the custodian of such records.

Hospital medical records are defined for purposes of this section and G.S. 1A‑1, Rule 45(c) as records made in connection with the diagnosis, care and treatment of any patient or the charges for such services except that records covered by G.S. 122‑8.1, G.S. 90‑109.1 and federal statutory or regulatory provisions regarding alcohol and drug abuse, are subject to the requirements of said statutes. (1973, c. 1332, s. 1; 1983, c. 665, s. 2.)



§ 8-45. Itemized and verified accounts.

§ 8‑45.  Itemized and verified accounts.

In any actions instituted in any court of this State upon an account for goods sold and delivered, for rents, for services rendered, or labor performed, or upon any oral contract for money loaned, a verified itemized statement of such account shall be received in evidence, and shall be deemed prima facie evidence of its correctness. (1897, c. 480; Rev., s. 1625; 1917, c. 32; C.S., s. 1789; 1941, c. 104.)



§ 8-45.1. Photographic reproductions admissible; destruction of originals.

Article 4A.

Photographic Copies of Business and Public Records.

§ 8‑45.1.  Photographic reproductions admissible; destruction of originals.

(a)        If any business, institution, member of a profession or calling, or any department or agency of government, in the regular course of business or activity has kept or recorded any memorandum, writing, entry, print, representation, X ray or combination thereof, of any act, transaction, occurrence or event, and in the regular course of business has caused any or all of the same to be recorded, copied or reproduced by any photographic, photostatic, microfilm, microcard, miniature photographic, or other process which accurately reproduces or forms a durable medium for so reproducing the original, the original may be destroyed in the regular course of business unless held in a custodial or fiduciary capacity or unless its preservation is required by law. Such reproduction, when satisfactorily identified, is as admissible in evidence as the original itself in any judicial or administrative proceeding whether the original is in existence or not and an enlargement or facsimile of such reproduction is likewise admissible in evidence if the original reproduction is in existence and available for inspection under direction of court. The introduction of a reproduced record, enlargement or facsimile, does not preclude admission of the original.

(b)        The provisions of subsection (a) of this section shall apply to records stored on any form of permanent, computer‑readable media, such as a CD‑ROM, if the medium is not subject to erasure or alteration. Nonerasable, computer‑readable storage media shall not be used for preservation duplicates, as defined in G.S. 132‑8.2, or for the preservation of permanently valuable records as provided in G.S. 121‑5(d), except to the extent expressly approved by the Department of Cultural Resources pursuant to standards and conditions established by the Department. (1951, ch. 262, s. 1; 1977, ch. 569; 1999‑131, s. 1; 1999‑456, s. 47(a).)



§ 8-45.2. Uniformity of interpretation.

§ 8‑45.2.  Uniformity of interpretation.

This Article shall be so interpreted and construed as to effectuate its general purpose of making uniform the law of those states which enact it. (1951, c. 262, s. 2.)



§ 8-45.3. Photographic reproduction of records of Department of Revenue and Employment Security Commission.

§ 8‑45.3.  Photographic reproduction of records of Department of Revenue and Employment Security Commission.

(a)        The State Department of Revenue is hereby specifically authorized to have photographed, photocopied, or microphotocopied all records of the Department, including tax returns required by law to be made to the Department, and said photographs, photocopies, or microphotocopies, when certified by the Department as true and correct photographs, photocopies, or microphotocopies, shall be as admissible in evidence in all actions, proceedings and matters as the originals thereof would have been.

(a1)      The Employment Security Commission is hereby specifically authorized to have photographed, photocopied, or microphotocopied all records of the Commission, including filings required by law to be made to the Commission, and said photographs, photocopies, or microphotocopies, when certified by the Commission as true and correct photographs, photocopies, or microphotocopies, shall be as admissible in evidence in all actions, proceedings, and matters as the originals thereof would have been.

(b)        The provisions of this section shall apply to records stored on any form of permanent, computer‑readable media, such as a CD‑ROM, if the medium is not subject to erasure or alteration. Nonerasable, computer‑readable storage media shall not be used for preservation duplicates, as defined in G.S. 132‑8.2, or for the preservation of permanently valuable records as provided in G.S. 121‑5(d), except to the extent expressly approved by the Department of Cultural Resources pursuant to standards and conditions established by the Department. (1951, c. 262, s. 3; 1999‑131, s. 2; 1999‑456, s. 47(b); 2001‑115, s. 1.)



§ 8-45.4. Title of Article.

§ 8‑45.4.  Title of Article.

This Article may be cited as the "Uniform Photographic Copies of Business and Public Records as Evidence Act." (1951, c. 262, s. 4.)



§ 8-45.5. Statements, releases, etc., obtained from persons in shock or under the influence of drugs; fraud presumed.

Article 4B.

Evidence of Fraud, Duress, Undue Influence.

§ 8‑45.5.  Statements, releases, etc., obtained from persons in shock or under the influence of drugs; fraud presumed.

Any oral or written statement, waiver, release, receipt, or other representation of any kind by any person made or executed while a patient in any hospital and taken by any person in connection with any type of insurance coverage on or for the benefit of said patient which shall have been taken while such patient was in shock or appreciably under the influence of any drug, including drugs given primarily for sedation, shall be deemed to have been obtained by means of fraud, duress or undue influence on the part of the person or persons taking same, and the same shall be incompetent and inadmissible in evidence to prove or disprove any fact or circumstance relating to any claim for which any insurance company may be liable under any policy of insurance issued to, or which may indemnify or provide coverage or protection for the person making or executing any such statement or other instrument while a patient in a hospital, nor may any such person making or executing the same be examined or cross‑examined in regard thereto. (1967, c. 928.)



§ 8-46. Mortality tables as evidence.

Article 5.

Life Tables.

§ 8‑46.  Mortality tables as evidence.

Whenever it is necessary to establish the expectancy of continued life of any person from any period of the person's life, whether the person is living at the time or not, the table hereto appended shall be received in all courts and by all persons having power to determine litigation, as evidence, with other evidence as to the health, constitution and habits of the person, of such expectancy represented by the figures in the columns headed by the words "completed age" and "expectation" respectively:

Completed Age                           Expectation

0                                            75.8

1                                            75.4

2                                            74.5

3                                            73.5

4                                            72.5

5                                            71.6

6                                            70.6

7                                            69.6

8                                            68.6

9                                            67.6

10                                            66.6

11                                            65.6

12                                            64.6

13                                            63.7

14                                            62.7

15                                            61.7

16                                            60.7

17                                            59.8

18                                            58.8

19                                            57.9

20                                            56.9

21                                            56.0

22                                            55.1

23                                            54.1

24                                            53.2

25                                            52.2

26                                            51.3

27                                            50.4

28                                            49.4

29                                            48.5

30                                            47.5

31                                            46.6

32                                            45.7

33                                            44.7

34                                            43.8

35                                            42.9

36                                            42.0

37                                            41.0

38                                            40.1

39                                            39.2

40                                            38.3

41                                            37.4

42                                            36.5

43                                            35.6

44                                            34.7

45                                            33.8

46                                            32.9

47                                            32.0

48                                            31.1

49                                            30.2

50                                            29.3

51                                            28.5

52                                            27.6

53                                            26.8

54                                            25.9

55                                            25.1

56                                            24.3

57                                            23.5

58                                            22.7

59                                            21.9

60                                            21.1

61                                            20.4

62                                            19.7

63                                            18.9

64                                            18.2

65                                            17.5

66                                            16.8

67                                            16.1

68                                            15.5

69                                            14.8

70                                            14.2

71                                            13.5

72                                            12.9

73                                            12.3

74                                            11.7

75                                            11.2

76                                            10.6

77                                            10.0

78                                              9.5

79                                              9.0

80                                              8.5

81                                              8.0

82                                              7.5

83                                              7.1

84                                              6.6

85 and over                                6.6

(1883, c. 225; Code, s. 1352; Rev., s. 1626; C.S., s. 1790; 1955, c. 870; 1971, c. 968; 1997‑133, s. 1.)



§ 8-47. Present worth of annuities.

§ 8‑47.  Present worth of annuities.

Whenever it is necessary to establish the present worth or cash value of an annuity to a person, payable annually during the person's life, such present worth or cash value may be ascertained by the use of the following table in connection with the mortality tables established by law, the first column representing the number of years the annuity is to run and the second column representing the present cash value of an annuity of one dollar for such number of years, respectively:

No. of Years Annuity                                                Cash Value of the Annuity

is to Run                                                                     of $1

1            ...............................................              $ 0.943

2            ...............................................                 1.833

3            ...............................................                 2.673

4            ...............................................                 3.465

5            ...............................................                 4.212

6            ...............................................                 4.917

7            ...............................................                 5.582

8            ...............................................                 6.210

9            ...............................................                 6.802

10            ...............................................                 7.360

11            ...............................................                 7.887

12            ...............................................                 8.384

13            ...............................................                 8.853

14            ...............................................                 9.295

15            ...............................................                 9.712

16            ...............................................               10.106

17            ...............................................               10.477

18            ...............................................               10.828

19            ...............................................               11.158

20            ...............................................               11.470

21            ...............................................               11.764

22            ...............................................               12.042

23            ...............................................               12.303

24            ...............................................               12.550

25            ...............................................               12.783

26            ...............................................               13.003

27            ...............................................               13.211

28            ...............................................               13.406

29            ...............................................               13.591

30            ...............................................               13.765

31            ...............................................               13.929

32            ...............................................               14.084

33            ...............................................               14.230

34            ...............................................               14.368

35            ...............................................               14.498

36            ...............................................               14.621

37            ...............................................               14.737

38            ...............................................               14.846

39            ...............................................               14.949

40            ...............................................               15.046

41            ...............................................               15.138

42            ...............................................               15.225

43            ...............................................               15.306

44            ...............................................               15.383

45            ...............................................               15.456

46            ...............................................               15.524

47            ...............................................               15.589

48            ...............................................               15.650

49            ...............................................               15.708

50            ...............................................               15.762

51            ...............................................               15.813

52            ...............................................               15.861

53            ...............................................               15.907

54            ...............................................               15.950

55            ...............................................               15.991

56            ...............................................               16.029

57            ...............................................               16.065

58            ...............................................               16.099

59            ...............................................               16.131

60            ...............................................               16.161

61            ...............................................               16.190

62            ...............................................               16.217

63            ...............................................               16.242

64            ...............................................               16.266

65            ...............................................               16.289

66            ...............................................               16.310

67            ...............................................               16.331

The present cash value of the annuity for a fraction of a year may be ascertained as follows: Multiply the difference between the cash value of the annuities for the preceding and succeeding full years by the fraction of the year in decimals and add the sum to the present cash value for the preceding full year. When a person is entitled to the use of a sum of money for life, or for a given time, the interest thereon for one year, computed at four and one half percent (4 1/2%), may be considered as an annuity and the present cash value be ascertained as herein provided: Provided, the interest rate in computing the present cash value of a life interest in land shall be six percent (6%).

Whenever the mortality tables set out in G.S. 8‑46 are admissible in evidence in any action or proceeding to establish the expectancy of continued life of any person from any period of the person's life, whether the person is living at the time or not, the annuity tables herein set forth shall be evidence, but not conclusive, of the loss of income during the period of life expectancy of the person. (1905, c. 347; Rev., s. 1627; C.S., s. 1791; 1927, c. 215; 1943, c. 543; 1957, c. 497; 1959, c. 879, s. 3; 1965, c. 991; 1997‑133, s. 2.)



§ 8-48. Clark's Calendar; proof of dates.

Article 6.

Calendars.

§ 8‑48.  Clark's Calendar; proof of dates.

(a)        In any controversy or inquiry in any court or before any fact finding board, commission, administrative agency or other body, where it becomes necessary or pertinent to determine any information which may be established by reference to a calendar for any year between the years 1753 A.D. and 2002 A.D., inclusive, it is permissible to introduce in evidence "Clark's Calendar, a Calendar Covering 250 Years, 1753 A.D. to 2002 A.D.," as supplemented, copyrighted, 1940, by E. B. Clark, Entry: Class AA, Number 328,573, Copyright Office of the United States of America, Washington, or any reprint of the 1940 edition certified by the Secretary of State to be an accurate copy of it, and the calendar or reprint, when so introduced, shall be prima facie evidence that the information disclosed by the calendar or reprint is true and correct.

(b)        The Secretary of State shall prepare and publish a perpetual calendar similar to Clark's Calendar covering years beginning with 2003 A.D. The perpetual calendar published by the Secretary of State shall be admissible in evidence to the same degree and in the same manner as Clark's Calendar for years beginning with 2003. (1941, c. 312; 1997‑58, s. 1.)



§ 8-49. Witness not excluded by interest or crime.

Article 7.

Competency of Witnesses.

§ 8‑49.  Witness not excluded by interest or crime.

No person offered as a witness shall be excluded, by reason of incapacity from interest or crime, from giving evidence either in person or by deposition, according to the practice of the court, on the trial of any issue joined, or of any matter or question, or on any inquiry arising in any suit or proceeding, civil or criminal, in any court, or before any judge, justice, jury or other person having, by law, authority to hear, receive and examine evidence; and every person so offered shall be admitted to give evidence, notwithstanding such person may or shall have an interest in the matter in question, or in the event of the trial of the issue, or of the suit or other proceeding in which he is offered as a witness. This section shall not be construed to apply to attesting witnesses to wills. (1866, c. 43, ss. 1, 4; C.C.P., c. 342; 1869‑70, c. 177; 1871‑2, c. 4; Code, ss. 589, 1350; Rev., ss. 1628, 1629; C.S., s. 1792.)



§ 8-50. Parties competent as witnesses.

§ 8‑50.  Parties competent as witnesses.

(a)        On the trial of any issue, or of any matter or question, or on any inquiry arising in any action, suit or other proceeding in court, or before any judge, justice, jury or other person having, by law, authority to hear and examine evidence, the parties themselves and the person in whose behalf any suit or other proceeding may be brought or defended, shall, except as otherwise provided, be competent and compellable to give evidence, either viva voce or by deposition, according to the practice of the court, in behalf of either or any of the parties to said action, suit or other proceeding. Nothing in this section shall be construed to apply to any action or other proceeding in any court instituted in consequence of adultery, or to any action for criminal conversation.

(b), (c). Repealed by Session Laws 1967, c. 954, s. 4. (1866, c. 43, ss. 2, 3; Code, s. 1351; Rev., s. 1630; C.S., s. 1793; 1953, c. 885, s. 1; 1967, c. 954, s. 4.)



§ 8-50.1. Competency of blood tests; jury charge; taxing of expenses as costs.

§ 8‑50.1.  Competency of blood tests; jury charge; taxing of expenses as costs.

(a)        In the trial of any criminal action or proceeding in any court in which the question of parentage arises, regardless of any presumptions with respect to parentage, the court before whom the matter may be brought, upon motion of the State or the defendant, shall order that the alleged‑parent defendant, the known natural parent, and the child submit to any blood tests and comparisons which have been developed and adapted for purposes of establishing or disproving parentage and which are reasonably accessible to the alleged‑parent defendant, the known natural parent, and the child. The results of those blood tests and comparisons, including the statistical likelihood of the alleged parent's parentage, if available, shall be admitted in evidence when offered by a duly qualified, licensed practicing physician, duly qualified immunologist, duly qualified geneticist, or other duly qualified person. Upon receipt of a motion and the entry of an order under the provisions of this subsection, the court shall proceed as follows:

(1)        Where the issue of parentage is to be decided by a jury, where the results of those blood tests and comparisons are not shown to be inconsistent with the results of any other blood tests and comparisons, and where the results of those blood tests and comparisons indicate that the alleged‑parent defendant cannot be the natural parent of the child, the jury shall be instructed that if they believe that the witness presenting the results testified truthfully as to those results, and if they believe that the tests and comparisons were conducted properly, then it will be their duty to decide that the alleged‑parent is not the natural parent; whereupon, the court shall enter the special verdict of not guilty; and

(2)        By requiring the State or defendant, as the case may be, requesting the blood tests and comparisons pursuant to this subsection to initially be responsible for any of the expenses thereof and upon the entry of a special verdict incorporating a finding of parentage or nonparentage, by taxing the expenses for blood tests and comparisons, in addition to any fees for expert witnesses allowed per G.S. 7A‑314 whose testimonies supported the admissibility thereof, as costs in accordance with G.S. 7A‑304; G.S. Chapter 6, Article 7; or G.S. 7A‑315, as applicable.

(b)        Repealed by Session Laws 1993, c. 333, s. 2.

(b1)      In the trial of any civil action in which the question of parentage arises, the court shall, on motion of a party, order the mother, the child, and the alleged father‑defendant to submit to one or more blood or genetic marker tests, to be performed by a duly certified physician or other expert. The court shall require the person requesting the blood or genetic marker tests to pay the costs of the tests. The court may, in its discretion, tax as part of costs the expenses for blood or genetic marker tests and comparisons. Verified documentary evidence of the chain of custody of the blood specimens obtained pursuant to this subsection shall be competent evidence to establish the chain of custody.  Any party objecting to or contesting the procedures or results of the blood or genetic marker tests shall file with the court written objections setting forth the basis for the objections and shall serve copies thereof upon all other parties not less than 10 days prior to any hearing at which the results may be introduced into evidence.  The person contesting the results of the blood or genetic marker tests has the right to subpoena the testing expert pursuant to the Rules of Civil Procedure.  If no objections are filed within the time and manner prescribed, the test results are admissible as evidence of paternity without the need for foundation testimony or other proof of authenticity or accuracy.  The results of the blood or genetic marker tests shall have the following effect:

(1)        If the court finds that the conclusion of all the experts, as disclosed by the evidence based upon the test, is that the probability of the alleged parent's parentage is less than eighty‑five percent (85%), the alleged parent is presumed not to be the parent and the evidence shall be admitted.  This presumption may be rebutted only by clear, cogent, and convincing evidence;

(2)        If the experts disagree in their findings or conclusions, the question of paternity shall be submitted upon all the evidence;

(3)        If the tests show that the alleged parent is not excluded and that the probability of the alleged parent's parentage is between eighty‑five percent (85%) and ninety‑seven percent (97%), this evidence shall be admitted by the court and shall be weighed with other competent evidence;

(4)        If the experts conclude that the genetic tests show that the alleged parent is not excluded and that the probability of the alleged parent's parentage is ninety‑seven percent (97%) or higher, the alleged parent is presumed to be the parent and this evidence shall be admitted.  This presumption may be rebutted only by clear, cogent, and convincing evidence. (1949, c. 51; 1965, c. 618; 1975, c. 449, ss. 1, 2; 1979, c. 576, s. 1; 1993, c. 333, s. 2; 1993 (Reg. Sess., 1994), c. 733, s. 1.)



§ 8-50.2. Results of speed-measuring instruments; admissibility.

§ 8‑50.2.  Results of speed‑measuring instruments; admissibility.

(a)        The results of the use of radio microwave, laser, or other speed‑measuring instruments shall be admissible as evidence of the speed of an object in any criminal or civil proceeding for the purpose of corroborating the opinion of a person as to the speed of an object based upon the visual observation of the object by such person.

(b)        Notwithstanding the provisions of subsection (a) of this section, the results of a radio microwave, laser, or other electronic speed‑measuring instrument are not admissible in any proceeding unless it is found that:

(1)        The operator of the instrument held, at the time the results of the speed‑measuring instrument were obtained, a certificate from the North Carolina Criminal Justice Education and Training Standards Commission (hereinafter referred to as the Commission) authorizing him to operate the speed‑measuring instrument from which the results were obtained.

(2)        The operator of the instrument operated the speed‑measuring instrument in accordance with the procedures established by the Commission for the operation of such instrument.

(3)        The instrument employed was approved for use by the Commission and the Secretary of Crime Control and Public Safety pursuant to G.S. 17C‑6.

(4)        The speed‑measuring instrument had been calibrated and tested for accuracy in accordance with the standards established by the Commission for that particular instrument.

(c)        All radio microwave, laser, and other electronic speed‑measuring instruments shall be tested for accuracy within a 12‑month period prior to the alleged violation by a technician possessing at least a General Radiotelephone Operator License from the Federal Communications Commissions or possessing a Certified Electronics Technician certificate issued by a Federal Communications Commission Commercial Operators License Examination Manager or by a laboratory established by the International Association of Chiefs of Police. A written certificate by the technician or laboratory showing that the test was made within the required period and that the instrument was accurate shall be competent and prima facie evidence of those facts in any proceeding referred to in subsection (a) of this section.

All radio microwave, laser, and other speed enforcement instruments shall be tested in accordance with standards established by the North Carolina Criminal Justice Education and Training Standards Commission. The Commission shall provide for certification of all radio microwave, laser, and other speed enforcement instruments.

(d)        In every proceeding where the results of a radio microwave, laser, or other speed‑measuring instrument is sought to be admitted, judicial notice shall be taken of the rules approving the use of the models and types of radio microwave, laser, and other speed‑measuring instruments and the procedures for operation and calibration or measuring accuracy of such instruments. (1979, 2nd Sess., c. 1184, s. 3; 1983, c. 34; 1987, c. 318; c. 827, s. 60; 1994, Ex. Sess., c. 18, s. 1; 2005‑137, s. 1.)



§ 8-50.3: Expired September 30, 2007.

§ 8‑50.3:  Expired September 30, 2007.



§ 8-51: Repealed by Session Laws 1983 (Regular Session, 1984), c. 1037, s. 5.

§ 8‑51: Repealed by Session Laws 1983 (Regular Session, 1984), c. 1037, s. 5.



§ 8-51.1. Dying declarations.

§ 8‑51.1.  Dying declarations.

Dying declarations admissible in administrative proceedings shall be as provided in G.S. 8C‑1, Rule 804. (1973, c. 464, s. 1; 1983 (Reg. Sess., 1984), c. 1037, s. 11.)



§ 8-52. Repealed by Session Laws 1973, c. 41.

§ 8‑52.  Repealed by Session Laws 1973, c. 41.



§ 8-53. Communications between physician and patient.

§ 8‑53.  Communications between physician and patient.

No person, duly authorized to practice physic or surgery, shall be required to disclose any information which he may have acquired in attending a patient in a professional character, and which information was necessary to enable him to prescribe for such patient as a physician, or to do any act for him as a surgeon, and no such information shall be considered public records under G.S. 132‑1. Confidential information obtained in medical records shall be furnished only on the authorization of the patient, or if deceased, the executor, administrator, or, in the case of unadministered estates, the next of kin. Any resident or presiding judge in the district, either at the trial or prior thereto, or the Industrial Commission pursuant to law may, subject to G.S. 8‑53.6, compel disclosure if in his opinion disclosure is necessary to a proper administration of justice. If the case is in district court the judge  shall be a district court judge, and if the case is in superior court the judge shall be a superior court judge. (1885, c. 159; Rev., s. 1621; C.S., s. 1798; 1969, c. 914; 1977, c. 1118; 1983, c. 410, ss. 1, 2; c. 471.)



§ 8-53.1. Physician-patient and nurse privilege; limitations.

§ 8‑53.1.  Physician‑patient and nurse privilege; limitations.

(a)        Notwithstanding the provisions of G.S. 8‑53 and G.S. 8‑53.13, the physician‑patient or nurse privilege shall not be a ground for excluding evidence regarding the abuse or neglect of a child under the age of 16 years or regarding an illness of or injuries to such child or the cause thereof in any judicial proceeding related to a report pursuant to the North Carolina Juvenile Code, Chapter 7B of the General Statutes of North Carolina.

(b)        Nothing in this Article shall preclude a health care provider, as defined in G.S. 90‑21.11, from disclosing information pursuant to G.S. 90‑21.20B. (1965, c. 472, s. 2; 1971, c. 710, s. 2; 1981, c. 469, s. 24; 1998‑202, s. 13(b); 2004‑186, s. 16.2; 2006‑253, s. 18; 2007‑115, s. 4.)



§ 8-53.2. Communications between clergymen and communicants.

§ 8‑53.2.  Communications between clergymen and communicants.

No priest, rabbi, accredited Christian Science practitioner, or a clergyman or ordained minister of an established church shall be competent to testify in any action, suit or proceeding concerning any information which was communicated to him and entrusted to him in his professional capacity, and necessary to enable him to discharge the functions of his office according to the usual course of his practice or discipline, wherein such person so communicating such information about himself or another is seeking spiritual counsel and advice relative to and growing out of the information so imparted, provided, however, that this section shall not apply where communicant in open court waives the privilege conferred. (1959, c. 646; 1963, c. 200; 1967, c. 794.)



§ 8-53.3. Communications between psychologist and client or patient.

§ 8‑53.3.  Communications between psychologist and client or patient.

No person, duly authorized as a licensed psychologist or licensed psychological associate, nor any of his or her employees or associates, shall be required to disclose any information which he or she may have acquired in the practice of psychology and which information was necessary to enable him or her to practice psychology. Any resident or presiding judge in the district in which the action is pending may, subject to G.S. 8‑53.6, compel disclosure, either at the trial or prior thereto, if in his or her opinion disclosure is necessary to a proper administration of justice. If the case is in district court the judge shall be a district court judge, and if the case is in superior court the judge shall be a superior court judge.

Notwithstanding the provisions of this section, the psychologist‑client or patient privilege shall not be grounds for failure to report suspected child abuse or neglect to the appropriate county department of social services, or for failure to report a disabled adult suspected to be in need of protective services to the appropriate county department of social services. Notwithstanding the provisions of this section, the psychologist‑client or patient privilege shall not be grounds for excluding evidence regarding the abuse or neglect of a child, or an illness of or injuries to a child, or the cause thereof, or for excluding evidence regarding the abuse, neglect, or exploitation of a disabled adult, or an illness of or injuries to a disabled adult, or the cause thereof, in any judicial proceeding related to a report pursuant to the Child Abuse Reporting Law, Article 3 of Chapter 7B of the General Statutes, or to the Protection of the Abused, Neglected, or Exploited Disabled Adult Act, Article 6 of Chapter 108A of the General Statutes. (1967, c. 910, s. 18; 1983, c. 410, ss. 3, 7; 1987, c. 323, s. 2; 1993, c. 375, s. 2; c. 553, s. 78; 1998‑202, s. 13(c).)



§ 8-53.4. School counselor privilege.

§ 8‑53.4.  School counselor privilege.

No person certified by the State Department of Public Instruction as a school counselor and duly appointed or designated as such by the governing body of a public school system within this State or by the head of any private school within this State shall be competent to testify in any action, suit, or proceeding concerning any information acquired in rendering counseling services to any student enrolled in such public school system or private school, and which information was necessary to enable him to render counseling services; provided, however, that this section shall not apply where the student in open court waives the privilege conferred. Any resident or presiding judge in the district in which the action is pending may compel disclosure, either at the trial or prior thereto, if in his opinion disclosure is necessary to a proper administration of justice. If the case is in district court the judge shall be the district court judge, and if the case is in superior court the judge shall be a superior court judge. (1971, c. 943; 1983, c. 410, ss. 4, 5.)



§ 8-53.5. Communications between licensed marital and family therapist and client(s).

§ 8‑53.5.  Communications between licensed marital and family therapist and client(s).

No person, duly licensed as a licensed marriage and family therapist, nor any of the person's employees or associates, shall be required to disclose any information which the person may have acquired in rendering professional marriage and family therapy services, and which information was necessary to enable the person to render professional marriage and family therapy services. Any resident or presiding judge in the district in which the action is pending may, subject to G.S. 8‑53.6, compel disclosure, either at the trial or prior thereto, if in the court's opinion disclosure is necessary to a proper administration of justice. If the case is in district court the judge shall be a district court judge, and if the case is in superior court the judge shall be a superior court judge. (1979, c. 697, s. 2; 1983, c. 410, ss. 6, 7; 1985, c. 223. s. 1; 2001‑487, s. 40(a); 2004‑203, s. 18.)



§ 8-53.6. No disclosure in alimony and divorce actions.

§ 8‑53.6.  No disclosure in alimony and divorce actions.

In an action pursuant to G.S. 50‑5.1, 50‑6, 50‑7, 50‑16.2A, and 50‑16.3A if either or both of the parties have sought and obtained marital counseling by a licensed physician, licensed psychologist, licensed psychological associate, licensed clinical social worker, or licensed marriage and family therapist, the person or persons rendering such counseling shall not be competent to testify in the action concerning information acquired while rendering such counseling. (1983, c. 410, s. 8; 2001‑152, s. 1.)



§ 8-53.7. Social worker privilege.

§ 8‑53.7.  Social worker privilege.

No person engaged in delivery of private social work services, duly licensed or certified pursuant to Chapter 90B of the General Statutes shall be required to disclose any information that he or she may have acquired in rendering professional social services, and which information was necessary to enable him or her to render professional social services: provided, that the presiding judge of a superior or district court may compel such disclosure, if in the court's opinion the same is necessary to a proper administration of justice and such disclosure is not prohibited by G.S. 8‑53.6 or any other statute or regulation. (1983, c. 495, s. 2; 2001‑152, s. 2; 2001‑487, s. 40(b).)



§ 8-53.8. Counselor privilege.

§ 8‑53.8.  Counselor privilege.

No person, duly licensed pursuant to Chapter 90, Article 24, of the General Statutes, shall be required to disclose any information which he or she may have acquired in rendering professional counseling services, and which information was necessary to enable him or her to render professional counseling services: Provided, that the presiding judge of a superior or district court may compel such disclosure, if in the court's opinion the same is necessary to a proper administration of justice and such disclosure is not prohibited by other statute or regulation. (1983, c. 755, s. 2; 1993, c. 514, s. 2.)



§ 8-53.9. Optometrist/patient privilege.

§ 8‑53.9.  Optometrist/patient privilege.

No person licensed pursuant to Article 6 of Chapter 90 of the General Statutes shall be required to disclose any information that may have been acquired in rendering professional optometric services and which information was necessary to enable that person to render professional optometric services, except that the presiding judge of a superior or district court may compel this disclosure, if, in the court's opinion, disclosure is necessary to a proper administration of justice and disclosure is not prohibited by other statute or rule. (1997‑75, s. 4; 1997‑304, 3.)



§ 8-53.10. Peer support group counselors.

§ 8‑53.10.  Peer support group counselors.

(a)        Definitions.  The following definitions apply in this section:

(1)        Client law enforcement employee.  Any law enforcement employee or a member of his or her immediate family who is in need of and receives peer counseling services offered by the officer's employing law enforcement agency.

(2)        Immediate family.  A spouse, child, stepchild, parent, or stepparent.

(3)        Peer counselor.  Any law enforcement officer or civilian employee of a law enforcement agency who:

a.         Has received training to provide emotional and moral support and counseling to client law enforcement employees and their immediate families; and

b.         Was designated by the sheriff, police chief, or other head of a law enforcement agency to counsel a client law enforcement employee.

(4)        Privileged communication.  Any communication made by a client law enforcement employee or a member of the client law enforcement employee's immediate family to a peer counselor while receiving counseling.

(b)        A peer counselor shall not disclose any privileged communication that was necessary to enable the counselor to render counseling services unless one of the following apply:

(1)        The disclosure is authorized by the client or, if the client is deceased, the disclosure is authorized by the client's executor, administrator, or in the case of unadministrated estates, the client's next of kin.

(2)        The disclosure is necessary to the proper administration of justice and, subject to G.S. 8‑53.6, is compelled by a resident or presiding judge. If the case is in district court the judge shall be a district court judge, and if the case is in superior court the judge shall be a superior court judge.

(c)        The privilege established by this section shall not apply:

(1)        If the peer counselor was an initial responding officer, a witness, or a party to the incident that prompted the delivery of peer counseling services.

(2)        To communications made while the peer counselor was not acting in his or her official capacity as a peer counselor.

(3)        To communications related to a violation of criminal law. This subdivision does not require the disclosure of otherwise privileged communications related to an officer's use of force.

(d)        Notwithstanding the provisions of this section, the peer counselor privilege shall not be grounds for failure to report suspected child abuse or neglect to the appropriate county department of social services, or for failure to report a disabled adult suspected to be in need of protective services to the appropriate county department of social services. Notwithstanding the provisions of this section, the peer counselor privilege shall not be grounds for excluding evidence regarding the abuse or neglect of a child, or an illness of or injuries to a child, or the cause thereof, or for excluding evidence regarding the abuse, neglect, or exploitation of a disabled adult, or an illness of or injuries to a disabled adult, or the cause thereof, in any judicial proceeding related to a report pursuant to the Child Abuse Reporting Law, Article 3 of Chapter 7B, or to the Protection of the Abused, Neglected, or Exploited Disabled Adult Act, Article 6 of Chapter 108A of the General Statutes. (1999‑374, s. 1.)



§ 8-53.11. Persons, companies, or other entities engaged in gathering or dissemination of news.

§ 8‑53.11.  Persons, companies, or other entities engaged in gathering or dissemination of news.

(a)        Definitions.  The following definitions apply in this section:

(1)        Journalist.  Any person, company, or entity, or the employees, independent contractors, or agents of that person, company, or entity, engaged in the business of gathering, compiling, writing, editing, photographing, recording, or processing information for dissemination via any news medium.

(2)        Legal proceeding.  Any grand jury proceeding or grand jury investigation; any criminal prosecution, civil suit, or related proceeding in any court; and any judicial or quasi‑judicial proceeding before any administrative, legislative, or regulatory board, agency, or tribunal.

(3)        News medium.  Any entity regularly engaged in the business of publication or distribution of news via print, broadcast, or other electronic means accessible to the general public.

(b)        A journalist has a qualified privilege against disclosure in any legal proceeding of any confidential or nonconfidential information, document, or item obtained or prepared while acting as a journalist.

(c)        In order to overcome the qualified privilege provided by subsection (b) of this section, any person seeking to compel a journalist to testify or produce information must establish by the greater weight of the evidence that the testimony or production sought:

(1)        Is relevant and material to the proper administration of the legal proceeding for which the testimony or production is sought;

(2)        Cannot be obtained from alternate sources; and

(3)        Is essential to the maintenance of a claim or defense of the person on whose behalf the testimony or production is sought.

Any order to compel any testimony or production as to which the qualified privilege has been asserted shall be issued only after notice to the journalist and a hearing and shall include clear and specific findings as to the showing made by the person seeking the testimony or production.

(d)        Notwithstanding subsections (b) and (c) of this section, a journalist has no privilege against disclosure of any information, document, or item obtained as the result of the journalist's eyewitness observations of criminal or tortious conduct, including any physical evidence or visual or audio recording of the observed conduct. (1999‑267, s. 1.)



§ 8-53.12. Communications with agents of rape crisis centers and domestic violence programs privileged.

§ 8‑53.12.  Communications with agents of rape crisis centers and domestic violence programs privileged.

(a)        Definitions.  The following definitions apply in this section:

(1)        Agent.  An employee or agent of a center who has completed a minimum of 20 hours of training as required by the center, or a volunteer, under the direct supervision of a center supervisor, who has completed a minimum of 20 hours of training as required by the center.

(2)        Center.  A domestic violence program or rape crisis center.

(3)        Domestic violence program.  A nonprofit organization or program whose primary purpose is to provide services to domestic violence victims.

(4)        Domestic violence victim.  Any person alleging domestic violence as defined by G.S. 50B‑1, who consults an agent of a domestic violence program for the purpose of obtaining, for himself or herself, advice, counseling, or other services concerning mental, emotional, or physical injuries suffered as a result of the domestic violence. The term shall also include those persons who have a significant relationship with a victim of domestic violence and who have sought, for themselves, advice, counseling, or other services concerning a mental, physical, or emotional condition caused or reasonably believed to be caused by the domestic violence against the victim.

(5)        Rape crisis center.  Any publicly or privately funded agency, institution, organization, or facility that offers counseling and other services to victims of sexual assault and their families.

(6)        Services.  Includes, but is not limited to, crisis hotlines; safe homes and shelters; assessment and intake; children of violence services; individual counseling; support in medical, administrative, and judicial systems; transportation, relocation, and crisis intervention. The term does not include investigation of physical or sexual assault of children under the age of 16.

(7)        Sexual assault.  Any alleged violation of G.S. 14‑27.2, 14‑27.3, 14‑27.4, 14‑27.5, 14‑27.7, 14‑27.7A, or 14‑202.1, whether or not a civil or criminal action arises as a result of the alleged violation.

(8)        Sexual assault victim.  Any person alleging sexual assault, who consults an agent of a rape crisis center for the purpose of obtaining, for themselves, advice, counseling, or other services  concerning mental, physical, or emotional injuries suffered as a result of sexual assault. The term shall also include those persons who have a significant relationship with a victim of sexual assault and who have sought, for themselves, advice, counseling, or other services concerning a mental, physical, or emotional condition caused or reasonably believed to be caused by sexual assault of a victim.

(9)        Victim.  A sexual assault victim or a domestic violence victim.

(b)        Privileged Communications.  No agent of a center shall be required to disclose any information which the agent acquired during the provision of services to a victim and which information was necessary to enable the agent to render the services; provided, however, that this subsection shall not apply where the victim waives the privilege conferred. Any resident or presiding judge in the district in which the action is pending shall compel disclosure, either at the trial or prior thereto, if the court finds, by a preponderance of the evidence, a good faith, specific and reasonable basis for believing that (i) the records or testimony sought contain information that is relevant and material to factual issues to be determined in a civil proceeding, or is relevant, material, and exculpatory upon the issue of guilt, degree of guilt, or sentencing in a criminal proceeding for the offense charged or any lesser included offense, (ii) the evidence is not sought merely for character impeachment purposes, and (iii) the evidence sought is not merely cumulative of other evidence or information available or already obtained by the party seeking the disclosure or the party's counsel. If the case is in district court, the judge shall be a district court judge, and if the case is in superior court, the judge shall be a superior court judge.

Before requiring production of records, the court must find that the party seeking disclosure has made a sufficient showing that the records are likely to contain information subject to disclosure under this subsection. If the court finds a sufficient showing has been made, the court shall order that the records be produced for the court under seal, shall examine the records in camera, and may allow disclosure of those portions of the records which the court finds contain information subject to disclosure under this subsection. After all appeals in the action have been exhausted, any records received by the court under seal shall be returned to the center, unless otherwise ordered by the court. The privilege afforded under this subsection terminates upon the death of the victim.

(c)        Duty in Case of Abuse or Neglect.  Nothing in this section shall be construed to relieve any person of any duty pertaining to abuse or neglect of a child or disabled adult as required by law. (2001‑277, s. 1.)



§ 8-53.13. Nurse privilege.

§ 8‑53.13.  Nurse privilege.

No person licensed pursuant to Article 9A of Chapter 90 of the General Statutes shall be required to disclose any information that may have been acquired in rendering professional nursing services, and which information was necessary to enable that person to render professional nursing services, except that the presiding judge of a superior or district court may compel disclosure if, in the court's opinion, disclosure is necessary to a proper administration of justice and disclosure is not prohibited by other statute or rule. Nothing in this section shall preclude the admission of otherwise admissible written or printed medical records in any judicial proceeding, in accordance with the procedure set forth in G.S. 8‑44.1, after a determination by the court that disclosure should be compelled as set forth herein. (2003‑342, s. 1; 2004‑186, s. 16.1.)



§ 8-54. Defendant in criminal action competent but not compellable to testify.

§ 8‑54.  Defendant in criminal action competent but not compellable to testify.

In the trial of all indictments, complaints, or other proceedings against persons charged with the commission of crimes, offenses or misdemeanors, the person so charged is, at his own request, but not otherwise, a competent witness, and his failure to make such request shall not create any presumption against him. But every such person examined as a witness shall be subject to cross‑ examination as other witnesses. Except as above provided, nothing in this section shall render any person, who in any criminal proceeding is charged with the commission of a criminal offense, competent or compellable to give evidence against himself, nor render any person compellable to answer any question tending to criminate himself. (1856‑ 7, c. 23; 1866, c. 43, s. 3; 1868‑9, c. 209, s. 4; 1881, c. 89, s. 3; c. 110, ss. 2, 3; Code ss. 1353, 1354; Rev., ss. 1634, 1635; C.S., s. 1799.)



§ 8-55. Testimony enforced in certain criminal investigations; immunity.

§ 8‑55.  Testimony enforced in certain criminal investigations; immunity.

If any justice, judge or magistrate of the General Court of Justice shall have good reason to believe that any person within his jurisdiction has knowledge of the existence and establishment of any faro bank, faro table or other gaming table prohibited by law, or of any place where alcoholic beverages are sold contrary to law, in any town or county within his jurisdiction, such person not being minded to make voluntary information thereof on oath, then it shall be lawful for such justice, magistrate, or judge to issue to the sheriff of the county in which such faro bank, faro table, gaming table, or place where alcoholic beverages are sold contrary to law is supposed to be a subpoena, capias ad testificandum, or other summons in writing, commanding such person to appear immediately before such justice, magistrate, or judge and give evidence on oath as to what he may know touching the existence, establishment and whereabouts of such faro bank, faro table or other gaming table, or place where alcoholic beverages are sold contrary to law, and the name and personal description of the keeper thereof. Such evidence, when obtained, shall be considered and held in law as an information on oath, and the justice, magistrate or judge may thereupon proceed to seize and arrest such keeper and destroy such table, or issue process therefor as provided by law. No person shall be excused, on any prosecution, from  testifying touching any unlawful gaming done by himself or others; but no discovery made by the witness upon such examination shall be used against him in any penal or criminal prosecution, and he shall be altogether pardoned of the offenses so done or participated in by him. (R.C., c. 35, s. 50; 1858‑9, c. 34, s. 1; Code, ss. 1050, 1215; 1889, c. 355; Rev., ss. 1637, 3721; 1913, c. 141; C.S., s. 1800; 1969, c. 44, s. 22; 1971, c. 381, s. 4; 1981, c. 412, s. 4(4); c. 747, s. 66.)



§ 8-56. Husband and wife as witnesses in civil action.

§ 8‑56.  Husband and wife as witnesses in civil action.

In any trial or inquiry in any suit, action or proceeding in any court, or before any person having, by law or consent of parties, authority to examine witnesses or hear evidence, the husband or wife of any party thereto, or of any person in whose behalf any such suit, action or proceeding is brought, prosecuted, opposed or defended, shall, except as herein stated, be competent and compellable to give evidence, as any other witness on behalf of any party to such suit, action or proceeding. No husband or wife shall be compellable to disclose any confidential communication made by one to the other during their marriage. (1866, c. 43, ss. 3, 4; C.C.P., s. 341; Code, s. 588; Rev., s. 1636; 1919, c. 18; C.S., s. 1801; 1945, c. 635; 1977, c. 547; 1983 (Reg. Sess., 1984), c. 1037, s. 3.)



§ 8-57. Husband and wife as witnesses in criminal actions.

§ 8‑57.  Husband and wife as witnesses in criminal actions.

(a)        The spouse of the defendant shall be a competent witness for the defendant in all criminal actions, but the failure of the defendant to call such spouse as a witness shall not be used against him. Such spouse is subject to cross‑examination as are other witnesses.

(b)        The spouse of the defendant shall be competent but not compellable to testify for the State against the defendant in any criminal action or grand jury proceedings, except that the spouse of the defendant shall be both competent and compellable to so testify:

(1)        In a prosecution for bigamy or criminal cohabitation, to prove the fact of marriage and facts tending to show the absence of divorce or annulment;

(2)        In a prosecution for assaulting or communicating a threat to the other spouse;

(3)        In a prosecution for trespass in or upon the separate lands or residence of the other spouse when living separate and apart from each other by mutual consent or court order;

(4)        In a prosecution for abandonment of or failure to provide support for the other spouse or their child;

(5)        In a prosecution of one spouse for any other criminal offense against the minor child of either spouse, including any illegitimate or adopted or foster child of either spouse.

(c)        No husband or wife shall be compellable in any event to disclose any confidential communication made by one to the other during their marriage. (1856‑7, c. 23; 1866, c. 43; 1868‑9, c. 209; 1881, c. 110; Code, ss. 588, 1353, 1354; Rev., ss. 1634, 1635, 1636; C.S., s. 1802; 1933, c. 13, s. 1; c. 361; 1951, c. 296; 1957, c. 1036; 1967, c. 116; 1971, c. 800; 1973, c. 1286, s. 11; 1983, c. 170, s. 1; 1985 (Reg. Sess., 1986), c. 843, s. 5; 1991, c. 686, s. 3.)



§ 8-57.1. Husband-wife privilege waived in child abuse.

§ 8‑57.1.  Husband‑wife privilege waived in child abuse.

Notwithstanding the provisions of G.S. 8‑56 and G.S. 8‑57, the husband‑wife privilege shall not be ground for excluding evidence regarding the abuse or neglect of a child under the age of 16 years or regarding an illness of or injuries to such child or the cause thereof in any judicial proceeding related to a report pursuant to the Child Abuse Reporting Law, Article 3 of Chapter 7B of the General Statutes of North Carolina. (1971, c. 710, s. 3; 1998‑202, s. 13(d).)



§ 8-57.2. Presumed father or mother as witnesses where paternity at issue.

§ 8‑57.2.  Presumed father or mother as witnesses where paternity at issue.

Whenever an issue of paternity of a child born or conceived during a marriage arises in any civil or criminal proceeding, the presumed father or the mother of such child is competent to give evidence as to any relevant matter regarding paternity of the child, including nonaccess to the present or former spouse, regardless of any privilege which may otherwise apply. No parent offering such evidence shall thereafter be prosecuted based upon that evidence for any criminal act involved in the conception of the child whose paternity is in issue and/or for whom support is sought, except for perjury committed in this testimony. (1981, c. 634, s. 1.)



§ 8-58: Repealed by Session Laws 1973, c. 1286, ss. 11, 26.

§ 8‑58: Repealed by Session Laws 1973, c. 1286, ss. 11, 26.



§ 8-58.1. Injured party as witness when medical charges at issue.

§ 8‑58.1.  Injured party as witness when medical charges at issue.

Whenever an issue of hospital, medical, dental, pharmaceutical, or funeral charges arises in any civil proceeding, the injured party or his guardian, administrator, or executor is competent to give evidence regarding the amount of such charges, provided that records or copies of such charges accompany such testimony. The testimony of such a person establishes a rebuttable presumption of the reasonableness of the amount of the charges. (1983, c. 776, s. 1.)



§ 8-58.2. Reserved for future codification purposes.

§ 8‑58.2.  Reserved for future codification purposes.



§ 8-58.3. Reserved for future codification purposes.

§ 8‑58.3.  Reserved for future codification purposes.



§ 8-58.4. Reserved for future codification purposes.

§ 8‑58.4.  Reserved for future codification purposes.



§ 8-58.5. Reserved for future codification purposes.

§ 8‑58.5.  Reserved for future codification purposes.



§§ 8-58.6 through 8-58.11: Repealed by Session Laws 1983 (Regular Session, 1984), c. 1037, s. 2.

Article 7A.

Restrictions on Evidence in Rape Cases.

§§ 8‑58.6 through 8‑58.11: Repealed by Session Laws 1983 (Regular Session, 1984), c. 1037, s. 2.



§§ 8-58.12 through 8-58.14: Repealed by Session Laws 1983 (Regular Session, 1984), c. 1037, s. 9.

Article 7B.

Expert Testimony.

§§ 8‑58.12 through 8‑58.14: Repealed by Session Laws 1983 (Regular Session, 1984), c. 1037, s. 9.



§ 8-58.15 through 8-58.19: Reserved for future codification purposes.

§ 8‑58.15 through 8‑58.19: Reserved for future codification purposes.



§ 8-58.20. Forensic analysis admissible as evidence.

Article 7C.

Admissibility of Forensic Evidence.

§ 8‑58.20.  Forensic analysis admissible as evidence.

(a)        In any criminal prosecution, a laboratory report of a written forensic analysis, including an analysis of the defendant's DNA, or a forensic sample alleged to be the defendant's DNA, as that term is defined in G.S. 15A‑266.2(2), that states the results of the analysis and that is signed and sworn to by the person performing the analysis may be admissible in evidence without the testimony of the analyst who prepared the report in accordance with the requirements of this section.

(b)        A forensic analysis, to be admissible under this section, shall be performed in accordance with rules or procedures adopted by the State Bureau of Investigation, or by another laboratory accredited by the American Society of Crime Laboratory Directors/Laboratory Accreditation Board (ASCLD/LAB) for the submission, identification, analysis, and storage of forensic analyses. The analyses of DNA samples and typing results of DNA samples shall be performed in accordance with the rules or procedures of the State Bureau of Investigation or other ASCLD/LAB‑accredited laboratory.

(c)        The analyst who analyzes the forensic sample and signs the report shall complete an affidavit on a form developed by the State Bureau of Investigation. In the affidavit, the analyst shall state (i) that the person is qualified by education, training, and experience to perform the analysis, (ii) the name and location of the laboratory where the analysis was performed, and (iii) that performing the analysis is part of that person's regular duties. The analyst shall also aver in the affidavit that the tests were performed pursuant to the ASCLD/LAB standards for that discipline and that the evidence was handled in accordance with established and accepted procedures while in the custody of the laboratory. The affidavit shall be sufficient to constitute prima facie evidence regarding the person's qualifications. The analyst shall attach the affidavit to the laboratory report and shall provide the affidavit to the investigating officer and the district attorney in the prosecutorial district in which the criminal charges are pending. An affidavit by a forensic analyst sworn to and properly executed before an official authorized to administer oaths is admissible in evidence without further authentication in any criminal proceeding with respect to the forensic analysis administered and the procedures followed.

(d)        The district attorney shall serve a copy of the laboratory report and affidavit and indicate whether the report and affidavit will be offered as evidence at any proceeding against the defendant on the attorney of record for the defendant, or on the defendant if that person has no attorney, no later than five business days after receiving the report and affidavit, or 30 business days before any proceeding in which the report may be used against the defendant, whichever occurs first.

(e)        Upon receipt of a copy of the laboratory report and affidavit, the attorney of record for the defendant or the defendant if that person has no attorney, shall have 15 business days to file a written objection to the use of the laboratory report and affidavit at any proceeding against the defendant. The written objection shall be filed with the court in which the matter is pending with a copy provided to the district attorney.

(f)         If the defendant's attorney of record, or the defendant if that person has no attorney, fails to file a written objection with the court to the use of the laboratory report and affidavit within the time allowed by this section, then the laboratory report and affidavit may be admitted in evidence in any proceeding without the testimony of the analyst subject to the presiding judge ruling otherwise at the proceeding when offered. If, however, a written objection is filed, this section does not apply and the admissibility of the evidence shall be determined and governed by the appropriate rules of evidence.

(g)        Procedure for Establishing Chain of Custody of Evidence Subject to Forensic Analysis Without Calling Unnecessary Witnesses. 

(1)        For the purpose of establishing the chain of physical custody or control of evidence that has been subjected to forensic analysis performed as provided in subsection (b) of this section, a statement signed by each successive person in the chain of custody that the person delivered it to the other person indicated on or about the date stated is prima facie evidence that the person had custody and made the delivery as stated, without the necessity of a personal appearance in court by the person signing the statement.

(2)        The statement shall contain a sufficient description of the material or its container so as to distinguish it as the particular item in question and shall state that the material was delivered in essentially the same condition as received. The statement may be placed on the same document as the report provided for in subsection (a) of this section.

(3)        The provisions of this subsection may be utilized by the State only if (i) the State notifies the defendant at least 15 business days before any proceeding at which the statement would be used of its intention to introduce the statement into evidence under this subsection and provides the defendant with a copy of the statement and (ii) the defendant fails to file a written notification with the court, with a copy to the State, at least five business days before the proceeding that the defendant objects to the introduction of the statement into evidence.

(4)        In lieu of the notice required in subdivision (3) of this subsection, the State may include the statement with the laboratory report and affidavit, as provided in subsection (d) of this section.

(5)        If the defendant's attorney of record, or the defendant if that person has no attorney, fails to file the written objection as provided in this subsection, then the statement may be admitted into evidence without the necessity of a personal appearance by the person signing the statement.

(6)        Upon filing a timely objection, the admissibility of the statement shall be determined and governed by the appropriate rules of evidence.

Nothing in this subsection precludes the right of any party to call any witness or to introduce any evidence supporting or contradicting the evidence contained in the statement.  (2004‑124, s. 15.2(c); 2007‑484, s. 1; 2009‑473, ss. 1, 2.)



§ 8-59. Issue and service of subpoena.

Article 8.

Attendance of Witness.

§ 8‑59.  Issue and service of subpoena.

In obtaining the testimony of witnesses in causes pending in the trial divisions of the General Court of Justice, subpoenas shall be issued and served in the manner provided in Rule 45 of the Rules of Civil Procedure for civil actions. Provided that in criminal cases any employee of a local law‑enforcement agency may effect service of a subpoena for the attendance of witnesses by telephone communication with the person named. However, in the case of a witness served by telephone communication pursuant to this section, neither an order to show cause nor an order for arrest shall be issued until such person has been served personally with the written subpoena. (1777, c. 115, s. 36, P.R.; R.C., c. 31, s. 59; Code, s. 1355; Rev., s. 1639; C.S., s. 1803; 1959, c. 522, s. 2; 1967, c. 954, s. 3; 1971, c. 381, s. 5; 1981, c. 267; 1989, c. 262, s. 2.)



§ 8-60. Repealed by Session Laws 1967, c. 954, s. 4.

§ 8‑60.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 8-61. Subpoena for the production of documentary evidence.

§ 8‑61.  Subpoena for the production of documentary evidence.

Subpoenas for the production of records, books, papers, documents, or tangible things may be issued in criminal actions in the same manner as provided for civil actions in Rule 45 of the Rules of Civil Procedure. (1797, c. 476, P.R.; R.C., c. 31, s. 81; Code, s. 1372; Rev., s. 1641; C.S., s. 1805; 1967, c. 954, s. 3; c. 1168.)



§ 8-62. Repealed by Session Laws 1967, c. 954, s. 4.

§ 8‑62.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 8-63. Witnesses attend until discharge; effect of nonattendance.

§ 8‑63.  Witnesses attend until discharge; effect of nonattendance.

Every witness, being summoned to appear in any of the said courts, in manner before directed, shall appear accordingly, and, subject to the provisions of G.S. 6‑51, continue to attend from session to session until discharged, when summoned in a civil action or special proceeding, by the court or the party at whose instance such witness shall be summoned, or, when summoned in a criminal prosecution, until discharged by the court, the prosecuting officer, or the party at whose instance he was summoned; and in default thereof shall forfeit and pay, in civil actions or special proceedings, to the party at whose instance the subpoena issued, the sum of forty dollars ($40.00), to be recovered by motion in the cause, and shall be further liable to his action for the full damages which may be sustained for the want of such witness's testimony; or if summoned in a criminal prosecution shall forfeit and pay eighty dollars ($80.00) for the use of the State, or the party summoning him. If the civil action or special proceeding shall, in the vacation, be compromised and settled between the parties, and the party at whose instance such witness was summoned should omit to discharge him from further attendance, and for want of such discharge he shall attend the next session, in that case the witness, upon oath made of the facts, shall be entitled to a ticket from the clerk in the same manner as other witnesses, and shall recover from the party at whose instance he was summoned the allowance which is given to witnesses for their attendance, with costs.

No execution shall issue against any defaulting witness for the forfeiture aforesaid but after notice made known to him to show cause against the issuing thereof; and if sufficient cause be shown of his incapacity to attend, execution shall not issue, and the witness shall be discharged of the forfeiture without costs; but otherwise the court shall, on motion, award execution for the forfeiture against the defaulting witness. (1777, c. 115, ss. 37, 38, 43, P.R.; 1799, c. 528, P.R.; 1801, c. 591, P.R.; R.C., c. 31, ss. 60, 61, 62; Code, s. 1356; Rev., s. 1643; C.S., s. 1807; 1965, c. 284; 1971, c. 381, s. 12.)



§ 8-64. Witnesses exempt from civil arrest.

§ 8‑64.  Witnesses exempt from civil arrest.

Every witness shall be exempt from arrest in civil actions or special proceedings during his attendance at any court, or before a commissioner, arbitrator, referee, or other person authorized to command the attendance of such witness, and during the time such witness is going to and returning from the place of such attendance, allowing one day for every thirty miles such witness has to travel to and from his place of residence. (1777, c. 115, s. 44, P.R.; R.C., c. 31, s. 70; Code, s. 1367; Rev., s. 1644; C.S., s. 1808.)



§§ 8-65 through 8-70. Transferred to §§ 15A-811 through 15A-816 by Session Laws 1973, c. 1286, s. 9.

Article 9.

Attendance of Witnesses from without State.

§§ 8‑65 through 8‑70.  Transferred to §§ 15A‑811 through 15A‑816 by Session Laws 1973, c. 1286, s. 9.



§§ 8-71 through 8-73. Repealed by Session Laws 1967, c. 954, s. 4.

Article 10.

Depositions.

§§ 8‑71 through 8‑73.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 8-74. Depositions for defendant in criminal actions.

§ 8‑74.  Depositions for defendant in criminal actions.

In all criminal actions, hearings and investigations it shall be lawful for the defendant in any such action to make affidavit before the clerk of the superior court of the county in which said action is pending, that it is important for the defense that he have the testimony of any person, whose name must be given, and that such person is so infirm, or otherwise physically incapacitated, or nonresident of this State, that he cannot procure his attendance at the trial or hearing of said cause. Upon the filing of such affidavit, it shall be the duty of the clerk to appoint some responsible person to take the deposition of such witness, which deposition may be read in the trial of such criminal action under the same rules as now apply by law to depositions in civil actions: provided, that the district attorney or prosecuting attorney of the district, county or town in which such action is pending have 10 days' notice of the taking of such deposition, who may appear in person or by representative to conduct the cross‑examination of such witness. (Code, s. 1357; 1891, c. 522; 1893, c. 80; Rev., s. 1652; 1915, c. 251; C.S., s. 1812; 1971, c. 381, s. 6; 1973, c. 47, s. 2.)



§ 8-75. Repealed by Session Laws 1971, c. 381, s. 13.

§ 8‑75.  Repealed by Session Laws 1971, c. 381, s. 13.



§ 8-76. Depositions before municipal authorities.

§ 8‑76.  Depositions before municipal authorities.

Any board of aldermen, board of town or county commissioners or any person interested in any proceeding, investigation, hearing or trial before such board, may take the depositions of all persons whose evidence may be desired for use in said proceeding, investigation, hearing or trial; and to do so, the chairman of such board or such person may apply in person or by attorney to the superior court clerk of that county in which such proceeding, investigation, hearing or trial is pending, for a commission to take the same, and said clerk, upon such application, shall issue such commission, or such deposition may be taken by a notary public of this State or of any other state or foreign country without a commission issuing from the court; and the notice and proceedings upon the taking of said depositions shall be the same as provided for in civil actions; and if the person upon whom the notice of the taking of such deposition is to be served is absent from or cannot after due diligence be found within this State, but can be found within the county in which the deposition is to be taken, then, and in that case, said notice shall be personally served on such person by the commissioner appointed to take such deposition or by the notary taking such deposition, as the case may be; and when any such deposition is returned to the clerk it shall be opened and passed upon by him and delivered to such board, and the reading and using of such deposition shall conform to the rules of the superior court. (1889, c. 151; Rev., s. 1653; C.S., s. 1814; 1943, c. 543.)



§ 8-77: Repealed by Session Laws 1995, c. 379, s. 9.

§ 8‑77:  Repealed by Session Laws 1995, c.  379, s. 9.



§ 8-78. Commissioner may subpoena witness and punish for contempt.

§ 8‑78.  Commissioner may subpoena witness and punish for contempt.

Commissioners to take depositions appointed by the courts of this State, or by the courts of the states or territories of the United States, arbitrators, referees, and all persons acting under a commission issuing from any court of record in this State, are hereby empowered, they or the clerks of the courts respectively in this State, to which such commission shall be returnable, to issue subpoenas, specifying the time and place for the attendance of witnesses before them, and to administer oaths to said witnesses, to the end that they may give their testimony. And any witness appearing before any of the said persons and refusing to give his testimony on oath touching such matters as he may be lawfully examined unto shall be committed, by warrant of the person before whom he shall so refuse, to the common jail of the county, there to remain until he may be willing to give his evidence; which warrant of commitment shall recite what authority the person has to take the testimony of such witness, and the refusal of the witness to give it. (1777, c. 115, s. 42, P.R.; 1805, c. 685, ss. 1, 2, P.R.; 1848, c. 66; 1850, c. 188; R.C., c. 31, s. 64; Code, s. 1362; Rev., s. 1649; C.S., s. 1816.)



§ 8-79. Attendance before commissioner enforced.

§ 8‑79.  Attendance before commissioner enforced.

The sheriff of the county where the witness may be shall execute all such subpoenas, and make due return thereof before the commissioner, or other person, before whom the witness is to appear, in the same manner, and under the same penalties, as in case of process of a like kind returnable to court; and when the witness shall be subpoenaed five days before the time of his required attendance, and shall fail to appear according to the subpoena and give evidence, the default shall be noted by the commissioner, arbitrator, or other person aforesaid; and in case the default be made before a commissioner acting under authority from courts without the State, the defaulting witness shall forfeit and pay to the party at whose instance he may be subpoenaed fifty dollars, and on the trial for such penalty the subpoena issued by the commissioner, or other person, as aforesaid, with the indorsement thereon of due service by the officer serving the same, together with the default noted as aforesaid and indorsed on the subpoena, shall be prima facie evidence of the forfeiture, and sufficient to entitle the plaintiff to judgment for the same, unless the witness may show his incapacity to have attended. (1848, c. 66, s. 2; 1850, c. 188, ss. 1, 2; R.C., c. 31, s. 65; Code, s. 1363; Rev., s. 1650; C.S., s. 1817.)



§ 8-80. Remedies against defaulting witness before commissioner.

§ 8‑80.  Remedies against defaulting witness before commissioner.

But in case the default be made before a commissioner, arbitrator, referee or other person, acting under a commission or authority from any of the courts of this State, then the same shall be certified under his hand, and returned with the subpoena to the court by which he was commissioned or empowered to take the evidence of such witness; and thereupon the court shall adjudge the defaulting witness to pay to the party at whose instance he was summoned the sum of forty dollars ($40.00); but execution shall not issue therefor until the same be ordered by the court, after such proceedings had as shall give said witness an opportunity to show cause, if he can, against the issuing thereof. (1850, c. 188, s. 2; R.C., c. 31, s. 66; Code, s. 1364; Rev., s. 1651; C.S., s. 1818.)



§ 8-81. Objection to deposition before trial.

§ 8‑81.  Objection to deposition before trial.

At any time before the trial, or hearing of an action or proceeding, any party may make a motion to the judge or court to reject a deposition for irregularity in the taking of it, either in whole or in part, for scandal, impertinence, the incompetency of the testimony, for insufficient notice, or for any other good cause. The objecting party shall state his exceptions in writing. (1869‑70, c. 227, ss. 13, 17; Code, s. 1361; 1895, c. 312; 1903, c. 132; Rev., s. 1648; C.S., s. 1819.)



§ 8-82. Deposition not quashed after trial begun.

§ 8‑82.  Deposition not quashed after trial begun.

No deposition shall be quashed, or rejected, on objection first made after a trial has begun, merely because of an irregularity in taking the same, provided it shall appear that the party objecting had notice that it had been taken, and it was on file long enough before the trial to enable him to present his objection. (1869‑70, c. 227, s. 12; Code, s. 1360; Rev., s. 1647; C.S., s. 1820.)



§ 8-83. When deposition may be read on the trial.

§ 8‑83.  When deposition may be read on the trial.

Every deposition taken and returned in the manner provided by law may be read on the trial of the action or proceeding, or before any referee, in the following cases, and not otherwise:

(1)        If the witness is dead, or has become insane since the deposition was taken.

(2)        If the witness is a resident of a foreign country, or of another state, and is not present at the trial.

(3)        If the witness is confined in a prison outside the county in which the trial takes place.

(4)        If the witness is so old, sick or infirm as to be unable to attend court.

(5)        If the witness is the President of the United States, or the head of any department of the federal government, or a judge, district attorney, or clerk of any court of the United States, and the trial shall take place during the term of such court.

(6)        If the witness is the Governor of the State, or the head of any department of the State government, or the president of the University, or the head of any other incorporated college in the State, or the superintendent or any physician in the employ of any of the hospitals for the insane for the State.

(7)        If the witness is a justice of the Supreme Court, judge of the Court of Appeals, or a judge, presiding officer, clerk or district attorney of any court of record, and the trial shall take place during the term of such court.

(8)        If the witness is a member of the Congress of the United States, or a member of the General Assembly, and the trial shall take place during a time that such member is in the service of that body.

(9)        Except in actions or proceedings governed by the Rules of Civil Procedure, if the witness has been duly summoned, and at the time of the trial is out of the State, or is more than seventy‑five miles by the usual public mode of travel from the place where the court is sitting, without the procurement or consent of the party offering his deposition.

(10)      If the action is pending in a magistrate's court the deposition may be read on the trial of the action, provided the witness is more than 75 miles by the usual public mode of travel from the place where the court is sitting.

(11)      Except in actions or proceedings governed by the Rules of Civil Procedure, if the witness is a physician duly licensed to practice medicine in the State of North Carolina, and resides or maintains his office outside the county in which the action is pending.

If any provision of this section conflicts with the Rules of Civil Procedure, then those Rules shall control in actions or proceedings governed by them. (1777, c. 115, ss. 39, 40, 41, P.R.; 1803, c. 633, P.R.; 1828, ch. 24, ss. 1, 2; 1836, c. 30; R.C., c. 31, s. 63; 1869‑70, c. 227, s. 11; 1881, c. 279, ss. 1, 3; Code, s. 1358; 1905, c. 366; Rev., s. 1645; 1919, c. 324; C.S., s. 1821; 1965, c. 675; 1969, c. 44, s. 23; 1971, c. 381, s. 7; 1973, c. 47, s. 2; 1991, c. 491, s. 1.)



§ 8-84. Repealed by Session Laws 1975, c. 762, s. 4.

§ 8‑84.  Repealed by Session Laws 1975, c. 762, s. 4.



§ 8-85. Court reporter's certified transcription.

Article 11.

Perpetuation of Testimony.

§ 8‑85.  Court reporter's certified transcription.

Testimony taken and transcribed by a court reporter and certified by the reporter or by the judge who presided at the trial at which the testimony was given, may be offered in evidence in any court as the deposition of the witness whose testimony is so taken and transcribed, in the manner, and under the rules governing the introduction of depositions in civil actions. (1971, c. 377, s. 1.)



§§ 8-86 through 8-88. Repealed by Session Laws 1967, c. 954, s. 4.

§§ 8‑86 through 8‑88.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 8-89. Repealed by Session Laws 1967, c. 954, s. 4.

Article 12.

Inspection and Production of Writings.

§ 8‑89.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 8-89.1. Repealed by Session Laws 1975, c. 762, s. 4.

§ 8‑89.1.  Repealed by Session Laws 1975, c. 762, s. 4.



§§ 8-90 through 8-91. Repealed by Session Laws 1967, c. 954, s. 4.

§§ 8‑90 through 8‑91.  Repealed by Session Laws 1967, c. 954, s. 4.



§ 8-92. Reserved for future codification purposes.

§ 8‑92.  Reserved for future codification purposes.



§ 8-93. Reserved for future codification purposes.

§ 8‑93.  Reserved for future codification purposes.



§ 8-94. Reserved for future codification purposes.

§ 8‑94.  Reserved for future codification purposes.



§ 8-95. Reserved for future codification purposes.

§ 8‑95.  Reserved for future codification purposes.



§ 8-96. Reserved for future codification purposes.

§ 8‑96.  Reserved for future codification purposes.



§ 8-97. Photographs as substantive or illustrative evidence.

Article 13.

Photographs.

§ 8‑97.  Photographs as substantive or illustrative evidence.

Any party may introduce a photograph, video tape, motion picture, X‑ray or other photographic representation as substantive evidence upon laying a proper foundation and meeting other applicable evidentiary requirements. This section does not prohibit a party from introducing a photograph or other pictorial representation solely for the purpose of illustrating the testimony of a witness. (1981, c. 451, s. 1.)



§ 8-98. Reserved for future codification purposes.

§ 8‑98.  Reserved for future codification purposes.



§ 8-99. Reserved for future codification purposes.

§ 8‑99.  Reserved for future codification purposes.



§ 8-100. Reserved for future codification purposes.

§ 8‑100.  Reserved for future codification purposes.



§ 8-101. Reserved for future codification purposes.

§ 8‑101.  Reserved for future codification purposes.



§ 8-102. Reserved for future codification purposes.

§ 8‑102.  Reserved for future codification purposes.



§ 8-103. Courier service and contract carriers.

Chapter 14.

Chain of Custody.

§ 8‑103.  Courier service and contract carriers.

For purposes of maintaining a chain of custody for any item of evidence, depositing the item with the State courier service operated by the Department of Administration or a common or contract carrier shall be considered the same as depositing such item in first class United States mail. (1983, c. 375, s. 1.)



§ 8-104. Reserved for future codification purposes.

§ 8‑104.  Reserved for future codification purposes.



§ 8-105. Reserved for future codification purposes.

§ 8‑105.  Reserved for future codification purposes.



§ 8-106. Reserved for future codification purposes.

§ 8‑106.  Reserved for future codification purposes.



§ 8-107. Reserved for future codification purposes.

§ 8‑107.  Reserved for future codification purposes.



§ 8-108. Reserved for future codification purposes.

§ 8‑108.  Reserved for future codification purposes.



§ 8-109. Reserved for future codification purposes.

§ 8‑109.  Reserved for future codification purposes.



§ 8-110. Inadmissibility of negotiations.

Article 15.

Mediation Negotiations.

§ 8‑110.  Inadmissibility of negotiations.

(a)        Evidence of statements made and conduct occurring during mediation at a community mediation center authorized by G.S. 7A‑38.5 shall not be subject to discovery and shall be inadmissible in any proceeding in the action or other actions on the same claim, except in proceedings to enforce a settlement of the action. No such settlement shall be binding unless it has been reduced to writing and signed by the parties. No evidence otherwise discoverable shall be inadmissible merely because it is presented or discussed during mediation.

(b)        No mediator shall be compelled to testify or produce evidence in any civil proceeding concerning statements made and conduct occurring in a mediation conducted by a community mediation center authorized by G.S. 7A‑38.5. A civil proceeding includes any civil matter in any administrative agency or the General Court of Justice, including a proceeding to enforce a settlement reached at the mediation. For purposes of this subsection, a mediator is a person assigned by the center to conduct the mediation and any staff person employed by the center to provide supervision of that person. This subsection does not excuse a mediator from the reporting requirements of G.S. 7B‑301 or G.S. 108A‑102.

(c)        Except as provided in this subsection, no mediator shall be compelled to testify or produce evidence in any criminal misdemeanor or felony proceeding concerning statements made and conduct occurring in a mediation conducted at a community mediation center authorized by G.S. 7A‑38.5. A judge presiding over the trial of a felony may, however, compel disclosure of any evidence unrelated to the dispute that is the subject of the mediation if it is to be introduced in the trial or disposition of the felony and the judge determines that the introduction of the evidence is necessary to a proper administration of justice, and the evidence may not be obtained from any other source. For purposes of this subsection, a mediator is a person assigned by the center to conduct the mediation and any staff person employed by the center to provide supervision of that person. This subsection does not excuse a mediator from the reporting requirements of G.S. 7B‑301 or G.S. 108A‑102. (1999‑354, s. 4.)






Chapter 8A - Interpreters for Deaf Persons.

§ 8A-1. Recodified as §§ 8B-1 to 8B-9.

Chapter 8A.

Interpreters for Deaf Persons.

§ 8A‑1.  Recodified as §§ 8B‑1 to 8B‑9.






Chapter 8B - Interpreters for Deaf Persons.

§ 8B-1. Definitions; right to interpreter; determination of competence.

Chapter 8B.

Interpreters for Deaf Persons.

§ 8B‑1.  Definitions; right to interpreter; determination of competence.

As used in this Chapter:

(1)        "Appointing authority" means the presiding judge or clerk of superior court in a judicial proceeding, or a hearing officer, examiner, commissioner, chairman, presiding officer or similar official in a legislative or administrative proceeding.

(2)        "Deaf person" means a person whose hearing impairment is so significant that the individual is impaired in processing linguistic information through hearing, with or without amplification.

(3)        "Qualified interpreter" means an interpreter licensed under Chapter 90D of the General Statutes. If the appointing authority finds that a licensed interpreter is not available, an unlicensed interpreter may be called and used as a qualified interpreter if the interpreter's actual qualifications have otherwise been determined to be adequate for the present need. In no event will an interpreter be considered qualified if the interpreter is unable to communicate effectively with and simultaneously and accurately interpret for the deaf person.

A deaf person who does not utilize sign language may request an aural/oral interpreter. Before this interpreter is appointed, the appointing authority shall satisfy itself that the aural/oral interpreter is competent to interpret the proceedings to the deaf person and to present the testimony, statements, and any other information tendered by the deaf person. (1981, c. 937, s. 1; 1997‑443, s. 11A.118(a); 2002‑182, s. 2; 2003‑56, s. 3.)



§ 8B-2. Appointment of interpreters in certain judicial, legislative, and administrative proceedings; removal.

§ 8B‑2.  Appointment of interpreters in certain judicial, legislative, and administrative proceedings; removal.

(a)        When a deaf person is a party to or a witness in any civil or criminal proceeding in any superior or district court of the State, including juvenile proceedings, special proceedings, and proceedings before the magistrate, the court shall appoint a qualified interpreter to interpret the proceedings to the deaf person and to interpret the deaf person's testimony, if any.

(b)        When a deaf person is a witness before any legislative committee or subcommittee or legislative research or study committee or subcommittee or commission authorized by the General Assembly, the appointing authority conducting the proceeding shall appoint a qualified interpreter to interpret the proceedings to the deaf person and to interpret the deaf person's testimony.

(c)        When a deaf person is a party to or a witness in an administrative proceeding before any department, board, commission, agency or licensing authority of the State, or of any county or city of the State, the appointing authority conducting the proceeding shall appoint a qualified interpreter to interpret the proceedings to the deaf person and to interpret the deaf person's testimony, if any.

(d)        If a deaf person is arrested for an alleged violation of criminal law of the State, including a local ordinance, the arresting officer shall immediately procure a qualified interpreter from the appropriate court for any interrogation, warning, notification of rights, arraignment, bail hearing or other preliminary proceeding, but no arrestee otherwise eligible for release on bail under Article 26 of Chapter 15A of the General Statutes shall be held in custody pending the arrival of an interpreter. No answer, statement or admission taken from the deaf person without a qualified interpreter present and functioning is admissible in court for any purpose.

(e)        Whenever a juvenile whose parent or parents are deaf is brought before a court for any reason whatsoever, the court shall appoint a qualified interpreter to interpret the proceedings and testimony for the deaf parent or parents, and to interpret any statements or testimony the deaf parent or parents may be called upon to give to the court.

(f)         A qualified interpreter shall not be appointed until the appointing authority makes a preliminary determination that the interpreter is able to communicate effectively with and to interpret accurately for the deaf person. If no qualified interpreter can be found who can successfully communicate with this person, he may select his own interpreter without regard to whether the interpreter is "qualified" within the meaning set forth under this statute.

(g)        The appointing authority may, on its own motion or on the request of the deaf person, remove an interpreter for inability to communicate or because his services have been waived. (1981, c. 937, s. 1.)



§ 8B-3. Waiver of appointed interpreter.

§ 8B‑3.  Waiver of appointed interpreter.

(a)        A deaf person entitled to the services of an interpreter under this Chapter may waive these services. The waiver must be approved in writing by the person's attorney. If the person does not have an attorney, approval must be made in writing by the appointing authority.

(b)        A deaf person who has waived an interpreter under this section  may provide his own interpreter at his own expense, without regard to whether such interpreter is qualified under this Chapter. (1981, c. 937, s. 1.)



§ 8B-4. Notice of need for interpreter; proof of deafness.

§ 8B‑4.  Notice of need for interpreter; proof of deafness.

A deaf person entitled to an interpreter under this Chapter shall, if practicable, notify the appropriate appointing authority of his need prior to his appearance. A failure to notify or to request an interpreter is not a waiver of the right to an interpreter. Before appointing an interpreter, an appointing authority may require satisfactory proof of the requesting person's deafness if he has reason to believe the person is not hearing impaired. (1981, c. 937, s. 1.)



§ 8B-5. Privileged communications.

§ 8B‑5.  Privileged communications.

If a communication made by the deaf person through an interpreter is privileged, the privilege extends also to the interpreter. (1981, c. 937, s. 1.)



§ 8B-6. List of interpreters; coordination of interpreter services.

§ 8B‑6.  List of interpreters; coordination of interpreter services.

The Department of Health and Human Services shall prepare and maintain an up‑to‑date list of qualified and available interpreters. A copy of the list shall be provided to each clerk of superior court and to the North Carolina Interpreter and Transliterator Licensing Board created in Chapter 90D of the General Statutes. When requested by an appointing authority to provide an interpreter the Division of Services for the Deaf and the Hard of Hearing shall assist in arranging for an interpreter at the time and place needed through its program of community services for the hearing impaired. (1981, c. 937, s. 1; 1989, c. 533, s. 4; 1997‑443, s. 11A.118(a); 2002‑182, s. 3; 2003‑56, s. 3.)



§ 8B-7. Oath.

§ 8B‑7.  Oath.

Before acting, an interpreter shall take an oath or affirmation that he will make a true interpretation in an understandable manner of the proceedings to the person for whom he is appointed and that he will convey the statements of the person in the English language to the best of his skill and judgment. (1981, c. 937, s. 1.)



§ 8B-8. Compensation.

§ 8B‑8.  Compensation.

(a)        An interpreter appointed under this Chapter is entitled to a reasonable fee for services, including waiting time, time reserved by the courts for the assignment, and reimbursement for necessary travel and subsistence expenses. The fee shall be fixed by the appointing authority who shall consider any fee schedule for interpreters established by the Department of Health and Human Services. Reimbursement for necessary travel and subsistence expenses shall be at rates provided by law for State employees generally.

(b)        The fees and expenses of interpreters who serve before any superior or district court criminal and juvenile proceeding are payable from funds appropriated to the Administrative Office of the Courts.

(c)        The fees and expenses of interpreters who serve in civil cases and special proceedings are also payable from funds appropriated to the Administrative Office of the Courts.

(d)        Fees and expenses of interpreters who serve before a legislative body described in this Article are payable from funds appropriated for operating expenses of the General Assembly.

(e)        Fees and expenses of interpreters who serve before any State administrative agency are payable by that agency.

(f)         Fees and expenses of interpreters who serve before city or county administrative proceedings are payable by the respective city or county.

(g)        Repealed by Session Laws 1995, c. 277, s. 1. (1981, c. 937, s. 1; 1989, c. 533, s. 5; 1995, c. 277, s. 1; 1997‑443, s. 11A.118(a).)



§ 8B-9. Responsibility for payment of funds to implement Chapter.

§ 8B‑9.  Responsibility for payment of funds to implement Chapter.

Responsibility for payment of funds to implement this Chapter rests with the particular entity specified in G.S. 8B‑8 whose procedure required the service. (1981, c. 937, s. 2.)



§ 8B-10. North Carolina Training and Licensing Preparation Program fees.

§ 8B‑10.  North Carolina Training and Licensing Preparation Program fees.

The Division of Services for the Deaf and the Hard of Hearing of the Department of Health and Human Services may charge a fee of no more than fifty dollars ($50.00) to individuals who participate in interpreter training or workshops offered by the North Carolina Training and Licensing Preparation Program. The Division may charge a fee of no more than one hundred dollars ($100.00) for a diagnostic evaluation offered under the Program. This fee is for voluntary diagnostic services only. These fees are to cover the cost of administering the Program and are payable when a participant takes part in a planned activity. (1991, c. 465, s. 1; 1997‑443, s. 11A.118(a); 2002‑182, s. 4; 2003‑56, s. 3.)






Chapter 8C - Evidence Code.

§ 8C-1. Rules of Evidence.

Chapter 8C.

Evidence Code.

§ 8C‑1.  Rules of Evidence.

The North Carolina Rules of Evidence are as follows:



Rule 101. Scope.

Article 1.

General Provisions.

Rule 101. Scope.

These rules govern proceedings in the courts of this State to the extent and with the exceptions stated in Rule 1101. (1983, ch. 701, s. 1.)



Rule 102. Purpose and construction.

Rule 102. Purpose and construction.

(a)        In general.  These rules shall be construed to secure fairness in administration, elimination of unjustifiable expense and delay, and promotion of growth and development of the law of evidence to the end that the truth may be ascertained and proceedings justly determined.

(b)        Subordinate divisions.  For the purpose of these rules only, the subordinate division of any rule which is labeled with a lower case letter shall be a subdivision. (1983, c. 701, s. 1.)



Rule 103. Rulings on evidence.

Rule 103. Rulings on evidence.

(a)        Effect of erroneous ruling.  Error may not be predicated upon a ruling which admits or excludes evidence unless a substantial right of the party is affected, and

(1)        Objection.  In case the ruling is one admitting evidence, a timely objection or motion to strike appears of record. No particular form is required in order to preserve the right to assert the alleged error upon appeal if the motion or objection clearly presented the alleged error to the trial court;

(2)        Offer of proof.  In case the ruling is one excluding evidence, the substance of the evidence was made known to the court by offer or was apparent from the context within which questions were asked.

Once the court makes a definitive ruling on the record admitting or excluding evidence, either at or before trial, a party need not renew an objection or offer of proof to preserve a claim of error for appeal.

(b)        Record of offer and ruling.  The court may add any other or further statement which shows the character of the evidence, the form in which it was offered, the objection made, and the ruling thereon. It may direct the making of an offer in question and answer form.

(c)        Hearing of jury.  In jury cases, proceedings shall be conducted, to the extent practicable, so as to prevent inadmissible evidence from being suggested to the jury by any means, such as making statements or offers of proof or asking questions in the hearing of the jury.

(d)        Review of errors where justice requires.  Notwithstanding the requirements of subdivision (a) of this rule, an appellate court may review errors affecting substantial rights if it determines, in the interest of justice, it is appropriate to do so. (1983, c. 701, s. 1; 2003‑101, s. 1; 2006‑264, s. 30.5.)



Rule 104. Preliminary questions.

Rule 104. Preliminary questions.

(a)        Questions of admissibility generally.  Preliminary questions concerning the qualification of a person to be a witness, the existence of a privilege, or the admissibility of evidence shall be determined by the court, subject to the provisions of subdivision (b). In making its determination it is not bound by the rules of evidence except those with respect to privileges.

(b)        Relevancy conditioned on fact.  When the relevancy of evidence depends upon the fulfillment of a condition of fact, the court shall admit it upon, or subject to, the introduction of evidence sufficient to support a finding of the fulfillment of the condition.

(c)        Hearing of jury.  Hearings on the admissibility of confessions or other motions to suppress evidence in criminal trials in Superior Court shall in all cases be conducted out of the hearing of the jury. Hearings on other preliminary matters shall be so conducted when the interests of justice require or, when an accused is a witness, if he so requests.

(d)        Testimony by accused.  The accused does not, by testifying upon a preliminary matter, subject himself to cross‑examination as to other issues in the case.

(e)        Weight and credibility.  This rule does not limit the right of a party to introduce before the jury evidence relevant to weight or credibility. (1983, ch. 701, s. 1.)



Rule 105. Limited admissibility.

Rule 105. Limited admissibility.

When evidence which is admissible as to one party or for one purpose but not admissible as to another party or for another purpose is admitted, the court, upon request, shall restrict the evidence to its proper scope and instruct the jury accordingly. (1983, c. 701, s. 1.)



Rule 106. Remainder of or related writings or recorded statements.

Rule 106. Remainder of or related writings or recorded statements.

When a writing or recorded statement or part thereof is introduced by a party, an adverse party may require him at that time to introduce any other part or any other writing or recorded statement which ought in fairness to be considered contemporaneously with it. (1983, c. 701, s. 1.)



Rule 201. Judicial notice of adjudicative facts.

Article 2.

Judicial Notice.

Rule 201. Judicial notice of adjudicative facts.

(a)        Scope of rule.  This rule governs only judicial notice of adjudicative facts.

(b)        Kinds of facts.  A judicially noticed fact must be one not subject to reasonable dispute in that it is either (1) generally known within the territorial jurisdiction of the trial court or (2) capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned.

(c)        When discretionary.  A court may take judicial notice, whether requested or not.

(d)        When mandatory.  A court shall take judicial notice if requested by a party and supplied with the necessary information.

(e)        Opportunity to be heard.  In a trial court, a party is entitled upon timely request to an opportunity to be heard as to the propriety of taking judicial notice and the tenor of the matter noticed. In the absence of prior notification, the request may be made after judicial notice has been taken.

(f)         Time of taking notice.  Judicial notice may be taken at any stage of the proceeding.

(g)        Instructing jury.  In a civil action or proceeding, the court shall instruct the jury to accept as conclusive any fact judicially noticed. In a criminal case, the court shall instruct the jury that it may, but is not required to, accept as conclusive any fact judicially noticed. (1983, c. 701, s. 1.)



Rule 301. Presumptions in general in civil actions and proceedings.

Article 3.

Presumptions in Civil Actions and Proceedings.

Rule 301. Presumptions in general in civil actions and proceedings.

In all civil actions and proceedings when not otherwise provided for by statute, by judicial decision, or by these rules, a presumption imposes on the party against whom it is directed the burden of going forward with evidence to rebut or meet the presumption, but does not shift to such party the burden of proof in the sense of the risk of nonpersuasion, which remains throughout the trial upon the party on whom it was originally cast. The burden of going forward is satisfied by the introduction of evidence sufficient to permit reasonable minds to conclude that the presumed fact does not exist. If the party against whom a presumption operates fails to meet the burden of producing evidence, the presumed fact shall be deemed proved, and the court shall instruct the jury accordingly. When the burden of producing evidence to meet a presumption is satisfied, the court must instruct the jury that it may, but is not required to, infer the existence of the presumed fact from the proved fact. (1983, c. 701, s. 1.)



Rule 302. Applicability of federal law in civil actions and proceedings.

Rule 302. Applicability of federal law in civil actions and proceedings.

In civil actions and proceedings, the effect of a presumption respecting a fact which is an element of a claim or defense as to which federal law supplies the rule of decision is determined in accordance with federal law. (1983, c. 701, s. 1.)



Rule 401. Definition of "relevant evidence."

Article 4.

Relevancy and Its Limits.

Rule 401. Definition of "relevant evidence."

"Relevant evidence" means evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence. (1983, c. 701, s. 1.)



Rule 402. Relevant evidence generally admissible; irrelevant evidence inadmissible.

Rule 402. Relevant evidence generally admissible; irrelevant evidence inadmissible.

All relevant evidence is admissible, except as otherwise provided by the Constitution of the United States, by the Constitution of North Carolina, by Act of Congress, by Act of the General Assembly or by these rules. Evidence which is not relevant is not admissible. (1983, c. 701, s. 1.)



Rule 403. Exclusion of relevant evidence on grounds of prejudice, confusion, or waste of time.

Rule 403. Exclusion of relevant evidence on grounds of prejudice, confusion, or waste of time.

Although relevant, evidence may be excluded if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by considerations of undue delay, waste of time, or needless presentation of cumulative evidence. (1983, c. 701, s. 1.)



Rule 404. Character evidence not admissible to prove conduct; exceptions; other crimes.

Rule 404.  Character evidence not admissible to prove conduct; exceptions; other crimes.

(a)        Character evidence generally.  Evidence of a person's character or a trait of his character is not admissible for the purpose of proving that he acted in conformity therewith on a particular occasion, except:

(1)        Character of accused.  Evidence of a pertinent trait of his character offered by an accused, or by the prosecution to rebut the same;

(2)        Character of victim.  Evidence of a pertinent trait of character of the victim of the crime offered by an accused, or by the prosecution to rebut the same, or evidence of a character trait of peacefulness of the victim offered by the prosecution in a homicide case to rebut evidence that the victim was the first aggressor;

(3)        Character of witness.  Evidence of the character of a witness, as provided in Rules 607, 608, and 609.

(b)        Other crimes, wrongs, or acts.  Evidence of other crimes, wrongs, or acts is not admissible to prove the character of a person in order to show that he acted in conformity therewith. It may, however, be admissible for other purposes, such as proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake, entrapment or accident. Admissible evidence may include evidence of an offense committed by a juvenile if it would have been a Class A, B1, B2, C, D, or E felony if committed by an adult. (1983, c. 701, s. 1; 1994, Ex. Sess., c. 7, s. 3; 1995, c. 509, s. 7.)



Rule 405. Methods of proving character.

Rule 405. Methods of proving character.

(a)        Reputation or opinion.  In all cases in which evidence of character or a trait of character of a person is admissible, proof may be made by testimony as to reputation or by testimony in the form of an opinion. On cross‑examination, inquiry is allowable into relevant specific instances of conduct. Expert testimony on character or a trait of character is not admissible as circumstantial evidence of behavior.

(b)        Specific instances of conduct.  In cases in which character or a trait of character of a person is an essential element of a charge, claim, or defense, proof may also be made of specific instances of his conduct. (1983, c. 701, s. 1.)



Rule 406. Habit; routine practice.

Rule 406. Habit; routine practice.

Evidence of the habit of a person or of the routine practice of an organization, whether corroborated or not and regardless of the presence of eyewitnesses, is relevant to prove that the conduct of the person or organization on a particular occasion was in conformity with the habit or routine practice. (1983, c. 701, s. 1.)



Rule 407. Subsequent remedial measures.

Rule 407. Subsequent remedial measures.

When, after an event, measures are taken which, if taken previously, would have made the event less likely to occur, evidence of the subsequent measures is not admissible to prove negligence or culpable conduct in connection with the event. This rule does not require the exclusion of evidence of subsequent measures when offered for another purpose, such as proving ownership, control, or feasibility of precautionary measures, if those issues are controverted, or impeachment. (1983, c. 701, s. 1.)



Rule 408. Compromise and offers to compromise.

Rule 408. Compromise and offers to compromise.

Evidence of (1) furnishing or offering or promising to furnish, or (2) accepting or offering or promising to accept, a valuable consideration in compromising or attempting to compromise a claim which was disputed as to either validity or amount, is not admissible to prove liability for or invalidity of the claim or its amount. Evidence of conduct or evidence of statements made in compromise negotiations is likewise not admissible. This rule does not require the exclusion of any evidence otherwise discoverable merely because it is presented in the course of compromise negotiations. This rule also does not require exclusion when the evidence is offered for another purpose, such as proving bias or prejudice of a witness, negativing a contention of undue delay, or proving an effort to obstruct a criminal investigation or prosecution. (1983, c. 701, s. 1.)



Rule 409. Payment of medical and other expenses.

Rule 409. Payment of medical and other expenses.

Evidence of furnishing or offering or promising to pay medical, hospital, or other expenses occasioned by an injury is not admissible to prove liability for the injury. (1983, c. 701, s. 1.)



Rule 410. Inadmissibility of pleas, plea discussions, and related statements.

Rule 410. Inadmissibility of pleas, plea discussions, and related statements.

Except as otherwise provided in this rule, evidence of the following is not, in any civil or criminal proceeding, admissible for or against the defendant who made the plea or was a participant in the plea discussions:

(1)        A plea of guilty which was later withdrawn;

(2)        A plea of no contest;

(3)        Any statement made in the course of any proceedings under Article 58 of Chapter 15A of the General Statutes or comparable procedure in district court, or proceedings under Rule 11 of the Federal Rules of Criminal Procedure or comparable procedure in another state, regarding a plea of guilty which was later withdrawn or a plea of no contest;

(4)        Any statement made in the course of plea discussions with an  attorney for the prosecuting authority which do not result in a plea of guilty or which result in a plea of guilty later withdrawn.

However, such a statement is admissible in any proceeding wherein another statement made in the course of the same plea or plea discussions has been introduced and the statement ought in fairness be considered contemporaneously with it. (1983, c. 701, s. 1.)



Rule 411. Liability insurance.

Rule 411. Liability insurance.

Evidence that a person was or was not insured against liability is not admissible upon the issue whether he acted negligently or otherwise wrongfully. This rule does not require the exclusion of evidence of insurance against liability when offered for another purpose, such as proof of agency, ownership, or control, or bias or prejudice of a witness. (1983, c. 701, s. 1.)



Rule 412. Rape or sex offense cases; relevance of victim's past behavior.

Rule 412. Rape or sex offense cases; relevance of victim's past behavior.

(a)        As used in this rule, the term "sexual behavior" means sexual activity of the complainant other than the sexual act which is at issue in the indictment on trial.

(b)        Notwithstanding any other provision of law, the sexual behavior of the complainant is irrelevant to any issue in the prosecution unless such behavior:

(1)        Was between the complainant and the defendant; or

(2)        Is evidence of specific instances of sexual behavior offered for the purpose of showing that the act or acts charged were not committed by the defendant; or

(3)        Is evidence of a pattern of sexual behavior so distinctive and so closely resembling the defendant's version of the alleged encounter with the complainant as to tend to prove that such complainant consented to the act or acts charged or behaved in such a manner as to lead the defendant reasonably to believe that the complainant consented; or

(4)        Is evidence of sexual behavior offered as the basis of expert psychological or psychiatric opinion that the complainant fantasized or invented the act or acts charged.

(c)        Sexual behavior otherwise admissible under this rule may not be proved by reputation or opinion.

(d)        Notwithstanding any other provision of law, unless and until the court determines that evidence of sexual behavior is relevant under subdivision (b), no reference to this behavior may be made in the presence of the jury and no evidence of this behavior may be introduced at any time during the trial of:

(1)        A charge of rape or a lesser included offense of rape;

(2)        A charge of a sex offense or a lesser included offense of a sex offense; or

(3)        An offense being tried jointly with a charge of rape or a sex offense, or with a lesser included offense of rape or a sex offense.

Before any questions pertaining to such evidence are asked of any witness, the proponent of such evidence shall first apply to the court for a determination of the relevance of the sexual behavior to which it relates. The proponent of such evidence may make application either prior to trial pursuant to G.S. 15A‑952, or during the trial at the time when the proponent desires to introduce such evidence. When application is made, the court shall conduct an in camera hearing, which shall be transcribed, to consider the proponent's offer of proof and the argument of counsel, including any counsel for the complainant, to determine the extent to which such behavior is relevant. In the hearing, the proponent of the evidence shall establish the basis of admissibility of such evidence. Notwithstanding subdivision (b) of Rule 104, if the relevancy of the evidence which the proponent seeks to offer in the trial depends upon the fulfillment of a condition of fact, the court, at the in camera hearing or at a subsequent in camera hearing scheduled for that purpose, shall accept evidence on the issue of whether that condition of fact is fulfilled and shall determine that issue. If the court finds that the evidence is relevant, it shall enter an order stating that the evidence may be admitted and the nature of the questions which will be permitted.

(e)        The record of the in camera hearing and all evidence relating thereto shall be open to inspection only by the parties, the complainant, their attorneys and the court and its agents, and shall be used only as necessary for appellate review. At any probable cause hearing, the judge shall take cognizance of the evidence, if admissible, at the end of the in camera hearing without the questions being repeated or the evidence being resubmitted in open court. (1983, c. 701, s. 1.)



Rule 413. Medical actions; statements to ameliorate or mitigate adverse outcome.

Rule 413. Medical actions; statements to ameliorate or mitigate adverse outcome.

Statements by a health care provider apologizing for an adverse outcome in medical treatment, offers to undertake corrective or remedial treatment or actions, and gratuitous acts to assist affected persons shall not be admissible to prove negligence or culpable conduct by the health care provider in an action brought under Article 1B of Chapter 90 of the General Statutes. (2004‑149, s. 3.1.)



Rule 501. General rule.

Article 5.

Privileges.

Rule 501. General rule.

Except as otherwise required by the Constitution of the United States, the privileges of a witness, person, government, state, or political subdivision thereof shall be determined in accordance with the law of this State. (1983, c. 701, s. 1.)



Rule 601. General rule of competency; disqualification of witness.

Article 6.

Witnesses.

Rule 601. General rule of competency; disqualification of witness.

(a)        General rule.  Every person is competent to be a witness except as otherwise provided in these rules.

(b)        Disqualification of witness in general.  A person is disqualified to testify as a witness when the court determines that he is (1) incapable of expressing himself concerning the matter as to be understood, either directly or through interpretation by one who can understand him, or (2) incapable of understanding the duty of a witness to tell the truth.

(c)        Disqualification of interested persons.  Upon the trial of an action, or the hearing upon the merits of a special proceeding, a party or a person interested in the event, or a person from, through or under whom such a party or interested person derives his interest or title by assignment or otherwise, shall not be examined as a witness in his own behalf or interest, or in behalf of the party succeeding to his title or interest, against the executor, administrator or survivor of a deceased person, or the committee of a lunatic, or a person deriving his title or interest from, through or under a deceased person or lunatic, by assignment or otherwise, concerning any oral communication between the witness and the deceased person or lunatic. However, this subdivision shall not apply when:

(1)        The executor, administrator, survivor, committee or person so deriving title or interest is examined in his own behalf regarding the subject matter of the oral communication.

(2)        The testimony of the lunatic or deceased person is given in evidence concerning the same transaction or communication.

(3)        Evidence of the subject matter of the oral communication is offered by the executor, administrator, survivor, committee or person so deriving title or interest.

Nothing in this subdivision shall preclude testimony as to the identity of the operator of a motor vehicle in any case. (1983, c. 701, s. 1.)



Rule 602. Lack of personal knowledge.

Rule 602. Lack of personal knowledge.

A witness may not testify to a matter unless evidence is introduced sufficient to support a finding that he has personal knowledge of the matter. Evidence to prove personal knowledge may, but need not, consist of the testimony of the witness himself. This rule is subject to the provisions of Rule 703, relating to opinion testimony by expert witnesses. (1983, c. 701, s. 1.)



Rule 603. Oath or affirmation.

Rule 603. Oath or affirmation.

Before testifying, every witness shall be required to declare that he will testify truthfully, by oath or affirmation administered in a form calculated to awaken his conscience and impress his mind with his duty to do so. (1983, c. 701, s. 1.)



Rule 604. Interpreters.

Rule 604. Interpreters.

An interpreter is subject to the provisions of these rules relating to qualification as an expert and the administration of an oath or affirmation that he will make a true translation. (1983, c. 701, s. 1.)



Rule 605. Competency of judge as witness.

Rule 605. Competency of judge as witness.

The judge presiding at the trial may not testify in that trial as a witness. No objection need be made in order to preserve the point. (1983, c. 701, s. 1.)



Rule 606. Competency of juror as witness.

Rule 606. Competency of juror as witness.

(a)        At the trial.  A member of the jury may not testify as a witness before that jury in the trial of the case in which he is sitting as a juror. If he is called so to testify, the opposing party shall be afforded an opportunity to object out of the presence of the jury.

(b)        Inquiry into validity of verdict or indictment.  Upon an inquiry into the validity of a verdict or indictment, a juror may not testify as to any matter or statement occurring during the course of the jury's deliberations or to the effect of anything upon his or any other juror's mind or emotions as influencing him to assent to or dissent from the verdict or indictment or concerning his mental processes in connection therewith, except that a juror may testify on the question whether extraneous prejudicial information was improperly brought to the jury's attention or whether any outside influence was improperly brought to bear upon any juror. Nor may his affidavit or evidence of any statement by him concerning a matter about which he would be precluded from testifying be received for these purposes. (1983, c. 701, s. 1.)



Rule 607. Who may impeach.

Rule 607. Who may impeach.

The credibility of a witness may be attacked by any party, including the party calling him. (1983, c. 701, s. 1.)



Rule 608. Evidence of character and conduct of witness.

Rule 608. Evidence of character and conduct of witness.

(a)        Opinion and reputation evidence of character.  The credibility of a witness may be attacked or supported by evidence in the form of reputation or opinion as provided in Rule 405(a), but subject to these limitations: (1) the evidence may refer only to character for truthfulness or untruthfulness, and (2) evidence of truthful character is admissible only after the character of the witness for truthfulness has been attacked by opinion or reputation evidence or otherwise.

(b)        Specific instances of conduct.  Specific instances of the conduct of a witness, for the purpose of attacking or supporting his credibility, other than conviction of crime as provided in Rule 609, may not be proved by extrinsic evidence. They may, however, in the discretion of the court, if probative of truthfulness or untruthfulness, be inquired into on cross‑examination of the witness (1) concerning his character for truthfulness or untruthfulness, or (2) concerning the character for truthfulness or untruthfulness of another witness as to which character the witness being cross‑examined has testified.

The giving of testimony, whether by an accused or by any other witness, does not operate as a waiver of his privilege against self‑incrimination when examined with respect to matters which relate only to credibility. (1983, c. 701, s. 1.)



Rule 609. Impeachment by evidence of conviction of crime.

Rule 609. Impeachment by evidence of conviction of crime.

(a)        General rule.  For the purpose of attacking the credibility of a witness, evidence that the witness has been convicted of a felony, or of a Class A1, Class 1, or Class 2 misdemeanor, shall be admitted if elicited from the witness or established by public record during cross‑examination or thereafter.

(b)        Time limit.  Evidence of a conviction under this rule is not admissible if a period of more than 10 years has elapsed since the date of the conviction or of the release of the witness from the confinement imposed for that conviction, whichever is the later date, unless the court determines, in the interests of justice, that the probative value of the conviction supported by specific facts and circumstances substantially outweighs its prejudicial effect. However, evidence of a conviction more than 10 years old as calculated herein is not admissible unless the proponent gives to the adverse party sufficient advance written notice of intent to use such evidence to provide the adverse party with a fair opportunity to contest the use of such evidence.

(c)        Effect of pardon.  Evidence of a conviction is not admissible under this rule if the conviction has been pardoned.

(d)        Juvenile adjudications.  Evidence of juvenile adjudications is generally not admissible under this rule. The court may, however, in a criminal case allow evidence of a juvenile adjudication of a witness other than the accused if conviction of the offense would be admissible to attack the credibility of an adult and the court is satisfied that admission in evidence is necessary for a fair determination of the issue of guilt or innocence.

(e)        Pendency of appeal.  The pendency of an appeal therefrom does not render evidence of a conviction inadmissible. Evidence of the pendency of an appeal is admissible. (1983, c. 701, s. 1; 1999‑79, s. 1.)



Rule 610. Religious beliefs or opinions.

Rule 610. Religious beliefs or opinions.

Evidence of the beliefs or opinions of a witness on matters of religion is not admissible for the purpose of showing that by reason of their nature his credibility is impaired or enhanced; provided, however, such evidence may be admitted for the purpose of showing interest or bias. (1983, c. 701, s. 1.)



Rule 611. Mode and order of interrogation and presentation.

Rule 611. Mode and order of interrogation and presentation.

(a)        Control by court.  The court shall exercise reasonable control over the mode and order of interrogating witnesses and presenting evidence so as to (1) make the interrogation and presentation effective for the ascertainment of the truth, (2) avoid needless consumption of time, and (3) protect witnesses from harassment or undue embarrassment.

(b)        Scope of cross‑examination.  A witness may be cross‑examined on any matter relevant to any issue in the case, including credibility.

(c)        Leading questions.  Leading questions should not be used on the direct examination of a witness except as may be necessary to develop his testimony. Ordinarily leading questions should be permitted on cross‑examination. When a party calls a hostile witness, an adverse party, or a witness identified with an adverse party, interrogation may be by leading questions. (1983, c. 701, s. 1.)



Rule 612. Writing or object used to refresh memory.

Rule 612. Writing or object used to refresh memory.

(a)        While testifying.  If, while testifying, a witness uses a writing or object to refresh his memory, an adverse party is entitled to have the writing or object produced at the trial, hearing, or deposition in which the witness is testifying.

(b)        Before testifying.  If, before testifying, a witness uses a writing or object to refresh his memory for the purpose of testifying and the court in its discretion determines that the interests of justice so require, an adverse party is entitled to have those portions of any writing or of the object which relate to the testimony produced, if practicable, at the trial, hearing, or deposition in which the witness is testifying.

(c)        Terms and conditions of production and use.  A party entitled to have a writing or object produced under this rule is entitled to inspect it, to cross‑examine the witness thereon, and to introduce in evidence those portions which relate to the testimony of the witness. If production of the writing or object at the trial, hearing, or deposition is impracticable, the court may order it made available for inspection. If it is claimed that the writing or object contains privileged information or information not directly related to the subject matter of the testimony, the court shall examine the writing or object in camera, excise any such portions, and order delivery of the remainder to the party entitled thereto. Any portion withheld over objections shall be preserved and made available to the appellate court in the event of an appeal. If a writing or object is not produced, made available for inspection, or delivered pursuant to order under this rule, the court shall make any order justice requires, but in criminal cases if the prosecution elects not to comply, the order shall be one striking the testimony or, if justice so requires, declaring a mistrial. (1983, c. 701, s. 1.)



Rule 613. Prior statements of witnesses.

Rule 613. Prior statements of witnesses.

In examining a witness concerning a prior statement made by him, whether written or not, the statement need not be shown nor its contents disclosed to him at that time, but on request the same shall be shown or disclosed to opposing counsel. (1983, c. 701, s. 1.)



Rule 614. Calling and interrogation of witnesses by court.

Rule 614. Calling and interrogation of witnesses by court.

(a)        Calling by court.  The court may, on its own motion or at the suggestion of a party, call witnesses, and all parties are entitled to cross‑examine witnesses thus called.

(b)        Interrogation by court.  The court may interrogate witnesses, whether called by itself or by a party.

(c)        Objections.  No objections are necessary with respect to the  calling of a witness by the court or to questions propounded to a witness by the court but it shall be deemed that proper objection has been made and overruled. (1983, c. 701, s. 1.)



Rule 615. Exclusion of witnesses.

Rule 615. Exclusion of witnesses.

At the request of a party the court may order witnesses excluded so that they cannot hear the testimony of other witnesses, and it may make the order of its own motion. This rule does not authorize exclusion of (1) a party who is a natural person, or (2) an officer or employee of a party that is not a natural person designated as its representative by its attorney, or (3) a person whose presence is shown by a party to be essential to the presentation of his cause,  or (4) a person whose presence is determined by the court to be in the interest of justice. (1983, c. 701, s. 1.)



Rule 616. Alternative testimony of witnesses with developmental disabilities or mental retardation in civil cases and special proceedings.

Rule 616.  Alternative testimony of witnesses with developmental disabilities or mental retardation in civil cases and special proceedings.

(a)        Definitions.  The following definitions apply to this section:

(1)        The definitions set out in G.S. 122C‑3.

(2)        "Remote testimony" means a method by which a witness testifies outside of an open forum and outside of the physical presence of a party or parties.

(b)        Remote Testimony Authorized.  A person with a developmental disability or a person with mental retardation who is competent to testify may testify by remote testimony in a civil proceeding or special proceeding if the court determines by clear and convincing evidence that the witness would suffer serious emotional distress from testifying in the presence of a named party or parties or from testifying in an open forum and that the ability of the witness to communicate with the trier of fact would be impaired by testifying in the presence of a named party or parties or from testifying in an open forum.

(c)        Hearing Procedure.  Upon motion of a party or the court's own motion, and for good cause shown, the court shall hold an evidentiary hearing to determine whether to allow remote testimony. The hearing shall be recorded unless recordation is waived by all parties. The presence of the witness is not required at the hearing unless so ordered by the presiding judge.

(d)        Order.  An order allowing or disallowing the use of remote testimony shall state the findings and conclusions of law that support the court's determination. An order allowing the use of remote testimony also shall do all of the following:

(1)        State the method by which the witness is to testify.

(2)        List any individual or category of individuals allowed to be in or required to be excluded from the presence of the witness during testimony.

(3)        State any special conditions necessary to facilitate the cross‑examination of the witness.

(4)        State any condition or limitation upon the participation of individuals in the presence of the witness during the testimony.

(5)        State any other conditions necessary for taking or presenting testimony.

(e)        Testimony.  The method of remote testimony shall allow the trier of fact and all parties to observe the demeanor of the witness as the witness testifies in a similar manner as if the witness were testifying in the open forum. Except as provided in this section, the court shall ensure that the counsel for all parties is physically present where the witness testifies and has a full and fair opportunity for examination and cross‑examination of the witness. In a proceeding where a party is representing itself, the court may limit or deny the party from being physically present during testimony if the court finds that the witness would suffer serious emotional distress from testifying in the presence of the party. A party may waive the right to have counsel physically present where the witness testifies.

(f)         Nonexclusive Procedure and Standard.  Nothing in this section shall prohibit the use or application of any other method or procedure authorized or required by law for the introduction into evidence of statements or testimony of a person with a developmental disability or a person with mental retardation.  (2009‑514, s. 1.)



Rule 701. Opinion testimony by lay witness.

Article 7.

Opinions and Expert Testimony.

Rule 701. Opinion testimony by lay witness.

If the witness is not testifying as an expert, his testimony in the form of opinions or inferences is limited to those opinions or inferences which are (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of his testimony or the determination of a fact in issue. (1983, c. 701, s. 1.)



Rule 702. Testimony by experts.

Rule 702. Testimony by experts.

(a)        If scientific, technical or other specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue, a witness qualified as an expert by knowledge, skill, experience, training, or education, may testify thereto in the form of an opinion.

(a1)      (For change in effective date, see note) A witness, qualified under subsection (a) of this section and with proper foundation, may give expert testimony solely on the issue of impairment and not on the issue of specific alcohol concentration level relating to the following:

(1)        The results of a Horizontal Gaze Nystagmus (HGN) Test when the test is administered by a person who has successfully completed training in HGN.

(2)        Whether a person was under the influence of one or more impairing substances, and the category of such impairing substance or substances. A witness who has received training and holds a current certification as a Drug Recognition Expert, issued by the State Department of Health and Human Services, shall be qualified to give the testimony under this subdivision.

(b)        In a medical malpractice action as defined in G.S. 90‑21.11, a person shall not give expert testimony on the appropriate standard of health care as defined in G.S. 90‑21.12 unless the person is a licensed health care provider in this State or another state and meets the following criteria:

(1)        If the party against whom or on whose behalf the testimony is offered is a specialist, the expert witness must:

a.         Specialize in the same specialty as the party against whom or on whose behalf the testimony is offered; or

b.         Specialize in a similar specialty which includes within its specialty the performance of the procedure that is the subject of the complaint and have prior experience treating similar patients.

(2)        During the year immediately preceding the date of the occurrence that is the basis for the action, the expert witness must have devoted a majority of his or her professional time to either or both of the following:

a.         The active clinical practice of the same health profession in which the party against whom or on whose behalf the testimony is offered, and if that party is a specialist, the active clinical practice of the same specialty or a similar specialty which includes within its specialty the performance of the procedure that is the subject of the complaint and have prior experience treating similar patients; or

b.         The instruction of students in an accredited health professional school or accredited residency or clinical research program in the same health profession in which the party against whom or on whose behalf the testimony is offered, and if that party is a specialist, an accredited health professional school or accredited residency or clinical research program in the same specialty.

(c)        Notwithstanding subsection (b) of this section, if the party against whom or on whose behalf the testimony is offered is a general practitioner, the expert witness, during the year immediately preceding the date of the occurrence that is the basis for the action, must have devoted a majority of his or her professional time to either or both of the following:

(1)        Active clinical practice as a general practitioner; or

(2)        Instruction of students in an accredited health professional school or accredited residency or clinical research program in the general practice of medicine.

(d)        Notwithstanding subsection (b) of this section, a physician who qualifies as an expert under subsection (a) of this Rule and who by reason of active clinical practice or instruction of students has knowledge of the applicable standard of care for nurses, nurse practitioners, certified registered nurse anesthetists, certified registered nurse midwives, physician assistants, or other medical support staff may give expert testimony in a medical malpractice action with respect to the standard of care of which he is knowledgeable of nurses, nurse practitioners, certified registered nurse anesthetists, certified registered nurse midwives, physician assistants licensed under Chapter 90 of the General Statutes, or other medical support staff.

(e)        Upon motion by either party, a resident judge of the superior court in the county or judicial district in which the action is pending may allow expert testimony on the appropriate standard of health care by a witness who does not meet the requirements of subsection (b) or (c) of this Rule, but who is otherwise qualified as an expert witness, upon a showing by the movant of extraordinary circumstances and a determination by the court that the motion should be allowed to serve the ends of justice.

(f)         In an action alleging medical malpractice, an expert witness shall not testify on a contingency fee basis.

(g)        This section does not limit the power of the trial court to disqualify an expert witness on grounds other than the qualifications set forth in this section.

(h)        Notwithstanding subsection (b) of this section, in a medical malpractice action against a hospital, or other health care or medical facility, a person may give expert testimony on the appropriate standard of care as to administrative or other nonclinical issues if the person has substantial knowledge, by virtue of his or her training and experience, about the standard of care among hospitals, or health care or medical facilities, of the same type as the hospital, or health care or medical facility, whose actions or inactions are the subject of the testimony situated in the same or similar communities at the time of the alleged act giving rise to the cause of action.

(i)         (For change in effective date, see note) A witness qualified as an expert in accident reconstruction who has performed a reconstruction of a crash, or has reviewed the report of investigation, with proper foundation may give an opinion as to the speed of a vehicle even if the witness did not observe the vehicle moving. (1983, c. 701, s. 1; 1995, c. 309, s. 1; 2006‑253, s. 6; 2007‑493, s. 5.)



Rule 703. Bases of opinion testimony by experts.

Rule 703. Bases of opinion testimony by experts.

The facts or data in the particular case upon which an expert bases an opinion or inference may be those perceived by or made known to him at or before the hearing. If of a type reasonably relied upon by experts in the particular field in forming opinions or inferences upon the subject, the facts or data need not be admissible in evidence. (1983, c. 701, s. 1.)



Rule 704. Opinion on ultimate issue.

Rule 704. Opinion on ultimate issue.

Testimony in the form of an opinion or inference is not objectionable because it embraces an ultimate issue to be decided by the trier of fact. (1983, c. 701, s. 1.)



Rule 705. Disclosure of facts or data underlying expert opinion.

Rule 705. Disclosure of facts or data underlying expert opinion.

The expert may testify in terms of opinion or inference and give his reasons therefor without prior disclosure of the underlying facts or data, unless an adverse party requests otherwise, in which event the expert will be required to disclose such underlying facts or data on direct examination or voir dire before stating the opinion. The expert may in any event be required to disclose the underlying facts or data on cross‑examination. There shall be no requirement that expert testimony be in response to a hypothetical question. (1983, c. 701, s. 1.)



Rule 706. Court appointed experts.

Rule 706. Court appointed experts.

(a)        Appointment.  The court may on its own motion or on the motion of any party enter an order to show cause why expert witnesses should not be appointed, and may request the parties to submit nominations. The court may appoint any expert witnesses agreed upon by the parties, and may appoint witnesses of its own selection. An expert witness shall not be appointed by the court unless he consents to act. A witness so appointed shall be informed of his duties by the court in writing, a copy of which shall be filed with the clerk, or at a conference in which the parties shall have opportunity to participate. A witness so appointed shall advise the parties of his findings, if any; his deposition may be taken by any party; and he may be called to testify by the court or any party. He shall be subject to cross‑examination by each party, including a party calling him as a witness.

(b)        Compensation.  Expert witnesses so appointed are entitled to  reasonable compensation in whatever sum the court may allow. The compensation thus fixed is payable from funds which may be provided by law in criminal cases and civil actions and proceedings involving just compensation for the taking of property. In other civil actions and proceedings the compensation shall be paid by the parties in such proportion and at such time as the court directs, and thereafter charged in like manner as other costs.

(c)        Disclosure of appointment.  In the exercise of its discretion, the court may authorize disclosure to the jury of the fact that the court appointed the expert witness.

(d)        Parties' experts of own selection.  Nothing in this rule limits the parties in calling expert witnesses of their own selection. (1983, c. 701, s. 1.)



Rule 801. Definitions and exception for admissions of a party-opponent.

Article 8.

Hearsay.

Rule 801. Definitions and exception for admissions of a party‑opponent.

The following definitions apply under this Article:

(a)        Statement.  A "statement" is (1) an oral or written assertion or (2) nonverbal conduct of a person, if it is intended by him as an assertion.

(b)        Declarant.  A "declarant" is a person who makes a statement.

(c)        Hearsay.  "Hearsay" is a statement, other than one made by the declarant while testifying at the trial or hearing, offered in evidence to prove the truth of the matter asserted.

(d)        Exception for Admissions by a Party‑Opponent.  A statement is admissible as an exception to the hearsay rule if it is offered against a party and it is (A) his own statement, in either his individual or a representative capacity, or (B) a statement of which he has manifested his adoption or belief in its truth, or (C) a statement by a person authorized by him to make a statement concerning the subject, or (D) a statement by his agent or servant concerning a matter within the scope of his agency or employment, made during the existence of the relationship or (E) a statement by a coconspirator of such party during the course and in furtherance of the conspiracy. (1983, c. 701, s. 1.)



Rule 802. Hearsay rule.

Rule 802. Hearsay rule.

Hearsay is not admissible except as provided by statute or by these rules. (1983, c. 701, s. 1.)



Rule 803. Hearsay exceptions; availability of declarant immaterial.

Rule 803. Hearsay exceptions; availability of declarant immaterial.

The following are not excluded by the hearsay rule, even though the declarant is available as a witness:

(1)        Present Sense Impression.  A statement describing or explaining an event or condition made while the declarant was perceiving the event or condition, or immediately thereafter.

(2)        Excited Utterance.  A statement relating to a startling event or condition made while the declarant was under the stress of excitement caused by the event or condition.

(3)        Then Existing Mental, Emotional, or Physical Condition.  A  statement of the declarant's then existing state of mind, emotion, sensation, or physical condition (such as intent, plan, motive, design, mental feeling, pain, and bodily health), but not including a statement of memory or belief to prove the fact remembered or believed unless it relates to the execution, revocation, identification, or terms of declarant's will.

(4)        Statements for Purposes of Medical Diagnosis or Treatment.  Statements made for purposes of medical diagnosis or treatment and describing medical history, or past or present symptoms, pain, or sensations, or the inception or general character of the cause or external source thereof insofar as reasonably pertinent to diagnosis or treatment.

(5)        Recorded Recollection.  A memorandum or record concerning a matter about which a witness once had knowledge but now has insufficient recollection to enable him to testify fully and accurately, shown to have been made or adopted by the witness when the matter was fresh in his memory and to reflect that knowledge correctly. If admitted, the memorandum or record may be read into evidence but may not itself be received as an exhibit unless offered by an adverse party.

(6)        Records of Regularly Conducted Activity.  A memorandum, report, record, or data compilation, in any form, of acts, events, conditions, opinions, or diagnoses, made at or near the time by, or from information transmitted by, a person with knowledge, if kept in the course of a regularly conducted business activity, and if it was the regular practice of that business activity to make the memorandum, report, record, or data compilation, all as shown by the testimony of the custodian or other qualified witness, unless the source of information or the method or circumstances of preparation indicate lack of trustworthiness. The term "business" as used in this paragraph includes business, institution, association, profession, occupation, and calling of every kind, whether or not conducted for profit.

(7)        Absence of Entry in Records Kept in Accordance with the Provisions of Paragraph (6).  Evidence that a matter is not included in the memoranda, reports, records, or data compilations, in any form, kept in accordance with the provisions of paragraph (6), to prove the nonoccurrence or nonexistence of the matter, if the matter was of a kind of which a memorandum, report, record, or data compilation was regularly made and preserved, unless the sources of information or other circumstances indicate lack of trustworthiness.

(8)        Public Records and Reports.  Records, reports, statements, or data compilations, in any form, of public offices or agencies, setting forth (A) the activities of the office or agency, or (B) matters observed pursuant to duty imposed by law as to which matters there was a duty to report, excluding, however, in criminal cases matters observed by police officers and other law‑enforcement personnel, or (C) in civil actions and proceedings and against the State in criminal cases, factual findings resulting from an investigation made pursuant to authority granted by law, unless the sources of information or other circumstances indicate lack of trustworthiness.

(9)        Records of Vital Statistics.  Records or data compilations, in any form, of births, fetal deaths, deaths, or marriages, if the report thereof was made to a public office pursuant to requirements of law.

(10)      Absence of Public Record or Entry.  To prove the absence of a record, report, statement, or data compilation, in any form, or the nonoccurrence or nonexistence of a matter of which a record, report, statement, or data compilation, in any form, was regularly made and preserved by a public office or agency, evidence in the form of a certification in accordance with Rule 902, or testimony, that diligent search failed to disclose the record, report, statement, or data compilation, or entry.

(11)      Records of Religious Organizations.  Statements of births, marriages, divorces, deaths, legitimacy, ancestry, relationship by blood or marriage, or other similar facts of personal or family history, contained in a regularly kept record of a religious organization.

(12)      Marriage, Baptismal, and Similar Certificates.  Statements of fact contained in a certificate that the maker performed a marriage or other ceremony or administered a sacrament, made by a clergyman, public official, or other person authorized by the rules or practices of a religious organization or by law to perform the act certified, and purporting to have been issued at the time of the act or within a reasonable time thereafter.

(13)      Family Records.  Statements of fact concerning personal or family history contained in family Bibles, genealogies, charts, engravings on rings, inscriptions on family portraits, engravings on urns, crypts, or tombstones, or the like.

(14)      Records of Documents Affecting an Interest in Property.  The record of a document purporting to establish or affect an interest in property, as proof of the content of the original recorded document and its execution and delivery by each person by whom it purports to have been executed, if the record is a record of a public office and an applicable statute authorizes the recording of documents of that kind in that office.

(15)      Statements in Documents Affecting an Interest in Property.  A statement contained in a document purporting to establish or affect an interest in property if the matter stated was relevant to the purpose of the document, unless dealings with the property since the document was made have been inconsistent with the truth of the statement or the purport of the document.

(16)      Statements in Ancient Documents.  Statements in a document in existence 20 years or more the authenticity of which is established.

(17)      Market Reports, Commercial Publications.  Market quotations, tabulations, lists, directories, or other published compilations, generally used and relied upon by the public or by persons in particular occupations.

(18)      Learned Treatises.  To the extent called to the attention of an expert witness upon cross‑examination or relied upon by him in direct examination, statements contained in published treatises, periodicals, or pamphlets on a subject of history, medicine, or other science or art, established as a reliable authority by the testimony or admission of the witness or by other expert testimony or by judicial notice. If admitted, the statements may be read into evidence but may not be received as exhibits.

(19)      Reputation Concerning Personal or Family History.  Reputation among members of his family by blood, adoption, or marriage, or among his associates, or in the community, concerning a person's birth, adoption, marriage, divorce, death, legitimacy, relationship by blood, adoption, or marriage, ancestry, or other similar fact of his personal or family history.

(20)      Reputation Concerning Boundaries or General History.  Reputation in a community, arising before the controversy, as to boundaries of or customs affecting lands in the community, and reputation as to events of general history important to the community or state or nation in which located.

(21)      Reputation as to Character.  Reputation of a person's character among his associates or in the community.

(22)      (Reserved).

(23)      Judgment as to Personal, Family or General History, or Boundaries.  Judgments as proof of matters of personal, family or general history, or boundaries, essential to the judgment, if the same would be provable by evidence of reputation.

(24)      Other Exceptions.  A statement not specifically covered by any of the foregoing exceptions but having equivalent circumstantial guarantees of trustworthiness, if the court determines that (A) the statement is offered as evidence of a material fact; (B) the statement is more probative on the point for which it is offered than any other evidence which the proponent can procure through reasonable efforts; and (C) the general purposes of these rules and the interests of justice will best be served by admission of the statement into evidence. However, a statement may not be admitted under this exception unless the proponent of it gives written notice stating his intention to offer the statement and the particulars of it, including the name and address of the declarant, to the adverse party sufficiently in advance of offering the statement to provide the adverse party with a fair opportunity to prepare to meet the statement. (1983, c. 701, s. 1.)



Rule 804. Hearsay exceptions; declarant unavailable.

Rule 804. Hearsay exceptions; declarant unavailable.

(a)        Definition of unavailability.  "Unavailability as a witness" includes situations in which the declarant:

(1)        Is exempted by ruling of the court on the ground of privilege from testifying concerning the subject matter of his statement; or

(2)        Persists in refusing to testify concerning the subject matter of his statement despite an order of the court to do so; or

(3)        Testifies to a lack of memory of the subject matter of his statement; or

(4)        Is unable to be present or to testify at the hearing because of death or then existing physical or mental illness or infirmity; or

(5)        Is absent from the hearing and the proponent of his statement has been unable to procure his attendance (or in the case of a hearsay exception under subdivision (b)(2), (3), or (4), his attendance or testimony) by process or other reasonable means.

A declarant is not unavailable as a witness if his exemption, refusal, claim of lack of memory, inability, or absence is due to the procurement or wrongdoing of the proponent of his statement for the purpose of preventing the witness from attending or testifying.

(b)        Hearsay exceptions.  The following are not excluded by the hearsay rule if the declarant is unavailable as a witness:

(1)        Former Testimony.  Testimony given as a witness at another hearing of the same or a different proceeding, or in a deposition taken in compliance with law in the course of the same or another proceeding, if the party against whom the testimony is now offered, or, in a civil action or proceeding, a predecessor in interest, had an opportunity and similar motive to develop the testimony by direct, cross, or  redirect examination.

(2)        Statement Under Belief of Impending Death.  A statement made by a declarant while believing that his death was imminent, concerning the cause or circumstances of what he believed to be his impending death.

(3)        Statement Against Interest.  A statement which was at the time of its making so far contrary to the declarant's pecuniary or proprietary interest, or so far tended to subject him to civil or criminal liability, or to render invalid a claim by him against another, that a reasonable man in his position would not have made the statement unless he believed it to be true. A statement tending to expose the declarant to criminal liability is not admissible in a criminal case unless corroborating circumstances clearly indicate the trustworthiness of the statement.

(4)        Statement of Personal or Family History.  (A) A statement concerning the declarant's own birth, adoption, marriage, divorce, legitimacy, relationship by blood, adoption, or marriage, ancestry, or other similar fact of personal or family history, even though declarant had no means of acquiring personal knowledge of the matter stated; or (B) a statement concerning the foregoing matters, and death also, of another person, if the declarant was related to the other by blood, adoption, or marriage or was so intimately associated with the other's family as to be likely to have accurate information concerning the matter declared.

(5)        Other Exceptions.  A statement not specifically covered by any of the foregoing exceptions but having equivalent circumstantial guarantees of trustworthiness, if the court determines that (A) the statement is offered as evidence of a material fact; (B) the statement is more probative on the point for which it is offered than any other evidence which the proponent can procure through reasonable efforts; and (C) the general purposes of these rules and the interests of justice will best be served by admission of the statement into evidence. However, a statement may not be admitted under this exception unless the proponent of it gives written notice stating his intention to offer the statement and the particulars of it, including the name and address of the declarant, to the adverse party sufficiently in advance of offering the statement to provide the adverse party with a fair opportunity to prepare to meet the statement. (1983, c. 701, s. 1.)



Rule 805. Hearsay within hearsay.

Rule 805. Hearsay within hearsay.

Hearsay included within hearsay is not excluded under the hearsay rule if each part of the combined statements conforms with an exception to the hearsay rule provided in these rules. (1983, c. 701, s. 1.)



Rule 806. Attacking and supporting credibility of declarant.

Rule 806. Attacking and supporting credibility of declarant.

When a hearsay statement has been admitted in evidence, the credibility of the declarant may be attacked, and if attacked may be supported, by any evidence which would be admissible for those purposes if declarant had testified as a witness. Evidence of a statement or conduct by the declarant at any time, inconsistent with his hearsay statement, is not subject to any requirement that he may have been afforded an opportunity to deny or explain. If the party against whom a hearsay statement has been admitted calls the declarant as a witness, the party is entitled to examine him on the statement as if under cross‑examination. (1983, c. 701, s. 1.)



Rule 901. Requirement of authentication or identification.

Article 9.

Authentication and Identification.

Rule 901. Requirement of authentication or identification.

(a)        General provision.  The requirement of authentication or identification as a condition precedent to admissibility is satisfied by evidence sufficient to support a finding that the matter in question is what its proponent claims.

(b)        Illustrations.  By way of illustration only, and not by way of limitation, the following are examples of authentication or identification conforming with the requirements of this rule:

(1)        Testimony of Witness with Knowledge.  Testimony that a matter is what it is claimed to be.

(2)        Nonexpert Opinion on Handwriting.  Nonexpert opinion as to the genuineness of handwriting, based upon familiarity not acquired for purposes of the litigation.

(3)        Comparison by Trier or Expert Witness.  Comparison by the trier of fact or by expert witnesses with specimens which have been authenticated.

(4)        Distinctive Characteristics and the Like.  Appearance, contents, substance, internal patterns, or other distinctive characteristics, taken in conjunction with circumstances.

(5)        Voice Identification.  Identification of a voice, whether heard firsthand or through mechanical or electronic transmission or recording, by opinion based upon hearing the voice at any time under circumstances connecting it with the alleged speaker.

(6)        Telephone Conversations.  Telephone conversations, by evidence that a call was made to the number assigned at the time by the telephone company to a particular person or business, if (A) in the case of a person, circumstances, including self‑identification, show the person answering to be the one called, or (B) in the case of a business, the call was made to a place of business and the conversation related to business reasonably transacted over the telephone.

(7)        Public Records or Reports.  Evidence that a writing authorized by law to be recorded or filed and in fact recorded or filed in a public office, or a purported public record, report, statement, or data compilation, in any form, is from the public office where items of this nature are kept.

(8)        Ancient Documents or Data Compilations.  Evidence that a document or data compilation, in any form, (A) is in such condition as to create no suspicion concerning its authenticity, (B) was in a place where it, if authentic, would likely be, and (C) has been in existence 20 years or more at the time it is offered.

(9)        Process or System.  Evidence describing a process or system used to produce a result and showing that the process or system produces an accurate result.

(10)      Methods Provided by Statute.  Any method of authentication or identification provided by statute. (1983, c. 701, s. 1.)



Rule 902. Self-authentication.

Rule 902. Self‑authentication.

Extrinsic evidence of authenticity as a condition precedent to admissibility is not required with respect to the following:

(1)        Domestic Public Documents Under Seal.  A document bearing a seal purporting to be that of the United States, or of any state, district, commonwealth, territory or insular possession thereof, or the Trust Territory of the Pacific Islands, or of a political subdivision, department, officer, or agency thereof, and a signature purporting to be an attestation or execution.

(2)        Domestic Public Documents Not Under Seal.  A document purporting to bear the signature in his official capacity of an officer or employee of any entity included in paragraph (1) hereof, having no seal, if a public officer having a seal and having official duties in the district or political subdivision of the officer or employee certifies under seal that the signer has the official capacity and that the signature is genuine.

(3)        Foreign Public Documents.  A document purporting to be executed or attested in his official capacity by a person authorized by the laws of a foreign country to make the execution or attestation, and accompanied by a final certification as to the genuineness of the signature and official position (A) of the executing or attesting person, or (B) of any foreign official whose certificate of genuineness of signature and official position relates to the execution or attestation or is in a chain of certificates of genuineness of signature and official position relating to the execution or attestation. A final certification may be made by a secretary of embassy or legation, consul general, consul, vice consul, or consular agent of the United States, or a diplomatic or consular official of the foreign country assigned or accredited to the United States. If reasonable opportunity has been given to all parties to investigate the authenticity and accuracy of official documents, the court may, for good cause shown, order that they be treated as presumptively authentic without final certification or permit them to be evidenced by an attested summary with or without final certification.

(4)        Certified Copies of Public Records.  A copy of an official  record or report or entry therein, or of a document authorized by law to be recorded or filed and actually recorded or filed in a public office, including data compilations in any form, certified as correct by the custodian or other person authorized to make the certification, by certificate complying with paragraph (1), (2), or (3) or complying with any law of the United States or of this State.

(5)        Official Publications.  Books, pamphlets, or other publications purporting to be issued by public authority.

(6)        Newspapers and Periodicals.  Printed materials purporting to be newspapers or periodicals.

(7)        Trade Inscriptions and the Like.  Inscriptions, signs, tags, or labels purporting to have been affixed in the course of business and indicating ownership, control, or origin.

(8)        Acknowledged Documents.  Documents accompanied by a certificate of acknowledgment executed in the manner provided by law by a notary public or other officer authorized by law to take acknowledgments.

(9)        Commercial Paper and Related Documents.  Commercial paper,  signatures thereon, and documents relating thereto to the extent provided by general commercial law.

(10)      Presumptions Created by Law.  Any signature, document, or other matter declared by any law of the United States or of this State to be presumptively or prima facie genuine or authentic. (1983, c. 701, s. 1.)



Rule 903. Subscribing witness' testimony unnecessary.

Rule 903. Subscribing witness' testimony unnecessary.

The testimony of a subscribing witness is not necessary to authenticate a writing unless required by the laws of the jurisdiction whose laws govern the validity of the writing. (1983, c. 701, s. 1.)



Rule 1001. Definitions.

Article 10.

Contents of Writings, Recordings and Photographs.

Rule 1001. Definitions.

For the purposes of this Article the following definitions are applicable:

(1)        Writings and Recordings.  "Writings" and "recordings" consist of letters, words, sounds, or numbers, or their equivalent, set down by handwriting, typewriting, printing, photostating, photographing, magnetic impulse, mechanical or electronic recording, or other form of data compilation.

(2)        Photographs.  "Photographs" include still photographs, x‑ray films, video tapes, and motion pictures.

(3)        Original.  An "original" of a writing or recording is the writing or recording itself or any counterpart intended to have the same effect by a person executing or issuing it. An "original" of a photograph includes the negative or any print therefrom. If data are stored in a computer or similar device, any printout or other output readable by sight, shown to reflect the data accurately, is an "original."

(4)        Duplicate.  A "duplicate" is a counterpart produced by the same impression as the original, or from the same matrix, or by means of photography, including enlargements and miniatures, or by mechanical or electronic re‑recording, or by chemical reproduction, or by other equivalent techniques which accurately reproduce the original. (1983, c. 701, s. 1.)



Rule 1002. Requirement of original.

Rule 1002. Requirement of original.

To prove the content of a writing, recording, or photograph, the original writing, recording, or photograph is required, except as otherwise provided in these rules or by statute. (1983, c. 701, s. 1.)



Rule 1003. Admissibility of duplicates.

Rule 1003. Admissibility of duplicates.

A duplicate is admissible to the same extent as an original unless (1) a genuine question is raised as to the authenticity of the original or (2) in the circumstances it would be unfair to admit the duplicate in lieu of the original. (1983, c. 701, s. 1.)



Rule 1004. Admissibility of other evidence of contents.

Rule 1004. Admissibility of other evidence of contents.

The original is not required, and other evidence of the contents of a writing, recording, or photograph is admissible if:

(1)        Originals Lost or Destroyed.  All originals are lost or have been destroyed, unless the proponent lost or destroyed them in bad faith; or

(2)        Original Not Obtainable.  No original can be obtained by any available judicial process or procedure; or

(3)        Original in Possession of Opponent.  At a time when an original was under the control of a party against whom offered, he was put on notice, by the pleadings or otherwise, that the contents would be a subject of proof at the hearing, and he does not produce the original at the hearing; or

(4)        Collateral Matters.  The writing, recording, or photograph is not closely related to a controlling issue. (1983, c. 701, s. 1.)



Rule 1005. Public records.

Rule 1005. Public records.

The contents of an official record, or of a document authorized to be recorded or filed and actually recorded or filed, including data compilations in any form, if otherwise admissible, may be proved by copy, certified as correct in accordance with Rule 902 or testified to be correct by a witness who has compared it with the original. If a copy which complies with the foregoing cannot be obtained by the exercise of reasonable diligence, then other evidence of the contents may be given. (1983, c. 701, s. 1.)



Rule 1006. Summaries.

Rule 1006. Summaries.

The contents of voluminous writings, recordings, or photographs which cannot conveniently be examined in court may be presented in the form of a chart, summary, or calculation. The originals, or duplicates, shall be made available for examination or copying, or both, by other parties at a reasonable time and place. The court may order that they be produced in court. (1983, c. 701, s. 1.)



Rule 1007. Testimony or written admission of party.

Rule 1007. Testimony or written admission of party.

Contents of writings, recordings, or photographs may be proved by the testimony or deposition of the party against whom offered or by his written admission, without accounting for the nonproduction of the original. (1983, c. 701, s. 1.)



Rule 1008. Functions of court and jury.

Rule 1008. Functions of court and jury.

When the admissibility of other evidence of contents of writings, recordings, or photographs under these rules depends upon the fulfillment of a condition of fact, the question whether the condition has been fulfilled is ordinarily for the court to determine in accordance with the provisions of Rule 104. However, when an issue is raised (a) whether the asserted writing ever existed, or (b) whether another writing, recording, or photograph produced at the trial is the original, or (c) whether other evidence of contents correctly reflects the contents, the issue is for the trier of fact to determine as in the case of other issues of fact. (1983, c. 701, s. 1.)



Rule 1101. Applicability of rules.

Article 11.

Miscellaneous Rules.

Rule 1101. Applicability of rules.

(a)        Proceedings generally.  Except as otherwise provided in subdivision (b) or by statute, these rules apply to all actions and proceedings in the courts of this State.

(b)        Rules inapplicable.  The rules other than those with respect to privileges do not apply in the following situations:

(1)        Preliminary Questions of Fact.  The determination of questions of fact preliminary to admissibility of evidence when the issue is to be determined by the court under Rule 104(a).

(2)        Grand Jury.  Proceedings before grand juries.

(3)        Miscellaneous Proceedings.  Proceedings for extradition or  rendition; first appearance before district court judge or probable cause hearing in criminal cases; sentencing, or granting or revoking probation; issuance of warrants for arrest, criminal summonses, and search warrants; proceedings with respect to release on bail or otherwise.

(4)        Contempt Proceedings.  Contempt proceedings in which the court is authorized by law to act summarily. (1983, c. 701, s. 1; 1983 (Reg. Sess., 1984), c. 1037, s. 14; 1985, c. 509, s. 2.)



Rule 1102. Short title.

Rule 1102. Short title.

These rules shall be known and may be cited as the "North Carolina Rules of Evidence." (1983, c. 701, s. 1.)






Chapter 9 - Jurors.

§ 9-1. Jury commission in each county; membership; selection; oath; terms; expenses of jury system.

Article 1.

Jury Commissions, Preparation of Jury Lists, and Drawing of Panels.

§ 9‑1.  Jury commission in each county; membership; selection; oath; terms; expenses of jury system.

Not later than July 1, 1967, there shall be appointed in each county a jury commission of three members. One member of the commission shall be appointed by the senior regular resident superior court judge, one member by the clerk of superior court, and one member by the board of county commissioners. The appointees shall be qualified voters of the county, and shall serve for terms of two years. Appointees may be reappointed to successive terms. A vacancy in the commission shall be filled in the same manner as the original appointment, for the unexpired term. Each commissioner shall take an oath or affirmation that, without favor or prejudice, he will honestly perform the duties of a member of the jury commission during his term of service. The compensation of commissioners shall be fixed by the board of county commissioners, and shall be paid from the general fund of the county.  All expenses necessary to carry out the provisions of this Chapter and to administer the jury system, including all data processing, document processing, supplies, postage, and other similar expenses, except as otherwise provided in this Chapter, shall be paid from the general fund of the county, except that the clerk of superior court shall furnish clerical or other personnel assistance, as the commission may reasonably require. (1967, c. 218, s. 1; 1981, c. 720, s. 3; 1991, c. 729, s. 1.)



§ 9-2. Preparation of jury list; sources of names.

§ 9‑2.  Preparation of jury list; sources of names.

(a)        It shall be the duty of the jury commission on July 1 of every odd‑numbered year to prepare a list of prospective jurors qualified under this Chapter to serve in the biennium beginning on January 1 of the next year. Instead of providing a list for an entire biennium, the commission may prepare a list each year if the senior regular resident superior court judge requests in writing that it do so.

(b)        In preparing the list, the jury commission shall use the list of registered voters and persons with drivers license records supplied to the county by the Commissioner of Motor Vehicles pursuant to G.S. 20‑43.4. The commission shall remove from the list the names of those residents of the county who are recently deceased, which shall be supplied to the commission by the State Registrar under G.S. 130A‑121(a). The commission may use fewer than all the names from the list if it uses a random method of selection. The commission may use other sources of names deemed by it to be reliable.

(c),(d)  Repealed by Session Laws 2003‑226, s. 7(d), effective January 1, 2004.

(e)        The jury commission shall merge the entire list of names of each source used and randomly select the desired number of names to form the jury list.

(f)         The jury list shall contain not less than one and one‑quarter times and not more than three times as many names as were drawn for jury duty in all courts in the county during the previous biennium, or, if an annual list is being prepared as requested under subsection (a) of this section the jury list shall contain not less than one and one‑quarter times and not more than three times as many names as were drawn for jury duty in all courts in the county during the previous year but in no event shall the list include fewer than 500 names, except that in counties in which a different panel of jurors is selected for each day of the week, there is no limit to the number of names that may be placed on the jury list.

(g)        Repealed by Session Laws 2003‑226, s. 7(d), effective January 1, 2004.

(h)        As used in this section "random" or "randomly" refers to a method of selection that results in each name on a list having an equal opportunity to be selected. (1806, c. 694, P.R.; Code, ss. 1722, 1723; 1889, c. 559; 1897, cc. 117, 539; 1899, c. 729; Rev., s. 1957; C.S., s. 2312; 1947, c. 1007, s. 1; 1967, c. 218, s. 1; 1969, c. 205, s. 1; c. 1190, s. 49½; 1973, c. 83, ss. 1, 2; 1981, c. 430, s. 1; c. 720, s. 1; 1981 (Reg. Sess., 1982), c. 1226, s. 1; 1983, c. 197, s. 2; 2003‑226, s. 7(d); 2007‑512, s. 1.)



§ 9-2.1. Alternate procedure in certain counties.

§ 9‑2.1.  Alternate procedure in certain counties.

(a)        In counties having access to electronic data processing equipment, the functions of preparing and maintaining custody of the list of prospective jurors, the procedure for drawing and summoning panels of jurors, and the procedure for maintaining records of names of jurors who have served, been excused, been delayed in service, or been disqualified, may be performed by this equipment, except that decisions as to mental or physical competency of prospective jurors shall continue to be made by jury commissioners. The procedure for performing these functions by electronic data processing equipment shall be in writing, adopted by the jury commission, and kept available for public inspection in the office of the clerk or court. The procedure must effectively preserve the authorized grounds for disqualification, the right of public access to the list of prospective jurors, and the time sequence for drawing and summoning a jury panel.

(b)        To facilitate random selection of jurors, all the names on the  biennial jury list may be sorted into random order before the first venire is drawn. Thereafter, names may be selected sequentially from the randomized list without further randomization, except as required by G.S. 15A‑1214. Public access to the jury list as required by G.S. 9‑ 4 shall be limited to an alphabetical listing of the names. Access to the randomized list shall be prohibited. (1977, c. 220, s. 1; 1981, c. 430, s. 3; 1985, c. 368.)



§ 9-3. Qualifications of prospective jurors.

§ 9‑3.  Qualifications of prospective jurors.

All persons are qualified to serve as jurors and to be included on the jury list who are citizens of the State and residents of the county, who have not served as jurors during the preceding two years, who are 18 years of age or over, who are physically and mentally competent, who can hear and understand the English language, who have not been convicted of a felony or pleaded guilty or nolo contendere to an indictment charging a felony (or if convicted of a felony or having pleaded guilty or nolo contendere to an indictment charging a felony have had their citizenship restored pursuant to law), and who have not been adjudged non compos mentis. Persons not qualified under this section are subject to challenge for cause. (1806, c. 694, P.R.; Code, ss. 1722, 1723; 1889, c. 559; 1897, cc. 117, 539; 1899, c. 729; Rev., s. 1957; C.S., s. 2312; 1947, c. 1007, s. 1; 1967, c. 218, s. 1; 1971, c. 1231, s. 1; 1973, c. 230, ss. 1, 2; 1977, c. 711, s. 10.)



§ 9-4. Preparation and custody of list.

§ 9‑4.  Preparation and custody of list.

As the jury list is prepared, the name and address of each qualified person selected for the list shall be written on a separate card. The cards shall then be alphabetized and permanently numbered, the numbers running consecutively with a different number on each card. These cards shall constitute the jury list for the county. They shall be filed with the register of deeds of the county, together with a statement of the sources used and procedures followed in preparing the list. The list shall be kept under lock and key, but shall be available for public inspection during regular office hours. The register of deeds may elect to store an electronic copy of the jury list for the county.  (1967, c. 218, s. 1; 1969, c. 205, s. 2; 2009‑518, s. 1.)



§ 9-5. Procedure for drawing panel of jurors; numbers drawn.

§ 9‑5.  Procedure for drawing panel of jurors; numbers drawn.

The board of county commissioners in each county shall provide the clerk of superior court with a jury box, the construction and dimensions of which shall be prescribed by the administrative officer of the courts. At least 30 days prior to January 1 of any year for which a list of prospective jurors has been prepared, a number of discs, squares, counters or markers equal to the number of names on the jury list shall be placed in the jury box. The discs, squares, counters, or markers shall be uniform in size, weight, and appearance, and may be made of any suitable material. They shall be numbered consecutively to correspond with the numbers on the jury list. The jury box shall be of sufficient size to hold the discs, squares, counters or markers so that they may be easily shaken and mixed, and the box shall have a hinged lid through which the discs, squares, counters or markers can be drawn. The lid shall have a lock, the key to which shall be kept by the clerk of superior court.

At least 30 days prior to any session or sessions of superior or district court requiring a jury, the clerk of superior court or his assistant or deputy shall, in public, after thoroughly shaking the box, draw therefrom the number of discs, squares, counters, or markers equal to the number of jurors required for the session or sessions scheduled. For each week of a superior court session, the senior resident superior court judge for the district or set of districts as defined in G.S. 7A‑41.1(a) in which the county is located shall specify the number of jurors to be drawn. For each week of a district court jury session, the chief district judge of the district court district in which the county is located shall specify the number of jurors to be drawn. Pooling of jurors between or among concurrent sessions of various courts is authorized in the discretion of the senior regular resident superior court judge. When pooling is utilized, the senior regular resident superior court judge, after consultation with the chief district judge when a district court jury is required, shall specify the total number of jurors to be drawn for such concurrent sessions. When grand jurors are needed, nine additional numbers shall be drawn.

As the discs, squares, counters, or markers are drawn, they shall be separately stored by the clerk until a new jury list is prepared.

The clerk of superior court shall deliver the list of numbers drawn from the jury box to the register of deeds, who shall match the numbers received with the numbers on the jury list. The register of deeds shall within three days thereafter notify the sheriff to summon for jury duty the persons on the jury list whose numbers are thus matched. The persons so summoned may serve as jurors in either the superior or the district court, or both, for the week for which summoned. Jurors who serve each week shall be discharged at the close of the weekly session or sessions, unless actually engaged in the trial of a case, and then they shall not be discharged until their service in that case is completed. (1806, c. 694, P.R.; 1868‑9, c. 9, ss. 5, 6; c. 175; Code, ss. 1726, 1727, 1731; 1889, c. 559; 1897, c. 117; 1901, c. 28, s. 3; c. 636; 1903, c. 11; 1905, c. 38; c. 76, s. 4; c. 285; Rev., ss. 1958, 1959; C.S., ss. 2313, 2314; 1967, c. 218, s. 1; 1969, c. 205, s. 3; 1987 (Reg. Sess., 1988), c. 1037, s. 38.)



§ 9-6. Jury service a public duty; excuses to be allowed in exceptional cases; procedure.

§ 9‑6.  Jury service a public duty; excuses to be allowed in exceptional cases; procedure.

(a)        The General Assembly hereby declares the public policy of this State to be that jury service is the solemn obligation of all qualified citizens, and that excuses from the discharge of this responsibility should be granted only for reasons of compelling personal hardship or because requiring service would be contrary to the public welfare, health, or safety.

(b)        Pursuant to the foregoing policy, each chief district court judge shall promulgate procedures whereby he or any district court judge of his district court district designated by him, prior to the date that a jury session (or sessions) of superior or district court convenes, shall receive, hear, and pass on applications for excuses from jury duty. The procedures shall provide for the time and place, publicly announced, at which applications for excuses will be heard, and prospective jurors who have been summoned for service shall be so informed. In counties located in a district or set of districts as defined in G.S. 7A‑41.1(a) which have a trial court administrator, the chief district judge may assign the duty of passing on applications for excuses from jury service to the administrator. In all cases concerning excuses, the clerk of court or the trial court administrator shall notify prospective jurors of the disposition of their excuses.

(c)        A prospective juror excused by a judge in the exercise of the discretion conferred by subsection (b) may be required by the judge to serve as a juror in a subsequent session of court. If required to serve subsequently, the juror shall be considered on such occasion the same as if he were a member of the panel regularly summoned for jury service at that time.

(d)        A judge hearing applications for excuses from jury duty shall excuse any person disqualified under § 9‑3.

(e)        The judge shall inform the clerk of superior court of persons excused under this section, and the clerk within 10 days shall so notify the register of deeds, who shall note the excuse on the juror's card and file it separately from the jury list.

(f)         The discretionary authority of a presiding judge to excuse a juror at the beginning of or during a session of court is not affected by this section. (1967, c. 218, s. 1; 1969, c. 205, ss. 4, 5; 1971, c. 377, s. 30; 1979, 2nd Sess., c. 1207, s. 1; 1981, c. 430, s. 2; 1985, c. 609, s. 2; 1987 (Reg. Sess., 1988), c. 1037, s. 47.)



§ 9-6.1. Requests to be excused.

§ 9‑6.1.  Requests to be excused.

Any person summoned as a juror who is 72 years or older and who wishes to be excused, deferred, or exempted may make the request without appearing in person by filing a signed statement of the ground of the request with the chief district court judge of that district, or the district court judge or trial court administrator designated by the chief district court judge pursuant to G.S. 9‑6(b), at anytime five days before the date upon which the person is summoned to appear. A person may request either a temporary or permanent exemption under this section, and the judge or trial court administrator may accept or reject either in the exercise of discretion conferred by G.S. 9‑6(b), including the substitution of a temporary exemption for a requested permanent exemption. In the case of supplemental jurors summoned under G.S. 9‑11, notice may be given when summoned. In case the chief district court judge, or the judge or trial court administrator designated by the chief district court judge pursuant to G.S. 9‑6(b), rejects the request for exemption, the prospective juror shall be immediately notified by the trial court administrator or the clerk of court by telephone, letter, or personally. (1979, 2nd Sess., c. 1207, s. 2; 1981, c. 9, ss. 1, 2; c. 430, ss. 4, 5; 2005‑149, s. 1.)



§ 9-7. Removal of names of jurors who have served from jury list; retention.

§ 9‑7.  Removal of names of jurors who have served from jury list; retention.

As persons are summoned for jury service, the cards upon which their names appear shall be withdrawn from the jury list and filed separately. The date for which each juror serves shall be noted on his card.

All cards removed from the jury list because of service, or having  been excused from service, or because of disqualification, shall be retained for reference in compiling the next jury list. When the succeeding list has been prepared, the list of persons who have served shall be retained for a period of two years. (1967, c. 218, s. 1.)



§§ 9-8 through 9-9. Repealed by Session Laws 1967, c. 218, s. 1.

§§ 9‑8 through 9‑9.  Repealed by Session Laws 1967, c. 218, s. 1.



§ 9-10. Summons to jurors.

Article 2.

Petit Jurors.

§ 9‑10.  Summons to jurors.

(a)        The register of deeds shall, within three days after the receipt of numbers drawn, deliver the list of prospective jurors to the sheriff of the county, who shall summon the persons named therein. The summons shall be served personally, or by leaving a copy thereof at the place of residence of the juror, or by telephone or first‑class mail, at least 15 days before the session of court for which the juror is summoned. Service by telephone, or by first‑class mail if mailed to the correct current address of the juror on or before the fifteenth day before the day the court convenes, shall be valid and binding on the person served, and he shall be bound to appear in the same manner as if personally served. The summons shall contain information as to the time, place, and authority before whom applications for excuses from jury service may be heard.

(b)        All summons served personally or by mail under this section or under G.S. 9‑11 shall inform the prospective juror that persons 72 years of age or older are entitled to establish in writing exemption from jury service for good cause, shall contain a statement for claiming such exemption and stating the cause and a place for the prospective juror's signature, and shall state the mailing address of the clerk of superior court and the date by which such request for exemption must be received. (1779, c. 157, ss. 4, 6, P.R.; R.C., c. 31, s. 29; 1868‑9, c. 9, s. 12; Code, s. 1733; Rev., s. 1976; C.S., s. 2320; 1967, c. 218, s. 1; 1979, 2nd Sess., c. 1207, s. 3; 1985, c. 609, s. 3; 2006‑226, s. 8; 2006‑264, ss. 30(a), 30(c).)



§ 9-11. Supplemental jurors; special venire.

§ 9‑11.  Supplemental jurors; special venire.

(a)        If necessary, the court may, without using the jury list, order the sheriff to summon from day to day additional jurors to supplement the original venire. Jurors so summoned shall have the same qualifications and be subject to the same challenges as jurors selected for the regular jury list. If the presiding judge finds that service of summons by the sheriff is not suitable because of his direct or indirect interest in the action to be tried, the judge may appoint some suitable person in place of the sheriff to summon supplemental jurors. The clerk of superior court shall furnish the register of deeds the names of those additional jurors who are so summoned and who report for jury service.

(b)        The presiding judge may, in his discretion, at any time before  or during a session direct that supplemental jurors or a special venire be selected from the jury list in the same manner as is provided for the selection of regular jurors. Jurors summoned under this subsection may be discharged by the court at any time during the session and are subject to the same challenges as regular jurors, and to no other challenges. (1779, c. 156, s. 69, P.R.; 1830, c. 27; R.C., c. 31, s. 29; c. 35, ss. 30, 31; Code, ss. 1733, 1738, 1739, 1740; 1887, c. 53; 1889, c. 441; 1897, c. 364; Rev., ss. 1967, 1968, 1973, 1974, 1975, 3265, 3602; 1911, c. 15; 1913, c. 31, ss. 1, 2; 1915, c. 210; C.S., ss. 2321, 2322, 2338, 2339, 2340, 4635; 1967, c. 218, s. 1; 1969, c. 205, s. 6.)



§ 9-12. Supplemental jurors from other counties.

§ 9‑12.  Supplemental jurors from other counties.

(a)        On motion of any party or the State, or on his own motion, any judge of the superior court, if he is of the opinion that it is necessary in order to provide a fair trial in any case, and regardless of whether he will preside over the trial of that case, may order as many jurors as he deems necessary to be summoned from any county or counties in the district or set of districts as defined in G.S. 7A‑41.1(a) in which the county of trial is located or in any adjoining district or set of districts. These jurors shall be selected and shall serve in the manner provided for selection and service of supplemental jurors selected from the jury list. These jurors shall be subject to the same challenges as other jurors, except challenges for nonresidence in the county of trial.

(b)        Transportation may be furnished in lieu of mileage.

(c)        Repealed by Session Laws 1971, c. 377, s. 32. (1913, c. 4, ss. 1, 2; C.S., s. 473; 1931, c. 308; 1933, c. 248; 1961, c. 110; 1967, c. 218, s. 1; 1971, c. 377, s. 32; 1987 (Reg. Sess., 1988), c. 1037, s. 48.)



§ 9-13. Penalty for disobeying summons.

§ 9‑13.  Penalty for disobeying summons.

Every person summoned to appear as a juror who has not been excused, and who fails to appear and attend until duly discharged, shall be subject to a fine of not more than fifty dollars ($50.00), to be imposed by the court, unless he renders an excuse deemed sufficient. The forfeiture so imposed if not paid forthwith shall be entered as a judgment against the defaulting juror, and the clerk of superior court shall issue an execution against his estate. (1779, c. 157, s. 4, P.R.; 1783, c. 189, P.R.; 1806, c. 694, P.R.; R.C., c. 31, s. 30; Code, ss. 405, 1734; Rev., s. 1977; C.S., s. 2323; 1967, c. 218, s. 1.)



§ 9-14. Jury sworn; judge decides competency.

§ 9‑14.  Jury sworn; judge decides competency.

The clerk shall, at the beginning of court, swear all jurors who have not been selected as grand jurors. Each juror shall swear or affirm that he will truthfully and without prejudice or partiality try all issues in criminal or civil actions that come before him and render true verdicts according to the evidence. Nothing herein shall be construed to disallow the usual challenges in law to the whole jury so sworn or to any juror; and if by reason of such challenge any juror is withdrawn from a jury being selected to try a case, his place on that jury shall be taken by another qualified juror. The presiding judge shall decide all questions as to the competency of jurors. (1790, c. 321, P.R.; 1822, c. 1133, s. 1, P.R.; R.C., c. 31, s. 34; Code, s. 405; Rev., s. 1966; C.S., s. 2324; 1967, c. 218, s. 1.)



§ 9-15. Questioning jurors without challenge; challenges for cause.

§ 9‑15.  Questioning jurors without challenge; challenges for cause.

(a)        The court, and any party to an action, or his counsel of record shall be allowed, in selecting the jury, to make direct oral inquiry of any prospective juror as to the fitness and competency of any person to serve as a juror, without having such inquiry treated as a challenge of such person, and it shall not be considered by the court that any person is challenged as a juror until the party shall formally state that such person is so challenged.

(b)        It shall not be a valid cause for challenge that any juror, regular or supplemental, is not a freeholder or has not paid the taxes assessed against him.

(c)        In civil cases if any juror has a suit pending and at issue in the court in which he is serving, he may be challenged for cause, and he shall be withdrawn from the trial panel, and may be withdrawn from the venire in the discretion of the presiding judge. In criminal cases challenges are governed by Article 72, Selecting and Impaneling the Jury, of Chapter 15A of the General Statutes. (1806, c. 694, P.R.; 1868‑9, c. 9, s. 7; Code, s. 1728; Rev., s. 1960; 1913, c. 31, ss. 5, 6, 7; C.S., ss. 2316, 2325, 2326; 1933, c. 130; 1967, c. 218, s. 1; 1973, c. 95; 1977, c. 711, s. 11.)



§ 9-16. Exemption from civil arrest.

§ 9‑16.  Exemption from civil arrest.

No sheriff or other officer shall arrest under civil process any juror during his attendance at or going to and returning from any session of the superior or district court. Any such arrest shall be invalid, and the defendant on motion shall be discharged. (1779, c. 157, s. 10, P.R.; R.C., c. 31, s. 31; Code, s. 1735; Rev., s. 1979, C.S., s. 2328; 1967, c. 218, s. 1.)



§ 9-17. Jurors impaneled to try case furnished with accommodations; separation of jurors.

§ 9‑17.  Jurors impaneled to try case furnished with accommodations; separation of jurors.

A jury, impaneled to try any cause, shall be put in charge of an officer of the court and shall be furnished with such accommodations as the court may order, and the accommodations shall be paid for by the parties or by the State, as ordered by the presiding judge. When sequestration of the jury is ordered in a criminal case, however, the State shall pay for all accommodations of jurors.

The presiding judge, in his discretion, may direct any jury to be sequestered while it has a case or issue under consideration. (1876‑7, c. 173; Code, s. 1736; 1889, c. 44; Rev., s. 1978, C.S., s. 2327; 1947, c. 1007, s. 2; 1967, c. 218, s. 1; 1977, c. 711, s. 12.)



§ 9-18. Alternate jurors.

§ 9‑18.  Alternate jurors.

(a)        Civil Cases. Whenever the presiding judge deems it appropriate, one or more alternate jurors may be selected in the same manner as the regular trial panel of jurors in the case. Each party shall be entitled to two peremptory challenges as to each such alternate juror, in addition to any unexpended challenges the party may have after the selection of the regular trial panel. Alternate jurors shall be sworn and seated near the jury with equal opportunity to see and hear the proceedings and shall attend the trial at all times with the jury and shall obey all orders and admonitions of the court to the jury. When the jurors are ordered kept together in any case, the alternate jurors shall be kept with them. An alternate juror shall receive the same compensation as other jurors and, except as hereinafter provided, shall be discharged upon the final submission of the case to the jury. If before that time any juror dies, becomes incapacitated or disqualified, or is discharged for any reason, an alternate juror shall become a part of the jury and serve in all respects as those selected on the regular trial panel. If more than one alternate juror has been selected, they shall be available to become a part of the jury in the order in which they were selected.

(b)        Criminal Cases. Procedures relating to alternate jurors in criminal cases are governed by Article 72, Selecting and Impaneling the Jury, of Chapter 15A of the General Statutes. (1931, c. 103; 1939, c. 35; 1951, cc. 82, 1043; 1967, c. 218, s. 1; 1977, c. 406, ss. 3‑5; c. 711, s. 13; 1979, c. 711, s. 2.)



§ 9-19. Peremptory challenges in civil cases.

Article 3.

Peremptory Challenges.

§ 9‑19.  Peremptory challenges in civil cases.

The clerk, before a jury is impaneled to try the issues in any civil suit, shall read over the names of the prospective jurors in the presence and hearing of the parties or their counsel; and the parties, or their counsel for them, may challenge peremptorily eight jurors without showing any cause therefor, and the challenges shall be allowed by the court. (1796, c. 452, s. 2, P.R.; 1812, c. 833, P.R.; R.C., c. 31, s. 35; Code, s. 406; Rev., s. 1964; C.S., s. 2331; 1935,  c. 475, s. 1; 1965, c. 1182; 1967, c. 218, s. 1.)



§ 9-20. Civil cases having several plaintiffs or several defendants; challenges apportioned; discretion of judge.

§ 9‑20.  Civil cases having several plaintiffs or several defendants; challenges apportioned; discretion of judge.

(a)        When there are two or more defendants in a civil action, the presiding judge, if it appears that there are antagonistic interests between the defendants, may in the judge's discretion apportion among the defendants the challenges now allowed by law, or the judge may increase the number of challenges to not exceeding six for each defendant or class of defendants representing the same interest.

(b)        When there are two or more plaintiffs in a civil action, the presiding judge, if it appears that there are antagonistic interests between the plaintiffs, may, in the judge's discretion, apportion among the plaintiffs the challenges now allowed by law, or the judge may increase the number of challenges to not exceeding six for each plaintiff or class of plaintiffs representing the same interest.

(c)        Whenever a judge exercises the discretion authorized by subsection (a) or (b) of this section to increase the number of challenges for either the plaintiffs or the defendants, the judge may, in the judge's discretion, increase the number of challenges for the opposing side, not to exceed the total number given to the other side. (1905, c. 357; Rev., s. 1965; C.S., s. 2332; 1967, c. 218, s. 1; 2007‑210, s. 1.)



§ 9-21. Peremptory challenges in criminal cases governed by Chapter 15A.

§ 9‑21.  Peremptory challenges in criminal cases governed by Chapter 15A.

Peremptory challenges in criminal cases are governed by Article 72, Selecting and Impaneling the Jury, of Chapter 15A of the General Statutes. (22 Hen. VIII, c. 14, s. 6; 33 Edw. I, c. 4; 1777, c. 115, s. 85, P.R.; 1801, c. 592, s. 1, P.R.; 1812, c. 833, P.R.; 1826, c. 9; 1827, c. 10; R.S., c. 35, ss. 19, 21; R.C., c. 35, ss. 32, 33; 1871‑2, c. 39; Code, ss. 1199, 1200; 1887, c. 53; Rev., ss. 3263,  3264; 1907, c. 415; 1913, c. 31, ss. 3, 4; C.S., ss. 4633, 4634; 1935, c. 475, ss. 2, 3; 1967, c. 218, s. 1; 1969, c. 205, s. 7; 1971, c. 75; 1977, c. 711, s. 14.)



§§ 9-22 through 9-26. Repealed by Session Laws 1973, c. 1286, s. 26.

Article 4.

Grand Jurors.

§§ 9‑22 through 9‑26.  Repealed by Session Laws 1973, c. 1286, s. 26.



§§ 9-27 through 9-31. Repealed by Session Laws 1967, c. 218, s. 1.

§§ 9‑27 through 9‑31.  Repealed by Session Laws 1967, c. 218, s. 1.



§ 9-32. Discharge of juror unlawful.

Article 5.

Discharge of Jurors Prohibited.

§ 9‑32.  Discharge of juror unlawful.

(a)        No employer may discharge or demote any employee because the employee has been called for jury duty, or is serving as a grand juror or petit juror.

(b)        Any employer who violates any provision of this section shall be liable in a civil action for reasonable damages suffered by an employee as a result of the violation, and an employee discharged or demoted in violation of this section shall be entitled to be reinstated to his former position. The burden of proof shall be upon the employee.

(c)        The statute of limitations for actions under this section shall be one year pursuant to G.S. 1‑54. (1987, c. 702, s. 1.)






Chapter 10 - Notaries.

§§ 10-1 through 10-18: Repealed by Session Laws 1991, c. 683, s. 1.

Chapter 10.

Notaries.

§§ 10‑1 through 10‑18:  Repealed by Session Laws 1991, c.  683, s. 1.






Chapter 10A - Notaries.

§§ 10A-1 through 10A-17: Repealed by Session Laws 2005-391, s. 3, effective December 1, 2005, and applicable to notarial acts and applications for notary commissions and recommissions made on or after that date.

Chapter 10A.

Notaries.

§§ 10A‑1 through 10A‑17:  Repealed by Session Laws 2005‑391, s. 3, effective December 1, 2005, and applicable to notarial acts and applications for notary commissions and recommissions made on or after that date.






Chapter 10B - Notaries.

§ 10B-1. Short title.

Chapter 10B.

Notaries.

Article 1.

Notary Public Act.

Part 1. General Provisions.

§ 10B‑1.  Short title.

This Article is the "Notary Public Act" and may be cited by that name. (1991, c. 683, s. 2; 2005‑391, s. 4.)



§ 10B-2. Purposes.

§ 10B‑2.  Purposes.

This Chapter shall be construed and applied to advance its underlying purposes, which are the following:

(1)        To promote, serve, and protect the public interests.

(2)        To simplify, clarify, and modernize the law governing notaries.

(3)        To prevent fraud and forgery.

(4)        To foster ethical conduct among notaries.

(5)        To enhance interstate recognition of notarial acts.

(6)        To integrate procedures for traditional paper and electronic notarial acts. (1991, c. 683, s. 2; 1998‑228, s. 1; 2005‑391, s. 4.)



§ 10B-3. Definitions.

§ 10B‑3.  Definitions.

The following definitions apply in this Chapter:

(1)        Acknowledgment.  A notarial act in which a notary certifies that at a single time and place all of the following occurred:

a.         An individual appeared in person before the notary and presented a record.

b.         The individual was personally known to the notary or identified by the notary through satisfactory evidence.

c.         The individual did either of the following:

i.          Indicated to the notary that the signature on the record was the individual's signature.

ii.          Signed the record while in the physical presence of the notary and while being personally observed signing the record by the notary.

(2)        Affirmation.  A notarial act which is legally equivalent to an oath and in which a notary certifies that at a single time and place all of the following occurred:

a.         An individual appeared in person before the notary.

b.         The individual was personally known to the notary or identified by the notary through satisfactory evidence.

c.         The individual made a vow of truthfulness on penalty of perjury, based on personal honor and without invoking a deity or using any form of the word "swear".

(3)        Attest or attestation.  The completion of a certificate by a notary who has performed a notarial act.

(4)        Commission.  The empowerment to perform notarial acts and the written evidence of authority to perform those acts.

(5)        Credible witness.  An individual who is personally known to the notary and to whom all of the following also apply:

a.         The notary believes the individual to be honest and reliable for the purpose of confirming to the notary the identity of another individual.

b.         The notary believes the individual is not a party to or beneficiary of the transaction.

(6)        Department.  The North Carolina Department of the Secretary of State.

(7)        Director.  The Division Director for the North Carolina Department of the Secretary of State Notary Public Section.

(8)        Jurat.  A notary's certificate evidencing the administration of an oath or affirmation.

(9)        Moral turpitude.  Conduct contrary to expected standards of honesty, morality, or integrity.

(10)      Nickname.  A descriptive, familiar, or shortened form of a proper name.

(11)      Notarial act, notary act, and notarization.  The act of taking an acknowledgment, taking a verification or proof or administering an oath or affirmation that a notary is empowered to perform under G.S. 10B‑20(a).

(12)      Notarial certificate and certificate.  The portion of a notarized record that is completed by the notary, bears the notary's signature and seal, and states the facts attested by the notary in a particular notarization.

(13)      Notary public and notary.  A person commissioned to perform notarial acts under this Chapter. A notary is a public officer of the State of North Carolina and shall act in full and strict compliance with this act.

(14)      Oath.  A notarial act which is legally equivalent to an affirmation and in which a notary certifies that at a single time and place all of the following occurred:

a.         An individual appeared in person before the notary.

b.         The individual was personally known to the notary or identified by the notary through satisfactory evidence.

c.         The individual made a vow of truthfulness on penalty of perjury while invoking a deity or using any form of the word "swear".

(15)      Official misconduct.  Either of the following:

a.         A notary's performance of a prohibited act or failure to perform a mandated act set forth in this Chapter or any other law in connection with notarization.

b.         A notary's performance of a notarial act in a manner found by the Secretary to be negligent or against the public interest.

(16)      Personal appearance and appear in person before a notary.  An individual and a notary are in close physical proximity to one another so that they may freely see and communicate with one another and exchange records back and forth during the notarization process.

(17)      Personal knowledge or personally know.  Familiarity with an individual resulting from interactions with that individual over a period of time sufficient to eliminate every reasonable doubt that the individual has the identity claimed.

(18)      Principal.  One of the following:

a.         In the case of an acknowledgment, the individual whose identity and due execution of a record is being certified by the notary.

b.         In the case of a verification or proof, the individual other than a subscribing witness, whose:

i.          Identity and due execution of the record is being proven; or

ii.          Signature is being identified as genuine.

c.         In the case of an oath or affirmation, the individual who makes a vow of truthfulness on penalty of perjury.

(19)      Record.  Information that is inscribed on a tangible medium and called a traditional or paper record.

(20)      Regular place of work or business.  A location, office or other workspace, where an individual regularly spends all or part of the individual's work time.

(21)      Revocation.  The cancellation of the notary's commission stated in the order of revocation.

(22)      Satisfactory evidence.  Identification of an individual based on either of the following:

a.         At least one current document issued by a federal, state, or federal or state‑recognized tribal government agency bearing the photographic image of the individual's face and either the signature or a physical description of the individual.

b.         The oath or affirmation of one credible witness who personally knows the individual seeking to be identified.

(23)      Seal or stamp.  A device for affixing on a paper record an image containing a notary's name, the words "notary public," and other information as required in G.S. 10B‑37.

(24)      Secretary.  The North Carolina Secretary of State or the Secretary's designee.

(25)      Repealed by Session Laws 2006‑59, s. 1, effective October 1, 2006, except as otherwise set forth in the act, and applicable to notarial acts performed on or after October 1, 2006.

(26)      Subscribing witness.  A person who signs a record for the purpose of being a witness to the principal's execution of the record or to the principal's acknowledgment of his or her execution of the record. A subscribing witness may give proof of the execution of the record as provided in subdivision (28) of this section.

(27)      Suspension and restriction.  The termination of a notary's commission for a period of time stated in an order of restriction or suspension. The terms "restriction" or "suspension" or a combination of both terms shall be used synonymously.

(28)      Verification or proof.  A notarial act in which a notary certifies that all of the following occurred:

a.         An individual appeared in person before the notary.

b.         The individual was personally known to the notary or identified by the notary through satisfactory evidence.

c.         The individual was not a party to or beneficiary of the transaction.

d.         The individual took an oath or gave an affirmation and testified to one of the following:

i.          The individual is a subscribing witness and the principal who signed the record did so while being personally observed by the subscribing witness.

ii.          The individual is a subscribing witness and the principal who signed the record acknowledged his or her signature to the subscribing witness.

iii.         The individual recognized either the signature on the record of the principal or the signature on the record of the subscribing witness and the signature was genuine. (1991, c. 683, s. 2; 1998‑228, s. 2; 2005‑391, s. 4; 2006‑59, s. 1.)



§ 10B-4: Reserved for future codification purposes.

§ 10B‑4: Reserved for future codification purposes.



§ 10B-5. Qualifications.

Part 2. Commissioning.

§ 10B‑5.  Qualifications.

(a)        Except as provided in subsection (d) of this section, the Secretary shall commission as a notary any qualified person who submits an application in accordance with this Chapter.

(b)        A person qualified for a notarial commission shall meet all of the following requirements:

(1)        Be at least 18 years of age or legally emancipated as defined in Article 35 of Chapter 7B of the General Statutes.

(2)        Reside or have a regular place of work or business in this State.

(3)        Reside legally in the United States.

(4)        Speak, read, and write the English language.

(5)        Possess a high school diploma or equivalent.

(6)        Pass the course of instruction described in this Article, unless the person is a licensed member of the North Carolina State Bar.

(7)        Purchase and keep as a reference the most recent manual approved by the Secretary that describes the duties and authority of notaries public.

(8)        Submit an application containing no significant misstatement or omission of fact. The application form shall be provided by the Secretary and be available at the register of deeds office in each county. Every application shall include the signature of the applicant written with pen and ink, and the signature shall be acknowledged by the applicant before a person authorized to administer oaths.

(9)        Obtain the recommendation of one publicly elected official in North Carolina and submit the recommendation with the application. The requirement of this subdivision shall not apply to any applicant who seeks to receive the oath of office from the register of deeds of a county where more than 5,250 active notaries public are on record on January 1 of the year when the application is filed.

(c)        The notary shall be commissioned in his or her county of residence, unless the notary is not a North Carolina resident, in which case he or she shall be commissioned in the county of his or her employment or business.

(d)        The Secretary may deny an application for commission or recommission if any of the following apply to an applicant:

(1)        Submission of an incomplete application or an application containing material misstatement or omission of fact.

(2)        The applicant's conviction or plea of admission or nolo contendere to a felony or any crime involving dishonesty or moral turpitude. In no case may a commission be issued to an applicant within 10 years after release from prison, probation, or parole, whichever is later.

(3)        A finding or admission of liability against the applicant in a civil lawsuit based on the applicant's deceit.

(4)        The revocation, suspension, restriction, or denial of a notarial commission or professional license by this or any other state or nation. In no case may a commission be issued to an applicant within five years after the completion of all conditions of any disciplinary order.

(5)        A finding that the applicant has engaged in official misconduct, whether or not disciplinary action resulted.

(6)        An applicant knowingly using false or misleading advertising in which the applicant as a notary represents that the applicant has powers, duties, rights, or privileges that the applicant does not possess by law.

(7)        A finding by a state bar or court that the applicant has engaged in the unauthorized practice of law.  (Code, ss. 3304, 3305; Rev., ss. 2347, 2348; C.S., s. 3172; 1927, c. 117; 1959, c. 1161, s. 2; 1969, c. 563, s. 1; c. 912, s. 1; 1973, c. 680, s. 1; 1983, c. 427, ss. 1, 2; c. 713, s. 22; 1991, c. 683, s. 2; 1995, c. 226, s. 1; 1998‑228, s. 3; 1999‑337, s.3(a); 2001‑450, s. 1; 2002‑126, s. 29A.21; 2005‑75, s. 1. ; 2005‑391, s. 4; 2006‑59, s. 2; 2009‑227, s. 1.)



§ 10B-6. Application for commission.

§ 10B‑6.  Application for commission.

Every application for a notary commission shall be made on paper with original signatures, or in another form determined by the Secretary, and shall include all of the following:

(1)        A statement of the applicant's personal qualifications as required by this Chapter.

(2)        A certificate or signed statement by the instructor evidencing successful completion of the course of instruction as required by this Chapter.

(3)        A notarized declaration of the applicant, as required by this Chapter.

(4)        Any other information that the Secretary deems appropriate.

(5)        The application fee required by this Chapter. (2005‑391, s. 4.)



§ 10B-7. Statement of personal qualification.

§ 10B‑7.  Statement of personal qualification.

(a)        The application for a notary commission shall include at least all of the following:

(1)        The applicant's full legal name and the name to be used for commissioning, excluding nicknames.

(2)        The applicant's date of birth.

(3)        The mailing address for the applicant's residence, the street address for the applicant's residence, and the telephone number for the applicant's residence.

(4)        The applicant's county of residence.

(5)        The name of the applicant's employer, the street and mailing address for the applicant's employer, and telephone number for the applicant's employer.

(6)        The applicant's last four digits of the applicant's social security number.

(7)        The applicant's personal and business e‑mail addresses.

(8)        A declaration that the applicant is a citizen of the United States or proof of the applicant's legal residency in this country.

(9)        A declaration that the applicant can speak, read, and writes in the English language.

(10)      A complete listing of any issuances, denials, revocations, suspensions, restrictions, and resignations of a notarial commission, professional license, or public office involving the applicant in this or any other state or nation.

(11)      A complete listing of any criminal convictions of the applicant, including any pleas of admission or nolo contendere, in this or any other state or nation.

(12)      A complete listing of any civil findings or admissions of fault or liability regarding the applicant's activities as a notary, in this or any other state or nation.

(b)        The information provided in an application that relates to subdivisions (2), (3), (6), and (7) of subsection (a) of this section shall be considered confidential information and shall not be subject to disclosure under Chapter 132 of the General Statutes. (2005‑391, s. 4; 2006‑59, s. 3.)



§ 10B-8. Course of study and examination.

§ 10B‑8.  Course of study and examination.

(a)        Every applicant for an initial notary commission shall, within the three months preceding application, take a course of classroom instruction of not less than six hours approved by the Secretary and take a written examination approved by the Secretary. An applicant must answer at least eighty percent (80%) of the questions correctly in order to pass the exam. This subsection shall not apply to a licensed member of the North Carolina State Bar.

(b)        Every applicant for recommissioning shall pass a written examination approved by and administered by or under the direction of the Secretary, unless the person is a licensed member of the North Carolina State Bar.

(c)        The content of the course of instruction and the written examinations shall be notarial laws, procedures, and ethics.

(d)        The Secretary may charge such fees as are reasonably necessary to pay the cost associated with developing and administering examinations permitted by this Chapter and for conducting the training of notaries and notary instructors. (2005‑391, s. 4.)



§ 10B-9. Length of term and jurisdiction.

§ 10B‑9.  Length of term and jurisdiction.

A person commissioned under this Chapter may perform notarial acts in any part of this State for a term of five years, unless the commission is earlier revoked or resigned. No commissions shall be effective prior to the administration of the oath of office. Any notarial acts performed before the administration of the oath of office, either the original commissioning or recommissioning, are invalid. (1891, c. 248; Rev., s. 2351; c.s., s. 3176; 1973, c. 680, s. 1; 1991, c. 683, s. 2; 2005‑391, s. 4.)



§ 10B-10. Commission; oath of office.

§ 10B‑10.  Commission; oath of office.

(a)        If the Secretary grants a commission to an applicant, the Secretary shall notify the appointee and shall instruct the appointee regarding the proper procedure for taking the oath at the register of deeds office in the county of the appointee's commissioning.

(b)        The appointee shall appear before the register of deeds no later than 45 days after commissioning and shall be duly qualified by taking the general oath of office prescribed in G.S. 11‑11 and the oath prescribed for officers in G.S. 11‑7.

(c)        After the appointee qualifies by taking the oath of office required under subsection (b) of this section, the register of deeds shall place the notary record in a book designated for that purpose, or the notary record may be recorded in the Consolidated Document Book and indexed in the Consolidated Real Property Index under the notary's name in the grantor index. The notary record may be kept in electronic format so long as the signature of the notary public may be viewed and printed. The notary record shall contain the name and the signature of the notary as commissioned, the effective date and expiration date of the commission, the date the oath was administered, and the date of any restriction, suspension, revocation, or resignation. The record shall constitute the official record of the qualification of notaries public.

(d)        The register of deeds shall deliver the commission to the notary following completion of the requirements of this section and shall notify the Secretary of the delivery.

(e)        If the appointee does not appear before the register of deeds within 45 days of commissioning, the register of deeds must return the commission to the Secretary, and the appointee must reapply for commissioning. If the appointee reapplies within one year of the granting of the commission, the Secretary may waive the educational requirements of this Chapter. (Code, ss. 3304, 3305; Rev., ss. 2347, 2348; C.S., s. 3173; 1969,c. 912, s. 2; 1973, c. 680, s. 1; 1991, c. 683, s. 2; 2005‑391, s. 4; 2006‑59, s. 4.)



§ 10B-11. Recommissioning.

§ 10B‑11.  Recommissioning.

(a)        A commissioned notary may apply for recommissioning no earlier than 10 weeks prior to the expiration date of the notary's commission.

(b)        A notary whose commission has not expired must comply with the following requirements to be recommissioned:

(1)        Submit a new application meeting the requirements of G.S. 10B‑6, except for G.S. 10B‑6(2).

(2)        Meet all the requirements of G.S. 10B‑5(b), except for G.S. 10B‑5(b)(5), (6), and (9).

(3)        Achieve a passing score on the written examination required under G.S. 10B‑8(b). This requirement does not apply if the notary is a licensed member of the North Carolina State Bar, or if the notary has been continuously commissioned in North Carolina since July 10, 1991, and has never been disciplined by the Secretary.

(c)        An individual may apply for recommissioning within one year after the expiration of the individual's commission. The individual must comply with the requirement of subsection (b) of this section. The individual must also fulfill the educational requirement under G.S. 10B‑8(a), unless the Secretary waives that requirement. (1991, c. 683, s. 2; 1995, c. 226, s. 2; 2005‑391, s. 4; 2006‑59, s. 5.)



§ 10B-12. Notarized declaration.

§ 10B‑12.  Notarized declaration.

The application for a notary public commission shall contain the following declaration to be executed by each applicant under oath:

Declaration of Applicant

I, ___________________ (name of applicant), solemnly swear or affirm under penalty of perjury that the information in this application is true, complete, and correct; that I understand the official duties and responsibilities of a notary public in this State, as described in the statutes; and that I will perform to the best of my ability all notarial acts in accordance with the law.

______________________________

(signature of applicant)

(2005‑391, s. 4.)



§ 10B-13. Application fee.

§ 10B‑13.  Application fee.

Every applicant for a notary commission shall pay to the Secretary a nonrefundable application fee of fifty dollars ($50.00). (2005‑391, s. 4.)



§ 10B-14. Instructor's certification.

§ 10B‑14.  Instructor's certification.

(a)        The course of study required by G.S. 10B‑5(b) shall be taught by an instructor certified under rules adopted by the Secretary. An instructor must meet the following requirements to be certified to teach a course of study for notaries public:

(1)        Complete and pass an instructor certification course of not less than six hours taught by the Director or other person approved by the Secretary.

(2)        Have at least one year of active experience as a notary public.

(3)        Maintain a current commission as a notary public.

(4)        Possess the current notary public guidebook.

(5)        Pay a nonrefundable fee of fifty dollars ($50.00).

(b)        Certification to teach a course of study for notaries shall be effective for two years. A certification may be renewed by passing a recertification course taught by the Director or other person approved by the Secretary and by paying a nonrefundable fee of fifty dollars ($50.00).

(c)        The following individuals may be certified to teach a course of study for notaries public without paying the fee required by this section, and they may renew their certification without paying the renewal fee, so long as they remain actively employed in the capacities named:

(1)        Registers of deeds.

(2)        Clerks of court.

(3)        The Director and other duly authorized employees of the Secretary.

(d)        Former registers of deeds and clerks of court who have been certified as notary public instructors must apply for commissioning as a notary public but are exempt from the education requirements of G.S. 10B‑8 after successful completion of an examination administered by the Secretary.

(e)        Assistant and deputy registers of deeds and assistant and deputy clerks of court must have a regular notary commission prior to receiving a certification or recertification as a notary public instructor.

(f)         The Secretary may suspend or revoke the certification of a notary instructor for violating the provisions of this Chapter or any of the administrative rules implementing it. (1991, c. 683, s. 2; 1998‑212, s. 29A.9(a); 1998‑228, s. 4; 1999‑337, s. 3(b); 2005‑391, s. 4.)



§ 10B-15: Reserved for future codification purposes.

§ 10B‑15: Reserved for future codification purposes.



§ 10B-16: Reserved for future codification purposes.

§ 10B‑16: Reserved for future codification purposes.



§ 10B-17: Reserved for future codification purposes.

§ 10B‑17: Reserved for future codification purposes.



§ 10B-18: Reserved for future codification purposes.

§ 10B‑18: Reserved for future codification purposes.



§ 10B-19: Reserved for future codification purposes.

§ 10B‑19: Reserved for future codification purposes.



§ 10B-20. Powers and limitations.

Part 3. Notarial Acts, Powers, and Limitations.

§ 10B‑20.  Powers and limitations.

(a)        A notary may perform any of the following notarial acts:

(1)        Acknowledgments.

(2)        Oaths and affirmations.

(3)        Repealed by Session Laws 2006‑59, s. 6, effective October 1, 2006, and except as otherwise set forth in the act, applicable to notarial acts performed on or after October 1, 2006.

(4)        Verifications or proofs.

(b)        A notarial act shall be attested by all of the following:

(1)        The signature of the notary, exactly as shown on the notary's commission.

(2)        The legible appearance of the notary's name exactly as shown on the notary's commission. The legible appearance of the name may be ascertained from the notary's typed or printed name near the notary's signature or from elsewhere in the notarial certificate or from the notary's seal if the name is legible.

(3)        The clear and legible appearance of the notary's stamp or seal.

(4)        A statement of the date the notary's commission expires. The statement of the date that the notary's commission expires may appear in the notary's stamp or seal or elsewhere in the notarial certificate.

(c)        A notary shall not perform a notarial act if any of the following apply:

(1)        The principal or subscribing witness is not in the notary's presence at the time the notarial act is performed. However, nothing in this Chapter shall require a notary to complete the notarial certificate attesting to the notarial act in the presence of the principal or subscribing witness.

(2)        The principal or subscribing witness is not personally known to the notary or identified by the notary through satisfactory evidence.

(2a)      The credible witness is not personally known to the notary.

(3),       (4) Repealed by Session Laws 2006‑59, s. 8, effective October 1, 2006, and except as otherwise set forth in the act, applicable to notarial acts performed on or after October 1, 2006.

(5)        The notary is a signer of, party to, or beneficiary of the record, that is to be notarized. However, a disqualification under this subdivision shall not apply to a notary who is named in a record solely as the trustee in a deed of trust, the drafter of the record, the person to whom a registered document should be mailed or sent after recording, or the attorney for a party to the record, so long as the notary is not also a party to the record individually or in some other representative or fiduciary capacity.

(6)        The notary will receive directly from a transaction connected with the notarial act any commission, fee, advantage, right, title, interest, cash, property, or other consideration exceeding in value the fees specified in G.S. 10B‑31, other than fees or other consideration paid for services rendered by a licensed attorney, a licensed real estate broker or salesperson, a motor vehicle dealer, or a banker.

(d)        A notary may certify the affixation of a signature by mark on a record presented for notarization if:

(1)        The mark is affixed in the presence of the notary;

(2)        The notary writes below the mark: "Mark affixed by (name of signer by mark) in presence of undersigned notary"; and

(3)        The notary notarizes the signature by performing an acknowledgment, oath or affirmation, jurat, or verification or proof.

(e)        If a principal is physically unable to sign or make a mark on a record presented for notarization, that principal may designate another person as his or her designee, who shall be a disinterested party, to sign on the principal's behalf pursuant to the following procedure:

(1)        The principal directs the designee to sign the record in the presence of the notary and two witnesses unaffected by the record;

(2)        The designee signs the principal's name in the presence of the principal, the notary, and the two witnesses;

(3)        Both witnesses sign their own names to the record near the principal's signature;

(4)        The notary writes below the principal's signature: "Signature affixed by designee in the presence of (names and addresses of principal and witnesses)"; and

(5)        The notary notarizes the signature through an acknowledgment, oath or affirmation, jurat, or verification or proof.

(f)         A notarial act performed in another jurisdiction in compliance with the laws of that jurisdiction is valid to the same extent as if it had been performed by a notary commissioned under this Chapter if the notarial act is performed by a notary public of that jurisdiction or by any person authorized to perform notarial acts in that jurisdiction under the laws of that jurisdiction, the laws of this State, or federal law.

(g)        Persons authorized by federal law or regulation to perform notarial acts may perform the acts for persons serving in or with the United States armed forces, their spouses, and their dependents.

(h)        The Secretary and register of deeds in the county in which a notary qualified may certify to the commission of the notary.

(i)         A notary public who is not an attorney licensed to practice law in this State who advertises the person's services as a notary public in a language other than English, by radio, television, signs, pamphlets, newspapers, other written communication, or in any other manner, shall post or otherwise include with the advertisement the notice set forth in this subsection in English and in the language used for the advertisement. The notice shall be of conspicuous size, if in writing, and shall state: "I AM NOT AN ATTORNEY LICENSED TO PRACTICE LAW IN THE STATE OF NORTH CAROLINA, AND I MAY NOT GIVE LEGAL ADVICE OR ACCEPT FEES FOR LEGAL ADVICE." If the advertisement is by radio or television, the statement may be modified but must include substantially the same message.

(j)         A notary public who is not an attorney licensed to practice law in this State is prohibited from representing or advertising that the notary public is an "immigration consultant" or expert on immigration matters unless the notary public is an accredited representative of an organization recognized by the Board of Immigration Appeals pursuant to Title 8, Part 292, section 2(a‑e) of the Code of Federal Regulations (8 C.F.R. § 292.2(a‑e)).

(k)        A notary public who is not an attorney licensed to practice law in this State is prohibited from rendering any service that constitutes the unauthorized practice of law. A nonattorney notary shall not assist another person in drafting, completing, selecting, or understanding a record or transaction requiring a notarial act.

(l)         A notary public required to comply with the provisions of subsection (i) of this section shall prominently post at the notary public's place of business a schedule of fees established by law, which a notary public may charge. The fee schedule shall be written in English and in the non‑English language in which the notary services were solicited and shall contain the notice required in subsection (i) of this section, unless the notice is otherwise prominently posted at the notary public's place of business.

(m)       If notarial certificate wording is not provided or indicated for a record, a notary who is not also a licensed attorney shall not determine the type of notarial act or certificate to be used. This does not prohibit a notary from offering the selection of certificate forms recognized in this Chapter or as otherwise authorized by law.

(n)        A notary shall not claim to have powers, qualifications, rights, or privileges that the office of notary does not provide, including the power to counsel on immigration matters.

(o)        Before signing a notarial certificate and except as provided in this subsection, a notary shall cross out or mark through all blank lines or spaces in the certificate. However:

(1)        Notwithstanding the provisions of this section, a notary shall not be required to complete, cross out, or mark through blank lines or spaces in the notary certificate form provided for in G.S. 47‑43 indicating when and where a power of attorney is recorded if that recording information is not known to the notary at the time the notary completes and signs the certificate;

(2)        A notary's failure to cross out or mark through blank lines or spaces in a notarial certificate shall not affect the sufficiency, validity, or enforceability of the certificate or the related record; and

(3)        A notary's failure to cross out or mark through blank lines or spaces in a notarial certificate shall not be grounds for a register of deeds to refuse to accept a record for registration. (1866, c. 30; 1879, c. 128; Code, s. 3307; Rev., ss. 2350, 2351a, 2352; C.S., ss. 3175, 3177, 3179; 1951, c. 1006, s. 1; 1953, c. 836; 1961, c. 733; 1967, c. 24, s. 22; c. 984; 1973, c. 680, s. 1; 1977, c. 375, s. 5; 1991, c. 683, s. 2; 1998‑228, s. 5; 2001‑450, s. 2; 2001‑487, s. 121; 2005‑391, s. 4; 2006‑59, ss. 6‑12; 2006‑199, s. 1.)



§ 10B-21. Notaries ex officio.

§ 10B‑21.  Notaries ex officio.

(a)        The clerks of the superior court may act as notaries public in their several counties by virtue of their offices as clerks and may certify their notarial acts only under the seals of their respective courts. Assistant and deputy clerks of superior court, by virtue of their offices, may perform the following notarial acts and may certify these notarial acts only under the seals of their respective courts:

(1)        Oaths and affirmations.

(2)        Verifications or proofs.

Upon completion of the course of study provided for in G.S. 10B‑5(b), assistant and deputy clerks of superior court may, by virtue of their offices, perform all other notarial acts and may certify these notarial acts only under the seals of their respective courts. A course of study attended only by assistant and deputy clerks of superior court may be taught at any mutually convenient location agreed to by the Secretary and the Administrative Office of the Courts.

(b)        Registers of deeds may act as notaries public in their several counties by virtue of their offices as registers of deeds and may certify their notarial acts only under the seals of their respective offices. Assistant and deputy registers of deeds, by virtue of their offices, may perform the following notarial acts and may certify these notarial acts only under the seals of their respective offices:

(1)        Oaths and affirmations.

(2)        Verifications or proofs.

Upon completion of the course of study provided for in G.S. 10B‑5(b), assistant and deputy registers of deeds may, by virtue of their offices, perform all other notarial acts and may certify these notarial acts only under the seals of their respective offices. A course of study attended only by assistant and deputy registers of deeds may be taught at any mutually convenient location agreed to by the Secretary and the North Carolina Association of Registers of Deeds.

(c)        The Director may act as a notary public by virtue of the Director's employment in the Department of the Secretary and may certify a notarial act performed in that capacity under the seal of the Secretary.

(d)        Unless otherwise provided by law, a person designated a notary public by this section may charge a fee for a notarial act performed in accordance with G.S. 10B‑31. The fee authorized by this section is payable to the governmental unit or agency by whom the person is employed.

(e)        Nothing in this section shall authorize a person to act as a notary public other than in the performance of the official duties of the person's office unless the person complies fully with the requirements of G.S. 10B‑5. (1833, c. 7, ss. 1, 2; R.C., c. 75, s. 3; Code, s. 3306; Rev., s. 2349; C.S., s. 3174; 1973, c. 680, s. 1; 1991, c. 683, s. 2; 1998‑228, s. 8.; 2005‑391, s. 4.)



§ 10B-22. False certificate; foreign language certificates.

§ 10B‑22.  False certificate; foreign language certificates.

(a)        A notary shall not execute a notarial certificate containing information known or believed by the notary to be false.

(b)        A notary shall not execute a certificate that is not written in the English language. A notary may execute a certificate written in the English language that accompanies a record written in another language, which record may include a translation of the notarial certificate into the other language. In those instances, the notary shall execute only the English language certificate. (2005‑391, s. 4.)



§ 10B-23. Improper records.

§ 10B‑23.  Improper records.

(a)        A notary shall not notarize a signature on a record without a notarial certificate indicating what type of notarial act was performed. However, a notary may administer an oath or affirmation without completing a jurat.

(b)        A notary shall neither certify, notarize, nor authenticate a photograph. A notary may notarize an affidavit regarding and attached to a photograph. (2005‑391, s. 4; 2006‑59, s. 13.)



§ 10B-24. Testimonials.

§ 10B‑24.  Testimonials.

A notary shall not use the official notary title or seal in a manner intended to endorse, promote, denounce, or oppose any product, service, contest, candidate, or other offering. This section does not prohibit a notary public from performing a notarial act upon a record executed by another individual. (2005‑391, s. 4.)



§ 10B-25: Reserved for future codification purposes.

§ 10B‑25: Reserved for future codification purposes.



§ 10B-26: Reserved for future codification purposes.

§ 10B‑26: Reserved for future codification purposes.



§ 10B-27: Reserved for future codification purposes.

§ 10B‑27: Reserved for future codification purposes.



§ 10B-28: Reserved for future codification purposes.

§ 10B‑28: Reserved for future codification purposes.



§ 10B-29: Reserved for future codification purposes.

§ 10B‑29: Reserved for future codification purposes.



§ 10B-30. Imposition and waiver of fees.

Part 4. Fees.

§ 10B‑30.  Imposition and waiver of fees.

(a)        For performing a notarial act, a notary may charge up to the maximum fee specified in this Chapter.

(b)        A notary shall not discriminatorily condition the fee for a notarial act on any attribute of the principal that would constitute unlawful discrimination.

(c)        Nothing in this Chapter shall compel a notary to charge a fee. (2005‑391, s. 4.)



§ 10B-31. Fees for notarial acts.

§ 10B‑31.  Fees for notarial acts.

The maximum fees that may be charged by a notary for notarial acts are as follows:

(1)        For acknowledgments, jurats, verifications or proofs, five dollars ($5.00) per principal signature.

(2)        For oaths or affirmations without a signature, five dollars ($5.00) per person, except for an oath or affirmation administered to a credible witness to vouch for the identity of a principal or subscribing witness. (Code, s. 3749; 1889, c. 446; 1895, c. 296; 1903, c. 734; Rev., s. 2800; C.S., s. 3178; 1973, c. 680, s. 1; 1977, c. 429, ss. 1, 2; 1981, c. 872; 1991, c. 683, s. 2; 1998‑228, s. 6; 2005‑328, s. 1; 2005‑391, s. 4; 2006‑59, s. 14.)



§ 10B-32. Notice of fees.

§ 10B‑32.  Notice of fees.

Notaries who charge for their notarial services shall conspicuously display in their places of business, or present to each principal outside their places of business, an English‑language schedule of fees for notarial acts. No part of any notarial fee schedule shall be printed in smaller than 10‑point type. (2005‑391, s. 4.)



§ 10B-33: Reserved for future codification purposes.

§ 10B‑33: Reserved for future codification purposes.



§ 10B-34: Reserved for future codification purposes.

§ 10B‑34: Reserved for future codification purposes.



§ 10B-35. Official signature.

Part 5. Signature and Seal.

§ 10B‑35.  Official signature.

When notarizing a paper record, a notary shall sign by hand in ink on the notarial certificate. The notary shall comply with the requirements of G.S. 10B‑20(b)(1) and (b)(2). The notary shall affix the official signature only after the notarial act is performed. The notary shall not sign a paper record using the facsimile stamp or an electronic or other printing method. (2005‑391, s. 4; 2006‑59, s. 15.)



§ 10B-36. Official seal.

§ 10B‑36.  Official seal.

(a)        A notary shall keep an official seal or stamp that is the exclusive property of the notary. The notary shall keep the seal in a secure location. A notary shall not allow another person to use or possess the seal, and shall not surrender the seal to the notary's employer upon termination of employment.

(b)        The seal shall be affixed only after the notarial act is performed. The notary shall place the image or impression of the seal near the notary's signature on every paper record notarized. The seal and the notary's signature shall appear on the same page of a record as the text of the notarial certificate.

(c)        A notary shall do the following within 10 days of discovering that the notary's seal has been lost or stolen:

(1)        Inform the appropriate law enforcement agency in the case of theft or vandalism.

(2)        Notify the appropriate register of deeds and the Secretary in writing and signed in the official name in which he or she was commissioned.

(d)        As soon as is reasonably practicable after resignation, revocation, or expiration of a notary commission, or death of the notary, the seal shall be delivered to the Secretary for disposal. (1973, c. 680, s. 1; 1991, c. 683, s. 2; 1998‑228, s. 7; 2005‑391, s. 4; 2006‑59, s. 16.)



§ 10B-37. Seal image.

§ 10B‑37.  Seal image.

(a)        A notary shall affix the notary's official seal near the notary's official signature on the notarial certificate of a record.

(b)        A notary's official seal shall include all of the following elements:

(1)        The notary's name exactly as commissioned.

(2)        The words "Notary Public".

(3)        The county of commissioning, including the word "County" or the abbreviation "Co.".

(4)        The words "North Carolina" or the abbreviation "NC".

(c)        The notary seal may be either circular or rectangular in shape. Upon receiving a commission or a recommission on or after October 1, 2006, a notary shall not use a circular seal that is less than 1 ½ inches, nor more than 2 inches in diameter. The rectangular seal shall not be over 1 inch high and 2 ½ inches long. The perimeter of the seal shall contain a border that is visible when impressed.

(c1)      Alterations to any information contained within the seal as embossed or stamped on the record are prohibited.

(d)        A notarial seal, as it appears on a record, may contain the permanently imprinted, handwritten, or typed date the notary's commission expires.

(e)        Any reference in the General Statutes to the seal of a notary shall include the stamp of a notary, and any reference to the stamp of a notary shall include the seal of the notary.

(f)         The failure of a notarial seal to comply with the requirements of this section shall not affect the sufficiency, validity, or enforceability of the notarial certificate, but shall constitute a violation of the notary's duties. (2005‑391, s. 4; 2006‑59, s. 17.)



§ 10B-38: Reserved for future codification purposes.

§ 10B‑38: Reserved for future codification purposes.



§ 10B-39: Reserved for future codification purposes.

§ 10B‑39: Reserved for future codification purposes.



§ 10B-40. Notarial certificates in general.

Part 6. Certificate Forms.

§ 10B‑40.  Notarial certificates in general.

(a)        A notary shall not make or give a notarial certificate unless the notary has either personal knowledge or satisfactory evidence of the identity of the principal or, if applicable, the subscribing witness.

(a1)      By making or giving a notarial certificate, whether or not stated in the certificate, a notary certifies as follows:

(1)        As to an acknowledgment, all those things described in G.S. 10B‑3(1).

(2)        As to an affirmation, all those things described in G.S. 10B‑3(2).

(3)        As to an oath, all those things described in G.S. 10B‑3(14).

(4)        As to a verification or proof, all those things described in G.S. 10B‑3(28).

(a2)      In addition to the certifications under subsection (a1) of this section, by making or giving a notarial certificate, whether or not stated in the certificate, a notary certifies to all of the following:

(1)        At the time the notarial act was performed and the notarial certificate was signed by the notary, the notary was lawfully commissioned, the notary's commission had neither expired nor been suspended, the notarial act was performed within the geographic limits of the notary's commission, and the notarial act was performed in accordance with the provision of this Chapter.

(2)        If the notarial certificate is for an acknowledgment or the administration of an oath or affirmation, the person whose signature was notarized did not appear in the judgment of the notary to be incompetent, lacking in understanding of the nature and consequences of the transaction requiring the notarial act, or acting involuntarily, under duress, or undue influence.

(3)        The notary was not prohibited from acting under G.S. 10‑20(c).

(a3)      The inclusion of additional information in a notarial certificate, including the representative or fiduciary capacity in which a person signed or the means a notary used to identify a principal, shall not invalidate an otherwise sufficient notarial certificate.

(b)        A notarial certificate for the acknowledgment taken by a notary of a principal who is an individual acting in his or her own right or who is an individual acting in a representative or fiduciary capacity is sufficient and shall be accepted in this State if it is substantially in the form set forth in G.S. 10B‑41, if it is substantially in a form otherwise prescribed by the laws of this State, or if it includes all of the following:

(1)        Identifies the state and county in which the acknowledgment occurred.

(2)        Names the principal who appeared in person before the notary.

(3)        Repealed by Session Laws 2006‑59, s. 18, effective October 1, 2006, and except as otherwise set forth in the act, applicable to notarial acts performed on or after October 1, 2006.

(4)        Indicates that the principal appeared in person before the notary and the principal acknowledged that he or she signed the record.

(5)        States the date of the acknowledgment.

(6)        Contains the signature and seal or stamp of the notary who took the acknowledgment.

(7)        States the notary's commission expiration date.

(c)        A notarial certificate for the verification or proof of the signature of a principal by a subscribing witness taken by a notary is sufficient and shall be accepted in this State if it is substantially in the form set forth in G.S. 10B‑42, if it is substantially in a form otherwise prescribed by the laws of this State, or if it includes all of the following:

(1)        Identifies the state and county in which the verification or proof occurred.

(2)        Names the subscribing witness who appeared in person before the notary.

(3)        Repealed by Session Laws 2006‑59, s. 18, effective October 1, 2006.

(4)        Names the principal whose signature on the record is to be verified or proven.

(5)        Indicates that the subscribing witness certified to the notary under oath or by affirmation that the subscribing witness is not a party to or beneficiary of the transaction, signed the record as a subscribing witness, and either (i) witnessed the principal sign the record, or (ii) witnessed the principal acknowledge the principal's signature on the record.

(6)        States the date of the verification or proof.

(7)        Contains the signature and seal or stamp of the notary who took the verification or proof.

(8)        States the notary's commission expiration date.

(c1)      A notarial certificate for the verification or proof of the signature of a principal or a subscribing witness by a nonsubscribing witness taken by a notary is sufficient and shall be accepted in this State if it is substantially in the form set forth in G.S. 10B‑42.1, if it is substantially in a form otherwise prescribed by the laws of this State, or if it includes all of the following:

(1)        Identifies the state and county in which the verification or proof occurred.

(2)        Names the nonsubscribing witness who appeared in person before the notary.

(3)        Names the principal or subscribing witness whose signature on the record is to be verified or proven.

(4)        Indicates that the nonsubscribing witness certified to the notary under oath or by affirmation that the nonsubscribing witness is not a party to or beneficiary of the transaction and that the nonsubscribing witness recognizes the signature of either the principal or the subscribing witness and that the signature is genuine.

(5)        States the date of the verification or proof.

(6)        Contains the signature and seal or stamp of the notary who took the verification or proof.

(7)        States the notary's commission expiration date.

(d)        A notarial certificate for an oath or affirmation taken by a notary is sufficient and shall be accepted in this State if it is substantially in the form set forth in G.S. 10B‑43, if it is substantially in a form otherwise prescribed by the laws of this State, or if it includes all of the following:

(1)        Repealed by Session Laws 2006‑59, s. 18, effective October 1, 2006.

(2)        Names the principal who appeared in person before the notary unless the name of the principal otherwise is clear from the record itself.

(3)        Repealed by Session Laws 2006‑59, s. 18, effective October 1, 2006.

(4)        Indicates that the principal who appeared in person before the notary signed the record in question and certified to the notary under oath or by affirmation as to the truth of the matters stated in the record.

(5)        States the date of the oath or affirmation.

(6)        Contains the signature and seal or stamp of the notary who took the oath or affirmation.

(7)        States the notary's commission expiration date.

(e)        Any notarial certificate made in another jurisdiction shall be sufficient in this State if it is made in accordance with federal law or the laws of the jurisdiction where the notarial certificate is made.

(f)         On records to be filed, registered, recorded, or delivered in another state or jurisdiction of the United States, a North Carolina notary may complete any notarial certificate that may be required in that other state or jurisdiction.

(g)        Nothing in this Chapter shall be deemed to authorize the use of a notarial certificate authorized by this Part in place of or as an alternative to a notarial certificate required by any other provision of the General Statutes outside of Chapter 47 of the General Statutes that prescribes the specific form or content for a notarial certificate including G.S. 31‑11.6, Chapter 32A of the General Statutes, and G.S. 90‑321. However, any statute that permits or requires the use of a notarial certificate contained within Chapter 47 of the General Statutes may also be satisfied by the use of a notarial certificate permitted by this Part. Any form of acknowledgment or probate authorized under Chapter 47 of the General Statutes shall be conclusively deemed in compliance with the requirements of this section.

(h)        If an individual signs a record and purports to be acting in a representative or fiduciary capacity, that individual is also deemed to represent to the notary that he or she is signing the record with proper authority to do so and also is signing the record on behalf of the person or entity represented and identified therein or in the fiduciary capacity indicated therein. In performing a notarial act in relation to an individual described under this subsection, a notary is under no duty to verify whether the individual acted in a representative or fiduciary capacity or, if so, whether the individual was duly authorized so to do. A notarial certificate may include any of the following:

(1)        A statement that an individual signed a record in a particular representative or fiduciary capacity.

(2)        A statement that the individual who signed the record in a representative or fiduciary capacity had due authority so to do.

(3)        A statement identifying the represented person or entity or the fiduciary capacity. (2005‑391, s. 4; 2006‑59, s. 18.)



§ 10B-41. Notarial certificate for an acknowledgment.

§ 10B‑41.  Notarial certificate for an acknowledgment.

(a)        When properly completed by a notary, a notarial certificate that substantially complies with the following form may be used and shall be sufficient under the law of this State to satisfy the requirements for a notarial certificate for the acknowledgment of a principal who is an individual acting in his or her own right or who is an individual acting in a representative or fiduciary capacity. The authorization of the form in this section does not preclude the use of other forms.

______________ County, North Carolina

I certify that the following person(s) personally appeared before me this day, each acknowledging to me that he or she signed the foregoing document: name(s) of principal(s).

Date: ____________________                                 Official Signature of Notary

Notary's printed or typed name, Notary Public

(Official Seal)                              My commission expires: _____________

(b)        Repealed by Session Laws 2006‑59, s. 19, effective October 1, 2006, and except as otherwise set forth in the act, applicable to notarial acts performed on or after October 1, 2006.

(c)        The notary's printed or typed name as shown in the form provided in subsection (a) of this section is not required if the legible appearance of the notary's name may be ascertained from the notary's typed or printed name near the notary's signature or from elsewhere in the notarial certificate or from the notary's seal if the name is legible. (2005‑391, s. 4; 2006‑59, s. 19.)



§ 10B-42. Notarial certificate for a verification or of subscribing witness.

§ 10B‑42.  Notarial certificate for a verification or of subscribing witness.

(a)        When properly completed by a notary, a notarial certificate in substantially the following form may be used and shall be sufficient under the law of this State to satisfy the requirements for a notarial certificate for the verification or proof of the signature of a principal by a subscribing witness. The authorization of the form in this section does not preclude the use of other forms.

__________________ County, North Carolina

I certify that (name of subscribing witness) personally appeared before me this day and certified to me under oath or by affirmation that he or she is not a grantee or beneficiary of the transaction, signed the foregoing document as a subscribing witness, and either (i) witnessed (name of principal) sign the foregoing document or (ii) witnessed (name of principal) acknowledge his or her signature on the already‑signed document.

Date: ____________________                                 Official Signature of Notary

Notary's printed or typed name, Notary Public

(Official Seal)                              My commission expires: ________

(b)        Repealed by Session Laws 2006‑59, s. 20, effective October 1, 2006, except as otherwise set forth in the act, and applicable to notarial acts performed on or after October 1, 2006.

(c)        The notary's printed or typed name as shown in the form provided in subsection (a) of this section is not required if the legible appearance of the notary's name may be ascertained from the notary's typed or printed name near the notary's signature or from elsewhere in the notarial certificate or from the notary's seal if the name is legible. (2005‑391, s. 4; 2006‑59, s. 20.)



§ 10B-42.1. Notarial certificate for a verification of nonsubscribing witness.

§ 10B‑42.1.  Notarial certificate for a verification of nonsubscribing witness.

(a)        When properly completed by a notary, a notarial certificate in substantially the following form may be used and shall be sufficient under the law of this State to satisfy the requirements for a notarial certificate for the verification or proof of the signature of a principal or subscribing witness by a nonsubscribing witness. The authorization of the form in this section does not preclude the use of other forms.

__________________ County, North Carolina

I certify (name of nonsubscribing witness) personally appeared before me this day and certified to me under oath or by affirmation that he or she is not a grantee or beneficiary of the transaction, that (name of nonsubscribing witness) recognizes the signature of (name of the principal or the subscribing witness) and that the signature is genuine.

Date: ________________________                        Official Signature of Notary

Notary's printed or typed name, Notary Public

(Official Seal)                              My commission expires: _________

(b)        The notary's printed or typed name as shown in the form provided in subsection (a) of this section is not required if the legible appearance of the notary's name may be ascertained from the notary's typed or printed name near the notary's signature or from elsewhere in the notarial certificate or from the notary's seal if the name is legible. (2006‑59, s. 21.)



§ 10B-43. Notarial certificate for an oath or affirmation.

§ 10B‑43.  Notarial certificate for an oath or affirmation.

(a)        When properly completed by a notary, a notarial certificate that substantially complies with either of the following forms may be used and shall be sufficient under the law of this State to satisfy the requirements for a notarial certificate for an oath or affirmation. The authorization of the forms in this section does not preclude the use of other forms.

__________________ County, North Carolina

Signed and sworn to before me this day by (name of principal).

Date: ________________                                         Official Signature of Notary

Notary's printed or typed name, Notary Public

(Official Seal)                              My commission expires: _____________

‑OR‑

__________________ County, North Carolina

Sworn to and subscribed before me this day by (name of principal).

Date: ________________                                         Official Signature of Notary

Notary's printed or typed name, Notary Public

(Official Seal)                              My commission expires: _____________

(b)        Repealed by Session Laws 2006‑59, s. 22, effective October 1, 2006,  except as otherwise set forth in the act, and applicable to notarial acts performed on or after October 1, 2006.

(c)        The notary's printed or typed name as shown in the form provided in subsection (a) of this section is not required if the legible appearance of the notary's name may be ascertained from the notary's typed or printed name near the notary's signature or from elsewhere in the notarial certificate or from the notary's seal if the name is legible.

(d)        In either of the forms provided under subsection (a) of this section all of the following shall apply:

(1)        The name of the principal may be omitted if the name of the principal is located near the jurat, and the principal who so appeared before the notary is clear from the record itself.

(2)        The words "affirmed" or "sworn to or affirmed" may be substituted for the words "sworn to". (2005‑391, s. 4; 2006‑59, s. 22.)



§ 10B-44: Reserved for future codification purposes.

§ 10B‑44: Reserved for future codification purposes.



§ 10B-45: Reserved for future codification purposes.

§ 10B‑45: Reserved for future codification purposes.



§ 10B-46: Reserved for future codification purposes.

§ 10B‑46: Reserved for future codification purposes.



§ 10B-47: Reserved for future codification purposes.

§ 10B‑47: Reserved for future codification purposes.



§ 10B-48: Reserved for future codification purposes.

§ 10B‑48: Reserved for future codification purposes.



§ 10B-49: Reserved for future codification purposes.

§ 10B‑49: Reserved for future codification purposes.



§ 10B-50. Change of address.

Part 7. Changes in Status.

§ 10B‑50.  Change of address.

Within 45 days after the change of a notary's residence, business, or any mailing address or telephone number, the notary shall send to the Secretary by fax, e‑mail, or certified mail, return receipt requested, a signed notice of the change, giving both old and new addresses or telephone numbers. (1991, c. 683, s. 2; 1995, c. 226, s. 3; 2005‑391, s. 4.)



§ 10B-51. Change of name.

§ 10B‑51.  Change of name.

(a)        Within 45 days after the legal change of a notary's name, the notary shall send to the Secretary by fax, e‑mail, or certified mail, return receipt requested, a signed notice of the change. The notice shall include both the notary's former name and the notary's new name.

(b)        A notary with a new name may continue to use the former name in performing notarial acts until all of the following steps have been completed:

(1)        The notary receives a confirmation of Notary's Name Change from the Secretary.

(2)        The notary obtains a new seal bearing the new name exactly as that name appears in the confirmation from the Secretary.

(3)        The notary appears before the register of deeds to which the commission was delivered within 45 days of the effective date of the change to be duly qualified by taking the general oath of office prescribed in G.S. 11‑11 and the oath prescribed for officers in G.S. 11‑7 under the new name and to have the notary public record changed to reflect the new commissioned name.

(c)        Upon completion of the requirements in subsection (b) of this section, the notary shall use the new name. (1991, c. 683, s. 2; 1995, c. 226, s. 3; 2005‑391, s. 4.)



§ 10B-52. Change of county.

§ 10B‑52.  Change of county.

(a)        A notary who has moved to another county in North Carolina remains commissioned until the current commission expires, is not required to obtain a new seal, and may continue to notarize without changing his or her seal.

(b)        When a notary who has moved applies to be recommissioned, if the commission is granted the, Secretary shall issue a notice of recommissioning. The commission applicant shall then do all of the following:

(1)        Obtain a new seal bearing the new county exactly as in the notice of recommissioning.

(2)        Appear before the register of deeds to which the commission was delivered within 45 days of recommissioning, to be duly qualified by taking the general oath of office prescribed in G.S. 11‑11 and the oath prescribed for officers in G.S. 11‑7 under the new county and to have the notary public record changed to reflect the new county name. (1991, c. 683, s. 2; 1995, c. 226; s. 3; 2005‑391, s. 4.)



§ 10B-53. Change of both name and county.

§ 10B‑53.  Change of both name and county.

Within 45 days after the legal change of a notary's name, and if the notary has also moved to a different county than as last commissioned, the notary shall submit to the Secretary a recommissioning application and fee pursuant to this Chapter. The notary may continue to perform notarial acts under the notary's previous name and seal until all of the following steps have been completed:

(1)        The notary receives a transmittal receipt of reappointment due to name and county change from the Secretary.

(2)        The notary obtains a new seal bearing the new name and county exactly as those items appear in the transmittal receipt.

(3)        The notary appears before the register of deeds to which the commission was delivered within 45 days of recommissioning to be duly qualified by taking the general oath of office prescribed in G.S. 11‑11 and the oath prescribed for officers in G.S. 11‑7 under the new name and county and to have the notary public record changed to reflect the new name and county. (1991, c. 683, s. 2; 1995, c. 226, s. 3; 2005‑391, s. 4.)



§ 10B-54. Resignation.

§ 10B‑54.  Resignation.

(a)        A notary who resigns the notary's commission shall send to the Secretary by fax, e‑mail, or certified mail, return receipt requested, a signed notice indicating the effective date of resignation.

(b)        Notaries who cease to reside in or to maintain a regular place of work or business in this State, or who become permanently unable to perform their notarial duties, shall resign their commissions and shall deliver their seals to the Secretary by certified mail, return receipt requested. (2005‑391, s. 4.)



§ 10B-55. Disposition of seal; death of notary.

§ 10B‑55.  Disposition of seal; death of notary.

(a)        When a notary commission is resigned or revoked, the notary shall deliver the notary's seal to the Secretary within 45 days of the resignation or revocation. Delivery shall be accomplished by certified mail, return receipt requested. The Secretary shall destroy any seal received under this subsection.

(b)        A notary whose commission has expired and whose previous commission or application was not revoked or denied by this State, is not required to deliver the seal to the Secretary as provided under subsection (a) of this section if the notary intends to apply to be recommissioned and is recommissioned within three months after the notary's commission expires.

(c)        If a notary dies while commissioned or before fulfilling the disposition of seal requirements in this section, the notary's estate shall, as soon as is reasonably practicable and no later than the closing of the estate, notify the Secretary in writing of the notary's death and deliver the notary's seal to the Secretary for destruction. (2005‑391, s. 4.)



§ 10B-56: Reserved for future codification purposes.

§ 10B‑56: Reserved for future codification purposes.



§ 10B-57: Reserved for future codification purposes.

§ 10B‑57: Reserved for future codification purposes.



§ 10B-58: Reserved for future codification purposes.

§ 10B‑58: Reserved for future codification purposes.



§ 10B-59: Reserved for future codification purposes.

§ 10B‑59: Reserved for future codification purposes.



§ 10B-60. Enforcement and penalties.

Part 8. Enforcement, Sanctions, and Remedies.

§ 10B‑60.  Enforcement and penalties.

(a)        The Secretary may issue a warning to a notary or restrict, suspend, or revoke a notarial commission for a violation of this Chapter and on any ground for which an application for a commission may be denied under this Chapter. Any period of restriction, suspension, or revocation shall not extend the expiration date of a commission.

(b)        Except as otherwise permitted by law, a person who commits any of the following acts is guilty of a Class 1 misdemeanor:

(1)        Holding one's self out to the public as a notary if the person does not have a commission.

(2)        Performing a notarial act if the person's commission has expired or been suspended or restricted.

(3)        Performing a notarial act before the person had taken the oath of office.

(c)        A notary shall be guilty of a Class 1 misdemeanor if the notary does any of the following:

(1)        Takes an acknowledgment or administers an oath or affirmation without the principal appearing in person before the notary.

(2)        Takes a verification or proof without the subscribing witness appearing in person before the notary.

(3)        Takes an acknowledgment or administers an oath or affirmation without personal knowledge or satisfactory evidence of the identity of the principal.

(4)        Takes a verification or proof without personal knowledge or satisfactory evidence of the identity of the subscribing witness.

(d)        A notary shall be guilty of a Class I felony if the notary does any of the following:

(1)        Takes an acknowledgment or a verification or a proof, or administers an oath or affirmation if the notary knows it is false or fraudulent.

(2)        Takes an acknowledgment or administers an oath or affirmation without the principal appearing in person before the notary if the notary does so with the intent to commit fraud.

(3)        Takes a verification or proof without the subscribing witness appearing in person before the notary if the notary does so with the intent to commit fraud.

(e)        It is a Class I felony for any person to perform notarial acts in this State with the knowledge that the person is not commissioned under this Chapter.

(f)         Any person who without authority obtains, uses, conceals, defaces, or destroys the seal or notarial records of a notary is guilty of a Class I felony.

(g)        For purposes of enforcing this Chapter and Article 34 of Chapter 66 of the General Statutes, the law enforcement agents of the Department of the Secretary of State have statewide jurisdiction and have all of the powers and authority of law enforcement officers. The agents have the authority to assist local law enforcement agencies in their investigations and to initiate and carry out, on their own or in coordination with local law enforcement agencies, investigations of violations.

(h)        Resignation or expiration of a notarial commission does not terminate or preclude an investigation into a notary's conduct by the Secretary, who may pursue the investigation to a conclusion, whereupon it may be a matter of public record whether or not the finding would have been grounds for disciplinary action.

(i)         The Secretary may seek injunctive relief against any person who violates the provisions of this Chapter. Nothing in this Chapter diminishes the authority of the North Carolina State Bar.

(j)         Any person who knowingly solicits, coerces, or in any material way influences a notary to commit official misconduct, is guilty as an aider and abettor and is subject to the same level of punishment as the notary.

(k)        The sanctions and remedies of this Chapter supplement other sanctions and remedies provided by law, including, but not limited to, forgery and aiding and abetting. (1991, c. 683, s. 2; 1993, c. 539, ss. 6‑8, 1121; 1994 Ex. Sess., c. 24, s. 14(c); 1995, c. 226, s. 4; 2001‑450, s. 3; 2005‑391, s. 4; 2006‑59, s. 23.)



§ 10B-61: Reserved for future codification purposes.

§ 10B‑61: Reserved for future codification purposes.



§ 10B-62: Reserved for future codification purposes.

§ 10B‑62: Reserved for future codification purposes.



§ 10B-63: Reserved for future codification purposes.

§ 10B‑63: Reserved for future codification purposes.



§ 10B-64: Reserved for future codification purposes.

§ 10B‑64: Reserved for future codification purposes.



§ 10B-65. Acts of notaries public in certain instances validated.

Part 9. Validation of Notarial Acts.

§ 10B‑65.  Acts of notaries public in certain instances validated.

(a)        Any acknowledgment taken and any instrument notarized by a person prior to qualification as a notary public but after commissioning or recommissioning as a notary public, or by a person whose notary commission has expired, is hereby validated. The acknowledgment and instrument shall have the same legal effect as if the person qualified as a notary public at the time the person performed the act.

(b)        All documents bearing a notarial seal and which contain any of the following errors are validated and given the same legal effect as if the errors had not occurred:

(1)        The date of the expiration of the notary's commission is stated, whether correctly or erroneously.

(2)        The notarial seal does not contain a readable impression of the notary's name, contains an incorrect spelling of the notary's name, or does not bear the name of the notary exactly as it appears on the commission, as required under G.S. 10B‑37.

(3)        The notary's signature does not comport exactly with the name on the notary commission or on the notary seal, as required by G.S. 10B‑20.

(4)        The notarial seal contains typed, printed, drawn, or handwritten material added to the seal, fails to contain the words "North Carolina" or the abbreviation "NC", or contains correct information except that instead of the abbreviation for North Carolina contains the abbreviation for another state.

(c)        All deeds of trust in which the notary was named in the document as a trustee only are validated.

(d)        All notary acknowledgments performed before January 1, 1953, bearing a notarial seal are hereby validated.

(e)        This section applies to notarial acts performed on or before May 1, 2008.  (1945, c. 665; 1947, c. 313; 1949, c. 1; 1953, c. 702; 1961, cc. 483, 734; 1965, c. 37; 1969, c. 83; c. 716, s. 1; 1971, c. 229, s. 1; 1973, c. 680, s. 1; 1977, c. 734, s. 1; 1979, c. 226, s. 2; c. 643, s. 1; 1981, c. 164, ss. 1, 2; 1983, c. 205, s. 1; 1985, c. 71, s. 1; 1987, c. 277, s. 9; 1989, c. 390, s. 9; 1991, c. 683, s. 2; 1997‑19, s. 1; 1997‑469, s. 2; 1998‑228, s. 10; 1999‑21, s. 2; 2001‑154, s. 1; 2002‑159, s. 27; 2003‑38, s. 1; 2004‑199, s. 6.; 2005‑391, s. 4; 2008‑194, s. 5.)



§ 10B-66. Certain notarial acts validated.

§ 10B‑66.  Certain notarial acts validated.

(a)        Any acknowledgment taken and any instrument notarized by a person whose notarial commission was revoked on or before January 30, 1997, is hereby validated.

(b)        This section applies to notarial acts performed on or before August 1, 1998. (2005‑391, s. 4.)



§ 10B-67. Erroneous commission expiration date cured.

§ 10B‑67.  Erroneous commission expiration date cured.

An erroneous statement of the date that the notary's commission expires shall not affect the sufficiency, validity, or enforceability of the notarial certificate or the related record if the notary is, in fact, lawfully commissioned at the time of the notarial act. (2006‑59, s. 24.)



§ 10B-68. Technical defects cured.

§ 10B‑68.  Technical defects cured.

(a)        Technical defects, errors, or omissions in a notarial certificate shall not affect the sufficiency, validity, or enforceability of the notarial certificate or the related instrument or document. This subsection applies to notarial certificates made on or after December 1, 2005.

(b)        Defects in the commissioning or recommissioning of a notary that are approved by the Department are cured. This subsection applies to commissions and recommissions issued on or after December 1, 2005.

(c)        As used in this section, a technical defect includes those cured under G.S. 10B‑37(f) and G.S. 10B‑67. Other technical defects include the absence of the legible appearance of the notary's name exactly as shown on the notary's commission as required in G.S. 10B‑20(b). This subsection applies to notarial certificates made on or after December 1, 2005. (2006‑59, s. 24; 2006‑199, s. 2.)



§ 10B-69. Official forms cured.

§ 10B‑69.  Official forms cured.

(a)        The notarial certificate contained in a form issued by a State agency prior to October 1, 2006, is deemed to be a valid certificate provided the certificate complied with the law at the time the form was issued.

(b)        The notarization using a certificate under subsection (a) of this section shall be deemed valid if executed in compliance with the law at the time the form was issued. (2006‑59, s. 24.)



§ 10B-70. Certain notarial acts for local government agencies validated.

§ 10B‑70.  Certain notarial acts for local government agencies validated.

(a)        Any acknowledgment taken and any instrument notarized for a local government agency by a person prior to qualification as a notary public but after commissioning or recommissioning as a notary public, by a person whose notary commission has expired, or by a person who failed to qualify within 45 days of commissioning as required by G.S. 10B‑10, is hereby validated. The acknowledgment and instrument shall have the same legal effect as if the person qualified as a notary public at the time the person performed the act. This section shall apply to notarial acts performed for a local government agency on or after October 31, 2006, and before June 30, 2007.

(b)        Any electronic document filed in the Mecklenburg County Register of Deeds office that purports to be notarized in the Commonwealth of Virginia and that contains the typed name of a Virginia notary together with the notary's expiration date shall be given the same legal effect as if the person performed a lawful notarization in Virginia.  (2007‑484, s. 27; 2008‑194, s. 4.)



§ 10B-71. Certain notarial acts validated when recommissioned notary failed to again take oath.

§ 10B‑71.  Certain notarial acts validated when recommissioned notary failed to again take oath.

Any acknowledgment taken and any instrument notarized by a person who after recommissioning failed to again take the oath as a notary public is hereby validated. The acknowledgment and instrument shall have the same legal effect as if the person qualified as a notary public at the time the person performed the act. This section shall apply to notarial acts performed on or after May 15, 2004, and before July 8, 2009.  (2009‑358, s. 1.)



§ 10B-72. Reserved for future codification purposes.

§ 10B‑72.  Reserved for future codification purposes.



§ 10B-73. Reserved for future codification purposes.

§ 10B‑73.  Reserved for future codification purposes.



§ 10B-74. Reserved for future codification purposes.

§ 10B‑74.  Reserved for future codification purposes.



§ 10B-75. Reserved for future codification purposes.

§ 10B‑75.  Reserved for future codification purposes.



§ 10B-76. Reserved for future codification purposes.

§ 10B‑76.  Reserved for future codification purposes.



§ 10B-77. Reserved for future codification purposes.

§ 10B‑77.  Reserved for future codification purposes.



§ 10B-78. Reserved for future codification purposes.

§ 10B‑78.  Reserved for future codification purposes.



§ 10B-79. Reserved for future codification purposes.

§ 10B‑79.  Reserved for future codification purposes.



§ 10B-80. Reserved for future codification purposes.

§ 10B‑80.  Reserved for future codification purposes.



§ 10B-81. Reserved for future codification purposes.

§ 10B‑81.  Reserved for future codification purposes.



§ 10B-82. Reserved for future codification purposes.

§ 10B‑82.  Reserved for future codification purposes.



§ 10B-83. Reserved for future codification purposes.

§ 10B‑83.  Reserved for future codification purposes.



§ 10B-84. Reserved for future codification purposes.

§ 10B‑84.  Reserved for future codification purposes.



§ 10B-85. Reserved for future codification purposes.

§ 10B‑85.  Reserved for future codification purposes.



§ 10B-86. Reserved for future codification purposes.

§ 10B‑86.  Reserved for future codification purposes.



§ 10B-87. Reserved for future codification purposes.

§ 10B‑87.  Reserved for future codification purposes.



§ 10B-88. Reserved for future codification purposes.

§ 10B‑88.  Reserved for future codification purposes.



§ 10B-89. Reserved for future codification purposes.

§ 10B‑89.  Reserved for future codification purposes.



§ 10B-90. Reserved for future codification purposes.

§ 10B‑90.  Reserved for future codification purposes.



§ 10B-91. Reserved for future codification purposes.

§ 10B‑91.  Reserved for future codification purposes.



§ 10B-92. Reserved for future codification purposes.

§ 10B‑92.  Reserved for future codification purposes.



§ 10B-93. Reserved for future codification purposes.

§ 10B‑93.  Reserved for future codification purposes.



§ 10B-94. Reserved for future codification purposes.

§ 10B‑94.  Reserved for future codification purposes.



§ 10B-95. Reserved for future codification purposes.

§ 10B‑95.  Reserved for future codification purposes.



§ 10B-96. Reserved for future codification purposes.

§ 10B‑96.  Reserved for future codification purposes.



§ 10B-97. Reserved for future codification purposes.

§ 10B‑97.  Reserved for future codification purposes.



§ 10B-98. Reserved for future codification purposes.

§ 10B‑98.  Reserved for future codification purposes.



§ 10B-99. Presumption of regularity.

§ 10B‑99.  Presumption of regularity.

(a)        In the absence of evidence of fraud on the part of the notary, or evidence of a knowing and deliberate violation of this Article by the notary, the courts shall grant a presumption of regularity to notarial acts so that those acts may be upheld, provided there has been substantial compliance with the law. Nothing in this Chapter modifies or repeals the common law doctrine of substantial compliance in effect on November 30, 2005.

(b)        A notarial act performed before October 1, 2006, shall be deemed valid if it complies with the law as it existed on or before December 1, 2005. (2006‑59, s. 24; 2006‑199, s. 4.)



§ 10B-100. Short title.

Article 2.

Electronic Notary Act.

Part 1. General Provisions.

§ 10B‑100.  Short title.

This Article is the Electronic Notary Public Act and may be cited by that name. (2005‑391, s. 4.)



§ 10B-101. Definitions.

§ 10B‑101.  Definitions.

The following definitions apply in this Article:

(1)        "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(2)        "Electronic Document" means information that is created, generated, sent, communicated, received, or stored by electronic means.

(3)        "Electronic Notarial Act" and "Electronic Notarization" mean an official act by an electronic notary public that involves electronic documents.

(4)        "Electronic Notary Public" and "Electronic Notary" mean a notary public who has registered with the Secretary the capability of performing electronic notarial acts in conformance with this Article.

(5)        "Electronic Notary Seal" and "Electronic Seal" mean information within a notarized electronic document that includes the notary's name, jurisdiction, and commission expiration date, and generally corresponds to data in notary seals used on paper documents.

(6)        "Electronic Signatures" means an electronic symbol or process attached to or logically associated with an electronic document and executed or adopted by a person with the intent to sign the document.

(7)        "Notary's Electronic Signature" means those forms of electronic signature which have been approved by the Secretary as authorized in G.S. 10B‑125, as an acceptable means for an electronic notary to affix the notary's official signature to an electronic record that is being notarized. (2005‑391, s. 4.)



§ 10B-102. Scope of this Article.

§ 10B‑102.  Scope of this Article.

Article 1 of this Chapter applies to all acts authorized under this Article unless the provisions of Article 1 directly conflict with the provisions of this Article, in which case provisions of Article 2 shall control. (2005‑391, s. 4.)



§ 10B-103. Reserved for future codification purposes.

§ 10B-103. Reserved for future codification purposes.



§ 10B-104. Reserved for future codification purposes.

§ 10B-104. Reserved for future codification purposes.



§ 10B-105. Qualifications.

Part 2. Registration.

§ 10B‑105.  Qualifications.

(a)        A person qualified for electronic notary registration shall meet all of the following requirements:

(1)        Hold a valid commission as a notary public in the State of North Carolina.

(2)        Except as otherwise provided, abide by all the provisions of Article 1 of this Chapter.

(3)        Satisfy the requirements of G.S. 10B‑107.

(4)        Submit an electronic registration form containing no significant misstatement or omission of fact.

(b)        The Secretary may deny a registration as an electronic notary as authorized in G.S. 10B‑5(d). (2005‑391, s. 4.)



§ 10B-106. Registration with the Secretary of State.

§ 10B‑106.  Registration with the Secretary of State.

(a)        Before performing notarial acts electronically, a notary shall register the capability to notarize electronically with the Secretary.

(b)        The term of registration as an electronic notary shall coincide with the term of the notary's commission under Article 1 of this Chapter.

(c)        An electronic notary shall reregister the capability to notarize electronically at the same time the notary applies for recommissioning under the requirements of Article 1 of this Chapter.

(d)        An electronic form shall be used by an electronic notary in registering with the Secretary and it shall include, at least all of the following:

(1)        The applicant's full legal name and the name to be used for commissioning, excluding nicknames.

(2)        The state and county of commissioning of the registrant.

(3)        The expiration date of the registrant's notary commission.

(4)        Proof of successful completion of the course of instruction on electronic notarization as required by this Article.

(5)        A description of the technology the registrant will use to create an electronic signature in performing official acts.

(6)        If the device used to create the registrant's electronic signature was issued or registered through a licensed certification authority, the name of that authority, the source of the license, the starting and expiration dates of the device's term of registration, and any revocations, annulments, or other premature terminations of any registered device of the registrant that was due to misuse or compromise of the device, with the date, cause, and nature of each termination explained in detail.

(7)        The e‑mail address of the registrant.

The information provided in a registration that relates to subdivision (7) of this section shall be considered confidential information and shall not be subject to disclosure under Chapter 132 of the General Statutes, except as provided by rule.

(e)        The electronic registration form for an electronic notary shall be transmitted electronically to the Secretary and shall include any decrypting instructions, codes, keys, or software that allow the registration to be read.

(f)         Within 10 business days after the change of any registration information required of an electronic notary, the notary shall electronically transmit to the Secretary a notice of the change of information signed with the notary's official electronic signature. (2005‑391, s. 4; 2006‑59, s. 25; 2006‑259, ss. 1, 3.)



§ 10B-107. Course of instruction.

§ 10B‑107.  Course of instruction.

(a)        Before performing electronic notarial acts, a notary shall take a course of instruction of least three hours approved by the Secretary and pass an examination of this course, which shall be in addition to the educational requirements provided in Article 1 of this Chapter.

(b)        The content of the course and the basis for the examination shall be notarial laws, procedures, technology, and ethics as they pertain to electronic notarization. (2005‑391, s. 4.)



§ 10B-108. Fees for registration.

§ 10B‑108.  Fees for registration.

The fee payable to the Secretary for registering or reregistering as an electronic notary is fifty dollars ($50.00), which shall be in addition to the fee required in G.S. 10B‑13. All funds received by the Secretary under this section shall be deposited into the General Fund. (2005‑391, s. 4.)



§ 10B-109: Reserved for future codification purposes.

§ 10B‑109: Reserved for future codification purposes.



§ 10B-110: Reserved for future codification purposes.

§ 10B‑110: Reserved for future codification purposes.



§ 10B-111: Reserved for future codification purposes.

§ 10B‑111: Reserved for future codification purposes.



§ 10B-112: Reserved for future codification purposes.

§ 10B‑112: Reserved for future codification purposes.



§ 10B-113: Reserved for future codification purposes.

§ 10B‑113: Reserved for future codification purposes.



§ 10B-114: Reserved for future codification purposes.

§ 10B‑114: Reserved for future codification purposes.



§ 10B-115. Types of electronic notarial acts.

Part 3. Electronic Notarial Acts, Powers, and Limitations.

§ 10B‑115.  Types of electronic notarial acts.

The following types of notarial acts may be performed electronically:

(1)        Acknowledgments;

(2)        Jurats;

(3)        Verifications or proofs; and

(4)        Oaths or affirmations. (2005‑391, s. 4.)



§ 10B-116. Prohibitions.

§ 10B‑116.  Prohibitions.

An electronic notarization shall not be performed if the signer of the electronic document:

(1)        Is not in the presence of the electronic notary at the time of notarization; and

(2)        Is not personally known to the notary or identified by the evidence in accordance with other provisions of this Chapter; or

(3)        For any reason set forth in G.S. 10B‑20. (2005‑391, s. 4.)



§ 10B-117. Notarial components of electronic document.

§ 10B‑117.  Notarial components of electronic document.

In performing an electronic notarial act, all of the following components shall be attached to, or logically associated with, the electronic document by the electronic notary, all of which shall be immediately perceptible and reproducible in the electronic record to which the notary's electronic signature is attached:

(1)        The notary's name, state, and county of commissioning exactly as stated on the commission issued by the Secretary;

(2)        The words "Electronic Notary Public";

(3)        The words "State of North Carolina";

(4)        The expiration date of the commission;

(5)        The notary's electronic signature; and

(6)        The completed wording of one of the following notarial certificates:

a.         Acknowledgment;

b.         Jurat;

c.         Verification or proof; or

d.         Oath or affirmation. (2005‑391, s. 4.)



§ 10B-118. Maximum fees.

§ 10B‑118.  Maximum fees.

For performing electronic notarial acts, the maximum fees that may be charged by an electronic notary are as follows:

(1)        For acknowledgments, $10.00 per signature.

(2)        For jurats, $10.00 per signature.

(3)        For verifications or proofs, $10.00 per signature.

(4)        For oaths or affirmations, $10.00 per signature. (2005‑391, s. 4.)



§ 10B-119: Reserved for future codification purposes.

§ 10B‑119: Reserved for future codification purposes.



§ 10B-120: Reserved for future codification purposes.

§ 10B‑120: Reserved for future codification purposes.



§ 10B-121: Reserved for future codification purposes.

§ 10B‑121: Reserved for future codification purposes.



§ 10B-122: Reserved for future codification purposes.

§ 10B‑122: Reserved for future codification purposes.



§ 10B-123: Reserved for future codification purposes.

§ 10B‑123: Reserved for future codification purposes.



§ 10B-124: Reserved for future codification purposes.

§ 10B‑124: Reserved for future codification purposes.



§ 10B-125. Electronic signature, electronic seal.

Part 4. Electronic Notary Records, Maintenance, and Disposition.

§ 10B‑125.  Electronic signature, electronic seal.

(a)        The notary's electronic signature in combination with the electronic notary seal shall be used only for the purpose of performing electronic notarial acts.

(b)        The Secretary shall adopt rules necessary to establish standards, procedures, practices, forms, and records relating to a notary's electronic signature and electronic seal. The notary's electronic seal and electronic signature shall conform to any standards adopted by the Secretary. (2005‑391, s. 4.)



§ 10B-126. Security measures.

§ 10B‑126.  Security measures.

(a)        A notary shall safeguard the notary's electronic signature, the notary's electronic seal, and all other notarial records. Notarial records shall be maintained by the notary, and the notary shall not surrender or destroy the records except as required by a court order or as allowed under rules adopted by the Secretary.

(b)        When not in use, the notary shall keep the notary's electronic signature, electronic seal, and all other notarial records secure, under the exclusive control of the notary, and shall not allow them to be used by any other notary or any other person.

(c)        A notary shall do the following within 10 days of discovering that the notary's electronic seal or electronic signature has been stolen, lost, damaged, or otherwise rendered incapable of affixing a legible image:

(1)        Inform the appropriate law enforcement agency in the case of theft or vandalism.

(2)        Notify the appropriate register of deeds and the Secretary in writing and signed in the official name in which he or she was commissioned.

(d)        The Secretary may adopt rules necessary to insure the integrity, security, and authenticity of electronic notarizations.

(e)        The Secretary may require an electronic notary to create and to maintain a record, journal, or entry of each electronic notarial act. The rule‑making authority contained in this subsection shall become effective 18 months after December 1, 2005.

(f)         The failure of an electronic notary to produce within 10 days of the Department's request any record required by a rule adopted under this section shall result in the suspension of the electronic notary's power to act as a notary under the provision of this Chapter until the Secretary reinstates the notary's commission.

(g)        Upon resignation, revocation, or expiration of an electronic notary commission, or death of the notary, all notarial records required by statute or rule shall be delivered to the Secretary. (2005‑391, s. 4.)



§ 10B-127. Maintenance of electronic device.

§ 10B‑127.  Maintenance of electronic device.

(a)        An electronic notary shall take reasonable steps to ensure that any registered device used to create the notary's electronic signature is current and has not been revoked or terminated by its issuing or registering authority.

(b)        If the registration of the device used to create electronic signatures either expires or is changed during the electronic notary's term of office, the notary shall cease performing electronic notarizations until:

(1)        A new device is duly issued or registered to the notary; and

(2)        An electronically signed notice is sent to the Secretary that shall include the starting and expiration dates of any new registration term and any other new information at variance with information in the most recently executed electronic registration form. (2005‑391, s. 4.)



§ 10B-128. Disposition of records.

§ 10B‑128.  Disposition of records.

(a)        Upon compliance with G.S. 10B‑127 and except as provided in subsection (b) of this section, when an electronic notary's commission expires or is resigned or revoked, or when an electronic notary dies, the notary or the notary's duly authorized representative shall erase, delete, or destroy the coding, disk, certificate, card, software, file, or program that enables electronic affixation of the notary's official electronic signature.

(b)        A former electronic notary whose previous commission or application was not revoked or denied by the Secretary need not erase, delete, or destroy the coding, disk, certificate, card, software, file, or program enabling electronic affixation of the official electronic signature if he or she is recommissioned and reregistered as an electronic notary using the same electronic signature within three months after commission expiration. (2005‑391, s. 4.)



§ 10B-129: Reserved for future codification purposes.

§ 10B‑129: Reserved for future codification purposes.



§ 10B-130: Reserved for future codification purposes.

§ 10B‑130: Reserved for future codification purposes.



§ 10B-131: Reserved for future codification purposes.

§ 10B‑131: Reserved for future codification purposes.



§ 10B-132: Reserved for future codification purposes.

§ 10B‑132: Reserved for future codification purposes.



§ 10B-133: Reserved for future codification purposes.

§ 10B‑133: Reserved for future codification purposes.



§ 10B-134: Reserved for future codification purposes.

§ 10B‑134: Reserved for future codification purposes.



§ 10B-135. Validity of notarial certificates.

Part 5. Certificate Forms.

§ 10B‑135.  Validity of notarial certificates.

The provisions contained in Article 1, Part 6, of this Chapter, with regard to notarial certificate forms, are applicable for the purposes of this Article. (2005‑391, s. 4.)



§ 10B-136. Form of evidence of authority of electronic notarial act.

§ 10B‑136.  Form of evidence of authority of electronic notarial act.

Electronic evidence of the authenticity of the official electronic signature and electronic seal of an electronic notary of this State, if required, shall be attached to, or logically associated with, a notarized electronic document transmitted to another state or nation and shall be in the form of an electronic certificate of authority signed by the Secretary in conformance with any current and pertinent international treaties, agreements, and conventions subscribed to by the government of the United States. (2005‑391, s. 4.)



§ 10B-137. Certificate of authority for electronic notarial act.

§ 10B‑137.  Certificate of authority for electronic notarial act.

(a)        An electronic certificate of authority evidencing the authenticity of the official electronic signature and electronic seal of an electronic notary of this State shall contain substantially the following words:

Certificate of Authority for an Electronic Notarial Act

I, ______________ (name, title, jurisdiction of commissioning official) certify that ________________ (name of electronic notary), the person named as an electronic notary public in the attached or associated document, was indeed registered as an electronic notary public for the State of North Carolina and authorized to act as such at the time of the document's electronic notarization.

To verify this Certificate of Authority for an Electronic Notarial Act, I have included herewith my electronic signature this _________ day of ___________, 20__.

(Electronic signature (and seal) of commissioning official)

(b)        The Secretary may charge ten dollars ($10.00) for issuing an electronic certificate of authority. (2005‑391, s. 4.)



§ 10B-138: Reserved for future codification purposes.

§ 10B‑138: Reserved for future codification purposes.



§ 10B-139: Reserved for future codification purposes.

§ 10B‑139: Reserved for future codification purposes.



§ 10B-140: Reserved for future codification purposes.

§ 10B‑140: Reserved for future codification purposes.



§ 10B-141: Reserved for future codification purposes.

§ 10B‑141: Reserved for future codification purposes.



§ 10B-142: Reserved for future codification purposes.

§ 10B‑142: Reserved for future codification purposes.



§ 10B-143: Reserved for future codification purposes.

§ 10B‑143: Reserved for future codification purposes.



§ 10B-144: Reserved for future codification purposes.

§ 10B‑144: Reserved for future codification purposes.



§ 10B-145. Restriction or revocation of registration.

Part 6. Enforcement.

§ 10B‑145.  Restriction or revocation of registration.

The Secretary or the Secretary's designee shall have the authority to warn, restrict, suspend, or revoke an electronic notary registration for a violation of this Chapter and on any ground for which electronic notary registration may be denied under this Chapter. (2005‑391, s. 4.)



§ 10B-146. Wrongful manufacture, distribution, or possession of software or hardware.

§ 10B‑146.  Wrongful manufacture, distribution, or possession of software or hardware.

(a)        Any person who knowingly creates, manufactures, or distributes software for the purpose of allowing a person to act as an electronic notary without being commissioned and registered in accordance with this act shall be guilty of a Class G felony.

(b)        Any person who wrongfully obtains, conceals, damages, or destroys the certificate, disk, coding, card, program, software, file, or hardware enabling an electronic notary to affix an official electronic signature is guilty of a Class I felony. (2005‑391, s. 4.)






Chapter 11 - Oaths.

§ 11-1. Oaths and affirmations to be administered with solemnity.

Chapter 11.

Oaths.

Article 1.

General Provisions.

§ 11‑1.  Oaths and affirmations to be administered with solemnity.

Whereas, lawful oaths for discovery of truth and establishing right are necessary and highly conducive to the important end of good government; and being most solemn appeals to Almighty God, as the omniscient witness of truth and the just and omnipotent avenger of falsehood, and whereas, lawful affirmations for the discovery of truth and establishing right are necessary and highly conducive to the important end of good government, therefore, such oaths and affirmations ought to be taken and administered with the utmost solemnity. (1777, c. 108, s. 2, P.R.; R.C., c. 76, s. 1; Rev., s. 2353; C.S., s. 3188; 1985, c. 156, s. 1.)



§ 11-2. Administration of oaths.

§ 11‑2.  Administration of oaths.

Judges and other persons who may be empowered to administer oaths, shall (except in the cases in this Chapter excepted) require the party to be sworn to lay his hand upon the Holy Scriptures, in token of his engagement to speak the truth and in further token that, if he should swerve from the truth, he may be justly deprived of all the blessings of that holy book and made liable to that vengeance which he has imprecated on his own head. (1777, c. 108, s. 2, P.R.; R.C., c. 76, s. 1; Code, s. 3309; Rev., s. 2354; C.S., s. 3189; 1941,  c. 11; 1971, c. 381, s. 9; 1985, c. 756, s. 2.)



§ 11-3. Administration of oath with uplifted hand.

§ 11‑3.  Administration of oath with uplifted hand.

When the person to be sworn shall be conscientiously scrupulous of taking a book oath in manner aforesaid, he shall be excused from laying hands upon, or touching the Holy Gospel; and the oath required shall be administered in the following manner, namely: He shall stand with his right hand lifted up towards heaven, in token of his solemn appeal to the Supreme God, and also in token that if he should swerve from the truth he would draw down the vengeance of heaven upon his head, and shall introduce the intended oath with these words, namely:

I, A.B., do appeal to God, as a witness of the truth and the avenger of falsehood, as I shall answer the same at the great day of judgment, when the secrets of all hearts shall be known (etc., as the words of the oath may be). (1777, c. 108, s. 3, P.R.; R.C., c. 76, s. 2; Code, s. 3310; Rev., s. 2355; C.S., s. 3190.)



§ 11-4. Affirmation in lieu of oath.

§ 11‑4.  Affirmation in lieu of oath.

When a person to be sworn shall have conscientious scruples against taking an oath in the manner prescribed by G.S. 11‑2, 11‑3, or 11‑7, he shall be permitted to be affirmed. In all cases the words of the affirmation shall be the same as the words of the prescribed oath, except that the word "affirm" shall be substituted for the word "swear" and the words "so help me God" shall be deleted. (1777, c. 108, s. 4, P.R.; c. 115, s. 42, P.R.; 1819, c. 1019, P.R.; 1821, c. 1112, P.R.; R.C., c. 76, s. 3; Code, s. 3311; Rev., s. 2356; C.S., s. 3191; 1985, c. 756, s. 3.)



§ 11-5. Oaths of corporations.

§ 11‑5.  Oaths of corporations.

In all cases where a corporation is appointed administrator, executor, collector, or to any other fiduciary position, of which fiduciary an oath is required by law, such oath may be taken by such corporation by and through any officer or agent of said corporation who is authorized by law to verify pleadings in behalf of such corporation; and any oath so taken shall be valid as the oath of such corporation. Any oath heretofore taken in the manner aforesaid in behalf of a corporation as such fiduciary is hereby validated as the oath of such corporation. (1919, c. 89, ss. 1, 2; C.S., s. 3192.)



§ 11-6: Repealed by Session Laws 1985, c. 756, s. 4.

§ 11‑6: Repealed by Session Laws 1985, c. 756, s. 4.



§ 11-7. Oath or affirmation to support Constitutions; all officers to take.

§ 11‑7.  Oath or affirmation to support Constitutions; all officers to take.

Every member of the General Assembly and every person elected or appointed to hold any office of trust or profit in the State shall, before taking office or entering upon the execution of the office, take and subscribe to the following oath:

"I, ___________, do solemnly and sincerely swear that I will support the Constitution of the United States; that I will be faithful and bear true allegiance to the State of North Carolina, and to the constitutional powers and authorities which are or may be established for the government thereof; and that I will endeavor to support, maintain and defend the Constitution of said State, not inconsistent with the Constitution of the United States, to the best of my knowledge and ability; so help me God." (1781, c. 342, s. 1, P.R.; R.C., c. 76, s. 4; Code, s. 3312; Rev., s. 2358; C.S., s. 3194; 1985, c. 756, s. 5.)



§ 11-7.1. Who may administer oaths of office.

§ 11‑7.1.  Who may administer oaths of office.

(a)        Except as otherwise specifically required by statute, an oath of office may be administered by:

(1)        A justice, judge, magistrate, clerk, assistant clerk, or deputy clerk of the General Court of Justice, a retired justice or judge of the General Court of Justice, or any member of the federal judiciary;

(2)        The Secretary of State;

(3)        A notary public;

(4)        A register of deeds;

(5)        A mayor of any city, town, or incorporated village;

(5a)      A chairman of the board of commissioners of any county;

(6)        A member of the House of Representatives or Senate of the General Assembly;

(7)        The clerk of any county, city, town or incorporated village.

(b)        The administration of an oath by any judge of the Court of Appeals prior to March 7, 1969, is hereby validated. (1953, c. 23; 1969, c. 44, s. 25; c. 499; c. 713, s. 1; 1971, c. 381, s. 10; 1977, c. 344, s. 2; 1979, c. 757; 1981, c. 682, s. 2; 1983, c. 648, s. 1; 1995, c. 147, s. 1.)



§ 11-8. When deputies may administer.

§ 11‑8.  When deputies may administer.

In all cases where any civil officer, in the discharge of his duties, is permitted by the law to administer an oath, the deputy of such officer, when discharging such duties, shall have authority to administer it, provided he is a sworn officer; and the oath thus administered by the deputy shall be as obligatory as if administered by the principal officer, and shall be attended with the same penalties in case of false swearing. (1836, c. 27, s. 2; R.C., c. 76,  s. 7; Code, s. 3316; Rev., s. 2359; C.S., s. 3195.)



§ 11-9. Administration by certain officers.

§ 11‑9.  Administration by certain officers.

The chairman of the board of county commissioners and the chairman of the board of education of the several counties may administer oaths in any matter or hearing before their respective boards. (1889, c. 529; 1899, c. 89; Rev., s. 2362; C.S., s. 3196.)



§ 11-10. When county surveyors may administer oaths.

§ 11‑10.  When county surveyors may administer oaths.

The county surveyors of the several counties are empowered to administer oaths to all such persons as are required by law to be sworn in making partition of real estate, in establishing boundaries and in surveying vacant lands under warrants. (1881, c. 144; Code, s. 3314; Rev., s. 2361; C.S., s. 3197; 1959, c. 879, s. 4.)



§ 11-11. Oaths of sundry persons; forms.

Article 2.

Forms of Official and Other Oaths.

§ 11‑11.  Oaths of sundry persons; forms.

The oaths of office to be taken by the several persons hereafter named shall be in the words following the names of said persons respectively, after taking the separate oath required by Article VI, Section 7 of the Constitution of North Carolina:

Administrator

You swear (or affirm) that you believe A. B. died without leaving any last will and testament; that you will well and truly administer all and singular the goods and chattels, rights and credits of the said A. B., and a true and perfect inventory thereof return according to law; and that all other duties appertaining to the charge reposed in you, you will well and truly perform, according to law, and with your best skill and ability; so help you, God.

Attorney at Law

I, A. B., do swear (or affirm) that I will truly and honestly demean myself in the practice of an attorney, according to the best of my knowledge and ability; so help me, God.

Attorney General, State District Attorneys and County Attorneys

I, A. B., do solemnly swear (or affirm) that I will well and truly serve the State of North Carolina in the office of Attorney General (district attorney for the State or attorney for the State in the county of_____________.); I will, in the execution of my office, endeavor to have the criminal laws fairly and impartially administered, so far as in me lies, according to the best of my knowledge and ability; so help me, God.

Auditor

I, A. B., do solemnly swear (or affirm) that I will well and truly execute the trust reposed in me as auditor, without favor or partiality, according to law, to the best of my knowledge and ability; so help me, God.

Book Debt Oath

You swear (or affirm) that the matter in dispute is a book account; that you have no means to prove the delivery of such articles, as you propose to prove by your own oath, or any of them, but by yourself; and you further swear that the account rendered by you is just and true; and that you have given all just credits; so help you, God.

Book Debt Oath for Administrator

You, as executor or administrator of A. B., swear (or affirm) that you verily believe this account to be just and true, and that there are no witnesses, to your knowledge, capable of proving the delivery of the articles therein charged; and that you found the book or account so stated, and do not know of any other or further credit to be given than what is therein given; so help you, God.

Clerk of the Supreme Court

I, _________________, do solemnly swear that I will discharge the duties of the office of clerk of the Supreme Court without prejudice, affection, favor, or partiality, according to law and to the best of my skill and ability, so help me, God.

Clerk of the Superior Court

I, A. B., do swear (or affirm) that, by myself or any other person, I neither have given, nor will I give, to any person whatsoever, any gratuity, fee, gift or reward, in consideration of my election or appointment to the office of clerk of the superior court for the county of___________; nor have I sold, or offered to sell, nor will I sell or offer to sell, my interest in the said office; I also solemnly swear that I do not, directly or indirectly, hold any other lucrative office in the State; and I do further swear that I will execute the office of clerk of the superior court for the county of _____________without prejudice, favor, affection or partiality, to the best of my skill and ability; so help me, God.

Commissioners Allotting a Year's Provisions

You and each of you swear (or affirm) that you will lay off and allot to the petitioner a year's provisions for herself and family, according to law, and with your best skill and ability; so help you, God.

Commissioners Dividing and Allotting Real Estate

You and each of you swear (or affirm) that, in the partition of the real estate now about to be made by you, you will do equal and impartial justice among the several claimants, according to their several rights, and agreeably to law; so help you, God.

Executor

You swear (or affirm) that you believe this writing to be and contain the last will and testament of A. B., deceased; and that you will well and truly execute the same by first paying his debts and then his legacies, as far as the said estate shall extend or the law shall charge you; and that you will well and faithfully execute the office of an executor, agreeably to the trust and confidence reposed in you, and according to law; so help you, God.

Grand JuryForeman of

You, as foreman of this grand inquest for the body of this county, shall diligently inquire and true presentment make of all such matters and things as shall be given you in charge; the State's counsel, your fellows' and your own you shall keep secret; you shall present no one for envy, hatred or malice; neither shall you leave anyone unpresented for fear, favor or affection, reward or the hope of reward; but you shall present all things truly, as they come to your knowledge, according to the best of your understanding; so help you, God.

Grand Jurors

The same oath which your foreman hath taken on his part, you and each of you shall well and truly observe and keep on your part; so help you, God.

Grand JuryOfficer of

You swear (or affirm) that you will faithfully carry all papers sent from the court to the grand jury, or from the grand jury to the court, without alteration or erasement, and without disclosing the contents thereof; so help you, God.

JuryOfficer of

You swear (or affirm) that you will keep every person sworn on this jury in some private and convenient place when in your charge. You shall not suffer any person to speak to them, neither shall you speak to them yourself, unless it be to ask them whether they are agreed in their verdict, but with leave of the court; so help you, God.

Oath for Petit Juror

You do solemnly swear (affirm) that you will truthfully and without prejudice or partiality try all issues in civil or criminal actions that come before you and give true verdicts according to the evidence, so help you, God.

Justice, Judge, or Magistrate of the General Court of Justice

I, _______________, do solemnly swear (affirm) that I will administer justice without favoritism to anyone or to the State; that I will not knowingly take, directly or indirectly, any fee, gift, gratuity or reward whatsoever, for any matter or thing done by me or to be done by me by virtue of my office, except the salary and allowances by law provided; and that I will faithfully and impartially discharge all the duties of _________of the ___________Division of the General Court of Justice to the best of my ability and understanding, and consistent with the Constitution and laws of the State; so help me, God.

Register of Deeds

I, A. B., do solemnly swear (or affirm) that I will faithfully and truly, according to the best of my skill and ability, execute the duties of the office of register of deeds for the county of___________, in all things according to law; so help me, God.

Secretary of State

I, A. B., do swear (or affirm) that I will, in all respects, faithfully and honestly execute the office of Secretary of State of the State of North Carolina, during my continuance in office, according to law; so help me, God.

Sheriff

I, A. B., do solemnly swear (or affirm) that I will execute the office of sheriff of ___________county to the best of my knowledge and ability, agreeably to law; and that I will not take, accept or receive, directly or indirectly, any fee, gift, bribe, gratuity or reward whatsoever, for returning any man to serve as a juror or for making any false return on any process to me directed; so help me, God.

Law Enforcement Officer

I, A. B., do solemnly swear (or affirm) that I will be alert and vigilant to enforce the criminal laws of this State; that I will not be influenced in any matter on account of personal bias or prejudice; that I will faithfully and impartially execute the duties of my office as a law enforcement officer according to the best of my skill, abilities, and judgment; so help me, God.

State Treasurer

I, A. B., do swear (or affirm) that, according to the best of my abilities and judgment, I will execute impartially the office of State Treasurer, in all things according to law, and account for the public taxes; and I will not, directly or indirectly, apply the public money to any other use than by law directed; so help me, God.

Surveyor for a County

I, A. B., do solemnly swear (or affirm) that I will well and impartially discharge the several duties of the office of surveyor for the county of____________, according to law; so help me, God.

Treasurer for a County

I, A. B., do solemnly swear (or affirm) that, according to the best of my skill and ability, I will execute impartially the office of treasurer for the county of___________, in all things according to law; that I will duly and faithfully account for all public moneys that may come into my hands, and will not, directly or indirectly, apply the same, or any part thereof, to any other use than by law directed; so help me, God.

Witness to Depose before the Grand Jury

You swear (or affirm) that the evidence you shall give to the grand jury, upon this bill of indictment against A. B., shall be the truth, the whole truth, and nothing but the truth; so help you, God.

Witness in a Capital Trial

You swear (or affirm) that the evidence you shall give to the court and jury in this trial, between the State and the prisoner at the bar, shall be the truth, the whole truth, and nothing but the truth; so help you, God.

Witness in a Criminal Action

You swear (or affirm) that the evidence you shall give to the court and jury in this action between the State and A. B. shall be the truth, the whole truth, and nothing but the truth; so help you, God.

Witness in Civil Cases

You swear (or affirm) that the evidence you shall give to the court and jury in this cause now on trial, wherein A. B. is plaintiff and C. D. defendant, shall be the truth, the whole truth, and nothing but the truth; so help you, God.

Witness to Prove a Will

You swear (or affirm) that you saw C. D. execute (or heard him acknowledge the execution of) this writing as his last will and testament; that you attested it in his presence and at his request; and that at the time of its execution (or at the time the execution was acknowledged) he was, in your opinion, of sound mind and disposing memory; so help you, God.

Witness before a Legislative Committee or Commission

You swear (or affirm) that the testimony you shall give to the committee (or commission) shall be the truth, the whole truth, and nothing but the truth; so help you, God.

General Oath

Any officer of the State or of any county or township, the term of whose oath is not given above, shall take an oath in the following form:

I, A. B., do swear (or affirm) that I will well and truly execute the duties of the office of ________________according to the best of my skill and ability, according to law; so help me, God. (R.C., c. 76, s. 6; 1874‑5, c. 58, s. 2; Code, ss. 3057, 3315; 1903, c. 604; Rev., s. 2360; C.S., s. 3199; 1947, c. 71; 1959, c. 879, s. 5; 1967, c. 218, s. 2; 1969, c. 1190, ss. 50, 51; 1971, c. 381, s. 11; 1977, c. 344, s. 3; 1989 (Reg. Sess., 1990), c. 953; 1995, c. 379, s. 10; 1997‑14, s. 1.)






Chapter 12 - Statutory Construction.

§12-1. Repealed by Session Laws 1957, c. 783, s. 3.

Chapter 12.

Statutory Construction.

§12‑1.  Repealed by Session Laws 1957, c. 783, s. 3.



§12-2. Repeal of statute not to affect actions.

§12‑2.  Repeal of statute not to affect actions.

The repeal of a statute shall not affect any action brought before the repeal, for any forfeitures incurred, or for the recovery of any rights accruing under such statute. (1830, c. 44; R.C., c. 108, s. 1; 1879, c. 163; 1881, c. 48; Code, s. 3764; Rev., s. 2830; C.S., s. 3948.)



§12-3. Rules for construction of statutes.

§ 12‑3. Rules for construction of statutes.

In the construction of all statutes the following rules shall be observed, unless such construction would be inconsistent with the manifest intent of the General Assembly, or repugnant to the context of the same statute, that is to say:

(1)        Singular and Plural Number, Masculine Gender, etc.  Every word importing the singular number only shall extend and be applied to several persons or things, as well as to one person or thing; and every word importing the plural number only shall extend and be applied to one person or thing, as well as to several persons or things; and every word importing the masculine gender only shall extend and be applied to females as well as to males, unless the context clearly shows to the contrary.

(2)        Authority, to Three or More Exercised by Majority.  All words purporting to give a joint authority to three or more public officers or other persons shall be construed as giving such authority to a majority of such officers or other persons, unless it shall be otherwise expressly declared in the law giving the authority.

(3)        "Month" and "Year".  The word "month" shall be construed to mean a calendar month, unless otherwise expressed; and the word "year," a calendar year, unless otherwise expressed; and the word "year" alone shall be equivalent to the expression "year of our Lord." When a statute refers to a period of one or more months and the last month does not have a date corresponding to the initial date, the period shall expire on the last day of the last month.

(4)        Leap Year, How Counted.  In every leap year the increasing day and the day before, in all legal proceedings, shall be counted as one day.

(5)        "Oath" and "Sworn".  The word "oath" shall be construed to include "affirmation," in all cases where by law an affirmation may be substituted for an oath, and in like cases the word "sworn" shall be construed to include the word "affirmed."

(6)        "Person" and "Property".  The word "person" shall extend and be applied to bodies politic and corporate, as well as to individuals, unless the context clearly shows to the contrary. The words "real property" shall be coextensive with lands, tenements and hereditaments. The words "personal property" shall include moneys, goods, chattels, choses in action and evidences of debt, including all things capable of ownership, not descendable to heirs at law. The word "property" shall include all property, both real and personal.

(7)        "Preceding" and "Following".  The words "preceding" and "following," when used by way of reference to any section of a statute, shall be construed to mean the section next preceding or next following that in which such reference is made; unless when some other section is expressly designated in such reference.

(8)        "Seal".  In all cases in which the seal of any court or public office shall be required by law to be affixed to any paper issuing from such court or office, the word "seal" shall be construed to include an impression of such official seal, made upon the paper alone, as well as an impression made by means of a wafer or of wax affixed thereto.

(9)        "Will".  The term "will" shall be construed to include codicils as well as wills.

(10)      "Written" and "in Writing".  The words "written" and "in writing" may be construed to include printing, engraving, lithographing, and any other mode of representing words and letters: Provided, that in all cases where a written signature is required by law, the same shall be in a proper handwriting, or in a proper mark.

(11)      "State" and "United States".  The word "state," when applied to the different parts of the United States, shall be construed to extend to and include the District of Columbia and the several territories, so called; and the words "United States" shall be construed to include the said district and territories and all dependencies.

(12)      "Imprisonment for One Month," How Construed.  The words "imprisonment for one month," wherever used in any of the statutes, shall be construed to mean "imprisonment for thirty days."

(13)      "Governor," "Senator," "Solicitor," "Elector," "Executor," "Administrator," "Collector," "Juror," and "Auditor".  The words "Governor," "Senator," "district attorney," "elector," "executor," "administrator," "collector," "juror," "auditor," and any other words of like character shall when applied to the holder of such office, or occupant of such position, be words of common gender, and they shall be a sufficient designation of the person holding such office or position, whether the holder be a man or woman. (21 Hen. III; R.S., c. 31, s. 113; R.C., c. 31, s. 108; c. 108; Code, s. 3765; Rev., s. 2831; C.S., s. 3949; 1921, c. 30; 1973, c. 47, s. 2; 1977, c. 446, s. 4.)



§ 12-3.1. Fees and charges by agencies.

§ 12‑3.1.  Fees and charges by agencies.

(a)        Authority.  Only the General Assembly has the power to authorize an agency to establish or increase a fee or charge for the rendering of any service or fulfilling of any duty to the public. In the construction of a statute, unless that construction would be inconsistent with the manifest intent of the General Assembly or repugnant to the context of the statute, the legislative grant of authority to an agency to adopt rules shall not be construed as a grant of authority to the agency to establish by rule a fee or a charge for the rendering of any service or fulfilling of any duty to the public, unless the statute expressly provides for the grant of authority to establish a fee or charge for that specific service. Notwithstanding any other law, a rule adopted by an agency to establish or increase a fee or charge shall not go into effect until the agency has consulted with the Joint Legislative Commission on Governmental Operations on the amount and purpose of the fee or charge to be established or increased. The agency shall submit a request for consultation to all members of the Commission, the Commission Assistant, and the Fiscal Research Division of the General Assembly on the same date the notice of text of the rule is published. The request for consultation shall consist of a written report stating (i) the amount of the current fee or charge, if applicable, (ii) the amount of the proposed new or increased fee or charge, (iii) the statutory authority for the fee or charge, and (iv) a detailed explanation of the need for the establishment or increase of the fee or charge.

(a1)      If the Commission does not hold a meeting to hear the consultation required by subsection (a) of this section within 90 days after the notice of text of the rule has been published and the consultation request required by subsection (a) of this section has been submitted, the consultation requirement is satisfied.

(b)        Definitions.  The following definitions apply in this section:

(1)        Agency.  Every agency, institution, board, commission, bureau, department, division, council, member of the Council of State, or officer of the legislative, executive or judicial branches of State government. The term does not include counties, cities, towns, villages, other municipal corporations or political subdivisions of the State or any agencies of these subdivisions, the University of North Carolina, community colleges, hospitals, county or city boards of education, other local public districts, units, or bodies of any kind, or private corporations created by act of the General Assembly.

(2)        Rule.  Every rule, regulation, ordinance, standard, and amendment thereto adopted by any agency, including rules and regulations regarding substantive matters, standards for products, procedural rules for complying with statutory or regulatory authority or requirements and executive orders of the Governor.

(c)        Exceptions.  This section does not apply to any of the following:

(1)        Rules establishing fees or charges to State, federal or local governmental units.

(2)        A reasonable fee or charge for copying, transcripts of public hearings, State publications, or mailing a document or other item.

(3)        Reasonable registration fees covering the cost of a conference or workshop.

(4)        Reasonable user fees covering the cost of providing data processing services.

(d)        In lieu of the requirements of subsections (a) and (a1) of this section, the North Carolina State Ports Authority shall report the establishment or increase of any fee to the Joint Legislative Commission on Governmental Operations as provided in G.S. 143B‑454(a)(11). (1979, c. 559, s. 1; 1981, c. 695, ss. 1, 2; 1987, c. 564, s. 35; 1991, c. 418, s. 6; 2001‑427, s. 8(a); 2002‑99, s. 7(c); 2005‑276, s. 6.8(b).)



§ 12-4. Construction of amended statute.

§ 12‑4.  Construction of amended statute.

Where a part of a statute is amended it is not to be considered as having been repealed and reenacted in the amended form; but the portions which are not altered are to be considered as having been the law since their enactment, and the new provisions as having been enacted at the time of the amendment.

Whenever the General Assembly (i) enacts a bill which purports to amend an existing general statute by deleting, adding, or substituting specific words or figures, and (ii) such bill also purports to set out the wording of the amended statute, or a portion thereof, as it will read after the amendment is accomplished, and (iii) there is a variance between the latter and the former, then, in such case, the latter shall control and be presumed to express the amendatory intent of the General Assembly. (1868‑9, c. 270, s. 22; 1870‑1, c. 111; Code, s. 3766; Rev., s. 2832; C.S., s. 3950; 1971, c. 115.)






Chapter 13 - Citizenship Restored

§ 13-1. Restoration of citizenship.

Chapter 13.

Citizenship Restored

§ 13‑1.  Restoration of citizenship.

Any person convicted of a crime, whereby the rights of citizenship are forfeited, shall have such rights automatically restored upon the occurrence of any one of the following conditions:

(1)        The unconditional discharge of an inmate by the State Department of Correction or the North Carolina Department of Correction, of a probationer by the State Department of Correction, or of a parolee by the Department of Correction; or of a defendant under a suspended sentence by the court.

(2)        The unconditional pardon of the offender.

(3)        The satisfaction by the offender of all conditions of a conditional pardon.

(4)        With regard to any person convicted of a crime against the United States, the unconditional discharge of such person by the agency of the United States having jurisdiction of such person, the unconditional pardon of such person or the satisfaction by such person of a conditional pardon.

(5)        With regard to any person convicted of a crime in another state, the unconditional discharge of such person by the agency of that state having jurisdiction of such person, the unconditional pardon of such person or the satisfaction by such person of a conditional pardon. (1971, c. 902; 1973, c. 251; c. 1262, s. 10; 1977, c. 813, s. 1; 1991, c. 274, s. 1.)



§ 13-2. Issuance and filing of certificate or order of restoration.

§ 13‑2.  Issuance and filing of certificate or order of restoration.

(a)        The agency, department, or court having jurisdiction over the inmate, probationer, parolee or defendant at the time his rights of citizenship are restored under the provisions of G.S. 13‑1(1) shall immediately issue a certificate or order in duplicate evidencing the offender's unconditional discharge and specifying the restoration of his rights of citizenship.

The original of such certificate or order shall be promptly transmitted to the clerk of the General Court of Justice in the county where the official record of the case from which the conviction arose is filed.  The clerk shall then file the certificate or order without charge with the official record of the case.

(b)        In the case of a person convicted of a crime against another state or the United States, whose rights to citizenship have been restored according to G.S. 13‑1, the following provisions shall apply:

(1)        It shall be the duty of the clerk of the court in the county where such person resides, upon a showing by such person or his representative that the conditions of G.S. 13‑1 have been met, to issue the certificate evidencing the offender's unconditional discharge and specifying the restoration of his rights of citizenship.  For purposes of this subsection, the fulfillment of the conditions of G.S. 13‑1 shall be considered met upon the presentation to the clerk of any paper writing from the agency of any other state or of the United States which had jurisdiction over such person, which shows that the conditions of G.S. 13‑1 have been met.

(2)        The certificate described in subdivision (b)(1) shall be filed by the clerk of the General Court of Justice in the county in which such person resides.

The provisions of this subsection apply equally to conditional and unconditional pardons by the governor of any other state or by the President of the United States, as well as unconditional discharges by the agency of another state or of the United States having jurisdiction over said person. (1971, c. 902; 1973, c. 251; 1977, c. 813, s. 2; 1991, c. 274, s. 2.)



§ 13-3. Issuance, service and filing of warrant of unconditional pardon.

§ 13‑3.  Issuance, service and filing of warrant of unconditional pardon.

In the event the rights of citizenship are restored by an unconditional pardon as specified in G.S. 13‑1(2), the Governor, under the provisions of G.S. 147‑23, shall issue his warrant therefor specifying the restoration of rights of citizenship to the offender; and the officer to whom the Governor issues his warrant to effect the release of the offender shall deliver a copy of the warrant to the offender under the provisions of G.S. 147‑25. The original warrant bearing the officer's return as specified in G.S. 147‑25 shall be filed by the clerk of the General Court of Justice without charge in the county where the official record of the case from which the conviction arose is filed. (1971, c. 902; 1973, c. 251.)



§ 13-4. Endorsement of warrant, service and filing of conditional pardon.

§ 13‑4.  Endorsement of warrant, service and filing of conditional pardon.

When the offender has satisfied all of the conditions of a conditional pardon, and his rights of citizenship have been restored under the provisions of G.S. 13‑1(3), the Governor shall issue an endorsement to the original warrant which specified the conditions of the pardon. Such endorsement shall acknowledge that the offender has satisfied all of the conditions of the pardon.

The Governor shall then deliver the endorsement to the officer specified in G.S. 147‑25 for service and delivery to the clerk. Service and delivery to the clerk and filing by the clerk shall be done in accordance with the provisions of G.S. 13‑3 so that the endorsement reflecting satisfaction of all conditions of the pardon will be served and recorded as if it were a warrant of unconditional pardon. (1973, c. 251.)



§§ 13-5 through 13-10. Repealed by Session Laws 1971, c. 902.

§§ 13‑5 through 13‑10.  Repealed by Session Laws 1971, c. 902.






Chapter 14 - Criminal Law.

§ 14-1. Felonies and misdemeanors defined.

Chapter 14.

Criminal Law.

SUBCHAPTER I. GENERAL PROVISIONS.

Article 1.

Felonies and Misdemeanors.

§ 14‑1.  Felonies and misdemeanors defined.

A felony is a crime which:

(1)        Was a felony at common law;

(2)        Is or may be punishable by death;

(3)        Is or may be punishable by imprisonment in the State's prison; or

(4)        Is denominated as a felony by statute.

Any other crime is a misdemeanor. (1891, c. 205, s. 1; Rev., s. 3291; C.S., s. 4171; 1967, c. 1251, s. 1.)



§ 14-1.1: Repealed by Session Laws 1993, c. 538, s. 2.

§ 14‑1.1:  Repealed by Session Laws 1993, c.  538, s. 2.



§ 14-2: Repealed by Session Laws 1993, c. 538, s. 2.1.

§ 14‑2:  Repealed by Session Laws 1993, c.  538, s. 2.1.



§ 14-2.1: Repealed by Session Laws 1993, c. 538, s. 3.

§ 14‑2.1:  Repealed by Session Laws 1993, c.  538, s. 3.



§ 14-2.2: Repealed by Session Laws 2003-0378, s. 1, effective August 1, 2003.

§ 14‑2.2: Repealed by Session Laws 2003‑0378, s. 1, effective August 1, 2003.



§ 14-2.3. Forfeiture of gain acquired through criminal activity.

§ 14‑2.3.  Forfeiture of gain acquired through criminal activity.

(a)        Except as is otherwise provided in Article 3 of Chapter 31A, in the case of any violation of Article 13A of Chapter 14, or a general statute constituting a felony other than a nonwillful homicide, any money or other property or interest in property acquired thereby shall be forfeited to the State of North Carolina, including any profits, gain, remuneration, or compensation directly or indirectly collected by or accruing to any offender.

(b)        An action to recover such property shall be brought by either a District Attorney or the Attorney General pursuant to G.S. 1‑532. The action must be brought within three years from the date of the conviction for the offense.

(c)        Nothing in this section shall be construed to require forfeiture of any money or property recovered by law‑enforcement officers pursuant to the investigation of an offense when the money or property is readily identifiable by the owner or guardian of the property or is traceable to him.  (1981, c. 840, s. 1; 2008‑214, s. 1.)



§ 14-2.4. Punishment for conspiracy to commit a felony.

§ 14‑2.4.  Punishment for conspiracy to commit a felony.

(a)        Unless a different classification is expressly stated, a person who is convicted of a conspiracy to commit a felony is guilty of a felony that is one class lower than the felony he or she conspired to commit, except that a conspiracy to commit a Class A or Class B1 felony is a Class B2 felony, a conspiracy to commit a Class B2 felony is a Class C felony, and a conspiracy to commit a Class I felony is a Class 1 misdemeanor.

(b)  Unless a different classification is expressly stated, a person who is convicted of a conspiracy to commit a misdemeanor is guilty of a misdemeanor that is one class lower than the misdemeanor he or she conspired to commit, except that a conspiracy to commit a Class 3 misdemeanor is a Class 3 misdemeanor. (1983, c. 451, s. 1; 1993, c. 538, s. 5; 1994, Ex. Sess., c. 22, s. 12, c. 24, s. 14(b).)



§ 14-2.5. Punishment for attempt to commit a felony or misdemeanor.

§ 14‑2.5.  Punishment for attempt to commit a felony or misdemeanor.

Unless a different classification is expressly stated, an attempt to commit a misdemeanor or a felony is punishable under the next lower classification as the offense which the offender attempted to commit.  An attempt to commit a Class A or Class B1 felony is a Class B2 felony, an attempt to commit a Class B2 felony is a Class C felony, an attempt to commit a Class I felony is a Class 1 misdemeanor, and an attempt to commit a Class 3 misdemeanor is a Class 3 misdemeanor. (1993, c. 538, s. 6; 1994, Ex. Sess., c. 22, s. 11, c. 24, s. 14(b).)



§ 14-2.6. Punishment for solicitation to commit a felony or misdemeanor.

§ 14‑2.6.  Punishment for solicitation to commit a felony or misdemeanor.

(a)        Unless a different classification is expressly stated, a person who solicits another person to commit a felony is guilty of a felony that is two classes lower than the felony the person solicited the other person to commit, except that a solicitation to commit a Class A or Class B1 felony is a Class C felony, a solicitation to commit a Class B2 felony is a Class D felony, a solicitation to commit a Class H felony is a Class 1 misdemeanor, and a solicitation to commit a Class I felony is a Class 2 misdemeanor.

(b)        Unless a different classification is expressly stated, a person who solicits another person to commit a misdemeanor is guilty of a Class 3 misdemeanor. (1993, c. 538, s. 6.1; 1994, Ex. Sess., c. 22, s. 13, c. 24, s. 14(b).)



§ 14-3. Punishment of misdemeanors, infamous offenses, offenses committed in secrecy and malice, or with deceit and intent to defraud, or with ethnic animosity.

§ 14‑3.  Punishment of misdemeanors, infamous offenses, offenses committed in secrecy and malice, or with deceit and intent to defraud, or with ethnic animosity.

(a)        Except as provided in subsections (b) and (c), every person who shall be convicted of any misdemeanor for which no specific classification and no specific punishment is prescribed by statute shall be punishable as a Class 1 misdemeanor. Any misdemeanor that has a specific punishment, but is not assigned a classification by the General Assembly pursuant to law is classified as follows, based on the maximum punishment allowed by law for the offense as it existed on the effective date of Article 81B of Chapter 15A of the General Statutes:

(1)        If that maximum punishment is more than six months imprisonment, it is a Class 1 misdemeanor;

(2)        If that maximum punishment is more than 30 days but not more than six months imprisonment, it is a Class 2 misdemeanor; and

(3)        If that maximum punishment is 30 days or less imprisonment or only a fine, it is a Class 3 misdemeanor.

Misdemeanors that have punishments for one or more counties or cities pursuant to a local act of the General Assembly that are different from the generally applicable punishment are classified pursuant to this subsection if not otherwise specifically classified.

(b)        If a misdemeanor offense as to which no specific punishment is prescribed be infamous, done in secrecy and malice, or with deceit and intent to defraud, the offender shall, except where the offense is a conspiracy to commit a misdemeanor, be guilty of a Class H felony.

(c)        If any Class 2 or Class 3 misdemeanor is committed because of the victim's race, color, religion, nationality, or country of origin, the offender shall be guilty of a Class 1 misdemeanor. If any Class A1 or Class 1 misdemeanor offense is committed because of the victim's race, color, religion, nationality, or country of origin, the offender shall be guilty of a Class H felony.  (R.C., c. 34, s. 120; Code, s. 1097; Rev., s. 3293; C.S., s. 4173; 1927, c. 1; 1967, c. 1251, s. 3; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, ss. 2, 47, 48; 1981, c. 63, s. 1; c. 179, s. 14; 1991, c. 702, s. 2; 1993, c. 538, s. 7; 1994, Ex. Sess., c. 14, s. 2; c. 24, s. 14(b); 1995 (Reg. Sess., 1996), c. 742, s. 6; 2008‑197, s. 4.1.)



§ 14-3.1. Infraction defined; sanctions.

§ 14‑3.1.  Infraction defined; sanctions.

(a)        An infraction is a noncriminal violation of law not punishable by imprisonment. Unless otherwise provided by law, the sanction for a person found responsible for an infraction is a penalty of not more than one hundred dollars ($100.00). The proceeds of penalties for infractions are payable to the county in which the infraction occurred for the use of the public schools.

(b)        The procedure for disposition of infractions is as provided in  Article 66 of Chapter 15A of the General Statutes. (1985, c. 764, s. 1.)



§ 14-4. Violation of local ordinances misdemeanor.

§ 14‑4.  Violation of local ordinances misdemeanor.

(a)        Except as provided in subsection (b), if any person shall violate an ordinance of a county, city, town, or metropolitan sewerage district created under Article 5 of Chapter 162A, he shall be guilty of a Class 3 misdemeanor and shall be fined not more than five hundred dollars ($500.00). No fine shall exceed fifty dollars ($50.00) unless the ordinance expressly states that the maximum fine is greater than fifty dollars ($50.00).

(b)        If any person shall violate an ordinance of a county, city, or town regulating the operation or parking of vehicles, he shall be responsible for an infraction and shall be required to pay a penalty of not more than fifty dollars ($50.00). (1871‑2, c. 195, s. 2; Code, s. 3820; Rev., s. 3702; C.S., s. 4174; 1969, c. 36, s. 2; 1985, c. 764, s. 2; 1985 (Reg. Sess., 1986), c. 852, s. 17; 1991, c. 415, s. 1; c. 446, s. 1; 1993, c. 538, s. 8; c. 539, s. 9; 1994, Ex. Sess., c. 24, ss. 14(b), 14(c); 1995, c. 509, s. 133.1.)



§§ 14-5 through 14-5.1: Repealed by Session Laws 1981, c. 686, s. 2, effective July 1, 1981.

Article 2.

Principals and Accessories.

§§ 14‑5 through 14‑5.1:  Repealed by Session Laws 1981, c.  686, s. 2, effective July 1, 1981.



§ 14-5.2. Accessory before fact punishable as principal felon.

§ 14‑5.2.  Accessory before fact punishable as principal felon.

All distinctions between accessories before the fact and principals to the commission of a felony are abolished. Every person who heretofore would have been guilty as an accessory before the fact to any felony shall be guilty and punishable as a principal to that felony.  However, if a person who heretofore would have been guilty and punishable as an accessory before the fact is convicted of a capital felony, and the jury finds that his conviction was based solely on the uncorroborated testimony of one or more principals, coconspirators, or accessories to the crime, he shall be guilty of a Class B2 felony. (1981, c. 686, s. 1; 1994, Ex. Sess., c. 22, s. 6.)



§ 14-6. Repealed by Session Laws 1981, c. 686, s. 2, effective July 1, 1981.

§ 14‑6.  Repealed by Session Laws 1981, c. 686, s. 2, effective July 1, 1981.



§ 14-7. Accessories after the fact; trial and punishment.

§ 14‑7.  Accessories after the fact; trial and punishment.

If any person shall become an accessory after the fact to any felony, whether the same be a felony at common law or by virtue of any statute made, or to be made, such person shall be guilty of a crime, and may be indicted and convicted together with the principal felon, or after the conviction of the principal felon, or may be indicted and convicted for such crime whether the principal felon shall or shall not have been previously convicted, or shall or shall not be amenable to justice. Unless a different classification is expressly stated, that person shall be punished for an offense that is two classes lower than the felony the principal felon committed, except that an accessory after the fact to a Class A or Class B1 felony is a Class C felony, an accessory after the fact to a Class B2 felony is a Class D felony, an accessory after the fact to a Class H felony is a Class 1 misdemeanor, and an accessory after the fact to a Class I felony is a Class 2 misdemeanor. The offense of such person may be inquired of, tried, determined and punished by any court which shall have jurisdiction of the principal felon, in the same manner as if the act, by reason whereof such person shall have become an accessory, had been committed at the same place as the principal felony, although such act may have been committed without the limits of the State; and in case the principal felony shall have been committed within the body of any county, and the act by reason whereof any person shall have become accessory shall have been committed within the body of any other county, the offense of such person guilty of a felony as aforesaid may be inquired of, tried, determined, and punished in either of said counties: Provided, that no person who shall be once duly tried for such felony shall be again indicted or tried for the same offense. (1797, c. 485, s. 1, P.R.; 1852, c. 58; R.C., c. 34, s. 54; Code, s. 978; Rev., s. 3289; C.S., s. 4177; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14; 1997‑443, s. 19.25(p).)



§ 14-7.1. Persons defined as habitual felons.

Article 2A.

Habitual Felons.

§ 14‑7.1.  Persons defined as habitual felons.

Any person who has been convicted of or pled guilty to three felony offenses in any federal court or state court in the United States or combination thereof is declared to be an habitual felon. For the purpose of this Article, a felony offense is defined as an offense which is a felony under the laws of the State or other sovereign wherein a plea of guilty was entered or a conviction was returned regardless of the sentence actually imposed. Provided, however, that federal offenses relating to the manufacture, possession, sale and kindred offenses involving intoxicating liquors shall not be considered felonies for the purposes of this Article. For the purposes of this Article, felonies committed before a person attains the age of 18 years shall not constitute more than one felony. The commission of a second felony shall not fall within the purview of this Article unless it is committed after the conviction of or plea of guilty to the first felony. The commission of a third felony shall not fall within the purview of this Article unless it is committed after the conviction of or plea of guilty to the second felony. Pleas of guilty to or convictions of felony offenses prior to July 6, 1967, shall not be felony offenses within the meaning of this Article. Any felony offense to which a pardon has been extended shall not for the purpose of this Article constitute a felony. The burden of proving such pardon shall rest with the defendant and the State shall not be required to disprove a pardon. (1967, c. 1241, s. 1; 1971, c. 1231, s. 1.)



§ 14-7.2. Punishment.

§ 14‑7.2.  Punishment.

When any person is charged by indictment with the commission of a felony under the laws of the State of North Carolina and is also charged with being an habitual felon as defined in G.S. 14‑7.1, he must, upon conviction, be sentenced and punished as an habitual felon, as in this Chapter provided, except in those cases where the death penalty or a life sentence is imposed. (1967, c. 1241, s. 2; 1981, c. 179, s. 11.)



§ 14-7.3. Charge of habitual felon.

§ 14‑7.3.  Charge of habitual felon.

An indictment which charges a person who is an habitual felon within the meaning of G.S. 14‑7.1 with the commission of any felony under the laws of the State of North Carolina must, in order to sustain a conviction of habitual felon, also charge that said person is an habitual felon. The indictment charging the defendant as an habitual felon shall be separate from the indictment charging him with the principal felony. An indictment which charges a person with being an habitual felon must set forth the date that prior felony offenses were committed, the name of the state or other sovereign against whom said felony offenses were committed, the dates that pleas of guilty were entered to or convictions returned in said felony offenses, and the identity of the court wherein said pleas or convictions took place. No defendant charged with being an habitual felon in a bill of indictment shall be required to go to trial on said charge within 20 days of the finding of a true bill by the grand jury; provided, the defendant may waive this 20‑day period. (1967, c. 1241, s. 3.)



§ 14-7.4. Evidence of prior convictions of felony offenses.

§ 14‑7.4.  Evidence of prior convictions of felony offenses.

In all cases where a person is charged under the provisions of this Article with being an habitual felon, the record or records of prior convictions of felony offenses shall be admissible in evidence, but only for the purpose of proving that said person has been convicted of former felony offenses. A prior conviction may be proved by stipulation of the parties or by the original or a certified copy of the court record of the prior conviction. The original or certified copy of the court record, bearing the same name as that by which the defendant is charged, shall be prima facie evidence that the defendant named therein is the same as the defendant before the court, and shall be prima facie evidence of the facts set out therein. (1967, c. 1241, s. 4; 1981, c. 179, s. 12.)



§ 14-7.5. Verdict and judgment.

§ 14‑7.5.  Verdict and judgment.

When an indictment charges an habitual felon with a felony as above provided and an indictment also charges that said person is an habitual felon as provided herein, the defendant shall be tried for the principal felony as provided by law. The indictment that the person is an habitual felon shall not be revealed to the jury unless the jury shall find that the defendant is guilty of the principal felony or other felony with which he is charged. If the jury finds the defendant guilty of a felony, the bill of indictment charging the defendant as an habitual felon may be presented to the same jury. Except that the same jury may be used, the proceedings shall be as if the issue of habitual felon were a principal charge. If the jury finds that the defendant is an habitual felon, the trial judge shall enter judgment according to the provisions of this Article. If the jury finds that the defendant is not an habitual felon, the trial judge shall pronounce judgment on the principal felony or felonies as provided by law. (1967, c. 1241, s. 5.)



§ 14-7.6. Sentencing of habitual felons.

§ 14‑7.6.  Sentencing of habitual felons.

When an habitual felon as defined in this Article commits any felony under the laws of the State of North Carolina, the felon must, upon conviction or plea of guilty under indictment as provided in this Article (except where the felon has been sentenced as a Class A, B1, or B2 felon) be sentenced as a Class C felon. In determining the prior record level, convictions used to establish a person's status as an habitual felon shall not be used. Sentences imposed under this Article shall run consecutively with and shall commence at the expiration of any sentence being served by the person sentenced under this section. (1967, c. 1241, s. 6; 1981, c. 179, s. 13; 1993, c. 538, s. 9; 1994, Ex. Sess., c. 22, ss. 15, 16, c. 24, s. 14(b); 1993 (Reg. Sess., 1994), c. 767, s. 16.)



§ 14-7.7. Persons defined as violent habitual felons.

ARTICLE 2B.

Violent Habitual Felons.

§ 14‑7.7.  Persons defined as violent habitual felons.

(a)        Any person who has been convicted of two violent felonies in any federal court, in a court of this or any other state of the United States, or in a combination of these courts is declared to be a violent habitual felon. For purposes of this Article, "convicted" means the person has been adjudged guilty of or has entered a plea of guilty or no contest to the violent felony charge, and judgment has been entered thereon when such action occurred on or after July 6, 1967. This Article does not apply to a second violent felony unless it is committed after the conviction or plea of guilty or no contest to the first violent felony. Any felony to which a pardon has been extended shall not, for the purposes of this Article, constitute a felony. The burden of proving a pardon shall rest with the defendant, and this State shall not be required to disprove a pardon. Conviction as an habitual felon shall not, for purposes of this Article, constitute a violent felony.

(b)        For purposes of this Article, "violent felony" includes the following offenses:

(1)        All Class A through E felonies.

(2)        Any repealed or superseded offense substantially equivalent to the offenses listed in subdivision (1).

(3)        Any offense committed in another jurisdiction substantially similar to the offenses set forth in subdivision (1) or (2). (1994, Ex. Sess., c. 22, ss. 31, 32; 2000‑155, s. 14.)



§ 14-7.8. Punishment.

§ 14‑7.8.  Punishment.

When a person is charged by indictment with the commission of a violent felony and is also charged with being a violent habitual felon as defined in G.S. 14‑7.7, the person must, upon conviction, be sentenced in accordance with this Article, except in those cases where the death penalty is imposed. (1994, Ex. Sess., c. 22, s. 31.)



§ 14-7.9. Charge of violent habitual felon.

§ 14‑7.9.  Charge of violent habitual felon.

An indictment that charges a person who is a violent habitual felon within the meaning of G.S. 14‑7.7 with the commission of any violent felony must, in order to sustain a conviction of violent habitual felon, also charge that the person is a violent habitual felon.  The indictment charging the defendant as a violent habitual felon shall be separate from the indictment charging the defendant with the principal violent felony.  An indictment that charges a person with being a violent habitual felon must set forth the date that prior violent felonies were committed, the name of the state or other sovereign against whom the violent felonies were committed, the dates of convictions of the violent felonies, and the identity of the court in which the convictions took place.  A defendant charged with being a violent habitual felon in a bill of indictment shall not be required to go to trial on that charge within 20 days after the finding of a true bill by the grand jury unless the defendant waives this 20‑day period. (1994, Ex. Sess., c. 22, s. 31.)



§ 14-7.10. Evidence of prior convictions of violent felonies.

§ 14‑7.10.  Evidence of prior convictions of violent felonies.

In all cases where a person is charged under this Article with being a violent habitual felon, the records of prior convictions of violent felonies shall be admissible in evidence, but only for the purpose of proving that the person has been convicted of former violent felonies.  A prior conviction may be proved by stipulation of the parties or by the original or a certified copy of the court record of the prior conviction.  The original or certified copy of the court record, bearing the same name as that by which the defendant is charged, shall be prima facie evidence that the defendant named therein is the same as the defendant before the court, and shall be prima facie evidence of the facts set out therein. (1994, Ex. Sess., c. 22, s. 31.)



§ 14-7.11. Verdict and judgment.

§ 14‑7.11.  Verdict and judgment.

When an indictment charges a violent habitual felon with a violent felony as provided in this Article and an indictment also charges that the person is a violent habitual felon as provided in this Article, the defendant shall be tried for the principal violent felony as provided by law.  The indictment that the person is a violent habitual felon shall not be revealed to the jury unless the jury finds that the defendant is guilty of the principal violent felony or another violent felony with which the defendant is charged.  If the jury finds the defendant guilty of a violent felony, the bill of indictment charging the defendant as a violent habitual felon may be presented to the same jury.  Except that the same jury may be used, the proceedings shall be as if the issue of violent habitual felon were a principal charge.  If the jury finds that the defendant is a violent habitual felon, the trial judge shall enter judgment according to the provisions of this Article.  If the jury finds that the defendant is not a violent habitual felon, the trial judge shall pronounce judgment on the principal violent felony or felonies as provided by law. (1994, Ex. Sess., c. 22, s. 31.)



§ 14-7.12. Sentencing of violent habitual felons.

§ 14‑7.12.  Sentencing of violent habitual felons.

A person who is convicted of a violent felony and of being a violent habitual felon must, upon conviction (except where the death penalty is imposed), be sentenced to life imprisonment without parole.  Life imprisonment without parole means that the person will spend the remainder of the person's natural life in prison.  The sentencing judge may not suspend the sentence and may not place the person sentenced on probation.  Sentences for violent habitual felons imposed under this Article shall run consecutively with and shall commence at the expiration of any other sentence being served by the person. (1994, Ex. Sess., c. 22, s. 31.)



§§ 14-7.13 through 14-7.19. Reserved for future codification purposes.

§§ 14‑7.13 through 14‑7.19.  Reserved for future codification purposes.



§ 14-7.20. Continuing criminal enterprise.

Article 2C.

Continuing Criminal Enterprise.

§ 14‑7.20.  Continuing criminal enterprise.

(a)        Any person who engages in a continuing criminal enterprise shall be punished as a Class H felon and in addition shall be subject to the forfeiture prescribed in subsection (b) of this section.

(b)        Any person who is convicted under subsection (a) of this section of engaging in a continuing criminal enterprise shall forfeit to the State of North Carolina:

(1)        The profits obtained by the person in the enterprise, and

(2)        Any of the person's interest in, claim against, or property or contractual rights of any kind affording a source of influence over, such enterprise.

(c)        For purposes of this section, a person is engaged in a continuing criminal enterprise if:

(1)        The person violates any provision of this Chapter, the punishment of which is a felony; and

(2)        The violation is a part of a continuing series of violations of this Chapter:

a.         Which are undertaken by the person in concert with five or more other persons with respect to whom the person occupies a position of organizer, a supervisory position, or any other position of management; and

b.         From which the person obtains substantial income or resources. (1995, c. 378, s. 1.)



§ 14-8. Rebellion against the State.

SUBCHAPTER II. OFFENSES AGAINST THE STATE.

Article 3.

Rebellion.

§ 14‑8.  Rebellion against the State.

If any person shall incite, set on foot, assist or engage in a rebellion or insurrection against the authority of the State of North Carolina or the laws thereof, or shall give aid or comfort thereto, every person so offending in any of the ways aforesaid shall be guilty of a felony, and shall be punished as a Class F felon. (Const., art. 4, s. 5; 1861, c. 18; 1866, c. 64; 1868, c. 60, s. 2; Code, s. 1106; Rev., s. 3437; C.S., s. 4178; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1122; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-9: Repealed by Session Laws 1994, Ex. Sess., c. 14, s. 71(1).

§ 14‑9:  Repealed by Session Laws 1994, Ex.  Sess., c. 14, s. 71(1).



§ 14-10. Secret political and military organizations forbidden.

§ 14‑10.  Secret political and military organizations forbidden.

If any person, for the purpose of compassing or furthering any political object, or aiding the success of any political party or organization, or resisting the laws, shall join or in any way connect or unite himself with any oath‑bound secret political or military organization, society or association of whatsoever name or character; or shall form or organize or combine and agree with any other person or persons to form or organize any such organization; or as a member of any secret political or military party or organization shall use, or agree to use, any certain signs or grips or passwords, or any disguise of the person or voice, or any disguise whatsoever for the advancement of its object, and shall take or administer any extrajudicial oath or other secret, solemn pledge, or any like secret means; or if any two or more persons, for the purpose of compassing or furthering any political object, or aiding the success of any political party or organization, or circumventing the laws, shall secretly assemble, combine or agree together, and the more effectually to accomplish such purposes, or any of them, shall use any certain signs, or grips, or passwords, or any disguise of the person or voice, or other disguise whatsoever, or shall take or administer any extrajudicial oath or other secret, solemn pledge; or if any persons shall band together and assemble to muster, drill or practice any military evolutions except by virtue of the authority of an officer recognized by law, or of an instructor in institutions or schools in which such evolutions form a part of the course of instruction; or if any person shall knowingly permit any of the acts and things herein forbidden to be had, done or performed on his premises, or on any premises under his control; or if any person being a member of any such secret political or military organization shall not at once abandon the same and separate himself entirely therefrom, every person so offending shall be guilty of a Class 1 misdemeanor. (1868‑9, c. 267; 1870‑1, c. 133; 1871‑2, c. 143; Code, s. 1095; Rev., s. 3439; C.S., s. 4180; 1993, c. 539, s. 10; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-11. Activities aimed at overthrow of government; use of public buildings.

Article 4.

Subversive Activities.

§ 14‑11.  Activities aimed at overthrow of government; use of public buildings.

It shall be unlawful for any person, by word of mouth or writing, willfully and deliberately to advocate, advise or teach a doctrine that the government of the United States, the State of North Carolina or any political subdivision thereof shall be overthrown or overturned by force or violence or by any other unlawful means. It shall be unlawful for any public building in the State, owned by the State of North Carolina, any political subdivision thereof, or by any department or agency of the State or any institution supported in whole or in part by State funds, to be used by any person for the purpose of advocating, advising or teaching a doctrine that the government of the United States, the State of North Carolina or any political subdivision thereof should be overthrown by force, violence or any other unlawful means. (1941, c. 37, s. 1.)



§ 14-12. Punishment for violations.

§ 14‑12.  Punishment for violations.

Any person or persons violating any of the provisions of this Article shall, for the first offense, be guilty of a Class 1 misdemeanor and be punished accordingly, and for the second offense shall be punished as a Class H felon. (1941, c. 37, s. 2; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 11; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-12.1. Certain subversive activities made unlawful.

§ 14‑12.1.  Certain subversive activities made unlawful.

It shall be unlawful for any person to:

(1)        By word of mouth or writing advocate, advise or teach the duty, necessity or propriety of overthrowing or overturning the government of the United States or a political subdivision of the United States by force or violence; or,

(2)        Print, publish, edit, issue or knowingly circulate, sell, distribute or publicly display any book, paper, document, or written or printed matter in any form, containing or advocating, advising or teaching the doctrine that the government of the United States or a political subdivision of the United States should be overthrown by force, violence or  any unlawful means; or,

(3)        Organize or help to organize or become a member of or voluntarily assemble with any society, group or assembly of persons formed to teach or advocate the doctrine that the government of the United States or a political subdivision of the United States should be overthrown by force, violence or any unlawful means.

Any person violating the provisions of this section shall be punished as a Class H felon.

Whenever two or more persons assemble for the purpose of advocating or teaching the doctrine that the government of the United States or a political subdivision of the United States should be overthrown by force, violence or any unlawful means, such an assembly is unlawful, and every person voluntarily participating therein by his presence, aid or instigation, shall be punished as a Class H felon.

Every editor or proprietor of a book, newspaper or serial and every manager of a partnership or incorporated association by which a book, newspaper or serial is issued, is chargeable with the publication of any matter contained in such book, newspaper or serial. But in every prosecution therefor, the defendant may show in his defense that the matter complained of was published without his knowledge or fault and against his wishes, by another who had no authority from him to make the publication and whose act was disavowed by him as soon as known.

No person shall be employed by any department, bureau, institution  or agency of the State of North Carolina who has participated in any of the activities described in this section, and any person now employed by any department, bureau, institution or agency and who has been or is engaged in any of the activities described in this section shall be forthwith discharged. Evidence satisfactory to the head of such department, bureau, institution or agency of the State shall be sufficient for refusal to employ any person or cause for discharge of any employee for the reasons set forth in this paragraph. (1947, c. 1028; 1953, c. 675, s. 2; 1979, c. 760, s. 5; 1979. 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14.)



§ 14-12.2. Definitions.

Article 4A.

Prohibited Secret Societies and Activities.

§ 14‑12.2.  Definitions.

The terms used in this Article are defined as follows:

(1)        The term "secret society" shall mean any two or more persons organized, associated together, combined or united for any common purpose whatsoever, who shall use among themselves any certain grips, signs or password, or who shall use for the advancement of any of their purposes or as a part of their ritual any disguise of the person, face or voice or any disguise whatsoever, or who shall take any extrajudicial oath or secret solemn pledge or administer such oath or pledge to those associated with them, or who shall transact business and advance their purposes at secret meeting or meetings which are tiled and guarded against intrusion by persons not associated with them.

(2)        The term "secret political society" shall mean any secret society, as hereinbefore defined, which shall at any time have for a purpose the hindering or aiding the success of any candidate for public office, or the hindering or aiding the success of any political party or organization, or violating any lawfully declared policy of the government of the State or any of the laws and constitutional provisions of the State.

(3)        The term "secret military society" shall mean any secret society, as hereinbefore defined, which shall at any time meet, assemble or engage in a venture when members thereof are illegally armed, or which shall at any time have for a purpose the engaging in any venture by members thereof which shall require illegal armed force or in which illegal armed force is to be used, or which shall at any time muster, drill or practice any military evolutions while illegally armed. (1953, c. 1193, s. 1.)



§ 14-12.3. Certain secret societies prohibited.

§ 14‑12.3.  Certain secret societies prohibited.

It shall be unlawful for any person to join, unite himself with, become a member of, apply for membership in, form, organize, solicit members for, combine and agree with any person or persons to form or organize, or to encourage, aid or assist in any way any secret political society or any secret military society or any secret society having for a purpose the violating or circumventing the laws of the State. (1953, c. 1193, s. 2.)



§ 14-12.4. Use of signs, grips, passwords or disguises or taking or administering oath for illegal purposes.

§ 14‑12.4.  Use of signs, grips, passwords or disguises or taking or administering oath for illegal purposes.

It shall be unlawful for any person to use, agree to use, or to encourage, aid or assist in the using of any signs, grips, passwords, disguise of the face, person or voice, or any disguise whatsoever in the furtherance of any illegal secret political purpose, any illegal secret military purpose, or any purpose of violating or circumventing the laws of the State; and it shall be unlawful for any person to take or administer, or agree to take or administer, any extrajudicial oath or secret solemn pledge to further any illegal secret political purpose, any illegal secret military purpose, or any purpose of violating or circumventing the laws of the State. (1953, c. 1193, s. 3.)



§ 14-12.5. Permitting, etc., meetings or demonstrations of prohibited secret societies.

§ 14‑12.5.  Permitting, etc., meetings or demonstrations of prohibited secret societies.

It shall be unlawful for any person to permit or agree to permit any members of a secret political society or a secret military society or a secret society having for a purpose the violating or circumventing the laws of the State to meet or to hold any demonstration in or upon any property owned or controlled by him. (1953, c. 1193, s. 4.)



§ 14-12.6. Meeting places and meetings of secret societies regulated.

§ 14‑12.6.  Meeting places and meetings of secret societies regulated.

Every secret society which has been or is now being formed and organized within the State, and which has members within the State shall forthwith provide or cause to be provided for each unit, lodge, council, group of members, grand lodge or general supervising unit a regular meeting place in some building or structure, and shall forthwith place and thereafter regularly keep a plainly visible sign or placard on the immediate exterior of such building or structure or on the immediate exterior of the meeting room or hall within such building or structure, if the entire building or structure is not controlled by such secret society, bearing upon said sign or placard the name of the secret society, the name of the particular unit, lodge, council, group of members, grand lodge or general supervising unit thereof and the name of the secretary, officer, organizer or member thereof who knows the purposes of the secret society and who knows or has a list of the names and addresses of the members thereof, and as such secretary, officer, organizer or member dies, removes, resigns or is replaced, his or her successor's name shall be placed upon such sign or placard; any person or persons who shall hereafter undertake to form and organize any secret society or solicit membership for a secret society within the State shall fully comply with the foregoing provisions of this section before forming and organizing such secret society and before soliciting memberships therein; all units, lodges, councils, groups of members, grand lodge and general supervising units of all secret societies within the State shall hold all of their secret meetings at the regular meeting place of their respective units, lodges, councils, group of members, grand lodge or general supervising units or at the regular meeting place of some other unit, lodge, council, group of members, grand lodge or general supervising unit of the same secret society, and at no other place unless notice is given of the time and place of the meeting and the name of the secret society holding the meeting in some newspaper having circulation in the locality where the meeting is to be held at least two days before the meeting. (1953, c. 1193, s. 5.)



§ 14-12.7. Wearing of masks, hoods, etc., on public ways.

§ 14‑12.7.  Wearing of masks, hoods, etc., on public ways.

No person or persons at least 16 years of age shall, while wearing any mask, hood or device whereby the person, face or voice is disguised so as to conceal the identity of the wearer, enter, be or appear upon any lane, walkway, alley, street, road, highway or other public way in this State. (1953, c. 1193, s. 6; 1983, c. 175, ss. 1, 10; c. 720, s. 4.)



§ 14-12.8. Wearing of masks, hoods, etc., on public property.

§ 14‑12.8.  Wearing of masks, hoods, etc., on public property.

No person or persons shall in this State, while wearing any mask, hood or device whereby the person, face or voice is disguised so as to conceal the identity of the wearer, enter, or appear upon or within the public property of any municipality or county of the State, or of the State of North Carolina. (1953, c. 1193, s. 7.)



§ 14-12.9. Entry, etc., upon premises of another while wearing mask, hood or other disguise.

§ 14‑12.9.  Entry, etc., upon premises of another while wearing mask, hood or other disguise.

No person or persons at least 16 years of age shall, while wearing a mask, hood or device whereby the person, face or voice is disguised so as to conceal the identity of the wearer, demand entrance or admission, enter or come upon or into, or be upon or in the premises, enclosure or house of any other person in any municipality or county of this State. (1953, c. 1193, s. 8; 1983, c. 175, ss. 2, 10; c. 720, s. 4.)



§ 14-12.10. Holding meetings or demonstrations while wearing masks, hoods, etc.

§ 14‑12.10.  Holding meetings or demonstrations while wearing masks, hoods, etc.

No person or persons at least 16 years of age shall while wearing a mask, hood or device whereby the person, face or voice is disguised so as to conceal the identity of the wearer, hold any manner of meeting, or make any demonstration upon the private property of another unless such person or persons shall first obtain from the owner or occupier of the property his or her written permission to do so, which said written permission shall be recorded in the office of the register of deeds of the county in which said property is located  before the beginning of such meeting or demonstration. (1953, c. 1193, s. 9; 1983, c. 175, ss. 3, 10; c. 720, s. 4.)



§ 14-12.11. Exemptions from provisions of Article.

§ 14‑12.11.  Exemptions from provisions of Article.

The following are exempted from the provisions of G.S. 14‑ 12.7, 14‑12.8, 14‑12.9, 14‑12.10 and 14‑12.14:

(1)        Any person or persons wearing traditional holiday costumes in season;

(2)        Any person or persons engaged in trades and employment where  a mask is worn for the purpose of ensuring the physical safety of the wearer, or because of the nature of the occupation, trade or profession;

(3)        Any person or persons using masks in theatrical productions including use in Mardi Gras celebrations and masquerade balls;

(4)        Persons wearing gas masks prescribed in civil defense drills  and exercises or emergencies; and

(5)        Any person or persons, as members or members elect of a society, order or organization, engaged in any parade, ritual, initiation, ceremony, celebration or requirement of such society, order or organization, and wearing or using any manner of costume, paraphernalia, disguise, facial makeup, hood, implement or device, whether the identity of such person or persons is concealed or not, on any public or private street, road, way or property, or in any public or private building, provided permission shall have been first obtained therefor by a representative of such society, order or organization from the governing body of the municipality in which the same takes place, or, if not in a municipality, from the board of county commissioners of the county in which the same takes place.

Provided, that the provisions of this Article shall not apply to  any preliminary meetings held in good faith for the purpose of organizing, promoting or forming a labor union or a local organization or subdivision of any labor union nor shall the provisions of this Article apply to any meetings held by a labor union or organization already organized, operating and functioning and holding meetings for the purpose of transacting and carrying out functions, pursuits and affairs expressly pertaining to such labor union. (1953, c. 1193, s. 10.)



§ 14-12.12. Placing burning or flaming cross on property of another or on public street or highway or on any public place.

§ 14‑12.12.  Placing burning or flaming cross on property of another or on public street or highway or on any public place.

(a)        It shall be unlawful for any person or persons to place or cause to be placed on the property of another in this State a burning or flaming cross or any manner of exhibit in which a burning or flaming cross, real or simulated, is a whole or a part, without first obtaining written permission of the owner or occupier of the premises so to do.

(b)        It shall be unlawful for any person or persons to place or cause to be placed on the property of another in this State or on a public street or highway, or on any public place a burning or flaming cross or any manner of exhibit in which a burning or flaming cross real or simulated, is a whole or a part, with the intention of intimidating any person or persons or of preventing them from doing any act which is lawful, or causing them to do any act which is unlawful.  (1953, c. 1193, s. 11; 1967, c. 522, ss. 1, 2; 2008‑197, s. 1.)



§ 14-12.13. Placing exhibit with intention of intimidating, etc., another.

§ 14‑12.13.  Placing exhibit with intention of intimidating, etc., another.

It shall be unlawful for any person or persons to place or cause to be placed anywhere in this State any exhibit of any kind whatsoever, while masked or unmasked, with the intention of intimidating any person or persons, or of preventing them from doing any act which is lawful, or of causing them to do any act which is unlawful. For the purposes of this section, the term "exhibit" includes items such as a noose.  (1953, c. 1193, s. 12; 2008‑197, s. 2.)



§ 14-12.14. Placing exhibit while wearing mask, hood, or other disguise.

§ 14‑12.14.  Placing exhibit while wearing mask, hood, or other disguise.

It shall be unlawful for any person or persons, while wearing a mask, hood or device whereby the person, face or voice is disguised so as to conceal the identity of the wearer, to place or cause to be placed at or in any place in the State any exhibit of any kind whatsoever, with the intention of intimidating any person or persons, or of preventing them from doing any act which is lawful, or of causing them to do any act which is unlawful. For the purposes of this section, the term "exhibit" includes items such as a noose.  (1953, c. 1193, s. 13; 1967, c. 522, s. 3; 2008‑197, s. 3.)



§ 14-12.15. Punishment for violation of Article.

§ 14‑12.15.  Punishment for violation of Article.

All persons violating any of the provisions of this Article, except for G.S. 14‑12.12(b), 14‑12.13, and 14‑12.14, shall be guilty of a Class 1 misdemeanor. All persons violating the provisions of G.S. 14‑12.12(b), 14‑12.13, and 14‑12.14 shall be punished as a Class H felon.  (1953, c. 1193, s. 14; 1967, c. 602; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14; 1993, c. 539, s. 12; 1994, Ex. Sess., c. 24, s. 14(c); 2008‑197, s. 4.)



§ 14-13. Counterfeiting coin and uttering coin that is counterfeit.

Article 5.

Counterferfeiting and Issuing Monetary Substitutes.

§ 14‑13.  Counterfeiting coin and uttering coin that is counterfeit.

If any person shall falsely make, forge or counterfeit, or cause or procure to be falsely made, forged or counterfeited, or willingly aid or assist in falsely making, forging or counterfeiting the resemblance or similitude or likeness of any coin of gold or silver which is in common use and received in the discharge of contracts by the citizens of the State; or shall pass, utter, publish or sell, or attempt to pass, utter, publish or sell, or bring into the State from any other place with intent to pass, utter, publish or sell as true, any such false, forged or counterfeited coin, knowing the same to be false, forged or counterfeited, with intent to defraud any person whatsoever, every person so offending shall be punished as a Class I felon. (1811, c. 814, s. 3, P.R.; R.C., c. 34, s. 64; Code, s. 1035; Rev., s. 3422; C.S., s. 4181; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14; 1993, c. 539, s. 1123; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 379, s. 1(a).)



§ 14-14. Possessing tools for counterfeiting.

§ 14‑14.  Possessing tools for counterfeiting.

If any person shall have in his possession any instrument for the purpose of making any counterfeit similitude or likeness of any coin made of gold or silver which is in common use and received in discharge of contracts by the citizens of the State, and shall be duly convicted thereof, the person so offending shall be punished as a Class I felon. (1811, c. 814, s. 4, P.R.; R.C., c. 34, s. 65; Code, s. 1036; Rev., s. 3423; C.S., s. 4182; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14; 1993, c. 539, s. 1124; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 379, s. 1(b).)



§ 14-15. Issuing substitutes for money without authority.

§ 14‑15.  Issuing substitutes for money without authority.

If any person or corporation, unless the same be expressly allowed by law, shall issue any bill, due bill, order, ticket, certificate of deposit, promissory note or obligation, or any other kind of security, whatever may be its form or name, with the intent that the same shall circulate or pass as the representative of, or as a substitute for, money, he shall be guilty of a Class 3 misdemeanor and only punishable by a fine not to exceed the sum of fifty dollars ($50.00); and if the offender be a corporation, it shall in addition forfeit its charter.  Every person or corporation offending against this section, or aiding or assisting therein, shall be guilty of a Class 3 misdemeanor and only punishable by a fine not to exceed fifty dollars ($50.00). (R.C., c. 36, s. 5; Code, s. 2493; 1895, c. 127; Rev., s. 3711; C.S., s. 4183; 1993, c. 539, s. 13; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-16. Receiving or passing unauthorized substitutes for money.

§ 14‑16.  Receiving or passing unauthorized substitutes for money.

If any person or corporation shall pass or receive, as the representative of, or as the substitute for, money, any bill, check, certificate, promissory note, or other security of the kind mentioned in G.S. 14‑15, whether the same be issued within or without the State, such person or corporation, and the officers and agents of such corporation aiding therein, who shall offend against this section shall be guilty of a Class 3 misdemeanor and only punishable by a fine not to exceed five dollars ($5.00). (R.C., c. 36, s. 6; Code, s. 2494; 1895, c. 127; Rev., s. 3712; C.S., s. 4184; 1993, c. 539, s. 14; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 14-16.1 through 14-16.5. Reserved for future codification purposes.

§§ 14‑16.1 through 14‑16.5.  Reserved for future codification purposes.



§ 14-16.6. Assault on executive, legislative, or court officer.

Article 5A.

Endangering Executive and Legislative, and Court Officers.

§ 14‑16.6.  Assault on executive, legislative, or court officer.

(a)        Any person who assaults any legislative officer, executive officer, or court officer, or any person who makes a violent attack upon the residence, office, temporary accommodation or means of transport of any one of those officers in a manner likely to endanger the officer, shall be guilty of a felony and shall be punished as a Class I felon.

(b)        Any person who commits an offense under subsection (a) and uses a deadly weapon in the commission of that offense shall be punished as a Class F felon.

(c)        Any person who commits an offense under subsection (a) and inflicts serious bodily injury to any legislative officer, executive officer, or court officer, shall be punished as a Class F felon. (1981, c. 822, s. 1; 1993, c. 539, s. 1125; 1994, Ex. Sess., c. 24, s. 14(c); 1999‑398, s. 1.)



§ 14-16.7. Threats against executive, legislative, or court officers.

§ 14‑16.7.  Threats against executive, legislative, or court officers.

(a)        Any person who knowingly and willfully makes any threat to inflict serious bodily injury upon or to kill any legislative officer, executive officer, or court officer, shall be guilty of a felony and shall be punished as a Class I felon.

(b)        Any person who knowingly and willfully deposits for conveyance in the mail any letter, writing, or other document containing a threat to inflict serious bodily injury upon or to kill any legislative officer, executive officer, or court officer, shall be guilty of a felony and shall be punished as a Class I felon. (1981, c. 822, s. 1; 1993, c. 539, s. 1126; 1994, Ex. Sess., c. 24, s. 14(c); 1999‑398, s. 1.)



§ 14-16.8. No requirement of receipt of the threat.

§ 14‑16.8.  No requirement of receipt of the threat.

In prosecutions under G.S. 14‑16.7 of this Article it shall not be necessary to prove that any legislative officer, executive officer, or court officer actually received the threatening communication or actually believed the threat. (1981, c. 822, s. 1; 1999‑398, s. 1.)



§ 14-16.9. Officers-elect to be covered.

§ 14‑16.9.  Officers‑elect to be covered.

Any person who has been elected to any office covered by this Article but has not yet taken the oath of office shall be considered to hold the office for the purpose of this Article and G.S. 114‑15. (1981, c. 822, s. 1.)



§ 14-16.10. Definitions.

§ 14‑16.10.  Definitions.

The following definitions apply in this Article:

(1)        Court officer.  Magistrate, clerk of superior court, acting clerk, assistant or deputy clerk, judge, or justice of the General Court of Justice; district attorney, assistant district attorney, or any other attorney designated by the district attorney to act for the State or on behalf of the district attorney; public defender or assistant defender; court reporter; juvenile court counselor as defined in G.S. 7B‑1501(18a); any attorney or other individual employed by or acting on behalf of the department of social services in proceedings pursuant to Subchapter I of Chapter 7B of the General Statutes; any attorney or other individual appointed pursuant to G.S. 7B‑601 or G.S. 7B‑1108 or employed by the Guardian ad Litem Services Division of the Administrative Office of the Courts.

(2)        Executive officer.  A person named in G.S. 147‑3(c).

(3)        Legislative officer.  A person named in G.S. 147‑2(1), (2), or (3). (1999‑398, s. 1; 2001‑490, s. 2.35; 2003‑140, s. 10.)



§ 14-17. Murder in the first and second degree defined; punishment.

SUBCHAPTER III. OFFENSES AGAINST THE PERSON.

Article 6.

Homicide.

§ 14‑17.  Murder in the first and second degree defined; punishment.

A murder which shall be perpetrated by means of a nuclear, biological, or chemical weapon of mass destruction as defined in G.S. 14‑288.21, poison, lying in wait, imprisonment, starving, torture, or by any other kind of willful, deliberate, and premeditated killing, or which shall be committed in the perpetration or attempted perpetration of any arson, rape or a sex offense, robbery, kidnapping, burglary, or other felony committed or attempted with the use of a deadly weapon shall be deemed to be murder in the first degree, a Class A felony, and any person who commits such murder shall be punished with death or imprisonment in the State's prison for life without parole as the court shall determine pursuant to G.S. 15A‑2000, except that any such person who was under 18 years of age at the time of the murder shall be punished with imprisonment in the State's prison for life without parole. All other kinds of murder, including that which shall be proximately caused by the unlawful distribution of opium or any synthetic or natural salt, compound, derivative, or preparation of opium, or cocaine or other substance described in G.S. 90‑90(1)d., or methamphetamine, when the ingestion of such substance causes the death of the user, shall be deemed murder in the second degree, and any person who commits such murder shall be punished as a Class B2 felon. (1893, cc. 85, 281; Rev., s. 3631; C.S., s. 4200; 1949, c. 299, s. 1; 1973, c. 1201, s. 1; 1977, c. 406, s. 1; 1979, c. 682, s. 6; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1251, ss. 1, 2; c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14; c. 662, s. 1; 1987, c. 693; 1989, c. 694; 1993, c. 539, s. 112; 1994, Ex. Sess., c. 21, s. 1; c. 22, s. 4; c. 24, s. 14(c); 2001‑470, s. 2; 2004‑178, s. 1; 2007‑81, s. 1.)



§ 14-17.1. Crime of suicide abolished.

§ 14‑17.1.  Crime of suicide abolished.

The common‑law crime of suicide is hereby abolished as an offense. (1973, c. 1205.)



§ 14-18. Punishment for manslaughter.

§ 14‑18.  Punishment for manslaughter.

Voluntary manslaughter shall be punishable as a Class D felony, and involuntary manslaughter shall be punishable as a Class F felony. (4 Hen. VII, s. 13; 1816, c. 918, P.R.; R.C., c. 34, s. 24; 1879, c. 255; Code, s. 1055; Rev., s. 3632; C.S., s. 4201; 1933, c. 249; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14; 1993, c. 539, s. 112; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑443, s. 19.25(q).)



§ 14-18.1: Repealed by Session Laws 1994, Extra Session, c. 14, s. 73.

§ 14‑18.1:  Repealed by Session Laws 1994, Extra Session, c. 14, s. 73.



§ 14-18.2. Injury to pregnant woman.

§ 14‑18.2.  Injury to pregnant woman.

(a)        Definitions.  The following definitions shall apply in this section:

(1)        Miscarriage.  The interruption of the normal development of the fetus, other than by a live birth, and which is not an induced abortion permitted under G.S. 14‑45.1, resulting in the complete expulsion or extraction from a pregnant woman of the fetus.

(2)        Stillbirth.  The death of a fetus prior to the complete expulsion or extraction from a woman irrespective of the duration of pregnancy and which is not an induced abortion permitted under G.S. 14‑45.1.

(b)        A person who in the commission of a felony causes injury to a woman, knowing the woman to be pregnant, which injury results in a miscarriage or stillbirth by the woman is guilty of a felony that is one class higher than the felony committed.

(c)        A person who in the commission of a misdemeanor that is an act of domestic violence as defined in Chapter 50B of the General Statutes causes injury to a woman, knowing the woman to be pregnant, which results in miscarriage or stillbirth by the woman is guilty of a misdemeanor that is one class higher than the misdemeanor committed. If the offense was a Class A1 misdemeanor, the defendant is guilty of a Class I felony.

(d)        This section shall not apply to acts committed by a pregnant woman which result in a miscarriage or stillbirth by the woman. (1998‑212, s. 17.16(b).)



§ 14-19. Repealed by Session Laws 1979, c. 760, s. 5, effective July 1, 1981.

§ 14‑19.  Repealed by Session Laws 1979, c. 760, s. 5, effective July 1, 1981.



§ 14-20: Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 767, s. 29(1).

§ 14‑20:  Repealed by Session Laws 1993 (Reg.  Sess., 1994), c. 767, s. 29(1).



§§ 14-21 through 14-23. Repealed by Session Laws 1979, c. 682, s. 7, effective January 1, 1980.

§§ 14‑21 through 14‑23.  Repealed by Session Laws 1979, c. 682, s. 7, effective January 1, 1980.



§§ 14-24 through 14-25. Repealed by Session Laws, 1975, c. 402.

Article 7.

Rape and Kindred Offenses.

§§ 14‑24 through 14‑25.  Repealed by Session Laws, 1975, c. 402.



§§ 14-26 through 14-27. Repealed by Session Laws 1979, c. 682, s. 7, effective January 1, 1980.

§§ 14‑26 through 14‑27.  Repealed by Session Laws 1979, c. 682, s. 7, effective January 1, 1980.



§ 14-27.1. Definitions.

Article 7A.

Rape and Other Sex Offenses.

§ 14‑27.1.  Definitions.

As used in this Article, unless the context requires otherwise:

(1)        "Mentally disabled" means (i) a victim who suffers from mental retardation, or (ii) a victim who suffers from a mental disorder, either of which temporarily or permanently renders the victim substantially incapable of appraising the nature of his or her conduct, or of resisting the act of vaginal intercourse or a sexual act, or of communicating unwillingness to submit to the act of vaginal intercourse or a sexual act.

(2)        "Mentally incapacitated" means a victim who due to any act committed upon the victim is rendered substantially incapable of either appraising the nature of his or her conduct, or resisting the act of vaginal intercourse or a sexual act.

(3)        "Physically helpless" means (i) a victim who is unconscious; or (ii) a victim who is physically unable to resist an act of vaginal intercourse or a sexual act or communicate unwillingness to submit to an act of vaginal intercourse or a sexual act.

(4)        "Sexual act" means cunnilingus, fellatio, analingus, or anal intercourse, but does not include vaginal intercourse. Sexual act also means the penetration, however slight, by any object into the genital or anal opening of another person's body: provided, that it shall be an affirmative defense that the penetration was for accepted medical purposes.

(5)        "Sexual contact" means (i) touching the sexual organ, anus, breast, groin, or buttocks of any person, (ii) a person touching another person with their own sexual organ, anus, breast, groin, or buttocks, or (iii) a person ejaculating, emitting, or placing semen, urine, or feces upon any part of another person.

(6)        "Touching" as used in subdivision (5) of this section, means physical contact with another person, whether accomplished directly, through the clothing of the person committing the offense, or through the clothing of the victim. (1979, c. 682, s. 1; 2002‑159, s. 2(a); 2003‑252, s. 1; 2006‑247, s. 12(a).)



§ 14-27.2. First-degree rape.

§ 14‑27.2.  First‑degree rape.

(a)        A person is guilty of rape in the first degree if the person engages in vaginal intercourse:

(1)        With a victim who is a child under the age of 13 years and the defendant is at least 12 years old and is at least four years older than the victim; or

(2)        With another person by force and against the will of the other person, and:

a.         Employs or displays a dangerous or deadly weapon or an article which the other person reasonably believes to be a dangerous or deadly weapon; or

b.         Inflicts serious personal injury upon the victim or another person; or

c.         The person commits the offense aided and abetted by one or more other persons.

(b)        Any person who commits an offense defined in this section is guilty of a Class B1 felony.

(c)        Upon conviction, a person convicted under this section has no rights to custody of or rights of inheritance from any child born as a result of the commission of the rape, nor shall the person have any rights related to the child under Chapter 48 or Subchapter 1 of Chapter 7B of the General Statutes. (1979, c. 682, s. 1; 1979, 2nd Sess., c. 1316, s. 4; 1981, c. 63; c. 106, ss. 1, 2; c. 179, s. 14; 1983, c. 175, ss. 4, 10; c. 720, s. 4; 1994, Ex. Sess., c. 22, s. 2; 2004‑128, s. 7.)



§ 14-27.2A. Rape of a child; adult offender.

§ 14‑27.2A.  Rape of a child; adult offender.

(a)        A person is guilty of rape of a child if the person is at least 18 years of age and engages in vaginal intercourse with a victim who is a child under the age of 13 years.

(b)        A person convicted of violating this section is guilty of a Class B1 felony and shall be sentenced pursuant to Article 81B of Chapter 15A of the General Statutes, except that in no case shall the person receive an active punishment of less than 300 months, and except as provided in subsection (c) of this section. Following the termination of active punishment, the person shall be enrolled in satellite‑based monitoring for life pursuant to Part 5 of Article 27A of Chapter 14 of the General Statutes.

(c)        Notwithstanding the provisions of Article 81B of Chapter 15A of the General Statutes, the court may sentence the defendant to active punishment for a term of months greater than that authorized pursuant to G.S. 15A‑1340.17, up to and including life imprisonment without parole, if the court finds that the nature of the offense and the harm inflicted are of such brutality, duration, severity, degree, or scope beyond that normally committed in such crimes, or considered in basic aggravation of these crimes, so as to require a sentence to active punishment in excess of that authorized pursuant to G.S. 15A‑1340.17. If the court sentences the defendant pursuant to this subsection, it shall make findings of fact supporting its decision, to include matters it considered as egregious aggravation. Egregious aggravation can include further consideration of existing aggravating factors where the conduct of the defendant falls outside the heartland of cases even the aggravating factors were designed to cover. Egregious aggravation may also be considered based on the extraordinarily young age of the victim, or the depraved torture or mutilation of the victim, or extraordinary physical pain inflicted on the victim.

(d)        Upon conviction, a person convicted under this section has no rights to custody of or rights of inheritance from any child born as a result of the commission of the rape, nor shall the person have any rights related to the child under Chapter 48 or Subchapter 1 of Chapter 7B of the General Statutes.

(e)        The offense under G.S. 14‑27.2(a)(1) is a lesser included offense of the offense in this section.  (2008‑117, s. 1.)



§ 14-27.3. Second-degree rape.

§ 14‑27.3.  Second‑degree rape.

(a)        A person is guilty of rape in the second degree if the person engages in vaginal intercourse with another person:

(1)        By force and against the will of the other person; or

(2)        Who is mentally disabled, mentally incapacitated, or physically helpless, and the person performing the act knows or should reasonably know the other person is mentally disabled, mentally incapacitated, or physically helpless.

(b)        Any person who commits the offense defined in this section is guilty of a Class C felony.

(c)        Upon conviction, a person convicted under this section has no rights to custody of or rights of inheritance from any child conceived during the commission of the rape, nor shall the person have any rights related to the child under Chapter 48 or Subchapter 1 of Chapter 7B of the General Statutes. (1979, c. 682, s. 1; 1979, 2nd Sess., c. 1316, s. 5; 1981, cc. 63, 179; 1993, c. 539, s. 1130; 1994, Ex. Sess., c. 24, s. 14(c); 2002‑159, s. 2(b); 2004‑128, s. 8.)



§ 14-27.4. First-degree sexual offense.

§ 14‑27.4.  First‑degree sexual offense.

(a)        A person is guilty of a sexual offense in the first degree if the person engages in a sexual act:

(1)        With a victim who is a child under the age of 13 years and the defendant is at least 12 years old and is at least four years older than the victim; or

(2)        With another person by force and against the will of the other person, and:

a.         Employs or displays a dangerous or deadly weapon or an article which the other person reasonably believes to be a dangerous or deadly weapon; or

b.         Inflicts serious personal injury upon the victim or another person; or

c.         The person commits the offense aided and abetted by one or more other persons.

(b)        Any person who commits an offense defined in this section is guilty of a Class B1 felony. (1979, c. 682, s. 1; 1979, 2nd Sess., c. 1316, s. 6; 1981, c. 106, ss. 3, 4; 1983, c. 175, ss. 5, 10; c. 720, s. 4; 1994, Ex. Sess., c. 22, s. 3.)



§ 14-27.4A. Sexual offense with a child; adult offender.

§ 14‑27.4A.  Sexual offense with a child; adult offender.

(a)        A person is guilty of sexual offense with a child if the person is at least 18 years of age and engages in a sexual act with a victim who is a child under the age of 13 years.

(b)        A person convicted of violating this section is guilty of a Class B1 felony and shall be sentenced pursuant to Article 81B of Chapter 15A of the General Statutes, except that in no case shall the person receive an active punishment of less than 300 months, and except as provided in subsection (c) of this section. Following the termination of active punishment, the person shall be enrolled in satellite‑based monitoring for life pursuant to Part 5 of Article 27A of Chapter 14 of the General Statutes.

(c)        Notwithstanding the provisions of Article 81B of Chapter 15A of the General Statutes, the court may sentence the defendant to active punishment for a term of months greater than that authorized pursuant to G.S. 15A‑1340.17, up to and including life imprisonment without parole, if the court finds that the nature of the offense and the harm inflicted are of such brutality, duration, severity, degree, or scope beyond that normally committed in such crimes, or considered in basic aggravation of these crimes, so as to require a sentence to active punishment in excess of that authorized pursuant to G.S. 15A‑1340.17. If the court sentences the defendant pursuant to this subsection, it shall make findings of fact supporting its decision, to include matters it considered as egregious aggravation. Egregious aggravation can include further consideration of existing aggravating factors where the conduct of the defendant falls outside the heartland of cases even the aggravating factors were designed to cover. Egregious aggravation may also be considered based on the extraordinarily young age of the victim, or the depraved torture or mutilation of the victim, or extraordinary physical pain inflicted on the victim.

(d)        The offense under G.S. 14‑27.4(a)(1) is a lesser included offense of the offense in this section.  (2008‑117, s. 2.)



§ 14-27.5. Second-degree sexual offense.

§ 14‑27.5.  Second‑degree sexual offense.

(a)        A person is guilty of a sexual offense in the second degree if the person engages in a sexual act with another person:

(1)        By force and against the will of the other person; or

(2)        Who is mentally disabled, mentally incapacitated, or physically helpless, and the person performing the act knows or should reasonably know that the other person is mentally disabled, mentally incapacitated, or physically helpless.

(b)        Any person who commits the offense defined in this section is guilty of a Class C felony. (1979, c. 682, s. 1; 1979, 2nd Sess., c. 1316, s. 7; 1981, c. 63; c. 179, s. 14; 1993, c. 539, s. 1131; 1994, Ex. Sess., c. 24, s. 14(c); 2002‑159, s. 2(c).)



§ 14-27.5A. Sexual battery.

§ 14‑27.5A.  Sexual battery.

(a)        A person is guilty of sexual battery if the person, for the purpose of sexual arousal, sexual gratification, or sexual abuse, engages in sexual contact with another person:

(1)        By force and against the will of the other person; or

(2)        Who is mentally disabled, mentally incapacitated, or physically helpless, and the person performing the act knows or should reasonably know that the other person is mentally disabled, mentally incapacitated, or physically helpless.

(b)        Any person who commits the offense defined in this section is guilty of a Class A1 misdemeanor. (2003‑252, s. 2.)



§ 14-27.6: Repealed by Session Laws 1994, Ex. Sess., c. 14, s. 71(3).

§ 14‑27.6:  Repealed by Session Laws 1994, Ex.  Sess., c. 14, s. 71(3).



§ 14-27.7. Intercourse and sexual offenses with certain victims; consent no defense.

§ 14‑27.7.  Intercourse and sexual offenses with certain victims; consent no defense.

(a)        If a defendant who has assumed the position of a parent in the home of a minor victim engages in vaginal intercourse or a sexual act with a victim who is a minor residing in the home, or if a person having custody of a victim of any age or a person who is an agent or employee of any person, or institution, whether such institution is private, charitable, or governmental, having custody of a victim of any age engages in vaginal intercourse or a sexual act with such victim, the defendant is guilty of a Class E felony. Consent is not a defense to a charge under this section.

(b)        If a defendant, who is a teacher, school administrator, student teacher, school safety officer, or coach, at any age, or who is other school personnel, and who is at least four years older than the victim engages in vaginal intercourse or a sexual act with a victim who is a student, at any time during or after the time the defendant and victim were present together in the same school, but before the victim ceases to be a student, the defendant is guilty of a Class G felony, except when the defendant is lawfully married to the student. The term "same school" means a school at which the student is enrolled and the defendant is employed, assigned, or volunteers. A defendant who is school personnel, other than a teacher, school administrator, student teacher, school safety officer, or coach, and is less than four years older than the victim and engages in vaginal intercourse or a sexual act with a victim who is a student, is guilty of a Class A1 misdemeanor. This subsection shall apply unless the conduct is covered under some other provision of law providing for greater punishment. Consent is not a defense to a charge under this section. For purposes of this subsection, the terms "school", "school personnel", and "student" shall have the same meaning as in G.S. 14‑202.4(d). For purposes of this subsection, the term "school safety officer" shall include a school resource officer or any other person who is regularly present in a school for the purpose of promoting and maintaining safe and orderly schools. (1979, c. 682, s. 1; 1979, 2nd Sess., c. 1316, s. 9; 1981, c. 63; c. 179, s. 14; 1993, c. 539, s. 1132; 1994, Ex. Sess., c. 24, s. 14(c); 1999‑300, s. 2; 2003‑98, s. 1.)



§ 14-27.7A. Statutory rape or sexual offense of person who is 13, 14, or 15 years old.

§ 14‑27.7A.  Statutory rape or sexual offense of person who is 13, 14, or 15 years old.

(a)        A defendant is guilty of a Class B1 felony if the defendant engages in vaginal intercourse or a sexual act with another person who is 13, 14, or 15 years old and the defendant is at least six years older than the person, except when the defendant is lawfully married to the person.

(b)        A defendant is guilty of a Class C felony if the defendant engages in vaginal intercourse or a sexual act with another person who is 13, 14, or 15 years old and the defendant is more than four but less than six years older than the person, except when the defendant is lawfully married to the person. (1995, c. 281, s. 1.)



§ 14-27.8. No defense that victim is spouse of person committing act.

§ 14‑27.8.  No defense that victim is spouse of person committing act.

A person may be prosecuted under this Article whether or not the victim is the person's legal spouse at the time of the commission of the alleged rape or sexual offense. (1979, c. 682, s. 1; 1987, c. 742; 1993, c. 274.)



§ 14-27.9. No presumption as to incapacity.

§ 14‑27.9.  No presumption as to incapacity.

In prosecutions under this Article, there shall be no presumption that any person under the age of 14 years is physically incapable of committing a sex offense of any degree or physically incapable of committing rape, or that a male child under the age of 14 years is incapable of engaging in sexual intercourse. (1979, c. 682, s. 1.)



§ 14-27.10. Evidence required in prosecutions under this Article.

§ 14‑27.10.  Evidence required in prosecutions under this Article.

It shall not be necessary upon the trial of any indictment for an offense under this Article where the sex act alleged is vaginal intercourse or anal intercourse to prove the actual emission of semen in order to constitute the offense; but the offense shall be completed upon proof of penetration only. Penetration, however slight, is vaginal intercourse or anal intercourse. (1979, c. 682, s. 1.)



§ 14-28. Malicious castration.

Article 8.

Assaults.

§ 14‑28.  Malicious castration.

If any person, of malice aforethought, shall unlawfully castrate any other person, or cut off, maim or disfigure any of the privy members of any person, with intent to murder, maim, disfigure, disable or render impotent such person, the person so offending shall be punished as a Class C felon. (1831, c. 40, s. 1; R.C., c. 34, s. 4; 1868‑9, c. 167, s. 6; Code, s. 999; Rev., s. 3627; C.S., s. 4210; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1133; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-29. Castration or other maiming without malice aforethought.

§ 14‑29.  Castration or other maiming without malice aforethought.

If any person shall, on purpose and unlawfully, but without malice aforethought, cut, or slit the nose, bite or cut off the nose, or a lip or an ear, or disable any limb or member of any other person, or castrate any other person, or cut off, maim or disfigure any of the privy members of any other person, with intent to kill, maim, disfigure, disable or render impotent such person, the person so offending shall be punished as a Class E felon. (1754, c. 56, P.R.; 1791, c. 339, ss. 2, 3, P.R.; 1831, c. 40, s. 2; R.C., c. 34, s. 47; Code, s. 1000; Rev., s. 3626; C.S., s. 4211; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1134; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-30. Malicious maiming.

§ 14‑30.  Malicious maiming.

If any person shall, of malice aforethought, unlawfully cut out or disable the tongue or put out an eye of any other person, with intent to murder, maim or disfigure, the person so offending, his counselors, abettors and aiders, knowing of and privy to the offense, shall be punished as a Class C felon. (22 and 23 Car. II, c. 1 (Coventry Act); 1754, c. 56, P.R.; 1791, c. 339, s. 1, P.R.; 1831, c. 12; R.C., c. 34, s. 14; Code, s. 1080; Rev., s. 3636; C.S., s. 4212; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1135; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-30.1. Malicious throwing of corrosive acid or alkali.

§ 14‑30.1.  Malicious throwing of corrosive acid or alkali.

If any person shall, of malice aforethought, knowingly and willfully throw or cause to be thrown upon another person any corrosive acid or alkali with intent to murder, maim or disfigure and inflicts serious injury not resulting in death, he shall be punished as a Class E felon. (1963, c. 354; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1136; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-31. Maliciously assaulting in a secret manner.

§ 14‑31.  Maliciously assaulting in a secret manner.

If any person shall in a secret manner maliciously commit an assault and battery with any deadly weapon upon another by waylaying or otherwise, with intent to kill such other person, notwithstanding the person so assaulted may have been conscious of the presence of his adversary, he shall be punished as a Class E felon. (1887, c. 32; Rev., s. 3621; 1919, c. 25; C.S., s. 4213; 1969, c. 602, s. 1; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1137; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-32. Felonious assault with deadly weapon with intent to kill or inflicting serious injury; punishments.

§ 14‑32.  Felonious assault with deadly weapon with intent to kill or inflicting serious injury; punishments.

(a)        Any person who assaults another person with a deadly weapon with intent to kill and inflicts serious injury shall be punished as a Class C felon.

(b)        Any person who assaults another person with a deadly weapon and inflicts serious injury shall be punished as a Class E felon.

(c)        Any person who assaults another person with a deadly weapon with intent to kill shall be punished as a Class E felon. (1919, c. 101; C.S., s. 4214; 1931, c. 145, s. 30; 1969, c. 602, s. 2; 1971, c. 765, s. 1, c. 1093, s. 12; 1973, c. 229, ss. 1‑3; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1138; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-32.1. Assaults on handicapped persons; punishments.

§ 14‑32.1.  Assaults on handicapped persons; punishments.

(a)        For purposes of this section, a "handicapped person" is a person who has:

(1)        A physical or mental disability, such as decreased use of arms or legs, blindness, deafness, mental retardation or mental illness; or

(2)        Infirmity

which would substantially impair that person's ability to defend himself.

(b)        through (d) Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 767, s. 31, effective October 1, 1994.

(e)        Unless his conduct is covered under some other provision of law providing greater punishment, any person who commits any aggravated assault or assault and battery on a handicapped person is guilty of a Class F felony. A person commits an aggravated assault or assault and battery upon a handicapped person if, in the course of the assault or assault and battery, that person:

(1)        Uses a deadly weapon or other means of force likely to inflict serious injury or serious damage to a handicapped person; or

(2)        Inflicts serious injury or serious damage to a handicapped person; or

(3)        Intends to kill a handicapped person.

(f)         Any person who commits a simple assault or battery upon a handicapped person is guilty of a Class A1 misdemeanor. (1981, c. 780, s. 1; 1993, c. 539, ss. 15, 1139; 1994, Ex. Sess., c. 24, s. 14(c); 1993 (Reg. Sess., 1994), c. 767, s. 31; 2006‑179, s. 1.)



§ 14-32.2. Patient abuse and neglect; punishments.

§ 14‑32.2.  Patient abuse and neglect; punishments.

(a)        It shall be unlawful for any person to physically abuse a patient of a health care facility or a resident of a residential care facility, when the abuse results in death or bodily injury.

(b)        Unless the conduct is prohibited by some other provision of law providing for greater punishment:

(1)        A violation of subsection (a) above is a Class C felony where intentional conduct proximately causes the death of the patient or resident;

(2)        A violation of subsection (a) above is a Class E felony where culpably negligent conduct proximately causes the death of the patient or resident;

(3)        A violation of subsection (a) above is a Class F felony where such conduct is willful or culpably negligent and proximately causes serious bodily injury to the patient or resident;

(4)        A violation of subsection (a) is a Class H felony where such conduct evinces a pattern of conduct and the conduct is willful or culpably negligent and proximately causes bodily injury to a patient or resident.

(c)        "Health Care Facility" shall include hospitals, skilled nursing facilities, intermediate care facilities, intermediate care facilities for the mentally retarded, psychiatric facilities, rehabilitation facilities, kidney disease treatment centers, home health agencies, ambulatory surgical facilities, and any other health care related facility whether publicly or privately owned.

(c1)      "Residential Care Facility" shall include adult care homes and any other residential care related facility whether publicly or privately owned.

(d)        "Person" shall include any natural person, association, corporation, partnership, or other individual or entity.

(e)        "Culpably negligent" shall mean conduct of a willful, gross and flagrant character, evincing reckless disregard of human life.

(e1)      "Abuse" means the willful or culpably negligent infliction of physical injury or the willful or culpably negligent violation of any law designed for the health or welfare of a patient or resident.

(f)         Any defense which may arise under G.S. 90‑321(h) or G.S. 90‑322(d) pursuant to compliance with Article 23 of Chapter 90 shall be fully applicable to any prosecution initiated under this section.

(g)        Criminal process for a violation of this section may be issued only upon the request of a District Attorney.

(h)        The provisions of this section shall not supersede any other applicable statutory or common law offenses. (1987, c. 527, s. 1; 1993, c. 539, s. 1140; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 535, s. 1; 1995 (Reg. Sess., 1996), c. 742, ss. 7, 8; 1999‑334, s. 3.15; 1999‑456, s. 61(b); 2007‑188, s. 1.)



§ 14-32.3. Domestic abuse, neglect, and exploitation of disabled or elder adults.

§ 14‑32.3.  Domestic abuse, neglect, and exploitation of disabled or elder adults.

(a)        Abuse.  A person is guilty of abuse if that person is a caretaker of a disabled or elder adult who is residing in a domestic setting and, with malice aforethought, knowingly and willfully: (i) assaults, (ii) fails to provide medical or hygienic care, or (iii) confines or restrains the disabled or elder adult in a place or under a condition that is cruel or unsafe, and as a result of the act or failure to act the disabled or elder adult suffers mental or physical injury.

If the disabled or elder adult suffers serious injury from the abuse, the caretaker is guilty of a Class F felony. If the disabled or elder adult suffers injury from the abuse, the caretaker is guilty of a Class H felony.

A person is not guilty of an offense under this subsection if the act or failure to act is in accordance with G.S. 90‑321 or G.S. 90‑322.

(b)        Neglect.  A person is guilty of neglect if that person is a caretaker of a disabled or elder adult who is residing in a domestic setting and, wantonly, recklessly, or with gross carelessness: (i) fails to provide medical or hygienic care, or (ii) confines or restrains the disabled or elder adult in a place or under a condition that is unsafe, and as a result of the act or failure to act the disabled or elder adult suffers mental or physical injury.

If the disabled or elder adult suffers serious injury from the neglect, the caretaker is guilty of a Class G felony. If the disabled or elder adult suffers injury from the neglect, the caretaker is guilty of a Class I felony.

A person is not guilty of an offense under this subsection if the act or failure to act is in accordance with G.S. 90‑321 or G.S. 90‑322.

(c)        Repealed by Session Laws 2005‑272, s. 1, effective December 1, 2005, and applicable to offenses committed on or after that date.

(d)        Definitions.  The following definitions apply in this section:

(1)        Caretaker.  A person who has the responsibility for the care of a disabled or elder adult as a result of family relationship or who has assumed the responsibility for the care of a disabled or elder adult voluntarily or by contract.

(2)        Disabled adult.  A person 18 years of age or older or a lawfully emancipated minor who is present in the State of North Carolina and who is physically or mentally incapacitated as defined in G.S. 108A‑101(d).

(3)        Domestic setting.  Residence in any residential setting except for a health care facility or residential care facility as these terms are defined in G.S. 14‑32.2.

(4)        Elder adult.  A person 60 years of age or older who is not able to provide for the social, medical, psychiatric, psychological, financial, or legal services necessary to safeguard the person's rights and resources and to maintain the person's physical and mental well‑being. (1995, c. 246, s. 1; 1995 (Reg. Sess., 1996), c. 742, s. 9; 2005‑272, s. 1.)



§ 14-32.4. Assault inflicting serious bodily injury; strangulation; penalties.

§ 14‑32.4.  Assault inflicting serious bodily injury; strangulation; penalties.

(a)        Unless the conduct is covered under some other provision of law providing greater punishment, any person who assaults another person and inflicts serious bodily injury is guilty of a Class F felony. "Serious bodily injury" is defined as bodily injury that creates a substantial risk of death, or that causes serious permanent disfigurement, coma, a permanent or protracted condition that causes extreme pain, or permanent or protracted loss or impairment of the function of any bodily member or organ, or that results in prolonged hospitalization.

(b)        Unless the conduct is covered under some other provision of law providing greater punishment, any person who assaults another person and inflicts physical injury by strangulation is guilty of a Class H felony. (1996, 2nd Ex. Sess., c. 18, s. 20.13(a); 2004‑186, s. 9.1.)



§ 14-33. Misdemeanor assaults, batteries, and affrays, simple and aggravated; punishments.

§ 14‑33.  Misdemeanor assaults, batteries, and affrays, simple and aggravated; punishments.

(a)        Any person who commits a simple assault or a simple assault and battery or participates in a simple affray is guilty of a Class 2 misdemeanor.

(b)        Unless his conduct is covered under some other provision of law providing greater punishment, any person who commits any assault, assault and battery, or affray is guilty of a Class 1 misdemeanor if, in the course of the assault, assault and battery, or affray, he:

(1)        through (3) Repealed by Session Laws 1995, c. 507, s. 19.5(b);

(4)        through (7) Repealed by Session Laws 1991, c. 525, s. 1;

(8)        Repealed by Session Laws 1995, c. 507, s. 19.5(b);

(9)        Commits an assault and battery against a sports official when the sports official is discharging or attempting to discharge official duties at a sports event, or immediately after the sports event at which the sports official discharged official duties. A "sports official" is a person at a sports event who enforces the rules of the event, such as an umpire or referee, or a person who supervises the participants, such as a coach. A "sports event" includes any interscholastic or intramural athletic activity in a primary, middle, junior high, or high school, college, or university, any organized athletic activity sponsored by a community, business, or nonprofit organization, any athletic activity that is a professional or semiprofessional event, and any other organized athletic activity in the State.

(c)        Unless the conduct is covered under some other provision of law providing greater punishment, any person who commits any assault, assault and battery, or affray is guilty of a Class A1 misdemeanor if, in the course of the assault, assault and battery, or affray, he or she:

(1)        Inflicts serious injury upon another person or uses a deadly weapon;

(2)        Assaults a female, he being a male person at least 18 years of age;

(3)        Assaults a child under the age of 12 years;

(4)        Assaults an officer or employee of the State or any political subdivision of the State, when the officer or employee is discharging or attempting to discharge his official duties;

(5)        Repealed by Session Laws 1999‑105, s. 1, effective December 1, 1999; or

(6)        Assaults a school employee or school volunteer when the employee or volunteer is discharging or attempting to discharge his or her duties as an employee or volunteer, or assaults a school employee or school volunteer as a result of the discharge or attempt to discharge that individual's duties as a school employee or school volunteer. For purposes of this subdivision, the following definitions shall apply:

a.         "Duties" means:

1.         All activities on school property;

2.         All activities, wherever occurring, during a school authorized event or the accompanying of students to or from that event; and

3.         All activities relating to the operation of school transportation.

b.         "Employee" or "volunteer" means:

1.         An employee of a local board of education; or a charter school authorized under G.S. 115C‑238.29D, or a nonpublic school which has filed intent to operate under Part 1 or Part 2 of Article 39 of Chapter 115C of the General Statutes;

2.         An independent contractor or an employee of an independent contractor of a local board of education, charter school authorized under G.S. 115C‑238.29D, or a nonpublic school which has filed intent to operate under Part 1 or Part 2 of Article 39 of Chapter 115C of the General Statutes, if the independent contractor carries out duties customarily performed by employees of the school; and

3.         An adult who volunteers his or her services or presence at any school activity and is under the supervision of an individual listed in sub‑sub‑subdivision 1. or 2. of this sub‑subdivision.

(7)        Assaults a public transit operator, including a public employee or a private contractor employed as a public transit operator, when the operator is discharging or attempting to discharge his or her duties.

(8)        Assaults a company police officer certified pursuant to the provisions of Chapter 74E of the General Statutes or a campus police officer certified pursuant to the provisions of Chapter 74G, Chapter 17C, or Chapter 116 of the General Statutes in the performance of that person's duties.

(d)        Any person who, in the course of an assault, assault and battery, or affray, inflicts serious injury upon another person, or uses a deadly weapon, in violation of subdivision (c)(1) of this section, on a person with whom the person has a personal relationship, and in the presence of a minor, is guilty of a Class A1 misdemeanor. A person convicted under this subsection, who is sentenced to a community punishment, shall be placed on supervised probation in addition to any other punishment imposed by the court.

A person committing a second or subsequent violation of this subsection shall be sentenced to an active punishment of no less than 30 days in addition to any other punishment imposed by the court.

The following definitions apply to this subsection:

(1)        "Personal relationship" is as defined in G.S. 50B‑1(b).

(2)        "In the presence of a minor" means that the minor was in a position to have observed the assault.

(3)        "Minor" is any person under the age of 18 years who is residing with or is under the care and supervision of, and who has a personal relationship with, the person assaulted or the person committing the assault. (1870‑1, c. 43, s. 2; 1873‑4, c. 176, s. 6; 1879, c. 92, ss. 2, 6; Code, s. 987; Rev., s. 3620, 1911, c. 193; C.S., s. 4215; 1933, c. 189; 1949, c. 298; 1969, c. 618, s. 1; 1971, c. 765, s. 2; 1973, c. 229, s. 4; c. 1413; 1979, cc. 524, 656; 1981, c. 180; 1983, c. 175, ss. 6, 10; c. 720, s. 4; 1985, c. 321; 1991, c. 525, s. 1; 1993, c. 286, s. 1; c. 539, s. 16; 1994, Ex. Sess., c. 14, s. 3; c. 24, s. 14(c); 1993 (Reg. Sess., 1994), c. 687, s. 1; 1995, c. 352, s. 1; 1995, c. 507, s. 19.5(b); 1999‑105, s. 1; 2003‑409, s. 1; 2004‑26, s. 1; 2004‑199, s. 7; 2005‑231, s. 6.2.)



§ 14-33.1. Evidence of former threats upon plea of self-defense.

§ 14‑33.1.  Evidence of former threats upon plea of self‑defense.

In any case of assault, assault and battery, or affray in which the plea of the defendant is self‑defense, evidence of former threats against the defendant by the person alleged to have been assaulted by him, if such threats shall have been communicated to the defendant before the altercation, shall be competent as bearing upon the reasonableness of the claim of apprehension by the defendant of bodily harm, and also as bearing upon the amount of force which reasonably appeared necessary to the defendant, under the circumstances, to repel his assailant. (1969, c. 618, s. 2.)



§ 14-33.2. Habitual misdemeanor assault.

§ 14‑33.2.  Habitual misdemeanor assault.

A person commits the offense of habitual misdemeanor assault if that person violates any of the provisions of G.S. 14‑33 and causes physical injury, or G.S. 14‑34, and has two or more prior convictions for either misdemeanor or felony assault, with the earlier of the two prior convictions occurring no more than 15 years prior to the date of the current violation. A conviction under this section shall not be used as a prior conviction for any other habitual offense statute. A person convicted of violating this section is guilty of a Class H felony. (1995, c. 507, s. 19.5(c); 2004‑186, s. 10.1.)



§ 14-34. Assaulting by pointing gun.

§ 14‑34.  Assaulting by pointing gun.

If any person shall point any gun or pistol at any person, either in fun or otherwise, whether such gun or pistol be loaded or not loaded, he shall be guilty of a Class A1 misdemeanor. (1889, c. 527; Rev., s. 3622; C.S., s. 4216; 1969, c. 618, s. 2 1/2; 1993, c. 539, s. 17; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 507, s. 19.5(d).)



§ 14-34.1. Discharging certain barreled weapons or a firearm into occupied property.

§ 14‑34.1.  Discharging certain barreled weapons or a firearm into occupied property.

(a)        Any person who willfully or wantonly discharges or attempts to discharge any firearm or barreled weapon capable of discharging shot, bullets, pellets, or other missiles at a muzzle velocity of at least 600 feet per second into any building, structure, vehicle, aircraft, watercraft, or other conveyance, device, equipment, erection, or enclosure while it is occupied is guilty of a Class E felony.

(b)        A person who willfully or wantonly discharges a weapon described in subsection (a) of this section into an occupied dwelling or into any occupied vehicle, aircraft, watercraft, or other conveyance that is in operation is guilty of a Class D felony.

(c)        If a person violates this section and the violation results in serious bodily injury to any person, the person is guilty of a Class C felony. (1969, c. 341; c. 869, s. 7; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14; c. 755; 1993, c. 539, s. 1141; 1994, Ex. Sess., c. 24, s. 14(c); 2005‑461, s. 1.)



§ 14-34.2. Assault with a firearm or other deadly weapon upon governmental officers or employees, company police officers, or campus police officers.

§ 14‑34.2.  Assault with a firearm or other deadly weapon upon governmental officers or employees, company police officers, or campus police officers.

Unless a person's conduct is covered under some other provision of law providing greater punishment, any person who commits an assault with a firearm or any other deadly weapon upon an officer or employee of the State or of any political subdivision of the State, a company police officer certified pursuant to the provisions of Chapter 74E of the General Statutes, or a campus police officer certified pursuant to the provisions of Chapter 74G, Chapter 17C or Chapter 116 of the General Statutes, in the performance of his duties shall be guilty of a Class F felony. (1969, c. 1134; 1977, c. 829; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14; 1981, c. 535, s. 1; 1991, c. 525, s. 2; 1993, c. 539, s. 1142; 1994, Ex. Sess., c. 24, s. 14(c); 1993 (Reg. Sess., 1994), c. 687, s. 2; 1995, c. 507, s. 19.5(i); 2005‑231, s. 6.1.)



§ 14-34.3. Manufacture, sale, purchase, or possession of teflon-coated types of bullets prohibited.

§ 14‑34.3.  Manufacture, sale, purchase, or possession of teflon‑coated types of bullets prohibited.

(a)        It is unlawful for any person to import, manufacture, possess, store, transport, sell, offer to sell, purchase, offer to purchase, deliver or give to another, or acquire any teflon‑coated bullet.

(b)        This section does not apply to:

(1)        Officers and enlisted personnel of the armed forces of the United States when in discharge of their official duties as such and acting under orders requiring them to carry arms or weapons, civil officers of the United States while in the discharge of their official duties, officers and soldiers of the militia when called into actual service, officers of the State, or of any county, city or town, charged with the execution of the laws of the State, when acting in the discharge of their official duties;

(2)        Importers, manufacturers, and dealers validly licensed under the laws of the United States or the State of North Carolina who possess for the purpose of sale to authorized law‑enforcement agencies only;

(3)        Inventors, designers, ordinance consultants and researchers, chemists, physicists, and other persons employed by or under contract with a manufacturing company engaged in making or doing research designed to enlarge knowledge or to facilitate the creation, development, or manufacture of more effective police‑type body armor.

(c)        Any person who violates any provision of this section is guilty of a Class 1 misdemeanor. (1981 (Reg. Sess., 1982), c. 1272, s. 1; 1993, c. 539, s. 18; 1994, Ex. Sess., c. 24, s. 14(c); 1999‑456, s. 33(a).)



§ 14-34.4. Adulterated or misbranded food, drugs, or cosmetics; intent to cause serious injury or death; intent to extort.

§ 14‑34.4.  Adulterated or misbranded food, drugs, or cosmetics; intent to cause serious injury or death; intent to extort.

(a)        Any person who with the intent to cause serious injury or death manufactures, sells, delivers, offers, or holds for sale, any food, drug, or cosmetic that is adulterated or misbranded, or adulterates or misbrands any food, drug, or cosmetic, in violation of G.S. 106‑122, is guilty of a Class C felony.

(b)        Any person who with the intent to wrongfully obtain, directly or indirectly, anything of value or any acquittance, advantage, or immunity communicates to another that he has violated, or intends to violate, subsection (a) of this section, is guilty of a Class C felony. (1987, c. 313.)



§ 14-34.5. Assault with a firearm on a law enforcement, probation, or parole officer or on a person employed at a State or local detention facility.

§ 14‑34.5.  Assault with a firearm on a law enforcement, probation, or parole officer or on a person employed at a State or local detention facility.

(a)        Any person who commits an assault with a firearm upon a law enforcement officer, probation officer, or parole officer while the officer is in the performance of his or her duties is guilty of a Class E felony.

(b)        Anyone who commits an assault with a firearm upon a person who is employed at a detention facility operated under the jurisdiction of the State or a local government while the employee is in the performance of the employee's duties is guilty of a Class E felony. (1995, c. 507, s. 19.5(j); 1995 (Reg. Sess., 1996), c. 742, s. 10; 1997‑443, s. 19.25(gg).)



§ 14-34.6. (See editor's note) Assault or affray on a firefighter, an emergency medical technician, medical responder, emergency department nurse, or emergency department physician.

§ 14‑34.6.  (See editor's note) Assault or affray on a firefighter, an emergency medical technician, medical responder, emergency department nurse, or emergency department physician.

(a)        A person is guilty of a Class A1 misdemeanor if the person commits an assault or an affray on any of the following persons who are discharging or attempting to discharge their official duties:

(1)        An emergency medical technician.

(2)        A medical responder.

(3)        An emergency department nurse.

(4)        An emergency department physician.

(5)        A firefighter.

(b)        Unless a person's conduct is covered under some other provision of law providing greater punishment, a person is guilty of a Class I felony if the person violates subsection (a) of this section and (i) inflicts serious bodily injury or (ii) uses a deadly weapon other than a firearm.

(c)        Unless a person's conduct is covered under some other provision of law providing greater punishment, a person is guilty of a Class F felony if the person violates subsection (a) of this section and uses a firearm. (1995, c. 507, s. 19.6(a); 1996, 2nd Ex. Sess., c. 18, s. 20.14B(b); 1997‑9, s. 2; 1997‑443, s. 11A.129A; 1998‑217, s. 1.)



§ 14-34.7. Assault inflicting serious injury on a law enforcement, probation, or parole officer or on a person employed at a State or local detention facility.

§ 14‑34.7.  Assault inflicting serious injury on a law enforcement, probation, or parole officer or on a person employed at a State or local detention facility.

(a)        Unless covered under some other provision of law providing greater punishment, a person is guilty of a Class F felony if the person assaults a law enforcement officer, probation officer, or parole officer while the officer is discharging or attempting to discharge his or her official duties and inflicts serious bodily injury on the officer.

(b)        Anyone who assaults a person who is employed at a detention facility operated under the jurisdiction of the State or a local government while the employee is in the performance of the employee's duties and inflicts serious bodily injury on the employee is guilty of a Class F felony, unless the person's conduct is covered under some other provision of law providing greater punishment. (1996, 2nd Ex. Sess., c. 18, s. 20.14B(a); 1997‑443, s. 19.25(hh); 2001‑487, s. 41.)



§ 14-34.8. Criminal use of laser device.

§ 14‑34.8.  Criminal use of laser device.

(a)        For purposes of this section, the term "laser" means light amplification by stimulated emission of radiation.

(b)        It is unlawful intentionally to point a laser device at a law enforcement officer, or at the head or face of another person, while the device is emitting a laser beam.

(c)        A violation of this section is an infraction.

(d)        This section does not apply to a law enforcement officer who uses a laser device in discharging or attempting to discharge the officer's official duties. This section does not apply to a health care professional who uses a laser device in providing services within the scope of practice of that professional nor to any other person who is licensed or authorized by law to use a laser device or uses it in the performance of the person's official duties.

(e)        This section does not apply to laser tag, paintball guns, and other similar games and devices using light emitting diode (LED) technology. (1999‑401, s. 1.)



§ 14-34.9. Discharging a firearm from within an enclosure.

§ 14‑34.9.  Discharging a firearm from within an enclosure.

Unless covered under some other provision of law providing greater punishment, any person who willfully or wantonly discharges or attempts to discharge a firearm, as a part of a pattern of criminal street gang activity, from within any building, structure, motor vehicle, or other conveyance, erection, or enclosure toward a person or persons not within that enclosure shall be punished as a Class E felon.  (2008‑214, s. 2.)



§ 14-35. Hazing; definition and punishment.

Article 9.

Hazing.

§ 14‑35.  Hazing; definition and punishment.

It is unlawful for any student in attendance at any university, college, or school in this State to engage in hazing, or to aid or abet any other student in the commission of this offense. For the purposes of this section hazing is defined as follows: "to subject another student to physical injury as part of an initiation, or as a prerequisite to membership, into any organized school group, including any society, athletic team, fraternity or sorority, or other similar group." Any violation of this section shall constitute a Class 2 misdemeanor. (1913, c. 169, ss. 1, 2, 3, 4; C.S., s. 4217; 1969, c. 1224, s. 1; 1993, c. 539, s. 19; 1994, Ex. Sess., c. 24, s. 14(c); 2003‑299, s. 1.)



§ 14-36: Repealed by Session Laws 2003-299, § 2, effective December 1, 2003, and applicable to offenses committed on or after that date.

§ 14‑36: Repealed by Session Laws 2003‑299, § 2, effective December 1, 2003, and applicable to offenses committed on or after that date.



§ 14-37. Repealed by Session Laws 1979, c. 7, s. 1.

§ 14‑37.  Repealed by Session Laws 1979, c. 7, s. 1.



§ 14-38. Witnesses in hazing trials; no indictment to be founded on self-criminating testimony.

§ 14‑38.  Witnesses in hazing trials; no indictment to be founded on self‑criminating testimony.

In all trials for the offense of hazing any student or other person subpoenaed as a witness in behalf of the State shall be required to testify if called upon to do so: Provided, however, that no student or other person so testifying shall be amenable or subject to indictment on account of, or by reason of, such testimony. (1913, c. 169, s. 8; C.S., s. 4220.)



§ 14-39. Kidnapping.

Article 10.

Kidnapping and Abduction.

§ 14‑39.  Kidnapping.

(a)        Any person who shall unlawfully confine, restrain, or remove from one place to another, any other person 16 years of age or over without the consent of such person, or any other person under the age of 16 years without the consent of a parent or legal custodian of such person, shall be guilty of kidnapping if such confinement, restraint or removal is for the purpose of:

(1)        Holding such other person for a ransom or as a hostage or using such other person as a shield; or

(2)        Facilitating the commission of any felony or facilitating flight of any person following the commission of a felony; or

(3)        Doing serious bodily harm to or terrorizing the person so confined, restrained or removed or any other person; or

(4)        Holding such other person in involuntary servitude in violation of G.S. 14‑43.12.

(5)        Trafficking another person with the intent that the other person be held in involuntary servitude or sexual servitude in violation of G.S. 14‑43.11.

(6)        Subjecting or maintaining such other person for sexual servitude in violation of G.S. 14‑43.13.

(b)        There shall be two degrees of kidnapping as defined by subsection (a). If the person kidnapped either was not released by the defendant in a safe place or had been seriously injured or sexually assaulted, the offense is kidnapping in the first degree and is punishable as a Class C felony. If the person kidnapped was released in a safe place by the defendant and had not been seriously injured or sexually assaulted, the offense is kidnapping in the second degree and is punishable as a Class E felony.

(c)        Any firm or corporation convicted of kidnapping shall be punished by a fine of not less than five thousand dollars ($5,000) nor more than one hundred thousand dollars ($100,000), and its charter and right to do business in the State of North Carolina shall be forfeited. (1933, c. 542; 1975, c. 843, s. 1; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14; 1983, c. 746, s. 2; 1993, c. 539, s. 1143; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 509, s. 8; 2006‑247, s. 20(c).)



§ 14-40. Enticing minors out of the State for the purpose of employment.

§ 14‑40.  Enticing minors out of the State for the purpose of employment.

If any person shall employ and carry beyond the limits of this State any minor, or shall induce any minor to go beyond the limits of this State, for the purpose of employment without the consent in writing, duly authenticated, of the parent, guardian or other person having authority over such minor, he shall be guilty of a Class 2 misdemeanor.  The fact of the employment and going out of the State of the minor, or of the going out of the State by the minor, at the solicitation of the person for the purpose of employment, shall be prima facie evidence of knowledge that the person employed or solicited to go beyond the limits of the State is a minor. (1891, c. 45; Rev., s. 3630; C.S., s. 4222; 1969, c. 1224, s. 4; 1993, c. 539, s. 21; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-41. Abduction of children.

§ 14‑41.  Abduction of children.

(a)        Any person who, without legal justification or defense, abducts or induces any minor child who is at least four years younger than the person to leave any person, agency, or institution lawfully entitled to the child's custody, placement, or care shall be guilty of a Class F felony.

(b)        The provisions of this section shall not apply to any public officer or employee in the performance of his or her duty. (1879, c. 81; Code, s. 973; Rev., s. 3358; C.S., s. 4223; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14; 1993, c. 539, s. 1144; 1994, Ex. Sess., c. 24, s. 14(c); 1995 (Reg. Sess., 1996), c. 745, s. 1.)



§ 14-42: Repealed by Session Laws 1993, c. 539, s. 1358.2.

§ 14‑42:  Repealed by Session Laws 1993, c.  539, s. 1358.2.



§ 14-43: Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 767, s. 29(2).

§ 14‑43:  Repealed by Session Laws 1993 (Reg.  Sess., 1994), c. 767, s. 29(2).



§ 14-43.1. Unlawful arrest by officers from other states.

§ 14‑43.1.  Unlawful arrest by officers from other states.

A law‑enforcement officer of a state other than North Carolina who, knowing that he is in the State of North Carolina and purporting to act by authority of his office, arrests a person in the State of North Carolina, other than as is permitted by G.S. 15A‑403, is guilty of a Class 2 misdemeanor.  (1973, c. 1286, s. 10; 1993, c. 539, s. 22; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-43.2: Repealed by Session Laws 2006-247, s. 20(a), effective December 1, 2006, and applicable to offenses committed on or after that date.

§ 14‑43.2: Repealed by Session Laws 2006‑247, s. 20(a), effective December 1, 2006, and applicable to offenses committed on or after that date.



§ 14-43.3. Felonious restraint.

§ 14‑43.3.  Felonious restraint.

A person commits the offense of felonious restraint if he unlawfully restrains another person without that person's consent, or the consent of the person's parent or legal custodian if the person is less than 16 years old, and moves the person from the place of the initial restraint by transporting him in a motor vehicle or other conveyance.  Violation of this section is a Class F felony.  Felonious restraint is considered a lesser included offense of kidnapping. (1985, c. 545, s. 1; 1993, c. 539, s. 1147; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-43.4. Reserved for future codification purposes.

§ 14-43.4.  Reserved for future codification purposes.



§ 14-43.5. Reserved for future codification purposes.

§ 14-43.5.  Reserved for future codification purposes.



§ 14-43.6. Reserved for future codification purposes.

§ 14-43.6.  Reserved for future codification purposes.



§ 14-43.7. Reserved for future codification purposes.

§ 14-43.7.  Reserved for future codification purposes.



§ 14-43.8. Reserved for future codification purposes.

§ 14-43.8.  Reserved for future codification purposes.



§ 14-43.9. Reserved for future codification purposes.

§ 14-43.9.  Reserved for future codification purposes.



§ 14-43.10. Definitions.

Article 10A.

Human Trafficking.

§ 14‑43.10.  Definitions.

(a)        Definitions.  The following definitions apply in this Article:

(1)        Coercion.  The term includes all of the following:

a.         Causing or threatening to cause bodily harm to any person, physically restraining or confining any person, or threatening to physically restrain or confine any person.

b.         Exposing or threatening to expose any fact or information that if revealed would tend to subject a person to criminal or immigration proceedings, hatred, contempt, or ridicule.

c.         Destroying, concealing, removing, confiscating, or possessing any actual or purported passport or other immigration document, or any other actual or purported government identification document, of any person.

d.         Providing a controlled substance, as defined by G.S. 90‑87, to a person.

(2)        Deception.  The term includes all of the following:

a.         Creating or confirming another's impression of an existing fact or past event that is false and which the accused knows or believes to be false.

b.         Maintaining the status or condition of a person arising from a pledge by that person of his or her personal services as security for a debt, if the value of those services as reasonably assessed is not applied toward the liquidation of the debt or the length and nature of those services are not respectively limited and defined, or preventing a person from acquiring information pertinent to the disposition of such debt.

c.         Promising benefits or the performance of services that the accused does not intend to deliver or perform or knows will not be delivered or performed.

(3)        Involuntary servitude.  The term includes the following:

a.         The performance of labor, whether or not for compensation, or whether or not for the satisfaction of a debt; and

b.         By deception, coercion, or intimidation using violence or the threat of violence or by any other means of coercion or intimidation.

(4)        Minor.  A person who is less than 18 years of age.

(5)        Sexual servitude.  The term includes the following:

a.         Any sexual activity as defined in G.S. 14‑190.13 for which anything of value is directly or indirectly given, promised to, or received by any person, which conduct is induced or obtained by coercion or deception or which conduct is induced or obtained from a person under the age of 18 years; or

b.         Any sexual activity as defined in G.S. 14‑190.13 that is performed or provided by any person, which conduct is induced or obtained by coercion or deception or which conduct is induced or obtained from a person under the age of 18 years. (2006‑247, s. 20(b).)



§ 14-43.11. Human trafficking.

§ 14‑43.11.  Human trafficking.

(a)        A person commits the offense of human trafficking when that person knowingly recruits, entices, harbors, transports, provides, or obtains by any means another person with the intent that the other person be held in involuntary servitude or sexual servitude.

(b)        A person who violates this section is guilty of a Class F felony if the victim of the offense is an adult. A person who violates this section is guilty of a Class C felony if the victim of the offense is a minor.

(c)        Each violation of this section constitutes a separate offense and shall not merge with any other offense. Evidence of failure to deliver benefits or perform services standing alone shall not be sufficient to authorize a conviction under this section.

(d)        A person who is not a legal resident of North Carolina, and would consequently be ineligible for State public benefits or services, shall be eligible for the public benefits and services of any State agency if the person is otherwise eligible for the public benefit and is a victim of an offense charged under this section. Eligibility for public benefits and services shall terminate at such time as the victim's eligibility to remain in the United States is terminated under federal law. (2006‑247, s. 20(b); 2007‑547, s. 1.)



§ 14-43.12. Involuntary servitude.

§ 14‑43.12.  Involuntary servitude.

(a)        A person commits the offense of involuntary servitude when that person knowingly and willfully holds another in involuntary servitude.

(b)        A person who violates this section is guilty of a Class F felony if the victim of the offense is an adult. A person who violates this section is guilty of a Class C felony if the victim of the offense is a minor.

(c)        Each violation of this section constitutes a separate offense and shall not merge with any other offense. Evidence of failure to deliver benefits or perform services standing alone shall not be sufficient to authorize a conviction under this section.

(d)        Nothing in this section shall be construed to affect the laws governing the relationship between an unemancipated minor and his or her parents or legal guardian.

(e)        If any person reports a violation of this section, which violation arises out of any contract for labor, to any party to the contract, the party shall immediately report the violation to the sheriff of the county in which the violation is alleged to have occurred for appropriate action. A person violating this subsection shall be guilty of a Class 1 misdemeanor. (1983, ch. 746, s. 1; 1993, c. 539, ss. 23, 1146; 1994, Ex. Sess., c. 24, s. 14(c); 2006‑247, s. 20(b).)



§ 14-43.13. Sexual servitude.

§ 14‑43.13.  Sexual servitude.

(a)        A person commits the offense of sexual servitude when that person knowingly subjects or maintains another in sexual servitude.

(b)        A person who violates this section is guilty of a Class F felony if the victim of the offense is an adult. A person who violates this section is guilty of a Class C felony if the victim of the offense is a minor.

(c)        Each violation of this section constitutes a separate offense and shall not merge with any other offense. Evidence of failure to deliver benefits or perform services standing alone shall not be sufficient to authorize a conviction under this section. (2006‑247, s. 20(b).)



§ 14-44. Using drugs or instruments to destroy unborn child.

Article 11.

Abortion and Kindred Offenses.

§ 14‑44.  Using drugs or instruments to destroy unborn child.

If any person shall willfully administer to any woman, either pregnant or quick with child, or prescribe for any such woman, or advise or procure any such woman to take any medicine, drug or other substance whatever, or shall use or employ any instrument or other means with intent thereby to destroy such child, he shall be punished as a Class H felon. (1881, c. 351, s. 1; Code, s. 975; Rev., s. 3618; C.S., s. 4226; 1967, c. 367, s. 1; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c 179, s. 14.)



§ 14-45. Using drugs or instruments to produce miscarriage or injure pregnant woman.

§ 14‑45.  Using drugs or instruments to produce miscarriage or injure pregnant woman.

If any person shall administer to any pregnant woman, or prescribe for any such woman, or advise and procure such woman to take any medicine, drug or anything whatsoever, with intent thereby to procure the miscarriage of such woman, or to injure or destroy such woman, or shall use any instrument or application for any of the above purposes, he shall be punished as a Class I felon. (1881, c. 351, s. 2; Code, s. 976; Rev., s. 3619; C.S., s. 4227; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14.)



§ 14-45.1. When abortion not unlawful.

§ 14‑45.1.  When abortion not unlawful.

(a)        Notwithstanding any of the provisions of G.S. 14‑44 and 14‑45, it shall not be unlawful, during the first 20 weeks of a woman's pregnancy, to advise, procure, or cause a miscarriage or abortion when the procedure is performed by a physician licensed to practice medicine in North Carolina in a hospital or clinic certified by the Department of Health and Human Services to be a suitable facility for the performance of abortions.

(b)        Notwithstanding any of the provisions of G.S. 14‑44 and 14‑45, it shall not be unlawful, after the twentieth week of a woman's pregnancy, to advise, procure or cause a miscarriage or abortion when the procedure is performed by a physician licensed to practice medicine in North Carolina in a hospital licensed by the Department of Health and Human Services, if there is substantial risk that continuance of the pregnancy would threaten the life or gravely impair the health of the woman.

(c)        The Department of Health and Human Services shall prescribe and collect on an annual basis, from hospitals or clinics where abortions are performed, such representative samplings of statistical summary reports concerning the medical and demographic characteristics of the abortions provided for in this section as it shall deem to be in the public interest. Hospitals or clinics where abortions are performed shall be responsible for providing these statistical summary reports to the Department of Health and Human Services. The reports shall be for statistical purposes only and the confidentiality of the patient relationship shall be protected.

(d)        The requirements of G.S. 130‑43 are not applicable to abortions performed pursuant to this section.

(e)        Nothing in this section shall require a physician licensed to practice medicine in North Carolina or any nurse who shall state an objection to abortion on moral, ethical, or religious grounds, to perform or participate in medical procedures which result in an abortion. The refusal of such physician to perform or participate in these medical procedures shall not be a basis for damages for such refusal, or for any disciplinary or any other recriminatory action against such physician.

(f)         Nothing in this section shall require a hospital or other health care institution to perform an abortion or to provide abortion services. (1967, c. 367, s. 2; 1971, c. 383, ss. 1, 11/2; 1973, c. 139; c. 476, s. 128; c. 711; 1997‑443, s. 11A.118(a).)



§ 14-46. Concealing birth of child.

§ 14‑46.  Concealing birth of child.

If any person shall, by secretly burying or otherwise disposing of the dead body of a newborn child, endeavor to conceal the birth of such child, such person shall be punished as a Class I felon.  Any person aiding, counseling or abetting any other person in concealing the birth of a child in violation of this statute shall be guilty of a Class 1 misdemeanor. (21 Jac. I, c. 27; 43 Geo. III, c. 58, s. 3; 9 Geo. IV, c. 31, s. 14; 1818, c. 985, P.R.; R.C., c. 34, s. 28; 1883, c. 390; Code, s. 1004; Rev., s. 3623; C.S., s. 4228; 1977, c. 577; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, ss. 24, 1148; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-47. Communicating libelous matter to newspapers.

Article 12.

Libel and Slander.

§ 14‑47.  Communicating libelous matter to newspapers.

If any person shall state, deliver or transmit by any means whatever, to the manager, editor, publisher or reporter of any newspaper or periodical for publication therein any false and libelous statement concerning any person or corporation, and thereby secure the publication of the same, he shall be guilty of a Class 2 misdemeanor. (1901, c. 557, ss. 2, 3; Rev., s. 3635; C.S., s. 4229; 1969, c. 1224, s. 1; 1993, c. 539, s. 25; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-48. Repealed by Session Laws 1975, c. 402.

§ 14‑48.  Repealed by Session Laws 1975, c. 402.



§ 14-49. Malicious use of explosive or incendiary; punishment.

Article 13.

Malicious Injury or Damage by Use of Explosive or Incendiary Device or Material.

§ 14‑49.  Malicious use of explosive or incendiary; punishment.

(a)        Any person who willfully and maliciously injures another by the use of any explosive or incendiary device or material is guilty of a Class D felony.

(b)        Any person who willfully and maliciously damages any real or personal property of any kind or nature belonging to another by the use of any explosive or incendiary device or material is guilty of a Class G felony.

(b1)      Any person who willfully and maliciously damages, aids, counsels, or procures the damaging of any church, chapel, synagogue, mosque, masjid, or other building of worship by the use of any explosive or incendiary device or material is guilty of a Class E felony.

(b2)      Any person who willfully and maliciously damages, aids, counsels, or procures the damaging of the State Capitol, the Legislative Building, the Justice Building, or any building owned or occupied by the State or any of its agencies, institutions, or subdivisions or by any county, incorporated city or town, or other governmental entity by the use of any explosive or incendiary device or material is guilty of a Class E felony.

(c)        Repealed by Session Laws 1993, c. 539, s. 1149, effective October 1, 1994. (1923, c. 80, s. 1; C.S., s. 4231(a); 1951, c. 1126, s. 1; 1969, c. 869, s. 6; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14; 1993, c. 539, s. 1149; 1994, Ex. Sess., c. 24, s. 14(c); 1995 (Reg. Sess., 1996), c. 751, s. 1; 2003‑392, s. 3(c).)



§ 14-49.1. Malicious damage of occupied property by use of explosive or incendiary; punishment.

§ 14‑49.1.  Malicious damage of occupied property by use of explosive or incendiary; punishment.

Any person who willfully and maliciously damages any real or personal property of any kind or nature, being at the time occupied by another, by the use of any explosive or incendiary device or material is guilty of a felony punishable as a Class D felony. (1967, c. 342; 1969, c. 869, s. 6; 1979, c. 760, s. 5; 1979, 2nd. Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1150; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-50: Repealed by Session Laws 1994, Ex. Sess., c. 14, s. 71(4).

§ 14‑50:  Repealed by Session Laws 1994, Ex.  Sess., c. 14, s. 71(4).



§ 14-50.1. Explosive or incendiary device or material defined.

§ 14‑50.1.  Explosive or incendiary device or material defined.

As used in this Article, "explosive or incendiary device or material" means nitroglycerine, dynamite, gunpowder, other high explosive, incendiary bomb or grenade, other destructive incendiary device, or any other destructive incendiary or explosive device, compound, or formulation; any instrument or substance capable of being used for destructive explosive or incendiary purposes against persons or property, when the circumstances indicate some probability that such instrument or substance will be so used; or any explosive or incendiary part or ingredient in any instrument or substance included  above, when the circumstances indicate some probability that such part or ingredient will be so used. (1969, c. 869, s. 6.)



§ 14-50.2. Reserved for future codification purposes.

§ 14-50.2.  Reserved for future codification purposes.



§ 14-50.3. Reserved for future codification purposes.

§ 14-50.3.  Reserved for future codification purposes.



§ 14-50.4. Reserved for future codification purposes.

§ 14-50.4.  Reserved for future codification purposes.



§ 14-50.5. Reserved for future codification purposes.

§ 14-50.5.  Reserved for future codification purposes.



§ 14-50.6. Reserved for future codification purposes.

§ 14-50.6.  Reserved for future codification purposes.



§ 14-50.7. Reserved for future codification purposes.

§ 14-50.7.  Reserved for future codification purposes.



§ 14-50.8. Reserved for future codification purposes.

§ 14-50.8.  Reserved for future codification purposes.



§ 14-50.9. Reserved for future codification purposes.

§ 14-50.9.  Reserved for future codification purposes.



§ 14-50.10. Reserved for future codification purposes.

§ 14-50.10.  Reserved for future codification purposes.



§ 14-50.11. Reserved for future codification purposes.

§ 14-50.11.  Reserved for future codification purposes.



§ 14-50.12. Reserved for future codification purposes.

§ 14-50.12.  Reserved for future codification purposes.



§ 14-50.13. Reserved for future codification purposes.

§ 14-50.13.  Reserved for future codification purposes.



§ 14-50.14. Reserved for future codification purposes.

§ 14-50.14.  Reserved for future codification purposes.



§ 14-50.15. Short title.

Article 13A.

North Carolina Street Gang Suppression Act.

§ 14‑50.15.  Short title.

This Article shall be known and may be cited as the "North Carolina Street Gang Suppression Act."  (2008‑214, s. 3.)



§ 14-50.16. Pattern of criminal street gang activity.

§ 14‑50.16.  Pattern of criminal street gang activity.

(a)        It is unlawful for any person employed by or associated with a criminal street gang to do either of the following:

(1)        To conduct or participate in a pattern of criminal street gang activity.

(2)        To acquire or maintain any interest in or control of any real or personal property through a pattern of criminal street gang activity.

A violation of this section is a Class H felony, except that a person who violates subdivision (a)(1) of this section, and is an organizer, supervisor, or acts in any other position of management with regard to the criminal street gang, shall be guilty of a Class F felony.

(b)        As used in this Article, "criminal street gang" or "street gang" means any ongoing organization, association, or group of three or more persons, whether formal or informal, that:

(1)        Has as one of its primary activities the commission of one or more felony offenses, or delinquent acts that would be felonies if committed by an adult;

(2)        Has three or more members individually or collectively engaged in, or who have engaged in, criminal street gang activity; and

(3)        May have a common name, common identifying sign or symbol.

(c)        As used in this Article, "criminal street gang activity" means to commit, to attempt to commit, or to solicit, coerce, or intimidate another person to commit an act or acts, with the specific intent that such act or acts were intended or committed for the purpose, or in furtherance, of the person's involvement in a criminal street gang or street gang. An act or acts are included if accompanied by the necessary mens rea or criminal intent and would be chargeable by indictment under the following laws of this State:

(1)        Any offense under Article 5 of Chapter 90 of the General Statutes (Controlled Substances Act).

(2)        Any offense under Chapter 14 of the General Statutes except Articles 9, 22A, 40, 46, 47, 59 thereof; and further excepting G.S. 14‑78.1, 14‑82, 14‑86, 14‑145, 14‑179, 14‑183, 14‑184, 14‑186, 14‑190.9, 14‑195, 14‑197, 14‑201, 14‑247, 14‑248, 14‑313 thereof.

(d)        As used in this Article, "pattern of criminal street gang activity" means engaging in, and having a conviction for, at least two prior incidents of criminal street gang activity, that have the same or similar purposes, results, accomplices, victims, or methods of commission or otherwise are interrelated by common characteristics and are not isolated and unrelated incidents, provided that at least one of these offenses occurred after December 1, 2008, and the last of the offenses occurred within three years, excluding any periods of imprisonment, of prior criminal street gang activity. Any offenses committed by a defendant prior to indictment for an offense based upon a pattern of street gang activity shall not be used as the basis for any subsequent indictments for offenses involving a pattern of street gang activity.  (2008‑214, s. 3.)



§ 14-50.17. Soliciting; encouraging participation.

§ 14‑50.17.  Soliciting; encouraging participation.

(a)        It is unlawful for any person to cause, encourage, solicit, or coerce a person 16 years of age or older to participate in criminal street gang activity.

(b)        A violation of this section is a Class H felony.  (2008‑214, s. 3.)



§ 14-50.18. Soliciting; encouraging participation; minor.

§ 14‑50.18.  Soliciting; encouraging participation; minor.

(a)        It is unlawful for any person to cause, encourage, solicit, or coerce a person under 16 years of age to participate in criminal street gang activity.

(b)        A violation of this section is a Class F felony.

(c)        Nothing in this section shall preclude a person who commits a violation of this section from criminal culpability for the underlying offense committed by the minor under any other provision of law.  (2008‑214, s. 3.)



§ 14-50.19. Threats to deter from gang withdrawal.

§ 14‑50.19.  Threats to deter from gang withdrawal.

(a)        It is unlawful for any person to communicate a threat of injury to a person, or to damage the property of another, with the intent to deter a person from assisting another to withdraw from membership in a criminal street gang.

(b)        A violation of this section is a Class H felony.  (2008‑214, s. 3.)



§ 14-50.20. Threats of punishment or retaliation.

§ 14‑50.20.  Threats of punishment or retaliation.

(a)        It is unlawful for any person to communicate a threat of injury to a person, or to damage the property of another, as punishment or retaliation against a person for having withdrawn from a criminal street gang.

(b)        A violation of this section is a Class H felony.  (2008‑214, s. 3.)



§ 14-50.21. Separate offense.

§ 14‑50.21.  Separate offense.

Any offense committed in violation of G.S. 14‑50.16 through G.S. 14‑50.20 shall be considered a separate offense.  (2008‑214, s. 3.)



§ 14-50.22. Enhanced offense for criminal gang activity.

§ 14‑50.22.  Enhanced offense for criminal gang activity.

A person age 15 or older who is convicted of a misdemeanor offense that is committed for the benefit of, at the direction of, or in association with, any criminal street gang is guilty of an offense that is one class higher than the offense committed. A Class A1 misdemeanor shall be enhanced to a Class I felony under this section.  (2008‑214, s. 3.)



§ 14-50.23. Contraband, seizure, and forfeiture.

§ 14‑50.23.  Contraband, seizure, and forfeiture.

(a)        All property of every kind used or intended for use in the course of, derived from, or realized through criminal street gang activity or a pattern of criminal street gang activity is subject to the seizure and forfeiture provisions of G.S. 14‑2.3.

(b)        In any action under this section, the court may enter a restraining order in connection with any interest that is subject to forfeiture.

(c)        Innocent Activities.  The provisions of this section shall not apply to property used for criminal street gang activity where the owner or person who has legal possession of the property does not have actual knowledge that the property is being used for criminal street gang activity.  (2008‑214, s. 3.)



§ 14-50.24. Real property used by criminal street gangs declared a public nuisance; abatement.

§ 14‑50.24.  Real property used by criminal street gangs declared a public nuisance; abatement.

(a)        Public Nuisance.  Any real property that is erected, established, maintained, owned, leased, or used by any criminal street gang for the purpose of conducting criminal street gang activity shall constitute a public nuisance and may be abated as provided by Article 1 of Chapter 19 of the General Statutes.

(b)        Innocent Activities.  The provisions of this section shall not apply to real property used for criminal street gang activity where the owner or person who has legal possession of the real property does not have actual knowledge that the real property is being used for criminal street gang activity.  (2008‑214, s. 3.)



§ 14-50.25. Reports of disposition; criminal street gang activity.

§ 14‑50.25.  Reports of disposition; criminal street gang activity.

When a defendant is found guilty of a criminal offense, other than an offense under G.S. 14‑50.16 through G.S. 14‑50.20, the presiding judge shall determine whether the offense involved criminal street gang activity. If the judge so determines, then the judge shall indicate on the form reflecting the judgment that the offense involved criminal street gang activity. The clerk of court shall ensure that the official record of the defendant's conviction includes a notation of the court's determination.  (2008‑214, s. 3.)



§ 14-50.26. Matters proved in criminal trial court.

§ 14‑50.26.  Matters proved in criminal trial court.

A conviction of an offense defined as criminal gang activity shall preclude the defendant from contesting any factual matters determined in the criminal proceeding in any subsequent civil action or proceeding based on the same conduct.  (2008‑214, s. 3.)



§ 14-50.27. Local ordinances not preempted by State law.

§ 14‑50.27.  Local ordinances not preempted by State law.

Nothing in this Article shall prevent a local governing body from adopting and enforcing ordinances relating to gangs and gang violence that are consistent with this Article. Where local laws duplicate or supplement the provisions of this Article, this Article shall be construed as providing alternative remedies and not as preempting the field.  (2008‑214, s. 3.)



§ 14-50.27A. Dissemination of criminal intelligence information.

§ 14‑50.27A.  Dissemination of criminal intelligence information.

A law enforcement agency may disseminate an assessment of criminal intelligence information to the principal of a school when necessary to avoid imminent danger to the life of a student or employee of the school or to the public school property pursuant to 28 C.F.R. § 23.20. The notification may be made in person or by telephone. As used in this subsection, the term "school" means any public or private school in the State under Chapter 115C of the General Statutes.  (2009‑93, s. 1.)



§ 14-50.28. Applicability to juveniles under the age of 16.

§ 14‑50.28.  Applicability to juveniles under the age of 16.

Except as provided in G.S. 14‑50.22, 14‑50.29, and 14‑50.30, the provisions of this Article shall not apply to juveniles under the age of 16.  (2008‑214, s. 3.)



§ 14-50.29. Conditional discharge for first offenders under the age of 18.

§ 14‑50.29.  Conditional discharge for first offenders under the age of 18.

(a)        Whenever any person who has not previously been convicted of any felony or misdemeanor other than a traffic violation under the laws of the United States or the laws of this State or any other state, pleads guilty to or is guilty of (i) a Class H felony under this Article or (ii) an enhanced offense under G.S. 14‑50.22, and the offense was committed before the person attained the age of 18 years, the court may, without entering a judgment of guilt and with the consent of the defendant, defer further proceedings and place the defendant on probation upon such reasonable terms and conditions as the court may require.

(b)        If the court, in its discretion, defers proceedings pursuant to this section, it shall place the defendant on supervised probation for not less than one year, in addition to any other conditions. Prior to taking any action to discharge and dismiss under this section, the court shall make a finding that the defendant has no previous criminal convictions. Upon fulfillment of the terms and conditions of the probation provided for in this section, the court shall discharge the defendant and dismiss the proceedings against the defendant.

(c)        Discharge and dismissal under this section shall be without court adjudication of guilt and shall not be deemed a conviction for purposes of this section or for purposes of disqualifications or disabilities imposed by law upon conviction of a crime. Discharge and dismissal under this section may occur only once with respect to any person. Disposition of a case to determine discharge and dismissal under this section at the district court division of the General Court of Justice shall be final for the purpose of appeal. Upon violation of a term or condition of the probation provided for in this section, the court may enter an adjudication of guilt and proceed as otherwise provided.

(d)        Upon discharge and dismissal pursuant to this section, the person may apply for an order to expunge the complete record of the proceedings resulting in the dismissal and discharge, pursuant to the procedures and requirements set forth in G.S. 15A‑145.1.

(e)        (Effective until October 1, 2010) The clerk of superior court in each county in North Carolina shall, as soon as practicable after each term of court in his county, file with the Administrative Office of the Courts the names of those persons granted a discharge under the provisions of this section, and the Administrative Office of the Courts shall maintain a confidential file containing the names of persons granted conditional discharges. The information contained in such file shall be disclosed only to judges of the General Court of Justice of North Carolina for the purpose of ascertaining whether any person charged with an offense has been previously granted a discharge.

(e)        (Effective October 1, 2010) The clerk shall notify State and local agencies of the court's order as provided in G.S. 15A‑150.  (2008‑214, s. 3; 2009‑510, s. 2; 2009‑577, s. 4.)



§ 14-50.30. (See Editor's Note) Expunction of records.

§ 14‑50.30.  (See Editor's Note) Expunction of records.

Any person who has not previously been convicted of any felony or misdemeanor other than a traffic violation under the laws of the United States or the laws of this State or any other state, may, if the offense was committed before the person attained the age of 18 years, be eligible to apply for expunction of certain offenses under this Article pursuant to G.S. 15A‑145.1.  (2008‑214, s. 3; 2009‑510, s. 3; 2009‑577, s. 5.)



§ 14-51. First and second degree burglary.

SUBCHAPTER IV. OFFENSES AGAINST THE  HABITATION AND OTHER  BUILDINGS.

Article 14.

Burglary and Other Housebreakings.

§ 14‑51.  First and second degree burglary.

There shall be two degrees in the crime of burglary as defined at the common law. If the crime be committed in a dwelling house, or in a room used as a sleeping apartment in any building, and any person is in the actual occupation of any part of said dwelling house or sleeping apartment at the time of the commission of such crime, it shall be burglary in the first degree. If such crime be committed in a dwelling house or sleeping apartment not actually occupied by anyone at the time of the commission of the crime, or if it be committed in any house within the curtilage of a dwelling house or in any building not a dwelling house, but in which is a room used as a sleeping apartment and not actually occupied as such at the time of the commission of the crime, it shall be burglary in the second degree. For the purposes of defining the crime of burglary, larceny shall be deemed a felony without regard to the value of the property in question. (1889, c. 434, s. 1; Rev., s. 3331; C.S., s. 4232; 1969, c. 543, s. 1.)



§ 14-51.1. Use of deadly physical force against an intruder.

§ 14‑51.1.  Use of deadly physical force against an intruder.

(a)        A lawful occupant within a home or other place of residence is justified in using any degree of force that the occupant reasonably believes is necessary, including deadly force, against an intruder to prevent a forcible entry into the home or residence or to terminate the intruder's unlawful entry (i) if the occupant reasonably apprehends that the intruder may kill or inflict serious bodily harm to the occupant or others in the home or residence, or (ii) if the occupant reasonably believes that the intruder intends to commit a felony in the home or residence.

(b)        A lawful occupant within a home or other place of residence does not have a duty to retreat from an intruder in the circumstances described in this section.

(c)        This section is not intended to repeal, expand, or limit any other defense that may exist under the common law. (1993 (Reg. Sess., 1994), c. 673, s. 1.)



§ 14-52. Punishment for burglary.

§ 14‑52.  Punishment for burglary.

Burglary in the first degree shall be punishable as a Class D felony, and burglary in the second degree shall be punishable as a Class G felony. (1870‑1, c. 222; Code, s. 994; 1889, c. 434, s. 2; Rev., s. 3330; C.S., s. 4233; 1941, c. 215, s. 1; 1949, c. 299, s. 2; 1973, c. 1201, s. 3; 1977, c. 871, s. 2; 1979, c. 672; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1151; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-53. Breaking out of dwelling house burglary.

§ 14‑53.  Breaking out of dwelling house burglary.

If any person shall enter the dwelling house of another with intent to commit any felony or larceny therein, or being in such dwelling house, shall commit any felony or larceny therein, and shall, in either case, break out of such dwelling house in the nighttime, such person shall be punished as a Class D felon. (12 Anne, c. 7, s. 3; R.C., c. 34, s. 8; Code, s. 995; Rev., s. 3332; C.S., s. 4234; 1969, c. 543, s. 2; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14.)



§ 14-54. Breaking or entering buildings generally.

§ 14‑54.  Breaking or entering buildings generally.

(a)        Any person who breaks or enters any building with intent to commit any felony or larceny therein shall be punished as a Class H felon.

(b)        Any person who wrongfully breaks or enters any building is guilty of a Class 1 misdemeanor.

(c)        As used in this section, "building" shall be construed to include any dwelling, dwelling house, uninhabited house, building under construction, building within the curtilage of a dwelling house, and any other structure designed to house or secure within it any activity or property. (1874‑5, c. 166; 1879, c. 323; Code, s. 996; Rev., s. 3333; C.S., s. 4235; 1955, c. 1015; 1969, c. 543, s. 3; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 26; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-54.1. Breaking or entering a building that is a place of religious worship.

§ 14‑54.1.  Breaking or entering a building that is a place of religious worship.

(a)        Any person who wrongfully breaks or enters any building that is a place of religious worship with intent to commit any felony or larceny therein is guilty of a Class G felony.

(b)        As used in this section, a "building that is a place of religious worship" shall be construed to include any church, chapel, meetinghouse, synagogue, temple, longhouse, or mosque, or other building that is regularly used, and clearly identifiable, as a place for religious worship. (2005‑235, s. 1.)



§ 14-55. Preparation to commit burglary or other housebreakings.

§ 14‑55.  Preparation to commit burglary or other housebreakings.

If any person shall be found armed with any dangerous or offensive weapon, with the intent to break or enter a dwelling, or other building whatsoever, and to commit any felony or larceny therein; or shall be found having in his possession, without lawful excuse, any picklock, key, bit, or other implement of housebreaking; or shall be found in any such building, with intent to commit any felony or larceny therein, such person shall be punished as a Class I felon. (Code, s. 997; Rev., s. 3334; 1907, c. 822; C.S., s. 4236; 1969, c. 543, s. 4; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1152; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-56. Breaking or entering into or breaking out of railroad cars, motor vehicles, trailers, aircraft, boats, or other watercraft.

§ 14‑56.  Breaking or entering into or breaking out of railroad cars, motor vehicles, trailers, aircraft, boats, or other watercraft.

If any person, with intent to commit any felony or larceny therein, breaks or enters any railroad car, motor vehicle, trailer, aircraft, boat, or other watercraft of any kind, containing any goods, wares, freight, or other thing of value, or, after having committed any felony or larceny therein, breaks out of any railroad car, motor vehicle, trailer, aircraft, boat, or other watercraft of any kind containing any goods, wares, freight, or other thing of value, that person is guilty of a Class I felony. It is prima facie evidence that a person entered in violation of this section if he is found unlawfully in such a railroad car, motor vehicle, trailer, aircraft, boat, or other watercraft. (1907, c. 468; C.S., s. 4237; 1969, c. 543, s. 5; 1979, c. 437; c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 10; 1981, c. 63, s. 1; c. 179, s. 14.)



§ 14-56.1. Breaking into or forcibly opening coin- or currency-operated machines.

§ 14‑56.1.  Breaking into or forcibly opening coin‑ or currency‑operated machines.

Any person who forcibly breaks into, or by the unauthorized use of a key or other instrument opens, any coin‑ or currency‑operated machine with intent to steal any property or moneys therein shall be guilty of a Class 1 misdemeanor, but if such person has previously been convicted of violating this section, such person shall be punished as a Class I felon.  The term "coin‑ or currency‑operated machine" shall mean any coin‑ or currency‑operated vending machine, pay telephone, telephone coin or currency receptacle, or other coin‑ or currency‑activated machine or device.

There shall be posted on the machines referred to in G.S. 14‑56.1 a decal stating that it is a crime to break into vending machines, and that a second offense is a felony.  The absence of such a decal is not a defense to a prosecution for the crime described in this section. (1963, c. 814, s. 1; 1977, c. 723, ss. 1, 3; 1979, c. 760, s. 5; c. 767, s. 1; 1993, c. 539, ss. 27, 1153; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-56.2. Damaging or destroying coin- or currency-operated machines.

§ 14‑56.2.  Damaging or destroying coin‑ or currency‑operated machines.

Any person who shall willfully and maliciously damage or destroy any coin‑ or currency‑operated machine shall be guilty of a Class 1 misdemeanor.  The term "coin‑ or currency‑operated machine" shall be defined as set out in G.S. 14‑56.1. (1963, c. 814, s. 2; 1977, c. 723, s. 2; 1993, c. 539, s. 28; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-56.3. Breaking into paper currency machines.

§ 14‑56.3.  Breaking into paper currency machines.

Any person, who with intent to steal any moneys therein forcibly breaks into any vending or dispensing machine or device which is operated or activated by the use, deposit or insertion of United States paper currency, shall be guilty of a Class 1 misdemeanor, but if such person has previously been convicted of violating this section, such person shall be punished as a Class I felon.

There shall be posted on the machines referred to in this section a decal stating that it is a crime to break into paper currency machines.  The absence of such a decal is not a defense to a prosecution for the crime described in this section. (1977, c. 853, ss. 1, 2; 1979, c. 760, s. 5; c. 767, s. 2; 1993, c. 539, ss. 29, 1154; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-56.4. Preparation to commit breaking or entering into motor vehicles.

§ 14‑56.4.  Preparation to commit breaking or entering into motor vehicles.

(a)        For purposes of this section:

(1)        "Manipulative key" means a key, device or instrument, other than a key that is designed to operate a specific lock, that can be variably positioned and manipulated in a vehicle keyway to operate a lock or cylinder or multiple locks or cylinders, including a wiggle key, jiggle key, or rocket key.

(2)        "Master key" means a key that operates all the keyed locks or cylinders in a similar type or group of locks.

(b)        It is unlawful for any person to possess any motor vehicle master key, manipulative key, or other motor vehicle lock‑picking device or hot wiring device, with the intent to commit any felony, larceny, or unauthorized use of a motor propelled conveyance.

(c)        It is unlawful for a person to willfully buy, sell, or transfer a motor vehicle master key, manipulative key or device, key‑cutting device, lock pick or lock‑picking device, or hot wiring device, designed to open or capable of opening the door or trunk of any motor vehicle or of starting the engine of a motor vehicle for use in any manner prohibited by this section.

(d)        Violation of this section is a Class 1 misdemeanor. A second or subsequent violation of this section is a Class I felony.

(e)        This section shall not apply to any person who is a dealer of new or used motor vehicles, a car rental agent, a locksmith, an employee of a towing service, an employee of an automotive repair business, a person who is lawfully repossessing a vehicle, or a state, county, or municipal law enforcement officer, when that person is acting within the scope of the person's official duties or employment. This section shall not apply to a business which has a key‑cutting device located and used on the premises for the purpose of making replacement keys for the owner or person who is in lawful custody of a vehicle. (2005‑352, s. 1.)



§ 14-57. Burglary with explosives.

§ 14‑57.  Burglary with explosives.

Any person who, with intent to commit any felony or larceny therein, breaks and enters, either by day or by night, any building, whether inhabited or not, and opens or attempts to open any vault, safe, or other secure place by use of nitroglycerine, dynamite, gunpowder, or any other explosive, or acetylene torch, shall be deemed guilty of burglary with explosives.  Any person convicted under this section shall be punished as a Class D felon. (1921, c. 5; C.S., s. 4237(a); 1969, c. 543, s. 6; 1979, c. 760, s. 5; 1993, c. 539, s. 1155; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-58. Punishment for arson.

Article 15.

Arson and Other Burnings.

§ 14‑58.  Punishment for arson.

There shall be two degrees of arson as defined at the common law.  If the dwelling burned was occupied at the time of the burning, the offense is arson in the first degree and is punishable as a Class D felony.  If the dwelling burned was unoccupied at the time of the burning, the offense is arson in the second degree and is punishable as a Class G felony. (R.C., c. 34, s. 2; 1870‑1, c. 222; Code, s. 985; Rev., s. 3335; C.S., s. 4238; 1941, c. 215, s. 2; 1949, c. 299, s. 3; 1973, c. 1201, s. 4; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1156; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-58.1. Definition of "house" and "building."

§ 14‑58.1.  Definition of "house" and "building."

As used in this Article, the terms "house" and "building" shall be defined to include mobile and manufactured‑type housing and recreational trailers. (1973, c. 1374.)



§ 14-58.2. Burning of mobile home, manufactured-type house or recreational trailer home.

§ 14‑58.2.  Burning of mobile home, manufactured‑type house or recreational trailer home.

If any person shall willfully and maliciously burn any mobile home or manufactured‑type house or recreational trailer home which is the dwelling house of another and which is occupied at the time of the burning, the same shall constitute the crime of arson in the first degree. (1973, c. 1374; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14.)



§ 14-59. Burning of certain public buildings.

§ 14‑59.  Burning of certain public buildings.

If any person shall wantonly and willfully set fire to or burn or cause to be burned or aid, counsel or procure the burning of, the State Capitol, the Legislative Building, the Justice Building or any building owned or occupied by the State or any of its agencies, institutions or subdivisions or by any county, incorporated city or town or other governmental or quasi‑governmental entity, he shall be punished as a Class F felon. (1830, c. 41, s. 1; R.C., c. 34, s. 7; 1868‑9, c. 167, s. 5; Code, s. 985, subsec. 3; Rev., s. 3344; C.S., s. 4239; 1965, c. 14; 1971, c. 816, s. 1; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s.1, c. 179, s. 14; 1993, c. 539, s. 1157; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-60. Burning of schoolhouses or buildings of educational institutions.

§ 14‑60.  Burning of schoolhouses or buildings of educational institutions.

If any person shall wantonly and willfully set fire to or burn or cause to be burned or aid, counsel or procure the burning of, any schoolhouse or building owned, leased or used by any public or private school, college or educational institution, he shall be punished as a Class F felon. (1901, c. 4, s. 28; Rev., s. 3345; 1919, c. 70; C.S., s. 4240; 1965, c. 870; 1971, c. 816, s. 2; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1158; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-61. Burning of certain bridges and buildings.

§ 14‑61.  Burning of certain bridges and buildings.

If any person shall wantonly and willfully set fire to or burn or cause to be burned, or aid, counsel or procure the burning of, any public bridge, or private toll bridge, or the bridge of any incorporated company, or any fire‑engine house or rescue‑squad building, or any house belonging to an incorporated company or unincorporated association and used in the business of such company or association, he shall be punished as a Class F felon. (1825, c. 1278, P.R.; R.C., c. 34, s. 30; Code, s. 985, subsec. 4; Rev., s. 3337; C.S., s. 4241; 1971, c. 816, s. 3; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1159; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-62. Burning of certain buildings.

§ 14‑62.  Burning of certain buildings.

If any person shall wantonly and willfully set fire to or burn or cause to be burned, or aid, counsel or procure the burning of, any uninhabited house, or any stable, coach house, outhouse, warehouse, office, shop, mill, barn or granary, or any building, structure or erection used or intended to be used in carrying on any trade or manufacture, or any branch thereof, whether the same or any of them respectively shall then be in the possession of the offender, or in the possession of any other person, he shall be punished as a Class F felon. (1874‑5, c. 228; Code, s. 985, subsec. 6; 1885, c. 66; 1903, c. 665, s. 2; Rev., s. 3338; C.S., s. 4242; 1927, c. 11, s. 1; 1953, c. 815; 1959, c. 1298, s. 1; 1971, c. 816, s. 4; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14; 1993, c. 539, s. 1160; 1994, Ex. Sess., c. 24, s. 14(c); 1995 (Reg. Sess., 1996), c. 751, s. 2.)



§ 14-62.1. Burning of building or structure in process of construction.

§ 14‑62.1.  Burning of building or structure in process of construction.

If any person shall wantonly and willfully set fire to or burn or cause to be burned, or aid, counsel or procure the burning of, any building or structure in the process of construction for use or intended to be used as a dwelling house or in carrying on any trade or manufacture, or otherwise, whether the same or any of them respectively shall then be in the possession of the offender, or in the possession of any other person, he shall be punished as a Class H felon. (1957, c. 792; 1971, c. 816, s. 5; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47, 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1161; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-62.2. Burning of churches and certain other religious buildings.

§ 14‑62.2.  Burning of churches and certain other religious buildings.

If any person shall wantonly and willfully set fire to or burn or cause to be burned, or aid, counsel or procure the burning of any church, chapel, or meetinghouse, the person shall be punished as a Class E felon. (1995 (Reg. Sess., 1996), c. 751, s. 3.)



§ 14-63. Burning of boats and barges.

§ 14‑63.  Burning of boats and barges.

If any person shall wantonly and willfully set fire to or burn or cause to be burned or aid, counsel or procure the burning of, any boat, barge, ferry or float, without the consent of the owner thereof, he shall be punished as a Class H felon. In the event the consent of the owner is given for an unlawful or fraudulent purpose, however, the penalty provisions of this section shall remain in full force and effect. (1909, c. 854; C.S., s. 4243; 1971, c. 816, s. 6; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14.)



§ 14-64. Burning of ginhouses and tobacco houses.

§ 14‑64.  Burning of ginhouses and tobacco houses.

If any person shall wantonly and willfully set fire to or burn or cause to be burned, or aid, counsel or procure the burning of, any ginhouse or tobacco house, or any part thereof, he shall be punished as a Class H felon. (1863, c. 17; 1868‑9, c. 167, s. 5; Code, s. 985, subsec. 2; 1903, c. 665, s. 1; Rev., s. 3341; C.S., s. 4244; 1971, c. 816, s. 7; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14.)



§ 14-65. Fraudulently setting fire to dwelling houses.

§ 14‑65.  Fraudulently setting fire to dwelling houses.

If any person, being the occupant of any building used as a dwelling house, whether such person be the owner thereof or not, or, being the owner of any building designed or intended as a dwelling house, shall wantonly and willfully or for a fraudulent purpose set fire to or burn or cause to be burned, or aid, counsel or procure the burning of such building, he shall be punished as a Class H felon. (Code, s. 985; 1903, c. 665, s. 3; Rev., s. 3340; 1909, c. 862; C.S.,  s. 4245; 1927, c. 11, s. 2; 1971, c. 816, s. 8; 1979, c. 760, s. 5; 1979 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14.)



§ 14-66. Burning of personal property.

§ 14‑66.  Burning of personal property.

If any person shall wantonly and willfully set fire to or burn, or cause to be burned, or aid, counsel or procure the burning of, any goods, wares, merchandise or other chattels or personal property of any kind, whether or not the same shall at the time be insured by any person or corporation against loss or damage by fire, with intent to injure or prejudice the insurer, the creditor or the person owning the property, or any other person, whether the property  is that of such person or another, he shall be punished as a Class H felon. (1921, c. 119; C.S., s. 4245(a); 1971, c. 816, s. 9; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14.)



§ 14-67: Repealed by Session Laws 1993, c. 539, s. 1358.2.

§ 14‑67:  Repealed by Session Laws 1993, c.  539, s. 1358.2.



§ 14-67.1. Burning other buildings.

§ 14‑67.1.  Burning other buildings.

If any person shall wantonly and willfully set fire to or burn or cause to be burned or aid, counsel or procure the burning of any building or other structure of any type not otherwise covered by the provisions of this Article, he shall be punished as a Class H felon. (1971, c. 816, s. 11; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1192.1; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-68. Failure of owner of property to comply with orders of public authorities.

§ 14‑68.  Failure of owner of property to comply with orders of public authorities.

If the owner or occupant of any building or premises shall fail to comply with the duly authorized orders of the chief of the fire department, or of the Commissioner of Insurance, or of any municipal or county inspector of buildings or of particular features, facilities, or installations of buildings, he shall be guilty of a Class 3 misdemeanor, and punished only by a fine of not less than ten ($10.00) nor more than fifty dollars ($50.00) for each day's neglect, failure, or refusal to obey such orders. (1899, c. 58, s. 4; Rev., s. 3343; C.S., s. 4247; 1969, c. 1063, s. 1; 1993, c. 539, s. 30; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-69. Failure of officers to investigate incendiary fires.

§ 14‑69.  Failure of officers to investigate incendiary fires.

If any town or city officer shall fail, neglect or refuse to comply with any of the requirements of the law in regard to the investigation of incendiary fires, he shall be guilty of a Class 3 misdemeanor and shall only be punished by a fine not less than twenty‑five ($25.00) nor more than two hundred dollars ($200.00). (1899, c. 58, s. 5; Rev., s. 3342; C.S., s. 4248; 1993, c. 539, s. 31; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-69.1. Making a false report concerning destructive device.

§ 14‑69.1.  Making a false report concerning destructive device.

(a)        Except as provided in subsection (c) of this section, any person who, by any means of communication to any person or group of persons, makes a report, knowing or having reason to know the report is false, that there is located in or in sufficient proximity to cause damage to any building, house or other structure whatsoever or any vehicle, aircraft, vessel or boat any device designed to destroy or damage the building, house or structure or vehicle, aircraft, vessel or boat by explosion, blasting or burning, is guilty of a Class H felony.

(b)        Repealed by S.L. 1997‑443, s. 19.25(cc).

(c)        Any person who, by any means of communication to any person or groups of persons, makes a report, knowing or having reason to know the report is false, that there is located in or in sufficient proximity to cause damage to any public building any device designed to destroy or damage the public building by explosion, blasting, or burning, is guilty of a Class H felony. Any person who receives a second conviction for a violation of this subsection within five years of the first conviction for violation of this subsection is guilty of a Class G felony. For purposes of this subsection, "public building" means educational property as defined in G.S. 14‑269.2(a)(1), a hospital as defined in G.S. 131E‑76(3), a building housing only State, federal, or local government offices, or the offices of State, federal, or local government located in a building that is not exclusively occupied by the State, federal, or local government.

(d)        The court may order a person convicted under this section to pay restitution, including costs and consequential damages resulting from the disruption of the normal activity that would have otherwise occurred on the premises but for the false report, pursuant to Article 81C of Chapter 15A of the General Statutes.

(e)        For purposes of this section, the term "report" shall include making accessible to another person by computer. (1959, c. 555, s. 1; 1991, c. 648, s. 1; 1993, c. 539, ss. 32, 116; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑443, s. 19.25(cc); 1999‑257, s. 1; 2005‑311, s. 1.)



§ 14-69.2. Perpetrating hoax by use of false bomb or other device.

§ 14‑69.2.  Perpetrating hoax by use of false bomb or other device.

(a)        Except as provided in subsection (c) of this section, any person who, with intent to perpetrate a hoax, conceals, places, or displays any device, machine, instrument or artifact, so as to cause any person reasonably to believe the same to be a bomb or other device capable of causing injury to persons or property is guilty of a Class H felony.

(b)        Repealed by S.L. 1997‑443, s. 19.25(dd).

(c)        Any person who, with intent to perpetrate a hoax, conceals, places, or displays in or at a public building any device, machine, instrument, or artifact, so as to cause any person reasonably to believe the same to be a bomb or other device capable of causing injury to persons or property is guilty of a Class H felony. Any person who receives a second conviction for a violation of this subsection within five years of the first conviction for violation of this subsection is guilty of a Class G felony. For purposes of this subsection "public building" means educational property as defined in G.S. 14‑269.2(a)(1), a hospital as defined in G.S. 131E‑76(3), a building housing only State, federal, or local government offices, or the offices of State, federal, or local government located in a building that is not exclusively occupied by the State, federal, or local government.

(d)        The court may order a person convicted under this section to pay restitution, including costs and consequential damages resulting from the disruption of the normal activity that would have otherwise occurred on the premises but for the hoax, pursuant to Article 81C of Chapter 15A of the General Statutes. (1959, c. 555, s. 1; 1991, c. 648, s. 2; 1993, c. 539, s. 33; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑443, s. 19.25(dd); 1999‑257, s. 2.)



§ 14-69.3. Arson or other unlawful burning that results in serious injury to a firefighter or emergency medical technician.

§ 14‑69.3.  Arson or other unlawful burning that results in serious injury to a firefighter or emergency medical technician.

A person is guilty of a Class E felony if the person commits a felony under Article 15 of Chapter 14 of the General Statutes and a firefighter or emergency medical technician suffers serious bodily injury while discharging or attempting to discharge the firefighter's or emergency medical technician's duties on the property, or proximate to the property, that is the subject of the firefighter's or emergency medical technician's discharge or attempt to discharge his or her respective duties. As used in this section, the term "emergency medical technician" includes an emergency medical technician, an emergency medical technician‑intermediate, and an emergency medical technician‑paramedic, as those terms are defined in G.S. 131E‑155. (2003‑392, s. 3(a).)



§ 14-70. Distinctions between grand and petit larceny abolished; punishment; accessories to larceny.

SUBCHAPTER V. OFFENSES AGAINST PROPERTY.

Article 16.

Larceny.

§ 14‑70.  Distinctions between grand and petit larceny abolished; punishment; accessories to larceny.

All distinctions between petit and grand larceny are abolished. Unless otherwise provided by statute, larceny is a Class H felony and is subject to the same rules of criminal procedure and principles of law as to accessories before and after the fact as other felonies. (R.C., c. 34, s. 26; Code, s. 1075; Rev., s. 3500; C.S., s. 4249; 1969, c. 522, s. 1; 1993, c. 539, s. 1163; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-71. Receiving stolen goods; receiving or possessing goods represented as stolen.

§ 14‑71.  Receiving stolen goods; receiving or possessing goods represented as stolen.

(a)        If any person shall receive any chattel, property, money, valuable security or other thing whatsoever, the stealing or taking whereof amounts to larceny or a felony, either at common law or by virtue of any statute made or hereafter to be made, such person knowing or having reasonable grounds to believe the same to have been feloniously stolen or taken, he shall be guilty of a Class H felony, and may be indicted and convicted, whether the felon stealing and taking such chattels, property, money, valuable security or other thing, shall or shall not have been previously convicted, or shall or shall not be amenable to justice; and any such receiver may be dealt with, indicted, tried and punished in any county in which he shall have, or shall have had, any such property in his possession or in any county in which the thief may be tried, in the same manner as such receiver may be dealt with, indicted, tried and punished in the county where he actually received such chattel, money, security, or other thing; and such receiver shall be punished as one convicted of larceny.

(b)        If a person knowingly receives or possesses property in the custody of a law enforcement agency that was explicitly represented to the person by an agent of the law enforcement agency or a person authorized to act on behalf of a law enforcement agency as stolen, the person is guilty of a Class H felony and may be indicted, tried, and punished in any county in which the person received or possessed the property.  (1797, c. 485, s. 2; R.C., c. 34, s. 56; Code, s. 1074; Rev., s. 3507; C.S., s. 4250; 1949, c. 145, s. 1; 1975, c. 163, s. 1; 1993, c. 539, s. 1164; 1994, Ex. Sess., c. 24, s. 14(c); 2007‑373, s. 1; 2008‑187, s. 34(a).)



§ 14-71.1. Possessing stolen goods.

§ 14‑71.1.  Possessing stolen goods.

If any person shall possess any chattel, property, money, valuable security or other thing whatsoever, the stealing or taking whereof amounts to larceny or a felony, either at common law or by virtue of any statute made or hereafter to be made, such person knowing or having reasonable grounds to believe the same to have been feloniously stolen or taken, he shall be guilty of a Class H felony, and may be indicted and convicted, whether the felon stealing and taking such chattels, property, money, valuable security or other thing shall or shall not have been previously convicted, or shall or shall not be amenable to justice; and any such possessor may be dealt with, indicted, tried and punished in any county in which he shall have, or shall have had, any such property in his possession or in any county in which the thief may be tried, in the same manner as such possessor may be dealt with, indicted, tried and punished in the county where he actually possessed such chattel, money, security, or other thing; and such possessor shall be punished as one convicted of larceny. (1977, c. 978, s. 1; 1993, c. 539, s. 1165; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-72. Larceny of property; receiving stolen goods or possessing stolen goods.

§ 14‑72.  Larceny of property; receiving stolen goods or possessing stolen goods.

(a)        Larceny of goods of the value of more than one thousand dollars ($1,000) is a Class H felony. The receiving or possessing of stolen goods of the value of more than one thousand dollars ($1,000) while knowing or having reasonable grounds to believe that the goods are stolen is a Class H felony. Larceny as provided in subsection (b) of this section is a Class H felony. Receiving or possession of stolen goods as provided in subsection (c) of this section is a Class H felony. Except as provided in subsections (b) and (c) of this section, larceny of property, or the receiving or possession of stolen goods knowing or having reasonable grounds to believe them to be stolen, where the value of the property or goods is not more than one thousand dollars ($1,000), is a Class 1 misdemeanor. In all cases of doubt, the jury shall, in the verdict, fix the value of the property stolen.

(b)        The crime of larceny is a felony, without regard to the value of the property in question, if the larceny is any of the following:

(1)        From the person.

(2)        Committed pursuant to a violation of G.S. 14‑51, 14‑53, 14‑54, 14‑54.1, or 14‑57.

(3)        Of any explosive or incendiary device or substance. As used in this section, the phrase "explosive or incendiary device or substance" shall include any explosive or incendiary grenade or bomb; any dynamite, blasting powder, nitroglycerin, TNT, or other high explosive; or any device, ingredient for such device, or type or quantity of substance primarily useful for large‑scale destruction of property by explosive or incendiary action or lethal injury to persons by explosive or incendiary action. This definition shall not include fireworks; or any form, type, or quantity of gasoline, butane gas, natural gas, or any other substance having explosive or incendiary properties but serving a legitimate nondestructive or nonlethal use in the form, type, or quantity stolen.

(4)        Of any firearm. As used in this section, the term "firearm" shall include any instrument used in the propulsion of a shot, shell or bullet by the action of gunpowder or any other explosive substance within it. A "firearm," which at the time of theft is not capable of being fired, shall be included within this definition if it can be made to work. This definition shall not include air rifles or air pistols.

(5)        Of any record or paper in the custody of the North Carolina State Archives as defined by G.S. 121‑2(7) and G.S. 121‑2(8).

(c)        The crime of possessing stolen goods knowing or having reasonable grounds to believe them to be stolen in the circumstances described in subsection (b) is a felony or the crime of receiving stolen goods knowing or having reasonable grounds to believe them to be stolen in the circumstances described in subsection (b) is a felony, without regard to the value of the property in question.

(d)        Where the larceny or receiving or possession of stolen goods as described in subsection (a) of this section involves the merchandise of any store, a merchant, a merchant's agent, a merchant's employee, or a peace officer who detains or causes the arrest of any person shall not be held civilly liable for detention, malicious prosecution, false imprisonment, or false arrest of the person detained or arrested, when such detention is upon the premises of the store or in a reasonable proximity thereto, is in a reasonable manner for a reasonable length of time, and, if in detaining or in causing the arrest of such person, the merchant, the merchant's agent, the merchant's employee, or the peace officer had, at the time of the detention or arrest, probable cause to believe that the person committed an offense under subsection (a) of this section. If the person being detained by the merchant, the merchant's agent, or the merchant's employee, is a minor under the age of 18 years, the merchant, the merchant's agent, or the merchant's employee, shall call or notify, or make a reasonable effort to call or notify the parent or guardian of the minor, during the period of detention. A merchant, a merchant's agent, or a merchant's employee, who makes a reasonable effort to call or notify the parent or guardian of the minor shall not be held civilly liable for failing to notify the parent or guardian of the minor. (1895, c. 285; Rev., s. 3506; 1913, c. 118, s. 1; C.S., s. 4251; 1941, c. 178, s. 1; 1949, c. 145, s. 2; 1959, c. 1285; 1961, c. 39, s. 1; 1965, c. 621, s. 5; 1969, c. 522, s. 2; 1973, c. 238, ss. 1, 2; 1975, c. 163, s. 2; c. 696, s. 4; 1977, c. 978, ss. 2, 3; 1979, c. 408, s. 1; c. 760, s. 5; 1979, 2nd Sess., c. 1316, ss. 11, 47; 1981, c. 63, s. 1; c. 179, s. 14; 1991, c. 523, s. 2; 1993, c. 539, s. 34; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 185, s. 2; 2006‑259, s. 4(a).)



§ 14-72.1. Concealment of merchandise in mercantile establishments.

§ 14‑72.1.  Concealment of merchandise in mercantile establishments.

(a)        Whoever, without authority, willfully conceals the goods or merchandise of any store, not theretofore purchased by such person, while still upon the premises of such store, shall be guilty of a misdemeanor and, upon conviction, shall be punished as provided in subsection (e). Such goods or merchandise found concealed upon or about the person and which have not theretofore been purchased by such person shall be prima facie evidence of a willful concealment.

(b)        Repealed by Session Laws 1985 (Regular Session, 1986), c. 841, s. 2.

(c)        A merchant, or the merchant's agent or employee, or a peace officer who detains or causes the arrest of any person shall not be held civilly liable for detention, malicious prosecution, false imprisonment, or false arrest of the person detained or arrested, where such detention is upon the premises of the store or in a reasonable proximity thereto, is in a reasonable manner for a reasonable length of time, and, if in detaining or in causing the arrest of such person, the merchant, or the merchant's agent or employee, or the peace officer had at the time of the detention or arrest probable cause to believe that the person committed the offense created by this section. If the person being detained by the merchant, or the merchant's agent or employee, is a minor under the age of 18 years, the merchant or the merchant's agent or employee, shall call or notify, or make a reasonable effort to call or notify the parent or guardian of the minor, during the period of detention. A merchant, or the merchant's agent or employee, who makes a reasonable effort to call or notify the parent or guardian of the minor shall not be held civilly liable for failing to notify the parent or guardian of the minor.

(d)        Whoever, without authority, willfully transfers any price tag from goods or merchandise to other goods or merchandise having a higher selling price or marks said goods at a lower price or substitutes or superimposes thereon a false price tag and then presents said goods or merchandise for purchase shall be guilty of a misdemeanor and, upon conviction, shall be punished as provided in subsection (e).

Nothing herein shall be construed to provide that the mere possession of goods or the production by shoppers of improperly priced merchandise for checkout shall constitute prima facie evidence of guilt.

(d1)      Notwithstanding subsection (e) of this section, any person who violates subsection (a) of this section by using a lead‑lined or aluminum‑lined bag, a lead‑lined or aluminum‑lined article of clothing, or a similar device to prevent the activation of any antishoplifting or inventory control device is guilty of a Class H felony.

(e)        Punishment.  For a first conviction under subsection (a) or (d), or for a subsequent conviction for which the punishment is not specified by this subsection, the defendant shall be guilty of a Class 3 misdemeanor. The term of imprisonment may be suspended only on condition that the defendant perform community service for a term of at least 24 hours. For a second offense committed within three years after the date the defendant was convicted of an offense under this section, the defendant shall be guilty of a Class 2 misdemeanor. The term of imprisonment may be suspended only on condition that the defendant be imprisoned for a term of at least 72 hours as a condition of special probation, perform community service for a term of at least 72 hours, or both. For a third or subsequent offense committed within five years after the date the defendant was convicted of two other offenses under this section, the defendant shall be guilty of a Class 1 misdemeanor. The term of imprisonment may be suspended only if a condition of special probation is imposed to require the defendant to serve a term of imprisonment of at least 11 days. However, if the sentencing judge finds that the defendant is unable, by reason of mental or physical infirmity, to perform the service required under this section, and the reasons for such findings are set forth in the judgment, the judge may pronounce such other sentence as the judge finds appropriate.

(f)         Repealed by Session Laws 2009‑372, s. 12, effective December 1, 2009, and applicable to offenses committed on or after that date.

(g)        Limitations.  For active terms of imprisonment imposed under this section:

(1)        The judge may not give credit to the defendant for the first 24 hours of time spent in incarceration pending trial;

(2)        The defendant must serve the mandatory minimum period of imprisonment and good or gain time credit may not be used to reduce that mandatory minimum period; and

(3)        The defendant may not be released or paroled unless he is otherwise eligible and has served the mandatory minimum period of imprisonment.  (1957, c. 301; 1971, c. 238; 1973, c. 457, ss. 1, 2; 1985 (Reg. Sess., 1986), c. 841, ss. 1‑3; 1987, c. 660; 1993, c. 539, s. 35; 1994, Ex. Sess., c. 24, s. 14(c); c. 28, s. 1; 1995, c. 185, s. 3; c. 509, s. 9; 1997‑80, s. 1; 1997‑443, s. 19.25(ff); 2009‑372, s. 12.)



§ 14-72.2. Unauthorized use of a motor-propelled conveyance.

§ 14‑72.2.  Unauthorized use of a motor‑propelled conveyance.

(a)        A person is guilty of an offense under this section if, without the express or implied consent of the owner or person in lawful possession, he takes or operates an aircraft, motorboat, motor vehicle, or other motor‑propelled conveyance of another.

(b)        Unauthorized use of an aircraft is a Class H felony. All other unauthorized use of a motor‑propelled conveyance is a Class 1 misdemeanor.

(c)        Unauthorized use of a motor‑propelled conveyance shall be a lesser‑included offense of unauthorized use of an aircraft.

(d)        As used in this section, "owner" means any person with a property interest in the motor‑propelled conveyance. (1973, c. 1330, s. 38; 1977, c. 919; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, ss. 36, 1166; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-72.3. Removal of shopping cart from shopping premises.

§ 14‑72.3.  Removal of shopping cart from shopping premises.

(a)        As used in this section:

(1)        "Shopping cart" means the type of push cart commonly provided by grocery stores, drugstores, and other retail stores for customers to transport commodities within the store and from the store to their motor vehicles outside the store.

(2)        "Premises" includes the motor vehicle parking area set aside for customers of the store.

(b)        It is unlawful for any person to remove a shopping cart from the premises of a store without the consent, given at the time of the removal, of the store owner, manager, agent or employee.

(c)        Violation of this section is a Class 3 misdemeanor. (1983, c. 705, s. 1; 1994, Ex. Sess., c. 14, s. 3.1.)



§ 14-72.4. Unauthorized taking or sale of labeled dairy milk cases or milk crates bearing the name or label of owner.

§ 14‑72.4.  Unauthorized taking or sale of labeled dairy milk cases or milk crates bearing the name or label of owner.

(a)        A person is guilty of the unauthorized taking or sale of a dairy milk case or milk crate on or after January 1, 1990, if he:

(1)        Takes, buys, sells or disposes of any dairy milk case or milk crate, bearing the name or label of the owner, without the express or implied consent of the owner or his designated agent; or

(2)        Refuses upon demand of the owner or his designated agent to return to the owner or his designated agent any dairy milk case or milk crate, bearing the name or label of the owner; or

(3)        Defaces, obliterates, erases, covers up, or otherwise removes or conceals any name, label, registered trademark, insignia, or other business identification of an owner of a dairy milk case or milk crate, for the purpose of destroying or removing from the milk case or milk crate evidence of its ownership.

(b)        For purposes of this section dairy milk cases or milk crates shall be deemed to bear a name or label of an owner when there is imprinted or attached on the case or crate a name, insignia, mark, business identification or label showing ownership or sufficient information to ascertain ownership.  For purposes of this section, the term "dairy case" shall be defined as a wire or plastic container which holds 16 quarts or more of beverage and is used by distributors or retailers, or their agents, as a means to transport, store, or carry dairy products.

(c)        A violation of this section is a Class 2 misdemeanor.

(d)        Nothing in this section shall preclude the prosecution of any misdemeanor or felony offense that is applicable under any other statute or common law. (1989, c. 303; 1994, Ex. Sess., c. 14, s. 3.2.)



§ 14-72.5. Larceny of motor fuel.

§ 14‑72.5.  Larceny of motor fuel.

(a)        If any person shall take and carry away motor fuel valued at less than one thousand dollars ($1,000) from an establishment where motor fuel is offered for retail sale with the intent to steal the motor fuel, that person shall be guilty of a Class 1 misdemeanor.

(b)        The term "motor fuel" as used in this section shall have the same meaning as found in G.S. 105‑449.60(20).

(c)        Conviction Report Sent to Division of Motor Vehicles.  The court shall report final convictions of violations of this section to the Division of Motor Vehicles. The Division of Motor Vehicles shall revoke a person's drivers license for a second or subsequent conviction under this section in accordance with G.S. 20‑17(a)(16). (2001‑352, s. 1.)



§ 14-72.6. Felonious larceny, possession, or receiving of stolen goods from a permitted construction site.

§ 14‑72.6.  Felonious larceny, possession, or receiving of stolen goods from a permitted construction site.

(a)        A person is guilty of a Class I felony if he commits any of the following offenses, where the goods are valued in excess of three hundred dollars ($300.00) but less than one thousand dollars ($1,000):

(1)        Larceny of goods from a permitted construction site.

(2)        Possessing or receiving of stolen goods, with actual knowledge or having reasonable grounds to believe that the goods were stolen from a permitted construction site.

(b)        As used in this section, a "permitted construction site" is a site where a permit, license, or other authorization has been issued by the State or a local governmental entity for the placement of new construction or improvements to real property. (2005‑208, s. 1.)



§ 14-72.7. Chop shop activity.

§ 14‑72.7.  Chop shop activity.

(a)        A person is guilty of a Class H felony if that person knowingly engages in any of the following activities, without regard to the value of the property in question:

(1)        Altering, destroying, disassembling, dismantling, reassembling, or storing any motor vehicle or motor vehicle part the person knows to be illegally obtained by theft, fraud, or other illegal means.

(2)        Permitting a place to be used for any activity prohibited by this section, where the person either owns or has legal possession of the place, and knows that the place is being used for any activity prohibited by this section.

(3)        Purchasing, disposing of, selling, transferring, receiving, or possessing a motor vehicle or motor vehicle part with the knowledge that the vehicle identification number of the motor vehicle, or vehicle part identification number of the vehicle part, has been altered, counterfeited, defaced, destroyed, disguised, falsified, forged, obliterated, or removed.

(4)        Purchasing, disposing of, selling, transferring, receiving, or possessing a motor vehicle or motor vehicle part to or from a person engaged in any activity prohibited by this section, knowing that the person is engaging in that activity.

(b)        Innocent Activities.  The provisions of this section shall not apply to either of the following:

(1)        Purchasing, disposing of, selling, transferring, receiving, possessing, crushing, or compacting a motor vehicle or motor vehicle part in good faith and without knowledge of previous illegal activity in regard to that vehicle or part, as long as the person engaging in the activity does not remove a vehicle identification number or vehicle part identification number before or during the activity.

(2)        Purchasing, disposing of, selling, transferring, receiving, possessing, crushing, or compacting a motor vehicle or motor vehicle part after law enforcement proceedings are completed or as a part of law enforcement proceedings, as long as the activity is not in conflict with law enforcement proceedings.

(c)        Civil Penalty.  Any court with jurisdiction of a criminal prosecution under this section may also assess a civil penalty. The clear proceeds of the civil penalties shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. The civil penalty shall not exceed three times the assets obtained by the defendant as a result of violations of this section.

(d)        Private Actions.  Any person aggrieved by a violation of this section may, in a civil action in any court of competent jurisdiction, obtain appropriate relief, including preliminary and other equitable or declaratory relief, compensatory and punitive damages, reasonable investigation expenses, costs of suit, and any attorneys' fees as may be provided by law.

(e)        Seizure and Forfeiture.  Any instrumentality possessed or used to engage in the activities prohibited by this section are subject to the seizure and forfeiture provisions of G.S. 14‑86.1. The real property of a place used to engage in the activities prohibited by this section is subject to the abatement and forfeiture provisions of Chapter 19 of the General Statutes.

(f)         Definitions.  For the purposes of this section, the following definitions apply:

(1)        Instrumentality.  Motor vehicle, motor vehicle part, other conveyance, tool, implement, or equipment possessed or used in the activities prohibited under this section.

(2)        Vehicle identification number.  A number, a letter, a character, a datum, a derivative, or a combination thereof, used by the manufacturer or the Division of Motor Vehicles for the purpose of uniquely identifying a motor vehicle.

(3)        Vehicle part identification number.  A number, a letter, a character, a datum, a derivative, or a combination thereof, used by the manufacturer for the purpose of uniquely identifying a motor vehicle part. (2007‑178, s. 1.)



§ 14-72.8. Felony larceny of motor vehicle parts.

§ 14‑72.8.  Felony larceny of motor vehicle parts.

Unless the conduct is covered under some other provision of law providing greater punishment, larceny of a motor vehicle part is a Class I felony if the cost of repairing the motor vehicle is one thousand dollars ($1,000) or more.

For purposes of this section, the cost of repairing a motor vehicle means the cost of any replacement part and any additional costs necessary to install the replacement part in the motor vehicle.  (2009‑379, s. 1.)



§ 14-72.9. Reserved for future codification purposes.

§ 14-72.9.  Reserved for future codification purposes.



§ 14-72.10. Reserved for future codification purposes.

§ 14-72.10.  Reserved for future codification purposes.



§ 14-72.11. Larceny from a merchant.

§ 14‑72.11.  Larceny from a merchant.

A person is guilty of a Class H felony if the person commits larceny against a merchant under any of the following circumstances:

(1)        If the property taken has a value of more than two hundred dollars ($200.00), by using an exit door erected and maintained to comply with the requirements of 29 C.F.R. § 1910.36 and 29 C.F.R. § 1910.37 upon which door has been placed a notice, sign, or poster providing information about the felony offense and punishment provided under this subsection, to exit the premises of a store.

(2)        By removing, destroying, or deactivating a component of an antishoplifting or inventory control device to prevent the activation of any antishoplifting or inventory control device.

(3)        By affixing a product code created for the purpose of fraudulently obtaining goods or merchandise from a merchant at less than its actual sale price.

(4)        When the property is infant formula valued in excess of one hundred dollars ($100.00). As used in this subsection, the term "infant formula," has the same meaning as found in 21 U.S.C. § 321(z).  (2007‑373, s. 2; 2008‑187, s. 34(b).)



§ 14-73. Jurisdiction of the superior courts in cases of larceny and receiving stolen goods.

§ 14‑73.  Jurisdiction of the superior courts in cases of larceny and receiving stolen goods.

The superior courts shall have exclusive jurisdiction of the trial of all cases of the larceny of property, or the receiving of stolen goods knowing them to be stolen, of the value of more than one thousand dollars ($1,000). (1913, c. 118, s. 2; C.S., s. 4252; 1941, c. 178, s. 2; 1949, c. 145, s. 3; 1961, c. 39, s. 2; 1979, c. 408, s. 2; 1991, c. 523, s. 3.)



§ 14-73.1. Petty misdemeanors.

§ 14‑73.1.  Petty misdemeanors.

The offenses of larceny and the receiving of stolen goods knowing the same to have been stolen, which are made misdemeanors by Article 16, Subchapter V, Chapter 14 of the General Statutes, as amended, are hereby declared to be petty misdemeanors. (1949, c. 145, s. 4; 1973, c. 108, s. 1.)



§ 14-74. Larceny by servants and other employees.

§ 14‑74.  Larceny by servants and other employees.

If any servant or other employee, to whom any money, goods or other chattels, or any of the articles, securities or choses in action mentioned in G.S. 14‑75, by his master shall be delivered safely to be kept to the use of his master, shall withdraw himself from his master and go away with such money, goods or other chattels, or any of the articles, securities or choses in action mentioned as aforesaid, or any part thereof, with intent to steal the same and defraud his master thereof, contrary to the trust and confidence in him reposed by his said master; or if any servant, being in the service of his master, without the assent of his master, shall embezzle such money, goods or other chattels, or any of the articles, securities or choses in action mentioned as aforesaid, or any part thereof, or otherwise convert the same to his own use, with like purpose to steal them, or to defraud his master thereof, the servant so offending shall be guilty of a felony: Provided, that nothing contained in this section shall extend to apprentices or servants within the age of 16 years. If the value of the money, goods, or other chattels, or any of the articles, securities, or choses in action mentioned in G.S. 14‑75, is one hundred thousand dollars ($100,000) or more, the person is guilty of a Class C felony. If the value of the money, goods, or other chattels, or any of the articles, securities, or choses in action mentioned in G.S. 14‑75, is less than one hundred thousand dollars ($100,000), the person is guilty of a Class H felony.  (21 Hen. VIII, c. 7, ss. 1, 2; R.C., c. 34, s. 18; Code, s. 1065; Rev., s. 3499; C.S., s. 4253; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14; 1997‑443, s. 19.25(c); 1998‑217, s. 4(a).)



§ 14-75. Larceny of chose in action.

§ 14‑75.  Larceny of chose in action.

If any person shall feloniously steal, take and carry away, or take by robbery, any bank note, check or other order for the payment of money issued by or drawn on any bank or other society or corporation within this State or within any of the United States, or any treasury warrant, debenture, certificate of stock or other public security, or certificate of stock in any corporation, or any order, bill of exchange, bond, promissory note or other obligation, either for the payment of money or for the delivery of specific articles, being the property of any other person, or of any corporation (notwithstanding any of the said particulars may be termed in law a chose in action), that person is guilty of a Class H felony. (1811, c. 814, s. 1; R.C., c. 34, s. 20; Code, s. 1064; Rev., s. 3498; C.S., s. 4254; 1945, c. 635; 1993, c. 539, s. 1167; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-75.1. Larceny of secret technical processes.

§ 14‑75.1.  Larceny of secret technical processes.

Any person who steals property consisting of a sample, culture, microorganism, specimen, record, recording, document, drawing, or any other article, material, device, or substance which constitutes, represents, evidences, reflects, or records a secret scientific or technical process, invention, formula, or any phase or part thereof shall be punished as a Class H felon. A process, invention, or formula is "secret" when it is not, and is not intended  to be, available to anyone other than the owner thereof or selected persons having access thereto for limited purposes with his consent, and when it accords or may accord the owner an advantage over competitors or other persons who do not have knowledge or the benefit thereof. (1967, c. 1175; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14.)



§ 14-76. Larceny, mutilation, or destruction of public records and papers.

§ 14‑76.  Larceny, mutilation, or destruction of public records and papers.

If any person shall steal, or for any fraudulent purpose shall take from its place of deposit for the time being, or from any person having the lawful custody thereof, or shall unlawfully and maliciously obliterate, injure or destroy any record, writ, return, panel, process, interrogatory, deposition, affidavit, rule, order or warrant of attorney or any original document whatsoever, of or belonging to any court of record, or relating to any matter, civil or criminal, begun, pending or terminated in any such court, or any bill, answer, interrogatory, deposition, affidavit, order or decree or any original document whatsoever, of or belonging to any court or relating to any cause or matter begun, pending or terminated in any such court, every such offender shall be guilty of a Class 1 misdemeanor; and in any indictment for such offense it shall not be necessary to allege that the article, in respect to which the offense is committed, is the property of any person or that the same is of any value.  If any person shall steal or for any fraudulent purpose shall take from the register's office, or from any person having the lawful custody thereof, or shall unlawfully and willfully obliterate, injure or destroy any book wherein deeds or other instruments of writing are registered, or any other book of registration or record required to be kept by the register of deeds or shall unlawfully destroy, obliterate, deface or remove any records of proceedings of the board of county commissioners, or unlawfully and fraudulently abstract any record, receipt, order or voucher or other paper writing required to be kept by the clerk of the board of commissioners of any county, he shall be guilty of a Class 1 misdemeanor. (8 Hen. VI, c. 12, s. 3; R.C., c. 34, s. 31; 1881, c. 17; Code, s. 1071; Rev., s. 3508; C.S., s. 4255; 1993, c. 539, s. 37; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-76.1. Mutilation or defacement of records and papers in the North Carolina State Archives.

§ 14‑76.1.  Mutilation or defacement of records and papers in the North Carolina State Archives.

If any person shall willfully or maliciously obliterate, injure, deface, or alter any record or paper in the custody of the North Carolina State Archives as defined by G.S. 121‑2(7) and 121‑2(8), he shall be guilty of a Class 1 misdemeanor.  The provisions of this section do not apply to employees of the Department of Cultural Resources who may destroy any accessioned records or papers that are approved for destruction by the North Carolina Historical Commission pursuant to the authority contained in G.S. 121‑4(12). (1975, c. 696, s. 3; 1993, c. 539, s. 38; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-77. Larceny, concealment or destruction of wills.

§ 14‑77.  Larceny, concealment or destruction of wills.

If any person, either during the life of the testator or after his death, shall steal or, for any fraudulent purpose, shall destroy or conceal any will, codicil or other testamentary instrument, he shall be guilty of a Class 1 misdemeanor. (R.C., c. 34, s. 32; Code, s. 1072; Rev., s. 3510; C.S., s. 4256; 1993, c. 539, s. 39; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-78. Larceny of ungathered crops.

§ 14‑78.  Larceny of ungathered crops.

If any person shall steal or feloniously take and carry away any maize, corn, wheat, rice or other grain, or any cotton, tobacco, potatoes, peanuts, pulse, fruit, vegetable or other product cultivated for food or market, growing, standing or remaining ungathered in any field or ground, that person is guilty of a Class H felony. (1811, c. 816, P.R.; R.C., c. 34, s. 21; 1868‑9, c. 251; Code, s. 1069; Rev., s. 3503; C.S., s. 4257; 1975, c. 697; 1993, c. 539, s. 1168; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-78.1: Repealed by Session Laws 1994, Ex. Sess., c. 14, s. 72(1).

§ 14‑78.1:  Repealed by Session Laws 1994, Ex.  Sess., c. 14, s. 72(1).



§ 14-79. Larceny of ginseng.

§ 14‑79.  Larceny of ginseng.

If any person shall take and carry away, or shall aid in taking or carrying away, any ginseng growing upon the lands of another person, with intent to steal the same, he shall be punished as a Class H felon. (1905, c. 211; Rev., s. 3502; C.S., s. 4258; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14; 1993, c. 539, s. 1169; 1994, Ex. Sess., c. 24, s. 14(c); 1999‑107, s. 1.)



§ 14-79.1. Larceny of pine needles or pine straw.

§ 14‑79.1.  Larceny of pine needles or pine straw.

If any person shall take and carry away, or shall aid in taking or carrying away, any pine needles or pine straw being produced on the land of another person upon which land notices, signs, or posters prohibiting the raking or removal of pine needles or pine straw have been placed in accordance with the provisions of G.S. 14‑159.7, or upon which posted notices have been placed in accordance with the provisions of G.S. 14‑159.7, with the intent to steal the pine needles or pine straw, that person shall be guilty of a Class H felony. (1997‑443, s. 19.25(aa).)



§ 14-80: Repealed by Session Laws 1994, Ex. Sess., c. 14, s. 72(2).

§ 14‑80:  Repealed by Session Laws 1994, Ex.  Sess., c. 14, s. 72(2).



§ 14-81. Larceny of horses, mules, swine, cattle, or dogs.

§ 14‑81.  Larceny of horses, mules, swine, cattle, or dogs.

(a)        Larceny of horses, mules, swine, or cattle is a Class H felony.

(a1)      Larceny of a dog is a Class I felony.

(b)        In sentencing a person convicted of violating this section, the judge shall, as a minimum punishment, place a person on probation subject to the following conditions:

(1)        A person must make restitution for the damage or loss caused by the larceny of the livestock or dogs, and

(2)        A person must pay a fine of not less than the amount of the damages or loss caused by the larceny of the livestock or dogs.

(c)        No provision in this section shall limit the authority of the judge to sentence the person convicted of violating this section to an active sentence. (1866‑7, c. 62; 1868, c. 37, s. 1; 1879, c. 234, s. 2; Code, s. 1066; Rev., s. 3505; 1917, c. 162, s. 2; C.S., s. 4260; 1965, c. 621, s. 6; 1981, c. 664, s. 2; 1989, c. 773, s. 2; 1993, c. 539, s. 1171; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-82. Taking horses, mules, or dogs for temporary purposes.

§ 14‑82.  Taking horses, mules, or dogs for temporary purposes.

If any person shall unlawfully take and carry away any horse, gelding, mare, mule, or dog, the property of another person, secretly and against the will of the owner of such property, with intent to deprive the owner of the special or temporary use of the same, or with the intent to use such property for a special or temporary purpose, the person so offending shall be guilty of a Class 2 misdemeanor. (1879, c. 234, s. 1; Code, s. 1067; Rev., s. 3509; 1913, c. 11; C.S., s. 4261; 1969, c. 1224, s. 3; 1989, c. 773, s. 3; 1994, Ex. Sess., c. 14, s. 3.3.)



§ 14-83. Repealed by Session Laws 1943, c. 543.

§ 14‑83.  Repealed by Session Laws 1943, c. 543.



§ 14-83.1. Fixtures subject to larceny.

§ 14‑83.1.  Fixtures subject to larceny.

All common law distinctions providing that personal property that has become affixed to real property is not subject to a charge of larceny are abolished. Any person who shall remove or take and carry away, or shall aid another in removing, taking or carrying away, any property that is affixed to real property, with the intent to steal the property, shall be guilty of larceny and shall be punished as provided by statute.  (2008‑128, s. 2.)



§ 14-84. Animals subject to larceny.

§ 14‑84.  Animals subject to larceny.

All common‑law distinctions among animals with respect to their being subject to larceny are abolished. Any animal that is in a person's possession is the subject of larceny. (1919, c. 116, s. 9; C.S., s. 4263; 1955, c. 804; 1983, c. 35, s. 1.)



§ 14-85. Pursuing or injuring livestock with intent to steal.

§ 14‑85.  Pursuing or injuring livestock with intent to steal.

If any person shall pursue, kill or wound any horse, mule, ass, jennet, cattle, hog, sheep or goat, the property of another, with the intent unlawfully and feloniously to convert the same to his own use, he shall be guilty of a Class H felony, and shall be punishable, in all respects, as if convicted of larceny, though such animal may not have come into the actual possession of the person so offending. (1866, c. 57; Code, s. 1068; Rev., s. 3504; C.S., s. 4264; 1993, c. 539, s. 1172; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-86: Repealed by Session Laws 1994, Ex. Sess., c. 14, s. 72(3).

§ 14‑86:  Repealed by Session Laws 1994, Ex.  Sess., c. 14, s. 72(3).



§ 14-86.1. Seizure and forfeiture of conveyances used in committing larceny and similar crimes.

§ 14‑86.1.  Seizure and forfeiture of conveyances used in committing larceny and similar crimes.

(a)        All conveyances, including vehicles, watercraft or aircraft, used to unlawfully conceal, convey or transport property in violation of G.S. 14‑71, 14‑71.1, or 20‑106, or used by any person in the commission of armed or common‑law robbery, or used in violation of G.S. 14‑72.7, or used by any person in the commission of any larceny when the value of the property taken is more than two thousand dollars ($2,000) shall be subject to forfeiture as provided herein, except that:

(1)        No conveyance used by any person as a common carrier in the transaction of the business of the common carrier shall be forfeited under the provisions of this section unless it shall appear that the owner or other person in custody or control of such conveyance was a consenting party or privy to a violation that may subject the conveyance to forfeiture under this section;

(2)        No conveyance shall be forfeited under the provisions of this section by reason of any act or omission committed or omitted while such conveyance was unlawfully in the possession of a person other than the owner in violation of the criminal laws of the United States, or any state;

(3)        No conveyance shall be forfeited pursuant to this section unless the violation involved is a felony;

(4)        A forfeiture of a conveyance encumbered by a bona fide security interest is subject to the interest of the secured party who neither had knowledge of nor consented to the act or omission;

(5)        No conveyance shall be forfeited under the provisions of this section unless the owner knew or had reason to believe the vehicle was being used in the commission of any violation that may subject the conveyance to forfeiture under this section;

(6)        The trial judge in the criminal proceeding which may subject the conveyance to forfeiture may order the seized conveyance returned to the owner if he finds forfeiture inappropriate. If the conveyance is not returned to the owner the procedures provided in subsection (e) shall apply.

As used in this section concerning a violation of G.S. 14‑72.7, the term "conveyance" includes any "instrumentality" as defined in that section.

(b)        Any conveyance subject to forfeiture under this section may be seized by any law‑enforcement officer upon process issued by any district or superior court having original jurisdiction over the offense except that seizure without such process may be made when:

(1)        The seizure is incident to an arrest or subject to a search under a search warrant; or

(2)        The property subject to seizure has been the subject of a prior judgment in favor of the State in a criminal injunction or forfeiture proceeding under this section.

(c)        The conveyance shall be deemed to be in custody of the law‑enforcement agency seizing it. The law‑enforcement agency may remove the property to a place designated by it or request that the North Carolina Department of Justice or Department of Crime Control and Public Safety take custody of the property and remove it to an appropriate location for disposition in accordance with law; provided, the conveyance shall be returned to the owner upon execution by him of a good and valid bond, with sufficient sureties, in a sum double the value of the property, which said bond shall be approved by an officer of the agency seizing the conveyance and shall be conditioned upon the return of said property to the custody of said officer on the day of trial to abide the judgment of the court.

(d)        Whenever a conveyance is forfeited under this section, the law‑enforcement agency having custody of it may:

(1)        Retain the conveyance for official use; or

(2)        Transfer the conveyance which was forfeited under the provisions of this section to the North Carolina Department of Justice or to the North Carolina Department of Crime Control and Public Safety when, in the discretion of the presiding judge and upon application of the North Carolina Department of Justice or the North Carolina Department of Crime Control and Public Safety, said conveyance may be of official use to the North Carolina Department of Justice or the North Carolina Department of Crime Control and Public Safety; or

(3)        Upon determination by the director of any law‑enforcement agency that a conveyance transferred pursuant to the provisions of this section is of no further use to said agency, such conveyance may be sold as surplus property in the same manner as other conveyances owned by the law‑enforcement agency. The proceeds from such sale, after deducting the cost thereof, shall be paid to the school fund of the county in which said conveyance was seized. Any conveyance transferred to any law‑enforcement agency under the provisions of this section which has been modified or especially equipped from its original manufactured condition so as to increase its speed shall be used in the performance of official duties only. Such conveyance shall not be resold, transferred or disposed of other than as junk unless the special equipment or modification has been removed and destroyed, and the vehicle restored to its original manufactured condition.

(e)        All conveyances subject to forfeiture under the provisions of this section shall be forfeited pursuant to the procedures for forfeiture of conveyances used to conceal, convey, or transport intoxicating beverages found in G.S. 18B‑504. Provided, nothing in this section or G.S. 18B‑504 shall be construed to require a conveyance to be sold when it can be used in the performance of official duties of the law‑enforcement agency. (1979, c. 592; 1983, c. 74; c. 768, s. 2; 1991, c. 523, s. 4; 2007‑178, s. 2.)



§ 14-86.2. Larceny, destruction, defacement, or vandalism of portable toilets or pumper trucks.

§ 14‑86.2.  Larceny, destruction, defacement, or vandalism of portable toilets or pumper trucks.

Unless the conduct is covered under some other provision of law providing greater punishment, if any person steals, takes from its temporary location or from any person having the lawful custody thereof, or willfully destroys, defaces, or vandalizes a chemical or portable toilet as defined in G.S. 130A‑290 or a pumper truck that is operated by a septage management firm that is permitted by the Department of Environment and Natural Resources under G.S. 130A‑291.1, the person is guilty of a Class 1 misdemeanor.  (2009‑37, s. 1.)



§ 14-86.3. Reserved for future codification purposes.

§ 14-86.3.  Reserved for future codification purposes.



§ 14-86.4. Reserved for future codification purposes.

§ 14-86.4.  Reserved for future codification purposes.



§ 14-86.5. Definitions.

Article 16A.

Organized Retail Theft.

§ 14‑86.5.  Definitions.

The following definitions apply in this Article:

(1)        "Retail property."  Any new article, product, commodity, item, or component intended to be sold in retail commerce.

(2)        "Retail property fence."  A person or business that buys retail property knowing or believing that retail property is stolen.

(3)        "Theft."  To take possession of, carry away, transfer, or cause to be carried away the retail property of another with the intent to steal the retail property.

(4)        "Value."  The retail value of an item as advertised by the affected retail establishment, to include all applicable taxes. (2007‑373, s. 3.)



§ 14-86.6. Organized retail theft.

§ 14‑86.6.  Organized retail theft.

(a)        A person is guilty of a Class H felony if the person:

(1)        Conspires with another person to commit theft of retail property from retail establishments, with a value exceeding one thousand five hundred dollars ($1,500) aggregated over a 90‑day period, with the intent to sell that retail property for monetary or other gain, and who takes or causes that retail property to be placed in the control of a retail property fence or other person in exchange for consideration.

(2)        Receives or possesses any retail property that has been taken or stolen in violation of subdivision (1) of this subsection while knowing or having reasonable grounds to believe the property is stolen.

(b)        Any interest a person has acquired or maintained in violation of this section shall be subject to forfeiture pursuant to the procedures for forfeiture set out in G.S. 18B‑504.  (2007‑373, s. 3; 2008‑187, s. 34(c).)



§ 14-87. Robbery with firearms or other dangerous weapons.

Article 17.

Robbery.

§ 14‑87.  Robbery with firearms or other dangerous weapons.

(a)        Any person or persons who, having in possession or with the use or threatened use of any firearms or other dangerous weapon, implement or means, whereby the life of a person is endangered or threatened, unlawfully takes or attempts to take personal property from another or from any place of business, residence or banking institution or any other place where there is a person or persons in attendance, at any time, either day or night, or who aids or abets any such person or persons in the commission of such crime, shall be guilty of a Class D felony.

(b), (c)  Repealed by Session Laws 1979, c. 760, s. 5.

(d)        Repealed by Session Laws 1993, c. 539, s. 1173. (1929, c. 187, s. 1; 1975, cc. 543, 846; 1977, c. 871, ss. 1, 6; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, ss. 12, 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1173; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-87.1. Punishment for common-law robbery.

§ 14‑87.1.  Punishment for common‑law robbery.

Robbery as defined at common law, other than robbery with a firearm or other dangerous weapon as defined by G.S. 14‑87, shall be punishable as a Class G felony. (1979, c. 760, s. 5; 1993, c. 539, s. 1174; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-88. Train robbery.

§ 14‑88.  Train robbery.

If any person shall enter upon any locomotive engine or car on any railroad in this State, and by threats, the exhibition of deadly weapons or the discharge of any pistol or gun, in or near any such engine or car, shall induce or compel any person on such engine or car to submit and deliver up, or allow to be taken therefrom, or from him, anything of value, he shall be guilty of train robbery, and on conviction thereof shall be punished as a Class D felon. (1895, c. 204, s. 2; Rev., s. 3765; C.S., s. 4266; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1175; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-89: Repealed by Session Laws 1994, Ex. Sess., c. 14, s. 71(5).

§ 14‑89:  Repealed by Session Laws 1994, Ex.  Sess., c. 14, s. 71(5).



§ 14-89.1. Safecracking.

§ 14‑89.1.  Safecracking.

(a)        A person is guilty of safecracking if he unlawfully opens, enters, or attempts to open or enter a safe or vault :

(1)        By the use of explosives, drills, or tools; or

(2)        Through the use of a stolen combination, key, electronic device, or other fraudulently acquired implement or means; or

(3)        Through the use of a master key, duplicate key or device made or obtained in an unauthorized manner, stethoscope or other listening device, electronic device used for unauthorized entry in a safe or vault, or other surreptitious means; or

(4)        By the use of any other safecracking implement or means.

(b)        A person is also guilty of safecracking if he unlawfully removes from its premises a safe or vault for the purpose of stealing, tampering with, or ascertaining its contents.

(c)        Safecracking shall be punishable as a Class I felony. (1961, c. 653; 1973, c. 235, s. 1; 1977, c. 1106; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1176; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-90. Embezzlement of property received by virtue of office or employment.

Article 18.

Embezzlement.

§ 14‑90.  Embezzlement of property received by virtue of office or employment.

(a)        This section shall apply to any person:

(1)        Exercising a public trust.

(2)        Holding a public office.

(3)        Who is a guardian, administrator, executor, trustee, or any receiver, or any other fiduciary, including, but not limited to, a settlement agent, as defined in G.S. 45A‑3.

(4)        Who is an officer or agent of a corporation, or any agent, consignee, clerk, bailee or servant, except persons under the age of 16 years, of any person.

(b)        Any person who shall:

(1)        Embezzle or fraudulently or knowingly and willfully misapply or convert to his own use, or

(2)        Take, make away with or secrete, with intent to embezzle or fraudulently or knowingly and willfully misapply or convert to his own use,

any money, goods or other chattels, bank note, check or order for the payment of money issued by or drawn on any bank or other corporation, or any treasury warrant, treasury note, bond or obligation for the payment of money issued by the United States or by any state, or any other valuable security whatsoever that (i) belongs to any other person or corporation, unincorporated association or organization or (ii) are closing funds as defined in G.S. 45A‑3, which shall have come into his possession or under his care, shall be guilty of a felony.

(c)        If the value of the property described in subsection (b) of this section is one hundred thousand dollars ($100,000) or more, the person is guilty of a Class C felony. If the value of the property is less than one hundred thousand dollars ($100,000), the person is guilty of a Class H felony.  (21 Hen. VII, c. 7; 1871‑2, c. 145, s. 2; Code, s. 1014; 1889, c. 226; 1891, c. 188; 1897, c. 31; Rev., s. 3406; 1919, c. 97, s. 25; C.S., s. 4268; 1931, c. 158; 1939, c. 1; 1941, c. 31; 1967, c. 819; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14; 1997‑443, s. 19.25(d); 2009‑348, s. 1; 2009‑570, s. 31.)



§ 14-91. Embezzlement of State property by public officers and employees.

§ 14‑91.  Embezzlement of State property by public officers and employees.

If any officer, agent, or employee of the State, or other person having or holding in trust for the same any bonds issued by the State, or any security, or other property and effects of the same, shall embezzle or knowingly and willfully misapply or convert the same to his own use, or otherwise willfully or corruptly abuse such trust, such offender and all persons knowingly and willfully aiding and abetting or otherwise assisting therein shall be guilty of a felony. If the value of the property is one hundred thousand dollars ($100,000) or more, a violation of this section is a Class C felony. If the value of the property is less than one hundred thousand dollars ($100,000), a violation of this section is a Class F felony.  (1874‑5, c. 52; Code, s. 1015; Rev., s. 3407; C.S., s. 4269; 1979, c. 716; c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14; 1997‑443, s. 19.25(e).)



§ 14-92. Embezzlement of funds by public officers and trustees.

§ 14‑92.  Embezzlement of funds by public officers and trustees.

If an officer, agent, or employee of an entity listed below, or a person having or holding money or property in trust for one of the listed entities, shall embezzle or otherwise willfully and corruptly use or misapply the same for any purpose other than that for which such moneys or property is held, such person shall be guilty of a felony. If the value of the money or property is one hundred thousand dollars ($100,000) or more, the person is guilty of a Class C felony. If the value of the money or property is less than one hundred thousand dollars ($100,000), the person is guilty of a Class F felony. If any clerk of the superior court or any sheriff, treasurer, register of deeds or other public officer of any county, unit or agency of local government, or local board of education shall embezzle or wrongfully convert to his own use, or corruptly use, or shall misapply for any purpose other than that for which the same are held, or shall fail to pay over and deliver to the proper persons entitled to receive the same when lawfully required so to do, any moneys, funds, securities or other property which such officer shall have received by virtue or color of his office in trust for any person or corporation, such officer shall be guilty of a felony. If the value of the money, funds, securities, or other property is one hundred thousand dollars ($100,000) or more, the person is guilty of a Class C felony. If the value of the money, funds, securities, or other property is less than one hundred thousand dollars ($100,000), the person is guilty of a Class F felony. The provisions of this section shall apply to all persons who shall go out of office and fail or neglect to account to or deliver over to their successors in office or other persons lawfully entitled to receive the same all such moneys, funds and securities or property aforesaid. The following entities are protected by this section: a county, a city or other unit or agency of local government, a local board of education, and a penal, charitable, religious, or educational institution. (1876‑7, c. 47; Code, s. 1016; 1891, c. 241; Rev., s. 3408; C.S., s. 4270; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14; 1985, c. 509, s. 3; 1993, c. 539, s. 1177; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑443, s. 19.25(f).)



§ 14-93. Embezzlement by treasurers of charitable and religious organizations.

§ 14‑93.  Embezzlement by treasurers of charitable and religious organizations.

If any treasurer or other financial officer of any benevolent or religious institution, society or congregation shall lend any of the moneys coming into his hands to any other person or association without the consent of the institution, association or congregation to whom such moneys belong; or, if he shall fail to account for such moneys when called on, he shall be guilty of a felony. If the violation of this section involves money with a value of one hundred thousand dollars ($100,000) or more, the person is guilty of a Class C felony. If the violation of this section involves money with a value of less than one hundred thousand dollars ($100,000) or less, a violation of this section is a Class H felony. (1879, c. 105; Code, s. 1017; Rev., s. 3409; C.S., s. 4271; 1993, c. 539, s. 1178; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑443, s. 19.25(g).)



§ 14-94. Embezzlement by officers of railroad companies.

§ 14‑94.  Embezzlement by officers of railroad companies.

If any president, secretary, treasurer, director, engineer, agent or other officer of any railroad company shall embezzle any moneys, bonds or other valuable funds or securities, with which such president, secretary, treasurer, director, engineer, agent or other officer shall be charged by virtue of his office or agency, or shall in any way, directly or indirectly, apply or appropriate the same for the use or benefit of himself or any other person, state or corporation, other than the company of which he is president, secretary, treasurer, director, engineer, agent or other officer, for every such offense the person so offending shall be guilty of a felony, and on conviction in the superior or criminal court of any county through which the railroad of such company shall pass, shall be punished as a felon. If the value of the money, bonds, or other valuable funds or securities is one hundred thousand dollars ($100,000) or more, a violation of this section is a Class C felony. If the value of the money, bonds, or other valuable funds or securities is less than one hundred thousand dollars ($100,000), a violation of this section is a Class H felony. (1870‑1, c. 103, s. 1; Code, s. 1018; Rev., s. 3403; C.S., s. 4272; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14; 1997‑443, s. 19.25(h).)



§ 14-95: Repealed by Session Laws 1994, Ex. Sess., c. 14, s. 71(6).

§ 14‑95:  Repealed by Session Laws 1994, Ex.  Sess., c. 14, s. 71(6).



§§ 14-96 through 14-96.1: Repealed by Session Laws 1989 (Reg. Sess., 1990), c. 1054, s. 6.

§§ 14‑96 through 14‑96.1:  Repealed by Session Laws 1989 (Reg.  Sess., 1990), c. 1054, s. 6.



§ 14-97. Appropriation of partnership funds by partner to personal use.

§ 14‑97.  Appropriation of partnership funds by partner to personal use.

Any person engaged in a partnership business in the State of North Carolina who shall, without the knowledge and consent of his copartner or copartners, take funds belonging to the partnership business and appropriate the same to his own personal use with the fraudulent intent of depriving his copartners of the use thereof, shall be guilty of a felony. Appropriation of partnership funds with a value of one hundred thousand dollars ($100,000) or more by a partner is a Class C felony. Appropriation of partnership funds with the value of less than one hundred thousand dollars ($100,000) by a partner is a Class H felony. (1921, c. 127; C.S., s. 4274(a); 1993, c. 539, s. 1179; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑443, s. 19.25(i).)



§ 14-98. Embezzlement by surviving partner.

§ 14‑98.  Embezzlement by surviving partner.

If any surviving partner shall willfully and intentionally convert any of the property, money or effects belonging to the partnership to his own use, and refuse to account for the same on settlement, he shall be guilty of a felony. If the property, money, or effects has a value of one hundred thousand dollars ($100,000) or more, a violation of this section is a Class C felony. If the property, money, or effects has a value of less than one hundred thousand dollars ($100,000), a violation of this section is a Class H felony. (1901, c. 640, s. 9; Rev., s. 3405; C.S., s. 4275; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14; 1997‑443, s. 19.25(j).)



§ 14-99. Embezzlement of taxes by officers.

§ 14‑99.  Embezzlement of taxes by officers.

If any officer appropriates to his own use the State, county, school, city or town taxes, he shall be guilty of embezzlement, and shall be punished as a felon. If the value of the taxes is one hundred thousand dollars ($100,000) or more, a violation of this section is a Class C felony. If the value of the taxes is less than one hundred thousand dollars ($100,000), a violation of this section is a Class F felony. (1883, c. 136, s. 49; Code, s. 3705; Rev., s. 3410; C.S., s. 4276; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14; 1993, c. 539, s. 1180; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑443, s. 19.25(k).)



§ 14-100. Obtaining property by false pretenses.

Article 19.

False Pretenses and Cheats.

§ 14‑100.  Obtaining property by false pretenses.

(a)        If any person shall knowingly and designedly by means of any kind of false pretense whatsoever, whether the false pretense is of a past or subsisting fact or of a future fulfillment or event, obtain or attempt to obtain from any person within this State any money, goods, property, services, chose in action, or other thing of value with intent to cheat or defraud any person of such money, goods, property, services, chose in action or other thing of value, such person shall be guilty of a felony: Provided, that if, on the trial of anyone indicted for such crime, it shall be proved that he obtained the property in such manner as to amount to larceny or embezzlement, the jury shall have submitted to them such other felony proved; and no person tried for such felony shall be liable to be afterwards prosecuted for larceny or embezzlement upon the same facts: Provided, further, that it shall be sufficient in any indictment for obtaining or attempting to obtain any such money, goods, property, services, chose in action, or other thing of value by false pretenses to allege that the party accused did the act with intent to defraud, without alleging an intent to defraud any particular person, and without alleging any ownership of the money, goods, property, services, chose in action or other thing of value; and upon the trial of any such indictment, it shall not be necessary to prove either an intent to defraud any particular person or that the person to whom the false pretense was made was the person defrauded, but it shall be sufficient to allege and prove that the party accused made the false pretense charged with an intent to defraud. If the value of the money, goods, property, services, chose in action, or other thing of value is one hundred thousand dollars ($100,000) or more, a violation of this section is a Class C felony. If the value of the money, goods, property, services, chose in action, or other thing of value is less than one hundred thousand dollars ($100,000), a violation of this section is a Class H felony.

(b)        Evidence of nonfulfillment of a contract obligation standing alone shall not establish the essential element of intent to defraud.

(c)        For purposes of this section, "person" means person, association, consortium, corporation, body politic, partnership, or other group, entity, or organization.  (33 Hen. VIII, c. 1, ss. 1, 2; 30 Geo. II, c. 24, s. 1; 1811, c. 814, s. 2, P.R.; R.C., c. 34, s. 67; Code, s. 1025; Rev., s. 3432; C.S., s. 4277; 1975, c. 783; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14; 1997‑443, s. 19.25(l).)



§ 14-100.1. Possession or manufacture of certain fraudulent forms of identification.

§ 14‑100.1.  Possession or manufacture of certain fraudulent forms of identification.

(a)        Except as otherwise made unlawful by G.S. 20‑30, it shall be unlawful for any person to knowingly possess or manufacture a false or fraudulent form of identification as defined in this section for the purpose of deception, fraud, or other criminal conduct.

(b)        Except as otherwise made unlawful by G.S. 20‑30, it shall be unlawful for any person to knowingly obtain a form of identification by the use of false, fictitious, or fraudulent information.

(c)        Possession of a form of identification obtained in violation of subsection (b) of this section shall constitute a violation of subsection (a) of this section.

(d)        For purposes of this section, a "form of identification" means any of the following or any replica thereof:

(1)        An identification card containing a picture, issued by any department, agency, or subdivision of the State of North Carolina, the federal government, or any other state.

(2)        A military identification card containing a picture.

(3)        A passport.

(4)        An alien registration card containing a picture.

(e)        A violation of this section shall be punished as a Class 1 misdemeanor. (2001‑461, s. 1; 2001‑487, s. 42(a).)



§ 14-101. Obtaining signatures by false pretenses.

§ 14‑101.  Obtaining signatures by false pretenses.

If any person, with intent to defraud or cheat another, shall designedly, by color of any false token or writing, or by any other false pretense, obtain the signature of any person to any written instrument, the false making of which would be punishable as forgery, he shall be punished as a Class H felon. (1871‑2, c. 92; Code, s. 1026; Rev., s. 3433; C.S., s. 4278; 1945, c. 635; 1979, c. 760, s. 5; 1979 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1181; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-102. Obtaining property by false representation of pedigree of animals.

§ 14‑102.  Obtaining property by false representation of pedigree of animals.

If any person shall, with intent to defraud or cheat, knowingly represent any animal for breeding purposes as being of greater degree of any particular strain of blood than such animal actually possesses, and by such representation obtain from any other person money or other thing of value, he shall be guilty of a Class 2 misdemeanor.  (1891, c. 94, s. 2; Rev., s. 3307; C.S., s. 4279; 1993, c. 539, s. 40; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-103. Obtaining certificate of registration of animals by false representation.

§ 14‑103.  Obtaining certificate of registration of animals by false representation.

If any person shall, by any false representation or pretense, with intent to defraud or cheat, obtain from any club, association, society or company for the improvement of the breed of cattle, horses, sheep, swine, fowls or other domestic animals or birds, a certificate of registration of any animal in the herd register of any such association, society or company, or a transfer of any such registration, upon conviction thereof, the person is guilty of a Class 3 misdemeanor. (1891, c. 94, s. 1; Rev. s. 3308; C.S., s. 4280; 1993, c. 539, s. 41; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-104. Obtaining advances under promise to work and pay for same.

§ 14‑104.  Obtaining advances under promise to work and pay for same.

If any person, with intent to cheat or defraud another, shall obtain any advances in money, provisions, goods, wares or merchandise of any description from any other person or corporation upon and by color of any promise or agreement that the person making the same will begin any work or labor of any description for such person or corporation from whom the advances are obtained, and the person making the promise or agreement shall willfully fail, without a lawful excuse, to commence or complete such work according to contract, he shall be guilty of a Class 2 misdemeanor. (1889, c. 444; 1891, c. 106; 1905, c. 411; Rev., s. 3431; C.S., s. 4281; 1993, c. 539, s. 42; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-105. Obtaining advances under written promise to pay therefor out of designated property.

§ 14‑105.  Obtaining advances under written promise to pay therefor out of designated property.

If any person shall obtain any advances in money, provisions, goods, wares or merchandise of any description from any other person or corporation, upon any written representation that the person making the same is the owner of any article of produce, or of any other specific chattel or personal property, which property, or the proceeds of which the owner in such representation thereby agrees to apply to the discharge of the debt so created, and the owner shall fail to apply such produce or other property, or the proceeds thereof, in accordance with such agreement, or shall dispose of the same in any other manner than is so agreed upon by the parties to the transaction, the person so offending shall be guilty of a misdemeanor, whether he shall or shall not have been the owner of any such property at the time such representation was made. Any person violating any provision of this section shall be guilty of a Class 2 misdemeanor. (1879, cc. 185, 186; Code, s. 1027; 1905, c. 104; Rev., s. 3434; C.S., s. 4282; 1969, c. 1224, s. 9; 1993, c. 539, s. 43; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-106. Obtaining property in return for worthless check, draft or order.

§ 14‑106.  Obtaining property in return for worthless check, draft or order.

Every person who, with intent to cheat and defraud another, shall obtain money, credit, goods, wares or any other thing of value by means of a check, draft or order of any kind upon any bank, person, firm or corporation, not indebted to the drawer, or where he has not provided for the payment or acceptance of the same, and the same be not paid upon presentation, shall be guilty of a Class 2 misdemeanor.  The giving of the aforesaid worthless check, draft, or order shall be prima facie evidence of an intent to cheat and defraud. (1907, c. 975; 1909, c. 647; C.S., s. 4283; 1993, c. 539, s. 44; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-107. Worthless checks.

§ 14‑107.  Worthless checks.

(a)        It is unlawful for any person, firm or corporation, to draw, make, utter or issue and deliver to another, any check or draft on any bank or depository, for the payment of money or its equivalent, knowing at the time of the making, drawing, uttering, issuing and delivering the check or draft, that the maker or drawer of it has not sufficient funds on deposit in or credit with the bank or depository with which to pay the check or draft upon presentation.

(b)        It is unlawful for any person, firm or corporation to solicit or to aid and abet any other person, firm or corporation to draw, make, utter or issue and deliver to any person, firm or corporation, any check or draft on any bank or depository for the payment of money or its equivalent, being informed, knowing or having reasonable grounds for believing at the time of the soliciting or the aiding and abetting that the maker or the drawer of the check or draft has not sufficient funds on deposit in, or credit with, the bank or depository with which to pay the check or draft upon presentation.

(c)        The word "credit" as used in this section means an arrangement or understanding with the bank or depository for the payment of a check or draft.

(d)        A violation of this section is a Class I felony if the amount of the check or draft is more than two thousand dollars ($2,000). If the amount of the check or draft is two thousand dollars ($2,000) or less, a violation of this section is a misdemeanor punishable as follows:

(1)        Except as provided in subdivision (3) or (4) of this subsection, the person is guilty of a Class 2 misdemeanor. Provided, however, if the person has been convicted three times of violating this section, the person shall on the fourth and all subsequent convictions (i) be punished as for a Class 1 misdemeanor and (ii) be ordered, as a condition of probation, to refrain from maintaining a checking account or making or uttering a check for three years.

(2)        Repealed by Session Laws 1999‑408, s. 1.

(3)        If the check or draft is drawn upon a nonexistent account, the person is guilty of a Class 1 misdemeanor.

(4)        If the check or draft is drawn upon an account that has been closed by the drawer, or that the drawer knows to have been closed by the bank or depository, prior to time the check is drawn, the person is guilty of a Class 1 misdemeanor.

(e)        In deciding to impose any sentence other than an active prison sentence, the sentencing judge shall consider and may require, in accordance with the provisions of G.S. 15A‑1343, restitution to the victim for (i) the amount of the check or draft, (ii) any service charges imposed on the payee by a bank or depository for processing the dishonored check, and (iii) any processing fees imposed by the payee pursuant to G.S. 25‑3‑506, and each prosecuting witness (whether or not under subpoena) shall be entitled to a witness fee as provided by G.S. 7A‑314 which shall be taxed as part of the cost and assessed to the defendant. (1925, c. 14; 1927, c. 62; 1929, c. 273, ss. 1, 2; 1931, cc. 63, 138; 1933, cc. 43, 64, 93, 170, 265, 362, 458; 1939, c. 346; 1949, cc. 183, 332; 1951, c. 356; 1961, c. 89; 1963, cc. 73, 547, 870; 1967, c. 49, s. 1; c. 661, s. 1; 1969, c. 157; c. 876, s. 1; cc. 909, 1014; c. 1224, s. 10; 1971, c. 243, s. 1; 1977, c. 885; 1979, c. 837; 1983, c. 741; 1991, c. 523, s. 1; 1993, c. 374, s. 2; c. 539, ss. 45, 1182; 1994, Ex. Sess., c. 24, s. 14(c); 1995 (Reg. Sess., 1996), c. 742, s. 11; 1999‑408, s. 1.)



§ 14-107.1. Prima facie evidence in worthless check cases.

§ 14‑107.1.  Prima facie evidence in worthless check cases.

(a)        Unless the context otherwise requires, the following definitions apply in this section:

(1)        Check Passer.  A natural person who draws, makes, utters, or issues and delivers, or causes to be delivered to another any check or draft on any bank or depository for the payment of money or its equivalent.

(2)        Acceptor.  A person, firm, corporation or any authorized employee thereof accepting a check or draft from a check passer.

(3)        Check Taker.  A natural person who is an acceptor, or an employee or agent of an acceptor, of a check or draft in a face‑to‑face transaction.

(b)        In prosecutions under G.S. 14‑107 the prima facie evidence provisions of subsections (d) and (e) apply if all the conditions of subdivisions (1) through (7) below are met. The prima facie evidence provisions of subsection (e) apply if only conditions (5) through (7) are met. The conditions are:

(1)        The check or draft is delivered to a check taker.

(2)        The name and mailing address of the check passer are written or printed on the check or draft, and the check taker or acceptor shall not be required to write or print the race or gender of the check passer on the check or draft.

(3)        The check taker identifies the check passer at the time of accepting the check by means of a North Carolina driver's license, a special identification card issued pursuant to G.S. 20‑37.7, or other reliable serially numbered identification card containing a photograph and mailing address of the person in question.

(4)        The license or identification card number of the check passer appears on the check or draft.

(5)        After dishonor of the check or draft by the bank or depository, the acceptor sends the check passer a letter by certified mail, to the address recorded on the check, identifying the check or draft, setting forth the circumstances of dishonor, and requesting rectification of any bank error or other error in connection with the transaction within 10 days.

An acceptor may advise the check passer in a letter that legal action may be taken against him if payment is not made within the prescribed time period. Such letter, however, shall be in a form which does not violate applicable provisions of Article 2 of Chapter 75.

(6)        The acceptor files the affidavit described in subdivision (7) with a judicial official, as defined in G.S. 15A‑101(5), before issuance of the first process or pleading in the prosecution under G.S. 14‑107. The affidavit must be kept in the case file (attached to the criminal pleading in the case).

(7)        The affidavit of the acceptor, sworn to before a person authorized to administer oaths, must:

a.         State the facts surrounding acceptance of the check or draft. If the conditions set forth in subdivisions (1) through (5) have been met, the specific facts demonstrating observance of those conditions must be stated.

b.         Indicate that at least 15 days have elapsed since the mailing of the letter required under subdivision (5) and that the check passer has failed to rectify any error that may have occurred with respect to the dishonored check or draft.

c.         Have attached a copy of the letter sent to the check passer pursuant to subdivision (5).

d.         Have attached the receipt, or a copy of it, from the United States Postal Service certifying the mailing of the letter described in subdivision (5).

e.         Have attached the check or draft or a copy thereof, including any stamp, marking or attachment indicating the reason for dishonor.

(c)        In prosecutions under G.S. 14‑107, where the check or draft is delivered to the acceptor by mail, or delivered other than in person, the prima facie evidence rule in subsections (d) and (e) shall apply if all the conditions below are met. The prima facie evidence rule in subsection (e) shall apply if conditions (5) through (7) below are met. The conditions are:

(1)        The check or draft is delivered to the acceptor by United States mail, or by some person or instrumentality other than a check passer.

(2)        The name and mailing address of the check passer are recorded on the check or draft.

(3)        The acceptor has previously identified the check passer, at the time of opening the account, establishing the course of dealing, or initiating the lease or contract, by means of a North Carolina driver's license, a special identification card issued pursuant to G.S. 20‑37.7, or other reliable serially numbered identification card containing a photograph and mailing address of the person in question, and obtained the signature of the person or persons who will be making payments on the account, course of dealing, lease or contract, and such signature is retained in the account file.

(4)        The acceptor compares the name, address, and signature on the check with the name, address, and signature on file in the account, course of dealing, lease, or contract, and notes that the information contained on the check corresponds with the information contained in the file, and the signature on the check appears genuine when compared to the signature in the file.

(5)        After dishonor of the check or draft by the bank or depository, the acceptor sends the check passer a letter by certified mail to the address recorded on the check or draft identifying the check or draft, setting forth the circumstances of dishonor and requesting rectification of any bank error or other error in connection with the transaction within 10 days.

An acceptor may advise the check passer in a letter that legal action may be taken against him if payment is not made within the prescribed time period. Such letter, however, shall be in a form which does not violate applicable provisions of Article 2 of Chapter 75.

(6)        The acceptor files the affidavits described in subdivision (7) of this subsection with a judicial official, as defined in G.S. 15A‑101(5), before issuance of the first process or pleading in the prosecution under G.S. 14‑107. The affidavit must be kept in the case file (attached to the criminal pleading in the case).

(7)        The affidavit of the acceptor, sworn to before a person authorized to administer oaths, must:

a.         State the facts surrounding acceptance of the check or draft. If the conditions set forth in subdivisions (1) through (5) have been met, the specific facts demonstrating observance of those conditions must be stated.

b.         Indicate that at least 15 days have elapsed since the mailing of the letter required under subdivision (5) and that the check passer has failed to rectify any error that may have occurred with respect to the dishonored check or draft.

c.         Have attached a copy of the letter sent to the check passer pursuant to subdivision (5).

d.         Have attached the receipt, or a copy of it, from the United States Postal Service certifying the mailing of the letter described in subdivision (5).

e.         Have attached the check or draft or a copy thereof, including any stamp, marking or attachment indicating the reason for dishonor.

(d)        If the conditions of subsection (b) or (c) have been met, proof of meeting them is prima facie evidence that the person charged was in fact the identified check passer.

(e)        If the bank or depository dishonoring a check or draft has returned it in the regular course of business stamped or marked or with an attachment indicating the reason for dishonor ("insufficient funds," "no account," "account closed" or words of like meaning), the check or draft and any attachment may be introduced in evidence and constitute prima facie evidence of the facts of dishonor if the conditions of subdivisions (5) through (7) of subsection (b) or subdivisions (5) through (7) of subsection (c) have been met. The fact that the check or draft was returned dishonored may be received as evidence that the check passer had no credit with the bank or depository for payment of the check or draft.

(f)         An affidavit by an employee of a bank or depository who has personal knowledge of the facts stated in the affidavit sworn to and properly executed before an official authorized to administer oaths is admissible in evidence without further authentication in a hearing or trial pursuant to a prosecution under G.S. 14‑107 in the District Court Division of the General Court of Justice with respect to the facts of dishonor of the check or draft, including the existence of an account, the date the check or draft was processed, whether there were sufficient funds in an account to pay the check or draft, and other related matters. If the defendant requests that the bank or depository employee personally testify in the hearing or trial, the defendant may subpoena the employee. The defendant shall be provided a copy of the affidavit prior to trial and shall have the opportunity to subpoena the affiant for trial. (1979, c. 615, s. 1; 1985, c. 650, s. 1; 1989, c. 421; 1997‑149, s. 1.)



§ 14-107.2. Program for collection in worthless check cases.

§ 14‑107.2.  Program for collection in worthless check cases.

(a)        As used in this section, the terms "check passer" and "check taker" have the same meaning as defined in G.S. 14‑107.1.

(a1)      The Administrative Office of the Courts may authorize the establishment of a program for the collection of worthless checks in any prosecutorial district where economically feasible. The Administrative Office of the Courts may consider the following factors when making a feasibility determination:

(1)        The population of the district.

(2)        The number of worthless check prosecutions in the district.

(3)        The availability of personnel and equipment in the district.

(b)        Upon authorization by the Administrative Office of the Courts, a district attorney may establish a program for the collection of worthless checks in cases that may be prosecuted under G.S. 14‑107. The district attorney may establish a program for the collection of worthless checks in cases that would be punishable as misdemeanors, in cases that would be punishable as felonies, or both. The district attorney shall establish criteria for the types of worthless check cases that will be eligible under the program.

(c)        If a check passer participates in the program by paying the fee under G.S.7A‑308(c) and providing restitution to the check taker for (i) the amount of the check or draft, (ii) any service charges imposed on the check taker by a bank or depository for processing the dishonored check, and (iii) any processing fees imposed by the check taker pursuant to G.S. 25‑3‑506, then the district attorney shall not prosecute the worthless check case under G.S. 14‑107.

(d)        The Administrative Office of the Courts shall establish procedures for remitting the fee and providing restitution to the check taker.

(e)        Repealed by Session Laws 2003‑377, s. 3, effective August 1, 2003. (1997‑443, s. 18.22(b); 1998‑23, s. 11(a); 1998‑212, s. 16.3(a); 1999‑237, s. 17.7; 2000‑67, s. 15.3A(a); 2001‑61, s. 1; 2003‑377, ss. 1, 2, 3.)



§ 14-108. Obtaining property or services from slot machines, etc., by false coins or tokens.

§ 14‑108.  Obtaining property or services from slot machines, etc., by false coins or tokens.

Any person who shall operate, or cause to be operated, or who shall attempt to operate, or attempt to cause to be operated any automatic vending machine, slot machine, coin‑box telephone or other receptacle designed to receive lawful coin of the United States of America in connection with the sale, use or enjoyment of property or service, by means of a slug or any false, counterfeited, mutilated, sweated or foreign coin, or by any means, method, trick or device whatsoever not lawfully authorized by the owner, lessee or licensee, of such machine, coin‑box telephone or receptacle, or who shall take, obtain or receive from or in connection with any automatic vending machine, slot machine, coin‑box telephone or other receptacle designed to receive lawful coin of the United States of America in connection with the sale, use or enjoyment of property or service, any goods, wares, merchandise, gas, electric current, article of value, or the use or enjoyment of any telephone or telegraph facilities or service, or of any musical instrument, phonograph or other property, without depositing in and surrendering to such machine, coin‑box telephone or receptacle lawful coin of the United States of America to the amount required therefor by the owner, lessee or licensee of such machine, coin‑box telephone or receptacle, shall be guilty of a Class 2 misdemeanor. (1927, c. 68, s. 1; 1969, c. 1224, s. 3; 1993, c. 539, s. 46, c. 553, s. 8; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-109. Manufacture, sale, or gift of devices for cheating slot machines, etc.

§ 14‑109.  Manufacture, sale, or gift of devices for cheating slot machines, etc.

Any person who, with intent to cheat or defraud the owner, lessee, licensee or other person entitled to the contents of any automatic vending machine, slot machine, coin‑box telephone or other receptacle, depository or contrivance designed to receive lawful coin of the United States of America in connection with the sale, use or enjoyment of property or service, or who, knowing that the same is intended for unlawful use, shall manufacture for sale, or sell or give away any slug, device or substance whatsoever intended or calculated to be placed or deposited in any such automatic vending machine, slot machine, coin‑box telephone or other such receptacle, depository or contrivance, shall be guilty of a Class 2 misdemeanor. (1927, c. 68, s. 2; 1969, c. 1224, s. 3; 1993, c. 539, s. 47; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-110. Defrauding innkeeper or campground owner.

§ 14‑110.  Defrauding innkeeper or campground owner.

No person shall, with intent to defraud, obtain food, lodging, or other accommodations at a hotel, inn, boardinghouse, eating house, or campground. Whoever violates this section shall be guilty of a Class 2 misdemeanor.  Obtaining such lodging, food, or other accommodation by false pretense, or by false or fictitious show of pretense of baggage or other property, or absconding without paying or offering to pay therefor, or surreptitiously removing or attempting to remove such baggage, shall be prima facie evidence of such fraudulent intent, but this section shall not apply where there has been an agreement in writing for delay in such payment. (1907, c. 816; C.S., s. 4284; 1969, c. 947; c. 1224, s. 3; 1985, c. 391; 1993, c. 539, s. 48; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-111: Repealed by Session Laws 1994, Ex. Sess., c. 14, s. 72(4).

§ 14‑111:  Repealed by Session Laws 1994, Ex.  Sess., c. 14, s. 72(4).



§ 14-111.1. Obtaining ambulance services without intending to pay therefor - Buncombe, Haywood and Madison Counties.

§ 14‑111.1.  Obtaining ambulance services without intending to pay therefor  Buncombe, Haywood and Madison Counties.

Any person who with the intent to defraud shall obtain ambulance services for himself or other persons without intending at the time of obtaining such services to pay a reasonable charge therefor, shall be guilty of a Class 2 misdemeanor. If a person or persons obtaining such services willfully fails to pay for the services within a period of 90 days after request for payment, such failure shall raise a presumption that the services were obtained with the intention to defraud, and with the intention not to pay therefor.

This section shall apply only to the Counties of Buncombe, Haywood and Madison. (1965, c. 976, s. 1; 1969, c. 1224, s. 4; 1993, c. 539, s. 49; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-111.2. Obtaining ambulance services without intending to pay therefor - certain named counties.

§ 14‑111.2.  Obtaining ambulance services without intending to pay therefor  certain named counties.

Any person who with intent to defraud shall obtain ambulance services without intending at the time of obtaining such services to pay, if financially able, any reasonable charges therefor shall be guilty of a Class 2 misdemeanor. A determination by the court that the recipient of such services has willfully failed to pay for the services rendered for a period of 90 days after request for payment, and that the recipient is financially able to do so, shall raise a presumption that the recipient at the time of obtaining the services intended to defraud the provider of the services and did not intend to pay for the services.

The section shall apply to Alamance, Anson, Ashe, Beaufort, Cabarrus, Caldwell, Camden, Carteret, Caswell, Catawba, Chatham, Cherokee, Clay, Cleveland, Cumberland, Davie, Duplin, Durham, Forsyth, Gaston, Graham, Guilford, Halifax, Haywood, Henderson, Hoke, Hyde, Iredell, Macon, Mecklenburg, Montgomery, New Hanover, Onslow, Orange, Pasquotank, Pender, Person, Polk, Randolph, Robeson, Rockingham, Scotland, Stanly, Surry, Transylvania, Union, Vance, Washington, Wilkes and Yadkin Counties only. (1967, c. 964; 1969, cc. 292, 753; c. 1224, s. 4; 1971, cc. 125, 203, 300, 496; 1973, c. 880, s. 2; 1977, cc. 63, 144; 1983, c. 42, s. 1; 1985, c. 335, s. 1; 1987 (Reg. Sess., 1988), c. 910, s. 1; 1993, c. 539, s. 50; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 9, s. 2; 1999‑64, s. 1; 2000‑15, s. 1; 2001‑106, s. 1.)



§ 14-111.3. Making unneeded ambulance request in certain counties.

§ 14‑111.3.  Making unneeded ambulance request in certain counties.

It shall be unlawful for any person or persons to willfully obtain or attempt to obtain ambulance service that is not needed, or to make a false request or report that an ambulance is needed. Every person convicted of violating this section shall be guilty of a Class 3 misdemeanor.

This section shall apply only to the Counties of Alamance, Ashe, Buncombe, Cabarrus, Camden, Carteret, Cherokee, Clay, Cleveland, Davie, Duplin, Durham, Graham, Greene, Halifax, Haywood, Hoke, Macon, Madison, New Hanover, Onslow, Pender, Polk, Robeson, Rockingham, Washington, Wilkes and Yadkin. (1965, c. 976, s. 2; 1971, c. 496; 1977, c. 96; 1983, c. 42, s. 2; 1985, c. 335, s. 2; 1987 (Reg. Sess., 1988), c. 910, s. 2; 1989, c. 514; 1989 (Reg. Sess., 1990), c. 834; 1993, c. 539, s. 51; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 9, s. 3; 1999‑64, s. 2; 2000‑15, s. 2; 2001‑106, s. 2.)



§ 14-111.4. Misuse of 911 system.

§ 14‑111.4.  Misuse of 911 system.

It is unlawful for an individual who is not seeking public safety assistance, is not providing 911 service, or is not responding to a 911 call to access or attempt to access the 911 system for a purpose other than an emergency communication. A person who knowingly violates this section commits a Class 3 misdemeanor. If a person knowingly accesses or attempts to access the 911 system for the purpose of avoiding a charge for voice communications service, as defined in G.S. 62A‑40, and the value of the charge exceeds one hundred dollars ($100.00), the person commits a Class 1 misdemeanor. (2007‑383, s. 1(b).)



§ 14-112. Obtaining merchandise on approval.

§ 14‑112.  Obtaining merchandise on approval.

If any person, with intent to cheat and defraud, shall solicit and obtain from any merchant any article of merchandise on approval, and shall thereafter, upon demand, refuse or fail to return the same to such merchant in an unused and undamaged condition, or to pay for the same, such person so offending shall be guilty of a Class 2 misdemeanor.  Evidence that a person has solicited a merchant to deliver to him any article of merchandise for examination or approval and has obtained the same upon such solicitation, and thereafter, upon demand, has refused or failed to return the same to such merchant in an unused and undamaged condition, or to pay for the same, shall constitute prima facie evidence of the intent of such person to cheat and defraud, within the meaning of this section: Provided, this section shall not apply to merchandise sold upon a written contract which is signed by the purchaser. (1911, c. 185; C.S., s. 4285; 1941, c. 242; 1969, c. 1224, s. 2; 1993, c. 539, s. 52; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-112.1. Repealed by Session Laws 1967, c. 1088, s. 2.

§ 14‑112.1.  Repealed by Session Laws 1967, c. 1088, s. 2.



§ 14-112.2. Exploitation of an elder adult or disabled adult.

§ 14‑112.2.  Exploitation of an elder adult or disabled adult.

(a)        The following definitions apply in this section:

(1)        Disabled adult.  A person 18 years of age or older or a lawfully emancipated minor who is present in the State of North Carolina and who is physically or mentally incapacitated as defined in G.S. 108A‑101(d).

(2)        Elder adult.  A person 60 years of age or older who is not able to provide for the social, medical, psychiatric, psychological, financial, or legal services necessary to safeguard the person's rights and resources and to maintain the person's physical and mental well‑being.

(b)        It is unlawful for a person: (i) who stands in a position of trust and confidence with an elder adult or disabled adult, or (ii) who has a business relationship with an elder adult or disabled adult to knowingly, by deception or intimidation, obtain or use, or endeavor to obtain or use, an elder adult's or disabled adult's funds, assets, or property with the intent to temporarily or permanently deprive the elder adult or disabled adult of the use, benefit, or possession of the funds, assets, or property, or to benefit someone other than the elder adult or disabled adult.

(c)        It is unlawful for a person, who knows or reasonably should know that an elder adult or disabled adult lacks the capacity to consent, to obtain or use, endeavor to obtain or use, or conspire with another to obtain or use an elder adult's or disabled adult's funds, assets, or property with the intent to temporarily or permanently deprive the elder adult or disabled adult of the use, benefit, or possession of the funds, assets, or property, or benefit someone other than the elder adult or disabled adult. This subsection shall not apply to a person acting within the scope of that person's lawful authority as the agent for the elder adult or disabled adult.

(d)        A violation of subsection (b) of this section is punishable as follows:

(1)        If the funds, assets, or property involved in the exploitation of the elderly person or disabled adult is valued at one hundred thousand dollars ($100,000) or more, then the offense is a Class F felony.

(2)        If the funds, assets, or property involved in the exploitation of the elderly person or disabled adult is valued at twenty thousand dollars ($20,000) or more but less than one hundred thousand dollars ($100,000), then the offense is a Class G felony.

(3)        If the funds, assets, or property involved in the exploitation of the elderly person or disabled adult is valued at less than twenty thousand dollars ($20,000), then the offense is a Class H felony.

(e)        A violation of subsection (c) of this section is punishable as follows:

(1)        If the funds, assets, or property involved in the exploitation of the elderly person or disabled adult is valued at one hundred thousand dollars ($100,000) or more, then the offense is a Class G felony.

(2)        If the funds, assets, or property involved in the exploitation of the elderly person or disabled adult is valued at twenty thousand dollars ($20,000) or more but less than one hundred thousand dollars ($100,000), then the offense is a Class H felony.

(3)        If the funds, assets, or property involved in the exploitation of the elderly person or disabled adult is valued at less than twenty thousand dollars ($20,000), then the offense is a Class I felony. (2005‑272, s. 2; 2006‑264, s. 99.)



§ 14-113. Obtaining money by false representation of physical defect.

§ 14‑113.  Obtaining money by false representation of physical defect.

It shall be unlawful for any person to falsely represent himself or herself in any manner whatsoever as blind, deaf, dumb, or crippled or otherwise physically defective for the purpose of obtaining money or other thing of value or of making sales of any character of personal property. Any person so falsely representing himself or herself as blind, deaf, dumb, crippled or otherwise physically defective, and securing aid or assistance on account of such representation, shall be deemed guilty of a Class 2 misdemeanor. (1919, c. 104; C.S., s. 4286; 1969, c. 1224, s. 1; 1993, c. 539, s. 53; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-113.1. Use of false or counterfeit credit device; unauthorized use of another's credit device; use after notice of revocation.

Article 19A.

Obtaining Property or Services by False or Fraudulent Use of Credit Device or Other Means.

§ 14‑113.1.  Use of false or counterfeit credit device; unauthorized use of another's credit device; use after notice of revocation.

It shall be unlawful for any person knowingly to obtain or attempt to obtain credit, or to purchase or attempt to purchase any goods, property or service, by the use of any false, fictitious, or counterfeit telephone number, credit number or other credit device, or by the use of any telephone number, credit number or other credit device of another without the authority of the person to whom such number or device was issued, or by the use of any telephone number, credit number or other credit device in any case where such number or device has been revoked and notice of revocation has been given to the person to whom issued or he has knowledge or reason to believe that such revocation has occurred. (1961, c. 223, s. 1; 1965, c. 1147; 1967, c. 1244, s. 1; 1971, c. 1213, s. 1.)



§ 14-113.2. Notice defined; prima facie evidence of receipt of notice.

§ 14‑113.2.  Notice defined; prima facie evidence of receipt of notice.

The word "notice" as used in G.S. 14‑113.1 shall be construed to include either notice given in person or notice given in writing to the person to whom the number or device was issued. The sending of a notice in writing by registered or certified mail in the United States mail, duly stamped and addressed to such person at his last address known to the issuer, shall be prima facie evidence that such notice was duly received after five days from the date of the deposit in the mail. (1961, c. 223, s. 3; 1965, c. 1147; 1967, c. 1244, s. 1.)



§ 14-113.3. Use of credit device as prima facie evidence of knowledge.

§ 14‑113.3.  Use of credit device as prima facie evidence of knowledge.

The presentation or use of a revoked, false, fictitious or counterfeit telephone number, credit number, or other credit device for the purpose of obtaining credit or the privilege of making a deferred payment for the article or service purchased shall be prima facie evidence of knowledge that the said credit device is revoked, false, fictitious or counterfeit; and the unauthorized use of any telephone number, credit number or other credit device of another shall be prima facie evidence of knowledge that such use was without the authority of the person to whom such number or device was issued.  (1961, c. 223, s. 4; 1965, c. 1147; 1967, c. 1244, s. 1.)



§ 14-113.4. Avoiding or attempting to avoid payment for telecommunication services.

§ 14‑113.4.  Avoiding or attempting to avoid payment for telecommunication services.

It shall be unlawful for any person to avoid or attempt to avoid, or to cause another to avoid, the lawful charges, in whole or in part, for any telephone or telegraph service or for the transmission of a message, signal or other communication by telephone or telegraph, or over telephone or telegraph facilities by the use of any fraudulent scheme, device, means or method. (1961, c. 223, s. 2; 1965, c. 1147.)



§ 14-113.5. Making, distributing, possessing, transferring, or programming device for theft of telecommunication service; publication of information regarding schemes, devices, means, or methods for such theft; concealment of existence, origin or de

§ 14‑113.5.  Making, distributing, possessing, transferring, or programming device for theft of telecommunication service; publication of information regarding schemes, devices, means, or methods for such theft; concealment of existence, origin or destination of any telecommunication.

(a)        It shall be unlawful for any person knowingly to:

(1)        Make, distribute, possess, use, or assemble an unlawful telecommunications device or modify, alter, program, or reprogram a telecommunication device designed, adapted, or which is used:

a.         For commission of a theft of telecommunication service or to acquire or facilitate the acquisition of telecommunications service without the consent of the telecommunication service provider in violation of this Article, or

b.         To conceal, or assist another to conceal, from any supplier of a telecommunication service provider or from any lawful authority the existence or place of origin or of destination of any telecommunication, or

(2)        Sell, possess, distribute, give, transport, or otherwise transfer to another or offer or advertise for sale any:

a.         Unlawful telecommunication device, or plans or instructions for making or assembling the same under circumstances evincing an intent to use or employ the unlawful telecommunication device, or to allow the same to be used or employed, for a purpose described in (1)a or (1)b above, or knowing or having reason to believe that the same is intended to be so used, or that the aforesaid plans or instructions are intended to be used for making or assembling the unlawful telecommunication device; or

b.         Material, including hardware, cables, tools, data, computer software or other information or equipment, knowing that the purchaser or a third person intends to use the material in the manufacture of an unlawful telecommunication device; or

(3)        Publish plans or instructions for making or assembling or using any unlawful telecommunication device, or

(4)        Publish the number or code of an existing, cancelled, revoked or nonexistent telephone number, credit number or other credit device, or method of numbering or coding which is employed in the issuance of telephone numbers, credit numbers or other credit devices with knowledge or reason to believe that it may be used to avoid the payment of any lawful telephone or telegraph toll charge under circumstances evincing an intent to have the telephone number, credit number, credit device or method of numbering or coding so used.

(5)        Repealed by Session Laws 1995, c. 425, s. 1.

(b)        Any unlawful telecommunication device, plans, instructions, or publications described in this section may be seized under warrant or incident to a lawful arrest for a violation of this section. Upon the conviction of a person for a violation of this section, the court may order the sheriff of the county in which the person was convicted to destroy as contraband or to otherwise lawfully dispose of the unlawful telecommunication device, plans, instructions, or publication.

(c)        The following definitions apply in this section and in G.S. 14‑113.6:

(1)        Manufacture of an unlawful telecommunication device.  The production or assembly of an unlawful telecommunication device or the modification, alteration, programming or reprogramming of a telecommunication device to be capable of acquiring or facilitating the acquisition of telecommunication service without the consent of the telecommunication service provider.

(2)        Publish.  The communication or dissemination of information to any one or more persons, either orally, in person or by telephone, radio or television, or in a writing of any kind, including without limitation a letter or memorandum, circular or handbill, newspaper or magazine article, or book.

(3)        Telecommunication device.  Any type of instrument, device, machine or equipment that is capable of transmitting or receiving telephonic, electronic or radio communications, or any part of such instrument, device, machine or equipment, or any computer circuit, computer chip, electronic mechanism or other component that is capable of facilitating the transmission or reception of telephonic, electronic or radio communications.

(4)        Telecommunication service.  Any service provided for a charge or compensation to facilitate the origination, transmission, emission or reception of signs, signals, data, writings, images, sounds or intelligence of any nature of telephone, including cellular or other wireless telephones, wire, radio, electromagnetic, photoelectronic or photo‑optical system.

(5)        Telecommunication service provider.  A person or entity providing telecommunication service, including, a cellular, paging or other wireless communications company or other person or entity which, for a fee, supplies the facility, cell site, mobile telephone switching office or other equipment or telecommunication service.

(6)        Unlawful telecommunication device.  Any telecommunication device that is capable, or has been altered, modified, programmed or reprogrammed alone or in conjunction with another access device or other equipment so as to be capable, of acquiring or facilitating the acquisition of any electronic serial number, mobile identification number, personal identification number or any telecommunication service without the consent of the telecommunication service provider. The term includes, telecommunications devices altered to obtain service without the consent of the telecommunication service provider, tumbler phones, counterfeit or clone microchips, scanning receivers of wireless telecommunication service of a telecommunication service provider and other instruments capable of disguising their identity or location or of gaining access to a communications system operated by a telecommunication service provider. This section shall not apply to any device operated by a law enforcement agency in the normal course of its activities. (1965, c. 1147; 1971, c. 1213, s. 2; 1995, c. 425, s. 1.)



§ 14-113.6. Penalties for violation; civil action.

§ 14‑113.6.  Penalties for violation; civil action.

(a)        Any person violating any of the provisions of this Article shall be guilty of a Class 2 misdemeanor. However, if the offense is a violation of G.S. 14‑113.5 and involves five or more unlawful telecommunication devices the person shall be guilty of a Class G felony.

(b)        The court may, in addition to any other sentence authorized by law, order a person convicted of violating G.S. 14‑113.5 to make restitution for the offense.

(c)        Any person or entity aggrieved by a violation of G.S. 14‑113.5 may, in a civil action in any court of competent jurisdiction, obtain appropriate relief, including preliminary and other equitable or declaratory relief, compensatory and punitive damages, reasonable investigation expenses, costs of suit and any attorney fees as may be provided by law. (1961, c. 223, s. 5; 1965, c. 1147; 1969, c. 1224, s. 6; 1993, c. 539, s. 54; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 425, s. 2.)



§ 14-113.6A. Venue of offenses.

§ 14‑113.6A.  Venue of offenses.

(a)        Any of the offenses described in Article 19A which involve the placement of telephone calls may be deemed to have been committed at either the place at which the telephone call or calls were made or at the place where the telephone call or calls were received.

(b)        An offense under former G.S. 14‑113.5(3) or 14‑113.5(4) (see now G.S. 14‑113.5(a)(3) or 14‑113.5(a)(4)) may be deemed to have been committed at either the place at which the publication was initiated or at which the publication was received or at which the information so published was utilized to avoid or attempt to avoid the payment of any lawful telephone or telegraph toll charge. (1971, c. 1213, s. 3.)



§ 14-113.7. Article not construed as repealing § 14-100.

§ 14‑113.7.  Article not construed as repealing § 14‑100.

This Article shall not be construed as repealing G.S. 14‑ 100. (1961, c. 223, s. 6; 1065, c. 1147.)



§ 14-113.7A. Application of Article to credit cards.

§ 14‑113.7A.  Application of Article to credit cards.

This Article shall not be construed as being applicable to any credit card as the term is defined in G.S. 14‑113.8. (1967, c. 1244, s. 1.)



§ 14-113.8. Definitions.

Article 19B.

Financial Transaction Card Crime Act.

§ 14‑113.8.  Definitions.

The following words and phrases as used in this Chapter, unless a different meaning is plainly required by the context, shall have the following meanings:

(1)        Acquirer.  "Acquirer" means a business organization, financial institution, or an agent of a business organization or financial institution that authorizes a merchant to accept payment by financial transaction card for money, goods, services or anything else of value.

(1a)      Automated Banking Device.  "Automated banking device" means any machine which when properly activated by a financial transaction card and/or personal identification code may be used for any of the purposes for which a financial transaction card may be used.

(2)        Cardholder.  "Cardholder" means the person or organization named on the face of a financial transaction card to whom or for whose benefit the financial transaction card is issued by an issuer.

(3)        Expired Financial Transaction Card.  "Expired financial transaction card" means a financial transaction card which is no longer valid because the term shown on it has elapsed.

(4)        Financial Transaction Card.  "Financial transaction card" or "FTC" means any instrument or device whether known as a credit card, credit plate, bank services card, banking card, check guarantee card, debit card, or by any other name, issued with or without fee by an issuer for the use of the cardholder:

a.         In obtaining money, goods, services, or anything else of value on credit; or

b.         In certifying or guaranteeing to a person or business the availability to the cardholder of funds on deposit that are equal to or greater than the amount necessary to honor a draft or check payable to the order of such person or business; or

c.         In providing the cardholder access to a demand deposit account or time deposit account for the purpose of:

1.         Making deposits of money or checks therein; or

2.         Withdrawing funds in the form of money, money orders, or traveler's checks therefrom; or

3.         Transferring funds from any demand deposit account or time deposit account to any other demand deposit account or time deposit account; or

4.         Transferring funds from any demand deposit account or time deposit account to any credit card accounts, overdraft privilege accounts, loan accounts, or any other credit accounts in full or partial satisfaction of any outstanding balance owed existing therein; or

5.         For the purchase of goods, services or anything else of value; or

6.         Obtaining information pertaining to any demand deposit account or time deposit account;

d.         But shall not include a telephone number, credit number, or other credit device which is covered by the provisions of Article 19A of this Chapter.

(5)        Issuer.  "Issuer" means the business organization or financial institution or its duly authorized agent which issues a financial transaction card.

(6)        Personal Identification Code.  "Personal identification code" means a numeric and/or alphabetical code assigned to the cardholder of a financial transaction card by the issuer to permit authorized electronic use of that FTC.

(7)        Presenting.  "Presenting" means, as used herein, those actions taken by a cardholder or any person to introduce a financial transaction card into an automated banking device, including utilization of a personal identification code, or merely displaying or showing a financial transaction card to the issuer, or to any person or organization providing money, goods, services, or anything else of value, or any other entity with intent to defraud.

(8)        Receives.  "Receives" or "receiving" means acquiring possession or control or accepting a financial transaction card as security for a loan.

(9)        Revoked Financial Transaction Card.  "Revoked financial transaction card" means a financial transaction card which is no longer valid because permission to use it has been suspended or terminated by the issuer.

(10)      Scanning Device.  "Scanning device" means a scanner, reader, or any other device that is used to access, read, scan, obtain, memorize, or store, temporarily or permanently, information encoded on a financial transaction card. (1967, c. 1244, s. 2; 1971, c. 1213, s. 4; 1979, c. 741, s. 1; 1989, c. 161, s. 1; 2002‑175, s. 2.)



§ 14-113.9. Financial transaction card theft.

§ 14‑113.9.  Financial transaction card theft.

(a)        A person is guilty of financial transaction card theft when the person does any of the following:

(1)        Takes, obtains or withholds a financial transaction card from the person, possession, custody or control of another without the cardholder's consent and with the intent to use it; or who, with knowledge that it has been so taken, obtained or withheld, receives the financial transaction card with intent to use it or to sell it, or to transfer it to a person other than the issuer or the cardholder.

(2)        Receives a financial transaction card that he knows to have been lost, mislaid, or delivered under a mistake as to the identity or address of the cardholder, and who retains possession with intent to use it or to sell it or to transfer it to a person other than the issuer or the cardholder.

(3)        Not being the issuer, sells a financial transaction card or buys a financial transaction card from a person other than the issuer.

(4)        Not being the issuer, during any 12‑month period, receives financial transaction cards issued in the names of two or more persons which he has reason to know were taken or retained under circumstances which constitute a violation of G.S. 14‑113.13(a)(3) and subdivision (3) of subsection (a) of this section.

(5)        With the intent to defraud any person, either (i) uses a scanning device to access, read, obtain, memorize, or store, temporarily or permanently, information encoded on another person's financial transaction card, or (ii) receives the encoded information from another person's financial transaction card.

(b)        Credit card theft is punishable as provided by G.S. 14‑113.17(b). (1967, c. 1244, s. 2; 1979, c. 741, s. 1; c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14; 2002‑175, s. 3.)



§ 14-113.10. Prima facie evidence of theft.

§ 14‑113.10.  Prima facie evidence of theft.

When a person has in his possession or under his control financial transaction cards issued in the names of two or more other persons other than members of his immediate family, such possession shall be prima facie evidence that such financial transaction cards have been obtained in violation of G.S. 14‑113.9(a). (1967, c. 1244, s. 2; 1979, c. 741, s. 1.)



§ 14-113.11. Forgery of financial transaction card.

§ 14‑113.11.  Forgery of financial transaction card.

(a)        A person is guilty of financial transaction card forgery when:

(1)        With intent to defraud a purported issuer, a person or organization providing money, goods, services or anything else of value, or any other person, he falsely makes or falsely embosses a purported financial transaction card or utters such a financial transaction card; or

(2)        With intent to defraud a purported issuer, a person or organization providing money, goods, services or anything else of value, or any other person, he falsely encodes, duplicates or alters existing encoded information on a financial transaction card or utters such a financial transaction card; or

(3)        He, not being the cardholder or a person authorized by him, with intent to defraud the issuer, or a person or organization providing money, goods, services or anything else of value, or any other person, signs a financial transaction card.

(b)        A person falsely makes a financial transaction card when he makes or draws, in whole or in part, a device or instrument which purports to be the financial transaction card of a named issuer but which is not such a financial transaction card because the issuer did not authorize the making or drawing, or alters a financial transaction card which was validly issued.

(c)        A person falsely embosses a financial transaction card when, without authorization of the named issuer, he completes a financial transaction card by adding any of the matter, other than the signature of the cardholder, which an issuer requires to appear on the financial transaction card before it can be used by a cardholder.

(d)        A person falsely encodes a financial transaction card when, without authorization of the purported issuer, he records magnetically, electronically, electro‑magnetically or by any other means whatsoever, information on a financial transaction card which will permit acceptance of that card by any automated banking device. Conviction of financial transaction card forgery shall be punishable as provided in G.S. 14‑113.17(b). (1967, c. 1244, s. 2; 1979, c. 741, s. 1.)



§ 14-113.12. Prima facie evidence of forgery.

§ 14‑113.12.  Prima facie evidence of forgery.

(a)        When a person, other than the purported issuer, possesses two or more financial transaction cards which are falsely made or falsely embossed, such possession shall be prima facie evidence that said cards were obtained in violation of G.S. 14‑ 113.11(a)(1) or 14‑113.11(a)(2).

(b)        When a person, other than the cardholder or a person authorized by him possesses two or more financial transaction cards which are signed, such possession shall be prima facie evidence that said cards were obtained in violation of G.S. 14‑113.11(a)(3). (1967, c. 1244, s. 2; 1979, c. 741, s. 1.)



§ 14-113.13. Financial transaction card fraud.

§ 14‑113.13.  Financial transaction card fraud.

(a)        A person is guilty of financial transaction card fraud when, with intent to defraud the issuer, a person or organization providing money, goods, services or anything else of value, or any other person, he

(1)        Uses for the purpose of obtaining money, goods, services or anything else of value a financial transaction card obtained or retained, or which was received with knowledge that it was obtained or retained, in violation of G.S. 14‑113.9 or 14‑113.11 or a financial transaction card which he knows is forged, altered, expired, revoked or was obtained as a result of a fraudulent application in violation of G.S. 14‑113.13(c); or

(2)        Obtains money, goods, services, or anything else of value by:

a.         Representing without the consent of the cardholder that he is the holder of a specified card; or

b.         Presenting the financial transaction card without the authorization or permission of the cardholder; or

c.         Representing that he is the holder of a card and such card has not in fact been issued; or

d.         Using a financial transaction card to knowingly and willfully exceed:

1.         The actual balance of a demand deposit account or time deposit account; or

2.         An authorized credit line in an amount which exceeds such authorized credit line in the amount of five hundred dollars ($500.00), or fifty percent (50%) of such authorized credit line, whichever is greater; or

(3)        Obtains control over a financial transaction card as security for debt; or

(4)        Deposits into his account or any account, by means of an automated banking device, a false, fictitious, forged, altered or counterfeit check, draft, money order, or any other such document not his lawful or legal property; or

(5)        Receives money, goods, services or anything else of value as a result of a false, fictitious, forged, altered, or counterfeit check, draft, money order or any other such document having been deposited into an account via an automated banking device, knowing at the time of receipt of the money, goods, services, or item of value that the document so deposited was false, fictitious, forged, altered or counterfeit or that the above deposited item was not his lawful or legal property.

(b)        A person who is authorized by an issuer to furnish money, goods, services or anything else of value upon presentation of a financial transaction card by the cardholder, or any agent or employee of such person is guilty of a financial transaction card fraud when, with intent to defraud the issuer or the cardholder, he

(1)        Furnishes money, goods, services or anything else of value upon presentation of a financial transaction card obtained or retained in violation of G.S. 14‑113.9, or a financial transaction card which he knows is forged, expired or revoked; or

(2)        Fails to furnish money, goods, services or anything else of value which he represents in writing to the issuer that he has furnished.

Conviction of financial transaction card fraud as provided in subsection (a) or (b) of this section is punishable as provided in G.S. 14‑113.17(a) if the value of all money, goods, services and other things of value furnished in violation of this section, or if the difference between the value actually furnished and the value represented to the issuer to have been furnished in violation of this section, does not exceed five hundred dollars ($500.00) in any six‑month period. Conviction of financial transaction card fraud as provided in subsection (a) or (b) of this section is punishable as provided in G.S. 14‑113.17(b) if such value exceeds five hundred dollars ($500.00) in any six‑month period.

(c)        A person is guilty of financial transaction card fraud when, upon application for a financial transaction card to an issuer, he knowingly makes or causes to be made a false statement or report relative to his name, occupation, financial condition, assets, or liabilities; or willfully and substantially overvalues any assets, or willfully omits or substantially undervalues any indebtedness for the purpose of influencing the issuer to issue a financial transaction card.

Conviction of financial transaction card fraud as provided in this  subsection is punishable as provided in G.S. 14‑113.17(a).

(c1)      A person authorized by an acquirer to furnish money, goods, services or anything else of value upon presentation of a financial transaction card or a financial transaction card account number by a cardholder, or any agent or employee of such person, who, with intent to defraud the issuer, acquirer, or cardholder, remits to an issuer or acquirer, for payment, a financial transaction card record of a sale, which sale was not made by such person, his agent or employee, is guilty of financial transaction card fraud.

Conviction of financial transaction card fraud as provided in this subsection is punishable as provided in G.S. 14‑113.17(a).

(d)        A cardholder is guilty of financial transaction card fraud when he willfully, knowingly, and with an intent to defraud the issuer, a person or organization providing money, goods, services, or anything else of value, or any other person, submits, verbally or in writing, to the issuer or any other person, any false notice or report of the theft, loss, disappearance, or nonreceipt of his financial transaction card.

Conviction of financial transaction card fraud as provided in this  subsection is punishable as provided in G.S. 14‑113.17(a).

(e)        In any prosecution for violation of G.S. 14‑113.13, the State is not required to establish and it is no defense that some of the acts constituting the crime did not occur in this State or within one city, county, or local jurisdiction.

(f)         For purposes of this section, revocation shall be construed to include either notice given in person or notice given in writing to the person to whom the financial transaction card and/or personal identification code was issued. Notice of revocation shall be immediate when notice is given in person. The sending of a notice in writing by registered or certified mail in the United States mail, duly stamped and addressed to such person at his last address known to the issuer, shall be prima facie evidence that such notice was duly received after seven days from the date of the deposit in the mail. If the address is located outside the United States, Puerto Rico, the Virgin Islands, the Canal Zone and Canada, notice shall be presumed to have been received 10 days after mailing by registered or certified mail. (1967, c. 1244, s. 2; 1979, c. 741, s. 1; 1989, c. 161, s. 2.)



§ 14-113.14. Criminal possession of financial transaction card forgery devices.

§ 14‑113.14.  Criminal possession of financial transaction card forgery devices.

(a)        A person is guilty of criminal possession of financial transaction card forgery devices when:

(1)        He is a person other than the cardholder and possesses two or more incomplete financial transaction cards, with intent to complete them without the consent of the issuer; or

(2)        He possesses, with knowledge of its character, machinery, plates, or any other contrivance designed to reproduce instruments purporting to be financial transaction cards of an issuer who has not consented to the preparation of such financial transaction cards.

(b)        A financial transaction card is incomplete if part of the matter other than the signature of the cardholder, which an issuer requires to appear on the financial transaction card before it can be used by a cardholder, has not yet been stamped, embossed, imprinted, encoded or written upon it.

Conviction of criminal possession of financial transaction card forgery devices is punishable as provided in G.S. 14‑113.17(b). (1967, c. 1244, s. 2; 1979, c. 741, s. 1.)



§ 14-113.15. Criminal receipt of goods and services fraudulently obtained.

§ 14‑113.15.  Criminal receipt of goods and services fraudulently obtained.

A person is guilty of criminally receiving goods and services fraudulently obtained when he receives money, goods, services or anything else of value obtained in violation of G.S. 14‑113.13(a) with the knowledge or belief that the same were obtained in violation of G.S. 14‑113.13(a). Conviction of criminal receipt of goods and services fraudulently obtained is punishable as provided in G.S. 14‑ 113.17(a) if the value of all the money, goods, services and anything else of value, obtained in violation of this section, does not exceed  five hundred dollars ($500.00) in any six‑month period; conviction of criminal receipt of goods and services fraudulently obtained is punishable as provided in G.S. 14‑113.17(b) if such value exceeds five hundred dollars ($500.00) in any six‑month period. (1967, c. 1244, s. 2; 1979, c. 741, s. 1.)



§ 14-113.15A. Criminal factoring of financial transaction card records.

§ 14‑113.15A.  Criminal factoring of financial transaction card records.

Any person who, without the acquirer's express authorization, employs or solicits an authorized merchant, or any agent or employee of such merchant, to remit to an issuer or acquirer, for payment, a financial transaction card record of a sale, which sale was not made by such merchant, his agent or employee, is guilty of a felony punishable as provided in G.S. 14‑113.17(b). (1989, c. 161, s. 3.)



§ 14-113.16. Presumption of criminal receipt of goods and services fraudulently obtained.

§ 14‑113.16.  Presumption of criminal receipt of goods and services fraudulently obtained.

A person who obtains at a discount price a ticket issued by an airline, railroad, steamship or other transportation company from other than an authorized agent of such company which was acquired in violation of G.S. 14‑113.13(a) without reasonable inquiry to ascertain that the person from whom it was obtained had a legal right to possess it shall be presumed to know that such ticket was acquired under circumstances constituting a violation of G.S. 14‑113.13(a). (1967, c. 1244, s. 2; 1979, c. 741, s. 1.)



§ 14-113.17. Punishment and penalties.

§ 14‑113.17.  Punishment and penalties.

(a)        A person who is subject to the punishment and penalties of this Article shall be guilty of a Class 2 misdemeanor.

(b)        A crime punishable under this Article is punishable as a Class I felony. (1967, c. 1244, s. 2; 1979, c. 741, s. 1; c. 760, s. 5; 1993, c. 539, ss. 55, 1183; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-113.18. Reserved for future codification purposes.

§ 14‑113.18.  Reserved for future codification purposes.



§ 14-113.19. Reserved for future codification purposes.

§ 14‑113.19.  Reserved for future codification purposes.



§ 14-113.20. Identity theft.

Article 19C.

Identity Theft.

§ 14‑113.20.  Identity theft.

(a)        A person who knowingly obtains, possesses, or uses identifying information of another person, living or dead, with the intent to fraudulently represent that the person is the other person for the purposes of making financial or credit transactions in the other person's name, to obtain anything of value, benefit, or advantage, or for the purpose of avoiding legal consequences is guilty of a felony punishable as provided in G.S. 14‑113.22(a).

(b)        The term "identifying information" as used in this Article includes the following:

(1)        Social security or employer taxpayer identification numbers.

(2)        Drivers license, State identification card, or passport numbers.

(3)        Checking account numbers.

(4)        Savings account numbers.

(5)        Credit card numbers.

(6)        Debit card numbers.

(7)        Personal Identification (PIN) Code as defined in G.S. 14‑113.8(6).

(8)        Electronic identification numbers, electronic mail names or addresses, Internet account numbers, or Internet identification names.

(9)        Digital signatures.

(10)      Any other numbers or information that can be used to access a person's financial resources.

(11)      Biometric data.

(12)      Fingerprints.

(13)      Passwords.

(14)      Parent's legal surname prior to marriage.

(c)        It shall not be a violation under this Article for a person to do any of the following:

(1)        Lawfully obtain credit information in the course of a bona fide consumer or commercial transaction.

(2)        Lawfully exercise, in good faith, a security interest or a right of offset by a creditor or financial institution.

(3)        Lawfully comply, in good faith, with any warrant, court order, levy, garnishment, attachment, or other judicial or administrative order, decree, or directive, when any party is required to do so. (1999‑449, s. 1; 2000‑140, s. 37; 2002‑175, s. 4; 2005‑414, s. 6.)



§ 14-113.20A. Trafficking in stolen identities.

§ 14‑113.20A.  Trafficking in stolen identities.

(a)        It is unlawful for a person to sell, transfer, or purchase the identifying information of another person with the intent to commit identity theft, or to assist another person in committing identity theft, as set forth in G.S. 14‑113.20.

(b)        A violation of this section is a felony punishable as provided in G.S. 14‑113.22(a1). (2002‑175, s. 5; 2005‑414, s. 7(2).)



§ 14-113.21. Venue of offenses.

§ 14‑113.21.  Venue of offenses.

In any criminal proceeding brought under G.S. 14‑113.20, the crime is considered to be committed in the county where the victim resides, where the perpetrator resides, where any part of the identity theft took place, or in any other county instrumental to the completion of the offense, regardless of whether the defendant was ever actually present in that county. (1999‑449, s. 1; 2005‑414, ss. 2, 7.)



§ 14-113.21A. Investigation of offenses.

§ 14‑113.21A.  Investigation of offenses.

(a)        A person who has learned or reasonably suspects that the person has been the victim of identity theft may contact the local law enforcement agency that has jurisdiction over the person's actual residence. Notwithstanding the fact that jurisdiction may lie elsewhere for investigation and prosecution of a crime of identity theft, the local law enforcement agency may take the complaint, issue an incident report, and provide the complainant with a copy of the report and may refer the report to a law enforcement agency in that different jurisdiction.

(b)        Nothing in this section interferes with the discretion of a local law enforcement agency to allocate resources for investigations of crimes. A complaint filed or report issued under this section is not required to be counted as an open case for purposes of compiling open case statistics. (2005‑414, s. 3.)



§ 14-113.22. Punishment and liability.

§ 14‑113.22.  Punishment and liability.

(a)        A violation of G.S.14‑113.20(a) is punishable as a Class G felony, except it is punishable as a Class F felony if: (i) the victim suffers arrest, detention, or conviction as a proximate result of the offense, or (ii) the person is in possession of the identifying information pertaining to three or more separate persons.

(a1)      A violation of G.S. 14‑113.20A is punishable as a Class E felony.

(a2)      The court may order a person convicted under G.S. 14‑113.20 or G.S. 14‑113.20A to pay restitution pursuant to Article 81C of Chapter 15A of the General Statutes for financial loss caused by the violation to any person. Financial loss included under this subsection may include, in addition to actual losses, lost wages, attorneys' fees, and other costs incurred by the victim in correcting his or her credit history or credit rating, or in connection with any criminal, civil, or administrative proceeding brought against the victim resulting from the misappropriation of the victim's identifying information.

(b)        Notwithstanding subsection (a), (a1), or (a2) of this section, any person who commits an act made unlawful by G.S. 14‑113.20 or G.S. 14‑113.20A may also be liable for damages under G.S. 1‑539.2C.

(c)        In any case in which a person obtains identifying information of another person in violation of this Article, uses that information to commit a crime in addition to a violation of this Article, and is convicted of that additional crime, the court records shall reflect that the person whose identity was falsely used to commit the crime did not commit the crime. (1999‑449, s. 1; 2002‑175, ss. 6, 7; 2003‑206, s. 3.)



§ 14-113.23. Authority of the Attorney General.

§ 14‑113.23.  Authority of the Attorney General.

The Attorney General may investigate any complaint regarding identity theft under this Article. In conducting these investigations, the Attorney General has all the investigative powers available to the Attorney General under Article 1 of Chapter 75 of the General Statutes. The Attorney General shall refer all cases of identity theft under G.S. 14‑113.20 to the district attorney in the county where the crime was deemed committed in accordance with G.S. 14‑113.21. (1999‑449, s. 1; 2005‑414, s. 7(2).)



§ 14-113.24. Credit, charge, or debit card numbers on receipts.

§ 14‑113.24.  Credit, charge, or debit card numbers on receipts.

(a)        For purposes of this section, the word "person" means the person that owns or leases the cash register or other machine or device that electronically prints receipts of credit, charge, or debit card transactions.

(b)        Except as provided in this section, no person that accepts credit, charge, or debit cards for the transaction of business shall print more than five digits of the credit, charge, or debit card account number or the expiration date upon any receipt with the intent to provide the receipt to the cardholder at the point of sale. This section applies to a person who employs a cash register or other machine or device that electronically prints receipts for credit, charge, or debit card transactions. This section does not apply to a person whose sole means of recording a credit, charge, or debit card number for the transaction of business is by handwriting or by an imprint or copy of the credit, charge, or debit card.

(c)        A person who violates this section commits an infraction as defined in G.S. 14‑3.1 and is subject to a penalty of up to five hundred dollars ($500.00) per violation, not to exceed five hundred dollars ($500.00) in any calendar month or two thousand dollars ($2,000) in any calendar year. A person who receives a citation for violation of this section is not subject to the penalty provided in this subsection if the person establishes in court that the person came into compliance with this section within 30 days of the issuance of the citation and the person has remained in compliance with this section. (2003‑206, s. 1; 2003‑206, s. 2.)



§ 14-113.25. Sale of certain cash registers and other receipt printing machines.

§ 14‑113.25.  Sale of certain cash registers and other receipt printing machines.

(a)        No person shall sell or offer to sell a cash register or other machine or device that electronically prints receipts of credit, charge, or debit card transactions that cannot be programmed or operated to produce a receipt with five or fewer digits of the credit, charge, or debit card account number and no expiration date printed on the receipt. This subsection applies to cash registers or other machines or devices sold or offered for sale for use in the ordinary course of business in this State.

(b)        A person who violates this section commits an infraction as defined in G.S. 14‑3.1 and is subject to a penalty of up to five hundred dollars ($500.00) per violation. For purposes of assessing penalties pursuant to this subsection, the sale or offer for sale of each individual cash register or other machine or device that electronically prints receipts of credit, charge, or debit card transactions in violation of this section is treated as a separate violation. (2003‑206, s. 1.)



§ 14-113.26. Reserved for future codification purposes.

§ 14-113.26.  Reserved for future codification purposes.



§ 14-113.27. Reserved for future codification purposes.

§ 14-113.27.  Reserved for future codification purposes.



§ 14-113.28. Reserved for future codification purposes.

§ 14-113.28.  Reserved for future codification purposes.



§ 14-113.29. Reserved for future codification purposes.

§ 14-113.29.  Reserved for future codification purposes.



§ 14-113.30. Definitions.

Article 19D.

Telephone Records Privacy Protection Act.

§ 14‑113.30.  Definitions.

The following definitions apply in this Article:

(1)        Caller identification record.  A record collected and retained by or on behalf of a customer utilizing caller identification or similar technology that is delivered electronically to the recipient of a telephone call simultaneously with the reception of the telephone call and that indicates the telephone number from which the telephone call was initiated or similar information regarding the telephone call.

(2)        Customer.  A person or the legal guardian of a person or a representative of a business to whom a telephone service provider provides telephone service to a number subscribed or listed in the name of the person or business.

(3)        Person.  An individual, business association, partnership, limited partnership, corporation, limited liability company, or other legal entity.

(4)        Telephone record.  A record in written, electronic, or oral form, except a caller identification record, Directory Assistance information, and subscriber list information, that is created by a telephone service provider and that contains any of the following information with respect to a customer:

a.         Telephone numbers that have been dialed by the customer.

b.         Telephone numbers that pertain to calls made to the customer.

c.         The time when calls were made by the customer or to the customer.

d.         The duration of calls made by the customer or to the customer.

e.         The charges applied to calls, if any.

(5)        Telephone service.  The conveyance of two‑way communication in analog, digital, or other form by any medium, including wire, cable, fiber optics, cellular, broadband personal communications services, or other wireless technologies, satellite, microwave, or at any frequency over any part of the electromagnetic spectrum. The term also includes the conveyance of voice communication over the Internet and telephone relay service.

(6)        Telephone service provider.  A person who provides telephone service to a customer without regard to the form of technology used, including traditional wire‑line or cable communications service; cellular, broadband PCS, or other wireless communications service; microwave, satellite, or other terrestrial communications service; or voice over Internet communications service. (2007‑374, s. 1.)



§ 14-113.31. Prohibition of falsely obtaining, selling, or soliciting telephone records.

§ 14‑113.31.  Prohibition of falsely obtaining, selling, or soliciting telephone records.

(a)        No person shall obtain, or attempt to obtain, by any means, whether electronically, in writing, or in oral form, with or without consideration, a telephone record that pertains to a customer who is a resident of this State without the customer's consent by doing any of the following:

(1)        Making a false statement or representation to an agent, representative, or employee of a telephone service provider.

(2)        Making a false statement or representation to a customer of a telephone service provider.

(3)        Knowingly providing to a telephone service provider a document that is fraudulent, that has been lost or stolen, or that has been obtained by fraud, or that contains a false, fictitious, or fraudulent statement or representation.

(4)        Accessing customer accounts of a telephone service provider via the Internet without prior authorization from the customer to whom the telephone records relate.

(b)        No person shall knowingly purchase, receive, or solicit another to purchase or receive a telephone record that pertains to a customer without the prior authorization of that customer, or if the purchaser or receiver knows or has reason to know that the record has been obtained fraudulently.

(c)        No person shall sell or offer to sell a telephone record that was obtained without the customer's prior consent, or if the person knows or has reason to know that the telephone record was obtained fraudulently. (2007‑374, s. 1.)



§ 14-113.32. Exceptions.

§ 14‑113.32.  Exceptions.

(a)        The provisions of G.S. 14‑113.31 shall not apply to any of the following:

(1)        Any lawfully authorized investigative, protective, or intelligence activity of a law enforcement agency in connection with the official duties of the law enforcement agency.

(2)        A disclosure by a telephone service provider if the telephone service provider reasonably believes the disclosure is necessary to: (i) provide telephone service to a customer, including sharing telephone records with one of the provider's affiliates or (ii) protect an individual or service provider from fraudulent, abusive, or unlawful use of telephone service or a telephone record.

(3)        A disclosure by a telephone service provider to the National Center for Missing and Exploited Children.

(4)        A disclosure by a telephone service provider that is authorized by State or federal law or regulation.

(5)        A disclosure by a telephone service provider to a governmental entity if the provider reasonably believes there is an emergency involving immediate danger of death or serious physical injury.

(6)        Testing of a telephone service provider's security procedures or systems for maintaining the confidentiality of customers' telephone records.

(b)        Nothing in this Article shall be construed to expand the obligation or duty of a telephone service provider to maintain the confidentiality of telephone records beyond the requirements of this Article or federal law or regulation. Any telephone service provider or agent, employee, or representative of a telephone service provider who reasonably and in good faith discloses telephone records shall not be criminally or civilly liable if the disclosure is later determined to be in violation of this Article. (2007‑374, s. 1.)



§ 14-113.33. Punishment; liability.

§ 14‑113.33.  Punishment; liability.

(a)        Unless the conduct is covered under some other provision of law providing greater punishment, any person who violates this Article is guilty of a Class H felony. In any criminal proceeding brought under this Article, the crime is considered to be committed in the county where the customer resides, where the defendant resides, where any part of the offense took place, or in any other county instrumental to the completion of the offense, regardless of whether the defendant was ever actually present in that county.

(b)        A violation of G.S. 14‑331.31 is a violation of G.S. 75‑1.1, except that a customer whose telephone records were obtained, sold, or solicited in violation of this Article shall be entitled to damages pursuant to G.S. 75‑16, or one thousand dollars ($1,000), whichever is greater. (2007‑374, s. 1.)



§ 14-114. Fraudulent disposal of personal property on which there is a security interest.

Article 20.

Frauds.

§ 14‑114.  Fraudulent disposal of personal property on which there is a security interest.

(a)        If any person, after executing a security agreement on personal property for a lawful purpose, shall make any disposition of any property embraced in such security agreement, with intent to defeat the rights of the secured party, every person so offending and every person with a knowledge of the security interest buying any property embraced in which security agreement, and every person assisting, aiding or abetting the unlawful disposition of such property, with intent to defeat the rights of any secured party in such security agreement, shall be guilty of a Class 2 misdemeanor.

A person's refusal to turn over secured property to a secured party who is attempting to repossess the property without a judgment or order for possession shall not, by itself, be a violation of this section.

(b)        Intent to commit the crime as set forth in subsection (a) may be presumed from proof of possession of the property embraced in such security agreement by the grantor thereof after execution of the security agreement, and while it is in force, the further proof of the fact that the sheriff or other officer charged with the execution of process cannot after due diligence find such property under process directed to him for its seizure, for the satisfaction of such security agreement.  However, this presumption may be rebutted by evidence that the property has, through no fault of the defendant, been stolen, lost, damaged beyond repair, or otherwise disposed of by the defendant without intent to defeat the rights of the secured party. (1873‑4, c. 31; 1874‑5, c. 215; 1883, c. 61; Code, s. 1089; 1887, c. 14; Rev., s. 3435; C.S., s. 4287; 1969, c. 984, s. 2; c. 1224, s. 4; 1987 (Reg. Sess., 1988), c. 1065, s. 1; 1993, c. 539, s. 56; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-115. Secreting property to hinder enforcement of lien or security interest.

§ 14‑115.  Secreting property to hinder enforcement of lien or security interest.

Any person who, with intent to prevent or hinder the enforcement of a lien or security interest after a judgment or order has been issued for possession for that personal property subject to said lien or security interest, either refuses to surrender such personal property in his possession to a law enforcement officer, or removes, or exchanges, or secretes such personal property, shall be guilty of a Class 2 misdemeanor. (1887, c. 14; Rev., s. 3436; C.S., s. 4288; 1969, c. 984, s. 3; c. 1224, s. 1; 1987 (Reg. Sess., 1988), c. 1065, s. 2; 1989, c. 401; 1993, c. 539, s. 57; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-116: Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 767, s. 30(1).

§ 14‑116:  Repealed by Session Laws 1993 (Reg.  Sess., 1994), c. 767, s. 30(1).



§ 14-117. Fraudulent and deceptive advertising.

§ 14‑117.  Fraudulent and deceptive advertising.

It shall be unlawful for any person, firm, corporation or association, with intent to sell or in anywise to dispose of merchandise, securities, service or any other thing offered by such person, firm, corporation or association, directly or indirectly, to the public for sale or distribution, or with intent to increase the consumption thereof, or to induce the public in any manner to enter into any obligation relating thereto, or to acquire title thereto, or an interest therein, to make public, disseminate, circulate or place before the public or cause directly or indirectly to be made, published, disseminated, circulated or placed before the public in this State, in a newspaper or other publication, or in the form of a book, notice, handbill, poster, bill, circular, pamphlet or letter, or in any other way, an advertisement of any sort regarding merchandise, securities, service or any other thing so offered to the public, which advertisement contains any assertion, representation or statement of fact which is untrue, deceptive or misleading:  Provided, that such advertising shall be done willfully and with intent to mislead.  Any person who shall violate the provisions of this section shall be guilty of a Class 2 misdemeanor. (1915, c. 218; C.S., s. 4290; 1993, c. 539, s. 59; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-117.1: Repealed by Session Laws 1994, Ex. Sess., c. 14, s. 72(5).

§ 14‑117.1:  Repealed by Session Laws 1994, Ex.  Sess., c. 14, s. 72(5).



§ 14-117.2. Gasoline price advertisements.

§ 14‑117.2.  Gasoline price advertisements.

(a)        Advertisements by any person or firm of the price of any grade of motor fuel must clearly so indicate if such price is dependent upon purchaser himself drawing or pumping the fuel.

(b)        Any person or firm violating the provisions of this section shall be guilty of a Class 3 misdemeanor. (1971, c. 324, ss. 1, 2; 1993, c. 539, s. 60; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-118. Blackmailing.

§ 14‑118.  Blackmailing.

If any person shall knowingly send or deliver any letter or writing demanding of any other person, with menaces and without any reasonable or probable cause, any chattel, money or valuable security; or if any person shall accuse, or threaten to accuse, or shall knowingly send or deliver any letter or writing accusing or threatening to accuse any other person of any crime punishable by law with death or by imprisonment in the State's prison, with the intent to extort or gain from such person any chattel, money or valuable security, every such offender shall be guilty of a Class 1 misdemeanor. (R.C., c. 34, s. 110; Code, s. 989; Rev., s. 3428; C.S., s. 4291; 1993, c. 539, s. 61; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-118.1. Simulation of court process in connection with collection of claim, demand or account.

§ 14‑118.1.  Simulation of court process in connection with collection of claim, demand or account.

It shall be unlawful for any person, firm, corporation, association, agent or employee in any manner to coerce, intimidate, or attempt to coerce or intimidate any person in connection with any claim, demand or account, by the issuance, utterance or delivery of any matter, printed, typed or written, which (i) simulates or resembles a summons, warrant, writ or other court process or pleading; or (ii) by its form, wording, use of the name of North Carolina or any officer, agency or subdivision thereof, use of seals or insignia, or general appearance has a tendency to create in the mind of the ordinary person the false impression that it has judicial or other official authorization, sanction or approval. Any violation of the provisions of this section shall be a Class 2 misdemeanor. (1961, c. 1188; 1979, c. 263; 1993, c. 539, s. 62; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-118.2. Assisting, etc., in obtaining academic credit by fraudulent means.

§ 14‑118.2.  Assisting, etc., in obtaining academic credit by fraudulent means.

(a)        It shall be unlawful for any person, firm, corporation or association to assist any student, or advertise, offer or attempt to assist any student, in obtaining or in attempting to obtain, by fraudulent means, any academic credit, grade or test score, or any diploma, certificate or other instrument purporting to confer any literary, scientific, professional, technical or other degree in any course of study in any university, college, academy or other educational institution. The activity prohibited by this subsection includes, but is not limited to, preparing or advertising, offering, or attempting to prepare a term paper, thesis, or dissertation for another; impersonating or advertising, offering or attempting to impersonate another in taking or attempting to take an examination; and the giving or changing of a grade or test score or offering to give or change a grade or test score in exchange for an article of value or money.

(b)        Any person, firm, corporation or association violating any of the provisions of this section shall be guilty of a Class 2 misdemeanor.  This section includes the acts of a teacher or other school official; however, the provisions of this section shall not apply to the acts of one student in assisting another student as herein defined if the former is duly registered in an educational institution in North Carolina and is subject to the disciplinary authority thereof. (1963, c. 781; 1969, c. 1224, s. 7; 1989, c. 144; 1993, c. 539, s. 63; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-118.3. Acquisition and use of information obtained from patients in hospitals for fraudulent purposes.

§ 14‑118.3.  Acquisition and use of information obtained from patients in hospitals for fraudulent purposes.

It shall be unlawful for any person, firm or corporation, or any officer, agent or other representative of any person, firm or corporation to obtain or seek to obtain from any person while a patient in any hospital information concerning any illness, injury or disease of such patient, other than information concerning the illness, injury or disease for which such patient is then hospitalized and being treated, for a fraudulent purpose, or to use any information so obtained in regard to such other illness, injury or disease for a fraudulent purpose.

Any person, firm or corporation violating the provisions of this section shall be guilty of a Class 2 misdemeanor. (1967, c. 974; 1969, c. 1224, s. 5; 1993, c. 539, s. 64; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-118.4. Extortion.

§ 14‑118.4.  Extortion.

Any person who threatens or communicates a threat or threats to another with the intention thereby wrongfully to obtain anything of value or any acquittance, advantage, or immunity is guilty of extortion and such person shall be punished as a Class F felon. (1973, c. 1032; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1184; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-118.5. Theft of cable television service.

§ 14‑118.5.  Theft of cable television service.

(a)        Any person, firm or corporation who, after October 1, 1984, knowingly and willfully attaches or maintains an electronic, mechanical or other connection to any cable, wire, decoder, converter, device or equipment of a cable television system or removes, tampers with, modifies or alters any cable, wire, decoder, converter, device or equipment of a cable television system for the purpose of intercepting or receiving any programming or service transmitted by such cable television system which person, firm or corporation is not authorized by the cable television system to receive, is guilty of a Class 3 misdemeanor which may include a fine not exceeding five hundred dollars ($500.00). Each unauthorized connection, attachment, removal, modification or alteration shall constitute a separate violation.

(b)        Any person, firm or corporation who knowingly and willfully, without the authorization of a cable television system, distributes, sells, attempts to sell or possesses for sale in North Carolina any converter, decoder, device, or kit, that is designed to decode or descramble any encoded or scrambled signal transmitted by such cable television system, is guilty of a Class 3 misdemeanor which may include a fine not exceeding five hundred dollars ($500.00). The term "encoded or scrambled signal" shall include any signal or transmission that is not intended to produce an intelligible program or service without the aid of a decoder, descrambler, filter, trap or other electronic or mechanical device.

(c)        Any cable television system may institute a civil action to enjoin and restrain any violation of this section, and in addition, such cable television system shall be entitled to civil damages in the following amounts:

(1)        For each violation of subsection (a), three hundred dollars ($300.00) or three times the amount of actual damages, if any, sustained by the plaintiff, whichever amount is greater.

(2)        For each violation of subsection (b), one thousand dollars ($1,000) or three times the amount of actual damages, if any, sustained by the plaintiff, whichever amount is greater.

(d)        It is not a necessary prerequisite to a civil action instituted pursuant to this section that the plaintiff has suffered or will suffer actual damages.

(e)        Proof that any equipment, cable, wire, decoder, converter or device of a cable television system was modified, removed, altered, tampered with or connected without the consent of such cable system in violation of this section shall be prima facie evidence that such action was taken knowingly and willfully by the person or persons in whose name the cable system's equipment, cable, wire, decoder, converter or device is installed or the person or persons regularly receiving the benefits of cable services resulting from such unauthorized modification, removal, alteration, tampering or connection.

(f)         The receipt, decoding or converting of a signal from the air by the use of a satellite dish or antenna shall not constitute a violation of this section.

(g)        Cable television systems may refuse to provide service to anyone who violates subsection (a) of this section whether or not the alleged violator has been prosecuted thereunder. (1977, 2nd Sess., c. 1185, s. 1; 1983 (Reg. Sess., 1984), c. 1088, s. 1; 1993, c. 539, s. 65; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-118.6. Reserved for future codification purposes.

§ 14-118.6.  Reserved for future codification purposes.



§ 14-118.7. Reserved for future codification purposes.

§ 14-118.7.  Reserved for future codification purposes.



§ 14-118.8. Reserved for future codification purposes.

§ 14-118.8.  Reserved for future codification purposes.



§ 14-118.9. Reserved for future codification purposes.

§ 14-118.9.  Reserved for future codification purposes.



§ 14-118.10. Title.

Article 20A.

Residential Mortgage Fraud Act.

§ 14‑118.10.  Title.

This Article shall be known and cited as the "Residential Mortgage Fraud Act." (2007‑163, s. 1.)



§ 14-118.11. Definitions.

§ 14‑118.11.  Definitions.

Unless otherwise provided in this Article, the following definitions apply in this Article:

(1)        Mortgage lending process.  The process through which a person seeks or obtains a mortgage loan including solicitation, application, origination, negotiation of terms, underwriting, signing, closing, and funding of a mortgage loan and services provided incident to a mortgage loan, including the appraisal of the residential real property. Documents involved in the mortgage lending process include (i) uniform residential loan applications or other loan applications, (ii) appraisal reports, (iii) settlement statements, (iv) supporting personal documentation for loan applications, including W‑2 or other earnings or income statements, verifications of rent, income, and employment, bank statements, tax returns, and payroll stubs, and (v) any required mortgage‑related disclosures.

(2)        Mortgage loan.  A loan primarily secured by either (i) a mortgage or a deed of trust on residential real property or (ii) a security interest in a manufactured home (as defined by G.S. 143‑145(7)) located or to be located on residential real property.

(3)        Pattern of residential mortgage fraud.  Residential mortgage fraud that involves five or more mortgage loans, which have the same or similar intents, results, accomplices, victims, or methods of commission or otherwise are interrelated by distinguishing characteristics.

(4)        Person.  An individual, partnership, limited liability company, limited partnership, corporation, association, or other entity, however organized.

(5)        Residential real property.  Real property located in the State of North Carolina upon which there is located or is to be located a structure or structures designed principally for residential purposes, including, but not limited to, individual units of townhouses, condominiums, and cooperatives. (2007‑163, s. 1.)



§ 14-118.12. Residential mortgage fraud.

§ 14‑118.12.  Residential mortgage fraud.

(a)        A person is guilty of residential mortgage fraud when, for financial gain and with the intent to defraud, that person does any of the following:

(1)        Knowingly makes or attempts to make any material misstatement, misrepresentation, or omission within the mortgage lending process with the intention that a mortgage lender, mortgage broker, borrower, or any other person or entity that is involved in the mortgage lending process relies on it.

(2)        Knowingly uses or facilitates or attempts to use or facilitate the use of any misstatement, misrepresentation, or omission within the mortgage lending process with the intention that a mortgage lender, borrower, or any other person or entity that is involved in the mortgage lending process relies on it.

(3)        Receives or attempts to receive proceeds or any other funds in connection with a residential mortgage closing that the person knew, or should have known, resulted from a violation of subdivision (1) or (2) of this subsection.

(4)        Conspires or solicits another to violate any of the provisions of subdivision (1), (2), or (3) of this subsection.

(b)        It shall be sufficient in any prosecution under this Article for residential mortgage fraud to show that the party accused did the act with the intent to deceive or defraud. It shall be unnecessary to show that any particular person or entity was harmed financially in the transaction or that the person or entity to whom the deliberate misstatement, misrepresentation, or omission was made relied upon the misstatement, misrepresentation, or omission. (2007‑163, s. 1.)



§ 14-118.13. Venue.

§ 14‑118.13.  Venue.

In any criminal proceeding brought under this Article, the crime shall be construed to have been committed:

(1)        In the county in which the residential real property for which a mortgage loan is being sought is located;

(2)        In any county in which any act was performed in furtherance of the violation;

(3)        In any county in which any person alleged to have violated this Article had control or possession of any proceeds of the violation;

(4)        If a closing occurred, in any county in which the closing occurred; or

(5)        In any county in which a document containing a deliberate misstatement, misrepresentation, or omission is filed with the official registrar of deeds or with the Division of Motor Vehicles. (2007‑163, s. 1.)



§ 14-118.14. Authority to investigate and prosecute.

§ 14‑118.14.  Authority to investigate and prosecute.

Upon its own investigation or upon referral by the Office of the Commissioner of Banks, the North Carolina Real Estate Commission, the Attorney General, the North Carolina Appraisal Board, or other parties, of available evidence concerning violations of this Article, the proper district attorney may institute the appropriate criminal proceedings under this Article. (2007‑163, s. 1.)



§ 14-118.15. Penalty for violation of Article.

§ 14‑118.15.  Penalty for violation of Article.

(a)        Unless the conduct is prohibited by some other provision of law providing for greater punishment, a violation of this Article involving a single mortgage loan is a Class H felony.

(b)        Unless the conduct is prohibited by some other provision of law providing for greater punishment, a violation of this Article involving a pattern of residential mortgage fraud is a Class E felony. (2007‑163, s. 1.)



§ 14-118.16. Forfeiture.

§ 14‑118.16.  Forfeiture.

(a)        All real and personal property of every kind used or intended for use in the course of, derived from, or realized through a violation of this Article shall be subject to forfeiture to the State as set forth in G.S. 14‑2.3 and G.S. 14‑7.20. However, the forfeiture of any real or personal property shall be subordinate to any security interest in the property taken by a lender in good faith as collateral for the extension of credit and recorded as provided by law, and no real or personal property shall be forfeited under this section against an owner who made a bona fide purchase of the property without knowledge of a violation of this Article.

(b)        In addition to the provisions of subsection (a) of this section, courts may order restitution to any person that has suffered a financial loss due to violation of this Article. (2007‑163, s. 1.)



§ 14-118.17. Liability for reporting suspected mortgage fraud.

§ 14‑118.17.  Liability for reporting suspected mortgage fraud.

In the absence of fraud, bad faith, or malice, a person shall not be subject to an action for civil liability for filing reports or furnishing other information regarding suspected residential mortgage fraud to a regulatory or law enforcement agency. (2007‑163, s. 1.)



§ 14-119. Forgery of notes, checks, and other securities; counterfeiting of instruments.

Article 21.

Forgery.

§ 14‑119.  Forgery of notes, checks, and other securities; counterfeiting of instruments.

(a)        It is unlawful for any person to forge or counterfeit any instrument, or possess any counterfeit instrument, with the intent to injure or defraud any person, financial institution, or governmental unit. Any person in violation of this subsection is guilty of a Class I felony.

(b)        Any person who transports or possesses five or more counterfeit instruments with the intent to injure or defraud any person, financial institution, or governmental unit is guilty of a Class G felony.

(c)        As used in this Article, the term:

(1)        "Counterfeit" means to manufacture, copy, reproduce, or forge an instrument that purports to be genuine, but is not, because it has been falsely copied, reproduced, forged, manufactured, embossed, encoded, duplicated, or altered.

(2)        "Financial institution" means any mutual fund, money market fund, credit union, savings and loan association, bank, or similar institution, either foreign or domestic.

(3)        "Governmental unit" means the United States, any United States territory, any state of the United States, any political subdivision, agency, or instrumentality of any state, or any foreign jurisdiction.

(4)        "Instrument" means (i) any currency, bill, note, warrant, check, order, or similar instrument of or on any financial institution or governmental unit, or any cashier or officer of the institution or unit; or (ii) any security issued by, or on behalf of, any corporation, financial institution, or governmental unit. (1819, c. 994, s. 1, P.R.; R.C., c. 34, s. 60; Code, s. 1030; Rev., s. 3419; C.S., s. 4293; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14; 1983, c. 397, s. 1; 2002‑175, s. 1.)



§ 14-120. Uttering forged paper or instrument containing a forged endorsement.

§ 14‑120.  Uttering forged paper or instrument containing a forged endorsement.

If any person, directly or indirectly, whether for the sake of gain or with intent to defraud or injure any other person, shall utter or publish any such false, forged or counterfeited instrument as is mentioned in G.S. 14‑119, or shall pass or deliver, or attempt to pass or deliver, any of them to another person (knowing the same to be falsely forged or counterfeited) the person so offending shall be punished as a Class I felon.  If any person, directly or indirectly, whether for the sake of gain or with intent to defraud or injure any other person, shall falsely make, forge or counterfeit any endorsement on any instrument described in the preceding section, whether such instrument be genuine or false, or shall knowingly utter or publish any such instrument containing a false, forged or counterfeited endorsement or, knowing the same to be falsely endorsed, shall pass or deliver or attempt to pass or deliver any such instrument containing a forged endorsement to another person, the person so offending shall be guilty of a Class I felony. (1819, c. 994, s. 2, P.R.; R.C., c. 34, s. 61; Code, s. 1031; Rev., s. 3427; 1909, c. 666; C.S., s. 4294; 1961, c. 94; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1983, c. 397, s. 2; 1993, c. 539, s. 1185; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-121. Selling of certain forged securities.

§ 14‑121.  Selling of certain forged securities.

If any person shall sell, by delivery, endorsement or otherwise, to any other person, any judgment for the recovery of money purporting to have been rendered by a magistrate, or any bond, promissory note, bill of exchange, order, draft or liquidated account purporting to be signed by the debtor (knowing the same to be forged), the person so offending shall be punished as a Class H felon. (R.C., c. 34, s. 63; Code, s. 1033; Rev., s. 3425; C.S., s. 4295; 1973, c. 108, s. 2; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1186; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-122. Forgery of deeds, wills and certain other instruments.

§ 14‑122.  Forgery of deeds, wills and certain other instruments.

If any person, of his own head and imagination, or by false conspiracy or fraud with others, shall wittingly and falsely forge and make, or shall cause or wittingly assent to the forging or making of, or shall show forth in evidence, knowing the same to be forged, any deed, lease or will, or any bond, writing obligatory, bill of exchange, promissory note, endorsement or assignment thereof; or any acquittance or receipt for money or goods; or any receipt or release for any bond, note, bill or any other security for the payment of money; or any order for the payment of money or delivery of goods, with intent, in any of said instances, to defraud any person or corporation, and thereof shall be duly convicted, the person so offending shall be punished as a Class H felon. (5 Eliz., c. 14, ss. 2, 3; 21 James I, c. 26; 1801, c. 572, P.R.; R.C., c. 34, s. 59; Code, s. 1029; Rev., s. 3424; C.S., s. 4296; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1187; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-122.1. Falsifying documents issued by a secondary school, postsecondary educational institution, or governmental agency.

§ 14‑122.1.  Falsifying documents issued by a secondary school, postsecondary educational institution, or governmental agency.

(a)        It shall be unlawful for any person knowingly and willfully:

(1)        To make falsely or alter falsely, or to procure to be made falsely or altered falsely, or to aid or assist in making falsely or altering falsely, a diploma, certificate, license, or transcript signifying merit or achievement in an educational program issued by a secondary school, a postsecondary educational institution, or a governmental agency;

(2)        To sell, give, buy, or obtain, or to procure to be sold, given, bought, or obtained, or to aid or assist in selling, giving, buying, or obtaining, a diploma, certificate, license, or transcript, which he knows is false, signifying merit or achievement in an educational program issued by a secondary school, a postsecondary educational institution, or a governmental agency;

(3)        To use, offer, or present as genuine a falsely made or falsely altered diploma, certificate, license, or transcript signifying merit or achievement in an educational program issued by a secondary school, a postsecondary educational institution, or a governmental agency, which he knows is false; or

(4)        To make a false written representation of fact that he has received a degree or other certification signifying merit, achievement, or completion of an educational program involving study, experience, or testing from a secondary school, a postsecondary educational institution or governmental agency in an application for:

(a)        Employment;

(b)        Admission to an educational program;

(c)        Award; or

(d)        For the purpose of inducing another to issue a diploma, certificate, license, or transcript signifying merit or achievement in an educational program of a secondary school, postsecondary educational institution, or a governmental agency.

(b)        As used in this section, "postsecondary educational institution" means a technical college, community college, junior college, college, or university.  As used in this section, "governmental agency" means any agency of a State or local government or of the federal government.  As used in this section, "secondary school" means grades 9 through 12.

(c)        Any person who violates a provision of this section shall be guilty of a Class 1 misdemeanor. (1981, c. 146, s. 1; 1987, c. 388; 1993, c. 539, s. 66; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-123. Forging names to petitions and uttering forged petitions.

§ 14‑123.  Forging names to petitions and uttering forged petitions.

If any person shall willfully sign, or cause to be signed, or willfully assent to the signing of the name of any person without his consent, or of any deceased or fictitious person, to any petition or recommendation with the intent of procuring any commutation of sentence, pardon or reprieve of any person convicted of any crime or offense, or for the purpose of procuring such pardon, reprieve or commutation to be refused or delayed by any public officer, or with the intent of procuring from any person whatsoever, either for himself or another, any appointment to office, or to any position of honor or trust, or with the intent to influence the official action of any public officer in the management, conduct or decision of any matter affecting the public, he shall be punished as a Class I felon; and if any person shall willfully use any such paper for any of the purposes or intents above recited, knowing that any part of the signatures to such petition or recommendation has been signed thereto without the consent of the alleged signers, or that names of any dead or fictitious persons are signed thereto, he shall be guilty of a felony, and shall be punished in like manner. (1883, c. 275; Code, s. 1034; Rev., s. 3426; C.S., s. 4297; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14.)



§ 14-124. Forging certificate of corporate stock and uttering forged certificates.

§ 14‑124.  Forging certificate of corporate stock and uttering forged certificates.

If any officer or agent of a corporation shall, falsely and with a fraudulent purpose, make, with the intent that the same shall be issued and delivered to any other person by name or as holder or bearer thereof, any certificate or other writing, whereby it is certified or declared that such person, holder or bearer is entitled to or has an interest in the stock of such corporation, when in fact such person, holder or bearer is not so entitled, or is not entitled to the amount of stock in such certificate or writing specified; or if any officer or agent of such corporation, or other person, knowing such certificate or other writing to be false or untrue, shall transfer, assign or deliver the same to another person, for the sake of gain, or with the intent to defraud the corporation, or any member thereof, or such person to whom the same shall be transferred, assigned or delivered, the person so offending shall be punished as a Class I felon. (R.C., c. 34, s. 62; Code, s. 1032; Rev., s. 3421; C.S., s. 4298; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14.)



§ 14-125. Forgery of bank notes and other instruments by connecting genuine parts.

§ 14‑125.  Forgery of bank notes and other instruments by connecting genuine parts.

If any person shall fraudulently connect together different parts of two or more bank notes, or other genuine instruments, in such a manner as to produce another note or instrument, with intent to pass all of them as genuine, the same shall be deemed a forgery, and the instrument so produced a forged note, or forged instrument, in like manner as if each of them had been falsely made or forged. (R.C., c. 34, s. 66; Code, s. 1037; Rev., s. 3420; C.S., s. 4299.)



§ 14-126: Repealed by Session Laws 1987, c. 700, s. 2.

SUBCHAPTER VI. CRIMINAL TRESPASS.

Article 22.

Damages and Other Offenses to Land and Fixtures.

§ 14‑126: Repealed by Session Laws 1987, c.  700, s. 2.



§ 14-127. Willful and wanton injury to real property.

§ 14‑127.  Willful and wanton injury to real property.

If any person shall willfully and wantonly damage, injure or destroy any real property whatsoever, either of a public or private nature, he shall be guilty of a Class 1 misdemeanor. (R.C., c. 34, s. 111; 1873‑4, c. 176, s. 5; Code, s. 1081; Rev., s. 3677; C.S., s. 4301; 1967, c. 1083; 1993, c. 539, s. 67; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-128. Injury to trees, crops, lands, etc., of another.

§ 14‑128.  Injury to trees, crops, lands, etc., of another.

Any person, not being on his own lands, who shall without the consent of the owner thereof, willfully commit any damage, injury, or spoliation to or upon any tree, wood, underwood, timber, garden, crops, vegetables, plants, lands, springs, or any other matter or thing growing or being thereon, or who cuts, breaks, injures, or removes any tree, plant, or flower, shall be guilty of a Class 1 misdemeanor:  Provided, however, that this section shall not apply to the officers, agents, and employees of the Department of Transportation while in the discharge of their duties within the right‑of‑way or easement of the Department of Transportation. (Ex. Sess. 1924, c. 54; 1957, c. 65, s. 11, c. 754; 1965, c. 300, s. 1; 1969, c. 22, s. 1; 1973, c. 507, s. 5; 1977, c. 464, s. 34; 1993, c. 539, s. 68; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-128.1. Repealed by Session Laws 1979, c. 964, s. 2.

§ 14‑128.1.  Repealed by Session Laws 1979, c. 964, s. 2.



§ 14-129. Taking, etc., of certain wild plants from land of another.

§ 14‑129.  Taking, etc., of certain wild plants from land of another.

No person, firm or corporation shall dig up, pull up or take from the land of another or from any public domain, the whole or any part of any Venus flytrap (Dionaea muscipula), trailing arbutus, Aaron's Rod (Thermopsis caroliniana), Bird‑foot Violet (Viola pedata), Bloodroot (Sanguinaria canadensis), Blue Dogbane (Amsonia tabernaemontana), Cardinal‑flower (Lobelia cardinalis), Columbine (Aquilegia canadensis), Dutchman's Breeches (Dicentra cucullaria), Maidenhair Fern (Adiantum pedatum), Walking Fern (Camptosorus rhizophyllus), Gentians (Gentiana), Ground Cedar, Running Cedar, Hepatica (Hepatica americana and acutiloba), Jack‑in‑the‑Pulpit (Arisaema triphyllum), Lily (Lilium), Lupine (Lupinus), Monkshood (Aconitum uncinatum and reclinatum), May Apple (Podophyllum peltatum), Orchids (all species), Pitcher Plant (Sarracenia), Shooting Star (Dodecatheon meadia), Oconee Bells (Shortia galacifolia), Solomon's Seal (Polygonatum), Trailing Christmas (Greens‑Lycopodium), Trillium (Trillium), Virginia Bluebells (Mertensia virginica), and Fringe Tree (Chionanthus virginicus), American holly, white pine, red cedar, hemlock or other coniferous trees, or any flowering dogwood, any mountain laurel, any rhododendron, or any ground pine, or any Christmas greens, or any Judas tree, or any leucothea, or any azalea, without having in his possession a permit to dig up, pull up or take such plants, signed by the owner of such land, or by his duly authorized agent. Any person convicted of violating the provisions of this section shall be guilty of a Class 3 misdemeanor only punished by a fine of not less than ten dollars ($10.00) nor more than fifty dollars ($50.00) for each offense. The provisions of this section shall not apply to the Counties of Cabarrus, Carteret, Catawba, Cherokee, Chowan, Cumberland, Currituck, Dare, Duplin, Edgecombe, Franklin, Gaston, Granville, Hertford, McDowell, Pamlico, Pender, Person, Richmond, Rockingham, Rowan and Swain. (1941, c. 253; 1951, c. 367, s. 1; 1955, cc. 251, 962; 1961, c. 1021; 1967, c. 355; 1971, c. 951; 1993, c. 539, s. 69; c. 553, s. 9; 1994, Ex. Sess., c. 24, s. 14(c); 2001‑93, s. 1; 2001‑487, s. 43(a).)



§ 14-129.1. Repealed by Session Laws 1979, c. 964, s. 2.

§ 14‑129.1.  Repealed by Session Laws 1979, c. 964, s. 2.



§ 14-129.2. Unlawful to take sea oats.

§ 14‑129.2.  Unlawful to take sea oats.

(a)        It is unlawful to dig up, pull up, or take from the land of another or from any public domain the whole or any part of any Sea Oats (Uniola paniculata) without the consent of the owner of that land.

(b)        Any person convicted of violating the provisions of this section shall be guilty of a Class 3 misdemeanor and shall be punished by a fine of not less than twenty‑five dollars ($25.00) nor more than two hundred dollars ($200.00) for each offense. (2001‑93, s. 2.)



§ 14-130. Trespass on public lands.

§ 14‑130.  Trespass on public lands.

If any person shall erect a building on any state‑owned lands, or cultivate or remove timber from any such lands, without the permission of the State, he shall be guilty of a Class 1 misdemeanor.  Moreover, the State can recover from any person cutting timber on its land three times the value of the timber which is cut. (1823, c. 1190, P.R.; 1842, c. 36, s. 4; R.C., c. 34, s. 42; Code, s. 1121; Rev., s. 3746; 1909, c. 891; C.S., s. 4302; 1979, c. 15; 1993, c. 539, s. 70; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-131. Trespass on land under option by the federal government.

§ 14‑131.  Trespass on land under option by the federal government.

On lands under option which have formally or informally been offered to and accepted by the North Carolina Department of Environment and Natural Resources by the acquiring federal agency and tentatively accepted by said Department for administration as State forests, State parks, State game refuges or for other public purposes, it shall be unlawful to cut, dig, break, injure or remove any timber, lumber, firewood, trees, shrubs or other plants; or any fence, house, barn or other structure; or to pursue, trap, hunt or kill any bird or other wild animals or take fish from streams or lakes within the boundaries of such areas without the written consent of the local official of the United States having charge of the acquisition of such lands.

Any person, firm or corporation convicted of the violation of this section shall be guilty of a Class 3 misdemeanor.

The Department of Environment and Natural Resources through its legally appointed forestry, fish and game wardens is hereby authorized and empowered to assist the county law‑enforcement officers in the enforcement of this section. (1935, c. 317; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 218(2); 1993, c. 539, s. 71; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑443, s. 11A.119(a).)



§ 14-132. Disorderly conduct in and injuries to public buildings and facilities.

§ 14‑132.  Disorderly conduct in and injuries to public buildings and facilities.

(a)        It is a misdemeanor if any person shall:

(1)        Make any rude or riotous noise, or be guilty of any disorderly conduct, in or near any public building or facility; or

(2)        Unlawfully write or scribble on, mark, deface, besmear, or injure the walls of any public building or facility, or any statue or monument situated in any public place; or

(3)        Commit any nuisance in or near any public building or facility.

(b)        Any person in charge of any public building or facility owned or controlled by the State, any subdivision of the State, or any other public agency shall have authority to arrest summarily and without warrant for a violation of this section.

(c)        The term "public building or facility" as used in this section includes any building or facility which is:

(1)        One to which the public or a portion of the public has access and is owned or controlled by the State, any subdivision of the State, any other public agency, or any private institution or agency of a charitable, educational, or eleemosynary nature; or

(2)        Dedicated to the use of the general public for a purpose which is primarily concerned with public recreation, cultural activities, and other events of a public nature or character.

(3)        Designated by the Attorney General in accordance with G.S. 114‑20.1.

The term "building or facility" as used in this section also includes the surrounding grounds and premises of any building or facility used in connection with the operation or functioning of such building or facility.

(d)        Any person who violates any provision of this section is guilty of a Class 2 misdemeanor. (1829, c. 29, ss. 1, 2; 1842, c. 47; R.C., c. 103, ss. 7, 8; Code, s. 2308; Rev., s. 3742; 1915, c. 269; C.S., s. 4303; 1969, c. 869, s. 7 1/2, c. 1224, s. 2; 1981, c. 499, s. 2; 1993, c. 539, s. 72; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-132.1. Repealed by Session Laws 1987, c. 700, s. 2.

§ 14‑132.1.  Repealed by Session Laws 1987, c. 700, s. 2.



§ 14-132.2. Willfully trespassing upon, damaging, or impeding the progress of a public school bus.

§ 14‑132.2.  Willfully trespassing upon, damaging, or impeding the progress of a public school bus.

(a)        Any person who shall unlawfully and willfully demolish, destroy, deface, injure, burn or damage any public school bus or public school activity bus shall be guilty of a Class 1 misdemeanor.

(b)        Any person who shall enter a public school bus or public school activity bus after being forbidden to do so by the authorized school bus driver in charge thereof, or the school principal to whom the public school bus or public school activity bus is assigned, shall be guilty of a Class 1 misdemeanor.

(c)        Any occupant of a public school bus or public school activity bus who shall refuse to leave said bus upon demand of the authorized driver in charge thereof, or upon demand of the principal of the school to which said bus is assigned, shall be guilty of a Class 1 misdemeanor.

(c1)      Any person who shall unlawfully and willfully stop, impede, delay, or detain any public school bus or public school activity bus being operated for public school purposes shall be guilty of a Class 1 misdemeanor.

(d)        Subsections (b) and (c) of this section shall not apply to a child less than 12 years of age, or authorized professional school personnel. (1975, c. 191, s. 1; 1993, c. 539, s. 73; 1994, Ex. Sess., c. 24, s. 14(c); 2001‑26, s. 1.)



§ 14-133: Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 767, s. 30(2).

§ 14‑133:  Repealed by Session Laws 1993 (Reg.  Sess., 1994), c. 767, s. 30(2).



§ 14-134. Repealed by Session Laws 1987, c. 700, s. 2.

§ 14‑134.  Repealed by Session Laws 1987, c. 700, s. 2.



§ 14-134.1. Repealed by Session Laws 1977, c. 887, s. 2.

§ 14‑134.1.  Repealed by Session Laws 1977, c. 887, s. 2.



§ 14-134.2. Operating motor vehicle upon utility easements after being forbidden to do so.

§ 14‑134.2.  Operating motor vehicle upon utility easements after being forbidden to do so.

If any person, without permission, shall ride, drive or operate a minibike, motorbike, motorcycle, jeep, dune buggy, automobile, truck or any other motor vehicle, other than a motorized all terrain vehicle as defined in G.S. 14‑159.3, upon a utility easement upon which the owner or holder of the easement or agent of the owner or holder of the easement has posted on the easement a "no trespassing" sign or has otherwise given oral or written notice to the person not to so ride, drive or operate such a vehicle upon the said easement, he shall be guilty of a Class 3 misdemeanor, provided, however, neither the owner of the property nor the holder of the easement or their agents, employees, guests, invitees or permittees shall be guilty of a violation under this section. (1975, c. 636, s. 1; 1993, c. 539, s. 75; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑487, s. 2.)



§ 14-134.3. Domestic criminal trespass.

§ 14‑134.3.  Domestic criminal trespass.

(a)        Any person who enters after being forbidden to do so or remains after being ordered to leave by the lawful occupant, upon the premises occupied by a present or former spouse or by a person with whom the person charged has lived as if married, shall be guilty of a misdemeanor if the complainant and the person charged are living apart; provided, however, that no person shall be guilty if said person enters upon the premises pursuant to a judicial order or written separation agreement which gives the person the right to enter upon said premises for the purpose of visiting with minor children. Evidence that the parties are living apart shall include but is not necessarily limited to:

(1)        A judicial order of separation;

(2)        A court order directing the person charged to stay away from the premises occupied by the complainant;

(3)        An agreement, whether verbal or written, between the complainant and the person charged that they shall live separate and apart, and such parties are in fact living separate and apart; or

(4)        Separate places of residence for the complainant and the person charged.

Except as provided in subsection (b) of this section, upon conviction, said person is guilty of a Class 1 misdemeanor.

(b)        A person convicted of a violation of this section is guilty of a Class G felony if the person is trespassing upon property operated as a safe house or haven for victims of domestic violence and the person is armed with a deadly weapon at the time of the offense. (1979, c. 561, s. 2; 1993, c. 539, s. 76; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑212, s. 17.19(a).)



§ 14-135. Cutting, injuring, or removing another's timber.

§ 14‑135.  Cutting, injuring, or removing another's timber.

If any person not being the bona fide owner thereof, shall knowingly and willfully cut down, injure or remove any standing, growing or fallen tree or log off the property of another, the person shall be  punished the same as in G.S. 14‑72.  (1889, c. 168; Rev., s. 3687; C.S., s. 4306; 1957, c. 1437, s. 1; 1993, c. 539, s. 77; 1994, Ex. Sess., c. 24, s. 14(c); 2009‑508, s. 1.)



§ 14-136. Setting fire to grass and brushlands and woodlands.

§ 14‑136.  Setting fire to grass and brushlands and woodlands.

If any person shall intentionally set fire to any grassland, brushland or woodland, except it be his own property, or in that case without first giving notice to all persons owning or in charge of lands adjoining the land intended to be fired, and without also taking care to watch such fire while burning and to extinguish it before it shall reach any lands near to or adjoining the lands so fired, he shall for every such offense be guilty of a Class 2 misdemeanor for the first offense, and for a second or any subsequent similar offense shall be guilty of a Class 1 misdemeanor.  If intent to damage the property of another shall be shown, said person shall be punished as a Class I felon.  This section shall not prevent an action for the damages sustained by the owner of any property from such fires.  For the purposes of this section, the term "woodland" is to be taken to include all forest areas, both timber and cutover land, and all second‑growth stands on areas that have at one time been cultivated.  Any person who shall furnish to the State, evidence sufficient for the conviction of a violation of this section shall receive the sum of five hundred dollars ($500.00) to be paid from the State Fire Suppression Fund. (1777, c. 123, ss. 1, 2, P.R.; R.C., c. 16, ss. 1, 2; Code, ss. 52, 53; Rev., s. 3346; 1915, c. 243, ss. 8, 11; 1919, c. 318; C.S., s. 4309; 1925, c. 61, s. 1; 1943, c. 661; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14, c. 892; 1993, c. 539, ss. 78, 1188; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-137. Willfully or negligently setting fire to woods and fields.

§ 14‑137.  Willfully or negligently setting fire to woods and fields.

If any person, firm or corporation shall willfully or negligently set on fire, or cause to be set on fire, any woods, lands or fields, whatsoever, every such offender shall be guilty of a Class 2 misdemeanor. This section shall apply only in those counties under the protection of the Department of Environment and Natural Resources in its work of forest fire control. It shall not apply in the case of a landowner firing, or causing to be fired, his own open, nonwooded lands, or fields in connection with farming or building operations at the time and in the manner now provided by law: Provided, he shall have confined the fire at his own expense to said open lands or fields. (1907, c. 320, ss. 4, 5; C.S., s. 4310; 1925, c. 61, s. 2; 1941, c. 258; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 218(3); 1993, c. 539, s. 79; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑443, s. 11A.119(a).)



§ 14-138: Repealed by Session Laws 1994, Ex. Sess., c. 14, s. 72(6).

§ 14‑138:  Repealed by Session Laws 1994, Ex.  Sess., c. 14, s. 72(6).



§ 14-138.1. Setting fire to grassland, brushland, or woodland.

§ 14‑138.1.  Setting fire to grassland, brushland, or woodland.

Any person, firm, corporation, or other legal entity who shall in any manner whatsoever start any fire upon any grassland, brushland, or woodland without fully extinguishing the same, shall be guilty of a Class 3 misdemeanor which may include a fine of not less than ten dollars ($10.00) or more than fifty dollars ($50.00). For the purpose of this section, the term "woodland" includes timber and cutover land and all second growth stands on areas that were once cultivated. (1995, c. 210, s. 1.)



§ 14-139. Repealed by Session Laws 1981, c. 1100, s. 1.

§ 14‑139.  Repealed by Session Laws 1981, c. 1100, s. 1.



§ 14-140: Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 767, s. 30(3).

§ 14‑140:  Repealed by Session Laws 1993 (Reg.  Sess., 1994), c. 767, s. 30(3).



§ 14-140.1. Certain fire to be guarded by watchman.

§ 14‑140.1.  Certain fire to be guarded by watchman.

Any person, firm, corporation, or other legal entity who shall burn any brush, grass, or other material whereby any property may be endangered or destroyed, without keeping and maintaining a careful watchman in charge of the burning, shall be guilty of a Class 3 misdemeanor which may include a fine of not less than ten dollars ($10.00) or more than fifty dollars ($50.00). Fire escaping from the brush, grass, or other material while burning shall be prima facie evidence of violation of this provision. (1995, c. 210, s. 2.)



§ 14-141. Burning or otherwise destroying crops in the field.

§ 14‑141.  Burning or otherwise destroying crops in the field.

Any person who shall willfully burn or destroy any other person's lawfully grown crop, pasture, or provender shall be punished as follows:

(1)        If the damage is two thousand dollars ($2,000) or less, the person is guilty of a Class 1 misdemeanor.

(2)        If the damage is more than two thousand dollars ($2,000), the person is guilty of a Class I felony. (1874‑5, c. 133; Code, s. 985, subsec. 2; 1885, c. 42; Rev., s. 3339; C.S., s. 4313; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1991, c. 534; 1993, c. 539, s. 81; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-142. Injuries to dams and water channels of mills and factories.

§ 14‑142.  Injuries to dams and water channels of mills and factories.

If any person shall cut away, destroy or otherwise injure any dam, or part thereof, or shall obstruct or damage any race, canal or other water channel erected, opened, used or constructed for the purpose of furnishing water for the operation of any mill, factory or machine works, or for the escape of water therefrom, he shall be guilty of a Class 2 misdemeanor. (1866, c. 48; Code, s. 1087; Rev., s. 3678; C.S., s. 4315; 1969, c. 1224, s. 13; 1993, c. 539, s. 82; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-143. Repealed by Session Laws 1987, c. 700, s. 2.

§ 14‑143.  Repealed by Session Laws 1987, c. 700, s. 2.



§ 14-144. Injuring houses, churches, fences and walls.

§ 14‑144.  Injuring houses, churches, fences and walls.

If any person shall, by any other means than burning or attempting to burn, unlawfully and willfully demolish, destroy, deface, injure or damage any of the houses or other buildings mentioned in Article 15 (Arson and Other Burnings) of this Chapter; or shall by any other means than burning or attempting to burn unlawfully and willfully demolish, pull down, destroy, deface, damage or injure any church, uninhabited house, outhouse or other house or building not mentioned in such article; or shall unlawfully and willfully burn, destroy, pull down, injure or remove any fence, wall or other enclosure, or any part thereof, surrounding or about any yard, garden, cultivated field or pasture, or about any church or graveyard, or about any factory or other house in which machinery is used, every person so offending shall be punished as follows:

(1)        If the damage is five thousand dollars ($5,000) or less, the person is guilty of a Class 2 misdemeanor.

(2)        If the damage is more than five thousand dollars ($5,000), the person is guilty of a Class I felony.  (R.C., c. 34, s. 103; Code, s. 1062; Rev., s. 3673; C.S., s. 4317; 1957, c. 250, s. 2; 1969, c. 1224, s. 1; 1993, c. 539, s. 83; 1994, Ex. Sess., c. 24, s. 14(c); 2008‑15, s. 1; 2009‑570, s. 3.)



§ 14-145. Unlawful posting of advertisements.

§ 14‑145.  Unlawful posting of advertisements.

Any person who in any manner paints, prints, places, or affixes, or causes to be painted, printed, placed, or affixed, any business or commercial advertisement on or to any stone, tree, fence, stump, pole, automobile, building, or other object, which is the property of another without first obtaining the written consent of such owner thereof, or who in any manner paints, prints, places, puts, or affixes, or causes to be painted, printed, placed, or affixed, such an advertisement on or to any stone, tree, fence, stump, pole, mile‑board, milestone, danger‑sign, danger‑signal, guide‑sign, guide‑post, automobile, building or other object within the limits of a public highway, shall be guilty of a Class 3 misdemeanor. (Ex. Sess. 1924, c. 109; 1993, c. 539, s. 84; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-146. Injuring bridges.

§ 14‑146.  Injuring bridges.

If any person shall unlawfully and willfully demolish, destroy, break, tear down, injure or damage any bridge across any of the creeks or rivers or other streams in the State, he shall be guilty of a Class 1 misdemeanor. (1883, c. 271; Code, s. 993; Rev., s. 3771; C.S., s. 4318; 1993, c. 539, s. 85; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-147. Removing, altering or defacing landmarks.

§ 14‑147.  Removing, altering or defacing landmarks.

If any person, firm or corporation shall knowingly remove, alter or deface any landmark in anywise whatsoever, or shall knowingly cause such removal, alteration or defacement to be done, such person, firm or corporation shall be guilty of a Class 2 misdemeanor.  This section shall not apply to landmarks, such as creeks and other small streams, which the interest of agriculture may require to be altered or turned from their channels, nor to such persons, firms or corporations as own the fee simple in the lands on both sides of the lines designated by the landmarks removed, altered or defaced.  Nor shall this section apply to those adjoining landowners who may by agreement remove, alter or deface landmarks in which they alone are interested. (1858‑9, c. 17; Code, s. 1063; Rev., s. 3674; 1915, c. 248; C.S., s. 4319; 1993, c. 539, s. 86; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-148. Defacing or desecrating grave sites.

§ 14‑148.  Defacing or desecrating grave sites.

(a)        It is unlawful to willfully:

(1)        Throw, place or put any refuse, garbage or trash in or on any cemetery.

(2)        Take away, disturb, vandalize, destroy or change the location of any stone, brick, iron or other material or fence enclosing a cemetery without authorization of law or consent of the surviving spouse or next of kin of the deceased.

(3)        Take away, disturb, vandalize, destroy, or tamper with any shrubbery, flowers, plants or other articles planted or placed within any cemetery to designate where human remains are interred or to preserve and perpetuate the memory and name of any person, without authorization of law or the consent of the surviving spouse or next of kin.

(b)        The provisions of this section shall not apply  to:

(1)        Ordinary maintenance and care of a cemetery by the owner, caretaker, or other person acting to facilitate cemetery operations by keeping the cemetery free from accumulated debris or other signs of neglect.

(2)        Conduct that is punishable under G.S. 14‑149.

(3)        A professional archaeologist as defined in G.S. 70‑28(4) acting pursuant to the provisions of Article 3 of Chapter 70 of the General Statutes.

(c)        Violation of this section is a Class I felony if the damage caused by the violation is one thousand dollars ($1,000) or more. Any other violation of this section is a Class 1 misdemeanor. In passing sentence, the court shall consider the appropriateness of restitution or reparation as a condition of probation under G.S. 15A‑1343(b)(9) as an alternative to actual imposition of a fine, jail term, or both. (1840, c. 6; R.C., c. 34, s. 102; Code, s. 1088; Rev., s. 3680; C.S., s. 4320; 1969, c. 987; 1981, c. 752, s. 1; c. 853, s. 4; 1993, c. 539, s. 87; 1994, Ex. Sess., c. 24, s. 14(c); 2007‑122, s. 1.)



§ 14-149. Desecrating, plowing over or covering up graves; desecrating human remains.

§ 14‑149.  Desecrating, plowing over or covering up graves; desecrating human remains.

(a)        It is a Class I felony, without authorization of law or the consent of the surviving spouse or next of kin of the deceased, to knowingly and willfully:

(1)        Open, disturb, destroy, remove, vandalize or desecrate any casket or other repository of any human remains, by any means including plowing under, tearing up, covering over or otherwise obliterating or removing any grave or any portion thereof.

(2)        Take away, disturb, vandalize, destroy, tamper with, or deface any tombstone, headstone, monument, grave marker, grave ornamentation, or grave artifacts erected or placed within any cemetery to designate the place where human remains are interred or to preserve and perpetuate the memory and the name of any person. This subdivision shall not apply to the ordinary maintenance and care of a cemetery.

(3)        Repealed by Session Laws 2007‑122, s. 2, effective December 1, 2007, and applicable to offenses committed on or after that date.

(a1)      It is a Class H felony, without authorization of law or the consent of the surviving spouse or next of kin of the deceased, to knowingly and willfully disturb, destroy, remove, vandalize, or desecrate any human remains that have been interred in a cemetery.

(b)        The provisions of this section shall not apply to a professional archaeologist as defined in G.S. 70‑28(4) acting pursuant to the provisions of Article 3 of Chapter 70 of the General Statutes. (1889, c. 130; Rev., s. 3681; 1919, c. 218; C.S., s. 4321; 1981, c. 752, s. 2; c. 853, s. 5; 2007‑122, s. 2.)



§§ 14-150 through 14-150.1. Repealed by Session Laws 1981, c. 752, s. 3, effective October 1, 1981.

§§ 14‑150 through 14‑150.1.  Repealed by Session Laws 1981, c. 752, s. 3, effective October 1, 1981.



§ 14-151. Interfering with gas, electric and steam appliances.

§ 14‑151.  Interfering with gas, electric and steam appliances.

If any person shall willfully, with intent to injure or defraud, commit any of the acts set forth in the following subdivisions, he shall be guilty of a Class 2 misdemeanor:

(1)        Connect a tube, pipe, wire or other instrument or contrivance with a pipe or wire used for conducting or supplying illuminating gas, fuel, natural gas or electricity in such a manner as to supply such gas or electricity to any burner, orifice, lamp or motor where the same is or can be burned or used without passing through the meter or other instrument provided for registering the quantity consumed; or,

(2)        Obstruct, alter, injure or prevent the action of a meter or other instrument used to measure or register the quantity of illuminating fuel, natural gas or electricity consumed in a house or apartment, or at an orifice or burner, lamp or motor, or by a consumer or other person other than an employee of the company owning any gas or electric meter, who willfully shall detach or disconnect such meter, or make or report any test of, or examine for the purpose of testing any meter so detached or disconnected; or,

(3)        In any manner whatever change, extend or alter any service or other pipe, wire or attachment of any kind, connecting with or through which natural or artificial gas or electricity is furnished from the gas mains or pipes of any person, without first procuring from said person written permission to make such change, extension or alterations; or,

(4)        Make any connection or reconnection with the gas mains, service pipes or wires of any person, furnishing to consumers natural or artificial gas or electricity, or turn on or off or in any manner interfere with any valve or stopcock or other appliance belonging to such person, and connected with his service or other pipes or wires, or enlarge the orifices of mixers, or use natural gas for heating purposes except through mixers, or electricity for any purpose without first procuring from such person a written permit to turn on or off such stopcock or valve, or to make such connection or reconnections, or to enlarge the orifice of mixers, or to use for heating purposes without mixers, or to interfere with the valves, stopcocks, wires or other appliances of such, as the case may be; or,

(5)        Retain possession of or refuse to deliver any mixer, meter, lamp or other appliance which may be leased or rented by any person, for the purpose of furnishing gas, electricity or power through the same, or sell, lend or in any other manner dispose of the same to any person other than such person entitled to the possession of the same; or,

(6)        Set on fire any gas escaping from wells, broken or leaking mains, pipes, valves or other appliances used by any person in conveying gas to consumers, or interfere in any manner with the wells, pipes, mains, gateboxes, valves, stopcocks, wires, cables, conduits or any other appliances, machinery or property of any person engaged in furnishing gas to consumers unless employed by or acting under the authority and direction of such person; or,

(7)        Open or cause to be opened, or reconnect or cause to be reconnected any valve lawfully closed or disconnected by a district steam corporation; or

(8)        Turn on steam or cause it to be turned on or to reenter any premises when the same has been lawfully stopped from entering such premises. (1901, c. 735; Rev., s. 3666; C.S., s. 4323; 1993, c. 539, s. 88; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-151.1. Interfering with electric, gas or water meters; prima facie evidence of intent to alter, tamper with or bypass electric, gas or water meters; unlawful reconnection of electricity, gas, or water; civil liability.

§ 14‑151.1.  Interfering with electric, gas or water meters; prima facie evidence of intent to alter, tamper with or bypass electric, gas or water meters; unlawful reconnection of electricity, gas, or water; civil liability.

(a)        It shall be unlawful for any unauthorized person to alter, tamper with or bypass a meter which has been installed for the purpose of measuring the use of electricity, gas or water or knowingly to use electricity, gas or water passing through any such tampered meter or use electricity, gas or water bypassing a meter provided by an electric, gas or water supplier for the purpose of measuring and registering the quantity of electricity, gas or water consumed.

(b)        Any meter or service entrance facility found to have been altered, tampered with, or bypassed in a manner that would cause such meter to inaccurately measure and register the electricity, gas or water consumed or which would cause the electricity, gas or water to be diverted from the recording apparatus of the meter shall be prima facie evidence of intent to violate and of the violation of this section by the person in whose name such meter is installed or the person or persons so using or receiving the benefits of such unmetered, unregistered or diverted electricity, gas or water.

(b1)      It is unlawful for any unauthorized person to reconnect electricity, gas, or water connections or otherwise turn back on one or more of those utilities when they have been lawfully disconnected or turned off by the provider of the utility.

(b2)      It is unlawful for any unauthorized person to alter, bypass, interfere with, or cut off any load management device, equipment, or system which has been installed by the electricity supplier for the purpose of limiting the use of electricity at peak‑load periods, provided, however, if there has been a written request to remove the load management device, equipment or system to the electric supplier and the electric supplier has not removed the device within two working days, there shall be no violation of this section.

(c)        Any person violating any of the provisions of this section shall be guilty of a Class 1 misdemeanor.

(d)        Whoever is found in a civil action to have violated any provision hereof shall be liable to the electric, gas or water supplier in triple the amount of losses and damages sustained or five hundred dollars ($500.00), whichever is greater.

(e)        Nothing in this section shall be construed to apply to licensed contractors while performing usual and ordinary services in accordance with recognized customs and standards. (1977, c. 735, s. 1; 1983, c. 508, ss. 1, 2; 1989, c. 119; 1993, c. 539, s. 89; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-152. Injuring fixtures and other property of gas companies; civil liability.

§ 14‑152.  Injuring fixtures and other property of gas companies; civil liability.

If any person shall willfully, wantonly or maliciously remove, obstruct, injure or destroy any part of the plant, machinery, fixtures, structures or buildings, or anything appertaining to the works of any gas company, or shall use, tamper or interfere with the same, he shall be deemed guilty of a Class 3 misdemeanor.  Such person shall also forfeit and pay to the company so injured, to be sued for and recovered in a civil action, double the amount of the damages sustained by any such injury. (1889 (Pr.), c. 35, s. 3; Rev., s. 3671; C.S., s. 4324; 1993, c. 539, s. 90; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-153. Tampering with engines and boilers.

§ 14‑153.  Tampering with engines and boilers.

If any person shall willfully turn out water from any boiler or turn the bolts of any engine or boiler, or meddle or tamper with such boiler or engine, or any other machinery in connection with any boiler or engine, causing loss, damage, danger or delay to the owner in the prosecution of his work, he shall be guilty of a Class 2 misdemeanor. (1901, c. 733; Rev., s. 3667; C.S., s. 4325; 1993, c. 539, s. 91; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-154. Injuring wires and other fixtures of telephone, telegraph, and electric-power companies.

§ 14‑154.  Injuring wires and other fixtures of telephone, telegraph, and electric‑power companies.

If any person shall willfully injure, destroy or pull down any telegraph, telephone, cable telecommunications, or electric‑power‑transmission pedestal or pole, or any telegraph, telephone, cable telecommunications, or electric power line, wire or fiber insulator, power supply, transformer, transmission or other apparatus, equipment or fixture used in the transmission of telegraph, telephone, cable telecommunications, or electrical power service or any equipment related to wireless communications regulated by the Federal Communications Commission, that person shall be guilty of a Class I Felony. (1881, c. 4; 1883, c. 103; Code, s. 1118; Rev., s. 3847; 1907, c. 827, s. 1; C.S., s. 4326; 1993, c. 539, s. 92; 1994, Ex. Sess., c. 24, s. 14(c); 2007‑301, s. 2.)



§ 14-155. Unauthorized connections with telephone or telegraph.

§ 14‑155.  Unauthorized connections with telephone or telegraph.

It shall be unlawful for any person to tap or make any connection with any wire or apparatus of any telephone or telegraph company operating in this State, except such connection as may be authorized by the person or corporation operating such wire or apparatus.  Any person violating this section shall be guilty of a Class 3 misdemeanor.  Each day's continuance of such unlawful connection shall be a separate offense.  No connection approved by the Federal Communications Commission or the North Carolina Utilities Commission shall be a violation of this section. (1911, c. 113; C.S., s. 4327; 1973, c. 648; 1977, 2nd Sess., c. 1185, s. 2; 1993, c. 539, s. 93; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-156. Injuring fixtures and other property of electric-power companies.

§ 14‑156.  Injuring fixtures and other property of electric‑power companies.

It shall be unlawful for any person willfully and wantonly, and without the consent of the owner, to take down, remove, injure, obstruct, displace or destroy any line erected or constructed for the transmission of electrical current, or any poles, towers, wires, conduits, cables, insulators or any support upon which wires or cables may be suspended, or any part of any such line or appurtenances or apparatus connected therewith, or to sever any wire or cable thereof, or in any manner to interrupt the transmission of electrical current over and along any such line, or to take down, remove, injure or destroy any house, shop, building or other structure or machinery connected with or necessary to the use of any line erected or constructed for the transmission of electrical current, or to wantonly or willfully cause injury to any of the property mentioned in this section by means of fire.  Any person violating any of the provisions of this section shall be guilty of a Class 2 misdemeanor. (1907, c. 919; C.S., s. 4328; 1993, c. 539, s. 94; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-157. Felling trees on telephone and electric-power wires.

§ 14‑157.  Felling trees on telephone and electric‑power wires.

If any person shall negligently and carelessly cut or fell any tree, or any limb or branch therefrom, in such a manner as to cause the same to fall upon and across any telephone, electric light or electric‑power‑transmission wire, from which any injury to such wire shall be occasioned, he shall be guilty of a Class 3 misdemeanor, and shall also be liable to penalty of fifty dollars ($50.00) for each and every offense. (1903, c. 616; Rev., s. 3849; 1907, c. 827, s. 2; C.S., s. 4329; 1969, c. 1224, s. 9; 1993, c. 539, s. 95; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-158. Interfering with telephone lines.

§ 14‑158.  Interfering with telephone lines.

If any person shall unnecessarily disconnect the wire or in any other way render any telephone line, or any part of such line, unfit for use in transmitting messages, or shall unnecessarily cut, tear down, destroy or in any way render unfit for the transmission of messages any part of the wire of a telephone line, he shall be guilty of a Class 2 misdemeanor. (1901, c. 318; Rev., s. 3845; C.S., s. 4330; 1969, c. 1224, s. 3; 1993, c. 539, s. 96; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-159. Injuring buildings or fences; taking possession of house without consent.

§ 14‑159.  Injuring buildings or fences; taking possession of house without consent.

If any person shall deface, injure or damage any house, uninhabited house or other building belonging to another; or deface, damage, pull down, injure, remove or destroy any fence or wall enclosing, in whole or in part, the premises belonging to another; or shall move into, take possession of and/or occupy any house, uninhabited house or other building situated on the premises belonging to another, without having first obtained authority so to do and consent of the owner or agent thereof, he shall be guilty of a Class 3 misdemeanor. (1929, c. 192, s. 1; 1993, c. 539, s. 97; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-159.1. Contaminating a public water system.

§ 14‑159.1.  Contaminating a public water system.

(a)        A person commits the offense of contaminating a public water system, as defined in G.S. 130A‑313(10), if he willfully or wantonly:

(1)        Contaminates, adulterates or otherwise impurifies or attempts to contaminate, adulterate or otherwise impurify the water in a public water system, including the water source, with any toxic chemical, biological agent or radiological substance that is harmful to human health, except those added in approved concentrations for water treatment operations; or

(2)        Damages or tampers with the property or equipment of a public water system with the intent to impair the services of the public water system.

(b)        Any person who commits the offense defined in this section is guilty of a Class C felony. (1983, c. 507, s. 1; 1985, c. 509, s. 4, c. 689, s. 5; 1993, c. 539, s. 1189; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-159.2. Interference with animal research.

§ 14‑159.2.  Interference with animal research.

(a)        It is unlawful for a person willfully to commit any of the following acts:

(1)        The unauthorized entry into any research facility where animals are kept within the facility for research in the advancement of medical, veterinary, dental, or biological sciences, with the intent to (i) disrupt the normal operation of the research facility, or (ii) damage the research facility or any personal property located thereon, or (iii) release from any enclosure or restraining device any animal kept within the research facility, or (iv) interfere with the care of any animal kept within the research facility;

(2)        The damaging of any such research facility or any personal property located thereon;

(3)        The unauthorized release from any enclosure or restraining device of any animal kept within any research facility; or

(4)        The interference with the care of any animal kept within any research facility.

(b)        Any person who commits an offense under subsection (a) of this section shall be guilty of a Class 1 misdemeanor.

(c)        Any person who commits an offense under subsection (a) of this section that involves the release from any enclosure or restraining device of any animal having an infectious disease shall be guilty of a Class I felony.

(d)        As a condition of probation, the court may order a person convicted under this section to make restitution to the owner of the animal for damages, including the cost of restoring the animal to confinement and of restoring the animal to its health condition prior to any release, and for damages to personal property, including materials, equipment, data, and records, and real property caused by the interference.  If the interference causes the failure of an experiment, the restitution may include all costs of repeating the experiment, including replacement of the animals, labor, and materials.

(e)        Nothing in this section shall be construed to affect any rights or causes of action of a person damaged through interference with animal research. (1991, c. 203; 1993, c. 539, ss. 98, 1190; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-159.3. Trespass to land on motorized all terrain vehicle.

§ 14‑159.3.  Trespass to land on motorized all terrain vehicle.

(a)        No person shall operate any motorized all terrain vehicle:

(1)        On any private property not owned by the operator, without the consent of the owner; or

(2)        Within the banks of any stream or waterway, but excluding a sound or the Atlantic Ocean, the adjacent lands of which are not owned by the operator, without the consent of the owner or outside the restrictions imposed by the owner.

(b)        A "motorized all terrain vehicle", as used in this section, is a two or more wheeled vehicle designed for recreational off‑road use.

(c)        A violation of this section shall be a Class 2 misdemeanor. (1997‑456, s. 56.8; 1997‑487, s. 1.)



§ 14-159.4. Reserved for future codification purposes.

§ 14‑159.4.  Reserved for future codification purposes.



§ 14-159.5. Reserved for future codification purposes.

§ 14‑159.5.  Reserved for future codification purposes.



§ 14-159.6. Trespass for purposes of hunting, etc., without written consent a misdemeanor.

Article 22A.

Trespassing Upon "Posted" Property to Hunt, Fish, Trap, or Remove Pine Needles/Straw.

§ 14‑159.6.  Trespass for purposes of hunting, etc., without written consent a misdemeanor.

(a)        Any person who willfully goes on the land, waters, ponds, or a legally established waterfowl blind of another upon which notices, signs or posters prohibiting hunting, fishing or trapping have been placed in accordance with the provisions of G.S. 14‑159.7, or upon which "posted" notices have been placed in accordance with the provisions of G.S. 14‑159.7, to hunt, fish or trap without the written consent of the owner or his agent shall be guilty of a Class 2 misdemeanor. Provided, further, that no arrests under authority of this subsection shall be made without the consent of the owner or owners of said land, or their duly authorized agents in the following counties: Halifax and Warren.

(b)        Any person who willfully goes on the land of another upon which notices, signs, or posters prohibiting raking or removing pine needles or pine straw have been placed in accordance with the provisions of G.S. 14‑159.7, or upon which "posted" notices have been placed in accordance with the provisions of G.S. 14‑159.7, to rake or remove pine needles or pine straw without the written consent of the owner or his agent shall be guilty of a Class 1 misdemeanor. (1949, c. 887, s. 1; 1953, c. 1226; 1965, c. 1134; 1975, c. 280, s. 1; 1979, c. 830, s. 11; 1991, c. 435, s. 4; 1993, c. 539, s. 99; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑443, s. 19.25(z).)



§ 14-159.7. Regulations as to posting of property.

§ 14‑159.7.  Regulations as to posting of property.

The notices, signs or posters described in G.S. 14‑159.6 shall measure not less than 120 square inches and shall be conspicuously posted on private lands not more than 200 yards apart close to and along the boundaries. At least one such notice, sign, or poster shall be posted on each side of such land, and one at each corner thereof, provided that said corner can be reasonably ascertained. For the purpose of prohibiting fishing, or the taking of fish by any means, in any stream, lake, or pond, it shall only be necessary that the signs, notices, or posters be posted along the stream or shoreline of a pond or lake at intervals of not more than 200 yards apart. (1949, c. 887, s. 2; 1953, c. 1226; 1965, c. 923; 1975, c. 280, ss. 2, 3; 1979, c. 830, s. 11.)



§ 14-159.8. Mutilation, etc., of "posted" signs; posting signs without consent of owner or agent.

§ 14‑159.8.  Mutilation, etc., of "posted" signs; posting signs without consent of owner or agent.

Any person who shall mutilate, destroy or take down any "posted," "no hunting" or similar notice, sign or poster on the lands, waters, or legally established waterfowl blind of another, or who shall post such sign or poster on the lands, waters or legally established waterfowl blind of another, without the consent of the owner or his agent, shall be deemed guilty of a Class 3 misdemeanor and only punished by a fine of not more than one hundred dollars ($100.00). (1949, c. 887, s. 3; 1953, c. 1226; 1969, c. 51; 1979, c. 830, s. 11; 1993, c. 539, s. 100; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-159.9. Entrance on navigable waters, etc., for purpose of fishing, hunting or trapping not prohibited.

§ 14‑159.9.  Entrance on navigable waters, etc., for purpose of fishing, hunting or trapping not prohibited.

Nothing in this Article shall be construed to prohibit the entrance of any person upon navigable waters and the bays and sounds adjoining such waters for the purpose of fishing, hunting or trapping. (1949, c. 887, s. 4; 1953, c. 1226; 1979, c. 830, s. 11.)



§ 14-159.10. Enforcement of Article by peace officers; wildlife protectors authorized to execute process.

§ 14‑159.10.  Enforcement of Article by peace officers; wildlife protectors authorized to execute process.

This Article may be enforced by deputy sheriffs and other peace officers with general subject matter jurisdiction. Law‑enforcement officers of the North Carolina Wildlife Resources Commission may execute process issued by the court for violations of this Article. (1979, c. 830, s. 11.)



§ 14-159.11. Definition.

Article 22B.

First and Second Degree Trespass.

§ 14‑159.11.  Definition.

As used in this Article, "building" means any structure or part of a structure, other than a conveyance, enclosed so as to permit reasonable entry only through a door and roofed to protect it from the elements. (1987, c. 700, s. 1.)



§ 14-159.12. First degree trespass.

§ 14‑159.12.  First degree trespass.

(a)        Offense.  A person commits the offense of first degree trespass if, without authorization, he enters or remains:

(1)        On premises of another so enclosed or secured as to demonstrate clearly an intent to keep out intruders; or

(2)        In a building of another.

(b)        Classification.  First degree trespass is a Class 2 misdemeanor. (1987, c. 700, s. 1; 1993, c. 539, s. 101; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-159.13. Second degree trespass.

§ 14‑159.13.  Second degree trespass.

(a)        Offense.  A person commits the offense of second degree trespass if, without authorization, he enters or remains on premises of another:

(1)        After he has been notified not to enter or remain there by the owner, by a person in charge of the premises, by a lawful occupant, or by another authorized person; or

(2)        That are posted, in a manner reasonably likely to come to the attention of intruders, with notice not to enter the premises.

(b)        Classification.  Second degree trespass is a Class 3 misdemeanor. (1987, c. 700, s. 1; 1993, c. 539, s. 102; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-159.14. Lesser included offenses.

§ 14‑159.14.  Lesser included offenses.

The offenses created by this act shall constitute lesser included offenses of breaking or entering as provided in G.S. 14‑54 and G.S. 14‑56. (1987, c. 700, s. 1.)



§§ 14-159.15 through 14-159.19. Reserved for future codification purposes.

§§ 14‑159.15 through 14‑159.19.  Reserved for future codification purposes.



§ 14-159.20. Definitions.

Article 22C.

Cave Protection Act.

§ 14‑159.20.  Definitions.

The terms listed below have the following definitions as used in this Article, unless the context clearly requires a different meaning:

(1)        "Cave" means any naturally occurring subterranean cavity.  The word "cave" includes or is synonymous with cavern, pit, well, sinkhole, and grotto;

(2)        "Commercial cave" means any cave with improved trails and lighting utilized by the owner for the purpose of exhibition to the general public as a profit or nonprofit enterprise, wherein a fee is collected for entry;

(3)        "Gate" means any structure or device located to limit or prohibit access or entry to any cave;

(4)        "Person" means any individual, partnership, firm, association, trust or corporation;

(5)        "Speleothem" means a natural mineral formation or deposit occurring in a cave.  This includes or is synonymous with stalagmites, stalactites, helectites, anthodites, gypsum flowers, needles, angel's hair, soda straws, draperies, bacon, cave pearls, popcorn (coral), rimstone dams, columns, palettes, and flowstone.  Speleothems are commonly composed of calcite, epsomite, gypsum, aragonite, celestite and other similar minerals; and

(6)        "Owner" means a person who has title to land where a cave is located, including a person who owns title to a leasehold estate in such land. (1987, c. 449.)



§ 14-159.21. Vandalism; penalties.

§ 14‑159.21.  Vandalism; penalties.

It is unlawful for any person, without express, prior, written permission of the owner, to willfully or knowingly:

(1)        Break, break off, crack, carve upon, write, burn or otherwise mark upon, remove, or in any manner destroy, disturb, deface, mar or harm the surfaces of any cave or any natural material therein, including speleothems;

(2)        Disturb or alter in any manner the natural condition of any cave;

(3)        Break, force, tamper with or otherwise disturb a lock, gate, door or other obstruction designed to control or prevent access to any cave, even though entrance thereto may not be gained.

Any person violating a provision of this section shall be guilty of a Class 3 misdemeanor. (1987, c. 449; 1993, c. 539, s. 103; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-159.22. Sale of speleothems unlawful; penalties.

§ 14‑159.22.  Sale of speleothems unlawful; penalties.

It is unlawful to sell or offer for sale any speleothems in this State, or to export them for sale outside the State.  A person who violates any of the provisions of this section shall be guilty of a Class 3 misdemeanor. (1987, c. 449; 1993, c. 539, s. 104; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-159.23. Limitation of liability of owners and agents.

§ 14‑159.23.  Limitation of liability of owners and agents.

The owner of a cave, and his agents and employees, shall not be liable for any injury to, or for the death of any person, or for any loss or damage to property, by reason of any act or omission unless it is established that the injury, death, loss, or damage occurred as a result of gross negligence, wanton conduct, or intentional wrongdoing.  The limitation of liability provided by this section applies only with respect to injury, death, loss, or damage occurring within a cave, or in connection with entry into or exit from a cave, and applies only with respect to persons to whom no charge has been made for admission to the cave. (1987, c. 449.)



§ 14-160. Willful and wanton injury to personal property; punishments.

Article 23.

Trespasses to Personal Property.

§ 14‑160.  Willful and wanton injury to personal property; punishments.

(a)        If any person shall wantonly and willfully injure the personal property of another he shall be guilty of a Class 2 misdemeanor.

(b)        Notwithstanding the provisions of subsection (a), if any person shall wantonly and willfully injure the personal property of another, causing damage in an amount in excess of two hundred dollars ($200.00), he shall be guilty of a Class 1 misdemeanor.

(c)        This section applies to injuries to personal property without regard to whether the property is destroyed or not. (1876‑7, c. 18; Code, s. 1082; 1885, c. 53; Rev., s. 3676; C.S., s. 4331; 1969, c. 1224, s. 14; 1993, c. 539, s. 105; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-160.1. Alteration, destruction or removal of permanent identification marks from personal property.

§ 14‑160.1.  Alteration, destruction or removal of permanent identification marks from personal property.

(a)        It shall be unlawful for any person to alter, deface, destroy or remove the permanent serial number, manufacturer's identification plate or other permanent, distinguishing number or identification mark from any item of personal property with the intent thereby to conceal or misrepresent the identity of said item.

(b)        It shall be unlawful for any person knowingly to sell, buy or be in possession of any item of personal property, not his own, on which the permanent serial number, manufacturer's identification plate or other permanent, distinguishing number or identification mark has been altered, defaced, destroyed or removed for the purpose of concealing or misrepresenting the identity of said item.

(c)        Unless the conduct is covered under some other provision of law providing greater punishment, a violation of any of the provisions of this section shall be a Class 1 misdemeanor.

(d)        This section shall not in any way affect the provisions of G.S. 20‑108, 20‑109(a) or 20‑109(b).  (1977, c. 767, s. 1; 1993, c. 539, s. 106; 1994, Ex. Sess., c. 24, s. 14(c); 2009‑204, s. 1.)



§ 14-160.2. Alteration, destruction, or removal of serial number from firearm; possession of firearm with serial number removed.

§ 14‑160.2.  Alteration, destruction, or removal of serial number from firearm; possession of firearm with serial number removed.

(a)        It shall be unlawful for any person to alter, deface, destroy, or remove the permanent serial number, manufacturer's identification plate, or other permanent distinguishing number or identification mark from any firearm with the intent thereby to conceal or misrepresent the identity of the firearm.

(b)        It shall be unlawful for any person knowingly to sell, buy, or be in possession of any firearm on which the permanent serial number, manufacturer's identification plate, or other permanent distinguishing number or identification mark has been altered, defaced, destroyed, or removed for the purpose of concealing or misrepresenting the identity of the firearm.

(c)        A violation of any of the provisions of this section shall be a Class H felony.  (2009‑204, s. 2.)



§ 14-161: Repealed by Session Laws 1994, Ex. Sess., c. 14, s. 72(7).

§ 14‑161:  Repealed by Session Laws 1994, Ex.  Sess., c. 14, s. 72(7).



§ 14-162. Removing boats.

§ 14‑162.  Removing boats.

If any person shall loose, unmoor, or turn adrift from any landing or other place wherever the same shall be, any boat, canoe, or other marine vessel, or if any person shall direct the same to be done without the consent of the owner, or the person having the lawful custody or possession of such vessel, he shall be guilty of a Class 2 misdemeanor.  The owner may also have his action for such injury.  The penalties aforesaid shall not extend to any person who shall press any such property by public authority. (R.C., c. 14, ss. 1, 3; Code, s. 2288; 1889, c. 378; Rev., s. 3544; C.S., s. 4333; 1977, c. 729; 1993, c. 539, s. 107; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-163. Poisoning livestock.

§ 14‑163.  Poisoning livestock.

If any person shall willfully and unlawfully poison any horse, mule, hog, sheep or other livestock, the property of another, such person shall be punished as a Class I felon. (1898‑9, c. 253; Code, s. 1003; Rev., s. 3313; C.S., s. 4334; 1969, c. 1224, s. 3; 1973, c. 1388; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14.)



§ 14-163.1. Assaulting a law enforcement agency animal, an assistance animal, or a search and rescue animal.

§ 14‑163.1.  Assaulting a law enforcement agency animal, an assistance animal, or a search and rescue animal.

(a)        The following definitions apply in this section:

(1)        Assistance animal.  An animal that is trained and may be used to assist a "person with a disability" as defined in G.S. 168A‑3. The term "assistance animal" is not limited to a dog and includes any animal trained to assist a person with a disability as provided in Article 1 of Chapter 168 of the General Statutes.

(2)        Law enforcement agency animal.  An animal that is trained and may be used to assist a law enforcement officer in the performance of the officer's official duties.

(3)        Harm.  Any injury, illness, or other physiological impairment; or any behavioral impairment that impedes or interferes with duties performed by a law enforcement agency animal or an assistance animal.

(3a)      Search and rescue animal.  An animal that is trained and may be used to assist in a search and rescue operation.

(4)        Serious harm.  Harm that does any of the following:

a.         Creates a substantial risk of death.

b.         Causes maiming or causes substantial loss or impairment of bodily function.

c.         Causes acute pain of a duration that results in substantial suffering.

d.         Requires retraining of the law enforcement agency animal or assistance animal.

e.         Requires retirement of the law enforcement agency animal or assistance animal from performing duties.

(a1)      Any person who knows or has reason to know that an animal is a law enforcement agency animal, an assistance animal, or a search and rescue animal and who willfully kills the animal is guilty of a Class H felony.

(b)        Any person who knows or has reason to know that an animal is a law enforcement agency animal, an assistance animal, or a search and rescue animal and who willfully causes or attempts to cause serious harm to the animal is guilty of a Class I felony.

(c)        Unless the conduct is covered under some other provision of law providing greater punishment, any person who knows or has reason to know that an animal is a law enforcement agency animal, an assistance animal, or a search and rescue animal and who willfully causes or attempts to cause harm to the animal is guilty of a Class 1 misdemeanor.

(d)        Unless the conduct is covered under some other provision of law providing greater punishment, any person who knows or has reason to know that an animal is a law enforcement agency animal, an assistance animal, or a search and rescue animal and who willfully taunts, teases, harasses, delays, obstructs, or attempts to delay or obstruct the animal in the performance of its duty as a law enforcement agency animal, an assistance animal, or a search and rescue animal is guilty of a Class 2 misdemeanor.

(d1)      A defendant convicted of a violation of this section shall be ordered to make restitution to the person with a disability, or to a person, group, or law enforcement agency who owns or is responsible for the care of the law enforcement agency animal or search and rescue animal for any of the following as appropriate:

(1)        Veterinary, medical care, and boarding expenses for the law enforcement agency animal, the assistance animal, or the search and rescue animal.

(2)        Medical expenses for the person with the disability relating to the harm inflicted upon the assistance animal.

(3)        Replacement and training or retraining expenses for the law enforcement agency animal, the assistance animal, or the search and rescue animal.

(4)        Expenses incurred to provide temporary mobility services to the person with a disability.

(5)        Wages or income lost while the person with a disability is with the assistance animal receiving training or retraining.

(6)        The salary of the law enforcement agency animal handler as a result of the lost services to the agency during the time the handler is with the law enforcement agency animal receiving training or retraining.

(6a)      The salary of the search and rescue animal handler as a result of the search and rescue services lost during the time the handler is with the search and rescue animal receiving training or retraining.

(7)        Any other expense reasonably incurred as a result of the offense.

(e)        This section shall not apply to a licensed veterinarian whose conduct is in accordance with Article 11 of Chapter 90 of the General Statutes.

(f)         Self‑defense is an affirmative defense to a violation of this section.

(g)        Nothing in this section shall affect any civil remedies available for violation of this section.  (1983, c. 646, s. 1; 1993, c. 539, s. 108; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 258, s. 1; 2001‑411, s. 1; 2005‑184, s. 1; 2007‑80, s. 1; 2009‑460, s. 1.)



§ 14-164: Repealed by Session Laws 1994, Ex. Sess., c. 14, s. 72(8).

§ 14‑164:  Repealed by Session Laws 1994, Ex.  Sess., c. 14, s. 72(8).



§ 14-165. Malicious or willful injury to hired personal property.

Article 24.

Vehicles and Draft Animals‑Protection of Bailor against Acts of Bailee.

§ 14‑165.  Malicious or willful injury to hired personal property.

Any person who shall rent or hire from any person, firm or corporation, any horse, mule or like animal, or any buggy, wagon, truck, automobile, or other like vehicle, aircraft, motor, trailer, appliance, equipment, tool, or other thing of value, who shall maliciously or willfully injure or damage the same by in any way using or driving the same in violation of any statute of the State of North Carolina, or who shall permit any other person so to do, shall be guilty of a Class 2 misdemeanor. (1927, c. 61, s. 1; 1965, c. 1073, s. 1; 1993, c. 539, s. 109; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-166. Subletting of hired property.

§ 14‑166.  Subletting of hired property.

Any person who shall rent or hire, any horse, mule, or other like animal, or any buggy, wagon, truck, automobile, or other like vehicle, aircraft, motor, trailer, appliance, equipment, tool, or other thing of value, who shall, without the permission of the person, firm or corporation from whom such property is rented or hired, sublet or rent the same to any other person, firm or corporation, shall be guilty of a Class 2 misdemeanor. (1927, c. 61, s. 2; 1965, c. 1073, s. 2; 1969, c. 1224, s. 15; 1993, c. 539, s. 110; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-167. Failure to return hired property.

§ 14‑167.  Failure to return hired property.

Any person who shall rent or hire, any horse, mule or other like animal, or any buggy, wagon, truck, automobile, or other vehicle, aircraft, motor, trailer, appliance, equipment, tool, or other thing of value, and who shall willfully fail to return the same to the possession of the person, firm or corporation from whom such property has been rented or hired at the expiration of the time for which such property has been rented or hired, shall be guilty of a Class 2 misdemeanor.

If the value at the time of the rental or hiring of the truck, automobile, or other motor vehicle that is not returned is in excess of four thousand dollars ($4,000), the person who rented or hired it and failed to return it shall be guilty of a Class H felony. (1927, c. 61, s. 3; 1965, c. 1073, s. 3; 1969, c. 1224, s. 15; 1993, c. 539, s. 111; 1994, Ex. Sess., c. 24, s. 14(c); 2005‑182, s. 1.)



§ 14-168. Hiring with intent to defraud.

§ 14‑168.  Hiring with intent to defraud.

Any person who shall, with intent to cheat and defraud the owner thereof of the rental price therefor, hire or rent any horse or mule or any other like animal, or any buggy, wagon, truck, automobile or other like vehicle, aircraft, motor, trailer, appliance, equipment, tool, or other thing of value, or who shall obtain the possession of the same by false and fraudulent statements made with intent to deceive, which are calculated to deceive, and which do deceive, shall be guilty of a Class 2 misdemeanor. (1927, c. 61, s. 4; 1965, c. 1073, s. 4; 1969, c. 1224, s. 15; 1993, c. 539, s. 112; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-168.1. Conversion by bailee, lessee, tenant or attorney-in-fact.

§ 14‑168.1.  Conversion by bailee, lessee, tenant or attorney‑in‑fact.

Every person entrusted with any property as bailee, lessee, tenant or lodger, or with any power of attorney for the sale or transfer thereof, who fraudulently converts the same, or the proceeds thereof, to his own use, or secretes it with a fraudulent intent to convert it to his own use, shall be guilty of a Class 1 misdemeanor.

If, however, the value of the property converted or secreted, or the proceeds thereof, is in excess of four hundred dollars ($400.00), every person so converting or secreting it is guilty of a Class H felony. In all cases of doubt the jury shall, in the verdict, fix the value of the property converted or secreted. (1965, c. 1073, s. 5; 1979, c. 468; 1979, 2nd Sess., c. 1316, s. 13; 1981, c. 63, s.1, c. 179, s. 14; 1993, c. 539, s. 113; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-168.2. Definitions.

§ 14‑168.2.  Definitions.

For the purposes of this Article, the terms "rent," "hire" and "lease" are used to designate the letting for hire of any horse, mule or other like animal, or any buggy, wagon, truck, automobile, aircraft, motor, trailer, appliance, equipment, tool, or other thing of value by lease, bailment, or rental agreement. (1965, c. 1073, s. 5.)



§ 14-168.3. Prima facie evidence of intent to convert property.

§ 14‑168.3.  Prima facie evidence of intent to convert property.

It shall be prima facie evidence of intent to commit a crime as set forth in G.S. 14‑167, 14‑168, and 14‑168.1 with respect to any property other than a truck, automobile, or other motor vehicle when one who has, by written instrument, leased or rented the personal property of another:

(1)        Failed or refused to return such property to its owner after the lease, bailment, or rental agreement has expired,

a.         Within 10 days, and

b.         Within 48 hours after written demand for return thereof is personally served or given by registered mail delivered to the last known address provided in such lease or rental agreement, or

(2)        When the leasing or rental of such personal property is obtained by presentation of identification to the lessor or rentor thereof which is false, fictitious, or knowingly not current as to name, address, place of employment, or other identification. (1965, c. 1118; 2005‑182, s. 2.)



§ 14-168.4. Failing to return rented property on which there is purchase option.

§ 14‑168.4.  Failing to return rented property on which there is purchase option.

(a)        It shall be a Class 2 misdemeanor for any person to fail to return rented property with intent to defeat the rights of the owner, which is rented pursuant to a written rental agreement in which there is an option to purchase the property, after the date of termination provided in the agreement has occurred or, if the termination date is the occurrence of a specified event, then that such event has in fact occurred.

(b)        Intent to commit the crime set forth in subsection (a) may be presumed from the following evidence:

(1)        Evidence that the defendant has disposed of the property, or has encumbered the property by allowing a security interest to be placed on the property or by delivering the property to a pawnbroker; or

(2)        Evidence that the defendant has refused to deliver the property to the sheriff or other officer charged with the execution of process directed to him for its seizure, after a judgment for possession of the property or a claim and delivery order for the property has been issued; or

(3)        Evidence that the defendant has moved the rented property out of state and has failed to notify the owner of the new location of the property.

However, this presumption may be rebutted by evidence from the defendant that he has no intent to defeat the rights of the owner of the property.

(c)        Violations of this Article for failure to return rented property which is rented pursuant to a written rental agreement in which there is an option to purchase shall be prosecuted only under this section. (1987 (Reg. Sess., 1988), c. 1065, s. 3; 1993, c. 539, s. 114; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-168.5. Prima facie evidence of intent to convert a truck, automobile, or other motor vehicle; demand for return or payment.

§ 14‑168.5.  Prima facie evidence of intent to convert a truck, automobile, or other motor vehicle; demand for return or payment.

(a)        Prima Facie Evidence.  It shall be prima facie evidence of intent to commit a crime as set forth in G.S. 14‑167, 14‑168, and 14‑168.1 when one who has, by written instrument, leased or rented a truck, automobile, or other motor vehicle owned by another:

(1)        Failed or refused to return the vehicle to the lessor or rentor at the place specified after the lease, bailment, or rental agreement has expired, within 72 hours after written demand for the vehicle is made in accordance with subsection (b) of this section; or

(2)        When the leasing or rental of the vehicle is obtained by presentation of identification to the lessor or rentor of the vehicle which is false, fictitious, or knowingly not current as to name, address, place of employment, or other identification.

(b)        Method of Demand; When Effective. 

(1)        Demand for return of a leased or rented truck, automobile, or other motor vehicle may be made in one of three ways:

a.         By personal service in accordance with Rule 4(j) of the North Carolina Rules of Civil Procedure.

b.         By certified mail, return receipt requested, addressed to the last known address provided in the lease, bailment, or rental agreement.

c.         By depositing the demand with a designated delivery service authorized pursuant to 26 U.S.C. § 7502(f)(2) addressed to the last known address provided in the lease, bailment, or rental agreement.

(2)        Demand is effective upon hand delivery to the last known address, three days after deposit by mail (even if the demand is returned as undeliverable), or upon delivery by a designated delivery service to the last known address. (2005‑182, s. 3.)



§ 14-169. Violation made misdemeanor.

§ 14‑169.  Violation made misdemeanor.

Except as otherwise provided, any person violating the provisions of this Article shall be guilty of a Class 1 misdemeanor. (1927, c. 61, s. 5; 1929, c. 38, s. 1; 1969, c. 1224, s. 15; 1993, c. 539, s. 115; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 14-170 through 14-176: Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 767, s. 30(4)-(10).

Article 25.

Regulating the Leasing of Storage Batteries.

§§ 14‑170 through 14‑176:  Repealed by Session Laws 1993 (Reg.  Sess., 1994), c. 767, s. 30(4)‑(10).



§ 14-177. Crime against nature.

SUBCHAPTER VII. OFFENSES AGAINST PUBLIC MORALITY AND DECENCY.

Article 26.

Offenses against Public Morality and Decency.

§ 14‑177.  Crime against nature.

If any person shall commit the crime against nature, with mankind or beast, he shall be punished as a Class I felon. (5 Eliz., c. 17; 25 Hen. VIII, c. 6; R.C., c. 34, s. 6; 1868‑9, c. 167, s. 6; Code, s. 1010; Rev., s. 3349; C.S., s. 4336; 1965, c. 621, s. 4; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1191; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-178. Incest.

§ 14‑178.  Incest.

(a)        Offense.  A person commits the offense of incest if the person engages in carnal intercourse with the person's (i) grandparent or grandchild, (ii) parent or child or stepchild or legally adopted child, (iii) brother or sister of the half or whole blood, or (iv) uncle, aunt, nephew, or niece.

(b)        Punishment and Sentencing. 

(1)        A person is guilty of a Class B1 felony if either of the following occurs:

a.         The person commits incest against a child under the age of 13 and the person is at least 12 years old and is at least four years older than the child when the incest occurred.

b.         The person commits incest against a child who is 13, 14, or 15 years old and the person is at least six years older than the child when the incest occurred.

(2)        A person is guilty of a Class C felony if the person commits incest against a child who is 13, 14, or 15 and the person is more than four but less than six years older than the child when the incest occurred.

(3)        In all other cases of incest, the parties are guilty of a Class F felony.

(c)        No Liability for Children Under 16.  No child under the age of 16 is liable under this section if the other person is at least four years older when the incest occurred. (1879, c. 16, s. 1; Code, s. 1060; Rev., s. 3351; 1911, c. 16; C.S., s. 4337; 1965, c. 132; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14; 1993, c. 539, s. 1192; 1994, Ex. Sess., c. 24, s. 14(c); 2002‑119, s. 1.)



§ 14-179: Repealed by Session Laws 2002-119, s. 2, effective December 1, 2002.

§ 14‑179: Repealed by Session Laws 2002‑119, s. 2, effective December 1, 2002.



§ 14-180. Repealed by Session Laws 1975, c. 402.

§ 14‑180.  Repealed by Session Laws 1975, c. 402.



§§ 14-181 through 14-182. Repealed by Session Laws 1973, c. 108, s. 4.

§§ 14‑181 through 14‑182.  Repealed by Session Laws 1973, c. 108, s. 4.



§ 14-183. Bigamy.

§ 14‑183.  Bigamy.

If any person, being married, shall marry any other person during the life of the former husband or wife, every such offender, and every person counseling, aiding or abetting such offender, shall be punished as a Class I felon.  Any such offense may be dealt with, tried, determined and punished in the county where the offender shall be apprehended, or be in custody, as if the offense had been actually committed in that county.  If any person, being married, shall contract a marriage with any other person outside of this State, which marriage would be punishable as bigamous if contracted within this State, and shall thereafter cohabit with such person in this State, he shall be guilty of a felony and shall be punished as in cases of bigamy.  Nothing contained in this section shall extend to any person marrying a second time, whose husband or wife shall have been continually absent from such person for the space of seven years then last past, and shall not have been known by such person to have been living within that time; nor to any person who at the time of such second marriage shall have been lawfully divorced from the bond of the first marriage; nor to any person whose former marriage shall have been declared void by the sentence of any court of competent jurisdiction. (See 9 Geo. IV, c. 31, s. 22; 1790, c. 323, P.R.; 1809, c. 783, P.R.; 1829, c. 9; R.C., c. 34, s. 15; Code, s. 988; Rev., s. 3361; 1913, c. 26; C.S., s. 4342; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1193; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-184. Fornication and adultery.

§ 14‑184.  Fornication and adultery.

If any man and woman, not being married to each other, shall lewdly and lasciviously associate, bed and cohabit together, they shall be guilty of a Class 2 misdemeanor:  Provided, that the admissions or confessions of one shall not be received in evidence against the other. (1805, c. 684, P.R.; R.C., c. 34, s. 45; Code, s. 1041; Rev., s. 3350; C.S., s. 4343; 1969, c. 1224, s. 9; 1993, c. 539, s. 119; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-185. Repealed by Session Laws 1975, c. 402.

§ 14‑185.  Repealed by Session Laws 1975, c. 402.



§ 14-186. Opposite sexes occupying same bedroom at hotel for immoral purposes; falsely registering as husband and wife.

§ 14‑186.  Opposite sexes occupying same bedroom at hotel for immoral purposes; falsely registering as husband and wife.

Any man and woman found occupying the same bedroom in any hotel, public inn or boardinghouse for any immoral purpose, or any man and woman falsely registering as, or otherwise representing themselves to be, husband and wife in any hotel, public inn or boardinghouse, shall be deemed guilty of a Class 2 misdemeanor. (1917, c. 158, s. 2; C.S., s. 4345; 1969, c. 1224, s. 3; 1993, c. 539, s. 120; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-187. Repealed by Session Laws 1975, c. 402.

§ 14‑187.  Repealed by Session Laws 1975, c. 402.



§ 14-188. Certain evidence relative to keeping disorderly houses admissible; keepers of such houses defined; punishment.

§ 14‑188.  Certain evidence relative to keeping disorderly houses admissible; keepers of such houses defined; punishment.

(a)        On a prosecution in any court for keeping a disorderly house or bawdy house, or permitting a house to be used as a bawdy house, or used in such a way as to make it disorderly, or a common nuisance, evidence of the general reputation or character of the house shall be admissible and competent; and evidence of the lewd, dissolute and boisterous conversation of the inmates and frequenters, while in and around such house, shall be prima facie evidence of the bad character of the inmates and frequenters, and of the disorderly character of the house.  The manager or person having the care, superintendency or government of a disorderly house or bawdy house is the "keeper" thereof, and one who employs another to manage and conduct a disorderly house or bawdy house is also "keeper" thereof.

(b)        On a prosecution in any court for keeping a disorderly house or a bawdy house, or permitting a house to be used as a bawdy house or used in such a way to make it disorderly or a common nuisance, the offense shall constitute a Class 2 misdemeanor. (1907, c. 779; C.S., s. 4347; 1969, c. 1224, s. 22; 1993, c. 539, s. 121; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 14-189 through 14-189.1. Repealed by Session Laws 1971, c. 405, s. 4.

§§ 14‑189 through 14‑189.1.  Repealed by Session Laws 1971, c. 405, s. 4.



§§ 14-189.2 through 14-190. Repealed by Session Laws 1971, c. 591, s. 4.

§§ 14‑189.2 through 14‑190.  Repealed by Session Laws 1971, c. 591, s. 4.



§ 14-190.1. Obscene literature and exhibitions.

§ 14‑190.1.  Obscene literature and exhibitions.

(a)        It shall be unlawful for any person, firm or corporation to intentionally disseminate obscenity. A person, firm or corporation disseminates obscenity within the meaning of this Article if he or it:

(1)        Sells, delivers or provides or offers or agrees to sell, deliver or provide any obscene writing, picture, record or other representation or embodiment of the obscene; or

(2)        Presents or directs an obscene play, dance or other performance or participates directly in that portion thereof which makes it obscene; or

(3)        Publishes, exhibits or otherwise makes available anything obscene; or

(4)        Exhibits, presents, rents, sells, delivers or provides; or offers or agrees to exhibit, present, rent or to provide: any obscene still or motion picture, film, filmstrip, or projection slide, or sound recording, sound tape, or sound track, or any matter or material of whatever form which is a representation, embodiment, performance, or publication of the obscene.

(b)        For purposes of this Article any material is obscene if:

(1)        The material depicts or describes in a patently offensive way sexual conduct specifically defined by subsection (c) of this section; and

(2)        The average person applying contemporary community standards relating to the depiction or description of sexual matters would find that the material taken as a whole appeals to the prurient interest in sex; and

(3)        The material lacks serious literary, artistic, political, or scientific value; and

(4)        The material as used is not protected or privileged under the Constitution of the United States or the Constitution of North Carolina.

(c)        As used in this Article, "sexual conduct" means:

(1)        Vaginal, anal, or oral intercourse, whether actual or simulated, normal or perverted; or

(2)        Masturbation, excretory functions, or lewd exhibition of uncovered genitals; or

(3)        An act or condition that depicts torture, physical restraint by being fettered or bound, or flagellation of or by a nude person or a person clad in undergarments or in revealing or bizarre costume.

(d)        Obscenity shall be judged with reference to ordinary adults except that it shall be judged with reference to children or other especially susceptible audiences if it appears from the character of the material or the circumstances of its dissemination to be especially designed for or directed to such children or audiences.

(e)        It shall be unlawful for any person, firm or corporation to knowingly and intentionally create, buy, procure or possess obscene material with the purpose and intent of disseminating it unlawfully.

(f)         It shall be unlawful for a person, firm or corporation to advertise or otherwise promote the sale of material represented or held out by said person, firm or corporation as obscene.

(g)        Violation of this section is a Class I felony.

(h)        Obscene material disseminated, procured, or promoted in violation of this section is contraband.

(i)         Nothing in this section shall be deemed to preempt local government regulation of the location or operation of sexually oriented businesses to the extent consistent with the constitutional protection afforded free speech. (1971, c. 405, s. 1; 1973, c. 1434, s. 1; 1985, c. 703, s. 1; 1993, c. 539, s. 1194; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑46, s. 2.)



§ 14-190.2. Repealed by Session Laws 1985, c. 703, s. 2.

§ 14‑190.2.  Repealed by Session Laws 1985, c. 703, s. 2.



§ 14-190.3. Repealed by Session Laws 1985, c. 703, s. 3.

§ 14‑190.3.  Repealed by Session Laws 1985, c. 703, s. 3.



§ 14-190.4. Coercing acceptance of obscene articles or publications.

§ 14‑190.4.  Coercing acceptance of obscene articles or publications.

No person, firm or corporation shall, as a condition to any sale, allocation, consignment or delivery for resale of any paper, magazine, book, periodical or publication require that the purchaser or consignee receive for resale any other article, book, or publication which is obscene within the meaning of G.S. 14‑190.1; nor shall any person, firm or corporation deny or threaten to deny any franchise or impose or threaten to impose any penalty, financial or otherwise, by reason of the failure or refusal of any person to accept such articles, books, or publications, or by reason of the return thereof.  Violation of this section is a Class 1 misdemeanor. (1971, c. 405, s. 1; 1985, c. 703, s. 4; 1993, c. 539, s. 122; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-190.5. Preparation of obscene photographs, slides and motion pictures.

§ 14‑190.5.  Preparation of obscene photographs, slides and motion pictures.

Every person who knowingly:

(1)        Photographs himself or any other person, for purposes of preparing an obscene film, photograph, negative, slide or motion picture for the purpose of dissemination; or

(2)        Models, poses, acts, or otherwise assists in the preparation of any obscene film, photograph, negative, slide or motion picture for the purpose of dissemination,

shall be guilty of a Class 1 misdemeanor. (1971, c. 405, s. 1; 1985, c. 703, s. 5; 1993, c. 539, s. 123; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-190.6. Employing or permitting minor to assist in offense under Article.

§ 14‑190.6.  Employing or permitting minor to assist in offense under Article.

Every person 18 years of age or older who intentionally, in any manner, hires, employs, uses or permits any minor under the age of 16 years to do or assist in doing any act or thing constituting an offense under this Article and involving any material, act or thing he knows or reasonably should know to be obscene within the meaning of G.S. 14‑190.1, shall be guilty of a Class I felony. (1971, c. 405, s. 1; 1983, c. 916, s. 2; 1985, c. 703, s. 6.)



§ 14-190.7. Dissemination to minors under the age of 16 years.

§ 14‑190.7.  Dissemination to minors under the age of 16 years.

Every person 18 years of age or older who knowingly disseminates to any minor under the age of 16 years any material which he knows or reasonably should know to be obscene within the meaning of G.S. 14‑190.1 shall be guilty of a Class I felony. (1971, c. 405, s. 1; 1977, c. 440, s. 2; 1985, c. 703, s. 7.)



§ 14-190.8. Dissemination to minors under the age of 13 years.

§ 14‑190.8.  Dissemination to minors under the age of 13 years.

Every person 18 years of age or older who knowingly disseminates to any minor under the age of 13 years any material which he knows or reasonably should know to be obscene within the meaning of G.S. 14‑190.1 shall be punished as a Class I felon. (1971, c. 405, s. 1; 1977, c. 440, s. 3; 1979, c. 760, s. 5; 1983, c. 175, ss. 7, 10, c. 720, ss. 4, 10; 1985, c. 703, s. 8; 1993, c. 539, s. 1195; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-190.9. Indecent exposure.

§ 14‑190.9.  Indecent exposure.

(a)        Unless the conduct is punishable under subsection (a1) of this section, any person who shall willfully expose the private parts of his or her person in any public place and in the presence of any other person or persons, except for those places designated for a public purpose where the same sex exposure is incidental to a permitted activity, or aids or abets in any such act, or who procures another to perform such act; or any person, who as owner, manager, lessee, director, promoter or agent, or in any other capacity knowingly hires, leases or permits the land, building, or premises of which he is owner, lessee or tenant, or over which he has control, to be used for purposes of any such act, shall be guilty of a Class 2 misdemeanor.

(a1)      Unless the conduct is prohibited by another law providing greater punishment, any person at least 18 years of age who shall willfully expose the private parts of his or her person in any public place in the presence of any other person less than 16 years of age for the purpose of arousing or gratifying sexual desire shall be guilty of a Class H felony. An offense committed under this subsection shall not be considered to be a lesser included offense under G.S. 14‑202.1.

(b)        Notwithstanding any other provision of law, a woman may breast feed in any public or private location where she is otherwise authorized to be, irrespective of whether the nipple of the mother's breast is uncovered during or incidental to the breast feeding.

(c)        Notwithstanding any other provision of law, a local government may regulate the location and operation of sexually oriented businesses. Such local regulation may restrict or prohibit nude, seminude, or topless dancing to the extent consistent with the constitutional protection afforded free speech. (1971, c. 591, s. 1; 1993, c. 301, s. 1; c. 539, s. 124; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑46, s. 3; 2005‑226, s. 1.)



§§ 14-190.10 through 14-190.12. Repealed by Session Laws 1985, c. 703, s. 9.

§§ 14‑190.10 through 14‑190.12.  Repealed by Session Laws 1985, c. 703, s. 9.



§ 14-190.13. Definitions for certain offenses concerning minors.

§ 14‑190.13.  Definitions for certain offenses concerning minors.

The following definitions apply to G.S. 14‑190.14, displaying material harmful to minors; G.S. 14‑190.15, disseminating or exhibiting to minors harmful material or performances; G.S. 14‑190.16, first degree sexual exploitation of a minor; G.S. 14‑190.17, second degree sexual exploitation of a minor; G.S. 14‑190.17A, third degree sexual exploitation of a minor; G.S. 14‑190.18, promoting prostitution of a minor; G.S. 14‑190.19, participating in prostitution of a minor.

(1)        Harmful to Minors.  That quality of any material or performance that depicts sexually explicit nudity or sexual activity and that, taken as a whole, has the following characteristics:

a.         The average adult person applying contemporary community standards would find that the material or performance has a predominant tendency to appeal to a prurient interest of minors in sex; and

b.         The average adult person applying contemporary community standards would find that the depiction of sexually explicit nudity or sexual activity in the material or performance is patently offensive to prevailing standards in the adult community concerning what is suitable for minors; and

c.         The material or performance lacks serious literary, artistic, political, or scientific value for minors.

(2)        Material.  Pictures, drawings, video recordings, films or other visual depictions or representations but not material consisting entirely of written words.

(3)        Minor.  An individual who is less than 18 years old and is not married or judicially emancipated.

(4)        Prostitution.  Engaging or offering to engage in sexual activity with or for another in exchange for anything of value.

(5)        Sexual Activity.  Any of the following acts:

a.         Masturbation, whether done alone or with another human or an animal.

b.         Vaginal, anal, or oral intercourse, whether done with another human or with an animal.

c.         Touching, in an act of apparent sexual stimulation or sexual abuse, of the clothed or unclothed genitals, pubic area, or buttocks of another person or the clothed or unclothed breasts of a human female.

d.         An act or condition that depicts torture, physical restraint by being fettered or bound, or flagellation of or by a person clad in undergarments or in revealing or bizarre costume.

e.         Excretory functions; provided, however, that this sub‑subdivision shall not apply to G.S. 14‑190.17A.

f.          The insertion of any part of a person's body, other than the male sexual organ, or of any object into another person's anus or vagina, except when done as part of a recognized medical procedure.

g.         The lascivious exhibition of the genitals or pubic area of any person.

(6)        Sexually Explicit Nudity.  The showing of:

a.         Uncovered, or less than opaquely covered, human genitals, pubic area, or buttocks, or the nipple or any portion of the areola of the human female breast, except as provided in G.S. 14‑190.9(b); or

b.         Covered human male genitals in a discernibly turgid state.  (1985, c. 703, s. 9; 1989 (Reg. Sess., 1990), c. 1022, s. 2; 1993, c. 301, s. 2; 2008‑218, s. 1.)



§ 14-190.14. Displaying material harmful to minors.

§ 14‑190.14.  Displaying material harmful to minors.

(a)        Offense.  A person commits the offense of displaying material that is harmful to minors if, having custody, control, or supervision of a commercial establishment and knowing the character or content of the material, he displays material that is harmful to minors at that establishment so that it is open to view by minors as part of the invited general public.  Material is not considered displayed under this section if the material is placed behind "blinder racks" that cover the lower two thirds of the material, is wrapped, is placed behind the counter, or is otherwise covered or located so that the portion that is harmful to minors is not open to the view of minors.

(b)        Punishment.  Violation of this section is a Class 2 misdemeanor.  Each day's violation of this section is a separate offense. (1985, c. 703, s. 9; 1993, c. 539, s. 125; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-190.15. Disseminating harmful material to minors; exhibiting harmful performances to minors.

§ 14‑190.15.  Disseminating harmful material to minors; exhibiting harmful performances to minors.

(a)        Disseminating Harmful Material.  A person commits the offense of disseminating harmful material to minors if, with or without consideration and knowing the character or content of the material, he:

(1)        Sells, furnishes, presents, or distributes to a minor material that is harmful to minors; or

(2)        Allows a minor to review or peruse material that is harmful to minors.

(b)        Exhibiting Harmful Performance.  A person commits the offense of exhibiting a harmful performance to a minor if, with or without consideration and knowing the character or content of the performance, he allows a minor to view a live performance that is harmful to minors.

(c)        Defenses.  Except as provided in subdivision (3), a mistake of age is not a defense to a prosecution under this section.  It is an affirmative defense to a prosecution under this section that:

(1)        The defendant was a parent or legal guardian of the minor.

(2)        The defendant was a school, church, museum, public library, governmental agency, medical clinic, or hospital carrying out its legitimate function; or an employee or agent of such an organization acting in that capacity and carrying out a legitimate duty of his employment.

(3)        Before disseminating or exhibiting the harmful material or performance, the defendant requested and received a driver's license, student identification card, or other official governmental or educational identification card or paper indicating that the minor to whom the material or performance was disseminated or exhibited was at least 18 years old, and the defendant reasonably believed the minor was at least 18 years old.

(4)        The dissemination was made with the prior consent of a parent or guardian of the recipient.

(d)        Punishment.  Violation of this section is a Class 1 misdemeanor. (1985, c. 703, s. 9; 1993, c. 539, s. 126; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-190.16. First degree sexual exploitation of a minor.

§ 14‑190.16.  First degree sexual exploitation of a minor.

(a)        Offense.  A person commits the offense of first degree sexual exploitation of a minor if, knowing the character or content of the material or performance, he:

(1)        Uses, employs, induces, coerces, encourages, or facilitates a minor to engage in or assist others to engage in sexual activity for a live performance or for the purpose of producing material that contains a visual representation depicting this activity; or

(2)        Permits a minor under his custody or control to engage in sexual activity for a live performance or for the purpose of producing material that contains a visual representation depicting this activity; or

(3)        Transports or finances the transportation of a minor through or across this State with the intent that the minor engage in sexual activity for a live performance or for the purpose of producing material that contains a visual representation depicting this activity; or

(4)        Records, photographs, films, develops, or duplicates for sale or pecuniary gain material that contains a visual representation depicting a minor engaged in sexual activity.

(b)        Inference.  In a prosecution under this section, the trier of fact may infer that a participant in sexual activity whom material through its title, text, visual representations, or otherwise represents or depicts as a minor is a minor.

(c)        Mistake of Age.  Mistake of age is not a defense to a prosecution under this section.

(d)        Punishment and Sentencing.  Violation of this section is a Class C felony.  (1985, c. 703, s. 9; 1993, c. 539, s. 1196; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 507, s. 19.5(o); 2008‑117, s. 3; 2008‑218, s. 2.)



§ 14-190.17. Second degree sexual exploitation of a minor.

§ 14‑190.17.  Second degree sexual exploitation of a minor.

(a)        Offense.  A person commits the offense of second degree sexual exploitation of a minor if, knowing the character or content of the material, he:

(1)        Records, photographs, films, develops, or duplicates material that contains a visual representation of a minor engaged in sexual activity; or

(2)        Distributes, transports, exhibits, receives, sells, purchases, exchanges, or solicits material that contains a visual representation of a minor engaged in sexual activity.

(b)        Inference.  In a prosecution under this section, the trier of fact may infer that a participant in sexual activity whom material through its title, text, visual representations or otherwise represents or depicts as a minor is a minor.

(c)        Mistake of Age.  Mistake of age is not a defense to a prosecution under this section.

(d)        Punishment and Sentencing.  Violation of this section is a Class E felony.  (1985, c. 703, s. 9; 1993, c. 539, s. 1197; 1994, Ex. Sess., c. 24, s. 14(c); 2008‑117, s. 4; 2008‑218, s. 3.)



§ 14-190.17A. Third degree sexual exploitation of a minor.

§ 14‑190.17A.  Third degree sexual exploitation of a minor.

(a)        Offense.  A person commits the offense of third degree sexual exploitation of a minor if, knowing the character or content of the material, he possesses material that contains a visual representation of a minor engaging in sexual activity.

(b)        Inference.  In a prosecution under this section, the trier of fact may infer that a participant in sexual activity whom material through its title, text, visual representations or otherwise represents or depicts as a minor is a minor.

(c)        Mistake of Age.  Mistake of age is not a defense to a prosecution under this section.

(d)        Punishment and Sentencing.  Violation of this section is a Class H felony.  (1989 (Reg. Sess., 1990), c. 1022, s. 1; 1993, c. 539, s. 1198; 1994, Ex. Sess., c. 24, s. 14(c); 2008‑117, s. 5; 2008‑218, s. 4.)



§ 14-190.18. Promoting prostitution of a minor.

§ 14‑190.18.  Promoting prostitution of a minor.

(a)        Offense.  A person commits the offense of promoting prostitution of a minor if he knowingly:

(1)        Entices, forces, encourages, or otherwise facilitates a minor to participate in prostitution; or

(2)        Supervises, supports, advises, or protects the prostitution of or by a minor.

(b)        Mistake of Age.  Mistake of age is not a defense to a prosecution under this section.

(c)        Punishment and Sentencing.  Violation of this section is a Class C felony.  (1985, c. 703, s. 9; 1993, c. 539, s. 1199; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 507, s. 19.5(p); 2008‑117, s. 6.)



§ 14-190.19. Participating in prostitution of a minor.

§ 14‑190.19.  Participating in prostitution of a minor.

(a)        Offense.  A person commits the offense of participating in the prostitution of a minor if he is not a minor and he patronizes a minor prostitute.  As used in this section, "patronizing a minor prostitute" means:

(1)        Soliciting or requesting a minor to participate in prostitution;

(2)        Paying or agreeing to pay a minor, either directly or through the minor's agent, to participate in prostitution; or

(3)        Paying a minor, or the minor's agent, for having participated in prostitution, pursuant to a prior agreement.

(b)        Mistake of Age.  Mistake of age is not a defense to a prosecution under this section.

(c)        Punishment and Sentencing.  Violation of this section is a Class F felony. (1985, c. 703, s. 9; 1993, c. 539, s. 1200; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-190.20. Warrants for obscenity offenses.

§ 14‑190.20.  Warrants for obscenity offenses.

A search warrant or criminal process for a violation of G.S. 14‑190.1 through 14‑190.5 may be issued only upon the request of a prosecutor. (1985, c. 703, s. 9.1.)



§ 14-191. Repealed by Session Laws 1971, c. 591, s. 4.

§ 14‑191.  Repealed by Session Laws 1971, c. 591, s. 4.



§§ 14-192 through 14-193. Repealed by Session Laws 1971, c. 405, s. 4.

§§ 14‑192 through 14‑193.  Repealed by Session Laws 1971, c. 405, s. 4.



§ 14-194. Repealed by Session Laws 1971, c. 591, s. 4.

§ 14‑194.  Repealed by Session Laws 1971, c. 591, s. 4.



§ 14-195: Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 767, s. 30(11).

§ 14‑195:  Repealed by Session Laws 1993 (Reg.  Sess., 1994), c. 767, s. 30(11).



§ 14-196. Using profane, indecent or threatening language to any person over telephone; annoying or harassing by repeated telephoning or making false statements over telephone.

§ 14‑196.  Using profane, indecent or threatening language to any person over telephone; annoying or harassing by repeated telephoning or making false statements over telephone.

(a)        It shall be unlawful for any person:

(1)        To use in telephonic communications any words or language of a profane, vulgar, lewd, lascivious or indecent character, nature or connotation;

(2)        To use in telephonic communications any words or language threatening to inflict bodily harm to any person or to that person's child, sibling, spouse, or dependent or physical injury to the property of any person, or for the purpose of extorting money or other things of value from any person;

(3)        To telephone another repeatedly, whether or not conversation ensues, for the purpose of abusing, annoying, threatening, terrifying, harassing or embarrassing any person at the called number;

(4)        To make a telephone call and fail to hang up or disengage the connection with the intent to disrupt the service of another;

(5)        To telephone another and to knowingly make any false statement concerning death, injury, illness, disfigurement, indecent conduct or criminal conduct of the person telephoned or of any member of his family or household with the intent to abuse, annoy, threaten, terrify, harass, or embarrass;

(6)        To knowingly permit any telephone under his control to be used for any purpose prohibited by this section.

(b)        Any of the above offenses may be deemed to have been committed at either the place at which the telephone call or calls were made or at the place where the telephone call or calls were received. For purposes of this section, the term "telephonic communications" shall include communications made or received by way of a telephone answering machine or recorder, telefacsimile machine, or computer modem.

(c)        Anyone violating the provisions of this section shall be guilty of a Class 2 misdemeanor. (1913, c. 35; 1915, c. 41; C.S., s. 4351; 1967, c. 833, s. 1; 1989, c. 305; 1993, c. 539, s. 128; 1994, Ex. Sess., c. 24, s. 14(c); 1999‑262, s. 1; 2000‑125, s. 2.)



§§ 14-196.1 through 14-196.2. Repealed by Session Laws 1967, c. 833, s. 3.

§§ 14‑196.1 through 14‑196.2.  Repealed by Session Laws 1967, c. 833, s. 3.



§ 14-196.3. Cyberstalking.

§ 14‑196.3.  Cyberstalking.

(a)        The following definitions apply in this section:

(1)        Electronic communication.  Any transfer of signs, signals, writing, images, sounds, data, or intelligence of any nature, transmitted in whole or in part by a wire, radio, computer, electromagnetic, photoelectric, or photo‑optical system.

(2)        Electronic mail.  The transmission of information or communication by the use of the Internet, a computer, a facsimile machine, a pager, a cellular telephone, a video recorder, or other electronic means sent to a person identified by a unique address or address number and received by that person.

(b)        It is unlawful for a person to:

(1)        Use in electronic mail or electronic communication any words or language threatening to inflict bodily harm to any person or to that person's child, sibling, spouse, or dependent, or physical injury to the property of any person, or for the purpose of extorting money or other things of value from any person.

(2)        Electronically mail or electronically communicate to another repeatedly, whether or not conversation ensues, for the purpose of abusing, annoying, threatening, terrifying, harassing, or embarrassing any person.

(3)        Electronically mail or electronically communicate to another and to knowingly make any false statement concerning death, injury, illness, disfigurement, indecent conduct, or criminal conduct of the person electronically mailed or of any member of the person's family or household with the intent to abuse, annoy, threaten, terrify, harass, or embarrass.

(4)        Knowingly permit an electronic communication device under the person's control to be used for any purpose prohibited by this section.

(c)        Any offense under this section committed by the use of electronic mail or electronic communication may be deemed to have been committed where the electronic mail or electronic communication was originally sent, originally received in this State, or first viewed by any person in this State.

(d)        Any person violating the provisions of this section shall be guilty of a Class 2 misdemeanor.

(e)        This section does not apply to any peaceable, nonviolent, or nonthreatening activity intended to express political views or to provide lawful information to others. This section shall not be construed to impair any constitutionally protected activity, including speech, protest, or assembly. (2000‑125, s. 1; 2000‑140, s. 91.)



§ 14-197. Using profane or indecent language on public highways; counties exempt.

§ 14‑197.  Using profane or indecent language on public highways; counties exempt.

If any person shall, on any public road or highway and in the hearing of two or more persons, in a loud and boisterous manner, use indecent or profane language, he shall be guilty of a Class 3 misdemeanor.  The following counties shall be exempt from the provisions of this section:  Pitt and Swain. (1913, c. 40; C.S., s. 4352; Pub. Loc. Ex. Sess., 1924, c. 65; 1933, c. 309; 1937, c. 9; 1939, c. 73; 1945, c. 398; 1947, cc. 144, 959; 1949, c. 845; 1957, c. 348; 1959, c. 733; 1963, cc. 39, 123; 1969, c. 300; 1971, c. 718; 1973, cc. 120, 233; 1993, c. 539, s. 129; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-198. Repealed by Session Laws 1975, c. 402.

§ 14‑198.  Repealed by Session Laws 1975, c. 402.



§ 14-199. Obstructing way to places of public worship.

§ 14‑199.  Obstructing way to places of public worship.

If any person shall maliciously stop up or obstruct the way leading to any place of public worship, or to any spring or well commonly used by the congregation, he shall be guilty of a Class 2 misdemeanor. (1785, c. 241, P.R.; R.C., c. 97, s. 5; Code, s. 3669; Rev., s. 3776; C.S., s. 4354; 1945, c. 635; 1969, c. 1224, s. 1; 1993, c. 539, s. 130; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 14-200 through 14-201: Repealed by Session Laws 1994, Ex. Sess., c. 14, s. 72(9), (10).

§§ 14‑200 through 14‑201:  Repealed by Session Laws 1994, Ex.  Sess., c. 14, s. 72(9), (10).



§ 14-202. Secretly peeping into room occupied by another person.

§ 14‑202.  Secretly peeping into room occupied by another person.

(a)        Any person who shall peep secretly into any room occupied by another person shall be guilty of a Class 1 misdemeanor.

(a1)      Unless covered by another provision of law providing greater punishment, any person who secretly or surreptitiously peeps underneath or through the clothing being worn by another person, through the use of a mirror or other device, for the purpose of viewing the body of, or the undergarments worn by, that other person without their consent shall be guilty of a Class 1 misdemeanor.

(b)        For purposes of this section:

(1)        The term "photographic image" means any photograph or photographic reproduction, still or moving, or any videotape, motion picture, or live television transmission, or any digital image of any individual.

(2)        The term "room" shall include, but is not limited to, a bedroom, a rest room, a bathroom, a shower, and a dressing room.

(c)        Unless covered by another provision of law providing greater punishment, any person who, while in possession of any device which may be used to create a photographic image, shall secretly peep into any room shall be guilty of a Class A1 misdemeanor.

(d)        Unless covered by another provision of law providing greater punishment, any person who, while secretly peeping into any room, uses any device to create a photographic image of another person in that room for the purpose of arousing or gratifying the sexual desire of any person shall be guilty of a Class I felony.

(e)        Any person who secretly or surreptitiously uses any device to create a photographic image of another person underneath or through the clothing being worn by that other person for the purpose of viewing the body of, or the undergarments worn by, that other person without their consent shall be guilty of a Class I felony.

(f)         Any person who, for the purpose of arousing or gratifying the sexual desire of any person, secretly or surreptitiously uses or installs in a room any device that can be used to create a photographic image with the intent to capture the image of another without their consent shall be guilty of a Class I felony.

(g)        Any person who knowingly possesses a photographic image that the person knows, or has reason to believe, was obtained in violation of this section shall be guilty of a Class I felony.

(h)        Any person who disseminates or allows to be disseminated images that the person knows, or should have known, were obtained as a result of the violation of this section shall be guilty of a Class H felony if the dissemination is without the consent of the person in the photographic image.

(i)         A second or subsequent felony conviction under this section shall be punished as though convicted of an offense one class higher. A second or subsequent conviction for a Class 1 misdemeanor shall be punished as a Class A1 misdemeanor. A second or subsequent conviction for a Class A1 misdemeanor shall be punished as a Class I felony.

(j)         If the defendant is placed on probation as a result of violation of this section:

(1)        For a first conviction under this section, the judge may impose a requirement that the defendant obtain a psychological evaluation and comply with any treatment recommended as a result of that evaluation.

(2)        For a second or subsequent conviction under this section, the judge shall impose a requirement that the defendant obtain a psychological evaluation and comply with any treatment recommended as a result of that evaluation.

(k)        Any person whose image is captured or disseminated in violation of this section has a civil cause of action against any person who captured or disseminated the image or procured any other person to capture or disseminate the image and is entitled to recover from those persons actual damages, punitive damages, reasonable attorneys' fees and other litigation costs reasonably incurred.

(l)         When a person violates subsection (d), (e), (f), (g), or (h) of this section, or is convicted of a second or subsequent violation of subsection (a), (a1), or (c) of this section, the sentencing court shall consider whether the person is a danger to the community and whether requiring the person to register as a sex offender pursuant to Article 27A of this Chapter would further the purposes of that Article as stated in G.S. 14‑208.5. If the sentencing court rules that the person is a danger to the community and that the person shall register, then an order shall be entered requiring the person to register.

(m)       The provisions of subsections (a), (a1), (c), (e), (g), (h), and (k) of this section do not apply to:

(1)        Law enforcement officers while discharging or attempting to discharge their official duties; or

(2)        Personnel of the Department of Correction or of a local confinement facility for security purposes or during investigation of alleged misconduct by a person in the custody of the Department or the local confinement facility.

(n)        This section does not affect the legal activities of those who are licensed pursuant to Chapter 74C, Private Protective Services, or Chapter 74D, Alarm Systems, of the General Statutes, who are legally engaged in the discharge of their official duties within their respective professions, and who are not engaging in activities for an improper purpose as described in this section. (1923, c. 78; C.S., s. 4356(a); 1957, c. 338; 1993, c. 539, s. 131; 1994, Ex. Sess., c. 24, s. 14(c); 2003‑303, s. 1; 2004‑109, s. 7.)



§ 14-202.1. Taking indecent liberties with children.

§ 14‑202.1.  Taking indecent liberties with children.

(a)        A person is guilty of taking indecent liberties with children if, being 16 years of age or more and at least five years older than the child in question, he either:

(1)        Willfully takes or attempts to take any immoral, improper, or indecent liberties with any child of either sex under the age of 16 years for the purpose of arousing or gratifying sexual desire; or

(2)        Willfully commits or attempts to commit any lewd or lascivious act upon or with the body or any part or member of the body of any child of either sex under the age of 16 years.

(b)        Taking indecent liberties with children is punishable as a Class F felony. (1955, c. 764; 1975, c. 779; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1201; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-202.2. Indecent liberties between children.

§ 14‑202.2.  Indecent liberties between children.

(a)        A person who is under the age of 16 years is guilty of taking indecent liberties with children if the person either:

(1)        Willfully takes or attempts to take any immoral, improper, or indecent liberties with any child of either sex who is at least three years younger than the defendant for the purpose of arousing or gratifying sexual desire; or

(2)        Willfully commits or attempts to commit any lewd or lascivious act upon or with the body or any part or member of the body of any child of either sex who is at least three years younger than the defendant for the purpose of arousing or gratifying sexual desire.

(b)        A violation of this section is punishable as a Class 1 misdemeanor. (1995, c. 494, s. 1; 1995 (Reg. Sess., 1996), c. 742, s. 12.)



§ 14-202.3. Solicitation of child by computer or certain other electronic devices to commit an unlawful sex act.

§ 14‑202.3.  Solicitation of child by computer or certain other electronic devices to commit an unlawful sex act.

(a)        Offense.  A person is guilty of solicitation of a child by a computer if the person is 16 years of age or older and the person knowingly, with the intent to commit an unlawful sex act, entices, advises, coerces, orders, or commands, by means of a computer or any other device capable of electronic data storage or transmission, a child who is less than 16 years of age and at least five years younger than the defendant, or a person the defendant believes to be a child who is less than 16 years of age and who the defendant believes to be at least five years younger than the defendant, to meet with the defendant or any other person for the purpose of committing an unlawful sex act. Consent is not a defense to a charge under this section.

(b)        Jurisdiction.  The offense is committed in the State for purposes of determining jurisdiction, if the transmission that constitutes the offense either originates in the State or is received in the State.

(c)        Punishment.  A violation of this section is punishable as follows:

(1)        A violation is a Class H felony except as provided by subdivision (2) of this subsection.

(2)        If either the defendant, or any other person for whom the defendant was arranging the meeting in violation of this section, actually appears at the meeting location, then the violation is a Class G felony.  (1995 (Reg. Sess., 1996), c. 632, s. 1; 2005‑121, s. 1; 2008‑218, s. 5; 2009‑336, s. 1.)



§ 14-202.4. Taking indecent liberties with a student.

§ 14‑202.4.  Taking indecent liberties with a student.

(a)        If a defendant, who is a teacher, school administrator, student teacher, school safety officer, or coach, at any age, or who is other school personnel and is at least four years older than the victim, takes indecent liberties with a victim who is a student, at any time during or after the time the defendant and victim were present together in the same school but before the victim ceases to be a student, the defendant is guilty of a Class I felony, unless the conduct is covered under some other provision of law providing for greater punishment. A person is not guilty of taking indecent liberties with a student if the person is lawfully married to the student.

(b)        If a defendant, who is school personnel, other than a teacher, school administrator, student teacher, school safety officer, or coach, and who is less than four years older than the victim, takes indecent liberties with a student as provided in subsection (a) of this section, the defendant is guilty of a Class A1 misdemeanor.

(c)        Consent is not a defense to a charge under this section.

(d)        For purposes of this section, the following definitions apply:

(1)        "Indecent liberties" means:

a.         Willfully taking or attempting to take any immoral, improper, or indecent liberties with a student for the purpose of arousing or gratifying sexual desire; or

b.         Willfully committing or attempting to commit any lewd or lascivious act upon or with the body or any part or member of the body of a student.

For purposes of this section, the term indecent liberties does not include vaginal intercourse or a sexual act as defined by G.S. 14‑27.1.

(1a)      "Same school" means a school at which (i) the student is enrolled or is present for a school‑sponsored or school‑related activity and (ii) the school personnel is employed, volunteers, or is present for a school‑sponsored or school‑related activity.

(2)        "School" means any public school, charter school, or nonpublic school under Parts 1 and 2 of Article 39 of Chapter 115C of the General Statutes.

(3)        "School personnel" means any person included in the definition contained in G.S. 115C‑332(a)(2), and any person who volunteers at a school or a school‑sponsored activity.

(3a)      "School safety officer" means any other person who is regularly present in a school for the purpose of promoting and maintaining safe and orderly schools and includes a school resource officer.

(4)        "Student" means a person enrolled in kindergarten, or in grade one through grade 12 in any school. (1999‑300, s. 1; 2003‑98, s. 2; 2004‑203, s. 19(a).)



§ 14-202.5. Ban use of commercial social networking Web sites by sex offenders.

§ 14‑202.5.  Ban use of commercial social networking Web sites by sex offenders.

(a)        Offense.  It is unlawful for a sex offender who is registered in accordance with Article 27A of Chapter 14 of the General Statutes to access a commercial social networking Web site where the sex offender knows that the site permits minor children to become members or to create or maintain personal Web pages on the commercial social networking Web site.

(b)        For the purposes of this section, a "commercial social networking Web site" is an Internet Web site that meets all of the following requirements:

(1)        Is operated by a person who derives revenue from membership fees, advertising, or other sources related to the operation of the Web site.

(2)        Facilitates the social introduction between two or more persons for the purposes of friendship, meeting other persons, or information exchanges.

(3)        Allows users to create Web pages or personal profiles that contain information such as the name or nickname of the user, photographs placed on the personal Web page by the user, other personal information about the user, and links to other personal Web pages on the commercial social networking Web site of friends or associates of the user that may be accessed by other users or visitors to the Web site.

(4)        Provides users or visitors to the commercial social networking Web site mechanisms to communicate with other users, such as a message board, chat room, electronic mail, or instant messenger.

(c)        A commercial social networking Web site does not include an Internet Web site that either:

(1)        Provides only one of the following discrete services: photo‑sharing, electronic mail, instant messenger, or chat room or message board platform; or

(2)        Has as its primary purpose the facilitation of commercial transactions involving goods or services between its members or visitors.

(d)        Jurisdiction.  The offense is committed in the State for purposes of determining jurisdiction, if the transmission that constitutes the offense either originates in the State or is received in the State.

(e)        Punishment.  A violation of this section is a Class I felony.  (2008‑218, s. 6; 2009‑570, s. 4.)



§ 14-202.5A. Liability of commercial social networking sites.

§ 14‑202.5A.  Liability of commercial social networking sites.

(a)        A commercial social networking site, as defined in G.S. 14‑202.5, that complies with G.S. 14‑208.15A or makes other reasonable efforts to prevent a sex offender who is registered in accordance with Article 27A of Chapter 14 of the General Statutes from accessing its Web site shall not be held civilly liable for damages arising out of a person's communications on the social networking site's system or network regardless of that person's status as a registered sex offender in North Carolina or any other jurisdiction.

(b)        For the purposes of this section, "access" is defined as allowing the sex offender to do any of the activities or actions described in G.S. 14‑202.5(b)(2) through G.S. 14‑202.5(b)(4) by utilizing the Web site.  (2008‑218, s. 7; 2009‑272, s. 1.)



§ 14-202.6. Ban on name changes by sex offenders.

§ 14‑202.6.  Ban on name changes by sex offenders.

It is unlawful for a sex offender who is registered in accordance with Article 27A of Chapter 14 of the General Statutes to obtain a change of name under Chapter 101 of the General Statutes.  (2008‑218, s. 8.)



§ 14-202.7. Reserved for future codification purposes.

§ 14‑202.7.  Reserved for future codification purposes.



§ 14-202.8. Reserved for future codification purposes.

§ 14‑202.8.  Reserved for future codification purposes.



§ 14-202.9. Reserved for future codification purposes.

§ 14‑202.9.  Reserved for future codification purposes.



§ 14-202.10. Definitions.

Article 26A.

Adult Establishments.

§ 14‑202.10.  Definitions.

As used in this Article:

(1)        "Adult bookstore" means a bookstore:

a.         Which receives a majority of its gross income during any calendar month from the sale or rental of publications (including books, magazines, other periodicals, videotapes, compact discs, other photographic, electronic, magnetic, digital, or other imaging medium) which are distinguished or characterized by their emphasis on matter depicting, describing, or relating to specified sexual activities or specified anatomical areas, as defined in this section; or

b.         Having as a preponderance (either in terms of the weight and importance of the material or in terms of greater volume of materials) of its publications (including books, magazines, other periodicals, videotapes, compact discs, other photographic, electronic, magnetic, digital, or other imaging medium) which are distinguished or characterized by their emphasis on matter depicting, describing, or relating to specified sexual activities or specified anatomical areas, as defined in this section.

(2)        "Adult establishment" means an adult bookstore, adult motion picture theatre, adult mini motion picture theatre, adult live entertainment business, or massage business as defined in this section.

(3)        "Adult live entertainment" means any performance of or involving the actual presence of real people which exhibits specified sexual activities or specified anatomical areas, as defined in this section.

(4)        "Adult live entertainment business" means any establishment or business wherein adult live entertainment is shown for observation by patrons.

(5)        "Adult motion picture theatre" means an enclosed building or premises used for presenting motion pictures, a preponderance of which are distinguished or characterized by an emphasis on matter depicting, describing, or relating to specified sexual activities or specified anatomical areas, as defined in this section, for observation by patrons therein. "Adult motion picture theatre" does not include any adult mini motion picture theatre as defined in this section.

(6)        "Adult mini motion picture theatre" means an enclosed building with viewing booths designed to hold patrons which is used for presenting motion pictures, a preponderance of which are distinguished or characterized by an emphasis on matter depicting, describing or relating to specified sexual activities or specified anatomical areas as defined in this section, for observation by patrons therein.

(7)        "Massage" means the manipulation of body muscle or tissue by rubbing, stroking, kneading, or tapping, by hand or mechanical device.

(8)        "Massage business" means any establishment or business wherein massage is practiced, including establishments commonly known as health clubs, physical culture studios, massage studios, or massage parlors.

(9)        "Sexually oriented devices" means without limitation any artificial or simulated specified anatomical area or other device or paraphernalia that is designed principally for specified sexual activities but shall not mean any contraceptive device.

(10)      "Specified anatomical areas" means:

a.         Less than completely and opaquely covered: (i) human genitals, pubic region, (ii) buttock, or (iii) female breast below a point immediately above the top of the areola; or

b.         Human male genitals in a discernibly turgid state, even if completely and opaquely covered.

(11)      "Specified sexual activities" means:

a.         Human genitals in a state of sexual stimulation or arousal;

b.         Acts of human masturbation, sexual intercourse or sodomy; or

c.         Fondling or other erotic touchings of human genitals, pubic regions, buttocks or female breasts. (1977, c. 987, s. 1; 1985, c. 731, s. 1; 1998‑46, s. 4.)



§ 14-202.11. Restrictions as to adult establishments.

§ 14‑202.11.  Restrictions as to adult establishments.

(a)        No person shall permit any building, premises, structure, or other facility that contains any adult establishment to contain any other kind of adult establishment. No person shall permit any building, premises, structure, or other facility in which sexually oriented devices are sold, distributed, exhibited, or contained to contain any adult establishment.

(b)        No person shall permit any viewing booth in an adult mini motion picture theatre to be occupied by more than one person at any time.

(c)        Nothing in this section shall be deemed to preempt local government regulation of the location or operation of adult establishments or other sexually oriented businesses to the extent consistent with the constitutional protection afforded free speech. (1977, c. 987, s. 1; 1985, c. 731, s. 2; 1998‑46, s. 5.)



§ 14-202.12. Violations; penalties.

§ 14‑202.12.  Violations; penalties.

Any person who violates G.S. 14‑202.11 shall be guilty of a Class 3 misdemeanor.  Any person who has been previously convicted of a violation of G.S. 14‑202.11, upon conviction for a second or subsequent violation of G.S. 14‑202.11, shall be guilty of a Class 2 misdemeanor.

As used herein, "person" shall include:

(1)        The agent in charge of the building, premises, structure or facility; or

(2)        The owner of the building, premises, structure or facility when such owner knew or reasonably should have known the nature of the business located therein, and such owner refused to cooperate with the public officials in reasonable measures designed to terminate the proscribed use; provided, however, that if there is an agent in charge, and if the owner did not have actual knowledge, the owner shall not be prosecuted; or

(3)        The owner of the business; or

(4)        The manager of the business. (1977, c. 987, s. 1; 1985, c. 731, s. 3; 1993, c. 539, s. 132; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-203. Definition of terms.

Article 27.

Prostitution.

§ 14‑203.  Definition of terms.

The term "prostitution" shall be construed to include the offering or receiving of the body for sexual intercourse for hire, and shall also be construed to include the offering or receiving of the body for indiscriminate sexual intercourse without hire. The term "assignation" shall be construed to include the making of any appointment or engagement for prostitution or any act in furtherance of such appointment or engagement. (1919, c. 215, s. 2; C.S., s. 4357.)



§ 14-204. Prostitution and various acts abetting prostitution unlawful.

§ 14‑204.  Prostitution and various acts abetting prostitution unlawful.

It shall be unlawful:

(1)        To keep, set up, maintain, or operate any place, structure, building or conveyance for the purpose of prostitution or assignation.

(2)        To occupy any place, structure, building, or conveyance for the purpose of prostitution or assignation; or for any person to permit any place, structure, building or conveyance owned by him or under his control to be used for the purpose of prostitution or assignation, with knowledge or reasonable cause to know that the same is, or is to be, used for such purpose.

(3)        To receive, or to offer or agree to receive any person into any place, structure, building, or conveyance for the purpose of prostitution or assignation, or to permit any person to remain there for such purpose.

(4)        To direct, take, or transport, or to offer or agree to take or transport, any person to any place, structure, or building or to any other person, with knowledge or reasonable cause to know that the purpose of such directing, taking, or transporting is prostitution or assignation.

(5)        To procure, or to solicit, or to offer to procure or solicit  for the purpose of prostitution or assignation.

(6)        To reside in, enter, or remain in any place, structure, or building, or to enter or remain in any conveyance, for the purpose of prostitution or assignation.

(7)        To engage in prostitution or assignation, or to aid or abet prostitution or assignation by any means whatsoever. (1919, c. 215, s. 1; C.S., s. 4358.)



§ 14-204.1. Loitering for the purpose of engaging in prostitution offense.

§ 14‑204.1.  Loitering for the purpose of engaging in prostitution offense.

(a)        For the purposes of this section, "public place" means any street, sidewalk, bridge, alley or alleyway, plaza, park, driveway, parking lot or transportation facility, or the doorways and entrance ways to any building which fronts on any of those places, or a motor vehicle in or on any of those places.

(b)        If a person remains or wanders about in a public place and

(1)        Repeatedly beckons to, stops, or attempts to stop passers‑by, or repeatedly attempts to engage passers‑by in conversation; or

(2)        Repeatedly stops or attempts to stop motor vehicles; or

(3)        Repeatedly interferes with the free passage of other persons

for the purpose of violating any subdivision of G.S. 14‑204 or 14‑177, that person is guilty of a Class 1 misdemeanor. (1979, c. 873, s. 2; 1993, c. 539, s. 133; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-205. Prosecution; in what courts.

§ 14‑205.  Prosecution; in what courts.

Prosecutions for the violation of any of the provisions of this Article shall be tried in the courts of this State wherein misdemeanors are triable except those courts the jurisdiction of which is so limited by the Constitution of this State that such jurisdiction cannot by statute be extended to include criminal actions of the character herein described. (1919, c. 215, s. 6; C.S., s. 4359.)



§ 14-206. Reputation and prior conviction admissible as evidence.

§ 14‑206.  Reputation and prior conviction admissible as evidence.

In the trial of any person charged with a violation of any of the provisions of this Article, testimony of a prior conviction, or testimony concerning the reputation of any place, structure, or building, and of the person or persons who reside in or frequent the same, and of the defendant, shall be admissible in evidence in support of the charge. (1919, c. 215, s. 3; C.S., s. 4360.)



§ 14-207. Degrees of guilt.

§ 14‑207.  Degrees of guilt.

Any person who shall be found to have committed two or more violations of any of the provisions of G.S. 14‑204 of this Article within a period of one year next preceding the date named in an indictment, information, or charge of violating any of the provisions of such section, shall be deemed guilty in the first degree. Any person who shall be found to have committed a single violation of any of the provisions of such section shall be deemed guilty in the second degree. (1919, c. 215, s. 4; C.S., s. 4361.)



§ 14-208. Punishment; probation; parole.

§ 14‑208.  Punishment; probation; parole.

Any person who shall be deemed guilty in the first degree, as set forth in G.S. 14‑207, shall be guilty of a Class 1 misdemeanor:  Provided, that in case of a commitment to a reformatory institution, the commitment shall be made for an indeterminate period of time of not less than one nor more than three years in duration, and the board of managers or directors of the reformatory institution shall have authority to discharge or to place on parole any person so committed after the service of the minimum term or any part thereof, and to require the return to said institution for the balance of the maximum term of any person who shall violate the terms or conditions of the parole.

Notwithstanding the previous paragraph, any person who shall be deemed guilty in the first degree, as set forth in G.S. 14‑207, shall be guilty of a Class 1 misdemeanor.  This paragraph applies only in cities with a population of 300,000 or over, according to the most recent decennial federal census, but shall only apply in a city within that class if the city has adopted an ordinance to that effect, which ordinance makes a finding that prostitution is a serious problem within the city.

Any person who shall be deemed guilty in the second degree, as set forth in G.S. 14‑207, shall be guilty of a Class 1 misdemeanor:  Provided, that the defendant may be placed on probation in the care of a probation officer designated by law, or theretofore appointed by the court.

Probation or parole shall be granted or ordered in the case of a person infected with venereal disease only on such terms and conditions as shall insure medical treatment therefor and prevent the spread thereof, and the court may order any convicted defendant to be examined for venereal disease.

No girl or woman who shall be convicted under this Article shall be placed on probation or on parole in the care or charge of any person except a woman probation officer. (1919, c. 215, s. 5; C.S., s. 4362; 1921, c. 101; 1981, c. 969, ss. 1, 2; 1993, c. 539, s. 134; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-208.1. Reserved for future codification purposes.

§ 14‑208.1.  Reserved for future codification purposes.



§ 14-208.2. Reserved for future codification purposes.

§ 14‑208.2.  Reserved for future codification purposes.



§ 14-208.3. Reserved for future codification purposes.

§ 14‑208.3.  Reserved for future codification purposes.



§ 14-208.4. Reserved for future codification purposes.

§ 14‑208.4.  Reserved for future codification purposes.



§ 14-208.5. Purpose.

Article 27A.

Sex Offender and Public Protection Registration Programs.

Part 1.  Registration Programs, Purpose and Definitions Generally.

§ 14‑208.5.  Purpose.

The General Assembly recognizes that sex offenders often pose a high risk of engaging in sex offenses even after being released from incarceration or commitment and that protection of the public from sex offenders is of paramount governmental interest.

The General Assembly also recognizes that persons who commit certain other types of offenses against minors, such as kidnapping, pose significant and unacceptable threats to the public safety and welfare of the children in this State and that the protection of those children is of great governmental interest. Further, the General Assembly recognizes that law enforcement officers' efforts to protect communities, conduct investigations, and quickly apprehend offenders who commit sex offenses or certain offenses against minors are impaired by the lack of information available to law enforcement agencies about convicted offenders who live within the agency's jurisdiction. Release of information about these offenders will further the governmental interests of public safety so long as the information released is rationally related to the furtherance of those goals.

Therefore, it is the purpose of this Article to assist law enforcement agencies' efforts to protect communities by requiring persons who are convicted of sex offenses or of certain other offenses committed against minors to register with law enforcement agencies, to require the exchange of relevant information about those offenders among law enforcement agencies, and to authorize the access to necessary and relevant information about those offenders to others as provided in this Article. (1995, c. 545, s. 1; 1997‑516, s. 1.)



§ 14-208.6. Definitions.

§ 14‑208.6.  Definitions.

The following definitions apply in this Article:

(1a)      "Aggravated offense" means any criminal offense that includes either of the following: (i) engaging in a sexual act involving vaginal, anal, or oral penetration with a victim of any age through the use of force or the threat of serious violence; or (ii) engaging in a sexual act involving vaginal, anal, or oral penetration with a victim who is less than 12 years old.

(1b)      "County registry" means the information compiled by the sheriff of a county in compliance with this Article.

(1c)      "Division" means the Division of Criminal Information of the Department of Justice.

(1d)      "Electronic mail" means the transmission of information or communication by the use of the Internet, a computer, a facsimile machine, a pager, a cellular telephone, a video recorder, or other electronic means sent to a person identified by a unique address or address number and received by that person.

(1e)      "Employed" includes employment that is full‑time or part‑time for a period of time exceeding 14 days or for an aggregate period of time exceeding 30 days during any calendar year, whether financially compensated, volunteered, or for the purpose of government or educational benefit.

(1f)       "Entity" means a business or organization that provides Internet service, electronic communications service, remote computing service, online service, electronic mail service, or electronic instant message or chat services whether the business or organization is within or outside the State.

(1g)      "Instant Message" means a form of real‑time text communication between two or more people. The communication is conveyed via computers connected over a network such as the Internet.

(1h)      "Institution of higher education" means any postsecondary public or private educational institution, including any trade or professional institution, college, or university.

(1i)       "Internet" means the global information system that is logically linked together by a globally unique address space based on the Internet Protocol or its subsequent extensions; that is able to support communications using the Transmission Control Protocol/Internet Protocol suite, its subsequent extensions, or other Internet Protocol compatible protocols; and that provides, uses, or makes accessible, either publicly or privately, high‑level services layered on the communications and related infrastructure described in this subdivision.

(1j)       "Mental abnormality" means a congenital or acquired condition of a person that affects the emotional or volitional capacity of the person in a manner that predisposes that person to the commission of criminal sexual acts to a degree that makes the person a menace to the health and safety of others.

(1k)      "Nonresident student" means a person who is not a resident of North Carolina but who is enrolled in any type of school in the State on a part‑time or full‑time basis.

(1l)       "Nonresident worker" means a person who is not a resident of North Carolina but who has employment or carries on a vocation in the State, on a part‑time or full‑time basis, with or without compensation or government or educational benefit, for more than 14 days, or for an aggregate period exceeding 30 days in a calendar year.

(1m)     "Offense against a minor" means any of the following offenses if the offense is committed against a minor, and the person committing the offense is not the minor's parent: G.S. 14‑39 (kidnapping), G.S. 14‑41 (abduction of children), and G.S. 14‑43.3 (felonious restraint). The term also includes the following if the person convicted of the following is not the minor's parent: a solicitation or conspiracy to commit any of these offenses; aiding and abetting any of these offenses.

(1n)      "Online identifier" means electronic mail address, instant message screen name, user ID, chat or other Internet communication name, but it does not mean social security number, date of birth, or pin number.

(2)        "Penal institution" means:

a.         A detention facility operated under the jurisdiction of the Division of Prisons of the Department of Correction;

b.         A detention facility operated under the jurisdiction of another state or the federal government; or

c.         A detention facility operated by a local government in this State or another state.

(2a)      "Personality disorder" means an enduring pattern of inner experience and behavior that deviates markedly from the expectations of the individual's culture, is pervasive and inflexible, has an onset in adolescence or early adulthood, is stable over time, and leads to distress or impairment.

(2b)      "Recidivist" means a person who has a prior conviction for an offense that is described in G.S. 14‑208.6(4).

(3)        "Release" means discharged or paroled.

(4)        "Reportable conviction" means:

a.         A final conviction for an offense against a minor, a sexually violent offense, or an attempt to commit any of those offenses unless the conviction is for aiding and abetting. A final conviction for aiding and abetting is a reportable conviction only if the court sentencing the individual finds that the registration of that individual under this Article furthers the purposes of this Article as stated in G.S. 14‑208.5.

b.         A final conviction in another state of an offense, which if committed in this State, is substantially similar to an offense against a minor or a sexually violent offense as defined by this section, or a final conviction in another state of an offense that requires registration under the sex offender registration statutes of that state.

c.         A final conviction in a federal jurisdiction (including a court martial) of an offense, which is substantially similar to an offense against a minor or a sexually violent offense as defined by this section.

d.         A final conviction for a violation of G.S. 14‑202(d), (e), (f), (g), or (h), or a second or subsequent conviction for a violation of G.S. 14‑202(a), (a1), or (c), only if the court sentencing the individual issues an order pursuant to G.S. 14‑202(l) requiring the individual to register.

(5)        "Sexually violent offense" means a violation of G.S. 14‑27.2 (first degree rape), G.S. 14‑27.2A (rape of a child; adult offender), G.S. 14‑27.3 (second degree rape), G.S. 14‑27.4 (first degree sexual offense), G.S. 14‑27.4A (sex offense with a child; adult offender), G.S. 14‑27.5 (second degree sexual offense), G.S. 14‑27.5A (sexual battery), G.S. 14‑27.6 (attempted rape or sexual offense), G.S. 14‑27.7 (intercourse and sexual offense with certain victims), G.S. 14‑27.7A(a) (statutory rape or sexual offense of person who is 13‑, 14‑, or 15‑years‑old where the defendant is at least six years older), G.S. 14‑43.13 (subjecting or maintaining a person for sexual servitude), G.S. 14‑178 (incest between near relatives), G.S. 14‑190.6 (employing or permitting minor to assist in offenses against public morality and decency), G.S. 14‑190.9(a1) (felonious indecent exposure), G.S. 14‑190.16 (first degree sexual exploitation of a minor), G.S. 14‑190.17 (second degree sexual exploitation of a minor), G.S. 14‑190.17A (third degree sexual exploitation of a minor), G.S. 14‑190.18 (promoting prostitution of a minor), G.S. 14‑190.19 (participating in the prostitution of a minor), G.S. 14‑202.1 (taking indecent liberties with children), G.S. 14‑202.3 (Solicitation of child by computer or certain other electronic devices to commit an unlawful sex act), G.S. 14‑202.4(a) (taking indecent liberties with a student), G.S. 14‑318.4(a1) (parent or caretaker commit or permit act of prostitution with or by a juvenile), or G.S. 14‑318.4(a2) (commission or allowing of sexual act upon a juvenile by parent or guardian). The term also includes the following: a solicitation or conspiracy to commit any of these offenses; aiding and abetting any of these offenses.

(6)        "Sexually violent predator" means a person who has been convicted of a sexually violent offense and who suffers from a mental abnormality or personality disorder that makes the person likely to engage in sexually violent offenses directed at strangers or at a person with whom a relationship has been established or promoted for the primary purpose of victimization.

(7)        "Sheriff" means the sheriff of a county in this State.

(8)        "Statewide registry" means the central registry compiled by the Division in accordance with G.S. 14‑208.14.

(9)        "Student" means a person who is enrolled on a full‑time or part‑time basis, in any postsecondary public or private educational institution, including any trade or professional institution, or other institution of higher education.  (1995, c. 545, s. 1; 1997‑15, ss. 1, 2; 1997‑516, s. 1; 1999‑363, s. 1; 2001‑373, s. 1; 2002‑147, s. 16; 2003‑303, s. 2; 2004‑109, s. 8; 2005‑121, s. 2; 2005‑130, s. 1; 2005‑226, s. 2; 2006‑247, ss. 1(b), 19(a), 20(d); 2008‑117, s. 6.1; 2008‑220, s. 1; 2009‑498, s. 1.)



§ 14-208.6A. Lifetime registration requirements for criminal offenders.

§ 14‑208.6A.  Lifetime registration requirements for criminal offenders.

It is the objective of the General Assembly to establish a 30‑year registration requirement for persons convicted of certain offenses against minors or sexually violent offenses with an opportunity for those persons to petition in superior court to shorten their registration time period after 10 years of registration. It is the further objective of the General Assembly to establish a more stringent set of registration requirements for recidivists, persons who commit aggravated offenses, and for a subclass of highly dangerous sex offenders who are determined by a sentencing court with the assistance of a board of experts to be sexually violent predators.

To accomplish this objective, there are established two registration programs: the Sex Offender and Public Protection Registration Program and the Sexually Violent Predator Registration Program. Any person convicted of an offense against a minor or of a sexually violent offense as defined by this Article shall register in person as an offender in accordance with Part 2 of this Article. Any person who is a recidivist, who commits an aggravated offense, or who is determined to be a sexually violent predator shall register in person as such in accordance with Part 3 of this Article.

The information obtained under these programs shall be immediately shared with the appropriate local, State, federal, and out‑of‑state law enforcement officials and penal institutions. In addition, the information designated under G.S. 14‑208.10(a) as public record shall be readily available to and accessible by the public. However, the identity of the victim is not public record and shall not be released as a public record.  (1997‑516, s. 1; 2001‑373, s. 2; 2006‑247, s. 2(a); 2008‑117, s. 7.)



§ 14-208.6B. Registration requirements for juveniles transferred to and convicted in superior court.

§ 14‑208.6B.  Registration requirements for juveniles transferred to and convicted in superior court.

A juvenile transferred to superior court pursuant to G.S. 7B‑2200 who is convicted of a sexually violent offense or an offense against a minor as defined in G.S. 14‑208.6 shall register in person in accordance with this Article just as an adult convicted of the same offense must register. (1997‑516, s. 1; 1998‑202, s. 13(e); 2006‑247, s. 3(a).)



§ 14-208.6C. Discontinuation of registration requirement.

§ 14‑208.6C.  Discontinuation of registration requirement.

The period of registration required by any of the provisions of this Article shall be discontinued only if the conviction requiring registration is reversed, vacated, or set aside, or if the registrant has been granted an unconditional pardon of innocence for the offense requiring registration. (2001‑373, s. 3.)



§ 14-208.7. (See Editor's note for applicability) Registration.

Part 2. Sex Offender and Public Protection Registration Program.

§ 14‑208.7.  (See Editor's note for applicability) Registration.

(a)        A person who is a State resident and who has a reportable conviction shall be required to maintain registration with the sheriff of the county where the person resides. If the person moves to North Carolina from outside this State, the person shall register within three business days of establishing residence in this State, or whenever the person has been present in the State for 15 days, whichever comes first. If the person is a current resident of North Carolina, the person shall register:

(1)        Within three business days of release from a penal institution or arrival in a county to live outside a penal institution; or

(2)        Immediately upon conviction for a reportable offense where an active term of imprisonment was not imposed.

Registration shall be maintained for a period of at least 30 years following the date of initial county registration unless the person, after 10 years of registration, successfully petitions the superior court to shorten his or her registration time period under G.S. 14‑208.12A.

(a1)      A person who is a nonresident student or a nonresident worker and who has a reportable conviction, or is required to register in the person's state of residency, is required to maintain registration with the sheriff of the county where the person works or attends school. In addition to the information required under subsection (b) of this section, the person shall also provide information regarding the person's school or place of employment as appropriate and the person's address in his or her state of residence.

(b)        The Division shall provide each sheriff with forms for registering persons as required by this Article. The registration form shall require all of the following:

(1)        The person's full name, each alias, date of birth, sex, race, height, weight, eye color, hair color, drivers license number, and home address.

(2)        The type of offense for which the person was convicted, the date of conviction, and the sentence imposed.

(3)        A current photograph taken by the sheriff, without charge, at the time of registration.

(4)        The person's fingerprints taken by the sheriff, without charge, at the time of registration.

(5)        A statement indicating whether the person is a student or expects to enroll as a student within a year of registering. If the person is a student or expects to enroll as a student within a year of registration, then the registration form shall also require the name and address of the educational institution at which the person is a student or expects to enroll as a student.

(6)        A statement indicating whether the person is employed or expects to be employed at an institution of higher education within a year of registering. If the person is employed or expects to be employed at an institution of higher education within a year of registration, then the registration form shall also require the name and address of the educational institution at which the person is or expects to be employed.

(7)        Any online identifier that the person uses or intends to use.

(c)        When a person registers, the sheriff with whom the person registered shall immediately send the registration information to the Division in a manner determined by the Division. The sheriff shall retain the original registration form and other information collected and shall compile the information that is a public record under this Part into a county registry.

(d)        Any person required to register under this section shall report in person at the appropriate sheriff's office to comply with the registration requirements set out in this section. The sheriff shall provide the registrant with written proof of registration at the time of registration.  (1995, c. 545, s. 1; 1997‑516, s. 1; 2001‑373, s. 4; 2002‑147, s. 17; 2006‑247, s. 5(a); 2008‑117, s. 8; 2008‑220, s. 2.)



§ 14-208.8. Prerelease notification.

§ 14‑208.8.  Prerelease notification.

(a)        At least 10 days, but not earlier than 30 days, before a person who will be subject to registration under this Article is due to be released from a penal institution, an official of the penal institution shall do all of the following:

(1)        Inform the person of the person's duty to register under this Article and require the person to sign a written statement that the person was so informed or, if the person refuses to sign the statement, certify that the person was so informed.

(2)        Obtain the registration information required under G.S. 14‑208.7(b)(1), (2), (5), (6), and (7), as well as the address where the person expects to reside upon the person's release.

(3)        Send the Division and the sheriff of the county in which the person expects to reside the information collected in accordance with subdivision (2) of this subsection.

(b)        If a person who is subject to registration under this Article does not receive an active term of imprisonment, the court pronouncing sentence shall conduct, at the time of sentencing, the notification procedures specified in subsection (a) of this section.  (1995, c. 545, s. 1; 1997‑516, s. 1; 2002‑147, s. 18; 2008‑220, s. 3.)



§ 14-208.8A. Notification requirement for out-of-county employment if temporary residence established.

§ 14‑208.8A.  Notification requirement for out‑of‑county employment if temporary residence established.

(a)        Notice Required.  A person required to register under G.S. 14‑208.7 shall notify the sheriff of the county with whom the person is registered of the person's place of employment and temporary residence, which includes a hotel, motel, or other transient lodging place, if the person meets both of the following conditions:

(1)        Is employed or carries on a vocation in a county in the State other than the county in which the person is registered for more than 10 business days within a 30‑day period, or for an aggregate period exceeding 30 days in a calendar year, on a part‑time or full‑time basis, with or without compensation or government or educational benefit.

(2)        Maintains a temporary residence in that county for more than 10 business days within a 30‑day period, or for an aggregate period exceeding 30 days in a calendar year.

(b)        Time Period.  The notice required by subsection (a) of this section shall be provided within 72 hours after the person knows or should know that he or she will be working and maintaining a temporary residence in a county other than the county in which the person resides for more than 10 business days within a 30‑day period, or within 10 days after the person knows or should know that he or she will be working and maintaining a temporary residence in a county other than the county in which the person resides for an aggregate period exceeding 30 days in a calendar year.

(c)        Notice to Division.  Upon receiving the notice required under subsection (a) of this section, the sheriff shall immediately forward the information to the Division. The Division shall notify the sheriff of the county where the person is working and maintaining a temporary residence of the person's place of employment and temporary address in that county. (2006‑247, s. 4(a); 2007‑484, s. 2.)



§ 14-208.9. Change of address; change of academic status or educational employment status; change of online identifier.

§ 14‑208.9.  Change of address; change of academic status or educational employment status; change of online identifier.

(a)        If a person required to register changes address, the person shall report in person and provide written notice of the new address not later than the third business day after the change to the sheriff of the county with whom the person had last registered. If the person moves to another county, the person shall also report in person to the sheriff of the new county and provide written notice of the person's address not later than the tenth day after the change of address. Upon receipt of the notice, the sheriff shall immediately forward this information to the Division. When the Division receives notice from a sheriff that a person required to register is moving to another county in the State, the Division shall inform the sheriff of the new county of the person's new residence.

(b)        If a person required to register intends to move to another state, the person shall report in person to the sheriff of the county of current residence at least three business days before the date the person intends to leave this State to establish residence in another state or jurisdiction. The person shall provide to the sheriff a written notification that includes all of the following information: the address, municipality, county, and state of intended residence.

(1)        If it appears to the sheriff that the record photograph of the sex offender no longer provides a true and accurate likeness of the sex offender, then the sheriff shall take a photograph of the offender to update the registration.

(2)        The sheriff shall inform the person that the person must comply with the registration requirements in the new state of residence. The sheriff shall also immediately forward the information included in the notification to the Division, and the Division shall inform the appropriate state official in the state to which the registrant moves of the person's notification and new address.

(b1)      A person who indicates his or her intent to reside in another state or jurisdiction and later decides to remain in this State shall, within three business days after the date upon which the person indicated he or she would leave this State, report in person to the sheriff's office to which the person reported the intended change of residence, of his or her intent to remain in this State. If the sheriff is notified by the sexual offender that he or she intends to remain in this State, the sheriff shall promptly report this information to the Division.

(c)        If a person required to register changes his or her academic status either by enrolling as a student or by terminating enrollment as a student, then the person shall, within three business days, report in person to the sheriff of the county with whom the person registered and provide written notice of the person's new status. The written notice shall include the name and address of the institution of higher education at which the student is or was enrolled. The sheriff shall immediately forward this information to the Division.

(d)        If a person required to register changes his or her employment status either by obtaining employment at an institution of higher education or by terminating employment at an institution of higher education, then the person shall, within three business days, report in person to the sheriff of the county with whom the person registered and provide written notice of the person's new status not later than the tenth day after the change to the sheriff of the county with whom the person registered. The written notice shall include the name and address of the institution of higher education at which the person is or was employed. The sheriff shall immediately forward this information to the Division.

(e)        If a person required to register changes an online identifier, or obtains a new online identifier, then the person shall, within 10 days, report in person to the sheriff of the county with whom the person registered to provide the new or changed online identifier information to the sheriff. The sheriff shall immediately forward this information to the Division. (1995, c. 545, s. 1; 1997‑516, s. 1; 2001‑373, s. 5; 2002‑147, s. 19; 2006‑247, s. 6(a); 2007‑213, s. 9A; 2007‑484, s. 42(b); 2008‑117, s. 9; 2008‑220, ss. 4, 5.)



§ 14-208.9A. Verification of registration information.

§ 14‑208.9A.  Verification of registration information.

(a)        The information in the county registry shall be verified semiannually for each registrant as follows:

(1)        Every year on the anniversary of a person's initial registration date, and again six months after that date, the Division shall mail a nonforwardable verification form to the last reported address of the person.

(2)        The person shall return the verification form in person to the sheriff within three business days after the receipt of the form.

(3)        The verification form shall be signed by the person and shall indicate the following:

a.         Whether the person still resides at the address last reported to the sheriff. If the person has a different address, then the person shall indicate that fact and the new address.

b.         Whether the person still uses or intends to use any online identifiers last reported to the sheriff. If the person has any new or different online identifiers, then the person shall provide those online identifiers to the sheriff.

(3a)      If it appears to the sheriff that the record photograph of the sex offender no longer provides a true and accurate likeness of the sex offender, then the sheriff shall take a photograph of the offender to include with the verification form.

(4)        If the person fails to return the verification form in person to the sheriff within three business days after receipt of the form, the person is subject to the penalties provided in G.S. 14‑208.11. If the person fails to report in person and provide the written verification as provided by this section, the sheriff shall make a reasonable attempt to verify that the person is residing at the registered address. If the person cannot be found at the registered address and has failed to report a change of address, the person is subject to the penalties provided in G.S. 14‑208.11, unless the person reports in person to the sheriff and proves that the person has not changed his or her residential address.

(b)        Additional Verification May Be Required.  During the period that an offender is required to be registered under this Article, the sheriff is authorized to attempt to verify that the offender continues to reside at the address last registered by the offender.

(c)        Additional Photograph May Be Required.  If it appears to the sheriff that the current photograph of the sex offender no longer provides a true and accurate likeness of the sex offender, upon in‑person notice from the sheriff, the sex offender shall allow the sheriff to take another photograph of the sex offender at the time of the sheriff's request. If requested by the sheriff, the sex offender shall appear in person at the sheriff's office during normal business hours within three business days of being requested to do so and shall allow the sheriff to take another photograph of the sex offender. A person who willfully fails to comply with this subsection is guilty of a Class 1 misdemeanor.  (1997‑516, s. 1; 2006‑247, s. 7(a); 2008‑117, s. 10; 2008‑220, s. 6.)



§ 14-208.10. Registration information is public record; access to registration information.

§ 14‑208.10.  Registration information is public record; access to registration information.

(a)        The following information regarding a person required to register under this Article is public record and shall be available for public inspection: name, sex, address, physical description, picture, conviction date, offense for which registration was required, the sentence imposed as a result of the conviction, and registration status. The information obtained under G.S. 14‑208.22 regarding a person's medical records or documentation of treatment for the person's mental abnormality or personality disorder shall not be a part of the public record.

The sheriff shall release any other relevant information that is necessary to protect the public concerning a specific person, but shall not release the identity of the victim of the offense that required registration under this Article.

(b)        Any person may obtain a copy of an individual's registration form, a part of the county registry, or all of the county registry, by submitting a written request for the information to the sheriff. However, the identity of the victim of an offense that requires registration under this Article shall not be released. The sheriff may charge a reasonable fee for duplicating costs and for mailing costs when appropriate. (1995, c. 545, s. 1; 1997‑516, s. 1.)



§ 14-208.11. Failure to register; falsification of verification notice; failure to return verification form; order for arrest.

§ 14‑208.11.  Failure to register; falsification of verification notice; failure to return verification form; order for arrest.

(a)        A person required by this Article to register who willfully does any of the following is guilty of a Class F felony:

(1)        Fails to register as required by this Article.

(2)        Fails to notify the last registering sheriff of a change of address as required by this Article.

(3)        Fails to return a verification notice as required under G.S. 14‑208.9A.

(4)        Forges or submits under false pretenses the information or verification notices required under this Article.

(5)        Fails to inform the registering sheriff of enrollment or termination of enrollment as a student.

(6)        Fails to inform the registering sheriff of employment at an institution of higher education or termination of employment at an institution of higher education.

(7)        Fails to report in person to the sheriff's office as required by G.S. 14‑208.7, 14‑208.9, and 14‑208.9A.

(8)        Reports his or her intent to reside in another state or jurisdiction but remains in this State without reporting to the sheriff in the manner required by G.S. 14‑208.9.

(9)        Fails to notify the registering sheriff of out‑of‑county employment if temporary residence is established as required under G.S. 14‑208.8A.

(10)      Fails to inform the registering sheriff of any new or changes to existing online identifiers that the person uses or intends to use.

(a1)      If a person commits a violation of subsection (a) of this section, the probation officer, parole officer, or any other law enforcement officer who is aware of the violation shall immediately arrest the person in accordance with G.S. 15A‑401, or seek an order for the person's arrest in accordance with G.S. 15A‑305.

(b)        Before a person convicted of a violation of this Article is due to be released from a penal institution, an official of the penal institution shall conduct the prerelease notification procedures specified under G.S. 14‑208.8(a)(2) and (3). If upon a conviction for a violation of this Article, no active term of imprisonment is imposed, the court pronouncing sentence shall, at the time of sentencing, conduct the notification procedures specified under G.S. 14‑208.8(a)(2) and (3).

(c)        A person who is unable to meet the registration or verification requirements of this Article shall be deemed to have complied with its requirements if:

(1)        The person is incarcerated in, or is in the custody of, a local, State, private, or federal correctional facility,

(2)        The person notifies the official in charge of the facility of their status as a person with a legal obligation or requirement under this Article and

(3)        The person meets the registration or verification requirements of this Article no later than 10 days after release from confinement or custody.  (1995, c. 545, s. 1; 1997‑516, s. 1; 2002‑147, s. 20; 2006‑247, ss. 8(a), 8(b); 2008‑220, s. 7.)



§ 14-208.11A. Duty to report noncompliance of a sex offender; penalty for failure to report in certain circumstances.

§ 14‑208.11A.  Duty to report noncompliance of a sex offender; penalty for failure to report in certain circumstances.

(a)        It shall be unlawful and a Class H felony for any person who has reason to believe that an offender is in violation of the requirements of this Article, and who has the intent to assist the offender in eluding arrest, to do any of the following:

(1)        Withhold information from, or fail to notify, a law enforcement agency about the offender's noncompliance with the requirements of this Article, and, if known, the whereabouts of the offender.

(2)        Harbor, attempt to harbor, or assist another person in harboring or attempting to harbor, the offender.

(3)        Conceal, or attempt to conceal, or assist another person in concealing or attempting to conceal, the offender.

(4)        Provide information to a law enforcement agency regarding the offender that the person knows to be false information.

(b)        This section does not apply if the offender is incarcerated in or is in the custody of a local, State, private, or federal correctional facility. (2006‑247, s. 9.1(a).)



§ 14-208.12: Repealed by Session Laws 1997-516, s. 1.

§ 14‑208.12:  Repealed by Session Laws 1997‑516, s. 1.



§ 14-208.12A. Request for termination of registration requirement.

§ 14‑208.12A.  Request for termination of registration requirement.

(a)        Ten years from the date of initial county registration, a person required to register under this Part may petition the superior court in the district where the person resides to terminate the 30‑year registration requirement if the person has not been convicted of a subsequent offense requiring registration under this Article.

(a1)      The court may grant the relief if:

(1)        The petitioner demonstrates to the court that he or she has not been arrested for any crime that would require registration under this Article since completing the sentence,

(2)        The requested relief complies with the provisions of the federal Jacob Wetterling Act, as amended, and any other federal standards applicable to the termination of a registration requirement or required to be met as a condition for the receipt of federal funds by the State, and

(3)        The court is otherwise satisfied that the petitioner is not a current or potential threat to public safety.

(a2)      The district attorney in the district in which the petition is filed shall be given notice of the petition at least three weeks before the hearing on the matter. The petitioner may present evidence in support of the petition and the district attorney may present evidence in opposition to the requested relief or may otherwise demonstrate the reasons why the petition should be denied.

(a3)      If the court denies the petition, the person may again petition the court for relief in accordance with this section one year from the date of the denial of the original petition to terminate the registration requirement. If the court grants the petition to terminate the registration requirement, the clerk of court shall forward a certified copy of the order to the Division to have the person's name removed from the registry.

(b)        If there is a subsequent offense, the county registration records shall be retained until the registration requirement for the subsequent offense is terminated by the court under subsection (a1) of this section.  (1997‑516, s. 1; 2006‑247, s. 10(a); 2008‑117, s. 11.)



§ 14-208.13. File with Police Information Network.

§ 14‑208.13.  File with Police Information Network.

(a)        The Division shall include the registration information in the Police Information Network as set forth in G.S. 114‑10.1.

(b)        The Division shall maintain the registration information permanently even after the registrant's reporting requirement expires. (1995, c. 545, s. 1; 1997‑516, s. 1.)



§ 14-208.14. Statewide registry; Division of Criminal Statistics designated custodian of statewide registry.

§ 14‑208.14.  Statewide registry; Division of Criminal Statistics designated custodian of statewide registry.

(a)        The Division of Criminal Statistics shall compile and keep current a central statewide sex offender registry. The Division is the State agency designated as the custodian of the statewide registry. As custodian the Division has the following responsibilities:

(1)        To receive from the sheriff or any other law enforcement agency or penal institution all sex offender registrations, changes of address, changes of academic or educational employment status, and prerelease notifications required under this Article or under federal law. The Division shall also receive notices of any violation of this Article, including a failure to register or a failure to report a change of address.

(2)        To provide all need‑to‑know law enforcement agencies (local, State, campus, federal, and those located in other states) immediately upon receipt by the Division of any of the following: registration information, a prerelease notification, a change of address, a change of academic or educational employment status, or notice of a violation of this Article.

(2a)      To notify the appropriate law enforcement unit at an institution of higher education as soon as possible upon receipt by the Division of relevant information based on registration information or notice of a change of academic or educational employment status. If an institution of higher education does not have a law enforcement unit, then the Division shall provide the information to the local law enforcement agency that has jurisdiction for the campus.

(3)        To coordinate efforts among law enforcement agencies and penal institutions to ensure that the registration information, changes of address, prerelease notifications, and notices of failure to register or to report a change of address are conveyed in an appropriate and timely manner.

(4)        To provide public access to the statewide registry in accordance with this Article.

(5)        To maintain a system allowing an entity to access a list of online identifiers of persons in the central sex offender registry.

(b)        The statewide registry shall include the following:

(1)        Registration information obtained by a sheriff or penal institution under this Article or from any other local or State law enforcement agency.

(2)        Registration information received from a state or local law enforcement agency or penal institution in another state.

(3)        Registration information received from a federal law enforcement agency or penal institution.  (1997‑516, s. 1; 2002‑147, s. 21; 2008‑220, s. 8.)



§ 14-208.15. Certain statewide registry information is public record: access to statewide registry.

§ 14‑208.15.   Certain statewide registry information is public record: access to statewide registry.

(a)        The information in the statewide registry that is public record is the same as in G.S. 14‑208.10. The Division shall release any other relevant information that is necessary to protect the public concerning a specific person, but shall not release the identity of the victim of the offense that required registration under this Article.

(b)        The Division shall provide free public access to automated data from the statewide registry, including photographs provided by the registering sheriffs, via the Internet. The public will be able to access the statewide registry to view an individual registration record, a part of the statewide registry, or all of the statewide registry. The Division may also provide copies of registry information to the public upon written request and may charge a reasonable fee for duplicating costs and mailings costs. (1997‑516, s. 1.)



§ 14-208.15A. Release of online identifiers to entity; fee.

§ 14‑208.15A.  Release of online identifiers to entity; fee.

(a)        The Division may release registry information regarding a registered offender's online identifier to an entity for the purpose of allowing the entity to prescreen users or to compare the online identifier information with information held by the entity as provided by this section.

(b)        An entity desiring to prescreen its users or compare its database of registered users to the list of online identifiers of persons in the statewide registry may apply to the Division to access the information. An entity that complies with the criteria developed by the Division regarding the release and use of the online identifier information and pays the fee may screen new users or compare its database of registered users to the list of online identifiers of persons in the statewide registry as frequently as the Division may allow for the purpose of identifying a registered user associated with an online identifier contained in the statewide registry.

(c)        The Division may charge an entity that submits a request for the online identifiers of persons in the statewide registry an annual fee of one hundred dollars ($100.00). Fees collected under this section shall be credited to the Department of Justice and applied to the cost of providing this service.

(d)        The Division shall develop standards regarding the release and use of online identifier information. The standards shall include a requirement that the information obtained from the statewide registry shall not be disclosed for any purpose other than for prescreening its users or comparing the database of registered users of the entity against the list of online identifiers of persons in the statewide registry.

(e)        An entity that receives:

(1)        A complaint from a user of the entity's services that a person uses its service to solicit a minor by computer to commit an unlawful sex act as defined in G.S. 14‑202.3, or

(2)        A report that a user may be violating G.S. 14‑190.17 or G.S. 14‑190.17A by posting or transmitting material that contains a visual representation of a minor engaged in sexual activity,

shall report that information and the online identifier information of the person allegedly committing the offense, including whether that online identifier is included in the statewide registry, to the Cyber Tip Line at the National Center for Missing and Exploited Children, which shall forward that report to an appropriate law enforcement official in this State. The offense is committed in the State for purposes of determining jurisdiction, if the transmission that constitutes the offense either originates in the State or is received in the State.

(f)         An entity that complies with this section in good faith is immune from civil or criminal liability resulting from either of the following:

(1)        The entity's refusal to provide system service to a person on the basis that the entity reasonably believed that the person was subject to registration under State sex offender registry laws.

(2)        A person's criminal or tortious acts against a minor with whom the person had communicated on the entity's system.  (2008‑220, s. 9; 2009‑272, s. 2.)



§ 14-208.16. Residential restrictions.

§ 14‑208.16.  Residential restrictions.

(a)        A registrant under this Article shall not knowingly reside within 1,000 feet of the property on which any public or nonpublic school or child care center is located.

(b)        As used in this section, "school" does not include home schools as defined in G.S. 115C‑563 or institutions of higher education, and the term "child care center" is defined by G.S. 110‑86(3). The term "registrant" means a person who is registered, or is required to register, under this Article.

(c)        This section does not apply to child care centers that are located on or within 1,000 feet of the property of an institution of higher education where the registrant is a student or is employed.

(d)        Changes in the ownership of or use of property within 1,000 feet of a registrant's registered address that occur after a registrant establishes residency at the registered address shall not form the basis for finding that an offender is in violation of this section. For purposes of this subsection, a residence is established when the registrant does any of the following:

(1)        Purchases the residence or enters into a specifically enforceable contract to purchase the residence.

(2)        Enters into a written lease contract for the residence and for as long as the person is lawfully entitled to remain on the premises.

(3)        Resides with an immediate family member who established residence in accordance with this subsection. For purposes of this subsection, "immediate family member" means a child or sibling who is 18 years of age or older, or a parent, grandparent, legal guardian, or spouse of the registrant.

(e)        Nothing in this section shall be construed as creating a private cause of action against a real estate agent or landlord for any act or omission arising out of the residential restriction in this section.

(f)         A violation of this section is a Class G felony. (2006‑247, s. 11(a); 2007‑213, s. 10.)



§ 14-208.17. Sexual predator prohibited from working or volunteering for child-involved activities; limitation on residential use.

§ 14‑208.17.  Sexual predator prohibited from working or volunteering for child‑involved activities; limitation on residential use.

(a)        It shall be unlawful for any person required to register under this Article to work for any person or as a sole proprietor, with or without compensation, at any place where a minor is present and the person's responsibilities or activities would include instruction, supervision, or care of a minor or minors.

(b)        It shall be unlawful for any person to conduct any activity at his or her residence where the person:

(1)        Accepts a minor or minors into his or her care or custody from another, and

(2)        Knows that a person who resides at that same location is required to register under this Article.

(c)        A violation of this section is a Class F felony. (2006‑247, s. 11(b).)



§ 14-208.18. Sex offender unlawfully on premises.

§ 14‑208.18.  Sex offender unlawfully on premises.

(a)        It shall be unlawful for any person required to register under this Article, if the offense requiring registration is described in subsection (c) of this section, to knowingly be at any of the following locations:

(1)        On the premises of any place intended primarily for the use, care, or supervision of minors, including, but not limited to, schools, children's museums, child care centers, nurseries, and playgrounds.

(2)        Within 300 feet of any location intended primarily for the use, care, or supervision of minors when the place is located on premises that are not intended primarily for the use, care, or supervision of minors, including, but not limited to, places described in subdivision (1) of this subsection that are located in malls, shopping centers, or other property open to the general public.

(3)        At any place where minors gather for regularly scheduled educational, recreational, or social programs.

(b)        Notwithstanding any provision of this section, a person subject to subsection (a) of this section who is the parent or guardian of a minor may take the minor to any location that can provide emergency medical care treatment if the minor is in need of emergency medical care.

(c)        Subsection (a) of this section is applicable only to persons required to register under this Article who have committed any of the following offenses:

(1)        Any offense in Article 7A of this Chapter.

(2)        Any offense where the victim of the offense was under the age of 16 years at the time of the offense.

(d)        A person subject to subsection (a) of this section who is a parent or guardian of a student enrolled in a school may be present on school property if all of the following conditions are met:

(1)        The parent or guardian is on school property for the purpose for one of the following:

a.         To attend a conference at the school with school personnel to discuss the academic or social progress of the parents' or guardians' child; or

b.         The presence of the parent or guardian has been requested by the principal or his or her designee for any other reason relating to the welfare or transportation of the child.

(2)        The parent or guardian complies with all of the following:

a.         Notice: The parent or guardian shall notify the principal of the school of the parents' or guardians' registration under this Article and of his or her presence at the school unless the parent or guardian has permission to be present from the superintendent or the local board of education, or the principal has granted ongoing permission for regular visits of a routine nature. If permission is granted by the superintendent or the local board of education, the superintendent or chairman of the local board of education shall inform the principal of the school where the parents' or guardians' will be present. Notification includes the nature of the parents' or guardians' visit and the hours when the parent or guardian will be present at the school. The parent or guardian is responsible for notifying the principal's office upon arrival and upon departure. Any permission granted under this sub‑subdivision shall be in writing.

b.         Supervision: At all times that a parent or guardian is on school property, the parent or guardian shall remain under the direct supervision of school personnel. A parent or guardian shall not be on school property even if the parent or guardian has ongoing permission for regular visits of a routine nature if no school personnel are reasonably available to supervise the parent or guardian on that occasion.

(e)        A person subject to subsection (a) of this section who is eligible to vote may be present at a location described in subsection (a) used as a voting place as defined by G.S. 163‑165 only for the purposes of voting and shall not be outside the voting enclosure other than for the purpose of entering and exiting the voting place. If the voting place is a school, then the person subject to subsection (a) shall notify the principal of the school that he or she is registered under this Article.

(f)         A person subject to subsection (a) of this section who is eligible under G.S. 115C‑378 to attend public school may be present on school property if permitted by the local board of education pursuant to G.S. 115C‑391(d)(2).

(g)        A juvenile subject to subsection (a) of this section may be present at a location described in that subsection if the juvenile is at the location to receive medical treatment or mental health services and remains under the direct supervision of an employee of the treating institution at all times.

(h)        A violation of this section is a Class H felony.  (2008‑117, s. 12; 2009‑570, s. 5.)



§ 14-208.19. Community and public notification.

§ 14‑208.19.  Community and public notification.

The licensee for each licensed day care center and the principal of each elementary school, middle school, and high school shall register with the North Carolina Sex Offender and Public Protection Registry to receive e‑mail notification when a registered sex offender moves within a one‑mile radius of the licensed day care center or school.  (2008‑117, s. 13.)



§ 14-208.19A. Commercial drivers license restrictions.

§ 14‑208.19A.  Commercial drivers license restrictions.

(a)        The Division of Motor Vehicles, in compliance with G.S. 20‑37.14A, shall not issue or renew a commercial drivers license with a P or S endorsement to any person required to register under this Article.

(b)        The Division of Motor Vehicles, in compliance with G.S. 20‑37.13(f) shall not issue a commercial driver learner's permit with a P or S endorsement to any person required to register under this Article.

(c)        A person who is convicted of a violation that requires registration under Article 27A of Chapter 14 of the General Statutes is disqualified under G.S. 20‑17.4 from driving a commercial motor vehicle that requires a commercial drivers license with a P or S endorsement for the period of time during which the person is required to maintain registration under Article 27A of Chapter 14 of the General Statutes.

(d)        A person who drives a commercial passenger vehicle or a school bus and who does not have a commercial drivers license with a P or S endorsement because the person was convicted of a violation that requires registration under Article 27A of Chapter 14 of the General Statutes shall be punished as provided by G.S. 20‑27.1.  (2009‑491, s. 1.)



§ 14-208.20. Sexually violent predator determination; notice of intent; presentence investigation.

Part 3. Sexually Violent Predator Registration Program.

§ 14‑208.20.  Sexually violent predator determination; notice of intent; presentence investigation.

(a)        When a person is charged by indictment or information with the commission of a sexually violent offense, the district attorney shall decide whether to seek classification of the offender as a sexually violent predator if the person is convicted. If the district attorney intends to seek the classification of a sexually violent predator, the district attorney shall within the time provided for the filing of pretrial motions under G.S. 15A‑952 file a notice of the district attorney's intent. The court may for good cause shown allow late filing of the notice, grant additional time to the parties to prepare for trial, or make other appropriate orders.

(b)        Prior to sentencing a person as a sexually violent predator, the court shall order a presentence investigation in accordance with G.S. 15A‑1332(c). However, the study of the defendant and whether the defendant is a sexually violent predator shall be conducted by a board of experts selected by the Department of Correction. The board of experts shall be composed of at least four people. Two of the board members shall be experts in the field of the behavior and treatment of sexual offenders, one of whom shall be selected from a panel of experts in those fields provided by the North Carolina Medical Society and not employed with the Department of Correction or employed on a full‑time basis with any other State agency. One of the board members shall be a victims' rights advocate, and one of the board members shall be a representative of law enforcement agencies.

(c)        When the defendant is returned from the presentence commitment, the court shall hold a sentencing hearing in accordance with G.S. 15A‑1334. At the sentencing hearing, the court shall, after taking the presentencing report under advisement, make written findings as to whether the defendant is classified as a sexually violent predator and the basis for the court's findings. (1997‑516, s. 1; 2001‑373, s. 6.)



§ 14-208.21. Lifetime registration procedure; application of Part 2 of this Article.

§ 14‑208.21.  Lifetime registration procedure; application of Part 2 of this Article.

Unless provided otherwise by this Part, the provisions of Part 2 of this Article apply to a person classified as a sexually violent predator, a person who is a recidivist, or a person who is convicted of an aggravated offense. The procedure for registering as a sexually violent predator, a recidivist, or a person convicted of an aggravated offense is the same as under Part 2 of this Article. (1997‑516, s. 1; 2001‑373, s. 7.)



§ 14-208.22. Additional registration information required.

§ 14‑208.22.  Additional registration information required.

(a)        In addition to the information required by G.S. 14‑208.7, the following information shall also be obtained in the same manner as set out in Part 2 of this Article from a person who is a recidivist, who is convicted of an aggravated offense, or who is classified as a sexually violent predator:

(1)        Identifying factors.

(2)        Offense history.

(3)        Documentation of any treatment received by the person for the person's mental abnormality or personality disorder.

(b)        The Division shall provide each sheriff with forms for registering persons as required by this Article.

(c)        The Department of Correction shall also obtain the additional information set out in subsection (a) of this section and shall include this information in the prerelease notice forwarded to the sheriff or other appropriate law enforcement agency. (1997‑516, s. 1; 2001‑373, s. 8.)



§ 14-208.23. Length of registration.

§ 14‑208.23.  Length of registration.

A person who is a recidivist, who is convicted of an aggravated offense, or who is classified as a sexually violent predator shall maintain registration for the person's life. Except as provided under G.S. 14‑208.6C, the requirement of registration shall not be terminated. (1997‑516, s. 1; 2001‑373, s. 9.)



§ 14-208.24. Verification of registration information.

§ 14‑208.24.  Verification of registration information.

(a)        The information in the county registry shall be verified by the sheriff for each registrant who is a recidivist, who is convicted of an aggravated offense, or who is classified as a sexually violent predator every 90 days after the person's initial registration date.

(b)        The procedure for verifying the information in the criminal offender registry is the same as under G.S. 14‑208.9A, except that verification shall be every 90 days as provided by subsection (a) of this section. (1997‑516, s. 1; 2001‑373, s. 10.)



§ 14-208.25: Repealed by Session Laws 2001-373, s. 11.

§ 14‑208.25: Repealed by Session Laws 2001‑373, s. 11.



§ 14-208.26. Registration of certain juveniles adjudicated delinquent for committing certain offenses.

Part 4.  Registration of Certain Juveniles Adjudicated for Committing Certain Offenses.

§ 14‑208.26.  Registration of certain juveniles adjudicated delinquent for committing certain offenses.

(a)        When a juvenile is adjudicated delinquent for a violation of G.S. 14‑27.2 (first degree rape), G.S. 14‑27.3 (second degree rape), G.S. 14‑27.4 (first degree sexual offense), G.S. 14‑27.5 (second degree sexual offense), or G.S. 14‑27.6 (attempted rape or sexual offense), and the juvenile was at least eleven years of age at the time of the commission of the offense, the court shall consider whether the juvenile is a danger to the community. If the court finds that the juvenile is a danger to the community, then the court shall consider whether the juvenile should be required to register with the county sheriff in accordance with this Part. The determination as to whether the juvenile is a danger to the community and whether the juvenile shall be ordered to register shall be made by the presiding judge at the dispositional hearing. If the judge rules that the juvenile is a danger to the community and that the juvenile shall register, then an order shall be entered requiring the juvenile to register. The court's findings regarding whether the juvenile is a danger to the community and whether the juvenile shall register shall be entered into the court record. No juvenile may be required to register under this Part unless the court first finds that the juvenile is a danger to the community.

A juvenile ordered to register under this Part shall register and maintain that registration as provided by this Part.

(a1)      For purposes of this section, a violation of any of the offenses listed in subsection (a) of this section includes all of the following: (i) the commission of any of those offenses, (ii) the attempt, conspiracy, or solicitation of another to commit any of those offenses, (iii) aiding and abetting any of those offenses.

(b)        If the court finds that the juvenile is a danger to the community and must register, the presiding judge shall conduct the notification procedures specified in G.S. 14‑208.8. The chief court counselor of that district shall file the registration information for the juvenile with the appropriate sheriff. (1997‑516, s. 1; 1999‑363, s. 2.)



§ 14-208.27. Change of address.

§ 14‑208.27.  Change of address.

If a juvenile who is adjudicated delinquent and required to register changes address, the juvenile court counselor for the juvenile shall provide written notice of the new address not later than the third business day after the change to the sheriff of the county with whom the juvenile had last registered. Upon receipt of the notice, the sheriff shall immediately forward this information to the Division. If the juvenile moves to another county in this State, the Division shall inform the sheriff of the new county of the juvenile's new residence.  (1997‑516, s. 1; 2001‑490, s. 2.36; 2008‑117, s. 14.)



§ 14-208.28. Verification of registration information.

§ 14‑208.28.  Verification of registration information.

The information provided to the sheriff shall be verified semiannually for each juvenile registrant as follows:

(1)        Every year on the anniversary of a juvenile's initial registration date and six months after that date, the sheriff shall mail a verification form to the juvenile court counselor assigned to the juvenile.

(2)        The juvenile court counselor for the juvenile shall return the verification form to the sheriff within three business days after the receipt of the form.

(3)        The verification form shall be signed by the juvenile court counselor and the juvenile and shall indicate whether the juvenile still resides at the address last reported to the sheriff. If the juvenile has a different address, then that fact and the new address shall be indicated on the form.  (1997‑516, s. 1; 2001‑490, s. 2.37; 2006‑247, s. 13; 2008‑117, s. 15.)



§ 14-208.29. Registration information is not public record; access to registration information available only to law enforcement agencies and local boards of education.

§ 14‑208.29.  Registration information is not public record; access to registration information available only to law enforcement agencies and local boards of education.

(a)        Notwithstanding any other provision of law, the information regarding a juvenile required to register under this Part is not public record and is not available for public inspection.

(b)        The registration information of a juvenile adjudicated delinquent and required to register under this Part shall be maintained separately by the sheriff and released only to law enforcement agencies and local boards of education. Registry information for any juvenile enrolled in the local school administrative unit shall be forwarded to the local board of education. Under no circumstances shall the registration of a juvenile adjudicated delinquent be included in the county or statewide registries, or be made available to the public via internet.  (1997‑516, s. 1; 2008‑117, s. 12.2.)



§ 14-208.30. Termination of registration requirement.

§ 14‑208.30.  Termination of registration requirement.

The requirement that a juvenile adjudicated delinquent register under this Part automatically terminates on the juvenile's eighteenth birthday or when the jurisdiction of the juvenile court with regard to the juvenile ends, whichever occurs first. (1997‑516, s. 1.)



§ 14-208.31. File with Police Information Network.

§ 14‑208.31.  File with Police Information Network.

(a)        The Division shall include the registration information in the Police Information Network as set forth in G.S. 114‑10.1.

(b)        The Division shall maintain the registration information permanently even after the registrant's reporting requirement expires; however, the records shall remain confidential in accordance with Article 32 of Chapter 7B of the General Statutes. (1997‑516, s. 1; 1998‑202, s. 14.)



§ 14-208.32. Application of Part.

§ 14‑208.32.  Application of Part.

This Part does not apply to a juvenile who is tried and convicted as an adult for committing or attempting to commit a sexually violent offense or an offense against a minor. A juvenile who is convicted of one of those offenses as an adult is subject to the registration requirements of Part 2 and Part 3 of this Article. (1997‑516, s. 1.)



§ 14-208.33. Reserved for future codification purposes.

§ 14-208.33.  Reserved for future codification purposes.



§ 14-208.34. Reserved for future codification purposes.

§ 14-208.34.  Reserved for future codification purposes.



§ 14-208.35. Reserved for future codification purposes.

§ 14-208.35.  Reserved for future codification purposes.



§ 14-208.36. Reserved for future codification purposes.

§ 14-208.36.  Reserved for future codification purposes.



§ 14-208.37. Reserved for future codification purposes.

§ 14-208.37.  Reserved for future codification purposes.



§ 14-208.38. Reserved for future codification purposes.

§ 14-208.38.  Reserved for future codification purposes.



§ 14-208.39. Reserved for future codification purposes.

§ 14-208.39.  Reserved for future codification purposes.



§ 14-208.40. Establishment of program; creation of guidelines; duties.

Part 5. Sex Offender Monitoring.

§ 14‑208.40.  Establishment of program; creation of guidelines; duties.

(a)        The Department of Correction shall establish a sex offender monitoring program that uses a continuous satellite‑based monitoring system and shall create guidelines to govern the program. The program shall be designed to monitor three categories of offenders as follows:

(1)        Any offender who is convicted of a reportable conviction as defined by G.S. 14‑208.6(4) and who is required to register under Part 3 of Article 27A of Chapter 14 of the General Statutes because the defendant is classified as a sexually violent predator, is a recidivist, or was convicted of an aggravated offense as those terms are defined in G.S. 14‑208.6.

(2)        Any offender who satisfies all of the following criteria: (i) is convicted of a reportable conviction as defined by G.S. 14‑208.6(4), (ii) is required to register under Part 2 of Article 27A of Chapter 14 of the General Statutes, (iii) has committed an offense involving the physical, mental, or sexual abuse of a minor, and (iv) based on the Department's risk assessment program requires the highest possible level of supervision and monitoring.

(3)        Any offender who is convicted of G.S. 14‑27.2A or G.S. 14‑27.4A, who shall be enrolled in the satellite‑based monitoring program for the offender's natural life upon termination of the offender's active punishment.

(b)        In developing the guidelines for the program, the Department shall require that any offender who is enrolled in the satellite‑based program submit to an active continuous satellite‑based monitoring program, unless an active program will not work as provided by this section. If the Department determines that an active program will not work as provided by this section, then the Department shall require that the defendant submit to a passive continuous satellite‑based program that works within the technological or geographical limitations.

(c)        The satellite‑based monitoring program shall use a system that provides all of the following:

(1)        Time‑correlated and continuous tracking of the geographic location of the subject using a global positioning system based on satellite and other location tracking technology.

(2)        Reporting of subject's violations of prescriptive and proscriptive schedule or location requirements. Frequency of reporting may range from once a day (passive) to near real‑time (active).

(d)        The Department may contract with a single vendor for the hardware services needed to monitor subject offenders and correlate their movements to reported crime incidents. The contract may provide for services necessary to implement or facilitate any of the provisions of this Part.  (2006‑247, s. 15(a); 2007‑213, s. 1; 2007‑484, s. 42(b); 2008‑117, s. 16.)



§ 14-208.40A. Determination of satellite-based monitoring requirement by court.

§ 14‑208.40A.  Determination of satellite‑based monitoring requirement by court.

(a)        When an offender is convicted of a reportable conviction as defined by G.S. 14‑208.6(4), during the sentencing phase, the district attorney shall present to the court any evidence that (i) the offender has been classified as a sexually violent predator pursuant to G.S. 14‑208.20, (ii) the offender is a recidivist, (iii) the conviction offense was an aggravated offense, (iv) the conviction offense was a violation of G.S. 14‑27.2A or G.S. 14‑27.4A, or (v) the offense involved the physical, mental, or sexual abuse of a minor. The district attorney shall have no discretion to withhold any evidence required to be submitted to the court pursuant to this subsection.

The offender shall be allowed to present to the court any evidence that the district attorney's evidence is not correct.

(b)        After receipt of the evidence from the parties, the court shall determine whether the offender's conviction places the offender in one of the categories described in G.S. 14‑208.40(a), and if so, shall make a finding of fact of that determination, specifying whether (i) the offender has been classified as a sexually violent predator pursuant to G.S. 14‑208.20, (ii) the offender is a recidivist, (iii) the conviction offense was an aggravated offense, (iv) the conviction offense was a violation of G.S. 14‑27.2A or G.S. 14‑27.4A, or (v) the offense involved the physical, mental, or sexual abuse of a minor.

(c)        If the court finds that the offender has been classified as a sexually violent predator, is a recidivist, has committed an aggravated offense, or was convicted of G.S. 14‑27.2A or G.S. 14‑27.4A, the court shall order the offender to enroll in a satellite‑based monitoring program for life.

(d)        If the court finds that the offender committed an offense that involved the physical, mental, or sexual abuse of a minor, that the offense is not an aggravated offense or a violation of G.S. 14‑27.2A or G.S. 14‑27.4A and the offender is not a recidivist, the court shall order that the Department do a risk assessment of the offender. The Department shall have a minimum of 30 days, but not more than 60 days, to complete the risk assessment of the offender and report the results to the court.

(e)        Upon receipt of a risk assessment from the Department pursuant to subsection (d) of this section, the court shall determine whether, based on the Department's risk assessment, the offender requires the highest possible level of supervision and monitoring. If the court determines that the offender does require the highest possible level of supervision and monitoring, the court shall order the offender to enroll in a satellite‑based monitoring program for a period of time to be specified by the court.  (2007‑213, s. 2; 2008‑117, s. 16.1.)



§ 14-208.40B. Determination of satellite-based monitoring requirement in certain circumstances.

§ 14‑208.40B.  Determination of satellite‑based monitoring requirement in certain circumstances.

(a)        When an offender is convicted of a reportable conviction as defined by G.S. 14‑208.6(4), and there has been no determination by a court on whether the offender shall be required to enroll in satellite‑based monitoring, the Department shall make an initial determination on whether the offender falls into one of the categories described in G.S. 14‑208.40(a).

(b)        If the Department determines that the offender falls into one of the categories described in G.S. 14‑208.40(a), the district attorney, representing the Department, shall schedule a hearing in superior court for the county in which the offender resides. The Department shall notify the offender of the Department's determination and the date of the scheduled hearing by certified mail sent to the address provided by the offender pursuant to G.S. 14‑208.7. The hearing shall be scheduled no sooner than 15 days from the date the notification is mailed. Receipt of notification shall be presumed to be the date indicated by the certified mail receipt. Upon the court's determination that the offender is indigent and entitled to counsel, the court shall assign counsel to represent the offender at the hearing pursuant to rules adopted by the Office of Indigent Defense Services.

(c)        At the hearing, the court shall determine if the offender falls into one of the categories described in G.S. 14‑208.40(a). The court shall hold the hearing and make findings of fact pursuant to G.S. 14‑208.40A.

If the court finds that (i) the offender has been classified as a sexually violent predator pursuant to G.S. 14‑208.20, (ii) the offender is a recidivist, (iii) the conviction offense was an aggravated offense, or (iv) the conviction offense was a violation of G.S. 14‑27.2A or G.S. 14‑27.4A, the court shall order the offender to enroll in satellite‑based monitoring for life.

If the court finds that the offender committed an offense that involved the physical, mental, or sexual abuse of a minor, that the offense is not an aggravated offense or a violation of G.S. 14‑27.2A or G.S. 14‑27.4A, and the offender is not a recidivist, the court shall order that the Department do a risk assessment of the offender. The Department shall have a minimum of 30 days, but not more than 60 days, to complete the risk assessment of the offender and report the results to the court. The Department may use a risk assessment of the offender done within six months of the date of the hearing.

Upon receipt of a risk assessment from the Department, the court shall determine whether, based on the Department's risk assessment, the offender requires the highest possible level of supervision and monitoring. If the court determines that the offender does require the highest possible level of supervision and monitoring, the court shall order the offender to enroll in a satellite‑based monitoring program for a period of time to be specified by the court.  (2007‑213, s. 3; 2007‑484, s. 42(b); 2008‑117, s. 16.2; 2009‑387, s. 4.)



§ 14-208.40C. Requirements of enrollment.

§ 14‑208.40C.  Requirements of enrollment.

(a)        Any offender required to enroll in satellite‑based monitoring pursuant to G.S. 14‑208.40A or G.S. 14‑208.40B who receives an active sentence shall be enrolled and receive the appropriate equipment immediately upon the offender's release from the Division of Prisons.

(b)        Any offender required to enroll in satellite‑based monitoring pursuant to G.S. 14‑208.40A or G.S. 14‑208.40B who receives an intermediate punishment shall, immediately upon sentencing, report to the Division of Community Corrections for enrollment in the satellite‑based monitoring program, and, if necessary, shall return at any time designated by that Division to receive the appropriate equipment. If the intermediate sentence includes a required period of imprisonment, the offender shall not be required to be enrolled in the satellite‑based monitoring program during the period of imprisonment.

(c)        Any offender required to enroll in satellite‑based monitoring pursuant to G.S. 14‑208.40A or G.S. 14‑208.40B who receives a community punishment shall, immediately upon sentencing, report to the Division of Community Corrections for enrollment in the satellite‑based monitoring program, and, if necessary, shall return at any time designated by that Division to receive the appropriate equipment. (2007‑213, s. 4; 2007‑484, s. 42(b).)



§ 14-208.41. Enrollment in satellite-based monitoring programs mandatory; length of enrollment.

§ 14‑208.41.  Enrollment in satellite‑based monitoring programs mandatory; length of enrollment.

(a)        Any person described by G.S. 14‑208.40(a)(1) shall enroll in a satellite‑based monitoring program with the Division of Community Corrections office in the county where the person resides. The person shall remain enrolled in the satellite‑based monitoring program for the registration period imposed under G.S. 14‑208.23 which is the person's life, unless the requirement to enroll in the satellite‑based monitoring program is terminated pursuant to G.S. 14‑208.43.

(b)        Any person described by G.S. 14‑208.40(a)(2) who is ordered by the court pursuant to G.S. 14‑208.40A or G.S. 14‑208.40B to enroll in a satellite‑based monitoring program shall do so with the Division of Community Corrections office in the county where the person resides. The person shall remain enrolled in the satellite‑based monitoring program for the period of time ordered by the court.

(c)        Any person described by G.S. 14‑208.40(a)(3), upon completion of active punishment, shall enroll in a satellite‑based monitoring program with the Division of Community Corrections office in the county where the person resides. The person shall enroll in the satellite‑based monitoring program for the entire period of post‑release supervision and shall remain enrolled in the satellite‑based monitoring program for the person's life, unless the requirement to enroll in the satellite‑based monitoring program is terminated pursuant to G.S. 14‑208.43.  (2006‑247, s. 15(a); 2007‑213, s. 13; 2007‑484, s. 42(b); 2008‑117, s. 17; 2008‑187, s. 5.)



§ 14-208.42. Offenders required to submit to satellite-based monitoring required to cooperate with Department upon completion of sentence.

§ 14‑208.42.  Offenders required to submit to satellite‑based monitoring required to cooperate with Department upon completion of sentence.

Notwithstanding any other provision of law, when an offender is required to enroll in satellite‑based monitoring pursuant to G.S. 14‑208.40A or G.S. 14‑208.40B, upon completion of the offender's sentence and any term of parole, post‑release supervision, intermediate punishment, or supervised probation that follows the sentence, the offender shall continue to be enrolled in the satellite‑based monitoring program for the period required by G.S. 14‑208.40A or G.S. 14‑208.40B unless the requirement that the person enroll in a satellite‑based monitoring program is terminated pursuant to G.S. 14‑208.43.

The Department shall have the authority to have contact with the offender at the offender's residence or to require the offender to appear at a specific location as needed for the purpose of enrollment, to receive monitoring equipment, to have equipment examined or maintained, and for any other purpose necessary to complete the requirements of the satellite‑based monitoring program. The offender shall cooperate with the Department and the requirements of the satellite‑based monitoring program until the offender's requirement to enroll is terminated and the offender has returned all monitoring equipment to the Department. (2006‑247, s. 15(a); 2007‑213, s. 5; 2007‑484, s. 42(b).)



§ 14-208.43. Request for termination of satellite-based monitoring requirement.

§ 14‑208.43.  Request for termination of satellite‑based monitoring requirement.

(a)        An offender described by G.S. 14‑208.40(a)(1) or G.S. 14‑208.40(a)(3) who is required to submit to satellite‑based monitoring for the offender's life may file a request for termination of monitoring requirement with the Post‑Release Supervision and Parole Commission. The request to terminate the satellite‑based monitoring requirement and to terminate the accompanying requirement of unsupervised probation may not be submitted until at least one year after the offender: (i) has served his or her sentence for the offense for which the satellite‑based monitoring requirement was imposed, and (ii) has also completed any period of probation, parole, or post‑release supervision imposed as part of the sentence.

(b)        Upon receipt of the request for termination, the Commission shall review documentation contained in the offender's file and the statewide registry to determine whether the person has complied with the provisions of this Article. In addition, the Commission shall conduct fingerprint‑based state and federal criminal history record checks to determine whether the person has been convicted of any additional reportable convictions.

(c)        If it is determined that the person has not received any additional reportable convictions during the period of satellite‑based monitoring and the person has substantially complied with the provisions of this Article, the Commission may terminate the monitoring requirement if the Commission finds that the person is not likely to pose a threat to the safety of others.

(d)        If it is determined that the person has received any additional reportable convictions during the period of satellite‑based monitoring or has not substantially complied with the provisions of this Article, the Commission shall not order the termination of the monitoring requirement.

(d1)      Notwithstanding the provisions of this section, if the Commission is notified by the Department of Correction that the offender has been released, pursuant to G.S. 14‑208.12A, from the requirement to register under Part 2 of Article 27A of this Chapter, upon request of the offender, the Commission shall order the termination of the monitoring requirement.

(e)        The Commission shall not consider any request to terminate a monitoring requirement except as provided by this section. The Commission has no authority to consider or terminate a monitoring requirement for an offender described in G.S. 14‑208.40(a)(2).  (2006‑247, s. 15(a); 2007‑213, s. 11; 2007‑484, s. 42(b); 2008‑117, s. 18.)



§ 14-208.44. Failure to enroll; tampering with device.

§ 14‑208.44.  Failure to enroll; tampering with device.

(a)        Any person required to enroll in a satellite‑based monitoring program who fails to enroll shall be guilty of a Class F felony.

(b)        Any person who intentionally tampers with, removes, vandalizes, or otherwise interferes with the proper functioning of a device issued pursuant to a satellite‑based monitoring program to a person duly enrolled in the program shall be guilty of a Class E felony.

(c)        Any person required to enroll in a satellite‑based monitoring program who fails to provide necessary information to the Department, or fails to cooperate with the Department's guidelines and regulations for the program shall be guilty of a Class 1 misdemeanor.

(d)        For purposes of this section, "enroll" shall include appearing, as directed by the Department, to receive the necessary equipment. (2006‑247, s. 15(a); 2007‑213, s. 6.)



§ 14-208.45. Fees.

§ 14‑208.45.  Fees.

(a)        Except as provided in subsections (b) and (b1) of this section, each person required to enroll pursuant to this Part shall pay a one‑time fee of ninety dollars ($90.00). The fee shall be payable to the clerk of superior court, and the fees shall be remitted quarterly to the Department of Correction. This fee is intended to offset only the costs associated with the time‑correlated tracking of the geographic location of subjects using the location tracking crime correlation system.

(b)        When a court determines a person is required to enroll pursuant to G.S. 14‑208.40A or G.S. 14‑208.40B, the court may exempt a person from paying the fee required by subsection (a) of this section only for good cause and upon motion of the person required to enroll in satellite‑based monitoring. The court may require that the fee be paid in advance or in a lump sum or sums, and a probation officer may require payment by those methods.

(c)        When a person is required to enroll based on a determination by the Department pursuant to G.S. 14‑208.40B, the Department shall have the authority to exempt the person from paying the fee only for good cause and upon request of the person required to enroll in satellite‑based monitoring. The Department may require that the fee be paid in advance or in a lump sum or sums, and a probation officer may require payment by those methods. (2006‑247, s. 15(a); 2007‑213, s. 12; 2007‑484, ss. 42(a), (b).)



§ 14-209. Punishment for perjury.

SUBCHAPTER VIII. OFFENSES AGAINST PUBLIC JUSTICE.

Article 28.

Perjury.

§ 14‑209.  Punishment for perjury.

If any person shall willfully and corruptly commit perjury, on his oath or affirmation, in any suit, controversy, matter or cause, depending in any of the courts of the State, or in any deposition or affidavit taken pursuant to law, or in any oath or affirmation duly administered of or concerning any matter or thing whereof such person is lawfully required to be sworn or affirmed, every person so offending shall be punished as a Class F felon. (1791, c. 338, s. 1, P.R.; R.C., c. 34, s. 49; Code, s. 1092; Rev., s. 3615; C.S., s. 4364; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s.1, c. 179, s. 14; 1993, c. 539, s. 1202; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-210. Subornation of perjury.

§ 14‑210.  Subornation of perjury.

If any person shall, by any means, procure another person to commit such willful and corrupt perjury as is mentioned in G.S. 14‑209, the person so offending shall be punished as a Class I felon. (1791, c. 338, s. 2, P.R.; R.C., c. 34, s. 50; Code, s. 1093; Rev., s. 3616; C.S., s. 4365; 1993, c. 539, s. 1203; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-211. Perjury before legislative committees.

§ 14‑211.  Perjury before legislative committees.

If any person shall willfully and corruptly swear falsely to any fact material to the investigation of any matter before any committee or commission of either house of the General Assembly, he shall be subject to all the pains and penalties of willful and corrupt perjury, and, on conviction in the Superior Court of Wake County, shall be punished as a Class I felon. (1869‑70, c. 5, s. 4; Code, s. 2857; Rev., s. 3611; C.S., s. 4366; 1977, c. 344, s. 4; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1204; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-212: Repealed by Session Laws 1994, Extra Session, c. 14, s. 71(7).

§ 14‑212:  Repealed by Session Laws 1994, Extra Session, c. 14, s. 71(7).



§§ 14-213 through 14-216: Repealed by Session Laws 1989 (Reg. Sess., 1990), c. 1054, s. 6.

§§ 14‑213 through 14‑216:  Repealed by Session Laws 1989 (Reg.  Sess., 1990), c. 1054, s. 6.



§ 14-217. Bribery of officials.

Article 29.

Bribery.

§ 14‑217.  Bribery of officials.

(a)        If any person holding office under the laws of this State who, except in payment of his legal salary, fees or perquisites, shall receive, or consent to receive, directly or indirectly, anything of value or personal advantage, or the promise thereof, for performing or omitting to perform any official act, which lay within the scope of his official authority and was connected with the discharge of his official and legal duties, or with the express or implied understanding that his official action, or omission to act, is to be in any degree influenced thereby, he shall be punished as a Class F felon.

(b)        Indictments issued under these provisions shall specify:

(1)        The thing of value or personal advantage sought to be obtained; and

(2)        The specific act or omission sought to be obtained; and

(3)        That the act or omission sought to be obtained lay within the scope of the defendant's official authority and was connected with the discharge of his official and legal duties.

(c)        Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 539, s. 1207. (1868‑9, c. 176, s. 2; Code, s. 991; Rev., s. 3568; C.S., s. 4372; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1983 (Reg. Sess., 1984), c. 1050, s. 1; 1993, c. 539, ss. 1206, 1207; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-218. Offering bribes.

§ 14‑218.  Offering bribes.

If any person shall offer a bribe, whether it be accepted or not, he shall be punished as a Class F felon. (1870‑1, c. 232; Code, s. 992; Rev., s. 3569; C.S., s. 4373; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1208; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-219. Repealed by Session Laws 1983, c. 780, s. 1.

§ 14‑219.  Repealed by Session Laws 1983, c. 780, s. 1.



§ 14-220. Bribery of jurors.

§ 14‑220.  Bribery of jurors.

If any juror, either directly or indirectly, shall take anything from the plaintiff or defendant in a civil suit, or from any defendant in a State prosecution, or from any other person, to give his verdict, every such juror, and the person who shall give such juror any fee or reward to influence his verdict, or induce or procure him to make any gain or profit by his verdict, shall be punished as a Class F felon. (5 Edw. III, c. 10; 34 Edw. III, c. 8; 38 Edw. III, c. 12; R.C., c. 34, s. 34; Code, s. 990; Rev., s. 3697; C.S., s. 4375; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1209; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-221. Breaking or entering jails with intent to injure prisoners.

Article 30.

Obstructing Justice.

§ 14‑221.  Breaking or entering jails with intent to injure prisoners.

If any person shall conspire to break or enter any jail or other place of confinement of prisoners charged with crime or under sentence, for the purpose of killing or otherwise injuring any prisoner confined therein; or if any person shall engage in breaking or entering any such jail or other place of confinement of such prisoners with intent to kill or injure any prisoner, he shall be punished as a Class F felon. (1893, c. 461, s. 1; Rev., s. 3698; C.S., s. 4376; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1210; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-221.1. Altering, destroying, or stealing evidence of criminal conduct.

§ 14‑221.1.  Altering, destroying, or stealing evidence of criminal conduct.

Any person who breaks or enters any building, structure, compartment, vehicle, file, cabinet, drawer, or any other enclosure wherein evidence relevant to any criminal offense or court proceeding is kept or stored with the purpose of altering, destroying or stealing such evidence; or any person who alters, destroys, or steals any evidence relevant to any criminal offense or court proceeding shall be punished as a Class I felon.

As used in this section, the word evidence shall mean any article or document in the possession of a law‑enforcement officer or officer of the General Court of Justice being retained for the purpose of being introduced in evidence or having been introduced in evidence or being preserved as evidence. (1975, c. 806, ss. 1, 2; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14.)



§ 14-221.2. Altering court documents or entering unauthorized judgments.

§ 14‑221.2.  Altering court documents or entering unauthorized judgments.

Any person who without lawful authority intentionally enters a judgment upon or materially alters or changes any criminal or civil process, criminal or civil pleading, or other official case record is guilty of a Class H felony. (1979, c. 526; 1979, 2nd Sess., c. 1316, s. 14; 1981, c. 63, s. 1; c. 179, s. 14.)



§ 14-222: Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 767, s. 30(12).

§ 14‑222:  Repealed by Session Laws 1993 (Reg.  Sess., 1994), c. 767, s. 30(12).



§ 14-223. Resisting officers.

§ 14‑223.  Resisting officers.

If any person shall willfully and unlawfully resist, delay or obstruct a public officer in discharging or attempting to discharge a duty of his office, he shall be guilty of a Class 2 misdemeanor. (1889, c. 51, s. 1; Rev., s. 3700; C.S., s. 4378; 1969, c. 1224, s. 1; 1993, c. 539, s. 136; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-224. Repealed by Session Laws 1973, c. 1286, s. 26.

§ 14‑224.  Repealed by Session Laws 1973, c. 1286, s. 26.



§ 14-225. False reports to law enforcement agencies or officers.

§ 14‑225.  False reports to law enforcement agencies or officers.

Any person who shall willfully make or cause to be made to a law enforcement agency or officer any false, misleading or unfounded report, for the purpose of interfering with the operation of a law enforcement agency, or to hinder or obstruct any law enforcement officer in the performance of his duty, shall be guilty of a Class 2 misdemeanor. (1941, c. 363; 1969, c. 1224, s. 3; 1993, c. 539, s. 137; 1994, Ex. Sess., c. 23, ss. 1‑3; c. 24, s. 14(c).)



§ 14-225.1. Picketing or parading.

§ 14‑225.1.  Picketing or parading.

Any person who, with intent to interfere with, obstruct, or impede the administration of justice, or with intent to influence any justice or judge of the General Court of Justice, juror, witness, district attorney, assistant district attorney, or court officer, in the discharge of his duty, pickets, parades, or uses any sound truck or similar device within 300 feet of an exit from any building housing any court of the General Court of Justice, or within 300 feet of any building or residence occupied or used by such justice, judge, juror, witness, district attorney, assistant district attorney, or court officer, shall upon plea or conviction be guilty of a Class 1 misdemeanor. (1977, c. 266, s. 1; 1993, c. 539, s. 138; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-225.2. Harassment of and communication with jurors.

§ 14‑225.2.  Harassment of and communication with jurors.

(a)        A person is guilty of harassment of a juror if he:

(1)        With intent to influence the official action of another as a juror, harasses, intimidates, or communicates with the juror or his spouse; or

(2)        As a result of the prior official action of another as a juror in a grand jury proceeding or trial, threatens in any manner or in any place, or intimidates the former juror or his spouse.

(b)        In this section "juror" means a grand juror or a petit juror and includes a person who has been drawn or summoned to attend as a prospective juror.

(c)        A person who commits the offense defined in subdivision (a)(1) of this section is guilty of a Class H felony.  A person who commits the offense defined in subdivision (a)(2) of this section is guilty of a Class I felony. (1977, c. 711, s. 16; 1979, 2nd Sess., c. 1316, s. 15; 1981, c. 63, s. 1, c. 179, s. 14; 1985, c. 691; 1993, c. 539, s. 1211; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-226. Intimidating or interfering with witnesses.

§ 14‑226.  Intimidating or interfering with witnesses.

(a)        If any person shall by threats, menaces or in any other manner intimidate or attempt to intimidate any person who is summoned or acting as a witness in any of the courts of this State, or prevent or deter, or attempt to prevent or deter any person summoned or acting as such witness from attendance upon such court, he shall be guilty of a Class H felony.

(b)        A defendant in a criminal proceeding who threatens a witness in the defendant's case with the assertion or denial of parental rights shall be in violation of this section. (1891, c. 87; Rev., s. 3696; C.S., s. 4380; 1977, c. 711, s. 16; 1993, c. 539, s. 1212; 1994, Ex. Sess., c. 24, s. 14(c); 2004‑128, s. 15; 2006‑264, s. 2.)



§ 14-226.1. Violating orders of court.

§ 14‑226.1.  Violating orders of court.

Any person who shall willfully disobey or violate any injunction, restraining order, or any order lawfully issued by any court for the purpose of maintaining or restoring public safety and public order, or to afford protection for lives or property during times of a public crisis, disaster, riot, catastrophe, or when such condition is imminent, or for the purpose of preventing and abating disorderly conduct as defined in G.S. 14‑288.4 shall be guilty of a Class 3 misdemeanor which may include a fine not to exceed two hundred fifty dollars ($250.00).  This section shall not in any manner affect the court's power to punish for contempt. (1969, c. 1128; 1993, c. 539, s. 139; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-226.2. Harassment of participant in neighborhood crime watch program.

§ 14‑226.2.  Harassment of participant in neighborhood crime watch program.

Any person who willfully threatens or intimidates an identifiable member or a resident in the same household as the member of a neighborhood crime watch program for the purpose of intimidating or retaliating against that person for the person's participation in a neighborhood crime watch program is guilty of a Class 1 misdemeanor including a fine of at least three hundred dollars ($300.00). It is a violation of this section for a person to threaten or intimidate an identifiable member or a resident in the same household as the member of a neighborhood crime watch program while that member is traveling to or from a neighborhood crime watch meeting, actively participating in a neighborhood crime watch program activity, or actively participating in an ongoing criminal investigation. (2006‑181, s. 3.)



§ 14-226.3. Interference with electronic monitoring devices.

§ 14‑226.3.  Interference with electronic monitoring devices.

(a)        For purposes of this section, the term "electronic monitoring device" includes any electronic device that is used to track the location of a person.

(b)        It is unlawful for any person to knowingly and without authority remove, destroy, or circumvent the operation of an electronic monitoring device that is being used for the purpose of monitoring a person who is:

(1)        Complying with a house arrest program;

(2)        Wearing an electronic monitoring device as a condition of bond or pretrial release;

(3)        Wearing an electronic monitoring device as a condition of probation;

(4)        Wearing an electronic monitoring device as a condition of parole; or

(5)        Wearing an electronic monitoring device as a condition of post‑release supervision.

(c)        It is unlawful for any person to knowingly and without authority request or solicit any other person to remove, destroy, or circumvent the operation of an electronic monitoring device that is being used for the purposes described in subsection (b) of this section.

(d)        This section does not apply to persons who are being monitored by an electronic monitoring device pursuant to the provisions of Article 27A of Chapter 14 of the General Statutes, or Chapter 7B of the General Statutes.

(e)        Violation of this section by a person who is required to comply with electronic monitoring as a result of a conviction for a criminal offense is a felony one class lower than the most serious underlying felony or a misdemeanor one class lower than the most serious underlying misdemeanor, except that, if the most serious underlying felony is a Class I felony, then violation of this section is a Class A1 misdemeanor. Violation of this section by a person who is required to comply with electronic monitoring as a condition of bond or pretrial release is a Class 1 misdemeanor. Violation of this section by any other person is a Class 2 misdemeanor.  (2009‑415, s. 1.)



§ 14-227. Failing to attend as witness before legislative committees.

§ 14‑227.  Failing to attend as witness before legislative committees.

If any person shall willfully fail or refuse to attend or produce papers, on summons of any committee of investigation of either house of the General Assembly, either select or committee of the whole, he shall be guilty of a Class 3 misdemeanor and fined not less than five hundred dollars ($500.00) nor more than one thousand dollars ($1,000). (1869‑70, c. 5, s. 2; Code, s. 2854; Rev., s. 3692; C.S., s. 4381; 1993, c. 539, s. 140; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-227.1. Secret listening to conference between prisoner and his attorney.

Article 30A.

Secret Listening.

§ 14‑227.1.  Secret listening to conference between prisoner and his attorney.

(a)        It shall be unlawful for any person willfully to overhear, or procure any other person to overhear, or attempt to overhear any spoken words between a person who is in the physical custody of a law‑enforcement agency or other public agency and such person's attorney, by using any electronic amplifying, transmitting, or recording device, or by any similar or other mechanical or electrical device or arrangement, without the consent or knowledge of all persons engaging in the conversation.

(b)        No evidence procured in violation of this section shall be admissible over objection against any person participating in such conference in any court in this State. (1967, c. 187, s. 1.)



§ 14-227.2. Secret listening to deliberations of grand or petit jury.

§ 14‑227.2.  Secret listening to deliberations of grand or petit jury.

It shall be unlawful for any person willfully to overhear, or procure any other person to overhear, or attempt to overhear the investigations and deliberations of, or the taking of votes by, a grand jury or a petit jury in a criminal case, by using any electronic amplifying, transmitting, or recording device, or by any similar or other mechanical or electrical device or arrangement, without the consent or knowledge of said grand jury or petit jury. (1967, c. 187,  s. 1.)



§ 14-227.3. Violation made misdemeanor.

§ 14‑227.3.  Violation made misdemeanor.

All persons violating the provisions of G.S. 14‑227.1 or 14‑227.2 shall be guilty of a Class 2 misdemeanor. (1967, c. 187, s. 2; 1969, c. 1224, s. 6; 1993, c. 539, s. 141; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-228. Buying and selling offices.

Article 31.

Misconduct in Public Office.

§ 14‑228.  Buying and selling offices.

If any person shall bargain away or sell an office or deputation of an office, or any part or parcel thereof, or shall take money, reward or other profit, directly or indirectly, or shall take any promise, covenant, bond or assurance for money, reward or other profit, for an office or the deputation of an office, or any part thereof, which office, or any part thereof, shall touch or concern the administration or execution of justice, or the receipt, collection, control or disbursement of the public revenue, or shall concern or touch any clerkship in any court of record wherein justice is administered; or if any person shall give or pay money, reward or other profit, or shall make any promise, agreement, bond or assurance for any of such offices, or for the deputation of any of them, or for any part of them, the person so offending in any of the cases aforesaid shall be guilty of a Class I felony. (5, 6 Edw. VI, c. 16, ss. 1, 5; R.C., c. 34, s. 33; Code, s. 998; Rev., s. 3571; C.S., s. 4382; 1993, c. 539, s. 1213; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-229. Acting as officer before qualifying as such.

§ 14‑229.  Acting as officer before qualifying as such.

If any officer shall enter on the duties of his office before he executes and delivers to the authority entitled to receive the same the bonds required by law, and qualifies by taking and subscribing and filing in the proper office the oath of office prescribed, he shall be guilty of a Class 1 misdemeanor and shall be ejected from his office. (Code, s. 79; Rev., s. 3565; C.S., s. 4383; 1999‑408, s. 2.)



§ 14-230. Willfully failing to discharge duties.

§ 14‑230.  Willfully failing to discharge duties.

If any clerk of any court of record, sheriff, magistrate, school board member, county commissioner, county surveyor, coroner, treasurer, or official of any of the State institutions, or of any county, city or town, shall willfully omit, neglect or refuse to discharge any of the duties of his office, for default whereof it is not elsewhere provided that he shall be indicted, he shall be guilty of a Class 1 misdemeanor. If it shall be proved that such officer, after his qualification, willfully and corruptly omitted, neglected or refused to discharge any of the duties of his office, or willfully and corruptly violated his oath of office according to the true intent and meaning thereof, such officer shall be guilty of misbehavior in office, and shall be punished by removal therefrom under the sentence of the court as a part of the punishment for the offense.  (1901, c. 270, s. 2; Rev., s. 3592; C.S., s. 4384; 1943, c. 347; 1973, c. 108, s. 5; 1993, c. 539, s. 142; 1994, Ex. Sess., c. 24, s. 14(c); 2009‑107, s. 1.)



§ 14-231. Failing to make reports and discharge other duties.

§ 14‑231.  Failing to make reports and discharge other duties.

If any State or county officer shall fail, neglect or refuse to make, file or publish any report, statement or other paper, or to deliver to his successor all books and other property belonging to his office, or to pay over or deliver to the proper person all moneys which come into his hands by virtue or color of his office, or to discharge any duty devolving upon him by virtue of his office and required of him by law, he shall be guilty of a Class 1 misdemeanor. (Rev., s. 3576; C.S., s. 4385; 1993, c. 539, s. 143; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-232. Swearing falsely to official reports.

§ 14‑232.  Swearing falsely to official reports.

If any clerk, sheriff, register of deeds, county commissioner, county treasurer, magistrate or other county officer shall willfully swear falsely to any report or statement required by law to be made or filed, concerning or touching the county, State or school revenue, he shall be guilty of a Class 1 misdemeanor. (1874‑5, c. 151, s. 4; 1876‑7, c. 276, s. 4; Code, s. 731; Rev., s. 3605; C.S., s. 4386; 1973, c. 108, s. 6; 1993, c. 539, s. 144; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-233. Making of false report by bank examiners; accepting bribes.

§ 14‑233.  Making of false report by bank examiners; accepting bribes.

If any bank examiner shall knowingly and willfully make any false or fraudulent report of the condition of any bank, which shall have been examined by him, with the intent to aid or abet the officers, owners, or agents of such bank in continuing to operate an insolvent bank, or if any such examiner shall keep or accept any bribe or gratuity given for the purpose of inducing him not to file any report of examination of any bank made by him, or shall neglect to make an examination of any bank by reason of having received or accepted any bribe or gratuity, he shall be punished as a Class I felon. (1903, c. 275, s. 24; Rev., s. 3324; 1921, c. 4, s. 79; C.S., s. 4387; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1214; 1994, Ex. Sess., c. 24, s. 14 (c).)



§ 14-234. Public officers or employees benefiting from public contracts; exceptions.

§ 14‑234.  Public officers or employees benefiting from public contracts; exceptions.

(a)        (1)        No public officer or employee who is involved in making or administering a contract on behalf of a public agency may derive a direct benefit from the contract except as provided in this section, or as otherwise allowed by law.

(2)        A public officer or employee who will derive a direct benefit from a contract with the public agency he or she serves, but who is not involved in making or administering the contract, shall not attempt to influence any other person who is involved in making or administering the contract.

(3)        No public officer or employee may solicit or receive any gift, reward, or promise of reward in exchange for recommending, influencing, or attempting to influence the award of a contract by the public agency he or she serves.

(a1)      For purposes of this section:

(1)        As used in this section, the term "public officer" means an individual who is elected or appointed to serve or represent a public agency, other than an employee or independent contractor of a public agency.

(2)        A public officer or employee is involved in administering a contract if he or she oversees the performance of the contract or has authority to make decisions regarding the contract or to interpret the contract.

(3)        A public officer or employee is involved in making a contract if he or she participates in the development of specifications or terms or in the preparation or award of the contract. A public officer is also involved in making a contract if the board, commission, or other body of which he or she is a member takes action on the contract, whether or not the public officer actually participates in that action, unless the contract is approved under an exception to this section under which the public officer is allowed to benefit and is prohibited from voting.

(4)        A public officer or employee derives a direct benefit from a contract if the person or his or her spouse: (i) has more than a ten percent (10%) ownership or other interest in an entity that is a party to the contract; (ii) derives any income or commission directly from the contract; or (iii) acquires property under the contract.

(5)        A public officer or employee is not involved in making or administering a contract solely because of the performance of ministerial duties related to the contract.

(b)        Subdivision (a)(1) of this section does not apply to any of the following:

(1)        Any contract between a public agency and a bank, banking institution, savings and loan association, or with a public utility regulated under the provisions of Chapter 62 of the General Statutes.

(2)        An interest in property conveyed by an officer or employee of a public agency under a judgment, including a consent judgment, entered by a superior court judge in a condemnation proceeding initiated by the public agency.

(3)        Any employment relationship between a public agency and the spouse of a public officer of the agency.

(4)        Remuneration from a public agency for services, facilities, or supplies furnished directly to needy individuals by a public officer or employee of the agency under any program of direct public assistance being rendered under the laws of this State or the United States to needy persons administered in whole or in part by the agency if: (i) the programs of public assistance to needy persons are open to general participation on a nondiscriminatory basis to the practitioners of any given profession, professions or occupation; (ii) neither the agency nor any of its employees or agents, have control over who, among licensed or qualified providers, shall be selected by the beneficiaries of the assistance; (iii) the remuneration for the services, facilities or supplies are in the same amount as would be paid to any other provider; and (iv) although the public officer or employee may participate in making determinations of eligibility of needy persons to receive the assistance, he or she takes no part in approving his or her own bill or claim for remuneration.

(b1)      No public officer who will derive a direct benefit from a contract entered into under subsection (b) of this section may deliberate or vote on the contract or attempt to influence any other person who is involved in making or administering the contract.

(c)        through (d) Repealed by Session Laws 2001‑409, s. 1, effective July 1, 2002.

(d1)      Subdivision (a)(1) of this section does not apply to (i) any elected official or person appointed to fill an elective office of a village, town, or city having a population of no more than 15,000 according to the most recent official federal census, (ii) any elected official or person appointed to fill an elective office of a county within which there is located no village, town, or city with a population of more than 15,000 according to the most recent official federal census, (iii) any elected official or person appointed to fill an elective office on a city board of education in a city having a population of no more than 15,000 according to the most recent official federal census, (iv) any elected official or person appointed to fill an elective office as a member of a county board of education in a county within which there is located no village, town or city with a population of more than 15,000 according to the most recent official federal census, (v) any physician, pharmacist, dentist, optometrist, veterinarian, or nurse appointed to a county social services board, local health board, or area mental health, developmental disabilities, and substance abuse board serving one or more counties within which there is located no village, town, or city with a population of more than 15,000 according to the most recent official federal census, and (vi) any member of the board of directors of a public hospital if all of the following apply:

(1)        The undertaking or contract or series of undertakings or contracts between the village, town, city, county, county social services board, county or city board of education, local health board or area mental health, developmental disabilities, and substance abuse board, or public hospital and one of its officials is approved by specific resolution of the governing body adopted in an open and public meeting, and recorded in its minutes and the amount does not exceed twenty thousand dollars ($20,000) for medically related services and forty thousand dollars ($40,000) for other goods or services within a 12‑month period.

(2)        The official entering into the contract with the unit or agency does not participate in any way or vote.

(3)        The total annual amount of contracts with each official, shall be specifically noted in the audited annual financial statement of the village, town, city, or county.

(4)        The governing board of any village, town, city, county, county social services board, county or city board of education, local health board, area mental health, developmental disabilities, and substance abuse board, or public hospital which contracts with any of the officials of their governmental unit shall post in a conspicuous place in its village, town, or city hall, or courthouse, as the case may be, a list of all such officials with whom such contracts have been made, briefly describing the subject matter of the undertakings or contracts and showing their total amounts; this list shall cover the preceding 12 months and shall be brought up‑to‑date at least quarterly.

(d2)      Subsection (d1) of this section does not apply to contracts that are subject to Article 8 of Chapter 143 of the General Statutes, Public Building Contracts.

(d3)      Subsection (a) of this section does not apply to an application for or the receipt of a grant under the Agriculture Cost Share Program for Nonpoint Source Pollution Control created pursuant to Part 9 of Article 21 of Chapter 143 of the General Statutes or the Community Conservation Assistance Program created pursuant to Part 11 of Article 21 of Chapter 143 of the General Statutes by a member of the Soil and Water Conservation Commission if the requirements of G.S. 139‑4(e) are met, and does not apply to a district supervisor of a soil and water conservation district if the requirements of G.S. 139‑8(b) are met.

(d4)      Subsection (a) of this section does not apply to an application for, or the receipt of a grant or other financial assistance from, the Tobacco Trust Fund created under Article 75 of Chapter 143 of the General Statutes by a member of the Tobacco Trust Fund Commission or an entity in which a member of the Commission has an interest provided that the requirements of G.S. 143‑717(h) are met.

(d5)      This section does not apply to a public hospital subject to G.S. 131E‑14.2 or a public hospital authority subject to G.S. 131E‑21.

(d6)      This section does not apply to employment contracts between the State Board of Education and its chief executive officer.

(e)        Anyone violating this section shall be guilty of a Class 1 misdemeanor.

(f)         A contract entered into in violation of this section is void. A contract that is void under this section may continue in effect until an alternative can be arranged when: (i) immediate termination would result in harm to the public health or welfare, and (ii) the continuation is approved as provided in this subsection. A public agency that is a party to the contract may request approval to continue contracts under this subsection as follows:

(1)        Local governments, as defined in G.S. 159‑7(15), public authorities, as defined in G.S. 159‑7(10), local school administrative units, and community colleges may request approval from the chair of the Local Government Commission.

(2)        All other public agencies may request approval from the State Director of the Budget.

Approval of continuation of contracts under this subsection shall be given for the minimum period necessary to protect the public health or welfare.  (1825, c. 1269, P.R.; 1826, c. 29; R.C., c. 34, s. 38; Code, s. 1011; Rev., s. 3572; C.S., s. 4388; 1929, c. 19, s. 1; 1969, c. 1027; 1975, c. 409; 1977, cc. 240, 761; 1979, c. 720; 1981, c. 103, ss. 1, 2, 5; 1983, c. 544, ss. 1, 2; 1985, c. 190; 1987, c. 570; 1989, c. 231; 1991 (Reg. Sess., 1992), c. 1030, s. 5; 1993, c. 539, s. 145; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 519, s. 4; 2000‑147, s. 6; 2001‑409, s. 1; 2001‑487, ss. 44(a), 44(b), 45; 2002‑159, s. 28; 2006‑78, s. 2; 2009‑2, s. 2; 2009‑226, s. 1.)



§ 14-234.1. Misuse of confidential information.

§ 14‑234.1.  Misuse of confidential information.

(a)        It is unlawful for any officer or employee of the State or an officer or an employee of any of its political subdivisions, in contemplation of official action by himself or by a governmental unit with which he is associated, or in reliance on information which was made known to him in his official capacity and which has not been made public, to commit any of the following acts:

(1)        Acquire a pecuniary interest in any property, transaction, or enterprise or gain any pecuniary benefit which may be affected by such information or official action; or

(2)        Intentionally aid another to do any of the above acts.

(b)        Violation of this section is a Class 1 misdemeanor. (1987, c. 616; 1993, c. 539, s. 146; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-235: Repealed by Session Laws 1994, Ex. Sess., c. 14, s. 72(11).

§ 14‑235:  Repealed by Session Laws 1994, Ex.  Sess., c. 14, s. 72(11).



§ 14-236: Repealed by Session Laws 2001-409, ss. 2, 3, effective July 1, 2002.

§ 14‑236: Repealed by Session Laws 2001‑409, ss. 2, 3, effective July 1, 2002.



§ 14-237: Repealed by Session Laws 2001-409, ss. 2, 3, effective July 1, 2002.

§ 14‑237: Repealed by Session Laws 2001‑409, ss. 2, 3, effective July 1, 2002.



§ 14-238. Soliciting during school hours without permission of school head.

§ 14‑238.  Soliciting during school hours without permission of school head.

No person, agent, representative or salesman shall solicit or attempt to sell or explain any article of property or proposition to any teacher or pupil of any public school on the school grounds or during the school day without having first secured the written permission and consent of the superintendent, principal or person actually in charge of the school and responsible for it.

Any person violating the provisions of this section shall be guilty of a Class 2 misdemeanor. (1933, c. 220; 1969, c. 1224, s. 8; 1993, c. 539, s. 149; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-239. Allowing prisoners to escape; punishment.

§ 14‑239.  Allowing prisoners to escape; punishment.

If any sheriff, deputy sheriff, jailer, or other custodial personnel shall willfully or wantonly allow the escape of any person committed to that person's custody who is (i) a person charged with a crime, (ii) a person sentenced by the court upon conviction of any offense, or (iii) committed to the Department of Juvenile Justice and Delinquency Prevention, that person shall be guilty of a Class 1 misdemeanor. No prosecution shall be brought against any such officer pursuant to this section by reason of a prisoner being allowed to participate pursuant to court order in any work release, work study, community service, or other lawful program, or by reason of any such prisoner failing to return from participation in any such program. (1791, c. 343, s. 1, P.R.; R.C., c. 34, s. 35; Code, s. 1022; 1905, c. 350; Rev., s. 3577; C.S., s. 4393; 1973, c. 108, s. 7; 1983, c. 694; 1993, c. 539, s. 150; 1994, Ex. Sess., c. 24, s. 14(c); 2003‑297, s. 1.)



§ 14-240. District attorney to prosecute officer for escape.

§ 14‑240.  District attorney to prosecute officer for escape.

It shall be the duty of district attorneys, when they shall be informed or have knowledge of any felon, or person otherwise charged with any crime or offense against the State, having within their respective districts escaped out of the custody of any sheriff, deputy sheriff, coroner, or jailer, to take the necessary measures to prosecute such sheriff or other officer so offending. (1791, c. 343, s. 2, P.R.; R.C., c. 34, s. 36; Code, s. 1023; Rev., s. 2822; C.S., s. 4394; 1973, c. 47, s. 2; c. 108, s. 8.)



§ 14-241. Disposing of public documents or refusing to deliver them over to successor.

§ 14‑241.  Disposing of public documents or refusing to deliver them over to successor.

It shall be the duty of the clerk of the superior court of each county, and every other person to whom the acts of the General Assembly, appellate division reports or other public documents are transmitted or deposited for the use of the county or the State, to keep the same safely in their respective offices; and if any such person having the custody of such books and documents, for the uses aforesaid, shall negligently and willfully dispose of the same, by sale or otherwise, or refuse to deliver over the same to his successor in office, he shall be guilty of a Class 1 misdemeanor. (1881, c. 151; Code, s. 1073; Rev., s. 3598; C.S., s. 4395; 1969, c. 44, s. 26; 1993, c. 539, s. 151; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-242. Failing to return process or making false return.

§ 14‑242.  Failing to return process or making false return.

If any sheriff, deputy, or other officer, whether State or municipal, or any person who presumes to act as any such officer, not being by law authorized so to do, willfully refuses to return any precept, notice or process, to him tendered or delivered, which it is his duty to execute, or willfully makes a false return thereon, the person who willfully refused to make the return or willfully made the false return shall be guilty of a Class 1 misdemeanor. (1818, c. 980, s. 3, P.R.; 1827, c. 20, s. 4; R.C., c. 34, s. 118; Code, s. 1112; Rev., s. 3604; C.S., s. 4396; 1989, c. 462; 1993, c. 539, s. 152; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-243. Failing to surrender tax list for inspection and correction.

§ 14‑243.  Failing to surrender tax list for inspection and correction.

If any tax collector shall refuse or fail to surrender his tax list for inspection or correction upon demand by the authorities imposing the tax, or their successors in office, he shall be guilty of a Class 1 misdemeanor. (1870‑1, c. 177, s. 2; Code, s. 3823; Rev., s. 3788; C.S., s. 4397; 1983, c. 670, s. 23; 1993, c. 539, s. 153; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-244. Failing to file report of fines or penalties.

§ 14‑244.  Failing to file report of fines or penalties.

If any officer who is by law required to file any report or statement of fines or penalties with the county board of education shall fail so to do at or before the time fixed by law for the filing of such report, he shall be guilty of a Class 1 misdemeanor. (1901, c. 4, s. 62; Rev., s. 3579; C.S., s. 4398; 1993, c. 539, s. 154; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-245. Repealed by Session Laws 1973, c. 108, s. 9.

§ 14‑245.  Repealed by Session Laws 1973, c. 108, s. 9.



§ 14-246. Failure of ex-magistrate to turn over books, papers and money.

§ 14‑246.  Failure of ex‑magistrate to turn over books, papers and money.

If any magistrate, on expiration of his term of office, or if any personal representative of a deceased magistrate shall, after demand upon him by the clerk of the superior court, willfully fail and refuse to deliver to the clerk of the superior court all dockets, all law and other books, all money, and all official papers which came into his hands by virtue or color of his office, he shall be guilty of a Class 1 misdemeanor. (Code, ss. 828, 829; 1885, c. 402; Rev., s. 3578; C.S., s. 4399; 1973, c. 108, s. 10; 1993, c. 539, s. 155; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-247. Private use of publicly owned vehicle.

§ 14‑247.  Private use of publicly owned vehicle.

It shall be unlawful for any officer, agent or employee of the State of North Carolina, or of any county or of any institution or agency of the State, to use for any private purpose whatsoever any motor vehicle of any type or description whatsoever belonging to the State, or to any county, or to any institution or agency of the State. It is not a private purpose to drive a permanently assigned state‑ owned motor vehicle between one's official work station and one's home as provided in G.S. 143‑341(8)i7a.

It shall be unlawful for any person to violate a rule or regulation adopted by the Department of Administration and approved by the Governor concerning the control of all state‑owned passenger motor vehicles as provided in G.S. 143‑341(8)i with the intent to defraud the State of North Carolina. (1925, c. 239, s. 1; 1981, c. 859, ss. 52, 53; 1983, c. 717, s. 75.)



§ 14-248. Obtaining repairs and supplies for private vehicle at expense of State.

§ 14‑248.  Obtaining repairs and supplies for private vehicle at expense of State.

It shall be unlawful for any officer, agent or employee to have any privately owned motor vehicle repaired at any garage belonging to the State or to any county, or any institution or agency of the State, or to use any tires, oils, gasoline or other accessories purchased by the State, or any county, or any institution or agency of the State, in or on any such private car. (1925, c. 239, s. 2.)



§ 14-249: Repealed by Session Laws 1981, c. 268, s. 1.

§ 14‑249.  Repealed by Session Laws 1981, c. 268, s. 1.



§ 14-250: Repealed by Session Laws 2001-424, s. 6.14(d).

§ 14‑250: Repealed by Session Laws 2001‑424, s. 6.14(d).



§ 14-251. Violation made misdemeanor.

§ 14‑251.  Violation made misdemeanor.

Any person, firm or corporation violating any of the provisions of G.S. 14‑247 to 14‑250 shall be guilty of a Class 2 misdemeanor.  Nothing in G.S. 14‑247 through 14‑251 shall apply to the purchase, use or upkeep or expense account of the car for the executive mansion and the Governor. (1925, c. 239, s. 5; 1969, c. 1224, s. 16; 1993, c. 539, s. 156; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-252. Five preceding sections applicable to cities and towns.

§ 14‑252.  Five preceding sections applicable to cities and towns.

General Statutes 14‑247 through 14‑251 in every respect shall also apply to cities and incorporated towns. (1931, c. 31.)



§ 14-253. Failure of certain railroad officers to account with successors.

Article 32.

Misconduct in Private Office.

§ 14‑253.  Failure of certain railroad officers to account with successors.

If the president and directors of any railroad company, and any person acting under them, shall, upon demand, fail or refuse to account with the president and directors elected or appointed to succeed them, and to transfer to them forthwith all the money, books, papers, choses in action, property and effects of every kind and description belonging to such company, they shall be guilty of a Class I felony. The Governor is hereby authorized, at the request of the president, directors and other officers of any railroad company, to make requisition upon the governor of any other state for the apprehension of any such president failing to comply with this section. (1870‑1, c. 72, ss. 1‑3; Code, ss. 2001, 2002; Rev., s. 3760; C.S., s. 4400; 1993, c. 539, ss. 157, 1215; 1993 (Reg. Sess., 1994), c. 767, s. 20.)



§ 14-254. Malfeasance of corporation officers and agents.

§ 14‑254.  Malfeasance of corporation officers and agents.

(a)        If any president, director, cashier, teller, clerk or agent of any corporation shall embezzle, abstract or willfully misapply any of the moneys, funds or credits of the corporation, or shall, without authority from the directors, issue or put forth any certificate of deposit, draw any order or bill of exchange, make any acceptance, assign any note, bond, draft, bill of exchange, mortgage, judgment or decree, or make any false entry in any book, report or statement of the corporation with the intent in either case to injure or defraud or to deceive any person, or if any person shall aid and abet in the doing of any of these things, he shall be punished as a Class H felon.

(b)        For purposes of this section, "person" means a natural person, association, consortium, corporation, body politic, partnership, or other group, entity, or organization. (1903, c. 275, s. 15; Rev., s. 3325; C.S., s. 4401; 1977, c. 809, ss. 1, 2; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1216; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-255. Escape of working prisoners from custody.

Article 33.

Prison Breach and Prisoners.

§ 14‑255.  Escape of working prisoners from custody.

If any prisoner removed from the local confinement facility or satellite jail/work release unit of a county pursuant to G.S. 162‑58 shall escape from the person having him in custody or the person supervising him, he shall be guilty of a Class 1 misdemeanor. (1876‑7, c. 196, s. 4; Code, s. 3455; Rev., s. 3658; C.S., s. 4403; 1991 (Reg. Sess., 1992), c. 841, s. 2; 1993, c. 539, s. 158; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑443, s. 19.25(r).)



§ 14-256. Prison breach and escape from county or municipal confinement facilities or officers.

§ 14‑256.  Prison breach and escape from county or municipal confinement facilities or officers.

If any person shall break any prison, jail or lockup maintained by any county or municipality in North Carolina, being lawfully confined therein, or shall escape from the lawful custody of any superintendent, guard or officer of such prison, jail or lockup, he shall be guilty of a Class 1 misdemeanor, except that the person is guilty of a Class H felony if:

(1)        He has been convicted of a felony and has been committed to the facility pending transfer to the State prison system; or

(2)        He is serving a sentence imposed upon conviction of a felony. (1 Edw. II, st. 2d; R.C., c. 34, s. 19; Code, s. 1021; Rev., s. 3657; 1909, c. 872; C.S., s. 4404; 1955, c. 279, s. 1; 1983, c. 455, s. 1; 1993, c. 539, ss. 159, 1217; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑443, s. 19.25(s).)



§ 14-256.1. Escape from private correctional facility.

§ 14‑256.1.  Escape from private correctional facility.

It is unlawful for any person convicted in a jurisdiction other than North Carolina but housed in a private correctional facility located in North Carolina to escape from that facility. Violation of this section is a Class H felony. (1998‑212, s. 17.23(a).)



§ 14-257: Repealed by Session Laws 1994, Ex. Sess., c. 14, s. 72(12).

§ 14‑257:  Repealed by Session Laws 1994, Ex.  Sess., c. 14, s. 72(12).



§ 14-258. Conveying messages and weapons to or trading with convicts and other prisoners.

§ 14‑258.  Conveying messages and weapons to or trading with convicts and other prisoners.

If any person shall convey to or from any convict any letters or oral messages, or shall convey to any convict or person imprisoned, charged with crime and awaiting trial any weapon or instrument by which to effect an escape, or that will aid him in an assault or insurrection, or shall trade with a convict for his clothing or stolen goods, or shall sell to him any article forbidden him by prison rules, he shall be guilty of a Class H felony:  Provided, that when a murder, an assault or an escape is effected with the means furnished, the person convicted of furnishing the means shall be punished as a Class F felon. (1873‑4, c. 158; s. 12; Code, s. 3441; Rev., s. 3662; 1911, c. 11; C.S., s. 4406; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1218; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-258.1. (Effective until March 1, 2010) Furnishing poison, controlled substances, deadly weapons, cartridges, ammunition or alcoholic beverages to inmates of charitable, mental or penal institutions or local confinement facilities.

§ 14‑258.1.  (Effective until March  1, 2010) Furnishing poison, controlled substances, deadly weapons, cartridges, ammunition or alcoholic beverages to inmates of charitable, mental or penal institutions or local confinement facilities.

(a)        If any person shall give or sell to any inmate of any charitable, mental or penal institution, or local confinement facility, or if any person shall combine, confederate, conspire, aid, abet, solicit, urge, investigate, counsel, advise, encourage, attempt to procure, or procure another or others to give or sell to any inmate of any charitable, mental or penal institution, or local confinement facility, any deadly weapon, or any cartridge or ammunition for firearms of any kind, or any controlled substances included in Schedules I through VI contained in Article 5 of Chapter 90 of the General Statutes except under the general supervision of a practitioner, poison or poisonous substance, except upon the prescription of a physician, he shall be punished as a Class H felon; and if he be an officer or employee of any institution of the State, or of any local confinement facility, he shall be dismissed from his position or office.

(b)        Any person who shall knowingly give or sell any alcoholic beverages to any inmate of any State mental or penal institution, or to any inmate of any local confinement facility, except for medical purposes as prescribed by a duly licensed physician and except for an ordained minister or rabbi who gives sacramental wine to an inmate as part of a religious service; or any person who shall combine, confederate, conspire, procure, or procure another or others to give or sell any alcoholic beverages to any inmate of any such State institution or local confinement facility, except for medical purposes as prescribed by a duly licensed physician and except for an ordained minister or rabbi who gives sacramental wine to an inmate as part of a religious service; or any person who shall bring into the buildings, grounds or other facilities of such institution any alcoholic beverages, except for medical purposes as prescribed by a duly licensed physician or sacramental wine brought by an ordained minister or rabbi for use as part of a religious service, shall be guilty of a Class 1 misdemeanor.  If such person is an officer or employee of any institution of the State, such person shall be dismissed from office. (1961, c. 394, s. 2; 1969, c. 970, s. 6; 1971, c. 929; 1973, c. 1093; 1975, c. 804, ss. 1, 2; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14, c. 412, s. 4, c. 747, s. 66; 1989, c. 106; 1993, c. 539, s. 160; 1994, Ex. Sess., c. 24, s. 14(c).)

§ 14‑258.1.  (Effective March 1, 2010) Furnishing poison, controlled substances, deadly weapons, cartridges, ammunition or alcoholic beverages to inmates of charitable, mental or penal institutions or local confinement facilities; furnishing tobacco products or mobile phones to inmates.

(a)        If any person shall give or sell to any inmate of any charitable, mental or penal institution, or local confinement facility, or if any person shall combine, confederate, conspire, aid, abet, solicit, urge, investigate, counsel, advise, encourage, attempt to procure, or procure another or others to give or sell to any inmate of any charitable, mental or penal institution, or local confinement facility, any deadly weapon, or any cartridge or ammunition for firearms of any kind, or any controlled substances included in Schedules I through VI contained in Article 5 of Chapter 90 of the General Statutes except under the general supervision of a practitioner, poison or poisonous substance, except upon the prescription of a physician, he shall be punished as a Class H felon; and if he be an officer or employee of any institution of the State, or of any local confinement facility, he shall be dismissed from his position or office.

(b)        Any person who shall knowingly give or sell any alcoholic beverages to any inmate of any State mental or penal institution, or to any inmate of any local confinement facility, except for medical purposes as prescribed by a duly licensed physician and except for an ordained minister or rabbi who gives sacramental wine to an inmate as part of a religious service; or any person who shall combine, confederate, conspire, procure, or procure another or others to give or sell any alcoholic beverages to any inmate of any such State institution or local confinement facility, except for medical purposes as prescribed by a duly licensed physician and except for an ordained minister or rabbi who gives sacramental wine to an inmate as part of a religious service; or any person who shall bring into the buildings, grounds or other facilities of such institution any alcoholic beverages, except for medical purposes as prescribed by a duly licensed physician or sacramental wine brought by an ordained minister or rabbi for use as part of a religious service, shall be guilty of a Class 1 misdemeanor. If such person is an officer or employee of any institution of the State, such person shall be dismissed from office.

(c)        Any person who knowingly gives or sells any tobacco product, as defined in G.S. 148‑23.1, to an inmate in the custody of the Department of Correction and on the premises of a correctional facility or to an inmate in the custody of a local confinement facility, or any person who knowingly gives or sells any tobacco product to a person who is not an inmate for delivery to an inmate in the custody of the Department of Correction and on the premises of a correctional facility or to an inmate in the custody of a local confinement facility, other than for authorized religious purposes, is guilty of a Class 1 misdemeanor.

(d)        Any person who knowingly gives or sells a mobile telephone or other wireless communications device, or a component of one of those devices, to an inmate in the custody of the Department of Correction or to an inmate in the custody of a local confinement facility, or any person who knowingly gives or sells any such device or component to a person who is not an inmate for delivery to an inmate, is guilty of a Class 1 misdemeanor.

(e)        Any inmate of a local confinement facility who possesses any tobacco product, as defined in G.S. 148‑23.1, other than for authorized religious purposes, or who possesses a mobile telephone or other wireless communications device or a component of one of those devices, is guilty of a Class 1 misdemeanor.  (1961, c. 394, s. 2; 1969, c. 970, s. 6; 1971, c. 929; 1973, c. 1093; 1975, c. 804, ss. 1, 2; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14; c. 412, s. 4; c. 747, s. 66; 1989, c. 106; 1993, c. 539, s. 160; 1994, Ex. Sess., c. 24, s. 14(c); 2009‑560, s. 3.)



§ 14-258.2. Possession of dangerous weapon in prison.

§ 14‑258.2.  Possession of dangerous weapon in prison.

(a)        Any person while in the custody of the Division of Prisons, or any person under the custody of any local confinement facility as defined in G.S. 153A‑217, who shall have in his possession without permission or authorization a weapon capable of inflicting serious bodily injuries or death, or who shall fabricate or create such a weapon from any source, shall be guilty of a Class H felony; and any person who commits any assault with such weapon and thereby inflicts bodily injury or by the use of said weapon effects an escape or rescue from imprisonment shall be punished as a Class F felon.

(b)        A person is guilty of a Class H felony if he assists a prisoner in the custody of the Division of Prisons or of any local confinement facility as defined in G.S. 153A‑217 in escaping or attempting to escape and:

(1)        In the perpetration of the escape or attempted escape he commits an assault with a deadly weapon and inflicts bodily injury; or

(2)        By the use of a deadly weapon he effects the escape of the prisoner. (1975, c. 316, s. 1; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1983, c. 455, s. 2; 1993, c. 539, s. 1219; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-258.3. Taking of hostage, etc., by prisoner.

§ 14‑258.3.  Taking of hostage, etc., by prisoner.

Any prisoner in the custody of the Department of Correction, including persons in the custody of the Department of Correction pending trial or appellate review or for presentence diagnostic evaluation, or any prisoner in the custody of any local confinement facility (as defined in G.S. 153A‑217), or any person in the custody of any local confinement facility (as defined in G.S. 153A‑217) pending trial or appellate review or for any lawful purpose, who by threats, coercion, intimidation or physical force takes, holds, or carries away any person, as hostage or otherwise, shall be punished as a Class F felon.  The provisions of this section apply to: (i) violations committed by any prisoner in the custody of the Department of Correction, whether inside or outside of the facilities of the North Carolina Department of Correction; (ii) violations committed by any prisoner or by any other person lawfully under the custody of any local confinement facility (as defined in G.S. 153A‑217), whether inside or outside the local confinement facilities (as defined in G.S. 153A‑217). (1975, c. 315; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1220; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-258.4. Malicious conduct by prisoner.

§ 14‑258.4.  Malicious conduct by prisoner.

(a)        Any person in the custody of the Department of Correction, the Department of Juvenile Justice and Delinquency Prevention, any law enforcement officer, or any local confinement facility (as defined in G.S. 153A‑217, or G.S. 153A‑230.1), including persons pending trial, appellate review, or presentence diagnostic evaluation, who knowingly and willfully throws, emits, or causes to be used as a projectile, bodily fluids or excrement at a person who is an employee of the State or a local government while the employee is in the performance of the employee's duties is guilty of a Class F felony. The provisions of this section apply to violations committed inside or outside of the prison, jail, detention center, or other confinement facility.

(b)        Reserved. (2001‑360, s. 1.)



§ 14-259. Harboring or aiding certain persons.

§ 14‑259.  Harboring or aiding certain persons.

It shall be unlawful for any person knowing or having reasonable cause to believe, that any person has escaped from any prison, jail, reformatory, or from the criminal insane department of any State hospital, or from the custody of any peace officer who had such person in charge, or that such person is a convict or prisoner whose parole has been revoked, or that such person is a fugitive from justice or is otherwise the subject of an outstanding warrant for arrest or order of arrest, to conceal, hide, harbor, feed, clothe or otherwise aid and comfort in any manner to any such person.  Fugitive from justice shall, for the purpose of this provision, mean any person who has fled from any other jurisdiction to avoid prosecution for a crime.

Every person who shall conceal, hide, harbor, feed, clothe, or offer aid and comfort to any other person in violation of this section shall be guilty of a felony, if such other person has been convicted of, or was in custody upon the charge of a felony, and shall be punished as a Class I felon; and shall be guilty of a Class 1 misdemeanor, if such other person had been convicted of, or was in custody upon a charge of a misdemeanor, and shall be punished in the discretion of the court.

The provisions of this section shall not apply to members of the immediate family of such person.  For the purposes of this section "immediate family" shall be defined to be the mother, father, brother, sister, wife, husband and child of said person. (1939, c. 72; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1983, c. 564, ss. 1‑3; 1993, c. 539, s. 161; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-260: Recodified as § 162-55 by Session Laws 1983, c. 631, s. 1.

§ 14‑260: Recodified as § 162‑55 by Session Laws 1983, c. 631, s. 1.



§ 14-261: Recodified as § 162-56 by Session Laws 1983, c. 631, s. 2.

§ 14‑261: Recodified as § 162‑56 by Session Laws 1983, c. 631, s. 2.



§ 14-262. Repealed by Session Laws 1975, c. 402.

§ 14‑262.  Repealed by Session Laws 1975, c. 402.



§ 14-263. Repealed by Session Laws 1979, c. 760, s. 4.

§ 14‑263.  Repealed by Session Laws 1979, c. 760, s. 4.



§ 14-264: Recodified as § 162-57 by Session Laws 1983, c. 631, s. 3.

§ 14‑264: Recodified as § 162‑57 by Session Laws 1983, c. 631, s. 3.



§ 14-265. Repealed by Session Laws 1977, c. 711, s. 33.

§ 14‑265.  Repealed by Session Laws 1977, c. 711, s. 33.



§ 14-266. Persuading inmates to escape.

Article 34.

Custodial Institutions.

§ 14‑266.  Persuading inmates to escape.

It shall be unlawful for any parent, guardian, brother, sister, uncle, aunt, or any person whatsoever to persuade or induce to leave, carry away, or accompany from any State institution, except with the permission of the superintendent or other person next in authority, any boy or girl, man or woman, who has been legally committed or admitted under suspended sentence to said institution by juvenile, recorder's, superior or any other court of competent jurisdiction. (1935, c. 307, s. 1; 1937, c. 189, s. 1.)



§ 14-267. Harboring fugitives.

§ 14‑267.  Harboring fugitives.

It shall be unlawful for any person to harbor, conceal, or give succor to, any known fugitive from any institution whose inmates are committed by court or are admitted under suspended sentence. (1935, c. 307, s. 2; 1937, c. 189, s. 2.)



§ 14-268. Violation made misdemeanor.

§ 14‑268.  Violation made misdemeanor.

Any person violating the provisions of this Article shall be guilty of a Class 1 misdemeanor. (1935, c. 307, s. 3; 1993, c. 539, s. 162; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-269. Carrying concealed weapons.

SUBCHAPTER IX. OFFENSES AGAINST THE PUBLIC PEACE.

Article 35.

Offenses Against the Public Peace.

§ 14‑269.  Carrying concealed weapons.

(a)        It shall be unlawful for any person willfully and intentionally to carry concealed about his person any bowie knife, dirk, dagger, slung shot, loaded cane, metallic knuckles, razor, shurikin, stun gun, or other deadly weapon of like kind, except when the person is on the person's own premises.

(a1)      It shall be unlawful for any person willfully and intentionally to carry concealed about his person any pistol or gun except in the following circumstances:

(1)        The person is on the person's own premises.

(2)        The deadly weapon is a handgun, and the person has a concealed handgun permit issued in accordance with Article 54B of this Chapter or considered valid under G.S. 14‑415.24.

(3)        The deadly weapon is a handgun and the person is a military permittee as defined under G.S. 14‑415.10(2a) who provides to the law enforcement officer proof of deployment as required under G.S. 14‑415.11(a).

(b)        This prohibition shall not apply to the following persons:

(1)        Officers and enlisted personnel of the armed forces of the United States when in discharge of their official duties as such and acting under orders requiring them to carry arms and weapons;

(2)        Civil and law enforcement officers of the United States;

(3)        Officers and soldiers of the militia and the National Guard when called into actual service;

(4)        Officers of the State, or of any county, city, town, or company police agency charged with the execution of the laws of the State, when acting in the discharge of their official duties;

(5)        Sworn law‑enforcement officers, when off‑duty, provided that an officer does not carry a concealed weapon while consuming alcohol or an unlawful controlled substance or while alcohol or an unlawful controlled substance remains in the officer's body.

(b1)      It is a defense to a prosecution under this section that:

(1)        The weapon was not a firearm;

(2)        The defendant was engaged in, or on the way to or from, an activity in which he legitimately used the weapon;

(3)        The defendant possessed the weapon for that legitimate use; and

(4)        The defendant did not use or attempt to use the weapon for an illegal purpose.

The burden of proving this defense is on the defendant.

(b2)      It is a defense to a prosecution under this section that:

(1)        The deadly weapon is a handgun;

(2)        The defendant is a military permittee as defined under G.S. 14‑415.10(2a); and

(3)        The defendant provides to the court proof of deployment as defined under G.S. 14‑415.10(3a).

(c)        Any person violating the provisions of subsection (a) of this section shall be guilty of a Class 2 misdemeanor. Any person violating the provisions of subsection (a1) of this section shall be guilty of a Class 2 misdemeanor for the first offense. A second or subsequent offense is punishable as a Class I felony.

(d)        This section does not apply to an ordinary pocket knife carried in a closed position. As used in this section, "ordinary pocket knife" means a small knife, designed for carrying in a pocket or purse, that has its cutting edge and point entirely enclosed by its handle, and that may not be opened by a throwing, explosive, or spring action.  (Code, s. 1005; Rev., s. 3708; 1917, c. 76; 1919, c. 197, s. 8; C.S., s. 4410; 1923, c. 57; Ex. Sess. 1924, c. 30; 1929, cc. 51, 224; 1947, c. 459; 1949, c. 1217; 1959, c. 1073, s. 1; 1965, c. 954, s. 1; 1969, c. 1224, s. 7; 1977, c. 616; 1981, c. 412, s. 4; c. 747, s. 66; 1983, c. 86; 1985, c. 432, ss. 1‑3; 1993, c. 539, s. 163; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 398, s. 2; 1997‑238, s. 1; 2003‑199, s. 2; 2005‑232, ss. 4, 5; 2005‑337, s. 1; 2006‑259, s. 5(a); 2009‑281, s. 1.)



§ 14-269.1. Confiscation and disposition of deadly weapons.

§ 14‑269.1.  Confiscation and disposition of deadly weapons.

Upon conviction of any person for violation of G.S. 14‑269, G.S. 14‑269.7, or any other offense involving the use of a deadly weapon of a type referred to in G.S. 14‑269, the deadly weapon with reference to which the defendant shall have been convicted shall be ordered confiscated and disposed of by the presiding judge at the trial in one of the following ways in the discretion of the presiding judge.

(1)        By ordering the weapon returned to its rightful owner, but only when such owner is a person other than the defendant and has filed a petition for the recovery of such weapon with the presiding judge at the time of the defendant's conviction, and upon a finding by the presiding judge that petitioner is entitled to possession of same and that he was unlawfully deprived of the same without his consent.

(2),       (3) Repealed by Session Laws 1994, Ex. Sess., c. 16, s. 2.

(4)        By ordering such weapon turned over to the sheriff of the county in which the trial is held or his duly authorized agent to be destroyed. The sheriff shall maintain a record of the destruction thereof.

(4a)      Repealed by Session Laws 2005‑287, s. 3, effective August 22, 2005.

(4b)      By ordering the weapon turned over to a law enforcement agency in the county of trial for (i) the official use of the agency or (ii) sale, trade, or exchange by the agency to a federally licensed firearm dealer in accordance with all applicable State and federal firearm laws. The court may order a disposition of the firearm pursuant to this subdivision only upon the written request of the head or chief of the law enforcement agency and only if the firearm has a legible, unique identification number. If the law enforcement agency sells the firearm, then the proceeds of the sale shall be remitted to the appropriate county finance officer as provided by G.S. 115C‑452 to be used to maintain free public schools. The receiving law enforcement agency shall maintain a record and inventory of all firearms received pursuant to this subdivision.

(5)        By ordering such weapon turned over to the North Carolina State Bureau of Investigation's Crime Laboratory Weapons Reference Library for official use by that agency. The State Bureau of Investigation shall maintain a record and inventory of all such weapons received.

(6)        By ordering such weapons turned over to the North Carolina Justice Academy for official use by that agency. The North Carolina Justice Academy shall maintain a record and inventory of all such weapons received. (1965, c. 954, s. 2; 1967, c. 24, s. 3; 1983, c. 517; 1989, c. 216; 1993, c. 259, s. 2; 1994, Ex. Sess., c. 16, s. 2; c. 22, s. 23; 1997‑356, s. 1; 2003‑378, s. 5; 2005‑287, s. 3.)



§ 14-269.2. Weapons on campus or other educational property.

§ 14‑269.2.  Weapons on campus or other educational property.

(a)        The following definitions apply to this section:

(1)        Educational property.  Any school building or bus, school campus, grounds, recreational area, athletic field, or other property owned, used, or operated by any board of education or school board of trustees, or directors for the administration of any school.

(1a)      Employee.  A person employed by a local board of education or school whether the person is an adult or a minor.

(1b)      School.  A public or private school, community college, college, or university.

(2)        Student.  A person enrolled in a school or a person who has been suspended or expelled within the last five years from a school, whether the person is an adult or a minor.

(3)        Switchblade knife.  A knife containing a blade that opens automatically by the release of a spring or a similar contrivance.

(4)        Weapon.  Any device enumerated in subsection (b), (b1), or (d) of this section.

(b)        It shall be a Class I felony for any person to possess or carry, whether openly or concealed, any gun, rifle, pistol, or other firearm of any kind on educational property or to a curricular or extracurricular activity sponsored by a school. Unless the conduct is covered under some other provision of law providing greater punishment, any person who willfully discharges a firearm of any kind on educational property is guilty of a Class F felony. However, this subsection does not apply to a BB gun, stun gun, air rifle, or air pistol.

(b1)      It shall be a Class G felony for any person to possess or carry, whether openly or concealed, any dynamite cartridge, bomb, grenade, mine, or powerful explosive as defined in G.S. 14‑284.1, on educational property or to a curricular or extracurricular activity sponsored by a school. This subsection shall not apply to fireworks.

(c)        It shall be a Class I felony for any person to cause, encourage, or aid a minor who is less than 18 years old to possess or carry, whether openly or concealed, any gun, rifle, pistol, or other firearm of any kind on educational property. However, this subsection does not apply to a BB gun, stun gun, air rifle, or air pistol.

(c1)      It shall be a Class G felony for any person to cause, encourage, or aid a minor who is less than 18 years old to possess or carry, whether openly or concealed, any dynamite cartridge, bomb, grenade, mine, or powerful explosive as defined in G.S. 14‑284.1 on educational property. This subsection shall not apply to fireworks.

(d)        It shall be a Class 1 misdemeanor for any person to possess or carry, whether openly or concealed, any BB gun, stun gun, air rifle, air pistol, bowie knife, dirk, dagger, slungshot, leaded cane, switchblade knife, blackjack, metallic knuckles, razors and razor blades (except solely for personal shaving), firework, or any sharp‑pointed or edged instrument except instructional supplies, unaltered nail files and clips and tools used solely for preparation of food, instruction, and maintenance, on educational property.

(e)        It shall be a Class 1 misdemeanor for any person to cause, encourage, or aid a minor who is less than 18 years old to possess or carry, whether openly or concealed, any BB gun, stun gun, air rifle, air pistol, bowie knife, dirk, dagger, slungshot, leaded cane, switchblade knife, blackjack, metallic knuckles, razors and razor blades (except solely for personal shaving), firework, or any sharp‑pointed or edged instrument except instructional supplies, unaltered nail files and clips and tools used solely for preparation of food, instruction, and maintenance, on educational property.

(f)         Notwithstanding subsection (b) of this section it shall be a Class 1 misdemeanor rather than a Class I felony for any person to possess or carry, whether openly or concealed, any gun, rifle, pistol, or other firearm of any kind, on educational property or to a curricular or extracurricular activity sponsored by a school if:

(1)        The person is not a student attending school on the educational property or an employee employed by the school working on the educational property; and

(1a)      The person is not a student attending a curricular or extracurricular activity sponsored by the school at which the student is enrolled or an employee attending a curricular or extracurricular activity sponsored by the school at which the employee is employed; and

(2)        Repealed by Session Laws 1999‑211, s. 1, effective December 1, 1999, and applicable to offenses committed on or after that date.

(3)        The firearm is not loaded, is in a motor vehicle, and is in a locked container or a locked firearm rack.

(4)        Repealed by Session Laws 1999‑211, s. 1, effective December 1, 1999, and applicable to offenses committed on or after that date.

(g)        This section shall not apply to any of the following:

(1)        A weapon used solely for educational or school‑sanctioned ceremonial purposes, or used in a school‑approved program conducted under the supervision of an adult whose supervision has been approved by the school authority.

(1a)      A person exempted by the provisions of G.S. 14‑269(b).

(2)        Firefighters, emergency service personnel, and North Carolina Forest Service personnel, and any private police employed by a school, when acting in the discharge of their official duties.

(3)        Home schools as defined in G.S. 115C‑563(a).

(4)        Weapons used for hunting purposes on the Howell Woods Nature Center property in Johnston County owned by Johnston Community College when used with the written permission of Johnston Community College or for hunting purposes on other educational property when used with the written permission of the governing body of the school that controls the educational property.

(5)        A person registered under Chapter 74C of the General Statutes as an armed armored car service guard or an armed courier service guard when acting in the discharge of the guard's duties and with the permission of the college or university.

(6)        A person registered under Chapter 74C of the General Statutes as an armed security guard while on the premises of a hospital or health care facility located on educational property when acting in the discharge of the guard's duties with the permission of the college or university.

(h)        No person shall be guilty of a criminal violation of this section with regard to the possession or carrying of a weapon so long as both of the following apply:

(1)        The person comes into possession of a weapon by taking or receiving the weapon from another person or by finding the weapon.

(2)        The person delivers the weapon, directly or indirectly, as soon as practical to law enforcement authorities. (1971, c. 241, ss. 1, 2; c. 1224; 1991, c. 622, s. 1; 1993, c. 539, s. 164; c. 558, s. 1; 1994, Ex. Sess., c. 14, s. 4(a), (b); 1995, c. 49, s. 1; 1997‑238, s. 2; 1999‑211, s. 1; 1999‑257, s. 3, 3.1; 2003‑217, s. 1; 2004‑198, ss. 1, 2, 3; 2006‑264, s. 31; 2007‑427, s. 6; 2007‑511, s. 12.)



§ 14-269.3. Carrying weapons into assemblies and establishments where alcoholic beverages are sold and consumed.

§ 14‑269.3.  Carrying weapons into assemblies and establishments where alcoholic beverages are sold and consumed.

(a)        It shall be unlawful for any person to carry any gun, rifle, or pistol into any assembly where a fee has been charged for admission thereto, or into any establishment in which alcoholic beverages are sold and consumed.  Any person violating the provisions of this section shall be guilty of a Class 1 misdemeanor.

(b)        This section shall not apply to the following:

(1)        A person exempted from the provisions of G.S. 14‑269;

(2)        The owner or lessee of the premises or business establishment;

(3)        A person participating in the event, if he is carrying a gun, rifle, or pistol with the permission of the owner, lessee, or person or organization sponsoring the event; and

(4)        A person registered or hired as a security guard by the owner, lessee, or person or organization sponsoring the event. (1977, c. 1016, s. 1; 1981, c. 412, s. 4, c. 747, s. 66; 1993, c. 539, s. 165; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-269.4. Weapons on State property and in courthouses.

§ 14‑269.4.  Weapons on State property and in courthouses.

It shall be unlawful for any person to possess, or carry, whether openly or concealed, any deadly weapon, not used solely for instructional or officially sanctioned ceremonial purposes in the State Capitol Building, the Executive Mansion, the Western Residence of the Governor, or on the grounds of any of these buildings, and in any building housing any court of the General Court of Justice. If a court is housed in a building containing nonpublic uses in addition to the court, then this prohibition shall apply only to that portion of the building used for court purposes while the building is being used for court purposes.

This section shall not apply to:

(1)        Repealed by S.L. 1997‑238, s. 3, effective June 27, 1997,

(1a)      A person exempted by the provisions of G.S. 14‑269(b),

(2)        through (4) Repealed by S.L. 1997‑238, s. 3, effective June 27, 1997,

(4a)      Any person in a building housing a court of the General Court of Justice in possession of a weapon for evidentiary purposes, to deliver it to a law‑enforcement agency, or for purposes of registration,

(4b)      Any district court judge or superior court judge who carries or possesses a concealed handgun in a building housing a court of the General Court of Justice if the judge is in the building to discharge his or her official duties and the judge has a concealed handgun permit issued in accordance with Article 54B of this Chapter or considered valid under G.S. 14‑415.24,

(4c)      Firearms in a courthouse, carried by detention officers employed by and authorized by the sheriff to carry firearms,

(4d)      Any magistrate who carries or possesses a concealed handgun in any portion of a building housing a court of the General Court of Justice other than a courtroom itself unless the magistrate is presiding in that courtroom, if the magistrate (i) is in the building to discharge the magistrate's official duties, (ii) has a concealed handgun permit issued in accordance with Article 54B of this Chapter or considered valid under G.S. 14‑415.24, (iii) has successfully completed a one‑time weapons retention training substantially similar to that provided to certified law enforcement officers in North Carolina, and (iv) secures the weapon in a locked compartment when the weapon is not on the magistrate's person,

(5)        State‑owned rest areas, rest stops along the highways, and State‑owned hunting and fishing reservations.

Any person violating the provisions of this section shall be guilty of a Class 1 misdemeanor.  (1981, c. 646; 1987, c. 820, s. 1; 1993, c. 539, s. 166; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑238, s. 3; 2007‑412, s. 1; 2007‑474, s. 1; 2009‑513, s. 1.)



§ 14-269.5. [Reserved.]

§ 14‑269.5.  [Reserved.]



§ 14-269.6. Possession and sale of spring-loaded projectile knives prohibited.

§ 14‑269.6.  Possession and sale of spring‑loaded projectile knives prohibited.

(a)        On and after October 1, 1986, it shall be unlawful for any person including law‑enforcement officers of the State, or of any county, city, or town to possess, offer for sale, hold for sale, sell, give, loan, deliver, transport, manufacture or go armed with any spring‑loaded projectile knife, a ballistic knife, or any weapon of similar character.  Except that it shall be lawful for a law‑enforcement agency to possess such weapons solely for evidentiary, education or training purposes.

(b)        Any person violating the provisions of this section shall be guilty of a Class 1 misdemeanor. (1985 (Reg. Sess., 1986), c. 810, s. 1; 1993, c. 539, s. 167; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-269.7. Prohibitions on handguns for minors.

§ 14‑269.7.  Prohibitions on handguns for minors.

(a)        Any minor who possesses or carries a handgun is guilty of a Class 2 misdemeanor.

(b)        This section does not apply:

(1)        To officers and enlisted personnel of the armed forces of the United States when in discharge of their official duties or acting under orders requiring them to carry handguns.

(2)        To a minor who possesses a handgun for educational or recreational purposes while the minor is supervised by an adult who is present.

(3)        To an emancipated minor who possesses such handgun inside his or her residence.

(4)        To a minor who possesses a handgun while hunting or trapping outside the limits of an incorporated municipality if he has on his person written permission from a parent, guardian, or other person standing in loco parentis.

(c)        The following definitions apply in this section:

(1)        Handgun.  A firearm that has a short stock and is designed to be fired by the use of a single hand, or any combination of parts from which such a firearm can be assembled.

(2)        Minor.  Any person under 18 years of age. (1993, c. 259, s. 1; 1994, Ex. Sess., c. 14, s. 5; 1993 (Reg. Sess., 1994), c. 597, s. 1.)



§ 14-269.8. Purchase or possession of firearms by person subject to domestic violence order prohibited.

§ 14‑269.8.  Purchase or possession of firearms by person subject to domestic violence order prohibited.

(a)        In accordance with G.S. 50B‑3.1, it is unlawful for any person to own, possess, purchase, or receive or attempt to own, possess, purchase, or receive a firearm, as defined in G.S. 14‑409.39(2), machine gun, ammunition, or permits to purchase or carry concealed firearms if ordered by the court for so long as that protective order or any successive protective order entered against that person pursuant to Chapter 50B of the General Statutes is in effect.

(b)        Any person violating the provisions of this section shall be guilty of a Class H felony. (1995, c. 527, s. 2; 2003‑410, s. 2.)



§§ 14-270 through 14-271: Repealed by Session Laws 1994, Ex. Sess., c. 14, s. 72(13), (14).

§§ 14‑270 through 14‑271:  Repealed by Session Laws 1994, Ex.  Sess., c. 14, s. 72(13), (14).



§§ 14-272 through 14-275: Repealed by Session Laws 1983, c. 39, ss. 1-4.

§§ 14‑272 through 14‑275: Repealed by Session Laws 1983, c.  39, ss. 1‑4.



§ 14-275.1. Disorderly conduct at bus or railroad station or airport.

§ 14‑275.1.  Disorderly conduct at bus or railroad station or airport.

Any person shall be guilty of a Class 3 misdemeanor, if such person while at, or upon the premises of,

(1)        Any bus station, depot or terminal, or

(2)        Any railroad passenger station, depot or terminal, or

(3)        Any airport or air terminal used by any common carrier, or

(4)        Any airport or air terminal owned or leased, in whole or in part, by any county, municipality or other political subdivision of the State, or privately owned airport

shall

(1)        Engage in disorderly conduct, or

(2)        Use vulgar, obscene or profane language, or

(3)        On any one occasion, without having necessary business there, loiter and loaf upon the premises after being requested to leave by any peace officer or by any person lawfully in charge of such premises. (1947, c. 310; 1993, c. 539, s. 168; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-276. Repealed by Session Laws 1971, c. 357.

§ 14‑276.  Repealed by Session Laws 1971, c. 357.



§ 14-276.1. Impersonation of firemen or emergency medical services personnel.

§ 14‑276.1.  Impersonation of firemen or emergency medical services personnel.

It is a Class 3 misdemeanor, for any person, with intent to deceive, to impersonate a fireman or any emergency medical services personnel, whether paid or voluntary, by a false statement, display of insignia, emblem, or other identification on his person or property, or any other act, which indicates a false status of affiliation, membership, or level of training or proficiency, if:

(1)        The impersonation is made with intent to impede the performance of the duties of a fireman or any emergency medical services personnel, or

(2)        Any person reasonably relies on the impersonation and as a result suffers injury to person or property.

For purposes of this section, emergency medical services personnel means a medical responder, emergency medical technician, emergency medical technician intermediates, emergency medical technician paramedics, or other member of a rescue squad or other emergency medical organization. (1981, c. 432, s. 1; 1993, c. 539, s. 169; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑443, s. 11A.129B.)



§ 14-277. Impersonation of a law-enforcement or other public officer.

§ 14‑277.  Impersonation of a law‑enforcement or other public officer.

(a)        No person shall falsely represent to another that he is a sworn law‑enforcement officer. As used in this section, a person represents that he is a sworn law‑enforcement officer if he:

(1)        Verbally informs another that he is a sworn law‑enforcement officer, whether or not the representation refers to a particular agency;

(2)        Displays any badge or identification signifying to a reasonable individual that the person is a sworn law‑enforcement officer, whether or not the badge or other identification refers to a particular law‑enforcement agency;

(3)        Unlawfully operates a vehicle on a public street, highway or public vehicular area with an operating red light as defined in G.S. 20‑130.1(a); or

(4)        Unlawfully operates a vehicle on a public street, highway, or public vehicular area with an operating blue light as defined in G.S. 20‑130.1(c).

(b)        No person shall, while falsely representing to another that he is a sworn law‑enforcement officer, carry out any act in accordance with the authority granted to a law‑enforcement officer. For purposes of this section, an act in accordance with the authority granted to a law‑enforcement officer includes:

(1)        Ordering any person to remain at or leave from a particular place or area;

(2)        Detaining or arresting any person;

(3)        Searching any vehicle, building, or premises, whether public or private, with or without a search warrant or administrative inspection warrant;

(4)        Unlawfully operating a vehicle on a public street or highway or public vehicular area equipped with an operating red light or siren in such a manner as to cause a reasonable person to yield the right‑of‑way or to stop his vehicle in obedience to such red light or siren;

(5)        Unlawfully operating a vehicle on a public street or highway or public vehicular area equipped with an operating blue light in such a manner as to cause a reasonable person to yield the right‑of‑way or to stop his vehicle in obedience to such blue light.

(c)        Nothing in this section shall prohibit any person from detaining another as provided by G.S. 15A‑404 or assisting a law‑enforcement officer as provided by G.S. 15A‑405.

(d)        Repealed by Session Laws 1995 (Reg. Sess., 1996), c. 712, s. 1.

(d1)      Violations under this section are punishable as follows:

(1)        A violation of subdivision (a)(1), (2), or (3) is a Class 1 misdemeanor.

(2)        A violation of subdivision (b)(1), (2), (3), or (4) is a Class 1 misdemeanor. Notwithstanding the disposition in G.S. 15A‑1340.23, the court may impose an intermediate punishment on a person sentenced under this subdivision.

(3)        A violation of subdivision (a)(4) is a Class I felony.

(4)        A violation of subdivision (b)(5) is a Class H felony.

(e)        It shall be unlawful for any person other than duly authorized employees of a county, a municipality or the State of North Carolina, including but not limited to, the Department of Social Services, Health, Area Mental Health, Developmental Disabilities, and Substance Abuse Authority or Building Inspector to represent to any person that they are duly authorized employees of a county, a municipality or the State of North Carolina or one of the above‑enumerated departments and acting upon such representation to perform any act, make any investigation, seek access to otherwise confidential information, perform any duty of said office, gain access to any place not otherwise open to the public, or seek to be afforded any privilege which would otherwise not be afforded to such person except for such false representation or make any attempt to do any of said enumerated acts. Any person, corporation, or business association violating the provisions of this section shall be guilty of a Class 1 misdemeanor. (1927, c. 229; 1985, c. 761, s. 1; 1985 (Reg. Sess., 1986), c. 863, s. 3; 1991 (Reg. Sess., 1992), c. 1030, s. 7; 1993, c. 539, ss. 170, 171; 1994, Ex. Sess., c. 24, s. 14(c); 1995 (Reg. Sess., 1996), c. 712, s. 1; 1997‑456, s. 2.)



§ 14-277.1. Communicating threats.

§ 14‑277.1.  Communicating threats.

(a)        A person is guilty of a Class 1 misdemeanor if without lawful authority:

(1)        He willfully threatens to physically injure the person or that person's child, sibling, spouse, or dependent or willfully threatens to damage the property of another;

(2)        The threat is communicated to the other person, orally, in writing, or by any other means;

(3)        The threat is made in a manner and under circumstances which would cause a reasonable person to believe that the threat is likely to be carried out; and

(4)        The person threatened believes that the threat will be carried out.

(b)        A violation of this section is a Class 1 misdemeanor. (1973, c. 1286, s. 11; 1993, c. 539, s. 172; 1994, Ex. Sess., c. 24, s. 14(c); 1999‑262, s. 2.)



§ 14-277.2. Weapons at parades, etc., prohibited.

§ 14‑277.2.  Weapons at parades, etc., prohibited.

(a)        It shall be unlawful for any person participating in, affiliated with, or present as a spectator at any parade, funeral procession, picket line, or demonstration upon any private health care facility or upon any public place owned or under the control of the State or any of its political subdivisions to willfully or intentionally possess or have immediate access to any dangerous weapon. Violation of this subsection shall be a Class 1 misdemeanor. It shall be presumed that any rifle or gun carried on a rack in a pickup truck at a holiday parade or in a funeral procession does not violate the terms of this act.

(b)        For the purposes of this section the term "dangerous weapon" shall include those weapons specified in G.S. 14‑269, 14‑269.2, 14‑284.1, or 14‑288.8 or any other object capable of inflicting serious bodily injury or death when used as a weapon.

(c)        The provisions of this section shall not apply to a person exempted by the provisions of G.S. 14‑269(b) or to persons authorized by State or federal law to carry dangerous weapons in the performance of their duties or to any person who obtains a permit to carry a dangerous weapon at a parade, funeral procession, picket line, or demonstration from the sheriff or police chief, whichever is appropriate, of the locality where such parade, funeral procession, picket line, or demonstration is to take place. (1981, c. 684, s. 1; 1983, c. 633; 1993, c. 412, s. 2; c. 539, s. 174; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑238, s. 4.)



§ 14-277.3: Repealed by Session Laws 2008-167, s. 1, effective December 1, 2008.

§ 14‑277.3:  Repealed by Session Laws 2008‑167, s. 1, effective December 1, 2008.



§ 14-277.3A. Stalking.

§ 14‑277.3A.  Stalking.

(a)        Legislative Intent.  The General Assembly finds that stalking is a serious problem in this State and nationwide. Stalking involves severe intrusions on the victim's personal privacy and autonomy. It is a crime that causes a long‑lasting impact on the victim's quality of life and creates risks to the security and safety of the victim and others, even in the absence of express threats of physical harm. Stalking conduct often becomes increasingly violent over time.

The General Assembly recognizes the dangerous nature of stalking as well as the strong connections between stalking and domestic violence and between stalking and sexual assault. Therefore, the General Assembly enacts this law to encourage effective intervention by the criminal justice system before stalking escalates into behavior that has serious or lethal consequences. The General Assembly intends to enact a stalking statute that permits the criminal justice system to hold stalkers accountable for a wide range of acts, communications, and conduct. The General Assembly recognizes that stalking includes, but is not limited to, a pattern of following, observing, or monitoring the victim, or committing violent or intimidating acts against the victim, regardless of the means.

(b)        Definitions.  The following definitions apply in this section:

(1)        Course of conduct.  Two or more acts, including, but not limited to, acts in which the stalker directly, indirectly, or through third parties, by any action, method, device, or means, is in the presence of, or follows, monitors, observes, surveils, threatens, or communicates to or about a person, or interferes with a person's property.

(2)        Harasses or harassment.  Knowing conduct, including written or printed communication or transmission, telephone, cellular, or other wireless telephonic communication, facsimile transmission, pager messages or transmissions, answering machine or voice mail messages or transmissions, and electronic mail messages or other computerized or electronic transmissions directed at a specific person that torments, terrorizes, or terrifies that person and that serves no legitimate purpose.

(3)        Reasonable person.  A reasonable person in the victim's circumstances.

(4)        Substantial emotional distress.  Significant mental suffering or distress that may, but does not necessarily, require medical or other professional treatment or counseling.

(c)        Offense.  A defendant is guilty of stalking if the defendant willfully on more than one occasion harasses another person without legal purpose or willfully engages in a course of conduct directed at a specific person without legal purpose and the defendant knows or should know that the harassment or the course of conduct would cause a reasonable person to do any of the following:

(1)        Fear for the person's safety or the safety of the person's immediate family or close personal associates.

(2)        Suffer substantial emotional distress by placing that person in fear of death, bodily injury, or continued harassment.

(d)        Classification.  A violation of this section is a Class A1 misdemeanor. A defendant convicted of a Class A1 misdemeanor under this section, who is sentenced to a community punishment, shall be placed on supervised probation in addition to any other punishment imposed by the court. A defendant who commits the offense of stalking after having been previously convicted of a stalking offense is guilty of a Class F felony. A defendant who commits the offense of stalking when there is a court order in effect prohibiting the conduct described under this section by the defendant against the victim is guilty of a Class H felony.

(e)        Jurisdiction.  Pursuant to G.S. 15A‑134, if any part of the offense occurred within North Carolina, including the defendant's course of conduct or the effect on the victim, then the defendant may be prosecuted in this State.  (2008‑167, s. 2.)



§ 14-277.4. Obstruction of health care facilities.

§ 14‑277.4.  Obstruction of health care facilities.

(a)        No person shall obstruct or block another person's access to or egress from a health care facility or from the common areas of the real property upon which the facility is located in a manner that deprives or delays the person from obtaining or providing health care services in the facility.

(b)        No person shall injure or threaten to injure a person who is or has been:

(1)        Obtaining health care services;

(2)        Lawfully aiding another to obtain health care services; or

(3)        Providing health care services.

(c)        A violation of subsection (a) or (b) of this section is a Class 2 misdemeanor. A second conviction for a violation of either subsection (a) or (b) of this section within three years of the first shall be punishable as a Class 1 misdemeanor. A third or subsequent conviction for a violation of either subsection (a) or (b) of this section within three years of the second or most recent conviction shall be punishable as a Class I felony.

(d)        Any person aggrieved under this section may seek injunctive relief in a court of competent jurisdiction to prevent threatened or further violations of this section. Any violation of an injunction obtained pursuant to this section constitutes criminal contempt and shall be punishable by a term of imprisonment of not less than 30 days and no more than 12 months.

(e)        This section shall not prohibit any person from engaging in lawful speech or picketing which does not impede or deny another person's access to health care services or to a health care facility or interfere with the delivery of health care services within a health care facility.

(f)         "Health care facility" as used in this section means any hospital, clinic, or other facility that is licensed to administer medical treatment or the primary function of which is to provide medical treatment in this State.

(g)        "Health care services" as used in this section means services provided in a health care facility.

(h)        Persons subject to the prohibitions in subsection (a) of this section do not include owners, officers, agents, or employees of the health care facility or law enforcement officers acting to protect real or personal property. (1993, c. 412, s. 1; 1994, Ex. Sess., c. 14, s. 6; 1993 (Reg. Sess., 1994), c. 767, s. 21.)



§ 14-277.4A. Targeted picketing of a residence.

§ 14‑277.4A.  Targeted picketing of a residence.

(a)        Definitions.  As used in this section:

(1)        "Residence" means any single‑family or multifamily dwelling unit that is not being used as a targeted occupant's sole place of business or as a place of public meeting.

(2)        "Targeted picketing" means picketing, with or without signs, that is specifically directed toward a residence, or one or more occupants of the residence, and that takes place on that portion of a sidewalk or street in front of the residence, in front of an adjoining residence, or on either side of the residence.

(b)        It shall be unlawful for a person to engage in targeted picketing when the person knows or should know that the manner in which they are picketing would cause in a reasonable person any of the following:

(1)        Fear for the person's safety or the safety of the person's immediate family or close personal associates.

(2)        Substantial emotional distress. For the purposes of this subdivision, "substantial emotional distress" is defined as in G.S. 14‑277.3A(b)(4).

(c)        Any person who commits the offense defined in this section is guilty of a Class 2 misdemeanor.

(d)        Any person aggrieved under this section may seek injunctive relief in a court of competent jurisdiction to prevent threatened or further violations of this section. Any violation of an injunction obtained pursuant to this section constitutes criminal contempt and shall be punishable by a term of imprisonment of not less than 30 days and no more than 12 months.

(e)        Nothing in this section shall be construed to prohibit general picketing that proceeds through residential neighborhoods or that proceeds past residences.  (2009‑300, s. 1.)



§ 14-277.5. Making a false report concerning mass violence on educational property.

§ 14‑277.5.  Making a false report concerning mass violence on educational property.

(a)        The following definitions apply in this section:

(1)        Educational property.  As defined in G.S. 14‑269.2.

(2)        Mass violence.  Physical injury that a reasonable person would conclude could lead to permanent injury (including mental or emotional injury) or death to two or more people.

(3)        School.  As defined in G.S. 14‑269.2.

(b)        A person who, by any means of communication to any person or groups of persons, makes a report, knowing or having reason to know the report is false, that an act of mass violence is going to occur on educational property or at a curricular or extracurricular activity sponsored by a school, is guilty of a Class H felony.

(c)        The court may order a person convicted under this section to pay restitution, including costs and consequential damages resulting from the disruption of the normal activity that would have otherwise occurred on the premises but for the false report, pursuant to Article 81C of Chapter 15A of the General Statutes. (2007‑196, s. 1.)



§ 14-278. Willful injury to property of railroads.

SUBCHAPTER X.  OFFENSES AGAINST THE PUBLIC SAFETY.

Article 36.

Offenses Against the Public Safety.

§ 14‑278.  Willful injury to property of railroads.

It shall be unlawful for any person to willfully, with intent to cause injury to any person passing over the railroad or damage to the equipment traveling on such road, put or place any matter or thing upon, over or near any railroad track, or destroy, injure, tamper with, or remove the roadbed, or any part thereof, or any rail, sill or other part of the fixtures appurtenant to or constituting or supporting any portion of the track of such railroad, and the person so offending shall be punished as a Class I felon. (1838, c. 38; R.C., c. 34, ss. 99, 100; 1879, c. 255, s. 2; Code, s. 1098; Rev., s. 3754; 1911, c. 200; C.S., s. 4417; 1967, c. 1082, s. 1; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1985, c. 577, s. 1; 1993, c. 539, s. 1221; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-279. Unlawful injury to property of railroads.

§ 14‑279.  Unlawful injury to property of railroads.

Any person who, without intent to cause injury to any person or damage to equipment, commits any of the acts referred to in G.S. 14‑278 shall be guilty of a Class 2 misdemeanor. (R.C., c. 34, s. 101; Code, s. 1099; Rev., s. 3755; C.S., s. 4418; 1967, c. 1082, s. 2; 1985, c. 577, s. 2; 1993, c. 539, s. 175; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-279.1. Unlawful impairment of operation of railroads.

§ 14‑279.1.  Unlawful impairment of operation of railroads.

Any person who, without authorization of the affected railroad company, shall willfully do or cause to be done any act to railroad engines, equipment, or rolling stock so as to impede or prevent movement of railroad trains or so as to impair the operation of railroad equipment shall be guilty of a Class 2 misdemeanor. (1979, c. 387, s. 1; 1993, c. 539, s. 176; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-280. Shooting or throwing at trains or passengers.

§ 14‑280.  Shooting or throwing at trains or passengers.

If any person shall willfully cast, throw or shoot any stone, rock, bullet, shot, pellet or other missile at, against, or into any railroad car, locomotive or train, or any person thereon, while such car or locomotive shall be in progress from one station to another, or while such car, locomotive or train shall be stopped for any purpose, the person so offending shall be guilty of a Class I felony. (1876‑7, c. 4; Code, s. 1100; 1887, c. 19; Rev., s. 3763; 1911, c. 179; C.S., s. 4419; 1985, c. 577, s. 3; 1993, c. 539, s. 1222; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-280.1. Trespassing on railroad right-of-way.

§ 14‑280.1.  Trespassing on railroad right‑of‑way.

(a)        Offense.  A person commits the offense of trespassing on railroad right‑of‑way if the person enters and remains on the railroad right‑of‑way without the consent of the railroad company or the person operating the railroad or without authority granted pursuant to State or federal law.

(b)        Crossings.  Nothing in this section shall apply to a person crossing the railroad right‑of‑way at a public or private crossing.

(c)        Legally Abandoned Rights‑of‑Way.  This section shall not apply to any right‑of‑way that has been legally abandoned pursuant to an order of a federal or State agency having jurisdiction over the right‑of‑way and is not being used for railroad services.

(d)        Classification.  Trespassing on railroad right‑of‑way is a Class 3 misdemeanor. (2000‑146, s. 10.)



§ 14-280.2. Use of a laser device towards an aircraft.

§ 14‑280.2.  Use of a laser device towards an aircraft.

(a)        Any person who, willfully points a laser device at an aircraft, while the device is emitting a laser beam, and while the aircraft is taking off, landing, in flight, or otherwise in motion, is guilty of a Class H felony.

(b)        The following definitions apply to this section:

(1)        "Aircraft" is as defined in G.S. 63‑1.

(2)        "Laser" is as defined in G.S. 14‑34.8.

(c)        This section shall not apply where the laser use had been approved by a State or federal agency. (2005‑329, s. 1.)



§ 14-281. Operating trains and streetcars while intoxicated.

§ 14‑281.  Operating trains and streetcars while intoxicated.

Any train dispatcher, telegraph operator, engineer, fireman, flagman, brakeman, switchman, conductor, motorman, or other employee of any steam, street, suburban or interurban railway company, who shall be intoxicated while engaged in running or operating, or assisting in running or operating, any railway train, shifting‑engine, or street or other electric car, shall be guilty of a Class 2 misdemeanor. (1871‑2, c. 138, s. 38; Code, s. 1972; 1891, c. 114; Rev., s. 3758; 1907, c. 330; C.S., s. 4420; 1969, c. 1224, s. 3; 1993, c. 539, s. 177; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-281.1. Throwing, dropping, etc., objects at sporting events.

§ 14‑281.1.  Throwing, dropping, etc., objects at sporting events.

It shall be unlawful for any person to throw, drop, pour, release, discharge, expose or place in an area where an athletic contest or sporting event is taking place any substance or object that shall be likely to cause injury to persons participating in or attending such contests or events or to cause damage to animals, vehicles, equipment, devices, or other things used in connection with such contests or events. Any person violating the provisions of this section shall be guilty of a Class 3 misdemeanor. (1977, c. 772, s. 1; 1993, c. 539, s. 178; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-282. Displaying false lights on seashore.

§ 14‑282.  Displaying false lights on seashore.

If any person shall make or display, or cause to be made or displayed, any false light or beacon on or near the seacoast, for the purpose of deceiving and misleading masters of vessels, and thereby putting them in danger of shipwreck, he shall be guilty of a Class I felony. (1831, c. 42; R.C., c. 34, s. 58; Code, s. 1024; Rev., s. 3430; C.S., s. 4421; 1979, 2nd Sess., c. 1316, s. 16; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1223; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-283. Exploding dynamite cartridges and bombs.

§ 14‑283.  Exploding dynamite cartridges and bombs.

If any person shall fire off or explode, or cause to be fired off or exploded, except for mechanical purposes in a legitimate business, any dynamite cartridge, bomb or other explosive of a like nature, he shall be guilty of a Class 1 misdemeanor. (1887, c. 364, s. 53; Rev., s. 3794; C.S., s. 4423; 1993, c. 539, s. 179; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-284. Keeping for sale or selling explosives without a license.

§ 14‑284.  Keeping for sale or selling explosives without a license.

If any dealer or other person shall sell or keep for sale any dynamite cartridges, bombs or other combustibles of a like kind, without first having obtained from the board of commissioners of the county where such person or dealer resides a license for that purpose, he shall be guilty of a Class 1 misdemeanor. (1887, c. 364, ss. 1, 4; Rev., s. 3817; C.S., s. 4425; 1993, c. 539, s. 180; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-284.1. Regulation of sale of explosives; reports; storage.

§ 14‑284.1.  Regulation of sale of explosives; reports; storage.

(a)        No person shall sell or deliver any dynamite or other powerful explosives as hereinafter defined without being satisfied as to the identity of the purchaser or the one to receive such explosives and then only upon the written application signed by the person or agent of the person purchasing or receiving such explosive, which application must contain a statement of the purpose for which such explosive is to be used.

(b)        All persons delivering or selling such explosives shall keep a complete record of all sales or deliveries made, including the amounts sold and delivered, the names of the purchasers or the one to whom the deliveries were made, the dates of all such sales or such deliveries and the use to be made of such explosive, and shall preserve such record and make the same available to any law‑enforcement officer during business hours for a period of 12 months thereafter.

(c)        All persons having dynamite or other powerful explosives in their possession or under their control shall at all times keep such explosives in a safe and secure manner, and when such explosives are not in the course of being used they shall be stored and protected against theft or other unauthorized possession.

(d)        As used in this section, the term "powerful explosives" includes, but shall not be limited to, nitroglycerin, trinitrotoluene, and blasting caps, detonators and fuses for the explosion thereof.

(e)        Any person violating the provisions of this section shall be guilty of a Class 2 misdemeanor.

(f)         The provisions of this section are intended to apply only to sales to those who purchase for use.  Nothing herein contained is intended to apply to a sale made by a manufacturer, jobber, or wholesaler to a retail merchant for resale by said merchant.

(g)        Nothing herein contained shall be construed as repealing any law now prohibiting the sale of firecrackers or other explosives; nor shall this section be construed as authorizing the sale of explosives now prohibited by law. (1953, c. 877; 1969, c. 1224, s. 6; 1993, c. 539, s. 181; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-284.2. Dumping of toxic substances.

§ 14‑284.2.  Dumping of toxic substances.

(a)        It shall be unlawful to deposit, place, dump, discharge, spill, release, burn, incinerate, or otherwise dispose of any toxic substances as defined in this section or radioactive material as defined in G.S. 104E‑5 into the atmosphere, in the waters, or on land, except where such disposal is conducted pursuant to federal or State law, regulation, or permit.  Any person who willfully violates the provisions of this section shall be guilty of a Class F felony.  The fine authorized by G.S. 14‑1.1(a)(8) for a conviction under this section may include a fine of up to one hundred thousand dollars ($100,000) per day of violation.

(b)        Within the meaning of this section, toxic substances are defined as the following heavy metals and halogenated hydrocarbons:

(1)        Heavy metals: mercury, plutonium, selenium, thallium and uranium;

(2)        Halogenated hydrocarbons: polychlorinated biphenyls, kepone.

(c)        Within the meaning of this section, the phrase "law, regulation or permit" includes controls over equipment or machinery that emits substances into the atmosphere, in waters, or on land (such as federal or State controls over motor vehicle emissions) and controls over sources of substances that are publicly consumed (such as drinking water standards), as well as controls over substances directly released into the atmosphere, in waters, or on land (such as pesticide controls and water pollution controls).

(d)        Within the meaning of this section the term "person" includes any individual, firm, partnership, limited partnership, corporation or association. (1979, c. 981, s. 2; 1979, 2nd Sess., c. 1316, s. 17; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1224; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-285: Repealed by Session Laws 1994, Extra Session, c. 14, s. 72

§ 14‑285:  Repealed by Session Laws 1994, Extra Session, c. 14, s. 72.



§ 14-286. Giving false fire alarms; molesting fire-alarm, fire-detection or fire-extinguishing system.

§ 14‑286.  Giving false fire alarms; molesting fire‑alarm, fire‑detection or fire‑extinguishing system.

It shall be unlawful for any person or persons to wantonly and willfully give or cause to be given, or to advise, counsel, or aid and abet anyone in giving, a false alarm of fire, or to break the glass key protector, or to pull the slide, arm, or lever of any station or signal box of any fire‑alarm system, except in case of fire, or willfully misuse or damage a portable fire extinguisher, or in any way to willfully interfere with, damage, deface, molest, or injure any part or portion of any fire‑alarm, fire‑detection, smoke‑detection or fire‑extinguishing system.  Any person violating any of the provisions of this section shall be guilty of a Class 2 misdemeanor. (1921, c. 46; C.S., s. 4426(a); 1961, c. 594; 1969, c. 1224, s. 5; 1975, c. 346; 1993, c. 539, s. 182; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-286.1. Making false ambulance request.

§ 14‑286.1.  Making false ambulance request.

It shall be unlawful for any person to willfully summon an ambulance or willfully report that an ambulance is needed when such person does not have good cause to believe that the services of an ambulance are needed.  Every person convicted of willfully violating this section shall be guilty of a Class 3 misdemeanor. (1967, c. 343, s. 6; 1993, c. 539, s. 183; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-286.2. Interfering with emergency communication.

§ 14‑286.2.  Interfering with emergency communication.

(a)        Offense.  A person who intentionally interferes with an emergency communication, knowing that the communication is an emergency communication, and who is not making an emergency communication himself, is guilty of a Class A1 misdemeanor. In addition, a person who interferes with a communications instrument or other emergency equipment with the intent to prevent an emergency communication is guilty of a Class A1 misdemeanor.

(b)        Repealed by Session Laws 2001‑148, s. 1.

(b1)      Definitions.  The following definitions apply in this section:

(1)        Emergency communication.  The term includes communications to law enforcement agencies or other emergency personnel, or other individuals, relating or intending to relate that an individual is or is reasonably believed to be, or reasonably believes himself or another person to be, in imminent danger of bodily injury, or that an individual reasonably believes that his property or the property of another is in imminent danger of substantial damage, injury, or theft.

(2)        Intentional interference.  The term includes forcefully removing a communications instrument or other emergency equipment from the possession of another, hiding a communications instrument or other emergency equipment from another, or otherwise making a communications instrument or other emergency equipment unavailable to another, disconnecting a communications instrument or other emergency equipment, removing a communications instrument from its connection to communications lines or wavelengths, damaging or otherwise interfering with communications equipment or connections between a communications instrument and communications lines or wavelengths, disabling a theft‑prevention alarm system, providing false information to cancel an earlier call or otherwise falsely indicating that emergency assistance is no longer needed when it is, and any other type of interference that makes it difficult or impossible to make an emergency communication or that conveys a false impression that emergency assistance is unnecessary when it is needed. (1987, c. 690, s. 1; 1993, c. 539, s. 184; 1994, Ex. Sess., c. 24, s. 14(c); 2001‑148, s. 1.)



§ 14-287. Leaving unused well open and exposed.

§ 14‑287.  Leaving unused well open and exposed.

It shall be unlawful for any person, firm or corporation, after discontinuing the use of any well, to leave said well open and exposed; said well, after the use of same has been discontinued, shall be carefully and securely filled:  Provided, that this shall not apply to wells on farms that are protected by curbing or board walls.  Any person violating any of the provisions of this section shall be guilty of a Class 2 misdemeanor. (1923, c. 125; C.S., s. 4426(c); 1969, c. 1224, s. 5; 1993, c. 539, s. 185; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-288. Unlawful to pollute any bottles used for beverages.

§ 14‑288.  Unlawful to pollute any bottles used for beverages.

It shall be unlawful for any person, firm or corporation having custody for the purpose of sale, distribution or manufacture of any beverage bottle, to place, cause or permit to be placed therein turpentine, varnish, wood alcohol, bleaching water, bluing, kerosene, oils, or any unclean or foul substance, or other offensive material, or to send, ship, return and deliver or cause or permit to be sent, shipped, returned or delivered to any producer of beverages, any bottle used as a container for beverages, and containing any turpentine, varnish, wood alcohol, bleaching water, bluing, kerosene, oils, or any unclean or foul substance, or other offensive material.  Any person, firm or corporation violating the provisions of this section shall be guilty of a Class 3 misdemeanor, and upon conviction shall be fined on the first offense, one dollar ($1.00) for each bottle so defiled, and for any subsequent offense not more than ten dollars ($10.00) for each bottle so defiled. (1929, c. 324, s. 1; 1993, c. 539, s. 186; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-288.1. Definitions.

Article 36A.

Riots and Civil Disorders.

§ 14‑288.1.  Definitions.

Unless the context clearly requires otherwise, the definitions in this section apply throughout this Article:

(1)        "Chairman of the board of county commissioners": The chairman of the board of county commissioners or, in case of his absence or disability, the person authorized to act in his stead. Unless the governing body of the county has specified who is to act in lieu of the chairman with respect to a particular power or duty set out in this Article, the term "chairman of the board of county commissioners" shall apply to the person generally authorized to act in lieu of the chairman.

(2)        "Dangerous weapon or substance": Any deadly weapon, ammunition, explosive, incendiary device, radioactive material or device, as defined in G.S. 14‑288.8(c)(5), or any instrument or substance designed for a use that carries a threat of serious bodily injury or destruction of property; or any instrument or substance that is capable of being used to inflict serious bodily injury, when the circumstances indicate a probability that such instrument or substance will be so used; or any part or ingredient in any instrument or substance included above, when the circumstances indicate a probability that such part or ingredient will be so used.

(3)        "Declared state of emergency": A state of emergency found and proclaimed by the Governor under the authority of G.S. 14‑288.15, by any mayor or other municipal official or officials under the authority of G.S. 14‑288.12, by any chairman of the board of commissioners of any county or other county official or officials under the authority of G.S. 14‑288.13, by any chairman of the board of county commissioners acting under the authority of G.S. 14‑288.14, by any chief executive official or acting chief executive official of any county or municipality acting under the authority of any other applicable statute or provision of the common law to preserve the public peace in a state of emergency, or by any executive official or military commanding officer of the United States or the State of North Carolina who becomes primarily responsible under applicable law for the preservation of the public peace within any part of North Carolina.

(4)        "Disorderly conduct": As defined in G.S. 14‑288.4(a).

(5)        "Law‑enforcement officer": Any officer of the State of North Carolina or any of its political subdivisions authorized to make arrests; any other person authorized under the laws of North Carolina to make arrests and either acting within his territorial jurisdiction or in an area in which he has been lawfully called to duty by the Governor or any mayor or chairman of the board of county commissioners; any member of the armed forces of the United States, the North Carolina National Guard, or the State defense militia called to duty in a state of emergency in North Carolina and made responsible for enforcing the laws of North Carolina or preserving the public peace; or any officer of the United States authorized to make arrests without warrant and assigned to duties that include preserving the public peace in North Carolina.

(6)        "Mayor": The mayor or other chief executive official of a municipality or, in case of his absence or disability, the person authorized to act in his stead. Unless the governing body of the municipality has specified who is to act in lieu of the mayor with respect to a particular power or duty set out in this Article, the word "mayor" shall apply to the person generally authorized to act in lieu of the mayor.

(7)        "Municipality": Any active incorporated city or town, but not including any sanitary district or other municipal corporation that is not a city or town. An "active" municipality is one which has conducted the most recent election required by its charter or the general law, whichever is applicable, and which has the authority to enact general police‑power ordinances.

(8)        "Public disturbance": Any annoying, disturbing, or alarming act or condition exceeding the bounds of social toleration normal for the time and place in question which occurs in a public place or which occurs in, affects persons in, or is likely to affect persons in a place to which the public or a substantial group has access. The places covered by this definition shall include, but not be limited to, highways, transport facilities, schools, prisons, apartment houses, places of business or amusement, or any neighborhood.

(9)        "Riot": As defined in G.S. 14‑288.2(a).

(10)      "State of emergency": The condition that exists whenever, during times of public crisis, disaster, rioting, catastrophe, or similar public emergency, public safety authorities are unable to maintain public order or afford adequate protection for lives or property, or whenever the occurrence of any such condition is imminent.  (1969, c. 869, s. 1; 1975, c. 718, s. 5; 2009‑281, s. 1.)



§ 14-288.2. Riot; inciting to riot; punishments.

§ 14‑288.2.  Riot; inciting to riot; punishments.

(a)        A riot is a public disturbance involving an assemblage of three or more persons which by disorderly and violent conduct, or the imminent threat of disorderly and violent conduct, results in injury or damage to persons or property or creates a clear and present danger of injury or damage to persons or property.

(b)        Any person who willfully engages in a riot is guilty of a Class 1 misdemeanor.

(c)        Any person who willfully engages in a riot is guilty of a Class H felony, if:

(1)        In the course and as a result of the riot there is property damage in excess of fifteen hundred dollars ($1,500) or serious bodily injury; or

(2)        Such participant in the riot has in his possession any dangerous weapon or substance.

(d)        Any person who willfully incites or urges another to engage in a riot, so that as a result of such inciting or urging a riot occurs or a clear and present danger of a riot is created, is guilty of a Class 1 misdemeanor.

(e)        Any person who willfully incites or urges another to engage in a riot, and such inciting or urging is a contributing cause of a riot in which there is property damage in excess of fifteen hundred dollars ($1,500) or serious bodily injury, shall be punished as a Class F felon. (1969, c. 869, s. 1; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, ss. 187, 188, 1225, 1226; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-288.3. Provisions of Article intended to supplement common law and other statutes.

§ 14‑288.3.  Provisions of Article intended to supplement common law and other statutes.

The provisions of this Article are intended to supersede and extend the coverage of the common‑law crimes of riot and inciting to riot. To the extent that such common‑law offenses may embrace situations not covered under the provisions of this Article, however, criminal prosecutions may be brought for such crimes under the common law. All other provisions of the Article are intended to be supplementary and additional to the common law and other statutes of this State and, except as specifically indicated, shall not be construed to abrogate, abolish, or supplant other provisions of law. In particular, this Article shall not be deemed to abrogate, abolish, or supplant such common‑law offenses as unlawful assembly, rout, conspiracy to commit riot or other criminal offenses, false imprisonment, and going about armed to the terror of the populace and other comparable public‑nuisance offenses. (1969, c. 869, s. 1.)



§ 14-288.4. Disorderly conduct.

§ 14‑288.4.  Disorderly conduct.

(a)        Disorderly conduct is a public disturbance intentionally caused by any person who does any of the following:

(1)        Engages in fighting or other violent conduct or in conduct creating the threat of imminent fighting or other violence.

(2)        Makes or uses any utterance, gesture, display or abusive language which is intended and plainly likely to provoke violent retaliation and thereby cause a breach of the peace.

(3)        Takes possession of, exercises control over, or seizes any building or facility of any public or private educational institution without the specific authority of the chief administrative officer of the institution, or his authorized representative.

(4)        Refuses to vacate any building or facility of any public or private educational institution in obedience to any of the following:

a.         An order of the chief administrative officer of the institution, or the officer's representative, who shall include for colleges and universities the vice chancellor for student affairs or the vice‑chancellor's equivalent for the institution, the dean of students or the dean's equivalent for the institution, the director of the law enforcement or security department for the institution, and the chief of the law enforcement or security department for the institution.

b.         An order given by any fireman or public health officer acting within the scope of the fireman's or officer's authority.

c.         If a state of emergency is occurring or is imminent within the institution, an order given by any law‑enforcement officer acting within the scope of the officer's authority.

(5)        Shall, after being forbidden to do so by the chief administrative officer, or the officer's authorized representative, of any public or private educational institution:

a.         Engage in any sitting, kneeling, lying down, or inclining so as to obstruct the ingress or egress of any person entitled to the use of any building or facility of the institution in its normal and intended use; or

b.         Congregate, assemble, form groups or formations (whether organized or not), block, or in any manner otherwise interfere with the operation or functioning of any building or facility of the institution so as to interfere with the customary or normal use of the building or facility.

(6)        Disrupts, disturbs or interferes with the teaching of students at any public or private educational institution or engages in conduct which disturbs the peace, order or discipline at any public or private educational institution or on the grounds adjacent thereto.

(6a)      Engages in conduct which disturbs the peace, order, or discipline on any public school bus or public school activity bus.

(7)        Except as provided in subdivision (8) of this subsection, disrupts, disturbs, or interferes with a religious service or assembly or engages in conduct which disturbs the peace or order at any religious service or assembly.

(8)        Engages in conduct with the intent to impede, disrupt, disturb, or interfere with the orderly administration of any funeral, memorial service, or family processional to the funeral or memorial service, including a military funeral, service, or family processional, or with the normal activities and functions occurring in the facilities or buildings where a funeral or memorial service, including a military funeral or memorial service, is taking place. Any of the following conduct that occurs within one hour preceding, during, or within one hour after a funeral or memorial service shall constitute disorderly conduct under this subdivision:

a.         Displaying, within 300 feet of the ceremonial site, location being used for the funeral or memorial, or the family's processional route to the funeral or memorial service, any visual image that conveys fighting words or actual or imminent threats of harm directed to any person or property associated with the funeral, memorial service, or processional route.

b.         Uttering, within 300 feet of the ceremonial site, location being used for the funeral or memorial service, or the family's processional route to the funeral or memorial service, loud, threatening, or abusive language or singing, chanting, whistling, or yelling with or without noise amplification in a manner that would tend to impede, disrupt, disturb, or interfere with a funeral, memorial service, or processional route.

c.         Attempting to block or blocking pedestrian or vehicular access to the ceremonial site or location being used for a funeral or memorial.

As used in this section the term "building or facility" includes the surrounding grounds and premises of any building or facility used in connection with the operation or functioning of such building or facility.

(b)        Except as provided in subsection (c) of this section, any person who willfully engages in disorderly conduct is guilty of a Class 2 misdemeanor.

(c)        A person who commits a violation of subdivision (8) of subsection (a) of this section is guilty of:

(1)        A Class 2 misdemeanor for a first offense.

(2)        A Class 1 misdemeanor for a second offense.

(3)        A Class I felony for a third or subsequent offense. (1969, c. 869, s. 1; 1971, c. 668, s. 1; 1973, c. 1347; 1975, c. 19, s. 4; 1983, c. 39, s. 5; 1987, c. 671, s. 1; 1993, c. 539, s. 189; 1994, Ex. Sess., c. 24, s. 14(c); 2001‑26, s. 2; 2006‑169, s. 1.)



§ 14-288.5. Failure to disperse when commanded a misdemeanor; prima facie evidence.

§ 14‑288.5.  Failure to disperse when commanded a misdemeanor; prima facie evidence.

(a)        Any law‑enforcement officer or public official responsible for keeping the peace may issue a command to disperse in accordance with this section if he reasonably believes that a riot, or disorderly conduct by an assemblage of three or more persons, is occurring.  The command to disperse shall be given in a manner reasonably calculated to be communicated to the assemblage.

(b)        Any person who fails to comply with a lawful command to disperse is guilty of a Class 2 misdemeanor.

(c)        If any person remains at the scene of any riot, or disorderly conduct by an assemblage of three or more persons, following a command to disperse and after a reasonable time for dispersal has elapsed, it is prima facie evidence that the person so remaining is willfully engaging in the riot or disorderly conduct, as the case may be. (1969, c. 869, s. 1; 1993, c. 539, s. 190; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-288.6. Looting; trespass during emergency.

§ 14‑288.6.  Looting; trespass during emergency.

(a)        Any person who enters upon the premises of another without legal justification when the usual security of property is not effective due to the occurrence or aftermath of riot, insurrection, invasion, storm, fire, explosion, flood, collapse, or other disaster or calamity is guilty of a Class 1 misdemeanor of trespass during an emergency.

(b)        Any person who commits the crime of trespass during emergency and, without legal justification, obtains or exerts control over, damages, ransacks, or destroys the property of another is guilty of the felony of looting and shall be punished as a Class H felon. (1969, c. 869, s. 1; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, ss. 191, 1227; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-288.7. Transporting dangerous weapon or substance during emergency; possessing off premises; exceptions.

§ 14‑288.7.  Transporting dangerous weapon or substance during emergency; possessing off premises; exceptions.

(a)        Except as otherwise provided in this section, it is unlawful for any person to transport or possess off his own premises any dangerous weapon or substance in any area:

(1)        In which a declared state of emergency exists; or

(2)        Within the immediate vicinity of which a riot is occurring.

(b)        This section does not apply to persons exempted from the provisions of G.S. 14‑269 with respect to any activities lawfully engaged in while carrying out their duties.

(c)        Any person who violates any provision of this section is guilty of a Class 1 misdemeanor. (1969, c. 869, s. 1; 1993, c. 539, s. 192; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-288.8. Manufacture, assembly, possession, storage, transportation, sale, purchase, delivery, or acquisition of weapon of mass death and destruction; exceptions.

§ 14‑288.8.  Manufacture, assembly, possession, storage, transportation, sale, purchase, delivery, or acquisition of weapon of mass death and destruction; exceptions.

(a)        Except as otherwise provided in this section, it is unlawful for any person to manufacture, assemble, possess, store, transport, sell, offer to sell, purchase, offer to purchase, deliver or give to another, or acquire any weapon of mass death and destruction.

(b)        This section does not apply to:

(1)        Persons exempted from the provisions of G.S. 14‑269 with respect to any activities lawfully engaged in while carrying out their duties.

(2)        Importers, manufacturers, dealers, and collectors of firearms, ammunition, or destructive devices validly licensed under the laws of the United States or the State of North Carolina, while lawfully engaged in activities authorized under their licenses.

(3)        Persons under contract with the United States, the State of North Carolina, or any agency of either government, with respect to any activities lawfully engaged in under their contracts.

(4)        Inventors, designers, ordnance consultants and researchers, chemists, physicists, and other persons lawfully engaged in pursuits designed to enlarge knowledge or to facilitate the creation, development, or manufacture of weapons of mass death and destruction intended for use in a manner consistent with the laws of the United States and the State of North Carolina.

(c)        The term "weapon of mass death and destruction" includes:

(1)        Any explosive or incendiary:

a.         Bomb; or

b.         Grenade; or

c.         Rocket having a propellant charge of more than four ounces; or

d.         Missile having an explosive or incendiary charge of more than one‑quarter ounce; or

e.         Mine; or

f.          Device similar to any of the devices described above; or

(2)        Any type of weapon (other than a shotgun or a shotgun shell of a type particularly suitable for sporting purposes) which will, or which may be readily converted to, expel a projectile by the action of an explosive or other propellant, and which has any barrel with a bore of more than one‑half inch in diameter; or

(3)        Any firearm capable of fully automatic fire, any shotgun with a barrel or barrels of less than 18 inches in length or an overall length of less than 26 inches, any rifle with a barrel or barrels of less than 16 inches in length or an overall length of less than 26 inches, any muffler or silencer for any firearm, whether or not such firearm is included within this definition. For the purposes of this section, rifle is defined as a weapon designed or redesigned, made or remade, and intended to be fired from the shoulder; or

(4)        Any combination of parts either designed or intended for use in converting any device into any weapon described above and from which a weapon of mass death and destruction may readily be assembled.

The term "weapon of mass death and destruction" does not include any device which is neither designed nor redesigned for use as a weapon; any device, although originally designed for use as a weapon, which is redesigned for use as a signaling, pyrotechnic, line‑throwing, safety, or similar device; surplus ordnance sold, loaned, or given by the Secretary of the Army pursuant to the provisions of section 4684(2), 4685, or 4686 of Title 10 of the United States Code; or any other device which the Secretary of the Treasury finds is not likely to be used as a weapon, is an antique, or is a rifle which the owner intends to use solely for sporting purposes, in accordance with Chapter 44 of Title 18 of the United States Code.

(d)        Any person who violates any provision of this section is guilty of a Class F felony. (1969, c. 869, s. 1; 1975, c. 718, ss. 6, 7; 1977, c. 810; 1983, c. 413, ss. 1, 2; 1993, c. 539, s. 1228; 1994, Ex. Sess., c. 24, s. 14(c); 2001‑470, s. 3.)



§ 14-288.9. Assault on emergency personnel; punishments.

§ 14‑288.9.  Assault on emergency personnel; punishments.

(a)        An assault upon emergency personnel is an assault upon any person coming within the definition of "emergency personnel" which is committed in an area:

(1)        In which a declared state of emergency exists; or

(2)        Within the immediate vicinity of which a riot is occurring or is imminent.

(b)        The term "emergency personnel" includes law‑enforcement officers, firemen, ambulance attendants, utility workers, doctors, nurses, and other persons lawfully engaged in providing essential services during the emergency.

(c)        Any person who commits an assault upon emergency personnel is guilty of a Class 1 misdemeanor.  Any person who commits an assault upon emergency personnel with or through the use of any dangerous weapon or substance shall be punished as a Class F felon. (1969, c. 869, s. 1; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, ss. 193, 1229; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-288.10. Frisk of persons during violent disorders; frisk of curfew violators.

§ 14‑288.10.  Frisk of persons during violent disorders; frisk of curfew violators.

(a)        Any law‑enforcement officer may frisk any person in order to discover any dangerous weapon or substance when he has reasonable grounds to believe that the person is or may become unlawfully involved in an existing riot and when the person is close enough to such riot that he could become immediately involved in the riot. The officer may also at that time inspect for the same purpose the contents of any personal belongings that the person has in his possession.

(b)        Any law‑enforcement officer may frisk any person he finds violating the provisions of a curfew proclaimed under the authority of G.S. 14‑288.12, 14‑288.13, 14‑288.14, or 14‑288.15 or any other applicable statutes or provisions of the common law in order to discover whether the person possesses any dangerous weapon or substance. The officer may also at that time inspect for the same purpose the contents of any personal belongings that the person has in his possession. (1969, c. 869, s. 1.)



§ 14-288.11. Warrants to inspect vehicles in riot areas or approaching municipalities during emergencies.

§ 14‑288.11.  Warrants to inspect vehicles in riot areas or approaching municipalities during emergencies.

(a)        Notwithstanding the provisions of Article 4 of Chapter 15, any law‑enforcement officer may, under the conditions specified in this section, obtain a warrant authorizing inspection of vehicles under the conditions and for the purpose specified in subsection (b).

(b)        The inspection shall be for the purpose of discovering any dangerous weapon or substance likely to be used by one who is or may become unlawfully involved in a riot. The warrant may be sought to inspect:

(1)        All vehicles entering or approaching a municipality in which a state of emergency exists; or

(2)        All vehicles which might reasonably be regarded as being within or approaching the immediate vicinity of an existing riot.

(c)        The warrant may be issued by any judge or justice of the General Court of Justice.

(d)        The issuing official shall issue the warrant only when he has determined that the one seeking the warrant has been specifically authorized to do so by the head of the law‑enforcement agency of which the affiant is a member, and:

(1)        If the warrant is being sought for the inspection of vehicles entering or approaching a municipality, that a state of emergency exists within the municipality; or

(2)        If the warrant being sought is for the inspection of vehicles within or approaching the immediate vicinity of a riot, that a riot is occurring within that area.

Facts indicating the basis of these determinations must be stated in an affidavit and signed by the affiant under oath or affirmation.

(e)        The warrant must be signed by the issuing official and must bear the hour and date of its issuance.

(f)         The warrant must indicate whether it is for the inspection of vehicles entering or approaching a municipality or whether it is for the inspection of vehicles within or approaching the immediate vicinity of a riot. In either case, it must also specify with reasonable precision the area within which it may be exercised.

(g)        The warrant shall become invalid 24 hours following its issuance and must bear a notation to that effect.

(h)        Warrants authorized under this section shall not be regarded as search warrants for the purposes of application of Article 4 of Chapter 15.

(i)         Nothing in this section is intended to prevent warrantless frisks, searches, and inspections to the extent that they may be constitutional and consistent with common law and governing statutes. (1969, c. 869, s. 1.)



§ 14-288.12. Powers of municipalities to enact ordinances to deal with states of emergency.

§ 14‑288.12.  Powers of municipalities to enact ordinances to deal with states of emergency.

(a)        The governing body of any municipality may enact ordinances designed to permit the imposition of prohibitions and restrictions during a state of emergency.

(b)        The ordinances authorized by this section may permit prohibitions and restrictions:

(1)        Of movements of people in public places, including directing and compelling the evacuation of all or part of the population from any stricken or threatened area within the governing body's jurisdiction, to prescribe routes, modes of transportation, and destinations in connection with evacuation; and to control ingress and egress of a disaster area, and the movement of persons within the area;

(2)        Of the operation of offices, business establishments, and other places to or from which people may travel or at which they may congregate;

(3)        Upon the possession, transportation, sale, purchase, and consumption of alcoholic beverages;

(4)        Upon the possession, transportation, sale, purchase, storage, and use of dangerous weapons and substances, and gasoline; and

(5)        Upon other activities or conditions the control of which may be reasonably necessary to maintain order and protect lives or property during the state of emergency.

The ordinances may delegate to the mayor of the municipality the authority to determine and proclaim the existence of a state of emergency, and to impose those authorized prohibitions and restrictions appropriate at a particular time.

(c)        This section is intended to supplement and confirm the powers conferred by G.S. 160A‑174(a), and all other general and local laws authorizing municipalities to enact ordinances for the protection of the public health and safety in times of riot or other grave civil disturbance or emergency.

(d)        Any ordinance of a type authorized by this section promulgated prior to June 19, 1969 shall, if otherwise valid, continue in full force and effect without reenactment.

(e)        Any person who violates any provision of an ordinance or a proclamation enacted or proclaimed under the authority of this section is guilty of a Class 3 misdemeanor.  (1969, c. 869, s. 1; 1981, c. 412, s. 4(4); c. 747, s. 66; 1989, c. 770, s. 2; 1993, c. 539, s. 194; 1994, Ex. Sess., c. 24, s. 14(c); 2009‑146, s. 1.)



§ 14-288.13. Powers of counties to enact ordinances to deal with states of emergency.

§ 14‑288.13.  Powers of counties to enact ordinances to deal with states of emergency.

(a)        The governing body of any county may enact ordinances designed to permit the imposition of prohibitions and restrictions during a state of emergency.

(b)        The ordinances authorized by this section may permit the same prohibitions and restrictions to be imposed as enumerated in G.S. 14‑288.12(b).  The ordinances may delegate to the chairman of the board of county commissioners the authority to determine and proclaim the existence of a state of emergency, and to impose those authorized prohibitions and restrictions appropriate at a particular time.

(c)        No ordinance enacted by a county under the authority of this section shall apply within the corporate limits of any municipality, or within any area of the county over which the municipality has jurisdiction to enact general police‑power ordinances, unless the municipality by resolution consents to its application.

(d)        Any person who violates any provision of an ordinance or a proclamation enacted or proclaimed under the authority of this section is guilty of a Class 3 misdemeanor. (1969, c. 869, s. 1; 1993, c. 539, s. 195; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-288.14. Power of chairman of board of county commissioners to extend emergency restrictions imposed in municipality.

§ 14‑288.14.  Power of chairman of board of county commissioners to extend emergency restrictions imposed in municipality.

(a)        The chairman of the board of commissioners of any county who has been requested to do so by a mayor may by proclamation extend the effect of any one or more of the prohibitions and restrictions imposed in that mayor's municipality pursuant to the authority granted in G.S. 14‑288.12.  The chairman may extend such prohibitions and restrictions to any area within his county in which he determines it to be necessary to assist in controlling the state of emergency within the municipality.  No prohibition or restriction extended by proclamation by the chairman under the authority of this section shall apply within the limits of any other municipality, or within any area of the county over which the municipality has jurisdiction to enact general police‑power ordinances, unless that other municipality by resolution consents to its application.

(b)        Whenever any chairman of the board of county commissioners extends the effect of municipal prohibitions and restrictions under the authority of this section to any area of the county, it shall be deemed that a state of emergency has been validly found and declared with respect to such area of the county.

(c)        Any chairman of a board of county commissioners extending prohibitions and restrictions under the authority of this section must take reasonable steps to give notice of its terms to those likely to be affected.  The chairman of the board of commissioners shall proclaim the termination of any prohibitions and restrictions extended under the authority of this section upon:

(1)        His determination that they are no longer necessary; or

(2)        The determination of the board of county commissioners that they are no longer necessary; or

(3)        The termination of the prohibitions and restrictions within the municipality.

(d)        The powers authorized under this section may be exercised whether or not the county has enacted ordinances under the authority of G.S. 14‑288.13.  Exercise of this authority shall not preclude the imposition of prohibitions and restrictions under any ordinances enacted by the county under the authority of G.S. 14‑288.13.

(e)        Any person who violates any provision of any prohibition or restriction extended by proclamation under the authority of this section is guilty of a Class 3 misdemeanor. (1969, c. 869, s. 1; 1993, c. 539, s. 196; 1994, Ex. Sess., c. 14, s. 7, c. 24, s. 14(c).)



§ 14-288.15. Authority of Governor to exercise control in emergencies.

§ 14‑288.15.  Authority of Governor to exercise control in emergencies.

(a)        When the Governor determines that a state of emergency exists in any part of North Carolina, he may exercise the powers conferred by this section if he further finds that local control of the emergency is insufficient to assure adequate protection for lives and property.

(b)        Local control shall be deemed insufficient only if:

(1)        Needed control cannot be imposed locally because local authorities responsible for preservation of the public peace have not enacted appropriate ordinances or issued appropriate proclamations as authorized by G.S. 14‑288.12, 14‑288.13, or 14‑288.14; or

(2)        Local authorities have not taken implementing steps under such ordinances or proclamations, if enacted or proclaimed, for effectual control of the emergency that has arisen; or

(3)        The area in which the state of emergency exists has spread across local jurisdictional boundaries and the legal control measures of the jurisdictions are conflicting or uncoordinated to the extent that efforts to protect life and property are, or unquestionably will be, severely hampered; or

(4)        The scale of the emergency is so great that it exceeds the capability of local authorities to cope with it.

(c)        The Governor when acting under the authority of this section may:

(1)        By proclamation impose prohibitions and restrictions in all areas affected by the state of emergency; and

(2)        Give to all participating State and local agencies and officers such directions as may be necessary to assure coordination among them.  These directions may include the designation of the officer or agency responsible for directing and controlling the participation of all public agencies and officers in the emergency.  The Governor may make this designation in any manner which, in his discretion, seems most likely to be effective.  Any law‑enforcement officer participating in the control of a state of emergency in which the Governor is exercising control under this section shall have the same power and authority as a sheriff throughout the territory to which he is assigned.

(d)        The Governor in his discretion, as appropriate to deal with the emergency then occurring or likely to occur, may impose any one or more or all of the types of prohibitions and restrictions enumerated in G.S. 14‑288.12(b), and may amend or rescind any prohibitions and restrictions imposed by local authorities.

(e)        Any person who violates any provision of a proclamation of the Governor issued under the authority of this section is guilty of a Class 2 misdemeanor. (1969, c. 869, s. 1; 1993, c. 539, s. 197; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-288.16. Effective time, publication, amendment, and recision of proclamations.

§ 14‑288.16.  Effective time, publication, amendment, and recision of proclamations.

(a)        This section applies to proclamations issued under the authority of G.S. 14‑288.12, 14‑288.13, 14‑288.14, and 14‑288.15, and any other applicable statutes and provisions of the common law.

(b)        All prohibitions and restrictions imposed by proclamation shall take effect immediately upon publication of the proclamation in the area affected unless the proclamation sets a later time. For the purpose of requiring compliance, publication may consist of reports of the substance of the prohibitions and restrictions in the mass communications media serving the affected area or other effective methods of disseminating the necessary information quickly. As soon as practicable, however, appropriate distribution of the full text of any proclamation shall be made. This subsection shall not be governed by the provisions of G.S. 1‑597.

(c)        Prohibitions and restrictions may be extended as to time or area, amended, or rescinded by proclamation. Prohibitions and restrictions imposed by proclamation under the authority of G.S. 14‑288.12, 14‑288.13, and 14‑288.14 shall expire five days after their last imposition unless sooner terminated under G.S. 14‑288.14(c)(3), by proclamation, or by the governing body of the county or municipality in question. Prohibitions and restrictions imposed by proclamation of the Governor shall expire five days after their last imposition unless sooner terminated by proclamation of the Governor. (1969, c. 869, s. 1.)



§ 14-288.17. Municipal and county ordinances may be made immediately effective if state of emergency exists or is imminent.

§ 14‑288.17.  Municipal and county ordinances may be made immediately effective if state of emergency exists or is imminent.

(a)        Notwithstanding any other provision of law, whether general or special, relating to the promulgation or publication of ordinances by any municipality or county, this section shall control with respect to any ordinances authorized by G.S. 14‑288.11 and 14‑288.12.

(b)        Upon proclamation by the mayor or chairman of the board of county commissioners that a state of emergency exists within the municipality or the county, or is imminent, any ordinance enacted under the authority of this article shall take effect immediately unless the ordinance sets a later time. If the effect of this section is to cause an ordinance to go into effect sooner than it otherwise could under the law applicable to the municipality or county, the mayor or chairman of the board of county commissioners, as the case may be, shall take steps to cause reports of the substance of any such ordinance to be disseminated in a fashion that such substance will likely be communicated to the public in general, or to those who may be particularly affected by the ordinance if it does not affect the public generally. As soon as practicable thereafter, appropriate distribution or publication of the full text of any such ordinance shall be made. (1969, c. 869, s. 1.)



§ 14-288.18. Injunction to cope with emergencies at public and private educational institutions.

§ 14‑288.18.  Injunction to cope with emergencies at public and private educational institutions.

(a)        The chief administrative officer, or his authorized representative, of any public or private educational institution may apply to any superior court judge for injunctive relief if a state of emergency exists or is imminent within his institution. For the purposes of this section, the superintendent of any city or county administrative school unit shall be deemed the chief administrative officer of any public elementary or secondary school within his unit.

(b)        Upon a finding by a superior court judge, to whom application has been made under the provisions of this section, that a state of emergency exists or is imminent within a public or private educational institution by reason of riot, disorderly conduct by three or more persons, or the imminent threat of riot, the judge may issue an injunction containing provisions appropriate to cope with the emergency then occurring or threatening. The injunction may be addressed to named persons or named or described groups of persons as to whom there is satisfactory cause for believing that they are contributing to the existing or imminent state of emergency, and ordering such persons or groups of persons to take or refrain or desist from taking such various actions as the judge finds it appropriate to include in his order. (1969, c. 869, s. 1.)



§ 14-288.19. Governor's power to order evacuation of public building.

§ 14‑288.19.  Governor's power to order evacuation of public building.

(a)        When it is determined by the Governor that a great public crisis, disaster, riot, catastrophe, or any other similar public emergency exists, or the occurrence of any such condition is imminent, and, in the Governor's opinion it is necessary to evacuate any building owned or controlled by any department, agency, institution, school, college, board, division, commission or subdivision of the State in order to maintain public order and safety or to afford adequate protection for lives or property, the Governor is hereby authorized to issue an order of evacuation directing all persons within the building to leave the building and its premises forthwith. The order shall be delivered to any law‑enforcement officer or officer of the National Guard, and such officer shall, by a suitable public address system, read the order to the occupants of the building and demand that the occupants forthwith evacuate said building within the time specified in the Governor's order.

(b)        Any person who willfully refuses to leave the building as directed in the Governor's order shall be guilty of a Class 2 misdemeanor.  (1969, c. 1129; 1993, c. 539, s. 198; 1994, Ex. Sess., c. 24, s. 14(c); 2009‑281, s. 1.)



§ 14-288.20. Certain weapons at civil disorders.

§ 14‑288.20.  Certain weapons at civil disorders.

(a)        The definitions in G.S. 14‑288.1 do not apply to this section.  As used in this section:

(1)        The term "civil disorder" means any public disturbance involving acts or violence by assemblages of three or more persons, which causes an immediate danger of damage or injury to the property or person of any other individual or results in damage or injury to the property or person of any other individual.

(2)        The term "firearm" means any weapon which is designed to or may readily be converted to expel any projectile by the action of an explosive; or the frame or receiver of such a weapon.

(3)        The term "explosive or incendiary device" means (i) dynamite and all other forms of high explosives, (ii) any explosive bomb, grenade, missile, or similar device, and (iii) any incendiary bomb or grenade, fire bomb, or similar device, including any device which (i) consists of or includes a breakable container including a flammable liquid or compound, and a wick composed of any material which, when ignited, is capable of igniting that flammable liquid or compound, and (ii) can be carried or thrown by one individual acting alone.

(4)        The term "law‑enforcement officer" means any officer of the United States, any state, any political subdivision of a state, or the District of Columbia charged with the execution of the laws thereof; civil officers of the United States; officers and soldiers of the organized militia and state guard of any state or territory of the United States, the Commonwealth of Puerto Rico, or the District of Columbia; and members of the armed forces of the United States.

(b)        A person is guilty of a Class H felony, if he:

(1)        Teaches or demonstrates to any other person the use, application, or making of any firearm, explosive or incendiary device, or technique capable of causing injury or death to persons, knowing or having reason to know or intending that the same will be unlawfully employed for use in, or in furtherance of, a civil disorder; or

(2)        Assembles with one or more persons for the purpose of training with, practicing with, or being instructed in the use of any firearm, explosive or incendiary device, or technique capable of causing injury or death to persons, intending to employ unlawfully the training, practicing, instruction, or technique for use in, or in furtherance of, a civil disorder.

(c)        Nothing contained in this section shall make unlawful any act of any law‑enforcement officer which is performed in the lawful performance of his official duties. (1981, c. 880, ss. 1, 2; 1993, c. 539, s. 1230; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-288.21. Unlawful manufacture, assembly, possession, storage, transportation, sale, purchase, delivery, or acquisition of a nuclear, biological, or chemical weapon of mass destruction; exceptions; punishment.

Article 36B.

Nuclear, Biological, or Chemical Weapons of Mass Destruction.

§ 14‑288.21.  Unlawful manufacture, assembly, possession, storage, transportation, sale, purchase, delivery, or acquisition of a nuclear, biological, or chemical weapon of mass destruction; exceptions; punishment.

(a)        Except as otherwise provided in this section, it is unlawful for any person to knowingly manufacture, assemble, possess, store, transport, sell, offer to sell, purchase, offer to purchase, deliver or give to another, or acquire a nuclear, biological, or chemical weapon of mass destruction.

(b)        This section does not apply to:

(1)        Persons listed in G.S. 14‑269(b) with respect to any activities lawfully engaged in while carrying out their duties.

(2)        Persons under contract with, or working under the direction of, the United States, the State of North Carolina, or any agency of either government, with respect to any activities lawfully engaged in under their contracts or pursuant to lawful direction.

(3)        Persons lawfully engaged in the development, production, manufacture, assembly, possession, transport, sale, purchase, delivery or acquisition of any biological agent, disease organism, toxic or poisonous chemical, radioactive substance or their immediate precursors, for preventive, protective, or other peaceful purposes.

(4)        Persons lawfully engaged in accepted agricultural, horticultural, or forestry practices; aquatic weed control; or structural pest and rodent control, in a manner approved by the federal, State, county, or local agency charged with authority over such activities.

(c)        The term "nuclear, biological, or chemical weapon of mass destruction", as used in this Article, means any of the following:

(1)        Any weapon, device, or method that is designed or has the capability to cause death or serious injury through the release, dissemination, or impact of:

a.         Radiation or radioactivity;

b.         A disease organism; or

c.         Toxic or poisonous chemicals or their immediate precursors.

(2)        Any substance that is designed or has the capability to cause death or serious injury and:

a.         Contains radiation or radioactivity;

b.         Is or contains toxic or poisonous chemicals or their immediate precursors; or

c.         Is or contains one or more of the following:

1.         Any select agent that is a microorganism, virus, bacterium, fungus, rickettsia, or toxin listed in Appendix A of Part 72 of Title 42 of the Code of Federal Regulations.

2.         Any genetically modified microorganisms or genetic elements from an organism on Appendix A of Part 72 of Title 42 of the Code of Federal Regulations, shown to produce or encode for a factor associated with a disease.

3.         Any genetically modified microorganisms or genetic elements that contain nucleic acid sequences coding for any of the toxins listed on Appendix A of Part 72 of Title 42 of the Code of Federal Regulations, or their toxic submits.

The term "nuclear, biological, or chemical weapon of mass destruction" also includes any combination of parts or substances either designed or intended for use in converting any device or substance into any nuclear, biological, or chemical weapon of mass destruction or from which a nuclear, biological, or chemical weapon of mass destruction may be readily assembled or created.

(d)        Any person who violates any provision of this section is guilty of a Class B1 felony. (2001‑470, s. 1.)



§ 14-288.22. Unlawful use of a nuclear, biological, or chemical weapon of mass destruction; punishment.

§ 14‑288.22.  Unlawful use of a nuclear, biological, or chemical weapon of mass destruction; punishment.

(a)        Any person who unlawfully and willfully injures another by the use of a nuclear, biological, or chemical weapon of mass destruction is guilty of a Class A felony and shall be sentenced to life imprisonment without parole.

(b)        Any person who attempts, solicits another, or conspires to injure another by the use of a nuclear, biological, or chemical weapon of mass destruction is guilty of a Class B1 felony.

(c)        Any person who for the purpose of violating any provision of this Article, deposits for delivery or attempts to have delivered, a nuclear, biological, or chemical weapon of mass destruction by the United States Postal Service or other public or private business engaged in the delivery of mail, packages, or parcels is guilty of a Class B1 felony. (2001‑470, s. 1.)



§ 14-288.23. Making a false report concerning a nuclear, biological, or chemical weapon of mass destruction; punishment; restitution.

§ 14‑288.23.  Making a false report concerning a nuclear, biological, or chemical weapon of mass destruction; punishment; restitution.

(a)        Any person who, by any means of communication to any person or group of persons, makes a report, knowing or having reason to know the report is false, that causes any person to reasonably believe that there is located at any place or structure whatsoever any nuclear, biological, or chemical weapon of mass destruction is guilty of a Class D felony.

(b)        The court may order a person convicted under this section to pay restitution, including costs and consequential damages resulting from disruption of the normal activity that would have otherwise occurred but for the false report, pursuant to Article 81C of Chapter 15A of the General Statutes.

(c)        For purposes of this section, the term "report" shall include making accessible to another person by computer. (2001‑470, s. 1.)



§ 14-288.24. Perpetrating hoax by use of false nuclear, biological, or chemical weapon of mass destruction; punishment; restitution.

§ 14‑288.24.  Perpetrating hoax by use of false nuclear, biological, or chemical weapon of mass destruction; punishment; restitution.

(a)        Any person who, with intent to perpetrate a hoax, conceals, places, or displays any device, object, machine, instrument, or artifact, so as to cause any person reasonably to believe the same to be a nuclear, biological, or chemical weapon of mass destruction is guilty of a Class D felony.

(b)        The court may order a person convicted under this section to pay restitution, including costs and consequential damages resulting from disruption of the normal activity that would have otherwise occurred but for the hoax, pursuant to Article 81C of Chapter 15A of the General Statutes. (2001‑470, s. 1.)



§ 14-289. Advertising lotteries.

SUBCHAPTER XI. GENERAL POLICE REGULATIONS.

Article 37.

Lotteries, Gaming, Bingo and Raffles.

Part 1. Lotteries and Gaming.

§ 14‑289.  Advertising lotteries.

Except as provided in Chapter 18C of the General Statutes or in connection with a lawful raffle as provided in Part 2 of this Article, if anyone by writing or printing or by circular or letter or in any other way, advertises or publishes an account of a lottery, whether within or without this State, stating how, when or where the same is to be or has been drawn, or what are the prizes therein or any of them, or the price of a ticket or any share or interest therein, or where or how it may be obtained, he shall be guilty of a Class 2 misdemeanor. News medium as defined in G.S. 8‑53.11 shall be exempt from this section provided the publishing is in connection with a lawful activity of the news medium. (1887, c. 211; Rev., s. 3725; C.S., s. 4427; 1979, c. 893, s. 3; 1983, c. 896, s. 1; 1993, c. 539, s. 199; 1994, Ex. Sess., c. 24, s. 14(c); 2005‑276, s. 31.1(v2); 2005‑344, s. 3(a).)



§ 14-290. Dealing in lotteries.

§ 14‑290.  Dealing in lotteries.

Except as provided in Chapter 18C of the General Statutes or in connection with a lawful raffle as provided in Part 2 of this Article, if any person shall open, set on foot, carry on, promote, make or draw, publicly or privately, a lottery, by whatever name, style or title the same may be denominated or known; or if any person shall, by such way and means, expose or set to sale any house, real estate, goods, chattels, cash, written evidence of debt, certificates of claims or any other thing of value whatsoever, every person so offending shall be guilty of a Class 2 misdemeanor which may include a fine not to exceed two thousand dollars ($2,000). Any person who engages in disposing of any species of property whatsoever, including money and evidences of debt, or in any manner distributes gifts or prizes upon tickets, bottle crowns, bottle caps, seals on containers, other devices or certificates sold for that purpose, shall be held liable to prosecution under this section. Any person who shall have in his possession any tickets, certificates or orders used in the operation of any lottery shall be held liable under this section, and the mere possession of such tickets shall be prima facie evidence of the violation of this section. This section shall not apply to the possession of a lottery ticket or share for a lottery game being lawfully conducted in another state. (1834, c. 19, s. 1; R.C., c. 34, s. 69; 1874‑5, c. 96; Code, s. 1047; Rev., s. 3726; C.S., s. 4428; 1933, c. 434; 1937, c. 157; 1979, c. 893, s. 4; 1983, c. 896, s. 1; 1993, c. 539, s. 200; 1994, Ex. Sess., c. 24, s. 14(c); 2005‑344, s. 3(b).)



§ 14-291. Selling lottery tickets and acting as agent for lotteries.

§ 14‑291.  Selling lottery tickets and acting as agent for lotteries.

Except as provided in Chapter 18C of the General Statutes or in connection with a lawful raffle as provided in Part 2 of this Article, if any person shall sell, barter or otherwise dispose of any lottery ticket or order for any number of shares in any lottery, or shall in anywise be concerned in such lottery, by acting as agent in the State for or on behalf of any such lottery, to be drawn or paid either out of or within the State, such person shall be guilty of a Class 2 misdemeanor. (1834, c. 19, s. 2; R.C., c. 34, s. 70; Code, s. 1048; Rev., s. 3727; C.S., s. 4429; 1979, c. 893, s. 5; 1983, c. 896, s. 1; 1993, c. 539, s. 201; 1994, Ex. Sess., c. 24, s. 14(c); 2005‑344, s. 3(c).)



§ 14-291.1. Selling "numbers" tickets; possession prima facie evidence of violation.

§ 14‑291.1.  Selling "numbers" tickets; possession prima facie evidence of violation.

Except as provided in Chapter 18C of the General Statutes, in connection with a lawful lottery conducted in another state, or in connection with a lawful raffle as provided in Part 2 of this Article, if any person shall sell, barter or cause to be sold or bartered, any ticket, token, certificate or order for any number or shares in any lottery, commonly known as the numbers or butter and egg lottery, or lotteries of similar character, to be drawn or paid within or without the State, such person shall be guilty of a Class 2 misdemeanor. Any person who shall have in his possession any tickets, tokens, certificates or orders used in the operation of any such lottery shall be guilty under this section, and the possession of such tickets shall be prima facie evidence of the violation of this section. (1943, c. 550; 1979, c. 893, s. 6; 1983, c. 896, s. 1; 1993, c. 539, s. 202; 1994, Ex. Sess., c. 24, s. 14(c); 2005‑344, s. 3(d).)



§ 14-291.2. Pyramid and chain schemes prohibited.

§ 14‑291.2.  Pyramid and chain schemes prohibited.

(a)        No person shall establish, operate, participate in, or otherwise promote any pyramid distribution plan, program, device or scheme whereby a participant pays a valuable consideration for the opportunity or chance to receive a fee or compensation upon the introduction of other participants into the program, whether or not such opportunity or chance is received in conjunction with the purchase of merchandise. A person who establishes or operates a pyramid distribution plan is guilty of a Class H felony. A person who participates in or otherwise promotes a pyramid distribution plan is deemed to participate in a lottery and is guilty of a Class 2 misdemeanor.

(b)        "Pyramid distribution plan" means any program utilizing a pyramid or chain process by which a participant gives a valuable consideration for the opportunity to receive compensation or things of value in return for inducing other persons to become participants in the program; and

"Compensation" does not mean payment based on sales of goods or services to persons who are not participants in the scheme, and who are not purchasing in order to participate in the scheme.

(c)        Any judge of the superior court shall have jurisdiction, upon petition by the Attorney General of North Carolina or district attorney of the superior court, to enjoin, as an unfair or deceptive trade practice, the continuation of the scheme described in subsection (a); in such proceeding the court may assess civil penalties and attorneys' fees to the Attorney General or the District Attorney pursuant to G.S. 75‑15.2 and 75‑16.1; and the court may appoint a receiver to secure and distribute assets obtained by any defendant through participation in any such scheme. The clear proceeds of civil penalties provided for in this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(d)        Any contract hereafter created for which a part of the consideration consisted of the opportunity or chance to participate in a program described in subsection (a) is hereby declared to be contrary to public policy and therefore void and unenforceable. (1971, c. 875, s. 1; 1973, c. 47, s. 2; 1983, c. 721, s. 2; 1993, c. 539, s. 203; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑443, s. 19.25(x); 1998‑215, s. 96.)



§ 14-292. Gambling.

§ 14‑292.  Gambling.

Except as provided in Chapter 18C of the General Statutes or in Part 2 of this Article, any person or organization that operates any game of chance or any person who plays at or bets on any game of chance at which any money, property or other thing of value is bet, whether the same be in stake or not, shall be guilty of a Class 2 misdemeanor. This section shall not apply to a person who plays at or bets on any lottery game being lawfully conducted in any state. (1891, c. 29; Rev., s. 3715; C.S., s. 4430; 1979, c. 893, s. 1; 1983, c. 896, s. 1; 1993, c. 539, s. 204; 1994, Ex. Sess., c. 24, s. 14(c); 2005‑344, s. 3(e).)



§ 14-292.1. Repealed by Session Laws 1983, c. 896, s. 2.

§ 14‑292.1.  Repealed by Session Laws 1983, c. 896, s. 2.



§ 14-293. Allowing gambling in houses of public entertainment; penalty.

§ 14‑293.  Allowing gambling in houses of public entertainment; penalty.

Except as provided in Chapter 18C of the General Statutes, if any keeper of an ordinary or other house of entertainment, or of a house wherein alcoholic beverages are retailed, shall knowingly suffer any game, at which money or property, or anything of value, is bet, whether the same be in stake or not, to be played in any such house, or in any part of the premises occupied therewith; or shall furnish persons so playing or betting either on said premises or elsewhere with drink or other thing for their comfort or subsistence during the time of play, he shall be guilty of a Class 2 misdemeanor. Any person who shall be convicted under this section shall, upon such conviction, forfeit his license to do any of the businesses mentioned in this section, and shall be forever debarred from doing any of such businesses in this State. The court shall embody in its judgment that such person has forfeited his license, and no board of county commissioners, board of town commissioners or board of aldermen shall thereafter have power or authority to grant to such convicted person or his agent a license to do any of the businesses mentioned herein. (1799, c. 526, P.R.; 1801, c. 581, P.R.; 1831, c. 26; R.C., c. 34, s. 76; Code, s. 1043; 1901, c. 753; Rev., s. 3716; C.S., 4431; 1967, c. 101, s. 1; 1981, c. 412, s. 4(4); c. 747, s. 66; 1993, c. 539, s. 205; 1994, Ex. Sess., c. 24, s. 14(c); 2005‑344, s. 3(f).)



§ 14-294. Gambling with faro banks and tables.

§ 14‑294.  Gambling with faro banks and tables.

If any person shall open, establish, use or keep a faro bank, or a faro table, with the intent that games of chance may be played thereat, or shall play or bet thereat any money, property or other thing of value, whether the same be in stake or not, he shall be guilty of a Class 2 misdemeanor. (1848, c. 34; R.C., c. 71; 1856‑7, c. 25; Code, s. 1044; Rev., s. 3717; C.S., s. 4432; 1993, c. 539, s. 206; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-295. Keeping gaming tables, illegal punchboards or slot machines, or betting thereat.

§ 14‑295.  Keeping gaming tables, illegal punchboards or slot machines, or betting thereat.

If any person shall establish, use or keep any gaming table (other than a faro bank), by whatever name such table may be called, an illegal punchboard or an illegal slot machine, at which games of chance shall be played, he shall be guilty of a Class 2 misdemeanor; and every person who shall play thereat or thereat bet any money, property or other thing of value, whether the same be in stake or not, shall be guilty of a Class 2 misdemeanor. (1791, c. 336, P.R.; 1798, c. 502, s. 2, P.R.; R.C., c. 34, s. 72; Code, s. 1045; Rev., s. 3718; C.S., s. 4433; 1931, c. 14, s. 2; 1993, c. 539, s. 207; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-296. Illegal slot machines and punchboards defined.

§ 14‑296.  Illegal slot machines and punchboards defined.

An illegal slot machine or punchboard within the contemplation of G.S. 14‑295 through 14‑298 is defined as a device where the user may become entitled to receive any money, credit, allowance, or any thing of value, as defined in G.S. 14‑306. (1931, c. 14, s. 1; 1989, c. 406, s. 2.)



§ 14-297. Allowing gaming tables, illegal punchboards or slot machines on premises.

§ 14‑297.  Allowing gaming tables, illegal punchboards or slot machines on premises.

If any person shall knowingly suffer to be opened, kept or used in his house or on any part of the premises occupied therewith, any of the gaming tables prohibited by G.S. 14‑289 through 14‑300 or any illegal punchboard or illegal slot machine, he shall forfeit and pay to any one who will sue therefor two hundred dollars ($200.00), and shall also be guilty of a Class 2 misdemeanor. (1798, c. 502, s. 3, P.R.; 1800, c. 5, s. 2, P.R.; R.C., c. 34, s. 73; Code, s. 1046; Rev., s. 3719; C.S., s. 4434; 1931, c. 14, s. 3; 1993, c. 539, s. 208; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-298. Seizure of illegal gaming items.

§ 14‑298.  Seizure of illegal gaming items.

Upon a determination that probable cause exists to believe that any gaming table prohibited to be used by G.S. 14‑289 through G.S. 14‑300, any illegal punchboard or illegal slot machine, or any video game machine prohibited to be used by G.S. 14‑306 or G.S. 14‑306.1A, or any game terminal described in G.S. 14‑306.3(b) is in the illegal possession or use of any person within the limits of their jurisdiction, all sheriffs and law enforcement officers are authorized to seize the items in accordance with applicable State law. Any law enforcement agency in possession of that item shall retain the item pending a disposition order from a district or superior court judge. Upon application by the law enforcement agency, district attorney, or owner, and after notice and opportunity to be heard by all parties, if the court determines that the item is unlawful to possess, it shall enter an order releasing the item to the law enforcement agency for destruction or for training purposes. If the court determines that the item is not unlawful to possess and will not be used in violation of the law, the item shall be ordered released to its owner upon satisfactory proof of ownership. The foregoing procedures for release shall not apply, however, with respect to an item seized for use as evidence in any criminal action or proceeding until after entry of final judgment.  (1791, c. 336, P.R.; 1798, c. 502, s. 2, P.R.; R.C., c. 34, s. 74; Code, s. 1049; Rev., s. 3720; C.S., s. 4435; 1931, c. 14, s. 4; 1973, c. 108, s. 11; 2000‑151, s. 5; 2004‑199, ss. 47(a), 47(b); 2004‑203, s. 20(a); 2007‑484, s. 3(a); 2008‑122, s. 2.)



§ 14-299. Property exhibited by gamblers to be seized; disposition of same.

§ 14‑299.  Property exhibited by gamblers to be seized; disposition of same.

Except as provided in Chapter 18C of the General Statutes or in G.S. 14‑292, all moneys or other property or thing of value exhibited for the purpose of alluring persons to bet on any game, or used in the conduct of any such game, including any motor vehicle used in the conduct of a lottery within the purview of G.S. 14‑291.1, shall be liable to be seized by any court of competent jurisdiction or by any person acting under its warrant. Moneys so seized shall be turned over to and paid to the treasurer of the county wherein they are seized, and placed in the general fund of the county. Any property seized which is used for and is suitable only for gambling shall be destroyed, and all other property so seized shall be sold in the manner provided for the sale of personal property by execution, and the proceeds derived from said sale shall (after deducting the expenses of keeping the property and the costs of the sale and after paying, according to their priorities all known prior, bona fide liens which were created without the lienor having knowledge or notice that the motor vehicle or other property was being used or to be used in connection with the conduct of such game or lottery) be turned over and paid to the treasurer of the county wherein the property was seized, to be placed by said treasurer in the general fund of the county. (1798, c. 502, s. 3, P.R.; R.C., c. 34, s. 77; Code, s. 1051; Rev., s. 3722; C.S., s. 4436; 1943, c. 84; 1957, c. 501; 1973, c. 108, s. 12; 2005‑344, s. 3(g).)



§ 14-300. Opposing destruction of gaming tables and seizure of property.

§ 14‑300.  Opposing destruction of gaming tables and seizure of property.

If any person shall oppose the destruction of any prohibited gaming table, or the seizure of any moneys, property or other thing staked on forbidden games, or shall take and carry away the same or any part thereof after seizure, he shall forfeit and pay to the person so opposed one thousand dollars ($1,000), for the use of the State and the person so opposed, and shall, moreover, be guilty of a Class 2 misdemeanor. (1798, c. 502, s. 4, P.R.; R.C., c. 34, s. 78; Code, s. 1052; Rev., s. 3723; C.S., s. 4437; 1993, c. 539, s. 209; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-301. Operation or possession of slot machine; separate offenses.

§ 14‑301.  Operation or possession of slot machine; separate offenses.

It shall be unlawful for any person, firm or corporation to operate, keep in his possession or in the possession of any other person, firm or corporation, for the purpose of being operated, any slot machine or device where the user may become entitled to receive any money, credit, allowance, or any thing of value, as defined in G.S. 14‑306.  Each time said machine is operated as aforesaid shall constitute a separate offense. (1923, c. 138, ss. 1, 2; C.S., s. 4437(a); 1989, c. 406, s. 3.)



§ 14-302. Punchboards, vending machines, and other gambling devices; separate offenses.

§ 14‑302.  Punchboards, vending machines, and other gambling devices; separate offenses.

It shall be unlawful for any person, firm or corporation to operate or keep in his possession, or the possession of any other person, firm or corporation, for the purpose of being operated, any punchboard, slot machine or device where the user may become entitled to receive any money, credit, allowance, or any thing of value, as defined in G.S. 14‑306.  Each time said punchboard, slot machine or device where the user may become entitled to receive any money, credit, allowance, or any thing of value, as defined in G.S. 14‑306 is operated, played, or patronized by the paying of money or other thing of value therefor, shall constitute a separate violation of this section as to operation thereunder. (1923, c. 138, ss. 3, 4; C.S., s. 4437(b); 1989, c. 406, s. 4.)



§ 14-303. Violation of two preceding sections a misdemeanor.

§ 14‑303.  Violation of two preceding sections a misdemeanor.

A violation of any of the provisions of G.S. 14‑301 or 14‑302 shall be a Class 2 misdemeanor. (1923, c. 138, s. 5; C.S., s. 4437(c); 1993, c. 366, s. 2, c. 539, s. 210; 1994, Ex. Sess., c. 14, s. 8(b).)



§ 14-304. Manufacture, sale, etc., of slot machines and devices.

§ 14‑304.  Manufacture, sale, etc., of slot machines and devices.

It shall be unlawful to manufacture, own, store, keep, possess, sell, rent, lease, let on shares, lend or give away, transport, or expose for sale or lease, or to offer to sell, rent, lease, let on shares, lend or give away, or to permit the operation of, or for any person to permit to be placed, maintained, used or kept in any room, space or building owned, leased or occupied by him or under his management or control, any slot machine or device where the user may become entitled to receive any money, credit, allowance, or any thing of value, as defined in G.S. 14‑306. (1937, c. 196, s. 1; 1989, c. 406, s. 5.)



§ 14-305. Agreements with reference to slot machines or devices made unlawful.

§ 14‑305.  Agreements with reference to slot machines or devices made unlawful.

It shall be unlawful to make or permit to be made with any person any agreement with reference to any slot machines or device where the user may become entitled to receive any money, credit, allowance, or any thing of value, as defined in G.S. 14‑306 pursuant to which the user thereof may become entitled to receive any money, credit, allowance, or anything of value or additional chance or right to use such machines or devices, or to receive any check, slug, token or memorandum entitling the holder to receive any money, credit, allowance or thing of value. (1937, c. 196, s. 2; 1989, c. 406, s. 6.)



§ 14-306. Slot machine or device defined.

§ 14‑306.  Slot machine or device defined.

(a)        Any machine, apparatus or device is a slot machine or device within the provisions of G.S. 14‑296 through 14‑309, if it is one that is adapted, or may be readily converted into one that is adapted, for use in such a way that, as a result of the insertion of any piece of money or coin or other object, such machine or device is caused to operate or may be operated in such manner that the user may receive or become entitled to receive any piece of money, credit, allowance or thing of value, or any check, slug, token or memorandum, whether of value or otherwise, or which may be exchanged for any money, credit, allowance or any  thing of value, or which may be given in trade, or the user may secure additional chances or rights to use such machine, apparatus or device; or any other machine or device designed and manufactured primarily for use in connection with gambling and which machine or device is classified by the United States as requiring a federal gaming device tax stamp under applicable provisions of the Internal Revenue Code. This definition is intended to embrace all slot machines and similar devices except slot machines in which is kept any article to be purchased by depositing any coin or thing of value, and for which may be had any article of merchandise which makes the same return or returns of equal value each and every time it is operated, or any machine wherein may be seen any pictures or heard any music by depositing therein any coin or thing of value, or any slot weighing machine or any machine for making stencils by the use of contrivances operated by depositing in the machine any coin or thing of value, or any lock operated by slot wherein money or thing of value is to be deposited, where such slot machines make the same return or returns of equal value each and every time the same is operated and does not at any time it is operated offer the user or operator any additional money, credit, allowance, or thing of value, or check, slug, token or memorandum, whether of value or otherwise, which may be exchanged for money, credit, allowance or thing of value or which may be given in trade or by which the user may secure additional chances or rights to use such machine, apparatus, or device, or in the playing of which the operator does not have a chance to make varying scores or tallies.

(b)        The definition contained in subsection (a) of this section and G.S. 14‑296, 14‑301, 14‑302, and 14‑305 does not include coin‑operated machines, video games, pinball machines, and other computer, electronic or mechanical devices that are operated and played for amusement, that involve the use of skill or dexterity to solve problems or tasks or to make varying scores or tallies and that:

(1)        Do not emit, issue, display, print out, or otherwise record any receipt, paper, coupon, token, or other form of record which is capable of being redeemed, exchanged, or repurchased for cash, cash equivalent, or prizes, or award free replays; or

(2)        In actual operation, limit to eight the number of accumulated credits or replays that may be played at one time and which may award free replays or paper coupons that may be exchanged for prizes or merchandise with a value not exceeding ten dollars ($10.00), but may not be exchanged or converted to money.

(c)        Any video machine, the operation of which is made lawful by subsection (b)(2) of this section, shall have affixed to it in view of the player a sticker informing that person that it is a criminal offense with the potential of imprisonment to pay more than that which is allowed by law. In addition, if the machine has an attract chip which allows programming, the static display shall contain the same message.

(d)        The exception in subsection (b)(2) of this section does not apply to any machine that pays off in cash. The exemption in subsection (b)(2) of this section does not apply where the prizes, merchandise, credits, or replays are (i) repurchased for cash or rewarded by cash, (ii) exchanged for merchandise of a value of more than ten dollars ($10.00), or (iii) where there is a cash payout of any kind, by the person operating or managing the machine or the premises, or any agent or employee of that person. It is also a criminal offense, punishable under G.S. 14‑309, for the person making the unlawful payout to the player of the machine to violate this section, in addition to any other person whose conduct may be unlawful. (1937, c. 196, s. 3; 1967, c. 1219; 1977, c. 837; 1985, c. 644; 1989, c. 406, s. 1; 1993, c. 366, s. 1; 2000‑151, s. 4.)



§ 14-306.1: Repealed by Session Law 2006-6, s. 3, effective July 1, 2007, and applicable to offenses committed on or after that date.

§ 14‑306.1:  Repealed by Session Law 2006-6, s. 3, effective July 1, 2007, and applicable to offenses committed on or after that date.



§ 14-306.1A. Types of machines and devices prohibited by law; penalties.

§ 14‑306.1A.  Types of machines and devices prohibited by law; penalties.

(a)        Ban on Machines.  It shall be unlawful for any person to operate, allow to be operated, place into operation, or keep in that person's possession for the purpose of operation any video gaming machine as defined in subsection (b) of this section, except for the exemption for a federally recognized Indian tribe under subsection (e) of this section for whom it shall be lawful to operate and possess machines as listed in subsection (b) of this section if conducted in accordance with an approved Class III Tribal‑State Compact applicable to that tribe, as provided in G.S. 147‑12(14) and G.S. 71A‑8.

(b)        Definitions.  As used in this section, a video gaming machine means a slot machine as defined in G.S. 14‑306(a) and other forms of electrical, mechanical, or computer games such as, by way of illustration:

(1)        A video poker game or any other kind of video playing card game.

(2)        A video bingo game.

(3)        A video craps game.

(4)        A video keno game.

(5)        A video lotto game.

(6)        Eight liner.

(7)        Pot‑of‑gold.

(8)        A video game based on or involving the random or chance matching of different pictures, words, numbers, or symbols not dependent on the skill or dexterity of the player.

For the purpose of this section, a video gaming machine is a video machine which requires deposit of any coin or token, or use of any credit card, debit card, or any other method that requires payment to activate play of any of the games listed in this subsection.

For the purpose of this section, a video gaming machine includes those that are within the scope of the exclusion provided in G.S. 14‑306(b)(2) unless conducted in accordance with an approved Class III Tribal‑State Compact applicable to that tribe as provided in G.S. 147‑12(14) and G.S. 71A‑8. For the purpose of this section, a video gaming machine does not include those that are within the scope of the exclusion provided in G.S. 14‑306(b)(1).

(c)        Exemption for Certain Machines.  This section shall not apply to:

(1)        Assemblers, repairers, manufacturers, sellers, lessors, or transporters of video gaming machines who assemble, repair, manufacture, sell, lease, or transport them for use out‑of‑state, or

(2)        Assemblers, repairers, manufacturers, sellers, lessors, or transporters of video gaming machines who assemble, repair, manufacture, sell, or lease video gaming machines for use only by a federally recognized Indian tribe if such machines may be lawfully used on Indian land under the Indian Gaming Regulatory Act.

To qualify for an exemption under this subsection, the machines must be disabled and not operable, unless the machines are located on Indian land where they may be lawfully operated under a Tribal‑State Compact.

(d)        Ban on Warehousing.  It is unlawful to warehouse any video gaming machine except in conjunction with the activities permitted under subsection (c) of this section.

(e)        Exemption for Activities Under IGRA.  Notwithstanding any other prohibitions in State law, the form of Class III gaming otherwise prohibited by subsections (a) through (d) of this section may be legally conducted on Indian lands which are held in trust by the United States government for and on behalf of federally recognized Indian tribes if conducted in accordance with an approved Class III Tribal‑State Gaming Compact applicable to that tribe as provided in G.S. 147‑12(14) and G.S. 71A‑8.

(f)         Machines described in G.S. 14‑306(b)(1) are excluded from this section. (2006‑6, s. 4; 2006‑259, s. 6.)



§ 14-306.2. Violation of G.S. 14-306.1A a violation of the ABC laws.

§ 14‑306.2.  Violation of G.S. 14‑306.1A a violation of the ABC laws.

Violation of G.S. 14‑306.1A is a violation of the gambling statutes for the purposes of G.S. 18B‑1005(a)(3). (2000‑151, s. 2.; 2006‑6, s. 5.)



§ 14-306.3. Certain game promotions unlawful.

§ 14‑306.3.  Certain game promotions unlawful.

(a)        It is unlawful to promote, operate, or conduct a server‑based electronic game promotion.

(b)        It is unlawful for any person to possess any game terminal with a display that simulates a game ordinarily played on a slot machine regulated under G.S. 14‑306 or a video gaming machine regulated under G.S. 14‑306.1A for the purpose of promoting, operating, or conducting a server‑based electronic game promotion.

(c)        As used in this section, "server‑based electronic game promotion" means a system that meets all of the following criteria:

(1)        A database contains a pool of entries with each entry associated with a prize value.

(2)        Participants purchase, or otherwise obtain by any means, a prepaid card.

(3)        With each prepaid card purchased or obtained, the participant also obtains one or more entries.

(4)        Entries may be revealed in any of the following ways:

a.         At a point‑of‑sale terminal at the time of purchase or later.

b.         At a game terminal with a display that simulates a game ordinarily played on a slot machine regulated under G.S. 14‑306 or a video gaming machine regulated under G.S. 14‑306.1A.

(d)        Upon conviction or plea of guilty, all of the following held by the person shall be automatically revoked:

(1)        A permit issued under Chapter 18B of the General Statutes.

(2)        A contract to sell tickets or shares under Article 5 of Chapter 18C of the General Statutes.

(e)        Nothing in this section shall apply to the form of Class III gaming legally conducted on Indian lands which are held in trust by the United States government for and on behalf of federally recognized Indian tribes if conducted in accordance with an approved Class III Tribal‑State Gaming Compact applicable to that tribe as provided in G.S. 147‑12(14) and G.S. 71A‑8.  (2008‑122, s. 1.)



§ 14-307. Issuance of license prohibited.

§ 14‑307.  Issuance of license prohibited.

There shall be no State, county, or municipal tax levied for the privilege of operating the machines or devices the operation of which is prohibited by G.S. 14‑304 through 14‑309. (1937, c. 196, s. 4.)



§ 14-308. Declared a public nuisance.

§ 14‑308.  Declared a public nuisance.

An article or apparatus maintained or kept in violation of G.S. 14‑304 through 14‑309 is a public nuisance. (1937, c. 196, s. 5.)



§ 14-309. Violation made criminal.

§ 14‑309.  Violation made criminal.

(a)        Any person who violates any provision of G.S. 14‑304 through 14‑309 is guilty of a Class 1 misdemeanor for the first offense, and is guilty of a Class H felony for a second offense and a Class G felony for a third or subsequent offense.

(b)        Notwithstanding the provisions of subsection (a) of this section, any person violating the provisions of G.S. 14‑306.1A involving the operation of five or more machines prohibited by that section is guilty of a Class G felony.

(c)        Notwithstanding the provisions of subsection (a) of this section, any person violating the provisions of G.S. 14‑306.3(b) involving the possession of five or more machines prohibited by that subsection is guilty of a Class G felony.  (1937, c. 196, s. 6; 1993, c. 366, s. 3, c. 539, s. 211; 1994, Ex. Sess., c. 14, s. 9(a), (b); 2000‑151, s. 3; 2006‑6, s. 11; 2008‑122, s. 3.)



§ 14-309.1. Defense to possession; antique slot machines.

§ 14‑309.1.  Defense to possession; antique slot machines.

(a)        In any prosecution for possession of a slot machine or device as defined in G.S. 14‑306, it is a defense that the slot machine was not intended to be used in the operation or promotion of unlawful gambling activity or enterprise and that the slot machine is an antique. For purposes of this section a slot machine manufactured 25 years ago or earlier is conclusively presumed to be an antique.

(b)        When a defendant raises the defense provided in subsection (a), any slot machine seized from the defendant shall not be destroyed or otherwise altered until a final court determination is rendered. If the court determines that the defense has been proved the slot machine shall be returned immediately to the defendant. (1979, 2nd Sess., c. 1090.)



§ 14-309.2: Repealed by Session Laws 2005-276, s. 31.1(v2), effective July 1, 2005.

§ 14‑309.2: Repealed by Session Laws 2005‑276, s. 31.1(v2), effective July 1, 2005.



§ 14-309.3. Reserved for future codification purposes.

§ 14‑309.3.  Reserved for future codification purposes.



§ 14-309.4. Reserved for future codification purposes.

§ 14‑309.4.  Reserved for future codification purposes.



§ 14-309.5. Bingo.

Part 2. Bingo and Raffles.

§ 14‑309.5.  Bingo.

(a)        The purpose of the conduct of bingo is to insure a maximum availability of the net proceeds exclusively for application to the charitable, nonprofit causes and undertakings specified herein; that the only justification for this Part is to support such charitable, nonprofit causes; and such purpose should be carried out to prevent the operation of bingo by professionals for profit, prevent commercialized gambling, prevent the disguise of bingo and other game forms or promotional schemes, prevent participation by criminal and other undesirable elements, and prevent the diversion of funds for the purpose herein authorized.

(b)        It is lawful for an exempt organization to conduct bingo games in accordance with the provisions of this Part.  Any licensed exempt organization who conducts a bingo game in violation of any provision of this Part shall be guilty of a Class 2 misdemeanor.  Upon conviction such person shall not conduct a bingo game for a period of one year.  It is lawful to participate in a bingo game conducted pursuant to this Part.  It shall be a Class I felony for any person:  (i) to operate a bingo game without a license; (ii) to operate a bingo game while license is revoked or suspended; (iii) to willfully misuse or misapply any moneys received in connection with any bingo game; or (iv) to contract with or provide consulting services to any licensee.  It shall not constitute a violation of any State law to advertise a bingo game conducted in accordance with this Part. (1983, c. 896, s. 3; 1983 (Reg. Sess., 1984), c. 1107, ss. 1‑4; 1989 (Reg. Sess., 1990), c. 826, s. 1; 1993, c. 539, ss. 212, 1231; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-309.6. Definitions.

§ 14‑309.6.  Definitions.

For purposes of this Part, the term:

(1)        "Exempt organization" means an organization that has been in continuous existence in the county of operation of the bingo game for at least one year and that is exempt from taxation under section 501(c)(3), 501(c)(4), 501(c)(8), 501(c)(10), 501(c)(19), or 501(d) of the Internal Revenue Code and is exempt under similar provisions of the General Statutes as a bona fide nonprofit charitable, civic, religious, fraternal, patriotic or veterans' organization or as a nonprofit volunteer fire department, or as a nonprofit volunteer rescue squad or a bona fide homeowners' or property owners' association. (If the organization has local branches or chapters, the term "exempt organization" means the local branch or chapter operating the bingo game);

(2)        "Bingo game" means a specific game of chance played with individual cards having numbered squares ranging from one to 75, in which prizes are awarded on the basis of designated numbers on such cards conforming to a predetermined pattern of numbers (but shall not include "instant bingo" which is a game of chance played by the selection of one or more prepackaged cards, with winners determined by the appearance of a preselected designation on the card);

(3)        Repealed by Session Laws 1983 (Regular Session 1984), c. 1107, s. 5.

(4)        "Local law‑enforcement agency" means for any bingo game conducted outside the corporate limits of a municipality or inside the corporate limits of a municipality having no municipal police force:

a.         The county police force; or

b.         The county sheriff's office in a county with no county police force;

(5)        "Local law‑enforcement agency" means the municipal police for any bingo game conducted within the corporate limits of a municipality having a police force;

(6)        "Beach bingo games" means bingo games which have prizes of ten dollars ($10.00) or less or merchandise that is not redeemable for cash and that has a value of ten dollars ($10.00) or less; and

(7)        "Licensed exempt organization" means an exempt organization which possesses a currently valid license. (1983, c. 896, s. 3; 1983 (Reg. Sess., 1984), c. 1107, ss. 2, 5.)



§ 14-309.7. Licensing procedure.

§ 14‑309.7.  Licensing procedure.

(a)        An exempt organization may not operate a bingo game at a location without a license. Application for a bingo license shall be made to the Department of Crime Control and Public Safety on a form prescribed by the Department. The Department shall charge an annual application fee of two hundred dollars ($200.00) to defray the cost of issuing bingo licenses and handling bingo audit reports. The fees collected shall be deposited in the General Fund of the State. This license shall expire one year after the granting of the license. This license may be renewed yearly, if the applicant pays the application fee and files an audit with the Department pursuant to G.S. 14‑309.11. A copy of the application and license shall be furnished to the local law‑enforcement agency in the county or municipality in which the licensee intends to operate before bingo is conducted by the licensee.

(b)        Each application and renewal application shall contain the following information:

(1)        The name and address of the applicant and if the applicant is a corporation, association or other similar legal entity, the name and home address of each of the officers of the organization as well as the name and address of the directors, or other persons similarly situated, of the organization.

(2)        The name and home address of each of the members of the special committee.

(3)        A copy of the application for recognition of exemptions and a determination letter from the Internal Revenue Service and the Department of Revenue that indicates that the organization is an exempt organization and stating the section under which that exemption is granted; except that if the organization is a State or local branch, lodge, post, or chapter of a national organization, a copy of the determination letter of the national organization satisfies this requirement.

(4)        The location at which the applicant will conduct the bingo games. If the premises are leased, a copy of the lease or rental agreement.

(c)        In order for an exempt organization to have a member familiar with the operation of bingo present on the premises at all times when bingo is being played and for this member to be responsible for the receiving, reporting and depositing of all revenues received, the exempt organization may pay one member for conducting a bingo game. Such pay shall be on an hourly basis only for the time bingo is actually being played and shall not exceed one and one‑half times the existing minimum wage in North Carolina. The member paid under this provision shall be a member in good standing of the exempt organization for at least one year and shall not be the lessor or an employee or agent of the lessor. No other person may be compensated for conducting a bingo game from funds derived from any activities occurring in, or simultaneously with, the playing of bingo, including funds derived from concessions. An exempt organization shall not contract with any person for the purpose of conducting a bingo game. Except as provided in subsection (e) of this section, an exempt organization may hold a bingo game only in or on property owned (either legally or equitably and the buildings must be of a permanent nature with approved plumbing for bathrooms and not movable or of a temporary nature such as a tent or lean‑to) or leased by the organization from the owner or bona fide property management agent (no subleasing is permitted) at a total monthly rental in an amount not to exceed one and one‑quarter percent (1 1/4%) of the total assessed ad valorem tax value of the portion of the building actually used for the bingo games and the land value on which the building is located (not to exceed two acres) for all activities conducted therein including the playing of bingo for a period of not less than one year and actually occupied and used by that organization on a regular basis for purposes other than bingo for at least six months before the game; and all equipment used by the exempt organization in conducting the bingo game must be owned by the organization. Unless the exempt organization leases the property in accordance with this subsection, an exempt organization may conduct a bingo game only in or on property that is exempt from property taxes levied under Subchapter II of Chapter 105 of the General Statutes, or that is classified and not subject to any property taxes levied under Subchapter II of Chapter 105 of the General Statutes. It shall be unlawful for any person to operate beach bingo games at a location which is being used by any licensed exempt organization for the purpose of conducting bingo games.

(d)        Conduct of a bingo game or raffle under this Part on such property shall not operate to defeat an exemption or classification under Subchapter II of Chapter 105 of the General Statutes.

(e)        An exempt organization that wants to conduct only an annual or semiannual bingo game may apply to the Department of Crime Control and Public Safety for a limited occasion permit. The Department of Crime Control and Public Safety may require such information as is reasonable and necessary to determine that the bingo game is conducted in accordance with the provisions of this Part but may not require more information than previously specified in this section for application of a regular license. The application shall be made to the Department on prescribed forms at least 30 days prior to the scheduled date of the bingo game. In lieu of the reporting requirements of G.S. 14‑309.11(b) the exempt organization shall file with the licensing agency and local law‑enforcement a report on prescribed forms no later than 30 days following the conduct of the bingo game for which the permit was obtained. Such report may require such information as is reasonable and necessary to determine that the bingo game was conducted in accordance with the provisions of this Part but may not require more information than specified in G.S. 14‑309.11(b). Any licensed exempt organization may donate or loan its equipment or use of its premises to an exempt organization which has secured a limited occasion permit provided such arrangement is disclosed in the limited occasion permit application and is approved by the Department of Crime Control and Public Safety. Except as stated above, all provisions of this Part shall apply to any exempt organization operating a bingo game under this provision.  (1983, c. 896, s. 3; c. 923, s. 217; 1983 (Reg. Sess., 1984), c. 1107, ss. 2, 4, 6; 1987, c. 866, ss. 1, 2; 1987 (Reg. Sess., 1988), c. 1001, s. 1; 1997‑443, s. 11A.118(a); 2002‑159, ss. 3(a), 3(b); 2009‑451, s. 17.6.)



§ 14-309.8. Limit on sessions.

§ 14‑309.8.  Limit on sessions.

The number of sessions of bingo conducted or sponsored by an exempt organization shall be limited to two sessions per week and such sessions must not exceed a period of five hours each per session. No two sessions of bingo shall be held within a 48‑hour period of time. No more than two sessions of bingo shall be operated or conducted in any one building, hall or structure during any one calendar week and if two sessions are held, they must be held by the same exempt organization. This section shall not apply to bingo games conducted at a fair or other exhibition conducted pursuant to Article 45 of Chapter 106 of the General Statutes. (1983, c. 896, s. 3; c. 923, s. 217; 1983 (Reg. Sess., 1984), c. 1107, ss. 6, 7.)



§ 14-309.9. Bingo prizes.

§ 14‑309.9.  Bingo prizes.

(a)        The maximum prize in cash or merchandise that may be offered or paid for any one game of bingo is five hundred dollars ($500.00). The maximum aggregate amount of prizes, in cash and/or merchandise, that may be offered or paid at any one session of bingo is one thousand five hundred dollars ($1,500). Provided, however, that if an exempt organization holds only one session of bingo during a calendar week, the maximum aggregate amount of prizes, in cash and/or merchandise, that may be offered or paid at any one session is two thousand five hundred dollars ($2,500).

(b)        Repealed by Session Laws 1983 (Regular Session 1984), c. 1107, s. 8.

(c)        This section shall not apply to bingo games conducted at a fair or other exhibition conducted pursuant to Article 45 of Chapter 106 of the General Statutes. (1983, c. 896, s. 3; 1983 (Reg. Sess., 1984), c. 1107, ss. 6, 8.)



§ 14-309.10. Operation of bingo.

§ 14‑309.10.  Operation of bingo.

The operation of bingo games shall be the direct responsibility of, and controlled by, a special committee selected by the governing body of the exempt organization in the manner provided by the rules of the exempt organization. (1983, c. 896, s. 3; 1983 (Reg. Sess., 1984), c. 1107, s. 9.)



§ 14-309.11. Accounting and use of proceeds.

§ 14‑309.11.  Accounting and use of proceeds.

(a)        All funds received in connection with a bingo game shall be placed in a separate bank account. No funds may be disbursed from this account except the exempt organization may expend proceeds for prizes, advertising, utilities, and the purchase of supplies and equipment used [in conducting the raffle and] in playing bingo, taxes and license fees related to bingo and the payment of compensation as authorized by G.S. 14‑309.7(c) and for the purposes set forth below for the remaining proceeds. Such payments shall be made by consecutively numbered checks. Any proceeds available in the account after payment of the above expenses shall inure to the exempt organization to be used for religious, charitable, civic, scientific, testing, public safety, literary, or educational purposes or for purchasing, constructing, maintaining, operating or using equipment or land or a building or improvements thereto owned by and for the exempt organization and used for civic purposes or made available by the exempt organization for use by the general public from time to time, or to foster amateur sports competition, or for the prevention of cruelty to children or animals, provided that no proceeds shall be used or expended for social functions for the members of the exempt organization.

(b)        An audit of the account required by subsection (a) of this section shall be prepared annually for the period of January 1 through December 31 or otherwise as directed by the Department of Crime Control and Public Safety and shall be filed with the Department of Crime Control and Public Safety and the local law‑enforcement agency at a time directed by the Department of Crime Control and Public Safety. The audit shall be prepared on a form approved by the Department of Crime Control and Public Safety and shall include the following information:

(1)        The number of bingo games conducted or sponsored by the exempt organization;

(2)        The location and date at which each bingo game was conducted and the prize awarded;

(3)        The gross receipts of each bingo game;

(4)        The cost or amount of any prize given at each bingo game;

(5)        The amount paid in prizes at each session;

(6)        The net return to the exempt organization; and

(7)        The disbursements from the separate account and the purpose of those disbursements, including the date of each transaction and the name and address of each payee.

(c)        Any person who shall willfully furnish, supply, or otherwise give false information in any audit or statement filed pursuant to this section shall be guilty of a Class 2 misdemeanor.

(d)        All books, papers, records and documents relevant to determining whether an organization has acted or is acting in compliance with this section shall be open to inspection by the law‑enforcement agency or its designee, or the district attorney or his designee, or the Department of Crime Control and Public Safety at reasonable times and during reasonable hours. (1983, c. 896, s. 3; 1983 (Reg. Sess., 1984), c. 1107, ss. 2, 3, 9; 1987, c. 866, s. 3; 1987 (Reg. Sess., 1988), c. 1001, s. 1; 1993, c. 539, s. 213; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑443, s. 11A.118(a); 2002‑159, ss. 4(a), (b).)



§ 14-309.12. Violation is gambling.

§ 14‑309.12.  Violation is gambling.

A bingo game conducted otherwise than in accordance with the provisions of this Part is "gambling" within the meaning of G.S. 19‑1 et seq., and proceedings against such bingo game may be instituted as provided for in Chapter 19 of the General Statutes. (1983, c. 896, s. 3; 1983 (Reg. Sess., 1984), c. 1107, s. 2.)



§ 14-309.13. Public sessions.

§ 14‑309.13.  Public sessions.

Any exempt organization operating a bingo game which is open to persons other than members of the exempt organization, their spouses, and their children shall make such bingo game open to the general public. (1983, c. 896, s. 3; 1983 (Reg. Sess., 1984), c. 1107, s. 4.)



§ 14-309.14. Beach bingo.

§ 14‑309.14.  Beach bingo.

Nothing in this Article shall apply to "beach bingo" games except for the following subdivisions:

(1)        No beach bingo game may offer a prize having a value greater than ten dollars ($10.00).  Any person offering a greater than ten‑dollar ($10.00) but less than fifty‑dollar ($50.00) prize is guilty of a Class 2 misdemeanor.  Any person offering a prize of fifty dollars ($50.00) or greater is guilty of a Class I felony.

(2)        No beach bingo game may be held in conjunction with any other lawful bingo game, with any "promotional bingo game", or with any offering of an opportunity to obtain anything of value, whether for valuable consideration or not.  No beach bingo game may offer free bingo games as a promotion, for prizes or otherwise.  Any person who violates this subsection is guilty of a Class I felony.

(3)        G.S. 18B‑308 shall apply to beach bingo games.

(4)        Upon conviction under any provision of this section, such person shall not conduct a bingo game for a period of at least one year. (1983, c. 896, s. 3; 1983 (Reg. Sess., 1984), c. 1107, s. 10; 1987, c. 701; 1989 (Reg. Sess., 1990), c. 826, s. 2; 1993, c. 539, ss. 214, 1232; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-309.15. Raffles.

§ 14‑309.15.  Raffles.

(a)        It is lawful for any nonprofit organization or association, recognized by the Department of Revenue as tax‑exempt pursuant to G.S. 105‑130.11(a), or for any bona fide branch, chapter, or affiliate of such organization, and for any government entity within the State, to conduct raffles in accordance with this section. Any person who conducts a raffle in violation of any provision of this section shall be guilty of a Class 2 misdemeanor. Upon conviction that person shall not conduct a raffle for a period of one year. It is lawful to participate in a raffle conducted pursuant to this section. It shall not constitute a violation of State law to advertise a raffle conducted in accordance with this section. A raffle conducted pursuant to this section is not "gambling".

(b)        For purposes of this section "raffle" means a game in which the prize is won by random drawing of the name or number of one or more persons purchasing chances.

(c)        Raffles shall be limited to two per nonprofit organization per year.

(d)        Except as provided in subsection (g) of this section,  the maximum cash prize that may be offered or paid for any one raffle is one hundred twenty‑five thousand dollars ($125,000) and if merchandise is used as a prize, and it is not redeemable for cash, the maximum fair market value of that prize may be one hundred twenty‑five thousand dollars ($125,000). The total cash prizes offered or paid by any nonprofit organization or association may not exceed one hundred twenty‑five thousand dollars ($125,000) in any calendar year. The total fair market value of all prizes offered by any nonprofit organization or association, either in cash or in merchandise that is not redeemable for cash, may not exceed one hundred twenty‑five thousand dollars ($125,000) in any calendar year.

(e)        Raffles shall not be conducted in conjunction with bingo.

(f)         As used in this subsection, "net proceeds of a raffle" means the receipts less the cost of prizes awarded. No less than ninety percent (90%) of the net proceeds of a raffle shall be used by the nonprofit organization or association for charitable, religious, educational, civic, or other nonprofit purposes. None of the net proceeds of the raffle may be used to pay any person to conduct the raffle, or to rent a building where the tickets are received or sold or the drawing is conducted.

(g)        Real property may be offered as a prize in a raffle. The maximum appraised value of real property that may be offered for any one raffle is five hundred thousand dollars ($500,000). The total appraised value of all real estate prizes offered by any nonprofit organization or association may not exceed five hundred thousand dollars ($500,000) in any calendar year.  (1983 (Reg. Sess., 1984), c. 1107, s. 11; 1993, c. 219, s. 1; c. 539, s. 215; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑10, s. 1; 2005‑276, s. 17.31; 2005‑345, s. 31; 2006‑264, s. 3(a); 2009‑49, s. 1.)



§§ 14-309.16 through 14-309.19. Reserved for future codification purposes.

§§ 14‑309.16 through 14‑309.19.  Reserved for future codification purposes.



§ 14-309.20. Greyhound racing prohibited.

Part 3.  Greyhound Racing.

§ 14‑309.20.  Greyhound racing prohibited.

(a)        No person shall hold, conduct, or operate any greyhound races for public exhibition in this State for monetary remuneration.

(b)        No person shall transmit or receive interstate or intrastate simulcasting of greyhound races for commercial purposes in this State.

(c)        Any person who violates this section shall be guilty of a Class 1 misdemeanor. (1998‑212, s. 17.16(d).)



§§ 14-310 through 14-312: Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 767, s. 30(13)-(15).

Article 38.

Marathon Dances and Similar Endurance Contests.

§§ 14‑310 through 14‑312:  Repealed by Session Laws 1993 (Reg.  Sess., 1994), c. 767, s. 30(13)‑(15).



§ 14-313. Youth access to tobacco products.

Article 39.

Protection of Minors.

§ 14‑313.  Youth access to tobacco products.

(a)        Definitions.  The following definitions apply in this section:

(1)        Distribute.  To sell, furnish, give, or provide tobacco products, including tobacco product samples, or cigarette wrapping papers to the ultimate consumer.

(2)        Proof of age.  A drivers license or other photographic identification that includes the bearer's date of birth that purports to establish that the person is 18 years of age or older.

(3)        Sample.  A tobacco product distributed to members of the general public at no cost for the purpose of promoting the product.

(4)        Tobacco product.  Any product that contains tobacco and is intended for human consumption.

(b)        Sale or distribution to persons under the age of 18 years.  If any person shall distribute, or aid, assist, or abet any other person in distributing tobacco products or cigarette wrapping papers to any person under the age of 18 years, or if any person shall purchase tobacco products or cigarette wrapping papers on behalf of a person, less than 18 years, the person shall be guilty of a Class 2 misdemeanor; provided, however, that it shall not be unlawful to distribute tobacco products or cigarette wrapping papers to an employee when required in the performance of the employee's duties. Retail distributors of tobacco products shall prominently display near the point of sale a sign in letters at least five‑eighths of an inch high which states the following:

N.C. LAW STRICTLY PROHIBITS

THE PURCHASE OF TOBACCO PRODUCTS

BY PERSONS UNDER THE AGE OF 18.

PROOF OF AGE REQUIRED.

Failure to post the required sign shall be an infraction punishable by a fine of twenty‑five dollars ($25.00) for the first offense and seventy‑five dollars ($75.00) for each succeeding offense.

A person engaged in the sale of tobacco products shall demand proof of age from a prospective purchaser if the person has reasonable grounds to believe that the prospective purchaser is under 18 years of age. Failure to demand proof of age as required by this subsection is a Class 2 misdemeanor if in fact the prospective purchaser is under 18 years of age. Retail distributors of tobacco products shall train their sales employees in the requirements of this law. Proof of any of the following shall be a defense to any action brought under this subsection:

(1)        The defendant demanded, was shown, and reasonably relied upon proof of age in the case of a retailer, or any other documentary or written evidence of age in the case of a nonretailer.

(2)        The defendant relied on the electronic system established and operated by the Division of Motor Vehicles pursuant to G.S. 20‑37.02.

(3)        The defendant relied on a biometric identification system that demonstrated (i) the purchaser's age to be at least the required age for the purchase and (ii) the purchaser had previously registered with the seller or seller's agent a drivers license, a special identification card issued under G.S. 20‑377.7, a military identification card, or a passport showing the purchaser's date of birth and bearing a physical description of the person named on the card.

(b1)      Vending machines.  Tobacco products shall not be distributed in vending machines; provided, however, vending machines distributing tobacco products are permitted (i) in any establishment which is open only to persons 18 years of age and older; or (ii) in any establishment if the vending machine is under the continuous control of the owner or licensee of the premises or an employee thereof and can be operated only upon activation by the owner, licensee, or employee prior to each purchase and the vending machine is not accessible to the public when the establishment is closed. The owner, licensee, or employee shall demand proof of age from a prospective purchaser if the person has reasonable grounds to believe that the prospective purchaser is under 18 years of age. Failure to demand proof of age as required by this subsection is a Class 2 misdemeanor if in fact the prospective purchaser is under 18 years of age. Proof that the defendant demanded, was shown, and reasonably relied upon proof of age shall be a defense to any action brought under this subsection. Vending machines distributing tobacco products in establishments not meeting the above conditions shall be removed prior to December 1, 1997. Any person distributing tobacco products through vending machines in violation of this subsection shall be guilty of a Class 2 misdemeanor.

(c)        Purchase by persons under the age of 18 years.  If any person under the age of 18 years purchases or accepts receipt, or attempts to purchase or accept receipt, of tobacco products or cigarette wrapping papers, or presents or offers to any person any purported proof of age which is false, fraudulent, or not actually his or her own, for the purpose of purchasing or receiving any tobacco product or cigarette wrapping papers, the person shall be guilty of a Class 2 misdemeanor.

(d)        Send or assist person less than 18 years to purchase or receive tobacco product.  If any person shall send a person less than 18 years of age to purchase, acquire, receive, or attempt to purchase, acquire, or receive tobacco products or cigarette wrapping papers, or if any person shall aid or abet a person  who is less than 18 years of age in purchasing, acquiring, or receiving or attempting to purchase, acquire, or receive tobacco products or cigarette wrapping papers, the person shall be guilty of a Class 2 misdemeanor; provided, however, persons under the age of 18 may be enlisted by police or local sheriffs' departments to test compliance if the testing is under the direct supervision of that law enforcement department and written parental consent is provided; provided further, that the Department of Health and Human Services shall have the authority, pursuant to a written plan prepared by the Secretary of Health and Human Services, to use persons under 18 years of age in annual, random, unannounced inspections, provided that prior written parental consent is given for the involvement of these persons and that the inspections are conducted for the sole purpose of preparing a scientifically and methodologically valid statistical study of the extent of success the State has achieved in reducing the availability of tobacco products to persons under the age of 18, and preparing any report to the extent required by section 1926 of the federal Public Health Service Act (42 USC § 300x‑26).

(e)        Statewide uniformity.  It is the intent of the General Assembly to prescribe this uniform system for the regulation of tobacco products to ensure the eligibility for and receipt of any federal funds or grants that the State now receives or may receive relating to the provisions of G.S. 14‑313. To ensure uniformity, no political subdivisions, boards, or agencies of the State nor any county, city, municipality, municipal corporation, town, township, village, nor any department or agency thereof, may enact ordinances, rules or regulations concerning the sale, distribution, display or promotion of tobacco products or cigarette wrapping papers on or after September 1, 1995. This subsection does not apply to the regulation of vending machines, nor does it prohibit the Secretary of Revenue from adopting rules with respect to the administration of the tobacco products taxes levied under Article 2A of Chapter 105 of the General Statutes.

(f)         Deferred prosecution.  Notwithstanding G.S. 15A‑1341(a1), any person charged with a misdemeanor under this section shall be qualified for deferred prosecution pursuant to Article 82 of Chapter 15A of the General Statutes provided the defendant has not previously been placed on probation for a violation of this section and so states under oath. (1891, c. 276; Rev., s. 3804; C.S., s. 4438; 1969, c. 1224, s. 3; 1991, c. 628, s. 1; 1993, c. 539, s. 216; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 241, s. 1; 1997‑434, ss. 1‑6; 1997‑443, s. 11A.118(a); 2001‑461, s. 5; 2002‑159, s. 5; 2005‑350, s. 6(b).)



§ 14-314. Repealed by Session Laws 1971, c. 31.

§ 14‑314.  Repealed by Session Laws 1971, c. 31.



§ 14-315. Selling or giving weapons to minors.

§ 14‑315.  Selling or giving weapons to minors.

(a)        Sale of Weapons Other Than Handguns.  If a person sells, offers for sale, gives, or in any way transfers to a minor any pistol cartridge, brass knucks, bowie knife, dirk, shurikin, leaded cane, or slungshot, the person is guilty of a Class 1 misdemeanor and, in addition, shall forfeit the proceeds of any sale made in violation of this section.

(a1)      Sale of Handguns.  If a person sells, offers for sale, gives, or in any way transfers to a minor any handgun as defined in G.S. 14‑269.7, the person is guilty of a Class H felony and, in addition, shall forfeit the proceeds of any sale made in violation of this section. This section does not apply in any of the following circumstances:

(1)        The handgun is lent to a minor for temporary use if the minor's possession of the handgun is lawful under G.S. 14‑269.7 and G.S. 14‑316 and is not otherwise unlawful.

(2)        The handgun is transferred to an adult custodian pursuant to Chapter 33A of the General Statutes, and the minor does not take possession of the handgun except that the adult custodian may allow the minor temporary possession of the handgun in circumstances in which the minor's possession of the handgun is lawful under G.S. 14‑269.7 and G.S. 14‑316 and is not otherwise unlawful.

(3)        The handgun is a devise or legacy and is distributed to a parent or guardian under G.S. 28A‑22‑7, and the minor does not take possession of the handgun except that the parent or guardian may allow the minor temporary possession of the handgun in circumstances in which the minor's possession of the handgun is lawful under G.S. 14‑269.7 and G.S. 14‑316 and is not otherwise unlawful.

(b)        Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 597, s. 2.

(b1)      Defense.  It shall be a defense to a violation of this section if all of the following conditions are met:

(1)        The person shows that the minor produced an apparently valid permit to receive the weapon, if such a permit would be required under G.S. 14‑402 or G.S. 14‑409.1 for transfer of the weapon to an adult.

(2)        The person reasonably believed that the minor was not a minor.

(3)        The person either:

a.         Shows that the minor produced a drivers license, a special identification card issued under G.S. 20‑37.7, a military identification card, or a passport, showing the minor's age to be at least the required age for purchase and bearing a physical description of the person named on the card reasonably describing the minor; or

b.         Produces evidence of other facts that reasonably indicated at the time of sale that the minor was at least the required age. (1893, c. 514; Rev., s. 3832; C.S., s. 4440; 1985, c. 199; 1993, c. 259, s. 3; 1993, c. 539, s. 217; 1994, Ex. Sess., c. 24, s. 14(c); 1993 (Reg. Sess., 1994), c. 597, s. 2; 1996, 2nd Ex. Sess., c. 18, s. 20.13(b).)



§ 14-315.1. Storage of firearms to protect minors.

§ 14‑315.1.  Storage of firearms to protect minors.

(a)        Any person who resides in the same premises as a minor, owns or possesses a firearm, and stores or leaves the firearm (i) in a condition that the firearm can be discharged and (ii) in a manner that the person knew or should have known that an unsupervised minor would be able to gain access to the firearm, is guilty of a Class 1 misdemeanor if a minor gains access to the firearm without the lawful permission of the minor's parents or a person having charge of the minor and the minor:

(1)        Possesses it in violation of G.S. 14‑269.2(b);

(2)        Exhibits it in a public place in a careless, angry, or threatening manner;

(3)        Causes personal injury or death with it not in self defense; or

(4)        Uses it in the commission of a crime.

(b)        Nothing in this section shall prohibit a person from carrying a firearm on his or her body, or placed in such close proximity that it can be used as easily and quickly as if carried on the body.

(c)        This section shall not apply if the minor obtained the firearm as a result of an unlawful entry by any person.

(d)        "Minor" as used in this section means a person under 18 years of age who is not emancipated. (1993, c. 558, s. 2; 1994, Ex. Sess., c. 14, s. 11.)



§ 14-315.2. Warning upon sale or transfer of firearm to protect minor.

§ 14‑315.2.  Warning upon sale or transfer of firearm to protect minor.

(a)        Upon the retail commercial sale or transfer of any firearm, the seller or transferor shall deliver a written copy of G.S. 14‑315.1 to the purchaser or transferee.

(b)        Any retail or wholesale store, shop, or sales outlet that sells firearms shall conspicuously post at each purchase counter the following warning in block letters not less than one inch in height the phrase:  "IT IS UNLAWFUL TO STORE OR LEAVE A FIREARM THAT CAN BE DISCHARGED IN A MANNER THAT A REASONABLE PERSON SHOULD KNOW IS ACCESSIBLE TO A MINOR."

(c)        A violation of subsection (a) or (b) of this section is a Class 1 misdemeanor. (1993, c. 558, s. 2; 1994, Ex. Sess., c. 14, s. 12.)



§ 14-316. Permitting young children to use dangerous firearms.

§ 14‑316.  Permitting young children to use dangerous firearms.

(a)        It shall be unlawful for any parent, guardian, or person standing in loco parentis, to knowingly permit his child under the age of 12 years to have the possession, custody or use in any manner whatever, any gun, pistol or other dangerous firearm, whether such weapon be loaded or unloaded, except when such child is under the supervision of the parent, guardian or person standing in loco parentis.  It shall be unlawful for any other person to knowingly furnish such child any weapon enumerated herein.  Any person violating the provisions of this section shall be guilty of a Class 2 misdemeanor.

(b)        Air rifles, air pistols, and BB guns shall not be deemed "dangerous firearms" within the meaning of subsection (a) of this section except in the following counties:  Anson, Caldwell, Caswell, Chowan, Cleveland, Cumberland, Durham, Forsyth, Gaston, Harnett, Haywood, Mecklenburg, Stanly, Stokes, Surry, Union, Vance. (1913, c. 32; C.S., s. 4441; 1965, c. 813; 1971, c. 309; 1993, c. 539, s. 218; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-316.1. Contributing to delinquency and neglect by parents and others.

§ 14‑316.1.  Contributing to delinquency and neglect by parents and others.

Any person who is at least 16 years old who knowingly or willfully causes, encourages, or aids any juvenile within the jurisdiction of the court to be in a place or condition, or to commit an act whereby the juvenile could be adjudicated delinquent, undisciplined, abused, or neglected as defined by G.S. 7B‑101 and G.S. 7B‑1501 shall be guilty of a Class 1 misdemeanor.

It is not necessary for the district court exercising juvenile jurisdiction to make an adjudication that any juvenile is delinquent, undisciplined, abused, or neglected in order to prosecute a parent or any person, including an employee of the Department of Juvenile Justice and Delinquency Prevention under this section. An adjudication that a juvenile is delinquent, undisciplined, abused, or neglected shall not preclude a subsequent prosecution of a parent or any other person including an employee of the Department of Juvenile Justice and Delinquency Prevention, who contributes to the delinquent, undisciplined, abused, or neglected condition of any juvenile. (1919, c. 97, s. 19; C.S., s. 5057; 1959, c. 1284; 1969, c. 911, s. 4; 1971, c. 1180, s. 5; 1979, c. 692; 1983, c. 175, ss. 8, 10; c. 720, s. 4; 1993, c. 539, s. 219; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑443, s. 11A.118(a); 1998‑202, s. 4(b); 2000‑137, s. 4.(c).)



§ 14-317. Permitting minors to enter barrooms or billiard rooms.

§ 14‑317.  Permitting minors to enter barrooms or billiard rooms.

If the manager or owner of any barroom, wherein beer, wine, or any alcoholic beverages are sold or consumed, or billiard room shall knowingly allow any minor under 18 years of age to enter or remain in such barroom or billiard room, where before such minor under 18 years of age enters or remains in such barroom or billiard room, the manager or owner thereof has been notified in writing by the parents or guardian of such minor under 18 years of age not to allow him to enter or remain in such barroom or billiard room, he shall be guilty of a Class 3 misdemeanor. (1897, c. 278; Rev., s. 3729; C.S., s. 4442; 1967, c. 1089; 1993, c. 539, s. 220; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-318. Exposing children to fire.

§ 14‑318.  Exposing children to fire.

If any person shall leave any child under the age of eight years locked or otherwise confined in any dwelling, building or enclosure, and go away from such dwelling, building or enclosure without leaving some person of the age of discretion in charge of the same, so as to expose the child to danger by fire, the person so offending shall be guilty of a Class 1 misdemeanor. (1893, c. 12; Rev., s. 3795; C.S., s. 4443; 1983, c. 175, s. 9, 10, c. 720, s. 4; 1993, c. 539, s. 221; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-318.1. Discarding or abandoning iceboxes, etc.; precautions required.

§ 14‑318.1.  Discarding or abandoning iceboxes, etc.; precautions required.

It shall be unlawful for any person, firm or corporation to discard, abandon, leave or allow to remain in any place any icebox, refrigerator or other container, device or equipment of any kind with an interior storage area of more than one and one‑half cubic feet of clear space which is airtight, without first removing the door or doors or hinges from such icebox, refrigerator, container, device or equipment.  This section shall not apply to any icebox, refrigerator, container, device or equipment which is being used for the purpose for which it was originally designed, or is being used for display purposes by any retail or wholesale merchant, or is crated, strapped or locked to such an extent that it is impossible for a child to obtain access to any airtight compartment thereof.  Any person violating the provisions of this section shall be guilty of a Class 1 misdemeanor. (1955, c. 305; 1993, c. 539, s. 222; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-318.2. Child abuse a misdemeanor.

§ 14‑318.2.  Child abuse a misdemeanor.

(a)        Any parent of a child less than 16 years of age, or any other person providing care to or supervision of such child, who inflicts physical injury, or who allows physical injury to be inflicted, or who creates or allows to be created a substantial risk of physical injury, upon or to such child by other than accidental means is guilty of the Class A1 misdemeanor of child abuse.

(b)        The Class A1 misdemeanor of child abuse is an offense additional to other civil and criminal provisions and is not intended to repeal or preclude any other sanctions or remedies.

(c)        A parent who abandons an infant less than seven days of age pursuant to G.S. 14‑322.3 shall not be prosecuted under this section for any acts or omissions related to the care of that infant.  (1965, c. 472, s. 1; 1971, c. 710, s. 6; 1993, c. 539, s. 223; 1994, Ex. Sess., c. 14, s. 13; c. 24, s. 14(c); 2001‑291, s. 4; 2008‑191, s. 1; 2009‑570, s. 6.)



§ 14-318.3. Repealed by Session Laws 1971, c. 710, s. 7.

§ 14‑318.3.  Repealed by Session Laws 1971, c. 710, s. 7.



§ 14-318.4. Child abuse a felony.

§ 14‑318.4.  Child abuse a felony.

(a)        A parent or any other person providing care to or supervision of a child less than 16 years of age who intentionally inflicts any serious physical injury upon or to the child or who intentionally commits an assault upon the child which results in any serious physical injury to the child is guilty of a Class E felony, except as otherwise provided in subsection (a3) of this section.

(a1)      Any parent of a child less than 16 years of age, or any other person providing care to or supervision of the child, who commits, permits, or encourages any act of prostitution with or by the child is guilty of child abuse and shall be punished as a Class E felon.

(a2)      Any parent or legal guardian of a child less than 16 years of age who commits or allows the commission of any sexual act upon the child is guilty of a Class E felony.

(a3)      A parent or any other person providing care to or supervision of a child less than 16 years of age who intentionally inflicts any serious bodily injury to the child or who intentionally commits an assault upon the child which results in any serious bodily injury to the child, or which results in permanent or protracted loss or impairment of any mental or emotional function of the child, is guilty of a Class C felony.

(a4)      A parent or any other person providing care to or supervision of a child less than 16 years of age whose willful act or grossly negligent omission in the care of the child shows a reckless disregard for human life is guilty of a Class E felony if the act or omission results in serious bodily injury to the child.

(a5)      A parent or any other person providing care to or supervision of a child less than 16 years of age whose willful act or grossly negligent omission in the care of the child shows a reckless disregard for human life is guilty of a Class H felony if the act or omission results in serious physical injury to the child.

(b)        The felony of child abuse is an offense additional to other civil and criminal provisions and is not intended to repeal or preclude any other sanctions or remedies.

(c)        Abandonment of an infant less than seven days of age pursuant to G.S. 14‑322.3 may be treated as a mitigating factor in sentencing for a conviction under this section involving that infant.

(d)        The following definitions apply in this section:

(1)        Serious bodily injury.  Bodily injury that creates a substantial risk of death or that causes serious permanent disfigurement, coma, a permanent or protracted condition that causes extreme pain, or permanent or protracted loss or impairment of the function of any bodily member or organ, or that results in prolonged hospitalization.

(2)        Serious physical injury.  Physical injury that causes great pain and suffering. The term includes serious mental injury.  (1979, c. 897, s. 1; 1979, 2nd Sess., c. 1316, s. 18; 1981, c. 63, s. 1; c. 179, s. 14; 1983, c. 653, s. 1; c. 916, § 1; 1985, c. 509, s. 5; c. 668; 1993, c. 539, s. 1233; 1994, Ex. Sess., c. 24, s. 14(c); 1999‑451, s. 1; 2001‑291, s. 5; 2008‑191, s. 2.)



§ 14-319. Repealed by Session Laws 1975, c. 402.

§ 14‑319.  Repealed by Session Laws 1975, c. 402.



§ 14-320. Repealed by Session Laws 1987, c. 716, s. 2.

§ 14‑320.  Repealed by Session Laws 1987, c. 716, s. 2.



§ 14-320.1. Transporting child outside the State with intent to violate custody order.

§ 14‑320.1.  Transporting child outside the State with intent to violate custody order.

When any federal court or state court in the United States shall have awarded custody of a child under the age of 16 years, it shall be a felony for any person with the intent to violate the court order to take or transport, or cause to be taken or transported, any such child from any point within this State to any point outside the limits of this State or to keep any such child outside the limits of this State.  Such crime shall be punishable as a Class I felony.  Provided that keeping a child outside the limits of the State in violation of a court order for a period in excess of 72 hours shall be prima facie evidence that the person charged intended to violate the order at the time of taking. (1969, c. 81; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1983, c. 563, s. 1; 1993, c. 539, s. 1234; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-321. Failing to pay minors for doing certain work.

§ 14‑321.  Failing to pay minors for doing certain work.

Whenever any person, having a contract with any corporation, company or person for the manufacture or change of any raw material by the piece or pound, shall employ any minor to assist in the work upon the faith of and by color of such contract, with intent to cheat and defraud such minor, and, having secured the contract price, shall willfully fail to pay the minor when he shall have performed his part of the contract work, whether done by the day or by the job, the person so offending shall be guilty of a Class 3 misdemeanor. (1893, c. 309; Rev., s. 3428a; C.S., s. 4446; 1993, c. 539, s. 224; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-321.1. Prohibit baby sitting service by sex offender or in the home of a sex offender.

§ 14‑321.1.  Prohibit baby sitting service by sex offender or in the home of a sex offender.

(a)        For purposes of this section the term "baby sitting service" means providing, for profit, supervision or care for a child under the age of 13 years who is unrelated to the provider by blood, marriage, or adoption, for more than two hours per day while the child's parents or guardian are not on the premises.

(b)        Notwithstanding any other provision of law, no person who is an adult may provide or offer to provide a baby sitting service in any of the following circumstances:

(1)        The baby sitting service is offered in a home and a resident of the home is a sex offender who is registered in accordance with Article 27A of Chapter 14 of the General Statutes.

(2)        A provider of care for the baby sitting service is a sex offender who is registered in accordance with Article 27A of Chapter 14 of the General Statutes.

(c)        A violation of this section that is a first offense is a Class 1 misdemeanor. A violation of this section that is a second or subsequent offense is a Class H felony. (2005‑416, s. 4.)



§ 14-322. Abandonment and failure to support spouse and children.

Article 40.

Protection of the Family.

§ 14‑322.  Abandonment and failure to support spouse and children.

(a)        For purposes of this Article:

(1)        "Supporting spouse" means a spouse, whether husband or wife, upon whom the other spouse is actually substantially dependent or from whom such other spouse is substantially in need of maintenance and support.

(2)        "Dependent spouse" means a spouse, whether husband or wife, who is actually substantially dependent upon the other spouse for his or her maintenance and support or is substantially in need of maintenance and support from the other spouse.

(b)        Any supporting spouse who shall willfully abandon a dependent spouse without providing that spouse with adequate support shall be guilty of a Class 1 or 2 misdemeanor and upon conviction shall be punished according to subsection (f).

(c)        Any supporting spouse who, while living with a dependent spouse, shall willfully neglect to provide adequate support for that dependent spouse shall be guilty of a misdemeanor and upon conviction shall be punished according to subsection (f).

(d)        Any parent who shall willfully neglect or refuse to provide adequate support for that parent's child, whether natural or adopted, and whether or not the parent abandons the child, shall be guilty of a misdemeanor and upon conviction shall be punished according to subsection (f).  Willful neglect or refusal to provide adequate support of a child shall constitute a continuing offense and shall not be barred by any statute of limitations until the youngest living child of the parent shall reach the age of 18 years.

(e)        Upon conviction for an offense under this section, the court may make such order as will best provide for the support, as far as may be necessary, of the abandoned spouse or child, or both, from the property or labor of the defendant.  If the court requires the payment of child support, the amount of the payments shall be determined as provided in G.S. 50‑13.4(c).  For child support orders initially entered on or after January 1, 1994, the immediate income withholding provisions of G.S. 110‑136.5(c1) shall apply.

(f)         A first offense under this section is a Class 2 misdemeanor.  A second or subsequent offense is a Class 1 misdemeanor. (1868‑9, c. 209, s. 1; 1873‑4, c. 176, s. 10; 1879, c. 92; Code, s. 970; Rev., s. 3355; C.S., s. 4447; 1925, c. 290; 1949, c. 810; 1957, c. 369; 1969, c. 1045, s. 1; 1981, c. 683, s. 1; 1989, c. 529, s. 4; 1993, c. 517, s. 3, c. 539, ss. 225, 226; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-322.1. Abandonment of child or children for six months.

§ 14‑322.1.  Abandonment of child or children for six months.

Any man or woman who, without just cause or provocation, willfully abandons his or her child or children for six months and who willfully fails or refuses to provide adequate means of support for his or her child or children during the six months' period, and who attempts to conceal his or her whereabouts from his or her child or children with the intent of escaping his lawful obligation for the support of said child or children, shall be punished as a Class I felon. (1963, c. 1227; 1979, c. 760, s. 5; 1983, c. 653, s. 2.)



§ 14-322.2. Repealed by Session Laws 1979, c. 838, s. 28.

§ 14‑322.2.  Repealed by Session Laws 1979, c. 838, s. 28.



§ 14-322.3. Abandonment of an infant under seven days of age.

§ 14‑322.3.  Abandonment of an infant under seven days of age.

When a parent abandons an infant less than seven days of age by voluntarily delivering the infant as provided in G.S. 7B‑500(b) or G.S. 7B‑500(d) and does not express an intent to return for the infant, that parent shall not be prosecuted under G.S. 14‑322 or G.S. 14‑322.1. (2001‑291, s. 7.)



§§ 14-323 through 14-325. Repealed by Session Laws 1981, c. 683, s. 3.

§§ 14‑323 through 14‑325.  Repealed by Session Laws 1981, c. 683, s. 3.



§ 14-325.1. When offense of failure to support child deemed committed in State.

§ 14‑325.1.  When offense of failure to support child deemed committed in State.

The offense of willful neglect or refusal of a parent to support and maintain a child, and the offense of willful neglect or refusal to support and maintain one's illegitimate child, shall be deemed to have been committed in the State of North Carolina whenever the child is living in North Carolina at the time of such willful neglect or refusal to support and maintain such child. (1953, c. 677; 1981, c. 683, s. 2.)



§ 14-326. Repealed by Session Laws 1981, c. 683, s. 3.

§ 14‑326.  Repealed by Session Laws 1981, c. 683, s. 3.



§ 14-326.1. Parents; failure to support.

§ 14‑326.1.  Parents; failure to support.

If any person being of full age, and having sufficient income after reasonably providing for his or her own immediate family shall, without reasonable cause, neglect to maintain and support his or her parent or parents, if such parent or parents be sick or not able to work and have not sufficient means or ability to maintain or support themselves, such person shall be deemed guilty of a Class 2 misdemeanor; upon conviction of a second or subsequent offense such person shall be guilty of a Class 1 misdemeanor.

If there be more than one person bound under the provisions of the next preceding paragraph to support the same parent or parents, they shall share equitably in the discharge of such duty. (1955, c. 1099; 1969, c. 1045, s. 3; 1993, c. 539, s. 227; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 14-327 through 14-328: Repealed by Session Laws 1971, c. 872, s. 3.

Article 41.

Alcoholic Beverages.

§§ 14‑327 through 14‑328:  Repealed by Session Laws 1971, c.  872, s. 3.



§ 14-329. Manufacturing, trafficking in, transporting, or possessing poisonous alcoholic beverages.

§ 14‑329.  Manufacturing, trafficking in, transporting, or possessing poisonous alcoholic beverages.

(a)        Any person who, either individually or as an agent for any person, firm or corporation, shall manufacture for use as a beverage, any spirituous liquor which is found to contain any foreign properties or ingredients poisonous to the human system, shall be punished as a Class H felon.

(b)        Any person who, either individually or as agent for any person, firm or corporation, shall, knowing or having reasonable grounds to know of the poisonous qualities thereof, transport for other than personal use, sell or possess for purpose of sale, for use as a beverage, any spirituous liquor which is found to contain any foreign properties or ingredients poisonous to the human system, shall be punished as a Class F felon.

(c)        Any person who, either individually or as agent for any person, firm or corporation, shall transport for other than personal use, sell or possess for purpose of sale, any spirituous liquor to be used as a beverage which is found to contain any foreign properties or ingredients poisonous to the human system, shall be guilty of a Class 2 misdemeanor.  In prosecutions under this subsection and under subsection (b) above, proof of transportation of more than one gallon of spirituous liquor will be prima facie evidence of transportation for other than personal use, and proof of possession of more than one gallon of spirituous liquor will be prima facie evidence of possession for purpose of sale.

(d)        Any person who, either individually or as agent for any person, firm or corporation, shall transport or possess, for use as a beverage, any illicit spirituous liquor which is found to contain any foreign properties or ingredients poisonous to the human system, shall be guilty of a Class 1 misdemeanor:  Provided, anyone charged under this subsection may show as a complete defense that the spirituous liquor in question was legally obtained and possessed and that he had no knowledge of the poisonous nature of the beverage. (1873‑4, c. 180, ss. 1, 2; Code, s. 983; Rev., s. 3522; C.S., s. 4453; 1961, c. 897; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, ss. 228, 229, 1235; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 14-330 through 14-332. Repealed by Session Laws 1971, c. 872, s. 3.

§§ 14‑330 through 14‑332.  Repealed by Session Laws 1971, c. 872, s. 3.



§ 14-333. Repealed by Session Laws 1971, c. 872, s. 3.

Article 42.

Public Drunkenness.

§ 14‑333.  Repealed by Session Laws 1971, c. 872, s. 3.



§§ 14-334 through 14-335.1. Repealed by Session Laws 1977, 2nd Session, c. 1134, s. 6.

§§ 14‑334 through 14‑335.1.  Repealed by Session Laws 1977, 2nd Session, c. 1134, s. 6.



§ 14-336. Repealed by Session Laws 1983, c. 17, s. 1.

Article 43.

Vagrants and Tramps.

§ 14‑336.  Repealed by Session Laws 1983, c. 17, s. 1.



§ 14-337. Repealed by Session Laws 1973, c. 108, s. 13.

§ 14‑337.  Repealed by Session Laws 1973, c. 108, s. 13.



§§ 14-338 through 14-339. Repealed by Session Laws 1983, c. 17, ss. 2, 3, effective February 17, 1983.

§§ 14‑338 through 14‑339.  Repealed by Session Laws 1983, c. 17, ss. 2, 3, effective February 17, 1983.



§ 14-340. Repealed by Session Laws 1971, c. 700.

§ 14‑340.  Repealed by Session Laws 1971, c. 700.



§ 14-341. Repealed by Session Laws 1971, c. 699.

§ 14‑341.  Repealed by Session Laws 1971, c. 699.



§ 14-342. Selling or offering to sell meat of diseased animals.

Article 44.

Regulation of Sales.

§ 14‑342.  Selling or offering to sell meat of diseased animals.

If any person shall knowingly and willfully slaughter any diseased animal and sell or offer for sale any of the meat of such diseased animal for human consumption, or if any person knows that the meat offered for sale or sold for human consumption by him is that of a diseased animal, he shall be guilty of a Class 1 misdemeanor. (1905, c. 303; Rev., s. 3442; C.S., s. 4465; 1993, c. 539, s. 230; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-343. Unauthorized dealing in railroad tickets.

§ 14‑343.  Unauthorized dealing in railroad tickets.

If any person shall sell or deal in tickets issued by any railroad company, unless he is a duly authorized agent of the railroad company, or shall refuse upon demand to exhibit his authority to sell or deal in such tickets, he shall be guilty of a Class 2 misdemeanor. (1895, c. 83, s. 1; Rev., s. 3764; C.S., s. 4466; 1969, c. 1224, s. 1; 1993, c. 539, s. 231; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-344. Sale of admission tickets in excess of printed price.

§ 14‑344.  Sale of admission tickets in excess of printed price.

Any person, firm, or corporation shall be allowed to add a reasonable service fee to the face value of the tickets sold, and the person, firm, or corporation which sells or resells such tickets shall not be permitted to recoup funds greater than the combined face value of the ticket, tax, and the authorized service fee. This service fee may not exceed three dollars ($3.00) for each ticket except that a promoter or operator of the property where the event is to be held and a ticket sales agency may agree in writing on a reasonable service fee greater than three dollars ($3.00) for the first sale of tickets by the ticket sales agent. This service fee may be a pre‑established amount per ticket or a percentage of each ticket. The existence of the service fee shall be made known to the public by printing or writing the amount of the fee on the tickets which are printed for the event. Any person, firm or corporation which sells or offers to sell a ticket for a price greater than the price permitted by this section or as permitted by G.S. 14‑344.1 shall be guilty of a Class 2 misdemeanor.  (1941, c. 180; 1969, c. 1224, s. 8; 1977, c. 9; 1979, c. 909; 1981, c. 36; 1985, c. 434; 1991, c. 165, s. 1; 1993, c. 539, s. 232; 1994, Ex. Sess., c. 24, s. 14(c); 2008‑158, ss. 3, 4; 2009‑255, s. 1.)



§ 14-344.1. Internet sale of admission tickets in excess of printed price.

§ 14‑344.1.  Internet sale of admission tickets in excess of printed price.

(a)        Internet Resale.  A person may resell an admission ticket under this section on the Internet at a price greater than the price on the face of the ticket unless the venue where the event will occur prohibits the Internet ticket resale as provided under subsection (b) of this section. To resell an admission ticket under this section, the person reselling the ticket must offer the ticket for resale on a Web site with a ticket guarantee that meets the requirements of subsection (c) of this section. A prospective purchaser must be directed to the guarantee before completion of the resale transaction. A person who resells an admission ticket under this section acknowledges liability for the informational report required under subsection (e) of this section.

(b)        Resale Prohibited.  The venue where an event will occur may prohibit the resale of admission tickets for the event at a price greater than the price on the face of the ticket. To prohibit the resale of tickets under this section, the venue must file a notice of prohibition of the resale of admission tickets for a specified event with the Secretary of State and must post the notice of prohibition conspicuously on its Web site. The primary ticket seller for the event must also post the notice conspicuously on its Web site. A prohibition under this subsection may not become valid until 30 days after the notice is posted on the venue's Web site. The prohibition expires on December 31 of each year unless the prohibition is renewed. To renew a prohibition, a venue must renew its notice of prohibition filed with the Secretary of State and must post the notice as required under this subsection. A venue who files a notice of prohibition must pay a fee in the amount set in G.S. 55‑1‑22 for filing articles of incorporation. A venue that renews a notice of prohibition must pay a fee in the amount set in G.S. 55‑1‑22 for filing a paper annual report.

(c)        Ticket Guarantee.  A person who resells or offers to resell admission tickets under this section must guarantee to the purchaser a full refund of the amount paid for the ticket under each of the following conditions:

(1)        The ticketed event is cancelled. Reasonable handling and delivery fees may be withheld from the refund price of a cancelled ticketed event if the ticket guarantee on the Web site specifically informs the purchaser that handling and delivery fees will be withheld from the refunded amount.

(2)        The purchaser is denied admission to the ticketed event. This subdivision does not apply if admission to the ticketed event is denied to the purchaser because of an action or omission of the purchaser.

(3)        The ticket is not delivered to the purchaser in the manner described on the Web site or pursuant to the delivery guarantee made by the reseller, and the failure results in the purchaser's inability to attend the ticketed event.

(d)        Student Tickets.  This section does not apply to student tickets issued by institutions of higher education in North Carolina for sporting events.

(e)        Report on Receipts.  A person who resells or offers to resell admission tickets under this section must report each month to the Department of Revenue, under oath, on a form provided by the Department. The report is due by the 10th day after the end of each month and covers the gross receipts received during the previous month from reselling admission tickets to an event or venue in this State. The report must include all of the following:

(1)        The total amount of gross receipts derived from reselling an admission ticket on the Internet to an event or venue in this State. For purposes of this subsection, gross receipts exclude the price printed on the face of the ticket.

(2)        The event for which admission tickets are sold and the venue where the event will occur.

(3)        The person or venue from whom the reseller purchased admission tickets.

(4)        The acquisition price of the admission tickets.

(5)        The price received by the reseller for the admission tickets.

(6)        The name and address of the person to whom the admission ticket is resold, if the purchaser is a reseller.

(7)        Any other information required by the Secretary of Revenue.  (2008‑158, s. 1; 2009‑255, s. 1.)



§ 14-344.2. Prohibition on ticket purchasing software.

§ 14‑344.2.  Prohibition on ticket purchasing software.

(a)        Definition.  The term "ticket seller" means a person who has executed a written agreement with the management of any venue in North Carolina for a sporting event, theater, musical performance, or public entertainment of any kind to sell tickets to the event over the Internet.

(b)        Unfair Trade Practice.  A person who knowingly sells, gives, transfers, uses, distributes, or possesses software that is primarily designed or produced for the purpose of interfering with the operation of a ticket seller who sells, over the Internet, tickets of admission to a sporting event, theater, musical performance, or public entertainment of any kind by circumventing any security measures on the ticket seller's Web site, circumventing any access control systems of the ticket seller's Web site, circumventing any access control solutions of the ticket seller's Web site, or circumventing any controls or measures that are instituted by the ticket seller on its Web site to ensure an equitable ticket buying process shall be in violation of G.S. 75‑1.1. The ticket seller and venue hosting the ticketed event have standing to bring a private right of action under G.S. 75‑1.1 for violation of this section.

(c)        Original Ticket Seller.  A person or firm is not liable under this section with respect to tickets for which the person or firm is the original ticket seller.  (2008‑158, s. 2; 2009‑255, s. 1.)



§ 14-345: Repealed by Session Laws 1994, Extra Session, c. 14, s. 72(16).

§ 14‑345:  Repealed by Session Laws 1994, Extra Session, c. 14, s. 72(16).



§ 14-346. Sale of convict-made goods prohibited.

§ 14‑346.  Sale of convict‑made goods prohibited.

(a)        It shall be unlawful to sell or to offer for sale anywhere within the State of North Carolina any articles or commodities manufactured or produced, wholly or in part, in this State or elsewhere by convicts or prisoners, except

(1)        Articles or commodities manufactured or produced by convicts on probation or parole or prisoners released part time for regular employment in the free community, and

(2)        Products of agricultural or forestry enterprises or quarrying or mining operations in which inmates of any penal or correctional institution of this State are employed, and

(3)        Articles and commodities manufactured or produced in any penal or correctional institution of this State for sale to departments, institutions, and agencies supported in whole or in part by the State, or to any political subdivision of this State, for the use of these departments, institutions, agencies, and political subdivisions of the State and not for resale, and

(4)        Articles of handicraft made by the inmates of any penal or correctional institution of this State during their leisure hours and with their own materials.

(b)        Any person, firm or corporation selling, undertaking to sell, or offering for sale any prison‑made or convict‑made goods, wares or merchandise, anywhere within the State, in violation of the provisions of this section, shall be guilty of a Class 2 misdemeanor.  Each sale or offer to sell, in violation of the provisions of this section, shall constitute a separate offense. (1933, c. 146, ss. 1‑4; 1959, c. 170, s. 1; 1969, c. 1224, s. 4; 1993, c. 539, s. 233; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 14-346.1 through 14-346.2: Repealed by Session Laws 1994, Ex. Sess., c. 14, s. 72(17), (18).

§§ 14‑346.1 through 14‑346.2:  Repealed by Session Laws 1994, Ex.  Sess., c. 14, s. 72(17), (18).



§ 14-347: Repealed by Session Laws 1971, c. 350.

Article 45.

Regulation of Employer and Employee.

§ 14‑347:  Repealed by Session Laws 1971, c.  350.



§ 14-348. Repealed by Session Laws 1971, c. 701.

§ 14‑348.  Repealed by Session Laws 1971, c. 701.



§ 14-349. Repealed by Session Laws 1971, c. 351.

§ 14‑349.  Repealed by Session Laws 1971, c. 351.



§ 14-350. Repealed by Session Laws 1971, c. 352.

§ 14‑350.  Repealed by Session Laws 1971, c. 352.



§ 14-351. Repealed by Session Laws 1971, c. 353.

§ 14‑351.  Repealed by Session Laws 1971, c. 353.



§ 14-352. Repealed by Session Laws 1971, c. 354.

§ 14‑352.  Repealed by Session Laws 1971, c. 354.



§ 14-353. Influencing agents and servants in violating duties owed employers.

§ 14‑353.  Influencing agents and servants in violating duties owed employers.

Any person who gives, offers or promises to an agent, employee or servant any gift or gratuity whatever with intent to influence his action in relation to his principal's, employer's or master's business; any agent, employee or servant who requests or accepts a gift or gratuity or a promise to make a gift or to do an act beneficial to himself, under an agreement or with an understanding that he shall act in any particular manner in relation to his principal's, employer's or master's business; any agent, employee or servant who, being authorized to procure materials, supplies or other articles either by purchase or contract for his principal, employer or master, or to employ service or labor for his principal, employer or master, receives, directly or indirectly, for himself or for another, a commission, discount or bonus from the person who makes such sale or contract, or furnishes such materials, supplies or other articles, or from a person who renders such service or labor; and any person who gives or offers such an agent, employee or servant such commission, discount or bonus, shall be guilty of a Class 2 misdemeanor. (1913, c. 190, s. 1; C.S., s. 4475; 1969, c. 1224, s. 6; 1993, c. 539, s. 234; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-354. Witness required to give self-incriminating evidence; no suit or prosecution to be founded thereon.

§ 14‑354.  Witness required to give self‑incriminating evidence; no suit or prosecution to be founded thereon.

No person shall be excused from attending, testifying or producing books, papers, contracts, agreements and other documents before any court, or in obedience to the subpoena of any court, having jurisdiction of the crime denounced in G.S. 14‑353, on the ground or for the reason that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him or to subject him to a penalty or to a forfeiture; but no person shall be liable to any suit or prosecution, civil or criminal, for or on account of any transaction, matter or thing concerning which he may testify or produce evidence, documentary or otherwise, before such court or in obedience to its subpoena or in any such case or proceeding: Provided, that no person so testifying or producing any such books, papers, contracts, agreements or other documents shall be exempted from prosecution and punishment for perjury committed in so testifying. (1913, c. 190, s. 2; C.S., s. 4476.)



§ 14-355. Blacklisting employees.

§ 14‑355.  Blacklisting employees.

If any person, agent, company or corporation, after having discharged any employee from his or its service, shall prevent or attempt to prevent, by word or writing of any kind, such discharged employee from obtaining employment with any other person, company or corporation, such person, agent or corporation shall be guilty of a Class 3 misdemeanor and shall be punished by a fine not exceeding five hundred dollars ($500.00); and such person, agent, company or corporation shall be liable in penal damages to such discharged person, to be recovered by civil action.  This section shall not be construed as prohibiting any person or agent of any company or corporation from furnishing in writing, upon request, any other person, company or corporation to whom such discharged person or employee has applied for employment, a truthful statement of the reason for such discharge. (1909, c. 858, s. 1; C.S., s. 4477; 1993, c. 539, s. 235; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-356: Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 767, s. 30(16).

§ 14‑356:  Repealed by Session Laws 1993 (Reg.  Sess., 1994), c. 767, s. 30(16).



§ 14-357: Repealed by Session Laws 1994, Ex. Sess., c. 14, s. 72(19).

§ 14‑357:  Repealed by Session Laws 1994, Ex.  Sess., c. 14, s. 72(19).



§ 14-357.1. Requiring payment for medical examination, etc., as condition of employment.

§ 14‑357.1.  Requiring payment for medical examination, etc., as condition of employment.

(a)        It shall be unlawful for any employer, as defined in subsection (b) of this section, to require any applicant for employment, as defined in subsection (c), to pay the cost of a medical examination or the cost of furnishing any records required by the employer as a condition of the initial act of hiring.

(b)        The term "employer" as used in this section shall mean and include an individual, a partnership, an association, a corporation, a legal representative, trustee, receiver, trustee in bankruptcy, and any common carrier by rail, motor, water, air, or express company, doing business in or operating within the State.

Provided that this section shall not apply to any employer as defined in this subsection who employs less than 25 employees.

(c)        The term "applicant for employment" shall mean and include any person who seeks to be permitted, required or directed by any employer, as defined in subsection (b) hereof, in consideration of direct or indirect gain or profit, to engage in employment.

(d)        Any employer who violates the provisions of this section shall  be liable to a fine of not more than one hundred dollars ($100.00) for each and every violation. It shall be the duty of the Commissioner of Labor to enforce this section. (1951, c. 1094.)



§ 14-358. Local: Violation of certain contracts between landlord and tenant.

Article 46.

Regulation of Landlord and Tenant.

§ 14‑358.  Local: Violation of certain contracts between landlord and tenant.

If any tenant or cropper shall procure advances from his landlord to enable him to make a crop on the land rented by him, and then willfully abandon the same without good cause and before paying for such advances with intent to defraud the landlord; or if any landlord shall contract with a tenant or cropper to furnish him advances to enable him to make a crop, and shall willfully fail or refuse, without good cause, to furnish such advances according to his agreement with intent to defraud the tenant, he shall be guilty of a Class 3 misdemeanor.  Any person employing a tenant or cropper who has violated the provisions of this section, with knowledge of such violation, shall be liable to the landlord furnishing such advances for the amount thereof, and shall also be guilty of a Class 3 misdemeanor.  This section shall apply to the following counties only: Alamance, Alexander, Beaufort, Bertie, Bladen, Cabarrus, Camden, Caswell, Chowan, Cleveland, Columbus, Craven, Cumberland, Currituck, Duplin, Edgecombe, Gaston, Gates, Greene, Halifax, Harnett, Hertford, Johnston, Jones, Lee, Lenoir, Lincoln, Martin, Mecklenburg, Montgomery, Nash, Northampton, Onslow, Pamlico, Pender, Perquimans, Person, Pitt, Randolph, Robeson, Rockingham, Rowan, Rutherford, Sampson, Stokes, Surry, Tyrrell, Vance, Wake, Warren, Washington, Wayne, Wilson and Yadkin. (1905, cc. 297, 383, 445, 820; Rev., s. 3366; 1907, c. 8; c. 84, s. 1; c. 595, s. 1; cc. 639, 719, 869; Pub. Loc. 1915, c. 18; C.S., s. 4480; Ex. Sess. 1920, c. 26; 1925, c. 285, s. 2; Pub. Loc. 1925, c. 211; Pub. Loc. 1927, c. 614; 1931, c. 136, s. 1; 1945, c. 635; 1953, c. 474; 1983, c. 623; 1993, c. 539, s. 237; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-359. Local: Tenant neglecting crop; landlord failing to make advances; harboring or employing delinquent tenant.

§ 14‑359.  Local: Tenant neglecting crop; landlord failing to make advances; harboring or employing delinquent tenant.

If any tenant or cropper shall procure advances from his landlord to enable him to make a crop on the land rented by him, and then willfully refuse to cultivate such crops or negligently or willfully abandon the same without good cause and before paying for such advances with intent to defraud the landlord; or if any landlord who induces another to become tenant or cropper by agreeing to furnish him advances to enable him to make a crop, shall willfully fail or refuse without good cause to furnish such advances according to his agreement with intent to defraud the tenant, or if any person shall entice, persuade or procure any tenant, lessee or cropper, who has made a contract agreeing to cultivate the land of another, to abandon or to refuse or fail to cultivate such land with intent to defraud the landlord, or after notice shall harbor or detain on his own premises, or on the premises of another, any such tenant, lessee or cropper, he shall be guilty of a Class 3 misdemeanor.  Any person who employs a tenant or cropper who has violated the provisions of this section, with knowledge of such violation, shall be liable to the landlord furnishing such advances, for the amount thereof.  This section shall apply only to the following counties: Alamance, Anson, Cabarrus, Caswell, Davidson, Franklin, Granville, Halifax, Harnett, Hertford, Hoke, Hyde, Lee, Lincoln, Moore, Person, Randolph, Richmond, Rockingham, Rowan, Rutherford, Sampson, Stanly, Stokes, Union, Vance, Wake and Washington. (1905, c. 299, ss. 1‑7; Rev., s. 3367; 1907, c. 84, s. 2; c. 238, s. 1; c. 543; c. 595, s. 2; c. 810; C.S., s. 4481; Ex. Sess. 1920, cc. 20, 26; 1923, c. 32; 1925, c. 285, s. 3; Pub. Loc. 1927, c. 614; 1929, c. 5, s. 1; 1931, c. 44; c. 136, s. 2; 1939, c. 95; 1945, c. 635; 1949, c. 83; 1951, c. 615; 1993, c. 539, s. 238; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-360. Cruelty to animals; construction of section.

Article 47.

Cruelty to Animals.

§ 14‑360.  Cruelty to animals; construction of section.

(a)        If any person shall intentionally overdrive, overload, wound, injure, torment, kill, or deprive of necessary sustenance, or cause or procure to be overdriven, overloaded, wounded, injured, tormented, killed, or deprived of necessary sustenance, any animal, every such offender shall for every such offense be guilty of a Class 1 misdemeanor.

(a1)      If any person shall maliciously kill, or cause or procure to be killed, any animal by intentional deprivation of necessary sustenance, that person shall be guilty of a Class A1 misdemeanor.

(b)        If any person shall maliciously torture, mutilate, maim, cruelly beat, disfigure, poison, or kill, or cause or procure to be tortured, mutilated, maimed, cruelly beaten, disfigured, poisoned, or killed, any animal, every such offender shall for every such offense be guilty of a Class I felony. However, nothing in this section shall be construed to increase the penalty for cockfighting provided for in G.S. 14‑362.

(c)        As used in this section, the words "torture", "torment", and "cruelly" include or refer to any act, omission, or neglect causing or permitting unjustifiable pain, suffering, or death. As used in this section, the word "intentionally" refers to an act committed knowingly and without justifiable excuse, while the word "maliciously" means an act committed intentionally and with malice or bad motive. As used in this section, the term "animal" includes every living vertebrate in the classes Amphibia, Reptilia, Aves, and Mammalia except human beings. However, this section shall not apply to the following activities:

(1)        The lawful taking of animals under the jurisdiction and regulation of the Wildlife Resources Commission, except that this section shall apply to those birds exempted by the Wildlife Resources Commission from its definition of "wild birds" pursuant to G.S. 113‑129(15a).

(2)        Lawful activities conducted for purposes of biomedical research or training or for purposes of production of livestock, poultry, or aquatic species.

(2a)      Lawful activities conducted for the primary purpose of providing food for human or animal consumption.

(3)        Activities conducted for lawful veterinary purposes.

(4)        The lawful destruction of any animal for the purposes of protecting the public, other animals, property, or the public health.

(5)        The physical alteration of livestock or poultry for the purpose of conforming with breed or show standards. (1881, c. 34, s. 1; c. 368, ss. 1, 15; Code, ss. 2482, 2490; 1891, c. 65; Rev., s. 3299; 1907, c. 42; C.S., s. 4483; 1969, c. 1224, s. 2; 1979, c. 641; 1985 (Reg. Sess., 1986), c. 967, s. 1; 1989, c. 670, s. 1; 1993, c. 539, s. 239; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑212, s. 17.16(c); 1999‑209, s. 8; 2007‑211, ss. 1, 2.)



§ 14-360.1. Immunity for veterinarian reporting animal cruelty.

§ 14‑360.1.  Immunity for veterinarian reporting animal cruelty.

Any veterinarian licensed in this State who has reasonable cause to believe that an animal has been the subject of animal cruelty in violation of G.S. 14‑360 and who makes a report of animal cruelty, or who participates in any investigation or testifies in any judicial proceeding that arises from a report of animal cruelty, shall be immune from civil liability, criminal liability, and liability from professional disciplinary action and shall not be in breach of any veterinarian‑patient confidentiality, unless the veterinarian acted in bad faith or with a malicious purpose. It shall be a rebuttable presumption that the veterinarian acted in good faith. A failure by a veterinarian to make a report of animal cruelty shall not constitute grounds for disciplinary action under G.S. 90‑187.8. (2007‑232, s. 1.)



§ 14-361. Instigating or promoting cruelty to animals.

§ 14‑361.  Instigating or promoting cruelty to animals.

If any person shall willfully set on foot, or instigate, or move to, carry on, or promote, or engage in, or do any act towards the furtherance of any act of cruelty to any animal, he shall be guilty of a Class 1 misdemeanor. (1881, c. 368, s. 6; Code, s. 2487; 1891, c. 65; Rev., s. 3300; C.S., s. 4484; 1953, c. 857, s. 1; 1969, c. 1224, s. 3; 1985 (Reg. Sess., 1986), c. 967, s. 1; 1989, c. 670, s. 2; 1993, c. 539, s. 240; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-361.1. Abandonment of animals.

§ 14‑361.1.  Abandonment of animals.

Any person being the owner or possessor, or having charge or custody of an animal, who willfully and without justifiable excuse abandons the animal is guilty of a Class 2 misdemeanor. (1979, c. 687; 1985 (Reg. Sess., 1986), c. 967, s. 2; 1989, c. 670, s. 3; 1993, c. 539, s. 241; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-362. Cockfighting.

§ 14‑362.  Cockfighting.

A person who instigates, promotes, conducts, is employed at, allows property under his ownership or control to be used for, participates as a spectator at, or profits from an exhibition featuring the fighting of a cock is guilty of a Class I felony. A lease of property that is used or is intended to be used for an exhibition featuring the fighting of a cock is void, and a lessor who knows this use is made or is intended to be made of his property is under a duty to evict the lessee immediately. (1881, c. 368, s. 2; Code, s. 2483; 1891, c. 65; Rev., s. 3301; C.S., s. 4485; 1953, c. 857, s. 2; 1969, c. 1224, s. 3; 1985 (Reg. Sess., 1986), c. 967, s. 3; 1993, c. 539, s. 242; 1994, Ex. Sess., c. 24, s. 14(c); 2005‑437, s. 1.)



§ 14-362.1. Animal fights and baiting, other than cock fights, dog fights and dog baiting.

§ 14‑362.1.  Animal fights and baiting, other than cock fights, dog fights and dog baiting.

(a)        A person who instigates, promotes, conducts, is employed at, provides an animal for, allows property under his ownership or control to be used for, or profits from an exhibition featuring the fighting or baiting of an animal, other than a cock or a dog, is guilty of a Class 2 misdemeanor. A lease of property that is used or is intended to be used for an exhibition featuring the fighting or baiting of an animal, other than a cock or a dog, is void, and a lessor who knows this use is made or is intended to be made of his property is under a duty to evict the lessee immediately.

(b)        A person who owns, possesses, or trains an animal, other than a cock or a dog, with the intent that the animal be used in an exhibition featuring the fighting or baiting of that animal or any other animal is guilty of a Class 2 misdemeanor.

(c)        A person who participates as a spectator at an exhibition featuring the fighting or baiting of an animal, other than a cock or a dog, is guilty of a Class 2 misdemeanor.

(d)        A person who commits an offense under subsection (a) within three years after being convicted of an offense under this section is guilty of a Class I felony.

(e)        This section does not prohibit the lawful taking or training of animals under the jurisdiction and regulation of the Wildlife Resources Commission. (1985 (Reg. Sess., 1986), c. 967, s. 5; 1993, c. 539, ss. 243, 1236; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑78, s. 2.)



§ 14-362.2. Dog fighting and baiting.

§ 14‑362.2.  Dog fighting and baiting.

(a)        A person who instigates, promotes, conducts, is employed at, provides a dog for, allows property under the person's ownership or control to be used for, gambles on, or profits from an exhibition featuring the baiting of a dog or the fighting of a dog with another dog or with another animal is guilty of a Class H felony. A lease of property that is used or is intended to be used for an exhibition featuring the baiting of a dog or the fighting of a dog with another dog or with another animal is void, and a lessor who knows this use is made or is intended to be made of the lessor's property is under a duty to evict the lessee immediately.

(b)        A person who owns, possesses, or trains a dog with the intent that the dog be used in an exhibition featuring the baiting of that dog or the fighting of that dog with another dog or with another animal is guilty of a Class H felony.

(c)        A person who participates as a spectator at an exhibition featuring the baiting of a dog or the fighting of a dog with another dog or with another animal is guilty of a Class H felony.

(d)        This section does not prohibit the use of dogs in the lawful taking of animals under the jurisdiction and regulation of the Wildlife Resources Commission.

(e)        This section does not prohibit the use of dogs in earthdog trials that are sanctioned or sponsored by entities approved by the Commissioner of Agriculture that meet standards that protect the health and safety of the dogs. Quarry at an earthdog trial shall at all times be kept separate from the dogs by a sturdy barrier, such as a cage, and have access to food and water.

(f)         This section does not apply to the use of herding dogs engaged in the working of domesticated livestock for agricultural, entertainment, or sporting purposes. (1997‑78, s. 1; 2006‑113, s. 3.1; 2006‑259, s. 37; 2007‑180, s. 1; 2007‑181, s. 1.)



§ 14-362.3. Restraining dogs in a cruel manner.

§ 14‑362.3.  Restraining dogs in a cruel manner.

A person who maliciously restrains a dog using a chain or wire grossly in excess of the size necessary to restrain the dog safely is guilty of a Class 1 misdemeanor. For purposes of this section, "maliciously" means the person imposed the restraint intentionally and with malice or bad motive. (2001‑411, s. 2.)



§ 14-363. Conveying animals in a cruel manner.

§ 14‑363.  Conveying animals in a cruel manner.

If any person shall carry or cause to be carried in or upon any vehicle or other conveyance, any animal in a cruel or inhuman manner, he shall be guilty of a Class 1 misdemeanor.  Whenever an offender shall be taken into custody therefor by any officer, the officer may take charge of such vehicle or other conveyance and its contents, and deposit the same in some safe place of custody.  The necessary expenses which may be incurred for taking charge of and keeping and sustaining the vehicle or other conveyance shall be a lien thereon, to be paid before the same can be lawfully reclaimed; or the said expenses, or any part thereof remaining unpaid, may be recovered by the person incurring the same of the owner of such animal in an action therefor. (1881, c. 368, s. 5; Code, s. 2486; 1891, c. 65; Rev., s. 3302; C.S., s. 4486; 1953, c. 857, s. 3; 1969, c. 1224, s. 4; 1985 (Reg. Sess., 1986), c. 967, s. 1; 1989, c. 670, s. 4; 1993, c. 539, s. 244; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-363.1. Living baby chicks or other fowl, or rabbits under eight weeks of age; disposing of as pets or novelties forbidden.

§ 14‑363.1.  Living baby chicks or other fowl, or rabbits under eight weeks of age; disposing of as pets or novelties forbidden.

If any person, firm or corporation shall sell, or offer for sale, barter or give away as premiums living baby chicks, ducklings, or other fowl or rabbits under eight weeks of age as pets or novelties, such person, firm or corporation shall be guilty of a Class 3 misdemeanor.  Provided, that nothing contained in this section shall be construed to prohibit the sale of nondomesticated species of chicks, ducklings, or other fowl, or of other fowl from proper brooder facilities by hatcheries or stores engaged in the business of selling them for purposes other than for pets or novelties. (1973, c. 466, s. 1; 1985 (Reg. Sess., 1986), c. 967, s. 4; 1993, c. 539, s. 245; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-363.2. Confiscation of cruelly treated animals.

§ 14‑363.2.  Confiscation of cruelly treated animals.

Conviction of any offense contained in this Article may result in confiscation of cruelly treated animals belonging to the accused and it shall be proper for the court in its discretion to order a final determination of the custody of the confiscated animals. (1979, c. 640.)



§ 14-364. Repealed by Session Laws 1945, c. 635.

Article 48.

Animal Diseases.

§ 14‑364.  Repealed by Session Laws 1945, c. 635.



§ 14-365. Repealed by Session Laws 1971, c. 110.

Article 49.

Protection of Livestock Running at Large.

§ 14‑365.  Repealed by Session Laws 1971, c. 110.



§ 14-366. Molesting or injuring livestock.

§ 14‑366.  Molesting or injuring livestock.

If any person shall unlawfully and on purpose drive any livestock, lawfully running at large in the range, from said range, or shall kill, maim or injure any livestock, lawfully running at large in the range or in the field or pasture of the owner, whether done with actual intent to injure the owner, or to drive the stock from the range, or with any other unlawful intent, every such person, his counselors, aiders, and abettors, shall be guilty of a Class 2 misdemeanor:  provided, that nothing herein contained shall prohibit any person from driving out of the range any stock unlawfully brought from other states or places.  In any indictment under this section it shall not be necessary to name in the bill or prove on the trial the owner of the stock molested, maimed, killed or injured.  Any person violating any provision of this section shall be guilty of a Class 2 misdemeanor. (1850, c. 94, ss. 1, 2; R.C., c. 34, s. 104; Code, s. 1002; 1885, c. 383; 1887, c. 368; 1895, c. 190; Rev., s. 3314; C.S., s. 4494; 1969, c. 1224, s. 9; 1993, c. 539, s. 246; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-367. Altering the brands of and misbranding another's livestock.

§ 14‑367.  Altering the brands of and misbranding another's livestock.

If any person shall knowingly alter or deface the mark or brand of any other person's horse, mule, ass, neat cattle, sheep, goat, or hog, or shall knowingly mismark or brand any such beast that may be unbranded or unmarked, not properly his own, with intent to defraud any other person, the person so offending shall be guilty of a Class H felony. (1797, c. 485, s. 2, P.R.; R.C., c. 34, s. 57; Code, s. 1001; Rev., s. 3317; C.S., s. 4495; 1993, c. 539, s. 1237; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-368. Placing poisonous shrubs and vegetables in public places.

§ 14‑368.  Placing poisonous shrubs and vegetables in public places.

If any person shall throw into or leave exposed in any public square, street, lane, alley or open lot in any city, town or village, or in any public road, any mock orange or other poisonous shrub, plant, tree or vegetable, he shall be liable in damages to any person injured thereby and shall also be guilty of a Class 2 misdemeanor. (1887, c. 338; Rev., s. 3318; C.S., s. 4496; 1969, c. 1224, s. 3; 1993, c. 539, s. 247; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-369: Repealed by Session Laws 1994, Ex. Sess., c. 14, s. 72(20).

§ 14‑369:  Repealed by Session Laws 1994, Ex.  Sess., c. 14, s. 72(20).



§ 14-370. Wrongfully obtaining or divulging knowledge of telephonic messages.

Article 50.

Protection of Letters, Telegrams, and Telephone Messages.

§ 14‑370.  Wrongfully obtaining or divulging knowledge of telephonic messages.

If any person wrongfully obtains, or attempts to obtain, any knowledge of a telephonic message by connivance with a clerk, operator, messenger or other employee of a telephone company, or, being such clerk, operator, messenger or employee, willfully divulges to any but the person for whom it was intended, the contents of a telephonic message or dispatch intrusted to him for transmission or delivery, or the nature thereof, he shall be guilty of a Class 2 misdemeanor. (1903, c. 599; Rev., s. 3848; C.S., s. 4497; 1993, c. 539, s. 248; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-371. Violating privacy of telegraphic messages; failure to transmit and deliver same promptly.

§ 14‑371.  Violating privacy of telegraphic messages; failure to transmit and deliver same promptly.

If any person wrongfully obtains, or attempts to obtain, any knowledge of a telegraphic message by connivance with a clerk, operator, messenger, or other employee of a telegraph company, or, being such clerk, operator, messenger, or other employee, willfully divulges to any but the person for whom it was intended, the contents of a telegraphic message or dispatch intrusted to him for transmission or delivery, or the nature thereof, or willfully refuse or neglect duly to transmit or deliver the same, he shall be guilty of a Class 2 misdemeanor. (1889, c. 41, s. 1; Rev., s. 3846; C.S., s. 4498; 1993, c. 539, s. 249; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-372. Unauthorized opening, reading or publishing of sealed letters and telegrams.

§ 14‑372.  Unauthorized opening, reading or publishing of sealed letters and telegrams.

If any person shall willfully, and without authority, open or read, or cause to be opened or read, a sealed letter or telegram, or shall publish the whole or any portion of such letter or telegram, knowing it to have been opened or read without authority, he shall be guilty of a Class 2 misdemeanor. (1889, c. 41, s. 2; Rev., s. 3728; C.S., s. 4499; 1993, c. 539, s. 250; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-373. Bribery of players, managers, coaches, referees, umpires or officials.

Article 51.

Protection of Athletic Contests.

§ 14‑373.  Bribery of players, managers, coaches, referees, umpires or officials.

If any person shall bribe or offer to bribe or shall aid, advise, or abet in any way another in such bribe or offer to bribe, any player or participant in any athletic contest with intent to influence his play, action, or conduct and for the purpose of inducing the player or participant to lose or try to lose or cause to be lost any athletic contest or to limit or try to limit the margin of victory or defeat in such contest; or if any person shall bribe or offer to bribe or shall aid, advise, or abet in any way another in such bribe or offer to bribe, any referee, umpire, manager, coach, or any other official or an athletic club or team, league, association, institution or conference, by whatever name called connected with said athletic contest with intent to influence his decision or bias his opinion or judgment for the purpose of losing or trying to lose or causing to be lost said athletic contest or of limiting or trying to limit the margin of victory or defeat in such contest, such person shall be punished as a Class I felon. (1921, c. 23, s. 1; C.S., s. 4499(a); 1951, c. 364, s. 1; 1961, c. 1054, s. 1; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1238; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-374. Acceptance of bribes by players, managers, coaches, referees, umpires or officials.

§ 14‑374.  Acceptance of bribes by players, managers, coaches, referees, umpires or officials.

If any player or participant in any athletic contest shall accept, or agree to accept, a bribe given for the purpose of inducing the player or participant to lose or try to lose or cause to be lost or limit or try to limit the margin of victory or defeat in such contest; or if any referee, umpire, manager, coach, or any other official of an athletic club, team, league, association, institution, or conference connected with an athletic contest shall accept or agree to accept a bribe given with the intent to influence his decision or bias his opinion or judgment and for the purpose of losing or trying to lose or causing to be lost said athletic contest or of limiting or trying to limit the margin of victory or defeat in such contest, such person shall be punished as a Class I felon. (1921, c. 23, s. 2; C.S., s. 4499(b); 1951, c. 364, s. 2; 1961, c. 1054, s. 2; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1239; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-375. Completion of offenses set out in §§ 14-373 and 14-374.

§ 14‑375.  Completion of offenses set out in §§ 14‑373 and 14‑374.

To complete the offenses mentioned in G.S. 14‑373 and 14‑374, it shall not be necessary that the player, manager, coach, referee, umpire, or official shall, at the time, have been actually employed, selected, or appointed to perform his respective duties; it shall be sufficient if the bribe be offered, accepted, or agreed to with the view of probable employment, selection, or appointment of the person to whom the bribe is offered or by whom it is accepted. It shall not be necessary that such player, referee, umpire, manager, coach, or other official actually play or participate in any athletic contest, concerning which said bribe is offered or accepted; it shall be sufficient if the bribe be given, offered, or accepted in view of his or their possibly participating therein. (1921, c. 23, s. 3; C.S., s. 4499(c); 1951, c. 364, s. 3; 1961, c. 1054, s. 3.)



§ 14-376. Bribe defined.

§ 14‑376.  Bribe defined.

By a "bribe," as used in this article, is meant any gift, emolument, money or thing of value, testimonial, privilege, appointment or personal advantage, or in the promise of either, bestowed or promised for the purpose of influencing, directly or indirectly, any player, referee, manager, coach, umpire, club or league official, to see which game an admission fee may be charged, or in which athletic contest any player, manager, coach, umpire, referee, or other official is paid any compensation for his services. Said bribe as defined in this article need not be direct; it may be such as is hidden under the semblance of a sale, bet, wager, payment of a debt, or in any other manner defined to cover the true intention of the parties. (1921, c. 23, s. 4; C.S., s. 4499(d); 1951, c. 364, s. 4; 1961, c. 1054, s. 4.)



§ 14-377. Intentional losing of athletic contest or limiting margin of victory or defeat.

§ 14‑377.  Intentional losing of athletic contest or limiting margin of victory or defeat.

If any player or participant shall commit any willful act of omission or commission, in playing of an athletic contest, with intent to lose or try to lose or to cause to be lost or to limit or try to limit the margin of victory or defeat in such contest for the purpose of material gain to himself, or if any referees, umpire, manager, coach, or other official of an athletic club, team, league, association, institution or conference connected with an athletic contest shall commit any willful act of omission or commission connected with his official duties with intent to try to lose or to cause to be lost or to limit or try to limit the margin of victory or defeat in such contest for the purpose of material gain to himself, such person shall be punished as a Class I felon. (1921, c. 23, s. 5; C.S., s. 4499(e); 1951, c. 364, s. 5; 1961, c. 1054, s. 5; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1240; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-378. Venue.

§ 14‑378.  Venue.

In all prosecutions under this Article, the venue may be laid in any county where the bribe herein referred to was given, offered, or accepted, or in which the athletic contest was carried on in relation to which the bribe was offered, given, or accepted, or the acts referred to in G.S. 14‑377 were committed. (1921, c. 23, s. 6; C.S., s. 4606(c); 1951, c. 364, s. 6.)



§ 14-379. Bonus or extra compensation not forbidden.

§ 14‑379.  Bonus or extra compensation not forbidden.

Nothing in this Article shall be construed to prohibit the giving or offering of any bonus or extra compensation to any manager, coach, or professional player, or to any league, association, or conference for the purpose of encouraging such manager, coach, or player to a higher degree of skill, ability, or diligence in the performance of his duties. (1921, c. 23, s. 7; C.S., s. 4499(f); 1951, c. 364, s. 7; 1961, c. 1054, s. 6.)



§ 14-380. Repealed by Session Laws 1951, c. 364, s. 8.

§ 14‑380.  Repealed by Session Laws 1951, c. 364, s. 8.



§ 14-380.1. Bribery of horse show judges or officials.

Article 51A.

Protection of Horse Shows.

§ 14‑380.1.  Bribery of horse show judges or officials.

Any person who bribes, or offers to bribe, any judge or other official in any horse show, with intent to influence his decision or judgment concerning said horse show, shall be guilty of a Class 2 misdemeanor. (1963, c. 1100, s. 1; 1969, c. 1224, s. 1; 1993, c. 539, s. 251; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-380.2. Bribery attempts to be reported.

§ 14‑380.2.  Bribery attempts to be reported.

Any judge or other official of any horse show shall report to the resident superior court district attorney any attempt to bribe him with respect to his decisions in any horse show, and a failure to so report shall constitute a Class 2 misdemeanor. (1963, c. 1100, s. 2; 1969, c. 1224, s. 1; 1973, c. 47, s. 2; 1993, c. 539, s. 252; 1994, Ex. Sess., c. 24, s. 14 (c.)



§ 14-380.3. Bribe defined.

§ 14‑380.3.  Bribe defined.

The word "bribe," as used in this Article, shall have the same meaning as set forth in G.S. 14‑376, in relation to athletic contests. (1963, c. 1100, s. 3.)



§ 14-380.4. Printing Article in horse show schedules.

§ 14‑380.4.  Printing Article in horse show schedules.

The provisions of this Article shall be printed on all schedules for any horse show held prior to January 1, 1965. (1963, c. 1100, s. 4.)



§ 14-381. Desecration of State and United States flag.

Article 52.

Miscellaneous Police Regulations.

§ 14‑381.  Desecration of State and United States flag.

It shall be unlawful for any person willfully and knowingly to cast contempt upon any flag of the United States or upon any flag of North Carolina by public acts of physical contact including, but not limited to, mutilation, defiling, defacing or trampling. Any person violating this section shall be deemed guilty of a Class 2 misdemeanor.

The flag of the United States, as used in this section, shall be the same as defined in 4 U.S.C.A. 1 and 4 U.S.C.A. 2.  The flag of North Carolina, as used in this section, shall be the same as defined in G.S. 144‑1. (1917, c. 271; C.S., s. 4500; 1971, c. 295; 1993, c. 539, s. 253; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-382. Pollution of water on lands used for dairy purposes.

§ 14‑382.  Pollution of water on lands used for dairy purposes.

It shall be unlawful for any person, firm, or corporation owning lands adjoining the lands of any person, firm, or corporation which are or may be used for dairy purposes or for grazing milk cows, to dispose of or permit disposal of any animal, mineral, chemical, or vegetable refuse, sewage or other deleterious matter in such way as to pollute the water on the lands so used or which may be used for dairy purposes or for grazing milk cows, or to render unfit or unsafe for use the milk produced from cows feeding upon the grasses and herbage growing on such lands.  This section shall not apply to incorporated towns maintaining a sewer system.  Anyone violating the provisions of this section shall be guilty of a Class 3 misdemeanor, and each day that such pollution is committed or exists shall constitute a separate offense. (1919, c. 222; C.S., s. 4501; 1993, c. 539, s. 254; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-383. Cutting timber on town watershed without disposing of boughs and debris; misdemeanor.

§ 14‑383.  Cutting timber on town watershed without disposing of boughs and debris; misdemeanor.

Any person, firm or corporation owning lands or the standing timber on lands within 400 feet of any watershed held or owned by any city or town, for the purpose of furnishing a city or town water supply, upon cutting or removing the timber or permitting the same cut or removed from lands so within 400 feet of said watershed, or any part thereof, shall, within three months after cutting, or earlier upon written notice by said city or town, remove or cause to be burned under proper supervision all treetops, boughs, laps and other portions of timber not desired to be taken for commercial or other purposes, within 400 feet of the boundary line of such part of such watershed as is held or owned by such town or city, so as to leave such space of 400 feet immediately adjoining the boundary line of such watershed, so held or owned, free and clear of all such treetops, laps, boughs and other inflammable material caused by or left from cutting such standing timber, so as to prevent the spread of fire from such cutover area and the consequent damage to such watershed.  Any such person, firm or corporation violating the provisions of this section shall be guilty of a Class 2 misdemeanor. (1913, c. 56; C.S., s. 4502; 1969, c. 1224, s. 1; 1993, c. 539, s. 255; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-384. Injuring notices and advertisements.

§ 14‑384.  Injuring notices and advertisements.

If any person shall wantonly or maliciously mutilate, deface, pull or tear down, destroy or otherwise damage any notice, sign or advertisement, unless immoral or obscene, whether put up by an officer of the law in performance of the duties of his office or by some other person for a lawful purpose, before the object for which such notice, sign or advertisement was posted shall have been accomplished, he shall be guilty of a Class 3 misdemeanor.  Nothing herein contained shall apply to any person mutilating, defacing, pulling or tearing down, destroying or otherwise damaging notices, signs or advertisements put upon his own land or lands of which he may have charge or control, unless consent of such person to put up such notice, sign or advertisement shall have first been obtained, except those put up by an officer of the law in the performance of the duties of his office. (1885, c. 302; Rev., s. 3709; C.S., s. 4503; 1993, c. 539, s. 256; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-385. Defacing or destroying public notices and advertisements.

§ 14‑385.  Defacing or destroying public notices and advertisements.

If any person shall willfully and unlawfully deface, tear down, remove or destroy any legal notice or advertisement authorized by law to be posted by any officer or other person, the same being actually posted at the time of such defacement, tearing down, removal or destruction, during the time for which such legal notice or advertisement shall be authorized by law to be posted, he shall be guilty of a Class 3 misdemeanor. (1876‑7, c. 215; Code, s. 981; Rev., s. 3710; C.S., s. 4504; 1993, c. 539, s. 257; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-386: Repealed by Session Laws 1994, Ex. Sess., c. 14, s. 72(21).

§ 14‑386:  Repealed by Session Laws 1994, Ex.  Sess., c. 14, s. 72(21).



§ 14-387. Repealed by Session Laws 1945, c. 635.

§ 14‑387.  Repealed by Session Laws 1945, c. 635.



§ 14-388. Repealed by Session Laws 1943, c. 543.

§ 14‑388.  Repealed by Session Laws 1943, c. 543.



§ 14-389: Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 767, s. 30(17).

§ 14‑389:  Repealed by Session Laws 1993 (Reg.  Sess., 1994), c. 767, s. 30(17).



§§ 14-390 through 14-390.1. Repealed by Session Laws 1969, c. 970, s. 11.

§§ 14‑390 through 14‑390.1.  Repealed by Session Laws 1969, c. 970, s. 11.



§ 14-391. Usurious loans on household and kitchen furniture or assignment of wages.

§ 14‑391.  Usurious loans on household and kitchen furniture or assignment of wages.

Any person, firm or corporation who shall lend money in any manner whatsoever by note, chattel mortgage, conditional sale, or purported conditional sale or otherwise, upon any article of household or kitchen furniture, or any assignment of wages, earned or to be earned, and shall willfully:

(1)        Take, receive, reserve or charge a greater rate of interest than permitted by law, either before or after the interest may accrue; or

(2)        Refuse to give receipts for payments on interest or principal of such loan; or

(3)        Fail or refuse to surrender the note and security when the same is paid off or a new note and mortgage is given in renewal, unless such new mortgage shall state the amount still due by the old note or mortgage and that the new one is given as additional security;

shall be guilty of a Class 1 misdemeanor and in addition thereto shall be subject to the provisions of G.S. 24‑2. (1907, c. 110; C.S., s. 4509; 1927, c. 72; 1959, c. 195; 1977, c. 807; 1993, c. 539, s. 259; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 14-392 through 14-393: Repealed by Session Laws 1989, c. 508, s. 4.

§§ 14‑392 through 14‑393: Repealed by Session Laws 1989, c.  508, s. 4.



§ 14-394. Anonymous or threatening letters, mailing or transmitting.

§ 14‑394.  Anonymous or threatening letters, mailing or transmitting.

It shall be unlawful for any person, firm, or corporation, or any association of persons in this State, under whatever name styled, to write and transmit any letter, note, or writing, whether written, printed, or drawn, without signing his, her, their, or its true name thereto, threatening any person or persons, firm or corporation, or officers thereof with any personal injury or violence or destruction of property of such individuals, firms, or corporations, or using therein any language or threats of any kind or nature calculated to intimidate or place in fear any such persons, firms or corporations, or officers thereof, as to their personal safety or the safety of their property, or using vulgar or obscene language, or using such language which if published would bring such persons into public contempt and disgrace, and any person, firm, or corporation violating the provisions of this section shall be guilty of a Class 1 misdemeanor. (1921, c. 112; C.S., s. 4511(a); 1993, c. 539, s. 260; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-395. Commercialization of American Legion emblem; wearing by nonmembers.

§ 14‑395.  Commercialization of American Legion emblem; wearing by nonmembers.

It shall be unlawful for anyone not a member of the American Legion, an organization consisting of ex‑members of the army, navy and marine corps, who served as members of such organizations in the recent world war, to wear upon his or her person the recognized emblem of the American Legion, or to use the said emblem for advertising purposes, or to commercialize the same in any way whatsoever; or to use the said emblem in display upon his or her property or place of business, or at any place whatsoever.  Anyone violating the provisions of this section shall be guilty of a Class 3 misdemeanor. (1923, c. 89; C.S., s. 4511(b); 1993, c. 539, s. 261; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-395.1. Sexual harassment.

§ 14‑395.1.  Sexual harassment.

(a)        Offense.  Any lessor of residential real property or the agent of any lessor of residential real property who shall harass on the basis of sex any lessee or prospective lessee of the property shall be guilty of a Class 2 misdemeanor.

(b)        Definitions.  For purposes of this section:

(1)        "Harass on the basis of sex" means unsolicited overt requests or demands for sexual acts when (i) submission to such conduct is made a term of the execution or continuation of the lease agreement, or (ii) submission to or rejection of such conduct by an individual is used to determine whether rights under the lease are accorded;

(2)        "Lessee" means a person who enters into a residential rental agreement with the lessor and all other persons residing in the lessee's rental unit; and

(3)        "Prospective lessee" means a person seeking to enter into a residential rental agreement with a lessor. (1989, c. 712; 1993, c. 539, s. 262; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 14-396 through 14-397: Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 767, s. 30(18), (19).

§§ 14‑396 through 14‑397:  Repealed by Session Laws 1993 (Reg.  Sess., 1994), c. 767, s. 30(18), (19).



§ 14-398. Theft or destruction of property of public libraries, museums, etc.

§ 14‑398.  Theft or destruction of property of public libraries, museums, etc.

Any person who shall steal or unlawfully take or detain, or willfully or maliciously or wantonly write upon, cut, tear, deface, disfigure, soil, obliterate, break or destroy, or who shall sell or buy or receive, knowing the same to have been stolen, any book, document, newspaper, periodical, map, chart, picture, portrait, engraving, statue, coin, medal, apparatus, specimen, or other work of literature or object of art or curiosity deposited in a public library, gallery, museum, collection, fair or exhibition, or in any department or office of State or local government, or in a library, gallery, museum, collection, or exhibition, belonging to any incorporated college or university, or any incorporated institution devoted to educational, scientific, literary, artistic, historical or charitable purposes, shall, if the value of the property stolen, detained, sold, bought or received knowing same to have been stolen, or if the damage done by writing upon, cutting, tearing, defacing, disfiguring, soiling, obliterating, breaking or destroying any such property, shall not exceed fifty dollars ($50.00), be guilty of a Class 1 misdemeanor.  If the value of the property stolen, detained, sold or received knowing same to have been stolen, or the amount of damage done in any of the ways or manners hereinabove set out, shall exceed the sum of fifty dollars ($50.00), the person committing same shall be punished as a Class H felon. (1935, c. 300; 1943, c. 543; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 265; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-399. Littering.

§ 14‑399.  Littering.

(a)        No person, including any firm, organization, private corporation, or governing body, agents or employees of any municipal corporation shall intentionally or recklessly throw, scatter, spill or place or intentionally or recklessly cause to be blown, scattered, spilled, thrown or placed or otherwise dispose of any litter upon any public property or private property not owned by the person within this State or in the waters of this State including any public highway, public park, lake, river, ocean, beach, campground, forestland, recreational area, trailer park, highway, road, street or alley except:

(1)        When the property is designated by the State or political subdivision thereof for the disposal of garbage and refuse, and the person is authorized to use the property for this purpose; or

(2)        Into a litter receptacle in a manner that the litter will be prevented from being carried away or deposited by the elements upon any part of the private or public property or waters.

(a1)      No person, including any firm, organization, private corporation, or governing body, agents, or employees of any municipal corporation shall scatter, spill, or place or cause to be blown, scattered, spilled, or placed or otherwise dispose of any litter upon any public property or private property not owned by the person within this State or in the waters of this State including any public highway, public park, lake, river, ocean, beach, campground, forestland, recreational area, trailer park, highway, road, street, or alley except:

(1)        When the property is designated by the State or political subdivision thereof for the disposal of garbage and refuse, and the person is authorized to use the property for this purpose; or

(2)        Into a litter receptacle in a manner that the litter will be prevented from being carried away or deposited by the elements upon any part of the private or public property or waters.

(a2)      Subsection (a1) of this section does not apply to the accidental blowing, scattering, or spilling of an insignificant amount of municipal solid waste, as defined in G.S. 130A‑290(18a), during the automated loading of a vehicle designed and constructed to transport municipal solid waste if the vehicle is operated in a reasonable manner and according to manufacturer specifications.

(b)        When litter is blown, scattered, spilled, thrown or placed from a vehicle or watercraft, the operator thereof shall be presumed to have committed the offense. This presumption, however, does not apply to a vehicle transporting nontoxic and biodegradable agricultural or garden products or supplies, including mulch, tree bark, wood chips, and raw logs.

(c)        Any person who violates subsection (a) of this section in an amount not exceeding 15 pounds and not for commercial purposes is guilty of a Class 3 misdemeanor punishable by a fine of not less than two hundred fifty dollars ($250.00) nor more than one thousand dollars ($1,000) for the first offense. In addition, the court may require the violator to perform community service of not less than eight hours nor more than 24 hours. The community service required shall be to pick up litter if feasible, and if not feasible, to perform other labor commensurate with the offense committed. Any second or subsequent violation of subsection (a) of this section in an amount not exceeding 15 pounds and not for commercial purposes within three years after the date of a prior violation is a Class 3 misdemeanor punishable by a fine of not less than five hundred dollars ($500.00) nor more than two thousand dollars ($2,000). In addition, the court may require the violator to perform community service of not less than 16 hours nor more than 50 hours. The community service required shall be to pick up litter if feasible, and if not feasible, to perform other labor commensurate with the offense committed.

(c1)      Any person who violates subsection (a1) of this section in an amount not exceeding 15 pounds is guilty of an infraction punishable by a fine of not more than one hundred dollars ($100.00). In addition, the court may require the violator to perform community service of not less than four hours nor more than 12 hours. The community service required shall be to pick up litter if feasible, and if not feasible, to perform other labor commensurate with the offense committed. Any second or subsequent violation of subsection (a1) of this section in an amount not exceeding 15 pounds within three years after the date of a prior violation is an infraction punishable by a fine of not more than two hundred dollars ($200.00). In addition, the court may require the violator to perform community service of not less than eight hours nor more than 24 hours. The community service required shall be to pick up litter if feasible, and if not feasible, to perform other labor commensurate with the offense committed. For purposes of this subsection, the term "litter" shall not include nontoxic and biodegradable agricultural or garden products or supplies, including mulch, tree bark, and wood chips.

(d)        Any person who violates subsection (a) of this section in an amount exceeding 15 pounds but not exceeding 500 pounds and not for commercial purposes is guilty of a Class 3 misdemeanor punishable by a fine of not less than five hundred dollars ($500.00) nor more than two thousand dollars ($2,000). In addition, the court shall require the violator to perform community service of not less than 24 hours nor more than 100 hours. The community service required shall be to pick up litter if feasible, and if not feasible, to perform other community service commensurate with the offense committed.

(d1)      Any person who violates subsection (a1) of this section in an amount exceeding 15 pounds but not exceeding 500 pounds is guilty of an infraction punishable by a fine of not more than two hundred dollars ($200.00). In addition, the court may require the violator to perform community service of not less than eight hours nor more than 24 hours. The community service required shall be to pick up litter if feasible, and if not feasible, to perform other labor commensurate with the offense committed.

(e)        Any person who violates subsection (a) of this section in an amount exceeding 500 pounds or in any quantity for commercial purposes, or who discards litter that is a hazardous waste as defined in G.S. 130A‑290 is guilty of a Class I felony.

(e1)      Any person who violates subsection (a1) of this section in an amount exceeding 500 pounds is guilty of an infraction punishable by a fine of not more than three hundred dollars ($300.00). In addition, the court may require the violator to perform community service of not less than 16 hours nor more than 50 hours. The community service required shall be to pick up litter if feasible, and if not feasible, to perform other labor commensurate with the offense committed.

(e2)      If any person violates subsection (a) or (a1) of this section in an amount exceeding 15 pounds or in any quantity for commercial purposes, or discards litter that is a hazardous waste as defined in G.S. 130A‑290, the court shall order the violator to:

(1)        Remove, or render harmless, the litter that he discarded in violation of this section;

(2)        Repair or restore property damaged by, or pay damages for any damage arising out of, his discarding litter in violation of this section; or

(3)        Perform community public service relating to the removal of litter discarded in violation of this section or to the restoration of an area polluted by litter discarded in violation of this section.

(f)         A court may enjoin a violation of this section.

(f1)       If a violation of subsection (a) of this section involves the operation of a motor vehicle, upon a finding of guilt, the court shall forward a record of the finding to the Department of Transportation, Division of Motor Vehicles, which shall record a penalty of one point on the violator's drivers license pursuant to the point system established by G.S. 20‑16. There shall be no insurance premium surcharge or assessment of points under the classification plan adopted under G.S. 58‑36‑65 for a finding of guilt under this section.

(g)        A motor vehicle, vessel, aircraft, container, crane, winch, or machine involved in the disposal of more than 500 pounds of litter in violation of subsection (a) of this section is declared contraband and is subject to seizure and summary forfeiture to the State.

(h)        If a person sustains damages arising out of a violation of subsection (a) of this section that is punishable as a felony, a court, in a civil action for the damages, shall order the person to pay the injured party threefold the actual damages or two hundred dollars ($200.00), whichever amount is greater. In addition, the court shall order the person to pay the injured party's court costs and attorney's fees.

(i)         For the purpose of the section, unless the context requires otherwise:

(1)        "Aircraft" means a motor vehicle or other vehicle that is used or designed to fly, but does not include a parachute or any other device used primarily as safety equipment.

(2)        Repealed by Session Laws 1999‑454, s. 1.

(2a)      "Commercial purposes" means litter discarded by a business, corporation, association, partnership, sole proprietorship, or any other entity conducting business for economic gain, or by an employee or agent of the entity.

(3)        "Law enforcement officer" means any law enforcement officer sworn and certified pursuant to Chapter 17C or 17E of the General Statutes, except company police officers as defined in G.S. 74E‑6(b)(3). In addition, and solely for the purposes of this section, "law enforcement officer" means any employee of a county or municipality designated by the county or municipality as a litter enforcement officer.

(4)        "Litter" means any garbage, rubbish, trash, refuse, can, bottle, box, container, wrapper, paper, paper product, tire, appliance, mechanical equipment or part, building or construction material, tool, machinery, wood, motor vehicle or motor vehicle part, vessel, aircraft, farm machinery or equipment, sludge from a waste treatment facility, water supply treatment plant, or air pollution control facility, dead animal, or discarded material in any form resulting from domestic, industrial, commercial, mining, agricultural, or governmental operations. While being used for or distributed in accordance with their intended uses, "litter" does not include political pamphlets, handbills, religious tracts, newspapers, and other similar printed materials the unsolicited distribution of which is protected by the Constitution of the United States or the Constitution of North Carolina.

(5)        "Vehicle" has the same meaning as in G.S. 20‑4.01(49).

(6)        "Watercraft" means any boat or vessel used for transportation across the water.

(j)         It shall be the duty of all law enforcement officers to enforce the provisions of this section.

(k)        This section does not limit the authority of any State or local agency to enforce other laws, rules or ordinances relating to litter or solid waste management. (1935, c. 457; 1937, c. 446; 1943, c. 543; 1951, c. 975, s. 1; 1953, cc. 387, 1011; 1955, c. 437; 1957, cc. 73, 175; 1959, c. 1173; 1971, c. 165; 1973, c. 877; 1977, c. 887, s. 1; 1979, c. 1065, s. 1; 1983, c. 890; 1987, cc. 208, 757; 1989, c. 784, ss. 7.1, 8; 1991, c. 609, s. 1; c. 720, s. 49; c. 725, s. 1; 1993, c. 539, ss. 266, 267, 1241; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑518, s. 1; 1998‑217, s. 2; 1999‑294, s. 4; 1999‑454, s. 1; 2001‑512, s. 1.)



§ 14-399.1. Repealed by Session Laws 1989, c. 784, s. 7.

§ 14‑399.1.  Repealed by Session Laws 1989, c. 784, s. 7.



§ 14-399.2. Certain plastic yoke and ring type holding devices prohibited.

§ 14‑399.2.  Certain plastic yoke and ring type holding devices prohibited.

(a)        As used in this section:

(1)        "Degradable" means that within one year after being discarded, the yoke or ring type holding device is capable of becoming embrittled or decomposing by photodegradation, biodegradation, or chemo‑degradation under average seasonal conditions into components other than heavy metals or other toxic substances.

(2)        "Recyclable" means that the yoke or ring type holding device is capable of being collected and processed for reuse as a product or raw material.

(b)        No person may sell or distribute for sale in this State any container connected to another by a yoke or ring type holding device constructed of plastic that is neither degradable nor recyclable.  No person may sell or distribute for sale in this State any container connected to another by a yoke or ring type holding device constructed of plastic that is recyclable but that is not degradable unless such device does not have an orifice larger than one and three‑fourths inches.  The manufacturer of a degradable yoke or ring type holding device shall emboss or mark the device with a nationally recognized symbol indicating that the device is degradable.  The manufacturer of a recyclable yoke or ring type holding device shall emboss or mark the device with a symbol of the type specified in G.S. 130A‑309.10(e) indicating the plastic resin used to produce the device and that the device is recyclable.  The manufacturer shall register the symbol with the Secretary of State with a sample of the device.

(c)        Any person who sells or distributes for sale a yoke or ring type holding device in violation of this section shall be guilty of a Class 3 misdemeanor punishable by a fine of not less than fifty dollars ($50.00) nor more than two hundred dollars ($200.00).  In lieu of a fine or any portion thereof or in addition to a fine, any violation of this section may also be punished by a term of community service.

(d)        Other than a manufacturer required to use and register a symbol under subsection (b), a person may not be prosecuted under this section if, at the time of sale or distribution for sale, the yoke or holding device bears a symbol meeting the requirements of this section which has been registered with the Secretary of State. (1989, c. 371; 1991, c. 236, c. 621, s. 14; 1993, c. 539, s. 268; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-400. Tattooing; body piercing prohibited.

§ 14‑400.  Tattooing; body piercing prohibited.

(a)        It shall be unlawful for any person or persons to tattoo the arm, limb, or any part of the body of any other person under 18 years of age. Anyone violating the provisions of this section shall be guilty of a Class 2 misdemeanor.

(b)        It shall be unlawful for any person to pierce any part of the body other than ears of another person under the age of 18 for the purpose of allowing the insertion of earrings, jewelry, or similar objects into the body, unless the prior consent of a custodial parent or guardian is obtained. Anyone violating the provisions of this section is guilty of a Class 2 misdemeanor. (1937, c. 112, ss. 1, 2; 1969, c. 1224, s. 8; 1971, c. 1231, s. 1; 1993, c. 539, s. 269; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑230, s. 9.)



§ 14-401. Putting poisonous foodstuffs, antifreeze, etc., in certain public places, prohibited.

§ 14‑401.  Putting poisonous foodstuffs, antifreeze, etc., in certain public places, prohibited.

It shall be unlawful for any person, firm or corporation to put or place (i) any strychnine, other poisonous compounds or ground glass on any beef or other foodstuffs of any kind, or (ii) any antifreeze that contains ethylene glycol and is not in a closed container, in any public square, street, lane, alley or on any lot in any village, town or city or on any public road, open field, woods or yard in the country.  Any person, firm or corporation who violates the provisions of this section shall be liable in damages to the person injured thereby and also shall be guilty of a Class 1 misdemeanor.  This section shall not apply to the poisoning of insects or worms for the purpose of protecting crops or gardens by spraying plants, crops, or trees, to poisons used in rat extermination, or to the accidental release of antifreeze containing ethylene glycol. (1941, c. 181; 1953, c. 1239; 1993, c. 143, c. 539, s. 270; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-401.1. Misdemeanor to tamper with examination questions.

§ 14‑401.1.  Misdemeanor to tamper with examination questions.

Any person who, without authority of the entity who prepares or administers the examination, purloins, steals, buys, receives, or sells, gives or offers to buy, give, or sell any examination questions or copies thereof of any examination provided and prepared by law shall be guilty of a Class 2 misdemeanor. (1917, c. 146, s. 10; C.S., s. 5658; 1969, c. 1224, s. 3; 1991, c. 360, s. 2; 1993, c. 539, s. 271; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-401.2. Misdemeanor for detective to collect claims, accounts, etc.

§ 14‑401.2.  Misdemeanor for detective to collect claims, accounts, etc.

It shall be unlawful for any person, firm, or corporation, who or which is engaged in business as a detective, detective agency, or what is ordinarily known as "secret service work," or conducts such business, to engage in the business of collecting claims, accounts, bills, notes, or other money obligations for others, or to engage in the business known as a collection agency.  Violation of the provisions hereof shall be a Class 2 misdemeanor. (1943, c. 383; 1969, c. 1224, s. 5; 1993, c. 539, s. 272; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-401.3. Inscription on gravestone or monument charging commission of crime.

§ 14‑401.3.  Inscription on gravestone or monument charging commission of crime.

It shall be illegal for any person to erect or cause to be erected any gravestone or monument bearing any inscription charging any person with the commission of a crime, and it shall be illegal for any person owning, controlling or operating any cemetery to permit such gravestone to be erected and maintained therein.  If such gravestone has been erected in any graveyard, cemetery or burial plot, it shall be the duty of the person having charge thereof to remove and obliterate such inscription.  Any person violating the provisions of this section shall be guilty of a Class 2 misdemeanor. (1949, c. 1075; 1969, c. 1224, s. 8; 1993, c. 539, s. 273; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-401.4. Identifying marks on machines and apparatus; application to Division of Motor Vehicles for numbers.

§ 14‑401.4.  Identifying marks on machines and apparatus; application to Division of Motor Vehicles for numbers.

(a)        No person, firm or corporation shall willfully remove, deface, destroy, alter or cover over the manufacturer's serial or engine number or any other manufacturer's number or other distinguishing number or identification mark upon any machine or other apparatus, including but not limited to farm equipment, machinery and apparatus, but excluding electric storage batteries, nor shall any person, firm or corporation place or stamp any serial, engine, or other number or mark upon such machinery, apparatus or equipment except as provided for in this section, nor shall any person, firm or corporation purchase or take into possession or sell, trade, transfer, devise, give away or in any manner dispose of such machinery, apparatus, or equipment except by intestate succession or as junk or scrap after the manufacturer's serial or engine number or mark has been willfully removed, defaced, destroyed, altered or covered up unless a new number or mark has been added as provided in this section: Provided, however, that this section shall not prohibit or prevent the owner or holder of a mortgage, conditional sales contract, title retaining contract, or a trustee under a deed of trust from taking possession for the purpose of foreclosure under a power of sale or by court order, of such machinery, apparatus, or equipment, or from selling the same by foreclosure sale under a power contained in a mortgage, conditional sales contract, title retaining contract, deed of trust, or court order; or from taking possession thereof in satisfaction of the indebtedness secured by the mortgage, deed of trust, conditional sales contract, or title retaining contract pursuant to an agreement with the owner.

(b)        Each seller of farm machinery, farm equipment or farm apparatus covered by this section shall give the purchaser a bill of sale for such machinery, equipment or apparatus and shall include in the bill of sale the manufacturer's serial number or distinguishing number or identification mark, which the seller warrants to be true and correct according to his invoice or bill of sale as received from his manufacturer, supplier, or distributor or dealer.

(c)        Each user of farm machinery, farm equipment or farm apparatus whose manufacturer's serial number, distinguishing number or identification mark has been obliterated or is now unrecognizable, may obtain a valid identification number for any such machinery, equipment or apparatus upon application for such number to the Division of Motor Vehicles accompanied by satisfactory proof of ownership and a subsequent certification to the Division by a member of the North Carolina Highway Patrol that said applicant has placed the number on the proper machinery, equipment or apparatus.  The Division of Motor Vehicles is hereby authorized and empowered to issue appropriate identification marks or distinguishing numbers for machinery, equipment or apparatus upon application as provided in this section and the Division is further authorized and empowered to designate the place or places on the machinery, equipment or apparatus at which the identification marks or distinguishing numbers shall be placed.  The Division is also authorized to designate the method to be used in placing the identification marks or distinguishing numbers on the machinery, equipment or apparatus: Provided, however, that the owner or holder of the mortgage conditional sales contract, title retaining contract, or trustee under a deed of trust in possession of such encumbered machinery, equipment, or apparatus from which the manufacturer's serial or engine number or other manufacturer's number or distinguishing mark has been obliterated or has become unrecognizable or the purchaser at the foreclosure sale thereof, may at any time obtain a valid identification number for any such machinery, equipment or apparatus upon application therefor to the Division of Motor Vehicles.

(d)        Any person, firm or corporation who shall violate any part of this section shall be guilty of a Class 1 misdemeanor. (1949, c. 928; 1951, c. 1110 s. 1; 1953, c. 257; 1975, c. 716, s. 5; 1993, c. 539, s. 274; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-401.5: Repealed by Session Laws 2004-203, s. 21, effective August 17, 2004.

§ 14‑401.5:  Repealed by Session Laws 2004‑203, s. 21, effective August 17, 2004.



§ 14-401.6. Unlawful to possess, etc., tear gas except for certain purposes.

§ 14‑401.6.  Unlawful to possess, etc., tear gas except for certain purposes.

(a)        It is unlawful for any person, firm, corporation or association to possess, use, store, sell, or transport within the State of North Carolina, any form of that type of gas generally known as "tear gas," or any container or device for holding or releasing that gas; except this section does not apply to the possession, use, storage, sale or transportation of that gas or any container or device for holding or releasing that gas:

(1)        By officers and enlisted personnel of the armed forces of the United States or this State while in the discharge of their official duties and acting under orders requiring them to carry arms or weapons;

(2)        By or for any governmental agency for official use of the agency;

(3)        By or for county, municipal or State law‑enforcement officers in the discharge of their official duties;

(4)        By or for security guards registered under Chapter 74C of the General Statutes, company police officers commissioned under Chapter 74E of the General Statutes, or campus police officers commissioned under Chapter 74G of the General Statutes provided they are on duty and have received training according to standards prescribed by the State Bureau of Investigation;

(5)        For bona fide scientific, educational, or industrial purposes;

(6)        In safes, vaults, and depositories, as a means or protection against robbery;

(7)        For use in the home for protection and elsewhere by individuals, who have not been convicted of a felony, for self‑defense purposes only, as long as the capacity of any:

a.         Tear gas device or container does not exceed 150 cubic centimeters,

b.         Tear gas cartridge or shell does not exceed 50 cubic centimeters, and

c.         Tear gas device or container does not have the capability of discharging any cartridge, shell, or container larger than 50 cubic centimeters.

(b)        Violation of this section is a Class 2 misdemeanor.

(c)        Tear gas for the purpose of this section shall mean any solid, liquid or gaseous substance or combinations thereof which will, upon dispersion in the atmosphere, cause tears in the eyes, burning of the skin, coughing, difficulty in breathing or any one or more of these reactions and which will not cause permanent damage to the human body, and the substance and container or device is designed, manufactured, and intended to be used as tear gas. (1951, c. 592; 1969, c. 1224, s. 8; 1977, c. 126; 1979, c. 661; 1983, c. 794, s. 9; 1991 (Reg. Sess., 1992), c. 1043, s. 2; 1993, c. 151, s. 1; c. 539, s. 276; 1994, Ex. Sess., c. 24, s. 14(c); 2005‑231, s. 10.)



§ 14-401.7. Persons, firms, banks and corporations dealing in securities on commission taxed as a private banker.

§ 14‑401.7.  Persons, firms, banks and corporations dealing in securities on commission taxed as a private banker.

No person, bank, or corporation, without a license authorized by law, shall act as a stockbroker or private banker.  Any person, bank, or corporation that deals in foreign or domestic exchange certificates of debt, shares in any corporation or charter companies, bank or other notes, for the purpose of selling the same or any other thing for commission or other compensation, or who negotiates loans upon real estate securities, shall be deemed a security broker.  Any person, bank, or corporation engaged in the business of negotiating loans on any class of security or in discounting, buying or selling negotiable or other papers or credits, whether in an office for the purpose or elsewhere shall be deemed to be a private banker.  Any person, firm, or corporation violating this section shall be guilty of a Class 3 misdemeanor and pay a fine of not less than one hundred ($100.00) nor more than five hundred dollars ($500.00) for each offense. (1939, c. 310, s. 1004; 1953, c. 970, s. 9; 1993, c. 539, s. 277; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-401.8. Refusing to relinquish party telephone line in emergency; false statement of emergency.

§ 14‑401.8.  Refusing to relinquish party telephone line in emergency; false statement of emergency.

Any person who shall willfully refuse to immediately relinquish a party telephone line when informed that such line is needed for an emergency call to a fire department or police department, or for medical aid or ambulance service, or any person who shall secure the use of a party telephone line by falsely stating that such line is needed for an emergency call, shall be guilty of a Class 1 misdemeanor.

The term "party line" as used in this section is defined as a subscriber's line telephone circuit, consisting of two or more main telephone stations connected therewith, each station with a distinctive ring or telephone number.  The term "emergency" as used in this section is defined as a situation in which property or human life are in jeopardy and the prompt summoning of aid is essential. (1955, c. 958; 1993, c. 539, s. 278; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-401.9. Parking vehicle in private parking space without permission.

§ 14‑401.9.  Parking vehicle in private parking space without permission.

It shall be unlawful for any person other than the owner or lessee of a privately owned or leased parking space to park a motor or other vehicle in such private parking space without the express permission of the owner or lessee of such space; provided, that such private parking lot be clearly designated as such by a sign no smaller than 24 inches by 24 inches prominently displayed at the entrance thereto, and provided further, that the parking spaces within the lot be clearly marked by signs setting forth the name of each individual lessee or owner.

Any person violating any of the provisions of this section shall be guilty of a Class 3 misdemeanor and upon conviction shall be fined not more than ten dollars ($10.00) in the discretion of the court. (1955, c. 1019; 1977, c. 398, s. 2; 1993, c. 539, s. 279; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-401.10. Soliciting advertisements for official publications of law-enforcement officers' associations.

§ 14‑401.10.  Soliciting advertisements for official publications of law‑enforcement officers' associations.

Every person, firm or corporation who solicits any advertisement to be published in any law‑enforcement officers' association's official magazine, yearbook, or other official publication, shall disclose to the person so solicited, whether so requested or not, the name of the law‑enforcement association for which such advertisement is solicited, together with written authority from the president or secretary of such association to solicit such advertising on its behalf.

Any person, firm or corporation violating the provisions of this section shall be guilty of a Class 2 misdemeanor. (1961, c. 518; 1969, c. 1224, s. 8; 1993, c. 539, s. 280; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-401.11. Distribution of certain food at Halloween and all other times prohibited.

§ 14‑401.11.  Distribution of certain food at Halloween and all other times prohibited.

(a)        It shall be unlawful for any person to knowingly distribute, sell, give away or otherwise cause to be placed in a position of human accessibility, any food or eatable substance which that person knows to contain:

(1)        Any noxious or deleterious substance, material or article which might be injurious to a person's health or might cause a person any physical discomfort, or

(2)        Any controlled substance included in any schedule of the Controlled Substances Act, or

(3)        Any poisonous chemical or compound or any foreign substance such as, but not limited to, razor blades, pins, and ground glass, which might cause death, serious physical injury or serious physical pain and discomfort.

(b)        Penalties.

(1)        Any person violating the provisions of G.S. 14‑401.11(a)(1):

a.         Where the actual or possible effect on a person eating the food or substance was or would be limited to mild physical discomfort without any lasting effect, shall be guilty of a Class I felony.

b.         Where the actual or possible effect on a person eating the food or substance was or would be greater than mild physical discomfort without any lasting effect, shall be punished as a Class H felon.

(2)        Any person violating the provisions of G.S. 14‑401.11(a)(2) shall be punished as a Class F felon.

(3)        Any person violating the provisions of G.S. 14‑401.11(a)(3) shall be punished as a Class C felon. (1971, c. 564; 1973, c. 540, s. 1; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1242; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-401.12. Soliciting charitable contributions by telephone.

§ 14‑401.12.  Soliciting charitable contributions by telephone.

(a)        Any professional solicitor who solicits by telephone contributions for charitable purposes or in any way compensates another person to solicit by telephone contributions for charitable purposes shall be guilty of a Class 1 misdemeanor. Any person compensated by a professional solicitor to solicit by telephone contributions for charitable purposes shall be guilty of a Class 1 misdemeanor.

(b)        Definitions.  Unless a different meaning is required by the context, the following terms as used in this section have the meanings hereinafter respectively ascribed to them:

(1)        "Charitable purpose" shall mean any charitable, benevolent, religious, philanthropic, environmental, public or social advocacy or eleemosynary purpose for religion, health, education, social welfare, art and humanities, civic and public interest.

(2)        "Contribution" shall mean any promise, gift, bequest, devise or other grant for consideration or otherwise, of any money or property of any kind or value, including the promise to pay, which contribution is wholly or partly induced by a solicitation. The term "contribution" shall not include payments by members of an organization for membership fees, dues, fines or assessments, or for services rendered to individual members, if membership in such organization confers a bona fide right, privilege, professional standing, honor or other direct benefit, other than the right to vote, elect officers, or hold offices; nor any money, credit, financial assistance or property received from any governmental authority; nor any donation of blood or any anatomical gift made pursuant to the Revised Uniform Anatomical Gift Act. Reference to dollar amounts of "contributions" or "solicitations" in this section means, in the case of payments or promises to pay for merchandise or rights of any description, the value of the total amount paid or promised to be paid for such merchandise or rights, and not merely that portion of the purchase price to be applied to a charitable purpose.

(3)        "Professional fund‑raising counsel" shall mean any person who for a flat fixed fee under a written agreement plans, conducts, manages, carries on, or acts as a consultant, whether directly or indirectly, in connection with soliciting contributions for, or on behalf of any charitable organization but who actually solicits no contributions as a part of such services.

(4)        "Professional solicitor" shall mean any person who, for a financial or other consideration, solicits contributions for or on behalf of a charitable organization, whether such solicitation is performed personally or through its agents, servants or employees specially employed by or for a charitable organization, who are engaged in the solicitation of contributions under the direction of such person; or a person who plans, conducts, manages, carries on, advises or acts as a consultant, whether directly or indirectly, to a charitable organization in connection with the solicitation of contributions but does not qualify as "professional fund‑raising counsel" as defined in this section. A bona fide salaried officer or employee of a charitable organization maintaining a permanent establishment within the State or the bona fide salaried officer or employee of a parent organization certified as tax exempt shall not be deemed to be a professional solicitor.

(5)        The words "solicit" and "solicitation" shall mean the request or appeal, directly or indirectly, for any contribution on the plea or representation that such contribution will be used for a charitable purpose. Solicitation as defined herein shall be deemed to occur when the request is made, at the place the request is received, whether or not the person making the same actually receives any contribution.

(c)        A solicitation by telephone is presumed to be for a charitable purpose if the person making the solicitation states or implies that some other named person or organization, other than the professional solicitor or his employees, is a sponsor or endorser of the solicitation who will share in the proceeds that result from the telephone solicitation. (1981, c. 805, s. 1; 1993, c. 539, s. 281; 1994, Ex. Sess., c. 24, s. 14(c); 2007‑538, s. 8.)



§ 14-401.13. Failure to give right to cancel in off-premises sales.

§ 14‑401.13.  Failure to give right to cancel in off‑premises sales.

(a)        It shall be a Class 3 misdemeanor for any sellers, as defined hereinafter, in connection with an off‑premises sale, as defined hereinafter, willfully to:

(1)        Fail to furnish the buyer with a fully completed receipt or copy of any contract pertaining to such sale at the time of its execution, which is in the same language, e.g., Spanish, as that principally used in the oral sales presentation and which shows the date of the transaction and contains the name and address of the seller, and in immediate proximity to the space reserved in the contract for the signature of the buyer or on the front page of the receipt if a contract is not used and in boldface type of a minimum size of 10 points, a statement in substantially the following form: "You, the buyer, may cancel this transaction at any time prior to midnight of the third business day after the date of this transaction. See the attached notice of cancellation form for an explanation of this right."

(2)        Fail to furnish each buyer, at the time he signs the off‑premises sales contract or otherwise agrees to buy consumer goods or services from the seller, a completed form in duplicate, captioned "NOTICE OF CANCELLATION", which shall be attached to the contract or receipt and easily detachable, and which shall contain in boldface type in a minimum size of 10 points, the following information and statements in the same language, e.g., Spanish, as that used in the contract:

"NOTICE OF CANCELLATION

(enter date of transaction)

__________________________________________

(date)

You may cancel this transaction, without any penalty or obligation, within three business days from the above date.

If you cancel, any property traded in, any payments made by you under the contract or sale, and any negotiable instrument executed by you will be returned within 10 business days following receipt by the seller of your cancellation notice and any security interest arising out of the transaction will be canceled.

If you cancel, you must make available to the seller at your residence, in substantially as good condition as when received, any goods delivered to you under this contract or sale; or you may, if you wish, comply with the instructions of the seller regarding the return shipment of the goods at the seller's expense and risk. In the event you purchased antiques at an antique show and cancel, and your residence is out‑of‑state, you must deliver the purchased goods to the seller.

If you do make the goods available to the seller and the seller does not pick them up within 20 days of the date of your notice of cancellation, you may retain or dispose of the goods without any further obligation. If you fail to make the goods available to the seller, or if you agree to return the goods to the seller and fail to do so, then you remain liable for performance of all obligations under the contract.

To cancel this transaction, mail or deliver a signed and dated copy of this cancellation notice, or any other written notice, or send a telegram, to

__________________________________________

(name of seller)

at ____________________________________

(address of seller's place of business)

not later than midnight of _____________________

(date)

I hereby cancel this transaction.

_______________

(date)

__________________________________________ "

(buyer's signature)

(3)        Fail, before furnishing copies of the "Notice of Cancellation" to the buyer, to complete both copies by entering the name of the seller, the address of the seller's place of business, the date of the transaction, and the date, not earlier than the third business day following the date of the transaction, by which the buyer may give notice of cancellation.

(4)        Fail to inform each buyer orally, at the time he signs the contract or purchases the goods or services, of his right to cancel.

(5)        Misrepresent in any manner the buyer's right to cancel.

(b)        Regardless of the seller's compliance or noncompliance with the requirements of the preceding subsection, it shall be a Class 3 misdemeanor for any seller, as defined hereinafter, to willfully fail or refuse to honor any valid notice of cancellation by a buyer and within 10 business days after the receipt of such notice, to (i) refund all payments made under the contract or sale; (ii) return any goods or property traded in, in substantially as good condition as when received by the seller; (iii) cancel and return any negotiable instrument executed by the buyer in connection with the contract or sale and take any action necessary or appropriate to terminate promptly any security interest created in the transaction. If the seller failed to provide a form Notice of Cancellation to the buyer, then oral notice of cancellation by the buyer is sufficient for purposes of this subsection.

(c)        For the purposes of this section, the following definitions shall apply:

(1)        Off‑Premises Sale.  A sale, lease, or rental of consumer goods or services with a purchase price of twenty‑five dollars ($25.00) or more, whether under single or multiple contracts, in which the seller or his representative personally solicits the sale, including those in response to or following an invitation by the buyer, and the buyer's agreement or offer to purchase is made at a place other than the place of business of the seller. The term "off‑premises sale" does not include a transaction:

a.         Made pursuant to prior negotiations in the course of a visit by the buyer to a retail business establishment having a fixed permanent location where the goods are exhibited or the services are offered for sale on a continuing basis; or

b.         In which the consumer is accorded the right of rescission by the provisions of the Consumer Credit Protection Act (15 U.S.C. 1635) or regulations issued pursuant thereto; or

c.         In which the buyer has initiated the contact and the goods or services are needed to meet a bona fide immediate personal emergency of the buyer, and the buyer furnishes the seller with a separate dated and signed personal statement in the buyer's handwriting describing the situation requiring immediate remedy and expressly acknowledging and waiving the right to cancel the sale within three business days; or

d.         Conducted and consummated entirely by mail or telephone; and without any other contact between the buyer and the seller or its representative prior to delivery of the goods or performance of the services; or

e.         In which the buyer has initiated the contact and specifically requested the seller to visit his home for the purpose of repairing or performing maintenance upon the buyer's property. If in the course of such a visit, the seller sells the buyer the right to receive additional services or goods other than replacement parts necessarily used in performing the maintenance or in making the repairs, the sale of those additional goods or services would not fall within this exclusion; or

f.          Pertaining to the sale or rental of real property, to the sale of insurance or to the sale of securities or commodities by a broker‑dealer registered with the Securities and Exchange Commission; or

g.         Executed at an auction; or

h.         Sales of motor vehicles defined in G.S. 20‑286(10) by motor vehicle sales representatives licensed pursuant to G.S. 20‑287 et seq.

(2)        Consumer Goods or Services.  Goods or services purchased, leased, or rented primarily for personal, family, or household purposes, including courses of instruction or training regardless of the purpose for which they are taken.

(3)        Seller.  Any person, partnership, corporation, or association engaged in the off‑premises sale of consumer goods or services. However, a nonprofit corporation or association, or member or employee thereof acting on behalf of such an association or corporation, shall not be a seller within the meaning of this section.

(4)        Place of Business.  The main or permanent branch office or local address of a seller.

(5)        Purchase Price.  The total price paid or to be paid for the consumer goods or services, including all interest and service charges.

(6)        Business Day.  Any calendar day except Sunday, or the following business holidays: New Year's Day, Washington's Birthday, Memorial Day, Independence Day, Labor Day, Columbus Day, Veterans' Day, Thanksgiving Day, Christmas Day, and Good Friday. (1985, c. 652, s. 1; 1987, c. 551, ss. 1, 2; 1993, c. 141, c. 539, s. 282; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-401.14. Ethnic intimidation; teaching any technique to be used for ethnic intimidation.

§ 14‑401.14.  Ethnic intimidation; teaching any technique to be used for ethnic intimidation.

(a)        If a person shall, because of race, color, religion, nationality, or country of origin, assault another person, or damage or deface the property of another person, or threaten to do any such act, he shall be guilty of a Class 1 misdemeanor.

(b)        A person who assembles with one or more persons to teach any technique or means to be used to commit any act in violation of subsection (a) of this section is guilty of a Class 1 misdemeanor. (1991, c. 493, s. 1; 1993, c. 332, s. 1; c. 539, s. 283; 1994, Ex. Sess., c. 14, s. 14(b); c. 24, s. 14(c); 1995, c. 509, s. 10.)



§ 14-401.15. Telephone sales recovery services.

§ 14‑401.15.  Telephone sales recovery services.

(a)        Except as provided in subsection (c) of this section, it shall be unlawful for any person or firm to solicit or require payment of money or other consideration in exchange for recovering or attempting to recover:

(1)        Money or other valuable consideration previously tendered to a telephonic seller, as defined in G.S. 66‑260; or

(2)        Prizes, awards, or other things of value that the telephonic seller represented would be delivered.

(b)        A violation of this section shall be punishable as a Class 1 misdemeanor. Any violation involving actual collection of money or other consideration from a customer shall be punishable as a Class H felony.

(c)        This section does not apply to attorneys licensed to practice law in this State, to persons licensed by the North Carolina Private Protective Services Board, or to any collection agent properly holding a permit issued by the Department of Insurance to do business in this State. (1997‑482, s. 2.)



§ 14-401.16. Contaminate food or drink to render one mentally incapacitated or physically helpless.

§ 14‑401.16.  Contaminate food or drink to render one mentally incapacitated or physically helpless.

(a)        It is unlawful knowingly to contaminate any food, drink, or other edible or potable substance with a controlled substance as defined in G.S. 90‑87(5) that would render a person mentally incapacitated or physically helpless with the intent of causing another person to be mentally incapacitated or physically helpless.

(b)        It is unlawful knowingly to manufacture, sell, deliver, or possess with the intent to manufacture, sell, deliver, or possess a controlled substance as defined in G.S. 90‑87(5) for the purpose of violating this section.

(c)        A violation of this section is a Class H felony. However, if a person violates this section with the intent of committing an offense under G.S. 14‑27.3 or G.S. 14‑27.5, the violation is a Class G felony.

(d)        This act does not apply if the controlled substance added to the food, drink, or other edible or potable substance is done at the direction of a licensed physician as part of a medical procedure or treatment with the patient's consent. (1997‑501, s. 2.)



§ 14-401.17. Unlawful removal or destruction of electronic dog collars.

§ 14‑401.17.  Unlawful removal or destruction of electronic dog collars.

(a)        It is unlawful to intentionally remove or destroy an electronic collar or other electronic device placed on a dog by its owner to maintain control of the dog.

(b)        A first conviction for a violation of this section is a Class 3 misdemeanor. A second or subsequent conviction for a violation of this section is a Class 2 misdemeanor.

(c)        This act is enforceable by officers of the Wildlife Resources Commission, by sheriffs and deputy sheriffs, and peace officers with general subject matter jurisdiction.

(d)        Repealed by Session Laws 2005‑94, s. 1, effective December 1, 2005, and applicable to offenses committed on or after that date. (1993 (Reg. Sess., 1994), c. 699, s. 1‑4; 1995 (Reg. Sess., 1996) c. 682; 1997‑150; 1998‑6, s. 1; 1999‑51, s. 1; 2000‑12, s. 1; 2004‑60, s. 3; 2005‑94, s. 1; 2005‑305, s. 4.)



§ 14-401.18. Sale of certain packages of cigarettes prohibited.

§ 14‑401.18.  Sale of certain packages of cigarettes prohibited.

(a)        Definitions.  The following definitions apply in this section:

(1)        Cigarette.  Defined in G.S. 105‑113.4.

(2)        Package.  Defined in G.S. 105‑113.4.

(b)        Offenses.  A person who sells or holds for sale (other than for export to a foreign country) a package of cigarettes that meets one or more of the following descriptions commits a Class A1 misdemeanor and engages in an unfair trade practice prohibited by G.S. 75‑1.1:

(1)        The package differs in any respect with the requirements of the Federal Cigarette Labeling and Advertising Act, 15 U.S.C. § 1331, for the placement of labels, warnings, or any other information upon a package of cigarettes that is to be sold within the United States.

(2)        The package is labeled "For Export Only," "U.S. Tax Exempt," "For Use Outside U.S.," or has similar wording indicating that the manufacturer did not intend that the product be sold in the United States.

(3)        The package was altered by adding or deleting the wording, labels, or warnings described in subdivision (1) or (2) of this subsection.

(4)        The package was imported into the United States after January 1, 2000, in violation of 26 U.S.C. § 5754.

(5)        The package violates federal trademark or copyright laws, federal laws governing the submission of ingredient information to federal authorities pursuant to 15 U.S.C. § 1335a, federal laws governing the import of certain cigarettes pursuant to 19 U.S.C. § 1681 and 19 U.S.C. § 1681b, or any other provision of federal law or regulation.

(c)        Contraband.  A package of cigarettes described in subsection (b) of this section is contraband and may be seized by a law enforcement officer. The procedure for seizure and disposition of this contraband is the same as the procedure under G.S. 105‑113.31 and G.S. 105‑113.32 for non‑tax‑paid cigarettes. (1999‑333, s. 5; 2002‑145, s. 4.)



§ 14-401.19. Filing false security agreements.

§ 14‑401.19.  Filing false security agreements.

It shall be unlawful for any person, firm, corporation, or any other association of persons in this State, under whatever name styled, to present a record for filing under the provisions of Article 9 of Chapter 25 of the General Statutes with knowledge that the record is not related to a valid security agreement or with the intention that the record be filed for an improper purpose, such as to hinder, harass, or otherwise wrongfully interfere with any person. A violation of this section shall be a Class 2 misdemeanor. (2001‑231, s. 5.)



§ 14-401.20. Defrauding drug and alcohol screening tests; penalty.

§ 14‑401.20.  Defrauding drug and alcohol screening tests; penalty.

(a)        It is unlawful for a person to do any of the following:

(1)        Sell, give away, distribute, or market urine in this State or transport urine into this State with the intent that it be used to defraud a drug or alcohol screening test.

(2)        Attempt to foil or defeat a drug or alcohol screening test by the substitution or spiking of a sample or the advertisement of a sample substitution or other spiking device or measure.

(b)        It is unlawful for a person to do any of the following:

(1)        Adulterate a urine or other bodily fluid sample with the intent to defraud a drug or alcohol screening test.

(2)        Possess adulterants that are intended to be used to adulterate a urine or other bodily fluid sample for the purpose of defrauding a drug or alcohol screening test.

(3)        Sell adulterants with the intent that they be used to adulterate a urine or other bodily fluid sample for the purpose of defrauding a drug or alcohol screening test.

(c)        A violation of this section is punishable as follows:

(1)        For a first offense under this section, the person is guilty of a Class 1 misdemeanor.

(2)        For a second or subsequent offense under this section, the person is guilty of a Class I felony. (2002‑183, s. 1.)



§ 14-401.21. Practicing "rebirthing technique"; penalty.

§ 14‑401.21.  Practicing "rebirthing technique"; penalty.

(a)        It is unlawful for a person to practice a technique, whether known as a "rebirthing technique" or referred to by any other name, to reenact the birthing process in a manner that includes restraint and creates a situation in which a patient may suffer physical injury or death.

(b)        A violation of this section is punishable as follows:

(1)        For a first offense under this section, the person is guilty of a Class A1 misdemeanor.

(2)        For a second or subsequent offense under this section, the person is guilty of a Class I felony.

(c)        No State funds shall be used to pay for the rebirthing technique made unlawful by this section and performed in another state notwithstanding that the technique, whether known as a rebirthing technique or referred to by any other name, is lawful in that other state. (2003‑205, s. 1; 2004‑124, s. 10.2F.)



§ 14-401.22. Concealment of death.

§ 14‑401.22.  Concealment of death.

(a)        Any person who, with the intent to conceal the death of a person, fails to notify a law enforcement authority of the death or secretly buries or otherwise secretly disposes of a dead human body is guilty of a Class I felony.

(b)        Any person who aids, counsels, or abets any other person in concealing the death of a person is guilty of a Class A1 misdemeanor. (2005‑288, s. 1.)



§ 14-401.23. Unlawful manufacture, sale, delivery, or possession of Salvia divinorum.

§ 14‑401.23.  Unlawful manufacture, sale, delivery, or possession of Salvia divinorum.

(a)        It shall be unlawful for any person to knowingly or intentionally manufacture, sell or deliver, or possess with intent to manufacture, sell or deliver Salvia divinorum or Salvinorin A.

(b)        It shall be unlawful for any person to knowingly or intentionally possess Salvia divinorum or Salvinorin A.

(c)        A violation of this section is punishable as follows:

(1)        For a first or second offense under this section, the person is responsible for an infraction and shall be required to pay a fine of not less than twenty‑five dollars ($25.00).

(2)        For a third or subsequent offense under this section, the person is guilty of a Class 3 misdemeanor.

(d)        For purposes of this section:

(1)        "Deliver" means the actual constructive or attempted transfer of Salvia divinorum or Salvinorin A from one person to another.

(2)        "Manufacture" means the production, preparation, propagation, compounding, conversion or processing of Salvia divinorum or Salvinorin A by any means, whether directly or indirectly, artificially or naturally, or by extraction from substances of a natural origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis. Manufacture includes any packaging or repackaging of the substance, or labeling or relabeling of its container, except that this term does not include the preparation or compounding of the substance by an individual for the individual's own use.

(3)        "Production" includes the manufacture, planting, cultivation, growing, or harvesting of a plant.

(e)        The provisions of this section shall not apply to:

(1)        Employees or contractors of any accredited college or school of medicine or pharmacy at a public or private university in this State while performing medical or pharmacological research for such institution.

(2)        The possession, planting, cultivation, growing, or harvesting of a plant strictly for aesthetic, landscaping, or decorative purposes.  (2009‑538, s. 1.)



§ 14-402. Sale of certain weapons without permit forbidden.

Article 52A.

Sale of Weapons in Certain Counties.

§ 14‑402.  Sale of certain weapons without permit forbidden.

(a)        It is unlawful for any person, firm, or corporation in this State to sell, give away, or transfer, or to purchase or receive, at any place within this State from any other place within or without the State any pistol or crossbow unless: (i) a license or permit is first obtained under this Article by the purchaser or receiver from the sheriff of the county in which the purchaser or receiver resides; or (ii) a valid North Carolina concealed handgun permit is held under Article 54B of this Chapter by the purchaser or receiver who must be a resident of the State at the time of the purchase.

It is unlawful for any person or persons to receive from any postmaster, postal clerk, employee in the parcel post department, rural mail carrier, express agent or employee, railroad agent or employee within the State of North Carolina any pistol or crossbow without having in his or their possession and without exhibiting at the time of the delivery of the same and to the person delivering the same the permit from the sheriff as provided in G.S. 14‑403. Any person violating the provisions of this section is guilty of a Class 2 misdemeanor.

(b)        This section does not apply to an antique firearm or an historic edged weapon.

(c)        The following definitions apply in this Article:

(1)        Antique firearm.  Defined in G.S. 14‑409.11.

(2)        Bolt.  A projectile made to be discharged from a crossbow. The bolt differs from an arrow in that the bolt is heavier and shorter than an arrow.

(3)        Crossbow.  A mechanical device consisting of, but not limited to, strings, cables, and prods transversely mounted on either a shoulder or hand‑held stock. This device is mechanically held at full or partial draw and released by a trigger or similar mechanism that is incorporated into a stock or handle. When operated, the crossbow discharges a projectile known as a bolt.

(4)        Historic edged weapon.  Defined in G.S. 14‑409.12.

(5)        Manufacturer of crossbows.  A corporation that manufactures or produces crossbows.

(6)        Retail dealer of crossbows.  A corporation that sells crossbows to the ultimate consumer of the product.

(7)        Wholesale dealer of crossbows.  A corporation that acquires crossbows for sale to another wholesale dealer of crossbows or to a retail dealer of crossbows.  (1919, c. 197, s. 1; C.S., s. 5106; 1923, c. 106; 1947, c. 781; 1959, c. 1073, s. 2; 1971, c. 133, s. 2; 1979, c. 895, ss. 1, 2; 1993, c. 287, s. 1; c. 539, s. 284; 1994, Ex. Sess., c. 24, s. 14(c); 2004‑183, s. 1; 2004‑203, s. 1; 2009‑6, s. 2.)



§ 14-403. Permit issued by sheriff; form of permit; expiration of permit.

§ 14‑403.  Permit issued by sheriff; form of permit; expiration of permit.

The sheriffs of any and all counties of this State shall issue to any person, firm, or corporation in any county a license or permit to purchase or receive any weapon mentioned in this Article from any person, firm, or corporation offering to sell or dispose of the weapon. The license or permit shall expire five years from the date of issuance. The license or permit shall be in the following form:

North Carolina,

______________ County.

I, ______________, Sheriff of said County, do hereby certify that I have conducted a criminal background check of the applicant, ______________ whose place of residence is ______________ in ______________ (or) in ______________ Township, ______________ County, North Carolina, and have received no information to indicate that it would be a violation of State or federal law for the applicant to purchase, transfer, receive, or possess a handgun. The applicant has further satisfied me as to his, her (or) their good moral character. Therefore, a license or permit is issued to ______________ to purchase one pistol from any person, firm or corporation authorized to dispose of the same.

This license or permit expires five years from its date of issuance.

This ____ day of ____________, ________.

__________________________________________

Sheriff.

(1919, c. 197, s. 2; C.S., s. 5107; 1959, c. 1073, s. 2; 1981 (Reg. Sess., 1982), c. 1395, s. 3; 1995, c. 487, s. 1; 1999‑456, s. 59.)



§ 14-404. Issuance or refusal of permit; appeal from refusal; grounds for refusal; sheriff's fee.

§ 14‑404.  Issuance or refusal of permit; appeal from refusal; grounds for refusal; sheriff's fee.

(a)        Upon application, the sheriff shall issue the license or permit to a resident of that county, unless the purpose of the permit is for collecting, in which case a sheriff can issue a permit to a nonresident, when the sheriff has done all of the following:

(1)        Verified, before the issuance of a permit, by a criminal history background investigation that it is not a violation of State or federal law for the applicant to purchase, transfer, receive, or possess a handgun. The sheriff shall determine the criminal and background history of any applicant by accessing computerized criminal history records as maintained by the State Bureau of Investigation and the Federal Bureau of Investigation, by conducting a national criminal history records check, by conducting a check through the National Instant Criminal Background Check System (NICS), and by conducting a criminal history check through the Administrative Office of the Courts.

(2)        Fully satisfied himself or herself by affidavits, oral evidence, or otherwise, as to the good moral character of the applicant.

(3)        Fully satisfied himself or herself that the applicant desires the possession of the weapon mentioned for (i) the protection of the home, business, person, family or property, (ii) target shooting, (iii) collecting, or (iv) hunting.

(b)        If the sheriff is not fully satisfied, the sheriff may, for good cause shown, decline to issue the license or permit and shall provide to the applicant within seven days of the refusal a written statement of the reason(s) for the refusal. An appeal from the refusal shall lie by way of petition to the chief judge of the district court for the district in which the application was filed. The determination by the court, on appeal, shall be upon the facts, the law, and the reasonableness of the sheriff's refusal, and shall be final.

(c)        A permit may not be issued to the following persons:

(1)        One who is under an indictment or information for or has been convicted in any state, or in any court of the United States, of a felony (other than an offense pertaining to antitrust violations, unfair trade practices, or restraints of trade). However, a person who has been convicted of a felony in a court of any state or in a court of the United States and who is later pardoned may obtain a permit, if the purchase or receipt of a pistol or crossbow permitted in this Article does not violate a condition of the pardon.

(2)        One who is a fugitive from justice.

(3)        One who is an unlawful user of or addicted to marijuana or any depressant, stimulant, or narcotic drug (as defined in 21 U.S.C. section 802).

(4)        One who has been adjudicated mentally incompetent or has been committed to any mental institution.

(5)        One who is an alien illegally or unlawfully in the United States.

(6)        One who has been discharged from the armed forces under dishonorable conditions.

(7)        One who, having been a citizen of the United States, has renounced his or her citizenship.

(8)        One who is subject to a court order that:

a.         Was issued after a hearing of which the person received actual notice, and at which the person had an opportunity to participate;

b.         Restrains the person from harassing, stalking, or threatening an intimate partner of the person or child of the intimate partner of the person, or engaging in other conduct that would place an intimate partner in reasonable fear of bodily injury to the partner or child; and

c.         Includes a finding that the person represents a credible threat to the physical safety of the intimate partner or child; or by its terms explicitly prohibits the use, attempted use, or threatened use of physical force against the intimate partner or child that would reasonably be expected to cause bodily injury.

(d)        Nothing in this Article shall apply to officers authorized by law to carry firearms if the officers identify themselves to the vendor or donor as being officers authorized by law to carry firearms and state that the purpose for the purchase of the firearms is directly related to the law officers' official duties.

(e)        The sheriff shall charge for the sheriff's services upon issuing the license or permit a fee of five dollars ($5.00).

(f)         Each applicant for a license or permit shall be informed by the sheriff within 30 days of the date of the application whether the license or permit will be granted or denied and, if granted, the license or permit shall be immediately issued to the applicant.

(g)        An applicant shall not be ineligible to receive a permit under subdivision (c)(4) of this section because of involuntary commitment to mental health services if the individual's rights have been restored under G.S. 122C‑54.1.  (1919, c. 197, s. 3; C.S., s. 5108; 1959, c. 1073, s. 2; 1969, c. 73; 1981 (Reg. Sess., 1982), c. 1395, s. 1; 1987, c. 518, s. 1; 1995, c. 487, s. 2; 2006‑39, s. 1; 2006‑264, s. 4; 2008‑210, s. 3(a); 2009‑570, s. 7.)



§ 14-405. Record of permits kept by sheriff.

§ 14‑405.  Record of permits kept by sheriff.

The sheriff shall keep a book, to be provided by the board of commissioners of each county, in which he shall keep a record of all licenses or permits issued under this article, including the name, date, place of residence, age, former place of residence, etc., of each such person, firm, or corporation to whom or which a license or permit is issued. (1919, c. 197, s. 4; C.S., s. 5109; 1959, c. 1073, s. 2.)



§ 14-406. Dealer to keep record of sales; exception.

§ 14‑406.  Dealer to keep record of sales; exception.

(a)        Every dealer in pistols and other weapons mentioned in this Article shall keep an accurate record of all sales thereof, including the name, place of residence, date of sale, etc., of each person, firm, or corporation to whom or which such sales are made, which record shall be open to the inspection of any duly constituted State, county or police officer, within this State.

(b)        This section does not apply to any of the following:

(1)        A manufacturer of crossbows.

(2)        A wholesale dealer of crossbows for any sale that is either to another wholesale dealer of crossbows or to a retail dealer of crossbows.  (1919, c. 197, s. 5; C.S., s. 5110; 1987, c. 115, s. 1; 2009‑6, s. 3.)



§ 14-406.1. Permit issued to manufacturer, wholesale dealer, or retail dealer of crossbows deemed to be a continuing permit.

§ 14‑406.1.  Permit issued to manufacturer, wholesale dealer, or retail dealer of crossbows deemed to be a continuing permit.

(a)        Notwithstanding any other provision of this Article, a corporation that is a manufacturer of crossbows, a wholesale dealer of crossbows, or a retail dealer of crossbows may obtain a permit for the purchase or receipt of crossbows, as provided by this section, by applying to the sheriff of the county in which the corporation is located. The permit shall be a continuing permit with no expiration date and shall satisfy the permitting requirements under this Article for each future purchase or receipt of a crossbow by the corporation.

(b)        The sheriff of any and all counties of this State shall issue to any corporation that is a manufacturer of crossbows, a wholesale dealer of crossbows, or a retail dealer of crossbows in any county a permit to purchase or receive crossbows from any person, firm, or corporation offering to sell or dispose of crossbows. The permit shall contain an identification number and shall have no expiration date. In determining whether to issue the permit, the sheriff shall apply the standards contained in G.S. 14‑404, to the extent applicable.

(c)        Notwithstanding G.S. 14‑402, a manufacturer of crossbows, wholesale dealer of crossbows, or retail dealer of crossbows that is issued a permit under this section may receive a crossbow delivered to the manufacturer, wholesale dealer, or retail dealer in the course of business without exhibiting the continuing permit to the person delivering the crossbow.  (2009‑6, s. 1.)



§ 14-407: Repealed by Session Laws 1997-6.

§ 14‑407:  Repealed by Session Laws 1997‑6.



§ 14-407.1. Sale of blank cartridge pistols.

§ 14‑407.1.  Sale of blank cartridge pistols.

The provisions of G.S. 14‑402, 14‑405, and 14‑406 shall apply to the sale of pistols suitable for firing blank cartridges. The sheriffs of all the counties of this State are authorized and may in their discretion issue to any person, firm or corporation, in any such county, a license or permit to purchase or receive any pistol suitable for firing blank cartridges from any person, firm or corporation offering to sell or dispose of the same, which said permit shall be in substantially the following form:

North Carolina

______________ County

I, ______________, Clerk of the Superior Court of said county, do hereby certify that ______________, whose place of residence is ______________ Street in ______________ (or) in ______________ Township in ______________ County, North Carolina, having this day satisfied me that the possession of a pistol suitable for firing blank cartridges will be used only for lawful purposes, a permit is therefore given said ______________ to purchase said pistol from any person, firm or corporation authorized to dispose of the same, this ________ day of ____________, ________.

________________________________________

Sheriff

The sheriff shall charge for the sheriff's services, upon issuing such permit, a fee of fifty cents (50¢). (1959, c. 1068; 1999‑456, s. 59; 2006‑264, s. 5.)



§ 14-408. Violation of § 14-406 a misdemeanor.

§ 14‑408.  Violation of § 14‑406 a misdemeanor.

Any person, firm, or corporation violating any of the provisions of G.S. 14‑406 shall be guilty of a Class 2 misdemeanor. (1919, c. 197, s. 7; C.S., s. 5112; 1969, c. 1224, s. 6; 1993, c. 539, s. 285; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑217, s. 3(a).)



§ 14-409. Machine guns and other like weapons.

§ 14‑409.  Machine guns and other like weapons.

(a)        As used in this section, "machine gun" or "submachine gun" means any weapon which shoots, is designed to shoot, or can be readily restored to shoot, automatically more than one shot, without manual reloading, by a single function of the trigger. The term shall also include the frame or receiver of any such weapon, any combination of parts designed and intended for use in converting a weapon into a machine gun, and any combination of parts from which a machine gun can be assembled if such parts are in the possession or under the control of a person.

(b)        It shall be unlawful for any person, firm or corporation to manufacture, sell, give away, dispose of, use or possess machine guns, submachine guns, or other like weapons as defined by subsection (a) of this section: Provided, however, that this subsection shall not apply to the following:

Banks, merchants, and recognized business establishments for use in their respective places of business, who shall first apply to and receive from the sheriff of the county in which said business is located, a permit to possess the said weapons for the purpose of defending the said business; officers and soldiers of the United States Army, when in discharge of their official duties, officers and soldiers of the militia when called into actual service, officers of the State, or of any county, city or town, charged with the execution of the laws of the State, when acting in the discharge of their official duties; the manufacture, use or possession of such weapons for scientific or experimental purposes when such manufacture, use or possession is lawful under federal laws and the weapon is registered with a federal agency, and when a permit to manufacture, use or possess the weapon is issued by the sheriff of the county in which the weapon is located. Provided, further, that any bona fide resident of this State who now owns a machine gun used in former wars, as a relic or souvenir, may retain and keep same as his or her property without violating the provisions of this section upon his reporting said ownership to the sheriff of the county in which said person lives.

(c)        Any person violating any of the provisions of this section shall be guilty of a Class I felony. (1933, c. 261, s. 1; 1959, c. 1073, s. 2; 1965, c. 1200; 1989, c. 680, s. 1; 1993, c. 539, s. 1243; 1994, Ex. Sess., c. 24, s. 14(c); 1999‑456, s. 33(b).)



§§ 14-409.1 through 14-409.9: Repealed by Session Laws 1995, c. 487, s. 4.

Article 53.

Sale of Weapons in Certain Other Counties.

§§ 14‑409.1 through 14‑409.9:  Repealed by Session Laws 1995, c.  487, s. 4.



§ 14-409.10. Purchase of rifles and shotguns out of State.

Article 53A.

Other Firearms.

§ 14‑409.10.  Purchase of rifles and shotguns out of State.

It shall be lawful for citizens of this State to purchase rifles and shotguns and ammunition therefor in states contiguous to this State. (1969, c. 101, s. 1.)



§ 14-409.11. "Antique firearm" defined.

§ 14‑409.11.  "Antique firearm" defined.

(a)        The term "antique firearm" means any of the following:

(1)        Any firearm (including any firearm with a matchlock, flintlock, percussion cap, or similar type of ignition system) manufactured on or before 1898.

(2)        Any replica of any firearm described in subdivision (1) of this subsection if the replica is not designed or redesigned for using rimfire or conventional centerfire fixed ammunition.

(3)        Any muzzle loading rifle, muzzle loading shotgun, or muzzle loading pistol, which is designed to use black powder substitute, and which cannot use fixed ammunition.

(b)        For purposes of this section, the term "antique firearm" shall not include any weapon which:

(1)        Incorporates a firearm frame or receiver.

(2)        Is converted into a muzzle loading weapon.

(3)        Is a muzzle loading weapon that can be readily converted to fire fixed ammunition by replacing the barrel, bolt, breechblock, or any combination thereof. (1969, c. 101, s. 2; 2006‑259, s. 7(a).)



§ 14-409.12. "Historic edged weapons" defined.

§ 14‑409.12.  "Historic edged weapons" defined.

The term "historic edged weapon" means any bayonet, trench knife, sword or dagger manufactured during or prior to World War II but in no event later than January 1, 1946. (1971, c. 133, s. 1.)



§§ 14-409.13 through 14-409.38. Reserved for future codification purposes.

§§ 14‑409.13 through 14‑409.38.  Reserved for future codification purposes.



§ 14-409.39. Definitions.

Article 53B

Firearm Regulation.

§ 14‑409.39.  Definitions.

The following definitions apply in this Article:

(1)        Dealer.  Any person licensed as a dealer pursuant to 18 U.S.C. § 921, et seq., or G.S. 105‑80.

(2)        Firearm.  A handgun, shotgun, or rifle which expels a projectile by action of an explosion.

(3)        Handgun.  A pistol, revolver, or other gun that has a short stock and is designed to be held and fired by the use of a single hand. (1995 (Reg. Sess., 1996), c. 727, s. 1.)



§ 14-409.40. Statewide uniformity of local regulation.

§ 14‑409.40.  Statewide uniformity of local regulation.

(a)        It is declared by the General Assembly that the regulation of firearms is properly an issue of general, statewide concern, and that the entire field of regulation of firearms is preempted from regulation by local governments except as provided by this section.

(a1)      The General Assembly further declares that the lawful design, marketing, manufacture, distribution, sale, or transfer of firearms or ammunition to the public is not an unreasonably dangerous activity and does not constitute a nuisance per se and furthermore, that it is the unlawful use of firearms and ammunition, rather than their lawful design, marketing, manufacture, distribution, sale, or transfer that is the proximate cause of injuries arising from their unlawful use. This subsection applies only to causes of action brought under subsection (g) of this section.

(b)        Unless otherwise permitted by statute, no county or municipality, by ordinance, resolution, or other enactment, shall regulate in any manner the possession, ownership, storage, transfer, sale, purchase, licensing, or registration of firearms, firearms ammunition, components of firearms, dealers in firearms, or dealers in handgun components or parts.

(c)        Notwithstanding subsection (b) of this section, a county or municipality, by zoning or other ordinance, may regulate or prohibit the sale of firearms at a location only if there is a lawful, general, similar regulation or prohibition of commercial activities at that location. Nothing in this subsection shall restrict the right of a county or municipality to adopt a general zoning plan that prohibits any commercial activity within a fixed distance of a school or other educational institution except with a special use permit issued for a commercial activity found not to pose a danger to the health, safety, or general welfare of persons attending the school or educational institution within the fixed distance.

(d)        No county or municipality, by zoning or other ordinance, shall regulate in any manner firearms shows with regulations more stringent than those applying to shows of other types of items.

(e)        A county or municipality may regulate the transport, carrying, or possession of firearms by employees of the local unit of government in the course of their employment with that local unit of government.

(f)         Nothing contained in this section prohibits municipalities or counties from application of their authority under G.S. 153A‑129, 160A‑189, 14‑269, 14‑269.2, 14‑269.3, 14‑269.4, 14‑277.2, 14‑415.11, 14‑415.23, including prohibiting the possession of firearms in public‑owned buildings, on the grounds or parking areas of those buildings, or in public parks or recreation areas, except nothing in this subsection shall prohibit a person from storing a firearm within a motor vehicle while the vehicle is on these grounds or areas. Nothing contained in this section prohibits municipalities or counties from exercising powers provided by law in declared states of emergency under Article 36A of this Chapter.

(g)        The authority to bring suit and the right to recover against any firearms or ammunition marketer, manufacturer, distributor, dealer, seller, or trade association by or on behalf of any governmental unit, created by or pursuant to an act of the General Assembly or the Constitution, or any department, agency, or authority thereof, for damages, abatement, injunctive relief, or any other remedy resulting from or relating to the lawful design, marketing, manufacture, distribution, sale, or transfer of firearms or ammunition to the public is reserved exclusively to the State. Any action brought by the State pursuant to this section shall be brought by the Attorney General on behalf of the State. This section shall not prohibit a political subdivision or local governmental unit from bringing an action against a firearms or ammunition marketer, manufacturer, distributor, dealer, seller, or trade association for breach of contract or warranty for defect of materials or workmanship as to firearms or ammunition purchased by the political subdivision or local governmental unit. (1995 (Reg. Sess., 1996), c. 727, s. 1; 2002‑77, s. 1.)



§§ 14-409.41 through 14-409.44. Reserved for future codification purposes.

§§ 14‑409.41 through 14‑409.44.  Reserved for future codification purposes.



§ 14-409.45. Definitions.

Article 53C.

Sport Shooting Range Protection Act of 1997.

§ 14‑409.45.  Definitions.

The following definitions apply in this Article:

(1)        Person.  An individual, proprietorship, partnership, corporation, club, or other legal entity.

(2)        Sport shooting range or range.  An area designed and operated for the use of rifles, shotguns, pistols, silhouettes, skeet, trap, black powder, or any other similar sport shooting.

(3)        Substantial change in use.  The current primary use of the range no longer represents the activity previously engaged in at the range. (1997‑465, s. 1.)



§ 14-409.46. Sport shooting range protection.

§ 14‑409.46.  Sport shooting range protection.

(a)        Notwithstanding any other provision of law, a person who owns, operates, or uses a sport shooting range in this State shall not be subject to civil liability or criminal prosecution in any matter relating to noise or noise pollution resulting from the operation or use of the range if the range was in existence at least three years prior to the effective date of this Article and the range was in compliance with any noise control laws or ordinances that applied to the range and its operation at the time the range began operation.

(b)        A person who owns, operates, or uses a sport shooting range is not subject to an action for nuisance on the basis of noise or noise pollution, and a State court shall not enjoin the use or operation of a range on the basis of noise or noise pollution, if the range was in existence at least three years prior to the effective date of this Article and the range was in compliance with any noise control laws or ordinances that applied to the range and its operation at the time the range began operation.

(c)        Rules adopted by any State department or agency for limiting levels of noise in terms of decibel level that may occur in the outdoor atmosphere shall not apply to a sport shooting range exempted from liability under this Article.

(d)        A person who acquires title to real property adversely affected by the use of property with a permanently located and improved sport shooting range constructed and initially operated prior to the time the person acquires title shall not maintain a nuisance action on the basis of noise or noise pollution against the person who owns the range to restrain, enjoin, or impede the use of the range. If there is a substantial change in use of the range after the person acquires title, the person may maintain a nuisance action if the action is brought within one year of the date of a substantial change in use. This section does not prohibit actions for negligence or recklessness in the operation of the range or by a person using the range.

(e)        A sport shooting range that is operated and is not in violation of existing law at the time of the enactment of an ordinance and was in existence at least three years prior to the effective date of this Article, shall be permitted to continue in operation even if the operation of the sport shooting range at a later date does not conform to the new ordinance or an amendment to an existing ordinance, provided there has been no substantial change in use. (1997‑465, s. 1.)



§ 14-409.47. Application of Article.

§ 14‑409.47.  Application of Article.

Except as otherwise provided in this Article, this Article does not prohibit a local government from regulating the location and construction of a sport shooting range after the effective date of this Article. (1997‑465, s. 1.)



§ 14-410. (Effective until February 1, 2010) Manufacture, sale and use of pyrotechnics prohibited; exceptions; sale to persons under the age of 16 prohibited.

Article 54.

Sale, etc., of Pyrotechnics.

§ 14‑410.  (Effective until February 1, 2010) Manufacture, sale and use of pyrotechnics prohibited; exceptions; sale to persons under the age of 16 prohibited.

(a)        It shall be unlawful for any individual, firm, partnership or corporation to manufacture, purchase, sell, deal in, transport, possess, receive, advertise, use or cause to be discharged any pyrotechnics of any description whatsoever within the State of North Carolina: provided, however, that it shall be permissible for pyrotechnics to be exhibited, used or discharged at concerts or public exhibitions, such as fairs, carnivals, shows of all descriptions and public celebrations: provided, further, that the use of said pyrotechnics in connection with concerts or public exhibitions, such as fairs, carnivals, shows of all descriptions and public celebrations, shall be under supervision of experts who have previously secured written authority from the board of county commissioners of the county, or the city if authorized under G.S. 14‑413(a1), in which said pyrotechnics are to be exhibited, used or discharged. Written authority from the board of commissioners or city is not required, however, for a concert or public exhibition authorized by The University of North Carolina or the University of North Carolina at Chapel Hill and conducted on lands or buildings in Orange County owned by The University of North Carolina or the University of North Carolina at Chapel Hill, but such exhibition, use, or discharge of pyrotechnics shall be under supervision of experts who have previously secured written authority from The University of North Carolina or the University of North Carolina at Chapel Hill. Notwithstanding any provision of this section, it shall not be unlawful for a common carrier to receive, transport, and deliver pyrotechnics in the regular course of its business. The requirements of G.S. 14‑413(b) and G.S. 14‑413(c) apply to this section.

(b)        Notwithstanding the provisions of G.S. 14‑414, it shall be unlawful for any individual, firm, partnership, or corporation to sell pyrotechnics as defined in G.S. 14‑414(2), (3), (4)c., (5), or (6) to persons under the age of 16.  (1947, c. 210, s. 1; 1993 (Reg. Sess., 1994), c. 660, s. 3; 1995, c. 475, s. 1; 2003‑298, s. 2; 2007‑38, s. 1.)

§ 14‑410.  (Effective February 1, 2010) Manufacture, sale and use of pyrotechnics prohibited; exceptions; permit required; sale to persons under the age of 16 prohibited.

(a)        Except as otherwise provided in this section, it shall be unlawful for any individual, firm, partnership or corporation to manufacture, purchase, sell, deal in, transport, possess, receive, advertise, use, handle, exhibit, or discharge any pyrotechnics of any description whatsoever within the State of North Carolina.

(a1)      It shall be permissible for pyrotechnics to be exhibited, used, handled, manufactured, or discharged within the State, provided all of the following apply:

(1)        The exhibition, use, or discharge is at a concert or public exhibition.

(2)        All individuals who exhibit, use, handle, or discharge pyrotechnics in connection with a concert or public exhibition have completed the training required under G.S. 58‑82A‑2 and are under the direct supervision and control of a display operator who holds a display operator permit issued by the State Fire Marshal under G.S. 58‑82A‑3. The display operator must be present at the concert or public exhibition and must personally direct all aspects of exhibiting, using, handling, or discharging the pyrotechnics.

(3)        The display operator has secured written authority under G.S. 14‑413 from the board of county commissioners of the county, or the city if authorized under G.S. 14‑413(a1), in which the pyrotechnics are to be exhibited, used or discharged. Written authority from the board of commissioners or city is not required under this subdivision for a concert or public exhibition provided the display operator has secured written authority from The University of North Carolina or the University of North Carolina at Chapel Hill under G.S. 14‑413, and pyrotechnics are exhibited on lands or buildings in Orange County owned by The University of North Carolina or the University of North Carolina at Chapel Hill.

(a2)      Notwithstanding any provision of this section, it shall not be unlawful for a common carrier to receive, transport, and deliver pyrotechnics in the regular course of its business.

(a3)      The requirements of this section apply to G.S. 14‑413(b) and G.S. 14‑413(c).

(b)        Notwithstanding the provisions of G.S. 14‑414, it shall be unlawful for any individual, firm, partnership, or corporation to sell pyrotechnics as defined in G.S. 14‑414(2), (3), (4)c., (5), or (6) to persons under the age of 16.

(c)        The following definitions apply in this Article:

(1)        Concert or public exhibition.  A fair, carnival, show of any description, or public celebration.

(2)        Display operator.  An individual issued a display operator permit under G.S. 58‑82A‑3.

(3)        State Fire Marshal.  Defined in G.S. 58‑80‑1.  (1947, c. 210, s. 1; 1993 (Reg. Sess., 1994), c. 660, s. 3; 1995, c. 475, s. 1; 2003‑298, s. 2; 2007‑38, s. 1; 2009‑507, s. 1.)



§ 14-411. Sale deemed made at site of delivery.

§ 14‑411.  Sale deemed made at site of delivery.

In case of sale or purchase of pyrotechnics, where the delivery thereof was made by a common or other carrier, the sale shall be deemed to be made in the county wherein the delivery was made by such carrier to the consignee. (1947, c. 210, s. 2.)



§ 14-412. Possession prima facie evidence of violation.

§ 14‑412.  Possession prima facie evidence of violation.

Possession of pyrotechnics by any person, for any purpose other than those permitted under this article, shall be prima facie evidence that such pyrotechnics are kept for the purpose of being manufactured, sold, bartered, exchanged, given away, received, furnished, otherwise disposed of, or used in violation of the provisions of this article. (1947, c. 210, s. 3.)



§ 14-413. Permits for use at public exhibitions.

§ 14‑413.  Permits for use at public exhibitions.

(a)        For the purpose of enforcing the provisions of this Article, the board of county commissioners of any county, or the governing board of a city authorized pursuant to subsection (a1) of this section, may issue permits for use in connection with the conduct of concerts or public exhibitions, such as fairs, carnivals, shows of all descriptions and public celebrations, but only after satisfactory evidence is produced to the effect that said pyrotechnics will be used for the aforementioned purposes and none other. Provided that no such permit shall be required for a public exhibition authorized by The University of North Carolina or the University of North Carolina at Chapel Hill and conducted on lands or buildings in Orange County owned by The University of North Carolina or the University of North Carolina at Chapel Hill.

(a1)      For the purpose of enforcing the provisions of this Article, a board of county commissioners may authorize the governing body of any city in the county to issue permits pursuant to the provisions of this Article for pyrotechnics to be exhibited, used, or discharged within the corporate limits of the city for use in connection with the conduct of concerts or public exhibitions. The board of county commissioners shall adopt a resolution granting the authority to the city, and it shall remain in effect until withdrawn by the board of county commissioners adopting a subsequent resolution withdrawing the authority. If a city lies in more than one county, the board of county commissioners of each county in which the city lies must adopt an authorizing resolution. If any county in which the city lies withdraws the authority of the city to issue permits for the use of pyrotechnics, the authority of the city to issue permits for the use of pyrotechnics will end, and all counties within which the city lies must resume their authority to issue the permits.

(b)        For any indoor use of pyrotechnics at a concert or public exhibition, the board of commissioners or the governing body of an authorized city may not issue any permit unless the local fire marshal or the State Fire Marshal (or in the case of The University of North Carolina or the University of North Carolina at Chapel Hill it may not authorize such concert or public exhibition unless the State Fire Marshal) has certified that:

(1)        Adequate fire suppression will be used at the site.

(2)        The structure is safe for the use of such pyrotechnics with the type of fire suppression to be used.

(3)        Adequate egress from the building is available based on the size of the expected crowd.

(c)        The requirements of subsection (b) of this section also apply to any city authorized to grant pyrotechnic permits by local act and to the officer delegated the power to grant such permits by local act.

(d)        (Effective February 1, 2010) A board of county commissioners or the governing board of a city shall not issue a permit under this section unless the display operator provides proof of insurance in the amount of at least five hundred thousand dollars ($500,000) or the minimum amount required under the North Carolina State Building Code pursuant to G.S. 143‑138(e), whichever is greater. A board of county commissioners or the governing board of a city may require proof of insurance that exceeds these minimum requirements.  (1947, c. 210, s. 4; 1993 (Reg. Sess., 1994), c. 660, s. 3.1; 1995, c. 509, s. 11; 2003‑298, s. 1; 2007‑38, s. 2; 2009‑507, s. 2.)



§ 14-414. Pyrotechnics defined; exceptions.

§ 14‑414.  Pyrotechnics defined; exceptions.

For the proper construction of the provisions of this Article, "pyrotechnics," as is herein used, shall be deemed to be and include any and all kinds of fireworks and explosives, which are used for exhibitions or amusement purposes: provided, however, that nothing herein contained shall prevent the manufacture, purchase, sale, transportation, and use of explosives or signaling flares used in the course of ordinary business or industry, or shells or cartridges used as ammunition in firearms. This Article shall not apply to the sale, use, or possession of the following:

(1)        Explosive caps designed to be fired in toy pistols, provided that the explosive mixture of the explosive caps shall not exceed twenty‑five hundredths (.25) of a gram for each cap.

(2)        Snake and glow worms composed of pressed pellets of a pyrotechnic mixture that produce a large, snake‑like ash when burning.

(3)        Smoke devices consisting of a tube or sphere containing a pyrotechnic mixture that produces white or colored smoke.

(4)        Trick noisemakers which produce a small report designed to surprise the user and which include:

a.         A party popper, which is a small plastic or paper item containing not in excess of 16 milligrams of explosive mixture.  A string protruding from the device is pulled to ignite the device, expelling paper streamers and producing a small report.

b.         A string popper, which is a small tube containing not in excess of 16 milligrams of explosive mixture with string protruding from both ends.  The strings are pulled to ignite the friction‑sensitive mixture, producing a small report.

c.         A snapper or drop pop, which is a small, paper‑wrapped item containing no more than 16 milligrams of explosive mixture coated on small bits of sand.  When dropped, the device produces a small report.

(5)        Wire sparklers consisting of wire or stick coated with nonexplosive pyrotechnic mixture that produces a shower of sparks upon ignition.  These items must not exceed 100 grams of mixture per item.

(6)        Other sparkling devices which emit showers of sparks and sometimes a whistling or crackling effect when burning, do not detonate or explode, do not spin, are hand‑held or ground‑based, cannot propel themselves through the air, and contain not more than 75 grams of chemical compound per tube, or not more than a total of 200 grams if multiple tubes are used. (1947, c. 210, s. 5; 1955, c. 674, s. 1; 1993, c. 437.)



§ 14-415. Violation made misdemeanor.

§ 14‑415.  Violation made misdemeanor.

Any person violating any of the provisions of this Article, except as otherwise specified in said Article, shall be guilty of a Class 2 misdemeanor, except that it is a Class 1 misdemeanor if the exhibition is indoors. (1947, c. 210, s. 6; 1969, c. 1224, s. 3; 1993, c. 539, s. 288; 1994, Ex. Sess., c. 24, s. 14(c); 2003‑298, s. 3.)



§ 14-415.1. Possession of firearms, etc., by felon prohibited.

Article 54A.

The Felony Firearms Act.

§ 14‑415.1.  Possession of firearms, etc., by felon prohibited.

(a)        It shall be unlawful for any person who has been convicted of a felony to purchase, own, possess, or have in his custody, care, or control any firearm or any weapon of mass death and destruction as defined in G.S. 14‑288.8(c). For the purposes of this section, a firearm is (i) any weapon, including a starter gun, which will or is designed to or may readily be converted to expel a projectile by the action of an explosive, or its frame or receiver, or (ii) any firearm muffler or firearm silencer. This section does not apply to an antique firearm, as defined in G.S. 14‑409.11.

Every person violating the provisions of this section shall be punished as a Class G felon.

(b)        Prior convictions which cause disentitlement under this section shall only include:

(1)        Felony convictions in North Carolina that occur before, on, or after December 1, 1995; and

(2)        Repealed by Session Laws 1995, c. 487, s. 3, effective December 1, 1995.

(3)        Violations of criminal laws of other states or of the United States that occur before, on, or after December 1, 1995, and that are substantially similar to the crimes covered in subdivision (1) which are punishable where committed by imprisonment for a term exceeding one year.

When a person is charged under this section, records of prior convictions of any offense, whether in the courts of this State, or in the courts of any other state or of the United States, shall be admissible in evidence for the purpose of proving a violation of this section. The term "conviction" is defined as a final judgment in any case in which felony punishment, or imprisonment for a term exceeding one year, as the case may be, is permissible, without regard to the plea entered or to the sentence imposed. A judgment of a conviction of the defendant or a plea of guilty by the defendant to such an offense certified to a superior court of this State from the custodian of records of any state or federal court shall be prima facie evidence of the facts so certified.

(c)        The indictment charging the defendant under the terms of this section shall be separate from any indictment charging him with other offenses related to or giving rise to a charge under this section. An indictment which charges the person with violation of this section must set forth the date that the prior offense was committed, the type of offense and the penalty therefor, and the date that the defendant was convicted or plead guilty to such offense, the identity of the court in which the conviction or plea of guilty took place and the verdict and judgment rendered therein. (1971, c. 954, s. 1; 1973, c. 1196; 1975, c. 870, ss. 1, 2; 1977, c. 1105, ss. 1, 2; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14; 1989, c. 770, s. 3; 1993, c. 539, s. 1245; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 487, s. 3; c. 507, s. 19.5(k); 2004‑186, s. 14.1; 2006‑259, s. 7(b).)



§ 14-415.2: Repealed by Session Laws 1975, c. 870, s. 3.

§ 14‑415.2:  Repealed by Session Laws 1975, c.  870, s. 3.



§ 14-415.3. Possession of a firearm or weapon of mass destruction by persons acquitted of certain crimes by reason of insanity or persons determined to be incapable to proceed prohibited.

§ 14‑415.3.  Possession of a firearm or weapon of mass destruction by persons acquitted of certain crimes by reason of insanity or persons determined to be incapable to proceed prohibited.

(a)        It is unlawful for the following persons to purchase, own, possess, or have in the person's custody, care, or control, any firearm or any weapon of mass death and destruction as defined by G.S. 14‑288.8(c):

(1)        A person who has been acquitted by reason of insanity of any crime set out in G.S. 14‑415.1(b) or any violation of G.S. 14‑33(b)(1), 14‑33(b)(8), or 14‑34.

(2)        A person who has been determined to lack capacity to proceed as provided in G.S. 15A‑1002 for any crime set out in G.S. 14‑415.1(b) or any violation of G.S. 14‑33(b)(1), 14‑33(b)(8), or 14‑34.

(b)        A violation of this section is a Class H felony.  Any firearm or weapon of mass death and destruction lawfully seized for a violation of this section shall be forfeited to the State and disposed of as provided in G.S. 15‑11.1. (1994, Ex. Sess., c. 13.)



§§ 14-415.4 through 14-415.9. Reserved for future codification purposes.

§§ 14‑415.4 through 14‑415.9.  Reserved for future codification purposes.



§ 14-415.10. Definitions.

Article 54B.

Concealed Handgun Permit.

§ 14‑415.10.  Definitions.

The following definitions apply to this Article:

(1)        Carry a concealed handgun.  The term includes possession of a concealed handgun.

(1a)      Deployed or deployment.  Any military duty that removes a military permittee from the permittee's county of residence during which time the permittee's permit expires or will expire.

(2)        Handgun.  A firearm that has a short stock and is designed to be held and fired by the use of a single hand.

(2a)      Military permittee.  A person who holds a permit who is also a member of the armed forces of the United States, the armed forces reserves of the United States, the North Carolina Army National Guard, or the North Carolina Air National Guard.

(3)        Permit.  A concealed handgun permit issued in accordance with the provisions of this Article.

(3a)      Proof of deployment.  A copy of the military permittee's deployment orders or other written notification from the permittee's command indicating the start and end date of deployment and that orders the permittee to travel outside the permittee's county of residence.

(4)        Qualified former sworn law enforcement officer.  An individual who retired from service as a law enforcement officer with a local, State, campus police, or company police agency in North Carolina, other than for reasons of mental disability, who has been retired as a sworn law enforcement officer two years or less from the date of the permit application, and who satisfies all of the following:

a.         Immediately before retirement, the individual was a qualified law enforcement officer with a local, State, or company police agency in North Carolina.

b.         The individual has a nonforfeitable right to benefits under the retirement plan of the local, State, or company police agency as a law enforcement officer; or has 20 or more aggregate years of law enforcement service and has retired from a company police agency that does not have a retirement plan; or has 20 or more aggregate years of part‑time or auxiliary law enforcement service.

c.         The individual is not prohibited by State or federal law from receiving a firearm.

(4a)      Qualified retired law enforcement officer.  An individual who meets all of the following qualifications:

a.         Retired in good standing from service with a public agency located in the United States as a law enforcement officer, other than for reasons of mental instability.

b.         Prior to retirement, was authorized by law to engage in or supervise the prevention, detection, investigation, or prosecution of, or the incarceration of, any person for any violation of law, and had statutory powers of arrest.

c.         Prior to retirement, was regularly employed as a law enforcement officer for a total of 15 years or more, or retired after completing probationary periods of service due to a service‑connected disability, as determined by the agency.

d.         Has a vested right to benefits under the retirement plan of the agency.

(5)        Qualified sworn law enforcement officer.  A law enforcement officer employed by a local, State, campus police, or company police agency in North Carolina who satisfies all of the following:

a.         The individual is authorized by the agency to carry a handgun in the course of duty.

b.         The individual is not the subject of a disciplinary action by the agency that prevents the carrying of a handgun.

c.         The individual meets the requirements established by the agency regarding handguns.  (1995, c. 398, s. 1; 1997‑274, s. 2; 1997‑441, ss. 2, 3; 2005‑231, ss. 4, 5; 2005‑232, s. 1; 2007‑427, s. 1; 2009‑307, s. 2.)



§ 14-415.11. Permit to carry concealed handgun; scope of permit.

§ 14‑415.11.  Permit to carry concealed handgun; scope of permit.

(a)        Any person who has a concealed handgun permit may carry a concealed handgun unless otherwise specifically prohibited by law. The person shall carry the permit together with valid identification whenever the person is carrying a concealed handgun, shall disclose to any law enforcement officer that the person holds a valid permit and is carrying a concealed handgun when approached or addressed by the officer, and shall display both the permit and the proper identification upon the request of a law enforcement officer. In addition to these requirements, a military permittee whose permit has expired during deployment may carry a concealed handgun during the 90 days following the end of deployment and before the permit is renewed provided the permittee also displays proof of deployment to any law enforcement officer.

(b)        The sheriff shall issue a permit to carry a concealed handgun to a person who qualifies for a permit under G.S. 14‑415.12. The permit shall be valid throughout the State for a period of five years from the date of issuance.

(c)        A permit does not authorize a person to carry a concealed handgun in the areas prohibited by G.S. 14‑269.2, 14‑269.3, 14‑269.4, and 14‑277.2, in an area prohibited by rule adopted under G.S. 120‑32.1, in any area prohibited by 18 U.S.C. § 922 or any other federal law, in a law enforcement or correctional facility, in a building housing only State or federal offices, in an office of the State or federal government that is not located in a building exclusively occupied by the State or federal government, a financial institution, or on any other premises, except state‑owned rest areas or state‑owned rest stops along the highways, where notice that carrying a concealed handgun is prohibited by the posting of a conspicuous notice or statement by the person in legal possession or control of the premises. It shall be unlawful for a person, with or without a permit, to carry a concealed handgun while consuming alcohol or at any time while the person has remaining in his body any alcohol or in his blood a controlled substance previously consumed, but a person does not violate this condition if a controlled substance in his blood was lawfully obtained and taken in therapeutically appropriate amounts.

(d)        A person who is issued a permit shall notify the sheriff who issued the permit of any change in the person's permanent address within 30 days after the change of address. If a permit is lost or destroyed, the person to whom the permit was issued shall notify the sheriff who issued the permit of the loss or destruction of the permit. A person may obtain a duplicate permit by submitting to the sheriff a notarized statement that the permit was lost or destroyed and paying the required duplicate permit fee. (1995, c. 398, s. 1; c. 507, s. 22.1(c); c. 509, s. 135.3(e); 1997, c. 238, s. 6; 2000‑140, s. 103; 2000‑191, s. 5; 2005‑232, s. 3.)



§ 14-415.12. Criteria to qualify for the issuance of a permit.

§ 14‑415.12.  Criteria to qualify for the issuance of a permit.

(a)        The sheriff shall issue a permit to an applicant if the applicant qualifies under the following criteria:

(1)        The applicant is a citizen of the United States and has been a resident of the State 30 days or longer immediately preceding the filing of the application.

(2)        The applicant is 21 years of age or older.

(3)        The applicant does not suffer from a physical or mental infirmity that prevents the safe handling of a handgun.

(4)        The applicant has successfully completed an approved firearms safety and training course which involves the actual firing of handguns and instruction in the laws of this State governing the carrying of a concealed handgun and the use of deadly force. The North Carolina Criminal Justice Education and Training Standards Commission shall prepare and publish general guidelines for courses and qualifications of instructors which would satisfy the requirements of this subdivision. An approved course shall be any course which satisfies the requirements of this subdivision and is certified or sponsored by:

a.         The North Carolina Criminal Justice Education and Training Standards Commission,

b.         The National Rifle Association, or

c.         A law enforcement agency, college, private or public institution or organization, or firearms training school, taught by instructors certified by the North Carolina Criminal Justice Education and Training Standards Commission or the National Rifle Association.

Every instructor of an approved course shall file a copy of the firearms course description, outline, and proof of certification annually, or upon modification of the course if more frequently, with the North Carolina Criminal Justice Education and Training Standards Commission.

(5)        The applicant is not disqualified under subsection (b) of this section.

(b)        The sheriff shall deny a permit to an applicant who:

(1)        Is ineligible to own, possess, or receive a firearm under the provisions of State or federal law.

(2)        Is under indictment or against whom a finding of probable cause exists for a felony.

(3)        Has been adjudicated guilty in any court of a felony.

(4)        Is a fugitive from justice.

(5)        Is an unlawful user of, or addicted to marijuana, alcohol, or any depressant, stimulant, or narcotic drug, or any other controlled substance as defined in 21 U.S.C. § 802.

(6)        Is currently, or has been previously adjudicated by a court or administratively determined by a governmental agency whose decisions are subject to judicial review to be, lacking mental capacity or mentally ill. Receipt of previous consultative services or outpatient treatment alone shall not disqualify an applicant under this subdivision.

(7)        Is or has been discharged from the armed forces under conditions other than honorable.

(8)        Is or has been adjudicated guilty of or received a prayer for judgment continued or suspended sentence for one or more crimes of violence constituting a misdemeanor, including but not limited to, a violation of a misdemeanor under Article 8 of Chapter 14 of the General Statutes, or a violation of a misdemeanor under G.S. 14‑225.2, 14‑226.1, 14‑258.1, 14‑269.2, 14‑269.3, 14‑269.4, 14‑269.6, 14‑276.1, 14‑277, 14‑277.1, 14‑277.2, 14‑277.3A, 14‑281.1, 14‑283, 14‑288.2, 14‑288.4(a)(1) or (2), 14‑288.6, 14‑288.9, 14‑288.12, 14‑288.13, 14‑288.14, 14‑318.2, 14‑415.21(b), 14‑415.26(d), or former G.S. 14‑277.3.

(9)        Has had entry of a prayer for judgment continued for a criminal offense which would disqualify the person from obtaining a concealed handgun permit.

(10)      Is free on bond or personal recognizance pending trial, appeal, or sentencing for a crime which would disqualify him from obtaining a concealed handgun permit.

(11)      Has been convicted of an impaired driving offense under G.S. 20‑138.1, 20‑138.2, or 20‑138.3 within three years prior to the date on which the application is submitted.

(c)        An applicant shall not be ineligible to receive a concealed carry permit under subdivision (6) of subsection (b) of this section because of involuntary commitment to mental health services if the individual's rights have been restored under G.S. 122C‑54.1.  (1995, c. 398, s. 1; c. 509, s. 135.3(d); 1997‑441, s. 4; 2007‑427, s. 5; 2008‑210, s. 3(b); 2009‑58, s. 1.)



§ 14-415.12A. Firearms safety and training course exemption for qualified sworn law enforcement officers and certain other persons.

§ 14‑415.12A.  Firearms safety and training course exemption for qualified sworn law enforcement officers and certain other persons.

(a)        A person who is a qualified sworn law enforcement officer or a qualified former sworn law enforcement officer is deemed to have satisfied the requirement under G.S. 14‑415.12(a)(4) that an applicant successfully complete an approved firearms safety and training course.

(b)        A person who is licensed or registered by the North Carolina Private Protective Services Board under Article 1 of Chapter 74C of the General Statutes as an armed security guard, who also has a firearm registration permit issued by the Board in compliance with G.S. 74C‑13, is deemed to have satisfied the requirement under G.S. 14‑415.12(a)(4) that an applicant successfully complete an approved firearms safety and training course. (1997‑274, s. 1; 2005‑211, s. 2.)



§ 14-415.13. Application for a permit; fingerprints.

§ 14‑415.13.  Application for a permit; fingerprints.

(a)        A person shall apply to the sheriff of the county in which the person resides to obtain a concealed handgun permit. The applicant shall submit to the sheriff all of the following:

(1)        An application, completed under oath, on a form provided by the sheriff.

(2)        A nonrefundable permit fee.

(3)        A full set of fingerprints of the applicant administered by the sheriff.

(4)        An original certificate of completion of an approved course, adopted and distributed by the North Carolina Criminal Justice Education and Training Standards Commission, signed by the certified instructor of the course attesting to the successful completion of the course by the applicant which shall verify that the applicant is competent with a handgun and knowledgeable about the laws governing the carrying of a concealed handgun and the use of deadly force.

(5)        A release, in a form to be prescribed by the Administrative Office of the Courts, that authorizes and requires disclosure to the sheriff of any records concerning the mental health or capacity of the applicant.

(b)        The sheriff shall submit the fingerprints to the State Bureau of Investigation for a records check of State and national databases. The State Bureau of Investigation shall submit the fingerprints to the Federal Bureau of Investigation as necessary. The sheriff shall determine the criminal and background history of an applicant also by conducting a check through the National Instant Criminal Background Check System (NICS). The cost of processing the set of fingerprints shall be charged to an applicant as provided by G.S. 14‑415.19. (1995, c. 398, s. 1; c. 507, ss. 22.2(a), 22.1(b); 2006‑39, s. 2.)



§ 14-415.14. Application form to be provided by sheriff; information to be included in application form.

§ 14‑415.14.  Application form to be provided by sheriff; information to be included in application form.

(a)        The sheriff shall make permit applications readily available at the office of the sheriff or at other public offices in the sheriff's jurisdiction. The permit application shall be in triplicate, in a form to be prescribed by the Administrative Office of the Courts, and shall include the following information with regard to the applicant: name, address, physical description, signature, date of birth, social security number, military status, law enforcement status, and the drivers license number or State identification card number of the applicant if used for identification in applying for the permit.

(b)        The permit application shall also contain a warning substantially as follows:

"CAUTION: Federal law and State law on the possession of handguns and firearms differ. If you are prohibited by federal law from possessing a handgun or a firearm, you may be prosecuted in federal court. A State permit is not a defense to a federal prosecution."

(c)        Any person or entity who is presented by the applicant or by the sheriff with an original or photocopied release form as described in G.S. 14‑415.13(a)(5) shall promptly disclose to the sheriff any records concerning the mental health or capacity of the applicant who signed the form and authorized the release of the records. (1995, c. 398, s. 1; 1997‑274, s. 3; 2000‑140, s. 103; 2000‑191, s. 3.)



§ 14-415.15. Issuance or denial of permit.

§ 14‑415.15.  Issuance or denial of permit.

(a)        Except as permitted under subsection (b) of this section, within 90 days after receipt of the items listed in G.S. 14‑415.13 from an applicant, the sheriff shall either issue or deny the permit. The sheriff may conduct any investigation necessary to determine the qualification or competency of the person applying for the permit, including record checks.

(b)        Upon presentment to the sheriff of the items required under G.S. 14‑415.13 (a)(1), (2), and (3), the sheriff may issue a temporary permit for a period not to exceed 90 days to a person who the sheriff reasonably believes is in an emergency situation that may constitute a risk of safety to the person, the person's family or property. The applicant may submit proof of a protective order issued under G.S. 50B‑3 for the protection of the applicant as evidence of an emergency situation. The temporary permit may not be renewed and may be revoked by the sheriff without a hearing.

(c)        A person's application for a permit shall be denied only if the applicant fails to qualify under the criteria listed in this Article. If the sheriff denies the application for a permit, the sheriff shall, within 90 days, notify the applicant in writing, stating the grounds for denial. An applicant may appeal the denial, revocation, or nonrenewal of a permit by petitioning a district court judge of the district in which the application was filed. The determination by the court, on appeal, shall be upon the facts, the law, and the reasonableness of the sheriff's refusal. The determination by the court shall be final. (1995, c. 398, s. 1; 2005‑343, s. 1.)



§ 14-415.16. Renewal of permit.

§ 14‑415.16.  Renewal of permit.

(a)        At least 45 days prior to the expiration date of a permit, the sheriff of the county where the permit was issued shall send a written notice to the permittee explaining that the permit is about to expire and including information about the requirements for renewal of the permit. The notice shall be sent by first class mail to the last known address of the permittee. Failure to receive a renewal notice shall not relieve a permittee of requirements imposed in this section for renewal of the permit.

(b)        The holder of a permit shall apply to renew the permit within the 90‑day period prior to its expiration date by filing with the sheriff of the county in which the person resides a renewal form provided by the sheriff's office, a notarized affidavit stating that the permittee remains qualified under the criteria provided in this Article, a newly administered full set of the permittee's fingerprints, and a renewal fee.

(c)        Upon receipt of the completed renewal application, including the permittee's fingerprints, and the appropriate payment of fees, the sheriff shall determine if the permittee remains qualified to hold a permit in accordance with the provisions of G.S. 14‑415.12. The permittee's criminal history shall be updated, and the sheriff may waive the requirement of taking another firearms safety and training course. If the permittee applies for a renewal of the permit within the 90‑day period prior to its expiration date and if the permittee remains qualified to have a permit under G.S. 14‑415.12, the sheriff shall renew the permit. The permit of a permittee who complies with this section shall remain valid beyond the expiration date of the permit until the permittee either receives a renewal permit or is denied a renewal permit by the sheriff.

(d)        No fingerprints shall be required for a renewal permit if the applicant's fingerprints were submitted to the State Bureau of Investigation after June 30, 2001, on the Automated Fingerprint Information System (AFIS) as prescribed by the State Bureau of Investigation.

(e)        If the permittee does not apply to renew the permit prior to its expiration date, but does apply to renew the permit within 60 days after the permit expires, the sheriff may waive the requirement of taking another firearms safety and training course. This subsection does not extend the expiration date of the permit.  (1995, c. 398, s. 1; c. 507, s. 22.2(b); 2000‑140, s. 103; 2000‑191, s. 1; 2009‑307, s. 1.)



§ 14-415.16A. Permit extensions and renewals for deployed military permittees.

§ 14‑415.16A.  Permit extensions and renewals for deployed military permittees.

(a)        A deployed military permittee whose permit will expire during the permittee's deployment, or the permittee's agent, may apply to the sheriff for an extension of the military permittee's permit by providing the sheriff with a copy of the permittee's proof of deployment. Upon receipt of the proof, the sheriff shall extend the permit for a period to end 90 days after the permittee's deployment is scheduled to end. A permit that has been extended under this section shall be valid throughout the State during the period of its extension.

(b)        A military permittee's permit that is not extended under subsection (a) of this section and that expires during deployment shall remain valid during the deployment and for 90 days after the end of the deployment as if the permit had not expired. The military permittee may carry a concealed handgun during this period provided the permittee meets all the requirements of G.S. 14‑415.11(a).

(c)        A military permittee under subsection (a) or subsection (b) of this section shall have 90 days after the end of the permittee's deployment to renew the permit. In addition to the requirements of G.S. 14‑415.16, the permittee shall provide to the sheriff proof of deployment. The sheriff shall renew the permit upon receipt of this documentation provided the permittee otherwise remains qualified to hold a concealed handgun permit. (2005‑232, s. 2.)



§ 14-415.17. Permit; sheriff to retain and make available to law enforcement agencies a list of permittees.

§ 14‑415.17.  Permit; sheriff to retain and make available to law enforcement agencies a list of permittees.

The permit shall be in a certificate form, as prescribed by the Administrative Office of the Courts, that is approximately the size of a North Carolina drivers license. It shall bear the signature, name, address, date of birth, and social security number of the permittee, and the drivers license identification number used in applying for the permit. The sheriff shall maintain a listing of those persons who are issued a permit and any pertinent information regarding the issued permit. The permit information shall be available upon request to all State and local law enforcement agencies.

Within five days of the date a permit is issued, the sheriff shall send a copy of the permit to the State Bureau of Investigation. The State Bureau of Investigation shall make this information available to law enforcement officers and clerks of court on a statewide system. (1995, c. 398, s. 1.)



§ 14-415.18. Revocation or suspension of permit.

§ 14‑415.18.  Revocation or suspension of permit.

(a)        The sheriff of the county where the permit was issued or the sheriff of the county where the person resides may revoke a permit subsequent to a hearing for any of the following reasons:

(1)        Fraud or intentional or material misrepresentation in the obtaining of a permit.

(2)        Misuse of a permit, including lending or giving a permit to another person, duplicating a permit, or using a permit with the intent to unlawfully cause harm to a person or property.

(3)        The doing of an act or existence of a condition which would have been grounds for the denial of the permit by the sheriff.

(4)        The violation of any of the terms of this Article.

(5)        The applicant is adjudicated guilty of or receives a prayer for judgment continued for a crime which would have disqualified the applicant from initially receiving a permit.

A permittee may appeal the revocation, or nonrenewal of a permit by petitioning a district court judge of the district in which the applicant resides. The determination by the court, on appeal, shall be upon the facts, the law, and the reasonableness of the sheriff's refusal.

(b)        The court may suspend a permit as part of and for the duration of any orders permitted under Chapter 50B of the General Statutes. (1995, c. 398, s. 1.)



§ 14-415.19. Fees.

§ 14‑415.19.  Fees.

(a)        The permit fees assessed under this Article are payable to the sheriff. The sheriff shall transmit the proceeds of these fees to the county finance officer to be remitted or credited by the county finance officer in accordance with the provisions of this section. Except as otherwise provided by this section, the permit fees are as follows:

Application fee............................................................................... $80.00

Renewal fee................................................................................... $75.00

Duplicate permit fee....................................................................... $15.00

The county finance officer shall remit forty‑five dollars ($45.00) of each new application fee and forty dollars ($40.00) of each renewal fee assessed under this subsection to the North Carolina Department of Justice for the costs of State and federal criminal record checks performed in connection with processing applications and for the implementation of the provisions of this Article. The remaining thirty‑five dollars ($35.00) of each application or renewal fee shall be used by the sheriff to pay the costs of administering this Article and for other law enforcement purposes. The county shall expend the restricted funds for these purposes only.

(a1)      The permit fees for a retired sworn law enforcement officer who provides the information required by subdivisions (1) and (2) of this subsection to the sheriff, in addition to any other information required under this Article, are as follows:

Application fee............................................................................... $45.00

Renewal fee................................................................................... $40.00

(1)        A copy of the officer's letter of retirement from either the North Carolina Teachers' and State Employees' Retirement System or the North Carolina Local Governmental Employees' Retirement System.

(2)        Written documentation from the head of the agency where the person was previously employed indicating that the person was neither involuntarily terminated nor under administrative or criminal investigation within six months of retirement.

The county finance officer shall remit the proceeds of the fees assessed under this subsection to the North Carolina Department of Justice to cover the cost of performing the State and federal criminal record checks performed in connection with processing applications and for the implementation of the provisions of this Article.

(b)        An additional fee, not to exceed ten dollars ($10.00), shall be collected by the sheriff from an applicant for a permit to pay for the costs of processing the applicant's fingerprints, if fingerprints were required to be taken. This fee shall be retained by the sheriff. (1995, c. 398, s. 1; c. 507, s. 22.1(a); 1997‑470, s. 1; 2000‑140, s. 103; 2000‑191, s. 2; 2003‑379, s. 1.)



§ 14-415.20. No liability of sheriff.

§ 14‑415.20.  No liability of sheriff.

A sheriff who issues or refuses to issue a permit to carry a concealed handgun under this Article shall not incur any civil or criminal liability as the result of the performance of the sheriff's duties under this Article. (1995, c. 398, s. 1.)



§ 14-415.21. Violations of this Article punishable as an infraction and a Class 2 misdemeanor.

§ 14‑415.21.  Violations of this Article punishable as an infraction and a Class 2 misdemeanor.

(a)        A person who has been issued a valid permit who is found to be carrying a concealed handgun without the permit in the person's possession or who fails to disclose to any law enforcement officer that the person holds a valid permit and is carrying a concealed handgun, as required by G.S. 14‑415.11, shall be guilty of an infraction for the first offense and shall be punished in accordance with G.S. 14‑3.1. In lieu of paying a fine for the first offense, the person may surrender the permit. Subsequent offenses for failing to carry a valid permit or for failing to make the necessary disclosures to a law enforcement officer as required by G.S. 14‑415.11 shall be punished in accordance with subsection (b) of this section.

(b)        A person who violates the provisions of this Article other than as set forth in subsection (a) of this section is guilty of a Class 2 misdemeanor. (1995, c. 398, s. 1.)



§ 14-415.22. Construction of Article.

§ 14‑415.22.  Construction of Article.

This Article shall not be construed to require a person who may carry a concealed handgun under the provisions of G.S. 14‑269(b) to obtain a concealed handgun permit. The provisions of this Article shall not apply to a person who may lawfully carry a concealed weapon or handgun pursuant to G.S. 14‑269(b). A person who may lawfully carry a concealed weapon or handgun pursuant to G.S. 14‑269(b) shall not be prohibited from carrying the concealed weapon or handgun on property on which a notice is posted prohibiting the carrying of a concealed handgun, unless otherwise prohibited by statute. (1995, c. 398, s. 1; 1997‑238, s. 5.)



§ 14-415.23. Statewide uniformity.

§ 14‑415.23.  Statewide uniformity.

It is the intent of the General Assembly to prescribe a uniform system for the regulation of legally carrying a concealed handgun. To insure uniformity, no political subdivisions, boards, or agencies of the State nor any county, city, municipality, municipal corporation, town, township, village, nor any department or agency thereof, may enact ordinances, rules, or regulations concerning legally carrying a concealed handgun. A unit of local government may adopt an ordinance to permit the posting of a prohibition against carrying a concealed handgun, in accordance with G.S. 14‑415.11(c), on local government buildings, their appurtenant premises, and parks. (1995, c. 398, s. 1.)



§ 14-415.24. Reciprocity; out-of-state handgun permits.

§ 14‑415.24.  Reciprocity; out‑of‑state handgun permits.

(a)        A valid concealed handgun permit or license issued by another state is valid in North Carolina if that state grants the same right to residents of North Carolina who have valid concealed handgun permits issued pursuant to this Article in their possession while carrying concealed weapons in that state.

(b)        The Attorney General shall maintain a registry of states that meet the requirements of this section on the North Carolina Criminal Information Network and make the registry available to law enforcement officers for investigative purposes.

(c)        Every 12 months after the effective date of this subsection, the Department of Justice shall make written inquiry of the concealed handgun permitting authorities in each other state as to: (i) whether a North Carolina resident may carry a concealed handgun in their state based upon having a valid North Carolina concealed handgun permit and (ii) whether a North Carolina resident may apply for a concealed handgun permit in that state based upon having a valid North Carolina concealed handgun permit. The Department of Justice shall attempt to secure from each state permission for North Carolina residents who hold a valid North Carolina concealed handgun permit to carry a concealed handgun in that state, either on the basis of the North Carolina permit or on the basis that the North Carolina permit is sufficient to permit the issuance of a similar license or permit by the other state. (2003‑199, s. 1.)



§ 14-415.25. Exemption from permit requirement.

§ 14‑415.25.  Exemption from permit requirement.

Law enforcement officers and qualified retired law enforcement officers authorized by federal law to carry a concealed handgun pursuant to section 926B or 926C of Title 18 of the United States Code, who are in compliance with the requirements of those sections, are exempt from obtaining the permit described in G.S. 14‑415.11. (2007‑427, s. 3.)



§ 14-415.26. Certification of qualified retired law enforcement officers.

§ 14‑415.26.  Certification of qualified retired law enforcement officers.

(a)        In lieu of obtaining a permit under this Article, a qualified retired law enforcement officer may apply to the North Carolina Criminal Justice Education and Training Standards Commission for certification. The application shall include all of the following:

(1)        Verification of completion of the firearms qualification criteria established by the Commission.

(2)        Photographic identification indicating retirement status issued by the agency from which the applicant retired from service.

(3)        Any other application information required by the Commission.

(b)        The Commission shall include with the certification a notice of the limitations applicable under federal or State law to the concealed carry of firearms in this State. The failure to receive a notification under this subsection shall not be a defense to any offense or violation of applicable State or federal laws.

(b1)      The Commission shall coordinate with local and State law enforcement officers and with the community college system to provide multiple firearms qualification sites throughout the State where a qualified retired law enforcement officer may satisfy the firearms qualification criteria required for certification under this section.

(c)        The Commission shall not incur any civil or criminal liability as the result of the performance of its duties under this section.

(d)        It shall be unlawful for an applicant, or any person assisting an applicant, to make a willful and intentional misrepresentation on any form or application submitted to the Commission. A violation of this subsection shall be a Class 2 misdemeanor, and shall result in the immediate revocation of any certification issued by the Commission. A person convicted under this subsection shall be ineligible for certification under this section, or from obtaining a concealed carry permit under State law.

(e)        This section shall not exempt any individual engaged in the private protective services profession in this State from fulfilling the registration and training requirements in Chapter 74C of the General Statutes.  (2007‑427, s. 4; 2009‑546, s. 1.)



§ 14-416. Mishandling of certain reptiles declared public nuisance and criminal offense.

Article 55.

Regulation of Certain Reptiles.

§ 14‑416.  Mishandling of certain reptiles declared public nuisance and criminal offense.

The intentional or negligent exposure of other human beings to unsafe contact with  venomous reptiles, large constricting snakes, or crocodilians  is essentially dangerous and injurious and detrimental to public health, safety and welfare, and is therefore declared to be a public nuisance and a criminal offense, to be abated and punished as provided in this Article.  (1949, c. 1084, s. 1; 2009‑344, s. 1.)



§ 14-417. Regulation of ownership or use of venomous reptiles.

§ 14‑417.  Regulation of ownership or use of venomous reptiles.

(a)        It shall be unlawful for any person to own, possess, use, transport, or traffic in any venomous reptile that is not housed in a sturdy and secure enclosure. Permanent enclosures shall be designed to be escape‑proof, bite‑proof, and have an operable lock. Transport containers shall be designed to be escape‑proof and bite‑proof.

(b)        Each enclosure shall be clearly and visibly labeled "Venomous Reptile Inside" with scientific name, common name, appropriate antivenom, and owner's identifying information noted on the container. A written bite protocol that includes emergency contact information, local animal control office, the name and location of suitable antivenom, first aid procedures, and treatment guidelines, as well as an escape recovery plan must be within sight of permanent housing, and a copy must accompany the transport of any venomous reptile.

(c)        In the event of an escape of a venomous reptile, the owner or possessor of the venomous reptile shall immediately notify local law enforcement.  (1949, c. 1084, s. 2; 2009‑344, s. 1.)



§ 14-417.1. Regulation of ownership or use of large constricting snakes.

§ 14‑417.1.  Regulation of ownership or use of large constricting snakes.

(a)        As used in this Article, large constricting snakes shall mean: Reticulated Python, Python reticulatus; Burmese Python, Python molurus; African Rock Python, Python sebae; Amethystine Python, Morelia  amethistina; and Green Anaconda, Eunectes murinus; or any of their subspecies or hybrids.

(b)        It shall be unlawful for any person to own, possess, use, transport, or traffic in any of the large constricting snakes that are not housed in a sturdy and secure enclosure. Permanent enclosures shall be designed to be escape‑proof and shall have an operable lock. Transport containers shall be designed to be escape‑proof.

(c)        Each enclosure shall be labeled clearly and visibly with the scientific name, common name, number of specimens, and owner's identifying information. A written safety protocol and escape recovery plan shall be within sight of permanent housing, and a copy shall accompany the transport of any of the large constricting snakes. The safety protocol shall include emergency contact information, identification of the local animal control office, and first aid procedures.

(d)        In the event of an escape of a large constricting snake, the owner or possessor shall immediately notify local law enforcement.  (2009‑344, s. 1.)



§ 14-417.2. Regulation of ownership or use of crocodilians.

§ 14‑417.2.  Regulation of ownership or use of crocodilians.

(a)        All crocodilians, excluding the American alligator, shall be regulated under this Article. It shall be unlawful for any person to own, possess, use, transport, or traffic in any crocodilian that is not housed in a sturdy and secure enclosure. Permanent enclosures shall be designed to be escape‑proof and have a fence of sufficient strength to prevent contact between an observer and the crocodilian and shall have an operable lock. Transport containers shall be designed to be escape‑proof.

(b)        A written safety protocol and escape recovery plan shall be within sight of permanent housing, and a copy must accompany the transport of any crocodilian.

(c)        In the event of the escape of a crocodilian, the owner or possessor shall immediately notify local law enforcement.  (2009‑344, s. 1.)



§ 14-418. Prohibited handling of reptiles or suggesting or inducing others to handle.

§ 14‑418.  Prohibited handling of reptiles or suggesting or inducing others to handle.

(a)        It shall be unlawful for any person to handle any reptile regulated under this Article in a manner that intentionally or negligently exposes another person to unsafe contact with the reptile.

(b)        It shall be unlawful for any person to intentionally or negligently suggest, entice, invite, challenge, intimidate, exhort or otherwise induce or aid any person to handle or expose himself in an unsafe manner to any reptile regulated under this Article.

(c)        Safe and responsible handling of reptiles for purposes of animal husbandry, exhibition, training, transport, and education is permitted under this section.  (1949, c. 1084, s. 3; 2009‑344, s. 1.)



§ 14-419. Investigation of suspected violations; seizure and examination of reptiles; disposition of reptiles.

§ 14‑419.  Investigation of suspected violations; seizure and examination of reptiles; disposition of reptiles.

In any case in which any law‑enforcement officer or animal control officer has probable cause to believe that any of the provisions of this Article have been or are about to be violated, it shall be the duty of the officer and the officer is  authorized, empowered, and directed to immediately investigate the violation or impending violation and to seize the reptile or reptiles involved, and the officer is authorized and directed to deliver: (i) a reptile believed to be venomous to the North Carolina State Museum of Natural Sciences or to its designated representative for examination for the purpose of ascertaining whether the reptile is regulated under this Article; and, (ii) a reptile believed to be a large constricting snake or crocodilian to the North Carolina Zoological Park for the purpose of ascertaining whether the reptile is regulated under this Article. If the Museum or the Zoological Park  or their designated representatives find that a seized reptile is a venomous reptile, large constricting snake, or crocodilian regulated under this Article, the Museum or the Zoological Park or their designated representative shall determine final disposition of the reptile in a manner consistent with the safety of the public. If the Museum or the Zoological Park or their designated representatives find that the reptile is not a venomous reptile, large constricting snake, or crocodilian regulated under this Article, and either no criminal warrants or indictments are initiated in connection with the reptile within 10 days of initial seizure, or a court of law determines that the reptile is not being owned, possessed, used, transported, or trafficked in violation of this Article, then it shall be the duty of  the law enforcement officer to return the reptile or reptiles to the person from whom they were seized within 15 days.  (1949, c. 1084, s. 4; 1981, c. 203, s. 1; 1993, c. 561, s. 116(g); 2009‑344, s. 1.)



§ 14-420. Arrest of persons violating provisions of Article.

§ 14‑420.  Arrest of persons violating provisions of Article.

If an examination made by the North Carolina State Museum of Natural Sciences or the North Carolina Zoological Park or their designated representatives conducted pursuant to this Article shows that the reptile is a venomous reptile, large constricting snake, or crocodilian subject to this Article, it shall be the duty of the officer making the seizure with probable cause to believe that the reptile is being owned, possessed, used, transported, or trafficked in violation of this Article, to arrest all persons violating any of the provisions of this Article.  (1949, c. 1084, s. 5; 1981, c. 203, s. 2; 1993, c. 561, s. 116(h); 2009‑344, s. 1.)



§ 14-421. Exemptions from provisions of Article.

§ 14‑421.  Exemptions from provisions of Article.

This Article shall not apply to the possession, exhibition, or handling of reptiles by employees or agents of duly constituted veterinarians, zoos, serpentariums, museums, laboratories, educational or scientific institutions, public and private, in the course of their educational or scientific work, or Wildlife Damage Control Agents in the course of the work for which they are approved by the Wildlife Resources Commission.  (1949, c. 1084, s. 6; 2009‑344, s. 1.)



§ 14-422. Criminal penalties and civil remedies for violation.

§ 14‑422.  Criminal penalties and civil remedies for violation.

(a)        Any person violating any of the provisions of this Article shall be guilty of a Class 2 misdemeanor.

(b)        If any person, other than the owner of a venomous reptile, large constricting snake, or crocodilian, the owner's agent, employee, or a member of the owner's immediate family, suffers a life threatening injury or is killed as the result of a violation of this Article, the owner of the reptile shall be guilty of a Class A1 misdemeanor. This subsection shall not apply to violations that result from incidents that could not have been prevented or avoided by the owner's exercise of due care or foresight, such as natural disasters or other acts of God, or in the case of thefts of the reptile from the owner.

(c)        Any person intentionally releasing into the wild a nonnative venomous reptile, a large constricting snake, or a crocodilian shall be guilty of a Class A1 misdemeanor.

(d)        Violations of this Article as set forth in subsections (b) or (c) of this section shall constitute wanton conduct within the meaning of G.S. 1D‑5(7) and subject the violator to punitive damages in any civil action that may be filed as a result of the violator's actions.  (1949, c. 1084, s. 7; 1969, c. 1224, s. 3; 1993, c. 539, s. 289; 1994, Ex. Sess., c. 24, s. 14(c); 2009‑344, s. 1.)



§ 14-423. Definitions.

Article 56.

Debt Adjusting.

§ 14‑423.  Definitions.

As used in this Article, the following definitions apply:

(1)        "Debt adjuster" means a person who engages in, attempts to engage in, or offers to engage in the practice or business of debt adjusting.

(2)        "Debt adjusting" means entering into or making a contract, express or implied, with a particular debtor whereby the debtor agrees to pay a certain amount of money periodically to the person engaged in the debt adjusting business and that person, for consideration, agrees to distribute, or distributes the same among certain specified creditors in accordance with a plan agreed upon. Debt adjusting includes the business or practice of any person who holds himself out as acting or offering or attempting to act for consideration as an intermediary between a debtor and his creditors for the purpose of settling, compounding, or in any way altering the terms of payment of any debt of a debtor, and to that end receives money or other property from the debtor, or on behalf of the debtor, for the payment to, or distribution among, the creditors of the debtor. Debt adjusting also includes the business or practice of debt settlement or foreclosure assistance whereby any person holds himself or herself out as acting for consideration as an intermediary between a debtor and the debtor's creditors for the purpose of reducing, settling, or altering the terms of the payment of any debt of the debtor, whether or not the person distributes the debtor's funds or property among the creditors, and receives a fee or other consideration for reducing, settling, or altering the terms of the payment of the debt in advance of the debt settlement having been completed or in advance of all the services agreed to having been rendered in full.

(3)        "Debtor" means an individual who resides in North Carolina, and includes two or more individuals who are jointly and severally, or jointly or severally, indebted to a creditor or creditors.

(3a)      "Nominal consideration" means a fee or a contribution to cover the cost of administering a debt management plan not to exceed forty dollars ($40.00) for origination or setup of the debt management plan and ten percent (10%) of the monthly payment disbursed under the debt management plan, not to exceed forty dollars ($40.00) per month.

(4)        "Person" means an individual, firm, partnership, limited partnership, corporation, or association. (1963, c. 394, s. 1; 2005‑408, s. 2; 2007‑79, s. 1.)



§ 14-424. Engaging, etc., in business of debt adjusting a misdemeanor.

§ 14‑424.  Engaging, etc., in business of debt adjusting a misdemeanor.

If any person shall engage in, or offer to or attempt to, engage in the business or practice of debt adjusting, or if any person shall hereafter act, offer to act, or attempt to act as a debt adjuster, he shall be guilty of a Class 2 misdemeanor. (1963, c. 394, s. 2; 1969, c. 1224, s. 6; 1993, c. 539, s. 290; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-425. Enjoining practice of debt adjusting; appointment of receiver for money and property employed.

§ 14‑425.  Enjoining practice of debt adjusting; appointment of receiver for money and property employed.

The superior court shall have jurisdiction, in an action brought in the name of the State by the Attorney General or the district attorney of the prosecutorial district as defined in G.S. 7A‑60, to enjoin, as an unfair or deceptive trade practice, the continuation of any debt adjusting business or the offering of any debt adjusting services. The Attorney General or the district attorney who brings an action under this section may appoint a receiver for the property and money employed in the transaction of business by such person as a debt adjuster, to ensure, so far as may be possible, the return to debtors of so much of their money and property as has been received by the debt adjuster, and has not been paid to the creditors of the debtors. The court may also assess civil penalties under G.S. 75‑15.2 and award attorneys' fees to the State under G.S. 75‑16.1. (1963, c. 394, s. 3; 1973, c. 47, s. 2; 1987 (Reg. Sess., 1998), c. 1037, s. 49; 2005‑408, s. 3; 2007‑79, s. 1.)



§ 14-426. Certain persons and transactions not deemed debt adjusters or debt adjustment.

§ 14‑426.  Certain persons and transactions not deemed debt adjusters or debt adjustment.

The following individuals or transactions shall not be deemed debt adjusters or as being engaged in the business or practice of debt adjusting:

(1)        Any person or individual who is a regular full‑time employee of a debtor, and who acts as an adjuster of his employer's debts.

(2)        Any person or individual acting pursuant to any order or judgment of a court, or pursuant to authority conferred by any law of this State or of the United States.

(3)        Any person who is a creditor of the debtor, or an agent of one or more creditors of the debtor, and whose services in adjusting the debtor's debts are rendered without cost to the debtor.

(4)        Any person who at the request of a debtor, arranges for or makes a loan to the debtor, and who, at the authorization of the debtor, acts as an adjuster of the debtor's debts in the disbursement of the proceeds of the loan, without compensation for the services rendered in adjusting such debts.

(5)        An intermittent or casual adjustment of a debtor's debts, for compensation, by an individual or person who is not a debt adjuster or who is not engaged in the business or practice of debt adjusting, and who does not hold himself out as being regularly engaged in debt adjusting.

(6)        An attorney‑at‑law licensed to practice in this State who is not employed by a debt adjuster.

(7)        An organization that provides credit counseling, education, and debt management services to debtors if the organization also does all of the following:

a.         Provides individualized credit counseling and budgeting assistance to the debtor without charge prior to the debtor's enrollment in a debt management plan provided by the organization.

b.         Determines that the debtor has the financial ability to make payments to complete the debt management plan and that the plan is suitable for the debtor.

c.         Disburses the debtor's funds to creditors pursuant to a debt management plan that the debtor has paid for with no more than nominal consideration and has agreed to in writing.

d.         Provides to the debtor, periodically and on no less than a quarterly basis, an individualized accounting for the most recent period of all of the debtor's payments and disbursements under the debt management plan and all charges paid by the debtor.

e.         Does not directly or indirectly require the debtor to purchase other services or materials as a condition to participating in the debt management plan.

f.          Does not receive a payment, commission, or other benefit for referring the debtor to a provider of services.

g.         Is accredited by an accrediting organization that the Commissioner of Banks approves as being independent and nationally recognized for providing accreditation to organizations that provide credit counseling and debt management services. (1963, c. 394, s. 4; 2005‑408, s. 1; 2007‑79, s. 1.)



§§ 14-427 through 14-431. Repealed by Session Laws 1969, c. 970, s. 11.

Article 57.

Use, Sale, etc., of Glues Releasing Toxic Vapors.

§§ 14‑427 through 14‑431.  Repealed by Session Laws 1969, c. 970, s. 11.



§ 14-432. Definitions.

Article 58.

Records, Tapes and Other Recorded Devices.

§ 14‑432.  Definitions.

The following definitions apply in this Article:

(1)        "Article" means the tangible medium upon which sounds or images are recorded or otherwise stored, including any original phonograph record, disc, tape, audio or video cassette, wire, film, or other medium now known or later developed on which sounds or images, or both, can be recorded or otherwise stored, or any copy or reproduction which duplicates, in whole or in part, the original.

(2)        "Fixed" means that the work has been recorded in a tangible medium of expression, by or under the authority of the author, and its embodiment is sufficiently permanent or stable to permit it to be perceived, reproduced, or otherwise communicated for a period of more than transitory duration. A work consisting of sounds or images, or both, that are being transmitted is "fixed" for the purposes of this section if a fixation of the work is being made simultaneously with its transmission.

(3)        "Owner" means the person who owns the sounds fixed in any master phonograph record, master disc, master tape, master film, or other device used for reproducing recorded sounds on phonograph records, discs, tapes, films, or other articles on which sound is or can be recorded and from which the transferred sounds are directly or indirectly derived, or the person who owns the rights to record or authorize the recording of a live performance. (1973, c. 1279, s. 1; 1989, c. 589, s. 1; 2003‑159, s. 1.)



§ 14-433. Recording of live performances or recorded sounds and distribution, etc., of such recordings unlawful in certain circumstances.

§ 14‑433.  Recording of live performances or recorded sounds and distribution, etc., of such recordings unlawful in certain circumstances.

(a)        It shall be unlawful for any person to:

(1)        Knowingly transfer or cause to be transferred, directly or indirectly by any means, any sounds recorded on a phonograph record, disc, wire, tape, film or other article on which sounds are recorded, with the intent to sell or cause to be sold, or to use or cause to be used for profit through public performance, such article on which sounds are so transferred, without consent of the, owner.

(2)        Manufacture, distribute, wholesale or transport any article for profit, or possess for these purposes with the knowledge that the sounds recorded on the article were transferred in violation of subdivision (a)(1) of this section.

(3)        Recodified as G.S. 14‑433(a1)(1) by Session Laws 2003‑159, s. 2.

(4)        Recodified as G.S. 14‑433(a1)(2) by Session Laws 2003‑159, s. 2.

(a1)      It shall be unlawful for any person to:

(1)        Knowingly transfer or cause to be transferred, directly or indirectly by any means, any sounds at a live performance, with the intent to sell or cause to be sold, or to use or cause to be used for profit through public performance, the article on which sounds are so transferred, without consent of the owner.

(2)        Manufacture, distribute, transport or wholesale any article for profit, or possess for those purposes with the knowledge that the sounds recorded on the article were transferred in violation of subdivision (a1)(1) of this section.

(b)        Subdivisions (a)(1) and (a)(2) of this section shall apply only to sound recordings that were initially fixed prior to February 15, 1972. Federal copyright law, 17 U.S.C. § 101 et seq., preempts State prosecution of the acts described in subdivisions (a)(1) and (a)(2) with respect to sound recordings initially fixed on or after February 15, 1972.

(c)        This section shall not apply to any person engaged in webcasting or radio or television broadcasting who transfers, or causes to be transferred, any such sounds other than from the sound track of a motion picture intended for, or in connection with webcast, broadcast or telecast transmission or related uses, or for archival purposes. An Internet service provider who is solely providing a conduit for access to the Internet, shall not be deemed to be using, or causing to be used, recordings that may be transferred over the Internet by third parties in violation of this Article. (1973, c. 1279, s. 1; 1989, c. 589, s. 1; 2003‑159, s. 2.)



§ 14-434. Retailing, etc., of certain recorded devices unlawful.

§ 14‑434.  Retailing, etc., of certain recorded devices unlawful.

It shall be unlawful for any person to knowingly retail, advertise or offer for sale or resale, sell or resell or cause the sale or resale, rent or cause to rent, or possess for any of these purposes any article that has been produced, manufactured, distributed, or acquired at wholesale in violation of any provision of this Chapter. (1973, c. 1279, s. 1; 1989, c. 589, s. 1.)



§ 14-435. Recorded devices to show true name and address of manufacturer.

§ 14‑435.  Recorded devices to show true name and address of manufacturer.

(a)        A person is guilty of failure to disclose the origin of an article when, for commercial advantage or private financial gain, the person knowingly advertises or offers for sale or resale, or sells or resells, or causes the rental, sale, or resale, or rents, or manufactures, or possesses for these purposes, any article, the packaging, cover, box, jacket, or label of which does not clearly and conspicuously disclose the actual true name and address of the manufacturer of the article and the name of the actual author, artist, performer, producer, programmer, or group.

(b)        This section does not require the original manufacturer or authorized licensees of software producers to disclose the contributing authors or programmers. As used in this section, the term "manufacturer" shall not include the manufacturer of the article's packaging, cover, box, jacket, or label itself. (1973, c. 1279, s. 1; 1989, c. 589, s. 1; 2003‑159, s. 3.)



§ 14-436. Recorded devices; civil action for damages.

§ 14‑436.  Recorded devices; civil action for damages.

Any owner of an article as defined in this Article whose work is allegedly the subject of a violation of G.S. 14‑433 or G.S. 14‑434, shall have a cause of action in the courts of this State for all damages resulting from the violation, including actual, compensatory and incidental damages. (1973, c. 1279, s. 1; 1989, c. 589, s. 1; 2003‑159, s. 4.)



§ 14-437. Violation of Article; penalties.

§ 14‑437.  Violation of Article; penalties.

(a)        Every individual act in contravention of the provisions of this Article shall constitute a Class 1 misdemeanor, except that the offense is a Class I felony with a maximum fine of one hundred fifty thousand dollars ($150,000) if (i) the offense involves at least 100 unauthorized articles during any 180‑day period, or (ii) is a third or subsequent conviction for an offense that involves at least 26 unauthorized articles during any 180‑day period.

(b)        If a person is convicted of any violation under this Article, the court, in its judgment of conviction, shall order the forfeiture and destruction or other disposition of:

(1)        All infringing articles; and

(2)        All implements, devices and equipment used or intended to be used in the manufacture of the infringing articles. (1973, c. 1279, s. 1; 1989, c. 589, s. 1; 1993, c. 539, ss. 291, 1246; 1994, Ex. Sess., c. 24, s. 14(c); 2003‑159, s. 5.)



§ 14-438. Reserved for future codification purposes.

§ 14‑438.  Reserved for future codification purposes.



§ 14-439. Reserved for future codification purposes.

§ 14‑439.  Reserved for future codification purposes.



§ 14-440. Reserved for future codification purposes.

§ 14‑440.  Reserved for future codification purposes.



§ 14-440.1. Unlawful operation of an audiovisual recording device.

§ 14‑440.1.  Unlawful operation of an audiovisual recording device.

(a)        Definitions.  The following definitions apply to this section:

(1)        "Audiovisual recording device" means a digital or analog video camera, or any other technology or device now known or later developed, capable of recording, copying, or transmitting a motion picture, or any part thereof, regardless of whether audiovisual recording is the sole or primary purpose of the device.

(2)        "Motion picture theater" means a movie theater, screening room, or other venue that is being utilized primarily for the exhibition of a motion picture at the time of the offense.

(a1)      Misdemeanor Offense.  Any person who knowingly operates or attempts to operate a device capable of functioning as a digital or analog photographic camera for the purpose of recording, copying, or transmitting a part of a motion picture not greater than one image, without the written consent of the motion picture theater owner shall be guilty of a Class 1 misdemeanor.

(b)        Felony Offense.  Any person who knowingly operates or attempts to operate an audiovisual recording device in a motion picture theater to transmit, record, or otherwise make a copy of a motion picture, or any part thereof, without the written consent of the motion picture theater owner shall be guilty of a felony, punishable as provided in subsection (c) of this section.

(c)        Penalty.  A violation of subsection (b) of this section is punishable as follows:

(1)        Unless the conduct is covered under some other provision of law providing greater punishment, any person convicted of a violation of subsection (b) of this section is guilty of:

a.         A Class I felony, if the violation is a first offense under this section, with a minimum fine of two thousand five hundred dollars ($2,500).

b.         A Class I felony, if the violation is a second or subsequent offense under this section, with a minimum fine of five thousand dollars ($5,000).

(2)        If a person is convicted of a violation of subsection (b) of this section, the court, in its judgment of conviction, shall order the forfeiture and destruction or other disposition of the following:

a.         All unauthorized copies of motion pictures or other audiovisual works, or any parts thereof.

b.         All implements, devices, and equipment used or intended to be used in connection with the offense.

(d)        Immunity of Certain Persons.  The owner or lessee of a motion picture theater, or the authorized agent or employee of the owner or lessee, who detains any person shall not be held civilly liable for claims arising out of such detention, when the detention is upon the premises of the motion picture theater or in a reasonable proximity thereto, is in a reasonable manner for a reasonable length of time, and, if in detaining the person, the owner, lessee, agent, or employee had, at the time of the detention, probable cause to believe that the person committed an offense under this section. If the person being detained by the owner, lessee, agent, or employee is a minor under the age of 18 years, the owner, lessee, agent, or employee shall call or notify, or make a reasonable effort to call or notify, the parent or guardian of the minor during the period of detention. An owner, lessee, agent, or employee who makes a reasonable effort to call or notify the parent or guardian of the minor shall not be held civilly liable for failing to notify the parent or guardian of the minor.

(e)        Authorized Activities.  This section does not prevent any lawfully authorized investigative, protective, law enforcement, or intelligence gathering employee or agent of a local, State, or federal government from operating any audiovisual recording device in a motion picture theater, as part of lawfully authorized investigative, protective, law enforcement, or intelligence gathering activities.  (2005‑301, s. 1; 2007‑463, s. 1; 2007‑484, s. 43.7J.)



§ 14-441: Reserved for future codification purposes.

§ 14‑441: Reserved for future codification purposes.



§ 14-442: Reserved for future codification purposes.

§ 14‑442: Reserved for future codification purposes.



§ 14-443. Definitions.

Article 59.

Public Intoxication.

§ 14‑443.  Definitions.

As used in this Article:

(1)        "Alcoholism" is the state of a person who habitually lacks self‑ control as to the use of alcoholic beverages, or uses alcoholic beverages to the extent that his health is substantially impaired or endangered or his social or economic function is substantially disrupted; and

(2)        "Intoxicated" is the condition of a person whose mental or physical functioning is presently substantially impaired as a result of the use of alcohol; and

(3)        A "public place" is a place which is open to the public, whether it is publicly or privately owned. (1977, 2nd Sess., c. 1134, s. 1; 1981, c. 412, s. 4; c. 747, s. 66.)



§ 14-444. Intoxicated and disruptive in public.

§ 14‑444.  Intoxicated and disruptive in public.

(a)        It shall be unlawful for any person in a public place to be intoxicated and disruptive in any of the following ways:

(1)        Blocking or otherwise interfering with traffic on a highway or public vehicular area, or

(2)        Blocking or lying across or otherwise preventing or interfering with access to or passage across a sidewalk or entrance to a building, or

(3)        Grabbing, shoving, pushing or fighting others or challenging others to fight, or

(4)        Cursing or shouting at or otherwise rudely insulting others, or

(5)        Begging for money or other property.

(b)        Any person who violates this section shall be guilty of a Class 3 misdemeanor.  Notwithstanding the provisions of G.S. 7A‑273(1), a magistrate is not empowered to accept a guilty plea and enter judgment for this offense. (1977, 2nd Sess., c. 1134, s. 1; 1993, c. 539, s. 292; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 14-445. Defense of alcoholism.

§ 14‑445.  Defense of alcoholism.

(a)        It is a defense to a charge of being intoxicated and disruptive in a public place that the defendant suffers from alcoholism.

(b)        The presiding judge at the trial of a defendant charged with being intoxicated and disruptive in public shall consider the defense of alcoholism even though the defendant does not raise the defense, and may request additional information on whether the defendant is suffering from alcoholism.

(c)        Whenever any person charged with committing a misdemeanor under G.S. 14‑444 enters a plea to the charge, the court may, without entering a judgment, defer further proceedings for up to 15 days to determine whether the person is suffering from alcoholism.

(d)        If he believes it will be of value in making his determination, the district court judge may direct an alcoholism court counselor, if available, to conduct a prehearing review of the alleged alcoholic's drinking history in order to gather additional information as to whether the defendant is suffering from alcoholism. (1977, 2nd Sess., c. 1134, s. 1; 1981, c. 519, s. 1.)



§ 14-446. Disposition of defendant acquitted because of alcoholism.

§ 14‑446.  Disposition of defendant acquitted because of alcoholism.

If a defendant is found not guilty of being intoxicated and disruptive in a public place because he suffers from alcoholism, the court in which he was tried may retain jurisdiction over him for up to 15 days to determine whether he is a substance abuser and dangerous to himself or others as provided in G.S. 122C‑281. The trial judge may make that determination at the time the defendant is found not guilty or he may require the defendant to return to court for the determination at some later time within the 15‑day period. (1977, 2nd Sess., c. 1134, s. 1; 1985, c. 589, s. 6.)



§ 14-447. No prosecution for public intoxication.

§ 14‑447.  No prosecution for public intoxication.

(a)        No person may be prosecuted solely for being intoxicated in a public place. A person who is intoxicated in a public place and is not disruptive may be assisted as provided in G.S. 122C‑ 301.

(b)        If, after arresting a person for being intoxicated and disruptive in a public place, the law‑enforcement officer making the arrest determines that the person would benefit from the care of a shelter or health‑care facility as provided by G.S. 122C‑301, and that he would not likely be disruptive in such a facility, the officer may transport and release the person to the appropriate facility and issue him a citation for the offense of being intoxicated and disruptive in a public place. This authority to arrest and then issue a citation is granted as an exception to the requirements of G.S. 15A‑501(2). (1977, 2nd Sess., c. 1134, s. 1; 1981, c. 519, s. 2; 1985, c. 589, s. 7.)



§§ 14-448 through 14-452. Reserved for future codification purposes.

§§ 14‑448 through 14‑452.  Reserved for future codification purposes.



§ 14-453. Definitions.

Article 60.

Computer‑Related Crime.

§ 14‑453.  Definitions.

As used in this Article, unless the context clearly requires otherwise, the following terms have the meanings specified:

(1)        "Access" means to instruct, communicate with, cause input, cause output, cause data processing, or otherwise make use of any resources of a computer, computer system, or computer network.

(1a)      "Authorization" means having the consent or permission of the owner, or of the person licensed or authorized by the owner to grant consent or permission to access a computer, computer system, or computer network in a manner not exceeding the consent or permission.

(1b)      "Commercial electronic mail" means messages sent and received electronically consisting of commercial advertising material, the principal purpose of which is to promote the for‑profit sale or lease of goods or services to the recipient.

(2)        "Computer" means an internally programmed, automatic device that performs data processing or telephone switching.

(3)        "Computer network" means the interconnection of communication systems with a computer through remote terminals, or a complex consisting of two or more interconnected computers or telephone switching equipment.

(4)        "Computer program" means an ordered set of data that are coded instructions or statements that when executed by a computer cause the computer to process data.

(4a)      "Computer services" means computer time or services, including data processing services, Internet services, electronic mail services, electronic message services, or information or data stored in connection with any of these services.

(5)        "Computer software" means a set of computer programs, procedures and associated documentation concerned with the operation of a computer, computer system, or computer network.

(6)        "Computer system" means at least one computer together with a set of related, connected, or unconnected peripheral devices.

(6a)      "Data" means a representation of information, facts, knowledge, concepts, or instructions prepared in a formalized or other manner and intended for use in a computer, computer system, or computer network. Data may be embodied in any form including computer printouts, magnetic storage media, optical storage media, and punch cards, or may be stored internally in the memory of a computer.

(6b)      "Electronic mail" means the same as the term is defined in G.S. 14‑196.3(a)(2).

(6c)      "Electronic mail service provider" means any person who (i) is an intermediary in sending or receiving electronic mail and (ii) provides to end users of electronic mail services the ability to send or receive electronic mail.

(7)        "Financial instrument" includes any check, draft, money order, certificate of deposit, letter of credit, bill of exchange, credit card or marketable security, or any electronic data processing representation thereof.

(7a)      "Government computer" means any computer, computer program, computer system, computer network, or any part thereof, that is owned, operated, or used by any State or local governmental entity.

(7b)      "Internet chat room" means a computer service allowing two or more users to communicate with each other in real time.

(7c)      "Profile" means a configuration of user data required by a computer so that the user may access programs or services and have the desired functionality on that computer.

(8)        "Property" includes financial instruments, information, including electronically processed or produced data, and computer software and computer programs in either machine or human readable form, and any other tangible or intangible item of value.

(8a)      "Resource" includes peripheral devices, computer software, computer programs, and data, and means to be a part of a computer, computer system, or computer network.

(9)        "Services" includes computer time, data processing and storage functions.

(10)      "Unsolicited" means not addressed to a recipient with whom the initiator has an existing business or personal relationship and not sent at the request of, or with the express consent of, the recipient.  (1979, c. 831, s. 1; 1993 (Reg. Sess., 1994), c. 764, s. 1; 1999‑212, s. 2; 2000‑125, s. 3; 2002‑157, s. 1; 2009‑551, s. 2.)



§ 14-453.1. Exceptions.

§ 14‑453.1.  Exceptions.

This Article does not apply to or prohibit:

(1)        Any terms or conditions in a contract or license related to a computer, computer network, software, computer system, database, or telecommunication device; or

(2)        Any software or hardware designed to allow a computer, computer network, software, computer system, database, information, or telecommunication service to operate in the ordinary course of a lawful business or that is designed to allow an owner or authorized holder of information to protect data, information, or rights in it. (2002‑157, s. 2.)



§ 14-453.2. Jurisdiction.

§ 14‑453.2.  Jurisdiction.

Any offense under this Article committed by the use of electronic communication may be deemed to have been committed where the electronic communication was originally sent or where it was originally received in this State. "Electronic communication" means the same as the term is defined in G.S. 14‑196.3(a). (2002‑157, s. 3.)



§ 14-454. Accessing computers.

§ 14‑454.  Accessing computers.

(a)        It is unlawful to willfully, directly or indirectly, access or cause to be accessed any computer, computer program, computer system, computer network, or any part thereof, for the purpose of:

(1)        Devising or executing any scheme or artifice to defraud, unless the object of the scheme or artifice is to obtain educational testing material, a false educational testing score, or a false academic or vocational grade, or

(2)        Obtaining property or services other than educational testing material, a false educational testing score, or a false academic or vocational grade for a person, by means of false or fraudulent pretenses, representations or promises.

A violation of this subsection is a Class G felony if the fraudulent scheme or artifice results in damage of more than one thousand dollars ($1,000), or if the property or services obtained are worth more than one thousand dollars ($1,000). Any other violation of this subsection is a Class 1 misdemeanor.

(b)        Any person who willfully and without authorization, directly or indirectly, accesses or causes to be accessed any computer, computer program, computer system, or computer network for any purpose other than those set forth in subsection (a) above, is guilty of a Class 1 misdemeanor.

(c)        For the purpose of this section, the phrase "access or cause to be accessed" includes introducing, directly or indirectly, a computer program (including a self‑replicating or a self‑propagating computer program) into a computer, computer program, computer system, or computer network. (1979, c. 831, s. 1; 1979, 2nd Sess., c. 1316, s. 19; 1981, cc. 63, 179; 1993, c. 539, s. 293; 1994, Ex. Sess., c. 24, s. 14(c); 1993 (Reg. Sess., 1994), c. 764, s. 1; 2000‑125, s. 4.)



§ 14-454.1. Accessing government computers.

§ 14‑454.1.  Accessing government computers.

(a)        It is unlawful to willfully, directly or indirectly, access or cause to be accessed any government computer for the purpose of:

(1)        Devising or executing any scheme or artifice to defraud, or

(2)        Obtaining property or services by means of false or fraudulent pretenses, representations, or promises.

A violation of this subsection is a Class F felony.

(b)        Any person who willfully and without authorization, directly or indirectly, accesses or causes to be accessed any government computer for any purpose other than those set forth in subsection (a) of this section is guilty of a Class H felony.

(c)        Any person who willfully and without authorization, directly or indirectly, accesses or causes to be accessed any educational testing material or academic or vocational testing scores or grades that are in a government computer is guilty of a Class 1 misdemeanor.

(d)        For the purpose of this section the phrase "access or cause to be accessed" includes introducing, directly or indirectly, a computer program (including a self‑replicating or a self‑propagating computer program) into a computer, computer program, computer system, or computer network. (2002‑157, s. 4.)



§ 14-455. Damaging computers, computer programs, computer systems, computer networks, and resources.

§ 14‑455.  Damaging computers, computer programs, computer systems, computer networks, and resources.

(a)        It is unlawful to willfully and without authorization alter, damage, or destroy a computer, computer program, computer system, computer network, or any part thereof. A violation of this subsection is a Class G felony if the damage caused by the alteration, damage, or destruction is more than one thousand dollars ($1,000). Any other violation of this subsection is a Class 1 misdemeanor.

(a1)      It is unlawful to willfully and without authorization alter, damage, or destroy a government computer. A violation of this subsection is a Class F felony.

(b)        This section applies to alteration, damage, or destruction effectuated by introducing, directly or indirectly, a computer program (including a self‑replicating or a self‑propagating computer program) into a computer, computer program, computer system, or computer network. (1979, c. 831, s. 1; 1979, 2nd Sess., c. 1316, s. 20; 1981, cc. 63, 179; 1993, c. 539, s. 294; 1994, Ex. Sess., c. 24, s. 14(c); 1993 (Reg. Sess., 1994), c. 764, s. 1; 1995, c. 509, s. 12; 2000‑125, s. 5; 2002‑157, s. 5.)



§ 14-456. Denial of computer services to an authorized user.

§ 14‑456.  Denial of computer services to an authorized user.

(a)        Any person who willfully and without authorization denies or causes the denial of computer, computer program, computer system, or computer network services to an authorized user of the computer, computer program, computer system, or computer network services is guilty of a Class 1 misdemeanor.

(b)        This section also applies to denial of services effectuated by introducing, directly or indirectly, a computer program (including a self‑replicating or a self‑propagating computer program) into a computer, computer program, computer system, or computer network. (1979, c. 831, s. 1; 1993, c. 539, s. 295; 1994, Ex. Sess., c. 24, s. 14(c); 1993 (Reg. Sess., 1994), c. 764, s. 1; 2000‑125, s. 6.)



§ 14-456.1. Denial of government computer services to an authorized user.

§ 14‑456.1.  Denial of government computer services to an authorized user.

(a)        Any person who willfully and without authorization denies or causes the denial of government computer services is guilty of a Class H felony. For the purposes of this section, the term "government computer service" means any service provided or performed by a government computer as defined in G.S. 14‑454.1.

(b)        This section also applies to denial of services effectuated by introducing, directly or indirectly, a computer program (including a self‑replicating or a self‑propagating computer program) into a computer, computer program, computer system, or computer network. (2002‑157, s. 6.)



§ 14-457. Extortion.

§ 14‑457.  Extortion.

Any person who verbally or by a written or printed communication, maliciously threatens to commit an act described in G.S. 14‑455 with the intent to extort money or any pecuniary advantage, or with the intent to compel any person to do or refrain from doing any act against his will, is guilty of a Class H felony. (1979, c. 831, s. 1; 1979, 2nd Sess., c. 1316, s. 21; 1981, cc. 63, 179.)



§ 14-458. Computer trespass; penalty.

§ 14‑458.  Computer trespass; penalty.

(a)        Except as otherwise made unlawful by this Article, it shall be unlawful for any person to use a computer or computer network without authority and with the intent to do any of the following:

(1)        Temporarily or permanently remove, halt, or otherwise disable any computer data, computer programs, or computer software from a computer or computer network.

(2)        Cause a computer to malfunction, regardless of how long the malfunction persists.

(3)        Alter or erase any computer data, computer programs, or computer software.

(4)        Cause physical injury to the property of another.

(5)        Make or cause to be made an unauthorized copy, in any form, including, but not limited to, any printed or electronic form of computer data, computer programs, or computer software residing in, communicated by, or produced by a computer or computer network.

(6)        Falsely identify with the intent to deceive or defraud the recipient or forge commercial electronic mail transmission information or other routing information in any manner in connection with the transmission of unsolicited bulk commercial electronic mail through or into the computer network of an electronic mail service provider or its subscribers.

For purposes of this subsection, a person is "without authority" when (i) the person has no right or permission of the owner to use a computer, or the person uses a computer in a manner exceeding the right or permission, or (ii) the person uses a computer or computer network, or the computer services of an electronic mail service provider to transmit unsolicited bulk commercial electronic mail in contravention of the authority granted by or in violation of the policies set by the electronic mail service provider.

(b)        Any person who violates this section shall be guilty of computer trespass, which offense shall be punishable as a Class 3 misdemeanor. If there is damage to the property of another and the damage is valued at less than two thousand five hundred dollars ($2,500) caused by the person's act in violation of this section, the offense shall be punished as a Class 1 misdemeanor. If there is damage to the property of another valued at two thousand five hundred dollars ($2,500) or more caused by the person's act in violation of this section, the offense shall be punished as a Class I felony.

(c)        Any person whose property or person is injured by reason of a violation of this section may sue for and recover any damages sustained and the costs of the suit pursuant to G.S. 1‑539.2A. (1999‑212, s. 3; 2000‑125, s. 7.)



§ 14-458.1. Cyber-bullying; penalty.

§ 14‑458.1.  Cyber‑bullying; penalty.

(a)        Except as otherwise made unlawful by this Article, it shall be unlawful for any person to use a computer or computer network to do any of the following:

(1)        With the intent to intimidate or torment a minor:

a.         Build a fake profile or Web site;

b.         Pose as a minor in:

1.         An Internet chat room;

2.         An electronic mail message; or

3.         An instant message;

c.         Follow a minor online or into an Internet chat room; or

d.         Post or encourage others to post on the Internet private, personal, or sexual information pertaining to a minor.

(2)        With the intent to intimidate or torment a minor or the minor's parent or guardian:

a.         Post a real or doctored image of a minor on the Internet;

b.         Access, alter, or erase any computer network, computer data, computer program, or computer software, including breaking into a password protected account or stealing or otherwise accessing passwords; or

c.         Use a computer system for repeated, continuing, or sustained electronic communications, including electronic mail or other transmissions, to a minor.

(3)        Plant any statement, whether true or false, tending to provoke or that actually provokes any third party to stalk or harass a minor.

(4)        Copy and disseminate, or cause to be made, an unauthorized copy of any data pertaining to a minor for the purpose of intimidating or tormenting that minor (in any form, including, but not limited to, any printed or electronic form of computer data, computer programs, or computer software residing in, communicated by, or produced by a computer or computer network).

(5)        Sign up a minor for a pornographic Internet site.

(6)        Without authorization of the minor or the minor's parent or guardian, sign up a minor for electronic mailing lists or to receive junk electronic messages and instant messages, resulting in intimidation or torment of the minor.

(b)        Any person who violates this section shall be guilty of cyber‑bullying, which offense shall be punishable as a Class 1 misdemeanor if the defendant is 18 years of age or older at the time the offense is committed. If the defendant is under the age of 18 at the time the offense is committed, the offense shall be punishable as a Class 2 misdemeanor.

(c)        Whenever any person pleads guilty to or is guilty of an offense under this section, and the offense was committed before the person attained the age of 18 years, the court may, without entering a judgment of guilt and with the consent of the defendant, defer further proceedings and place the defendant on probation upon such reasonable terms and conditions as the court may require. Upon fulfillment of the terms and conditions of the probation provided for in this subsection, the court shall discharge the defendant and dismiss the proceedings against the defendant. Discharge and dismissal under this subsection shall be without court adjudication of guilt and shall not be deemed a conviction for purposes of this section or for purposes of disqualifications or disabilities imposed by law upon conviction of a crime. Upon discharge and dismissal pursuant to this subsection, the person may apply for an order to expunge the complete record of the proceedings resulting in the dismissal and discharge, pursuant to the procedures and requirements set forth in G.S. 15A‑146.  (2009‑551, s. 1.)



§ 14-459. Reserved for future codification purposes.

§ 14‑459.  Reserved for future codification purposes.



§ 14-460. Riding on train unlawfully.

Article 61.

Trains and Railroads.

§ 14‑460.  Riding on train unlawfully.

If any person, with the intention of being transported free in violation of law, rides or attempts to ride on top of any car, coach, engine, or tender, on any railroad in this State, or on the drawheads between cars, or under cars, on truss rods, or trucks, or in any freight car, or on a platform of any baggage car, express car, or mail car on any train, he shall be guilty of a Class 3 misdemeanor. (1998‑128, s. 12.)



§ 14-461. Unauthorized manufacture or sale of switch-lock keys a misdemeanor.

§ 14‑461.  Unauthorized manufacture or sale of switch‑lock keys a misdemeanor.

It shall be unlawful for any person to make, manufacture, sell, or give away to any other person any duplicate key to any lock used by any railroad company in this State on its switches or switch tracks, except upon the written order of that officer of such railroad company whose duty it is to distribute and issue switch‑lock keys to the employees of such railroad company. Any person violating the provisions of this section shall be guilty of a Class 1 misdemeanor. (1998‑128, s. 12.)






Chapter 15 - Criminal Procedure.

§ 15-1. Statute of limitations for misdemeanors.

Chapter 15.

Criminal Procedure.

Article 1.

General Provisions.

§ 15‑1.  Statute of limitations for misdemeanors.

The crimes of deceit and malicious mischief, and the crime of petit larceny where the value of the property does not exceed five dollars ($5.00), and all misdemeanors except malicious misdemeanors, shall be presented or found by the grand jury within two years after the commission of the same, and not afterwards: Provided, that if any  indictment found within that time shall be defective, so that no judgment can be given thereon, another prosecution may be instituted for the same offense, within one year after the first shall have been abandoned by the State. (1826, c. 11; R.C., c. 35, s. 8; Code, s. 1177; Rev., s. 3147; 1907, c. 408; C.S., s. 4512; 1943, c. 543.)



§§ 15-2 through 15-3. Repealed by Session Laws 1973, c. 1286, s. 26.

§§ 15‑2 through 15‑3.  Repealed by Session Laws 1973, c. 1286, s. 26.



§ 15-4. Accused entitled to counsel.

§ 15‑4.  Accused entitled to counsel.

Every person, accused of any crime whatsoever, shall be entitled to counsel in all matters which may be necessary for his defense. (1777, c. 115, s. 85, P.R.; R.C., c. 35, s. 13; Code, s. 1182; Rev., s. 3150; C.S., s. 4515.)



§§ 15-4.1 through 15-5.1. Repealed by Session Laws 1969, c. 1013, s. 12.

§§ 15‑4.1 through 15‑5.1.  Repealed by Session Laws 1969, c. 1013, s. 12.



§ 15-5.2. Repealed by Session Laws 1969, c. 1013, s. 6.

§ 15‑5.2.  Repealed by Session Laws 1969, c. 1013, s. 6.



§§ 15-5.3 through 15-5.4. Repealed by Session Laws 1969, c. 1013, s. 12.

§§ 15‑5.3 through 15‑5.4.  Repealed by Session Laws 1969, c. 1013, s. 12.



§ 15-6. Imprisonment to be in county jail.

§ 15‑6.  Imprisonment to be in county jail.

No person shall be imprisoned except in the common jail of the county, unless otherwise provided by law: Provided, that whenever the sheriff of any county shall be imprisoned, he may be imprisoned in the jail of any adjoining county. (1797, c. 474, s. 3, P.R.; R.C., c. 35, s. 6; 1879, c. 12; Code, s. 1174; Rev., s. 3151; C.S., s. 4517; 1973, c. 1141, s. 1.)



§ 15-6.1. Changing place of confinement of prisoner committing offense.

§ 15‑6.1.  Changing place of confinement of prisoner committing offense.

In all cases where a defendant has been convicted in a court inferior to the superior court and sentenced to a term in the county jail or to serve in some county institution other than under the supervision of the State Department of Correction, and such defendant is subsequently brought before such court for an offense committed prior to the expiration of the term to be served in such county institution, upon conviction, plea of guilty or nolo contendere, the judge shall have the power and authority to change the place of confinement of the prisoner and commit such defendant to work under the supervision of the State Department of Correction. This provision shall apply whether or not the terms of the new sentence are to run concurrently with or consecutive to the remaining portion of the old sentence. (1953, c. 778; 1957, c. 65, s. 11; 1967, c. 996, s. 16.)



§ 15-6.2. Concurrent sentences for offenses of different grades or to be served in different places.

§ 15‑6.2.  Concurrent sentences for offenses of different grades or to be served in different places.

When by a judgment of a court or by operation of law a prison sentence runs concurrently with any other sentence a prisoner shall not be required to serve any additional time in prison solely because the concurrent sentences are for different grades of offenses or that it is required that they be served in different places of confinement. (1955, c. 57.)



§ 15-6.3. Credit for service of sentence while in another jurisdiction.

§ 15‑6.3.  Credit for service of sentence while in another jurisdiction.

When a person in actual confinement under sentence of another jurisdiction is brought for trial before a court of this State, the court may, upon sentencing, specifically impose a sentence to be concurrently served and direct that such person receive credit against the sentence imposed for all time subsequently served in the jurisdiction possessing physical custody of such person. (1971, c. 828.)



§ 15-7. Postmortem examinations directed.

§ 15‑7.  Postmortem examinations directed.

In all cases of homicide, any officer prosecuting for the State may, at any time, direct a postmortem examination of the deceased to be made by one or more physicians to be summoned for the purpose; and the physicians shall be paid a reasonable compensation for such examination, the amount to be determined by the court and taxed in the costs, and if not collected out of the defendant the same shall be paid by the State. (R.C., c. 35, s. 49; Code, s. 1214; Rev., s. 3152; C.S., s. 4518; 1973, c. 1141, s. 2.)



§ 15-8. Stolen property returned to owner.

§ 15‑8.  Stolen property returned to owner.

Upon the conviction of any person for robbing or stealing any money, goods, chattels, or other estate of any description whatever, the person from whom such goods, money, chattels or other estate were robbed or stolen shall be entitled to restitution thereof; and the court may award restitution of the articles so robbed or stolen, and make all such orders and issue such writs of restitution or otherwise as may be necessary for that purpose. (21 Hen. VIII, c. 11; R.C., c. 35, s. 34; Code, s. 1201; Rev., s. 3153; C.S., s. 4519; 1943, c. 543.)



§ 15-9. Repealed by Session Laws 1973, c. 1286, s. 26.

§ 15‑9.  Repealed by Session Laws 1973, c. 1286, s. 26.



§ 15-10. Speedy trial or discharge on commitment for felony.

§ 15‑10.  Speedy trial or discharge on commitment for felony.

When any person who has been committed for treason or felony, plainly and specially expressed in the warrant of commitment, upon his prayer in open court to be brought to his trial, shall not be indicted some time in the next term of the superior or criminal court  ensuing such commitment, the judge of the court, upon notice in open court on the last day of the term, shall set at liberty such prisoner upon bail, unless it appear upon oath that the witnesses for the State could not be produced at the same term; and if such prisoner, upon his prayer as aforesaid, shall not be indicted and tried at the second term of the court, he shall be discharged from his imprisonment: Provided, the judge presiding may, in his discretion, refuse to discharge such person if the time between the first and second terms of the court be less than four months. (1868‑9, c. 116, s. 33; Code, s. 1658; Rev., s. 3155; 1913, c. 2; C.S., s. 4521.)



§ 15-10.1. Detainer; purpose; manner of use.

§ 15‑10.1.  Detainer; purpose; manner of use.

Any person confined in the State prison of North Carolina, subject to the authority and control of the State Department of Correction, or any person confined in any other prison of North Carolina, may be held to account for any other charge pending against him only upon a written order from the clerk or judge of the court in which the charge originated upon a case regularly docketed, directing that such person be held to answer the charge pending in such court; and in no event shall the prison authorities hold any person to answer any charge upon a warrant or notice when the charge has not been regularly docketed in the court in which the warrant or charge has been issued: Provided, that this section shall not apply to any State  agency exercising supervision over such person or prisoner by virtue of a judgment, order of court or statutory authority. (1949, c. 303; 1953, c. 603; 1957, c. 349, s. 10; 1967, c. 996, s. 13.)



§ 15-10.2. Mandatory disposition of detainers  request for final disposition of charges; continuance; information to be furnished prisoner.

§ 15‑10.2.  Mandatory disposition of detainers  request for final disposition of charges; continuance; information to be furnished prisoner.

(a)        Any prisoner serving a sentence or sentences within the State prison system who, during his term of imprisonment, shall have lodged against him a detainer to answer to any criminal charge pending against him in any court within the State, shall be brought to trial within eight months after he shall have caused to be sent to the district attorney of the court in which said criminal charge is pending, by registered mail, written notice of his place of confinement and request for a final disposition of the criminal charge against him; said request shall be accompanied by a certificate from the Secretary of Correction stating the term of the sentence or sentences under which the prisoner is being held, the date he was received, and the time remaining to be served; provided that, for good cause shown in open court, the prisoner or his counsel being present, the court may grant any necessary and reasonable continuance.

(b)        The Secretary of Correction shall, upon request by the prisoner, inform the prisoner in writing of the source and contents of any charge for which a detainer shall have been lodged against such prisoner as shown by said detainer, and furnished the prisoner with the certificate referred to in subsection (a). (1957, c. 1067, s. 1; 1967, c. 996, s. 15; 1973, c. 47, s. 2; c. 1262, s. 10.)



§ 15-10.3. Mandatory disposition of detainers  procedure; return of prisoner after trial.

§ 15‑10.3.  Mandatory disposition of detainers  procedure; return of  prisoner after trial.

The district attorney, upon receipt of the written notice and request for a final disposition as hereinbefore specified, shall make application to the court in which said charge is pending for a writ of habeas corpus ad prosequendum and the court upon such application shall issue such writ to the Secretary of Correction requiring the prisoner to be delivered to said court to answer the pending charge and to stand trial on said charge within the time hereinbefore provided; upon completion of said trial, the prisoner shall be returned to the State prison system to complete service of the sentence or sentences under which he was held at the time said writ was issued. (1957, c. 1067, s. 2; 1967, c. 996, s. 15; 1973, c. 47, s. 2; c. 1262, s. 10.)



§ 15-10.4. Mandatory disposition of detainers  exception as to prisoners who are mentally ill.

§ 15‑10.4.  Mandatory disposition of detainers  exception as to prisoners who are mentally ill.

The provisions of G.S. 15‑10.2 and 15‑10.3 shall not apply to any prisoner who has been transferred and assigned for observation or treatment to any unit of the prison system which is maintained for  those prisoners who are mentally ill or are suffering from mental disorders. (1957, c. 1067, s. 3.)



§ 15-11. Sheriffs and police departments to maintain register of personal property confiscated, seized or found.

Article 2.

Record and Disposition of Seized, etc., Articles.

§ 15‑11.  Sheriffs and police departments to maintain register of personal property confiscated, seized or found.

Each sheriff and police department in this State is hereby  required to keep and maintain a book or register, and it shall be the  duty of each sheriff and police department to keep a record therein of all articles of personal property which may be seized or confiscated by him or it, or of which he or it may have become possessed in any way in the discharge of his duty. Said sheriffs and police departments shall cause to be kept in said registers a description of such property, the name of the person from whom it was seized, if such name be known, the date and place of its seizure, and, where the article was not taken from the person of a suspect or prisoner, a brief recital of the place and circumstances concerning the possession thereof by such sheriff and police department. Such sheriff and police department shall also keep in said register appropriate entries showing the manner, date, and to whom said articles are disposed of or delivered, and, if sold as hereinafter provided, a record showing the disposition of the proceeds arising from such sale. (1939, c. 195, s. 1; 1973, c. 1141, s. 3.)



§ 15-11.1. Seizure, custody and disposition of articles; exceptions.

§ 15‑11.1.  Seizure, custody and disposition of articles; exceptions.

(a)        If a law‑enforcement officer seizes property pursuant to lawful authority, he shall safely keep the property under the direction of the court or magistrate as long as necessary to assure that the property will be produced at and may be used as evidence in any trial. Upon application by the lawful owner or a person, firm or corporation entitled to possession or upon his own determination, the district attorney may release any property seized pursuant to his lawful authority if he determines that such property is no longer useful or necessary as evidence in a criminal trial and he is presented with satisfactory evidence of ownership. If the district attorney refuses to release such property, the lawful owner or a person, firm or corporation entitled to possession may make application to the court for return of the property. The court, after notice to all parties, including the defendant, and after hearing, may in its discretion order any or all of the property returned to the lawful owner or a person, firm or corporation entitled to possession. The court may enter such order as may be necessary to assure that the evidence will be available for use as evidence at the time of trial, and will otherwise protect the rights of all parties. Notwithstanding any other provision of law, photographs or other identification or analyses made of the property may be introduced at the time of the trial provided that the court determines that the introduction of such substitute evidence is not likely to substantially prejudice the rights of the defendant in the criminal trial.

(b)        In the case of unknown or unapprehended defendants or of defendants willfully absent from the jurisdiction, the court shall determine whether an attorney should be appointed as guardian ad litem to represent and protect the interest of such unknown or absent defendants. Appointment shall be in accordance with rules adopted by the Office of Indigent Defense Services. The judicial findings concerning identification or value that are made at such hearing whereby property is returned to the lawful owner or a person, firm, or corporation entitled to possession, may be admissible into evidence at the trial. After final judgment all property lawfully seized by or otherwise coming into the possession of law‑enforcement authorities shall be disposed of as the court or magistrate in its discretion orders, and may be forfeited and either sold or destroyed in accordance with due process of law.

(b1)      Notwithstanding subsections (a) and (b) of this section or any other provision of law, if the property seized is a firearm and the district attorney determines the firearm is no longer necessary or useful as evidence in a criminal trial, the district attorney, after notice to all parties known or believed by the district attorney to have an ownership or a possessory interest in the firearm, including the defendant, shall apply to the court for an order of disposition of the firearm. The judge, after hearing, may order the disposition of the firearm in one of the following ways:

(1)        By ordering the firearm returned to its rightful owner, when the rightful owner is someone other than the defendant and upon findings by the court (i) that the person, firm, or corporation determined by the court to be the rightful owner is entitled to possession of the firearm and (ii) that the person, firm, or corporation determined by the court to be the rightful owner of the firearm was unlawfully deprived of the same or had no knowledge or reasonable belief of the defendant's intention to use the firearm unlawfully.

(2)        By ordering the firearm returned to the defendant, but only if the defendant is not convicted of any criminal offense in connection with the possession or use of the firearm, the defendant is the rightful owner of the firearm, and the defendant is not otherwise ineligible to possess such firearm.

(3)        By ordering the firearm turned over to be destroyed by the sheriff of the county in which the firearm was seized or by his duly authorized agent. The sheriff shall maintain a record of the destruction of the firearm.

(4)        By ordering the firearm turned over to a law enforcement agency in the county of trial for (i) the official use of the agency or (ii) sale, trade, or exchange by the agency to a federally licensed firearm dealer in accordance with all applicable State and federal firearm laws. The court may order a disposition of the firearm pursuant to this subdivision only upon the written request of the head or chief of the law enforcement agency and only if the firearm has a legible, unique identification number. If the law enforcement agency sells the firearm, then the proceeds of the sale shall be remitted to the appropriate county finance officer as provided by G.S. 115C‑452 to be used to maintain free public schools. The receiving law enforcement agency shall maintain a record and inventory of all firearms received pursuant to this subdivision.

This subsection (b1) is not applicable to seizures pursuant to G.S. 113‑137 of firearms used only in connection with a violation of Article 22 of Chapter 113 of the General Statutes or any local wildlife hunting ordinance.

(c)        Any property, the forfeiture and disposition of which is specified in any general or special law, shall be disposed of in accordance therewith. (1977, c. 613; 1979, c. 593; 1994, Ex. Sess., c. 16, s. 1; 2000‑144, s. 27; 2005‑287, s. 1.)



§ 15-11.2. Disposition of unclaimed firearms not confiscated or seized as trial evidence.

§ 15‑11.2.  Disposition of unclaimed firearms not confiscated or seized as trial evidence.

(a)        Definition.  For purposes of this section, the term "unclaimed firearm" means a firearm that is found or received by a law enforcement agency and that remains unclaimed by the person who may be entitled to it for a period of 30 days after the publication of the notice required by subsection (b) of this section. The term does not include a firearm that is seized and disposed of pursuant to G.S. 15‑11.1 or a firearm that is confiscated and disposed of pursuant to G.S. 14‑269.1.

(b)        Published Notice of Unclaimed Firearm.  When a law enforcement agency finds or receives a firearm and the firearm remains unclaimed for a period of 180 days, the agency shall publish at least one notice in a newspaper published in the county in which the agency is located. The notice shall include all of the following:

(1)        A statement that the firearm is unclaimed and is in the custody of the law enforcement agency.

(2)        A statement that the firearm may be sold or otherwise disposed of unless the firearm is claimed within 30 days of the date of the publication of the notice.

(3)        A brief description of the firearm and any other information that the chief or head of the law enforcement agency may consider necessary or advisable to reasonably inform the public about the firearm.

(c)        If the firearm remains unclaimed for a period of 30 days after the publication of the notice, then the person who found the firearm and turned it over to the law enforcement agency may claim the firearm provided the person satisfies the custodial law enforcement agency holding the firearm that the person is qualified under State and federal law to possess the firearm and also presents a pistol permit issued in accordance with Article 52A of Chapter 14 of the General Statutes.

(d)        If the firearm remains unclaimed for a period of 30 days after the publication of the notice and the person who found the firearm does not claim it as provided by subsection (c) of this section, then the head or chief of the law enforcement agency may apply to the appropriate district court for an order of disposition of the unclaimed firearm. The application shall be written.

(e)        Disposition of Firearm.  The judge, after hearing, may order the disposition of the firearm in one of the following ways:

(1)        By ordering the firearm turned over to be destroyed by the sheriff of the county in which the law enforcement agency applying for the order of disposition is located or by the sheriff's duly authorized agent. The sheriff shall maintain a record of the destruction of the firearm.

(2)        By ordering the firearm turned over to the law enforcement agency applying for the disposition of the firearm for (i) the official use of the agency or (ii) sale, trade, or exchange by the agency to a federally licensed firearm dealer in accordance with all applicable State and federal firearm laws. The court may order a disposition of the firearm pursuant to this subsection only if the firearm has a legible, unique identification number.

(f)         Disbursement of Proceeds of Sale.  If the law enforcement agency sells the firearm, then the proceeds of the sale shall be retained by the law enforcement agency and used for law enforcement purposes. The receiving law enforcement agency shall maintain a record and inventory of all firearms received pursuant to this section. (2005‑287, s. 2.)



§ 15-12. Publication of notice of unclaimed property; advertisement and sale or donation of unclaimed bicycles.

§ 15‑12.  Publication of notice of unclaimed property; advertisement and sale or donation of unclaimed bicycles.

(a)        Unless otherwise provided herein, whenever such articles in the possession of any sheriff or police department have remained unclaimed by the person who may be entitled thereto for a period of 180 days after such seizure, confiscation, or receipt thereof in any other manner, by such sheriff or police department, the said sheriff or police department in whose possession said articles are may cause to be published one time in some newspaper published in said county a notice to the effect that such articles are in the custody of such officer or department, and requiring all persons who may have or claim any interest therein to make and establish such claim or interest not later than 30 days from the date of the publication of such notice or in default thereof, such articles will be sold and disposed of. Such notice shall contain a brief description of the said articles and such other information as the said officer or department may consider necessary or advisable to reasonably inform the public as to the kind and nature of the article about which the notice relates.

(b)        Notwithstanding subsection (a) of this section or Article 12 of Chapter 160A of the General Statutes, when bicycles which are in the possession of any sheriff or police department, as provided for in this Article, have remained unclaimed by the person who may be entitled thereto for a period of 60 days after such seizure, confiscation or receipt thereof, the said sheriff or police department who has possession of any such bicycle may proceed to advertise and sell such bicycles as provided by this Article, or may donate such bicycles to a charitable organization exempt under section 501(c)(3) of the Internal Revenue Code. If the bicycles are to be donated, the notice shall state that as the intended disposition if they are not claimed. (1939, c. 195, s. 2; 1965, c. 807, s. 1; 1973, c. 1141, s. 4; 1997‑180, s. 1.)



§ 15-13. Public sale 30 days after publication of notice.

§ 15‑13.  Public sale 30 days after publication of notice.

If said articles shall remain unclaimed or satisfactory evidence of ownership thereof not be presented to the sheriff or police department, as the case may be, for a period of 30 days after the publication of the notice provided for in G.S. 15‑12, then the said sheriff or police department in whose custody such articles may be is hereby authorized and empowered to sell the same at public auction for cash to the highest bidder, either at the courthouse door of the county, the county law enforcement headquarters if the sale is conducted by the sheriff, or at the police headquarters of the municipality in which the said articles of property are located, and at such sale to deliver the same to the purchaser or purchasers thereof. (1939, c. 195, s. 3; 1973, c. 1141, s. 5; 1991, c. 531, s. 2.)



§ 15-14. Notice of sale.

§ 15‑14.  Notice of sale.

Before any sale of said property is made under the provisions of this Article, however, the said sheriff or police department making the same shall first advertise the sale by publishing a notice thereof in some newspaper published in the said county at least one time not less than 10 days prior to the date of sale, and by posting a notice of the sale at the courthouse door and at three other public places in the said county. Said notice shall specify the time and place of sale, and contain a sufficient description of the articles of property to be sold. It shall not be required that the sale lay open for increase bids or objections, but it may be deemed closed when the purchaser at the sale pays the amount of the accepted bid. (1939, c. 195, s. 4; 1973, c. 1141, s. 6.)



§ 15-14.1. Sale of property through electronic auction.

§ 15‑14.1.  Sale of property through electronic auction.

In addition to selling property as authorized in G.S. 15‑13, a sheriff or police department may sell property in his or its possession through an electronic auction service. The sheriff or police department shall comply with the publication and notice requirements provided in G.S. 15‑12 through G.S. 15‑14 prior to any sale under this section. (2003‑284, s. 18.6(c).)



§ 15-15. Disbursement of proceeds of sale.

§ 15‑15.  Disbursement of proceeds of sale.

From the proceeds realized from the sale of said property, the sheriff, police department or other officer making the same shall  first pay the costs and expenses of the sale, and all other necessary  expenses incident to a compliance with this Article, and any balance then remaining from the proceeds of said sale shall be paid within 30 days after the sale to the treasurer of the county board of education of the county in which such sale is made, for the benefit of the fund for maintaining the free public schools of such county. (1939, c. 195, s. 5; 1973, c. 1141, s. 7.)



§ 15-16. Nonliability of officers.

§ 15‑16.  Nonliability of officers.

No sheriff, police department, or other officer shall be liable for any damages or claims on account of any such sale or disposition of such property, as provided in this Article. (1939, c. 195, s. 6; 1973, c. 1141, s. 8.)



§ 15-17. Construction of Article.

§ 15‑17.  Construction of Article.

This Article shall not be construed to apply to the seizure and disposition of whiskey distilleries, game birds, and other property or articles which have been or may be seized, where the existing law now provides the method, manner, and extent of the disposition of such articles or of the proceeds derived from the sale thereof. (1939, c. 195, s. 7.)



§§ 15-18 through 15-24. Repealed by Session Laws 1973, c. 1286, s. 26.

Article 3.

Warrants.

§§ 15‑18 through 15‑24.  Repealed by Session Laws 1973, c. 1286, s. 26.



§ 15-24.1. Amendment of warrant to show ownership of property.

§ 15‑24.1.  Amendment of warrant to show ownership of property.

Any criminal warrant may be amended in the superior court,  before or during the trial, when there shall appear to be any variance between the allegations in the warrant and the evidence in setting forth the ownership of property if, in the opinion of the court, such amendment will not prejudice the defendant. This section shall be construed as enlarging and not limiting the conditions and situations under which a warrant may be amended. (1965, c. 285.)



§ 15-25. Repealed by Session Laws 1973, c. 1286, s. 26.

Article 4.

Search Warrants.

§ 15‑25.  Repealed by Session Laws 1973, c. 1286, s. 26.



§§ 15-25.1 through 15-25.2. Repealed by Session Laws 1969, c. 869, s. 8.

§§ 15‑25.1 through 15‑25.2.  Repealed by Session Laws 1969, c. 869, s. 8.



§§ 15-26 through 15-27.1. Repealed by Session Laws 1973, c. 1286, s. 26.

§§ 15‑26 through 15‑27.1.  Repealed by Session Laws 1973, c. 1286, s. 26.



§ 15-27.2. Warrants to conduct inspections authorized by law.

Article 4A.

Administrative Search and Inspection Warrants.

§ 15‑27.2.  Warrants to conduct inspections authorized by law.

(a)        Notwithstanding the provisions of Article 11 of Chapter 15A, any official or employee of the State or of a unit of county or local government of North Carolina may, under the conditions specified in this section, obtain a warrant authorizing him to conduct a search or inspection of property if such a search or inspection is one that is elsewhere authorized by law, either with or without the consent of the person whose privacy would be thereby invaded, and is one for which such a warrant is constitutionally required.

(b)        The warrant may be issued by any magistrate of the general court of justice, judge, clerk, or assistant or deputy clerk of any court of record whose territorial jurisdiction encompasses the property to be inspected.

(c)        The issuing officer shall issue the warrant when he is satisfied the following conditions are met:

(1)        The one seeking the warrant must establish under oath or affirmation that the property to be searched or inspected is to be searched or inspected as part of a legally authorized program of inspection which naturally includes that property, or that there is probable cause for believing that there is a condition, object, activity or circumstance which legally justifies such a search or inspection of that property;

(2)        An affidavit indicating the basis for the establishment of one of the grounds described in (1) above must be signed under oath or affirmation by the affiant;

(3)        The issuing official must examine the affiant under oath or affirmation to verify the accuracy of the matters indicated by the statement in the affidavit;

(d)        The warrant shall be validly issued only if it meets the following requirements:

(1)        Except as provided in subsection (e), it must be signed by the issuing official and must bear the date and hour of its issuance above his signature with a notation that the warrant is valid for only 24 hours following its issuance;

(2)        It must describe, either directly or by reference to the affidavit, the property where the search or inspection is to occur and be accurate enough in description so that the executor of the warrant and the owner or the possessor of the property can reasonably determine from it what person or property the warrant authorizes an inspection of;

(3)        It must indicate the conditions, objects, activities or circumstances which the inspection is intended to check or reveal;

(4)        It must be attached to the affidavit required to be made in order to obtain the warrant.

(e)        Any warrant issued under this section for a search or inspection shall be valid for only 24 hours after its issuance, must be personally served upon the owner or possessor of the property between the hours of 8:00 A.M. and 8:00 P.M. and must be returned within 48 hours. If the warrant, however, was procured pursuant to an investigation authorized by G.S. 58‑79‑1, the warrant may be executed at any hour, is valid for 48 hours after its issuance, and must be returned without unnecessary delay after its execution or after the expiration of the 48 hour period if it is not executed. If the owner or possessor of the property is not present on the property at the time of the search or inspection and reasonable efforts to locate the owner or possessor have been made and have failed, the warrant or a copy thereof may be affixed to the property and shall have the same effect as if served personally upon the owner or possessor.

(f)         No facts discovered or evidence obtained in a search or inspection conducted under authority of a warrant issued under this section shall be competent as evidence in any civil, criminal or administrative action, nor considered in imposing any civil, criminal, or administrative sanction against any person, nor as a basis for further seeking to obtain any warrant, if the warrant is invalid or if what is discovered or obtained is not a condition, object, activity or circumstance which it was the legal purpose of the search or inspection to discover; but this shall not prevent any such facts or evidence to be so used when the warrant issued is not constitutionally required in those circumstances.

(g)        The warrants authorized under this section shall not be regarded as search warrants for the purposes of application of Article 11 of Chapter 15A of the General Statutes of North Carolina. (1967, c. 1260; 1979, c. 729; 1983, c. 294, ss. 1, 2; c. 739, ss. 1, 2.)



§§ 15-28 through 15-38. Repealed by Session Laws 1973, c. 1286, ss. 11, 26.

Article 5.

Peace Warrants.

§§ 15‑28 through 15‑38.  Repealed by Session Laws 1973, c. 1286, ss. 11, 26.



§§ 15-39 through 15-42. Repealed by Session Laws 1973, c. 1286, s. 26.

Article 6.

Arrest.

§§ 15‑39 through 15‑42.  Repealed by Session Laws 1973, c. 1286, s. 26.



§ 15-43. House broken open to prevent felony.

§ 15‑43.  House broken open to prevent felony.

All persons are authorized to break open and enter a house to prevent a felony about to be committed therein. (1868‑9, c. 178, subch. 1, s. 4; Code, s. 1127; Rev., s. 3179; C.S., s. 4545.)



§§ 15-44 through 15-47. Repealed by Session Laws 1973, c. 1286, s. 26.

§§ 15‑44 through 15‑47.  Repealed by Session Laws 1973, c. 1286, s. 26.



§ 15-48. Repealed by Session Laws 1997-80, s. 10.

Article 7.

Fugitives from Justice.

§ 15‑48.  Repealed by Session Laws 1997‑80, s. 10.



§ 15-49. Repealed by Session Laws 1975, c. 166, s. 26.

§ 15‑49.  Repealed by Session Laws 1975, c. 166, s. 26.



§§ 15-50 through 15-52. Repealed by Session Laws 1973, c. 1286, s. 26.

§§ 15‑50 through 15‑52.  Repealed by Session Laws 1973, c. 1286, s. 26.



§ 15-53. Governor may employ agents, and offer rewards.

§ 15‑53.  Governor may employ agents, and offer rewards.

The Governor, on information made to him of any person, whether the name of such person be known or unknown, having committed  a felony or other infamous crime within the State, and of having fled  out of the jurisdiction thereof, or who conceals himself within the State to avoid arrest, or who, having been convicted, has escaped and  cannot otherwise be apprehended, may either employ a special agent, with a sufficient escort, to pursue and apprehend such fugitive, or issue his proclamation, and therein offer a reward, not exceeding ten thousand dollars ($10,000), according to the nature of the case, as in his opinion may be sufficient for the purpose, to be paid to him who shall apprehend and deliver the fugitive to such person and at such place as in the proclamation shall be directed. (1800, c. 561, P.R.; R.C., c. 35, s. 4; 1866, c. 28; 1868‑9, c. 52; 1870‑1, c. 15; 1871‑2, c. 29; Code, s. 1169; 1891, c. 421; Rev., s. 3188; C.S., s. 4554; 1925, c. 275, s. 6; 1967, c. 165, s. 1.)



§ 15-53.1. Governor may offer rewards for information leading to arrest and conviction.

§ 15‑53.1.  Governor may offer rewards for information leading to arrest and conviction.

When it shall appear to the Governor, upon satisfactory information furnished to him, that a felony or other infamous crime has been committed within the State, whether the name or names of the  person or persons suspected of committing the said crime be known or unknown, the Governor may issue his proclamation and therein offer an award [reward] not exceeding ten thousand dollars ($10,000), according to the nature of the case as, in his opinion, may be sufficient for the purpose, to be paid to him who shall provide information leading to the arrest and conviction of such person or persons. The proclamation shall be upon such terms as the Governor may deem proper, but it shall identify the felony or felonies and the authority to whom the information is to be delivered and shall state such other terms as the Governor may require under which the reward is payable. (1967, c. 165, s. 2.)



§ 15-54. Officer entitled to reward.

§ 15‑54.  Officer entitled to reward.

Any sheriff or other officer who shall make an arrest of any person charged with crime for whose apprehension a reward has been offered is entitled to such reward, and may sue for and recover the same in any court in this State having jurisdiction: Provided, that no reward shall be paid to any sheriff or other officer for any arrest made for a crime committed within the county of such sheriff or officer making such arrest. (1913, c. 132; 1917, c. 8; C.S., s. 4555.)



§§ 15-55 through 15-84. Transferred to G.S. 15A-721 to 15A-750 by Session Laws 1973, c. 1286, s. 16.

Article 8.

Extradition.

§§ 15‑55 through 15‑84.  Transferred to G.S. 15A‑721 to 15A‑750 by Session Laws 1973, c. 1286, s. 16.



§§ 15-85 through 15-101. Repealed by Session Laws 1973, c. 1286, s. 26.

Article 9.

Preliminary Examination.

§§ 15‑85 through 15‑101.  Repealed by Session Laws 1973, c. 1286, s. 26.



§§ 15-102 through 15-103. Repealed by Session Laws 1973, c. 1286, s. 26.

Article 10.

Bail.

§§ 15‑102 through 15‑103.  Repealed by Session Laws 1973, c. 1286, s. 26.



§ 15-103.1. Repealed by Session Laws 1977, c. 711, s. 33.

§ 15‑103.1.  Repealed by Session Laws 1977, c. 711, s. 33.



§ 15-103.2. Repealed by Session Laws 1975, c. 166, s. 26.

§ 15‑103.2.  Repealed by Session Laws 1975, c. 166, s. 26.



§ 15-104. Repealed by Session Laws 1973, c. 1286, s. 26.

§ 15‑104.  Repealed by Session Laws 1973, c. 1286, s. 26.



§ 15-104.1. Repealed by Session Laws 1975, c. 166, s. 26.

§ 15‑104.1.  Repealed by Session Laws 1975, c. 166, s. 26.



§§ 15-105 through 15-107. Repealed by Session Laws 1973, c. 1286, s. 26.

§§ 15‑105 through 15‑107.  Repealed by Session Laws 1973, c. 1286, s. 26.



§ 15-107.1. Repealed by Session Laws 1975, c. 166, s. 26.

§ 15‑107.1.  Repealed by Session Laws 1975, c. 166, s. 26.



§§ 15-108 through 15-109. Repealed by Session Laws 1973, c. 1286, s. 26.

§§ 15‑108 through 15‑109.  Repealed by Session Laws 1973, c. 1286, s. 26.



§§ 15-110 through 15-124. Repealed by Sessions Laws 1977, c. 711, s. 33.

Article 11.

Forfeiture of Bail.

§§ 15‑110 through 15‑124.  Repealed by Sessions Laws 1977, c. 711, s. 33.



§ 15-125. Repealed by Session Laws 1973, c. 1286, s. 26.

Article 12.

Commitment to Prison.

§ 15‑125.  Repealed by Session Laws 1973, c. 1286, s. 26.



§ 15-126. Commitment to county jail.

§ 15‑126.  Commitment to county jail.

All persons committed to prison before conviction shall be  committed to the jail of the county in which the examination is had, or to that of the county in which the offense is charged to have been  committed: Provided, if the jails of these counties are unsafe, or injurious to the health of prisoners, the committing magistrate may commit to the jail of any other convenient county. And every sheriff or jailer to whose jail any person shall be committed by any court or  magistrate of competent jurisdiction shall receive such prisoner and give a receipt for him, and be bound for his safekeeping as prescribed by law. (1868‑9, c. 178, subch. 2, s. 33; Code, s. 1164; Rev., s. 3231; C.S., s. 4598; 1973, c. 1286, s. 26; 1975, c. 166, s. 25.)



§ 15-127. Repealed by Session Laws 1973, c. 1286, s. 26.

§ 15‑127.  Repealed by Session Laws 1973, c. 1286, s. 26.



§ 15-128. Repealed by Session Laws 1973, c. 1286, s. 26.

Article 13.

Venue.

§ 15‑128.  Repealed by Session Laws 1973, c. 1286, s. 26.



§ 15-129. In offenses on waters dividing counties.

§ 15‑129.  In offenses on waters dividing counties.

When any offense is committed on any water, or watercourse  whether at high or low water, which water or watercourse, or the sides or shores thereof, divides counties, such offense may be dealt with, inquired of, tried and determined, and punished at the discretion of the court, in either of the two counties which may be nearest to the place where the offense was committed. (R.C., c. 35, s. 24; Code, s. 1193; Rev., s. 3234; C.S., s. 4601; 1973, c. 1286, s. 26; 1975, c. 166, s. 25.)



§ 15-130. Assault in one county, death in another.

§ 15‑130.  Assault in one county, death in another.

In all cases of felonious homicide when the assault has been made in one county within the State, and the person assaulted dies in any other county thereof, the offender shall be indicted and punished for the crime in the county wherein the assault was made. (1831, c. 22, s. 1; R.C., c. 35, s. 27; Code, s. 1196; Rev., s. 3235; C.S., s. 4602.)



§ 15-131. Assault in this State, death in another.

§ 15‑131.  Assault in this State, death in another.

In all cases of felonious homicide, when the assault has been made within this State, and the person assaulted dies without the limits thereof, the offender shall be indicted and punished for the crime in the county where the assault was made, in the same manner, to all intents and purposes, as if the person assaulted had died within the limits of this State. (1831, c. 22, s. 2; R.C., c. 35, s. 28; Code, s. 1197; Rev., s. 3236; C.S., s. 4603.)



§ 15-132. Person in this State injuring one in another.

§ 15‑132.  Person in this State injuring one in another.

If any person, being in this State, unlawfully and willfully puts in motion a force from the effect of which any person is injured while in another state, the person so setting such force in motion shall be guilty of the same offense in this State as he would be if the effect had taken place within this State. (1895, c. 169; Rev., s. 3237; C.S., s. 4604.)



§ 15-133. In county where death occurs.

§ 15‑133.  In county where death occurs.

If a mortal wound is given or other violence or injury inflicted or poison is administered on the high seas or land, either within or without the limits of this State, by means whereof death ensues in any county thereof, the offense may be prosecuted and punished in the county where the death happens. (1891, c. 68; Rev., s. 3238; C.S., s. 4605.)



§§ 15-134 through 15-136. Repealed by Session Laws 1973, c. 1286, s. 26.

§§ 15‑134 through 15‑136.  Repealed by Session Laws 1973, c. 1286, s. 26.



§§ 15-137 through 15-139. Repealed by Session Laws 1973, c. 1286, s. 26.

Article 14.

Presentment.

§§ 15‑137 through 15‑139.  Repealed by Session Laws 1973, c. 1286, s. 26.



§§ 15-140 through 15-143. Repealed by Session Laws 1973, c. 1286, s. 26.

Article 15.

Indictment.

§§ 15‑140 through 15‑143.  Repealed by Session Laws 1973, c. 1286, s. 26.



§ 15-144. Essentials of bill for homicide.

§ 15‑144.  Essentials of bill for homicide.

In indictments for murder and manslaughter, it is not necessary to allege matter not required to be proved on the trial; but in the body of the indictment, after naming the person accused, and the county of his residence, the date of the offense, the averment "with force and arms," and the county of the alleged commission of the offense, as is now usual, it is sufficient in describing murder to allege that the accused person feloniously, willfully, and of his malice aforethought, did kill and murder (naming the person killed), and concluding as is now required by law; and it is sufficient in describing manslaughter to allege that the accused feloniously and willfully did kill and slay (naming the person killed), and concluding as aforesaid; and any bill of indictment containing the averments and allegations herein named shall be good and sufficient in law as an indictment for murder or manslaughter, as the case may be. (1887, c. 58; Rev., s. 3245; C.S., s. 4614.)



§ 15-144.1. Essentials of bill for rape.

§ 15‑144.1.  Essentials of bill for rape.

(a)        In indictments for rape it is not necessary to allege every matter required to be proved on the trial; but in the body of the indictment, after naming the person accused, the date of the offense, the county in which the offense of rape was allegedly committed, and the averment "with force and arms," as is now usual, it is sufficient in describing rape to allege that the accused person unlawfully, willfully, and feloniously did ravish and carnally know the victim, naming her, by force and against her will and concluding as is now required by law. Any bill of indictment containing the averments and allegations herein named shall be good and sufficient in law as an indictment for rape in the first degree and will support a verdict of guilty of rape in the first degree, rape in the second degree, attempted rape or assault on a female.

(b)        If the victim is a female child under the age of 13 years it is sufficient to allege that the accused unlawfully, willfully, and feloniously did carnally know and abuse a child under 13, naming her, and concluding as aforesaid. Any bill of indictment containing the averments and allegations herein named shall be good and sufficient in law as an indictment for the rape of a female child under the age of 13 years and all lesser included offenses.

(c)        If the victim is a person who is mentally disabled, mentally incapacitated, or physically helpless it is sufficient to allege that the defendant unlawfully, willfully, and feloniously did carnally know and abuse a person who was mentally disabled, mentally incapacitated or physically helpless, naming such victim, and concluding as aforesaid. Any bill of indictment containing the averments and allegations herein named shall be good and sufficient in law for the rape of a mentally disabled, mentally incapacitated or physically helpless person and all lesser included offenses. (1977, c. 861, s. 1; 1979, c. 682, s. 10; 1983, c. 720, s. 1; 2002‑159, s. 2(d).)



§ 15-144.2. Essentials of bill for sex offense.

§ 15‑144.2.  Essentials of bill for sex offense.

(a)        In indictments for sex offense it is not necessary to allege every matter required to be proved on the trial; but in the body of the indictment, after naming the person accused, the date of the offense, the county in which the sex offense was allegedly committed, and the averment "with force and arms," as is now usual, it is sufficient in describing a sex offense to allege that the accused person unlawfully, willfully, and feloniously did engage in a sex offense with the victim, naming the victim, by force and against the will of such victim and concluding as is now required by law. Any bill of indictment containing the averments and allegations herein named shall be good and sufficient in law as an indictment for a first degree sex offense and will support a verdict of guilty of a sex offense in the first degree, a sex offense in the second degree, an attempt to commit a sex offense or an assault.

(b)        If the victim is a person under the age of 13 years, it is sufficient to allege that the defendant unlawfully, willfully, and feloniously did engage in a sex offense with a child under the age of 13 years, naming the child, and concluding as aforesaid. Any bill of indictment containing the averments and allegations herein named shall be good and sufficient in law as an indictment for a sex offense against a child under the age of 13 years and all lesser included offenses.

(c)        If the victim is a person who is mentally disabled, mentally incapacitated, or physically helpless it is sufficient to allege that the defendant unlawfully, willfully, and feloniously did engage in a sex offense with a person who was mentally disabled, mentally incapacitated or physically helpless, naming such victim, and concluding as aforesaid. Any bill of indictment containing the averments and allegations herein named shall be good and sufficient in law for a sex offense against a mentally disabled, mentally incapacitated or physically helpless person and all lesser included offenses. (1979, c. 682, s. 11; 1983, c. 720, ss. 2, 3; 2002‑159, s. 2(e).)



§ 15-145. Form of bill for perjury.

§ 15‑145.  Form of bill for perjury.

In every indictment for willful and corrupt perjury it is sufficient to set forth the substance of the offense charged upon the defendant, and by what court, or before whom, the oath was taken (averring such court or person to have competent authority to administer the same), together with the proper averments to falsify the matter wherein the perjury is assigned, without setting forth the bill, answer, information, indictment, declaration, or any part of any record or proceedings, either in law or equity, other than aforesaid,  and without setting forth the commission or authority of the court or person before whom the perjury was committed. In indictments for perjury the following form shall be sufficient, to wit:

The jurors for the State, on their oath, present, that A.B., of______ County, did unlawfully commit perjury upon the trial of an action in ______ court, in ________ County,  wherein ________ was plaintiff and ______ was defendant, by falsely asserting, on oath (or solemn affirmation) (here set out the statement or statements alleged to be false), knowing the said statement, or statements, to be false, or being ignorant whether or not said statement was true. (1842, c. 49, s. 1; R.C., c. 35, s. 16; Code, s. 1185; 1889, c. 83; Rev., ss. 3246, 3247; C.S., s. 4615.)



§ 15-146. Bill for subornation of perjury.

§ 15‑146.  Bill for subornation of perjury.

In every indictment for subornation of perjury, or for corrupt bargaining or contracting with others to commit willful and corrupt perjury, it is sufficient to set forth the substance of the offense charged upon the defendant, without setting forth the bill, answer, information, indictment, declaration or any part of any record or proceedings, and without setting forth the commission or authority  of the court or person before whom the perjury was committed or was agreed or promised to be committed. (1842, c. 49, s. 2; R.C., c. 35, s. 17; Code, s. 1186; Rev., s. 3248; C.S., s. 4616.)



§ 15-147. Repealed by Session Laws 1973, c. 1286, s. 26.

§ 15‑147.  Repealed by Session Laws 1973, c. 1286, s. 26.



§ 15-148. Manner of alleging joint ownership of property.

§ 15‑148.  Manner of alleging joint ownership of property.

In any indictment wherein it is necessary to state the ownership of any property whatsoever, whether real or personal, which belongs to, or is in the possession of, more than one person, whether such persons be partners in trade, joint tenants or tenants in common, it is sufficient to name one of such persons, and to state such property to belong to the person so named, and another or others as the case may be; and whenever, in any such indictment, it is necessary to mention, for any purpose whatsoever, any partners, joint tenants or tenants in common, it is sufficient to describe them in the manner aforesaid; and this provision shall extend to all joint‑stock companies and trustees. (R.C., c. 35, s. 19; Code, s. 1188; Rev., s. 3250; C.S., s. 4618.)



§ 15-149. Description in bill for larceny of money.

§ 15‑149.  Description in bill for larceny of money.

In every indictment in which it is necessary to make any averment as to the larceny of any money, or United States treasury note, or any note of any bank whatsoever, it is sufficient to describe such money, or treasury note, or bank note, simply as money, without specifying any particular coin, or treasury note, or bank note; and such allegation, so far as regards the description of the property, shall be sustained by proof of any amount of coin, or treasury note, or bank note, although the particular species of coin, of which such amount was composed, or the particular nature of the treasury note, or bank note, shall not be proven. (1876‑7, c. 68; Code, s. 1190; Rev., s. 3251; C.S., s. 4619.)



§ 15-150. Description in bill for embezzlement.

§ 15‑150.  Description in bill for embezzlement.

In indictments for embezzlement, except when the offense relates to a chattel, it is sufficient to allege the embezzlement to be of money, without specifying any particular coin or valuable security; and such allegation, so far as regards the description of the property, shall be sustained if the offender shall be proved to have embezzled any amount, although the particular species of coin or valuable security of which such amount was composed shall not be proved. (1871‑2, c. 145, s. 2; Code, s. 1020; Rev., s. 3252; C.S., s. 4620.)



§ 15-151. Intent to defraud; larceny and receiving.

§ 15‑151.  Intent to defraud; larceny and receiving.

In any case where an intent to defraud is required to constitute the offense of forgery, or any other offense whatever, it is sufficient to allege in the indictment an intent to defraud, without naming therein the particular person or body corporate intended to be defrauded; and on the trial of such indictment, it shall be sufficient, and shall not be deemed a variance, if there appear to be an intent to defraud the United States, or any state, county, city, town, or parish, or body corporate, or any public officer in his official capacity, or any copartnership or member thereof, or any particular person. The defendant may be charged in the same indictment in several counts with the separate offenses of receiving stolen goods, knowing them to be stolen, and larceny. (1852, c. 87, s. 2; R.C., c. 35, ss. 21, 23; 1874‑5, c. 62; Code, s. 1191; Rev., s. 3253; C.S., s. 4621.)



§ 15-152. Repealed by Session Laws 1973, c. 1286, s. 26.

§ 15‑152.  Repealed by Session Laws 1973, c. 1286, s. 26.



§ 15-153. Bill or warrant not quashed for informality.

§ 15‑153.  Bill or warrant not quashed for informality.

Every criminal proceeding by warrant, indictment, information, or impeachment is sufficient in form for all intents and purposes if it express the charge against the defendant in a plain, intelligible, and explicit manner; and the same shall not be quashed, nor the judgment thereon stayed, by reason of any informality or refinement, if in the bill or proceeding, sufficient matter appears to enable the court to proceed to judgment. (37 Hen. VIII, c. 8; 1784, c. 210, s. 2, P.R.; 1811, c. 809, P.R.; R.C., c. 35, s. 14; Code, s. 1183; Rev., s. 3254; C.S., s. 4623.)



§ 15-154. Repealed by Session Laws 1973, c. 1286, s. 26.

§ 15‑154.  Repealed by Session Laws 1973, c. 1286, s. 26.



§ 15-155. Defects which do not vitiate.

§ 15‑155.  Defects which do not vitiate.

No judgment upon any indictment for felony or misdemeanor,  whether after verdict, or by confession, or otherwise, shall be stayed or reversed for the want of the averment of any matter unnecessary to be proved, nor for omission of the words "as appears by the record," or of the words "with force and arms," nor for the insertion of the words "against the form of the statutes" instead of the words "against the form of the statute," or vice versa; nor for omission of the words "against the form of the statute" or "against the form of the statutes," nor for omitting to state the time at which the offense was committed in any case where time is not of the essence of the offense, nor for stating the time imperfectly, nor for stating the offense to have been committed on a day subsequent to the finding of the indictment, or on an impossible day, or on a day that never happened; nor for want of a proper and perfect venue, when the court shall appear by the indictment to have had jurisdiction of the offense. (7 Hen. VIII, c. 8; R.C., c. 35, s. 20; Code, s. 1189; Rev., s. 3255; C.S., s. 4625.)



§ 15-155.1. Reports to district attorneys of Work First Family Assistance and out-of-wedlock births.

Article 15A.

Investigation of Offenses Involving Abandonment and Nonsupport of Children.

§ 15‑155.1.  Reports to district attorneys of Work First Family Assistance and out‑of‑wedlock births.

The Department of Health and Human Services by and through the Secretary of Health and Human Services shall promptly after June 19, 1959, make a report to each district attorney, setting out the names and addresses of all mothers who reside in his prosecutorial district as defined in G.S. 7A‑60 and are recipients of assistance under the provisions of Part 2, Article 2, Chapter 108A of the General Statutes. Such report shall in some manner show the identity of the unwed mothers and shall set forth the number of children born to each said mother. Such a report shall also be made monthly thereafter setting out the names and addresses of all such mothers who reside in the district and who may have become recipients of assistance under the provisions of Part 2, Article 2, Chapter 108A of the General Statutes since the date of the last report. (1959, c. 1210, s. 1; 1973, c. 47, s. 2; c. 476, s. 138; 1987 (Reg. Sess., 1988), c. 1037, s. 50; 1997‑443, ss. 11A.118(a), 12.23.)



§ 15-155.2. District attorney to take action on report of aid to dependent child [Work First Family Assistance] or illegitimate [out-of-wedlock] birth.

§ 15‑155.2.  District attorney to take action on report of aid to dependent child [Work First Family Assistance] or illegitimate [out‑of‑wedlock] birth.

(a)        Upon receipt of such reports as are provided for in G.S. 15‑155.1, the district attorney of superior court may make an investigation to determine whether the mother of an out‑of‑wedlock child or who is a recipient of Work First Family Assistance, has abandoned, is willfully neglecting or is refusing to support and maintain the child within the meaning of G.S. 14‑326 or 49‑2 or is diverting any part of the funds received as Work First Family Assistance to any purpose other than for the support and maintenance of a child in violation of G.S. 108‑76.1. In making this investigation the district attorney is authorized to call upon:

(1)        Any county board of social services or the Department of Health and Human Services for personal, clerical or investigative assistance and for access to any records kept by either such board and relating to the matter under investigation and such boards are hereby directed to assist in all investigations hereunder and to furnish all records relating thereto when so requested by the district attorney;

(2)        The board of county commissioners of any county within his district for legal or clerical assistance in making any investigation or investigations in such county and such boards are hereby authorized to furnish such assistance in their discretion; and

(3)        The district attorney of any inferior court in his district for personal assistance in making any investigation or investigations in the county in which the court is located and any district attorney so called upon is hereby authorized to furnish such assistance by and with the consent of the board of county commissioners of the county in which the court is located, which board shall provide and fix his compensation for assistance furnished.

(b)        If following the investigation the district attorney has reasonable grounds to believe that a violation of G.S. 49‑2, 14‑326, 108‑76.1 or any other criminal offense is being or has been committed, he shall send to the grand jury of the county in which he believes the offense is being or has been committed a bill of indictment charging the commission of the offense. Sole and exclusive jurisdiction of offenses discovered as a result of investigations under this section shall be vested in the superior court notwithstanding any other provisions of law, whether general, special or local. Provided nothing in this Article shall be construed to take from the inferior courts any authority or responsibility now vested in them by existing law or to compel the district attorney to again prosecute a crime that has been disposed of in the inferior courts.

(c)        Repealed by Session Laws 1985, c. 589, s. 8. (1959, c. 1210, s. 1; 1969, c. 982; 1973, c. 47, s. 2; c. 476, s. 138; 1985, c. 589, s. 8; 1997‑443, ss. 11A.118(a), 12.24.)



§ 15-155.3. Disclosure of information by district attorney or agent.

§ 15‑155.3.  Disclosure of information by district attorney or agent.

No such district attorney, assistant district attorney, or any attorney‑at‑law especially appointed to assist said district attorney, or any agent or employee of such district attorney's office shall disclose any information, record, report, case history or any memorandum or document or any information contained therein, which may relate to or be connected with the mother or father of any illegitimate child, or any illegitimate child, unless in the opinion of such district attorney it is necessary or is required in the prosecution and performance of such district attorney's duties as set forth in the provisions of this Article. (1959, c. 1210, s. 4; 1973, c. 47, s. 2.)



§§ 15-155.4 through 15-155.5. Repealed by Session Laws 1973, c. 1286, s. 26.

Article 15B.

Pretrial Examination of Witnesses and Exhibits of the State.

§§ 15‑155.4 through 15‑155.5.  Repealed by Session Laws 1973, c. 1286, s. 26.



§§ 15-156 through 15-158. Repealed by Session Laws 1973, c. 1286, s. 26.

Article 16.

Trial before Justice.

§§ 15‑156 through 15‑158.  Repealed by Session Laws 1973, c. 1286, s. 26.



§ 15-159. Repealed by Session Laws 1977, c. 711, s. 33.

§ 15‑159.  Repealed by Session Laws 1977, c. 711, s. 33.



§§ 15-160 through 15-161. Repealed by Session Laws 1973, c. 1286, s. 26.

§§ 15‑160 through 15‑161.  Repealed by Session Laws 1973, c. 1286, s. 26.



§ 15-162. Repealed by Session Laws 1973, c. 1286, s. 26.

Article 17.

Trial in Superior Court.

§ 15‑162.  Repealed by Session Laws 1973, c. 1286, s. 26.



§ 15-162.1. Repealed by Session Laws 1971, c. 1225.

§ 15‑162.1.  Repealed by Session Laws 1971, c. 1225.



§§ 15-163 through 15-165. Repealed by Session Laws 1967, c. 218, s. 4.

§§ 15‑163 through 15‑165.  Repealed by Session Laws 1967, c. 218, s. 4.



§ 15-166. Exclusion of bystanders in trial for rape and sex offenses.

§ 15‑166.  Exclusion of bystanders in trial for rape and sex offenses.

In the trial of cases for rape or sex offense or attempt to commit rape or attempt to commit a sex offense, the trial judge may, during the taking of the testimony of the prosecutrix, exclude from the courtroom all persons except the officers of the court, the defendant and those engaged in the trial of the case. (1907, c. 21; C. S., s. 4636; 1973, c. 1141, s. 14; 1979, c. 682, s. 3; 1981, c. 682, s. 5.)



§ 15-167. Extension of session of court by trial judge.

§ 15‑167.  Extension of session of court by trial judge.

Whenever a trial for a felony is in progress on the last Friday of any session of court and it appears to the trial judge that it is unlikely that such trial can be completed before 5:00 P.M. on such Friday, the trial judge may extend the session as long as in his  opinion it shall be necessary for the purposes of the case, but he may recess court on Friday or Saturday of such week to such time on the succeeding Sunday or Monday as, in his discretion, he deems wise. The trial judge, in his discretion, may exercise the same power in the trial of any other cause under the same circumstances, except civil actions begun after Thursday of the last week. The length of time such court shall remain in session each day shall be in the discretion of the trial judge. Whenever a trial judge continues a session pursuant to this section, he shall cause an order to such effect to be entered in the minutes, which order may be entered at such time as the judge directs, either before or after he has extended the session. (1830, c. 22; R.C., c. 31, s. 16; C.C.P., s. 397; Code, s. 1229; 1893, c. 226; Rev., s. 3266; C.S., s. 4637; 1961, c. 181; 1973, c. 1141, s. 15.)



§ 15-168. Justification as defense to libel.

§ 15‑168.  Justification as defense to libel.

Every defendant who is charged by indictment with the publication of a libel may prove on the trial for the same the truth of the facts alleged in the indictment; and if it shall appear to the  satisfaction of the jury that the facts are true, the defendant shall  be acquitted of the charge. (R.C., c. 35, s. 26; Code, s. 1195; Rev., s. 3267; C.S., s. 4638.)



§ 15-169. Conviction of assault, when included in charge.

§ 15‑169.  Conviction of assault, when included in charge.

On the trial of any person for any felony whatsoever, when the crime charged includes an assault against the person, it is lawful for the jury to acquit of the felony and to find a verdict of guilty of assault against the person indicted, if the evidence warrants such  finding; and when such verdict is found the court shall have power to imprison the person so found guilty of an assault, for any term now allowed by law in cases of conviction when the indictment was originally for the assault of a like character. (1885, c. 68; Rev., s. 3268; C.S., s. 4639; 1979, c. 682, s. 4.)



§ 15-170. Conviction for a less degree or an attempt.

§ 15‑170.  Conviction for a less degree or an attempt.

Upon the trial of any indictment the prisoner may be convicted of the crime charged therein or of a less degree of the same crime, or of an attempt to commit the crime so charged, or of an attempt to commit a less degree of the same crime. (1891, c. 205, s. 2; Rev., s. 3269; C.S., s. 4640.)



§ 15-171. Repealed by Session Laws 1953, c. 100.

§ 15‑171.  Repealed by Session Laws 1953, c. 100.



§ 15-172. Verdict for murder in first or second degree.

§ 15‑172.  Verdict for murder in first or second degree.

Nothing contained in the statute law dividing murder into degrees shall be construed to require any alteration or modification of the existing form of indictment for murder, but the jury before whom the offender is tried shall determine in their verdict whether the crime is murder in the first or second degree. (1893, c. 85, s. 3; Rev., s. 3271; C.S., s. 4642.)



§ 15-173. Demurrer to the evidence.

§ 15‑173.  Demurrer to the evidence.

When on the trial of any criminal action in the superior or district court, the State has introduced its evidence and rested its case, the defendant may move to dismiss the action, or for judgment as in case of nonsuit. If the motion is allowed, judgment shall be entered accordingly; and such judgment shall have the force and effect of a verdict of "not guilty" as to such defendant. If the motion is refused and the defendant does not choose to introduce evidence, the case shall be submitted to the jury as in other cases, and the defendant may on appeal urge as ground for reversal, the trial court's denial of his motion without the necessity of the defendant's having taken exception to such denial.

If the defendant introduces evidence, he thereby waives any motion for dismissal or judgment as in case of nonsuit which he may have made prior to the introduction of his evidence and cannot urge such prior motion as ground for appeal. The defendant, however, may make such motion at the conclusion of all the evidence in the case, irrespective of whether or not he made a motion for dismissal or judgment as in case of nonsuit theretofore. If the motion is allowed, or shall be sustained on appeal, it shall in all cases have the force and effect of a verdict of "not guilty." If the motion is refused, the defendant may on appeal, after the jury has rendered its verdict, urge as ground for reversal the trial court's denial of his motion made at the close of all the evidence without the necessity of the defendant's having taken exception to such denial. (1913, c. 73; Ex. Sess. 1913, c. 32; C.S., s. 4643; 1951, c. 1086, s. 1; 1973, c. 1141, s. 16.)



§§ 15-173.1 through 15-174. Repealed by Session Laws 1977, c. 711, s. 33.

§§ 15‑173.1 through 15‑174.  Repealed by Session Laws 1977, c. 711, s. 33.



§ 15-175. Repealed by Session Laws 1973, c. 1286, s. 26.

§ 15‑175.  Repealed by Session Laws 1973, c. 1286, s. 26.



§ 15-176. Prisoner not to be tried in prison uniform.

§ 15‑176.  Prisoner not to be tried in prison uniform.

It shall be unlawful for any sheriff, jailer or other officer to require any person imprisoned in jail to appear in any court for trial dressed in the uniform or dress of a prisoner or convict, or in any uniform or apparel other than ordinary civilian's dress, or with shaven or clipped head.  And no person charged with a criminal offense shall be tried in any court while dressed in the uniform or dress of a prisoner or convict, or in any uniform or apparel other than ordinary civilian's dress, or with head shaven or clipped by or under the direction and requirement of any sheriff, jailer or other officer, unless the head was shaven or clipped while such person was serving a term of imprisonment for the commission of a crime.

Any sheriff, jailer or other officer who violates the provisions of this section shall be guilty of a Class 1 misdemeanor. (1915, c. 124; C.S., s. 4646; 1993, c. 539, s. 296; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 15-176.1. District attorney may argue for death penalty.

§ 15‑176.1.  District attorney may argue for death penalty.

In the trial of capital cases, the district attorney or other counsel appearing for the State may argue to the jury that a sentence of death should be imposed and that the jury should not recommend life imprisonment. (1961, c. 890; 1973, c. 47, s. 2.)



§ 15-176.2. Repealed by Session Laws 1973, c. 44, s. 1.

§ 15‑176.2.  Repealed by Session Laws 1973, c. 44, s. 1.



§ 15-176.3. Informing and questioning potential jurors on consequences of guilty verdict.

Article 17A.

Informing Jury in Case Involving Death Penalty.

§ 15‑176.3.  Informing and questioning potential jurors on consequences of guilty verdict.

When a jury is being selected for a case in which the defendant is indicted for a crime for which the penalty is a sentence of death, the court, the defense, or the State may inform any person called to serve as a potential juror that the death penalty will be imposed upon the return of a verdict of guilty of that crime and may inquire of any person called to serve as a potential juror whether that person understands the consequences of a verdict of guilty of that crime. (1973, c. 1286, s. 12.)



§ 15-176.4. Instruction to jury on consequences of guilty verdict.

§ 15‑176.4.  Instruction to jury on consequences of guilty verdict.

When a defendant is indicted for a crime for which the penalty is a sentence of death, the court, upon request by either party, shall instruct the jury that the death penalty will be imposed upon the return of a verdict of guilty of that crime. (1973, c. 1286, s. 12.)



§ 15-176.5. Argument to jury on consequences of guilty verdict.

§ 15‑176.5.  Argument to jury on consequences of guilty verdict.

When a case will be submitted to a jury on a charge for which the penalty is a sentence of death, either party in its argument to the jury may indicate the consequences of a verdict of guilty of that charge. (1973, c. 1286, s. 12.)



§§ 15-176.6 through 15-176.8. Reserved for future codification purposes.

§§ 15‑176.6 through 15‑176.8.  Reserved for future codification purposes.



§ 15-176.9. Loss of motor vehicle driver's license.

Article 17B.

Informing Jury of Possible Punishment upon Conviction.

§ 15‑176.9.  Loss of motor vehicle driver's license.

When a case will be submitted to a jury on a charge for which the penalty involves the possibility of the loss of a motor vehicle driver's license, either party in its argument to the jury may indicate the consequences of a verdict of guilty of that charge. (1973, c. 1286, s. 25.)



§§ 15-177 through 15-178. Repealed by Session Laws 1973, c. 1141, s. 17.

Article 18.

Appeal.

§§ 15‑177 through 15‑178.  Repealed by Session Laws 1973, c. 1141, s. 17.



§§ 15-179 through 15-186. Repealed by Session Laws 1977, c. 711, s. 33.

§§ 15‑179 through 15‑186.  Repealed by Session Laws 1977, c. 711, s. 33.



§ 15-186.1: Repealed by Session Laws 1973, c. 44, s. 1.

§ 15‑186.1:  Repealed by Session Laws 1973, c.  44, s. 1.



§ 15-187. Death by administration of lethal drugs.

Article 19.

Execution.

§ 15‑187.  Death by administration of lethal drugs.

Death by electrocution under sentence of law and death by the administration of lethal gas under sentence of law are abolished. Any person convicted of a criminal offense and sentenced to death shall be executed only by the administration of a lethal quantity of an ultrashort‑acting barbiturate in combination with a chemical paralytic agent. The warden of Central Prison may obtain and employ the drugs necessary to carry out the provisions of this Article, regardless of contrary provisions in Chapter 90 of the General Statutes. (1909, ch. 443, s. 1; C.S., s. 4657; 1935, c. 294, s. 1; 1983, c. 678, ss. 1, 4; 1998‑212, s. 17.22(a).)



§ 15-188. Manner and place of execution.

§ 15‑188.  Manner and place of execution.

In accordance with G.S. 15‑187, the mode of executing a death sentence must in every case be by administering to the convict or felon a lethal quantity of an ultrashort‑acting barbiturate in combination with a chemical paralytic agent until the convict or felon is dead; and when any person, convict or felon shall be sentenced by any court of the State having competent jurisdiction to be so executed, the punishment shall only be inflicted within a permanent death chamber which the superintendent of the State penitentiary is hereby authorized and directed to provide within the walls of the North Carolina penitentiary at Raleigh, North Carolina. The superintendent of the State penitentiary shall also cause to be provided, in conformity with this Article and approved by the Governor and Council of State, the necessary appliances for the infliction of the punishment of death and qualified personnel to set up and prepare the injection, administer the preinjections, insert the IV catheter, and to perform other tasks required for this procedure in accordance with the requirements of this Article. (1909, c. 443, s. 2; C.S., s. 4658; 1935, c. 294, s. 2; 1983, c. 678, s. 2; 1998‑212, s. 17.22(b).)



§ 15-189. Sentence of death; prisoner taken to penitentiary.

§ 15‑189.  Sentence of death; prisoner taken to penitentiary.

Upon the sentence of death being pronounced against any person in the State of North Carolina convicted of a crime punishable by death, it shall be the duty of the judge pronouncing such death sentence to make the same in writing, which shall be filed in the papers in the case against such convicted person. The clerk of the superior court in which such death sentence is pronounced shall prepare a certified copy of said judgment or sentence of death, including therewith a copy of any notice or entries of appeal made in such case; if no entries or notice of appeal have been made or given in such case, a statement to the effect shall be included in the certificate of the clerk; it shall also be the duty of the district attorney, assistant district attorney, or attorney prosecuting in behalf of the State in the absence of the district attorney, to prepare and sign a certificate stating in substance that he prosecuted said case in behalf of the State and that notice or entries of appeal have or have not been made or given in said case, and further that he has examined a copy of said judgment or sentence of death certified by the clerk, including the copy of the notice or entries of appeal or statement to the effect that no appeal has been given, and to the best of his knowledge the same is correct; the certificate of said district attorney, or other prosecuting officer above named, shall be attached to the certified copy of said sentence of death, as prepared and certified by the clerk, and both certificates shall be transmitted by the clerk of the superior court in which said sentence of death is pronounced to the warden of the State penitentiary at Raleigh, North Carolina; at the same time and in the same manner, a duplicate original of said certificates shall be prepared by the clerk of the superior court and the district attorney, or other prosecuting officer above named, and the said duplicate original or said certificates shall be transmitted to the Attorney General of North Carolina. If notice of appeal is given or entries of appeal are made after the expiration of the term of superior court in which said sentence of death is pronounced, said certificates shall be prepared by the clerk of the superior court in which said sentence is pronounced and by the district attorney, or other prosecuting officer above named, prosecuting in behalf of the State, in the same manner and shall be transmitted as soon as possible to the warden of the State penitentiary at Raleigh, North Carolina, and to the Attorney General of North Carolina. The above certificates so prepared by the clerk of the superior court in which such sentence of death is pronounced and by the district attorney, or other prosecuting officer above named, shall be transmitted by the clerk of the superior court in which such sentence is pronounced to the warden of the State penitentiary at Raleigh, North Carolina, and to the Attorney General of North Carolina, not more than 20 or less than 10 days before the time fixed in the judgment of the court for the execution of the sentence; and in all cases where there is no appeal, said sentence of death shall not be carried out by the warden of the State penitentiary or by any of his deputies or agents until said certificates so prepared and transmitted by the clerk of the superior court in which said sentence of death is pronounced, and by the district attorney, or the prosecuting officer above named, have been received in the office of the warden of the State penitentiary at Raleigh, North Carolina. In all cases where there is no appeal from the sentence of death and in all cases where the sentence is pronounced against a prisoner convicted of the crime of rape it shall be the duty of the sheriff, together with at least one deputy, to convey to the penitentiary, at Raleigh, North Carolina, such condemned felon or convict forthwith upon the adjournment of the court in which the felon was tried, and deliver the convict or felon to the warden of the penitentiary. (1909, c. 443, s. 3; C.S., s. 4659; 1951, c. 899, s. 1; 1973, c. 47, s. 2.)



§ 15-190. Person or persons to be designated by warden to execute sentence; supervision of execution; who shall be present.

§ 15‑190.  Person or persons to be designated by warden to execute sentence; supervision of execution; who shall be present.

Some guard or guards or other reliable person or persons to be named and designated by the warden from time to time shall cause the person, convict or felon against whom the death sentence has been so pronounced to be executed as provided by this Article and all amendments thereto. The execution shall be under the general supervision and control of the warden of the penitentiary, who shall from time to time, in writing, name and designate the guard or guards or other reliable person or persons who shall cause the person, convict or felon against whom the death sentence has been pronounced to be executed as provided by this Article and all amendments thereto. At such execution there shall be present the warden or deputy warden or some person designated by the warden in the warden's place, and the surgeon or physician of the penitentiary. Four respectable citizens, two members of the victim's family, the counsel and any relatives of such person, convict or felon and a minister or member of the clergy or religious leader of the person's choosing may be present if they so desire. The identities, including the names, residential addresses, residential telephone numbers, and social security numbers, of witnesses or persons designated to carry out the execution shall be confidential and exempted from Chapter 132 of the General Statutes and are not subject to discovery or introduction as evidence in any proceeding. The Senior Resident Superior Court Judge for Wake County may order disclosure of names made confidential by this section after making findings that support a conclusion that disclosure is necessary to a proper administration of justice. (1909, c. 443, s. 4; C.S., s. 4660; 1925, c. 123; 1935, c. 294, s. 3; 1983, c. 678, s. 3; 1997‑70, s. 1; 2004‑124, s. 17.6A; 2004‑199, s. 52; 2004‑203, s. 22.)



§ 15-191. Pending sentences unaffected.

§ 15‑191.  Pending sentences unaffected.

Nothing in G.S. 15‑187, 15‑188, and 15‑190 shall be construed to alter in any manner the execution of the sentence of death imposed on account of any crime or crimes committed before July 1, 1935. (1935, c. 294, s. 4.)



§ 15-192. Certificate filed with clerk.

§ 15‑192.  Certificate filed with clerk.

The warden, together with the surgeon or physician of the penitentiary, shall certify the fact of the execution of the condemned person, convict or felon to the clerk of the superior court in which such sentence was pronounced, and the clerk shall file such certificate with the papers of the case and enter the same upon the records thereof. (1909, c. 443, s. 5; C.S., s. 4661.)



§ 15-193. Notice of reprieve or new trial.

§ 15‑193.  Notice of reprieve or new trial.

Should the condemned person, convict or felon be granted a  reprieve by the Governor or obtain a writ of error, or a new trial be  granted by the Supreme Court of the State of North Carolina, or should the execution of the sentence be stayed by any competent judicial tribunal or proceeding, notice of such reprieve, new trial, appeal, writ of error or stay of execution shall be served upon the warden or deputy warden of the penitentiary by the sheriff of Wake County, in case such condemned person is confined in the penitentiary, or upon any sheriff having the custody of any such condemned person, also upon the condemned person himself. (1909, c. 443, s. 6; C.S., s. 4662.)



§ 15-194. Time for execution.

§ 15‑194.  Time for execution.

In sentencing a capital defendant to a death sentence pursuant to G.S. 15A‑2000(b), the sentencing judge need not specify the date and time the execution is to be carried out by the Department of Correction. The Secretary of Correction shall immediately schedule a date for the execution of the original death sentence not less than 30 days nor more than 60 days from the date of receiving written notification from the Attorney General of North Carolina or the district attorney who prosecuted the case of any one of the following:

(1)        The United States Supreme Court has filed an opinion upholding the sentence of death following completion of the initial State and federal postconviction proceedings, if any;

(2)        The mandate issued by the Supreme Court of North Carolina on direct appeal pursuant to N.C.R. App. P. 32(b) affirming the capital defendant's death sentence and the time for filing a petition for writ of certiorari to the United States Supreme Court has expired without a petition being filed;

(3)        The capital defendant, if indigent, failed to timely seek the appointment of counsel pursuant to G.S. 7A‑451(c), or failed to file a timely motion for appropriate relief as required by G.S. 15A‑1415(a);

(4)        The superior court denied the capital defendant's motion for appropriate relief, but the capital defendant failed to file a timely petition for writ of certiorari to the Supreme Court of North Carolina pursuant to N.C.R. App. P. 21(f);

(5)        The Supreme Court of North Carolina denied the capital defendant's petition for writ of certiorari pursuant to N.C.R. App. P. 21(f), or, if certiorari was granted, upheld the capital defendant's death sentence, but the capital defendant failed to file a timely petition for writ of certiorari to the United States Supreme Court; or

(6)        Following State postconviction proceedings, if any, the capital defendant failed to file a timely petition for writ of habeas corpus in the appropriate federal district court, or failed to timely appeal or petition an adverse habeas corpus decision to the United States Court of Appeals for the Fourth Circuit or the United States Supreme Court.

The Secretary shall send a certified copy of the document fixing the date to the clerk of superior court of the county in which the case was tried or, if venue was changed, in which the defendant was indicted. The certified copy shall be recorded in the minutes of the court. The Secretary shall also send certified copies to the capital defendant, the capital defendant's attorney, the district attorney who prosecuted the case, and the Attorney General of North Carolina. (1909, c. 443, s. 6; C.S., s. 4663; 1925, c. 55; 1951, c. 244, ss. 1, 2; 1973, c. 47, s. 2; 1981, c. 900; 1995 (Reg. Sess., 1996), c. 719, s. 5; 1997‑289, s. 1; 1999‑358, s. 2.)



§ 15-195. Prisoner taken to place of trial when new trial granted.

§ 15‑195.  Prisoner taken to place of trial when new trial granted.

Should a new trial be granted the condemned person, convict or felon against whom sentence of death has been pronounced, after he  has been conveyed to the penitentiary, he shall be conveyed back to the place of trial by such guard or guards as the warden of the penitentiary shall direct, their expenses to be paid as is now provided by law for the conveyance of convicts to the penitentiary. (1909, c. 443, s. 7; C.S., s. 4664.)



§ 15-196: Repealed by Session Laws 1989, c. 353, s. 3.

§ 15‑196:  Repealed by Session Laws 1989, c.  353, s. 3.



§ 15-196.1. Credits allowed.

Article 19A.

Credits against the Service of Sentences and for Attainment of Prison Privileges.

§ 15‑196.1.  Credits allowed.

The minimum and maximum term of a sentence shall be credited with and diminished by the total amount of time a defendant has spent, committed to or in confinement in any State or local correctional, mental or other institution as a result of the charge that culminated in the sentence. The credit provided shall be calculated from the date custody under the charge commenced and shall include credit for all time spent in custody pending trial, trial de novo, appeal, retrial, or pending parole, probation, or post‑release supervision revocation hearing: Provided, however, the credit available herein shall not include any time that is credited on the term of a previously imposed sentence to which a defendant is subject. (1973, c. 44, s. 1; 1977, c. 711, s. 16A; 1977, 2nd Sess., c. 1147, s. 30; 1997‑237, s. 3.)



§ 15-196.2. Allowance in cases of multiple sentences.

§ 15‑196.2.  Allowance in cases of multiple sentences.

In the event time creditable under this section shall have been spent in custody as the result of more than one pending charge, resulting in imprisonment for more than one offense, credit shall be allowed as herein provided. Consecutive sentences shall be considered as one sentence for the purpose of providing credit, and the creditable time shall not be multiplied by the number of consecutive offenses for which a defendant is imprisoned. Each concurrent sentence shall be credited with so much of the time as was spent in custody due to the offense resulting in the sentence. When both concurrent and consecutive sentences are imposed, both of the above rules shall obtain to the applicable extent. (1973, c. 44, s. 1.)



§ 15-196.3. Effect of credit.

§ 15‑196.3.  Effect of credit.

Time creditable under this section shall reduce the minimum and maximum term of a sentence; and, irrespective of sentence, shall reduce the time required to attain privileges made available to inmates in the custody of the State Department of Correction which are dependent, in whole or in part, upon the passage of a specific length of time in custody, including parole or post‑release supervision consideration by the Post‑Release Supervision and Parole Commission. However, nothing in this section shall be construed as requiring an automatic award of privileges by virtue of the passage of time. (1973, c. 44, s. 1; 1977, c. 711, s. 17; 1997‑237, s. 4.)



§ 15-196.4. Procedures for judicial award.

§ 15‑196.4.  Procedures for judicial award.

Upon sentencing or activating a sentence, the judge presiding shall determine the credits to which the defendant is entitled and shall cause the clerk to transmit to the custodian of the defendant a statement of allowable credits. Upon committing a defendant upon the conclusion of an appeal, or a parole, probation, or post‑release supervision revocation, the committing authority shall determine any credits allowable on account of these proceedings and shall cause to be transmitted, as in all other cases, a statement of the allowable credit to the custodian of the defendant. Upon reviewing a petition seeking credit not previously allowed, the court shall determine the credits due and forward an order setting forth the allowable credit to the custodian of the petitioner. (1973, c. 44, s. 1; 1997‑237, s. 5.)



§§ 15-197 through 15-200.1. Repealed by Session Laws 1977, c. 711, s. 33.

Article 20.

Suspension of Sentence and Probation.

§§ 15‑197 through 15‑200.1.  Repealed by Session Laws 1977, c. 711, s. 33.



§ 15-200.2. Repealed by Session Laws 1975, c. 309, s. 2.

§ 15‑200.2.  Repealed by Session Laws 1975, c. 309, s. 2.



§§ 15-201 through 15-202. Repealed by Session Laws 1973, c. 1262, s. 10.

§§ 15‑201 through 15‑202.  Repealed by Session Laws 1973, c. 1262, s. 10.



§ 15-203. Duties of the Secretary of Correction; appointment of probation officers; reports; requests for extradition.

§ 15‑203.  Duties of the Secretary of Correction; appointment of probation officers; reports; requests for extradition.

The Secretary of Correction shall direct the work of the probation officers appointed under this Article. He shall consult and cooperate with the courts and institutions in the development of methods and procedure in the administration of probation, and shall arrange conferences of probation officers and judges. He shall make an annual written report with statistical and other information to the Department of Correction and the Governor. He is authorized to present to the Governor written applications for requisitions for the return of probationers who have broken the terms of their probation, and are  believed to be in another state, and he shall follow the procedure outlined for requests for extradition as set forth in G.S. 15‑77. (1937, c. 132, s. 7; 1959, c. 127; 1963, c. 914, s. 2; 1973, c. 1262, s. 10.)



§ 15-203.1. Repealed by Session Laws 1963, c. 914, s. 6.

§ 15‑203.1.  Repealed by Session Laws 1963, c. 914, s. 6.



§ 15-204. Assignment, compensation and oath of probation officers.

§ 15‑204.  Assignment, compensation and oath of probation officers.

Probation officers appointed under this Article shall be assigned to serve in such courts or districts or otherwise as the Secretary of Correction may determine. They shall be paid annual salaries to be fixed by the Department of Correction, and shall also be paid traveling and other necessary expenses incurred in the performance of their official duties as probation officers when such expense accounts have been authorized and approved by the Secretary of Correction.

Each person appointed as a probation officer shall take an oath of  office before the judge of the court or courts in which he is to serve, which oath shall be as follows:

"I, __________, do solemnly and sincerely swear that I will be faithful and bear true allegiance to the State of North Carolina, and to the constitutional powers and authorities which are or may be established for the government thereof; and that I will endeavor to support, maintain, and defend the Constitution of said State, not inconsistent with the Constitution of the United States, to the best of my knowledge and ability; so help me God,"

and shall be noted of record by the clerk of the court. (1937, c. 132, s. 8; 1973, c. 1262, s. 10.)



§ 15-205. Duties and powers of the probation officers.

§ 15‑205.  Duties and powers of the probation officers.

A probation officer shall investigate all cases referred to him for investigation by the judges of the courts or by the Secretary of Correction. Such officer shall keep informed concerning the conduct and condition of each person on probation under his supervision by visiting, requiring reports, and in other ways, and shall report thereon in writing as often as the court or the Secretary of Correction may require. Such officer shall use all practicable and suitable methods, not inconsistent with the conditions imposed by the court or the Secretary of Correction, to aid and encourage persons on  probation to bring about improvement in their conduct and condition, and shall within the first 30 days of a person's probation take such person to a prison unit maintained by the Department of Correction for a tour thereof so that he may better appreciate the consequences of probation revocation. Such officer shall keep detailed records of his work; shall make such reports in writing to the Secretary of Correction as he may require; and shall perform such other duties as the Secretary of Correction may require. A probation officer shall have, in the execution of his duties, the powers of arrest and, to the extent necessary for the performance of his duties, the same right to execute process as is now given, or that may hereafter be given by law, to the sheriffs of this State. (1937, c. 132, s. 9; 1973, c. 1262, s. 10; 1975, c. 229, s. 1; 1977, c. 711, s. 18.)



§ 15-205.1. Repealed by Session Laws 1977, c. 711, s. 33.

§ 15‑205.1.  Repealed by Session Laws 1977, c. 711, s. 33.



§ 15-206. Cooperation with Department of Correction and officials of local units.

§ 15‑206.  Cooperation with Department of Correction and officials of local units.

It shall be the duty of the Secretary of Correction and the Department of Correction to cooperate with each other to the end that the purposes of probation and parole may be more effectively carried out. When requested, each shall make available to the other case records in his possession, and in cases of emergency, where time and expense can be saved, shall provide investigation service.

It is hereby made the duty of every city, county, or State official or department to render all assistance and cooperation within his or its fundamental power which may further the objects of this Article. The State Department of Correction, the Secretary of Correction, and the probation officers are authorized to seek the cooperation of such officials and departments, and especially of the county superintendents of social services and of the Department of Health and Human Services. (1937, c. 132, s. 10; 1961, c. 139, s. 2; 1969, c. 982; 1973, c. 476, s. 138; c. 1262, s. 10; 1997‑443, s. 11A.118(a).)



§ 15-207. Records treated as privileged information.

§ 15‑207.  Records treated as privileged information.

All information and data obtained in the discharge of official duty by any probation officer shall be privileged information, shall not be receivable as evidence in any court, and shall not be disclosed directly or indirectly to any other than the judge or to others entitled under this Article to receive reports, unless and until otherwise ordered by a judge of the court or the Secretary of Correction. (1937, c. 132, s. 11; 1973, c. 1262, s. 10.)



§ 15-208. Repealed by Session Laws 1975, c. 138.

§ 15‑208.  Repealed by Session Laws 1975, c. 138.



§ 15-209. Accommodations for probation offices.

§ 15‑209.  Accommodations for probation offices.

(a)        The county commissioners in each county in which a probation office exists shall provide, in or near the courthouse, suitable office space for those probation officers assigned to the county who have probationary caseloads and their administrative support. This requirement does not include management staff of the Department of Correction, nonprobation staff, or other Department of Correction employees.

(b)        If a county is unable to provide the space required under subsection (a) of this section for any reason, it may elect to request that the Department of Correction lease space for the probation office and receive reimbursement from the county for the leased space. If a county fails to reimburse the Department for such leased space, the Secretary of Correction may request that the Administrative Office of the Courts transfer the unpaid amount to the Department from the county's court and jail facility fee remittances.  (1937, c. 132, s. 13; 2009‑451, s. 19.19.)



§§ 15-210 through 15-216. Repealed by Session Laws 1967, c. 996, s. 17.

Article 21.

Segregation of Youthful Offenders.

§§ 15‑210 through 15‑216.  Repealed by Session Laws 1967, c. 996, s. 17.



§ 15-217. Repealed by Session Laws 1977, c. 711, s. 33.

Article 22.

Review of Criminal Trials.

§ 15‑217.  Repealed by Session Laws 1977, c. 711, s. 33.



§ 15-217.1: Recodified as § 15A-1420(b1) by Session Laws 1995 (Regular Session, 1996), c. 719, s. 3.

§ 15‑217.1:  Recodified as § 15A‑1420(b1) by Session Laws 1995 (Regular Session, 1996), c. 719, s. 3.



§§ 15-218 through 15-222. Repealed by Session Laws 1977, c. 711, s. 33.

§§ 15‑218 through 15‑222.  Repealed by Session Laws 1977, c. 711, s. 33.



§§ 15-223 through 15-224. Recodified as §§ 15A-145 and 15A-146 by Session Laws 1985, c. 636, s. 1, effective July 5, 1985.

Article 23.

Expunction of Records.

§§ 15‑223 through 15‑224.  Recodified as §§ 15A‑145 and 15A‑146 by Session Laws 1985, c. 636, s. 1, effective July 5, 1985.






Chapter 15A - Criminal Procedure Act.

§§ 15A-1 through 15A-100. Reserved for future codification purposes.

Chapter 15A.

Criminal Procedure Act.

SUBCHAPTER I. GENERAL.

Article 1.

Definitions and General Provisions.

§§ 15A‑1 through 15A‑100.  Reserved for future codification purposes.



§ 15A-101. Definitions.

§ 15A‑101.  Definitions.

Unless the context clearly requires otherwise, the following words have the listed meanings:

(1)        Appeal.  When used in a general context, the term "appeal" also includes appellate review upon writ of certiorari.

(1a)      Attorney of Record.  An attorney who, under Article 4 of this Chapter, Entry and Withdrawal of Attorney in Criminal Case, has entered a criminal proceeding and has not withdrawn.

(2)        Clerk.  Any clerk of superior court, acting clerk, or assistant or deputy clerk.

(3)        District Court.  The District Court Division of the General Court of Justice.

(4)        District Attorney.  The person elected and currently serving as district attorney in his prosecutorial district.

(4a)      Entry of Judgment.  Judgment is entered when sentence is pronounced. Prayer for judgment continued upon payment of costs, without more, does not constitute the entry of judgment.

(5)        Judicial Official.  A magistrate, clerk, judge, or justice of the General Court of Justice.

(6)        Officer.  Law‑enforcement officer.

(7)        Prosecutor.  The district attorney, any assistant district attorney or any other attorney designated by the district attorney to act for the State or on behalf of the district attorney.

(8)        State.  The State of North Carolina, all land or water in respect to which the State of North Carolina has either exclusive or concurrent jurisdiction, and the airspace above that land or water. "Other state" means any state or territory of the United States, the District of Columbia or the Commonwealth of Puerto Rico.

(9)        Superior Court.  The Superior Court Division of the General Court of Justice.

(10)      Superior Court Judge.  A superior court judge who has jurisdiction pursuant to G.S. 7A‑47.1 or G.S. 7A‑48 in the district or set of districts as defined in G.S. 7A‑41.1.

(11)      Vehicle.  Aircraft, watercraft, or landcraft or other conveyance. (1973, c. 1286, s. 1; 1975, c. 166, s. 2; 1977, c. 711, s. 19; 1987 (Reg. Sess., 1988), c. 1037, s. 52; 1997‑456, s. 27.)



§ 15A-101.1. Electronic technology in criminal process and procedure.

§ 15A‑101.1.  Electronic technology in criminal process and procedure.

As used in this Chapter, in Chapter 7A of the General Statutes, in Chapter 15 of the General Statutes, and in all other provisions of the General Statutes that deal with criminal process or procedure:

(1)        "Copy" means all identical versions of a document created or existing in paper form, including the original and all other identical versions of the document in paper form.

(2)        "Document" means any pleading, criminal process, subpoena, complaint, motion, application, notice, affidavit, commission, waiver, consent, dismissal, order, judgment, or other writing intended in a criminal or contempt proceeding to authorize or require an action, to record a decision or to communicate or record information. The term does not include search warrants. A document may be created and exist in paper form or in electronic form or in both forms. Each document shall contain the legible, printed name of the person who signed the document.

(3)        "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, Internet, or similar capabilities.

(4)        "Electronic Repository" means an automated electronic repository for criminal process created and maintained pursuant to G.S. 15A‑301.1.

(5)        "Electronic signature" means any electronic method of signing a document that meets each of the following requirements:

a.         Identifies and authenticates a particular person as the signer of the document, is unique to the person using it, is capable of certification, and is under the sole control of the person using it.

b.         Is attached to or logically associated with the document in such a manner that if the document is altered in any way without authorization of the signer, the signature is invalidated.

c.         Indicates that person's intent to issue, enter or otherwise authenticate the document.

(6)        "Entered" means signed and filed in the office of the clerk of superior court of the county in which the document is to be entered. A document may be entered in either paper form or electronic form.

(7)        "Filing" or "filed" means:

a.         When the document is in paper form, delivering the original document to the office where the document is to be filed. Filing is complete when the original document is received in the office where the document is to be filed.

b.         When the document is in electronic form, creating and saving the document, or transmitting it, in such a way that it is unalterably retained in the electronic records of the office where the document is to be filed. A document is "unalterably retained" in an electronic record when it may not be edited or otherwise altered except by a person with authorization to do so. Filing is complete when the document has first been unalterably retained in the electronic records of the office where the document is to be filed.

(8)        "Issued" applies to documents in either paper form or electronic form. A document that is first created in paper form is issued when it is signed. A document that is first created in electronic form is issued when it is signed, filed in the office of the clerk of superior court of the county for which it is to be issued, and retained in the Electronic Repository.

(9)        "Original" means:

a.         A document first created and existing only in paper form, bearing the original signature of the person who signed it. The term also includes each copy in paper form that is printed through the facsimile transmission of the copy bearing the original signature of the person who signed it.

b.         A document existing in electronic form, including the electronic form of the document and any copy that is printed from the electronic form.

(10)      "Signature" means any symbol, including, but not limited to, the name of an individual, which is executed by that individual, personally or through an authorized agent, with the intent to authenticate or to effect the issuance or entry of a document. The term includes an electronic signature. A document may be signed by the use of any manual, mechanical or electronic means that causes the individual's signature to appear in or on the document. Any party challenging the validity of a signature shall have the burden of pleading, producing evidence, and proving the following:

a.         The signature was not the act of the person whose signature it appears to be.

b.         If the signature is an electronic signature, the requirements of subdivision (5) of this section have not been met. (2002‑64, s. 1.)



§§ 15A-102 through 15A-130. Reserved for future codification purposes.

Article 2.

Jurisdiction.

§§ 15A‑102 through 15A‑130.  Reserved for future codification purposes.



§ 15A-131. Venue generally.

Article 3.

Venue.

§ 15A‑131.  Venue generally.

(a)        Venue for pretrial and trial proceedings in district court of cases within the original jurisdiction of the district court lies in the county where the charged offense occurred.

(b)        Except for the probable cause hearing, venue for pretrial proceedings in cases within the original jurisdiction of the superior court lies in the superior court district or set of districts as defined in G.S. 7A‑41.1 embracing the county where the venue for trial proceedings lies.

(c)        Except as otherwise provided in this subsection, venue for probable cause hearings and trial proceedings in cases within the original jurisdiction of the superior court lies in the county where the charged offense occurred. Except as otherwise provided in this subsection, if the alleged offense is committed within the corporate limits of a municipality which is the seat of superior court and is located in more than one county, venue lies in the superior court which sits within that municipality, but upon timely objection of the defendant or the district attorney in the county in which the alleged offense occurred the case must be transferred to the county in which the alleged offense occurred. However, for charges brought by municipal law enforcement officers only, if the alleged offense is committed within the corporate limits of a municipality that extends into four or more counties, each of which is in a separate superior court district, offenses committed within the corporate limits of the municipality but in a superior court district other than the one for which the municipality is the seat of superior court shall be disposed of in the municipality with no allowance for objections by the defendant or the district attorney.

(d)        Venue for misdemeanors appealed for trial de novo in superior court lies in the county where the misdemeanor was first tried.

(e)        An offense occurs in a county if any act or omission constituting part of the offense occurs within the territorial limits of the county.

(f)         For the purposes of this Article, pretrial proceedings are proceedings occurring after the initial appearance before the magistrate and prior to arraignment.  (1973, c. 1286, s. 1; 1975, 2nd Sess., c. 983, s. 134; 1983, c. 727; 1987 (Reg. Sess., 1988), c. 1037, s. 53; 2009‑398, s. 3.)



§ 15A-132. Concurrent venue.

§ 15A‑132.  Concurrent venue.

(a)        If acts or omissions constituting part of the commission of the charged offense occurred in more than one county, each county has concurrent venue.

(b)        If charged offenses which may be joined in a single criminal pleading under G.S. 15A‑926 occurred in more than one county, each county has concurrent venue as to all charged offenses.

(c)        When counties have concurrent venue, the first county in which a criminal process is issued in the case becomes the county with exclusive venue. (1973, c. 1286, s. 1.)



§ 15A-133. Waiver of venue; motion for change of venue; indictment may be returned in other county.

§ 15A‑133.  Waiver of venue; motion for change of venue; indictment may be returned in other county.

(a)        A waiver of venue must be in writing and signed by the defendant and the prosecutor indicating the consent of all parties to the waiver. The waiver must specify what stages of the proceedings are affected by the waiver, and the county to which venue is changed. If the venue is to be laid in a county in another prosecutorial district, the consent in writing of the prosecutor in that district must be filed with the clerks of both counties.

(b)        Repealed by Session Laws 1989, c. 688, s. 2.

(c)        Motions for change of venue by the defendant are made under G.S. 15A‑957. If venue is laid in a county in another prosecutorial district by order of the judge ruling on the motion, no consent of any prosecutor is required.

(d)        If venue is changed to a county in another prosecutorial district, whether upon waiver of venue or by order of a judge, the prosecutor of the prosecutorial district where the case originated must prosecute the case unless the prosecutor of the district to which venue has been changed consents to conduct the prosecution.

(e)        If venue is changed, whether upon waiver of venue or by order of a judge, the grand jury in the county to which venue has been transferred has the power to return an indictment in the case. If an indictment has already been returned before the change of venue, no new indictment is necessary and prosecution may be had in the new county under the original indictment. (1921, c. 12, ss. 1, 2; C.S., ss. 4606(a), 4606(b); 1973, c. 1286, s. 1; 1975, c. 166, s. 27; 1987 (Reg. Sess., 1988), c. 1037, s. 54; 1989, c. 688, s. 2.)



§ 15A-134. Offense occurring in part outside North Carolina.

§ 15A‑134.  Offense occurring in part outside North Carolina.

If a charged offense occurred in part in North Carolina and in part outside North Carolina, a person charged with that offense may be tried in this State if he has not been placed in jeopardy for the identical offense in another state. (1973, c. 1286, s. 1.)



§ 15A-135. Allegation of venue conclusive in absence of timely motion.

§ 15A‑135.  Allegation of venue conclusive in absence of timely motion.

Allegations of venue in any criminal pleading become conclusive in the absence of a timely motion to dismiss for improper venue under G.S. 15A‑952. A defendant may move to dismiss for improper venue upon trial de novo in superior court, provided he did not in the district court with benefit of counsel stipulate venue or expressly waive his right to contest venue. (1973, c. 1286, s. 1.)



§ 15A-136. Venue for sexual offenses.

§ 15A‑136.  Venue for sexual offenses.

If a person is transported by any means, with the intent to violate any of the provisions of Article 7A of Chapter 14 (§ 14‑27.1 et seq.) of the General Statutes and the intent is followed by actual violation thereof, the defendant may be tried in the county where transportation was offered, solicited, begun, continued or ended. (1979, c. 682, s. 2.)



§§ 15A-137 through 15A-140. Reserved for future codification purposes.

§§ 15A‑137 through 15A‑140.  Reserved for future codification purposes.



§ 15A-141. When entry of attorney in criminal proceeding occurs.

Article 4.

Entry and Withdrawal of Attorney in Criminal Case.

§ 15A‑141.  When entry of attorney in criminal proceeding occurs.

An attorney enters a criminal proceeding when he:

(1)        Files a written notice of entry with the clerk indicating an intent to represent a defendant in a specified criminal proceeding; or

(2)        Appears in a criminal proceeding without limiting the extent of his representation; or

(3)        Appears in a criminal proceeding for a limited purpose and indicates the extent of his representation by filing written  notice thereof with the clerk; or

(4)        Accepts assignment to represent an indigent defendant under the terms of Article 36 of Chapter 7A of the General Statutes; or

(5)        Files a written waiver of arraignment, except that representation in this instance may not be limited pursuant to subdivision (3). (1973, c. 1286, s. 1; 1975, 2nd Sess., c. 983, s. 135.)



§ 15A-142. Requirement that clerk record entry.

§ 15A‑142.  Requirement that clerk record entry.

The clerk must note each entry by an attorney in the records of the proceeding. (1973, c. 1286, s. 1.)



§ 15A-143. Attorney making general entry obligated to represent defendant at all subsequent stages.

§ 15A‑143.  Attorney making general entry obligated to represent defendant at all subsequent stages.

An attorney who enters a criminal proceeding without limiting the extent of his representation pursuant to G.S. 15A‑141(3)  undertakes to represent the defendant for whom the entry is made at all subsequent stages of the case until entry of final judgment, at the trial stage. An attorney who appears for a limited purpose under the provisions of G.S. 15A‑141(3) undertakes to represent the defendant only for that purpose and is deemed to have withdrawn from the proceedings, without the need for permission of the court, when that purpose is fulfilled. (1973, c. 1286, s. 1; 1977, c. 1117.)



§ 15A-144. Withdrawal of attorney with permission of court.

§ 15A‑144.  Withdrawal of attorney with permission of court.

The court may allow an attorney to withdraw from a criminal proceeding upon a showing of good cause. (1973, c. 1286, s. 1.)



§ 15A-145. Expunction of records for first offenders under the age of 18 at the time of conviction of misdemeanor; expunction of certain other misdemeanors.

Article 5.

Expunction of Records.

§ 15A‑145.  Expunction of records for first offenders under the age of 18 at the time of conviction of misdemeanor; expunction of certain other misdemeanors.

(a)        Whenever any person who has not previously been convicted of any felony, or misdemeanor other than a traffic violation, under the laws of the United States, the laws of this State or any other state, (i) pleads guilty to or is guilty of a misdemeanor other than a traffic violation, and the offense was committed before the person attained the age of 18 years, or (ii) pleads guilty to or is guilty of a misdemeanor possession of alcohol pursuant to G.S. 18B‑302(b)(1), and the offense was committed before the person attained the age of 21 years, he may file a petition in the court where he was convicted for expunction of the misdemeanor from his criminal record. The petition cannot be filed earlier than: (i) two years after the date of the conviction, or (ii) the completion of any period of probation, whichever occurs later, and the petition shall contain, but not be limited to, the following:

(1)        An affidavit by the petitioner that he has been of good behavior for the two‑year period since the date of conviction of the misdemeanor in question and has not been convicted of any felony, or misdemeanor other than a traffic violation, under the laws of the United States or the laws of this State or any other state.

(2)        Verified affidavits of two persons who are not related to the petitioner or to each other by blood or marriage, that they know the character and reputation of the petitioner in the community in which he lives and that his character and reputation are good.

(3)        A statement that the petition is a motion in the cause in the case wherein the petitioner was convicted.

(4)        Affidavits of the clerk of superior court, chief of police, where appropriate, and sheriff of the county in which the petitioner was convicted and, if different, the county of which the petitioner is a resident, showing that the petitioner has not been convicted of a felony or misdemeanor other than a traffic violation under the laws of this State at any time prior to the conviction for the misdemeanor in question or during the two‑year period following that conviction.

(5)        An affidavit by the petitioner that no restitution orders or civil judgments representing amounts ordered for restitution entered against him are outstanding.

The petition shall be served upon the district attorney of the court wherein the case was tried resulting in conviction. The district attorney shall have 10 days thereafter in which to file any objection thereto and shall be duly notified as to the date of the hearing of the petition.

The judge to whom the petition is presented is authorized to call upon a probation officer for any additional investigation or verification of the petitioner's conduct during the two‑year period that he deems desirable.

(b)        If the court, after hearing, finds that the petitioner had remained of good behavior and been free of conviction of any felony or misdemeanor, other than a traffic violation, for two years from the date of conviction of the misdemeanor in question, the petitioner has no outstanding restitution orders or civil judgments representing amounts ordered for restitution entered against him, and (i) petitioner was not 18 years old at the time of the offense in question, or (ii) petitioner was not 21 years old at the time of the offense of possession of alcohol pursuant to G.S. 18B‑302(b)(1), it shall order that such person be restored, in the contemplation of the law, to the status he occupied before such arrest or indictment or information. No person as to whom such order has been entered shall be held thereafter under any provision of any laws to be guilty of perjury or otherwise giving a false statement by reason of his failure to recite or acknowledge such arrest, or indictment, information, or trial, or response to any inquiry made of him for any purpose.

(c)        (Effective until October 1, 2010) The court shall also order that the said misdemeanor conviction, or a civil revocation of a drivers license as the result of a criminal charge, be expunged from the records of the court, and direct all law‑enforcement agencies, including the Division of Motor Vehicles, bearing record of the same to expunge their records of the conviction or a civil revocation of a drivers license as the result of a criminal charge. This subsection does not apply to civil or criminal charges based upon the civil revocation, or to civil revocations under G.S. 20‑16.2. The clerk shall forward a certified copy of the order to the sheriff, chief of police, or other arresting agency. The clerk shall forward a certified copy of the order to the Division of Motor Vehicles for the expunction of a civil revocation provided the underlying criminal charge is also expunged. The civil revocation of a drivers license shall not be expunged prior to a final disposition of any pending civil or criminal charge based upon the civil revocation. The sheriff, chief or head of such other arresting agency shall then transmit the copy of the order with a form supplied by the State Bureau of Investigation to the State Bureau of Investigation, and the State Bureau of Investigation shall forward the order to the Federal Bureau of Investigation.

(c)        (Effective October 1, 2010) The court shall also order that the misdemeanor conviction, or a civil revocation of a drivers license as the result of a criminal charge, be expunged from the records of the court. The court shall direct all law‑enforcement agencies, the Department of Correction, the Division of Motor Vehicles, and any other State or local government agencies identified by the petitioner as bearing record of the same to expunge their records of the petitioner's conviction or a civil revocation of a drivers license as the result of a criminal charge. This subsection does not apply to civil or criminal charges based upon the civil revocation, or to civil revocations under G.S. 20‑16.2. The clerk shall notify State and local agencies of the court's order as provided in G.S. 15A‑150. The clerk shall forward a certified copy of the order to the Division of Motor Vehicles for the expunction of a civil revocation provided the underlying criminal charge is also expunged. The civil revocation of a drivers license shall not be expunged prior to a final disposition of any pending civil or criminal charge based upon the civil revocation.

(d)        (Effective until October 1, 2010) The clerk of superior court in each county in North Carolina shall, as soon as practicable after each term of court in his county, file with the Administrative Office of the Courts, the names of those persons granted a discharge under the provisions of this section, and the Administrative Office of the Courts shall maintain a confidential file containing the names of persons granted conditional discharges. The information contained in such file shall be disclosed only to judges of the General Court of Justice of North Carolina for the purpose of ascertaining whether any person charged with an offense has been previously granted a discharge.

(d)        (Effective October 1, 2010) The clerk shall notify State and local agencies of the court's order as provided in G.S. 15A‑150.

(d1)      Notwithstanding subsection (a) of this section and any other provision of law, a person may file a petition in the court where the person was convicted for expunction of a misdemeanor conviction from the person's criminal record if the person has no prior felony convictions and was convicted for misdemeanor larceny pursuant to G.S. 14‑72(a) more than 15 years prior to the filing of the petition.

The petition shall contain, but not be limited to, the following:

(1)        An affidavit by the petitioner that he has not been convicted of any felony, has been of good behavior for the 15‑year period preceding the filing of the petition, and has not been convicted of any misdemeanor other than a traffic violation, under the laws of the United States or the laws of this State or any other state during the 15‑year period.

(2)        Verified affidavits of two persons who are not related to the petitioner or to each other by blood or marriage, that they know the character and reputation of the petitioner in the community in which he lives and that his character and reputation are good.

(3)        A statement that the petition is a motion in the cause in the case wherein the petitioner was convicted.

(4)        Affidavits of the clerk of superior court, chief of police, where appropriate, and sheriff of the county in which the petitioner was convicted and, if different, the county of which the petitioner is a resident, showing that the petitioner has not been convicted of a felony or misdemeanor other than a traffic violation under the laws of this State during the 10‑year period preceding the filing of the petition.

(5)        An affidavit by the petitioner that no restitution orders or civil judgments representing amounts ordered for restitution entered against him are outstanding.

The petition shall be served upon the district attorney of the court wherein the case was tried resulting in conviction. The district attorney shall have 10 days thereafter in which to file any objection thereto and shall be duly notified as to the date of the hearing of the petition.

The judge to whom the petition is presented is authorized to call upon a probation officer for any additional investigation or verification of the petitioner's conduct during the 10‑year period that he deems desirable.

If the court, after hearing, finds that the petitioner had remained of good behavior and been free on conviction of any felony or misdemeanor, other than a traffic violation, during the 10‑year period preceding the petition, the petitioner has no outstanding restitution orders or civil judgments representing amounts ordered for restitution entered against him, and the petitioner was convicted of misdemeanor larceny pursuant to G.S. 14‑72(a) more than 10 years prior to the filing of the petition, it shall order that such person be restored, in the contemplation of the law, to the status he occupied before such arrest or indictment or information. No person as to whom such order has been entered shall be held thereafter under any provision of any laws to be guilty of perjury or otherwise giving a false statement by reason of his failure to recite or acknowledge such arrest, or indictment, information, or trial, or response to any inquiry made of him for any purpose.

The provisions of subsections (c), (d), and (e) of this section shall apply to a petition for expunction filed or granted pursuant to this subsection.

(e)        A person who files a petition for expunction of a criminal record under this section must pay the clerk of superior court a fee of one hundred twenty‑five dollars ($125.00) at the time the petition is filed. Fees collected under this subsection shall be deposited in the General Fund. This subsection does not apply to petitions filed by an indigent.  (1973, c. 47, s. 2; c. 748; 1975, c. 650, s. 5; 1977, c. 642, s. 1; c. 699, ss. 1, 2; 1979, c. 431, ss. 1, 2; 1985, c. 636, s. 1; 1999‑406, s. 8; 2002‑126, ss. 29A.5(a), (b); 2004‑133, s. 1; 2005‑276, s. 43.1(e); 2007‑509, s. 1; 2008‑187, s. 35; 2009‑510, s. 4(a), (b); 2009‑577, s. 10.)



§ 15A-145.1. Expunction of records for first offenders under the age of 18 at the time of conviction of certain gang offenses.

§ 15A‑145.1.  Expunction of records for first offenders under the age of 18 at the time of conviction of certain gang offenses.

(a)        Whenever any person who has not previously been convicted of any felony or misdemeanor other than a traffic violation under the laws of the United States or the laws of this State or any other state pleads guilty to or is guilty of (i) a Class H felony under Article 13A of Chapter 14 of the General Statutes or (ii) an enhanced offense under G.S. 14‑50.22, or has been discharged and had the proceedings against the person dismissed pursuant to G.S. 14‑50.29, and the offense was committed before the person attained the age of 18 years, the person may file a petition in the court where the person was convicted for expunction of the offense from the person's criminal record. Except as provided in G.S. 14‑50.29 upon discharge and dismissal, the petition cannot be filed earlier than (i) two years after the date of the conviction or (ii) the completion of any period of probation, whichever occurs later. The petition shall contain, but not be limited to, the following:

(1)        An affidavit by the petitioner that the petitioner has been of good behavior (i) during the period of probation since the decision to defer further proceedings on the offense in question pursuant to G.S. 14‑50.29 or (ii) during the two‑year period since the date of conviction of the offense in question, whichever applies, and has not been convicted of any felony or misdemeanor other than a traffic violation under the laws of the United States or the laws of this State or any other state.

(2)        Verified affidavits of two persons who are not related to the petitioner or to each other by blood or marriage, that they know the character and reputation of the petitioner in the community in which the petitioner lives, and that the petitioner's character and reputation are good.

(3)        If the petition is filed subsequent to conviction of the offense in question, a statement that the petition is a motion in the cause in the case wherein the petitioner was convicted.

(4)        Affidavits of the clerk of superior court, chief of police, where appropriate, and sheriff of the county in which the petitioner was convicted and, if different, the county of which the petitioner is a resident, showing that the petitioner has not been convicted of a felony or misdemeanor other than a traffic violation under the laws of this State (i) during the period of probation since the decision to defer further proceedings on the offense in question pursuant to G.S. 14‑50.29 or (ii) at any time prior to the conviction for the offense in question or during the two‑year period following that conviction, whichever applies.

(5)        An affidavit by the petitioner that no restitution orders or civil judgments representing amounts ordered for restitution entered against the petitioner are outstanding.

The petition shall be served upon the district attorney of the court wherein the case was tried resulting in conviction. The district attorney shall have 10 days thereafter in which to file any objection thereto and shall be duly notified as to the date of the hearing of the petition.

The judge to whom the petition is presented is authorized to call upon a probation officer for any additional investigation or verification of the petitioner's conduct during the probationary period or during the two‑year period after conviction.

(b)        If the court, after hearing, finds that (i) the petitioner was dismissed and the proceedings against the petitioner discharged pursuant to G.S. 14‑50.29 and that the person had not yet attained 18 years of age at the time of the offense or (ii) the petitioner has remained of good behavior and been free of conviction of any felony or misdemeanor other than a traffic violation for two years from the date of conviction of the offense in question, the petitioner has no outstanding restitution orders or civil judgments representing amounts ordered for restitution entered against him, and the petitioner had not attained the age of 18 years at the time of the offense in question, it shall order that such person be restored, in the contemplation of the law, to the status occupied by the petitioner before such arrest or indictment or information. No person as to whom such order has been entered shall be held thereafter under any provision of any laws to be guilty of perjury or otherwise giving a false statement by reason of the person's failure to recite or acknowledge such arrest, or indictment or information, or trial, or response to any inquiry made of the person for any purpose. The court shall also order that the said conviction be expunged from the records of the court and direct all law enforcement agencies bearing record of the same to expunge their records of the conviction as the result of a criminal charge. The clerk shall forward a certified copy of the order to the sheriff, chief of police, or other arresting agency. The sheriff, chief of police, or head of such other arresting agency shall then transmit the copy of the order with a form supplied by the State Bureau of Investigation to the State Bureau of Investigation, and the State Bureau of Investigation shall forward the order to the Federal Bureau of Investigation.

(c)        This section is supplemental and in addition to existing law and shall not be construed so as to repeal any existing provision contained in the General Statutes of North Carolina.  (2009‑577, s. 1.)



§ 15A-145.2. Expunction of records for first offenders not over 21 years of age at the time of the offense of certain drug offenses.

§ 15A‑145.2.  Expunction of records for first offenders not over 21 years of age at the time of the offense of certain drug offenses.

(a)        Whenever a person is discharged, and the proceedings against the person dismissed, pursuant to G.S. 90‑96(a) or (a1), and the person was not over 21 years of age at the time of the offense, the person may apply to the court for an order to expunge from all official records (other than the confidential file to be retained by the Administrative Office of the Courts under G.S. 90‑96(c)) all recordation relating to his arrest, indictment or information, trial, finding of guilty, and dismissal and discharge pursuant to this section. The applicant shall attach to the application the following:

(1)        An affidavit by the applicant that he has been of good behavior during the period of probation since the decision to defer further proceedings on the offense in question and has not been convicted of any felony or misdemeanor other than a traffic violation under the laws of the United States or the laws of this State or any other state;

(2)        Verified affidavits by two persons who are not related to the applicant or to each other by blood or marriage, that they know the character and reputation of the petitioner in the community in which he lives, and that his character and reputation are good;

(3)        Affidavits of the clerk of superior court, chief of police, where appropriate, and sheriff of the county in which the petitioner was convicted, and, if different, the county of which the petitioner is a resident, showing that the applicant has not been convicted of a felony or misdemeanor other than a traffic violation under the laws of this State at any time prior to the conviction for the offense in question or during the period of probation following the decision to defer further proceedings on the offense in question.

The judge to whom the petition is presented is authorized to call upon a probation officer for any additional investigation or verification of the petitioner's conduct during the probationary period deemed desirable.

If the court determines, after hearing, that such person was discharged and the proceedings against him dismissed and that he was not over 21 years of age at the time of the offense, it shall enter such order. The effect of such order shall be to restore such person in the contemplation of the law to the status he occupied before such arrest or indictment or information. No person as to whom such order was entered shall be held thereafter under any provision of any law to be guilty of perjury or otherwise giving a false statement by reason of his failures to recite or acknowledge such arrest, or indictment or information, or trial in response to any inquiry made of him for any purpose.

The court shall also order that said conviction and the records relating thereto be expunged from the records of the court and direct all law enforcement agencies bearing records of the same to expunge their records of the conviction. The clerk shall forward a certified copy of the order to the sheriff, chief of police, or other arresting agency, as appropriate, and the sheriff, chief of police, or other arresting agency, as appropriate, shall forward such order to the State Bureau of Investigation with a form supplied by the State Bureau of Investigation. The State Bureau of Investigation shall forward the court order in like manner to the Federal Bureau of Investigation.

(b)        Whenever any person is charged with a misdemeanor under Article 5 of Chapter 90 of the General Statutes by possessing a controlled substance included within Schedules II through VI of Article 5 of Chapter 90 of the General Statutes or a felony under G.S. 90‑95(a)(3) by possessing less than one gram of cocaine, upon dismissal by the State of the charges against him, upon entry of a nolle prosequi, or upon a finding of not guilty or other adjudication of innocence, such person may apply to the court for an order to expunge from all official records all recordation relating to his arrest, indictment or information, or trial. If the court determines, after hearing, that such person was not over 21 years of age at the time the offense for which the person was charged occurred, it shall enter such order. No person as to whom such order has been entered shall be held thereafter under any provision of any law to be guilty of perjury or otherwise giving a false statement by reason of his failures to recite or acknowledge such arrest, or indictment or information, or trial in response to any inquiry made of him for any purpose.

(c)        Whenever any person who has not previously been convicted of an offense under Article 5 of Chapter 90 of the General Statutes or under any statute of the United States or any state relating to controlled substances included in any schedule of Article 5 of Chapter 90 of the General Statutes or to that paraphernalia included in Article 5B of Chapter 90 of the General Statutes pleads guilty to or has been found guilty of (i) a misdemeanor under Article 5 of Chapter 90 of the General Statutes by possessing a controlled substance included within Schedules II through VI of Article 5 of Chapter 90 of the General Statutes or by possessing drug paraphernalia as prohibited by G.S. 90‑113.22 or (ii) a felony under G.S. 90‑95(a)(3) by possessing less than one gram of cocaine, the court may, upon application of the person not sooner than 12 months after conviction, order cancellation of the judgment of conviction and expunction of the records of his arrest, indictment or information, trial, and conviction. A conviction in which the judgment of conviction has been canceled and the records expunged pursuant to this subsection shall not be thereafter deemed a conviction for purposes of this subsection or for purposes of disqualifications or liabilities imposed by law upon conviction of a crime, including the additional penalties imposed for second or subsequent convictions of Article 5 of Chapter 90 of the General Statutes. Cancellation and expunction under this subsection may occur only once with respect to any person. Disposition of a case under this subsection at the district court division of the General Court of Justice shall be final for the purpose of appeal.

The granting of an application filed under this subsection shall cause the issue of an order to expunge from all official records (other than the confidential file to be retained by the Administrative Office of the Courts under G.S. 90‑96(c)) all recordation relating to the petitioner's arrest, indictment or information, trial, finding of guilty, judgment of conviction, cancellation of the judgment, and expunction of records pursuant to this subsection.

The judge to whom the petition is presented is authorized to call upon a probation officer for additional investigation or verification of the petitioner's conduct since conviction. If the court determines that the petitioner was convicted of (i) a misdemeanor under Article 5 of Chapter 90 of the General Statutes for possessing a controlled substance included within Schedules II through VI of Article 5 of Chapter 90 of the General Statutes or for possessing drug paraphernalia as prohibited in G.S. 90‑113.22 or (ii) a felony under G.S. 90‑95(a)(3) for possession of less than one gram of cocaine, that he was not over 21 years of age at the time of the offense, that he has been of good behavior since his conviction, that he has successfully completed a drug education program approved for this purpose by the Department of Health and Human Services, and that he has not been convicted of a felony or misdemeanor other than a traffic violation under the laws of this State at any time prior to or since the conviction for the offense in question, it shall enter an order of expunction of the petitioner's court record. The effect of such order shall be to restore the petitioner in the contemplation of the law to the status he occupied before arrest or indictment or information or conviction. No person as to whom such order was entered shall be held thereafter under any provision of any law to be guilty of perjury or otherwise giving a false statement by reason of his failures to recite or acknowledge such arrest, or indictment or information, or conviction, or trial in response to any inquiry made of him for any purpose. The judge may waive the condition that the petitioner attend the drug education school if the judge makes a specific finding that there was no drug education school within a reasonable distance of the defendant's residence or that there were specific extenuating circumstances which made it likely that the petitioner would not benefit from the program of instruction.

The court shall also order all law enforcement agencies bearing records of the conviction and records relating thereto to expunge their records of the conviction. The clerk shall forward a certified copy of the order to the sheriff, chief of police, or other arresting agency, as appropriate, and the arresting agency shall forward the order to the State Bureau of Investigation with a form supplied by the State Bureau of Investigation. The State Bureau of Investigation shall forward the court order in like manner to the Federal Bureau of Investigation.

The clerk of superior court in each county in North Carolina shall, as soon as practicable after each term of court in his county, file with the Administrative Office of the Courts the names of those persons whose judgments of convictions have been canceled and expunged under the provisions of this subsection, and the Administrative Office of the Courts shall maintain a confidential file containing the names of persons whose judgments of convictions have been canceled and expunged. The information contained in the file shall be disclosed only to judges of the General Court of Justice of North Carolina for the purpose of ascertaining whether any person charged with an offense under Article 5 of Chapter 90 of the General Statutes has been previously granted cancellation and expunction of a judgment of conviction pursuant to the terms of this subsection.

(d)        A person who files a petition for expunction of a criminal record under this section must pay the clerk of superior court a fee of sixty‑five dollars ($65.00) at the time the petition is filed. Fees collected under this subsection shall be deposited in the General Fund. This subsection does not apply to petitions filed by an indigent.  (2009‑577, s. 2.)



§ 15A-145.3. Expunction of records for first offenders not over 21 years of age at the time of the offense of certain toxic vapors offenses.

§ 15A‑145.3.  Expunction of records for first offenders not over 21 years of age at the time of the offense of certain toxic vapors offenses.

(a)        Whenever a person is discharged and the proceedings against the person dismissed under G.S. 90‑113.14(a) or (a1), such person, if he was not over 21 years of age at the time of the offense, may apply to the court for an order to expunge from all official records (other than the confidential file to be retained by the Administrative Office of the Courts under G.S. 90‑113.14(c)) all recordation relating to his arrest, indictment or information, trial, finding of guilty, and dismissal and discharge pursuant to this section. The applicant shall attach to the application the following:

(1)        An affidavit by the applicant that he has been of good behavior during the period of probation since the decision to defer further proceedings on the misdemeanor in question and has not been convicted of any felony or misdemeanor other than a traffic violation under the laws of the United States or the laws of this State or any other state;

(2)        Verified affidavits by two persons who are not related to the applicant or to each other by blood or marriage, that they know the character and reputation of the petitioner in the community in which he lives, and that his character and reputation are good;

(3)        Affidavits of the clerk of superior court, chief of police, where appropriate, and sheriff of the county in which the petitioner was convicted, and, if different, the county of which the petitioner is a resident, showing that the applicant has not been convicted of a felony or misdemeanor other than a traffic violation under the laws of this State at any time prior to the conviction for the misdemeanor in question or during the period of probation following the decision to defer further proceedings on the misdemeanor in question.

The judge to whom the petition is presented is authorized to call upon a probation officer for any additional investigation or verification of the petitioner's conduct during the probationary period deemed desirable.

If the court determines, after hearing, that such person was discharged and the proceedings against him dismissed and that he was not over 21 years of age at the time of the offense, it shall enter such order. The effect of such order shall be to restore such person in the contemplation of the law to the status he occupied before such arrest or indictment or information. No person as to whom such order was entered shall be held thereafter under any provision of any law to be guilty of perjury or otherwise giving a false statement by reason of his failures to recite or acknowledge such arrest, or indictment or information, or trial in response to any inquiry made of him for any purpose.

The court shall also order that said conviction and the records relating thereto be expunged from the records of the court and direct all law enforcement agencies bearing records of the same to expunge their records of the conviction. The clerk shall forward a certified copy of the order to the sheriff, chief of police, or other arresting agency, as appropriate, and the sheriff, chief of police, or other arresting agency, as appropriate, shall forward such order to the State Bureau of Investigation with a form supplied by the State Bureau of Investigation. The State Bureau of Investigation shall forward the court order in like manner to the Federal Bureau of Investigation.

(b)        Whenever any person is charged with a misdemeanor under Article 5A of Chapter 90 of the General Statutes or possessing drug paraphernalia as prohibited by G.S. 90‑113.22, upon dismissal by the State of the charges against him or upon entry of a nolle prosequi or upon a finding of not guilty or other adjudication of innocence, such person may apply to the court for an order to expunge from all official records all recordation relating to his arrest, indictment or information, and trial. If the court determines, after hearing that such person was not over 21 years of age at the time the offense for which the person was charged occurred, it shall enter such order. No person as to whom such order has been entered shall be held thereafter under any provision of any law to be guilty of perjury or otherwise giving a false statement by reason of his failures to recite or acknowledge such arrest, or indictment or information, or trial in response to any inquiry made of him for any purpose.

(c)        Whenever any person who has not previously been convicted of an offense under Article 5 or 5A of Chapter 90 of the General Statutes or under any statute of the United States or any state relating to controlled substances included in any schedule of Article 5 of Chapter 90 of the General Statutes or to that paraphernalia included in Article 5B of Chapter 90 of the General Statutes pleads guilty to or has been found guilty of a misdemeanor under Article 5A of Chapter 90 of the General Statutes, the court may, upon application of the person not sooner than 12 months after conviction, order cancellation of the judgment of conviction and expunction of the records of his arrest, indictment or information, trial, and conviction. A conviction in which the judgment of conviction has been cancelled and the records expunged pursuant to this subsection shall not be thereafter deemed a conviction for purposes of this subsection or for purposes of disqualifications or liabilities imposed by law upon conviction of a crime, including the additional penalties imposed for second or subsequent convictions of violation of Article 5A of Chapter 90 of the General Statutes. Cancellation and expunction under this subsection may occur only once with respect to any person. Disposition of a case under this subsection at the district court division of the General Court of Justice shall be final for the purpose of appeal.

The granting of an application filed under this subsection shall cause the issue of an order to expunge from all official records (other than the confidential file to be retained by the Administrative Office of the Courts under G.S. 90‑113.14(c)) all recordation relating to his arrest, indictment or information, trial, finding of guilty, judgment of conviction, cancellation of the judgment, and expunction of records pursuant to this subsection.

The judge to whom the petition is presented is authorized to call upon a probation officer for additional investigation or verification of the petitioner's conduct since conviction. If the court determines that the petitioner was convicted of a misdemeanor under Article 5A of Chapter 90 of the General Statutes, or for possessing drug paraphernalia as prohibited by G.S. 90‑113.22, that he was not over 21 years of age at the time of the offense, that he has been of good behavior since his conviction, that he has successfully completed a drug education program approved for this purpose by the Department of Health and Human Services, and that he has not been convicted of a felony or misdemeanor other than a traffic violation under the laws of this State at any time prior to or since the conviction for the misdemeanor in question, it shall enter an order of expunction of the petitioner's court record. The effect of such order shall be to restore the petitioner in the contemplation of the law to the status he occupied before such arrest or indictment or information or conviction. No person as to whom such order was entered shall be held thereafter under any provision of any law to be guilty of perjury or otherwise giving a false statement by reason of his failures to recite or acknowledge such arrest, or indictment or information, or conviction, or trial in response to any inquiry made of him for any purpose. The judge may waive the condition that the petitioner attend the drug education school if the judge makes a specific finding that there was no drug education school within a reasonable distance of the defendant's residence or that there were specific extenuating circumstances which made it likely that the petitioner would not benefit from the program of instruction.

The court shall also order all law enforcement agencies bearing records of the conviction and records relating thereto to expunge their records of the conviction. The clerk shall forward a certified copy of the order to the sheriff, chief of police, or other arresting agency, as appropriate, and the arresting agency shall forward the order to the State Bureau of Investigation with a form supplied by the State Bureau of Investigation. The State Bureau of Investigation shall forward the court order in like manner to the Federal Bureau of Investigation.

The clerk of superior court in each county in North Carolina shall, as soon as practicable after each term of court in his county, file with the Administrative Office of the Courts the names of those persons whose judgments of convictions have been cancelled and expunged under the provisions of this subsection, and the Administrative Office of the Courts shall maintain a confidential file containing the names of persons whose judgments of convictions have been cancelled and expunged. The information contained in the file shall be disclosed only to judges of the General Court of Justice of North Carolina for the purpose of ascertaining whether any person charged with an offense under Article 5A of Chapter 90 of the General Statutes has been previously granted cancellation and expunction of a judgment of conviction pursuant to the terms of this subsection.  (2009‑577, s. 3.)



§ 15A-146. Expunction of records when charges are dismissed or there are findings of not guilty.

§ 15A‑146.  Expunction of records when charges are dismissed or there are findings of not guilty.

(a)        If any person is charged with a crime, either a misdemeanor or a felony, or was charged with an infraction under G.S. 18B‑302(i) prior to December 1, 1999, and the charge is dismissed, or a finding of not guilty or not responsible is entered, that person may apply to the court of the county where the charge was brought for an order to expunge from all official records any entries relating to his apprehension or trial. The court shall hold a hearing on the application and, upon finding that the person had not previously received an expungement under this section, G.S. 15A‑145, G.S. 15A‑145.1, 15A‑145.2, or 15A‑145.3, and that the person had not previously been convicted of any felony under the laws of the United States, this State, or any other state, the court shall order the expunction. No person as to whom such an order has been entered shall be held thereafter under any provision of any law to be guilty of perjury, or to be guilty of otherwise giving a false statement or response to any inquiry made for any purpose, by reason of his failure to recite or acknowledge any expunged entries concerning apprehension or trial.

(a1)      Notwithstanding subsection (a) of this section, if a person is charged with multiple offenses and all the charges are dismissed, or findings of not guilty or not responsible are made, then a person may apply to have each of those charges expunged if the offenses occurred within the same 12‑month period of time or if the charges are dismissed or findings are made at the same term of court. Unless circumstances otherwise clearly provide, the phrase "term of court" shall mean one week for superior court and one day for district court. There is no requirement that the multiple offenses arise out of the same transaction or occurrence or that the multiple offenses were consolidated for judgment. The court shall hold a hearing on the application. If the court finds (i) that the person had not previously received an expungement under this subsection, or that any previous expungement received under this subsection occurred prior to October 1, 2005 and was for an offense that occurred within the same 12‑month period of time, or was dismissed or findings made at the same term of court, as the offenses that are the subject of the current application, (ii) that the person had not previously received an expungement under G.S. 15A‑145, 15A‑145.1, 15A‑145.2, or 15A‑145.3, and (iii) that the person had not previously been convicted of any felony under the laws of the United States, this State, or any other state, the court shall order the expunction. No person as to whom such an order has been entered shall be held thereafter under any provision of any law to be guilty of perjury, or to be guilty of otherwise giving a false statement or response to any inquiry made for any purpose, by reason of his failure to recite or acknowledge any expunged entries concerning apprehension or trial.

(b)        (Effective until October 1, 2010) The court may also order that the said entries, including civil revocations of drivers licenses as a result of the underlying charge, shall be expunged from the records of the court, and direct all law‑enforcement agencies, including the Division of Motor Vehicles, bearing record of the same to expunge their records of the entries, including civil revocations of drivers licenses as a result of the underlying charge being expunged. This subsection does not apply to civil or criminal charges based upon the civil revocation, or to civil revocations under G.S. 20‑16.2. The clerk shall forward a certified copy of the order to the sheriff, chief of police, or other arresting agency. The clerk shall forward a certified copy of the order to the Division of Motor Vehicles for the expunction of a civil revocation provided the underlying criminal charge is also expunged. The civil revocation of a drivers license shall not be expunged prior to a final disposition of any pending civil or criminal charge based upon the civil revocation. The sheriff, chief or head of such other arresting agency shall then transmit the copy of the order with the form supplied by the State Bureau of Investigation to the State Bureau of Investigation, and the State Bureau of Investigation shall forward the order to the Federal Bureau of Investigation. The costs of expunging these records shall not be taxed against the petitioner.

(b)        (Effective October 1, 2010) The court may also order that the said entries, including civil revocations of drivers licenses as a result of the underlying charge, shall be expunged from the records of the court, and direct all law‑enforcement agencies, the Department of Correction, the Division of Motor Vehicles, and any other State or local government agencies identified by the petitioner as bearing record of the same to expunge their records of the entries, including civil revocations of drivers licenses as a result of the underlying charge being expunged. This subsection does not apply to civil or criminal charges based upon the civil revocation, or to civil revocations under G.S. 20‑16.2. The clerk shall notify State and local agencies of the court's order as provided in G.S. 15A‑150. The clerk shall forward a certified copy of the order to the Division of Motor Vehicles for the expunction of a civil revocation provided the underlying criminal charge is also expunged. The civil revocation of a drivers license shall not be expunged prior to a final disposition of any pending civil or criminal charge based upon the civil revocation. The costs of expunging the records, as required under G.S. 15A‑150, shall not be taxed against the petitioner.

(b1)      Any person entitled to expungement under this section may also apply to the court for an order expunging DNA records when the person's case has been dismissed by the trial court and the person's DNA record or profile has been included in the State DNA Database and the person's DNA sample is stored in the State DNA Databank. A copy of the application for expungement of the DNA record or DNA sample shall be served on the district attorney for the judicial district in which the felony charges were brought not less than 20 days prior to the date of the hearing on the application. If the application for expungement is granted, a certified copy of the trial court's order dismissing the charges shall be attached to an order of expungement. The order of expungement shall include the name and address of the defendant and the defendant's attorney and shall direct the SBI to send a letter documenting expungement as required by subsection (b2) of this section.

(b2)      Upon receiving an order of expungement entered pursuant to subsection (b1) of this section, the SBI shall purge the DNA record and all other identifying information from the State DNA Database and the DNA sample stored in the State DNA Databank covered by the order, except that the order shall not apply to other offenses committed by the individual that qualify for inclusion in the State DNA Database and the State DNA Databank. A letter documenting expungement of the DNA record and destruction of the DNA sample shall be sent by the SBI to the defendant and the defendant's attorney at the address specified by the court in the order of expungement.

(c)        (Effective until October 1, 2010) The Clerk of Superior Court in each county in North Carolina shall, as soon as practicable after each term of court in his county, file with the Administrative Office of the Courts, the names of those persons granted an expungement under the provisions of this section and the Administrative Office of the Courts shall maintain a confidential file containing the names of persons granted such expungement. The information contained in such files shall be disclosed only to judges of the General Court of Justice of North Carolina for the purpose of ascertaining whether any person charged with an offense has been previously granted an expungement.

(c)        (Effective October 1, 2010) The clerk shall notify State and local agencies of the court's order as provided in G.S. 15A‑150.  (1979, c. 61; 1985, c. 636, ss. 1‑7; 1991, c. 326, s. 1; 1997‑138, s. 1; 1999‑406, s. 9; 2001‑108, s. 2; 2001‑282, s. 1; 2002‑126, s. 29A.5(c); 2005‑452, s. 1; 2007‑509, s. 2; 2009‑510, s. 5(a), (b); 2009‑577, ss. 3.1, 8, 9.)



§ 15A-147. Expunction of records when charges are dismissed or there are findings of not guilty as a result of identity theft.

§ 15A‑147.  Expunction of records when charges are dismissed or there are findings of not guilty as a result of identity theft.

(a)        If any person is named in a charge for an infraction or a crime, either a misdemeanor or a felony, as a result of another person using the identifying information of the named person and the charge against the named person is dismissed, a finding of not guilty is entered, or the conviction is set aside, the named person may apply by petition or written motion to the court where the charge was last pending on a form approved by the Administrative Office of the Courts supplied by the clerk of court for an order to expunge from all official records any entries relating to the person's apprehension, charge, or trial. The court, after notice to the district attorney, shall hold a hearing on the motion or petition and, upon finding that the person's identity was used without permission and the charges were dismissed or the person was found not guilty, the court shall order the expunction.

(b)        No person as to whom such an order has been entered under this section shall be held thereafter under any provision of any law to be guilty of perjury, or to be guilty of otherwise giving a false statement or response to any inquiry made for any purpose, by reason of the person's failure to recite or acknowledge any expunged entries concerning apprehension, charge, or trial.

(c)        (Effective until October 1, 2010) The court shall also order that the said entries shall be expunged from the records of the court and direct all law enforcement agencies, the Division of Motor Vehicles, or any other State or local government agencies bearing record of the same to expunge their records of the entries. The clerk shall forward a certified copy of the order to the sheriff, chief of police, or other charging agency; and, when applicable, to the Division of Motor Vehicles and any other State or local agency. The sheriff, chief, or head of such other charging agency shall then transmit the copy of the order with the form supplied by the State Bureau of Investigation to the State Bureau of Investigation, and the State Bureau of Investigation shall forward the order to the Federal Bureau of Investigation. Upon receipt of a certified copy of the order, the agency must purge its records as required by this section. The costs of expunging these records shall not be taxed against the petitioner.

(c)        (Effective October 1, 2010) The court shall also order that the said entries shall be expunged from the records of the court and direct all law enforcement agencies, the Department of Correction, the Division of Motor Vehicles, or any other State or local government agencies identified by the petitioner as bearing record of the same to expunge their records of the entries. The clerk shall notify State and local agencies of the court's order as provided in G.S. 15A‑150. The costs of expunging the records, as required under G.S. 15A‑150, shall not be taxed against the petitioner.

(d)        The Division of Motor Vehicles shall expunge from its records entries made as a result of the charge or conviction ordered expunged under this section. The Division of Motor Vehicles shall also reverse any administrative actions taken against a person whose record is expunged under this section as a result of the charges or convictions expunged, including the assessment of drivers license points and drivers license suspension or revocation. Notwithstanding any other provision of this Chapter, the Division of Motor Vehicles shall provide to the person whose motor vehicle record is expunged under this section a certified corrected driver history at no cost and shall reinstate at no cost any drivers license suspended or revoked as a result of a charge or conviction expunged under this section.

(e)        (Effective until October 1, 2010) Any other applicable State or local government agency shall expunge from its records entries made as a result of the charge or conviction ordered expunged under this section. The agency shall also reverse any administrative actions taken against a person whose record is expunged under this section as a result of the charges or convictions expunged. Notwithstanding any other provision of law, the normal fee for any reinstatement of a license or privilege resulting under this section shall be waived.

(e)        (Effective October 1, 2010) The Department of Correction and any other applicable State or local government agency shall expunge its records as provided in G.S. 15A‑150. The agency shall also reverse any administrative actions taken against a person whose record is expunged under this section as a result of the charges or convictions expunged. Notwithstanding any other provision of law, the normal fee for any reinstatement of a license or privilege resulting under this section shall be waived.

(f)         Any insurance company that charged any additional premium based on insurance points assessed against a policyholder as a result of a charge or conviction that was expunged under this section shall refund those additional premiums to the policyholder upon notification of the expungement.  (2001‑108, s. 1; 2005‑414, s. 8; 2009‑510, s. 6.)



§ 15A-148. Expunction of DNA records when charges are dismissed on appeal or pardon of innocence is granted.

§ 15A‑148.  Expunction of DNA records when charges are dismissed on appeal or pardon of innocence is granted.

(a)        Upon a motion by the defendant following the issuance of a final order by an appellate court reversing and dismissing a conviction of an offense for which a DNA analysis was done in accordance with Article 13 of Chapter 15A of the General Statutes, or upon receipt of a pardon of innocence with respect to any such offense, the court shall issue an order of expungement of the DNA record and samples in accordance with subsection (b) of this section. The order of expungement shall include the name and address of the defendant and the defendant's attorney and shall direct the SBI to send a letter documenting expungement as required by subsection (b) of this section.

(b)        When an order of expungement has been issued pursuant to subsection (a) of this section, the order of expungement, together with a certified copy of the final appellate court order reversing and dismissing the conviction or a certified copy of the instrument granting the pardon of innocence, shall be provided to the SBI by the clerk of court. Upon receiving an order of expungement for an individual whose DNA record or profile has been included in the State DNA Database and whose DNA sample is stored in the State DNA Databank, the DNA profile shall be expunged and the DNA sample destroyed by the SBI, except that the order shall not apply to other offenses committed by the individual that qualify for inclusion in the State DNA Database and the State DNA Databank. A letter documenting expungement of the DNA record and destruction of the DNA sample shall be sent by the SBI to the defendant and the defendant's attorney at the address specified by the court in the order of expungement. The SBI shall adopt procedures to comply with this subsection. (2001‑282, s. 2.)



§ 15A-149. Expunction of records when pardon of innocence is granted.

§ 15A‑149.  Expunction of records when pardon of innocence is granted.

(a)        If any person is convicted of a crime and receives a pardon of innocence, the person may apply by petition or written motion to the court in which the person was convicted on a form approved by the Administrative Office of the Courts supplied by the clerk of court for an order to expunge from all official records any entries relating to the person's apprehension, charge, or trial. Upon receipt of the petition or written motion, the clerk of court shall verify that an attested copy of the warrant and return granting a pardon of innocence has been filed with the court in accordance with G.S. 147‑25. Upon verification by the clerk that the warrant and return have been filed, the court shall issue an order of expunction.

(b)        (Effective until October 1, 2010) The order of expunction shall include an instruction that any entries relating to the person's apprehension, charge, or trial shall be expunged from the records of the court and direct all law enforcement agencies, the Division of Motor Vehicles, or any other State or local government agencies bearing record of the same to expunge their records of the entries. The clerk shall forward a certified copy of the order to the sheriff, chief of police, or other charging agency; and, when applicable, to the Division of Motor Vehicles and any other State or local agency. The sheriff, chief, or head of such other charging agency shall then transmit the copy of the order with the form supplied by the State Bureau of Investigation to the State Bureau of Investigation, and the State Bureau of Investigation shall forward the order to the Federal Bureau of Investigation. Upon receipt of a certified copy of the order, the agency must purge its records as required by this section. The costs of expunging these records shall not be taxed against the petitioner.

(b)        (Effective October 1, 2010) The order of expunction shall include an instruction that any entries relating to the person's apprehension, charge, or trial shall be expunged from the records of the court and direct all law enforcement agencies, the Department of Correction, the Division of Motor Vehicles, or any other State or local government agencies identified by the petitioner as bearing record of the same to expunge their records of the entries. The clerk shall notify State and local agencies of the court's order as provided in G.S. 15A‑150. The costs of expunging the records, as required under G.S. 15A‑150, shall not be taxed against the petitioner.

(c)        No person as to whom such an order has been entered under this section shall be held thereafter under any provision of any law to be guilty of perjury, or to be guilty of otherwise giving a false statement or response to any inquiry made for any purpose, by reason of the person's failure to recite or acknowledge any expunged entries concerning apprehension, charge, or trial.  (2005‑319, s. 1; 2009‑510, s. 7.)



§ 15A-150. (Effective October 1, 2010) Notification requirements.

§ 15A‑150.  (Effective October 1, 2010) Notification requirements.

(a)        Notification to AOC.  The clerk of superior court in each county in North Carolina shall, as soon as practicable after each term of court, file with the Administrative Office of the Courts the names of the following:

(1)        Persons granted a discharge or an expunction under this Article.

(2)        Persons granted an expunction under G.S. 14‑50.29 or G.S. 14‑50.30.

(3)        Persons granted a conditional discharge or an expunction under G.S. 90‑96 or G.S. 90‑113.14.

(4)        Persons whose judgments of convictions have been canceled and expunged under G.S. 90‑96 or G.S. 90‑113.14.

(b)        Notification to Other State and Local Agencies.  The clerk of superior court in each county in North Carolina shall send a certified copy of an order granting an expunction to a person named in subsection (a) of this section to all of the agencies listed in this subsection. An agency receiving an order under this subsection shall expunge from its records all entries made as a result of the charge or conviction ordered expunged.

(1)        The sheriff, chief of police, or other arresting agency.

(2)        When applicable, the Division of Motor Vehicles and the Department of Correction.

(3)        Any State or local agency identified by the petition as bearing record of the offense that has been expunged.

(c)        Notification to SBI and FBI.  An arresting agency that receives a certified copy of an order under this section shall forward a copy of the order with the form supplied by the State Bureau of Investigation to the State Bureau of Investigation. The State Bureau of Investigation shall forward the order to the Federal Bureau of Investigation.

(d)        Notification to Private Entities.  A State agency that receives a certified copy of an order under this section shall notify any private entity with which it has a licensing agreement for bulk extracts of data from the agency criminal record database to delete the record in question. The private entity shall notify any other entity to which it subsequently provides in a bulk extract data from the agency criminal database to delete the record in question from its database.  (2009‑510, s. 1.)



§ 15A-151. (Effective October 1, 2010) AOC maintain confidential file.

§ 15A‑151.  (Effective October 1, 2010) AOC maintain confidential file.

The Administrative Office of the Courts shall maintain a confidential file containing the names of those people for whom it received a notice under G.S. 15A‑150. The information contained in the file may be disclosed only as follows:

(1)        To a judge of the General Court of Justice of North Carolina for the purpose of ascertaining whether a person charged with an offense has been previously granted a discharge or an expunction.

(2)        To a person requesting confirmation of the person's own discharge or expunction, as provided in G.S. 15A‑152.

(3)        To the General Court of Justice of North Carolina in response to a subpoena or other court order issued pursuant to a civil action under G.S. 15A‑152.  (2009‑510, s. 1.)



§ 15A-152. (Effective October 1, 2010) Civil liability for dissemination of certain criminal history information.

§ 15A‑152.  (Effective October 1, 2010) Civil liability for dissemination of certain criminal history information.

(a)        Duty to Delete Record.  A private entity that holds itself out as being in the business of compiling and disseminating criminal history record information for compensation shall destroy and shall not disseminate any information in the possession of the entity with respect to which the entity has received a notice to delete the record in question.

(b)        Dissemination of Information.  Unless the entity is regulated by the federal Fair Credit Reporting, Act 15 U.S.C. § 1681, et seq. or the Gramm‑Leach‑Bliley Act 15 U.S.C. §§ 6801‑6809, a private entity described by subsection (a) of this section that is licensed to access a State agency's criminal history record database may disseminate that information only if, within the 90‑day period preceding the date of dissemination, the entity originally obtained the information or received the information as an updated record information to its database. The private entity must notify the State agency from which it receives the information of any other entity to which it subsequently provides a bulk extract of the information.

(c)        Civil Liability.  A private entity subject to the provisions of this section that disseminates information in violation of this section is liable for any damages that are sustained as a result of the violation by the person who is the subject of that information. A person who prevails in an action brought under this section is also entitled to recover court costs and reasonable attorneys' fees. This subsection does not apply to an entity regulated by and subject to the civil liability remedies of the federal Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq., or the Gramm Leach‑Bliley Act, 15 U.S.C. 6801‑6809, et seq.

(d)        Certificate of Verification.  Prior to filing an action under this section, a person who is the subject of a record that has been expunged may apply to the Administrative Office of the Courts for a certificate verifying that the person is the subject of a record that has been expunged and that notice of the expunction was made in accordance with G.S. 15A‑150. The application must include a sworn affidavit attesting, under penalty of perjury, that the applicant is the person who was the subject of the record in question and identifying the specific case expunged. A notary or official taking an acknowledgment, oath, or affirmation of an applicant affidavit under this subsection may not disclose the nature of content of the application, except as required in a court action related to the application. Unless made part of the record of a subsequent court proceeding, a certificate of verification and an application for the certificate are not public records under G.S. 132‑1. The Administrative Office of the Courts may establish procedures pertaining to the application for and issuance of certificates of verification.  (2009‑510, s. 1.)



§ 15A-153. Reserved for future codification purposes.

§ 15A‑153.  Reserved for future codification purposes.



§ 15A-154. Reserved for future codification purposes.

§ 15A‑154.  Reserved for future codification purposes.



§ 15A-155. Reserved for future codification purposes.

§ 15A‑155.  Reserved for future codification purposes.



§ 15A-156. Reserved for future codification purposes.

§ 15A‑156.  Reserved for future codification purposes.



§ 15A-157. Reserved for future codification purposes.

§ 15A‑157.  Reserved for future codification purposes.



§ 15A-158. Reserved for future codification purposes.

§ 15A‑158.  Reserved for future codification purposes.



§ 15A-159. Reserved for future codification purposes.

§ 15A‑159.  Reserved for future codification purposes.



§ 15A-160. Reserved for future codification purposes.

§ 15A‑160.  Reserved for future codification purposes.



§ 15A-161. Reserved for future codification purposes.

§ 15A‑161.  Reserved for future codification purposes.



§ 15A-162. Reserved for future codification purposes.

§ 15A‑162.  Reserved for future codification purposes.



§ 15A-163. Reserved for future codification purposes.

§ 15A‑163.  Reserved for future codification purposes.



§ 15A-164. Reserved for future codification purposes.

§ 15A‑164.  Reserved for future codification purposes.



§ 15A-165. Reserved for future codification purposes.

§ 15A‑165.  Reserved for future codification purposes.



§ 15A-166. Reserved for future codification purposes.

§ 15A‑166.  Reserved for future codification purposes.



§ 15A-167. Reserved for future codification purposes.

§ 15A‑167.  Reserved for future codification purposes.



§ 15A-168. Reserved for future codification purposes.

§ 15A‑168.  Reserved for future codification purposes.



§ 15A-169. Reserved for future codification purposes.

§ 15A‑169.  Reserved for future codification purposes.



§ 15A-170. Reserved for future codification purposes.

§ 15A‑170.  Reserved for future codification purposes.



§ 15A-171. Reserved for future codification purposes.

§ 15A‑171.  Reserved for future codification purposes.



§ 15A-172. Reserved for future codification purposes.

§ 15A‑172.  Reserved for future codification purposes.



§§ 15A-173 through 15A-200. Reserved for future codification purposes.

Article 6.

§§ 15A‑173 through 15A‑200.  Reserved for future codification purposes.



§§ 15A-201 through 15A-210. Reserved for future codification purposes.

SUBCHAPTER II. LAW‑ENFORCEMENT AND  INVESTIGATIVE PROCEDURES.

Article 7.

§§ 15A‑201 through 15A‑210.  Reserved for future codification purposes.



§ 15A-211. Electronic recording of interrogations.

Article 8.

Electronic Recording of Interrogations.

§ 15A‑211.  Electronic recording of interrogations.

(a)        Purpose.  The purpose of this Article is to require the creation of an electronic record of an entire custodial interrogation in order to eliminate disputes about interrogations, thereby improving prosecution of the guilty while affording protection to the innocent and increasing court efficiency.

(b)        Application.  The provisions of this Article shall only apply to custodial interrogations in homicide investigations conducted at any place of detention.

(c)        Definitions.  The following definitions apply in this Article:

(1)        Electronic recording.  An audio recording that is an authentic, accurate, unaltered record; or a visual recording that is an authentic, accurate, unaltered record.

(2)        In its entirety.  An uninterrupted record that begins with and includes a law enforcement officer's advice to the person in custody of that person's constitutional rights, ends when the interview has completely finished, and clearly shows both the interrogator and the person in custody throughout. If the record is a visual recording, the camera recording the custodial interrogation must be placed so that the camera films both the interrogator and the suspect. Brief periods of recess, upon request by the person in custody or the law enforcement officer, do not constitute an "interruption" of the record. The record will reflect the starting time of the recess and the resumption of the interrogation.

(3)        Place of detention.  A jail, police or sheriff's station, correctional or detention facility, holding facility for prisoners, or other facility where persons are held in custody in connection with criminal charges.

(d)        Electronic Recording of Interrogations Required.  Any law enforcement officer conducting a custodial interrogation in a homicide investigation shall make an electronic recording of the interrogation in its entirety.

(e)        Admissibility of Electronic Recordings.  During the prosecution of any homicide, an oral, written, nonverbal, or sign language statement of a defendant made in the course of a custodial interrogation may be presented as evidence against the defendant if an electronic recording was made of the custodial interrogation in its entirety and the statement is otherwise admissible. If the court finds that the defendant was subjected to a custodial interrogation that was not electronically recorded in its entirety, any statements made by the defendant after that non‑electronically recorded custodial interrogation, even if made during an interrogation that is otherwise in compliance with this section, may be questioned with regard to the voluntariness and reliability of the statement. The State may establish through clear and convincing evidence that the statement was both voluntary and reliable and that law enforcement officers had good cause for failing to electronically record the interrogation in its entirety. Good cause shall include, but not be limited to, the following:

(1)        The accused refused to have the interrogation electronically recorded, and the refusal itself was electronically recorded.

(2)        The failure to electronically record an interrogation in its entirety was the result of unforeseeable equipment failure, and obtaining replacement equipment was not feasible.

(f)         Remedies for Compliance or Noncompliance.  All of the following remedies shall be granted as relief for compliance or noncompliance with the requirements of this section:

(1)        Failure to comply with any of the requirements of this section shall be considered by the court in adjudicating motions to suppress a statement of the defendant made during or after a custodial interrogation.

(2)        Failure to comply with any of the requirements of this section shall be admissible in support of claims that the defendant's statement was involuntary or is unreliable, provided the evidence is otherwise admissible.

(3)        When evidence of compliance or noncompliance with the requirements of this section has been presented at trial, the jury shall be instructed that it may consider credible evidence of compliance or noncompliance to determine whether the defendant's statement was voluntary and reliable.

(g)        Article Does Not Preclude Admission of Certain Statements.  Nothing in this Article precludes the admission of any of the following:

(1)        A statement made by the accused in open court during trial, before a grand jury, or at a preliminary hearing.

(2)        A spontaneous statement that is not made in response to a question.

(3)        A statement made during arrest processing in response to a routine question.

(4)        A statement made during a custodial interrogation that is conducted in another state by law enforcement officers of that state.

(5)        A statement obtained by a federal law enforcement officer.

(6)        A statement given at a time when the interrogators are unaware that the person is suspected of a homicide.

(7)        A statement used only for impeachment purposes and not as substantive evidence.

(h)        Destruction or Modification of Recording After Appeals Exhausted.  The State shall not destroy or alter any electronic recording of a custodial interrogation of a defendant convicted of any offense related to the interrogation until one year after the completion of all State and federal appeals of the conviction, including the exhaustion of any appeal of any motion for appropriate relief or habeas corpus proceedings. Every electronic recording should be clearly identified and catalogued by law enforcement personnel. (2007‑434, s. 1.)



§ 15A-212. Reserved for future codification purposes.

§ 15A‑212.  Reserved for future codification purposes.



§ 15A-213. Reserved for future codification purposes.

§ 15A‑213.  Reserved for future codification purposes.



§ 15A-214. Reserved for future codification purposes.

§ 15A‑214.  Reserved for future codification purposes.



§ 15A-215. Reserved for future codification purposes.

§ 15A‑215.  Reserved for future codification purposes.



§ 15A-216. Reserved for future codification purposes.

§ 15A‑216.  Reserved for future codification purposes.



§ 15A-217. Reserved for future codification purposes.

§ 15A‑217.  Reserved for future codification purposes.



§ 15A-218. Reserved for future codification purposes.

§ 15A‑218.  Reserved for future codification purposes.



§ 15A-219. Reserved for future codification purposes.

§ 15A‑219.  Reserved for future codification purposes.



§ 15A-220. Reserved for future codification purposes.

§ 15A‑220.  Reserved for future codification purposes.



§ 15A-221. General authorization; definition of "consent".

Article 9.

Search and Seizure by Consent.

§ 15A‑221.  General authorization; definition of "consent".

(a)        Authority to Search and Seize Pursuant to Consent.  Subject to the limitations in the other provisions of this Article, a  law‑enforcement officer may conduct a search and make seizures, without a search warrant or other authorization, if consent to the search is given.

(b)        Definition of "Consent".  As used in this Article, "consent"  means a statement to the officer, made voluntarily and in accordance with the requirements of G.S. 15A‑222, giving the officer permission to make a search. (1973, c. 1286, s. 1.)



§ 15A-222. Person from whom effective consent may be obtained.

§ 15A‑222.  Person from whom effective consent may be obtained.

The consent needed to justify a search and seizure under G.S. 15A‑221 must be given:

(1)        By the person to be searched;

(2)        By the registered owner of a vehicle to be searched or by the person in apparent control of its operation and contents at the time the consent is given;

(3)        By a person who by ownership or otherwise is reasonably apparently entitled to give or withhold consent to a search of premises. (1973, c. 1286, s. 1.)



§ 15A-223. Permissible scope of consent search and seizure.

§ 15A‑223.  Permissible scope of consent search and seizure.

(a)        Search Limited by Scope of Consent.  A search conducted pursuant to the provisions of this Article may not exceed, in duration or physical scope, the limits of the consent given.

(b)        Items Seizable as Result of Consent Search.  The things subject to seizure in the course of a search pursuant to this Article  are the same as those specified in G.S. 15A‑242. Upon completion of the search, the officer must make a list of the things seized, and must deliver a receipt embodying the list to the person who consented to the search and, if known, to the owner of the vehicle or premises searched. (1973, c. 1286, s. 1.)



§§ 15A-224 through 15A-230. Reserved for future codification purposes.

§§ 15A‑224 through 15A‑230.  Reserved for future codification purposes.



§ 15A-231. Other searches and seizures.

Article 10.

Other Searches and Seizures.

§ 15A‑231.  Other searches and seizures.

Constitutionally permissible searches and seizures which are not regulated by the General Statutes of North Carolina are not prohibited. (1973, c. 1286, s. 1.)



§§ 15A-232 through 15A-240. Reserved for future codification purposes.

§§ 15A‑232 through 15A‑240.  Reserved for future codification purposes.



§ 15A-241. Definition of search warrant.

Article 11.

Search Warrants.

§ 15A‑241.  Definition of search warrant.

A search warrant is a court order and process directing a law‑enforcement officer to search designated premises, vehicles, or persons for the purpose of seizing designated items and accounting for any items so obtained to the court which issued the warrant. (1868‑9, c. 178, subch. 3, s. 38; Code, s. 1171; Rev., s. 3163; C.S., s. 4529; 1941, c. 53; 1949, c. 1179; 1955, c. 7; 1965, c. 377; 1969, c. 869, s. 8; 1973, c. 1286, s. 1.)



§ 15A-242. Items subject to seizure under a search warrant.

§ 15A‑242.  Items subject to seizure under a search warrant.

An item is subject to seizure pursuant to a search warrant if there is probable cause to believe that it:

(1)        Is stolen or embezzled; or

(2)        Is contraband or otherwise unlawfully possessed; or

(3)        Has been used or is possessed for the purpose of being used to commit or conceal the commission of a crime; or

(4)        Constitutes evidence of an offense or the identity of a person participating in an offense. (1868‑9, c. 178, subch. 3, s. 38; Code, s. 1171; Rev., s. 3163; C.S., s. 4529; 1941, c. 53; 1949, c. 1179; 1955, c. 7; 1965, c. 377; 1969, c. 869, s. 8; 1973, c. 1286, s. 1.)



§ 15A-243. Who may issue a search warrant.

§ 15A‑243.  Who may issue a search warrant.

(a)        A search warrant valid throughout the State may be issued by:

(1)        A Justice of the Supreme Court.

(2)        A judge of the Court of Appeals.

(3)        A judge of the superior court.

(b)        Other search warrants may be issued by:

(1)        A judge of the district court as provided in G.S. 7A‑291.

(2)        A clerk as provided in G.S. 7A‑180 and 7A‑181.

(3)        A magistrate as provided in G.S. 7A‑273. (1868‑9, c. 178, subch. 3, s. 38; Code, s. 1171; Rev., s. 3163; C.S., s. 4529; 1941, c. 53; 1949, c. 1179; 1955, c. 7; 1965, c. 377; 1969, c. 869, s. 8; 1973, c. 1286, s. 1.)



§ 15A-244. Contents of the application for a search warrant.

§ 15A‑244.  Contents of the application for a search warrant.

Each application for a search warrant must be made in writing upon oath or affirmation. All applications must contain:

(1)        The name and title of the applicant; and

(2)        A statement that there is probable cause to believe that items subject to seizure under G.S. 15A‑242 may be found in or upon a designated or described place, vehicle, or person; and

(3)        Allegations of fact supporting the statement. The statements must be supported by one or more affidavits particularly setting forth the facts and circumstances establishing probable cause to believe that the items are in the places or in the possession of the individuals to be searched; and

(4)        A request that the court issue a search warrant directing a search for and the seizure of the items in question. (1973, c. 1286, s. 1.)



§ 15A-245. Basis for issuance of a search warrant; duty of the issuing official.

§ 15A‑245.  Basis for issuance of a search warrant; duty of the issuing official.

(a)        Before acting on the application, the issuing official may examine on oath the applicant or any other person who may possess pertinent information, but information other than that contained in the affidavit may not be considered by the issuing official in determining whether probable cause exists for the issuance of the warrant unless the information is either recorded or contemporaneously summarized in the record or on the face of the warrant by the issuing official. The information must be shown by one or more of the following:

(1)        Affidavit; or

(2)        Oral testimony under oath or affirmation before the issuing official; or

(3)        Oral testimony under oath or affirmation presented by a sworn law enforcement officer to the issuing official by means of an audio and video transmission in which both parties can see and hear each other. Prior to the use of audio and video transmission pursuant to this subdivision, the procedures and type of equipment for audio and video transmission shall be submitted to the Administrative Office of the Courts by the senior regular resident superior court judge and the chief district court judge for a judicial district or set of districts and approved by the Administrative Office of the Courts.

(b)        If the issuing official finds that the application meets the requirements of this Article and finds there is probable cause to believe that the search will discover items specified in the application which are subject to seizure under G.S. 15A‑242, he must issue a search warrant in accordance with the requirements of this Article. The issuing official must retain a copy of the warrant and warrant application and must promptly file them with the clerk. If he does not so find, the official must deny the application. (1973, c. 1286, s. 1; 2005‑334, s. 1.)



§ 15A-246. Form and content of the search warrant.

§ 15A‑246.  Form and content of the search warrant.

A search warrant must contain:

(1)        The name and signature of the issuing official with the time and date of issuance above his signature; and

(2)        The name of a specific officer or the classification of officers to whom the warrant is addressed; and

(3)        The names of the applicant and of all persons whose affidavits or testimony were given in support of the application; and

(4)        A designation sufficient to establish with reasonable certainty the premises, vehicles, or persons to be searched; and

(5)        A description or a designation of the items constituting the  object of the search and authorized to be seized. (1868‑9, c. 178, subch. 3, s. 39; Code, s. 1172; Rev., s. 3164; C.S., s.  4530; 1961, c. 1069; 1969, c. 869, s. 8; 1973, c. 1286, s. 1.)



§ 15A-247. Who may execute a search warrant.

§ 15A‑247.  Who may execute a search warrant.

A search warrant may be executed by any law‑enforcement officer acting within his territorial jurisdiction, whose investigative authority encompasses the crime or crimes involved. (1868‑9, c. 178, subch. 3, s. 38; Code, s. 1171; Rev., s. 3163; C.S., s. 4529; 1941, c. 53; 1949, c. 1179; 1955, c. 7; 1965, c. 377; 1969, c. 869, s. 8; 1973, c. 1286, s. 1.)



§ 15A-248. Time of execution of a search warrant.

§ 15A‑248.  Time of execution of a search warrant.

A search warrant must be executed within 48 hours from the time of issuance. Any warrant not executed within that time limit is void and must be marked "not executed" and returned without unnecessary delay to the clerk of the issuing court. (1973, c. 1286, s. 1.)



§ 15A-249. Officer to give notice of identity and purpose.

§ 15A‑249.  Officer to give notice of identity and purpose.

The officer executing a search warrant must, before entering the premises, give appropriate notice of his identity and purpose to the person to be searched, or the person in apparent control of the premises to be searched. If it is unclear whether anyone is present at the premises to be searched, he must give the notice in a manner likely to be heard by anyone who is present. (1973, c. 1286, s. 1.)



§ 15A-250. Reserved for future codification purposes.

§ 15A‑250.  Reserved for future codification purposes.



§ 15A-251. Entry by force.

§ 15A‑251.  Entry by force.

An officer may break and enter any premises or vehicle when necessary to the execution of the warrant if:

(1)        The officer has previously announced his identity and purpose as required by G.S. 15A‑249 and reasonably believes either that admittance is being denied or unreasonably delayed or that the premises or vehicle is unoccupied; or

(2)        The officer has probable cause to believe that the giving of  notice would endanger the life or safety of any person. (1973, c. 1286, s. 1.)



§ 15A-252. Service of a search warrant.

§ 15A‑252.  Service of a search warrant.

Before undertaking any search or seizure pursuant to the warrant, the officer must read the warrant and give a copy of the warrant application and affidavit to the person to be searched, or the person in apparent control of the premises or vehicle to be searched.  If no one in apparent and responsible control is occupying the premises or vehicle, the officer must leave a copy of the warrant affixed to the premises or vehicle. (1973, c. 1286, s. 1.)



§ 15A-253. Scope of the search; seizure of items not named in the warrant.

§ 15A‑253.  Scope of the search; seizure of items not named in the warrant.

The scope of the search may be only such as is authorized by the warrant and is reasonably necessary to discover the items specified therein. Upon discovery of the items specified, the officer must take possession or custody of them. If in the course of the search the officer inadvertently discovers items not specified in the warrant which are subject to seizure under G.S. 15A‑242, he may also take possession of the items so discovered. (1973, c. 1286, s. 1.)



§ 15A-254. List of items seized.

§ 15A‑254.  List of items seized.

Upon seizing items pursuant to a search warrant, an officer must write and sign a receipt itemizing the items taken and containing the name of the court by which the warrant was issued. If the items were taken from a person, the receipt must be given to the person. If items are taken from a place or vehicle, the receipt must be given to the owner, or person in apparent control of the premises or vehicle if the person is present; or if he is not, the officer must leave the receipt in the premises or vehicle from which the items were taken. (1973, c. 1286, s. 1.)



§ 15A-255. Frisk of persons present in premises or vehicle to be searched.

§ 15A‑255.  Frisk of persons present in premises or vehicle to be searched.

An officer executing a warrant directing a search of premises or of a vehicle may, if the officer reasonably believes that his safety or the safety of others then present so requires, search for any dangerous weapons by an external patting of the clothing of those present. If in the course of such a frisk he feels an object which he reasonably believes to be a dangerous weapon, he may take possession of the object. (1973, c. 1286, s. 1.)



§ 15A-256. Detention and search of persons present in private premises or vehicle to be searched.

§ 15A‑256.  Detention and search of persons present in private premises or vehicle to be searched.

An officer executing a warrant directing a search of premises not generally open to the public or of a vehicle other than a common carrier may detain any person present for such time as is reasonably necessary to execute the warrant. If the search of such premises or vehicle and of any persons designated as objects of the search in the warrant fails to produce the items named in the warrant, the officer may then search any person present at the time of the officer's entry to the extent reasonably necessary to find property particularly described in the warrant which may be concealed upon the person, but no property of a different type from that particularly described in the warrant may be seized or may be the basis for prosecution of any person so searched. For the purpose of this section, all controlled substances are the same type of property. (1973, c. 1286, s. 1.)



§ 15A-257. Return of the executed warrant.

§ 15A‑257.  Return of the executed warrant.

An officer who has executed a search warrant must, without  unnecessary delay, return to the clerk of the issuing court the warrant together with a written inventory of items seized. The inventory, if any, and return must be signed and sworn to by the officer who executed the warrant. (1973, c. 1286, s. 1.)



§ 15A-258. Disposition of seized property.

§ 15A‑258.  Disposition of seized property.

Property seized shall be held in the custody of the person who applied for the warrant, or of the officer who executed it, or of the agency or department by which the officer is employed, or of any other law‑enforcement agency or person for purposes of evaluation or analysis, upon condition that upon order of the court the items may be retained by the court or delivered to another court. (1973, c. 1286, s. 1.)



§ 15A-259. Application of Article to all warrants; exception as to inspection warrants and special riot situations.

§ 15A‑259.  Application of Article to all warrants; exception as to inspection warrants and special riot situations.

The requirements of this Article apply to search warrants issued for any purpose, except that the contents of and procedure relating to inspection warrants are to be governed by the provisions of Article 4A of Chapter 15 and warrants to inspect vehicles in riot areas or approaching municipalities during emergencies are subject to the special procedures set out in G.S. 14‑288.11. Nothing in this Article is intended to alter or affect the emergency search doctrine. (1957, c. 496; 1969, c. 869, s. 8; 1971, c. 872, s. 4; 1973, c. 1286, s. 1.)



§ 15A-260. Definitions.

Article 12.

Pen Registers; Trap and Trace Devices.

§ 15A‑260.  Definitions.

As used in this Article:

(1)        "Electronic communication," "electronic communication service," and "wire communication" shall have the meaning as set forth in Section 2510 of Title 18 of the United States Code;

(2)        "Pen register" means a device which records or decodes electronic or other impulses which identify numbers dialed or otherwise transmitted on the telephone line to which such device is attached, but the term does not include any device used by a provider or customer of a wire or electronic service for billing, or recording as an incident to billing, for communication services provided by the provider or any device used by a provider or customer of a wire communication service for cost accounting or other like purposes in the ordinary course of its business, nor shall the term include any device which allows the listening or recording of communications transmitted on the telephone line to which the device is attached.

(3)        "Trap and trace device" means a device which captures the incoming electronic or other impulses which identify the originating number of an instrument or device from which a wire or electronic communication was transmitted. (1987 (Reg. Sess., 1988), c. 1104, s. 1.)



§ 15A-261. Prohibition and exceptions.

§ 15A‑261.  Prohibition and exceptions.

(a)        In General.  Except as provided in subsection (b) of this section, no person may install or use a pen register or a trap and trace device without first obtaining a court order as provided in this Article.

(b)        Exception.  The prohibition of subsection (a) of this section does not apply to the use of a pen register or a trap and trace device by a provider of wire or electronic communication service:

(1)        Relating to the operation, maintenance, or testing of a wire or electronic communication service or to the protection of the rights or property of the provider, or to the protection of users of that service from abuse of service or unlawful use of service; or

(2)        To record the fact that a wire or electronic communication was initiated or completed in order to protect the provider, another provider furnishing service toward the completion of the wire communication, or a user of that service, from fraudulent, unlawful or abusive use of service; or

(3)        With the consent of the user of that service.

(c)        Penalty.  A person who willfully and knowingly violates subsection (a) of this section is guilty of a Class 1 misdemeanor. (1987 (Reg. Sess., 1988), c. 1104, s. 1; 1993, c. 539, s. 297; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 15A-262. Application for order for pen register or trap and trace device.

§ 15A‑262.  Application for order for pen register or trap and trace device.

(a)        Application.  A law enforcement officer may make an application for an order or an extension of an order under G.S. 15A‑263 authorizing or approving the installation and use of a pen register or a trap and trace device, in writing under oath or affirmation, to a superior court judge.

(b)        Contents of application.  An application under subsection (a) of this section shall include:

(1)        The identity of the law enforcement officer making the application and the identity of the law enforcement agency conducting the investigation; and

(2)        A certification by the applicant that the information likely to be obtained is relevant to an ongoing criminal investigation being conducted by that agency. (1987 (Reg. Sess., 1988), c. 1104, s. 1.)



§ 15A-263. Issuance of order for pen register or trap and trace device.

§ 15A‑263.  Issuance of order for pen register or trap and trace device.

(a)        In General.  Following application made under G.S. 15A‑262, a superior court judge may enter an ex parte order authorizing the installation and use of a pen register or a trap and trace device within the State if the judge finds:

(1)        That there is reasonable suspicion to believe that a felony offense, or a Class A1 or Class 1 misdemeanor offense has been committed;

(2)        That there are reasonable grounds to suspect that the person named or described in the affidavit committed the offense, if that person is known and can be named or described; and

(3)        That the results of procedures involving pen registers or trap and trace devices will be of material aid in determining whether the person named in the affidavit committed the offense.

(b)        Contents of Order.  An order issued under this section:

(1)        Shall specify:

a.         The identity, if known, of the person to whom is leased or in whose name is listed the telephone line to which the pen register or trap and trace device is to be attached;

b.         The identity, if known, of the person who is the subject of the criminal investigation;

c.         The number and, if known, physical location of the telephone line to which the pen register or trap and trace device is to be attached and, in the case of a trap and trace device, the geographic limits of the trap and trace order; and

d.         The offense to which the information likely to be obtained by the pen register or trap and trace device relates; and

(2)        Shall direct, upon request of the applicant, the furnishing of information, facilities, or technical assistance necessary to accomplish the installation of the pen register or trap and trace device under G.S. 15A‑264.

(c)        Time Period and Extension.

(1)        An order issued under this section shall authorize the installation and use of a pen register or a trap and trace device for a period not to exceed 60 days.

(2)        An extension of an order issued under this section may be granted, but only upon an application for an order under G.S. 15A‑262 and upon the judicial finding required by subsection (a) of this section. The period of extension shall not exceed 60 days.

(d)        Nondisclosure of Existence of Pen Register or a Trap and Trace Device.  An order authorizing or approving the installation and use of a pen register or a trap and trace device shall direct that:

(1)        The order be sealed until otherwise ordered by the judge; and

(2)        The person owning or leasing the line to which the pen register or a trap and trace device is attached, or who has been ordered by the judge to provide assistance to the applicant, not disclose the existence of the pen register or trap and trace device or the existence of the investigation to the listed subscriber, or to any person, unless otherwise ordered by the judge.

The provisions of G.S. 15A‑903 and 15A‑904 shall apply to this Article. (1987 (Reg. Sess., 1988), c. 1104, s. 1; 1997‑80, s. 13.)



§ 15A-264. Assistance in installation and use of a pen register or a trap and trace device.

§ 15A‑264.  Assistance in installation and use of a pen register or a trap and trace device.

(a)        Pen Registers.  Upon the request of a law enforcement officer authorized to install and use a pen register under this Article, a provider of wire or electronic communication service, a landlord, a custodian, or other person shall furnish the officer promptly with all information, facilities, or technical assistance necessary to accomplish the installation of the pen register unobtrusively and with a minimum of interference with the communication services, if the assistance is directed by a court order as provided in G.S. 15A‑263(b)(2).

(b)        Trap and Trace Devices.  Upon the request of a law enforcement officer authorized to receive the results of a trap and trace device under this Article, a provider of a wire or electronic communication service, a landlord, a custodian, or other person shall install the device immediately on the appropriate line and shall furnish the officer all additional information, facilities, or technical assistance, including installation and operation of the device unobtrusively and with a minimum of interference with the communication services, if the installation and assistance are directed by court order as provided in G.S. 15A‑263(b)(2).  Unless otherwise ordered by the judge, the results of the trap and trace device shall be furnished to the law enforcement officer designated in the court order at reasonable intervals during regular business hours for the duration of the order.

(c)        Compensation.  A provider of a wire or electronic communication service, a landlord, a custodian, or other person who furnishes facilities or technical assistance pursuant to this section shall be compensated for the reasonable expenses incurred in providing the facilities and assistance.

(d)        No Cause of Action Against a Provider Giving Information or Assistance Under this Article.  No cause of action shall be allowed in any court against any provider of a wire or electronic communication service, its officers, employees, agents, or other specified persons for providing information, facilities, or assistance in accordance with the terms of a court order under this Article.

(e)        Defense.  A good faith reliance on a court order or a statutory authorization is a complete defense against any civil or criminal action brought under this Article or any other law. (1987 (Reg. Sess., 1988), c. 1104, s. 1.)



§ 15A-265. Reserved for future codification purposes.

§ 15A‑265.  Reserved for future codification purposes.



§ 15A-266. Short title.

Article 13.

DNA Database and Databank.

§ 15A‑266.  Short title.

This Article may be cited as the DNA Database and Databank Act of 1993. (1993, c. 401, s. 1.)



§ 15A-266.1. Policy.

§ 15A‑266.1.  Policy.

It is the policy of the State to assist federal, State, and local criminal justice and law enforcement agencies in the identification, detection, or exclusion of individuals who are subjects of the investigation or prosecution of felonies or violent crimes against the person. Identification, detection, and exclusion are facilitated by the analysis of biological evidence that is often left by the perpetrator or is recovered from the crime scene. The analysis of biological evidence can also be used to identify missing persons and victims of mass disasters.  (1993, c. 401, s. 1; 2003‑376, s. 1; 2009‑203, s. 1.)



§ 15A-266.2. Definitions.

§ 15A‑266.2.  Definitions.

As used in this Article, unless another meaning is specified or the context clearly requires otherwise, the following terms have the meanings specified:

(1)        "CODIS" means the FBI's national DNA identification index system that allows the storage and exchange of DNA records submitted by State and local forensic DNA laboratories. The term "CODIS" is derived from Combined DNA Index System.

(1a)      "Custodial Agency" means the governmental entity in possession of evidence collected as part of a criminal investigation or prosecution. This term includes a central evidence storage facility operated by a State agency.

(2)        "DNA" means deoxyribonucleic acid. DNA is located in the nucleus of cells and provides an individual's personal genetic blueprint. DNA encodes genetic information that is the basis of human heredity and forensic identification.

(3)        "DNA Record" means DNA identification information stored in the State DNA Database or CODIS for the purpose of generating investigative leads or supporting statistical interpretation of DNA test results. The DNA record is the result obtained from the DNA typing tests. The DNA record is comprised of the characteristics of a DNA sample which are of value in establishing the identity of individuals. The results of all DNA identification tests on an individual's DNA sample are also collectively referred to as the DNA profile of an individual.

(4)        "DNA Sample" in this Article means a blood, buccal, or any other sample provided by any person convicted of offenses covered by this Article or submitted to the SBI Laboratory for analysis pursuant to a criminal investigation.

(5)        "FBI" means the Federal Bureau of Investigation.

(5a)      "NDIS" means the National DNA Index System that is the system of DNA profile records which meet federal standards.

(6)        "SBI" means the State Bureau of Investigation. The SBI is responsible for the policy management and administration of the State DNA identification record system to support law enforcement, and for liaison with the FBI regarding the State's participation in CODIS.

(7)        "State DNA Database" means the SBI's DNA identification record system to support law enforcement. It is administered by the SBI and provides DNA records to the FBI for storage and maintenance in CODIS. The SBI's DNA Database system is the collective capability provided by computer software and procedures administered by the SBI to store and maintain DNA records related to forensic casework, to convicted offenders required to provide a DNA sample under this Article, and to anonymous DNA records used for research or quality control.

(8)        "State DNA Databank" means the repository of DNA samples collected under the provisions of this Article.  (1993, c. 401, s. 1; 2009‑203, s. 2.)



§ 15A-266.3. Procedural compatibility with the FBI.

§ 15A‑266.3.  Procedural compatibility with the FBI.

The DNA identification system as established by the SBI shall be compatible with the procedures specified by the FBI, including use of comparable test procedures, laboratory equipment, supplies, and computer software. (1993, c. 401.)



§ 15A-266.4. Blood sample required for DNA analysis upon conviction or finding of not guilty by reason of insanity.

§ 15A‑266.4.  Blood sample required for DNA analysis upon conviction or finding of not guilty by reason of insanity.

(a)        Unless a DNA sample has previously been obtained by lawful process and stored in the State DNA database, and that sample has not been expunged pursuant to G.S. 15A‑148, on or after December 1, 2003, a person who is convicted of any of the crimes listed in subsection (b) of this section or who is found not guilty of any of these crimes by reason of insanity and committed to a mental health facility in accordance with G.S. 15A‑1321 shall have a DNA sample drawn upon intake to jail, prison, or the mental health facility. In addition, every person convicted on or after December 1, 2003, of any of these crimes, but who is not sentenced to a term of confinement, shall provide a DNA sample as a condition of the sentence. A person who has been convicted and incarcerated as a result of a conviction of one or more of these crimes prior to December 1, 2003, or who was found not guilty of any of these crimes by reason of insanity and committed to a mental health facility in accordance with G.S. 15A‑1321 before December 1, 2003, shall have a DNA sample drawn before parole or release from the penal system or before release from the mental health facility.

(b)        Crimes covered by this Article include all of the following:

(1)        All felonies.

(2)        G.S. 14‑32.1  Assaults on handicapped persons.

(3)        G.S. 14‑277.3A or former G.S. 14‑277.3  Stalking.

(4)        G.S. 14‑27.5A  Sexual battery.

(1993, c. 401, s. 1; 2001‑487, s. 46; 2003‑376, s. 2; 2005‑130, s. 2; 2009‑58, s. 2.)



§ 15A-266.5. Tests to be performed on blood sample.

§ 15A‑266.5.  Tests to be performed on blood sample.

(a)        The tests to be performed on each blood sample are:

(1)        To analyze and type the genetic markers contained in or derived from the DNA.

(2)        For law enforcement identification purposes.

(3)        For research and administrative purposes, including:

a.         Development of a population database when personal identifying information is removed.

b.         To support identification research and protocol development of forensic DNA analysis methods.

c.         For quality control purposes.

d.         To assist in the recovery or identification of human remains from mass disasters or for other humanitarian purposes, including identification of missing persons.

(b)        The DNA record of identification characteristics resulting from the DNA testing shall be stored and maintained by the SBI in the State DNA Database.  The DNA sample itself will be stored and maintained by the SBI in the State DNA Databank. (1993, c. 401.)



§ 15A-266.6. Procedures for withdrawal of blood sample for DNA analysis.

§ 15A‑266.6.  Procedures for withdrawal of blood sample for DNA analysis.

(a)        Each DNA sample required to be drawn pursuant to G.S. 15A‑266.4 from persons who are incarcerated shall be drawn at the place of incarceration. DNA samples from persons who are not sentenced to a term of confinement shall be drawn immediately following sentencing. The sentencing court shall order any person not sentenced to a term of confinement to report immediately following sentencing to the location designated by the sheriff. If the sample cannot be taken immediately, the sheriff shall inform the court of the date, time, and location at which the sample shall be taken, and the court shall enter that date, time, and location into its order. A copy of the court order indicating the date, time, and location the person is to appear to have a sample taken shall be given to the sheriff. If a person not sentenced to a term of confinement fails to appear immediately following sentencing or at the date, time, and location designated in the court order, the sheriff shall inform the court of the failure to appear and the court may issue an order to show cause pursuant to G.S. 5A‑15 and may issue an order for arrest pursuant to G.S. 5A‑16.

(b)        Only a correctional health nurse technician, physician, registered professional nurse, licensed practical nurse, laboratory technician, phlebotomist, or other health care worker with phlebotomy training shall draw any DNA sample to be submitted for analysis. No civil liability shall attach to any person authorized to draw blood by this section as a result of drawing blood from any person if the blood was drawn according to recognized medical procedures. No person shall be relieved from liability for negligence in the drawing of any DNA sample.

(c)        The SBI shall provide to the sheriff the materials and supplies necessary to draw a DNA sample from a person not sentenced to a term of confinement. Any DNA sample drawn from a person not sentenced to a term of confinement shall be taken using the materials and supplies provided by the SBI. (1993, c. 401, s. 1; 2003‑376, s. 3.)



§ 15A-266.7. Procedures for conducting DNA analysis of blood sample.

§ 15A‑266.7.  Procedures for conducting DNA analysis of blood sample.

The SBI shall adopt rules governing the procedures to be used in the submission, identification, analysis, and storage of DNA samples and typing results of DNA samples submitted under this Article.  The DNA sample shall be securely stored in the State Databank.  The typing results shall be securely stored in the State Database.  These procedures shall also include quality assurance guidelines to insure that DNA identification records meet standards and audit standards for laboratories which submit DNA records to the State Database.  Records of testing shall be retained on file at the SBI. (1993, c. 401.)



§ 15A-266.8. DNA database exchange.

§ 15A‑266.8.  DNA database exchange.

(a)        It shall be the duty of the SBI to receive DNA samples, to store, to analyze or to contract out the DNA typing analysis to a qualified DNA laboratory that meets the guidelines as established by the SBI, classify, and file the DNA record of identification characteristic profiles of DNA samples submitted pursuant to G.S. 15A‑266.7 and to make such information available as provided in this section.  The SBI may contract out DNA typing analysis to a qualified DNA laboratory that meets guidelines as established by the SBI.  The results of the DNA profile of individuals in the State Database shall be made available to local, State, or federal law enforcement agencies, approved crime laboratories which serve these agencies, or the district attorney's office upon written or electronic request and in furtherance of an official investigation of a criminal offense.  These records shall also be available upon receipt of a valid court order directing the SBI to release these results to appropriate parties not listed above, when the court order is signed by a superior court judge after a hearing.  The SBI shall maintain a file of such court orders.

(b)        The SBI shall adopt rules governing the methods of obtaining information from the State Database and CODIS and procedures for verification of the identity and authority of the requester.

(c)        The SBI shall create a separate population database comprised of blood samples obtained under this Article, after all personal identification is removed.  Nothing shall prohibit the SBI from sharing or disseminating population databases with other law enforcement agencies, crime laboratories that serve them, or other third parties the SBI deems necessary to assist the SBI with statistical analysis of the SBI's population databases.  The population database may be made available to and searched by other agencies participating in the CODIS system. (1993, c. 401.)



§ 15A-266.9. Cancellation of authority to exchange DNA records.

§ 15A‑266.9.  Cancellation of authority to exchange DNA records.

The SBI is authorized to revoke the right of a forensic DNA laboratory within the State to exchange DNA identification records with federal, State, or local criminal justice agencies if the required control and privacy standards specified by the SBI for the State DNA Database are not met by these agencies. (1993, c. 401.)



§ 15A-266.10: Repealed by Session Laws 2001-282, s. 3.

§ 15A‑266.10: Repealed by Session Laws 2001‑282, s. 3.



§ 15A-266.11. Unauthorized uses of DNA Databank; penalties.

§ 15A‑266.11.  Unauthorized uses of DNA Databank; penalties.

(a)        Any person who, by virtue of employment, or official position, has possession of, or access to, individually identifiable DNA information contained in the State DNA Database or Databank and who willfully discloses it in any manner to any person or agency not entitled to receive it is guilty of a Class 1 misdemeanor in accordance with G.S. 14‑3.

(b)        Any person who, without authorization, willfully obtains individually identifiable DNA information from the State DNA Database or Databank is guilty of a Class 1 misdemeanor in accordance with G.S. 14‑3. (1993, c. 401; 1994, Ex. Sess., c. 14, s. 15.)



§ 15A-266.12. Confidentiality of records.

§ 15A‑266.12.  Confidentiality of records.

(a)        All DNA profiles and samples submitted to the SBI pursuant to this Article shall be treated as confidential except as provided in G.S. 15A‑266.8.

(b)        Only DNA records and samples that directly relate to the identification of individuals shall be collected and stored. These records and samples shall solely be used as a part of the criminal justice system for the purpose of facilitating the personal identification of the perpetrator of a criminal offense; provided that in appropriate circumstances such records may be used to identify potential victims of mass disasters or missing persons. (1993, c. 401, s. 1; 2003‑376, s. 4.)



§ 15A-267. Access to DNA samples from crime scene.

§ 15A‑267.  Access to DNA samples from crime scene.

(a)        A criminal defendant shall have access before trial to the following:

(1)        Any DNA analyses performed in connection with the case in which the defendant is charged.

(2)        Any biological material, that has not been DNA tested, that was collected from the crime scene, the defendant's residence, or the defendant's property.

(3)        A complete inventory of all physical evidence collected in connection with the investigation.

(b)        Access as provided for in subsection (a) of this section shall be governed by G.S. 15A‑902 and G.S. 15A‑952.

(c)        Upon a defendant's motion made before trial in accordance with G.S. 15A‑952, the court shall order the SBI or any approved vendor that meets SBI contracting standards to perform DNA testing and, if the data meets NDIS criteria, order the SBI to search and/or upload to CODIS any profiles obtained from the testing upon a showing of all of the following:

(1)        That the biological material is relevant to the investigation.

(2)        That the biological material was not previously DNA tested or that more accurate testing procedures are now available that were not available at the time of previous testing and there is a reasonable possibility that the result would have been different.

(3)        That the testing is material to the defendant's defense.

(d)        The defendant shall be responsible for bearing the cost of any further testing and comparison of the biological materials, including any costs associated with the testing and comparison by the SBI in accordance with this section, unless the court has determined the defendant is indigent, in which event the State shall bear the costs.  (2001‑282, s. 4; 2007‑539, s. 1; 2009‑203, s. 3.)



§ 15A-268. Preservation of biological evidence.

§ 15A‑268.  Preservation of biological evidence.

(a)        As used in this section, the term "biological evidence" includes the contents of a sexual assault examination kit or any item that contains blood, semen, hair, saliva, skin tissue, fingerprints, or other identifiable human biological material that may reasonably be used to incriminate or exculpate any person in the criminal investigation, whether that material is catalogued separately on a slide or swab, in a test tube, or some other similar method, or is present on clothing, ligatures, bedding, other household materials, drinking cups, cigarettes, or any other item of evidence.

(a1)      Notwithstanding any other provision of law and subject to subsection (b) of this section, a custodial agency shall preserve any physical evidence that is reasonably likely to contain any biological evidence collected in the course of a criminal investigation or prosecution. Evidence shall be preserved in a manner reasonably calculated to prevent contamination or degradation of any biological evidence that might be present, subject to a continuous chain of custody, and securely retained with sufficient official documentation to locate the evidence.

(a2)      The SBI shall promulgate and publish minimum guidelines that meet the requirements for retention and preservation of biological evidence under subsection (a1) of this section. Guidelines shall be published no later than January 1, 2010, and shall be reviewed and updated biennially thereafter. Law enforcement agencies and the Conference of Clerks of Superior Court shall ensure the guidelines are distributed to all employees with responsibility for maintaining custody of evidence.

(a3)      When physical evidence is offered or admitted into evidence in a criminal proceeding of the General Court of Justice, the presiding judge shall inquire of the State and defendant as to the identity of the collecting agency of the evidence and whether the evidence in question is reasonably likely to contain biological evidence and if that biological evidence is relevant to establishing the identity of the perpetrator in the case. If either party asserts that the evidence in question may have biological evidentiary value, and the court so finds, the court shall instruct that the evidence be so designated in the court's records and that the evidence be preserved pursuant to the requirements of this section.

(a4)      If evidence has been designated by the court as biological evidence pursuant to subsection (a3) of this section, the clerk of superior court that takes custody of evidence pursuant to the rules of practice and procedure for the superior and district courts as adopted by the Supreme Court pursuant to G.S. 7A‑34 shall preserve such evidence consistent with subsection (a1) of this section. Upon conclusion of the clerk's role as custodian, as provided in the applicable rules of practice, the clerk shall return such evidence to the collecting agency, as determined in subsection (a3) of this section, in a manner that ensures the chain of custody is maintained and documented.

(a5)      The duty to preserve may not be waived knowingly and voluntarily by a defendant, without a court proceeding.

(a6)      The evidence described by subsection (a1) of this section shall be preserved for the following period:

(1)        For conviction resulting in a sentence of death, until execution.

(2)        For conviction resulting in a sentence of life without parole, until the death of the convicted person.

(3)        For conviction of any homicide, sex offense, assault, kidnapping, burglary, robbery, arson or burning, for which a Class B1‑E felony punishment is imposed, the evidence shall be preserved during the period of incarceration and mandatory supervised release, including sex offender registration pursuant to Article 27A of Chapter 14 of the General Statutes, except in cases where the person convicted entered and was convicted on a plea of guilty, in which case the evidence shall be preserved for the earlier of three years from the date of conviction or until released.

(4)        Biological evidence collected as part of a criminal investigation of any homicide or rape, in which no charges are filed, shall be preserved for the period of time that the crime remains unsolved.

(5)        A custodial agency in custody of biological evidence unrelated to a criminal investigation or prosecution referenced by subdivision (1), (2), (3), or (4) of this subsection may dispose of the evidence in accordance with the rules of the agency.

(a7)      Upon written request by the defendant, the custodial agency shall prepare an inventory of biological evidence relevant to the defendant's case that has been preserved pursuant to this section.

(b)        The custodial agency required to preserve evidence pursuant to subsection (a1) of this section may dispose of the evidence prior to the expiration of the period of time described in subsection (a6) of this section if all of the following conditions are met:

(1)        The custodial agency sent notice of its intent to dispose of the evidence to the district attorney in the county in which the conviction was obtained.

(2)        The district attorney gave to each of the following persons written notification of the intent of the custodial agency to dispose of the evidence: any defendant convicted of a felony who is currently incarcerated in connection with the case, the defendant's counsel of record for that case, and the Office of Indigent Defense Services. The notice shall be consistent with the provisions of this section, and the district attorney shall send a copy of the notice to the custodial agency. Delivery of written notification from the district attorney to the defendant was effectuated by the district attorney transmitting the written notification to the superintendent of the correctional facility where the defendant was assigned at the time and the superintendent's personal delivery of the written notification to the defendant. Certification of delivery by the superintendent to the defendant in accordance with this subdivision was in accordance with subsection (c) of this section.

(3)        The written notification from the district attorney specified the following:

a.         That the custodial agency would destroy the evidence collected in connection with the case unless the custodial agency received a written request that the evidence not be destroyed.

b.         The address of the custodial agency where the written request was to be sent.

c.         That the written request from the defendant, or his or her representative, must be received by the custodial agency within 90 days of the date of receipt by the defendant of the district attorney's written notification.

d.         That the written request must ask that the evidence not be destroyed or disposed of for one of the following reasons:

1.         The case is currently on appeal.

2.         The case is currently in postconviction proceedings.

3.         The defendant will file a motion for DNA testing pursuant to G.S. 15A‑269 within 180 days of the postmark of the defendant's response to the district attorney's written notification of the custodial agency's intent to dispose of the evidence, unless a request for extension is requested by the defendant and agreed to by the custodial agency.

(4)        The custodial agency did not receive a written request in compliance with the conditions set forth in sub‑subdivision (3)d. of this subsection within 90 days of the date of receipt by the defendant of the district attorney's written notification.

(c)        Upon receiving a written notification from a district attorney in accordance with subdivision (b)(3) of this section, the superintendent shall personally deliver the written notification to the defendant. Upon effectuating personal delivery on the defendant, the superintendent shall sign a sworn written certification that the written notification had been delivered to the defendant in compliance with this subsection indicating the date the delivery was made. The superintendent's certification shall be sent by the superintendent to the custodial agency that intends to dispose of the sample of evidence. The custodial agency may rely on the superintendent's certification as evidence of the date of receipt by the defendant of the district attorney's written notification.

(d)        After a hearing held in response to a defendant's written request that the evidence not be destroyed in response to notice pursuant to subsection (b) of this section, the court may enter an order authorizing the custodial agency to dispose of the evidence if the court determines by the preponderance of the evidence that the evidence:

(1)        Has no significant value for biological analysis and should be returned to its rightful owner, destroyed, used for training purposes, or otherwise disposed of as provided by law; or

(2)        Repealed by Session Laws 2009‑203, s. 4, effective December 1, 2009.

(3)        May have value for biological analysis but is of a size, bulk, or physical character as to render retention impracticable or should be returned to its rightful owner.

(e)        The court order allowing the disposition of the evidence pursuant to subdivision (d)(3) of this section shall require the custodial agency to return such evidence to the collecting agency. The collecting agency shall take reasonable measures to remove or preserve portions of evidence likely to contain biological evidence related to the offense through cuttings, swabs, or other means consistent with SBI minimum guidelines in a quantity sufficient to permit DNA testing before returning or disposing of the evidence. The court may provide the defendant an opportunity to take reasonable measures to preserve the evidence.

(f)         An order regarding the disposition of evidence pursuant to this section shall be a final and appealable order. The defendant shall have 30 days from the entry of the order to file notice of appeal. The custodial agency shall not dispose of the evidence while the appeal is pending.

(g)        If an entity is asked to produce evidence that is required to be preserved under the provisions of this section and cannot produce the evidence, the chief evidence custodian of the custodial agency shall provide an affidavit in which he or she describes, under penalty of perjury, the efforts taken to locate the evidence and affirms that the evidence could not be located. If the evidence that is required to be preserved pursuant to this section has been destroyed, the court may conduct a hearing to determine whether obstruction of justice and contempt proceedings are in order. If the court finds the destruction violated the defendant's due process rights, the court shall order an appropriate remedy, which may include dismissal of charges.

(h)        All records documenting the possession, control, storage, and destruction of evidence related to a criminal investigation or prosecution of an offense referenced in subdivision (1), (2), (3), or (4) of subsection (a6) of this section shall be retained.

(i)         Whoever knowingly and intentionally destroys, alters, conceals, or tampers with evidence that is required to be preserved under this section, with the intent to impair the integrity of that evidence, prevent that evidence from being subjected to DNA testing, or prevent production or use of that evidence in an official proceeding, shall be punished as follows:

(1)        If the evidence is for a noncapital crime, then a violation of this subsection is a Class I felony.

(2)        If the evidence is for a crime of first degree murder, then a violation of this subsection is a Class H felony.  (2001‑282, s. 4.; 2007‑539, s. 2; 2009‑203, s. 4; 2009‑570, s. 30(a), (b).)



§ 15A-269. Request for postconviction DNA testing.

§ 15A‑269.  Request for postconviction DNA testing.

(a)        A defendant may make a motion before the trial court that entered the judgment of conviction against the defendant for performance of DNA testing and, if testing complies with FBI requirements and the data meets NDIS criteria, profiles obtained from the testing shall be searched and/or uploaded to CODIS if the biological evidence meets all of the following conditions:

(1)        Is material to the defendant's defense.

(2)        Is related to the investigation or prosecution that resulted in the judgment.

(3)        Meets either of the following conditions:

a.         It was not DNA tested previously.

b.         It was tested previously, but the requested DNA test would provide results that are significantly more accurate and probative of the identity of the perpetrator or accomplice or have a reasonable probability of contradicting prior test results.

(b)        The court shall grant the motion for DNA testing and, if testing complies with FBI requirements, the run of any profiles obtained from the testing, upon its determination that:

(1)        The conditions set forth in subdivisions (1), (2), and (3) of subsection (a) of this section have been met;

(2)        If the DNA testing being requested had been conducted on the evidence, there exists a reasonable probability that the verdict would have been more favorable to the defendant; and

(3)        The defendant has signed a sworn affidavit of innocence.

(b1)      If the court orders DNA testing, such testing shall be conducted by an SBI‑approved testing facility, mutually agreed upon by the petitioner and the State and approved by the court. If the parties cannot agree, the court shall designate the testing facility and provide the parties with reasonable opportunity to be heard on the issue.

(c)        The court shall appoint counsel for the person who brings a motion under this section if that person is indigent. If the petitioner has filed pro se, the court shall appoint counsel for the petitioner upon a showing that the DNA testing may be material to the petitioner's claim of wrongful conviction.

(d)        The defendant shall be responsible for bearing the cost of any DNA testing ordered under this section unless the court determines the defendant is indigent, in which event the State shall bear the costs.

(e)        DNA testing ordered by the court pursuant to this section shall be done as soon as practicable. However, if the court finds that a miscarriage of justice will otherwise occur and that DNA testing is necessary in the interests of justice, the court shall order a delay of the proceedings or execution of the sentence pending the DNA testing.

(f)         Upon receipt of a motion for postconviction DNA testing, the custodial agency shall inventory the evidence pertaining to that case and provide the inventory list, as well as any documents, notes, logs, or reports relating to the items of physical evidence, to the prosecution, the petitioner, and the court.

(g)        Upon receipt of a motion for postconviction DNA testing, the State shall, upon request, reactivate any victim services for the victim of the crime being investigated during the reinvestigation of the case and pendency of the proceedings.

(h)        Nothing in this Article shall prohibit a convicted person and the State from consenting to and conducting postconviction DNA testing by agreement of the parties, without filing a motion for postconviction testing under this Article.  (2001‑282, s. 4; 2007‑539, s. 3; 2009‑203, s. 5.)



§ 15A-270. Post-test procedures.

§ 15A‑270.  Post‑test procedures.

(a)        Notwithstanding any other provision of law, upon receiving the results of the DNA testing conducted under G.S. 15A‑269, the court shall conduct a hearing to evaluate the results and to determine if the results are unfavorable or favorable to the defendant.

(b)        If the results of DNA testing conducted under this section are unfavorable to the defendant, the court shall dismiss the motion and, in the case of a defendant who is not indigent, shall assess the defendant for the cost of the testing.

(c)        If the results of DNA testing conducted under this section are favorable to the defendant, the court shall enter any order that serves the interests of justice, including an order that does any of the following:

(1)        Vacates and sets aside the judgment.

(2)        Discharges the defendant, if the defendant is in custody.

(3)        Resentences the defendant.

(4)        Grants a new trial. (2001‑282, s. 4.)



§ 15A-270.1. Right to appeal denial of defendant's motion for DNA testing.

§ 15A‑270.1.  Right to appeal denial of defendant's motion for DNA testing.

The defendant may appeal an order denying the defendant's motion for DNA testing under this Article, including by an interlocutory appeal. The court shall appoint counsel upon a finding of indigency.  (2007‑539, s. 4; 2009‑203, s. 6.)



§ 15A-271. Authority to issue order.

Article 14.

Nontestimonial Identification.

§ 15A‑271.  Authority to issue order.

A nontestimonial identification order authorized by this Article may be issued by any judge upon request of a prosecutor. As used in this Article, "nontestimonial identification" means identification by fingerprints, palm prints, footprints, measurements, blood specimens, urine specimens, saliva samples, hair samples, or other reasonable physical examination, handwriting exemplars, voice samples, photographs, and lineups or similar identification procedures requiring the presence of a suspect. (1973, c. 1286, s. 1; 1975, c. 166, s. 27.)



§ 15A-272. Time of application; additional investigative procedures not precluded.

§ 15A‑272.  Time of application; additional investigative procedures not precluded.

A request for a nontestimonial identification order may be made prior to the arrest of a suspect or after arrest and prior to trial. Nothing in this Article shall preclude such additional investigative procedures as are otherwise permitted by law. (1973, c. 1286, s. 1.)



§ 15A-273. Basis for order.

§ 15A‑273.  Basis for order.

An order may issue only on an affidavit or affidavits sworn to before the judge and establishing the following grounds for the order:

(1)        That there is probable cause to believe that a felony offense, or a Class A1 or Class 1 misdemeanor offense has been committed;

(2)        That there are reasonable grounds to suspect that the person named or described in the affidavit committed the offense; and

(3)        That the results of specific nontestimonial identification procedures will be of material aid in determining whether the person named in the affidavit committed the offense. (1973, c. 1286, s. 1; 1997‑80, s. 14.)



§ 15A-274. Issuance of order.

§ 15A‑274.  Issuance of order.

Upon a showing that the grounds specified in G.S. 15A‑273 exist, the judge may issue an order requiring the person named or described with reasonable certainty in the affidavit to appear at a designated time and place and to submit to designated nontestimonial identification procedures. Unless the nature of the evidence sought makes it likely that delay will adversely affect its probative value, or when it appears likely that the person named in the order may destroy, alter, or modify the evidence sought or may not appear, the order must be served at least 72 hours before the time designated for the nontestimonial identification procedure. (1973, c. 1286, s. 1; 1977, c. 832, s. 1.)



§ 15A-275. Modification of order.

§ 15A‑275.  Modification of order.

At the request of a person ordered to appear, the judge may modify the order with respect to time and place of appearance whenever it appears reasonable under the circumstances to do so. (1973, c. 1286, s. 1.)



§ 15A-276. Failure to appear.

§ 15A‑276.  Failure to appear.

Any person who fails without adequate excuse to obey an order to appear served upon him pursuant to this Article may be held in contempt of the court which issued the order. (1973, c. 1286, s. 1.)



§ 15A-277. Service of order.

§ 15A‑277.  Service of order.

An order to appear pursuant to this Article may be served by a law‑enforcement officer. The order must be served upon the person named or described in the affidavit by delivery of a copy to him personally. The order must be served at least 72 hours in advance of the time of compliance, unless the judge issuing the order has determined, in accordance with G.S. 15A‑274, that delay will adversely affect the probative value of the evidence sought or when it appears likely that the person named in the order may destroy, alter, or modify the evidence sought, or may not appear. (1973, c. 1286, s. 1; 1977, c. 832, s. 2.)



§ 15A-278. Contents of order.

§ 15A‑278.  Contents of order.

An order to appear must be signed by the judge and must state:

(1)        That the presence of the person named or described in the affidavit is required for the purpose of permitting nontestimonial identification procedures in order to aid in the investigation of the offense specified therein;

(2)        The time and place of the required appearance;

(3)        The nontestimonial identification procedures to be conducted, the methods to be used, and the approximate length of time such procedures will require;

(4)        The grounds to suspect that the person named or described in the affidavit committed the offense specified therein;

(5)        That the person is entitled to be represented by counsel at the procedure, and to the appointment of counsel if he cannot afford to retain one;

(6)        That the person will not be subjected to any interrogation or asked to make any statement during the period of his appearance except that required for voice identification;

(7)        That the person may request the judge to make a reasonable modification of the order with respect to time and place of appearance, including a request to have any nontestimonial identification procedure other than a lineup conducted at his place of residence; and

(8)        That the person, if he fails to appear, may be held in contempt of court. (1973, c. 1286, s. 1.)



§ 15A-279. Implementation of order.

§ 15A‑279.  Implementation of order.

(a)        Nontestimonial identification procedures may be conducted by any law‑enforcement officer or other person designated by the judge issuing the order. The extraction of any bodily fluid must be conducted by a qualified member of the health professions and the judge may require medical supervision for any other test ordered pursuant to this Article when he considers such supervision necessary.

(b)        In conducting authorized identification procedures, no unreasonable or unnecessary force may be used.

(c)        No person who appears under an order of appearance issued under this Article may be detained longer than is reasonably necessary to conduct the specified nontestimonial identification procedures, and in no event for longer than six hours, unless he is arrested for an offense.

(d)        Any such person is entitled to have counsel present and must be advised prior to being subjected to any nontestimonial identification procedures of his right to have counsel present during any nontestimonial identification procedure and to the appointment of counsel if he cannot afford to retain counsel. Appointment of counsel shall be in accordance with rules adopted by the Office of Indigent Defense Services. No statement made during nontestimonial identification procedures by the subject of the procedures shall be admissible in any criminal proceeding against him, unless his counsel was present at the time the statement was made.

(e)        Any person who resists compliance with the authorized nontestimonial identification procedures may be held in contempt of the court which issued the order pursuant to the provisions of G.S. 5A‑12(a) and G.S. 5A‑21(b).

(f)         A nontestimonial identification order may not be issued against a person previously subject to a nontestimonial identification order unless it is based on different evidence which was not reasonably available when the previous order was issued.

(g)        Resisting compliance with a nontestimonial identification order is not itself grounds for finding probable cause to arrest the suspect, but it may be considered with other evidence in making the determination whether probable cause exists. (1973, c. 1286, s. 1; 1977, c. 711, s. 20; 2000‑144, s. 28.)



§ 15A-280. Return.

§ 15A‑280.  Return.

Within 90 days after the nontestimonial identification procedure, a return must be made to the judge who issued the order or to a judge designated in the order setting forth an inventory of the products of the nontestimonial identification procedures obtained from the person named in the affidavit. If, at the time of the return, probable cause does not exist to believe that the person has committed the offense named in the affidavit or any other offense, the person named in the affidavit is entitled to move that the authorized judge issue an order directing that the products and reports of the nontestimonial identification procedures, and all copies thereof, be destroyed. The motion must, except for good cause shown, be granted. (1973, c. 1286, s. 1.)



§ 15A-281. Nontestimonial identification order at request of defendant.

§ 15A‑281.  Nontestimonial identification order at request of defendant.

A person arrested for or charged with a felony offense, or a Class A1 or Class 1 misdemeanor offense may request that nontestimonial identification procedures be conducted upon himself. If it appears that the results of specific nontestimonial identification procedures will be of material aid in determining whether the defendant committed the offense, the judge to whom the request was directed must order the State to conduct the identification procedures. (1973, c. 1286, s. 1; 1997‑80, s. 15.)



§ 15A-282. Copy of results to person involved.

§ 15A‑282.  Copy of results to person involved.

A person who has been the subject of nontestimonial identification procedures or his attorney must be provided with a copy of any reports of test results as soon as the reports are available. (1973, c. 1286, s. 1.)



§§ 15A-283 through 15A-284. Reserved for future codification purposes.

§§ 15A‑283 through 15A‑284.  Reserved for future codification purposes.



§ 15A-284.50. Short title.

Article 14A.

Eyewitness Identification Reform Act.

§ 15A‑284.50.  Short title.

This Article shall be called the "Eyewitness Identification Reform Act." (2007‑421, s. 1.)



§ 15A-284.51. Purpose.

§ 15A‑284.51.  Purpose.

The purpose of this Article is to help solve crime, convict the guilty, and exonerate the innocent in criminal proceedings by improving procedures for eyewitness identification of suspects. (2007‑421, s. 1.)



§ 15A-284.52. Eyewitness identification reform.

§ 15A‑284.52.  Eyewitness identification reform.

(a)        Definitions.  The following definitions apply in this Article:

(1)        Eyewitness.  A person whose identification by sight of another person may be relevant in a criminal proceeding.

(2)        Filler.  A person or a photograph of a person who is not suspected of an offense and is included in a lineup.

(3)        Independent administrator.  A lineup administrator who is not participating in the investigation of the criminal offense and is unaware of which person in the lineup is the suspect.

(4)        Lineup.  A photo lineup or live lineup.

(5)        Lineup administrator.  The person who conducts a lineup.

(6)        Live lineup.  A procedure in which a group of people is displayed to an eyewitness for the purpose of determining if the eyewitness is able to identify the perpetrator of a crime.

(7)        Photo lineup.  A procedure in which an array of photographs is displayed to an eyewitness for the purpose of determining if the eyewitness is able to identify the perpetrator of a crime.

(b)        Eyewitness Identification Procedures.  Lineups conducted by State, county, and other local law enforcement officers shall meet all of the following requirements:

(1)        A lineup shall be conducted by an independent administrator or by an alternative method as provided by subsection (c) of this section.

(2)        Individuals or photos shall be presented to witnesses sequentially, with each individual or photo presented to the witness separately, in a previously determined order, and removed after it is viewed before the next individual or photo is presented.

(3)        Before a lineup, the eyewitness shall be instructed that:

a.         The perpetrator might or might not be presented in the lineup,

b.         The lineup administrator does not know the suspect's identity,

c.         The eyewitness should not feel compelled to make an identification,

d.         It is as important to exclude innocent persons as it is to identify the perpetrator, and

e.         The investigation will continue whether or not an identification is made.

The eyewitness shall acknowledge the receipt of the instructions in writing. If the eyewitness refuses to sign, the lineup administrator shall note the refusal of the eyewitness to sign the acknowledgement and shall also sign the acknowledgement.

(4)        In a photo lineup, the photograph of the suspect shall be contemporary and, to the extent practicable, shall resemble the suspect's appearance at the time of the offense.

(5)        The lineup shall be composed so that the fillers generally resemble the eyewitness's description of the perpetrator, while ensuring that the suspect does not unduly stand out from the fillers. In addition:

a.         All fillers selected shall resemble, as much as practicable, the eyewitness's description of the perpetrator in significant features, including any unique or unusual features.

b.         At least five fillers shall be included in a photo lineup, in addition to the suspect.

c.         At least five fillers shall be included in a live lineup, in addition to the suspect.

d.         If the eyewitness has previously viewed a photo lineup or live lineup in connection with the identification of another person suspected of involvement in the offense, the fillers in the lineup in which the current suspect participates shall be different from the fillers used in any prior lineups.

(6)        If there are multiple eyewitnesses, the suspect shall be placed in a different position in the lineup or photo array for each eyewitness.

(7)        In a lineup, no writings or information concerning any previous arrest, indictment, or conviction of the suspect shall be visible or made known to the eyewitness.

(8)        In a live lineup, any identifying actions, such as speech, gestures, or other movements, shall be performed by all lineup participants.

(9)        In a live lineup, all lineup participants must be out of view of the eyewitness prior to the lineup.

(10)      Only one suspect shall be included in a lineup.

(11)      Nothing shall be said to the eyewitness regarding the suspect's position in the lineup or regarding anything that might influence the eyewitness's identification.

(12)      The lineup administrator shall seek and document a clear statement from the eyewitness, at the time of the identification and in the eyewitness's own words, as to the eyewitness's confidence level that the person identified in a given lineup is the perpetrator. The lineup administrator shall separate all witnesses in order to discourage witnesses from conferring with one another before or during the procedure. Each witness shall be given instructions regarding the identification procedures without other witnesses present.

(13)      If the eyewitness identifies a person as the perpetrator, the eyewitness shall not be provided any information concerning the person before the lineup administrator obtains the eyewitness's confidence statement about the selection. There shall not be anyone present during the live lineup or photographic identification procedures who knows the suspect's identity, except the eyewitness and counsel as required by law.

(14)      Unless it is not practical, a video record of live identification procedures shall be made. If a video record is not practical, the reasons shall be documented, and an audio record shall be made. If neither a video nor audio record are practical, the reasons shall be documented, and the lineup administrator shall make a written record of the lineup.

(15)      Whether video, audio, or in writing, the record shall include all of the following information:

a.         All identification and nonidentification results obtained during the identification procedure, signed by the eyewitness, including the eyewitness's confidence statement. If the eyewitness refuses to sign, the lineup administrator shall note the refusal of the eyewitness to sign the results and shall also sign the notation.

b.         The names of all persons present at the lineup.

c.         The date, time, and location of the lineup.

d.         The words used by the eyewitness in any identification, including words that describe the eyewitness's certainty of identification.

e.         Whether it was a photo lineup or live lineup and how many photos or individuals were presented in the lineup.

f.          The sources of all photographs or persons used.

g.         In a photo lineup, the photographs themselves.

h.         In a live lineup, a photo or other visual recording of the lineup that includes all persons who participated in the lineup.

(c)        Alternative Methods for Identification if Independent Administrator Is Not Used.  In lieu of using an independent administrator, a photo lineup eyewitness identification procedure may be conducted using an alternative method specified and approved by the North Carolina Criminal Justice Education and Training Standards Commission. Any alternative method shall be carefully structured to achieve neutral administration and to prevent the administrator from knowing which photograph is being presented to the eyewitness during the identification procedure. Alternative methods may include any of the following:

(1)        Automated computer programs that can automatically administer the photo lineup directly to an eyewitness and prevent the administrator from seeing which photo the witness is viewing until after the procedure is completed.

(2)        A procedure in which photographs are placed in folders, randomly numbered, and shuffled and then presented to an eyewitness such that the administrator cannot see or track which photograph is being presented to the witness until after the procedure is completed.

(3)        Any other procedures that achieve neutral administration.

(d)        Remedies.  All of the following shall be available as consequences of compliance or noncompliance with the requirements of this section:

(1)        Failure to comply with any of the requirements of this section shall be considered by the court in adjudicating motions to suppress eyewitness identification.

(2)        Failure to comply with any of the requirements of this section shall be admissible in support of claims of eyewitness misidentification, as long as such evidence is otherwise admissible.

(3)        When evidence of compliance or noncompliance with the requirements of this section has been presented at trial, the jury shall be instructed that it may consider credible evidence of compliance or noncompliance to determine the reliability of eyewitness identifications. (2007‑421, s. 1.)



§ 15A-284.53. Training of law enforcement officers.

§ 15A‑284.53.  Training of law enforcement officers.

Pursuant to its authority under G.S. 17C‑6 and G.S. 17E‑4, the North Carolina Criminal Justice Education and Training Standards Commission and the North Carolina Sheriffs' Education and Training Standards Commission, in consultation with the Department of Justice, shall create educational materials and conduct training programs on how to conduct lineups in compliance with this Article. (2007‑421, s. 1.)



§ 15A-285. Non-law-enforcement actions when urgently necessary.

Article 15.

Urgent Necessity.

§ 15A‑285.  Non‑law‑enforcement actions when urgently necessary.

When an officer reasonably believes that doing so is urgently necessary to save life, prevent serious bodily harm, or avert or control public catastrophe, the officer may take one or more of the following actions:

(1)        Enter buildings, vehicles, and other premises.

(2)        Limit or restrict the presence of persons in premises or areas.

(3)        Exercise control over the property of others.

An action taken to enforce the law or to seize a person or evidence cannot be justified by authority of this section. (1973, c. 1286, s. 1.)



§ 15A-286. Definitions.

Article 16.

Electronic Surveillance.

§ 15A‑286.  Definitions.

As used in this Article, unless the context requires otherwise:

(1)        "Aggrieved person" means a person who was a party to any intercepted wire, oral, or electronic communication or a person against whom the interception was directed.

(2)        "Attorney General" means the Attorney General of the State of North Carolina, unless otherwise specified.

(3)        "Aural transfer" means a transfer containing the human voice at any point between and including the point of origin and the point of reception.

(4)        "Chapter 119 of the United States Code" means Chapter 119 of Part I of Title 18, United States Code, being Public Law 90‑351, the Omnibus Crime Control and Safe Streets Act of 1968, as amended by the Electronic Communications Privacy Act of 1986.

(5)        "Communications common carrier" shall have the same meaning which is given the term "common carrier" by section 153(h) of Title 47 of the United States Code.

(6)        "Contents" when used with respect to any wire, oral, or electronic communication means and includes any information concerning the substance, purport, or meaning of that communication.

(7)        "Electronic, mechanical, or other device" means any device or apparatus which can be used to intercept a wire, oral, or electronic communication other than:

a.         Any telephone or telegraph instrument, equipment, or facility, or any component thereof:

1.         Furnished to the subscriber or user by a provider of wire or electronic communication service in the ordinary course of its business and being used by the subscriber or user in the ordinary course of its business or furnished by the subscriber or user for connection to the facilities of such service and used in the ordinary course of its business; or

2.         Being used by a provider of wire or electronic communication service in the ordinary course of its business or by an investigative or law enforcement officer in the ordinary course of the officer's duties.

b.         A hearing aid or similar device being used to correct subnormal hearing to not better than normal.

(8)        "Electronic communication" means any transfer of signs, signals, writing, images, sounds, data, or intelligence of any nature transmitted in whole or in part by a wire, radio, electromagnetic, photoelectronic, or photooptical system that affects interstate or foreign commerce but does not include:

a.         Any wire or oral communication;

b.         Any communication made through a tone‑only paging device; or

c.         Any communication from a tracking device (as defined in section 3117 of Title 18 of the United States Code).

(9)        "Electronic communication service" means any service which provides to users thereof the ability to send or receive wire or electronic communications.

(10)      "Electronic communication system" means any wire, radio, electronic, magnetic, photooptical, or photoelectronic facilities for the transmission of electronic communications, and any computer facilities or related electronic equipment for the storage of such communications.

(11)      "Electronic surveillance" means the interception of wire, oral, or electronic communications as provided by this Article.

(12)      "Electronic storage" means:

a.         Any temporary, intermediate storage of a wire or electronic communication incidental to the electronic transmission thereof; and

b.         Any storage of such communication by an electronic communication service for the purposes of backup protection of the communication.

(13)      "Intercept" means the aural or other acquisition of the contents of any wire, oral, or electronic communication through the use of any electronic, mechanical, or other device.

(14)      "Investigative or law enforcement officer" means any officer of the State of North Carolina or any political subdivision thereof, who is empowered by the laws of this State to conduct investigations of or to make arrests for offenses enumerated in G.S. 15A‑290, and any attorney authorized by the laws of this State to prosecute or participate in the prosecution of those offenses, including the Attorney General of North Carolina.

(15)      "Judge" means any judge of the trial divisions of the General Court of Justice.

(16)      "Judicial review panel" means a three‑judge body, composed of such judges as may be assigned by the Chief Justice of the Supreme Court of North Carolina, which shall review applications for electronic surveillance orders and may issue orders valid throughout the State authorizing such surveillance as provided by this Article, and which shall submit a report of its decision to the Chief Justice.

(17)      "Oral communication" means any oral communication uttered by a person exhibiting an expectation that such communication is not subject to interception under circumstances justifying such expectation, but the term does not include any electronic communication.

(18)      "Person" means any employee or agent of the United States or any state or any political subdivision thereof, and any individual, partnership, association, joint stock company, trust, or corporation.

(19)      "Readily accessible to the general public" means, with respect to a radio communication, that the communication is not:

a.         Scrambled or encrypted;

b.         Transmitted using modulation techniques whose essential parameters have been withheld from the public with the intention of preserving the privacy of the communication;

c.         Carried on a subcarrier or other signal subsidiary to a radio transmission;

d.         Transmitted over a communications system provided by a common carrier, unless the communication is a tone‑only paging system communication; or

e.         Transmitted on frequencies allocated under Part 25, Subpart D, E, or F or Part 94 of the Rules of the Federal Communications Commission as provided by 18 U.S.C. § 2510(16)(E).

(20)      "User" means any person or entity who:

a.         Uses an electronic communications service; and

b.         Is duly authorized by the provider of the service to engage in the use.

(21)      "Wire communication" means any aural transfer made in whole or in part through the use of facilities for the transmission of communications by the aid of wire, cable, or other like connection between the point of origin and the point of reception (including the use of such connection in a switching station) furnished or operated by any person engaged in providing or operating such facilities for the transmission of interstate or foreign communications or communications affecting interstate or foreign commerce and the term includes any electronic storage of such communication. (1995, c. 407, s. 1; 1997‑435, s. 1.)



§ 15A-287. Interception and disclosure of wire, oral, or electronic communications prohibited.

§ 15A‑287.  Interception and disclosure of wire, oral, or electronic communications prohibited.

(a)        Except as otherwise specifically provided in this Article, a person is guilty of a Class H felony if, without the consent of at least one party to the communication, the person:

(1)        Willfully intercepts, endeavors to intercept, or procures any other person to intercept or endeavor to intercept, any wire, oral, or electronic communication.

(2)        Willfully uses, endeavors to use, or procures any other person to use or endeavor to use any electronic, mechanical, or other device to intercept any oral communication when:

a.         The device is affixed to, or otherwise transmits a signal through, a wire, cable, or other like connection used in wire communications; or

b.         The device transmits communications by radio, or interferes with the transmission of such communications.

(3)        Willfully discloses, or endeavors to disclose, to any other person the contents of any wire, oral, or electronic communication, knowing or having reason to know that the information was obtained through violation of this Article; or

(4)        Willfully uses, or endeavors to use, the contents of any wire or oral communication, knowing or having reason to know that the information was obtained through the interception of a wire or oral communication in violation of this Article.

(b)        It is not unlawful under this Article for any person to:

(1)        Intercept or access an electronic communication made through an electronic communication system that is configured so that the electronic communication is readily accessible to the general public;

(2)        Intercept any radio communication which is transmitted:

a.         For use by the general public, or that relates to ships, aircraft, vehicles, or persons in distress;

b.         By any governmental, law enforcement, civil defense, private land mobile, or public safety communication system, including police and fire, readily available to the general public;

c.         By a station operating on any authorized band within the bands allocated to the amateur, citizens band, or general mobile radio services; or

d.         By any marine or aeronautical communication system; or

(3)        Intercept any communication in a manner otherwise allowed by Chapter 119 of the United States Code.

(c)        It is not unlawful under this Article for an operator of a switchboard, or an officer, employee, or agent of a provider of electronic communication service, whose facilities are used in the transmission of a wire or electronic communication, to intercept, disclose, or use that communication in the normal course of employment while engaged in any activity that is a necessary incident to the rendition of his or her service or to the protection of the rights or property of the provider of that service, provided that a provider of wire or electronic communication service may not utilize service observing or random monitoring except for mechanical or service quality control checks.

(d)        It is not unlawful under this Article for an officer, employee, or agent of the Federal Communications Commission, in the normal course of his employment and in discharge of the monitoring responsibilities exercised by the Commission in the enforcement of Chapter 5 of Title 47 of the United States Code, to intercept a wire or electronic communication, or oral communication transmitted by radio, or to disclose or use the information thereby obtained.

(e)        Any person who, as a result of the person's official position or employment, has obtained knowledge of the contents of any wire, oral, or electronic communication lawfully intercepted pursuant to an electronic surveillance order or of the pendency or existence of or implementation of an electronic surveillance order who shall knowingly and willfully disclose such information for the purpose of hindering or thwarting any investigation or prosecution relating to the subject matter of the electronic surveillance order, except as is necessary for the proper and lawful performance of the duties of his position or employment or as shall be required or allowed by law, shall be guilty of a Class G felony.

(f)         Any person who shall, knowingly or with gross negligence, divulge the existence of or contents of any electronic surveillance order in a way likely to hinder or thwart any investigation or prosecution relating to the subject matter of the electronic surveillance order or anyone who shall, knowingly or with gross negligence, release the contents of any wire, oral, or electronic communication intercepted under an electronic surveillance order, except as is necessary for the proper and lawful performance of the duties of his position or employment or as is required or allowed by law, shall be guilty of a Class 1 misdemeanor.

(g)        Any public officer who shall violate subsection (a) or (d) of this section or who shall knowingly violate subsection (e) of this section shall be removed from any public office he may hold and shall thereafter be ineligible to hold any public office, whether elective or appointed. (1995, c. 407, s. 1.)



§ 15A-288. Manufacture, distribution, possession, and advertising of wire, oral, or electronic communication intercepting devices prohibited.

§ 15A‑288.  Manufacture, distribution, possession, and advertising of wire, oral, or electronic communication intercepting devices prohibited.

(a)        Except as otherwise specifically provided in this Article, a person is guilty of a Class H felony if the person:

(1)        Manufactures, assembles, possesses, purchases, or sells any electronic, mechanical, or other device, knowing or having reason to know that the design of the device renders it primarily useful for the purpose of the surreptitious interception of wire, oral, or electronic communications; or

(2)        Places in any newspaper, magazine, handbill, or other publication, any advertisement of:

a.         Any electronic, mechanical, or other device knowing or having reason to know that the design of the device renders it primarily useful for the purpose of the surreptitious interception of wire, oral, or electronic communications; or

b.         Any other electronic, mechanical, or other device where the advertisement promotes the use of the device for the purpose of the surreptitious interception of wire, oral, or electronic communications.

(b)        It is not unlawful under this section for the following persons to manufacture, assemble, possess, purchase, or sell any electronic, mechanical, or other device, knowing or having reason to know that the design of the device renders it primarily useful for the purpose of the surreptitious interception of wire, oral, or electronic communications:

(1)        A communications common carrier or an officer, agent, or employee of, or a person under contract with, a communications common carrier, acting in the normal course of the communications common carrier's business, or

(2)        An officer, agent, or employee of, or a person under contract with, the State, acting in the course of the activities of the State, and with the written authorization of the Attorney General.

(c)        An officer, agent, or employee of, or a person whose normal and customary business is to design, manufacture, assemble, advertise and sell electronic, mechanical and other devices primarily useful for the purpose of the surreptitious interceptions of wire, oral, or electronic communications, exclusively for and restricted to State and federal investigative or law enforcement agencies and departments. (1995, c. 407, s. 1.)



§ 15A-289. Confiscation of wire, oral, or electronic communication interception devices.

§ 15A‑289.  Confiscation of wire, oral, or electronic communication interception devices.

Any electronic, mechanical, or other device used, sent, carried, manufactured, assembled, possessed, sold, or advertised in violation of G.S. 15A‑288 may be seized and forfeited to this State. (1995, c. 407, s. 1.)



§ 15A-290. Offenses for which orders for electronic surveillance may be granted.

§ 15A‑290.  Offenses for which orders for electronic surveillance may be granted.

(a)        Orders authorizing or approving the interception of wire, oral, or electronic communications may be granted, subject to the provisions of this Article and Chapter 119 of the United States Code, when the interception:

(1)        May provide or has provided evidence of the commission of, or any conspiracy to commit:

a.         Any of the drug‑trafficking violations listed in G.S. 90‑95(h); or

b.         A continuing criminal enterprise in violation of G.S. 90‑95.1.

(2)        May expedite the apprehension of persons indicted for the commission of, or any conspiracy to commit, an offense listed in subdivision (1) of this subsection.

(b)        Orders authorizing or approving the interception of wire, oral, or electronic communications may be granted, subject to the provisions of this Article and Chapter 119 of the United States Code, when the interception may provide, or has provided, evidence of any offense that involves the commission of, or any conspiracy to commit, murder, kidnapping, hostage taking, robbery, extortion, bribery, rape, or any sexual offense, or when the interception may expedite the apprehension of persons indicted for the commission of these offenses.

(c)        Orders authorizing or approving the interception of wire, oral, or electronic communications may be granted, subject to the provisions of this Article and Chapter 119 of the United States Code, when the interception may provide, or has provided, evidence of any of the following offenses, or any conspiracy to commit these offenses, or when the interception may expedite the apprehension of persons indicted for the commission of these offenses:

(1)        Any felony offense against a minor, including any violation of G.S. 14‑27.7 (Intercourse and sexual offenses with certain victims; consent no defense), G.S. 14‑41 (Abduction of children), G.S. 14‑190.16 (First degree sexual exploitation of a minor), G.S. 14‑190.17 (Second degree sexual exploitation of a minor), G.S. 14‑190.18 (Promoting prostitution of a minor), G.S. 14‑190.19 (Participating in prostitution of a minor), or G.S. 14‑202.1 (Taking indecent liberties with children).

(2)        Any felony obstruction of a criminal investigation, including any violation of G.S. 14‑221.1 (Altering, destroying, or stealing evidence of criminal conduct).

(3)        Any felony offense involving interference with, or harassment or intimidation of, jurors or witnesses, including any violation of G.S. 14‑225.2 or G.S. 14‑226.

(4)        Any felony offense involving assault or threats against any executive or legislative officer in violation of Article 5A of Chapter 14 of the General Statutes or assault with a firearm or other deadly weapon upon governmental officers or employees in violation of G.S. 14‑34.2.

(5)        Any offense involving the manufacture, assembly, possession, storage, transportation, sale, purchase, delivery, or acquisition of weapons of mass death or destruction in violation of G.S. 14‑288.8 or the adulteration or misbranding of food, drugs, cosmetics, etc., with the intent to cause serious injury in violation of G.S. 14‑34.4.

(d)        When an investigative or law enforcement officer, while engaged in intercepting wire, oral, or electronic communications in the manner authorized, intercepts wire, electronic, or oral communications relating to offenses other than those specified in the order of authorization or approval, the contents thereof, and evidence derived therefrom, may be disclosed or used as provided in G.S. 15A‑294(a) and (b). Such contents and any evidence derived therefrom may be used in accordance with G.S. 15A‑294(c) when authorized or approved by a judicial review panel where the panel finds, on subsequent application made as soon as practicable, that the contents were otherwise intercepted in accordance with this Article or Chapter 119 of the United States Code.

(e)        No otherwise privileged wire, oral, or electronic communication intercepted in accordance with, or in violation of, the provisions of this Article or Chapter 119 of the United States Code, shall lose its privileged character. (1995, c. 407, s. 1.)



§ 15A-291. Application for electronic surveillance order; judicial review panel.

§ 15A‑291.  Application for electronic surveillance order; judicial review panel.

(a)        The Attorney General or the Attorney General's designee may, pursuant to the provisions of section 2516(2) of Chapter 119 of the United States Code, apply to a judicial review panel for an order authorizing or approving the interception of wire, oral, or electronic communications by investigative or law enforcement officers having responsibility for the investigation of the offenses as to which the application is made, and for such offenses and causes as are enumerated in G.S. 15A‑290. A judicial review panel shall be composed of such judges as may be assigned by the Chief Justice of the Supreme Court of North Carolina or an Associate Justice acting as the Chief Justice's designee, which shall review applications for electronic surveillance orders and may issue orders valid throughout the State authorizing such surveillance as provided by this Article, and which shall submit a report of its decision to the Chief Justice. A judicial review panel may be appointed by the Chief Justice or an Associate Justice acting as the Chief Justice's designee upon the notification of the Attorney General's Office of the intent to apply for an electronic surveillance order.

(b)        A judicial review panel is hereby authorized to grant orders valid throughout the State for the interception of wire, oral, or electronic communications. Applications for such orders may be made by the Attorney General or the Attorney General's designee. The Attorney General or the Attorney General's designee in applying for such orders, and a judicial review panel in granting such orders, shall comply with all procedural requirements of section 2518 of Chapter 119 of the United States Code. The Attorney General or the Attorney General's designee may make emergency applications as provided by section 2518 of Chapter 119 of the United States Code. In applying section 2518 the word "judge" in that section shall be construed to refer to the judicial review panel, unless the context otherwise indicates. The judicial review panel may stipulate any special conditions it feels necessary to assure compliance with the terms of this act.

(c)        No judge who sits as a member of a judicial review panel shall preside at any trial or proceeding resulting from or in any manner related to information gained pursuant to a lawful electronic surveillance order issued by that panel.

(d)        Each application for an order authorizing or approving the interception of a wire, oral, or electronic communication must be made in writing upon oath or affirmation to the judicial review panel. Each application must include the following information:

(1)        The identity of the office requesting the application;

(2)        A full and complete statement of the facts and circumstances relied upon by the applicant, to justify his belief that an order should be issued, including:

a.         Details as to the particular offense that has been, or is being committed;

b.         Except as provided in G.S. 15A‑294(i), a particular description of the nature and location of the facilities from which or the place where the communication is to be intercepted;

c.         A particular description of the type of communications sought to be intercepted; and

d.         The identity of the person, if known, committing the offense and whose communications are to be intercepted;

(3)        A full and complete statement as to whether or not other investigative procedures have been tried and failed or why they reasonably appear to be unlikely to succeed if tried or to be too dangerous;

(4)        A statement of the period of time for which the interception is required to be maintained. If the nature of the investigation is such that the authorization for interception should not automatically terminate when the described type of communication has been obtained, a particular description of facts establishing probable cause to believe that additional communications of the same type will occur thereafter must be added;

(5)        A full and complete statement of the facts concerning all previous applications known to the individual authorizing and making adjudication, made to a judicial review panel for authorization to intercept, or for approval of interceptions of wire, oral, or electronic communications involving any of the same persons, facilities, or places specified in the application, and the action taken by that judicial review panel on each such application; and

(6)        Where the application is for the extension of an order, a statement setting forth the results thus far obtained from the interception, or a reasonable explanation of the failure to obtain such results.

(e)        Before acting on the application, the judicial review panel may examine on oath the person requesting the application or any other person who may possess pertinent information, but information other than that contained in the affidavit may not be considered by the panel in determining whether probable cause exists for the issuance of the order unless the information is either recorded or contemporaneously summarized in the record or on the face of the order by the panel. (1995, c. 407, s. 1; 1997‑435, s. 2; 2005‑207, s. 1.)



§ 15A-292. Request for application for electronic surveillance order.

§ 15A‑292.  Request for application for electronic surveillance order.

(a)        The head of any municipal, county, or State law enforcement agency or any district attorney may submit a written request to the Attorney General that the Attorney General apply to a judicial review panel for an electronic surveillance order to be executed within the requesting agency's jurisdiction. The written requests shall be on a form approved by the Attorney General and shall provide sufficient information to form the basis for an application for an electronic surveillance order. The head of a law enforcement agency shall also submit a copy of the request to the district attorney, who shall review the request and forward it to the Attorney General along with any comments he may wish to include. The Attorney General is authorized to review the request and decide whether it is appropriate to submit an application to a judicial review panel for an electronic surveillance order. If a request for an application is deemed inappropriate, the Attorney General shall send a signed, written statement to the person submitting the request, and to the district attorney, summarizing the reasons for failing to make an application. If the Attorney General decides to submit an application to a judicial review panel, he shall so notify the requesting agency head, the district attorney, and the head of the local law enforcement agency which has the primary responsibility for enforcing the criminal laws in the location in which it is anticipated the majority of the surveillance will take place, if not the same as the requesting agency head, unless the Attorney General has probable cause to believe that the latter notifications should substantially jeopardize the success of the surveillance or the investigation in general. If a judicial review panel grants an electronic surveillance order, a copy of such order shall be sent to the requesting agency head and the district attorney, and a summary of the order shall be sent to the head of the local law enforcement agency with primary responsibility for enforcing the criminal laws in the jurisdiction where the majority of the surveillance will take place, if not the same as the requesting agency head, unless the judicial review panel finds probable cause to believe that the latter notifications would substantially jeopardize the success of the surveillance or the investigation.

(b)        This Article does not limit the authority of the Attorney General to apply for electronic surveillance orders independent of, or contrary to, the requests of law enforcement agency heads, nor does it limit the discretion of the Attorney General in determining whether an application is appropriate under any given circumstances.

(c)        The Chief Justice of the North Carolina Supreme Court shall receive a report concerning each decision of a judicial review panel. (1995, c. 407, s. 1.)



§ 15A-293. Issuance of order for electronic surveillance; procedures for implementation.

§ 15A‑293.  Issuance of order for electronic surveillance; procedures for implementation.

(a)        Upon application by the Attorney General pursuant to the procedures in G.S. 15A‑291, a judicial review panel may enter an ex parte order, as requested or as modified, authorizing the interception of wire, oral, or electronic communications, if the panel determines on the basis of the facts submitted by the applicant that:

(1)        There is probable cause for belief that an individual is committing, has committed, or is about to commit an offense set out in G.S. 15A‑290;

(2)        There is probable cause for belief that particular communications concerning that offense will be obtained through such interception;

(3)        Normal investigative procedures have been tried and have failed or reasonably appear to be unlikely to succeed if tried or to be too dangerous; and

(4)        Except as provided in G.S. 15A‑294(i), there is probable cause for belief that the facilities from which, or the place where, the wire, oral, or electronic communications are to be intercepted are being used, or are about to be used, in connection with the commission of such offense, or are leased to, listed in the name of, or commonly used by the individual described in subdivision (1) of this subsection.

(b)        Each order authorizing the interception of any wire, oral, or electronic communications must specify:

(1)        The identity of the person, if known, whose communications are to be intercepted;

(2)        The nature and location of the communications facilities as to which, or the place where, authority to intercept is granted, and the means by which such interceptions may be made;

(3)        A particular description of the type of communication sought to be intercepted and a statement of the particular offense to which it relates;

(4)        The identity of the agency authorized to intercept the communications and of the person requesting the application; and

(5)        The period of time during which such interception is authorized, including a statement as to whether or not the interception automatically terminates when the described communication has been first obtained.

(c)        No order entered under this Article may authorize the interception of any wire, oral, or electronic communication for any period longer than is necessary to achieve the objective of the authorization, nor in any event longer than 30 days. Such 30‑day period begins on the earlier of the day on which the investigative or law enforcement officer first begins to conduct an interception under the order or 10 days after the order is entered. Extensions of an order may be granted, but only upon application for an extension made in accordance with G.S. 15A‑291 and the panel making the findings required by subsection (a) of this section. The period of extension shall be no longer than the panel determines to be necessary to achieve the purpose for which it was granted and in no event for longer than 30 days. Every order and extension thereof must contain a provision that the authorization to intercept be executed as soon as practicable, be conducted in such a way as to minimize the interception of communications not otherwise subject to interception under this Article, and terminate upon attainment of the authorized objective, or in any event in 30 days, as is appropriate. In the event the intercepted communication is in a code or foreign language, and an expert in that foreign language or code is not reasonably available during the interception period, minimization may be accomplished as soon as practicable after the interception. An interception under this Article may be conducted in whole or in part by State or federal government personnel, or by an individual operating under a contract with the State or federal government, acting under the supervision of an investigative or law enforcement officer authorized to conduct the interception.

(d)        Whenever an order authorizing interception is entered pursuant to this Article, the order may require reports to be made to the issuing judicial review panel showing that progress has been made toward achievement of the authorized objective and the need for continued interception. Such reports must be made at such intervals as the panel may require.

(1)        The contents of any wire, oral, or electronic communication intercepted by any means authorized by this Article must be recorded on tape, wire, or electronic or other comparable device. The recording of the contents of any wire, electronic, or oral communication under this subsection must be done in such way as will protect the recording from editing or other alterations. Immediately upon the expiration of the period of the order, or extensions thereof, the recordings must be made available to the judicial review panel and sealed under its direction. Custody of the recordings is wherever the panel orders. They may not be destroyed except upon an order of the issuing panel and in any event must be kept for 10 years. Duplicate recordings may be made for use or disclosure pursuant to the provisions of G.S. 15A‑294(a) and (b) for investigations. The contents of any wire, oral, or electronic communication or evidence derived therefrom may not be disclosed or used under G.S. 15A‑294(c) unless they have been kept sealed.

(2)        Applications made and orders granted under this Article must be sealed by the panel. Custody of the applications and orders may be disclosed only upon a showing of good cause before the issuing panel and may not be destroyed except on its order and in any event must be kept for 10 years.

(3)        Any violation of the provisions of this subsection may be punished as for contempt.

(e)        The State Bureau of Investigation shall own or control and may operate any equipment used to implement electronic surveillance orders issued by a judicial review panel and may operate or use, in implementing any electronic surveillance order, electronic surveillance equipment in which a local government or any of its agencies has a property interest.

(f)         The Attorney General shall establish procedures for the use of electronic surveillance equipment in assisting local law enforcement agencies implementing electronic surveillance orders. The Attorney General shall supervise such assistance given to local law enforcement agencies and is authorized to conduct statewide training sessions for investigative and law enforcement officers regarding this Article. (1995, c. 407, s. 1; 1997‑435, s. 2.1; 2005‑207, ss. 2, 3.)



§ 15A-294. Authorization for disclosure and use of intercepted wire, oral, or electronic communications.

§ 15A‑294.  Authorization for disclosure and use of intercepted wire, oral, or electronic communications.

(a)        Any investigative or law enforcement officer who, by any means authorized by this Article or Chapter 119 of the United States Code, has obtained knowledge of the contents of any wire, oral, or electronic communication, or evidence derived therefrom, may disclose such contents to another investigative or law enforcement officer to the extent that such disclosure is appropriate to the proper performance of the official duties of the officer making or receiving the disclosure.

(b)        Any investigative or law enforcement officer, who by any means authorized by this Article or Chapter 119 of the United States Code, has obtained knowledge of the contents of any wire, oral, or electronic communication, or evidence derived therefrom, may use such contents to the extent such use is appropriate to the proper performance of the officers' official duties.

(c)        Any person who has received, by any means authorized by this Article or Chapter 119 of the United States Code, any information concerning a wire, oral, or electronic communication, or evidence derived therefrom, intercepted in accordance with the provisions of this Article, may disclose the contents of that communication or such derivative evidence while giving testimony under oath or affirmation in any proceeding in any court or before any grand jury in this State, or in any court of the United States or of any state, or in any federal or state grand jury proceeding.

(d)        Within a reasonable time, but no later than 90 days after the filing of an application for an order or the termination of the period of an order or the extensions thereof, the issuing judicial review panel must cause to be served on the persons named in the order or the application and such other parties as the panel in its discretion may determine, an inventory that includes notice of:

(1)        The fact of the entry of the order or the application;

(2)        The date of the entry and the period of the authorized interception; and

(3)        The fact that during the period wire, oral, or electronic communications were or were not intercepted.

(d1)      The notification required pursuant to G.S. 15A‑294(d) may be delayed if the judicial review panel has probable cause to believe that notification would substantially jeopardize the success of an electronic surveillance or a criminal investigation. Delay of notification shall be only by order of the judicial review panel. The period of delay shall be designated by the judicial review panel and may be extended from time to time until the jeopardy to the electronic surveillance or the criminal investigation dissipates.

(e)        The issuing judicial review panel, upon the filing of a motion, may in its discretion, make available to such person or his counsel for inspection, such portions of the intercepted communications, applications, and orders as the panel determines to be required by law or in the interest of justice.

(f)         The contents of any intercepted wire, oral, or electronic communication, or evidence derived therefrom, may not be received in evidence or otherwise disclosed in any trial, hearing, or other proceeding in any court of this State unless each party, not less than 20 working days before the trial, hearing, or other proceeding, has been furnished with a copy of the order and accompanying application, under which the interception was authorized.

(g)        Any aggrieved person in any trial, hearing, or proceeding in or before any court, department, officer, agency, regulatory body, or other authority of this State, or a political subdivision thereof, may move to suppress the contents of any intercepted wire, oral, or electronic communication, or evidence derived therefrom, on the grounds that:

(1)        The communication was unlawfully intercepted;

(2)        The order of authorization under which it was intercepted is insufficient on its face; or

(3)        The interception was not made in conformity with the order of authorization.

Such motion must be made before the trial, hearing, or proceeding unless there was no opportunity to make such motion or the person was not aware of the grounds of this motion. If the motion is granted, the contents of the intercepted wire, oral, or electronic communication, or evidence derived therefrom, must be treated as having been obtained in violation of this Article.

(h)        In addition to any other right to appeal, the State may appeal:

(1)        From an order granting a motion to suppress made under subdivision (1) of this subsection, if the district attorney certifies to the judge granting the motion that the appeal is not taken for purposes of delay. The appeal must be taken within 30 days after the date the order of suppression was entered and must be prosecuted as are other interlocutory appeals; or

(2)        From an order denying an application for an order of authorization, and the appeal may be made ex parte and must be considered in camera and in preference to all other pending appeals.

(i)         The requirements of G.S. 15A‑293(b)(2) and G.S. 15A‑293(a)(4) relating to the specification of the facilities from which, or the place where, the communication is to be intercepted do not apply if:

(1)        In the case of an application with respect to the interception of an oral communication:

a.         The application is by a State investigative or law enforcement officer and is approved by the Attorney General or his designee;

b.         The application contains a full and complete statement as to why the specification is not practical and identifies the person committing the offense and whose communications are to be intercepted; and

c.         The judicial review panel finds that the specification is not practical.

(2)        In the case of an application with respect to a wire or electronic communication:

a.         The application is by a State investigative or law enforcement officer and is approved by the Attorney General or his designee;

b.         The application identifies the person believed to be committing the offense and whose communications are to be intercepted, and the applicant makes a showing that there is probable cause to believe that the person's actions could have the effect of thwarting interception from a specified facility;

c.         The judicial review panel finds that the showing has been adequately made; and

d.         The order authorizing or approving the interception is limited to interception only for such time as it is reasonable to presume that the person identified in the application is or was reasonably proximate to the instrument through which the communication will be or was transmitted.

(j)         An interception of a communication under an order with respect to which the requirements of G.S. 15A‑293(b)(2) and G.S. 15A‑293(a)(4) do not apply by reason of subdivision (i)(1) of this section shall not begin until the place where the communication is to be intercepted is ascertained by the person implementing the interception order. A provider of wire or electronic communications service that has received an order as provided for in subdivision (i)(2) of this section may move the court to modify or quash the order on the grounds that its assistance with respect to the interception cannot be performed in a timely or reasonable fashion. The court, upon notice to the government, shall decide such a motion expeditiously. (1995, c. 407, s. 1; 1997‑435, s. 3; 2005‑207, s. 4.)



§ 15A-295. Reports concerning intercepted wire, oral, or electronic communications.

§ 15A‑295.  Reports concerning intercepted wire, oral, or electronic communications.

In January of each year, the Attorney General of this State must report to the Administrative Office of the United States Court the information required to be filed by section 2519 of Title 18 of the United States Code, as heretofore or hereafter amended, and file a copy of the report with the Administrative Office of the Courts of North Carolina. (1995, c. 407, s. 1.)



§ 15A-296. Recovery of civil damages authorized.

§ 15A‑296.  Recovery of civil damages authorized.

(a)        Any person whose wire, oral, or electronic communication is intercepted, disclosed, or used in violation of this Article, has a civil cause of action against any person who intercepts, discloses, uses, or procures any other person to intercept, disclose, or use such communications, and is entitled to recover from any other person:

(1)        Actual damages, but not less than liquidated damages, computed at the rate of one hundred dollars ($100.00) a day for each day of violation or one thousand dollars ($1,000), whichever is higher;

(2)        Punitive damages; and

(3)        A reasonable attorneys' fee and other litigation costs reasonably incurred.

(b)        Good faith reliance on a court order or on a representation made by the Attorney General or a district attorney is a complete defense to any civil or criminal action brought under this Article. (1995, c. 407, s. 1.)



§ 15A-297. Conformity to provisions of federal law.

§ 15A‑297.  Conformity to provisions of federal law.

It is the intent of this Article to conform the requirements of all interceptions of wire, oral, or electronic communications conducted by investigative or law enforcement officers in this State to provisions of Chapter 119 of the United States Code, except where the context indicates a purpose to provide safeguards even more protective of individual privacy and constitutional rights. (1995, c. 407, s. 1.)



§ 15A-298. Subpoena authority.

§ 15A‑298.  Subpoena authority.

Pursuant to rules issued by the Attorney General, the Director of the State Bureau of Investigation or the Director's designee may issue an administrative subpoena to a communications common carrier or an electronic communications service to compel production of business records if the records:

(1)        Disclose information concerning local or long‑distance toll records or subscriber information; and

(2)        Are material to an active criminal investigation being conducted by the State Bureau of Investigation. (1995, c. 407, s. 1; 1997‑435, s. 4.)



§ 15A-299. Discontinuation of telecommunications services used for unlawful purposes.

Article 16A.

Discontinuation of Telecommunications Services.

§ 15A‑299.  Discontinuation of telecommunications services used for unlawful purposes.

(a)        The legislature finds that some persons use telecommunications services to violate State or federal criminal law. The legislature further finds that some persons use telecommunications services or technology, such as call forwarding and cellular radio transmission, to avoid detection or arrest.

(b)        A customer of a telecommunications company operating within the State may use telecommunications services only for lawful purposes.

(c)        If a local, State, or federal law enforcement officer acting within the scope of the officer's duties obtains evidence that telecommunications services are being used or have been used by a customer or by the employee or agent of the customer to violate State or federal criminal law, the officer may request either the district attorney or the Attorney General as appropriate to apply to the district court of the county in which the suspected violation of State or federal criminal law occurred for an order requiring the telecommunications company to discontinue service to the customer. The court shall hold a hearing on the application as soon as possible, but no sooner than 48 hours after notice of the application for discontinuation of service is delivered to the address at which the telecommunications services are furnished or to the address to which bills for telecommunications services are mailed, according to the telecommunications company records. Notice must also be given to the registered agent for the service of process upon the telecommunications company at least 48 hours prior to the hearing. Notices required under this section shall be given pursuant to the provisions of Rule 4 of the North Carolina Rules of Civil Procedure. If the court finds clear and convincing evidence that the telecommunications services are being used or have been used to violate State or federal criminal law, the court may order the telecommunications company to discontinue such service immediately.

(d)        Telecommunications services discontinued under this section may be reinstated only by court order, and call forwarding or message referrals, whether recorded or live, may not be provided until reinstatement of service is ordered by the court. The court may order reinstatement of telecommunications services if it finds that the customer is not likely to use the services to violate State or federal criminal law. The standard of proof shall be the same as that used for the disconnect order.

(e)        A telecommunications company shall be held harmless from liability to any person when complying with any court order issued under this section. (1997‑372, s. 1.)



§ 15A-300. Reserved for future codification purposes.

§ 15A‑300.  Reserved for future codification purposes.



§ 15A-301. Criminal process generally.

SUBCHAPTER III. CRIMINAL PROCESS.

Article 17.

Criminal Process.

§ 15A‑301.  Criminal process generally.

(a)        Formal Requirements. 

(1)        A record of each criminal process issued in the trial division of the General Court of Justice must be maintained in the office of the clerk in either paper form or in electronic form in the Electronic Repository as provided in G.S. 15A‑301.1.

(2)        Criminal process, other than a citation, must be signed and dated by the justice, judge, magistrate, or clerk who issues it. The citation must be signed and dated by the law‑enforcement officer who issues it.

(b)        To Whom Directed.  Warrants for arrest and orders for arrest must be directed to a particular officer, a class of officers, or a combination thereof, having authority and territorial jurisdiction to execute the process. A criminal summons must be directed to the person summoned to appear and must be delivered to and may be served by any law‑enforcement officer having authority and territorial jurisdiction to make an arrest for the offense charged, except that in those instances where the defendant is called into a law‑enforcement agency to receive a summons, any employee so designated by the agency's chief executive officer may serve a criminal summons at the agency's office. The citation must be directed to the person cited to appear.

(c)        Service. 

(1)        A law‑enforcement officer or other employee designated as provided in subsection (b) receiving for service or execution a criminal process that was first created and exists only in paper form must note thereon the date and time of its receipt. A law enforcement officer receiving a copy of a criminal process that was printed in paper form as provided in G.S. 15A‑301.1 shall cause the date of receipt to be recorded as provided in that section. Upon execution or service, a copy of the process must be delivered to the person arrested or served.

(2)        A corporation may be served with criminal summons as provided in G.S. 15A‑773.

(d)        Return. 

(1)        The officer or other employee designated as provided in subsection (b) who serves or executes a criminal process that was first created and exists only in paper form must enter the date and time of the service or execution on the process and return it to the clerk of court in the county in which issued. The officer or other employee designated as provided in subsection (b) of this section who serves or executes a copy of a criminal process that was printed in paper form as provided in G.S. 15A‑301.1 shall promptly cause the date of the service or execution to be recorded as provided in that section.

(2)        If criminal process that was created and exists only in paper form is not served or executed within a number of days indicated below, it must be returned to the clerk of court in the county in which it was issued, with a reason for the failure of service or execution noted thereon.

a.         Warrant for arrest  180 days.

b.         Order for arrest  180 days.

c.         Criminal summons  90 days or the date the defendant is directed to appear, whichever is earlier.

(3)        Failure to return the process to the clerk as required by subdivision (2) of this subsection does not invalidate the process, nor does it invalidate service or execution made after the period specified in subdivision (2).

(4)        The clerk to which return of a criminal process that was created and exists only in paper form is made may redeliver the process to a law‑enforcement officer or other employee designated as provided in subsection (b) for further attempts at service. If the process is a criminal summons, he may reissue it only upon endorsement of a new designated time and date of appearance.

(e)        Copies to Be Made by Clerk. 

(1)        The clerk may make a certified copy of any criminal process that was created and exists only in paper form filed in his office pursuant to subsection (a) when the original process has been lost or when the process has been returned pursuant to subdivision (d)(2). The copy may be executed as effectively as the original process whether or not the original has been redelivered as provided in G.S. 15A‑301(d)(4).

(2)        When criminal process is returned to the clerk pursuant to subdivision (d)(1) and it appears that the appropriate venue is in another county, the clerk must make and retain a certified copy of the process and transmit the original process to the clerk in the appropriate county.

(3)        Upon request of a defendant, the clerk must make and furnish to him without charge one copy of every criminal process filed against him.

(4)        Nothing in this section prevents the making and retention of uncertified copies of process for information purposes under G.S. 15A‑401(a)(2) or for any other lawful purpose.

(f)         Protection of Process Server.  An officer or other employee designated as provided in subsection (b), and serving process as provided in subsection (b), receiving under this section or under G.S. 15A‑301.1 criminal process which is complete and regular on its face may serve the process in accordance with its terms and need not inquire into its regularity or continued validity, nor does he incur criminal or civil liability for its due service.

(g)        Recall of Process  Authority.  A criminal process that has not been served on the defendant, other than a citation, shall be recalled by a judicial official or by a person authorized to act on behalf of a judicial official as follows:

(1)        A warrant or criminal summons shall be recalled by the issuing judicial official when that official determines that probable cause did not exist for its issuance.

(2)        Any criminal process other than a warrant or criminal summons may be recalled for good cause by any judicial official of the trial division in which it was issued. Good cause includes, without limitation, the fact that:

a.         A copy of the process has been served on the defendant.

b.         All charges on which the process is based have been disposed.

c.         The person named as the defendant in the process is not the person who committed the charged offense.

d.         It has been determined that grounds for the issuance of an order for arrest did not exist, no longer exist or have been satisfied.

(3)        The disposition of all charges on which a process is based shall effect the recall, without further action by the court, of that process and of all other outstanding process issued in connection with the charges, including all orders for arrest issued for the defendant's failure to appear to answer the charges.

When the process was first created and exists only in paper form, the recall shall promptly be communicated by any reasonable means to each law enforcement agency known to be in possession of the original or a copy of the process, and each agency shall promptly return the process to the court, unserved. When the process is in the Electronic Repository, the recall shall promptly be entered in the Electronic Repository, and no further copies of the process shall be printed in paper form. The recall shall also be communicated by any reasonable means to each agency that is known to be in possession of a copy of the process in paper form and that does not have remote electronic access to the Electronic Repository. (1868‑9, c. 178, subch. 3, s. 4; Code, s. 1135; Rev., s. 3159; C.S., s. 4525; 1957, c. 346; 1969, c. 44, s. 28; 1973, c. 1286, s. 1; 1975, 2nd Sess., c. 983, ss. 136, 137; 1979, c. 725, ss. 1‑3; 1989, c. 262, s. 3; 2002‑64, s. 3.)



§ 15A-301.1. Electronic Repository.

§ 15A‑301.1.  Electronic Repository.

(a)        The Administrative Office of the Courts shall create and maintain, in cooperation with State and local law enforcement agencies, an automated electronic repository for criminal process (hereinafter referred to as the Electronic Repository), which shall comprise a secure system of electronic data entry, storage, and retrieval that provides for creating, signing, issuing, entering, filing, and retaining criminal process in electronic form, and that provides for the following with regard to criminal process in electronic form:

(1)        Tracking criminal process.

(2)        Accessing criminal process through remote electronic means by all authorized judicial officials and employees and all authorized law enforcement officers and agencies that have compatible electronic access capacity.

(3)        Printing any criminal process in paper form by any authorized judicial official or employee or any authorized law enforcement officer or agency.

The Administrative Office of the Courts shall assure that all electronic signatures effected through use of the system meet the requirements of G.S. 15A‑101.1(5).

(b)        Any criminal process may be created, signed, and issued in electronic form, filed electronically in the office of a clerk of superior court, and retained in electronic form in the Electronic Repository.

(c)        Any process that was first created, signed, and issued in paper form may subsequently be filed in electronic form and entered in the Electronic Repository by the judicial official who issued the process or by any person authorized to enter it on behalf of the judicial official. All copies of the process in paper form are then subject to the provisions of subsections (i) and (k) of this section.

(d)        Any criminal process in the Electronic Repository shall be part of the official records of the clerk of superior court of the county for which it was issued and shall be maintained in the office of that clerk as required by G.S. 15A‑301(a).

(e)        Any criminal process in the Electronic Repository may, at any time and at any place in this State, be printed in paper form and delivered to a law enforcement agency or officer by any judicial official, law enforcement officer, or other authorized person.

(f)         When printed in paper form pursuant to subsection (e) of this section, any copy of a criminal process in the Electronic Repository confers the same authority and has the same force and effect for all other purposes as the original of a criminal process that was created and exists only in paper form.

(g)        Service of any criminal process in the Electronic Repository may be effected by delivering to the person to be served a copy of the process that was printed in paper form pursuant to subsection (e) of this section.

(h)        The tracking information specified in subsection (i) of this section shall promptly be entered in the Electronic Repository when one or both of the following occurs:

(1)        A process is first created, signed, and issued in paper form and subsequently entered in electronic form in the Electronic Repository as provided in subsection (c) of this section.

(2)        A copy of a process in the Electronic Repository is printed in paper form pursuant to subsection (e) of this section.

(i)         The following tracking information shall be entered in the Electronic Repository in accordance with subsections (c) and (h) of this section:

(1)        The date and time when the process was printed in paper form.

(2)        The name of the law enforcement agency by or for which the process was printed in paper form.

(3)        If available, the name and identification number of the law enforcement officer to whom any copy of the process was delivered.

(j)         The service requirements set forth in subsection (k) of this section shall apply to:

(1)        Each copy of a criminal process that is first created in paper form and subsequently entered into the Electronic Repository as provided in subsection (c) of this section.

(2)        Each copy of a criminal process in the Electronic Repository that is printed in paper form pursuant to subsection (e) of this section.

(k)        Service Requirements for Process Entered in the Electronic Repository.  The copy of the process shall be served not later than 24 hours after it has been printed. The date, time, and place of service shall promptly be recorded in the Electronic Repository and shall be part of the official records of the court. If the process is not served within 24 hours, that fact shall promptly be recorded in the Electronic Repository and all copies of the process in paper form shall be destroyed. The process may again be printed in paper form at later times and at the same or other places. Subsection (f) of this section applies to each successively printed copy of the process. When service of the warrant is no longer being actively pursued, that fact shall be promptly recorded in the Electronic Repository.

(l )        A law enforcement officer or agency that does not have compatible remote access to the Electronic Repository shall promptly communicate, by any reasonable means, the information required by subsection (k) of this section to the clerk of superior court of the county in which the process was issued or to any other person authorized to enter information into the Electronic Repository, and the information shall promptly be entered in the Electronic Repository.

(m)       Failure to enter any information as required by subsection (i) or (k) of this section does not invalidate the process, nor does it invalidate service or execution made after the period specified in subsection (k) of this section.

(n)        A warrant created and existing only in paper form is returned within the meaning of G.S. 132‑1.4(k) when it is returned as provided in G.S. 15A‑301(d). A warrant that exists only in electronic form in the Electronic Repository is returned within the meaning of G.S. 132‑1.4(k), when it has been served or when service of the warrant is no longer being actively pursued, as either fact is entered in the Electronic Repository pursuant to subsection (k) of this section. (2002‑64, s. 2.)



§ 15A-302. Citation.

§ 15A‑302.  Citation.

(a)        Definition.  A citation is a directive, issued by a law enforcement officer or other person authorized by statute, that a person appear in court and answer a misdemeanor or infraction charge or charges.

(b)        When Issued.  An officer may issue a citation to any person who he has probable cause to believe has committed a misdemeanor or infraction.

(c)        Contents.  The citation must:

(1)        Identify the crime charged, including the date, and where material, identify the property and other persons involved,

(2)        Contain the name and address of the person cited, or other identification if that cannot be ascertained,

(3)        Identify the officer issuing the citation, and

(4)        Cite the person to whom issued to appear in a designated court, at a designated time and date.

(d)        Service.  A copy of the citation shall be delivered to the person cited who may sign a receipt on the original which shall thereafter be filed with the clerk by the officer. If the cited person refuses to sign, the officer shall certify delivery of the citation by signing the original, which shall thereafter be filed with the clerk. Failure of the person cited to sign the citation shall not constitute grounds for his arrest or the requirement that he post a bond. When a citation is issued for a parking offense, a copy shall be delivered to the operator of a vehicle who is present at the time of service, or shall be delivered to the registered owner of the vehicle if the operator is not present by affixing a copy of the citation to the vehicle in a conspicuous place.

(e)        Dismissal by Prosecutor.  If the prosecutor finds that no crime or infraction is charged in the citation, or that there is insufficient evidence to warrant prosecution, he may dismiss the charge and so notify the person cited. An appropriate entry must be made in the records of the clerk. It is not necessary to enter the dismissal in open court or to obtain consent of the judge.

(f)         Citation No Bar to Criminal Summons or Warrant.  If the offense is a misdemeanor, a criminal summons or a warrant may issue notwithstanding the prior issuance of a citation for the same offense. If a defendant fails to appear in court as directed by a citation that charges the defendant with a misdemeanor, an order for arrest for failure to appear may be issued by a judicial official.

(g)        Preparation of Form.  The form and content of the citation is as prescribed by the Administrative Officer of the Courts. The form of citation used for violation of the motor vehicle laws must contain a notice that the driving privilege of the person cited may be revoked for failure to appear as cited, and must be prepared as provided in G.S. 7A‑148(b). (1973, c. 1286, s. 1; 1975, c. 166, ss. 3, 27; 1983, c. 327, s. 4; 1985, c. 385; c. 764, s. 4; 1989, c. 243, s. 1; 2003‑15, s. 1.)



§ 15A-303. Criminal summons.

§ 15A‑303.  Criminal summons.

(a)        Definition.  A criminal summons consists of a statement of the crime or infraction of which the person to be summoned is accused, and an order directing that the person so accused appear and answer to the charges made against him. It is based upon a showing of probable cause supported by oath or affirmation.

(b)        Statement of the Crime or Infraction.  The criminal summons must contain a statement of the crime or infraction of which the person summoned is accused. No criminal summons is invalid because of any technicality of pleading if the statement is sufficient to identify the crime or infraction.

(c)        Showing of Probable Cause; Record.  The showing of probable cause for the issuance of a criminal summons, and the record thereof, is the same as provided in G.S. 15A‑304(d) for the issuance of a warrant for arrest.

(d)        Order to Appear.  The summons must order the person named to  appear in a designated court at a designated time and date and answer to the charges made against him and advise him that he may be held in contempt of court for failure to appear. Except for cause noted in the criminal summons by the issuing official, an appearance date may not be set more than one month following the issuance or reissuance of the criminal summons.

(e)        Enforcement. 

(1)        If the offense charged is a criminal offense, a warrant for arrest, based upon the same or another showing of probable cause, may be issued by the same or another issuing official, notwithstanding the prior issuance of a criminal summons.

(2)        If the offense charged is a criminal offense, an order for arrest, as provided in G.S. 15A‑305, may issue for the arrest of any person who fails to appear as directed in a duly executed criminal summons.

(3)        A person served with criminal summons who willfully fails to appear as directed may be punished for contempt as provided in G.S. 5A‑11.

(4)        Repealed by Session Laws 1975, c. 166, s. 4.

(f)         Who May Issue.  A criminal summons, valid throughout the State, may be issued by any person authorized to issue warrants for arrest. (1973, c. 1286, s. 1; 1975, c. 166, ss. 4, 5; 1975, 2nd Sess., c. 983, s. 138; 1983, c. 294, s. 3; 1985, c. 764, s. 5.)



§ 15A-304. Warrant for arrest.

§ 15A‑304.  Warrant for arrest.

(a)        Definition.  A warrant for arrest consists of a statement of the crime of which the person to be arrested is accused, and an order directing that the person so accused be arrested and held to answer to the charges made against him. It is based upon a showing of probable cause supported by oath or affirmation.

(b)        When Issued.  A warrant for arrest may be issued, instead of or subsequent to a criminal summons, when it appears to the judicial official that the person named should be taken into custody. Circumstances to be considered in determining whether the person should be taken into custody may include, but are not limited to, failure to appear when previously summoned, facts making it apparent that a person summoned will fail to appear, danger that the person accused will escape, danger that there may be injury to person or property, or the seriousness of the offense.

(c)        Statement of the Crime.  The warrant must contain a statement of the crime of which the person to be arrested is accused. No warrant for arrest, nor any arrest made pursuant thereto, is invalid because of any technicality of pleading if the statement is sufficient to identify the crime.

(d)        Showing of Probable Cause.  A judicial official may issue a warrant for arrest only when he is supplied with sufficient information, supported by oath or affirmation, to make an independent judgment that there is probable cause to believe that a crime has been committed and that the person to be arrested committed it. The information must be shown by one or more of the following:

(1)        Affidavit;

(2)        Oral testimony under oath or affirmation before the issuing official; or

(3)        Oral testimony under oath or affirmation presented by a sworn law enforcement officer to the issuing official by means of an audio and video transmission in which both parties can see and hear each other. Prior to the use of audio and video transmission pursuant to this subdivision, the procedures and type of equipment for audio and video transmission shall be submitted to the Administrative Office of the Courts by the senior regular resident superior court judge and the chief district court judge for a judicial district or set of districts and approved by the Administrative Office of the Courts.

If the information is insufficient to show probable cause, the warrant may not be issued. A judicial official shall not refuse to issue a warrant for the arrest of a person solely because a prior warrant has been issued for the arrest of another person involved in the same matter.

(e)        Order for Arrest.  The order for arrest must direct that a law‑enforcement officer take the defendant into custody and bring him without unnecessary delay before a judicial official to answer to the charges made against him.

(f)         Who May Issue.  A warrant for arrest, valid throughout the State, may be issued by:

(1)        A Justice of the Supreme Court.

(2)        A judge of the Court of Appeals.

(3)        A judge of the superior court.

(4)        A judge of the district court, as provided in G.S. 7A‑291.

(5)        A clerk, as provided in G.S. 7A‑180 and 7A‑181.

(6)        A magistrate, as provided in G.S. 7A‑273. (1868‑9, c. 178, subch. 3, ss. 1‑3; Code, ss. 1132‑1134; 1901, c. 668; Rev., ss. 3156‑3158; C.S., ss. 4522‑4524; 1955, c. 332; 1969, c. 44, s. 27; c. 1062, s. 1; 1973, c. 1286, s. 1; 1997‑268, s. 2; 2004‑186, s. 15.1.)



§ 15A-305. Order for arrest.

§ 15A‑305.  Order for arrest.

(a)        Definition.  As used in this section, an order for arrest is an order issued by a justice, judge, clerk, or magistrate that a law‑enforcement officer take a named person into custody.

(b)        When Issued.  An order for arrest may be issued when:

(1)        A grand jury has returned a true bill of indictment against a defendant who is not in custody and who has not been released from custody pursuant to Article 26 of this Chapter, Bail, to answer to the charges in the bill of indictment.

(2)        A defendant who has been arrested and released from custody pursuant to Article 26 of this Chapter, Bail, fails to appear as required.

(3)        The defendant has failed to appear as required by a duly executed criminal summons issued pursuant to G.S. 15A‑303 or a citation issued by a law enforcement officer or other person authorized by statute pursuant to G.S. 15A‑302 that charged the defendant with a misdemeanor.

(4)        A defendant has violated the conditions of probation.

(5)        In any criminal proceeding in which the defendant has become subject to the jurisdiction of the court, it becomes necessary to take the defendant into custody.

(6)        It is authorized by G.S. 15A‑803 in connection with material witness proceedings.

(7)        The common‑law writ of capias has heretofore been issuable.

(8)        When a defendant fails to appear as required in a show cause order issued in a criminal proceeding.

(9)        It is authorized by G.S. 5A‑16 in connection with contempt proceedings.

(c)        Statement of Cause and Order; Copy of Indictment. 

(1)        The process must state the cause for its issuance and order an officer described in G.S. 15A‑301(b) to take the person named therein into custody and bring him before the court. If the defendant is to be held without bail, the order must so provide.

(2)        When the order is issued pursuant to subdivision (b)(1), a copy of the bill of indictment must be attached to each copy of the order for arrest.

(d)        Who May Issue.  An order for arrest, valid throughout the State, may be issued by any person authorized to issue warrants for arrest. (1973, c. 1286, s. 1; 1975, c. 166, s. 6; 1977, c. 711, s. 21; 2003‑15, s. 2.)



§§ 15A-306 through 15A-353. Reserved for future codification purposes.

Article 18.

§§ 15A‑306 through 15A‑353.  Reserved for future codification purposes.



§§ 15A-354 through 15A-400. Reserved for future codification purposes.

Article 19.

§§ 15A‑354 through 15A‑400.  Reserved for future codification purposes.



§ 15A-401. Arrest by law-enforcement officer.

SUBCHAPTER IV. ARREST.

Article 20.

Arrest.

§ 15A‑401.  Arrest by law‑enforcement officer.

(a)        Arrest by Officer Pursuant to a Warrant. 

(1)        Warrant in Possession of Officer.  An officer having a warrant for arrest in his possession may arrest the person named or described therein at any time and at any place within the officer's territorial jurisdiction.

(2)        Warrant Not in Possession of Officer.  An officer who has knowledge that a warrant for arrest has been issued and has not been executed, but who does not have the warrant in his possession, may arrest the person named therein at any time. The officer must inform the person arrested that the warrant has been issued and serve the warrant upon him as soon as possible. This subdivision applies even though the arrest process has been returned to the clerk under G.S. 15A‑301.

(b)        Arrest by Officer Without a Warrant. 

(1)        Offense in Presence of Officer.  An officer may arrest without a warrant any person who the officer has probable cause to believe has committed a criminal offense in the officer's presence.

(2)        Offense Out of Presence of Officer.  An officer may arrest without a warrant any person who the officer has probable cause to believe:

a.         Has committed a felony; or

b.         Has committed a misdemeanor, and:

1.         Will not be apprehended unless immediately arrested, or

2.         May cause physical injury to himself or others, or damage to property unless immediately arrested; or

c.         Has committed a misdemeanor under G.S. 14‑72.1, 14‑134.3, 20‑138.1, or 20‑138.2; or

d.         Has committed a misdemeanor under G.S. 14‑33(a), 14‑33(c)(1), 14‑33(c)(2), or 14‑34 when the offense was committed by a person with whom the alleged victim has a personal relationship as defined in G.S. 50B‑1; or

e.         Has committed a misdemeanor under G.S. 50B‑4.1(a); or

f.          Has violated a pretrial release order entered under G.S. 15A‑534.1(a)(2).

(3)        Repealed by Session Laws 1991, c. 150.

(4)        A law enforcement officer may detain an individual arrested for violation of an order limiting freedom of movement or access issued pursuant to G.S. 130A‑475 or G.S. 130A‑145 in the area designated by the State Health Director or local health director pursuant to such order. The person may be detained in such area until the initial appearance before a judicial official pursuant to G.S. 15A‑511 and G.S. 15A‑534.5.

(c)        How Arrest Made. 

(1)        An arrest is complete when:

a.         The person submits to the control of the arresting officer who has indicated his intention to arrest, or

b.         The arresting officer, with intent to make an arrest, takes a person into custody by the use of physical force.

(2)        Upon making an arrest, a law‑enforcement officer must:

a.         Identify himself as a law‑enforcement officer unless his identity is otherwise apparent,

b.         Inform the arrested person that he is under arrest, and

c.         As promptly as is reasonable under the circumstances, inform the arrested person of the cause of the arrest, unless the cause appears to be evident.

(d)        Use of Force in Arrest. 

(1)        Subject to the provisions of subdivision (2), a law‑enforcement officer is justified in using force upon another person when and to the extent that he reasonably believes it necessary:

a.         To prevent the escape from custody or to effect an arrest of a person who he reasonably believes has committed a criminal offense, unless he knows that the arrest is unauthorized; or

b.         To defend himself or a third person from what he reasonably believes to be the use or imminent use of physical force while effecting or attempting to effect an arrest or while preventing or attempting to prevent an escape.

(2)        A law‑enforcement officer is justified in using deadly physical force upon another person for a purpose specified in subdivision (1) of this subsection only when it is or appears to be reasonably necessary thereby:

a.         To defend himself or a third person from what he reasonably believes to be the use or imminent use of deadly physical force;

b.         To effect an arrest or to prevent the escape from custody of a person who he reasonably believes is attempting to escape by means of a deadly weapon, or who by his conduct or any other means indicates that he presents an imminent threat of death or serious physical injury to others unless apprehended without delay; or

c.         To prevent the escape of a person from custody imposed upon him as a result of conviction for a felony.

Nothing in this subdivision constitutes justification for willful, malicious or criminally negligent conduct by any person which injures or endangers any person or property, nor shall it be construed to excuse or justify the use of unreasonable or excessive force.

(e)        Entry on Private Premises or Vehicle; Use of Force. 

(1)        A law‑enforcement officer may enter private premises or a vehicle to effect an arrest when:

a.         The officer has in his possession a warrant or order or a copy of the warrant or order for the arrest of a person, provided that an officer may utilize a copy of a warrant or order only if the original warrant or order is in the possession of a member of a law enforcement agency located in the county where the officer is employed and the officer verifies with the agency that the warrant is current and valid; or the officer is authorized to arrest a person without a warrant or order having been issued,

b.         The officer has reasonable cause to believe the person to be arrested is present, and

c.         The officer has given, or made reasonable effort to give, notice of his authority and purpose to an occupant thereof, unless there is reasonable cause to believe that the giving of such notice would present a clear danger to human life.

(2)        The law‑enforcement officer may use force to enter the premises or vehicle if he reasonably believes that admittance is being denied or unreasonably delayed, or if he is authorized under subsection (e)(1)c to enter without giving notice of his authority and purpose.

(f)         Use of Deadly Weapon or Deadly Force to Resist Arrest. 

(1)        A person is not justified in using a deadly weapon or deadly force to resist an arrest by a law‑enforcement officer using reasonable force, when the person knows or has reason to know that the officer is a law‑enforcement officer and that the officer is effecting or attempting to effect an arrest.

(2)        The fact that the arrest was not authorized under this section is no defense to an otherwise valid criminal charge arising out of the use of such deadly weapon or deadly force.

(3)        Nothing contained in this subsection (f) shall be construed to excuse or justify the unreasonable or excessive force by an officer in effecting an arrest. Nothing contained in this subsection (f) shall be construed to bar or limit any civil action arising out of an arrest not authorized by this Article.

(g)        Care of minor children.  When a law enforcement officer arrests an adult who is supervising minor children who are present at the time of the arrest, the minor children must be placed with a responsible adult approved by a parent or guardian of the minor children. If it is not possible to place the minor children with a responsible adult approved by a parent or guardian within a reasonable period of time, the law enforcement officer shall contact the county department of social services.  (1868‑9, c. 178, subch. 1, ss. 3, 5; Code, ss. 1126, 1128; Rev., ss. 3178, 3180; C.S., ss. 4544, 4546; 1955, c. 58; 1973, c. 1286, s. 1; 1979, c. 561, s. 3; c. 725, s. 4; 1983, c. 762, s. 1; 1985, c. 548; 1991, c. 150, s. 1; 1995, c. 506, s. 10; 1997‑456, s. 3; 1999‑23, s. 7; 1999‑399, s. 1; 2002‑179, s. 14; 2004‑186, s. 13.1; 2009‑544, s. 2.)



§ 15A-402. Territorial jurisdiction of officers to make arrests.

§ 15A‑402.  Territorial jurisdiction of officers to make arrests.

(a)        Territorial Jurisdiction of State Officers.  Law‑enforcement officers of the State of North Carolina may arrest persons at any place within the State.

(b)        Territorial Jurisdiction of County and City Officers.  Law‑enforcement officers of cities and counties may arrest persons within their particular cities or counties and on any property and rights‑of‑way owned by the city or county outside its limits.

(c)        City Officers, Outside Territory.  Law‑enforcement officers of cities may arrest persons at any point which is one mile or less from the nearest point in the boundary of such city. Law enforcement officers of cities may transport a person in custody to or from any place within the State for the purpose of that person attending criminal court proceedings. While engaged in the transportation of persons for the purpose of attending criminal court proceedings, law enforcement officers of cities may arrest persons at any place within the State for offenses occurring in connection with and incident to the transportation of persons in custody.

(d)        County and City Officers, Immediate and Continuous Flight.  Law‑enforcement officers of cities and counties may arrest persons outside the territory described in subsections (b) and (c) when the person arrested has committed a criminal offense within that territory, for which the officer could have arrested the person within that territory, and the arrest is made during such person's immediate and continuous flight from that territory.

(e)        County Officers, Outside Territory, for Felonies.  Law‑enforcement officers of counties may arrest persons at any place in the State of North Carolina when the arrest is based upon a felony committed within the territory described in subsection (b). For purposes of this subsection, law enforcement officers of counties shall include all officers of consolidated county‑city law enforcement agencies.

(f)         Campus Police Officers, Immediate and Continuous Flight.  A campus police officer: (i) appointed by a campus law‑enforcement agency established pursuant to G.S. 116‑40.5(a); (ii) appointed by a campus law enforcement agency established under G.S. 115D‑21.1(a); or (iii) commissioned by the Attorney General pursuant to Chapter 74E or Chapter 74G of the General Statutes and employed by a college or university which is licensed, or exempted from licensure, by G.S. 116‑15 may arrest a person outside his territorial jurisdiction when the person arrested has committed a criminal offense within the territorial jurisdiction, for which the officer could have arrested the person within that territory, and the arrest is made during such person's immediate and continuous flight from that territory. (1935, c. 204; 1973, c. 1286, s. 1; 1987, c. 671, s. 3; 1989, c. 518, s. 4; 1991 (Reg. Sess., 1992), c. 1043, s. 3; 1995, c. 206, s. 1; 1999‑68, s. 2; 2005‑231, s. 7; 2007‑45, s. 1.)



§ 15A-403. Arrest by officers from other states.

§ 15A‑403.  Arrest by officers from other states.

(a)        Any law‑enforcement officer of a state contiguous to the State of North Carolina who enters this State in fresh pursuit and continues within this State in such fresh pursuit of a person who is in immediate and continuous flight from the commission of a criminal offense, has the same authority to arrest and hold in custody such person on the ground that he has committed a criminal offense in another state which is a criminal offense under the laws of the State  of North Carolina as law‑enforcement officers of this State have to arrest and hold in custody a person on the ground that he has committed a criminal offense in this State.

(b)        If an arrest is made in this State by a law‑enforcement officer of another state in accordance with the provisions of subsection (a),  he must, without unnecessary delay, take the person arrested before a judicial official of this State, who must conduct a hearing for the purpose of determining the lawfulness of the arrest. If the judicial official determines that the arrest was lawful, he must commit the person arrested to await a reasonable time for the issuance of an extradition warrant by the Governor of this State or release him pursuant to Article 26 of this Chapter, Bail. If the judicial official determines that the arrest was unlawful, he must discharge the person arrested.

(c)        This section applies only to law‑enforcement officers of a state which by its laws has made similar provision for the arrest and  custody of persons closely pursued within its territory. (1973, c. 1286, s. 1.)



§ 15A-404. Detention of offenders by private persons.

§ 15A‑404.  Detention of offenders by private persons.

(a)        No Arrest; Detention Permitted.  No private person may arrest another person except as provided in G.S. 15A‑405. A private person may detain another person as provided in this section.

(b)        When Detention Permitted.  A private person may detain another person when he has probable cause to believe that the person detained has committed in his presence:

(1)        A felony,

(2)        A breach of the peace,

(3)        A crime involving physical injury to another person, or

(4)        A crime involving theft or destruction of property.

(c)        Manner of Detention.  The detention must be in a reasonable manner considering the offense involved and the circumstances of the detention.

(d)        Period of Detention.  The detention may be no longer than the time required for the earliest of the following:

(1)        The determination that no offense has been committed.

(2)        Surrender of the person detained to a law‑enforcement officer as provided in subsection (e).

(e)        Surrender to Officer.  A private person who detains another must immediately notify a law‑enforcement officer and must, unless he releases the person earlier as required by subsection (d), surrender the person detained to the law‑enforcement officer. (1973, c. 1286, s. 1.)



§ 15A-405. Assistance to law-enforcement officers by private persons to effect arrest or prevent escape; benefits for private persons.

§ 15A‑405.  Assistance to law‑enforcement officers by private persons to effect arrest or prevent escape; benefits for private persons.

(a)        Assistance upon Request; Authority.  Private persons may assist law‑enforcement officers in effecting arrests and preventing escapes from custody when requested to do so by the officer. When so requested, a private person has the same authority to effect an arrest or prevent escape from custody as the officer making the request. He does not incur civil or criminal liability for an invalid arrest unless he knows the arrest to be invalid. Nothing in this subsection constitutes justification for willful, malicious or criminally negligent conduct by such person which injures or endangers any person or property, nor shall it be construed to excuse or justify the use of unreasonable or excessive force.

(b)        Benefits to Private Persons.  A private person assisting a law‑enforcement officer pursuant to subsection (a) is:

(1)        Repealed by Session Laws 1989, c. 290, s. 1.

(2)        Entitled to the same benefits as a "law‑enforcement officer" as that term is defined in G.S. 143‑166.2(d) (Law‑Enforcement Officers', Firemen's and Rescue Squad Workers' Death Benefit Act); and

(3)        To be treated as an employee of the employer of the law‑enforcement officer within the meaning of G.S. 97‑2(2) (Workers' Compensation Act).

The Governor and the Council of State are authorized to allocate funds from the Contingency and Emergency Fund for the payment of benefits under subdivision (3) when no other source is available for the payment of such benefits and when they determine that such allocation is necessary and appropriate. (1868‑9, c. 178, subch. 1, s. 2; Code, s. 1125; Rev., s. 3181; C.S., s. 4547; 1973, c. 1286, s. 1; 1979, c. 714, s. 2; 1989, c. 290, s. 1.)



§ 15A-406. Assistance by federal officers.

§ 15A‑406.  Assistance by federal officers.

(a)        For purposes of this section, "federal law enforcement officer" means any of the following persons who are employed as full‑time law enforcement officers by the federal government and who are authorized to carry firearms in the performance of their duties:

(1)        United States Secret Service special agents;

(2)        Federal Bureau of Investigation special agents;

(3)        Bureau of Alcohol, Tobacco and Firearms special agents;

(4)        United States Naval Investigative Service special agents;

(5)        Drug Enforcement Administration special agents;

(6)        United States Customs Service officers;

(7)        United States Postal Service inspectors;

(8)        Internal Revenue Service special agents;

(9)        United States Marshals Service marshals and deputies;

(10)      United States Forest Service officers;

(11)      National Park Service officers;

(12)      United States Fish and Wildlife Service officers;

(13)      Immigration and Naturalization Service officers;

(14)      Tennessee Valley Authority officers; and

(15)      Veterans Administration police officers.

(b)        A federal law enforcement officer is authorized under the following circumstances to enforce criminal laws anywhere within the State:

(1)        If the federal law enforcement officer is asked by the head of a state or local law enforcement agency, or his designee, to provide temporary assistance and the request is within the scope of the state or local law enforcement agency's subject matter and territorial jurisdiction; or

(2)        If the federal law enforcement officer is asked by a state or local law enforcement officer to provide temporary assistance when at the time of the request the state or local law enforcement officer is acting within the scope of his subject matter and territorial jurisdiction.

(c)        A federal law enforcement officer shall have the same powers as those invested by statute or common law in a North Carolina law enforcement officer, and shall have the same legal immunity from personal civil liability as a North Carolina law enforcement officer, while acting pursuant to this section.

(d)        A federal law enforcement officer who acts pursuant to this section shall not be considered an officer, employee, or agent of any state or local law enforcement agency.

(e)        For purposes of the Federal Tort Claims Act, a federal law enforcement officer acts within the scope of his office or employment while acting pursuant to this section.

(f)         Nothing in this section shall be construed to expand the authority of federal officers to initiate or conduct an independent investigation into violation of North Carolina law. (1991, c. 262, s. 1; 1991 (Reg. Sess., 1992), c. 1030, s. 8; 1993 (Reg. Sess., 1994), c. 571, s. 1; 2001‑257, s. 1; 2003‑36, s. 1.)



§§ 15A-407 through 15A-409. Reserved for future codification purposes.

§§ 15A‑407 through 15A‑409.  Reserved for future codification purposes.



§§ 15A-410 through 15A-453. Reserved for future codification purposes.

Article 21.

§§ 15A‑410 through 15A‑453.  Reserved for future codification purposes.



§§ 15A-454 through 15A-500: Reserved for future codification purposes.

Article 22.

§§ 15A‑454 through 15A‑500: Reserved for future codification purposes.



§ 15A-501. Police processing and duties upon arrest generally.

SUBCHAPTER V. CUSTODY.

Article 23.

Police Processing and Duties upon Arrest.

§ 15A‑501.  Police processing and duties upon arrest generally.

Upon the arrest of a person, with or without a warrant, but not necessarily in the order hereinafter listed, a law‑enforcement officer:

(1)        Must inform the person arrested of the charge against him or the cause for his arrest.

(2)        Must, with respect to any person arrested without a warrant and, for purpose of setting bail, with respect to any person arrested upon a warrant or order for arrest, take the person arrested before a judicial official without unnecessary delay.

(3)        May, prior to taking the person before a judicial official, take the person arrested to some other place if the person so requests.

(4)        May, prior to taking the person before a judicial official, take the person arrested to some other place if such action is reasonably necessary for the purpose of having that person identified.

(5)        Must without unnecessary delay advise the person arrested of his right to communicate with counsel and friends and must allow him reasonable time and reasonable opportunity to do so.

(6)        Must make available to the State on a timely basis all materials and information acquired in the course of all felony investigations. This responsibility is a continuing affirmative duty. (1868‑9, c. 178, subch. 1, s. 7; Code, s. 1130; Rev., s. 3182; C.S., s. 4548; 1937, c. 257, ss. 1, 2; 1955, c. 889; 1969, c. 296; 1973, c. 1286, s. 1; 1975, c. 166, ss. 7, 8; 2004‑154, s. 11.)



§ 15A-502. Photographs and fingerprints.

§ 15A‑502.  Photographs and fingerprints.

(a)        A person charged with the commission of a felony or a misdemeanor may be photographed and his fingerprints may be taken for law‑enforcement records only when he has been:

(1)        Arrested or committed to a detention facility, or

(2)        Committed to imprisonment upon conviction of a crime, or

(3)        Convicted of a felony.

(a1)      It shall be the duty of the arresting law‑enforcement agency to cause a person charged with the commission of a felony to be fingerprinted and to forward those fingerprints to the State Bureau of Investigation.

(a2)      If the person cannot be identified by a valid form of identification, it shall be the duty of the arresting law‑enforcement agency to cause a person charged with the commission of:

(1)        Any offense involving impaired driving, as defined in G.S. 20‑4.01(24a), or

(2)        Driving while license revoked if the revocation is for an Impaired Driving License Revocation as defined in G.S. 20‑28.2

to be fingerprinted and photographed.

(b)        This section does not authorize the taking of photographs or fingerprints when the offense charged is a Class 2 or 3 misdemeanor under Chapter 20 of the General Statutes, "Motor Vehicles." Notwithstanding the prohibition in this subsection, a photograph may be taken of a person who operates a motor vehicle on a street or highway if:

(1)        The person is cited by a law enforcement officer for a motor vehicle moving violation, and

(2)        The person does not produce a valid drivers license upon the request of a law enforcement officer, and

(3)        The law enforcement officer has a reasonable suspicion concerning the true identity of the person.

As used in this subsection, the phrase "motor vehicle moving violation" does not include the offenses listed in the third paragraph of G.S. 20‑16(c) for which no points are assessed, nor does it include equipment violations specified in Part 9 of Article 3 of Chapter 20 of the General Statutes.

(b1)      Any photograph authorized by subsection (b) of this section and taken by a law enforcement officer or agency:

(1)        Shall only be taken of the operator of the motor vehicle, and only from the neck up.

(2)        Shall be taken at either the location where the citation is issued, or at the jail if an arrest is made.

(3)        Shall be retained by the law enforcement officer or agency until the final disposition of the case.

(4)        Shall not be used for any purpose other than to confirm the identity of the alleged offender.

(5)        Shall be destroyed by the law enforcement officer or agency upon a final disposition of the charge.

(c)        This section does not authorize the taking of photographs or fingerprints of a juvenile alleged to be delinquent except under Article 21 of Chapter 7B of the General Statutes.

(d)        This section does not prevent the taking of photographs, moving pictures, video or sound recordings, fingerprints, or the like to show a condition of intoxication or for other evidentiary use.

(e)        Fingerprints or photographs taken pursuant to subsection (a), (a1), or (a2) of this section may be forwarded to the State Bureau of Investigation, the Federal Bureau of Investigation, or other law‑enforcement agencies. (1973, c. 1286, s. 1; 1977, c. 711, s. 22; 1979, c. 850; 1981, c. 862, s. 3; 1993, c. 539, s. 298; 1994, Ex. Sess., c. 24, s. 14(c); 1996, 2nd Ex. Sess., c. 18, s. 23.2(b); 1998‑202, s. 13(f); 2007‑370, s. 1; 2007‑534, s. 1.)



§ 15A-503. Police assistance to persons arrested while unconscious or semiconscious.

§ 15A‑503.  Police assistance to persons arrested while unconscious or semiconscious.

(a)        Whenever a law‑enforcement officer arrests a person who is unconscious, semiconscious, or otherwise apparently suffering from  some disabling condition, and who is unable to provide information on the causes of the condition, the officer should make a reasonable effort to determine if the person arrested is wearing a bracelet or necklace containing the Medic Alert Foundation's emergency alert symbol to indicate that the person suffers from diabetes, epilepsy, a  cardiac condition, or any other form of illness which would cause a loss of consciousness. If such a symbol is found indicating that the person being arrested suffers from one of those conditions, the officer must make a reasonable effort to have appropriate medical care provided.

(b)        Failure of a law‑enforcement officer to make a reasonable effort to discover an emergency alert symbol, as required by this section, does not by itself establish negligence of the officer, but may be considered along with other evidence to determine if the officer took reasonable precautions to ascertain the emergency medical needs of the person in his custody.

(c)        A person who is provided medical care under the provisions of this section is liable for the reasonable costs of that care unless he is indigent.

(d)        Repealed by Session Laws 1975, c. 818, s. 1. (1975, c. 306, s. 1; c. 818, s. 1.)



§ 15A-504. Return of released person.

§ 15A‑504.  Return of released person.

(a)        Upon a magistrate's finding under G.S. 15A‑511(c)(2) of no probable cause for a warrantless arrest, a law‑enforcement officer  may return the person previously arrested and any other person accompanying him to the scene of the arrest.

(b)        No officer acting pursuant to this section may be held to answer in any civil or criminal action for injury to any person or damage to any property when damage results, whether directly or indirectly, from the actions of the person so released or transported.

(c)        Nothing in this section shall be construed to supersede the provisions of G.S. 122C‑301.  (1981, c. 928; 1987, c. 282, s. 3.)



§ 15A-505. Notification of parent and school.

§ 15A‑505.  Notification of parent and school.

(a)        A law enforcement officer who charges a minor with a criminal offense shall notify the minor's parent or guardian of the charge, as soon as practicable, in person or by telephone. If the minor is taken into custody, the law enforcement officer or the officer's immediate superior shall notify a parent or guardian in writing that the minor is in custody within 24 hours of the minor's arrest. If the parent or guardian of the minor cannot be found, then the officer or the officer's immediate superior shall notify the minor's next‑of‑kin of the minor's arrest as soon as practicable.

(b)        The notification provided for by subsection (a) of this section shall not be required if:

(1)        The minor is emancipated;

(2)        The minor is not taken into custody and has been charged with a motor vehicle moving violation for which three or fewer points are assessed under G.S. 20‑16(c), except an offense involving impaired driving, as defined in G.S. 20‑4.01(24a); or

(3)        The minor has been charged with a motor vehicle offense that is not a moving violation.

(c)        A law enforcement officer who charges a person with a criminal offense that is a felony, except for a criminal offense under Chapter 20 of the General Statutes, shall notify the principal of any school the person attends of the charge as soon as practicable but at least within five days. The notification may be made in person or by telephone. If the person is taken into custody, the law enforcement officer or the officer's immediate supervisor shall notify the principal of any school the person attends. This notification shall be in writing and shall be made within five days of the person's arrest. If a principal receives notification under this subsection, a representative from the district attorney's office shall notify that principal of the final disposition at the trial court level. This notification shall be in writing and shall be made within five days of the disposition. As used in this subsection, the term "school" means any public or private school in the State that is authorized under Chapter 115C of the General Statutes. (1983, c. 681, s. 1; 1994, Ex. Sess., c. 26, s. 1; 1997‑443, s. 8.29(g).)



§§ 15A-506 through 15A-510: Reserved for future codification purposes.

§§ 15A‑506 through 15A‑510:  Reserved for future codification purposes.



§ 15A-511. Initial appearance.

Article 24.

Initial Appearance.

§ 15A‑511.  Initial appearance.

(a)        Appearance before Magistrate. 

(1)        A law‑enforcement officer making an arrest with or without a warrant must take the arrested person without unnecessary delay before a magistrate as provided in G.S. 15A‑501.

(2)        The magistrate must proceed in accordance with this section, except in those cases in which he has the power to determine the matter pursuant to G.S. 7A‑273. In those cases, if the arrest has been without a warrant, the magistrate must prepare a magistrate's order containing a statement of the crime with which the defendant is charged.

(3)        If the defendant brought before a magistrate is so unruly as to disrupt and impede the proceedings, becomes unconscious, is grossly intoxicated, or is otherwise unable to understand the procedural rights afforded him by the initial appearance, upon order of the magistrate he may be confined or otherwise secured. If this is done, the magistrate's order must provide for an initial appearance within a reasonable time so as to make certain that the defendant has an opportunity to exercise his rights under this Chapter.

(a1)      A proceeding for initial appearance in a noncapital case under this section may be conducted by an audio and video transmission between the magistrate or other authorized judicial official and the defendant in which the parties can see and hear each other. If the defendant has counsel, the defendant shall be allowed to communicate fully and confidentially with his attorney during the proceeding. Prior to the use of audio and video transmission pursuant to this subsection, the procedures and type of equipment for audio and video transmission shall be submitted to the Administrative Office of the Courts by the senior regular resident superior court judge and the chief district court judge for a judicial district or set of districts and approved by the Administrative Office of the Courts.

(b)        Statement by the Magistrate.  The magistrate must inform the defendant of:

(1)        The charges against him;

(2)        His right to communicate with counsel and friends; and

(3)        The general circumstances under which he may secure release under the provisions of Article 26, Bail.

(c)        Procedure When Arrest Is without Warrant; Magistrate's Order.  If the person has been arrested, for a crime, without a warrant:

(1)        The magistrate must determine whether there is probable cause to believe that a crime has been committed and that the person arrested committed it, and in the manner provided by G.S. 15A‑304(d).

(2)        If the magistrate determines that there is no probable cause the person must be released.

(3)        If the magistrate determines that there is probable cause, he must issue a magistrate's order:

a.         Containing a statement of the crime of which the person is accused in the same manner as is provided in G.S. 15A‑304(c) for a warrant for arrest, and

b.         Containing a finding that the defendant has been arrested without a warrant and that there is probable cause for his detention.

(4)        Following the issuance of the magistrate's order, the magistrate must proceed in accordance with subsection (e) and must file the order with any supporting affidavits and records in the office of the clerk.

(d)        Procedure When Arrest Is Pursuant to Warrant.  If the arrest is made pursuant to a warrant, the magistrate must proceed in accordance with subsection (e).

(e)        Commitment or Bail.  If the person arrested is not released pursuant to subsection (c), the magistrate must release him in accordance with Article 26 of this Chapter, Bail, or commit him to an appropriate detention facility pursuant to G.S. 15A‑521 pending further proceedings in the case.

(f)         Powers Not Limited to Magistrate.  Any judge, justice, or clerk of the General Court of Justice may also conduct an initial appearance as provided in this section. (1868‑9, c. 178, subch. 1, s. 7; Code, s. 1130; Rev., s. 3182; C.S., s. 4548; 1973, c. 1286, s. 1; 1975, c. 166, ss. 9‑11; 1975, 2nd Sess., c. 983, s. 141; 1997‑268, s. 1.)



§§ 15A-512 through 15A-520. Reserved for future codification purposes.

§§ 15A‑512 through 15A‑520.  Reserved for future codification purposes.



§ 15A-521. Commitment to detention facility pending trial.

Article 25.

Commitment.

§ 15A‑521.  Commitment to detention facility pending trial.

(a)        Commitment.  Every person charged with a crime and held in custody who has not been released pursuant to Article 26 of this Chapter, Bail, must be committed by a written order of the judicial official who conducted the initial appearance as provided in Article 24 to an appropriate detention facility as provided in this section.

(b)        Order of Commitment; Modification.  The order of commitment must:

(1)        State the name of the person charged or identify him if his name cannot be ascertained.

(2)        Specify the offense charged.

(3)        Designate the place of confinement.

(4)        If release is authorized pursuant to Article 26 of this Chapter, Bail, state the conditions of release. If a separate order stating the conditions has been entered, the commitment may make reference to that order, a copy of which must be attached to the commitment.

(5)        Subject to the provisions of subdivision (4), direct, as appropriate, that the defendant be:

a.         Produced before a district court judge pursuant to Article 29 of this Chapter, First Appearance before District Court Judge,

b.         Produced before a district court judge for a probable cause hearing as provided in Article 30 of this Chapter,  Probable‑Cause Hearing,

c.         Produced for trial in the district or superior court, or

d.         Held for other specified purposes.

(6)        State the name and office of the judicial official making the order and be signed by him.

The order of commitment may be modified or continued by the same or another judicial official by supplemental order.

(c)        Copies and Use of Order, Receipt of Prisoner. 

(1)        The order of commitment must be delivered to a law‑enforcement officer, who must deliver the order and the prisoner to the detention facility named therein.

(2)        The jailer must receive the prisoner and the order of commitment, and note on the order of commitment the time and  date of receipt. As used in this subdivision, "jailer" includes any person having control of a detention facility.

(3)        Upon releasing the prisoner pursuant to the terms of the order, or upon delivering the prisoner to the court, the jailer must note the time and date on the order and return it to the clerk.

(4)        Repealed by Session Laws 1975, 2nd Sess., c. 983, s. 142.

(d)        Commitment of Witnesses.  If a court directs detention of a material witness pursuant to G.S. 15A‑803, the court must enter an order in the manner provided in this section, except that the order must:

(1)        State the reason for the detention in lieu of the description of the offense charged, and

(2)        Direct that the witness be brought before the appropriate court when his testimony is required. (1868‑9, c. 178, subch. 3, ss. 24, 32; Code, ss. 1155, 1163; Rev., ss. 3230, 3232; C.S., ss. 4597, 4599; 1973, c. 1286, s. 1; 1975, 2nd Sess., c. 983, s. 142.)



§§ 15A-522 through 15A-530. Reserved for future codification purposes.

§§ 15A‑522 through 15A‑530.  Reserved for future codification purposes.



§ 15A-531. Definitions.

Article 26.

Bail.

Part 1. General Provisions.

§ 15A‑531.  Definitions.

As used in this Article the following definitions apply unless the context clearly requires otherwise:

(1)        "Accommodation bondsman" means a natural person who has reached the age of 18 years and is a bona fide resident of this State and who, aside from love and affection and release of the person concerned, receives no consideration for action as surety and who endorses the bail bond after providing satisfactory evidences of ownership, value, and marketability of real or personal property to the extent necessary to reasonably satisfy the official taking bond that such real or personal property will in all respects be sufficient to assure that the full principal sum of the bond will be realized in the event of breach of the conditions thereof. "Consideration" as used in this subdivision does not include the legal rights of a surety against a defendant by reason of breach of the conditions of a bail bond nor does it include collateral furnished to and securing the surety so long as the value of the surety's rights in the collateral do not exceed the defendant's liability to the surety by reason of a breach in the conditions of said bail bond.

(2)        "Address of record" means:

a.         For a defendant or an accommodation bondsman, the address entered on the bail bond under G.S. 15A‑544.2, or any later address filed by that person with the clerk of superior court.

b.         For an insurance company, the address of the insurance company as it appears on the power of appointment of the company's bail agent registered with the clerk of superior court under G.S. 58‑71‑140.

c.         For a bail agent, the address shown on the bail agent's license from the Department of Insurance registered with the clerk of superior court under G.S. 58‑71‑140.

d.         For a professional bondsman, the address shown on that bondsman's license from the Department of Insurance, as registered with the clerk of superior court under G.S. 58‑71‑140.

(3)        "Bail agent" means any person who is licensed by the Commissioner as a surety bondsman under Article 71 of Chapter 58 of the General Statutes, is appointed by an insurance company by power of attorney to execute or countersign bail bonds for the insurance company in connection with judicial proceedings, and receives or is promised consideration for doing so.

(4)        "Bail bond" means an undertaking by the defendant to appear in court as required upon penalty of forfeiting bail to the State in a stated amount. Bail bonds include an unsecured appearance bond, an appearance bond secured by a cash deposit of the full amount of the bond, an appearance bond secured by a mortgage under G.S. 58‑74‑5, and an appearance bond secured by at least one solvent surety. A bail bond for which the surety is a bail agent acting on behalf of an insurance company is considered the same as a cash deposit for all purposes in this Article. A bail bond signed by a professional bondsman who is not a bail agent is not considered the same as a cash deposit under this Article. Cash bonds set in child support contempt proceedings shall not be satisfied in any manner other than the deposit of cash.

(5)        "Defendant" means a person obligated to appear in court as required upon penalty of forfeiting bail under a bail bond.

(5a)      House arrest with electronic monitoring.  Pretrial release in which the offender is required to remain at his or her residence unless the court authorizes the offender to leave for the purpose of employment, counseling, a course of study, or vocational training. The offender shall be required to wear a device which permits the supervising agency to electronically monitor the offender's compliance with the condition.

(6)        "Insurance company" means any domestic, foreign, or alien surety company which has qualified under Chapter 58 of the General Statutes generally to transact surety business and specifically to transact bail bond business in this State.

(7)        "Professional bondsman" means any person who is approved and licensed by the Commissioner of Insurance under Article 71 of Chapter 58 of the General Statutes and who pledges cash or approved securities with the Commissioner as security for bail bonds written in connection with a judicial proceeding and receives or is promised money or other things of value therefor.

(8)        "Surety" means:

a.         The insurance company, when a bail bond is executed by a bail agent on behalf of an insurance company.

b.         The professional bondsman, when a bail bond is executed by a professional bondsman or by a runner on behalf of a professional bondsman.

c.         The accommodation bondsman, when a bail bond is executed by an accommodation bondsman.  (1973, c. 1286, s. 1; 1975, c. 166, s. 12; 1995, c. 290, s. 1; c. 503, s. 1; 2000‑133, s. 1; 2009‑547, s. 2.)



§ 15A-532. Persons authorized to determine conditions for release; use of two-way audio and video transmission.

§ 15A‑532.  Persons authorized to determine conditions for release; use of two‑way audio and video transmission.

(a)        Judicial officials may determine conditions for release of persons brought before them or as provided in subsection (b) of this section, in accordance with this Article.

(b)        Any proceeding under this Article to determine, modify, or revoke conditions of pretrial release in a noncapital case may be conducted by an audio and video transmission between the judicial official and the defendant in which the parties can see and hear each other.  If the defendant has counsel, the defendant shall be allowed to communicate fully and confidentially with his attorney during the proceeding. Upon motion of the defendant, the court may not use an audio and video transmission.

(c)        Prior to the use of audio and video transmission pursuant to subsection (b) of this section, the procedures and type of equipment for audio and video transmission shall be submitted to the Administrative Office of the Courts by the senior regular resident superior court judge for a judicial district or set of districts and approved by the Administrative Office of the Courts. (1973, c. 1286, s. 1; 1993, c. 30, s. 1.)



§ 15A-533. Right to pretrial release in capital and noncapital cases.

§ 15A‑533.  Right to pretrial release in capital and noncapital cases.

(a)        A defendant charged with any crime, whether capital or noncapital, who is alleged to have committed this crime while still residing in or subsequent to his escape or during an unauthorized absence from involuntary commitment in a mental health facility designated or licensed by the Department of Health and Human Services, and whose commitment is determined to be still valid by the judge or judicial officer authorized to determine pretrial release to be valid, has no right to pretrial release. In lieu of pretrial release, however, the individual shall be returned to the treatment facility in which he was residing at the time of the alleged crime or from which he escaped or absented himself for continuation of his treatment pending the additional proceedings on the criminal offense.

(b)        A defendant charged with a noncapital offense must have conditions of pretrial release determined, in accordance with G.S. 15A‑534.

(c)        A judge may determine in his discretion whether a defendant charged with a capital offense may be released before trial. If he determines release is warranted, the judge must authorize release of the defendant in accordance with G.S. 15A‑534.

(d)        There shall be a rebuttable presumption that no condition of release will reasonably assure the appearance of the person as required and the safety of the community if a judicial official finds the following:

(1)        There is reasonable cause to believe that the person committed an offense involving trafficking in a controlled substance;

(2)        The drug trafficking offense was committed while the person was on pretrial release for another offense; and

(3)        The person has been previously convicted of a Class A through E felony or an offense involving trafficking in a controlled substance and not more than five years has elapsed since the date of conviction or the person's release from prison for the offense, whichever is later.

(e)        There shall be a rebuttable presumption that no condition of release will reasonably assure the appearance of the person as required and the safety of the community, if a judicial official finds the following:

(1)        There is reasonable cause to believe that the person committed an offense for the benefit of, at the direction of, or in association with, any criminal street gang, as defined in G.S. 14‑50.16;

(2)        The offense described in subdivision (1) of this subsection was committed while the person was on pretrial release for another offense; and

(3)        The person has been previously convicted of an offense described in G.S. 14‑50.16 through G.S. 14‑50.20, and not more than five years has elapsed since the date of conviction or the person's release for the offense, whichever is later.

Persons who are considered for bond under the provisions of subsections (d) and (e) of this section may only be released by a district or superior court judge upon a finding that there is a reasonable assurance that the person will appear and release does not pose an unreasonable risk of harm to the community.  (1973, c. 1286, s. 1; 1981, c. 936, s. 2; 1997‑443, s. 11A.118(a); 1998‑208, s. 1; 2008‑214, s. 4.)



§ 15A-534. Procedure for determining conditions of pretrial release.

§ 15A‑534.  Procedure for determining conditions of pretrial release.

(a)        In determining conditions of pretrial release a judicial official must impose at least one of the following conditions:

(1)        Release the defendant on his written promise to appear.

(2)        Release the defendant upon his execution of an unsecured appearance bond in an amount specified by the judicial official.

(3)        Place the defendant in the custody of a designated person or organization agreeing to supervise him.

(4)        Require the execution of an appearance bond in a specified amount secured by a cash deposit of the full amount of the bond, by a mortgage pursuant to G.S. 58‑74‑5, or by at least one solvent surety.

(5)        House arrest with electronic monitoring.

If condition (5) is imposed, the defendant must execute a secured appearance bond under subdivision (4) of this subsection. If condition (3) is imposed, however, the defendant may elect to execute an appearance bond under subdivision (4). The judicial official may also place restrictions on the travel, associations, conduct, or place of abode of the defendant as conditions of pretrial release.

(b)        The judicial official in granting pretrial release must impose condition (1), (2), or (3) in subsection (a) above unless he determines that such release will not reasonably assure the appearance of the defendant as required; will pose a danger of injury to any person; or is likely to result in destruction of evidence, subornation of perjury, or intimidation of potential witnesses. Upon making the determination, the judicial official must then impose condition (4) or (5) in subsection (a) above instead of condition (1), (2), or (3), and must record the reasons for so doing in writing to the extent provided in the policies or requirements issued by the senior resident superior court judge pursuant to G.S. 15A‑535(a).

(c)        In determining which conditions of release to impose, the judicial official must, on the basis of available information, take into account the nature and circumstances of the offense charged; the weight of the evidence against the defendant; the defendant's family ties, employment, financial resources, character, and mental condition; whether the defendant is intoxicated to such a degree that he would be endangered by being released without supervision; the length of his residence in the community; his record of convictions; his history of flight to avoid prosecution or failure to appear at court proceedings; and any other evidence relevant to the issue of pretrial release.

(d)        The judicial official authorizing pretrial release under this section must issue an appropriate order containing a statement of the conditions imposed, if any; inform the defendant in writing of the penalties applicable to violations of the conditions of his release; and advise him that his arrest will be ordered immediately upon any violation. The order of release must be filed with the clerk and a copy given the defendant.

(d1)      When conditions of pretrial release are being imposed on a defendant who has failed on one or more prior occasions to appear to answer one or more of the charges to which the conditions apply, the judicial official shall at a minimum impose the conditions of pretrial release that are recommended in any order for the arrest of the defendant that was issued for the defendant's most recent failure to appear. If no conditions are recommended in that order for arrest, the judicial official shall require the execution of a secured appearance bond in an amount at least double the amount of the most recent previous secured or unsecured bond for the charges or, if no bond has yet been required for the charges, in the amount of at least five hundred dollars ($500.00). The judicial official shall also impose such restrictions on the travel, associations, conduct, or place of abode of the defendant as will assure that the defendant will not again fail to appear. The judicial official shall indicate on the release order that the defendant was arrested or surrendered after failing to appear as required under a prior release order. If the information available to the judicial official indicates that the defendant has failed on two or more prior occasions to appear to answer the charges, the judicial official shall indicate that fact on the release order.

(d2)      When conditions of pretrial release are being determined for a defendant who is charged with a felony offense and the defendant is currently on probation for a prior offense, a judicial official shall determine whether the defendant poses a danger to the public prior to imposing conditions of pretrial release and must record that determination in writing. This subsection shall apply to any judicial official authorized to determine or review the defendant's eligibility for release under any proceeding authorized by this Chapter.

(1)        If the judicial official determines that the defendant poses a danger to the public, the judicial official must impose condition (4) or (5) in subsection (a) of this section instead of condition (1), (2), or (3).

(2)        If the judicial official finds that the defendant does not pose a danger to the public, then conditions of pretrial release shall be imposed as otherwise provided in this Article.

(3)        If there is insufficient information to determine whether the defendant poses a danger to the public, then the defendant shall be retained in custody until a determination of pretrial release conditions is made pursuant to this subdivision. The judicial official that orders that the defendant be retained in custody shall set forth, in writing, the following at the time that the order is entered:

a.         The defendant is being held pursuant to this subdivision.

b.         The basis for the judicial official's decision that additional information is needed to determine whether the defendant poses a danger to the public and the nature of the necessary information.

c.         A date, within 96 hours of the time of arrest, when the defendant shall be brought before a judge for a first appearance pursuant to Article 29 of this Chapter. If the necessary information is provided to the court at any time prior to the first appearance, the first available judicial official shall set the conditions of pretrial release. The judge who reviews the defendant's eligibility for release at the first appearance shall determine the conditions of pretrial release as provided in this Article.

(e)        A magistrate or a clerk may modify his pretrial release order at any time prior to the first appearance before the district court judge. At or after such first appearance, except when the conditions of pretrial release have been reviewed by the superior court pursuant to G.S. 15A‑539, a district court judge may modify a pretrial release order of the magistrate or clerk or any pretrial release order entered by him at any time prior to:

(1)        In a misdemeanor case tried in the district court, the noting of an appeal; and

(2)        In a case in the original trial jurisdiction of the superior court, the binding of the defendant over to superior court after the holding, or waiver, of a probable‑cause hearing.

After a case is before the superior court, a superior court judge may modify the pretrial release order of a magistrate, clerk, or district court judge, or any such order entered by him, at any time prior to the time set out in G.S. 15A‑536(a).

(f)         For good cause shown any judge may at any time revoke an order of pretrial release. Upon application of any defendant whose order of pretrial release has been revoked, the judge must set new conditions of pretrial release in accordance with this Article.

(g)        In imposing conditions of pretrial release and in modifying and revoking orders of release under this section, the judicial official must take into account all evidence available to him which he considers reliable and is not strictly bound by the rules of evidence applicable to criminal trials.

(h)        A bail bond posted pursuant to this section is effective and binding upon the obligor throughout all stages of the proceeding in the trial division of the General Court of Justice until the entry of judgment in the district court from which no appeal is taken or the entry of judgment in the superior court. The obligation of an obligor, however, is terminated at an earlier time if:

(1)        A judge authorized to do so releases the obligor from his bond; or

(2)        The principal is surrendered by a surety in accordance with G.S. 15A‑540; or

(3)        The proceeding is terminated by voluntary dismissal by the State before forfeiture is ordered under G.S. 15A‑544(b); or

(4)        Prayer for judgment has been continued indefinitely in the district court.  (1973, c. 1286, s. 1; 1975, c. 166, s. 13; 1977, 2nd Sess., c. 1134, s. 5; 1987, c. 481, s. 1; 1989, c. 259; 2001‑487, s. 46.5(b); 2009‑412, s. 1; 2009‑547, ss. 3, 4, 4.1.)



§ 15A-534.1. Crimes of domestic violence; bail and pretrial release.

§ 15A‑534.1.  Crimes of domestic violence; bail and pretrial release.

(a)        In all cases in which the defendant is charged with assault on, stalking, communicating a threat to, or committing a felony provided in Articles 7A, 8, 10, or 15 of Chapter 14 of the General Statutes upon a spouse or former spouse or a person with whom the defendant lives or has lived as if married, with domestic criminal trespass, or with violation of an order entered pursuant to Chapter 50B, Domestic Violence, of the General Statutes, the judicial official who determines the conditions of pretrial release shall be a judge, and the following provisions shall apply in addition to the provisions of G.S. 15A‑534:

(1)        Upon a determination by the judge that the immediate release of the defendant will pose a danger of injury to the alleged victim or to any other person or is likely to result in intimidation of the alleged victim and upon a determination that the execution of an appearance bond as required by G.S. 15A‑534 will not reasonably assure that such injury or intimidation will not occur, a judge may retain the defendant in custody for a reasonable period of time while determining the conditions of pretrial release.

(2)        A judge may impose the following conditions on pretrial release:

a.         That the defendant stay away from the home, school, business or place of employment of the alleged victim;

b.         That the defendant refrain from assaulting, beating, molesting, or wounding the alleged victim;

c.         That the defendant refrain from removing, damaging or injuring specifically identified property;

d.         That the defendant may visit his or her child or children at times and places provided by the terms of any existing order entered by a judge.

The conditions set forth above may be imposed in addition to requiring that the defendant execute a secured appearance bond.

(3)        Should the defendant be mentally ill and dangerous to himself or others or a substance abuser and dangerous to himself or others, the provisions of Article 5 of Chapter 122C of the General Statutes shall apply.

(b)        A defendant may be retained in custody not more than 48 hours from the time of arrest without a determination being made under this section by a judge. If a judge has not acted pursuant to this section within 48 hours of arrest, the magistrate shall act under the provisions of this section. (1979, c. 561, s. 4; 1989, c. 290, s. 2; 1995, c. 527, s. 3; 2001‑518, s. 2; 2007‑14, s. 1.)



§ 15A-534.2. Detention of impaired drivers.

§ 15A‑534.2.  Detention of impaired drivers.

(a)        A judicial official conducting an initial appearance for an offense involving impaired driving, as defined in G.S. 20‑4.01(24a), must follow the procedure in G.S. 15A‑511 except as modified by this section. This section may not be interpreted to impede a defendant's right to communicate with counsel and friends.

(b)        If at the time of the initial appearance the judicial official finds by clear and convincing evidence that the impairment of the defendant's physical or mental faculties presents a danger, if he is released, of physical injury to himself or others or damage to property, the judicial official must order that the defendant be held in custody and inform the defendant that he will be held in custody until one of the requirements of subsection (c) is met; provided, however, that the judicial official must at this time determine the appropriate conditions of pretrial release in accordance with G.S. 15A‑534.

(c)        A defendant subject to detention under this section has the right to pretrial release under G.S. 15A‑534 when the judicial official determines either that:

(1)        The defendant's physical and mental faculties are no longer impaired to the extent that he presents a danger of physical injury to himself or others or of damage to property if he is released; or

(2)        A sober, responsible adult is willing and able to assume responsibility for the defendant until his physical and mental faculties are no longer impaired. If the defendant is released to the custody of another, the judicial official may impose any other condition of pretrial release authorized by G.S. 15A‑534, including a requirement that the defendant execute a secured appearance bond.

The defendant may be denied pretrial release under this section for a period no longer than 24 hours, and after such detention may be released only upon meeting the conditions of pretrial release set in accordance with G.S. 15A‑534. If the defendant is detained for 24 hours, a judicial official must immediately determine the appropriate conditions of pretrial release in accordance with G.S. 15A‑534.

(d)        In making his determination whether a defendant detained under this section remains impaired, the judicial official may request that the defendant submit to periodic tests to determine his alcohol concentration. Instruments acceptable for making preliminary breath tests under G.S. 20‑16.3 may be used for this purpose as well as instruments for making evidentiary chemical analyses. Unless there is evidence that the defendant is still impaired from a combination of alcohol and some other impairing substance or condition, a judicial official must determine that a defendant with an alcohol concentration less than 0.05 is no longer impaired. The results of any periodic test to determine alcohol concentration may not be introduced in evidence:

(1)        Against the defendant by the State in any criminal, civil, or administrative proceeding arising out of an offense involving impaired driving; or

(2)        For any purpose in any proceeding if the test was not performed by a method approved by the Commission for Public Health under G.S. 20‑139.1 and by a person licensed to administer the test by the Department of Health and Human Services.

The fact that a defendant refused to comply with a judicial official's request that he submit to a chemical analysis may not be admitted into evidence in any criminal action, administrative proceeding, or a civil action to review a decision reached by an administrative agency in which the defendant is a party. (1983, c. 435, s. 4; 1997‑443, s. 11A.118(a); 2007‑182, s. 2.)



§ 15A-534.3. Detention for communicable diseases.

§ 15A‑534.3.  Detention for communicable diseases.

If a judicial official conducting an initial appearance or first appearance hearing finds probable cause that an individual had a nonsexual exposure to the defendant in a manner that poses a significant risk of transmission of the AIDS virus or Hepatitis B by such defendant, the judicial official shall order the defendant to be detained for a reasonable period of time, not to exceed 24 hours, for investigation by public health officials and for testing for AIDS virus infection and Hepatitis B infection if required by public health officials pursuant to G.S. 130A‑144 and G.S. 130A‑148.  (1989, c. 499, s. 1; 2009‑501, s. 1.)



§ 15A-534.4. Sex offenses and crimes of violence against child victims: bail and pretrial release.

§ 15A‑534.4.  Sex offenses and crimes of violence against child victims: bail and pretrial release.

(a)        In all cases in which the defendant is charged with felonious or misdemeanor child abuse, with taking indecent liberties with a minor in violation of G.S. 14‑202.1, with rape or any other sex offense in violation of Article 7A, Chapter 14 of the General Statutes, against a minor victim, with incest with a minor in violation of G.S. 14‑178, with kidnapping, abduction, or felonious restraint involving a minor victim, with a violation of G.S. 14‑320.1, with assault or any other crime of violence against a minor victim, or with communicating a threat against a minor victim, in addition to the provisions of G.S. 15A‑534 a judicial official shall impose the following conditions on pretrial release:

(1)        That the defendant stay away from the home, temporary residence, school, business, or place of employment of the alleged victim.

(2)        That the defendant refrain from communicating or attempting to communicate, directly or indirectly, with the victim, except under circumstances specified in an order entered by a judge with knowledge of the pending charges.

(3)        That the defendant refrain from assaulting, beating, intimidating, stalking, threatening, or harming the alleged victim.

The conditions set forth above shall be imposed in addition to any other conditions that the judicial official may impose on pretrial release.

(b)        Notwithstanding the provisions of subsection (a) of this section, upon request of the defendant, the judicial official may waive one or more of the conditions required by subdivisions (1) and (2) of subsection (a) of this section if the judicial official makes written findings of fact that it is not in the best interest of the alleged victim that the condition be imposed on the defendant. (1993 (Reg. Sess., 1994), c. 723, s. 5; 2007‑172, s. 1.)



§ 15A-534.5. Detention to protect public health.

§ 15A‑534.5.  Detention to protect public health.

If a judicial official conducting an initial appearance finds by clear and convincing evidence that a person arrested for violation of an order limiting freedom of movement or access issued pursuant to G.S. 130A‑475 or G.S. 130A‑145 poses a threat to the health and safety of others, the judicial official shall deny pretrial release and shall order the person to be confined in an area or facility designated by the judicial official. Such pretrial confinement shall terminate when a judicial official determines that the confined person does not pose a threat to the health and safety of others. These determinations shall be made only after the State Health Director or local health director has made recommendations to the court. (2002‑179, s. 15.)



§ 15A-534.6. Bail in cases of manufacture of methamphetamine.

§ 15A‑534.6.  Bail in cases of manufacture of methamphetamine.

In all cases in which the defendant is charged with any violation of G.S. 90‑95(b)(1a) or G.S. 90‑95(d1)(2)b., in determining bond and other conditions of release, the magistrate, judge, or court shall consider any evidence that the person is in any manner dependent upon methamphetamine or has a pattern of regular illegal use of methamphetamine. A rebuttable presumption that no conditions of release on bond would assure the safety of the community or any person therein shall arise if the State shows by clear and convincing evidence both:

(1)        The person was arrested for a violation of G.S. 90‑95(b)(1a) or G.S. 90‑95(d1)(2)b., relating to the manufacture of methamphetamine or possession of an immediate precursor chemical with knowledge or reasonable cause to know that the chemical will be used to manufacture methamphetamine.

(2)        The person is in any manner dependent upon methamphetamine or has a pattern of regular illegal use of methamphetamine, and the violation referred to in subdivision (1) of this section was committed or attempted in order to maintain or facilitate the dependence or pattern of illegal use in any manner. (2005‑434, s. 6; 2007‑484, s. 4.)



§ 15A-535. Issuance of policies on pretrial release.

§ 15A‑535.  Issuance of policies on pretrial release.

(a)        Subject to the provisions of this Article, the senior resident superior court judge for each district or set of districts as defined in G.S. 7A‑41.1(a) in consultation with the chief district court judge or judges of all the district court districts in which are located any of the counties in the senior resident superior court judge's district or set of districts, must devise and issue recommended policies to be followed within each of those counties in determining whether, and upon what conditions, a defendant may be released before trial and may include in such policies, or issue separately, a requirement that each judicial official who imposes condition (4) or (5) in G.S. 15A‑534(a) must record the reasons for doing so in writing.

(b)        In any county in which there is a pretrial release program, the senior resident superior court judge may, after consultation with the chief district court judge, order that defendants accepted by such program for supervision shall, with their consent, be released by judicial officials to supervision of such programs, and subject to its rules and regulations, in lieu of releasing the defendants on conditions (1), (2), or (3) of G.S. 15A‑534(a).  (1973, c. 1286, s. 1; 1975, c. 791, s. 1; 1987, c. 481, s. 2; 1987 (Reg. Sess., 1988), c. 1037, s. 55; 2009‑547, s. 5.)



§ 15A-536. Release after conviction in the superior court.

§ 15A‑536.  Release after conviction in the superior court.

(a)        A defendant whose guilt has been established in the superior court and is either awaiting sentence or has filed an appeal from the judgment entered may be ordered released upon conditions in accordance with the provisions of this Article.

(b)        If release is ordered, the judge must impose the conditions set out in G.S. 15A‑534(a) which will reasonably assure the presence of the defendant when required and provide adequate protection to persons and the community. If no single condition gives the assurance, the judge may impose the condition in G.S. 15A‑534(a)(3) in addition to any other condition and may also, or in lieu of the condition in G.S. 15A‑534(a)(3), place restrictions on the travel, associations, conduct, or place of abode of the defendant.

(c)        In determining what conditions of release to impose, the judge must, on the basis of available information, consider the appropriate factors set out in G.S. 15A‑534(c).

(d)        A judge authorizing release of a defendant under this section must issue an appropriate order containing a statement of the conditions imposed, if any; inform the defendant in writing of the penalties applicable to violations of the conditions of his release; and advise him that his arrest will be ordered immediately upon any such violation. The order of release must be filed with the clerk and a copy given the defendant.

(e)        An order of release may be modified or revoked by any superior court judge who has ordered the release of a defendant under this section or, if that judge is absent from the superior court district or set of districts as defined in G.S. 7A‑41.1, by any other superior court judge. If the defendant is placed in custody as the result of a revocation or modification of an order of release, the defendant is entitled to an immediate hearing on whether he is again entitled to release and, if so, upon what conditions.

(f)         In imposing conditions of release and in modifying and revoking orders of release under this section, the judge must take into account all evidence available to him which he considers reliable and is not strictly bound by the rules of evidence applicable to criminal trials. (1973, c. 1286, s. 1; 1987 (Reg. Sess., 1988), c. 1037, s. 56.)



§ 15A-537. Persons authorized to effect release.

§ 15A‑537.  Persons authorized to effect release.

(a)        Following any authorization of release of any person in accordance with the provisions of this Article, any judicial official  must effect the release of that person upon satisfying himself that the conditions of release have been met. In the absence of a judicial  official, any law‑enforcement officer or custodial official having the person in custody must effect the release upon satisfying himself that the conditions of release have been met, but law‑enforcement and custodial agencies may administratively direct which officers or officials are authorized to effect release under this section. Satisfying oneself whether conditions of release are met includes determining if sureties are sufficiently solvent to meet the bond obligation, but no judicial official, officer, or custodial official may be held civilly liable for actions taken in good faith under this section.

(b)        Upon release of the person in question, the person effecting release must file any bond, deposit, or mortgage and other papers pertaining to the release with the clerk of the court in which release was authorized.

(c)        For the limited purposes of this section, any law‑enforcement officer or custodial official may administer oaths to sureties and take other actions necessary in carrying out the duties imposed by this section. Any surety bond so taken is to be regarded in every respect as any other bail bond. (1973, c. 1286, s. 1; 1977, c. 711, s. 23.)



§ 15A-538. Modification of order on motion of person detained; substitution of surety.

§ 15A‑538.  Modification of order on motion of person detained; substitution of surety.

(a)        A person who is detained or objects to the conditions required for his release which were imposed or allowed to stand by order of a district court judge may apply in writing to a superior court judge to modify the order.

(b)        The power to modify an order includes the power to substitute sureties upon any bond. Substitution or addition of acceptable sureties may be made at the request of any obligor on a bond or, in the interests of justice, at the request of a prosecutor under the provisions of G.S. 15A‑539. (1973, c. 1286, s. 1; 1975, c. 166, s. 27.)



§ 15A-539. Modification upon motion of prosecutor.

§ 15A‑539.  Modification upon motion of prosecutor.

(a)        A prosecutor may at any time apply to an appropriate district court judge or superior court judge for modification or revocation of an order of release under this Article.

(b)        A district or superior court judge may, upon motion of the State or upon the judge's own motion, and for good cause shown, conduct a hearing into the source of money or property to be posted for any defendant who is about to be released on a secured appearance bond. The court may refuse to accept offered money or property as security for the appearance bond that, because of its source, will not reasonably assure the appearance of the person as required. The State shall have the burden of proving, by a preponderance of the evidence, the facts supporting the court's decision to refuse to accept the offered money or property as security for the bond.

(c)        Nothing in this section shall affect the legal rights of any surety on a bail bond, bonding company, or a professional bondsman. (1973, c. 1286, s. 1; 1975, c. 166, s. 27; 2005‑375, s. 1.)



§ 15A-540. Surrender of a defendant by a surety; setting new conditions of release.

§ 15A‑540.  Surrender of a defendant by a surety; setting new conditions of release.

(a)        Going Off the Bond Before Breach.  Before there has been a breach of the conditions of a bail bond, the surety may surrender the defendant as provided in G.S. 58‑71‑20. Upon application by the surety after such surrender, the clerk must exonerate the surety from the bond.

(b)        Surrender After Breach of Condition.  After there has been a breach of the conditions of a bail bond, a surety may surrender the defendant as provided in this subsection. A surety may arrest the defendant for the purpose of returning the defendant to the sheriff. After arresting a defendant, the surety may surrender the defendant to the sheriff of the county in which the defendant is bonded to appear or to the sheriff where the defendant was bonded. Alternatively, a surety may surrender a defendant who is already in the custody of any sheriff by appearing in person and informing the sheriff that the surety wishes to surrender the defendant. Before surrendering a defendant to a sheriff, the surety must provide the sheriff with a certified copy of the bail bond. Upon surrender of the defendant, the sheriff shall provide a receipt to the surety.

(c)        New Conditions of Pretrial Release.  When a defendant is surrendered by a surety under subsection (b) of this section, the sheriff shall without unnecessary delay take the defendant before a judicial official, along with a copy of the undertaking received from the surety and a copy of the receipt provided to the surety. The judicial official shall then determine whether the defendant is again entitled to release and, if so, upon what conditions. (1973, c. 1286, s. 1; 1995, c. 290, s. 2; 2000‑133, s. 2; 2001‑487, s. 46.5(a).)



§ 15A-541. Persons prohibited from becoming surety.

§ 15A‑541.  Persons prohibited from becoming surety.

(a)        No sheriff, deputy sheriff, other law‑enforcement officer, judicial official, attorney, parole officer, probation officer, jailer, assistant jailer, employee of the General Court of Justice, other public employee assigned to duties relating to the administration of criminal justice, or spouse of any such person may in any case become surety on a bail bond for any person other than a member of his immediate family.  In addition no person covered by this section may act as agent for any bonding company or professional bondsman.  No such person may have an interest, directly or indirectly, in the financial affairs of any firm or corporation whose principal business is acting as bondsman.

(b)        A violation of this section is a Class 2 misdemeanor. (1973, c. 1286, s. 1; 1993, c. 539, s. 299; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 15A-542. False qualification by surety.

§ 15A‑542.  False qualification by surety.

(a)        No person may sign an appearance bond as surety knowing or having reason to know that he does not own sufficient property over and above his exemption allowed by law to enable him to pay the bond should it be ordered forfeited.

(b)        A violation of this section is a Class 2 misdemeanor. (1973, c. 1286, s. 1; 1993, c. 539, s. 300; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 15A-543. Penalties for failure to appear.

§ 15A‑543.  Penalties for failure to appear.

(a)        In addition to forfeiture imposed under Part 2 of this Article, any person released pursuant to this Article who willfully fails to appear before any court or judicial official as required is subject to the criminal penalties set out in this section.

(b)        A violation of this section is a Class I felony if:

(1)        The violator was released in connection with a felony charge against him; or

(2)        The violator was released under the provisions of G.S. 15A‑536.

(c)        If, except as provided in subsection (b) above, a violator was released in connection with a misdemeanor charge against him, a violation of this section is a Class 2 misdemeanor. (1973, c. 1286, s. 1; 1983, c. 294, s. 4; 1993, c. 539, s. 301; 1994, Ex. Sess., c. 14, s. 16; c. 24, s. 14(c); 2000‑133, s. 3.)



§ 15A-544: Repealed by Session Laws 2000-133, s. 4.

§ 15A‑544: Repealed by Session Laws 2000‑133, s. 4.



§ 15A-544.1. Forfeiture jurisdiction.

Part 2. Bail Bond Forfeiture.

§ 15A‑544.1.  Forfeiture jurisdiction.

By executing a bail bond the defendant and each surety submit to the jurisdiction of the court and irrevocably consent to be bound by any notice given in compliance with this Part. The liability of the defendant and each surety may be enforced as provided in this Part, without the necessity of an independent action. (2000‑133, s. 6.)



§ 15A-544.2. Identifying information on bond.

§ 15A‑544.2.  Identifying information on bond.

(a)        The following information shall be entered on each bail bond executed under Part 1 of this Article:

(1)        The name and mailing address of the defendant.

(2)        The name and mailing address of any accommodation bondsman executing the bond as surety.

(3)        The name and license number of any professional bondsman executing the bond as surety and the name and license number of the runner executing the bail bond on behalf of the professional bondsman.

(4)        The name of any insurance company executing the bond as surety, and the name, license number, and power of appointment number of the bail agent executing the bail bond on behalf of the insurance company.

(b)        If a defendant is released upon execution of a bail bond that does not contain all the information required by subsection (a) of this section, the defendant's order of pretrial release may be revoked as provided in G.S. 15A‑534(f). (2000‑133, s. 6.)



§ 15A-544.3. Entry of forfeiture.

§ 15A‑544.3.  Entry of forfeiture.

(a)        If a defendant who was released under Part 1 of this Article upon execution of a bail bond fails on any occasion to appear before the court as required, the court shall enter a forfeiture for the amount of that bail bond in favor of the State against the defendant and against each surety on the bail bond.

(b)        The forfeiture shall contain the following information:

(1)        The name and address of record of the defendant.

(2)        The file number of each case in which the defendant's appearance is secured by the bail bond.

(3)        The amount of the bail bond.

(4)        The date on which the bail bond was executed.

(5)        The name and address of record of each surety on the bail bond.

(6)        The name, address of record, license number, and power of appointment number of any bail agent who executed the bail bond on behalf of an insurance company.

(7)        The date on which the forfeiture is entered.

(8)        The date on which the forfeiture will become a final judgment under G.S. 15A‑544.6 if not set aside before that date.

(9)        The following notice: "TO THE DEFENDANT AND EACH SURETY NAMED ABOVE: The defendant named above has failed to appear as required before the court in the case identified above. A forfeiture for the amount of the bail bond shown above was entered in favor of the State against the defendant and each surety named above on the date of forfeiture shown above. This forfeiture will be set aside if, on or before the final judgment date shown above, satisfactory evidence is presented to the court that one of the following events has occurred: (i) the defendant's failure to appear has been stricken by the court in which the defendant was required to appear and any order for arrest that was issued for that failure to appear is recalled, (ii) all charges for which the defendant was bonded to appear have been finally disposed by the court other than by the State's taking a voluntary dismissal with leave, (iii) the defendant has been surrendered by a surety or bail agent to a sheriff of this State as provided by law, (iv) the defendant has been served with an Order for Arrest for the Failure to Appear on the criminal charge in the case in question as evidenced by a copy of an official court record, including an electronic record, (v) the defendant died before or within the period between the forfeiture and the final judgment as demonstrated by the presentation of a death certificate, (vi) the defendant was incarcerated in a unit of the North Carolina Department of Correction and is serving a sentence or in a unit of the Federal Bureau of Prisons located within the borders of the State at the time of the failure to appear as evidenced by a copy of an official court record or a copy of a document from the Department of Correction or Federal Bureau of Prisons, or (vii) the defendant was incarcerated in a local, state, or federal detention center, jail, or prison located anywhere within the borders of the United States at the time of the failure to appear, and the district attorney for the county in which the charges are pending was notified of the defendant's incarceration while the defendant was still incarcerated and the defendant remains incarcerated for a period of 10 days following the district attorney's receipt of notice, as evidenced by a copy of the written notice served on the district attorney via hand delivery or certified mail and written documentation of date upon which the defendant was released from incarceration, if the defendant was released prior to the time the motion to set aside was filed. The forfeiture will not be set aside for any other reason. If this forfeiture is not set aside on or before the final judgment date shown above, and if no motion to set it aside is pending on that date, the forfeiture will become a final judgment on that date. The final judgment will be enforceable by execution against the defendant and any accommodation bondsman and professional bondsman on the bond. The final judgment will also be reported to the Department of Insurance. Further, no surety will be allowed to execute any bail bond in the above county until the final judgment is satisfied in full. (2000‑133, s. 6; 2007‑105, s. 2.)



§ 15A-544.4. Notice of forfeiture.

§ 15A‑544.4.  Notice of forfeiture.

(a)        The court shall give notice of the entry of forfeiture by mailing a copy of the forfeiture to the defendant and to each surety whose name appears on the bail bond.

(b)        The notice shall be sent by first‑class mail to the defendant and to each surety named on the bond at the surety's address of record.

(c)        If a bail agent on behalf of an insurance company executed the bond, the court shall also provide a copy of the forfeiture to the bail agent, but failure to provide notice to the bail agent shall not affect the validity of any notice given to the insurance company.

(d)        Notice given under this section is effective when the notice is mailed.

(e)        Notice under this section shall be mailed not later than the 30th day after the date on which the defendant fails to appear as required and a call and fail is ordered. If notice under this section is not given within the prescribed time, the forfeiture shall not become a final judgment and shall not be enforced or reported to the Department of Insurance.  (2000‑133, s. 6; 2009‑550, s. 1.)



§ 15A-544.5. Setting aside forfeiture.

§ 15A‑544.5.  Setting aside forfeiture.

(a)        Relief Exclusive.  There shall be no relief from a forfeiture except as provided in this section. The reasons for relief are those specified in subsection (b) of this section. The procedures for obtaining relief are those specified in subsections (c) and (d) of this section. Subsections (f), (g), and (h) of this section apply regardless of the reason for relief given or the procedure followed.

(b)        Reasons for Set Aside.  Except as provided by subsection (f) of this section, a forfeiture shall be set aside for any one of the following reasons, and none other:

(1)        The defendant's failure to appear has been set aside by the court and any order for arrest issued for that failure to appear has been recalled, as evidenced by a copy of an official court record, including an electronic record.

(2)        All charges for which the defendant was bonded to appear have been finally disposed by the court other than by the State's taking dismissal with leave, as evidenced by a copy of an official court record, including an electronic record.

(3)        The defendant has been surrendered by a surety on the bail bond as provided by G.S. 15A‑540, as evidenced by the sheriff's receipt provided for in that section.

(4)        The defendant has been served with an Order for Arrest for the Failure to Appear on the criminal charge in the case in question as evidenced by a copy of an official court record, including an electronic record.

(5)        The defendant died before or within the period between the forfeiture and the final judgment as demonstrated by the presentation of a death certificate.

(6)        The defendant was incarcerated in a unit of the North Carolina Department of Correction and is serving a sentence or in a unit of the Federal Bureau of Prisons located within the borders of the State at the time of the failure to appear as evidenced by a copy of an official court record or a copy of a document from the Department of Correction or Federal Bureau of Prisons, including an electronic record.

(7)        The defendant was incarcerated in a local, state, or federal detention center, jail, or prison located anywhere within the borders of the United States at the time of the failure to appear, and the district attorney for the county in which the charges are pending was notified of the defendant's incarceration while the defendant was still incarcerated and the defendant remains incarcerated for a period of 10 days following the district attorney's receipt of notice, as evidenced by a copy of the written notice served on the district attorney via hand delivery or certified mail and written documentation of date upon which the defendant was released from incarceration, if the defendant was released prior to the time the motion to set aside was filed.

(c)        Procedure When Failure to Appear Is Stricken.  If the court before which a defendant's appearance was secured by a bail bond enters an order striking the defendant's failure to appear and recalling any order for arrest issued for that failure to appear, that court may simultaneously enter an order setting aside any forfeiture of that bail bond. When an order setting aside a forfeiture is entered, the defendant's further appearances shall continue to be secured by that bail bond unless the court orders otherwise.

(d)        Motion Procedure.  If a forfeiture is not set aside under subsection (c) of this section, the only procedure for setting it aside is as follows:

(1)        At any time before the expiration of 150 days after the date on which notice was given under G.S. 15A‑544.4, the defendant or any surety on a bail bond may make a written motion that the forfeiture be set aside, stating the reason and attaching the evidence specified in subsection (b) of this section.

(2)        The motion is filed in the office of the clerk of superior court of the county in which the forfeiture was entered, and a copy is served, under G.S. 1A‑1, Rule 5, on the district attorney for that county and the county board of education.

(3)        Either the district attorney or the county board of education may object to the motion by filing a written objection in the office of the clerk and serving a copy on the moving party.

(4)        If neither the district attorney nor the board of education has filed a written objection to the motion by the twentieth day after the motion is served, the clerk shall enter an order setting aside the forfeiture.

(5)        If either the district attorney or the county board of education files a written objection to the motion, then not more than 30 days after the objection is filed a hearing on the motion and objection shall be held in the county, in the trial division in which the defendant was bonded to appear.

(6)        If at the hearing the court allows the motion, the court shall enter an order setting aside the forfeiture.

(7)        If at the hearing the court does not enter an order setting aside the forfeiture, the forfeiture shall become a final judgment of forfeiture on the later of:

a.         The date of the hearing.

b.         The date of final judgment specified in G.S. 15A‑544.6.

(8)        If at the hearing the court determines that the motion to set aside was not signed or that the documentation required to be attached pursuant to subdivision (1) of this subsection is fraudulent or was not attached to the motion at the time the motion was filed, the court may order monetary sanctions against the surety filing the motion, unless the court also finds that the failure to sign the motion or attach the required documentation was unintentional. A motion for sanctions and notice of the hearing thereof shall be served on the surety not later than 10 days before the time specified for the hearing. If the court concludes that a sanction should be ordered, in addition to ordering the denial of the motion to set aside, sanctions shall be imposed as follows: (i) twenty‑five percent (25%) of the bond amount for failure to sign the motion; (ii) fifty percent (50%) of the bond amount for failure to attach the required documentation; and (iii) not less than one hundred percent (100%) of the bond amount for the filing of fraudulent documentation. Sanctions awarded under this subdivision shall be docketed by the clerk of superior court as a civil judgment as provided in G.S. 1‑234. The clerk of superior court shall remit the clear proceeds of the sanction to the county finance officer as provided in G.S. 115C‑452. This subdivision shall not limit the criminal prosecution of any individual involved in the creation or filing of any fraudulent documentation.

(e)        Only One Motion Per Forfeiture.  No more than one motion to set aside a specific forfeiture may be considered by the court.

(f)         Set Aside Prohibited in Certain Circumstances.  No forfeiture of a bond may be set aside for any reason in any case in which the surety or the bail agent had actual notice before executing a bail bond that the defendant had already failed to appear on two or more prior occasions in the case for which the bond was executed. Actual notice as required by this subsection shall only occur if two or more failures to appear are indicated on the defendant's release order by a judicial official. The judicial official shall indicate on the release order when it is the defendant's second or subsequent failure to appear in the case for which the bond was executed.

(g)        No Final Judgment After Forfeiture Is Set Aside.  If a forfeiture is set aside under this section, the forfeiture shall not thereafter ever become a final judgment of forfeiture or be enforced or reported to the Department of Insurance.

(h)        Appeal.  An order on a motion to set aside a forfeiture is a final order or judgment of the trial court for purposes of appeal. Appeal is the same as provided for appeals in civil actions. When notice of appeal is properly filed, the court may stay the effectiveness of the order on any conditions the court considers appropriate.  (2000‑133, s. 6; 2007‑105, s. 1; 2009‑437, ss. 1, 1.1, 2.)



§ 15A-544.6. Final judgment of forfeiture.

§ 15A‑544.6.  Final judgment of forfeiture.

A forfeiture entered under G.S. 15A‑544.3 becomes a final judgment of forfeiture without further action by the court and may be enforced under G.S. 15A‑544.7, on the one hundred fiftieth day after notice is given under G.S. 15A‑544.4, if:

(1)        No order setting aside the forfeiture under G.S. 15A‑544.5 is entered on or before that date; and

(2)        No motion to set aside the forfeiture is pending on that date. (2000‑133, s. 6.)



§ 15A-544.7. Docketing and enforcement of final judgment of forfeiture.

§ 15A‑544.7.  Docketing and enforcement of final judgment of forfeiture.

(a)        Final Judgment Docketed As Civil Judgment.  When a forfeiture has become a final judgment under this Part, the clerk of superior court, under G.S. 1‑234, shall docket the judgment as a civil judgment against the defendant and against each surety named in the judgment.

(b)        Judgment Lien.  When a final judgment of forfeiture is docketed, the judgment shall become a lien on the real property of the defendant and of each surety named in the judgment, as provided in G.S. 1‑234.

(c)        Execution; Copy to Commissioner of Insurance.  After docketing a final judgment under this section, the clerk shall:

(1)        Issue execution on the judgment against the defendant and against each accommodation bondsman and professional bondsman named in the judgment and shall remit the clear proceeds to the county finance officer as provided in G.S. 115C‑452.

(2)        If an insurance company or professional bondsman is named in the judgment, send the Commissioner of Insurance a notice of the judgment, showing the date on which the judgment was docketed.

(d)        Sureties May Not Execute Bonds in County.  After a final judgment is docketed as provided in this section, no surety named in the judgment shall become a surety on any bail bond in the county in which the judgment is docketed until the judgment is satisfied in full. (2000‑133, s. 6; 2006‑188, s. 2.)



§ 15A-544.8. Relief from final judgment of forfeiture.

§ 15A‑544.8.  Relief from final judgment of forfeiture.

(a)        Relief Exclusive.  There is no relief from a final judgment of forfeiture except as provided in this section.

(b)        Reasons.  The court may grant the defendant or any surety named in the judgment relief from the judgment, for the following reasons, and none other:

(1)        The person seeking relief was not given notice as provided in G.S. 15A‑544.4.

(2)        Other extraordinary circumstances exist that the court, in its discretion, determines should entitle that person to relief.

(c)        Procedure.  The procedure for obtaining relief from a final judgment under this section is as follows:

(1)        At any time before the expiration of three years after the date on which a judgment of forfeiture became final, the defendant or any surety named in the judgment may make a written motion for relief under this section, stating the reasons and setting forth the evidence in support of each reason.

(2)        The motion is filed in the office of the clerk of superior court of the county in which the final judgment was entered, and a copy shall be served, under G.S. 1A‑1, Rule 5, on the district attorney for that county and the county board of education.

(3)        A hearing on the motion shall be scheduled within a reasonable time in the trial division in which the defendant was bonded to appear.

(4)        At the hearing the court may grant the party any relief from the judgment that the court considers appropriate, including the refund of all or a part of any money paid to satisfy the judgment.

(d)        Only One Motion.  No more than one motion by any party for relief under this section may be considered by the court.

(e)        Finality of Judgment as to Other Parties Not Affected.  The finality of a final judgment of forfeiture shall not be affected, as to any party to the judgment, by the filing of a motion by, or the granting of relief to, any other party.

(f)         Appeal.  An order on a motion for relief from a final judgment of forfeiture is a final order or judgment of the trial court for purposes of appeal. Appeal is the same as provided for appeals in civil actions. When notice of appeal is properly filed, the court may stay the effectiveness of the order on any conditions it considers appropriate. (2000‑133, s. 6.)



§ 15A-545. Reserved for future codification purposes.

§ 15A‑545.  Reserved for future codification purposes.



§ 15A-546. Contempt.

Part 3. Other Provisions.

§ 15A‑546.  Contempt.

Nothing in this Article is intended to interfere with or prevent the exercise by the court of its contempt powers. (1973, c. 1286, s. 1.)



§ 15A-547. Right to habeas corpus.

§ 15A‑547.  Right to habeas corpus.

Nothing in this Article is intended to abridge the right of habeas corpus. (1973, c. 1286, s. 1.)



§ 15A-547.1. Remit bail bond if defendant sentenced to community or intermediate punishment.

§ 15A‑547.1.  Remit bail bond if defendant sentenced to community or intermediate punishment.

If a defendant is convicted and sentenced to community punishment or intermediate punishment and no appeal is pending, then the court shall remit the bail bond to the obligor in accordance with the provisions of this Article and shall not require that the bail bond continue to be posted while the defendant serves his or her sentence. (1995, c. 290, s. 4.)



§§ 15A-547.2 through 15A-547.6. Reserved for future codification purposes.

§§ 15A‑547.2 through 15A‑547.6.  Reserved for future codification purposes.



§§ 15A-548 through 15A-574: Reserved for future codification purposes.

Article 27.

§§ 15A‑548 through 15A‑574:  Reserved for future codification purposes.



§§ 15A-575 through 15A-600: Reserved for future codification purposes.

Article 28.

§§ 15A‑575 through 15A‑600:  Reserved for future codification purposes.



§ 15A-601. First appearance before a district court judge; right in felony and other cases in original jurisdiction of superior court; consolidation of first appearance before magistrate and before district court judge; first appearance before clerk

SUBCHAPTER VI.  PRELIMINARY PROCEEDINGS.

Article 29.

First Appearance Before District Court Judge.

§ 15A‑601.  First appearance before a district court judge; right in felony and other cases in original jurisdiction of superior court; consolidation of first appearance before magistrate and before district court judge; first appearance before clerk of superior court; use of two‑way audio and video transmission.

(a)        Any defendant charged in a magistrate's order under G.S. 15A‑511 or criminal process under Article 17 of this Chapter, Criminal Process, with a crime in the original jurisdiction of the superior court must be brought before a district court judge in the district court district as defined in G.S. 7A‑133 in which the crime is charged to have been committed. This first appearance before a district court judge is not a critical stage of the proceedings against the defendant.

(a1)      A first appearance in a noncapital case may be conducted by an audio and video transmission between the judge and the defendant in which the parties can see and hear each other. If the defendant has counsel, the defendant shall be allowed to communicate fully and confidentially with his attorney during the proceeding.

(a2)      Prior to the use of audio and video transmission pursuant to subsection (a1) of this section, the procedures and type of equipment for audio and video transmission shall be submitted to the Administrative Office of the Courts by the senior regular resident superior court judge for a judicial district or set of districts and approved by the Administrative Office of the Courts.

(b)        When a district court judge conducts an initial appearance as provided in G.S. 15A‑511, he may consolidate those proceedings and the proceedings under this Article.

(c)        Unless the defendant is released pursuant to Article 26 of this Chapter, Bail, first appearance before a district court judge must be held within 96 hours after the defendant is taken into custody or at the first regular session of the district court in the county, whichever occurs first. If the defendant is not taken into custody, or is released pursuant to Article 26 of this Chapter, Bail, within 96 hours after being taken into custody, first appearance must be held at the next session of district court held in the county. This subsection does not apply to a defendant whose first appearance before a district court judge has been set in a criminal summons pursuant to G.S. 15A‑303(d).

(d)        Upon motion of the defendant, the first appearance before a district court judge may be continued to a time certain. The defendant may not waive the holding of the first appearance before a district court judge but he need not appear personally if he is represented by counsel at the proceeding.

(e)        The clerk of the superior court in the county in which the defendant is taken into custody may conduct a first appearance as provided in this Article if a district court judge is not available in the county within 96 hours after the defendant is taken into custody.  The clerk, in conducting a first appearance, shall proceed under this Article as would a district court judge. (1973, c. 1286, s. 1; 1975, 2nd Sess., c. 983, ss. 139, 140; 1979, c. 651; 1987 (Reg. Sess., 1988), c. 1037, s. 58; 1993, c. 30, s. 2.)



§ 15A-602. Warning of right against self-incrimination.

§ 15A‑602.  Warning of right against self‑incrimination.

Except when he is accompanied by his counsel, the judge must inform the defendant of his right to remain silent and that anything he says may be used against him. (1973, c. 1286, s. 1.)



§ 15A-603. Assuring defendant's right to counsel.

§ 15A‑603.  Assuring defendant's right to counsel.

(a)        The judge must determine whether the defendant has retained counsel or, if indigent, has been assigned counsel.

(b)        If the defendant is not represented by counsel, the judge must  inform the defendant that he has important legal rights which may be waived unless asserted in a timely and proper manner and that counsel may be of assistance to the defendant in advising him and acting in his behalf. The judge must inform the defendant of his right to be represented by counsel and that he will be furnished counsel if he is indigent. The judge shall also advise the defendant that if he is convicted and placed on probation, payment of the expense of counsel assigned to represent him may be made a condition of probation, and that if he is acquitted, he will have no obligation to pay the expense of assigned counsel.

(c)        If the defendant asserts that he is indigent and desires counsel, the judge must proceed in accordance with the provisions of Article 36 of Chapter 7A of the General Statutes.

(d)        If the defendant is found not to be indigent and indicates that he desires to be represented by counsel, the judge must inform him that he should obtain counsel promptly.

(e)        If the defendant desires to waive representation by counsel, the waiver must be in writing in accordance with the provisions of Article 36 of Chapter 7A of the General Statutes except as otherwise provided in this Article. (1973, c. 1286, s. 1; 1981, c. 409, s. 1.)



§ 15A-604. Determination of sufficiency of charge.

§ 15A‑604.  Determination of sufficiency of charge.

(a) The judge must examine each criminal process or magistrate's order and determine whether each charge against the defendant charges a criminal offense within the original jurisdiction of the superior court.

(b)        If the judge determines that the process or order fails to charge a criminal offense within the original jurisdiction of the superior court, he must notify the prosecutor and take further appropriate action, including one or more of the following:

(1)        Dismiss the charge.

(2)        Permit the State to amend the statement of the crime in the process or order.

(3)        Continue the proceedings, for not more than 24 hours, to permit the State to initiate new charges.

(4)        With the consent of the prosecutor, set the case for trial in the district court if the charge is found to be within the original jurisdiction of the district court. (1973, c. 1286, s. 1; 1975, c. 166, s. 27.)



§ 15A-605. Additional proceedings at first appearance before judge.

§ 15A‑605.  Additional proceedings at first appearance before judge.

The judge must:

(1)        Inform the defendant of the charges against him;

(2)        Determine that the defendant or his counsel has been furnished a copy of the process or order; and

(3)        Determine or review the defendant's eligibility for release under Article 26 of this Chapter, Bail. (1973, c. 1286, s. 1.)



§ 15A-606. Demand or waiver of probable-cause hearing.

§ 15A‑606.  Demand or waiver of probable‑cause hearing.

(a) The judge must schedule a probable‑cause hearing unless the defendant waives in writing his right to such hearing. A defendant represented by counsel, or who desires to be represented by counsel, may not before the date of the scheduled hearing waive his right to a probable‑cause hearing without the written consent of the defendant and his counsel.

(b)        Evidence of a demand or waiver of a probable‑cause hearing may not be admitted at trial.

(c)        If the defendant waives a probable‑cause hearing, the district  court judge must bind the defendant over to the superior court for further proceedings in accordance with this Chapter.

(d)        If the defendant does not waive a probable‑cause hearing, the district court judge must schedule a hearing not later than 15 working days following the initial appearance before the district court judge; if no session of the district court is scheduled in the county within 15 working days, the hearing must be scheduled for the first day of the next session. The hearing may not be scheduled sooner than five working days following such initial appearance without the consent of the defendant and the prosecutor.

(e)        If an unrepresented defendant is not indigent and has indicated his desire to be represented by counsel, the district court judge must inform him that he has a choice of appearing without counsel at the probable‑cause hearing or of securing the attendance of counsel to represent him at the hearing. The judge must further inform him that the judge presiding at the hearing will not continue the hearing because of the absence of counsel except for extraordinary cause.

(f)         Upon a showing of good cause, a scheduled probable‑cause hearing may be continued by the district court upon timely motion of the defendant or the State. Except for extraordinary cause, a motion is not timely unless made at least 48 hours prior to the time set for the probable‑cause hearing.

(g)        If after the first appearance before a district court judge a defendant with consent of counsel desires to waive his right to a probable‑cause hearing, he may do so in writing filed with the court signed by defendant and his counsel. Upon waiver the defendant must be bound over to the superior court. (1973, c. 1286, s. 1; 1975, c. 166, s. 27.)



§§ 15A-607 through 15A-610. Reserved for future codification purposes.

§§ 15A‑607 through 15A‑610.  Reserved for future codification purposes.



§ 15A-611. Probable-cause hearing procedure.

Article 30.

Probable‑Cause Hearing.

§ 15A‑611.  Probable‑cause hearing procedure.

(a)        At the probable‑cause hearing:

(1)        A prosecutor must represent the State.

(2)        The defendant may be represented by counsel.

(3)        The defendant may testify as a witness in his own behalf and  call and examine other witnesses, and produce other evidence in his behalf.

(4)        Each witness must testify under oath or affirmation and is subject to cross‑examination.

(b)        The State must by nonhearsay evidence, or by evidence that satisfies an exception to the hearsay rule, show that there is probable cause to believe that the offense charged has been committed  and that there is probable cause to believe that the defendant committed it, except:

(1)        A report or copy of a report made by a physicist, chemist, firearms identification expert, fingerprint technician, or an expert or technician in some other scientific, professional,  or medical field, concerning the results of an examination, comparison, or test performed by him in connection with the case in issue, when stated by such person in a report made by him, is admissible in evidence.

(2)        If there is no serious contest, reliable hearsay is admissible to prove value, ownership of property, possession of property in another than the defendant, lack of consent of the owner, possessor, or custodian of property to its taking or to the breaking or entering of premises, chain of custody, authenticity of signatures, and the existence and text of a particular ordinance or regulation of a governmental unit or agency.

The district court judge is not required to exclude evidence on the ground that it was acquired by unlawful means.

(c)        If a defendant appears at a probable‑cause hearing without counsel, the judge must determine whether counsel has been waived. If he determines that counsel has been waived, he may proceed without counsel. If he determines that counsel has not been waived, except in a situation covered by G.S. 15A‑606(e) he must take appropriate action to secure the defendant's right to counsel.

(d)        A probable‑cause hearing may not be held if an information in superior court is filed upon waiver of indictment before the date set  for the hearing. (1973, c. 1286, s. 1; 1975, c. 166, s. 27.)



§ 15A-612. Disposition of charge on probable-cause hearing.

§ 15A‑612.  Disposition of charge on probable‑cause hearing.

(a)        At the conclusion of a probable‑cause hearing the judge must take one of the following actions:

(1)        If he finds that the defendant probably committed the offense charged, or a lesser included offense of such offense within the original jurisdiction of the superior court, he must bind the defendant over to a superior court for further proceedings in accordance with this Chapter. The judge must note his findings in the case records.

(2)        If he finds no probable cause as to the offense charged but probable cause with respect to a lesser included offense within the original jurisdiction of the district court, he may set the case for trial in the district court in accordance with the terms of G.S. 15A‑613. In the absence of a new pleading, the judge may not set a case for trial in the district court on any offense which is not lesser included.

(3)        If he finds no probable cause pursuant to subdivisions (1) or (2) as to any charge, he must dismiss the proceedings in question.

(b)        No finding made by a judge under this section precludes the State from instituting a subsequent prosecution for the same offense. (1973, c. 1286, s. 1; 1975, c. 166, s. 14.)



§ 15A-613. Setting offense for trial in district court.

§ 15A‑613.  Setting offense for trial in district court.

If an offense set for trial in the district court under the terms of G.S. 15A‑604(b)(4) or any provision of G.S. 15A‑612 is a lesser included offense of the charge before the court on a pleading, the judge may:

(1)        Accept a plea of guilty or no contest, with the consent of the  prosecutor; or

(2)        Proceed to try the offense immediately, with the consent of both the defendant and the prosecutor.

Otherwise, the judge must enter an appropriate order for subsequent calendaring of the case for trial in the district court. The trial so  ordered may not be earlier than five working days nor later than 15 working days from the date of the order. The judge must note in the case records the new offense with which the defendant is charged, has been tried, or to which he entered a plea of guilty or no contest. (1973, c. 1286, s. 1; 1975, c. 166, s. 27.)



§ 15A-614. Review of eligibility for pretrial release.

§ 15A‑614.  Review of eligibility for pretrial release.

Upon binding a defendant in custody over to the superior court for trial or upon entering an order for subsequent calendaring of the case of such a defendant for trial in the district court, the judge must again review the eligibility of the defendant for release under Article 26 of this Chapter, Bail. (1973, c. 1286, s. 1.)



§ 15A-615. Testing of certain persons for sexually transmitted infections.

§ 15A‑615.  Testing of certain persons for sexually transmitted infections.

(a)        After a finding of probable cause pursuant to the provisions of Article 30 of Chapter 15A of the General Statutes or indictment for an offense that involves nonconsensual vaginal, anal, or oral intercourse; an offense that involves vaginal, anal, or oral intercourse with a child 12 years old or less; or an offense under G.S. 14‑202.1 that involves vaginal, anal, or oral intercourse with a child less than 16 years old; the victim or the parent, guardian, or guardian ad litem of a minor victim may request that a defendant be tested for the following sexually transmitted infections:

(1)        Chlamydia;

(2)        Gonorrhea;

(3)        Hepatitis B;

(3a)      Herpes;

(4)        HIV; and

(5)        Syphilis.

In the case of herpes, the defendant, pursuant to the provisions of this section, shall be examined for oral and genital herpetic lesions and, if a suggestive but nondiagnostic lesion is present, a culture for herpes shall be performed.

(b)        Upon a request under subsection (a) of this section, the district attorney shall petition the court on behalf of the victim for an order requiring the defendant to be tested. Upon finding that there is probable cause to believe that the alleged sexual contact involved in the offense would pose a significant risk of transmission of a sexually transmitted infection listed in subsection (a) of this section, the court shall order the defendant to submit to testing for these infections. A defendant ordered to be tested under this section shall be tested not later than 48 hours after the date of the court order. A test for HIV ordered pursuant to this section shall use the HIV‑RNA Detection Test for determining HIV infection.

(c)        If the defendant is in the custody of the Department of Correction, the defendant shall be tested by the Department of Correction. If the defendant is not in the custody of the Department of Correction, the defendant shall be tested by the local health department. The Department of Correction shall inform the local health director of all test results. The local health director shall ensure that the victim is informed of the results of the tests and counseled appropriately. The agency conducting the tests shall inform the defendant of the results of the tests and ensure that the defendant is counseled appropriately. The results of the tests shall not be admissible as evidence in any criminal proceeding. (1993, c. 489, s. 1; 1994, Ex. Sess., c. 8, s. 1; 2006‑226, s. 10; 2006‑264, s. 33(a); 2007‑403, s. 1.)



§§ 15A-616 through 15A-620. Reserved for future codification purposes.

§§ 15A‑616 through 15A‑620.  Reserved for future codification purposes.



§ 15A-621. "Grand jury" defined.

Article 31.

The Grand Jury and Its Proceedings.

§ 15A‑621.  "Grand jury" defined.

A grand jury is a body consisting of not less than 12 nor more than 18 persons, impaneled by a superior court and constituting a part of such court. (1973, c. 1286, s. 1.)



§ 15A-622. Formation and organization of grand juries; other preliminary matters.

§ 15A‑622.  Formation and organization of grand juries; other preliminary matters.

(a)        The mode of selecting grand jurors and of drawing and impaneling grand jurors is governed by this Article and Chapter 9 of the General Statutes, Jurors. Challenges to the panel from which grand jurors were drawn are governed by the procedure in G.S. 15A‑1211.

(b)        To impanel a new grand jury, the presiding judge must direct that the names of all persons returned as jurors be separately placed in a container. The clerk must draw out the names of 18 persons to serve as grand jurors. Of these 18, the first nine drawn serve until the first session of court at which criminal cases are heard held in the county after the following January 1, and thereafter until their replacements are selected and sworn. The next nine serve until the first session of court at which criminal cases are heard held in the county after the following July 1, and thereafter until their replacements are selected and sworn. If this formula results in any term likely to be shorter than two months or longer than 15 months, the presiding judge impaneling the grand jury may modify the terms. Thereafter, beginning with the first session of superior court at which criminal cases are heard held in the county following January 1 and July 1 of each year, nine new grand jurors must be selected in the manner provided above to replace the jurors whose terms have expired. All new grand jurors so selected serve until the first session of court at which criminal cases are heard held after January 1 or July 1 which most nearly results in a 12‑month term, and thereafter until their replacements are selected and sworn. If a vacancy occurs in the membership of the grand jury, the superior court judge next convening the jury or next holding a session of court at which criminal cases are heard in the county may order that a new juror be drawn in the manner provided above to fill the vacancy.

The senior resident superior court judge of the district may impanel a second grand jury in any county of the district to serve concurrently with the first. The second grand jury shall be impaneled as provided in the first paragraph of this subsection. The court shall continue to have two grand juries until the senior resident superior court judge orders the second grand jury to terminate.

In any county the senior resident superior court judge, if he finds that grand jury service is placing a disproportionate burden on grand jurors and their employers, may fix the term of service of a grand juror at six months rather than 12 months. In doing so, he shall prescribe procedures, consistent with this section, for replacement of half of the jurors of the grand jury or grand juries approximately every three months.

(c)        Neither the grand jury panel nor any individual grand juror may be challenged, but a superior court judge may:

(1)        At any time before new grand jurors are sworn, discharge them, or discharge the grand jury, and cause new grand jurors or a new grand jury to be drawn if he finds that jurors have not been selected in accordance with law or that the grand jury is illegally constituted; or

(2)        At any time after a grand juror is drawn, refuse to swear him, or discharge him after he has been sworn, upon a finding that he is disqualified from service, incapable of performing his duties, or guilty of misconduct in the performance of his duties so as to impair the proper functioning of the grand jury.

(d)        The presiding judge may excuse a grand juror from service of the balance of his term, upon his own motion or upon the juror's request for good cause shown. The foreman may excuse individual jurors from attending particular sessions of the grand jury, except that he may not excuse more than two jurors for any one session.

(e)        After the impaneling of a new grand jury, or the impaneling of nine new jurors under the terms of this section, the presiding judge must appoint one of the grand jurors as foreman and may appoint another to act as foreman during any absence or disability of the foreman. Unless removed for cause by a superior court judge, the foreman serves until his successor is appointed and sworn.

(f)         The foreman and other new grand jurors must take the oath prescribed in G.S. 11‑11. After new grand jurors have been sworn, the presiding judge may give the grand jurors written or oral instructions relating to the performance of their duties. At subsequent sessions of court, the presiding judge is not required to give any additional instructions to the grand jurors.

(g)        At any time when a grand jury is in recess, a superior court judge may, upon application of the prosecutor or upon his own motion, order the grand jury reconvened for the purpose of dealing with a matter requiring grand jury action.

(h)        A written petition for convening of grand jury under this section may be filed by the district attorney, the district attorney's designated assistant, or a special prosecutor requested pursuant to G.S. 114‑11.6, with the approval of a committee of at least three members of the North Carolina Conference of District Attorneys, and with the concurrence of the Attorney General, with the Clerk of the North Carolina Supreme Court. The Chief Justice shall appoint a panel of three judges to determine whether to order the grand jury convened. A grand jury under this section may be convened if the three‑judge panel determines that:

(1)        The petition alleges the commission of or a conspiracy to commit a violation of G.S. 90‑95(h) or G.S. 90‑95.1, any part of which violation or conspiracy occurred in the county where the grand jury sits, and that persons named in the petition have knowledge related to the identity of the perpetrators of those crimes but will not divulge that knowledge voluntarily or that such persons request that they be allowed to testify before the grand jury; and

(2)        The affidavit sets forth facts that establish probable cause to believe that the crimes specified in the petition have been committed and reasonable grounds to suspect that the persons named in the petition have knowledge related to the identity of the perpetrators of those crimes.

The affidavit shall be based upon personal knowledge or, if the source of the information and basis for the belief are stated, upon information and belief. The panel's order convening the grand jury as an investigative grand jury shall direct the grand jury to investigate the crimes and persons named in the petition, and shall be filed with the Clerk of the North Carolina Supreme Court. A grand jury so convened retains all powers, duties, and responsibilities of a grand jury under this Article. The contents of the petition and the affidavit shall not be disclosed. Upon receiving a petition under this subsection, the Chief Justice shall appoint a panel to determine whether the grand jury should be convened as an investigative grand jury.

A grand jury authorized by this subsection may be convened from an existing grand jury or grand juries authorized by subsection (b) of this section or may be convened as an additional grand jury to an existing grand jury or grand juries. Notwithstanding subsection (b) of this section, grand jurors impaneled pursuant to this subsection shall serve for a period of 12 months, and, if an additional grand jury is convened, 18 persons shall be selected to constitute that grand jury. At any time for cause shown, the presiding superior court judge may excuse a juror temporarily or permanently, and in the latter event the court may impanel another person in place of the juror excused. (1779, c. 157, s. 11, P.R.; R.C., c. 31, s. 33; 1879, c. 12; Code, ss. 404, 1742; Rev., ss. 1969, 1971; C.S., ss. 2333, 2336; 1929, c. 228; 1967, c. 218, s. 1; 1973, c. 1286, s. 1; 1975, c. 166, s. 27; 1977, c. 711, s. 24; 1979, c. 177, s. 1; 1981, c. 440, s. 1; 1985 (Reg. Sess., 1986), c. 843, ss. 2, 6; 1987 (Reg. Sess., 1988), c. 1040, ss. 1, 3; 1989 (Reg. Sess., 1990), c. 1039, s. 4; 1991, c. 686, ss. 1, 3; 1995, c. 362, s. 1.)



§ 15A-623. Grand jury proceedings and operation in general.

§ 15A‑623.  Grand jury proceedings and operation in general.

(a)        The finding of an indictment, the return of a presentment, and every other affirmative official action or decision of the grand jury requires the concurrence of at least 12 members of the grand jury.

(b)        The foreman presides over all hearings and has the power to administer oaths or affirmations to all witnesses.

(c)        The foreman must indicate on each bill of indictment or presentment the witness or witnesses sworn and examined before the grand jury. Failure to comply with this provision does not vitiate a bill of indictment or presentment.

(d)        During the deliberations and voting of a grand jury, only the grand jurors may be present in the grand jury room. During its other proceedings, the following persons, in addition to a witness being examined, may, as the occasion requires, also be present:

(1)        An interpreter, if needed.

(2)        A law‑enforcement officer holding a witness in custody.

Any person other than a witness who is permitted in the grand jury room must first take an oath before the grand jury that he will keep secret all matters before it within his knowledge.

(e)        Grand jury proceedings are secret and, except as expressly provided in this Article, members of the grand jury and all persons present during its sessions shall keep its secrets and refrain from disclosing anything which transpires during any of its sessions.

(f)         The presiding judge may direct that a bill of indictment be kept secret until the defendant is arrested or appears before the court. The clerk must seal the bill of indictment and no person including a witness may disclose the finding of the bill of indictment, or the proceedings leading to the finding, except when necessary for the issuance and execution of an order of arrest.

(g)        Any grand juror or other person authorized to attend sessions of the grand jury and bound to keep its secrets who discloses, other than to his attorney, matters occurring before the grand jury other than in accordance with the provisions of this section is in contempt of court and subject to proceedings in accordance with law.

(h)        If a grand jury is convened pursuant to G.S. 15A‑622(h), notwithstanding subsection (d) of this section, a prosecutor shall be present to examine witnesses, and a court reporter shall be present and record the examination of witnesses. The record shall be transcribed. If the prosecutor determines that it is necessary to compel testimony from the witness, he may grant use immunity to the witness. The grant of use immunity shall be given to the witness in writing by the prosecutor and shall be signed by the prosecutor. The written grant of use immunity shall also be read into the record by the prosecutor and shall include an explanation of use immunity as provided in G.S. 15A‑1051. A witness shall have the right to leave the grand jury room to consult with his counsel at reasonable intervals and for a reasonable period of time upon the request of the witness. Notwithstanding subsection (e) of this section, the record of the examination of witnesses shall be made available to the examining prosecutor, and he may disclose contents of the record to other investigative or law‑enforcement officers, the witness or his attorney to the extent that the disclosure is appropriate to the proper performance of his official duties. The record of the examination of a witness may be used in a trial to the extent that it is relevant and otherwise admissible. Further disclosure of grand jury proceedings convened pursuant to this act may be made upon written order of a superior court judge if the judge determines disclosure is essential:

(1)        To prosecute a witness who appeared before the grand jury for contempt or perjury; or

(2)        To protect a defendant's constitutional rights or statutory rights to discovery pursuant to G.S. 15A‑903.

Upon the convening of the investigative grand jury pursuant to approval by the three‑judge panel, the district attorney shall subpoena the witnesses. The subpoena shall be served by the investigative grand jury officer, who shall be appointed by the court. The name of the person subpoenaed and the issuance and service of the subpoena shall not be disclosed, except that a witness so subpoenaed may divulge that information.  The presiding superior court judge shall hear any matter concerning the investigative grand jury in camera to the extent necessary to prevent disclosure of its existence.  The court reporter for the investigative grand jury shall be present and record and transcribe the in camera proceeding.  The transcription of any in camera proceeding and a copy of all subpoenas and other process shall be returned to the Chief Justice or to such member of the three‑judge panel as the Chief Justice may designate, to be filed with the Clerk of the North Carolina Supreme Court. The subpoena shall otherwise be subject to the provisions of G.S. 15A‑801 and Article 43 of Chapter 15A. When an investigative grand jury has completed its investigation of the crimes alleged in the petition, the investigative functions of the grand jury shall be dissolved and such investigation shall cease. The District Attorney shall file a notice of dissolution of the investigative functions of the grand jury with the Clerk of the North Carolina Supreme Court. (1973, c. 1286, s. 1; 1985 (Reg. Sess., 1986), c. 843, ss. 3, 6; 1987 (Reg. Sess., 1988), c. 1040, ss. 1, 4; 1989 (Reg. Sess., 1990), c. 1039, s. 4; 1991, c. 686, ss. 2, 3.)



§ 15A-624. Grand jury the judge of facts; judge the source of legal advice.

§ 15A‑624.  Grand jury the judge of facts; judge the source of legal advice.

(a)        The grand jury is the exclusive judge of the facts with respect to any matter before it.

(b)        The legal advisor of the grand jury is the presiding or convening judge. (1973, c. 1286, s. 1.)



§ 15A-625. Reserved for future codification purposes.

§ 15A‑625.  Reserved for future codification purposes.



§ 15A-626. Who may call witnesses before grand jury; no right to appear without consent of prosecutor or judge.

§ 15A‑626.  Who may call witnesses before grand jury; no right to appear without consent of prosecutor or judge.

(a)        Except as provided in this section, no person has a right to call a witness or appear as a witness in a grand jury proceeding.

(b)        In proceedings upon bills of indictment submitted by the prosecutor to the grand jury, the clerk must call as witnesses the persons whose names are listed on the bills by the prosecutor. If the grand jury desires to hear any witness not named on the bill under consideration, it must through its foreman request the prosecutor to call the witness. The prosecutor in his discretion may call, or refuse to call, the witness.

(c)        In considering any matter before it a grand jury may swear and hear the testimony of a member of the grand jury.

(d)        Any person not called as a witness who desires to testify before the grand jury concerning a criminal matter which may properly be considered by the grand jury must apply to the district attorney or to a superior court judge. The judge or the district attorney in his discretion may call the witness to appear before the grand jury.

(e)        An official who is required or authorized to call a witness before the grand jury does so by issuing a subpoena for the witness or by causing one to be issued. If the official is assured that the witness will appear when requested without issuance of a subpoena, he may call the witness simply by notifying him of the time and place his presence is requested before the grand jury. (1973, c. 1286, s. 1; 1975, c. 166, s. 27.)



§ 15A-627. Submission of bill of indictment to grand jury by prosecutor.

§ 15A‑627.  Submission of bill of indictment to grand jury by prosecutor.

(a)        When a defendant has been bound over for trial in the superior court upon any charge in the original jurisdiction of such court, the prosecutor, unless he dismisses the charge under the terms of Article 50 of this Chapter, Voluntary Dismissal by the State, or proceeds upon a bill of information, must submit a bill of indictment charging the offense to the grand jury for its consideration.

(b)        A prosecutor may submit a bill of indictment charging an offense within the original jurisdiction of the superior court. (1973, c. 1286, s. 1; 1975, c. 166, s. 27.)



§ 15A-628. Functions of grand jury; record to be kept by clerk.

§ 15A‑628.  Functions of grand jury; record to be kept by clerk.

(a)        A grand jury:

(1)        Must return a bill submitted to it by the prosecutor as a true bill of indictment if it finds from the evidence probable cause for the charge made.

(2)        Must return a bill submitted to it by the prosecutor as not a true bill of indictment if it fails to find probable cause for the charge made. Upon returning a bill of indictment as not a true bill, the grand jury may request the prosecutor to submit a bill of indictment as to a lesser included or related offense.

(3)        May return the bill to the court with an indication that the grand jury has not been able to act upon it because of the unavailability of witnesses.

(4)        May investigate any offense as to which no bill of indictment has been submitted to it by the prosecutor and issue a presentment accusing a named person or named persons with one or more criminal offenses if it has found probable cause for the charges made. An investigation may be initiated upon the concurrence of 12 members of the grand jury itself or upon the request of the presiding or convening judge or the prosecutor.

(5)        Must inspect the jail and may inspect other county offices or agencies and must report the results of its inspections to the court.

(b)        In proceeding under subsection (a), the grand jury may consider any offense which may be prosecuted in the courts of the county, or in the courts of the superior court district or set of districts as defined in G.S. 7A‑41.1 when there has been a waiver of venue in accordance with Article 3 of this Chapter, Venue.

(c)        Bills of indictment submitted by the prosecutor to the grand jury, whether found to be true bills or not, must be returned by the foreman of the grand jury to the presiding judge in open court. Presentments must also be returned by the foreman of the grand jury to the presiding judge in open court.

(d)        The clerk must keep a permanent record of all matters returned by the grand jury to the judge under the provisions of this section. (1973, c. 1286, s. 1; 1975, c. 166, s. 27; 1987 (Reg. Sess., 1988), c. 1037, s. 59.)



§ 15A-629. Procedure upon finding of not a true bill; release of defendant, etc.; institution of new charge.

§ 15A‑629.  Procedure upon finding of not a true bill; release of defendant, etc.; institution of new charge.

(a)        Upon the return of a bill of indictment as not a true bill, the presiding judge must immediately examine the case records to determine if the defendant is in custody or subject to bail or conditions of pretrial release. If so, except as provided in subsection (b), the judge must immediately order release from custody, exoneration of bail, or release from conditions of pretrial release, as the case may be.

(b)        Upon the return of a bill of indictment as not a true bill but  with a request that the prosecutor submit a bill of indictment to a lesser included or related offense, the judge may defer the action required in subsection (a) for a reasonable period, not to extend past the end of that session of superior court, to allow the institution of the new charge. (1973, c. 1286, s. 1; 1975, c. 166, s. 27.)



§ 15A-630. Notice to defendant of true bill of indictment.

§ 15A‑630.  Notice to defendant of true bill of indictment.

Upon the return of a bill of indictment as a true bill the presiding judge must immediately cause notice of the indictment to be mailed or otherwise given to the defendant unless he is then represented by counsel of record. The notice must inform the defendant of the time limitations upon his right to discovery under Article 48 of this Chapter, Discovery in the Superior Court, and a copy of the indictment must be attached to the notice. If the judge directs that the indictment be sealed as provided in G.S. 15A‑623(f), he may defer the giving of notice under this section for a reasonable length of time. (1973, c. 1286, s. 1; 1975, 2nd Sess., c. 983, s. 143.)



§ 15A-631. Grand jury venue.

§ 15A‑631.  Grand jury venue.

In the General Court of Justice, the place for returning a presentment or indictment is a matter of venue and not jurisdiction. A grand jury shall have venue to present or indict in any case where the county in which it is sitting has venue for trial pursuant to the laws relating to trial venue. (1985, c. 553, s. 1.)



§§ 15A-632 through 15A-640. Reserved for future codification purposes.

§§ 15A‑632 through 15A‑640.  Reserved for future codification purposes.



§ 15A-641. Indictment and related instruments; definitions of indictment, information, and presentment.

Article 32.

Indictment and Related Instruments.

§ 15A‑641.  Indictment and related instruments; definitions of indictment, information, and presentment.

(a)        Any indictment is a written accusation by a grand jury, filed with a superior court, charging a person with the commission of one or more criminal offenses.

(b)        An information is a written accusation by a prosecutor, filed with a superior court, charging a person represented by counsel with the commission of one or more criminal offenses.

(c)        A presentment is a written accusation by a grand jury, made on its own motion and filed with a superior court, charging a person, or two or more persons jointly, with the commission of one or more criminal offenses. A presentment does not institute criminal proceedings against any person, but the district attorney is obligated to investigate the factual background of every presentment returned in his district and to submit bills of indictment to the grand jury dealing with the subject matter of any presentments when it is appropriate to do so. (1797, c. 474, s. 3, P.R.; R.C., c. 35, s. 6; 1879, c. 12; Code, s. 1175; Rev., s. 3240; C.S., s. 4607; 1973, c. 1286, s. 1; 1975, c. 166, s. 27.)



§ 15A-642. Prosecutions originating in superior court to be upon indictment or information; waiver of indictment.

§ 15A‑642.  Prosecutions originating in superior court to be upon indictment or information; waiver of indictment.

(a)        Prosecutions originating in the superior court must be upon pleadings as provided in Article 49 of this Chapter, Pleadings and Joinder.

(b)        Indictment may not be waived in a capital case or in a case in  which the defendant is not represented by counsel.

(c)        Waiver of indictment must be in writing and signed by the defendant and his attorney. The waiver must be attached to or executed upon the bill of information. (1907, c. 71; C.S., s. 4610; 1951, c. 726, ss. 1, 2; 1971, c. 377, s. 30.1; 1973, c. 1286, s. 1.)



§ 15A-643. Joinder of offenses and defendants and consolidation of indictments and informations.

§ 15A‑643.  Joinder of offenses and defendants and consolidation of indictments and informations.

The rules with respect to joinder of offenses and defendants and the consolidation of charges in indictments and informations are provided in Article 49 of this Chapter, Pleadings and Joinder. (1917, c. 168; C.S., s. 4622; 1921, c. 100; 1973, c. 1286, s. 1.)



§ 15A-644. Form and content of indictment, information or presentment.

§ 15A‑644.  Form and content of indictment, information or presentment.

(a)        An indictment must contain:

(1)        The name of the superior court in which it is filed;

(2)        The title of the action;

(3)        Criminal charges pleaded as provided in Article 49 of this Chapter, Pleadings and Joinder;

(4)        The signature of the prosecutor, but its omission is not a fatal defect; and

(5)        The signature of the foreman or acting foreman of the grand jury attesting the concurrence of 12 or more grand jurors in  the finding of a true bill of indictment.

(b)        An information must contain everything required of an indictment in subsection (a) except that the accusation is that of the prosecutor and the provisions of subdivision (a)(5) do not apply. The  information must also contain or have attached the waiver of indictment pursuant to G.S. 15A‑642(c).

(c)        A presentment must contain everything required of an indictment in subsection (a) except that the provisions of subdivisions (a)(4) and (5) do not apply and the foreman must by his signature attest the concurrence of 12 or more grand jurors in the presentment. (1973, c. 1286, s. 1; 1975, c. 166, s. 27.)



§ 15A-644.1. Filing of information when plea of guilty or no contest in district court to Class H or I felony.

§ 15A‑644.1.  Filing of information when plea of guilty or no contest in district court to Class H or I felony.

A defendant who pleads guilty or no contest in district court pursuant to G.S. 7A‑272(c)(1) shall enter that plea to an information complying with G.S. 15A‑644(b), except it shall contain the name of the district court in which it is filed. (1995 (Reg. Sess., 1996), c. 725, s. 3.)



§ 15A-645. Allegations of previous convictions.

§ 15A‑645.  Allegations of previous convictions.

Trial upon indictments and informations involving allegation of previous convictions is subject to the provisions of G.S. 15A‑928. (1973, c. 1286, s. 1.)



§ 15A-646. Superseding indictments and informations.

§ 15A‑646.  Superseding indictments and informations.

If at any time before entry of a plea of guilty to an indictment or information, or commencement of a trial thereof, another indictment or information is filed in the same court charging the defendant with an offense charged or attempted to be charged in the first instrument, the first one is, with respect to the offense, superseded by the second and, upon the defendant's arraignment upon the second indictment or information, the count of the first instrument charging the offense must be dismissed by the superior court judge. The first instrument is not, however, superseded with respect to any count contained therein which charged an offense not charged in the second indictment or information. (1973, c. 1286, s. 1.)



§§ 15A-647 through 15A-673. Reserved for future codification purposes.

Article 33.

§§ 15A‑647 through 15A‑673.  Reserved for future codification purposes.



§§ 15A-674 through 15A-700. Reserved for future codification purposes.

Article 34.

§§ 15A‑674 through 15A‑700.  Reserved for future codification purposes.



§§ 15A-701 through 15A-710: Repealed by Session Laws 1989, c. 688, s. 1.

SUBCHAPTER VII. SPEEDY TRIAL;  ATTENDANCE OF  DEFENDANTS.

Article 35.

Speedy Trial.

§§ 15A‑701 through 15A‑710: Repealed by Session Laws 1989, c.  688, s. 1.



§ 15A-711. Securing attendance of criminal defendants confined in institutions within the State; requiring prosecutor to proceed.

Article 36.

Special Criminal Process for Attendance of Defendants.

§ 15A‑711.  Securing attendance of criminal defendants confined in institutions within the State; requiring prosecutor to proceed.

(a)        When a criminal defendant is confined in a penal or other institution under the control of the State or any of its subdivisions and his presence is required for trial, the prosecutor may make written request to the custodian of the institution for temporary release of the defendant to the custody of an appropriate law‑enforcement officer who must produce him at the trial. The period of the temporary release may not exceed 60 days. The request of the prosecutor is sufficient authorization for the release, and must be honored, except as otherwise provided in this section.

(b)        If the defendant whose presence is sought is confined pursuant to another criminal proceeding in a different prosecutorial district as defined in G.S. 7A‑60, the defendant and the prosecutor prosecuting the other criminal action must be given reasonable notice and opportunity to object to the temporary release. Objections must be heard by a superior court judge having authority to act in criminal cases in the superior court district or set of districts as defined in G.S. 7A‑41.1 in which the defendant is confined, and he must make appropriate orders as to the precedence of the actions.

(c)        A defendant who is confined in an institution in this State pursuant to a criminal proceeding and who has other criminal charges pending against him may, by written request filed with the clerk of the court where the other charges are pending, require the prosecutor prosecuting such charges to proceed pursuant to this section. A copy of the request must be served upon the prosecutor in the manner provided by the Rules of Civil Procedure, G.S. 1A‑1, Rule 5(b). If the prosecutor does not proceed pursuant to subsection (a) within six months from the date the request is filed with the clerk, the charges must be dismissed.

(d)        Detainer. 

(1)        When a criminal defendant is imprisoned in this State pursuant to prior criminal proceedings, the clerk upon request of the prosecutor, must transmit to the custodian of the institution in which he is imprisoned, a copy of the charges filed against the defendant and a detainer directing that the prisoner be held to answer to the charges made against him. The detainer must contain a notice of the prisoner's right to proceed pursuant to G.S. 15A‑711(c).

(2)        Upon receipt of the charges and the detainer, the custodian must immediately inform the prisoner of its receipt and furnish him copies of the charges and the detainer, must explain to him his right to proceed pursuant to G.S. 15A‑711(c).

(3)        The custodian must notify the clerk who transmitted the detainer of the defendant's impending release at least 30 days prior to the date of release. The notice must be given immediately if the detainer is received less than 30 days prior to the date of release. The clerk must direct the sheriff to take custody of the defendant and produce him for trial. The custodian must release the defendant to the custody of the sheriff, but may not hold the defendant in confinement beyond the date on which he is eligible for release.

(4)        A detainer may be withdrawn upon request of the prosecutor, and the clerk must notify the custodian, who must notify the defendant. (1949, c. 303; 1953, c. 603; 1957, c. 349, s. 10; c. 1067, ss. 1, 2; 1967, c. 996, ss. 13, 15; 1973, c. 1286, s. 1; 1975, c. 166, s. 27; 1979, c. 107, s. 1; 1987 (Reg. Sess., 1988), c. 1037, s. 61; 1989, c. 688, s. 3.)



§§ 15A-712 through 15A-720. Reserved for future codification purposes.

§§ 15A‑712 through 15A‑720.  Reserved for future codification purposes.



§ 15A-721. Definitions.

Article 37.

Uniform Criminal Extradition Act.

§ 15A‑721.  Definitions.

Where appearing in this Article the term "Governor" includes any person performing the functions of Governor by authority of the law of this State. The term "executive authority" includes the Governor, and any person performing the functions of governor in a state other than this State. The term "state," referring to a state other than this State, includes any other state or territory, organized or unorganized, of the United States of America. (1937, c. 273, s. 1; 1973, c. 1286, s. 16.)



§ 15A-722. Duty of Governor as to fugitives from justice of other states.

§ 15A‑722.  Duty of Governor as to fugitives from justice of other states.

Subject to the provisions of this Article, the provisions of the Constitution of the United States controlling, and any and all acts of Congress enacted in pursuance thereof, it is the duty of the Governor of this State to have arrested and delivered up to the executive authority of any other state of the United States any person charged in that state with treason, felony or other crime, who has fled from justice and is found in this State. (1937, c. 273, s. 2; 1973, c. 1286, s. 16.)



§ 15A-723. Form of demand for extradition.

§ 15A‑723.  Form of demand for extradition.

No demand for the extradition of a person charged with crime in another state shall be recognized by the Governor unless in writing alleging, except in cases arising under G.S. 15A‑726, that the accused was present in the demanding state at the time of the commission of the alleged crime, and that thereafter he fled from the  state, and accompanied by a copy of an indictment found or by information supported by affidavit in the state having jurisdiction of the crime, or by a copy of an affidavit made before a magistrate there, together with a copy of any warrant which was issued thereupon; or by a copy of a judgment of conviction or of a sentence imposed in execution thereof, together with a statement by the executive authority of the demanding state that the person claimed has escaped from confinement or has broken the terms of his bail, probation or parole. The indictment, information, or affidavit made before the magistrate must substantially charge the person demanded with having committed a crime under the law of that state; and the copy of indictment, information, affidavit, judgment of conviction or sentence must be authenticated by the executive authority making the demand. (1937, c. 273, s. 3; 1973, c. 1286, s. 16.)



§ 15A-724. Governor may cause investigation to be made.

§ 15A‑724.  Governor may cause investigation to be made.

When a demand shall be made upon the Governor of this State by the executive authority of another state for the surrender of a person so charged with crime, the Governor may call upon the Attorney  General or any prosecuting officer in this State to investigate or assist in investigating the demand, and to report to him the situation and circumstances of the person so demanded, and whether he ought to be surrendered. (1937, c. 273, s. 4; 1973, c. 1286, s. 16.)



§ 15A-725. Extradition of persons imprisoned or awaiting trial in another state or who have left the demanding state under compulsion.

§ 15A‑725.  Extradition of persons imprisoned or awaiting trial in another state or who have left the demanding state under compulsion.

When it is desired to have returned to this State a person charged in this State with a crime, and such person is imprisoned or is held under criminal proceedings then pending against him in another state, the Governor of this State may agree with the executive authority of such other state for the extradition of such person before the conclusion of such proceedings or his term of sentence in such other state, upon condition that such person be returned to such  other state at the expense of this State as soon as the prosecution in this State is terminated.

The Governor of this State may also surrender on demand of the executive authority of any other state any person in this State who is charged in the manner provided in G.S. 15A‑743 with having violated the laws of the state whose executive authority is making the demand, even though such person left the demanding state involuntarily. (1937, c. 273, s. 5; 1973, c. 1286, s. 16.)



§ 15A-726. Extradition of persons not present in demanding state at time of commission of crime.

§ 15A‑726.  Extradition of persons not present in demanding state at time of commission of crime.

The Governor of this State may also surrender, on demand of the executive authority of any other state, any person in this State charged in such other state in the manner provided in G.S. 15A‑723 with committing an act in this State, or in a third state, intentionally resulting in a crime in the state whose executive authority is making the demand, and the provisions of this Article, not otherwise inconsistent, shall apply to such cases, even though the accused was not in that state at the time of the commission of the crime, and has not fled therefrom. (1937, c. 273, s. 6; 1973, c. 1286, s. 16.)



§ 15A-727. Issue of Governor's warrant of arrest; its recitals.

§ 15A‑727.  Issue of Governor's warrant of arrest; its recitals.

If the Governor decides that the demand should be complied with, he shall sign a warrant of arrest, which shall be sealed with the State seal, and be directed to any peace officer or other person whom he may think fit to entrust with the execution thereof. The warrant must substantially recite the facts necessary to the validity of its issuance. (1937, c. 273, s. 7; 1973, c. 1286, s. 16.)



§ 15A-728. Manner and place of execution of warrant.

§ 15A‑728.  Manner and place of execution of warrant.

Such warrant shall authorize the peace officer or other person to whom directed to arrest the accused at any time and any place where he may be found within the State, and to command the aid of all peace officers or other persons in the execution of the warrant, and to deliver the accused, subject to the provisions of this Article, to the duly authorized agent of the demanding state. (1937, c. 273, s. 8; 1973, c. 1286, s. 16.)



§ 15A-729. Authority of arresting officer.

§ 15A‑729.  Authority of arresting officer.

Every such peace officer or other person empowered to make the arrest shall have the same authority, in arresting the accused, to command assistance therein as peace officers have by law in the execution of any criminal process directed to them, with like penalties against those who refuse their assistance. (1937, c. 273, s. 9; 1973, c. 1286, s. 16.)



§ 15A-730. Rights of accused person; application for writ of habeas corpus.

§ 15A‑730.  Rights of accused person; application for writ of habeas corpus.

No person arrested upon such warrant shall be delivered over to the agent whom the executive authority demanding him shall have appointed to receive him unless he shall first be taken forthwith before a judge of a court of record in this State, who shall inform him of the demand made for his surrender and of the crime with which he is charged, and that he has the right to demand and procure legal counsel; and if the prisoner or his counsel shall state that he or they desire to test the legality of his arrest, the judge of such court of record shall fix a reasonable time to be allowed him within which to apply for a writ of habeas corpus. When such writ is applied for, notice thereof, and of the time and place of hearing thereon, shall be given to the prosecuting officer of the county in which the arrest is made and in which the accused is in custody, and to the said agent of the demanding state. (1937, c. 273, s. 10; 1973, c. 1286, s. 16.)



§ 15A-731. Penalty for noncompliance with § 15A-730.

§ 15A‑731.  Penalty for noncompliance with § 15A‑730.

Any officer who shall deliver to the agent for extradition of the demanding state a person in his custody under the Governor's warrant, in willful disobedience to G.S. 15A‑730, shall be guilty of a Class 2 misdemeanor. (1937, c. 273, s. 11; 1973, c. 1286, s. 16; 1993, c. 539, s. 302; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 15A-732. Confinement in jail when necessary.

§ 15A‑732.  Confinement in jail when necessary.

The officer or person executing the Governor's warrant of arrest, or the agent of the demanding state to whom the prisoner may have been delivered, may, when necessary, confine the prisoner in the jail of any county or city through which he may pass; and the keeper of such jail must receive and safely keep the prisoner until the officer or person having charge of him is ready to proceed on his route, such officer or person being chargeable with the expense of keeping.

The officer or agent of a demanding state to whom a prisoner may have been delivered following extradition proceedings in another state, or to whom a prisoner may have been delivered after waiving extradition in such other state, and who is passing through this State with such a prisoner for the purpose of immediately returning such prisoner to the demanding state may, when necessary, confine the prisoner in the jail of any county or city through which he may pass; and the keeper of such jail must receive and safely keep the prisoner until the officer or agent having charge of him is ready to proceed on his route, such officer or agent, however, being chargeable with the expense of keeping: Provided, however, that such officer or agent shall produce and show to the keeper of such jail satisfactory written evidence of the fact that he is actually transporting such prisoner to the demanding state after a requisition by the executive authority of such demanding state. Such prisoner shall not be entitled to demand a new requisition while in this State. (1937, c. 273, s. 12; 1973, c. 1286, s. 16.)



§ 15A-733. Arrest prior to requisition.

§ 15A‑733.  Arrest prior to requisition.

Whenever any person within this State shall be charged on the oath of any credible person before any judge or magistrate of this State with the commission of any crime in any other state and, except in cases arising under G.S. 15A‑726, with having fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of his bail, probation or parole, or whenever complaint shall have been made before any judge or magistrate in this State, setting forth on the affidavit of any credible person in another state that a crime has been committed in such other state, and that the accused has been charged in such state with the commission of the crime, and, except in cases arising under G.S. 15A‑726, has fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of his bail, probation or parole, and is believed to be in this State, the judge or magistrate shall issue a warrant directed to any peace officer commanding him to apprehend the person named therein, wherever he may be found in this State, and to bring him before the same or any other judge, magistrate or court who or which may be available in or convenient of access to the place where the arrest may be made, to answer the charge or complaint and affidavit, and a certified copy of the sworn charge or complaint and affidavit upon which the warrant is issued shall be attached to the warrant. (1937, c. 273, s. 13; 1973, c. 1286, s. 16.)



§ 15A-734. Arrest without a warrant.

§ 15A‑734.  Arrest without a warrant.

The arrest of a person may be lawfully made also by any peace officer or a private person, without a warrant, upon reasonable  information that the accused stands charged in the courts of a state with a crime punishable by death or imprisonment for a term exceeding  one year, but when so arrested the accused must be taken before a judge or magistrate with all practicable speed, and complaint must be made against him under oath setting forth the ground for the arrest as in G.S. 15A‑733; and thereafter his answer shall be heard as if he had been arrested on a warrant. (1937, c. 273, s. 14; 1973, c. 1286, s. 16.)



§ 15A-735. Commitment to await requisition; bail.

§ 15A‑735.  Commitment to await requisition; bail.

If from the examination before the judge or magistrate it appears that the person held is the person charged with having committed the crime alleged and, except in cases arising under G.S. 15A‑726, that he has fled from justice, the judge or magistrate must, by a warrant reciting the accusation, commit him to the county jail for such a time, not exceeding 30 days and specified in the warrant, as will enable the arrest of the accused to be made under a warrant of the Governor on a requisition of the executive authority of the state  having jurisdiction of the offense, unless the accused give bail as provided in G.S. 15A‑736, or until he shall be legally discharged. (1937, c. 273, s. 15; 1973, c. 1286, s. 16.)



§ 15A-736. Bail in certain cases; conditions of bond.

§ 15A‑736.  Bail in certain cases; conditions of bond.

Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, a judge or magistrate in this State may admit the person arrested to bail by bond, with sufficient sureties, and in such sum as he deems proper, conditioned for his appearance before him at a time specified in such bond, and for his surrender, to be arrested upon the warrant of the Governor of this State. (1937, c. 273, s. 16; 1973, c. 1286, s. 16.)



§ 15A-736.1: Recodified as G.S. 15A-534.6 by Session Laws 2007-484, s. 4, effective August 30, 2007.

§ 15A‑736.1: Recodified as G.S. 15A‑534.6 by Session Laws 2007‑484, s. 4, effective August 30, 2007.



§ 15A-737. Extension of time of commitment; adjournment.

§ 15A‑737.  Extension of time of commitment; adjournment.

If the accused is not arrested under warrant of the Governor by the expiration of the time specified in the warrant or bond, a judge or magistrate may discharge him or may recommit him for a further period not to exceed 60 days, or a judge or magistrate may again take bail for his appearance and surrender, as provided in G.S. 15A‑736, but within a period not to exceed 60 days after the date of such new bond. (1937, c. 273, s. 17; 1973, c. 1286, s. 16.)



§ 15A-738. Forfeiture of bail.

§ 15A‑738.  Forfeiture of bail.

If the prisoner is admitted to bail and fails to appear and surrender himself according to the conditions of his bond, the judge, or magistrate by proper order, shall declare the bond forfeited and order his immediate arrest without warrant if he be within this State. Recovery may be had on such bond in the name of the State as in the case of other bonds given by the accused in criminal proceedings within this State. (1937, c. 273, s. 18; 1973, c. 1286, s. 16.)



§ 15A-739. Persons under criminal prosecution in this State at time of requisition.

§ 15A‑739.  Persons under criminal prosecution in this State at time of requisition.

If a criminal prosecution has been instituted against such person under the laws of this State and is still pending, the Governor, in his discretion, either may surrender him on demand of the executive authority of another state or hold him until he has been tried and discharged or convicted and punished in this State. (1937, c. 273, s. 19; 1973, c. 1286, s. 16.)



§ 15A-740. Guilt or innocence of accused, when inquired into.

§ 15A‑740.  Guilt or innocence of accused, when inquired into.

The guilt or innocence of the accused as to the crime of which he is charged may not be inquired into by the Governor or in any proceeding after the demand for extradition accompanied by a charge of crime in legal form as above provided shall have been presented to the Governor, except as it may be involved in identifying the person held as the person charged with the crime. (1937, c. 273, s. 20; 1973, c. 1286, s. 16.)



§ 15A-741. Governor may recall warrant or issue alias.

§ 15A‑741.  Governor may recall warrant or issue alias.

The Governor may recall his warrant of arrest or may issue  another warrant whenever he deems proper. (1937, c. 273, s. 21; 1973,  c. 1286, s. 16.)



§ 15A-742. Fugitives from this State; duty of governors.

§ 15A‑742.  Fugitives from this State; duty of governors.

Whenever the Governor of this State shall demand a person charged with a crime or with escaping from confinement or breaking the terms of his bail, probation or parole in this State from the executive authority of any other state, or from the chief justice or an associate justice of the Supreme Court of the District of Columbia  authorized to receive such demand under the laws of the United States, he shall issue a warrant under the seal of this State, to some agent, commanding him to receive the person so charged if delivered to him and convey him to the proper officer of the county in this State in which the offense was committed. (1937, c. 273, s. 22; 1973, c. 1286, s. 16.)



§ 15A-743. Application for issuance of requisition; by whom made; contents.

§ 15A‑743.  Application for issuance of requisition; by whom made; contents.

(a)        When the return to this State of a person charged with crime in this State is required, the prosecuting attorney shall present to the Governor his written application for a requisition for the return of the person charged, in which application shall be stated the name of the person so charged, the crime charged against him, the approximate time, place and circumstances of its commission, the state in which he is believed to be, including the location of the accused therein, at the time the application is made and certifying that, in the opinion of the said prosecuting attorney, the ends of justice require the arrest and return of the accused to this State for trial and that the proceeding is not instituted to enforce a private claim.

(b)        When the return to this State is required of a person who has been convicted of a crime in this State and has escaped from confinement or broken the terms of his bail, probation or parole, the prosecuting attorney of the county in which the offense was committed, the parole board, or the Director of Prisons or sheriff of the county from which escape was made, shall present to the Governor a written application for a requisition for the return of such person, in which application shall be stated the name of the person, the crime of which he was convicted, the circumstances of his escape from confinement or of the breach of the terms of his bail, probation or parole, the state in which he is believed to be, including the location of the person therein at the time application is made.

(c)        The application shall be verified by affidavit, shall be executed in duplicate and shall be accompanied by two certified copies of the indictment returned, or information and affidavit filed, or of the complaint made to the judge or magistrate, stating the offense with which the accused is charged, or of the judgment of conviction or of the sentence.  The prosecuting officer, parole board, warden or sheriff may also attach such further affidavits and other documents in duplicate as he shall deem proper to be submitted with such application.  A copy of all papers shall be forwarded with the Governor's requisition. (1937, c. 273, s. 23; 1973, c. 1286, s. 16; 1975, c. 132; 1993, c. 83.)



§ 15A-744. Costs and expenses.

§ 15A‑744.  Costs and expenses.

Subject to the requirements and restrictions set forth in this section, if the crime is a felony or if a person convicted in this State of a misdemeanor has broken the terms of his probation or parole, reimbursements for expenses shall be paid out of the State treasury on the certificate of the Governor. In all other cases, such expenses or reimbursements shall be paid out of the county treasury of the county wherein the crime is alleged to have been committed according to such regulations as the board of county commissioners may promulgate. In all cases, the expenses, for which repayment or reimbursement may be claimed, shall consist of the reasonable and necessary travel expense and subsistence costs of the extradition agent or fugitive officer, as well as the fugitive, together with such legal fees as were paid to the officials of the state on whose governor the requisition is made. The person or persons designated to return the fugitive shall not be allowed, paid or reimbursed for any expenses in connection with any requisition or extradition proceeding unless the expenses are itemized, the statement of same be sworn to under oath, and shall not then be paid or reimbursed unless a receipt is obtained showing the amount, the purpose for which said item or sum was expended, the place, date and to whom paid, and said receipt or receipts attached to said sworn statement and filed with the Governor. The Governor shall have the authority, upon investigation, to increase or decrease any item or expenses shown in said sworn statement, or to include items of expenses omitted by mistake or inadvertence. The decision or determination of the Governor as to the correct amount to be paid for such expenses or reimbursements shall be final. When it is deemed necessary for more than one agent, extradition agent, fugitive officer or person, to be designated to return a fugitive from another state to this State, the district attorney or prosecuting officer shall file with his written application to the Governor of this State an affidavit setting forth in detail the grounds or reasons why it is necessary to have more than one extradition agent, fugitive officer or person to be so designated. Among other things, and not by way of limitation, the affidavit shall set forth whether or not the alleged fugitive is a dangerous person, his previous criminal record if any, and any record of said fugitive on file with the Federal Bureau of Investigation or with the prison authorities of this State. As a further ground or reason for more than one extradition agent or fugitive officer to be designated, it may be shown in said affidavit the number of fugitives to be returned to this State and any other grounds or reasons for which more than one extradition agent or fugitive officer is desired. If the Governor finds or determines from his own investigation and from the information made available to him that more than one extradition agent or fugitive officer is necessary for the return of a fugitive or fugitives to this State, he may designate more than one extradition agent or fugitive officer for such purpose. All travel for which expenses or reimbursements are paid or allowed under this section shall be by the nearest, direct, convenient route of travel. If the extradition agent or agents or person or persons designated to return a fugitive or fugitives from another state to this State shall elect to travel by automobile, a sum not exceeding seven cents (7¢) per mile may be allowed in lieu of all travel expense, and which shall be paid upon a basis of mileage for the complete trip. The Governor may promulgate executive orders, rules and regulations governing travel, forms of statements, receipts or any other matter or objective provided for in this section. The Governor may delegate any or all of the duties, powers and responsibilities conferred upon him by this section to any executive agent or executive clerk on his staff or in his office, and such executive agent or executive clerk, when properly authorized, may perform any or all of the duties, powers and responsibilities conferred upon the Governor. Provided that if the fugitive from justice is an alleged felon, and he be returned without the service of extradition papers by the sheriff or the agent of the sheriff of the county in which the felony was alleged to have been committed, the expense of said return shall be borne by the State of North Carolina under the rules and regulations made and promulgated by the Governor of North Carolina or the executive agent or the executive clerk to whom the said Governor may have delegated his duties under this section. (1937, c. 273, s. 24; 1953, c. 1203; 1955, c. 289; 1973, c. 1286, s. 16; 1975, c. 166, s. 27; 1981, c. 859, s. 13.9.)



§ 15A-745. Immunity from service of process in certain civil actions.

§ 15A‑745.  Immunity from service of process in certain civil actions.

A person brought into this State by, or after waiver of, extradition based on a criminal charge shall not be subject to service of personal process in civil actions arising out of the same facts as the criminal proceedings to answer which he is being or has been returned until he has been convicted in the criminal proceeding or, if acquitted, until he has had reasonable opportunity to return to the state from which he was extradited. (1937, c. 273, s. 25; 1973, c. 1286, s. 16.)



§ 15A-746. Written waiver of extradition proceedings.

§ 15A‑746.  Written waiver of extradition proceedings.

Any person arrested in this State charged with having committed any crime in another state or alleged to have escaped from confinement, or broken the terms of his bail, probation or parole may  waive the issuance and service of the warrant provided for in G.S. 15A‑ 727 and 15A‑728 and all other procedure incidental to extradition proceedings, by executing or subscribing in the presence of a judge of any court of record within this State or a clerk of the superior court a writing which states that he consents to return to the demanding state: Provided, however, that before such waiver shall be executed or subscribed by such person it shall be the duty of such judge or clerk of superior court to inform such person of his rights to the issuance and service of a warrant of extradition and to obtain a writ of habeas corpus as provided for in G.S. 15A‑730.

If and when such consent has been duly executed it shall forthwith  be forwarded to the office of the Governor of this State and filed therein. The judge or clerk of superior court shall direct the officer having such person in custody to deliver forthwith such person to the  duly accredited agent or agents of the demanding state, and shall deliver or cause to be delivered to such agent or agents a copy of such consent: Provided, however, that nothing in this section shall be deemed to limit the rights of the accused person to return voluntarily and without formality to the demanding state, nor shall this waiver procedure be deemed to be an exclusive procedure or to limit the powers, rights or duties of the officers of the demanding state or of this State. (1937, c. 273, s. 25a; 1959, c. 271; 1973, c. 1286, s. 16.)



§ 15A-747. Nonwaiver by this State.

§ 15A‑747.  Nonwaiver by this State.

Nothing in this Article contained shall be deemed to constitute a waiver by this State of its right, power or privilege to try such demanded person for crime committed within this State, or of its right, power or privilege to regain custody of such person by extradition proceedings or otherwise for the purpose of trial, sentence or punishment for any crime committed within this State, nor  shall any proceedings had under this Article which result in, or fail  to result in, extradition be deemed a waiver by this State of any of its rights, privileges or jurisdiction in any way whatsoever. (1937, c. 273, s. 25b; 1973, c. 1286, s. 16.)



§ 15A-748. No right of asylum; no immunity from other criminal prosecution while in this State.

§ 15A‑748.  No right of asylum; no immunity from other criminal prosecution while in this State.

After a person has been brought back to this State by, or after waiver of, extradition proceedings, he may be tried in this State for other crimes which he may be charged with having committed here as well as that specified in the requisition for his extradition. (1937, c. 273, s. 26; 1973, c. 1286, s. 16.)



§ 15A-749. Interpretation.

§ 15A‑749.  Interpretation.

The provisions of this Article shall be so interpreted and construed as to effectuate its general purposes to make uniform the law of those states which enact it. (1937, c. 273, s. 27; 1973, c. 1286, s. 16.)



§ 15A-750. Short title.

§ 15A‑750.  Short title.

This Article may be cited as the Uniform Criminal Extradition Act. (1937, c. 273, s. 30; 1973, c. 1286, s. 16.)



§§ 15A-751 through 15A-760. Reserved for future codification purposes.

§§ 15A‑751 through 15A‑760.  Reserved for future codification purposes.



§ 15A-761. Agreement on Detainers entered into; form and contents.

Article 38.

Interstate Agreement on Detainers.

§ 15A‑761.  Agreement on Detainers entered into; form and contents.

This Agreement on Detainers is hereby enacted into law and  entered into by this State with all other jurisdictions legally joining therein in the form substantially as follows: The contracting states solemnly agree:

Article I

The party states find that charges outstanding against a prisoner,  detainers based on untried indictments, informations or complaints, and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, informations or complaints. The party states also find that proceedings with reference to such charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures. It is the further purpose of this agreement to provide such cooperative procedures.

Article II

As used in this agreement:

(a)        "State" shall mean a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

(b         "Sending state" shall mean a state in which a prisoner is incarcerated at the time that he initiates a request for final disposition pursuant to Article III hereof or at the time that a request for custody or availability is initiated pursuant to Article IV hereof.

(c)        "Receiving state" shall mean the state in which trial is to be  had on an indictment, information or complaint pursuant to Article III or Article IV hereof.

Article III

(a)        Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information or complaint on the basis of which a detainer has been lodged against the prisoner, he shall be brought to trial within 180 days after he shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer's jurisdiction written notice of the place of his imprisonment and his request for a final disposition to be made of the indictment, information or complaint: Provided that for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by a certificate of the appropriate official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner.

(b)        The written notice and request for final disposition referred to in paragraph (a) hereof shall be given or sent by the prisoner to the warden, commissioner of corrections or other official having custody of him, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.

(c)        The warden, commissioner of corrections or other official having custody of the prisoner shall promptly inform him of the source and contents of any detainer lodged against him and shall also inform him of his right to make a request for final disposition of the indictment, information or complaint on which the detainer is based.

(d)        Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall operate as a request for final disposition of all untried indictments, informations or complaints on  the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed. The warden, commissioner of corrections or other official having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisoner's request for final disposition is being sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this paragraph shall be accompanied by copies of the prisoner's written notice, request and the certificate. If trial is not had on any indictment, information or complaint contemplated hereby prior to the return of the prisoner to the original place of imprisonment, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

(e)        Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall also be deemed to be a waiver of extradition with respect to any charge or proceeding contemplated thereby or included therein by reason of paragraph (d) hereof, and a waiver of extradition to the receiving state to serve any sentence there imposed upon him, after completion of his term of imprisonment in the sending state. The request for final disposition shall also constitute a consent by the prisoner to the production of his body in  any court where his presence may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement. Nothing in this paragraph shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

(f)         Escape from custody by the prisoner subsequent to his execution of the request for final disposition referred to in paragraph (a) hereof shall void the request.

Article IV

(a)        The appropriate officer of the jurisdiction in which an untried indictment, information or complaint is pending shall be entitled to have a prisoner against whom he has lodged a detainer and who is serving a term of imprisonment in any party state made available in accordance with Article V(a) hereof upon presentation of a written request for temporary custody or availability to the appropriate authorities of the state in which the prisoner is incarcerated: Provided that the court having jurisdiction of such indictment, information or complaint shall have duly approved, recorded and transmitted the request: And provided further that there shall be a period of 30 days after receipt by the appropriate authorities before  the request be honored, within which period the governor of the sending state may disapprove the request for temporary custody or availability, either upon his own motion or upon motion of the prisoner.

(b)        Upon receipt of the officer's written request as provided in paragraph (a) hereof, the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner. Said authorities simultaneously shall furnish all other officers and appropriate courts in the receiving state who have lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons therefor.

(c)        In respect of any proceeding made possible by this Article, trial shall be commenced within 120 days of the arrival of the prisoner in the receiving state, but for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

(d)        Nothing contained in this Article shall be construed to deprive any prisoner of any right which he may have to contest the legality of his delivery as provided in paragraph (a) hereof, but such delivery may not be opposed or denied on the ground that the executive authority of the sending state has not affirmatively consented to or ordered such delivery.

(e)        If trial is not had on any indictment, information or complaint contemplated hereby prior to the prisoner's being returned to the original place of imprisonment pursuant to Article V(e) hereof, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

Article V

(a)        In response to a request made under Article III or Article IV hereof, the appropriate authority in a sending state shall offer to deliver temporary custody of such prisoner to the appropriate authority in the state where such indictment, information or complaint is pending against such person in order that speedy and efficient prosecution may be had. If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice provided for in Article III of this agreement. In the case of a federal prisoner, the appropriate authority in the receiving state shall be entitled to temporary custody as provided by this agreement or to the prisoner's presence in federal custody at the place for trial, whichever custodial arrangement may be approved by the custodian.

(b)        The officer or other representative of a state accepting an offer of temporary custody shall present the following upon demand:

(1)        Proper identification and evidence of his authority to act for  the state into whose temporary custody the prisoner is to be  given.

(2)        A duly certified copy of the indictment, information or complaint on the basis of which the detainer has been lodged  and on the basis of which the request for temporary custody of the prisoner has been made.

(c)        If the appropriate authority shall refuse or fail to accept temporary custody of said person, or in the event that an action on the indictment, information or complaint on the basis of which the detainer has been lodged is not brought to trial within the period provided in Article III or Article IV hereof, the appropriate court of the jurisdiction where the indictment, information or complaint has been pending shall enter an order dismissing the same with prejudice, and any detainer based thereon shall cease to be of any force or effect.

(d)        The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in one or more untried indictments, informations or complaints which form the basis of the detainer or detainers or for prosecution on any other charge or charges arising out of the same transaction. Except for his attendance at court and while being transported to or from any place at which his presence may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

(e)        At the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending state.

(f)         During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run but good time shall be earned by the prisoner only if, and to the  extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

(g)        For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

(h)        From the time that a party state receives custody of a prisoner pursuant to this agreement until such prisoner is returned to the territory and custody of the sending state, the state in which the one or more untried indictments, informations or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping and returning the prisoner. The provisions of this paragraph shall govern unless the states concerned shall have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves. Nothing herein contained shall be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

Article VI

(a)        In determining the duration and expiration dates of the time periods provided in Articles III and IV of this agreement, the running of said time periods shall be tolled whenever and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction of the matter.

(b)        No provision of this agreement, and no remedy made available by this agreement, shall apply to any person who is adjudged to be mentally ill.

Article VII

Each state party to this agreement shall designate an officer who,  acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this agreement, and who shall provide, within and without the state, information necessary to the effective operation of this agreement.

Article VIII

This agreement shall enter into full force and effect as to a party state when such state has enacted the same into law. A state party to this agreement may withdraw herefrom by enacting a statute repealing the same. However, the withdrawal of any state shall not affect the status of any proceedings already initiated by inmates or by state officers at the time such withdrawal takes effect, nor shall it affect their rights in respect thereof.

Article IX

This agreement shall be liberally construed so as to effectuate its purposes. The provisions of this agreement shall be severable and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution  of any state party hereto, the agreement shall remain in full force and effect as to the remaining states and in full force and effect as  to the state affected as to all severable matters. (1965, c. 295, s. 1; 1973, c. 1286, s. 22.)



§ 15A-762. Meaning of "appropriate court."

§ 15A‑762.  Meaning of "appropriate court."

The phrase "appropriate court" as used in the Agreement on  Detainers shall, with reference to the courts of this State, mean court of record with criminal jurisdiction. (1965, c. 295, s. 2; 1973, c. 1286, s. 22.)



§ 15A-763. Cooperation in enforcement.

§ 15A‑763.  Cooperation in enforcement.

All courts, departments, agencies, officers and employees of this State and its political subdivisions are hereby directed to enforce the Agreement on Detainers and to cooperate with one another and with other party states in enforcing the agreement and effectuating its purpose. (1965, c. 295, s. 3; 1973, c. 1286, s. 22.)



§ 15A-764. Escape from temporary custody.

§ 15A‑764.  Escape from temporary custody.

Any prisoner released to temporary custody under the provisions of the Agreement on Detainers from a place of imprisonment in North Carolina who shall escape or attempt to escape from such temporary custody, whether within or without the borders of this State, shall be dealt with in the same manner as if the escape or attempt to escape were from the original place of imprisonment. (1965, c. 295, s. 4; 1973, c. 1286, s. 22.)



§ 15A-765. Authority and duty of official in charge of institution.

§ 15A‑765.  Authority and duty of official in charge of institution.

It shall be lawful and mandatory upon the warden or other official in charge of a penal or correctional institution in this State to give over the person of any inmate thereof whenever so required by the operation of the Agreement on Detainers. (1965, c. 295, s. 5; 1973, c. 1286, s. 22.)



§ 15A-766. Designation of central administrator of and information agent for agreement.

§ 15A‑766.  Designation of central administrator of and information agent for agreement.

The Governor is hereby authorized and empowered to designate the officer who shall serve as central administrator of and  information agent for the Agreement on Detainers, pursuant to the provisions of Article VII of the agreement. (1965, c. 295, s. 6; 1973, c. 1286, s. 22.)



§ 15A-767. Distribution of copies of Article.

§ 15A‑767.  Distribution of copies of Article.

Copies of this Article shall, upon its approval, be transmitted to the governor of each state, the Attorney General and the Administrator of General Services of the United States, and the Council of State Governments. (1965, c. 295, s. 7; 1973, c. 1286, s. 22.)



§§ 15A-768 through 15A-770. Reserved for future codification purposes.

§§ 15A‑768 through 15A‑770.  Reserved for future codification purposes.



§ 15A-771. Securing attendance of defendants confined in federal prisons.

Article 39.

Other Special Process for Attendance of Defendants.

§ 15A‑771.  Securing attendance of defendants confined in federal prisons.

(a)        A defendant against whom a criminal action is pending in this State, and who is confined in a federal prison or custody either within or outside the State, may, with the consent of the Attorney General of the United States, be produced in such court for the purpose of criminal prosecution, pursuant to the provisions of:

(1)        Section 4085 of Title 18 of the United States Code; or

(2)        Subsection (b) of this section.

(b)        When such a defendant is in federal custody as specified in subsection (a), a superior court may, upon application of the prosecutor, issue a certificate, addressed to the Attorney General of  the United States, certifying the charges and the court in which they are pending, and that attendance of the defendant in such court for the purpose of criminal prosecution thereon is necessary in the interest of justice, and requesting the Attorney General of the United States to cause such defendant to be produced in such court, under custody of a federal public servant, upon a designated date and for a period of time necessary to complete the prosecution. Upon issuing such a certificate, the court may deliver it, or cause or authorize it to be delivered, together with a certified copy of the charges upon which it is based, to the Attorney General of the United States or to his representative authorized to entertain the request. (1973, c. 1286, s. 1; 1975, c. 166, s. 27.)



§ 15A-772. Securing attendance of defendants who are outside the United States.

§ 15A‑772.  Securing attendance of defendants who are outside the United States.

(a)        When a criminal action for an offense committed in this State is pending in a criminal court of this State against a defendant who is in a foreign country with which the United States has an extradition treaty, and when the offense charged is one which is declared in such treaty to be an extraditable one, the prosecutor may  make an application to the Governor, requesting him to make an application to the President of the United States to institute extradition proceedings for the return of the defendant to this country and State for the purpose of prosecution of such action. The prosecutor's application must comply with rules, regulations, and guidelines established by the Governor for such applications and must be accompanied by all the charges, affidavits, and other documents required thereby.

(b)        Upon receipt of the prosecutor's application, the Governor, if  satisfied that the defendant is in the foreign country in question, that the offense charged is an extraditable one pursuant to the treaty in question, and that there are no factors or impediments which in law preclude such an extradition, may in his discretion make an application, addressed to the Secretary of State of the United States, requesting that the President of the United States institute extradition proceedings for the return of the defendant from such foreign country. The Governor's application must comply with applicable treaties and acts of Congress and with rules, regulations, and guidelines established by the Secretary of State for such applications and must be accompanied by all the charges, affidavits, and other documents required thereby.

(c)        The provisions of this section apply equally to extradition or  attempted extradition of a person who is a fugitive following the entry of a judgment of conviction against him in a criminal court of this State. (1973, c. 1286, s. 1; 1975, c. 166, s. 27.)



§ 15A-773. Securing attendance of organizations; appearance.

§ 15A‑773.  Securing attendance of organizations; appearance.

(a)        The court attendance of an organization for purposes of commencing or prosecuting a criminal action against it may be accomplished by:

(1)        Issuance and service of a criminal summons; or

(2)        Issuance of an information and waiver of indictment by an authorized officer or agent of the organization and by counsel for the organization, as provided in G.S. 15A‑642(c); or

(3)        Service of the notice of the indictment, as provided in G.S.  15A‑630.

The criminal summons or notice of indictment must be directed to the organization, and must be served by delivery to an officer, director, managing or general agent, cashier or assistant cashier of the organization, or to any other agent of the organization authorized by  appointment or by law to receive service of process.

(b)        At all stages of a criminal action, an organization may appear by counsel or agent having authority to transact the business of the organization.

(c)        For purposes of this section, "organization" means corporation, unincorporated association, partnership, body politic, consortium, or  other group, entity, or organization. (1973, c. 1286, s. 1; 1977, c. 557.)



§§ 15A-774 through 15A-786. Reserved for future codification purposes.

Article 40.

§§ 15A‑774 through 15A‑786.  Reserved for future codification purposes.



§§ 15A-787 through 15A-800. Reserved for future codification purposes.

Article 41.

§§ 15A‑787 through 15A‑800.  Reserved for future codification purposes.



§ 15A-801. Subpoena for witness.

SUBCHAPTER VIII. ATTENDANCE OF WITNESSES; DEPOSITIONS.

Article 42.

Attendance of Witnesses Generally.

§ 15A‑801.  Subpoena for witness.

The presence of a person as a witness in a criminal proceeding may be obtained by subpoena, which must be issued and served in the manner provided in Rule 45 of the Rules of Civil Procedure, G.S. 1A‑1, except that subdivision (2) of subsection (b) of the rule does not apply to subpoenas issued under this section. (1973, c. 1286, s. 1; 1975, c. 166, s. 15; 2003‑276, s. 2.)



§ 15A-802. Subpoena for the production of documentary evidence.

§ 15A‑802.  Subpoena for the production of documentary evidence.

The production of records, books, papers, documents, or tangible things in a criminal proceeding may be obtained by subpoena which must be issued and served in the manner provided in Rule 45 of the Rules of Civil Procedure, G.S. 1A‑1, except that subdivision (2) of subsection (b) of the rule does not apply to subpoenas issued under this section. (1973, c. 1286, s. 1; 1975, c. 166, s. 15; 2003‑276, s. 3.)



§ 15A-803. Attendance of witnesses.

§ 15A‑803.  Attendance of witnesses.

(a)        Material Witness Order Authorized.  A judge may issue an order assuring the attendance of a material witness at a criminal proceeding. This material witness order may be issued when there are reasonable grounds to believe that the person whom the State or a defendant desires to call as a witness in a pending criminal proceeding possesses information material to the determination of the proceeding and may not be amenable or responsive to a subpoena at a time when his attendance will be sought.

(b)        When Order Issued.  A material witness order may be issued by a judge of superior court at any time after the initiation of criminal proceedings. A judge of district court may issue a material witness order only at the time that a defendant is bound over to superior court at a probable‑cause hearing.

(c)        How Long Effective.  A material witness order remains in effect during the period indicated in the order by the issuing judge unless it is sooner modified or vacated by a judge of superior court. In no event may a material witness order which provides for incarceration of the material witness be issued for a period longer than 20 days, but upon review a superior court judge in his discretion may renew an order one or more times for periods not to exceed five days each.

(d)        Procedure.  A material witness order may be obtained upon motion supported by affidavit showing cause for its issuance. The witness must be given reasonable notice, opportunity to be heard and present evidence, and the right of representation by counsel at a hearing on the motion. Counsel for a material witness may be appointed and compensated in the same manner as counsel for an indigent defendant. Appointment of counsel shall be in accordance with rules adopted by the Office of Indigent Defense Services. The order must be based on findings of fact supporting its issuance.

(e)        Order.  If the court makes a material witness order:

(1)        It may direct release of the witness in the same manner that a defendant may be released under G.S. 15A‑534.

(2)        It may direct the detention of the witness.

(f)         Modification or Vacation.  A material witness order may be modified or vacated by a judge of superior court upon a showing of new or changed facts or circumstances by the witness, the State, or any defendant.

(g)        Securing Attendance or Custody of Material Witness.  The witness may be required to attend the hearing by subpoena, or if the court considers it necessary, by order for arrest. An order for arrest also may be issued if it becomes necessary to take the witness into custody after issuance of a material witness order. (1973, c. 1286, s. 1; 2000‑144, s. 29.)



§ 15A-804. Voluntary protective custody.

§ 15A‑804.  Voluntary protective custody.

(a)        Upon request of a witness, a judge of superior court may determine whether he is a material witness, and may order his protective custody. The order may provide for confinement, custody in other than a penal institution, release to the custody of a law‑ enforcement officer or other person, or other provisions appropriate to the circumstances.

(b)        A person having custody of the witness may not release him without his consent unless directed to do so by a superior court judge, or unless the order so provides.

(c)        The issuance of either a material witness order or an order for voluntary protective custody does not preclude the issuance of the other order.

(d)        An order for voluntary protective custody may be modified or vacated as appropriate by a superior court judge upon the request of the witness or upon the court's own motion. (1973, c. 1286, s. 1.)



§ 15A-805. Securing attendance of witnesses confined in institutions within the State.

§ 15A‑805.  Securing attendance of witnesses confined in institutions within the State.

(a)        Upon motion of the State or any defendant, the judge of a court in which a criminal proceeding is pending must, for good cause shown, enter an order requiring that any person confined in an institution in this State be produced and compelled to attend as a witness in the action or proceeding.

(b)        If the witness is confined pursuant to another pending criminal proceeding, and the judge determines that the production of the witness would result in an unreasonable interference with the conduct of the prior proceeding, he may deny the order. If an order for production is issued, a judge or justice of the appellate division of  the General Court of Justice may, upon application of a defendant or prosecutor in the other district for good cause shown, vacate the order for production.

(c)        The costs of production of the witness are assessed as are other witness fees. (1973, c. 1286, s. 1; 1975, c. 166, s. 27.)



§§ 15A-806 through 15A-810. Reserved for future codification purposes.

§§ 15A‑806 through 15A‑810.  Reserved for future codification purposes.



§ 15A-811. Definitions.

Article 43.

Uniform Act to Secure Attendance of Witnesses from without a State in Criminal Proceedings.

§ 15A‑811.  Definitions.

The word "state" shall include any territory of the United States and District of Columbia.

The word "summons" shall include a subpoena, order or other notice requiring the appearance of a witness.

"Witness" as used in this Article shall include a person whose testimony is desired in any proceeding or investigation by a grand jury or in a criminal action, prosecution or proceeding. (1937, c. 217, s. 1; 1973, c. 1286, s. 9.)



§ 15A-812. Summoning witness in this State to testify in another state.

§ 15A‑812.  Summoning witness in this State to testify in another state.

If a judge of a court of record in any state which by its laws has made provision for commanding persons within that state to attend and testify in this State certifies, under the seal of such court, that there is a criminal prosecution pending in such court, or that a grand jury investigation has commenced or is about to commence, that a person being within this State is a material witness in such prosecution, or grand jury investigation, and that his presence will be required for a specified number of days, upon presentation of such  certificate to any judge of a court of record in the county in which such person is, such judge shall fix a time and place for a hearing, and shall make an order directing the witness to appear at a time and place certain for the hearing.

If at a hearing the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or a grand jury investigation in the other state, and that the laws of the state in which the prosecution is pending, or grand jury investigation has commenced or is about to commence, and of any other state through which the witness may be required to pass by ordinary course of travel, will give to him protection from arrest and the service of civil and criminal process, he shall issue a summons, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending, or where a grand jury investigation has commenced or is about to commence, at a time and place specified in the summons. In any such hearing the certificate shall be prima facie evidence of all the facts stated therein.

If said certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state  to assure his attendance in the requesting state, such judge may, in lieu of notification of the hearing, direct that such witness be forthwith brought before him for said hearing; and the judge at the hearing, being satisfied of the desirability of such custody and delivery, for which determination the certificate shall be prima facie proof of such desirability may, in lieu of issuing subpoena or summons, order that said witness be forthwith taken into custody and delivered to an officer of the requesting state.

If the witness, who is summoned as above provided, after being paid or tendered by some properly authorized person the sum of ten cents (10¢) a mile for each mile by the ordinary traveled route to and from the court where the prosecution is pending and five dollars ($5.00) for each day that he is required to travel and attend as a witness, fails without good cause to attend and testify as directed in the summons, he shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this State. (1937, c. 217, s. 2; 1973, c. 1286, s. 9.)



§ 15A-813. Witness from another state summoned to testify in this State.

§ 15A‑813.  Witness from another state summoned to testify in this State.

If a person in any state which by its laws has made provision for commanding persons within its borders to attend and testify in criminal prosecutions, or grand jury investigations commenced or about to commence in this State, is a material witness in a prosecution pending in a court of record in this State, or in a grand jury investigation which has commenced or is about to commence, a judge of such court may issue a certificate under the seal of the court, stating these facts and specifying the number of days the witness will be required. Said certificate may include a recommendation that the witness be taken into immediate custody and delivered to an officer of this State to assure his attendance in this State. This certificate shall be presented to a judge of a court of record in the county in which the witness is found.

If the witness is summoned to attend and testify in this State he shall be compensated at the rate allowed to State officers and employees by subdivisions (1) and (2) of G.S. 138‑6(a) for each mile by the ordinary traveled route to and from the court where the prosecution is pending, and five dollars ($5.00) for each day that he is required to travel and attend as a witness. A witness who has appeared in accordance with the provisions of the summons shall not be required to remain within this State a longer period of time than the period mentioned in the certificate unless otherwise ordered by the court. If such a witness is required to appear more than one day, he is also entitled to reimbursement for actual expenses incurred for lodging and meals, not to exceed the maximum currently authorized for State employees when traveling in the State. If such witness, after coming into this State, fails without good cause to attend and testify as directed in the summons, he shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this State. (1937, c. 217, s. 3; 1973, c. 1286, s. 9; 1998‑212, s. 16.25(b).)



§ 15A-814. Exemption from arrest and service of process.

§ 15A‑814.  Exemption from arrest and service of process.

If a person comes into this State in obedience to a summons directing him to attend and testify in this State he shall not, while  in this State pursuant to such summons, be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this State under the summons.

If a person passes through this State while going to another state  in obedience to a summons to attend and testify in that state, or while returning therefrom, he shall not while so passing through this State be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this State under the summons. (1937, c. 217, s. 4; 1973, c. 1286, s. 9.)



§ 15A-815. Uniformity of interpretation.

§ 15A‑815.  Uniformity of interpretation.

This Article shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of the states which enact it. (1937, c. 217, s. 5; 1973, c. 1286, s. 9.)



§ 15A-816. Title of Article.

§ 15A‑816.  Title of Article.

This Article may be cited as "Uniform Act to Secure the Attendance of Witnesses from without a State in Criminal Proceedings." (1937, c. 217, s. 6; 1973, c. 1286, s. 9.)



§§ 15A-817 through 15A-820. Reserved for future codification purposes.

§§ 15A‑817 through 15A‑820.  Reserved for future codification purposes.



§ 15A-821. Securing attendance of prisoner in this State as witness in proceeding outside the State.

Article 44.

Securing Attendance of Prisoners as Witnesses.

§ 15A‑821.  Securing attendance of prisoner in this State as witness in proceeding outside the State.

(a)        If a judge of a court of general jurisdiction in any other state, which by its laws has made provision for commanding a prisoner within that state to attend and testify in this State, certifies under the seal of that court that there is a criminal prosecution pending in the court or that a grand jury investigation has commenced, and that a person confined in an institution under the control of the State Department of Correction of North Carolina, other than a person confined as criminally insane, is a material witness in the prosecution or investigation and that his presence is required for a specified number of days, upon presentment of the certificate to a superior court judge in the superior court district or set of districts as defined in G.S. 7A‑41.1 where the person is confined, upon notice to the Attorney General, the judge must fix a time and place for a hearing and order the person having custody of the prisoner to produce him at the hearing.

(b)        If at the hearing the judge determines that the prisoner is a material and necessary witness in the requesting state, the judge must order that the prisoner attend in the court where the prosecution or investigation is pending, upon such terms and conditions as the judge prescribes, including among other things, provision for the return of the prisoner at the conclusion of his testimony, proper safeguard for his custody, and proper financial reimbursement or other payment, including payment in advance, by the demanding jurisdiction for all expenses incurred in the production and return of the prisoner.

(c)        The Attorney General may, as agent for the State of North Carolina, enter into such agreements with the demanding jurisdiction as necessary to ensure proper compliance with the order of the court. (1973, c. 1286, s. 1; 1987 (Reg. Sess., 1988), c. 1037, s. 62.)



§ 15A-822. Securing attendance of prisoner outside the State as witness in proceeding in the State.

§ 15A‑822.  Securing attendance of prisoner outside the State as witness in proceeding in the State.

(a)        When

(1)        A criminal action or proceeding is pending in a court of this State, and

(2)        There is reasonable cause to believe that a person confined in a correctional institution or prison of another state, other than a person confined as mentally ill, possesses information material to such criminal action or proceeding, and

(3)        The attendance of the person as a witness in such proceeding  is desired by a party thereto, and

(4)        The state in which such person is confined possesses a statute equivalent to G.S. 15A‑821, the court in which such proceeding is pending may issue a certificate under the seal  of the court, certifying all such facts and certifying that the attendance of the person as a witness in such court is required for a specified number of days.

(b)        The certificate may be issued upon application of either the  State or a defendant setting forth the facts specified in subsection (a).

(c)        Upon issuing such a certificate, the court may cause it to be delivered to a court of such other state which is authorized to initiate or undertake action for the delivery of such prisoners to this State as witnesses. (1973, c. 1286, s. 1.)



§ 15A-823. Securing attendance of prisoner in federal institution as witness in proceeding in the State.

§ 15A‑823.  Securing attendance of prisoner in federal institution as witness in proceeding in the State.

(a)        When

(1)        A criminal proceeding is pending in a court of this State; and

(2)        There is reasonable cause to believe that a person confined in a federal prison or other federal custody, either within or outside this State, possesses information material to such criminal proceeding; and

(3)        His attendance as a witness in such action or proceeding is desired by a party thereto, the court may issue a certificate, known as a writ of habeas corpus ad testificandum, addressed to the Attorney General of the United States certifying all such facts and requesting the Attorney General of the United States to cause the attendance of such person as a witness in such court for a specified number of days under custody of a federal public servant.

(b)        The certificate may be issued upon application of either the  State or a defendant, setting forth the facts specified in subsection  (a).

(c)        Upon issuing the certificate, the court may cause it to be delivered to the Attorney General of the United States or to his representative authorized to entertain the request. (1973, c. 1286, s. 1.)



§ 15A-824. Definitions.

SUBCHAPTER VIII‑A.  RIGHTS OF CRIME VICTIMS AND WITNESSES.

Article 45.

Fair Treatment for Certain Victims and Witnesses.

§ 15A‑824.  Definitions.

As used in this Article, unless the context clearly requires otherwise:

(1)        "Crime" means a felony or serious misdemeanor as determined in the sole discretion of the district attorney, except those included in Article 46 of this Chapter, or any act committed by a juvenile that, if committed by a competent adult, would constitute a felony or serious misdemeanor.

(2)        "Family member" means a spouse, child, parent or legal guardian, or the closest living relative.

(3)        "Victim" means a person against whom there is probable cause to believe a crime has been committed.

(4)        "Witness" means a person who has been or is expected to be summoned to testify for the prosecution in a criminal action concerning a felony, or who by reason of having relevant information is subject to being called or is likely to be called as a witness for the prosecution in such an action, whether or not an action or proceeding has been commenced. (1985 (Reg. Sess., 1986), c. 998, s. 1; 1989, c. 596, s. 1; 1998‑212, s. 19.4(a), (b).)



§ 15A-825. Treatment due victims and witnesses.

§ 15A‑825.  Treatment due victims and witnesses.

To the extent reasonably possible and subject to available resources, the employees of law‑enforcement agencies, the prosecutorial system, the judicial system, and the correctional system should make a reasonable effort to assure that each victim and witness within their jurisdiction:

(1)        Is provided information regarding immediate medical assistance when needed and is not detained for an unreasonable length of time before having such assistance administered.

(2)        Is provided information about available protection from harm and threats of harm arising out of cooperation with law‑enforcement prosecution efforts, and receives such protection.

(2a)      Is provided information that testimony as to one's home address is not relevant in every case, and that the victim or witness may request the district attorney to raise an objection should he/she deem it appropriate to this line of questioning in the case at hand.

(3)        Has any stolen or other personal property expeditiously returned by law‑enforcement agencies when it is no longer needed as evidence, and its return would not impede an investigation or prosecution of the case. When feasible, all such property, except weapons, currency, contraband, property subject to evidentiary analysis, and property whose ownership is disputed, should be photographed and returned to the owner within a reasonable period of time of being recovered by law‑enforcement officials.

(4)        Is provided appropriate employer intercession services to seek the employer's cooperation with the criminal justice system and minimize the employee's loss of pay and other benefits resulting from such cooperation whenever possible.

(5)        Is provided, whenever practical, a secure waiting area during court proceedings that does not place the victim or witness in close proximity to defendants and families or friends of defendants.

(6)        Is informed of the procedures to be followed to apply for and receive any appropriate witness fees or victim compensation.

(6a)      Is informed of the right to be present throughout the entire trial of the defendant, subject to the right of the court to sequester witnesses.

(7)        Is given the opportunity to be present during the final disposition of the case or is informed of the final disposition of the case, if he has requested to be present or be informed.

(8)        Is notified, whenever possible, that a court proceeding to which he has been subpoenaed will not occur as scheduled.

(9)        Has a victim impact statement prepared for consideration by the court.

(9a)      Prior to trial, is provided information about plea bargaining procedures and is told that the district attorney may recommend a plea bargain to the court.

(10)      Is informed that civil remedies may be available and that statutes of limitation apply in civil cases.

(11)      Upon the victim's written request, is notified before a proceeding is held at which the release of the offender from custody is considered, if the crime for which the offender was placed in custody is a Class G or more serious felony.

(12)      Upon the victim's written request, is notified if the offender escapes from custody or is released from custody, if the crime for which the offender was placed in custody is a Class G or more serious felony.

(13)      Has family members of a homicide victim offered all the guarantees in this section, except those in subdivision (1).

Nothing in this section shall be construed to create a cause of action for failure to comply with its requirements. (1985 (Reg. Sess., 1986), c. 998, s. 1; 1989, c. 596, s. 2.)



§ 15A-826. Assistants for administrative and victim and witness services.

§ 15A‑826.  Assistants for administrative and victim and witness services.

In addition to providing administrative and legal support to the district attorney's office, assistants for administrative and victim and witness services are responsible for coordinating efforts within the law‑enforcement and judicial systems to assure that each victim and witness is treated in accordance with this Article. (1985 (Reg. Sess., 1986), c. 998, s. 1; 1997‑443, s. 18.7(e).)



§ 15A-827. Scope.

§ 15A‑827.  Scope.

This Article does not create any civil or criminal liability on the part of the State of North Carolina or any criminal justice agency, employee, or volunteer. (1985 (Reg. Sess., 1986), c. 998, s. 1.)



§§ 15A-828 through 15A-829. Reserved for future codification purposes.

§§ 15A‑828 through 15A‑829.  Reserved for future codification purposes.



§ 15A-830. Definitions.

Article 46.

Crime Victims' Rights Act.

§ 15A‑830.  Definitions.

(a)        The following definitions apply in this Article:

(1)        Accused.  A person who has been arrested and charged with committing a crime covered by this Article.

(2)        Arresting law enforcement agency.  The law enforcement agency that makes the arrest of an accused.

(3)        Custodial agency.  The agency that has legal custody of an accused or defendant arising from a charge or conviction of a crime covered by this Article including, but not limited to, local jails or detention facilities, regional jails or detention facilities, facilities designated under G.S. 122C‑252 for the custody and treatment of involuntary clients, or the Department of Correction.

(4)        Investigating law enforcement agency.  The law enforcement agency with primary responsibility for investigating the crime committed against the victim.

(5)        Law enforcement agency.  An arresting law enforcement agency, a custodial agency, or an investigating law enforcement agency.

(6)        Next of kin.  The victim's spouse, children, parents, siblings, or grandparents. The term does not include the accused unless the charges are dismissed or the person is found not guilty.

(7)        Victim.  A person against whom there is probable cause to believe one of the following crimes was committed:

a.         A Class A, B1, B2, C, D, or E felony.

b.         A Class F felony if it is a violation of one of the following: G.S. 14‑16.6(b); 14‑16.6(c); 14‑18; 14‑32.1(e); 14‑32.2(b)(3); 14‑32.3(a); 14‑32.4; 14‑34.2; 14‑34.6(c); 14‑41; 14‑43.3; 14‑43.11; 14‑190.17; 14‑190.19; 14‑202.1; 14‑277.3A; 14‑288.9; 20‑138.5; or former G.S. 14‑277.3.

c.         A Class G felony if it is a violation of one of the following: G.S. 14‑32.3(b); 14‑51; 14‑58; 14‑87.1; or 20‑141.4.

d.         A Class H felony if it is a violation of one of the following: G.S. 14‑32.3(a); 14‑32.3(c); 14‑33.2; 14‑277.3A; or former G.S. 14‑277.3.

e.         A Class I felony if it is a violation of one of the following: G.S. 14‑32.3(b); 14‑34.6(b); or 14‑190.17A.

f.          An attempt of any of the felonies listed in this subdivision if the attempted felony is punishable as a felony.

g.         Any of the following misdemeanor offenses when the offense is committed between persons who have a personal relationship as defined in G.S. 50B‑1(b): G.S. 14‑33(c)(1); 14‑33(c)(2); 14‑33(a); 14‑34; 14‑134.3; 14‑277.3A; or former G.S. 14‑277.3.

h.         Any violation of a valid protective order under G.S. 50B‑4.1.

(b)        If the victim is deceased, then the next of kin, in the order set forth in the definition contained in this section, is entitled to the victim's rights under this Article. However, the right contained in G.S. 15A‑834 may only be exercised by the personal representative of the victim's estate. An individual entitled to exercise the victim's rights as a member of the class of next of kin may designate anyone in the class to act on behalf of the class.  (1998‑212, s. 19.4(c); 2001‑433, s. 1; 2001‑487, s. 120; 2001‑518, s. 2A; 2006‑247, s. 20(e); 2007‑116, s. 2; 2007‑547, s. 2; 2009‑58, s. 3.)



§ 15A-831. Responsibilities of law enforcement agency.

§ 15A‑831.  Responsibilities of law enforcement agency.

(a)        As soon as practicable but within 72 hours after identifying a victim covered by this Article, the investigating law enforcement agency shall provide the victim with the following information:

(1)        The availability of medical services, if needed.

(2)        The availability of crime victims' compensation funds under Chapter 15B of the General Statutes and the address and telephone number of the agency responsible for dispensing the funds.

(3)        The address and telephone number of the district attorney's office that will be responsible for prosecuting the victim's case.

(4)        The name and telephone number of an investigating law enforcement agency employee whom the victim may contact if the victim has not been notified of an arrest in the victim's case within six months after the crime was reported to the law enforcement agency.

(5)        Information about an accused's opportunity for pretrial release.

(6)        The name and telephone number of an investigating law enforcement agency employee whom the victim may contact to find out whether the accused has been released from custody.

(7)        The informational sheet described in G.S. 50B‑3(c1), if there was a personal relationship, as defined in G.S. 50B‑1(b), with the accused.

(b)        As soon as practicable but within 72 hours after the arrest of a person believed to have committed a crime covered by this Article, the arresting law enforcement agency shall inform the investigating law enforcement agency of the arrest. As soon as practicable but within 72 hours of being notified of the arrest, the investigating law enforcement agency shall notify the victim of the arrest.

(c)        As soon as practicable but within 72 hours after receiving notification from the arresting law enforcement agency that the accused has been arrested, the investigating law enforcement agency shall forward to the district attorney's office that will be responsible for prosecuting the case the defendant's name and the victim's name, address, date of birth, social security number, race, sex, and telephone number, unless the victim refuses to disclose any or all of the information, in which case, the investigating law enforcement agency shall so inform the district attorney's office.

(d)        Upon receiving the information in subsection (a) of this section, the victim shall, on a form provided by the investigating law enforcement agency, indicate whether the victim wishes to receive any further notices from the investigating law enforcement agency on the status of the accused during the pretrial process. If the victim elects to receive further notices during the pretrial process, the victim shall be responsible for notifying the investigating law enforcement agency of any changes in the victim's name, address, and telephone number.  (1998‑212, s. 19.4(c); 2001‑433, s. 2; 2001‑487, s. 120; 2008‑4, s. 1.)



§ 15A-831.1. Polygraph examinations of victims of sexual assaults.

§ 15A‑831.1.  Polygraph examinations of victims of sexual assaults.

(a)        A criminal or juvenile justice agency shall not require a person claiming to be a victim of sexual assault or claiming to be a witness regarding the sexual assault of another person to submit to a polygraph or similar examination as a precondition to the agency conducting an investigation into the matter.

(b)        An agency wishing to perform a polygraph examination of a person claiming to be a victim or witness of sexual assault shall inform the person of the following:

(1)        That taking the polygraph examination is voluntary.

(2)        That the results of the examination are not admissible in court.

(3)        That the person's decision to submit to or refuse a polygraph examination will not be the sole basis for a decision by the agency not to investigate the matter.

(c)        An agency which declines to investigate an alleged case of sexual assault following a decision by a person claiming to be a victim not to submit to a polygraph examination shall provide to that person, in writing, the reasons why the agency did not pursue the investigation at the request of the person. (2007‑294, s. 1.)



§ 15A-832. Responsibilities of the district attorney's office.

§ 15A‑832.  Responsibilities of the district attorney's office.

(a)        Within 21 days after the arrest of the accused, but not less than 24 hours before the accused's first scheduled probable‑cause hearing, the district attorney's office shall provide to the victim a pamphlet or other written material that explains in a clear and concise manner the following:

(1)        The victim's rights under this Article, including the right to confer with the attorney prosecuting the case about the disposition of the case and the right to provide a victim impact statement.

(2)        The responsibilities of the district attorney's office under this Article.

(3)        The victim's eligibility for compensation under the Crime Victims Compensation Act and the deadlines by which the victim must file a claim for compensation.

(4)        The steps generally taken by the district attorney's office when prosecuting a felony case.

(5)        Suggestions on what the victim should do if threatened or intimidated by the accused or someone acting on the accused's behalf.

(6)        The name and telephone number of a victim and witness assistant in the district attorney's office whom the victim may contact for further information.

(b)        Upon receiving the information in subsection (a) of this section, the victim shall, on a form provided by the district attorney's office, indicate whether the victim wishes to receive notices of some, all, or none of the trial and posttrial proceedings involving the accused. If the victim elects to receive notices, the victim shall be responsible for notifying the district attorney's office or any other department or agency that has a responsibility under this Article of any changes in the victim's address and telephone number. The victim may alter the request for notification at any time by notifying the district attorney's office and completing the form provided by the district attorney's office.

(c)        The district attorney's office shall notify a victim of the date, time, and place of all trial court proceedings of the type that the victim has elected to receive notice. All notices required to be given by the district attorney's office shall be given in a manner that is reasonably calculated to be received by the victim prior to the date of the court proceeding.

(d)        Whenever practical, the district attorney's office shall provide a secure waiting area during court proceedings that does not place the victim in close proximity to the defendant or the defendant's family.

(e)        When the victim is to be called as a witness in a court proceeding, the court shall make every effort to permit the fullest attendance possible by the victim in the proceedings. This subsection shall not be construed to interfere with the defendant's right to a fair trial.

(f)         Prior to the disposition of the case, the district attorney's office shall offer the victim the opportunity to consult with the prosecuting attorney to obtain the views of the victim about the disposition of the case, including the victim's views about dismissal, plea or negotiations, sentencing, and any pretrial diversion programs.

(g)        At the sentencing hearing, the prosecuting attorney shall submit to the court a copy of a form containing the identifying information set forth in G.S. 15A‑831(c) about any victim's electing to receive further notices under this Article. The clerk of superior court shall include the form with the final judgment and commitment, or judgment suspending sentence, transmitted to the Department of Correction or other agency receiving custody of the defendant and shall be maintained by the custodial agency as a confidential file.

(h)        When a person is a victim of a human trafficking offense and is entitled to benefits and services pursuant to G.S. 14‑43.11(d), the district attorney's office shall so notify the Office of the Attorney General and Legal Aid of North Carolina, Inc., in addition to providing services under this Article. (1998‑212, s. 19.4(c); 2001‑433, s. 3; 2001‑487, s. 120; 2007‑547, s. 3.)



§ 15A-832.1. Responsibilities of judicial officials issuing arrest warrants.

§ 15A‑832.1.  Responsibilities of judicial officials issuing arrest warrants.

(a)        In issuing a warrant for the arrest of an offender for any of the misdemeanor offenses set forth in G.S. 15A‑830(a)(7)g., based on testimony or evidence from a complaining witness rather than from a law enforcement officer, a judicial official shall record the defendant's name and the victim's name, address, and telephone number electronically or on a form separate from the warrant and developed by the Administrative Office of the Courts for the purpose of recording that information, unless the victim refuses to disclose any or all of the information, in which case the judicial official shall so indicate.

(b)        A judicial official issuing a warrant for the arrest of an offender for any of the misdemeanor offenses set forth in G.S. 15A‑830(a)(7)g. shall deliver the court's copy of the warrant and the victim‑identifying information to the office of the clerk of superior court by the close of the next business day. As soon as practicable, but within 72 hours, the office of the clerk of superior court shall forward to the district attorney's office the victim‑identifying information set forth in subsection (a) of this section. (2001‑433, s. 4; 2001‑487, s. 120.)



§ 15A-833. Evidence of victim impact.

§ 15A‑833.  Evidence of victim impact.

(a)        A victim has the right to offer admissible evidence of the impact of the crime, which shall be considered by the court or jury in sentencing the defendant. The evidence may include the following:

(1)        A description of the nature and extent of any physical, psychological, or emotional injury suffered by the victim as a result of the offense committed by the defendant.

(2)        An explanation of any economic or property loss suffered by the victim as a result of the offense committed by the defendant.

(3)        A request for restitution and an indication of whether the victim has applied for or received compensation under the Crime Victims Compensation Act.

(b)        No victim shall be required to offer evidence of the impact of the crime. No inference or conclusion shall be drawn from a victim's decision not to offer evidence of the impact of the crime. At the victim's request and with the consent of the defendant, a representative of the district attorney's office or a law enforcement officer may proffer evidence of the impact of the crime to the court. (1998‑212, s. 19.4(c); 2001‑433, s. 5; 2001‑487, s. 120.)



§ 15A-834. Restitution.

§ 15A‑834.  Restitution.

A victim has the right to receive restitution as ordered by the court pursuant to Article 81C of Chapter 15A of the General Statutes. (1998‑212, s. 19.4(c).)



§ 15A-835. Posttrial responsibilities.

§ 15A‑835.  Posttrial responsibilities.

(a)        Within 30 days after the final trial court proceeding in the case, the district attorney's office shall notify the victim, in writing, of:

(1)        The final disposition of the case.

(2)        The crimes of which the defendant was convicted.

(3)        The defendant's right to appeal, if any.

(4)        The telephone number of offices to contact in the event of nonpayment of restitution by the defendant.

(b)        Upon a defendant's giving notice of appeal to the Court of Appeals or the Supreme Court, the district attorney's office shall forward to the Attorney General's office the defendant's name and the victim's name, address, and telephone number. Upon receipt of this information, and thereafter as the circumstances require, the Attorney General's office shall provide the victim with the following:

(1)        A clear and concise explanation of how the appellate process works, including information about possible actions that may be taken by the appellate court.

(2)        Notice of the date, time, and place of any appellate proceedings involving the defendant. Notice shall be given in a manner that is reasonably calculated to be received by the victim prior to the date of the proceedings.

(3)        The final disposition of an appeal.

(c)        If the defendant has been released on bail pending the outcome of the appeal, the agency that has custody of the defendant shall notify the investigating law enforcement agency as soon as practicable, and within 72 hours of receipt of the notification the investigating law enforcement agency shall notify the victim that the defendant has been released.

(d)        If the defendant's conviction is overturned, and the district attorney's office decides to retry the case or the case is remanded to superior court for a new trial, the victim shall be entitled to the same rights under this Article as if the first trial did not take place.

(e)        Repealed by Session Laws 2001‑302, s. 1. (1998‑212, s. 19.4(c); 2001‑302, s. 1; 2001‑433, s. 6; 2001‑487, s. 120.)



§ 15A-836. Responsibilities of agency with custody of defendant.

§ 15A‑836.  Responsibilities of agency with custody of defendant.

(a)        When a form is included with the final judgment and commitment pursuant to G.S. 15A‑832(g), or when the victim has otherwise filed a written request for notification with the custodial agency, the custodial agency shall notify the victim of:

(1)        The projected date by which the defendant can be released from custody. The calculation of the release date shall be as exact as possible, including earned time and disciplinary credits if the sentence of imprisonment exceeds 90 days.

(2)        An inmate's assignment to a minimum custody unit and the address of the unit. This notification shall include notice that the inmate's minimum custody status may lead to the inmate's participation in one or more community‑based programs such as work release or supervised leaves in the community.

(3)        The victim's right to submit any concerns to the agency with custody and the procedure for submitting such concerns.

(4)        The defendant's escape from custody, within 72 hours, except that if a victim has notified the agency in writing that the defendant has issued a specific threat against the victim, the agency shall notify the victim as soon as possible and within 24 hours at the latest.

(5)        The defendant's capture, within 24 hours.

(6)        The date the defendant is scheduled to be released from the facility. Whenever practical, notice shall be given 60 days before release. In no event shall notice be given less than seven days before release.

(7)        The defendant's death.

(b)        Notifications required in this section shall be provided within 60 days of the date the custodial agency takes custody of the defendant or within 60 days of the event requiring notification, or as otherwise specified in subsection (a) of this section. (1998‑212, s. 19.4(c); 2001‑433, s. 7; 2001‑487, s. 120.)



§ 15A-837. Responsibilities of Division of Community Corrections.

§ 15A‑837.  Responsibilities of Division of Community Corrections.

(a)        The Division of Community Corrections shall notify the victim of:

(1)        The defendant's regular conditions of probation or post‑release supervision, special or added conditions, supervision requirements, and any subsequent changes.

(2)        The date and location of any hearing to determine whether the defendant's supervision should be revoked, continued, modified, or terminated.

(3)        The final disposition of any hearing referred to in subdivision (2) of this subsection.

(4)        Any restitution modification.

(5)        The defendant's movement into or out of any intermediate sanction as defined in G.S. 15A‑1340.11(6).

(6)        The defendant's absconding supervision, within 72 hours.

(7)        The capture of a defendant described in subdivision (6) of this subsection, within 72 hours.

(8)        The date when the defendant is terminated or discharged.

(9)        The defendant's death.

(b)        Notifications required in this section shall be provided within 30 days of the event requiring notification, or as otherwise specified in subsection (a) of this section. (1998‑212, s. 19.4(c); 2001‑433, s. 8; 2001‑487, ss. 47(a), 120.)



§ 15A-838. Notice of commuted sentence or pardon.

§ 15A‑838.  Notice of commuted sentence or pardon.

The Governor's Clemency Office shall notify a victim when it is considering commuting the defendant's sentence or pardoning the defendant. The Governor's Clemency Office shall also give notice that the victim has the right to present a written statement to be considered by the Office before the defendant's sentence is commuted or the defendant is pardoned. The Governor's Clemency Office shall notify the victim of its decision. Notice shall be given in a manner that is reasonably calculated to allow for a timely response to the commutation or pardon decision. (1998‑212, s. 19.4(c).)



§ 15A-839. No money damages.

§ 15A‑839.  No money damages.

This Article, including the provision of a service pursuant to this Article through the Statewide Automated Victim Assistance and Notification System established by the Governor's Crime Commission, does not create a claim for damages against the State, a county, or a municipality, or any of its agencies, instrumentalities, officers, or employees. (1998‑212, s. 19.4(c); 1999‑169, s. 1.)



§ 15A-840. No ground for relief.

§ 15A‑840.  No ground for relief.

The failure or inability of any person to provide a right or service under this Article, including a service provided through the Statewide Automated Victim Assistance and Notification System established by the Governor's Crime Commission, may not be used by a defendant in a criminal case, by an inmate, by any other accused, or by any victim, as a ground for relief in any criminal or civil proceeding, except in suits for a writ of mandamus by the victim. (1998‑212, s. 19.4(c); 1999‑169, s. 2.)



§ 15A-841. Incompetent victim's rights exercised.

§ 15A‑841.  Incompetent victim's rights exercised.

When a victim is mentally or physically incompetent or when the victim is a minor, the victim's rights under this Article, other than the rights provided by G.S. 15A‑834, may be exercised by the victim's next of kin or legal guardian. (1998‑212, s. 19.4(c).)



§§ 15A-842 through 15A-849. Reserved for future codification purposes.

§§ 15A‑842 through 15A‑849.  Reserved for future codification purposes.



§§ 15A-850 through 15A-900. Reserved for future codification purposes.

Article 47.

§§ 15A‑850 through 15A‑900.  Reserved for future codification purposes.



§ 15A-901. Application of Article.

SUBCHAPTER IX. PRETRIAL PROCEDURE.

Article 48.

Discovery in the Superior Court.

§ 15A‑901.  Application of Article.

This Article applies to cases within the original jurisdiction of the superior court. (1973, c. 1286, s. 1.)



§ 15A-902. Discovery procedure.

§ 15A‑902.  Discovery procedure.

(a)        A party seeking discovery under this Article must, before filing any motion before a judge, request in writing that the other party comply voluntarily with the discovery request. A written request is not required if the parties agree in writing to voluntarily comply with the provisions of Article 48 of Chapter 15A of the General Statutes. Upon receiving a negative or unsatisfactory response, or upon the passage of seven days following the receipt of the request without response, the party requesting discovery may file a motion for discovery under the provisions of this Article concerning any matter as to which voluntary discovery was not made pursuant to request.

(b)        To the extent that discovery authorized in this Article is voluntarily made in response to a request or written agreement, the discovery is deemed to have been made under an order of the court for the purposes of this Article.

(c)        A motion for discovery under this Article must be heard before a superior court judge.

(d)        If a defendant is represented by counsel, the defendant may as a matter of right request voluntary discovery from the State under subsection (a) of this section not later than the tenth working day after either the probable‑cause hearing or the date the defendant waives the hearing. If a defendant is not represented by counsel, or is indicted or consents to the filing of a bill of information before the defendant has been afforded or waived a probable‑cause hearing, the defendant may as a matter of right request voluntary discovery from the State under subsection (a) of this section not later than the tenth working day after the later of:

(1)        The defendant's consent to be tried upon a bill of information, or the service of notice upon the defendant that a true bill of indictment has been found by the grand jury, or

(2)        The appointment of counsel.

For the purposes of this subsection a defendant is represented by counsel only if counsel was retained by or appointed for the defendant prior to or during a probable‑cause hearing or prior to execution by the defendant of a waiver of a probable‑cause hearing.

(e)        The State may as a matter of right request voluntary discovery from the defendant, when authorized under this Article, at any time not later than the tenth working day after disclosure by the State with respect to the category of discovery in question.

(f)         A motion for discovery made at any time prior to trial may be entertained if the parties so stipulate or if the judge for good cause shown determines that the motion should be allowed in whole or in part. (1973, c. 1286, s. 1; 2004‑154, s. 3.)



§ 15A-903. Disclosure of evidence by the State - Information subject to disclosure.

§ 15A‑903.  Disclosure of evidence by the State  Information subject to disclosure.

(a)        Upon motion of the defendant, the court must order the State to:

(1)        Make available to the defendant the complete files of all law enforcement and prosecutorial agencies involved in the investigation of the crimes committed or the prosecution of the defendant. The term "file" includes the defendant's statements, the codefendants' statements, witness statements, investigating officers' notes, results of tests and examinations, or any other matter or evidence obtained during the investigation of the offenses alleged to have been committed by the defendant. The term "prosecutorial agency" includes any public or private entity that obtains information on behalf of a law enforcement agency or prosecutor in connection with the investigation of the crimes committed or the prosecution of the defendant. Oral statements shall be in written or recorded form, except that oral statements made by a witness to a prosecuting attorney outside the presence of a law enforcement officer or investigatorial assistant shall not be required to be in written or recorded form unless there is significantly new or different information in the oral statement from a prior statement made by the witness. The defendant shall have the right to inspect and copy or photograph any materials contained therein and, under appropriate safeguards, to inspect, examine, and test any physical evidence or sample contained therein.

(2)        Give notice to the defendant of any expert witnesses that the State reasonably expects to call as a witness at trial. Each such witness shall prepare, and the State shall furnish to the defendant, a report of the results of any examinations or tests conducted by the expert. The State shall also furnish to the defendant the expert's curriculum vitae, the expert's opinion, and the underlying basis for that opinion. The State shall give the notice and furnish the materials required by this subsection within a reasonable time prior to trial, as specified by the court.

(3)        Give the defendant, at the beginning of jury selection, a written list of the names of all other witnesses whom the State reasonably expects to call during the trial. Names of witnesses shall not be subject to disclosure if the State certifies in writing and under seal to the court that to do so may subject the witnesses or others to physical or substantial economic harm or coercion, or that there is other particularized, compelling need not to disclose. If there are witnesses that the State did not reasonably expect to call at the time of the provision of the witness list, and as a result are not listed, the court upon a good faith showing shall allow the witnesses to be called. Additionally, in the interest of justice, the court may in its discretion permit any undisclosed witness to testify.

(b)        If the State voluntarily provides disclosure under G.S. 15A‑902(a), the disclosure shall be to the same extent as required by subsection (a) of this section.

(c)        Upon request by the State, a law enforcement or prosecutorial agency shall make available to the State a complete copy of the complete files related to the investigation of the crimes committed or the prosecution of the defendant for compliance with this section and any disclosure under G.S. 15A‑902(a). (1973, c. 1286, s. 1; 1975, c. 166, s. 27; 1983, c. 759, ss. 1‑3; 1983, Ex. Sess., c. 6, s. 1; 2001‑282, s. 5; 2004‑154, s. 4; 2007‑183, s. 1; 2007‑377, s. 1; 2007‑393, s. 1.)



§ 15A-904. Disclosure by the State - Certain information not subject to disclosure.

§ 15A‑904.  Disclosure by the State  Certain information not subject to disclosure.

(a)        The State is not required to disclose written materials drafted by the prosecuting attorney or the prosecuting attorney's legal staff for their own use at trial, including witness examinations, voir dire questions, opening statements, and closing arguments. Disclosure is also not required of legal research or of records, correspondence, reports, memoranda, or trial preparation interview notes prepared by the prosecuting attorney or by members of the prosecuting attorney's legal staff to the extent they contain the opinions, theories, strategies, or conclusions of the prosecuting attorney or the prosecuting attorney's legal staff.

(al)       The State is not required to disclose the identity of a confidential informant unless the disclosure is otherwise required by law.

(a2)      The State is not required to provide any personal identifying information of a witness beyond that witness's name, address, date of birth, and published phone number, unless the court determines upon motion of the defendant that such additional information is necessary to accurately identify and locate the witness.

(b)        Nothing in this section prohibits the State from making voluntary disclosures in the interest of justice nor prohibits a court from finding that the protections of this section have been waived.

(c)        This section shall have no effect on the State's duty to comply with federal or State constitutional disclosure requirements. (1973, c. 1286, s. 1; 1975, c. 166, s. 27; 2004‑154, s. 5; 2007‑377, s. 2.)



§ 15A-905. Disclosure of evidence by the defendant - Information subject to disclosure.

§ 15A‑905.  Disclosure of evidence by the defendant  Information subject to disclosure.

(a)        Documents and Tangible Objects.  If the court grants any relief sought by the defendant under G.S. 15A‑903, the court must, upon motion of the State, order the defendant to permit the State to inspect and copy or photograph books, papers, documents, photographs, motion pictures, mechanical or electronic recordings, tangible objects, or copies or portions thereof which are within the possession, custody, or control of the defendant and which the defendant intends to introduce in evidence at the trial.

(b)        Reports of Examinations and Tests.  If the court grants any relief sought by the defendant under G.S. 15A‑903, the court must, upon motion of the State, order the defendant to permit the State to inspect and copy or photograph results or reports of physical or mental examinations or of tests, measurements or experiments made in connection with the case, or copies thereof, within the possession and control of the defendant which the defendant intends to introduce in evidence at the trial or which were prepared by a witness whom the defendant intends to call at the trial, when the results or reports relate to his testimony. In addition, upon motion of the State, the court must order the defendant to permit the State to inspect, examine, and test, subject to appropriate safeguards, any physical evidence or a sample of it available to the defendant if the defendant intends to offer such evidence, or tests or experiments made in connection with such evidence, as an exhibit or evidence in the case.

(c)        Notice of Defenses, Expert Witnesses, and Witness Lists.  If the court grants any relief sought by the defendant under G.S. 15A‑903, or if disclosure is voluntarily made by the State pursuant to G.S. 15A‑902(a), the court must, upon motion of the State, order the defendant to:

(1)        Give notice to the State of the intent to offer at trial a defense of alibi, duress, entrapment, insanity, mental infirmity, diminished capacity, self‑defense, accident, automatism, involuntary intoxication, or voluntary intoxication. Notice of defense as described in this subdivision is inadmissible against the defendant. Notice of defense must be given within 20 working days after the date the case is set for trial pursuant to G.S. 7A‑49.4, or such other later time as set by the court.

a.         As to the defense of alibi, the court may order, upon motion by the State, the disclosure of the identity of alibi witnesses no later than two weeks before trial. If disclosure is ordered, upon a showing of good cause, the court shall order the State to disclose any rebuttal alibi witnesses no later than one week before trial. If the parties agree, the court may specify different time periods for this exchange so long as the exchange occurs within a reasonable time prior to trial.

b.         As to only the defenses of duress, entrapment, insanity, automatism, or involuntary intoxication, notice by the defendant shall contain specific information as to the nature and extent of the defense.

(2)        Give notice to the State of any expert witnesses that the defendant reasonably expects to call as a witness at trial. Each such witness shall prepare, and the defendant shall furnish to the State, a report of the results of the examinations or tests conducted by the expert. The defendant shall also furnish to the State the expert's curriculum vitae, the expert's opinion, and the underlying basis for that opinion. The defendant shall give the notice and furnish the materials required by this subdivision within a reasonable time prior to trial, as specified by the court.

(3)        Give the State, at the beginning of jury selection, a written list of the names of all other witnesses whom the defendant reasonably expects to call during the trial. Names of witnesses shall not be subject to disclosure if the defendant certifies in writing and under seal to the court that to do so may subject the witnesses or others to physical or substantial economic harm or coercion, or that there is other particularized, compelling need not to disclose. If there are witnesses that the defendant did not reasonably expect to call at the time of the provision of the witness list, and as a result are not listed, the court upon a good faith showing shall allow the witnesses to be called. Additionally, in the interest of justice, the court may in its discretion permit any undisclosed witness to testify.

(d)        If the defendant voluntarily provides discovery under G.S. 15A‑902(a), the disclosure shall be to the same extent as required by subsection (c) of this section. (1973, c. 1286, s. 1; 1975, c. 166, s. 27; 2004‑154, s. 6.)



§ 15A-906. Disclosure of evidence by the defendant - Certain evidence not subject to disclosure.

§ 15A‑906.  Disclosure of evidence by the defendant  Certain evidence not subject to disclosure.

Except as provided in G.S. 15A‑905(b) this Article does not authorize the discovery or inspection of reports, memoranda, or other  internal defense documents made by the defendant or his attorneys or agents in connection with the investigation or defense of the case, or of statements made by the defendant, or by prosecution or defense witnesses, or by prospective prosecution witnesses or defense witnesses, to the defendant, his agents, or attorneys. (1973, c. 1286, s. 1.)



§ 15A-907. Continuing duty to disclose.

§ 15A‑907.  Continuing duty to disclose.

If a party, who is required to give or who voluntarily gives discovery pursuant to this Article, discovers prior to or during trial additional evidence or witnesses, or decides to use additional evidence or witnesses, and the evidence or witness is or may be subject to discovery or inspection under this Article, the party must promptly notify the attorney for the other party of the existence of the additional evidence or witnesses. (1973, c. 1286, s. 1; 1975, c. 166, s. 16; 2004‑154, s. 7.)



§ 15A-908. Regulation of discovery - Protective orders.

§ 15A‑908.  Regulation of discovery  Protective orders.

(a)        Upon written motion of a party and a finding of good cause, which may include, but is not limited to a finding that there is a substantial risk to any person of physical harm, intimidation, bribery, economic reprisals, or unnecessary annoyance or embarrassment, the court may at any time order that discovery or inspection be denied, restricted, or deferred, or may make other appropriate orders. A party may apply ex parte for a protective order and, if an ex parte order is granted, the opposing party shall receive notice that the order was entered, but without disclosure of the subject matter of the order.

(b)        The court may permit a party seeking relief under subsection (a) to submit supporting affidavits or statements to the court for in camera inspection. If thereafter the court enters an order granting relief under subsection (a), the material submitted in camera must be sealed and preserved in the records of the court to be made available to the appellate court in the event of an appeal. (1973, c. 1286, s. 1; 1983, Ex. Sess., c. 6, s. 2; 2004‑154, s. 8.)



§ 15A-909. Regulation of discovery - Time, place, and manner of discovery and inspection.

§ 15A‑909.  Regulation of discovery  Time, place, and manner of discovery and inspection.

An order of the court granting relief under this Article must specify the time, place, and manner of making the discovery and inspection permitted and may prescribe appropriate terms and conditions. (1973, c. 1286, s. 1.)



§ 15A-910. Regulation of discovery - Failure to comply.

§ 15A‑910.  Regulation of discovery  Failure to comply.

(a)        If at any time during the course of the proceedings the court determines that a party has failed to comply with this Article or with an order issued pursuant to this Article, the court in addition to exercising its contempt powers may

(1)        Order the party to permit the discovery or inspection, or

(2)        Grant a continuance or recess, or

(3)        Prohibit the party from introducing evidence not disclosed, or

(3a)      Declare a mistrial, or

(3b)      Dismiss the charge, with or without prejudice, or

(4)        Enter other appropriate orders.

(b)        Prior to finding any sanctions appropriate, the court shall consider both the materiality of the subject matter and the totality of the circumstances surrounding an alleged failure to comply with this Article or an order issued pursuant to this Article. (1973, c. 1286, s. 1; 1975, c. 166, s. 17; 1983, Ex. Sess., c. 6, s. 3; 2004‑154, s. 9.)



§§ 15A-911 through 15A-920. Reserved for future codification purposes.

§§ 15A‑911 through 15A‑920.  Reserved for future codification purposes.



§ 15A-921. Pleadings in criminal cases.

Article 49.

Pleadings and Joinder.

§ 15A‑921.  Pleadings in criminal cases.

Subject to the provisions of this Article, the following may serve as pleadings of the State in criminal cases:

(1)        Citation.

(2)        Criminal summons.

(3)        Warrant for arrest.

(4)        Magistrate's order pursuant to G.S. 15A‑511 after arrest without warrant.

(5)        Statement of charges.

(6)        Information.

(7)        Indictment. (1973, c. 1286, s. 1; 1975, c. 166, s. 18.)



§ 15A-922. Use of pleadings in misdemeanor cases generally.

§ 15A‑922.  Use of pleadings in misdemeanor cases generally.

(a)        Process as Pleadings.  The citation, criminal summons, warrant for arrest, or magistrate's order serves as the pleading of the State for a misdemeanor prosecuted in the district court, unless the prosecutor files a statement of charges, or there is objection to trial on a citation. When a statement of charges is filed it supersedes all previous pleadings of the State and constitutes the pleading of the State.

(b)        Statement of Charges.

(1)        A statement of charges is a criminal pleading which charges a misdemeanor. It must be signed by the prosecutor who files it.

(2)        Upon appropriate motion, a defendant is entitled to a period  of at least three working days for the preparation of his defense after a statement of charges is filed, or the time the defendant is first notified of the statement of charges,  whichever is later, unless the judge finds that the statement of charges makes no material change in the pleadings and that no additional time is necessary.

(3)        If the judge rules that the pleadings charging a misdemeanor are insufficient and a prosecutor is permitted to file a statement of charges pursuant to subsection (e), the order of the judge must allow the prosecutor three working days, unless the judge determines that a longer period is justified, in which to file the statement of charges, and must provide that the charges will be dismissed if the statement of charges is not filed within the period allowed.

(c)        Objection to Trial on Citation.  A defendant charged in a citation with a criminal offense may by appropriate motion require that the offense be charged in a new pleading. The prosecutor must then file a statement of charges unless it appears that a criminal summons or a warrant for arrest should be secured in order to insure the attendance of the defendant, and in addition serve as the new pleading.

(d)        Statement of Charges upon Determination of Prosecutor. The prosecutor may file a statement of charges upon his own determination at any time prior to arraignment in the district court. It may charge the same offenses as the citation, criminal summons, warrant for arrest, or magistrate's order or additional or different offenses.

(e)        Objection to Sufficiency of Criminal Summons; Warrant for Arrest or Magistrate's Order as Pleading.  If the defendant by appropriate motion objects to the sufficiency of a criminal summons, warrant for arrest, or magistrate's order as a pleading, at the time of or after arraignment in the district court or upon trial de novo in the superior court, and the judge rules that the pleading is insufficient, the prosecutor may file a statement of charges, but a statement of charges filed pursuant to this authorization may not change the nature of the offense.

(f)         Amendment of Pleadings prior to or after Final Judgment.  A statement of charges, criminal summons, warrant for arrest, citation, or magistrate's order may be amended at any time prior to or after final judgment when the amendment does not change the nature of the offense charged.

(g)        Pleadings When Misdemeanor Prosecution Initiated in Superior Court.  When the prosecution of a misdemeanor is initiated in the superior court as permitted by G.S. 7A‑271, the prosecution must be upon information or indictment.

(h)        Allegations in Superior Court of Prior Convictions.  When charges in the district court involve allegations of prior convictions and there is an appeal to the superior court for trial de novo, a statement of charges must be filed in the superior court to charge the offense in the manner provided in G.S. 15A‑928. (1973, c. 1286, s. 1; 1975, c. 166, s. 27; 1979, c. 770; 1985, c. 689, s. 6.)



§ 15A-923. Use of pleadings in felony cases and misdemeanor cases initiated in the superior court division.

§ 15A‑923.  Use of pleadings in felony cases and misdemeanor cases initiated in the superior court division.

(a)        Prosecution on Information or Indictment.  The pleading in felony cases and misdemeanor cases initiated in the superior court division must be a bill of indictment, unless there is a waiver of the bill of indictment as provided in G.S. 15A‑642. If there is a waiver, the pleading must be an information. A presentment by the grand jury may not serve as the pleading in a criminal case.

(b)        Form of Information or Indictment.  An information and a bill of indictment charge the crime or crimes in the same manner. An information has entered upon it or attached to it the defendant's written waiver of a bill of indictment. The bill of indictment has entered upon it the finding of the grand jury that it is a true bill.

(c)        Waiver of Indictment.  The defendant may waive a bill of indictment as provided in G.S. 15A‑642.

(d)        Amendment of Information.  An information may be amended only with the consent of the defendant.

(e)        No Amendment of Indictment.  A bill of indictment may not be amended. (1973, c. 1286, s. 1.)



§ 15A-924. Contents of pleadings; duplicity; alleging and proving previous convictions; failure to charge crime; surplusage.

§ 15A‑924.  Contents of pleadings; duplicity; alleging and proving previous convictions; failure to charge crime; surplusage.

(a)        A criminal pleading must contain:

(1)        The name or other identification of the defendant but the name of the defendant need not be repeated in each count unless required for clarity.

(2)        A separate count addressed to each offense charged, but allegations in one count may be incorporated by reference in another count.

(3)        A statement or cross reference in each count indicating that the offense charged therein was committed in a designated county.

(4)        A statement or cross reference in each count indicating that the offense charged was committed on, or on or about, a designated date, or during a designated period of time. Error as to a date or its omission is not ground for dismissal of the charges or for reversal of a conviction if time was not of the essence with respect to the charge and the error or omission did not mislead the defendant to his prejudice.

(5)        A plain and concise factual statement in each count which, without allegations of an evidentiary nature, asserts facts supporting every element of a criminal offense and the defendant's commission thereof with sufficient precision clearly to apprise the defendant or defendants of the conduct which is the subject of the accusation. When the pleading is a criminal summons, warrant for arrest, or magistrate's order, or statement of charges based thereon, both the statement of the crime and any information showing probable cause which was considered by the judicial official and which has been furnished to the defendant must be used in determining whether the pleading is sufficient to meet the foregoing requirement.

(6)        For each count a citation of any applicable statute, rule, regulation, ordinance, or other provision of law alleged therein to have been violated. Error in the citation or its omission is not ground for dismissal of the charges or for reversal of a conviction.

(7)        A statement that the State intends to use one or more aggravating factors under G.S. 15A‑1340.16(d)(20), with a plain and concise factual statement indicating the factor or factors it intends to use under the authority of that subdivision.

(b)        If any count of an indictment or information charges more than one offense, the defendant may by timely filing of a motion require the State to elect and state a single offense alleged in the count upon which the State will proceed to trial. A count may be dismissed for duplicity if the State fails to make timely election.

(c)        In trials in superior court, allegations of previous convictions are subject to the provisions of G.S. 15A‑928.

(d)        In alleging and proving a prior conviction, it is sufficient to state that the defendant was at a certain time and place convicted of the previous offense, without otherwise fully alleging all the elements. A duly certified transcript of the record of a prior conviction is, upon proof of the identity of the person of the defendant, sufficient evidence of a prior conviction. If the surname of a defendant charged is identical to the surname of a defendant previously convicted and there is identity with respect to one given name, or two initials, or two initials corresponding with the first letters of given names, between the two defendants, and there is no evidence that would indicate the two defendants are not one and the same, the identity of name is prima facie evidence that the two defendants are the same person.

(e)        Upon motion of a defendant under G.S. 15A‑952(b) the court must dismiss the charges contained in a pleading which fails to charge the defendant with a crime in the manner required by subsection (a), unless the failure is with regard to a matter as to which an amendment is allowable.

(f)         Upon motion of a defendant under G.S. 15A‑952(b) the court may strike inflammatory or prejudicial surplusage from the pleading. (1973, c. 1286, s. 1; 1975, c. 642, s. 2; 1989, c. 290, s. 3; 2005‑145, s. 3.)



§ 15A-925. Bill of particulars.

§ 15A‑925.  Bill of particulars.

(a)        Upon motion of a defendant under G.S. 15A‑952, the court in which a charge is pending may order the State to file a bill of particulars with the court and to serve a copy upon the defendant.

(b)        A motion for a bill of particulars must request and specify items of factual information desired by the defendant which pertain to the charge and which are not recited in the pleading, and must allege that the defendant cannot adequately prepare or conduct his defense without such information.

(c)        If any or all of the items of information requested are necessary to enable the defendant adequately to prepare or conduct his defense, the court must order the State to file and serve a bill of particulars. Nothing contained in this section authorizes an order for a bill of particulars which requires the State to recite matters of evidence.

(d)        The bill of particulars must be filed with the court and must recite every item of information required in the order. A copy must be served upon the defendant, or his attorney. The proceedings are stayed pending the filing and service.

(e)        A bill of particulars may not supply an omission or cure a defect in a criminal pleading. The evidence of the State, as to those  matters within the scope of the motion, is limited to the items set out in the bill of particulars. The court may permit amendment of a bill of particulars at any time prior to trial. (1973, c. 1286, s. 1.)



§ 15A-926. Joinder of offenses and defendants.

§ 15A‑926.  Joinder of offenses and defendants.

(a)        Joinder of Offenses.  Two or more offenses may be joined in one pleading or for trial when the offenses, whether felonies or misdemeanors or both, are based on the same act or transaction or on a series of acts or transactions connected together or constituting parts of a single scheme or plan. Each offense must be stated in a separate count as required by G.S. 15A‑924.

(b)        Separate Pleadings for Each Defendant and Joinder of Defendants for Trial.

(1)        Each defendant must be charged in a separate pleading.

(2)        Upon written motion of the prosecutor, charges against two or more defendants may be joined for trial:

a.         When each of the defendants is charged with accountability for each offense; or

b.         When, even if all of the defendants are not charged with accountability for each offense, the several offenses charged:

1.         Were part of a common scheme or plan; or

2.         Were part of the same act or transaction; or

3.         Were so closely connected in time, place, and occasion that it would be difficult to separate proof of one charge from proof of the others.

(c)        Failure to Join Related Offenses.

(1)        When a defendant has been charged with two or more offenses joinable under subsection (a) his timely motion to join them for trial must be granted unless the court determines that because the prosecutor does not have sufficient evidence to warrant trying some of the offenses at that time or if, for some other reason, the ends of justice would be defeated if the motion were granted. A defendant's failure to make this motion constitutes a waiver of any right of joinder of offenses joinable under subsection (a) with which the defendant knew he was charged.

(2)        A defendant who has been tried for one offense may thereafter move to dismiss a charge of a joinable offense. The motion to dismiss must be made prior to the second trial, and must be granted unless

a.         A motion for joinder of these offenses was previously denied, or

b.         The court finds that the right of joinder has been waived, or

c.         The court finds that because the prosecutor did not have sufficient evidence to warrant trying this offense at the time of the first trial, or because of some other reason, the ends of justice would be defeated if the motion were  granted.

(3)        The right to joinder under this subsection is not applicable when the defendant has pleaded guilty or no contest to the previous charge. (1973, c. 1286, s. 1; 1975, c. 166, ss. 19, 27.)



§ 15A-927. Severance of offenses; objection to joinder of defendants for trial.

§ 15A‑927.  Severance of offenses; objection to joinder of defendants for trial.

(a)        Timeliness of Motion; Waiver; Double Jeopardy.

(1)        A defendant's motion for severance of offenses must be made before trial as provided in G.S. 15A‑952, except as provided  in G.S. 15A‑953, and except that a motion for severance may be made before or at the close of the State's evidence if based upon a ground not previously known. Any right to severance is waived if the motion is not made at the appropriate time.

(2)        If a defendant's pretrial motion for severance is overruled,  he may renew the motion on the same grounds before or at the close of all the evidence. Any right to severance is waived by failure to renew the motion.

(3)        Unless consented to by the defendant, a motion by the prosecutor for severance of offenses may be granted only prior to trial.

(4)        If a motion for severance of offenses is granted during the trial, a motion by the defendant for a mistrial must be granted.

(b)        Severance of Offenses.  The court, on motion of the prosecutor or on motion of the defendant, must grant a severance of offenses whenever:

(1)        If before trial, it is found necessary to promote a fair determination of the defendant's guilt or innocence of each offense; or

(2)        If during trial, upon motion of the defendant or motion of the prosecutor with the consent of the defendant, it is found necessary to achieve a fair determination of the defendant's  guilt or innocence of each offense. The court must consider whether, in view of the number of offenses charged and the complexity of the evidence to be offered, the trier of fact will be able to distinguish the evidence and apply the law intelligently as to each offense.

(c)        Objection to Joinder of Charges against Multiple Defendants for Trial; Severance.

(1)        When a defendant objects to joinder of charges against two or more defendants for trial because an out‑of‑court statement of a codefendant makes reference to him but is not admissible against him, the court must require the prosecutor to select one of the following courses:

a.         A joint trial at which the statement is not admitted into evidence; or

b.         A joint trial at which the statement is admitted into evidence only after all references to the moving defendant have been effectively deleted so that the statement will not prejudice him; or

c.         A separate trial of the objecting defendant.

(2)        The court, on motion of the prosecutor, or on motion of the defendant other than under subdivision (1) above must deny a joinder for trial or grant a severance of defendants whenever:

a.         If before trial, it is found necessary to protect a defendant's right to a speedy trial, or it is found necessary to promote a fair determination of the guilt or innocence of one or more defendants; or

b.         If during trial, upon motion of the defendant whose trial  is to be severed, or motion of the prosecutor with the consent of the defendant whose trial is to be severed, it is found necessary to achieve a fair determination of the guilt or innocence of that defendant.

(3)        The court may order the prosecutor to disclose, out of the presence of the jurors, any statements made by the defendants which he intends to introduce in evidence at the trial when that information would assist the court in ruling on an objection to joinder of defendants for trial or a motion for severance of defendants.

(d)        Failure to Prove Grounds for Joinder of Defendants for Trial.  If a defendant moves for severance at the conclusion of the State's case or of all the evidence, and there is not sufficient evidence to support the allegation upon which the moving defendant was joined for trial with the other defendant or defendants, the court must grant a severance if, in view of this lack of evidence, severance is found necessary to achieve a fair determination of that defendant's guilt or innocence.

(e)        Severance on Motion of Court.  The court may order a severance of offenses before trial or deny the joinder of defendants for trial if a severance or denial of joinder could be obtained on motion of a defendant or the prosecutor. (1973, c. 1286, s. 1; 1975, c. 166, s. 27.)



§ 15A-928. Allegation and proof of previous convictions in superior court.

§ 15A‑928.  Allegation and proof of previous convictions in superior court.

(a)        When the fact that the defendant has been previously convicted of an offense raises an offense of lower grade to one of higher grade and thereby becomes an element of the latter, an indictment or information for the higher offense may not allege the previous conviction. If a reference to a previous conviction is contained in the statutory name or title of the offense, the name or title may not be used in the indictment or information, but an improvised name or title must be used which labels and distinguishes the offense without reference to a previous conviction.

(b)        An indictment or information for the offense must be accompanied by a special indictment or information, filed with the principal pleading, charging that the defendant was previously convicted of a specified offense. At the prosecutor's option, the special indictment or information may be incorporated in the principal indictment as a separate count. Except as provided in subsection (c) below, the State may not refer to the special indictment or information during the trial nor adduce any evidence concerning the previous conviction alleged therein.

(c)        After commencement of the trial and before the close of the State's case, the judge in the absence of the jury must arraign the defendant upon the special indictment or information, and must advise him that he may admit the previous conviction alleged, deny it, or remain silent. Depending upon the defendant's response, the trial of the case must then proceed as follows:

(1)        If the defendant admits the previous conviction, that element of the offense charged in the indictment or information is established, no evidence in support thereof may be adduced by the State, and the judge must submit the case to the jury without reference thereto and as if the fact of such previous conviction were not an element of the offense. The court may not submit to the jury any lesser included offense which is distinguished from the offense charged solely by the fact that a previous conviction is not an element thereof.

(2)        If the defendant denies the previous conviction or remains silent, the State may prove that element of the offense charged before the jury as a part of its case. This section applies only to proof of a prior conviction when it is an element of the crime charged, and does not prohibit the State from introducing proof of prior convictions when otherwise permitted under the rules of evidence.

(d)        When a misdemeanor is tried de novo in superior court in which the fact of a previous conviction is an element of the offense affecting punishment, the State must replace the pleading in the case with superseding statements of charges separately alleging the substantive offense and the fact of any prior conviction, in accordance with the provisions of this section relating to indictments and informations. Any jury trial in superior court on the misdemeanor  must be held in accordance with the provisions of subsections (b) and (c).

(e)        Nothing contained in this section precludes the State from proving a prior conviction before a grand jury or relieves the State from the obligation or necessity of so doing in order to submit a legally sufficient case. (1973, c. 1286, s. 1; 1975, c. 166, s. 27.)



§ 15A-929. Reserved for future codification purposes.

§ 15A‑929.  Reserved for future codification purposes.



§ 15A-930. Reserved for future codification purposes.

§ 15A‑930.  Reserved for future codification purposes.



§ 15A-931. Voluntary dismissal of criminal charges by the State.

Article 50.

Voluntary Dismissal.

§ 15A‑931.  Voluntary dismissal of criminal charges by the State.

(a)        Except as provided in G.S. 20‑138.4, the prosecutor may dismiss any charges stated in a criminal pleading including those deferred for prosecution by entering an oral dismissal in open court before or during the trial, or by filing a written dismissal with the clerk at any time. The clerk must record the dismissal entered by the prosecutor and note in the case file whether a jury has been impaneled or evidence has been introduced.

(a1)      Unless the defendant or the defendant's attorney has been notified otherwise by the prosecutor, a written dismissal of the charges against the defendant filed by the prosecutor shall be served in the same manner prescribed for motions under G.S. 15A‑951. In addition, the written dismissal shall also be served on the chief officer of the custodial facility when the record reflects that the defendant is in custody.

(b)        No statute of limitations is tolled by charges which have been dismissed pursuant to this section. (1973, c. 1286, s. 1; 1975, c. 166, s. 27; 1983, c. 435, s. 5; 1991, c. 109, s. 1; 1997‑228, s. 1.)



§ 15A-932. Dismissal with leave when defendant fails to appear and cannot be readily found or pursuant to a deferred prosecution agreement.

§ 15A‑932.  Dismissal with leave when defendant fails to appear and cannot be readily found or pursuant to a deferred prosecution agreement.

(a)        The prosecutor may enter a dismissal with leave for nonappearance when a defendant:

(1)        Cannot be readily found to be served with an order for arrest after the grand jury had indicted him; or

(2)        Fails to appear at a criminal proceeding at which his attendance is required, and the prosecutor believes the defendant cannot be readily found.

(a1)      The prosecutor may enter a dismissal with leave pursuant to a deferred prosecution agreement entered into in accordance with the provisions of Article 82 of this Chapter.

(b)        Dismissal with leave for nonappearance or pursuant to a deferred prosecution agreement results in removal of the case from the docket of the court, but all process outstanding retains its validity, and all necessary actions to apprehend the defendant, investigate the case, or otherwise further its prosecution may be taken, including the issuance of nontestimonial identification orders, search warrants, new process, initiation of extradition proceedings, and the like.

(c)        The prosecutor may enter the dismissal with leave for nonappearance or pursuant to a deferred prosecution agreement orally in open court or by filing the dismissal in writing with the clerk. If the dismissal for nonappearance or pursuant to a deferred prosecution agreement is entered orally, the clerk must note the nature of the dismissal in the case records.

(d)        Upon apprehension of the defendant, or in the discretion of the prosecutor when he believes apprehension is imminent, the prosecutor may reinstitute the proceedings by filing written notice with the clerk.

(e)        If the defendant fails to comply with the terms of a deferred prosecution agreement, the prosecutor may reinstitute the proceedings by filing written notice with the clerk. (1977, c. 777, s. 1; 1985, c. 250; 1994, Ex. Sess., c. 2.)



§§ 15A-933 through 15A-940. Reserved for future codification purposes.

§§ 15A‑933 through 15A‑940.  Reserved for future codification purposes.



§ 15A-941. Arraignment before judge only upon written request; use of two-way audio and video transmission; entry of not guilty plea if not arraigned.

Article 51.

Arraignment.

§ 15A‑941.  Arraignment before judge only upon written request; use of two‑way audio and video transmission; entry of not guilty plea if not arraigned.

(a)        Arraignment consists of bringing a defendant in open court or as provided in subsection (b) of this section before a judge having jurisdiction to try the offense, advising him of the charges pending against him, and directing him to plead. The prosecutor must read the charges or fairly summarize them to the defendant. If the defendant fails to plead, the court must record that fact, and the defendant must be tried as if he had pleaded not guilty.

(b)        An arraignment in a noncapital case may be conducted by an audio and video transmission between the judge and the defendant in which the parties can see and hear each other. If the defendant has counsel, the defendant shall be allowed to communicate fully and confidentially with his attorney during the proceeding.

(c)        Prior to the use of audio and video transmission pursuant to subsection (b) of this section, the procedures and type of equipment for audio and video transmission shall be submitted to the Administrative Office of the Courts by the senior regular resident superior court judge for the judicial district or set of districts and approved by the Administrative Office of the Courts.

(d)        A defendant will be arraigned in accordance with this section only if the defendant files a written request with the clerk of superior court for an arraignment not later than 21 days after service of the bill of indictment. If a bill of indictment is not required to be served pursuant to G.S. 15A‑630, then the written request for arraignment must be filed not later than 21 days from the date of the return of the indictment as a true bill. Upon the return of the indictment as a true bill, the court must immediately cause notice of the 21‑day time limit within which the defendant may request an arraignment to be mailed or otherwise given to the defendant and to the defendant's counsel of record, if any. If the defendant does not file a written request for arraignment, then the court shall enter a not guilty plea on behalf of the defendant.

(e)        Nothing in this section shall prevent the district attorney from calendaring cases for administrative purposes. (1973, c. 1286, s. 1; 1975, c. 166, s. 27; 1993, c. 30, s. 3; 1995 (Reg. Sess., 1996), c. 725, s. 7.)



§ 15A-942. Right to counsel.

§ 15A‑942.  Right to counsel.

If the defendant appears at the arraignment without counsel, the court must inform the defendant of his right to counsel, must accord the defendant opportunity to exercise that right, and must take any action necessary to effectuate the right. If the defendant does not file a written request for arraignment, the court, in addition to entering a plea of not guilty on behalf of the defendant, shall also verify that the defendant is aware of the right to counsel, that the defendant has been given the opportunity to exercise that right, and must take any action necessary to effectuate that right on behalf of the defendant. (1777, c. 115, s. 85, P.R.; R.C., c. 35, s. 13; Code, s. 1182; Rev., s. 3150; C.S., s. 4515; 1973, c. 1286, s. 1; 1995 (Reg. Sess., 1996), c. 725, s. 8.)



§ 15A-943. Arraignment in superior court  Required calendaring.

§ 15A‑943.  Arraignment in superior court Required calendaring.

(a)        In counties in which there are regularly scheduled 20 or more weeks of trial sessions of superior court at which criminal cases are heard, and in other counties the Chief Justice designates, the prosecutor must calendar arraignments in the superior court on at least the first day of every other week in which criminal cases are heard. No cases in which the presence of a jury is required may be calendared for the day or portion of a day during which arraignments are calendared.

(b)        When a defendant pleads not guilty at an arraignment required by subsection (a), he may not be tried without his consent in the week in which he is arraigned.

(c)        Notwithstanding the provisions of subsection (a) of this section, in any county where as many as three simultaneous sessions of superior court, whether criminal, civil, or mixed, are regularly scheduled, the prosecutor may calendar arraignments in any of the criminal or mixed sessions, at least every other week, upon any day or days of a session, and jury cases may be calendared for trial in any other court at which criminal cases may be heard, upon such days. (1973, c. 1286, s. 1; 1975, c. 166, s. 27; c. 471.)



§ 15A-944. Arraignment in superior court  Optional calendaring.

§ 15A‑944.  Arraignment in superior court  Optional calendaring.

In counties other than those described in G.S. 15A‑943 the  prosecutor may, but is not required to, calendar arraignments in the manner described in that section. (1973, c. 1286, s. 1; 1975, c. 166,  s. 27.)



§ 15A-945. Waiver of arraignment.

§ 15A‑945.  Waiver of arraignment.

A defendant who is represented by counsel and who wishes to plead not guilty may waive arraignment prior to the day for which arraignment is calendared by filing a written plea, signed by the defendant and his counsel. (1973, c. 1286, s. 1.)



§§ 15A-946 through 15A-950. Reserved for future codification purposes.

§§ 15A‑946 through 15A‑950.  Reserved for future codification purposes.



§ 15A-951. Motions in general; definition, service, and filing.

Article 52.

Motions Practice.

§ 15A‑951.  Motions in general; definition, service, and filing.

(a)        A motion must:

(1)        Unless made during a hearing or trial, be in writing;

(2)        State the grounds of the motion; and

(3)        Set forth the relief or order sought.

(b)        Each written motion must be served upon the attorney of record for the opposing party or upon the defendant if he is not represented by counsel. Service upon the attorney or upon a party may  be made by delivering a copy of the motion to him or by mailing it to him at his address of record. Delivery of a copy within the meaning of this Article means handing it to the attorney or to the party or leaving it at the attorney's office with an associate or employee. Service by mail is complete upon deposit of the motion enclosed in a postpaid, properly addressed wrapper in a post office or official depository under the exclusive care and custody of the Postal Service of the United States.

(c)        All written motions must be filed with the court. Proof of service must be made by filing with the court a certificate:

(1)        By the prosecutor, attorney, or defendant making the motion that the paper was served in the manner prescribed; or

(2)        Of acceptance of service by the prosecutor, attorney, or defendant to be served.

The certificate must show the date and method of service or the date of acceptance of service. (1973, c. 1286, s. 1; 1975, c. 166, s. 27.)



§ 15A-952. Pretrial motions; time for filing; sanction for failure to file; motion hearing date.

§ 15A‑952.  Pretrial motions; time for filing; sanction for failure to file; motion hearing date.

(a)        Any defense, objection, or request which is capable of being determined without the trial of the general issue may be raised before trial by motion.

(b)        Except as provided in subsection (d), when the following motions are made in superior court they must be made within the time limitations stated in subsection (c) unless the court permits filing at a later time:

(1)        Motions to continue.

(2)        Motions for a change of venue under G.S. 15A‑957.

(3)        Motions for a special venire under G.S. 9‑12 or G.S. 15A‑958.

(4)        Motions to dismiss under G.S. 15A‑955.

(5)        Motions to dismiss for improper venue.

(6)        Motions addressed to the pleadings, including:

a.         Motions to dismiss for failure to plead under G.S. 15A‑924(e).

b.         Motions to strike under G.S. 15A‑924(f).

c.         Motions for bills of particulars under G.S. 15A‑924(b) or G.S. 15A‑925.

d.         Motions for severance of offenses, to the extent required by G.S. 15A‑927.

e.         Motions for joinder of related offenses under G.S. 15A‑926(c).

(c)        Unless otherwise provided, the motions listed in subsection (b) must be made at or before the time of arraignment if a written request is filed for arraignment and if arraignment is held prior to the session of court for which the trial is calendared. If arraignment is to be held at the session for which trial is calendared, the motions must be filed on or before five o'clock P.M. on the Wednesday prior to the session when trial of the case begins.

If a written request for arraignment is not filed, then any motion listed in subsection (b) of this section must be filed not later than 21 days from the date of the return of the bill of indictment as a true bill.

(d)        Motions concerning jurisdiction of the court or the failure of the pleading to charge an offense may be made at any time.

(e)        Failure to file the motions in subsection (b) within the time required constitutes a waiver of the motion. The court may grant relief from any waiver except failure to move to dismiss for improper venue.

(f)         When a motion is made before trial, the court in its discretion may hear the motion before trial, on the date set for arraignment, on the date set for trial before a jury is impaneled, or during trial.

(g)        In superior or district court, the judge shall consider at least the following factors in determining whether to grant a continuance:

(1)        Whether the failure to grant a continuance would be likely to result in a miscarriage of justice;

(2)        Whether the case taken as a whole is so unusual and so complex, due to the number of defendants or the nature of the prosecution or otherwise, that more time is needed for adequate preparation; and

(3)        Whether the case involves physical or sexual child abuse when a victim or witness is under 16 years of age, and whether further delay would have an adverse impact on the well‑being of the child.

(4)        Good cause for granting a continuance shall include those instances when the defendant, a witness, or counsel of record has an obligation of service to the State of North Carolina, including service as a member of the General Assembly or the Rules Review Commission. (1973, c. 1286, s. 1; 1989, c. 688, s. 5; 1995 (Reg. Sess., 1996), c. 725, s. 9; 1997‑34, s. 12.)



§ 15A-953. Motions practice in district court.

§ 15A‑953.  Motions practice in district court.

In misdemeanor prosecutions in the district court motions should ordinarily be made upon arraignment or during the course of trial, as appropriate. A written motion may be made prior to trial in  district court. With the consent of other parties and the district court judge, a motion may be heard before trial. Upon trial de novo in superior court, motions are subject to the provisions of G.S. 15A‑952, and except as provided in G.S. 15A‑135, no motion in superior court is prejudiced by any ruling upon, or a failure to make timely motion on, the subject in district court. (1973, c. 1286, s. 1.)



§ 15A-954. Motion to dismiss  Grounds applicable to all criminal pleadings; dismissal of proceedings upon death of defendant.

§ 15A‑954.  Motion to dismiss  Grounds applicable to all criminal pleadings; dismissal of proceedings upon death of defendant.

(a)        The court on motion of the defendant must dismiss the charges stated in a criminal pleading if it determines that:

(1)        The statute alleged to have been violated is unconstitutional on its face or as applied to the defendant.

(2)        The statute of limitations has run.

(3)        The defendant has been denied a speedy trial as required by the Constitution of the United States and the Constitution of North Carolina.

(4)        The defendant's constitutional rights have been flagrantly violated and there is such irreparable prejudice to the defendant's preparation of his case that there is no remedy but to dismiss the prosecution.

(5)        The defendant has previously been placed in jeopardy of the same offense.

(6)        The defendant has previously been charged with the same offense in another North Carolina court of competent jurisdiction, and the criminal pleading charging the offense is still pending and valid.

(7)        An issue of fact or law essential to a successful prosecution has been previously adjudicated in favor of the defendant in  a prior action between the parties.

(8)        The court has no jurisdiction of the offense charged.

(9)        The defendant has been granted immunity by law from prosecution.

(10)      The pleading fails to charge an offense as provided in G.S.  15A‑924(e).

(b)        Upon suggestion to the court that the defendant has died, the court upon determining that the defendant is dead must dismiss the charges.

(c)        A motion to dismiss for the reasons set out in subsection (a) may be made at any time. (1973, c. 1286, s. 1.)



§ 15A-955. Motion to dismiss  Grounds applicable to indictments.

§ 15A‑955.  Motion to dismiss  Grounds applicable to indictments.

The court on motion of the defendant may dismiss an indictment if it determines that:

(1)        There is ground for a challenge to the array,

(2)        The requisite number of qualified grand jurors did not concur in finding the indictment, or

(3)        All of the witnesses before the grand jury on the bill of indictment were incompetent to testify. (1973, c. 1286, s. 1.)



§ 15A-956. Deferral of ruling on motion to dismiss when charge to be reinstituted.

§ 15A‑956.  Deferral of ruling on motion to dismiss when charge to be reinstituted.

If a motion to dismiss is made at arraignment or trial, upon motion of the prosecutor the court may recess the proceedings for a period of time requested by the prosecutor, not to exceed 24 hours, prior to ruling upon the motion. (1973, c. 1286, s. 1; 1975, c. 166, s. 27.)



§ 15A-957. Motion for change of venue.

§ 15A‑957.  Motion for change of venue.

If, upon motion of the defendant, the court determines that there exists in the county in which the prosecution is pending so great a prejudice against the defendant that he cannot obtain a fair and impartial trial, the court must either:

(1)        Transfer the proceeding to another county in the prosecutorial district as defined in G.S. 7A‑60 or to another county in an adjoining prosecutorial district as defined in G.S. 7A‑60, or

(2)        Order a special venire under the terms of G.S. 15A‑958.

The procedure for change of venue is in accordance with the provisions of Article 3 of this Chapter, Venue. (1973, c. 1286, s. 1; 1987 (Reg. Sess., 1988), c. 1037, s. 63.)



§ 15A-958. Motion for a special venire from another county.

§ 15A‑958.  Motion for a special venire from another county.

Upon motion of the defendant or the State, or on its own motion, a court may issue an order for a special venire of jurors from another county if in its discretion it determines the action to be necessary to insure a fair trial. The procedure for securing this special venire is governed by G.S. 9‑12. (1973, c. 1286, s. 1.)



§ 15A-959. Notice of defense of insanity; pretrial determination of insanity.

§ 15A‑959.  Notice of defense of insanity; pretrial determination of insanity.

(a)        If a defendant intends to raise the defense of insanity, the defendant must file a notice of the defendant's intention to rely on the defense of insanity as provided in G.S. 15A‑905(c) and, if the case is not subject to that section, within a reasonable time prior to trial. The court may for cause shown allow late filing of the notice or grant additional time to the parties to prepare for trial or make other appropriate orders.

(b)        In cases not subject to the requirements of G.S. 15A‑905(c), if a defendant intends to introduce expert testimony relating to a mental disease, defect, or other condition bearing upon the issue of whether the defendant had the mental state required for the offense charged, the defendant must within a reasonable time prior to trial file a notice of that intention. The court may for cause shown allow late filing of the notice or grant additional time to the parties to prepare for trial or make other appropriate orders.

(c)        Upon motion of the defendant and with the consent of the State the court may conduct a hearing prior to the trial with regard to the defense of insanity at the time of the offense. If the court determines that the defendant has a valid defense of insanity with regard to any criminal charge, it may dismiss that charge, with prejudice, upon making a finding to that effect. The court's denial of relief under this subsection is without prejudice to the defendant's right to rely on the defense at trial. If the motion is denied, no reference to the hearing may be made at the trial, and recorded testimony or evidence taken at the hearing is not admissible as evidence at the trial. (1973, c. 1286, s. 1; 1977, c. 711, s. 25; 2004‑154, s. 10.)



§§ 15A-960 through 15A-970. Reserved for future codification purposes.

§§ 15A‑960 through 15A‑970.  Reserved for future codification purposes.



§ 15A-971. Definitions.

Article 53.

Motion to Suppress Evidence.

§ 15A‑971.  Definitions.

As used in this Article the following definitions apply unless the context clearly requires otherwise:

(1)        Evidence.  When referring to matter in the possession of or available to a prosecutor, any tangible property or potential testimony which may be offered in evidence in a criminal action.

(2)        Potential Testimony.  Information or factual knowledge of a person who is or may be available as a witness. (1973, c. 1286, s. 1; 1975, c. 166, s. 27.)



§ 15A-972. Motion to suppress evidence before trial in superior court in general.

§ 15A‑972.  Motion to suppress evidence before trial in superior court in general.

When an indictment has been returned or an information has  been filed in the superior court, or a defendant has been bound over for trial in superior court, a defendant who is aggrieved may move to suppress evidence in accordance with the terms of this Article. (1973, c. 1286, s. 1.)



§ 15A-973. Motion to suppress evidence in district court.

§ 15A‑973.  Motion to suppress evidence in district court.

In misdemeanor prosecutions in the district court, motions to suppress evidence should ordinarily be made during the course of the trial. A motion to suppress may be made prior to trial. With the consent of the prosecutor and the district court judge, the motion may be heard prior to trial. (1973, c. 1286, s. 1; 1975, c. 166, s. 27.)



§ 15A-974. Exclusion or suppression of unlawfully obtained evidence.

§ 15A‑974.  Exclusion or suppression of unlawfully obtained evidence.

Upon timely motion, evidence must be suppressed if:

(1)        Its exclusion is required by the Constitution of the United States or the Constitution of the State of North Carolina; or

(2)        It is obtained as a result of a substantial violation of the  provisions of this Chapter. In determining whether a violation is substantial, the court must consider all the circumstances, including:

a.         The importance of the particular interest violated;

b.         The extent of the deviation from lawful conduct;

c.         The extent to which the violation was willful;

d.         The extent to which exclusion will tend to deter future violations of this Chapter. (1973, c. 1286, s. 1.)



§ 15A-975. Motion to suppress evidence in superior court prior to trial and during trial.

§ 15A‑975.  Motion to suppress evidence in superior court prior to trial and during trial.

(a)        In superior court, the defendant may move to suppress evidence only prior to trial unless the defendant did not have reasonable opportunity to make the motion before trial or unless a motion to suppress is allowed during trial under subsection (b) or (c).

(b)        A motion to suppress may be made for the first time during trial when the State has failed to notify the defendant's counsel or,  if he has none, the defendant, sooner than 20 working days before trial, of its intention to use the evidence, and the evidence is:

(1)        Evidence of a statement made by a defendant;

(2)        Evidence obtained by virtue of a search without a search warrant; or

(3)        Evidence obtained as a result of search with a search warrant when the defendant was not present at the time of the execution of the search warrant.

(c)        If, after a pretrial determination and denial of the motion, the judge is satisfied, upon a showing by the defendant, that additional pertinent facts have been discovered by the defendant which he could not have discovered with reasonable diligence before the determination of the motion, he may permit the defendant to renew the  motion before the trial or, if not possible because of the time of discovery of alleged new facts, during trial.

When a misdemeanor is appealed by the defendant for trial de novo in superior court, the State need not give the notice required by this section. (1973, c. 1286, s. 1.)



§ 15A-976. Timing of pretrial suppression motion and hearing.

§ 15A‑976.  Timing of pretrial suppression motion and hearing.

(a)        A motion to suppress evidence in superior court may be made at any time prior to trial except as provided in subsection (b).

(b)        If the State gives notice not later than 20 working days before trial of its intention to use evidence and if the evidence is of a type listed in G.S. 15A‑975(b), the defendant may move to suppress the evidence only if its motion is made not later than 10 working days following receipt of the notice from the State.

(c)        When the motion is made before trial, the judge in his discretion may hear the motion before trial, on the date set for arraignment, on the date set for trial before a jury is impaneled, or  during trial. He may rule on the motion before trial or reserve judgment until trial. (1973, c. 1286, s. 1.)



§ 15A-977. Motion to suppress evidence in superior court; procedure.

§ 15A‑977.  Motion to suppress evidence in superior court; procedure.

(a)        A motion to suppress evidence in superior court made before trial must be in writing and a copy of the motion must be served upon the State. The motion must state the grounds upon which it is made. The motion must be accompanied by an affidavit containing facts supporting the motion. The affidavit may be based upon personal knowledge, or upon information and belief, if the source of the information and the basis for the belief are stated. The State may file an answer denying or admitting any of the allegations. A copy of the answer must be served on the defendant's counsel, or on the defendant if he has no counsel.

(b)        The judge must summarily grant the motion to suppress evidence if:

(1)        The motion complies with the requirements of subsection (a), it states grounds which require exclusion of the evidence, and the State concedes the truth of allegations of fact which support the motion; or

(2)        The State stipulates that the evidence sought to be suppressed will not be offered in evidence in any criminal action or proceeding against the defendant.

(c)        The judge may summarily deny the motion to suppress evidence if:

(1)        The motion does not allege a legal basis for the motion; or

(2)        The affidavit does not as a matter of law support the ground  alleged.

(d)        If the motion is not determined summarily the judge must make the determination after a hearing and finding of facts. Testimony at the hearing must be under oath.

(e)        A motion to suppress made during trial may be made in writing or orally and may be determined in the same manner as when made before trial. The hearing, if held, must be out of the presence of the jury.

(f)         The judge must set forth in the record his findings of facts and conclusions of law. (1973, c. 1286, s. 1.)



§ 15A-978. Motion to suppress evidence in superior court or district court; challenge of probable cause supporting search on grounds of truthfulness; when identity of informant must be disclosed.

§ 15A‑978.  Motion to suppress evidence in superior court or district court; challenge of probable cause supporting search on grounds of truthfulness; when identity of informant must be disclosed.

(a)        A defendant may contest the validity of a search warrant and the admissibility of evidence obtained thereunder by contesting the truthfulness of the testimony showing probable cause for its issuance. The defendant may contest the truthfulness of the testimony by cross‑examination or by offering evidence. For the purposes of this section, truthful testimony is testimony which reports in good faith the circumstances relied on to establish probable cause.

(b)        In any proceeding on a motion to suppress evidence pursuant to this section in which the truthfulness of the testimony presented to establish probable cause is contested and the testimony includes a report of information furnished by an informant whose identity is not disclosed in the testimony, the defendant is entitled to be informed of the informant's identity unless:

(1)        The evidence sought to be suppressed was seized by authority of a search warrant or incident to an arrest with warrant; or

(2)        There is corroboration of the informant's existence independent of the testimony in question.

The provisions of subdivisions (b)(1) and (b)(2) do not apply to situations in which disclosure of an informant's identity is required by controlling constitutional decisions.

(c)        This section does not limit the right of a defendant to contest the truthfulness of testimony offered in support of a search made without a warrant. (1973, c. 1286, s. 1.)



§ 15A-979. Motion to suppress evidence in superior and district court; orders of suppression; effects of orders and of failure to make motion.

§ 15A‑979.  Motion to suppress evidence in superior and district court; orders of suppression; effects of orders and of failure to make motion.

(a)        Upon granting a motion to suppress evidence the judge must order that the evidence in question be excluded in the criminal action pending against the defendant. When the order is based upon the ground of an unlawful search and seizure and excludes tangible property unlawfully taken from the defendant's possession, and when the property is not contraband or otherwise subject to lawful retention by the State or another, the judge must order that the property be restored to the defendant at the conclusion of the trial including all appeals.

(b)        An order finally denying a motion to suppress evidence may be reviewed upon an appeal from a judgment of conviction, including a judgment entered upon a plea of guilty.

(c)        An order by the superior court granting a motion to suppress prior to trial is appealable to the appellate division of the General  Court of Justice prior to trial upon certificate by the prosecutor to  the judge who granted the motion that the appeal is not taken for the  purpose of delay and that the evidence is essential to the case. The appeal is to the appellate court that would have jurisdiction if the defendant were found guilty of the charge and received the maximum punishment. If there are multiple charges affected by a motion to suppress, the ruling is appealable to the court with jurisdiction over the offense carrying the highest punishment.

(d)        A motion to suppress evidence made pursuant to this Article is the exclusive method of challenging the admissibility of evidence upon the grounds specified in G.S. 15A‑974. (1973, c. 1286, s. 1; 1975, c. 166, s. 27; 1979, c. 723.)



§ 15A-980. Right to suppress use of certain prior convictions obtained in violation of right to counsel.

§ 15A‑980.  Right to suppress use of certain prior convictions obtained in violation of right to counsel.

(a)        A defendant has the right to suppress the use of a prior conviction that was obtained in violation of his right to counsel if its use by the State is to impeach the defendant or if its use will:

(1)        Increase the degree of crime of which the defendant would be guilty; or

(2)        Result in a sentence of imprisonment that otherwise would not be imposed; or

(3)        Result in a lengthened sentence of imprisonment.

(b)        A defendant who has grounds to suppress the use of a conviction in evidence at a trial or other proceeding as set forth in (a) must do so by motion made in accordance with the procedure in this Article. A defendant waives his right to suppress use of a prior conviction if he does not move to suppress it.

(c)        When a defendant has moved to suppress use of a prior conviction under the terms of subsection (a), he has the burden of proving by the preponderance of the evidence that the conviction was obtained in violation of his right to counsel. To prevail, he must prove that at the time of the conviction he was indigent, had no counsel, and had not waived his right to counsel. If the defendant proves that a prior conviction was obtained in violation of his right  to counsel, the judge must suppress use of the conviction at trial or  in any other proceeding if its use will contravene the provisions of subsection (a). (1983, c. 513, s. 1.)



§§ 15A-981 through 15A-990. Reserved for future codification purposes.

Article 54.

§§ 15A‑981 through 15A‑990.  Reserved for future codification purposes.



§§ 15A-991 through 15A-1000. Reserved for future codification purposes.

Article 55.

§§ 15A‑991 through 15A‑1000.  Reserved for future codification purposes.



§ 15A-1001. No proceedings when defendant mentally incapacitated; exception.

SUBCHAPTER X. GENERAL TRIAL PROCEDURE.

Article 56.

Incapacity to Proceed.

§ 15A‑1001.  No proceedings when defendant mentally incapacitated; exception.

(a)        No person may be tried, convicted, sentenced, or punished for a crime when by reason of mental illness or defect he is unable to understand the nature and object of the proceedings against him, to comprehend his own situation in reference to the proceedings, or to assist in his defense in a rational or reasonable manner. This condition is hereinafter referred to as "incapacity to proceed."

(b)        This section does not prevent the court from going forward with any motions which can be handled by counsel without the assistance of the defendant. (1973, c. 1286, s. 1.)



§ 15A-1002. Determination of incapacity to proceed; evidence; temporary commitment; temporary orders.

§ 15A‑1002.  Determination of incapacity to proceed; evidence; temporary commitment; temporary orders.

(a)        The question of the capacity of the defendant to proceed may be raised at any time on motion by the prosecutor, the defendant, the defense counsel, or the court. The motion shall detail the specific conduct that leads the moving party to question the defendant's capacity to proceed.

(b)        When the capacity of the defendant to proceed is questioned, the court shall hold a hearing to determine the defendant's capacity to proceed. If an examination is ordered pursuant to subdivision (1) or (2) of this subsection, the hearing shall be held after the examination. Reasonable notice shall be given to the defendant and prosecutor, and the State and the defendant may introduce evidence. The court:

(1)        May appoint one or more impartial medical experts, including forensic evaluators approved under rules of the Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services, to examine the defendant and return a written report describing the present state of the defendant's mental health; reports so prepared are admissible at the hearing and the court may call any expert so appointed to testify at the hearing; any expert so appointed may be called to testify at the hearing by the court at the request of either party; or

(2)        In the case of a defendant charged with a misdemeanor only after the examination pursuant to subsection (b)(1) of this section or at any time in the case of a defendant charged with a felony, may order the defendant to a State facility for the mentally ill for observation and treatment for the period, not to exceed 60 days, necessary to determine the defendant's capacity to proceed; in the case of a defendant charged with a felony, if a defendant is ordered to a State facility without first having an examination pursuant to subsection (b)(1) of this section, the judge shall make a finding that an examination pursuant to this subsection would be more appropriate to determine the defendant's capacity; the sheriff shall return the defendant to the county when notified that the evaluation has been completed; the director of the facility shall direct his report on defendant's condition to the defense attorney and to the clerk of superior court, who shall bring it to the attention of the court; the report is admissible at the hearing.

(3)        Repealed by Session Laws 1989, c. 486, s. 1.

(b1)      If the report pursuant to subdivision (1) or (2) of subsection (b) of this section indicates that the defendant lacks capacity to proceed, proceedings for involuntary civil commitment under Chapter 122C of the General Statutes may be instituted on the basis of the report in either the county where the criminal proceedings are pending or, if the defendant is hospitalized, in the county in which the defendant is hospitalized.

(c)        The court may make appropriate temporary orders for the confinement or security of the defendant pending the hearing or ruling of the court on the question of the capacity of the defendant to proceed.

(d)        Any report made to the court pursuant to this section shall be forwarded to the clerk of superior court in a sealed envelope addressed to the attention of a presiding judge, with a covering statement to the clerk of the fact of the examination of the defendant and any conclusion as to whether the defendant has or lacks capacity to proceed. A copy of the full report shall be forwarded to defense counsel, or to the defendant if he is not represented by counsel provided, if the question of the defendant's capacity to proceed is raised at any time, a copy of the full report must be forwarded to the district attorney. Until such report becomes a public record, the full report to the court shall be kept under such conditions as are directed by the court, and its contents shall not be revealed except as directed by the court. Any report made to the court pursuant to this section shall not be a public record unless introduced into evidence. (1973, c. 1286, s. 1; 1975, c. 166, ss. 20, 27; 1977, cc. 25, 860; 1979, 2nd Sess., c. 1313; 1985, c. 588; c. 589, s. 9; 1989, c. 486, s. 1; 1991, c. 636, s. 19(b); 1995, c. 299, s. 1; 1995 (Reg. Sess., 1996), c. 742, ss. 13, 14.)



§ 15A-1003. Referral of incapable defendant for civil commitment proceedings.

§ 15A‑1003.  Referral of incapable defendant for civil commitment proceedings.

(a)        When a defendant is found to be incapable of proceeding, the presiding judge, upon such additional hearing, if any, as he determines to be necessary, shall determine whether there are reasonable grounds to believe the defendant meets the criteria for involuntary commitment under Part 7 of Article 5 of Chapter 122C of the General Statutes. If the presiding judge finds reasonable grounds to believe that the defendant meets the criteria, he shall make findings of fact and issue a custody order in the same manner, upon the same grounds and with the same effect as an order issued by a clerk or magistrate pursuant to G.S. 122C‑261. Proceedings thereafter are in accordance with Part 7 of Article 5 of Chapter 122C of the General Statutes. If the defendant was charged with a violent crime, including a crime involving assault with a deadly weapon, the judge's custody order shall require a law‑enforcement officer to take the defendant directly to a 24‑hour facility as described in G.S. 122C‑252; and the order must indicate that the defendant was charged with a violent crime and that he was found incapable of proceeding.

(b)        The court may make appropriate orders for the temporary detention of the defendant pending that proceeding.

(c)        Evidence used at the hearing with regard to capacity to proceed is admissible in the involuntary civil commitment proceedings. (1973, c. 1286, s. 1; 1975, c. 166, s. 20; 1983, c. 380, s. 1; 1985, c. 589,  s. 10; 1987, c. 596, s. 5.)



§ 15A-1004. Orders for safeguarding of defendant and return for trial.

§ 15A‑1004.  Orders for safeguarding of defendant and return for trial.

(a)        When a defendant is found to be incapable of proceeding, the trial court must make appropriate orders to safeguard the defendant and to ensure his return for trial in the event that he subsequently becomes capable of proceeding.

(b)        If the defendant is not placed in the custody of a hospital or  other institution in a proceeding for involuntary civil commitment, appropriate orders may include any of the procedures, orders, and conditions provided in Article 26 of this Chapter, Bail, specifically  including the power to place the defendant in the custody of a designated person or organization agreeing to supervise him.

(c)        If the defendant is placed in the custody of a hospital or other institution in a proceeding for involuntary civil commitment, the orders must provide for reporting to the clerk if the defendant is to be released from the custody of the hospital or institution. The original or supplemental orders may make provisions as in subsection (b) in the event that the defendant is released. If the defendant was charged with a violent crime, including a crime involving assault with a deadly weapon, and that charge has not been dismissed, the order must require that if the defendant is to be released from the custody of the hospital or other institution, he is to be released only to the custody of a specified law enforcement agency. If the original or supplemental orders do not specify to whom the respondent shall be released, the hospital or other institution may release the defendant to whomever it thinks appropriate.

(d)        If the defendant is placed in the custody of a hospital or institution pursuant to proceedings for involuntary civil commitment, or if the defendant is placed in the custody of another person pursuant to subsection (b), the orders of the trial court must require that the hospital, institution, or individual report the condition of the defendant to the clerk at the same times that reports on the condition of the defendant‑respondent are required under Part 7 of Article 5 of Chapter 122C of the General Statutes, or more frequently if the court requires, and immediately if the defendant gains capacity to proceed. The order must also require the report to state the likelihood of the defendant's gaining capacity to proceed, to the extent that the hospital, institution, or individual is capable of making such a judgment.

(e)        The orders must require and provide for the return of the defendant to stand trial in the event that he gains capacity to proceed, unless the charges have been dismissed pursuant to G.S. 15A‑ 1008, and may also provide for the confinement or pretrial release of the defendant in that event.

(f)         The orders of the court may be amended or supplemented from time to time as changed conditions require. (1973, c. 1286, s. 1; 1975, c. 166, s. 20; 1983, c. 380, s. 2; c. 460, s. 2; 1985, c. 589, s. 11.)



§ 15A-1005. Reporting to court with regard to defendants incapable of proceeding.

§ 15A‑1005.  Reporting to court with regard to defendants incapable of proceeding.

The clerk of the court in which the criminal proceeding is pending must keep a docket of defendants who have been determined to be incapable of proceeding. The clerk must submit the docket to the senior resident superior court judge in his district at least semiannually. (1973, c. 1286, s. 1.)



§ 15A-1006. Return of defendant for trial upon gaining capacity.

§ 15A‑1006.  Return of defendant for trial upon gaining capacity.

If a defendant who has been determined to be incapable of proceeding, and who is in the custody of an institution or an individual, gains capacity to proceed, the individual or institution must notify the clerk in the county in which the criminal proceeding is pending. The clerk must notify the sheriff to return the defendant to the county for trial, and to hold him for trial, subject to the orders of the court entered pursuant to G.S. 15A‑1004. (1973, c. 1286, s. 1.)



§ 15A-1007. Supplemental hearings.

§ 15A‑1007.  Supplemental hearings.

(a)        When it has been reported to the court that a defendant has gained capacity to proceed, or when the defendant has been determined by the individual or institution having custody of him to have gained capacity and has been returned for trial, the court may hold a supplemental hearing to determine whether the defendant has capacity to proceed. The court may take any action at the supplemental hearing that it could have taken at an original hearing to determine the capacity of the defendant to proceed.

(b)        The court may hold a supplemental hearing any time upon its own determination that a hearing is appropriate or necessary to inquire into the condition of the defendant.

(c)        The court must hold a supplemental hearing if it appears that any of the conditions for dismissal of the charges have been met. (1973, c. 1286, s. 1.)



§ 15A-1008. Dismissal of charges.

§ 15A‑1008.  Dismissal of charges.

When a defendant lacks capacity to proceed, the court may dismiss the charges:

(1)        When it appears to the satisfaction of the court that the defendant will not gain capacity to proceed; or

(2)        When the defendant has been substantially deprived of his liberty for a period of time equal to or in excess of the maximum permissible period of confinement for the crime or crimes charged; or

(3)        Upon the expiration of a period of five years from the date of determination of incapacity to proceed in the case of misdemeanor charges and a period of 10 years in the case of felony charges. (1973, c. 1286, s. 1.)



§ 15A-1009. Dismissal with leave when defendant is found incapable of proceeding.

§ 15A‑1009.  Dismissal with leave when defendant is found incapable of proceeding.

(a)        If a defendant is found by the court to be incapable of proceeding and the charges have not been dismissed pursuant to G.S. 15A‑1008, a prosecutor may enter a dismissal with leave under this section.

(b)        Dismissal with leave results in removal of the case from the docket of the court, but all process outstanding, with the exception of any appearance bond, retains its validity, and all necessary actions in the case may be taken.

(c)        The prosecutor may enter the dismissal with leave orally in open court or by filing the dismissal in writing with the clerk. If the dismissal is entered orally, the clerk must note the nature of the dismissal in the case records.

(d)        Upon the defendant becoming capable of proceeding, or in the discretion of the prosecutor when he believes the defendant may soon become capable of proceeding, the prosecutor may reinstitute the proceedings by filing written notice with the clerk, with the defendant and with the defendant's attorney of record.

(e)        A dismissal with leave entered under this section is no longer  in effect if the court later dismisses the charges pursuant to G.S. 15A‑1008.

(f)         Nothing in this section shall limit or prohibit the court from  dismissing criminal charges pursuant to G.S. 15A‑1008 upon motion by the defendant or upon the court's own motion. (1983, c. 460, s. 1.)



§ 15A-1010. Reserved for future codification purposes.

§ 15A‑1010.  Reserved for future codification purposes.



§ 15A-1011. Pleas in district and superior courts; waiver of appearance.

Article 57.

Pleas.

§ 15A‑1011.  Pleas in district and superior courts; waiver of appearance.

(a)        A defendant may plead not guilty, guilty, or no contest "(nolo contendere)." A plea may be received only from the defendant himself in open court except when:

(1)        The defendant is a corporation, in which case the plea may be entered by counsel or a corporate officer; or

(2)        There is a waiver of arraignment and a filing of a written plea of not guilty under G.S. 15A‑945; or

(3)        In misdemeanor cases there is a written waiver of appearance submitted with the approval of the presiding judge; or

(4)        Written pleas in traffic cases, hunting and fishing offenses under Chapter 113, and boating offenses under Chapter 75A are authorized under G.S. 7A‑146(8); or

(5)        The defendant executes a waiver and plea of not guilty as provided in G.S. 15A‑1011(d).

(6)        The defendant, before a magistrate or clerk of court, enters a written appearance, waiver of trial and plea of guilty and at the same time makes restitution in a case wherein the sole allegation is a violation of G.S. 14‑107, the check is in an amount provided in G.S. 7A‑273(8), and the warrant does not charge a fourth or subsequent violation of this statute.

(b)        A defendant may plead no contest only with the consent of the prosecutor and the presiding judge.

(c)        Upon entry of a plea of guilty or no contest or after conviction on a plea of not guilty, the defendant may request permission to enter a plea of guilty or no contest as to other crimes with which he is charged in the same or another prosecutorial district as defined in G.S. 7A‑60. A defendant may not enter any plea to crimes charged in another prosecutorial district as defined in G.S. 7A‑60 unless the district attorney of that district consents in writing to the entry of such plea. The prosecutor or his representative may appear in person or by filing an affidavit as to the nature of the evidence gathered as to these other crimes. Entry of a plea under this subsection constitutes a waiver of venue. A superior court is granted jurisdiction to accept the plea, upon an appropriate indictment or information, even though the case may otherwise be within the exclusive original jurisdiction of the district court. A district court may accept pleas under this section only in cases within the original jurisdiction of the district court and in cases within the concurrent jurisdiction of the district and superior courts pursuant to G.S. 7A‑272(c).

(d)        A defendant may execute a written waiver of appearance and plead not guilty and designate legal counsel to appear in his behalf in the following circumstances:

(1)        The defendant agrees in writing to waive the right to testify in person and waives the right to face his accusers in person and agrees to be bound by the decision of the court as in any other case of adjudication of guilty and entry of judgment, subject to the right of appeal as in any other case; and

(2)        The defendant submits in writing circumstances to justify the request and submits in writing a request to proceed under this section; and

(3)        The judge allows the absence of the defendant because of distance, infirmity or other good cause.

(e)        In the event the judge shall permit the procedure set forth in the foregoing subsection (d), the State may offer evidence and the defendant may offer evidence, with right of cross‑examination of witnesses, and the other procedures, including the right of the prosecutor to dismiss the charges, shall be the same as in any other criminal case, except for the absence of defendant. (1973, c. 1286, s. 1; 1975, c. 166, s. 27; c. 626, s. 1; 1983, c. 586, s. 3; 1987, c. 355, s. 4; 1987 (Reg. Sess., 1988), c. 1037, s. 64; 1995 (Reg. Sess., 1996), c. 725, s. 5.)



§ 15A-1012. Aid of counsel; time for deliberation.

§ 15A‑1012.  Aid of counsel; time for deliberation.

(a)        A defendant may not be called upon to plead until he has had an opportunity to retain counsel or, if he is eligible for assignment of counsel, until counsel has been assigned or waived in accordance with Article 36 of Chapter 7A of the General Statutes.

(b)        In cases in the original jurisdiction of the superior court a defendant who has waived counsel may not plead within less than seven days following the date he was arrested or was otherwise informed of the charge. (1973, c. 1286, s. 1.)



§§ 15A-1013 through 15A-1020. Reserved for future codification purposes.

§§ 15A‑1013 through 15A‑1020.  Reserved for future codification purposes.



§ 15A-1021. Plea conference; improper pressure prohibited; submission of arrangement to judge; restitution and reparation as part of plea arrangement agreement, etc.

Article 58.

Procedures Relating to Guilty Pleas in Superior Court.

§ 15A‑1021.  Plea conference; improper pressure prohibited; submission of arrangement to judge; restitution and reparation as part of plea arrangement agreement, etc.

(a)        In superior court, the prosecution and the defense may discuss the possibility that, upon the defendant's entry of a plea of guilty or no contest to one or more offenses, the prosecutor will not charge, will dismiss, or will move for the dismissal of other charges, or will recommend or not oppose a particular sentence. If the defendant is represented by counsel in the discussions the defendant need not be present. The trial judge may participate in the discussions.

(b)        No person representing the State or any of its political subdivisions may bring improper pressure upon a defendant to induce a plea of guilty or no contest.

(c)        If the parties have reached a proposed plea arrangement in which the prosecutor has agreed to recommend a particular sentence, they may, with the permission of the trial judge, advise the judge of the terms of the arrangement and the reasons therefor in advance of the time for tender of the plea. The proposed plea arrangement may include a provision for the defendant to make restitution or reparation to an aggrieved party or parties for the damage or loss caused by the offense or offenses committed by the defendant. The judge may indicate to the parties whether he will concur in the proposed disposition. The judge may withdraw his concurrence if he learns of information not consistent with the representations made to him.

(d)        When restitution or reparation by the defendant is a part of the plea arrangement agreement, if the judge concurs in the proposed disposition he may order that restitution or reparation be made as a condition of special probation pursuant to the provisions of G.S. 15A‑1351, or probation pursuant to the provisions of G.S. 15A‑1343(d). If an active sentence is imposed the court may recommend that the defendant make restitution or reparation out of any earnings gained by the defendant if he is granted work release privileges under the provisions of G.S. 148‑33.1, or that restitution or reparation be imposed as a condition of parole in accordance with the provisions of G.S. 148‑57.1. The order or recommendation providing for restitution or reparation shall be in accordance with the applicable provisions of G.S. 15A‑1343(d) and Article 81C of this Chapter.

If the offense is one in which there is evidence of physical, mental or sexual abuse of a minor, the court should encourage the minor and the minor's parents or custodians to participate in rehabilitative treatment and the plea agreement may include a provision that the defendant will be ordered to pay for such treatment.

When restitution or reparation is recommended as part of a plea arrangement that results in an active sentence, the sentencing court shall enter as a part of the commitment that restitution or reparation is recommended as part of the plea arrangement. The Administrative Office of the Courts shall prepare and distribute forms which provide for ample space to make restitution or reparation recommendations incident to commitments. (1973, c. 1286, s. 1; 1975, c. 117; c. 166, s. 27; 1977, c. 614, ss. 3, 4; 1977, 2nd Sess., c. 1147, s. 1; 1979, c. 760, s. 3; 1985, c. 474, s. 2; 1987, c. 598, s. 3; 1997‑80, s. 2; 1998‑212, s. 19.4(e).)



§ 15A-1022. Advising defendant of consequences of guilty plea; informed choice; factual basis for plea; admission of guilt not required.

§ 15A‑1022.  Advising defendant of consequences of guilty plea; informed choice; factual basis for plea; admission of guilt not required.

(a)        Except in the case of corporations or in misdemeanor cases in which there is a waiver of appearance under G.S. 15A‑1011(a)(3), a superior court judge may not accept a plea of guilty or no contest from the defendant without first addressing him personally and:

(1)        Informing him that he has a right to remain silent and that any statement he makes may be used against him;

(2)        Determining that he understands the nature of the charge;

(3)        Informing him that he has a right to plead not guilty;

(4)        Informing him that by his plea he waives his right to trial by jury and his right to be confronted by the witnesses against him;

(5)        Determining that the defendant, if represented by counsel, is satisfied with his representation;

(6)        Informing him of the maximum possible sentence on the charge for the class of offense for which the defendant is being sentenced, including that possible from consecutive sentences, and of the mandatory minimum sentence, if any, on the charge; and

(7)        Informing him that if he is not a citizen of the United States of America, a plea of guilty or no contest may result in deportation, the exclusion from admission to this country, or the denial of naturalization under federal law.

(b)        By inquiring of the prosecutor and defense counsel and the defendant personally, the judge must determine whether there were any prior plea discussions, whether the parties have entered into any arrangement with respect to the plea and the terms thereof, and whether any improper pressure was exerted in violation of G.S. 15A‑1021(b).  The judge may not accept a plea of guilty or no contest from a defendant without first determining that the plea is a product of informed choice.

(c)        The judge may not accept a plea of guilty or no contest without first determining that there is a factual basis for the plea.  This determination may be based upon information including but not limited to:

(1)        A statement of the facts by the prosecutor.

(2)        A written statement of the defendant.

(3)        An examination of the presentence report.

(4)        Sworn testimony, which may include reliable hearsay.

(5)        A statement of facts by the defense counsel.

(d)        The judge may accept the defendant's plea of no contest even though the defendant does not admit that he is in fact guilty if the judge is nevertheless satisfied that there is a factual basis for the plea.  The judge must advise the defendant that if he pleads no contest he will be treated as guilty whether or not he admits guilt. (1973, c. 1286, s. 1; 1975, c. 166, s. 27; 1989, c. 280; 1993, c. 538, s. 10; 1994, Ex. Sess., c. 24, s. 14(b).)



§ 15A-1022.1. Procedure in accepting admissions of the existence of aggravating factors in felonies.

§ 15A‑1022.1.  Procedure in accepting admissions of the existence of aggravating factors in felonies.

(a)        Before accepting a plea of guilty or no contest to a felony, the court shall determine whether the State intends to seek a sentence in the aggravated range. If the State does intend to seek an aggravated sentence, the court shall determine which factors the State seeks to establish. The court shall determine whether the State seeks a finding that a prior record level point should be found under G.S. 15A‑1340.14(b)(7). The court shall also determine whether the State has provided the notice to the defendant required by G.S. 15A‑1340.16(a6) or whether the defendant has waived his or her right to such notice.

(b)        In all cases in which a defendant admits to the existence of an aggravating factor or to a finding that a prior record level point should be found under G.S. 15A‑1340.14(b)(7), the court shall comply with the provisions of G.S. 15A‑1022(a). In addition, the court shall address the defendant personally and advise the defendant that:

(1)        He or she is entitled to have a jury determine the existence of any aggravating factors or points under G.S. 15A‑1340.14(b)(7); and

(2)        He or she has the right to prove the existence of any mitigating factors at a sentencing hearing before the sentencing judge.

(c)        Before accepting an admission to the existence of an aggravating factor or a prior record level point under G.S. 15A‑1340.14(b)(7), the court shall determine that there is a factual basis for the admission, and that the admission is the result of an informed choice by the defendant. The court may base its determination on the factors specified in G.S. 15A‑1022(c), as well as any other appropriate information.

(d)        A defendant may admit to the existence of an aggravating factor or to the existence of a prior record level point under G.S. 15A‑1340.14(b)(7) before or after the trial of the underlying felony.

(e)        The procedures specified in this Article for the handling of pleas of guilty are applicable to the handling of admissions to aggravating factors and prior record points under G.S. 15A‑1340.14(b)(7), unless the context clearly indicates that they are inappropriate. (2005‑145, s. 4.)



§ 15A-1023. Action by judge in plea arrangements relating to sentence; no approval required when arrangement does not relate to sentence.

§ 15A‑1023.  Action by judge in plea arrangements relating to sentence; no approval required when arrangement does not relate to sentence.

(a)        If the parties have agreed upon a plea arrangement pursuant to G.S. 15A‑1021 in which the prosecutor has agreed to recommend a particular sentence, they must disclose the substance of their agreement to the judge at the time the defendant is called upon to plead.

(b)        Before accepting a plea pursuant to a plea arrangement in which the prosecutor has agreed to recommend a particular sentence, the judge must advise the parties whether he approves the arrangement and will dispose of the case accordingly. If the judge rejects the arrangement, he must so inform the parties, refuse to accept the defendant's plea of guilty or no contest, and advise the defendant personally that neither the State nor the defendant is bound by the rejected arrangement. The judge must advise the parties of the reasons he rejected the arrangement and afford them an opportunity to modify the arrangement accordingly. Upon rejection of the plea arrangement by the judge the defendant is entitled to a continuance until the next session of court. A decision by the judge disapproving a plea arrangement is not subject to appeal. If a judge rejects a plea arrangement disclosed, in open court, pursuant to subsection (a) of this section, then the judge shall order that the rejection be noted on the plea transcript and shall order that the plea transcript with the notation of the rejection be made a part of the record.

(c)        If the parties have entered a plea arrangement relating to the disposition of charges in which the prosecutor has not agreed to make any recommendations concerning sentence, the substance of the arrangement must be disclosed to the judge at the time the defendant is called upon to plead. The judge must accept the plea if he determines that the plea is the product of the informed choice of the defendant and that there is a factual basis for the plea.  (1973, c. 1286, s. 1; 1975, c. 166, s. 27; 1977, c. 186; 2009‑179, s. 1.)



§ 15A-1024. Withdrawal of guilty plea when sentence not in accord with plea arrangement.

§ 15A‑1024.  Withdrawal of guilty plea when sentence not in accord with plea arrangement.

If at the time of sentencing, the judge for any reason determines to impose a sentence other than provided for in a plea arrangement between the parties, the judge must inform the defendant of that fact and inform the defendant that he may withdraw his plea. Upon withdrawal, the defendant is entitled to a continuance until the next session of court. (1973, c. 1286, s. 1.)



§ 15A-1025. Plea discussion and arrangement inadmissible.

§ 15A‑1025.  Plea discussion and arrangement inadmissible.

The fact that the defendant or his counsel and the prosecutor engaged in plea discussions or made a plea arrangement may not be received in evidence against or in favor of the defendant in any criminal or civil action or administrative proceedings. (1973, c. 1286, s. 1; 1975, c. 166, s. 27.)



§ 15A-1026. Record of proceedings.

§ 15A‑1026.  Record of proceedings.

A verbatim record of the proceedings at which the defendant enters a plea of guilty or no contest and of any preliminary consideration of a plea arrangement by the judge pursuant to G.S. 15A‑1021(c) must be made and preserved. This record must include the judge's advice to the defendant, and his inquiries of the defendant, defense counsel, and the prosecutor, and any responses. If the plea arrangement has been reduced to writing, it must be made a part of the record; otherwise the judge must require that the terms of the arrangement be stated for the record and that the assent of the defendant, his counsel, and the prosecutor be recorded. If the judge rejects the plea arrangement under G.S. 15A‑1023(b), then the rejection of the plea arrangement must also be made part of the record pursuant to G.S. 15A‑1023(b).  (1973, c. 1286, s. 1; 1975, c. 166, s. 27; 1975, 2nd Sess., c. 983, s. 144; 2009‑179, s. 2.)



§ 15A-1027. Limitation on collateral attack on conviction.

§ 15A‑1027.  Limitation on collateral attack on conviction.

Noncompliance with the procedures of this Article may not be a basis for review of a conviction after the appeal period for the conviction has expired. (1973, c. 1286, s. 1; 1975, c. 166, s. 21; 1989, c. 290, s. 4.)



§ 15A-1028. Reserved for future codification purposes.

§ 15A‑1028.  Reserved for future codification purposes.



§ 15A-1029. Reserved for future codification purposes.

§ 15A‑1029.  Reserved for future codification purposes.



§ 15A-1029.1. Transfer of case from superior court to district court to accept guilty and no contest pleas for certain felony offenses.

Article 58A.

Procedures Relating to Felony Guilty Pleas in District Court.

§ 15A‑1029.1.  Transfer of case from superior court to district court to accept guilty and no contest pleas for certain felony offenses.

(a)        With the consent of both the prosecutor and the defendant, the presiding superior court judge may order a transfer of the defendant's case to the district court for the purpose of allowing the defendant to enter a plea of guilty or no contest to a Class H or I felony.

(b)        The provisions of Article 58 of this Chapter apply to a case transferred under this section from superior court to district court in the same manner as if the plea were entered in superior court. Appeals that are authorized in these matters are to the appellate division. (1995 (Reg. Sess., 1996), c. 725, s. 6.)



§ 15A-1030. Reserved for future codification purposes.

§ 15A‑1030.  Reserved for future codification purposes.



§ 15A-1031. Custody and restraint of defendant and witnesses.

Article 59.

Maintenance of Order in the Courtroom.

§ 15A‑1031.  Custody and restraint of defendant and witnesses.

A trial judge may order a defendant or witness subjected to physical restraint in the courtroom when the judge finds the restraint to be reasonably necessary to maintain order, prevent the defendant's  escape, or provide for the safety of persons. If the judge orders a defendant or witness restrained, he must:

(1)        Enter in the record out of the presence of the jury and in the  presence of the person to be restrained and his counsel, if any, the reasons for his action; and

(2)        Give the restrained person an opportunity to object; and

(3)        Unless the defendant or his attorney objects, instruct the jurors that the restraint is not to be considered in weighing evidence or determining the issue of guilt.

If the restrained person controverts the stated reasons for restraint, the judge must conduct a hearing and make findings of fact. (1977, c. 711, s. 1.)



§ 15A-1032. Removal of disruptive defendant.

§ 15A‑1032.  Removal of disruptive defendant.

(a)        A trial judge, after warning a defendant whose conduct is disrupting his trial, may order the defendant removed from the trial if he continues conduct which is so disruptive that the trial cannot proceed in an orderly manner. When practicable, the judge's warning and order for removal must be issued out of the presence of the jury.

(b)        If the judge orders a defendant removed from the courtroom, he must:

(1)        Enter in the record the reasons for his action; and

(2)        Instruct the jurors that the removal is not to be considered  in weighing evidence or determining the issue of guilt.

A defendant removed from the courtroom must be given the opportunity of learning of the trial proceedings through his counsel at reasonable intervals as directed by the court and must be given opportunity to return to the courtroom during the trial upon assurance of his good behavior. (1977, c. 711, s. 1.)



§ 15A-1033. Removal of disruptive witnesses and spectators.

§ 15A‑1033.  Removal of disruptive witnesses and spectators.

The judge in his discretion may order any person other than a defendant removed from a courtroom when his conduct disrupts the conduct of the trial. (1977, c. 711, s. 1.)



§ 15A-1034. Controlling access to the courtroom.

§ 15A‑1034.  Controlling access to the courtroom.

(a)        The presiding judge may impose reasonable limitations on access to the courtroom when necessary to ensure the orderliness of courtroom proceedings or the safety of persons present.

(b)        The judge may order that all persons entering or any person present and choosing to remain in the courtroom be searched for weapons or devices that could be used to disrupt or impede the proceedings and may require that belongings carried by persons entering the courtroom be inspected. An order under this subsection must be entered on the record. (1977, c. 711, s. 1.)



§ 15A-1035. Other powers.

§ 15A‑1035.  Other powers.

In addition to the use of the powers provided in this Article, a presiding judge may maintain courtroom order through the use of his contempt powers as provided in Chapter 5A, Contempt, and through the use of other inherent powers of the court. (1977, c. 711,  s. 1.)



§§ 15A-1036 through 15A-1039. Reserved for future codification purposes.

§§ 15A‑1036 through 15A‑1039.  Reserved for future codification purposes.



§§ 15A-1040 through 15A-1050. Reserved for future codification purposes.

Article 60.

§§ 15A‑1040 through 15A‑1050.  Reserved for future codification purposes.



§ 15A-1051. Immunity; general provisions.

Article 61.

Granting of Immunity to Witnesses.

§ 15A‑1051.  Immunity; general provisions.

(a)        A witness who asserts his privilege against self‑incrimination in a hearing or proceeding in court or before a grand jury of North Carolina may be ordered to testify or produce other information as provided in this Article. He may not thereafter be excused from testifying or producing other information on the ground that his testimony or other information required of him may tend to incriminate him. Except as provided in G.S. 15A‑623(h), no testimony or other information so compelled, or any information directly or indirectly derived from the testimony or other information, may be used against the witness in a criminal case, except a prosecution for perjury or contempt arising from a failure to comply with an order of the court. In the event of a prosecution of the witness he shall be entitled to a record of his testimony.

(b)        An order to testify or produce other information authorized by this Article may be issued prior to the witness's assertion of his privilege against self‑incrimination, but the order is not effective until the witness asserts his privilege against self‑incrimination and the person presiding over the inquiry communicates the order to him.

(c)        As used in this Article, "other information" includes any book, paper, document, record, recordation, tangible object, or other material. (1973, c. 1286, s. 1; 1985 (Reg. Sess., 1986), c. 843, s. 4; 1991, c. 636, s. 3.)



§ 15A-1052. Grant of immunity in court proceedings.

§ 15A‑1052.  Grant of immunity in court proceedings.

(a)        When the testimony or other information is to be presented to a court of the trial division of the General Court of Justice, the order to the witness to testify or produce other information must be issued by a superior court judge, upon application of the district attorney:

(1)        Be in writing and filed with the permanent records of the case; or

(2)        If orally made in open court, recorded and transcribed and made a part of the permanent records of the case.

(b)        The application may be made whenever, in the judgment of the district attorney, the witness has asserted or is likely to assert his privilege against self‑incrimination and his testimony or other information is or will be necessary to the public interest. Before making application to the judge, the district attorney must inform the Attorney General, or a deputy or assistant attorney general designated by him, of the circumstances and his intent to make an application.

(c)        In a jury trial the judge must inform the jury of the grant of  immunity and the order to testify prior to the testimony of the witness under the grant of immunity. During the charge to the jury, the judge must instruct the jury as in the case of interested witnesses. (1973, c. 1286, s. 1; 1975, c. 166, s. 27.)



§ 15A-1053. Grant of immunity before grand jury.

§ 15A‑1053.  Grant of immunity before grand jury.

(a)        When the testimony or other information is to be presented to a grand jury, the order to the witness to testify or produce other information must be issued by the presiding or convening superior court judge, upon application of the district attorney. The order of a superior court judge under this section must be in writing and filed as a part of the permanent records of the court.

(b)        The application may be made when the district attorney has been informed by the foreman of the grand jury that the witness has asserted his privilege against self‑incrimination and the district attorney determines that the testimony or other information is necessary to the public interest. Before making application to the judge, the district attorney must inform the Attorney General, or a deputy or assistant attorney general designated by him, of the circumstances and his intent to make an application. (1973, c. 1286, s. 1; 1975, c. 166, s. 27.)



§ 15A-1054. Charge reductions or sentence concessions in consideration of truthful testimony.

§ 15A‑1054.  Charge reductions or sentence concessions in consideration of truthful testimony.

(a)        Whether or not a grant of immunity is conferred under this Article, a prosecutor, when the interest of justice requires, may exercise his discretion not to try any suspect for offenses believed to have been committed within the prosecutorial district as defined in G.S. 7A‑60, to agree to charge reductions, or to agree to recommend sentence concessions, upon the understanding or agreement that the suspect will provide truthful  testimony in one or more criminal proceedings.

(b)        Recommendations as to sentence concessions must be made to the trial judge by the prosecutor in accordance with the provisions of Article 58 of this Chapter, Procedure[s] Relating to Guilty Pleas in Superior Court.

(c)        When a prosecutor enters into any arrangement authorized by this section, written notice fully disclosing the terms of the arrangement must be provided to defense counsel, or to the defendant if not represented by counsel, against whom such testimony is to be offered, a reasonable time prior to any proceeding in which the person with whom the arrangement is made is expected to testify. Upon motion of the defendant or his counsel on grounds of surprise or for other good cause or when the interests of justice require, the court must grant a recess. (1973, c. 1286, s. 1; 1975, c. 166, s. 27; 1987 (Reg. Sess., 1988), c. 1037, s. 65.)



§ 15A-1055. Evidence of grant of immunity or testimonial arrangement may be fully developed; impact may be argued to the jury.

§ 15A‑1055.  Evidence of grant of immunity or testimonial arrangement may be fully developed; impact may be argued to the jury.

(a)        Notwithstanding any other rule of evidence to the contrary, any party may examine a witness testifying under a grant of  immunity or pursuant to an arrangement under G.S. 15A‑1054 with respect to that grant of immunity or arrangement. A party may also introduce evidence or examine other witnesses in corroboration or contradiction of testimony or evidence previously elicited by himself  or another party concerning the grant of immunity or arrangement.

(b)        A party may argue to the jury with respect to the impact of a grant of immunity or an arrangement under G.S. 15A‑1054 upon the credibility of a witness. (1973, c. 1286, s. 1.)



§§ 15A-1056 through 15A-1060. Reserved for future codification purposes.

§§ 15A‑1056 through 15A‑1060.  Reserved for future codification purposes.



§ 15A-1061. Mistrial for prejudice to defendant.

Article 62.

Mistrial.

§ 15A‑1061.  Mistrial for prejudice to defendant.

Upon motion of a defendant or with his concurrence the judge may declare a mistrial at any time during the trial. The judge must declare a mistrial upon the defendant's motion if there occurs during the trial an error or legal defect in the proceedings, or conduct inside or outside the courtroom, resulting in substantial and irreparable prejudice to the defendant's case. If there are two or more defendants, the mistrial may not be declared as to a defendant who does not make or join in the motion. (1977, c. 711, s. 1.)



§ 15A-1062. Mistrial for prejudice to the State.

§ 15A‑1062.  Mistrial for prejudice to the State.

Upon motion of the State, the judge may declare a mistrial if there occurs during the trial, either inside or outside the courtroom, misconduct resulting in substantial and irreparable prejudice to the State's case and the misconduct was by a juror or the defendant, his lawyer, or someone acting at the behest of the defendant or his lawyer. If there are two or more defendants, the mistrial may not be declared as to a defendant who does not join in the motion of the State if:

(1)        Neither he, his lawyer, nor a person acting at his or his lawyer's behest participated in the misconduct; or

(2)        The State's case is not substantially and irreparably prejudiced as to him. (1977, c. 711, s. 1.)



§ 15A-1063. Mistrial for impossibility of proceeding.

§ 15A‑1063.  Mistrial for impossibility of proceeding.

Upon motion of a party or upon his own motion, a judge may  declare a mistrial if:

(1)        It is impossible for the trial to proceed in conformity with law; or

(2)        It appears there is no reasonable probability of the jury's agreement upon a verdict. (1977, c. 711, s. 1.)



§ 15A-1064. Mistrial; finding of facts required.

§ 15A‑1064.  Mistrial; finding of facts required.

Before granting a mistrial, the judge must make finding of facts with respect to the grounds for the mistrial and insert the findings in the record of the case. (1977, c. 711, s. 1.)



§ 15A-1065. Procedure following mistrial.

§ 15A‑1065.  Procedure following mistrial.

When a mistrial is ordered, the judge must direct that the case be retained for trial or such other proceedings as may be proper. (1977, c. 711, s. 1.)



§§ 15A-1066 through 15A-1070. Reserved for future codification purposes.

§§ 15A‑1066 through 15A‑1070.  Reserved for future codification purposes.



§§ 15A-1071 through 15A-1080. Reserved for future codification purposes.

Article 63.

§§ 15A‑1071 through 15A‑1080.  Reserved for future codification purposes.



§§ 15A-1081 through 15A-1100. Reserved for future codification purposes.

Article 64.

§§ 15A‑1081 through 15A‑1100.  Reserved for future codification purposes.



§ 15A-1101. Applicability of superior court procedure.

SUBCHAPTER XI. TRIAL PROCEDURE IN  DISTRICT COURT.

Article 65.

In General.

§ 15A‑1101.  Applicability of superior court procedure.

Trial procedure in the district court is in accordance with the provisions of Subchapter XII, Trial in Superior Court, except for  provisions:

(1)        Relating to jury trial.

(2)        Requiring recordation of proceedings unless they specify their applicability to the district court.

(3)        That specify their applicability to superior court. (1977, c. 711, s. 1.)



§§ 15A-1102 through 15A-1110. Reserved for future codification purposes.

§§ 15A‑1102 through 15A‑1110.  Reserved for future codification purposes.



§15A-1111. General procedure for disposition of infractions.

Article 66.

Procedure for Hearing and Disposition of Infractions.

§ 15A‑1111.  General procedure for disposition of infractions.

The procedure for the disposition of an infraction, as defined in G.S. 14‑3.1, is as provided in this Article. If a question of procedure is not governed by this Article, the procedures applicable to the conduct of pretrial and trial proceedings for misdemeanors in district court are applicable unless the procedure is clearly inapplicable to the hearing of an infraction. (1985, c. 764, s. 3.)



§ 15A-1112. Venue.

§ 15A‑1112.  Venue.

Venue for the conduct of infraction hearings lies in any county where any act or omission constituting part of the alleged infraction occurred. (1985, c. 764, s. 3.)



§ 15A-1113. Prehearing procedure.

§ 15A‑1113.  Prehearing procedure.

(a)        Process.  A law enforcement officer may issue a citation for an infraction in accordance with the provisions of G.S. 15A‑302. A judicial official may issue a summons for an infraction in accordance with the provisions of G.S. 15A‑303.

(b)        Detention of Person Charged.  A law enforcement officer who has probable cause to believe a person has committed an infraction may detain the person for a reasonable period in order to issue and serve him a citation.

(c)        Appearance Bond May Be Required.  A person charged with an infraction may not be required to post an appearance bond if:

(1)        He is licensed to drive by a state that subscribes to the nonresident violator compact as defined in Article 1B of Chapter 20 of the General Statutes, the infraction charged is subject to the provisions of that compact, and he executes a personal recognizance as defined by that compact.

(2)        He is a resident of North Carolina.

Any other person charged with an infraction may be required to post a  bond to secure his appearance and a charging officer may require such a person charged to accompany him to a judicial official's office to allow the official to determine if a bond is necessary to secure the person's court appearance, and if so, what kind of bond is to be used. If the judicial official finds that the person is unable to post a secured bond, he must allow the person to be released on execution of an unsecured bond. The provisions of Article 26 of this Chapter relating to issuance and forfeiture of bail bonds are applicable to bonds required pursuant to this subsection.

(d)        Territorial Jurisdiction.  A law enforcement officer's territorial jurisdiction to charge a person with an infraction is the same as his jurisdiction to arrest specified in G.S. 15A‑402.

(e)        Use of Same Process for Two Offenses.  A person may be charged with a criminal offense and an infraction in the same pleading. (1985, c. 764, s. 3; 1985 (Reg. Sess., 1986), c. 852, s. 12.)



§ 15A-1114. Hearing procedure for infractions.

§ 15A‑1114.  Hearing procedure for infractions.

(a)        Jurisdiction.  Jurisdiction for the adjudication and disposition of infractions is as specified in G.S. 7A‑253 and G.S. 7A‑ 271(d).

(b)        No Trial by Jury.  In adjudicatory hearings for infractions, no party has a right to a trial by jury in district court.

(c)        Infractions Heard in Civil or Criminal Session.  A district court judge may conduct proceedings relating to traffic infractions in a civil or criminal session of court, unless the infraction is joined with a criminal offense arising out of the same transaction or occurrence. In such a case, the criminal offense and the infraction must be heard at a session in which criminal matters may be heard.

(d)        Pleas.  A person charged with an infraction may admit or deny responsibility for the infraction. The plea must be made by the person charged in open court, unless he submits a written waiver of appearance which is approved by the presiding judge, or, if authorized by G.S. 7A‑146, he waives his right to a hearing and admits responsibility for the infraction in writing and pays the specified penalty and costs.

(e)        Duty of District Attorney.  The district attorney is responsible for ensuring that infractions are calendared and prosecuted efficiently.

(f)         Burden of Proof.  The State must prove beyond a reasonable doubt that the person charged is responsible for the infraction unless the person admits responsibility.

(g)        Recording Not Necessary.  The State does not have to record the proceedings at infraction hearings. With the approval of the court, a party may, at his expense, record any proceeding. (1985, c. 764, s. 3.)



§ 15A-1115. Review of disposition by superior court.

§ 15A‑1115.  Review of disposition by superior court.

(a)        Appeal of District Court Decision.  A person who denies responsibility and is found responsible for an infraction in the district court, within 10 days of the hearing, may appeal the decision to the criminal division of the superior court for a hearing de novo. Upon appeal, the defendant is entitled to a jury trial unless he consents to have the hearing conducted by the judge. The State must prove beyond a reasonable doubt that the person charged is responsible for the infraction unless the person admits responsibility. Unless otherwise provided by law, the procedures applicable to misdemeanors disposed of in the superior court apply to those infraction hearings. In the superior court, a prosecutor must represent the State. Appeal from the judgment in the superior court is as provided for other criminal actions in superior court, and the Attorney General must represent the State in an appeal of such actions.

(b)        Review of Infractions Originally Disposed of in Superior Court.  If the superior court disposes of an infraction pursuant to its jurisdiction in G.S. 7A‑271(d), appeal from that judgment is as provided for criminal actions in the superior court. (1985, c. 764, s. 3; 1985 (Reg. Sess., 1986), c. 852, s. 10.)



§ 15A-1116. Enforcement of sanctions.

§ 15A‑1116.  Enforcement of sanctions.

(a)        Use of Contempt or Fine Collection Procedures: Notification of DMV.  If the person does not comply with a sanction ordered by the court, the court may proceed in accordance with Chapter 5A of the General Statutes. If the person fails to pay a penalty or costs, the court may proceed in accordance with Article 84 of this Chapter. If the infraction is a motor vehicle infraction, the court must report a failure to pay the applicable penalty and costs to the Division of Motor Vehicles as specified in G.S. 20‑24.2.

(b)        No Order for Arrest.  If a person served with a citation for an infraction fails to appear to answer the charge, the court may issue a criminal summons to secure the person's appearance, but an order for arrest may not be used in such cases. (1985, c. 764, s. 3; 1985 (Reg. Sess., 1986), c. 852, ss. 1, 2, 15.)



§ 15A-1117: Recodified as § 20-24.2 by Session Laws 1985 (Reg. Sess., 1986), c. 852, s. 3.

§ 15A‑1117: Recodified as § 20‑24.2 by Session Laws 1985 (Reg.  Sess., 1986), c. 852, s. 3.



§ 15A-1118. Costs.

§ 15A‑1118.  Costs.

Costs assessed for an infraction are as specified in G.S. 7A‑304. (1985, c. 764, s. 3.)



§§ 15A-1119 through 15A-1200. Reserved for future codification purposes.

ARTICLES 67 to 70.

§§ 15A‑1119 through 15A‑1200.  Reserved for future codification purposes.



§ 15A-1201. Right to trial by jury.

SUBCHAPTER XII. TRIAL PROCEDURE IN  SUPERIOR COURT.

Article 71.

Right to Trial by Jury.

§ 15A‑1201.  Right to trial by jury.

In all criminal cases the defendant has the right to be tried by a jury of 12 whose verdict must be unanimous. In the district court the judge is the finder of fact in criminal cases, but the defendant has the right to appeal for trial de novo in superior court as provided in G.S. 15A‑1431. In superior court all criminal trials in which the defendant enters a plea of not guilty must be tried before a jury. (1977, c. 711, s. 1.)



§§ 15A-1202 through 15A-1210. Reserved for future codification purposes.

§§ 15A‑1202 through 15A‑1210.  Reserved for future codification purposes.



§ 15A-1211. Selection procedure generally; role of judge; challenge to the panel; authority of judge to excuse jurors.

Article 72.

Selecting and Impaneling the Jury.

§ 15A‑1211.  Selection procedure generally; role of judge; challenge to the panel; authority of judge to excuse jurors.

(a)        The provisions of Chapter 9 of the General Statutes, Jurors, pertinent to criminal cases apply except when this Chapter specifically provides a different procedure.

(b)        The trial judge must decide all challenges to the panel and all questions concerning the competency of jurors.

(c)        The State or the defendant may challenge the jury panel. A challenge to the panel:

(1)        May be made only on the ground that the jurors were not selected or drawn according to law.

(2)        Must be in writing.

(3)        Must specify the facts constituting the ground of challenge.

(4)        Must be made and decided before any juror is examined.

If a challenge to the panel is sustained, the judge must discharge the panel.

(d)        The judge may excuse a juror without challenge by any party if he determines that grounds for challenge for cause are present. (1977, c. 711, s. 1.)



§ 15A-1212. Grounds for challenge for cause.

§ 15A‑1212.  Grounds for challenge for cause.

A challenge for cause to an individual juror may be made by any party on the ground that the juror:

(1)        Does not have the qualifications required by G.S. 9‑3.

(2)        Is incapable by reason of mental or physical infirmity of rendering jury service.

(3)        Has been or is a party, a witness, a grand juror, a trial juror, or otherwise has participated in civil or criminal proceedings involving a transaction which relates to the charge against the defendant.

(4)        Has been or is a party adverse to the defendant in a civil action, or has complained against or been accused by him in a criminal prosecution.

(5)        Is related by blood or marriage within the sixth degree to the defendant or the victim of the crime.

(6)        Has formed or expressed an opinion as to the guilt or innocence of the defendant. It is improper for a party to elicit whether the opinion formed is favorable or adverse to the defendant.

(7)        Is presently charged with a felony.

(8)        As a matter of conscience, regardless of the facts and circumstances, would be unable to render a verdict with respect to the charge in accordance with the law of North Carolina.

(9)        For any other cause is unable to render a fair and impartial  verdict. (1977, c. 711, s. 1.)



§ 15A-1213. Informing prospective jurors of case.

§ 15A‑1213.  Informing prospective jurors of case.

Prior to selection of jurors, the judge must identify the parties and their counsel and briefly inform the prospective jurors, as to each defendant, of the charge, the date of the alleged offense, the name of any victim alleged in the pleading, the defendant's plea to the charge, and any affirmative defense of which the defendant has  given pretrial notice as required by Article 52, Motions Practice. The judge may not read the pleadings to the jury. (1977, c. 711, s. 1.)



§ 15A-1214. Selection of jurors; procedure.

§ 15A‑1214.  Selection of jurors; procedure.

(a)        The clerk, under the supervision of the presiding judge, must call jurors from the panel by a system of random selection which precludes advance knowledge of the identity of the next juror to be called. When a juror is called and he is assigned to the jury box, he retains the seat assigned until excused.

(b)        The judge must inform the prospective jurors of the case in accordance with G.S. 15A‑1213. He may briefly question prospective jurors individually or as a group concerning general fitness and competency to determine whether there is cause why they should not serve as jurors in the case.

(c)        The prosecutor and the defense counsel, or the defendant if not represented by counsel, may personally question prospective jurors individually concerning their fitness and competency to serve as jurors in the case to determine whether there is a basis for a challenge for cause or whether to exercise a peremptory challenge. The prosecution or defense is not foreclosed from asking a question merely because the court has previously asked the same or similar question.

(d)        The prosecutor must conduct his examination of the first 12 jurors seated and make his challenges for cause and exercise his peremptory challenges. If the judge allows a challenge for cause, or if a peremptory challenge is exercised, the clerk must immediately call a replacement into the box. When the prosecutor is satisfied with the 12 in the box, they must then be tendered to the defendant. Until the prosecutor indicates his satisfaction, he may make a challenge for cause or exercise a peremptory challenge to strike any juror, whether an original or replacement juror.

(e)        Each defendant must then conduct his examination of the jurors tendered him, making his challenges for cause and his peremptory challenges. If a juror is excused, no replacement may be called until all defendants have indicated satisfaction with those remaining, at which time the clerk must call replacements for the jurors excused. The judge in his discretion must determine order of examination among multiple defendants.

(f)         Upon the calling of replacement jurors, the prosecutor must examine the replacement jurors and indicate satisfaction with a completed panel of 12 before the replacement jurors are tendered to a defendant. Only replacement jurors may be examined and challenged. This procedure is repeated until all parties have accepted 12 jurors.

(g)        If at any time after a juror has been accepted by a party, and  before the jury is impaneled, it is discovered that the juror has made an incorrect statement during voir dire or that some other good reason exists:

(1)        The judge may examine, or permit counsel to examine, the juror to determine whether there is a basis for challenge for cause.

(2)        If the judge determines there is a basis for challenge for cause, he must excuse the juror or sustain any challenge for  cause that has been made.

(3)        If the judge determines there is no basis for challenge for cause, any party who has not exhausted his peremptory challenges may challenge the juror.

Any replacement juror called is subject to examination, challenge for cause, and peremptory challenge as any other unaccepted juror.

(h)        In order for a defendant to seek reversal of the case on appeal on the ground that the judge refused to allow a challenge made for cause, he must have:

(1)        Exhausted the peremptory challenges available to him;

(2)        Renewed his challenge as provided in subsection (i) of this section; and

(3)        Had his renewal motion denied as to the juror in question.

(i)         A party who has exhausted his peremptory challenges may move orally or in writing to renew a challenge for cause previously denied if the party either:

(1)        Had peremptorily challenged the juror; or

(2)        States in the motion that he would have challenged that juror peremptorily had his challenges not been exhausted.

The judge may reconsider his denial of the challenge for cause, reconsidering facts and arguments previously adduced or taking cognizance of additional facts and arguments presented. If upon reconsideration the judge determines that the juror should have been excused for cause, he must allow the party an additional peremptory challenge.

(j)         In capital cases the trial judge for good cause shown may direct that jurors be selected one at a time, in which case each juror must first be passed by the State. These jurors may be sequestered before and after selection. (1977, c. 711, s. 1.)



§ 15A-1215. Alternate jurors.

§ 15A‑1215.  Alternate jurors.

(a)        The judge may permit the seating of one or more alternate jurors. Alternate jurors must be sworn and seated near the jury with equal opportunity to see and hear the proceedings. They must attend the trial at all times with the jury, and obey all orders and admonitions of the judge. When the jurors are ordered kept together, the alternate jurors must be kept with them. If before final submission of the case to the jury, any juror dies, becomes incapacitated or disqualified, or is discharged for any other reason, an alternate juror becomes a juror, in the order in which selected, and serves in all respects as those selected on the regular trial panel. Alternate jurors receive the same compensation as other jurors and, unless they become jurors, must be discharged upon the final submission of the case to the jury.

(b)        In all criminal actions in which one or more defendants is to be tried for a capital offense, or enter a plea of guilty to a capital offense, the presiding judge shall provide for the selection of at least two alternate jurors, or more as he deems appropriate. The alternate jurors shall be retained during the deliberations of the jury on the issue of guilt or innocence under such restrictions, regulations and instructions as the presiding judge shall direct. In case of sequestration of a jury during deliberations in a capital case, alternates shall be sequestered in the same manner as is the trial jury, but such alternates shall also be sequestered from the trial jury. In no event shall more than 12 jurors participate in the jury's deliberations. (1977, c. 711, s. 1; 1979, c. 711, s. 1.)



§ 15A-1216. Impaneling jury.

§ 15A‑1216.  Impaneling jury.

After all jurors, including alternate jurors, have been selected, the clerk impanels the jury by instructing them as follows: "Members of the jury, you have been sworn and are now impaneled to try the issue in the case of State of North Carolina versus ________. You will sit together, hear the evidence, and render your verdict accordingly." (1977, c. 711, s. 1.)



§ 15A-1217. Number of peremptory challenges.

§ 15A‑1217.  Number of peremptory challenges.

(a)        Capital cases.

(1)        Each defendant is allowed 14 challenges.

(2)        The State is allowed 14 challenges for each defendant.

(b)        Noncapital cases.

(1)        Each defendant is allowed six challenges.

(2)        The State is allowed six challenges for each defendant.

(c)        Each party is entitled to one peremptory challenge for each alternate juror in addition to any unused challenges. (1977, c. 711, s. 1.)



§§ 15A-1218 through 15A-1220. Reserved for future codification purposes.

§§ 15A‑1218 through 15A‑1220.  Reserved for future codification purposes.



§ 15A-1221. Order of proceedings in jury trial; reading of indictment prohibited.

Article 73.

Criminal Jury Trial in Superior Court.

§ 15A‑1221.  Order of proceedings in jury trial; reading of indictment prohibited.

(a)        The order of a jury trial, in general, is as follows:

(1)        Repealed by Session Laws 1995 (Regular Session 1996), c. 725, s. 10.

(1a)      Unless the defendant has filed a written request for an arraignment, the court must enter a not guilty plea on behalf of the defendant in accordance with G.S. 15A‑941. If a defendant does file a written request for an arraignment, then the defendant must be arraigned and must have his or her plea recorded out of the presence of the prospective jurors in accordance with G.S. 15A‑941.

(2)        The judge must inform the prospective jurors of the case in accordance with G.S. 15A‑1213.

(3)        The jury must be sworn, selected and impaneled in accordance with Article 72, Selecting and Impaneling the Jury.

(4)        Each party must be given the opportunity to make a brief opening statement, but the defendant may reserve his opening statement.

(5)        The State must offer evidence.

(6)        The defendant may offer evidence and, if he has reserved his opening statement, may precede his evidence with that statement.

(7)        The State and the defendant may then offer successive rebuttals as provided in G.S. 15A‑1226.

(8)        At the conclusion of the evidence, the parties may make arguments to the jury in accordance with the provisions of G.S. 15A‑1230.

(9)        The judge must deliver a charge to the jury in accordance with the provisions of G.S. 15A‑1231 and 15A‑1232.

(10)      The jury must retire to deliberate, and alternate jurors who have not been seated must be excused as provided in G.S. 15A‑1215.

(b)        At no time during the selection of the jury or during trial may any person read the indictment to the prospective jurors or to the jury. (1977, c. 711, s. 1; 1977, 2nd Sess., c. 1147, s. 2; 1995 (Reg. Sess., 1996), c. 725, s. 10.)



§ 15A-1222. Expression of opinion prohibited.

§ 15A‑1222.  Expression of opinion prohibited.

The judge may not express during any stage of the trial, any opinion in the presence of the jury on any question of fact to be  decided by the jury. (1977, c. 711, s. 1.)



§ 15A-1223. Disqualification of judge.

§ 15A‑1223.  Disqualification of judge.

(a)        A judge on his own motion may disqualify himself from presiding over a criminal trial or other criminal proceeding.

(b)        A judge, on motion of the State or the defendant, must disqualify himself from presiding over a criminal trial or other criminal proceeding if he is:

(1)        Prejudiced against the moving party or in favor of the adverse  party; or

(2)        Repealed by Session Laws 1983 (Regular Session 1984), c. 1037, s. 6.

(3)        Closely related to the defendant by blood or marriage; or

(4)        For any other reason unable to perform the duties required of him in an impartial manner.

(c)        A motion to disqualify must be in writing and must be accompanied by one or more affidavits setting forth facts relied upon  to show the grounds for disqualification.

(d)        A motion to disqualify a judge must be filed no less than five  days before the time the case is called for trial unless good cause is shown for failure to file within that time. Good cause includes the discovery of facts constituting grounds for disqualification less than five days before the case is called for trial.

(e)        A judge must disqualify himself from presiding over a criminal  trial or proceeding if he is a witness for or against one of the parties in the case. (1977, c. 711, s. 1; 1983 (Reg. Sess., 1984), c. 1037, s. 6.)



§ 15A-1224. Death or disability of trial judge.

§ 15A‑1224.  Death or disability of trial judge.

(a)        If by reason of sickness or other disability a judge before whom the defendant is being tried is unable to continue presiding over the trial without the necessity of a continuance, he may in his discretion order a mistrial.

(b)        If by reason of absence, death, sickness, or other disability, the judge before whom the defendant is being or has been tried is unable to perform the duties required of him before entry of judgment, and has not ordered a mistrial, any other judge assigned to the court may perform those duties, but if the other judge is satisfied that he cannot perform those duties because he did not preside at an earlier stage of the proceedings or for any other reason, he must order a mistrial. (1977, c. 711, s. 1.)



§ 15A-1225. Exclusion of witnesses.

§ 15A‑1225.  Exclusion of witnesses.

Upon motion of a party the judge may order all or some of the witnesses other than the defendant to remain outside of the courtroom until called to testify, except when a minor child is called as a witness the parent or guardian may be present while the child is testifying even though his parent or guardian is to be called subsequently. (1977, c. 711, s. 1.)



§ 15A-1225.1. Child witnesses; remote testimony.

§ 15A‑1225.1.  Child witnesses; remote testimony.

(a)        Definitions:

(1)        Child.  For the purposes of this section, a minor who is under the age of 16 years old at the time of the testimony.

(2)        Criminal proceeding.  Any hearing or trial in a prosecution of a person charged with violating a criminal law of this State, and any hearing or proceeding conducted under Subchapter II of Chapter 7B of the General Statutes where a juvenile is alleged to have committed an offense that would be a criminal offense if committed by an adult.

(3)        Remote testimony.  A method by which a child witness testifies in a criminal proceeding outside of the physical presence of the defendant.

(b)        Remote Testimony Authorized.  In a criminal proceeding, a child witness who has been found competent to testify may testify, under oath or affirmation, other than in an open forum when the court determines:

(1)        That the child witness would suffer serious emotional distress, not by the open forum in general, but by testifying in the defendant's presence, and

(2)        That the child's ability to communicate with the trier of fact would be impaired.

(c)        Hearing Procedure.  Upon motion of a party or the court's own motion, and for good cause shown, the court shall hold an evidentiary hearing to determine whether to allow remote testimony. Hearings in the superior court division, and hearings conducted under Subchapter II of Chapter 7B of the General Statutes, shall be recorded. The presence of the child witness is not required at the hearing unless ordered by the presiding judge.

(d)        Order.  An order allowing or disallowing the use of remote testimony shall state the findings of fact and conclusions of law that support the court's determination. An order allowing the use of remote testimony shall do the following:

(1)        State the method by which the child is to testify.

(2)        List any individual or category of individuals allowed to be in, or required to be excluded from, the presence of the child during the testimony.

(3)        State any special conditions necessary to facilitate the cross‑examination of the child.

(4)        State any condition or limitation upon the participation of individuals in the child's presence during his or her testimony.

(5)        State any other condition necessary for taking or presenting the testimony.

(e)        Testimony.  The method used for remote testimony shall allow the judge, jury, and defendant or juvenile respondent to observe the demeanor of the child as the child testifies in a similar manner as if the child were in the open forum. The court shall ensure that the defense counsel, except a pro se defendant, is physically present where the child testifies, has a full and fair opportunity for cross‑examination of the child witness, and has the ability to communicate privately with the defendant or juvenile respondent during the remote testimony. Nothing in this section shall be construed to limit the provisions of G.S. 15A‑1225.

(f)         Nonexclusive Procedure and Standard.  Nothing in this section shall:

(1)        Prohibit the use or application of any other method or procedure authorized or required by statute, common law, or rule for the introduction into evidence of the statements or testimony of a child in a criminal or noncriminal proceeding.

(2)        Be construed to require a court, in noncriminal proceedings, to apply the standard set forth in subsection (b) of this section, or to deviate from a standard or standards authorized by statute, common law, or rule, for allowing the use of remote testimony in noncriminal proceedings.

(g)        This section does not apply if the defendant is an attorney pro se, unless the defendant has a court‑appointed attorney assisting the defendant in the defense, in which case only the court‑appointed attorney shall be permitted in the room with the child during the child's testimony.  (2009‑356, s. 1.)



§ 15A-1225.2. Witnesses with developmental disabilities or mental retardation; remote testimony.

§ 15A‑1225.2.  Witnesses with developmental disabilities or mental retardation; remote testimony.

(a)        Definitions.  The following definitions apply to this section:

(1)        The definitions set out in G.S. 122C‑3.

(2)        "Remote testimony" means a method by which a witness testifies outside of an open forum and outside of the physical presence of a party or parties.

(b)        Remote Testimony Authorized.  A person with a developmental disability or a person with mental retardation who is competent to testify may testify by remote testimony in a prosecution of a person charged with violating a criminal law of this State and in any hearing or proceeding conducted under Subchapter II of Chapter 7B of the General Statutes where a juvenile is alleged to have committed an offense that would be a criminal offense if committed by an adult if the court determines by clear and convincing evidence that the witness would suffer serious emotional distress from testifying in the presence of the defendant and that the ability of the witness to communicate with the trier of fact would be impaired by testifying in the presence of the defendant.

(c)        Hearing Procedure.  Upon motion of a party or the court's own motion, and for good cause shown, the court shall hold an evidentiary hearing to determine whether to allow remote testimony. The hearing shall be recorded unless recordation is waived by all parties. The presence of the witness is not required at the hearing unless so ordered by the presiding judge.

(d)        Order.  An order allowing or disallowing the use of remote testimony shall state the findings and conclusions of law that support the court's determination. An order allowing the use of remote testimony also shall do all of the following:

(1)        State the method by which the witness is to testify.

(2)        List any individual or category of individuals allowed to be in or required to be excluded from the presence of the witness during testimony.

(3)        State any special conditions necessary to facilitate the cross‑examination of the witness.

(4)        State any condition or limitation upon the participation of individuals in the presence of the witness during the testimony.

(5)        State any other conditions necessary for taking or presenting testimony.

(e)        Testimony.  The method of remote testimony shall allow the trier of fact and all parties to observe the demeanor of the witness as the witness testifies in a similar manner as if the witness were testifying in the open forum. The court shall ensure that the counsel for all parties, except a pro se defendant, is physically present where the witness testifies and has a full and fair opportunity for examination and cross‑examination of the witness. The court shall ensure that the defendant or juvenile respondent has the ability to communicate privately with defense counsel during the remote testimony. A party may waive the right to have counsel physically present where the witness testifies. Nothing in this section shall be construed to limit the provisions of G.S. 15A‑1225.

(f)         Nonexclusive Procedure and Standard.  Nothing in this section shall prohibit the use or application of any other method or procedure authorized or required by law for the introduction into evidence of statements or testimony of a person with a developmental disability or a person with mental retardation.  (2009‑514, s. 2.)



§ 15A-1226. Rebuttal evidence; additional evidence.

§ 15A‑1226.  Rebuttal evidence; additional evidence.

(a)        Each party has the right to introduce rebuttal evidence concerning matters elicited in the evidence in chief of another party. The judge may permit a party to offer new evidence during rebuttal which could have been offered in the party's case in chief or during a previous rebuttal, but if new evidence is allowed, the other party must be permitted further rebuttal.

(b)        The judge in his discretion may permit any party to introduce additional evidence at any time prior to verdict. (1977, c. 711, s. 1.)



§ 15A-1227. Motion for dismissal.

§ 15A‑1227.  Motion for dismissal.

(a)        A motion for dismissal for insufficiency of the evidence to sustain a conviction may be made at the following times:

(1)        Upon close of the State's evidence.

(2)        Upon close of all the evidence.

(3)        After return of a verdict of guilty and before entry of judgment.

(4)        After discharge of the jury without a verdict and before the  end of the session.

(b)        Failure to make the motion at the close of the State's evidence or after all the evidence is not a bar to making the motion at a later time as provided in subsection (a).

(c)        The judge must rule on a motion to dismiss for insufficiency of the evidence before the trial may proceed.

(d)        The sufficiency of all evidence introduced in a criminal case is reviewable on appeal without regard to whether a motion has been made during trial, as provided in G.S. 15A‑1446(d)(5). (1977, c. 711,  s. 1.)



§ 15A-1228. Notes by the jury.

§ 15A‑1228.  Notes by the jury.

Except where the judge, on the judge's own motion or the motion of any party, directs otherwise, jurors may make notes and take them into the jury room during their deliberations. (1977, c. 711, s. 1; 1993, c. 498.)



§ 15A-1229. View by jury.

§ 15A‑1229.  View by jury.

(a)        The trial judge in his discretion may permit a jury view. If a view is ordered, the judge must order the jury to be conducted to the place in question in the custody of an officer. The officer must be instructed to permit no person to communicate with the jury on any subject connected with the trial, except as provided in subsection (b), nor to do so himself, and to return the jurors to the courtroom without unnecessary delay or at a specified time. The judge, prosecutor, and counsel for the defendant must be present at the view by the jury. The defendant is entitled to be present at the view by the jury.

(b)        A judge in his discretion may permit a witness under oath to testify at the site of the jury view and point out objects and physical characteristics material to his testimony. The testimony must be recorded. (1977, c. 711, s. 1.)



§ 15A-1230. Limitations on argument to the jury.

§ 15A‑1230.  Limitations on argument to the jury.

(a)        During a closing argument to the jury an attorney may not become abusive, inject his personal experiences, express his personal belief as to the truth or falsity of the evidence or as to the guilt or innocence of the defendant, or make arguments on the basis of matters outside the record except for matters concerning which the court may take judicial notice. An attorney may, however, on the basis of his analysis of the evidence, argue any position or conclusion with respect to a matter in issue.

(b)        Length, number, and order of arguments allotted to the parties are governed by G.S. 84‑14. (1977, c. 711, s. 1.)



§ 15A-1231. Jury instructions.

§ 15A‑1231.  Jury instructions.

(a)        At the close of the evidence or at an earlier time directed by the judge, any party may tender written instructions. A party tendering instructions must furnish copies to the other parties at the time he tenders them to the judge.

(b)        Before the arguments to the jury, the judge must hold a recorded conference on instructions out of the presence of the jury. At the conference the judge must inform the parties of the offenses, lesser included offenses, and affirmative defenses on which he will charge the jury and must inform them of what, if any, parts of tendered instructions will be given. A party is also entitled to be informed, upon request, whether the judge intends to include other particular instructions in his charge to the jury. The failure of the  judge to comply fully with the provisions of this subsection does not  constitute grounds for appeal unless his failure, not corrected prior  to the end of the trial, materially prejudiced the case of the defendant.

(c)        After the arguments are completed, the judge must instruct the jury in accordance with G.S. 15A‑1232.

(d)        All instructions given and tendered instructions which have been refused become a part of the record. Failure to object to an erroneous instruction or to the erroneous failure to give an instruction does not constitute a waiver of the right to appeal on that error in accordance with G.S. 15A‑1446(d)(13). (1977, c. 711, s. 1; 1983, c. 635.)



§ 15A-1232. Jury instructions; explanation of law; opinion prohibited.

§ 15A‑1232.  Jury instructions; explanation of law; opinion prohibited.

In instructing the jury, the judge shall not express an opinion as to whether or not a fact has been proved and shall not be required to state, summarize or recapitulate the evidence, or to explain the application of the law to the evidence. (1977, c. 711, s. 1; 1985, c. 537, s. 1.)



§ 15A-1233. Review of testimony; use of evidence by the jury.

§ 15A‑1233.  Review of testimony; use of evidence by the jury.

(a)        If the jury after retiring for deliberation requests a review of certain testimony or other evidence, the jurors must be conducted to the courtroom. The judge in his discretion, after notice to the prosecutor and defendant, may direct that requested parts of the testimony be read to the jury and may permit the jury to reexamine in open court the requested materials admitted into evidence. In his discretion the judge may also have the jury review other evidence relating to the same factual issue so as not to give undue prominence  to the evidence requested.

(b)        Upon request by the jury and with consent of all parties, the judge may in his discretion permit the jury to take to the jury room exhibits and writings which have been received in evidence. If the judge permits the jury to take to the jury room requested exhibits and writings, he may have the jury take additional material or first review other evidence relating to the same issue so as not to give undue prominence to the exhibits or writings taken to the jury room. If the judge permits an exhibit to be taken to the jury room, he must, upon request, instruct the jury not to conduct any experiments with the exhibit. (1977, c. 711, s. 1.)



§ 15A-1234. Additional instructions.

§ 15A‑1234.  Additional instructions.

(a)        After the jury retires for deliberation, the judge may give appropriate additional instructions to:

(1)        Respond to an inquiry of the jury made in open court; or

(2)        Correct or withdraw an erroneous instruction; or

(3)        Clarify an ambiguous instruction; or

(4)        Instruct the jury on a point of law which should have been covered in the original instructions.

(b)        At any time the judge gives additional instructions, he may also give or repeat other instructions to avoid giving undue prominence to the additional instructions.

(c)        Before the judge gives additional instructions, he must inform  the parties generally of the instructions he intends to give and afford them an opportunity to be heard. The parties upon request must be permitted additional argument to the jury if the additional instructions change, by restriction or enlargement, the permissible verdicts of the jury. Otherwise, the allowance of additional argument is within the discretion of the judge.

(d)        All additional instructions must be given in open court and must be made a part of the record. (1977, c. 711, s. 1.)



§ 15A-1235. Length of deliberations; deadlocked jury.

§ 15A‑1235.  Length of deliberations; deadlocked jury.

(a)        Before the jury retires for deliberation, the judge must give an instruction which informs the jury that in order to return a verdict, all 12 jurors must agree to a verdict of guilty or not guilty.

(b)        Before the jury retires for deliberation, the judge may give an instruction which informs the jury that:

(1)        Jurors have a duty to consult with one another and to deliberate with a view to reaching an agreement, if it can be done without violence to individual judgment;

(2)        Each juror must decide the case for himself, but only after an impartial consideration of the evidence with his fellow jurors;

(3)        In the course of deliberations, a juror should not hesitate to reexamine his own views and change his opinion if convinced it is erroneous; and

(4)        No juror should surrender his honest conviction as to the weight or effect of the evidence solely because of the opinion of his fellow jurors, or for the mere purpose of returning a verdict.

(c)        If it appears to the judge that the jury has been unable to agree, the judge may require the jury to continue its deliberations and may give or repeat the instructions provided in subsections (a) and (b). The judge may not require or threaten to require the jury to deliberate for an unreasonable length of time or for unreasonable intervals.

(d)        If it appears that there is no reasonable possibility of agreement, the judge may declare a mistrial and discharge the jury. (1977, c. 711, s. 1.)



§ 15A-1236. Admonitions to jurors; regulation and separation of jurors.

§ 15A‑1236.  Admonitions to jurors; regulation and separation of jurors.

(a)        The judge at appropriate times must admonish the jurors that it is their duty:

(1)        Not to talk among themselves about the case except in the jury room after their deliberations have begun;

(2)        Not to talk to anyone else, or to allow anyone else to talk with them or in their presence about the case and that they must report to the judge immediately the attempt of anyone to communicate with them about the case;

(3)        Not to form an opinion about the guilt or innocence of the defendant, or express any opinion about the case until they begin their deliberations;

(4)        To avoid reading, watching, or listening to accounts of the trial; and

(5)        Not to talk during trial to parties, witnesses, or counsel.

The judge may also admonish them with respect to other matters which he considers appropriate.

(b)        The judge in his discretion may direct that the jurors be sequestered.

(c)        If the jurors are committed to the charge of an officer, he must be sworn by the clerk to keep the jurors together and not to permit any person to speak or otherwise communicate with them on any subject connected with the trial nor to do so himself, and to return the jurors to the courtroom as directed by the judge. (1977, c. 711, s. 1; 1977, 2nd Sess., c. 1147, s. 3.)



§ 15A-1237. Verdict.

§ 15A‑1237.  Verdict.

(a)        The verdict must be in writing, signed by the foreman, and made a part of the record of the case.

(b)        The verdict must be unanimous, and must be returned by the jury in open court.

(c)        If the jurors find the defendant not guilty on the ground that  he was insane at the time of the commission of the offense charged, their verdict must so state.

(d)        If there are two or more defendants, the jury must return a separate verdict with respect to each defendant. If the jury agrees upon a verdict for one defendant but not another, it must return that  verdict upon which it agrees.

(e)        If there are two or more offenses for which the jury could return a verdict, it may return a verdict with respect to any offense, including a lesser included offense on which the judge charged, as to  which it agrees. (1977, c. 711, s. 1.)



§ 15A-1238. Polling the jury.

§ 15A‑1238.  Polling the jury.

Upon the motion of any party made after a verdict has been  returned and before the jury has dispersed, the jury must be polled. The judge may also upon his own motion require the polling of the jury. The poll may be conducted by the judge or by the clerk by asking each juror individually whether the verdict announced is his verdict. If upon the poll there is not unanimous concurrence, the jury must be directed to retire for further deliberations. (1977, c. 711, s. 1.)



§ 15A-1239. Judicial comment on verdict.

§ 15A‑1239.  Judicial comment on verdict.

The trial judge may not comment upon the verdict of a jury in open court in the presence or hearing of any member of the jury panel. If he does so, any defendant whose case is calendared for that session of court is entitled, upon motion, to a continuance of his case to a time when all members of the entire jury panel are no longer serving. (1977, c. 711, s. 1.)



§ 15A-1240. Impeachment of the verdict.

§ 15A‑1240.  Impeachment of the verdict.

(a)        Upon an inquiry into the validity of a verdict, no evidence may be received to show the effect of any statement, conduct, event, or condition upon the mind of a juror or concerning the mental  processes by which the verdict was determined.

(b)        The limitations in subsection (a) do not bar evidence concerning whether the verdict was reached by lot.

(c)        After the jury has dispersed, the testimony of a juror may be received to impeach the verdict of the jury on which he served, subject to the limitations in subsection (a), only when it concerns:

(1)        Matters not in evidence which came to the attention of one or more jurors under circumstances which would violate the defendant's constitutional right to confront the witnesses against him; or

(2)        Bribery, intimidation, or attempted bribery or intimidation of a juror. (1977, c. 711, s. 1.)



§ 15A-1241. Record of proceedings.

§ 15A‑1241.  Record of proceedings.

(a)        The trial judge must require that the reporter make a true, complete, and accurate record of all statements from the bench and all other proceedings except:

(1)        Selection of the jury in noncapital cases;

(2)        Opening statements and final arguments of counsel to the jury; and

(3)        Arguments of counsel on questions of law.

(b)        Upon motion of any party or on the judge's own motion, proceedings excepted under subdivisions (1) and (2) of subsection (a)  must be recorded. The motion for recordation of jury arguments must be made before the commencement of any argument and if one argument is recorded all must be. Upon suggestion of improper argument, when no recordation has been requested or ordered, the judge in his discretion may require the remainder to be recorded.

(c)        When a party makes an objection to unrecorded statements or other conduct in the presence of the jury, upon motion of either party the judge must reconstruct for the record, as accurately as possible,  the matter to which objection was made.

(d)        The trial judge may review the accuracy of the reporter's record of the proceedings, but may not make substantive changes in the transcript concerning his charge, rulings, and comments without notice to the State, the defense, and the reporter. When any correction of a transcript is ordered made by a judge, each party is entitled to receive, upon request, a copy of the transcript indicating the text as submitted by the reporter and as changed by the judge. Upon motion of any party, the judge must afford the parties a hearing upon any change ordered by the judge. (1977, c. 711, s. 1.)



§ 15A-1242. Defendant's election to represent himself at trial.

§ 15A‑1242.  Defendant's election to represent himself at trial.

A defendant may be permitted at his election to proceed in the trial of his case without the assistance of counsel only after the trial judge makes thorough inquiry and is satisfied that the defendant:

(1)        Has been clearly advised of his right to the assistance of counsel, including his right to the assignment of counsel when he is so entitled;

(2)        Understands and appreciates the consequences of this decision; and

(3)        Comprehends the nature of the charges and proceedings and the range of permissible punishments. (1977, c. 711, s. 1.)



§ 15A-1243. Standby counsel for defendant representing himself.

§ 15A‑1243.  Standby counsel for defendant representing himself.

When a defendant has elected to proceed without the assistance of counsel, the trial judge in his discretion may determine that standby counsel should be appointed to assist the defendant when called upon and to bring to the judge's attention matters favorable to the defendant upon which the judge should rule upon his own motion. Appointment and compensation of standby counsel shall be in accordance with rules adopted by the Office of Indigent Defense Services. (1977, c. 711, s. 1; 2000‑144, s. 30.)



§§ 15A-1244 through 15A-1250. Reserved for future codification purposes.

§§ 15A‑1244 through 15A‑1250.  Reserved for future codification purposes.



§§ 15A-1251 through 15A-1260. Reserved for future codification purposes.

Article 74.

§§ 15A‑1251 through 15A‑1260.  Reserved for future codification purposes.



§§ 15A-1261 through 15A-1280. Reserved for future codification purposes.

Article 75.

§§ 15A‑1261 through 15A‑1280.  Reserved for future codification purposes.



§§ 15A-1281 through 15A-1290. Reserved for future codification purposes.

Article 76.

§§ 15A‑1281 through 15A‑1290.  Reserved for future codification purposes.



§§ 15A-1291 through 15A-1300. Reserved for future codification purposes.

Article 77.

§§ 15A‑1291 through 15A‑1300.  Reserved for future codification purposes.



§ 15A-1301. Order of commitment to imprisonment when not otherwise specified.

SUBCHAPTER XIII. DISPOSITION OF DEFENDANTS.

Article 78.

Order of Commitment to Imprisonment.

§ 15A‑1301.  Order of commitment to imprisonment when not otherwise specified.

When a judicial official orders that a defendant be imprisoned he must issue an appropriate written commitment order.  When the commitment is to a sentence of imprisonment, the commitment must include the identification and class of the offense or offenses for which the defendant was convicted and, if the sentences are consecutive, the maximum sentence allowed by law upon conviction of each offense for the punishment range used to impose the sentence for the class of offense and prior record or conviction level, and, if the sentences are concurrent or consolidated, the longest of the maximum sentences allowed by law for the classes of offense and prior record or conviction levels upon conviction of any of the offenses. (1977, c. 711, s. 1; 1977, 2nd Sess., c. 1147, s. 4; 1993, c. 538, s. 11; 1994, Ex. Sess., c. 24, s. 14(b).)



§§ 15A-1302 through 15A-1310. Reserved for future codification purposes.

§§ 15A‑1302 through 15A‑1310.  Reserved for future codification purposes.



§§ 15A-1311 through 15A-1320: Reserved for future codification purposes.

Article 79.

§§ 15A‑1311 through 15A‑1320:  Reserved for future codification purposes.



§ 15A-1321. Automatic civil commitment of defendants found not guilty by reason of insanity.

Article 80.

Defendants Found Not Guilty by Reason of Insanity.

§ 15A‑1321.  Automatic civil commitment of defendants found not guilty by reason of insanity.

(a)        When a defendant charged with a crime, wherein it is not alleged that the defendant inflicted or attempted to inflict serious physical injury or death, is found not guilty by reason of insanity by verdict or upon motion pursuant to G.S. 15A‑959(c), the presiding judge shall enter an order finding that the defendant has been found not guilty by reason of insanity of a crime and committing the defendant to a State 24‑hour facility designated pursuant to G.S. 122C‑252. The court order shall also grant custody of the defendant to a law enforcement officer who shall take the defendant directly to that facility. Proceedings thereafter are in accordance with Part 7 of Article 5 of Chapter 122C of the General Statutes.

(b)        When a defendant charged with a crime, wherein it is alleged that the defendant inflicted or attempted to inflict serious physical injury or death, is found not guilty by reason of insanity, by verdict, or upon motion pursuant to G.S. 15A‑959(c), notwithstanding any other provision of law, the presiding judge shall enter an order finding that the defendant has been found not guilty by reason of insanity of a crime and committing the defendant to a Forensic Unit operated by the Department of Health and Human Services, where the defendant shall reside until the defendant's release in accordance with Chapter 122C of the General Statutes. The court order shall also grant custody of the defendant to a law enforcement officer who shall take the defendant directly to the facility. Proceedings not inconsistent with this section shall thereafter be in accordance with Part 7 of Article 5 of Chapter 122C of the General Statutes. (1977, c. 711, s. 1; 1983, c. 380, s. 3; 1985, c. 589, s. 10; 1987, c. 596, s. 6; 1991, c. 37, s. 1; 1998‑212, s. 12.35B(a).)



§ 15A-1322. Temporary restraint.

§ 15A‑1322.  Temporary restraint.

If the judge finds that there are reasonable grounds to believe that the defendant‑respondent is mentally ill, as defined in G.S. 122C‑3, and is dangerous to himself or others, and the judge determines upon appropriate findings of fact that it is appropriate to proceed under the provisions of this Article, he may order that the respondent be held under appropriate restraint pending proceedings under G.S. 15A‑1321. (1977, c. 711, s. 1; 1985, c. 589, s. 12.)



§§ 15A-1323 through 15A-1330. Reserved for future codification purposes.

§§ 15A‑1323 through 15A‑1330.  Reserved for future codification purposes.



§ 15A-1331. Authorized sentences; conviction.

Article 81.

General Sentencing Provisions.

§ 15A‑1331.  Authorized sentences; conviction.

(a)        The criminal judgment entered against a person in either district or superior court shall be consistent with the provisions of Article 81B of this Chapter and contain a sentence disposition consistent with that Article, unless the offense for which his guilt has been established is not covered by that Article.

(b)  For the purpose of imposing sentence, a person has been convicted when he has been adjudged guilty or has entered a plea of guilty or no contest. (1977, c. 711, s. 1; 1993, c. 538, s. 12; 1994, Ex. Sess., c. 24, s. 14(b).)



§ 15A-1331A. Forfeiture of licensing privileges after conviction of a felony.

§ 15A‑1331A.  Forfeiture of licensing privileges after conviction of a felony.

(a)        The following definitions apply in this section:

(1)        Licensing agency.  Any department, division, agency, officer, board, or other unit of State or local government that issues licenses for licensing privileges.

(2)        Licensing privilege.  The privilege of an individual to be authorized to engage in an activity as evidenced by the following licenses: regular and commercial drivers licenses, occupational licenses, hunting licenses and permits, and fishing licenses and permits.

(3)        Occupational license.  A licensure, permission, certification, or similar authorization required by statute or rule to practice an occupation or business. The term does not include a tax license issued under Chapter 105 of the General Statutes, Article 7 of Chapter 153A of the General Statutes, or Article 9 of Chapter 160A of the General Statutes.

(b)        Upon conviction of a felony, an individual automatically forfeits the individual's licensing privileges for the full term of the period the individual is placed on probation by the sentencing court at the time of conviction for the offense, if:

(1)        The individual is offered a suspended sentence on condition the individual accepts probation and the individual refuses probation, or

(2)        The individual's probation is revoked or suspended, and the judge makes findings in the judgment that the individual failed to make reasonable efforts to comply with the conditions of probation.

(c)        Whenever an individual's licensing privileges are forfeited under this section, the judge shall make findings in the judgment of the licensing privileges held by the individual known to the court at that time, the drivers license number and social security number of the individual, and the beginning and ending date of the period of time of the forfeiture. The terms and conditions of the forfeiture shall be transmitted by the clerk of court to the Division of Motor Vehicles, in accordance with G.S. 20‑24 and to the licensing agencies specified by the judge in the judgment. A licensing agency, upon receiving notice from the clerk of court, shall require the individual whose licensing privileges were forfeited to surrender the forfeited license issued by the agency and shall not reissue a license to that individual during the period of forfeiture as stated in the notice. Licensing agencies are authorized to establish procedures to implement this section.

(d)        Notwithstanding any other provision of this section, the court may order that an individual whose licensing privileges are forfeited under this section be granted a limited driving privilege in accordance with the provisions of G.S. 20‑179.3. (1994, Ex. Sess., c. 20, ss. 1, 5.)



§ 15A-1332. Presentence reports.

§ 15A‑1332.  Presentence reports.

(a)        Presentence Reports Generally.  To obtain a presentence report, the court may order either a presentence investigation as provided in subsection (b) or a presentence commitment for study as provided in subsection (c).

(b)        Presentence Investigation.  The court may order a probation officer to make a presentence investigation of any defendant. The court may order the investigation only after conviction unless the defendant moves for an earlier presentence investigation. A motion for an earlier presentence investigation may be addressed only to the judge of the session of court for which the defendant's case is calendared or, if the case has not been calendared, to a resident superior court judge if the case is in the jurisdiction of the superior court or to the chief district court judge if the case is in the jurisdiction of the district court. When the court orders a presentence investigation, the probation officer must promptly investigate all circumstances relevant to sentencing and submit either a written report or an oral report either on the record or with defense counsel and the prosecutor present. The report may include sentence recommendations only if such recommendations are requested by the court.

(c)        Presentence Commitment for Study.  When the court desires more detailed information as a basis for determining the sentence to be imposed than can be provided by a presentence investigation, the court may commit a defendant to the Department of Correction for study for the shortest period necessary to complete the study, not to exceed 90 days, if that defendant has been charged with or convicted of any felony or a Class A1 or Class 1 misdemeanor crime or crimes for which he may be imprisoned for more than six months and if he consents. The period of commitment must end when the study is completed, and may not exceed 90 days. The Department must conduct a complete study of a defendant committed to it under this subsection, inquiring into such matters as the defendant's previous delinquency or criminal experience, his social background, his capabilities, his mental, emotional and physical health, and the availability of resources or programs appropriate to the defendant. Upon completion of the study or the end of the 90‑day period, whichever occurs first, the Department of Correction must release the defendant to the sheriff of the county in which his case is docketed. The Department must forward the study to the clerk in that county, including whatever recommendations the Department believes will be helpful to a proper resolution of the case. When a defendant is returned from a presentence commitment for study, the conditions of pretrial release which obtained for the defendant before the commitment continue until judgment is entered, unless the conditions are modified under the provisions of G.S. 15A‑534(e). (1977, c. 711, s. 1; 1981, c. 377, s. 1; 1993, c. 538, s. 13; 1994, Ex. Sess., c. 24, s. 14(b); 1995, c. 507, s. 19.5(e).)



§ 15A-1333. Availability of presentence report.

§ 15A‑1333.  Availability of presentence report.

(a)        Presentence Reports and Sentencing Services Information  Not Public Records.  A written presentence report, the record of an oral presentence report, and information obtained in the preparation of a sentencing plan by a sentencing services program under Article 61 of Chapter 7A are not public records and may not be made available to any person except as provided in this section.

(b)        Access to Reports.  The defendant, his counsel, the prosecutor, or the court may have access at any reasonable time to a written presentence report or to any record of an oral presentence report. Access to a sentencing plan and information obtained in the preparation of a sentencing plan shall be in accordance with the comprehensive sentencing services program plan developed pursuant to G.S. 7A‑774.

(c)        Expunging Reports.  On motion of the defendant, the court in its discretion may order a written presentence report, the record of an oral presentence report, or a sentencing plan expunged from the court record. (1977, c. 711, s. 1; 2000‑67, s. 15.9(c).)



§ 15A-1334. The sentencing hearing.

§ 15A‑1334.  The sentencing hearing.

(a)        Time of Hearing.  Unless the defendant waives the hearing, the court must hold a hearing on the sentence. Either the defendant or the State may, upon a showing which the judge determines to be good cause, obtain a continuance of the sentencing hearing.

(b)        Proceeding at Hearing.  The defendant at the hearing may make a statement in his own behalf. The defendant and prosecutor may present witnesses and arguments on facts relevant to the sentencing decision and may cross‑examine the other party's witnesses. No person other than the defendant, his counsel, the prosecutor, and one making a presentence report may comment to the court on sentencing unless called as a witness by the defendant, the prosecutor, or the court. Formal rules of evidence do not apply at the hearing.

(c)        Sentence Hearing in Other District.  The judge who orders a presentence report may, in his discretion, direct that the sentencing hearing be held before him in another county or another district court district as defined in G.S. 7A‑133 or superior court district or set of districts as defined in G.S. 7A‑41.1, as the case may be, during or after the session in which the defendant was convicted. If sentence is imposed in a county other than the one where the defendant was convicted, the clerk of the county where sentence is imposed must forward the records of the sentencing proceeding to the clerk of the county of conviction.

(d)        Sentencing in Capital Cases.  Sentencing in capital cases is governed by Article 100 of this Chapter.

(e)        Procedure Applicable when Certain Prior Convictions May Be Used.  The procedure in G.S. 15A‑980 governs if the State seeks to use a prior conviction in a sentencing hearing. (1977, c. 711, s. 1; 1983, c. 513, s. 3; 1987 (Reg. Sess., 1988), c. 1037, s. 66.)



§ 15A-1335. Resentencing after appellate review.

§ 15A‑1335.  Resentencing after appellate review.

When a conviction or sentence imposed in superior court has been set aside on direct review or collateral attack, the court may not impose a new sentence for the same offense, or for a different offense based on the same conduct, which is more severe than the prior sentence less the portion of the prior sentence previously served. (1977, c. 711, s. 1.)



§ 15A-1336. Compliance with criminal case firearm notification requirements of the federal Violence Against Women Act.

§ 15A‑1336.  Compliance with criminal case firearm notification requirements of the federal Violence Against Women Act.

The Administrative Office of the Courts, in cooperation with the North Carolina Coalition Against Domestic Violence and the North Carolina Governor's Crime Commission, shall develop a form to comply with the criminal case firearm notification requirements of the Violence Against Women Act of 2005. (2007‑294, s.2)



§ 15A-1337. Reserved for future codification purposes.

§ 15A‑1337.  Reserved for future codification purposes.



§ 15A-1338. Reserved for future codification purposes.

§ 15A‑1338.  Reserved for future codification purposes.



§ 15A-1339. Reserved for future codification purposes.

§ 15A‑1339.  Reserved for future codification purposes.



§ 15A-1340. Reserved for future codification purposes.

§ 15A‑1340.  Reserved for future codification purposes.



§§ 15A-1340.1 through 15A-1340.7: Repealed by Session Laws 1993, c. 538, s. 14.

Article 81A.

Sentencing Persons Convicted of Felonies.

§§ 15A‑1340.1 through 15A‑1340.7:  Repealed by Session Laws 1993, c.  538, s. 14.



§ 15A-1340.8. Reserved for future codification purposes.

§ 15A‑1340.8.  Reserved for future codification purposes.



§ 15A-1340.9. Reserved for future codification purposes.

§ 15A‑1340.9.  Reserved for future codification purposes.



§ 15A-1340.10. Applicability of structured sentencing.

Article 81B.

Structured Sentencing of Persons Convicted of Crimes.

Part 1.  General Provisions.

§ 15A‑1340.10.  Applicability of structured sentencing.

This Article applies to criminal offenses in North Carolina, other than impaired driving under G.S. 20‑138.1 and failure to comply with control measures under G.S. 130A‑25, that occur on or after October 1, 1994. This Article does not apply to violent habitual felons sentenced under Article 2B of Chapter 14 of the General Statutes. (1993, c. 538, s. 1; 1994, Ex. Sess., c. 22, s. 35; c. 24, s. 14(a), (b); 1993 (Reg. Sess., 1994), c. 767, s. 17.)



§ 15A-1340.11. Definitions.

§ 15A‑1340.11.  Definitions.

The following definitions apply in this Article:

(1)        Active punishment.  A sentence in a criminal case that requires an offender to serve a sentence of imprisonment and is not suspended. Special probation, as defined in G.S. 15A‑1351, is not an active punishment.

(2)        Community punishment.  A sentence in a criminal case that does not include an active punishment, an intermediate punishment, or any of the conditions of probation listed in subdivision (6) of this section.

(3)        Day‑reporting center.  A facility to which offenders are required, as a condition of probation, to report on a daily or other regular basis at specified times for a specified length of time to participate in activities such as counseling, treatment, social skills training, or employment training.

(3a)      Drug treatment court program.  Program to which offenders are required, as a condition of probation, to comply with the rules adopted for the program as provided for in Article 62 of Chapter 7A of the General Statutes and to report on a regular basis for a specified time to participate in:

a.         Court supervision.

b.         Drug screening or testing.

c.         Drug or alcohol treatment programs.

(4)        Repealed by Session Laws 1997‑57, s. 2.

(4a)      House arrest with electronic monitoring.  Probation in which the offender is required to remain at his or her residence. The court, in the sentencing order, may authorize the offender to leave the offender's residence for employment, counseling, a course of study, vocational training, or other specific purposes and may modify that authorization. The probation officer may authorize the offender to leave the offender's residence for specific purposes not authorized in the court order upon approval of the probation officer's supervisor. The offender shall be required to wear a device which permits the supervising agency to monitor the offender's compliance with the condition.

(5)        Intensive supervision.  Probation that requires the offender to submit to rules adopted by the Division of Community Corrections for intensive supervision, including, but not limited to, multiple contacts by a probation officer per week, a specific period each day during which the offender must be at his or her residence, and that the offender remain gainfully and suitably employed or faithfully pursue a course of study or of vocational training that will equip the offender for suitable employment.

(6)        Intermediate punishment.  A sentence in a criminal case that places an offender on supervised probation and includes at least one of the following conditions:

a.         Special probation as defined in G.S. 15A‑1351(a).

b.         Assignment to a residential program.

c.         House arrest with electronic monitoring.

d.         Intensive supervision.

e.         Assignment to a day‑reporting center.

f.          Assignment to a drug treatment court program.

(7)        Prior conviction.  A person has a prior conviction when, on the date a criminal judgment is entered, the person being sentenced has been previously convicted of a crime:

a.         In the district court, and the person has not given notice of appeal and the time for appeal has expired; or

b.         In the superior court, regardless of whether the conviction is on appeal to the appellate division; or

c.         In the courts of the United States, another state, the armed services of the United States, or another country, regardless of whether the offense would be a crime if it occurred in North Carolina,

regardless of whether the crime was committed before or after the effective date of this Article.

(8)        Residential program.  A program in which the offender, as a condition of probation, is required to reside in a facility for a specified period and to participate in activities such as counseling, treatment, social skills training, or employment training, conducted at the residential facility or at other specified locations.  (1993, c. 538, s. 1; 1994, Ex. Sess., c. 14, s. 17; c. 24, s. 14(b); 1997‑57, s. 2; 1997‑80, s. 6; 1999‑306, s. 2; 2004‑128, s. 3; 2009‑372, s. 5; 2009‑547, s. 6.)



§ 15A-1340.12. Purposes of sentencing.

§ 15A‑1340.12.  Purposes of sentencing.

The primary purposes of sentencing a person convicted of a crime are to impose a punishment commensurate with the injury the offense has caused, taking into account factors that may diminish or increase the offender's culpability; to protect the public by restraining offenders; to assist the offender toward rehabilitation and restoration to the community as a lawful citizen; and to provide a general deterrent to criminal behavior. (1993, c. 538, s. 1; 1994, Ex. Sess., c. 24, s. 14(b).)



§ 15A-1340.13. Procedure and incidents of sentence of imprisonment for felonies.

Part 2.  Felony Sentencing.

§ 15A‑1340.13.  Procedure and incidents of sentence of imprisonment for felonies.

(a)        Application to Felonies Only.  This Part applies to sentences imposed for felony convictions.

(b)        Procedure Generally; Requirements of Judgment; Kinds of Sentences.  Before imposing a sentence, the court shall determine the prior record level for the offender pursuant to G.S. 15A‑1340.14. The sentence shall contain a sentence disposition specified for the class of offense and prior record level, and its minimum term of imprisonment shall be within the range specified for the class of offense and prior record level, unless applicable statutes require or authorize another minimum sentence of imprisonment. The kinds of sentence dispositions are active punishment, intermediate punishment, and community punishment.

(c)        Minimum and Maximum Term.  The judgment of the court shall contain a minimum term of imprisonment that is consistent with the class of offense for which the sentence is being imposed and with the prior record level for the offender. The maximum term of imprisonment applicable to each minimum term of imprisonment is, unless otherwise provided, as specified in G.S. 15A‑1340.17. The maximum term shall be specified in the judgment of the court.

(d)        Service of Minimum Required; Earned Time Authorization.  An offender sentenced to an active punishment shall serve the minimum term imposed. The maximum term may be reduced to, but not below, the minimum term by earned time credits awarded to an offender by the Department of Correction or the custodian of the local confinement facility, pursuant to rules adopted in accordance with law.

(e)        Deviation from Sentence Ranges for Aggravation and Mitigation; No Sentence Dispositional Deviation Allowed.  The court may deviate from the presumptive range of minimum sentences of imprisonment specified for a class of offense and prior record level if it finds, pursuant to G.S. 15A‑1340.16, that aggravating or mitigating circumstances support such a deviation. The amount of the deviation is in the court's discretion, subject to the limits specified in the class of offense and prior record level for mitigated and aggravated punishment. Deviations for aggravated or mitigated punishment are allowed only in the ranges of minimum and maximum sentences of imprisonment, and not in the sentence dispositions specified for the class of offense and prior record level, unless a statute specifically authorizes a sentence dispositional deviation.

(f)         Suspension of Sentence.  Unless otherwise provided, the court shall not suspend the sentence of imprisonment if the class of offense and prior record level do not permit community or intermediate punishment as a sentence disposition. The court shall suspend the sentence of imprisonment if the class of offense and prior record level require community or intermediate punishment as a sentence disposition. The court may suspend the sentence of imprisonment if the class of offense and prior record level authorize, but do not require, active punishment as a sentence disposition.

(g)        Dispositional Deviation for Extraordinary Mitigation.  Except as provided in subsection (h) of this section, the court may impose an intermediate punishment for a class of offense and prior record level that requires the imposition of an active punishment if it finds in writing all of the following:

(1)        That extraordinary mitigating factors of a kind significantly greater than in the normal case are present.

(2)        Those factors substantially outweigh any factors in aggravation.

(3)        It would be a manifest injustice to impose an active punishment in the case.

The court shall consider evidence of extraordinary mitigating factors, but the decision to find any such factors, or to impose an intermediate punishment is in the discretion of the court. The extraordinary mitigating factors which the court finds shall be specified in its judgment.

(h)        Exceptions When Extraordinary Mitigation Shall Not Be Used.  The court shall not impose an intermediate sanction pursuant to subsection (g) of this section if:

(1)        The offense is a Class A or Class B1 felony;

(2)        The offense is a drug trafficking offense under G.S. 90‑95(h) or a drug trafficking conspiracy offense under G.S. 90‑95(i); or

(3)        The defendant has five or more points as determined by G.S. 15A‑1340.14. (1993, c. 538, s. 1; 1994, Ex. Sess., c. 14, ss. 18, 18.1, 19; c. 22, s. 9; c. 24, s. 14(b); 1995, c. 375, s. 1.)



§ 15A-1340.14. Prior record level for felony sentencing.

§ 15A‑1340.14.  Prior record level for felony sentencing.

(a)        Generally.  The prior record level of a felony offender is determined by calculating the sum of the points assigned to each of the offender's prior convictions that the court, or with respect to subdivision (b)(7) of this section, the jury, finds to have been proved in accordance with this section.

(b)        Points.  Points are assigned as follows:

(1)        For each prior felony Class A conviction, 10 points.

(1a)      For each prior felony Class B1 conviction, 9 points.

(2)        For each prior felony Class B2, C, or D conviction, 6 points.

(3)        For each prior felony Class E, F, or G conviction, 4 points.

(4)        For each prior felony Class H or I conviction, 2 points.

(5)        For each prior misdemeanor conviction as defined in this subsection, 1 point. For purposes of this subsection, misdemeanor is defined as any Class A1 and Class 1 nontraffic misdemeanor offense, impaired driving (G.S. 20‑138.1), impaired driving in a commercial vehicle (G.S. 20‑138.2), and misdemeanor death by vehicle (G.S. 20‑141.4(a2)), but not any other misdemeanor traffic offense under Chapter 20 of the General Statutes.

(6)        If all the elements of the present offense are included in any prior offense for which the offender was convicted, whether or not the prior offense or offenses were used in determining prior record level, 1 point.

(7)        If the offense was committed while the offender was on supervised or unsupervised probation, parole, or post‑release supervision, or while the offender was serving a sentence of imprisonment, or while the offender was on escape from a correctional institution while serving a sentence of imprisonment, 1 point.

For purposes of determining prior record points under this subsection, a conviction for a first degree rape or a first degree sexual offense committed prior to the effective date of this subsection shall be treated as a felony Class B1 conviction, and a conviction for any other felony Class B offense committed prior to the effective date of this subsection shall be treated as a felony Class B2 conviction. G.S. 15A‑1340.16(a5) specifies the procedure to be used to determine if a point exists under subdivision (7) of this subsection. The State must provide a defendant with written notice of its intent to prove the existence of the prior record point under subdivision (7) of this subsection as required by G.S. 15A‑1340.16(a6).

(c)        Prior Record Levels for Felony Sentencing.  The prior record levels for felony sentencing are:

(1)        Level I  Not more than 1 point.

(2)        Level II  At least 2, but not more than 5 points.

(3)        Level III  At least 6, but not more than 9 points.

(4)        Level IV  At least 10, but not more than 13 points.

(5)        Level V  At least 14, but not more than 17 points.

(6)        Level VI  At least 18 points.

In determining the prior record level, the classification of a prior offense is the classification assigned to that offense at the time the offense for which the offender is being sentenced is committed.

(d)        Multiple Prior Convictions Obtained in One Court Week.  For purposes of determining the prior record level, if an offender is convicted of more than one offense in a single superior court during one calendar week, only the conviction for the offense with the highest point total is used. If an offender is convicted of more than one offense in a single session of district court, only one of the convictions is used.

(e)        Classification of Prior Convictions From Other Jurisdictions.  Except as otherwise provided in this subsection, a conviction occurring in a jurisdiction other than North Carolina is classified as a Class I felony if the jurisdiction in which the offense occurred classifies the offense as a felony, or is classified as a Class 3 misdemeanor if the jurisdiction in which the offense occurred classifies the offense as a misdemeanor. If the offender proves by the preponderance of the evidence that an offense classified as a felony in the other jurisdiction is substantially similar to an offense that is a misdemeanor in North Carolina, the conviction is treated as that class of misdemeanor for assigning prior record level points. If the State proves by the preponderance of the evidence that an offense classified as either a misdemeanor or a felony in the other jurisdiction is substantially similar to an offense in North Carolina that is classified as a Class I felony or higher, the conviction is treated as that class of felony for assigning prior record level points. If the State proves by the preponderance of the evidence that an offense classified as a misdemeanor in the other jurisdiction is substantially similar to an offense classified as a Class A1 or Class 1 misdemeanor in North Carolina, the conviction is treated as a Class A1 or Class 1 misdemeanor for assigning prior record level points.

(f)         Proof of Prior Convictions.  A prior conviction shall be proved by any of the following methods:

(1)        Stipulation of the parties.

(2)        An original or copy of the court record of the prior conviction.

(3)        A copy of records maintained by the Division of Criminal Information, the Division of Motor Vehicles, or of the Administrative Office of the Courts.

(4)        Any other method found by the court to be reliable.

The State bears the burden of proving, by a preponderance of the evidence, that a prior conviction exists and that the offender before the court is the same person as the offender named in the prior conviction. The original or a copy of the court records or a copy of the records maintained by the Division of Criminal Information, the Division of Motor Vehicles, or of the Administrative Office of the Courts, bearing the same name as that by which the offender is charged, is prima facie evidence that the offender named is the same person as the offender before the court, and that the facts set out in the record are true. For purposes of this subsection, "a copy" includes a paper writing containing a reproduction of a record maintained electronically on a computer or other data processing equipment, and a document produced by a facsimile machine. The prosecutor shall make all feasible efforts to obtain and present to the court the offender's full record. Evidence presented by either party at trial may be utilized to prove prior convictions. Suppression of prior convictions is pursuant to G.S. 15A‑980. If a motion is made pursuant to that section during the sentencing stage of the criminal action, the court may grant a continuance of the sentencing hearing. If asked by the defendant in compliance with G.S. 15A‑903, the prosecutor shall furnish the defendant's prior criminal record to the defendant within a reasonable time sufficient to allow the defendant to determine if the record available to the prosecutor is accurate. Upon request of a sentencing services program established pursuant to Article 61 of Chapter 7A of the General Statutes, the district attorney shall provide any information the district attorney has about the criminal record of a person for whom the program has been requested to provide a sentencing plan pursuant to G.S. 7A‑773.1.  (1993, c. 538, s. 1; 1994, Ex. Sess., c. 22, s. 10; c. 24, s. 14(b); 1993 (Reg. Sess., 1994), c. 767, ss. 11‑13; 1995, c. 507, s. 19.5(f); 1995 (Reg. Sess., 1996), c. 742, s. 15; 1997‑80, s. 7; 1997‑486, s. 1; 1999‑306, s. 3; 1999‑408, s. 3; 2005‑145, s. 2; 2009‑555, s. 1.)



§ 15A-1340.15. Multiple convictions.

§ 15A‑1340.15.  Multiple convictions.

(a)        Consecutive Sentences.  This Article does not prohibit the imposition of consecutive sentences.  Unless otherwise specified by the court, all sentences of imprisonment run concurrently with any other sentences of imprisonment.

(b)        Consolidation of Sentences.  If an offender is convicted of more than one offense at the same time, the court may consolidate the offenses for judgment and impose a single judgment for the consolidated offenses.  The judgment shall contain a sentence disposition specified for the class of offense and prior record level of the most serious offense, and its minimum sentence of imprisonment shall be within the ranges specified for that class of offense and prior record level, unless applicable statutes require or authorize another minimum sentence of imprisonment. (1993, c. 538, s. 1; 1994, Ex. Sess., c. 24, s. 14(b).)



§ 15A-1340.16. Aggravated and mitigated sentences.

§ 15A‑1340.16.  Aggravated and mitigated sentences.

(a)        Generally, Burden of Proof.  The court shall consider evidence of aggravating or mitigating factors present in the offense that make an aggravated or mitigated sentence appropriate, but the decision to depart from the presumptive range is in the discretion of the court. The State bears the burden of proving beyond a reasonable doubt that an aggravating factor exists, and the offender bears the burden of proving by a preponderance of the evidence that a mitigating factor exists.

(a1)      Jury to Determine Aggravating Factors; Jury Procedure if Trial Bifurcated.  The defendant may admit to the existence of an aggravating factor, and the factor so admitted shall be treated as though it were found by a jury pursuant to the procedures in this subsection. Admissions of the existence of an aggravating factor must be consistent with the provisions of G.S. 15A‑1022.1. If the defendant does not so admit, only a jury may determine if an aggravating factor is present in an offense. The jury impaneled for the trial of the felony may, in the same trial, also determine if one or more aggravating factors is present, unless the court determines that the interests of justice require that a separate sentencing proceeding be used to make that determination. If the court determines that a separate proceeding is required, the proceeding shall be conducted by the trial judge before the trial jury as soon as practicable after the guilty verdict is returned. If prior to the time that the trial jury begins its deliberations on the issue of whether one or more aggravating factors exist, any juror dies, becomes incapacitated or disqualified, or is discharged for any reason, an alternate juror shall become a part of the jury and serve in all respects as those selected on the regular trial panel. An alternate juror shall become a part of the jury in the order in which the juror was selected. If the trial jury is unable to reconvene for a hearing on the issue of whether one or more aggravating factors exist after having determined the guilt of the accused, the trial judge shall impanel a new jury to determine the issue. A jury selected to determine whether one or more aggravating factors exist shall be selected in the same manner as juries are selected for the trial of criminal cases.

(a2)      Procedure if Defendant Admits Aggravating Factor Only.  If the defendant admits that an aggravating factor exists, but pleads not guilty to the underlying felony, a jury shall be impaneled to dispose of the felony charge. In that case, evidence that relates solely to the establishment of an aggravating factor shall not be admitted in the felony trial.

(a3)      Procedure if Defendant Pleads Guilty to the Felony Only.  If the defendant pleads guilty to the felony, but contests the existence of one or more aggravating factors, a jury shall be impaneled to determine if the aggravating factor or factors exist.

(a4)      Pleading of Aggravating Factors.  Aggravating factors set forth in subsection (d) of this section need not be included in an indictment or other charging instrument. Any aggravating factor alleged under subdivision (d)(20) of this section shall be included in an indictment or other charging instrument, as specified in G.S. 15A‑924.

(a5)      Procedure to Determine Prior Record Level Points Not Involving Prior Convictions.  If the State seeks to establish the existence of a prior record level point under G.S. 15A‑1340.14(b)(7), the jury shall determine whether the point should be assessed using the procedures specified in subsections (a1) through (a3) of this section. The State need not allege in an indictment or other pleading that it intends to establish the point.

(a6)      Notice of Intent to Use Aggravating Factors or Prior Record Level Points.  The State must provide a defendant with written notice of its intent to prove the existence of one or more aggravating factors under subsection (d) of this section or a prior record level point under G.S. 15A‑1340.14(b)(7) at least 30 days before trial or the entry of a guilty or no contest plea. A defendant may waive the right to receive such notice. The notice shall list all the aggravating factors the State seeks to establish.

(b)        When Aggravated or Mitigated Sentence Allowed.  If the jury, or with respect to an aggravating factor under G.S. 15A‑1340.16(d)(12a) or (18a), the court, finds that aggravating factors exist or the court finds that mitigating factors exist, the court may depart from the presumptive range of sentences specified in G.S. 15A‑1340.17(c)(2). If aggravating factors are present and the court determines they are sufficient to outweigh any mitigating factors that are present, it may impose a sentence that is permitted by the aggravated range described in G.S. 15A‑1340.17(c)(4). If the court finds that mitigating factors are present and are sufficient to outweigh any aggravating factors that are present, it may impose a sentence that is permitted by the mitigated range described in G.S. 15A‑1340.17(c)(3).

(c)        Written Findings; When Required.  The court shall make findings of the aggravating and mitigating factors present in the offense only if, in its discretion, it departs from the presumptive range of sentences specified in G.S. 15A‑1340.17(c)(2). If the jury finds factors in aggravation, the court shall ensure that those findings are entered in the court's determination of sentencing factors form or any comparable document used to record the findings of sentencing factors. Findings shall be in writing. The requirement to make findings in order to depart from the presumptive range applies regardless of whether the sentence of imprisonment is activated or suspended.

(d)        Aggravating Factors.  The following are aggravating factors:

(1)        The defendant induced others to participate in the commission of the offense or occupied a position of leadership or dominance of other participants.

(2)        The defendant joined with more than one other person in committing the offense and was not charged with committing a conspiracy.

(2a)      The offense was committed for the benefit of, or at the direction of, any criminal street gang, with the specific intent to promote, further, or assist in any criminal conduct by gang members, and the defendant was not charged with committing a conspiracy. A "criminal street gang" means any ongoing organization, association, or group of three or more persons, whether formal or informal, having as one of its primary activities the commission of felony or violent misdemeanor offenses, or delinquent acts that would be felonies or violent misdemeanors if committed by an adult, and having a common name or common identifying sign, colors, or symbols.

(3)        The offense was committed for the purpose of avoiding or preventing a lawful arrest or effecting an escape from custody.

(4)        The defendant was hired or paid to commit the offense.

(5)        The offense was committed to disrupt or hinder the lawful exercise of any governmental function or the enforcement of laws.

(6)        The offense was committed against or proximately caused serious injury to a present or former law enforcement officer, employee of the Department of Correction, jailer, fireman, emergency medical technician, ambulance attendant, social worker, justice or judge, clerk or assistant or deputy clerk of court, magistrate, prosecutor, juror, or witness against the defendant, while engaged in the performance of that person's official duties or because of the exercise of that person's official duties.

(6a)      The offense was committed against or proximately caused serious harm as defined in G.S. 14‑163.1 or death to a law enforcement agency animal, an assistance animal, or a search and rescue animal as defined in G.S. 14‑163.1, while engaged in the performance of the animal's official duties.

(7)        The offense was especially heinous, atrocious, or cruel.

(8)        The defendant knowingly created a great risk of death to more than one person by means of a weapon or device which would normally be hazardous to the lives of more than one person.

(9)        The defendant held public office at the time of the offense and the offense related to the conduct of the office.

(10)      The defendant was armed with or used a deadly weapon at the time of the crime.

(11)      The victim was very young, or very old, or mentally or physically infirm, or handicapped.

(12)      The defendant committed the offense while on pretrial release on another charge.

(12a)    The defendant has, during the 10‑year period prior to the commission of the offense for which the defendant is being sentenced, been found by a court of this State to be in willful violation of the conditions of probation imposed pursuant to a suspended sentence or been found by the Post‑Release Supervision and Parole Commission to be in willful violation of a condition of parole or post‑release supervision imposed pursuant to release from incarceration.

(13)      The defendant involved a person under the age of 16 in the commission of the crime.

(14)      The offense involved an attempted or actual taking of property of great monetary value or damage causing great monetary loss, or the offense involved an unusually large quantity of contraband.

(15)      The defendant took advantage of a position of trust or confidence, including a domestic relationship, to commit the offense.

(16)      The offense involved the sale or delivery of a controlled substance to a minor.

(16a)    The offense is the manufacture of methamphetamine and was committed where a person under the age of 18 lives, was present, or was otherwise endangered by exposure to the drug, its ingredients, its by‑products, or its waste.

(16b)    The offense is the manufacture of methamphetamine and was committed in a dwelling that is one of four or more contiguous dwellings.

(17)      The offense for which the defendant stands convicted was committed against a victim because of the victim's race, color, religion, nationality, or country of origin.

(18)      The defendant does not support the defendant's family.

(18a)    The defendant has previously been adjudicated delinquent for an offense that would be a Class A, B1, B2, C, D, or E felony if committed by an adult.

(19)      The serious injury inflicted upon the victim is permanent and debilitating.

(20)      Any other aggravating factor reasonably related to the purposes of sentencing.

Evidence necessary to prove an element of the offense shall not be used to prove any factor in aggravation, and the same item of evidence shall not be used to prove more than one factor in aggravation. Evidence necessary to establish that an enhanced sentence is required under G.S. 15A‑1340.16A may not be used to prove any factor in aggravation.

The judge shall not consider as an aggravating factor the fact that the defendant exercised the right to a jury trial.

Notwithstanding the provisions of subsection (a1) of this section, the determination that an aggravating factor under G.S. 15A‑1340.16(d)(18a) is present in a case shall be made by the court, and not by the jury. That determination shall be made in the sentencing hearing.

(e)        Mitigating Factors.  The following are mitigating factors:

(1)        The defendant committed the offense under duress, coercion, threat, or compulsion that was insufficient to constitute a defense but significantly reduced the defendant's culpability.

(2)        The defendant was a passive participant or played a minor role in the commission of the offense.

(3)        The defendant was suffering from a mental or physical condition that was insufficient to constitute a defense but significantly reduced the defendant's culpability for the offense.

(4)        The defendant's age, immaturity, or limited mental capacity at the time of commission of the offense significantly reduced the defendant's culpability for the offense.

(5)        The defendant has made substantial or full restitution to the victim.

(6)        The victim was more than 16 years of age and was a voluntary participant in the defendant's conduct or consented to it.

(7)        The defendant aided in the apprehension of another felon or testified truthfully on behalf of the prosecution in another prosecution of a felony.

(8)        The defendant acted under strong provocation, or the relationship between the defendant and the victim was otherwise extenuating.

(9)        The defendant could not reasonably foresee that the defendant's conduct would cause or threaten serious bodily harm or fear, or the defendant exercised caution to avoid such consequences.

(10)      The defendant reasonably believed that the defendant's conduct was legal.

(11)      Prior to arrest or at an early stage of the criminal process, the defendant voluntarily acknowledged wrongdoing in connection with the offense to a law enforcement officer.

(12)      The defendant has been a person of good character or has had a good reputation in the community in which the defendant lives.

(13)      The defendant is a minor and has reliable supervision available.

(14)      The defendant has been honorably discharged from the United States armed services.

(15)      The defendant has accepted responsibility for the defendant's criminal conduct.

(16)      The defendant has entered and is currently involved in or has successfully completed a drug treatment program or an alcohol treatment program subsequent to arrest and prior to trial.

(17)      The defendant supports the defendant's family.

(18)      The defendant has a support system in the community.

(19)      The defendant has a positive employment history or is gainfully employed.

(20)      The defendant has a good treatment prognosis, and a workable treatment plan is available.

(21)      Any other mitigating factor reasonably related to the purposes of sentences.  (1993, c. 538, s. 1; 1994, Ex. Sess., c. 7, s. 6; c. 22, s. 22; c. 24, s. 14(b); 1995, c. 509, s. 13; 1997‑443, ss. 19.25(w), 19.25(ee); 2003‑378, s. 6; 2004‑178, s. 2; 2004‑186, s. 8.1; 2005‑101, s. 1; 2005‑145, s. 1; 2005‑434, s. 4; 2007‑80, s. 2; 2008‑129, ss. 1, 2; 2009‑460, s. 2.)



§ 15A-1340.16A. Enhanced sentence if defendant is convicted of a Class A, B1, B2, C, D, or E felony and the defendant used, displayed, or threatened to use or display a firearm or deadly weapon during the commission of the felony.

§ 15A‑1340.16A.  Enhanced sentence if defendant is convicted of a Class A, B1, B2, C, D, or E felony and the defendant used, displayed, or threatened to use or display a firearm or deadly weapon during the commission of the felony.

(a),       (b) Repealed by Session Laws 2003‑378, s. 2, effective August 1, 2003.

(c)        If a person is convicted of a Class A, B1, B2, C, D, or E felony and it is found as provided in this section that: (i) the person committed the felony by using, displaying, or threatening the use or display of a firearm or deadly weapon and (ii) the person actually possessed the firearm or deadly weapon about his or her person, then the person shall have the minimum term of imprisonment to which the person is sentenced for that felony increased by 60 months. The maximum term of imprisonment shall be the maximum term that corresponds to the minimum term after it is increased by 60 months, as specified in G.S. 15A‑1340.17(e) and (e1).

(d)        An indictment or information for the Class A, B1, B2, C, D, or E felony shall allege in that indictment or information the facts set out in subsection (c) of this section. The pleading is sufficient if it alleges that the defendant committed the felony by using, displaying, or threatening the use or display of a firearm or deadly weapon and the defendant actually possessed the firearm or deadly weapon about the defendant's person. One pleading is sufficient for all Class A, B1, B2, C, D, or E felonies that are tried at a single trial.

(e)        The State shall prove the issues set out in subsection (c) of this section beyond a reasonable doubt during the same trial in which the defendant is tried for the felony unless the defendant pleads guilty or no contest to the issues. If the defendant pleads guilty or no contest to the felony but pleads not guilty to the issues set out in subsection (c) of this section, then a jury shall be impaneled to determine the issues.

(f)         Subsection (c) of this section does not apply if the evidence of the use, display, or threatened use or display of the firearm or deadly weapon is needed to prove an element of the felony or if the person is not sentenced to an active term of imprisonment.  (1994, Ex. Sess., c. 22, s. 20; 2003‑378, s. 2; 2008‑214, s. 5.)



§ 15A-1340.16B. Life imprisonment without parole for a second or subsequent conviction of a Class B1 felony if the victim was 13 years of age or younger and there are no mitigating factors.

§ 15A‑1340.16B.  Life imprisonment without parole for a second or subsequent conviction of a Class B1 felony if the victim was 13 years of age or younger and there are no mitigating factors.

(a)        If a person is convicted of a Class B1 felony and it is found as provided in this section that: (i) the person committed the felony against a victim who was 13 years of age or younger at the time of the offense and (ii) the person has one or more prior convictions of a Class B1 felony, then the person shall be sentenced to life imprisonment without parole.

(b),       (c) Repealed by Session Laws 2003‑378, s. 3, effective August 1, 2003.

(d)        An indictment or information for the Class B1 felony shall allege in that indictment or information or in a separate indictment or information the facts set out in subsection (a) of this section. The pleading is sufficient if it alleges that the defendant committed the felony against a victim who was 13 years of age or younger at the time of the felony and that the defendant had one or more prior convictions of a Class B1 felony. One pleading is sufficient for all Class B1 felonies that are tried at a single trial.

(e)        The State shall prove the issues set out in subsection (a) of this section beyond a reasonable doubt during the same trial in which the defendant is tried for the felony unless the defendant pleads guilty or no contest to the issues. The issues shall be presented in the same manner as provided in G.S. 15A‑928(c). If the defendant pleads guilty or no contest to the felony but pleads not guilty to the issues set out in subsection (a) of this section, then a jury shall be impaneled to determine the issues.

(f)         Subsection (a) of this section does not apply if there are mitigating factors present under G.S. 15A‑1340.16(e). (1998‑212, s. 17.16(a); 2003‑378, s. 3.)



§ 15A-1340.16C. Enhanced sentence if defendant is convicted of a felony and the defendant was wearing or had in his or her immediate possession a bullet-proof vest during the commission of the felony.

§ 15A‑1340.16C.  Enhanced sentence if defendant is convicted of a felony and the defendant was wearing or had in his or her immediate possession a bullet‑proof vest during the commission of the felony.

(a)        If a person is convicted of a felony and it is found as provided in this section that the person wore or had in his or her immediate possession a bullet‑proof vest at the time of the felony, then the person is guilty of a felony that is one class higher than the underlying felony for which the person was convicted.

(b)        Repealed by Session Laws 2003‑378, s. 4, effective August 1, 2003.

(b1)      This section does not apply to law enforcement officers, unless the State proves beyond a reasonable doubt, pursuant to subsection (d) of this section, both of the following:

(1)        That the law enforcement officer was not performing or attempting to perform a law enforcement function.

(2)        That the law enforcement officer knowingly wore or had in his or her immediate possession a bulletproof vest at the time of the commission of the felony for the purpose of aiding the law enforcement officer in the commission of the felony.

(c)        An indictment or information for the felony shall allege in that indictment or information or in a separate indictment or information the facts set out in subsection (a) of this section. The pleading is sufficient if it alleges that the defendant committed the felony while wearing or having in the defendant's immediate possession a bulletproof vest. One pleading is sufficient for all felonies that are tried at a single trial.

(d)        The State shall prove the issue set out in subsection (a) of this section beyond a reasonable doubt during the same trial in which the defendant is tried for the felony unless the defendant pleads guilty or no contest to that issue. If the defendant pleads guilty or no contest to the felony but pleads not guilty to the issue set out in subsection (a) of this section, then a jury shall be impaneled to determine that issue.

(e)        Subsection (a) of this section does not apply if the evidence that the person wore or had in the person's immediate possession a bulletproof vest is needed to prove an element of the felony. (1999‑263, s. 1; 2003‑378, s. 4.)



§ 15A-1340.16D. Enhanced sentence if defendant is convicted of manufacture of methamphetamine and the offense resulted in serious injury to a law enforcement officer, probation officer, parole officer, emergency medical services employee, or a firef

§ 15A‑1340.16D.  Enhanced sentence if defendant is convicted of manufacture of methamphetamine and the offense resulted in serious injury to a law enforcement officer, probation officer, parole officer, emergency medical services employee, or a firefighter.

(a)        If a person is convicted of the offense of manufacture of methamphetamine under G.S. 90‑95(b)(1a) and it is found as provided in this section that a law enforcement officer, probation officer, parole officer, emergency medical services employee, or a firefighter suffered serious injury while discharging or attempting to discharge his or her official duties and that the injury was directly caused by one of the hazards associated with the manufacture of methamphetamine, then the person shall have the minimum term of imprisonment to which the person is sentenced for that felony increased by 24 months. The maximum term of imprisonment shall be the maximum term that corresponds to the minimum term after it is increased by 24 months, as specified in G.S. 15A‑1340.17(e) and (e1).

(b)        An indictment or information for the offense of manufacture of methamphetamine under G.S. 90‑95(b)(1a) shall allege in that indictment or information the facts set out in subsection (a) of this section. The pleading is sufficient if it alleges that the defendant committed the offense of manufacture of methamphetamine and that as a result of the offense a law enforcement officer, probation officer, parole officer, emergency medical services employee, or firefighter suffered serious injury while discharging or attempting to discharge his or her official duties. One pleading is sufficient for all felonies that are tried at a single trial.

(c)        The State shall prove the issue set out in subsection (b) of this section beyond a reasonable doubt during the same trial in which the defendant is tried for the offense of manufacture of methamphetamine unless the defendant pleads guilty or no contest to the issue. If the defendant pleads guilty or no contest to the offense of manufacture of methamphetamine but pleads not guilty to the issue set out in subsection (b) of this section, then a jury shall be impaneled to determine the issue.

(d)        This section does not apply if the offense is packaging or repackaging methamphetamine, or labeling or relabeling the methamphetamine container. (2004‑178, s. 8.)



§ 15A-1340.17. Punishment limits for each class of offense and prior record level.

§ 15A‑1340.17.  Punishment limits for each class of offense and prior record level.

(a)        Offense Classification; Default Classifications.  The offense classification is as specified in the offense for which the sentence is being imposed. If the offense is a felony for which there is no classification, it is a Class I felony.

(b)        Fines.  Any judgment that includes a sentence of imprisonment may also include a fine. If a community punishment is authorized, the judgment may consist of a fine only. Additionally, when the defendant is other than an individual, the judgment may consist of a fine only. Unless otherwise provided, the amount of the fine is in the discretion of the court.

(c)        Punishments for Each Class of Offense and Prior Record Level; Punishment Chart Described.  The authorized punishment for each class of offense and prior record level is as specified in the chart below. Prior record levels are indicated by the Roman numerals placed horizontally on the top of the chart. Classes of offense are indicated by the letters placed vertically on the left side of the chart. Each cell on the chart contains the following components:

(1)        A sentence disposition or dispositions: "C" indicates that a community punishment is authorized; "I" indicates that an intermediate punishment is authorized; "A" indicates that an active punishment is authorized; and "Life Imprisonment Without Parole" indicates that the defendant shall be imprisoned for the remainder of the prisoner's natural life.

(2)        A presumptive range of minimum durations, if the sentence of imprisonment is neither aggravated or mitigated; any minimum term of imprisonment in that range is permitted unless the court finds pursuant to G.S. 15A‑1340.16 that an aggravated or mitigated sentence is appropriate. The presumptive range is the middle of the three ranges in the cell.

(3)        A mitigated range of minimum durations if the court finds pursuant to G.S. 15A‑1340.16 that a mitigated sentence of imprisonment is justified; in such a case, any minimum term of imprisonment in the mitigated range is permitted. The mitigated range is the lower of the three ranges in the cell.

(4)        An aggravated range of minimum durations if the court finds pursuant to G.S. 15A‑1340.16 that an aggravated sentence of imprisonment is justified; in such a case, any minimum term of imprisonment in the aggravated range is permitted. The aggravated range is the higher of the three ranges in the cell.

PRIOR RECORD LEVEL

I                 II                 III               IV                  V                  VI

0‑1 Pt        2‑5 Pts         6‑9 Pts      10‑13 Pts      14‑17 Pts       18+ Pts

A         Life Imprisonment Without Parole or Death as Established by Statute

A                A                 A                 A                  A                  A              DISPOSITION

240‑300     276‑345      317‑397      365‑456          Life Imprisonment                     Aggravated

Without Parole

B1   192‑240     221‑276      254‑317      292‑365        336‑420        386‑483       PRESUMPTIVE

144‑192     166‑221      190‑254      219‑292        252‑336        290‑386                   Mitigated

A                A                 A                 A                  A                  A              DISPOSITION

157‑196     180‑225      207‑258      238‑297        273‑342        314‑393                Aggravated

B2   125‑157     144‑180      165‑207      190‑238        219‑273        251‑314       PRESUMPTIVE

94‑125      108‑144      124‑165      143‑190        164‑219        189‑251                   Mitigated

A                A                 A                 A                  A                  A              DISPOSITION

73‑92        83‑104        96‑120       110‑138        127‑159        146‑182                Aggravated

C       58‑73         67‑83          77‑96         88‑110         101‑127        117‑146       PRESUMPTIVE

44‑58         50‑67          58‑77          66‑88           76‑101          87‑117                    Mitigated

A                A                 A                 A                  A                  A              DISPOSITION

64‑80         73‑92         84‑105        97‑121         111‑139        128‑160                Aggravated

D       51‑64         59‑73         67‑^t84        78‑97           89‑111         103‑128       PRESUMPTIVE

38‑51         44‑59          51‑67          58‑78            67‑89           77‑103                    Mitigated

I/A              I/A                A                 A                  A                  A              DISPOSITION

25‑31         29‑36          33‑41          38‑48            44‑55            50‑63                  Aggravated

E        20‑25         23‑29          26‑33          30‑38            35‑44            40‑50         PRESUMPTIVE

15‑20         17‑23          20‑26          23‑30            26‑35            30‑40                     Mitigated

I/A              I/A               I/A                A                  A                  A              DISPOSITION

16‑20         19‑23          21‑27          25‑31            28‑36            33‑41                  Aggravated

F        13‑16         15‑19          17‑21          20‑25            23‑28            26‑33         PRESUMPTIVE

10‑13         11‑15          13‑17          15‑20            17‑23            20‑26                     Mitigated

I/A              I/A               I/A              I/A                 A                  A              DISPOSITION

13‑16         14‑18          17‑21          19‑24            22‑27            25‑31                  Aggravated

G       10‑13         12‑14          13‑17          15‑19            17‑22            20‑25         PRESUMPTIVE

8‑10           9‑12           10‑13          11‑15            13‑17            15‑20                     Mitigated

C/I/A            I/A               I/A              I/A                I/A                 A              DISPOSITION

6‑8            8‑10           10‑12          11‑14            15‑19            20‑25                  Aggravated

H         5‑6             6‑8             8‑10            9‑11             12‑15            16‑20         PRESUMPTIVE

4‑5             4‑6              6‑8              7‑9               9‑12             12‑16                     Mitigated

C               C/I                 I                I/A                I/A                I/A             DISPOSITION

6‑8             6‑8              6‑8             8‑10              9‑11             10‑12                  Aggravated

I           4‑6             4‑6              5‑6              6‑8                7‑9               8‑10          PRESUMPTIVE

3‑4             3‑4              4‑5              4‑6                5‑7                6‑8                       Mitigated

(d)        Maximum Sentences Specified for Class F through Class I Felonies.  Unless provided otherwise in a statute establishing a punishment for a specific crime, for each minimum term of imprisonment in the chart in subsection (c) of this section, expressed in months, the corresponding maximum term of imprisonment, also expressed in months, is as specified in the table below for Class F through Class I felonies. The first figure in each cell in the table is the minimum term and the second is the maximum term.

3‑4                 4‑5               5‑6               6‑8              7‑9             8‑10            9‑11            10‑12

11‑14             12‑15           13‑16           14‑17          15‑18          16‑20          17‑21           18‑22

19‑23             20‑24           21‑26           22‑27          23‑28          24‑29          25‑30           26‑32

27‑33             28‑34           29‑35           30‑36          31‑38          32‑39          33‑40           34‑41

35‑42             36‑44           37‑45           38‑46          39‑47          40‑48          41‑50           42‑51

43‑52             44‑53           45‑54           46‑56          47‑57          48‑58          49‑59

(e)        Maximum Sentences Specified for Class B1 through Class E Felonies for Minimum Terms up to 339 Months.  Unless provided otherwise in a statute establishing a punishment for a specific crime, for each minimum term of imprisonment in the chart in subsection (c) of this section, expressed in months, the corresponding maximum term of imprisonment, also expressed in months, is as specified in the table below for Class B1 through Class E felonies. The first figure in each cell of the table is the minimum term and the second is the maximum term.

15‑27             16‑29           17‑30           18‑31          19‑32          20‑33          21‑35           22‑36

23‑37             24‑38           25‑39           26‑41          27‑42          28‑43          29‑44           30‑45

31‑47             32‑48           33‑49           34‑50          35‑51          36‑53          37‑54           38‑55

39‑56             40‑57           41‑59           42‑60          43‑61          44‑62          45‑63           46‑65

47‑66             48‑67           49‑68           50‑69          51‑71          52‑72          53‑73           54‑74

55‑75             56‑77           57‑78           58‑79          59‑80          60‑81          61‑83           62‑84

63‑85             64‑86           65‑87           66‑89          67‑90          68‑91          69‑92           70‑93

71‑95             72‑96           73‑97           74‑98          75‑99         76‑101        77‑102         78‑103

79‑104          80‑105         81‑107         82‑108        83‑109        84‑110        85‑111         86‑113

87‑114          88‑115         89‑116         90‑117        91‑119        92‑120        93‑121         94‑122

95‑123          96‑125         97‑126         98‑127        99‑128       100‑129      101‑131       102‑132

103‑133       104‑134       105‑135       106‑137      107‑138      108‑139      109‑140       110‑141

111‑143       112‑144       113‑145       114‑146      115‑147      116‑149      117‑150       118‑151

119‑152       120‑153       121‑155       122‑156      123‑157      124‑158      125‑159       126‑161

127‑162       128‑163       129‑164       130‑165      131‑167      132‑168      133‑169       134‑170

135‑171       136‑173       137‑174       138‑175      139‑176      140‑177      141‑179       142‑180

143‑181       144‑182       145‑183       146‑185      147‑186      148‑187      149‑188       150‑189

151‑191       152‑192       153‑193       154‑194      155‑195      156‑197      157‑198       158‑199

159‑200       160‑201       161‑203       162‑204      163‑205      164‑206      165‑207       166‑209

167‑210       168‑211       169‑212       170‑213      171‑215      172‑216      173‑217       174‑218

175‑219       176‑221       177‑222       178‑223      179‑224      180‑225      181‑227       182‑228

183‑229       184‑230       185‑231       186‑233      187‑234      188‑235      189‑236       190‑237

191‑239       192‑240       193‑241       194‑242      195‑243      196‑245      197‑246       198‑247

199‑248       200‑249       201‑251       202‑252      203‑253      204‑254      205‑255       206‑257

207‑258       208‑259       209‑260       210‑261      211‑263      212‑264      213‑265       214‑266

215‑267       216‑269       217‑270       218‑271      219‑272      220‑273      221‑275       222‑276

223‑277       224‑278       225‑279       226‑281      227‑282      228‑283      229‑284       230‑285

231‑287       232‑288       233‑289       234‑290      235‑291      236‑293      237‑294       238‑295

239‑296       240‑297       241‑299       242‑300      243‑301      244‑302      245‑303       246‑305

247‑306       248‑307       249‑308       250‑309      251‑311      252‑312      253‑313       254‑314

255‑315       256‑317       257‑318       258‑319      259‑320      260‑321      261‑323       262‑324

263‑325       264‑326       265‑327       266‑329      267‑330      268‑331      269‑332       270‑333

271‑335       272‑336       273‑337       274‑338      275‑339      276‑341      277‑342       278‑343

279‑344       280‑345       281‑347       282‑348      283‑349      284‑350      285‑351       286‑353

287‑354       288‑355       289‑356       290‑357      291‑359      292‑360      293‑361       294‑362

295‑363       296‑365       297‑366       298‑367      299‑368      300‑369      301‑371       302‑372

303‑373       304‑374       305‑375       306‑377      307‑378      308‑379      309‑380       310‑381

311‑383       312‑384       313‑385       314‑386      315‑387      316‑389      317‑390       318‑391

319‑392       320‑393       321‑395       322‑396      323‑397      324‑398      325‑399       326‑401

327‑402       328‑403       329‑404       330‑405      331‑407      332‑408      333‑409       334‑410

335‑411       336‑413       337‑414       338‑415      339‑416

(e1)      Maximum Sentences Specified for Class B1 through Class E Felonies for Minimum Terms of 340 Months or More.  Unless provided otherwise in a statute establishing a punishment for a specific crime, when the minimum sentence is 340 months or more, the corresponding maximum term of imprisonment shall be equal to the sum of the minimum term of imprisonment and twenty percent (20%) of the minimum term of imprisonment, rounded to the next highest month, plus nine additional months.  (1993, c. 538, s. 1; 1994, Ex. Sess., c. 14, ss. 20, 21; c. 22, s. 7; c. 24, s. 14(b); 1995, c. 507, s. 19.5(l); 1997‑80, s. 3; 2009‑555, s. 2; 2009‑556, s. 1.)



§ 15A-1340.18. Reserved for future codification purposes.

§ 15A‑1340.18.  Reserved for future codification purposes.



§ 15A-1340.19. Reserved for future codification purposes.

§ 15A‑1340.19.  Reserved for future codification purposes.



§ 15A-1340.20. Procedure and incidents of sentence of imprisonment for misdemeanors.

Part 3.  Misdemeanor Sentencing.

§ 15A‑1340.20.  Procedure and incidents of sentence of imprisonment for misdemeanors.

(a)        Application to Misdemeanors Only.  This Part applies to sentences imposed for misdemeanor convictions.

(b)        Procedure Generally; Term of Imprisonment.  A sentence imposed for a misdemeanor shall contain a sentence disposition specified for the class of offense and prior conviction level, and any sentence of imprisonment shall be within the range specified for the class of offense and prior conviction level, unless applicable statutes require otherwise. The kinds of sentence dispositions are active punishment, intermediate punishment, and community punishment. Except for the work and earned time credits authorized by G.S. 162‑60, or earned time credits authorized by G.S. 15A‑1355(c), if applicable, an offender whose sentence of imprisonment is activated shall serve each day of the term imposed.

(c)        Suspension of Sentence.  Unless otherwise provided, the court shall suspend a sentence of imprisonment if the class of offense and prior conviction level requires community or intermediate punishment as a sentence disposition.

(c1)      Active Punishment Exception.  The court may impose an active punishment for a class of offense and prior conviction level that does not otherwise authorize the imposition of an active punishment if the term of imprisonment is equal to or less than the total amount of time the offender has already spent committed to or in confinement in any State or local correctional, mental, or other institution as a result of the charge that culminated in the sentence.

(d)        Earned Time Authorization.  An offender sentenced to a term of imprisonment that is activated is eligible to receive earned time credit for misdemeanant offenders awarded by the Department of Correction or the custodian of a local confinement facility, pursuant to rules adopted in accordance with law and pursuant to G.S. 162‑60. These rules and statute combined shall not award misdemeanant offenders more than four days of earned time credit per month of incarceration. (1993, c. 538, s. 1; 1994, Ex. Sess., c. 24, s. 14(b); 1993 (Reg. Sess., 1994), c. 767, s. 1; 1997‑79, s. 1.)



§ 15A-1340.21. Prior conviction level for misdemeanor sentencing.

§ 15A‑1340.21.  Prior conviction level for misdemeanor sentencing.

(a)        Generally.  The prior conviction level of a misdemeanor offender is determined by calculating the number of the offender's prior convictions that the court finds to have been proven in accordance with this section.

(b)        Prior Conviction Levels for Misdemeanor Sentencing.  The prior conviction levels for misdemeanor sentencing are:

(1)        Level I  0 prior convictions.

(2)        Level II  At least 1, but not more than 4 prior convictions.

(3)        Level III  At least 5 prior convictions.

In determining the prior conviction level, a prior offense may be included if it is either a felony or a misdemeanor at the time the offense for which the offender is being sentenced is committed.

(c)        Proof of Prior Convictions.  A prior conviction shall be proved by any of the following methods:

(1)        Stipulation of the parties.

(2)        An original or copy of the court record of the prior conviction.

(3)        A copy of records maintained by the Division of Criminal Information, the Division of Motor Vehicles, or of the Administrative Office of the Courts.

(4)        Any other method found by the court to be reliable.

The State bears the burden of proving, by a preponderance of the evidence, that a prior conviction exists and that the offender before the court is the same person as the offender named in the prior conviction. The original or a copy of the court records or a copy of the records maintained by the Division of Criminal Information, the Division of Motor Vehicles, or of the Administrative Office of the Courts, bearing the same name as that by which the offender is charged, is prima facie evidence that the offender named is the same person as the offender before the court, and that the facts set out in the record are true. For purposes of this subsection, "copy" includes a paper writing containing a reproduction of a record maintained electronically on a computer or other data processing equipment, and a document produced by a facsimile machine. Evidence presented by either party at trial may be utilized to prove prior convictions. Suppression of prior convictions is pursuant to G.S. 15A‑980. If a motion is made pursuant to that section during the sentencing stage of the criminal action, the court may grant a continuance of the sentencing hearing.

(d)        Multiple Prior Convictions Obtained in One Court Week.  For purposes of this section, if an offender is convicted of more than one offense in a single session of district court, or in a single week of superior court or of a court in another jurisdiction, only one of the convictions may be used to determine the prior conviction level. (1993, c. 538, s. 1; 1994, Ex. Sess., c. 24, s. 14(b); 1993 (Reg. Sess., 1994), c. 767, s. 13.1; 1997‑80, s. 8.)



§ 15A-1340.22. Multiple convictions.

§ 15A‑1340.22.  Multiple convictions.

(a)        Limits on Consecutive Sentences.  If the court elects to impose consecutive sentences for two or more misdemeanors and the most serious misdemeanor is classified in Class A1, Class 1, or Class 2, the cumulative length of the sentences of imprisonment shall not exceed twice the maximum sentence authorized for the class and prior conviction level of the most serious offense. Consecutive sentences shall not be imposed if all convictions are for Class 3 misdemeanors.

(b)        Consolidation of Sentences.  If an offender is convicted of more than one offense at the same session of court, the court may consolidate the offenses for judgment and impose a single judgment for the consolidated offenses. Any sentence imposed shall be consistent with the appropriate prior conviction level of the most serious offense. (1993, c. 538, s. 1; 1994, Ex. Sess., c. 24, s. 14(b); 1995 (Reg. Sess., 1996), c. 742, s. 16.)



§ 15A-1340.23. Punishment limits for each class of offense and prior conviction level.

§ 15A‑1340.23.  Punishment limits for each class of offense and prior conviction level.

(a)        Offense Classification; Default Classifications.  The offense classification is as specified in the offense for which the sentence is being imposed.  If the offense is a misdemeanor for which there is no classification, it is as classified in G.S. 14‑3.

(b)        Fines.  Any judgment that includes a sentence of imprisonment may also include a fine.  Additionally, when the defendant is other than an individual, the judgment may consist of a fine only.  If a community punishment is authorized, the judgment may consist of a fine only.  Unless otherwise provided for a specific offense, the maximum fine that may be imposed is two hundred dollars ($200.00) for a Class 3 misdemeanor and one thousand dollars ($1,000) for a Class 2 misdemeanor.  The amount of the fine for a Class 1 misdemeanor and a Class A1 misdemeanor is in the discretion of the court.

(c)        Punishment for Each Class of Offense and Prior Conviction Level; Punishment Chart Described.  Unless otherwise provided for a specific offense, the authorized punishment for each class of offense and prior conviction level is as specified in the chart below.  Prior conviction levels are indicated by the Roman numerals placed horizontally on the top of the chart.  Classes of offenses are indicated by the Arabic numbers placed vertically on the left side of the chart.  Each grid on the chart contains the following components:

(1)        A sentence disposition or dispositions: "C" indicates that a community punishment is authorized; "I" indicates that an intermediate punishment is authorized; and "A" indicates that an active punishment is authorized; and

(2)        A range of durations for the sentence of imprisonment: any sentence within the duration specified is permitted.

PRIOR CONVICTION LEVELS

MISDEMEANOR

OFFENSE
LEVEL I                         LEVEL II                          LEVEL III

CLASS                    No Prior                   One to Four Prior                  Five or More

Convictions                     Convictions                    Prior Convictions

A1                   1‑60 days C/I/A           1‑75 days C/I/A                 1‑150 days C/I/A

1                      1‑45 days C                 1‑45 days C/I/A                 1‑120 days C/I/A

2                      1‑30 days C                 1‑45 days C/I                     1‑60 days C/I/A

3                      1‑10 days C                 1‑15 days C/I                     1‑20 days C/I/A.

(1993, c. 538, s. 1; 1994, Ex. Sess., c. 24, s. 14(b); 1995, c. 507, s. 19.5(g).)



§§ 15A-1340.24 through 15A-1340.33. Reserved for future codification purposes.

§§ 15A‑1340.24 through 15A‑1340.33.  Reserved for future codification purposes.



§ 15A-1340.34. Restitution generally.

Article 81C.

Restitution

§ 15A‑1340.34.  Restitution generally.

(a)        When sentencing a defendant convicted of a criminal offense, the court shall determine whether the defendant shall be ordered to make restitution to any victim of the offense in question. For purposes of this Article, the term "victim" means a person directly and proximately harmed as a result of the defendant's commission of the criminal offense.

(b)        If the defendant is being sentenced for an offense for which the victim is entitled to restitution under Article 46 of this Chapter, the court shall, in addition to any penalty authorized by law, require that the defendant make restitution to the victim or the victim's estate for any injuries or damages arising directly and proximately out of the offense committed by the defendant. If the defendant is placed on probation or post‑release supervision, any restitution ordered under this subsection shall be a condition of probation as provided in G.S. 15A‑1343(d) or a condition of post‑release supervision as provided in G.S. 148‑57.1.

(c)        When subsection (b) of this section does not apply, the court may, in addition to any other penalty authorized by law, require that the defendant make restitution to the victim or the victim's estate for any injuries or damages arising directly and proximately out of the offense committed by the defendant. (1998‑212, s. 19.4(d).)



§ 15A-1340.35. Basis for restitution.

§ 15A‑1340.35.  Basis for restitution.

(a)        In determining the amount of restitution, the court shall consider the following:

(1)        In the case of an offense resulting in bodily injury to a victim:

a.         The cost of necessary medical and related professional services and devices or equipment relating to physical, psychiatric, and psychological care required by the victim;

b.         The cost of necessary physical and occupational therapy and rehabilitation required by the victim; and

c.         Income lost by the victim as a result of the offense.

(2)        In the case of an offense resulting in the damage, loss, or destruction of property of a victim of the offense:

a.         Return of the property to the owner of the property or someone designated by the owner; or

b.         If return of the property under sub‑subdivision (2)a. of this subsection is impossible, impracticable, or inadequate:

1.         The value of the property on the date of the damage, loss, or destruction; or

2.         The value of the property on the date of sentencing, less the value of any part of the property that is returned.

(3)        Any measure of restitution specifically provided by law for the offense committed by the defendant.

(4)        In the case of an offense resulting in bodily injury that results in the death of the victim, the cost of the victim's necessary funeral and related services, in addition to the items set out in subdivisions (1), (2), and (3) of this subsection.

(b)        The court may require that the victim or the victim's estate provide admissible evidence that documents the costs claimed by the victim or the victim's estate under this section. Any such documentation shall be shared with the defendant before the sentencing hearing. (1998‑212, s. 19.4(d).)



§ 15A-1340.36. Determination of restitution.

§ 15A‑1340.36.  Determination of restitution.

(a)        In determining the amount of restitution to be made, the court shall take into consideration the resources of the defendant including all real and personal property owned by the defendant and the income derived from the property, the defendant's ability to earn, the defendant's obligation to support dependents, and any other matters that pertain to the defendant's ability to make restitution, but the court is not required to make findings of fact or conclusions of law on these matters. The amount of restitution must be limited to that supported by the record, and the court may order partial restitution when it appears that the damage or loss caused by the offense is greater than that which the defendant is able to pay. If the court orders partial restitution, the court shall state on the record the reasons for such an order.

(b)        The court may require the defendant to make full restitution no later than a certain date or, if the circumstances warrant, may allow the defendant to make restitution in installments over a specified time period.

(c)        When an active sentence is imposed, the court shall consider whether it should recommend to the Secretary of Correction that restitution be made by the defendant out of any earnings gained by the defendant if the defendant is granted work‑release privileges, as provided in G.S. 148‑33.2. The court shall also consider whether it should recommend to the Post‑Release Supervision and Parole Commission that restitution by the defendant be made a condition of any parole or post‑release supervision granted the defendant, as provided in G.S. 148‑57.1. (1998‑212, s. 19.4(d).)



§ 15A-1340.37. Effect of restitution order; beneficiaries.

§ 15A‑1340.37.  Effect of restitution order; beneficiaries.

(a)        An order providing for restitution does not abridge the right of a victim or the victim's estate to bring a civil action against the defendant for damages arising out of the offense committed by the defendant. Any amount paid by the defendant under the terms of a restitution order under this Article shall be credited against any judgment rendered against the defendant in favor of the same victim in a civil action arising out of the criminal offense committed by the defendant.

(b)        The court may order the defendant to make restitution to a person other than the victim, or to any organization, corporation, or association, including the Crime Victims Compensation Fund, that provided assistance to the victim following the commission of the offense by the defendant and is subrogated to the rights of the victim. Restitution shall be made to the victim or the victim's estate before it is made to any other person, organization, corporation, or association under this subsection.

(c)        No government agency shall benefit by way of restitution except for particular damage or loss to it over and above its normal operating costs and except that the State may receive restitution for the total amount of a judgment authorized by G.S. 7A‑455(b).

(d)        No third party shall benefit by way of restitution as a result of the liability of that third party to pay indemnity to an aggrieved party for the damage or loss caused by the defendant, but the liability of a third party to pay indemnity to an aggrieved party or any payment of indemnity actually made by a third party to an aggrieved party does not prohibit or limit in any way the power of the court to require the defendant to make complete and full restitution to the aggrieved party for the total amount of the damage or loss caused by the defendant. (1998‑212, s. 19.4(d).)



§ 15A-1340.38. Enforcement of certain orders for restitution.

§ 15A‑1340.38.  Enforcement of certain orders for restitution.

(a)        In addition to the provisions of G.S. 15A‑1340.36, when an order for restitution under G.S. 15A‑1340.34(b) requires the defendant to pay restitution in an amount in excess of two hundred fifty dollars ($250.00) to a victim, the order may be enforced in the same manner as a civil judgment, subject to the provisions of this section.

(b)        The order for restitution under G.S. 15A‑1340.34(b) shall be docketed and indexed in the county of the original conviction in the same manner as a civil judgment pursuant to G.S. 1‑233, et seq., and may be docketed in any other county pursuant to G.S. 1‑234. The judgment may be collected in the same manner as a civil judgment unless the order to pay restitution is a condition of probation. If the order to pay restitution is a condition of probation, the judgment may only be executed upon in accordance with subsection (c) of this section.

(c)        If the defendant is ordered to pay restitution under G.S. 15A‑1340.34(b) as a condition of probation, a judgment docketed under this section may be collected in the same manner as a civil judgment. However, the docketed judgment for restitution may not be executed upon the property of the defendant until the date of notification to the clerk of superior court in the county of the original conviction that the judge presiding at the probation termination or revocation hearing has made a finding that restitution in a sum certain remains due and payable, that the defendant's probation has been terminated or revoked, and that the remaining balance of restitution owing may be collected by execution on the judgment. The clerk shall then enter upon the judgment docket the amount that remains due and payable on the judgment, together with amounts equal to the standard fees for docketing, copying, certifying, and mailing, as appropriate, and shall collect any other fees or charges incurred as in the enforcement of other civil judgments, including accrued interest. However, no interest shall accrue on the judgment until the entry of an order terminating or revoking probation and finding the amount remaining due and payable, at which time interest shall begin to accrue at the legal rate pursuant to G.S. 24‑5. The interest shall be applicable to the amount determined at the termination or revocation hearing to be then due and payable. The clerk shall notify the victim by first‑class mail at the victim's last known address that the judgment may be executed upon, together with the amount of the judgment. Until the clerk receives notification of termination or revocation of probation and the amount that remains due and payable on the order of restitution, the clerk shall not be required to update the judgment docket to reflect partial payments on the order of restitution as a condition of probation. The stay of execution under this subsection shall not apply to property of the defendant after the transfer or conveyance of the property to another person. When the criminal order of restitution has been paid in full, the civil judgment indexed under this section shall be deemed satisfied and the judgment shall be cancelled. Payment satisfying the civil judgment shall also be credited against the order of restitution.

(d)        An appeal of the conviction upon which the order of restitution is based shall stay execution on the judgment until the appeal is completed. If the conviction is overturned, the judgment shall be cancelled. (1998‑212, s. 19.4(d).)



§ 15A-1340.39: Reserved for future codification purposes.

§ 15A‑1340.39: Reserved for future codification purposes.



§ 15A-1340.40: Reserved for future codification purposes.

§ 15A‑1340.40: Reserved for future codification purposes.



§ 15A-1340.41: Reserved for future codification purposes.

§ 15A‑1340.41: Reserved for future codification purposes.



§ 15A-1340.42: Reserved for future codification purposes.

§ 15A‑1340.42: Reserved for future codification purposes.



§ 15A-1340.43: Reserved for future codification purposes.

§ 15A‑1340.43: Reserved for future codification purposes.



§ 15A-1340.44: Reserved for future codification purposes.

§ 15A‑1340.44: Reserved for future codification purposes.



§ 15A-1340.45: Reserved for future codification purposes.

§ 15A‑1340.45: Reserved for future codification purposes.



§ 15A-1340.46: Reserved for future codification purposes.

§ 15A‑1340.46: Reserved for future codification purposes.



§ 15A-1340.47: Reserved for future codification purposes.

§ 15A‑1340.47: Reserved for future codification purposes.



§ 15A-1340.48: Reserved for future codification purposes.

§ 15A‑1340.48: Reserved for future codification purposes.



§ 15A-1340.49: Reserved for future codification purposes.

§ 15A‑1340.49: Reserved for future codification purposes.



§ 15A-1340.50. Permanent no contact order prohibiting future contact by convicted sex offender with crime victim.

Article 81D.

Permanent No Contact Order Against Convicted Sex Offender.

§ 15A‑1340.50.  Permanent no contact order prohibiting future contact by convicted sex offender with crime victim.

(a)        The following definitions apply in this Article:

(1)        Permanent no contact order.  A permanent injunction that prohibits any contact by a defendant with the victim of the sex offense for which the defendant is convicted. The duration of the injunction is the lifetime of the defendant.

(2)        Sex offense.  Any criminal offense that requires registration under Article 27A of Chapter 14 of the General Statutes.

(3)        Victim.  The person against whom the sex offense was committed.

(b)        When sentencing a defendant convicted of a sex offense, the judge, at the request of the district attorney, shall determine whether to issue a permanent no contact order. The judge shall order the defendant to show cause why a permanent no contact order shall not be issued and shall hold a show cause hearing as part of the sentencing procedures for the defendant.

(c)        The victim shall have a right to be heard at the show cause hearing.

(d)        The judge sentencing the defendant is the trier of fact regarding the show cause hearing.

(e)        At the conclusion of the show cause hearing the judge shall enter a finding for or against the defendant. If the judge determines that reasonable grounds exist for the victim to fear any future contact with the defendant, the judge shall issue the permanent no contact order. The judge shall enter written findings of fact and the grounds on which the permanent no contact order is issued. The no contact order shall be incorporated into the judgment imposing the sentence on the defendant for the conviction of the sex offense.

(f)         The court may grant one or more of the following forms of relief in a permanent no contact order under this Article:

(1)        Order the defendant not to threaten, visit, assault, molest, or otherwise interfere with the victim.

(2)        Order the defendant not to follow the victim, including at the victim's workplace.

(3)        Order the defendant not to harass the victim.

(4)        Order the defendant not to abuse or injure the victim.

(5)        Order the defendant not to contact the victim by telephone, written communication, or electronic means.

(6)        Order the defendant to refrain from entering or remaining present at the victim's residence, school, place of employment, or other specified places at times when the victim is present.

(7)        Order other relief deemed necessary and appropriate by the court.

(g)        A permanent no contact order entered pursuant to this Article shall be enforced by all North Carolina law enforcement agencies without further order of the court. A law enforcement officer shall arrest and take a person into custody, with or without a warrant or other process, if the officer has probable cause to believe that the person knowingly has violated a permanent no contact order. A person who knowingly violates a permanent no contact order is guilty of a Class A1 misdemeanor.

(h)        At any time after the issuance of the order, the State, at the request of the victim, or the defendant may make a motion to rescind the permanent no contact order. If the court determines that reasonable grounds for the victim to fear any future contact with the defendant no longer exist, the court may rescind the permanent no contact order.

(i)         The remedy provided by this Article is not exclusive but is in addition to other remedies provided under law.  (2009‑380, s. 1)



§ 15A-1341. Probation generally.

Article 82.

Probation.

§ 15A‑1341.  Probation generally.

(a)        Use of Probation.  Unless specifically prohibited, a person who has been convicted of any criminal offense may be placed on probation as provided by this Article if the class of offense of which the person is convicted and the person's prior record or conviction level under Article 81B of this Chapter authorizes a community or intermediate punishment as a type of sentence disposition or if the person is convicted of impaired driving under G.S. 20‑138.1.

(a1)      Deferred Prosecution.  A person who has been charged with a Class H or I felony or a misdemeanor may be placed on probation as provided in this Article on motion of the defendant and the prosecutor if the court finds each of the following facts:

(1)        Prosecution has been deferred by the prosecutor pursuant to written agreement with the defendant, with the approval of the court, for the purpose of allowing the defendant to demonstrate his good conduct.

(2)        Each known victim of the crime has been notified of the motion for probation by subpoena or certified mail and has been given an opportunity to be heard.

(3)        The defendant has not been convicted of any felony or of any misdemeanor involving moral turpitude.

(4)        The defendant has not previously been placed on probation and so states under oath.

(5)        The defendant is unlikely to commit another offense other than a Class 3 misdemeanor.

(a2)      Deferred Prosecution for Purpose of Drug Treatment Court Program.  A defendant eligible for a Drug Treatment Court Program pursuant to Article 62 of Chapter 7A of the General Statutes may be placed on probation if the court finds that prosecution has been deferred by the prosecutor, with the approval of the court, pursuant to a written agreement with the defendant, for the purpose of allowing the defendant to participate in and successfully complete the Drug Treatment Court Program.

(b)        Supervised and Unsupervised Probation.  The court may place a person on supervised or unsupervised probation. A person on unsupervised probation is subject to all incidents of probation except supervision by or assignment to a probation officer.

(c)        Repealed by Session Laws 1995, c. 429, s. 1.

(d)        Search of Sex Offender Registration Information Required When Placing a Defendant on Probation.  When the court places a defendant on probation, the probation officer assigned to the defendant shall conduct a search of the defendant's name or other identifying information against the registration information regarding sex offenders compiled by the Division of Criminal Statistics of the Department of Justice in accordance with Article 27A of Chapter 14 of the General Statutes. The probation officer may conduct the search using the Internet site maintained by the Division of Criminal Statistics.

(e)        Review of Defendant's Juvenile Record.  The probation officer assigned to a defendant may examine and obtain copies of the defendant's juvenile record in a manner consistent with G.S. 7B‑3000(b) and (e1).  (1977, c. 711, s. 1; 1977, 2nd Sess., c. 1147, ss. 4A, 5; 1981, c. 377, ss. 2, 3; 1993, c. 538, s. 15; 1994, Ex. Sess., c. 24, s. 14(b); 1995, c. 429, s. 1; 1999‑298, s. 1; 2006‑247, s. 14; 2009‑372, s. 4.)



§ 15A-1342. Incidents of probation.

§ 15A‑1342.  Incidents of probation.

(a)        Period.  The court may place a convicted offender on probation for the appropriate period as specified in G.S. 15A‑1343.2(d), not to exceed a maximum of five years. The court may place a defendant as to whom prosecution has been deferred on probation for a maximum of two years. The probation remains conditional and subject to revocation during the period of probation imposed, unless terminated as provided in subsection (b) or G.S. 15A‑1341(c).

Extension.  In addition to G.S. 15A‑1344, the court with the consent of the defendant may extend the period of probation beyond the original period (i) for the purpose of allowing the defendant to complete a program of restitution, or (ii) to allow the defendant to continue medical or psychiatric treatment ordered as a condition of the probation. The period of extension shall not exceed three years beyond the original period of probation. The special extension authorized herein may be ordered only in the last six months of the original period of probation. Any probationary judgment form provided to a defendant on supervised probation shall state that probation may be extended pursuant to this subsection.

(a1)      Supervision of Defendants on Deferred Prosecution.  The Division of Community Corrections of the Department of Correction may be ordered by the court to supervise an offender's compliance with the terms of a deferred prosecution agreement entered into under G.S. 15A‑1341(a1). Violations of the terms of the agreement shall be reported to the court as provided in this Article and to the district attorney in the district in which the agreement was entered.

(b)        Early Termination.  The court may terminate a period of probation and discharge the defendant at any time earlier than that provided in subsection (a) if warranted by the conduct of the defendant and the ends of justice.

(c)        Conditions; Suspended Sentence.  When the court places a convicted offender on probation, it must determine conditions of probation as provided in G.S. 15A‑1343. In addition, it must impose a suspended sentence of imprisonment, determined as provided in Article 83, Imprisonment, which may be activated upon violation of conditions of probation.

(d)        Mandatory Review of Probation.  Each probation officer must bring the cases of each probationer assigned to him before a court with jurisdiction to review the probation when the probationer has served three years of a probationary period greater than three years. The probation officer must give reasonable notice to the probationer, and the probationer may appear. The court must review the case file of a probationer so brought before it and determine whether to terminate his probation.

(e)        Out‑of‑State Supervision.  Supervised probationers are subject to out‑of‑State supervision under the provisions of G.S. 148‑65.1.

(f)         Appeal from Judgment of Probation.  A defendant may seek post‑trial relief from a judgment which includes probation notwithstanding the authority of the court to modify or revoke the probation.

(g)        Invalid Conditions; Timing of Objection.  The regular conditions of probation imposed pursuant to G.S. 15A‑1343(b) are in every circumstance valid conditions of probation. A court may not revoke probation for violation of an invalid condition imposed pursuant to G.S. 15A‑1343(b1). The failure of a defendant to object to a condition of probation imposed pursuant to G.S. 15A‑1343(b1) at the time such a condition is imposed does not constitute a waiver of the right to object at a later time to the condition.

(h)        Limitation on Jurisdiction to Alter or Revoke Unsupervised Probation.  In the judgment placing a person on unsupervised probation, the judge may limit jurisdiction to alter or revoke the sentence under G.S. 15A‑1344. When jurisdiction to alter or revoke is limited, the effect is as provided in G.S. 15A‑1344(b).

(i)         Immunity from Prosecution upon Compliance.  Upon the expiration or early termination as provided in subsection (b) of a period of probation imposed after deferral of prosecution and before conviction, the defendant shall be immune from prosecution of the charges deferred.

(j)         Immunity for Injury to Defendant Performing Community Service.  Immunity from liability for injury to a defendant performing community service shall be as set forth in G.S. 143B‑475.1(d).  (1977, c. 711, s. 1; 1977, 2nd Sess., c. 1147, ss. 6, 7; 1981, c. 377, ss. 4‑6; 1983, c. 435, s. 5.1; c. 561, s. 7; 1985 (Reg. Sess., 1986), c. 960, s. 1; 1993, c. 84, s. 1; 1993 (Reg. Sess., 1994), c. 767, s. 6; 1995, c. 330, s. 1; 2008‑129, s. 3; 2009‑372, s. 10.)



§ 15A-1343. Conditions of probation.

§ 15A‑1343.  Conditions of probation.

(a)        In General.  The court may impose conditions of probation reasonably necessary to insure that the defendant will lead a law‑abiding life or to assist him to do so.

(b)        Regular Conditions.  As regular conditions of probation, a defendant must:

(1)        Commit no criminal offense in any jurisdiction.

(2)        Remain within the jurisdiction of the court unless granted written permission to leave by the court or his probation officer.

(3)        Report as directed by the court or his probation officer to the officer at reasonable times and places and in a reasonable manner, permit the officer to visit him at reasonable times, answer all reasonable inquiries by the officer and obtain prior approval from the officer for, and notify the officer of, any change in address or employment.

(4)        Satisfy child support and other family obligations as required by the court. If the court requires the payment of child support, the amount of the payments shall be determined as provided in G.S. 50‑13.4(c).

(5)        Possess no firearm, explosive device or other deadly weapon listed in G.S. 14‑269 without the written permission of the court.

(6)        Pay a supervision fee as specified in subsection (c1).

(7)        Remain gainfully and suitably employed or faithfully pursue a course of study or of vocational training that will equip him for suitable employment. A defendant pursuing a course of study or of vocational training shall abide by all of the rules of the institution providing the education or training, and the probation officer shall forward a copy of the probation judgment to that institution and request to be notified of any violations of institutional rules by the defendant.

(8)        Notify the probation officer if he fails to obtain or retain satisfactory employment.

(9)        Pay the costs of court, any fine ordered by the court, and make restitution or reparation as provided in subsection (d).

(10)      Pay the State of North Carolina for the costs of appointed counsel, public defender, or appellate defender to represent him in the case(s) for which he was placed on probation.

(11)      At a time to be designated by his probation officer, visit with his probation officer a facility maintained by the Division of Prisons.

(12)      Attend and complete an abuser treatment program if (i) the court finds the defendant is responsible for acts of domestic violence and (ii) there is a program, approved by the Domestic Violence Commission, reasonably available to the defendant, unless the court finds that such would not be in the best interests of justice.

(13)      Submit at reasonable times to warrantless searches by a probation officer of the probationer's person and of the probationer's vehicle and premises while the probationer is present, for purposes directly related to the probation supervision, but the probationer may not be required to submit to any other search that would otherwise be unlawful. Whenever the warrantless search consists of testing for the presence of illegal drugs, the probationer may also be required to reimburse the Department of Correction for the actual cost of drug screening and drug testing, if the results are positive.

(14)      Submit to warrantless searches by a law enforcement officer of the probationer's person and of the probationer's vehicle, upon a reasonable suspicion that the probationer is engaged in criminal activity or is in possession of a firearm, explosive device, or other deadly weapon listed in G.S. 14‑269 without written permission of the court.

(15)      Not use, possess, or control any illegal drug or controlled substance unless it has been prescribed for him or her by a licensed physician and is in the original container with the prescription number affixed on it; not knowingly associate with any known or previously convicted users, possessors, or sellers of any such illegal drugs or controlled substances; and not knowingly be present at or frequent any place where such illegal drugs or controlled substances are sold, kept, or used.

A defendant shall not pay costs associated with a substance abuse monitoring program or any other special condition of probation in lieu of, or prior to, the payments required by this subsection.

In addition to these regular conditions of probation, a defendant required to serve an active term of imprisonment as a condition of special probation pursuant to G.S. 15A‑1344(e) or G.S. 15A‑1351(a) shall, as additional regular conditions of probation, obey the rules and regulations of the Department of Correction governing the conduct of inmates while imprisoned and report to a probation officer in the State of North Carolina within 72 hours of his discharge from the active term of imprisonment.

Regular conditions of probation apply to each defendant placed on supervised probation unless the presiding judge specifically exempts the defendant from one or more of the conditions in open court and in the judgment of the court. It is not necessary for the presiding judge to state each regular condition of probation in open court, but the conditions must be set forth in the judgment of the court.

Defendants placed on unsupervised probation are subject to the provisions of this subsection, except that defendants placed on unsupervised probation are not subject to the regular conditions contained in subdivisions (2), (3), (6), (8), (11), (13), (14), and (15) of this subsection.

(b1)      Special Conditions.  In addition to the regular conditions of probation specified in subsection (b), the court may, as a condition of probation, require that during the probation the defendant comply with one or more of the following special conditions:

(1)        Undergo available medical or psychiatric treatment and remain in a specified institution if required for that purpose.

(2)        Attend or reside in a facility providing rehabilitation, counseling, treatment, social skills, or employment training, instruction, recreation, or residence for persons on probation.

(2a)      Repealed by Session Laws 2002, ch. 126, s. 17.18, effective August 15, 2002.

(2b)      Participate in and successfully complete a Drug Treatment Court Program pursuant to Article 62 of Chapter 7A of the General Statutes.

(3)        Submit to imprisonment required for special probation under G.S. 15A‑1351(a) or G.S. 15A‑1344(e).

(3a)      Repealed by Session Laws 1997‑57, s. 3.

(3b)      Submit to intensive supervision and abide by the rules adopted by the Division of Community Corrections for that level of supervision.

(3c)      Remain at his or her residence. The court, in the sentencing order, may authorize the offender to leave the offender's residence for employment, counseling, a course of study, vocational training, or other specific purposes and may modify that authorization. The probation officer may authorize the offender to leave the offender's residence for specific purposes not authorized in the court order upon approval of the probation officer's supervisor. The offender shall be required to wear a device which permits the supervising agency to monitor the offender's compliance with the condition electronically and to pay a fee for the device as specified in subsection (c2) of this section.

(4)        Surrender his or her driver's license to the clerk of superior court, and not operate a motor vehicle for a period specified by the court.

(5)        Compensate the Department of Environment and Natural Resources or the North Carolina Wildlife Resources Commission, as the case may be, for the replacement costs of any marine and estuarine resources or any wildlife resources which were taken, injured, removed, harmfully altered, damaged or destroyed as a result of a criminal offense of which the defendant was convicted. If any investigation is required by officers or agents of the Department of Environment and Natural Resources or the Wildlife Resources Commission in determining the extent of the destruction of resources involved, the court may include compensation of the agency for investigative costs as a condition of probation. This subdivision does not apply in any case governed by G.S. 143‑215.3(a)(7).

(6)        Perform community or reparation service under the supervision of the Division of Community Corrections and pay the fee required by G.S. 143B‑262.

(7),(8)  Repealed by Session Laws 2009‑372, s. 9(b), effective December 1, 2009, and applicable to offenses committed on or after that date.

(8a)      Purchase the least expensive annual statewide license or combination of licenses to hunt, trap, or fish listed in G.S. 113‑270.2, 113‑270.3, 113‑270.5, 113‑271, 113‑272, and 113‑272.2 that would be required to engage lawfully in the specific activity or activities in which the defendant was engaged and which constitute the basis of the offense or offenses of which he was convicted.

(9)        If the offense is one in which there is evidence of physical, mental or sexual abuse of a minor, the court should encourage the minor and the minor's parents or custodians to participate in rehabilitative treatment and may order the defendant to pay the cost of such treatment.

(9a)      Repealed by Session Laws 2004‑186, s. 1.1, effective December 1, 2004, and applicable to offenses committed on or after that date.

(10)      Satisfy any other conditions determined by the court to be reasonably related to his rehabilitation.

(b2)      Special Conditions of Probation for Sex Offenders and Persons Convicted of Offenses Involving Physical, Mental, or Sexual Abuse of a Minor.  As special conditions of probation, a defendant who has been convicted of an offense which is a reportable conviction as defined in G.S. 14‑208.6(4), or which involves the physical, mental, or sexual abuse of a minor, must:

(1)        Register as required by G.S. 14‑208.7 if the offense is a reportable conviction as defined by G.S. 14‑208.6(4).

(2)        Participate in such evaluation and treatment as is necessary to complete a prescribed course of psychiatric, psychological, or other rehabilitative treatment as ordered by the court.

(3)        Not communicate with, be in the presence of, or found in or on the premises of the victim of the offense.

(4)        Not reside in a household with any minor child if the offense is one in which there is evidence of sexual abuse of a minor.

(5)        Not reside in a household with any minor child if the offense is one in which there is evidence of physical or mental abuse of a minor, unless the court expressly finds that it is unlikely that the defendant's harmful or abusive conduct will recur and that it would be in the minor child's best interest to allow the probationer to reside in the same household with a minor child.

(6)        Satisfy any other conditions determined by the court to be reasonably related to his rehabilitation.

(7)        Submit to satellite‑based monitoring pursuant to Part 5 of Article 27A of Chapter 14 of the General Statutes, if the defendant is described by G.S. 14‑208.40(a)(1).

(8)        Submit to satellite‑based monitoring pursuant to Part 5 of Article 27A of Chapter 14 of the General Statutes, if the defendant is in the category described by G.S. 14‑208.40(a)(2), and the Department of Correction, based on the Department's risk assessment program, recommends that the defendant submit to the highest possible level of supervision and monitoring.

(9)        Submit at reasonable times to warrantless searches by a probation officer of the probationer's person and of the probationer's vehicle and premises while the probationer is present, for purposes specified by the court and reasonably related to the probation supervision, but the probationer may not be required to submit to any other search that would otherwise be unlawful. For purposes of this subdivision, warrantless searches of the probationer's computer or other electronic mechanism which may contain electronic data shall be considered reasonably related to the probation supervision. Whenever the warrantless search consists of testing for the presence of illegal drugs, the probationer may also be required to reimburse the Department of Correction for the actual cost of drug screening and drug testing, if the results are positive.

Defendants subject to the provisions of this subsection shall not be placed on unsupervised probation.

(b3)      Screening and Assessing for Chemical Dependency.  A defendant ordered to submit to a period of residential treatment in the Drug Alcohol Recovery Treatment program (DART) operated by the Department of Correction must undergo a screening to determine chemical dependency. If the screening indicates the defendant is chemically dependent, the court shall order an assessment to determine the appropriate level of treatment. The assessment may be conducted either before or after the court imposes the condition, but participation in the program shall be based on the results of the assessment.

(b4)      Intermediate Conditions.  The following conditions of probation apply to each defendant subject to intermediate punishment:

(1)        If required in the discretion of the defendant's probation officer, perform community service under the supervision of the Division of Community Corrections and pay the fee required by G.S. 143B‑262.

(2)        Not use, possess, or control alcohol.

(3)        Remain within the county of residence unless granted written permission to leave by the court or the defendant's probation officer.

(4)        Participate in any evaluation, counseling, treatment, or educational program as directed by the probation officer, keeping all appointments and abiding by the rules, regulations, and direction of each program.

These conditions apply to each defendant subject to intermediate punishment unless the court specifically exempts the defendant from one or more of the conditions in its judgment or order. It is not necessary for the presiding judge to state each of these conditions in open court, but the conditions must be set forth in the judgment or order of the court.

(c)        Statement of Conditions.  A defendant released on supervised probation must be given a written statement explicitly setting forth the conditions on which he is being released. If any modification of the terms of that probation is subsequently made, he must be given a written statement setting forth the modifications.

(c1)      Supervision Fee.  Any person placed on supervised probation pursuant to subsection (a) of this section shall pay a supervision fee of thirty dollars ($30.00) per month, unless exempted by the court. The court may exempt a person from paying the fee only for good cause and upon motion of the person placed on supervised probation. No person shall be required to pay more than one supervision fee per month. The court may require that the fee be paid in advance or in a lump sum or sums, and a probation officer may require payment by such methods if he is authorized by subsection (g) to determine the payment schedule. Supervision fees must be paid to the clerk of court for the county in which the judgment was entered or the deferred prosecution agreement was filed. Fees collected under this subsection shall be transmitted to the State for deposit into the State's General Fund.

(c2)      Electronic Monitoring Device Fee.  Any person placed on house arrest with electronic monitoring under subsection (b1) of this section shall pay a fee of ninety dollars ($90.00) for the electronic monitoring device. The court may exempt a person from paying the fee only for good cause and upon motion of the person placed on house arrest with electronic monitoring. The court may require that the fee be paid in advance or in a lump sum or sums, and a probation officer may require payment by those methods if the officer is authorized by subsection (g) of this section to determine the payment schedule. The fee must be paid to the clerk of court for the county in which the judgment was entered or the deferred prosecution agreement was filed. Fees collected under this subsection shall be transmitted to the State for deposit into the State's General Fund.

(d)        Restitution as a Condition of Probation.  As a condition of probation, a defendant may be required to make restitution or reparation to an aggrieved party or parties who shall be named by the court for the damage or loss caused by the defendant arising out of the offense or offenses committed by the defendant. When restitution or reparation is a condition imposed, the court shall take into consideration the factors set out in G.S. 15A‑1340.35 and G.S. 15A‑1340.36. As used herein, "reparation" shall include but not be limited to the performing of community services, volunteer work, or doing such other acts or things as shall aid the defendant in his rehabilitation. As used herein "aggrieved party" includes individuals, firms, corporations, associations, other organizations, and government agencies, whether federal, State or local, including the Crime Victims Compensation Fund established by G.S. 15B‑23. A government agency may benefit by way of reparation even though the agency was not a party to the crime provided that when reparation is ordered, community service work shall be rendered only after approval has been granted by the owner or person in charge of the property or premises where the work will be done.

(e)        Costs of Court and Appointed Counsel.  Unless the court finds there are extenuating circumstances, any person placed upon supervised or unsupervised probation under the terms set forth by the court shall, as a condition of probation, be required to pay all court costs and all fees and costs for appointed counsel, public defender, or counsel employed by or under contract with the Office of Indigent Defense Services in the case in which the person was convicted. The fees and costs for appointed counsel, public defender, or other counsel services shall be determined in accordance with rules adopted by the Office of Indigent Defense Services. The court shall determine the amount of those costs and fees to be repaid and the method of payment.

(f)         Repealed by Session Laws 1983, c. 561, s. 5.

(g)        Probation Officer May Determine Payment Schedules and May Transfer Low‑Risk Misdemeanants to Unsupervised Probation.  If a person placed on supervised probation is required as a condition of that probation to pay any moneys to the clerk of superior court, the court may delegate to a probation officer the responsibility to determine the payment schedule. The court may also authorize the probation officer to transfer the person to unsupervised probation after all the moneys are paid to the clerk. If the probation officer transfers a person to unsupervised probation, he must notify the clerk of that action. In addition, a probation officer may transfer a misdemeanant from supervised to unsupervised probation if the misdemeanant is not subject to any special conditions and was placed on probation solely for the collection of court‑ordered payments, and the risk assessment shows the misdemeanant to be a low‑risk offender; however, such a transfer to unsupervised probation does not relieve the misdemeanant of the obligation to continue making court‑ordered payments under the terms of the misdemeanant's probation.  (1977, c. 711, s. 1; 1977, 2nd Sess., c. 1147, ss. 8‑10; 1979, c. 662, s. 1; c. 801, s. 3; c. 830, s. 12; 1981, c. 530, ss. 1, 2; 1983, c. 135, s. 1; c. 561, ss. 1‑6; c. 567, s. 2; c. 712, s. 1; 1983 (Reg. Sess., 1984), c. 972, ss. 1, 2; 1985, c. 474, ss. 1, 7, 8; 1985 (Reg. Sess., 1986), c. 859, ss. 1, 2; 1987, c. 282, s. 33; c. 397, s. 1; c. 579, ss. 1, 2; c. 598, s. 1; c. 819, s. 32; c. 830, s. 17; 1989, c. 529, s. 5; c. 727, s. 218(4); 1989 (Reg. Sess., 1990), c. 1010, s. 1; c. 1034, s. 1; 1991 (Reg. Sess., 1992), c. 1000, s. 1; 1993, c. 538, s. 16; 1994, Ex. Sess., c. 9, s. 1; c. 24, s. 14(b); 1996, 2nd Ex. Sess., c. 18, s. 20.14(c); 1997‑57, s. 3; 1997‑443, ss. 11A.119(a), 19.11(a); 1998‑212, ss. 17.21(a), 19.4(f); 1999‑298, s. 2; 2000‑125, s. 8; 2000‑144, s. 31; 2002‑105, s. 3; 2002‑126, ss. 17.18(a), 29A.2(a); 2003‑141, s. 1; 2004‑186, s. 1.1; 2005‑250, s. 4; 2005‑276, ss. 17.29, 43.1(f), 43.2(a); 2006‑247, s. 15(b); 2007‑213, s. 7; 2009‑275, s. 1; 2009‑372, s. 9(a)‑(c); 2009‑547, s. 7.)



§ 15A-1343.1: Repealed by Session Laws 2002-126, s. 17.18, effective August 15, 2002.

§ 15A‑1343.1: Repealed by Session Laws 2002‑126, s. 17.18, effective August 15, 2002.



§ 15A-1343.2. Special probation rules for persons sentenced under Article 81B.

§ 15A‑1343.2.  Special probation rules for persons sentenced under Article 81B.

(a)        Applicability.  This section applies only to persons sentenced under Article 81B of this Chapter.

(b)        Purposes of Probation for Community and Intermediate Punishments.  The Department of Correction shall develop a plan to handle offenders sentenced to community and intermediate punishments. The probation program designed to handle these offenders shall have the following principal purposes: to hold offenders accountable for making restitution, to ensure compliance with the court's judgment, to effectively rehabilitate offenders by directing them to specialized treatment or education programs, and to protect the public safety.

(c)        Probation Caseload Goals.  It is the goal of the General Assembly that, subject to the availability of funds, caseloads for probation officers supervising persons sentenced to community punishment should not exceed an average of 90 offenders per officer, and caseloads for offenders sentenced to intermediate punishments should not exceed an average of 60 offenders per officer by July 1, 1998.

(d)        Lengths of Probation Terms Under Structured Sentencing.  Unless the court makes specific findings that longer or shorter periods of probation are necessary, the length of the original period of probation for offenders sentenced under Article 81B shall be as follows:

(1)        For misdemeanants sentenced to community punishment, not less than six nor more than 18 months;

(2)        For misdemeanants sentenced to intermediate punishment, not less than 12 nor more than 24 months;

(3)        For felons sentenced to community punishment, not less than 12 nor more than 30 months; and

(4)        For felons sentenced to intermediate punishment, not less than 18 nor more than 36 months.

If the court finds at the time of sentencing that a longer period of probation is necessary, that period may not exceed a maximum of five years, as specified in G.S. 15A‑1342 and G.S. 15A‑1351.

Extension.  The court may with the consent of the offender extend the original period of the probation if necessary to complete a program of restitution or to complete medical or psychiatric treatment ordered as a condition of probation. This extension may be for no more than three years, and may only be ordered in the last six months of the original period of probation.

(e)        Delegation to Probation Officer in Community Punishment.  Unless the presiding judge specifically finds in the judgment of the court that delegation is not appropriate, the Division of Community Corrections in the Department of Correction may require an offender sentenced to community punishment to:

(1)        Perform up to 20 hours of community service, and pay the fee prescribed by law for this supervision;

(2)        Report to the offender's probation officer on a frequency to be determined by the officer; or

(3)        Submit to substance abuse assessment, monitoring or treatment.

If the Division imposes any of the above requirements, then it may subsequently reduce or remove those same requirements.

If the probation officer exercises authority delegated by the court pursuant to this subsection, the offender may file a motion with the court to review the action taken by the probation officer. The offender shall be given notice of the right to seek such a court review. The Division may exercise any authority delegated to it under this subsection only if it first determines that the offender has failed to comply with one or more of the conditions of probation imposed by the court.

(f)         Delegation to Probation Officer in Intermediate Punishments.  Unless the presiding judge specifically finds in the judgment of the court that delegation is not appropriate, the Division of Community Corrections in the Department of Correction may require an offender sentenced to intermediate punishment to:

(1)        Perform up to 50 hours of community service, and pay the fee prescribed by law for this supervision;

(2)        Submit to a curfew which requires the offender to remain in a specified place for a specified period each day and wear a device that permits the offender's compliance with the condition to be monitored electronically;

(3)        Submit to substance abuse assessment, monitoring or treatment; or

(4)        Participate in an educational or vocational skills development program.

(5)        Submit to satellite‑based monitoring pursuant to Part 5 of Article 27A of Chapter 14 of the General Statutes, if the defendant is described by G.S. 14‑208.40(a)(2).

If the Division imposes any of the above requirements, then it may subsequently reduce or remove those same requirements.

If the probation officer exercises authority delegated to him or her by the court pursuant to this subsection, the offender may file a motion with the court to review the action taken by the probation officer. The offender shall be given notice of the right to seek such a court review. The Division may exercise any authority delegated to it under this subsection only if it first determines that the offender has failed to comply with one or more of the conditions of probation imposed by the court.

(f1)       Mandatory Condition of Satellite‑Based Monitoring for Some Sex Offenders.  Notwithstanding any other provision of this section, the court shall impose satellite‑based monitoring pursuant to Part 5 of Article 27A of Chapter 14 of the General Statutes as a condition of probation on any offender who is described by G.S. 14‑208.40(a)(1).

(g)        Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 19, s. 3.

(h)        Definitions.  For purposes of this section, the definitions in G.S. 15A‑1340.11 apply. (1993, c. 538, s. 17.1; 1994, Ex. Sess., c. 14, s. 22; c. 19, s. 3; c. 24, s. 14(b); 1993 (Reg. Sess., 1994), c. 767, s. 8; 1997‑57, s. 4; 2001‑487, s. 47(b); 2006‑247, ss. 15(c), 15(d).)



§ 15A-1343.3. Department of Corrections to establish regulations for continuous alcohol monitoring systems.

§ 15A‑1343.3.  Department of Corrections to establish regulations for continuous alcohol monitoring systems.

The Department of Correction shall establish regulations for continuous alcohol monitoring systems that are authorized for use by the courts as evidence that an offender on probation has abstained from the use of alcohol for a specified period of time. A "continuous alcohol monitoring system" is a device that is worn by a person that can detect, monitor, record, and report the amount of alcohol within the wearer's system over a continuous 24‑hour daily basis. The regulations shall include the procedures for supervision of the offender, collection and monitoring of the results, and the transmission of the data to the court for consideration by the court. All courts, including those using continuous alcohol monitoring systems prior to July 4, 2007, shall comply with the regulations established by the Department pursuant to this section.

The Secretary, or the Secretary's designee, shall approve continuous alcohol monitoring systems for use by the courts prior to their use by a court as evidence of alcohol abstinence, or their use as a condition of probation. The Secretary shall not unreasonably withhold approval of a continuous alcohol monitoring system and shall consult with the Division of Purchase and Contract in the Department of Administration to ensure that potential vendors are not discriminated against. (2007‑165, s. 6)



§ 15A-1344. Response to violations; alteration and revocation.

§ 15A‑1344.  Response to violations; alteration and revocation.

(a)        Authority to Alter or Revoke.  Except as provided in subsection (a1) or (b), probation may be reduced, terminated, continued, extended, modified, or revoked by any judge entitled to sit in the court which imposed probation and who is resident or presiding in the district court district as defined in G.S. 7A‑133 or superior court district or set of districts as defined in G.S. 7A‑41.1, as the case may be, where the sentence of probation was imposed, where the probationer violates probation, or where the probationer resides. Upon a finding that an offender sentenced to community punishment under Article 81B has violated one or more conditions of probation, the court's authority to modify the probation judgment includes the authority to require the offender to comply with conditions of probation that would otherwise make the sentence an intermediate punishment. The district attorney of the prosecutorial district as defined in G.S. 7A‑60 in which probation was imposed must be given reasonable notice of any hearing to affect probation substantially.

(a1)      Authority to Supervise Probation in Drug Treatment Court.  Jurisdiction to supervise and revoke probation imposed in cases in which the offender is required to participate in a drug treatment court is as provided in G.S. 7A‑272(e) and G.S. 7A‑271(f). Proceedings to modify or revoke probation in these cases must be held in the county in which the drug treatment court.

(b)        Limits on Jurisdiction to Alter or Revoke Unsupervised Probation.  If the sentencing judge has entered an order to limit jurisdiction to consider a sentence of unsupervised probation under G.S. 15A‑1342(h), a sentence of unsupervised probation may be reduced, terminated, continued, extended, modified, or revoked only by the sentencing judge or, if the sentencing judge is no longer on the bench, by a presiding judge in the court where the defendant was sentenced.

(b1)      Service of Notice of Hearing on Violation of Unsupervised Probation. 

(1)        Notice of a hearing in response to a violation of unsupervised probation shall be given either by personal delivery to the person to be notified or by depositing the notice in the United States mail in an envelope with postage prepaid, addressed to the person at the last known address available to the preparer of the notice and reasonably believed to provide actual notice to the offender. The notice shall be mailed at least 10 days prior to any hearing and shall state the nature of the violation.

(2)        If notice is given by depositing the notice in the United States mail, pursuant to subdivision (1) of this subsection, and the defendant does not appear at the hearing, the court may do either of the following:

a.         Terminate the probation and enter appropriate orders for the enforcement of any outstanding monetary obligations as otherwise provided by law.

b.         Provide for other notice to the person as authorized by this Chapter for further proceedings and action authorized by Article 82 of Chapter 15A of the General Statutes for a violation of a condition of probation.

If the person is present at the hearing, the court may take any further action authorized by Article 82 of Chapter 15A of the General Statutes for a violation of a condition of probation.

(c)        Procedure on Altering or Revoking Probation; Returning Probationer to District Where Sentenced.  When a judge reduces, terminates, extends, modifies, or revokes probation outside the county where the judgment was entered, the clerk must send a copy of the order and any other records to the court where probation was originally imposed. A court on its own motion may return the probationer to the district court district as defined in G.S. 7A‑133 or superior court district or set of districts as defined in G.S. 7A‑41.1, as the case may be, where probation was imposed or where the probationer resides for reduction, termination, continuation, extension, modification, or revocation of probation. In cases where the probation is revoked in a county other than the county of original conviction the clerk in that county must issue a commitment order and must file the order revoking probation and the commitment order, which will constitute sufficient permanent record of the proceeding in that court, and must send a certified copy of the order revoking probation, the commitment order, and all other records pertaining thereto to the county of original conviction to be filed with the original records. The clerk in the county other than the county of original conviction must issue the formal commitment to the North Carolina Department of Correction.

(d)        Extension and Modification; Response to Violations.  At any time prior to the expiration or termination of the probation period or in accordance with subsection (f) of this section, the court may after notice and hearing and for good cause shown extend the period of probation up to the maximum allowed under G.S. 15A‑1342(a) and may modify the conditions of probation. A hearing extending or modifying probation may be held in the absence of the defendant, if he fails to appear for the hearing after a reasonable effort to notify him. If a probationer violates a condition of probation at any time prior to the expiration or termination of the period of probation, the court, in accordance with the provisions of G.S. 15A‑1345, may continue him on probation, with or without modifying the conditions, may place the defendant on special probation as provided in subsection (e), or, if continuation, modification, or special probation is not appropriate, may revoke the probation and activate the suspended sentence imposed at the time of initial sentencing, if any, or may order that charges as to which prosecution has been deferred be brought to trial; provided that probation may not be revoked solely for conviction of a Class 3 misdemeanor. The court, before activating a sentence to imprisonment established when the defendant was placed on probation, may reduce the sentence, but the reduction shall be consistent with subsection (d1) of this section. A sentence activated upon revocation of probation commences on the day probation is revoked and runs concurrently with any other period of probation, parole, or imprisonment to which the defendant is subject during that period unless the revoking judge specifies that it is to run consecutively with the other period.

(d1)      Reduction of Initial Sentence.  If the court elects to reduce the sentence of imprisonment for a felony, it shall not deviate from the range of minimum durations established in Article 81B of this Chapter for the class of offense and prior record level used in determining the initial sentence. If the presumptive range is used for the initial suspended sentence, the reduced sentence shall be within the presumptive range. If the mitigated range is used for the initial suspended sentence, the reduced sentence shall be within the mitigated range. If the aggravated range is used for the initial suspended sentence, the reduced sentence shall be within the aggravated range. If the court elects to reduce the sentence for a misdemeanor, it shall not deviate from the range of durations established in Article 81B for the class of offense and prior conviction level used in determining the initial sentence.

(e)        Special Probation in Response to Violation.  When a defendant has violated a condition of probation, the court may modify his probation to place him on special probation as provided in this subsection. In placing him on special probation, the court may continue or modify the conditions of his probation and in addition require that he submit to a period or periods of imprisonment, either continuous or noncontinuous, at whatever time or intervals within the period of probation the court determines. In addition to any other conditions of probation which the court may impose, the court shall impose, when imposing a period or periods of imprisonment as a condition of special probation, the condition that the defendant obey the Rules and Regulations of the Department of Correction governing conduct of inmates, and this condition shall apply to the defendant whether or not the court imposes it as a part of the written order. If imprisonment is for continuous periods, the confinement may be in either the custody of the Department of Correction or a local confinement facility. Noncontinuous periods of imprisonment under special probation may only be served in a designated local confinement or treatment facility. Except for probationary sentences for impaired driving under G.S. 20‑138.1, the total of all periods of confinement imposed as an incident of special probation, but not including an activated suspended sentence, may not exceed one‑fourth the maximum sentence of imprisonment imposed for the offense. For probationary sentences for impaired driving under G.S. 20‑138.1, the total of all periods of confinement imposed as an incident of special probation, but not including an activated suspended sentence, shall not exceed one‑fourth the maximum penalty allowed by law. No confinement other than an activated suspended sentence may be required beyond the period of probation or beyond two years of the time the special probation is imposed, whichever comes first.

(e1)      Criminal Contempt in Response to Violation.  If a defendant willfully violates a condition of probation, the court may hold the defendant in criminal contempt as provided in Article 1 of Chapter 5A of the General Statutes. A finding of criminal contempt by the court shall not revoke the probation. If the offender serves a sentence for contempt in a local confinement facility, the Department of Correction shall pay for the confinement at the standard rate set by the General Assembly pursuant to G.S. 148‑32.1(a) regardless of whether the offender would be eligible under the terms of that subsection.

(e2)      Mandatory Satellite‑Based Monitoring Required for Extension of Probation in Response to Violation by Certain Sex Offenders.  If a defendant who is in the category described by G.S. 14‑208.40(a)(1) or G.S. 14‑208.40(a)(2) violates probation and if the court extends the probation as a result of the violation, then the court shall order satellite‑based monitoring pursuant to Part 5 of Article 27A of Chapter 14 of the General Statutes as a condition of the extended probation.

(f)         Extension, Modification, or Revocation after Period of Probation.  The court may extend, modify, or revoke probation after the expiration of the period of probation if all of the following apply:

(1)        Before the expiration of the period of probation the State has filed a written violation report with the clerk indicating its intent to conduct a hearing on one or more violations of one or more conditions of probation.

(2)        The court finds that the probationer did violate one or more conditions of probation prior to the expiration of the period of probation.

(3)        The court finds for good cause shown and stated that the probation should be extended, modified, or revoked.

(4)        If the court opts to extend the period of probation, the court may extend the period of probation up to the maximum allowed under G.S. 15A‑1342(a).

(g)        If there are pending criminal charges against the probationer in any court of competent jurisdiction, which, upon conviction, could result in revocation proceedings against the probationer for violation of the terms of this probation, the probation period shall be tolled until all pending criminal charges are resolved. The probationer shall remain subject to the conditions of probation, including supervision fees, during the tolled period. If the probationer is acquitted or if the new charge is dismissed, the time spent on probation during the tolled period shall be credited against the period of probation.  (1977, c. 711, s. 1; 1977, 2nd Sess., c. 1147, ss. 11, 11A, 13A; 1979, c. 749, ss. 1‑3; 1981, c. 377, s. 7; 1983, c. 536; 1987, (Reg. Sess., 1988), c. 1037, ss. 67, 68; 1993, c. 538, s. 18; 1994, Ex. Sess., c. 19, s. 2; c. 24, s. 14(b); 1993 (Reg. Sess., 1994), c. 767, s. 9; c. 769, s. 21.7(a); 1998‑212, s. 17.21(c); 2003‑151, s. 1; 2006‑247, s. 15(e); 2008‑129, s. 4; 2008‑187, s. 46; 2009‑372, s. 11(a), (b); 2009‑411, s. 1; 2009‑452, ss. 3, 4; 2009‑516, ss. 9, 10(a), (b).)



§ 15A-1344.1. Procedure to insure payment of child support.

§ 15A‑1344.1. Procedure to insure payment of child support.

(a)        When the court requires, as a condition of supervised or unsupervised probation, that a defendant support his children, the court may order at any time that support payments be made to the State Child Support Collection and Disbursement Unit for remittance to the party entitled to receive the payments. For child support orders initially entered on or after January 1, 1994, the immediate income withholding provisions of G.S. 110‑136.5(c1) apply. If child support is to be paid through income withholding, the payments shall be made in accordance with G.S. 110‑139(f).

(b)        After entry of such an order by the court, the clerk of court shall maintain records listing the amount of payments, the date payments are required to be made, and the names and addresses of the parties affected by the order.

(c)        The parties affected by the order shall inform the clerk of court and the State Child Support Collection and Disbursement Unit of any change of address or of other condition that may affect the administration of the order. The court may provide in the order that a defendant failing to inform the court and the State Child Support Collection and Disbursement Unit of a change of address within reasonable period of time may be held in violation of probation.

(d)        When a defendant in a non‑IV‑D case, as defined in G.S. 110‑129, fails to make required payments of child support and is in arrears, upon notification by the State Child Support Collection and Disbursement Unit the clerk of superior court may mail by regular mail to the last known address of the defendant a notice of delinquency that sets out the amount of child support currently due and that demands immediate payment of the amount. Failure to receive the delinquency notice is not a defense in any probation violation hearing or other proceeding thereafter. If the arrearage is not paid in full within 21 days after the mailing of the delinquency notice, or is not paid within 30 days after the defendant becomes delinquent if the clerk has elected not to send a delinquency notice, the clerk shall certify the amount due to the district attorney and probation officer, who shall initiate proceedings for revocation of probation pursuant to Article 82 of Chapter 15A or make a motion in the criminal case for income withholding pursuant to G.S. 110‑136.5 or both.

When a defendant in a IV‑D case, as defined in G.S. 110‑129, fails to make required payments of child support and is in arrears, at the request of the IV‑D obligee the clerk shall certify the amount due to the district attorney and probation officer, who shall initiate proceedings for revocation of probation pursuant to Article 82 of Chapter 15A or make a motion in the criminal case for income withholding pursuant to G.S. 110‑136.5 or both. (1983, c. 567, s. 1; 1983 (Reg. Sess., 1984), c. 1100, ss. 1, 2; 1985 (Reg. Sess., 1986), c. 949, s. 7; 1993, c. 517, s. 4; 1999‑293, ss. 10, 23.)



§ 15A-1345. Arrest and hearing on probation violation.

§ 15A‑1345.  Arrest and hearing on probation violation.

(a)        Arrest for Violation of Probation.  A probationer is subject to arrest for violation of conditions of probation by a law‑enforcement officer or probation officer upon either an order for arrest issued by the court or upon the written request of a probation officer, accompanied by a written statement signed by the probation officer that the probationer has violated specified conditions of his probation. However, a probation revocation hearing under subsection (e) may be held without first arresting the probationer.

(b)        Bail Following Arrest for Probation Violation.  If at any time during the period of probation the probationer is arrested for a violation of any of the conditions of probation, he must be taken without unnecessary delay before a judicial official to have conditions of release pending a revocation hearing set in the same manner as provided in G.S. 15A‑534.

(b1)      If the probationer is arrested for a violation of any of the conditions of probation and (i) has a pending charge for a felony offense or (ii) has been convicted of an offense at any time that requires registration under Article 27A of Chapter 14 of the General Statutes or an offense that would have required registration but for the effective date of the law establishing the Sex Offender and Public Protection Registration Program, the judicial official shall determine whether the probationer poses a danger to the public prior to imposing conditions of release and must record that determination in writing.

(1)        If the judicial official determines that the probationer poses a danger to the public, the probationer shall be denied release pending a revocation hearing.

(2)        If the judicial official finds that the defendant does not pose a danger to the public, then conditions of release shall be imposed as otherwise provided in Article 26 of this Chapter.

(3)        If there is insufficient information to determine whether the defendant poses a danger to the public, then the defendant shall be retained in custody for not more than seven days from the date of the arrest in order for the judicial official, or a subsequent reviewing judicial official, to obtain sufficient information to determine whether the defendant poses a danger to the public.

(4)        If the defendant has been held seven days from the date of arrest pursuant to subdivision (3) of this subsection, and the court has been unable to obtain sufficient information to determine whether the defendant poses a danger to the public, then the defendant shall be brought before any judicial official, who shall record that fact in writing and shall impose conditions of pretrial release as otherwise provided in this section.

(c)        When Preliminary Hearing on Probation Violation Required.  Unless the hearing required by subsection (e) is first held or the probationer waives the hearing, a preliminary hearing on probation violation must be held within seven working days of an arrest of a probationer to determine whether there is probable cause to believe that he violated a condition of probation. Otherwise, the probationer must be released seven working days after his arrest to continue on probation pending a hearing, unless the probationer has been denied release pursuant to subdivision (1) of subsection (b1) of this section, in which case the probationer shall be held until the revocation hearing date.

(d)        Procedure for Preliminary Hearing on Probation Violation.  The preliminary hearing on probation violation must be conducted by a judge who is sitting in the county where the probationer was arrested or where the alleged violation occurred. If no judge is sitting in the county where the hearing would otherwise be held, the hearing may be held anywhere in the district court district as defined in G.S. 7A‑133 or superior court district or set of districts as defined in G.S. 7A‑41.1, as the case may be. The State must give the probationer notice of the hearing and its purpose, including a statement of the violations alleged. At the hearing the probationer may appear and speak in his own behalf, may present relevant information, and may, on request, personally question adverse informants unless the court finds good cause for not allowing confrontation. Formal rules of evidence do not apply at the hearing. If probable cause is found or if the probable cause hearing is waived, the probationer may be held for a revocation hearing, subject to release under the provisions of subsection (b). If the hearing is held and probable cause is not found, the probationer must be released to continue on probation.

(e)        Revocation Hearing.  Before revoking or extending probation, the court must, unless the probationer waives the hearing, hold a hearing to determine whether to revoke or extend probation and must make findings to support the decision and a summary record of the proceedings. The State must give the probationer notice of the hearing and its purpose, including a statement of the violations alleged. The notice, unless waived by the probationer, must be given at least 24 hours before the hearing. At the hearing, evidence against the probationer must be disclosed to him, and the probationer may appear and speak in his own behalf, may present relevant information, and may confront and cross‑examine adverse witnesses unless the court finds good cause for not allowing confrontation. The probationer is entitled to be represented by counsel at the hearing and, if indigent, to have counsel appointed. Formal rules of evidence do not apply at the hearing, but the record or recollection of evidence or testimony introduced at the preliminary hearing on probation violation are inadmissible as evidence at the revocation hearing. When the violation alleged is the nonpayment of fine or costs, the issues and procedures at the hearing include those specified in G.S. 15A‑1364 for response to nonpayment of fine.  (1977, c. 711, s. 1; 1977, 2nd Sess., c. 1147, ss. 12, 13; 1979, c. 749, s. 4; 1979, 2nd Sess., c. 1316, s. 39; 1987 (Reg. Sess., 1988), c. 1037, s. 69; 2008‑117, s. 19; 2009‑412, s. 2.)



§ 15A-1346. Commencement of probation; multiple sentence.

§ 15A‑1346.  Commencement of probation; multiple sentence.

(a) Commencement of Probation.  Except as provided in subsection (b), a period of probation commences on the day it is imposed and runs concurrently with any other period of probation, parole, or imprisonment to which the defendant is subject during that period.

(b)        Consecutive and Concurrent Sentences.  If a period of probation is being imposed at the same time a period of imprisonment is being imposed or if it is being imposed on a person already subject to an undischarged term of imprisonment, the period of probation may run either concurrently or consecutively with the term of imprisonment, as determined by the court. If not specified, it runs concurrently. (1977, c. 711, s. 1.)



§ 15A-1347. Appeal from revocation of probation or imposition of special probation upon violation.

§ 15A‑1347.  Appeal from revocation of probation or imposition of special probation upon violation.

When a district court judge, as a result of a finding of a violation of probation, activates a sentence or imposes special probation, the defendant may appeal to the superior court for a de novo revocation hearing. At the hearing the probationer has all rights and the court has all authority they have in a revocation hearing held before the superior court in the first instance. Appeals from lower courts to the superior courts from judgments revoking probation may be heard in term or out of term, in the county or out of the county by the resident superior court judge of the district or the superior court judge assigned to hold the courts of the district, or a judge of the superior court commissioned to hold court in the district, or a special superior court judge residing in the district. When the defendant appeals to the superior court because a district court has found he violated probation and has activated his sentence or imposed special probation, and the superior court, after a de novo revocation hearing, orders that the defendant continue on probation under the same or modified conditions, the superior court is considered the court that originally imposed probation with regard to future revocation proceedings and other purposes of this Article. When a superior court judge, as a result of a finding of a violation of probation, activates a sentence or imposes special probation, either in the first instance or upon a de novo hearing after appeal from a district court, the defendant may appeal under G.S. 7A‑27. (1977, c. 711, s. 1; 1977, 2nd Sess., c. 1147, s. 14.)



§§ 15A-1348 through 15A-1350: Reserved for future codification purposes.

§§ 15A‑1348 through 15A‑1350: Reserved for future codification purposes.



§ 15A-1351. Sentence of imprisonment; incidents; special probation.

Article 83.

Imprisonment.

§ 15A‑1351.  Sentence of imprisonment; incidents; special probation.

(a)        The judge may sentence to special probation a defendant convicted of a criminal offense other than impaired driving under G.S. 20‑138.1, if based on the defendant's prior record or conviction level as found pursuant to Article 81B of this Chapter, an intermediate punishment is authorized for the class of offense of which the defendant has been convicted. A defendant convicted of impaired driving under G.S. 20‑138.1 may also be sentenced to special probation. Under a sentence of special probation, the court may suspend the term of imprisonment and place the defendant on probation as provided in Article 82, Probation, and in addition require that the defendant submit to a period or periods of imprisonment in the custody of the Department of Correction or a designated local confinement or treatment facility at whatever time or intervals within the period of probation, consecutive or nonconsecutive, the court determines. In addition to any other conditions of probation which the court may impose, the court shall impose, when imposing a period or periods of imprisonment as a condition of special probation, the condition that the defendant obey the Rules and Regulations of the Department of Correction governing conduct of inmates, and this condition shall apply to the defendant whether or not the court imposes it as a part of the written order. If imprisonment is for continuous periods, the confinement may be in the custody of either the Department of Correction or a local confinement facility. Noncontinuous periods of imprisonment under special probation may only be served in a designated local confinement or treatment facility. Except for probationary sentences of impaired driving under G.S. 20‑138.1, the total of all periods of confinement imposed as an incident of special probation, but not including an activated suspended sentence, may not exceed one‑fourth the maximum sentence of imprisonment imposed for the offense, and no confinement other than an activated suspended sentence may be required beyond two years of conviction. For probationary sentences for impaired driving under G.S. 20‑138.1, the total of all periods of confinement imposed as an incident of special probation, but not including an activated suspended sentence, shall not exceed one‑fourth the maximum penalty allowed by law. In imposing a sentence of special probation, the judge may credit any time spent committed or confined, as a result of the charge, to either the suspended sentence or to the imprisonment required for special probation. The original period of probation, including the period of imprisonment required for special probation, shall be as specified in G.S. 15A‑1343.2(d), but may not exceed a maximum of five years, except as provided by G.S. 15A‑1342(a). The court may revoke, modify, or terminate special probation as otherwise provided for probationary sentences.

(b)        Sentencing of a person convicted of a felony or of a misdemeanor other than impaired driving under G.S. 20‑138.1 that occurred on or after the effective date of Article 81B is subject to that Article. For persons convicted of impaired driving under G.S. 20‑138.1, a sentence to imprisonment must impose a maximum term and may impose a minimum term. The impaired driving judgment may state the minimum term or may state that a term constitutes both the minimum and maximum terms. If the impaired driving judgment states no minimum term, the defendant becomes eligible for parole in accordance with G.S. 15A‑1371(a).

(c)        Repealed by Session Laws 1979, c. 749, s. 7.

(d),       (e) Repealed by Session Laws 1993, c. 538, s. 19.

(f)         Work Release.  When sentencing a person convicted of a felony, the sentencing court may recommend that the sentenced offender be granted work release as authorized in G.S. 148‑33.1. When sentencing a person convicted of a misdemeanor, the sentencing court may recommend or, with the consent of the person sentenced, order that the sentenced offender be granted work release as authorized in G.S. 148‑33.1.

(g)        Credit.  Credit towards a sentence to imprisonment is as provided in Article 19A of Chapter 15 of the General Statutes.

(h)        Repealed by Session Laws 2003‑141, s. 2, effective December 1, 2003. (1977, c. 711, s. 1; 1977, 2nd Sess., c. 1147, ss. 15‑17; 1979, c. 749, ss. 5‑7; c. 760, s. 4; 1985 (Reg. Sess., 1986), c. 1014, s. 201(a); 1987, c. 738, s. 111(e); 1993, c. 84, s. 2; c. 538, s. 19; 1994, Ex. Sess., c. 24, s. 14(b); 1993 (Reg. Sess., 1994), c. 767, ss. 7, 10; 1998‑212, s. 17.21(b); 2003‑141, s. 2; 2003‑151, s. 2.)



§ 15A-1352. Commitment to Department of Correction or local confinement facility.

§ 15A‑1352.  Commitment to Department of Correction or local confinement facility.

(a)        A person sentenced to imprisonment for a misdemeanor under this Article or for nonpayment of a fine under Article 84 of this Chapter shall be committed for the term designated by the court to the custody of the Department of Correction or to a local confinement facility.  If the sentence imposed for a misdemeanor is for a period of 90 days or less, the commitment must be to a facility other than one maintained by the Department of Correction, except as provided in G.S. 148‑32.1(b).

If a person is sentenced to imprisonment for a misdemeanor under this Article or for nonpayment of a fine under Article 84 of this Chapter, the sentencing judge shall make a finding of fact as to whether the person would be suitable for placement in a county satellite jail/work release unit operated pursuant to G.S. 153A‑230.3.  If the sentencing judge makes a finding of fact that the person would be suitable for placement in a county satellite jail/work release unit and the person meets the requirements listed in G.S. 153A‑230.3(a)(1), then the custodian of the local confinement facility may transfer the misdemeanant to a county satellite jail/work release unit.

(b)        A person sentenced to imprisonment for a felony under this Article shall be committed for the term designated by the court to the custody of the Department of Correction; except that, upon request of the sheriff or the board of commissioners of a county, the presiding judge may, in his discretion, sentence the person to a local confinement facility in that county.

(c)        A person sentenced to imprisonment for nonpayment of a fine under Article 84, Fines, shall be committed for the term designated by the court:

(1)        To the custody of the Department of Correction if the person was fined for conviction of a felony;

(2)        To the custody of the Department of Correction or to a local confinement facility if the person was fined for conviction of a misdemeanor, provided that if the sentence imposed is for a period of 90 days or less, the commitment shall be to a facility other than one maintained by the Department of Correction, except as provided in G.S. 148‑32.1(b).

(d)        Notwithstanding any other provision of law, when the sentencing court, with the consent of the person sentenced, orders that a person convicted of a misdemeanor be granted work release, the court may commit the person to a specific prison facility or local confinement facility or satellite jail/work release unit within the county of the sentencing court in order to facilitate the work release arrangement.  When appropriate to facilitate the work release arrangement, the sentencing court may, with the consent of the sheriff or board of commissioners, commit the person to a specific local confinement facility or satellite jail/work release unit in another county, or, with the consent of the Department of Correction, commit the person to a specific prison facility in another county.  The Department of Correction may transfer a prisoner committed to a specific prison facility to a different facility when necessary to alleviate overcrowding or for other administrative purposes. (1977, c. 711, s. 1; 1977, 2nd Sess., c. 1147, s. 18; 1979, c. 456, s. 1, c. 787, ss. 1, 2; 1985 (Reg. Sess., 1986), c. 1014, s. 201(b); 1987, c. 207, s. 3; 1989, c. 761, s. 6; 1991, Ex. Sess., c. 486, s. 1, c. 8, s. 1; 1993, c. 538, s. 37; 1994, Ex. Sess., c. 24, s. 14(b).)



§ 15A-1353. Order of commitment when imprisonment imposed; release pending appeal.

§ 15A‑1353.  Order of commitment when imprisonment imposed; release pending appeal.

(a)        When a sentence includes a term or terms of imprisonment, the court must issue an order of commitment setting forth the judgment. Unless otherwise specified in the order of commitment, the date of the order is the date service of the sentence is to begin.

If a female defendant is convicted of a nonviolent crime and the court is provided medical evidence from a licensed physician that the  defendant is pregnant or the court otherwise determines that the defendant is pregnant, the court may specify in the order that the date of service of the sentence is not to begin until at least six weeks after the birth of the child or other termination of the pregnancy unless the defendant requests to serve her term as the court would otherwise order. The court may impose reasonable conditions upon defendant during such waiting period to insure that defendant will return to begin service of the sentence.

If the court sentences a defendant pursuant to G.S. 15A‑1351(a), the period during which that defendant is awaiting imprisonment shall be considered part of the probationary sentence and such defendant shall be subject to all incidents and conditions of probation.

(b)        There must be included in the commitment, or in a separate order referred to in the commitment, any provisions with regard to release under Article 26, Bail, if an appeal is taken, and the conditions of the release. If the commitment has been entered before appeal or the setting of the conditions for release, appropriate copies of those documents must be forwarded to the agency having custody of the defendant.

(c)        Unless a later time is directed in the order of commitment, or  the defendant has been released from custody pursuant to Article 26, Bail, or the defendant is appealing from a judgment of the district court to the superior court for a trial de novo, the sheriff must cause the defendant to be placed in the custody of the agency specified in the judgment on the day service of sentence is to begin or as soon thereafter as practicable.

(d)        A certified copy of the order of commitment, together with any  separate order providing for release of the defendant pending appeal, must be delivered to the custodian of the confinement facility.

(e)        When a defendant has been committed pursuant to this section:

(1)        If appeal has been entered and conditions of release have been set as provided in Article 26, Bail, the agency having custody of the defendant may effect his release in the manner provided in G.S. 15A‑537; or

(2)        If appeal is entered and the conditions of release are not set until after the order of commitment has been issued, and  the defendant has been placed in the custody of the agency directed therein, appropriate copies of the conditions of release must be certified by the clerk and forwarded to the agency, which then may effect his release in the manner provided in G.S. 15A‑537.

(f)         When the sentencing court, with the consent of the person sentenced, orders that a person convicted of a misdemeanor be granted work release, the following provisions must be included in the commitment, or in a separate order referred to in the commitment:

(1)        The date work release is to begin;

(2)        The prison or local confinement facility to which the offender is to be committed;

(3)        A provision that work release terminates the date the offender loses his job or violates the conditions of the work‑release plan established by the Department of Correction; and

(4)        A determination whether the earnings of the offender are to be disbursed by the Department of Correction or the clerk of the sentencing court in the manner that the court in its order directs. (1977, c. 711, s. 1; 1979, c. 758, s. 1; 1983, c. 389; 1985 (Reg. Sess., 1986), c. 1014, s. 201(c).)



§ 15A-1354. Concurrent and consecutive terms of imprisonment.

§ 15A‑1354.  Concurrent and consecutive terms of imprisonment.

(a)        Authority of Court.  When multiple sentences of imprisonment are imposed on a person at the same time or when a term of imprisonment is imposed on a person who is already subject to an undischarged term of imprisonment, including a term of imprisonment in another jurisdiction, the sentences may run either concurrently or consecutively, as determined by the court. If not specified or not required by statute to run consecutively, sentences shall run concurrently.

(b)        Effect of Consecutive Terms.  In determining the effect of consecutive sentences imposed under authority of this Article and the manner in which they will be served, the Department of Correction must treat the defendant as though he has been committed for a single term with the following incidents:

(1)        The maximum prison sentence consists of the total of the maximum terms of the consecutive sentences, less nine months for each of the second and subsequent sentences imposed for Class B through Class E felonies; and

(2)        The minimum term consists of the total of the minimum terms of the consecutive sentences. (1977, c. 711, s. 1; 1979, c. 760, s. 4; 1979, 2nd Sess., c. 1316, s. 40; 1985, c. 21; 1994, Ex. Sess., c. 14, s. 23.)



§ 15A-1355. Calculation of terms of imprisonment.

§ 15A‑1355.  Calculation of terms of imprisonment.

(a)        Commencement of Sentence.  The commencement date of a sentence of imprisonment under authority of this Article is as provided in G.S. 15A‑1353(a), except when the sentence is a consecutive sentence. When it is a consecutive sentence, it commences to run when the State has custody of the defendant following completion of the prior sentence.

(b)        Repealed by Session Laws 1977, 2nd Sess., c. 1147, s. 19.

(c)        Earned Time; Credit for Good Behavior for Impaired Drivers.  Persons convicted of felonies or misdemeanors under Article 81B of this Chapter may, consistent with rules of the Department of Correction, earn credit which may be used to reduce their maximum terms of imprisonment as provided in G.S. 15A‑1340.13(d) for felony sentences and in G.S. 15A‑1340.20(d) for misdemeanor sentences.

For sentences of imprisonment imposed for convictions of impaired driving under G.S. 20‑138.1, the Department of Correction may give credit toward service of the maximum term and any minimum term of imprisonment and toward eligibility for parole for allowances of time as provided in rules and regulations made under G.S. 148‑11 and 148‑13.

(d)        Earned Time Credit for Medically and Physically Unfit Inmates.  Inmates in the custody of the Department of Correction who suffer from medical conditions or physical disabilities that prevent their assignment to work release or other rehabilitative activities may, consistent with rules of the Department of Correction, earn credit based upon good behavior or other criteria determined by the Department that may be used to reduce their maximum term of imprisonment as provided in G.S. 15A‑1340.13(d) for felony sentences and in G.S. 15A‑1340.20(d) for misdemeanor sentences. (1977, c. 711, s. 1; 1977, 2nd Sess., c. 1147, s. 19; 1979, c. 749, s. 8; c. 760, s. 4; 1981, c. 571; c. 1127, s. 84; 1983, c. 560, § 1; 1993, c. 538, s. 20; 1994, Ex. Sess., c. 24, s. 14(b); 2001‑424, s. 25.1(a); 2002‑126, s. 17.19(d); 2002‑159, s. 77.)



§§ 15A-1356 through 15A-1360. Reserved for future codification purposes.

§§ 15A‑1356 through 15A‑1360.  Reserved for future codification purposes.



§ 15A-1361. Authorized fines and penalties.

Article 84.

Fines.

§ 15A‑1361.  Authorized fines and penalties.

A person who has been convicted of a criminal offense may be ordered to pay a fine as provided by law. A person who has been found responsible for an infraction may be ordered to pay a penalty as provided by law. Unless the context clearly requires otherwise, references in this Article to fines also include penalties. (1977, c. 711, s. 1; 1985, c. 764, s. 6.)



§ 15A-1362. Imposition of fines.

§ 15A‑1362.  Imposition of fines.

(a)        General Criteria.  In determining the method of payment of a fine, the court should consider the burden that payment will impose in view of the financial resources of the defendant.

(b)        Installment or Delayed Payments.  When a defendant is ordered to pay a fine, the court may provide for the payment to be made within a specified period of time or in specified installments. If no such provision is made a part of the sentence, the fine is payable forthwith.

(c)        Nonpayment.  When a defendant is ordered, other than as a condition of probation, to pay a fine, costs, or both, the court may impose at the same time a sentence to be served in the event that the  fine is not paid. The court also may impose an order that the defendant appear, if he fails to make the required payment, at a specified time to show cause why he should not be imprisoned. (1977, c. 711, s. 1.)



§ 15A-1363. Remission of a fine or costs.

§ 15A‑1363.  Remission of a fine or costs.

A defendant who has been required to pay a fine or costs, including a requirement to pay fine or costs as a condition of probation, or a prosecutor, may at any time petition the sentencing court for a remission or revocation of the fine or costs or any unpaid portion of it. If it appears to the satisfaction of the court that the circumstances which warranted the imposition of the fine or costs no longer exist, that it would otherwise be unjust to require payment, or that the proper administration of justice requires resolution of the case, the court may remit or revoke the fine or costs or the unpaid portion in whole or in part or may modify the method of payment. (1977, c. 711, s. 1.)



§ 15A-1364. Response to nonpayment.

§ 15A‑1364.  Response to nonpayment.

(a)        Response to Default.  When a defendant who has been required to pay a fine or costs or both defaults in payment or in any  installment, the court, upon the motion of the prosecutor or upon its  own motion, may require the defendant to appear and show cause why he should not be imprisoned or may rely upon a conditional show cause order entered under G.S. 15A‑1362(c). If the defendant fails to appear, an order for his arrest may be issued.

(b)        Imprisonment; Criteria.  Following a requirement to show cause under subsection (a), unless the defendant shows inability to comply and that his nonpayment was not attributable to a failure on his part to make a good faith effort to obtain the necessary funds for payment, the court may order the suspended sentence, if any, activated, or, if the law provides no term of imprisonment for the offense for which the defendant was convicted or if no suspended sentence was imposed, the court may order the defendant imprisoned for a term not to exceed 30 days. The court, before activating a sentence  of imprisonment, may reduce the sentence. The court may provide in its order that payment or satisfaction at any time of the fine and costs imposed by the court will entitle the defendant to his release from the imprisonment or, after entering the order, may at any time reduce the sentence for good cause shown, including payment or satisfaction of the fine.

(c)        Modification of Fine or Costs.  If it appears that the default in the payment of a fine or costs is not attributable to failure on the defendant's part to make a good faith effort to obtain the necessary funds for payment, the court may enter an order:

(1)        Allowing the defendant additional time for payment; or

(2)        Reducing the amount of the fine or costs or of each installment; or

(3)        Revoking the fine or costs or the unpaid portion in whole or  in part.

(d)        Organizations.  When an organization is required to pay a fine or costs or both, it is the duty of the person or persons authorized to make disbursement of the assets of the organization to make payment from assets of the organization, and a failure to do so constitutes contempt of court. (1977, c. 711, s. 1.)



§ 15A-1365. Judgment for fines docketed; lien and execution.

§ 15A‑1365.  Judgment for fines docketed; lien and execution.

When a defendant has defaulted in payment of a fine or costs, the judge may order that the judgment be docketed. Upon being docketed, the judgment becomes a lien on the real estate of the defendant in the same manner as do judgments in civil actions. Executions on docketed judgments may be stayed only when an appeal is taken and security is given as required in civil cases. If the judgment is affirmed on appeal to the appellate division, the clerk of the superior court, on receipt of the certificate from the appellate division, must issue execution on the judgment. The clerk may not issue an execution, however, if the fine or costs were imposed for an offense other than trafficking in controlled substances or conspiring to traffic in controlled substances under G.S. 90‑95(h) and (i), respectively, and the defendant elects to serve the suspended sentence, if any, or serve a term of 30 days, if no suspended sentence was imposed. (1977, c. 711, s. 1; 1985, c. 411.)



§ 15A-1366. Reserved for future codification purposes.

§ 15A‑1366.  Reserved for future codification purposes.



§ 15A-1367. Reserved for future codification purposes.

§ 15A‑1367.  Reserved for future codification purposes.



§ 15A-1368. Definitions and administration.

Article 84A.

Post‑Release Supervision.

§ 15A‑1368.  Definitions and administration.

(a)        The following words have the listed meaning in this Article:

(1)        Post‑release supervision or supervision.  The time for which a sentenced prisoner is released from prison before the termination of his maximum prison term, controlled by the rules and conditions of this Article. Purposes of post‑release supervision include all or any of the following: to monitor and control the prisoner in the community, to assist the prisoner in reintegrating into society, to collect restitution and other court indebtedness from the prisoner, and to continue the prisoner's treatment or education.

(2)        Supervisee.  A person released from incarceration and in the custody of the Department of Correction and Post‑Release Supervision and Parole Commission on post‑release supervision.

(3)        Commission.  The Post‑Release Supervision and Parole Commission, whose general authority is described in G.S. 143B‑266.

(4)        Minimum imposed term.  The minimum term of imprisonment imposed on an individual prisoner by a court judgment, as described in G.S. 15A‑1340.13(c). When a prisoner is serving consecutive imprisonment terms, the minimum imposed term, for purposes of this Article, is the sum of all minimum terms imposed in the court judgment.

(5)        Maximum imposed term.  The maximum term of imprisonment imposed on an individual prisoner by a court judgment, as described in G.S. 15A‑1340.13(c). When a prisoner is serving consecutive prison terms, the maximum imposed term, for purposes of this Article, is the sum of all maximum terms imposed in the court judgment or judgments, less nine months for each of the second and subsequent sentences imposed for Class B through Class E felonies.

(b)        Administration.  The Post‑Release Supervision and Parole Commission, as authorized in Chapter 143 of the General Statutes, shall administer post‑release supervision as provided in this Article. (1993, c. 538, s. 20.1; 1994, Ex. Sess., c. 14, ss. 24, 25; c. 24, s. 14(b); 1997‑237, s. 2.)



§ 15A-1368.1. Applicability of Article 84A.

§ 15A‑1368.1.  Applicability of Article 84A.

This Article applies to all felons in Class B1 through Class E sentenced to an active punishment under Article 81B of this Chapter, but does not apply to felons in Class B1 sentenced to life imprisonment without parole.  Prisoners subject to Articles 85 and 85A of this Chapter are excluded from this Article's coverage. (1993, c. 538, s. 20.1; 1994, Ex. Sess., c. 14, s. 26, c. 22, s. 8, c. 24, s. 14(b).)



§ 15A-1368.2. Post-release supervision eligibility and procedure.

§ 15A‑1368.2.  Post‑release supervision eligibility and procedure.

(a)        A prisoner to whom this Article applies shall be released from prison for post‑release supervision on the date equivalent to his maximum imposed prison term less nine months, less any earned time awarded by the Department of Correction or the custodian of a local confinement facility under G.S. 15A‑1340.13(d). If a prisoner has not been awarded any earned time, the prisoner shall be released for post‑release supervision on the date equivalent to his maximum prison term less nine months.

(b)        A prisoner shall not refuse post‑release supervision.

(c)        A supervisee's period of post‑release supervision shall be for a period of nine months, unless the offense is an offense for which registration is required pursuant to Article 27A of Chapter 14 of the General Statutes. For offenses subject to the registration requirement of Article 27A of Chapter 14 of the General Statutes, the period of post‑release supervision is five years. The conditions of post‑release supervision are as authorized in G.S. 15A‑1368.5.

(c1)      Notwithstanding subsection (c) of this section, a person required to submit to satellite‑based monitoring pursuant to G.S. 15A‑1368.4(b1)(6) shall continue to participate in satellite‑based monitoring beyond the period of post‑release supervision until the Commission releases the person from that requirement pursuant to G.S. 14‑208.43.

(d)        A supervisee's period of post‑release supervision may be reduced while the supervisee is under supervision by earned time awarded by the Department of Correction, pursuant to rules adopted in accordance with law. A supervisee is eligible to receive earned time credit toward the period of supervision for compliance with reintegrative conditions described in G.S. 15A‑1368.5.

(e)        Repealed by Session Laws 1997‑237, s. 7.

(f)         When a supervisee completes the period of post‑release supervision, the sentence or sentences from which the supervisee was placed on post‑release supervision are terminated. (1993, c. 538, s. 20.1; 1994, Ex. Sess., c. 24, s. 14(b); 1993 (Reg. Sess., 1994), c. 767, s. 4; 1996, 2nd Ex. Sess., c. 18, s. 20.14(a); 1997‑237, s. 7; 2006‑247, s. 15(f).)



§ 15A-1368.3. Incidents of post-release supervision.

§ 15A‑1368.3.  Incidents of post‑release supervision.

(a)        Conditionality.  Post‑release supervision is conditional and subject to revocation.

(b)        Modification.  The Commission may for good cause shown modify the conditions of post‑release supervision at any time before the termination of the supervision period.

(c)        Effect of Violation.  If the supervisee violates a condition, described in G.S. 15A‑1368.4, at any time before the termination of the supervision period, the Commission may continue the supervisee on the existing supervision, with or without modifying the conditions, or if continuation or modification is not appropriate, may revoke post‑release supervision as provided in G.S. 15A‑1368.6 and reimprison the supervisee for a term consistent with the following requirements:

(1)        The supervisee will be returned to prison up to the time remaining on his maximum imposed term.

(2)        The supervisee shall not receive any credit for days on post‑release supervision against the maximum term of imprisonment imposed by the court under G.S. 15A‑1340.13.

(3)        Pursuant to Article 19A of Chapter 15, the Department of Correction shall award a prisoner credit against any term of reimprisonment for all time spent in custody as a result of revocation proceedings under G.S. 15A‑1368.6.

(4)        The prisoner is eligible to receive earned time credit against the maximum prison term as provided in G.S. 15A‑1340.13(d) for time served in prison after the revocation.

(d)        Re‑Release After Revocation of Post‑Release Supervision.  A prisoner who has been reimprisoned prior to completing a post‑release supervision period may again be released on post‑release supervision by the Commission subject to the provisions which govern initial release.

(e)        Timing of Revocation.  The Commission may revoke post‑release supervision for violation of a condition during the period of supervision. The Commission may also revoke post‑release supervision following a period of supervision if:

(1)        Before the expiration of the period of post‑release supervision, the Commission has recorded its intent to conduct a revocation hearing; and

(2)        The Commission finds that every reasonable effort has been made to notify the supervisee and conduct the hearing earlier. Prima facie evidence of reasonable effort to notify is the issuance of a temporary or conditional revocation order, as provided in G.S. 15A‑1376, that goes unserved. (1993, c. 538, s. 20.1; 1994, Ex. Sess., c. 14, s. 27, c. 24, s. 14(b); 1993 (Reg. Sess., 1994), c. 767, s. 5.)



§ 15A-1368.4. Conditions of post-release supervision.

§ 15A‑1368.4.  Conditions of post‑release supervision.

(a)        In General.  Conditions of post‑release supervision may be reintegrative in nature or designed to control the supervisee's behavior and to enforce compliance with law or judicial order. A supervisee may have his supervision period revoked for any violation of a controlling condition or for repeated violation of a reintegrative condition. Compliance with reintegrative conditions may entitle a supervisee to earned time credits as described in G.S. 15A‑1368.2(d).

(b)        Required Condition.  The Commission shall provide as an express condition of every release that the supervisee not commit another crime during the period for which the supervisee remains subject to revocation. A supervisee's failure to comply with this controlling condition is a supervision violation for which the supervisee may face revocation as provided in G.S. 15A‑1368.3.

(b1)      Additional Required Conditions for Sex Offenders and Persons Convicted of Offenses Involving Physical, Mental, or Sexual Abuse of a Minor.  In addition to the required condition set forth in subsection (b) of this section, for a supervisee who has been convicted of an offense which is a reportable conviction as defined in G.S. 14‑208.6(4), or which involves the physical, mental, or sexual abuse of a minor, controlling conditions, violations of which may result in revocation of post‑release supervision, are:

(1)        Register as required by G.S. 14‑208.7 if the offense is a reportable conviction as defined by G.S. 14‑208.6(4).

(2)        Participate in such evaluation and treatment as is necessary to complete a prescribed course of psychiatric, psychological, or other rehabilitative treatment as ordered by the Commission.

(3)        Not communicate with, be in the presence of, or found in or on the premises of the victim of the offense.

(4)        Not reside in a household with any minor child if the offense is one in which there is evidence of sexual abuse of a minor.

(5)        Not reside in a household with any minor child if the offense is one in which there is evidence of physical or mental abuse of a minor, unless a court of competent jurisdiction expressly finds that it is unlikely that the defendant's harmful or abusive conduct will recur and that it would be in the child's best interest to allow the supervisee to reside in the same household with a minor child.

(6)        Submit to satellite‑based monitoring pursuant to Part 5 of Article 27A of Chapter 14 of the General Statutes, if the offense is a reportable conviction as defined by G.S. 14‑208.6(4) and the supervisee is in the category described by G.S. 14‑208.40(a)(1).

(7)        Submit to satellite‑based monitoring pursuant to Part 5 of Article 27A of Chapter 14 of the General Statutes, if the offense is a reportable conviction as defined by G.S. 14‑208.6(4) and the supervisee is in the category described by G.S. 14‑208.40(a)(2).

(8)        Submit at reasonable times to warrantless searches by a post‑release supervision officer of the supervisee's person and of the supervisee's vehicle and premises while the supervisee is present, for purposes reasonably related to the post‑release supervision, but the supervisee may not be required to submit to any other search that would otherwise be unlawful. For purposes of this subdivision, warrantless searches of the supervisee's computer or other electronic mechanism which may contain electronic data shall be considered reasonably related to the post‑release supervision. Whenever the warrantless search consists of testing for the presence of illegal drugs, the supervisee may also be required to reimburse the Department of Correction for the actual cost of drug screening and drug testing, if the results are positive.

(c)        Discretionary Conditions.  The Commission, in consultation with the Division of Community Corrections, may impose conditions on a supervisee it believes reasonably necessary to ensure that the supervisee will lead a law‑abiding life or to assist the supervisee to do so.

(d)        Reintegrative Conditions.  Appropriate reintegrative conditions, for which a supervisee may receive earned time credits against the length of the supervision period, and repeated violation that may result in revocation of post‑release supervision, are:

(1)        Work faithfully at suitable employment or faithfully pursue a course of study or vocational training that will equip the supervisee for suitable employment.

(2)        Undergo available medical or psychiatric treatment and remain in a specified institution if required for that purpose.

(3)        Attend or reside in a facility providing rehabilitation, instruction, recreation, or residence for persons on post‑release supervision.

(4)        Support the supervisee's dependents and meet other family responsibilities.

(5)        In the case of a supervisee who attended a basic skills program during incarceration, continue attending a basic skills program in pursuit of a General Education Development Degree or adult high school diploma.

(6)        Satisfy other conditions reasonably related to reintegration into society.

(e)        Controlling Conditions.  Appropriate controlling conditions, violation of which may result in revocation of post‑release supervision, are:

(1)        Not use, possess, or control any illegal drug or controlled substance unless it has been prescribed for the supervisee by a licensed physician and is in the original container with the prescription number affixed on it; not knowingly associate with any known or previously convicted users, possessors, or sellers of any such illegal drugs or controlled substances; and not knowingly be present at or frequent any place where such illegal drugs or controlled substances are sold, kept, or used.

(2)        Comply with a court order to pay the costs of reintegrative treatment for a minor and a minor's parents or custodians where the offense involved evidence of physical, mental, or sexual abuse of a minor.

(3)        Comply with a court order to pay court costs and costs for appointed counsel or public defender in the case for which the supervisee was convicted.

(4)        Not possess a firearm, destructive device, or other dangerous weapon unless granted written permission by the Commission or a post‑release supervision officer.

(5)        Report to a post‑release supervision officer at reasonable times and in a reasonable manner, as directed by the Commission or a post‑release supervision officer.

(6)        Permit a post‑release supervision officer to visit at reasonable times at the supervisee's home or elsewhere.

(7)        Remain within the geographic limits fixed by the Commission unless granted written permission to leave by the Commission or the post‑release supervision officer.

(8)        Answer all reasonable inquiries by the post‑release supervision officer and obtain prior approval from the post‑release supervision officer for any change in address or employment.

(9)        Promptly notify the post‑release supervision officer of any change in address or employment.

(10)      Submit at reasonable times to searches of the supervisee's person by a post‑release supervision officer for purposes reasonably related to the post‑release supervision. The Commission shall not require as a condition of post‑release supervision that the supervisee submit to any other searches that would otherwise be unlawful. Whenever the search consists of testing for the presence of illegal drugs, the supervisee may also be required to reimburse the Department of Correction for the actual cost of drug testing and drug screening, if the results are positive.

(11)      Make restitution or reparation to an aggrieved party as provided in G.S. 148‑57.1.

(12)      Comply with an order from a court of competent jurisdiction regarding the payment of an obligation of the supervisee in connection with any judgment rendered by the court.

(13)      Remain in one or more specified places for a specified period or periods each day, and wear a device that permits the defendant's compliance with the condition to be monitored electronically.

(14)      Submit to supervision by officers assigned to the Intensive Post‑Release Supervision Program established pursuant to G.S. 143B‑262(c), and abide by the rules adopted for that Program.

(e1)      Prohibited Conditions.  The Commission shall not impose community service as a condition of post‑release supervision.

(f)         Required Supervision Fee.  The Commission shall require as a condition of post‑release supervision that the supervisee pay a supervision fee of thirty dollars ($30.00) per month. The Commission may exempt a supervisee from this condition only if it finds that requiring payment of the fee is an undue economic burden. The fee shall be paid to the clerk of superior court of the county in which the supervisee was convicted. The clerk shall transmit any money collected pursuant to this subsection to the State to be deposited in the State's General Fund. In no event shall a supervisee be required to pay more than one supervision fee per month. (1993, c. 538, s. 20.1; 1994, Ex. Sess., c. 24, s. 14(b); 1996, 2nd Ex. Sess., c. 18, s. 20.14(b); 1997‑57, s. 6; 1997‑237, s. 6; 2001‑487, s. 47(c); 2002‑126, s. 29A.2(b); 2006‑247, s. 15(g); 2007‑213, s. 9.)



§ 15A-1368.5. Commencement of post-release supervision; multiple sentences.

§ 15A‑1368.5.  Commencement of post‑release supervision; multiple sentences.

A period of post‑release supervision begins on the day the prisoner is released from imprisonment.  Periods of post‑release supervision run concurrently with any federal or State prison, jail, probation, or parole terms to which the prisoner is subject during the period, only if the jurisdiction which sentenced the prisoner to prison, jail, probation, or parole permits concurrent crediting of supervision time. (1993, c. 538, s. 20.1; 1994, Ex. Sess., c. 24, s. 14(b).)



§ 15A-1368.6. Arrest and hearing on post-release supervision violation.

§ 15A‑1368.6.  Arrest and hearing on post‑release supervision violation.

(a)        Arrest for Violation of Post‑Release Supervision.  A supervisee is subject to arrest by a law enforcement officer or a post‑release supervision officer for violation of conditions of post‑release supervision only upon issuance of an order of temporary or conditional revocation of post‑release supervision by the Commission. However, a post‑release supervision revocation hearing under subsection (e) of this section may be held without first arresting the supervisee.

(b)        When and Where Preliminary Hearing on Post‑Release Supervision Violation Required.  Unless the hearing required by subsection (e) of this section is first held or a continuance is requested by the supervisee, a preliminary hearing on supervision violation shall be held reasonably near the place of the alleged violation or arrest and within seven working days of the arrest of a supervisee to determine whether there is probable cause to believe that the supervisee violated a condition of post‑release supervision. Otherwise, the supervisee shall be released seven working days after arrest to continue on supervision pending a hearing. If the supervisee is not within the State, the preliminary hearing is as prescribed by G.S. 148‑65.1A.

(b1)      Bail Following Arrest for Violation of Post‑Release Supervision if Releasee Is a Sex Offender.  Notwithstanding subsection (b) of this section, if the releasee has been convicted of an offense that requires registration under Article 27A of Chapter 14 of the General Statutes and is arrested for a violation in accordance with this section, the releasee shall be detained without bond until the preliminary hearing is conducted.

(c)        Officers to Conduct Preliminary Hearing.  The preliminary hearing on post‑release supervision violation shall be conducted by a judicial official, or by a hearing officer designated by the Commission. A person employed by the Department of Correction shall not serve as a hearing officer at a hearing provided by this section unless that person is a member of the Commission, or is employed solely as a hearing officer.

(d)        Procedure for Preliminary Hearing.  The Department of Correction shall give the supervisee notice of the preliminary hearing and its purpose, including a statement of the violations alleged. At the hearing, the supervisee may appear and speak in the supervisee's own behalf, may present relevant information, and may, on request, personally question witnesses and adverse informants, unless the hearing officer finds good cause for not allowing confrontation. If the person holding the hearing determines there is probable cause to believe the supervisee violated conditions of supervision, the hearing officer shall summarize the reasons for the determination and the evidence relied on. Formal rules of evidence do not apply at the hearing. If probable cause is found, the supervisee may be held in the custody of the Department of Correction to serve the appropriate term of imprisonment, subject to the outcome of a revocation hearing under subsection (e) of this section.

(e)        Revocation Hearing.  Before finally revoking post‑release supervision, the Commission shall, unless the supervisee waived the hearing or the time limit, provide a hearing within 45 days of the supervisee's reconfinement to determine whether to revoke supervision finally. For purposes of this subsection, the 45‑day period begins when the preliminary hearing required by subsection (b) of this section is held or waived, or upon the passage of seven working days after arrest, whichever is sooner. The Commission shall adopt rules governing the hearing.  (1993, c. 538, s. 20.1; 1994, Ex. Sess., c. 24, s. 14(b); 1996, 2nd Ex. Sess., c. 18, s. 20.15(b); 1997‑237, s. 1; 2000‑189, s. 1; 2008‑117, s. 20.)



§ 15A-1369. Definitions.

Article 84B.

Medical Release of Inmates.

§ 15A‑1369.  Definitions.

For purposes of this Article, the term:

(1)        "Commission" means the Post‑Release Supervision and Parole Commission.

(2)        "Department" means the Department of Correction.

(3)        "Geriatric" describes an inmate who is 65 years of age or older and suffers from chronic infirmity, illness, or disease related to aging that has progressed such that the inmate is incapacitated to the extent that he or she does not pose a public safety risk.

(4)        "Inmate" means any person sentenced to the custody of the Department of Correction.

(5)        "Medical release" means a program enabling the Commission to release inmates who are permanently and totally disabled, terminally ill, or geriatric.

(6)        "Medical release plan" means a comprehensive written medical and psychosocial care plan that is specific to the inmate and includes, at a minimum:

a.         The proposed course of treatment;

b.         The proposed site for treatment and post‑treatment care;

c.         Documentation that medical providers qualified to provide the medical services identified in the medical release plan are prepared to provide those services; and

d.         The financial program in place to cover the cost of this plan for the duration of the medical release, which shall include eligibility for enrollment in commercial insurance, Medicare, or Medicaid or access to other adequate financial resources for the duration of the medical release.

(7)        "Permanently and totally disabled" describes an inmate who, as determined by a licensed physician, suffers from permanent and irreversible physical incapacitation as a result of an existing physical or medical condition that was unknown at the time of sentencing or, since the time of sentencing, has progressed to render the inmate permanently and totally disabled, such that the inmate does not pose a public safety risk.

(8)        "Terminally ill" describes an inmate who, as determined by a licensed physician, has an incurable condition caused by illness or disease that was unknown at the time of sentencing or, since the time of sentencing, has progressed to render the inmate terminally ill, and that will likely produce death within six months, and that is so debilitating such that the inmate does not pose a public safety risk.  (2008‑2, s. 1.)



§ 15A-1369.1. Authority to release.

§ 15A‑1369.1.  Authority to release.

The Commission shall establish a medical release program to be administered by the Department. The Commission shall prescribe when and under what conditions an inmate may be released for medical release, consistent with the provisions of G.S. 15A‑1369.4. The Commission may adopt rules to implement the medical release program.  (2008‑2, s. 1.)



§ 15A-1369.2. Eligibility.

§ 15A‑1369.2.  Eligibility.

(a)        Except as otherwise provided in this section, notwithstanding any other provision of law, an inmate is eligible to be considered for medical release if the Department determines that the inmate is:

(1)        Diagnosed as permanently and totally disabled, terminally ill, or geriatric under the procedure described in G.S. 15A‑1369.3(b)(1); and

(2)        Incapacitated to the extent that the inmate does not pose a public safety risk.

(b)        Persons convicted of a capital felony or a Class A, B1, or B2 felony and persons convicted of an offense that requires registration under Article 27A of Chapter 14 of the General Statutes shall not be eligible for release under this Article.  (2008‑2, s. 1.)



§ 15A-1369.3. Procedure for medical release.

§ 15A‑1369.3.  Procedure for medical release.

(a)        The Commission shall consider an inmate for medical release upon referral by the Department. The Department may base its referral upon either a request or petition for release filed by the inmate, the inmate's attorney, or the inmate's next of kin or upon a recommendation from within the Department.

(b)        The referral shall include an assessment of the inmate's medical and psychosocial condition and the risk the inmate poses to society, as follows:

(1)        The Department medical director, or a designee of the director who is a licensed physician, shall review the case of each inmate who meets the eligibility requirements for medical release set forth in G.S. 15A‑1369.2. Any physician who examines an inmate being considered for medical release shall prepare a written diagnosis that includes:

a.         A description of any and all terminal conditions, physical incapacities, and chronic conditions; and

b.         A prognosis concerning the likelihood of recovery from any and all terminal conditions, physical incapacities, and chronic conditions.

(2)        The Department shall make an assessment of the risk for violence and recidivism that the inmate poses to society. In order to make this assessment, the Department may consider such factors as the inmate's medical condition, the severity of the offense for which the inmate is incarcerated, the inmate's prison record, and the release plan.

(c)        If the Department determines that the inmate meets the criteria for release, the Department shall forward its referral and medical release plan for the inmate to the Commission. The Department shall complete the risk assessment and forward its referral and medical release plan within 45 days of receiving a request, petition, or recommendation for release.

(d)        The Commission shall make a determination of whether to grant medical release within 15 days of receiving a referral from the Department for release of a terminally ill inmate and within 20 days of receiving a referral from the Department for release of a permanently and totally disabled inmate or a geriatric inmate. In making the determination, the Commission shall make an independent assessment of the risk for violence and recidivism that the inmate poses to society. The Commission also shall provide the victim or victims of the inmate or the victims' family or families with an opportunity to be heard.

(e)        A denial of medical release by the Commission shall not affect an inmate's eligibility for any other form of parole or release under applicable law.

(f)         If the Department determines that an inmate should not be considered for release under this Article or the Commission denies medical release under this Article, the inmate may not reapply or be reconsidered unless there is a demonstrated change in the inmate's medical condition.  (2008‑2, s. 1.)



§ 15A-1369.4. Conditions of medical release.

§ 15A‑1369.4.  Conditions of medical release.

(a)        The Commission shall set reasonable conditions upon an inmate's medical release that shall apply through the date upon which the inmate's sentence would have expired. These conditions shall include:

(1)        That the released inmate's care be consistent with the care specified in the medical release plan as approved by the Commission;

(2)        That the released inmate shall cooperate with and comply with the prescribed medical release plan and with reasonable requirements of medical providers to whom the released inmate is to be referred to continued treatment;

(3)        That the released inmate shall be subject to supervision by the Division of Community Corrections and shall permit officers from the Division to visit the inmate at reasonable times at the inmate's home or elsewhere;

(4)        That the released inmate shall comply with any conditions of release set by the Commission; and

(5)        That the Commission shall receive periodic assessments from the inmate's treating physician.

(b)        The Commission shall promptly order an inmate returned to the custody of the Department to await a revocation hearing if the Commission receives credible information that an inmate has failed to comply with any reasonable condition set upon the inmate's release. If the Commission subsequently revokes an inmate's medical release for failure to comply with conditions of release, the inmate shall resume serving the balance of the sentence with credit given only for the duration of the inmate's medical release served in compliance with all reasonable conditions set forth pursuant to subsection (a) of this section. Revocation of an inmate's medical release for violating a condition of release shall not preclude an inmate's eligibility for any other form of parole or release provided by law but may be used as a factor in determining eligibility for that parole or release.  (2008‑2, s. 1.)



§ 15A-1369.5. Change in medical status.

§ 15A‑1369.5.  Change in medical status.

(a)        If a periodic medical assessment reveals that an inmate released on medical release has improved so that the inmate would not be eligible for medical release if being considered at that time, the Commission shall order the inmate returned to the custody of the Department to await a revocation hearing. In determining whether to revoke medical release, the Commission shall consider the most recent medical assessment of the inmate and a risk assessment of the inmate conducted pursuant to G.S. 15A‑1369.3(b)(2). If the Commission revokes the inmate's medical release, the inmate shall resume serving the balance of the sentence with credit given for the duration of the medical release.

(b)        Revocation of an inmate's medical release due to a change in the inmate's medical condition shall not preclude an inmate's eligibility for medical release in the future or for any other form of parole or release provided by law.  (2008‑2, s. 1.)



§ 15A-1370. Reserved for future codification purposes.

§ 15A‑1370.  Reserved for future codification purposes.



§ 15A-1370.1. Applicability of Article 85.

Article 85.

Parole.

§ 15A‑1370.1.  Applicability of Article 85.

This Article is applicable to all prisoners serving sentences of imprisonment for convictions of impaired driving under G.S. 20‑138.1.  This Article does not apply to a prisoner serving a sentence of life imprisonment without parole.  A prisoner serving a sentence of life imprisonment without parole shall not be eligible for parole at any time. (1979, c. 760, s. 4; 1979, 2nd Sess., c. 1316, s. 41; 1981, c. 662, s. 3; 1993, c. 538, s. 21; 1994, Ex. Sess., c. 21, s. 2, c. 22, ss. 33, 34, c. 24, s. 14(b).)



§ 15A-1371. Parole eligibility, consideration, and refusal.

§ 15A‑1371.  Parole eligibility, consideration, and refusal.

(a)        Eligibility.  Unless his sentence includes a minimum sentence, a prisoner serving a term of imprisonment for a conviction of impaired driving under G.S. 20‑138.1 other than one included in a sentence of special probation imposed under authority of this Subchapter is eligible for release on parole at any time. A prisoner whose sentence includes a minimum term of imprisonment imposed under authority of this Subchapter is eligible for release on parole only upon completion of the service of that minimum term or one fifth of the maximum penalty allowed by law for the offense for which the prisoner is sentenced, whichever is less, less any credit allowed under G.S. 15A‑1355(c) and Article 19A of Chapter 15 of the General Statutes.

(a1)      Repealed by Session Laws 1994, Ex. Sess., c. 21, s. 3.

(b)       (1),(2)  Repealed by Session Laws 1993, c. 538, s. 22.

(3)        Whenever the Post‑Release Supervision and Parole Commission will be considering for parole a prisoner serving a sentence of life imprisonment the Commission must notify, at least 30 days in advance of considering the parole, by first class mail at the last known address:

a.         The prisoner;

b.         The district attorney of the district where the prisoner was convicted;

c.         The head of the law enforcement agency that arrested the prisoner and the sheriff of the county where the crime occurred;

d.         Any of the victim's immediate family members who have requested in writing to be notified; and

e.         Repealed by Session Laws 1993, c. 538, s. 22.

f.          As many newspapers of general circulation and other media in the county where the defendant was convicted and if different, in the county where the prisoner was charged, as reasonable.

The Post‑Release Supervision and Parole Commission must consider any information provided by any such parties before consideration of parole. The Commission must also give the district attorney, the head of the law enforcement agency who has requested in writing to be notified, the victim, any member of the victim's immediate family who has requested to be notified, and as many newspapers of general circulation and other media in the county or counties designated in sub‑subdivision f. of this section as reasonable, written notice of its decision within 10 days of that decision. The Parole Commission shall not, however, include the name of any victim in its notification to the newspapers and other media.

(c)        Repealed by Session Laws 1993, c. 538, s. 22.

(d)        Criteria.  The Post‑Release Supervision and Parole Commission may refuse to release on parole a prisoner it is considering for parole if it believes:

(1)        There is a substantial risk that he will not conform to reasonable conditions of parole; or

(2)        His release at that time would unduly depreciate the seriousness of his crime or promote disrespect for law; or

(3)        His continued correctional treatment, medical care, or vocational or other training in the institution will substantially enhance his capacity to lead a law‑abiding life if he is released at a later date; or

(4)        There is a substantial risk that he would engage in further criminal conduct.

(e)        Refusal of Parole.  A prisoner who has been granted parole may elect to refuse parole and to serve the remainder of his term of imprisonment.

(f)         Repealed by Session Laws 1993, c. 538, s. 22.

(g)        Notwithstanding the provisions of subsection (a), a prisoner serving a sentence of not less than 30 days nor as great as 18 months for impaired driving may be released on parole when he completes service of one‑third of his maximum sentence unless the Post‑Release Supervision and Parole Commission finds in writing that:

(1)        There is a substantial risk that he will not conform to reasonable conditions of parole; or

(2)        His release at that time would unduly depreciate the seriousness of his crime or promote disrespect for law; or

(3)        His continued correctional treatment, medical care, or vocational or other training in the institution will substantially enhance his capacity to lead a law‑abiding life if he is released at a later date; or

(4)        There is a substantial risk that he would engage in further criminal conduct.

If a prisoner is released on parole by operation of this subsection, the term of parole is the unserved portion of the sentence to imprisonment, and the conditions of parole, unless otherwise specified by the Post‑Release Supervision and Parole Commission, are those authorized in G.S. 15A‑1374(b)(4) through (10).

In order that the Post‑Release Supervision and Parole Commission may have an adequate opportunity to make a determination whether parole under this section should be denied, no prisoner eligible for parole under this subsection shall be released from confinement prior to the fifth full working day after he shall have been placed in the custody of the Secretary of Correction or the custodian of a local confinement facility.

(h)        Community Service Parole.  Notwithstanding the provisions of any other subsection herein, prisoners serving sentences for impaired driving shall be eligible for community service parole, in the discretion of the Post‑Release Supervision and Parole Commission.

Community service parole is early parole for the purpose of participation in community service under the supervision of the Division of Community Corrections. A parolee who is paroled under this subsection must perform as a condition of parole community service in an amount and over a period of time to be determined by the Post‑Release Supervision and Parole Commission. However, the total amount of community service shall not exceed an amount equal to 32 hours for each month of active service remaining in his minimum sentence. The Post‑Release Supervision and Parole Commission may grant early parole under this section without requiring the performance of community service if it determines that such performance is inappropriate to a particular case.

The probation/parole officer and the judicial services coordinator shall develop a program of community service for the parolee. The coordinator shall report any willful failure to perform community service work to the probation/parole officer. Parole may be revoked for any parolee who willfully fails to perform community service work as directed by the Division of Community Corrections. The provisions of G.S. 15A‑1376 shall apply to this violation of a condition of parole.

Community service parole eligibility shall be available to a prisoner:

(1)        Who is serving an active sentence the term of which exceeds six months; and

(2)        Who, in the opinion of the Post‑Release Supervision and Parole Commission, is unlikely to engage in further criminal conduct; and

(3)        Who agrees to complete service of his sentence as herein specified; and

(4)        Who has served one‑half of his minimum sentence.

In computing the service requirements of subdivision (4) of this subsection, credit shall be given for good time and gain time credit earned pursuant to G.S. 148‑13. Nothing herein is intended to create or shall be construed to create a right or entitlement to community service parole in any prisoner.

(i)         The fee required by G.S. 143B‑262.4 shall be paid by all persons who participate in the Community Service Parole Program.

(j)         The Post‑Release Supervision and Parole Commission may terminate a prisoner's community service parole before the expiration of the term of imprisonment where doing so will not endanger the public, unduly depreciate the seriousness of the crime, or promote disrespect for the law.  (1977, c. 711, s. 1; 1977, 2nd Sess., c. 1147, ss. 19A‑22; 1979, c. 749, ss. 9, 10; 1979, 2nd Sess., c. 1316, s. 42; 1981, c. 63, s. 1; c. 179, s. 14; 1983 (Reg. Sess., 1984), c. 1098, s. 1; 1985, c. 453, ss. 1, 2; 1985 (Reg. Sess., 1986), c. 960, s. 2; c. 1012, ss. 2, 5; 1987, c. 47; c. 783, s. 7; 1989, c. 1, ss. 3, 4; 1991, c. 217, s. 3; c. 288, s. 2; 1993, c. 538, s. 22; 1994, Ex. Sess., c. 21, s. 3; c. 24, s. 14(b); c. 25, ss. 1, 2; 2002‑126, s. 29A.1(a); 2006‑264, s. 34; 2008‑133, s. 1; 2009‑372, s. 13(a), (b); 2009‑451, s. 19.26(a), (d); 2009‑575, s. 16A.)



§ 15A-1372. Length and effect of parole term.

§ 15A‑1372.  Length and effect of parole term.

(a)        Term of Parole.  The term of parole for any person released from imprisonment may be no greater than one year.

(b)        Repealed by Session Laws 1993, c. 538, s. 23, effective October 1, 1994.

(c)        Termination of Sentence.  When a parolee completes his period of parole, the sentence or sentences from which he was paroled are terminated.

(d)        Repealed by Session Laws 1993, c. 538, s. 23, effective October 1, 1994. (1977, c. 711, s. 1; 1981, c. 642; 1989, c. 1, s. 8; 1989 (Reg. Sess., 1990), c. 1031, s. 3; 1991, c. 217, s. 1; 1993, c. 538, s. 23; 1994, Ex. Sess., c. 21, s. 4, c. 24, s. 14(b).)



§ 15A-1373. Incidents of parole.

§ 15A‑1373.  Incidents of parole.

(a)        Conditionality of Parole.  Unless terminated sooner as provided in subsection (b), parole remains conditional and subject to revocation.

(b)        Early Termination.  The Post‑Release Supervision and Parole Commission may terminate a period of parole and discharge the parolee at any time after the expiration of one year of successful parole if warranted by the conduct of the parolee and the ends of justice.

(c)        Modification of Conditions.  The Post‑Release Supervision and Parole Commission may for good cause shown modify the conditions of parole at any time prior to the expiration or termination of the period for which the parole remains conditional.

(d)        Effect of Violation.  If the parolee violates a condition at any time prior to the expiration or termination of the period, the Commission may continue him on the existing parole, with or without modifying the conditions, or, if continuation or modification is not appropriate, may revoke the parole as provided in G.S. 15A‑1376 and reimprison the parolee for a term consistent with the following requirements:

(1)        The time the parolee was at liberty on parole and in compliance with all terms and conditions of that parole shall be credited on a day‑for‑day basis against the maximum term of imprisonment imposed by the court under G.S. 15A‑1351, except that the parolee shall receive no credit for the last six months of his parole.

(2)        The prisoner must be given credit against the term of reimprisonment for all time spent in custody as a result of revocation proceedings under G.S. 15A‑1376.

(e)        Re‑parole.  A prisoner who has been reimprisoned following parole may be re‑paroled by the Post‑Release Supervision and Parole Commission subject to the provisions which govern initial parole.  In the event that a defendant serves the final six months of his maximum imprisonment as a result of being recommitted for violation of parole, he may not be required to serve a further period on parole.

(f)         Timing of Revocation.  The Post‑Release Supervision and Parole Commission may revoke parole for violation of a condition during the period of parole.  The Commission also may revoke following the period of parole if:

(1)        Before the expiration of the period of parole, the Commission has recorded its intent to conduct a revocation hearing, and

(2)        The Commission finds that every reasonable effort has been made to notify the parolee and conduct the hearing earlier. (1977, c. 711, s. 1; 1979, c. 927; 1991, c. 217, s. 2; 1993, c. 538, s. 38; 1994, Ex. Sess., c. 24, s. 14(b).)



§ 15A-1374. Conditions of parole.

§ 15A‑1374.  Conditions of parole.

(a)        In General.  The Post‑Release Supervision and Parole Commission may in its discretion impose conditions of parole it believes reasonably necessary to insure that the parolee will lead a law‑abiding life or to assist him to do so. The Commission must provide as an express condition of every parole that the parolee not commit another crime during the period for which the parole remains subject to revocation. When the Commission releases a person on parole, it must give him a written statement of the conditions on which he is being released.

(a1)      Required Conditions for Certain Offenders.  A person serving a term of imprisonment for an impaired driving offense sentenced pursuant to G.S. 20‑179 that:

(1)        Has completed any recommended treatment or training program required by G.S. 20‑179(p)(3); and

(2)        Is not being paroled to a residential treatment program;

shall, as a condition of parole, receive community service parole pursuant to G.S. 15A‑1371(h), or be required to comply with subdivision (b)(8a) of this section.

(b)        Appropriate Conditions.  As conditions of parole, the Commission may require that the parolee comply with one or more of the following conditions:

(1)        Work faithfully at suitable employment or faithfully pursue a course of study or vocational training that will equip him for suitable employment.

(2)        Undergo available medical or psychiatric treatment and remain in a specified institution if required for that purpose.

(3)        Attend or reside in a facility providing rehabilitation, instruction, recreation, or residence for persons on parole.

(4)        Support his dependents and meet other family responsibilities.

(5)        Refrain from possessing a firearm, destructive device, or other dangerous weapon unless granted written permission by the Commission or the parole officer.

(6)        Report to a parole officer at reasonable times and in a reasonable manner, as directed by the Commission or the parole officer.

(7)        Permit the parole officer to visit him at reasonable times at his home or elsewhere.

(8)        Remain within the geographic limits fixed by the Commission unless granted written permission to leave by the Commission or the parole officer.

(8a)      Remain in one or more specified places for a specified period or periods each day and wear a device that permits the defendant's compliance with the condition to be monitored electronically.

(8b)      Remain alcohol free, and prove such abstinence through evaluation by a continuous alcohol monitoring system of a type approved by the Department of Correction.

(9)        Answer all reasonable inquiries by the parole officer and obtain prior approval from the parole officer for any change in address or employment.

(10)      Promptly notify the parole officer of any change in address or employment.

(11)      Submit at reasonable times to warrantless searches by a parole officer of the parolee's person and of the parolee's vehicle and premises while the parolee is present, for purposes reasonably related to the parole supervision. The Commission may not require as a condition of parole that the parolee submit to any other searches that would otherwise be unlawful. If the parolee has been convicted of an offense which is a reportable conviction as defined in G.S. 14‑208.6(4), or which involves the physical, mental, or sexual abuse of a minor, warrantless searches of the parolee's computer or other electronic mechanism which may contain electronic data shall be considered reasonably related to the parole supervision. Whenever the search consists of testing for the presence of illegal drugs, the parolee may also be required to reimburse the Department of Correction for the actual cost of drug testing and drug screening, if the results are positive.

(11a)    Make restitution or reparation to an aggrieved party as provided in G.S. 148‑57.1.

(11b)    Comply with an order from a court of competent jurisdiction regarding the payment of an obligation of the parolee in connection with any judgment rendered by the court.

(11c)    In the case of a parolee who was attending a basic skills program during incarceration, continue attending a basic skills program in pursuit of a General Education Development Degree or adult high school diploma.

(12)      Satisfy other conditions reasonably related to his rehabilitation.

(b1)      Mandatory Satellite‑Based Monitoring Required as Condition of Parole for Certain Offenders.  If a parolee is in a category described by G.S. 14‑208.40(a)(1) or G.S. 14‑208.40(a)(2), the Commission must require as a condition of parole that the parolee submit to satellite‑based monitoring pursuant to Part 5 of Article 27A of Chapter 14 of the General Statutes.

(c)        Supervision Fee.  The Commission must require as a condition of parole that the parolee pay a supervision fee of thirty dollars ($30.00) per month. The Commission may exempt a parolee from this condition of parole only if it finds that requiring him to pay the fee will constitute an undue economic burden. The fee must be paid to the clerk of superior court of the county in which the parolee was convicted. The clerk must transmit any money collected pursuant to this subsection to the State to be deposited in the general fund of the State. In no event shall a person released on parole be required to pay more than one supervision fee per month.

(d)        Any fees or costs paid by the parolee in order to comply with the imposition of subdivision (8b) of subsection (b) of this section shall be paid to the clerk of court for the county in which the parolee was convicted. Fees or costs collected under this subsection shall be transmitted to the entity providing the continuous alcohol monitoring system. (1977, c. 711, s. 1; 1979, c. 749, s. 11; 1983, c. 562; 1985, c. 474, s. 6; 1987, c. 579, s. 3; c. 830, s. 17; 1989 (Reg. Sess., 1990), c. 1034, s. 2; 1991, c. 54, s. 1; 1991 (Reg. Sess., 1992), c. 1000, s. 2; 1993, c. 538, s. 39; 1994, Ex. Sess., c. 24, s. 14(b); 2002‑126, s. 29A.2(c); 2006‑247, s. 15(h); 2006‑253, s. 27; 2007‑165, ss. 4, 5; 2007‑213, s. 8.)



§ 15A-1375. Commencement of parole; multiple sentences.

§ 15A‑1375.  Commencement of parole; multiple sentences.

A period of parole commences on the day the prisoner is released from imprisonment. Periods of parole run concurrently with any federal or State prison, jail, probation, or parole term to which the defendant is subject during the period. (1977, c. 711, s. 1.)



§ 15A-1376. Arrest and hearing on parole violation.

§ 15A‑1376.  Arrest and hearing on parole violation.

(a)        Arrest for Violation of Parole.  A parolee is subject to arrest by a law‑enforcement officer or a parole officer for violation of conditions of parole only upon the issuance of an order of temporary or conditional revocation of parole by the Post‑Release Supervision and Parole Commission. However, a parole revocation hearing under subsection (e) may be held without first arresting the parolee.

(b)        When and Where Preliminary Hearing on Parole Violation Required.  Unless the hearing required by subsection (e) is first held or a continuance is requested by the parolee, a preliminary hearing on parole violation must be held reasonably near the place of the alleged violation or arrest and within seven working days of the arrest of a parolee to determine whether there is probable cause to believe that he violated a condition of parole. Otherwise, the parolee must be released seven working days after his arrest to continue on parole pending a hearing. If the parolee is not within the State, his preliminary hearing is as prescribed by G.S. 148‑65.1A.

(c)        Officers to Conduct Hearing.  The preliminary hearing on parole violation must be conducted by a judicial official, or by a hearing officer designated by the Post‑Release Supervision and Parole Commission. No person employed by the Department of Correction may serve as a hearing officer at a hearing provided in this section unless he is a member of the Post‑Release Supervision and Parole Commission or is employed solely as a hearing officer.

(d)        Procedure for Preliminary Hearing on Parole Violation.  The Department of Correction must give the parolee notice of the preliminary hearing and its purpose, including a statement of the violations alleged. At the hearing, the parolee may appear and speak in his own behalf, may present relevant information, and may, on request, personally question witnesses and adverse informants, unless the hearing officer finds good cause for not allowing confrontation. If the person holding the hearing determines there is probable cause to believe the parolee violated his parole, he must summarize the reasons for his determination and the evidence he relied on. Formal rules of evidence do not apply at the hearing. If probable cause is found, the parolee may be held in the custody of the Department of Correction to serve the appropriate term of imprisonment, subject to the outcome of a revocation hearing under subsection (e).

(e)        Revocation Hearing.  Before finally revoking parole, the Post‑Release Supervision and Parole Commission must, unless the parolee waived the hearing or the time limit, provide a hearing within 45 days of the parolee's reconfinement to determine whether to revoke parole finally. The Post‑Release Supervision and Parole Commission must adopt rules governing the hearing. (1977, c. 711, s. 1; 1977, 2nd Sess., c. 1147, ss. 23‑26; 1987, c. 827, s. 1; 1993, c. 538, s. 40; 1994, Ex. Sess., c. 24, s. 14(b); 1996, 2nd Ex. Sess., c. 18, s. 20.15(a); 2000‑189, s. 2.)



§ 15A-1377. Repealed by Session Laws 1977, 2nd Sess., c. 1147, s. 27.

§ 15A‑1377.  Repealed by Session Laws 1977, 2nd Sess., c. 1147, s. 27.



§§ 15A-1378 through 15A-1380. Reserved for future codification purposes.

§§ 15A‑1378 through 15A‑1380.  Reserved for future codification purposes.



§§ 15A-1380.1 through 15A-1380.4: Repealed by Session Laws 1993, c. 538, s. 24.

Article 85A.

Parole of Certain Convicted Felons.

§§ 15A‑1380.1 through 15A‑1380.4:  Repealed by Session Laws 1993, c.  538, s. 24.



§ 15A-1380.5: Repealed by Session Laws 1998-212, s. 19.4(q).

Article 85B.

Review of Sentences of Life Imprisonment Without Parole.

§ 15A‑1380.5:  Repealed by Session Laws 1998‑212, s.  19.4(q).



§ 15A-1381. Disposition defined.

Article 86.

Reports of Dispositions of Criminal Cases.

§ 15A‑1381.  Disposition defined.

As used in this Article, the term "disposition" means any action which results in termination or indeterminate suspension of the prosecution of a criminal charge. A disposition may be any one of the following actions:

(1)        A finding of no probable cause pursuant to G.S. 15A‑511(c)(2);

(2)        An order of dismissal pursuant to G.S. 15A‑604;

(3)        A finding of no probable cause pursuant to G.S. 15A‑612(a)(3);

(4)        A return of not a true bill pursuant to G.S. 15A‑629;

(5)        Repealed by Session Laws 1989, c. 688, s. 4;

(6)        Dismissal pursuant to G.S. 15A‑931 or 15A‑932;

(7)        Dismissal pursuant to G.S. 15A‑954, 15A‑955 or 15A‑959;

(8)        Finding of a defendant's incapacity to proceed pursuant to G.S. 15A‑1002 or dismissal of charges pursuant to G.S. 15A‑1008;

(9)        Entry of a plea of guilty or no contest pursuant to G.S. 15A‑1011, without regard to the sentence imposed upon the plea, and even though prayer for judgment on the plea be continued;

(10)      Dismissal pursuant to G.S. 15A‑1227;

(11)      Return of verdict pursuant to G.S. 15A‑1237, without regard to the sentence imposed upon such verdict and even though prayer for judgment on such verdict be continued. (1981, c. 862, s. 1; 1989, c. 688, s. 4.)



§ 15A-1382. Reports of disposition; fingerprints.

§ 15A‑1382.  Reports of disposition; fingerprints.

(a)        When the defendant is fingerprinted pursuant to G.S. 15A‑502 prior to the disposition of the case, a report of the disposition of the charges shall be made to the State Bureau of Investigation on a form supplied by the State Bureau of Investigation within 60 days following disposition.

(b)        When a defendant is found guilty of any felony, regardless of the class of felony, a report of the disposition of the charges shall  be made to the State Bureau of Investigation on a form supplied by the State Bureau of Investigation within 60 days following disposition. If a convicted felon was not fingerprinted pursuant to G.S. 15A‑502 prior to the disposition of the case, his fingerprints shall be taken and submitted to the State Bureau of Investigation along with the report of the disposition of the charges on forms supplied by the State Bureau of Investigation. (1981, c. 862, s. 1.)



§ 15A-1382.1. Reports of disposition; domestic violence; sentencing.

§ 15A‑1382.1.  Reports of disposition; domestic violence; sentencing.

(a)        When a defendant is found guilty of an offense involving assault, or communicating a threat, the presiding judge shall determine whether the defendant and victim had a personal relationship. If the judge determines that there was a personal relationship between the defendant and the victim, then the judge shall indicate on the form reflecting the judgment that the case involved domestic violence. The clerk of court shall insure that the official record of the defendant's conviction includes the court's determination, so that any inquiry into the defendant's criminal record will reflect that the offense involved domestic violence.

(b)        If the presiding judge determines that there was a personal relationship between the defendant and the victim, and a sentence to community punishment is imposed, the judge shall determine whether the defendant shall comply with one or more of the special conditions of probation set forth at G.S. 15A‑1343(b1), in addition to any other authorized punishment. Notwithstanding the provisions of G.S. 15A‑1340.11(6)c, the court may require the defendant to comply with the provisions of G.S. 15A‑1343(b1)(3c).

(c)        The following definitions apply to this section:

(1)        "An offense involving assault" includes any offense where an assault occurred, whether or not the conviction is for an offense under Article 8 of Chapter 14 of the General Statutes.

(2)        "Inquiry" shall include any lawful review of the criminal records of persons convicted of an offense in this State, whether by law enforcement personnel or by private individuals.

(3)        "Personal relationship" is as defined in G.S. 50B‑1(b). (2004‑186, s. 11.1.)



§ 15A-1383. Plans for implementation of Article; punishment for failure to comply; modification of plan.

§ 15A‑1383.  Plans for implementation of Article; punishment for failure to comply; modification of plan.

(a)        On January 1, 1982, or on the first day of the month following the date on which any superior court district becomes effective under G.S. 7A‑41, each senior resident superior court judge shall file a plan with the Director of the State Bureau of Investigation for the implementation of the provisions of this Article. The plan shall be entered as an order of the court on that date. In drawing up the plan, the senior resident superior court judge may consult with any public official having authority within his district or set of districts as defined in G.S. 7A‑41.1(a) and with any other persons as he may deem appropriate. Upon the request of the senior resident superior court judge, the State Bureau of Investigation shall provide such technical assistance in the preparation of the plan as the judge desires.

(b)        A person who is charged by the plan with a duty to make reports who fails to make such reports as required by the plan is punishable for civil contempt under Article 2 of Chapter 5A of the General Statutes.

(c)        When the senior resident superior court judge modifies, alters or amends a plan under this Article, the order making such modification, alteration or amendment shall be filed with the Director of the State Bureau of Investigation within 10 days of its entry.

(d)        Plans prepared under this Article are not "rules" within the meaning of Chapter 150B of the General Statutes or within the meaning of Article 6C of Chapter 120 of the General Statutes. (1981, c. 862, s. 1; 1987 (Reg. Sess., 1988), c. 1037, s. 70; 1989, c. 770, s. 4.)



§§ 15A-1384 through 15A-1390. Reserved for future codification purposes.

§§ 15A‑1384 through 15A‑1390.  Reserved for future codification purposes.



§§ 15A-1391 through 15A-1400. Reserved for future codification purposes.

Article 87.

§§ 15A‑1391 through 15A‑1400.  Reserved for future codification purposes.



§ 15A-1401. Post-trial motions and appeal.

SUBCHAPTER XIV. CORRECTION OF ERRORS AND APPEAL.

Article 88.

Post‑Trial Motions and Appeal.

§ 15A‑1401.  Post‑trial motions and appeal.

Relief from errors committed in criminal trials and proceedings and other post‑trial relief may be sought by:

(1)        Motion for appropriate relief, as provided in Article 89.

(1a)      Motion for innocence claim inquiry as provided in Article 92 of Chapter 15A of the General Statutes.

(2)        Appeal and trial de novo in misdemeanor cases, as provided in Article 90.

(3)        Appeal, as provided in Article 91. (1977, c. 711, s. 1; 2006‑184, s. 2.)



§§ 15A-1402 through 15A-1410. Reserved for future codification purposes.

§§ 15A‑1402 through 15A‑1410.  Reserved for future codification purposes.



§ 15A-1411. Motion for appropriate relief.

Article 89.

Motion for Appropriate Relief and Other Post‑Trial Relief.

§ 15A‑1411.  Motion for appropriate relief.

(a)        Relief from errors committed in the trial division, or other post‑trial relief, may be sought by a motion for appropriate relief. Procedure for the making of the motion is as set out in G.S. 15A‑1420.

(b)        A motion for appropriate relief, whether made before or after the entry of judgment, is a motion in the original cause and not a new proceeding.

(c)        The relief formerly available by motion in arrest of judgment, motion to set aside the verdict, motion for new trial, post‑conviction proceedings, coram nobis and all other post‑trial motions is available by motion for appropriate relief. The availability of relief by motion for appropriate relief is not a bar to relief by writ of habeas corpus.

(d)        A claim of factual innocence asserted through the North Carolina Innocence Inquiry Commission does not constitute a motion for appropriate relief and does not impact rights or relief provided for in this Article. (1977, c. 711, s. 1; 2006‑184, s. 4.)



§ 15A-1412. Provisions of Article procedural.

§ 15A‑1412.  Provisions of Article procedural.

The provision in this Article for the right to seek relief by motion for appropriate relief is procedural and is not determinative of the question of whether the moving party is entitled to the relief sought or to other appropriate relief. (1977, c. 711, s. 1.)



§ 15A-1413. Trial judges empowered to act.

§ 15A‑1413.  Trial judges empowered to act.

(a)        A motion for appropriate relief made pursuant to G.S. 15A‑1415 may be heard and determined in the trial division by any judge who is empowered to act in criminal matters in the district court district as defined in G.S. 7A‑133 or superior court district or set of districts as defined in G.S. 7A‑41.1, as the case may be, in which the judgment was entered.

(b)        The judge who presided at the trial is empowered to act upon a motion for appropriate relief made pursuant to G.S. 15A‑1414. He may act even though he is in another district or even though his commission has expired.

(c)        When a motion for appropriate relief may be made before a judge who did not hear the case, he may, if it is practicable to do so, refer all or a part of the matter for decision to the judge who heard the case. (1977, c. 711, s. 1; 1987 (Reg. Sess., 1988), c. 1037, s. 71.)



§ 15A-1414. Motion by defendant for appropriate relief made within 10 days after verdict.

§ 15A‑1414.  Motion by defendant for appropriate relief made within 10 days after verdict.

(a)        After the verdict but not more than 10 days after entry of judgment, the defendant by motion may seek appropriate relief for any error committed during or prior to the trial.

(b)        Unless included in G.S. 15A‑1415, all errors, including but not limited to the following, must be asserted within 10 days after entry  of judgment:

(1)        Any error of law, including the following:

a.         The court erroneously failed to dismiss the charge prior to trial pursuant to G.S. 15A‑954.

b.         The court's ruling was contrary to law with regard to motions made before or during the trial, or with regard to the admission or exclusion of evidence.

c.         The evidence, at the close of all the evidence, was insufficient to justify submission of the case to the jury, whether or not a motion so asserting was made before verdict.

d.         The court erroneously instructed the jury.

(2)        The verdict is contrary to the weight of the evidence.

(3)        For any other cause the defendant did not receive a fair and  impartial trial.

(4)        The sentence imposed on the defendant is not supported by evidence introduced at the trial and sentencing hearing. This motion must be addressed to the sentencing judge.

(c)        The motion may be made and acted upon in the trial court whether or not notice of appeal has been given. (1977, c. 711, s. 1; 1979, c. 760, s. 3; 1981, c. 179, s. 6.)



§ 15A-1415. Grounds for appropriate relief which may be asserted by defendant after verdict; limitation as to time.

§ 15A‑1415.  Grounds for appropriate relief which may be asserted by defendant after verdict; limitation as to time.

(a)        At any time after verdict, a noncapital defendant by motion may seek appropriate relief upon any of the grounds enumerated in this section. In a capital case, a postconviction motion for appropriate relief shall be filed within 120 days from the latest of the following:

(1)        The court's judgment has been filed, but the defendant failed to perfect a timely appeal;

(2)        The mandate issued by a court of the appellate division on direct appeal pursuant to N.C.R. App. P. 32(b) and the time for filing a petition for writ of certiorari to the United States Supreme Court has expired without a petition being filed;

(3)        The United States Supreme Court denied a timely petition for writ of certiorari of the decision on direct appeal by the Supreme Court of North Carolina;

(4)        Following the denial of discretionary review by the Supreme Court of North Carolina, the United States Supreme Court denied a timely petition for writ of certiorari seeking review of the decision on direct appeal by the North Carolina Court of Appeals;

(5)        The United States Supreme Court granted the defendant's or the State's timely petition for writ of certiorari of the decision on direct appeal by the Supreme Court of North Carolina or North Carolina Court of Appeals, but subsequently left the defendant's conviction and sentence undisturbed; or

(6)        The appointment of postconviction counsel for an indigent capital defendant.

(b)        The following are the only grounds which the defendant may assert by a motion for appropriate relief made more than 10 days after entry of judgment:

(1)        The acts charged in the criminal pleading did not at the time they were committed constitute a violation of criminal law.

(2)        The trial court lacked jurisdiction over the person of the defendant or over the subject matter.

(3)        The conviction was obtained in violation of the Constitution of the United States or the Constitution of North Carolina.

(4)        The defendant was convicted or sentenced under a statute that was in violation of the Constitution of the United States or the Constitution of North Carolina.

(5)        The conduct for which the defendant was prosecuted was protected by the Constitution of the United States or the Constitution of North Carolina.

(6)        Repealed by Session Laws 1995 (Regular Session, 1996), c. 719, s. 1, effective June 21, 1996.

(7)        There has been a significant change in law, either substantive or procedural, applied in the proceedings leading to the defendant's conviction or sentence, and retroactive application of the changed legal standard is required.

(8)        The sentence imposed was unauthorized at the time imposed, contained a type of sentence disposition or a term of imprisonment not authorized for the particular class of offense and prior record or conviction level was illegally imposed, or is otherwise invalid as a matter of law. However, a motion for appropriate relief on the grounds that the sentence imposed on the defendant is not supported by evidence introduced at the trial and sentencing hearing must be made before the sentencing judge.

(9)        The defendant is in confinement and is entitled to release because his sentence has been fully served.

(c)        Notwithstanding the time limitations herein, a defendant at any time after verdict may by a motion for appropriate relief, raise the ground that evidence is available which was unknown or unavailable to the defendant at the time of trial, which could not with due diligence have been discovered or made available at that time, including recanted testimony, and which has a direct and material bearing upon the defendant's eligibility for the death penalty or the defendant's guilt or innocence. A motion based upon such newly discovered evidence must be filed within a reasonable time of its discovery.

(d)        For good cause shown, the defendant may be granted an extension of time to file the motion for appropriate relief. The presumptive length of an extension of time under this subsection is up to 30 days, but can be longer if the court finds extraordinary circumstances.

(e)        Where a defendant alleges ineffective assistance of prior trial or appellate counsel as a ground for the illegality of his conviction or sentence, he shall be deemed to waive the attorney‑client privilege with respect to both oral and written communications between such counsel and the defendant to the extent the defendant's prior counsel reasonably believes such communications are necessary to defend against the allegations of ineffectiveness. This waiver of the attorney‑client privilege shall be automatic upon the filing of the motion for appropriate relief alleging ineffective assistance of prior counsel, and the superior court need not enter an order waiving the privilege.

(f)         In the case of a defendant who is represented by counsel in postconviction proceedings in superior court, the defendant's prior trial or appellate counsel shall make available to the defendant's counsel their complete files relating to the case of the defendant. The State, to the extent allowed by law, shall make available to the defendant's counsel the complete files of all law enforcement and prosecutorial agencies involved in the investigation of the crimes committed or the prosecution of the defendant. If the State has a reasonable belief that allowing inspection of any portion of the files by counsel for the defendant would not be in the interest of justice, the State may submit for inspection by the court those portions of the files so identified. If upon examination of the files, the court finds that the files could not assist the defendant in investigating, preparing, or presenting a motion for appropriate relief, the court in its discretion may allow the State to withhold that portion of the files.

(g)        The defendant may file amendments to a motion for appropriate relief at least 30 days prior to the commencement of a hearing on the merits of the claims asserted in the motion or at any time before the date for the hearing has been set, whichever is later. Where the defendant has filed an amendment to a motion for appropriate relief, the State shall, upon request, be granted a continuance of 30 days before the date of hearing. After such hearing has begun, the defendant may file amendments only to conform the motion to evidence adduced at the hearing, or to raise claims based on such evidence.  (1977, c. 711, s. 1; 1981, c. 179, s. 7; 1993, c. 538, s. 25; 1994, Ex. Sess., c. 24, s. 14(b); 1995 (Reg. Sess., 1996), c. 719, s. 1; 2009‑517, s. 2.)



§ 15A-1416. Motion by the State for appropriate relief.

§ 15A‑1416.  Motion by the State for appropriate relief.

(a)        After the verdict but not more than 10 days after entry of judgment, the State by motion may seek appropriate relief for any error which it may assert upon appeal.

(b)        At any time after verdict the State may make a motion for appropriate relief for:

(1)        The imposition of sentence when prayer for judgment has been continued and grounds for the imposition of sentence are asserted.

(2)        The initiation of any proceeding authorized under Article 82, Probation; Article 83, Imprisonment; and Article 84, Fines, with regard to the modification of sentences. The procedural provisions of those Articles are controlling. (1977, c. 711, s. 1.)



§ 15A-1417. Relief available.

§ 15A‑1417.  Relief available.

(a)        The following relief is available when the court grants a motion for appropriate relief:

(1)        New trial on all or any of the charges.

(2)        Dismissal of all or any of the charges.

(3)        The relief sought by the State pursuant to G.S. 15A‑1416.

(3a)      For claims of factual innocence, referral to the North Carolina Innocence Inquiry Commission established by Article 92 of Chapter 15A of the General Statutes.

(4)        Any other appropriate relief.

(b)        When relief is granted in the trial court and the offense is divided into degrees or necessarily includes lesser offenses, and the court is of the opinion that the evidence does not sustain the verdict but is sufficient to sustain a finding of guilty of a lesser degree or of a lesser offense necessarily included in the one charged, the court may, with consent of the State, accept a plea of guilty to the lesser degree or lesser offense.

(c)        If resentencing is required, the trial division may enter an appropriate sentence. If a motion is granted in the appellate division and resentencing is required, the case must be remanded to the trial division for entry of a new sentence. (1977, c. 711, s. 1; 2006‑184, s. 3.)



§ 15A-1418. Motion for appropriate relief in the appellate division.

§ 15A‑1418.  Motion for appropriate relief in the appellate division.

(a)        When a case is in the appellate division for review, a motion for appropriate relief based upon grounds set out in G.S. 15A‑1415 must be made in the appellate division. For the purpose of this section a case is in the appellate division when the jurisdiction of the trial court has been divested as provided in G.S. 15A‑1448, or when a petition for a writ of certiorari has been granted. When a petition for a writ of certiorari has been filed but not granted, a copy or written statement of any motion made in the trial court, and of any disposition of the motion, must be filed in the appellate division.

(b)        When a motion for appropriate relief is made in the appellate division, the appellate court must decide whether the motion may be determined on the basis of the materials before it, whether it is necessary to remand the case to the trial division for taking evidence or conducting other proceedings, or, for claims of factual innocence, whether to refer the case for further investigation to the North Carolina Innocence Inquiry Commission established by Article 92 of Chapter 15A of the General Statutes. If the appellate court does not remand the case for proceedings on the motion, it may determine the motion in conjunction with the appeal and enter its ruling on the motion with its determination of the case.

(c)        The order of remand must provide that the time periods for perfecting or proceeding with the appeal are tolled, and direct that the order of the trial division with regard to the motion be transmitted to the appellate division so that it may proceed with the appeal or enter an appropriate order terminating it. (1977, c. 711, s. 1; 2006‑184, s. 5.)



§ 15A-1419. When motion for appropriate relief denied.

§ 15A‑1419.  When motion for appropriate relief denied.

(a)        The following are grounds for the denial of a motion for appropriate relief, including motions filed in capital cases:

(1)        Upon a previous motion made pursuant to this Article, the defendant was in a position to adequately raise the ground or issue underlying the present motion but did not do so. This subdivision does not apply when the previous motion was made within 10 days after entry of judgment or the previous motion was made during the pendency of the direct appeal.

(2)        The ground or issue underlying the motion was previously determined on the merits upon an appeal from the judgment or upon a previous motion or proceeding in the courts of this State or a federal court, unless since the time of such previous determination there has been a retroactively effective change in the law controlling such issue.

(3)        Upon a previous appeal the defendant was in a position to adequately raise the ground or issue underlying the present motion but did not do so.

(4)        The defendant failed to file a timely motion for appropriate relief as required by G.S. 15A‑1415(a).

(b)        The court shall deny the motion under any of the circumstances specified in this section, unless the defendant can demonstrate:

(1)        Good cause for excusing the grounds for denial listed in subsection (a) of this section and can demonstrate actual prejudice resulting from the defendant's claim; or

(2)        That failure to consider the defendant's claim will result in a fundamental miscarriage of justice.

(c)        For the purposes of subsection (b) of this section, good cause may only be shown if the defendant establishes by a preponderance of the evidence that his failure to raise the claim or file a timely motion was:

(1)        The result of State action in violation of the United States Constitution or the North Carolina Constitution including ineffective assistance of trial or appellate counsel;

(2)        The result of the recognition of a new federal or State right which is retroactively applicable; or

(3)        Based on a factual predicate that could not have been discovered through the exercise of reasonable diligence in time to present the claim on a previous State or federal postconviction review.

A trial attorney's ignorance of a claim, inadvertence, or tactical decision to withhold a claim may not constitute good cause, nor may a claim of ineffective assistance of prior postconviction counsel constitute good cause.

(d)        For the purposes of subsection (b) of this section, actual prejudice may only be shown if the defendant establishes by a preponderance of the evidence that an error during the trial or sentencing worked to the defendant's actual and substantial disadvantage, raising a reasonable probability, viewing the record as a whole, that a different result would have occurred but for the error.

(e)        For the purposes of subsection (b) of this section, a fundamental miscarriage of justice only results if:

(1)        The defendant establishes that more likely than not, but for the error, no reasonable fact finder would have found the defendant guilty of the underlying offense; or

(2)        The defendant establishes by clear and convincing evidence that, but for the error, no reasonable fact finder would have found the defendant eligible for the death penalty.

A defendant raising a claim of newly discovered evidence of factual innocence or ineligibility for the death penalty, otherwise barred by the provisions of subsection (a) of this section or G.S. 15A‑1415(c), may only show a fundamental miscarriage of justice by proving by clear and convincing evidence that, in light of the new evidence, if credible, no reasonable juror would have found the defendant guilty beyond a reasonable doubt or eligible for the death penalty. (1977, c. 711, s. 1; 1995 (Reg. Sess., 1996), c. 719, s. 2.)



§ 15A-1420. Motion for appropriate relief; procedure.

§ 15A‑1420.  Motion for appropriate relief; procedure.

(a)        Form, Service, Filing.

(1)        A motion for appropriate relief must:

a.         Be made in writing unless it is made:

1.         In open court;

2.         Before the judge who presided at trial;

3.         Before the end of the session if made in superior court; and

4.         Within 10 days after entry of judgment;

b.         State the grounds for the motion;

c.         Set forth the relief sought;

c1.       If the motion for appropriate relief is being made in superior court and is being made by an attorney, the attorney must certify in writing that there is a sound legal basis for the motion and that it is being made in good faith; and that the attorney has notified both the district attorney's office and the attorney who initially represented the defendant of the motion; and further, that the attorney has reviewed the trial transcript or made a good‑faith determination that the nature of the relief sought in the motion does not require that the trial transcript be read in its entirety. In the event that the trial transcript is unavailable, instead of certifying that the attorney has read the trial transcript, the attorney shall set forth in writing what efforts were undertaken to locate the transcript; and

d.         Be timely filed.

(2)        A written motion for appropriate relief must be served in the manner provided in G.S. 15A‑951(b). When the written motion is made more than 10 days after entry of judgment, service of the motion and a notice of hearing must be made not less than five working days prior to the date of the hearing. When a motion for appropriate relief is permitted to be made orally the court must determine whether the matter may be heard immediately or at a later time. If the opposing party, or his counsel if he is represented, is not present, the court must provide for the giving of adequate notice of the motion and the date of hearing to the opposing party, or his counsel if he is represented by counsel.

(3)        A written motion for appropriate relief must be filed in the manner provided in G.S. 15A‑951(c).

(4)        An oral or written motion for appropriate relief may not be granted in district court without the signature of the district attorney, indicating that the State has had an opportunity to consent or object to the motion. However, the court may grant a motion for appropriate relief without the district attorney's signature 10 business days after the district attorney has been notified in open court of the motion, or served with the motion pursuant to G.S. 15A‑951(c).

(5)        An oral or written motion for appropriate relief made in superior court and made by an attorney may not be granted by the court unless the attorney has complied with the requirements of sub‑subdivision c1. of subdivision (1) of this subsection.

(b)        Supporting Affidavits.

(1)        A motion for appropriate relief made after the entry of judgment must be supported by affidavit or other documentary evidence if based upon the existence or occurrence of facts which are not ascertainable from the records and any transcript of the case or which are not within the knowledge of the judge who hears the motion.

(2)        The opposing party may file affidavits or other documentary evidence.

(b1)      Filing Motion With Clerk; Review of Motion by Judge.

(1)        The proceeding shall be commenced by filing with the clerk of superior court of the district wherein the defendant was indicted a motion, with service on the district attorney in noncapital cases, and service on both the district attorney and Attorney General in capital cases.

(2)        The clerk, upon receipt of the motion, shall place the motion on the criminal docket. The clerk shall promptly bring the motion, or a copy of the motion, to the attention of the resident judge or any judge holding court in the county or district. In noncapital cases, the judge shall review the motion and enter an order whether the defendant should be allowed to proceed without the payment of costs, with respect to the appointment of counsel, and directing the State, if necessary, to file an answer. In capital cases, the judge shall review the motion and enter an order directing the State to file its answer within 60 days of the date of the order. If a hearing is necessary, the judge shall calendar the case for hearing without unnecessary delay.

(c)        Hearings, Showing of Prejudice; Findings.

(1)        Any party is entitled to a hearing on questions of law or fact arising from the motion and any supporting or opposing information presented unless the court determines that the motion is without merit. The court must determine, on the basis of these materials and the requirements of this subsection, whether an evidentiary hearing is required to resolve questions of fact. Upon the motion of either party, the judge may direct the attorneys for the parties to appear before him for a conference on any prehearing matter in the case.

(2)        An evidentiary hearing is not required when the motion is made in the trial court pursuant to G.S. 15A‑1414, but the court may hold an evidentiary hearing if it is appropriate to resolve questions of fact.

(3)        The court must determine the motion without an evidentiary hearing when the motion and supporting and opposing information present only questions of law. The defendant has no right to be present at such a hearing where only questions of law are to be argued.

(4)        If the court cannot rule upon the motion without the hearing of evidence, it must conduct a hearing for the taking of evidence, and must make findings of fact. The defendant has a right to be present at the evidentiary hearing and to be represented by counsel. A waiver of the right to be present must be in writing.

(5)        If an evidentiary hearing is held, the moving party has the burden of proving by a preponderance of the evidence every fact essential to support the motion.

(6)        A defendant who seeks relief by motion for appropriate relief must show the existence of the asserted ground for relief. Relief must be denied unless prejudice appears, in accordance with G.S. 15A‑1443.

(7)        The court must rule upon the motion and enter its order accordingly. When the motion is based upon an asserted violation of the rights of the defendant under the Constitution or laws or treaties of the United States, the court must make and enter conclusions of law and a statement of the reasons for its determination to the extent required, when taken with other records and transcripts in the case, to indicate whether the defendant has had a full and fair hearing on the merits of the grounds so asserted.

(d)        Action on Court's Own Motion.  At any time that a defendant would be entitled to relief by motion for appropriate relief, the court may grant such relief upon its own motion. The court must cause appropriate notice to be given to the parties.  (1965, c. 352, s. 1; 1973, c. 47, s. 2; 1977, c. 711, s. 1; 1995 (Reg. Sess., 1996), c. 719, ss. 3, 4; 2006‑253, s. 30; 2009‑517, s. 1.)



§ 15A-1421. Indigent defendants.

§ 15A‑1421.  Indigent defendants.

The provisions of Chapter 7A of the General Statutes with regard to the appointment of counsel for indigent defendants are applicable to proceedings under this Article. The court also may make  appropriate orders relieving indigent defendants of all or a portion of the costs of the proceedings. (1977, c. 711, s. 1.)



§ 15A-1422. Review upon appeal.

§ 15A‑1422.  Review upon appeal.

(a)        The making of a motion for appropriate relief is not a  prerequisite for asserting an error upon appeal.

(b)        The grant or denial of relief sought pursuant to G.S. 15A‑1414  is subject to appellate review only in an appeal regularly taken.

(c)        The court's ruling on a motion for appropriate relief pursuant  to G.S. 15A‑1415 is subject to review:

(1)        If the time for appeal from the conviction has not expired, by  appeal.

(2)        If an appeal is pending when the ruling is entered, in that appeal.

(3)        If the time for appeal has expired and no appeal is pending,  by writ of certiorari.

(d)        There is no right to appeal from the denial of a motion for appropriate relief when the movant is entitled to a trial de novo upon appeal.

(e)        When an error asserted upon appeal has also been the subject of a motion for appropriate relief, denial of the motion has no effect on the right to assert error upon appeal.

(f)         Decisions of the Court of Appeals on motions for appropriate relief that embrace matter set forth in G.S. 15A‑1415(b) are final and not subject to further review by appeal, certification, writ, motion, or otherwise. (1977, c. 711, s. 1; 1981, c. 470, s. 3.)



§§ 15A-1423 through 15A-1430. Reserved for future codification purposes.

§§ 15A‑1423 through 15A‑1430.  Reserved for future codification purposes.



§ 15A-1431. Appeals by defendants from magistrate and district court judge; trial de novo.

Article 90.

Appeals from Magistrates and District Court Judges.

§ 15A‑1431.  Appeals by defendants from magistrate and district court judge; trial de novo.

(a)        A defendant convicted before a magistrate may appeal for trial de novo before a district court judge without a jury.

(b)        A defendant convicted in the district court before the judge may appeal to the superior court for trial de novo with a jury as provided by law. Upon the docketing in the superior court of an appeal from a judgment imposed pursuant to a plea arrangement between the State and the defendant, the jurisdiction of the superior court over any misdemeanor dismissed, reduced, or modified pursuant to that plea arrangement shall be the same as was had by the district court prior to the plea arrangement.

(c)        Within 10 days of entry of judgment, notice of appeal may be given orally in open court or in writing to the clerk. Within 10 days of entry of judgment, the defendant may withdraw his appeal and comply with the judgment. Upon expiration of the 10‑day period, if an appeal has been entered and not withdrawn, the clerk must transfer the case to the appropriate court.

(d)        A defendant convicted by a magistrate or district court judge is not barred from appeal because of compliance with the judgment, but notice of appeal after compliance must be given by the defendant in person to the magistrate or judge who heard the case or, if he is not available, notice must be given:

(1)        Before a magistrate in the county, in the case of appeals from the magistrate; or

(2)        During an open session of district court in the district court district as defined in G.S. 7A‑133, in the case of appeals from district court.

The magistrate or district court judge must review the case and fix conditions of pretrial release as appropriate. If a defendant has paid a fine or costs and then appeals, the amount paid must be remitted to the defendant, but the judge, clerk or magistrate to whom notice of appeal is given may order the remission delayed pending the determination of the appeal.

(e)        Any order of pretrial release remains in effect pending appeal by the defendant unless the judge modifies the order.

(f)         Repealed by Session Laws 2005‑339, s. 1, effective August 26, 2005.

(f1)       Appeal pursuant to this section stays the execution of all portions of the judgment, including all of the following:

(1)        Payment of costs.

(2)        Payment of a fine.

(3)        Probation or special probation.

(4)        Active punishment.

Pursuant to subsection (e) of this section, however, the judge may order any appropriate condition of pretrial release, including confinement in a local confinement facility, pending the trial de novo in superior court.

(g)        The defendant may withdraw his appeal at any time prior to calendaring of the case for trial de novo. The case is then automatically remanded to the court from which the appeal was taken, for execution of the judgment.

(h)        The defendant may withdraw his appeal after the calendaring of the case for trial de novo only by consent of the court, and with the attachment of costs of that court, unless the costs or any part of the costs are remitted by the court. The case may then be remanded by order of the court to the court from which the appeal was taken for execution of the judgment with any additional court costs that attached and that have not been remitted. (1977, c. 711, s. 1; 1979, c. 758, p. 2; 1979, 2nd Sess., c. 1328, s. 1; 1987 (Reg. Sess., 1988), c. 1037, s. 72; 1991, c. 63, s. 1; 2005‑339, s. 1.)



§ 15A-1432. Appeals by State from district court judge.

§ 15A‑1432.  Appeals by State from district court judge.

(a)        Unless the rule against double jeopardy prohibits further prosecution, the State may appeal from the district court judge to the superior court:

(1)        When there has been a decision or judgment dismissing criminal charges as to one or more counts.

(2)        Upon the granting of a motion for a new trial on the ground of newly discovered or newly available evidence but only on questions of law.

(b)        When the State appeals pursuant to subsection (a) the appeal  is by written motion specifying the basis of the appeal made within 10 days after the entry of the judgment in the district court. The motion must be filed with the clerk and a copy served upon the defendant.

(c)        The motion may be heard by any judge of superior court having authority for the trial of criminal cases in the district. The State and the defendant are entitled to file briefs and are entitled to adequate time for their preparation, consonant with the expeditious handling of the appeal.

(d)        If the superior court finds that a judgment, ruling, or order dismissing criminal charges in the district court was in error, it must reinstate the charges and remand the matter to district court for further proceedings. The defendant may appeal this order to the appellate division as in the case of other orders of the superior court, including by an interlocutory appeal if the defendant, or his attorney, certifies to the superior court judge who entered the order that the appeal is not taken for the purpose of delay and if the judge finds the cause is appropriately justiciable in the appellate division as an interlocutory matter.

(e)        If the superior court finds that the order of the district court was correct, it must enter an order affirming the judgment of the district court. The State may appeal the order of the superior court to the appellate division upon certificate by the district attorney to the judge who affirmed the judgment that the appeal is not taken for the purpose of delay. (1977, c. 711, s. 1; 1987, c. 398.)



§§ 15A-1433 through 15A-1440. Reserved for future codification purposes.

§§ 15A‑1433 through 15A‑1440.  Reserved for future codification purposes.



§ 15A-1441. Correction of errors by appellate division.

Article 91.

Appeal to Appellate Division.

§ 15A‑1441.  Correction of errors by appellate division.

Errors of law may be corrected upon appellate review as provided in this Article, except that review of capital cases shall be given priority on direct appeal and in State postconviction proceedings. (1977, c. 711, s. 1; 1995 (Reg. Sess., 1996), c. 719, s. 6.)



§ 15A-1442. Grounds for correction of error by appellate division.

§ 15A‑1442.  Grounds for correction of error by appellate division.

The following constitute grounds for correction of errors by the appellate division.

(1)        Lack of Jurisdiction. 

a.         The trial court lacked jurisdiction over the offense.

b.         The trial court did not have jurisdiction over the person of the defendant.

(2)              Error in the Criminal Pleading.  Failure to charge a crime, in that:

a.         The criminal pleading charged acts which at the time they were committed did not constitute a violation of criminal law; or

b.         The pleading fails to state essential elements of an alleged violation as required by G.S. 15A‑924(a)(5).

(3)              Insufficiency of the Evidence.  The evidence was insufficient as a matter of law.

(4)              Errors in Procedure. 

a.         There has been a denial of pretrial motions or relief to which the defendant is entitled, so as to affect the defendant's preparation or presentation of his defense, to his prejudice.

b.         There has been a denial of a trial motion or relief to which the defendant is entitled, to his prejudice.

c.         There has been error in the admission or exclusion of evidence, to the prejudice of the defendant.

d.         There has been error in the judge's instructions to the jury, to the prejudice of the defendant.

e.         There has been a denial of a post‑trial motion or relief to which the defendant is entitled, to his prejudice.  This provision is subject to the provisions of G.S. 15A‑1422.

(5)              Constitutionally Invalid Procedure or Statute; Prosecution for Constitutionally Protected Conduct. 

a.         The conviction was obtained by a violation of the Constitution of the United States or of the Constitution of North Carolina.

b.         The defendant was convicted under a statute that is in violation of the Constitution of the United States or the Constitution of North Carolina.

c.         The conduct for which the defendant was prosecuted was protected by the Constitution of the United States or the Constitution of North Carolina.

(5a)      Insufficient Basis for Sentence.  The sentence imposed on the defendant is not supported by evidence introduced at the trial and sentencing hearing.

(5b)      Violation of Sentencing Structure.  The sentence imposed:

a.         Results from an incorrect finding of the defendant's prior record level under G.S. 15A‑1340.14 or the defendant's prior conviction level under G.S. 15A‑1340.21;

b.         Contains a type of sentence disposition that is not authorized by G.S. 15A‑1340.17 or G.S. 15A‑1340.23 for the defendant's class of offense and prior record or conviction level; or

c.         Contains a term of imprisonment that is for a duration not authorized by G.S. 15A‑1340.17 or G.S. 15A‑1340.23 for the defendant's class or offense and prior record or conviction level.

(6)        Other Errors of Law.  Any other error of law was committed by the trial court to the prejudice of the defendant. (1977, c. 711, s. 1; 1979, c. 760, s. 3; 1993, c. 538, s. 26; 1994, Ex. Sess., c. 24, s. 14(b).)



§ 15A-1443. Existence and showing of prejudice.

§ 15A‑1443.  Existence and showing of prejudice.

(a)        A defendant is prejudiced by errors relating to rights arising other than under the Constitution of the United States when there is a reasonable possibility that, had the error in question not been committed, a different result would have been reached at the trial out of which the appeal arises. The burden of showing such prejudice under this subsection is upon the defendant. Prejudice also exists in any instance in which it is deemed to exist as a matter of law or error is deemed reversible per se.

(b)        A violation of the defendant's rights under the Constitution of the United States is prejudicial unless the appellate court finds that it was harmless beyond a reasonable doubt. The burden is upon the State to demonstrate, beyond a reasonable doubt, that the error was harmless.

(c)        A defendant is not prejudiced by the granting of relief which he has sought or by error resulting from his own conduct. (1977, c. 711, s. 1.)



§ 15A-1444. When defendant may appeal; certiorari.

§ 15A‑1444.  When defendant may appeal; certiorari.

(a)        A defendant who has entered a plea of not guilty to a criminal charge, and who has been found guilty of a crime, is entitled to appeal as a matter of right when final judgment has been entered.

(a1)      A defendant who has been found guilty, or entered a plea of guilty or no contest to a felony, is entitled to appeal as a matter of right the issue of whether his or her sentence is supported by evidence introduced at the trial and sentencing hearing only if the minimum sentence of imprisonment does not fall within the presumptive range for the defendant's prior record or conviction level and class of offense. Otherwise, the defendant is not entitled to appeal this issue as a matter of right but may petition the appellate division for review of this issue by writ of certiorari.

(a2)      A defendant who has entered a plea of guilty or no contest to a felony or misdemeanor in superior court is entitled to appeal as a matter of right the issue of whether the sentence imposed:

(1)        Results from an incorrect finding of the defendant's prior record level under G.S. 15A‑1340.14 or the defendant's prior conviction level under G.S. 15A‑1340.21;

(2)        Contains a type of sentence disposition that is not authorized by G.S. 15A‑1340.17 or G.S. 15A‑1340.23 for the defendant's class of offense and prior record or conviction level; or

(3)        Contains a term of imprisonment that is for a duration not authorized by G.S. 15A‑1340.17 or G.S. 15A‑1340.23 for the defendant's class of offense and prior record or conviction level.

(b)        Procedures for appeal from the magistrate to the district court are as provided in Article 90, Appeals from Magistrates and from District Court Judges.

(c)        Procedures for appeal from the district court to the superior court are as provided in Article 90, Appeals from Magistrates and from District Court Judges.

(d)        Procedures for appeal to the appellate division are as provided in this Article, the rules of the appellate division, and Chapter 7A of the General Statutes. The appeal must be perfected and conducted in accordance with the requirements of those provisions.

(e)        Except as provided in subsections (a1) and (a2) of this section and G.S. 15A‑979, and except when a motion to withdraw a plea of guilty or no contest has been denied, the defendant is not entitled to appellate review as a matter of right when he has entered a plea of guilty or no contest to a criminal charge in the superior court, but he may petition the appellate division for review by writ of certiorari. If an indigent defendant petitions the appellate division for a writ of certiorari, the presiding superior court judge may in his discretion order the preparation of the record and transcript of the proceedings at the expense of the State.

(f)         The ruling of the court upon a motion for appropriate relief is subject to review upon appeal or by writ of certiorari as provided in G.S. 15A‑1422.

(g)        Review by writ of certiorari is available when provided for by this Chapter, by other rules of law, or by rule of the appellate division. (1977, c. 711, s. 1; 1979, c. 760, s. 3; 1981, c. 179, ss. 8, 9; 1993, c. 538, s. 27; 1994, Ex. Sess., c. 24, s. 14(b); 1997‑80, s. 4.)



§ 15A-1445. Appeal by the State.

§ 15A‑1445.  Appeal by the State.

(a)        Unless the rule against double jeopardy prohibits further prosecution, the State may appeal from the superior court to the appellate division:

(1)        When there has been a decision or judgment dismissing criminal charges as to one or more counts.

(2)        Upon the granting of a motion for a new trial on the ground of newly discovered or newly available evidence but only on questions of law.

(3)        When the State alleges that the sentence imposed:

a.         Results from an incorrect determination of the defendant's prior record level under G.S. 15A‑1340.14 or the defendant's prior conviction level under G.S. 15A‑1340.21;

b.         Contains a type of sentence disposition that is not authorized by G.S. 15A‑1340.17 or G.S. 15A‑1340.23 for the defendant's class of offense and prior record or conviction level;

c.         Contains a term of imprisonment that is for a duration not authorized by G.S. 15A‑1340.17 or G.S. 15A‑1340.23 for the defendant's class of offense and prior record or conviction level; or

d.         Imposes an intermediate punishment pursuant to G.S. 15A‑1340.13(g) based on findings of extraordinary mitigating circumstances that are not supported by evidence or are insufficient as a matter of law to support the dispositional deviation.

(b)        The State may appeal an order by the superior court granting a motion to suppress as provided in G.S. 15A‑979. (1977, c. 711, s. 1; 1993, c. 538, s. 28; 1994, Ex. Sess., c. 14, s. 28, c. 24, s. 14(b).)



§ 15A-1446. Requisites for preserving the right to appellate review.

§ 15A‑1446.  Requisites for preserving the right to appellate review.

(a)        Except as provided in subsection (d), error may not be asserted upon appellate review unless the error has been brought to the attention of the trial court by appropriate and timely objection or motion. No particular form is required in order to preserve the right to assert the alleged error upon appeal if the motion or objection clearly presented the alleged error to the trial court. Formal exceptions are not required, but when evidence is excluded a record must be made in the manner provided in G.S. 1A‑1, Rule 43(c), in order to assert upon appeal error in the exclusion of that evidence.

(b)        Failure to make an appropriate and timely motion or objection constitutes a waiver of the right to assert the alleged error upon appeal, but the appellate court may review such errors affecting substantial rights in the interest of justice if it determines it appropriate to do so.

(c)        The making of post‑trial motions is not a prerequisite to the assertion of error on appeal.

(d)        Errors based upon any of the following grounds, which are asserted to have occurred, may be the subject of appellate review even though no objection, exception or motion has been made in the trial division.

(1)        Lack of jurisdiction of the trial court over the offense of which the defendant was convicted.

(2)        Lack of jurisdiction of the trial court over the person of the defendant.

(3)        The criminal pleading charged acts which, at the time they were committed, did not constitute a violation of criminal law.

(4)        The pleading fails to state essential elements of an alleged  violation, as required by G.S. 15A‑924(a)(5).

(5)        The evidence was insufficient as a matter of law.

(6)        The defendant was convicted under a statute that is in violation of the Constitution of the United States or the Constitution of North Carolina.

(7)        Repealed by Session Laws 1977, 2nd Sess., c. 1147, s. 28.

(8)        The conduct for which the defendant was prosecuted was protected by the Constitution of the United States or the Constitution of North Carolina.

(9)        Subsequent admission of evidence from a witness when there has been an improperly overruled objection to the admission of evidence on the ground that the witness is for a specified reason incompetent or not qualified or disqualified.

(10)      Subsequent admission of evidence involving a specified line of questioning when there has been an improperly overruled objection to the admission of evidence involving that line of questioning.

(11)      Questions propounded to a witness by the court or a juror.

(12)      Rulings and orders of the court, not directed to the admissibility of evidence during trial, when there has been no opportunity to make an objection or motion.

(13)      Error of law in the charge to the jury.

(14)      The court has expressed to the jury an opinion as to whether a fact is fully or sufficiently proved.

(15)      The defendant was not present at any proceeding at which his presence was required.

(16)      Error occurred in the entry of the plea.

(17)      The form of the verdict was erroneous.

(18)      The sentence imposed was unauthorized at the time imposed, exceeded the maximum authorized by law, was illegally imposed, or is otherwise invalid as a matter of law.

(19)      A significant change in law, either substantive or procedural, applies to the proceedings leading to the defendant's conviction or sentence, and retroactive application of the changed legal standard is required. (1977, c. 711, s. 1; 1977, 2nd Sess., c. 1147, s. 28; 1983 (Reg. Sess., 1984), c. 1037, s. 1.)



§ 15A-1447. Relief available upon appeal.

§ 15A‑1447.  Relief available upon appeal.

(a)        If the appellate court finds that there has been reversible error which denied the defendant a fair trial conducted in accordance with law, it must grant the defendant a new trial.

(b)        If the appellate court finds that the facts charged in a pleading were not at the time charged a crime, the judgment must be reversed and the charge must be dismissed.

(c)        If the appellate court finds that the evidence with regard to a charge is insufficient as a matter of law, the judgment must be reversed and the charge must be dismissed unless there is evidence to support a lesser included offense. In that case the court may remand for trial on the lesser offense.

(d)        If the appellate court affirms only some of the charges, or if it finds error relating only to the sentence, it may direct the return of the case to the trial court for the imposition of an appropriate sentence.

(e)        If the appellate court affirms one or more of the charges, but  not all of them, and makes a finding that the sentence is sustained by the charge or charges which are affirmed and is appropriate, the court may affirm the sentence.

(f)         If the appellate court finds that there is an error with regard to the sentence which may be corrected without returning the case to the trial division for that purpose, it may direct the entry of the appropriate sentence.

(g)        If the appellate court finds that there has been reversible error and the rule against double jeopardy prohibits further prosecution, it must dismiss the charges with prejudice. (1977, c. 711, s. 1.)



§ 15A-1448. Procedures for taking appeal.

§ 15A‑1448.  Procedures for taking appeal.

(a)        Time for Entry of Appeal; Jurisdiction over the Case. 

(1)        A case remains open for the taking of an appeal to the appellate division for the period provided in the rules of appellate procedure for giving notice of appeal.

(2)        When a motion for appropriate relief is made under G.S. 15A‑1414 or G.S. 15A‑1416(a), the case remains open for the taking of an appeal until the court has ruled on the motion. The time for taking an appeal as provided in subsection (b) shall begin to run immediately upon the entry of an order under G.S. 15A‑1420(c)(7), and the case shall remain open for the taking of an appeal until the expiration of that time.

(3)        The jurisdiction of the trial court with regard to the case is divested, except as to actions authorized by G.S. 15A‑1453, when notice of appeal has been given and the period described in (1) and (2) has expired.

(4)        Repealed by Session Laws 1987, c. 624.

(5)        The right to appeal is not waived by withdrawal of an appeal if the appeal is reentered within the time specified in (1) and (2).

(6)        The right to appeal is not waived by compliance with all or a portion of the judgment imposed. If the defendant appeals, the court may enter appropriate orders remitting any fines or costs which have been paid. The court may delay the remission pending the determination of the appeal.

(b)        How and When Appeal of Right Taken.  Notice of appeal shall be given within the time, in the manner and with the effect provided in the rules of appellate procedure.

(c)        Certiorari.  Petitions for writs of certiorari are governed by rules of the appellate division. (1977, c. 711, s. 1; 1977, 2nd Sess., c. 1147, s. 29; 1987, c. 624; 1989, c. 377, s. 5.)



§ 15A-1449. Security for costs not required.

§ 15A‑1449.  Security for costs not required.

In criminal cases no security for costs is required upon appeal to the appellate division. (1977, c. 711, s. 1.)



§ 15A-1450. Withdrawal of appeal.

§ 15A‑1450.  Withdrawal of appeal.

An appeal may be withdrawn by filing with the clerk of superior court a written notice of the withdrawal, signed by the defendant and, if he has counsel, his attorney. The clerk must forward a copy of the notice to the clerk of the appellate division in which the case is pending. The appellate division may enter an appropriate order with regard to the costs of the appeal. (1977, c. 711, s. 1.)



§ 15A-1451. Stay of sentence; bail; no stay when State appeals.

§ 15A‑1451.  Stay of sentence; bail; no stay when State appeals.

(a)        When a defendant has given notice of appeal:

(1)        Payment of costs is stayed.

(2)        Payment of a fine is stayed.

(3)        Confinement is stayed only when the defendant has been released pursuant to Article 26, Bail.

(4)        Probation or special probation is stayed.

(b)        The effect of dismissal of charges is not stayed by an appeal by the State, and the defendant is free from such charges unless they  are subsequently reinstated as a result of the determination upon appeal. (1977, c. 711, s. 1.)



§ 15A-1452. Execution of sentence upon determination of appeal; compliance with directive of appellate court.

§ 15A‑1452.  Execution of sentence upon determination of appeal; compliance with directive of appellate court.

(a)        If an appeal is withdrawn, the clerk of superior court must enter an order reflecting that fact and directing compliance with the judgment.

(b)        If the appellate division affirms the judgment in whole or in part, the clerk of superior court must file the directive of the appellate division and order compliance with its terms.

(c)        If the appellate division orders a new trial or directs other relief or proceedings, the clerk must file the directive of the appellate court and bring the directive to the attention of the district attorney or the court for compliance with the directive. (1977, c. 711, s. 1.)



§ 15A-1453. Ancillary actions during appeal.

§ 15A‑1453.  Ancillary actions during appeal.

(a)        While an appeal is pending in the appellate division, the court in which the defendant was convicted has continuing authority to act with regard to the defendant's release pursuant to Article 26, Bail.

(b)        The appropriate court of the appellate division may direct that additional steps be taken in the trial court while the appeal is pending, including but not limited to:

(1)        Appointment of counsel.

(2)        Hearings with regard to matters relating to the appeal.

(3)        Taking evidence or conducting other proceedings relating to motions for appropriate relief made in the appellate division, as provided in G.S. 15A‑1418. (1977, c. 711, s. 1.)



§ 15A-1454. Reserved for future codification purposes.

§ 15A‑1454.  Reserved for future codification purposes.



§ 15A-1455. Reserved for future codification purposes.

§ 15A‑1455.  Reserved for future codification purposes.



§ 15A-1456. Reserved for future codification purposes.

§ 15A‑1456.  Reserved for future codification purposes.



§ 15A-1457. Reserved for future codification purposes.

§ 15A‑1457.  Reserved for future codification purposes.



§ 15A-1458. Reserved for future codification purposes.

§ 15A‑1458.  Reserved for future codification purposes.



§ 15A-1459. Reserved for future codification purposes.

§ 15A‑1459.  Reserved for future codification purposes.



§ 15A-1460. Definitions.

Article 92.

North Carolina Innocence Inquiry Commission.

§ 15A‑1460.  Definitions.

The following definitions apply in this Article:

(1)        "Claim of factual innocence" means a claim on behalf of a living person convicted of a felony in the General Court of Justice of the State of North Carolina, asserting the complete innocence of any criminal responsibility for the felony for which the person was convicted and for any other reduced level of criminal responsibility relating to the crime, and for which there is some credible, verifiable evidence of innocence that has not previously been presented at trial or considered at a hearing granted through postconviction relief.

(2)        "Commission" means the North Carolina Innocence Inquiry Commission established by this Article.

(3)        "Director" means the Director of the North Carolina Innocence Inquiry Commission.

(4)        "Victim" means the victim of the crime, or if the victim of the crime is deceased, the next of kin of the victim. (2006‑184, s. 1.)



§ 15A-1461. Purpose of Article.

§ 15A‑1461.  Purpose of Article.

This Article establishes an extraordinary procedure to investigate and determine credible claims of factual innocence that shall require an individual to voluntarily waive rights and privileges as described in this Article. (2006‑184, s. 1.)



§ 15A-1462. Commission established.

§ 15A‑1462.  Commission established.

(a)        There is established the North Carolina Innocence Inquiry Commission. The North Carolina Innocence Inquiry Commission shall be an independent commission under the Judicial Department for administrative purposes.

(b)        The Administrative Office of the Courts shall provide administrative support to the Commission as needed. The Director of the Administrative Office of the Courts shall not reduce or modify the budget of the Commission or use funds appropriated to the Commission without the approval of the Commission. (2006‑184, s. 1.)



§ 15A-1463. Membership; chair; meetings; quorum.

§ 15A‑1463.  Membership; chair; meetings; quorum.

(a)        The Commission shall consist of eight voting members as follows:

(1)        One shall be a superior court judge.

(2)        One shall be a prosecuting attorney.

(3)        One shall be a victim advocate.

(4)        One shall be engaged in the practice of criminal defense law.

(5)        One shall be a public member who is not an attorney and who is not an officer or employee of the Judicial Department.

(6)        One shall be a sheriff holding office at the time of his or her appointment.

(7)        The vocations of the two remaining appointed voting members shall be at the discretion of the Chief Justice.

The Chief Justice of the North Carolina Supreme Court shall make the initial appointment for members identified in subdivisions (4) through (6) of this subsection. The Chief Judge of the Court of Appeals shall make the initial appointment for members identified in subdivisions (1) through (3) of this subsection. After an appointee has served his or her first three‑year term, the subsequent appointment shall be by the Chief Justice or Chief Judge who did not make the previous appointment. Thereafter, the Chief Justice or Chief Judge shall rotate the appointing power, except for the two discretionary appointments identified by subdivision (7) of this subsection which shall be appointed by the Chief Justice.

(b)        The appointing authority shall also appoint alternate Commission members for the Commission members he or she has appointed to serve in the event of scheduling conflicts, conflicts of interest, disability, or other disqualification arising in a particular case. The alternate members shall have the same qualifications for appointment as the original member. In making the appointments, the appointing authority shall make a good faith effort to appoint members with different perspectives of the justice system. The appointing authority shall also consider geographical location, gender, and racial diversity in making the appointments.

(c)        The superior court judge who is appointed as a member under subsection (a) of this section shall serve as Chair of the Commission. The Commission shall have its initial meeting no later than January 31, 2007, at the call of the Chair. The Commission shall meet a minimum of once every six months and may also meet more often at the call of the Chair. The Commission shall meet at such time and place as designated by the Chair. Notice of the meetings shall be given at such time and manner as provided by the rules of the Commission. A majority of the members shall constitute a quorum. All Commission votes shall be by majority vote. (2006‑184, s. 1.)



§ 15A-1464. Terms of members; compensation; expenses.

§ 15A‑1464.  Terms of members; compensation; expenses.

(a)        Of the initial members, two appointments shall be for one‑year terms, three appointments shall be for two‑year terms, and three appointments shall be for three‑year terms. Thereafter, all terms shall be for three years. Members of the Commission shall serve no more than two consecutive three‑year terms plus any initial term of less than three years. Unless provided otherwise by this act, all terms of members shall begin on January 1 and end on December 31.

Members serving by virtue of elective or appointive office, except for the sheriff, may serve only so long as the officeholders hold those respective offices. The Chief Justice may remove members, with cause. Vacancies occurring before the expiration of a term shall be filled in the manner provided for the members first appointed.

(b)        The Commission members shall receive no salary for serving. All Commission members shall receive necessary subsistence and travel expenses in accordance with the provisions of G.S. 138‑5 and G.S. 138‑6, as applicable. (2006‑184, s. 1.)



§ 15A-1465. Director and other staff.

§ 15A‑1465.  Director and other staff.

(a)        The Commission shall employ a Director. The Director shall be an attorney licensed to practice in North Carolina at the time of appointment and at all times during service as Director. The Director shall assist the Commission in developing rules and standards for cases accepted for review, coordinate investigation of cases accepted for review, maintain records for all case investigations, prepare reports outlining Commission investigations and recommendations to the trial court, and apply for and accept on behalf of the Commission any funds that may become available from government grants, private gifts, donations, or bequests from any source.

(b)        Subject to the approval of the Chair, the Director shall employ such other staff and shall contract for services as is necessary to assist the Commission in the performance of its duties, and as funds permit.

(c)        The Commission may, with the approval of the Legislative Services Commission, meet in the State Legislative Building or the Legislative Office Building, or may meet in an area provided by the Director of the Administrative Office of the Courts. The Director of the Administrative Office of the Courts shall provide office space for the Commission and the Commission staff. (2006‑184, s. 1.)



§ 15A-1466. Duties.

§ 15A‑1466.  Duties.

The Commission shall have the following duties and powers:

(1)        To establish the criteria and screening process to be used to determine which cases shall be accepted for review.

(2)        To conduct inquiries into claims of factual innocence, with priority to be given to those cases in which the convicted person is currently incarcerated solely for the crime for which he or she claims factual innocence.

(3)        To coordinate the investigation of cases accepted for review.

(4)        To maintain records for all case investigations.

(5)        To prepare written reports outlining Commission investigations and recommendations to the trial court at the completion of each inquiry.

(6)        To apply for and accept any funds that may become available for the Commission's work from government grants, private gifts, donations, or bequests from any source. (2006‑184, s. 1.)



§ 15A-1467. Claims of innocence; waiver of convicted person's procedural safeguards and privileges; formal inquiry; notification of the crime victim.

§ 15A‑1467.  Claims of innocence; waiver of convicted person's procedural safeguards and privileges; formal inquiry; notification of the crime victim.

(a)        A claim of factual innocence may be referred to the Commission by any court, person, or agency. The Commission shall not consider a claim of factual innocence if the convicted person is deceased. The determination of whether to grant a formal inquiry regarding any other claim of factual innocence is in the discretion of the Commission. The Commission may informally screen and dismiss a case summarily at its discretion.

(b)        No formal inquiry into a claim of innocence shall be made by the Commission unless the Director or the Director's designee first obtains a signed agreement from the convicted person in which the convicted person waives his or her procedural safeguards and privileges, agrees to cooperate with the Commission, and agrees to provide full disclosure regarding all inquiry requirements of the Commission. The waiver under this subsection does not apply to matters unrelated to a convicted person's claim of innocence. The convicted person shall have the right to advice of counsel prior to the execution of the agreement and, if a formal inquiry is granted, throughout the formal inquiry. If counsel represents the convicted person, then the convicted person's counsel must be present at the signing of the agreement. If counsel does not represent the convicted person, the Commission Chair shall determine the convicted person's indigency status and, if appropriate, enter an order for the appointment of counsel for the purpose of advising on the agreement.

(c)        If a formal inquiry regarding a claim of factual innocence is granted, the Director shall use all due diligence to notify the victim in the case and explain the inquiry process. The Commission shall give the victim notice that the victim has the right to present his or her views and concerns throughout the Commission's investigation.

(d)        The Commission may use any measure provided in Chapter 15A of the General Statutes and the Rules of Civil Procedure as set out in G.S. 1A‑1 to obtain information necessary to its inquiry. The Commission may also do any of the following: issue process to compel the attendance of witnesses and the production of evidence, administer oaths, petition the Superior Court of Wake County or of the original jurisdiction for enforcement of process or for other relief, and prescribe its own rules of procedure. All challenges with regard to the Commission's authority or the Commission's access to evidence shall be heard by the Commission Chair in the Chair's judicial capacity, including any in camera review required by G.S. 15A‑908.

(e)        While performing duties for the Commission, the Director or the Director's designee may serve subpoenas or other process issued by the Commission throughout the State in the same manner and with the same effect as an officer authorized to serve process of the General Court of Justice.

(f)         All State discovery and disclosure statutes in effect at the time of formal inquiry shall be enforceable as if the convicted person were currently being tried for the charge for which the convicted person is claiming innocence.

(g)        If, at any point during an inquiry, the convicted person refuses to comply with requests of the Commission or is otherwise deemed to be uncooperative by the Commission, the Commission shall discontinue the inquiry. (2006‑184, s. 1.)



§ 15A-1468. Commission proceedings.

§ 15A‑1468.  Commission proceedings.

(a)        At the completion of a formal inquiry, all relevant evidence shall be presented to the full Commission. As part of its proceedings, the Commission may conduct public hearings. The determination as to whether to conduct public hearings is solely in the discretion of the Commission. Any public hearing held in accordance with this section shall be subject to the Commission's rules of operation.

(a1)      The Commission may compel the testimony of any witness. If a witness asserts his or her privilege against self‑incrimination in a proceeding under this Article, the Commission chair, in the chair's judicial capacity, may order the witness to testify or produce other information if the chair first determines that the witness's testimony will likely be material to reach a correct factual determination in the case at hand. However, the Commission chair shall not order the witness to testify or produce other information that would incriminate the witness in the prosecution of any offense other than an offense for which the witness is granted immunity under this subsection. The order shall prevent a prosecutor from using the compelled testimony, or evidence derived therefrom, to prosecute the witness for previous false statements made under oath by the witness in prior proceedings. The prosecutor has a right to be heard by the Commission chair prior to the chair issuing the order. Once granted, the immunity shall apply throughout all proceedings conducted pursuant to this Article. The limited immunity granted under this section shall not prohibit prosecution of statements made under oath that are unrelated to the Commission's formal inquiry, false statements made under oath during proceedings under this Article, or prosecution for any other crimes.

(b)        The Director shall use all due diligence to notify the victim at least 30 days prior to any proceedings of the full Commission held in regard to the victim's case. The Commission shall notify the victim that the victim is permitted to attend proceedings otherwise closed to the public, subject to any limitations imposed by this Article. If the victim plans to attend proceedings otherwise closed to the public, the victim shall notify the Commission at least 10 days in advance of the proceedings of his or her intent to attend. If the Commission determines that the victim's presence may interfere with the investigation, the Commission may close any portion of the proceedings to the victim.

(c)        After hearing the evidence, the full Commission shall vote to establish further case disposition as provided by this subsection. All eight voting members of the Commission shall participate in that vote.

Except in cases where the convicted person entered and was convicted on a plea of guilty, if five or more of the eight voting members of the Commission conclude there is sufficient evidence of factual innocence to merit judicial review, the case shall be referred to the senior resident superior court judge in the district of original jurisdiction by filing with the clerk of court the opinion of the Commission with supporting findings of fact, as well as the record in support of such opinion, with service on the district attorney in noncapital cases and service on both the district attorney and Attorney General in capital cases. In cases where the convicted person entered and was convicted on a plea of guilty, if all of the eight voting members of the Commission conclude there is sufficient evidence of factual innocence to merit judicial review, the case shall be referred to the senior resident superior court judge in the district of original jurisdiction.

If less than five of the eight voting members of the Commission, or in cases where the convicted person entered and was convicted on a guilty plea less than all of the eight voting members of the Commission, conclude there is sufficient evidence of factual innocence to merit judicial review, the Commission shall conclude there is insufficient evidence of factual innocence to merit judicial review. The Commission shall document that opinion, along with supporting findings of fact, and file those documents and supporting materials with the clerk of superior court in the district of original jurisdiction, with a copy to the district attorney and the senior resident superior court judge.

The Director of the Commission shall use all due diligence to notify immediately the victim of the Commission's conclusion in a case.

(d)        Evidence of criminal acts, professional misconduct, or other wrongdoing disclosed through formal inquiry or Commission proceedings shall be referred to the appropriate authority. Evidence favorable to the convicted person disclosed through formal inquiry or Commission proceedings shall be disclosed to the convicted person and the convicted person's counsel, if the convicted person has counsel.

(e)        All proceedings of the Commission shall be recorded and transcribed as part of the record. All Commission member votes shall be recorded in the record. All records and proceedings of the Commission are confidential and are exempt from public record and public meeting laws except that the supporting records for the Commission's conclusion that there is sufficient evidence of factual innocence to merit judicial review, including all files and materials considered by the Commission and a full transcript of the hearing before the Commission, shall become public at the time of referral to the superior court. Commission records for conclusions of insufficient evidence of factual innocence to merit judicial review shall remain confidential, except as provided in subsection (d) of this section.  (2006‑184, s. 1; 2009‑360, s. 1.)



§ 15A-1469. Postcommission three-judge panel.

§ 15A‑1469.  Postcommission three‑judge panel.

(a)        If the Commission concludes there is sufficient evidence of factual innocence to merit judicial review, the Chair of the Commission shall request the Chief Justice to appoint a three‑judge panel, not to include any trial judge that has had substantial previous involvement in the case, and issue commissions to the members of the three‑judge panel to convene a special session of the superior court of the original jurisdiction to hear evidence relevant to the Commission's recommendation. The senior judge of the panel shall preside.

(b)        The senior resident superior court judge shall enter an order setting the case for hearing at the special session of superior court for which the three‑judge panel is commissioned and shall require the State to file a response to the Commission's opinion within 60 days of the date of the order.

(c)        The district attorney of the district of conviction, or the district attorney's designee, shall represent the State at the hearing before the three‑judge panel.

(d)        The three‑judge panel shall conduct an evidentiary hearing. At the hearing, the court may compel the testimony of any witness, including the convicted person. The convicted person may not assert any privilege or prevent a witness from testifying. The convicted person has a right to be present at the evidentiary hearing and to be represented by counsel. A waiver of the right to be present shall be in writing.

(e)        The senior resident superior court judge shall determine the convicted person's indigency status and, if appropriate, enter an order for the appointment of counsel. The court may also enter an order relieving an indigent convicted person of all or a portion of the costs of the proceedings.

(f)         The clerk of court shall provide written notification to the victim 30 days prior to any case‑related hearings.

(g)        Upon the motion of either party, the senior judge of the panel may direct the attorneys for the parties to appear before him or her for a conference on any matter in the case.

(h)        The three‑judge panel shall rule as to whether the convicted person has proved by clear and convincing evidence that the convicted person is innocent of the charges. Such a determination shall require a unanimous vote. If the vote is unanimous, the panel shall enter dismissal of all or any of the charges. If the vote is not unanimous, the panel shall deny relief. (2006‑184, s. 1.)



§ 15A-1470. No right to further review of decision by Commission or three-judge panel; convicted person retains right to other postconviction relief.

§ 15A‑1470.  No right to further review of decision by Commission or three‑judge panel; convicted person retains right to other postconviction relief.

(a)        Unless otherwise authorized by this Article, the decisions of the Commission and of the three‑judge panel are final and are not subject to further review by appeal, certification, writ, motion, or otherwise.

(b)        A claim of factual innocence asserted through the Innocence Inquiry Commission shall not adversely affect the convicted person's rights to other postconviction relief. (2006‑184, s. 1.)



§ 15A-1471. Reserved for future codification purposes.

§ 15A‑1471.  Reserved for future codification purposes.



§ 15A-1472. Reserved for future codification purposes.

§ 15A‑1472.  Reserved for future codification purposes.



§ 15A-1473. Reserved for future codification purposes.

§ 15A‑1473.  Reserved for future codification purposes.



§ 15A-1474. Reserved for future codification purposes.

§ 15A‑1474.  Reserved for future codification purposes.



§ 15A-1475. Reports.

§ 15A-1475.  Reports.

Beginning January 1, 2008, and annually thereafter, the North Carolina Innocence Inquiry Commission shall report on its activities to the Joint Legislative Corrections, Crime Control, and Juvenile Justice Oversight Committee and the State Judicial Council. The report may contain recommendations of any needed legislative changes related to the activities of the Commission. The report shall recommend the funding needed by the Commission, the district attorneys, and the State Bureau of Investigation in order to meet their responsibilities under S.L. 2006-184. Recommendations concerning the district attorneys or the State Bureau of Investigation shall only be made after consultations with the North Carolina Conference of District Attorneys and the Attorney General. (2006-184, s. 9.)



§§ 15A-1476 through 15A-1999. Reserved for future codification purposes.

Articles 93 to 99.

§§ 15A‑1476 through 15A‑1999.  Reserved for future codification purposes.



§ 15A-2000. Sentence of death or life imprisonment for capital felonies; further proceedings to determine sentence.

SUBCHAPTER XV. CAPITAL PUNISHMENT.

Article 100.

Capital Punishment.

§ 15A‑2000.  Sentence of death or life imprisonment for capital felonies; further proceedings to determine sentence.

(a)        Separate Proceedings on Issue of Penalty. 

(1)        Except as provided in G.S. 15A‑2004, upon conviction or adjudication of guilt of a defendant of a capital felony in which the State has given notice of its intent to seek the death penalty, the court shall conduct a separate sentencing proceeding to determine whether the defendant should be sentenced to death or life imprisonment. A capital felony is one which may be punishable by death.

(2)        The proceeding shall be conducted by the trial judge before the trial jury as soon as practicable after the guilty verdict is returned. If prior to the time that the trial jury begins its deliberations on the issue of penalty, any juror dies, becomes incapacitated or disqualified, or is discharged for any reason, an alternate juror shall become a part of the jury and serve in all respects as those selected on the regular trial panel. An alternate juror shall become a part of the jury in the order in which he was selected. If the trial jury is unable to reconvene for a hearing on the issue of penalty after having determined the guilt of the accused, the trial judge shall impanel a new jury to determine the issue of the punishment. If the defendant pleads guilty, the sentencing proceeding shall be conducted before a jury impaneled for that purpose. A jury selected for the purpose of determining punishment in a capital case shall be selected in the same manner as juries are selected for the trial of capital cases.

(3)        In the proceeding there shall not be any requirement to resubmit evidence presented during the guilt determination phase of the case, unless a new jury is impaneled, but all such evidence is competent for the jury's consideration in passing on punishment. Evidence may be presented as to any matter that the court deems relevant to sentence, and may include matters relating to any of the aggravating or mitigating circumstances enumerated in subsections (e) and (f) of this section. Any evidence which the court deems to have probative value may be received.

(4)        The State and the defendant or his counsel shall be permitted to present argument for or against sentence of death. The defendant or defendant's counsel shall have the right to the last argument.

(b)        Sentence Recommendation by the Jury.  Instructions determined by the trial judge to be warranted by the evidence shall be given by the court in its charge to the jury prior to its deliberation in determining sentence. The court shall give appropriate instructions in those cases in which evidence of the defendant's mental retardation requires the consideration by the jury of the provisions of G.S. 15A‑2005. In all cases in which the death penalty may be authorized, the judge shall include in his instructions to the jury that it must consider any aggravating circumstance or circumstances or mitigating circumstance or circumstances from the lists provided in subsections (e) and (f) which may be supported by the evidence, and shall furnish to the jury a written list of issues relating to such aggravating or mitigating circumstance or circumstances.

After hearing the evidence, argument of counsel, and instructions of the court, the jury shall deliberate and render a sentence recommendation to the court, based upon the following matters:

(1)        Whether any sufficient aggravating circumstance or circumstances as enumerated in subsection (e) exist;

(2)        Whether any sufficient mitigating circumstance or circumstances as enumerated in subsection (f), which outweigh the aggravating circumstance or circumstances found, exist; and

(3)        Based on these considerations, whether the defendant should be sentenced to death or to imprisonment in the State's prison for life.

The sentence recommendation must be agreed upon by a unanimous vote of the 12 jurors. Upon delivery of the sentence recommendation by the foreman of the jury, the jury shall be individually polled to establish whether each juror concurs and agrees to the sentence recommendation returned.

If the jury cannot, within a reasonable time, unanimously agree to its sentence recommendation, the judge shall impose a sentence of life imprisonment; provided, however, that the judge shall in no instance impose the death penalty when the jury cannot agree unanimously to its sentence recommendation.

(c)        Findings in Support of Sentence of Death.  When the jury recommends a sentence of death, the foreman of the jury shall sign a writing on behalf of the jury which writing shall show:

(1)        The statutory aggravating circumstance or circumstances which the jury finds beyond a reasonable doubt; and

(2)        That the statutory aggravating circumstance or circumstances found by the jury are sufficiently substantial to call for the imposition of the death penalty; and,

(3)        That the mitigating circumstance or circumstances are insufficient to outweigh the aggravating circumstance or circumstances found.

(d)        Review of Judgment and Sentence. 

(1)        The judgment of conviction and sentence of death shall be subject to automatic review by the Supreme Court of North Carolina pursuant to procedures established by the Rules of Appellate Procedure. In its review, the Supreme Court shall consider the punishment imposed as well as any errors assigned on appeal.

(2)        The sentence of death shall be overturned and a sentence of life imprisonment imposed in lieu thereof by the Supreme Court upon a finding that the record does not support the jury's findings of any aggravating circumstance or circumstances upon which the sentencing court based its sentence of death, or upon a finding that the sentence of death was imposed under the influence of passion, prejudice, or any other arbitrary factor, or upon a finding that the sentence of death is excessive or disproportionate to the penalty imposed in similar cases, considering both the crime and the defendant. The Supreme Court may suspend consideration of death penalty cases until such time as the court determines it is prepared to make the comparisons required under the provisions of this section.

(3)        If the sentence of death and the judgment of the trial court are reversed on appeal for error in the post‑verdict sentencing proceeding, the Supreme Court shall order that a new sentencing hearing be conducted in conformity with the procedures of this Article.

(e)        Aggravating Circumstances.  Aggravating circumstances which may be considered shall be limited to the following:

(1)        The capital felony was committed by a person lawfully incarcerated.

(2)        The defendant had been previously convicted of another capital felony or had been previously adjudicated delinquent in a juvenile proceeding for committing an offense that would be a capital felony if committed by an adult.

(3)        The defendant had been previously convicted of a felony involving the use or threat of violence to the person or had been previously adjudicated delinquent in a juvenile proceeding for committing an offense that would be a Class A, B1, B2, C, D, or E felony involving the use or threat of violence to the person if the offense had been committed by an adult.

(4)        The capital felony was committed for the purpose of avoiding or preventing a lawful arrest or effecting an escape from custody.

(5)        The capital felony was committed while the defendant was engaged, or was an aider or abettor, in the commission of, or an attempt to commit, or flight after committing or attempting to commit, any homicide, robbery, rape or a sex offense, arson, burglary, kidnapping, or aircraft piracy or the unlawful throwing, placing, or discharging of a destructive device or bomb.

(6)        The capital felony was committed for pecuniary gain.

(7)        The capital felony was committed to disrupt or hinder the lawful exercise of any governmental function or the enforcement of laws.

(8)        The capital felony was committed against a law‑enforcement officer, employee of the Department of Correction, jailer, fireman, judge or justice, former judge or justice, prosecutor or former prosecutor, juror or former juror, or witness or former witness against the defendant, while engaged in the performance of his official duties or because of the exercise of his official duty.

(9)        The capital felony was especially heinous, atrocious, or cruel.

(10)      The defendant knowingly created a great risk of death to more than one person by means of a weapon or device which would normally be hazardous to the lives of more than one person.

(11)      The murder for which the defendant stands convicted was part of a course of conduct in which the defendant engaged and which included the commission by the defendant of other crimes of violence against another person or persons.

(f)         Mitigating Circumstances.  Mitigating circumstances which may be considered shall include, but not be limited to, the following:

(1)        The defendant has no significant history of prior criminal activity.

(2)        The capital felony was committed while the defendant was under the influence of mental or emotional disturbance.

(3)        The victim was a voluntary participant in the defendant's homicidal conduct or consented to the homicidal act.

(4)        The defendant was an accomplice in or accessory to the capital felony committed by another person and his participation was relatively minor.

(5)        The defendant acted under duress or under the domination of another person.

(6)        The capacity of the defendant to appreciate the criminality of his conduct or to conform his conduct to the requirements of law was impaired.

(7)        The age of the defendant at the time of the crime.

(8)        The defendant aided in the apprehension of another capital felon or testified truthfully on behalf of the prosecution in another prosecution of a felony.

(9)        Any other circumstance arising from the evidence which the jury deems to have mitigating value. (1977, c. 406, s. 2; 1979, c. 565, s. 1; c. 682, s. 9; 1981, c. 652, s. 1; 1994, Ex. Sess., c. 7, s. 5; 1995, c. 509, s. 14; 2001‑81, s. 1; 2001‑346, s. 2.)



§ 15A-2001. Capital offenses; plea of guilty.

§ 15A‑2001.  Capital offenses; plea of guilty.

(a)        Any defendant who has been indicted for an offense punishable by death may enter a plea of guilty at any time after the indictment.

(b)        If the defendant enters a guilty plea to first degree murder and the State has not given notice of intent to seek the death penalty as provided in G.S. 15A‑2004 or the State has agreed to accept a sentence of life imprisonment where it initially gave notice of intent to seek the death penalty, then the court shall sentence the person to life imprisonment. The defendant may plead guilty to first degree murder and the State may agree to accept a sentence of life imprisonment, even if evidence of an aggravating circumstance exists.

(c)        If the defendant enters a guilty plea to first degree murder and the State has given notice of its intent to seek the death penalty, then the court may sentence the defendant to life imprisonment or to death pursuant to the procedures of G.S. 15A‑2000. Before sentencing the defendant in a case in which the State has given notice of its intent to seek the death penalty, the presiding judge shall impanel a jury for the limited purpose of hearing evidence and determining a sentence recommendation as to the appropriate sentence pursuant to G.S. 15A‑2000. The jury's sentence recommendation in cases where the defendant pleads guilty and the State has given notice of its intent to seek the death penalty shall be determined under the same procedure of G.S. 15A‑2000 applicable to defendants who have been tried and found guilty by a jury. (1977, c. 406, s. 2; 2001‑81, s. 2.)



§ 15A-2002. Capital offenses; jury verdict and sentence.

§ 15A‑2002.  Capital offenses; jury verdict and sentence.

If the recommendation of the jury is that the defendant be sentenced to death, the judge shall impose a sentence of death in accordance with the provisions of Chapter 15, Article 19 of the General Statutes.  If the recommendation of the jury is that the defendant be imprisoned for life in the State's prison, the judge shall impose a sentence of imprisonment for life in the State's prison, without parole.

The judge shall instruct the jury, in words substantially equivalent to those of this section, that a sentence of life imprisonment means a sentence of life without parole. (1977, c. 406, s. 2; 1993, c. 538, s. 29; 1994, Ex. Sess., c. 21, s. 5; c. 24, s. 14(b).)



§ 15A-2003. Disability of trial judge.

§ 15A‑2003.  Disability of trial judge.

In the event that the trial judge shall become disabled or unable to conduct the sentencing proceeding provided in this Article, the Chief Justice shall designate a judge to conduct such proceeding.  (1977, c. 406, s. 2.)



§ 15A-2004. Prosecutorial discretion.

§ 15A‑2004.  Prosecutorial discretion.

(a)        The State, in its discretion, may elect to try a defendant capitally or noncapitally for first degree murder, even if evidence of an aggravating circumstance exists. The State may agree to accept a sentence of life imprisonment for a defendant at any point in the prosecution of a capital felony, even if evidence of an aggravating circumstance exists.

(b)        A sentence of death may not be imposed upon a defendant convicted of a capital felony unless the State has given notice of its intent to seek the death penalty. Notice of intent to seek the death penalty shall be given to the defendant and filed with the court on or before the date of the pretrial conference in capital cases required by Rule 24 of the General Rules of Practice for the Superior and District Courts, or the arraignment, whichever is later.

(c)        If the State has not given notice of its intent to seek the death penalty prior to trial, the trial shall be conducted as a noncapital proceeding, and the court, upon adjudication of the defendant's guilt of first degree murder, shall impose a sentence of life imprisonment.

(d)        Notwithstanding any other provision of Article 100 of Chapter 15A of the General Statutes, the State may agree to accept a sentence of life imprisonment for a defendant upon remand from the Supreme Court of North Carolina of a capital case for resentencing or upon an order of resentencing by a court in a State or federal post‑conviction proceeding. If the State exercises its discretion and does agree to accept a sentence of life imprisonment for the defendant, then the court shall impose a sentence of life imprisonment. (2001‑81, s. 3.)



§ 15A-2005. Mentally retarded defendants; death sentence prohibited.

§ 15A‑2005.  Mentally retarded defendants; death sentence prohibited.

(a)        (1)        The following definitions apply in this section:

a.         Mentally retarded.  Significantly subaverage general intellectual functioning, existing concurrently with significant limitations in adaptive functioning, both of which were manifested before the age of 18.

b.         Significant limitations in adaptive functioning.  Significant limitations in two or more of the following adaptive skill areas: communication, self‑care, home living, social skills, community use, self‑direction, health and safety, functional academics, leisure skills and work skills.

c.         Significantly subaverage general intellectual functioning.  An intelligence quotient of 70 or below.

(2)        The defendant has the burden of proving significantly subaverage general intellectual functioning, significant limitations in adaptive functioning, and that mental retardation was manifested before the age of 18. An intelligence quotient of 70 or below on an individually administered, scientifically recognized standardized intelligence quotient test administered by a licensed psychiatrist or psychologist is evidence of significantly subaverage general intellectual functioning; however, it is not sufficient, without evidence of significant limitations in adaptive functioning and without evidence of manifestation before the age of 18, to establish that the defendant is mentally retarded.

(b)        Notwithstanding any provision of law to the contrary, no defendant who is mentally retarded shall be sentenced to death.

(c)        Upon motion of the defendant, supported by appropriate affidavits, the court may order a pretrial hearing to determine if the defendant is mentally retarded. The court shall order such a hearing with the consent of the State. The defendant has the burden of production and persuasion to demonstrate mental retardation by clear and convincing evidence. If the court determines the defendant to be mentally retarded, the court shall declare the case noncapital, and the State may not seek the death penalty against the defendant.

(d)        The pretrial determination of the court shall not preclude the defendant from raising any legal defense during the trial.

(e)        If the court does not find the defendant to be mentally retarded in the pretrial proceeding, upon the introduction of evidence of the defendant's mental retardation during the sentencing hearing, the court shall submit a special issue to the jury as to whether the defendant is mentally retarded as defined in this section. This special issue shall be considered and answered by the jury prior to the consideration of aggravating or mitigating factors and the determination of sentence. If the jury determines the defendant to be mentally retarded, the court shall declare the case noncapital and the defendant shall be sentenced to life imprisonment.

(f)         The defendant has the burden of production and persuasion to demonstrate mental retardation to the jury by a preponderance of the evidence.

(g)        If the jury determines that the defendant is not mentally retarded as defined by this section, the jury may consider any evidence of mental retardation presented during the sentencing hearing when determining aggravating or mitigating factors and the defendant's sentence.

(h)        The provisions of this section do not preclude the sentencing of a mentally retarded offender to any other sentence authorized by G.S. 14‑17 for the crime of murder in the first degree. (2001‑346, s. 1.)



§ 15A-2006: Expired pursuant to Session Laws 2001-346, s. 3, effective October 1, 2002.

§ 15A‑2006: Expired pursuant to Session Laws 2001‑346, s. 3, effective October 1, 2002.



§ 15A-2007: Reserved for future codification purposes.

§ 15A‑2007: Reserved for future codification purposes.



§ 15A-2008: Reserved for future codification purposes.

§ 15A‑2008: Reserved for future codification purposes.



§ 15A-2009: Reserved for future codification purposes.

§ 15A‑2009: Reserved for future codification purposes.



§ 15A-2010. North Carolina Racial Justice Act.

Article 101.

North Carolina Racial Justice Act.

§ 15A‑2010.  North Carolina Racial Justice Act.

No person shall be subject to or given a sentence of death or shall be executed pursuant to any judgment that was sought or obtained on the basis of race.  (2009‑464, s. 1.)



§ 15A-2011. Proof of racial discrimination.

§ 15A‑2011.  Proof of racial discrimination.

(a)        A finding that race was the basis of the decision to seek or impose a death sentence may be established if the court finds that race was a significant factor in decisions to seek or impose the sentence of death in the county, the prosecutorial district, the judicial division, or the State at the time the death sentence was sought or imposed.

(b)        Evidence relevant to establish a finding that race was a significant factor in decisions to seek or impose the sentence of death in the county, the prosecutorial district, the judicial division, or the State at the time the death sentence was sought or imposed may include statistical evidence or other evidence, including, but not limited to, sworn testimony of attorneys, prosecutors, law enforcement officers, jurors, or other members of the criminal justice system or both, that, irrespective of statutory factors, one or more of the following applies:

(1)        Death sentences were sought or imposed significantly more frequently upon persons of one race than upon persons of another race.

(2)        Death sentences were sought or imposed significantly more frequently as punishment for capital offenses against persons of one race than as punishment of capital offenses against persons of another race.

(3)        Race was a significant factor in decisions to exercise peremptory challenges during jury selection.

A juror's testimony under this subsection shall be consistent with Rule 606(b) of the North Carolina Rules of Evidence, as contained in G.S. 8C‑1.

(c)        The defendant has the burden of proving that race was a significant factor in decisions to seek or impose the sentence of death in the county, the prosecutorial district, the judicial division, or the State at the time the death sentence was sought or imposed. The State may offer evidence in rebuttal of the claims or evidence of the defendant, including statistical evidence. The court may consider evidence of the impact upon the defendant's trial of any program the purpose of which is to eliminate race as a factor in seeking or imposing a sentence of death.  (2009‑464, s. 1.)



§ 15A-2012. Hearing procedure.

§ 15A‑2012.  Hearing procedure.

(a)        The defendant shall state with particularity how the evidence supports a claim that race was a significant factor in decisions to seek or impose the sentence of death in the county, the prosecutorial district, the judicial division, or the State at the time the death sentence was sought or imposed.

(1)        The claim shall be raised by the defendant at the pretrial conference required by Rule 24 of the General Rules of Practice for the Superior and District Courts or in postconviction proceedings pursuant to Article 89 of Chapter 15A of the General Statutes.

(2)        The court shall schedule a hearing on the claim and shall prescribe a time for the submission of evidence by both parties.

(3)        If the court finds that race was a significant factor in decisions to seek or impose the sentence of death in the county, the prosecutorial district, the judicial division, or the State at the time the death sentence was sought or imposed, the court shall order that a death sentence not be sought, or that the death sentence imposed by the judgment shall be vacated and the defendant resentenced to life imprisonment without the possibility of parole.

(b)        Notwithstanding any other provision or time limitation contained in Article 89 of Chapter 15A of the General Statutes, a defendant may seek relief from the defendant's death sentence upon the ground that racial considerations played a significant part in the decision to seek or impose a death sentence by filing a motion seeking relief.

(c)        Except as specifically stated in subsections (a) and (b) of this section, the procedures and hearing on the motion seeking relief from a death sentence upon the ground that race was a significant factor in decisions to seek or impose the sentence of death in the county, the prosecutorial district, the judicial division, or the State at the time the death sentence was sought or imposed shall follow and comply with G.S. 15A‑1420, 15A‑1421, and 15A‑1422.  (2009‑464, s. 1.)






Chapter 15B - Victims Compensation.

§ 15B-1. Short title.

Chapter 15B.

Victims Compensation.

Article 1.

Crime Victim's Compensation Act.

§ 15B‑1.  Short title.

This Article may be cited as the "North Carolina Crime Victims Compensation Act." (1983, c. 832, s. 1; 1991, c. 301, s. 1; 2004‑159, s. 1.)



§ 15B-2. Definitions.

§ 15B‑2.  Definitions.

As used in this Article, the following definitions apply, unless the context requires otherwise:

(1)        Allowable expense.  Reasonable charges incurred for reasonably needed products, services, and accommodations, including those for medical care, rehabilitation, medically‑related property, and other remedial treatment and care.

Allowable expense includes a total charge not in excess of five thousand dollars ($5,000) for expenses related to funeral, cremation, and burial, including transportation of a body, but excluding expenses for flowers, gravestone, and other items not directly related to the funeral service.

Allowable expense for medical care, counseling, rehabilitation, medically‑related property, and other remedial treatment and care of a victim shall be limited to sixty‑six and two‑thirds percent (66 2/3%) of the amount usually charged by the provider for the treatment or care. By accepting the compensation paid as allowable expense pursuant to this subdivision, the provider agrees that the compensation is payment in full for the treatment or care and shall not charge or otherwise hold a claimant financially responsible for the cost of services in addition to the amount of allowable expense.

(2)        Claimant.  Any of the following persons who claims an award of compensation under this Article:

a.         A victim;

b.         A dependent of a deceased victim;

c.         A third person who is not a collateral source and who provided benefit to the victim or his family other than in the course or scope of his employment, business, or profession;

d.         A person who is authorized to act on behalf of a victim, a dependent, or a third person described in subdivision c.

The claimant, however, may not be the offender or an accomplice of the offender who committed the criminally injurious conduct.

(3)        Collateral source.  A source of benefits or advantages for economic loss otherwise compensable that the victim or claimant has received or that is readily available to the victim or the claimant from any of the following sources:

a.         The offender.

b.         The government of the United States or any of its agencies, a state or any of its political subdivisions, or an instrumentality of two or more states.

c.         Social Security, Medicare, or Medicaid.

d.         State‑required, temporary, nonoccupational disability insurance.

e.         Worker's compensation.

f.          Wage continuation programs of any employer.

g.         Proceeds of a contract of insurance payable to the victim for loss that the victim sustained because of the criminally injurious conduct.

h.         A contract providing prepaid hospital and other health care services, or benefits for disability.

i.          A contract of insurance that will pay for expenses directly related to a funeral, cremation, and burial, including transportation of a body.

(4)        Commission.  The Crime Victims Compensation Commission established by G.S. 15B‑3.

(4a)      Consumer reporting agency.  As defined in G.S. 75‑61(4).

(4b)      Credit report.  As defined in G.S. 75‑61(3).

(5)        Criminally injurious conduct.  Conduct that by its nature poses a substantial threat of personal injury or death, and is punishable by fine or imprisonment or death, or would be so punishable but for the fact that the person engaging in the conduct lacked the capacity to commit the crime under the laws of this State. Criminally injurious conduct includes conduct that amounts to an offense involving impaired driving as defined in G.S. 20‑4.01(24a), and conduct that amounts to a violation of G.S. 20‑166 if the victim was a pedestrian or was operating a vehicle moved solely by human power or a mobility impairment device. For purposes of this Article, a mobility impairment device is a device that is designed for and intended to be used as a means of transportation for a person with a mobility impairment, is suitable for use both inside and outside a building, and whose maximum speed does not exceed 12 miles per hour when the device is being operated by a person with a mobility impairment. Criminally injurious conduct does not include conduct arising out of the ownership, maintenance, or use of a motor vehicle when the conduct is punishable only as a violation of other provisions of Chapter 20 of the General Statutes. Criminally injurious conduct shall also include an act of terrorism, as defined in 18 U.S.C. § 2331, that is committed outside of the United States against a citizen of this State.

(6)        Dependent.  An individual wholly or substantially dependent upon the victim for care and support and includes a child of the victim born after his death.

(7)        Dependent's economic loss.  Loss after a victim's death of contributions of things of economic value to his dependents, not including services they would have received from the victim if he had not suffered the fatal injury, less expenses of the dependents avoided by reason of the victim's death.

(8)        Dependent's replacement service loss.  Loss reasonably incurred by dependents after a victim's death in obtaining ordinary and necessary services in lieu of those the victim would have performed for their benefit if he had not suffered the fatal injury, less expenses of the dependents avoided by reason of the victim's death and not subtracted in calculating dependent's economic loss.

Dependent's replacement service loss will be limited to a 26‑week period commencing from the date of the injury and compensation shall not exceed two hundred dollars ($200.00) per week.

(9)        Director.  The Director of the Commission appointed under G.S. 15B‑3(g).

(10)      Economic loss.  Economic detriment consisting only of allowable expense, work loss, replacement services loss, and household support loss. If criminally injurious conduct causes death, economic loss includes a dependent's economic loss and a dependent's replacement service loss. Noneconomic detriment is not economic loss, but economic loss may be caused by pain and suffering or physical impairment.

(10a)    Household support loss.  The loss of support that a victim would have received from the victim's spouse for the purpose of maintaining a home or residence for the victim and the victim's dependents. A victim may be compensated fifty dollars ($50.00) per week for each dependent child. Compensation for household support loss shall not exceed three hundred dollars ($300.00) per week and shall be limited to 26 weeks commencing from the date of the injury. A victim may receive only one compensation for household support loss. Household support loss is only available to an unemployed victim whose spouse is the offender who committed the criminally injurious conduct that is the basis of the victim's claim under this act.

(11)      Noneconomic detriment.  Pain, suffering, inconvenience, physical impairment, or other nonpecuniary damage.

(12)      Replacement services loss.  Expenses reasonably incurred in obtaining ordinary and necessary services in lieu of those the injured person would have performed, not for income but for the benefit of himself or his family, if he had not been injured.

Replacement service loss will be limited to a 26‑week period commencing from the date of the injury, and compensation may not exceed two hundred dollars ($200.00) per week.

(12a)    Substantial evidence.  Relevant evidence that a reasonable mind might accept as adequate to support a conclusion.

(13)      Victim.  A person who suffers personal injury or death proximately caused by criminally injurious conduct.

(14)      Work loss.  Loss of income from work that the injured person would have performed if he had not been injured and expenses reasonably incurred by him to obtain services in lieu of those he would have performed for income, reduced by any income from substitute work actually performed by him, or by income he would have earned in available appropriate substitute work that he was capable of performing but unreasonably failed to undertake.

Compensation for work loss will be limited to 26 weeks commencing from the date of the injury, and compensation shall not exceed three hundred dollars ($300.00) per week. A claim for work loss will be paid only upon proof that the injured person was gainfully employed at the time of the criminally injurious conduct and, by physician's certificate, that the injured person was unable to work.  (1983, c. 832, s. 1; 1987, c. 819, ss. 1‑8; 1989, c. 322, s. 1; c. 679, s. 1; 1991, c. 301, s. 1; 1997‑227, ss. 1, 2; 1998‑212, s. 19.4(l); 2004‑124, s. 18.1; 2004‑159, s. 1; 2006‑183, ss. 1, 2; 2009‑355, s. 5.)



§ 15B-3. Crime Victims Compensation Commission.

§ 15B‑3.  Crime Victims Compensation Commission.

(a)        There is established the Crime Victims Compensation Commission of the Department of Crime Control and Public Safety, consisting of seven members as follows:

(1)        One member to be appointed by the Governor;

(2)        One member to be appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate under G.S. 120‑121;

(3)        One member to be appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives under G.S. 120‑121;

(4)        The Attorney General or the Attorney General's designee;

(5)        The Secretary of the Department of Crime Control and Public Safety or the Secretary's designee; and

(6)        Two members to be appointed by the Secretary of the Department of Crime Control and Public Safety.

(b)        Members shall serve terms of four years. A member shall continue to serve until his successor is duly appointed, but a holdover under this provision does not affect the expiration date of the succeeding term.

(c)        In case of a vacancy on the Commission before the expiration of a member's term, a successor shall be appointed within 30 days of the vacancy for the remainder of the unexpired term by the appropriate official pursuant to subsection (a). Vacancies in legislative appointments shall be filled under G.S. 120‑122.

(d)        The Commission shall elect one of its members as chairman to serve until the expiration of his term.

(e)        A majority of the Commission constitutes a quorum to transact business.

(f)         Members shall receive compensation and reimbursement for expenses as provided in G.S. 138‑5.

(g)        The Commission shall name a Director upon the recommendation of the Secretary of Crime Control and Public Safety. The Director shall serve at the pleasure of the Commission. The Department of Crime Control and Public Safety shall provide for the compensation of the Director and shall provide professional and clerical staff necessary for the work of the Commission. (1983, c. 832, s. 1; 1987, c. 819, ss. 9, 10; 1991, c. 301, s. 1; 1995, c. 490, s. 14; 1999‑269, s. 1.)



§ 15B-4. Award of compensation.

§ 15B‑4.  Award of compensation.

(a)        Subject to the limitations in G.S. 15B‑22, compensation for criminally injurious conduct shall be awarded to a claimant if substantial evidence establishes that the requirements for an award have been met. Compensation shall only be paid for economic loss and not for noneconomic detriment. The Commission shall follow the rules of liability applicable to civil tort law in North Carolina.

(b)        Compensation shall only be awarded for criminally injurious conduct that occurs or is attempted in this State except that criminally injurious conduct that occurs or is attempted against a resident of this State while in another state which does not have a victims compensation program of any type may be a basis of compensation. (1983, c. 832, s. 1; 1987, c. 819, s. 11; 1989, c. 322, s. 2; 1991, c. 301, s. 1; 2004‑159, s. 1; 2006‑183, s. 3.)



§ 15B-5. Attorney General to represent State.

§ 15B‑5.  Attorney General to represent State.

The Attorney General shall represent the interest of the State when:

(1)        A decision of the Commission is appealed to the courts; and

(2)        When the State is sued or when it brings or enters a lawsuit pursuant to this Article. (1983, c. 832, s. 1; 1991, c. 301, s. 1; 2004‑159, s. 1.)



§ 15B-6. Powers of the Commission and Director.

§ 15B‑6.  Powers of the Commission and Director.

(a)        In addition to powers authorized by this Article and Chapter 150B, the Commission may:

(1)        Adopt rules in accordance with Part 3, Article 1 of Chapter 143B and Article 2A of Chapter 150B of the General Statutes necessary to carry out the purposes of this Article;

(2)        Establish general policies and guidelines for awarding compensation and provide guidance to the staff assigned by the Secretary of the Department of Crime Control and Public Safety to administer the program;

(3)        Accept for any lawful purpose and functions under this Article any and all donations, both real and personal, and grants of money from any governmental unit or public agency, or from any institution, person, firm, or corporation, and may deposit the same to the Crime Victims Compensation Fund.

(b)        The Director shall have the following authority:

(1)        With the consent of the district attorney, to request that law enforcement officers employed by the State or any political subdivision provide copies of any information or data gathered in the investigation of criminally injurious conduct that is the basis of any claim to enable the Director or Commission to determine whether, and the extent to which, a claimant qualifies for an award of compensation;

(2)        With the consent of the district attorney, to request that prosecuting attorneys, law enforcement officers, and State agencies conduct investigations and provide information necessary to enable the Director or Commission to determine whether, and the extent to which, a claimant qualifies for an award of compensation; and

(3)        To require the claimant to supplement the application for an award of compensation with any reasonably available medical or psychological reports pertaining to the injury for which the award of compensation is claimed.

Information obtained pursuant to this subsection is subject to the same privilege against public disclosure that may be asserted by the providing source. (1983, c. 832, s. 1; 1987, c. 819, s. 12; 1989, c. 679, s. 2; 1991, c. 301, s. 1; 2000‑189, s. 3; 2004‑159, s. 1.)



§ 15B-7. Filing of application for compensation award; contents.

§ 15B‑7.  Filing of application for compensation award; contents.

(a)        A claim for an award of compensation is commenced by filing an application for an award with the Director.  The application shall be in a form prescribed by the Commission and shall contain the following information:

(1)        The name and address of the victim of the criminally injurious conduct, the name and address of the claimant, and the relationship of the claimant to the victim;

(2)        If the victim is deceased, the name and address of each dependent of the victim and the extent to which each is dependent upon the victim for care and support;

(3)        The nature of the criminally injurious conduct that is the basis for the claim and the date on which the conduct occurred;

(4)        The law‑enforcement agency or officer to whom the criminally injurious conduct was reported and the date on which it was reported;

(5)        The nature and extent of the injuries that the victim sustained from the criminally injurious conduct for which compensation is sought, the name and address of any person who gave medical treatment to the victim for the injuries, the name and address of any hospital or similar institution where the victim received medical treatment for the injuries, and whether the victim died as a result of the injuries;

(6)        The total amount of the economic loss that the victim, a dependent, or the claimant sustained as a result of the criminally injurious conduct, without regard to the financial limitations set forth in G.S. 15B‑11(f) and (g).

(7)        The amount of benefits or advantages that the victim, a dependent, or other claimant has received or is entitled to receive from any collateral source for economic loss that resulted from the criminally injurious conduct, and the name of each collateral source;

(8)        Whether the claimant is the spouse, parent, child, brother, or sister of the offender, or is similarly related to an accomplice of the offender who committed the criminally injurious conduct;

(9)        A release authorizing the Commission and the Commission's staff to obtain any report, document, or information that relates to the determination of the claim for an award of compensation;

(10)      Any additional relevant information that the Commission may require.  The Commission may require the claimant to submit, with the application, materials to substantiate the facts that are stated in the application.

(b)        A person who knowingly and willfully presents or attempts to present a false or fraudulent application, or a State officer or employee who knowingly and willfully participates or assists in the preparation or presentation of a false or fraudulent application is guilty of a Class 1 misdemeanor if the application is for a claim of not more than four hundred dollars ($400.00).  If the application is for a claim of more than four hundred dollars ($400.00), the person is guilty of a Class I felony. (1983, c. 832, s. 1; 1987, c. 819, s. 13; 1991, c. 301; 1993, c. 539, s. 303; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 15B-8. Procedure for filing application.

§ 15B‑8.  Procedure for filing application.

(a)        The Director shall establish procedures for screening, filing, recording, investigating, and processing applications for an award of compensation.  The Director shall also establish the procedures and methods for processing follow‑up claims for compensation.  The procedures and methods established by the Director under this subsection shall conform to any rules adopted by the Commission.

(b)        Repealed by Session Laws 1987, c. 819, s. 14. (1983, c. 832, s. 1; 1987, c. 819, s. 14; 1991, c. 301, s. 1.)



§ 15B-8.1. Privilege and records of the Commission.

§ 15B‑8.1.  Privilege and records of the Commission.

(a)        In a proceeding under this Article, the privileges set forth in G.S. 8‑53, 8‑53.3, 8‑53.4, 8‑53.7, 8‑53.8, and 8‑56 do not apply to communications or records concerning the physical, mental or emotional condition of the claimant or victim if that condition is relevant to a claim for compensation.

(b)        All medical information relating to the mental, physical, or emotional condition of a victim or claimant and all law enforcement records and information and any juvenile records shall be held confidential by the Commission and Director. Except for information held confidential under this subsection, the records of the Division shall be open to public inspection. (1989, c. 679, s. 3; 2004‑159, s. 1.)



§ 15B-9. Repealed by Session Laws 1987, c. 819, s. 15, effective August 13, 1987.

§ 15B‑9.  Repealed by Session Laws 1987, c. 819, s. 15, effective August 13, 1987.



§ 15B-10. Awarding claims.

§ 15B‑10.  Awarding claims.

(a)        The Director shall decide the award of compensation for an initial claim or follow‑up claim when the claim does not exceed twelve thousand five hundred dollars ($12,500) and does not include future economic loss. The Director shall report all awards under this subsection to the Commission.

(b)        The Director shall recommend the award of compensation for an initial claim or follow‑up claim when the claim exceeds twelve thousand five hundred dollars ($12,500) or involves future economic loss. The Commission shall decide the award of compensation for a claim based on a review of written evidence submitted to the Commission by the Director.

(c)        In reporting a decision under subsection (a) or recommending a decision under subsection (b), the Director shall submit to the Commission documentation to establish the economic loss of the claimant by substantial evidence.

(d)        The Director shall send each claimant a written statement of a decision made under subsection (a) or (b) that gives the reasons for the decision. A claimant who is dissatisfied with a decision may commence a contested case under Article 3 of Chapter 150B of the General Statutes.  (1983, c. 832, s. 1; 1987, c. 819, s. 16; 1991, c. 301, s. 1; 1999‑269, s. 2; 2004‑159, s. 1; 2009‑354, s. 3.)



§ 15B-11. Grounds for denial of claim or reduction of award.

§ 15B‑11.  Grounds for denial of claim or reduction of award.

(a)        An award of compensation shall be denied if:

(1)        The claimant fails to file an application for an award within two years after the date of the criminally injurious conduct that caused the injury or death for which the claimant seeks the award;

(2)        The economic loss is incurred after one year from the date of the criminally injurious conduct that caused the injury or death for which the victim seeks the award, except in the case where the victim for whom compensation is sought was 10 years old or younger at the time the injury occurred. In that case an award of compensation will be denied if the economic loss is incurred after two years from the date of the criminally injurious conduct that caused the injury or death for which the victim seeks the award;

(3)        The criminally injurious conduct was not reported to a law enforcement officer or agency within 72 hours of its occurrence, and there was no good cause for the delay;

(4)        The award would benefit the offender or the offender's accomplice, unless a determination is made that the interests of justice require that an award be approved in a particular case;

(5)        The criminally injurious conduct occurred while the victim was confined in any State, county, or city prison, correctional, youth services, or juvenile facility, or local confinement facility, or half‑way house, group home, or similar facility; or

(6)        The victim was participating in a felony at or about the time that the victim's injury occurred.

(b)        A claim may be denied or an award of compensation may be reduced if:

(1)        The victim was participating in a nontraffic misdemeanor at or about the time that the victim's injury occurred; or

(2)        The claimant or a victim through whom the claimant claims engaged in contributory misconduct.

(b1)      The Commission or Director, whichever has the authority to decide a claim under G.S. 15B‑10, shall use the Commission's/Director's discretion in determining whether to deny a claim under subsection (b) of this section. In exercising its discretion, the Commission or Director shall consider whether any proximate cause exists between the injury and the misdemeanor or contributory misconduct, when applicable. The Director or Commission shall deny claims when it finds that there was contributory misconduct that is a proximate cause of becoming a victim. However, contributory misconduct that is not a proximate cause of becoming a victim shall not lead to an automatic denial of a claim.

(c)        A claim may be denied, an award of compensation may be reduced, and a claim that has already been decided may be reconsidered upon finding that the claimant or victim, without good cause, has not fully cooperated with appropriate law enforcement agencies or in the prosecution of criminal cases with regard to the criminally injurious conduct that is the basis for the award.

(c1)      A claim may be denied upon a finding that the claimant has been convicted of any felony classified as a Class A, B1, B2, C, D, or E felony under the laws of the State of North Carolina and that such felony was committed within 3 years of the time the victim's injury occurred.

(d)        After reaching a decision to approve an award of compensation, but before notifying the claimant, the Director shall require the claimant to submit current information as to collateral sources on forms prescribed by the Commission.

An award that has been approved shall nevertheless be denied or reduced to the extent that the economic loss upon which the claim is based is or will be recouped from a collateral source. If an award is reduced or a claim is denied because of the expected recoupment of all or part of the economic loss of the claimant from a collateral source, the amount of the award or the denial of the claim shall be conditioned upon the claimant's economic loss being recouped by the collateral source. If it is thereafter determined that the claimant will not receive all or part of the expected recoupment, the claim shall be reopened and an award shall be approved in an amount equal to the amount of expected recoupment that it is determined the claimant will not receive from the collateral source, subject to the limitations set forth in subsections (f) and (g).

(e)        Repealed by Session Laws 1998‑212, s. 19.4(m), effective December 1, 1998.

(f)         Compensation for replacement services loss, dependent's economic loss, and dependent's replacement services loss may not exceed two hundred dollars ($200.00) per week. Compensation for work loss and household support loss may not exceed three hundred dollars ($300.00) per week.

(g)        Compensation payable to a victim and to all other claimants sustaining economic loss because of injury to, or the death of, that victim may not exceed thirty thousand dollars ($30,000) in the aggregate in addition to allowable funeral, cremation, and burial expenses.

(h)        The right to reconsider or reopen a claim does not affect the finality of its decision for the purpose of judicial review.  (1983, c. 832, s. 1; 1987, c. 819, ss. 17‑21; 1989 (Reg. Sess., 1990), c. 898, s. 1; c. 1066, s. 131; 1991, c. 301, s. 1; 1994, Ex. Sess., c. 3, s. 1; 1997‑227, s. 3; 1998‑212, s. 19.4(m); 1999‑269, s. 3; 2004‑159, s. 1; 2006‑183, ss. 4, 5; 2009‑354, s. 4.)



§ 15B-12. Evidence in contested cases.

§ 15B‑12.  Evidence in contested cases.

(a)        Except as provided in this section, evidence in a contested case shall be taken in accordance with Article 3 of Chapter 150B of the General Statutes.

(b)        In a proceeding under this Article, the privileges set forth in G.S. 8‑53, 8‑53.3, 8‑53.4, 8‑53.7, 8‑53.8, and 8‑56 do not apply to communications or records concerning the physical, mental or emotional condition of the claimant or victim if that condition is relevant to a claim for compensation.

(c)        If the mental, physical, or emotional condition of a victim or claimant is material to a claim for an award of compensation, the administrative law judge may order the victim or claimant to submit to a mental or physical examination by a physician or psychologist, and may order an autopsy of a deceased victim. The order may be made for good cause shown and upon notice to the person to be examined and to the claimant. The order shall specify the time, place, manner, conditions, and scope of the examination or autopsy and the person by whom it is to be made, and shall require the person who performs the examination or autopsy to file with the administrative law judge a detailed written report of the examination or autopsy. The report shall set out the findings, including the results of all tests made, diagnosis, prognosis, and other conclusions, and reports of earlier examinations of the same conditions. On request of the person examined, the administrative law judge shall furnish him a copy of the report. If the victim is deceased, the administrative law judge on request, shall furnish the claimant a copy of the report.

(d)        The administrative law judge may request that law‑enforcement officers employed by the State or any political subdivision thereof provide it with copies of any information or data gathered in the investigation of the criminally injurious conduct that is the basis of any claim to enable it to determine whether, and the extent to which, a claimant qualifies for an award of compensation. The administrative law judge may also request that prosecuting attorneys, law‑enforcement officers, and State agencies conduct investigations and provide information necessary to enable the administrative law judge to determine whether, and the extent to which, a claimant qualifies for an award of compensation. Information obtained pursuant to this subsection is subject to the same privilege against public disclosure that may be asserted by the providing source.

(e)        The administrative law judge may require the claimant to supplement the application for an award of compensation with any reasonably available medical or psychological reports relating to the injury for which the award of compensation is claimed.

(f)         The administrative law judge may not request the victim or the claimant to supply any evidence that would not be admissible at a trial under G.S. 8C‑1, Rule 412.

(g)        Notwithstanding any provision to the contrary relating to the confidentiality of juvenile records, the administrative law judge shall have access to the records of juvenile proceedings which bear upon an application for compensation, but to the extent possible, it shall maintain the confidentiality of those records.

(h)        The administrative law judge may exclude from a hearing of any matter at issue all persons, except those engaged in the hearing, during the taking of medical information and law‑enforcement investigative records and information as evidence.

(i)         Except for information held confidential by the administrative law judge, the official record in a contested case under this Article is open to public inspection. (1983, c. 832, s. 1; 1987, c. 819, s. 22; 1989, c. 679, ss. 4, 5; 1991, c. 301, s. 1; 2004‑159, s. 1.)



§ 15B-13. Repealed by Session Laws 1987, c. 819, s. 23.

§ 15B‑13.  Repealed by Session Laws 1987, c.  819, s. 23.



§ 15B-14. Effect of prosecution or conviction of offender.

§ 15B‑14.  Effect of prosecution or conviction of offender.

(a)        An award of compensation may be approved whether or not any person is prosecuted or convicted for committing the conduct that is the basis of the award. Proof of conviction of a person whose conduct gave rise to a claim is conclusive evidence that  the crime was committed, unless an application for rehearing, an appeal of the conviction, or a writ of certiorari is pending, or a rehearing or new trial has been ordered.

(b)        Upon a request of the Attorney General, the proceedings in a claim for an award of compensation may be suspended pending disposition of a criminal prosecution that has been commenced or is imminent.

(c)        In making an award, any specific statement of loss to a victim that a trial court has included in its judgment in the case may be considered. (1983, c. 832, s. 1; 1987, c. 819, s. 24; 1991, c. 301, s. 1.)



§ 15B-15. Clerks of court to be notified.

§ 15B‑15.  Clerks of court to be notified.

The Director shall notify in writing the clerk of superior court of the county in which the offense occurred of any award made from the Crime Victims Compensation Fund to the victim. The clerk shall place the notice in the case file of any defendant charged with the offense that gave rise to the award to the victim. (1983, c. 832, s. 1; 1987, c. 819, s. 25; 1991, c. 301, s. 1.)



§ 15B-16. Manner of payment; non-assignability and exemptions.

§ 15B‑16.  Manner of payment; non‑assignability and exemptions.

(a)        The Director shall pay award payments directly to the service provider on behalf of the claimant. Eligible out‑of‑pocket costs borne by the claimant shall be paid directly to the victim only if such costs can be documented and verified.

(b)        Upon request of the claimant, future economic loss, other than allowable expense, may be commuted to a lump sum only on a finding that:

(1)        The award in a lump sum will promote the interests of the claimant; or

(2)        The present value of all future economic loss other than allowable expense does not exceed one thousand dollars ($1,000).

(c)        An award for future economic loss payable in installments may be made only for a period as to which future economic loss can reasonably be determined. An award for future economic loss payable in installments may be reconsidered and modified upon a finding that a material and substantial change of circumstances has occurred.

(d)        An order on reconsideration of an award may not require refund of amounts previously paid unless the award was obtained by fraud.

(e) The Director, even after an award made by the Commission, may negotiate with any service provider in order to obtain a reduction of the amount claimed by the provider in exchange for a full release of any claim against a claimant. (1983, c. 832, s. 1; 1987, c. 819, s. 26; 1989, c. 679, s. 6; 1991, c. 301, s. 1.)



§ 15B-17. Award not subject to taxation or execution.

§ 15B‑17.  Award not subject to taxation or execution.

(a)        An award is exempt from taxation.

(b)        An award is not subject to execution, attachment, garnishment, or other process, except that, upon receipt of an award by a claimant, the part of the award that is for allowable expense is not exempt from such an action by a creditor to the extent that he provides products, services, or accommodations the costs of which are included in the award, and the part of the award that is for work loss is not exempt from such an action to secure payment of alimony, maintenance, or child support. (1983, c. 832, s. 1; 1991, c. 301, s. 1.)



§ 15B-18. Subrogation by State.

§ 15B‑18.  Subrogation by State.

(a)        If compensation is awarded, the Crime Victims Compensation Fund is subrogated to all the claimant's rights to receive or recover benefits or advantages for economic loss from a source that is, or if readily available to the victim or claimant would be, a collateral source, to the extent of the compensation awarded.

(b)        The Crime Victims Compensation Fund is an eligible recipient for restitution under G.S. 15A‑1021, 15A‑1343, 148‑33.1, 148‑33.2, 148‑57.1, and any other applicable statutes.

(c)        As a prerequisite to bringing an action to recover damages related to criminally injurious conduct for which compensation is claimed or awarded, the claimant shall give the Commission prior written notice of the proposed action. After receiving the notice the Commission shall immediately notify the Attorney General who shall promptly:

(1)        Join in the action as a party plaintiff to recover compensation awarded;

(2)        Require that the claimant bring the action in his individual name as a trustee in behalf of the State to recover compensation awarded; or

(3)        Reserve its rights and do neither in the proposed action. If, as requested by the Attorney General, the claimant brings the action as trustee and recovers compensation awarded from the Crime Victims Compensation Fund, he may deduct from the compensation recovered in behalf of the State the reasonable expenses, including attorney fees, allocable by the court for that recovery.

(d)        If a judgment or verdict separately indicates economic loss and noneconomic detriment, payments on the judgment shall be allocated between them in proportion to the amounts indicated. In an action in a court of this State arising out of criminally injurious conduct, the judge, on timely motion, shall direct the jury to return a special verdict, indicating separately the awards for noneconomic detriment, punitive damages, and economic loss.

(e)        Any funds recovered by the Crime Victims Compensation Fund pursuant to this section shall be paid to the general fund.

(f)         The Director may pursue any claim of the Crime Victim's Compensation Fund or the Commission set forth in this Article. At the request of the Director, or otherwise, the Attorney General is authorized to assert the rights of the Crime Victim's Compensation Fund or Commission before any administrative or judicial tribunal for purposes of enforcing a claim or right set forth in this Article. (1983, c. 832, s. 1; 1987, c. 819, s. 27; 1989, c. 679, s. 6; 1991, c. 301, s. 1; 2004‑159, s. 1.)



§ 15B-19. Subrogation by collateral sources prohibited.

§ 15B‑19.  Subrogation by collateral sources prohibited.

Subrogation rights that a collateral source may have may not extend to a recovery from a claimant of all or any part of an award made under this Article. A collateral source may not apply in the name of a claimant or otherwise for an award of compensation based upon injury to a claimant to whose rights the collateral source may be subrogated. (1983, c. 832, s. 1; 1991, c. 301, s. 1; 2004‑159, s. 1.)



§ 15B-20. Publicity.

§ 15B‑20.  Publicity.

Law enforcement agencies responsible for investigating offenses committed in the State may provide information to victims of those offenses and to their dependents concerning the existence of the Crime Victims Compensation Fund and the source of applications for compensation from the Fund. (1983, c. 832, s. 1; 1987, c. 819, s. 28; 1991, c. 301, s. 1.)



§ 15B-21. Annual report.

§ 15B‑21.  Annual report.

The Commission shall, by March 15 each year, prepare and transmit to the Governor and the General Assembly a report of its activities in the prior fiscal year and the current fiscal year to date. The report shall include:

(1)        The number of claims filed;

(2)        The number of awards made;

(2a)      The number of pending cases by year received;

(3)        The amount of each award;

(4)        A statistical summary of claims denied and awards made;

(5)        The administrative costs of the Commission, including the compensation of commissioners;

(6)        The current unencumbered balance of the North Carolina Crime Victims Compensation Fund;

(7)        The amount of funds carried over from the prior fiscal year;

(8)        The amount of funds received in the prior fiscal year from the Department of Correction and from the compensation fund established pursuant to the Victims Crime Act of 1984, 42 U.S.C. § 10601, et seq.; and

(9)        The amount of funds expected to be received in the current fiscal year, as well as the amount actually received in the current fiscal year on the date of the report, from the Department of Correction and from the compensation fund established pursuant to the Victims Crime Act of 1984, 42 U.S.C. § 10601, et seq.

The Attorney General and State Auditor shall assist the Commission in the preparation of the report required by this section. (1983, c. 832, s. 1; 1987, c. 819, s. 29; 1991, c. 301, s. 1; 1999‑237, s. 20.2; 2001‑424, s. 26.5.)



§ 15B-22. Disbursements.

§ 15B‑22.  Disbursements.

If compensation awarded under this Article cannot be paid due to insufficient funds in the Crime Victims Compensation Fund, payment shall be delayed until sufficient funds are available and no further awards of compensation shall be made until sufficient funds are available. (1983, c. 832, s. 1; 1987, c. 819, s. 31; 1991, c. 301, s. 1; 2004‑159, s. 1.)



§ 15B-23. Crime Victims Compensation Fund.

§ 15B‑23.  Crime Victims Compensation Fund.

There is established the Crime Victims Compensation Fund. Revenue in the Crime Victims Compensation Fund includes amounts credited to the Fund under G.S. 148‑2 and other funds. Any surplus in the Crime Victims Compensation Fund shall not revert. The Crime Victims Compensation Fund shall be kept on deposit with the State Treasurer, as in the case of other State funds, and may be invested by the State Treasurer in any lawful security for the investment of State money. The Crime Victims Compensation Fund is subject to the oversight of the State Auditor pursuant to Article 5A of Chapter 147 of the General Statutes. (1987, c. 819, s. 30; 1993 (Reg. Sess., 1994), c. 769, s. 21.5(b); 2004‑159, s. 1.)



§ 15B-24. Requiring defendant to pay restitution encouraged.

§ 15B‑24.  Requiring defendant to pay restitution encouraged.

Pursuant to a Court's power to require restitution as a condition of probation, parole or work‑release privileges, a Court may require a defendant to pay restitution to a victim, regardless of whether the victim receives compensation from the Crime Victims Compensation Fund, or to the Fund. It is the intent of the General Assembly that a victim's receipt of compensation from the Fund shall not discourage a Court from considering, where appropriate, payment of restitution by the defendant and alternatives to incarceration of the defendant. (1987, C. 819, S. 33.)



§ 15B-25. Compensation limits.

§ 15B‑25.  Compensation limits.

This Article shall not be construed to create a right to receive compensation. Compensation payable under Chapter 15B shall only be available to the extent that the General Assembly appropriates funds that purpose. (1987, c. 819, s. 36; 2004‑159, s. 1.)



§ 15B-26. Crime victims credit protection.

§ 15B‑26.  Crime victims credit protection.

(a)        A creditor that is owed money for services provided to a victim as a result of the criminally injurious conduct inflicted on the victim shall not communicate any information about the debt to a consumer reporting agency during the pendency of an application for an award filed pursuant to G.S. 15B‑7 or during the pendency of an appeal from a decision related to such an application.

(b)        The victim bears the burden of notifying the creditor that the debt is subject to subsection (a) of this section.

(c)        A creditor may request monthly verification from the Commission that the application or appeal is still pending, and the Commission shall provide this verification.  (2009‑355, s. 6.)



§ 15B-27: Reserved for future codification purposes.

§ 15B‑27:  Reserved for future codification purposes.



§ 15B-28: Reserved for future codification purposes.

§ 15B‑28:  Reserved for future codification purposes.



§ 15B-29: Reserved for future codification purposes.

§ 15B‑29:  Reserved for future codification purposes.



§ 15B-30. Declaration of policy and purpose.

Article 2.

The Crime Victims Financial Recovery Assistance Act.

§ 15B‑30.  Declaration of policy and purpose.

The General Assembly of North Carolina hereby declares as a matter of public policy that:

(1)        No person who commits a crime should thereafter gain monetary profit as the result of committing the crime.

(2)        Victims of crime have a special relationship to any profit from the crime committed against them, including the personal belongings and memorabilia of a convicted felon whose criminal actions and resulting notoriety enhance the value of those belongings and memorabilia.

(3)        To the extent profit from crime would not have been realized but for an offender's commission of illegal acts, an offender does not have an equitable interest in the profit and allowing the offender to retain the profit would result in the offender's unjust enrichment.

The General Assembly finds that the State has a compelling interest in ensuring that persons convicted of crimes do not profit from those crimes, and that victims of crime are compensated by those who have harmed them.

The General Assembly further finds that crime victims have difficulty satisfying restitution orders or civil judgments entered against their offenders because the victims often lack the expertise and resources to identify or locate assets that an offender may have.

In order to carry out this public policy and to satisfy these compelling interests, the General Assembly has enacted the provisions of this Article providing a mechanism by which crime victims are notified of the existence of an offender's assets and are authorized to bring an action to recover those assets. (2004‑159, s. 2.)



§ 15B-31. Definitions.

§ 15B‑31.  Definitions.

The following definitions apply in this Article:

(1)        Commission.  The Crime Victims Compensation Commission established under G.S. 15B‑3.

(2)        Convicted.  A finding or verdict of guilty by a jury or by entry of a plea of guilty or no contest, or a finding of not guilty by reason of insanity.

(3)        Crime memorabilia.  Any tangible property belonging to or that belonged to an offender prior to conviction, the value of which is increased by the notoriety gained from the conviction of a felony.

(4)        Earned income.  Income derived from one's own labor or through active participation in a business, as distinguished from income including dividends or investments.

(5)        Eligible person.  Any of the following:

a.         A victim of the crime for which the offender was convicted.

b.         A surviving spouse, parent, or child of a deceased victim of the crime for which the offender was convicted.

c.         Any other person dependent for the person's principal support upon a deceased victim of the crime for which the offender was convicted.

However, "eligible person" does not include the offender or an accomplice to the offender.

(6)        Felony.  An offense defined as a felony by any North Carolina or United States statute that was committed in North Carolina and that resulted in physical or emotional injury, or death, to another person.

(7)        Funds of an offender.  All funds and property received from any source by an offender, excluding child support and earned income, where the offender:

a.         Is an inmate serving a sentence with the Department of Correction or a prisoner confined at a local correctional facility or federal correctional institute, and includes funds that a superintendent, sheriff, or municipal official receives on behalf of an inmate or prisoner and deposits in an inmate account to the credit of the inmate or deposits in a prisoner account to the credit of the prisoner; or

b.         Is not an inmate or prisoner but who is serving a sentence of probation, conditional discharge, or post‑release supervision.

(8)        Offender.  A person who has been convicted of a felony or that person's legal representative or assignee.

(9)        Profit from crime.  Any income, assets, or property obtained through or generated from the commission of a crime for which the offender was convicted, including any income, assets, or property generated from the sale of crime memorabilia or obtained through the use of unique knowledge obtained during the commission of, or in preparation for the commission of the crime, as well as any gain from the sale, conversion, or exchange of the income, assets, or property. "Profit from crime" does not include voluntary donations or contributions to an offender used to assist in the appeal of a conviction, provided the donation or contribution is not given in exchange for something of material value.

(10)      Victim.  Any natural person who suffers physical or emotional injury, or the threat of physical or emotional injury, as the result of the commission of a felony. (2004‑159, s. 2.)



§ 15B-32. Notice of contract or agreement to pay.

§ 15B‑32.  Notice of contract or agreement to pay.

(a)        Notice to Commission. 

(1)        Every person, firm, corporation, partnership, association, or other legal entity, or representative of a person, firm, corporation, partnership, association, or entity that knowingly contracts for, pays, or agrees to pay to an offender (i) profit from crime or (ii) funds of an offender where the value or aggregate value of the payment or payments exceeds ten thousand dollars ($10,000) shall submit to the Commission a copy of the contract or reduce to writing the terms of any oral agreement or obligation to pay as soon as practicable after discovering the payment or intended payment constitutes profit from crime or funds of an offender.

(2)        Whenever the payment or obligation to pay involves funds of an offender that a superintendent, sheriff, or municipal officer (i) receives or will receive on behalf of an inmate serving a sentence with the Department of Correction or a prisoner confined at a local correctional facility, (ii) deposits or will deposit in an inmate account to the credit of an inmate or prisoner, and (iii) the value of such funds exceeds or will exceed ten thousand dollars ($10,000), the State or subdivision of the State shall also give written notice to the Commission.

(3)        Whenever the State or a subdivision of the State makes a payment or has an obligation to pay funds of an offender and the value of such funds exceeds or will exceed ten thousand dollars ($10,000), the State or subdivision of the State shall also give written notice to the Commission.

(4)        In all other instances where the payment or obligation to pay involves funds of an offender and the value or aggregate value of the funds exceeds or will exceed ten thousand dollars ($10,000), the offender who receives or will receive the funds shall give written notice to the Commission.

(b)        Notice to Eligible Persons.  The Commission shall, upon receipt of a notice of a contract, an agreement to pay, or payment of profit from crime or funds of an offender, notify in writing by certified mail, return receipt requested, all known eligible persons where the eligible persons' names and addresses are known to the Commission. The Commission may, in its discretion, provide for additional notice as it deems necessary. (2004‑159, s. 2.)



§ 15B-33. Penalties.

§ 15B‑33.  Penalties.

(a)        Assessment and Civil Penalty for Failure to Give Notice.  Any person or entity, other than the State, a subdivision of the State, or a person who is a superintendent, sheriff, or municipal official, who willfully fails to give notice as required by G.S. 15B‑32 is subject to an assessment of up to the amount of the payment or obligation to pay and a civil penalty of up to one thousand dollars ($1,000) or ten percent (10%) of the payment or obligation to pay, whichever is greater.

(b)        Notice and Opportunity to Be Heard Required.  After providing notice and opportunity to be heard in accordance with the provisions of Chapter 150B of the General Statutes, the Commission may order the respondent to pay the assessment and civil penalty imposed by this section.

(c)        Failure to Pay.  If a respondent fails to pay the assessment and civil penalty imposed by this section within sixty (60) days of being ordered to pay, the assessment and civil penalty may be recovered from the respondent by an action brought by the attorney general, upon the request of the Commission, in any court of competent jurisdiction.

(d)        Establishment of Escrow Account; Notice to Eligible Persons.  The Commission shall deposit the assessment in an escrow account pending the expiration of the three‑year statute of limitations authorized by G.S. 15B‑34 to preserve the funds to satisfy a civil judgment in favor of an eligible person to whom the failure to give notice relates. The Commission shall notify any eligible person who may have a claim against the offender of the existence of the funds being held in escrow. The notice shall instruct the eligible person that the person may have a right to commence a civil action against the offender as well as any other information deemed necessary by the Commission.

(e)        Satisfaction of Judgment from Escrow Account.  Upon an eligible person's presentation to the Commission of a civil judgment for damages arising out of the offense for which the offender was convicted, the Commission shall satisfy up to one hundred percent (100%) of that judgment, including costs and disbursements as taxed by the clerk of the court, with the escrowed fund obtained pursuant to this section, but in no event shall the amount of all judgments, costs, and disbursements satisfied from the escrowed funds exceed the amount in escrow. If more than one eligible person indicates to the Commission that the eligible person intends to commence or has commenced a civil action against the offender, the Commission shall delay satisfying any judgment, costs, and disbursements until the claims of all eligible persons are reduced to judgment. If the aggregate of all judgments, costs, and disbursement obtained exceeds the amount of escrowed funds, the amount used to partially satisfy each judgment shall be reduced to a pro rata share.

(f)         Return of Unclaimed Escrowed Funds.  After the expiration of the three‑year statute of limitations period established in G.S. 15B‑34, the Commission shall review all judgments that have been satisfied from the escrowed funds. In the event no claim was filed prior to the expiration of the three‑year statute of limitations, the Commission shall return the escrowed amount to the respondent. In the event a claim or claims are pending at the expiration of the statute of limitations, the funds shall remain escrowed until the final determination of all claims to allow the Commission to satisfy any judgment which may be obtained by the eligible person after which time any remaining escrowed amount shall be returned to the respondent.

(g)        Remittance of Proceeds from Civil Penalty.  The Commission shall remit the clear proceeds of the civil penalty of up to one thousand dollars ($1,000) or ten percent (10%) of the payment or obligation to pay, whichever is greater, assessed under this section to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (2004‑159, s. 2.)



§ 15B-34. Civil action to recover profits or funds; responsibilities of the Commission.

§ 15B‑34.  Civil action to recover profits or funds; responsibilities of the Commission.

(a)        Civil Action.  Notwithstanding any inconsistent provision of law with respect to the timely bringing of an action, an eligible person may, within three years of the discovery of any profit from crime or funds of an offender, bring a civil action in a court of competent jurisdiction against an offender for damages arising out of the offense for which the offender was convicted.

(b)        Notice by Eligible Persons.  Upon filing an action under subsection (a) of this section, the eligible person shall give notice to the Commission of the filing by delivering a copy of the summons and complaint to the Commission. The eligible person may also give notice to the Commission prior to filing the action so as to allow the Commission to apply for any appropriate provisional remedies, which are otherwise authorized to be invoked prior to the commencement of an action.

(c)        Responsibilities of Commission.  Upon receipt of a copy of a summons and complaint, or upon receipt of notice from the eligible person prior to filing an action, the Commission shall immediately take action to:

(1)        Notify all other known eligible persons of the filing of the civil action by certified mail, return receipt requested, where the eligible persons' names and addresses are known to the Commission.

(2)        Provide, in its discretion, for additional notice as it deems necessary.

(3)        Avoid the wasting of the assets identified in the complaint as the profit from crime or funds of an offender in any manner consistent with subsection (d) of this section.

(d)        Standing; Authority to Avoid Wasting of Assets.  The Commission has standing and, acting on its own behalf or on behalf of all eligible persons, shall have the right to apply for any and all provisional remedies that are also otherwise available to the plaintiff in the civil action brought under subsection (a) of this section, including attachment, injunction, constructive trust, and receivership. On a motion for a provisional remedy, the moving party shall state whether any other provisional remedy has previously been sought in the same action against the same defendant. The court may require the moving party to elect between those remedies to which it would otherwise be entitled. (2004‑159, s. 2.)



§ 15B-35. Subrogation by the Crime Victims Compensation Fund.

§ 15B‑35.  Subrogation by the Crime Victims Compensation Fund.

Claims on profit from crime or funds of an offender are subject to subrogation by the Crime Victims Compensation Fund pursuant to G.S. 15B‑18. (2004‑159, s. 2.)



§ 15B-36. Conviction overturned or pardon issued.

§ 15B‑36.  Conviction overturned or pardon issued.

If profit from crime is subject to a provisional remedy on behalf of eligible persons and the conviction for the criminal offense from which profit from crime is realized is reversed, vacated, or set aside, or if the offender has been granted an unconditional pardon of innocence for the criminal offense, those funds shall be returned to the rightful owner. (2004‑159, s. 2.)



§ 15B-37. Evasive action void.

§ 15B‑37.  Evasive action void.

Any action taken by an offender, whether by way of execution of a power of attorney, creation of corporate entities, or otherwise, to defeat the purpose of this Article shall be void as against the public policy of this State. (2004‑159, s. 2.)






Chapter 15C - Address Confidentiality Program.

§ 15C-1. Purpose.

Chapter 15C.

Address Confidentiality Program.

§ 15C‑1.  Purpose.

The purpose of this Chapter is to enable the State and the agencies of North Carolina to respond to requests for public records without disclosing the location of a victim of domestic violence, sexual offense, stalking, or human trafficking; to enable interagency cooperation in providing address confidentiality for victims of domestic violence, sexual offense, stalking, or human trafficking; and to enable the State and its agencies to accept a program participant's use of an address designated by the Office of the Attorney General as a substitute address. (2002‑171, s. 1; 2007‑547, s. 4.)



§ 15C-2. Definitions.

§ 15C‑2.  Definitions.

The following definitions apply in this Chapter:

(1)        Actual address or address.  A residential, work, or school street address as specified on the individual's application to be a program participant under this Chapter.

(2)        Address Confidentiality Program or Program.  A program in the Office of the Attorney General to protect the confidentiality of the address of a relocated victim of domestic violence, sexual offense, or stalking to prevent the victim's assailants or potential assailants from finding the victim through public records.

(3)        Agency of North Carolina or agency.  Includes every elected or appointed State or local public office, public officer, or official; institution, board, commission, bureau, council, department, authority, or other unit of government of the State or of any local government; or unit, special district, or other political subdivision of State or local government.

(4)        Application assistant.  An employee of an agency or nonprofit organization who provides counseling, referral, shelter, or other specialized services to victims of domestic violence, sexual offense, stalking, or human trafficking and who has been designated by the Attorney General to assist individuals with applications to participate in the Address Confidentiality Program.

(5)        Attorney General.  Office of the Attorney General.

(6)        Person.  Any individual, corporation, limited liability company, partnership, trust, estate, or other association or any state, the United States, or any subdivision thereof.

(7)        Program participant.  An individual accepted into the Address Confidentiality Program in accordance with this Chapter.

(8)        Public record.  A public record as defined in Chapter 132 of the General Statutes.

(9)        Substitute address.  An address designated by the Attorney General under the Address Confidentiality Program.

(10)      Victim of domestic violence.  An individual against whom domestic violence, as described in G.S. 50B‑1, has been committed.

(11)      Victim of a sexual offense.  An individual against whom a sexual offense, as described in Article 7A of Chapter 14 of the General Statutes, has been committed.

(12)      Victim of stalking.  An individual against whom stalking, as described in former G.S. 14‑277.3 for acts occurring before December 1, 2008, or G.S. 14‑277.3A for acts occurring on or after December 1, 2008, has been committed.

(13)      Victim of human trafficking.  An individual against whom human trafficking, as described in G.S. 14‑43.11, has been committed.  (2002‑171, s. 1; 2007‑547, s. 5; 2009‑58, s. 4.)



§ 15C-3. Address Confidentiality Program.

§ 15C‑3.  Address Confidentiality Program.

The General Assembly establishes the Address Confidentiality Program in the Office of the Attorney General to protect the confidentiality of the address of a relocated victim of domestic violence, sexual offense, stalking, or human trafficking to prevent the victim's assailants or potential assailants from finding the victim through public records. Under this Program, the Attorney General shall designate a substitute address for a program participant and act as the agent of the program participant for purposes of service of process and receiving and forwarding first‑class mail or certified or registered mail. The Attorney General shall not be required to forward any mail other than first‑class mail or certified or registered mail to the program participant. The Attorney General shall not be required to track or otherwise maintain records of any mail received on behalf of a program participant unless the mail is certified or registered mail. (2002‑171, s. 1; 2007‑547, s. 6.)



§ 15C-4. Filing and certification of applications; authorization card.

§ 15C‑4.  Filing and certification of applications; authorization card.

(a)        An individual who wants to participate in the Address Confidentiality Program shall file an application with the Attorney General with the assistance of an application assistant. Any of the following individuals may apply to the Attorney General to have an address designated by the Attorney General to serve as the substitute address of the individual:

(1)        An adult individual.

(2)        A parent or guardian acting on behalf of a minor when the minor resides with the individual.

(3)        A guardian acting on behalf of an incapacitated individual.

(b)        The application shall be dated, signed, and verified by the applicant and shall be signed by the application assistant who assisted in the preparation of the application.

(c)        The application shall contain all of the following:

(1)        A statement by the applicant that the applicant is a victim of domestic violence, sexual offense, stalking, or human trafficking and that the applicant fears for the applicant's safety or the safety of the applicant's child.

(2)        Evidence that the applicant is a victim of domestic violence, sexual offense, stalking, or human trafficking. This evidence may include any of the following:

a.         Law enforcement, court, or other federal or state agency records or files.

b.         Documentation from a domestic violence program if the applicant is alleged to be a victim of domestic violence.

c.         Documentation from a religious, medical, or other professional from whom the applicant has sought assistance in dealing with the alleged domestic violence, sexual offense, or stalking.

d.         Documentation submitted to support a victim of human trafficking's application for federal assistance or benefits under federal human trafficking laws.

(3)        A statement by the applicant that disclosure of the applicant's address would endanger the applicant's safety or the safety of the applicant's child.

(4)        A statement by the applicant that the applicant has or will confidentially relocate in North Carolina.

(5)        A designation of the Attorney General as an agent for the applicant for purposes of service of process and the receipt of first‑class mail or certified or registered mail.

(6)        The mailing address and telephone number where the applicant can be contacted by the Attorney General.

(7)        The address that the applicant requests not to be disclosed by the Attorney General that directly relates to the increased risk of domestic violence, sexual offense, or stalking.

(8)        A statement as to whether there is any existing court order or court action involving the applicant related to divorce proceedings, child support, child custody, or child visitation and the court that issued the order or has jurisdiction over the action.

(9)        A statement by the applicant that to the best of the applicant's knowledge, the information contained in the application is true.

(10)      A recommendation of an application assistant that the applicant have an address designated by the Attorney General to serve as the substitute address of the applicant.

(d)        Upon the filing of a properly completed application, the Attorney General shall certify the applicant as a program participant. Upon certification, the Attorney General shall issue an Address Confidentiality Program authorization card to the program participant. The Address Confidentiality Program authorization card shall remain valid for so long as the program participant remains certified under the Program.

(e)        Applicants shall be certified for four years following the date of filing unless the certification is withdrawn or canceled prior to the end of the four‑year period. A program participant may withdraw the certification by filing a request for withdrawal acknowledged before a notary with the Attorney General. A certification may be renewed by filing an application containing the information required by G.S. 15C‑3 with the Attorney General at least 30 days prior to expiration of the current certification. (2002‑171, s. 1; 2007‑547, s. 7.)



§ 15C-5. Change of name, address, or telephone number.

§ 15C‑5.  Change of name, address, or telephone number.

(a)        A program participant shall notify the Attorney General within 30 days after the program participant has obtained a legal name change by providing the Attorney General a certified copy of any judgment or order evidencing the change or any other documentation the Attorney General deems to be sufficient evidence of the name change. If the program participant fails to notify the Attorney General of a name change in the manner provided in this subsection, the Attorney General shall cancel the certification of the program participant in the Program.

(b)        A program participant shall notify the Attorney General of a change in address or telephone number from the address or telephone number listed for the program participant on the application at least seven days before the change occurs. If the program participant fails to notify the Attorney General of a change in address or telephone number in the manner provided in this subsection, the Attorney General shall cancel the certification of the program participant in the Program. (2002‑171, s. 1.)



§ 15C-6. Falsifying application information.

§ 15C‑6.  Falsifying application information.

An applicant who falsely attests in an application that disclosure of the applicant's address would endanger the applicant's safety or the safety of the applicant's child or who knowingly provides false information when applying for certification or renewal shall lose certification in the Program. The Attorney General shall investigate violations of this section. Upon finding that a violation has occurred, the Attorney General shall assess a civil penalty against the applicant not to exceed five hundred dollars ($500.00). (2002‑171, s. 1.)



§ 15C-7. Certification cancellation; records.

§ 15C‑7.  Certification cancellation; records.

(a)        The Attorney General shall cancel the certification of a program participant under any of the following circumstances:

(1)        The program participant files a request for withdrawal of the certification pursuant to G.S. 15C‑4.

(2)        The program participant fails to notify the Attorney General of a change in the program participant's name, address, or telephone number listed on the application pursuant to G.S. 15C‑5.

(3)        The program participant submitted false information in applying for certification to the Program in violation of G.S. 15C‑6.

(4)        Mail forwarded to the program participant by the Attorney General is returned as undeliverable.

(b)        The provisions of Article 3 of Chapter 150B of the General Statutes shall not apply to any cancellation of certification by the Attorney General pursuant to subsection (a) of this section.

(c)        The Attorney General shall send notice of cancellation to the program participant. Notice of cancellation shall set out the reasons for cancellation. The program participant shall have 30 days to appeal the cancellation decision under procedures developed by the Attorney General.

(d)        Any records or documents pertaining to a program participant shall be maintained in accordance with The General Schedule for State Agencies as established by the Department of Cultural Resources.

(e)        An individual who ceases to be a program participant is responsible for notifying persons who use the substitute address designated by the Attorney General as the program participant's address that the designated substitute address is no longer the individual's address. (2002‑171, s. 1.)



§ 15C-8. Address use by State or local agencies.

§ 15C‑8.  Address use by State or local agencies.

(a)        The program participant, and not the Attorney General, is responsible for requesting that agencies of North Carolina use the address designated by the Attorney General as the substitute address of the program participant.

(b)        Except as otherwise provided in this section, when a program participant submits a current and valid Address Confidentiality Program authorization card to an agency of North Carolina, the agency shall accept the address designation by the Attorney General on the authorization card as the program participant's substitute address when creating a new public record.

(c)        An agency may request a waiver from the requirements of the Address Confidentiality Program by submitting a waiver request to the Attorney General. The agency's waiver request shall be in writing and include an explanation of why the agency cannot meet its statutory or administrative obligations by possessing or using the substitute address and an affirmation that, if the Attorney General accepts the waiver, the agency will only use the program participant's actual address for those statutory or administrative purposes.

(d)        The Attorney General's acceptance or denial of an agency's waiver request shall be made in writing and include a statement of specific reasons for acceptance or denial. Acceptance or denial of an agency's waiver request is not subject to further review.

(e)        A board of elections shall use the actual address of a program participant for all election‑related purposes and shall keep the address confidential from the public under the provisions of G.S. 163‑82.10(d). Use of the actual address on letters placed in the United States mail by a board of elections shall not be considered a breach of confidentiality. The substitute address designation provided by the Attorney General shall not be used as an address for voter registration or verification purposes.

(f)         For purposes of levying and collecting property taxes on motor vehicles pursuant to Article 22A of Chapter 105 of the General Statutes, the Attorney General shall issue to the county, city, or town assessor or tax collector a list containing the names and actual addresses of program participants residing in that county, city, or town. This list shall be used only for the purposes of listing, appraising, or assessing taxes on motor vehicles and collecting property taxes on motor vehicles in the county, city, or town. The county, city, or town assessor or tax collector or any current or former officer, employee, or agent of any county, city, or town, who in the course of service to or employment by the county, city, or town has access to the name and actual address of a program participant, shall not disclose this information to any other person.

(g)        The substitute address designated by the Attorney General shall not be used for purposes of listing, appraising, or assessing taxes on property and collecting taxes on property under the provisions of Subchapter II of Chapter 105 of the General Statutes.

(h)        The substitute address designated by the Attorney General shall not be used as an address by any register of deeds on recorded documents or for the purpose of indexing land registered under Article 4 of Chapter 43 of the General Statutes in the index of registered instruments pursuant to G.S. 161‑22.

(i)         A local school administrative unit shall use the actual address of a program participant for any purpose related to admission or assignment pursuant to Article 25 of Chapter 115C of the General Statutes and shall keep the actual address confidential from the public under the provisions of this Article. The substitute address designated by the Attorney General shall not be used as an address for admission or assignment purposes. For purposes of student records created under Chapter 115C of the General Statutes, the substitute address designated by the Attorney General shall be used.

(j)         Except as otherwise provided in this section, a program participant's actual address and telephone number maintained by an agency of North Carolina is not a public record within the meaning of Chapter 132 of the General Statutes. A program participant's actual address or telephone number maintained by the Attorney General or disclosed by the Attorney General pursuant to this Chapter is not a public record within the meaning of Chapter 132 of the General Statutes. (2002‑171, s. 1.)



§ 15C-9. Disclosure of address prohibited.

§ 15C‑9.  Disclosure of address prohibited.

(a)        The Attorney General is prohibited from disclosing any address or telephone number of a program participant other than the substitute address designated by the Attorney General, except under the following circumstances:

(1)        The information is requested by a federal, state, or local law enforcement agency for official use only.

(2)        The information is required by direction of a court order. However, any person to whom a program participant's address or telephone number has been disclosed shall not disclose the address or telephone number to any other person unless permitted to do so by order of the court.

(3)        Upon request by an agency to verify the participation of a specific program participant when the verification is for official use only.

(4)        Upon request by an agency, in the manner provided for by G.S. 15C‑8.

(5)        The program participant is required to disclose the program participant's actual address as part of a registration required by Article 27A of Chapter 14 of the General Statutes.

(b)        The Attorney General shall provide immediate notification of disclosure to a program participant when disclosure is made pursuant to subdivision (2) or (4) of subsection (a) of this section.

(c)        If, at the time of application, an applicant is subject to a court order related to divorce proceedings, child support, child custody, or child visitation, the Attorney General shall notify the court that issued the order of the certification of the program participant in the Address Confidentiality Program and the substitute address designated by the Attorney General. If, at the time of application, an applicant is involved in a court action related to divorce proceedings, child support, child custody, or child visitation, the Attorney General shall notify the court having jurisdiction over the action of the certification of the applicant in the Address Confidentiality Program and the substitute address designated by the Attorney General.

(d)        No person shall knowingly and intentionally obtain a program participant's actual address or telephone number from the Attorney General or an agency knowing that the person is not authorized to obtain the address information.

(e)        No employee of the Attorney General or an agency shall knowingly and intentionally disclose a program participant's actual address or telephone number to a person known to the employee to be prohibited from receiving the program participant's actual address or telephone number, unless the disclosure is permissible by law. This subsection only applies when an employee obtains a program participant's actual address or telephone number during the course of the employee's official duties and, at the time of disclosure, the employee has specific knowledge that the actual address or telephone number disclosed belongs to a program participant.

(f)         Any person who knowingly and intentionally obtains or discloses information in violation of this Chapter shall be guilty of a Class 1 misdemeanor and assessed a fine not to exceed two thousand five hundred dollars ($2,500). (2002‑171, s. 1.)



§ 15C-10. Assistance for program applicants.

§ 15C‑10.  Assistance for program applicants.

(a)        The Attorney General shall designate agencies of North Carolina and nonprofit organizations that provide counseling and shelter services to victims of domestic violence, sexual offense, stalking, or human trafficking to assist individuals applying to be program participants. Any assistance and counseling rendered by the Office of the Attorney General or its designee to applicants shall in no way be construed as legal advice.

(b)        The Attorney General, upon receiving notification pursuant to G.S. 15A‑832(h), shall, within 96 hours of receiving the notification, issue the victim a letter of certification of eligibility or other relevant document entitling the person to have access to State benefits and services. (2002‑171, s. 1; 2007‑547, s. 8.)



§ 15C-11. Limited liability.

§ 15C‑11.  Limited liability.

The State, agencies of North Carolina, and their officers, officials, employees, and agents, both past and present, in their official and individual capacities, shall be immune and held harmless from any liability in any action brought by or on behalf of any person injured or harmed by the actions or inactions of these entities and individuals in implementing this Chapter. However, if an employee's actions resulting in harm were not within the course and scope of the employee's duties, then that employee may be subject to suit as an individual to the extent permitted by the laws of the State of North Carolina. (2002‑159, s. 28.5; 2002‑171, s. 1.)



§ 15C-12. Rule-making authority.

§ 15C‑12.  Rule‑making authority.

The Attorney General is authorized to adopt any rules deemed necessary to carry out the provisions of this Chapter. (2002‑171, s. 1.)



§ 15C-13. Additional time for action.

§ 15C‑13.  Additional time for action.

Whenever the laws of this State provide a program participant a legal right to act within a prescribed period of 10 days or less after the service of a notice or other paper upon the program participant, and the notice or paper is served upon the program participant by mail pursuant to this Chapter, five days shall be added to the prescribed period. (2002‑171, s. 1.)






Chapter 16 - Gaming Contracts and Futures.

§ 16-1. Gaming and betting contracts void.

Chapter 16.

Gaming Contracts and Futures.

Article 1.

Gaming Contracts.

§ 16‑1.  Gaming and betting contracts void.

All wagers, bets or stakes made to depend upon any race, or upon any gaming by lot or chance, or upon any lot, chance, casualty or unknown or contingent event whatever, shall be unlawful; and all contracts, judgments, conveyances and assurances for and on account of any money or property, or thing in action, so wagered, bet or staked, or to repay, or to secure any money, or property, or thing in action, lent or advanced for the purpose of such wagering, betting, or staking as aforesaid, shall be void. (1810, c. 796, P.R.; R.C., c. 51, ss. 1, 2; Code, ss. 2841, 2842; Rev., s. 1687; C.S., s. 2142.)



§ 16-2. Players and betters competent witnesses.

§ 16‑2.  Players and betters competent witnesses.

No person shall be excused or incapacitated from confessing or testifying touching any money or property, or thing in action, so wagered, bet or staked, or lent for such purpose, by reason of his having won, played, bet or staked upon any game, lot or chance, casualty, or unknown or contingent event aforesaid; but the confession or testimony of such person shall not be used against him, in any criminal prosecution, on account of such betting, wagering or staking. (R.C., c. 51, s. 3; Code, s. 2843; Rev., s. 1688; C.S., s. 2143.)



§ 16-3. Certain contracts as to "futures" void.

Article 2.

Contracts for "Futures."

§ 16‑3.  Certain contracts as to "futures" void.

Every contract, whether in writing or not, whereby any person shall agree to sell and deliver any cotton, Indian corn, wheat, rye, oats, tobacco, meal, lard, bacon, salt pork, salt fish, beef, cattle, sugar, coffee, stocks, bonds, and chooses in action, at a place and at a time specified and agreed upon therein, to any other person, whether the person to whom such article is so agreed to be sold and delivered shall be a party to such contract or not, when, in fact, and notwithstanding the terms expressed of such contract, it is not intended by the parties thereto that the articles or things so agreed to be sold and delivered shall be actually delivered, or the value thereof paid, but it is intended and understood by them that money or other thing of value shall be paid to the one party by the other, or to a third party, the party to whom such payment of money or other thing of value shall be made to depend, and the amount of such money or other thing of value so to be paid to depend upon whether the market price or value of the article so agreed to be sold and delivered is greater or less at the time and place so specified than the price stipulated to be paid and received for the articles so to be sold and delivered, and every contract commonly called "futures" as to the several articles and things hereinbefore specified, or any of them, by whatever other name called, and every contract as to the said several articles and things, or any of them, whereby the parties thereto contemplate and intend no real transaction as to the article or thing agreed to be delivered, but only the payment of a sum of money or other thing of value, such payment and the amount thereof and the person to whom the same is to be paid to depend on whether or not the market price or value is greater or less than the price so agreed to be paid for the said article or thing at the time and place specified in such contract, shall be utterly null and void; and no action shall be maintained in any court to enforce any such contract, whether the same was made in or out of the State, or partly in and partly out of this State, and whether made by the parties thereto by themselves or by or through their agents, immediately or mediately; nor shall any party to any such contract, or any agent of any such party, directly or remotely connected with any such contract in any way whatever, have or maintain any action or cause of action on account of any money or other thing of value paid or advanced or hypothecated by him or them in connection with or on account of such contract and agency; nor shall the courts of this State have any jurisdiction to entertain any suit or action brought upon a judgment based upon any such contract. This section shall not be construed so as to apply to any person, firm or corporation, or his or their agents, engaged in the business of manufacturing or wholesale merchandising in the purchase and/or sale of the necessary commodities required in the ordinary course of their business; nor shall this section be construed so as to apply to any contract with respect to the purchase and/or sale for future delivery of any of the articles or things mentioned and referred to in this section, where such purchase and/or sale is made on any exchange on which any such article or things are regularly bought and sold, or contracts therefor regularly entered into, and the rules and regulations of such exchange are such that either party to such contract may require delivery thereof: Provided, such contract is made in accordance with such rules and regulations.

In addition, this Article shall not apply to any person, firm, corporation, or other entity, either as principal or agent, or to any contract, that is excluded or exempted under the Commodity Exchange Act, as provided in section 16(e)(2) of the Commodity Exchange Act, 7 U.S.C. § 16(e)(2), and, accordingly, each section of this Article shall be considered a "law that regulates or prohibits the operation of bucket shops" within the meaning of section 16(e)(2) of the Commodity Exchange Act. (1889, c. 221, s. 1; 1905, c. 538, s. 7; Rev., s. 1689; 1909, c. 853, s. 1; C.S., s. 2144; 1931, c. 236, s. 1; 2001‑110, s. 1.)



§ 16-4. Entering into or aiding contract for "futures" misdemeanor.

§ 16‑4.  Entering into or aiding contract for "futures" misdemeanor.

If any person shall become a party to any contract declared void in this Article; or if any person shall be the agent, directly or indirectly, of any party in making or furthering or effectuating the same; or if any agent or officer of a corporation shall in any manner knowingly aid in making or furthering any such contract to which the corporation is a party, he shall be guilty of a Class 1 misdemeanor.

If any person shall, while in this State, consent to become a party to any such contract made in another state, and if any person shall, as agent of any person or corporation, become a party to any such contract made in another state, or in this State do any act or in any way aid in the making or furthering of any such contract so made in another state, he shall be guilty of a Class 1 misdemeanor. (1889, c. 221, ss. 3, 4; Rev., ss. 3823, 3824; C.S., s. 2147; 1993, c. 539, s. 304; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 16-5. Opening office for sales of "futures" misdemeanor.

§ 16‑5.  Opening office for sales of "futures" misdemeanor.

If any person, corporation or other association of persons, either as principal or agent, shall establish or open an office or place of business in this State for the purpose of carrying on or engaging in making such contracts as are forbidden in this Article, he shall be guilty of a Class 1 misdemeanor. (1905, c. 538, ss. 1, 2; Rev., s. 3825; C.S., s. 2148; 1993, c. 539, s. 305; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 16-6. Evidence in prosecutions under this Article.

§ 16‑6.  Evidence in prosecutions under this Article.

No person shall be excused on any prosecution under the provisions of this Article from testifying touching anything done by himself or others contrary to the provisions thereof, but no discovery made by the witness upon such examination shall be used against him in any penal or criminal prosecution, and he shall be altogether pardoned of the offense so done or participated in by him. In all such prosecutions proof that the defendant was a party to a contract, as agent or principal, to sell and deliver any article, thing or property specified or named in this Article, or that he was the agent, directly or indirectly, of any party in making, furthering or effectuating the  same, or that he was the agent or officer of any corporation or association or person in making, furthering or effectuating the same,  and that the article, thing or property agreed to be sold and delivered was not actually delivered, and that settlement was made or agreed to be made upon the difference in value of said article, thing or property, shall constitute against such defendant prima facie evidence of guilt. Proof that any person, corporation or other association of persons, either as principal or agent, has established  an office or place where are posted or published from information received the fluctuating prices of grain, cotton, provisions, stocks, bonds and other commodities, or of any one or more of the same, shall  constitute prima facie evidence of being guilty of violating the provisions of this Article. (1905, c. 538, ss. 3, 4, 5; Rev., s. 3826; C.S., s. 2149.)






Chapter 17 - Habeas Corpus.

§ 17-1. Remedy without delay for restraint of liberty.

Chapter 17.

Habeas Corpus.

Article 1.

Constitutional Provisions.

§ 17‑1.  Remedy without delay for restraint of liberty.

Every person restrained of his liberty is entitled to a remedy to inquire into the lawfulness thereof, and to remove the same, if unlawful; and such remedy ought not to be denied or delayed. (Const., art. 1, s. 18; Rev., s. 1819; C.S., s. 2203.)



§ 17-2. Habeas corpus not to be suspended.

§ 17‑2.  Habeas corpus not to be suspended.

The privileges of the writ of habeas corpus shall not be suspended. (Const., art. 1, s. 21; Rev., s. 1820; C.S., s. 2204.)



§ 17-3. Who may prosecute writ.

Article 2.

Application.

§ 17‑3.  Who may prosecute writ.

Every person imprisoned or restrained of his liberty within this State, for any criminal or supposed criminal matter, or on any pretense whatsoever, except in cases specified in G.S. 17‑4, may prosecute a writ of habeas corpus, according to the provisions of this Chapter, to inquire into the cause of such imprisonment or restraint,  and, if illegal, to be delivered therefrom. (1868‑9, c. 116, s. 1; Code, s. 1623; Rev., s. 1821; C.S., s. 2205.)



§ 17-4. When application denied.

§ 17‑4.  When application denied.

Application to prosecute the writ shall be denied in the following cases:

(1)        Where the persons are committed or detained by virtue of process issued by a court of the United States, or a judge thereof, in cases where such courts or judges have exclusive jurisdiction under the laws of the United States, or have acquired exclusive jurisdiction by the commencement of suits in such courts.

(2)        Where persons are committed or detained by virtue of the final order, judgment or decree of a competent tribunal of civil or criminal jurisdiction, or by virtue of an execution issued upon such final order, judgment or decree.

(3)        Where any person has willfully neglected, for the space of two whole sessions after his imprisonment, to apply for the writ to the superior court of the county in which he may be imprisoned, such person shall not have a habeas corpus in vacation time for his enlargement.

(4)        Where no probable ground for relief is shown in the application. (1868‑9, c. 116, s. 2; Code, s. 1624; Rev., s. 1822; C.S., s. 2206; 1971, c. 528, s. 1.)



§ 17-5. By whom application is made.

§ 17‑5.  By whom application is made.

Application for the writ may be made either by the party for whose relief it is intended or by any person in his behalf. (1868‑ 9, c. 116, s. 3; Code, s. 1625; Rev., s. 1823; C.S., s. 2207.)



§ 17-6. To judge of appellate division or superior court in writing.

§ 17‑6.  To judge of appellate division or superior court in writing.

Application for the writ shall be made in writing, signed by the applicant 

(1)        To any one of the justices or judges of the appellate division.

(2)        To any one of the superior court judges, either during a session or in vacation. (1868‑9, c. 116, s. 4; Code, s. 1626; Rev., s. 1824; C.S., s. 2208; 1969, c. 44, s. 41; 1971, c. 528, s. 2.)



§ 17-7. Contents of application.

§ 17‑7.  Contents of application.

The application must state, in substance, as follows:

(1)        That the party, in whose behalf the writ is applied for, is imprisoned or restrained of his liberty, the place where, and the officer or person by whom he is imprisoned or restrained, naming both parties, if their names are known, or describing them if they are not known.

(2)        The cause or pretense of such imprisonment or restraint, according to the knowledge or belief of the applicant.

(3)        If the imprisonment is by virtue of any warrant or other process, a copy thereof shall be annexed, or it shall be made to appear that a copy thereof has been demanded and refused, or that for some sufficient reason a demand for such copy could not be made.

(4)        If the imprisonment or restraint is alleged to be illegal, the application must state in what the alleged illegality consists; and that the legality of the imprisonment or restraint has not been already adjudged, upon a prior writ of habeas corpus, to the knowledge or belief of the applicant.

(5)        The facts set forth in the application must be verified by the oath of the applicant, or by that of some other credible  witness, which oath may be administered by any person authorized by law to take affidavits. (1868‑9, c. 116, s. 5;  Code, s. 1627; Rev., s. 1825; C.S., s. 2209.)



§ 17-8. Issuance of writ without application.

§ 17‑8.  Issuance of writ without application.

When the appellate division or superior court division, or any judge of either division, has evidence from any judicial proceeding before such court or judge that any person within this State is illegally imprisoned or restrained of his liberty, it is the duty of said court or judge to issue a writ of habeas corpus for his relief, although no application be made for such writ. (1868‑9, c. 116, s. 10; Code, s. 1632; Rev., s. 1826; C.S., s. 2210; 1969, c. 44, s. 42.)



§ 17-9. Writ granted without delay.

Article 3.

Writ.

§ 17‑9.  Writ granted without delay.

Any court or judge empowered to grant the writ, to whom such applications may be presented, shall grant the writ without delay, unless it appear from the application itself or from the documents annexed that the person applying or for whose benefit it is intended is, by this Chapter, prohibited from prosecuting the writ. (1868‑9, c. 116, s. 6; Code, s. 1628; Rev., s. 1827; C.S., s. 2211.)



§ 17-10. Penalty for refusal to grant.

§ 17‑10.  Penalty for refusal to grant.

If any judge authorized by this Chapter to grant writs of habeas corpus refuses to grant such writ when legally applied for, every such judge shall forfeit to the party aggrieved two thousand five hundred dollars ($2,500). (1868‑9, c. 116, s. 9; Code, s. 1631; Rev., s. 1828; C.S., s. 2212.)



§ 17-11. Sufficiency of writ; defects of form immaterial.

§ 17‑11.  Sufficiency of writ; defects of form immaterial.

No writ of habeas corpus shall be disobeyed on account of any defect of form. It shall be sufficient 

(1)        If the person having the custody of the party imprisoned or restrained be designated either by his name of office, if he  have any, or by his own name, or, if both such names be unknown or uncertain, he may be described by an assumed appellation, and anyone who may be served with the writ shall be deemed the person to whom it is directed, although it may be directed to him by a wrong name, or description, or to another person.

(2)        If the person who is directed to be produced be designated by name, or if his name be uncertain or unknown, he may be described by an assumed appellation or in any other way, so as to designate the person intended. (1868‑9, c. 116, ss. 7, 8; Code, ss. 1629, 1630; Rev., s. 1829; C.S., s. 2213.)



§ 17-12. Service of writ.

§ 17‑12.  Service of writ.

The writ of habeas corpus may be served by any qualified elector of this State thereto authorized by the court or judge allowing the same. It may be served by delivering the writ, or a copy thereof, to the person to whom it is directed; or, if such person cannot be found, by leaving it, or a copy, at the jail, or other place in which the party for whose relief it is intended is confined, with some under officer or other person of proper age; or, if none such can be found, or if the person attempting to serve the writ be refused admittance, by affixing a copy thereof in some conspicuous place on the outside, either of the dwelling house of the party to whom the writ is directed or of the place where the party is confined for whose relief it is sued out. (1868‑9, c. 116, s. 32; Code, s. 1657; Rev., s. 1833; C.S., s. 2214.)



§ 17-13. When writ returnable.

Article 4.

Return.

§ 17‑13.  When writ returnable.

Writs of habeas corpus may be made returnable at a certain time, or forthwith, as the case may require. If the writ be returnable at a certain time, such return shall be made and the party shall be produced at the time and place specified therein. (1868‑9, c. 116, s.  31; Code, s. 1656; Rev., s. 1830; C.S., s. 2215.)



§ 17-14. Contents of return; verification.

§ 17‑14.  Contents of return; verification.

The person or officer on whom the writ is served must make a return thereto in writing, and, except where such person is a sworn  public officer and makes his return in his official capacity, it must  be verified by his oath. The return must state plainly and unequivocally 

(1)        Whether he has or has not the party in his custody or under his power or restraint.

(2)        If he has the party in his custody or power, or under his restraint, the authority and the cause of such imprisonment or restraint, setting forth the same at large.

(3)        If the party is detained by virtue of any writ, warrant, or other written authority, a copy thereof shall be annexed to the return; and the original shall be produced and exhibited  on the return of the writ to the court or judge before whom the same is returnable.

(4)        If the person or officer upon whom such writ is served has had the party in his power or custody, or under his restraint, at any time prior or subsequent to the date of the writ, but has transferred such custody or restraint to another, the return shall state particularly to whom, at what time, for what cause and by what authority such transfer took place. (1868‑9, c. 116, s. 11; Code, s. 1633; Rev., s. 1831;  C.S., s. 2216.)



§ 17-15. Production of body if required.

§ 17‑15.  Production of body if required.

If the writ requires it, the officer or person on whom the same has been served shall also produce the body of the party in his custody or power, according to the command of the writ, except in the case of the sickness of such party, as hereinafter provided. (1868‑9, c. 116, s. 14; Code, s. 1636; Rev., s. 1832; C.S., s. 2217.)



§ 17-16. Attachment for failure to obey.

Article 5.

Enforcement of Writ.

§ 17‑16.  Attachment for failure to obey.

If the person or officer on whom any writ of habeas corpus has been duly served refuses or neglects to obey the same, by producing the body of the party named or described therein, and by making a full and explicit return thereto, within the time required, and no sufficient excuse is shown for such refusal or neglect, it is the duty of the court or judge before whom the writ has been made returnable, upon due proof of the service thereof, forthwith to issue an attachment against such person or officer, directed to the sheriff of any county within this State, and commanding him forthwith to apprehend such person or officer and bring him immediately before such court or judge. On being so brought such person or officer shall be committed to close custody in the jail of the county where such court or judge may be, without being allowed the liberties thereof, until such person or officer make return to such writ and comply with any order that may be made by such court or judge in relation to the party for whose relief the writ has been issued. (1868‑9, c. 116, s. 15; Code, s. 1637; Rev., s. 1834; C.S., s. 2218.)



§ 17-17. Liability of judge refusing attachment.

§ 17‑17.  Liability of judge refusing attachment.

If any judge willfully refuses to grant the writ of attachment, as provided for in G.S. 17‑16, he shall be liable to impeachment, and moreover shall forfeit to the party aggrieved twenty‑ five hundred dollars ($2,500). (1870‑1, c. 221, s. 2; Code, s. 1638; Rev., s. 1835; C.S., s. 2219.)



§ 17-18. Attachment against sheriff to be directed to coroner; procedure.

§ 17‑18.  Attachment against sheriff to be directed to coroner; procedure.

If a sheriff has neglected to return the writ agreeably to the command thereof, the attachment against him may be directed to the coroner or to any other person to be designated therein, who shall have power to execute the same, and such sheriff, upon being brought up, may be committed to the jail of any county other than his own. (1868‑9, c. 116, s. 16; Code, s. 1639; Rev., s. 1836; C.S., s. 2220.)



§ 17-19. Precept to bring up party detained.

§ 17‑19.  Precept to bring up party detained.

The court or judge by whom any such attachment may be issued may also at the same time, or afterwards, direct a precept to any sheriff, coroner, or other person to be designated therein, commanding him to bring forthwith before such court or judge the party, wherever to be found, for whose benefit the writ of habeas corpus has been granted. (1868‑9, c. 116, s. 17; Code, s. 1640; Rev.,  s. 1837; C.S., s. 2221.)



§ 17-20. Liability of judge refusing precept.

§ 17‑20.  Liability of judge refusing precept.

If any judge refuses to grant the precept provided for in G.S. 17‑19, he shall be liable to impeachment, and moreover shall forfeit to the party aggrieved twenty‑five hundred dollars ($2,500). (1870‑1, c. 221, s. 3; Code, s. 1641; Rev., s. 1838; C.S., s. 2222.)



§ 17-21. Liability of judge conniving at insufficient return.

§ 17‑21.  Liability of judge conniving at insufficient return.

If any judge grants the attachment, or the precept, and gives the officer or other person charged with the execution of the same verbal or written instructions not to execute the same, or to make any evasive or insufficient return, or any return other than that provided by law; or shall connive at the failing to make any return or any evasive or insufficient return, or any return other than that provided by law, he shall be liable to impeachment, and moreover shall forfeit to the party aggrieved twenty‑five hundred dollars ($2,500). (1870‑1, c. 221, s. 4; Code, s. 1642; Rev., s. 1839; C.S., s. 2223.)



§ 17-22. Power of county to aid service.

§ 17‑22.  Power of county to aid service.

In the execution of any such attachment, precept or writ, the sheriff, coroner, or other person to whom it may be directed, may call to his aid the power of the county, as in other cases. (1868‑9, c. 116, s. 18; Code, s. 1643; Rev., s. 1840; C.S., s. 2224.)



§ 17-23. Obedience to order of discharge compelled.

§ 17‑23.  Obedience to order of discharge compelled.

Obedience to a judgment or order for the discharge of a prisoner or person restrained of his liberty, pursuant to the provisions of this Chapter, may be enforced by the court or judge by attachment in the same manner and with the same effect as for a neglect to make return to a writ of habeas corpus; and the person found guilty of such disobedience shall forfeit to the party aggrieved two thousand five hundred dollars ($2,500), besides any special damages which such party may have sustained. (1868‑9, c. 116, s. 24; Code, s. 1649; Rev., s. 1841; C.S., s. 2225.)



§ 17-24. No civil liability for obedience.

§ 17‑24.  No civil liability for obedience.

No officer or other person shall be liable to any civil action for obeying a judgment or order of discharge upon writ of habeas corpus. (1868‑9, c. 116, s. 25; Code, s. 1650; Rev., s. 1842; C.S., s. 2226.)



§ 17-25. Recommittal after discharge; penalty.

§ 17‑25.  Recommittal after discharge; penalty.

If any person shall knowingly again imprison or detain one who has been set at large upon any writ of habeas corpus, for the same cause, other than by the legal process or order of the court wherein he is bound by recognizance to appear, or of any other court having jurisdiction in the case, he shall be guilty of a Class 1 misdemeanor. (1868‑9, c. 116, s. 26; Code, s. 1651; Rev., s. 3581; C.S., s. 2227; 1993, c. 539, s. 306; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 17-26. Disobedience to writ or refusing copy of process; penalty.

§ 17‑26.  Disobedience to writ or refusing copy of process; penalty.

If any person to whom a writ of habeas corpus is directed shall neglect or refuse to make due return thereto, or to bring the body of the party detained according to the command of the writ without delay, or shall not, within six hours after demand made therefor, deliver a copy of the commitment or cause of detainer, such person shall, upon conviction on indictment, be fined one thousand dollars ($1,000), or imprisoned not exceeding 12 months, and if such person be an officer, shall moreover be removed from office. (1868‑9, c. 116, s. 27; Code, s. 1652; Rev., s. 3597; C.S., s. 2228.)



§ 17-27. Penalty for false return.

§ 17‑27.  Penalty for false return.

If any person shall make a false return to a writ of habeas corpus, he shall be guilty of a Class 1 misdemeanor. (1868‑9, c. 116, s. 28; Code, s. 1653; Rev., s. 3582; C.S., s. 2229; 1993, c. 539, s. 307; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 17-28. Penalty for concealing party entitled to writ.

§ 17‑28.  Penalty for concealing party entitled to writ.

If anyone having in his custody, or under his power, any party who, by law, would be entitled to a writ of habeas corpus, or for whose relief such writ shall have been issued, shall, with intent to elude the service of such writ, or to avoid the effect thereof, transfer the party to the custody, or put him under the power or control, of another, or shall conceal or change the place of his confinement, or shall knowingly aid or abet another in so doing, he shall be guilty of a Class 1 misdemeanor. (1868‑9, c. 116, ss. 29, 30; Code, ss. 1654, 1655; Rev., s. 3583; C.S., s. 2230; 1993, c. 539, s. 308; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 17-29. Notice to interested parties.

Article 6.

Proceedings and Judgment.

§ 17‑29.  Notice to interested parties.

When it appears from the return to the writ that the party named therein is in custody on any process, or by reason of any claim of right, under which any other person has an interest in continuing his imprisonment or restraint, no order shall be made for his discharge until it appears that the person so interested, or his attorney, if he have one, has had reasonable notice of the time and place at which such writ is returnable. (1868‑9, c. 116, s. 12; 1870‑1, c. 221, s. 1; Code, s. 1634; Rev., s. 1843; C.S., s. 2231.)



§ 17-30. Notice to district attorney.

§ 17‑30.  Notice to district attorney.

When it appears from the return that such party is detained upon any criminal accusation, the court or judge may, if he thinks proper, make no order for the discharge of such party until sufficient notice of the time and place at which the writ has been returned, or is made returnable, is given to the district attorney of the district in which the person prosecuting the writ is detained. (1868‑9, c. 116, s. 13; Code, s. 1635; Rev., s. 1844; C.S., s. 2232; 1973, c. 47, s. 2.)



§ 17-31. Subpoenas to witnesses.

§ 17‑31.  Subpoenas to witnesses.

Any party to a proceeding on a writ of habeas corpus may procure the attendance of witnesses at the hearing, by subpoena, to be issued by the clerk of any superior court, under the same rules, regulations and penalties prescribed by law in other cases. (1868‑9, c. 116, s. 34; Code, s. 1659; Rev., s. 1845; C.S., s. 2233.)



§ 17-32. Proceedings on return; facts examined; summary hearing of issues.

§ 17‑32.  Proceedings on return; facts examined; summary hearing of issues.

The court or judge before whom the party is brought on a writ of habeas corpus shall, immediately after the return thereof, examine into the facts contained in such return, and into the cause of the confinement or restraint of such party, whether the same has been  upon commitment for any criminal or supposed criminal matter or not; and if issue be taken upon the material facts in the return, or other facts are alleged to show that the imprisonment or detention is illegal, or that the party imprisoned is entitled to his discharge, the court or judge shall proceed, in a summary way, to hear the allegations and proofs on both sides, and to do what to justice appertains in delivering, bailing or remanding such party. (1868‑9, c. 116, s. 19; Code, s. 1644; Rev., s. 1846; C.S., s. 2234.)



§ 17-33. When party discharged.

§ 17‑33.  When party discharged.

If no legal cause is shown for such imprisonment or restraint, or for the continuance thereof, the court or judge shall discharge the party from the custody or restraint under which he is held. But if it appears on the return to the writ that the party is in custody by virtue of civil process from any court legally constituted, or issued by any officer in the course of judicial proceedings before him, authorized by law, such party can be discharged only in one of the following cases:

(1)        Where the jurisdiction of such court or officer has been exceeded, either as to matter, place, sum or person.

(2)        Where, though the original imprisonment was lawful, yet by some act, omission or event, which has taken place afterwards, the party has become entitled to be discharged.

(3)        Where the process is defective in some matter of substance required by law, rendering such process void.

(4)        Where the process, though in proper form, has been issued in a case not allowed by law.

(5)        Where the person, having the custody of the party under such process, is not the person empowered by law to detain him.

(6)        Where the process is not authorized by any judgment, order or decree of any court, nor by any provision of law. (1868‑9, c. 116, s. 20; Code, s. 1645; Rev., s. 1847; C.S., s. 2235.)



§ 17-34. When party remanded.

§ 17‑34.  When party remanded.

It is the duty of the court or judge forthwith to remand the party, if it appears that he is detained in custody, either 

(1)        By virtue of process issued by any court or judge of the United States, in a case where such court or judge has exclusive jurisdiction.

(2)        By virtue of the final judgment or decree of any competent court of civil or criminal jurisdiction, or of any execution  issued upon such judgment or decree.

(3)        For any contempt specially and plainly charged in the commitment by some court, officer or body having authority to commit for the contempt so charged.

(4)        That the time during which such party may be legally detained has not expired. (1868‑9, c. 116, s. 21; Code, s. 1646; Rev., s. 1848; C.S., s. 2236.)



§ 17-35. When the party bailed or remanded.

§ 17‑35.  When the party bailed or remanded.

If it appears that the party has been legally committed for any criminal offense, or if it appears by the testimony offered with the return of the writ, or upon the hearing thereof, that the party is guilty of such an offense, although the commitment is irregular, the court or judge shall proceed to let such party to bail, if the case is bailable and good bail is offered; if not, the court or judge shall forthwith remand such party to the custody or place him under the restraint from which he was taken, if the person or officer, under whose custody or restraint he was, is legally entitled thereto; if not so entitled, the court or judge shall commit such party to the custody of the officer or person legally entitled thereto. (1868‑9, c. 116, s. 22; Code, s. 1647; Rev., s. 1849; C.S., s. 2237.)



§ 17-36. Party held in execution not to be discharged.

§ 17‑36.  Party held in execution not to be discharged.

When a writ of habeas corpus cum causa issues and the sheriff or other officer to whom it is directed returns upon the same that the prisoner is condemned, by judgment given against him, and held in custody by virtue of an execution issued against him, the prisoner shall not be let to bail but shall be presently remanded, where he shall remain until discharged in due course of law. (2 Hen. V, c. 2; R.C., c. 31, s. 111; Code, s. 937; Rev., s. 1850; C.S., s. 2238.)



§ 17-37. When party ill, cause determined in his absence.

§ 17‑37.  When party ill, cause determined in his absence.

When, from the illness or infirmity of the person directed to be produced by a writ of habeas corpus, such person cannot, without danger, be brought before the court or judge where the writ is made returnable, the party in whose custody he is may state the fact in his return to the writ; and if the court or judge is satisfied of the truth of the allegation, and the return is otherwise sufficient, the court or judge shall proceed to decide on such return and to dispose of the matter in the same manner as if the body had been produced. (1868‑9, c. 116, s. 23; Code, s. 1648; Rev., s. 1851; C.S., s. 2239.)



§ 17-38. No second committal after discharge; penalty.

§ 17‑38.  No second committal after discharge; penalty.

No person who has been set at large upon any writ of habeas corpus shall be again imprisoned or detained for the same cause by any person whatsoever other than by the legal order or process of the court wherein he shall be bound by recognizance to appear or of any other court having jurisdiction in the case, under the penalty of two  thousand five hundred dollars ($2,500) to the party aggrieved thereby. (1868‑9, c. 116, s. 26; Code, s. 1651; Rev., s. 1852; C.S., s. 2240.)



§§ 17-39 through 17-40. Repealed by Session Laws 1967, c. 1153, s. 1.

Article 7.

Habeas Corpus for Custody of Children in Certain Cases.

§§ 17‑39 through 17‑40.  Repealed by Session Laws 1967, c. 1153, s. 1.



§ 17-41. Authority to issue the writ.

Article 8.

Habeas Corpus Ad Testificandum.

§ 17‑41.  Authority to issue the writ.

Every court of record has power, upon the application of any party to any suit or proceeding, civil or criminal, pending in such court, to issue a writ of habeas corpus, for the purpose of bringing before the said court any prisoner who may be detained in any jail or prison within the State, for any cause, except a prisoner under sentence for a capital felony, to be examined as a witness in such suit or proceeding in behalf of the party making the application.

Such writ of habeas corpus may be issued by any magistrate or clerk of the superior court, upon application as provided in this section, to bring any person confined in the jail or prison of the same county where such magistrate or clerk may reside, to be examined as a witness before such magistrate or clerk.

In cases where the testimony of any prisoner is needed in a proceeding before a magistrate, or a clerk, and such person is confined in a county in which such magistrate or clerk does not reside, application for habeas corpus to testify may be made to any justice or judge of the General Court of Justice. (1868‑9, c. 116, ss. 37, 38; Code, ss. 1663, 1664; Rev., ss. 1855, 1856; C.S., s. 2243; 1969, c. 44, s. 43; 1971, c. 528, s. 3.)



§ 17-42. Contents of application.

§ 17‑42.  Contents of application.

The application for the writ shall be made by the party to the suit or proceeding in which the writ is required, or by his agent or attorney. It must be verified by the applicant; and shall state

(1)        The title and nature of the suit or proceeding in regard to which the testimony of such prisoner is desired.

(2)        That the testimony of such prisoner is material and necessary to such party on the trial or hearing of such suit or proceeding, as he is advised by counsel and verily believes.  (1868‑9, c. 116, s. 39; Code, s. 1665; Rev., s. 1857; C.S., s. 2244.)



§ 17-43. Service of writ.

§ 17‑43.  Service of writ.

The writ of habeas corpus to testify shall be served by the same person, and in like manner in all respects, and enforced by the court or officer issuing the same as prescribed in this Chapter for the service and enforcement of the writ of habeas corpus cum causa. (1868‑9, c. 116, s. 40; Code, s. 1666; Rev., s. 1858; C.S., s. 2245.)



§ 17-44. Applicant to pay expenses and give bond to return.

§ 17‑44.  Applicant to pay expenses and give bond to return.

The service of the writ shall not be complete, however, unless the applicant for the same tenders to the person in whose custody the prisoner may be, if such person is a sheriff, coroner, or marshal, the fees and expenses allowed by law for bringing such prisoner, nor unless he also gives bond, with sufficient security, to such sheriff, coroner, or marshal, as the case may be, conditioned that such applicant will pay the charges of carrying back such prisoner. (1868‑9, c. 116, s. 41; Code, s. 1667; Rev., s. 1859; C.S., s. 2246; 1971, c. 528, s. 4.)



§ 17-45. Duty of officer to whom writ delivered or on whom served.

§ 17‑45.  Duty of officer to whom writ delivered or on whom served.

It is the duty of the officer to whom the writ is delivered or upon whom it is served, whether such writ is directed to him or not, upon payment or tender of the charges allowed by law, and the delivery or tender of the bond herein prescribed, to obey and return such writ according to the exigency thereof upon pain, on refusal or neglect, to forfeit to the party on whose application the same has been issued the sum of five hundred dollars ($500.00). (1868‑9, c. 116, s. 42; Code, s. 1668; Rev., s. 1860; C.S., s. 2247.)



§ 17-46. Prisoner to be remanded.

§ 17‑46.  Prisoner to be remanded.

After having testified, the prisoner shall be remanded to the prison from which he was taken. (1868‑9, c. 116, s. 43; Code, s. 1669; Rev., s. 1861; C.S., s. 2248.)






Chapter 17A - Law-Enforcement Officers.

§§ 17A-1 through 17A-9. Recodified as §§ 17C-1 through 17C-12.

Chapter 17A.

Law‑Enforcement Officers.

§§ 17A‑1 through 17A‑9.  Recodified as §§ 17C‑1 through 17C‑12.






Chapter 17B - North Carolina Criminal Justice Education and Training System.

§§ 17B-1 through 17B-6. Recodified as §§ 17D-1 through 17D-4.

Chapter 17B.

North Carolina Criminal Justice Education and Training System.

§§ 17B‑1 through 17B‑6.  Recodified as §§ 17D‑1 through 17D‑4.






Chapter 17C - North Carolina Criminal Justice Education and Training Standards Commission.

§ 17C-1. Findings and policy.

Chapter 17C.

North Carolina Criminal Justice Education and Training Standards Commission.

§ 17C‑1.  Findings and policy.

The General Assembly finds that the administration of criminal justice is of statewide concern, and that proper administration is important to the health, safety and welfare of the people of the State and is of such nature as to require education and training of a professional nature. It is in the public interest that such education and training be made available to persons who seek to become criminal justice officers, persons who are serving as such officers in a temporary or probationary capacity, and persons already in regular service. (1971, c. 963, s. 1; 1979, c. 763, s. 1.)



§ 17C-2. Definitions.

§ 17C‑2.  Definitions.

Unless the context clearly otherwise requires, the following definitions apply in this Chapter:

(1)        Commission.  The North Carolina Criminal Justice Education and Training Standards Commission.

(2)        Criminal justice agencies.  The State and local law‑enforcement agencies, the State correctional agencies, other correctional agencies maintained by local governments, and the juvenile justice agencies, but shall not include deputy sheriffs, special deputy sheriffs, sheriffs' jailers, or other sheriffs' department personnel governed by the provisions of Chapter 17E of these General Statutes.

(3)        Criminal justice officers.  The administrative and subordinate personnel of all the departments, agencies, units or entities comprising the criminal justice agencies who are sworn law‑enforcement officers, both State and local, with the power of arrest; State correctional officers; State probation/parole officers; State probation/parole officers‑surveillance; officers, supervisory and administrative personnel of local confinement facilities; State juvenile justice officers; chief court counselors; and juvenile court counselors.

(4)        Entry level.  The initial appointment or employment of any person by a criminal justice agency, or any appointment or employment of a person previously employed by a criminal justice agency who has not been employed by a criminal justice agency for the 12‑month period preceding this appointment or employment, or any appointment or employment of a previously certified criminal justice officer to a position which requires a different type of certification. (1971, c. 963, s. 2; 1979, c. 763, s. 1; 1983, c. 558, s. 2; c. 745, s. 2; 1989, c. 757, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 4(a); 1997‑503, s. 2; 2001‑490, s. 1.1.)



§ 17C-3. North Carolina Criminal Justice Education and Training Standards Commission established; members; terms; vacancies.

§ 17C‑3.  North Carolina Criminal Justice Education and Training Standards Commission established; members; terms; vacancies.

(a)        There is established the North Carolina Criminal Justice Education and Training Standards Commission, hereinafter called "the Commission." The Commission shall be composed of 33 members as follows:

(1)        Police Chiefs.  Three police chiefs selected by the North Carolina Association of Chiefs of Police and one police chief appointed by the Governor.

(2)        Police Officers.  Three police officials appointed by the North Carolina Police Executives Association and two criminal justice officers certified by the Commission as selected by the North Carolina Law‑Enforcement Officers' Association.

(3)        Departments.  The Attorney General of the State of North Carolina; the Secretary of Crime Control and Public Safety; the Secretary of Correction; the President of the North Carolina Community Colleges System; the Secretary of Juvenile Justice and Delinquency Prevention.

(3a)      Repealed by Session Laws 2001‑440, s. 1.2, effective June 30, 2001.

(4)        At‑large Groups.  One individual representing and appointed by each of the following organizations: one mayor selected by the League of Municipalities; one law‑enforcement training officer selected by the North Carolina Law‑Enforcement Training Officers' Association; one criminal justice professional selected by the North Carolina Criminal Justice Association; one sworn law‑enforcement officer selected by the North State Law‑Enforcement Officers' Association; one member selected by the North Carolina Law‑Enforcement Women's Association; and one District Attorney selected by the North Carolina Association of District Attorneys.

(5)        Citizens and Others.  The President of The University of North Carolina; the Dean of the School of Government at the University of North Carolina at Chapel Hill; and two citizens, one of whom shall be selected by the Governor and one of whom shall be selected by the Attorney General. The General Assembly shall appoint four persons, two upon the recommendation of the Speaker of the House of Representatives and two upon the recommendation of the President Pro Tempore of the Senate. Appointments by the General Assembly shall be made in accordance with G.S. 120‑122. Appointments by the General Assembly shall be for two‑year terms to conclude on June 30th in odd‑numbered years.

(6)        Correctional Officers.  Four correctional officers in management positions employed by the Department of Correction shall be appointed, two from the Division of Community Corrections upon the recommendation of the Speaker of the House of Representatives and two from the Division of Prisons upon the recommendation of the President Pro Tempore of the Senate. Appointments by the General Assembly shall be made in accordance with G.S. 120‑122. Appointments by the General Assembly shall serve two‑year terms to conclude on June 30th in odd‑numbered years. The Governor shall appoint one correctional officer employed by the Department of Correction and assigned to the Office of Staff Development and Training. The Governor's appointment shall serve a three‑year term.

(b)        The members shall be appointed for staggered terms. The initial appointments shall be made prior to September 1, 1983, and the appointees shall hold office until July 1 of the year in which their respective terms expire and until their successors are appointed and qualified as provided hereafter:

For the terms of one year: one member from subdivision (1) of subsection (a) of this section, serving as a police chief; three members from subdivision (2) of subsection (a) of this section, one serving as a police official, and two criminal justice officers; one member from subdivision (4) of subsection (a) of this section, appointed by the North Carolina Law‑Enforcement Training Officers' Association; and two members from subdivision (5) of subsection (a) of this section, one appointed by the Governor and one appointed by the Attorney General.

For the terms of two years: one member from subdivision (1) of subsection (a) of this section, serving as a police chief; one member from subdivision (2) of subsection (a) of this section, serving as a police official; and two members from subdivision (4) of subsection (a) of this section, one appointed by the League of Municipalities and one appointed by the North Carolina Association of District Attorneys.

For the terms of three years: two members from subdivision (1) of subsection (a) of this section, one police chief appointed by the North Carolina Association of Chiefs of Police and one police chief appointed by the Governor; one member from subdivision (2) of subsection (a) of this section, serving as a police official; and three members from subdivision (4) of subsection (a) of this section, one appointed by the North Carolina Law‑Enforcement Women's Association, one appointed by the North Carolina Criminal Justice Association, and one appointed by the North State Law‑Enforcement Officers' Association.

Thereafter, as the term of each member expires, his successor shall be appointed for a term of three years. Notwithstanding the appointments for a term of years, each member shall serve at the will of the appointing authority.

The Attorney General, the Secretary of Crime Control and Public Safety, the Secretary of Correction, the President of The University of North Carolina, the Dean of the School of Government at the University of North Carolina at Chapel Hill, the President of the North Carolina Community Colleges System, and the Secretary of Juvenile Justice and Delinquency Prevention shall be continuing members of the Commission during their tenure. These members of the Commission shall serve ex officio and shall perform their duties on the Commission in addition to the other duties of their offices. The ex officio members may elect to serve personally at any or all meetings of the Commission or may designate, in writing, one member of their respective office, department, university or agency to represent and vote for them on the Commission at all meetings the ex officio members are unable to attend.

Vacancies in the Commission occurring for any reason shall be filled, for the unexpired term, by the authority making the original appointment of the person causing the vacancy. A vacancy may be created by removal of a Commission member by majority vote of the Commission for misconduct, incompetence, or neglect of duty. A Commission member may be removed only pursuant to a hearing, after notice, at which the member subject to removal has an opportunity to be heard. (1971, c. 963, s. 3; 1977, c. 70, ss. 29, 30; 1979, c. 763, s. 1; 1981 (Reg. Sess., 1982), c. 1191, s. 31; 1983, c. 558, s. 3; c. 618, ss. 1, 2; c. 807, ss. 1, 2; 1987, c. 282, s. 4; 1989, c. 757, s. 2; 1995, c. 490, s. 15; 1997‑443, s. 11A.118(a); 1998‑202, s. 4(c); 2000‑137, s. 4(d); 2000‑140, s. 38.1(a); 2001‑487, s. 5; 2001‑490, s. 1.2; 2006‑264, ss. 29(c), 29(d).)



§ 17C-4. Compensation.

§ 17C‑4.  Compensation.

(a)        Members of the Commission who are State officers or employees shall receive no compensation for serving on the Commission, but may be reimbursed for their expenses in accordance with G.S. 138‑6. Members of the Commission who are full‑time salaried public officers or employees other than State officers or employees shall receive no compensation for serving on the Commission, but may be reimbursed for their expenses in accordance with G.S. 138‑5(b). All other members of the Commission may receive compensation and reimbursement for expenses in accordance with G.S. 138‑5.

(b)        The Chairman of the Commission may appoint such ad hoc members of the Commission's standing and select committees as are necessary to carry out the business of the Commission, and such service shall be reimbursed as provided in G.S. 17C‑4(a), subject to the approval of the Attorney General. (1971, c. 963, s. 4; 1979, c. 763, s. 1; 1989, c. 757, s. 3.)



§ 17C-5. Chairman; vice-chairman; other officers; meetings; reports.

§ 17C‑5.  Chairman; vice‑chairman; other officers; meetings; reports.

(a)        The Commission shall elect one of the members of the Commission as Chairman at the first regular meeting after July 1 of each year. The ex officio members shall not be eligible for election as Chairman.

(b)        The Commission shall select a vice‑chairman and such other officers and committee chairmen from among its members as it deems desirable at the first regular meeting of the Commission after its creation and at the first regular meeting after July 1 of each year thereafter. Nothing in this subsection, however, shall prevent the creation or abolition of committees or offices of the Commission, other than the office of vice‑chairman, as the need may arise at any time during the year.

(c)        The Commission shall hold at least four regular meetings per year upon the call of the chairman. Special meetings shall be held upon the call of the chairman or the vice‑chairman, or upon the written request of five members of the Commission. Such special meetings must be held within 30 days.

(d)        The Commission shall present regular and special reports and recommendations to the Attorney General or the General Assembly, or both, as the need may arise or as the Attorney General or General Assembly may request. (1971, c. 963, s. 5; 1979, c. 763, s. 1; 1983, c. 807, s. 3.)



§ 17C-6. (See Editor's Note) Powers of Commission.

§ 17C‑6.  (See Editor's Note) Powers of Commission.

(a)        In addition to powers conferred upon the Commission elsewhere in this Chapter, the Commission shall have the following powers, which shall be enforceable through its rules and regulations, certification procedures, or the provisions of G.S. 17C‑10:

(1)        Promulgate rules and regulations for the administration of this Chapter, which rules may require (i) the submission by any criminal justice agency of information with respect to the employment, education, retention, and training of its criminal justice officers, and (ii) the submission by any criminal justice training school of information with respect to its criminal justice training programs that are required by this Chapter.

(2)        Establish minimum educational and training standards that must be met in order to qualify for entry level employment and retention as a criminal justice officer in temporary or probationary status or in a permanent position. The standards for entry level employment shall include education and training in response to, and investigation of, domestic violence cases, as well as training in investigation for evidence‑based prosecutions.

(3)        Certify and recertify, suspend, revoke, or deny, pursuant to the standards that it has established for the purpose, persons as qualified under the provisions of this Chapter to be employed at entry level and retained as criminal justice officers.

(4)        Establish minimum standards for the certification of criminal justice training schools and programs or courses of instruction that are required by this Chapter.

(5)        Certify and recertify, suspend, revoke, or deny, pursuant to the standards that it has established for the purpose, criminal justice training schools and programs or courses of instruction that are required by this Chapter.

(6)        Establish minimum standards and levels of education and experience for all criminal justice instructors and school directors who participate in programs or courses of instruction that are required by this Chapter.

(7)        Certify and recertify, suspend, revoke, or deny, pursuant to the standards that it has established for the purpose, criminal justice instructors and school directors who participate in programs or courses of instruction that are required by this Chapter.

(8)        Investigate and make such evaluations as may be necessary to determine if criminal justice agencies, schools, and individuals are complying with the provisions of this Chapter.

(9)        Adopt and amend bylaws, consistent with law, for its internal management and control.

(10)      Enter into contracts incident to the administration of its authority pursuant to this Chapter.

(11)      Establish minimum standards and levels of training for certification and periodic recertification of operators of and instructors for training programs in radio microwave, laser, and other electronic speed‑measuring instruments.

(12)      Certify and recertify, suspend, revoke, or deny, pursuant to the standards that it has established, operators and instructors for training programs for each approved type of radio microwave, laser, and other electronic speed‑measuring instruments.

(13)      In conjunction with the Secretary of Crime Control and Public Safety, approve use of specific models and types of radio microwave, laser, and other speed‑measuring instruments and establish the procedures for operation of each approved instrument and standards for calibration and testing for accuracy of each approved instrument.

(13a)    Expired effective September 30, 2007. See note.

(14)      Establish minimum standards for in‑service training for criminal justice officers. In‑service training standards shall include training in response to, and investigation of, domestic violence cases, as well as training investigation for evidence‑based prosecutions.

(15)      Establish minimum standards and levels of training for certification of instructors for the domestic violence training required by subdivisions (2) and (14) of this subsection.

(16)      Establish standards and guidelines for the annual firearms certification of qualified retired law enforcement officers, as defined in G.S. 14‑415.10(4a), to efficiently implement the provisions of G.S. 14‑415.25. The standards shall provide for the courses, qualifications, and the issuance of the annual firearms qualification certification. The Commission may adopt any rules necessary to effect the provisions of this section, and may charge a reasonable fee to applicants for the costs incurred in compliance with this subdivision.

(b)        The Commission shall have the following powers, which shall be advisory in nature and for which the Commission is not authorized to undertake any enforcement actions:

(1)        Identify types of criminal justice positions, other than entry level positions, for which advanced or specialized training and education are appropriate, and establish minimum standards for the certification of persons as being qualified for those positions on the basis of specified education, training, and experience; provided, that compliance with these minimum standards shall be discretionary on the part of criminal justice agencies with respect to their criminal justice officers;

(2)        Certify, pursuant to the standards that it has established for the purpose, criminal justice officers for those criminal justice agencies that elect to comply with the minimum education, training, and experience standards established by the Commission for positions for which advanced or specialized training, education, and experience are appropriate;

(3)        Consult and cooperate with counties, municipalities, agencies of this State, other governmental agencies, and with universities, colleges, junior colleges, and other institutions concerning the development of criminal justice training schools and programs or courses of instruction;

(4)        Study and make reports and recommendations concerning criminal justice education and training in North Carolina;

(5)        Conduct and stimulate research by public and private agencies which shall be designed to improve education and training in the administration of criminal justice;

(6)        Study, obtain data, statistics, and information and make reports concerning the recruitment, selection, education, retention, and training of persons serving criminal justice agencies in this State; to make recommendations for improvement in methods of recruitment, selection, education, retention, and training of persons serving criminal justice agencies;

(7)        Make recommendations concerning any matters within its purview pursuant to this Chapter;

(8)        Appoint such advisory committees as it may deem necessary;

(9)        Do such things as may be necessary and incidental to the administration of its authority pursuant to this Chapter;

(10)      Formulate basic plans for and promote the development and improvement of a comprehensive system of education and training for the officers and employees of criminal justice agencies consistent with its rules and regulations;

(11)      Maintain liaison among local, State and federal agencies with respect to criminal justice education and training;

(12)      Promote the planning and development of a systematic career development program for criminal justice professionals.

(c)        All decisions and rules and regulations heretofore made by the North Carolina Criminal Justice Training and Standards Council and the North Carolina Criminal Justice Education and Training System Council shall remain in full force and effect unless and until repealed or suspended by action of the North Carolina Criminal Justice Education and Training Standards Commission established herein. The present Councils are terminated on December 31, 1979, and their power, duties and responsibilities vest in the North Carolina Criminal Justice Education and Training Standards Commission effective January 1, 1980.

(d)        The standards established by the Commission pursuant to G.S. 17C‑6(a)(11) and 17C‑6(a)(12) and by the Commission and the Secretary of Crime Control and Public Safety pursuant to G.S. 17C‑6(a)(13) shall not be less stringent than standards established by the U.S. Department of Transportation, National Highway Traffic Safety Administration, National Bureau of Standards, or the Federal Communications Commission.  (1971, c. 963, s. 6; 1975, c. 372, s. 2; 1979, c. 763, s. 1; 1979, 2nd Sess., c. 1184, ss. 1, 2; 1989, c. 757, s. 4; 1994, Ex. Sess., c. 18, s. 2; 1995, c. 509, s. 14.1; 2000‑140, s. 38.1(b); 2002‑159, s. 29; 2003‑280, s. 3; 2004‑186, ss. 2.1, 2.3, 2.5; 2005‑27, ss. 1, 2; 2007‑427, s. 2; 2009‑546, s. 2.)



§ 17C-7. Functions of the Department of Justice.

§ 17C‑7.  Functions of the Department of Justice.

(a)        The Attorney General shall provide such staff assistance as the Commission shall require in the performance of its duties.

(b)        The Attorney General shall have legal custody of all books, papers, documents, or other records and property of the Commission.

(c)        Any papers, documents, or other records which become the property of the Commission that are placed in the criminal justice officer's personnel file maintained by the Commission shall be subject to the same disclosure requirements as set forth in Chapters 126, 153A, and 160A of the General Statutes regarding the privacy of personnel records. (1979, c. 763, s. 1; 1989, c. 757, s. 5.)



§ 17C-8. System established.

§ 17C‑8.  System established.

The North Carolina Criminal Justice Education and Training  Standards Commission shall establish a North Carolina Criminal Justice Education and Training System. The system shall be a cooperative arrangement among criminal justice agencies, both State and local, and criminal justice education and training schools, both public and private, to provide education and training to the officers and employees of the criminal justice agencies of the State of North Carolina and its local governments. Members of the system shall include the North Carolina Justice Academy as well as such other public or private agencies or institutions within the State, that are  engaged in criminal justice education and training, and desire to be affiliated with the system for the purpose of achieving greater coordination of criminal justice education and training efforts in North Carolina. (1979, c. 763, s. 1.)



§ 17C-9. Criminal Justice Standards Division of the Department of Justice established; appointment of director; duties.

§ 17C‑9.  Criminal Justice Standards Division of the Department of Justice established; appointment of director; duties.

(a)        There is hereby established, within the Department of Justice, the Criminal Justice Standards Division, hereinafter called "the Division," which shall be organized and staffed in accordance with applicable laws and regulations and within the limits of authorized appropriations.

(b)        The Attorney General shall appoint a director for the Division  chosen from a list of three nominees submitted to him by the Commission who shall be responsible to and serve at the pleasure of the Attorney General and the Commission.

(c)        The Division shall administer such programs as are assigned to it by the Commission. The Division shall also administer such additional related programs as may be assigned to it by the Attorney General or the General Assembly. Administrative duties and responsibilities shall include, but are not limited to, the following:

(1)        Administering any and all programs assigned to the Division by the Commission and reporting any violations of or deviations from the rules and regulations of the Commission as the Commission may require;

(2)        Compiling data, developing reports, identifying needs and performing research relevant to beneficial improvement of the criminal justice agencies;

(3)        Developing new and revising existing programs for adoption consideration by the Commission;

(4)        Monitoring and evaluating programs of the Commission;

(5)        Providing technical assistance to relevant agencies of the criminal justice system to aid them in the discharge of program participation and responsibilities;

(6)        Disseminating information on Commission programs to concerned agencies and/or individuals;

(7)        Taking such other actions as may be deemed necessary or appropriate to carry out its assigned duties and responsibilities;

(8)        The director may divulge any information in the Division's personnel file of a criminal justice officer or applicant for certification to the head of the criminal justice agency employing the officer or considering the applicant for employment when the director deems it necessary and essential to the retention or employment of said officer or applicant. The information may be divulged whether or not such information was contained in a personnel file maintained by a State or by a local government agency. (1979, c. 763, s. 1; 1983, c. 807, s. 4.)



§ 17C-10. Required standards.

§ 17C‑10.  Required standards.

(a)        Criminal justice officers shall not be required to meet any requirement of subsections (b) and (c) of this section as a condition of continued employment, nor shall failure of any such criminal justice officer to fulfill such requirements make him ineligible for any promotional examination for which he is otherwise eligible if the criminal justice officer held a permanent appointment prior to June 1, 1986, and is an officer, supervisor or administrator of a local confinement facility; prior to March 15, 1973, and is a sworn law enforcement officer with power of arrest; prior to January 1, 1974, and is a State adult correctional officer; prior to July 1, 1975, and is a State probation/parole officer; prior to July 1, 1974, and is a State youth services officer; prior to January 15, 1980, and is a State probation/parole intake officer, prior to April 1, 1983, and is a State parole case analyst; prior to December 14, 1983, and is a State probation/parole officer‑surveillance; or prior to February 1, 1987, and is a State probation/parole intensive officer.

The legislature finds, and it is declared to be the policy of this Chapter, that such criminal justice officers have satisfied such entry level requirements by their experience. It is the intent of the Chapter that all criminal justice officers employed at the entry level after the Commission has adopted the required standards shall meet the requirements of this Chapter. All criminal justice officers who are exempted from the required entry level standards by this subsection shall be subject thereafter to the requirements of subsections (b) and (c) of this section as well as the requirements of G.S. 17C‑6(a) in order to retain certification.

If any criminal justice officer exempted from the required standards by this provision fails to serve as a criminal justice officer for a 12‑month period, said officer shall be required to comply with the required entry level standards established by the Commission pursuant to the authority otherwise granted in this section and in G.S. 17C‑6(a).

(b)        The Commission shall provide, by regulation, for a period of probationary employment and certification for criminal justice officers.  The Commission may prescribe such training requirements as are required for the award of either probationary or permanent certification of officers, in addition to the pre‑employment requirements authorized in G.S. 17C‑6(a).  Any criminal justice officer appointed on a temporary or probationary basis who does not comply with the training provisions of this Chapter is not authorized to exercise the powers of a criminal justice officer to include the power of arrest.  If, however, a criminal justice officer has enrolled in a Commission‑approved preparatory program of training that concludes later than the end of the officer's probationary period, and the Commission does not require such training to be completed prior to the award of probationary certification, the Commission may extend, for good cause shown, the probationary period for a period not to exceed six months.

Upon separation of a criminal justice officer from a criminal justice agency within the prescribed period of temporary or probationary appointment, the officer's probationary certification shall be terminated by the Commission.  Upon the reappointment to the same agency or appointment to another criminal justice agency of an officer who has separated from an agency within the probationary period, the officer shall be charged with the cumulative amount of time served during his initial or subsequent appointments and allowed the remainder of the probationary period to complete the Commission's requirements.  Upon reappointment to the same agency or appointment to another agency of an officer who has separated from an agency within the probationary period and who has remained out of service for more than one year after the date of separation, the officer shall be allowed another probationary period to satisfy the Commission's requirements.

(c)        In addition to the requirements of subsection (b) of this section, the Commission, by rules and regulations, shall fix other qualifications for the employment, training, and retention of criminal justice officers including minimum age, education, physical and mental standards, citizenship, good moral character, experience, and such other matters as relate to the competence and reliability of persons to assume and discharge the responsibilities of criminal justice officers, and the Commission shall prescribe the means for presenting evidence of fulfillment of these requirements.

Where minimum educational standards are not met, yet the individual shows potential and a willingness to achieve the standards by extra study, they may be waived by the Commission for the reasonable amount of time it will take to achieve the standards required.  Such an educational waiver shall not exceed 12 months.

(d)        The Commission may issue a certificate evidencing satisfaction of the requirements of subsections (b) and (c) of this section to any applicant who presents such evidence as may be required by its rules and regulations of satisfactory completion of a program or course of instruction in another jurisdiction equivalent in content and quality to that required by the Commission for approved criminal justice education and training programs in this State. (1971, c. 963, s. 1; 1979, c. 763, s. 1; 1981, c. 8; c. 400; 1983, c. 745, s. 3; 1989, c. 757, s. 6.)



§ 17C-11. Compliance; enforcement.

§ 17C‑11.  Compliance; enforcement.

(a)        Any criminal justice officer who the Commission determines does not comply with this Chapter or any rules adopted under this Chapter shall not exercise the powers of a criminal justice officer and shall not exercise the power of arrest unless the Commission waives that certification or deficiency. The Commission shall enforce this section by the entry of appropriate orders effective upon service on either the criminal justice agency or the criminal justice officer.

(a1)      Any criminal justice training school, program, or course of instruction that the Commission determines does not comply with this Chapter, or any rules adopted under this Chapter, shall not continue to offer programs or courses of instruction unless the Commission waives that certification or deficiency. Any criminal justice instructor, school director, commission certified operator, and any commission certified instructor, who the Commission determines does not comply with this Chapter, or any rules adopted under this Chapter, shall not act as an instructor, school director, or operator unless the Commission waives that certification or deficiency. The Commission shall enforce this section by the entry of appropriate orders effective upon service on the criminal justice training school or the individual holding commission certification.

(b)        Any person who desires to appeal the proposed denial, suspension, or revocation of any certification authorized to be issued by the Commission shall file a written appeal with the Commission not later than 30 days following notice of denial, suspension, or revocation.

(c)        The Commission may appear in its own name and apply to courts having jurisdiction for injunctions to prevent violations of this Chapter or of rules issued pursuant thereto; specifically, the performance of criminal justice officer functions by officers or individuals who are not in compliance with the standards and requirements of G.S. 17C‑6(a) and G.S. 17C‑10. A single act of performance of a criminal justice officer function by an officer or individual who is performing such function in violation of this Chapter is sufficient, if shown, to invoke the injunctive relief of this section.  (1979, c. 763, s. 1; 1989, c. 757, s. 7; 2001‑490, s. 1.3; 2009‑546, s. 3.)



§ 17C-12. Grants under the supervision of Commission and the State; donations and appropriations.

§ 17C‑12.  Grants under the supervision of Commission and the State; donations and appropriations.

(a)        The Commission may accept for any of its purposes and functions under this Chapter any and all donations, both real and personal, and grants of money from any governmental unit or public agency, or from any institution, person, firm or corporation, and may  receive, utilize and dispose of the same. Any arrangements pursuant to this section shall be detailed in an annual report of the Commission. Such report shall include the identity of the donor, the nature of the transaction, and the conditions, if any. Any money received by the Commission pursuant to this section shall be deposited in the State Treasury to the account of the Commission.

(b)        The Commission may authorize the reimbursement to each political subdivision of the State not exceeding sixty percent (60%) of the salary and of the allowable tuition, living and travel expenses incurred by the officers in attendance at approved training programs, providing said political subdivisions do in fact adhere to the selection and training standards established by the Commission.

(c)        The Commission by rules and regulations, shall provide for administration of the grant program authorized by this section. In promulgating such rules, the Commission shall promote the most efficient and economical program of criminal justice training, including the maximum utilization of existing facilities and programs for the purpose of avoiding duplication.

(d)        The Commission may provide grants as a reimbursement for actual expenses incurred by the State or political subdivision thereof for the provisions of training programs of officers from other jurisdictions within the State. (1971, c. 963, ss. 8, 9; 1979, c. 763, s. 1.)



§ 17C-13. Pardons.

§ 17C‑13.  Pardons.

When a person presents competent evidence that he has been granted an unconditional pardon for a crime in this State, any other state, or the United States, the Commission may not deny, suspend, or revoke that person's certification based solely on the commission of that crime or for an alleged lack of good moral character due to the commission of that crime. (1989, c. 757, s. 8.)






Chapter 17D - North Carolina Justice Academy.

§ 17D-1. Definitions.

Chapter 17D.

North Carolina Justice Academy.

§ 17D‑1.  Definitions.

As used in this Chapter, unless the context otherwise requires:

(1)        "Academy" means the North Carolina Justice Academy.

(2)        "Academy property" means property that is owned or leased in whole or in part by the State of North Carolina and which is subject to the general management and control of the Department of Justice and is located in Salemburg, North Carolina, or at any other locations within the State which are dedicated to the use of the North Carolina Justice Academy subsequent to this Chapter being enacted.

(3)        "The Commission" means the North Carolina Criminal Justice Education and Training Standards Commission.

(4)        "Criminal justice agencies" means the State and local law enforcement agencies, the State and local police traffic service agencies, the State correctional agencies, the jails and other correctional agencies maintained by local governments, the courts of the State and the juvenile justice agencies.

(5)        "Criminal justice personnel" means any person who serves or assists any State or local agency engaged in crime prevention, crime reduction, crime investigation, training or educating of persons employed by criminal justice agencies, or enforcement of the criminal law; or any person employed by a criminal justice agency.

(6)        "Department" means the Department of Justice. (1973, c. 749; 1977, c. 831, s. 1; 1979, c. 763, s. 2; 1997‑456, s. 27.)



§ 17D-2. Academy established; duties.

§ 17D‑2.  Academy established; duties.

(a)        The North Carolina Department of Justice shall establish a North Carolina Justice Academy.

(b)        The Department of Justice shall employ the staff of the academy and direct its operations.

(c)        Duties of the academy. The North Carolina Justice Academy shall have, but is not limited to, the following functions:

(1)        It may provide training programs for criminal justice personnel.

(2)        It may provide technical assistance upon request to criminal  justice agencies to aid them in the discharge of their responsibilities.

(3)        It may develop, publish, and distribute educational and training materials.

(4)        It may take such other actions as may be deemed necessary or appropriate to carry out its assigned duties and responsibilities. (1973, c. 749; 1979, c. 763, s. 2.)



§ 17D-3. Donations.

§ 17D‑3.  Donations.

The Department of Justice may accept for any of its purposes and functions under this Article any and all donations, both real and personal, and grants of money from any governmental unit or public agency, or from any institution, person, firm or corporation. Any arrangements pursuant to this section shall be detailed in an annual report of the academy. Such reports shall include the identity of the donor, the nature of the transaction, and the conditions, if any. Any money received by the Department of Justice pursuant to this  section shall be deposited in the State Treasury to the account of the academy. All moneys involved shall be subject to audit by the State Auditor. (1979, c. 763, s. 2.)



§ 17D-4. Application of State highway and motor vehicles laws at the academy; authority of Department of Justice to regulate traffic, etc.

§ 17D‑4.  Application of State highway and motor vehicles laws at the academy; authority of Department of Justice to regulate traffic, etc.

(a)        Except as otherwise provided in this section, all of the provisions of Chapter 20 of the General Statutes relating to the use of highways of the State and the operation of vehicles thereon are applicable to all streets, alleys, driveways, and parking lots on academy property. Nothing in this section modifies any rights of ownership or control of academy property, now or hereafter vested in the State of North Carolina ex rel., Department of Justice.

(b)        The Department of Justice may by ordinance prohibit, regulate, divert, control, and limit pedestrian or vehicular traffic and the parking of vehicles and other modes of conveyance on the campus. In fixing speed limits, the Department of Justice is not subject to G.S. 20‑141(f) or (g), but may fix any speed limit reasonable and safe under the circumstances as conclusively determined by the Department of Justice. The Department of Justice may not regulate traffic on streets open to the public as of right, except as specifically provided in this section.

(c)        The Department of Justice may by ordinance provide for the registration of vehicles maintained or operated on the campus by any student, faculty member, or employee of the academy and may fix fees for such registration. The ordinance may make it unlawful for any person to operate an unregistered vehicle on the campus when the vehicle is required by the ordinance to be registered.

(d)        The Department of Justice may by ordinance set aside parking lots on the campus for use by students, faculty, and employees of the academy and members of the general public attending schools, conferences, or meetings at the academy, visiting or making use of any academy facilities, or attending to official business with the academy. The Department of Justice may issue permits to park in these lots and may charge a fee therefor. The Department of Justice may also by ordinance make it unlawful for any person to park a vehicle in any lot or other parking facility without procuring the requisite permit and displaying it on the vehicle.

(e)        The Department of Justice may by ordinance provide for the issuance of stickers, decals, permits or other indicia representing the registration of vehicles or the eligibility of vehicles to park on the campus and may by ordinance prohibit the forgery, counterfeiting, unauthorized transfer, or unauthorized use of such stickers, decals, permits or other indicia.

(f)         Violation of an ordinance adopted under any portion of this section is a Class 3 misdemeanor. An ordinance may provide that certain acts prohibited thereby shall not be enforced by criminal sanctions, and in such cases a person committing any such act shall not be guilty of a misdemeanor.

(g)        An ordinance adopted under this section may provide that a violation will subject the offender to a civil penalty. Penalties may be graduated according to the seriousness of the offense or the number of prior offenses committed by the person charged. The Department of Justice may establish procedure for the collection of these penalties and may enforce the penalties by civil action in the nature of debt. The Department of Justice may also provide for appropriate administrative sanctions if an offender does not pay a validly due penalty or has committed repeated offenses. Appropriate administrative sanctions include, but are not limited to, revocation of parking permits, termination of vehicle registration, and termination or suspension of enrollment in or employment by the academy.

(h)        An ordinance adopted under this section may provide that any vehicle illegally parked may be removed to a storage area, in which case the person so removing the vehicle shall be deemed a legal possessor within the meaning of G.S. 44A‑2(d).

(i)         Evidence that a vehicle was found parked or unattended in violation of a council ordinance is prima facie evidence that the vehicle was parked by:

(1)        The person holding an academy parking permit for the vehicle;

(2)        If no academy parking permit has been issued for the vehicle, the person in whose name the vehicle is registered with the academy pursuant to subsection (c); or

(3)        If no academy parking permit has been issued for the vehicle and the vehicle is not registered with the academy, the person in whose name it is registered with the North Carolina Department of Motor Vehicles or the corresponding agency of another state or nation.

The rule of evidence established by this subsection applies only in civil, criminal, or administrative actions or proceedings concerning violations of ordinances of the Department of Justice. G.S. 20‑162.1 does not apply to such actions or proceedings.

(j)         The Department of Justice shall cause to be posted appropriate notice to the public of applicable traffic and parking restrictions.

(k)        All ordinances adopted under this section shall be filed in the offices of the North Carolina Attorney General and the Secretary of State. The Department of Justice shall provide for printing and distributing copies of its traffic and parking ordinances.

(l)         All moneys received pursuant to this section shall be State funds as defined in G.S. 143C‑1‑1. (1977, c. 831, s. 2; 1979, c. 763, s. 2; 1993, c. 539, s. 309; 1994, Ex. Sess., c. 24, s. 14(c); 2006‑203, s. 12.)






Chapter 17E - North Carolina Sheriffs' Education and Training Standards Commission.

§ 17E-1. Findings and policy.

Chapter 17E.

North Carolina Sheriffs' Education and Training Standards Commission.

§ 17E‑1.  Findings and policy.

The General Assembly finds and declares that the office of sheriff, the office of deputy sheriff and the other officers and employees of the sheriff of a county are unique among all of the law‑enforcement offices of North Carolina. The administration of criminal justice has been declared by Chapter 17C of the General Statutes to be of statewide concern to the people of the State. The sheriff is the only officer of local government required by the Constitution. The sheriff, in addition to his criminal justice responsibilities, is the only officer who is also responsible for the courts of the State, and acting as their bailiff and marshall. The sheriff administers and executes criminal and civil justice and acts as the ex officio detention officer.

The deputy sheriff has been held by the Supreme Court of this State to hold an office of special trust and confidence, acting in the name of and with powers coterminous with his principal, the elected sheriff.

The offices of sheriff and deputy sheriff are therefore of special concern to the public health, safety, welfare and morals of the people of the State. The training and educational needs of such officers therefore require particularized and differential treatment from those of the criminal justice officers certified under Chapter 17C of the General Statutes. (1983, c. 558, s. 1; 1995, c. 103, s. 1.)



§ 17E-2. Definitions.

§ 17E‑2.  Definitions.

Unless the context clearly requires otherwise, the following definitions apply to this Chapter:

(1)        "Commission" means the North Carolina Sheriffs' Education and Training Standards Commission.

(2)        "Office" or "department" means the sheriff of a county, his deputies, his employees and such equipment, space, provisions and quarters as are supplied for their use.

(3)        "Justice officer" means:

a.         A person who, through the special trust and confidence of the sheriff, has taken the oath of office prescribed by Chapter 11 of the General Statutes as a peace officer in the office of the sheriff. This term includes "deputy sheriffs", "reserve deputy sheriffs", and "special deputy sheriffs", but does not include clerical and support personnel not required to take an oath. The term "special deputy" means a person who, through appointment by the sheriff, becomes an unpaid criminal justice officer to perform a specific act directed by the sheriff; or

b.         A person who, through the special trust and confidence of the sheriff, has been appointed as a detention officer by the sheriff; or

c.         A person who is either the administrator or other custodial personnel of district confinement facilities as defined in G.S. 153A‑219; however, nothing in this Chapter transfers any supervisory or administrative control over employees of district confinement facilities to the office of the sheriff; or

d.         A person who, through the special trust and confidence of the sheriff, is under the direct supervision and control of the sheriff and serves as a telecommunicator, or who is presented to the Commission for appointment as a telecommunicator by an employing entity other than the sheriff for the purpose of obtaining certification from the Commission as a telecommunicator. (1983, c. 558, s. 1; c. 745, s. 1; 1991, c. 265, s. 1; 1995, c. 103, s. 2; 1997‑443, s. 20.11(b).)



§ 17E-3. North Carolina Sheriffs' Education and Training Standards Commission established; members; terms; vacancies.

§ 17E‑3.  North Carolina Sheriffs' Education and Training Standards Commission established; members; terms; vacancies.

(a)        There is hereby established the North Carolina Sheriffs' Education and Training Standards Commission. The Commission shall be composed of 17 members as follows:

(1)        Sheriffs.  Twelve sheriffs appointed by the North Carolina Sheriffs' Association, 10 representing each of the Commission Districts established in this section, and two appointed at large in such manner as shall be prescribed by the Constitution or bylaws of the Association.

(2)        Appointees of the General Assembly.  One person appointed by the Speaker of the House of Representatives pursuant to G.S. 120‑121 and one person appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate pursuant to G.S. 120‑121.

(3)        County Commissioners.  One county commissioner appointed by the Governor as recommended from three nominees from the North Carolina Association of County Commissioners.

(4)        Others.  The President of the Community Colleges System or the President's designee and the Dean of the School of Government at the University of North Carolina at Chapel Hill or the Dean's designee shall be ex officio, nonvoting members of the Commission.

(b)        Terms.  Members shall be appointed for staggered terms. Beginning September 1, 1995, sheriffs representing Commission Districts 3, 6, and 9 shall be appointed to three‑year terms; sheriffs representing Commission Districts 1, 4, and 7 shall be appointed to one‑year terms; sheriffs representing Commission Districts 2, 5, 8, and 10 and the two at‑large sheriffs, shall be appointed to two‑year terms. The appointee of the House of Representatives shall serve a term of two years. The appointee of the Senate shall serve a term of two years. The county commissioner appointed by the North Carolina Association of County Commissioners shall serve a term of two years. After the initial terms established herein have expired, all sheriffs appointed to the Commission shall be appointed to terms of three years.

If an individual ceases to be a sheriff then his seat on the Commission becomes vacated upon his ceasing to be qualified to hold that seat. Any individual appointed or designated to serve on this Commission shall serve until his successor is appointed and qualified.

(c)        Vacancies.  If any vacancy occurs in the membership of the Commission, the appointing authority shall appoint another person to fill the unexpired term of the vacating member.

(d)        Compensation.  None of the members of the Commission shall receive compensation for serving on the Commission. However, if the North Carolina Department of Justice has funds available, then members of the Commission who are State officers or employees may be reimbursed for their expenses in accordance with G.S. 138‑6; members of the Commission who are full‑time salaried public officers or employees other than State officers or employees may be reimbursed for their expenses in accordance with G.S. 138‑5(b). All other members of the Commission may receive compensation and reimbursement for expenses in accordance with G.S. 138‑5.

(e)        Officers.  The chairman shall be elected from among the membership. The Commission shall select its other officers from among the membership as it deems necessary. All officers serve for one year, or until successors are qualified.

(f)         Removal.  The Commission may remove a member for misfeasance, malfeasance, nonfeasance or neglect of duty.

(g)        The Commission has power to adopt its own rules of procedure. The Commission shall meet no less than four times a year. It shall also meet on the call of the chairman or vice‑chairman, or any four members of the Commission.

(h)        The Commission may appoint any resident of the State to an adjunct or special committee created or appointed by it to study or make recommendations or reports on any subject matter related to its duties or the office of sheriff.

(i)         Members of the Commission shall have the authority to designate, in writing, one member of his office to represent them and, if the member possesses voting authority, vote for them on the Commission at all meetings the voting member is unable to attend. This voting authority shall extend to all matters brought before the Commission which require a vote, to include the entry of final agency decisions and the adoption of administrative rules.

(j)         The State is divided into 10 Commission Districts established for the appointment of members of the North Carolina Sheriffs' Education and Training Standards Commission as follows:

District 1: The Counties of Bertie, Camden, Chowan, Currituck, Gates, Hertford, Pasquotank, Perquimans, Tyrrell, and Washington.

District 2: The Counties of Caswell, Edgecombe, Franklin, Granville, Halifax, Nash, Northampton, Person, Vance, and Warren.

District 3: The Counties of Beaufort, Craven, Dare, Duplin, Hyde, Jones, Lenoir, Martin, Pamlico, and Pitt.

District 4: The Counties of Chatham, Durham, Greene, Harnett, Johnston, Lee, Orange, Wake, Wayne, and Wilson.

District 5: The Counties of Alleghany, Alexander, Ashe, Catawba, Gaston, Lincoln, Surry, Watauga, Wilkes, and Yadkin.

District 6: The Counties of Alamance, Davidson, Davie, Forsyth, Guilford, Iredell, Randolph, Rockingham, Rowan, and Stokes.

District 7: The Counties of Bladen, Brunswick, Carteret, Columbus, Cumberland, New Hanover, Onslow, Pender, Robeson, and Sampson.

District 8: The Counties of Anson, Cabarrus, Hoke, Mecklenburg, Montgomery, Moore, Richmond, Scotland, Stanly, and Union.

District 9: The Counties of Avery, Burke, Caldwell, Cleveland, Madison, McDowell, Mitchell, Polk, Rutherford, and Yancey.

District 10: The Counties of Buncombe, Cherokee, Clay, Graham, Haywood, Henderson, Jackson, Macon, Swain, and Transylvania. (1983, c. 558, s. 1; 1991 (Reg. Sess., 1992), c. 1005, ss. 1, 2; 1993 (Reg. Sess., 1994), c. 562, s. 1; c. 767, s. 33; 1995, c. 103, s. 3; c. 490, s. 48; 2006‑264, s. 29(e).)



§ 17E-4. Powers and duties of the Commission.

§ 17E‑4.  Powers and duties of the Commission.

(a)        The Commission shall have the following powers, duties, and responsibilities, which are enforceable through its rules and regulations, certification procedures, or the provisions of G.S. 17E‑8 and G.S. 17E‑9:

(1)        Promulgate rules and regulations for the administration of this Chapter, which rules may require (i) the submission by any agency of information with respect to the employment, education, and training of its justice officers, and (ii) the submission by any training school of information with respect to its programs that are required by this Chapter;

(2)        Establish minimum educational and training standards that may be met in order to qualify for entry level employment as an officer in temporary or probationary status or in a permanent position. The standards for entry level employment of officers shall include training in response to, and investigation of, domestic violence cases, as well as training in investigation for evidence‑based prosecutions. For purposes of the domestic violence training requirement, the term "officers" shall include justice officers as defined in G.S. 17E‑2(3)a., except that the term shall not include "special deputy sheriffs" as defined in G.S. 17E‑2(3)a.;

(3)        Certify, pursuant to the standards that it may establish for the purpose, persons as qualified under the provisions of this Chapter who may be employed at entry level as officers;

(4)        Establish minimum standards for the certification of training schools and programs or courses of instruction that are required by this Chapter;

(5)        Certify, pursuant to the standards that it has established for the purpose, training schools and programs or courses of instruction that are required by this Chapter;

(6)        Establish standards and levels of education or equivalent experience for teachers who participate in programs or courses of instruction that are required by this Chapter;

(7)        Certify, pursuant to the standards that it has established for the purpose, teachers who participate in programs or courses of instruction that are required by this Chapter;

(8)        Investigate and make such evaluations as may be necessary to determine if agencies are complying with the provision of this Chapter;

(9)        Adopt and amend bylaws, consistent with law, for its internal management and control;

(10)      Enter into contracts incident to the administration of its authority pursuant to this Chapter;

(11)      Establish minimum standards for in‑service training for justice officers. In‑service training standards shall include training in response to, and investigation of, domestic violence cases, as well as training in investigation for evidence‑based prosecutions. For purposes of the domestic violence training requirement, the term "justice officer" shall include those defined in G.S. 17E‑2(3)a., except that the term shall not include "special deputy sheriffs" as defined in G.S. 17E‑2(3)a.;

(12)      Establish minimum standards and levels of training for certification of instructors for the domestic violence training required by subdivisions (2) and (11) of this subsection.

The Commission may certify, and no additional certification shall be required from it, programs, courses and teachers certified by the North Carolina Criminal Justice Education and Training Standards Commission. Where the Commission determines that a program, course, instructor or teacher is required for an area which is unique to the office of sheriff, the Commission may certify such program, course, instructor, or teacher under such standards and procedures as it may establish.

(b)        The Commission shall have the following powers, which shall be advisory in nature and for which the Commission is not authorized to undertake any enforcement actions:

(1)        Certify, pursuant to the standards that it has established for the purpose, justice officers for those law‑enforcement agencies that elect to comply with the minimum education, training, and experience standards established by the Commission for positions for which advanced or specialized training, education, and experience are appropriate;

(2)        Consult and cooperate with counties, agencies of this State, other governmental agencies, and with universities, colleges, junior colleges, and other institutions, public or private, concerning the development of training schools and programs or courses of instruction;

(3)        Study and make reports and recommendations concerning justice education and training in North Carolina;

(4)        Conduct and stimulate research by public and private agencies which shall be designed to improve education and training in the administration of justice;

(5)        Study, obtain data, statistics, and information and make reports concerning the recruitment, selection, education and training of persons serving justice agencies in this State; to make recommendations for improvement in methods of recruitment, selection, education and training of persons serving sheriffs' departments;

(6)        Study and make reports and recommendations to the Governor, Attorney General, Chief Justice, President of the Senate and Speaker of the House, concerning the manpower, salary and equipment needs of the sheriffs of the State;

(7)        Make recommendations concerning any matters within its purview pursuant to this Chapter;

(8)        Appoint such advisory committees as it may deem necessary;

(9)        Do such things as may be necessary and incidental to the administration of its authority pursuant to this Chapter;

(10)      Formulate basic plans for and promote the development and improvement of a comprehensive system of education and training for the officers and employees of agencies consistent with its rules and regulations;

(11)      Maintain liaison among municipal, State and federal agencies with respect to education and training;

(12)      Promote the planning and development of a systematic career development program for sheriffs' department personnel. (1983, c. 558, s. 1; 1991, c. 265, s. 2; 1995, c. 103, ss. 4, 5; 2004‑186, ss. 2.7, 2.9, 2.10, 2.12.)



§ 17E-5. Functions of the Department of Justice.

§ 17E‑5.  Functions of the Department of Justice.

(a)        The Attorney General shall provide such staff assistance as the Commission shall require and direct in the performance of its duties.

(b)        The Attorney General shall have legal custody of all books, papers, documents, or other records and property of the Commission. (1983, c. 558, s. 1.)



§ 17E-6. Justice Officers' Standards Division established; appointment of director; duties.

§ 17E‑6.  Justice Officers' Standards Division established; appointment of director; duties.

(a)        There is hereby established, within the Department of Justice, the Justice Officers' Standards Division hereinafter called "the Division," which shall be organized and staffed in accordance with applicable laws and regulations and within the limits of authorized appropriations.

(b)        The Attorney General shall appoint a director for the Division chosen from a list of nominees submitted to him by the Commission who shall be responsible to and serve at the pleasure of the Attorney General and the Commission.

(c)        The Division shall administer such programs as are assigned to it by the Commission. Administrative duties and responsibilities shall include, but are not limited to, the following:

(1)        Administering any and all programs assigned to the Division by the Commission and reporting any violations of or deviations from the rules and regulations of the Commission as the Commission may require;

(2)        Compiling data, developing reports, identifying needs and performing research relevant to improvement of the agencies;

(3)        Developing new and revising existing programs for adoption consideration by the Commission;

(4)        Monitoring and evaluating programs of the Commission;

(5)        Providing technical assistance to agencies of the justice system to aid them in the discharge of program participation and responsibilities;

(6)        Disseminating information on Commission programs to concerned agencies or individuals;

(7)        Taking such other actions as may be deemed necessary or appropriate to carry out its assigned duties and responsibilities;

(8)        The director may divulge any information in the Division's personnel file of a justice officer or applicant for certification to the head of the department employing the officer or considering the applicant for employment when the director deems it necessary and essential to the retention or employment of said officer or applicant. The information may be divulged whether or not such information was contained in a personnel file maintained by a State or by a local government agency. (1983, c. 558, s. 1; 1995, c. 103, s. 6.)



§ 17E-7. Required standards.

§ 17E‑7.  Required standards.

(a)        Justice officers, other than those set forth in subsection (c1) of this section, shall not be required to meet any requirements of subsections (b) and (c) of this section as a condition of continued employment, nor shall failure of a justice officer to fulfill such requirements make him ineligible for any promotional examination for which he is otherwise eligible if the officer held an appointment prior to July 1, 1983, and is a sworn law‑enforcement officer with power of arrest. The legislature finds, and it is hereby declared to be the policy of this Chapter, that such officers have satisfied such requirements by their experience. It is the intent of the Chapter that all justice officers employed at the entry level after the Commission has adopted the required standards shall meet the requirements of this Chapter. All justice officers who are exempted from the required entry level standards by this subsection are subject to the requirements of subsections (b) and (c) of this section as well as the requirements of G.S. 17E‑4(a) in order to retain certification.

(b)        The Commission shall provide, by regulation, that no person may be appointed as a justice officer at entry level, except on a temporary or probationary basis, unless such person has satisfactorily completed an initial preparatory program of training at a school certified by the Commission or has been exempted from that requirement by the Commission pursuant to this Chapter. Upon separation of a justice officer from a sheriff's department within the temporary or probationary period of appointment, the probationary certification shall be terminated by the Commission. Upon the reappointment to the same department or appointment to another department of an officer who has separated from a department within the probationary period, the officer shall be charged with the amount of time served during his initial appointment and allowed the remainder of the probationary period to complete the basic training requirement. Upon the reappointment to the same department or appointment to another department of an officer who has separated from a department within the probationary period and who has remained out of service for more than one year from the date of separation, the officer shall be allowed another probationary period to complete such training as the Commission shall require by rule for an officer returning to service.

(c)        In addition to the requirements of subsection (b) of this section, the Commission, by rules and regulations, may fix other qualifications for the employment and retention of justice officers including minimum age, education, physical and mental standards, citizenship, good moral character, experience, and such other matters as relate to the competence and reliability of persons to assume and discharge the responsibilities of the office, and the Commission shall prescribe the means for presenting evidence of fulfillment of these requirements.

Where minimum educational standards are not met, yet the individual shows potential and a willingness to achieve the standards by extra study, they may be waived by the Commission for the reasonable amount of time it will take to achieve the standards required. Upon petition from a sheriff, the Commission may grant a waiver of any provisions of this section (17E‑7) for any justice officer serving that sheriff.

(c1)      Any justice officer appointed as a telecommunicator at the entry level after March 1, 1998, shall meet all requirements of this Chapter. Any person employed in the capacity of a telecommunicator as defined by the Commission on or before March 1, 1998, shall not be required to meet any entry‑level requirements as a condition of continued employment but shall be reported to the Commission for certification. All justice officers who are exempted from the required entry‑level standards by this subsection are subject to the requirements of subsections (b) and (c) of this section as well as the requirements of G.S. 17E‑4(a) in order to retain certification.

(d)        The Commission may issue a certificate evidencing satisfaction of the requirements of subsections (b), (c), and (c1) of this section to any applicant who presents such evidence as may be required by its rules and regulations of satisfactory completion of a program or course of instruction in another jurisdiction. (1983, c. 558, s. 1; 1987, c. 783, s. 8; 1991, c. 265, s. 3; 1995, c. 103, s. 7; 1997‑443, s. 20.11(c).)



§ 17E-8. Special requirements; authorizations.

§ 17E‑8.  Special requirements; authorizations.

(a)        Nothing in this Chapter shall be construed as a condition precedent to the taking of the oath of office or the exercise of the powers, duties or privileges of the offices of sheriff or justice officer.

(b)        Any sheriff or justice officer, who has taken the oath of office, or person who has received a special deputation for the purpose from the sheriff, acts validly, and his arrests, executions, levies and sales are valid, without regard to whether he has complied with this Chapter or the rules or regulations adopted under this Chapter, unless he has been ordered to cease and desist from such actions by the court, or pursuant to G.S. 17E‑9. (1983, c. 558, s. 1; 1995, c. 103, s. 8.)



§ 17E-9. Compliance; enforcement.

§ 17E‑9.  Compliance; enforcement.

(a)        Any justice officer who the Commission determines does not comply with this Chapter or any rules adopted under this Chapter shall not exercise the powers of a justice officer and shall not exercise the power of arrest unless the Commission waives that certification or deficiency. The Commission shall enforce this section by the entry of appropriate orders effective upon service on either the department or the justice officer.

(b)        Any person who desires to appeal the proposed denial, suspension, or revocation of any certification authorized to be issued by the Commission shall file a written appeal with the Commission not later than 30 days following notice of denial, suspension, or revocation.

(c)        The Commission may appear in its own name and apply to courts having jurisdiction for injunctions to prevent violations of this Chapter or of rules issued pursuant thereto; specifically, the performance of justice officer functions by officers or individuals who are not in compliance with the standards and requirements of this Chapter or of rules issued pursuant thereto. A single act of performance of a justice officer function by an officer or individual who is performing such function in violation of this Chapter is sufficient, if shown, to invoke the injunctive relief of this section. (1983, c. 558, s. 1; 1995, c. 103, s. 9; 2001‑490, s. 1.4.)



§ 17E-10. Donations to the Commission; grants and appropriations.

§ 17E‑10.  Donations to the Commission; grants and appropriations.

(a)        The Commission may accept for any of its purposes and functions under this Chapter any and all donations, both real and personal, and grants of money from any governmental unit or public agency, or from any institution, person, firm or corporation, and may receive, utilize and dispose of same. Any arrangement pursuant to this section shall be detailed in a biennial report of the Commission to the General Assembly. Such report shall include the identity of the donor, the nature of the transaction, and the conditions, if any. Any money received by the Commission pursuant to this section shall be deposited in the State Treasury to the account of the Commission.

(b)        The Commission may authorize grants pursuant to this section and consistent with the powers conferred upon the Commission under G.S. 17E‑6.

(c)        The Commission in providing for the administration of the grant program authorized by this section shall promote the most efficient and economical program of criminal justice education and training, including the maximum utilization of existing facilities and programs for the purpose of avoiding duplication.

(d)        The Commission may provide grants as a reimbursement for actual expenses incurred by the State or any political subdivision thereof for the provision of training programs providing said political subdivisions and State law‑enforcement agencies do adhere to the selection and training standards established by the Commission. (1983, c. 558, s. 1; 1991 (Reg. Sess., 1992), c. 1030, s. 9.)



§ 17E-11. Application and construction of Chapter.

§ 17E‑11.  Application and construction of Chapter.

(a)        Nothing in this Chapter shall apply to the sheriff elected by the people.

(b)        Nothing in this Chapter shall be construed as modifying the character of a sheriff from an elective office, or as modifying the character of the office of deputy sheriff from an appointive office.

(c)        If a justice officer, or a criminal justice officer as defined in G.S. 17C‑2(c), becomes sheriff, the justice officer is not required to maintain certification for the period served as sheriff.  The Commission shall reinstate certification upon the conclusion of the period of service as sheriff and in conformance with the rules of the Commission for the application for certification. (1983, c. 558, s. 1; 1991, c. 265, s. 4.)



§ 17E-12. Pardons.

§ 17E‑12.  Pardons.

When a person presents competent evidence that the person has been granted an unconditional pardon of innocence for a crime in this State, any other state, or the United States, the Commission may not deny, suspend, or revoke that person's certification based solely on the commission of that crime or for alleged lack of good moral character due to the commission of that crime. (1995, c. 103, s. 10.)






Chapter 18 - Regulation of Intoxicating Liquors.

§§ 18-1 through 18-152. Repealed by Session Laws 1971, c. 872, s. 3.

Chapter 18.

Regulation of Intoxicating Liquors.

§§ 18‑1 through 18‑152.  Repealed by Session Laws 1971, c. 872, s. 3.






Chapter 18A - Regulation of Intoxicating Liquors.

§§ 18A-1 through 18A-69. Repealed by Session Laws 1981, c. 412, s. 1, effective January 1, 1982.

Chapter 18A.

Regulation of Intoxicating Liquors.

§§ 18A‑1 through 18A‑69.  Repealed by Session Laws 1981, c. 412, s. 1, effective January 1, 1982.






Chapter 18B - Regulation of Alcoholic Beverages.

§ 18B-100. Purpose of Chapter.

Chapter 18B.

Regulation of Alcoholic Beverages.

Article 1.

General Provisions.

§ 18B‑100.  Purpose of Chapter.

This Chapter is intended to establish a uniform system of control over the sale, purchase, transportation, manufacture, consumption, and possession of alcoholic beverages in North Carolina, and to provide procedures to insure the proper administration of the ABC laws under a uniform system throughout the State. This Chapter shall be liberally construed to the end that the sale, purchase, transportation, manufacture, consumption, and possession of alcoholic beverages shall be prohibited except as authorized in this Chapter.

Except as provided in this Chapter, local ordinances establishing different rules on the manufacture, sale, purchase, transportation, possession, consumption, or other use of alcoholic beverages, or requiring additional permits or fees, are prohibited. (1937, c. 49, s. 1; 1971, c. 872, s. 1; 1981, c. 412, s. 2.)



§ 18B-101. Definitions.

§ 18B‑101.  Definitions.

As used in this Chapter, unless the context requires otherwise:

(1)        "ABC law" or "ABC laws" means any statute or statutes in this Chapter or in Article 2C of Chapter 105, and the rules issued by the Commission under the authority of this Chapter.

(2)        "ABC permit" or "permits" means any written or printed authorization issued by the Commission pursuant to the provisions of this Chapter, other than a purchase‑transportation permit. Unless the context clearly requires otherwise, as in the provisions concerning applications for permits, "ABC permit" or "permit" means a presently valid permit.

(3)        "ABC system" means a local board and all ABC stores operated by it, its law‑enforcement branch, and all its employees.

(4)        "Alcoholic beverage" means any beverage containing at least one‑half of one percent (0.5%) alcohol by volume, including malt beverages, unfortified wine, fortified wine, spirituous liquor, and mixed beverages.

(5)        "ALE Division" means the Alcohol Law Enforcement Division of the Department of Crime Control and Public Safety.

(5a)      "Bailment surcharge" means the charge imposed on each case of liquor shipped from a Commission warehouse as provided in G.S. 18B‑208. This bailment surcharge is in addition to the bailment charge imposed by G.S. 18B‑804(b)(2).

(6)        "Commission" means the North Carolina Alcoholic Beverage Control Commission established under G.S. 18B‑200.

(7)        "Fortified wine" means any wine, of more than sixteen percent (16%) and no more than twenty‑four percent (24%) alcohol by volume, made by fermentation from grapes, fruits, berries, rice, or honey; or by the addition of pure cane, beet, or dextrose sugar; or by the addition of pure brandy from the same type of grape, fruit, berry, rice, or honey that is contained in the base wine and produced in accordance with the regulations of the United States.

(7a)      "Historic ABC establishment" means a restaurant or hotel that meets all of the following requirements:

a.         Is on the national register of historic places or located within a State historic district.

b.         Is a property designed to attract local, State, national, and international tourists located on a State Route (SR) and with a property line located within 1.5 miles of the intersection of a designated North Carolina scenic byway as defined in G.S. 136‑18(31).

c.         Is located within 15 miles of a national scenic highway.

d.         Is located in a county in which the on‑premises sale of malt beverages or unfortified wine is authorized in two or more cities in the county.

(7b)      "Keg" means a portable container designed to hold and dispense 7.75 gallons or more of malt beverage.

(8)        "Local board" means a city or county ABC board, or local board created pursuant to the provisions of G.S. 18B‑703. A local board is an independent local political subdivision of the State. Nothing in this Chapter shall be construed as constituting a local board the agency of a city or county or of the Commission.

(8a)      "Lottery law" or "lottery laws" means any provision of Chapter 18C of the General Statutes and the rules issued by the Lottery Commission under the authority of Chapter 18C of the General Statutes.

(9)        "Malt beverage" means beer, lager, malt liquor, ale, porter, and any other brewed or fermented beverage except unfortified or fortified wine as defined by this Chapter, containing at least one‑half of one percent (0.5%), and not more than fifteen percent (15%), alcohol by volume. Any malt beverage containing more than six percent (6%) alcohol by volume shall bear a label clearly indicating the alcohol content of the malt beverage.

(10)      "Mixed beverage" means either of the following:

a.         A drink composed in whole or in part of spirituous liquor and served in a quantity less than the quantity contained in a closed package.

b.         A premixed cocktail served from a closed package containing only one serving.

(11)      "Nontaxpaid alcoholic beverage" means any alcoholic beverage upon which the taxes imposed by the United States, this State, or any other territorial jurisdiction in which the alcoholic beverage was purchased have not been paid.

(12)      "Person" means an individual, firm, partnership, association, corporation, limited liability company, other organization or group, or other combination of individuals acting as a unit.

(12a)    "Premises" means all areas, whether inside or outside the licensed premises, where the permittee has control of the property through a lease, deed, or other legal process.

(13)      "Sale" means any transfer, trade, exchange, or barter, in any manner or by any means, for consideration.

(13a)    (See note) "Special ABC area" means an area that meets the following requirements:

Either:

a.         The area has fewer than 500 permanent residents, and the area:

1.         Is located in a county that borders another state, that has at least one city that has approved the operation of an ABC store, and in which the sale of unfortified wine and malt beverages is permitted countywide or in one city; and

2.         Contains more than 500 contiguous acres made up of privately‑owned land and land owned by an association or a club that is exempt from income tax on its membership income under Article 4 of Chapter 105 of the General Statutes, has more than 200 members, was created for municipal and recreational purposes, and, for three or more years, has levied assessments or dues and provided municipal services; or

b.         The area has more than 500 permanent residents, and the area:

1.         Is located in a county:

I.          Where ABC stores have heretofore been established but in which the sale of mixed beverages has not been approved;

II.         That borders on a county that has approved the sale of alcoholic beverages countywide and contains an international airport; and

III.       Borders on a county where ABC stores have heretofore been established by petition pursuant to law; and

2.         Contains more than 500 contiguous acres made up of privately‑owned land and land owned by an association or a club that is exempt from income tax on its membership income under Article 4 of Chapter 105 of the General Statutes, has more than 200 members, was created for municipal and recreational purposes, and, for three or more years, has levied assessments or dues and provided municipal services; or

c.         The area is an area of a county where the following requirements are met:

1.         The county borders on the Atlantic Ocean and has a seaport supporting oceangoing vessels;

2.         ABC stores have been established in the county and the sale of mixed beverages is allowed in six or more municipalities;

3.         The population of the county, according to the 2000 census, exceeds 52,000;

4.         The tourism economy of the county is made up of more than 3,000 tourism‑related jobs; and

5.         Tourism expenditures within the county exceed two hundred million dollars ($200,000,000) annually.

(14)      "Spirituous liquor" or "liquor" means distilled spirits or ethyl alcohol, including spirits of wine, whiskey, rum, brandy, gin and all other distilled spirits and mixtures of cordials, liqueur, and premixed cocktails, in closed containers for beverage use regardless of their dilution.

(14a)    "Tourism ABC establishment" means a restaurant or hotel that meets both of the following requirements:

a.         Is located on property, a property line of which is located within 1.5 miles of the end of an entrance or exit ramp of a junction on a national scenic parkway designed to attract local, State, national, and international tourists between the State line and Milepost 460.

b.         Is located in a county in which the on‑premises or off‑premises sale of malt beverages or unfortified wine is authorized in at least one city.

(14b)    "Tourism resort" means:

a.         Any restaurant and lodging facility, whether public or private, owned and operated as a resort property offering food, beverage, lodging, and meeting facilities to travelers and tourists and featuring one or more golf courses and two or more tennis courts along with other recreational and sporting activities, or

b.         Any restaurant, whether public or private, owned and operated as a resort property offering food and beverage to travelers and tourists and featuring an equestrian center and two or more tennis courts along with other recreational and sporting activities.

Receipts from sporting and recreational activities of a tourism resort shall be at least twenty‑five percent (25%) of total gross receipts. Receipts from the sale of alcoholic beverages shall not exceed fifty percent (50%) of total gross receipts. A tourism resort open to the public shall advertise at least quarterly in a regional or national travel or sports industry publication, or in the State travel guide published by the North Carolina Department of Commerce.

(15)      "Unfortified wine" means any wine of sixteen percent (16%) or less alcohol by volume made by fermentation from grapes, fruits, berries, rice, or honey; or by the addition of pure cane, beet, or dextrose sugar; or by the addition of pure brandy from the same type of grape, fruit, berry, rice, or honey that is contained in the base wine and produced in accordance with the regulations of the United States. (1981, c. 412, s. 2; 1981 (Reg. Sess., 1982), c. 1262, s. 2; c. 1285, s. 1; 1983, c. 435, s. 41; 1985, c. 69; 1987, c. 443, s. 1; 1989, c. 629, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 5; 1991 (Reg. Sess., 1992), c. 920, ss. 1, 10; 1993, c. 415, ss. 1, 2; 1995, c. 466, s. 1; 1997‑443, s. 16.27(b); 1999‑461, s. 1; 1999‑462, ss. 1, 13; 2001‑515, s. 1; 2004‑135, s. 1; 2004‑203, s. 23; 2005‑276, s. 31.1(x); 2005‑277, s. 1; 2005‑344, s. 10.1(a); 2005‑392, s. 1; 2005‑435, s. 25(a); 2006‑253, s. 2; 2006‑264, s. 95.)



§ 18B-102. Manufacture, sale, etc., forbidden except as expressly authorized.

§ 18B‑102.  Manufacture, sale, etc., forbidden except as expressly authorized.

(a)        General Prohibition.  It shall be unlawful for any person to manufacture, sell, transport, import, deliver, furnish, purchase, consume, or possess any alcoholic beverages except as authorized by the ABC law.

(b)        Violation a Class 1 Misdemeanor.  Unless a different punishment is otherwise expressly stated, any person who violates any provision of this Chapter shall be guilty of a Class 1 misdemeanor.  In addition the court may impose the provisions of G.S. 18B‑202 and of G.S. 18B‑503, 18B‑504, and 18B‑505. (1923, c. 1, s. 1; C.S., s. 3411(a); 1937, c. 49, s. 24; c. 411; 1939, c. 158, s. 501; 1941, c. 339, ss. 1, 3, 4; 1945, c. 780; c. 903, ss. 1, 3, 10; 1971, c. 872, s. 1; 1973, c. 476, s. 193; c. 1014; 1975, c. 329; c. 411, s. 2; 1977, 2nd Sess., c. 1138, s. 1; 1979, c. 683, s. 1; 1981, c. 412, s. 2; 1989, c. 800, s. 1; 1993, c. 539, s. 310; 1994, Ex. Sess., c. 14, s. 29; c. 24, s. 14(c).)



§ 18B-102.1. Direct shipments from out-of-state prohibited.

§ 18B‑102.1.  Direct shipments from out‑of‑state prohibited.

(a)        It is unlawful for any person who is an out‑of‑state retail or wholesale dealer in the business of selling alcoholic beverages to ship or cause to be shipped any alcoholic beverage directly to any North Carolina resident who does not hold a valid wholesaler's permit under Article 11 of this Chapter.

(b)        The Commission shall mail a notice by certified mail ordering a person who violates the provisions of subsection (a) of this section to cease and desist any shipments of alcoholic beverages to North Carolina residents. If the offender cannot produce a receipt or otherwise show that applicable State taxes have been paid on the shipped alcohol within 30 days after this notice has been deposited by certified mail addressed to the out‑of‑state retail or wholesale dealer either at the address shown on the shipment or the last known address of that dealer in any legal registry, such as a registry with the Secretary of State for incorporation of a business, or within 30 days after personal service of the notice on the out‑of‑state retail or wholesale dealer, it shall be presumptive evidence of his intent to ship alcoholic beverages directly to a North Carolina resident who does not hold a valid wholesaler's permit issued by the Commission.

(c)        This section shall not apply to producers of beverage alcohol holding a basic permit from the Bureau of Alcohol, Tobacco and Firearms.

(d)        Upon determination by the Commission that a holder of a basic permit from the Bureau of Alcohol, Tobacco and Firearms has made an illegal shipment to consumers in North Carolina, the Commission shall notify the Bureau of Alcohol, Tobacco and Firearms in writing and by certified mail and request the Bureau to take appropriate action.

(e)        Whoever violates the provisions of this section shall be guilty of a Class I felony and shall pay a fine of not more than ten thousand dollars ($10,000). (1997‑348, s. 1.)



§ 18B-103. Exemptions.

§ 18B‑103.  Exemptions.

The following activities shall be permitted:

(1)        The use of ethyl alcohol for scientific, chemical, pharmaceutical, mechanical, and industrial purposes;

(2)        The use of ethyl alcohol by persons authorized to obtain it tax free, as provided by federal law;

(3)        The use of ethyl alcohol in the manufacture and preparation of any product unfit for use as a beverage;

(4)        The use of alcoholic beverages by licensed physicians, druggists, or dental surgeons for medicinal or pharmaceutical purposes; or the use of alcoholic beverages by medical facilities established and maintained for the treatment of patients addicted to the use of alcohol or drugs;

(5)        The use of grain alcohol by college, university or State laboratories, and by manufacturers of medicine, for compounding, mixing, or preserving medicines or medical preparations, or for surgical purposes;

(5a)      The manufacture, possession, and consumption of alcoholic beverages for the purpose of conducting scientific, chemical, pharmaceutical, mechanical, industrial, and educational research in connection with teaching, research, or extension programs conducted by, or under the supervision of, an instructor at an accredited community college, public or private college or university, or an extension agent in connection with educational programs and activities offered by the North Carolina Cooperative Extension Service;

(6)        The manufacture, importation, and possession of denatured alcohol produced and used as provided by federal law;

(7)        The manufacture or sale of cider or vinegar;

(8)        The possession and use of unfortified wine or fortified wine for sacramental purpose by any organized church or ordained minister, including in public school buildings when the use of those buildings is approved by the local school board;

(9)        The possession and use of alcohol acquired for controlled‑drinking programs as authorized under G.S. 20‑139.1(g);

(10)      The use of spirituous liquor in the manufacture of flavors or flavoring extracts that are unfit for beverage use;

(11)      Under the direct supervision of an instructor during a culinary class that is part of an established culinary curriculum at an accredited college or university, the delivery to or possession or consumption by a student who is less than 21 years of age, when the student is required to taste or imbibe the alcoholic beverage during a culinary class conducted pursuant to the curriculum.  (1923, c. 1, ss. 4, 19, 20; C.S., s. 3411(d), (s), (t); 1935, c. 1141; 1971, c. 872, s. 1; c. 1233; 1981, c. 412, s. 2; c. 747, s. 36; 1981 (Reg. Sess., 1982), c. 1262, s. 3; 1983, c. 435, s. 6; 1985, c. 566, s. 2; 1993, c. 127, s. 1; 2004‑199, s. 8; 2009‑539, s. 1.)



§ 18B-104. Administrative penalties.

§ 18B‑104.  Administrative penalties.

(a)        Penalties.  For any violation of the ABC laws, the Commission may take any of the following actions against a permittee:

(1)        Suspend the permittee's permit for a specified period of time not longer than three years;

(2)        Revoke the permittee's permit;

(3)        Fine the permittee up to five hundred dollars ($500.00) for the first violation, up to seven hundred fifty dollars ($750.00) for the second violation, and up to one thousand dollars ($1,000) for the third violation; or

(4)        Suspend the permittee's permit under subdivision (1) and impose a fine under subdivision (3).

(b)        Compromise.  In any case in which the Commission is entitled to suspend or revoke a permit, the Commission may accept from the permittee an offer in compromise to pay a penalty of not more than five thousand dollars ($5,000). The Commission may either accept a compromise or revoke a permit, but not both. The Commission may accept a compromise and suspend the permit in the same case.

(c)        Fines and Penalties to Treasurer.  The clear proceeds of fines and penalties assessed pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(d)        Effect on Licenses.  Suspension or revocation of a permit includes automatic suspension or revocation of any related State or local revenue license.

(e)        Effect on Other Permits.  Unless some other disposition is ordered by the Commission, revocation or suspension of a permit under subsection (a) includes automatic revocation or suspension, respectively, of any other ABC permit held by the same permittee for the same establishment. (1939, c. 158, s. 514; 1943, c. 400, s. 6; 1945, c. 903, s. 1; 1947, c. 1098, ss. 2, 3; 1949, c. 974, ss. 7, 14; 1953, c. 1207, ss. 2‑5; 1957, cc. 1048, 1440; 1963, c. 426, ss. 4, 5, 10, 12; c. 460, s. 1; 1971, c. 872, s. 1; 1973, c. 476, s. 193; 1977, c. 669, s. 1; 1981, c. 412, s. 2; 1998‑215, s. 27.)



§ 18B-105. Advertising.

§ 18B‑105.  Advertising.

(a)        General Rule.  No person shall advertise alcoholic beverages in this State except in compliance with the rules of the Commission.

(b)        Rule‑making Authority.  The Commission shall have the authority to adopt rules to:

(1)        Prohibit or regulate advertising of alcoholic beverages by permittees in newspapers, pamphlets, and other print media;

(2)        Prohibit or regulate advertising by on‑premises permittees of brands or prices of alcoholic beverages via newspapers, radio, television, and other mass media;

(3)        Prohibit deceptive or misleading advertising of alcoholic beverages;

(4)        Require all advertisements of alcoholic beverages to disclose fully the identity of the advertiser and of the product being advertised;

(5)        Prohibit advertisements of alcoholic beverages on the premises of a permittee, or regulate the size, number, and appearance of those advertisements;

(6)        Prohibit or regulate advertisement of prices of alcoholic beverages on the premises of a permittee;

(7)        Prohibit or regulate alcoholic beverage advertisements on billboards;

(8)        Prohibit alcoholic beverage advertisements on outdoor signs, or regulate the nature, size, number, and appearance of those advertisements;

(9)        Prohibit or regulate advertising of alcoholic beverages by mail;

(10)      Prohibit or regulate contests, games, or other promotions which serve or tend to serve as advertisement for a specific  brand or brands of alcoholic beverages; and

(11)      Prohibit or regulate any advertising of alcoholic beverages  which is contrary to the public interest. (1923, c. 1, s. 3; C.S., s. 3411(c); 1933, cc. 216, 229; 1945, c. 903, s. 1; 1947, c. 1098, ss. 2, 3; 1957, c. 1048; 1963, c. 426, s. 10; c. 460, s. 1; 1971, c. 872, s. 1; 1981, c. 412, s. 2.)



§ 18B-106. Alcoholic beverages for use on oceangoing ships.

§ 18B‑106.  Alcoholic beverages for use on oceangoing ships.

(a)        Delivery Permitted.  Alcoholic beverages for use outside the United States on oceangoing vessels shall be delivered as follows:

(1)        Spirituous liquor may be imported into this State under United States customs bonds, held in United States customs bonded warehouses, and transferred between those warehouses. Spirituous liquors may only be released from customs bonds for delivery to an officer or agent of an oceangoing vessel who has obtained a permit from the Commission for that purpose.

(2)        Malt beverages, unfortified wine, and fortified wine may be sold and delivered by any wholesaler or retailer licensed in  this State to an officer or agent of an oceangoing vessel. The Commission may require the officer or agent to obtain a permit before purchasing alcoholic beverages under this subdivision.

(b)        Definition.  "Oceangoing vessel" means a ship which plies the high seas in interstate or foreign commerce, in the transport of freight or passengers, or both, for hire exclusively.

(c)        Rules.  The Commission may issue rules relating to applications for permits and otherwise regulate the importation, sale, and delivery of alcoholic beverages under this section to insure that  those beverages are used only on oceangoing vessels outside the United States. (1981, c. 412, s. 2.)



§ 18B-107. Alcoholic beverages for use in air commerce.

§ 18B‑107.  Alcoholic beverages for use in air commerce.

(a)        Purchase and Storage.  The Commission may issue permits authorizing air carriers offering regularly scheduled or chartered flights in foreign, interstate, or intrastate commerce to purchase malt beverages, unfortified wine, and fortified wine from any wholesaler or retailer licensed in this State, and to transport those  alcoholic beverages. The Commission may also authorize air carriers to store, at facilities approved by the Commission, alcoholic beverages to be sold or served pursuant to subsection (b).

(b)        Sale.  Air carriers may sell and serve alcoholic beverages anywhere in this State to passengers while in transit aboard any aircraft. At airports which service airplanes boarding at least 150,000 passengers annually, air carriers may serve complimentary alcoholic beverages to their passengers in air carrier passenger rooms approved by the Commission. Alcoholic beverages may not be sold in such a room unless a permit has been issued under Article 10 authorizing sale there. (1981, c. 412, s. 2.)



§ 18B-108. Sales on trains.

§ 18B‑108.  Sales on trains.

Alcoholic beverages may be sold on railroad trains in this State upon compliance with Article 2C of Chapter 105 of the General Statutes. Malt beverages, unfortified wine, and fortified wine may be sold and delivered by any wholesaler or retailer licensed in this State to an officer or agent of a rail line that carries at least 60,000 passengers annually. (1981, c. 412, s. 2; c. 747, s. 37; 1985, c. 114, s. 5; 2000‑140, s. 39; 2006‑227, s. 8.)



§ 18B-109. Direct shipment of alcoholic beverages into State.

§ 18B‑109.  Direct shipment of alcoholic beverages into State.

(a)        General Prohibition.  Except as provided in G.S. 18B‑1001.1, no person shall have any alcoholic beverage mailed or shipped to him from outside this State unless he has the appropriate ABC permit.

(b)        Armed Forces Installation.  No person shall have malt beverages or unfortified wine shipped directly from a point outside this State to an armed forces installation within this State if those alcoholic beverages are for resale on the installation.

(c)        Wine Shipper Permittees.  It is unlawful for a wine shipper permittee to ship any wines except in compliance with this Chapter and Articles 2C and 5 of Chapter 105 of the General Statutes.

(d)        On‑Premises Purchases.  A person who purchases wine while visiting the premises of a winery, whether located within or outside the State, may authorize the winery to ship by common carrier, or may personally ship by common carrier, the purchased wine directly to addresses in the State in amounts that can be personally transported in accordance with the laws of this State and of the state in which the winery is located. A winery shipping wine pursuant to this subsection is not required to have a wine shipper permit. (1923, c. 1, s. 2; C.S., s. 3411(b); 1971, c. 872, s. 1; 1975, c. 654, s. 4; 1981, c. 412, s. 2; 2003‑402, s. 4.)



§ 18B-110. Emergency.

§ 18B‑110.  Emergency.

When the Governor finds that a "state of emergency," as defined in G.S. 14‑288.1, exists anywhere in this State, he may

(1)        Order the closing of all ABC stores, and

(2)        Order the cessation of all sales, transportation, manufacture, and bottling of alcoholic beverages.

The Governor's order shall apply in those portions of the State designated in the order, for the duration of the state of emergency. Any order by the Governor under this section shall be directed to the  Chairman of the Commission and to the Secretary of Crime Control and Public Safety. (1969, c. 869, ss. 4, 5; 1971, c. 872, s. 1; 1977, c. 70, s. 21; 1977, 2nd Sess., c. 1138, s. 16; 1981, c. 412, s. 2.)



§ 18B-111. Nontaxpaid alcoholic beverages.

§ 18B‑111.  Nontaxpaid alcoholic beverages.

No person may possess, transport, or sell nontaxpaid alcoholic beverages except as authorized by the ABC law. (1981 (Reg. Sess., 1982), c. 1262, s. 4.)



§§ 18B-112 through 18B-119. Reserved for future codification purposes.

§§ 18B‑112 through 18B‑119.  Reserved for future codification purposes.



§ 18B-120. Definitions.

Article 1A.

Compensation for Injury Caused by Sales to Underage Persons.

§ 18B‑120.  Definitions.

As used in this Article:

(1)        "Aggrieved party" means a person who sustains an injury as a consequence of the actions of the underage person, but does not include the underage person or a person who aided or abetted in the sale or furnishing to the underage person.

(2)        "Injury" includes, but is not limited to, personal injury, property loss, loss of means of support, or death. Damages for death shall be determined under the provisions of G.S. 28A‑18‑2(b). Nothing in G.S. 28A‑18‑2(a) or subdivision (1) of this section shall be interpreted to preclude recovery under this Article for loss of support or death on account of injury to or death of the underage person or a person who aided or abetted in the sale or furnishing to the underage person.

(3)        "Underage person" means a person who is less than the age legally required for purchase of the alcoholic beverage in question.

(4)        "Vehicle" shall have the same meaning as prescribed by G.S. 20‑4.01(49). (1983, c. 435, s. 37.)



§ 18B-121. Claim for relief created for sale to underage person.

§ 18B‑121.  Claim for relief created for sale to underage person.

An aggrieved party has a claim for relief for damages against a permittee or local Alcoholic Beverage Control Board if:

(1)        The permittee or his agent or employee or the local board or its agent or employee negligently sold or furnished an alcoholic beverage to an underage person; and

(2)        The consumption of the alcoholic beverage that was sold or furnished to an underage person caused or contributed to, in whole or in part, an underage driver's being subject to an impairing substance within the meaning of G.S. 20‑138.1 at the time of the injury; and

(3)        The injury that resulted was proximately caused by the underage driver's negligent operation of a vehicle while so impaired. (1983, c. 435, s. 37.)



§ 18B-122. Burden of proof and admissibility of evidence.

§ 18B‑122.  Burden of proof and admissibility of evidence.

The plaintiff shall have the burden of proving that the sale or furnishing of the alcoholic beverage to the underage person, as defined, was, under the circumstances, negligent. Proof of the sale or furnishing of the alcoholic beverage to an underage person, as defined, without request for identification shall be admissible as evidence of negligence. Proof of good practices (including but not limited to, instruction of employees as to laws regarding the sale of  alcoholic beverages, training of employees, enforcement techniques, admonishment to patrons concerning laws regarding the purchase or furnishing of alcoholic beverages, or detention of a person's identification documents in accordance with G.S. 18B‑129 and inquiry about the age or degree of intoxication of the person), evidence that  an underage person misrepresented his age, or that the sale or furnishing was made under duress is admissible as evidence that the permittee was not negligent. (1983, c. 435, s. 37.)



§ 18B-123. Limitation on damages.

§ 18B‑123.  Limitation on damages.

The total amount of damages that may be awarded to all aggrieved parties pursuant to any claims for relief under this Article is limited to no more than five hundred thousand dollars ($500,000) per occurrence. When all claims arising out of an occurrence exceed five hundred thousand dollars ($500,000), each claim shall abate in the proportion it bears to the total of all claims. (1983, c. 435, s. 37.)



§ 18B-124. Joint and several liability.

§ 18B‑124.  Joint and several liability.

The liability of the negligent driver or owner of the vehicle that caused the injury and the permittee or ABC board which sold or furnished the alcoholic beverage shall be joint and several, with right of contribution but not indemnification. (1983, c. 435, s. 37.)



§ 18B-125. Exceptions.

§ 18B‑125.  Exceptions.

This Article does not create a claim for relief against the following:

(1)        One who holds only a brown bagging permit, a special occasions permit, or a limited special occasions permit;

(2)        One who holds only a special one‑time permit under G.S. 18B‑ 1002;

(3)        One who holds only permits listed in G.S. 18B‑1100;

(4)        One who holds any combination of the permits listed in this section. (1983, c. 435, s. 37.)



§ 18B-126. Statute of limitations.

§ 18B‑126.  Statute of limitations.

The statute of limitations is as provided in G.S. 1‑54. (1983, c. 435, s. 37.)



§ 18B-127. Duty of clerk of superior court.

§ 18B‑127.  Duty of clerk of superior court.

When execution on a judgment on a cause of action under G.S. 18B‑121 is returned unsatisfied, in whole or in part, the clerk of superior court to whom such return is made shall transmit to the Commission certified copies of the judgment, the execution and return and any other proceedings upon the judgment. (1983, c. 435, s. 37.)



§ 18B-128. Common-law rights not abridged.

§ 18B‑128.  Common‑law rights not abridged.

The creation of any claim for relief by this Article may not be interpreted to abrogate or abridge any claims for relief under the common law, but this Article does not authorize double recovery for the same injury. (1983, c. 435, s. 37.)



§ 18B-129. No liability for refusal to sell or for holding documents.

§ 18B‑129.  No liability for refusal to sell or for holding documents.

(a)        No permittee or his agent or employee may be held liable for damages resulting from the refusal to sell or furnish an alcoholic beverage to a person who fails to show proper identification as described in G.S. 18B‑302(d), or who appears to be an underage person.

(b)        No permittee or his agent or employee may be held civilly liable if the permittee or his agent or employee holds a customer's identification documents for a reasonable length of time in a good faith attempt to determine whether the customer is of legal age to purchase an alcoholic beverage, provided the permittee or his agent or employee informs the customer of the reason for his actions. (1983, c. 435, s. 37.)



§§ 18B-130 through 18B-199. Reserved for future codification purposes.

§§ 18B‑130 through 18B‑199.  Reserved for future codification purposes.



§ 18B-200. North Carolina Alcoholic Beverage Control Commission.

Article 2.

State Administration.

§ 18B‑200.  North Carolina Alcoholic Beverage Control Commission.

(a)        Creation of Commission; compensation.  The North Carolina Alcoholic Beverage Control Commission is created to consist of a chairman and two associate members.  The chairman shall devote his full time to his official duties and receive a salary fixed by the General Assembly in the Current Operations Appropriations Act.  The associate members shall be compensated for per diem, subsistence and travel as provided in Chapter 138 of the General Statutes.

(b)        Appointment of Members.  Members of the Commission shall be appointed by the Governor to serve at his pleasure.

(c)        Vacancy.  The Governor shall fill any vacancy on the Commission by appointing a successor to serve at the Governor's pleasure.  If the chairman's seat becomes vacant, the Governor may designate either the new member or an existing member of the Commission as the chairman.

(d)        Employees.  The Commission may authorize the chairman to employ, discharge, and otherwise supervise subordinate personnel of the Commission.  The Commission shall appoint at least one employee to make investigations, hold hearings requested under G.S. 18B‑1205, and represent the Commission in contested case hearings or perform any other duties authorized by Chapter 150B. (1937, c. 49, ss. 2, 3; c. 411; 1939, c. 185, s. 5; 1941, c. 107, s. 5; 1963, c. 916, s. 1; 1965, c. 1102, ss. 1, 2; 1969, c. 294, ss. 1, 2; 1971, c. 872, s. 1; 1979, c. 336; 1981, c. 412, s. 2; 1983, c. 717, s. 4; 1983 (Reg. Sess., 1984), c. 1034, s. 164; 1987, c. 827, s. 1; 1993, c. 415, s. 3.)



§ 18B-201. Conflict of interest.

§ 18B‑201.  Conflict of interest.

(a)        Financial Interests Restricted.  No person shall be appointed to or employed by the Commission, a local board, or the ALE Division if that person or a member of that person's family related to that person by blood or marriage to the first degree has or controls, directly or indirectly, a financial interest in any commercial alcoholic beverage enterprise, including any business required to have an ABC permit.  The Commission may exempt from this provision any person, other than a Commission member, when the financial interest in question is so insignificant or remote that it is unlikely to affect the person's official actions in any way.  Exemptions may be granted only to individuals, not to groups or classes of people, and each exemption shall be in writing, be available for public inspection, and contain a statement of the financial interest in question.

(b)        Self‑dealing.  The provisions of G.S. 14‑234 shall apply to the Commission and local boards.

(c)        Dealing for Family Members.  Neither the Commission nor any local board shall contract or otherwise deal in any business matter so that a member's spouse or any person related to him by blood to a degree of first cousin or closer in any way benefits, directly or indirectly, from the transaction unless:

(1)        The member whose relative benefits from the transaction abstains from participating in any way, including voting, in the decision;

(2)        The minutes of the meeting at which the final decision is reached specifically note the member whose spouse or relative is benefited and the amount involved in each transaction;

(3)        The next annual audit of the Commission or local board specifically notes the member and the amount involved in each transaction occurring during the year covered by the audit; and

(4)        If the transaction is by a local board, the Commission is notified at least two weeks before final board approval of the transaction. (1981, c. 412, s. 2; 1993, c. 415, s. 4.)



§ 18B-202. Discharge upon conviction.

§ 18B‑202.  Discharge upon conviction.

In addition to imposing any other penalty authorized by law, a judge may remove from office or discharge from employment any Commission or local board member or employee, or any ALE agent, who is convicted of a violation of any provision of this Chapter or of any felony and may declare that person ineligible for membership or employment with the Commission, any local board, or the ALE Division, for a period of not longer than three years. Conviction of a crime under this Chapter or of any felony shall also be grounds for the Commission to remove from office or discharge from employment any local board member or employee. (1981, c. 412, s. 2.)



§ 18B-203. Powers and duties of the Commission.

§ 18B‑203.  Powers and duties of the Commission.

(a)        Powers.  The Commission shall have authority to:

(1)        Administer the ABC laws;

(2)        Provide for enforcement of the ABC laws, in conjunction with the ALE Division;

(3)        Set the prices of alcoholic beverages sold in local ABC stores as provided in Article 8;

(4)        Require reports and audits from local boards as provided in G.S. 18B‑205;

(5)        Determine what brands of alcoholic beverages may be sold in this State;

(6)        Contract for State ABC warehousing, as provided in G.S. 18B‑204;

(7)        Dispose of damaged alcoholic beverages, as provided in G.S. 18B‑806;

(8)        Remove for cause any member or employee of a local board;

(9)        Supervise or disapprove purchasing by any local board and inspect all records of purchases by local boards;

(10)      Approve or disapprove rules adopted by any local board;

(11)      Approve or disapprove the opening and location of ABC stores, as provided in Article 8;

(12)      Issue ABC permits, and impose sanctions against permittees;

(13)      Provide for the testing of alcoholic beverages, as provided in G.S. 18B‑206;

(14)      Fix the amount of bailment charges and bailment surcharges to be assessed on liquor shipped from a Commission warehouse;

(15)      Collect bailment charges and bailment surcharges from local boards;

(16)      Notwithstanding any law to the contrary, enter into contracts for design and construction of a warehouse or warehouses and supervise work and materials used in the construction, as provided in G.S. 18B‑204;

(17)      Provide for the distribution of spirituous liquor to armed forces installations within this State for resale on the installation;

(18)      Provide for the distribution and posting of warning signs to local ABC boards regarding the dangers of alcohol consumption during pregnancy as required under G.S. 18B‑808;

(19)      Recognize the holder of a wine importer permit or nonresident wine vendor permit as a primary American source of supply for the wine of a winery. To be considered a primary American source of supply, a wine importer must establish that it has lawfully purchased the wine from the winery, or from an agent of the winery, and by written contract or otherwise has been authorized by the winery to distribute the wine to wholesalers in the United States.

(b)        Implied Powers.  The Commission shall have all other powers which may be reasonably implied from the granting of the express powers stated in subsection (a), or which may be incidental to, or convenient for, performing the duties given to the Commission. (1937, c. 49, s. 4; cc. 237, 411; 1945, c. 954; 1949, c. 974, s. 9; 1961, c. 956; 1963, c. 426, s. 12; c. 916, s. 2; c. 1119, s. 1; 1965, c. 1063; c. 1102, s. 3; 1967, c. 222, s. 2; c. 1240, s. 1; 1971, c. 872, s. 1; 1973, c. 28; c. 473, s. 1; c. 476, s. 133; c. 606; c. 1288, s. 1; cc. 1369, 1396; 1975, cc. 240, 453, 640; 1977, c. 70, ss. 15.1, 15.2, 16; c. 176, ss. 2, 6; 1977, 2nd Sess., c. 1138, ss. 3, 4, 18; 1979, c. 384, s. 1; c. 445, s. 5; c. 482; c. 801, s. 4; 1981, c. 412, s. 2; c. 747, s. 38; 1981 (Reg. Sess., 1982), c. 1285, s. 2; 1987, c. 136, s. 1; 2003‑339, s. 1; 2006‑227, s. 10.)



§ 18B-204. State warehouse.

§ 18B‑204.  State warehouse.

(a)        Contracting for Private Warehouse.  The Commission shall provide for the receipt, storage, and distribution of spirituous liquor by one of the following methods:

(1)        By negotiated contract with a privately owned warehouse;

(2)        By negotiated contract with privately owned warehouses in several regions of the State. The Commission shall choose locations for the warehouses to promote efficient distribution of spirituous liquor to all local boards, to maintain control of that liquor, and to insure the Commission's supervision of warehousing procedures; or

(3)        By the construction of a warehouse, and by contracting for receipt, storage and distribution of spirituous liquor by an independent contractor, by negotiated contract or by the use of procedures for purchase and contract by State agencies, for the operation of that warehouse.

(b)        Audits and Inspections.  Contracts entered into pursuant to this section shall provide the following:

(1)        That an annual audited financial statement be prepared and submitted to the Commission by the person contracting with the Commission;

(2)        That all warehouse records be available for inspection at all times by the Commission and the Department of Revenue; and

(3)        That all warehouse accounts relating to the receipt, storage, or distribution of spirituous liquor be subject to audit by the State Auditor.

(c)        Emergency or Temporary Operation.  If the independent operator of a warehouse changes, or if some other occurrence results in substantially impeded distribution of spirituous liquor from a warehouse, the Commission may operate that warehouse on an interim emergency or temporary basis.

(d)        Rules.  The Commission may adopt rules regarding warehouse operations, and violations of those rules by a party with whom the Commission contracts shall be grounds for termination by the Commission of a contract entered into under this section. (1937, c. 49, s. 4; cc. 237, 411; 1945, c. 954; 1949, c. 974, s. 9; 1961, c. 956; 1963, c. 426, s. 12; c. 916, s. 2; c. 1119, s. 1; 1965, c. 1063; c. 1102, s. 3; 1967, c. 222, s. 2; c. 1240, s. 1; 1971, c. 872, s. 1; 1973, c. 28; c. 473, s. 1; c. 476, s. 133; c. 606; c. 1288, s. 1; cc. 1369, 1396; 1975, cc. 240, 453, 640; 1977, c. 70, ss. 15.1, 15.2, 16; c. 176, ss. 2, 6; 1977, 2nd Sess., c. 1138, ss. 3, 4, 18; 1979, c. 384, s. 1; c. 445, s. 5; c. 482; c. 801, s. 4; 1981, c. 412, s. 2; 1981 (Reg. Sess., 1982), c. 1285, s. 3; 1987, c. 136, s. 2.)



§ 18B-205. Accounts and reports required.

§ 18B‑205.  Accounts and reports required.

(a)        Accounts and Reports.  The Commission may require local boards to submit quarterly mixed beverage reports, quarterly and annual audits, monthly sales records, and any other reports or audits relating to the operations of the local ABC systems.

(b)        Accounting System.  The Commission may require local boards to use generally accepted accounting standards and a chart of accounts prescribed by the Commission in the operation of ABC stores, and to record all information necessary and useful to the Commission in auditing the operation of ABC systems and administering the ABC law.

(c)        Audits.  The Commission may audit the operation of any local ABC store or board, and the books of those stores and boards shall remain open to the Commission for inspection. (1937, c. 49, s. 4; cc. 237, 411; 1945, c. 954; 1949, c. 974, s. 9; 1961, c. 956; 1963, c. 426, s. 12; c. 916, s. 2; c. 1119, s. 1; 1965, c. 1063; c. 1102, s. 3; 1967, c. 222, s. 2; c. 1240, s. 1; 1971, c. 872, s. 1; 1973, c. 28; c. 473, s. 1; c. 476, s. 133; c. 606; c. 1288, s. 1; cc. 1369, 1396; 1975, cc. 240, 453, 640; 1977, c. 70, ss. 15.1, 15.2, 16; c. 176, ss. 2, 6; 1977, 2nd Sess., c. 1138, ss. 3, 4, 18; 1979, c. 384, s. 1; c. 445, s. 5; c. 482; c. 801, s. 4; 1981, c. 412, s. 2.)



§ 18B-206. Standards for alcoholic beverages.

§ 18B‑206.  Standards for alcoholic beverages.

(a)        Authority to Set Standards.  The Commission may set standards and adopt rules for malt beverages, unfortified wine, fortified wine, and spirituous liquor to protect the public against beverages containing harmful or impure substances, beverages containing an improper balance of substances as determined by the Commission, spurious or imitation beverages, and beverages unfit for human consumption. In setting standards and in issuing rules relating to them, the Commission may follow federal guidelines for standards of identity, labeling and advertising contained in Title 27 of the Code of Federal Regulations, or may adopt more restrictive standards.

(b)        Effective Date of Standards.  A person possessing alcoholic beverages which do not meet a new standard set by the Commission shall have 60 days after the effective date of the standard to sell or otherwise dispose of those alcoholic beverages.

(c)        Testing.  The Commission may test malt beverages, unfortified wine, fortified wine, and spirituous liquor possessed or offered for sale in this State to determine whether they meet the standards set by the Commission. If the Commission chooses to test an alcoholic beverage, that test may be performed by the Commission, the Commission may arrange for the State Chemist to perform the testing, or the Commission may have the testing performed in some other manner. The manufacturer of tested alcoholic beverages shall pay the costs of the test. In lieu of testing an alcoholic beverage, the Commission may rely on testing by a federal agency or an agency of another state or may accept test results from a federal agency, an agency of another state, or the manufacturer of the alcoholic beverage or his authorized agent. A manufacturer who submits test results shall also submit a fee of ten dollars ($10.00) for each test result to cover administrative costs. (1939, c. 158, s. 514; 1943, c. 400, s. 6; 1949, c. 974, s. 14; 1953, c. 1207, ss. 2‑4; 1957, c. 1440; 1963, c. 426, ss. 4, 5; 1971, c. 872, s. 1; 1977, c. 70, s. 20.4; 1981, c. 412, s. 2.)



§ 18B-207. Rules.

§ 18B‑207.  Rules.

The Commission shall have authority to adopt, amend, and repeal rules to carry out the provisions of this Chapter. Those rules shall become effective when adopted and filed pursuant to the provisions of Chapter 150B of the General Statutes. (1937, c. 49, s. 4; cc. 237, 411; 1945, c. 954; 1949, c. 974, s. 9; 1961, c. 956; 1963, c. 426, s. 12; c. 916, s. 2; c. 1119, s. 1; 1965, c. 1063; c. 1102, s. 3; 1967, c. 222, s. 2; c. 1240, s. 1; 1971, c. 872, s. 1; 1973, c. 28; c. 473, s. 1; c. 476, s. 133; c. 606; c. 1288, s. 1; cc. 1369, 1396; 1975, cc. 240, 453, 640; 1977, c. 70, ss. 15.1, 15.2, 16; c. 176, ss. 2, 6; 1977, 2nd Sess., c. 1138, ss. 3, 4, 18; 1979, c. 384, s. 1; c. 445, s. 5; c. 482; c. 801, s. 4; 1981, c. 412, s. 2; 1987, c. 827, s.1.)



§ 18B-208. ABC Commission bonds and funds.

§ 18B‑208.  ABC Commission bonds and funds.

(a)        Issuance of Bonds.  As a means of raising the funds needed from time to time in the design, acquisition, construction, equipping, maintenance and operation of a warehouse under G.S. 18B‑204(a)(3), the Commission may, with the approval of the Governor, at one time or from time to time issue negotiable revenue bonds of the Commission. The issuance of revenue bonds shall not directly or indirectly or contingently obligate the State to levy or to pledge any form of taxation or to make any appropriation for their payment. Revenue bonds issued pursuant to this subsection shall be repaid from the bailment surcharge as provided in subsection (b). These bonds and the income from them are exempt from all taxation within the State.

(b)        Special Fund.  A special fund in the office of the State Treasurer, the ABC Commission Fund, is created. On and after November 1, 1982, all moneys derived from the collection of bailment charges and bailment surcharges shall be deposited in the ABC Commission Fund for the purpose of carrying out the provisions of this Chapter. The ABC Commission Fund shall be subject to the provisions of the State Budget Act except that no unexpended surplus of this fund shall revert to the General Fund. The Commission shall fix the level of the bailment surcharges at an amount calculated to cover operating expenses of the Commission and the retirement of bonds issued for construction of a Commission warehouse and offices. Upon payment of the bonds issued pursuant to this section, the Commission shall reduce the bailment surcharge to an amount no greater than necessary to pay operating expenses of the Commission as authorized by the General Assembly.

All moneys credited to the ABC Commission Fund shall be used to carry out the intent and purposes of the ABC law in accordance with plans approved by the North Carolina ABC Commission and the Director of the Budget, and all these funds are appropriated, reserved, set aside, and made available until expended for the administration of the ABC law. (1981 (Reg. Sess., 1982), c. 1285, s. 4; 1983, c. 761, s. 133; 1987, c. 832, s. 1; 1989, c. 800 s. 6; 2006‑203, s. 13.)



§§ 18B-209 through 18B-299. Reserved for future codification purposes.

§§ 18B‑209 through 18B‑299.  Reserved for future codification purposes.



§ 18B-300. Purchase, possession and consumption of malt beverages and unfortified wine.

Article 3.

Sale, Possession, and Consumption.

§ 18B‑300.  Purchase, possession and consumption of malt beverages and unfortified wine.

(a)        Generally.  Except as otherwise provided in this Chapter, the purchase, consumption, and possession of malt beverages and unfortified wine by individuals 21 years old and older for their own use is permitted without restriction.

(b)        Consumption at Off‑Premises Establishment.  It shall be unlawful to consume, or for a permittee to allow the consumption of, malt beverages or unfortified wine on any premises having only an off‑premises permit for the kind of alcoholic beverage being consumed.

(c)        Local Ordinance.  A city or county may by ordinance:

(1)        Regulate or prohibit the consumption of malt beverages and unfortified wine on the public streets in that city or county by persons who are not occupants of motor vehicles and on property owned, occupied, or controlled by that city or county;

(2)        Regulate or prohibit the possession of open containers of malt beverages and unfortified wine on public streets in that city or county by persons who are not occupants of motor vehicles and on property owned, occupied, or controlled by that city or county; and

(3)        Regulate or prohibit the possession of malt beverages and unfortified wine on public streets, alleys, or parking lots which are temporarily closed to regular traffic for special events.

For the purposes of this subsection, an open container means a container whose seal has been broken or a container other than the manufacturer's unopened original container. As provided by G.S. 18B‑102(a), possession or consumption of alcoholic beverages is unlawful except as authorized by the ABC law. (1939, c. 158, s. 503; 1971, c. 872, s. 1; 1973, c. 1452, ss. 1‑3; 1977, c. 176, ss. 2, 3; c. 693; 1979, c. 19, s. 2; c. 445, s. 4; c. 893, s. 11; 1981, c. 412, s. 2; 1983, c. 435, s. 32; 1985, c. 141, s. 1; 1995, c. 144, s. 1; c. 366, s. 2; 2001‑79, s. 1.)



§ 18B-301. Possession and consumption of fortified wine and spirituous liquor.

§ 18B‑301.  Possession and consumption of fortified wine and spirituous liquor.

(a)        Possession at Home.  It shall be lawful, without an ABC permit, for any person at least 21 years old to possess for lawful purposes any amount of fortified wine and spirituous liquor at his home or a temporary residence, such as a hotel room.

(b)        Possession on Other Property.  It shall be lawful, without an ABC permit, for a person to possess for his personal use and the use of his guests not more than eight liters of fortified wine or spirituous liquor, or eight liters of the two combined, at the following places:

(1)        The residence of any other person with that person's consent;

(2)        Any other property not primarily used for commercial purposes and not open to the public at the time the alcoholic beverage is possessed, if the owner or other person in charge of the property consents to that possession and consumption;

(3)        An establishment with a brown‑bagging permit as defined in G.S. 18B‑1001(7).

(c)        Special Occasions.  It shall be lawful for a person to possess, without a permit and not for sale, any amount of fortified wine or spirituous liquor for a private party, private reception, or private special occasion, at the following places:

(1)        His home or a temporary residence, such as a hotel room;

(2)        Any other property not primarily used for commercial purposes, which is under his exclusive control and supervision, and which is not open to the public during the event;

(3)        The licensed premises of any business for which the Commission has issued a special occasions permit under G.S. 18B‑1001(8), if he is the host of that private function and has the permission of the permittee.

(d)        Consumption.  It shall be lawful for a person to consume fortified wine and spirituous liquor in any place where it is lawful for him to possess those alcoholic beverages under subsections (a) through (c).

(e)        Incident to Sale.  It shall be lawful to possess fortified wine and spirituous liquor at any place, such as an ABC store, where possession is a necessary incident to lawful sale. Consumption at such a place shall be unlawful unless the establishment has a permit authorizing consumption on the premises as well as sale.

(f)         Unlawful Possession or Use.  As illustration, but not limitation, of the general prohibition stated in G.S. 18B‑102(a), it shall be unlawful for:

(1)        Any person to consume fortified wine, spirituous liquor, or mixed beverages or to offer such beverages to another person:

a.         On the premises of an ABC store, or

b.         Upon any property used or occupied by a local board, or

c.         On any public road, street, highway, or sidewalk.

(2)        Any person to display publicly at an athletic contest fortified wine, spirituous liquor, or mixed beverages;

(3)        Any person to permit any fortified wine, spirituous liquor, or mixed beverages to be possessed or consumed upon any premises not authorized by this Chapter;

(4)        Any person to possess or consume any fortified wine, spirituous liquor, or mixed beverages upon any premises where such possession or consumption is not authorized by law, or where the person has been forbidden to possess or consume that beverage by the owner or other person in charge of the premises;

(5)        Any person to possess on any of the premises described in subsections (a) through (c) a greater amount of fortified wine or spirituous liquor than authorized by this Chapter;

(6)        Any permittee, other than a mixed beverage or culinary permittee, to possess spirituous liquor or mixed beverages on his licensed premises.

(7)        Any person to possess on his person or consume malt beverages or unfortified wine upon any property owned or leased by a local board of education and used by the local board of education for school purposes. Provided, however, the prohibition in G.S. 18B‑102(a) and this subdivision shall not apply on property owned by a local board of education which was leased for 99 years or more to a nonprofit auditorium authority created prior to 1991 whose governing board is appointed by a city board of aldermen, a county board of commissioners, or a local school board. (1905, c. 498, ss. 6‑8; Rev., ss. 3526, 3534; C.S., s. 3371; 1937, c. 49, ss. 12, 16, 22; c. 411; 1955, c. 999; 1967, c. 222, ss. 1, 8; c. 1256, s. 3; 1969, c. 1018; 1971, c. 872, s. 1; 1973, c. 1226; 1977, c. 176, s. 1; 1977, 2nd Sess., c. 1138, ss. 8‑12, 18; 1979, c. 384, s. 3; c. 609, s. 2; c. 718; c. 893, s. 10; 1981, c. 412, s. 2; c. 747, s. 39; 1983, c. 917, s. 1; 1985, c. 566, s. 1; 1991, c. 459, s. 1; 1993, c. 508, s. 1; 1995, c. 372, s. 1.)



§ 18B-302. Sale to or purchase by underage persons.

§ 18B‑302.  Sale to or purchase by underage persons.

(a)        Sale.  It shall be unlawful for any person to:

(1)        Sell malt beverages or unfortified wine to anyone less than 21 years old; or

(2)        Sell fortified wine, spirituous liquor, or mixed beverages to anyone less than 21 years old.

(a1)      Give.  It shall be unlawful for any person to:

(1)        Give malt beverages or unfortified wine to anyone less than 21 years old; or

(2)        Give fortified wine, spirituous liquor, or mixed beverages to anyone less than 21 years old.

(b)        Purchase, Possession, or Consumption.  It shall be unlawful for:

(1)        A person less than 21 years old to purchase, to attempt to purchase, or to possess malt beverages or unfortified wine; or

(2)        A person less than 21 years old to purchase, to attempt to purchase, or to possess fortified wine, spirituous liquor, or mixed beverages; or

(3)        A person less than 21 years old to consume any alcoholic beverage.

(c)        Aider and Abettor.

(1)        By Underage Person.  Any person who is under the lawful age to purchase and who aids or abets another in violation of subsection (a), (a1), or (b) of this section shall be guilty of a Class 2 misdemeanor.

(2)        By Person over Lawful Age.  Any person who is over the lawful age to purchase and who aids or abets another in violation of subsection (a), (a1), or (b) of this section shall be guilty of a Class 1 misdemeanor.

(d)        Defense.  It shall be a defense to a violation of subsection (a) of this section if the seller:

(1)        Shows that the purchaser produced a driver's license, a special identification card issued under G.S. 20‑37.7, a military identification card, or a passport, showing his age to be at least the required age for purchase and bearing a physical description of the person named on the card reasonably describing the purchaser; or

(2)        Produces evidence of other facts that reasonably indicated at the time of sale that the purchaser was at least the required age.

(3)        Shows that at the time of purchase, the purchaser utilized a biometric identification system that demonstrated (i) the purchaser's age to be at least the required age for the purchase and (ii) the purchaser had previously registered with the seller or seller's agent a drivers license, a special identification card issued under G.S. 20‑377.7, a military identification card, or a passport showing the purchaser's date of birth and bearing a physical description of the person named on the document.

(e)        Fraudulent Use of Identification.  It shall be unlawful for any person to enter or attempt to enter a place where alcoholic beverages are sold or consumed, or to obtain or attempt to obtain alcoholic beverages, or to obtain or attempt to obtain permission to purchase alcoholic beverages, in violation of subsection (b) of this section, by using or attempting to use any of the following:

(1)        A fraudulent or altered drivers license.

(2)        A fraudulent or altered identification document other than a drivers license.

(3)        A drivers license issued to another person.

(4)        An identification document other than a drivers license issued to another person.

(5)        Any other form or means of identification that indicates or symbolizes that the person is not prohibited from purchasing or possessing alcoholic beverages under this section.

(f)         Allowing Use of Identification.  It shall be unlawful for any person to permit the use of the person's drivers license or any other form of identification of any kind issued or given to the person by any other person who violates or attempts to violate subsection (b) of this section.

(g)        Conviction Report Sent to Division of Motor Vehicles.  The court shall file a conviction report with the Division of Motor Vehicles indicating the name of the person convicted and any other information requested by the Division if the person is convicted of any of the following:

(1)        A violation of subsection (e) or (f) of this section.

(2)        A violation of subsection (c) of this section.

(3)        A violation of subsection (b) of this section, if the violation occurred while the person was purchasing or attempting to purchase an alcoholic beverage.

(4)        A violation of subsection (a1) of this section.

Upon receipt of a conviction report, the Division shall revoke the person's license as required by G.S. 20‑17.3.

(h)        Handling in Course of Employment.  Nothing in this section shall be construed to prohibit an underage person from selling, transporting, possessing or dispensing alcoholic beverages in the course of employment, if the employment of the person for that purpose is lawful under applicable youth employment statutes and Commission rules.

(i)         Purchase, Possession, or Consumption by 19 or 20‑Year Old.  A violation of subdivision (b)(1) or (b)(3) of this section by a person who is 19 or 20 years old is a Class 3 misdemeanor.

(j)         Notwithstanding any other provisions of law, a law enforcement officer may require any person the officer has probable cause to believe is under age 21 and has consumed alcohol to submit to an alcohol screening test using a device approved by the Department of Health and Human Services. The results of any screening device administered in accordance with the rules of the Department of Health and Human Services shall be admissible in any court or administrative proceeding. A refusal to submit to an alcohol screening test shall be admissible in any court or administrative proceeding.

(k)        Notwithstanding the provisions in this section, it shall not be unlawful for a person less than 21 years old to consume unfortified wine or fortified wine during participation in an exempted activity under G.S. 18B‑103(4), (8), or (11). (1933, c. 216, s. 8; 1959, c. 745, s. 1; 1967, c. 222, s. 3; 1969, c. 998; 1971, c. 872, s. 1; 1973, c. 27; 1977, 2nd Sess., c. 1138, s. 2; 1979, c. 683, s. 2; 1981, c. 412, s. 2; c. 747, ss. 40, 41; 1983, c. 435, ss. 32, 35; c. 740, ss. 1, 2; Ex. Sess., c. 5; 1985, c. 141, ss. 2‑3; 1993, c. 539, s. 311; 1994, Ex. Sess., c. 24, s. 14(c); 1999‑406, s. 7; 2001‑461, ss. 2, 3; 2001‑487, s. 42(b); 2005‑350, s. 6(a); 2006‑253, s. 26; 2007‑537, s. 1.)



§ 18B-302.1. Penalties for certain offenses related to underage persons.

§ 18B‑302.1.  Penalties for certain offenses related to underage persons.

(a)        A violation of G.S. 18B‑302(a) or (a1) is a Class 1 misdemeanor. Notwithstanding the provisions of G.S. 15A‑1340.23, if the court imposes a sentence that does not include an active punishment, the court must include among the conditions of probation a requirement that the person pay a fine of at least two hundred fifty dollars ($250.00) as authorized by G.S. 15A‑1343(b)(9) and a requirement that the person complete at least 25 hours of community service, as authorized by G.S. 15A‑1343(b1)(6). If the person has a previous conviction of this offense in the four years immediately preceding the date of the current offense, and the court imposes a sentence that does not include an active punishment, the court must include among the conditions of probation a requirement that the person pay a fine of at least five hundred dollars ($500.00) as authorized by G.S. 15A‑1343(b)(9) and a requirement that the person complete at least 150 hours of community service, as authorized by G.S. 15A‑1343(b1)(6).

(b)        A violation of G.S. 18B‑302(c)(2) is a Class 1 misdemeanor. Notwithstanding the provisions of G.S. 15A‑1340.23, if the court imposes a sentence that does not include an active punishment, the court must include among the conditions of probation a requirement that the person pay a fine of at least five hundred dollars ($500.00) as authorized by G.S. 15A‑1343(b)(9) and a requirement that the person complete at least 25 hours of community service, as authorized by G.S. 15A‑1343(b1)(6). If the person has a previous conviction of this offense in the four years immediately preceding the date of the current offense, and the court imposes a sentence that does not include an active punishment, the court must include among the conditions of probation a requirement that the person pay a fine of at least one thousand dollars ($1,000) as authorized by G.S. 15A‑1343(b)(9) and a requirement that the person complete at least 150 hours of community service, as authorized by G.S. 15A‑1343(b1)(6).

(c)        In addition to the punishments imposed under this section, the court may impose the provisions of G.S. 18B‑202 and of G.S. 18B‑503, 18B‑504, and 18B‑505. (1999‑433, s. 1; 2007‑537, s. 2.)



§ 18B-303. Amounts of alcoholic beverages that may be purchased.

§ 18B‑303.  Amounts of alcoholic beverages that may be purchased.

(a)        Purchases Allowed.  Without a permit, a person may purchase at one time:

(1)        Not more than 80 liters of malt beverages, except draft malt beverages in kegs for off‑premises consumption. For purchase of a keg or kegs of malt beverages for off‑premises consumption, the permit required by G.S. 18B‑403.1(a) must first be obtained;

(2)        Any amount of draft malt beverages by a permittee in kegs for on‑premise consumption;

(3)        Not more than 50 liters of unfortified wine;

(4)        Not more than eight liters of either fortified wine or spirituous liquor, or eight liters of the two combined.

(b)        Unlawful Purchase.  Except as provided in subsection (c) and in Article 11, it shall be unlawful for any person to purchase, or for any person to sell, an amount of alcoholic beverages greater than that stated in subsection (a).

(c)        Greater Amounts.  Amounts of alcoholic beverages greater than those listed in subdivisions (a)(3) and (a)(4) may be purchased with a purchase‑transportation permit under G.S. 18B‑403. (1905, c. 498, ss. 6‑8; Rev., ss. 3526, 3534; C.S., s. 3371; 1937, c. 49, ss. 12, 16, 22; c. 411; 1955, c. 999; 1967, c. 222, ss. 1, 8; c. 1256, s. 3; 1969, c. 1018; 1971, c. 872, s. 1; 1973, c. 1226; 1977, c. 176, s. 1; 1977, 2nd Sess., c. 1138, ss. 8‑12, 18; 1979, c. 384, s. 3; c. 609, s. 2; c. 718; c. 893, s. 10; 1981, c. 412, s. 2; 1989, c. 553, s. 1; 1993, c. 508, s. 2; 2001‑262, s. 5; 2006‑253, s. 3.2.)



§ 18B-304. Sale and possession for sale.

§ 18B‑304.  Sale and possession for sale.

(a)        Offense.  It shall be unlawful for any person to sell any alcoholic beverage, or possess any alcoholic beverage for sale, without first obtaining the applicable ABC permit and revenue licenses.

(b)        Prima Facie Evidence.  Possession of the following amounts of alcoholic beverages, without a permit authorizing that possession, shall be prima facie evidence that the possessor is possessing those alcoholic beverages for sale:

(1)        More than 80 liters of malt beverages, other than draft malt beverages in kegs;

(2)        More than eight liters of spirituous liquor; or

(3)        Any amount of nontaxpaid alcoholic beverages.  (1913, c. 44, s. 2; 1915, c. 97, s. 8; 1923, c. 1, ss. 2, 6, 10; C.S., ss. 3379, 3411(b), (f), (j); 1937, c. 49, ss. 13, 15; 1945, c. 635; 1949, c. 1251, s. 2; 1951, c. 850; 1955, c. 560; 1957, c. 984; c. 1235, s. 1; 1963, c. 932; 1967, c. 222, ss. 4, 6; 1969, c. 789; 1971, c. 872, s. 1; 1975, c. 654, s. 4; 1977, c. 176, ss. 1‑3; 1981, c. 412, s. 2; c. 747, s. 42; 1989, c. 553, s. 2; 1993, c. 508, s. 3.)



§ 18B-305. Other prohibited sales.

§ 18B‑305.  Other prohibited sales.

(a)        Sale to Intoxicated Person.  It shall be unlawful for a permittee or his employee or for an ABC store employee to knowingly sell or give alcoholic beverages to any person who is intoxicated.

(b)        Discretion for Seller.  Any person authorized to sell alcoholic beverages under this Chapter may, in his discretion, refuse to sell to anyone. It shall be unlawful for any person to knowingly buy alcoholic beverages for someone who has been refused the right to purchase under this subsection.

(c)        Notwithstanding subsection (b) of this section, no permittee may refuse to sell alcoholic beverages to a person solely based on that person's race, religion, color, national origin, sex, or disability. (1937, c. 49, ss. 11, 15; c. 411; 1971, c. 872, s. 1; 1977, 2nd Sess., c. 1138, s. 5; 1981, c. 412, s. 2; 1999‑462, s. 5.)



§ 18B-306. Making wines and malt beverages for private use.

§ 18B‑306.  Making wines and malt beverages for private use.

An individual may make, possess, and transport native wines and malt beverages for his own use and for the use of his family and guests. Native wines shall be made principally from honey, grapes, or other fruit or grain grown in this State, or from wine kits containing honey, grapes, or other fruit or grain concentrates, and shall have only that alcoholic content produced by natural fermentation. Malt beverages may be made by use of malt beverage kits containing grain extracts or concentrates. Wine kits and malt beverage kits may be sold in this State. No ABC permit is required to make beverages pursuant to this section. (1971, c. 872, s. 1; 1973, c. 1218; 1981, c. 412, s. 2; c. 747, s. 43; 1985, c. 114, s. 6.)



§ 18B-307. Manufacturing offenses.

§ 18B‑307.  Manufacturing offenses.

(a)        Offenses.  It shall be unlawful for any person, except as authorized by this Chapter, to:

(1)        Sell or possess equipment or ingredients intended for use in the manufacture of any alcoholic beverage, except equipment and ingredients provided under a Brew on Premises permit or a Winemaking on Premises permit; or

(2)        Knowingly allow real or personal property owned or possessed by him to be used by another person for the manufacture of any alcoholic beverage, except pursuant to a Brew on Premises permit or a Winemaking on Premises permit.

(b)        Unlawful Manufacturing.  Except as provided in G.S. 18B‑306, it shall be unlawful for any person to manufacture any alcoholic beverage, except at an establishment with a Brew on Premises permit or a Winemaking on Premises permit, without first obtaining the applicable ABC permit and revenue licenses.

(c)        Second Offense of Manufacturing.  A second offense of unlawful manufacturing of alcoholic beverage shall be a Class I felony. (1905, c. 498, s. 2; Rev., s. 3533; 1923, c. 1, ss. 4, 6, 26; C.S., ss. 3407, 3411(d), (f), (z); 1937, c. 49, s. 13; 1945, c. 635; 1951, c. 850; 1955, c. 560; 1957, c. 984; c. 1235, s. 1; 1969, c. 789; 1971, c. 872, s. 1; 1979, c. 699, s. 1; 1981, c. 412, s. 2; c. 747, s. 44; 1997‑467, s. 1; 2006‑222, s. 2.2; 2006‑227, s. 2.)



§ 18B-308. Sale and consumption at bingo games.

§ 18B‑308.  Sale and consumption at bingo games.

It shall be unlawful to sell or consume, or for the owner or other person in charge of the premises to allow the sale or consumption of, any alcoholic beverage in any room while a raffle or bingo game is being conducted in that room under Part 2 of Article 37 of Chapter 14 of the General Statutes. (1905, c. 498, ss. 6‑8; Rev., ss. 3526, 3534; C.S., s. 3371; 1937, c. 49, ss. 12, 16, 22; c. 411; 1955, c. 999; 1967, c. 222, ss. 1, 8; c. 1256, s. 3; 1969, c. 1018; 1971, c. 872, s. 1; 1973, c. 1226; 1977, c. 176, s. 1; 1977, 2nd Sess., c. 1138, ss. 8‑12, 18; 1979, c. 384, s. 3; c. 609, s. 2; c. 718; c. 893, s. 10; 1981, c. 412, s. 2; 1983, c. 896, s. 4.)



§ 18B-309. Alcoholic beverage sales in Urban Redevelopment Areas.

§ 18B‑309.  Alcoholic beverage sales in Urban Redevelopment Areas.

(a)        A food business as defined in G.S. 18B‑1000(3), a retail business as defined in G.S. 18B‑1000(7), or an eating establishment as defined in G.S. 18B‑1000(2) that holds an ABC permit under this Chapter and is located in a part of a city that has been designated as an Urban Redevelopment Area under Article 22 of Chapter 160A of the General Statutes shall not have alcoholic beverage sales in excess of fifty percent (50%) of the business's total annual sales. The city council, or its designee, shall file a certified copy of the official action and original documents, including a map or similar information, designating the area as an Urban Redevelopment Area. The Commission shall make this information available to any permittee who makes a request for this information to the Commission.

(b)        Upon request of a city, the Commission shall investigate the total annual alcohol sales and total sales of a business as defined in this section. The Commission shall report the results of such an investigation to the city council, and the report shall contain only the percentage of annual alcohol sales in proportion to the business's total annual sales. A city may request an investigation of a particular business by the Commission only once in each calendar year. These audits may be conducted by the Commission only upon the request of the city council.

(c)        Businesses covered by this section shall maintain full and accurate monthly records of their finances, separately indicating each of the following:

(1)        Amounts expended by the business for the purchase of alcoholic beverages and the quantity of alcoholic beverages purchased;

(2)        Amounts collected from the sale of alcoholic beverages sold; and

(3)        Amounts collected from the sale of food, nonalcoholic beverages, and all other items sold by the business.

Records of purchases of alcoholic beverages and sales of alcoholic beverages shall be filed separate and apart from all other records maintained on the premises, and all records related to alcoholic beverages, including original invoices, shall be maintained on the premises for three years and shall be open for inspection and audit pursuant to G.S. 18B‑502. (1999‑322, s. 1; 2001‑515, s. 3(a).)



§§ 18B-310 through 18B-399. Reserved for future codification purposes.

§§ 18B‑310 through 18B‑399.  Reserved for future codification purposes.



§ 18B-400. Amounts that may be transported.

Article 4.

Transportation.

§ 18B‑400.  Amounts that may be transported.

A person may transport at one time the same amount of alcoholic beverages that he is allowed to buy under G.S. 18B‑303(a). Greater amounts of fortified wine, unfortified wine and spirituous liquor may be transported with a purchase‑transportation permit under G.S. 18B‑403. The Commission may also authorize a distillery representative, in the course of his business, to transport and possess up to 10 gallons of spirituous liquor. (1923, c. 1, s. 25; C.S., s. 3411(y); 1937, c. 49, ss. 14, 16; c. 411; 1967, c. 222, ss. 1, 7; c. 1256, s. 3; 1969, c. 598, ss. 2, 3; c. 1018; 1971, c. 872, s. 1; 1977, c. 176, s. 1; c. 586; 1979, c. 607, s. 1; 1981, c. 412, s. 2; 1985, c. 757, s. 163.)



§ 18B-401. Manner of transportation.

§ 18B‑401.  Manner of transportation.

(a)        Opened Containers.  It shall be unlawful for a person to transport fortified wine or spirituous liquor in the passenger area of a motor vehicle in other than the manufacturer's unopened original container.  It shall be unlawful for a person who is driving a motor vehicle on a highway or public vehicular area to consume in the passenger area of that vehicle any malt beverage or unfortified wine.  Violation of this subsection shall constitute a Class 3 misdemeanor.

(b)        Taxis.  It shall be unlawful for a person operating a for‑hire passenger vehicle as defined in G.S. 20‑4.01(27)b, to transport fortified wine or spirituous liquor unless the vehicle is transporting a paying passenger who owns the alcoholic beverage being transported.  Not more than eight liters of fortified wine or spirituous liquor, or combination of the two, may be transported by each passenger.  A violation of this subsection shall not be grounds for suspension of the driver's license for illegal transportation of intoxicating liquors under G.S. 20‑16(a)(8).

(c)        Definitions.  The definitions in Chapter 20 of the General Statutes apply in interpreting this section.  If the seal on a container of alcoholic beverages has been broken, it is opened within the meaning of this section.  For purposes of this section, "passenger area of a motor vehicle" means the area designed to seat the driver and passengers and any area within the reach of a seated driver or passenger, including the glove compartment.  In the case of a station wagon, hatchback or similar vehicle, the area behind the last upright back seat shall not be considered part of the passenger area. (1923, c. 1, s. 25; C.S., s. 3411(y); 1937, c. 49, ss. 14, 16; c. 411; 1967, c. 222, ss. 1, 7; c. 1256, s. 3; 1969, c. 598, ss. 2, 3; c. 1018; 1971, c. 872, s. 1; 1977, c. 176, s. 1; c. 586; 1979, c. 607, s. 1; 1981, c. 412, s. 2; c. 747, s. 45; 1983, c. 435, s. 7; 1989, c. 553, s. 3; 1993, c. 508, s. 4, c. 539, s. 312; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 18B-402. Alcoholic beverages purchased out-of-State.

§ 18B‑402.  Alcoholic beverages purchased out‑of‑State.

A person may bring into North Carolina alcoholic beverages  purchased legally outside the jurisdiction of this State in the same amounts that may be legally transported within the State under G.S. 18B‑400 or G.S. 18B‑403, except that no more than four liters of spirituous liquor purchased outside this State may be brought into this State. (1923, c. 1, s. 25; C.S., s. 3411(y); 1937, c. 49, ss. 14, 16; c. 411; 1967, c. 222, ss. 1, 7; c. 1256, s. 3; 1969, c. 598, ss. 2, 3; c. 1018; 1971, c. 872, s. 1; 1977, c. 176, s. 1; c. 586; 1979, c. 607, s. 1; 1981, c. 412, s. 2; 1981 (Reg. Sess., 1982), c. 1262, s. 5.)



§ 18B-403. Purchase-transportation permit.

§ 18B‑403.  Purchase‑transportation permit.

(a)        Amounts.  With a purchase‑transportation permit, a person may purchase and transport an amount of alcoholic beverages greater than the amount specified in G.S. 18B‑303(a). A permit authorizes the holder to transport from the place of purchase to the destination within North Carolina indicated on the permit at one time the following amount of alcoholic beverages:

(1)        A maximum of 100 liters of unfortified wine;

(2)        A maximum of 40 liters of either fortified wine or spirituous liquor, or 40 liters of the two combined; or

(3)        The amount of fortified wine or spirituous liquors specified  on the purchase‑transportation permit for a mixed beverage permittee.

(b)        Issuance of Permit.  A purchase‑transportation permit may be issued by:

(1)        The local board chairman;

(2)        A member of the local board;

(3)        The general manager or supervisor of the local board; or

(4)        The manager or assistant manager of an ABC store, if he is authorized to issue permits by the local board chairman.

(c)        Disqualifications.  A purchase‑transportation permit shall not be issued to a person who:

(1)        Is not sufficiently identified or known to the issuer;

(2)        Is known or shown to be an alcoholic or bootlegger;

(3)        Has been convicted within the previous three years of an offense involving the sale, possession, or transportation of  nontaxpaid alcoholic beverages; or

(4)        Has been convicted within the previous three years of an offense involving the sale of alcoholic beverages without a permit.

(d)        Form.  A purchase‑transportation permit shall be issued on  a printed form adopted by the Commission. The Commission shall adopt rules specifying the content of the permit form.

(e)        Restrictions on Permit.  A purchase may be made only from the store named on the permit. One copy of the permit shall be kept by the issuing person, one by the purchaser, and one by the store from which the purchase is made. The purchaser shall display his copy of the permit to any law‑enforcement officer upon request. A permit for the purchase and transportation of spirituous liquor may be issued only by an authorized agent of the local board for the jurisdiction in which the purchase will be made.

(f)         Time.  A purchase‑transportation permit is valid only until 9:30 P.M. on the date of purchase, which date shall be stated on the permit.

(g)        Special Occasion Purchase‑Transportation Permit.  When a person holds a special occasion for which a permit under G.S. 18B‑1001(8) or (9) is required, the purchase‑transportation permit issued to him may provide for the storage at and transportation to and from the site of the special occasion of unfortified wine, fortified wine, and spirituous liquor for a period of no more than 48 hours before and after the special occasion. The purchase‑transportation permit authorizes that person to transport only the amounts of those alcoholic beverages authorized by subsection (a). The Commission may adopt rules to govern issuance of these extended purchase‑ transportation permits. (1969, c. 617, s. 1; 1971, c. 872, s. 1; 1973, c. 94; c. 819, s. 1; 1975, ss. 1‑4; 1977, c. 176, ss. 1, 2, 4; 1979, c. 19, ss. 3, 4; c. 286, s. 1; c. 445, ss. 1, 3; c. 1076, ss. 1, 2, 3; 1981, c. 412, s. 2; 1981 (Reg. Sess., 1982), c. 1262, ss. 6‑8; 1983, c. 457, s. 1.)



§ 18B-403.1. Purchase-transportation permit for keg or kegs of malt beverages.

§ 18B‑403.1.  Purchase‑transportation permit for keg or kegs of malt beverages.

(a)        Purchase‑Transportation.  A person who is not a permittee may purchase and transport for off‑premises consumption a keg or kegs as defined in G.S. 18B‑101(7b) after obtaining a purchase‑transportation permit. Failure to obtain a purchase‑transportation permit according to this section is a violation of G.S. 18B‑303(b).

(b)        Issuance.  A person holding a permit (permittee) pursuant to G.S. 18B‑1001(2) shall issue a purchase‑transportation permit for a keg or kegs of malt beverage to a purchaser. A copy of the purchase‑transportation permit shall be maintained by the permittee for 90 days. Upon request by any person, the permittee shall maintain the permit for a requested period in excess of 90 days.

(c)        Form.  A purchase‑transportation permit shall be issued on a printed form adopted and provided by the Commission. The Commission shall adopt rules specifying the content of the permit form.

(d)        Restrictions on Permit.  A purchase may be made only from the store named on the permit. One copy of the permit shall be kept by the purchaser and one by the permittee from whom the purchase is made. The purchaser shall display his copy of the permit to any law enforcement officer upon request.

(e)        Violation.  The first violation of this section by a permittee shall result in a warning to the permittee. (2006‑253, s. 3.1.)



§ 18B-404. Additional provisions for purchase and transportation by mixed beverage permittees.

§ 18B‑404.  Additional provisions for purchase and transportation by mixed beverage permittees.

(a)        Designated Employee.  A mixed beverages permittee may designate an employee to purchase and transport spirituous liquor as authorized by the permittee's permit.

(b)        Issuance.  If mixed beverages sales have been approved for an establishment under G.S. 18B‑603(d1) or under G.S. 18B‑603(e), or for an establishment located in a township in which mixed beverages have been approved the purchase‑transportation permit for that establishment may be issued by the local board of any city located in the same county as the establishment, provided the city has approved the sale of mixed beverages. Otherwise a licensed establishment may obtain a mixed beverages purchase‑transportation permit only from the local board for the jurisdiction in which it is located. If there is no ABC store within the establishment's jurisdiction, then the mixed beverages permittee shall obtain a mixed beverages purchase‑transportation permit from the nearest and most convenient ABC store.

(c)        Designated Store.  A local board may designate a store within its system to make sales to mixed beverages permittees.

(d)        Size of Bottles.  A purchase‑transportation permit for a mixed beverages permittee shall authorize the purchase and transportation only of 355 milliliter or larger containers. A purchase‑transportation permit for a mixed beverages permittee who is also a guest room cabinet permittee may authorize the purchase and transportation of containers in sizes approved by the Commission. (1981, c. 412, s. 2; c. 747, ss. 46, 47; 1987, c. 136, s. 3; 1991, c. 459, s. 10; c. 565, ss. 5, 7; 1991 (Reg. Sess., 1992), c. 920, s. 2; 1999‑462, s. 4; 2003‑218, s. 3.)



§ 18B-405. Transportation by permittee.

§ 18B‑405.  Transportation by permittee.

The holder of a permit for the retail sale of malt beverages, unfortified wine, or fortified wine may transport in the course of his business any amount of the alcoholic beverage he is authorized to sell, without a purchase‑transportation permit or a commercial transportation permit under G.S. 18B‑1115. (1923, c. 1, s. 15; C.S., s. 3411(o); 1939, c. 158, s. 503; 1971, c. 872, s. 1; 1975, c. 411, s. 7; 1977, c. 70, s. 20; c. 176, s. 7; 1979, c. 286, s. 5; 1981, c. 412, s. 2; 1987, c. 136, s. 4.)



§ 18B-406. Unlawful transportation.

§ 18B‑406.  Unlawful transportation.

It shall be unlawful to transport a greater amount of alcoholic beverage than permitted by this Article, unless the transportation is authorized under Article 11. (1981, c. 412, s. 2.)



§§ 18B-407 through 18B-499. Reserved for future codification purposes.

§§ 18B‑407 through 18B‑499.  Reserved for future codification purposes.



§ 18B-500. Alcohol law-enforcement agents.

Article 5.

Law Enforcement.

§ 18B‑500.  Alcohol law‑enforcement agents.

(a)        Appointment.  The Secretary of Crime Control and Public Safety shall appoint alcohol law‑enforcement agents and other enforcement personnel. The Secretary of Crime Control and Public Safety may also appoint regular employees of the Commission as alcohol law‑enforcement agents. Alcohol law‑enforcement agents shall be designated as "alcohol law‑enforcement agents". Persons serving as reserve alcohol law‑enforcement agents are considered employees of the Division of Alcohol Law Enforcement for workers' compensation purposes while performing duties assigned or approved by the Director of Alcohol Law Enforcement or the Director's designee.

(b)        Subject Matter Jurisdiction.  After taking the oath prescribed for a peace officer, an alcohol law‑enforcement agent shall have authority to arrest and take other investigatory and enforcement actions for any criminal offense. The primary responsibility of an agent shall be enforcement of the ABC laws, lottery laws, and Article 5 of Chapter 90 (The Controlled Substances Act); however, an agent may perform any law‑enforcement duty assigned by the Secretary of Crime Control and Public Safety or the Governor.

(c)        Territorial Jurisdiction.  An alcohol law‑enforcement agent is a State officer with jurisdiction throughout the State.

(d)        Service of Commission Orders.  Alcohol law‑enforcement agents may serve and execute notices, orders, or demands issued by the Alcoholic Beverage Control Commission or the North Carolina State Lottery Commission for the surrender of permits or relating to any administrative proceeding. While serving and executing such notices, orders, or demands, alcohol law‑enforcement agents shall have all the power and authority possessed by law‑enforcement officers when executing an arrest warrant.

(e)        Discharge.  Alcohol law‑enforcement agents are subject to the discharge provisions of G.S. 18B‑202.

(f)         Repealed by Session Laws 1995, c. 507, s. 6.2(a). (1939, c. 158, s. 514; 1943, c. 400, s. 6; 1949, c. 974, ss. 11, 14; c. 1251, s. 4; 1951, c. 1056, s. 1; c. 1186, ss. 1, 2; 1953, c. 1207, ss. 2‑4; 1957, c. 1440; 1961, c. 645; 1963, c. 426, ss. 1, 2, 4, 5, 12; 1967, c. 868; 1971, c. 872, s. 1; 1977, c. 70, s. 17; 1981, c. 412, s. 2; 1983, c. 629, s. 1; c. 768, ss. 25.1, 25.2; 1995, c. 466, s. 2; c. 507, s. 6.2(a); 2005‑276, ss. 31.1(y), 31.1(z); 2005‑344, ss. 10.1(b), 10.1(c); 2006‑264, s. 35.)



§ 18B-501. Local ABC officers.

§ 18B‑501.  Local ABC officers.

(a)        Appointment.  Except as provided in subsection (f), each local board shall hire one or more ABC enforcement officers. Local ABC enforcement officers shall be designated as "ABC Officers". The local board may designate one officer as the chief ABC officer for that board.

(b)        Subject Matter Jurisdiction.  After taking the oath prescribed for a peace officer, a local ABC officer may arrest and take other investigatory and enforcement actions for any criminal offense; however, the primary responsibility of a local ABC officer is enforcement of the ABC laws and Article 5 of Chapter 90 (The Controlled Substances Act).

(c)        Territorial Jurisdiction.  A local ABC officer has jurisdiction anywhere in the county in which he is employed except that a city ABC officer's territorial jurisdiction is subject to any limitation included in any local act governing that city ABC system. A local ABC officer may pursue outside his normal territorial jurisdiction anyone who commits an offense within that jurisdiction, as provided in G.S. 15A‑402(d).

(d)        Assisting Other Local Agencies.  The local ABC officers employed by a local board shall constitute a "law‑enforcement agency" for purposes of G.S. 160A‑288, and a local board shall have the same authority as a city or county governing body to approve cooperation between law‑enforcement agencies under that section.

(e)        Assisting State and Federal Enforcement.  A local ABC officer may assist State and federal law‑enforcement agencies in the investigation of criminal offenses in North Carolina, under the following conditions:

(1)        The local board employing the officer has adopted a resolution approving such assistance and stating the conditions under which it may be provided;

(2)        The State or federal agency has made a written request for assistance from that local board, either for a particular investigation or for any investigation that might require assistance within a certain period of time;

(3)        The local ABC officer is supervised by someone in the requesting agency; and

(4)        As soon as practical after the assistance begins, an acknowledgement of the action is placed in the records of the local board.

A local ABC officer shall have territorial jurisdiction throughout North Carolina while assisting a State or federal agency under this section. While providing that assistance the officer shall continue to be considered an employee of the local board for purposes of salary, worker's compensation, and other benefits, unless a different arrangement is negotiated between the local board and the requesting agency.

(f)         Contracts with Other Agencies.  Instead of hiring local ABC officers, a local board may contract to pay its enforcement funds to a sheriff's department, city police department, or other local law‑enforcement agency for enforcement of the ABC laws within the law‑enforcement agency's territorial jurisdiction. Enforcement agreements may be made with more than one agency at the same time. When such a contract for enforcement exists, the officers of the contracting law‑enforcement agency shall have the same authority to inspect under G.S. 18B‑502 that an ABC officer employed by that local board would have. If a city located in two or more counties approves the sale of some type of alcoholic beverage pursuant to the provisions of G.S. 18B‑600(e4), and there are no local ABC boards established in the city and one of the counties in which the city is located, the local ABC board of any county in which the city is located may enter into an enforcement agreement with the city's police department for enforcement of the ABC laws within the entire city, including that portion of the city located in the county of the ABC board entering into the enforcement agreement.

(g)        Discharge.  Local ABC officers are subject to the discharge provisions of G.S. 18B‑202. (1949, c. 1251, s. 4; 1961, c. 645; 1963, c. 426, s. 2; 1967, c. 868; 1971, c. 872, s. 1; 1973, c. 29; 1977, c. 908; 1981, c. 412, s. 2; 1993, c. 193, s. 2; 1995, c. 466, ss. 3, 4.)



§ 18B-502. Inspection of licensed premises.

§ 18B‑502.  Inspection of licensed premises.

(a)        Authority.  To procure evidence of violations of the ABC law, alcohol law‑enforcement agents, employees of the Commission, local ABC officers, and officers of local law‑enforcement agencies that have contracted to provide ABC enforcement under G.S. 18B‑501(f) shall have authority to investigate the operation of each licensed premises for which an ABC permit has been issued, to make inspections that include viewing the entire premises, and to examine the books and records of the permittee. The inspection authorized by this section may be made at any time it reasonably appears that someone is on the premises. Alcohol law‑enforcement agents are also authorized to be on the premises to the extent necessary to enforce the provisions of Article 68 of Chapter 143 of the General Statutes.

(b)        Interference with Inspection.  Refusal by a permittee or by any employee of a permittee to permit officers to enter the premises to make an inspection authorized by subsection (a) shall be cause for revocation, suspension or other action against the permit of the permittee as provided in G.S. 18B‑104. It shall be a Class 2 misdemeanor for any person to resist or obstruct an officer attempting to make a lawful inspection under this section. (1939, c. 158, s. 514; 1943, c. 400, s. 6; 1949, c. 974, ss. 11, 14; c. 1251, s. 4; 1951, c. 1056, s. 1; c. 1186, ss. 1, 2; 1953, c. 1207, ss. 2‑4; 1957, c. 1440; 1961, c. 645; 1963, c. 426, ss. 1, 2, 4, 5, 12; 1967, c. 868; 1971, c. 872, s. 1; 1977, c. 70, s. 17; 1981, c. 412, s. 2; 1993, c. 539, s. 313; 1994, (Ex. Sess.), c. 24, s. 14(c); 1998‑212, s. 19.11(f).)



§ 18B-503. Disposition of seized alcoholic beverages.

§ 18B‑503.  Disposition of seized alcoholic beverages.

(a)        Storage.  A law‑enforcement officer who seizes alcoholic beverages as evidence of an ABC law violation shall provide for the storage of those alcoholic beverages until the commencement of the trial or administrative hearing relating to the violation, unless some other disposition is authorized under this section.

(b)        Disposition Before Trial.  After giving notice to each defendant, to any other known owner, and to the Commission, a judge may order any of the following dispositions of alcoholic beverages seized as evidence of an ABC law violation:

(1)        The destruction of any malt beverages except that amount needed for evidence at trial.

(2)        The sale of any alcoholic beverages other than malt beverages or nontaxpaid alcoholic beverages, and other than any alcoholic beverages needed for evidence at trial, if the trial is likely to be delayed for more than 90 days, or if the quantity or nature of the alcoholic beverages is such that storage is impractical or unduly expensive.

(3)        The destruction of the alcoholic beverages if storage or sale is not practical.

(4)        Continued storage of the alcoholic beverages.

(c)        Disposition After Trial.  After the criminal charge is resolved, a judge may order the following dispositions of seized alcoholic beverages:

(1)        If the owner or possessor of the alcoholic beverages is found guilty of a criminal charge relating to those alcoholic beverages, the judge may order the sale or destruction of any alcoholic beverages that were held until trial.

(2)        If the owner or possessor of the alcoholic beverages is found not guilty, or if charges are dismissed or otherwise resolved in favor of the owner or possessor, the judge shall order the alcoholic beverages returned to that owner or possessor, except as provided in subdivision (3).

(3)        If the owner or possessor of the alcoholic beverages is found not guilty, or if charges are otherwise resolved in favor of the owner or possessor, but possession of the alcoholic beverages by that owner or possessor would be unlawful, the judge shall order the alcoholic beverages either sold or destroyed.

(4)        If ownership of the alcoholic beverages remains uncertain after trial or after the charges have been dismissed, the judge may order the alcoholic beverages held, or the alcoholic beverages sold and the proceeds held, for a specified time, until ownership of the alcoholic beverages can be determined.

(d)        Holding for Administrative Hearings.  If alcoholic beverages used as evidence in a criminal proceeding are also needed as evidence at an administrative hearing, a judge shall not order any of the dispositions set out in subsection (c), but shall order the alcoholic beverages held for the administrative hearing and for a determination of final disposition by the Commission. The Commission may, before or after an administrative hearing, order any of the dispositions authorized under subsections (b) and (c).  If no related criminal proceeding has commenced, the Commission shall not order sale or destruction of alcoholic beverages until notice has been given to the district attorney for the district where the alcoholic beverages were seized or any violation of ABC laws related to the seizure of the alcoholic beverages is likely to be prosecuted.

(e)        Sale Procedure.  The sale of unfortified wine or fortified wine shall be by public auction unless those wines would likely become spoiled or lose value in the time required to arrange a public auction.  If spoilage or loss of value is likely, the judge ordering the sale or the Commission may authorize sale at the prevailing wholesale price, as determined by the Commission, to one or more persons holding the appropriate retail wine permits in the county in which the wine was seized, or in a neighboring county if there are no such persons in the county in which the wine was seized.  Spirituous liquor may be sold only to the local ABC board serving the city or county in which the liquor was seized, or, if there is no local board for that city or county, to the nearest local board.  The sale price shall be at least ten percent (10%) less than the price the local board would pay for the same liquor bought through the State warehouse.

(f)         Sale Proceeds.  An agency selling alcoholic beverages seized under the provisions of this Chapter shall keep the proceeds in a separate account until some other disposition is ordered by a judge or the Commission.  In a criminal proceeding, if the owner or possessor of the alcoholic beverages is found guilty of a violation relating to seizure of the alcoholic beverages, if the owner or possessor is found not guilty or the charge is dismissed or otherwise resolved in favor of the owner or possessor, but the possession of the alcoholic beverages by that owner or possessor would be unlawful, or if the ownership of the alcoholic beverages cannot be determined, the proceeds from the sale of those alcoholic beverages shall be paid to the school fund of the county in which the alcoholic beverages were seized.  If the owner or possessor of alcoholic beverages seized for violation of the ABC laws is found not guilty of criminal charges relating to the seizure of those beverages or the charge is dismissed or otherwise resolved in favor of the owner or possessor, and if possession of the alcoholic beverages by that owner or possessor was lawful when the beverages were seized, the proceeds from the sale of those alcoholic beverages shall be paid to the owner or possessor.  The agency making the sale may deduct and retain from the amount to be placed in the county school fund the costs of storing the seized alcoholic beverages and of conducting the sale, but may not deduct those costs from the amount to be turned over to an owner or possessor of the alcoholic beverages.

(g)        Court Action by Owner.  Any person who claims any of the following resulting from the seizure of alcoholic beverages may bring an action in the superior court of the county in which the alcoholic beverages were seized:

(1)        To be the owner of alcoholic beverages that are wrongfully held.

(2)        To be the owner of alcoholic beverages that are needed as evidence in another proceeding.

(3)        To be entitled to proceeds from a sale of seized alcoholic beverages.

(4)        To be entitled to restitution for alcoholic beverages wrongfully destroyed. (1923, c. 1, s. 12; C.S., s. 3411(l); 1939, c. 12; 1941, c. 310; 1957, c. 1235, s. 3; 1971, c. 872, s. 1; 1981, c. 412, s. 2; 1993, c. 415, s. 5.)



§ 18B-504. Forfeiture.

§ 18B‑504.  Forfeiture.

(a)        Property Subject to Forfeiture.  The following kinds of property shall be subject to forfeiture:

(1)        Motor vehicles, boats, airplanes, and all other conveyances used to transport nontaxpaid alcoholic beverages in violation of the ABC laws;

(2)        Containers for alcoholic beverages which are manufactured, possessed, sold, or transported in violation of the ABC laws; and

(3)        Equipment or ingredients used in the manufacture of alcoholic beverages in violation of the ABC laws.

(b)        Exemption for Forfeiture.  Property which may be possessed lawfully shall not be subject to forfeiture when it was used unlawfully by someone other than the owner of the property and the owner did not consent to the unlawful use.

(c)        Seizure of Property.  If property subject to forfeiture has not already been seized as part of an arrest or search, a law‑enforcement officer may apply to a judge for an order authorizing seizure of that property. An order for seizure may be issued only after criminal process has been issued for an ABC law violation in connection with that property. The order shall describe the property to be seized and shall state the facts establishing probable cause to believe that the property is subject to forfeiture.

(d)        Custody until Trial.  A law‑enforcement officer seizing property subject to forfeiture shall provide for its safe storage until trial. The officer may destroy stills and perishable materials seized under subdivision (a)(3), if storage is impractical and if the absence of the property will not be likely to adversely affect the defendant's right to defend against the charge that is the basis for the forfeiture. If the officer having custody of the property is satisfied that it will be returned at the time of trial, he may return the property to the owner upon receiving a bond for the value of the property, signed by sufficient sureties. If the property is not returned at the time of trial, the full amount of the bond shall be forfeited to the court. Property which it is unlawful to possess may not be returned to the owner.

(e)        Disposition after Trial.  The presiding judge in a criminal proceeding for violation of ABC laws may take the following actions after resolution of a charge against the owner or possessor of property subject to forfeiture under this section:

(1)        If the owner or possessor of the property is found guilty of an ABC offense, the judge may order the property forfeited.

(2)        If the owner or possessor of the property is found not guilty, or if the charge is dismissed or otherwise resolved in favor of the owner or possessor, the judge shall order the property returned to the owner or possessor.

(3)        If ownership of the property remains uncertain after trial, the judge may order the property held for a specified time to determine ownership.  If the judge finds that ownership cannot be determined with reasonable effort, the judge shall order the property forfeited.

(4)        Regardless of the disposition of the charge, if the property is something that may not be possessed lawfully, the judge shall order it forfeited.

(5)        If the property is also needed as evidence at an administrative hearing, the judge shall provide that the order does not go into effect until the Commission determines that the property is no longer needed for the administrative proceeding.

(f)         Disposition of Forfeited Property.  A judge ordering forfeiture of property may order any one of the following dispositions:

(1)        Sale at public auction;

(2)        Sale at auction after notice to certain named individuals or groups, if only a limited number of people would have use for that property;

(3)        Delivery to a named State or local law‑enforcement agency, if the property is not suited for sale, with preference to be given in the following order, to: the agency that seized the property, the ALE Division, the Commission, the local board of the jurisdiction in which the property was seized, and the Department of Justice; or

(4)        Destruction, if possession of the property would be unlawful and it could not be used or is not wanted for law enforcement, or if sale or other disposition is not practical.

(g)        Proceeds of Sale.  If forfeited property is sold, the proceeds of that sale shall be paid to the school fund of the county in which the property was seized, except as provided in subsection (h). Before placing the proceeds in the school fund the agency making the sale may deduct and retain the costs of storing the property and conducting the sale.

(h)        Innocent Parties.  At any time before forfeiture is ordered, an owner of seized property or a holder of a security interest in seized property, other than the defendant, may apply to protect his interest in the property. The application may be made to any judge who has jurisdiction to try the offense with which the property is associated. If the judge finds that the property owner or holder of a security interest did not consent to the unlawful use of the property, and that the property may be possessed lawfully by the owner or holder, the judge may order:

(1)        That the property be returned to the owner, if it is not needed as evidence at trial;

(2)        That the property be returned to the owner following trial or other resolution of the case; or

(3)        That, if the property is sold following trial, a specified sum be paid from the proceeds of that sale to the holder of the security interest.

(i)         Defendant Unavailable.  When property is seized for forfeiture, but the owner is unknown, the district attorney may seek forfeiture under this section by an action in rem against the property. If the owner is known and has been charged with an offense, but is unavailable for trial, the district attorney may seek forfeiture either by an action in rem against the property or by motion in the criminal action.

(j)         When No Charge is Made.  Any owner of property seized for forfeiture may apply to a judge to have the property returned to him if no criminal charge has been made in connection with that property within a reasonable time after seizure. The judge may not order the return of the property if possession by the owner would be unlawful. (1923, c. 1, s. 6; C.S., s. 3411(f); 1927, c. 18; 1945, c. 635; 1951, c. 850; 1955, c. 560; 1957, c. 1235, s. 1; 1969, c. 789; 1971, c. 872, s. 1; 1977, c. 854, s. 2; 1981, c. 412, s. 2; c. 747, s. 48; 1993, c. 415, s. 6.)



§ 18B-505. Restitution.

§ 18B‑505.  Restitution.

When a person is convicted of a violation of the ABC laws, the court may order him to make restitution to any law‑enforcement agency for reasonable expenditures made in purchasing alcoholic beverages from him or his agent as part of an investigation leading to his conviction. (1981, c. 412, s. 2.)



§§ 18B-506 through 18B-599. Reserved for future codification purposes.

§§ 18B‑506 through 18B‑599.  Reserved for future codification purposes.



§ 18B-600. Places eligible to hold alcoholic beverage elections.

Article 6.

Elections.

§ 18B‑600.  Places eligible to hold alcoholic beverage elections.

(a)        Kinds of Elections.  The following kinds of alcoholic beverage elections shall be permitted:

(1)        Malt beverage;

(2)        Unfortified wine;

(3)        ABC store; and

(4)        Mixed beverage.

(b)        County Elections.  Any county may hold a malt beverage, unfortified wine, or ABC store election. A county may hold a mixed beverage election only if the county already operates at least one county ABC store or a county election on ABC stores is to be held at the same time as the mixed beverage election.

(c)        City Malt Beverage and Unfortified Wine Elections.  A city may hold a malt beverage or unfortified wine election only if the county in which the city is located has already held such an election, the vote in the last county election was against the sale of that kind of alcoholic beverage, and:

(1)        The city has a population of 500 or more; or

(2)        The city operates an ABC store.

(d)        City ABC Store Elections.  A city may hold an ABC store election only if:

(1)        The city has at least 500 registered voters; and

(2)        The county in which the city is located does not operate ABC stores.

(e)        City Mixed Beverage Elections.  A city may hold a mixed beverage election only if:

(1)        The city has at least 500 registered voters; and

(2)        Either:

a.         The city already operates a city ABC store; or

b.         A city ABC store election is to be held at the same time as the mixed beverage election; or

c.         The city does not operate a city ABC store but:

1.         The county operates an ABC store;

2.         The county has already held a mixed beverage election; and

3.         The vote in the last county election was against the sale of mixed beverages.

(e1)      Small City Mixed Beverage Elections.  A city may also hold a mixed beverage election if the city has at least 300 registered voters and is located in a county with at least one other city that has approved the sale of mixed beverages. Provided, that if a city that qualifies for an election under this subsection approves the sale of mixed beverages, mixed beverages permittees in the smaller city may purchase liquor from the ABC store designated by any local ABC board in any other city that has approved the sale of mixed beverages.

This subsection shall not apply to Alamance, Avery, Burke, Caldwell, Carteret, Cleveland, Henderson, Onslow, Polk, Robeson, Rowan, Rutherford, and Wilkes Counties.

(e2)      Ski Resorts ABC Elections.  Notwithstanding any other provisions of this section, any city that provides governmental services to as many as 1,000 snow skiers weekly during the normal ski season from December 1 through March 15, may hold an election authorized by subdivision (a)(1), (2), or (4) of this section. If the sale of mixed beverages is approved, purchase‑transportation permits shall be issued and the sales of liquor shall be made by any local board designated by the State ABC Commission.

(e3)      Small Town Mixed Beverage Elections.  A town may hold a mixed beverage election if the town has at least 200 registered voters and is located in a county bordering the Neuse River and Pamlico Sound that has not approved the sale of mixed beverages and that county has only one city that has approved the sale of mixed beverages. Provided, that if a town that qualifies for an election under this subsection approves the sale of mixed beverages, mixed beverages permittees in the town may purchase liquor from the ABC store designated by any local ABC board in any other city that has approved the sale of mixed beverages.

(e4)      Multicounty/City ABC Elections.  If a city is located in two or more counties, the following provisions shall apply:

(1)        The city may hold a malt beverage or unfortified wine election if any county in which a portion of the city is located has already held such an election, the vote in the last election of the particular type was against the sale of that type of alcoholic beverage, and the city has a population of 500 or more.

(2)        The city may hold a mixed beverage election if the city has at least 500 registered voters and a county in which a portion of the city is located operates ABC stores, or a municipality in either county in which the city is located operates an ABC store.

(3)        If an election is held by a city under this subsection, all of the city voters may vote in the election. If the vote is for approval, alcoholic beverages may be sold on the basis of that approval and under the provisions of this Chapter. If the sale of mixed beverages is approved, the mixed beverage permittees shall purchase their liquor from one or more ABC stores located within the city that have been designated by the local boards for those purchases. The remaining gross receipts shall be distributed in accordance with existing law applicable to those ABC stores, except that after the applicable distributions have been made pursuant to G.S. 18B‑805(b), (c), and (d), the local share of the mixed beverages surcharge and the guest room cabinet surcharge required by G.S. 18B‑804(b)(8) and (9) shall be distributed one‑half to the general fund of the city where the mixed beverage permittees are located and one‑half to the local ABC boards from whose stores liquor is purchased.

(e5)      Small Resort Town ABC Elections.  A town may hold a mixed beverage election if it:

(1)        Was incorporated after 1990 and prior to the effective date of this subsection;

(2)        Has at least 100 residents;

(3)        Is located in a county that borders another state and that has two other municipalities which have ABC stores; and

(4)        At the time of the election, has corporate boundaries that border or include land in three counties.

Provided, that if a town that qualifies for an election under this subsection approves the sale of mixed beverages, mixed beverages permittees in the town may purchase liquor from the ABC store designated by any local ABC board in any other city that has approved the sale of mixed beverages.

(f)         Township Elections.  An election may be called on any of the propositions listed in G.S. 18B‑602 in any township located within:

(1)        A county where ABC stores have heretofore been established by petition pursuant to law.

(2)        A county where ABC stores have been established pursuant to law, in which county according to data from the North Carolina Department of Commerce: (i) one‑third or more of the employment is travel related, (ii) spending on travel exceeds four hundred million dollars ($400,000,000) per year, and where the entirety of two townships consists of one island (and several smaller islands not making up more than one percent (1%) of the total land area of the two townships) where that island:

a.         Has a population of 4,000 or over according to the most recent decennial federal census;

b.         Is located with one side facing the ocean and another side facing a coastal sound.

(3)        Repealed by Session Laws 2004‑203, s. 24, effective August 17, 2004.

An election may be called on any of the propositions listed in G.S. 18B‑602(a), (d), and (h) in any township located within a county where the population of all cities in the county that have previously approved the sale of any kind of alcoholic beverages comprises more than twenty percent (20%) of the total county population as of the most recent federal census. In the case of subdivision (2) of this section, an election may be called in the two townships voting together on the proposition contained in G.S. 18B‑602(h).

The election shall be held by the county board of elections upon request of the county board of commissioners or upon petition of twenty‑five percent (25%) of the registered voters of the township, or in the case of subdivision (2) of this section, of the two townships taken together. The election shall be conducted and the results determined in the same manner as county elections held under this Article. For purposes of this Article, townships holding any election under this subsection shall be treated on the same basis as counties, and municipalities located within those townships shall be treated on the same basis as cities. In the case of an election under subdivision (2) of this subsection, the votes of the two townships counted together shall determine the result of the election.

For purposes of this subsection, the name and boundary of a township is as it is shown on the Redistricting Census 2000 TIGER Files with modifications made by the Legislative Services Office on its computer database as of May 1, 2001.

In any township election held under this subsection, the area within any incorporated municipality is excluded, and no permits may be issued under this subsection in any excluded area.

In order for an establishment to qualify for a permit under this subsection, the establishment's gross receipts from food and nonalcoholic beverages shall be greater than its gross receipts from alcoholic beverages.

(g)        Beautification District Elections.  In a county where ABC stores have been approved by an election and a beautification district has been created after May, 1984, and prior to June 30, 1990, an election authorized by subsection (a) of this section may be called in the beautification district. The election shall be called in accordance with G.S. 18B‑601(b), conducted, and the results determined in the same manner as county elections held under this Article. For purposes of this Article, beautification districts holding any election shall be treated on the same basis as counties, and municipalities located within those beautification districts shall be treated on the same basis as cities.

(h)        Railroad Passenger Terminus Location Elections.  Notwithstanding any other provision of this section, any city or town that is the passenger terminus of a rail line that carries at least 60,000 passengers annually may hold an election authorized by subdivisions (a)(1) and (a)(2) of this section. Any election held under this subsection shall be for the on‑premises sale of malt beverages and the on‑premises sale of unfortified wine pursuant to G.S. 18B‑602(a)(2) and G.S. 18B‑602(d)(2). (1937, c. 49, ss. 25, 26; c. 431; 1947, c. 1084, ss. 1, 2, 4; 1951, c. 999, ss. 1, 2; 1957, c. 816; 1963, c. 265, ss. 1‑3; 1965, c. 506; 1969, c. 647, s. 1; 1971, c. 872, s. 1; 1973, cc. 32, 33; 1977, c. 149, s. 1; c. 182, s. 2; 1977, 2nd Sess., c. 1138, s. 15; 1979, c. 140, ss. 2, 3; c. 609, s. 1; c. 683, s. 13; 1979, 2nd Sess., c. 1174; 1981, c. 412, s. 2; c. 747, s. 49; 1983, c. 113, s. 1; 1983, c. 457, s. 2; 1985 (Reg. Sess., 1986), c. 919, s. 1; 1987, c. 766; 1989, c. 77; c. 400, s. 6; 1991 (Reg. Sess., 1992), c. 976, s. 1; 1993, c. 193, s. 1; 1995, c. 148, s. 1; 2001‑515, s. 4; 2003‑218, s. 1; 2004‑203, s. 24; 2005‑336, s. 1; 2007‑386, s. 1.)



§ 18B-601. Election procedure.

§ 18B‑601.  Election procedure.

(a)        Generally.  Except as otherwise provided in this section, an alcoholic beverage election shall be conducted in the same manner and under the same rules as a referendum under Chapter 163.

(b)        How County Election Called.  A county alcoholic beverage election shall be conducted by the county board of elections.  When a county is eligible to hold an election under G.S. 18B‑600, the county board of elections shall hold the election upon receiving either:

(1)        A written request for an election from the governing body of the county; or

(2)        A petition requesting an election signed by at least thirty‑five percent (35%) of the voters registered in the county at the time the petition was initiated.

(c)        How City Election Called.  A city alcoholic beverage election shall be conducted by the county board of elections or, in the case of a city authorized under Chapter 163 to conduct its own elections, by the city board of elections.  When a city is eligible to hold an election under G.S. 18B‑600, the board of elections shall hold the election upon receiving either:

(1)        A written request for an election from the city governing body; or

(2)        A petition requesting an election signed by at least thirty‑five percent (35%) of the voters registered in the city at the time the petition was initiated.

(d)        Form of Request.  A request or petition for a malt beverage election shall state which of the four propositions in G.S. 18B‑602(a) are to be voted upon.  A request or petition for an unfortified wine election shall state which of the three propositions in G.S. 18B‑602(d) are to be voted upon. More than one kind of alcoholic beverage election may be included in a single request or petition.

(e)        Petitions.  A petition for an election shall be on a form provided by the appropriate local board of elections and shall contain the signature, name, address and precinct of each voter who signs.  A petition shall be considered initiated at the time the form is delivered by the board of elections to the person who requests it.  Within 72 hours after the petition is initiated, the board of elections shall certify the number of registered voters in the city or county at the time it was initiated.  The petition shall be returned to the board of elections within 90 days of the time it is initiated.  Failure to return the petition within that time shall render it void.  The board of elections shall determine the sufficiency of the petition within 30 days after it is returned.

(f)         Election Date.  The board of elections shall set the date for the alcoholic beverage election, which may not be sooner than 60 days nor later than 120 days from the date the request was received from the governing body or the petition was verified by the board.  No alcoholic beverage election may be held on the Tuesday next after the first Monday in November of an even‑numbered year.

(g)        Registration.  No separate registration shall be required to vote in an alcoholic beverage election.  Registration shall be closed for an alcoholic beverage election in the same manner and under the same schedule as for any other election.

(h)        Notice.  The board of elections shall give notice of an alcoholic beverage election and notice of the close of registration in the same manner and under the same schedule as for any other election.

(i)         Observers.  The proponents and opponents for an alcoholic beverage election, as determined by the local board of elections, shall have the right to appoint two observers to attend each voting place.  The persons authorized to appoint observers shall, three days before the election, submit in writing to the chief judge of each precinct a signed list of the observers appointed for that precinct.  The persons appointed as observers shall be registered voters of the precinct for which appointed.  The chief judge and judges for the precinct may for good cause reject any appointee and require that another be appointed. Observers shall do no electioneering at the voting place nor in any manner impede the voting process, interfere or communicate with or observe any voter in casting his ballot.  Observers shall be permitted in the voting place to make such observation and to take such notes as they may desire. (1937, c. 49, ss. 25, 26; c. 431; 1947, c. 1084, ss. 1, 2, 4; 1951, c. 999, ss. 1, 2; 1957, c. 816; 1963, c. 265, ss. 1‑3; 1965, c. 506; 1969, c. 647, s. 1; 1971, c. 872, s. 1; 1973, cc. 32, 33; 1977, c. 149, s. 1; c. 182, s. 2; 1977, 2nd Sess., c. 1138, s. 15; 1979, c. 140, ss. 2, 3; c. 609, s. 1; c. 683, s. 13; 1979, 2nd Sess., c. 1174; 1981, c. 412, s. 2; 1985, c. 705, ss. 1, 2.1; 1987, c. 14; 1993 (Reg. Sess., 1994), c. 762, s. 8.)



§ 18B-602. Form of ballots.

§ 18B‑602.  Form of ballots.

(a)        Malt Beverage Elections.  Any one or more of the propositions listed below may be placed on the ballot for a malt beverage election. Each voter may vote on each proposition on the ballot. The propositions to be used shall be chosen by the governing body or petitioner requesting the election. The propositions shall read as follows:

(1)        To permit the "on‑premises" and "off‑premises" sale of malt beverages.

[] FOR

[] AGAINST

(2)        To permit the "on‑premises" sale only of malt beverages.

[] FOR

[] AGAINST

(3)        To permit the "off‑premises" sale only of malt beverages.

[] FOR

[] AGAINST

(4)        To permit the "on‑premises" sale of malt beverages by Class A hotels, motels, and restaurants only; and to permit "off‑premises" sales by other permittees.

[] FOR

[] AGAINST

(b)        Determining Results of Malt Beverage Election.  The kind of malt beverage sales described in each proposition that receives a majority of votes "FOR" shall be allowed. If propositions (2) and (4) are both on the ballot and (2) receives a majority of votes "FOR," then sales shall be permitted according to that proposition regardless of the vote on (4). If one of the propositions receiving a majority of votes "FOR" is proposition (1), then the kind of sales described in that proposition shall be allowed regardless of the vote on any other proposition at that election.

(c)        Subsequent Malt Beverage Elections.  A subsequent election in which a majority votes "AGAINST" malt beverage proposition (1) shall not affect the legality of sales that have previously been approved under proposition (2), (3), or (4). A subsequent election in which a majority votes "AGAINST" malt beverage proposition (2) or (3) shall not affect the legality of sales that have previously been approved under proposition (4).

(d)        Unfortified Wine Elections.  Any one or more of the propositions listed below may be placed on the ballot for an unfortified wine election. Each voter may vote on each proposition on the ballot. The propositions to be used shall be chosen by the governing body or petitioner requesting the election. The propositions shall read as follows:

(1)        To permit the "on‑premises" and "off‑premises" sale of unfortified wine.

[] FOR

[] AGAINST

(2)        To permit the "on‑premises" sale only of unfortified wine.

[] FOR

[] AGAINST

(3)        To permit the "off‑premises" sale only of unfortified wine.

[] FOR

[] AGAINST

(e)        Determining Results of Unfortified Wine Election.  The kind of unfortified wine sales described in each proposition that receives a majority of votes "FOR" shall be allowed. If one of the propositions receiving a majority of votes "FOR" is proposition (1), then the kind of sales described in that proposition shall be allowed, regardless of the vote on any other proposition at that election.

(f)         Subsequent Unfortified Wine Election.  A subsequent election in which a majority votes "AGAINST" unfortified wine proposition (1) shall not affect the legality of sales previously approved under proposition (2) or (3).

(g)        ABC Store Elections.  The ballot for an ABC store election shall state the proposition as follows:

To permit the operation of ABC stores.

[] FOR

[] AGAINST

(h)        Mixed Beverage Elections.  The ballot for a mixed beverage election shall state the proposition as follows:

To permit the sale of mixed beverages in hotels, restaurants, private clubs, community theatres, and convention centers.

[] FOR

[] AGAINST

(1947, c. 1084, ss. 1, 2, 4; 1951, c. 999, ss. 1, 2; 1957, c. 816; 1963, c. 265, ss. 1‑3; 1965, c. 506; 1969, c. 647, s. 1; 1971, c. 872, s. 1; 1973, c. 33; 1977, c. 149, s. 1; c. 182, s. 2; 1979, c. 140, s. 3; c. 683, s. 13; 1981, c. 412, s. 2; 1981 (Reg. Sess., 1982), c. 1262, s. 9; 1983, c. 583, s. 6.)



§ 18B-603. Effect of alcoholic beverage elections on issuance of permits.

§ 18B‑603.  Effect of alcoholic beverage elections on issuance of permits.

(a)        Malt Beverage Elections.  If a malt beverage election is held under G.S. 18B‑602(a) and the sale of malt beverages is approved, the Commission may issue permits to qualified persons and establishments in the jurisdiction that held the election as follows:

(1)        If on‑premises sales are approved, the Commission may issue on‑premises malt beverage permits.

(2)        If off‑premises sales are approved, the Commission may issue off‑premises malt beverage permits.

(3)        If both on‑premises and off‑premises sales are approved, the Commission may issue both on‑premises and off‑premises malt beverage permits.

(4)        If the kinds of sales described in G.S. 18B‑602(a)(4) are approved, the Commission may issue on‑premises malt beverage permits to restaurants and hotels only and off‑premises malt beverage permits to other permittees.

(b)        Unfortified Wine Elections.  If an unfortified wine election is held under G.S. 18B‑602(d) and the sale of unfortified wine is approved, the Commission may issue permits to qualified persons and establishments in the jurisdiction that held the election as follows:

(1)        If on‑premises sales are approved, the Commission may issue on‑premises unfortified wine permits.

(2)        If off‑premises sales are approved, the Commission may issue off‑premises unfortified wine permits.

(3)        If both on‑premises and off‑premises sales are approved, the Commission may issue both on‑premises and off‑premises unfortified wine permits.

(c)        ABC Store Elections.  If an ABC store election is held under G.S. 18B‑602(g) and the establishment of ABC stores is approved, each of the following shall be authorized in the jurisdiction that held the election:

(1)        The jurisdiction that held the election may establish and operate ABC stores in the manner described in Articles 7 and 8.

(2)        The Commission may issue on‑premises and off‑premises fortified wine and unfortified wine permits to qualified persons and establishments in that jurisdiction, regardless of any unfortified wine election or any local act, except that neither on‑premises nor off‑premises unfortified wine permits may be issued in a jurisdiction if:

a.         The jurisdiction approved ABC stores before January 1, 1982;

b.         The jurisdiction held an unfortified wine election before January 1, 1982; and

c.         In that unfortified wine election, the jurisdiction did not approve either on‑premises or off‑premises sales of unfortified wine.

(3)        The Commission may issue brown‑bagging permits to restaurants, hotels, and community theatres in the county in which the election was held, whether the election was held by the county or by a city or other jurisdiction within the county. Brown‑bagging permits may not be issued, however, for restaurants, hotels, or community theatres in any jurisdiction in which the sale of mixed beverages has been approved.

(d)        Mixed Beverage Elections.  If a mixed beverage election is held under G.S. 18B‑602(h) and the sale of mixed beverages is approved, the Commission may issue permits to qualified persons and establishments in the jurisdiction that held the election as follows:

(1)        The Commission may issue mixed beverage permits.

(2)        The Commission may issue on‑premises malt beverage, unfortified wine, and fortified wine permits for establishments with mixed beverage permits, regardless of any other election or any local act concerning sales of those kinds of alcoholic beverages.

(3)        The Commission may issue off‑premises malt beverage permits to any establishment that meets the requirements under G.S. 18B‑1001(2) in any township or incorporated municipality which has voted to permit the sale of mixed beverages, regardless of any other local act concerning sales of those kinds of alcoholic beverages. The Commission may also issue off‑premises unfortified wine permits to any establishment that meets the requirements under G.S. 18B‑1001(4) in any township or incorporated municipality which has voted to permit the sale of mixed beverages, regardless of any other local act concerning sales of those kinds of alcoholic beverages.

(4)        The Commission may issue brown‑bagging permits for private clubs and congressionally chartered veterans organizations but may no longer issue and may not renew brown‑bagging permits for restaurants, hotels, and community theatres. A restaurant, hotel, or community theatre may not be issued a mixed beverage permit under subdivision (1) until it surrenders its brown‑bagging permit.

(5)        The Commission may continue to issue culinary permits for establishments that do not have mixed beverage permits. An establishment may not be issued a mixed beverage permit under subdivision (1) until it surrenders its culinary permit.

(d1)      In any county in which the sale of mixed beverages has been approved in elections in at least three cities that, combined, contain more than two‑thirds the total county population as of the most recent federal census, the county board of commissioners may by resolution approve the sale of mixed beverages throughout the county, and the Commission may issue permits as if mixed beverages had been approved in a county election.

(d2)      If a county or city holds a mixed beverage election and an ABC store election at the same time and the voters do not approve the establishment of an ABC store, the Commission may issue mixed beverages permits in that county or city. The mixed beverages purchase‑transportation permit authorized by G.S. 18B‑404(b) shall be issued by a local board operating a store located in the county.

(e)        Mixed Beverages at Airports.  When the sale of mixed beverages has been approved in a city election, the Commission may also issue permits under subsection (d) for qualified establishments outside the city but within the same county, if:

(1)        The establishment is on the property of an airport;

(2)        The airport is operated by the city or by an airport authority in which the city participates; and

(3)        The airport services planes which board at least 150,000 passengers annually.

(f)         Permits Not Dependent on Elections.  The Commission may issue the following kinds of permits without approval at an election:

(1)        Special occasion permits;

(2)        Limited special occasion permits;

(3)        Brown‑bagging permits for private clubs and congressionally chartered veterans organizations;

(4)        Culinary permits, except as restricted by subdivision (d)(5);

(5)        Special one‑time permits issued under G.S. 18B‑1002;

(6)        All permits listed in G.S. 18B‑1100;

(7)        The permits authorized by G.S. 18B‑1001(1), (3), (5), and (10) for tourism ABC establishments;

(8)        The permits authorized by G.S. 18B‑1001(1), (3), (5), and (10) for tourism resorts;

(9)        The permits authorized by G.S. 18B‑1001(1), (3), (5), and (10) for historic ABC establishments.

(f1)       Reserved for future codification purposes.

(f2)       (See note) Permits for Special ABC Areas.  The Commission may issue the permits provided for in G.S. 18B‑1001(1), G.S. 18B‑1001(2), G.S. 18B‑1001(3), G.S. 18B‑1001(4), G.S. 18B‑1001(5), G.S. 18B‑1001(6), and G.S. 18B‑1001(10) to qualified persons and establishments located within a Special ABC area as defined in G.S. 18B‑101, provided that: (i) if such area is a municipal corporation, the area shall conduct an election authorized by subdivision (a)(4) of G.S. 18B‑600, which election may be held regardless of the number of registered voters located within the municipal corporation; or (ii) if such area is unincorporated but has within such area a private association or club, the board of such private association or club shall call and conduct a special meeting at which meeting a majority of private association members, club members, lot and home owners, votes and approves the sale of mixed beverages, and the board certifies the results of such meeting to the Alcoholic Beverage Control Commission. The mixed beverages purchase‑transportation permit authorized by G.S. 18B‑404(b) shall be issued by a local board operating a store located in the same county as the Special ABC area.

(g)        Miscellaneous.  The definitions in G.S. 18B‑1000 shall apply to this section.

(h)        Permits Based on Existing Permits.  In any county which borders on the Atlantic Ocean and where (i) the sale of malt beverage on and off premises, the sale of unfortified wine on and off premises, the sale of mixed beverages, and the operation of an ABC system has been allowed in at least six cities in the county, or in any county adjacent to that county in which an ABC system has been allowed, or (ii) the sale of malt beverage on and off premises, the sale of unfortified wine on and off premises, the sale of mixed beverages, and the operation of an ABC system has been allowed in at least eight cities in the county, the Commission may issue permits to sports clubs as defined in G.S. 18B‑1000(8) throughout the county.

The Commission may issue the following permits:

(1)        On and Off Premises Malt Beverage;

(2)        On and Off Premises Unfortified Wine;

(3)        On and Off Premises Fortified Wine; or

(4)        Mixed Beverages.

The Commission may also issue on‑premises malt beverage, unfortified wine, fortified wine and mixed beverages permits to a sports club located in a county adjacent to any county that has approved the sale of mixed beverages pursuant to G.S. 18B‑603(d1), if the county in which the sports club is located borders another state and has at least one city that has approved the sale of mixed beverages. Sports clubs holding mixed beverages permits shall purchase their spirituous liquor at the nearest ABC system store that is located in the county.

The Commission may further issue on‑premises malt beverage and on‑premises unfortified wine permits to a sports club located in a county bordering on another state that is adjacent to any county in which permits were issued pursuant to this subsection prior to August 1, 1993. The sports clubs must be located in the unincorporated areas of a county, in which the sale of malt beverages and unfortified wine is not permitted, and where there are six or more municipalities in that county where the sale of malt beverages and unfortified wine is permitted. (1947, c. 1084, s. 3; 1969, c. 647, s. 2; 1971, c. 872, s. 1; 1981, c. 412, s. 2; c. 589; 1981 (Reg. Sess., 1982), c. 1240; 1983, c. 113, s. 2; 1985, c. 689, s. 7; 1987, c. 136, ss. 5, 6; c. 307, s. 2; c. 443, s. 2; 1989, c. 629, s. 2; 1991 (Reg. Sess., 1992), c. 920, ss. 11, 13; 1993, c. 415, ss. 7‑9; 1995, c. 466, s. 5; 1999‑456, s. 10; 1999‑461, s. 2; 1999‑462, ss. 3, 6, 7, 9; 2000‑140, s. 2; 2004‑199, s. 9; 2007‑402, s. 1.)



§ 18B-604. Timing and effect of subsequent elections.

§ 18B‑604.  Timing and effect of subsequent elections.

(a)        Time Limits.  No county alcoholic beverage election may be held within three years of the certification of the results of a previous election on the same kind of alcoholic beverages in that county. No city alcoholic beverage election may be held within three years of the certification of the results of a previous election on the same kind of alcoholic beverage in that city. Otherwise, alcoholic beverage elections may be held at any time, subject to the applicable provisions of this Chapter and Chapter 163.

(b)        Effect of Favorable County Vote on City or Township.  If a majority of voters vote in favor of certain alcoholic beverage sales in a county election, sale of that kind of alcoholic beverage shall be lawful throughout the county, regardless of the vote in any city or township at that or any previous or subsequent election, and regardless of any local act making sales unlawful in that city or township, unless the local act was ratified before the effective date of Article II, Section 24(1)(j) of the Constitution of North Carolina. A county malt beverage or unfortified [wine] election in favor of a particular ballot proposition which is more restrictive than the form of sale already allowed in a city or township within that county shall not affect the legality of those previously authorized sales in the city or township.

(c)        Effect of Negative County Vote on City or Township.  If a majority of voters vote against certain alcoholic beverage sales in a county election, sale of that kind of alcoholic beverage shall be unlawful throughout the county, except that sale of that alcoholic beverage shall remain lawful in any city or township in which sale is lawful because of a city or township election or a local act.

(d)        Effect of City or Township Election on County.  A city or township alcoholic beverage election shall not affect the lawfulness of sale in any part of the county outside that city or township.

(e)        Repealed by Session Laws 2003‑218, s. 2, effective June 19, 2003.

(f)         When Sales Stop.  When the sale of any alcoholic beverage that was previously lawful becomes unlawful because of an election, the sale of that alcoholic beverage shall cease 90 days after certification of the results of the election. (1937, c. 49, ss. 25, 26; c. 431; 1947, c. 1084, ss. 1, 2, 4; 1951, c. 999, ss. 1, 2; 1957, c. 816; 1963, c. 265, ss. 1‑3; 1965, c. 506; 1969, c. 647, s. 1; 1971, c. 872, s. 1; 1973, cc. 32, 33; 1977, c. 149, s. 1; c. 182, s. 2; 1977, 2nd Sess., c. 1138, s. 15; 1979, c. 140, ss. 2, 3; c. 609, s. 1; c. 683, s. 13; 1979, 2nd Sess., c. 1174; 1981, c. 412, s. 2; 1993, c. 415, s. 29; 2003‑218, s. 2.)



§ 18B-605. Local act elections.

§ 18B‑605.  Local act elections.

If a jurisdiction has lawfully voted in favor of ABC stores or in favor of the sale of some kind of alcoholic beverage, and the jurisdiction would not be eligible to hold another election under the  conditions set by G.S. 18B‑600, then that jurisdiction may continue to hold elections as though qualified under G.S. 18B‑600. Except for the authority to hold the election, however, the procedures of this Chapter shall apply to any subsequent election. (1981, c. 412, s. 2; 1983, c. 457, s. 4.)



§§ 18B-606 through 18B-699. Reserved for future codification purposes.

§§ 18B‑606 through 18B‑699.  Reserved for future codification purposes.



§ 18B-700. Appointment and organization of local ABC boards.

Article 7.

Local ABC Boards.

§ 18B‑700.  Appointment and organization of local ABC boards.

(a)        Membership.  A local ABC board shall consist of three members appointed for three‑year terms, unless a different membership or term is provided by a local act enacted before the effective date of this Chapter, or unless the board is a board for a merged ABC system under G.S. 18B‑703 and a different size membership has been provided for as part of the negotiated merger. One member of the initial board of a newly created ABC system shall be appointed for a three‑year term, one member for a two‑year term, and one member for a one‑year term. As the terms of initial board members expire, their successors shall each be appointed for three‑year terms. The appointing authority shall designate one member of the local board as chairman.

(b)        City Boards.  City ABC board members shall be appointed by the city governing body, unless a different method of appointment is provided in a local act enacted before the effective date of this Chapter.

(c)        County Boards.  County ABC board members shall be appointed by the board of county commissioners, unless a different method of appointment is provided in a local act enacted before the effective date of this Chapter.

(d)        Qualifications.  The appointing authority shall appoint members of a local board on the basis of the appointees' interest in public affairs, good judgment, knowledge, ability, and good moral character.

(e)        Vacancy.  A vacancy on a local board shall be filled by the appointing authority for the remainder of the unexpired term. If the chairman's seat becomes vacant, the appointing authority may designate either the new member or an existing member of the local board to complete the chairman's term.

(f)         Removal.  A member of a local board may be removed for cause at any time by the appointing authority. Local board members are subject to the removal provisions of G.S. 18B‑202.

(g)        Salary.  A local board member may be compensated as determined by the appointing authority.

(h)        Conflict of Interest.  The provisions of G.S. 18B‑201 shall apply to local board members and employees.

(i)         Bond.  Each local board member shall be bonded in an amount not less than five thousand dollars ($5,000), secured by a corporate surety, for the faithful performance of his duties. A public employees' blanket position bond in the required amount satisfies the requirements of this subsection. The bond shall be payable to the local board and shall be approved by the appointing authority for the local board. The appointing authority may exempt from this bond requirement any board member who does not handle board funds, and it may also increase the amount of the bond for any member who does handle board funds.

(j)         Limited Liability.  A person serving as a member of a local ABC board shall be immune individually from civil liability for monetary damages, except to the extent covered by insurance, for any act or failure to act arising out of this service, except where the person:

(1)        Was not acting within the scope of his official duties;

(2)        Was not acting in good faith;

(3)        Committed gross negligence or willful or wanton misconduct that resulted in the damage or injury;

(4)        Derived an improper personal financial benefit from the transaction; or

(5)        Incurred the liability from the operation of a motor vehicle.

The immunity in this subsection is personal to the members of local ABC boards, and does not immunize the local ABC board for liability for the acts or omissions of the members of the local ABC board. (1981, c. 412, s. 2; c. 747, s. 50; 1981 (Reg. Sess., 1982), c. 1262, s. 10; 1989, c. 800, s. 19.)



§ 18B-701. Powers of local ABC boards.

§ 18B‑701.  Powers of local ABC boards.

A local board shall have authority to:

(1)        Buy, sell, transport, and possess alcoholic beverages as necessary for the operation of its ABC stores;

(2)        Adopt rules for its ABC system, subject to the approval of the Commission;

(3)        Hire and fire employees for the ABC system;

(4)        Designate one employee as manager of the ABC system and determine his responsibilities;

(5)        Require bonds of employees as provided in the rules of the Commission;

(6)        Operate ABC stores as provided in Article 8;

(7)        Issue purchase‑transportation permits as provided in Article 4;

(8)        Employ local ABC officers or make other provision for enforcement of ABC laws as provided in Article 5;

(9)        Borrow money as provided in G.S. 18B‑702;

(10)      Buy and lease real and personal property, and receive property bequeathed or given, as necessary for the operation of the ABC system;

(11)      Invest surplus funds as provided in G.S. 18B‑702;

(12)      Dispose of property in the same manner as a city council may under Article 12 of Chapter 160A of the General Statutes; and

(13)      Perform any other activity authorized or required by the ABC law. (1937, c. 49, ss. 10, 12; cc. 411, 431; 1939, c. 98; 1957, cc. 1006, 1334; 1963, c. 1119, s. 2; 1967, c. 1178; 1969, cc. 118, 902; 1971, c. 872, s. 1; 1973, cc. 85, 185; c. 1000, ss. 1, 2; 1977, c. 618; 1979, c. 467, s. 20; c. 617; 1981, c. 412, s. 2.)



§ 18B-702. Financial operations of local boards.

§ 18B‑702.  Financial operations of local boards.

(a)        Generally.  A local board may transact business as a corporate body, except as limited by this section. A local board shall not be considered a public authority under G.S. 159‑7(b)(10).

(b)        Borrowing Money.  A local board may borrow money only for the purchase of land, buildings, equipment and stock needed for the operation of its ABC system. A local board may pledge a security interest in any real or personal property it owns other than alcoholic beverages. A city or county whose governing body appoints a local board shall not in any way be held responsible for the debts of that board.

(c)        Audits.  A local board shall submit to the Commission an annual independent audit of its operations, performed in accordance with generally accepted accounting standards and in compliance with a chart of accounts prescribed by the Commission. The audit report shall contain a summary of the requirements of this Chapter, or of any local act applicable to that local board, concerning the distribution of profits of that board and a description of how those distributions have been made, including the names of recipients of the profits and the activities for which the funds were distributed. A local board shall also submit to any other audits and submit any reports demanded by the Commission.

(d)        Deposits and Investments.  A local board may deposit moneys at interest in any bank or trust company in this State in the form of savings accounts or certificates of deposit. Investment deposits shall be secured as provided in G.S. 159‑31(b) and the reports required by G.S. 159‑33 shall be submitted. A local board may invest all or part of the cash balance of any fund as provided in G.S. 159‑30(c) and (d), and may deposit any portion of those funds for investment with the State Treasurer in the same manner as State boards and commissions under G.S. 147‑69.3.

(e)        Compliance with Commission Rules.  The Commission shall adopt, and each local board shall comply with, fiscal control rules concerning the borrowing of money, maintenance of working capital, investments, appointment of a financial officer, daily deposit of funds, bonding of employees, auditing of operations, and the schedule, manner and other procedures for distribution of profits. The Commission may also adopt any other rules concerning the financial operations of local boards which are needed to assure the proper accountability of public funds.

(f)         Applicability of Criminal Statutes.  The provisions of G.S. 14‑90 and G.S. 14‑254 shall apply to any person appointed to or employed by a local board, and any person convicted of a violation of G.S. 14‑90 or G.S. 14‑254 shall be punished as a Class H felon. (1937, c. 49, ss. 10, 12; cc. 411, 431; 1939, c. 98; 1957, cc. 1006, 1335; 1963, c. 1119, s. 2; 1967, c. 1178; 1969, cc. 118, 902; 1971, c. 872, s. 1; 1973, cc. 85, 185; c. 1000, ss. 1, 2; 1977, c. 618; 1979, c. 467, s. 20; c. 617; 1981, c. 412, s. 2; 1981 (Reg. Sess., 1982), c. 1262, s. 11; 1991, c. 459, s. 2.)



§ 18B-703. Merger of local ABC operations.

§ 18B‑703.  Merger of local ABC operations.

(a)        Conditions for Merger.  Any city governing body or board of county commissioners may merge its ABC system with the system of one or more other cities or counties if:

(1)        Stores operated by the systems of those jurisdictions serve the same general area or are in close proximity to each other; and

(2)        The merger is approved by the Commission.

(b)        Appointment of Board.  Upon merger of ABC systems, the local boards for those systems shall be replaced by one board appointed jointly by the appointing authorities for the previous boards.

(c)        Distribution of Profits.  Before merger, the cities or counties involved shall agree upon a formula for distribution of the profits of the new merged ABC system, based as closely as practicable on the distribution previously authorized for the separate systems. This formula for distribution shall be subject to approval by the Commission.

(d)        Enforcement.  Local officers hired by the local ABC board for the merged ABC system shall have the same territorial jurisdiction that officers for each of the merged boards would have.

(e)        Dissolution.  With the approval of the Commission, the cities or counties that have merged their ABC systems may dissolve the merged operation at any time and resume their prior separate operations.

(f)         Other Details Negotiated.  Issues not addressed in this section concerning the merger or dissolution of ABC systems, such as the method of appointment of the merged board, the size of the merged board, or the procedure for dissolution, may be negotiated by the affected cities and counties, subject to the approval of the Commission.

(g)        Operation Follows General Law.  Except as otherwise provided in this section, the authority and operation of any local board established under this section shall be the same as for any other local board.

(h)        Agreement for Joint Store Operations.  With the approval of the Commission, two or more governing bodies of counties and/or municipalities with ABC systems may enter into a written agreement whereby one or more ABC stores located within the counties and/or municipalities that are parties to the agreement shall be controlled and operated by the local ABC board specified in the agreement, even though said ABC store or stores are located outside the boundaries of the county or municipality of the local ABC board that will be operating the ABC store or stores that are subject to the agreement. The provisions of this section shall be effective as to such agreements insofar as is applicable. Issues not addressed in this section shall be negotiated by the parties, subject to the approval of the Commission. (1981, c. 412, s. 2; c. 747, s. 51; 2001‑128, s. 1.)



§§ 18B-704 through 18B-799. Reserved for future codification purposes.

§§ 18B‑704 through 18B‑799.  Reserved for future codification purposes.



§ 18B-800. Sale of alcoholic beverages in ABC stores.

Article 8.

Operation of ABC Stores.

§ 18B‑800.  Sale of alcoholic beverages in ABC stores.

(a)        Spirituous Liquor.  Except as provided in Article 10 of this Chapter, spirituous liquor may be sold only in ABC stores operated by local boards.

(b)        Fortified Wine.  In addition to spirituous liquor, ABC stores may sell fortified wine. ABC stores may also sell wine products, irrespective of alcohol content by volume, which were classified as fortified wine by the ABC Commission prior to July 7, 2004.

(c)        Commission Approval.  No ABC store may sell any alcoholic beverage which has not been approved by the Commission for sale in this State.

(d)        Expired. (1981, c. 412, s. 2; 1985, c. 59, s. 1; 1989, c. 800, s. 21; 2004‑135, s. 4.)



§ 18B-801. Location, opening, and closing of stores.

§ 18B‑801.  Location, opening, and closing of stores.

(a)        Number of Stores.  Each local board shall have the authority and duty to operate one ABC store. Additional stores may be operated with the approval of the Commission.

(b)        Location of Stores.  A local board may choose the location of the ABC stores within its jurisdiction, subject to the approval of the Commission. In making its decision on a location, the Commission may consider:

(1)        Whether the health, safety, or general welfare of the community will be adversely affected; and

(2)        Whether the citizens of the community or city in which the proposed store is to be located voted for or against ABC stores in the last election on the question.

(b1)      Notwithstanding subsection (b) of this section, no local board may establish an ABC store at any location within the corporate limits of a municipality if the governing body of the municipality has passed a resolution objecting to the location of the proposed ABC store and the resolution is based upon information and evidence presented to the governing body of the municipality at a public hearing. If a municipality objects to the location of a proposed ABC store, the local board may request the Commission to approve the proposed ABC store location notwithstanding the objection of the municipality. The Commission shall have final authority to determine if the operation of an ABC store at the contested proposed location is suitable.

Upon notice given to the Commission by an affected municipality, any statutory and administrative time limits allowed for objections to, or public hearings concerning the location of, an ABC store shall be extended by 45 days to allow a municipality sufficient time to conduct a public hearing and submit its objection and resolution to the Commission.

(c)        Closing of Stores.  Subject to the provisions of subsection (a), a local board may close, or the Commission may order a local board to close, any store when the local board or the Commission determines that:

(1)        The operation of the store is not sufficiently profitable to justify its continuation;

(2)        The store is not operated in accordance with the ABC law; or

(3)        The continued operation of that store will adversely affect the health, safety, or general welfare of the community in which the store operates.

(d)        Insolvent ABC System.  If an ABC system is insolvent, the local board may apply to the Commission for an order to close the system. Upon receipt of an application, or upon its own motion, the Commission shall investigate the system, and if it finds that further operation of the ABC stores will not be profitable, it may order the system closed. If the Commission orders a local system to close, the Commission may:

(1)        After consultation with the local board, its creditors, and other interested parties, schedule a phase out of the system's business activities;

(2)        Represent the local board in negotiations with creditors and other interested parties;

(3)        Require an accounting or auditing of the local system;

(4)        Take possession or arrange for the disposition of any liquor for which the local board has not paid;

(5)        Apply to the Superior Court to be appointed as receiver for the local board with all powers and duties of a receiver for a corporation under Article 38 of Chapter 1 of the General Statutes, except that the Commission shall not be required to post the bond required by G.S. 1‑504; or

(6)        Take any other reasonable steps to promote an orderly closing of the system.  (1981, c. 412, s. 2; 1987, c. 135; 1989, c. 770, s. 6; 2009‑36, s. 1.)



§ 18B-802. When stores operate.

§ 18B‑802.  When stores operate.

(a)        Time.  No ABC store shall be open, and no ABC store employee shall sell alcoholic beverages, between 9:00 P.M. and 9:00 A.M. The local board shall otherwise determine opening and closing hours of its stores.

(b)        Days.  No ABC store shall be open, and no ABC store employee shall sell alcoholic beverages, on any Sunday, New Year's Day, Fourth of July, Labor Day, Thanksgiving Day, or Christmas Day. A local board may otherwise determine the days on which its stores shall be closed. (1981, c. 412, s. 2.)



§ 18B-803. Store management.

§ 18B‑803.  Store management.

(a)        Manager.  A local board shall provide for the management of each store operated by it. The board shall employ at least one manager for each store, who shall operate the store pursuant to the directions of that board.

(b)        Bonding of Manager.  Each store manager shall be bonded in an amount not less than five thousand dollars ($5,000), secured by a corporate surety, for the honest performance of his duties. A public employees' blanket position bond, honesty form, in the required amount satisfies the requirements of this subsection. The bond shall be payable to the local board and shall be approved by the appointing authority for the local board.

(c)        Bonding of Other Employees.  A local board may require any of its other employees who handle funds to obtain bonds. The amount and form of those bonds shall be determined by the local board. (1981, c. 412, s. 2; 1981 (Reg. Sess., 1982), c. 1262, s. 12.)



§ 18B-804. Alcoholic beverage pricing.

§ 18B‑804.  Alcoholic beverage pricing.

(a)        Uniform Price of Spirituous Liquor.  The retail price of spirituous liquor sold in ABC stores shall be uniform throughout the State, unless otherwise provided by the ABC law.

(b)        Sale Price of Spirituous Liquor.  The sale of spirituous liquor sold at the uniform State price shall consist of the following components:

(1)        The distiller's price.

(2)        The freight and bailment charges of the State warehouse as determined by the Commission.

(3)        A markup for local boards as determined by the Commission.

(4)        The tax levied under G.S. 105‑113.80(c), which shall be levied on the sum of subdivisions (1), (2), and (3).

(5)        An additional markup for local boards equal to three and one‑half percent (3 1/2%) of the sum of subdivisions (1), (2), and (3).

(6)        A bottle charge of one cent (1¢) on each bottle containing 50 milliliters or less and five cents (5¢) on each bottle containing more than 50 milliliters.

(6a)      The bailment surcharge.

(6b)      An additional bottle charge for local boards of one cent (1¢) on each bottle containing 50 milliliters or less and five cents (5¢) on each bottle containing more than 50 milliliters.

(7)        A rounding adjustment, the formula of which may be determined by the Commission, so that the sale price will be divisible by five.

(8)        If the spirituous liquor is sold to a mixed beverage permittee for resale in mixed beverages, a charge of twenty dollars ($20.00) on each four liters and a proportional sum on lesser quantities.

(9)        If the spirituous liquor is sold to a guest room cabinet permittee for resale, a charge of twenty dollars ($20.00) on each four liters and a proportional sum on lesser quantities.

(c)        Sale Price of Fortified Wine.  The sale price of fortified wine shall include the tax levied by G.S. 105‑113.80(b), as well as State and local sales taxes.

(d)        Repealed by Session Laws 1985, c. 59, s. 2. (1937, c. 49, s. 4; cc. 237, 411; 1945, c. 954; 1949, c. 974, s. 9; 1961, c. 956; 1963, c. 426, s. 12; c. 916, s. 2; c. 1119, s. 1; 1965, c. 1063; c. 1102, s. 3; 1967, c. 222, s. 2; c. 1240, s. 1; 1971, c. 872, s. 1; 1973, c. 28; c. 473, s. 1; c. 476, s. 133; c. 606; c. 1288, s. 1; cc. 1369, 1396; 1975, cc. 240, 453, 640; 1977, c. 70, ss. 15.1, 15.2, 16; c. 176, ss. 2, 6; 1977, 2nd Sess., c. 1138, ss. 3, 4, 18; 1979, c. 384, s. 1; c. 445, s. 5; c. 482; c. 801, s. 4; 1981, c. 412, s. 2; 1981 (Reg. Sess., 1982), c. 1285, s. 5; 1983, c. 713, ss. 100, 101; 1985, c. 59, s. 2; c. 68, s. 1; c. 114, ss. 7‑9; 1991, c. 565, ss. 4, 7; c. 689, ss. 304, 305; 1991 (Reg. Sess., 1992), c. 920, s. 3.)



§ 18B-805. Distribution of revenue.

§ 18B‑805.  Distribution of revenue.

(a)        Gross Receipts.  As used in this section, "gross receipts" means all revenue of a local board, including proceeds from the sale of alcoholic beverages, investments, interest on deposits, and any other source.

(b)        Primary Distribution.  Before making any other distribution, a local board shall first pay the following from its gross receipts:

(1)        The board shall pay the expenses, including salaries, of operating the local ABC system.

(2)        Each month the local board shall pay to the Department of Revenue the taxes due the Department. In addition to the taxes levied under Chapter 105 of the General Statutes, the local board shall pay to the Department one‑half of both the mixed beverages surcharge required by G.S. 18B‑804(b)(8) and the guest room cabinet surcharge required by G.S. 18B‑804(b)(9).

(3)        Each month the local board shall pay to the Department of Health and Human Services five percent (5%) of both the mixed beverages surcharge required by G.S. 18B‑804(b)(8) and the guest room cabinet surcharge required by G.S. 18B‑804(b)(9). The Department of Health and Human Services shall spend those funds for the treatment of alcoholism or substance abuse, or for research or education on alcohol or substance abuse.

(4)        Each month the local board shall pay to the county commissioners of the county where the charge is collected the proceeds from the bottle charge required by G.S. 18B‑804(b)(6), to be spent by the county commissioners for the purposes stated in subsection (h) of this section.

(c)        Other Statutory Distributions.  After making the distributions required by subsection (b), a local board shall make the following quarterly distributions from the remaining gross receipts:

(1)        Before making any other distribution under this subsection, the local board shall set aside the clear proceeds of the three and one‑half percent (3 1/2%) markup provided for in G.S. 18B‑804(b)(5) and the bottle charge provided for in G.S. 18B‑804(b)(6b), to be distributed as part of the remaining gross receipts under subsection (e) of this section.

(2)        The local board shall spend for law enforcement an amount set by the board which shall be at least five percent (5%) of the gross receipts remaining after the distribution required by subdivision (1). The local board may contract with the ALE Division to provide the law enforcement required by this subdivision. Notwithstanding the provisions of any local act, this provision shall apply to all local boards.

(3)        The local board shall spend, or pay to the county commissioners to spend, for the purposes stated in subsection (h), an amount set by the board which shall be at least seven percent (7%) of the gross receipts remaining after the distribution required by subdivision (1). This provision shall not be applicable to a local board which is subject to a local act setting a different distribution.

(d)        Working Capital.  After making the distributions provided for in subsections (b) and (c), the local board may set aside a portion of the remaining gross receipts, within the limits set by the rules of the Commission, as cash to operate the ABC system. With the approval of the appointing authority for the board, the local board may also set aside a portion of the remaining gross receipts as a fund for specific capital improvements.

(e)        Other Distributions.  After making the distributions provided in subsections (b), (c), and (d), the local board shall pay each quarter the remaining gross receipts to the general fund of the city or county for which the board is established, unless some other distribution or some other schedule is provided for by law. If the governing body of each city and county receiving revenue from an ABC system agrees, those governing bodies may alter at any time the distribution to be made under this subsection or under any local act. Copies of the governing body resolutions agreeing to a new distribution formula and a copy of the approved new distribution formula shall be submitted to the Commission for review and audit purposes. If any one of the governing bodies later withdraws its consent to the change in distribution, profits shall be distributed according to the original formula, beginning with the next quarter.

(f)         Surcharge Profit Shared.  When, pursuant to G.S. 18B‑603(d1), spirituous liquor is bought at a city ABC store by a mixed beverages permittee for premises located outside the city, the local board operating the store at which the sale is made shall retain seventy‑five percent (75%) of the local share of both the mixed beverages surcharge required by G.S. 18B‑804(b)(8) and the guest room cabinet surcharge required by G.S. 18B‑804(b)(9) and the remaining twenty‑five percent (25%) shall be divided equally among the local ABC boards for all other cities in the county that have authorized the sale of mixed beverages.

When, pursuant to G.S. 18B‑603(e), spirituous liquor is bought at a city ABC store by a mixed beverages permittee for premises located at an airport outside the city, the local share of both the mixed beverages surcharge required by G.S. 18B‑804(b)(8) and the guest room cabinet surcharge required by G.S. 18B‑804(b)(9) shall be divided equally among the local ABC boards for all cities in the county that have authorized the sale of mixed beverages.

(g)        Quarterly Distributions.  When this section requires a distribution to be made quarterly, at least ninety percent (90%) of the estimated distribution shall be paid to the recipient by the local board within 30 days of the end of that quarter. Adjustments in the amount to be distributed resulting from the closing of the books and from audit shall be made with the next quarterly payment.

(h)        Expenditure of Alcoholism Funds.  Funds distributed under subdivisions (b)(4) and (c)(3) of this section shall be spent for the treatment of alcoholism or substance abuse, or for research or education on alcohol or substance abuse. The minutes of the board of county commissioners or local board spending funds allocated under this subsection shall describe the activity for which the funds are to be spent. Any agency or person receiving funds from the county commissioners or local board under this subsection shall submit an annual report to the board of county commissioners or local board from which funds were received, describing how the funds were spent.

(i)         Calculation of Statutory Distributions When Liquor Sold at Less Than Uniform Price.  If a local board sells liquor at less than the uniform State price, distributions required by subsections (b) and (c) shall be calculated as though the liquor was sold at the uniform price. (1981, c. 412, s. 2; c. 747, s. 52; 1983, c. 713, ss. 102‑104; 1985 (Reg. Sess., 1986), c. 1014, s. 116; 1991, c. 459, s. 3; c. 689, s. 306; 1991 (Reg. Sess., 1992), c. 920, s. 4; 1993, c. 415, s. 27; 1997‑443, s. 11A.118(a); 1999‑462, s. 8.)



§ 18B-806. Damaged alcoholic beverages.

§ 18B‑806.  Damaged alcoholic beverages.

(a)        Owned by Local Board.  All damaged alcoholic beverages owned by a local board shall be destroyed, given to a public or private hospital for medicinal use only, or given to the Commission.

(b)        Not Owned by Local Board.  The Commission shall dispose of all damaged alcoholic beverages which are:

(1)        Owned by the Commission;

(2)        Damaged while in the State warehouse; or

(3)        Damaged while in transit between the State warehouse and a local board.

The Commission shall dispose of the alcoholic beverages by giving them to a public or private hospital for medicinal use only, by selling them to a military installation, or by destroying them.

(c)        Sale Procedure.  If damaged alcoholic beverages are sold under subsection (b), sale shall be by:

(1)        Advertisement for sealed bids;

(2)        Negotiated offer, advertisement and upset bids; or

(3)        Exchange.

Funds derived from the sale of damaged alcoholic beverages shall  be paid to the general fund of the State.

(d)        Records.  Local boards and the Commission shall keep detailed records of all disposals of damaged alcoholic beverages, including brand, quantity and disposition. (1981, c. 412, s. 2.)



§ 18B-807. Rules.

§ 18B‑807.  Rules.

The Commission may adopt rules concerning the organization and operation of self‑service ABC stores, the size of ABC store signs, the display of alcoholic beverages, solicitation in and around ABC stores, and any other subject relating to the efficient operation of ABC stores. (1981, c. 412, s. 2.)



§ 18B-808. Warning signs regarding dangers of alcohol consumption during pregnancy required; posting.

§ 18B‑808.  Warning signs regarding dangers of alcohol consumption during pregnancy required; posting.

(a)        Each ABC store shall display or cause to be displayed warning signs that meet the requirements of this section on the store's premises to inform the public of the effects of alcohol consumption during pregnancy.

(b)        The Commission shall develop the warning signs in accordance with subsection (c) of this section and provide for their distribution and replacements to local ABC boards subject to the requirement of this section. The Commission may charge a reasonable fee, not to exceed twenty‑five dollars ($25.00), for each sign, including replacement signs.

(c)        The signs required by this section shall:

(1)        Be composed of black, capital letters printed on white paper at the minimum weight of one hundred ten pound index. The letters comprising the word "WARNING" shall be highlighted black lettering and shall be larger than all other lettering on the sign.

(2)        Contain the message: "WARNING Pregnancy and alcohol do not mix. Drinking alcohol during pregnancy can cause birth defects."

(3)        The size of the sign shall be at least eight and one‑half inches by 14 inches.

(4)        Contain a graphic depiction of the message to assist nonreaders in understanding the message. The depiction of a pregnant female shall be universal and shall not reflect a specific race or culture.

(5)        Be in both English and Spanish.

(d)        A local ABC board shall ensure that each ABC store manager displays the warning sign in an open and prominent place in the store within 30 days of receipt of the sign from the Commission. (2003‑339, s. 2.)



§§ 18B-809 through 18B-899. Reserved for future codification purposes.

§§ 18B‑809 through 18B‑899.  Reserved for future codification purposes.



§ 18B-900. Qualifications for permit.

Article 9.

Issuance of Permits.

§ 18B‑900.  Qualifications for permit.

(a)        Requirements.  To be eligible to receive and to hold an ABC permit, a person shall:

(1)        Be at least 21 years old, unless the person is a manager of a business selling only malt beverages and unfortified wine, in which case the person shall be at least 19 years old;

(2)        Be a resident of North Carolina unless:

a.         He is an officer, director or stockholder of a corporate applicant or permittee and is not a manager or otherwise responsible for the day‑to‑day operation of the business; or

b.         He has executed a power of attorney designating a qualified resident of this State to serve as attorney in fact for the purposes of receiving service of process and managing the business for which permits are sought; or

c.         He is applying for a nonresident malt beverage vendor permit, a nonresident wine vendor permit, or a vendor representative permit;

(3)        Not have been convicted of a felony within three years, and, if convicted of a felony before then, shall have had his citizenship restored;

(4)        Not have been convicted of an alcoholic beverage offense within two years;

(5)        Not have been convicted of a misdemeanor controlled substance offense within two years; and

(6)        Not have had an alcoholic beverage permit revoked within three years, except where the revocation was based solely on a permittee's failure to pay the annual registration and inspection fee required in G.S. 18B‑903(b1).

(7)        Not have, whether as an individual or as an officer, director, shareholder or manager of a corporate permittee, an unsatisfied outstanding final judgment that was entered against him in an action under Article 1A of this Chapter.

To avoid undue hardship, however, the Commission may decline to take action under G.S. 18B‑104 against a permittee who is in violation of subdivisions (3), (4), or (5).

(b)        Definition of Conviction.  A person has been "convicted" for the purposes of subsection (a) when he has been found guilty, or has entered a plea of guilty or nolo contendere, and judgment has been entered against him. A felony conviction in another jurisdiction shall disqualify a person from being eligible to receive or hold an ABC permit if his conduct would also constitute a felony in North Carolina. A conviction of an alcoholic beverage offense or misdemeanor drug offense in another jurisdiction shall disqualify a person from being eligible to receive or hold an ABC permit if his conduct would constitute an offense in North Carolina, unless the Commission determines that under North Carolina procedure judgment would not have been entered under the same circumstances. Revocation of a permit in another jurisdiction shall disqualify a person if his conduct would be grounds for revocation in North Carolina.

(c)        Who Must Qualify; Exceptions.  For an ABC permit to be issued to and held for a business, each of the following persons associated with that business must qualify under subsection (a):

(1)        The owner of a sole proprietorship;

(2)        Each member of a firm, association or general partnership;

(2a)      Each general partner in a limited partnership;

(2b)      Each manager and any member with a twenty‑five percent (25%) or greater interest in a limited liability company;

(3)        Each officer, director and owner of twenty‑five percent (25%) or more of the stock of a corporation except that the requirement of subdivision (a)(1) does not apply to such an officer, director, or stockholder unless he is a manager or is otherwise responsible for the day‑to‑day operation of the business;

(4)        The manager of an establishment operated by a corporation other than an establishment with only off‑premises malt beverage, off‑premises unfortified wine, or off‑premises fortified wine permits;

(5)        Any manager who has been empowered as attorney‑in‑fact for a nonresident individual or partnership.

(d)        Manager of Off‑Premises Establishment.  Although he need not otherwise meet the requirements of this section, the manager of an establishment operated by a corporation and holding off‑premises permits for malt beverages, unfortified wine, or fortified wine shall be at least 19 years old and shall meet the requirements of subdivisions (3), (4), (5) and (6) of subsection (a).

(e)        Convention Centers.  With the approval of the Commission, the manager of a convention center may contract with another person to provide food and beverages at conventions and banquets at the convention center, and that person may engage in the activities authorized by the convention center's permit, under conditions set by the Commission. The person with whom the convention center contracts must meet the qualifications of this section. (1949, c. 974, ss. 1, 2; 1963, c. 119; c. 426, s. 12; 1965, c. 326; 1971, c. 872, s. 1; 1973, c. 758, s. 2; c. 1012; 1975, c. 19, s. 5; 1977, c. 70, s. 19.1; c. 668, s. 3; c. 977, ss. 1, 2; 1979, c. 286, s. 4; 1981, c. 412, s. 2; c. 747, ss. 53, 54; 1981 (Reg. Sess., 1982), c. 1262, ss. 13, 14; 1983, c. 435, ss. 32, 39; 1987, c. 136, ss. 7, 8; 1993, c. 415, s. 10; 1995, c. 466, s. 6; 2004‑203, s. 25(a).)



§ 18B-901. Issuance of permits.

§ 18B‑901.  Issuance of permits.

(a)        Who Issues.  All ABC permits shall be issued by the Commission. Purchase‑transportation permits shall be issued by local boards under G.S. 18B‑403.

(b)        Notice to Local Government.  Before issuing a retail ABC permit, other than a:

(1)        Special occasion permit under G.S. 18B‑1001(8);

(2)        Limited special occasion permit under G.S. 18B‑1001(9);

(3)        Temporary permit under G.S. 18B‑905; or

(4)        Special one‑time permit under G.S. 18B‑1002

for an establishment, the Commission shall give notice of the permit application to the governing body of the city in which the establishment is located. If the establishment is not inside a city, the Commission shall give notice to the governing body of the county. The Commission shall allow the local governing body 15 days from the time the notice was mailed or delivered to file written objection to the issuance of the permit. To be considered by the Commission, the objection shall state the facts upon which it is based.

(c)        Factors in Issuing Permit.  Before issuing a permit, the Commission shall be satisfied that the applicant is a suitable person to hold an ABC permit and that the location is a suitable place to hold the permit for which the applicant has applied. To be a suitable place, the local governing body shall return a Zoning and Compliance Form to the Commission on a form provided by the Commission to show the establishment is in compliance with all applicable building and fire codes and, if applicable, has been notified that it is located in an Urban Redevelopment Area as defined by Article 22 of Chapter 160A of the General Statutes and as required by G.S. 18B‑904(e)(2). Other factors the Commission shall consider in determining whether the applicant and the business location are suitable are all of the following:

(1)        The reputation, character, and criminal record of the applicant.

(2)        The number of places already holding ABC permits within the neighborhood.

(3)        Parking facilities and traffic conditions in the neighborhood.

(4)        Kinds of businesses already in the neighborhood.

(5)        Whether the establishment is located within 50 feet of a church, public school, or any nonpublic school as defined by Part 1 or Part 2 of Article 39 of Chapter 115C of the General Statutes.

(6)        Zoning laws.

(7)        The recommendations of the local governing body.

(8)        Any other evidence that would tend to show whether the applicant would comply with the ABC laws.

(9)        Whether the operation of the applicant's business at that location would be detrimental to the neighborhood, including evidence admissible under G.S. 150B‑29(a) of any of the following:

a.         Past revocations, suspensions, and violations of ABC laws by prior permittees related to or associated with the applicant, or a business with which the applicant is associated, within the immediate preceding 12‑month period at this location.

b.         Evidence of illegal drug activity on or about the licensed premises.

c.         Evidence of fighting, disorderly conduct, and other dangerous activities on or about the licensed premises.

(d)        Commission's Authority.  The Commission shall have the sole power, in its discretion, to determine the suitability and qualifications of an applicant for a permit. The Commission shall also have the authority to determine the suitability of the location to which the permit may be issued. (1945, c. 903, s. 1; 1947, c. 1098, ss. 2, 3; 1949, c. 974, s. 1; 1957, cc. 1048, 1448; 1963, c. 426, ss. 10, 12; c. 460, s. 1; 1971, c. 872, s. 1; 1973, c. 476, s. 128; 1975, c. 586, s. 1; c. 654, ss. 1, 2; c. 722, s. 1; 1977, c. 70, s. 19; c. 182, s. 1; c. 669, ss. 1, 2; c. 676, ss. 1, 2; c. 911; 1979, c. 348, ss. 2, 3; c. 683, ss. 5, 6, 11, 12; 1981, c. 412, s. 2; 1993 (Reg. Sess., 1994), c. 749, ss. 1, 2; 2005‑392, ss. 2, 3.)



§ 18B-902. Application for permit; fees.

§ 18B‑902.  Application for permit; fees.

(a)        Form.  An application for an ABC permit shall be on a form prescribed by the Commission and shall be notarized. Each person required to qualify under G.S. 18B‑900(c) shall sign and swear to the application and shall submit a full set of fingerprints with the application.

(b)        Investigation.  Before issuing a new permit, the Commission, with the assistance of the ALE Division, shall investigate the applicant and the premises for which the permit is requested. The Commission may request the assistance of local ABC officers in investigating applications. An applicant shall cooperate fully with the investigation.

The Department of Justice may provide a criminal record check to the ALE Division for a person who has applied for a permit through the Commission. The ALE Division shall provide to the Department of Justice, along with the request, the fingerprints of the applicant, any additional information required by the Department of Justice, and a form signed by the applicant consenting to the check of the criminal record and to the use of the fingerprints and other identifying information required by the State or national repositories. The applicant's fingerprints shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of the fingerprints to the Federal Bureau of Investigation for a national criminal history check. The ALE Division and the Commission shall keep all information pursuant to this subsection privileged, in accordance with applicable State law and federal guidelines, and the information shall be confidential and shall not be a public record under Chapter 132 of the General Statutes.

The Department of Justice may charge each applicant a fee for conducting the checks of criminal history records authorized by this subsection.

(c)        False Information.  Knowingly making a false statement in an application for an ABC permit shall be grounds for denying, suspending, revoking or taking other action against the permit as provided in G.S. 18B‑104 and shall also be unlawful.

(d)        Fees.  An application for an ABC permit shall be accompanied by payment of the following application fee:

(1)        On‑premises malt beverage permit  $400.00.

(2)        Off‑premises malt beverage permit  $400.00.

(3)        On‑premises unfortified wine permit  $400.00.

(4)        Off‑premises unfortified wine permit  $400.00.

(5)        On‑premises fortified wine permit  $400.00.

(6)        Off‑premises fortified wine permit  $400.00.

(7)        Brown‑bagging permit  $400.00, unless the application is for a restaurant seating less than 50, in which case the fee shall be $200.00.

(8)        Special occasion permit  $400.00.

(9)        Limited special occasion permit  $50.00.

(10)      Mixed beverages permit  $1,000.

(11)      Culinary permit  $200.00.

(12)      Unfortified winery permit  $300.00.

(13)      Fortified winery permit  $300.00.

(14)      Limited winery permit  $300.00.

(15)      Brewery permit  $300.00.

(16)      Distillery permit  $300.00.

(17)      Fuel alcohol permit  $100.00.

(18)      Wine importer permit  $300.00.

(19)      Wine wholesaler permit  $300.00.

(20)      Malt beverage importer permit  $300.00.

(21)      Malt beverage wholesaler permit  $300.00.

(22)      Bottler permit  $300.00.

(23)      Salesman permit  $100.00.

(24)      Vendor representative permit  $50.00.

(25)      Nonresident malt beverage vendor permit  $100.00.

(26)      Nonresident wine vendor permit  $100.00.

(27)      Any special one‑time permit under G.S. 18B‑1002  $50.00.

(28)      Winery special event permit  $200.00.

(29)      Mixed beverages catering permit  $200.00.

(30)      Guest room cabinet permit  $1,000.

(31)      Liquor importer/bottler permit  $500.00.

(32)      Cider and vinegar manufacturer permit  $200.00.

(33)      Brew on premises permit  $400.00.

(34)      Wine producer permit  $300.00.

(35)      Wine tasting permit  $100.00.

(36)      Repealed by Session Laws 2005‑380, s. 1, effective September 8, 2005, and applicable to wine shipper permit applications submitted on or after that date.

(37)      Wine shop permit  $100.00.

(38)      Winemaking on premises permit  $400.00.

(39)      Wine shipper packager permit  $100.00.

(40)      Malt beverage special event permit  $200.00.

(41)      Malt beverage tasting permit  $100.00.

(e)        Repealed by Session Laws 1998‑95, s. 29, effective May 1, 1999.

(f)         Fee Not Refundable.  The fee required by subsection (d) shall not be refunded.

(g)        Fees to Treasurer.  All fees collected by the Commission under this or any other section of this Chapter shall be remitted to the State Treasurer for the General Fund.

(h)        Recycling Plan Required.  Each applicant for an on‑premises malt beverage permit, on‑premises unfortified wine permit, on‑premises fortified wine permit, or a mixed beverages permit shall prepare and submit with the application a plan for the collection and recycling of all recyclable beverage containers of all beverages to be sold at retail on the premises. A permittee who is not able to find a recycler for its beverage containers may apply to the Alcoholic Beverage Control Commission for a one‑year stay of the requirement to implement a recycling program in compliance with G.S. 18B‑1006.1. The application shall be made in a form specified by the Commission, shall detail the efforts made by the permittee to provide for the collection and recycling of beverage containers, and shall specify the impediments to implementation of a recycling plan. The Commission shall submit all such applications to the Division of Pollution Prevention and Environmental Assistance of the Department of Environment and Natural Resources for review and certification. The Division of Pollution Prevention and Environmental Assistance shall investigate each application and prepare a summary of its investigation and shall submit the summary to the Commission along with a notation indicating certification or denial of the application. A permittee whose application for a stay is certified by the Division of Pollution Prevention and Environmental Assistance shall not be required to comply with the recycling requirement of the alcoholic beverage laws and regulations during the one‑year stay period so certified.  (1949, c. 974, ss. 1, 2; 1963, c. 119; c. 426, s. 12; 1965, c. 326; 1971, c. 872, s. 1; 1973, c. 758, s. 2; c. 1012; 1975, c. 19, s. 5; 1977, c. 70, s. 19.1; c. 668, s. 3; c. 977, ss. 1, 2; 1979, c. 286, s. 4; 1981, c. 412, s. 2; c. 747, ss. 55, 56; 1983, c. 713, s. 105; 1989, c. 737, s. 3; c. 800, s. 7; 1991, c. 267, s. 2; c. 565, ss. 2, 7; c. 669, s. 2; c. 689, ss. 307, 308; 1991 (Reg. Sess., 1992), c. 920, s. 5; 1993, c. 415, s. 11; 1993 (Reg. Sess., 1994), c. 745, s. 28; 1995, c. 404, s. 2; c. 466, s. 7; 1997‑134, s. 3; 1997‑467, s. 2; 1998‑95, s. 29; 2001‑262, s. 6; 2001‑487, s. 49(f); 2002‑147, s. 1; 2003‑402, s. 1; 2005‑350, s. 2(b); 2005‑380, s. 1; 2006‑222, s. 2.3; 2006‑227, s. 3; 2007‑402, s. 2(b); 2008‑187, s. 6; 2009‑105, s. 1; 2009‑377, s. 1.)



§ 18B-903. Duration of permit; renewal and transfer.

§ 18B‑903.  Duration of permit; renewal and transfer.

(a)        Duration.  Once issued, ABC permits shall be valid for the following periods, unless earlier surrendered, suspended or revoked:

(1)        On‑premises and off‑premises malt beverage, unfortified wine, and fortified wine permits; culinary permits; and all permits listed in G.S. 18B‑1100 shall remain valid indefinitely;

(2)        Limited special occasion permits shall be valid for 48 hours before and after the occasion for which the permit was issued;

(3)        Special one‑time permits issued under G.S. 18B‑1002 shall be valid for the period stated on the permit;

(4)        Temporary permits issued under G.S. 18B‑905 shall be valid for 90 days; and

(5)        All other ABC permits shall be valid for one year, from May 1 to April 30.

(b)        Renewal.  Application for renewal of an ABC permit shall be on a form provided by the Commission. An application for renewal shall be accompanied by an application fee of twenty‑five percent (25%) of the original application fee set in G.S. 18B‑902, except that the renewal application fee for each wine shop permit shall be five hundred dollars ($500.00), and the renewal application fee for each mixed beverages permit and each guest room cabinet permit shall be seven hundred fifty dollars ($750.00). A renewal fee shall not be refundable.

(b1)      Registration.  Each person holding a malt beverage, fortified wine, or unfortified wine permit issued pursuant to G.S. 18B‑902(d)(1) through G.S. 18B‑902(d)(6) shall register by May 1 of each year on a form provided by the Commission, in order to provide information needed by the State in enforcing this Chapter and to support the costs of that enforcement. The registration required by this subsection shall be accompanied by an annual registration and inspection fee of two hundred dollars ($200.00) for each permit held. The fee shall be paid by May 1 of each year. A registration fee shall not be refundable. Failure to pay the annual registration and inspection fee shall result in revocation of the permit.

(b2)      Recycling Plan Required.  Each person holding an on‑premises malt beverage permit, on‑premises unfortified wine permit, on‑premises fortified wine permit, or a mixed beverages permit shall submit, along with the annual registration or renewal application, either a current plan for the collection and recycling of all recyclable beverage containers of all beverages sold at retail on the premises, or an application for a waiver pursuant to G.S. 18B‑902(h).

(c)        Change in Ownership.  All permits for an establishment shall automatically expire and shall be surrendered to the Commission if:

(1)        Ownership of the establishment changes; or

(2)        There is a change in the membership of the firm, association or partnership owning the establishment, involving the acquisition of a twenty‑five percent (25%) or greater share in the firm, association or partnership by someone who did not previously own a twenty‑five percent (25%) or greater share; or

(3)        Twenty‑five percent (25%) or more of the stock of the corporate permittee owning the establishment is acquired by someone who did not previously own twenty‑five percent (25%) or more of the stock.

(d)        Change in Management.  A corporation holding a permit for an establishment for which the manager is required to qualify as an applicant under G.S. 18B‑900(c) shall, within 30 days after employing a new manager, submit to the Commission an application for substitution of a manager. The application shall be signed by the new manager, shall be on a form provided by the Commission, and shall be accompanied by a fee of ten dollars ($10.00). The fee shall not be refundable.

(e)        Transfer.  An ABC permit may not be transferred from one person to another or from one location to another.

(f)         Lost Permits.  The Commission may issue duplicate ABC permits for an establishment when the existing valid permits have been lost or damaged. The request for duplicate permits shall be on a form provided by the Commission, certified by the permittee and the Alcohol Law Enforcement Division, and accompanied by a fee of ten dollars ($10.00).

(g)        Name Change.  The Commission may issue new permits to a permittee upon application and payment of a fee of ten dollars ($10.00) for each location when the permittee's name or name of the business is changed.  (1971, c. 872, s. 1; 1975, c. 330, s. 1; c. 411, s. 4; 1981, c. 412, s. 2; c. 747, s. 57; 1983, c. 713, s. 106; 1989, c. 800, s. 8; 1991, c. 565, ss. 3, 7; 1991 (Reg. Sess., 1992), c. 920, s. 6; 1998‑95, s. 30; 2002‑126, s. 29A.13; 2004‑203, s. 25(b); 2005‑350, s. 2(c); 2007‑402, s. 2(c); 2008‑187, s. 7; 2009‑105, s. 2.)



§ 18B-904. Miscellaneous provisions concerning permits.

§ 18B‑904.  Miscellaneous provisions concerning permits.

(a)        Who Receives Permit.  An ABC permit shall authorize the permitted activity only on the premises of the establishment named in the permit. An ABC permit shall be issued to the owner of the business conducted on the premises, or to the management company employed to independently manage and operate the business. The ABC Commission may determine if a management agreement delegates sufficient managerial control and independence to a manager or management company to require an ABC permit to be issued to the manager.

(b)        Posting Permit.  Each ABC permit that is held by an establishment shall be posted in a prominent place on the premises.

(c)        Business Not Operating.  An ABC permit shall automatically expire and shall be surrendered to the Commission if the person to whom it is issued does not commence the activity authorized by the permit within six months of the date the permit is effective. Before the expiration of the six‑month period, the Commission may waive this provision in individual cases for good cause.

(d)        Notice of Issuance.  Upon issuing a permit the Commission shall send notice of the issuance, with the name and address of the permittee and the establishment, to:

(1)        The Department of Revenue;

(2)        The local board, if one exists, for the city or county in which the establishment is located;

(3)        The governing body, sheriff, and tax collector of the county in which the establishment is located;

(4)        If the establishment is located inside a city, the governing body, chief of police, and tax collector for the city; and

(5)        The ALE Division.

(e)        Business or Location No Longer Suitable. 

(1)        The Commission may suspend or revoke a permit issued by it if, after compliance with the provisions of Chapter 150B of the General Statutes, it finds that the location occupied by the permittee is no longer a suitable place to hold ABC permits or that the operation of the business with an ABC permit at that location is detrimental to the neighborhood.

(2)        The Commission shall suspend or revoke a permit issued by it if a permittee is in violation of G.S. 18B‑309. Notwithstanding subdivision (e)(1) of this section, the Commission shall, by order and without prior hearing, summarily suspend or revoke a permit issued by it if a permittee is in violation of G.S. 18B‑309(c) when, prior to the period of time for which the audit is to be conducted, the city council has filed information designating the location of the Urban Redevelopment Area as required under G.S. 18B‑309(a) and has provided actual notice to permittees located in the Urban Redevelopment Area that they are located in such an area and must abide by G.S. 18B‑309(c). Upon entry of a summary order under this subdivision, the Commission shall promptly notify all interested parties that the order has been entered and of the reasons therefore. The order will remain in effect until it is modified or vacated by the Commission. The permittee may, within 30 days after receipt of notice of the order, make written request to the Commission for a hearing on the matter. If a hearing is requested, after compliance with the provisions of Chapter 150B of the General Statutes, the Commission shall issue an order to affirm, reverse, or modify its previous action.

(3)        Notwithstanding G.S. 18B‑906, the Commission shall revoke a permit issued by it if, after complying with the provisions of Chapter 150B of the General Statutes and without a finding of mitigating evidence or circumstances, it finds evidence that the permittee or the permittee's employee has been found responsible by a court of competent jurisdiction or the Commission for two or more violations on separate dates of knowingly allowing a violation of the gambling, disorderly conduct, prostitution, controlled substance, or felony criminal counterfeit trademark laws as those offenses are prohibited pursuant to G.S. 18B‑1005(a)(2), (a)(3), or (b), G.S. 18B‑1005.1, or G.S. 80‑11.1(b)(2) or (3), at a single ABC‑licensed premises within a 12‑month period. The permittee and the owner of the property have the responsibility to monitor the conduct on the licensed premises pursuant to G.S. 18B‑1005(b) and G.S. 19‑1. Revocation of permits pursuant to this subdivision shall only apply to the permits issued to the location where the violations occurred.

(f)         Local Government Objections.  The governing body of a city or county may designate an official of the city or county, by name or by position, to make recommendations concerning the suitability of a person or of a location for an ABC permit. The governing body of a city or county shall notify the Commission of an official designated under this subsection. An official designated under this subsection shall be allowed to testify at a contested case hearing in which the suitability of a person or of a location for an ABC permit is an issue without further qualification or authorization.

(g)        Nothing in this Chapter shall be deemed to preempt local governments from regulating the location or operation of adult establishments or other sexually oriented businesses to the extent consistent with the constitutional protection afforded free speech, or from requiring any additional fee for licensing as permitted under G.S. 160A‑181.1(c). (1939, c. 158, s. 514; 1943, c. 400, s. 6; 1949, c. 974, s. 14; 1953, c. 1207, ss. 2‑4; 1957, c. 1440; 1963, c. 426, ss. 4, 5; 1971, c. 872, s. 1; 1981, c. 412, s. 2; c. 747, s. 58; 1989, c. 800, ss. 9, 10; 1991, c. 459, s. 4; 1993, c. 415, s. 12; 1998‑46, s. 6; 1999‑322, s. 2; 2001‑515, s. 3(b); 2005‑392, s. 4.)



§ 18B-905. Temporary permits.

§ 18B‑905.  Temporary permits.

When an application has been received in proper form, with the required application fee, the Commission may issue a temporary permit for any of the activities for which permits are authorized under G.S. 18B‑1001 and 18B‑1100. A temporary permit may be revoked summarily by the Commission without complying with the provisions of Chapter 150B. Revocation of a temporary permit shall be effective upon service of the notice of revocation upon the permittee or upon the expiration of three working days after the notice of the revocation has been mailed to the permittee at either his residence or the address given for the business in the permit application. No further notice shall be required. (1945, c. 903, s. 1; 1947, c. 1098, ss. 2, 3; 1949, c. 974, s. 1; 1957, cc. 1048, 1448; 1963, c. 426, ss. 10, 12; c. 460, s. 1; 1971, c. 872, s. 1; 1973, c. 476, s. 128; 1975, c. 586, s. 1; c. 654, ss. 1, 2; c. 722, s. 1; 1977, c. 70, s. 19; c. 182, s. 1; c. 669, ss. 1, 2; c. 676, ss. 1, 2; c. 911; 1979, c. 348, ss. 2, 3; c. 683, ss. 5, 6, 11, 12; 1981, c. 412, s. 2; 1987, c. 827, s. 1.)



§ 18B-906. Applicability of Administrative Procedure Act.

§ 18B‑906.  Applicability of Administrative Procedure Act.

(a)        Act Applies.  An ABC permit is a "license" within the meaning of G.S. 150B‑2, and, except for revocation pursuant to G.S. 18B‑904(e)(3), a Commission action on issuance, suspension, or revocation of an ABC permit, other than a temporary permit issued under G.S. 18B‑905, is a "contested case" subject to the provisions of Chapter 150B except as provided in this section.

(b)        Exception on Hearing Location.  Hearings on ABC permits shall be held in Ahoskie, Asheville, Bryson City, Charlotte, Elizabeth City, Fayetteville, Franklin, Goldsboro, Greensboro, Greenville, Hickory, Jacksonville, Kinston, New Bern, Raleigh, Statesville, Wilmington, and Winston‑Salem. Hearings shall be held within 100 miles, as best can be determined by the Commission, of the county seat of the county in which the licensed business or proposed business is located. The hearing may be held, however, at any place upon agreement of the Commission and all other parties.

(c)        Exception on New Evidence.  In making a final decision in a contested case in which an issue is whether to deny an application for an ABC permit because either the applicant or the location for the proposed ABC permit is unsuitable, the Commission may hear evidence of acts that occurred after the date the contested case hearing was held if the evidence is admissible under G.S. 150B‑29(a). New evidence heard under this subsection is not grounds for reversal or remand under G.S. 150B‑51(a). (1939, c. 158, s. 514; 1943, c. 400, s. 6; 1945, c. 903, s. 1; 1947, c. 1098, ss. 2, 3; 1949, c. 974, ss. 8, 14; 1953, c. 1207, ss. 2‑4; 1957, cc. 1048, 1440; 1963, c. 426, ss. 4, 5, 10‑12; c. 460, s. 1; 1971, c. 872, s. 1; 1975, c. 825, s. 1; 1977, c. 176, s. 9; 1981, c. 412, s. 2; 1987, c. 827, s. 1; 1993, c. 415, s. 13; 2005‑392, s. 5.)



§§ 18B-907 through 18B-999. Reserved for future codification purposes.

§§ 18B‑907 through 18B‑999.  Reserved for future codification purposes.



§ 18B-1000. Definitions concerning establishments.

Article 10.

Retail Activity.

§ 18B‑1000.  Definitions concerning establishments.

The following requirements and definitions shall apply to this Chapter:

(1)        Community theatre.  An establishment owned and operated by a bona fide nonprofit organization that is engaged solely in the business of sponsoring or presenting amateur or professional theatrical events to the public. A permit issued for a community theatre is valid only during regularly scheduled theatrical events sponsored by such nonprofit organization.

(1a)      Convention center.  An establishment that meets either of the following requirements:

a.         A publicly owned or operated establishment that is engaged in the business of sponsoring or hosting conventions and similar large gatherings, including auditoriums, armories, civic centers, convention centers, and coliseums.

b.         A privately owned facility located in a city that has a population of at least 200,000 but not more than 250,000 by the 2000 federal census and is located in a county that has previously authorized the issuance of mixed beverage permits by referendum. To qualify as a convention center under this subdivision, the facility shall meet each of the following requirements:

1.         The facility shall be located within an area that has been designated as an Urban Redevelopment Area under Article 22 of Chapter 160A of the General Statutes, and shall be certified by the appropriate local official as being consistent with the city's redevelopment plan for the area in which the facility is located.

2.         The facility shall contain at least 7,500 square feet of floor space that is available for public use and shall be used exclusively for banquets, receptions, meetings, and similar gatherings.

3.         The facility's annual gross receipts from the sale of alcoholic beverages shall be less than fifty percent (50%) of the gross receipts paid to all providers at permitted functions for food, nonalcoholic beverages, alcoholic beverages, service, and facility usage fees (excluding receipts or charges for entertainment and ancillary services not directly related to providing food and beverage service). The person to whom a permit has been issued for a privately owned facility shall be required to maintain copies of all contracts and invoices for items supplied by providers for a period of three years from the date of the event.

A permit issued for a convention center shall be valid only for those parts of the building used for conventions, banquets, receptions, and other events, and only during scheduled activities.

(1b)      Cooking school.  An establishment substantially engaged in the business of operating a school in which cooking techniques are taught for a fee.

(2)        Eating establishment.  An establishment engaged in the business of regularly and customarily selling food, primarily to be eaten on the premises. Eating establishments shall include businesses that are referred to as restaurants, cafeterias, or cafes, but that do not qualify under subdivision (6). Eating establishments shall also include lunchstands, grills, snack bars, fast‑food businesses, and other establishments, such as drugstores, which have a lunch counter or other section where food is sold to be eaten on the premises.

(3)        Food business.  An establishment engaged in the business of regularly and customarily selling food, primarily to be eaten off the premises. Food businesses shall include grocery stores, convenience stores, and other establishments, such as variety stores or drugstores, where food is regularly sold, and shall also include establishments engaged primarily in selling unfortified or fortified wine or both, for consumption off the premises.

(4)        Hotel.  An establishment substantially engaged in the business of furnishing lodging. A hotel shall have a restaurant either on or closely associated with the premises. The restaurant and hotel need not be owned or operated by the same person.

(5)        Private club.  An establishment that is organized and operated solely for a social, recreational, patriotic, or fraternal purpose and that is not open to the general public, but is open only to the members of the organization and their bona fide guests. This provision does not, however, prohibit such an establishment from being open to the general public for raffles and bingo games as required by G.S. 14‑309.11(a) and G.S. 14‑309.13. Except for bona fide religious organizations, no organization that discriminates in the selection of its membership on the basis of religion shall be eligible to receive any permit issued under this Chapter.

(5a)      Residential private club.  A private club that is located in a privately owned, primarily residential and recreational development.

(6)        Restaurant.  An establishment substantially engaged in the business of preparing and serving meals. To qualify as a restaurant, an establishment's gross receipts from food and nonalcoholic beverages shall be not less than thirty percent (30%) of the total gross receipts from food, nonalcoholic beverages, and alcoholic beverages. A restaurant shall also have a kitchen and an inside dining area with seating for at least 36 people.

(7)        Retail business.  An establishment engaged in any retail business, regardless of whether food is sold on the premises.

(8)        Sports club.  An establishment that meets either of the following requirements:

a.         The establishment is substantially engaged in the business of providing equine boarding, training, and coaching services, and the establishment offers on‑site dining, lodging, and meeting facilities and hosts horse trials and other events sanctioned or endorsed by the United States Equestrian Federation, Inc.; or

b.         The establishment is substantially engaged in the business of providing an 18‑hole golf course, two or more tennis courts, or both.

The sports club can either be open to the general public or to members and their guests. To qualify as a sports club, an establishment's gross receipts for club activities shall be greater than its gross receipts for alcoholic beverages. This provision does not prohibit a sports club from operating a restaurant. Receipts for food shall be included in with the club activity fee.

(9)        Congressionally chartered veterans organizations.  An establishment that is organized as a federally chartered, nonprofit veterans organization, and is operated solely for patriotic or fraternal purposes.

(10)      Wine producer.  A farming establishment of at least five acres committed to the production of grapes, berries, or other fruits for the manufacture of unfortified wine.  (1905, c. 498, ss. 6‑8; Rev., ss. 3526, 3534; C.S., s. 3371; 1937, c. 49, ss. 12, 16, 22; c. 411; 1955, c. 999; 1967, c. 222, ss. 1, 8; c. 1256, s. 3; 1969, c. 1018; 1971, c. 872, s. 1; 1973, c. 1226; 1977, c. 176, s. 1; 1981, c. 412, s. 2; 1981 (Reg. Sess., 1982), c. 1262, s. 15; 1983, c. 583, s. 1; c. 896, s. 5; 1987, c. 307, s. 1; c. 391, s. 1; 1993, c. 415, ss. 14, 15; 1993 (Reg. Sess., 1994), c. 579, s. 1; 1995, c. 466, s. 8; c. 509, s. 15; 2001‑262, s. 7; 2001‑487, s. 49(d); 2002‑188, s. 1; 2003‑135, s. 1; 2009‑539, s. 4.)



§ 18B-1001. Kinds of ABC permits; places eligible.

§ 18B‑1001.  Kinds of ABC permits; places eligible.

When the issuance of the permit is lawful in the jurisdiction in which the premises are located, the Commission may issue the following kinds of permits:

(1)        On‑Premises Malt Beverage Permit.  An on‑premises malt beverage permit authorizes the retail sale of malt beverages for consumption on the premises and the retail sale of malt beverages in the manufacturer's original container for consumption off the premises. It also authorizes the holder of the permit to ship malt beverages in closed containers to individual purchasers inside and outside the State. The permit may be issued for any of the following:

a.         Restaurants;

b.         Hotels;

c.         Eating establishments;

d.         Food businesses;

e.         Retail businesses;

f.          Private clubs;

g.         Convention centers;

h.         Community theatres.

The permit may also be issued to certain breweries as authorized by G.S. 18B‑1104(7).

(2)        Off‑Premises Malt Beverage Permit.  An off‑premises malt beverage permit authorizes the retail sale of malt beverages in the manufacturer's original container for consumption off the premises and it authorizes the holder of the permit to ship malt beverages in closed containers to individual purchasers inside and outside the State. The permit may be issued for any of the following:

a.         Restaurants;

b.         Hotels;

c.         Eating establishments;

d.         Food businesses;

e.         Retail businesses.

(3)        On‑Premises Unfortified Wine Permit.  An on‑premises unfortified wine permit authorizes the retail sale of unfortified wine for consumption on the premises, either alone or mixed with other beverages, and the retail sale of unfortified wine in the manufacturer's original container for consumption off the premises. It also authorizes the holder of the permit to ship unfortified wine in closed containers to individual purchasers inside and outside the State. Orders received by a winery by telephone, Internet, mail, facsimile, or other off‑premises means of communication shall be shipped pursuant to a wine shipper permit and not pursuant to this subdivision. The permit may be issued for any of the following:

a.         Restaurants;

b.         Hotels;

c.         Eating establishments;

d.         Private clubs;

e.         Convention centers;

f.          Cooking schools;

g.         Community theatres;

h.         Wineries;

i.          Wine producers.

(4)        Off‑Premises Unfortified Wine Permit.  An off‑premises unfortified wine permit authorizes the retail sale of unfortified wine in the manufacturer's original container for consumption off the premises and it authorizes the holder of the permit to ship unfortified wine in closed containers to individual purchasers inside and outside the State. The permit may be issued for retail businesses. The permit may be issued to the holder of a viticulture/enology course authorization under G.S. 18B‑1114.4. A school obtaining a permit under this subdivision is authorized to sell wines manufactured during its viticulture/enology program at one non‑campus location in a county where the permittee holds and offers classes on a regular full‑time basis in a facility owned by the permittee. The permit may also be issued for a winery or a wine producer for sale of its own unfortified wine during hours when the winery or wine producer's premises is open to the public, subject to any local ordinance adopted pursuant to G.S. 18B‑1004(d) concerning hours for the retail sale of unfortified wine. A winery obtaining a permit under this subdivision is authorized to sell wine manufactured by the winery at one additional location in the county under the same conditions specified in G.S. 18B‑1101(5) for the sale of wine at the winery; provided, however, that no other alcohol sales shall be authorized at the additional location. Orders received by a winery by telephone, Internet, mail, facsimile, or other off‑premises means of communication shall be shipped pursuant to a wine shipper permit and not pursuant to this subdivision.

(5)        On‑Premises Fortified Wine Permit.  An on‑premises fortified wine permit authorizes the retail sale of fortified wine for consumption on the premises, either alone or mixed with other beverages, and the retail sale of fortified wine in the manufacturer's original container for consumption off the premises. It also authorizes the holder of the permit to ship fortified wine in closed containers to individual purchasers inside and outside the State. Orders received by a winery by telephone, Internet, mail, facsimile, or other off‑premises means of communication shall be shipped pursuant to a wine shipper permit and not pursuant to this subdivision. The permit may be issued for any of the following:

a.         Restaurants;

b.         Hotels;

c.         Private clubs;

d.         Community theatres;

e.         Wineries;

f.          Convention centers.

(6)        Off‑Premises Fortified Wine Permit.  An off‑premises fortified wine permit authorizes the retail sale of fortified wine in the manufacturer's original container for consumption off the premises and it authorizes the holder of the permit to ship fortified wine in closed containers to individual purchasers inside and outside the State. The permit may be issued for food businesses. The permit may also be issued for a winery for sale of its own fortified wine. Orders received by a winery by telephone, Internet, mail, facsimile, or other off‑premises means of communication shall be shipped pursuant to a wine shipper permit and not pursuant to this subdivision.

(7)        Brown‑Bagging Permit.  A brown‑bagging permit authorizes each individual patron of an establishment, with the permission of the permittee, to bring up to eight liters of fortified wine or spirituous liquor, or eight liters of the two combined, onto the premises and to consume those alcoholic beverages on the premises. The permit may be issued for any of the following:

a.         Restaurants;

b.         Hotels;

c.         Private clubs;

d.         Community theatres;

e.         Congressionally chartered veterans organizations.

(8)        Special Occasion Permit.  A special occasion permit authorizes the host of a reception, party or other special occasion, with the permission of the permittee, to bring fortified wine and spirituous liquor onto the premises of the business and to serve the same to his guests. The permit may be issued for any of the following:

a.         Restaurants;

b.         Hotels;

c.         Eating establishments;

d.         Private clubs;

e.         Convention centers.

(9)        Limited Special Occasion Permit.  A limited special occasion permit authorizes the permittee to bring fortified wine and spirituous liquor onto the premises of a business, with the permission of the owner of that property, and to serve those alcoholic beverages to the permittee's guests at a reception, party, or other special occasion being held there. The permit may be issued to any individual other than the owner or possessor of the premises. An applicant for a limited special occasion permit shall have the written permission of the owner or possessor of the property on which the special occasion is to be held.

(10)      Mixed Beverages Permit.  A mixed beverages permit authorizes the retail sale of mixed beverages for consumption on the premises. The permit also authorizes a mixed beverages permittee to obtain a purchase‑transportation permit under G.S. 18B‑403 and 18B‑404, and to use for culinary purposes spirituous liquor lawfully purchased for use in mixed beverages. The permit may be issued for any of the following:

a.         Restaurants;

b.         Hotels;

c.         Private clubs;

d.         Convention centers;

e.         Community theatres;

f.          Nonprofit organizations; and

g.         Political organizations.

(11)      Culinary Permit.  A culinary permit authorizes a permittee to possess up to 12 liters of either fortified wine or spirituous liquor, or 12 liters of the two combined, in the kitchen of a business and to use those alcoholic beverages for culinary purposes. The permit may be issued for either of the following:

a.         Restaurants;

b.         Hotels.

c.         Cooking schools.

A culinary permit may also be issued to a catering service to allow the possession of the amount of fortified wine and spirituous liquor stated above at the business location of that service and at the cooking site. The permit shall also authorize the caterer to transport those alcoholic beverages to and from the business location and the cooking site, and use them in cooking.

(12)      Mixed Beverages Catering Permit.  A mixed beverages catering permit authorizes a hotel or a restaurant that has a mixed beverages permit to bring spirituous liquor onto the premises where the hotel or restaurant is catering food for an event and to serve the liquor to guests at the event.

(13)      Guest Room Cabinet Permit.  A guest room cabinet permit authorizes a hotel having a mixed beverages permit or a private club having a mixed beverages permit and management contracts for the rental of living units to sell to its room guests, from securely locked cabinets, malt beverages, unfortified wine, fortified wine, and spirituous liquor. A permittee shall designate and maintain at least ten percent (10%) of the permittee's guest rooms as rooms that do not have a guest room cabinet. A permittee may dispense alcoholic beverages from a guest room cabinet only in accordance with written policies and procedures filed with and approved by the Commission. A permittee shall provide a reasonable number of vending machines, coolers, or similar machines on premises for the sale of soft drinks to hotel guests.

A guest room cabinet permit may be issued for any of the following:

a.         A hotel located in a county subject to G.S. 18B‑600(f).

b.         A hotel located in a county that has a population in excess of 150,000 by the last federal census.

c.         A qualifying private club located in a county defined in G.S. 18B‑101(13a)b.2.

(14)      Brew on Premises Permit.  A permit may be issued to a business, located in a jurisdiction where the sale of malt beverages is allowed, where individual customers who are 21 years old or older may purchase ingredients and rent the equipment, time, and space to brew malt beverages for personal use in amounts set forth in 27 C.F.R. § 25.205. The customer must do all of the following:

a.         Select a recipe and kettle.

b.         Weigh out the proper ingredients and add them to the kettle.

c.         Transfer the wort to the fermenter.

d.         Add the yeast.

e.         Place the ingredients in a fermentation room.

f.          Filter, carbonate, and bottle the malt beverage.

A permittee may transfer the ingredients from the fermentation room to the cold room and may assist the customer in all the steps involved in brewing a malt beverage except adding the yeast. A malt beverage produced under this subdivision may not contain more than six percent (6%) alcohol by volume.

(15)      Wine‑Tasting Permit.  A wine‑tasting permit authorizes wine tastings on a premises holding a retail permit, by the retail permit holder or his employee. A wine tasting consists of the offering of a sample of one or more unfortified wine products, in amounts of no more than one ounce for each sample, without charge, to customers of the business. Any person pouring wine at a wine tasting shall be at least 21 years of age.

a.         Representatives of the winery, which produced the wine, the wine producer, a wholesaler, or a wholesaler's employee may assist with the tasting. Assisting with a wine tasting includes:

1.         Pouring samples for customers.

2.         Checking the identification of patrons being served at the wine tasting.

b.         When a representative of the winery that produced the wine, the wine producer, a wine wholesaler, or a wine wholesaler's employee assists in a wine tasting conducted by a retail permit holder:

1.         The retail permit holder shall designate an employee to actively supervise the wine tasting.

2.         A retail permit holder's employee shall not supervise more than three wine‑tasting areas.

3.         No more than six wines may be tasted at any one tasting area.

4.         The wine tasting shall not last longer than four hours from the time designated as the starting time by the retail permit holder.

c.         The retail permit holder shall be solely liable for any violations of this Chapter occurring in connection with the wine tasting. The Commission shall adopt rules to assure that the tastings are limited to samplings and not a subterfuge for the unlawful sale or distribution of wine, and that the tastings are not used by industry members for unlawful inducements to retail permit holders. Except for purposes of this subsection, the holder of a wine‑tasting permit shall not be construed to hold a permit for the on‑premises sale or consumption of alcoholic beverages. Any food business is eligible for a wine‑tasting permit.

(16)      Wine Shop Permit.  A wine shop permit authorizes the retail sale of malt beverages, unfortified wine, and fortified wine in the manufacturer's original container for consumption off the premises, and authorizes wine tastings on the premises conducted and supervised by the permittee in accordance with subdivision (15) of this section. It also authorizes the holder of the permit to ship malt beverages, unfortified wine, and fortified wine in closed containers to individual purchasers inside and outside the State. The permit may be issued for retail businesses whose primary purpose is selling malt beverages and wine for consumption off the premises and regularly and customarily educating consumers through tastings, classes, and seminars about the selection, serving, and storing of wine. The holder of the permit is authorized to sell unfortified wine for consumption on the premises, provided that the sale of wine for consumption on the premises does not exceed forty percent (40%) of the establishment's total sales for any 30‑day period. The holder of a wine‑tasting permit not engaged in the preparation or sale of food on the premises is not subject to Part 6 of Article 8 of Chapter 130A of the General Statutes.

(17)      Winemaking on Premises Permit.  A permit may be issued to a business, located in a jurisdiction where the sale of unfortified wine is allowed, where individual customers who are 21 years old or older may purchase ingredients and rent the equipment, time, and space to make unfortified wine for personal use in amounts set forth in 27 C.F.R. § 24.75. Except for wine produced for testing equipment or recipes and samples pursuant to this subdivision, the permit holder shall not engage in the actual production or manufacture of wine. Samples may be consumed on the premises only by a person who has a nonrefundable contract to ferment at the premises, and the samples may not exceed one ounce per sample. All wine produced at a winemaking on premises facility shall be removed from the premises by the customer and may only be used for home consumption and the personal use of the customer.

(18)      Malt Beverage Tasting Permit.  A malt beverage tasting permit authorizes malt beverage tastings on a premises holding a retail permit by the retail permit holder or his employee. A representative of the brewery whose beverages are being featured at the tasting shall be present at the tasting unless the wholesaler or a wholesaler's employee determines that no representative of the brewery needs to be present. A malt beverage tasting consists of the offering of a sample of one or more malt beverage products, in amounts of no more than two ounces for each sample, without charge, to customers of the business. Any persons pouring malt beverage at a malt beverage tasting shall be at least 21 years of age.

a.         Representatives of the brewery which produced the malt beverage, a wholesaler, or a wholesaler's employee may assist with the tasting. Assisting with a malt beverage tasting includes:

1.         Pouring samples for customers.

2.         Checking the identification of patrons being served at the malt beverage tasting.

b.         When a representative of the brewery that produced the malt beverage, a malt beverage wholesaler, or a malt beverage wholesaler's employee assists in a malt beverage tasting conducted by a retail permit holder:

1.         The retail permit holder shall designate an employee to actively supervise the malt beverage tasting.

2.         A retail permit holder's employee shall not supervise more than three malt beverage tasting areas.

3.         No more than four malt beverages may be tasted at any one tasting area.

4.         The malt beverage tasting shall not last longer than four hours from the time designated as the starting time by the retail permit holder.

c.         The retail permit holder shall be solely liable for any violations of this Chapter occurring in connection with the malt beverage tasting. The Commission shall adopt rules to assure that the tastings are limited to samplings and not a subterfuge for the unlawful sale or distribution of malt beverages, and that the tastings are not used by industry members for unlawful inducements to retail permit holders. Except for purposes of this subdivision, the holder of a malt beverage tasting permit shall not be construed to hold a permit for the on‑premises sale or consumption of alcoholic beverages. Any food business is eligible for a malt beverage tasting permit.  (1945, c. 903, s. 1; 1947, c. 1098, ss. 2, 3; 1949, c. 974, s. 1; 1957, cc. 1048, 1448; 1963, c. 426, ss. 10, 12; c. 460, s. 1; 1971, c. 872, s. 1; 1973, c. 476, s. 128; 1975, c, 586, s. 1; c. 654, ss. 1, 2; c. 722, s. 1; 1977, c. 70, s. 19; c. 182, s. 1; c. 669, ss. 1, 2; c. 676, ss. 1, 2; c. 911; 1979, c. 348, ss. 2, 3; c. 683, ss. 5, 6, 11, 12; 1981, c. 412, s. 2; 1981 (Reg. Sess., 1982), c. 1262, ss. 16, 17, 22; 1983, c. 457, s. 3; c. 583, ss. 2‑5; 1985, c. 89, ss. 1‑3; c. 596, s. 1; 1987, c. 391, s. 2; c. 434, s. 1; 1989, c. 800, ss. 11, 12; 1991, c. 459, ss. 5, 6; c. 565, ss. 1, 7; c. 669, s. 1; 1991 (Reg. Sess., 1992), c. 920, s. 7; 1993, c. 508, s. 5; 1995, c. 466, s. 10; c. 509, ss. 16‑18; 1997‑443, s. 16.28; 1997‑467, s. 3; 2001‑262, s. 1; 2001‑487, s. 49(a); 2003‑402, s. 5; 2005‑350, ss. 1, 2(a); 2006‑222, s. 2.1; 2006‑227, ss. 1, 9; 2006‑264, s. 35.3; 2009‑377, s. 2; 2009‑539, s. 3.)



§ 18B-1001.1. Authorization of wine shipper permit.

§ 18B‑1001.1.  Authorization of wine shipper permit.

(a)        A winery holding a federal basic wine manufacturing permit located within or outside of the State may apply to the Commission for issuance of a wine shipper permit that shall authorize the shipment of brands of fortified and unfortified wines identified in the application. The applicant shall not be required to pay an application fee for the wine shipper permit. A wine shipper permittee may amend the brands of wines identified in the permit application but shall file any amendment with the Commission. Any winery that applies for a wine shipper permit shall notify in writing any wholesalers that have been authorized to distribute the winery's brands within the State that an application has been filed for a wine shipper permit. A wine shipper permittee may sell and ship not more than two cases of wine per month to any person in North Carolina to whom alcoholic beverages may be lawfully sold. All sales and shipments shall be for personal use only and not for resale. A case of wine shall mean any combination of packages containing not more than nine liters of wine.

(b)        A wine shipper permittee that ships to addresses in the State more than 1,000 cases of wine in a calendar year must appoint at least one wholesaler to offer and sell the products of the wine shipper permittee under Article 12 of this Chapter if the wine shipper permittee is contacted by a wholesaler that wishes to sell the products of the wine shipper permittee. This provision shall not be construed to require the wine shipper permittee to appoint the wholesaler that originally contacted the wine shipper permittee. Wine purchased by a resident of the State at the premises of the wine shipper permittee and shipped to an address in the State under G.S. 18B‑109(d) shall not be included in calculating the total of 1,000 cases per year.

(c)        A wine shipper permittee may contract with the holder of a wine shipper packager permit for the packaging and shipment of wine pursuant to this section. The direct shipment of wine by wine shipper or wine shipper packager permittees pursuant to this section shall be made by approved common carrier only. Each common carrier shall apply to the Commission for approval to provide common carriage of wines shipped by holders of permits issued pursuant to this section.

Each common carrier making deliveries pursuant to this section shall:

(1)        Require the recipient, upon delivery, to demonstrate that the recipient is at least 21 years of age by providing a form of identification specified in G.S. 18B‑302(d)(1).

(2)        Require the recipient to sign an electronic or paper form or other acknowledgment of receipt as approved by the Commission.

(3)        Refuse delivery when the proposed recipient appears to be under the age of 21 years and refuses to present valid identification as required by subdivision (1) of this subsection.

(4)        Submit any other information that the Commission shall require.

All wine shipper and wine shipper packager permittees shipping wines pursuant to this section shall affix a notice in 26‑point type or larger to the outside of each package of wine shipped within or to the State in a conspicuous location stating: "CONTAINS ALCOHOLIC BEVERAGES; SIGNATURE OF PERSON AGED 21 YEARS OR OLDER REQUIRED FOR DELIVERY". Any delivery of wines to a person under 21 years of age by a common carrier shall constitute a violation of G.S. 18B‑302(a)(1) by the common carrier. The common carrier and the wine shipper or wine shipper packager permittee shall be liable only for their independent acts.

(d)        A wine shipper permittee shall be subject to jurisdiction of the North Carolina courts by virtue of applying for a wine shipper permit and shall comply with any audit or other compliance requirements of the Commission and the Department of Revenue. (2003‑402, s. 2; 2004‑203, s. 26(a); 2005‑380, s. 2; 2006‑227, s. 4.)



§ 18B-1001.2. Additional wine shipping requirements.

§ 18B‑1001.2.  Additional wine shipping requirements.

(a)        A wine shipper permittee shall:

(1)        Compile and submit to the Commission quarterly a summary indicating all wine products shipped, including brand and price of each product, date of each shipment, quantity of each shipment, and amount of excise and sales tax remitted to the Department of Revenue. The report shall include all wine products shipped on the permittee's behalf under contract with a wine shipper packager.

(2)        Register with the Department of Revenue as a wine shipper permittee and provide any additional information required by the Department.

(b)        The Commission may adopt rules to carry out the provisions of this section and other related provisions governing the direct shipping of wine. (2003‑402, s. 3; 2006‑227, s. 5.)



§ 18B-1001.3. Authorization of wine shipper packager permit.

§ 18B‑1001.3.  Authorization of wine shipper packager permit.

The holder of a wine shipper packager permit may provide services for the warehousing, packaging, and shipment of wine on behalf of a winery holding a wine shipper permit. A wine shipper packager permit authorizes the holder to receive, in closed containers, wine produced by and belonging to a wine shipper permittee and to place the unopened wine in containers or packaging materials as a service to the wine shipper permittee in connection with the marketing and sale of its wine products. A wine shipper packager may package and return wine products to the wine shipper permittee or, on behalf of the wine shipper permittee, may package and ship wine products in closed containers to individual purchasers inside and outside this State in accordance with the provisions of G.S. 18B‑1001.1. The permit may be issued to a USDA‑approved company specializing in warehousing and contract packaging. (2006‑227, s. 6.)



§ 18B-1002. Special one-time permits.

§ 18B‑1002.  Special one‑time permits.

(a)        Kinds of Permits.  In addition to the other permits authorized by this Chapter, the Commission may issue permits for the following activities:

(1)        A permit may be issued to a person who acquires ownership or possession of alcoholic beverages through bankruptcy, inheritance, foreclosure, judicial sale, or other special occurrence, and who does not already have a permit authorizing the sale of that kind of alcoholic beverage. The permit may authorize the sale or other disposition of the alcoholic beverages in a manner prescribed by the Commission.

(2)        A permit may be issued to a nonprofit organization to allow the retail sale of malt beverages, unfortified wine, fortified wine, or mixed beverages, or to allow brown‑bagging, at a single fund‑raising event of that organization. A permit for this purpose shall not be issued for the sale of any kind of alcoholic beverage in a jurisdiction where the sale of that alcoholic beverage is not lawful.

(3)        A permit may be issued to a permittee who is going out of business to authorize the sale or other disposition of his alcoholic beverages stock in a manner that would not otherwise be authorized under his permit.

(4)        A permit may be issued to a collector of wine or decorative decanters of spirituous liquor authorizing that person to bring into the State, transport, or possess as a collector, a greater amount of those alcoholic beverages than is otherwise authorized by this Chapter, or to sell those alcoholic beverages in a manner prescribed by the Commission.

(5)        A permit may be issued to a unit of local government, or to a nonprofit organization or a political organization to serve wine, malt beverages, and spirituous liquor at a ticketed event held to allow the unit of local government or organization to raise funds. For purposes of this subdivision "nonprofit organization" means an organization that is exempt from taxation under Section 501(c)(3), 501(c)(4), 501(c)(6), 501(c)(8), 501(c)(10), 501(c)(19), or 501(d) of the Internal Revenue Code or is exempt under similar provisions of the General Statutes as a bona fide nonprofit charitable, civic, religious, fraternal, patriotic, or veterans' organization or as a nonprofit volunteer fire department, or as a nonprofit volunteer rescue squad or a bona fide homeowners' or property owners' association. For purposes of this subdivision "political organization" means an organization covered by the provisions of G.S. 163‑96(a)(1) or (2) or a campaign organization established by or for a person who is a candidate who has filed a notice of candidacy, paid the filing fees or filed the required petition, and been certified as a candidate. The issuance of this permit will also allow the issuance of a purchase‑transportation permit under G.S. 18B‑403 and 18B‑404 and the use for culinary purposes of spirituous liquor lawfully purchased for use in mixed beverages.

(b)        Intent.  Permits under this section are to be issued only for the limited circumstances listed in subsection (a) of this section and not as substitutes for other permits required by this Chapter.

(c)        Conditions of Permit.  A permit issued under this section shall be valid only for the single transaction or the kind of activity specified in the permit and shall be subject to any conditions the Commission may impose as to the time, place and manner of the authorized activity.

(d)        Administrative Procedure.  Denial or revocation of a permit under this section shall not entitle the applicant or permittee to a hearing under Chapter 150B.  (1977, c. 854, s. 1; 1981, c. 412, s. 2; 1987, c. 434, s. 2; c. 827, s. 1; 1989, c. 130; c. 800, ss. 13, 14; 2001‑262, s. 9; 2008‑159, s. 1.)



§ 18B-1003. Responsibilities of permittee.

§ 18B‑1003.  Responsibilities of permittee.

(a)        Premises.  For purposes of this Chapter, a permittee shall be responsible for the entire premises for which the permit is issued. The permittee shall keep the premises clean, well‑lighted and orderly.

(b)        Employees.  For purposes of this Chapter, a permittee shall be responsible for the actions of all employees of the business for which the permit is issued. Each holder of a salesman's permit shall be responsible for all sales and deliveries made by his helpers.

(c)        Certain Employees Prohibited.  A permittee shall not knowingly employ in the sale or distribution of alcoholic beverages any person who has been:

(1)        Convicted of a felony within three years;

(2)        Convicted of a felony more than three years previously and has not had his citizenship restored;

(3)        Convicted of an alcoholic beverage offense within two years; or

(4)        Convicted of a misdemeanor controlled substances offense within two years; [or]

(5)        A past permit holder under Chapter 18B of the General Statutes whose permit had been revoked within the last 18 months and who had been the permit holder at the location where the person would be employed.

For purposes of this subsection, "conviction" has the same meaning as in G.S. 18B‑900(b). To avoid undue hardship, the Commission may, in its discretion, exempt persons on a case‑by‑case basis from this subsection.

(d)        Financial Responsibility.  A permittee shall pay all judgments rendered against him under the provisions of Article 1A of this Chapter. When the Commission is informed, under the provisions of G.S. 18B‑127 that there is an outstanding unsatisfied judgment against a permittee, the Commission shall suspend all of the permittee's permits. Notice and hearing are not required for a suspension under this subsection, and the suspension shall become effective immediately upon the Commission's receipt of the report. The suspension shall remain in effect until the permittee demonstrates that he has satisfied the judgment by payment in full. Nothing in this section relieves the permittee of the obligation to pay any applicable fees as a precondition of the reinstatement of his permit. (1981, c. 412, s. 2; 1983, c. 435, s. 40; 2006‑253, s. 28.)



§ 18B-1004. Hours for sale and consumption.

§ 18B‑1004.  Hours for sale and consumption.

(a)        Hours.  Except as otherwise provided in this section, it shall be unlawful to sell malt beverages, unfortified wine, fortified wine, or mixed beverages between the hours of 2:00 A.M. and 7:00 A.M., or to consume any of those alcoholic beverages between the hours of 2:30 A.M. and 7:00 A.M., in any place that has been issued a permit under G.S. 18B‑1001.

(b)        Repealed by Session Laws 1991, c. 689, s. 310.

(c)        Sunday Hours.  It shall be unlawful to sell or consume alcoholic beverages on any licensed premises from the time at which sale or consumption must cease on Sunday morning until 12:00 Noon on that day.

(d)        Local Option.  A city may adopt an ordinance prohibiting in the city the retail sale of malt beverages, unfortified wine, and fortified wine during any or all of the hours from 12:00 Noon on Sunday until 7:00 A.M. on the following Monday. A county may adopt an ordinance prohibiting, in the parts of the county outside any city, the retail sale of malt beverages, unfortified wine, and fortified wine during any or all of the hours from 12:00 Noon on Sunday until 7:00 A.M. on the following Monday. Neither a city nor a county, however, may prohibit those sales in establishments having brown‑bagging or mixed beverages permits.

(e)        This section does not prohibit at any time the wholesale delivery and sale of unfortified wine, fortified wine, and malt beverages to retailers issued permits pursuant to G.S. 18B‑1001 or G.S. 18B‑1002(a)(2) or (5). (1943, c. 339, ss. 1‑3; 1949, c. 974, s. 12; 1951, c. 997, s. 1; 1953, c. 675, s. 4; 1963, c. 426, ss. 7‑9, 12; 1969, c. 1131; 1971, c. 872, s. 1; 1973, cc. 56, 153; 1979, c. 286, s. 3; 1981, c. 412, s. 2; 1987, c. 35; c. 308; 1991, c. 689, s. 310; 1993, c. 243, ss. 1, 2; c. 415, s. 16.)



§ 18B-1005. Conduct on licensed premises.

§ 18B‑1005.  Conduct on licensed premises.

(a)        Certain Conduct.  It shall be unlawful for a permittee or his agent or employee to knowingly allow any of the following kinds of conduct to occur on his licensed premises:

(1)        Any violation of this Chapter;

(2)        Any fighting or other disorderly conduct that can be prevented without undue danger to the permittee, his employees or patrons; or

(3)        Any violation of the controlled substances, gambling, or prostitution statutes, or any other unlawful acts.

(4)        through (6) Repealed by Session Laws 2003‑382, s. 1, effective August 1, 2003.

(b)        Supervision.  It shall be unlawful for a permittee to fail to superintend in person or through a manager the business for which a permit is issued. (1943, c. 400, s. 6; 1945, c. 708, s. 6; c. 903, s. 1; 1947, c. 1098, ss. 2, 3; 1949, c. 974, ss. 13, 15; c. 1251, s. 3; 1957, c. 1048; 1959, c. 745, s. 2; 1963, c. 426, ss. 6, 10, 12; c. 460, s. 1; 1971, c. 872, s. 1; 1973, c. 30; c. 1295; c. 1452, s. 4; 1977, c. 176, ss. 1‑3; 1981, c. 412, s. 2; 1981 (Reg. Sess., 1982), c. 1262, ss. 18, 19; 2003‑382, s. 1.)



§ 18B-1005.1. Sexually explicit conduct on licensed premises.

§ 18B‑1005.1.  Sexually explicit conduct on licensed premises.

(a)        It shall be unlawful for a permittee or his agent or employee to knowingly allow or engage in any of the following kinds of conduct on his licensed premises:

(1)        Any conduct or entertainment by any person whose genitals are exposed or who is wearing transparent clothing that reveals the genitals;

(2)        Any conduct or entertainment that includes or simulates sexual intercourse, masturbation, sodomy, bestiality, oral copulation, flagellation, or any act that includes or simulates the penetration, however slight, by any object into the genital or anal opening of a person's body; or

(3)        Any conduct or entertainment that includes the fondling of the breasts, buttocks, anus, vulva, or genitals.

(b)        Supervision.  It shall be unlawful for a permittee to fail to superintend in person or through a manager the business for which a permit is issued.

(c)        Exception.  This section does not apply to persons operating theaters, concert halls, art centers, museums, or similar establishments that are primarily devoted to the arts or theatrical performances, when the performances that are presented are expressing matters of serious literary, artistic, scientific, or political value. (2003‑382, s. 2.)



§ 18B-1006. Miscellaneous provisions on permits.

§ 18B‑1006.  Miscellaneous provisions on permits.

(a)        School and College Campuses.  No permit for the sale of malt beverages, unfortified wine, or fortified wine shall be issued to a business on the campus or property of a public school or college, other than at a regional facility as defined by G.S. 160A‑480.2 operated by a facility authority under Part 4 of Article 20 of Chapter 160A of the General Statutes except for a public school or college function, unless that business is a hotel or a nonprofit alumni organization with a mixed beverages permit or a special occasion permit. This subsection shall not apply on property owned by a local board of education which was leased for 99 years or more to a nonprofit auditorium authority created prior to 1991 whose governing board is appointed by a city board of aldermen, a county board of commissioners, or a local school board. This subsection shall also not apply to the constituent institutions of The University of North Carolina with respect to the sale of beer and wine at performing arts centers located on property owned or leased by the institutions if the seating capacity does not exceed 2,000 seats, or to any golf courses owned or leased by the institutions and open to the public for use.

(b)        Lockers at Clubs.  A private club or congressionally‑chartered veterans organization which has been issued a brown‑bagging permit may, but is not required to, provide lockers for its members to store their alcoholic beverages. If lockers are provided, however, they shall not be shared but shall be for individual members. Each locker and each bottle of alcoholic beverages on the premises shall be labelled with the name of the member to whom it belongs. No more than eight liters each of malt beverages or unfortified wine may be stored by a member at one time. No more than eight liters of either fortified wine or spirituous liquor, or eight liters of the two combined, may be stored by a member at one time.

(c)        Wine Sales.  Holders of retail or wholesale permits for the sale of unfortified or fortified wine may buy and sell only wines on the Commission's approved list. The Commission may authorize the importation and purchase of wines not on the approved list by permittees and others. An authorization shall state the kind and amount of wine that may be imported and purchased and the time within which the transaction shall be completed.

(d)        Unlawful Possession or Consumption.  It shall be unlawful for a permittee to possess or consume, or allow any other person to possess or consume, on the licensed premises, any fortified wine or spirituous liquor, the possession or consumption of which is not authorized either by the permits issued to him for the premises or by any other provision of the ABC law.

(e)        Facsimile Permit.  It shall be unlawful for any person to produce or possess any false or facsimile permit, or for a permittee to display any false or facsimile permit on his licensed premises.

(f)         Failure to Surrender Permit.  It shall be unlawful for any person to refuse to surrender any permit to the Commission upon lawful demand of the Commission or its agents.

(g)        Restrictions on Sales at Cooking Schools.  Retail sales of food or alcoholic beverages to be consumed on the premises of a cooking school are restricted to bona fide enrolled students of that school. Violation of this subsection is a ground for administrative action under G.S. 18B‑104.

(h)        Purchase Restrictions.  A retail permittee may purchase malt beverages, unfortified wine, or fortified wine only from a wholesaler who maintains a place of business in this State and has the proper permit.

(i)         Tour Boats.  The Commission may issue permits to boats that conduct regularly scheduled tours upon the rivers or waterways of this State under the following conditions:

(1)        A boat shall serve meals on each tour and shall have a dining area with seating for at least 36 people;

(2)        A boat's gross receipts from food and non‑alcoholic beverages shall be greater than its gross receipts from alcoholic beverages;

(3)        A boat may hold the permits listed in G.S. 18B‑1001(1), (3), (5), (7), and (10), but no off‑premises sales may be made pursuant to those permits;

(4)        A boat shall have a home port in an area where issuance of any of the permits listed in subdivision (3) is legal, and all passengers shall enter the boat at the home port or at other ports listed on a preannounced itinerary. The boat's permits are valid during tours that leave and return to the boat's home port, and apply regardless of whether the boat crosses into an area where sales are not legal, if the boat docks only at a port listed on the preannounced itinerary, except in an emergency; and

(5)        A boat conducting tours along the intracoastal waterway and navigable waterways that enters into the intracoastal waterway, pursuant to a preannounced itinerary that includes visits to two or more cities, may serve alcoholic beverages pursuant to ABC permits issued according to the jurisdiction of its home port in the following manner:

a.         While on tour, alcoholic beverages may be served to passengers;

b.         While docked in any other port alcoholic beverages may be served only to tour passengers;

c.         During special city‑sponsored events and festivals, in which case the boat may open its galley and bars at dockside to the general public and sell those alcoholic beverages that are lawful in the jurisdiction in which it is docked. Any sales in this manner shall be in accordance with the requirements of any ordinances of the jurisdiction in which the boat is docked.

(6)        Liquor purchased for resale in mixed beverages may be purchased only from the local board for the jurisdiction of the boat's home port.

(j)         Recreation Districts.  Notwithstanding the provisions of Article 6 of this Chapter, the Commission may issue permits for the sale of malt beverages, unfortified wine, fortified wine, and mixed beverages to qualified businesses in a recreation district.

A "recreation district" is an area that meets any of the following requirements:

(1)        An area that is located in a county that has not approved the issuance of permits, has at least two cities that have approved the sale of malt beverages, wine, and the operation of an ABC store, and contains a facility of at least 450 acres where five or more public auto racing events are held each year.

(2)        An area that is located in a county that borders a county which has held elections pursuant to G.S. 18B‑600(f) and borders on another state and which (i) contains a facility of at least 225 acres where four or more public auto racing events are held each year or (ii) contains a facility of at least 140 acres where 80 or more motor sports events are held each year.

(3)        A recreation district includes the area within a half‑mile radius of a racing facility that meets the requirements of subdivision (1) or (2) of this subsection.

(4)        Repealed by Session Laws 2004‑203, s. 27, effective August 17, 2004.

(k)        Residential Private Club and Sports Club Permits.  The Commission may issue the permits listed in G.S. 18B‑1001, without approval at an election, to a residential private club or a sports club, except if the sale of mixed beverages is not lawful within a jurisdiction and that locality has voted against the sale of mixed beverages in a referendum conducted on or after September 1, 2001. If the issuance of permits is prohibited by the exception in the previous sentence, the Commission may renew existing permits and may continue to issue permits for a business location that had previously held permits under this subsection. No permit may be issued to any residential private club or sports club that practices discrimination on the basis of race, gender or ethnicity.

The mixed beverages purchase‑transportation permit authorized by G.S. 18B‑404(b) shall be issued by a local board operating a store located in the county.

(l)         Repealed by Session Laws 2004‑203, s. 65, effective August 17, 2004.

(m)       Interstate Interchange Economic Development Zones. 

(1)        The Commission may issue permits listed in G.S. 18B‑1001(10), without approval at an election, to qualified establishments defined in G.S. 18B‑1000(4), (6), and (8) located within one mile of an interstate highway interchange located in a county that:

a.         Has approved the sale of malt beverages, unfortified wine, and fortified wine, but not mixed beverages;

b.         Operates ABC stores;

c.         Borders on another state; and

d.         Lies north and east of the Roanoke River.

(2)        The Commission may issue permits listed in G.S. 18B‑1001(1), (3), (5), and (10) to qualified establishments defined in G.S. 18B‑1000(4), (6), and (8) and may issue permits listed in G.S. 18B‑1001(2) and (4) to qualified establishments defined in G.S. 18B‑1000(3) in any county that qualifies for issuance of permits pursuant to G.S. 18B‑1006(k). These permits may be issued without approval at an election and shall be issued only to qualified establishments that meet all of the following requirements:

a.         Located within one mile of any interstate highway interchange in that county;

b.         Located within one mile of an establishment issued a permit under G.S. 18B‑1006(k); and

c.         Is, or is located within one‑quarter mile of, a hotel with 70 or more rooms.

(3)        Repealed by Session Laws 2004‑203, s. 28, effective August 17, 2004.

(n)        National Historic Landmark District.  The Commission may issue permits listed in G.S. 18B‑1001(10), without approval at an election, to qualified establishments defined in G.S. 18B‑1000(4) and (6) located within a National Historical Landmark as defined in 16 U.S.C. § 470a(a)(1)(B) located in a county that meets all of the following requirements:

(1)        Has approved the sale of malt beverages and unfortified wine but not mixed beverages.

(2)        Has at least one city that has approved the operation of an ABC store and the sale of mixed beverages.

(3)        Has at least 150,000 population based on the last federal census.

(o)        Expired.

(p)        The Commission shall issue a special occasion permit under G.S. 18B‑1001(8) to a mixed beverage permittee in a sports facility occupied by a major league professional sports team with suites available for sale or lease to patrons of the facility to authorize patrons to make available alcoholic beverages in those suites as if the patron were a host of a reception, party or other special occasion. If the patron occupying the suite so desires, alcoholic beverages by self‑service may be made available to any person at least 21 years of age possessing a valid ticket to the event authorizing that person to occupy the suite. At no event may the patron make available a quantity of alcoholic beverages in excess of the amount a person is allowed to buy under G.S. 18B‑303(a). A mixed beverage permittee who holds a permit shall provide mixed beverage tax paid spirituous liquor for resale by the container in approved sizes of no larger than 750 milliliters to the host or patron of the suite. This subsection does not authorize any person possessing a valid ticket to an event at the facility to bring alcoholic beverages onto the premises and consume those alcoholic beverages on the premises, or to remove those beverages from the suite.

(q)        The hours for sales and consumption of alcoholic beverages on the premises of a permittee who meets the requirements of G.S. 18B‑1009 shall be one hour earlier than permitted by G.S. 18B‑1004(c). (1981, c. 412, s. 2; 1981 (Reg. Sess., 1982), c. 1262, s. 23; 1985, c. 114, s. 2; c. 301; 1987, c. 515; c. 760; 1989, c. 360; c. 770, s. 49; c. 800, s. 18; 1991, c. 340, s. 1; c. 459, s. 7; 1991 (Reg. Sess., 1992), c. 920, s. 12; 1993, c. 415, ss. 17‑19; c. 508, s. 6; 1995, c. 224, s. 1; c. 372, s. 2; c. 458, s. 8; c. 466, ss. 11‑12; 1997‑182, s. 3; 1997‑395, s. 1; 1997‑443, s. 16.27(a); 1999‑462, ss. 2, 10, 12, 14; 2001‑130, ss. 1, 1.4; 2004‑199, s. 10; 2004‑203, ss. 27, 28, 65; 2005‑327, ss. 1, 2, 4; 2006‑227, s. 7; 2006‑264, s. 100; 2007‑323, s. 6.25.)



§ 18B-1006.1. Additional requirement for certain permittees to recycle beverage containers.

§ 18B‑1006.1.  Additional requirement for certain permittees to recycle beverage containers.

Holders of on‑premises malt beverage permits, on‑premises unfortified wine permits, on‑premises fortified wine permits, and mixed beverages permits shall separate, store, and provide for the collection for recycling of all recyclable beverage containers of all beverages sold at retail on the premises. A permittee has satisfied the requirements of this section if it implements a recycling program that meets the minimum standards of the model recycling program developed by the Commission pursuant to G.S. 130A‑309.14(m). Failure to comply with the requirements of this section shall not be grounds for revocation of a permit. A conviction for violation of this section shall not constitute an alcoholic beverage offense within the meaning of G.S. 18B‑900(a)(4).  (2005‑348, s. 1; 2007‑402, s. 2(a); 2008‑187, s. 35.5.)



§ 18B-1007. Additional requirements for mixed beverages permittees.

§ 18B‑1007.  Additional requirements for mixed beverages permittees.

(a)        Purchases.  A mixed beverages permittee may purchase spirituous liquor for resale as mixed beverages and a guest room cabinet permittee may purchase spirituous liquor for resale from a guest room cabinet only at an ABC store designated by a local board and only with a purchase‑transportation permit issued by that local board under G.S. 18B‑403 and 18B‑404.

(b)        Handling Bottles.  It shall be unlawful for a mixed beverages permittee or the permittee's agent or employee to do any of the following:

(1)        Store any other spirituous liquor with liquor possessed for resale in mixed beverages or from a guest room cabinet.

(2)        Refill any spirituous liquor container having a mixed beverages tax stamp with any other alcoholic beverage, or add to the contents of such a container any other alcoholic beverage.

(3)        Transfer from one container to another a mixed beverages tax stamp.

(4)        Possess any container of spirituous liquor not bearing a mixed beverages tax stamp, except for containers being brought onto the premises by the host of a private function under a special occasion permit.

(c)        Price List.  Each mixed beverages permittee shall have available for its customers the printed prices of the most common or popular mixed beverages offered for sale by the permittee. Violation of this subsection shall not be a criminal offense, but shall be punishable under G.S. 18B‑104.

(d)        When a temporary mixed beverages permit has been issued to a new permittee for the continuation of a business at the same location, the permittee going out of business may sell existing mixed beverages inventory to the new permittee, and the Commission may request that the local ABC board restamp the inventory with the mixed beverages tax stamp assigned by the local board to the new mixed beverages permittee. (1981, c. 412, s. 2; c. 746, s. 2; 1981 (Reg. Sess., 1982), c. 1262, s. 20; 1989, c. 800, s. 15; 1991, c. 565, ss. 6, 7; 1991 (Reg. Sess., 1992), c. 920, s. 8; 1995, c. 466, s. 13.)



§ 18B-1008. Rules concerning retail permits.

§ 18B‑1008.  Rules concerning retail permits.

The Commission is authorized to use broad discretion in further defining the kinds of places eligible for permits under this Article. The rules may state the kind and amount of food that shall be sold to qualify in each category, the relationship between food sales and other receipts, the size of the establishment required for each category, the kinds of facilities needed to qualify, the kinds of activities at which alcoholic beverages may not be sold, and any other matters which are necessary to determine which businesses are bona fide establishments of the kinds listed in G.S. 18B‑1000. Rules concerning private clubs may also include requirements that the club have a membership committee to review all applications for membership, that the club charge membership dues substantially greater than what would be paid by a one‑time or casual user, that the club restrict use by nonmembers, and that the club provide facilities or activities other than those directly related to the use of alcoholic beverages.  (1981, c. 412, s. 2; 2009‑381, s. 1.)



§ 18B-1009. In-stand sales.

§ 18B‑1009.  In‑stand sales.

Nothing in this Chapter shall be construed to prohibit a retail permittee from selling for consumption, malt beverages in the seating areas of stadiums, ballparks, and other similar public places with a seating capacity of 60,000 or more during professional sporting events, in municipalities with a population greater than 450,000, according to the most recent estimate of population made by the Office of State Budget and Management, provided that:

(1)        The seating areas are designated as part of the retail permittee's licensed premises;

(2)        The retail permittee has notified the Commission, in writing, of its intent to sell malt beverages in the seating areas at sporting events;

(3)        Service of food and nonalcoholic beverages is available in the seating areas;

(4)        The retail permittee has certified to the Commission that it has trained its employees:

a.         To identify underage persons and intoxicated persons; and

b.         To refuse to sell malt beverages to those persons as required by G.S. 18B‑305; and

(5)        The employees do not verbally shout or hawk the sale of malt beverages. (1997‑167, s. 1; 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b).)



§§ 18B-1010 through 18B-1099. Reserved for future codification purposes.

§§ 18B‑1010 through 18B‑1099.  Reserved for future codification purposes.



§ 18B-1100. Commercial permits.

Article 11.

Commercial Activity.

§ 18B‑1100.  Commercial permits.

The Commission may issue the following commercial permits:

(1)        Unfortified winery

(2)        Fortified winery

(3)        Limited winery

(4)        Brewery

(5)        Distillery

(6)        Fuel alcohol

(7)        Wine importer

(8)        Wine wholesaler

(9)        Malt beverages importer

(10)      Malt beverages wholesaler

(11)      Bottler

(12)      Salesman

(13)      Vendor representative

(14)      Nonresident malt beverage vendor

(15)      Nonresident wine vendor

(16)      Winery special show

(17)      Liquor importer/bottler permit

(18)      Cider and vinegar manufacturer

(19)      Wine producer permit

(20)      Malt beverage special event permit.  (1981, c. 412, s. 2; c. 747, s. 59; 1989, c. 737, s. 1; 1995, c. 404, s. 3; 1997‑134, s. 1; 2001‑262, s. 8; 2001‑487, s. 49(g); 2009‑377, s. 3.)



§ 18B-1101. Authorization of unfortified winery permit.

§ 18B‑1101.  Authorization of unfortified winery permit.

The holder of an unfortified winery permit may:

(1)        Manufacture unfortified wine;

(2)        Sell, deliver and ship unfortified wine in closed containers to wholesalers licensed under this Chapter as authorized by the ABC laws, except that wine may be sold to exporters and nonresident wholesalers only when the purchase is not for resale in this State;

(2a)      Receive, in closed containers, unfortified wine produced inside or outside North Carolina under the winery's label from grapes, berries, or other fruits owned by the winery, and sell, deliver, and ship that wine to wholesalers, exporters, and nonresident wholesalers in the same manner as its wine manufactured in North Carolina. This provision may be used only by a winery during its first three years of operation or when there is substantial damage to its grapes, berries, or other fruits from catastrophic crop loss. This provision may be used only three years out of every 10 years and notice must be given to the Commission each time this provision is used;

(3)        Ship its wine in closed containers to individual purchasers inside and outside this State in accordance with the provisions of G.S. 18B‑1001, 18B‑1001.1, and 18B‑1001.2, and other applicable provisions of this Chapter;

(4)        Furnish or sell "short‑filled" packages, on which State taxes have been or will be paid, to its employees for the use of the employees or their families and guests in this State;

(5)        Regardless of the results of any local wine election, sell the wine owned by the winery at the winery for on‑ or off‑premise consumption upon obtaining the appropriate permit under G.S. 18B‑1001;

(6)        Sell the wine manufactured by the winery or produced under the winery's label under subdivision (2a) of this section for on‑ or off‑premise consumption at no more than three other locations in the State, upon obtaining the appropriate permit under G.S. 18B‑1001;

(6a)      Receive, in closed containers, and sell at the winery, unfortified wine produced inside or outside North Carolina under contract with the winery. Such contract wine must have the winery's name clearly displayed on each bottle. The contract wine may be sold also at affiliated retail outlets of the winery physically located on or adjacent to the winery. Any wine received by a winery under this provision must be made available for sale by the winery to wholesalers for distribution to retailers, without discrimination, in the same manner as if the wine were being imported by the winery;

(7)        Obtain a wine wholesaler permit to sell, deliver, and ship at wholesale unfortified wine manufactured at the winery. The authorization of this subdivision applies only to a winery that annually sells, to persons other than exporters and nonresident wholesalers when the purchase is not for resale in this State, no more than 100,000 gallons of unfortified wine manufactured by it at the winery;

(8)        Allow winemaking on premises as allowed by a permit issued pursuant to G.S. 18B‑1001(17).

A sale under subdivision (4) shall not be considered a retail or wholesale sale under the ABC laws. (1973, c. 511, ss. 1, 2; 1975, c. 411, s. 6; 1979, c. 224; 1981, c. 412, s. 2; c. 747, s. 60; 1985, c. 89, s. 4; 1989, c. 800, s. 2; 2001‑262, s. 2; 2001‑487, s. 49(b); 2002‑102, s. 2; 2003‑402, s. 6; 2004‑135, s. 2; 2004‑199, s. 11; 2007‑402, s. 3.)



§ 18B-1102. Authorization of fortified winery permit.

§ 18B‑1102.  Authorization of fortified winery permit.

The holder of a fortified winery permit may:

(1)        Manufacture, purchase, import and transport brandy and other ingredients and equipment used in the manufacture of fortified wine;

(2)        Sell, deliver and ship fortified wine in closed containers to wholesalers licensed under this Chapter as authorized by the ABC laws, except that wine may be sold to exporters and nonresident wholesalers only when the purchase is not for resale in this State;

(3)        Ship its wine in closed containers to individual purchasers inside and outside this State in accordance with the provisions of G.S. 18B‑1001, 18B‑1001.1, and 18B‑1001.2, and other applicable provisions of this Chapter;

(4)        Furnish or sell "short‑filled" packages, on which State taxes have been or will be paid, to its employees for the use of the employees or their families and guests in this State;

(5)        Regardless of the results of any local wine election, sell the winery's wine for on‑ or off‑premise consumption upon obtaining the appropriate permit under G.S. 18B‑1001.

A sale under subdivision (4) shall not be considered a retail or wholesale sale under the ABC laws. (1945, c. 903, s. 1; 1947, c. 1098, ss. 2, 3; 1949, c. 974, s. 1; 1957, cc. 1048, 1448; 1963, c. 426, ss. 10, 12; c. 460, s. 1; 1971, c. 872, s. 1; 1973, c. 476, s. 128; 1975, c. 411, s. 6; c. 586, s. 1; c. 654, ss. 1, 2; c. 722, s. 1; 1977, c. 70, s. 19; c. 182, s. 1; c. 511, ss. 1, 2; c. 669, ss. 1, 2; c. 676, ss. 1, 2; c. 911; 1979, c. 224; c. 348, ss. 2, 3; c. 683, ss. 5, 6, 11, 12; 1981, c. 412, s. 2; c. 747, s. 60; 1985, c. 89, s. 5; 1989, c. 800, s. 3; 2003‑402, s. 7.)



§ 18B-1103. Authorization of limited winery permit.

§ 18B‑1103.  Authorization of limited winery permit.

(a)        Special Qualifications.  Any winery which holds an unfortified winery permit and which produces its wine principally from honey, grapes or other fruit or grain grown in this State may obtain a limited winery permit.

(b)        Authorized Acts.  The holder of a limited winery permit may give visitors free tasting samples of the wine. The Commission may issue rules regulating these tastings. (1981, c. 412, s. 2; c. 747, s. 61.)



§ 18B-1104. Authorization of brewery permit.

§ 18B‑1104.  Authorization of brewery permit.

The holder of a brewery permit may:

(1)        Manufacture malt beverages;

(2)        Purchase malt, hops and other ingredients used in the manufacture of malt beverages;

(3)        Sell, deliver and ship malt beverages in closed containers to wholesalers licensed under this Chapter as authorized by the ABC laws, except that malt beverages may be sold to exporters and nonresident wholesalers only when the purchase is not for resale in this State;

(4)        Receive malt beverages manufactured by the permittee in some other state for transshipment to dealers in other states;

(5)        Furnish or sell marketable malt beverage products, or packages which do not conform to the manufacturer's marketing standards, if State taxes have been or will be paid, to its employees for the use of the employees or their families and guests in this State;

(6)        Give its products to its employees and guests for consumption on its premises;

(7)        In areas where the sale is legal, sell the brewery's malt beverages at the brewery upon receiving a permit under G.S. 18B‑1001(1). The brewery also may obtain a malt beverage wholesaler permit to sell, deliver, and ship at wholesale only malt beverages manufactured by the brewery. The authorization of this subdivision applies to a brewery that sells, to consumers at the brewery, to wholesalers, to retailers, and to exporters, fewer than 25,000 barrels, as defined in G.S. 81A‑9, of malt beverages produced by it per year. A brewery not exceeding the sales quantity limitations in this subdivision may also sell the malt beverages manufactured by the brewery at not more than three other locations in the State upon obtaining the appropriate permits under G.S. 18B‑1001. A brewery operating any additional retail location pursuant to this subdivision shall also offer for sale at that location a reasonable selection of competitive malt beverage products.

A sale or gift under subdivision (5) or (6) shall not be considered a retail or wholesale sale under the ABC laws. (1945, c. 903, s. 1; 1947, c. 1098, ss. 2, 3; 1949, c. 974, s. 1; 1957, cc. 1048, 1448; 1963, c. 426, ss. 10, 12; c. 460, s. 1; 1971, c. 872, s. 1; 1973, c. 476, s. 128; 1975, c. 586, s. 1; c. 654, ss. 1, 2; c. 722, s. 1; 1977, c. 70, s. 19; c. 182, s. 1; c. 669, ss. 1, 2; c. 676, ss. 1, 2; c. 911; 1979, c. 348, ss. 2, 3; c. 683, ss. 5, 6, 11, 12; 1981, c. 412, s. 2; 1985, c. 596, s. 2; 1989, c. 800, s. 4; 1991 (Reg. Sess., 1992), c. 920, s. 9; 1993, c. 415, s. 20; 2003‑430, s. 1; 2004‑203, s. 29.)



§ 18B-1105. Authorization of distillery permit.

§ 18B‑1105.  Authorization of distillery permit.

(a)        Authorized Acts.  The holder of a distillery permit may:

(1)        Manufacture, purchase, import, possess and transport ingredients and equipment used in the distillation of spirituous liquor;

(2)        Sell, deliver and ship spirituous liquor in closed containers at wholesale to exporters and local boards within the State, and, subject to the laws of other jurisdictions, at wholesale or retail to private or public agencies or establishments of other states or nations;

(3)        Transport into or out of the distillery the maximum amount of liquor allowed under federal law, if the transportation is related to the distilling process.

(b)        Distilleries for Fuel Alcohol.  Any person in possession of a Federal Operating Permit pursuant to Title 27, Code of Federal Regulations, Part 201.64 through 201.65 or Part 201.131 through 201.138 shall obtain a fuel alcohol permit before manufacturing any alcohol. The permit shall entitle the permittee to perform only those acts allowed by the Federal Operating Permit, and all conditions of the Federal Operating Permit shall apply to the State permit. (1979, 2nd Sess., c. 1329, s. 1; 1981, c. 412, s. 2; 1989, c. 800, s. 5.)



§ 18B-1105.1. Authorization of liquor importer/bottler permit.

§ 18B‑1105.1.  Authorization of liquor importer/bottler permit.

The holder of a liquor importer/bottler permit may:

(1)        Receive spirituous liquor in closed containers into foreign trade zones at the State Port facilities in Morehead City and Wilmington from ships docked at the State Port facilities for the purpose of bottling, packaging, or labeling.

(2)        Bottle, package, or label in this State spirituous liquor imported or received into a foreign trade zone pursuant to this section.

(3)        Receive spirituous liquor in closed containers into the foreign trade zones at the State Port facilities in Morehead City and Wilmington from ships docked at the State Port facilities for storage, sale, shipment, and transshipment to the State or a local ABC board warehouse or, subject to the laws of other jurisdictions, to private or public agencies or establishments of other states or nations.

(4)        Subject to the record‑keeping requirements of G.S. 18B‑1115, transport into or out of the foreign trade zones at the State Port facilities in Morehead City and Wilmington, the maximum amount of liquor allowed under federal law, if the transportation is related to the bottling, packaging, labeling, sale, or storage permitted by this section. (1995, c. 404, s. 1.)



§ 18B-1106. Authorization of wine importer permit.

§ 18B‑1106.  Authorization of wine importer permit.

(a)        Authorization.  The holder of a wine importer permit may:

(1)        Import fortified and unfortified wines from outside the United States in closed containers;

(2)        Store those wines;

(3)        Sell those wines to wine wholesalers for purposes of resale.

(b)        Distribution Agreements.  Wine distribution agreements are governed by Article 12 of this Chapter.

(c)        The holder of a wine importer permit may import and sell to wholesalers only wine for which it is a primary American source of supply. To be considered a primary American source of supply, a wine importer must establish that it has lawfully purchased the wine from the winery, or from an agent of the winery, and by written contract or otherwise has been authorized by the winery to distribute the wine to wholesalers in the United States. (1945, c. 903, s. 1; 1947, c. 1098, ss. 2, 3; 1949, c. 974, s. 1; 1957, cc. 1048, 1448; 1963, c. 426, ss. 10, 12; c. 460, s. 1; 1971, c. 872, s. 1; 1973, c. 476, s. 128; 1975, c. 586, s. 1; c. 654, ss. 1, 2; c. 722, s. 1; 1977, c. 70, s. 19; c. 182, s. 1; c. 669, ss. 1, 2; c. 676, ss. 1, 2; c. 911; 1979, c. 348, ss. 2, 3; c. 683, ss. 5, 6, 11, 12; 1981, c. 412, s. 2; 1983, c. 85, s. 1; 1993, c. 415, s. 21; 2006‑227, s. 11.)



§ 18B-1107. Authorization of wine wholesaler permit.

§ 18B‑1107.  Authorization of wine wholesaler permit.

(a)        Authorization.  The holder of a wine wholesaler permit may:

(1)        Receive, possess and transport shipments of fortified and unfortified wine. The wine must be received from one of the following:

a.         A primary American source of supply for that wine as recognized by the Commission or as verified by the wholesaler.

b.         A licensed North Carolina wholesaler who received the wine from a primary American source of supply and with whom the second wholesaler has a subcontracting agreement for distribution of the wine.

c.         Another wholesaler from whom the purchasing wholesaler is purchasing the wholesaler's business or from whom the wholesaler is purchasing the brand or distribution rights for the wine being received.

d.         Another wholesaler who also has distribution rights for the wine being received and from whom the wholesaler is acquiring the wine in order to address a temporary inventory shortage.

(2)        Sell, deliver and ship wine in closed containers for purposes of resale to wholesalers or retailers licensed under this Chapter as authorized by the ABC laws.

(3)        Furnish and sell wine to its employees, subject to the rules of the Commission and the Department of Revenue.

(4)        In locations where the sale is legal, furnish wine to guests and any other person who does not hold an ABC permit, for promotional purposes, subject to rules of the Commission.

(5)        Sell out‑of‑date unfortified and fortified wines to holders of cider and vinegar manufacturer permits, provided that each bottle is marked "out‑of‑date" by the wholesaler.

(b)        Distribution Agreements.  Wine distribution agreements are governed by Article 12 of this Chapter. (1945, c. 903, s. 1; 1947, c. 1098, ss. 2, 3; 1949, c. 974, s. 1; 1957, cc. 1048, 1448; 1963, c. 426, ss. 10, 12; c. 460, s. 1; 1971, c. 872, s. 1; 1973, c. 476, s. 128; 1975, c. 586, s. 1; c. 654, ss. 1, 2; c. 722, s. 1; 1977, c. 70, s. 19; c. 182, s. 1; c. 669, ss. 1, 2; c. 676, ss. 1, 2; c. 911; 1979, c. 348, ss. 2, 3; c. 683, ss. 5, 6, 11, 12; 1981, c. 412, s. 2; 1983, c. 85, s. 1; 1997‑134, s. 4; 2006‑227, s. 12.)



§ 18B-1108. Authorization of malt beverages importer permit.

§ 18B‑1108.  Authorization of malt beverages importer permit.

The holder of a malt beverages importer permit may:

(1)        Import malt beverages from outside the United States in closed containers;

(2)        Store those malt beverages;

(3)        Sell those malt beverages to malt beverage wholesalers for purposes of resale. (1945, c. 903, s. 1; 1947, c. 1098, ss. 2, 3; 1949, c. 974, s. 1; 1957, cc. 1048, 1448; 1963, c. 426, ss. 10, 12; c. 460, s. 1; 1971, c. 872, s. 1; 1973, c. 476, s. 128; 1975, c. 586, s. 1; c. 654, ss. 1, 2; c. 722, s. 1; 1977, c. 70, s. 19; c. 182, s. 1; c. 669, ss. 1, 2; c. 676, ss. 1, 2; c. 911; 1979, c. 348, ss. 2, 3; c. 683, ss. 5, 6, 11, 12; 1981, c. 412, s. 2; 1993, c. 415, s. 22.)



§ 18B-1109. Authorization of malt beverages wholesaler permit.

§ 18B‑1109.  Authorization of malt beverages wholesaler permit.

(a)        Authorization.  The holder of a malt beverages wholesaler permit may:

(1)        Receive, possess and transport shipments of malt beverages;

(2)        Sell, deliver and ship, in closed containers and in quantities of one case or container or more, malt beverages of any brand filed pursuant to G.S. 18B‑1303(a), to wholesalers or retailers licensed under this Chapter, as authorized by the ABC laws;

(3)        Furnish and sell malt beverages filed pursuant to G.S. 18B‑1303(a) to its employees subject to the rules of the Commission and the Department of Revenue;

(4)        In locations where the sale is legal, furnish malt beverages of any brand filed pursuant to G.S. 18B‑1303(a) to guests and any other person who does not hold an ABC permit, for promotional purposes, subject to the rules of the Commission.

(b)        Repealed by Session Laws 1989, c. 142, s. 3. (1945, c. 903, s. 1; 1947, c. 1098, ss. 2, 3; 1949, c. 974, s. 1; 1957, cc. 1048, 1448; 1963, c. 426, ss. 10, 12; c. 460, s. 1; 1971, c. 872, s. 1; 1973, c. 476, s. 128; 1975, c. 586, s. 1; c. 654, ss. 1, 2; c. 722, s. 1; 1977, c. 70, s. 19; c. 182, s. 1; c. 669, ss. 1, 2; c. 676, ss. 1, 2; c. 911; 1979, c. 348, ss. 2, 3; c. 683, ss. 5, 6, 11, 12; 1981, c. 412, s. 2; c. 747, s. 62; 1989, c. 142, s. 3; 1991, c. 459, s. 8.)



§ 18B-1110. Authorization of bottler permit.

§ 18B‑1110.  Authorization of bottler permit.

(a)        Authorization.  The holder of a bottler permit may:

(1)        Receive, possess and transport shipments of malt beverages, unfortified wine and fortified wine;

(2)        Bottle, sell, deliver and ship malt beverages, unfortified wine, and fortified wine in closed containers to wholesalers  licensed under this Chapter as authorized by the ABC laws;

(3)        Furnish or sell packages which do not conform to the manufacturer's marketing standards, if State taxes have been or will be paid, to its employees for the use of the employees or their families and guests in this State.

A sale or gift under subdivision (3) shall not be considered a retail or wholesale sale under the ABC law.

(b)        Distribution Agreements.  Wine distribution agreements are governed by Article 12 of this Chapter. (1945, c. 903, s. 1; 1947, c. 1098, ss. 2, 3; 1949, c. 974, s. 1; 1957, cc. 1048, 1448; 1963, c. 426, ss. 10, 12; c. 460, s. 1; 1971, c. 872, s. 1; 1973, c. 476, s. 128; 1975, c. 586, s. 1; c. 654, ss. 1, 2; c. 722, s. 1; 1977, c. 70, s. 19; c. 182, s. 1; c. 669, ss. 1, 2; c. 676, ss. 1, 2; c. 911; 1979, c. 348, ss. 2, 3; c. 683, ss. 5, 6, 11, 12; 1981, c. 412, s. 2; 1983, c. 85, s. 1.)



§ 18B-1111. Authorization of salesman permit.

§ 18B‑1111.  Authorization of salesman permit.

(a)        Authorized Acts.  The holder of a salesman permit may sell and transport malt beverages for a malt beverage wholesaler or sell and transport unfortified and fortified wine for a wine wholesaler.

(b)        Persons Required to Obtain Permit.  All route salesmen and salesmen working at a wholesaler's warehouse shall obtain the permit described in this section. All salesmen shall be at least 21 years old.

(c)        Validity Period.  A salesman permit shall be valid as provided in G.S. 18B‑903(a), except that it shall be valid only so long as the salesman is employed by the same wholesaler. (1951, c. 378, ss. 1, 2, 5‑8; 1963, c. 426, s. 13; 1971, c. 872, s. 1; 1975, c. 330, s. 2; c. 411, s. 8; 1981, c. 412, s. 2.)



§ 18B-1112. Authorization of vendor representative permit.

§ 18B‑1112.  Authorization of vendor representative permit.

(a)        Authorized Acts.  The holder of a vendor representative permit may represent an unfortified winery, fortified winery, limited winery, brewery, bottler, importer, nonresident malt beverage vendor, or nonresident wine vendor, either as an employee or an agent, to solicit orders for that commercial permittee's product. The vendor representative may sell, deliver, and ship alcoholic beverages in this State only to permittees to whom the commercial permittee he represents may sell, deliver, or ship.

(b)        Number of Permits.  A vendor representative shall secure a separate permit for each commercial permittee he represents. A permit may not be issued without the approval of the commercial permittee. (1981, c. 747, s. 63; 1981 (Reg. Sess., 1982), c. 1262, s. 21.)



§ 18B-1113. Authorization of nonresident malt beverage vendor permit.

§ 18B‑1113.  Authorization of nonresident malt beverage vendor permit.

The holder of a nonresident malt beverage vendor permit may sell, deliver, and ship malt beverages in this State only to wholesalers, importers, and bottlers licensed under this Chapter, as authorized by the ABC laws.  The malt beverages must come to rest at the licensed premises of a malt beverage wholesaler in this State before being resold to a retailer.  A nonresident malt beverage vendor permit may be issued to a brewery, an importer, or a bottler outside North Carolina who desires to sell, deliver, and ship malt beverages into this State. (1981, c. 747, s. 63; 1993, c. 415, s. 23.)



§ 18B-1114. Authorization of nonresident wine vendor permit.

§ 18B‑1114.  Authorization of nonresident wine vendor permit.

The holder of a nonresident wine vendor permit may sell, deliver, and ship unfortified and fortified wine in this State only to wholesalers, importers, and bottlers licensed under this Chapter, as authorized by the ABC laws. The unfortified and fortified wine must come to rest at the licensed premises of a wine wholesaler in this State before being resold to a retailer. A nonresident wine vendor permit may be issued to a winery, a wholesaler, an importer, or a bottler outside North Carolina who desires to sell, deliver, and ship unfortified and fortified wine into this State. The holder of a nonresident wine vendor permit may sell, deliver, and ship into this State only wine for which it is a primary American source of supply. To be considered a primary American source of supply, a nonresident wine vendor must establish that it has lawfully purchased the wine from the winery, or from an agent of the winery, and by written contract or otherwise has been authorized by the winery to distribute the wine to wholesalers in the United States. (1981, c. 747, s. 63; 1993, c. 415, s. 24; 2006‑227, s. 13.)



§ 18B-1114.1. Authorization of winery special event permit.

§ 18B‑1114.1.  Authorization of winery special event permit.

(a)        Authorization.  The holder of an unfortified winery permit, a limited winery permit, a viticulture/enology course authorization, or a wine producer permit may obtain a winery special permit allowing the winery or wine producer to give free tastings of its wine, and to sell its wine by the glass or in closed containers, at trade shows, conventions, shopping malls, wine festivals, street festivals, holiday festivals, agricultural festivals, balloon races, local fund‑raisers, and other similar events approved by the Commission.

(b)        Limitation.  A winery special event permit is valid only in a jurisdiction that has approved the establishment of ABC stores or has approved the sale of unfortified wine. (1989, c. 737, s. 2; 1991, c. 267, s. 1; 1991 (Reg. Sess., 1992), c. 1007, s. 24; 1993, c. 553, s. 71; 2001‑262, s. 3; 2001‑487, s. 49(e); 2005‑350, s. 3(b).)



§ 18B-1114.2. Effect of cider and vinegar manufacturer permit.

§ 18B‑1114.2.  Effect of cider and vinegar manufacturer permit.

The holder of a cider and vinegar manufacturer permit may purchase and transport unlimited quantities of out‑of‑date unfortified or fortified wines from wine wholesalers for the sole purpose of manufacturing a food product item. Any manufacturer of cider or vinegar may apply for this permit. (1997‑134, s. 2.)



§ 18B-1114.3. Authorization of wine producer permit.

§ 18B‑1114.3.  Authorization of wine producer permit.

(a)        Authorization.  The holder of a wine producer permit may:

(1)        Ship crops grown on land owned by it in North Carolina to a winery, inside or outside the State, for the manufacture and bottling of unfortified wine from those crops and may receive that wine back in closed containers.

(2)        Sell, deliver, and ship the unfortified wine manufactured from its crops in closed containers to wholesalers and retailers licensed under this Chapter as authorized by the ABC laws and also sell to exporters and nonresident wholesalers when the purchase is not for resale in this State.

(3)        Regardless of the results of any local wine election, sell the wine manufactured from its crops for on‑ or off‑premise consumption upon obtaining the appropriate permit under G.S. 18B‑1001.

(b)        Limitation on Sales.  The holder of a wine producer permit may not sell, in total, annually, more than 20,000 gallons of wine manufactured off its premises from crops it has grown. (2001‑262, s. 4; 2001‑487, s. 49(c).)



§ 18B-1114.4. Viticulture/Enology course authorization.

§ 18B‑1114.4.  Viticulture/Enology course authorization.

(a)        Authorization.  The holder of a viticulture/enology course authorization may:

(1)        Manufacture wine from grapes grown on the school's campus or the school's contracted or leased property for the purpose of providing instruction and education on the making of unfortified wines.

(2)        Possess wines manufactured during the viticulture/enology program for the purpose of conducting wine‑tasting seminars and classes for students who are 21 years of age or older.

(3)        Sell wines produced during the course to wholesalers or to retailers upon obtaining a wine wholesaler permit under G.S. 18B‑1107, except that the permittee may not receive shipments of wines from other producers.

(4)        Sell wines produced during the course, upon obtaining a permit under G.S. 18B‑1001(4).

(b)        Limitation.  Authorization for a viticulture/enology course shall be granted by the Commission only for a community college or college that offers a viticulture/enology program as a part of its curriculum offerings for students of the school. Wines may be manufactured only from grapes grown in a viticulture/enology course vineyard that is located on the school's campus or the school's contracted or leased property.

(c)        The holder of a viticulture/enology course authorization who obtains a wine wholesaler permit under G.S. 18B‑1107 subject to the limitation in subsection (a) of this section may obtain a winery special event permit under G.S. 18B‑1114.1, and where the permit is valid may participate in approved events and sell at retail at those events any wine produced incident to the operation of the viticulture/enology program. The holder of a viticulture/enology course authorization may participate in not more than six winery special events within a 12‑month period and may sell up to 25 cases of wine at each event. Net proceeds from the program's retail sale of wine pursuant to this subsection shall be retained by the school and used for support of the viticulture/enology program.

(d)        The holder of a viticulture/enology course authorization shall not be considered a winery for the purposes of this Chapter or Chapter 105 of the General Statutes.  (2002‑102, s. 1; 2005‑350, s. 3(a); 2009‑539, s. 2.)



§ 18B-1114.5. Authorization of malt beverage special event permit.

§ 18B‑1114.5.  Authorization of malt beverage special event permit.

(a)        Authorization.  The holder of a brewery, malt beverage importer, or nonresident malt beverage vendor permit may obtain a malt beverage special event permit allowing the permittee to give free tastings of its malt beverages and to sell its malt beverages by the glass or in closed containers at trade shows, conventions, shopping malls, malt beverage festivals, street festivals, holiday festivals, agricultural festivals, balloon races, local fund‑raisers, and other similar events approved by the Commission. Except for a brewery operating under the provisions of G.S. 18B‑1104(7), all malt beverages sampled or sold pursuant to this section must be purchased from a licensed malt beverages wholesaler.

(b)        Limitation.  A malt beverage special event permit is valid only in a jurisdiction that has approved the establishment of ABC stores or has approved the sale of malt beverages. A malt beverage special event shall not be used as subterfuge for malt beverages suppliers to ship directly to retail permittees unless otherwise authorized by law.  (2009‑377, s. 4.)



§ 18B-1115. Commercial transportation.

§ 18B‑1115.  Commercial transportation.

(a)        Permit Required.  Unless a person holds a permit which otherwise allows him to transport more than 80 liters of malt beverages other than draft malt beverages in kegs, 50 liters of unfortified wine, or eight liters of fortified wine or spirituous liquor, or is a retailer authorized to transport alcoholic beverages under G.S. 18B‑405, each person transporting alcoholic beverages in excess of those quantities shall have the permit described in this section.

(b)        When Transportation Legal.  No person may obtain a permit under this section to transport spirituous liquor unless the transportation is for delivery to a federal reservation over which North Carolina has ceded jurisdiction to the United States, for delivery to an ABC store, or for transport through this State to another state.

(c)        Common Carriers.  Railroad companies and other common carriers having regularly established schedules of service in this State may transport alcoholic beverages into, out of, and between points in this State without a permit. Those companies shall keep accurate records of the character, volume and number of containers transported and shall allow the Commission and alcohol law‑enforcement agents to inspect those records at any time. The Commission may require common carriers to make reports of shipments.

(d)        Motor Vehicle Carriers.  Alcoholic beverages may be transported over the public highways of this State by motor vehicle carriers under the following conditions:

(1)        The carrier shall notify the Commission of the character of the alcoholic beverages it will transport and of its authorization from the appropriate regulatory authority.

(2)        The carrier shall obtain, at no charge, a fleet permit from the Commission authorizing the transportation.

(3)        The driver or person in charge of each vehicle transporting alcoholic beverages shall possess a copy of the carrier's fleet permit certified by the carrier to be an exact copy of the original.

(4)        The driver or person in charge of each vehicle transporting alcoholic beverages shall possess a bill of lading, invoice or other memorandum of shipment showing the name and address of the person from whom the alcoholic beverages were received, the character and contents of the shipment, the quantity and volume of the shipment, and the name and address of the person to whom the alcoholic beverages are being shipped.

(5)        The driver or person in charge of each vehicle transporting the alcoholic beverages shall display all documents required by this section upon request of any law‑enforcement officer. Failure to produce these documents or failure of the documents to disclose clearly and accurately the information required by this section shall be prima facie evidence of a violation of this section.

(6)        Each carrier shall keep accurate records of character, volume and number of containers transported and shall allow the Commission and alcohol law‑enforcement agents to inspect those records at any time. The Commission may require carriers to make reports of shipments.

(e)        Transportation of Spirituous Liquor.  In addition to the requirements of subsection (d), motor vehicle carriers engaged in transporting spirituous liquor shall:

(1)        Deposit with the Commission a surety bond for one thousand dollars ($1,000) conditioned that the carrier will not unlawfully transport spirituous liquor into or through this State. The bond, which shall be approved by the Commission, shall be payable to the State of North Carolina. If the bonded carrier is convicted of a violation covered by the bond, the proceeds of the forfeited bond shall be paid to the school fund of the county in which the liquor was seized.

(2)        Include in its bill of lading, invoice or other memorandum of shipment the North Carolina code numbers of the spirituous liquor being transported.

(3)        Include in its bill of lading, invoice or other memorandum of shipment the route which the vehicle will follow, and the vehicle shall not vary substantially from that stated route.

(f)         Malt Beverages and Wine Transported by Boats.  The owner or operator of any boat may transport malt beverages, unfortified wine and fortified wine over the waters of this State if he satisfies all requirements of subsection (d).

(g)        State Warehouse Carrier.  The Commission may exempt a carrier for the State or a local board warehouse from any of the requirements of this section provided that it determines that the requirements of this section are otherwise satisfied. (1923, c. 1, s. 15; C.S., s. 3411(o); 1939, c. 158, s. 503; 1971, c. 872, s. 1; 1975, c. 411, s. 7; 1977, c. 70, s. 20; c. 176, s. 7; 1979, c. 286, s. 5; 1981, c. 412, s. 2; c. 747, s. 63; 1987, c. 136, s. 9; 1989, c. 553, s. 4; 1993, c. 508, s. 7; 2005‑335, s. 1.)



§ 18B-1116. Exclusive outlets prohibited.

§ 18B‑1116.  Exclusive outlets prohibited.

(a)        Prohibitions.  It shall be unlawful for any manufacturer, bottler, or wholesaler of any alcoholic beverages, or for any officer, director, or affiliate thereof, either directly or indirectly to:

(1)        Require that an alcoholic beverage retailer purchase any alcoholic beverages from that person to the full or partial exclusion of any other alcoholic beverages offered for sale by other persons in this State; or

(2)        Have any direct or indirect financial interest in the business of any alcoholic beverage retailer in this State or in the premises where the business of any alcoholic beverage retailer in this State is conducted; or

(3)        Lend or give to any alcoholic beverage retailer in this State or his employee or to the owner of the premises where the business of any alcoholic beverage retailer in this State is conducted, any money, service, equipment, furniture, fixtures or any other thing of value.

A brewery qualifying under G.S. 18B‑1104(7) to act as a wholesaler or retailer of its own malt beverages is not subject to the provisions of this subsection concerning financial interests in, and lending or giving things of value to, a wholesaler or retailer with respect to the brewery's transactions with the retail business on its premises. The brewery is subject to the provisions of this subsection, however, with respect to its transactions with all other wholesalers and retailers.

(b)        Exemptions.  The Commission may grant exemptions from the provisions of this section. In determining whether to grant an exemption, the Commission shall consider the public welfare, the quantity and value of articles involved, established trade customs not contrary to the public interest, and the purposes of this section.

(c)        As used in this section, the phrase "giving things of value" shall not include the dividing or removing of individual containers of alcohol from larger packages of alcohol or the delivery of such to the retail permittee. (1945, c. 708, s. 6; 1953, c. 1207, s. 1; 1971, c. 872, s. 1; 1981, c. 412, s. 2; c. 747, s. 63; 1993, c. 415, s. 25; 2005‑380, s. 3.)



§ 18B-1117. Repealed by Session Laws 1989, c. 142, s. 3.

§ 18B‑1117.  Repealed by Session Laws 1989, c. 142, s. 3.



§ 18B-1118. Purchase restrictions.

§ 18B‑1118.  Purchase restrictions.

The holder of a malt beverage wholesaler, wine wholesaler, malt beverage importer, wine importer, or bottler permit may not purchase malt beverages or wine for resale in this State from a nonresident who does not have the proper nonresident vendor permit. (1985, c. 114, s. 3.)



§ 18B-1119. Supplier's financial interest in wholesaler.

§ 18B‑1119.  Supplier's financial interest in wholesaler.

(a)        A supplier or an officer, director, employee or affiliate of a supplier may financially assist a proposed purchaser in acquiring ownership of a wholesaler's business by participation in a limited partnership arrangement in which the supplier, officer, director, employee, or affiliate is a limited partner and the proposed purchaser seeking to acquire ownership of the wholesaler's business is a general partner.  Such limited partnership arrangement may exist for no longer than eight years.  If the general partner defaults in the agreement with the limited partner, and the limited partner acquires title to the general partner's interest, the limited partner must divest itself of the general partner's interest within 180 days.

(b)        A supplier or an officer, director, employee or affiliate of a supplier may financially assist a proposed purchaser in acquiring ownership of a wholesaler's business by making a business loan and taking as security the assets of the wholesaler's business.  The business loan may exist for no longer than eight years.  If the wholesaler defaults on the loan and it is necessary for the supplier to take title to the assets of the business, the supplier may operate the business for a period not to exceed 180 days, by which time the supplier must divest itself of the business.  The supplier may make the subsequent purchaser a business loan, taking as security the assets of the wholesaler's business.  It shall also be permissible for the wholesaler and supplier to agree on the sale of the wholesaler's business to the supplier, provided that the supplier shall divest itself of the wholesaler's business within 180 days.

(c)        A supplier or an officer, director, employee or affiliate of a supplier may have a security interest in the inventory or property of its wholesaler to secure payment for such inventory or other loans for other purposes. (1989, c. 142, s. 2.)



§§ 18B-1120 through 18B-1199. Reserved for future codification purposes.

§§ 18B‑1120 through 18B‑1199.  Reserved for future codification purposes.



§ 18B-1200. Construction; findings and purpose; exceptions.

Article 12.

Wine Distribution Agreements.

§ 18B‑1200.  Construction; findings and purpose; exceptions.

(a)        This Article shall be liberally construed and applied to promote its underlying purposes and policies.

(b)        The underlying purposes and policies of the Article are:

(1)        To promote the compelling interest of the public in fair business relations between wine wholesalers and wineries, and in the continuation of wine wholesalerships on a fair basis;

(2)        To protect wine wholesalers against unfair treatment by wineries;

(3)        To provide wine wholesalers with rights and remedies in addition to those existing by contract or common law; and

(4)        To govern all wine wholesalerships, including any renewals or amendments, to the full extent consistent with the Constitution of this State and the United States.

(c)        The effect of this Article may not be waived or varied by contract or agreement. Any contract or agreement purporting to do so is void and unenforceable to the extent of that waiver or variance.

(d)        A North Carolina winery holding a valid wine wholesaler permit issued pursuant to G.S. 18B‑1101(7) and G.S. 18B‑1107, when acting as its own master wholesaler, shall not be subject to the provisions of G.S. 18B‑1204, 18B‑1205, and 18B‑1207. (1983, c. 85, s. 2; 2005‑340, s. 1; 2005‑350, s. 4; 2006‑264, s. 98; 2007‑484, s. 37.)



§ 18B-1201. Definitions.

§ 18B‑1201.  Definitions.

As used in this Article, unless the context requires otherwise:

(1)        "Agreement" means a commercial relationship between a wine wholesaler and a winery. The agreement may be of a definite or indefinite duration and is not required to be in writing. Any of the following constitutes prima facie evidence of an "agreement" within the meaning of this definition:

a.         A relationship whereby the wine wholesaler is granted the right to offer and sell a brand offered by a winery;

b.         A relationship whereby the wine wholesaler, as an independent business, constitutes a component of a winery's distribution system;

c.         A relationship whereby the wine wholesaler's business is substantially associated with a brand offered by a winery;

d.         A relationship whereby the wine wholesaler's business is substantially reliant on a winery for the continued supply of wine;

e.         The shipment, preparation for shipment, or acceptance of any order by any winery or its agent for any wine or beverages to a wine wholesaler within this State;

f.          The payment by a wine wholesaler and the acceptance of payment by any winery or its agent for the shipment of any order of wine or beverages intended for sale within this State.

(2)        "Territory" or "sales territory" means the area of primary sales responsibility expressly or implicitly designated by any agreement between any wine wholesaler and winery for a brand offered by any winery. The term "area of primary sales responsibility" may not be construed as restricting sales or sales efforts by any wine wholesaler attempting to sell wines within any designated sales territory.

(3)        "Wine wholesaler" means any holder of a wine wholesaler permit, wine importer permit, or bottler permit issued under the authority of this Chapter.

(4)        "Winery" means any holder of an unfortified winery permit, fortified winery permit, limited winery permit, or nonresident wine vendor permit issued under the authority of this Chapter who sells at least 1,000 cases of wine in North Carolina per year. (1983, c. 85, s. 2.)



§ 18B-1202. No inducement, coercion, or discrimination.

§ 18B‑1202.  No inducement, coercion, or discrimination.

No winery may:

(1)        Induce, coerce, or attempt to induce or coerce any wine wholesaler to accept delivery of any alcoholic beverage or any other commodity which has not been ordered by the wine wholesaler;

(2)        Induce, coerce, or attempt to induce or coerce any wine wholesaler to do any illegal act by any means, including threatening to amend, cancel, terminate, or refuse to renew any agreement existing between a winery and a wine wholesaler;

(3)        Require a wine wholesaler to assent to any condition, stipulation, or provision limiting the wholesaler in his privilege to sell a product offered by any other winery;

(4)        Unlawfully discriminate on the basis of race, color, creed, sex, religion, or national origin in awarding or maintaining  agreements covered by this Article. Wineries who contract with wholesalers in this State shall make reasonable efforts  to establish and maintain agreements with wholesalers who are females and members of minority groups. (1983, c. 85, s. 2.)



§ 18B-1203. Primary area of responsibility.

§ 18B‑1203.  Primary area of responsibility.

(a)        Each agreement shall designate a sales territory of the wholesaler. No winery may enter into more than one agreement for each brand of wine or beverage it offers in any territory unless the Commission, using the standards of G.S. 18B‑1204(4), orders otherwise. Territories served by a wine wholesaler on March 21, 1983, are designated sales territories within the meaning of this section. Within 30 days of the effective date of this Article, each winery shall notify the Commission in writing of all designations of sales territories as of March 21, 1983. Redesignations occurring after March 21, 1983, shall be reported to the Commission within 30 days. No provisions of this Article, however, may prohibit the continuation of a multi‑wholesaler agreement entered into before March 21, 1983, as between the winery and the original wine wholesalers thereto.

(b)        This section may not be construed as restricting sales or sales efforts by any wine wholesaler attempting to sell wines within any designated sales territory. (1983, c. 85, s. 2.)



§ 18B-1204. Cancellation.

§ 18B‑1204.  Cancellation.

Notwithstanding the terms, provisions, or conditions of any agreement, no winery may amend, cancel, terminate, or refuse to continue to renew any agreement, or cause a wholesaler to resign from an agreement, unless good cause exists for amendment, termination, cancellation, nonrenewal, noncontinuation, or resignation. "Good cause" does not include a change in ownership of a winery. "Good cause" does include:

(1)        Revocation of the wholesaler's permit or license to do business in this State;

(2)        Bankruptcy or receivership of the wholesaler;

(3)        Assignment for the benefit of creditors or similar disposition of the assets of the wholesaler; or

(4)        Failure of the wholesaler to comply substantially, without reasonable excuse or justification, with any reasonable and material requirement imposed upon him by the winery, including a substantial failure by a wine wholesaler to:

a.         Maintain a sales volume of the brands offered by the winery, or

b.         Render services comparable in quality, quantity, or volume to the sales volumes maintained and services rendered by other wholesalers of the same brands within the State.

In any determination as to whether a wholesaler has failed to comply substantially, without reasonable excuse or justification, with any reasonable and material requirement imposed upon him by the winery, consideration shall be given to the relative size, population, geographical location, number of retail outlets, demand for the products applicable to the territory of the wholesaler in question and to comparable territories, and any reasonable sales quota set by the agreement. The burden of proving good cause for amendment, termination, cancellation, nonrenewal, noncontinuation, or resignation is on the winery. (1983, c. 85, s. 2.)



§ 18B-1205. Notice of intent to terminate.

§ 18B‑1205.  Notice of intent to terminate.

(a)        Except as provided in subsection (c), a winery shall provide a wholesaler at least 90 days prior written notice of any intention to amend, terminate, cancel, or not renew any agreement. The notice, a copy of which shall be mailed at the same time to the Commission, shall state all the reasons for the intended amendment, termination, cancellation, or nonrenewal.

(b)        When the reasons relate to conditions that can be rectified by  the wholesaler, he has 60 days in which to do so. If the wholesaler rectifies the conditions within the 60‑day period, he shall give written notice thereof to the winery and to the Commission. If the wholesaler has rectified the conditions, the proposed amendment, termination, cancellation, or nonrenewal is void, except that when the winery contends that the wholesaler has not completely rectified the conditions, the winery may, within 15 days after the expiration of the 60‑day period, request a hearing before the Commission to determine if the wholesaler has rectified all the conditions.

(c)        When the reasons relate to conditions that cannot be rectified  by the wholesaler within the 60‑day period, the wholesaler may request a hearing before the Commission to determine if the winery has good cause for the amendment, termination, cancellation, or nonrenewal of the agreement. The burden of proving good cause for the amendment, termination, cancellation, or nonrenewal is on the winery.

(d)        Upon receiving a written request from the winery or wholesaler for a hearing, the Commission shall, after notice and hearing, determine if the wholesaler has rectified the conditions or if good cause exists for the amendment, termination, cancellation, or nonrenewal of the agreement, as appropriate. In any case in which a petition is made to the Commission for such a determination, the agreement in question shall continue in effect, pending the Commission's decision and any judicial review thereof.

(e)        In all proceedings before the Commission, the Commission shall ensure that no agreements covered by this Article result in unlawful discrimination on the basis of race, color, creed, sex, religion, or national origin.

(f)         No notice is required and an agreement may be immediately terminated, amended, canceled, or allowed to expire if the reason for  the amendment, termination, cancellation, or nonrenewal is:

(1)        The bankruptcy or receivership of the wholesaler;

(2)        An assignment for the benefit of creditors or similar disposition of the assets of the business; or

(3)        Revocation of the wholesaler's permit or license. (1983, c. 85, s. 2.)



§ 18B-1206. Transfer of business.

§ 18B‑1206.  Transfer of business.

(a)        No winery may unreasonably withhold or delay consent to any transfer of the wholesaler's business or transfer of the stock or other interest in the wholesaleship whenever the wholesaler to be substituted meets the material and reasonable qualifications and standards required of the winery's wholesalers.

(b)        Notwithstanding subsection (a), no winery may withhold consent to, or in any manner retain a right of prior approval of, the transfer of the wholesaler's business to a member or members of the family of the wholesaler. Subsequent to such a transfer, the rights and obligations of the wholesaleship and its owners are in all respects governed by the provisions of this Chapter. As used in this subsection, "family" means the spouse, parents, siblings, and lineal descendants, including those by adoption, of the wholesaler. (1983, c. 85, s. 2.)



§ 18B-1207. Judicial remedies.

§ 18B‑1207.  Judicial remedies.

(a)        If a winery violates any provision of this Article, a wholesaler may maintain a suit against the winery. The court may grant injunctive and other appropriate relief, including damages to compensate the wholesaler for the value of the agreement and any good will, to remedy violations of this Article.

(b)        Any winery that amends, cancels, terminates, or refuses to renew any wine agreement, or causes a wholesaler to resign from an agreement shall compensate the wine wholesaler for the wine wholesaler's wine inventory. The amount of compensation shall include the F.O.B. costs of the wine inventory and any freight charges incurred by the wine wholesaler in receiving them.

(c)        For any violation of the provisions of this Article, the Commission may take any of the following actions against the winery:

(1)        Suspend the winery's permit for a specific period of time no longer than three years;

(2)        Revoke the winery's permit;

(3)        Issue an order suspending the shipment of the winery's products to one or more designated sales territories previously served by the wholesaler who has been terminated or who is the successor in interest to a wholesaler who sold the winery's products in the designated territory.

(4)        Impose a monetary penalty up to fifteen thousand dollars ($15,000) for a first offense and up to thirty‑five thousand ($35,000) for the second offense. The clear proceeds of monetary penalties imposed pursuant to this subdivision shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

In any case in which the Commission is entitled to suspend or revoke a permit, the Commission may accept from the winery an offer in compromise to pay a monetary penalty. The Commission may either accept a compromise or revoke a permit, but not both. The Commission may accept a compromise and suspend the permit in the same case.

(d)        Notwithstanding the choice of forum agreed to by the parties, venue for all actions under this Article shall be determined by the trial judge based upon the convenience of witnesses and the promotion of the ends of justice. (1983, c. 85, s. 2; 1989, c. 800, ss. 16, 17; 1998‑215, s. 28.)



§ 18B-1208. Price of product.

§ 18B‑1208.  Price of product.

No winery, whether by means of a term or condition of an agreement or otherwise, may directly or indirectly fix or maintain the prices at which the wholesaler may sell any wine or beverage. (1983, c. 85, s. 2.)



§ 18B-1209. Retaliatory action prohibited.

§ 18B‑1209.  Retaliatory action prohibited.

No winery may take retaliatory action against a wholesaler who files or manifests an intention to file a complaint alleging that the winery violated a State or federal law or rule. Retaliatory action includes refusal without good cause to continue the agreement or a material reduction in the quality of service or quantity of products available to the wholesaler under the agreement. (1983, c. 85, s. 2.)



§ 18B-1210. Management.

§ 18B‑1210.  Management.

No winery may require or prohibit any change in management or personnel of any wholesaler unless the current or potential management or personnel fails to meet reasonable qualifications and standards required by the winery. (1983, c. 85, s. 2.)



§ 18B-1211. No discrimination.

§ 18B‑1211.  No discrimination.

No winery may discriminate among its wholesalers in any business dealings, including the price of wine sold to the wholesaler, unless the classification among its wholesalers is based upon reasonable grounds. (1983, c. 85, s. 2.)



§ 18B-1212. No waiver.

§ 18B‑1212.  No waiver.

No winery may require any wholesaler to waive compliance with any provision of this Chapter. Nothing in this Chapter, however,  may be construed to limit or prohibit good faith settlements of disputes voluntarily entered into between the parties. (1983, c. 85, s. 2.)



§ 18B-1213. Obligations of purchaser.

§ 18B‑1213.  Obligations of purchaser.

The purchaser of a winery is obligated to all the terms and conditions of an agreement in effect on the date of the purchase, except for good cause, which includes,

(1)        Revocation of the wholesaler's permit or license to do business in this State,

(2)        Bankruptcy or insolvency of the wholesaler,

(3)        Assignment for the benefit of creditors or similar disposition of the assets of the wholesaler, or

(4)        Failure by the wholesaler to comply substantially, without reasonable excuse or justification, with any reasonable and material requirement imposed upon him by the winery.

As used in this Article, "purchase" includes the sale of stock, sale of assets, merger, lease, transfer, or consolidation. (1983, c. 85, s. 2.)



§ 18B-1214. Prohibited practices enumerated.

§ 18B‑1214.  Prohibited practices enumerated.

It is a violation of this Article for any winery, directly or indirectly, to engage in any of the following practices:

(1)        To restrict the sale of any equity or indebtedness or the transfer of any securities of any wholesaler or in any way prevent or attempt to prevent the transfer, sale, or issuance of shares of stock or indebtedness to employees, personnel of the wholesaler, or heirs of the principal owner, as long as basic financial requirements of the winery are complied with and the sale, transfer, or issuance does not have the effect of accomplishing a sale of the wholesaler;

(2)        To impose unreasonable standards of performance upon a wholesaler;

(3)        To prohibit directly or indirectly the right of free association among wholesalers for any lawful purpose. (1983, c. 85, s. 2.)



§ 18B-1215. Intent of nondiscrimination.

§ 18B‑1215.  Intent of nondiscrimination.

It is the intent of this Article that there shall be no unlawful discrimination based on race, color, creed, sex, religion, or national origin in any aspect of the awarding or maintaining of agreements covered by this Article. (1983, c. 85, s. 2.)



§ 18B-1216. Relation of Article to other laws.

§ 18B‑1216.  Relation of Article to other laws.

Nothing in this Article relieves a winery or wholesaler of any obligation, duty, or prohibition imposed by any other provision of this Chapter or by G.S. 75‑1.1 or by any other provision of State law, and the remedies provided in this Article are nonexclusive. (1983, c.  85, s. 2.)



§§ 18B-1217 through 18B-1299. Reserved for future codification purposes.

§§ 18B‑1217 through 18B‑1299.  Reserved for future codification purposes.



§ 18B-1300. Purpose.

Article 13.

Beer Franchise Law.

§ 18B‑1300.  Purpose.

Pursuant to the authority of the State under the Twenty‑First Amendment to the United States Constitution, the General Assembly finds that regulation of the business relations between malt beverage manufacturers and importers and the wholesalers of such products is necessary to:

(1)        Maintain stability and healthy competition in the malt beverage industry in this State.

(2)        Promote and maintain a sound, stable and viable three‑tier system of distribution of malt beverages to the public.

(3)        Promote the compelling interest of the public in fair business relations between malt beverage suppliers and wholesalers, and in the continuation of beer franchise agreements on a fair basis.

(4)        Maintain a uniform system of control over the sale, purchase and distribution of malt beverages in the State. (1989, c. 142, s. 1.)



§ 18B-1301. Definitions.

§ 18B‑1301.  Definitions.

(1)        "Supplier" means a brewer, bottler, or importer of malt beverages, including anyone who holds a brewery, malt beverages importer or nonresident malt beverages vendor permit.

(2)        "Wholesaler" means the holder of a malt beverages wholesaler permit. (1989, c. 142, s. 1; 1995, c. 466, s. 14.)



§ 18B-1302. Franchise agreement.

§ 18B‑1302.  Franchise agreement.

(a)        Nature of Agreement.  A franchise agreement is a commercial relationship between a wholesaler and supplier of a definite or indefinite duration, whether written or oral, including:

(1)        A relationship whereby a wholesaler is granted the right to offer and sell the brands of malt beverages offered by the supplier; or

(2)        An agreement whereby a supplier grants to a wholesaler a license to use a trade name, trademark, service mark or related characteristic and in which there is a community of interest in the marking of the products of the supplier by lease or otherwise.

(b)        Existence of Agreement.  A franchise agreement as described in subsection (a) exists when:

(1)        The supplier has shipped malt beverages to a wholesaler or accepted an order for malt beverages from the wholesaler;

(2)        A wholesaler has paid or the supplier has accepted payment for an order of malt beverages intended for sale within this State;

(3)        The supplier and wholesaler have filed with the Commission a distribution agreement as required by G.S. 18B‑1303; or

(4)        A supplier acquires the right to manufacture a malt beverage product, or the trade name for such product, or the right to distribute a product, for which a wholesaler has a franchise agreement. (1989, c. 142, s. 1; 2005‑350, s. 5.)



§ 18B-1303. Filing of distribution agreement; no discrimination.

§ 18B‑1303.  Filing of distribution agreement; no discrimination.

(a)        Filing.  It is unlawful for a supplier to provide malt beverages to a wholesaler unless the Commission has received notification from the supplier designating the brands of the supplier which the wholesaler is authorized to sell and the territory in which such sales may take place. If the supplier sells several brands, the agreement need not apply to all brands. No supplier may provide by a distribution agreement for the distribution of a brand to more than one wholesaler for the same territory. A wholesaler shall not distribute any brand of malt beverage to a retailer whose premises are located outside the territory specified in the wholesaler's distribution agreement for that brand. A wholesaler may, however, with the approval of the Commission distribute malt beverages outside his designated territory during periods of temporary service interruption when requested to do so by the supplier and the wholesaler whose service is interrupted.

(b)        No Discrimination.  A wholesaler shall service all retail permit holders within his designated territory without discrimination and shall make a good faith effort to make available to each retail permit holder in the territory each brand of malt beverage which the wholesaler has been authorized to distribute in that area.

(c)        No Price Maintenance.  A franchise agreement shall not, either expressly or by implication or in its operation, establish or maintain the resale price of any brand of malt beverages by a wholesaler. (1989, c. 142, s. 1; 1991, c. 459, s. 9; 1993, c. 415, s. 28; 1995, c. 466, s. 15.)



§ 18B-1304. Prohibitions.

§ 18B‑1304.  Prohibitions.

It is unlawful for a supplier, or an officer, agent or representative of a supplier, to:

(1)        Coerce or attempt to coerce or persuade a wholesaler to violate any provision of the ABC laws or rules of the Department of Revenue; or

(2)        Alter in a material way, terminate, fail to renew, or cause a wholesaler to resign from, a franchise agreement with a wholesaler except for good cause and with the notice required by G.S. 18B‑1305. (1989, c. 142, s. 1.)



§ 18B-1305. Cause for termination of franchise agreement.

§ 18B‑1305.  Cause for termination of franchise agreement.

(a)        Meaning of Good Cause.  Good cause for altering or terminating a franchise agreement, or failing to renew or causing a wholesaler to resign from such an agreement, exists when the wholesaler fails to comply with provisions of the agreement which are reasonable, material, not unconscionable, and which are not discriminatory when compared with the provisions imposed, by their terms or in the manner of enforcement, on other similarly situated wholesaler by the supplier.  In any dispute over alteration, termination, failure to renew or causing a wholesaler to resign from a franchise agreement, the burden is on the supplier to establish that good cause exists for the action.

(b)        Notice of Cause.  At least 90 days before altering, terminating or failing to renew a franchise agreement for good cause, the supplier must give the wholesaler written notice of the intended action and the specific reasons for it.  If the cause for the alteration, termination or failure to renew is subject to correction by the wholesaler, and the wholesaler makes such correction within 45 days of receipt of the notice, the notice shall be void.

(c)        Termination for Cause without Advance Notice.  A supplier may terminate or fail to renew a franchise agreement for any of the following reasons, and the termination shall be complete upon receipt by the wholesaler of a written notice of the termination and the reason:

(1)        Insolvency of the wholesaler, the dissolution or liquidation of the wholesaler, or the filing of any petition by or against the wholesaler under any bankruptcy or receivership law which materially affects the wholesaler's ability to remain in business.

(2)        Revocation of the wholesaler's State or federal permit or license for more than 30 days.

(3)        Conviction of the wholesaler, or of a partner or individual who owns ten percent (10%) or more of the partnership or stock of the wholesaler, of a felony which might reasonably be expected to adversely affect the goodwill or interest of the wholesaler or supplier.  The provisions of this subdivision shall not apply, however, if the wholesaler or its existing partners or stockholders shall have the right to purchase the interest of the offending partner or stockholder, and such purchase is completed within 15 days of the conviction.

(4)        Fraudulent conduct by the wholesaler in its dealings with the supplier or its products.

(5)        Failure of the wholesaler to pay for the supplier's products according to the established terms of the supplier.

(6)        Assignment, sale or transfer of the wholesaler's business or control of the wholesaler without the written consent of the supplier, except as provided in G.S. 18B‑1307.

(d)        Absence of Good Cause.  Good cause for alteration, termination or failure to renew a franchise agreement does not include:

(1)        The failure or refusal of the wholesaler to engage in any trade practice, conduct or activity which would violate federal or State law.

(2)        The failure or refusal of the wholesaler to take any action which would be contrary to the provisions of this Article.

(3)        A change in the ownership of the supplier or the acquisition by another supplier of the brewery, brand or trade name or trademark, or acquisition of the right to distribute a product, from the original supplier. (1989, c. 142, s. 1.)



§ 18B-1306. Remedies for wrongful termination.

§ 18B‑1306.  Remedies for wrongful termination.

(a)        Injunctive Relief.  A wholesaler whose franchise agreement is altered, terminated or not renewed in violation of this Article may bring an action to enjoin such unlawful alteration, termination or failure to renew.  The action may be brought in the county in which the wholesaler has its principal place of business or in any county in which the wholesaler receives or distributes the products in issue.  Any injunction issued pursuant to this subsection shall require the wholesaler to supply the customers in its territory with their reasonable retail requirements and to otherwise serve the territory.

(b)        Monetary Damages.  In lieu of injunctive relief, a wholesaler whose franchise agreement is altered, terminated or not renewed in violation of this Article shall be entitled to recover monetary damages from the supplier.  The amount to which the wholesaler is entitled shall be the value of the wholesaler's business distributing the supplier's products, including:

(1)        The laid‑in costs to the wholesaler of the inventory of the supplier's products, including any State and local taxes paid on the inventory by the wholesaler, plus a reasonable charge for handling of the products upon surrender of the inventory to the supplier.

(2)        The fair market value of all assets, including ancillary businesses of the wholesaler used in distributing the supplier's products.  The total compensation to be paid to the wholesaler shall be reduced, however, by any amount received by the wholesaler from sale of assets of the business used in distributing the supplier's products as well as by the value such assets have to the wholesaler unrelated to the supplier's products.  "Fair market value" means the highest dollar amount at which a seller would be willing to sell and a buyer willing to buy at a time prior to the alteration, termination or failure to renew, when each possesses all information relevant to the transaction. (1989, c. 142, s. 1.)



§ 18B-1307. Transfer of wholesaler's business.

§ 18B‑1307.  Transfer of wholesaler's business.

(a)        Right of Transfer to Designated Family Member upon Death.  Upon the death of a wholesaler, that individual's interest in the wholesaler business, including the rights under the franchise agreement with the supplier, may be transferred or assigned to a designated family member.  The transfer or assignment shall not be effective until written notice is given to the supplier, but the supplier's consent is not required for the transfer or assignment.  "Designated family member" means the deceased wholesaler's spouse, child, grandchild, parent, brother or sister, who is entitled to inherit the deceased wholesaler's ownership interest under the terms of the deceased wholesaler's will or other testamentary device or under the laws of intestate succession.  With respect to an incapacitated individual having an ownership interest in a wholesaler, the term "designated family member" also means the person appointed by the court as the conservator of such individual's property.  The term also includes the appointed and qualified personal representative and the testamentary trustee of a deceased wholesaler.

(b)        Approval of Certain Transfers.  Upon notice to and approval by the supplier, an individual owning an interest in a wholesaler may sell, assign or transfer that interest, including the wholesaler's rights under its franchise agreement with the supplier, to any qualified person.  Within 30 days of receipt of notice of the intended sale, assignment or transfer, the supplier shall request any additional relevant, material information reasonably necessary for deciding whether to approve the transaction.  The supplier shall have 30 days from receipt of that information to object to the sale, assignment or transfer.  The supplier may object only if the proposed transferee fails to meet qualifications and standards that are nondiscriminatory, material, reasonable and consistently applied to North Carolina wholesalers by the supplier.  The burden shall be upon the supplier to prove that the proposed transferee is not qualified.

(c)        Damages.  A supplier who disapproves or prevents a proposed assignment or change of ownership in violation of this section shall be liable to the wholesaler who proposed to make the sale, assignment or transfer for the difference between the disapproved sale price and a subsequent actual price of a sale of the same assets completed within a reasonable period.  If, however, the proposed transfer or sale was to a business associate at a bargain price, the amount of compensation shall be at least the fair market value of the interest proposed to be sold or transferred, minus the proceeds of an actual sale of the interest completed within a reasonable time. (1989, c. 142, s. 1.)



§ 18B-1308. Article part of all franchise agreements.

§ 18B‑1308.  Article part of all franchise agreements.

The provisions of this Article shall be part of all franchise agreements as defined in G.S. 18B‑1302 and may not be altered by the parties. (1989, c. 142, s. 1.)






Chapter 18C - North Carolina State Lottery.

§ 18C-101. Citation.

Chapter 18C.

North Carolina State Lottery.

Article 1.

General Provisions and Definitions.

§ 18C‑101.  Citation.

This Chapter shall be known and may be cited as the North Carolina State Lottery Act. (2005‑344, s. 1.)



§ 18C-102. Purpose and intent.

§ 18C‑102.  Purpose and intent.

The General Assembly declares that the purpose of this Chapter is to establish a State‑operated lottery to generate funds for the public purposes described in this Chapter. (2005‑344, s. 1; 2005‑276, s. 31.1(b).)



§ 18C-103. Definitions.

§ 18C‑103.  Definitions.

As used in this Chapter, unless the context requires otherwise:

(1)        "Commission" means the North Carolina State Lottery Commission.

(2)        "Commissioner" means a member of the Commission.

(3)        "Director" means the person selected by the Commission to be the chief administrator of the North Carolina State Lottery.

(4)        "Game" or "lottery game" means any procedure or amusement authorized by the Commission where prizes are distributed among persons who have paid, or unconditionally agreed to pay, for tickets or shares that provide the opportunity to win those prizes and does not utilize a video gaming machine as defined in G.S. 14‑306.1(c).

(5)        "Lottery" means any lottery game or series of games established and operated pursuant to this Chapter.

(6)        "Lottery contractor" means a person other than a lottery retailer with whom the Commission has contracted for the purpose of providing goods or services to the Commission on an ongoing basis.

(6a)      "Lottery supplier" means a person, other than a lottery retailer, with whom the Commission has contracted for the purpose of providing goods or services to the Commission for an individual purchase which may include a maintenance program.

(7)        "Person" means any natural person or corporation, limited liability company, trust, association, partnership, joint venture, subsidiary, or other business entity.

(7a)      "Potential contractor" or "lottery potential contractor" means any person other than a lottery retailer who submits a bid, proposal, or offer to procure a contract for goods or services for the Commission on an ongoing basis.

(8)        "Retailer", "lottery retailer", or "lottery game retailer" means a person with whom the Commission has contracted to sell tickets or shares in lottery games.

(9)        "Share" means any method of participation in a lottery game, other than by a ticket purchased on an equivalent basis with a ticket.

(10)      "Ticket" means any tangible evidence authorized by the Commission to demonstrate participation in a lottery game.

(11)      Repealed by Session Laws 2009‑357, s. 5, effective July 27, 2009.  (2005‑344, s. 1; 2005‑276, s. 31.1(c); 2009‑357, s. 5; 2009‑570, s. 32(a).)



§§ 18C-104 through 18C-109: Reserved for future codification purposes.

§§ 18C‑104 through 18C‑109: Reserved for future codification purposes.



§ 18C-110. Establishment of the North Carolina State Lottery Commission to be a self-supporting agency of the State.

Article 2.

North Carolina State Lottery Commission.

§ 18C‑110.  Establishment of the North Carolina State Lottery Commission to be a self‑supporting agency of the State.

There is created the North Carolina State Lottery Commission to establish and oversee the operation of a Lottery. The Commission shall be located in the Department of Commerce for budgetary purposes only; otherwise, the Commission shall be an independent, self‑supporting, and revenue‑raising agency of the State. The Commission shall reimburse other governmental entities that provide services to the Commission. (2005‑344, s. 1.)



§ 18C-111. Commission membership; appointment; selection of chair; vacancies; removal; meetings; compensation.

§ 18C‑111.  Commission membership; appointment; selection of chair; vacancies; removal; meetings; compensation.

(a)        The Commission shall consist of nine members, five of whom shall be appointed by the Governor, two of whom shall be appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate, and two of whom shall be appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives. Commissioners may be removed by the appointing authority for cause. The Governor shall select the chair of the Commission from among its membership, who shall serve at the pleasure of the Governor.

(b)        Of the initial appointees of the Governor, three members shall serve a term of one year, one member shall serve a term of two years, and one member shall serve a term of three years. Of the initial appointees of the General Assembly upon the recommendation of the President Pro Tempore of the Senate, one member shall serve a term of two years, and one member shall serve a term of three years. Of the initial appointees of the General Assembly upon the recommendation of the Speaker of the House of Representatives, one member shall serve a term of two years, and one member shall serve a term of three years. All succeeding appointments shall be for terms of five years. Members shall not serve for more than two successive terms.

(c)        Vacancies shall be filled by the appointing authority for the unexpired portion of the term in which they occur.

(d)        The Commission shall meet at least quarterly upon the call of the chair. A majority of the total membership of the Commission shall constitute a quorum.

(e)        Members of the Commission shall receive per diem, subsistence, and travel as provided in G.S. 138‑5 and G.S. 138‑6. (2005‑344, s. 1; 2005‑276, s. 31.1(d); 2006‑259, s. 8(c).)



§ 18C-112. Qualifications of Commissioners.

§ 18C‑112.  Qualifications of Commissioners.

(a)        Of the members of the Commission appointed by the Governor, at least one member shall have a minimum of five years' experience in law enforcement.

(b)        Of the members appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate, one member shall be a certified public accountant.

(c)        Of the members of the Commission appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives, one member shall have retail sales experience as an owner or manager.

(d)        In making appointments to the Commission, the appointing authorities shall consider the composition of the State with regard to geographic representation and gender, ethnic, racial, and age composition. (2005‑344, s. 1; 2005‑276, s. 31.1(e).)



§ 18C-113. Meetings; records.

§ 18C‑113.  Meetings; records.

(a)        Meetings of the Commission shall be subject to Article 33C of Chapter 143 of the General Statutes.

(b)        Except as provided in this Article, records of the Commission shall be open and available to the public in accordance with Chapter 132 of the General Statutes.

(c)        Personnel records of the Commission are subject to Article 7 of Chapter 126 of the General Statutes.

(d)        Only the following information concerning a lottery winner is a public record: (i) name, (ii) city and state of residence, (iii) game played, (iv) amount won, and (v) date won. For purposes of this subsection, amount won means the nominal prize amount, the cash payment if different from the nominal prize amount, and the cash payment after taxes are withheld.  (2005‑344, s. 1; 2009‑357, s. 6.)



§ 18C-114. Powers and duties of the Commission.

§ 18C‑114.  Powers and duties of the Commission.

(a)        The Commission shall have the following powers and duties:

(1)        To specify the types of lottery games and gaming technology to be used in the Lottery.

(2)        To prescribe the nature of lottery advertising which shall comply with the following:

a.         All advertising shall include resources for responsible gaming information.

b.         No advertising may intentionally target specific groups or economic classes.

c.         No advertising may be misleading, deceptive, or present any lottery game as a means of relieving any person's financial or personal difficulties.

d.         No advertising may have the primary purpose of inducing persons to participate in the Lottery.

(3)        To specify the number and value of prizes for winning tickets or shares in lottery games, including cash prizes, merchandise prizes, prizes consisting of deferred payments or annuities, and prizes of tickets or shares in the same lottery game or other lottery games.

(4)        To specify the rules of lottery games and the method for determining winners of lottery games.

(5)        To specify the retail sales price for tickets or shares for lottery games.

(6)        To establish a system to claim prizes, including determining the time periods within which prizes must be claimed, to verify the validity of tickets or shares claimed to win prizes, and to effect payment of those prizes.

(7)        To conduct a background investigation, including a criminal history record check, of applicants for the position of Director, which may include a search of the State and National Repositories of Criminal Histories based on the fingerprints of applicants.

(8)        To charge a fee of potential contractors and lottery contractors to not exceed the cost of the criminal record check of the potential contractors and lottery contractors.

(9)        To specify the manner of distribution, dissemination, or sale of lottery tickets or shares to lottery game retailers or directly to the public.

(10)      To determine the incentives, if any, for any lottery employees, lottery retailers, lottery contractors, or electronic computer terminal operators.

(11)      To specify the authority, compensation, and role of the Director, and to specify the authority, selection, and role of the other employees of the Commission. All of the following apply to all employees of the Commission:

a.         No employee of the Commission may have a financial interest in any lottery potential contractor or lottery contractor, other than an interest as part of a mutual fund.

b.         No employee of the Commission with decision‑making authority shall participate in any decision involving the retailer or potential contractor with whom the employee has a financial interest.

c.         No employee of the Commission who leaves the employment of the Commission may represent any lottery contractor, potential contractor, or retailer before the Commission for a period of one year following termination of employment with the Commission.

d.         A background investigation shall be conducted on each applicant for employment with the Commission.

e.         The Commission shall bond all employees with access to lottery funds or revenue or security.

(12)      To approve and authorize the Director to enter into agreements with other states to operate and promote multistate lotteries consistent with the purposes set forth in this Chapter.

(13)      Any other powers necessary for the Commission to carry out its responsibilities under this Chapter.

(b)        Article 3D of Chapter 147 of the General Statutes shall not apply to the Commission.  (2005‑344, s. 1; 2005‑276, s. 31.1(f); 2009‑357, s. 1; 2009‑570, s. 32(b), (c).)



§ 18C-115. Reports.

§ 18C‑115.  Reports.

The Commission shall send quarterly and annual reports on the operations of the Commission to the Governor, State Treasurer, the Lottery Oversight Committee, and to the General Assembly. The reports shall include complete statements of lottery revenues, prize disbursements, expenses, net revenues, and all other financial transactions involving lottery funds, including the occurrence of any audit. (2005‑344, s. 1; 2006‑225, s. 2.)



§ 18C-116. Audits.

§ 18C‑116.  Audits.

The State Auditor shall conduct annual audits of all accounts and transactions of the Commission and any other special postaudits the State Auditor considers to be necessary. (2005‑344, s. 1.)



§§ 18C-117 through 18C-119: Reserved for future codification purposes.

§§ 18C‑117 through 18C‑119: Reserved for future codification purposes.



§ 18C-120. Selection of the Director; powers and duties.

Article 3.

North Carolina State Lottery Director.

§ 18C‑120.  Selection of the Director; powers and duties.

(a)        The Commission shall select a Director to operate and administer the Lottery and to serve as the Secretary of the Commission. Except as to the provisions of Articles 6 and 7 of Chapter 126 of the General Statutes, the Director shall be exempt from the State Personnel Act.

(b)        The Director shall have the following powers and duties, under the supervision of the Commission:

(1)        To provide for the reporting of payment of lottery game prizes to State and federal tax authorities and for the withholding of State and federal income taxes from lottery game prizes as provided in State and federal law.

(2)        To conduct a background investigation, including a criminal history record check, of applicants for employment with the Commission, lottery retailers, and lottery potential contractors, which may include a search of the State and National Repositories of Criminal Histories based on the fingerprints of applicants.

(3)        To set the salaries of all Commission employees, subject to the approval of the Commission. Except for the provisions of Articles 6 and 7 of Chapter 126 of the General Statutes, all employees of the Commission shall be exempt from the State Personnel Act.

(4)        To enter into contracts with lottery retailers, lottery contractors, or lottery suppliers upon approval by the Commission.

(5)        To provide for the security and accuracy in the operation and administration of the Commission and the Lottery, including examining the background of all prospective employees, lottery potential contractors, lottery contractors, and lottery retailers.

(6)        To coordinate and collaborate with the appropriate law enforcement authorities regarding investigations of violations of the laws relating to the operation of the Lottery and make reports to the Commission regarding those investigations.

(7)        To confer with the Commission on the operation and administration of the Lottery and make available for inspection by the Commission all books, records, files, documents, and other information of the Lottery.

(8)        To study the operation and administration of other lotteries and to collect demographic and other information concerning the Lottery and make recommendations to improve the operation and administration of the Lottery to the Commission, to the Governor, and to the General Assembly.

(9)        To provide monthly financial reports to the Commission of all lottery revenues, prize disbursements, expenses, net revenues, and all other financial transactions involving lottery funds.

(10)      To enter into agreements with other states to operate and promote multistate lotteries consistent with the purposes set forth in this Chapter and upon the approval of the Commission.  (2005‑344, s. 1; 2005‑276, s. 31.1(g); 2009‑357, s. 7.)



§ 18C-121. Accountability; books and records.

§ 18C‑121.  Accountability; books and records.

The Director shall have made and kept books and records that accurately and completely reflect each day's transactions, including the distribution of tickets or shares to lottery game retailers, receipt of funds, prize claims, prizes paid directly by the Commission, expenses, and all other financial transactions involving lottery funds necessary to permit preparation of financial statements that conform with generally accepted accounting principles. (2005‑344, s. 1; 2005‑276, s. 31.1(h).)



§ 18C-122. Independent audits.

§ 18C‑122.  Independent audits.

(a)        Biennially, at the beginning of the calendar year, the Commission shall engage an independent firm experienced in security procedures, including computer security and systems security, to conduct a comprehensive study and evaluation of all aspects of security in the operation of the Commission and of the Lottery. At a minimum, such a security assessment should include a review of network vulnerability, application vulnerability, application code review, wireless security, security policy and processes, security/privacy program management, technology infrastructure and security controls, security organization and governance, and operational effectiveness.

(b)        The portion of the security audit report containing the overall evaluation of the Commission and of lottery games in terms of each aspect of security shall be presented to the Commission, to the Governor, and to the General Assembly.

(c)        The portion of the security audit report containing specific recommendations shall be confidential, shall be presented only to the Director and to the Commission, and shall be exempt from Chapter 132 of the General Statutes. The Commission may hear the report of such an audit, discuss, and take action on any recommendations to address that audit under G.S. 143‑318.11(a)(1).

(d)        Biennially at the end of the fiscal year, in addition to the audits required by G.S. 18C‑116 and by subsection (a) of this section, beginning in 2010, the Commission shall engage an independent auditing firm that has experience in evaluating the operation of lotteries to perform an audit of the Lottery. The results of this audit shall be presented to the Commission, to the Governor, and to the General Assembly.  (2005‑344, s. 1; 2005‑276, s. 31.1(i); 2009‑357, s. 15.)



§§ 18C-123 through 18C-129: Reserved for future codification purposes.

§§ 18C‑123 through 18C‑129: Reserved for future codification purposes.



§ 18C-130. Types of lottery games; lottery games and lottery advertising; certain disclosures and information to be provided.

Article 4.

Operation of Lottery.

§ 18C‑130.  Types of lottery games; lottery games and lottery advertising; certain disclosures and information to be provided.

(a)        The Commission shall determine the types of lottery games that may be used in the Lottery. Games may include instant lotteries, online games, games played on computer terminals or other devices, and other games traditional to a lottery or that have been conducted by any other state government‑operated lottery.

(b)        In lottery games using tickets, each ticket in a particular game shall have printed on it a unique number distinguishing it from every other ticket in that lottery game and an abbreviated form of the game‑play rules, including resources for responsible gaming information. In lottery games using tickets, each ticket may have printed on it a depiction of one or more cartoon characters, whose primary appeal is not to minors. In lottery games using tickets with preprinted winners, the overall estimated odds of winning prizes shall be printed on each ticket. No name or photograph of a current or former elected official shall appear on the tickets of any lottery game.

(c)        In games using electronic computer terminals or other devices to play lottery games, no coins or currency shall be dispensed to players from those electronic computer terminals or devices.

(d)        No games shall be based on the outcome of a particular sporting event or on the results of a series of sporting events.

(e)        Lottery advertising shall be tastefully designed and presented in a manner to minimize the appeal of lottery games to minors. The use of cartoon characters or of false, misleading, or deceptive information in lottery advertising is prohibited. All advertising promoting the sale of lottery tickets or shares for a particular game shall include the actual or estimated overall odds of winning the game.

(f)         The Commission shall make available a detailed tabulation of the estimated number of prizes of each particular prize denomination that are expected to be awarded in each lottery game or the estimated odds of winning these prizes at the time that lottery game is offered for sale to the public.

(g)        The Commission shall, in consultation with the Department of Health and Human Services, develop and provide information to the public about gambling addiction and treatment. (2005‑344, s. 1; 2005‑276, ss. 31.1(j), 31.1(j1); 2006‑259, s. 8(a).)



§ 18C-131. Sales and sale price of tickets and shares; sales to minors prohibited.

§ 18C‑131.  Sales and sale price of tickets and shares; sales to minors prohibited.

(a)        The Commission may sell tickets and shares directly to the public, contract with lottery game retailers to sell tickets and shares, or distribute tickets or shares through any other method authorized by the Commission.

(b)        No ticket or share in a lottery game shall be sold or resold for more than the retail sales price established by the Commission.

(c)        The minimum retail price of each ticket or share in any lottery game shall be fifty cents (50¢). The minimum retail price shall not apply to any discounts or promotions authorized by the Commission for a particular lottery game.

(d)        It shall be unlawful for a person to sell a lottery ticket or share to a person under the age of 18 years. No person under the age of 18 years shall purchase a lottery ticket or share. A person who violates this subsection shall be guilty of a Class 1 misdemeanor.

(e)        It shall be a defense for the person who sold a ticket or share in violation of subsection (d) of this section if the person does either of the following:

(1)        Shows that the purchaser produced a valid drivers license, a special identification card issued under G.S. 20‑37.7, a military identification card, or a passport, showing the purchaser to be at least 18 years old and bearing a physical description of the person named on the card that reasonably describes the purchaser.

(2)        Produces evidence of other facts that reasonably indicated at the time of sale that the purchaser was at least 18 years old. (2005‑344, s. 1; 2006‑259, s. 8(b).)



§ 18C-132. Procedures for drawings and claiming prizes; payment of prizes; protection of information concerning certain prize winners.

§ 18C‑132.  Procedures for drawings and claiming prizes; payment of prizes; protection of information concerning certain prize winners.

(a)        If a lottery game uses a daily or less frequent drawing of winning numbers, a drawing among entries including second chance drawings where the value of the prize is five thousand dollars ($5,000) or more, or a drawing among finalists, all of the following conditions shall be met:

(1)        The drawings shall be open to the public.

(2)        The drawings shall be witnessed by an independent certified public accountant or by an auditor employed by a certified public accounting firm.

(3)        Any equipment used in the drawings shall be inspected by the independent certified public accountant or auditor employed by a certified public accounting firm and an employee of the Commission both before and after the drawings.

(4)        Audio and visual records of the drawings and inspections shall be made.

If a lottery game uses a drawing among entries for (i) a second chance drawing or (ii) any other promotion conducted by the lottery, where the value of the prize is less than five thousand dollars ($5,000) in value, the requirements of subdivisions (2) and (3) of this subsection do not apply.

(b)        Prizes that remain unclaimed after the period set by the Commission for claiming the prizes shall not be considered abandoned property. If a valid claim is not made for a prize within the applicable period, the unclaimed prize money shall be handled in accordance with this Chapter.

(c)        After the expiration of the claim period for prizes for each lottery game, the Commission shall make available a detailed tabulation of the total number of prizes of each prize denomination that was actually claimed and paid directly by the Commission.

(d)        No prize shall be paid for a lottery ticket or share that is stolen, counterfeit, altered, fraudulent, unissued, produced or issued in error, unreadable, not received or recorded by the Commission by the applicable deadlines, lacking in captions that conform and agree with the play symbols as appropriate to the lottery game involved, or not in compliance with any additional specific rules and public or confidential validation and security tests appropriate to the particular game involved.

(e)        No valid claim for a prize in any lottery game shall be paid more than once. The Director, Commission, and the State shall be discharged of all liability upon payment of a prize.

(f)         Winners of less than six hundred dollars ($600.00) shall be permitted to claim prizes from any of the following:

(1)        The same lottery game retailer who sold the winning ticket or share.

(2)        Any other lottery retailer.

(3)        The Commission.

(g)        Winners of six hundred dollars ($600.00) or more shall claim prizes directly from the Commission.

(h)        The right of any person to a prize shall not be assignable. Payment of any prize may be paid to a person designated pursuant to a court order. Any prize or portion of a prize remaining unpaid at the death of a prize winner shall be paid to the estate of the deceased prize winner or to the trustee of a trust established by the prize winner or as designated in the deceased prize winner's will, living trust, or other prepared legal instrument if a copy of the trust document or instrument has been filed with the Director, and no written notice of revocation has been received by the Director prior to the prize winner's death.

(i)         No ticket or share in a lottery game shall be purchased by, and no prize shall be paid to, a member of the Commission, the Director, or employee of the Commission, or to any spouse, parent, or child living in the same household as a person disqualified by this subsection.

(j)         No prize shall be paid to a person under the age of 18.

(k)        If a prize winner submits to the Commission a copy of a protective order without attachments, if any, issued to that person under G.S. 50B‑3 or a lawful order of any court of competent jurisdiction restricting the access or contact of one or more persons with that prize winner or a current and valid Address Confidentiality Program authorization card issued pursuant to the provisions of Chapter 15C of the General Statutes, that prize winner's identifying information shall be treated as confidential information under G.S. 132‑1.2 as long as the protective order remains in effect or the prize winner remains a certified program participant in the Address Confidentiality Program. That prize winner's identifying information shall be available for inspection by a law enforcement agency or by a person identified in a court order if inspection of the address by that person is directed by that court order.

(l)         All prizes are subject to the State income tax.  (2005‑344, s. 1; 2005‑276, s. 31.1(k); 2006‑225, s. 4; 2009‑357, ss. 8, 14.)



§ 18C-133. Lottery game-play rules and winner validation procedures.

§ 18C‑133.  Lottery game‑play rules and winner validation procedures.

(a)        By purchasing a ticket or share in a lottery game, a player agrees to abide by, and be bound by, the game‑play rules adopted by the Commission that apply to any particular lottery game involved.

(b)        All players acknowledge that the determination of whether the player is a winner is subject to the game‑play rules and the winner validation procedures and confidential validation tests established by the Commission for the particular lottery game involved. (2005‑344, s. 1.)



§ 18C-134. Setoff for debt collection against lottery prizes.

§ 18C‑134.  Setoff for debt collection against lottery prizes.

(a)        Purpose.  The Commission must establish a debt set‑off program by which lottery prize payments may be used to satisfy a debt owed or collected by a claimant agency that is at least fifty dollars ($50.00). The collection remedy under this section is in addition to and not in substitution for any other remedy available by law.

(b)        Notification.  A claimant agency is automatically enrolled in the Commission's debt set‑off program if it is enrolled in the Department of Revenue debt set‑off program. To provide for more efficient operations, the Department of Revenue shall provide to the Commission on a periodic basis all updates to its debt set‑off program as soon as practicable.

(c)        Setoff.  The Commission must match the information submitted by the claimant agency with persons who are entitled to a State lottery prize payment in an amount of six hundred dollars ($600.00) or more. If there is a match, the Commission must set off the debt against the lottery winnings to which the debtor would otherwise be entitled. When there are multiple claims to be set off, the priority in claims to set off is the same as provided in G.S. 105A‑12. The winnings that exceed the amount of the debt, if any, must be paid to that person. The Commission must mail the debtor written notice that the setoff has occurred and must transfer the net proceeds collected to the claimant agency. If the claimant agency is a State agency, that agency must credit the amount received to a nonreverting trust account and must follow the procedure set in G.S. 105A‑8.

(d)        Collection Assistance Fee.  To recover the costs incurred by the Commission in collecting debts under this section, a collection assistance fee of five dollars ($5.00) may be imposed on each debt collected through setoff. The Commission must collect this fee as part of the debt and retain it. To recover the costs incurred by local agencies in submitting debts for collection under this section, a collection assistance fee of fifteen dollars ($15.00) may be imposed on each local agency debt collected through setoff. The Commission must collect this fee as part of the debt and remit it to the clearinghouse that submitted the debt. The collection assistance fees do not apply to child support debts. If the Commission is able to collect only part of a debt through setoff, the Commission's collection assistance fee has priority over the local collection assistance fee and over the remainder of the debt. The local collection assistance fee has priority over the remainder of the debt.

(e)        Confidentiality.  Notwithstanding any confidentiality statute of a claimant agency, the exchange of information among the Commission, the Department of Revenue, the claimant agency, the organization submitting debts on behalf of a local agency, and the debtor necessary to implement this section is lawful. The information an agency or organization obtains from the Commission in accordance with the exemption in this subsection may be used by the agency or organization only in the pursuit of its debt collection duties and practices.

(f)         Definitions.  The definitions in G.S. 105A‑2 apply in this section.  (2005‑344, s. 1; 2005‑276, s. 31.1(k1); 2009‑357, ss. 9, 10.)



§§ 18C-135 through 18C-139: Reserved for future codification purposes.

§§ 18C‑135 through 18C‑139: Reserved for future codification purposes.



§ 18C-140. Contracting with lottery game retailers.

Article 5.

Lottery Game Retailers.

§ 18C‑140.  Contracting with lottery game retailers.

The Commission may contract with lottery game retailers to sell tickets or shares for lottery games upon such terms and conditions as it considers appropriate. The contract entered into between the Commission and the lottery game retailer shall be considered a permit for purposes of Chapter 18B of the General Statutes. No contract to act as a lottery game retailer is assignable or transferable. All contracts with lottery game retailers shall provide that the Director may terminate the contract if the lottery game retailer violates a provision of this Chapter. (2005‑344, s. 1; 2005‑276, s. 31.1(l).)



§ 18C-141. Selection of lottery game retailers.

§ 18C‑141.  Selection of lottery game retailers.

(a)        The Director shall recommend to the Commission those persons with whom to contract as lottery game retailers. To the extent practicable, the Director shall meet the minority participation goals under Article 8 of Chapter 143 of the General Statutes.

(b)        The Director may not recommend contracting with any of the following:

(1)        A natural person under 21 years of age. This minimum age shall not prohibit employees of a lottery game retailer who are under 21 years of age from selling lottery tickets or shares during their employment.

(2)        A person who would be engaged exclusively in the business of selling lottery tickets or shares or operating electronic computer terminals or other devices solely for entertainment.

(3)        A person who is not current in filing all applicable tax returns to the State and in payment of all taxes, interest, and penalties owed to the State, excluding items under formal appeal under applicable statutes. Upon request of the Director, the Department of Revenue shall provide this information about a specific person to the Commission.

(4)        A person who resides in the same household as a member of the Commission, the Director, or any other employee of the Commission.

(c)        Upon approval of the Commission, the Director shall enter into a contract with the person to sell tickets or shares upon such terms and conditions as the Commission directs. (2005‑344, s. 1; 2005‑276, s. 31.1(m).)



§ 18C-142. Compensation for lottery game retailers.

§ 18C‑142.  Compensation for lottery game retailers.

The amount of compensation paid to lottery game retailers for their sales of lottery tickets or shares shall be seven percent (7%) of the face value of the tickets or shares sold for each lottery game. The Commission shall require submission of reports and remission of lottery revenues to the Commission on a timely basis.  (2005‑344, s. 1; 2005‑276, s. 31.1(n); 2009‑357, s. 11.)



§ 18C-143. Responsibilities of lottery game retailers.

§ 18C‑143.  Responsibilities of lottery game retailers.

(a)        A lottery game retailer shall comply with all provisions of this Article and the contract with the Commission.

(b)        A lottery game retailer shall sell no lottery tickets or shares unless the retailer conspicuously displays a certificate of authority, signed by the Director, to sell lottery tickets or shares. The Commission shall issue a certificate of authority to each lottery game retailer for purposes of display for each retail outlet owned or operated by the lottery game retailer. No certificate is assignable or transferable.

(c)        A lottery game retailer shall furnish an appropriate bond or letter of credit, if so requested by the Director. The Commission may authorize the Director to purchase blanket bonds covering the activities of any or all lottery game retailers.

(d)        The Commission shall adopt rules to establish procedures governing how the lottery game retailers:

(1)        Account for all tickets or shares in their custody, including tickets and shares sold.

(2)        Account for the money collected from the sale of tickets and shares.

(3)        Remit funds to the Commission, provided that all payments shall be in the form of electronic fund transfers or other recorded financial instruments as authorized by the Commission and approved by the Director.

(e)        No lottery retailer or applicant to be a lottery retailer shall pay, give, or make any economic opportunity, gift, loan, gratuity, special discount, favor, hospitality, or service, excluding food and beverages having an aggregate value not exceeding one hundred dollars ($100.00) in any calendar year, to the Director, to any member or employee of the Commission, or to any member of the immediate family residing in the same household as one of these individuals.

(f)         All lottery proceeds minus applicable retailer commissions are held in trust by lottery retailers until such time as they are received by the Commission. A lottery retailer shall have a fiduciary duty to preserve and account for lottery proceeds including any unsold tickets.  (2005‑344, s. 1; 2005‑276, s. 31.1(o); 2009‑357, s. 13.)



§§ 18C-144 through 18C-149: Reserved for future codification purposes.

§§ 18C‑144 through 18C‑149: Reserved for future codification purposes.



§ 18C-150. Procurements.

Article 6.

Lottery Potential Contractors and Lottery Contractors.

§ 18C‑150.  Procurements.

The Commission shall be exempt from Article 3 of Chapter 143 of the General Statutes but may use the services of the Department of Administration in procuring goods and services for the Commission.  (2005‑344, s. 1.)



§ 18C-151. Contracts.

§ 18C‑151.  Contracts.

(a)        Except as otherwise specifically provided in this subsection for contracts for the purchase of services, apparatus, supplies, materials, or equipment, Article 8 of Chapter 143 of the General Statutes, including the provisions relating to minority participation goals, shall apply to contracts entered into by the Commission. If this subsection and Article 8 of Chapter 143 are in conflict, the provisions of this subsection shall control. In recognition of the particularly sensitive nature of the Lottery and the competence, quality of product, experience, and timeliness, fairness, and integrity in the operation and administration of the Lottery and maximization of the objective of raising revenues, a contract for the purchase of services, apparatus, supplies, materials, or equipment requiring an estimated aggregate expenditure of ninety thousand dollars ($90,000) or more may be awarded by the Commission only after the following have occurred:

(1)        The Commission has invited proposals to be submitted by advertisement by electronic means or advertisement in a newspaper having general circulation in the State of North Carolina and containing the following information:

a.         The time and place where a complete description of the services, apparatus, supplies, materials, or equipment may be had.

b.         The time and place for opening of the proposals.

c.         A statement reserving to the Commission the right to reject any or all proposals.

(2)        Proposals may be rejected for any reason determined by the Commission to be in the best interest of the Lottery.

(3)        All proposals shall be accompanied by a bond or letter of credit in an amount equal to not less than five percent (5%) of the proposal and the fee to cover the cost of the criminal record check conducted under G.S. 114‑19.6.

(4)        The Commission has complied with the minority participation goals of G.S. 143‑128.2 and G.S. 143‑128.3.

(5)        The Commission may not award a contract to a lottery potential contractor who has been convicted of a felony or any gambling offense in any state or federal court of the United States within 10 years of entering into the contract, or employs officers and directors who have been convicted of a felony or any gambling offense in any state or federal court of the United States within 10 years of entering into the contract.

(6)        The Commission shall investigate and compare the overall business practices, ethical reputation, criminal record, civil litigation, competence, integrity, background, and regulatory compliance record of lottery potential contractors.

(7)        The Commission may engage an independent firm experienced in evaluating government procurement proposals to aid in evaluating proposals for a major procurement.

(8)        The Commission shall award the contract to the responsible lottery potential contractor or lottery supplier who submits the best proposal that maximizes the benefits to the State.

(b)        Upon the completion of the bidding process, a contract may be awarded to a lottery contractor or lottery supplier with whom the Commission has previously contracted for the same purposes.

(c)        Before a contract is awarded, the Director shall conduct a thorough background investigation of all of the following:

(1)        The potential contractor to whom the contract is to be awarded.

(2)        Any parent or subsidiary corporation of the potential contractor to whom the contract is to be awarded.

(3)        All shareholders with a five percent (5%) or more interest in the potential contractor or parent or subsidiary corporation of the potential contractor to whom the contract is to be awarded.

(4)        All officers and directors of the potential contractor or parent or subsidiary corporation of the potential contractor to whom the contract is to be awarded.

(d)        The Commission may terminate the contract, without penalty, of a lottery contractor that fails to comply with the Commission's instruction to implement the recommendations of the State Auditor or an independent auditor in an audit conducted of Lottery security or operations.

(e)        After entering into a contract with a lottery contractor, the Commission shall require the lottery contractor to periodically update the information required to be disclosed under G.S. 18C‑152(c). Any contract with a lottery contractor who does not periodically update the required disclosures may be terminated by the Commission.

(f)         No lottery contractor, potential contractor, or lottery supplier may pay, give, or make any economic opportunity, gift, loan, gratuity, special discount, favor, hospitality, or service, excluding food and beverages having an aggregate value not exceeding one hundred dollars ($100.00) in any calendar year, to the Director, any member or employee of the corporation, or a member of the immediate family residing in the same household as any of these individuals.  (2005‑344, s. 1; 2005‑276, s. 31.1(p); 2006‑259, s. 8(d); 2009‑357, s. 3; 2009‑570, s. 32(d).)



§ 18C-152. Investigation of lottery potential contractors.

§ 18C‑152.  Investigation of lottery potential contractors.

(a)        Lottery potential contractors shall cooperate with the Director in completing any investigation required under G.S. 18C‑151(c), including any appropriate investigation authorizations needed to facilitate these investigations.

(b)        The Commission shall adopt rules that provide for disclosures of information required to be disclosed under subsection (c) of this section by lottery potential contractors to ensure that the potential contractors provide all the information necessary to allow for a full and complete evaluation by the Director and Commission of the competence, integrity, background, and character of the lottery potential contractors. Information shall be disclosed for the following:

(1)        If the potential contractor is a corporation, the officers, directors, and each stockholder in that corporation; however, in the case of owners of equity securities of a publicly traded corporation, only the names and addresses of those known to the corporation to own beneficially five percent (5%) or more of the securities need be disclosed.

(2)        If the potential contractor is a trust, the trustee and all persons entitled to receive income or benefits from the trust.

(3)        If the potential contractor is an association, the members, officers, and directors.

(4)        If the potential contractor is a partnership or joint venture, all of the general partners, limited partners, or joint venturers.

(5)        For any potential contractor, any person who can exercise control or authority, or both, on behalf of the potential contractor. For any potential contractor, any person who can exercise control or authority, or both, on behalf of the potential contractor.

(c)        For purposes of this subsection, the term "potential contractor" shall include the potential contractor and each of the persons applicable under subsection (b) of this section. At a minimum, the potential contractor required to disclose information for a thorough background investigation under G.S. 18C‑151 shall do all of the following:

(1)        Disclose the potential contractor's name, phone number, and address.

(2)        Disclose all the states and jurisdictions in which the potential contractor does business and the nature of the business for each state or jurisdiction.

(3)        Disclose all the states and jurisdictions in which the potential contractor has contracts to supply gaming goods or services, including lottery goods and services, and the nature of the goods or services involved for each state or jurisdiction.

(4)        Disclose all the states and jurisdictions in which the potential contractor has applied for, has sought renewal of, has received, has been denied, has pending, or has had revoked a lottery or gaming license or permit of any kind or had fines or penalties assessed on a license, permit, contract, or operation and the disposition of such in each such state or jurisdiction. If any lottery or gaming license, permit, or contract has been revoked or has not been renewed or any lottery or gaming license, permit, or application has been either denied or is pending and has remained pending for more than six months, all of the facts and circumstances underlying the failure to receive that license shall be disclosed.

(5)        Disclose the details of any finding or plea, conviction, or adjudication of guilt in a state or federal court of the potential contractor for any felony or any other criminal offense other than a minor traffic violation.

(6)        Disclose the details of any bankruptcy, insolvency, reorganization, or corporate or individual purchase or takeover of another corporation, including bonded indebtedness, or any pending litigation of the potential contractor.

(7)        If at least twenty‑five percent (25%) of the cost of a potential contractor's contract is subcontracted, the potential contractor shall disclose all of the information required by this section for the subcontractor as if the subcontractor were itself a potential contractor.

(8)        Make any additional disclosures and information the Commission determines to be appropriate for the contract involved.

(d)        All documents compiled by the Director in conducting the investigation of the lottery potential contractors shall be held as confidential information under Chapter 132 of the General Statutes.  (2005‑344, s. 1; 2005‑276, s. 31.1(q); 2009‑357, s. 4.)



§§ 18C-153 through 18C-159: Reserved for future codification purposes.

§§ 18C‑153 through 18C‑159: Reserved for future codification purposes.



§ 18C-160. North Carolina State Lottery Fund.

Article 7.

North Carolina State Lottery Fund.

§ 18C‑160.  North Carolina State Lottery Fund.

An enterprise fund, to be known as the North Carolina State Lottery Fund, is created within the State treasury. The North Carolina State Lottery Fund is appropriated to the Commission and may be expended without further action of the General Assembly for the purposes of operating the Commission and the lottery games. (2005‑344, s. 1.)



§ 18C-161. Types of income to the North Carolina State Lottery Fund.

§ 18C‑161.  Types of income to the North Carolina State Lottery Fund.

The following revenues shall be deposited in the North Carolina State Lottery Fund:

(1)        All proceeds from the sale of lottery tickets or shares.

(2)        The funds for initial start‑up costs provided by the State.

(3)        All other funds credited or appropriated to the Commission from any source.

(4)        Interest earned by the North Carolina State Lottery Fund. (2005‑344, s. 1.)



§ 18C-162. Allocation of revenues.

§ 18C‑162.  Allocation of revenues.

(a)        The Commission shall allocate revenues to the North Carolina State Lottery Fund in order to increase and maximize the available revenues for education purposes, and to the extent practicable, shall adhere to the following guidelines:

(1)        At least fifty percent (50%) of the total annual revenues, as described in this Chapter, shall be returned to the public in the form of prizes.

(2)        At least thirty‑five percent (35%) of the total annual revenues, as described in this Chapter, shall be transferred as provided in G.S. 18C‑164.

(3)        No more than eight percent (8%) of the total annual revenues, as described in this Chapter, shall be allocated for payment of expenses of the Lottery. Advertising expenses shall not exceed one percent (1%) of the total annual revenues.

(4)        No more than seven percent (7%) of the face value of tickets or shares, as described in this Chapter, shall be allocated for compensation paid to lottery game retailers.

(b)        To the extent that the expenses of the Commission are less than eight percent (8%) of total annual revenues, the Commission may allocate any surplus funds:

(1)        To increase prize payments; or

(2)        To the benefit of the public purposes as described in this Chapter.

(c)        Unclaimed prize money shall be held separate and apart from the other revenues and allocated as follows:

(1)        Fifty percent (50%) to enhance prizes under subdivision (a)(1) of this section.

(2)        Fifty percent (50%) to the Education Lottery Fund to be allocated in accordance with G.S. 18C‑164(c).  (2005‑344, s. 1; 2005‑276, s. 31.1(r); 2007‑323, s. 5.2(c); 2009‑357, s. 12.)



§ 18C-163. Expenses of the Lottery.

§ 18C‑163.  Expenses of the Lottery.

Expenses of the Lottery may include any of the following:

(1)        The costs incurred in operating and administering the Commission, including initial start‑up costs.

(2)        The costs resulting from any contracts entered into for the purchase or lease of goods or services required by the Commission.

(3)        A transfer of one million dollars ($1,000,000) annually to the Department of Health and Human Services for gambling addiction education and treatment programs.

(4)        The costs of supplies, materials, tickets, independent studies and audits, data transmission, advertising, promotion, incentives, public relations, communications, bonding for lottery game retailers, printing, and distribution of tickets and shares.

(5)        The costs of reimbursing other governmental entities for services provided to the Commission.

(6)        The costs for any other goods and services needed to accomplish the purposes of this Chapter. (2005‑344, s. 1; 2005‑276, s. 31.1(s).)



§ 18C-164. Transfer of net revenues.

§ 18C‑164.  Transfer of net revenues.

(a)        The funds remaining in the North Carolina State Lottery Fund after receipt of all revenues to the Lottery Fund and after accrual of all obligations of the Commission for prizes and expenses shall be considered to be the net revenues of the North Carolina State Lottery Fund. The net revenues of the North Carolina State Lottery Fund shall be transferred four times a year to the Education Lottery Fund, which shall be created in the State treasury.

(b)        From the Education Lottery Fund, the Commission shall transfer a sum equal to five percent (5%) of the net revenue of the prior year to the Education Lottery Reserve Fund. A special revenue fund for this purpose shall be established in the State treasury to be known as the Education Lottery Reserve Fund, and that fund shall be capped at fifty million dollars ($50,000,000). Monies in the Education Lottery Reserve Fund may be appropriated only as provided in subsection (e) of this section.

(c)        The Commission shall distribute the remaining net revenue of the Education Lottery Fund, as follows, in the following manner:

(1)        A sum equal to fifty percent (50%) to support reduction of class size in early grades to class size allotments not exceeding 1:18 in order to eliminate achievement gaps and to support academic prekindergarten programs for at‑risk four‑year‑olds who would otherwise not be served in a high‑quality education program in order to help those four‑year‑olds be prepared developmentally to succeed in school.

(2)        A sum equal to forty percent (40%) to the Public School Building Capital Fund in accordance with G.S. 115C‑546.2.

(3)        A sum equal to ten percent (10%) to the State Educational Assistance Authority to fund college and university scholarships in accordance with Article 35A of Chapter 115C of the General Statutes.

(d)        Of the sums transferred under subsection (c) of this section, the General Assembly shall appropriate the funds annually based upon estimates of lottery net revenue to the Education Lottery Fund provided by the Office of State Budget and Management and the Fiscal Research Division of the North Carolina General Assembly.

(e)        If the actual net revenues are less than the appropriation for that given year, then the Governor may transfer from the Education Lottery Reserve Fund an amount sufficient to equal the appropriation by the General Assembly. If the monies available in the Education Lottery Reserve Fund are insufficient to reach a full appropriation, the Governor shall transfer monies in order of priority, to the following:

(1)        To support academic prekindergarten programs for at‑risk four‑year‑olds who would otherwise not be served in a high‑quality education program in order to help those four‑year‑olds be prepared developmentally to succeed in school.

(2)        To reduce class size.

(3)        To provide financial aid for needy students to attend college.

(4)        To the Public School Building Capital Fund to be spent in accordance with this section.

(f)         If the actual net revenues exceed the amounts appropriated in that fiscal year, the excess net revenues shall remain in the Education Lottery Fund, and then be transferred as follows:

(1)        Fifty percent (50%) to the Public School Building Capital Fund to be spent in accordance with this section.

(2)        Fifty percent (50%) to the State Educational Assistance Authority to be spent in accordance with this section. (2005‑344, s. 1; 2005‑276, s. 31.1(t); 2006‑259, s. 8(e).)



§§ 18C-165 through 18C-169: Reserved for future codification purposes.

§§ 18C‑165 through 18C‑169: Reserved for future codification purposes.



§ 18C-170. Preemption of local regulation.

Article 8.

Miscellaneous.

§ 18C‑170.  Preemption of local regulation.

A county or municipality shall not enact any ordinance or regulation relating to the Lottery, and this Chapter preempts all existing county or municipal ordinances or regulations that would impose additional restrictions or requirements in the operation of the Lottery. To the extent that this Chapter conflicts with any local act, this Chapter prevails to the extent of the conflict. (2005‑344, s. 1; 2005‑276, s. 31.1(t1).)



§ 18C-171. Lawful activity.

§ 18C‑171.  Lawful activity.

Other than this Chapter, any other public or local law, ordinance, or regulation providing any penalty, restriction, regulation, or prohibition for the manufacture, transportation, storage, distribution, advertising, possession, or sale of any lottery tickets or shares, or for the operation of any lottery game shall not apply to the operation of the Commission or lottery games established by this Chapter where the penalty, restriction, regulation, or prohibition applies only to the Lottery as operated by the North Carolina State Lottery Commission. (2005‑344, s. 1; 2005‑276, s. 31.1(u).)



§ 18C-172. Lottery Oversight Committee.

§ 18C‑172.  Lottery Oversight Committee.

(a)        Creation and Membership.  The Lottery Oversight Committee is established. The Committee shall be located administratively in the General Assembly. The Committee shall consist of nine members appointed as provided below. In making appointments, each appointing officer shall select members who have appropriate experience and knowledge of the issues to be examined by the Committee and shall strive to ensure racial, gender, and geographical diversity among the membership.

(1)        Three members shall be appointed by the Speaker of the House of Representatives, at least one being an educator and at least one being a person trained or experienced in financial management.

(2)        Three members shall be appointed by the President Pro Tempore of the Senate, at least one being an educator and at least one being a person trained or experienced in financial management.

(3)        Three members shall be appointed by the Governor, at least one being an educator and at least one being a person trained or experienced in financial management.

(b)        Terms.  Terms on the Committee are for three years and begin on January 1, except the terms of the initial members, which begin on appointment. A member continues to serve until a successor is appointed. A vacancy shall be filled within 30 days by the officer who made the original appointment.

(c)        Purpose and Powers.  The Committee shall:

(1)        Review whether expenditures of the net revenues of the Lottery have been in accordance with Article 7 of this Chapter, and study ways to ensure that net proceeds from the Lottery will not be used to supplant education funding but to provide additional funding for education.

(2)        Receive and review reports submitted to the General Assembly pursuant to Chapter 18C of the General Statutes.

(3)        Study other Lottery matters as the Committee considers necessary to fulfill its mandate.

(d)        Reports.  The Committee shall report its analysis and any findings and recommendations to the General Assembly by September 15 of each year. The Committee may make interim reports to the General Assembly regarding the expenditure of net Lottery revenues.

(e)        Organization.  The President Pro Tempore of the Senate and the Speaker of the House of Representatives shall each designate a cochair of the Committee. The Committee shall meet at least once a quarter upon the joint call of the cochairs. A quorum of the Committee is six members. No action may be taken except by a majority vote at a meeting at which a quorum is present.

(f)         Funding.  From funds available to the General Assembly, the Legislative Services Commission shall allocate monies to fund the work of the Committee. Members of the Committee receive subsistence and travel expenses as provided in G.S. 120‑3.1 and G.S. 138‑5.

(g)        Staff.  The Legislative Services Commission, through the Legislative Services Officer, shall assign professional staff to assist the Committee in its work. Upon the direction of the Legislative Services Commission, the Director of Legislative Assistants of the Senate and of the House of Representatives shall assign clerical staff to the Committee. The expenses for clerical employees shall be borne by the Committee. (2006‑225, s. 1.)



§ 18C-173. Limits on compensation increases.

§ 18C‑173.  Limits on compensation increases.

Notwithstanding G.S. 18C‑114(a)(11) and G.S. 18C‑120(b)(3), the Lottery Commission, during any fiscal year, may not expend funds for merit and performance‑based salary increases in excess of the funds that would have been expended had the Lottery Commission employees received the same across‑the‑board salary increases granted by the General Assembly to State employees subject to the State Personnel Act. These merit and performance‑based salary increases may be awarded on an aggregated average basis according to rules adopted by the Lottery Commission.  (2008‑107, s. 26.12A.)






Chapter 19 - Offenses Against Public Morals.

§ 19-1. What are nuisances under this Chapter.

Chapter 19.

Offenses Against Public Morals.

Article 1.

Abatement of Nuisances.

§ 19‑1.  What are nuisances under this Chapter.

(a)        The erection, establishment, continuance, maintenance, use, ownership or leasing of any building or place for the purpose of assignation, prostitution, gambling, illegal possession or sale of alcoholic beverages, illegal possession or sale of controlled substances as defined in the North Carolina Controlled Substances Act, or illegal possession or sale of obscene or lewd matter, as defined in this Chapter, shall constitute a nuisance.

(b)        The erection, establishment, continuance, maintenance, use, ownership or leasing of any building or place wherein or whereon are carried on, conducted, or permitted repeated acts which create and constitute a breach of the peace shall constitute a nuisance.

(b1)      The erection, establishment, continuance, maintenance, use, ownership or leasing of any building or place wherein or whereon are carried on, conducted, or permitted repeated activities or conditions which violate a local ordinance regulating sexually oriented businesses so as to contribute to adverse secondary impacts shall constitute a nuisance.

(b2)      The erection, establishment, continuance, maintenance, use, ownership, or leasing of any building or place for the purpose of carrying on, conducting, or engaging in any activities in violation of G.S. 14‑72.7.

(c)        The building, place, vehicle, or the ground itself, in or upon which a nuisance as defined in subsection (a), (b), or (b1) of this section is carried on, and the furniture, fixtures, and contents, are also declared a nuisance, and shall be enjoined and abated as hereinafter provided. (Pub. Loc. 1913, c. 761, s. 25; 1919, c. 288; C.S., s. 3180; 1949, c. 1164; 1967, c. 142; 1971, c. 655; 1977, c. 819, ss. 1, 2; 1981, c. 412, s. 4; c. 747, s. 66; 1998‑46, s. 7; 1999‑371, s. 1; 2007‑178, s. 3.)



§ 19-1.1. Definitions.

§ 19‑1.1.  Definitions.

As used in this Chapter relating to illegal possession or sale of obscene matter or to the other conduct prohibited in G.S. 19‑1(a), the following definitions shall apply:

(1)        "Breach of the peace" means repeated acts that disturb the public order including, but not limited to, homicide, assault, affray, communicating threats, unlawful possession of dangerous or deadly weapons, and discharging firearms.

(1a)      "Knowledge" or "knowledge of such nuisance" means having knowledge of the contents and character of the patently offensive sexual conduct which appears in the lewd matter, or knowledge of the acts of lewdness. With regard to nuisances involving assignation, prostitution, gambling, the illegal possession or sale of alcoholic beverages, the illegal possession or sale of controlled substances as defined in the North Carolina Controlled Substances Act, or repeated acts which create and constitute a breach of the peace, evidence that the defendant knew or by the exercise of due diligence should have known of the acts or conduct constitutes proof of knowledge.

(2)        "Lewd matter" is synonymous with "obscene matter" and means any matter:

a.         Which the average person, applying contemporary community standards, would find, when considered as a whole, appeals to the prurient interest; and

b.         Which depicts patently offensive representations of:

1.         Ultimate sexual acts, normal or perverted, actual or simulated;

2.         Masturbation, excretory functions, or lewd exhibition of the genitals or genital area;

3.         Masochism or sadism; or

4.         Sexual acts with a child or animal.

Nothing herein contained is intended to include or proscribe any writing or written material, nor to include or proscribe any matter which, when considered as a whole, and in the context in which it is used, possesses serious literary, artistic, political, educational, or scientific value.

(3)        "Lewdness" is synonymous with obscenity and shall mean the act of selling, exhibiting or possessing for sale or exhibition lewd matter.

(4)        "Matter" means a motion picture film or a publication or both.

(5)        "Motion picture film" shall include any:

a.         Film or plate negative;

b.         Film or plate positive;

c.         Film designed to be projected on a screen for exhibition;

d.         Films, glass slides or transparencies, either in negative or positive form, designed for exhibition by projection on a screen;

e.         Video tape, compact disc, digital video disc, or any other medium used to electronically reproduce images on a screen.

(6)        "Person" means any individual, partnership, firm, association, corporation, or other legal entity.

(7)        "Place" includes, but is not limited to, any building, structure or places, or any separate part or portion thereof, whether permanent or not, or the ground itself.

(7a)      "Preserving the status quo" as used in G.S. 19‑2.3 means returning conditions to the last actual, peaceable, lawful, and noncontested status which preceded the pending controversy and not allow the nuisance to continue.

(7b)      "Prostitution" means offering in any manner or receiving of the body in return for a fee, for acts of vaginal intercourse, anal intercourse, fellatio, cunnilingus, masturbation, or physical contact with a person's genitals, pubic area, buttocks, or breasts, or other acts of sexual conduct offered or received for pay and sexual gratification.

(8)        "Publication" shall include any book, magazine, pamphlet, illustration, photograph, picture, sound recording, or a motion picture film which is offered for sale or exhibited in a coin‑operated machine.

(9)        "Sale of obscene or lewd matter" means a passing of title or right of possession from a seller to a buyer for valuable consideration, and shall include, but is not limited to, any lease or rental arrangement or other transaction wherein or whereby any valuable consideration is received for the use of, or transfer or possession of, lewd matter.

(10)      "Sale" as the term relates to proscribed acts other than sale of obscene or lewd matter shall have the same meaning as the term is defined in Chapter 18B and Chapter 90 of the General Statutes prohibiting the illegal sale of alcoholic beverages and controlled substances respectively.

(11)      "Used for profit" shall mean any use of real or personal property to produce income in any manner, including, but not limited to, any commercial or business activities, or selling, leasing, or otherwise providing goods and services for profit. (1977, c. 819, s. 3; 1981, c. 412, s. 4; c. 747, s. 66; 1999‑371, s. 2.)



§ 19-1.2. Types of nuisances.

§ 19‑1.2.  Types of nuisances.

The following are declared to be nuisances wherein obscene or lewd matter or other conduct prohibited in G.S. 19‑1(a) is involved:

(1)        Any and every place in the State where lewd films are publicly exhibited as a predominant and regular course of business, or possessed for the purpose of such exhibition;

(2)        Any and every place in the State where a lewd film is publicly and repeatedly exhibited, or possessed for the purpose of such exhibition;

(3)        Any and every lewd film which is publicly exhibited, or possessed for such purpose at a place which is a nuisance under this Article;

(4)        Any and every place of business in the State in which lewd publications constitute a principal or substantial part of the stock in trade;

(5)        Any and every lewd publication possessed at a place which is a nuisance under this Article;

(6)        Every place which, as a regular course of business, is used for the purposes of lewdness, assignation, gambling, the illegal possession or sale of alcoholic beverages, the illegal possession or sale of controlled substances as defined in the North Carolina Controlled Substances Act, or prostitution, and every such place in or upon which acts of lewdness, assignation, gambling, the illegal possession or sale of alcoholic beverages, the illegal possession or sale of controlled substances as defined in the North Carolina Controlled Substances Act, or prostitution, are held or occur. (1977, c. 819, s. 3; 1981, c. 412, s. 4; c. 747, s. 66; 1999‑371, s. 3.)



§ 19-1.3. Personal property as a nuisance; knowledge of nuisance.

§ 19‑1.3.  Personal property as a nuisance; knowledge of nuisance.

The following are also declared to be nuisances, as personal property used in conducting and maintaining a nuisance under this Chapter:

(1)        All moneys paid as admission price to the exhibition of any lewd film found to be a nuisance;

(2)        All valuable consideration received for the sale of any lewd publication which is found to be a nuisance;

(3)        All money or other valuable consideration, vehicles, conveyances, or other property received or used in gambling, prostitution, the illegal sale of alcoholic beverages or the illegal sale of substances proscribed under the North Carolina Controlled Substances Act, as well as the furniture and movable contents of a place used in connection with such prohibited conduct.

From and after service of a copy of the notice of hearing of the application for a preliminary injunction, provided for in G.S. 19‑2.4 upon the place, or its manager, or acting manager, or person then in charge, all such parties are deemed to have knowledge of the contents of the restraining order and the use of the place occurring thereafter. Where the circumstantial proof warrants a determination that a person had knowledge of the nuisance prior to such service of process, the court may make such finding. (1977, c. 819, s. 3; 1981, c. 412, s. 4; c. 747, s. 66; 1999‑371, s. 4.)



§ 19-1.4. Liability of successive owners for continuing nuisance.

§ 19‑1.4.  Liability of successive owners for continuing nuisance.

After notice of a temporary restraining order, preliminary  injunction, or permanent injunction, every successive owner of property who neglects to abate a continuing nuisance upon, or in the use of such property, created by a former owner, is liable therefor in the same manner as the one who first created it. (1977, c. 819, s. 3.)



§ 19-1.5. Abatement does not preclude action.

§ 19‑1.5.  Abatement does not preclude action.

The abatement of a nuisance does not prejudice the right of any person to recover damages for its past existence. (1977, c. 819, s. 3.)



§ 19-2. Repealed by Session Laws 1977, c. 819, s. 4.

§ 19‑2.  Repealed by Session Laws 1977, c. 819, s. 4.



§ 19-2.1. Action for abatement; injunction.

§ 19‑2.1.  Action for abatement; injunction.

Wherever a nuisance is kept, maintained, or exists, as defined in this Article, the Attorney General, district attorney, county, municipality, or any private citizen of the county may maintain a civil action in the name of the State of North Carolina to abate a nuisance under this Chapter, perpetually to enjoin all persons from maintaining the same, and to enjoin the use of any structure or thing adjudged to be a nuisance under this Chapter; provided, however, that no private citizen may maintain such action where the alleged nuisance involves the illegal possession or sale of obscene or lewd matter.

Upon request from the Attorney General, district attorney, county or municipality, including the sheriff or chief of police of any county or municipality, the Alcohol Law Enforcement Division of the Department of Crime Control and Public Safety or any other law enforcement agency with jurisdiction may investigate alleged public nuisances and make recommendations regarding actions to abate the public nuisances.

If an action is instituted by a private person, the complainant shall execute a bond prior to the issuance of a restraining order or a temporary injunction, with good and sufficient surety to be approved by the court or clerk thereof, in the sum of not less than one thousand dollars ($1,000), to secure to the party enjoined the damages he may sustain if such action is wrongfully brought, not prosecuted to final judgment, or is dismissed, or is not maintained, or if it is finally decided that the temporary restraining order or preliminary injunction ought not to have been granted. The party enjoined shall have recourse against said bond for all damages suffered, including damages to his property, person, or character and including reasonable attorney's fees incurred by him in making defense to said action. No bond shall be required of the prosecuting attorney, the Attorney General, county, or municipality, and no action shall be maintained against any public official or public entity, their employees, or agents for investigating or maintaining an action for abatement of a nuisance under the provisions of this Chapter. (1977, c. 819, s. 4; 1995, c. 528, s. 1; 1999‑371, s. 5.)



§ 19-2.2. Pleadings; jurisdiction; venue; application for preliminary injunction.

§ 19‑2.2.  Pleadings; jurisdiction; venue; application for preliminary injunction.

The action, provided for in this Chapter, shall be brought in the superior court of the county in which the property is located. Such action shall be commenced by the filing of a verified complaint alleging the facts constituting the nuisance. After the filing of said complaint, application for a preliminary injunction may be made to the court in which the action is filed which court shall grant a hearing within 10 days after the filing of said application. (1977, c. 819, s. 4.)



§ 19-2.3. Temporary order restraining removal of personal property from premises; service; punishment.

§ 19‑2.3.  Temporary order restraining removal of personal property from premises; service; punishment.

Where such application for a preliminary injunction is made, the court may, on application of the complainant showing good cause, issue an ex parte temporary restraining order in accordance with G.S. 1A‑1, Rule 65(b), preserving the status quo and restraining the defendant and all other persons from removing or in any manner interfering with any evidence specifically described, or in any manner removing or interfering with the personal property and contents of the place where such nuisance is alleged to exist, until the decision of the court granting or refusing such preliminary injunction and until further order of the court thereon. Nothing herein shall be interpreted to allow the prior restraint of the distribution of any matter or the sale of the stock in trade, but an inventory and full accounting of all business transactions involving alleged obscene or lewd matter thereafter shall be required. The inventory provisions provided by this section shall not apply to nuisances occurring at a private dwelling place unless the court finds the private dwelling place is used for profit.

Any person, firm, or corporation enjoined pursuant to this section may file with the court a motion to dissolve any temporary restraining order. Such a motion shall be heard within 24 hours of the time a copy of the motion is served on the complaining party, or on the next day the superior courts are open in the district, whichever is later. At such hearing the complaining party shall have the burden of showing why the restraining order should be continued.

In the event a temporary restraining order is issued, it may be served in accordance with the provisions of G.S. 1A‑1, Rule 4, or may be served by handing to and leaving a copy of such order with any person in charge of such place or residing therein, or by posting a copy thereof in a conspicuous place at or upon one or more of the principal doors or entrances to such place, or by such service under said Rule 4, delivery and posting. The officer serving such temporary restraining order shall forthwith enter upon the property and make and return into court an inventory of the personal property and contents situated in and used in conducting or maintaining such nuisance.

Any violation of such temporary restraining order is a contempt of court, and where such order is posted, mutilation or removal thereof, while the same remains in force, is a contempt of court, provided such posted order contains therein a notice to that effect. (1977, c. 819, s. 4; 1999‑371, s. 6.)



§ 19-2.4. Notice of hearing on preliminary injunction; consolidation.

§ 19‑2.4.  Notice of hearing on preliminary injunction; consolidation.

A copy of the complaint, together with a notice of the time and place of the hearing of the application for a preliminary injunction, shall be served upon the defendant at least five days before such hearing. The place may also be served by posting such papers in the same manner as is provided for in G.S. 19‑2.3 in the case of a temporary restraining order. If the hearing is then continued at the instance of any defendant, the temporary restraining order may be continued as a matter of course until the hearing.

Before or after the commencement of the hearing of an application for a preliminary injunction, the court, on application of either of the parties or on its own motion, may order the trial of the action on the merits to be advanced and consolidated with the hearing on the application for the preliminary injunction; provided, however, the defendant shall be entitled to a jury trial if requested. (1977, c. 819, s. 4.)



§ 19-2.5. Hearing on the preliminary injunction; issuance.

§ 19‑2.5.  Hearing on the preliminary injunction; issuance.

If upon hearing, the allegations of the complaint are sustained to the satisfaction of the court, the court shall issue a preliminary injunction restraining the defendant and any other person from continuing the nuisance and effectually enjoining its use thereafter for the purpose of conducting any such nuisance. The court may, in its discretion, order the closure of the property pending trial on the merits. (1977, c. 819, s. 4; 1999‑371, s. 7.)



§ 19-3. Priority of action; evidence.

§ 19‑3.  Priority of action; evidence.

(a)        The action provided for in this Chapter shall be set down for trial at the first term of the court and shall have precedence over all other cases except crimes, election contests, or injunctions.

(b)        In such action, an admission or finding of guilt of any person under the criminal laws against lewdness, assignation, prostitution, gambling, breaches of the peace, the illegal possession or sale of alcoholic beverages, or the illegal possession or sale of substances proscribed by the North Carolina Controlled Substances Act, at any such place, is admissible for the purpose of proving the existence of said nuisance, and is evidence of such nuisance and of knowledge of, and of acquiescence and participation therein, on the part of the person charged with maintaining said nuisance.

(c)        At all hearings upon the merits, evidence of the general reputation of the building or place constituting the alleged nuisance, of the inmates thereof, and of those resorting thereto, is admissible for the purpose of proving the existence of such nuisance. (Pub. Loc. 1913, c. 761, s. 27; 1919, c. 288; C.S., s. 3182; 1971, c. 528, s. 6; 1973, c. 47, s. 2; 1977, c. 819, s. 5; 1981, c. 412, s. 4; c. 747, s. 66; 1999‑371, s. 8.)



§ 19-4. Violation of injunction; punishment.

§ 19‑4.  Violation of injunction; punishment.

In case of the violation of any injunction granted under the provisions of this Chapter, the court, or, in vacation, a judge thereof, may summarily try and punish the offender. A party found guilty of contempt under the provisions of this section shall be punished by a fine of not less than two hundred ($200.00) or more than one thousand dollars ($1,000), or by imprisonment in the county jail not less than three or more than six months, or by both fine and imprisonment. (Pub. Loc. 1913, c. 761, s. 28; 1919, c. 288; C.S., s. 3183.)



§ 19-5. Content of final judgment and order.

§ 19‑5.  Content of final judgment and order.

If the existence of a nuisance is admitted or established in an action as provided for in this Chapter an order of abatement shall be entered as a part of the judgment in the case, which judgment and order shall perpetually enjoin the defendant and any other person  from further maintaining the nuisance at the place complained of, and the defendant from maintaining such nuisance elsewhere within the jurisdiction of this State. Lewd matter, illegal alcoholic beverages, gambling paraphernalia, or substances proscribed under the North Carolina Controlled Substances Act shall be destroyed and not be sold.

Such order may also require the effectual closing of the place against its use thereafter for the purpose of conducting any such nuisance.

The provisions of this Article, relating to the closing of a place  with respect to obscene or lewd matter, shall not apply in any order of the court to any theatre or motion picture establishment which does not, in the regular, predominant, and ordinary course of its business, show or demonstrate lewd films or motion pictures, as defined in this Article, but any such establishment may be permanently enjoined from showing such film judicially determined to be obscene hereunder and such film or motion picture shall be destroyed and all proceeds and moneys received therefrom, after the issuance of a preliminary injunction, forfeited. (Pub. Loc. 1913, c. 761, s. 29; 1919, c. 288; C.S., s. 3184; 1977, c. 819, s. 6; 1981, c. 412, s. 4; c. 747, s. 66.)



§ 19-6. Civil penalty; forfeiture; accounting; lien as to expenses of abatement; invalidation of lease.

§ 19‑6.  Civil penalty; forfeiture; accounting; lien as to expenses of abatement; invalidation of lease.

Lewd matter is contraband, and there are no property rights therein. All personal property, including all money and other considerations, declared to be a nuisance under the provisions of G.S. 19‑1.3 and other sections of this Article, are subject to forfeiture to the local government and are recoverable as damages in the county wherein such matter is sold, exhibited or otherwise used. Such property including moneys may be traced to and shall be recoverable from persons who, under G.S. 19‑2.4, have knowledge of the nuisance at the time such moneys are received by them.

Upon judgment against the defendant or defendants in legal proceedings brought pursuant to this Article, an accounting shall be made by such defendant or defendants of all moneys received by them which have been declared to be a nuisance under this Article. An amount equal to the sum of all moneys estimated to have been taken in as gross income from such unlawful commercial activity shall be forfeited to the general funds of the city and county governments wherein such activity took place, to be shared equally, as a forfeiture of the fruits of an unlawful enterprise, and as partial restitution for damages done to the public welfare; provided, however, that no provision of this Article shall authorize the recovery of any moneys or gross income received from the sale of any book, magazine, or exhibition of any motion picture prior to the issuance of a preliminary injunction. Where the action is brought pursuant to this Article, special injury need not be proven, and the costs of abatement are a lien on both the real and personal property used in maintaining the nuisance. Costs of abatement include, but are not limited to, reasonable attorney's fees and court costs.

Upon the filing of the action, the plaintiff may file a notice of lis pendens in the official records of the county where the property is located.

If it is judicially found after an adversary hearing pursuant to this Article that a tenant or occupant of a building or tenement, under a lawful title, uses such place for the purposes of lewdness, assignation, prostitution, gambling, sale or possession of illegal alcoholic beverages or substances proscribed under the North Carolina Controlled Substances Act, or repeated acts which create and constitute a breach of the peace, such use makes void the lease or other title under which he holds, at the option of the owner, and, without any act of the owner, causes the right of possession to revert and vest in such owner.

The clear proceeds of civil penalties and forfeitures provided for in this section, except for penalties and properties that accrue to local governments instead of the State, shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (Pub. Loc. 1913, c. 761, s. 30; 1919, c. 288; C.S., s. 3185; 1977, c. 819, s. 7; 1981, c. 412, s. 4; c. 747, s. 66; 1998‑215, s. 106; 1999‑371, s. 9.)



§ 19-6.1. Forfeiture of real property.

§ 19‑6.1.  Forfeiture of real property.

In all actions where a preliminary injunction, permanent injunction, or an order of abatement is issued pursuant to this Article in which the nuisance consists of or includes at least two prior occurrences within five years of the manufacture, possession with intent to sell, or sale of controlled substances as defined by the North Carolina Controlled Substances Act, two prior occurrences of the possession of any controlled substance included within Schedule I or II of that Act, or two prior convictions within five years of violation of G.S. 14‑72.7, the real property on which the nuisance exists or is maintained is subject to forfeiture in accordance with this section. In the case of the two prior convictions of G.S. 14‑72.7, the convictions shall not arise out of the same transaction or occurrence.

If all of the owners of the property are defendants in the action, the plaintiff, other than a plaintiff who is a private citizen, may request forfeiture of the real property as part of the relief sought. If forfeiture is requested, and if jurisdiction over all defendant owners is established, upon judgment against the defendant or defendants, the court shall order forfeiture as follows:

(1)        If the court finds by clear and convincing evidence that all the owners either (i) have participated in maintaining the nuisance on the property, or (ii) prior to the action had written notice from the plaintiff, or any governmental agent or entity authorized to bring an action pursuant to this Chapter, that the nuisance existed or was maintained on the property and have not made good faith efforts to stop the nuisance from occurring or recurring, the court shall order that the property be forfeited;

(2)        If the court finds that one or more of the owners did not participate in maintaining the nuisance on the property or did not have written notice from the plaintiff prior to the action that the nuisance existed or was maintained on the property, the court shall not order forfeiture of the property immediately upon judgment. However, if after judgment and an order directing the defendants to abate the nuisance, the nuisance either continues, begins again, or otherwise recurs within five years of the order and the defendants have not made good faith efforts to abate the nuisance, the plaintiff may petition the court for forfeiture. Upon such petition, the defendant owner or owners shall be given notice and an opportunity to appear and be heard at a hearing to determine the continuation or recurrence of the nuisance. If, in this hearing (i) the plaintiff establishes by clear and convincing evidence that the nuisance, with the owner's or owners' knowledge, has either continued, begun again, or otherwise recurred, and (ii) the defendants fail to establish that they have made and are continuing to make good faith efforts to abate the nuisance, the court shall order that the property be forfeited.

For the purposes of this section, factors which may evidence good faith by the defendant to abate the nuisance include but are not limited to (i) cooperation with law enforcement authorities to abate the nuisance; (ii) lease restrictions prohibiting the illegal possession or sale of narcotic drugs and an action to evict a tenant for any violations of the lease provision; (iii) a criminal record check of prospective tenants; and (iv) reference checks of prior residency of prospective tenants.

Upon an order of forfeiture, title to the property shall vest in the school board of the county in which the property is located. If at the time of forfeiture the property is subject to a lien or security interest of a person not participating in the maintenance of the nuisance, the school board shall either (i) pay an amount to that person satisfying the lien or security interest; or (ii) sell the property and satisfy the lien or security interest from the proceeds of the sale. If the property is not subject to any lien or security interest at the time of forfeiture, the school board may hold, maintain, lease, sell, or otherwise dispose of the property as it sees fit.

Upon the filing of the action, the plaintiff may file a notice of lis pendens in the official records of the county where the property is located. If the plaintiff files a notice of lis pendens, any person purchasing or obtaining an interest in the property thereafter shall be considered to have notice of the alleged nuisance, and shall forfeit his interest in the property upon a judgment of forfeiture in favor of the plaintiff.

If in the same action in which real property is forfeited the court finds that a tenant or occupant of the property participated in or maintained the nuisance, the lease or other title under which the tenant or occupant holds is void, and the right of possession vests in the new owner. Upon forfeiture, the rights of innocent tenants occupying separate units of the property who were not involved in the nuisance at the time the action was filed shall be in accordance with any relevant lease provisions in effect at the time or, in the absence of relevant lease provisions, in accordance with the law applying to other tenants or occupants of property that is sold, foreclosed upon, or otherwise obtained by new owners. (1995, c. 528, s. 2; 1999‑371, s. 10; 2007‑178, s. 4.)



§ 19-7. How order of abatement may be canceled.

§ 19‑7.  How order of abatement may be canceled.

If the owner appears and pays all cost of the proceeding and files a bond, with sureties to be approved by the clerk, in the full value of the property, to be ascertained by the court, or, in vacation, by the clerk of the superior court, conditioned that he will immediately abate said nuisance, and prevent the same from being established or kept within a period of one year thereafter, the court may, if satisfied of his good faith, order the premises closed under the order of abatement to be delivered to said owner, and said order of abatement canceled so far as same may relate to said property; and if the proceeding be a civil action, and said bond be given and costs therein paid before judgment and order of abatement, the action shall be thereby abated as to said building only. The release of the property under the provisions of this section shall not release it from any judgment, lien, penalty, or liability to which it may be subject by law. (Pub. Loc. 1913, c. 761, s. 31; 1919, c. 288; C.S., s. 3186.)



§ 19-8. Costs.

§ 19‑8.  Costs.

The prevailing party shall be entitled to his costs. The court shall tax as part of the costs in any action brought hereunder such fee for the attorney prosecuting or defending the action or proceedings as may in the court's discretion be reasonable remuneration for the services performed by such attorney. (Pub. Loc. 1913, c. 761, s. 32; 1919, c. 288; C.S., s. 3187; 1977, c. 819, s. 8.)



§ 19-8.1. Immunity.

§ 19‑8.1.  Immunity.

The provisions of any criminal statutes with respect to the exhibition of, or the possession with the intent to exhibit, any obscene film shall not apply to a motion picture projectionist, usher, or ticket taker acting within the scope of his employment, provided that such projectionist, usher, or ticket taker: (i) Has no financial  interest in the place wherein he is so employed, and (ii) freely and willingly gives testimony regarding such employment in any judicial proceedings brought under this Chapter, including pretrial discovery proceedings incident thereto, when and if such is requested, and upon being granted immunity by the trial judge sitting in such matters. (1977, c. 819, s. 9.)



§ 19-8.2. Right of entry.

§ 19‑8.2.  Right of entry.

Authorized representatives of the Commission for Public Health, any local health department or the Department of Health and Human Services, upon presenting appropriate credentials to the owner, operator, or agent in charge of a place described in G.S. 19‑1.2, are authorized to enter without delay and at any reasonable time any such place in order to inspect and investigate during the regular hours of operation of such place. (1977, c. 819, s. 9; 1997‑443, s. 11A.118(a); 2007‑182, s. 2.)



§ 19-8.3. Severability.

§ 19‑8.3.  Severability.

If any section, subsection, sentence, or clause of this Article is adjudged to be unconstitutional or invalid, such adjudication shall not affect the validity of the remaining portion of this Article. It is hereby declared that this Article would have been passed, and each section, sentence, or clause thereof, irrespective of the fact that any one or more sections, subsections, sentences or clauses might be adjudged to be unconstitutional, or for any other reason invalid. (1977, c. 819, s. 10.)



§ 19-9. Title.

Article 2.

Civil Remedy for Sales of Harmful Materials to Minors.

§ 19‑9.  Title.

This Article shall be known and cited as the North Carolina Law on the Protection of Minors from Harmful Materials. (1969, c. 1215, s. 1.)



§ 19-10. Purposes.

§ 19‑10.  Purposes.

The purposes of this Article are to provide district attorneys with a speedy civil remedy for obtaining a judicial determination of the character and contents of publications, and with an effective power to enjoin promptly the sale of harmful materials to minors. (1969, c. 1215, s. 1; 1971, c. 528, s. 7; 1973, c. 47, s. 2.)



§ 19-11. Public policy.

§ 19‑11.  Public policy.

The public policy of this State requires that all proceedings prescribed in this Article shall be examined, heard and disposed of with the maximum promptness and dispatch commensurate with constitutional requirements, including due process, freedom of the press and freedom of speech. (1969, c. 1215, s. 1.)



§ 19-12. Definitions.

§ 19‑12.  Definitions.

As used within this Article, the following definitions shall apply:

(1)        "Harmful Material".

a.         Any picture, photograph, drawing, or similar visual representation or image of a person or portion of the human body which depicts nudity, sexual conduct or sadomasochistic abuse, and which is harmful to minors, or

b.         Any book, pamphlet, magazine, or printed matter however reproduced which contains any matter enumerated in subparagraph a of this subdivision or which contains explicit or detailed verbal descriptions or accounts of sexual excitement, sexual conduct or sadomasochistic abuse, and which, taken as a whole, is harmful to minors.

(2)        "Harmful to minors".  That quality of any description or representation, in whatever form, of nudity, sexual conduct, sexual excitement, or sadomasochistic abuse, when it:

a.         Predominantly appeals to the prurient, shameful or morbid interest of minors, and

b.         Is patently offensive to prevailing standards in the adult community as a whole with respect to what is suitable materials for minors, and

c.         Is utterly without redeeming social importance for minors.

(3)        "Knowledge of the Minor's Age".

a.         Knowledge or information that the person is a minor, or

b.         Reason to know, or a belief or ground for belief which warrants further inspection or inquiry as to, the age of  the minor.

(4)        "Knowledge of the Nature of the Material".

a.         Knowledge of the character and content of any material described herein, or

b.         Knowledge or information that the material described herein has been adjudged to be harmful to minors in a proceeding instituted pursuant to this Article, or is the subject of a pending proceeding instituted pursuant to this Article.

(5)        "Minor".Any person under the age of 18 years.

(6)        "Nudity".The showing of the human male or female genitals, pubic area or buttocks with less than a full opaque covering, or the showing of the female breast with less than a full opaque covering of any portion thereof below the top of the nipple, or the depiction of covered male genitals in a discernibly turgid state.

(7)        "Person".Any individual, partnership, firm, association, corporation or other legal entity.

(8)        "Sadomasochistic abuse".Flagellation or torture by or upon a person clad in undergarments, a mask or a bizarre costume, or the condition of being fettered, bound or otherwise physically restrained on the part of one so clothed.

(9)        "Sexual conduct".Acts of masturbation, homosexuality, sexual intercourse, or physical contact with a person's clothed or unclothed genitals, pubic area, buttocks or, if such person be a female, breast.

(10)      "Sexual excitement".The condition of human male or female genitals when in a state of sexual stimulation or arousal. (1969, c. 1215, s. 1.)



§ 19-13. Commencement of civil proceeding.

§ 19‑13.  Commencement of civil proceeding.

(a)        Whenever the district attorney for any prosecutorial district has reasonable cause to believe that any person is engaged in selling, distributing or disseminating in any manner harmful material to minors or may become engaged in selling, distributing or disseminating in any manner harmful material to minors, the district attorney for the prosecutorial district in which such material is so offered for sale shall institute an action in the district court for that district for adjudication of the question of whether such material is harmful to minors.

(b)        The provisions of the Rules of Civil Procedure and all existing and future amendments of said Rules shall apply to all proceedings herein, except as otherwise provided in this Article. (1969, c. 1215,  s. 1; 1971, c. 528, s. 8; 1973, c. 47, s. 2; 1987 (Reg. Sess., 1988), c. 1037, s. 73.)



§ 19-14. Filing and form of complaint.

§ 19‑14.  Filing and form of complaint.

The action authorized by this Article shall be commenced by the filing of a complaint to which shall be attached, as an exhibit, a true copy of the allegedly harmful material. The complaint shall:

(1)        Be directed against such material by name, description, volume, and issue, as appropriate;

(2)        Allege that such material is harmful to minors;

(3)        Designate as respondents, and list the names and all known addresses of any person in this State preparing, selling, offering, commercially distributing or disseminating in any manner such material to minors, or possessing such material with the apparent intent to offer to sell or commercially distribute or disseminate in any manner such material to minors;

(4)        Seek an adjudication that such material is harmful to minors; and

(5)        Seek a permanent injunction against any respondent prohibiting him from selling, commercially distributing, or disseminating in any manner such material to minors or from permitting minors to inspect such material. (1969, c. 1215, s. 1.)



§ 19-15. Examination by the court; probable cause; service of summons.

§ 19‑15.  Examination by the court; probable cause; service of summons.

(a)        Upon the filing of a complaint pursuant to this Article, the district attorney shall present the same, together with attached exhibits, as soon as practicable to the court for its examination and reading.

(b)        If, after such examination and reading, the court finds no probable cause to believe such material to be harmful to minors, the court shall cause an endorsement to that effect to be placed and dated upon the complaint and shall thereupon dismiss the action.

(c)        If, after such examination and reading, the court finds probable cause to believe such material to be harmful to minors, the court shall enter an order to that effect whereupon it shall be the responsibility of the district attorney promptly to cause the clerk of the superior court to issue summonses together with copies of said order and said complaint as are needed for the service of the same upon respondents. Service of such summons, order and complaint shall be made upon each respondent thereto in any manner provided by law for the service of civil process. (1969, c. 1215, s. 1; 1971, c. 528, s. 8; 1973, c. 47, s. 2.)



§ 19-16. Appearance and answer; default judgment.

§ 19‑16.  Appearance and answer; default judgment.

(a)        On or before the return date specified in the summons issued pursuant to this Article, or within 15 days after the service of such summons, or within 15 days after receiving actual notice of the issuance of such summons, the author, publisher or any person interested in sending or causing to be sent, bringing or causing to be brought, into this State for sale or distribution or disseminating in  any manner, or any person in this State preparing, selling, offering,  exhibiting or commercially distributing, or disseminating in any manner or possessing with intent to sell, offer or commercially distribute or exhibit or disseminate in any manner the material attached as an exhibit to the endorsed complaint, may appear and may intervene as a respondent and file an answer.

(b)        If, after service of summons has been effected upon all respondents, no person appears and files an answer on or before the return date specified in the summons, the court may forthwith adjudge whether the material so exhibited to the endorsed complaint is harmful to minors and enter an appropriate final judgment. (1969, c. 1215, s. 1.)



§ 19-17. Trial.

§ 19‑17.  Trial.

(a)        Upon the expiration of the time for filing answers by all respondents, but not later than the return date specified in the summons, the court shall, upon its own motion, or upon the application of any party who has appeared and filed an answer, set a date for the trial of the issues joined.

(b)        Any respondent named in the complaint, or any person who becomes a respondent by virtue of intervention pursuant to this Article, shall be entitled to a trial of the issues within one day after joinder of issue. A decision shall be rendered by the court or jury, as the case may be, within two days of the conclusion of the trial.

(c)        Every person appearing and answering as a respondent shall be entitled, upon request, to a trial of any issue by a jury. If a jury is not requested by any such respondent, the issues shall be tried by  the court without a jury. (1969, c. 1215, s. 1.)



§ 19-18. Judgment; limitation to district.

§ 19‑18.  Judgment; limitation to district.

(a)        In the event that the court or jury, as the case may be, fails to find the material attached as an exhibit to the complaint to be harmful to minors, the court shall enter judgment accordingly and shall dismiss the complaint.

(b)        In the event that the court or jury, as the case may be, finds the material attached as an exhibit to the complaint to be harmful to minors, the court shall enter judgment to such effect and may, in such judgment or in subsequent orders of enforcement thereof, enter a permanent injunction against any respondent prohibiting him from selling, commercially distributing, or giving away such material to minors or from permitting minors to inspect such material.

(c)        No interlocutory order, judgment, or subsequent order of enforcement thereof, entered pursuant to the provisions of this Article, shall be of any force and effect outside the district court district in which entered; and no such order or judgment shall be res judicata in any proceeding in any other district court district. (1969, c. 1215, s. 1; 1987 (Reg. Sess., 1988), c. 1037, s. 74.)



§ 19-19. Injunctions.

§ 19‑19.  Injunctions.

(a)        If the court finds probable cause to believe the exhibited material to be harmful to minors, and so enters an order, the court may, upon the motion of the district attorney, issue a temporary restraining order against any respondent prohibiting him from offering, selling, commercially distributing or disseminating in any manner such material to minors or from permitting minors to inspect such material. No temporary restraining order shall be granted without notice to the respondents unless it clearly appears from specific facts shown by affidavit or by the verified complaint that one or more of the respondents are engaged in the sale, distribution or dissemination of harmful material to minors and that immediate and irreparable injury to the morals and general welfare of minors in this State will result before notice can be served and a hearing had thereon.

(b)        Every temporary restraining order shall be endorsed with the date and hour of issuance; shall be filed forthwith in the clerk's office and entered of record; shall define the injury and state why it is irreparable and why the order was granted without notice; and shall expire by its own terms within such time after entry, not to exceed three days, as the court fixes unless within the time so fixed the respondent against whom the order is directed consents that it may be extended for a longer period.

(c)        In the event that a temporary restraining order is granted without notice, a motion for a preliminary injunction shall be set down for hearing within two days after the granting of such order and shall take precedence over all matters except older matters of the same character; and when the motion comes on for hearing, the district attorney shall proceed with the application for a preliminary injunction and, if he does not do so, the court shall dissolve the restraining order.

(d)        No preliminary injunction shall be issued without at least two  days' notice to the respondents. (1969, c. 1215, s. 1; 1971, c. 528, s. 8; 1973, c. 47, s. 2.)



§ 19-20. Contempt; defenses; extradition.

§ 19‑20.  Contempt; defenses; extradition.

(a)        Any respondent, or any officer, agent, servant, employee or attorney of such respondent, or any person in active concert or participation by contract or arrangement with such respondent, who receives actual notice by personal service or otherwise of any restraining order or injunction entered pursuant to this Article, and who shall disobey any of the provisions thereof, shall be guilty of contempt of court and upon conviction after notice and hearing shall be sentenced as provided by law.

(b)        No person shall be guilty of contempt pursuant to this section:

(1)        For any sale, distribution or dissemination to a minor where such person had reasonable cause to believe that the minor involved was 18 years old or more, and such minor exhibited to such person a draft card, driver's license, birth certificate or other official or apparently official document purporting to establish that such minor was 18 years old or more;

(2)        For any sale, distribution or dissemination where a minor is  accompanied by a parent or guardian, or accompanied by an adult and such person has no reason to suspect that the adult accompanying the minor is not the minor's parent or guardian;

(3)        Where such person is a bona fide school, museum or public library or is acting in his capacity as an employee of such organization or as a retail outlet affiliated with and serving the educational purposes of such organization.

(c)        In the event that any person found guilty of contempt pursuant to this section cannot be found within this State, the executive authority of this State shall, unless such person shall have appealed from the judgment of contempt and such appeal has not been finally determined, demand his extradition from the executive authority of the state in which such person may be found, pursuant to the law of this State. (1969, c. 1215, s. 1.)



§ 19-21. Repealed by Session Laws 1971, c. 528, s. 9.

§ 19‑21.  Repealed by Session Laws 1971, c. 528, s. 9.






Chapter 19A - Protection of Animals.

§ 19A-1. Definitions.

Chapter 19A.

Protection of Animals.

Article 1.

Civil Remedy for Protection of Animals.

§ 19A‑1.  Definitions.

The following definitions apply in this Article:

(1)        The term "animals" includes every living vertebrate in the classes Amphibia, Reptilia, Aves, and Mammalia except human beings.

(2)        The terms "cruelty" and "cruel treatment" include every act, omission, or neglect whereby unjustifiable physical pain, suffering, or death is caused or permitted.

(3)        The term "person" has the same meaning as in G.S. 12‑3. (1969, c. 831; 1979, c. 808, s. 2; 1995, c. 509, s. 19; 2003‑208, s. 1.)



§ 19A-1.1. Exemptions.

§ 19A‑1.1.  Exemptions.

This Article shall not apply to the following:

(1)        The lawful taking of animals under the jurisdiction and regulation of the Wildlife Resources Commission, except that this Article applies to those birds exempted by the Wildlife Resources Commission from its definition of "wild birds" pursuant to G.S. 113‑129(15a).

(2)        Lawful activities conducted for purposes of biomedical research or training or for purposes of production of livestock, poultry, or aquatic species.

(3)        Lawful activities conducted for the primary purpose of providing food for human or animal consumption.

(4)        Activities conducted for lawful veterinary purposes.

(5)        The lawful destruction of any animal for the purposes of protecting the public, other animals, or the public health.

(6)        Lawful activities for sport. (2003‑208, s. 1.)



§ 19A-2. Purpose.

§ 19A‑2.  Purpose.

It shall be the purpose of this Article to provide a civil remedy for the protection and humane treatment of animals in addition to any criminal remedies that are available and it shall be proper in any action to combine causes of action against one or more defendants for the protection of one or more animals. A real party in interest as plaintiff shall be held to include any person even though the person does not have a possessory or ownership right in an animal; a real party in interest as defendant shall include any person who owns or has possession of an animal. (1969, c. 831; 1995, c. 509, s. 20; 2003‑208, s. 1.)



§ 19A-3. Preliminary injunction; care of animal pending hearing on the merits.

§ 19A‑3.  Preliminary injunction; care of animal pending hearing on the merits.

(a)        Upon the filing of a verified complaint in the district court in the county in which cruelty to an animal has allegedly occurred, the judge may, as a matter of discretion, issue a preliminary injunction in accordance with the procedures set forth in G.S. 1A‑1, Rule 65. Every such preliminary injunction, if the plaintiff so requests, may give the plaintiff the right to provide suitable care for the animal. If it appears on the face of the complaint that the condition giving rise to the cruel treatment of an animal requires the animal to be removed from its owner or other person who possesses it, then it shall be proper for the court in the preliminary injunction to allow the plaintiff to take possession of the animal as custodian.

(b)        The plaintiff as custodian may employ a veterinarian to provide necessary medical care for the animal without any additional court order. Prior to taking such action, the plaintiff as custodian shall consult with, or attempt to consult with, the defendant in the action, but the plaintiff as custodian may authorize such care without the defendant's consent. Notwithstanding the provisions of this subsection, the plaintiff as custodian may not have an animal euthanized without written consent of the defendant or a court order that authorizes euthanasia upon the court's finding that the animal is suffering due to terminal illness or terminal injury.

(c)        The plaintiff as custodian may place an animal with a foster care provider. The foster care provider shall return the animal to the plaintiff as custodian on demand. (1969, c. 831; 1971, c. 528, s. 10; 1979, c. 808, s. 3; 2003‑208, s. 1; 2006‑113, s. 1.1.)



§ 19A-4. Permanent injunction.

§ 19A‑4.  Permanent injunction.

(a)        In accordance with G.S. 1A‑1, Rule 65, a district court judge in the county in which the original action was brought shall determine the merits of the action by trial without a jury, and upon hearing such evidence as may be presented, shall enter orders as the court deems appropriate, including a permanent injunction and dismissal of the action along with dissolution of any preliminary injunction that had been issued.

(b)        If the plaintiff prevails, the court in its discretion may include the costs of food, water, shelter, and care, including medical care, provided to the animal, less any amounts deposited by the defendant under G.S. 19A‑70, as part of the costs allowed to the plaintiff under G.S. 6‑18. In addition, if the court finds by a preponderance of the evidence that even if a permanent injunction were issued there would exist a substantial risk that the animal would be subjected to further cruelty if returned to the possession of the defendant, the court may terminate the defendant's ownership and right of possession of the animal and transfer ownership and right of possession to the plaintiff or other appropriate successor owner. For good cause shown, the court may also enjoin the defendant from acquiring new animals for a specified period of time or limit the number of animals the defendant may own or possess during a specified period of time.

(c)        If the final judgment entitles the defendant to regain possession of the animal, the custodian shall return the animal, including taking any necessary steps to retrieve the animal from a foster care provider.

(d)        The court shall consider and may provide for custody and care of the animal until the time to appeal expires or all appeals have been exhausted. (1969, c. 831; 1971, c. 528, s. 10; 1979, c. 808, s. 4; 2003‑208, s. 1; 2006‑113, s. 1.2.)



§§ 19A-5 through 19A-9. Reserved for future codification purposes.

§§ 19A‑5 through 19A‑9.  Reserved for future codification purposes.



§ 19A-10. Unlawful to buy, sell or enclose (except as provided) black bear.

Article 2.

Protection of Black Bears.

§ 19A‑10.  Unlawful to buy, sell or enclose (except as provided) black bear.

Except as otherwise provided in applicable statutes, it shall be unlawful for any person to buy or sell black bears or for any person, firm or corporation to possess or keep any black bear (Ursus americanus ) in any enclosure, pen, cage, or other place or means of captivity except as hereinafter provided. (1975, c. 56, s. 1.)



§ 19A-11. Inapplicable to bona fide zoos, etc.

§ 19A‑11.  Inapplicable to bona fide zoos, etc.

The provisions of this Article shall not apply to bona fide zoos which are operated by federal, State, or local governmental agencies, or to educational institutions in which black bears are kept or exhibited as part of a bona fide course of training or research in  the natural sciences, or to black bears held without caging under conditions simulating a natural habitat, the development of which is in accord with plans and specifications developed by the holder and approved by the Wildlife Resources Commission. (1975, c. 56, s. 2.)



§ 19A-12. Possession of black bear on July 1, 1975; surrender of bear; modification of facilities; forfeiture.

§ 19A‑12.  Possession of black bear on July 1, 1975; surrender of bear; modification of facilities; forfeiture.

Any person, firm or corporation in possession of a black bear on July 1, 1975, under an existing permit issued by the Wildlife  Resources Commission, where the conditions under which such black bear is held are in violation of this Article, may immediately surrender such black bear and such permit to the Wildlife Resources Commission which shall compensate such person, firm or corporation in the amount actually paid for such bear not to exceed the sum of one hundred dollars ($100.00) for any one bear. In lieu of surrendering such black bear and such permit, any such person, firm or corporation may give immediately written notice to the Wildlife Resources Commission that plans and specifications for facilities to hold such bear without caging under conditions simulating a natural habitat will be submitted to the Commission for approval within 30 days thereafter. In the event such plans and specifications are not submitted within the time thus limited, or they are disapproved by the Commission, or the facilities are not completed in accordance therewith within 60 days after approval by the Commission, continued possession of a black bear by such person, firm or corporation after any of such events shall constitute a violation of the provisions of this Article, and any such black bear shall be forfeited to the Wildlife Resources Commission without compensation. (1975, c. 56, s. 3.)



§ 19A-13. Violation of Article.

§ 19A‑13.  Violation of Article.

Violation of the provisions of this Article shall constitute a Class 2 misdemeanor. (1975, c. 56, s. 4; 1993, c. 539, s. 314; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 19A-14. Enforcement of Article.

§ 19A‑14.  Enforcement of Article.

Law‑enforcement officers of the Wildlife Resources Commission and all other peace officers are authorized and empowered to enforce the provisions of this Article. (1975, c. 56, s. 5.)



§§ 19A-15 through 19A-19. Reserved for future codification purposes.

§§ 19A‑15 through 19A‑19.  Reserved for future codification purposes.



§ 19A-20. Title of Article.

Article 3.

Animal Welfare Act.

§ 19A‑20.  Title of Article.

This Article may be cited as the Animal Welfare Act. (1977, 2nd Sess., c. 1217, s. 1.)



§ 19A-21. Purposes.

§ 19A‑21.  Purposes.

The purposes of this Article are (i) to protect the owners of dogs and cats from the theft of such pets; (ii) to prevent the sale or use of stolen pets; (iii) to insure that animals, as items of commerce, are provided humane care and treatment by regulating the transportation, sale, purchase, housing, care, handling and treatment  of such animals by persons or organizations engaged in transporting, buying, or selling them for such use; (iv) to insure that animals confined in pet shops, kennels, animal shelters and auction markets are provided humane care and treatment; (v) to prohibit the sale, trade or adoption of those animals which show physical signs of infection, communicable disease, or congenital abnormalities, unless veterinary care is assured subsequent to sale, trade or adoption. (1977, 2nd Sess., c. 1217, s. 2.)



§ 19A-22. Animal Welfare Section in Animal Health Division of Department of Agriculture and Consumer Services created; Director.

§ 19A‑22.  Animal Welfare Section in Animal Health Division of Department of Agriculture and Consumer Services created; Director.

There is hereby created within the Animal Health Division of the North Carolina Department of Agriculture and Consumer Services, a new section thereof, to be known as the Animal Welfare Section of said division.

The Commissioner of Agriculture is hereby authorized to appoint a Director of said section whose duties and authority shall be determined by the Commissioner subject to the approval of the Board of Agriculture and subject to the provisions of this Article. (1977, 2nd Sess., c. 1217, s. 3; 1997‑261, s. 1.)



§ 19A-23. Definitions.

§ 19A‑23.  Definitions.

For the purposes of this Article, the following terms, when used in the Article or the rules or orders made pursuant thereto, shall be construed respectively to mean:

(1)        "Adequate feed" means the provision at suitable intervals, not to exceed 24 hours, of a quantity of wholesome foodstuff suitable for the species and age, sufficient to maintain a reasonable level of nutrition in each animal. Such foodstuff shall be served in a sanitized receptacle, dish, or container.

(2)        "Adequate water" means a constant access to a supply of clean, fresh, potable water provided in a sanitary manner or provided at suitable intervals for the species and not to exceed 24 hours at any interval.

(3)        "Ambient temperature" means the temperature surrounding the animal.

(4)        "Animal" means any domestic dog (Canis familiaris), or domestic cat (Felis domestica).

(5)        "Animal shelter" means a facility which is used to house or contain seized, stray, homeless, quarantined, abandoned or unwanted animals and which is under contract with, owned, operated, or maintained by a county, city, town, or other municipality, or by a duly incorporated humane society, animal welfare society, society for the prevention of cruelty to animals, or other nonprofit organization devoted to the welfare, protection, rehabilitation, or humane treatment of animals.

(5a)      "Boarding kennel" means a facility or establishment which regularly offers to the public the service of boarding dogs or cats or both for a fee. Such a facility or establishment may, in addition to providing shelter, food and water, offer grooming or other services for dogs and/or cats.

(6)        "Commissioner" means the Commissioner of Agriculture of the State of North Carolina.

(7)        "Dealer" means any person who sells, exchanges, or donates, or offers to sell, exchange, or donate animals to another dealer, pet shop, or research facility; provided, however, that an individual who breeds and raises on his own premises no more than the offspring of five canine or feline females per year, unless bred and raised specifically for research purposes shall not be considered to be a dealer for the purposes of this Article.

(8)        "Director" means the Director of the Animal Welfare Section of the Animal Health Division of the Department of Agriculture and Consumer Services.

(9)        "Euthanasia" means the humane destruction of an animal accomplished by a method that involves rapid unconsciousness and immediate death or by a method that involves anesthesia, produced by an agent which causes painless loss of consciousness, and death during such loss of consciousness.

(10)      "Housing facility" means any room, building, or area used to contain a primary enclosure or enclosures.

(11)      "Person" means any individual, partnership, firm, joint‑stock company, corporation, association, trust, estate, or other legal entity.

(12)      "Pet shop" means a person or establishment that acquires for the purposes of resale animals bred by others whether as owner, agent, or on consignment, and that sells, trades or offers to sell or trade such animals to the general public at retail or wholesale.

(13)      "Primary enclosure" means any structure used to immediately restrict an animal or animals to a limited amount of space, such as a room, pen, cage compartment or hutch.

(14)      "Public auction" means any place or location where dogs or cats are sold at auction to the highest bidder regardless of whether such dogs or cats are offered as individuals, as a group, or by weight.

(15)      "Research facility" means any place, laboratory, or institution at which scientific tests, experiments, or investigations involving the use of living animals are carried out, conducted, or attempted.

(16)      "Sanitize" means to make physically clean and to remove and destroy to a practical minimum, agents injurious to health. (1977, 2nd Sess., c. 1217, s. 4; 1979, c. 734, s. 1; 1987, c. 827, s. 61; 1997‑261, s. 2; 2005‑276, s. 11.5(a).)



§ 19A-24. Powers of Board of Agriculture.

§ 19A‑24.  Powers of Board of Agriculture.

(a)        The Board of Agriculture shall:

(1)        Establish standards for the care of animals at animal shelters, boarding kennels, pet shops, and public auctions. A boarding kennel that offers dog day care services and has a ratio of dogs to employees or supervisors, or both employees and supervisors, of not more than 10 to one, shall not as to such services be subject to any regulations that restrict the number of dogs that are permitted within any primary enclosure.

(2)        Prescribe the manner in which animals may be transported to and from registered or licensed premises.

(3)        Require licensees and holders of certificates to keep records of the purchase and sale of animals and to identify animals at their establishments.

(4)        Adopt rules to implement this Article, including federal regulations promulgated under Title 7, Chapter 54, of the United States Code.

(5)        Adopt rules on the euthanasia of animals in the possession or custody of any person required to obtain a certificate of registration under this Article. An animal shall only be put to death by a method and delivery of method approved by the American Veterinary Medical Association, the Humane Society of the United States, or the American Humane Association. The Department shall establish rules for the euthanasia process using any one or combination of methods and standards prescribed by the three aforementioned organizations. The rules shall address the equipment, the process, and the separation of animals, in addition to the animals' age and condition. If the gas method of euthanasia is approved, rules shall require (i) that only commercially compressed carbon monoxide gas is approved for use, and (ii) that the gas must be delivered in a commercially manufactured chamber that allows for the individual separation of animals. Rules shall also mandate training for any person who participates in the euthanasia process.

(b)        In addition to rules on the euthanasia of animals adopted pursuant to subdivision (5) of subsection (a) of this section, the Board of Agriculture may adopt rules on the euthanasia of animals for:

(1)        Written and practical examinations for persons who perform euthanasia.

(2)        Issuance of certification to persons who have successfully completed both training and examinations to become a euthanasia technician.

(3)        Recertification of euthanasia technicians on a periodic basis.

(4)        Standards and procedures for the approval of persons who conduct training of euthanasia technicians.

(5)        Approval of materials for use in euthanasia technician training.

(6)        Minimum certification criteria for persons seeking to become euthanasia technicians including, but not limited to: age; previous related experience; criminal record; and other qualifications that are related to an applicant's fitness to perform euthanasia.

(7)        Denial, suspension, or revocation of certification of euthanasia technicians who either violate any provision of the Animal Welfare Act pursuant to Article 3 of Chapter 19A of the General Statutes or otherwise become ineligible for certification.

(8)        Provision of the names of persons who perform euthanasia at animal shelters and for the animal shelter to notify the Department when those persons are no longer affiliated, employed, or serving as a volunteer with the shelter.

(9)        Certified euthanasia technicians to notify the Department when they are no longer employed by or are serving as a volunteer at an animal shelter.

(10)      The duties, responsibilities, and standards of conduct for certified euthanasia technicians.  (1977, 2nd Sess., c. 1217, s. 5; 1987, c. 827, s. 62; 2004‑199, s. 12; 2005‑276, s. 11.5(b); 2005‑345, s. 22; 2008‑198, s. 2(a).)



§ 19A-25. Employees; investigations; right of entry.

§ 19A‑25.  Employees; investigations; right of entry.

For the enforcement of the provisions of this Article, the Director is authorized, subject to the approval of the Commissioner to appoint employees as are necessary in order to carry out and enforce the provisions of this Article, and to assign them interchangeably with other employees of the Animal Health Division. The Director shall cause the investigation of all reports of violations of the provisions of this Article, and the rules adopted pursuant to the provisions hereof; provided further, that if any person shall deny the Director or his representative admittance to his property, either person shall be entitled to secure from any superior court judge a court order granting such admittance. (1977, 2nd Sess., c. 1217, s. 6; 1987, c. 827, s. 63.)



§ 19A-26. Certificate of registration required for animal shelter.

§ 19A‑26.  Certificate of registration required for animal shelter.

No person shall operate an animal shelter unless a certificate of registration for such animal shelter shall have been granted by the Director. Application for such certificate shall be made in the manner provided by the Director. No fee shall be required for such application or certificate. Certificates of registration shall be valid for a period of one year or until suspended or revoked and may be renewed for like periods upon application in the manner provided. (1977, 2nd Sess., c. 1217, s. 7; 1987, c. 827, s. 64.)



§ 19A-27. License required for operation of pet shop.

§ 19A‑27.  License required for operation of pet shop.

No person shall operate a pet shop unless a license to operate such establishment shall have been granted by the Director. Application for such license shall be made in the manner provided by the Director. The license shall be for the fiscal year and the license fee shall be fifty dollars ($50.00) for each license period or part thereof beginning with the first day of the fiscal year. (1977, 2nd Sess., c. 1217, s. 8; 1987, c. 827, s. 65; 1989, c. 544, s. 17.)



§ 19A-28. License required for public auction or boarding kennel.

§ 19A‑28.  License required for public auction or boarding kennel.

No person shall operate a public auction or a boarding kennel unless a license to operate such establishment shall have been granted by the Director. Application for such license shall be made in the manner provided by the Director. The license period shall be the fiscal year and the license fee shall be fifty dollars ($50.00) for each license period or part thereof beginning with the first day of the fiscal year. (1977, 2nd Sess., c. 1217, s. 9; 1987, c. 827, s. 65; 1989, c. 544, s. 18.)



§ 19A-29. License required for dealer.

§ 19A‑29.  License required for dealer.

No person shall be a dealer unless a license to deal shall have been granted by the Director to such person. Application for such license shall be in the manner provided by the Director. The license period shall be the fiscal year and the license fee shall be fifty dollars ($50.00) for each license period or part thereof, beginning with the first day of the fiscal year. (1977, 2nd Sess., c. 1217, s. 10; 1987, c. 827, s. 66; 1989, c. 544, s. 19.)



§ 19A-30. Refusal, suspension or revocation of certificate or license.

§ 19A‑30.  Refusal, suspension or revocation of certificate or license.

The Director may refuse to issue or renew or may suspend or revoke a certificate of registration for any animal shelter or a license for any public auction, kennel, pet shop, or dealer, if after an impartial investigation as provided in this Article he determines that any one or more of the following grounds apply:

(1)        Material misstatement in the application for the original certificate of registration or license or in the application for any renewal under this Article;

(2)        Willful disregard or violation of this Article or any rules issued pursuant thereto;

(3)        Failure to provide adequate housing facilities and/or primary enclosures for the purposes of this Article, or if the feeding, watering, sanitizing and housing practices at the animal shelter, public auction, pet shop, or kennel are not consistent with the intent of this Article or the rules adopted under this Article;

(4)        Allowing one's license under this Article to be used by an unlicensed person;

(5)        Conviction of any crime an essential element of which is misstatement, fraud, or dishonesty, or conviction of any felony;

(6)        Making substantial misrepresentations or false promises of a character likely to influence, persuade, or induce in connection with the business of a public auction, commercial  kennel, pet shop, or dealer;

(7)        Pursuing a continued course of misrepresentation of or making false promises through advertising, salesmen, agents, or otherwise in connection with the business to be licensed;

(8)        Failure to possess the necessary qualifications or to meet the requirements of this Article for the issuance or holding of a certificate of registration or license.

The Director shall, before refusing to issue or renew and before  suspension or revocation of a certificate of registration or a license, give to the applicant or holder thereof a written notice containing a statement indicating in what respects the applicant or holder has failed to satisfy the requirements for the holding of a certificate of registration or a license. If a certificate of registration or a license is suspended or revoked under the provisions hereof, the holder shall have five days from such suspension or revocation to surrender all certificates of registration or licenses issued thereunder to the Director or his authorized representative.

A person to whom a certificate of registration or a license is denied, suspended, or revoked by the Director may contest the action by filing a petition under G.S. 150B‑23 within five days after the denial, suspension, or revocation.

Any licensee whose license is revoked under the provisions of this  Article shall not be eligible to apply for a new license hereunder until one year has elapsed from the date of the order revoking said license or if an appeal is taken from said order of revocation, one year from the date of the order or final judgment sustaining said revocation. Any person who has been an officer, agent, or employee of a licensee whose license has been revoked or suspended and who is responsible for or participated in the violation upon which the order of suspension or revocation was based, shall not be licensed within the period during which the order of suspension or revocation is in effect. (1977, 2nd Sess., c. 1217, s. 11; 1987, c. 827, s. 67.)



§ 19A-31. License not transferable; change in management, etc., of business or operation.

§ 19A‑31.  License not transferable; change in management, etc., of business or operation.

A license is not transferable. When there is a transfer of  ownership, management, or operation of a business of a licensee hereunder, the new owner, manager, or operator, as the case may be, whether it be an individual, firm, partnership, corporation, or other  entity shall have 10 days from such sale or transfer to secure a new license from the Director to operate said business. A licensee shall promptly notify the Director of any change in the name, address, management, or substantial control of his business or operation. (1977, 2nd Sess., c. 1217, s. 12.)



§ 19A-32. Procedure for review of Director's decisions.

§ 19A‑32.  Procedure for review of Director's decisions.

A denial, suspension, or revocation of a certificate or license under this Article shall be made in accordance with Chapter 150B of the General Statutes. (1977, 2nd Sess., c. 1217, s. 13; 1987, c. 827, s. 68.)



§ 19A-33. Penalty for operation of pet shop, kennel or auction without license.

§ 19A‑33.  Penalty for operation of pet shop, kennel or auction without license.

Operation of a pet shop, kennel, or public auction without a currently valid license shall constitute a Class 3 misdemeanor subject only to a penalty of not less than five dollars ($5.00) nor more than twenty‑five dollars ($25.00), and each day of operation shall constitute a separate offense. (1977, 2nd Sess., c. 1217, s. 14; 1993, c. 539, s. 315; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 19A-34. Penalty for acting as dealer without license; disposition of animals in custody of unlicensed dealer.

§ 19A‑34.  Penalty for acting as dealer without license; disposition of animals in custody of unlicensed dealer.

Acting as a dealer in animals as defined in this Article without a currently valid dealer's license shall constitute a Class 2 misdemeanor.  Continued illegal operation after conviction shall constitute a separate offense.  Animals found in possession or custody of an unlicensed dealer shall be subject to immediate seizure and impoundment and upon conviction of such unlicensed dealer shall become subject to sale or euthanasia in the discretion of the Director. (1977, 2nd Sess., c. 1217, s. 15; 1993, c. 539, s. 316; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 19A-35. Penalty for failure to adequately care for animals; disposition of animals.

§ 19A‑35.  Penalty for failure to adequately care for animals; disposition of animals.

Failure of any person licensed or registered under this Article to adequately house, feed, and water animals in his possession or custody shall constitute a Class 3 misdemeanor, and such person shall be subject to a fine of not less than five dollars ($5.00) per animal or more than a total of one thousand dollars ($1,000). Such animals shall be subject to seizure and impoundment and upon conviction may be sold or euthanized at the discretion of the Director and such failure shall also constitute grounds for revocation of license after public hearing. (1977, 2nd Sess., c. 1217, s. 16; 1999‑408, s. 4.)



§ 19A-36. Penalty for violation of Article by dog warden.

§ 19A‑36.  Penalty for violation of Article by dog warden.

Violation of any provision of this Article which relates to the seizing, impoundment, and custody of an animal by a dog warden shall constitute a Class 3 misdemeanor and the person convicted thereof shall be subject to a fine of not less than fifty dollars ($50.00) and not more than one hundred dollars ($100.00), and each animal handled in violation shall constitute a separate offense. (1977, 2nd Sess., c. 1217, s. 17; 1993, c. 539, s. 317; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 19A-37. Application of Article.

§ 19A‑37.  Application of Article.

This Article shall not apply to a place or establishment which is operated under the immediate supervision of a duly licensed veterinarian as a hospital where animals are harbored, boarded, and cared for incidental to the treatment, prevention, or alleviation of disease processes during the routine practice of the profession of veterinary medicine. This Article shall not apply to any dealer, pet shop, public auction, commercial kennel or research facility during the period such dealer or research facility is in the possession of a valid license or registration granted by the Secretary of Agriculture pursuant to Title 7, Chapter 54, of the United States Code. This Article shall not apply to any individual who occasionally boards an animal on a noncommercial basis, although such individual may receive  nominal sums to cover the cost of such boarding. (1977, 2nd Sess., c.  1217, s. 18; 1987, c. 827, s. 69.)



§ 19A-38. Use of license fees.

§ 19A‑38.  Use of license fees.

All license fees collected shall be used in enforcing and administering this Article. (1977, 2nd Sess., c. 1217, s. 19.)



§ 19A-39. Article inapplicable to establishments for training hunting dogs.

§ 19A‑39.  Article inapplicable to establishments for training hunting dogs.

Nothing in this Article shall apply to those kennels or establishments operated primarily for the purpose of boarding or training hunting dogs. (1977, 2nd Sess., c. 1217, s. 21; 1979, c. 734, s. 2.)



§ 19A-40. Civil Penalties.

§ 19A‑40.  Civil Penalties.

The Director may assess a civil penalty of not more than five thousand dollars ($5,000) against any person who violates a provision of this Article or any rule promulgated thereunder. In determining the amount of the penalty, the Director shall consider the degree and extent of harm caused by the violation. The clear proceeds of civil penalties assessed pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1995, c. 516, s. 6; 1998‑215, s. 3.)



§ 19A-41. Legal representation by the Attorney General.

§ 19A‑41.  Legal representation by the Attorney General.

It shall be the duty of the Attorney General to represent the Commissioner of Agriculture and the Department of Agriculture and Consumer Services, or to designate some member of his staff to represent the Commissioner and the Department, in all actions or proceedings in connection with this Article. (2005‑276, s. 11.5(c).)



§ 19A-42. Reserved for future codification purposes.

§ 19A‑42.  Reserved for future codification purposes.



§ 19A-43. Reserved for future codification purposes.

§ 19A‑43.  Reserved for future codification purposes.



§ 19A-44. Reserved for future codification purposes.

§ 19A‑44.  Reserved for future codification purposes.



§ 19A-45. Appointment of animal cruelty investigators; term of office; removal; badge; oath; bond.

Article 4.

Animal Cruelty Investigators.

§ 19A‑45.  Appointment of animal cruelty investigators; term of office; removal; badge; oath; bond.

(a)        The board of county commissioners is authorized to appoint one or more animal cruelty investigators to serve without any  compensation or other employee benefits in his county. In making these appointments, the board may consider persons nominated by any society incorporated under North Carolina law for the prevention of cruelty to animals. Prior to making any such appointment, the board of county commissioners is authorized to enter into an agreement whereby any necessary expenses of caring for seized animals not collectable pursuant to G.S. 19A‑47 may be paid by the animal cruelty investigator or by any society incorporated under North Carolina law for the prevention of cruelty to animals that is willing to bear such expense.

(b)        Animal cruelty investigators shall serve a one‑year term subject to removal for cause by the board of county commissioners. Animal cruelty investigators shall, while in the performance of their  official duties, wear in plain view a badge of a design approved by the board identifying them as animal cruelty investigators, and provided at no cost to the county.

(c)        Animal cruelty investigators shall take and subscribe the oath  of office required of public officials. The oath shall be filed with the clerk of superior court. Animal cruelty investigators shall not be required to post any bond.

(d)        Upon approval by the board of county commissioners, the animal cruelty investigator or investigators may be reimbursed for all necessary and actual expenses, to be paid by the county. (1979, c. 808, s. 1.)



§ 19A-46. Powers; magistrate's order; execution of order; petition; notice to owner.

§ 19A‑46.  Powers; magistrate's order; execution of order; petition; notice to owner.

(a)        Whenever any animal is being cruelly treated as defined in G.S. 19A‑1(2), an animal cruelty investigator may file with a magistrate a sworn complaint requesting an order allowing the investigator to provide suitable care for and take immediate custody of the animal. The magistrate shall issue the order only when he finds probable cause to believe that the animal is being cruelly treated and that it is necessary for the investigator to immediately take custody of it. Any magistrate's order issued under this section shall be valid for only 24 hours after its issuance. After he executes the order, the animal cruelty investigator shall return it with a written inventory of the animals seized to the clerk of court in the county where the order was issued.

(b)        The animal cruelty investigator may request a law‑enforcement officer or animal control officer to accompany him to help him seize the animal. An investigator may forcibly enter any premises or vehicle when necessary to execute the order only if he reasonably believes that the premises or vehicle is unoccupied by any person and that the animal is on the premises or in the vehicle. Forcible entry shall be used only when the animal cruelty investigator is accompanied by a law‑ enforcement officer. In any case, he must give notice of his identity and purpose to anyone who may be present before entering said premises. Forcible entry shall only be used during the daylight hours.

(c)        When he has taken custody of such an animal, the animal cruelty investigator shall file a complaint pursuant to Article 1 of this Chapter as soon as possible. When he seizes the animal, he shall leave with the owner, if known, or affixed to the premises or vehicle a copy of the magistrate's order and a written notice of a description of the animal, the place where the animal will be taken, the reason for taking the animal, and the investigator's intent to file a complaint in district court requesting custody of the animal pursuant to Article 1 of this Chapter.

(d)        Notwithstanding the provisions of G.S. 7A‑305(c), any person who commences a proceeding under this Article or Article 1 of this Chapter shall not be required to pay any court costs or fees prior to  a final judicial determination as provided in G.S. 19A‑4, at which time those costs shall be paid pursuant to the provisions of G.S. 6‑18.

(e)        Any judicial order authorizing forcible entry shall be issued by a district court judge. (1979, c. 808, s. 1.)



§ 19A-47. Care of seized animals.

§ 19A‑47.  Care of seized animals.

The investigator must take any animal he seizes directly to some safe and secure place and provide suitable care for it. The necessary expenses of caring for seized animals, including necessary veterinary care, shall be a charge against the animal's owner and a lien on the animal to be enforced as provided by G.S. 44A‑4. (1979, c. 808, s. 1.)



§ 19A-48. Interference unlawful.

§ 19A‑48.  Interference unlawful.

It shall be a Class 1 misdemeanor, to interfere with an animal cruelty investigator in the performance of his official duties. (1979, c. 808, s. 1; 1993, c. 539, s. 318; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 19A-49. Educational requirements.

§ 19A‑49.  Educational requirements.

Each animal cruelty investigator at his own expense must attend annually a course of at least six hours instruction offered by the North Carolina Humane Federation or some other agency. The course shall be designed to give the investigator expertise in the investigation of complaints relating to the care and treatment of animals. Failure to attend a course approved by the board of county commissioners shall be cause for removal from office. (1979, c. 808, s. 1.)



§§ 19A-50 through 19A-59. Reserved for future codification purposes.

§§ 19A‑50 through 19A‑59.  Reserved for future codification purposes.



§ 19A-60. Legislative findings.

ARTICLE 5.

Spay/Neuter Program.

§ 19A‑60.  Legislative findings.

The General Assembly finds that the uncontrolled breeding of cats and dogs in the State has led to unacceptable numbers of unwanted dogs, puppies and cats and kittens. These unwanted animals become strays and constitute a public nuisance and a public health hazard. The animals themselves suffer privation and death, are impounded, and most are destroyed at great expense to local governments. It is the intention of the General Assembly to provide a voluntary means of funding a spay/neuter program to provide financial assistance to local governments offering low‑income persons reduced‑cost spay/neuter services for their dogs and cats and to provide a statewide education program on the benefits of spaying and neutering pets. (2000‑163, s. 1.)



§ 19A-61. Spay/Neuter Program established.

§ 19A‑61.  Spay/Neuter Program established.

There is established in the Department of Health and Human Services a statewide program to foster the spaying and neutering of dogs and cats for the purpose of reducing the population of unwanted animals in the State. The program shall consist of the following components:

(1)        Education Program.  The Department shall establish a statewide program to educate the public about the benefits of having cats and dogs spayed and neutered. The Department may work cooperatively on the program with the North Carolina School of Veterinary Medicine, other State agencies and departments, county and city health departments and animal control agencies, and statewide and local humane organizations. The Department may employ outside consultants to assist with the education program.

(2)        Local Spay/Neuter Assistance Program.  The Department shall administer the Spay/Neuter Account established in G.S. 19A‑62. Monies deposited in the account shall be available to reimburse eligible counties and cities for the direct costs of spay/neuter surgeries for cats and dogs made available to low‑income persons. (2000‑163, s. 1.)



§ 19A-62. Spay/Neuter Account established.

§ 19A‑62.  Spay/Neuter Account established.

(a)        Creation.  The Spay/Neuter Account is established as a nonreverting special revenue account in the Department of Health and Human Services. The Account consists of the following:

(1)        The portion of the fee imposed under G.S. 130A‑190(b)(4) for obtaining a rabies vaccination tag from the Department of Health and Human Services.

(2)        Ten dollars ($10.00) of the additional fee imposed by G.S. 20‑79.7 for an Animal Lovers special license plate.

(3)        Any other funds available from appropriations by the General Assembly or from contributions and grants from public or private sources.

(b)        Use.  The revenue in the Account shall be used by the Department of Health and Human Services as follows:

(1)        If the revenue generated by the portion of the fee imposed under G.S. 130A‑190(b)(3) is less than forty‑seven thousand five hundred dollars ($47,500) for the fiscal year, then funds up to the difference between forty‑seven thousand five hundred dollars ($47,500) and the amount of revenue generated may be used from this Account to fund rabies education and prevention programs.

(2)        Twenty percent (20%) shall be used to develop and implement the statewide education program component of the Spay/Neuter Program established in G.S. 19A‑61(a).

(3)        Up to twenty percent (20%) of the money in the Account may be used to defray the costs of administering the Spay/Neuter Program established in this Article.

(4)        Funds remaining after deductions for the education program and administrative expenses shall be distributed quarterly to eligible counties and cities seeking reimbursement for reduced‑cost spay/neuter surgeries performed during the previous year. A county or city is ineligible to receive funds under this subdivision unless it requires the owner to show proof of rabies vaccination at the time of the procedure or, if none, require vaccination at the time of the procedure.

(c)        Report.  In February of each year, the Department must report to the Joint Legislative Commission on Governmental Operations and the Fiscal Research Division. The report must contain information regarding all revenues and expenditures of the Spay/Neuter Account.  (2000‑163, s. 1; 2007‑487, ss. 2, 3; 2008‑187, s. 8.)



§ 19A-63. Eligibility for distributions from Spay/Neuter Account.

§ 19A‑63.  Eligibility for distributions from Spay/Neuter Account.

(a)        A county or city is eligible for reimbursement from the Spay/Neuter Account if it meets the following condition:

(1)        The county or city offers one or more of the following programs to low‑income persons on a year‑round basis for the purpose of reducing the cost of spaying and neutering procedures for dogs and cats:

a.         A spay/neuter clinic operated by the county or city.

b.         A spay/neuter clinic operated by a private organization under contract or other arrangement with the county or city.

c.         A contract or contracts with one or more veterinarians, whether or not located within the county, to provide reduced‑cost spaying and neutering procedures.

d.         Subvention of the spaying and neutering costs incurred by low‑income pet owners through the use of vouchers or other procedure that provides a discount of the cost of the spaying or neutering procedure fixed by a participating veterinarian or other provider.

e.         Subvention of the spaying and neutering costs incurred by persons who adopt a pet from an animal shelter operated by or under contract with the county or city.

(2)        Reserved for future codification purposes.

(b)        For purposes of this Article, the term "low‑income person" shall mean an individual who qualifies for one or more of the programs of public assistance administered by the Department pursuant to Chapter 108A of the General Statutes. (2000‑163, s. 1.)



§ 19A-64. Distributions to counties and cities from Spay/Neuter Account.

§ 19A‑64.  Distributions to counties and cities from Spay/Neuter Account.

(a)        Reimbursable Costs.  Counties and cities eligible for distributions from the Spay/Neuter Account may receive reimbursement for the direct costs of a spay/neuter surgical procedure for a dog or cat owned by a low‑income person meeting the Department's eligibility requirements for spay/neuter services. Reimbursable costs shall include anesthesia, medication, and veterinary services. Counties and cities shall not be reimbursed for the administrative costs of providing reduced‑cost spay/neuter services or capital expenditures for facilities and equipment associated with the provision of such services.

(b)        Application.  A county or city eligible for reimbursement of spaying and neutering costs from the Spay/Neuter Account shall apply to the Department of Health and Human Services by the last day of January, April, July, and October of each year to receive a distribution from the Account for that quarter. The application shall be submitted in the form required by the Department and shall include an itemized listing of the costs for which reimbursement is sought.

(c)        Distribution.  The Department shall make payments from the Spay/Neuter Account to eligible counties and cities who have made timely application for reimbursement within 30 days of the closing date for receipt of applications for that quarter. In the event that total requests for reimbursement exceed the amounts available in the Spay/Neuter Account for distribution, the monies available will be distributed as follows:

(1)        Fifty percent (50%) of the monies available in the Spay/Neuter Account shall be reserved for reimbursement for eligible applicants within development tier one areas as defined in G.S. 143B‑437.08. The remaining fifty percent (50%) of the funds shall be used to fund reimbursement requests from eligible applicants in development tier two and three areas as defined in G.S. 143B‑437.08.

(2)        Among the eligible counties and cities in development tier one areas, reimbursement shall be made to each eligible county or city in proportion to the number of dogs and cats that have received rabies vaccinations during the preceding fiscal year in that county or city as compared to the number of dogs and cats that have received rabies vaccinations during the preceding fiscal year by all of the eligible applicants in development tier one areas.

(3)        Among the eligible counties and cities in development tier two and three areas, reimbursement shall be made to each eligible county or city in proportion to the number of dogs and cats that have received rabies vaccinations during the preceding fiscal year in that county or city as compared to the number of dogs and cats that have received rabies vaccinations during the preceding fiscal year by all of the eligible applicants in development tier two and three areas.

(4)        Should funds remain available from the fifty percent (50%) of the Spay/Neuter Account designated for development tier one areas after reimbursement of all claims by eligible applicants in those areas, the remaining funds shall be made available to reimburse eligible applicants in development tier two and three areas. (2000‑163, s. 1; 2006‑252, s. 2.11.)



§ 19A-65. Annual Report Required From Every Animal Shelter in Receipt of State or Local Funding.

§ 19A‑65.  Annual Report Required From Every Animal Shelter in Receipt of State or Local Funding.

Every county or city animal shelter, or animal shelter operated under contract with a county or city or otherwise in receipt of State or local funding shall prepare an annual report setting forth the numbers, by species, of animals received into the shelter, the number adopted out, the number returned to owner, and the number destroyed. The report shall also contain the total operating expenses of the shelter and the cost per animal handled. The report shall be filed with the Department of Health and Human Services by August 1 of each year. (2000‑163, s. 5.)



§ 19A-66. Reserved for future codification purposes.

§ 19A-66. Reserved for future codification purposes.



§ 19A-67. Reserved for future codification purposes.

§ 19A-67. Reserved for future codification purposes.



§ 19A-68. Reserved for future codification purposes.

§ 19A-68. Reserved for future codification purposes.



§ 19A-69. Reserved for future codification purposes.

§ 19A-69. Reserved for future codification purposes.



§ 19A-70. Care of animal subjected to illegal treatment.

Article 6.

Care of Animal Subjected to Illegal Treatment.

§ 19A‑70.  Care of animal subjected to illegal treatment.

(a)        In every arrest under any provision of Article 47 of Chapter 14 of the General Statutes or under G.S. 67‑4.3 or upon the commencement of an action under Article 1 of this Chapter by a county or municipality, by a county‑approved animal cruelty investigator, by other county or municipal official, or by an organization operating a county or municipal shelter under contract, if an animal shelter takes custody of an animal, the  operator of the shelter may file a petition with the court requesting that the defendant be ordered to deposit funds in an amount sufficient to secure payment of all the reasonable expenses expected to be incurred by the animal shelter in caring for and providing for the animal pending the disposition of the litigation. For purposes of this section, "reasonable expenses" includes the cost of providing food, water, shelter, and care, including medical care, for at least 30 days.

(b)        Upon receipt of a petition, the court shall set a hearing on the petition to determine the need to care for and provide for the animal pending the disposition of the litigation. The hearing shall be conducted no less than 10 and no more than 15 business days after the petition is filed. The operator of the animal shelter shall mail written notice of the hearing and a copy of the petition to the defendant at the address contained in the criminal charges or the complaint or summons by which a civil action was initiated. If the defendant is in a local detention facility at the time the petition is filed, the operator of the animal shelter shall also provide notice to the custodian of the detention facility.

(c)        The court shall set the amount of funds necessary for 30 days' care after taking into consideration all of the facts and circumstances of the case, including the need to care for and provide for the animal pending the disposition of the litigation, the recommendation of the operator of the animal shelter, the estimated cost of caring for and providing for the animal, and the defendant's ability to pay. If the court determines that the defendant is unable to deposit funds, the court may consider issuing an order under subsection (f) of this section.

Any order for funds to be deposited pursuant to this section shall state that if the operator of the animal shelter files an affidavit with the clerk of superior court, at least two business days prior to the expiration of a 30‑day period, stating that, to the best of the affiant's knowledge, the case against the defendant has not yet been resolved, the order shall be automatically renewed every 30 days until the case is resolved.

(d)        If the court orders that funds be deposited, the amount of funds necessary for 30 days shall be posted with the clerk of superior court. The defendant shall also deposit the same amount with the clerk of superior court every 30 days thereafter until the litigation is resolved, unless the defendant requests a hearing no less than five business days prior to the expiration of a 30‑day period. If the defendant fails to deposit the funds within five business days of the initial hearing, or five business days of the expiration of a 30‑day period, the animal is forfeited by operation of law. If funds have been deposited in accordance with this section, the operator of the animal shelter may draw from the funds the actual costs incurred in caring for the animal.

In the event of forfeiture, the animal shelter may determine whether the animal is suitable for adoption and whether adoption can be arranged for the animal. The animal may not be adopted by the defendant or by any person residing in the defendant's household. If the adopted animal is a dog used for fighting, the animal shelter shall notify any persons adopting the dog of the liability provisions for owners of dangerous dogs under Article 1A of Chapter 67 of the General Statutes. If no adoption can be arranged after the forfeiture, or the animal is unsuitable for adoption, the shelter shall humanely euthanize the animal.

(e)        The deposit of funds shall not prevent the animal shelter from disposing of the animal prior to the expiration of the 30‑day period covered by the deposit if the court makes a final determination of the charges or claims against the defendant. Upon determination, the defendant is entitled to a refund for any portion of the deposit not incurred as expenses by the animal shelter. A person who is acquitted of all criminal charges or not found to have committed animal cruelty in a civil action under Article 1 of this Chapter is entitled to a refund of the deposit remaining after any draws from the deposit in accordance with subsection (d) of this section.

(f)         Pursuant to subsection (c) of this section, the court may order a defendant to provide necessary food, water, shelter, and care, including any necessary medical care, for any animal that is the basis of the charges or claims against the defendant without the removal of the animal from the existing location and until the charges or claims against the defendant are adjudicated. If the court issues such an order, the court shall provide for an animal control officer or other law enforcement officer to make regular visits to the location to ensure that the animal is receiving necessary food, water, shelter, and care, including any necessary medical care, and to impound the animal if it is not receiving those necessities. (2005‑383, s. 1; 2006‑113, s. 2.1.)






Chapter 20 - Motor Vehicles.

§ 20-1. Division of Motor Vehicles established.

Chapter 20.

Motor Vehicles.

Article 1.

Division of Motor Vehicles.

§ 20‑1.  Division of Motor Vehicles established.

The Division of Motor Vehicles of the Department of Transportation is established. This Chapter sets out the powers and duties of the Division. (1941, c. 36, s. 1; 1949, c. 1167; 1973, c. 476, s. 193; 1975, c. 716, s. 5; c. 863; 1987, c. 827, s. 2; c. 847, s. 1; 1995 (Reg. Sess., 1996), c. 756, s. 1.)



§ 20-2. Commissioner of Motor Vehicles; rules.

§ 20‑2.  Commissioner of Motor Vehicles; rules.

(a)        Commissioner and Assistants.  The Division of Motor Vehicles shall be administered by the Commissioner of Motor Vehicles, who shall be appointed by and serve at the pleasure of the Secretary of the Department of Transportation. The Commissioner shall be paid an annual salary to be fixed by the General Assembly in the Current Operations Appropriations Act and allowed his traveling expenses as allowed by law.

In any action, proceeding, or matter of any kind, to which the Commissioner of Motor Vehicles is a party or in which he may have an interest, all pleadings, legal notices, proof of claim, warrants for collection, certificates of tax liability, executions, and other legal documents, may be signed and verified on behalf of the Commissioner of Motor Vehicles by the Assistant Commissioner of Motor Vehicles or by any director or assistant director of any section of the Division of Motor Vehicles or by any other agent or employee of the Division so authorized by the Commissioner of Motor Vehicles.

(b)        Rules.  The Commissioner may adopt rules to implement this Chapter.  Chapter 150B of the General Statutes governs the adoption of rules by the Commissioner. (1941, c. 36, s. 2; 1945, c. 527; 1955, c. 472; 1975, c. 716, s. 5; 1983, c. 717, s. 5; 1983 (Reg. Sess., 1984), c. 1034, s. 164; 1991, c. 477, s. 4.)



§ 20-3. Organization of Division.

§ 20‑3.  Organization of Division.

The Commissioner, subject to the approval of the Secretary of the Department of Transportation, shall organize and administer the Division in such manner as he may deem necessary to conduct the work of the Division. (1941, c. 36, s. 3; 1975, c. 716, s. 5.)



§ 20-3.1. Purchase of additional airplanes.

§ 20‑3.1.  Purchase of additional airplanes.

The Division of Motor Vehicles shall not purchase additional airplanes without the express authorization of the General  Assembly. (1963, c. 911, s. 1 1/2; 1971, c. 198; 1975, c. 716, s. 5.)



§ 20-4: Repealed by Session Laws 2002-190, s. 4, effective January 1, 2003.

§ 20‑4: Repealed by Session Laws 2002‑190, s. 4, effective January 1, 2003.



§ 20-4.01. Definitions.

§ 20‑4.01.  Definitions.

Unless the context requires otherwise, the following definitions apply throughout this Chapter to the defined words and phrases and their cognates:

(1a)      Alcohol.  Any substance containing any form of alcohol, including ethanol, methanol, propanol, and isopropanol.

(1b)      Alcohol Concentration.  The concentration of alcohol in a person, expressed either as:

a.         Grams of alcohol per 100 milliliters of blood; or

b.         Grams of alcohol per 210 liters of breath.

The results of a defendant's alcohol concentration determined by a chemical analysis of the defendant's breath or blood shall be reported to the hundredths. Any result between hundredths shall be reported to the next lower hundredth.

(1c)      All‑Terrain Vehicle or ATV.  A motorized off‑highway vehicle designed to travel on three or four low‑pressure tires, having a seat designed to be straddled by the operator and handlebars for steering control.

(1d)      Business District.  The territory prescribed as such by ordinance of the Board of Transportation.

(2)        Canceled.  As applied to drivers' licenses and permits, a declaration that a license or permit which was issued through error or fraud, or to which G.S. 20‑15(a)(3) applies, is void and terminated.

(2a)      Class A Motor Vehicle.  A combination of motor vehicles that meets either of the following descriptions:

a.         Has a combined GVWR of at least 26,001 pounds and includes as part of the combination a towed unit that has a GVWR of at least 10,001 pounds.

b.         Has a combined GVWR of less than 26,001 pounds and includes as part of the combination a towed unit that has a GVWR of at least 10,001 pounds.

(2b)      Class B Motor Vehicle.  Any of the following:

a.         A single motor vehicle that has a GVWR of at least 26,001 pounds.

b.         A combination of motor vehicles that includes as part of the combination a towing unit that has a GVWR of at least 26,001 pounds and a towed unit that has a GVWR of less than 10,001 pounds.

(2c)      Class C Motor Vehicle.  Any of the following:

a.         A single motor vehicle not included in Class B.

b.         A combination of motor vehicles not included in Class A or Class B.

(3)        Repealed by Session Laws 1979, c. 667, s. 1.

(3a)      Chemical Analysis.  A test or tests of the breath, blood, or other bodily fluid or substance of a person to determine the person's alcohol concentration or presence of an impairing substance, performed in accordance with G.S. 20‑139.1, including duplicate or sequential analyses.

(3b)      Chemical Analyst.  A person granted a permit by the Department of Health and Human Services under G.S. 20‑139.1 to perform chemical analyses.

(3c)      Commercial Drivers License (CDL).  A license issued by a state to an individual who resides in the state that authorizes the individual to drive a class of commercial motor vehicle. A "nonresident commercial drivers license (NRCDL)" is issued by a state to an individual who resides in a foreign jurisdiction.

(3d)      Commercial Motor Vehicle.  Any of the following motor vehicles that are designed or used to transport passengers or property:

a.         A Class A motor vehicle that has a combined GVWR of at least 26,001 pounds and includes as part of the combination a towed unit that has a GVWR of at least 10,001 pounds.

b.         A Class B motor vehicle.

c.         A Class C motor vehicle that meets either of the following descriptions:

1.         Is designed to transport 16 or more passengers, including the driver.

2.         Is transporting hazardous materials and is required to be placarded in accordance with 49 C.F.R. Part 172, Subpart F.

d.         Repealed by Session Laws 1999, c. 330, s. 9, effective December 1, 1999.

(4)        Commissioner.  The Commissioner of Motor Vehicles.

(4a)      Conviction.  A conviction for an offense committed in North Carolina or another state:

a.         In‑State. When referring to an offense committed in North Carolina, the term means any of the following:

1.         A final conviction of a criminal offense, including a no contest plea.

2.         A determination that a person is responsible for an infraction, including a no contest plea.

3.         An unvacated forfeiture of cash in the full amount of a bond required by Article 26 of Chapter 15A of the General Statutes.

4.         A third or subsequent prayer for judgment continued within any five‑year period.

5.         Any prayer for judgment continued if the offender holds a commercial drivers license or if the offense occurs in a commercial motor vehicle.

b.         Out‑of‑State. When referring to an offense committed outside North Carolina, the term means any of the following:

1.         An unvacated adjudication of guilt.

2.         A determination that a person has violated or failed to comply with the law in a court of original jurisdiction or an authorized administrative tribunal.

3.         An unvacated forfeiture of bail or collateral deposited to secure the person's appearance in court.

4.         A violation of a condition of release without bail, regardless of whether or not the penalty is rebated, suspended, or probated.

5.         A final conviction of a criminal offense, including a no contest plea.

6.         (Effective March 31, 2010) Any prayer for judgment continued, including any payment of a fine or court costs, if the offender holds a commercial drivers license or if the offense occurs in a commercial motor vehicle.

(4b)      Crash.  Any event that results in injury or property damage attributable directly to the motion of a motor vehicle or its load. The terms collision, accident, and crash and their cognates are synonymous.

(5)        Dealer.  Every person engaged in the business of buying, selling, distributing, or exchanging motor vehicles, trailers, or semitrailers in this State, and having an established place of business in this State.

The terms "motor vehicle dealer," "new motor vehicle dealer," and "used motor vehicle dealer" as used in Article 12 of this Chapter have the meaning set forth in G.S. 20‑286.

(5a)      Disqualification.  A withdrawal of the privilege to drive a commercial motor vehicle.

(6)        Division.  The Division of Motor Vehicles acting directly or through its duly authorized officers and agents.

(7)        Driver.  The operator of a vehicle, as defined in subdivision (25). The terms "driver" and "operator" and their cognates are synonymous.

(7a)      Electric Personal Assistive Mobility Device.  A self‑balancing nontandem two‑wheeled device, designed to transport one person, with a propulsion system that limits the maximum speed of the device to 15 miles per hour or less.

(7b)      (Effective until March 31, 2010) Employer.  Any person who owns or leases a commercial motor vehicle or assigns a person to drive a commercial motor vehicle.

(7b)      (Effective March 31, 2010) Employer.  Any person who owns or leases a commercial motor vehicle or assigns a person to drive a commercial motor vehicle and would be subject to the alcohol and controlled substance testing provisions of 49 C.F.R. § 382 and also includes any consortium or third‑party administrator administering the alcohol and controlled substance testing program on behalf of owner‑operators subject to the provisions of 49 C.F.R. § 382.

(8)        Essential Parts.  All integral and body parts of a vehicle of any type required to be registered hereunder, the removal, alteration, or substitution of which would tend to conceal the identity of the vehicle or substantially alter its appearance, model, type, or mode of operation.

(9)        Established Place of Business.  Except as provided in G.S. 20‑286, the place actually occupied by a dealer or manufacturer at which a permanent business of bargaining, trading, and selling motor vehicles is or will be carried on and at which the books, records, and files necessary and incident to the conduct of the business of automobile dealers or manufacturers shall be kept and maintained.

(10)      Explosives.  Any chemical compound or mechanical mixture that is commonly used or intended for the purpose of producing an explosion and which contains any oxidizing and combustive units or other ingredients in such proportions, quantities, or packing that an ignition by fire, by friction, by concussion, by percussion, or by detonator of any part of the compound or mixture may cause such a sudden generation of highly heated gases that the resultant gaseous pressures are capable of producing destructible effects on contiguous objects or of destroying life or limb.

(11)      Farm Tractor.  Every motor vehicle designed and used primarily as a farm implement for drawing plows, mowing machines, and other implements of husbandry.

(11a)    For‑Hire Motor Carrier.  A person who transports passengers or property by motor vehicle for compensation.

(12)      Foreign Vehicle.  Every vehicle of a type required to be registered hereunder brought into this State from another state, territory, or country, other than in the ordinary course of business, by or through a manufacturer or dealer and not registered in this State.

(12a)    Golf Cart.  A vehicle designed and manufactured for operation on a golf course for sporting or recreational purposes and that is not capable of exceeding speeds of 20 miles per hour.

(12b)    Gross Vehicle Weight Rating (GVWR).  The value specified by the manufacturer as the maximum loaded weight a vehicle is capable of safely hauling. The GVWR of a combination vehicle is the GVWR of the power unit plus the GVWR of the towed unit or units. When a vehicle is determined by an enforcement officer to be structurally altered in any way from the manufacturer's original design in an attempt to increase the hauling capacity of the vehicle, the GVWR of that vehicle shall be deemed to be the greater of the license weight or the total weight of the vehicle or combination of vehicles for the purpose of enforcing this Chapter. For the purpose of classification of commercial drivers license and skills testing, the manufacturer's GVWR shall be used.

(12c)    Hazardous Materials.  Any material that has been designated as hazardous under 49 U.S.C. § 5103 and is required to be placarded under Subpart F of Part 172 of Title 49 of the Code of Federal Regulations (1 October 2007 Edition), or any quantity of a material listed as a select agent or toxin under Part 73 of Title 42 of the Code of Federal Regulations (1 October 2007 Edition).

(13)      Highway.  The entire width between property or right‑of‑way lines of every way or place of whatever nature, when any part thereof is open to the use of the public as a matter of right for the purposes of vehicular traffic. The terms "highway" and "street" and their cognates are synonymous.

(14)      House Trailer.  Any trailer or semitrailer designed and equipped to provide living or sleeping facilities and drawn by a motor vehicle.

(14a)    Impairing Substance.  Alcohol, controlled substance under Chapter 90 of the General Statutes, any other drug or psychoactive substance capable of impairing a person's physical or mental faculties, or any combination of these substances.

(15)      Implement of Husbandry.  Every vehicle which is designed for agricultural purposes and used exclusively in the conduct of agricultural operations.

(15a)    Inoperable Vehicle.  A motor vehicle that is substantially disassembled and for this reason is mechanically unfit or unsafe to be operated or moved upon a public street, highway, or public vehicular area.

(16)      Intersection.  The area embraced within the prolongation of the lateral curblines or, if none, then the lateral edge of roadway lines of two or more highways which join one another at any angle whether or not one such highway crosses the other.

Where a highway includes two roadways 30 feet or more apart, then every crossing of each roadway of such divided highway by an intersecting highway shall be regarded as a separate intersection. In the event that such intersecting highway also includes two roadways 30 feet or more apart, then every crossing of two roadways of such highways shall be regarded as a separate intersection.

(17)      License.  Any driver's license or any other license or permit to operate a motor vehicle issued under or granted by the laws of this State including:

a.         Any temporary license or learner's permit;

b.         The privilege of any person to drive a motor vehicle whether or not such person holds a valid license; and

c.         Any nonresident's operating privilege.

(18)      Local Authorities.  Every county, municipality, or other territorial district with a local board or body having authority to adopt local police regulations under the Constitution and laws of this State.

(19)      Manufacturer.  Every person, resident, or nonresident of this State, who manufactures or assembles motor vehicles.

(20)      Manufacturer's Certificate.  A certification on a form approved by the Division, signed by the manufacturer, indicating the name of the person or dealer to whom the therein‑described vehicle is transferred, the date of transfer and that such vehicle is the first transfer of such vehicle in ordinary trade and commerce. The description of the vehicle shall include the make, model, year, type of body, identification number or numbers, and such other information as the Division may require.

(21)      Metal Tire.  Every tire the surface of which in contact with the highway is wholly or partly of metal or other hard, nonresilient material.

(21a)    Moped.  A type of passenger vehicle as defined in G.S. 105‑164.3.

(21b)    Motor Carrier.  A for‑hire motor carrier or a private motor carrier.

(22)      Motorcycle.  A type of passenger vehicle as defined in G.S. 20‑4.01(27).

(23)      Motor Vehicle.  Every vehicle which is self‑propelled and every vehicle designed to run upon the highways which is pulled by a self‑propelled vehicle. This shall not include mopeds as defined in G.S. 20‑4.01(27)d1.

(24)      Nonresident.  Any person whose legal residence is in some state, territory, or jurisdiction other than North Carolina or in a foreign country.

(24a)    Offense Involving Impaired Driving.  Any of the following offenses:

a.         Impaired driving under G.S. 20‑138.1.

b.         Any offense set forth under G.S. 20‑141.4 when conviction is based upon impaired driving or a substantially similar offense under previous law.

c.         First or second degree murder under G.S. 14‑17 or involuntary manslaughter under G.S. 14‑18 when conviction is based upon impaired driving or a substantially similar offense under previous law.

d.         An offense committed in another jurisdiction which prohibits substantially similar conduct prohibited by the offenses in this subsection.

e.         A repealed or superseded offense substantially similar to impaired driving, including offenses under former G.S. 20‑138 or G.S. 20‑139.

f.          Impaired driving in a commercial motor vehicle under G.S. 20‑138.2, except that convictions of impaired driving under G.S. 20‑138.1 and G.S. 20‑138.2 arising out of the same transaction shall be considered a single conviction of an offense involving impaired driving for any purpose under this Chapter.

g.         Habitual impaired driving under G.S. 20‑138.5.

A conviction under former G.S. 20‑140(c) is not an offense involving impaired driving.

(25)      Operator.  A person in actual physical control of a vehicle which is in motion or which has the engine running. The terms "operator" and "driver" and their cognates are synonymous.

(25a)    Out of Service Order.  A declaration that a driver, a commercial motor vehicle, or a motor carrier operation is out‑of‑service.

(26)      Owner.  A person holding the legal title to a vehicle, or in the event a vehicle is the subject of a chattel mortgage or an agreement for the conditional sale or lease thereof or other like agreement, with the right of purchase upon performance of the conditions stated in the agreement, and with the immediate right of possession vested in the mortgagor, conditional vendee or lessee, said mortgagor, conditional vendee or lessee shall be deemed the owner for the purpose of this Chapter. For the purposes of this Chapter, the lessee of a vehicle owned by the government of the United States shall be considered the owner of said vehicle.

(27)      Passenger Vehicles. 

a.         Excursion passenger vehicles.  Vehicles transporting persons on sight‑seeing or travel tours.

b.         For hire passenger vehicles.  Vehicles transporting persons for compensation. This classification shall not include vehicles operated as ambulances; vehicles operated by the owner where the costs of operation are shared by the passengers; vehicles operated pursuant to a ridesharing arrangement as defined in G.S. 136‑44.21; vehicles transporting students for the public school system under contract with the State Board of Education or vehicles leased to the United States of America or any of its agencies on a nonprofit basis; or vehicles used for human service or volunteer transportation.

c.         Common carriers of passengers.  Vehicles operated under a certificate of authority issued by the Utilities Commission for operation on the highways of this State between fixed termini or over a regular route for the transportation of persons for compensation.

c1.       Child care vehicles.  Vehicles under the direction and control of a child care facility, as defined in G.S. 110‑86(3), and driven by an owner, employee, or agent of the child care facility for the primary purpose of transporting children to and from the child care facility, or to and from a place for participation in an event or activity in connection with the child care facility.

d.         Motorcycles.  Vehicles having a saddle for the use of the rider and designed to travel on not more than three wheels in contact with the ground, including motor scooters and motor‑driven bicycles, but excluding tractors and utility vehicles equipped with an additional form of device designed to transport property, three‑wheeled vehicles while being used by law‑enforcement agencies and mopeds as defined in subdivision d1 of this subsection.

d1.       Moped.  Defined in G.S. 105‑164.3.

d2.       Motor home or house car.  A vehicular unit, designed to provide temporary living quarters, built into as an integral part, or permanently attached to, a self‑propelled motor vehicle chassis or van. The vehicle must provide at least four of the following facilities:   cooking, refrigeration or icebox, self‑contained toilet, heating or air conditioning, a portable water supply system including a faucet and sink, separate 110‑125 volt electrical power supply, or an LP gas supply.

d3.       School activity bus.  A vehicle, generally painted a different color from a school bus, whose primary purpose is to transport school students and others to or from a place for participation in an event other than regular classroom work. The term includes a public, private, or parochial vehicle that meets this description.

d4.       School bus.  A vehicle whose primary purpose is to transport school students over an established route to and from school for the regularly scheduled school day, that is equipped with alternately flashing red lights on the front and rear and a mechanical stop signal, that is painted primarily yellow below the roofline, and that bears the plainly visible words "School Bus" on the front and rear. The term includes a public, private, or parochial vehicle that meets this description.

e.         U‑drive‑it passenger vehicles.  Passenger vehicles included in the definition of U‑drive‑it vehicles set forth in this section.

f.          Ambulances.  Vehicles equipped for transporting wounded, injured, or sick persons.

g.         Private passenger vehicles.  All other passenger vehicles not included in the above definitions.

h.         Low‑speed vehicle. A four‑wheeled electric vehicle whose top speed is greater than 20 miles per hour but less than 25 miles per hour.

(28)      Person.  Every individual, firm, partnership, association, corporation, governmental agency, or combination thereof of whatsoever form or character.

(29)      Pneumatic Tire.  Every tire in which compressed air is designed to support the load.

(29a)    Private Motor Carrier.  A person who transports passengers or property by motor vehicle in interstate commerce and is not a for‑hire motor carrier.

(30)      Private Road or Driveway.  Every road or driveway not open to the use of the public as a matter of right for the purpose of vehicular traffic.

(31)      Property‑Hauling Vehicles. 

a.         Vehicles used for the transportation of property.

b.,        c. Repealed by Session Laws 1995 (Regular Session, 1996), c. 756, s. 4.

d.         Semitrailers.  Vehicles without motive power designed for carrying property or persons and for being drawn by a motor vehicle, and so constructed that part of their weight or their load rests upon or is carried by the pulling vehicle.

e.         Trailers.  Vehicles without motive power designed for carrying property or persons wholly on their own structure and to be drawn by a motor vehicle, including "pole trailers" or a pair of wheels used primarily to balance a load rather than for purposes of transportation.

f.          Repealed by Session Laws 1995 (Regular Session, 1996), c. 756, s. 4.

(31a)    Provisional Licensee.  A person under the age of 18 years.

(32)      Public Vehicular Area.  Any area within the State of North Carolina that meets one or more of the following requirements:

a.         The area is used by the public for vehicular traffic at any time, including by way of illustration and not limitation any drive, driveway, road, roadway, street, alley, or parking lot upon the grounds and premises of any of the following:

1.         Any public or private hospital, college, university, school, orphanage, church, or any of the institutions, parks or other facilities maintained and supported by the State of North Carolina or any of its subdivisions.

2.         Any service station, drive‑in theater, supermarket, store, restaurant, or office building, or any other business, residential, or municipal establishment providing parking space whether the business or establishment is open or closed.

3.         Any property owned by the United States and subject to the jurisdiction of the State of North Carolina. (The inclusion of property owned by the United States in this definition shall not limit assimilation of North Carolina law when applicable under the provisions of Title 18, United States Code, section 13).

b.         The area is a beach area used by the public for vehicular traffic.

c.         The area is a road used by vehicular traffic within or leading to a gated or non‑gated subdivision or community, whether or not the subdivision or community roads have been offered for dedication to the public.

d.         The area is a portion of private property used by vehicular traffic and designated by the private property owner as a public vehicular area in accordance with G.S. 20‑219.4.

(32a)    Recreational Vehicle.  A vehicular type unit primarily designed as temporary living quarters for recreational, camping, or travel use that either has its own motive power or is mounted on, or towed by, another vehicle. The basic entities are camping trailer, fifth‑wheel travel trailer, motor home, travel trailer, and truck camper.

a.         Motor home.  As defined in G.S. 20‑4.01(27)d2.

b.         Travel trailer.  A vehicular unit mounted on wheels, designed to provide temporary living quarters for recreational, camping, or travel use, and of a size or weight that does not require a special highway movement permit when towed by a motorized vehicle.

c.         Fifth‑wheel trailer.  A vehicular unit mounted on wheels designed to provide temporary living quarters for recreational, camping, or travel use, of a size and weight that does not require a special highway movement permit and designed to be towed by a motorized vehicle that contains a towing mechanism that is mounted above or forward of the tow vehicle's rear axle.

d.         Camping trailer.  A vehicular portable unit mounted on wheels and constructed with collapsible partial side walls that fold for towing by another vehicle and unfold at the campsite to provide temporary living quarters for recreational, camping, or travel use.

e.         Truck camper.  A portable unit that is constructed to provide temporary living quarters for recreational, camping, or travel use, consisting of a roof, floor, and sides and is designed to be loaded onto and unloaded from the bed of a pickup truck.

(32b)    Regular Drivers License.  A license to drive a commercial motor vehicle that is exempt from the commercial drivers license requirements or a noncommercial motor vehicle.

(33)     a.         Flood Vehicle.  A motor vehicle that has been submerged or partially submerged in water to the extent that damage to the body, engine, transmission, or differential has occurred.

b.         Non‑U.S.A. Vehicle.  A motor vehicle manufactured outside of the United States and not intended by the manufacturer for sale in the United States.

c.         Reconstructed Vehicle.  A motor vehicle of a type required to be registered hereunder that has been materially altered from original construction due to removal, addition or substitution of new or used essential parts; and includes glider kits and custom assembled vehicles.

d.         Salvage Motor Vehicle.  Any motor vehicle damaged by collision or other occurrence to the extent that the cost of repairs to the vehicle and rendering the vehicle safe for use on the public streets and highways would exceed seventy‑five percent (75%) of its fair retail market value, whether or not the motor vehicle has been declared a total loss by an insurer. Repairs shall include the cost of parts and labor. Fair market retail values shall be as found in the NADA Pricing Guide Book or other publications approved by the Commissioner.

e.         Salvage Rebuilt Vehicle.  A salvage vehicle that has been rebuilt for title and registration.

f.          Junk Vehicle.  A motor vehicle which is incapable of operation or use upon the highways and has no resale value except as a source of parts or scrap, and shall not be titled or registered.

(33a)    Relevant Time after the Driving.  Any time after the driving in which the driver still has in his body alcohol consumed before or during the driving.

(33b)    Reportable Crash.  A crash involving a motor vehicle that results in one or more of the following:

a.         Death or injury of a human being.

b.         Total property damage of one thousand dollars ($1,000) or more, or property damage of any amount to a vehicle seized pursuant to G. S. 20‑28.3.

(33c)    Reserve components of the Armed Forces of the United States.  The organizations listed in Title 10 United States Code, section 10101, which specifically includes the Army and Air National Guard.

(34)      Resident.  Any person who resides within this State for other than a temporary or transitory purpose for more than six months shall be presumed to be a resident of this State; but absence from the State for more than six months shall raise no presumption that the person is not a resident of this State.

(35)      Residential District.  The territory prescribed as such by ordinance of the Department of Transportation.

(36)      Revocation or Suspension.  Termination of a licensee's or permittee's privilege to drive or termination of the registration of a vehicle for a period of time stated in an order of revocation or suspension. The terms "revocation" or "suspension" or a combination of both terms shall be used synonymously.

(37)      Road Tractors.  Vehicles designed and used for drawing other vehicles upon the highway and not so constructed as to carry any part of the load, either independently or as a part of the weight of the vehicle so drawn.

(38)      Roadway.  That portion of a highway improved, designed, or ordinarily used for vehicular travel, exclusive of the shoulder. In the event a highway includes two or more separate roadways the term "roadway" as used herein shall refer to any such roadway separately but not to all such roadways collectively.

(39)      Safety Zone.  Traffic island or other space officially set aside within a highway for the exclusive use of pedestrians and which is so plainly marked or indicated by proper signs as to be plainly visible at all times while set apart as a safety zone.

(40)      Security Agreement.  Written agreement which reserves or creates a security interest.

(41)      Security Interest.  An interest in a vehicle reserved or created by agreement and which secures payments or performance of an obligation. The term includes but is not limited to the interest of a chattel mortgagee, the interest of a vendor under a conditional sales contract, the interest of a trustee under a chattel deed of trust, and the interest of a lessor under a lease intended as security. A security interest is "perfected" when it is valid against third parties generally.

(41a)    Serious Traffic Violation.  A conviction of one of the following offenses when operating a commercial or other motor vehicle:

a.         Excessive speeding, involving a single charge of any speed 15 miles per hour or more above the posted speed limit.

b.         Careless and reckless driving.

c.         A violation of any State or local law relating to motor vehicle traffic control, other than a parking violation, arising in connection with a fatal accident.

d.         Improper or erratic lane changes.

e.         Following the vehicle ahead too closely.

f.          Driving a commercial motor vehicle without obtaining a commercial drivers license.

g.         Driving a commercial motor vehicle without a commercial drivers license in the driver's possession.

h.         Driving a commercial motor vehicle without the proper class of commercial drivers license or endorsements for the specific vehicle group being operated or for the passenger or type of cargo being transported.

(42)      Solid Tire.  Every tire of rubber or other resilient material which does not depend upon compressed air for the support of the load.

(43)      Specially Constructed Vehicles.  Motor vehicles required to be registered under this Chapter and that fit within one of the following categories:

a.         Replica vehicle.  A vehicle, excluding motorcycles, that when assembled replicates an earlier year, make, and model vehicle.

b.         Street rod vehicle.  A vehicle, excluding motorcycles, manufactured prior to 1949 that has been materially altered or has a body constructed from nonoriginal materials.

c.         Custom‑built vehicle.  A vehicle, including motorcycles, reconstructed or assembled by a nonmanufacturer from new or used parts that has an exterior that does not replicate or resemble any other manufactured vehicle. This category also includes any motorcycle that was originally sold unassembled and manufactured from a kit or that has been materially altered or that has a body constructed from nonoriginal materials.

(44)      Special Mobile Equipment.  Defined in G.S. 105‑164.3.

(44a)    Specialty Vehicles.  Vehicles of a type required to be registered under this Chapter that are modified from their original construction for an educational, emergency services, or public safety use.

(45)      State.  A state, territory, or possession of the United States, District of Columbia, Commonwealth of Puerto Rico, a province of Canada, or the Sovereign Nation of the Eastern Band of the Cherokee Indians with tribal lands, as defined in 18 U.S.C. § 1151, located within the boundaries of the State of North Carolina. For provisions in this Chapter that apply to commercial drivers licenses, "state" means a state of the United States and the District of Columbia.

(46)      Street.  A highway, as defined in subdivision (13). The terms "highway" and "street" and their cognates are synonymous.

(47)      Suspension.  Termination of a licensee's or permittee's privilege to drive or termination of the registration of a vehicle for a period of time stated in an order of revocation or suspension. The terms "revocation" or "suspension" or a combination of both terms shall be used synonymously.

(48)      Truck Tractors.  Vehicles designed and used primarily for drawing other vehicles and not so constructed as to carry any load independent of the vehicle so drawn.

(48a)    U‑drive‑it vehicles.  The following vehicles that are rented to a person, to be operated by that person:

a.         A private passenger vehicle other than the following:

1.         A private passenger vehicle of nine‑passenger capacity or less that is rented for a term of one year or more.

2.         A private passenger vehicle that is rented to public school authorities for driver‑training instruction.

b.         A property‑hauling vehicle under 7,000 pounds that does not haul products for hire and that is rented for a term of less than one year.

c.         Motorcycles.

(48b)    Under the Influence of an Impairing Substance.  The state of a person having his physical or mental faculties, or both, appreciably impaired by an impairing substance.

(48c)    Utility Vehicle.  Vehicle designed and manufactured for general maintenance, security, recreational, and landscaping purposes, but does not include vehicles designed and used primarily for the transportation of persons or property on a street or highway.

(49)      Vehicle.  Every device in, upon, or by which any person or property is or may be transported or drawn upon a highway, excepting devices moved by human power or used exclusively upon fixed rails or tracks; provided, that for the purposes of this Chapter bicycles shall be deemed vehicles and every rider of a bicycle upon a highway shall be subject to the provisions of this Chapter applicable to the driver of a vehicle except those which by their nature can have no application. This term shall not include a device which is designed for and intended to be used as a means of transportation for a person with a mobility impairment, or who uses the device for mobility enhancement, is suitable for use both inside and outside a building, including on sidewalks, and is limited by design to 15 miles per hour when the device is being operated by a person with a mobility impairment, or who uses the device for mobility enhancement. This term shall not include an electric personal assistive mobility device as defined in G.S. 20‑4.01(7a).

(50)      Wreckers.  Vehicles with permanently attached cranes used to move other vehicles; provided, that said wreckers shall be equipped with adequate brakes for units being towed.  (1973, c. 1330, s. 1; 1975, cc. 94, 208; c. 716, s. 5; c. 743; c. 859, s. 1; 1977, c. 313; c. 464, s. 34; 1979, c. 39; c. 423, s. 1; c. 574, ss. 1‑4; c. 667, s. 1; c. 680; 1981, c. 606, s. 3; c. 792, s. 2; 1983, c. 435, s. 8; 1983 (Reg. Sess., 1984), c. 1101, ss. 1‑3; 1985, c. 509, s. 6; 1987, c. 607, s. 2; c. 658, s. 1; 1987 (Reg. Sess., 1988), c. 1069; c. 1105, s. 1; c. 1112, ss. 1‑3; 1989, c. 455, ss. 1, 2; c. 727, s. 219(1); c. 771, ss. 1, 18; 1991, c. 449, s. 2; c. 726, ss. 1‑4; 1991 (Reg. Sess., 1992), c. 1015, s. 1; 1993 (Reg. Sess., 1994), c. 761, s. 22; 1995, c. 191, s. 1; 1995 (Reg. Sess., 1996), c. 756, ss. 2‑4; 1997‑379, s. 5.1; 1997‑443, s. 11A.8; 1997‑456, s. 27; 1998‑149, s. 1; 1998‑182, ss. 1, 1.1, 26; 1998‑217, s. 62(e); 1999‑330, s. 9; 1999‑337, s. 28(c)‑(e); 1999‑406, s. 14; 1999‑452, ss. 1‑5; 2000‑155, s. 9; 2000‑173, s. 10(c); 2001‑212, s. 2; 2001‑341, ss. 1, 2; 2001‑356, ss. 1, 2; 2001‑441, s. 1; 2001‑487, ss. 50(a), 51; 2002‑72, s. 19(b); 2002‑98, ss. 1‑3; 2003‑397, s. 1; 2005‑282, s. 1; 2005‑349, ss. 1‑3; 2006‑253, s. 8; 2007‑56, s. 4; 2007‑382, ss. 2, 3; 2007‑455, s. 1; 2007‑493, s. 1; 2008‑156, s. 1; 2009‑274, s. 1; 2009‑405, ss. 1, 4; 2009‑416, ss. 1, 2.)



§ 20-4.1. Declaration of policy.

Article 1A.

Reciprocity Agreements as to Registration and Licensing.

§ 20‑4.1.  Declaration of policy.

It is the policy of this State to promote and encourage the fullest possible use of its highway system by authorizing the making and execution of motor vehicle reciprocal registration agreements, arrangements and declarations with other states, provinces, territories and countries with respect to vehicles registered in this and such other states, provinces, territories and countries thus contributing to the economic and social development and growth of this State. (1961, c. 642, s. 1.)



§ 20-4.2. Definitions.

§ 20‑4.2.  Definitions.

As used in this Article:

(1)        "Commercial vehicle" means any vehicle which is operated in furtherance of any commercial enterprise.

(2)        "Commissioner" means the Commissioner of Motor Vehicles of North Carolina.

(3)        "Division" means the Division of Motor Vehicles of North Carolina.

(4)        "Jurisdiction" means and includes a state, district, territory or possession of the United States, a foreign country and a state or province of a foreign country.

(5)        "Properly registered," as applied to place of registration,  means:

a.         The jurisdiction where the person registering the vehicle has his legal residence, or

b.         In the case of a commercial vehicle, including a leased vehicle, the jurisdiction in which it is registered if the commercial enterprise in which such vehicle is used has a place of business therein, and, if the vehicle is most frequently dispatched, garaged, serviced, maintained, operated or otherwise controlled in or from such place of business, and, the vehicle has been assigned to such place of business, or

c.         In the case of a commercial vehicle, including leased vehicles, the jurisdiction where, because of an agreement or arrangement between two or more jurisdictions, or pursuant to a declaration, the vehicle has been registered as required by said jurisdiction.

d.         In case of doubt or dispute as to the proper place of registration of a vehicle, the Division shall make the final determination, but in making such determination, may confer with departments of the other jurisdictions affected. (1961, c. 642, s. 1; 1975, c. 716, s. 5; 1979, c. 470, s. 2.)



§ 20-4.3. Commissioner may make reciprocity agreements, arrangements or declarations.

§ 20‑4.3.  Commissioner may make reciprocity agreements, arrangements or declarations.

The Commissioner of Motor Vehicles shall have the authority to execute or make agreements, arrangements or declarations to carry out the provisions of this Article. (1961, c. 642, s. 1.)



§ 20-4.4. Authority for reciprocity agreements; provisions; reciprocity standards.

§ 20‑4.4.  Authority for reciprocity agreements; provisions; reciprocity standards.

(a) The Commissioner may enter into an agreement or arrangement for interstate or intrastate operations with the duly authorized representatives of another jurisdiction, granting to vehicles or to owners of vehicles which are properly registered or licensed in such jurisdiction and for which evidence of compliance is supplied, benefits, privileges and exemptions from the payment, wholly or partially, of any taxes, fees, or other charges imposed upon such vehicles or owners with respect to the operation or ownership of such vehicles under the laws of this State. Such an agreement or arrangement shall provide that vehicles properly registered or licensed in this State when operated upon highways of such other jurisdiction shall receive exemptions, benefits and privileges of a similar kind or to a similar degree as are extended to vehicles properly registered or licensed in such jurisdiction when operated in this State. Each such agreement or arrangement shall, in the judgment of the Commissioner, be in the best interest of this State and the citizens thereof and shall be fair and equitable to this State and the citizens thereof, and all of the same shall be determined on the basis and recognition of the benefits which accrue to the economy of this State from the uninterrupted flow of commerce.

(b) When the Commissioner enters into a reciprocal registration agreement or arrangement with another jurisdiction which has a motor vehicle tax, license or fee which is not subject to waiver by a reciprocity agreement, the Commissioner is empowered and authorized to provide as a condition of the agreement or arrangement that owners of vehicles licensed in such other jurisdiction shall pay some equalizing tax or fee to the Division. The failure of any owner or operator of a vehicle to pay the taxes or fees provided in the agreement or arrangement shall prohibit them from receiving any benefits therefrom and they shall be required to register their vehicles and pay taxes as if there was no agreement or arrangement. (1961, c. 642, s. 1; 1971, c. 588; 1975, c. 716, s. 5.)



§ 20-4.5. Base-state registration reciprocity.

§ 20‑4.5.  Base‑state registration reciprocity.

An agreement or arrangement entered into, or a declaration issued under the authority of this Article may contain provisions authorizing the registration or licensing in another jurisdiction of vehicles located in or operated from a base in such other jurisdiction which vehicles otherwise would be required to be registered or licensed in some other state; and in such event the exemptions, benefits and privileges extended by such agreement, arrangement or declaration shall apply to such vehicles, when properly licensed or registered in such base jurisdiction. (1961, c. 642, s. 1.)



§ 20-4.6. Repealed by Session Laws 1997-122, s. 1.

§ 20‑4.6.  Repealed by Session Laws 1997‑122, s. 1.



§ 20-4.7. Extension of reciprocal privileges to lessees authorized.

§ 20‑4.7.  Extension of reciprocal privileges to lessees authorized.

An agreement or arrangement entered into, or a declaration issued under the authority of this Article, may contain provisions under which a leased vehicle properly registered by the lessor thereof may be entitled, subject to terms and conditions stated therein, to the exemptions, benefits and privileges extended by such agreement, arrangement or declaration. (1961, c. 642, s. 1.)



§ 20-4.8. Automatic reciprocity, when.

§ 20‑4.8.  Automatic reciprocity, when.

On and after July 1, 1961, if no agreement, arrangement or declaration is in effect with respect to another jurisdiction as authorized by this Article, any vehicle properly registered or licensed in such other jurisdiction and for which evidence of compliance supplied shall receive, when operated in this State, the same exemptions, benefits and privileges granted by such other jurisdiction to vehicles properly registered in this State. Reciprocity extended under this section shall apply to commercial vehicles only when engaged exclusively in interstate operations. (1961, c. 642, s. 1.)



§ 20-4.9. Suspension of reciprocity benefits.

§ 20‑4.9.  Suspension of reciprocity benefits.

Agreements, arrangements or declarations made under the authority of this Article may include provisions authorizing the Division to suspend or cancel the exemptions, benefits or privileges granted thereunder to a vehicle which is in violation of any of the conditions or terms of such agreements, arrangements or declarations or is in violation of the laws of this State relating to motor vehicles or rules and regulations lawfully promulgated thereunder. (1961, c. 642, s. 1; 1975, c. 716, s. 5.)



§ 20-4.10. Agreements to be written, filed and available for distribution.

§ 20‑4.10.  Agreements to be written, filed and available for distribution.

All agreements, arrangements or declarations or amendments thereto shall be in writing and shall be filed in the office of the Commissioner. Copies thereof shall be made available by the Commissioner upon request and upon payment of a fee therefor in an amount necessary to defray the costs of reproduction thereof. (1961, c. 642, s. 1.)



§ 20-4.11. Reciprocity agreements in effect at time of Article.

§ 20‑4.11.  Reciprocity agreements in effect at time of Article.

All reciprocity registration agreements, arrangements and  declarations relating to vehicles in force and effect July 1, 1961, shall continue in force and effect until specifically amended or revoked as provided by law or by such agreements or arrangements. (1961, c. 642, s. 1.)



§ 20-4.12. Article part of and supplemental to motor vehicle registration law.

§ 20‑4.12.  Article part of and supplemental to motor vehicle registration law.

This Article shall be, and construed as, a part of and supplemental to the motor vehicle registration law of this State. (1961, c. 642, s. 1.)



§§ 20-4.13 through 20-4.17. Reserved for future codification purposes.

§§ 20‑4.13 through 20‑4.17.  Reserved for future codification purposes.



§ 20-4.18. Definitions.

Article 1B.

Reciprocal Provisions as to Arrest of Nonresidents.

§ 20‑4.18.  Definitions.

Unless the context otherwise requires, the following words and phrases, for the purpose of this Article, shall have the following meanings:

(1)        Citation.  Any citation, summons, ticket, or other document issued by a law‑enforcement officer for the violation of a traffic law, ordinance, rule or regulation.

(2)        Collateral or Bond.  Any cash or other security deposited to secure an appearance following a citation by a law‑enforcement officer.

(3)        Repealed by Session Laws 1979, c. 667, s. 2.

(4)        Nonresident.  A person who holds a license issued by a reciprocating state.

(5)        Personal Recognizance.  An agreement by a nonresident to comply with the terms of the citation issued to the nonresident.

(6)        Reciprocating State.  Any state or other jurisdiction which extends by its laws to residents of North Carolina substantially the rights and privileges provided by this Article.

(7)        State.  The State of North Carolina. (1973, c. 736; 1979, c. 667, s. 2; 1981, c. 508; 1999‑452, s. 6.)



§ 20-4.19. Issuance of citation to nonresident; officer to report noncompliance.

§ 20‑4.19.  Issuance of citation to nonresident; officer to report noncompliance.

(a)        Notwithstanding other provisions of this Chapter, a law‑enforcement officer observing a violation of this Chapter or other traffic regulation by a nonresident shall issue a citation as appropriate and shall not, subject to the provisions of subsection (b) of this section, require such nonresident to post collateral or bond to secure appearance for trial, but shall accept such nonresident's personal recognizance; provided, however, that the nonresident shall have the right upon request to post collateral or bond in a manner provided by law and in such case the provisions of this Article shall not apply.

(b)        A nonresident may be required to post collateral or bond to secure appearance for trial if the offense is one which would result in the suspension or revocation of a person's license under the laws of this State.

(c)        Upon the failure of the nonresident to comply with the citation, the clerk of court shall report the noncompliance to the Division. The report of noncompliance shall clearly identify the nonresident; describe the violation, specifying the section of the statute, code, or ordinance violated; indicate the location and date of offense; and identify the vehicle involved. (1973, c. 736; 1975, c. 716, s. 5; 1991, c. 682, s. 1; 1999‑452, s. 7.)



§ 20-4.20. Division to transmit report to reciprocating state; suspension of license for noncompliance with citation issued by reciprocating state.

§ 20‑4.20.  Division to transmit report to reciprocating state; suspension of license for noncompliance with citation issued by reciprocating state.

(a)        Upon receipt of a report of noncompliance, the Division shall transmit a certified copy of such report to the official in charge of the issuance of licenses in the reciprocating state in which the nonresident resides or by which he is licensed.

(b)        When the licensing authority of a reciprocating state reports  that a person holding a North Carolina license has failed to comply with a citation issued in such state, the Commissioner shall forthwith suspend such person's license. The order of suspension shall indicate the reason for the order, and shall notify the person that his license shall remain suspended until he has furnished evidence satisfactory to the Commissioner that he has complied with the terms of the citation which was the basis for the suspension order by appearing before the tribunal to which he was cited and complying with any order entered by said tribunal.

(c)        A copy of any suspension order issued hereunder may be furnished to the licensing authority of the reciprocating state.

(d)        The Commissioner shall maintain a current listing of reciprocating states hereunder. Such lists shall from time to time be  disseminated among the appropriate departments, divisions, bureaus, and agencies of this State; the principal law‑enforcement officers of the several counties, cities, and towns of this State; and the licensing authorities in reciprocating states.

(e)        The Commissioner shall have the authority to execute or make agreements, arrangements, or declarations to carry out the provisions of this Article. (1973, c. 736; 1975, c. 716, s. 5; 1979, c. 104.)



§ 20-4.21. Title of Article.

Article 1C.

Drivers License Compact.

§ 20‑4.21.  Title of Article.

This Article is the Drivers License Compact and may be cited by that name. (1993, c. 533, s. 1.)



§ 20-4.22. Commissioner may make reciprocity agreements, arrangements, or declarations.

§ 20‑4.22.  Commissioner may make reciprocity agreements, arrangements, or declarations.

The Commissioner may execute or make agreements, arrangements, or declarations to implement this Article. (1993, c. 533, s. 1.)



§ 20-4.23. Legislative findings and policy.

§ 20‑4.23.  Legislative findings and policy.

(a)        Findings.  The General Assembly and the states that are members of the Drivers License Compact find that:

(1)        The safety of their streets and highways is materially affected by the degree of compliance with state laws and local ordinances relating to the operation of motor vehicles.

(2)        The violation of a law or an ordinance relating to the operation of a motor vehicle is evidence that the violator engages in conduct that is likely to endanger the safety of persons and property.

(3)        The continuance in force of a license to drive is predicated upon compliance with laws and ordinances relating to the operation of motor vehicles in whichever jurisdiction the vehicle is operated.

(b)        Policy.  It is the policy of the General Assembly and of each of the states that is a member of the Drivers License Compact to:

(1)        Promote compliance with the laws, ordinances, and administrative rules and regulations of a member state relating to the operation of motor vehicles.

(2)        Make the reciprocal recognition of licenses to drive and the eligibility for a license to drive more just and equitable by making consideration of overall compliance with motor vehicle laws, ordinances, and administrative rules and regulations a condition precedent to the continuance or issuance of any license that authorizes the holder of the license to operate a motor vehicle in a member state. (1993, c. 533, s. 1.)



§ 20-4.24. Reports of convictions; effect of reports.

§ 20‑4.24.  Reports of convictions; effect of reports.

(a)        Reports.  A state that is a member of the Drivers License Compact shall report to another member state of the compact a conviction for any of the following:

(1)        Manslaughter or negligent homicide resulting from the operation of a motor vehicle.

(2)        Driving a motor vehicle while impaired.

(3)        A felony in the commission of which a motor vehicle was used.

(4)        Failure to stop and render aid in the event of a motor vehicle accident resulting in the death or personal injury of another.

If the laws of a member state do not describe the listed violations in precisely the words used in this subsection, the member state shall construe the descriptions to apply to offenses of the member state that are substantially similar to the ones described.

A state that is a member of the Drivers License Compact shall report to another member state of the compact a conviction for any other offense or any other information concerning convictions that the member states agree to report.

(b)        Effect.  A state that is a member of the Drivers License Compact shall treat a report of a conviction received from another member state of the compact as a report of the conduct that resulted in the conviction.  For a conviction required to be reported under subsection (a), a member state shall give the same effect to the report as if the conviction had occurred in that state.  For a conviction that is not required to be reported under subsection (a), a member state shall give the effect to the report that is required by the laws of that state.  G.S. 20‑23 governs the effect in this State of convictions that are not required to be reported under subsection (a). (1993, c. 533, s. 1.)



§ 20-4.25. Review of license status in other states upon application for license in member state.

§ 20‑4.25.  Review of license status in other states upon application for license in member state.

Upon application for a license to drive, the licensing authority of a state that is a member of the Drivers License Compact must determine if the applicant has ever held, or currently holds, a license to drive issued by another member state.  The licensing authority of the member state where the application is made may not issue the applicant a license to drive if:

(1)        The applicant has held a license, but it has been revoked for a violation and the revocation period has not ended.  If the revocation period is for more than one year and it has been at least one year since the license was revoked, the licensing authority may allow the applicant to apply for a new license if the laws of the licensing authority's state permit the application.

(2)        The applicant currently holds a license to drive issued by another member state and does not surrender that license. (1993, c. 533, s. 1.)



§ 20-4.26. Effect on other laws or agreements.

§ 20‑4.26.  Effect on other laws or agreements.

Except as expressly required by the provisions of this Article, this Article does not affect the right of a member state to the Drivers License Compact to apply any of its other laws relating to licenses to drive to any person or circumstance, nor does it invalidate or prevent any driver license agreement or other cooperative arrangement between a member state and a state that is not a member. (1993, c. 533, s. 1.)



§ 20-4.27. Effect on other State driver license laws.

§ 20‑4.27.  Effect on other State driver license laws.

To the extent that this Article conflicts with general driver licensing provisions in this Chapter, this Article prevails.  Where this Article is silent, the general driver licensing provisions apply. (1993, c. 533, s. 1.)



§ 20-4.28. Administration and exchange of information.

§ 20‑4.28.  Administration and exchange of information.

The head of the licensing authority of each member state is the administrator of the Drivers License Compact for that state.  The administrators, acting jointly, have the power to formulate all necessary procedures for the exchange of information under this compact.  The administrator of each member state shall furnish to the administrator of each other member state any information or documents reasonably necessary to facilitate the administration of this compact. (1993, c. 533, s. 1.)



§ 20-4.29. Withdrawal from Drivers License Compact.

§ 20‑4.29.  Withdrawal from Drivers License Compact.

A member state may withdraw from the Drivers License Compact.  A withdrawal may not become effective until at least six months after the heads of all other member states have received notice of the withdrawal.  Withdrawal does not affect the validity or applicability by the licensing authorities of states remaining members of the compact of a report of a conviction occurring prior to the withdrawal. (1993, c. 533, s. 1.)



§ 20-4.30. Construction and severability.

§ 20‑4.30.  Construction and severability.

This Article shall be liberally construed to effectuate its purposes.  The provisions of this Article are severable; if any part of this Article is declared to be invalid by a court, the invalidity does not affect other parts of this Article that can be given effect without the invalid provision.  If the Drivers License Compact is declared invalid by a court in a member state, the compact remains in full force and effect in the remaining member states and in full force and effect for all severable matters in that member state. (1993, c. 533, s. 1.)



§ 20-5. Title of Article.

Article 2.

Uniform Driver's License Act.

§ 20‑5.  Title of Article.

This Article may be cited as the Uniform Driver's License Act. (1935, c. 52, s. 31.)



§ 20-6. Repealed by Session Laws 1973, c. 1330, s. 39.

§ 20‑6.  Repealed by Session Laws 1973, c. 1330, s. 39.



§ 20-7. Issuance and renewal of drivers licenses.

§ 20‑7.  Issuance and renewal of drivers licenses.

(a)        License Required.  To drive a motor vehicle on a highway, a person must be licensed by the Division under this Article or Article 2C of this Chapter to drive the vehicle and must carry the license while driving the vehicle. The Division issues regular drivers licenses under this Article and issues commercial drivers licenses under Article 2C.

A license authorizes the holder of the license to drive any vehicle included in the class of the license and any vehicle included in a lesser class of license, except a vehicle for which an endorsement is required. To drive a vehicle for which an endorsement is required, a person must obtain both a license and an endorsement for the vehicle. A regular drivers license is considered a lesser class of license than its commercial counterpart.

The classes of regular drivers licenses and the motor vehicles that can be driven with each class of license are:

(1)        Class A.  A Class A license authorizes the holder to drive any of the following:

a.         A Class A motor vehicle that is exempt under G.S. 20‑37.16 from the commercial drivers license requirements.

b.         A Class A motor vehicle that has a combined GVWR of less than 26,001 pounds and includes as part of the combination a towed unit that has a GVWR of at least 10,001 pounds.

(2)        Class B.  A Class B license authorizes the holder to drive any Class B motor vehicle that is exempt under G.S. 20‑37.16 from the commercial drivers license requirements.

(3)        Class C.  A Class C license authorizes the holder to drive any of the following:

a.         A Class C motor vehicle that is not a commercial motor vehicle.

b.         When operated by a volunteer member of a fire department, a rescue squad, or an emergency medical service (EMS) in the performance of duty, a Class A or Class B fire‑fighting, rescue, or EMS motor vehicle or a combination of these vehicles.

c.         A combination of noncommercial motor vehicles that have a GVWR of more than 10,000 pounds but less than 26,001 pounds. This sub‑subdivision does not apply to a Class C license holder less than 18 years of age.

The Commissioner may assign a unique motor vehicle to a class that is different from the class in which it would otherwise belong.

A person holding a commercial drivers license issued by another jurisdiction must apply for a transfer and obtain a North Carolina issued commercial drivers license within 30 days of becoming a resident. Any other new resident of North Carolina who has a drivers license issued by another jurisdiction must obtain a license from the Division within 60 days after becoming a resident.

(a1)      (Effective until January 1, 2011) Motorcycles and Mopeds.  To drive a motorcycle, a person shall have:

(1)        A full provisional license with a motorcycle learner's permit;

(2)        A regular drivers license with a motorcycle learner's permit; or

(3)        Either:

a.         A full provisional license; or

b.         A regular drivers license, with a motorcycle endorsement.

Subsection (a2) of this section sets forth the requirements for a motorcycle learner's permit.

To obtain a motorcycle endorsement, a person shall demonstrate competence to drive a motorcycle by:

(1)        Passing a road test;

(2)        Passing a written or oral test concerning motorcycles; and

(3)        Paying the fee for a motorcycle endorsement.

Neither a drivers license nor a motorcycle endorsement is required to drive a moped.

(a1)      (Effective January 1, 2011) Motorcycles and Mopeds.  To drive a motorcycle, a person shall have one of the following:

(1)        A full provisional license with a motorcycle learner's  permit.

(2)        A regular drivers license with a motorcycle learner's permit.

(3)        A full provisional license with a motorcycle endorsement.

(4)        A regular drivers license, with a motorcycle endorsement.

Subsection (a2) of this section sets forth the requirements for a motorcycle learner's permit. To obtain a motorcycle endorsement, a person shall pay the fee set in subsection (i) of this section. In addition, to obtain an endorsement, a person age 18 or older shall demonstrate competence to drive a motorcycle by passing a written or oral test concerning motorcycles and passing a road test, and a person less than 18 years of age shall demonstrate competence to drive a motorcycle by passing a written or oral test concerning motorcycles and providing proof of successful completion of one of the following:

(1)        The Motorcycle Safety Foundation Basic Rider Course or Experienced Rider Course.

(2)        The North Carolina Motorcycle Safety Education Program Basic Rider Course or Experienced Rider Course.

(3)        Any course approved by the Commissioner consistent with the instruction provided through the Motorcycle Safety Instruction Program established under G.S. 115D‑72.

A person less than 18 years of age with a motorcycle endorsement may not drive a motorcycle with a passenger.

Neither a drivers license nor a motorcycle endorsement is required to drive a moped.

(a2)      (Effective until January 1, 2011) Motorcycle Learner's Permit.  The following persons are eligible for a motorcycle learner's permit:

(1)        A person who is at least 16 years old but less than 18 years old and has a full provisional license issued by the Division.

(2)        A person who is at least 18 years old and has a license issued by the Division.

To obtain a motorcycle learner's permit, an applicant shall pass a vision test, a road sign test, and a written test specified by the Division. A motorcycle learner's permit expires 18 months after it is issued. The holder of a motorcycle learner's permit may not drive a motorcycle with a passenger. The fee for a motorcycle learner's permit is the amount set in G.S. 20‑7(l) for a learner's permit.

(a2)      (Effective January 1, 2011) Motorcycle Learner's Permit.  The following persons are eligible for a motorcycle learner's permit:

(1)        A person who is at least 16 years old but less than 18 years old and has a full provisional license issued by the Division.

(2)        A person who is at least 18 years old and has a license issued by the Division.

To obtain a motorcycle learner's permit, an applicant shall pass a vision test, a road sign test, and a written test specified by the Division. An applicant who is less than 18 years old shall successfully complete the Motorcycle Safety Foundation Basic Rider Course or the North Carolina Motorcycle Safety Education Program Basic Rider Course. A motorcycle learner's permit expires twelve months after it is issued and may be renewed for one additional six‑month period. The holder of a motorcycle learner's permit may not drive a motorcycle with a passenger. The fee for a motorcycle learner's permit is the amount set in G.S. 20‑7(l) for a learner's permit.

(b)        Repealed by Session Laws 1993, c. 368, s. 1, c. 533, s. 12.

(b1)      Application.  To obtain an identification card, learners permit, or drivers license from the Division, a person shall complete an application form provided by the Division, present at least two forms of identification approved by the Commissioner, be a resident of this State, and, except for an identification card, demonstrate his or her physical and mental ability to drive safely a motor vehicle included in the class of license for which the person has applied. At least one of the forms of identification shall indicate the applicant's residence address. The Division may copy the identification presented or hold it for a brief period of time to verify its authenticity. To obtain an endorsement, a person shall demonstrate his or her physical and mental ability to drive safely the type of motor vehicle for which the endorsement is required.

The application form shall request all of the following information, and it shall contain the disclosures concerning the request for an applicant's social security number required by section 7 of the federal Privacy Act of 1974, Pub. L. No. 93‑579:

(1)        The applicant's full name.

(2)        The applicant's mailing address and residence address.

(3)        A physical description of the applicant, including the applicant's sex, height, eye color, and hair color.

(4)        The applicant's date of birth.

(5)        The applicant's valid social security number.

(6)        The applicant's signature.

The Division shall not issue an identification card, learners permit, or drivers license to an applicant who fails to provide the applicant's valid social security number.

(b2)      Disclosure of Social Security Number.  The social security number of an applicant is not a public record. The Division may not disclose an applicant's social security number except as allowed under federal law. A violation of the disclosure restrictions is punishable as provided in 42 U.S.C. § 408, and amendments to that law.

In accordance with 42 U.S.C. 405 and 42 U.S.C. 666, and amendments thereto, the Division may disclose a social security number obtained under subsection (b1) of this section only as follows:

(1)        For the purpose of administering the drivers license laws.

(2)        To the Department of Health and Human Services, Child Support Enforcement Program for the purpose of establishing paternity or child support or enforcing a child support order.

(3)        To the Department of Revenue for the purpose of verifying taxpayer identity.

(4)        To the Office of Indigent Defense Services of the Judicial Department for the purpose of verifying the identity of a represented client and enforcing a court order to pay for the legal services rendered.

(5)        To each county jury commission for the purpose of verifying the identity of deceased persons whose names should be removed from jury lists.

(b3)      The Division shall adopt rules implementing the provisions of subsection (b1) of this section with respect to proof of residency in this State. Those rules shall ensure that applicants submit verified or verifiable residency and address information that can be reasonably considered to be valid and that is provided on any of the following:

(1)        A document issued by an agency of the United States or by the government of another nation.

(2)        A document issued by another state.

(3)        A document issued by the State of North Carolina, or a political subdivision of this State. This includes an agency or instrumentality of this State.

(4)        A preprinted bank or other corporate statement.

(5)        A preprinted business letterhead.

(6)        Any other document deemed reliable by the Division.

(b4)      Examples of documents that are reasonably reliable indicators of residency include, but are not limited to, any of the following:

(1)        A pay stub with the payee's address.

(2)        A utility bill showing the address of the applicant‑payor.

(3)        A contract for an apartment, house, modular unit, or manufactured home with a North Carolina address signed by the applicant.

(4)        A receipt for personal property taxes paid.

(5)        A receipt for real property taxes paid to a North Carolina locality.

(6)        A current automobile insurance policy issued to the applicant and showing the applicant's address.

(7)        A monthly or quarterly financial statement from a North Carolina regulated financial institution.

(8)        A matricula consular or substantially similar document issued by the Mexican Consulate for North Carolina.

(9)        A document similar to that described in subsection (8) of this section, issued by the consulate or embassy of another country. This subdivision only applies if the Division has consulted with the United State Department of State and is satisfied with the reliability of such document.

(b5)      The Division rules adopted pursuant to subsection (b3) of this section shall also provide that if an applicant cannot produce any documentation specified in subsection (b3) or (b4) of this section, the applicant, or in the case of a minor applicant a parent or legal guardian of the applicant, may complete an affidavit, on a form provided by the Division and sworn to before an official of the Division, indicating the applicant's current residence address. The affidavit shall contain the provisions of G.S. 20‑15(a) and G.S. 20‑17(a)(5) and shall indicate the civil and criminal penalties for completing a false affidavit.

(c)        Tests.  To demonstrate physical and mental ability, a person must pass an examination. The examination may include road tests, vision tests, oral tests, and, in the case of literate applicants, written tests, as the Division may require. The tests must ensure that an applicant recognizes the handicapped international symbol of access, as defined in G.S. 20‑37.5. The Division may not require a person who applies to renew a license that has not expired to take a written test or a road test unless one or more of the following applies:

(1)        The person has been convicted of a traffic violation since the person's license was last issued.

(2)        The applicant suffers from a mental or physical condition that impairs the person's ability to drive a motor vehicle.

The Division may not require a person who is at least 60 years old to parallel park a motor vehicle as part of a road test.

(c1)      Insurance.  The Division may not issue a drivers license to a person until the person has furnished proof of financial responsibility. Proof of financial responsibility shall be in one of the following forms:

(1)        A written certificate or electronically‑transmitted facsimile thereof from any insurance carrier duly authorized to do business in this State certifying that there is in effect a nonfleet private passenger motor vehicle liability policy for the benefit of the person required to furnish proof of financial responsibility. The certificate or facsimile shall state the effective date and expiration date of the nonfleet private passenger motor vehicle liability policy and shall state the date that the certificate or facsimile is issued. The certificate or facsimile shall remain effective proof of financial responsibility for a period of 30 consecutive days following the date the certificate or facsimile is issued but shall not in and of itself constitute a binder or policy of insurance.

(2)        A binder for or policy of nonfleet private passenger motor vehicle liability insurance under which the applicant is insured, provided that the binder or policy states the effective date and expiration date of the nonfleet private passenger motor vehicle liability policy.

The preceding provisions of this subsection do not apply to applicants who do not own currently registered motor vehicles and who do not operate nonfleet private passenger motor vehicles that are owned by other persons and that are not insured under commercial motor vehicle liability insurance policies. In such cases, the applicant shall sign a written certificate to that effect. Such certificate shall be furnished by the Division and may be incorporated into the license application form. Any material misrepresentation made by such person on such certificate shall be grounds for suspension of that person's license for a period of 90 days.

For the purpose of this subsection, the term "nonfleet private passenger motor vehicle" has the definition ascribed to it in Article 40 of General Statute Chapter 58.

The Commissioner may require that certificates required by this subsection be on a form approved by the Commissioner.

The requirement of furnishing proof of financial responsibility does not apply to a person who applies for a renewal of his or her drivers license.

Nothing in this subsection precludes any person from showing proof of financial responsibility in any other manner authorized by Articles 9A and 13 of this Chapter.

(d)        Repealed by Session Laws 1993, c. 368, s. 1.

(e)        Restrictions.  The Division may impose any restriction it finds advisable on a drivers license. It is unlawful for the holder of a restricted license to operate a motor vehicle without complying with the restriction and is the equivalent of operating a motor vehicle without a license. If any applicant shall suffer from any physical defect or disease which affects his or her operation of a motor vehicle, the Division may require to be filed with it a certificate of such applicant's condition signed by some medical authority of the applicant's community designated by the Division. This certificate shall in all cases be treated as confidential. Nothing in this subsection shall be construed to prevent the Division from refusing to issue a license, either restricted or unrestricted, to any person deemed to be incapable of safely operating a motor vehicle. This subsection does not prohibit deaf persons from operating motor vehicles who in every other way meet the requirements of this section.

(f)         Duration and Renewal of Licenses.  Drivers licenses shall be issued and renewed pursuant to the provisions of this subsection:

(1)        Duration of license for persons under age 18.  A full provisional license issued to a person under the age of 18 expires on the person's twenty‑first birthday.

(2)        Duration of original license for persons at least 18 years of age or older.  A drivers license issued to a person at least 18 years old but less than 54 years old expires on the birthday of the licensee in the eighth year after issuance. A drivers license issued to a person at least 54 years old expires on the birthday of the licensee in the fifth year after issuance. A commercial drivers license that has a vehicles carrying passengers (P) and school bus (S) endorsement issued pursuant to G.S. 20‑37.16 shall expire on the birth date of the licensee three years after the date of issuance, if the licensee is certified to drive a school bus in North Carolina.

(2a)      Duration of renewed licenses.  A renewed drivers license that was issued by the Division to a person at least 18 years old but less than 54 years old expires eight years after the expiration date of the license that is renewed. A renewed drivers license that was issued by the Division to a person at least 54 years old expires five years after the expiration date of the license that is renewed.

(3)        Duration of license for certain other drivers.  The durations listed in subdivisions (1), (2) and (2a) of this subsection are valid unless the Division determines that a license of shorter duration should be issued when the applicant holds valid documentation issued by, or under the authority of, the United States government that demonstrates the applicant's legal presence of limited duration in the United States. In no event shall a license of limited duration expire later than the expiration of the authorization for the applicant's legal presence in the United States.

(3a)      When to renew.  A person may apply to the Division to renew a license during the 180‑day period before the license expires. The Division may not accept an application for renewal made before the 180‑day period begins.

(3b)      Renewal for certain members of the Armed Forces and reserve components of the Armed Forces.

a.         The Division may renew a drivers license, without limitation on the period of time before the license expires, if the person applying for renewal is a member of the Armed Forces or of a reserve component of the Armed Forces of the United States and provides orders that place the member on active duty and duty station outside this State.

b.         A person who is a member of a reserve component of the Armed Forces of the United States whose license bears an expiration date that occurred while the person was on active duty outside this State shall be considered to have a valid license until 60 days after the date of release from active duty upon showing proof of the release date, unless the license was rescinded, revoked, or otherwise invalidated under some other provision of law. Notwithstanding the provisions of this sub‑subdivision, no license shall be considered valid more than 18 months after the date of expiration.

(4)        Renewal by mail.  The Division may renew by mail a drivers license issued by the Division to a person who meets any of the following descriptions:

a.         Is a member of the Armed Forces or a reserve component of the Armed Forces of the United States serving on active duty and is stationed outside this State.

b.         Is a resident of this State and has been residing outside the State for at least 30 continuous days.

When renewing a license by mail, the Division may waive the examination that would otherwise be required for the renewal and may impose any conditions it finds advisable. A license renewed by mail is a temporary license that expires 60 days after the person to whom it is issued returns to this State.

(5)        License to be sent by mail.  The Division shall issue to the applicant a temporary driving certificate valid for 20 days, unless the applicant is applying for renewal by mail under subdivision (4) of this subsection. The temporary driving certificate shall be valid for driving purposes only and shall not be valid for identification purposes. The Division shall produce the applicant's drivers license at a central location and send it to the applicant by first‑class mail at the residence address provided by the applicant, unless the applicant is ineligible for mail delivery by the United States Postal Service at the applicant's residence. If the United States Postal Service documents that it does not deliver to the residential address provided by the applicant, and the Division has verified the applicant's residential address by other means, the Division may mail the drivers license to the post office box provided by the applicant. Applicants whose only mailing address prior to July 1, 2008, was a post office box in this State may continue to receive their license at that post office box, provided the applicant's residential address has been verified by the Division.

(g)        Repealed by Session Laws 1979, c. 667, s. 6.

(h)        Repealed by Session Laws 1979, c. 113, s. 1.

(i)         Fees.  The fee for a regular drivers license is the amount set in the following table multiplied by the number of years in the period for which the license is issued:

Class of Regular License
Fee For Each Year

Class A                                                      $4.00

Class B                                                      $4.00

Class C                                                      $4.00

The fee for a motorcycle endorsement is one dollar and seventy‑five cents ($1.75) for each year of the period for which the endorsement is issued. The appropriate fee shall be paid before a person receives a regular drivers license or an endorsement.

(i1)       Restoration Fee.  Any person whose drivers license has been revoked pursuant to the provisions of this Chapter, other than G.S. 20‑17(a)(2) shall pay a restoration fee of fifty dollars ($50.00). A person whose drivers license has been revoked under G.S. 20‑17(a)(2) shall pay a restoration fee of seventy‑five dollars ($75.00). The fee shall be paid to the Division prior to the issuance to such person of a new drivers license or the restoration of the drivers license. The restoration fee shall be paid to the Division in addition to any and all fees which may be provided by law. This restoration fee shall not be required from any licensee whose license was revoked or voluntarily surrendered for medical or health reasons whether or not a medical evaluation was conducted pursuant to this Chapter. The fifty‑dollar ($50.00) fee, and the first fifty dollars ($50.00) of the seventy‑five‑dollar ($75.00) fee, shall be deposited in the Highway Fund. The remaining twenty‑five dollars ($25.00) of the seventy‑five‑dollar ($75.00) fee shall be deposited in the General Fund of the State. The Office of State Budget and Management shall annually report to the General Assembly the amount of fees deposited in the General Fund under this subsection.

It is the intent of the General Assembly to annually appropriate from the funds deposited in the General Fund under this subsection the sum of five hundred thirty‑seven thousand four hundred fifty‑five dollars ($537,455) to the Board of Governors of The University of North Carolina to be used for the operating expenses of the Bowles Center for Alcohol Studies at the University of North Carolina at Chapel Hill.

(j)         Highway Fund.  The fees collected under this section and G.S. 20‑14 shall be placed in the Highway Fund.

(k)        Repealed by Session Laws 1991, c. 726, s. 5.

(l)         Learner's Permit.  A person who is at least 18 years old may obtain a learner's permit. A learner's permit authorizes the permit holder to drive a specified type or class of motor vehicle while in possession of the permit. A learner's permit is valid for a period of 18 months after it is issued. The fee for a learner's permit is fifteen dollars ($15.00). A learner's permit may be renewed, or a second learner's permit may be issued, for an additional period of 18 months. The permit holder must, while operating a motor vehicle over the highways, be accompanied by a person who is licensed to operate the motor vehicle being driven and is seated beside the permit holder.

(l‑1)     Repealed by Session Laws 1991, c. 726, s. 5.

(m)       Instruction Permit.  The Division upon receiving proper application may in its discretion issue a restricted instruction permit effective for a school year or a lesser period to any of the following applicants:

(1)        An applicant who is less than 18 years old and is enrolled in a drivers education program that is approved by the State Superintendent of Public Instruction and is offered at a public high school, a nonpublic secondary school, or a licensed drivers training school.

(2)        An applicant for certification under G.S. 20‑218 as a school bus driver.

A restricted instruction permit authorizes the holder of the permit to drive a specified type or class of motor vehicle when in possession of the permit, subject to any restrictions imposed by the Division. The restrictions the Division may impose on a permit include restrictions to designated areas and highways and restrictions prohibiting operation except when an approved instructor is occupying a seat beside the permittee. A restricted instruction permit is not required to have a distinguishing number or a picture of the person to whom the permit is issued.

(n)        Format.  A drivers license issued by the Division must be tamperproof and must contain all of the following information:

(1)        An identification of this State as the issuer of the license.

(2)        The license holder's full name.

(3)        The license holder's residence address.

(4)        A color photograph, or a properly applied laser engraved picture on polycarbonate material, of the license holder, taken by the Division.

(5)        A physical description of the license holder, including sex, height, eye color, and hair color.

(6)        The license holder's date of birth.

(7)        An identifying number for the license holder assigned by the Division. The identifying number may not be the license holder's social security number.

(8)        Each class of motor vehicle the license holder is authorized to drive and any endorsements or restrictions that apply.

(9)        The license holder's signature.

(10)      The date the license was issued and the date the license expires.

In taking photographs of license holders, the Division must distinguish between license holders who are less than 21 years old and license holders who are at least 21 years old by using different color backgrounds or borders for each group. The Division shall determine the different colors to be used. The Commissioner shall ensure that applicants 21 years old or older are issued drivers licenses and special identification cards that are printed in a horizontal format. The Commissioner shall ensure that applicants under the age of 21 are issued drivers licenses and special identification cards that are printed in a vertical format, that distinguishes them from the horizontal format, for ease of identification of individuals under age 21 by members of industries that regulate controlled products that are sale restricted by age and law enforcement officers enforcing these laws.

At the request of an applicant for a drivers license, a license issued to the applicant must contain the applicant's race.

(o)        Repealed by Session Laws 1991, c. 726, s. 5.

(p)        The Division must give the clerk of superior court in each county at least 50 copies of the driver license handbook free of charge. The clerk must give a copy to a person who requests it.

(q)        Military Designation.  The Division shall develop a military designation for drivers licenses that may, upon request, be granted to North Carolina residents on active duty and to their spouses and dependent children. A drivers license with a military designation on it may be renewed by mail no more than two times during the license holder's lifetime. A license renewed by mail under this subsection is a permanent license and does not expire when the license holder returns to the State. A drivers license with a military designation on it issued to a person on active duty may be renewed up to one year prior to its expiration upon presentation of military or Department of Defense credentials.

(r)        Waiver of Vision Test.  The following license holders shall be exempt from any required eye exam when renewing a drivers license by mail under either subsection (f) of this section or subsection (q) of this section if, at the time of renewal, the license holder is serving in a combat zone or a qualified hazardous duty zone:

(1)        A member of the Armed Forces of the United States.

(2)        A member of a reserve component of the Armed Forces of the United States.

(s)        Notwithstanding the requirements of subsection (b1) of this section that an applicant present a valid social security number, the Division shall issue a drivers license of limited duration, under subsection (f) of this section, to an applicant present in the United States who holds valid documentation issued by, or under the authority of, the United States government that demonstrates the applicant's legal presence of limited duration in the United States if the applicant presents that valid documentation and meets all other requirements for a license of limited duration.  (1935, c. 52, s. 2; 1943, c. 649, s. 1; c. 787, s. 1; 1947, c. 1067, s. 10; 1949, c. 583, ss. 9, 10; c. 826, ss. 1, 2; 1951, c. 542, ss. 1, 2; c. 1196, ss. 1‑3; 1953, cc. 839, 1284, 1311; 1955, c. 1187, ss. 2‑6; 1957, c. 1225; 1963, cc. 754, 1007, 1022; 1965, c. 410, s. 5; 1967, c. 509; 1969, c. 183; c. 783, s. 1; c. 865; 1971, c. 158; 1973, cc. 73, 705; c. 1057, ss. 1, 3; 1975, c. 162, s. 1; c. 295; c. 296, ss. 1, 2; c. 684; c. 716, s. 5; c. 841; c. 875, s. 4; c. 879, s. 46; 1977, c. 6; c. 340, s. 3; c. 865, ss. 1, 3; 1979, c. 37, s. 1; c. 113; c. 178, s. 2; c. 667, ss. 3‑11, 41; c. 678, ss. 1‑3; c. 801, ss. 5, 6; 1981, c. 42; c. 690, ss. 8‑10; c. 792, s. 3; 1981 (Reg. Sess., 1982), c. 1257, s. 1; 1983, c. 443, s. 1; 1985, c. 141, s. 4; c. 682, ss. 1, 2; 1987, c. 869, ss. 10, 11; 1989, c. 436, ss. 1, 2; c. 771, s. 5; c. 786, s. 4; 1991, c. 478, s. 1; c. 689, s. 325; c. 726, s. 5; 1991 (Reg. Sess., 1992), c. 1007, s. 27; c. 1030, s. 10; 1993, c. 368, s. 1; c. 533, ss. 2, 3, 12; 1993  (Reg. Sess., 1994), c. 595, ss. 1, 2; c. 750, s. 1; c. 761, s. 1.1; 1995 (Reg. Sess., 1996), c. 675, s. 1; 1997‑16, ss. 5, 8, 9; 1997‑122, ss. 2, 3; 1997‑377, s. 1; 1997‑433, s. 4; 1997‑443, ss. 11A.122, 32.20; 1997‑456, s. 32, 33; 1998‑17, s. 1; 1998‑149, s. 2; 2000‑120, ss. 14, 15; 2000‑140, s. 93.1(a); 2001‑424, ss. 12.2(b), 27.10A(a)‑(d); 2001‑513, s. 32(a); 2003‑152, ss. 1, 2; 2003‑284, s. 36.1; 2004‑189, s. 5(a); 2004‑203, s. 2; 2005‑276, s. 44.1(a); 2005‑349, s. 4; 2006‑257, ss. 1, 2; 2006‑264, s. 35.2; 2007‑56, ss. 1‑3; 2007‑249, s. 1; 2007‑350, s. 1; 2007‑512, s. 5; 2008‑202, ss. 2, 3; 2008‑217, s. 1; 2008‑221, s. 1; 2009‑274, ss. 2, 3; 2009‑451, s. 9.5(a); 2009‑492, ss. 1, 2.)



§ 20-7.01: Repealed by Session Laws 1979, c. 667, s. 43.

§ 20‑7.01:  Repealed by Session Laws 1979, c.  667, s. 43.



§ 20-7.1. Notice of change of address or name.

§ 20‑7.1.  Notice of change of address or name.

(a)        Address.  A person whose address changes from the address stated on a drivers license must notify the Division of the change within 60 days after the change occurs. If the person's address changed because the person moved, the person must obtain a duplicate license within that time limit stating the new address. A person who does not move but whose address changes due to governmental action may not be charged with violating this subsection.

(b)        Name.  A person whose name changes from the name stated on a drivers license must notify the Division of the change within 60 days after the change occurs and obtain a duplicate drivers license stating the new name.

(c)        Fee.  G.S. 20‑14 sets the fee for a duplicate license. (1975, c. 223, s. 1; 1979, c. 970; 1983, c. 521, s. 1; 1997‑122, s. 4.)



§ 20-7.2. Repealed by Session Laws 1987, c. 581, s. 2.

§ 20‑7.2.  Repealed by Session Laws 1987, c. 581, s. 2.



§ 20-7.3. Availability of organ, eye, and tissue donor cards at motor vehicle offices.

§ 20‑7.3.  Availability of organ, eye, and tissue donor cards at motor vehicle offices.

The Division shall make organ, eye, and tissue donor cards available to interested individuals in each office authorized to issue drivers licenses or special identification cards. The Division shall obtain donor cards from qualified organ, eye, or tissue procurement organizations or tissue banks, as defined in G.S. 130A‑412.4(31). The Division shall offer organ donation information and a donor card to each applicant for a drivers license. The organ donation information shall include the following:

(1)        A statement informing the individual that federally designated organ procurement organizations and eye banks have read‑only access to the Department‑operated Organ Donor Registry Internet site (hereafter "Donor Registry") listing those individuals who have stated to the Division of Motor Vehicles the individual's intent to be an organ donor and have an organ donation symbol on the individual's drivers license or special identification card.

(2)        The type of information that will be made available on the Donor Registry. (2001‑481, s. 3; 2004‑189, s. 3; 2007‑538, s. 7.)



§ 20-7.4. License to Give Trust Fund established.

§ 20‑7.4.  License to Give Trust Fund established.

(a)        There is established the License to Give Trust Fund. Revenue in the Fund includes amounts credited by the Division as required by law, and other funds. Any surplus in the Fund shall not revert but shall be used for the purposes stated in this section. The Fund shall be kept on deposit with the State Treasurer, as in the case of other State Funds, and may be invested by the State Treasurer in any lawful securities for investment of State funds. The License to Give Trust Fund is subject to oversight by the State Auditor pursuant to Article 5A of Chapter 147 of the General Statutes.

(b)        The purposes for which funds may be expended by the License to Give Trust Fund Commission from the License to Give Trust Fund are as follows:

(1)        As grants‑in‑aid for initiatives that educate about and promote organ and tissue donation and health care decision making at life's end.

(2)        Expenses of the License to Give Trust Fund Commission as authorized in G.S. 20‑7.5. (2004‑189, s. 4(a).)



§ 20-7.5. License to Give Trust Fund Commission established.

§ 20‑7.5.  License to Give Trust Fund Commission established.

(a)        There is established the License to Give Trust Fund Commission. The Commission shall be located in the Department of Administration for budgetary and administrative purposes only. The Commission may allocate funds from the License to Give Trust Fund for the purposes authorized in G.S. 20‑7.4. The Commission shall have 15 members, appointed as follows:

(1)        Four members by the General Assembly, upon the recommendation of the President Pro Tempore of the Senate:

a.         One representative of Carolina Donor Services.

b.         One representative of LifeShare of The Carolinas.

c.         Two members who have demonstrated an interest in organ and tissue donation and education.

(2)        Four members by the General Assembly, upon the recommendation of the Speaker of the House of Representatives:

a.         One representative of The North Carolina Eye Bank, Inc.

b.         One representative of The Carolinas Center for Hospice and End‑of‑Life Care.

c.         Two members who have demonstrated an interest in promoting advance care planning education.

(3)        Seven members by the Governor:

a.         Three members representing organ, tissue, and eye recipients, families of recipients, or families of donors. Of these three, one each from the mountain, heartland, and coastal regions of the State.

b.         One member who is a transplant physician licensed to practice medicine in this State.

c.         One member who has demonstrated an interest in organ and tissue donation and education.

d.         One member who has demonstrated an interest in promoting advance care planning education.

e.         A representative of the North Carolina Department of Transportation.

(b)        The Commission shall elect from its membership a chair and a vice‑chair for two‑year terms. The Secretary of Administration shall provide meeting facilities for the Commission as required by the Chair.

(c)        The members of the Commission shall receive per diem and necessary travel and subsistence expenses in accordance with G.S. 138‑5 and G.S. 138‑6, as applicable. Per diem, subsistence, and travel expenses of the members shall be paid from the License to Give Trust Fund.

(d)        The members of the Commission shall comply with G.S. 14‑234 prohibiting conflicts of interest. In addition to the restrictions imposed under G.S. 14‑234, a member shall not vote on, participate in the deliberations of, or otherwise attempt through his or her official capacity to influence the vote on allocations of moneys from the License to Give Trust Fund to a nonprofit entity of which the member is an officer, director, or employee, or to a governmental entity of which the member is an employee or a member of the governing board. A violation of this subsection is a Class 1 misdemeanor. (2004‑189, s. 4(b).)



§ 20-7.6. Powers and duties of the License to Give Trust Fund Commission.

§ 20‑7.6.  Powers and duties of the License to Give Trust Fund Commission.

The License to Give Trust Fund Commission has the following powers and duties:

(1)        Establish general policies and guidelines for awarding grants‑in‑aid to nonprofit entities to conduct education and awareness activities on organ and tissue donation and advance care planning.

(2)        Accept gifts or grants from other sources to further the purposes of the License to Give Trust Fund. Such gifts or grants shall be transmitted to the State Treasurer for credit to the Fund.

(3)        Hire staff or contract for other expertise for the administration of the Fund. Expenses related to staffing shall be paid from the License to Give Trust Fund. (2004‑189, s. 4(b).)



§ 20-8. Persons exempt from license.

§ 20‑8.  Persons exempt from license.

The following are exempt from license hereunder:

(1)        Any person while operating a motor vehicle the property of and in the service of the Armed Forces of the United States. This shall not be construed to exempt any operators of the United States Civilian Conservation Corps motor vehicles;

(2)        Any person while driving or operating any road machine, farm tractor, or implement of husbandry temporarily operated or moved on a highway;

(3)        A nonresident who is at least 16 years of age who has in his immediate possession a valid driver's license issued to him in his home state or country if the nonresident is operating a motor vehicle in this State in accordance with the license restrictions and vehicle classifications that would be applicable to him under the laws and regulations of his home state or country if he were driving in his home state or country. This exemption specifically applies to nonresident military spouses, regardless of their employment status, who are temporarily residing in North Carolina due to the active duty military orders of a spouse.

(4) to (6) Repealed by Session Laws 1979, c. 667, s. 13.

(7)        Any person who is at least 16 years of age and while operating a moped.  (1935, c. 52, s. 3; 1963, c. 1175; 1973, c. 1017; 1975, c. 859, s. 2; 1979, c. 574, s. 7; c. 667, s. 13; 1983, c. 436; 2009‑274, s. 4.)



§ 20-9. What persons shall not be licensed.

§ 20‑9.  What persons shall not be licensed.

(a)        To obtain a regular drivers license, a person must have reached the minimum age set in the following table for the class of license sought:

Class of Regular License                                               Minimum Age

Class A                                                                  18

Class B                                                                  18

Class C                                                                  16

G.S. 20‑37.13 sets the age qualifications for a commercial drivers license.

(b)        The Division shall not issue a driver's license to any person whose license has been suspended or revoked during the period for which the license was suspended or revoked.

(b1)      The Division shall not issue a drivers license to any person whose permit or license has been suspended or revoked under G.S. 20‑13.2(c1) during the suspension or revocation period, unless the Division has restored the person's permit or license under G.S. 20‑13.2(c1).

(c)        The Division shall not issue a driver's license to any person who is an habitual drunkard or is an habitual user of narcotic drugs or barbiturates, whether or not such use be in accordance with the prescription of a physician.

(d)        No driver's license shall be issued to any applicant who has been previously adjudged insane or an idiot, imbecile, or feebleminded, and who has not at the time of such application been restored to competency by judicial decree or released from a hospital for the insane or feebleminded upon a certificate of the superintendent that such person is competent, nor then unless the Division is satisfied that such person is competent to operate a motor vehicle with safety to persons and property.

(e)        The Division shall not issue a driver's license to any person when in the opinion of the Division such person is afflicted with or suffering from such physical or mental disability or disease as will serve to prevent such person from exercising reasonable and ordinary control over a motor vehicle while operating the same upon the highways, nor shall a license be issued to any person who is unable to understand highway warnings or direction signs.

(f)         The Division shall not issue a driver's license to any person whose license or driving privilege is in a state of cancellation, suspension or revocation in any jurisdiction, if the acts or things upon which the cancellation, suspension or revocation in such other jurisdiction was based would constitute lawful grounds for cancellation, suspension or revocation in this State had those acts or things been done or committed in this State; provided, however, any such cancellation shall not prohibit issuance for a period in excess of 18 months.

(g)        The Division may issue a driver's license to any applicant covered by subsection (e) of this section under the following conditions:

(1)        The Division may issue a license to any person who is afflicted with or suffering from a physical or mental disability set out in subsection (e) of this section who is otherwise qualified to obtain a license, provided such person submits to the Division a certificate in the form prescribed in subdivision (2). Until a license issued under this subdivision expires or is revoked, the license continues in force as long as the licensee presents to the Division a certificate in the form prescribed in subdivision (2) of this subsection at the intervals determined by the Division to be in the best interests of public safety.

(2)        The Division shall not issue a license pursuant to this section unless the applicant has submitted to a physical examination by a physician or surgeon duly licensed to practice medicine in this State or in any other state of the United States and unless such examining physician or surgeon has completed and signed the certificate required by subdivision (1). Such certificate shall be devised by the Commissioner with the advice of qualified experts in the field of diagnosing and treating physical and mental disorders as he may select to assist him and shall be designed to elicit the maximum medical information necessary to aid in determining whether or not it would be a hazard to public safety to permit the applicant to operate a motor vehicle, including, if such is the fact, the examining physician's statement that the applicant is under medication and treatment and that such person's physical or mental disability is controlled. The certificate shall contain a waiver of privilege and the recommendation of the examining physician to the Commissioner as to whether a license should be issued to the applicant.

(3)        The Commissioner is not bound by the recommendation of the examining physician but shall give fair consideration to such recommendation in exercising his discretion in acting upon the application, the criterion being whether or not, upon all the evidence, it appears that it is safe to permit the applicant to operate a motor vehicle. The burden of proof of such fact is upon the applicant. In deciding whether to issue or deny a license, the Commissioner may be guided by opinion of experts in the field of diagnosing and treating the specific physical or mental disorder suffered by an applicant and such experts may be compensated for their services on an equitable basis. The Commissioner may also take into consideration any other factors which bear on the issue of public safety.

(4)        Whenever a license is denied by the Commissioner, such denial may be reviewed by a reviewing board upon written request of the applicant filed with the Division within 10 days after receipt of such denial. The reviewing board shall consist of the Commissioner or his authorized representative and four persons designated by the chairman of the Commission for Public Health. The persons designated by the chairman of the Commission for Public Health shall be either members of the Commission for Public Health or physicians duly licensed to practice medicine in this State. The members so designated by the chairman of the Commission for Public Health shall receive the same per diem and expenses as provided by law for members of the Commission for Public Health, which per diem and expenses shall be charged to the same appropriation as per diems and expenses for members of the Commission for Public Health. The Commissioner or his authorized representative, plus any two of the members designated by the chairman of the Commission for Public Health, constitute a quorum. The procedure for hearings authorized by this section shall be as follows:

a.         Applicants shall be afforded an opportunity for hearing, after reasonable notice of not less than 10 days, before the review board established by subdivision (4). The notice shall be in writing and shall be delivered to the applicant in person or sent by certified mail, with return receipt requested. The notice shall state the time, place, and subject of the hearing.

b.         The review board may compel the attendance of witnesses and the production of such books, records and papers as it desires at a hearing authorized by the section. Upon request of an applicant, a subpoena to compel the attendance of any witness or a subpoena duces tecum to compel the production of any books, records, or papers shall be issued by the board. Subpoenas shall be directed to the sheriff of the county where the witness resides or is found and shall be served and returned in the same manner as a subpoena in a criminal case. Fees of the sheriff and witnesses shall be the same as that allowed in the district court in cases before that court and shall be paid in the same manner as other expenses of the Division of Motor Vehicles are paid. In any case of disobedience or neglect of any subpoena served on any person, or the refusal of any witness to testify to any matters regarding which he may be lawfully interrogated, the district court or superior court where such disobedience, neglect or refusal occurs, or any judge thereof, on application by the board, shall compel obedience or punish as for contempt.

c.         A hearing may be continued upon motion of the applicant for good cause shown with approval of the board or upon order of the board.

d.         The board shall pass upon the admissibility of evidence at a hearing but the applicant affected may at the time object to the board's ruling, and, if evidence offered by an applicant is rejected the party may proffer the evidence, and such proffer shall be made a part of the record. The board shall not be bound by common law or statutory rules of evidence which prevail in courts of law or equity and may admit and give probative value to evidence which possesses probative value commonly accepted by reasonably prudent men in the conduct of their affairs. They may exclude incompetent, immaterial, irrelevant and unduly repetitious evidence. Uncontested facts may be stipulated by agreement between an applicant and the board and evidence relating thereto may be excluded. All evidence, including records and documents in the possession of the Division of Motor Vehicles or the board, of which the board desires to avail itself shall be made a part of the record. Documentary evidence may be received in the form of copies or excerpts, or by incorporation by reference. The board shall prepare an official record, which shall include testimony and exhibits. A record of the testimony and other evidence submitted shall be taken, but it shall not be necessary to transcribe shorthand notes or electronic recordings unless requested for purposes of court review.

e.         Every decision and order adverse to an applicant shall be in writing or stated in the record and shall be accompanied by findings of fact and conclusions of law. The findings of fact shall consist of a concise statement of the board's conclusions on each contested issue of fact. Counsel for applicant, or applicant, if he has no counsel, shall be notified of the board's decision in person or by registered mail with return receipt requested. A copy of the board's decision with accompanying findings and conclusions shall be delivered or mailed upon request to applicant's attorney of record or to applicant, if he has no attorney.

f.          Actions of the reviewing board are subject to judicial review as provided under Chapter 150B of the General Statutes.

g.         Repealed by Session Laws 1977, c. 840.

h.         All records and evidence collected and compiled by the Division and the reviewing board shall not be considered public records within the meaning of Chapter [section] 132‑1, and following, of the General Statutes of North Carolina and may be made available to the public only upon an order of a court of competent jurisdiction. All information furnished by or on behalf of an applicant under this section shall be without prejudice and shall be for the use of the Division, the reviewing board or the court in administering this section and shall not be used in any manner as evidence, or for any other purposes in any trial, civil or criminal.

(h)        The Division shall not issue a drivers license to an applicant who currently holds a license to drive issued by another state unless the applicant surrenders the license.

(i)         The Division shall not issue a drivers license to an applicant who has resided in this State for less than 12 months until the Division has searched the National Sex Offender Public Registry to determine if the person is currently registered as a sex offender in another state.

(1)        If the Division finds that the person is currently registered as a sex offender in another state, the Division shall not issue a drivers license to the person until the person submits proof of registration pursuant to Article 27A of Chapter 14 of the General Statutes issued by the sheriff of the county where the person resides.

(2)        If the person does not appear on the National Sex Offender Public Registry, the Division shall issue a drivers license but shall require the person to sign an affidavit acknowledging that the person has been notified that if the person is a sex offender, then the person is required to register pursuant to Article 27A of Chapter 14 of the General Statutes.

(3)        If the Division is unable to access all states' information contained in the National Sex Offender Public Registry, but the person is otherwise qualified to obtain a drivers license, then the Division shall issue the drivers license but shall first require the person to sign an affidavit stating that: (i) the person does not appear on the National Sex Offender Public Registry and (ii) acknowledging that the person has been notified that if the person is a sex offender, then the person is required to register pursuant to Article 27A of Chapter 14 of the General Statutes. The Division shall search the National Sex Offender Public Registry for the person within a reasonable time after access to the Registry is restored. If the person does appear in the National Sex Offender Public Registry, the person is in violation of G.S. 20‑30, and the Division shall immediately revoke the drivers license and shall promptly notify the sheriff of the county where the person resides of the offense.

(4)        Any person denied a license or whose license has been revoked by the Division pursuant to this subsection shall have a right to file a petition within 30 days thereafter for a hearing in the matter in the superior court of the county wherein such person shall reside, or to the resident judge of the district or judge holding the court of that district, or special or emergency judge holding a court in such district, and such court or judge is hereby vested with jurisdiction, and it shall be its or his duty to set the matter for hearing upon 30 days' written notice to the Division, and thereupon to take testimony and examine into the facts of the case and to determine whether the petitioner is entitled to a license under the provisions of this subsection and whether the petitioner is in violation of G.S. 20‑30. (1935, c. 52, s. 4; 1951, c. 542, s. 3; 1953, c. 773; 1955, c. 118, s. 7; 1967, cc. 961, 966; 1971, c. 152; c. 528, s. 11; 1973, cc. 135, 441; c. 476, s. 128; c. 1331, s. 3; 1975, c. 716, s. 5; 1979, c. 667, ss. 14, 41; 1983, c. 545; 1987, c. 827, s. 1; 1989, c. 771, s. 7; 1991, c. 726, s. 6; 1993, c. 368, s. 2; c. 533, s. 4; 1999‑243, s. 4; 1999‑452, s. 8; 2003‑14, s. 1; 2006‑247, s. 19(c); 2007‑182, s. 2.)



§ 20-9.1. Physicians and psychologists providing medical information on drivers with physical and mental disabilities.

§ 20‑9.1.  Physicians and psychologists providing medical information on drivers with physical and mental disabilities.

(a)        Notwithstanding G.S. 8‑53 for physicians and G.S. 8‑53.3 for psychologists, or any other law relating to confidentiality of communications between physicians or psychologists and their patients, a physician or a psychologist duly licensed in the State of North Carolina may disclose after consultation with the patient to the Commissioner information about a patient who has a mental or physical disability that the physician or psychologist believes may affect the patient's ability to safely operate a motor vehicle. This information shall be limited to the patient's name, address, date of birth, and diagnosis.

(b)        The information provided to the Commissioner pursuant to subsection (a) of this section shall be confidential and shall be used only for the purpose of determining the qualifications of the patient to operate a motor vehicle.

(c)        A physician or psychologist disclosing or not disclosing information pursuant to this section is immune from any civil or criminal liability that might otherwise be incurred or imposed based on the disclosure or lack of disclosure provided that the physician or psychologist was acting in good faith and without malice. In any proceeding involving liability, good faith and lack of malice are presumed. (1997‑464, s. 1.)



§ 20-9.2. Selective service system registration requirements.

§ 20‑9.2.  Selective service system registration requirements.

(a)        Any male United States citizen or immigrant who is at least 18 years of age but less than 26 years of age shall be registered in compliance with the requirements of the Military Selective Service Act, 50 U.S.C. § 453 (1948), when applying for the issuance, renewal, or duplication of a drivers license, commercial drivers license, or identification card.

(b)        The Division shall forward in an electronic format the necessary personal information of the applicants identified in subsection (a) of this section required for registration to the Selective Service System. An application for the issuance, renewal, or duplication of a drivers license, commercial drivers license, or identification card constitutes an affirmation that the applicant has already registered with the Selective Service System or that he authorizes the Division to forward the necessary information to the Selective Service System for registration. The Division shall notify the applicant that his application for the issuance, renewal, or duplication of a drivers license, commercial drivers license, or identification card serves as his consent to be registered with the Selective Service System pursuant to this section. (2002‑162, s. 1.)



§ 20-9.3. Notification of requirements for sex offender registration.

§ 20‑9.3.  Notification of requirements for sex offender registration.

The Division shall provide notice to each person who applies for the issuance of a drivers license, learner's permit, or instruction permit to operate a motor vehicle, and to each person who applies for an identification card, that if the person is a sex offender, then the person is required to register pursuant to Article 27A of Chapter 14 of the General Statutes. (2006‑247, s. 19(b).)



§ 20-10. Age limits for drivers of public passenger-carrying vehicles.

§ 20‑10.  Age limits for drivers of public passenger‑carrying vehicles.

It shall be unlawful for any person, whether licensed under this Article or not, who is under the age of 18 years to drive a motor vehicle while in use as a public passenger‑carrying vehicle. For purposes of this section, an ambulance when operated for the purpose of transporting persons who are sick, injured, or otherwise incapacitated shall not be treated as a public passenger‑carrying vehicle.

No person 14 years of age or under, whether licensed under this Article or not, shall operate any road machine, farm tractor or motor  driven implement of husbandry on any highway within this State. Provided any person may operate a road machine, farm tractor, or motor driven implement of husbandry upon a highway adjacent to or running in front of the land upon which such person lives when said person is actually engaged in farming operations. (1935, c. 52, s. 5; 1951, c. 764; 1967, c. 343, s. 4; 1971, c. 1231, s. 1.)



§ 20-10.1. Mopeds.

§ 20‑10.1.  Mopeds.

It shall be unlawful for any person who is under the age of 16 years to operate a moped as defined in G.S. 105‑164.3 upon any highway or public vehicular area of this State. (1979, c. 574, s. 8; 2002‑72, s. 6.)



§ 20-11. Issuance of limited learner's permit and provisional drivers license to person who is less than 18 years old.

§ 20‑11.  Issuance of limited learner's permit and provisional drivers license to person who is less than 18 years old.

(a)        Process.  Safe driving requires instruction in driving and experience. To ensure that a person who is less than 18 years old has both instruction and experience before obtaining a drivers license, driving privileges are granted first on a limited basis and are then expanded in accordance with the following process:

(1)        Level 1.  Driving with a limited learner's permit.

(2)        Level 2.  Driving with a limited provisional license.

(3)        Level 3.  Driving with a full provisional license.

A permit or license issued under this section must have a color background or border that indicates the level of driving privileges granted by the permit or license.

(b)        Level 1.  A person who is at least 15 years old but less than 18 years old may obtain a limited learner's permit if the person meets all of the following requirements:

(1)        Passes a course of driver education prescribed in G.S. 20‑88.1 or a course of driver instruction at a licensed commercial driver training school.

(2)        Passes a written test administered by the Division.

(3)        Has a driving eligibility certificate or a high school diploma or its equivalent.

(c)        Level 1 Restrictions.  A limited learner's permit authorizes the permit holder to drive a specified type or class of motor vehicle only under the following conditions:

(1)        The permit holder must be in possession of the permit.

(2)        A supervising driver must be seated beside the permit holder in the front seat of the vehicle when it is in motion. No person other than the supervising driver can be in the front seat.

(3)        For the first six months after issuance, the permit holder may drive only between the hours of 5:00 a.m. and 9:00 p.m.

(4)        After the first six months after issuance, the permit holder may drive at any time.

(5)        Every person occupying the vehicle being driven by the permit holder must have a safety belt properly fastened about his or her body, or be restrained by a child passenger restraint system as provided in G.S. 20‑137.1(a), when the vehicle is in motion.

(6)        The permit holder shall not use a mobile telephone or other additional technology associated with a mobile telephone while operating the motor vehicle on a public street or highway or public vehicular area.

(d)        Level 2.  A person who is at least 16 years old but less than 18 years old may obtain a limited provisional license if the person meets all of the following requirements:

(1)        Has held a limited learner's permit issued by the Division for at least 12 months.

(2)        Has not been convicted of a motor vehicle moving violation or seat belt infraction or a violation of G.S. 20‑137.3 during the preceding six months.

(3)        Passes a road test administered by the Division.

(4)        Has a driving eligibility certificate or a high school diploma or its equivalent.

(e)        Level 2 Restrictions.  A limited provisional license authorizes the license holder to drive a specified type or class of motor vehicle only under the following conditions:

(1)        The license holder shall be in possession of the license.

(2)        The license holder may drive without supervision in any of the following circumstances:

a.         From 5:00 a.m. to 9:00 p.m.

b.         When driving to or from work.

c.         When driving to or from an activity of a volunteer fire department, volunteer rescue squad, or volunteer emergency medical service, if the driver is a member of the organization.

(3)        The license holder may drive with supervision at any time. When the license holder is driving with supervision, the supervising driver shall be seated beside the license holder in the front seat of the vehicle when it is in motion. The supervising driver need not be the only other occupant of the front seat, but shall be the person seated next to the license holder.

(4)        When the license holder is driving the vehicle and is not accompanied by the supervising driver, there may be no more than one passenger under 21 years of age in the vehicle. This limit does not apply to passengers who are members of the license holder's immediate family or whose primary residence is the same household as the license holder. However, if a family member or member of the same household as the license holder who is younger than 21 years of age is a passenger in the vehicle, no other passengers under 21 years of age, who are not members of the license holder's immediate family or members of the license holder's household, may be in the vehicle.

(5)        Every person occupying the vehicle being driven by the license holder shall have a safety belt properly fastened about his or her body, or be restrained by a child passenger restraint system as provided in G.S. 20‑137.1(a), when the vehicle is in motion.

(6)        The license holder shall not use a mobile telephone or other additional technology associated with a mobile telephone while operating the vehicle on a public street or highway or public vehicular area.

(f)         Level 3.  A person who is at least 16 years old but less than 18 years old may obtain a full provisional license if the person meets all of the following requirements:

(1)        Has held a limited provisional license issued by the Division for at least six months.

(2)        Has not been convicted of a motor vehicle moving violation or seat belt infraction or a violation of G.S. 20‑137.3 during the preceding six months.

(3)        Has a driving eligibility certificate or a high school diploma or its equivalent.

A person who meets these requirements may obtain a full provisional license by mail.

(g)        Level 3 Restrictions.  The restrictions on Level 1 and Level 2 drivers concerning time of driving, supervision, and passenger limitations do not apply to a full provisional license. However, the prohibition against operating a motor vehicle while using a mobile telephone under G.S. 20‑137.3(b) shall apply to a full provisional license.

(h)        Exception for Persons 16 to 18 Who Have an Unrestricted Out‑of‑State License.  A person who is at least 16 years old but less than 18 years old, who was a resident of another state and has an unrestricted drivers license issued by that state, and who becomes a resident of this State may obtain one of the following upon the submission of a driving eligibility certificate or a high school diploma or its equivalent:

(1)        A temporary permit, if the person has not completed a drivers education program that meets the requirements of the Superintendent of Public Instruction but is currently enrolled in a drivers education program that meets these requirements. A temporary permit is valid for the period specified in the permit and authorizes the holder of the permit to drive a specified type or class of motor vehicle when in possession of the permit, subject to any restrictions imposed by the Division concerning time of driving, supervision, and passenger limitations. The period must end within 10 days after the expected completion date of the drivers education program in which the applicant is enrolled.

(2)        A full provisional license, if the person has completed a drivers education program that meets the requirements of the Superintendent of Public Instruction, has held the license issued by the other state for at least 12 months, and has not been convicted during the preceding six months of a motor vehicle moving violation, a seat belt infraction, or an offense committed in another jurisdiction that would be a motor vehicle moving violation or seat belt infraction if committed in this State.

(2a)      A full provisional license, if the person has completed a drivers education program that meets the requirements of the Superintendent of Public Instruction, has held both a learner's permit and a restricted license from another state for at least six months each, the Commissioner finds that the requirements for the learner's permit and restricted license are comparable to the requirements for a learner's permit and restricted license in this State, and the person has not been convicted during the preceding six months of a motor vehicle moving violation, a seat belt infraction, or an offense committed in another jurisdiction that would be a moving violation or a seat belt infraction if committed in this State.

(3)        A limited provisional license, if the person has completed a drivers education program that meets the requirements of the Superintendent of Public Instruction but either did not hold the license issued by the other state for at least 12 months or was convicted during the preceding six months of a motor vehicle moving violation, a seat belt infraction, or an offense committed in another jurisdiction that would be a motor vehicle moving violation or seat belt infraction if committed in this State.

(h1)      Exception for Persons 16 to 18 Who Have an Out‑of‑State Restricted License.  A person who is at least 16 years old but less than 18 years old, who was a resident of another state and has a restricted drivers license issued by that state, and who becomes a resident of this State may obtain one of the following:

(1)        A limited provisional license, if the person has completed a drivers education program that meets the requirements of the Superintendent of Public Instruction, held the restricted license issued by the other state for at least 12 months, and whose parent or guardian certifies that the person has not been convicted during the preceding six months of a motor vehicle moving violation, a seat belt infraction, or an offense committed in another jurisdiction that would be a motor vehicle moving violation or seat belt infraction if committed in this State.

(2)        A limited learners permit, if the person has completed a drivers education program that meets the requirements of the Superintendent of Public Instruction but either did not hold the restricted license issued by the other state for at least 12 months or was convicted during the preceding six months of a motor vehicle moving violation, a seat belt infraction, or an offense committed in another jurisdiction that would be a motor vehicle moving violation or seat belt infraction if committed in this State. A person who qualifies for a limited learners permit under this subdivision and whose parent or guardian certifies that the person has not been convicted of a moving violation in the preceding six months shall be deemed to have held a limited learners permit in this State for each month the person held a restricted license in another state.

(h2)      Exception for Persons Age 15 Who Have an Out‑of‑State Unrestricted or Restricted License.  A person who is age 15, who was a resident of another state, has an unrestricted or restricted drivers license issued by that state, and who becomes a resident of this State may obtain a limited learners permit if the person has completed a drivers education program that meets the requirements of the Superintendent of Public Instruction. A person who qualifies for a limited learners permit under this subsection and whose parent or guardian certifies that the person has not been convicted of a moving violation in the preceding six months shall be deemed to have held a limited learners permit in this State for each month the person held an unrestricted or restricted license in another state.

(h3)      Exception for Persons Less Than Age 18 Who Have a Federally Issued Unrestricted or Restricted License.  A person who is less than age 18, who has an unrestricted or restricted drivers license issued by the federal government, and who becomes a resident of this State may obtain a limited provisional license or a provisional license if the person has completed a drivers education program substantially equivalent to the drivers education program that meets the requirements of the Superintendent of Public Instruction. A person who qualifies for a limited provisional license or a provisional license under this subsection and whose parent or guardian certifies that the person has not been convicted of a moving violation in the preceding six months shall be deemed to have held a limited provisional license or a provisional license in this State for each month the person held an unrestricted or restricted license issued by the federal government.

(i)         Application.  An application for a permit or license authorized by this section must be signed by both the applicant and another person. That person must be:

(1)        The applicant's parent or guardian;

(2)        A person approved by the applicant's parent or guardian; or

(3)        A person approved by the Division.

(j)         Duration and Fee.  A limited learner's permit expires on the eighteenth birthday of the permit holder. A limited provisional license expires on the eighteenth birthday of the license holder. A limited learner's permit or limited provisional license issued under this section that expires on a weekend or State holiday shall remain valid through the fifth regular State business day following the date of expiration. A full provisional license expires on the date set under G.S. 20‑7(f). The fee for a limited learner's permit or a limited provisional license is fifteen dollars ($15.00). The fee for a full provisional license is the amount set under G.S. 20‑7(i).

(k)        Supervising Driver.  A supervising driver shall be a parent, grandparent, or guardian of the permit holder or license holder or a responsible person approved by the parent or guardian or the Division. A supervising driver shall be a licensed driver who has been licensed for at least five years. At least one supervising driver shall sign the application for a permit or license.

(l)         Violations.  It is unlawful for the holder of a limited learner's permit, a temporary permit, or a limited provisional license to drive a motor vehicle in violation of the restrictions that apply to the permit or license. Failure to comply with a restriction concerning the time of driving or the presence of a supervising driver in the vehicle constitutes operating a motor vehicle without a license. Failure to comply with the restriction regarding the use of a mobile telephone while operating a motor vehicle is an infraction punishable by a fine of twenty‑five dollars ($25.00). Failure to comply with any other restriction, including seating and passenger limitations, is an infraction punishable by a monetary penalty as provided in G.S. 20‑176. Failure to comply with the provisions of subsections (e) and (g) of this section shall not constitute negligence per se or contributory negligence by the driver or passenger in any action for the recovery of damages arising out of the operation, ownership or maintenance of a motor vehicle. Any evidence of failure to comply with the provisions of subdivisions (1), (2), (3), (4), and (5) of subsection (e) of this section shall not be admissible in any criminal or civil trial, action, or proceeding except in an action based on a violation of this section. No drivers license points or insurance surcharge shall be assessed for failure to comply with seating and occupancy limitations in subsection (e) of this section. No drivers license points or insurance surcharge shall be assessed for failure to comply with subsection (e) or (g) of this section regarding the use of a mobile telephone while operating a motor vehicle.

(m)       Insurance Status.  The holder of a limited learner's permit is not considered a licensed driver for the purpose of determining the inexperienced operator premium surcharge under automobile insurance policies.

(n)        Driving Eligibility Certificate.  A person who desires to obtain a permit or license issued under this section must have a high school diploma or its equivalent or must have a driving eligibility certificate. A driving eligibility certificate must meet the following conditions:

(1)        The person who is required to sign the certificate under subdivision (4) of this subsection must show that he or she has determined that one of the following requirements is met:

a.         The person is currently enrolled in school and is making progress toward obtaining a high school diploma or its equivalent.

b.         A substantial hardship would be placed on the person or the person's family if the person does not receive a certificate.

c.         The person cannot make progress toward obtaining a high school diploma or its equivalent.

(1a)      The person who is required to sign the certificate under subdivision (4) of this subsection also must show that one of the following requirements is met:

a.         The person who seeks a permit or license issued under this section is not subject to subsection (n1) of this section.

b.         The person who seeks a permit or license issued under this section is subject to subsection (n1) of this section and is eligible for the certificate under that subsection.

(2)        It must be on a form approved by the Division.

(3)        It must be dated within 30 days of the date the person applies for a permit or license issuable under this section.

(4)        It must be signed by the applicable person named below:

a.         The principal, or the principal's designee, of the public school in which the person is enrolled.

b.         The administrator, or the administrator's designee, of the nonpublic school in which the person is enrolled.

c.         The person who provides the academic instruction in the home school in which the person is enrolled.

c1.       The person who provides the academic instruction in the home in accordance with an educational program found by a court, prior to July 1, 1998, to comply with the compulsory attendance law.

d.         The designee of the board of directors of the charter school in which the person is enrolled.

e.         The president, or the president's designee, of the community college in which the person is enrolled.

Notwithstanding any other law, the decision concerning whether a driving eligibility certificate was properly issued or improperly denied shall be appealed only as provided under the rules adopted in accordance with G.S. 115C‑12(28), 115D‑5(a3), or 115C‑566, whichever is applicable, and may not be appealed under this Chapter.

(n1)      Lose Control; Lose License.

(1)        The following definitions apply in this subsection:

a.         Applicable State entity.  The State Board of Education for public schools and charter schools, the State Board of Community Colleges for community colleges, or the Secretary of Administration for nonpublic schools and home schools.

b.         Certificate.  A driving eligibility certificate that meets the conditions of subsection (n) of this section.

c.         Disciplinary action.  An expulsion, a suspension for more than 10 consecutive days, or an assignment to an alternative educational setting for more than 10 consecutive days.

d.         Enumerated student conduct.  One of the following behaviors that results in disciplinary action:

1.         The possession or sale of an alcoholic beverage or an illegal controlled substance on school property.

2.         The bringing, possession, or use on school property of a weapon or firearm that resulted in disciplinary action under G.S. 115C‑391(d1) or that could have resulted in that disciplinary action if the conduct had occurred in a public school.

3.         The physical assault on a teacher or other school personnel on school property.

e.         School.  A public school, charter school, community college, nonpublic school, or home school.

f.          School administrator.  The person who is required to sign certificates under subdivision (4) of subsection (n) of this section.

g.         School property.  The physical premises of the school, school buses or other vehicles under the school's control or contract and that are used to transport students, and school‑sponsored curricular or extracurricular activities that occur on or off the physical premises of the school.

h.         Student.  A person who desires to obtain a permit or license issued under this section.

(2)        Any student who was subject to disciplinary action for enumerated student conduct that occurred either after the first day of July before the school year in which the student enrolled in the eighth grade or after the student's fourteenth birthday, whichever event occurred first, is subject to this subsection.

(3)        A student who is subject to this subsection is eligible for a certificate when the school administrator determines that the student has exhausted all administrative appeals connected to the disciplinary action and that one of the following conditions is met:

a.         The enumerated student conduct occurred before the student reached the age of 15, and the student is now at least 16 years old.

b.         The enumerated student conduct occurred after the student reached the age of 15, and it is at least one year after the date the student exhausted all administrative appeals connected to the disciplinary action.

c.         The student needs the certificate in order to drive to and from school, a drug or alcohol treatment counseling program, as appropriate, or a mental health treatment program, and no other transportation is available.

(4)        A student whose permit or license is denied or revoked due to ineligibility for a certificate under this subsection may otherwise be eligible for a certificate if, after six months from the date of the ineligibility, the school administrator determines that one of the following conditions is met:

a.         The student has returned to school or has been placed in an alternative educational setting, and has displayed exemplary student behavior, as defined by the applicable State entity.

b.         The disciplinary action was for the possession or sale of an alcoholic beverage or an illegal controlled substance on school property, and the student subsequently attended and successfully completed, as defined by the applicable State entity, a drug or alcohol treatment counseling program, as appropriate. (1935, c. 52, s. 6; 1953, c. 355; 1955, c. 1187, s. 8; 1963, c. 968, ss. 2, 2A; 1965, c. 410, s. 3; c. 1171; 1967, c. 694; 1969, c. 37; 1973, c. 191, ss. 1, 2; c. 664, ss. 1, 2; 1975, c. 79; c. 716, s. 5; 1979, c. 101; c. 667, ss. 15, 16, 41; 1981 (Reg. Sess., 1982), c. 1257, s. 2; 1989 (Reg. Sess., 1990), c. 1021, s. 11; 1991, c. 689, s. 326; 1993, c. 539, s. 319; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑16, s. 1; 1997‑443, s. 32.20;  1997‑507, s. 1; 1998‑149, ss. 2.1, 2.2, 2.3, 2.4, 2.5; 1998‑212, s. 9.21(c); 1999‑243, ss. 1, 2; 1999‑276, s. 1; 1999‑387, s. 4; 1999‑452, s. 9; 2001‑194, s. 1; 2001‑487, s. 51.5(a); 2002‑73, ss. 1, 2; 2002‑159, s. 30; 2005‑276, s. 44.1(b); 2006‑177, ss. 2‑7.)



§ 20-11.1. Repealed by Session Laws 1965, c. 410, s. 4.

§ 20‑11.1.  Repealed by Session Laws 1965, c. 410, s. 4.



§ 20-12: Repealed by Session Laws 1997-16, s. 6.

§ 20‑12:  Repealed by Session Laws 1997‑16, s.  6.



§ 20-12.1. Impaired supervision or instruction.

§ 20‑12.1.  Impaired supervision or instruction.

(a)        It is unlawful for a person to serve as a supervising driver under G.S. 20‑7(l) or G.S. 20‑11 or as an approved instructor under G.S. 20‑7(m) in any of the following circumstances:

(1)        While under the influence of an impairing substance.

(2)        After having consumed sufficient alcohol to have, at any relevant time after the driving, an alcohol concentration of 0.08 or more.

(b)        An offense under this section is an implied‑consent offense under G.S. 20‑16.2. (1977, c. 116, ss. 1, 2; 1981, c. 412, s. 4; c. 747, s. 66; 1983, c. 435, s. 9; 1993, c. 285, s. 2; 1997‑16, s. 7; 1997‑443, s. 32.20.)



§ 20-13. Suspension of license of provisional licensee.

§ 20‑13.  Suspension of license of provisional licensee.

(a)        The Division may suspend, with or without a preliminary hearing, the operator's license of a provisional licensee upon receipt of notice of the licensee's conviction of a motor vehicle moving violation, in accordance with subsection (b), if the offense was committed while the person was still a provisional licensee. As used in this section, the phrase "motor vehicle moving violation" does not include the offenses listed in the third paragraph of G.S. 20‑16(c) for which no points are assessed, nor does it include equipment violations specified in Part 9 of Article 3 of this Chapter.  However, if the Division revokes without a preliminary hearing and the person whose license is being revoked requests a hearing before the effective date of the revocation, the licensee retains his license unless it is revoked under some other provision of the law, until the hearing is held, the person withdraws his request, or he fails to appear at a scheduled hearing.

(b)        The Division may suspend the license of a provisional licensee as follows:

(1)        For the first motor vehicle moving violation, the Division may not suspend the license of the provisional licensee.

(2)        For conviction of a second motor vehicle moving violation committed within 12 months of the date the first offense was committed, the Division may suspend the licensee's license for up to 30 days.

(3)        For conviction of a third motor vehicle moving violation committed within 12 months of the date the first offense was committed, the Division may suspend the licensee's license for up to 90 days.

(4)        For conviction of a fourth motor vehicle moving violation committed within 12 months of the date the first offense was committed, the Division may suspend the licensee's license for up to six months.

The Division may, in lieu of suspension and with the written consent  of the licensee, place the licensee on probation for a period of not more than 12 months on such terms and conditions as the Division sees fit to impose.

If the Division suspends the provisional licensee's license for at least 90 days without a preliminary hearing, the parent, guardian or other person standing in loco parentis of the provisional licensee may request a hearing to determine if the provisional licensee's license should be restored on a probationary status. The Division may wait until one‑half the period of suspension has expired to hold the hearing. The Division may place the licensee on probation for up to 12 months on such terms and conditions as the Division sees fit to impose, if the licensee consents in writing to the terms and conditions of probation.

(c)        In the event of conviction of two or more motor vehicle moving offenses committed on a single occasion, a licensee shall be charged,  for purposes of this section, with only one moving offense, except as  otherwise provided.

(d)        The suspension provided for in this section is in addition to any other remedies which the Division may have against a licensee under other provisions of law; however, when the license of any person is suspended under this section and at the same time is also suspended under other provisions of law, the suspensions run concurrently.

(e)        Repealed by Session Laws 1987, c. 869, s. 14. (1963, c. 968, s. 1; 1965, c. 897; 1967, c. 295, s. 1; 1971, c. 120, ss. 1, 2; 1973, c. 439; 1975, c. 716, s. 5; 1979, c. 555, s. 1; 1983, c. 538, ss. 1, 2; 1983 (Reg. Sess., 1984), c. 1101, s. 3; 1987, c. 744, ss. 3, 4; c. 869, s. 14.)



§ 20-13.1. Repealed by Session Laws 1979, c. 555, s. 2.

§ 20‑13.1.  Repealed by Session Laws 1979, c. 555, s. 2.



§ 20-13.2. Grounds for revoking provisional license.

§ 20‑13.2.  Grounds for revoking provisional license.

(a)        The Division must revoke the license of a person convicted of violating the provisions of G.S. 20‑138.3 upon receipt of a record of the licensee's conviction.

(b)        If a person is convicted of an offense involving impaired driving and the offense occurs while he is less than 21 years old, his license must be revoked under this section in addition to any other revocation required or authorized by law.

(c)        If a person willfully refuses to submit to a chemical analysis pursuant to G.S. 20‑16.2 while he is less than 21 years old, his license must be revoked under this section, in addition to any other revocation required or authorized by law. A revocation order entered under authority of this subsection becomes effective at the same time as a revocation order issued under G.S. 20‑16.2 for the same willful refusal.

(c1)      Upon receipt of notification from the proper school authority that a person no longer meets the requirements for a driving eligibility certificate under G.S. 20‑11(n), the Division must expeditiously notify the person that his or her permit or license is revoked effective on the tenth calendar day after the mailing of the revocation notice. The Division must revoke the permit or license of that person on the tenth calendar day after the mailing of the revocation notice. Notwithstanding subsection (d) of this section, the length of revocation must last for the following periods:

(1)        If the revocation is because of ineligibility for a driving eligibility certificate under G.S. 20‑11(n)(1), then the revocation shall last until the person's eighteenth birthday.

(2)        If the revocation is because of ineligibility for a driving eligibility certificate under G.S. 20‑11(n1), then the revocation shall be for a period of one year.

For a person whose permit or license was revoked due to ineligibility for a driving eligibility certificate under G.S. 20‑11(n)(1), the Division must restore a person's permit or license before the person's eighteenth birthday, if the person submits to the Division one of the following:

(1)        A high school diploma or its equivalent.

(2)        A driving eligibility certificate as required under G.S. 20‑11(n).

For a person whose permit or license was revoked due to ineligibility for a driving eligibility certificate under G.S. 20‑11(n1), the Division shall restore a person's permit or license before the end of the revocation period, if the person submits to the Division a driving eligibility certificate as required under G.S. 20‑11(n).

Notwithstanding any other law, the decision concerning whether a driving eligibility certificate was properly issued or improperly denied shall be appealed only as provided under the rules adopted in accordance with G.S. 115C‑12(28), 115D‑5(a3), or 115C‑566, whichever is applicable, and may not be appealed under this Chapter.

(c2)      The Division must revoke the permit or license of a person under the age of 18 upon receiving a record of the person's conviction for malicious use of an explosive or incendiary device to damage property (G.S. 14‑49(b) and (b1)); conspiracy to injure or damage by use of an explosive or incendiary device (G.S. 14‑50); making a false report concerning a destructive device in a public building (G.S. 14‑69.1(c)); perpetrating a hoax concerning a destructive device in a public building (G.S. 14‑69.2(c)); possessing or carrying a dynamite cartridge, bomb, grenade, mine, or powerful explosive on educational property (G.S. 14‑269.2(b1)); or causing, encouraging, or aiding a minor to possess or carry a dynamite cartridge, bomb, grenade, mine, or powerful explosive on educational property (G.S. 14‑269.2(c1)).

(d)        The length of revocation under this section shall be one year. Revocations under this section run concurrently with any other revocations.

(e)        Before the Division restores a driver's license that has been suspended or revoked under any provision of this Article, other than G.S. 20‑24.1, the person seeking to have his driver's license restored shall submit to the Division proof that he has notified his insurance agent or company of his seeking the restoration and that he is financially responsible. Proof of financial responsibility shall be in one of the following forms:

(1)        A written certificate or electronically‑transmitted facsimile thereof from any insurance carrier duly authorized to do business in this State certifying that there is in effect a nonfleet private passenger motor vehicle liability policy for the benefit of the person required to furnish proof of financial responsibility. The certificate or facsimile shall state the effective date and expiration date of the nonfleet private passenger motor vehicle liability policy and shall state the date that the certificate or facsimile is issued. The certificate or facsimile shall remain effective proof of financial responsibility for a period of 30 consecutive days following the date the certificate or facsimile is issued but shall not in and of itself constitute a binder or policy of insurance or

(2)        A binder for or policy of nonfleet private passenger motor vehicle liability insurance under which the applicant is insured, provided that the binder or policy states the effective date and expiration date of the nonfleet private passenger motor vehicle liability policy.

The preceding provisions of this subsection do not apply to applicants who do not own currently registered motor vehicles and who do not operate nonfleet private passenger motor vehicles that are owned by other persons and that are not insured under commercial motor vehicle liability insurance policies. In such cases, the applicant shall sign a written certificate to that effect. Such certificate shall be furnished by the Division and may be incorporated into the restoration application form. Any material misrepresentation made by such person on such certificate shall be grounds for suspension of that person's license for a period of 90 days.

For the purposes of this subsection, the term "nonfleet private passenger motor vehicle" has the definition ascribed to it in Article 40 of General Statute Chapter 58.

The Commissioner may require that certificates required by this subsection be on a form approved by the Commissioner. The financial responsibility required by this subsection shall be kept in effect for not less than three years after the date that the license is restored. Failure to maintain financial responsibility as required by this subsection shall be grounds for suspending the restored driver's license for a period of thirty (30) days. Nothing in this subsection precludes any person from showing proof of financial responsibility in any other manner authorized by Articles 9A and 13 of this Chapter. (1983, c. 435, s. 33; 1987, c. 869, s. 12; 1989, c. 436, s. 3; 1993, c. 285, s. 8; 1995, c. 506, ss. 3, 4, 5; 1997‑507, s. 2; 1999‑243, s. 3; 1999‑257, s. 4.)



§ 20-14. Duplicate licenses.

§ 20‑14.  Duplicate licenses.

A person may obtain a duplicate of a license issued by the Division by paying a fee of ten dollars ($10.00) and giving the Division satisfactory proof that any of the following has occurred:

(1)        The person's license has been lost or destroyed.

(2)        It is necessary to change the name or address on the license.

(3)        Because of age, the person is entitled to a license with a different color photographic background or a different color border.

(4)        The Division revoked the person's license, the revocation period has expired, and the period for which the license was issued has not expired. (1935, c. 52, s. 9; 1943, c. 649, s. 2; 1969, c. 783, s. 2; 1975, c. 716, s. 5; 1979, c. 667, s. 41; 1981, c. 690, s. 11; 1983, c. 443, s. 3; 1991, c. 682, s. 2; c. 689, s. 327; 1991 (Reg. Sess., 1992), c. 1007, s. 28; 1995 (Reg. Sess., 1996), c. 675, s. 2; 2004‑189, s. 5(b); 2005‑276, s. 44.1(c).)



§ 20-15. Authority of Division to cancel license or endorsement.

§ 20‑15.  Authority of Division to cancel license or endorsement.

(a)        The Division shall have authority to cancel any driver's license upon determining any of the following:

(1)        The licensee was not entitled to the issuance of the license under this Chapter.

(2)        The licensee failed to give the required or correct information on the license application or committed fraud in making the application.

(3)        The licensee is no longer authorized under federal law to be legally present in the United States.

(b)        Upon such cancellation, the licensee must surrender the license so cancelled to the Division.

(c)        Any person whose license is canceled under this section for failure to give the required or correct information, or for committing fraud, in an application for a commercial drivers license shall be prohibited from reapplying for a commercial drivers license for a period of 60 days from the date of cancellation.

(d)        The Division shall have authority to revoke an H endorsement of a commercial drivers license holder if the person with the endorsement is determined by the federal Transportation Security Administration to constitute a security threat, as specified in 49 C.F.R. § 1572.5(d)(4). (1935, c. 52, s. 10; 1943, c. 649, s. 3; 1975, c. 716, s. 5; 1979, c. 667, s. 41; 2005‑349, s. 5; 2007‑56, s. 5.)



§ 20-15.1. Revocations when licensing privileges forfeited.

§ 20‑15.1.  Revocations when licensing privileges forfeited.

The Division shall revoke the license of a person whose licensing privileges have been forfeited under G.S. 15A‑1331A, 50‑13.12, and 110‑142.2. If a revocation period set by this Chapter is longer than the revocation period resulting from the forfeiture of licensing privileges, the revocation period in this Chapter applies. (1994, Ex. Sess., c. 20, s. 2; 1995, c. 538, s. 2(a).)



§ 20-16. Authority of Division to suspend license.

§ 20‑16.  Authority of Division to suspend license.

(a)        The Division shall have authority to suspend the license of any operator with or without a preliminary hearing upon a showing by its records or other satisfactory evidence that the licensee:

(1)        through (4) Repealed by Session Laws 1979, c. 36;

(5)        Has, under the provisions of subsection (c) of this section, within a three‑year period, accumulated 12 or more points, or eight or more points in the three‑year period immediately following the reinstatement of a license which has been suspended or revoked because of a conviction for one or more traffic offenses;

(6)        Has made or permitted an unlawful or fraudulent use of such license or a learner's permit, or has displayed or represented as his own, a license or learner's permit not issued to him;

(7)        Has committed an offense in another state, which if committed in this State would be grounds for suspension or revocation;

(8)        Has been convicted of illegal transportation of alcoholic beverages;

(8a)      Has been convicted of impaired instruction under G.S. 20‑12.1;

(8b)      Has violated on a military installation a regulation of that installation prohibiting conduct substantially similar to conduct that constitutes impaired driving under G.S. 20‑138.1 and, as a result of that violation, has had his privilege to drive on that installation revoked or suspended after an administrative hearing authorized by the commanding officer of the installation and that commanding officer has general court martial jurisdiction;

(9)        Has, within a period of 12 months, been convicted of (i) two or more charges of speeding in excess of 55 and not more than 80 miles per hour, (ii) one or more charges of reckless driving and one or more charges of speeding in excess of 55 and not more than 80 miles per hour, or (iii) one or more charges of aggressive driving and one or more charges of speeding in excess of 55 and not more than 80 miles per hour;

(10)      Has been convicted of operating a motor vehicle at a speed in excess of 75 miles per hour on a public road or highway where the maximum speed is less than 70 miles per hour;

(10a)    Has been convicted of operating a motor vehicle at a speed in excess of 80 miles per hour on a public highway where the maximum speed is 70 miles per hour; or

(11)      Has been sentenced by a court of record and all or a part of the sentence has been suspended and a condition of suspension of the sentence is that the operator not operate a motor vehicle for a period of time.

However, if the Division revokes without a preliminary hearing and the person whose license is being revoked requests a hearing before the effective date of the revocation, the licensee retains his license unless it is revoked under some other provision of the law, until the hearing is held, the person withdraws his request, or he fails to appear at a scheduled hearing.

(b)        Pending an appeal from a conviction of any violation of the motor vehicle laws of this State, no driver's license shall be suspended by the Division of Motor Vehicles because of such conviction or because of evidence of the commission of the offense for which the conviction has been had.

(c)        The Division shall maintain a record of convictions of every person licensed or required to be licensed under the provisions of this Article as an operator and shall enter therein records of all convictions of such persons for any violation of the motor vehicle laws of this State and shall assign to the record of such person, as of the date of commission of the offense, a number of points for every such conviction in accordance with the following schedule of convictions and points, except that points shall not be assessed for convictions resulting in suspensions or revocations under other provisions of laws: Further, any points heretofore charged for violation of the motor vehicle inspection laws shall not be considered by the Division of Motor Vehicles as a basis for suspension or revocation of driver's license:

Schedule of Point Values

Passing stopped school bus............................................................................................. 5

Aggressive driving........................................................................................................... 5

Reckless driving.............................................................................................................. 4

Hit and run, property damage only................................................................................... 4

Following too close......................................................................................................... 4

Driving on wrong side of road......................................................................................... 4

Illegal passing.................................................................................................................. 4

Failure to yield right‑of‑way to pedestrian

pursuant to G.S. 20‑158(b)(2)b.      ............................................................................... 4

Failure to yield right‑of‑way to bicycle,

motor scooter, or motorcycle.......................................................................................... 4

Running through stop sign................................................................................................ 3

Speeding in excess of 55 miles per hour........................................................................... 3

Failing to yield right‑of‑way............................................................................................. 3

Running through red light................................................................................................. 3

No driver's license or license expired more than one year................................................. 3

Failure to stop for siren................................................................................................... 3

Driving through safety zone.............................................................................................. 3

No liability insurance....................................................................................................... 3

Failure to report accident where such report is required................................................... 3

Speeding in a school zone in excess of the posted school

zone speed limit.............................................................................................................. 3

Failure to properly restrain a child in a restraint or seat belt............................................... 2

All other moving violations............................................................................................... 2

Littering pursuant to G.S. 14‑399 when the littering

involves the use of a motor vehicle................................................................................... 1

Schedule of Point Values for Violations While Operating a Commercial Motor Vehicle

Passing stopped school bus............................................................................................. 8

Rail‑highway crossing violation........................................................................................ 6

Careless and reckless driving in violation of

G.S. 20‑140(f)............................................................................................................... 6

Speeding in violation of G.S. 20‑141(j3)......................................................................... 6

Aggressive driving........................................................................................................... 6

Reckless driving.............................................................................................................. 5

Hit and run, property damage only................................................................................... 5

Following too close......................................................................................................... 5

Driving on wrong side of road......................................................................................... 5

Illegal passing.................................................................................................................. 5

Failure to yield right‑of‑way to pedestrian

pursuant to G.S. 20‑158(b)(2)b...................................................................................... 5

Failure to yield right‑of‑way to bicycle,

motor scooter, or motorcycle.......................................................................................... 5

Running through stop sign................................................................................................ 4

Speeding in excess of 55 miles per hour........................................................................... 4

Failing to yield right‑of‑way............................................................................................. 4

Running through red light................................................................................................. 4

No driver's license or license expired more than one year................................................. 4

Failure to stop for siren................................................................................................... 4

Driving through safety zone.............................................................................................. 4

No liability insurance....................................................................................................... 4

Failure to report accident where such report is required................................................... 4

Speeding in a school zone in excess of the posted school

zone speed limit.............................................................................................................. 4

Possessing alcoholic beverages in the passenger area of

a commercial motor vehicle............................................................................................. 4

All other moving violations............................................................................................... 3

Littering pursuant to G.S. 14‑399 when the littering

involves the use of a motor vehicle................................................................................... 1

The above provisions of this subsection shall only apply to violations and convictions which take place within the State of North Carolina. The Schedule of Point Values for Violations While Operating a Commercial Motor Vehicle shall not apply to any commercial motor vehicle known as an "aerial lift truck" having a hydraulic arm and bucket station, and to any commercial motor vehicle known as a "line truck" having a hydraulic lift for cable, if the vehicle is owned, operated by or under contract to a public utility, electric or telephone membership corporation or municipality and used in connection with installation, restoration or maintenance of utility services.

No points shall be assessed for conviction of the following offenses:

Overloads

Over length

Over width

Over height

Illegal parking

Carrying concealed weapon

Improper plates

Improper registration

Improper muffler

Improper display of license plates or dealers' tags

Unlawful display of emblems and insignia

Failure to display current inspection certificate.

In case of the conviction of a licensee of two or more traffic offenses committed on a single occasion, such licensee shall be assessed points for one offense only and if the offenses involved have a different point value, such licensee shall be assessed for the offense having the greater point value.

Upon the restoration of the license or driving privilege of such person whose license or driving privilege has been suspended or revoked because of conviction for a traffic offense, any points that might previously have been accumulated in the driver's record shall be cancelled.

Whenever any licensee accumulates as many as seven points or accumulates as many as four points during a three‑year period immediately following reinstatement of his license after a period of suspension or revocation, the Division may request the licensee to attend a conference regarding such licensee's driving record. The Division may also afford any licensee who has accumulated as many as seven points or any licensee who has accumulated as many as four points within a three‑year period immediately following reinstatement of his license after a period of suspension or revocation an opportunity to attend a driver improvement clinic operated by the Division and, upon the successful completion of the course taken at the clinic, three points shall be deducted from the licensee's conviction record; provided, that only one deduction of points shall be made on behalf of any licensee within any five‑year period.

When a license is suspended under the point system provided for herein, the first such suspension shall be for not more than 60 days; the second such suspension shall not exceed six months and any subsequent suspension shall not exceed one year.

Whenever the driver's license of any person is subject to suspension under this subsection and at the same time also subject to suspension or revocation under other provisions of laws, such suspensions or revocations shall run concurrently.

In the discretion of the Division, a period of probation not to exceed one year may be substituted for suspension or for any unexpired period of suspension under subsections (a)(1) through (a)(10a) of this section. Any violation of probation during the probation period shall result in a suspension for the unexpired remainder of the suspension period. Any accumulation of three or more points under this subsection during a period of probation shall constitute a violation of the condition of probation.

(d)        Upon suspending the license of any person as authorized in this section, the Division shall immediately notify the licensee in writing and upon his request shall afford him an opportunity for a hearing, not to exceed 60 days after receipt of the request, unless a preliminary hearing was held before his license was suspended. Upon such hearing the duly authorized agents of the Division may administer oaths and may issue subpoenas for the attendance of witnesses and the production of relevant books and papers and may require a reexamination of the licensee. Upon such hearing the Division shall either rescind its order of suspension, or good cause appearing therefor, may extend the suspension of such license. Provided further upon such hearing, preliminary or otherwise, involving subsections (a)(1) through (a)(10a) of this section, the Division may for good cause appearing in its discretion substitute a period of probation not to exceed one year for the suspension or for any unexpired period of suspension. Probation shall mean any written agreement between the suspended driver and a duly authorized representative of the Division and such period of probation shall not exceed one year, and any violation of the probation agreement during the probation period shall result in a suspension for the unexpired remainder of the suspension period. The authorized agents of the Division shall have the same powers in connection with a preliminary hearing prior to suspension as this subsection provided in connection with hearings held after suspension. These agents shall also have the authority to take possession of a surrendered license on behalf of the Division if the suspension is upheld and the licensee requests that the suspension begin immediately.

(e)        The Division may conduct driver improvement clinics for the benefit of those who have been convicted of one or more violations of this Chapter. Each driver attending a driver improvement clinic shall pay a fee of fifty dollars ($50.00).

(e1)      Notwithstanding any other provision of this Chapter, if the Division suspends the license of an operator pursuant to subdivisions (a)(9), (a)(10), or (a)(10a) of this section, upon the first suspension only, a district court judge may allow the licensee a limited driving privilege or license for a period not to exceed 12 months, provided he has not been convicted of any other motor vehicle moving violation within the previous 12 months. The limited driving privilege shall be issued in the same manner and under the terms and conditions prescribed in G.S. 20‑16.1(b)(1), (2), (3), (4), and (5).

(e2)      If the Division revokes a person's drivers license pursuant to G.S. 20‑17(a)(16), a judge may allow the licensee a limited driving privilege for a period not to exceed the period of revocation. The limited driving privilege shall be issued in the same manner and under the terms and conditions prescribed in G.S. 20‑16.1(b)(1), (2), (3), (4), (5), and (g). (1935, c. 52, s. 11; 1947, c. 893, ss. 1, 2; c. 1067, s. 13; 1949, c. 373, ss. 1, 2; c. 1032, s. 2; 1953, c. 450; 1955, c. 1152, s. 15; c. 1187, ss. 9‑12; 1957, c. 499, s. 1; 1959, c. 1242, ss. 1‑2; 1961, c. 460, ss. 1, 2(a); 1963, c. 1115; 1965, c. 130; 1967, c. 16; 1971, c. 234, ss. 1, 2; c. 793, ss. 1, 2; c. 1198, ss. 1, 2; 1973, c. 17, ss. 1, 2; 1975, c. 716, s. 5; 1977, c. 902, s. 1; 1979, c. 36; c. 667, ss. 18, 41; 1981, c. 412, s. 4; c. 747, ss. 33, 66; 1981 (Reg. Sess., 1982), c. 1256; 1983, c. 435, s. 10; c. 538, ss. 3‑5; c. 798; 1983 (Reg. Sess., 1984), c. 1101, s. 4; 1987, c. 744, ss. 1, 2; 1987 (Reg. Sess., 1988), c. 1037, s. 75; 1989, c. 784, s. 9; 1991, c. 682, s. 3; 1999‑330, s. 7; 1999‑452, s. 10; 2000‑109, s. 7(d); 2000‑117, s. 2; 2000‑155, s. 10; 2001‑352, s. 2; 2004‑172, s. 3; 2004‑193, ss. 2, 3; 2005‑276, s. 44.1(d).)



§ 20-16.01. Double penalties for offenses committed while operating a commercial motor vehicle.

§ 20‑16.01.  Double penalties for offenses committed while operating a commercial motor vehicle.

Any person who commits an offense for which points may be assessed pursuant to the Schedule of Point Values for Violations While Operating a Commercial Motor Vehicle as provided in G.S. 20‑16(c) may be assessed double the amount of any fine or penalty authorized by statute. (1999‑330, s. 8.)



§ 20-16.1. Mandatory suspension of driver's license upon conviction of excessive speeding; limited driving permits for first offenders.

§ 20‑16.1.  Mandatory suspension of driver's license upon conviction of excessive speeding; limited driving permits for first offenders.

(a)        Notwithstanding any other provisions of this Article, the Division shall suspend for a period of 30 days the license of any driver without preliminary hearing on receiving a record of the driver's conviction of either (i) exceeding by more than 15 miles per hour the speed limit, either within or outside the corporate limits of a municipality, if the person was also driving at a speed in excess of 55 miles per hour at the time of the offense, or (ii) driving at a speed in excess of 80 miles per hour at the time of the offense.

(b)       (1)        Upon a first conviction only of violating subsection (a), the trial judge may when feasible allow a limited driving privilege or license to the person convicted for proper purposes reasonably connected with the health, education and welfare of the person convicted and his family. For purposes of determining whether conviction is a first conviction, no prior offense occurring more than seven years before the date of the current offense shall be considered. The judge may impose upon such limited driving privilege any restrictions as in his discretion are deemed advisable including, but not limited to, conditions of days, hours, types of vehicles, routes, geographical boundaries and specific purposes for which limited driving privilege is allowed. Any such limited driving privilege allowed and restrictions imposed thereon shall be specifically recorded in a written judgment which shall be as near as practical to that hereinafter set forth and shall be signed by the trial judge and shall be affixed with the seal of the court and shall be made a part of the records of the said court. A copy of said judgment shall be transmitted to the Division of Motor Vehicles along with any driver's license in the possession of the person convicted and a notice of the conviction. Such permit issued hereunder shall be valid for 30 days from the date of issuance by trial court. Such permit shall constitute a valid license to operate motor vehicles of the class or type that would be allowed by the person's license if it were not currently revoked upon the streets and highways of this or any other state in accordance with the restrictions noted thereon and shall be subject to all provisions of law relating to driver's license, not by their nature, rendered inapplicable.

(2)        The judgment issued by the trial judge as herein permitted shall as near as practical be in form and content as follows:

IN THE GENERAL COURT

STATE OF NORTH                                               OF JUSTICE

CAROLINA                                          RESTRICTED DRIVING

COUNTY OF_______                                           PRIVILEGES

This cause coming on to be heard and being heard before the Honorable ________, Judge presiding, and it appearing to the court that the defendant, ________, has been convicted of the offense of excessive speeding in violation of G.S. 20‑16.1(a), and it further appearing to the court that the defendant should be issued a restrictive driving license and is entitled to the issuance of a restrictive driving privilege under and by the authority of G.S. 20‑16.1(b);

Now, therefore, it is ordered, adjudged and decreed that the defendant be allowed to operate a motor vehicle under the following conditions and under no other circumstances.

Name:____________________________________________________

Race:______________________ Sex:___________________________

Height:_____________________ Weight:_________________________

Color of Hair:________________ Color of Eyes:____________________

Birth Date:_________________________________________________

Driver's License Number:______________________________________

Signature of Licensee:_________________________________________

Conditions of Restriction:___________________________________________

Type of Vehicle:__________________________________________________

Geographic Restrictions:____________________________________________

Hours of Restriction:______________________________________________

Other Restrictions:________________________________________________

This limited license shall be effective from _______________  to _____________ subject to further orders as the court in its discretion may deem necessary and proper.

This the _____ day of _______, ____

__________________________________________

(Judge Presiding)

(3)        Upon conviction of such offense outside the jurisdiction of this State the person so convicted may apply to a district court judge of the district or set of districts as defined in G.S. 7A‑41.1(a) in which he resides for limited driving privileges hereinbefore defined. Upon such application the judge shall have the authority to issue such limited driving privileges in the same manner as if he were the trial judge.

(4)        Any violation of the restrictive driving privileges as set forth in the judgment of the trial judge allowing such privileges shall constitute the offense of driving while license has been suspended as set forth in G.S. 20‑28. Whenever a person is charged with operating a motor vehicle in violation of the restrictions, the limited driving privilege shall be suspended pending the final disposition of the charge.

(5)        This section is supplemental and in addition to existing law and shall not be construed so as to repeal any existing provision contained in the General Statutes of North Carolina.

(c)        Upon conviction of a similar second or subsequent offense which offense occurs within one year of the first or prior offense, the license of such operator shall be suspended for 60 days, provided such first or prior offense occurs subsequent to July 1, 1953.

(d)        Notwithstanding any other provisions of this Article, the Division shall suspend for a period of 60 days the license of any driver without preliminary hearing on receiving a record of such driver's conviction of having violated the laws against speeding described in subsection (a) and of having violated the laws against reckless driving on the same occasion as the speeding offense occurred.

(e)        The provisions of this section shall not prevent the suspension or revocation of a license for a longer period of time where the same may be authorized by other provisions of law.

(f)         Repealed by Session Laws 1987, c. 869, s. 14.

(g)        Any judge granting limited driving privileges under this section shall, prior to granting such privileges, be furnished proof and be satisfied that the person being granted such privileges is financially responsible. Proof of financial responsibility shall be in one of the following forms:

(1)        A written certificate or electronically‑transmitted facsimile thereof from any insurance carrier duly authorized to do business in this State certifying that there is in effect a nonfleet private passenger motor vehicle liability policy for the benefit of the person required to furnish proof of financial responsibility. The certificate or facsimile shall state the effective date and expiration date of the nonfleet private passenger motor vehicle liability policy and shall state the date that the certificate or facsimile is issued. The certificate or facsimile shall remain effective proof of financial responsibility for a period of 30 consecutive days following the date the certificate or facsimile is issued but shall not in and of itself constitute a binder or policy of insurance or

(2)        A binder for or policy of nonfleet private passenger motor vehicle liability insurance under which the applicant is insured, provided that the binder or policy states the effective date and expiration date of the nonfleet private passenger motor vehicle liability policy.

The preceding provisions of this subsection do not apply to applicants who do not own currently registered motor vehicles and who do not operate nonfleet private passenger motor vehicles that are owned by other persons and that are not insured under commercial motor vehicle liability insurance policies. In such cases, the applicant shall sign a written certificate to that effect. Such certificate shall be furnished by the Division. Any material misrepresentation made by such person on such certificate shall be grounds for suspension of that person's license for a period of 90 days.

For the purpose of this subsection "nonfleet private passenger motor vehicle" has the definition ascribed to it in Article 40 of General Statute Chapter 58.

The Commissioner may require that certificates required by this subsection be on a form approved by the Commissioner. Such granting of limited driving privileges shall be conditioned upon the maintenance of such financial responsibility during the period of the limited driving privilege. Nothing in this subsection precludes any person from showing proof of financial responsibility in any other manner authorized by Articles 9A and 13 of this Chapter. (1953, c. 1223; 1955, c. 1187, s. 15; 1959, c. 1264, s. 4; 1965, c. 133; 1975, c. 716, s. 5; c. 763; 1979, c. 667, ss. 19, 41; 1983, c. 77; 1987, c. 869, ss. 13, 14; 1989, c. 436, s. 4; 770, s. 57; 1995 (Reg. Sess., 1996), c. 652, s. 2; 1999‑456, s. 59; 2004‑199, s. 13(a).)



§ 20-16.2. Implied consent to chemical analysis; mandatory revocation of license in event of refusal; right of driver to request analysis.

§ 20‑16.2.  Implied consent to chemical analysis; mandatory revocation of license in event of refusal; right of driver to request analysis.

(a)        Basis for Officer to Require Chemical Analysis; Notification of Rights.  Any person who drives a vehicle on a highway or public vehicular area thereby gives consent to a chemical analysis if charged with an implied‑consent offense. Any law enforcement officer who has reasonable grounds to believe that the person charged has committed the implied‑consent offense may obtain a chemical analysis of the person.

Before any type of chemical analysis is administered the person charged shall be taken before a chemical analyst authorized to administer a test of a person's breath or a law enforcement officer who is authorized to administer chemical analysis of the breath, who shall inform the person orally and also give the person a notice in writing that:

(1)        You have been charged with an implied‑consent offense. Under the implied‑consent law, you can refuse any test, but your drivers license will be revoked for one year and could be revoked for a longer period of time under certain circumstances, and an officer can compel you to be tested under other laws.

(2)        Repealed by Session Laws 2006‑253, s. 15, effective December 1, 2006, and applicable to offenses committed on or after that date.

(3)        The test results, or the fact of your refusal, will be admissible in evidence at trial.

(4)        Your driving privilege will be revoked immediately for at least 30 days if you refuse any test or the test result is 0.08 or more, 0.04 or more if you were driving a commercial vehicle, or 0.01 or more if you are under the age of 21.

(5)        After you are released, you may seek your own test in addition to this test.

(6)        You may call an attorney for advice and select a witness to view the testing procedures remaining after the witness arrives, but the testing may not be delayed for these purposes longer than 30 minutes from the time you are notified of these rights. You must take the test at the end of 30 minutes even if you have not contacted an attorney or your witness has not arrived.

(a1)      Meaning of Terms.  Under this section, an "implied‑consent offense" is an offense involving impaired driving or an alcohol‑related offense made subject to the procedures of this section. A person is "charged" with an offense if the person is arrested for it or if criminal process for the offense has been issued.

(b)        Unconscious Person May Be Tested.  If a law enforcement officer has reasonable grounds to believe that a person has committed an implied‑consent offense, and the person is unconscious or otherwise in a condition that makes the person incapable of refusal, the law enforcement officer may direct the taking of a blood sample or may direct the administration of any other chemical analysis that may be effectively performed. In this instance the notification of rights set out in subsection (a) and the request required by subsection (c) are not necessary.

(c)        Request to Submit to Chemical Analysis.  A law enforcement officer or chemical analyst shall designate the type of test or tests to be given and may request the person charged to submit to the type of chemical analysis designated. If the person charged willfully refuses to submit to that chemical analysis, none may be given under the provisions of this section, but the refusal does not preclude testing under other applicable procedures of law.

(c1)      Procedure for Reporting Results and Refusal to Division.  Whenever a person refuses to submit to a chemical analysis, a person has an alcohol concentration of 0.15 or more, or a person's drivers license has an alcohol concentration restriction and the results of the chemical analysis establish a violation of the restriction, the law enforcement officer and the chemical analyst shall without unnecessary delay go before an official authorized to administer oaths and execute an affidavit(s) stating that:

(1)        The person was charged with an implied‑consent offense or had an alcohol concentration restriction on the drivers license;

(2)        A law enforcement officer had reasonable grounds to believe that the person had committed an implied‑consent offense or violated the alcohol concentration restriction on the drivers license;

(3)        Whether the implied‑consent offense charged involved death or critical injury to another person, if the person willfully refused to submit to chemical analysis;

(4)        The person was notified of the rights in subsection (a); and

(5)        The results of any tests given or that the person willfully refused to submit to a chemical analysis.

If the person's drivers license has an alcohol concentration restriction, pursuant to G.S. 20‑19(c3), and an officer has reasonable grounds to believe the person has violated a provision of that restriction other than violation of the alcohol concentration level, the officer and chemical analyst shall complete the applicable sections of the affidavit and indicate the restriction which was violated. The officer shall immediately mail the affidavit(s) to the Division. If the officer is also the chemical analyst who has notified the person of the rights under subsection (a), the officer may perform alone the duties of this subsection.

(d)        Consequences of Refusal; Right to Hearing before Division; Issues.  Upon receipt of a properly executed affidavit required by subsection (c1), the Division shall expeditiously notify the person charged that the person's license to drive is revoked for 12 months, effective on the tenth calendar day after the mailing of the revocation order unless, before the effective date of the order, the person requests in writing a hearing before the Division. Except for the time referred to in G.S. 20‑16.5, if the person shows to the satisfaction of the Division that his or her license was surrendered to the court, and remained in the court's possession, then the Division shall credit the amount of time for which the license was in the possession of the court against the 12‑month revocation period required by this subsection. If the person properly requests a hearing, the person retains his or her license, unless it is revoked under some other provision of law, until the hearing is held, the person withdraws the request, or the person fails to appear at a scheduled hearing. The hearing officer may subpoena any witnesses or documents that the hearing officer deems necessary. The person may request the hearing officer to subpoena the charging officer, the chemical analyst, or both to appear at the hearing if the person makes the request in writing at least three days before the hearing. The person may subpoena any other witness whom the person deems necessary, and the provisions of G.S. 1A‑1, Rule 45, apply to the issuance and service of all subpoenas issued under the authority of this section. The hearing officer is authorized to administer oaths to witnesses appearing at the hearing. The hearing shall be conducted in the county where the charge was brought, and shall be limited to consideration of whether:

(1)        The person was charged with an implied‑consent offense or the driver had an alcohol concentration restriction on the drivers license pursuant to G.S. 20‑19;

(2)        A law enforcement officer had reasonable grounds to believe that the person had committed an implied‑consent offense or violated the alcohol concentration restriction on the drivers license;

(3)        The implied‑consent offense charged involved death or critical injury to another person, if this allegation is in the affidavit;

(4)        The person was notified of the person's rights as required by subsection (a); and

(5)        The person willfully refused to submit to a chemical analysis.

If the Division finds that the conditions specified in this subsection are met, it shall order the revocation sustained. If the Division finds that any of the conditions (1), (2), (4), or (5) is not met, it shall rescind the revocation. If it finds that condition (3) is alleged in the affidavit but is not met, it shall order the revocation sustained if that is the only condition that is not met; in this instance subsection (d1) does not apply to that revocation. If the revocation is sustained, the person shall surrender his or her license immediately upon notification by the Division.

(d1)      Consequences of Refusal in Case Involving Death or Critical Injury.  If the refusal occurred in a case involving death or critical injury to another person, no limited driving privilege may be issued. The 12‑month revocation begins only after all other periods of revocation have terminated unless the person's license is revoked under G.S. 20‑28, 20‑28.1, 20‑19(d), or 20‑19(e). If the revocation is based on those sections, the revocation under this subsection begins at the time and in the manner specified in subsection (d) for revocations under this section. However, the person's eligibility for a hearing to determine if the revocation under those sections should be rescinded is postponed for one year from the date on which the person would otherwise have been eligible for the hearing. If the person's driver's license is again revoked while the 12‑month revocation under this subsection is in effect, that revocation, whether imposed by a court or by the Division, may only take effect after the period of revocation under this subsection has terminated.

(e)        Right to Hearing in Superior Court.  If the revocation for a willful refusal is sustained after the hearing, the person whose license has been revoked has the right to file a petition in the superior court district or set of districts defined in G.S. 7A‑41.1, where the charges were made, within 30 days thereafter for a hearing on the record. The superior court review shall be limited to whether there is sufficient evidence in the record to support the Commissioner's findings of fact and whether the conclusions of law are supported by the findings of fact and whether the Commissioner committed an error of law in revoking the license.

(e1)      Limited Driving Privilege after Six Months in Certain Instances.  A person whose driver's license has been revoked under this section may apply for and a judge authorized to do so by this subsection may issue a limited driving privilege if:

(1)        At the time of the refusal the person held either a valid drivers license or a license that had been expired for less than one year;

(2)        At the time of the refusal, the person had not within the preceding seven years been convicted of an offense involving impaired driving;

(3)        At the time of the refusal, the person had not in the preceding seven years willfully refused to submit to a chemical analysis under this section;

(4)        The implied consent offense charged did not involve death or critical injury to another person;

(5)        The underlying charge for which the defendant was requested to submit to a chemical analysis has been finally disposed of:

a.         Other than by conviction; or

b.         By a conviction of impaired driving under G.S. 20‑138.1, at a punishment level authorizing issuance of a limited driving privilege under G.S. 20‑179.3(b), and the defendant has complied with at least one of the mandatory conditions of probation listed for the punishment level under which the defendant was sentenced;

(6)        Subsequent to the refusal the person has had no unresolved pending charges for or additional convictions of an offense involving impaired driving;

(7)        The person's license has been revoked for at least six months for the refusal; and

(8)        The person has obtained a substance abuse assessment from a mental health facility and successfully completed any recommended training or treatment program.

Except as modified in this subsection, the provisions of G.S. 20‑179.3 relating to the procedure for application and conduct of the hearing and the restrictions required or authorized to be included in the limited driving privilege apply to applications under this subsection. If the case was finally disposed of in the district court, the hearing shall be conducted in the district court district as defined in G.S. 7A‑133 in which the refusal occurred by a district court judge. If the case was finally disposed of in the superior court, the hearing shall be conducted in the superior court district or set of districts as defined in G.S. 7A‑41.1 in which the refusal occurred by a superior court judge. A limited driving privilege issued under this section authorizes a person to drive if the person's license is revoked solely under this section or solely under this section and G.S. 20‑17(2). If the person's license is revoked for any other reason, the limited driving privilege is invalid.

(f)         Notice to Other States as to Nonresidents.  When it has been finally determined under the procedures of this section that a nonresident's privilege to drive a motor vehicle in this State has been revoked, the Division shall give information in writing of the action taken to the motor vehicle administrator of the state of the person's residence and of any state in which the person has a license.

(g)        Repealed by Session Laws 1973, c. 914.

(h)        Repealed by Session Laws 1979, c. 423, s. 2.

(i)         Right to Chemical Analysis before Arrest or Charge.  A person stopped or questioned by a law enforcement officer who is investigating whether the person may have committed an implied consent offense may request the administration of a chemical analysis before any arrest or other charge is made for the offense. Upon this request, the officer shall afford the person the opportunity to have a chemical analysis of his or her breath, if available, in accordance with the procedures required by G.S. 20‑139.1(b). The request constitutes the person's consent to be transported by the law enforcement officer to the place where the chemical analysis is to be administered. Before the chemical analysis is made, the person shall confirm the request in writing and shall be notified:

(1)        That the test results will be admissible in evidence and may be used against you in any implied consent offense that may arise;

(2)        Your driving privilege will be revoked immediately for at least 30 days if the test result is 0.08 or more, 0.04 or more if you were driving a commercial vehicle, or 0.01 or more if you are under the age of 21.

(3)        That if you fail to comply fully with the test procedures, the officer may charge you with any offense for which the officer has probable cause, and if you are charged with an implied consent offense, your refusal to submit to the testing required as a result of that charge would result in revocation of your driving privilege. The results of the chemical analysis are admissible in evidence in any proceeding in which they are relevant. (1963, c. 966, s. 1; 1965, c. 1165; 1969, c. 1074, s. 1; 1971, c. 619, ss. 3‑6; 1973, c. 206, ss. 1, 2; cc. 824, 914; 1975, c. 716, s. 5; 1977, c. 812; 1979, c. 423, s. 2; 1979, 2nd Sess., c. 1160; 1981, c. 412, s. 4; c. 747, s. 66; 1983, c. 87; c. 435, s. 11; 1983 (Reg. Sess., 1984), c. 1101, ss. 5‑8; 1987, c. 797, s. 3; 1987 (Reg. Sess., 1988), c. 1037, ss. 76, 77; c. 1112; 1989, c. 771, ss. 13, 14, 18; 1991, c. 689, s. 233.1(c); 1993, c. 285, ss. 3, 4; 1995, c. 163, s. 1; 1997‑379, ss. 3.1‑3.3; 1998‑182, s. 28; 1999‑406, ss. 1, 10; 2000‑155, s. 5; 2006‑253, s. 15; 2007‑493, ss. 25, 27.)



§ 20-16.3. Alcohol screening tests required of certain drivers; approval of test devices and manner of use by Department of Health and Human Services; use of test results or refusal.

§ 20‑16.3.  Alcohol screening tests required of certain drivers; approval of test devices and manner of use by Department of Health and Human Services; use of test results or refusal.

(a)        When Alcohol Screening Test May Be Required; Not an Arrest.  A law‑enforcement officer may require the driver of a vehicle to submit to an alcohol screening test within a relevant time after the driving if the officer has:

(1)        Reasonable grounds to believe that the driver has consumed alcohol and has:

a.         Committed a moving traffic violation; or

b.         Been involved in an accident or collision; or

(2)        An articulable and reasonable suspicion that the driver has committed an implied‑consent offense under G.S. 20‑16.2, and the driver has been lawfully stopped for a driver's license check or otherwise lawfully stopped or lawfully encountered by the officer in the course of the performance of the officer's duties.

Requiring a driver to submit to an alcohol screening test in accordance with this section does not in itself constitute an arrest.

(b)        Approval of Screening Devices and Manner of Use.  The Department of Health and Human Services is directed to examine and approve devices suitable for use by law‑enforcement officers in making on‑the‑scene tests of drivers for alcohol concentration. For each alcohol screening device or class of devices approved, the Department must adopt regulations governing the manner of use of the device. For any alcohol screening device that tests the breath of a driver, the Department is directed to specify in its regulations the shortest feasible minimum waiting period that does not produce an unacceptably high number of false positive test results.

(c)        Tests Must Be Made with Approved Devices and in Approved Manner.  No screening test for alcohol concentration is a valid one under this section unless the device used is one approved by the Department and the screening test is conducted in accordance with the applicable regulations of the Department as to the manner of its use.

(d)        Use of Screening Test Results or Refusal by Officer.  The fact that a driver showed a positive or negative result on an alcohol screening test, but not the actual alcohol concentration result, or a driver's refusal to submit may be used by a law‑enforcement officer, is admissible in a court, or may also be used by an administrative agency in determining if there are reasonable grounds for believing:

(1)        That the driver has committed an implied‑consent offense under G.S. 20‑16.2; and

(2)        That the driver had consumed alcohol and that the driver had in his or her body previously consumed alcohol, but not to prove a particular alcohol concentration. Negative results on the alcohol screening test may be used in factually appropriate cases by the officer, a court, or an administrative agency in determining whether a person's alleged impairment is caused by an impairing substance other than alcohol. (1973, c. 312, s. 1; c. 476, s. 128; 1981, c. 412, s. 4; c. 747, s. 66; 1983, c. 435, s. 12; 2006‑253, s. 7.)



§ 20-16.3A. Checking stations and roadblocks.

§ 20‑16.3A.  Checking stations and roadblocks.

(a)        A law‑enforcement agency may conduct checking stations to determine compliance with the provisions of this Chapter. If the agency is conducting a checking station for the purposes of determining compliance with this Chapter, it must:

(1)        Repealed by Session Laws 2006‑253, s. 4, effective December 1, 2006, and applicable to offenses committed on or after that date.

(2)        Designate in advance the pattern both for stopping vehicles and for requesting drivers that are stopped to produce drivers license, registration, or insurance information.

(2a)      Operate under a written policy that provides guidelines for the pattern, which need not be in writing. The policy may be either the agency's own policy, or if the agency does not have a written policy, it may be the policy of another law enforcement agency, and may include contingency provisions for altering either pattern if actual traffic conditions are different from those anticipated, but no individual officer may be given discretion as to which vehicle is stopped or, of the vehicles stopped, which driver is requested to produce drivers license, registration, or insurance information. If officers of a law enforcement agency are operating under another agency's policy, it must be stated in writing.

(3)        Advise the public that an authorized checking station is being operated by having, at a minimum, one law enforcement vehicle with its blue light in operation during the conducting of the checking station.

(b)        An officer who determines there is a reasonable suspicion that an occupant has violated a provision of this Chapter, or any other provision of law, may detain the driver to further investigate in accordance with law. The operator of any vehicle stopped at a checking station established under this subsection may be requested to submit to an alcohol screening test under G.S. 20‑16.3 if during the course of the stop the officer determines the driver had previously consumed alcohol or has an open container of alcoholic beverage in the vehicle. The officer so requesting shall consider the results of any alcohol screening test or the driver's refusal in determining if there is reasonable suspicion to investigate further.

(c)        Law enforcement agencies may conduct any type of checking station or roadblock as long as it is established and operated in accordance with the provisions of the United States Constitution and the Constitution of North Carolina.

(d)        The placement of checkpoints should be random or statistically indicated, and agencies shall avoid placing checkpoints repeatedly in the same location or proximity. This subsection shall not be grounds for a motion to suppress or a defense to any offense arising out of the operation of a checking station. (1983, c. 435, s. 22; 2006‑253, s. 4.)



§ 20-16.4: Repealed by Session Laws 1989, c. 691, s. 4.

§ 20‑16.4: Repealed by Session Laws 1989, c.  691, s. 4.



§ 20-16.5. Immediate civil license revocation for certain persons charged with implied-consent offenses.

§ 20‑16.5.  Immediate civil license revocation for certain persons charged with implied‑consent offenses.

(a)        Definitions.  As used in this section the following words and phrases have the following meanings:

(1)        Law Enforcement Officer.  As described in G.S. 20‑16.2(a1).

(2)        Clerk.  As defined in G.S. 15A‑101(2).

(3)        Judicial Official.  As defined in G.S. 15A‑101(5).

(4)        Revocation Report.  A sworn statement by a law enforcement officer and a chemical analyst containing facts indicating that the conditions of subsection (b) have been met, and whether the person has a pending offense for which the person's license had been or is revoked under this section. When one chemical analyst analyzes a person's blood and another chemical analyst informs a person of his rights and responsibilities under G.S. 20‑16.2, the report must include the statements of both analysts.

(5)        Surrender of a Driver's License.  The act of turning over to a court or a law‑enforcement officer the person's most recent, valid driver's license or learner's permit issued by the Division or by a similar agency in another jurisdiction, or a limited driving privilege issued by a North Carolina court. A person who is validly licensed but who is unable to locate his license card may file an affidavit with the clerk setting out facts that indicate that he is unable to locate his license card and that he is validly licensed; the filing of the affidavit constitutes a surrender of the person's license.

(b)        Revocations for Persons Who Refuse Chemical Analyses or Who Are Charged With Certain Implied‑Consent Offenses.  A person's driver's license is subject to revocation under this section if:

(1)        A law enforcement officer has reasonable grounds to believe that the person has committed an offense subject to the implied‑consent provisions of G.S. 20‑16.2;

(2)        The person is charged with that offense as provided in G.S. 20‑16.2(a);

(3)        The law enforcement officer and the chemical analyst comply with the procedures of G.S. 20‑16.2 and G.S. 20‑139.1 in requiring the person's submission to or procuring a chemical analysis; and

(4)        The person:

a.         Willfully refuses to submit to the chemical analysis;

b.         Has an alcohol concentration of 0.08 or more within a relevant time after the driving;

c.         Has an alcohol concentration of 0.04 or more at any relevant time after the driving of a commercial motor vehicle; or

d.         Has any alcohol concentration at any relevant time after the driving and the person is under 21 years of age.

(b1)      Precharge Test Results as Basis for Revocation.  Notwithstanding the provisions of subsection (b), a person's driver's license is subject to revocation under this section if:

(1)        The person requests a precharge chemical analysis pursuant to G.S. 20‑16.2(i); and

(2)        The person has:

a.         An alcohol concentration of 0.08 or more at any relevant time after driving;

b.         An alcohol concentration of 0.04 or more at any relevant time after driving a commercial motor vehicle; or

c.         Any alcohol concentration at any relevant time after driving and the person is under 21 years of age; and

(3)        The person is charged with an implied‑consent offense.

(c)        Duty of Law Enforcement Officers and Chemical Analysts to Report to Judicial Officials.  If a person's driver's license is subject to revocation under this section, the law enforcement officer and the chemical analyst must execute a revocation report. If the person has refused to submit to a chemical analysis, a copy of the affidavit to be submitted to the Division under G.S. 20‑16.2(c) may be substituted for the revocation report if it contains the information required by this section. It is the specific duty of the law enforcement officer to make sure that the report is expeditiously filed with a judicial official as required by this section.

(d)        Which Judicial Official Must Receive Report.  The judicial official with whom the revocation report must be filed is:

(1)        The judicial official conducting the initial appearance on the underlying criminal charge if:

a.         No revocation report has previously been filed; and

b.         At the time of the initial appearance the results of the chemical analysis, if administered, or the reports indicating a refusal, are available.

(2)        A judicial official conducting any other proceeding relating to the underlying criminal charge at which the person is present, if no report has previously been filed.

(3)        The clerk of superior court in the county in which the underlying criminal charge has been brought if subdivisions (1) and (2) are not applicable at the time the law enforcement officer must file the report.

(e)        Procedure if Report Filed with Judicial Official When Person Is Present.  If a properly executed revocation report concerning a person is filed with a judicial official when the person is present before that official, the judicial official shall, after completing any other proceedings involving the person, determine whether there is probable cause to believe that each of the conditions of subsection (b) has been met. If he determines that there is such probable cause, he shall enter an order revoking the person's driver's license for the period required in this subsection. The judicial official shall order the person to surrender his license and if necessary may order a law‑enforcement officer to seize the license. The judicial official shall give the person a copy of the revocation order. In addition to setting it out in the order the judicial official shall personally inform the person of his right to a hearing as specified in subsection (g), and that his license remains revoked pending the hearing. The revocation under this subsection begins at the time the revocation order is issued and continues until the person's license has been surrendered for the period specified in this subsection, and the person has paid the applicable costs. The period of revocation is 30 days, if there are no pending offenses for which the person's license had been or is revoked under this section. If at the time of the current offense, the person has one or more pending offenses for which his license had been or is revoked under this section, the revocation shall remain in effect until a final judgment, including all appeals, has been entered for the current offense and for all pending offenses. In no event, may the period of revocation under this subsection be less than 30 days. If within five working days of the effective date of the order, the person does not surrender his license or demonstrate that he is not currently licensed, the clerk shall immediately issue a pick‑up order. The pick‑up order shall be issued to a member of a local law‑enforcement agency if the law enforcement officer was employed by the agency at the time of the charge and the person resides in or is present in the agency's territorial jurisdiction. In all other cases, the pick‑up order shall be issued to an officer or inspector of the Division. A pick‑up order issued pursuant to this section is to be served in accordance with G.S. 20‑29 as if the order had been issued by the Division.

(f)         Procedure if Report Filed with Clerk of Court When Person Not Present.  When a clerk receives a properly executed report under subdivision (d)(3) and the person named in the revocation report is not present before the clerk, the clerk shall determine whether there is probable cause to believe that each of the conditions of subsection (b) has been met. For purposes of this subsection, a properly executed report under subdivision (d)(3) may include a sworn statement by the law enforcement officer along with an affidavit received directly by the Clerk from the chemical analyst. If he determines that there is such probable cause, he shall mail to the person a revocation order by first‑class mail. The order shall direct that the person on or before the effective date of the order either surrender his license to the clerk or appear before the clerk and demonstrate that he is not currently licensed, and the order shall inform the person of the time and effective date of the revocation and of its duration, of his right to a hearing as specified in subsection (g), and that the revocation remains in effect pending the hearing. Revocation orders mailed under this subsection become effective on the fourth day after the order is deposited in the United States mail. If within five working days of the effective date of the order, the person does not surrender his license to the clerk or appear before the clerk to demonstrate that he is not currently licensed, the clerk shall immediately issue a pick‑up order. The pick‑up order shall be issued and served in the same manner as specified in subsection (e) for pick‑up orders issued pursuant to that subsection. A revocation under this subsection begins at the date specified in the order and continues until the person's license has been revoked for the period specified in this subsection and the person has paid the applicable costs. If the person has no pending offenses for which his license had been or is revoked under this section, the period of revocation under this subsection is:

(1)        Thirty days from the time the person surrenders his license to the court, if the surrender occurs within five working days of the effective date of the order; or

(2)        Thirty days after the person appears before the clerk and demonstrates that he is not currently licensed to drive, if the appearance occurs within five working days of the effective date of the revocation order; or

(3)        Forty‑five days from the time:

a.         The person's drivers license is picked up by a law‑enforcement officer following service of a pick‑up order; or

b.         The person demonstrates to a law‑enforcement officer who has a pick‑up order for his license that he is not currently licensed; or

c.         The person's drivers license is surrendered to the court if the surrender occurs more than five working days after the effective date of the revocation order; or

d.         The person appears before the clerk to demonstrate that he is not currently licensed, if he appears more than five working days after the effective date of the revocation order.

If at the time of the current offense, the person has one or more pending offenses for which his license had been or is revoked under this section, the revocation shall remain in effect until a final judgment, including all appeals, has been entered for the current offense and for all pending offenses. In no event may the period of revocation for the current offense be less than the applicable period of revocation in subdivision (1), (2), or (3) of this subsection. When a pick‑up order is issued, it shall inform the person of his right to a hearing as specified in subsection (g), and that the revocation remains in effect pending the hearing. An officer serving a pick‑up order under this subsection shall return the order to the court indicating the date it was served or that he was unable to serve the order. If the license was surrendered, the officer serving the order shall deposit it with the clerk within three days of the surrender.

(g)        Hearing before Magistrate or Judge if Person Contests Validity of Revocation.  A person whose license is revoked under this section may request in writing a hearing to contest the validity of the revocation. The request may be made at the time of the person's initial appearance, or within 10 days of the effective date of the revocation to the clerk or a magistrate designated by the clerk, and may specifically request that the hearing be conducted by a district court judge. The Administrative Office of the Courts must develop a hearing request form for any person requesting a hearing. Unless a district court judge is requested, the hearing must be conducted within the county by a magistrate assigned by the chief district court judge to conduct such hearings. If the person requests that a district court judge hold the hearing, the hearing must be conducted within the district court district as defined in G.S. 7A‑133 by a district court judge assigned to conduct such hearings. The revocation remains in effect pending the hearing, but the hearing must be held within three working days following the request if the hearing is before a magistrate or within five working days if the hearing is before a district court judge. The request for the hearing must specify the grounds upon which the validity of the revocation is challenged and the hearing must be limited to the grounds specified in the request. A witness may submit his evidence by affidavit unless he is subpoenaed to appear. Any person who appears and testifies is subject to questioning by the judicial official conducting the hearing, and the judicial official may adjourn the hearing to seek additional evidence if he is not satisfied with the accuracy or completeness of evidence. The person contesting the validity of the revocation may, but is not required to, testify in his own behalf. Unless contested by the person requesting the hearing, the judicial official may accept as true any matter stated in the revocation report. If any relevant condition under subsection (b) is contested, the judicial official must find by the greater weight of the evidence that the condition was met in order to sustain the revocation. At the conclusion of the hearing the judicial official must enter an order sustaining or rescinding the revocation. The judicial official's findings are without prejudice to the person contesting the revocation and to any other potential party as to any other proceedings, civil or criminal, that may involve facts bearing upon the conditions in subsection (b) considered by the judicial official. The decision of the judicial official is final and may not be appealed in the General Court of Justice. If the hearing is not held and completed within three working days of the written request for a hearing before a magistrate or within five working days of the written request for a hearing before a district court judge, the judicial official must enter an order rescinding the revocation, unless the person contesting the revocation contributed to the delay in completing the hearing. If the person requesting the hearing fails to appear at the hearing or any rescheduling thereof after having been properly notified, he forfeits his right to a hearing.

(h)        Return of License.  After the applicable period of revocation under this section, or if the magistrate or judge orders the revocation rescinded, the person whose license was revoked may apply to the clerk for return of his surrendered license. Unless the clerk finds that the person is not eligible to use the surrendered license, he must return it if:

(1)        The applicable period of revocation has passed and the person has tendered payment for the costs under subsection (j); or

(2)        The magistrate or judge has ordered the revocation rescinded.

If the license has expired, he may return it to the person with a caution that it is no longer valid. Otherwise, if the person is not eligible to use the license and the license was issued by the Division or in another state, the clerk must mail it to the Division. If the person has surrendered his copy of a limited driving privilege and he is no longer eligible to use it, the clerk must make a record that he has withheld the limited driving privilege and forward that record to the clerk in the county in which the limited driving privilege was issued for filing in the case file. If the person's license is revoked under this section and under another section of this Chapter, the clerk must surrender the license to the Division if the revocation under this section can terminate before the other revocation; in such cases, the costs required by subsection (j) must still be paid before the revocation under this section is terminated.

(i)         Effect of Revocations.  A revocation under this section revokes a person's privilege to drive in North Carolina whatever the source of his authorization to drive. Revocations under this section are independent of and run concurrently with any other revocations. No court imposing a period of revocation following conviction of an offense involving impaired driving may give credit for any period of revocation imposed under this section. A person whose license is revoked pursuant to this section is not eligible to receive a limited driving privilege except as specifically authorized by G.S. 20‑16.5(p).

(j)         Costs.  Unless the magistrate or judge orders the revocation rescinded, a person whose license is revoked under this section must pay a fee of one hundred dollars ($100.00) as costs for the action before the person's license may be returned under subsection (h) of this section. Fifty percent (50%) of the costs collected under this section shall be credited to the General Fund. Twenty‑five percent (25%) of the costs collected under this section shall be used to fund a statewide chemical alcohol testing program administered by the Injury Control Section of the Department of Health and Human Services. The remaining twenty‑five percent (25%) of the costs collected under this section shall be remitted to the county for the sole purpose of reimbursing the county for jail expenses incurred due to enforcement of the impaired driving laws.

(k)        Report to Division.  Except as provided below, the clerk shall mail a report to the Division:

(1)        If the license is revoked indefinitely, within 10 working days of the revocation of the license; and

(2)        In all cases, within 10 working days of the return of a license under this section or of the termination of a revocation of the driving privilege of a person not currently licensed.

The report shall identify the person whose license has been revoked, specify the date on which his license was revoked, and indicate whether the license has been returned. The report must also provide, if applicable, whether the license is revoked indefinitely. No report need be made to the Division, however, if there was a surrender of the driver's license issued by the Division, a 30‑day minimum revocation was imposed, and the license was properly returned to the person under subsection (h) within five working days after the 30‑day period had elapsed.

(l)         Restoration Fee for Unlicensed Persons.  If a person whose license is revoked under this section has no valid license, he must pay the restoration fee required by G.S. 20‑7 before he may apply for a license from the Division.

(m)       Modification of Revocation Order.  Any judicial official presiding over a proceeding under this section may issue a modified order if he determines that an inappropriate order has been issued.

(n)        Exception for Revoked Licenses.  Notwithstanding any other provision of this section, if the judicial official required to issue a revocation order under this section determines that the person whose license is subject to revocation under subsection (b):

(1)        Has a currently revoked driver's license;

(2)        Has no limited driving privilege; and

(3)        Will not become eligible for restoration of his license or for a limited driving privilege during the period of revocation required by this section,

the judicial official need not issue a revocation order under this section. In this event the judicial official must file in the records of the civil proceeding a copy of any documentary evidence and set out in writing all other evidence on which he relies in making his determination.

(o)        Designation of Proceedings.  Proceedings under this section are civil actions, and must be identified by the caption "In the Matter of ________" and filed as directed by the Administrative Office of the Courts.

(p)        Limited Driving Privilege.  A person whose drivers license has been revoked for a specified period of 30 or 45 days under this section may apply for a limited driving privilege if:

(1)        At the time of the alleged offense the person held either a valid drivers license or a license that had been expired for less than one year;

(2)        Does not have an unresolved pending charge involving impaired driving except the charge for which the license is currently revoked under this section or additional convictions of an offense involving impaired driving since being charged for the violation for which the license is currently revoked under this section;

(3)        The person's license has been revoked for at least 10 days if the revocation is for 30 days or 30 days if the revocation is for 45 days; and

(4)        The person has obtained a substance abuse assessment from a mental health facility and registers for and agrees to participate in any recommended training or treatment program.

A person whose license has been indefinitely revoked under this section may, after completion of 30 days under subsection (e) or the applicable period of time under subdivision (1), (2), or (3) of subsection (f), apply for a limited driving privilege. In the case of an indefinite revocation, a judge of the division in which the current offense is pending may issue the limited driving privilege only if the privilege is necessary to overcome undue hardship and the person meets the eligibility requirements of G.S. 20‑179.3, except that the requirements in G.S. 20‑179.3(b)(1)c. and G.S. 20‑179.3(e) shall not apply. Except as modified in this subsection, the provisions of G.S. 20‑179.3 relating to the procedure for application and conduct of the hearing and the restrictions required or authorized to be included in the limited driving privilege apply to applications under this subsection. Any district court judge authorized to hold court in the judicial district is authorized to issue such a limited driving privilege. A limited driving privilege issued under this section authorizes a person to drive if the person's license is revoked solely under this section. If the person's license is revoked for any other reason, the limited driving privilege is invalid. (1983, c. 435, s. 14; 1983 (Reg. Sess., 1984), c. 1101, ss. 11‑17; 1985, c. 690, ss. 1, 2; 1987 (Reg. Sess., 1988), c. 1037, s. 80, c. 1112; 1989, c. 771, ss. 15, 16, 18; 1991, c. 689, s. 233.1(a); 1993, c. 285, ss. 5, 6; 1997‑379, ss. 3.4‑3.8; 1997‑443, s. 11A.9; 1997‑486, ss. 2‑6; 1998‑182, ss. 29, 30; 1999‑406, s. 13; 2000‑140, s. 103A; 2000‑155, s. 15; 2001‑487, ss. 6, 7; 2003‑104, s. 1; 2007‑323, s. 30.10(e); 2007‑493, s. 17.)



§ 20-17. Mandatory revocation of license by Division.

§ 20‑17.  Mandatory revocation of license by Division.

(a)        The Division shall forthwith revoke the license of any driver upon receiving a record of the driver's conviction for any of the following offenses:

(1)        Manslaughter (or negligent homicide) resulting from the operation of a motor vehicle.

(2)        Either of the following impaired driving offenses:

a.         Impaired driving under G.S. 20‑138.1.

b.         Impaired driving under G.S. 20‑138.2, if the driver's alcohol concentration level was .06 or higher. For the purposes of this sub‑subdivision, the driver's alcohol concentration level result, obtained by chemical analysis, shall be conclusive and is not subject to modification by any party, with or without approval by the court.

(3)        Any felony in the commission of which a motor vehicle is used.

(4)        Failure to stop and render aid in violation of G.S. 20‑166(a) or (b).

(5)        Perjury or the making of a false affidavit or statement under oath to the Division under this Article or under any other law relating to the ownership of motor vehicles.

(6)        Conviction, within a period of 12 months, of (i) two charges of reckless driving, (ii) two charges of aggressive driving, or (iii) one or more charges of reckless driving and one or more charges of aggressive driving.

(7)        Conviction upon one charge of aggressive driving or reckless driving while engaged in the illegal transportation of intoxicants for the purpose of sale.

(8)        Conviction of using a false or fictitious name or giving a false or fictitious address in any application for a drivers license, or learner's permit, or any renewal or duplicate thereof, or knowingly making a false statement or knowingly concealing a material fact or otherwise committing a fraud in any such application or procuring or knowingly permitting or allowing another to commit any of the foregoing acts.

(9)        Any offense set forth under G.S. 20‑141.4.

(10)      Repealed by Session Laws 1997‑443, s. 19.26(b).

(11)      Conviction of assault with a motor vehicle.

(12)      A second or subsequent conviction of transporting an open container of alcoholic beverage under G.S. 20‑138.7.

(13)      A second or subsequent conviction, as defined in G.S. 20‑138.2A(d), of driving a commercial motor vehicle after consuming alcohol under G.S. 20‑138.2A.

(14)      A conviction of driving a school bus, school activity bus, or child care vehicle after consuming alcohol under G.S. 20‑138.2B.

(15)      A conviction of malicious use of an explosive or incendiary device to damage property (G.S. 14‑49(b) and (b1)); making a false report concerning a destructive device in a public building (G.S. 14‑69.1(c)); perpetrating a hoax concerning a destructive device in a public building (G.S. 14‑69.2(c)); possessing or carrying a dynamite cartridge, bomb, grenade, mine, or powerful explosive on educational property (G.S. 14‑269.2(b1)); or causing, encouraging, or aiding a minor to possess or carry a dynamite cartridge, bomb, grenade, mine, or powerful explosive on educational property (G.S. 14‑269.2(c1)).

(16)      A second or subsequent conviction of larceny of motor fuel under G.S. 14‑72.5. A conviction for violating G.S. 14‑72.5 is a second or subsequent conviction if at the time of the current offense the person has a previous conviction under G.S. 14‑72.5 that occurred in the seven years immediately preceding the date of the current offense.

(b)        On the basis of information provided by the child support enforcement agency or the clerk of court, the Division shall:

(1)        Ensure that no license or right to operate a motor vehicle under this Chapter is renewed or issued to an obligor who is delinquent in making child support payments when a court of record has issued a revocation order pursuant to G.S. 110‑142.2 or G.S. 50‑13.12. The obligor shall not be entitled to any other hearing before the Division as a result of the revocation of his license pursuant to G.S. 110‑142.2 or G.S. 50‑13.12; or

(2)        Revoke the drivers license of any person who has willfully failed to complete court‑ordered community service and a court has issued a revocation order. This revocation shall continue until the Division receives certification from the clerk of court that the person has completed the court‑ordered community service. No person whose drivers license is revoked pursuant to this subdivision shall be entitled to any other hearing before the Division as a result of this revocation. (1935, c. 52, s. 12; 1947, c. 1067, s. 14; 1967, c. 1098, s. 2; 1971, c. 619, s. 7; 1973, c. 18, s. 1; c. 1081, s. 3; c. 1330, s. 2; 1975, c. 716, s. 5; c. 831; 1979, c. 667, ss. 20, 41; 1981, c. 412, s. 4; c. 747, s. 66; 1983, c. 435, s. 15; 1989, c. 771, s. 11; 1991, c. 726, s. 7; 1993 (Reg. Sess., 1994), c. 761, s. 1; 1995, c. 506, s. 7; c. 538, s. 2(b); 1997‑234, s. 3; 1997‑443, s. 19.26(b); 1998‑182, s. 18; 1999‑257, s. 4.1; 2001‑352, s. 3; 2001‑487, s. 52; 2004‑193, ss. 4, 5; 2006‑253, s. 22.2; 2007‑493, s. 2.)



§ 20-17.1. Revocation of license of mental incompetents, alcoholics and habitual users of narcotic drugs.

§ 20‑17.1.  Revocation of license of mental incompetents, alcoholics and habitual users of narcotic drugs.

(a)        The Commissioner, upon receipt of notice that any person has been legally adjudicated incompetent or has been involuntarily committed to an institution for the treatment of alcoholism or drug addiction, shall forthwith make inquiry into the facts for the purpose of determining whether such person is competent to operate a motor vehicle. If a person has been adjudicated incompetent under Chapter 35A of the General Statutes, in making an inquiry into the facts, the Commissioner shall consider the clerk of court's recommendation regarding whether the incompetent person should be allowed to retain his or her driving privilege. Unless the Commissioner is satisfied that such person is competent to operate a motor vehicle with safety to persons and property, he shall revoke such person's driving privilege. Provided that if such person requests, in writing, a hearing, he shall retain his license until after the hearing, and if the revocation is sustained after such hearing, the person whose driving privilege has been revoked under the provisions of this section, shall have the right to a review by the review board as provided in G.S. 20‑9(g)(4) upon written request filed with the Division.

(b)        If any person shall be adjudicated as incompetent or is involuntarily committed for the treatment of alcoholism or drug addiction, the clerk of the court in which any such adjudication is made shall forthwith send a certified copy of abstract thereof to the Commissioner.

(c)        Repealed by Session Laws 1973, c. 475, s. 31/2.

(d)        It is the intent of this section that the provisions herein shall be carried out by the Commissioner of Motor Vehicles for the safety of the motoring public. The Commissioner shall have authority to make such agreements as are necessary with the persons in charge of every institution of any nature for the care and treatment of alcoholics or habitual users of narcotic drugs, to effectively carry out the duty hereby imposed and the person in charge of the institutions described above shall cooperate with and assist the Commissioner of Motor Vehicles.

(e)        Notwithstanding the provisions of G.S. 8‑53, 8‑53.2, and Article 3 of Chapter 122C of the General Statutes, the person or persons in charge of any institution as set out in subsection (a) hereinabove shall furnish such information as may be required for the effective enforcement of this section. Information furnished to the Division of Motor Vehicles as provided herein shall be confidential and the Commissioner of Motor Vehicles shall be subject to the same penalties and is granted the same protection as is the department, institution or individual furnishing such information. No criminal or civil action may be brought against any person or agency who shall provide or submit to the Commissioner of Motor Vehicles or his authorized agents the information as required herein.

(f)         Revocations under this section may be reviewed as provided in G.S. 20‑9(g)(4).  (1947, c. 1006, s. 9; 1953, c. 1300, s. 36; 1955, c. 1187, s. 16; 1969, c. 186, s. 1; c. 1125; 1971, c. 208, ss. 1, 11/2; c. 401, s. 1; c. 767; 1973, c. 475, s. 31/2; c. 1362; 1975, c. 716, s. 5; 1983, c. 768, s. 3; 1987, c. 720, s. 1; 2008‑182, s. 1.)



§ 20-17.2: Repealed by Session Laws 2006-253, s. 25, effective December 1, 2006, and applicable to offenses committed on or after that date.

§ 20‑17.2: Repealed by Session Laws 2006‑253, s. 25, effective December 1, 2006, and applicable to offenses committed on or after that date.



§ 20-17.3. Revocation for underage purchasers of alcohol.

§ 20‑17.3.  Revocation for underage purchasers of alcohol.

The Division shall revoke for one year the driver's license of any person who has been convicted of violating any of the following:

(1)        G.S. 18B‑302(c), (e), or (f).

(2)        G.S. 18B‑302(b), if the violation occurred while the person was purchasing or attempting to purchase an alcoholic beverage.

(3)        G.S. 18B‑302(a1).

If the person's license is currently suspended or revoked, then the revocation under this section shall begin at the termination of that revocation. A person whose license is revoked under this section for a violation of G.S. 18B‑302(a1) or G.S. 18B‑302(c) shall be eligible for a limited driving privilege under G.S. 20‑179.3. (1983, c. 435, s. 36; 2007‑537, s. 3.)



§ 20-17.4. Disqualification to drive a commercial motor vehicle.

§ 20‑17.4.  Disqualification to drive a commercial motor vehicle.

(a)        One Year.  Any of the following disqualifies a person from driving a commercial motor vehicle for one year if committed by a person holding a commercial drivers license, or, when applicable, committed while operating a commercial motor vehicle by a person who does not hold a commercial drivers license:

(1)        A first conviction of G.S. 20‑138.1, driving while impaired, for a holder of a commercial drivers license that occurred while the person was driving a motor vehicle that is not a commercial motor vehicle.

(2)        A first conviction of G.S. 20‑138.2, driving a commercial motor vehicle while impaired.

(3)        A first conviction of G.S. 20‑166, hit and run.

(4)        A first conviction of a felony in the commission of which a commercial motor vehicle was used or the first conviction of a felony in which any motor vehicle is used by a holder of a commercial drivers license.

(5)        Refusal to submit to a chemical test when charged with an implied‑consent offense, as defined in G.S. 20‑16.2.

(6)        A second or subsequent conviction, as defined in G.S. 20‑138.2A(d), of driving a commercial motor vehicle after consuming alcohol under G.S. 20‑138.2A.

(7)        A civil license revocation under G.S. 20‑16.5, or a substantially similar revocation obtained in another jurisdiction, arising out of a charge that occurred while the person was either operating a commercial motor vehicle or while the person was holding a commercial drivers license.

(8)        A first conviction of vehicular homicide under G.S. 20‑141.4 or vehicular manslaughter under G.S. 14‑18 occurring while the person was operating a commercial motor vehicle.

(9)        Driving a commercial motor vehicle during a period when the person's commercial drivers license is revoked, suspended, cancelled, or the driver is otherwise disqualified from operating a commercial motor vehicle.

(a1)      Ten‑Day Disqualification.  A person who is convicted for a first offense of driving a commercial motor vehicle after consuming alcohol under G.S. 20‑138.2A is disqualified from driving a commercial motor vehicle for 10 days.

(b)        Modified Life.  A person who has been disqualified from driving a commercial motor vehicle for a conviction or refusal described in subsection (a) who, as the result of a separate incident, is subsequently convicted of an offense or commits an act requiring disqualification under subsection (a) is disqualified for life. The Division may adopt guidelines, including conditions, under which a disqualification for life under this subsection may be reduced to 10 years.

(b1)      Life Without Reduction.  A person is disqualified from driving a commercial motor vehicle for life, without the possibility of reinstatement after 10 years, if that person is convicted of a third or subsequent violation of G.S. 20‑138.2, a fourth or subsequent violation of G.S. 20‑138.2A, or if the person refuses to submit to a chemical test a third time when charged with an implied‑consent offense, as defined in G.S. 20‑16.2, that occurred while the person was driving a commercial motor vehicle.

(c)        Life.  A person is disqualified from driving a commercial motor vehicle for life if that person either uses a commercial motor vehicle in the commission of any felony involving the manufacture, distribution, or dispensing of a controlled substance, or possession with intent to manufacture, distribute, or dispense a controlled substance or is the holder of a commercial drivers license at the time of the commission of any such felony.

(c1)      (Effective March 31, 2010) Life.  A person shall be disqualified from driving a commercial motor vehicle for life, without the possibility of reinstatement, if that person has had a commercial drivers license reinstated in the past and is convicted of another major disqualifying offense as defined in 49 C.F.R. § 383.51(b).

(d)        Less Than a Year.  A person is disqualified from driving a commercial motor vehicle for 60 days if that person is convicted of two serious traffic violations, or 120 days if convicted of three or more serious traffic violations, arising from separate incidents occurring within a three‑year period, committed in a commercial motor vehicle or while holding a commercial drivers license. This disqualification shall be in addition to, and shall be served at the end of, any other prior disqualification. For purposes of this subsection, a "serious violation" includes violations of G.S. 20‑140(f) and G.S. 20‑141(j3).

(e)        Three Years.  A person is disqualified from driving a commercial motor vehicle for three years if that person is convicted of an offense or commits an act requiring disqualification under subsection (a) and the offense or act occurred while the person was transporting a hazardous material that required the motor vehicle driven to be placarded.

(f)         Revocation Period.  A person is disqualified from driving a commercial motor vehicle for the period during which the person's regular or commercial drivers license is revoked, suspended, or cancelled.

(g)        Violation of Out‑of‑Service Order.  Any person convicted for violating an out‑of‑service order, except as described in subsection (h) of this section, shall be disqualified as follows:

(1)        A person is disqualified from driving a commercial vehicle for a period of 90 days if convicted of a first violation of an out‑of‑service order.

(2)        A person is disqualified for a period of one year if convicted of a second violation of an out‑of‑service order during any 10‑year period, arising from separate incidents.

(3)        A person is disqualified for a period of three years if convicted of a third or subsequent violation of an out‑of‑service order during any 10‑year period, arising from separate incidents.

(h)        Violation of Out‑of‑Service Order; Special Rule for Hazardous Materials and Passenger Offenses.  Any person convicted for violating an out‑of‑service order while transporting hazardous materials or while operating a commercial vehicle designed or used to transport more than 15 passengers, including the driver, shall be disqualified as follows:

(1)        A person is disqualified for a period of 180 days if convicted of a first violation of an out‑of‑service order.

(2)        A person is disqualified for a period of three years if convicted of a second or subsequent violation of an out‑of‑service order during any 10‑year period, arising from separate incidents.

(i)         Disqualification for Out‑of‑State Violations.  The Division shall withdraw the privilege to operate a commercial vehicle of any resident of this State or person transferring to this State upon receiving notice of the person's conviction or Administrative Per Se Notice in another state for an offense that, if committed in this State, would be grounds for disqualification, even if the offense occurred in another jurisdiction prior to being licensed in this State where no action had been taken at that time in the other jurisdiction. The period of disqualification shall be the same as if the offense occurred in this State.

(j)         Disqualification of Persons Without Commercial Drivers Licenses.  Any person convicted of an offense that requires disqualification under this section, but who does not hold a commercial drivers license, shall be disqualified from operating a commercial vehicle in the same manner as if the person held a valid commercial drivers license.

(k)        Disqualification for Railroad Grade Crossing Offenses.  Any person convicted of a violation of G.S. 20‑142.1 through G.S. 20‑142.5, when the driver is operating a commercial motor vehicle, shall be disqualified from driving a commercial motor vehicle as follows:

(1)        A person is disqualified for a period of 60 days if convicted of a first violation of a railroad grade crossing offense listed in this subsection.

(2)        A person is disqualified for a period of 120 days if convicted during any three‑year period of a second violation of any combination of railroad grade crossing offenses listed in this subsection.

(3)        A person is disqualified for a period of one year if convicted during any three‑year period of a third or subsequent violation of any combination of railroad grade crossing offenses listed in this subsection.

(l)         Disqualification for Testing Positive in a Drug or Alcohol Test.  Upon receipt of notice of a positive drug or alcohol test, or of refusal to participate in a drug or alcohol test, pursuant to G.S. 20‑37.19(c), the Division must disqualify a CDL holder from operating a commercial motor vehicle for a minimum of 30 days and until receipt of proof of successful completion of assessment and treatment by a substance abuse professional in accordance with 49 C.F.R. § 382.503.

(m)       Disqualifications of Drivers Who Are Determined to Constitute an Imminent Hazard.  The Division shall withdraw the privilege to operate a commercial motor vehicle for any resident of this State for a period of 30 days in accordance with 49 C.F.R. § 383.52.

(n)        Disqualification for Conviction of Criminal Offense That Requires Registration Under the Sex Offender and Public Protection Registration Programs.  Effective December 1, 2009, except as otherwise provided by this subsection, a person convicted of a violation that requires registration under Article 27A of Chapter 14 of the General Statutes is disqualified from driving a commercial motor vehicle that requires a commercial drivers license with a P or S endorsement for the period of time during which the person is required to maintain registration under Article 27A of Chapter 14 of the General Statutes. If a person who is registered pursuant to Article 27A of Chapter 14 of the General Statutes on December 1, 2009, also has a valid commercial drivers license with a P or S endorsement that was issued on or before December 1, 2009, then the person is not disqualified under this subsection until that license expires, provided the person does not commit a subsequent offense that requires registration under Article 27A of Chapter 14 of the General Statutes.  (1989, c. 771, s. 3; 1991, c. 726, s. 8; 1993, c. 533, s. 5; 1998‑149, s. 3; 1998‑182, s. 19; 2000‑109, s. 7(e); 2002‑72, s. 7; 2003‑397, s. 2; 2005‑156, s. 2; 2005‑349, s. 6; 2007‑492, s. 1; 2008‑175, s. 1; 2009‑416, s. 3; 2009‑491, s. 2.)



§ 20-17.5. Effect of disqualification.

§ 20‑17.5.  Effect of disqualification.

(a)        When No Accompanying Revocation.  A person who is disqualified as the result of a conviction that requires disqualification but not revocation may keep any regular Class C drivers license the person had at the time of the offense resulting in disqualification.  If the person had a Class A or Class B regular drivers license or a commercial drivers license when the offense occurred, all of the following apply:

(1)        The person must give the license to the court that convicts the person or, if the person is not present when convicted, to the Division.

(2)        The person may apply for a regular Class C drivers license.

(b)        When Revocation and Disqualification.  When a person is disqualified as the result of a conviction that requires both disqualification and revocation, all of the following apply:

(1)        The person must give any drivers license the person has to the court that convicts the person or, if the person is not present when convicted, to the Division.

(2)        The person may obtain limited driving privileges to drive a noncommercial motor vehicle during the revocation period to the extent the law would allow limited driving privileges if the person had been driving a noncommercial motor vehicle when the offense occurred.  The same procedure, eligibility requirements, and mandatory conditions apply to limited driving privileges authorized by this subdivision that would apply if the person had been driving a noncommercial motor vehicle when the offense occurred.

(3)        If the disqualification period is longer than the revocation period, the person may apply for a regular Class C drivers license at the end of the revocation period.

(c)        Refusal to Take Chemical Test.  When a person is disqualified for refusing to take a chemical test, all of the following apply:

(1)        The person must give any license the person has to a court, a law enforcement officer, or the Division, in accordance with G.S. 20‑16.2 and G.S. 20‑16.5.

(2)        The person may obtain limited driving privileges to drive a noncommercial motor vehicle during the period the person's license is revoked for the refusal that disqualified the person to the extent the law would allow limited driving privileges if the person had been driving a noncommercial motor vehicle at the time of the refusal.  The same procedure, eligibility requirements, and mandatory conditions apply to limited driving privileges authorized by this subdivision that would apply if the person had been driving a noncommercial motor vehicle at the time of the refusal.

(3)        If the disqualification period is longer than the revocation period, the person may apply for a regular Class C drivers license at the end of the revocation period.

(d)        Obtaining Class C Regular License.  A person who is authorized by this section to apply for a regular Class C drivers license and who meets all of the following criteria may obtain a regular Class C drivers license without taking a test:

(1)        The person must have had a Class A or Class B regular drivers license or a commercial drivers license when the person was disqualified.

(2)        The person's license must have been issued by the Division.

(3)        The person's license must not have expired by the date the person applies for a regular Class C drivers license.

Upon application and payment of the fee set in G.S. 20‑14 for a duplicate license, the Division shall issue a person who meets these criteria a regular Class C drivers license.  The license shall include the same endorsements and restrictions as the former Class A regular, Class B regular, or commercial drivers license, to the extent they apply to a regular Class C drivers license.  A regular Class C drivers license issued to a person who meets these criteria expires the same day as the license it replaces.

G.S. 20‑7 governs the issuance of a regular Class C drivers license to a person who is authorized by this section to apply for a regular Class C drivers license but who does not meet the listed criteria.  In accordance with that statute, the Division may require the person to take a test and the person must pay the license fee.

(e)        Restoration Fee.  A person who is disqualified must pay the restoration fee set in G.S. 20‑7(i1) the first time any of the following events occurs as a result of the same disqualification:

(1)        The Division reinstates a Class A regular drivers license, a Class B regular drivers license, or a commercial drivers license the person had at the time of the disqualification by issuing the person a duplicate license.

(2)        The Division issues a Class A regular drivers license, a Class B regular drivers license, or a commercial drivers license to the person.

(3)        If the person's license was revoked because of the conviction or act requiring disqualification, the Division issues a regular Class C drivers license to the person.

The restoration fee does not apply the second time any of these events occurs as a result of the same disqualification. (1991, c. 726, s. 9.)



§ 20-17.6. Restoration of a license after a conviction of driving while impaired or driving while less than 21 years old after consuming alcohol or drugs.

§ 20‑17.6.  Restoration of a license after a conviction of driving while impaired or driving while less than 21 years old after consuming alcohol or drugs.

(a)        Scope.  This section applies to a person whose license was revoked as a result of a conviction of any of the following offenses:

(1)        G.S. 20‑138.1, driving while impaired (DWI).

(2)        G.S. 20‑138.2, commercial DWI.

(3)        G.S. 20‑138.3, driving while less than 21 years old after consuming alcohol or drugs.

(4)        G.S. 20‑138.2A, driving a commercial motor vehicle with an alcohol concentration of greater than 0.00 and less than 0.04, if the person's drivers license was revoked under G.S. 20‑17(a)(13).

(5)        G.S. 20‑138.2B, driving a school bus, a school activity bus, or a child care vehicle with an alcohol concentration of greater than 0.00, if the person's drivers license was revoked under G.S. 20‑17(a)(14).

(b)        Requirement for Restoring License.  The Division must receive a certificate of completion for a person who is subject to this section before the Division can restore that person's license. The revocation period for a person who is subject to this section is extended until the Division receives the certificate of completion.

(c)        Certificate of Completion.  To obtain a certificate of completion, a person must have a substance abuse assessment and, depending on the results of the assessment, must complete either an alcohol and drug education traffic (ADET) school or a substance abuse treatment program. The substance abuse assessment must be conducted by one of the entities authorized by the Department of Health and Human Services to conduct assessments. G.S. 122C‑142.1 describes the procedure for obtaining a certificate of completion.

(d)        Notice of Requirement.  When a court reports to the Division a conviction of a person who is subject to this section, the Division must send the person written notice of the requirements of this section and of the consequences of failing to comply with these requirements. The notification must include a statement that the person may contact the local area mental health, developmental disabilities, and substance abuse program for a list of agencies and entities in the person's area that are authorized to make a substance abuse assessment and provide the education or treatment needed to obtain a certificate of completion.

(e)        Effect on Limited Driving Privileges.  A person who is subject to this section is not eligible for limited driving privileges if the revocation period for the offense that caused the person to become subject to this section has ended and the person's license remains revoked only because the Division has not obtained a certificate of completion for that person. The issuance of limited driving privileges during the revocation period for the offense that caused the person to become subject to this section is governed by the statutes that apply to that offense. (1995, c. 496, ss. 1, 11, 12; 1997‑443, s. 11A.118(a); 1998‑182, s. 20.)



§ 20-17.7. Commercial motor vehicle out-of-service fines authorized.

§ 20‑17.7.  Commercial motor vehicle out‑of‑service fines authorized.

The Secretary of Crime Control and Public Safety may adopt rules implementing fines for violation of out‑of‑service criteria as defined in 49 C.F.R. § 390.5. These fines may not exceed the schedule of fines adopted by the Commercial Motor Vehicle Safety Alliance that is in effect on the date of the violations. (1999‑330, s. 1; 2002‑159, s. 31.5(b); 2002‑190, s. 3.)



§ 20-17.8. (For change in effective date, see Editor's note) Restoration of a license after certain driving while impaired convictions; ignition interlock.

§ 20‑17.8.  (For change in effective date, see Editor's note) Restoration of a license after certain driving while impaired convictions; ignition interlock.

(a)        Scope.  This section applies to a person whose license was revoked as a result of a conviction of driving while impaired, G.S. 20‑138.1, and:

(1)        The person had an alcohol concentration of 0.15 or more; or

(2)        The person has been convicted of another offense involving impaired driving, which offense occurred within seven years immediately preceding the date of the offense for which the person's license has been revoked.

For purposes of subdivision (1) of this subsection, the results of a chemical analysis, as shown by an affidavit or affidavits executed pursuant to G.S. 20‑16.2(c1), shall be used by the Division to determine that person's alcohol concentration.

(a1)      (Expires December 1, 2014) Additional Scope.  This section applies to a person whose license was revoked as a result of a conviction of habitual impaired driving, G.S. 20‑138.5.

(b)        (Effective until December 1, 2014) Ignition Interlock Required.  Except as provided in subsection (l) of this section, when the Division restores the license of a person who is subject to this section, in addition to any other restriction or condition, it shall require the person to agree to and shall indicate on the person's drivers license the following restrictions for the period designated in subsection (c):

(1)        A restriction that the person may operate only a vehicle that is equipped with a functioning ignition interlock system of a type approved by the Commissioner. The Commissioner shall not unreasonably withhold approval of an ignition interlock system and shall consult with the Division of Purchase and Contract in the Department of Administration to ensure that potential vendors are not discriminated against.

(2)        A requirement that the person personally activate the ignition interlock system before driving the motor vehicle.

(3)        An alcohol concentration restriction as follows:

a.         If the ignition interlock system is required pursuant only to subdivision (a)(1) of this section, a requirement that the person not drive with an alcohol concentration of 0.04 or greater;

b.         If the ignition interlock system is required pursuant to subdivision (a)(2) or subsection (a1) of this section, a requirement that the person not drive with an alcohol concentration of greater than 0.00; or

c.         If the ignition interlock system is required pursuant to subdivision (a)(1) of this section, and the person has also been convicted, based on the same set of circumstances, of: (i) driving while impaired in a commercial vehicle, G.S. 20‑138.2, (ii) driving while less than 21 years old after consuming alcohol or drugs, G.S. 20‑138.3, (iii) a violation of G.S. 20‑141.4, or (iv) manslaughter or negligent homicide resulting from the operation of a motor vehicle when the offense involved impaired driving, a requirement that the person not drive with an alcohol concentration of greater than 0.00.

(b)        (Effective December 1, 2014) Ignition Interlock Required.  Except as provided in subsection (l) of this section, when the Division restores the license of a person who is subject to this section, in addition to any other restriction or condition, it shall require the person to agree to and shall indicate on the person's drivers license the following restrictions for the period designated in subsection (c):

(1)        A restriction that the person may operate only a vehicle that is equipped with a functioning ignition interlock system of a type approved by the Commissioner. The Commissioner shall not unreasonably withhold approval of an ignition interlock system and shall consult with the Division of Purchase and Contract in the Department of Administration to ensure that potential vendors are not discriminated against.

(2)        A requirement that the person personally activate the ignition interlock system before driving the motor vehicle.

(3)        An alcohol concentration restriction as follows:

a.         If the ignition interlock system is required pursuant only to subdivision (a)(1) of this section, a requirement that the person not drive with an alcohol concentration of 0.04 or greater;

b.         If the ignition interlock system is required pursuant to subdivision (a)(2) of this section, a requirement that the person not drive with an alcohol concentration of greater than 0.00; or

c.         If the ignition interlock system is required pursuant to subdivision (a)(1) of this section, and the person has also been convicted, based on the same set of circumstances, of: (i) driving while impaired in a commercial vehicle, G.S. 20‑138.2, (ii) driving while less than 21 years old after consuming alcohol or drugs, G.S. 20‑138.3, (iii) a violation of G.S. 20‑141.4, or (iv) manslaughter or negligent homicide resulting from the operation of a motor vehicle when the offense involved impaired driving, a requirement that the person not drive with an alcohol concentration of greater than 0.00.

(c)        Length of Requirement.  The requirements of subsection (b) shall remain in effect for:

(1)        One year from the date of restoration if the original revocation period was one year;

(2)        Three years from the date of restoration if the original revocation period was four years; or

(3)        Seven years from the date of restoration if the original revocation was a permanent revocation.

(c1)      Vehicles Subject to Requirement.  A person subject to this section shall have all registered vehicles owned by that person equipped with a functioning ignition interlock system of a type approved by the Commissioner, unless the Division determines that one or more specific registered vehicles owned by that person are relied upon by another member of that person's family for transportation and that the vehicle is not in the possession of the person subject to this section.

(d)        Effect of Limited Driving Privileges.  If the person was eligible for and received a limited driving privilege under G.S. 20‑179.3, with the ignition interlock requirement contained in G.S. 20‑179.3(g5), the period of time for which that limited driving privilege was held shall be applied towards the requirements of subsection (c).

(e)        Notice of Requirement.  When a court reports to the Division a conviction of a person who is subject to this section, the Division must send the person written notice of the requirements of this section and of the consequences of failing to comply with these requirements. The notification must include a statement that the person may contact the Division for information on obtaining and having installed an ignition interlock system of a type approved by the Commissioner.

(f)         Effect of Violation of Restriction.  A person subject to this section who violates any of the restrictions of this section commits the offense of driving while license revoked under G.S. 20‑28(a) and is subject to punishment and license revocation as provided in that section. If a law enforcement officer has reasonable grounds to believe that a person subject to this section has consumed alcohol while driving or has driven while he has remaining in his body any alcohol previously consumed, the suspected offense of driving while license is revoked is an alcohol‑related offense subject to the implied‑consent provisions of G.S. 20‑16.2. If a person subject to this section is charged with driving while license revoked by violating a condition of subsection (b) of this section, and a judicial official determines that there is probable cause for the charge, the person's license is suspended pending the resolution of the case, and the judicial official must require the person to surrender the license. The judicial official must also notify the person that he is not entitled to drive until his case is resolved. An alcohol concentration report from the ignition interlock system shall not be admissible as evidence of driving while license revoked, nor shall it be admissible in an administrative revocation proceeding as provided in subsection (g) of this section, unless the person operated a vehicle when the ignition interlock system indicated an alcohol concentration in violation of the restriction placed upon the person by subdivision (b)(3) of this section. If a person subject to this section is charged with driving while license revoked by violating the requirements of subsection (c1) of this section, and no other violation of this section is alleged, the court may make a determination at the hearing of the case that the vehicle, on which the ignition interlock system was not installed, was relied upon by another member of that person's family for transportation and that the vehicle was not in the possession of the person subject to this section, and therefore the vehicle was not required to be equipped with a functioning ignition interlock system. If the court determines that the vehicle was not required to be equipped with a functioning ignition interlock system and the person subject to this section has committed no other violation of this section, the court shall find the person not guilty of driving while license revoked.

(g)        Effect of Violation of Restriction When Driving While License Revoked Not Charged.  A person subject to this section who violates any of the restrictions of this section, but is not charged or convicted of driving while license revoked pursuant to G.S. 20‑28(a), shall have the person's license revoked by the Division for a period of one year.

(h)        Beginning of Revocation Period.  If the original period of revocation was imposed pursuant to G.S. 20‑19(d) or (e), any remaining period of the original revocation, prior to its reduction, shall be reinstated and the revocation required by subsection (f) or (g) of this section begins after all other periods of revocation have terminated.

(i)         Notification of Revocation.  If the person's license has not already been surrendered to the court, the Division must expeditiously notify the person that the person's license to drive is revoked pursuant to subsection (f) or (g) of this section effective on the tenth calendar day after the mailing of the revocation order.

(j)         Right to Hearing Before Division; Issues.  If the person's license is revoked pursuant to subsection (g) of this section, before the effective date of the order issued under subsection (i) of this section, the person may request in writing a hearing before the Division. Except for the time referred to in G.S. 20‑16.5, if the person shows to the satisfaction of the Division that the person's license was surrendered to the court and remained in the court's possession, then the Division shall credit the amount of time for which the license was in the possession of the court against the revocation period required by subsection (g) of this section. If the person properly requests a hearing, the person retains the person's license, unless it is revoked under some other provision of law, until the hearing is held, the person withdraws the request, or the person fails to appear at a scheduled hearing. The hearing officer may subpoena any witnesses or documents that the hearing officer deems necessary. The person may request the hearing officer to subpoena the charging officer, the chemical analyst, or both to appear at the hearing if the person makes the request in writing at least three days before the hearing. The person may subpoena any other witness whom the person deems necessary, and the provisions of G.S. 1A‑1, Rule 45, apply to the issuance and service of all subpoenas issued under the authority of this section. The hearing officer is authorized to administer oaths to witnesses appearing at the hearing. The hearing must be conducted in the county where the charge was brought, and must be limited to consideration of whether:

(1)        The drivers license of the person had an ignition interlock requirement; and

(2)        The person:

a.         Was driving a vehicle that was not equipped with a functioning ignition interlock system; or

b.         Did not personally activate the ignition interlock system before driving the vehicle; or

c.         Drove the vehicle in violation of an applicable alcohol concentration restriction prescribed by subdivision (b)(3) of this section.

If the Division finds that the conditions specified in this subsection are met, it must order the revocation sustained. If the Division finds that the condition of subdivision (1) is not met, or that none of the conditions of subdivision (2) are met, it must rescind the revocation. If the revocation is sustained, the person must surrender the person's license immediately upon notification by the Division. If the revocation is sustained, the person may appeal the decision of the Division pursuant to G.S. 20‑25.

(k)        Restoration After Violation.  When the Division restores the license of a person whose license was revoked pursuant to subsection (f) or (g) of this section and the revocation occurred prior to completion of time period required by subsection (c) of this section, in addition to any other restriction or condition, it shall require the person to comply with the conditions of subsection (b) of this section until the person has complied with those conditions for the cumulative period of time as set forth in subsection (c) of this section. The period of time for which the person successfully complied with subsection (b) of this section prior to revocation pursuant to subsection (f) or (g) of this section shall be applied towards the requirements of subsection (c) of this section.

(l)         Medical Exception to Requirement.  A person subject to this section who has a medically diagnosed physical condition that makes the person incapable of personally activating an ignition interlock system may request an exception to the requirements of this section from the Division. The Division shall not issue an exception to this section unless the person has submitted to a physical examination by two or more physicians or surgeons duly licensed to practice medicine in this State or in any other state of the United States and unless such examining physicians or surgeons have completed and signed a certificate in the form prescribed by the Division. Such certificate shall be devised by the Commissioner with the advice of those qualified experts in the field of diagnosing and treating physical disorders that the Commissioner may select and shall be designed to elicit the maximum medical information necessary to aid in determining whether or not the person is capable of personally activating an ignition interlock system. The certificate shall contain a waiver of privilege and the recommendation of the examining physician to the Commissioner as to whether the person is capable of personally activating an ignition interlock system.

The Commissioner is not bound by the recommendations of the examining physicians but shall give fair consideration to such recommendations in acting upon the request for medical exception, the criterion being whether or not, upon all the evidence, it appears that the person is in fact incapable of personally activating an ignition interlock system. The burden of proof of such fact is upon the person seeking the exception.

Whenever an exception is denied by the Commissioner, such denial may be reviewed by a reviewing board upon written request of the person seeking the exception filed with the Division within 10 days after receipt of such denial. The composition, procedures, and review of the reviewing board shall be as provided in G.S. 20‑9(g)(4).  (1999‑406, s. 3; 2000‑155, ss. 1‑3; 2001‑487, s. 8; 2006‑253, ss. 22.3, 22.4; 2007‑493, ss. 5, 10, 28; 2009‑369, ss. 5, 6.)



§ 20-17.9. Revocation of commercial drivers license with a P or S endorsement upon conviction of certain offenses.

§ 20‑17.9.  Revocation of commercial drivers license with a P or S endorsement upon conviction of certain offenses.

The Division shall revoke the commercial drivers license with a P or S endorsement of any person convicted of any offense on or after December 1, 2009, that requires registration under Article 27A of Chapter 14 of the General Statutes. The person may apply for the issuance of a new commercial drivers license pursuant to this Chapter, but, pursuant to G.S. 20‑17.4, shall remain disqualified from obtaining a commercial drivers license with a P or S endorsement for the period of time during which the person is required to maintain registration.  (2009‑491, s. 3.)



§ 20-18. Conviction of offenses described in § 20-181 not ground for suspension or revocation.

§ 20‑18.  Conviction of offenses described in § 20‑181 not ground for suspension or revocation.

Conviction of offenses described in G.S. 20‑181 shall not be cause for the suspension or revocation of driver's license under the terms of this Article. (1939, c. 351, s. 2; 1955, c. 913, s. 1; 1979, c. 667, s. 41.)



§ 20-19. Period of suspension or revocation; conditions of restoration.

§ 20‑19.  Period of suspension or revocation; conditions of restoration.

(a)        When a license is suspended under subdivision (8) or (9) of G.S. 20‑16(a), the period of suspension shall be in the discretion of the Division and for such time as it deems best for public safety but shall not exceed six months.

(b)        When a license is suspended under subdivision (10) of G.S. 20‑16(a), the period of suspension shall be in the discretion of the Division and for such time as it deems best for public safety but shall not exceed a period of 12 months.

(c)        When a license is suspended under any other provision of this Article which does not specifically provide a period of suspension, the period of suspension shall be not more than one year.

(c1)      When a license is revoked under subdivision (2) of G.S. 20‑17, and the period of revocation is not determined by subsection (d) or (e) of this section, the period of revocation is one year.

(c2)      When a license is suspended under G.S. 20‑17(a)(14), the period of revocation for a first conviction shall be for 10 days. For a second or subsequent conviction as defined in G.S. 20‑138.2B(d), the period of revocation shall be one year.

(c3)      (Effective until December 1, 2014) Restriction; Revocations.  When the Division restores a person's drivers license which was revoked pursuant to G.S. 20‑13.2 (a), G.S. 20‑23 when the offense involved impaired driving, G.S. 20‑23.2, subdivision (2) of G.S. 20‑17(a), subdivision (1) or (9) of G.S. 20‑17(a) when the offense involved impaired driving, G.S. 20‑138.5(d), or this subsection, in addition to any other restriction or condition, it shall place the applicable restriction on the person's drivers license as follows:

(1)        For the first restoration of a drivers license for a person convicted of driving while impaired, G.S. 20‑138.1, or a drivers license revoked pursuant to G.S. 20‑23 or G.S. 20‑23.2 when the offense for which the person's license was revoked prohibits substantially similar conduct which if committed in this State would result in a conviction of driving while impaired under G.S. 20‑138.1, that the person not operate a vehicle with an alcohol concentration of 0.04 or more at any relevant time after the driving;

(2)        For the second or subsequent restoration of a drivers license for a person convicted of driving while impaired, G.S. 20‑138.1, or a drivers license revoked pursuant to G.S. 20‑23 or G.S. 20‑23.2 when the offense for which the person's license was revoked prohibits substantially similar conduct which if committed in this State would result in a conviction of driving while impaired under G.S. 20‑138.1, that the person not operate a vehicle with an alcohol concentration greater than 0.00 at any relevant time after the driving;

(3)        For any restoration of a drivers license for a person convicted of driving while impaired in a commercial motor vehicle, G.S. 20‑138.2, habitual impaired driving, G.S. 20‑138.5, driving while less than 21 years old after consuming alcohol or drugs, G.S. 20‑138.3, felony death by vehicle, G.S. 20‑141.4(a1), manslaughter or negligent homicide resulting from the operation of a motor vehicle when the offense involved impaired driving, or a revocation under this subsection, that the person not operate a vehicle with an alcohol concentration of greater than 0.00 at any relevant time after the driving;

(4)        For any restoration of a drivers license revoked pursuant to G.S. 20‑23 or G.S. 20‑23.2 when the offense for which the person's license was revoked prohibits substantially similar conduct which if committed in this State would result in a conviction of driving while impaired in a commercial motor vehicle, G.S. 20‑138.2, driving while less than 21 years old after consuming alcohol or drugs, G.S. 20‑138.3, a violation of G.S. 20‑141.4, or manslaughter or negligent homicide resulting from the operation of a motor vehicle when the offense involved impaired driving, that the person not operate vehicle with an alcohol concentration of greater than 0.00 at any relevant time after the driving.

In addition, the person seeking restoration of a license must agree to submit to a chemical analysis in accordance with G.S. 20‑16.2 at the request of a law enforcement officer who has reasonable grounds to believe the person is operating a motor vehicle on a highway or public vehicular area in violation of the restriction specified in this subsection. The person must also agree that, when requested by a law enforcement officer, the person will agree to be transported by the law enforcement officer to the place where chemical analysis is to be administered.

The restrictions placed on a license under this subsection shall be in effect (i) seven years from the date of restoration if the person's license was permanently revoked, (ii) until the person's twenty‑first birthday if the revocation was for a conviction under G.S. 20‑138.3, and (iii) three years in all other cases.

A law enforcement officer who has reasonable grounds to believe that a person has violated a restriction placed on the person's drivers license shall complete an affidavit pursuant to G.S. 20‑16.2(c1). On the basis of information reported pursuant to G.S. 20‑16.2, the Division shall revoke the drivers license of any person who violates a condition of reinstatement imposed under this subsection. An alcohol concentration report from an ignition interlock system shall not be used as the basis for revocation under this subsection. A violation of a restriction imposed under this subsection or the willful refusal to submit to a chemical analysis shall result in a one‑year revocation. If the period of revocation was imposed pursuant to subsection (d) or (e), or G.S. 20‑138.5(d), any remaining period of the original revocation, prior to its reduction, shall be reinstated and the one‑year revocation begins after all other periods of revocation have terminated.

(c3)      (Effective December 1, 2014) Restriction; Revocations.  When the Division restores a person's drivers license which was revoked pursuant to G.S. 20‑13.2(a), G.S. 20‑23 when the offense involved impaired driving, G.S. 20‑23.2, subdivision (2) of G.S. 20‑17(a), subdivision (1) or (9) of G.S. 20‑17(a) when the offense involved impaired driving, or this subsection, in addition to any other restriction or condition, it shall place the applicable restriction on the person's drivers license as follows:

(1)        For the first restoration of a drivers license for a person convicted of driving while impaired, G.S. 20‑138.1, or a drivers license revoked pursuant to G.S. 20‑23 or G.S. 20‑23.2 when the offense for which the person's license was revoked prohibits substantially similar conduct which if committed in this State would result in a conviction of driving while impaired under G.S. 20‑138.1, that the person not operate a vehicle with an alcohol concentration of 0.04 or more at any relevant time after the driving;

(2)        For the second or subsequent restoration of a drivers license for a person convicted of driving while impaired, G.S. 20‑138.1, or a drivers license revoked pursuant to G.S. 20‑23 or G.S. 20‑23.2 when the offense for which the person's license was revoked prohibits substantially similar conduct which if committed in this State would result in a conviction of driving while impaired under G.S. 20‑138.1, that the person not operate a vehicle with an alcohol concentration greater than 0.00 at any relevant time after the driving;

(3)        For any restoration of a drivers license for a person convicted of driving while impaired in a commercial motor vehicle, G.S. 20‑138.2, driving while less than 21 years old after consuming alcohol or drugs, G.S. 20‑138.3, felony death by vehicle, G.S. 20‑141.4(a1), manslaughter or negligent homicide resulting from the operation of a motor vehicle when the offense involved impaired driving, or a revocation under this subsection, that the person not operate a vehicle with an alcohol concentration of greater than 0.00 at any relevant time after the driving;

(4)        For any restoration of a drivers license revoked pursuant to G.S. 20‑23 or G.S. 20‑23.2 when the offense for which the person's license was revoked prohibits substantially similar conduct which if committed in this State would result in a conviction of driving while impaired in a commercial motor vehicle, G.S. 20‑138.2, driving while less than 21 years old after consuming alcohol or drugs, G.S. 20‑138.3, a violation of G.S. 20‑141.4, or manslaughter or negligent homicide resulting from the operation of a motor vehicle when the offense involved impaired driving, that the person not operate vehicle with an alcohol concentration of greater than 0.00 at any relevant time after the driving.

In addition, the person seeking restoration of a license must agree to submit to a chemical analysis in accordance with G.S. 20‑16.2 at the request of a law enforcement officer who has reasonable grounds to believe the person is operating a motor vehicle on a highway or public vehicular area in violation of the restriction specified in this subsection. The person must also agree that, when requested by a law enforcement officer, the person will agree to be transported by the law enforcement officer to the place where chemical analysis is to be administered.

The restrictions placed on a license under this subsection shall be in effect (i) seven years from the date of restoration if the person's license was permanently revoked, (ii) until the person's twenty‑first birthday if the revocation was for a conviction under G.S. 20‑138.3, and (iii) three years in all other cases.

A law enforcement officer who has reasonable grounds to believe that a person has violated a restriction placed on the person's drivers license shall complete an affidavit pursuant to G.S. 20‑16.2(c1). On the basis of information reported pursuant to G.S. 20‑16.2, the Division shall revoke the drivers license of any person who violates a condition of reinstatement imposed under this subsection. An alcohol concentration report from an ignition interlock system shall not be used as the basis for revocation under this subsection. A violation of a restriction imposed under this subsection or the willful refusal to submit to a chemical analysis shall result in a one‑year revocation. If the period of revocation was imposed pursuant to subsection (d) or (e), any remaining period of the original revocation, prior to its reduction, shall be reinstated and the one‑year revocation begins after all other periods of revocation have terminated.

(c4)      Applicable Procedures.  When a person has violated a condition of restoration by refusing a chemical analysis, the notice and hearing procedures of G.S. 20‑16.2 apply. When a person has submitted to a chemical analysis and the results show a violation of the alcohol concentration restriction, the notification and hearing procedures of this section apply.

(c5)      Right to Hearing Before Division; Issues.  Upon receipt of a properly executed affidavit required by G.S. 20‑16.2(c1), the Division must expeditiously notify the person charged that the person's license to drive is revoked for the period of time specified in this section, effective on the tenth calendar day after the mailing of the revocation order unless, before the effective date of the order, the person requests in writing a hearing before the Division. Except for the time referred to in G.S. 20‑16.5, if the person shows to the satisfaction of the Division that the person's license was surrendered to the court and remained in the court's possession, then the Division shall credit the amount of time for which the license was in the possession of the court against the revocation period required by this section. If the person properly requests a hearing, the person retains the person's license, unless it is revoked under some other provision of law, until the hearing is held, the person withdraws the request, or the person fails to appear at a scheduled hearing. The hearing officer may subpoena any witnesses or documents that the hearing officer deems necessary. The person may request the hearing officer to subpoena the charging officer, the chemical analyst, or both to appear at the hearing if the person makes the request in writing at least three days before the hearing. The person may subpoena any other witness whom the person deems necessary, and the provisions of G.S. 1A‑1, Rule 45, apply to the issuance and service of all subpoenas issued under the authority of this section. The hearing officer is authorized to administer oaths to witnesses appearing at the hearing. The hearing must be conducted in the county where the charge was brought, and must be limited to consideration of whether:

(1)        The charging officer had reasonable grounds to believe that the person had violated the alcohol concentration restriction;

(2)        The person was notified of the person's rights as required by G.S. 20‑16.2(a);

(3)        The drivers license of the person had an alcohol concentration restriction; and

(4)        The person submitted to a chemical analysis upon the request of the charging officer, and the analysis revealed an alcohol concentration in excess of the restriction on the person's drivers license.

If the Division finds that the conditions specified in this subsection are met, it must order the revocation sustained. If the Division finds that any of the conditions (1), (2), (3), or (4) is not met, it must rescind the revocation. If the revocation is sustained, the person must surrender the person's license immediately upon notification by the Division.

(c6)      Appeal to Court.  There is no right to appeal the decision of the Division. However, if the person properly requested a hearing before the Division under subsection (c5) and the Division held such a hearing, the person may within 30 days of the date the Division's decision is mailed to the person, petition the superior court of the county in which the hearing took place for discretionary review on the record of the revocation. The superior court may stay the imposition of the revocation only if the court finds that the person is likely to succeed on the merits of the case and will suffer irreparable harm if such a stay is not granted. The stay shall not exceed 30 days. The reviewing court shall review the record only and shall be limited to determining if the Division hearing officer followed proper procedures and if the hearing officer made sufficient findings of fact to support the revocation. There shall be no further appeal.

(d)        When a person's license is revoked under (i) G.S. 20‑17(a)(2) and the person has another offense involving impaired driving for which he has been convicted, which offense occurred within three years immediately preceding the date of the offense for which his license is being revoked, or (ii) G.S. 20‑17(a)(9) due to a violation of G.S. 20‑141.4(a3), the period of revocation is four years, and this period may be reduced only as provided in this section. The Division may conditionally restore the person's license after it has been revoked for at least two years under this subsection if he provides the Division with satisfactory proof that:

(1)        He has not in the period of revocation been convicted in North Carolina or any other state or federal jurisdiction of a motor vehicle offense, an alcoholic beverage control law offense, a drug law offense, or any other criminal offense involving the possession or consumption of alcohol or drugs; and

(2)        He is not currently an excessive user of alcohol, drugs, or prescription drugs, or unlawfully using any controlled substance. The person may voluntarily submit themselves to continuous alcohol monitoring for the purpose of proving abstinence from alcohol consumption during a period of revocation immediately prior to the restoration consideration.

a.         Monitoring periods of 120 days or longer shall be accepted by the Division as evidence of abstinence if the Division receives sufficient documentation that reflects that the person abstained from alcohol use during the monitoring period.

b.         The continuous alcohol monitoring system shall be a system approved under G.S. 15A‑1343.3.

c.         The Division may establish guidelines for the acceptance of evidence of abstinence under this subdivision.

If the Division restores the person's license, it may place reasonable conditions or restrictions on the person for the duration of the original revocation period.

(e)        When a person's license is revoked under (i) G.S. 20‑17(a)(2) and the person has two or more previous offenses involving impaired driving for which the person has been convicted, and the most recent offense occurred within the five years immediately preceding the date of the offense for which the person's license is being revoked, or (ii) G.S. 20‑17(a)(9) due to a violation of G.S. 20‑141.4(a4), the revocation is permanent.

(e1)      Notwithstanding subsection (e) of this section, the Division may conditionally restore the license of a person to whom subsection (e) applies after it has been revoked for at least three years under subsection (e) if the person provides the Division with satisfactory proof of all of the following:

(1)        In the three years immediately preceding the person's application for a restored license, the person has not been convicted in North Carolina or in any other state or federal court of a motor vehicle offense, an alcohol beverage control law offense, a drug law offense, or any criminal offense involving the consumption of alcohol or drugs.

(2)        The person is not currently an excessive user of alcohol, drugs, or prescription drugs, or unlawfully using any controlled substance. The person may voluntarily submit themselves to continuous alcohol monitoring for the purpose of proving abstinence from alcohol consumption during a period of revocation immediately prior to the restoration consideration.

a.         Monitoring periods of 120 days or longer shall be accepted by the Division as evidence of abstinence if the Division receives sufficient documentation that reflects that the person abstained from alcohol use during the monitoring period.

b.         The continuous alcohol monitoring system shall be a system approved under G.S. 15A‑1343.3.

c.         The Division may establish guidelines for the acceptance of evidence of abstinence under this subdivision.

(e2)      Notwithstanding subsection (e) of this section, the Division may conditionally restore the license of a person to whom subsection (e) applies after it has been revoked for at least 24 months under G.S. 20‑17(a)(2) if the person provides the Division with satisfactory proof of all of the following:

(1)        The person has not consumed any alcohol for the 12 months preceding the restoration while being monitored by a continuous alcohol monitoring device of a type approved by the Department of Correction.

(2)        The person has not in the period of revocation been convicted in North Carolina or any other state or federal jurisdiction of a motor vehicle offense, an alcoholic beverage control law offense, a drug law offense, or any other criminal offense involving the possession or consumption of alcohol or drugs.

(3)        The person is not currently an excessive user of drugs or prescription drugs.

(4)        The person is not unlawfully using any controlled substance.

(e3)      (Effective until December 1, 2014) If the Division restores a person's license under subsection (e1), (e2), or (e4) of this section, it may place reasonable conditions or restrictions on the person for any period up to five years from the date of restoration.

(e3)      (Effective December 1, 2014) If the Division restores a person's license under subsection (e1) or (e2) of this section, it may place reasonable conditions or restrictions on the person for any period up to five years from the date of restoration.

(e4)      (Expires December 1, 2014) When a person's license is revoked under G.S. 20‑138.5(d), the Division may conditionally restore the license of that person after it has been revoked for at least 10 years after the completion of any sentence imposed by the court, if the person provides the Division with satisfactory proof of all of the following:

(1)        In the 10 years immediately preceding the person's application for a restored license, the person has not been convicted in North Carolina or in any other state or federal court of a motor vehicle offense, an alcohol beverage control law offense, a drug law offense, or any other criminal offense.

(2)        The person is not currently a user of alcohol, unlawfully using any controlled substance, or an excessive user of prescription drugs.

(f)         When a license is revoked under any other provision of this Article which does not specifically provide a period of revocation, the period of revocation shall be one year.

(g)        When a license is suspended under subdivision (11) of G.S. 20‑16(a), the period of suspension shall be for a period of time not in excess of the period of nonoperation imposed by the court as a condition of the suspended sentence; further, in such case, it shall not be necessary to comply with the Motor Vehicle Safety and Financial Responsibility Act in order to have such license returned at the expiration of the suspension period.

(g1)      When a license is revoked under subdivision (12) of G.S. 20‑17, the period of revocation is six months for conviction of a second offense and one year for conviction of a third or subsequent offense.

(g2)      When a license is revoked under G.S. 20‑17(a)(16), the period of revocation is 90 days for a second conviction and six months for a third or subsequent conviction. The term "second or subsequent conviction" shall have the same meaning as found in G.S. 20‑17(a)(16).

(h)        Repealed by Session Laws 1983, c. 435, s. 17.

(i)         (For applicability, see Editor's note) When a person's license is revoked under G.S. 20‑17(a)(1) or G.S. 20‑17(a)(9), and the offense is one involving impaired driving and a fatality, the revocation is permanent. The Division may, however, conditionally restore the person's license after it has been revoked for at least five years under this subsection if he provides the Division with satisfactory proof that:

(1)        In the five years immediately preceding the person's application for a restored license, he has not been convicted in North Carolina or in any other state or federal court of a motor vehicle offense, an alcohol beverage control law offense, a drug law offense, or any criminal offense involving the consumption of alcohol or drugs; and

(2)        He is not currently an excessive user of alcohol or drugs.

If the Division restores the person's license, it may place reasonable conditions or restrictions on the person for any period up to seven years from the date of restoration.

(j)         The Division is authorized to issue amended revocation orders issued under subsections (d) and (e), if necessary because convictions do not respectively occur in the same order as offenses for which the license may be revoked under those subsections.

(k)        (Effective until December 1, 2014) Before the Division restores a driver's license that has been suspended or revoked under G.S. 20‑138.5(d), or under any provision of this Article, other than G.S. 20‑24.1, the person seeking to have his driver's license restored shall submit to the Division proof that he has notified his insurance agent or company of his seeking the restoration and that he is financially responsible. Proof of financial responsibility shall be in one of the following forms:

(1)        A written certificate or electronically‑transmitted facsimile thereof from any insurance carrier duly authorized to do business in this State certifying that there is in effect a nonfleet private passenger motor vehicle liability policy for the benefit of the person required to furnish proof of financial responsibility. The certificate or facsimile shall state the effective date and expiration date of the nonfleet private passenger motor vehicle liability policy and shall state the date that the certificate or facsimile is issued. The certificate or facsimile shall remain effective proof of financial responsibility for a period of 30 consecutive days following the date the certificate or facsimile is issued but shall not in and of itself constitute a binder or policy of insurance or

(2)        A binder for or policy of nonfleet private passenger motor vehicle liability insurance under which the applicant is insured, provided that the binder or policy states the effective date and expiration date of the nonfleet private passenger motor vehicle liability policy.

The preceding provisions of this subsection do not apply to applicants who do not own currently registered motor vehicles and who do not operate nonfleet private passenger motor vehicles that are owned by other persons and that are not insured under commercial motor vehicle liability insurance policies. In such cases, the applicant shall sign a written certificate to that effect. Such certificate shall be furnished by the Division and may be incorporated into the restoration application form. Any material misrepresentation made by such person on such certificate shall be grounds for suspension of that person's license for a period of 90 days.

For the purposes of this subsection, the term "nonfleet private passenger motor vehicle" has the definition ascribed to it in Article 40 of General Statute Chapter 58.

The Commissioner may require that certificates required by this subsection be on a form approved by the Commissioner. The financial responsibility required by this subsection shall be kept in effect for not less than three years after the date that the license is restored. Failure to maintain financial responsibility as required by this subsection shall be grounds for suspending the restored driver's license for a period of thirty (30) days. Nothing in this subsection precludes any person from showing proof of financial responsibility in any other manner authorized by Articles 9A and 13 of this Chapter.

(k)        (Effective December 1, 2014) Before the Division restores a driver's license that has been suspended or revoked under any provision of this Article, other than G.S. 20‑24.1, the person seeking to have his driver's license restored shall submit to the Division proof that he has notified his insurance agent or company of his seeking the restoration and that he is financially responsible. Proof of financial responsibility shall be in one of the following forms:

(1)        A written certificate or electronically‑transmitted facsimile thereof from any insurance carrier duly authorized to do business in this State certifying that there is in effect a nonfleet private passenger motor vehicle liability policy for the benefit of the person required to furnish proof of financial responsibility. The certificate or facsimile shall state the effective date and expiration date of the nonfleet private passenger motor vehicle liability policy and shall state the date that the certificate or facsimile is issued. The certificate or facsimile shall remain effective proof of financial responsibility for a period of 30 consecutive days following the date the certificate or facsimile is issued but shall not in and of itself constitute a binder or policy of insurance or

(2)        A binder for or policy of nonfleet private passenger motor vehicle liability insurance under which the applicant is insured, provided that the binder or policy states the effective date and expiration date of the nonfleet private passenger motor vehicle liability policy.

The preceding provisions of this subsection do not apply to applicants who do not own currently registered motor vehicles and who do not operate nonfleet private passenger motor vehicles that are owned by other persons and that are not insured under commercial motor vehicle liability insurance policies. In such cases, the applicant shall sign a written certificate to that effect. Such certificate shall be furnished by the Division and may be incorporated into the restoration application form. Any material misrepresentation made by such person on such certificate shall be grounds for suspension of that person's license for a period of 90 days.

For the purposes of this subsection, the term "nonfleet private passenger motor vehicle" has the definition ascribed to it in Article 40 of General Statute Chapter 58.

The Commissioner may require that certificates required by this subsection be on a form approved by the Commissioner. The financial responsibility required by this subsection shall be kept in effect for not less than three years after the date that the license is restored. Failure to maintain financial responsibility as required by this subsection shall be grounds for suspending the restored driver's license for a period of thirty (30) days. Nothing in this subsection precludes any person from showing proof of financial responsibility in any other manner authorized by Articles 9A and 13 of this Chapter.  (1935, c. 52, s. 13; 1947, c. 1067, s. 15; 1951, c. 1202, ss. 2‑4; 1953, c. 1138; 1955, c. 1187, ss. 13, 17, 18; 1957, c. 499, s. 2; c. 515, s. 1; 1959, c. 1264, s. 11A; 1969, c. 242; 1971, c. 619, ss. 8‑10; 1973, c. 1445, ss. 1‑4; 1975, c. 716, s. 5; 1979, c. 903, ss. 4‑6; 1981, c. 412, s. 4; c. 747, ss. 34, 66; 1983, c. 435, s. 17; 1983 (Reg. Sess., 1984), c. 1101, s. 18; 1987, c. 869, s. 12; 1987 (Reg. Sess., 1988), c. 1112; 1989, c. 436, s. 5; c. 771, s. 18; 1995, c. 506, s. 8; 1998‑182, s. 21; 1999‑406, s. 2; 1999‑452, ss. 11, 12; 2000‑140, ss. 3, 4; 2000‑155, s. 6; 2001‑352, s. 4; 2007‑165, ss. 1(a), (b); 2007‑493, ss. 11‑14; 2008‑187, s. 9; 2009‑99, s. 1; 2009‑369, ss. 1‑4; 2009‑500, ss. 1, 2.)



§ 20-20: Repealed by Session Laws 1981, c. 938, s. 5.

§ 20‑20: Repealed by Session Laws 1981, c. 938, s. 5.



§ 20-20.1. Limited driving privilege for certain revocations.

§ 20‑20.1.  Limited driving privilege for certain revocations.

(a)        Definitions.  The following definitions apply in this section:

(1)        Limited driving privilege.  A judgment issued by a court authorizing a person with a revoked drivers license to drive under specified terms and conditions.

(2)        Nonstandard working hours.  Anytime other than 6:00 A.M. until 8:00 P.M. on Monday through Friday.

(3)        Standard working hours.  Anytime from 6:00 A.M. until 8:00 P.M. on Monday through Friday.

(4)        Underlying offense.  The offense for which a person's drivers license was revoked when the person was charged under G.S. 20‑28(a), driving with a revoked license, or under G.S. 20‑28.1, committing a motor vehicle moving offense while driving with a revoked license.

(b)        Eligibility.  A person is eligible to apply for a limited driving privilege under this section if all of the following conditions apply:

(1)        The person's license is currently revoked under G.S. 20‑28(a) or G.S. 20‑28.1.

(2)        The person has complied with the revocation for the period required in subsection (c) of this section immediately preceding the date the person files a petition for a limited driving privilege under this section.

(3)        The person's underlying offense is not an offense involving impaired driving and, if the person's license is revoked under G.S. 20‑28.1 for committing a motor vehicle moving offense while driving with a revoked license, the moving offense is not an offense involving impaired driving.

(4)        The revocation period for the underlying offense has expired.

(5)        The revocation under G.S. 20‑28(a) or G.S. 20‑28.1 is the only revocation in effect.

(6)        The person is not eligible to receive a limited driving privilege under any other law.

(7)        The person has not held a limited driving privilege issued under this section at anytime during the three years prior to the date the person files the current petition.

(8)        The person has no pending charges for any motor vehicle offense in this or in any other state and has no unpaid motor vehicle fines or penalties in this or in any other state.

(9)        The person's drivers license issued by another state has not been revoked by that state.

(10)      G.S. 20‑9(e) or G.S. 20‑9(f) does not prohibit the Division from issuing the person a license.

(c)        Compliance Period.  The following table sets out the period during which a person must comply with a revocation under G.S. 20‑28(a) or G.S. 20‑28.1 to be eligible for a limited driving privilege under this section:

Revocation Period                                           Compliance Period

1 Year                                                           90 Days

2 Years                                                          1 Year

Permanent                                                      2 Years

(d)        Petition.  A person may apply for a limited driving privilege under this section by filing a petition. A petition filed under this section is separate from the action that resulted in the initial revocation and is a civil action. A petition must be filed in district court in the county of the person's residence as reflected by the Division's records or, if the Division's records are inaccurate, in the county of the person's actual residence. A person must attach to a petition a copy of the person's motor vehicle record. A petition must include a sworn statement that the person filing the petition is eligible for a limited driving privilege under this section.

A court, for good cause shown, may issue a limited driving privilege to an eligible person in accordance with this section. The costs required under G.S. 7A‑305(a) and G.S. 20‑20.2 apply to a petition filed under this section. The clerk of court for the court that issues a limited driving privilege under this section must send a copy of the limited driving privilege to the Division.

(e)        Scope of Privilege.  A limited driving privilege restricts the person to essential driving related to one or more of the purposes listed in this subsection. Any driving that is not related to the purposes authorized in this subsection is unlawful even though done at times and upon routes that may be authorized by the privilege. Except as otherwise provided, all driving must be for a purpose and done within the restrictions specified in the privilege.

The permissible purposes for a limited driving privilege are:

(1)        Travel to and from the person's place of employment and in the course of employment.

(2)        Travel necessary for maintenance of the person's household.

(3)        Travel to provide emergency medical care for the person or for an immediate family member of the person who resides in the same household with the person. Driving related to emergency medical care is authorized at anytime and without restriction as to routes.

(f)         Employment Driving in Standard Working Hours.  The court may authorize driving for employment‑related purposes during standard working hours without specifying times and routes for the driving. If the person is required to drive for essential employment‑related purposes only during standard working hours, the limited driving privilege must prohibit driving during nonstandard working hours unless the driving is for emergency medical care or for authorized household maintenance. The limited driving privilege must state the name and address of the person's employer and may, in the discretion of the court, include other information and restrictions applicable to employment‑related driving.

(g)        Employment Driving in Nonstandard Working Hours.  If a person is required to drive during nonstandard working hours for an essential employment‑related purpose and the person provides documentation of that fact to the court, the court may authorize the person to drive for that purpose during those hours. If the person is self‑employed, the documentation must be attached to or made a part of the limited driving privilege. If the person is employed by another, the limited driving privilege must state the name and address of the person's employer and may, in the discretion of the court, include other information and restrictions applicable to employment‑related driving. If the court determines that it is necessary for the person to drive during nonstandard working hours for an employment‑related purpose, the court may authorize the person to drive subject to these limitations:

(1)        If the person is required to drive to and from a specific place of employment at regular times, the limited driving privilege must specify the general times and routes by which the person may drive to and from work and must restrict driving to those times and routes.

(2)        If the person is required to drive to and from work at a specific place but is unable to specify the times during which the driving will occur, the limited driving privilege must specify the general routes by which the person may drive to and from work and must restrict driving to those general routes.

(3)        If the person is required to drive to and from work at regular times but is unable to specify the places at which work is to be performed, the limited driving privilege must specify the general times and geographic boundaries within which the person may drive and must restrict driving to those times and boundaries.

(4)        If the person can specify neither the times nor places in which the person will be driving to and from work, the limited driving privilege must specify the geographic boundaries within which the person may drive and must restrict driving to those boundaries.

(h)        Household Maintenance.  A limited driving privilege may allow driving for maintenance of the household only during standard working hours. The court, at its discretion, may impose additional restrictions on driving for the maintenance of the household.

(i)         Restrictions.  A limited driving privilege that is not authorized by this section or that does not contain the restrictions required by law is invalid. A limited driving privilege issued under this section is subject to the following conditions:

(1)        Financial responsibility.  A person applying for a limited driving privilege under this section must provide the court proof of financial responsibility acceptable under G.S. 20‑16.1(g) and must maintain the financial responsibility during the period of the limited driving privilege.

(2)        Alcohol restrictions.  A person who received a limited driving privilege under this section may not consume alcohol while driving or drive at anytime while the person has remaining in the person's body any alcohol or controlled substance previously consumed, unless the controlled substance was lawfully obtained and taken in therapeutically appropriate amounts.

(3)        Others.  The court may impose any other reasonable restrictions or conditions necessary to achieve the purposes of this section.

(j)         Term and Reinstatement.  The term of a limited driving privilege issued under this section is the shorter of one year or the length of time remaining in the revocation period imposed under G.S. 20‑28(a) or G.S. 20‑28.1. When the term of the limited driving privilege expires, the Division must reinstate the person's license if the person meets all of the conditions listed in this subsection. The Division may impose restrictions or conditions on the new license in accordance with G.S. 20‑7(e). The conditions are:

(1)        Payment of the restoration fee as required under G.S. 20‑7(i1).

(2)        Providing proof of financial responsibility as required under G.S. 20‑7(c1).

(3)        Providing the proof required for reinstatement of a license under G.S. 20‑28(c1).

(k)        Modification.  A court may modify or revoke a person's limited driving privilege issued under this section upon a showing that the circumstances have changed sufficiently to justify modification or revocation. If the judge who issued the privilege is not presiding in the court in which the privilege was issued, a presiding judge in that court may modify or revoke the privilege. The judge must indicate in the order of modification or revocation the reasons for the order or make specific findings indicating the reason for the order and enter those findings in the record of the case. When a court issues an order of modification or revocation, the clerk of court must send a copy of the order to the Division.

(l)         Effect of Violation.  A violation of a limited driving privilege issued under this section constitutes the offense of driving while license revoked under G.S. 20‑28. When a person is charged with operating a motor vehicle in violation of the limited driving privilege, the limited driving privilege is suspended pending the final disposition of the charge.  (2007‑293, s. 1; 2007‑323, s. 30.11(d); 2007‑345, s. 9.1(c); 2008‑118, s. 2.9(b).)



§ 20-20.2. Processing fee for limited driving privilege.

§ 20‑20.2.  Processing fee for limited driving privilege.

Upon the issuance of a limited driving privilege by a court under this Chapter, the applicant or petitioner must pay, in addition to any other costs associated with obtaining the privilege, a processing fee of one hundred dollars ($100.00). The applicant or petitioner shall pay this fee to the clerk of superior court in the county in which the limited driving privilege is issued. The fee must be remitted to the State Treasurer and used for support of the General Court of Justice. The failure to pay this fee shall render the privilege invalid. (2007‑323, s. 30.11(b); 2007‑345, s. 9.1(b).)



§ 20-21. No operation under foreign license during suspension or revocation in this State.

§ 20‑21.  No operation under foreign license during suspension or revocation in this State.

Any resident or nonresident whose driver's license or right or privilege to operate a motor vehicle in this State has been suspended or revoked as provided in this Article shall not operate a motor vehicle in this State under a license, permit or registration issued by another jurisdiction or otherwise during such suspension, or after such revocation until a new license is obtained when and as permitted under this Article. (1935, c. 52, s. 15; 1979, c. 667, s. 41.)



§ 20-22. Suspending privileges of nonresidents and reporting convictions.

§ 20‑22.  Suspending privileges of nonresidents and reporting convictions.

(a) The privilege of driving a motor vehicle on the highways of this State given to a nonresident hereunder shall be subject to suspension or revocation by the Division in like manner and for like cause as a driver's license issued hereunder may be suspended or revoked.

(b) The Division is further authorized, upon receiving a record of the conviction in this State of a nonresident driver of a motor vehicle of any offense under the motor vehicle laws of this State, to forward a certified copy of such record to the motor vehicle administrator in the state wherein the person so convicted is a resident. (1935, c. 52, s. 16; 1975, c. 716, s. 5; 1979, c. 667, s. 41.)



§ 20-23. Revoking resident's license upon conviction in another state.

§ 20‑23.  Revoking resident's license upon conviction in another state.

The Division may revoke the license of any resident of this State upon receiving notice of the person's conviction in another state of an offense set forth in G.S. 20‑26(a). (1935, c. 52, s. 17; 1971, c. 486, s. 2; 1975, c. 716, s. 5; 1979, c. 667, s. 22; 1993, c. 533, s. 6.)



§ 20-23.1. Suspending or revoking operating privilege of person not holding license.

§ 20‑23.1.  Suspending or revoking operating privilege of person not holding license.

In any case where the Division would be authorized to suspend or revoke the license of a person but such person does not hold a license, the Division is authorized to suspend or revoke the operating privilege of such a person in like manner as it could suspend or revoke his license if such person held a driver's license, and the provisions of this Chapter governing suspensions, revocations, issuance of a license, and driving after license suspended or revoked, shall apply in the discretion of the Division in the same manner as if the license has been suspended or revoked. (1955, c. 1187, s. 19; 1969, c. 186, s. 2; 1975, c. 716, s. 5; 1979, c. 667, s. 41.)



§ 20-23.2. Suspension of license for conviction of offense involving impaired driving in federal court.

§ 20‑23.2.  Suspension of license for conviction of offense involving impaired driving in federal court.

Upon receipt of notice of conviction in any court of the federal government of an offense involving impaired driving, the Division is authorized to revoke the driving privilege of the person convicted in the same manner as if the conviction had occurred in a court of this State. (1969, c. 988; 1971, c. 619, s. 11; 1975, c. 716, s. 5; 1979, c. 903, s. 12; 1981, c. 412, s. 4; c. 747, s. 66; 1983, c. 435, s. 18.)



§ 20-24. When court or child support enforcement agency to forward license to Division and report convictions, child support delinquencies, and prayers for judgment continued.

§ 20‑24.  When court or child support enforcement agency to forward license to Division and report convictions, child support delinquencies, and prayers for judgment continued.

(a)        License.  A court that convicts a person of an offense that requires revocation of the person's drivers license or revokes a person's drivers license pursuant to G.S. 50‑13.12 shall require the person to give the court any regular or commercial drivers license issued to that person. A court that convicts a person of an offense that requires disqualification of the person but would not require revocation of a regular drivers license issued to that person shall require the person to give the court any Class A or Class B regular drivers license and any commercial drivers license issued to that person.

The clerk of court in a non‑IV‑D case, and the child support enforcement agency in a IV‑D case, shall accept a drivers license required to be given to the court under this subsection. A clerk of court or the child support enforcement agency who receives a drivers license shall give the person whose license is received a copy of a dated receipt for the license. The receipt must be on a form approved by the Commissioner. A revocation or disqualification for which a license is received under this subsection is effective as of the date on the receipt for the license.

The clerk of court or the child support enforcement agency shall notify the Division of a license received under this subsection either by forwarding to the Division the license, a record of the conviction for which the license was received, a copy of the court order revoking the license for failure to pay child support for which the license was received, and the original dated receipt for the license or by electronically sending to the Division the information on the license, the record of conviction or court order revoking the license for failure to pay child support, and the receipt given for the license. The clerk of court or the child support enforcement agency must forward the required items unless the Commissioner has given the clerk of court or the child support enforcement agency approval to notify the Division electronically. If the clerk of court or the child support enforcement agency notifies the Division electronically, the clerk of court or the child support enforcement agency must destroy a license received after sending to the Division the required information. The clerk of court or the child support enforcement agency shall notify the Division within 30 days after entry of the conviction or court order revoking the license for failure to pay child support for which the license was received.

(b)        Convictions, Court Orders of Drivers License Revocations, and PJCs.  The clerk of court shall send the Division a record of any of the following:

(1)        A conviction of a violation of a law regulating the operation of a vehicle.

(2)        A conviction for which the convicted person is placed on probation and a condition of probation is that the person not drive a motor vehicle for a period of time, stating the period of time for which the condition applies.

(3)        A conviction of a felony in the commission of which a motor vehicle is used, when the judgment includes a finding that a motor vehicle was used in the commission of the felony.

(4)        A conviction that requires revocation of the drivers license of the person convicted and is not otherwise reported under subdivision (1).

(4a)      A court order revoking drivers license pursuant to G.S. 50‑13.12.

(5)        An order entering prayer for judgment continued in a case involving an alleged violation of a law regulating the operation of a vehicle.

The child support enforcement agency shall send the Division a record of any court order revoking drivers license pursuant to G.S. 110‑142.2(a)(1).

With the approval of the Commissioner, the clerk of court or the child support enforcement agency may forward a record of conviction, court order revoking drivers license, or prayer for judgment continued to the Division by electronic data processing means.

(b1)      In any case in which the Division, for any reason, does not receive a record of a conviction or a prayer for judgment continued until more than one year after the date it is entered, the Division may, in its discretion, substitute a period of probation for all or any part of a revocation or disqualification required because of the conviction or prayer for judgment continued.

(c)        Repealed by Session Laws 1991, c. 726, s. 10.

(d)        Scope.  This Article governs drivers license revocation and disqualification. A drivers license may not be revoked and a person may not be disqualified except in accordance with this Article.

(e)        Special Information.  A judgment for a conviction for an offense for which special information is required under this subsection shall, when appropriate, include a finding of the special information. The convictions for which special information is required and the specific information required is as follows:

(1)        Homicide.  If a conviction of homicide involves impaired driving, the judgment must indicate that fact.

(2)        G.S. 20‑138.1, Driving While Impaired.  If a conviction under G.S. 20‑138.1 involves a commercial motor vehicle, the judgment must indicate that fact. If a conviction under G.S. 20‑138.1 involves a commercial motor vehicle that was transporting a hazardous substance required to be placarded, the judgment must indicate that fact.

(3)        G.S. 20‑138.2, Driving Commercial Motor Vehicle While Impaired.  If the commercial motor vehicle involved in an offense under G.S. 20‑138.2 was transporting a hazardous material required to be placarded, a judgment for that offense must indicate that fact.

(4)        G.S. 20‑166, Hit and Run.  If a conviction under G.S. 20‑166 involves a commercial motor vehicle, the judgment must indicate that fact. If a conviction under G.S. 20‑166 involves a commercial motor vehicle that was transporting a hazardous substance required to be placarded, the judgment must indicate that fact.

(5)        Felony Using Commercial Motor Vehicle.  If a conviction of a felony in which a commercial motor vehicle was used involves the manufacture, distribution, or dispensing of a controlled substance, or possession with intent to manufacture, distribute, or dispense a controlled substance, the judgment must indicate that fact. If a commercial motor vehicle used in a felony was transporting a hazardous substance required to be placarded, the judgment for that felony must indicate that fact. (1935, c. 52, s. 18; 1949, c. 373, ss. 3, 4; 1955, c. 1187, s. 14; 1959, c. 47; 1965, c. 38; 1973, c. 19; 1975, cc. 46, 445; c. 716, s. 5; c. 871, s. 1; 1979, c. 667, s. 41; 1981, c. 416; c. 839; 1983, c. 294, s. 5; c. 435, s. 19; 1985, c. 764, s. 18; 1985 (Reg. Sess., 1986), c. 852, s. 17; 1987, c. 581, s. 1; c. 658, s. 2; 1989, c. 771, s. 10; 1991, c. 726, s. 10; 1993, c. 533, s. 7; 1995, c. 538, s. 2(c).)



§ 20-24.1. Revocation for failure to appear or pay fine, penalty or costs for motor vehicle offenses.

§ 20‑24.1.  Revocation for failure to appear or pay fine, penalty or costs for motor vehicle offenses.

(a)        The Division must revoke the driver's license of a person upon receipt of notice from a court that the person was charged with a motor vehicle offense and he:

(1)        failed to appear, after being notified to do so, when the case was called for a trial or hearing; or

(2)        failed to pay a fine, penalty, or court costs ordered by the court.

Revocation orders entered under the authority of this section are effective on the sixtieth day after the order is mailed or personally delivered to the person.

(b)        A license revoked under this section remains revoked until the person whose license has been revoked:

(1)        disposes of the charge in the trial division in which he failed to appear when the case was last called for trial or hearing; or

(2)        demonstrates to the court that he is not the person charged with the offense; or

(3)        pays the penalty, fine, or costs ordered by the court; or

(4)        demonstrates to the court that his failure to pay the penalty, fine, or costs was not willful and that he is making a good faith effort to pay or that the penalty, fine, or costs should be remitted.

Upon receipt of notice from the court that the person has satisfied the conditions of this subsection applicable to his case, the Division must restore the person's license as provided in subsection (c). In addition, if the person whose license is revoked is not a resident of this State, the Division may notify the driver licensing agency in the person's state of residence that the person's license to drive in this State has been revoked.

(b1)      A defendant must be afforded an opportunity for a trial or a hearing within a reasonable time of the defendant's appearance. Upon motion of a defendant, the court must order that a hearing or a trial be heard within a reasonable time.

(c)        If the person satisfies the conditions of subsection (b) that are applicable to his case before the effective date of the revocation order, the revocation order and any entries on his driving record relating to it shall be deleted and the person does not have to pay the restoration fee set by G.S. 20‑7(i1). For all other revocation orders issued pursuant to this section, G.S. 50‑13.12 or G.S. 110‑142.2, the person must pay the restoration fee and satisfy any other applicable requirements of this Article before the person may be relicensed.

(d)        To facilitate the prompt return of licenses and to prevent unjustified charges of driving while license revoked, the clerk of court, upon request, must give the person a copy of the notice it sends to the Division to indicate that the person has complied with the conditions of subsection (b) applicable to his case. If the person complies with the condition before the effective date of the revocation, the notice must indicate that the person is eligible to drive if he is otherwise validly licensed.

(e)        As used in this section and in G.S. 20‑24.2, the word offense includes crimes and infractions created by this Chapter. (1985, c. 764, s. 19; 1985 (Reg. Sess., 1986), c. 852, ss. 4‑6, 9, 17; 1987, c. 581, s. 4; 1991, c. 682, s. 4; 1993, c. 313, s. 1; 1995, c. 538, s. 2(d).)



§ 20-24.2. Court to report failure to appear or pay fine, penalty or costs.

§ 20‑24.2.  Court to report failure to appear or pay fine, penalty or costs.

(a)        The court must report to the Division the name of any person charged with a motor vehicle offense under this Chapter who:

(1)        Fails to appear to answer the charge as scheduled, unless within 20 days after the scheduled appearance, he either appears in court to answer the charge or disposes of the charge pursuant to G.S. 7A‑146; or

(2)        Fails to pay a fine, penalty, or costs within 20 days of the date specified in the court's judgment.

(b)        The reporting requirement of this section and the revocation mandated by G.S. 20‑24.1 do not apply to offenses in which an order of forfeiture of a cash bond is entered and reported to the Division pursuant to G.S. 20‑24.  If an order is sent to the Division by the clerk through clerical mistake or other inadvertence, the clerk's office that sent the report of noncompliance must withdraw the report and send notice to the Division which shall correct its records accordingly. (1985, c. 764, s. 3; 1985 (Reg. Sess., 1986), c. 852, s. 3; 1987, c. 581, s. 3; 1991, c. 682, s. 5.)



§ 20-25. Right of appeal to court.

§ 20‑25.  Right of appeal to court.

Any person denied a license or whose license has been canceled, suspended or revoked by the Division, except where such cancellation is mandatory under the provisions of this Article, shall have a right to file a petition within 30 days thereafter for a hearing in the matter in the superior court of the county wherein such person shall reside, or to the resident judge of the district or judge holding the court of that district, or special or emergency judge holding a court in such district in which the violation was committed, and such court or judge is hereby vested with jurisdiction and it shall be its or his duty to set the matter for hearing upon 30 days' written notice to the Division, and thereupon to take testimony and examine into the facts of the case, and to determine whether the petitioner is entitled to a license or is subject to suspension, cancellation or revocation of license under the provisions of this Article.  Provided, a judge of the district court shall have limited jurisdiction under this section to sign and enter a temporary restraining order only. (1935, c. 52, s. 19; 1975, c. 716, s. 5; 1987, c. 659.)



§ 20-26. Records; copies furnished; charge.

§ 20‑26.  Records; copies furnished; charge.

(a)        The Division shall keep a record of all applications for a drivers license, all tests given an applicant for a drivers license, all applications for a drivers license that are denied, all drivers licenses issued, renewed, cancelled, or revoked, all disqualifications, all convictions affecting a drivers license, and all prayers for judgment continued that may lead to a license revocation. When the Division cancels or revokes a commercial drivers license or disqualifies a person, the Division shall update its records to reflect that action within 10 days after the cancellation, revocation, or disqualification becomes effective. When a person who is not a resident of this State is convicted of an offense or commits an act requiring revocation of the person's commercial drivers license or disqualification of the person, the Division shall notify the licensing authority of the person's state of residence.

The Division shall keep records of convictions occurring outside North Carolina for the offenses of exceeding a stated speed limit of 55 miles per hour or more by more than 15 miles per hour, driving while license suspended or revoked, careless and reckless driving, engaging in prearranged speed competition, engaging willfully in speed competition, hit‑and‑run driving resulting in damage to property, unlawfully passing a stopped school bus, illegal transportation of alcoholic beverages, and the offenses included in G.S. 20‑17. The Division shall also keep records of convictions occurring outside North Carolina for any serious traffic violation that involves a commercial motor vehicle and is not otherwise required to be kept under this subsection.

(b)        The Division shall furnish certified copies of license records required to be kept by subsection (a) of this section to State, county, municipal and court officials of this State for official use only, without charge. A certified copy of a driver's records kept pursuant to subsection (a) may be sent by the Police Information Network. In addition to the uses authorized by G.S. 8‑35.1, a copy certified under the authority of this section is admissible as prima facie evidence of the status of the person's license. The Attorney General and the Commissioner of Motor Vehicles are authorized to promulgate such rules and regulations as may be necessary to implement the provision of this subsection.

(b1)      The registered or declared weight set forth on the vehicle registration card or a certified copy of the Division record sent by the Division of Criminal Information or otherwise is admissible in any judicial or administrative proceeding and shall be prima facie evidence of the registered or declared weight.

(c)        The Division shall furnish copies of license records required to be kept by subsection (a) of this section in accordance with G.S. 20‑43.1 to other persons for uses other than official upon prepayment of the following fees:

(1)       Limited extract copy of license record, for period up to three years............................................................................................... $8.00

(2)       Complete extract copy of license record................................................ 8.00

(3)       Certified true copy of complete license record....................................... 11.00.

All fees received by the Division under this subsection shall be credited to the Highway Fund.

(d)        The charge for records provided pursuant to this section shall not be subject to the provisions of Chapter 132 of the General Statutes.

(e)        In the event of a mistake on the part of any person in ordering license records under subsection (c) of this section, the Commissioner may refund or credit to that person up to sixty‑five percent (65%) of the amount paid for the license records.

(f)         On and after July 1, 1988, the Division shall expeditiously furnish to insurance agents, insurance companies, and to insurance support organizations as defined in G.S. 58‑39‑15(12), for the purpose of rating nonfleet private passenger motor vehicle insurance policies, through electronic data processing means or otherwise, copies of or information pertaining to license records that are required to be kept pursuant to subsection (a) of this section. (1935, c. 52, s. 20; 1961, c. 307; 1969, c. 783, s. 3; 1971, c. 486, s. 1; 1975, c. 716, s. 5; 1979, c. 667, s. 23; c. 903, ss. 9, 10; 1981, c. 145, s. 1; c. 412, s. 4; c. 690, s. 13; c. 747, s. 66; 1983, c. 435, s. 20; c. 761, s. 149; 1987, c. 869, s. 16; 1987 (Reg. Sess., 1988), c. 1112, ss. 14, 17; 1989, c. 771, ss. 9, 17, 18; 1991, c. 689, s. 330; c. 726, s. 11; 1997‑443, s. 32.25(b); 2005‑276, s. 44.1(e).)



§ 20-27. Availability of records.

§ 20‑27.  Availability of records.

(a)        All records of the Division pertaining to application and to drivers' licenses, except the confidential medical report referred to in G.S. 20‑7, of the current or previous five years shall be open to public inspection in accordance with G.S. 20‑43.1, at any reasonable time during office hours and copies shall be provided pursuant to the provisions of G.S. 20‑26.

(b)        All records of the Division pertaining to chemical tests as provided in G.S. 20‑16.2 shall be available to the courts as provided in G.S. 20‑26(b). (1935, c. 52, s. 21; 1975, c. 716, s. 5; 1979, c. 667, s. 24; c. 903, s. 11; 1981, c. 145, s. 2; 1997‑443, s. 32.25(c).)



§ 20-27.1. Unlawful for sex offender to drive commercial passenger vehicle or school bus without appropriate commercial license or while disqualified.

§ 20‑27.1.  Unlawful for sex offender to drive commercial passenger vehicle or school bus without appropriate commercial license or while disqualified.

A person who drives a commercial passenger vehicle or a school bus and who does not have a valid commercial drivers license with a P or S endorsement because the person was convicted of a violation that requires registration under Article 27A of Chapter 14 of the General Statutes is guilty of a Class F felony.  (2009‑491, s. 4.)



§ 20-28. Unlawful to drive while license revoked, after notification, or while disqualified.

§ 20‑28.  Unlawful to drive while license revoked, after notification, or while disqualified.

(a)        Driving While License Revoked.  Except as provided in subsection (a1) of this section, any person whose drivers license has been revoked who drives any motor vehicle upon the highways of the State while the license is revoked is guilty of a Class 1 misdemeanor. Upon conviction, the person's license shall be revoked for an additional period of one year for the first offense, two years for the second offense, and permanently for a third or subsequent offense.

The restoree of a revoked drivers license who operates a motor vehicle upon the highways of the State without maintaining financial responsibility as provided by law shall be punished as for driving without a license.

(a1)      Driving Without Reclaiming License.  A person convicted under subsection (a) shall be punished as if the person had been convicted of driving without a license under G.S. 20‑35 if the person demonstrates to the court that either subdivisions (1) and (2), or subdivision (3) of this subsection is true:

(1)        At the time of the offense, the person's license was revoked solely under G.S. 20‑16.5; and

(2)       a.         The offense occurred more than 45 days after the effective date of a revocation order issued under G.S. 20‑16.5(f) and the period of revocation was 45 days as provided under subdivision (3) of that subsection; or

b.         The offense occurred more than 30 days after the effective date of the revocation order issued under any other provision of G.S. 20‑16.5; or

(3)        At the time of the offense the person had met the requirements of G.S. 50‑13.12, or G.S. 110‑142.2 and was eligible for reinstatement of the person's drivers license privilege as provided therein.

In addition, a person punished under this subsection shall be treated for drivers license and insurance rating purposes as if the person had been convicted of driving without a license under G.S. 20‑35, and the conviction report sent to the Division must indicate that the person is to be so treated.

(a2)      Driving After Notification or Failure to Appear.  A person shall be guilty of a Class 1 misdemeanor if:

(1)        The person operates a motor vehicle upon a highway while that person's license is revoked for an impaired drivers license revocation after the Division has sent notification in accordance with G.S. 20‑48; or

(2)        The person fails to appear for two years from the date of the charge after being charged with an implied‑consent offense.

Upon conviction, the person's drivers license shall be revoked for an additional period of one year for the first offense, two years for the second offense, and permanently for a third or subsequent offense. The restoree of a revoked drivers license who operates a motor vehicle upon the highways of the State without maintaining financial responsibility as provided by law shall be punished as for driving without a license.

(b)        Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 761, s. 3.

(c)        When Person May Apply for License.  A person whose license has been revoked may apply for a license as follows:

(1)        If revoked under subsection (a) of this section for one year, the person may apply for a license after 90 days.

(2)        If punished under subsection (a1) of this section and the original revocation was pursuant to G.S. 20‑16.5, in order to obtain reinstatement of a drivers license, the person must obtain a substance abuse assessment and show proof of financial responsibility to the Division. If the assessment recommends education or treatment, the person must complete the education or treatment within the time limits specified by the Division.

(3)        If revoked under subsection (a2) of this section for one year, the person may apply for a license after one year.

(4)        If revoked under this section for two years, the person may apply for a license after one year.

(5)        If revoked under this section permanently, the person may apply for a license after three years.

(c1)      Upon the filing of an application the Division may, with or without a hearing, issue a new license upon satisfactory proof that the former licensee has not been convicted of a moving violation under this Chapter or the laws of another state, a violation of any provision of the alcoholic beverage laws of this State or another state, or a violation of any provisions of the drug laws of this State or another state when any of these violations occurred during the revocation period.

(c2)      The Division may impose any restrictions or conditions on the new license that the Division considers appropriate for the balance of the revocation period. When the revocation period is permanent, the restrictions and conditions imposed by the Division may not exceed three years.

(c3)      A person whose license is revoked for violation of subsection (a) of this section where the person's license was originally revoked for an impaired driving revocation, or a person whose license is revoked for a violation of subsection (a2) of this section, may only have the license conditionally restored by the Division pursuant to the provisions of subsection (c4) of this section.

(c4)      For a conditional restoration under subsection (c3) of this section, the Division shall require at a minimum that the driver obtain a substance abuse assessment prior to issuance of a license and show proof of financial responsibility. If the substance abuse assessment recommends education or treatment, the person must complete the education or treatment within the time limits specified. If the assessment determines that the person abuses alcohol, the Division shall require the person to install and use an ignition interlock system on any vehicles that are to be driven by that person for the period of time that the conditional restoration is active.

(c5)      For licenses conditionally restored pursuant to subsections (c3) and (c4) of this section, the Division shall cancel the license and impose the remaining revocation period if any of the following occur:

(1)        The person violates any condition of the restoration.

(2)        The person is convicted of any moving offense in this or another state.

(3)        The person is convicted for a violation of the alcoholic beverage or controlled substance laws of this or any other state.

(d)        Driving While Disqualified.  A person who was convicted of a violation that disqualified the person and required the person's drivers license to be revoked who drives a motor vehicle during the revocation period is punishable as provided in the other subsections of this section. A person who has been disqualified who drives a commercial motor vehicle during the disqualification period is guilty of a Class 1 misdemeanor and is disqualified for an additional period as follows:

(1)        For a first offense of driving while disqualified, a person is disqualified for a period equal to the period for which the person was disqualified when the offense occurred.

(2)        For a second offense of driving while disqualified, a person is disqualified for a period equal to two times the period for which the person was disqualified when the offense occurred.

(3)        For a third offense of driving while disqualified, a person is disqualified for life.

The Division may reduce a disqualification for life under this subsection to 10 years in accordance with the guidelines adopted under G.S. 20‑17.4(b). A person who drives a commercial motor vehicle while the person is disqualified and the person's drivers license is revoked is punishable for both driving while the person's license was revoked and driving while disqualified. (1935, c. 52, s. 22; 1945, c. 635; 1947, c. 1067, s. 16; 1955, c. 1020, s. 1; c. 1152, s. 18; c. 1187, s. 20; 1957, c. 1046; 1959, c. 515; 1967, c. 447; 1973, c. 47, s. 2; cc. 71, 1132; 1975, c. 716, s. 5; 1979, c 377, ss. 1, 2; c. 667, s. 41; 1981, c. 412, s. 4; c. 747, s. 66; 1983, c. 51; 1983 (Reg. Sess., 1984), c. 1101, s. 18A; 1989, c. 771, s. 4; 1991, c. 509, s. 2; c. 726, s. 12; 1993, c. 539, ss. 320‑322; 1994, Ex. Sess., c. 24, s. 14(c); 1993 (Reg. Sess., 1994), c. 761, ss. 2, 3; 1995, c. 538, s. 2(e), (f); 2002‑159, s. 6; 2006‑253, s. 22.1; 2007‑493, ss. 4, 19.)



§ 20-28.1. Conviction of moving offense committed while driving during period of suspension or revocation of license.

§ 20‑28.1.  Conviction of moving offense committed while driving during period of suspension or revocation of license.

(a)        Upon receipt of notice of conviction of any person of a motor vehicle moving offense, except a conviction punishable under G.S. 20‑28(a1), such offense having been committed while such person's driving privilege was in a state of suspension or revocation, the Division shall revoke such person's driving privilege for an additional period of time as set forth in subsection (b) hereof.

(b)        When a driving privilege is subject to revocation under this section, the additional period of revocation shall be as follows:

(1)        A first such revocation shall be for one year;

(2)        A second such revocation shall be for two years; and

(3)        A third or subsequent such revocation shall be permanent.

(c)        A person whose license has been revoked under this section for one year may apply for a license after 90 days.  A person whose license has been revoked under this section for two years may apply for a license after 12 months.  A person whose license has been revoked under this section permanently may apply for a license after three years.  Upon the filing of an application, the Division may, with or without a hearing, issue a new license upon satisfactory proof that the former licensee has not been convicted of a moving violation under this Chapter or the laws of another state, or a violation of any provision of the alcoholic beverage laws of this State or another state, or a violation of any provision of the drug laws of this State or another state when any of these violations occurred during the revocation period.  The Division may impose any restrictions or conditions on the new license that the Division considers appropriate for the balance of the revocation period.  When the revocation period is permanent, the restrictions and conditions imposed by the Division may not exceed three years.

(d)        Repealed by Session Laws 1979, c. 378, s. 2. (1965, c. 286; 1969, c. 348; 1971, c. 163; 1973, c. 47, s. 2; 1975, c. 716, s. 5; 1979, c. 378, ss. 1, 2; 1981, c. 412, s. 4; c. 747, s. 66; 1991, c. 509, s. 1, c. 682, s. 6, c. 726, s. 22.1.)



§ 20-28.2. Forfeiture of motor vehicle for impaired driving after impaired driving license revocation.

§ 20‑28.2.  Forfeiture of motor vehicle for impaired driving after impaired driving license revocation.

(a)        Meaning of "Impaired Driving License Revocation".  The revocation of a person's drivers license is an impaired driving license revocation if the revocation is pursuant to:

(1)        G.S. 20‑13.2, 20‑16(a)(8b), 20‑16.2, 20‑16.5, 20‑17(a)(2), 20‑17(a)(12), or 20‑138.5; or

(2)        G.S. 20‑16(a)(7), 20‑17(a)(1), 20‑17(a)(3), 20‑17(a)(9), or 20‑17(a)(11), if the offense involves impaired driving; or

(3)        The laws of another state and the offense for which the person's license is revoked prohibits substantially similar conduct which if committed in this State would result in a revocation listed in subdivisions (1) or (2).

(a1)      Definitions.  As used in this section and in G.S. 20‑28.3, 20‑28.4, 20‑28.5, 20‑28.7, 20‑28.8, and 20‑28.9, the following terms mean:

(1)        Acknowledgment.  A written document acknowledging that:

a.         The motor vehicle was operated by a person charged with an offense involving impaired driving, and:

1.         That person's drivers license was revoked as a result of a prior impaired drivers license revocation; or

2.         That person did not have a valid drivers license, and did not have liability insurance.

b.         If the motor vehicle is again operated by this particular person, and the person is charged with an offense involving impaired driving, then the vehicle is subject to impoundment and forfeiture if (i)  the offense occurs while that person's drivers license is revoked, or (ii) the offense occurs while the person has no valid drivers license, and has no liability insurance; and

c.         A lack of knowledge or consent to the operation will not be a defense in the future, unless the motor vehicle owner has taken all reasonable precautions to prevent the use of the motor vehicle by this particular person and immediately reports, upon discovery, any unauthorized use to the appropriate law enforcement agency.

(1a)      Fair Market Value.  The value of the seized motor vehicle, as determined in accordance with the schedule of values adopted by the Commissioner pursuant to G.S. 105‑187.3.

(2)        Innocent Owner.  A motor vehicle owner:

a.         Who did not know and had no reason to know that (i) the defendant's drivers license was revoked, or (ii) that the defendant did not have a valid drivers license, and that the defendant had no liability insurance; or

b.         Who knew that (i) the defendant's drivers license was revoked, or (ii) that the defendant had no valid drivers license, and that the defendant had no liability insurance, but the defendant drove the vehicle without the person's expressed or implied permission, and the owner files a police report for unauthorized use of the motor vehicle and agrees to prosecute the unauthorized operator of the motor vehicle; or

c.         Whose vehicle was reported stolen; or

d.         Repealed by Session Laws 1999‑406, s. 17.

e.         Who is in the business of renting vehicles, and the vehicle was driven by a person who is not listed as an authorized driver on the rental contract; or

f.          Who is in the business of leasing motor vehicles, who holds legal title to the motor vehicle as a lessor at the time of seizure and who has no actual knowledge of the revocation of the lessee's drivers license at the time the lease is entered.

(2a)      Insurance Company.  Any insurance company that has coverage on or is otherwise liable for repairs or damages to the motor vehicle at the time of the seizure.

(2b)      Insurance Proceeds.  Proceeds paid under an insurance policy for damage to a seized motor vehicle less any payments actually paid to valid lienholders and for towing and storage costs incurred for the motor vehicle after the time the motor vehicle became subject to seizure.

(3)        Lienholder.  A person who holds a perfected security interest in a motor vehicle at the time of seizure.

(3a)      Motor Vehicle Owner.  A person in whose name a registration card or certificate of title for a motor vehicle is issued at the time of seizure.

(4)        Order of Forfeiture.  An order by the court which terminates the rights and ownership interest of a motor vehicle owner in a motor vehicle and any insurance proceeds or proceeds of sale in accordance with G.S. 20‑28.2.

(5)        Repealed by Session Laws 1998‑182, s. 2.

(6)        Registered Owner.  A person in whose name a registration card for a motor vehicle is issued at the time of seizure.

(7)        Repealed by Session Laws 1998‑182, s. 2.

(b)        When Motor Vehicle Becomes Property Subject to Order of Forfeiture; Impaired Driving and Prior Revocation.  A judge may determine whether the vehicle driven by an impaired driver at the time of the offense becomes subject to an order of forfeiture. The determination may be made at any of the following times:

(1)        A sentencing hearing for the underlying offense involving impaired driving.

(2)        A separate hearing after conviction of the defendant.

(3)        A forfeiture hearing held at least 60 days after the defendant failed to appear at the scheduled trial for the underlying offense, and the defendant's order of arrest for failing to appear has not been set aside.

The vehicle shall become subject to an order of forfeiture if the greater weight of the evidence shows that the defendant is guilty of an offense involving impaired driving, and that the defendant's license was revoked pursuant to an impaired driving license revocation as defined in subsection (a) of this section.

(b1)      When a Motor Vehicle Becomes Property Subject to Order of Forfeiture; No License and No Insurance.  A judge may determine whether the vehicle driven by an impaired driver at the time of the offense becomes subject to an order of forfeiture. The determination may be made at any of the following times:

(1)        A sentencing hearing for the underlying offense involving impaired driving.

(2)        A separate hearing after conviction of the defendant.

(3)        A forfeiture hearing held at least 60 days after the defendant failed to appear at the scheduled trial for the underlying offense, and the defendant's order of arrest for failing to appear has not been set aside.

The vehicle shall become subject to an order of forfeiture if the greater weight of the evidence shows that the defendant is guilty of an offense involving impaired driving, and: (i) the defendant was driving without a valid drivers license, and (ii) the defendant was not covered by an automobile liability policy.

(c)        Duty of Prosecutor to Notify Possible Innocent Parties.  In any case in which a prosecutor determines that a motor vehicle driven by a defendant may be subject to forfeiture under this section and the motor vehicle has not been permanently released to a nondefendant vehicle owner pursuant to G.S. 20‑28.3(e1), a defendant owner pursuant to G.S. 20‑28.3(e2), or a lienholder, pursuant to G.S. 20‑28.3(e3), the prosecutor shall notify the defendant, each motor vehicle owner, and each lienholder that the motor vehicle may be subject to forfeiture and that the defendant, motor vehicle owner, or the lienholder may intervene to protect that person's interest. The notice may be served by any means reasonably likely to provide actual notice, and shall be served at least 10 days before the hearing at which an order of forfeiture may be entered.

(c1)      Motor Vehicles Involved in Accidents.  If a motor vehicle subject to forfeiture was damaged while the defendant operator was committing the underlying offense involving impaired driving, or was damaged incident to the seizure of the motor vehicle, the Division shall determine the name of any insurance companies that are the insurers of record with the Division for the motor vehicle at the time of the seizure or that may otherwise be liable for repair to the motor vehicle. In any case where a seized motor vehicle was involved in an accident, the Division shall notify the insurance companies that the claim for insurance proceeds for damage to the seized motor vehicle shall be paid to the clerk of superior court of the county where the motor vehicle driver was charged to be held and disbursed pursuant to further orders of the court. Any insurance company that receives written or other actual notice of seizure pursuant to this section shall not be relieved of any legal obligation under any contract of insurance unless the claim for property damage to the seized motor vehicle minus the policy owner's deductible is paid directly to the clerk of court. The insurance company paying insurance proceeds to the clerk of court pursuant to this section shall be immune from suit by the motor vehicle owner for any damages alleged to have occurred as a result of the motor vehicle seizure. The proceeds shall be held by the clerk. The clerk shall disburse the insurance proceeds pursuant to further orders of the court.

(d)        Forfeiture Hearing.  Unless a motor vehicle that has been seized pursuant to G.S. 20‑28.3 has been permanently released to an innocent owner pursuant to G.S. 20‑28.3(e1), a defendant owner pursuant to G.S. 20‑28.3(e2), or to a lienholder pursuant to G.S. 20‑28.3(e3), the court shall conduct a hearing on the forfeiture of the motor vehicle. The hearing may be held at the sentencing hearing on the underlying offense involving impaired driving, at a separate hearing after conviction of the defendant, or at a separate forfeiture hearing held not less than 60 days after the defendant failed to appear at the scheduled trial for the underlying offense and the defendant's order of arrest for failing to appear has not been set aside. If at the forfeiture hearing, the judge determines that the motor vehicle is subject to forfeiture pursuant to this section and proper notice of the hearing has been given, the judge shall order the motor vehicle forfeited. If at the sentencing hearing or at a forfeiture hearing, the judge determines that the motor vehicle is subject to forfeiture pursuant to this section and proper notice of the hearing has been given, the judge shall order the motor vehicle forfeited unless another motor vehicle owner establishes, by the greater weight of the evidence, that such motor vehicle owner is an innocent owner as defined in this section, in which case the trial judge shall order the motor vehicle released to the innocent owner pursuant to the provisions of subsection (e) of this section. In any case where the motor vehicle is ordered forfeited, the judge shall:

(1)       a.         Authorize the sale of the motor vehicle at public sale or allow the county board of education to retain the motor vehicle for its own use pursuant to G.S. 20‑28.5; or

b.         Order the motor vehicle released to a lienholder pursuant to the provisions of subsection (f) of this section; and

(2)       a.         Order any proceeds of sale or insurance proceeds held by the clerk of court to be disbursed to the county board of education; and

b.         Order any outstanding insurance claims be assigned to the county board of education in the event the motor vehicle has been damaged in an accident incident to the seizure of the motor vehicle.

If the judge determines that the motor vehicle is subject to forfeiture pursuant to this section, but that notice as required by subsection (c) has not been given, the judge shall continue the forfeiture proceeding until adequate notice has been given. In no circumstance shall the sentencing of the defendant be delayed as a result of the failure of the prosecutor to give adequate notice.

(e)        Release of Vehicle to Innocent Motor Vehicle Owner.  At a forfeiture hearing, if a nondefendant motor vehicle owner establishes by the greater weight of the evidence that: (i) the motor vehicle was being driven by a person who was not the only motor vehicle owner or had no ownership interest in the motor vehicle at the time of the underlying offense and (ii) the petitioner is an "innocent owner", as defined by this section, a judge shall order the motor vehicle released to that owner, conditioned upon payment of all towing and storage charges incurred as a result of the seizure and impoundment of the motor vehicle.

Release to an innocent owner shall only be ordered upon satisfactory proof of:

(1)        The identity of the person as a motor vehicle owner;

(2)        The existence of financial responsibility to the extent required by Article 13 of this Chapter or by the laws of the state in which the vehicle is registered; and

(3)        Repealed by Session Laws 1998‑182, s. 2, effective December 1, 1998.

(4)        The execution of an acknowledgment as defined in subdivision (a1)(1) of this section.

If the nondefendant owner is a lessor, the release shall also be conditioned upon the lessor agreeing not to sell, give, or otherwise transfer possession of the forfeited motor vehicle to the defendant or any person acting on the defendant's behalf. A lessor who refuses to sell, give, or transfer possession of a seized motor vehicle to the defendant or any person acting on the behalf of the defendant shall not be liable for damages arising out of the refusal.

No motor vehicle subject to forfeiture under this section shall be released to a nondefendant motor vehicle owner if the records of the Division indicate the motor vehicle owner had previously signed an acknowledgment, as required by this section, and the same person was operating the motor vehicle while that person's license was revoked unless the innocent owner shows by the greater weight of the evidence that the motor vehicle owner has taken all reasonable precautions to prevent the use of the motor vehicle by this particular person and immediately reports, upon discovery, any unauthorized use to the appropriate law enforcement agency. A determination by the court at the forfeiture hearing held pursuant to subsection (d) of this section that the petitioner is not an innocent owner is a final judgment and is immediately appealable to the Court of Appeals.

(f)         Release to Lienholder.  At a forfeiture hearing, the trial judge shall order a forfeited motor vehicle released to the lienholder upon payment of all towing and storage charges incurred as a result of the seizure of the motor vehicle if the judge determines, by the greater weight of the evidence, that:

(1)        The lienholder's interest has been perfected and appears on the title to the forfeited vehicle;

(2)        The lienholder agrees not to sell, give, or otherwise transfer possession of the forfeited motor vehicle to the defendant or to the motor vehicle owner who owned the motor vehicle immediately prior to forfeiture, or any person acting on the defendant's or motor vehicle owner's behalf;

(3)        The forfeited motor vehicle had not previously been released to the lienholder;

(4)        The owner is in default under the terms of the security instrument evidencing the interest of the lienholder and as a consequence of the default the lienholder is entitled to possession of the motor vehicle; and

(5)        The lienholder agrees to sell the motor vehicle in accordance with the terms of its agreement and pursuant to the provisions of Part 6 of Article 9 of Chapter 25 of the General Statutes. Upon the sale of the motor vehicle, the lienholder will pay to the clerk of court of the county in which the vehicle was forfeited all proceeds from the sale, less the amount of the lien in favor of the lienholder, and any towing and storage costs paid by the lienholder.

A lienholder who refuses to sell, give, or transfer possession of a forfeited motor vehicle to the defendant, the vehicle owner who owned the motor vehicle immediately prior to forfeiture, or any person acting on the behalf of the defendant or motor vehicle owner shall not be liable for damages arising out of such refusal. The defendant, the motor vehicle owner who owned the motor vehicle immediately prior to forfeiture, and any person acting on the defendant's or motor vehicle owner's behalf are prohibited from purchasing the motor vehicle at any sale conducted by the lienholder.

(g)        Repealed by Session Laws 1998‑182, s. 2, effective December 1, 1998.

(h)        Any order issued pursuant to this section authorizing the release of a seized vehicle shall require the payment of all towing and storage charges incurred as a result of the seizure and impoundment of the motor vehicle. This requirement shall not be waived. (1983, c. 435, s. 21; 1983 (Reg. Sess., 1984), c. 1101, s. 19; 1989 (Reg. Sess., 1990), c. 1024, s. 6; 1997‑379, s. 1.1; 1997‑456, s. 30; 1998‑182, s. 2; 1999‑406, ss. 11, 12, 17; 2000‑169, s. 28; 2001‑362, s. 7; 2006‑253, s. 31; 2007‑493, ss. 7, 8, 21.)



§ 20-28.3. Seizure, impoundment, forfeiture of motor vehicles for offenses involving impaired driving while license revoked or without license and insurance.

§ 20‑28.3.  Seizure, impoundment, forfeiture of motor vehicles for offenses involving impaired driving while license revoked or without license and insurance.

(a)        Motor Vehicles Subject to Seizure.  A motor vehicle that is driven by a person who is charged with an offense involving impaired driving is subject to seizure if:

(1)        At the time of the violation, the drivers license of the person driving the motor vehicle was revoked as a result of a prior impaired driving license revocation as defined in G.S. 20‑28.2(a); or

(2)        At the time of the violation:

a.         The person was driving without a valid drivers license, and

b.         The driver was not covered by an automobile liability policy.

For the purposes of this subsection, a person who has a complete defense, pursuant to G.S. 20‑35, to a charge of driving without a drivers license, shall be considered to have had a valid drivers license at the time of the violation.

(b)        Duty of Officer.  If the charging officer has probable cause to believe that a motor vehicle driven by the defendant may be subject to forfeiture under this section, the officer shall seize the motor vehicle and have it impounded. If the officer determines prior to seizure that the motor vehicle had been reported stolen, the officer shall not seize the motor vehicle pursuant to this section. If the officer determines prior to seizure that the motor vehicle was a rental vehicle driven by a person not listed as an authorized driver on the rental contract, the officer shall not seize the motor vehicle pursuant to this section, but shall make a reasonable effort to notify the owner of the rental vehicle that the vehicle was stopped and that the driver of the vehicle was not listed as an authorized driver on the rental contract. Probable cause may be based on the officer's personal knowledge, reliable information conveyed by another officer, records of the Division, or other reliable source. The seizing officer shall notify the executive agency designated under subsection (b1) of this section as soon as practical but no later than 24 hours after seizure of the motor vehicle of the seizure in accordance with procedures established by the executive agency designated under subsection (b1) of this section.

(b1)      Written Notification of Impoundment.  Within 48 hours of receipt within regular business hours of the notice of seizure, an executive agency designated by the Governor shall issue written notification of impoundment to the Division, to any lienholder of record and to any motor vehicle owner who was not operating the motor vehicle at the time of the offense. A notice of seizure received outside regular business hours shall be considered to have been received at the start of the next business day. The notification of impoundment shall be sent by first‑class mail to the most recent address contained in the Division's records. If the motor vehicle is registered in another state, notice shall be sent to the address shown on the records of the state where the motor vehicle is registered. This written notification shall provide notice that the motor vehicle has been seized, state the reason for the seizure and the procedure for requesting release of the motor vehicle. Additionally, if the motor vehicle was damaged while the defendant operator was committing an offense involving impaired driving or incident to the seizure, the agency shall issue written notification of the seizure to the owner's insurance company of record and to any other insurance companies that may be insuring other motor vehicles involved in the accident. The Division shall prohibit title to a seized motor vehicle from being transferred by a motor vehicle owner unless authorized by court order.

(b2)      Additional Notification to Lienholders.  In addition to providing written notification pursuant to subsection (b1) of this section, within eight hours of receipt within regular business hours of the notice of seizure, the executive agency designated under subsection (b1) of this section shall notify by facsimile any lienholder of record that has provided the executive agency with a designated facsimile number for notification of impoundment. The facsimile notification of impoundment shall state that the vehicle has been seized, state the reason for the seizure, and notify the lienholder of the additional written notification that will be provided pursuant to subsection (b1) of this section. The executive agency shall establish procedures to allow a lienholder to provide one designated facsimile number for notification of impoundment for any vehicle for which the lienholder is a lienholder of record and shall maintain a centralized database of the provided facsimile numbers. The lienholder must provide a facsimile number at which the executive agency may give notification of impoundment at anytime.

(c)        Review by Magistrate.  Upon determining that there is probable cause for seizing a motor vehicle, the seizing officer shall present to a magistrate within the county where the driver was charged an affidavit of impoundment setting forth the basis upon which the motor vehicle has been or will be seized for forfeiture. The magistrate shall review the affidavit of impoundment and if the magistrate determines the requirements of this section have been met, shall order the motor vehicle held. The magistrate may request additional information and may hear from the defendant if the defendant is present. If the magistrate determines the requirements of this section have not been met, the magistrate shall order the motor vehicle released to a motor vehicle owner upon payment of towing and storage fees. If the motor vehicle has not yet been seized, and the magistrate determines that seizure is appropriate, the magistrate shall issue an order of seizure of the motor vehicle. The magistrate shall provide a copy of the order of seizure to the clerk of court. The clerk shall provide copies of the order of seizure to the district attorney and the attorney for the county board of education.

(c1)      Effecting an Order of Seizure.  An order of seizure shall be valid anywhere in the State. Any officer with territorial jurisdiction and who has subject matter jurisdiction for violations of this Chapter may use such force as may be reasonable to seize the motor vehicle and to enter upon the property of the defendant to accomplish the seizure. An officer who has probable cause to believe the motor vehicle is concealed or stored on private property of a person other than the defendant may obtain a search warrant to enter upon that property for the purpose of seizing the motor vehicle.

(d)        Custody of Motor Vehicle.  Unless the motor vehicle is towed pursuant to a statewide or regional contract, or a contract with the county board of education, the seized motor vehicle shall be towed by a commercial towing company designated by the law enforcement agency that seized the motor vehicle. Seized motor vehicles not towed pursuant to a statewide or regional contract or a contract with a county board of education shall be retrieved from the commercial towing company within a reasonable time, not to exceed 10 days, by the county board of education or their agent who must pay towing and storage fees to the commercial towing company when the motor vehicle is retrieved. If either a statewide or regional contractor, or the county board of education, chooses to contract for local towing services, all towing companies on the towing list for each law enforcement agency with jurisdiction within the county shall be given written notice and an opportunity to submit proposals prior to a contract for local towing services being awarded. The seized motor vehicle is under the constructive possession of the county board of education for the county in which the operator of the vehicle is charged at the time the vehicle is delivered to a location designated by the county board of education or delivered to its agent pending release or sale, or in the event a statewide or regional contract is in place, under the constructive possession of the Department of Public Instruction, on behalf of the State at the time the vehicle is delivered to a location designated by the Department of Public Instruction or delivered to its agent pending release or sale. Absent a statewide or regional contract that provides otherwise, each county board of education may elect to have seized motor vehicles stored on property owned or leased by the county board of education and charge a reasonable fee for storage, not to exceed ten dollars ($10.00) per day. In the alternative, the county board of education may contract with a commercial towing and storage facility or other private entity for the towing, storage, and disposal of seized motor vehicles, and a storage fee of not more than ten dollars ($10.00) per day may be charged. Except for gross negligence or intentional misconduct, the county board of education, or any of its employees, shall not be liable to the owner or lienholder for damage to or loss of the motor vehicle or its contents, or to the owner of personal property in a seized vehicle, during the time the motor vehicle is being towed or stored pursuant to this subsection.

(e)        Release of Motor Vehicle Pending Trial.  A motor vehicle owner, other than the driver at the time of the underlying offense resulting in the seizure, may apply to the clerk of superior court in the county where the charges are pending for pretrial release of the motor vehicle.

The clerk shall release the motor vehicle to a nondefendant motor vehicle owner conditioned upon payment of all towing and storage charges incurred as a result of seizure and impoundment of the motor vehicle under the following conditions:

(1)        The motor vehicle has been seized for not less than 24 hours;

(2)        Repealed by Session Laws 1998‑182, s. 3, effective December 1, 1998.

(3)        A bond in an amount equal to the fair market value of the motor vehicle as defined by G.S. 20‑28.2 has been executed and is secured by a cash deposit in the full amount of the bond, by a recordable deed of trust to real property in the full amount of the bond, by a bail bond under G.S. 58‑71‑1(2), or by at least one solvent surety, payable to the county school fund and conditioned on return of the motor vehicle, in substantially the same condition as it was at the time of seizure and without any new or additional liens or encumbrances, on the day of any hearing scheduled and noticed by the district attorney under G.S. 20‑28.2(c), unless the motor vehicle has been permanently released;

(4)        Execution of an acknowledgment as described in G.S. 20‑28.2(a1);

(5)        A check of the records of the Division indicates that the requesting motor vehicle owner has not previously executed an acknowledgment naming the operator of the seized motor vehicle; and

(6)        A bond posted to secure the release of this motor vehicle under this subsection has not been previously ordered forfeited under G.S. 20‑28.5.

In the event a nondefendant motor vehicle owner who obtains temporary possession of a seized motor vehicle pursuant to this subsection does not return the motor vehicle on the day of the forfeiture hearing as noticed by the district attorney under G.S. 20‑28.3(c) or otherwise violates a condition of pretrial release of the seized motor vehicle as set forth in this subsection, the bond posted shall be ordered forfeited and an order of seizure shall be issued by the court. Additionally, a nondefendant motor vehicle owner or lienholder who willfully violates any condition of pretrial release may be held in civil or criminal contempt.

(e1)      Pretrial Release of Motor Vehicle to Innocent Owner.  A nondefendant motor vehicle owner may file a petition with the clerk of court seeking a pretrial determination that the petitioner is an innocent owner. The clerk shall consider the petition and make a determination as soon as may be feasible. At any proceeding conducted pursuant to this subsection, the clerk is not required to determine the issue of forfeiture, only the issue of whether the petitioner is an innocent owner. If the clerk determines that the petitioner is an innocent owner, the clerk shall release the motor vehicle to the petitioner subject to the same conditions as if the petitioner were an innocent owner under G.S. 20‑28.2(e). The clerk shall send a copy of the order authorizing or denying release of the vehicle to the district attorney and the attorney for the county board of education. An order issued under this subsection finding that the petitioner failed to establish that the petitioner is an innocent owner may be reconsidered by the court as part of the forfeiture hearing conducted pursuant to G.S. 20‑28.2(d).

(e2)      Pretrial Release of Motor Vehicle to Defendant Owner.  A defendant motor vehicle owner may file a petition with the clerk of court seeking a pretrial determination that the defendant's license was not revoked pursuant to an impaired driving license revocation as defined in G.S. 20‑28.2(a). The clerk shall schedule a hearing before a judge of the division in which the underlying criminal charge is pending for a hearing to be held within 10 business days or as soon thereafter as may be feasible. Notice of the hearing shall be given to the defendant, the district attorney, and the attorney for the county board of education. The clerk shall forward a copy of the petition to the district attorney for the district attorney's review. If, based on available information, the district attorney determines that the defendant's motor vehicle is not subject to forfeiture, the district attorney may note the State's consent to the release of the motor vehicle on the petition and return the petition to the clerk of court who shall enter an order releasing the motor vehicle to the defendant upon payment of all towing and storage charges incurred as a result of the seizure and impoundment of the motor vehicle, subject to the satisfactory proof of the identity of the defendant as a motor vehicle owner and the existence of financial responsibility to the extent required by Article 13 of this Chapter, and no hearing shall be held. The clerk shall send a copy of the order of release to the attorney for the county board of education. At any pretrial hearing conducted pursuant to this subsection, the court is not required to determine the issue of the underlying offense of impaired driving only the existence of a prior drivers license revocation as an impaired driving license revocation. Accordingly, the State shall not be required to prove the underlying offense of impaired driving. An order issued under this subsection finding that the defendant failed to establish that the defendant's license was not revoked pursuant to an impaired driving license revocation as defined in G.S. 20‑28.2(a) may be reconsidered by the court as part of the forfeiture hearing conducted pursuant to G.S. 20‑28.2(d).

(e3)      Pretrial Release of Motor Vehicle to Lienholder. 

(1)        A lienholder may file a petition with the clerk of court requesting the court to order pretrial release of a seized motor vehicle. The lienholder shall serve a copy of the petition on all interested parties which shall include the registered owner, the titled owner, the district attorney, and the county board of education attorney. Upon 10 days' prior notice of the date, time, and location of the hearing sent by the lienholder to all interested parties, a judge, after a hearing, shall order a seized motor vehicle released to the lienholder conditioned upon payment of all towing and storage costs incurred as a result of the seizure and impoundment of the motor vehicle if the judge determines, by the greater weight of the evidence, that:

a.         Default on the obligation secured by the motor vehicle has occurred;

b.         As a consequence of default, the lienholder is entitled to possession of the motor vehicle;

c.         The lienholder agrees to sell the motor vehicle in accordance with the terms of its agreement and pursuant to the provisions of Part 6 of Article 9 of Chapter 25 of the General Statutes. Upon sale of the motor vehicle, the lienholder will pay to the clerk of court of the county in which the driver was charged all proceeds from the sale, less the amount of the lien in favor of the lienholder, and any towing and storage costs paid by the lienholder;

d.         The lienholder agrees not to sell, give, or otherwise transfer possession of the seized motor vehicle while the motor vehicle is subject to forfeiture, or the forfeited motor vehicle after the forfeiture hearing, to the defendant or the motor vehicle owner; and

e.         The seized motor vehicle while the motor vehicle is subject to forfeiture, or the forfeited motor vehicle after the forfeiture hearing, had not previously been released to the lienholder as a result of a prior seizure involving the same defendant or motor vehicle owner.

(2)        The clerk of superior court may order a seized vehicle released to the lienholder conditioned upon payment of all towing and storage costs incurred as a result of the seizure and impoundment of the motor vehicle at any time when all interested parties have, in writing, waived any rights that they may have to notice and a hearing, and the lienholder has agreed to the provision of subdivision (1)(d) above. A lienholder who refuses to sell, give, or transfer possession of a seized motor vehicle while the motor vehicle is subject to forfeiture, or a forfeited motor vehicle after the forfeiture hearing, to:

a.         The defendant;

b.         The motor vehicle owner who owned the motor vehicle immediately prior to seizure pending the forfeiture hearing, or to forfeiture after the forfeiture hearing; or

c.         Any person acting on the behalf of the defendant or the motor vehicle owner,

shall not be liable for damages arising out of such refusal. However, any subsequent violation of the conditions of release by the lienholder shall be punishable by civil or criminal contempt.

(f),        (g)  Repealed by Session Laws 1998‑182, s. 3, effective December 1, 1998.

(h)        Insurance Proceeds.  In the event a motor vehicle is damaged incident to the conduct of the defendant which gave rise to the defendant's arrest and seizure of the motor vehicle pursuant to this section, the county board of education, or its authorized designee, is authorized to negotiate the county board of education's interest with the insurance company and to compromise and accept settlement of any claim for damages. Property insurance proceeds accruing to the defendant, or other owner of the seized motor vehicle, shall be paid by the responsible insurance company directly to the clerk of superior court in the county where the motor vehicle driver was charged. If the motor vehicle is declared a total loss by the insurance company liable for the damages to the motor vehicle, the clerk of superior court, upon application of the county board of education, shall enter an order that the motor vehicle be released to the insurance company upon payment into the court of all insurance proceeds for damage to the motor vehicle after payment of towing and storage costs and all valid liens. The clerk of superior court shall provide the Division with a certified copy of the order entered pursuant to this subsection, and the Division shall transfer title to the insurance company or to such other person or entity as may be designated by the insurance company. Insurance proceeds paid to the clerk of court pursuant to this subsection shall be subject to forfeiture pursuant to G.S. 20‑28.5 and shall be disbursed pursuant to further orders of the court. An affected motor vehicle owner or lienholder who objects to any agreed upon settlement under this subsection may file an independent claim with the insurance company for any additional monies believed owed. Notwithstanding any other provisions in this Chapter, nothing in this section or G.S. 20‑28.2 shall require an insurance company to make payments in excess of those required pursuant to its policy of insurance on the seized motor vehicle.

(i)         Expedited Sale of Seized Motor Vehicles in Certain Cases.  In order to avoid additional liability for towing and storage costs pending resolution of the criminal proceedings of the defendant, the county board of education may, after expiration of 90 days from the date of seizure, sell any motor vehicle having a fair market value of one thousand five hundred dollars ($1,500) or less. The county board of education may also sell a motor vehicle, regardless of the fair market value, any time the outstanding towing and storage costs exceed eighty‑five percent (85%) of the fair market value of the vehicle, or with the consent of all the motor vehicle owners. Any sale conducted pursuant to this subsection shall be conducted in accordance with the provisions of G.S. 20‑28.5(a), and the proceeds of the sale, after the payment of outstanding towing and storage costs or reimbursement of towing and storage costs paid by a person other than the defendant, shall be deposited with the clerk of superior court. If an order of forfeiture is entered by the court, the court shall order the proceeds held by the clerk to be disbursed as provided in G.S. 20‑28.5(b). If the court determines that the motor vehicle is not subject to forfeiture, the court shall order the proceeds held by the clerk to be disbursed first to pay the sale, towing, and storage costs, second to pay outstanding liens on the motor vehicle, and the balance to be paid to the motor vehicle owners.

(j)         Retrieval of Certain Personal Property.  At reasonable times, the entity charged with storing the motor vehicle may permit owners of personal property not affixed to the motor vehicle to retrieve those items from the motor vehicle, provided satisfactory proof of ownership of the motor vehicle or the items of personal property is presented to the storing entity.

(k)        County Board of Education Right to Appear and Participate in Proceedings.  The attorney for the county board of education shall be given notice of all proceedings regarding offenses involving impaired driving related to a motor vehicle subject to forfeiture. However, the notice requirement under this subsection does not apply to proceedings conducted under G.S. 20‑28.3(e1). The attorney for the county board of education shall also have the right to appear and to be heard on all issues relating to the seizure, possession, release, forfeiture, sale, and other matters related to the seized vehicle under this section. With the prior consent of the county board of education, the district attorney may delegate to the attorney for the county board of education any or all of the duties of the district attorney under this section. Clerks of superior court, law enforcement agencies, and all other agencies with information relevant to the seizure, impoundment, release, or forfeiture of motor vehicles are authorized and directed to provide county boards of education with access to that information and to do so by electronic means when existing technology makes this type of transmission possible.

(l)         Payment of Fees Upon Conviction.  If the driver of a motor vehicle seized pursuant to this section is convicted of an offense involving impaired driving, the defendant shall be ordered to pay as restitution to the county board of education, the motor vehicle owner, or the lienholder the cost paid or owing for the towing, storage, and sale of the motor vehicle to the extent the costs were not covered by the proceeds from the forfeiture and sale of the motor vehicle. In addition, a civil judgment for the costs under this section in favor of the party to whom the restitution is owed shall be docketed by the clerk of superior court. If the defendant is sentenced to an active term of imprisonment, the civil judgment shall become effective and be docketed when the defendant's conviction becomes final. If the defendant is placed on probation, the civil judgment in the amount found by a judge during the probation revocation or termination hearing to be due shall become effective and be docketed by the clerk when the defendant's probation is revoked or terminated.

(m)       Trial Priority.  District court trials of impaired driving offenses involving forfeitures of motor vehicles pursuant to G.S. 20‑28.2 shall be scheduled on the arresting officer's next court date or within 30 days of the offense, whichever comes first.

Once scheduled, the case shall not be continued unless all of the following conditions are met:

(1)        A written motion for continuance is filed with notice given to the opposing party prior to the motion being heard.

(2)        The judge makes a finding of a "compelling reason" for the continuance.

(3)        The motion and finding are attached to the court case record.

Upon a determination of guilt, the issue of vehicle forfeiture shall be heard by the judge immediately, or as soon thereafter as feasible, and the judge shall issue the appropriate orders pursuant to G.S. 20‑28.2(d).

Should a defendant appeal the conviction to superior court, any party who has not previously been heard on a petition for pretrial release under subsection (e1) or (e3) of this section or any party whose motor vehicle has not been the subject of a forfeiture hearing held pursuant to G.S. 20‑28.2(d) may be heard on a petition for pretrial release pursuant to subsection (e1) or (e3) of this section. The provisions of subsection (e) of this section shall also apply to seized motor vehicles pending trial in superior court. Where a motor vehicle was released pursuant to subsection (e) of this section pending trial in district court, the release of the motor vehicle continues, and the terms and conditions of the original bond remain the same as those required for the initial release of the motor vehicle under subsection (e) of this section, pending the resolution of the underlying offense involving impaired driving in superior court.

(n)        Any order issued pursuant to this section authorizing the release of a seized vehicle shall require the payment of all towing and storage charges incurred as a result of the seizure and impoundment of the motor vehicle. This requirement shall not be waived. (1997‑379, s. 1.2; 1997‑456, s. 31; 1998‑182, s. 3; 1998‑217, s. 62(a)‑(c); 2000‑169, s. 29; 2001‑362, ss. 1, 2, 3, 4, 5, 6; 2001‑487, s. 9; 2006‑253, s. 32.)



§ 20-28.4. Release of impounded motor vehicles by judge.

§ 20‑28.4.  Release of impounded motor vehicles by judge.

(a)        Release Upon Conclusion of Trial.  If the driver of a motor vehicle seized pursuant to G.S. 20‑28.3:

(1)        Is subsequently not convicted of an offense involving impaired driving due to dismissal or a finding of not guilty; or

(2)        The judge at a forfeiture hearing conducted pursuant to G.S. 20‑28.2(d) fails to find that the drivers license was revoked as a result of a prior impaired driving license revocation as defined in G.S. 20‑28.2; and

(3)        The vehicle has not previously been released to a lienholder pursuant to G.S. 20‑28.3(e3),

the seized motor vehicle or insurance proceeds held by the clerk of court pursuant to G.S. 20‑28.2(c1) or G.S. 20‑28.3(h) shall be released to the motor vehicle owner conditioned upon payment of towing and storage costs. The court shall not waive the payment of towing and storage costs. The court shall include in its order notice to the owner of the seized motor vehicle still being held, that within 30 days of the date of the court's order, the owner must make payment of the outstanding towing and storage costs for the motor vehicle and retrieve the motor vehicle, or give notice to Division of Motor Vehicles requesting a judicial hearing on the validity of any mechanics' lien on the motor vehicle for towing and storage costs.

(b)        Notwithstanding G.S. 44A‑2(d), if the owner of the seized motor vehicle does not obtain release of the vehicle within 30 days from the date of the court's order, the possessor of the seized motor vehicle has a mechanics' lien on the seized motor vehicle for the full amount of the towing and storage charges incurred since the motor vehicle was seized and may dispose of the seized motor vehicle pursuant to Article 1 of Chapter 44A of the General Statutes. Notice of the right to a judicial hearing on the validity of the mechanics' lien given to the owner of the motor vehicle in open court in accordance with subsection (a) of this section or delivery to the owner of the vehicle of a copy of the court's order entered in accordance with subsection (a) of this section shall satisfy the notice requirement of G.S. 44A‑4(b). (1997‑379, s. 1.3; 1998‑182, s. 4; 2001‑362, s. 8; 2004‑128, s. 4.)



§ 20-28.5. Forfeiture of impounded motor vehicle or funds.

§ 20‑28.5.  Forfeiture of impounded motor vehicle or funds.

(a)        Sale.  A motor vehicle ordered forfeited and sold or a seized motor vehicle authorized to be sold pursuant to G.S. 20‑28.3(i), shall be sold at a public sale conducted in accordance with the provisions of Article 12 of Chapter 160A of the General Statutes, applicable to sales authorized pursuant to G.S. 160A‑266(a)(2), (3), or (4), subject to the notice requirements of this subsection, and shall be conducted by the county board of education or a person acting on its behalf. Notice of sale, including the date, time, location, and manner of sale, shall be given by first‑class mail to all motor vehicle owners of the vehicle to be sold at the address shown by the records of the Division. Written notice of sale shall also be given to all lienholders on file with the Division. Notice of sale shall be given to the Division in accordance with the procedures established by the Division. Notices required to be given under this subsection shall be mailed at least 10 days prior to the date of sale. A lienholder shall be permitted to purchase the motor vehicle at any such sale by bidding in the amount of its lien, if that should be the highest bid, without being required to tender any additional funds, other than the towing and storage fees. The county board of education, or its agent, shall not sell, give, or otherwise transfer possession of the forfeited motor vehicle to the defendant, the motor vehicle owner who owned the motor vehicle immediately prior to forfeiture, or any person acting on the defendant's or motor vehicle owner's behalf.

(b)        Proceeds of Sale.  Proceeds of any sale conducted under this section, G.S. 20‑28.2(f)(5), or G.S. 20‑28.3(e3)(3), shall first be applied to the cost of sale and then to satisfy towing and storage costs. The balance of the proceeds of sale, if any, shall be used to satisfy any other existing liens of record that were properly recorded prior to the date of initial seizure of the vehicle. Any remaining balance shall be paid to the county school fund in the county in which the motor vehicle was ordered forfeited. If there is more than one school board in the county, then the net proceeds of sale, after reimbursement to the county board of education of reasonable administrative costs incurred in connection with the forfeiture and sale of the motor vehicle, shall be distributed in the same manner as fines and other forfeitures. The sale of a motor vehicle pursuant to this section shall be deemed to extinguish all existing liens on the motor vehicle and the motor vehicle shall be transferred free and clear of any liens.

(c)        Retention of Motor Vehicle.  A board of education may, at its option, retain any forfeited motor vehicle for its use upon payment of towing and storage costs. If the motor vehicle is retained, any valid lien of record at the time of the initial seizure of the motor vehicle shall be satisfied by the county board of education relieving the motor vehicle owner of all liability for the obligation secured by the motor vehicle. If there is more than one school board in the county, and the motor vehicle is retained by a board of education, then the fair market value of the motor vehicle, less the costs for towing, storage, reasonable administrative costs, and liens paid, shall be used to determine and pay the share due each of the school boards in the same manner as fines and other forfeitures.

(d)        Repealed by Session Laws 1998‑182, s. 5.

(e)        Order of Forfeiture; Appeals.  An order of forfeiture is stayed pending appeal of a conviction for an offense that is the basis for the order. When the conviction of an offense that is the basis for an order of forfeiture is appealed from district court, the issue of forfeiture shall be heard in superior court de novo. Appeal from a final order of forfeiture shall be to the Court of Appeals. (1997‑379, s. 1.4; 1998‑182, s. 5; 1998‑217, s. 62(d); 1999‑456, s. 11.)



§ 20-28.6: Repealed by Session Laws 1998-182, s. 6 effective December 1, 1998, and applicable to offenses committed, contracts entered, and motor vehicles seized on or after that date.

§ 20‑28.6:  Repealed by Session Laws 1998‑182, s. 6 effective December 1, 1998, and applicable to offenses committed, contracts entered, and motor vehicles seized on or after that date.



§ 20-28.7. Responsibility of Division of Motor Vehicles.

§ 20‑28.7.  Responsibility of Division of Motor Vehicles.

The Division shall establish procedures by rule to provide for the orderly seizure, forfeiture, sale, and transfer of motor vehicles pursuant to the provisions of G.S. 20‑28.2, 20‑28.3, 20‑28.4, and 20‑28.5. (1997‑379, s. 1.6; 1998‑182, s. 7.)



§ 20-28.8. Reports to the Division.

§ 20‑28.8.  Reports to the Division.

In any case in which a vehicle has been seized pursuant to G.S. 20‑28.3, in addition to any other information that must be reported pursuant to this Chapter, the clerk of superior court shall report to the Division by electronic means the execution of an acknowledgment as defined in G.S. 20‑28.2(a1)(1), the entry of an order of forfeiture as defined in G.S. 20‑28.2(a1)(4), and the entry of an order of release as defined in G.S. 20‑28.3 and G.S. 20‑28.4. Each report shall include any of the following information that has not previously been reported to the Division in the case: the name, address, and drivers license number of the defendant; the name, address, and drivers license number of the nondefendant motor vehicle owner, if known; and the make, model, year, vehicle identification number, state of registration, and vehicle registration plate number of the seized vehicle, if known. (1998‑182, s. 8.)



§ 20-28.9. Authority for the Department of Public Instruction to administer a statewide or regional towing, storage, and sales program for driving while impaired vehicles forfeited.

§ 20‑28.9.  Authority for the Department of Public Instruction to administer a statewide or regional towing, storage, and sales program for driving while impaired vehicles forfeited.

(a)        The Department of Public Instruction is authorized to enter into a contract for a statewide service or contracts for regional services to tow, store, process, maintain, and sell motor vehicles seized pursuant to G.S. 20‑28.3. All motor vehicles seized under G.S. 20‑28.3 shall be subject to contracts entered into pursuant to this section. Contracts shall be let by the Department of Public Instruction in accordance with the provisions of Article 3 of Chapter 143 of the General Statutes. All contracts shall ensure the safety of the motor vehicles while held and any funds arising from the sale of any seized motor vehicle. The contract shall require the contractor to maintain and make available to the agency a computerized up‑to‑date inventory of all motor vehicles held under the contract, together with an accounting of all accrued charges, the status of the vehicle, and the county school fund to which the proceeds of sale are to be paid. The contract shall provide that the contractor shall pay the towing and storage charges owed on a seized vehicle to a commercial towing company at the time the seized vehicle is obtained from the commercial towing company, with the contractor being reimbursed this expense when the vehicle is released or sold. The Department shall not enter into any contract under this section under which the State will be obligated to pay a deficiency arising from the sale of any forfeited motor vehicle.

(b)        The Department, through its contractor or contractors designated in accordance with subsection (a) of this section, may charge a reasonable fee for storage not to exceed ten dollars ($10.00) per day for the storage of seized vehicles pursuant to G.S. 20‑28.3.

(c)        In order to help defray the administrative costs associated with the administration of this section, the Department shall collect a ten dollar ($10.00) administrative fee from a person to whom a seized vehicle is released at the time the motor vehicle is released and shall collect a ten dollar ($10.00) administrative fee out of the proceeds of the sale of any forfeited motor vehicle. The funds collected under this subsection shall be paid to the General Fund. (1998‑182, s. 8.)



§ 20-29. Surrender of license.

§ 20‑29.  Surrender of license.

Any person operating or in charge of a motor vehicle, when requested by an officer in uniform, or, in the event of accident in which the vehicle which he is operating or in charge of shall be involved, when requested by any other person, who shall refuse to write his name for the purpose of identification or to give his name and address and the name and address of the owner of such vehicle, or who shall give a false name or address, or who shall refuse, on demand of such officer or such other person, to produce his license and exhibit same to such officer or such other person for the purpose of examination, or who shall refuse to surrender his license on demand of the Division, or fail to produce same when requested by a court of this State, shall be guilty of a Class 2 misdemeanor.  Pickup notices for drivers' licenses or revocation or suspension of license notices and orders or demands issued by the Division for the surrender of such licenses may be served and executed by patrolmen or other peace officers or may be served in accordance with G.S. 20‑48.  Patrolmen and peace officers, while serving and executing such notices, orders and demands, shall have all the power and authority possessed by peace officers when serving the executing warrants charging violations of the criminal laws of the State. (1935, c. 52, s. 23; 1949, c. 583, s. 7; 1975, c. 716, s. 5; 1979, c. 667, s. 25; 1981, c. 938, s. 1; 1993, c. 539, s. 323; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 20-29.1. Commissioner may require reexamination; issuance of limited or restricted licenses.

§ 20‑29.1.  Commissioner may require reexamination; issuance of limited or restricted licenses.

The Commissioner of Motor Vehicles, having good and sufficient cause to believe that a licensed operator is incompetent or otherwise not qualified to be licensed, may, upon written notice of at least five days to such licensee, require him to submit to a reexamination to determine his competency to operate a motor vehicle. Upon the conclusion of such examination, the Commissioner shall take such action as may be appropriate, and may suspend or revoke the license of such person or permit him to retain such license, or may issue a license subject to restrictions or upon failure of such reexamination may cancel the license of such person until he passes a  reexamination. Refusal or neglect of the licensee to submit to such reexamination shall be grounds for the cancellation of the license of  the person failing to be reexamined, and the license so canceled shall remain canceled until such person satisfactorily complies with the reexamination requirements of the Commissioner. The Commissioner may, in his discretion and upon the written application of any person qualified to receive a driver's license, issue to such person a driver's license restricting or limiting the licensee to the operation of a single prescribed motor vehicle or to the operation of a particular class or type of motor vehicle. Such a limitation or restriction shall be noted on the face of the license, and it shall be unlawful for the holder of such limited or restricted license to operate any motor vehicle or class of motor vehicle not specified by such restricted or limited license, and the operation by such licensee of motor vehicles not specified by such license shall be deemed the equivalent of operating a motor vehicle without any driver's license. Any such restricted or limited licensee may at any time surrender such restricted or limited license and apply for and receive an unrestricted driver's license upon meeting the requirements therefor. (1943, c. 787, s. 2; 1949, c. 1121; 1971, c. 546; 1979, c. 667, ss. 26, 41.)



§ 20-30. Violations of license or learner's permit provisions.

§ 20‑30.  Violations of license or learner's permit provisions.

It shall be unlawful for any person to commit any of the following acts:

(1)        To display or cause to be displayed or to have in possession a driver's license or learner's permit, knowing the same to be fictitious or to have been canceled, revoked, suspended or altered.

(2)        To counterfeit, sell, lend to, or knowingly permit the use of, by one not entitled thereto, a driver's license or learner's permit.

(3)        To display or to represent as one's own a license or learner's permit not issued to the person so displaying same.

(4)        To fail or refuse to surrender to the Division upon demand any driver's license or learner's permit that has been suspended, canceled or revoked as provided by law.

(5)        To use a false or fictitious name or give a false or fictitious address in any application for a driver's license or learner's permit, or any renewal or duplicate thereof, or knowingly to make a false statement or knowingly conceal a material fact or otherwise commit a fraud in any such application, or for any person to procure, or knowingly permit or allow another to commit any of the foregoing acts. Any license or learner's permit procured as aforesaid shall be void from the issuance thereof, and any moneys paid therefor shall be forfeited to the State. Any person violating the provisions of this subdivision shall be guilty of a Class 1 misdemeanor.

(6)        To make a color photocopy or otherwise make a color reproduction of a drivers license, learner's permit, or special identification card which has been color‑photocopied or otherwise reproduced in color, unless such color photocopy or other color reproduction was authorized by the Commissioner. It shall be lawful to make a black and white photocopy of a drivers license, learner's permit, or special identification card or otherwise make a black and white reproduction of a drivers license, learner's permit, or special identification card.

(7)        To sell or offer for sale any reproduction or facsimile or simulation of a driver's license or learner's permit. The provisions of this subdivision shall not apply to agents or employees of the Division while acting in the course and scope of their employment. Any person, firm or corporation violating the provisions of this subsection shall be guilty of a Class I felony.

(8)        To possess more than one commercial drivers license or to possess a commercial drivers license and a regular drivers license. Any commercial drivers license other than the one most recently issued is subject to immediate seizure by any law enforcement officer or judicial official. Any regular drivers license possessed at the same time as a commercial drivers license is subject to immediate seizure by any law enforcement officer or judicial official.

(9)        To present, display, or use a drivers license or learner's permit that contains a false or fictitious name in the commission or attempted commission of a felony. Any person violating the provisions of this subdivision shall be guilty of a Class I felony. (1935, c. 52, s. 24; 1951, c. 542, s. 4; 1967, c. 1098, s. 1; 1973, c. 18, s. 2; 1975, c. 716, s. 5; 1979, c. 415; c. 667, ss. 27, 41; 1979, 2nd Sess., c. 1316, s. 22; 1989, c. 771, s. 8; 1991, c. 726, s. 13; 1991 (Reg. Sess., 1992), c. 1007, s. 29; 1993, c. 539, s. 1247; 1994, Ex. Sess., c. 24, s. 14(c); 1999‑299, s. 1; 2001‑461, s. 1.1; 2001‑487, s. 50(b).)



§ 20-31. Making false affidavits perjury.

§ 20‑31.  Making false affidavits perjury.

Any person who shall make any false affidavit, or shall knowingly swear or affirm falsely, to any matter or thing required by the terms of this Article to be sworn to or affirmed shall be guilty of a Class I felony. (1935, c. 52, s. 25; 1993, c. 539, s. 1249; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 20-32. Unlawful to permit unlicensed minor to drive motor vehicle.

§ 20‑32.  Unlawful to permit unlicensed minor to drive motor vehicle.

It shall be unlawful for any person to cause or knowingly permit any minor under the age of 18 years to drive a motor vehicle upon a highway as an operator, unless such minor shall have first obtained a license to so drive a motor vehicle under the provisions of this Article. (1935, c. 52, s. 26; 1973, c. 684.)



§ 20-33. Repealed by Session Laws 1979, c. 667, s. 28.

§ 20‑33.  Repealed by Session Laws 1979, c. 667, s. 28.



§ 20-34. Unlawful to permit violations of this Article.

§ 20‑34.  Unlawful to permit violations of this Article.

No person shall authorize or knowingly permit a motor vehicle owned by him or under his control to be driven by any person who has no legal right to do so or in violation of any of the provisions of this Article. (1935, c. 52, s. 28.)



§ 20-34.1. Violations for wrongful issuance of a drivers license or a special identification card.

§ 20‑34.1.  Violations for wrongful issuance of a drivers license or a special identification card.

(a)        An employee of the Division or of an agent of the Division who does any of the following commits a Class I felony:

(1)        Charges or accepts any money or other thing of value, except the required fee, for the issuance of a drivers license or a special identification card.

(2)        Knowing it is false, accepts false proof of identification submitted for a drivers license or a special identification card.

(3)        Knowing it is false, enters false information concerning a drivers license or a special identification card in the records of the Division.

(b)        Defenses Precluded.  The fact that the Division does not issue a license or a special identification card after an employee or an agent of the Division charges or accepts money or another thing of value for its issuance is not a defense to a criminal action under this section.  It is not a defense to a criminal action under this section to show that the person who received or was intended to receive the license or special identification card was eligible for it.

(c)        Dismissal.  An employee of the Division who violates this section shall be dismissed from employment and may not hold any public office or public employment in this State for five years after the violation.  If a person who violates this section is an employee of the agent of the Division, the Division shall cancel the contract of the agent unless the agent dismisses that person.  A person dismissed by an agent because of a violation of this section may not hold any public office or public employment in this State for five years after the violation. (1951, c. 211; 1975, c. 716, s. 5; 1979, c. 667, s. 41; 1993, c. 533, s. 8; 1994, Ex. Sess., c. 14, s. 30; c. 24, s. 14(c).)



§ 20-35. Penalties for violating Article; defense to driving without a license.

§ 20‑35.  Penalties for violating Article; defense to driving without a license.

(a)        Penalty.  A violation of this Article is a Class 2 misdemeanor unless a statute in the Article sets a different punishment for the violation.  If a statute in this Article sets a different punishment for a violation of the Article, the different punishment applies.

(b)        Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 761, s. 4.

(c)        Defenses.  A person may not be convicted of failing to carry a regular drivers license if, when tried for that offense, the person produces in court a regular drivers license issued to the person that was valid when the person was charged with the offense.  A person may not be convicted of driving a motor vehicle without a regular drivers license if, when tried for that offense, the person shows all the following:

(1)        That, at the time of the offense, the person had an expired license.

(2)        The person renewed the expired license within 30 days after it expired and now has a drivers license.

(3)        The person could not have been charged with driving without a license if the person had the renewed license when charged with the offense. (1935, c. 52, s. 29; 1991, c. 726, s. 14; 1993, c. 539, s. 324; 1994, Ex. Sess., c. 24, s. 14(c); 1993 (Reg. Sess., 1994), c. 761, s. 4.)



§ 20-36. (Effective until March 31, 2010) Ten-year-old convictions not considered.

§ 20‑36.  (Effective until March 31, 2010) Ten‑year‑old convictions not considered.

Except for offenses occurring in a commercial motor vehicle, or a second failure to submit to a chemical test when charged with an implied‑consent offense, as defined in G.S. 20‑16.2, that occurred while the person was driving a commercial motor vehicle, no conviction of any other violation of the motor vehicle laws shall be considered by the Division in determining whether any person's driving privilege shall be suspended or revoked or in determining the appropriate period of suspension or revocation after 10 years has elapsed from the date of that conviction.  (1971, c. 15; 1975, c. 716, s. 5; 1998‑182, s. 22; 2005‑349, s. 7.)

§ 20‑36.  (Effective March 31, 2010) Ten‑year‑old convictions not considered.

Except for offenses occurring in a commercial motor vehicle, offenses by the holder of a commercial drivers license involving a noncommercial motor vehicle, or a second failure to submit to a chemical test when charged with an implied‑consent offense, as defined in G.S. 20‑16.2, that occurred while the person was driving a commercial motor vehicle, no conviction of any other violation of the motor vehicle laws shall be considered by the Division in determining whether any person's driving privilege shall be suspended or revoked or in determining the appropriate period of suspension or revocation after 10 years has elapsed from the date of that conviction. (1971, c. 15; 1975, c. 716, s. 5; 1998‑182, s. 22; 2005‑349, s. 7; 2009‑416, s. 4.)



§ 20-37. Limitations on issuance of licenses.

§ 20‑37.  Limitations on issuance of licenses.

There shall be no driver's license issued within this State other than that provided for in this Article, nor shall there be any other examination required: Provided, however, that cities and towns shall have the power to license, regulate and control drivers and operators of taxicabs within the city or town limits and to regulate and control operators of taxicabs operating between the city or town to points, not incorporated, within a radius of five miles of said city or town. (1935, c. 52, s. 34; 1943, c. 639, s. 2; 1979, c. 667, s. 41.)



§ 20-37.01. Drivers License Technology Fund.

§ 20‑37.01.  Drivers License Technology Fund.

The Drivers License Technology Fund is established in the Department of Transportation as a nonreverting, interest‑bearing special revenue account. The revenue in the Fund at the end of a fiscal year does not revert, and earnings on the Fund shall be credited to the Fund annually. All money collected by the Commissioner pursuant to G.S. 20‑37.02 shall be remitted to the State Treasurer and held in the Fund. Money held in the Fund shall be used to supplement funds otherwise available to the Division for information technology and office automation needs. The Commissioner shall report by February 1 and August 1 of each year to the Joint Legislative Commission on Governmental Operations, the chairs of the Senate and House of Representatives Appropriation Committees, and the chairs of the Senate and House of Representatives Appropriations Subcommittees on Transportation on all money collected and deposited in the Fund and on the proposed expenditure of funds collected during the preceding six months. (2001‑461, s. 4; 2001‑487, s. 42(c).)



§ 20-37.02. Verification of drivers license information.

§ 20‑37.02.  Verification of drivers license information.

(a)        The Commissioner shall establish and operate an electronic system that can be used to verify drivers licenses and identification cards issued by the Division and the dates of birth on these documents in order to facilitate access to drivers license information by retailers and persons holding ABC permits to prevent the utilization of fictitious identification for the purpose of underage purchases of certain age‑restricted products or to commit certain crimes.

(b)        The electronic system established and operated by the Commissioner pursuant to subsection (a) of this section shall allow a retailer, as defined in G.S. 105‑164.3(14), a person who holds an ABC permit, as defined in G.S. 18B‑101(2), or an agent of the retailer or a person holding an ABC permit, to verify the validity of a drivers license or identification card issued by the Division and the date of birth of the person issued the drivers license or identification card. The Commissioner shall make drivers license and identification card information available in a read‑only format, and the information to be made available shall not exceed the information contained on the face of the drivers license. The Division shall not keep a record of the inquiry. The retailer or a person holding an ABC permit may retain such information as is necessary to provide evidence that the person's drivers license or identification card was validated or that the person's age was verified. A retailer or permittee shall agree to comply with the requirements of this section prior to using the system.

(c)        Except for purposes allowed in this section, a person using the electronic system established in accordance with subsection (a) of this section shall not collect or retain any information obtained through the use of the electronic system, nor transfer or make accessible to a third party any information obtained through an inquiry permitted under this section. A violation of the provisions of this subsection shall be punished as a Class 2 misdemeanor.

(d)        A retailer or permittee using the electronic system established pursuant to this section shall be responsible for the costs of the equipment and communication lines approved by the Division needed by the retailer or permittee to access the system.

(e)        The establishment and operation of an electronic system pursuant to this section may be funded through grants received from the State, the federal government, a private entity, or any other funding source made available to the Drivers License Technology Fund. All funds obtained through grants to the Fund shall be remitted to the State Treasurer to be held in the Drivers License Technology Fund established in G.S. 20‑37.01. (2001‑461, s. 4.)



§ 20-37.1: Repealed by Session Laws 1989, c. 157, s. 1.

Article 2A.

Afflicted, Disabled or Handicapped Persons.

§ 20‑37.1:  Repealed by Session Laws 1989, c.  157, s. 1.



§§ 20-37.2 through 20-37.4: Repealed by Session Laws 1991, c. 411, s. 5.

§§ 20‑37.2 through 20‑37.4:  Repealed by Session Laws 1991, c.  411, s. 5.



§ 20-37.5. Definitions.

§ 20‑37.5.  Definitions.

Unless the context requires otherwise, the following definitions apply throughout this Article to the defined words and phrases and their cognates:

(1)        "Distinguishing license plate" means a license plate that displays the International Symbol of Access using the same color, size of plate, and size of letters or numbers as a regular plate.

(2)        "Handicapped" shall mean a person with a mobility impairment who, as determined by a licensed physician:

a.         Cannot walk 200 feet without stopping to rest;

b.         Cannot walk without the use of, or assistance from, a brace, cane, crutch, another person, prosthetic device, wheelchair, or other assistive device;

c.         Is restricted by lung disease to such an extent that the person's forced (respiratory) expiratory volume of one second, when measured by spirometry, is less than one liter, or the arterial oxygen tension is less than 60 mm/hg on room air at rest;

d.         Uses portable oxygen;

e.         Has a cardiac condition to the extent that the person's functional limitations are classified in severity as Class III or Class IV according to standards set by the American Heart Association;

f.          Is severely limited in their ability to walk due to an arthritic, neurological, or orthopedic condition; or

g.         Is totally blind or whose vision with glasses is so defective as to prevent the performance of ordinary activity for which eyesight is essential, as certified by a licensed ophthalmologist, optometrist, or the Division of Services for the Blind.

(3)        "International Symbol of Access" means the symbol adopted by Rehabilitation International in 1969 at its Eleventh World Congress on Rehabilitation of the Disabled.

(4)        "Removable windshield placard" means a two‑sided, hooked placard which includes on each side:

a.         The International Symbol of Access, which is at least three inches in height, centered on the placard, and is white on a blue shield;

b.         An identification number;

c.         An expiration date that is visible from at least 20 feet and the month and year of expiration; and

d.         The seal or other identification of the issuing authority.  (1967, c. 296, s. 5; 1977, c. 340, s. 1; 1991, c. 411, s. 1; 2009‑493, s. 1.)



§ 20-37.6. Parking privileges for handicapped drivers and passengers.

§ 20‑37.6.  Parking privileges for handicapped drivers and passengers.

(a)        General Parking.  Any vehicle that is driven by or is transporting a person who is handicapped and that displays a distinguishing license plate, a removable windshield placard, or a temporary removable windshield placard may be parked for unlimited periods in parking zones restricted as to the length of time parking is permitted. This provision has no application to those zones or during times in which the stopping, parking, or standing of all vehicles is prohibited or which are reserved for special types of vehicles. Any qualifying vehicle may park in spaces designated as restricted to vehicles driven by or transporting the handicapped.

(b)        Handicapped Car Owners; Distinguishing License Plates.  If the handicapped person is a registered owner of a vehicle, the owner may apply for and display a distinguishing license plate. This license plate shall be issued for the normal fee applicable to standard license plates. Any vehicle owner who qualifies for a distinguishing license plate may also receive one removable windshield placard.

(c)        Handicapped Drivers and Passengers; Distinguishing Placards.  Handicapped Drivers and Passengers; Distinguishing Placards.  A handicapped person may apply for the issuance of a removable windshield placard or a temporary removable windshield placard. Upon request, one additional placard may be issued to applicants who do not have a distinguishing license plate. Any organization which, as determined and certified by the State Vocational Rehabilitation Agency, regularly transports handicapped persons may also apply. These organizations may receive one removable windshield placard for each transporting vehicle. When the removable windshield or temporary removable windshield placard is properly displayed, all parking rights and privileges extended to vehicles displaying a distinguishing license plate issued pursuant to subsection (b) shall apply. The removable windshield placard or the temporary removable windshield placard shall be displayed so that it may be viewed from the front and rear of the vehicle by hanging it from the front windshield rearview mirror of a vehicle using a parking space allowed for handicapped persons. When there is no inside rearview mirror, or when the placard cannot reasonably be hung from the rearview mirror by the handicapped person, the placard shall be displayed on the driver's side of the dashboard. A removable windshield placard placed on a motorized wheelchair or similar vehicle shall be displayed in a clearly visible location. The Division shall establish procedures for the issuance of the placards and may charge a fee sufficient to pay the actual cost of issuance, but in no event less than five dollars ($5.00) per placard. The Division shall issue a placard registration card with each placard issued to a handicapped person. The registration card shall bear the name of the person to whom the placard is issued, the person's address, the placard number, and an expiration date. The registration card shall be in the vehicle in which the placard is being used, and the person to whom the placard is issued shall be the operator or a passenger in the vehicle in which the placard is displayed.

(c1)      Application and Renewal; Physician's Certification.  The initial application for a distinguishing license plate, removable windshield placard, or temporary removable windshield placard shall be accompanied by a certification of a licensed physician, ophthalmologist, or optometrist or of the Division of Services for the Blind that the applicant is handicapped. The application for a temporary removable windshield placard shall contain additional certification to include the period of time the certifying authority determines the applicant will have the disability. Distinguishing license plates shall be renewed annually, but subsequent applications shall not require a medical certification that the applicant is handicapped. Removable windshield placards shall be renewed every five years, and the renewal shall require a medical recertification that the person is handicapped. Temporary removable windshield placards shall expire no later than six months after issuance.

(c2)      Existing Placards; Expiration; Exchange for New Placards.  All existing placards shall expire on January 1, 1992. No person shall be convicted of parking in violation of this Article by reason of an expired placard if the defendant produces in court, at the time of trial on the illegal parking charge, an expired placard and a renewed placard issued within 30 days of the expiration date of the expired placard and which would have been a defense to the charge had it been issued prior to the time of the alleged offense. Existing placards issued on or after July 1, 1989, may be exchanged without charge for the new placards.

(c3)      It shall be unlawful to sell a distinguishing license plate, a removable windshield placard, or a temporary removable windshield placard issued pursuant to this section. A violation of this subsection shall be a Class 2 misdemeanor and may be punished pursuant to G.S. 20‑176(c) and (c1).

(d)        Designation of Parking Spaces.  Designation of parking spaces for handicapped persons on streets and public vehicular areas shall comply with G.S. 136‑30. A sign designating a parking space for handicapped persons shall state the maximum penalty for parking in the space in violation of the law.

(d1)      Repealed by Session Laws 1991, c. 530, s. 4.

(e)        Enforcement of Handicapped Parking Privileges.  It shall be unlawful:

(1)        To park or leave standing any vehicle in a space designated with a sign pursuant to subsection (d) of this section for handicapped persons when the vehicle does not display the distinguishing license plate, removable windshield placard, or temporary removable windshield placard as provided in this section, or a disabled veteran registration plate issued under G.S. 20‑79.4;

(2)        For any person not qualifying for the rights and privileges extended to handicapped persons under this section to exercise or attempt to exercise such rights or privileges by the unauthorized use of a distinguishing license plate, removable windshield placard, or temporary removable windshield placard issued pursuant to the provisions of this section;

(3)        To park or leave standing any vehicle so as to obstruct a curb ramp or curb cut for handicapped persons as provided for by the North Carolina Building Code or as designated in G.S. 136‑44.14;

(4)        For those responsible for designating parking spaces for the handicapped to erect or otherwise use signs not conforming to G.S. 20‑37.6(d) for this purpose.

This section is enforceable in all public vehicular areas.

(f)         Penalties for Violation. 

(1)        A violation of G.S. 20‑37.6(e)(1), (2) or (3) is an infraction which carries a penalty of at least one hundred dollars ($100.00) but not more than two hundred fifty dollars ($250.00) and whenever evidence shall be presented in any court of the fact that any automobile, truck, or other vehicle was found to be parked in a properly designated handicapped parking space in violation of the provisions of this section, it shall be prima facie evidence in any court in the State of North Carolina that the vehicle was parked and left in the space by the person, firm, or corporation in whose name the vehicle is registered and licensed according to the records of the Division. No evidence tendered or presented under this authorization shall be admissible or competent in any respect in any court or tribunal except in cases concerned solely with a violation of this section.

(2)        A violation of G.S. 20‑37.6(e)(4) is an infraction which carries a penalty of at least one hundred dollars ($100.00) but not more than two hundred fifty dollars ($250.00) and whenever evidence shall be presented in any court of the fact that a nonconforming sign is being used it shall be prima facie evidence in any court in the State of North Carolina that the person, firm, or corporation with ownership of the property where the nonconforming sign is located is responsible for violation of this section. Building inspectors and others responsible for North Carolina State Building Code violations specified in G.S. 143‑138(h) where such signs are required by the Handicapped Section of the North Carolina State Building Code, may cause a citation to be issued for this violation and may also initiate any appropriate action or proceeding to correct such violation.

(3)        A law‑enforcement officer, including a company police officer commissioned by the Attorney General under Chapter 74E of the General Statutes, or a campus police officer commissioned by the Attorney General under Chapter 74G of the General Statutes, may cause a vehicle parked in violation of this section to be towed. The officer is a legal possessor as provided in G.S. 20‑161(d)(2). The officer shall not be held to answer in any civil or criminal action to any owner, lienholder or other person legally entitled to the possession of any motor vehicle removed from a space pursuant to this section, except where the motor vehicle is willfully, maliciously, or negligently damaged in the removal from the space to a place of storage.

(4)        Notwithstanding any other provision of the General Statutes, the provisions of this section relative to handicapped parking shall be enforced by State, county, city and other municipal authorities in their respective jurisdictions whether on public or private property in the same manner as is used to enforce other parking laws and ordinances by said agencies.  (1971, c. 374, s. 1; 1973, cc. 126, 1384; 1977, c. 340, s. 2; 1979, c. 632; 1981, c. 682, s. 7; 1983, c. 326, ss. 1, 2; 1985, c. 249; c. 586; c. 764, s. 24; 1985 (Reg. Sess., 1986), c. 852, s. 17; 1987, c. 843; 1989, c. 760, s. 3; 1989 (Reg. Sess., 1990), c. 1052, ss. 1‑3.1; 1991, c. 411, s. 2; c. 530, s. 4; c. 672, s. 5; c. 726, s. 23; c. 761, s. 5; 1991 (Reg. Sess., 1992), c. 1007, s. 30; c. 1043, s. 4; 1993, c. 373, s. 1; 1994, Ex. Sess., c. 14, s. 31; 1999‑265, s. 1; 2005‑231, s. 11; 2009‑493, s. 2.)



§ 20-37.6A. Parking privileges for out-of-state handicapped drivers and passengers.

§ 20‑37.6A.  Parking privileges for out‑of‑state handicapped drivers and passengers.

Any vehicle displaying an out‑of‑State handicapped license plate, placard, or other evidence of handicap issued by the appropriate authority of the appropriate jurisdiction may park in any space reserved for the handicapped pursuant to G.S. 20‑37.6. (1981, c. 48; 1991, c. 411, s. 3; 1991 (Reg. Sess., 1992), c. 1007, s. 31.)



§ 20-37.7. Special identification card.

Article 2B.

Special Identification Cards for Nonoperators.

§ 20‑37.7.  Special identification card.

(a)        Eligibility.  A person who is a resident of this State is eligible for a special identification card.

(b)        Application.  To obtain a special identification card from the Division, a person must complete the application form used to obtain a drivers license.

(b1)      Search National Sex Offender Public Registry.  The Division shall not issue a special identification card to an applicant who has resided in this State for less than 12 months until the Division has searched the National Sex Offender Public Registry to determine if the person is currently registered as a sex offender in another state.

(1)        If the Division finds that the person is currently registered as a sex offender in another state, the Division shall not issue a special identification card to the person until the person submits proof of registration pursuant to Article 27A of Chapter 14 of the General Statutes issued by the sheriff of the county where the person resides.

(2)        If the person does not appear on the National Sex Offender Public Registry, the Division shall issue a special identification card but shall require the person to sign an affidavit acknowledging that the person has been notified that if the person is a sex offender, then the person is required to register pursuant to Article 27A of Chapter 14 of the General Statutes.

(3)        If the Division is unable to access all states' information contained in the National Sex Offender Public Registry, but the person is otherwise qualified to obtain a special identification card, then the Division shall issue the card but shall first require the person to sign an affidavit stating that: (i) the person does not appear on the National Sex Offender Public Registry and (ii) acknowledging that the person has been notified that if the person is a sex offender, then the person is required to register pursuant to Article 27A of Chapter 14 of the General Statutes. The Division shall search the National Sex Offender Public Registry for the person within a reasonable time after access to the Registry is restored. If the person does appear in the National Sex Offender Public Registry, the person is in violation of G.S. 20‑37.8, and the Division shall promptly notify the sheriff of the county where the person resides of the offense.

(4)        Any person denied a special identification card by the Division pursuant to this subsection shall have a right to file a petition within 30 days thereafter for a hearing in the matter in the superior court of the county wherein such person shall reside, or to the resident judge of the district or judge holding the court of that district, or special or emergency judge holding a court in such district, and such court or judge is hereby vested with jurisdiction, and it shall be its or his duty to set the matter for hearing upon 30 days' written notice to the Division, and thereupon to take testimony and examine into the facts of the case and to determine whether the petitioner is entitled to a special identification card under the provisions of this subsection and whether the petitioner is in violation of G.S. 20‑37.8.

(c)        Format.  A special identification card shall be similar in size, shape, and design to a drivers license, but shall clearly state that it does not entitle the person to whom it is issued to operate a motor vehicle. A special identification card issued to an applicant must have the same background color that a drivers license issued to the applicant would have.

(d)        Expiration and Fee.  A special identification card issued to a person for the first time under this section expires when a drivers license issued on the same day to that person would expire. A special identification card renewed under this section expires when a drivers license renewed by the card holder on the same day would expire.

The fee for a special identification card is the same as the fee set in G.S. 20‑14 for a duplicate license. The fee does not apply to a special identification card issued to a resident of this State who is legally blind, is at least 70 years old, is homeless, or who has been issued a drivers license but the drivers license is cancelled under G.S. 20‑15, in accordance with G.S. 20‑9(e) and (g), as a result of a physical or mental disability or disease. To obtain a special identification card without paying a fee, a homeless person must present a letter to the Division from the director of a facility that provides care or shelter to homeless persons verifying that the person is homeless.

(e)        Offense.  Any fraud or misrepresentation in the application for or use of a special identification card issued under this section is a Class 2 misdemeanor.

(f)         Records.  The Division shall maintain a record of all recipients of a special identification card.

(g)        No State Liability.  The fact of issuance of a special identification card pursuant to this section shall not place upon the State of North Carolina or any agency thereof any liability for the misuse thereof and the acceptance thereof as valid identification is a matter left entirely to the discretion of any person to whom such card is presented.

(h)        Advertising.  The Division may utilize the various communications media throughout the State to inform North Carolina residents of the provisions of this section.  (1973, c. 438, s. 1; 1975, c. 716, s. 5; 1979, c. 469, c. 667, s. 30; 1981, c. 673, ss. 1, 2; c. 690, s. 12; 1981 (Reg. Sess., 1982), c. 1257, s. 3; 1983, c. 443, s. 2; 1983 (Reg. Sess., 1984), c. 1062, s. 7; 1985, c. 141, s. 5; 1991, c. 689, s. 328; 1993, c. 368, s. 3; c. 490, ss. 1, 2; c. 539, s. 325; c. 553, s. 77; 1994, Ex. Sess., c. 24, s. 14(c); 1993 (Reg. Sess., 1994), c. 750, s. 2; 2006‑247, s. 19(d); 2009‑493, s. 3.)



§ 20-37.8. Fraudulent use prohibited.

§ 20‑37.8.  Fraudulent use prohibited.

(a)        It shall be unlawful for any person to use a false or fictitious name or give a false or fictitious address in any application for a special identification card or knowingly to make a false statement or knowingly conceal a material fact or otherwise commit a fraud in any such application or to obtain or possess more than one such card for a fraudulent purpose or knowingly to permit or allow another to commit any of the foregoing acts.

(b)        It shall be unlawful for any person to present, display, or use a special identification card which contains a false or fictitious name in the commission or attempted commission of a felony.

(c)        A violation of subsection (a) of this section shall constitute a Class 2 misdemeanor. A violation of subsection (b) of this section shall constitute a Class I felony. (1979, c. 603, s. 1; 1993, c. 539, s. 326; 1994, Ex. Sess., c. 24, s. 14(c); 1999‑299, s. 2.)



§ 20-37.9. Notice of change of address or name.

§ 20‑37.9.  Notice of change of address or name.

(a)        Address.  A person whose address changes from the address stated on a special identification card must notify the Division of the change within 60 days after the change occurs. If the person's address changed because the person moved, the person must obtain a new special identification card within that time limit stating the new address. A person who does not move but whose address changes due to governmental action may not be charged with violating this subsection.

(b)        Name.  A person whose name changes from the name stated on a special identification card must notify the Division of the change within 60 days after the change occurs and obtain a new special identification card stating the new name.

(c)        Fee.  G.S. 20‑37.7 sets the fee for a special identification card. (1981, c. 521, s. 2; 1991, c. 689, s. 329; 1997‑122, s. 6.)



§ 20-37.10. Title of Article.

Article 2C.

Commercial Driver License.

§ 20‑37.10.  Title of Article.

This Article may be cited as the Commercial Driver License Act. (1989, c. 771, s. 2.)



§ 20-37.11. Purpose.

§ 20‑37.11.  Purpose.

The purpose of this Article is to implement the federal Commercial Motor Vehicle Safety Act of 1986, 49 U.S.C. Chapter 36, and reduce or prevent commercial motor vehicle accidents, fatalities, and injuries by:

(1)        Permitting commercial drivers to hold one license;

(2)        Disqualifying commercial drivers who have committed certain serious traffic violations, or other specified offenses; and

(3)        Strengthening commercial driver licensing and testing standards.

To the extent that this Article conflicts with general driver licensing provisions, this Article prevails.  Where this Article is silent, the general driver licensing provisions apply. (1989, c. 771, s. 2.)



§ 20-37.12. Commercial drivers license required.

§ 20‑37.12.  Commercial drivers license required.

(a)        On or after April 1, 1992, no person shall operate a commercial motor vehicle on the highways of this State unless he has first been issued and is in immediate possession of a commercial drivers license with applicable endorsements valid for the vehicle he is driving; provided, a person may operate a commercial motor vehicle after being issued and while in possession of a commercial driver learner's permit and while accompanied by the holder of a commercial drivers license valid for the vehicle being driven.

(b)        The out‑of‑service criteria as referred to in 49 C.F.R. Subchapter B apply to a person who drives a commercial motor vehicle. No person shall drive a commercial motor vehicle on the highways of this State in violation of an out‑of‑service order.

(c)        Repealed by Session Laws 1991, c. 726, s. 15.

(d)        (Effective until March 31, 2010)  Any person who is not a resident of this State, who has been issued a commercial drivers license by his state of residence, who has that license in his immediate possession, whose privilege to drive any motor vehicle is not suspended, revoked, or cancelled, and who has not been disqualified from driving a commercial motor vehicle shall be permitted without further examination or licensure by the Division to drive a commercial motor vehicle in this State.

(d)        (Effective March 31, 2010)  Any person who is not a resident of this State, who has been issued a commercial drivers license by his state of residence, or who holds any license recognized by the federal government that grants the privilege of driving a commercial motor vehicle, who has that license in his immediate possession, whose privilege to drive any motor vehicle is not suspended, revoked, or cancelled, and who has not been disqualified from driving a commercial motor vehicle shall be permitted without further examination or licensure by the Division to drive a commercial motor vehicle in this State.

(e)        G.S. 20‑7 sets the time period in which a new resident of North Carolina must obtain a license from the Division. The Commissioner may establish by rule the conditions under which the test requirements for a commercial drivers license may be waived for a new resident who is licensed in another state.

(f)         A person shall not be convicted of failing to carry a commercial drivers license if, by the date the person is required to appear in court for the violation, the person produces to the court a commercial drivers license issued to the person that was valid on the date of the offense.  (1989, c. 771, s. 2; 1991, c. 726, s. 15; 1997‑122, s. 5; 1998‑149, s. 4; 2003‑397, s. 3; 2009‑416, s. 5.)



§ 20-37.13. Commercial drivers license qualification standards.

§ 20‑37.13.  Commercial drivers license qualification standards.

(a)        No person shall be issued a commercial drivers license unless he:

(1)        Is a resident of this State;

(2)        Is 21 years of age;

(3)        Has passed a knowledge test and a skills test for driving a commercial motor vehicle that comply with minimum federal standards established by federal regulation enumerated in 49 C.F.R., Part 383, Subparts F, G and H; and

(4)        Has satisfied all other requirements of the Commercial Motor Vehicle Safety Act in addition to other requirements of this Chapter or federal regulation.

For the purpose of skills testing and determining commercial drivers license classification, only the manufacturer's GVWR shall be used.

The tests shall be prescribed and conducted by the Division. Provided, a person who is at least 18 years of age may be issued a commercial drivers license if he is exempt from, or not subject to, the age requirements of the federal Motor Carrier Safety Regulations contained in 49 C.F.R., Part 391, as adopted by the Division.

(b)        The Division may permit a person, including an agency of this or another state, an employer, a private driver training facility, or an agency of local government, to administer the skills test specified by this section, provided:

(1)        The test is the same as that administered by the Division; and

(2)        The third party has entered into an agreement with the Division which complies with the requirements of 49 C.F.R. § 383.75. The Division may charge a fee to applicants for third‑party testing authority in order to investigate the applicants' qualifications and to monitor their program as required by federal law.

(c)        Prior to October 1, 1992, the Division may waive the skills test for applicants licensed at the time they apply for a commercial drivers license if:

(1)        For an application submitted by April 1, 1992, the applicant has not, and certifies that he has not, at any time during the two years immediately preceding the date of application done any of the following and for an application submitted after April 1, 1992, the applicant has not, and certifies that he has not, at any time during the two years preceding April 1, 1992:

a.         Had more than one drivers license, except during the 10‑day period beginning on the date he is issued a drivers license, or unless, prior to December 31, 1989, he was required to have more than one license by a State law enacted prior to June 1, 1986;

b.         Had any drivers license or driving privilege suspended, revoked, or cancelled;

c.         Had any convictions involving any kind of motor vehicle for the offenses listed in G.S. 20‑17 or had any convictions for the offenses listed in G.S. 20‑17.4;

d.         Been convicted of a violation of State or local laws relating to motor vehicle traffic control, other than a parking violation, which violation arose in connection with any reportable traffic accident; or

e.         Refused to take a chemical test when charged with an implied consent offense, as defined in G.S. 20‑16.2; and

(2)        The applicant certifies, and provides satisfactory evidence, that he is regularly employed in a job requiring the operation of a commercial motor vehicle, and he either:

a.         Has previously taken and successfully completed a skills test that was administered by a state with a classified licensing and testing system and the test was behind the wheel in a vehicle representative of the class and, if applicable, the type of commercial motor vehicle for which the applicant seeks to be licensed; or

b.         Has operated for the relevant two‑year period under subpart (1)a. of this subsection, a vehicle representative of the class and, if applicable, the type of commercial motor vehicle for which the applicant seeks to be licensed.

(c1)      The Division may waive the skills test for applicants at the time they apply for a commercial drivers license if the applicant meets all of the following:

(1)        The applicant has passed all required written knowledge exams.

(2)        The applicant has not, and certifies that the applicant has not, at any time during the two years immediately preceding the date of application done any of the following:

a.         Had any drivers license or driving privilege suspended, revoked, or cancelled;

b.         Had any convictions involving any kind of motor vehicle for the offenses listed in G.S. 20‑17 or had any convictions for the offenses listed in G.S. 20‑17.4;

c.         Been convicted of a violation of State or local laws relating to motor vehicle traffic control, other than a parking violation, which violation arose in connection with any reportable traffic accident; or

d.         Refused to take a chemical test when charged with an implied consent offense, as defined in G.S. 20‑16.2.

(3)        The applicant certifies, and provides satisfactory evidence on the date of application, that the applicant is a member of an active or reserve component of a branch of the United States Armed Forces and is regularly employed in a job requiring the operation of a commercial motor vehicle, and the applicant either:

a.         Has previously taken and successfully completed a skills test that was administered by a state with a classified licensing and testing system and the test was behind the wheel in a vehicle representative of the class and, if applicable, the type of commercial motor vehicle for which the applicant seeks to be licensed; or

b.         Has operated for the two‑year period immediately preceding the date of application a vehicle representative of the class and, if applicable, the type of commercial motor vehicle for which the applicant seeks to be licensed, and has taken and successfully completed a skills test administered by the military.

(d)        A commercial drivers license or learner's permit shall not be issued to a person while he is subject to a disqualification from driving a commercial motor vehicle, or while his drivers license is suspended, revoked, or cancelled in any state; nor shall a commercial drivers license be issued unless the person who has applied for the license first surrenders all other drivers licenses issued by the Division or by another state. If a person surrenders a drivers license issued by another state, the Division must return the license to the issuing state for cancellation.

(e)        A commercial driver learner's permit may be issued to an individual who holds a regular Class C drivers license and has passed the knowledge test for the class and type of commercial motor vehicle the individual will be driving. The permit is valid for a period not to exceed six months and may be renewed or reissued only once within a two‑year period. The fee for a commercial driver learner's permit is the same as the fee set by G.S. 20‑7 for a regular learner's permit. G.S. 20‑7(m) governs the issuance of a restricted instruction permit for a prospective school bus driver.

(f)         Notwithstanding subsection (e) of this section, a commercial driver learner's permit with a P or S endorsement shall not be issued to any person who is required to register under Article 27A of Chapter 14 of the General Statutes.  (1989, c. 771, s. 2; 1991, c. 726, s. 16; 1991 (Reg. Sess., 1992), c. 916, s. 1; 2005‑349, s. 8; 2009‑274, s. 4; 2009‑491, s. 5; 2009‑494, s. 1.)



§ 20-37.14. Nonresident commercial driver license.

§ 20‑37.14.  Nonresident commercial driver license.

The Division may issue a nonresident commercial driver license (NRCDL) to a resident of a foreign jurisdiction if the United States Secretary of Transportation has determined that the commercial motor vehicle testing and licensing standards in the foreign jurisdiction do not meet the testing standards established in 49 C.F.R., Part 383.  The word "Nonresident" must appear on the face of the NRCDL.  An applicant must surrender any NRCDL issued by another state.  Prior to issuing a NRCDL, the Division shall establish the practical capability of revoking, suspending, or cancelling the NRCDL and disqualifying that person with the same conditions applicable to the commercial driver license issued to a resident of this State. (1989, c. 771, s. 2.)



§ 20-37.14A. Prohibit issuance or renewal of certain categories of commercial drivers licenses to sex offenders.

§ 20‑37.14A.  Prohibit issuance or renewal of certain categories of commercial drivers licenses to sex offenders.

(a)        Effective December 1, 2009, the Division shall not issue or renew a commercial drivers license with a P or S endorsement to any person who is required to register under Article 27A of Chapter 14 of the General Statutes.

(b)        The Division shall not issue a commercial drivers license with a P or S endorsement to an applicant until the Division has searched both the statewide registry and the National Sex Offender Public Registry to determine if the person is currently registered as a sex offender in North Carolina or another state.

(1)        If the Division finds that the person is currently registered as a sex offender in either North Carolina or another state, the Division, in compliance with subsection (a) of this section, shall not issue a commercial drivers license with a P or S endorsement to the person.

(2)        If the Division is unable to access either the statewide registry or all of the states' information contained in the National Sex Offender Public Registry, but the person is otherwise qualified to obtain a commercial drivers license with a P or S endorsement, then the Division shall issue the commercial drivers license with the P or S endorsement but shall first require the person to sign an affidavit stating that the person does not appear on either the statewide registry or the National Sex Offender Public Registry. The Division shall search the statewide registry and the National Sex Offender Public Registry for the person within a reasonable time after access to the statewide registry or the National Sex Offender Public Registry is restored. If the person does appear in either registry, the person is in violation of this section, and the Division shall immediately cancel the commercial drivers license and shall promptly notify the sheriff of the county where the person resides of the offense.

(3)        Any person denied a commercial license with a P or S endorsement or who is disqualified from driving a commercial motor vehicle that requires a commercial drivers license with a P or S endorsement by the Division pursuant to this subsection shall have a right to file a petition within 30 days thereafter for a hearing in the matter, in the superior court of the county where the person resides, or to the resident judge of the district or judge holding the court of that district, or special or emergency judge holding a court in such district. The court or judge is vested with jurisdiction to hear the petition, and it shall be the duty of the judge or court to set the matter for hearing upon 30 days' written notice to the Division, and thereupon to take testimony and examine into the facts of the case and to determine whether the petitioner is entitled to a commercial drivers license with a P or S endorsement under the provisions of this subsection.

(c)        Any person who makes a false affidavit, or who knowingly swears or affirms falsely, to any matter or thing required by the terms of this section to be affirmed to or sworn is guilty of a Class I felony.  (2009‑491, s. 6.)



§ 20-37.15. Application for commercial drivers license.

§ 20‑37.15.  Application for commercial drivers license.

(a)        An application for a commercial drivers license must include the information required by G.S. 20‑7 for a regular drivers license and a consent to release driving record information.

(a1)      The application must be accompanied by a nonrefundable application fee of thirty dollars ($30.00). This fee does not apply in any of the following circumstances:

(1)        When an individual surrenders a commercial driver learner's permit issued by the Division when submitting the application.

(2)        When the application is to renew a commercial drivers license issued by the Division.

This fee shall entitle the applicant to three attempts to pass the written knowledge test without payment of a new fee. No application fee shall be charged to an applicant eligible for a waiver under G.S. 20‑37.13(c).

(b)        When the holder of a commercial drivers license changes his name or residence address, an application for a duplicate shall be made as provided in G.S. 20‑7.1 and a fee paid as provided in G.S. 20‑14. (1989, c. 771, s. 2; 1991, c. 726, s. 17; 1993 (Reg. Sess., 1994), c. 750, s. 3; 2005‑276, s. 44.1(f).)



§ 20-37.16. Content of license; classifications and endorsements; fees.

§ 20‑37.16.  Content of license; classifications and endorsements; fees.

(a)        A commercial drivers license must be marked "Commercial Drivers License" or "CDL" and must contain the information required by G.S. 20‑7 for a regular drivers license.

(b)        The classes of commercial drivers licenses are:

(1)        Class A CDL  A Class A commercial drivers license authorizes the holder to drive any Class A motor vehicle.

(2)        Class B CDL  A Class B commercial drivers license authorizes the holder to drive any Class B motor vehicle.

(3)        Class C CDL  A Class C commercial drivers license authorizes the holder to drive any Class C motor vehicle.

(c)        Endorsements.  The endorsements required to drive certain motor vehicles are as follows:

Endorsement
Vehicles That Can Be Driven

H                     Vehicles, regardless of size or class, except tank vehicles, when

transporting hazardous materials that require the vehicle to be

placarded

M                    Motorcycles

N                     Tank vehicles not carrying hazardous materials

P                     Vehicles carrying passengers

S                     School bus

T                     Double trailers

X                     Tank vehicles carrying hazardous materials.

To qualify for any of the above endorsements, an applicant shall pass a knowledge test. To obtain an H or an X endorsement, an applicant must take a test. This requirement applies when a person first obtains an H or an X endorsement and each time a person renews an H or an X endorsement. An applicant who has an H or an X endorsement issued by another state who applies for an H or an X endorsement must take a test unless the person has passed a test that covers the information set out in 49 C.F.R. § 383.121 within the preceding two years.

(c1)      Expired.

(d)        The fee for a Class A, B, or C commercial drivers license is fifteen dollars ($15.00) for each year of the period for which the license is issued. The fee for each endorsement is three dollars ($3.00) for each year of the period for which the endorsement is issued. The fees required under this section do not apply to employees of the Driver License Section of the Division who are designated by the Commissioner.

(e)        The requirements for a commercial drivers license do not apply to vehicles used for personal use such as recreational vehicles. A commercial drivers license is also waived for the following classes of vehicles as permitted by regulation of the United States Department of Transportation:

(1)        Vehicles owned or operated by the Department of Defense, including the National Guard, while they are driven by active duty military personnel, or members of the National Guard when on active duty, in the pursuit of military purposes.

(2)        Any vehicle when used as firefighting or emergency equipment for the purpose of preserving life or property or to execute emergency governmental functions.

(3)        A farm vehicle that meets all of the following criteria:

a.         Is controlled and operated by the farmer or the farmer's employee and used exclusively for farm use.

b.         Is used to transport either agricultural products, farm machinery, or farm supplies, both to or from a farm.

c.         Is not used in the operations of a for‑hire motor carrier.

d.         Is used within 150 miles of the farmer's farm.

A farm vehicle includes a forestry vehicle that meets the listed criteria when applied to the forestry operation.

(f)         For the purposes of this section, the term "school bus" has the same meaning as in 49 C.F.R. § 383.5. (1989, c. 771, s. 2; 1991, c. 726, s. 18; 1993, c. 368, s. 4; 1993 (Reg. Sess., 1994), c. 750, ss. 4, 6; 1995 (Reg. Sess., 1996), c. 695, s. 1; c. 756, s. 5; 1998‑149, s. 5; 2003‑397, ss. 4, 5; 2005‑276, s. 44.1(g); 2005‑349, s. 9.)



§ 20-37.17. Record check and notification of license issuance.

§ 20‑37.17.  Record check and notification of license issuance.

Before issuing a commercial driver license, the Division shall obtain driving record information from the Commercial Driver License Information System (CDLIS), the National Driver Register, and from each state in which the person has been licensed.

Within 10 days after issuing a commercial driver license, the Division shall notify CDLIS of the issuance of the commercial driver license, providing all information necessary to ensure identification of the person. (1989, c. 771, s. 2.)



§ 20-37.18. Notification required by driver.

§ 20‑37.18.  Notification required by driver.

(a)        Any driver holding a commercial driver license issued by this State who is convicted of violating any State law or local ordinance relating to motor vehicle traffic control in any other state, other than parking violations, shall notify the Division in the manner specified by the Division within 30 days of the date of the conviction.

(b)        Any driver holding a commercial driver license issued by this State who is convicted of violating any State law or local ordinance relating to motor vehicle traffic control in this or any other state, other than parking violations, shall notify his employer in writing of the conviction within 30 days of the date of conviction.

(c)        Any driver whose commercial driver license is suspended, revoked, or cancelled by any state, or who loses the privilege to drive a commercial motor vehicle in any state for any period, including being disqualified from driving a commercial motor vehicle, or who is subject to an out‑of‑service order, shall notify his employer of that fact before the end of the business day following the day the driver received notice of that fact.

(d)        Any person who applies to be a commercial motor vehicle driver shall provide the employer, at the time of the application, with the following information for the 10 years preceding the date of application:

(1)        A list of the names and addresses of the applicant's previous employers for which the applicant was a driver of a commercial motor vehicle;

(2)        The dates between which the applicant drove for each employer; and

(3)        The reason for leaving that employer.

The applicant shall certify that all information furnished is true and complete.  Any employer may require an applicant to provide additional information. (1989, c. 771, s. 2.)



§ 20-37.19. Employer responsibilities.

§ 20‑37.19.  Employer responsibilities.

(a)        Each employer shall require the applicant to provide the information specified in G.S. 20‑37.18(c).

(b)        No employer shall knowingly allow, permit, or authorize a driver to drive a commercial motor vehicle during any period:

(1)        In which the driver has had his commercial driver license suspended, revoked, or cancelled by any state, is currently disqualified from driving a commercial vehicle, or is subject to an out‑of‑service order in any state; or

(2)        In which the driver has more than one driver license; [or]

(3)        (Effective March 31, 2010) In which the driver, the commercial motor vehicle being operated, or the motor carrier operation, is subject to an out‑of‑service order.

(c)        The employer of any employee or applicant who tests positive or of any employee who refuses to participate in a drug or alcohol test required under 49 C.F.R. Part 382 and 49 C.F.R. Part 655 must notify the Division in writing within five business days following the employer's receipt of confirmation of a positive drug or alcohol test or of the employee's refusal to participate in the test. The notification must include the driver's name, address, drivers license number, social security number, and results of the drug or alcohol test or documentation from the employer of the refusal by the employee to take the test.  (1989, c. 771, s. 2; 2005‑156, s. 1; 2007‑492, s. 2; 2009‑416, s. 6.)



§ 20-37.20. Notification of traffic convictions.

§ 20‑37.20.  Notification of traffic convictions.

(a)        Out‑of‑state Resident.  Within 10 days after receiving a report of the conviction of any nonresident holder of a commercial driver license for any violation of State law or local ordinance relating to motor vehicle traffic control, other than parking violations, committed in a commercial vehicle, the Division shall notify the driver licensing authority in the licensing state of the conviction.

(b)        (For effective date, see note) Foreign Diplomat.  The Division must notify the United States Department of State within 15 days after it receives one or more of the following reports for a holder of a drivers license issued by the United States Department of State:

(1)        A report of a conviction for a violation of State law or local ordinance relating to motor vehicle traffic control, other than parking violations.

(2)        A report of a civil revocation order. (1989, c. 771, s. 2; 2001‑498, s. 7; 2002‑159, s. 31; 2006‑209, s. 7.)



§ 20-37.20A. Driving record notation for testing positive in a drug or alcohol test.

§ 20‑37.20A.  Driving record notation for testing positive in a drug or alcohol test.

Upon receipt of notice pursuant to G.S. 20‑37.19(c) of positive result in an alcohol or drug test of a person holding a commercial drivers license, and subject to any appeal of the disqualification pursuant to G.S. 20‑37.20B, the Division shall place a notation on the driving record of the driver. A notation of a disqualification pursuant to G.S. 20‑17.4(l) shall be retained on the record of a person for a period of three years following the end of any disqualification of that person.  (2005‑156, s. 3; 2008‑175, s. 2.)



§ 20-37.20B. Appeal of disqualification for testing positive in a drug or alcohol test.

§ 20‑37.20B.  Appeal of disqualification for testing positive in a drug or alcohol test.

Following receipt of notice pursuant to G.S. 20‑37.19(c) of a positive test in an alcohol or drug test, the Division shall notify the driver of the pending disqualification of the driver to operate a commercial vehicle and the driver's right to a hearing if requested within 20 days of the date of the notice. If the Division receives no request for a hearing, the disqualification shall become effective at the end of the 20‑day period. If the driver requests a hearing, the disqualification shall be stayed pending outcome of the hearing. The hearing shall take place at the offices of the Division of Motor Vehicles in Raleigh. The hearing shall be limited to issues of testing procedure and protocol. A copy of a positive test result accompanied by certification by the testing officer of the accuracy of the laboratory protocols that resulted in the test result shall be prima facie evidence of a confirmed positive test result. The decision of the Division hearing officer may be appealed in accordance with the procedure of G.S. 20‑19(c6). (2005‑156, s. 4.)



§ 20-37.21. Penalties.

§ 20‑37.21.  Penalties.

(a)        (Effective until March 31, 2010) Any person who drives a commercial motor vehicle in violation of G.S. 20‑37.12 shall be guilty of a Class 3 misdemeanor and, upon conviction, shall be fined not less than two hundred fifty dollars ($250.00) for a first offense and not less than five hundred dollars ($500.00) for a second or subsequent offense. In addition, upon conviction, the person shall be subject to a civil penalty of not less than one thousand one hundred dollars ($1,100) for the first offense and not more than two thousand seven hundred fifty dollars ($2,750) for a second or subsequent offense.

(a)        (Effective March 31, 2010) Any person who drives a commercial motor vehicle in violation of G.S. 20‑37.12 shall be guilty of a Class 3 misdemeanor and, upon conviction, shall be fined not less than two hundred fifty dollars ($250.00) for a first offense and not less than five hundred dollars ($500.00) for a second or subsequent offense. In addition, the person shall be subject to a civil penalty pursuant to the provisions of 49 C.F.R. § 383.53(b).

(b)        Any person who violates G.S. 20‑37.18 shall have committed an infraction and, upon being found responsible, shall pay a penalty of not less than one hundred dollars ($100.00) nor more than five hundred dollars ($500.00).

(c)        Any employer who violates G.S. 20‑37.19 shall have committed an infraction and, upon being found responsible, shall pay a penalty of not less than five hundred dollars ($500.00) nor more than one thousand dollars ($1,000). In addition, upon conviction, the employer shall be subject to a civil penalty of not less than two thousand seven hundred fifty dollars ($2,750) nor more than eleven thousand dollars ($11,000).

(d)        An employer who knowingly allows, requires, permits, or otherwise authorizes an employee to violate any railroad grade requirements contained in G.S. 20‑142.1 through G.S. 20‑142.5 shall pay a civil penalty of not more than ten thousand dollars ($10,000).  (1989, c. 771, s. 2; 1993, c. 539, s. 327; 1994, Ex. Sess., c. 24, s. 14(c); 2005‑349, s. 10; 2009‑416, s. 7.)



§ 20-37.22. Rule making authority.

§ 20‑37.22.  Rule making authority.

The Division may adopt any rules necessary to carry out the provisions of this Article. (1989, c. 771, s. 2.)



§ 20-37.23. Authority to enter agreements.

§ 20‑37.23.  Authority to enter agreements.

The Commissioner shall have the authority to execute or make agreements, arrangements, or declarations to carry out the provisions of this Article. (1989, c. 771, s. 2.)



§ 20-38: Repealed by Session Laws 1973, c. 1330, s. 39.

§ 20‑38: Repealed by Session Laws 1973, c. 1330, s. 39.



§ 20-38.1. Applicability.

Article 2D.

Implied‑Consent Offense Procedures.

§ 20‑38.1.  Applicability.

The procedures set forth in this Article shall be followed for the investigation and processing of an implied‑consent offense as defined in G.S. 20‑16.2. The trial procedures shall apply to any implied‑consent offense litigated in the District Court Division. (2006‑253, s. 5.)



§ 20-38.2. Investigation.

§ 20‑38.2.  Investigation.

A law enforcement officer who is investigating an implied‑consent offense or a vehicle crash that occurred in the officer's territorial jurisdiction is authorized to investigate and seek evidence of the driver's impairment anywhere in‑state or out‑of‑state, and to make arrests at any place within the State. (2006‑253, s. 5.)



§ 20-38.3. Police processing duties.

§ 20‑38.3.  Police processing duties.

Upon the arrest of a person, with or without a warrant, but not necessarily in the order listed, a law enforcement officer:

(1)        Shall inform the person arrested of the charges or a cause for the arrest.

(2)        May take the person arrested to any place within the State for one or more chemical analyses at the request of any law enforcement officer and for any evaluation by a law enforcement officer, medical professional, or other person to determine the extent or cause of the person's impairment.

(3)        May take the person arrested to some other place within the State for the purpose of having the person identified, to complete a crash report, or for any other lawful purpose.

(4)        May take photographs and fingerprints in accordance with G.S. 15A‑502.

(5)        Shall take the person arrested before a judicial official for an initial appearance after completion of all investigatory procedures, crash reports, chemical analyses, and other procedures provided for in this section. (2006‑253, s. 5.)



§ 20-38.4. Initial appearance.

§ 20‑38.4.  Initial appearance.

(a)        Appearance Before a Magistrate.  Except as modified in this Article, a magistrate shall follow the procedures set forth in Article 24 of Chapter 15A of the General Statutes.

(1)        A magistrate may hold an initial appearance at any place within the county and shall, to the extent practicable, be available at locations other than the courthouse when it will expedite the initial appearance.

(2)        In determining whether there is probable cause to believe a person is impaired, the magistrate may review all alcohol screening tests, chemical analyses, receive testimony from any law enforcement officer concerning impairment and the circumstances of the arrest, and observe the person arrested.

(3)        If there is a finding of probable cause, the magistrate shall consider whether the person is impaired to the extent that the provisions of G.S. 15A‑534.2 should be imposed.

(4)        The magistrate shall also:

a.         Inform the person in writing of the established procedure to have others appear at the jail to observe his condition or to administer an additional chemical analysis if the person is unable to make bond; and

b.         Require the person who is unable to make bond to list all persons he wishes to contact and telephone numbers on a form that sets forth the procedure for contacting the persons listed. A copy of this form shall be filed with the case file.

(b)        The Administrative Office of the Courts shall adopt forms to implement this Article. (2006‑253, s. 5.)



§ 20-38.5. Facilities.

§ 20‑38.5.  Facilities.

(a)        The Chief District Court Judge, the Department of Health and Human Services, the district attorney, and the sheriff shall:

(1)        Establish a written procedure for attorneys and witnesses to have access to the chemical analysis room.

(2)        Approve the location of written notice of implied‑consent rights in the chemical analysis room in accordance with G.S. 20‑16.2.

(3)        Approve a procedure for access to a person arrested for an implied‑consent offense by family and friends or a qualified person contacted by the arrested person to obtain blood or urine when the arrested person is held in custody and unable to obtain pretrial release from jail.

(b)        Signs shall be posted explaining to the public the procedure for obtaining access to the room where the chemical analysis of the breath is administered and to any person arrested for an implied‑consent offense. The initial signs shall be provided by the Department of Transportation, without costs. The signs shall thereafter be maintained by the county for all county buildings and the county courthouse.

(c)        If the instrument for performing a chemical analysis of the breath is located in a State or municipal building, then the head of the highway patrol for the county, the chief of police for the city or that person's designee shall be substituted for the sheriff when determining signs and access to the chemical analysis room. The signs shall be maintained by the owner of the building. When a breath testing instrument is in a motor vehicle or at a temporary location, the Department of Health and Human Services shall alone perform the functions listed in subdivisions (a)(1) and (a)(2) of this section. (2006‑253, s. 5.)



§ 20-38.6. Motions and district court procedure.

§ 20‑38.6.  Motions and district court procedure.

(a)        The defendant may move to suppress evidence or dismiss charges only prior to trial, except the defendant may move to dismiss the charges for insufficient evidence at the close of the State's evidence and at the close of all of the evidence without prior notice. If, during the course of the trial, the defendant discovers facts not previously known, a motion to suppress or dismiss may be made during the trial.

(b)        Upon a motion to suppress or dismiss the charges, other than at the close of the State's evidence or at the close of all the evidence, the State shall be granted reasonable time to procure witnesses or evidence and to conduct research required to defend against the motion.

(c)        The judge shall summarily grant the motion to suppress evidence if the State stipulates that the evidence sought to be suppressed will not be offered in evidence in any criminal action or proceeding against the defendant.

(d)        The judge may summarily deny the motion to suppress evidence if the defendant failed to make the motion pretrial when all material facts were known to the defendant.

(e)        If the motion is not determined summarily, the judge shall make the determination after a hearing and finding of facts. Testimony at the hearing shall be under oath.

(f)         The judge shall set forth in writing the findings of fact and conclusions of law and preliminarily indicate whether the motion should be granted or denied. If the judge preliminarily indicates the motion should be granted, the judge shall not enter a final judgment on the motion until after the State has appealed to superior court or has indicated it does not intend to appeal. (2006‑253, s. 5.)



§ 20-38.7. Appeal to superior court.

§ 20‑38.7.  Appeal to superior court.

(a)        The State may appeal to superior court any district court preliminary determination granting a motion to suppress or dismiss. If there is a dispute about the findings of fact, the superior court shall not be bound by the findings of the district court but shall determine the matter de novo. Any further appeal shall be governed by Article 90 of Chapter 15A of the General Statutes.

(b)        The defendant may not appeal a denial of a pretrial motion to suppress or to dismiss but may appeal upon conviction as provided by law.

(c)        Notwithstanding the provisions of G.S. 15A‑1431, for any implied‑consent offense that is first tried in district court and that is appealed to superior court by the defendant for a trial de novo as a result of a conviction, the sentence imposed by the district court is vacated upon giving notice of appeal. The case shall only be remanded back to district court with the consent of the prosecutor and the superior court. When an appeal is withdrawn or a case is remanded back to district court, the district court shall hold a new sentencing hearing and shall consider any new convictions.

(d)        Following a new sentencing hearing in district court pursuant to subsection (c) of this section, a defendant has a right of appeal to the superior court only if:

(1)        The sentence is based upon additional facts considered by the district court that were not considered in the previously vacated sentence, and

(2)        The defendant would be entitled to a jury determination of those facts pursuant to G.S. 20‑179.

A defendant who has a right of appeal under this subsection, gives notice of appeal, and subsequently withdraws the appeal shall have the sentence imposed by the district court reinstated by the district court as a final judgment that is not subject to further appeal.  (2006‑253, s. 5; 2007‑493, s. 9; 2008‑187, s. 10.)



§ 20-38.100: Reserved for future codification purposes.

Article 3.

Motor Vehicle Act of 1937.

Part 1. General Provisions.

§ 20‑38.100: Reserved for future codification purposes.



§ 20-39. Administering and enforcing laws; rules and regulations; agents, etc.; seal; fees.

Part 2. Authority and Duties of Commissioner and Division.

§ 20‑39.  Administering and enforcing laws; rules and regulations; agents, etc.; seal; fees.

(a)        The Commissioner is hereby vested with the power and is charged with the duty of administering and enforcing the provisions of this Article and of all laws regulating the operation of vehicles or the use of the highways, the enforcement or administration of which is now or hereafter vested in the Division.

(b)        The Commissioner is hereby authorized to adopt and enforce such rules and regulations as may be necessary to carry out the provisions of this Article and any other laws the enforcement and administration of which are vested in the Division.

(c)        The Commissioner is authorized to designate and appoint such agents, field deputies, and clerks as may be necessary to carry out the provisions of this Article.

(d)        The Commissioner shall adopt an official seal for the use of the Division.

(e)        The Commissioner is authorized to cooperate with and provide assistance to the Environmental Management Commission, or appropriate local government officials, and to develop, adopt, and ensure enforcement of necessary rules and regulations, regarding programs of motor vehicle emissions inspection/maintenance required for areas in which ambient air pollutant concentrations exceed National Ambient Air Quality Standards.

(f)         The Commissioner is authorized to charge and collect the following fees for the verification of equipment to be used on motor vehicles or to be sold in North Carolina, when that approval is required pursuant to this Chapter:

(1)        When a federal standard has been established, the fee shall be equal to the cost of verifying compliance with the applicable federal standard; or

(2)        When no federal standard has been established, the fee shall be equal to the cost of verifying compliance with the applicable State standard. Any motor vehicle manufacturer or distributor who is required to certify his products under the National Traffic and Motor Vehicle Safety Act of 1966, as from time to time amended, may satisfy the provisions of this section by submitting an annual written certification to the Commissioner attesting to the compliance of his vehicles with applicable federal requirements. Failure to comply with the certification requirement or failure to meet the federal standards will subject the manufacturer or distributor to the fee requirements of this subsection.

(g),       (h) Repealed by Session Laws 2001‑424, s. 6.14(e).

(i)         Notwithstanding the requirements of G.S. 20‑7.1 and G.S. 20‑67(a), the Commissioner may correct the address records of drivers license and registration plate holders as shown in the files of the Division to that shown on notices and renewal cards returned to the Division with new addresses provided by the United States Postal Service. (1937, c. 407, s. 4; 1975, c. 716, s. 5; 1979, 2nd Sess., c. 1180, s. 1; 1983, c. 223; c. 629, s. 2; c. 768, ss. 25.1, 25.2; 1985, c. 767, ss. 1, 2; 1987, c. 552; 1991, c. 53, s. 1; c. 654, s. 1; 1993, c. 539, s. 328; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 507, s. 6.2(b); 1996, 2nd Ex. Sess., c. 18, s. 23(a); 1997‑256, s. 8; 1997‑347, s. 4; 1997‑401, s. 4; 1997‑418, s. 3; 1997‑443, s. 20.10(a), (b); 2001‑424, ss. 6.14(e), 6.14(f).)



§ 20-39.1. Publicly owned vehicles to be marked; private license plates on publicly owned vehicles.

§ 20‑39.1.  Publicly owned vehicles to be marked; private license plates on publicly owned vehicles.

(a)        Except as otherwise provided in this section, the executive head of every department of State government and every county, institution, or agency of the State shall mark every motor vehicle owned by the State, county, institution, or agency with a statement that the vehicle belongs to the State, county, institution, or agency. The requirements of this subsection are complied with if:

(1)        The vehicle has imprinted on the license plate, above the license number, the words "State Owned" and the vehicle has affixed to the front the words "State Owned";

(2)        In the case of a county, the vehicle has painted or affixed on its side a circle not less than eight inches in diameter showing a replica of the seal of the county; or

(3)        In the case of vehicles assigned to members of the Council of State, the vehicle has imprinted on the license plate the license number assigned to the appropriate member of the Council of State pursuant to G.S. 20‑79.5(a); a member of the Council of State shall not be assessed any registration fee if the member elects to have a State‑owned motor vehicle assigned to the member designated by the official plate number.

(b)        A motor vehicle used by any State or county officer or official for transporting, apprehending, or arresting persons charged with violations of the laws of the United States or the laws of this State is not required to be marked as provided in subsection (a) of this section. The Commissioner may lawfully provide private license plates to local, State, or federal departments or agencies for use on publicly owned or leased vehicles used for those purposes. Private license plates issued under this subsection shall be issued on an annual basis and the records of issuance shall be maintained in accordance with the provisions of G.S. 20‑56.

(c)        A motor vehicle used by a county for transporting day or residential facility clients of area mental health, developmental disabilities, and substance abuse authorities established under Article 4 of Chapter 122C of the General Statutes is not required to be marked as provided in subsection (a) of this section. The Commissioner may lawfully provide private license plates to counties for use on publicly owned or leased vehicles used for that purpose. Private license plates issued under this subsection shall be issued on an annual basis and the records of issuance shall be maintained in accordance with the provisions of G.S. 20‑56.

(d)        For purposes of this section, the term "private license plate" refers to a license plate that would normally be issued to a private party and therefore lacks any markings indicating that it has been assigned to a publicly owned vehicle. "Confidential" license plates are a specialized form of private license plate for which a confidential registration has been authorized under subsection (e) of this section. "Fictitious" license plates are a specialized form of private license plate for which a fictitious registration has been issued under subsection (f) or (g) of this section.

(e)        Upon approval and request of the Director of the State Bureau of Investigation, the Commissioner shall issue confidential license plates to local, State, or federal law enforcement agencies, the Department of Crime Control and Public Safety, agents of the Internal Revenue Service, and agents of the Department of Defense in accordance with the provisions of this subsection. Applicants in these categories shall provide satisfactory evidence to the Director of the State Bureau of Investigation of the following:

(1)        The confidential license plate requested is to be used on a publicly owned or leased vehicle that is primarily used for transporting, apprehending, or arresting persons charged with violations of the laws of the United States or the State of North Carolina;

(2)        The use of a confidential license plate is necessary to protect the personal safety of an officer or for placement on a vehicle used primarily for surveillance or undercover operations; and

(3)        The application contains an original signature of the head of the requesting agency or department or, in the case of a federal agency, the signature of the senior ranking officer for that agency in this State.

Confidential license plates issued under this subsection shall be issued on an annual basis and the Division shall maintain a separate registration file for vehicles bearing confidential license plates. That file shall be confidential for the use of the Division and is not a public record within the meaning of Chapter 132 of the General Statutes. Upon the annual renewal of the registration of a vehicle for which a confidential status has been established under this section, the registration shall lose its confidential status unless the agency or department supplies the Director of the State Bureau of Investigation with information demonstrating that an officer's personal safety remains at risk or that the vehicle is still primarily used for surveillance or undercover operations at the time of renewal.

(f)         The Commissioner may to the extent necessary provide law enforcement officers of the Division on special undercover assignments with motor vehicle operator's licenses and motor vehicle license plates under assumed names, using false or fictitious addresses. The Commissioner shall be responsible for the request for issuance and use of such licenses and license plates, and may direct the immediate return of any license or license plate issued pursuant to this subsection.

(g)        The Commissioner may, upon the request of the Director of the State Bureau of Investigation and to the extent necessary, lawfully provide local, State, and federal law enforcement officers on special undercover assignments and to agents of the Department of Defense with motor vehicle drivers licenses and motor vehicle license plates under assumed names, using false or fictitious addresses. Fictitious license plates shall only be used on publicly owned or leased vehicles. A request for fictitious licenses and license plates by a local, State or federal law enforcement agency or department or by the Department of Defense shall be made in writing to the Director of the State Bureau of Investigation and shall contain an original signature of the head of the requesting agency or department or, in the case of a federal agency, the signature of the senior ranking officer for that agency in this State.

Prior to the issuance of any fictitious license or license plate, the Director of the State Bureau of Investigation shall make a specific written finding that the request is justified and necessary. The Director shall maintain a record of all such licenses, license plates, assumed names, false or fictitious addresses, and law enforcement officers using the licenses or license plates. That record shall be confidential and is not a public record within the meaning of Chapter 132 of the General Statutes. The Director shall request the immediate return of any license or registration that is no longer necessary.

Licenses and license plates provided under this subsection shall expire six months after initial issuance unless the Director of the State Bureau of Investigation has approved an extension in writing. The head of the local, State, or federal law enforcement agency or the Department of Defense shall be responsible for the use of the licenses and license plates and shall return them immediately to the Director for cancellation upon either (i) their expiration, (ii) request of the Director of the State Bureau of Investigation, or (iii) request of the Commissioner. Failure to return a license or license plate issued pursuant to this subsection shall be punished as a Class 2 misdemeanor. At no time shall the number of valid licenses issued under this subsection exceed two hundred nor shall the number of valid license plates issued under this subsection exceed one hundred twenty‑five unless the Director determines that exceptional circumstances justify exceeding those amounts. However, fictitious licenses and license plates issued to special agents of the State Bureau of Investigation, State alcohol law enforcement agents, and the Department of Defense shall not be counted against the limitation on the total number of fictitious licenses and plates established by this subsection and shall be renewable annually.

(h)        No private, confidential, or fictitious license plates issued under this section shall be used on privately owned vehicles under any circumstances.

(i)         The Commissioner shall administer the issuance of private plates for publicly owned vehicles under the provisions of this section to ensure strict compliance with those provisions. The Division shall report to the Joint Legislative Commission on Governmental Operations by January 1 and July 1 of each year on the total number of private plates issued to each agency, and the total number of fictitious licenses and plates issued by the Division. (2001‑424, s. 6.14(a); 2001‑424, s. 6.14(b); 2001‑487, ss. 53, 54; 2003‑152, ss. 3, 4; 2003‑284, ss. 6.5(a), (b); 2004‑124, s. 6.5(a), (b); 2005‑276, s. 6.18(a).)



§ 20-40. Offices of Division.

§ 20‑40.  Offices of Division.

The Commissioner shall maintain an office in Raleigh, North Carolina, and in such places in the State as he shall deem necessary to properly carry out the provisions of this Article. (1937, c. 407, s. 5.)



§ 20-41. Commissioner to provide forms required.

§ 20‑41.  Commissioner to provide forms required.

The Commissioner shall provide suitable forms for applications, certificates of title and registration cards, registration number plates and all other forms requisite for the purpose of this Article, and shall prepay all transportation charges thereon. (1937, c. 407, s. 6.)



§ 20-42. Authority to administer oaths and certify copies of records.

§ 20‑42.  Authority to administer oaths and certify copies of records.

(a)        Officers and employees of the Division designated by the Commissioner are, for the purpose of administering the motor vehicle laws, authorized to administer oaths and acknowledge signatures, and shall charge for the acknowledgment of signatures a fee according to the following schedule:

(1)        One signature                                     $2.00

(2)        Two signatures                                     3.00

(3)        Three or more signatures                      4.00

Funds received under the provisions of this subsection shall be used to defray a part of the costs of distribution of license plates, registration certificates and certificates of title issued by the Division.

(b)        The Commissioner and officers of the Division designated by the Commissioner may prepare under the seal of the Division and deliver upon request a certified copy of any document of the Division for a fee. The fee for a document, other than an accident report under G.S. 20‑166.1, is ten dollars ($10.00). The fee for an accident report is five dollars ($5.00). A certified copy shall be admissible in any proceeding in any court in like manner as the original thereof, without further certification. The certification fee does not apply to a document furnished for official use to a judicial official or to an official of the federal government, a state government, or a local government. (1937, c. 407, s. 7; 1955, c. 480; 1961, c. 861, s. 1; 1967, c. 691, s. 41; c. 1172; 1971, c. 749; 1975, c. 716, s. 5; 1977, c. 785; 1979, c. 801, s. 7; 1981, c. 690, ss. 22, 23; 1991, c. 689, s. 331; 1995, c. 191, s. 8; 2005‑276, s. 44.1(h).)



§ 20-43. Records of Division.

§ 20‑43.  Records of Division.

(a)        All records of the Division, other than those declared by law to be confidential for the use of the Division, shall be open to public inspection during office hours in accordance with G.S. 20‑43.1. A photographic image or signature recorded in any format by the Division for a drivers license or a special identification card is confidential and shall not be released except for law enforcement purposes.

(b)        The Commissioner, upon receipt of notification from another state or foreign country that a certificate of title issued by the Division has been surrendered by the owner in conformity with the laws of such other state or foreign country, may cancel and destroy such record of certificate of title. (1937, c. 407, s. 8; 1947, c. 219, s. 1; 1971, c. 1070, s. 1; 1975, c. 716, s. 5; 1995, c. 195, s. 1; 1997‑443, s. 32.25(d).)



§ 20-43.1. Disclosure of personal information in motor vehicle records.

§ 20‑43.1.  Disclosure of personal information in motor vehicle records.

(a)        The Division shall disclose personal information contained in motor vehicle records in accordance with the federal Driver's Privacy Protection Act of 1994, as amended, 18 U.S.C. §§ 2721, et seq.

(b)        As authorized in 18 U.S.C. § 2721, the Division shall not disclose personal information for the purposes specified in 18 U.S.C. § 2721(b)(11).

(c)        The Division shall not disclose personal information for the purposes specified in 18 U.S.C. § 2721(b)(12) unless the Division receives prior written permission from the person about whom the information is requested.

(d)        As authorized in 18 U.S.C. § 2721, the Division may disclose personal information to federally designated organ procurement organizations and eye banks operating in this State for the purpose of identifying individuals who have indicated an intent to be an organ donor. Personal information authorized under this subsection is limited to the individual's first, middle, and last name, date of birth, address, sex, county of residence, and drivers license number. Employees of the Division who provide access to or disclosure of information in good‑faith compliance with this subsection are not liable in damages for access to or disclosure of the information. (1997‑443, s. 32.25(a); 1999‑237, s. 27.9(b); 2004‑189, s. 2.)



§ 20-43.2. Internet access to organ donation records by organ procurement organizations.

§ 20‑43.2.  Internet access to organ donation records by organ procurement organizations.

(a)        The Department of Transportation, Division of Motor Vehicles, shall establish and maintain a statewide, online Organ Donor Registry Internet site (hereafter "Donor Registry"). The purpose of the Donor Registry is to enable federally designated organ procurement organizations and eye banks to have access 24 hours per day, seven days per week to obtain relevant information on the Donor Registry to determine, at or near death of the donor or a prospective donor, whether the donor or prospective donor has made, amended, or revoked an anatomical gift through a symbol on the donor's or prospective donor's drivers license, special identification card, or other manner. The data available on the Donor Registry shall be limited to the individual's first, middle, and last name, date of birth, address, sex, county of residence, and drivers license number. The Division of Motor Vehicles shall ensure that only federally designated organ procurement organizations and eye banks operating in this State have access to the Donor Registry in read‑only format. The Division of Motor Vehicles shall enable federally designated organ procurement organizations and eye banks operating in this State to have online access in read‑only format to the Donor Registry through a unique identifier and password issued to the organ procurement organization or eye bank by the Division of Motor Vehicles. Employees of the Division who provide access to or disclosure of information in good‑faith compliance with this section are not liable in damages for access to or disclosure of the information.

(b)        When accessing and using information obtained from the Donor Registry, federally designated organ procurement organizations and eye banks shall comply with the requirements of Part 3A of Article 16 of Chapter 130A of the General Statutes.

(c)        Personally identifiable information on a donor registry about a donor or prospective donor may not be used or disclosed without the express consent of the donor, prospective donor, or person that made the anatomical gift for any purpose other than to determine, at or near death of the donor or prospective donor, whether the donor or prospective donor has made, amended, or revoked an anatomical gift.

(d)        This section does not prohibit any person from creating or maintaining a donor registry that is not established by or under contract with the State. Any such registry must comply with subsections (b) and (c) of this section. (2004‑189, s. 1; 2007‑538, s. 2.)



§ 20-43.3. Reserved for future codification purposes.

§ 20‑43.3.  Reserved for future codification purposes.



§ 20-43.4. Current list of licensed drivers to be provided to jury commissions.

§ 20‑43.4.  Current list of licensed drivers to be provided to jury commissions.

The Commissioner of Motor Vehicles shall provide to each county jury commission an alphabetical list of all persons that the Commissioner has determined are residents of the county, who will be 18 years of age or older as of the first day of January of the following year, and licensed to drive a motor vehicle as of July 1 of each odd‑numbered year, provided that if an annual jury list is being prepared under G.S. 9‑2(a), the list to be provided to the county jury commission shall be updated and provided annually. The list shall include those persons whose license to drive has been suspended, and those former licensees whose license has been canceled, except that the list shall not include the name of any formerly licensed driver whose license is expired and has not been renewed for eight years or more. The list shall contain the address and zip code of each driver, plus the driver's date of birth, sex, social security number, and drivers license number, and may be in either printed or computerized form, as requested by each county. Before providing the list to the county jury commission, the Commissioner shall have computer‑matched the list with the voter registration list of the State Board of Elections to eliminate duplicates. The Commissioner shall also remove from the list the names of those residents of the county who are recently deceased, which shall be supplied to the Commissioner by the State Registrar under G.S. 130A‑121(b). The Commissioner shall include in the list provided to the county jury commission names of registered voters who do not have drivers licenses, and shall indicate the licensed or formerly licensed drivers who are also registered voters, the licensed or formerly licensed drivers who are not registered voters, and the registered voters who are not licensed or formerly licensed drivers. The list so provided shall be used solely for jury selection and election records purposes and no other. Information provided by the Commissioner to county jury commissions and the State Board of Elections under this section shall remain confidential, shall continue to be subject to the disclosure restriction provisions of G.S. 20‑43.1, and shall not be a public record for purposes of Chapter 132 of the General Statutes. (1981, c. 720, s. 2; 1983, c. 197, ss. 1, 1.1; c. 754; c. 768, s. 25.3; 2003‑226, s. 7(c); 2007‑512, s. 3.)



§ 20-44. Authority to grant or refuse applications.

§ 20‑44.  Authority to grant or refuse applications.

The Division shall examine and determine the genuineness,  regularity and legality of every application for registration of a vehicle and for a certificate of title therefor, and of any other application lawfully made in the Division, and may in all cases make investigation as may be deemed necessary or require additional information, and shall reject any such application if not satisfied of the genuineness, regularity, or legality thereof or the truth of any statement contained therein, or for any other reason, when authorized by law. (1937, c. 407, s. 9; 1975, c. 716, s. 5.)



§ 20-45. Seizure of documents and plates.

§ 20‑45.  Seizure of documents and plates.

(a)        The Division is hereby authorized to take possession of any certificate of title, registration card, permit, license, or registration plate issued by it upon expiration, revocation, cancellation, or suspension thereof, or which is fictitious, or which has been unlawfully or erroneously issued, or which has been unlawfully used.

(b)        The Division may give notice to the owner, licensee or lessee of its authority to take possession of any certificate of title, registration card, permit, license, or registration plate issued by it and require that person to surrender it to the Commissioner or his officers or agents. Any person who fails to surrender the certificate of title, registration card, permit, license, or registration plate or any duplicate thereof, upon personal service of notice or within 10 days after receipt of notice by mail as provided in G.S. 20‑48, shall be guilty of a Class 2 misdemeanor.

(c)        Any sworn law enforcement officer with jurisdiction, including a member of the State Highway Patrol, is authorized to seize the certificate of title, registration card, permit, license, or registration plate, if the officer has electronic or other notification from the Division that the item has been revoked or cancelled, or otherwise has probable cause to believe that the item has been revoked or cancelled under any law or statute, including G.S. 20‑309(e). If a criminal proceeding relating to a certificate of title, registration card, permit, or license is pending, the law enforcement officer in possession of that item shall retain the item pending the entry of a final judgment by a court with jurisdiction. If there is no criminal proceeding pending, the law enforcement officer shall deliver the item to the Division.

(d)        Any law enforcement officer who seizes a registration plate pursuant to this section shall report the seizure to the Division within 48 hours of the seizure and shall return the registration plate, but not a fictitious registration plate, to the Division within 10 business days of the seizure. (1937, c. 407, s. 10; 1975, c. 716, s. 5; 1981, c. 938, s. 2; 1993, c. 539, s. 329; 1994, Ex. Sess., c. 24, s. 14(c); 2005‑357, s. 1; 2006‑105, ss. 2.1, 2.2; 2006‑264, s. 98.1.)



§ 20-46. Repealed by Session Laws 1979, c. 99.

§ 20‑46.  Repealed by Session Laws 1979, c. 99.



§ 20-47. Division may summon witnesses and take testimony.

§ 20‑47.  Division may summon witnesses and take testimony.

(a)        The Commissioner and officers of the Division designated by him shall have authority to summon witnesses to give testimony under oath or to give written deposition upon any matter under the jurisdiction of the Division.  Such summons may require the production of relevant books, papers, or records.

(b)        Every such summons shall be served at least five days before the return date, either by personal service made by any person over 18 years of age or by registered mail, but return acknowledgment is required to prove such latter service.  Failure to obey such a summons so served shall constitute a Class 2 misdemeanor.  The fees for the attendance and travel of witnesses shall be the same as for witnesses before the superior court.

(c)        The superior court shall have jurisdiction, upon application by the Commissioner, to enforce all lawful orders of the Commissioner under this section. (1937, c. 407, s. 12; 1975, c. 716, s. 5; 1993, c. 539, s. 330; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 20-48. Giving of notice.

§ 20‑48.  Giving of notice.

(a)        Whenever the Division is authorized or required to give any notice under this Chapter or other law regulating the operation of vehicles, unless a different method of giving such notice is otherwise expressly prescribed, such notice shall be given either by personal delivery thereof to the person to be so notified or by deposit in the United States mail of such notice in an envelope with postage prepaid, addressed to such person at his address as shown by the records of the Division. The giving of notice by mail is complete upon the expiration of four days after such deposit of such notice. Proof of the giving of notice in either such manner may be made by a notation in the records of the Division that the notice was sent to a particular address and the purpose of the notice. A certified copy of the Division's records may be sent by the Police Information Network, facsimile, or other electronic means. A copy of the Division's records sent under the authority of this section is admissible as evidence in any court or administrative agency and is sufficient evidence to discharge the burden of the person presenting the record that notice was sent to the person named in the record, at the address indicated in the record, and for the purpose indicated in the record. There is no requirement that the actual notice or letter be produced.

(b)        Notwithstanding any other provision of this Chapter at any time notice is now required by registered mail with return receipt requested, certified mail with return receipt requested may be used in lieu thereof and shall constitute valid notice to the same extent and degree as notice by registered mail with return receipt requested.

(c)        The Commissioner shall appoint such agents of the Division as may be needed to serve revocation notices required by this Chapter. The fee for service of a notice shall be fifty dollars ($50.00). (1937, c. 407, s. 13; 1955, c. 1187, s. 21; 1971, c. 1231, s. 1; 1975, c. 326, s. 3; c. 716, s. 5; 1983, c. 761, s. 148; 1985, c. 479, s. 171; 2006‑253, s. 21.)



§ 20-49. Police authority of Division.

§ 20‑49.  Police authority of Division.

The Commissioner and such officers and inspectors of the Division as he shall designate and all members of the Highway Patrol and law enforcement officers of the Department of Crime Control and Public Safety shall have the power:

(1)        Of peace officers for the purpose of enforcing the provisions of this Article and of any other law regulating the operation of vehicles or the use of the highways.

(2)        To make arrests upon view and without warrant for any violation committed in their presence of any of the provisions of this Article or other laws regulating the operation of vehicles or the use of the highways.

(3)        At all time to direct all traffic in conformance with law, and in the event of a fire or other emergency or to expedite traffic or to insure safety, to direct traffic as conditions may require, notwithstanding the provisions of law.

(4)        When on duty, upon reasonable belief that any vehicle is being operated in violation of any provision of this Article or of any other law regulating the operation of vehicles to require the driver thereof to stop and exhibit his driver's license and the registration card issued for the vehicle, and submit to an inspection of such vehicle, the registration plates and registration card thereon or to an inspection and test of the equipment of such vehicle.

(5)        To inspect any vehicle of a type required to be registered hereunder in any public garage or repair shop or in any place where such vehicles are held for sale or wrecking, for the purpose of locating stolen vehicles and investigating the title and registration thereof.

(6)        To serve all warrants relating to the enforcement of the laws regulating the operation of vehicles or the use of the highways.

(7)        To investigate traffic accidents and secure testimony of witnesses or of persons involved.

(8)        To investigate reported thefts of motor vehicles, trailers and semitrailers and make arrest for thefts thereof.

(9)        For the purpose of determining compliance with the provisions of this Chapter, to inspect all files and records of the persons hereinafter designated and required to be kept under the provisions of this Chapter or of the registrations of the Division:

a.         Persons dealing in or selling and buying new, used or junked motor vehicles and motor vehicle parts; and

b.         Persons operating garages or other places where motor vehicles are repaired, dismantled, or stored. (1937, c. 407, s. 14; 1955, c. 554, s. 1; 1975, c. 716, s. 5; 1979, c. 93; 2002‑159, s. 31.5(b); 2002‑190, s. 5.)



§ 20-49.1. Supplemental police authority of Division officers.

§ 20‑49.1.  Supplemental police authority of Division officers.

(a)        In addition to the law enforcement authority granted in G.S. 20‑49 or elsewhere, the Commissioner and the officers and inspectors of the Division whom the Commissioner designates have the authority to enforce criminal laws under any of the following circumstances:

(1)        When they have probable cause to believe that a person has committed a criminal act in their presence and at the time of the violation they are engaged in the enforcement of laws otherwise within their jurisdiction.

(2)        When they are asked to provide temporary assistance by the head of a State or local law enforcement agency or his designee and the request is within the scope of the agency's subject matter jurisdiction.

While acting pursuant to this subsection, the Division officers shall have the same powers vested in law enforcement officers by statute or common law. When acting pursuant to subdivision (2) of this subsection, the Division officers shall not be considered an officer, employee, or agent of the State or local law enforcement agency or designee asking for temporary assistance. Nothing in this section shall be construed to expand the Division officers' authority to initiate or conduct an independent investigation into violations of criminal laws outside the scope of their subject matter or territorial jurisdiction.

(b)        In addition to the law enforcement authority granted in G.S. 20‑49 or elsewhere, the Commissioner and the officers and inspectors of the Division whom the Commissioner designates have the authority to investigate drivers license fraud and identity thefts related to drivers license fraud and to make arrests for these offenses. (2004‑148, s. 1.)



§ 20-49.2. Supplemental authority of State Highway Patrol Motor Carrier Enforcement officers.

§ 20‑49.2.  Supplemental authority of State Highway Patrol Motor Carrier Enforcement officers.

In addition to law enforcement authority granted in G.S. 20‑49 or elsewhere, all sworn Motor Carrier Enforcement officers of the State Highway Patrol shall have the authority to enforce criminal laws under the following circumstances:

(1)        When they have probable cause to believe that a person has committed a criminal act in their presence and at the time of the violation they are engaged in the enforcement of laws otherwise within their jurisdiction.

(2)        When they are asked to provide temporary assistance by the head of a State or local law enforcement agency or his designee and the request is within the scope of the agency's subject matter jurisdiction.

While acting pursuant to this section, they shall have the same powers invested in law enforcement officers by statute or common law. When acting pursuant to subdivision (2) of this section, they shall not be considered an officer, employee, or agent for the State or local law enforcement agency or designee asking for temporary assistance. Nothing in this statute shall be construed to expand their authority to initiate or conduct an independent investigation into violations of criminal laws outside the scope of their subject matter or territorial jurisdiction. (2004‑148, s. 2.)



§ 20-49.3. Bureau of License and Theft; custody of seized vehicles.

§ 20‑49.3.  Bureau of License and Theft; custody of seized vehicles.

(a)        Vehicles Seized by the Division of Motor Vehicles.  Notwithstanding any other provision of law, the Division of Motor Vehicles, Bureau of License and Theft, may retain any vehicle seized by the Division of Motor Vehicles, Bureau of License and Theft, in the course of any investigation authorized by the provisions of G.S. 20‑49 or G.S. 20‑49.1 and forfeited to the Division by a court of competent jurisdiction.

(b)        Vehicles Seized by the United States Government.  Notwithstanding any other provision of law, the Division may accept custody and ownership of any vehicle seized by the United States Government, forfeited by a court of competent jurisdiction, and turned over to the Division.

(c)        Use of Vehicles.  All vehicles forfeited to, or accepted by, the Division pursuant to this section shall be used by the Bureau of License and Theft to conduct undercover operations and inspection station compliance checks throughout the State.

(d)        Disposition of Seized Vehicles.  Upon determination by the Commissioner of Motor Vehicles that a vehicle transferred pursuant to the provisions of this section is of no further use to the agency for use in official investigations, the vehicle shall be sold as surplus property in the same manner as other vehicles owned by the law enforcement agency and the proceeds from the sale after deducting the cost of sale shall be paid to the treasurer or proper officer authorized to receive fines and forfeitures to be used for the school fund of the county in the county in which the vehicle was seized, provided, that any vehicle transferred to any law enforcement agency under the provisions of this Article that has been modified to increase speed shall be used in the performance of official duties only and not for resale, transfer, or disposition other than as junk. The Division shall also reimburse the appropriate county school fund for any diminution in value of any vehicle seized under subsection (a) of this section during its period of use by the Division. Any vehicle seized outside of this State shall be sold as surplus property in the same manner as other vehicles owned by the law enforcement agency and the proceeds from the sale after deducting the cost of sale shall be paid to the treasurer and placed in the Civil Fines and Forfeitures Fund established pursuant to G.S. 115C‑457.1.  (2009‑495, s. 1.)



§ 20-50. Owner to secure registration and certificate of title; temporary registration markers.

Part 3. Registration and Certificates of Titles of Motor Vehicles.

§ 20‑50.  Owner to secure registration and certificate of title; temporary registration markers.

(a)        A vehicle intended to be operated upon any highway of this State must be registered with the Division in accordance with G.S. 20‑52, and the owner of the vehicle must comply with G.S. 20‑52 before operating the vehicle. A vehicle that is leased to an individual who is a resident of this State is a vehicle intended to be operated upon a highway of this State.

The Commissioner of Motor Vehicles or the Commissioner's duly authorized agent is empowered to grant a special one‑way trip permit to move a vehicle without license upon good cause being shown. When the owner of a vehicle leases the vehicle to a carrier of passengers or property and the vehicle is actually used by the carrier in the operation of its business, the license plates may be obtained by the lessee, upon written consent of the owner, after the certificate of title has been obtained by the owner. When the owner of a vehicle leases the vehicle to a farmer and the vehicle is actually used by the farmer in the operation of a farm, the license plates may be obtained by the farmer at the applicable farmer rate, upon written consent of the owner, after the certificate of title has been obtained by the owner. The lessee shall make application on an appropriate form furnished by the Division and file such evidence of the lease as the Division may require.

(b)        The Division may issue a temporary license plate for a vehicle. A temporary license plate is valid for the period set by the Division. The period may not be less than 10 days nor more than 60 days.

A person may obtain a temporary license plate for a vehicle by filing an application with the Division and paying the required fee. An application must be filed on a form provided by the Division.

The fee for a temporary license plate that is valid for 10 days is five dollars ($5.00). The fee for a temporary license plate that is valid for more than 10 days is the amount that would be required with an application for a license plate for the vehicle. If a person obtains for a vehicle a temporary license plate that is valid for more than 10 days and files an application for a license plate for that vehicle before the temporary license plate expires, the person is not required to pay the fee that would otherwise be required for the license plate.

A temporary license plate is subject to the following limitations and conditions:

(1)        It may be issued only upon proper proof that the applicant has met the applicable financial responsibility requirements.

(2)        It expires on midnight of the day set for expiration.

(3)        It may be used only on the vehicle for which issued and may not be transferred, loaned, or assigned to another.

(4)        If it is lost or stolen, the person who applied for it must notify the Division.

(5)        It may not be issued by a dealer.

(6)        The provisions of G.S. 20‑63, 20‑71, 20‑110 and 20‑111 that apply to license plates apply to temporary license plates insofar as possible. (1937, c. 407, s. 15; 1943, c. 648; 1945, c. 956, s. 3; 1947, c. 219, s. 2; 1953, c. 831, s. 3; 1957, c. 246, s. 2; 1961, c. 360, s. 1; 1963, c. 552, s. 1; 1973, c. 919; 1975, c. 462; c. 716, s. 5; c. 767, s. 1; 1995, c. 394, s. 1; 1999‑438, s. 26; 2005‑276, s. 44.1(i).)



§ 20-50.1. Repealed by Session Laws 1979, c. 574, s. 5.

§ 20‑50.1.  Repealed by Session Laws 1979, c. 574, s. 5.



§ 20-50.2: Repealed by Session Laws 1991, c. 624, s. 4.

§ 20‑50.2:  Repealed by Session Laws 1991, c. 624, s. 4.



§ 20-50.3. (For contingent repeal, see note) Division to furnish county assessors registration lists.

§ 20‑50.3.  (For contingent repeal, see note) Division to furnish county assessors registration lists.

On the tenth day of each month the Division shall send to each county assessor a list of vehicles registered under the staggered system for which registration was renewed or a new registration was obtained in that county during the second month preceding that date, with the name and address of each vehicle owner. On the tenth day of March the Division shall send to each county assessor a list of the following vehicles registered under the annual system with the name and address of each vehicle owner:

(1)        Vehicles for which registration was renewed in that county during the period beginning the preceding December 1.

(2)        Vehicles for which a new registration was obtained in that county during the preceding December. (1991, c. 624, s. 5; 1991 (Reg. Sess., 1992), c. 961, s. 11; 2005‑294, s. 10; 2006‑259, s. 31.5; 2007‑527, s. 22(b).)



§ 20-50.4. (For expiration date, see note) Division to refuse to register vehicles on which taxes are delinquent and when there is a failure to meet court-ordered child support obligations.

§ 20‑50.4.  (For expiration date, see note) Division to refuse to register vehicles on which taxes are delinquent and when there is a failure to meet court‑ordered child support obligations.

(a)        Delinquent Property Taxes.  Upon receiving the list of motor vehicle owners and motor vehicles sent by county tax collectors pursuant to G.S. 105‑330.7, the Division shall refuse to register for the owner named in the list any vehicle identified in the list until either the vehicle owner presents the Division with a paid tax receipt identifying the vehicle for which registration was refused or the county certifies to the Division that the tax has been paid. The Division shall not refuse to register a vehicle for a person, not named in the list, to whom the vehicle has been transferred in good faith. Where a motor vehicle owner named in the list has transferred the registration plates from the motor vehicle identified in the list to another motor vehicle pursuant to G.S. 20‑64 during the first vehicle's tax year, the Division shall refuse registration of the second vehicle until the vehicle owner presents the Division with a paid tax receipt identifying the vehicle from which the plates were transferred or the county certifies to the Division that the tax has been paid. The certification must be in the form and contain the information required by the Division.

(b)        Delinquent Child Support Obligations.  Upon receiving a report from a child support enforcement agency that sanctions pursuant to G.S. 110‑142.2(a)(3) have been imposed, the Division shall refuse to register a vehicle for the owner named in the report until the Division receives certification pursuant to G.S. 110‑142.2 that the payments are no longer considered delinquent. (1991, c. 624, s. 5; 1995, c. 538, s. 2(g); 1995 (Reg. Sess., 1996), c. 741, ss. 1, 2.)

§ 20‑50.4.  (For effective date, see note) Division to refuse to register vehicles on which county and municipal taxes and fees are not paid and when there is a failure to meet court‑ordered child support obligations.

(a)        Property Taxes Paid with Registration.  The Division shall refuse to register a vehicle on which county and municipal taxes and fees have not been paid.

(b)        Delinquent Child Support Obligations.  Upon receiving a report from a child support enforcement agency that sanctions pursuant to G.S. 110‑142.2(a)(3) have been imposed, the Division shall refuse to register a vehicle for the owner named in the report until the Division receives certification pursuant to G.S. 110‑142.2 that the payments are no longer considered delinquent. (1991, c. 624, s. 5; 1995, c. 538, s. 2(g); 1995 (Reg. Sess., 1996), c. 741, ss. 1, 2; 2005‑294, s. 11; 2006‑259, s. 31.5; 2007‑527, s. 22(b).)



§ 20-51. Exempt from registration.

§ 20‑51.  Exempt from registration.

The following shall be exempt from the requirement of registration and certificate of title:

(1)        Any such vehicle driven or moved upon a highway in conformance with the provisions of this Article relating to manufacturers, dealers, or nonresidents.

(2)        Any such vehicle which is driven or moved upon a highway only for the purpose of crossing such highway from one property to another.

(3)        Any implement of husbandry, farm tractor, road construction or maintenance machinery or other vehicle which is not self‑propelled that was designed for use in work off the highway and which is operated on the highway for the purpose of going to and from such nonhighway projects.

(4)        Any vehicle owned and operated by the government of the United States.

(5)        Farm tractors equipped with rubber tires and trailers or semitrailers when attached thereto and when used by a farmer, his tenant, agent, or employee in transporting his own farm implements, farm supplies, or farm products from place to place on the same farm, from one farm to another, from farm to market, or from market to farm. This exemption shall extend also to any tractor, implement of husbandry, and trailer or semitrailer while on any trip within a radius of 10 miles from the point of loading, provided that the vehicle does not exceed a speed of 35 miles per hour. This section shall not be construed as granting any exemption to farm tractors, implements of husbandry, and trailers or semitrailers which are operated on a for‑hire basis, whether money or some other thing of value is paid or given for the use of such tractors, implements of husbandry, and trailers or semitrailers.

(6)        Any trailer or semitrailer attached to and drawn by a properly licensed motor vehicle when used by a farmer, his tenant, agent, or employee in transporting unginned cotton, peanuts, soybeans, corn, hay, tobacco, silage, cucumbers, potatoes, all vegetables, fruits, greenhouse and nursery plants and flowers, Christmas trees, fertilizers or chemicals purchased or owned by the farmer or tenant for personal use in implementing husbandry, irrigation pipes, loaders, or equipment owned by the farmer or tenant from place to place on the same farm, from one farm to another, from farm to gin, from farm to dryer, or from farm to market, and when not operated on a for‑hire basis. The term "transporting" as used herein shall include the actual hauling of said products and all unloaded travel in connection therewith.

(7)        Those small farm trailers known generally as tobacco‑handling trailers, tobacco trucks or tobacco trailers when used by a farmer, his tenant, agent or employee, when transporting or otherwise handling tobacco in connection with the pulling, tying or curing thereof.

(8)        Any vehicle which is driven or moved upon a highway only for the purpose of crossing or traveling upon such highway from one side to the other provided the owner or lessee of the vehicle owns the fee or a leasehold in all the land along both sides of the highway at the place or crossing.

(9)        Mopeds as defined in G.S. 20‑4.01(27)d1.

(10)      Devices which are designed for towing private passenger motor vehicles or vehicles not exceeding 5,000 pounds gross weight. These devices are known generally as "tow dollies." A tow dolly is a two‑wheeled device without motive power designed for towing disabled motor vehicles and is drawn by a motor vehicle in the same manner as a trailer.

(11)      Devices generally called converter gear or dollies consisting of a tongue attached to either a single or tandem axle upon which is mounted a fifth wheel and which is used to convert a semitrailer to a full trailer for the purpose of being drawn behind a truck tractor and semitrailer.

(12)      Motorized wheelchairs or similar vehicles not exceeding 1,000 pounds gross weight when used for pedestrian purposes by a handicapped person with a mobility impairment as defined in G.S. 20‑37.5.

(13)      Any vehicle registered in another state and operated temporarily within this State by a public utility, a governmental or cooperative provider of utility services, or a contractor for one of these entities for the purpose of restoring utility services in an emergency outage.

(14)      Electric personal assistive mobility devices as defined in G.S. 20‑4.01(7a).

(15)      Any vehicle that meets all of the following:

a.         Is designed for use in work off the highway.

b.         Is used for agricultural quarantine programs under the supervision of the Department of Agriculture and Consumer Services.

c.         Is driven or moved on the highway for the purpose of going to and from nonhighway projects.

d.         Is identified in a manner approved by the Division of Motor Vehicles.

e.         Is operated by a person who possesses an identification card issued by the Department of Agriculture and Consumer Services.

(16)      A vehicle that meets all of the following conditions is exempt from the requirement of registration and certificate of title. The provisions of G.S. 105‑449.117 continue to apply to the vehicle and to the person in whose name the vehicle would be registered.

a.         Is an agricultural spreader vehicle. An "agricultural spreader vehicle" is a vehicle that is designed for off‑highway use on a farm to spread fertilizer, seed, lime, or other agricultural products on a field.

b.         Is driven on the highway only for the purpose of going from the location of its supply source for fertilizer or other products to and from a farm.

c.         Does not exceed a speed of 35 miles per hour.

d.         Does not drive outside a radius of 50 miles from the location of its supply source for fertilizer and other products.

e.         Is driven by a person who has a license appropriate for the class of the vehicle.

f.          Is insured under a motor vehicle liability policy in the amount required under G.S. 20‑309.

g.         Displays a valid federal safety inspection decal if the vehicle has a gross vehicle weight rating of at least 10,001 pounds. (1937, c. 407, s. 16; 1943, c. 500; 1949, c. 429; 1951, c. 705, s. 2; 1953, c. 826, ss. 2, 3; c. 1316, s. 1; 1961, cc. 334, 817; 1963, c. 145; 1965, c. 1146; 1971, c. 107; 1973, cc. 478, 757, 964; 1979, c. 574, s. 6; 1981 (Reg. Sess., 1982), c. 1286; 1983, cc. 288, 732; 1987, c. 608; 1989, c. 157, s. 2; 1991, c. 411, s. 4; 1995, c. 50, s. 4; 1999‑281, s. 2; 2002‑98, s. 4; 2002‑150, s. 1; 2006‑135, s. 2; 2007‑194, s. 1; 2007‑527, s. 41.)



§ 20-52. Application for registration and certificate of title.

§ 20‑52.  Application for registration and certificate of title.

(a)        An owner of a vehicle subject to registration must apply to the Division for a certificate of title, a registration plate, and a registration card for the vehicle. To apply, an owner must complete an application provided by the Division. The application must request all of the following information and may request other information the Division considers necessary:

(1)        The owner's name.

(1a)      If the owner is an individual, the following information:

a.         The owner's mailing address and residence address.

b.         One of the following at the option of the applicant:

1.         The owner's North Carolina drivers license number or North Carolina special identification card number.

2.         The owner's home state drivers license number or home state special identification card number and valid active duty military identification card number or military dependent identification card number if the owner is a person or the spouse or dependent child of a person on active duty in the Armed Forces of the United States who is stationed in this State or deployed outside this State from a home base in this State. The owner's inability to provide a photocopy or reproduction of a military or military dependent identification card pursuant to any prohibition of the United States government or any agency thereof against the making of such photocopy or reproduction shall not operate to prevent the owner from making an application for registration and certificate of title pursuant to this subdivision.

3.         The owner's home state drivers license number or home state special identification card number and proof of enrollment in a school in this State if the owner is a permanent resident of another state but is currently enrolled in a school in this State.

4.         The owner's home state drivers license number or home state special identification card number if the owner provides a signed affidavit certifying that the owner intends to principally garage the vehicle in this State and provides the address where the vehicle is or will be principally garaged. For purposes of this section, "principally garage" means the vehicle is garaged for six or more months of the year on property in this State which is owned, leased, or otherwise lawfully occupied by the owner of the vehicle.

5.         The owner's home state drivers license number or home state special identification card number, provided that the application is made pursuant to a court authorized sale or a sale authorized by G.S. 44A‑4 for the purpose of issuing a title to be registered in another state or country.

6.         The co‑owner's home state drivers license number or home state special identification card number if at least one co‑owner provides a North Carolina drivers license number or North Carolina special identification number.

7.         The owner's home state drivers license number or special identification card number if the application is for a motor home or house car, as defined in G.S. 20‑4.01(27)d2., or for a house trailer, as defined in G.S. 20‑4.01(14).

(1b)      If the owner is a firm, partnership, a corporation, or another entity, the address of the entity.

(2)        A description of the vehicle, including the following:

a.         The make, model, type of body, and vehicle identification number of the vehicle.

b.         Whether the vehicle is new or used and, if a new vehicle, the date the manufacturer or dealer sold the vehicle to the owner and the date the manufacturer or dealer delivered the vehicle to the owner.

(3)        A statement of the owner's title and of all liens upon the vehicle, including the names and addresses of all lienholders in the order of their priority, and the date and nature of each lien.

(4)        A statement that the owner is an eligible risk for insurance coverage as defined in G.S. 58‑37‑1(4a).

(5)        For registration and certificate of title for a nonfleet private passenger motor vehicle, a statement that providing incorrect or false and misleading information as to the owner's status as an eligible risk can result in criminal prosecution and the denial of insurance coverage for any loss of the owner under any insurance policies for which application is made if the owner provides false and misleading information as to eligible risk status.

(6)        For registration and certificate of title for a nonfleet private passenger motor vehicle, a statement that the owner will inform the insurer before the next policy renewal if the owner ceases to be an eligible risk.

(a1)      An owner who would otherwise be capable of attaining a drivers license or special identification card from this State or any other state, except for a medical or physical condition that can be documented to, and verified by, the Division, shall be issued a registration plate and certificate of title if the owner provides a signed affidavit certifying that the owner intends to principally garage the vehicle in this State and provides the address where the vehicle is or will be principally garaged.

(b)        When such application refers to a new vehicle purchased from a manufacturer or dealer, such application shall be accompanied with a manufacturer's certificate of origin that is properly assigned to the applicant. If the new vehicle is acquired from a dealer or person located in another jurisdiction other than a manufacturer, the application shall be accompanied with such evidence of ownership as is required by the laws of that jurisdiction duly assigned by the disposer to the purchaser, or, if no such evidence of ownership be required by the laws of such other jurisdiction, a notarized bill of sale from the disposer.  (1937, c. 407, s. 17; 1961, c. 835, ss. 2, 3; 1975, c. 716, s. 5; 1991, c. 183, s. 2; 1993 (Reg. Sess., 1994), c. 750, s. 5; 2007‑164, s. 4; 2007‑209, ss. 1, 2; 2007‑443, s. 6; 2007‑481, ss. 4‑7; 2008‑124, s. 4.1; 2009‑274, s. 4.)



§ 20-52.1. Manufacturer's certificate of transfer of new motor vehicle.

§ 20‑52.1.  Manufacturer's certificate of transfer of new motor vehicle.

(a)        Any manufacturer transferring a new motor vehicle to another shall, at the time of the transfer, supply the transferee with a manufacturer's certificate of origin assigned to the transferee.

(b)        Any dealer transferring a new vehicle to another dealer shall, at the time of transfer, give such transferee the proper manufacturer's certificate assigned to the transferee.

(c)        Upon sale of a new vehicle by a dealer to a consumer‑purchaser, the dealer shall execute in the presence of a person authorized to administer oaths an assignment of the manufacturer's certificate of origin for the vehicle, including in such assignment the name and address of the transferee and no title to a new motor vehicle acquired by a dealer under the provisions of subsections (a) and (b) of this section shall pass or vest until such assignment is executed and the motor vehicle delivered to the transferee.

Any dealer transferring title to, or an interest in, a new vehicle shall deliver the manufacturer's certificate of origin duly assigned in accordance with the foregoing provision to the transferee at the time of delivering the vehicle, except that where a security interest is obtained in the motor vehicle from the transferee in payment of the purchase price or otherwise, the transferor shall deliver the manufacturer's certificate of origin to the lienholder and the lienholder shall forthwith forward the manufacturer's certificate of origin together with the transferee's application for certificate of title and necessary fees to the Division. Any person who delivers or accepts a manufacturer's certificate of origin assigned in blank shall be guilty of a Class 2 misdemeanor, unless done in accordance with subsection (d) of this section.

(d)        When a manufacturer's statement of origin or an existing certificate of title on a motor vehicle is unavailable, a motor vehicle dealer licensed under Article 12 of this Chapter may also transfer title to another by certifying in writing in a sworn statement to the Division that all prior perfected liens on the vehicle have been paid and that the motor vehicle dealer, despite having used reasonable diligence, is unable to obtain the vehicle's statement of origin or certificate of title. The Division is authorized to develop a form for this purpose. The filing of a false sworn certification with the Division pursuant to this subsection shall constitute a Class H felony. The dealer shall hold harmless the consumer‑purchaser from any damages arising from the use of the procedure authorized by this subsection. (1961, c. 835, s. 4; 1967, c. 863; 1975, c. 716, s. 5; 1993, c. 539, s. 331; 1994, Ex. Sess., c. 24, s. 14(c); 2000‑182, s. 1.)



§ 20-53. Application for specially constructed, reconstructed, or foreign vehicle.

§ 20‑53.  Application for specially constructed, reconstructed, or foreign vehicle.

(a)        In the event the vehicle to be registered is a specially constructed, reconstructed, or foreign vehicle, such fact shall be stated in the application, and with reference to every foreign vehicle which has been registered outside of this State, the owner shall surrender to the Division all registration cards, certificates of title or notarized copies of original titles on vehicles 35 model years old and older, or other evidence of such foreign registration as may be in his possession or under his control, except as provided in subsection (b) hereof. After initial review, the Division shall return to the owner any original titles presented on vehicles 35 model years old and older appropriately marked indicating that the title has been previously submitted.

(b)        Where, in the course of interstate operation of a vehicle registered in another state, it is desirable to retain registration of said vehicle in such other state, such applicant need not surrender, but shall submit for inspection said evidence of such foreign registration, and the Division in its discretion, and upon a proper showing, shall register said vehicle in this State but shall not issue a certificate of title for such vehicle.

(c),(d)  Repealed by Session Laws 1965, c. 734, s. 2.

(e)        No title shall be issued to an initial applicant for (i) out‑of‑state vehicles that are 35 model years old or older or (ii) a specially constructed vehicle prior to the completion of a vehicle verification conducted by the License and Theft Bureau of the Division of Motor Vehicles. These verifications shall be conducted as soon as practical. For an out‑of‑state vehicle that is 35 model years old or older, this inspection shall consist of verifying the public vehicle identification number to ensure that it matches the vehicle and ownership documents. No covert vehicle identification numbers are to be examined on an out‑of‑state vehicle 35 model years or older unless the inspector develops probable cause to believe that the ownership documents or public vehicle identification number presented does not match the vehicle being examined. However, upon such application and the submission of any required documentation, the Division shall be authorized to register the vehicle pending the completion of the verification of the vehicle. The registration shall be valid for one year but shall not be renewed unless and until the vehicle examination has been completed.

(f)         If a vehicle owner desires a vehicle title classification change, he or she may, upon proper application, be eligible for a reclassification.  (1937, c. 407, s. 18; 1949, c. 675; 1953, c. 853; 1957, c. 1355; 1965, c. 734, s. 2; 1975, c. 716, s. 5; 2009‑405, s. 5.)



§ 20-53.1. Specially constructed vehicle certificate of title and registration.

§ 20‑53.1.  Specially constructed vehicle certificate of title and registration.

(a)        Specially constructed vehicles shall be titled in the following manner:

(1)        Replica vehicles shall be titled as the year, make, and model of the vehicle intended to be replicated. A label of "Replica" shall be applied to the title and registration card. All replica vehicle titles shall be labeled "Specially Constructed Vehicle."

(2)        The model year of a street rod vehicle shall continue to be recognized as the manufacturer's assigned model year. The manufacturer's name shall continue to be used as the make with a label of "Street Rod" applied to the title and registration card. All street rod vehicle titles shall be labeled "Specially Constructed Vehicle."

(3)        Custom‑built vehicles shall be titled and registered showing the make as "Custom‑built," and the year the vehicle was built shall be the vehicle model year. All custom‑built vehicle titles shall be labeled "Specially Constructed Vehicle."

(b)        Inoperable vehicles may be titled, but no registration may be issued until such time as the License and Theft Bureau inspects the vehicle to ensure it is substantially assembled. Once a vehicle has been verified as substantially assembled pursuant to an inspection by the License and Theft Bureau, the Commissioner shall title the vehicle by classifying it in the proper category and collecting all highway use taxes applicable to the value of the car at the time the vehicle is retitled to a proper classification, as described in this section.

(c)        Motor vehicle certificates of title and registration cards issued pursuant to this section shall be labeled in accordance with this section. As used in this section, "labeled" means that the title and registration card shall contain a designation that discloses if the vehicle is classified as any of the following:

(1)        Specially constructed vehicle.

(2)        Inoperable vehicle.  (2009‑405, s. 2.)



§ 20-53.2: Reserved for future codification purposes.

§ 20‑53.2: Reserved for future codification purposes.



§ 20-53.3. Appeal of specially constructed vehicle classification determination to Vehicle Classification Review Committee.

§ 20‑53.3.  Appeal of specially constructed vehicle classification determination to Vehicle Classification Review Committee.

(a)        Any person aggrieved by the Division's determination of the appropriate vehicle classification for a specially constructed vehicle may request review of that determination by the Vehicle Classification Review Committee. This review shall be initiated by completing a Vehicle Classification Review Request and returning the request to the Division. The Vehicle Classification Review Request shall be made on a form provided by the Division. The decision of the Review Committee may be appealed to the Commissioner of Motor Vehicles.

(b)        The Vehicle Classification Review Committee shall consist of five members as follows:

(1)        Two members shall be personnel of the License and Theft Bureau of the Division of Motor Vehicles appointed by the Commissioner.

(2)        One member shall be a member of the public with expertise in antique or specially constructed vehicles appointed by the Commissioner from a list of nominees provided by the Antique Automobile Club of America.

(3)        One member shall be a member of the public with expertise in antique or specially constructed vehicles appointed by the Commissioner from a list of nominees provided by the Specialty Equipment Market Association.

(4)        One member shall be a member of the public with expertise in antique or specially constructed vehicles appointed by the Commissioner from a list of nominees provided by the National Corvette Restorers Society.

(c)        Members of the Vehicle Classification Review Committee shall serve staggered two‑year terms. Initial appointments shall be made on or before October 1, 2009. The initial appointment of one of the members from the License and Theft Bureau and the member nominated by the Antique Automobile Club of America shall be for one year. The initial appointments of the remaining members shall be for two years. At the expiration of these initial terms, appointments shall be for two years. A member of the Committee may be removed at any time by unanimous vote of the remaining four members. Vacancies shall be filled in the manner set out in subsection (b) of this section.  (2009‑405, s. 6.)



§ 20-54. Authority for refusing registration or certificate of title.

§ 20‑54.  Authority for refusing registration or certificate of title.

The Division shall refuse registration or issuance of a certificate of title or any transfer of registration upon any of the following grounds:

(1)        The application contains a false or fraudulent statement, the applicant has failed to furnish required information or reasonable additional information requested by the Division, or the applicant is not entitled to the issuance of a certificate of title or registration of the vehicle under this Article.

(2)        The vehicle is mechanically unfit or unsafe to be operated or moved upon the highways.

(3)        The Division has reasonable ground to believe that the vehicle is a stolen or embezzled vehicle, or that the granting of registration or the issuance of a certificate of title would constitute a fraud against the rightful owner or another person who has a valid lien against the vehicle.

(4)        The registration of the vehicle stands suspended or revoked for any reason as provided in the motor vehicle laws of this State, except in such cases to abide by the ignition interlock installation requirements of G.S. 20‑17.8.

(5)        The required fee has not been paid, including any additional registration fees or taxes due pursuant to G.S. 20‑91(c).

(6)        The vehicle is not in compliance with the inspection requirements of Part 2 of Article 3A of this Chapter or a civil penalty assessed as a result of the failure of the vehicle to comply with that Part has not been paid.

(7)        The Division has been notified that the motor vehicle has been seized by a law enforcement officer and is subject to forfeiture pursuant to G.S. 20‑28.2, et seq., or any other statute. However, the Division shall not prevent the renewal of existing registration prior to an order of forfeiture.

(8)        The vehicle is a golf cart or utility vehicle.

(9)        The applicant motor carrier is subject to an order issued by the Federal Motor Carrier Safety Administration or the Division to cease all operations based on a finding that the continued operations of the motor carrier pose an "imminent hazard" as defined in 49 C.F.R. § 386.72(b)(1).

(10)      (Effective January 1, 2011) The North Carolina Turnpike Authority has notified the Division that the owner of the vehicle has not paid the amount of tolls, fees, and civil penalties the owner owes the Authority for use of a Turnpike project.  (1937, c. 407, s. 19; 1975, c. 716, s. 5; 1993 (Reg. Sess., 1994), c. 754, s. 7; 1998‑182, s. 9; 2001‑356, s. 3; 2002‑152, s. 1; 2007‑164, s. 5; 2008‑225, s. 7; 2009‑319, s. 1.)



§ 20-54.1. Forfeiture of right of registration.

§ 20‑54.1.  Forfeiture of right of registration.

(a)        Upon receipt of notice of conviction of a violation of an offense involving impaired driving while the person's license is revoked as a result of a prior impaired driving license revocation as defined in G.S. 20‑28.2, the Division shall revoke the registration of all motor vehicles registered in the convicted person's name and shall not register a motor vehicle in the convicted person's name until the convicted person's license is restored, except in such cases to abide by the ignition interlock installation requirements of G.S. 20‑17.8. Upon receipt of notice of revocation of registration from the Division, the convicted person shall surrender the registration on all motor vehicles registered in the convicted person's name to the Division within 10 days of the date of the notice.

(b)        Upon receipt of a notice of conviction under subsection (a) of this section, the Division shall revoke the registration of the motor vehicle seized, and the owner shall not be allowed to register the motor vehicle seized until the convicted operator's drivers license has been restored. The Division shall not revoke the registration of the owner of the seized motor vehicle if the owner is determined to be an innocent owner. The Division shall revoke the owner's registration only after the owner is given an opportunity for a hearing to demonstrate that the owner is an innocent owner as defined in G.S. 20‑28.2. Upon receipt of notice of revocation of registration from the Division, the owner shall surrender the registration on the motor vehicle seized to the Division within 10 days of the date of the notice. (1998‑182, s. 10; 2007‑164, s. 6.)



§ 20-55. Examination of registration records and index of seized, stolen, and recovered vehicles.

§ 20‑55.  Examination of registration records and index of seized, stolen, and recovered vehicles.

The Division, upon receiving application for any transfer of registration or for original registration of a vehicle, other than a new vehicle sold by a North Carolina dealer, shall first check the engine and serial numbers shown in the application with its record of registered motor vehicles, and against the index of seized, stolen and recovered motor vehicles required to be maintained by this Article. (1937, c. 407, s. 20; 1971, c. 1070, s. 2; 1975, c. 716, s. 5; 1998‑182, s. 11.)



§ 20-56. Registration indexes.

§ 20‑56.  Registration indexes.

(a)        The Division shall file each application received, and when satisfied as to the genuineness and regularity thereof, and that the applicant is entitled to register such vehicle and to the issuance of a certificate of title, shall register the vehicle therein described and keep a record thereof as follows:

(1)        Under a distinctive registration number assigned to the vehicle;

(2)        Alphabetically, under the name of the owner;

(3)        Under the motor number or any other identifying number of the vehicle; and

(4)        In the discretion of the Division, in any other manner it may deem advisable.

(b)        Repealed by Session Laws 2001, c. 424, s. 6.14(g), effective September 26, 2001. (1937, c. 407, s. 201/2; 1949, c. 583, s. 5; 1971, c. 1070, s. 3; 1975, c. 716, s. 5; 1991, c. 53, s. 2; 2001‑424, s. 6.14(g).)



§ 20-57. Division to issue certificate of title and registration card.

§ 20‑57.  Division to issue certificate of title and registration card.

(a)        The Division upon registering a vehicle shall issue a registration card and a certificate of title as separate documents.

(b)        The registration card shall be delivered to the owner and shall contain upon the face thereof the name and address of the owner, space for the owner's signature, the registration number assigned to the vehicle, and a description of the vehicle as determined by the Commissioner, provided that if there are more than two owners the Division may show only two owners on the registration card and indicate that additional owners exist by placing after the names listed "et al."  An owner may obtain a copy of a registration card issued in the owner's name by applying to the Division for a copy and paying the fee set in G.S. 20‑85.

(c)        Every owner upon receipt of a registration card, shall write his signature thereon with pen and ink in the space provided. Every such registration card shall at all times be carried in the vehicle to which it refers or in the vehicle to which transfer is being effected, as provided by G.S. 20‑64 at the time of its operation, and such registration card shall be displayed upon demand of any peace officer or any officer of the Division: Provided, however, any person charged with failing to so carry such registration card shall not be convicted if he produces in court a registration card theretofore issued to him and valid at the time of his arrest: Provided further, that in case of a transfer of a license plate from one vehicle to another under the provisions of G.S. 20‑72, evidence of application for transfer shall be carried in the vehicle in lieu of the registration card.

(d)        The certificate of title shall contain upon the face thereof the identical information required upon the face of the registration card except the abbreviation "et al." if such appears and in addition thereto the name of all owners, the date of issuance and all liens or encumbrances disclosed in the application for title. All such liens or encumbrances shall be shown in the order of their priority, according to the information contained in such application.

(e)        The certificate of title shall contain upon the reverse side an assignment of title or interest and warranty by registered owner or registered dealer. The purchaser's application for North Carolina certificate of title shall be made on a form prescribed by the Commissioner and shall include a space for notation of liens and encumbrances on the vehicle at the time of transfer.

(f)         Certificates of title upon which liens or encumbrances are shown shall be delivered or mailed by the Division to the holder of the first lien or encumbrance.

(g)        Certificates of title shall bear thereon the seal of the Division.

(h)        Certificates of title need not be renewed annually, but shall remain valid until canceled by the Division for cause or upon a transfer of any interest shown therein. (1937, c. 407, s. 21; 1943, c. 715; 1961, c. 360, s. 2; c. 835, s. 5; 1963, c. 552, s. 2; 1973, c. 72; c. 764, ss. 1‑3; c. 1118; 1975, c. 716, s. 5; 1979, c. 139; 1981, c. 690, s. 20; 1983, c. 252; 1991, c. 193, s. 7.)



§ 20-58. Perfection by indication of security interest on certificate of title.

§ 20‑58.  Perfection by indication of security interest on certificate of title.

(a)        Except as provided in G.S. 20‑58.8, a security interest in a vehicle of a type for which a certificate of title is required shall be perfected only as hereinafter provided.

(1)        If the vehicle is not registered in this State, the application for notation of a security interest shall be the application for certificate of title provided for in G.S. 20‑52.

(2)        If the vehicle is registered in this State, the application for notation of a security interest shall be in the form prescribed by the Division, signed by the debtor, and contain the date of application of each security interest, and name and address of the secured party from whom information concerning the security interest may be obtained. The application must be accompanied by the existing certificate of title unless in the possession of a prior secured party. If there is an existing certificate of title issued by this or any other jurisdiction in the possession of a prior secured party, the application for notation of the security interest shall in addition contain the name and address of such prior secured party. An application for notation of a security interest may be signed by the secured party instead of the debtor when the application is accompanied by documentary evidence of the applicant's security interest in that motor vehicle signed by the debtor and by affidavit of the applicant stating the reason the debtor did not sign the application. In the event the certificate cannot be obtained for recordation of the security interest, when title remains in the name of the debtor, the Division shall cancel the certificate and issue a new certificate of title listing all the respective security interests.

(3)        If the application for notation of security interest is made in order to continue the perfection of a security interest perfected in another jurisdiction, it may be signed by the secured party instead of the debtor. Such application shall be accompanied by documentary evidence of a perfected security interest. No such application shall be valid unless an application for a certificate of title has been made in North Carolina. The security interest perfected herein shall be subject to the provisions set forth in G.S. 20‑58.5.

(b)        When a manufacturer's statement of origin or an existing certificate of title on a motor vehicle is unavailable, a first lienholder who holds a valid license as a motor vehicle dealer issued by the Commissioner under Article 12 of this Chapter or his designee may file a notarized copy of an instrument creating and evidencing a security interest in the motor vehicle with the Division of Motor Vehicles. A filing pursuant to this subsection shall constitute constructive notice to all persons of the security interest in the motor vehicle described in the filing. The constructive notice shall be effective from the date of the filing if the filing is made within 20 days after the date of the security agreement. The constructive notice shall date from the date of the filing with the Division if it is made more than 20 days after the date of the security agreement. The notation of a security interest created under this subsection shall automatically expire 60 days after the date of the creation of the security interest, or upon perfection of the security interest as provided in subsection (a) of this section, whichever occurs first. A security interest notation made under this subsection and then later perfected under subsection (a) of this section shall be presumed to have been perfected on the date of the earlier filing. The Division may charge a fee not to exceed ten dollars ($10.00) for each notation of security interest filed pursuant to this subsection. The fee shall be credited to the Highway Fund. A false filing with the Division pursuant to this subsection shall constitute a Class H felony. (1937, c. 407, s. 22; 1955, c. 554, s. 2; 1961, c. 835, s. 6; 1969, c. 838, s. 1; 1975, c. 716, s. 5; 1979, c. 145, ss. 1, 2; c. 199; 2000‑182, s. 2.)



§ 20-58.1. Duty of the Division upon receipt of application for notation of security interest.

§ 20‑58.1.  Duty of the Division upon receipt of application for notation of security interest.

(a) Upon receipt of an application for notation of security interest, the required fee and accompanying documents required by G.S. 20‑58, the Division, if it finds the application and accompanying documents in order, shall either endorse upon the certificate of title or issue a new certificate of title containing, the name and address of each secured party, and the date of perfection of each security interest as determined by the Division. The Division shall deliver or mail the certificate to the first secured party named in it and shall also notify the new secured party that his security interest has been noted upon the certificate of title.

(b) If the certificate of title is in the possession of some prior secured party, the Division, when satisfied that the application is in order, shall procure the certificate of title from the secured party in whose possession it is being held, for the sole purpose of noting the new security interest. Upon request of the Division, a secured party in possession of a certificate of title shall forthwith deliver or mail the certificate of title to the Division. Such delivery of the certificate does not affect the rights of any secured party under his security agreement. (1961, c. 835, s. 6; 1969, c. 838, s. 1; 1975, c. 716, s. 5; 1979, c. 145, s. 3.)



§ 20-58.2. Date of perfection.

§ 20‑58.2.  Date of perfection.

If the application for notation of security interest with the required fee is delivered to the Division within 20 days after the date of the security agreement, the security interest is perfected as of the date of the execution of the security agreement.  Otherwise, the security interest is perfected as of the date of delivery of the application to the Division. (1961, c. 835, s. 6; 1969, c. 838, s. 1; 1975, c. 716, s. 5; 1991, c. 414, s. 1.)



§ 20-58.3. Notation of assignment of security interest on certificate of title.

§ 20‑58.3.  Notation of assignment of security interest on certificate of title.

An assignee of a security interest may have the certificate of title endorsed or issued with the assignee named as the secured party, upon delivering to the Division on a form prescribed by the Division, with the required fee, an assignment by the secured party named in the certificate together with the certificate of title. The assignment must contain the address of the assignee from which information concerning the security interest may be obtained. If the certificate of title is in the possession of some other secured party the procedure prescribed by G.S. 20‑58.1(b) shall be followed. (1961, c. 835, s. 6; 1969, c. 838, s. 1; 1975, c. 716, s. 5.)



§ 20-58.4. Release of security interest.

§ 20‑58.4.  Release of security interest.

(a)        Upon the satisfaction or other discharge of a security interest in a vehicle for which the certificate of title is in the possession of the secured party, the secured party shall within 10 days after demand and, in any event, within 30 days, execute a release of his security interest, in the space provided therefor on the certificate or as the Division prescribes, and mail or deliver the certificate and release to the next secured party named therein, or if none, to the owner or other person authorized to receive the certificate for the owner.

(b)        Upon the satisfaction or other discharge of a security interest in a vehicle for which the certificate of title is in the possession of a prior secured party, the secured party whose security interest is satisfied shall within 10 days execute a release of his security interest in such form as the Division prescribes and mail or deliver the same to the owner or other person authorized to receive the same for the owner.

(c)        An owner, upon securing the release of any security interest in a vehicle shown upon the certificate of title issued therefor, may  exhibit the documents evidencing such release, signed by the person or persons making such release, and the certificate of title to the Division which shall, when satisfied as to the genuineness and regularity of the release, issue to the owner either a new certificate of title in proper form or an endorsement or rider attached thereto showing the release of the security interest.

(d)        If an owner exhibits documents evidencing the release of a security interest as provided in subsection (c) of this section but is unable to furnish the certificate of title to the Division because it  is in possession of a prior secured party, the Division, when satisfied as to the genuineness and regularity of the release, shall procure the certificate of title from the person in possession thereof for the sole purpose of noting thereon the release of the subsequent security interest, following which the Division shall return the certificate of title to the person from whom it was obtained and notify the owner that the release has been noted on the certificate of title.

(e)        If it is impossible for the owner to secure from the secured party the release contemplated by this section, the owner may exhibit to the Division such evidence as may be available showing satisfaction or other discharge of the debt secured, together with a sworn affidavit by the owner that the debt has been satisfied, which the Division may treat as a proper release for purposes of this section when satisfied as to the genuineness, truth and sufficiency thereof. Prior to cancellation of a security interest under the provisions of this subsection, at least 15 days' notice of the pendency thereof shall be given to the secured party at his last known address by the Division by registered letter. (1961, c. 835, s. 6; 1969, c. 838, s. 1; 1975, c. 716, s. 5.)



§ 20-58.5. Duration of security interest in favor of corporations which dissolve or become inactive.

§ 20‑58.5.  Duration of security interest in favor of corporations which dissolve or become inactive.

Any security interest recorded in favor of a corporation which, since the recording of such security interest, has dissolved or become inactive for any reason, and which remains of record as a security interest of such corporation for a period of more than three years from the date of such dissolution or becoming inactive, shall become null and void and of no further force and effect. (1961, c. 835, s. 6; 1969, c. 838, s. 1; 1979, c. 145, s. 4.)



§ 20-58.6. Duty of secured party to disclose information.

§ 20‑58.6.  Duty of secured party to disclose information.

A secured party named in a certificate of title shall, upon written request of the Division, the owner or another secured party named on the certificate, disclose information when called upon by such person, within 10 days after his lien shall have been paid and satisfied, and any person convicted under this section shall be fined  not more than fifty dollars ($50.00) or imprisoned not more than 30 days. (1937, c. 407, s. 23; 1975, c. 716, s. 5.)



§ 20-58.7. Cancellation of certificate.

§ 20‑58.7.  Cancellation of certificate.

The cancellation of a certificate of title shall not, in and of itself, affect the validity of a security interest noted on it. (1961, c. 835, s. 6; 1969, c. 838, s. 1.)



§ 20-58.8. Applicability of §§ 20-58 to 20-58.8; use of term "lien".

§ 20‑58.8.  Applicability of §§ 20‑58 to 20‑58.8; use of term "lien".

(a)        Repealed by Session Laws 2000, c. 169, s. 30.

(b)        The provisions of G.S. 20‑58 through 20‑58.8 inclusive shall not apply to or affect:

(1)        A lien given by statute or rule of law for storage of a motor vehicle or to a supplier of services or materials for a vehicle;

(2)        A lien arising by virtue of a statute in favor of the United States, this State or any political subdivision of this State; or

(3)        A security interest in a vehicle created by a manufacturer or by a dealer in new or used vehicles who holds the vehicle in his inventory.

(c)        When the term "lien" is used in other sections of this Chapter, or has been used prior to October 1, 1969, with reference to transactions governed by G.S. 20‑58 through 20‑58.8, to describe contractual agreements creating security interests in personal property, the term "lien" shall be construed to refer to a "security interest" as the term is used in G.S. 20‑58 through 20‑58.8 and the Uniform Commercial Code. (1961, c. 835, s. 6; 1969, c. 838, s. 1; 2000‑169, s. 30.)



§ 20-58.9. Repealed by Session Laws 1969, c. 838, s. 3.

§ 20‑58.9.  Repealed by Session Laws 1969, c. 838, s. 3.



§ 20-58.10. Effective date of §§ 20-58 to 20-58.9.

§ 20‑58.10.  Effective date of §§ 20‑58 to 20‑58.9.

The provisions of G.S. 20‑58 through 20‑58.9 inclusive shall be effective and relate to the perfecting and giving notice of security interests entered into on and after January 1, 1962. (1961, c. 835, s. 6.)



§ 20-59. Unlawful for lienor who holds certificate of title not to surrender same when lien satisfied.

§ 20‑59.  Unlawful for lienor who holds certificate of title not to surrender same when lien satisfied.

It shall be unlawful and constitute a Class 3 misdemeanor for a lienor who holds a certificate of title as provided in this Article to refuse or fail to surrender such certificate of title to the person legally entitled thereto, when called upon by such person, within 10 days after his lien shall have been paid and satisfied. (1937, c. 407, s. 23; 1993, c. 539, s. 332; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 20-60. Owner after transfer not liable for negligent operation.

§ 20‑60.  Owner after transfer not liable for negligent operation.

The owner of a motor vehicle who has made a bona fide sale or transfer of his title or interest, and who has delivered possession of such vehicle and the certificate of title thereto properly endorsed to the purchaser or transferee, shall not be liable for any damages thereafter resulting from negligent operation of such vehicle by another. (1937, c. 407, s. 24.)



§ 20-61. Owner dismantling or wrecking vehicle to return evidence of registration.

§ 20‑61.  Owner dismantling or wrecking vehicle to return evidence of registration.

Except as permitted under G.S. 20‑62.1, any owner dismantling or wrecking any vehicle shall forward to the Division the certificate of title, registration card and other proof of ownership, and the registration plates last issued for such vehicle, unless such plates are to be transferred to another vehicle of the same owner. In that event, the plates shall be retained and preserved by the owner for transfer to such other vehicle. No person, firm or corporation shall dismantle or wreck any motor vehicle without first complying with the requirements of this section. The Commissioner upon receipt of certificate of title and notice from the owner thereof that a vehicle has been junked or dismantled may cancel and destroy such record of certificate of title. (1937, c. 407, s. 25; 1947, c. 219, s. 3; 1961, c. 360, s. 3; 1975, c. 716, s. 5; 2007‑505, s. 2.)



§ 20-62: Repealed by Session Laws 1993, c. 533, s. 9.

§ 20‑62:  Repealed by Session Laws 1993, c.  533, s. 9.



§ 20-62.1. Purchase of vehicles for purposes of scrap or parts only.

§ 20‑62.1.  Purchase of vehicles for purposes of scrap or parts only.

(a)        Records for Scrap or Parts.  A secondary metals recycler, as defined in G.S. 66‑11(a)(3), and a salvage yard, as defined in G.S. 20‑137.7(6), purchasing motor vehicles solely for the purposes of dismantling or wrecking such motor vehicles for the recovery of scrap metal or for the sale of parts only, must comply with the provision of G.S. 20‑61, provided, however, that a secondary metals recycler or salvage yard may purchase a motor vehicle without a certificate of title, if the motor vehicle is 10 model years old or older and the secondary metals recycler or salvage yard comply with the following requirements:

(1)        Maintain a record of all purchase transactions of motor vehicles. The following information shall be maintained for transactions of motor vehicles:

a.         The name and address of the secondary metals recycler or salvage yard.

b.         The name, initials, or other identification of the individual entering the information.

c.         The date of the transaction.

d.         A description of the motor vehicle, including the make and model to the extent practicable.

e.         The vehicle identification number (VIN) of the vehicle.

f.          The amount of consideration given for the motor vehicle.

g.         A written statement signed by the seller or the seller's agent certifying that the seller or the seller's agent has the lawful right to sell and dispose of the motor vehicle.

h.         The name and address of the person from whom the motor vehicle is being purchased.

i.          A photocopy or electronic scan of a valid drivers license or identification card issued by the Division of Motor Vehicles of the seller of the motor vehicle, or seller's agent, to the secondary metals recycler or salvage yard, or in lieu thereof, any other identification card containing a photograph of the seller as issued by any state or federal agency of the United States: provided, that if the buyer has a copy of the seller's photo identification on file, the buyer may reference the identification that is on file, without making a separate photocopy for each transaction. If seller has no identification as described in this sub‑subdivision, the secondary metals recycler or salvage yard shall not complete the transaction.

(2)        Maintain the information required under subdivision (1) of this subsection for not less than two years from the date of the purchase of the motor vehicle.

(b)        Inspection of Motor Vehicles and Records.  At any time it appears a secondary metals recycler, salvage yard, or any other person involved in secondary metals operations is open for business, a law enforcement officer shall have the right to inspect the following:

(1)        Any and all motor vehicles in the possession of the secondary metals recycler, the salvage yard, or any other person involved in secondary metals operations.

(2)        Any records required to be maintained under subsection (a) of this section.

(c)        Violations.  Any person who knowingly and willfully violates any of the provisions of this section, or any person who falsifies the statement required under subsection (a)(1)g. of this section, shall be guilty of a Class 1 misdemeanor for a first offense. A second or subsequent violation of this section is a Class I felony. The court may order a defendant seller under this subsection to make restitution to the secondary metals recycler or salvage yard for any damage or loss caused by the defendant seller arising out of an offense committed by the defendant seller.

(d)        Confiscation of Vehicle or Tools Used in Illegal Sale.  Any motor vehicle used to transport another motor vehicle illegally sold under this section may be seized by law enforcement and is subject to forfeiture by the court, provided, however, that no vehicle used by any person in the transaction of a sale of regulated metals is subject to forfeiture unless it appears that the owner or other person in charge of the motor vehicle is a consenting party or privy to the commission of a crime, and a forfeiture of the vehicle encumbered by a bona fide security interest is subject to the interest of the secured party who had no knowledge of or consented to the act.

Whenever property is forfeited under this subsection by order of the court, the law enforcement agency having custody of the property shall sell any forfeited property which is not required to be destroyed by law and which is not harmful to the public, provided that the proceeds are remitted to the Civil Fines and Forfeitures Fund established pursuant to G.S. 115C‑457.1.

(e)        Exemptions.  As used in this section, the term "motor vehicle" shall not include motor vehicles which have been mechanically flattened, crushed, baled, or logged and sold for purposes of scrap metal only.

(f)         Preemption.  No local government shall enact any local law or ordinance with regards to the regulation of the sale of motor vehicles to secondary metals recyclers or salvage yards. (2007‑505, s. 1.)



§ 20-63. Registration plates furnished by Division; requirements; replacement of regular plates with First in Flight plates; surrender and reissuance; displaying; preservation and cleaning; alteration or concealment of numbers; commission contracts

§ 20‑63.  Registration plates furnished by Division; requirements; replacement of regular plates with First in Flight plates; surrender and reissuance; displaying; preservation and cleaning; alteration or concealment of numbers; commission contracts for issuance.

(a)        The Division upon registering a vehicle shall issue to the owner one registration plate for a motorcycle, trailer or semitrailer and for every other motor vehicle. Registration plates issued by the Division under this Article shall be and remain the property of the State, and it shall be lawful for the Commissioner or his duly authorized agents to summarily take possession of any plate or plates which he has reason to believe is being illegally used, and to keep in his possession such plate or plates pending investigation and legal disposition of the same. Whenever the Commissioner finds that any registration plate issued for any vehicle pursuant to the provisions of this Article has become illegible or is in such a condition that the numbers thereon may not be readily distinguished, he may require that such registration plate, and its companion when there are two registration plates, be surrendered to the Division. When said registration plate or plates are so surrendered to the Division, a new registration plate or plates shall be issued in lieu thereof without charge. The owner of any vehicle who receives notice to surrender illegible plate or plates on which the numbers are not readily distinguishable and who willfully refuses to surrender said plates to the Division shall be guilty of a Class 2 misdemeanor.

(b)        Every license plate shall have displayed upon it the registration number assigned to the vehicle for which it is issued, the name of the State of North Carolina, which may be abbreviated, and the year number for which it is issued or the date of expiration. A plate issued for a commercial vehicle, as defined in G.S. 20‑4.2(1), and weighing 26,001 pounds or more, must bear the word "commercial," unless the plate is a special registration plate authorized in G.S. 20‑79.4 or the commercial vehicle is a trailer or is licensed for 6,000 pounds or less. The plate issued for vehicles licensed for 7,000 pounds through 26,000 pounds must bear the word "weighted".

Except as otherwise provided in this subsection, a registration plate issued by the Division for a private passenger vehicle or for a private hauler vehicle licensed for 6,000 pounds or less shall be a "First in Flight" plate. A "First in Flight" plate shall have the words "First in Flight" printed at the top of the plate above all other letters and numerals. The background of the plate shall depict the Wright Brothers biplane flying over Kitty Hawk Beach, with the plane flying slightly upward and to the right. The following special registration plates do not have to be a "First in Flight" plate. The design of the plates that are not "First in Flight" plates must be approved by the Division and the State Highway Patrol for clarity and ease of identification.

(1)        Friends of the Great Smoky Mountains National Park.

(2)        Rocky Mountain Elk Foundation.

(3)        Blue Ridge Parkway Foundation.

(4)        Friends of the Appalachian Trail.

(5)        NC Coastal Federation.

(6)        In God We Trust.

(7)        Stock Car Racing Theme.

(8)        Buddy Pelletier Surfing Foundation.

(9)        Guilford Battleground Company.

(10)      National Wild Turkey Federation.

(11)      North Carolina Aquarium Society.

(12)      First in Forestry.

(13)      North Carolina Wildlife Habitat Foundation.

(14)      NC Trout Unlimited.

(15)      Ducks Unlimited.

(16)      Lung Cancer Research.

(17)      NC State Parks.

(18)      Support Our Troops.

(19)      US Equine Rescue League.

(20)      Fox Hunting.

(21)      Back Country Horsemen of North Carolina.

(22)      Hospice Care.

(23)      Home Care and Hospice.

(24)      NC Tennis Foundation.

(25)      AIDS Awareness.

(c)        Such registration plate and the required numerals thereon, except the year number for which issued, shall be of sufficient size to be plainly readable from a distance of 100 feet during daylight.

(d)        Registration plates issued for a motor vehicle other than a motorcycle, trailer, or semitrailer shall be attached thereto, one in the front and the other in the rear: Provided, that when only one registration plate is issued for a motor vehicle other than a truck‑tractor, said registration plate shall be attached to the rear of the motor vehicle. The registration plate issued for a truck‑tractor shall be attached to the front thereof. Provided further, that when only one registration plate is issued for a motor vehicle and this motor vehicle is transporting a substance that may adhere to the plate so as to cover or discolor the plate or if the motor vehicle has a mechanical loading device that may damage the plate, the registration plate may be attached to the front of the motor vehicle.

Any motor vehicle of the age of 35 years or more from the date of manufacture may bear the license plates of the year of manufacture instead of the current registration plates, if the current registration plates are maintained within the vehicle and produced upon the request of any person.

The Division shall provide registered owners of motorcycles and motorcycle trailers with suitably reduced size registration plates.

(e)        Preservation and Cleaning of Registration Plates.  It shall be the duty of each and every registered owner of a motor vehicle to keep the registration plates assigned to such motor vehicle reasonably clean and free from dust and dirt, and such registered owner, or any person in his employ, or who operates such motor vehicle by his authority, shall, upon the request of any proper officer, immediately clean such registration plates so that the numbers thereon may be readily distinguished, and any person who shall neglect or refuse to so clean a registration plate, after having been requested to do so, shall be guilty of a Class 3 misdemeanor.

(f)         Operating with False Numbers.  Any person who shall willfully operate a motor vehicle with a registration plate which has been repainted or altered or forged shall be guilty of a Class 2 misdemeanor.

(g)        Alteration, Disguise, or Concealment of Numbers.  Any operator of a motor vehicle who shall willfully mutilate, bend, twist, cover or cause to be covered or partially covered by any bumper, light, spare tire, tire rack, strap, or other device, or who shall paint, enamel, emboss, stamp, print, perforate, or alter or add to or cut off any part or portion of a registration plate or the figures or letters thereon, or who shall place or deposit or cause to be placed or deposited any oil, grease, or other substance upon such registration plates for the purpose of making dust adhere thereto, or who shall deface, disfigure, change, or attempt to change any letter or figure thereon, or who shall display a number plate in other than a horizontal upright position, shall be guilty of a Class 2 misdemeanor. Any operator of a motor vehicle who shall willfully cover or cause to be covered any part or portion of a registration plate or the figures or letters thereon by any device designed or intended to prevent or interfere with the taking of a clear photograph of a registration plate by a traffic control or toll collection system using cameras commits an infraction and shall be fined under G.S. 14‑3.1. Any operator of a motor vehicle who shall otherwise intentionally cover any number or registration renewal sticker on a registration plate with any material that makes the number or registration renewal sticker illegible commits an infraction and shall be fined under G.S. 14‑3.1. Any operator of a motor vehicle who covers the State name, year sticker, or month sticker on a registration plate with a license plate frame commits an infraction and shall be fined under G.S. 14‑3.1. Nothing in this subsection shall prohibit the use of transparent covers that do not prevent or interfere with the taking of a clear photograph of a registration plate by a traffic control or toll collection system using cameras.

(h)        Commission Contracts for Issuance of Plates and Certificates.  All registration plates, registration certificates, and certificates of title issued by the Division, outside of those issued from the Charlotte and Raleigh offices of the Division and those issued and handled through the United States mail, shall be issued insofar as practicable and possible through commission contracts entered into by the Division for the issuance of the plates and certificates in localities throughout North Carolina with persons, firms, corporations or governmental subdivisions of the State of North Carolina. The Division shall make a reasonable effort in every locality, except as noted above, to enter into a commission contract for the issuance of the plates and certificates and a record of these efforts shall be maintained in the Division. In the event the Division is unsuccessful in making commission contracts, it shall issue the plates and certificates through the regular employees of the Division. Whenever registration plates, registration certificates, and certificates of title are issued by the Division through commission contract arrangements, the Division shall provide proper supervision of the distribution. Nothing contained in this subsection will allow or permit the operation of fewer outlets in any county in this State than are now being operated.

Commission contracts entered into by the Division under this subsection shall provide for the payment of compensation on a per transaction basis. The collection of the highway use tax shall be considered a separate transaction for which one dollar and twenty‑seven cents ($1.27) compensation shall be paid. The performance at the same time of one or more of the remaining transactions listed in this subsection shall be considered a single transaction for which one dollar and forty‑three cents ($1.43) compensation shall be paid.

A transaction is any of the following activities:

(1)        Issuance of a registration plate, a registration card issued without collection of property taxes or fees under G.S. 105‑330.5, a registration renewal sticker, or a certificate of title.

(2)        Issuance of a handicapped placard or handicapped identification card.

(3)        Acceptance of an application for a personalized registration plate.

(4)        Acceptance of a surrendered registration plate, registration card, or registration renewal sticker, or acceptance of an affidavit stating why a person cannot surrender a registration plate, registration card, or registration renewal sticker.

(5)        Cancellation of a title because the vehicle has been junked.

(6)        Acceptance of an application for, or issuance of, a refund for a fee or a tax, other than the highway use tax.

(7)        Receipt of the civil penalty imposed by G.S. 20‑311 for a lapse in financial responsibility or receipt of the restoration fee imposed by that statute.

(8)        Acceptance of a notice of failure to maintain financial responsibility for a motor vehicle.

(8a)      Collection of civil penalties imposed for violations of G.S. 20‑183.8A.

(8b)      Sale of one or more inspection stickers in a single transaction to a licensed inspection station.

(9)        Collection of the highway use tax.

(10)      Acceptance of a temporary lien filing.

(h1)      Commission contracts entered into by the Division under this subsection shall also provide for the payment of an additional one dollar ($1.00) of compensation to commission contract agents for any transaction assessed a fee under subdivision (a)(1), (a)(2), (a)(3), (a)(7), (a)(8), or (a)(9) of G.S. 20‑85.

(h2)      Upon the closing of the only contract license plate agency in a county, the Division shall as soon as practicable designate a temporary location for the issuance of all registration plates, registration certificates, and certificates of title issued by the Division for that county. The designation shall be posted at the former agency location for not less than 30 days and shall include the street address and telephone number of the temporary location. A former contract agent shall allow the posting of this required notice at the former location for a period of not less than 30 days. A failure to comply with the posting requirements of this section by a former contract agent shall be a Class 3 misdemeanor.

(i)         Electronic Applications and Collections.  The Division shall accept electronic applications for the issuance of registration plates, registration certificates, and certificates of title, and is authorized to electronically collect fees from online motor vehicle registration vendors under contract with the Division.

(j)         The Division shall contract with at least two online motor vehicle registration vendors which may enter into contracts with motor vehicle dealers to complete and file Division required documents for the issuance of a certificate of title, registration plate, or registration card or a duplicate certificate of title, registration plate, or registration card for a motor vehicle, upon purchase or sale of a vehicle.

(k)        Commission contract agents are authorized to enter into contracts with online motor vehicle registration vendors which are under contract with the Division to complete and file Division required documents for the issuance of a certificate of title, registration plate, or registration card or a duplicate certificate of title, registration plate, or registration card for a motor vehicle.  (1937, c. 407, s. 27; 1943, c. 726; 1951, c. 102, ss. 1‑3; 1955, c. 119, s. 1; 1961, c. 360, s. 4; c. 861, s. 2; 1963, c. 552, s. 6; c. 1071; 1965, c. 1088; 1969, c. 1140; 1971, c. 945; 1973, c. 629; 1975, c. 716, s. 5; 1979, c. 470, s. 1; c. 604, s. 1; c. 917, s. 4; 1981, c. 750; c. 859, s. 76; 1983, c. 253, ss. 1‑3; 1985, c. 257; 1991 (Reg. Sess., 1992), c. 1007, s. 32; 1993, c. 539, ss. 333‑336; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑36, s. 1; 1997‑443, s. 32.7(a); 1997‑461, s. 1; 1998‑160, s. 3; 1998‑212, ss. 15.4(a), 27.6(a); 1999‑452, ss. 13, 14; 2000‑182, s. 3; 2001‑424, s. 27.21; 2001‑487, s. 50(c); 2002‑159, s. 31.1; 2003‑424, s. 1; 2004‑77, s. 1; 2004‑79, s. 1; 2004‑131, s. 1; 2004‑185, s. 1; 2005‑216, s. 1; 2006‑209, s. 1; 2006‑213, s. 4; 2007‑243, s. 1; 2007‑400, s. 1; 2007‑483, s. 1; 2007‑488, ss. 2‑5; 2008‑225, s. 8; 2009‑445, s. 24(b1); 2009‑456, s. 1.)



§ 20-63.01. Bonds required for commission contractors.

§ 20‑63.01.  Bonds required for commission contractors.

(a)        A guaranty bond is required for each commission contractor that is not a governmental subdivision of this State that is granted a contract to issue license plates or conduct business pursuant to G.S. 20‑63. Provided, however, a commission contractor that is unable to secure a bond may, with the consent of the Division, provide an alternative to a guaranty bond, as provided in subsection (c) of this section.

The Division may revoke, with cause, a contract with a commission contractor that fails to maintain a bond or an alternative to a bond, pursuant to this section.

(b)       (1)        When application is made for a contract or contract renewal, the applicant shall file a guaranty bond with the clerk of the superior court and/or the register of deeds of the county in which the commission contractor will be located. The bond shall be in favor of the Division. The bond shall be executed by the applicant as principal and by a bonding company authorized to do business in this State. The bond shall be conditioned to provide indemnification to the Division for a loss of revenue for any reason, including bankruptcy, employee embezzlement or theft, foreclosure, or ceasing to operate.

(2)        The bond shall be in an amount determined by the Division to be adequate to provide indemnification to the Division under the terms of the bond. The bond amount shall be at least one hundred thousand dollars ($100,000).

(3)        The bond shall remain in force and effect until cancelled by the guarantor. The guarantor may cancel the bond upon 30 days' notice to the Division. Cancellation of the bond shall not affect any liability incurred or accrued prior to the termination of the notice period.

(4)        The Division may be able to negotiate bonds for contractors who qualify for bonds as a group under favorable rates or circumstances. If so, the Division may require those contractors who can qualify for the group bond to obtain their bond as part of a group of contractors. The Division may deduct the premiums for any bonds it may be able to negotiate at group rates from the commissioned contractors' compensation.

(c)        An applicant that is unable to secure a bond may seek a waiver of the guaranty bond from the Division and approval of one of the guaranty bond alternatives set forth in this subsection. With the approval of the Division, an applicant may file with the clerk of the superior court and/or the register of deeds of the county in which the commission contractor will be located, in lieu of a bond:

(1)        An assignment of a savings account in an amount equal to the bond required (i) which is in a form acceptable to the Division; (ii) which is executed by the applicant; (iii) which is executed by a state or federal savings and loan association, state bank, or national bank that is doing business in North Carolina and whose accounts are insured by a federal depositors corporation; and (iv) for which access to the account in favor of the State of North Carolina is subject to the same conditions as for a bond in subsection (b) of this section.

(2)        A certificate of deposit (i) which is executed by a state or federal savings and loan association, state bank, or national bank which is doing business in North Carolina and whose accounts are insured by a federal depositors corporation; (ii) which is either payable to the State of North Carolina, unrestrictively endorsed to the Division of Motor Vehicles; in the case of a negotiable certificate of deposit, is unrestrictively endorsed to the Division of Motor Vehicles; or in the case of a nonnegotiable certificate of deposit, is assigned to the Division of Motor Vehicles in a form satisfactory to the Division; and (iii) for which access to the certificate of deposit in favor of the State of North Carolina is subject to the same conditions as for a bond in subsection (b) of this section. (2007‑488, s. 1.)



§ 20-63.1. Division may cause plates to be reflectorized.

§ 20‑63.1.  Division may cause plates to be reflectorized.

The Division of Motor Vehicles is hereby authorized to cause vehicle license plates for 1968 and future years to be completely treated with reflectorized materials designed to increase visibility and legibility of license plates at night. (1967, c. 8; 1975, c. 716, s. 5.)



§ 20-64. Transfer of registration plates to another vehicle.

§ 20‑64.  Transfer of registration plates to another vehicle.

(a)        Except as otherwise provided in this Article, registration plates shall be retained by the owner thereof upon disposition of the vehicle to which assigned, and may be assigned to another vehicle, belonging to such owner and of a like vehicle category within the meaning of G.S. 20‑87 and 20‑88, upon proper application to the Division and payment of a transfer fee and such additional fees as may be due because the vehicle to which the plates are to be assigned requires a greater registration fee than that vehicle to which the license plates were last assigned. In cases where the plate is assigned to another vehicle belonging to such owner, and is not of a like vehicle category within the meaning of G.S. 20‑87 and 20‑88, the owner shall surrender the plate to the Division and receive therefor a plate of the proper category, and the unexpired portion of the fee originally paid by the owner for the plate so surrendered shall be a credit toward the fee charged for the new plate of the proper category. Provided, that the owner shall not be entitled to a cash refund when the registration fee for the vehicle to which the plates are to be assigned is less than the registration fee for that vehicle to which the license plates were last assigned. An owner assigning or transferring plates to another vehicle as provided herein shall be subject to the same assessments and penalties for use of the plates on another vehicle or for improper use of the plates, as he could have been for the use of the plates on the vehicle to which last assigned. Provided, however, that upon compliance with the requirements of this section, the registration plates of vehicles owned by and registered in the name of a corporation may be transferred and assigned to a like vehicle category within the meaning of G.S. 20‑87 and 20‑88, upon the showing that the vehicle to which the transfer and assignment is to be made is owned by a corporation which is a wholly owned subsidiary of the corporation applying for such transfer and assignment.

(b)        Upon a change of the name of a corporation or a change of the name under which a proprietorship or partnership is doing business, the corporation, partnership or proprietorship shall forthwith apply for correction of the certificate of title of all vehicles owned by such corporation, partnership or proprietorship so as to correctly reflect the name of the corporation or the name under which the proprietorship or partnership is doing business, and pay the fees required by law.

(c)        Upon a change in the composition of a partnership, ownership of vehicles belonging to such partnership shall not be deemed to have changed so long as one partner of the predecessor partnership remains a partner in the reconstituted partnership, but the reconstituted partnership shall forthwith apply for correction of the certificate of title of all vehicles owned by such partnership so as to correctly reflect the composition of the partnership and the name under which it is doing business, if any, and pay the fees required by law.

(d)        When a proprietorship or partnership is incorporated, the corporation shall retain license plates assigned to vehicles belonging to it and may use the same, provided the corporation applies for and obtains transfers of the certificates of title of all vehicles and pays the fees required by law.

(e)        Upon death of the owner of a registered vehicle, such registration shall continue in force as a valid registration until the end of the year for which the license is issued unless ownership of the vehicle passes or is transferred to any person other than the surviving spouse before the end of the year.

(f)         The owner or transferor of a registered vehicle who surrenders the registration plate to the division may secure a refund for the unexpired portion of such plate prorated on a monthly basis, beginning the first day of the month following surrender of the plate to the division, provided the annual fee of such surrendered plate is sixty dollars ($60.00) or more. This refund may not exceed one half of the annual license fee. No refund shall be made unless the owner or transferor furnishes proof of financial responsibility on the registered vehicle effective until the date of the surrender of the plate. Proof of financial responsibility shall be furnished in a manner prescribed by the Commissioner.

(g)        The Commissioner of Motor Vehicles shall have the power to make such rules and regulations as he may deem necessary for the administration of transfers of license plates and vehicles under this Article. (1937, c. 407, s. 28; 1945, c. 576, s. 1; 1947, c. 914, s. 1; 1951, c. 188; c. 819, s. 1; 1961, c. 360, s. 5; 1963, cc. 1067, 1190; 1967, c. 995; 1973, c. 1134; 1975, c. 716, s. 5; 1981, c. 227; 2004‑167, s. 1; 2004‑199, s. 59; 2007‑491, s. 5.)



§ 20-64.1: Repealed by Session Laws 1995 (Regular Session, 1996), c. 756, s. 6.

§ 20‑64.1:  Repealed by Session Laws 1995 (Regular Session, 1996), c.  756, s. 6.



§ 20-64.2. Permit for emergency use of registration plate.

§ 20‑64.2.  Permit for emergency use of registration plate.

The Commissioner may, if in his opinion it is equitable, grant to the licensee a special permit for the use of a registration plate on a vehicle other than the vehicle for which the plate was issued, when the vehicle for which such plate was issued is undergoing repairs in a regular repair shop or garage.

Application for such permit shall be made on forms provided by the Division and must show, in addition to such other information as may be required by the Commissioner, that an emergency exists which would warrant the issuance of such permit.

Such permit shall be evidenced by a certificate issued by the Commissioner and which shall show the time of issuance, the person to  whom issued, the motor number, serial number or identification number of the vehicle on which such plate is to be used and shall be in the immediate possession of the person operating such vehicle at all times while operating the same. And such certificate shall be valid only so long as the vehicle for which the registration plate has been issued shall remain in the repair shop or garage but not to exceed a period of 20 days from its issuance. The person to whom the permit provided in this section is issued shall be liable for any additional license fees or penalties that might accrue by reason of the provisions of G.S. 20‑86 and 20‑96 of the General Statutes. (1957, c. 402; 1975, c. 716, s. 5.)



§ 20-65. Repealed by Session Laws 1979, 2nd Session, c. 1280, s. 1.

§ 20‑65.  Repealed by Session Laws 1979, 2nd Session, c. 1280, s. 1.



§ 20-66. Renewal of vehicle registration.

§ 20‑66.  Renewal of vehicle registration.

(a)        Annual Renewal.  The registration of a vehicle must be renewed annually. To renew the registration of a vehicle, the owner of the vehicle must file an application with the Division and pay the required registration fee. The Division may receive and grant an application for renewal of registration at any time before the registration expires.

(b)        Method of Renewal.  When the Division renews the registration of a vehicle, it must issue a new registration card for the vehicle and either a new registration plate or a registration renewal sticker. The Division may renew a registration plate for any type of vehicle by means of a renewal sticker.

(b1)      Repealed by Session Laws 1993, c. 467, s. 2.

(c)        Renewal Stickers.  A registration renewal sticker issued by the Division must be displayed on the registration plate that it renews in the place prescribed by the Commissioner and must indicate the period for which it and the registration plate on which it is displayed are valid. Except where physical differences between a registration renewal sticker and a registration plate render a provision of this Chapter inapplicable, the provisions of this Chapter relating to registration plates apply to registration renewal stickers.

(d),       (e) Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 761, s. 5.

(f)         Repealed by Session Laws 1993, c. 467, s. 2.

(g)        When Renewal Sticker Expires.  The registration of a vehicle that is renewed by means of a registration renewal sticker expires at midnight on the last day of the month designated on the sticker. It is lawful, however, to operate the vehicle on a highway until midnight on the fifteenth day of the month following the month in which the sticker expired.

The Division may vary the expiration dates of registration renewal stickers issued for a type of vehicle so that an approximately equal number expires at the end of each month, quarter, or other period consisting of one or more months. When the Division implements registration renewal for a type of vehicle by means of a renewal sticker, it may issue a registration renewal sticker that expires at the end of any monthly interval.

(h)        Repealed by Session Laws 2004‑167, s. 3, as amended by Session Laws 2004‑199, s. 59, effective January 1, 2006.

(i)         Property Tax Consolidation.  When the Division receives an application under subsection (a) for the renewal of registration before the current registration expires, the Division shall grant the application if it is made for the purpose of consolidating the property taxes payable by the applicant on classified motor vehicles, as defined in G.S. 105‑330. The registration fee for a motor vehicle whose registration cycle is changed under this subsection shall be reduced by a prorated amount. The prorated amount is one‑twelfth of the registration fee in effect when the motor vehicle's registration was last renewed multiplied by the number of full months remaining in the motor vehicle's current registration cycle, rounded to the nearest multiple of twenty‑five cents (25¢).

(j)         Inspection Prior to Renewal of Registration.  The Division shall not renew the registration of a vehicle unless it has a current safety or emissions inspection.

(k)        Repealed by Session Laws 2008‑190, s. 1, effective October 1, 2008.  (1937, c. 407, s. 30; 1955, c. 554, s. 3; 1973, c. 1389, s. 1; 1975, c. 716, s. 5; 1977, c. 337; 1979, 2nd Sess., c. 1280, ss. 2, 3; 1981 (Reg. Sess., 1982), c. 1258, s. 1; 1985 (Reg. Sess., 1986), c. 982, s. 24; 1991, c. 624, ss. 6, 7; c. 672, s. 7; c. 726, s. 23; 1993, c. 467, s. 2; 1993 (Reg. Sess., 1994), c. 761, s. 5; 2004‑167, ss. 2, 3; 2004‑199, s. 59; 2007‑503, s. 1; 2008‑190, s. 1.)



§ 20-66.1. Repealed by Session Laws 1973, c. 1389, s. 2.

§ 20‑66.1.  Repealed by Session Laws 1973, c. 1389, s. 2.



§ 20-67. Notice of change of address or name.

§ 20‑67.  Notice of change of address or name.

(a)        Address.  A person whose address changes from the address stated on a certificate of title or registration card must notify the Division of the change within 60 days after the change occurs. The person may obtain a duplicate certificate of title or registration card stating the new address but is not required to do so. A person who does not move but whose address changes due to governmental action may not be charged with violating this subsection.

(b)        Name.  A person whose name changes from the name stated on a certificate of title or registration card must notify the Division of the change within 60 days after the change occurs. The person may obtain a duplicate certificate of title or registration card but is not required to do so.

(c)        Fee.  G.S. 20‑85 sets the fee for a duplicate certificate of title or registration card. (1937, c. 407, s. 31; 1955, c. 554, s. 4; 1975, c. 716, s. 5; 1979, c. 106; 1997‑122, s. 7.)



§ 20-68. Replacement of lost or damaged certificates, cards and plates.

§ 20‑68.  Replacement of lost or damaged certificates, cards and plates.

(a)        In the event any registration card or registration plate is lost, mutilated, or becomes illegible, the owner or legal representative of the owner of the vehicle for which the same was issued, as shown by the records of the Division, shall immediately make application for and may obtain a duplicate or a substitute or a new registration under a new registration number, as determined to be most advisable by the Division, upon the applicant's furnishing under  oath information satisfactory to the Division and payment of required fee.

(b)        If a certificate of title is lost, stolen, mutilated, destroyed or becomes illegible, the first lienholder or, if none, the owner or legal representative of the owner named in the certificate, as shown by the records of the Division, shall promptly make application for and may obtain a duplicate upon furnishing information satisfactory to the Division. It shall be mailed to the first lienholder named in it or, if none, to the owner. The Division shall not issue a new certificate of title upon application made on a duplicate until 15 days after receipt of the application. A person recovering an original certificate of title for which a duplicate has been issued shall promptly surrender the original certificate to the Division. (1937, c. 407, s. 32; 1961, c. 360, s. 7; c. 835, s. 7; 1975, c. 716, s. 5.)



§ 20-69. Division authorized to assign new engine number.

§ 20‑69.  Division authorized to assign new engine number.

The owner of a motor vehicle upon which the engine number or serial number has become illegible or has been removed or obliterated shall immediately make application to the Division for a new engine or serial number for such motor vehicle. The Division, when satisfied that the applicant is the lawful owner of the vehicle referred to in such application is hereby authorized to assign a new engine or serial number thereto, and shall require that such number, together with the name of this State, or a symbol indicating this State, be stamped upon the engine, or in the event such number is a serial number, then upon such portion of the motor vehicle as shall be designated by the Division. (1937, c. 407, s. 33; 1975, c. 716, s. 5.)



§ 20-70. Division to be notified when another engine is installed or body changed.

§ 20‑70.  Division to be notified when another engine is installed or body changed.

(a)        Whenever a motor vehicle registered hereunder is altered by the installation of another engine in place of an engine, the number of which is shown in the registration records, or the installation of another body in place of a body, the owner of such motor vehicle shall immediately give notice to the Division in writing on a form prepared by it, which shall state the number of the former engine and the number of the newly installed engine, the registration number of the motor vehicle, the name of the owner and any other information which the Division may require. Whenever another engine has been substituted as provided in this section, and the notice given as required hereunder, the Division shall insert the number of the newly installed engine upon the registration card and certificate of title issued for such motor vehicle.

(b)        Whenever a new engine or serial number has been assigned to and stamped upon a motor vehicle as provided in G.S. 20‑69, or whenever a new engine has been installed or body changed as provided in this section, the Division shall require the owner to surrender to the Division the registration card and certificate of title previously issued for said vehicle. The Division shall also require the owner to make application for a duplicate registration card and a duplicate certificate of title showing the new motor or serial number thereon or new style of body, and upon receipt of such application and fee, as for any other duplicate title, the Division shall issue to said owner a duplicate registration and a duplicate certificate of title showing thereon the new number in place of the original number or the new style of body.

(c)        The notification and registration requirements contained in subsections (a) and (b) of this section regarding an engine change shall be required only if the motor vehicle into which a new engine is installed uses an engine number as the sole means to identify the vehicle.  (1937, c. 407, s. 34; 1943, c. 726; 1975, c. 716, s. 5; 2009‑405, s. 3.)



§ 20-71. Altering or forging certificate of title, registration card or application, a felony; reproducing or possessing blank certificate of title.

§ 20‑71.  Altering or forging certificate of title, registration card or application, a felony; reproducing or possessing blank certificate of title.

(a)        Any person who, with fraudulent intent, shall alter any certificate of title, registration card issued by the Division, or any application for a certificate of title or registration card, or forge or counterfeit any certificate of title or registration card purported to have been issued by the Division under the provisions of this Article, or who, with fraudulent intent, shall alter, falsify or forge any assignment thereof, or who shall hold or use any such certificate, registration card, or application, or assignment, knowing the same to have been altered, forged or falsified, shall be guilty of a felony and upon conviction thereof shall be punished in the discretion of the court.

(b)        It shall be unlawful for any person with fraudulent intent to reproduce or possess a blank North Carolina certificate of title or facsimile thereof.  Any person, firm or corporation violating the provisions of this section shall be guilty of a Class I felony. (1937, c. 407, s. 35; 1959, c. 1264, s. 2; 1971, c. 99; 1975, c. 716, s. 5; 1979, c. 499; 1993, c. 539, s. 1251; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 20-71.1. Registration evidence of ownership; ownership evidence of defendant's responsibility for conduct of operation.

§ 20‑71.1.  Registration evidence of ownership; ownership evidence of defendant's responsibility for conduct of operation.

(a)        In all actions to recover damages for injury to the person or to property or for the death of a person, arising out of an accident or collision involving a motor vehicle, proof of ownership of such motor vehicle at the time of such accident or collision shall be prima facie evidence that said motor vehicle was being operated and used with the authority, consent, and knowledge of the owner in the very transaction out of which said injury or cause of action arose.

(b)        Proof of the registration of a motor vehicle in the name of any person, firm, or corporation, shall for the purpose of any such action, be prima facie evidence of ownership and that such motor vehicle was then being operated by and under the control of a person for whose conduct the owner was legally responsible, for the owner's benefit, and within the course and scope of his employment. (1951, c. 494; 1961, c. 975.)



§ 20-71.2. Declaration of purpose.

Part 3A.

Salvage Titles.

§ 20‑71.2.  Declaration of purpose.

The titling of salvage motor vehicles constitutes a problem in North Carolina because members of the public are sometimes misled into believing a motor vehicle has not been damaged by collision, fire, flood, accident, or other cause or that the vehicle has not been altered, rebuilt, or modified to such an extent that it impairs or changes the original components of the motor vehicle.  It is therefore in the public interest that the Commissioner of Motor Vehicles issue rules to give public notice of the titling of such vehicles and to carry out the provisions of this Part of the motor vehicle laws of North Carolina. (1987, c. 607, s. 1.)



§ 20-71.3. Salvage and other vehicles  titles and registration cards to be branded.

§ 20‑71.3.  Salvage and other vehicles  titles and registration cards to be branded.

(a)        Motor vehicle certificates of title and registration cards issued pursuant to G.S. 20‑57 shall be branded in accordance with this section.

As used in this section, "branded" means that the title and registration card shall contain a designation that discloses if the vehicle is classified as any of the following:

(1)        Salvage Motor Vehicle.

(2)        Salvage Rebuilt Vehicle.

(3)        Reconstructed Vehicle.

(4)        Flood Vehicle.

(5)        Non‑U.S.A. Vehicle.

(6)        Any other classification authorized by law.

(a1)      Any motor vehicle that is declared a total loss by an insurance company licensed and approved to conduct business in North Carolina, in addition to the designations noted in subsection (a) of this section, shall:

(1)        Have the title and registration card marked "TOTAL LOSS CLAIM".

(2)        Have a tamperproof permanent marker inserted into the doorjamb of that vehicle by the Division, at the time of the final inspection of the reconstructed vehicle, that states "TOTAL LOSS CLAIM VEHICLE". Should that vehicle be later reconstructed, repaired, or rebuilt, a permanent tamperproof marker shall be inserted in the doorjamb of the reconstructed, repaired, or rebuilt vehicle.

(b)        Any motor vehicle up to and including six model years old damaged by collision or other occurrence, that is to be retitled in this State, shall be subject to preliminary and final inspections by the Enforcement Section of the Division. For purposes of this section, the term "six model years" shall be calculated by counting the model year of the vehicle's manufacture as the first model year and the current calendar year as the final model year.

These inspections serve as antitheft measures and do not certify the safety or road‑worthiness of a vehicle.

(c)        The Division shall not retitle a vehicle described in subsection (b) of this section that has not undergone the preliminary and final inspections required by that subsection.

(d)        Any motor vehicle up to and including six model years old that has been inspected pursuant to subsection (b) of this section may be retitled with an unbranded title based upon a title application by the rebuilder with a supporting affidavit disclosing all of the following:

(1)        The parts used or replaced.

(2)        The major components replaced.

(3)        The hours of labor and the hourly labor rate.

(4)        The total cost of repair.

(5)        The existence, if applicable, of the doorjamb "TOTAL LOSS CLAIM VEHICLE" marker.

The unbranded title shall be issued only if the cost of repairs, including parts and labor, does not exceed seventy‑five percent (75%) of its fair market retail value.

(e)        Any motor vehicle more than six model years old damaged by collision or other occurrence that is to be retitled by the State may be retitled, without inspection, with an unbranded title based upon a title application by the rebuilder with a supporting affidavit disclosing all of the following:

(1)        The parts used or replaced.

(2)        The major components replaced.

(3)        The hours of labor and the hourly labor rate.

(4)        The total cost of repair.

(5)        The existence, if applicable, of the doorjamb "TOTAL LOSS CLAIM VEHICLE" marker.

(6)        The cost to replace the air bag restraint system.

The unbranded title shall be issued only if the cost of repairs, including parts and labor and excluding the cost to replace the air bag restraint system, does not exceed seventy‑five percent (75%) of its fair market retail value.

(f)         The Division shall maintain the affidavits required by this section and make them available for review and copying by persons researching the salvage and repair history of the vehicle.

(g)        Any motor vehicle that has been branded in another state shall be branded with the nearest applicable brand specified in this section, except that no junk vehicle or vehicle that has been branded junk in another state shall be titled or registered.

(h)        A branded title for a salvage motor vehicle damaged by collision or other occurrence shall be issued as follows:

(1)        For motor vehicles up to and including six model years old, a branded title shall be issued if the cost of repairs, including parts and labor, exceeds seventy‑five percent (75%) of its fair market value at the time of the collision or other occurrence.

(2)        For motor vehicles more than six model years old, a branded title shall be issued if the cost of repairs, including parts and labor and excluding the cost to replace the air bag restraint system, exceeds seventy‑five percent (75%) of its fair market value at the time of the collision or other occurrence.

(i)         Once the Division has issued a branded title for a motor vehicle all subsequent titles for that motor vehicle shall continue to reflect the branding.

(j)         The Division shall prepare necessary forms and doorjamb marker specifications and may adopt rules required to carry out the provisions of this Part. (1987, c. 607, s. 1; 1987 (Reg. Sess., 1988), c. 1105, s. 2; 1989, c. 455, ss. 2, 3; 1989 (Reg. Sess., 1990), c. 916, s. 1; 1997‑443, s. 32.26; 1998‑212, s. 27.8(a); 2003‑258, s. 1.)



§ 20-71.4. Failure to disclose damage to a vehicle shall be a misdemeanor.

§ 20‑71.4.  Failure to disclose damage to a vehicle shall be a misdemeanor.

(a)        It shall be unlawful for any transferor of a motor vehicle to do any of the following:

(1)        Transfer a motor vehicle up to and including five model years old when the transferor has knowledge that the vehicle has been involved in a collision or other occurrence to the extent that the cost of repairing that vehicle, excluding the cost to replace the air bag restraint system, exceeds twenty‑five percent (25%) of its fair market retail value at the time of the collision or other occurrence, without disclosing that fact in writing to the transferee prior to the transfer of the vehicle.

(2)        Transfer a motor vehicle when the transferor has knowledge that the vehicle is, or was, a flood vehicle, a reconstructed vehicle, or a salvage motor vehicle, without disclosing that fact in writing to the transferee prior to the transfer of the vehicle.

(a1)      For purposes of this section, the term "five model years" shall be calculated by counting the model year of the vehicle's manufacture as the first model year and the current calendar year as the final model year. Failure to disclose any of the information required under subsection (a) of this section that is within the knowledge of the transferor will also result in civil liability under G.S. 20‑348. The Commissioner may prepare forms to carry out the provisions of this section.

(b)        It shall be unlawful for any person to remove the title or supporting documents to any motor vehicle from the State of North Carolina with the intent to conceal damage (or damage which has been repaired) occurring as a result of a collision or other occurrence.

(c)        It shall be unlawful for any person to remove, tamper with, alter, or conceal the "TOTAL LOSS CLAIM VEHICLE" tamperproof permanent marker that is affixed to the doorjamb of any total loss claim vehicle. It shall be unlawful for any person to reconstruct a total loss claim vehicle and not include or affix a "TOTAL LOSS CLAIM VEHICLE" tamperproof permanent marker to the doorjamb of the rebuilt vehicle. Violation of this subsection shall constitute a Class I felony, punishable by a fine of not less than five thousand dollars ($5,000) for each offense.

(d)        Violation of subsections (a) and (b) of this section shall constitute a Class 2 misdemeanor.

(e)        The provisions of this section shall not apply to a State agency that assists the United States Department of Defense with purchasing, transferring, or titling a vehicle to another State agency, a unit of local government, a volunteer fire department, or a volunteer rescue squad.  (1987, c. 607, s. 1; 1987 (Reg. Sess., 1988), c. 1105, s. 3; 1989, c. 455, s. 4; 1989 (Reg. Sess., 1990), c. 916, s. 2; 1993, c. 539, s. 337; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑212, s. 27.8(b); 2003‑258, s. 2; 2009‑550, s. 2(a).)



§ 20-72. Transfer by owner.

Part 4. Transfer of Title or Interest.

§ 20‑72.  Transfer by owner.

(a)        Whenever the owner of a registered vehicle transfers or assigns his title or interests thereto, he shall remove the license plates. The registration card and plates shall be forwarded to the Division unless the plates are to be transferred to another vehicle as provided in G.S. 20‑64. If they are to be transferred to and used with another vehicle, then the endorsed registration card and the plates shall be retained and preserved by the owner. If such registration plates are to be transferred to and used with another vehicle, then the owner shall make application to the Division for assignment of the registration plates to such other vehicle under the provisions of G.S. 20‑64. Such application shall be made within 20 days after the date on which such plates are last used on the vehicle to which theretofore assigned.

(b)        In order to assign or transfer title or interest in any motor vehicle registered under the provisions of this Article, the owner shall execute in the presence of a person authorized to administer oaths an assignment and warranty of title on the reverse of the certificate of title in form approved by the Division, including in such assignment the name and address of the transferee; and no title to any motor vehicle shall pass or vest until such assignment is executed and the motor vehicle delivered to the transferee. The provisions of this section shall not apply to any foreclosure or repossession under a chattel mortgage or conditional sales contract or any judicial sale.

When a manufacturer's statement of origin or an existing certificate of title on a motor vehicle is unavailable, a motor vehicle dealer licensed under Article 12 of this Chapter may also transfer title to another by certifying in writing in a sworn statement to the Division that all prior perfected liens on the vehicle have been paid and that the motor vehicle dealer, despite having used reasonable diligence, is unable to obtain the vehicle's statement of origin or certificate of title. The Division is authorized to develop a form for this purpose. The filing of a false sworn certification with the Division pursuant to this paragraph shall constitute a Class H felony.

Any person transferring title or interest in a motor vehicle shall deliver the certificate of title duly assigned in accordance with the foregoing provision to the transferee at the time of delivering the vehicle, except that where a security interest is obtained in the motor vehicle from the transferee in payment of the purchase price or otherwise, the transferor shall deliver the certificate of title to the lienholder and the lienholder shall forward the certificate of title together with the transferee's application for new title and necessary fees to the Division within 20 days. Any person who delivers or accepts a certificate of title assigned in blank shall be guilty of a Class 2 misdemeanor.

The title to a salvage vehicle shall be forwarded to the Division as provided in G.S. 20‑109.1.

(c)        When the Division finds that any person other than the registered owner of a vehicle has in his possession a certificate of title to the vehicle on which there appears an endorsement of an assignment of title but there does not appear in the assignment any designation to show the name and address of the assignee or transferee, the Division shall be authorized and empowered to seize and hold said certificate of title until the assignor whose name appears in the assignment appears before the Division to complete the execution of the assignment or until evidence satisfactory to the Division is presented to the Division to show the name and address of the transferee. (1937, c. 407, s. 36; 1947, c. 219, ss. 4, 5; 1955, c. 554, ss. 5, 6; 1961, c. 360, s. 8; c. 835, s. 8; 1963, c. 552, ss. 3, 4; 1971, c. 678; 1973, c. 1095, s. 2; 1975, c. 716, s. 5; 1993, c. 539, s. 338; 1994, Ex. Sess., c. 24, s. 14(c); 2000‑182, s. 4.)



§ 20-73. New owner must get new certificate of title.

§ 20‑73.  New owner must get new certificate of title.

(a)        Time Limit.  A person to whom a vehicle is transferred, whether by purchase or otherwise, must apply to the Division for a new certificate of title. An application for a certificate of title must be submitted within 28 days after the vehicle is transferred. A person who must follow the procedure in G.S. 20‑76 to get a certificate of title and who applies for a title within the required 20‑day time limit is considered to have complied with this section even when the Division issues a certificate of title to the person after the time limit has elapsed.

A person may apply directly for a certificate of title or may allow another person, such as the person from whom the vehicle is transferred or a person who has a lien on the vehicle, to apply for a certificate of title on that person's behalf. A person to whom a vehicle is transferred is responsible for getting a certificate of title within the time limit regardless of whether the person allowed another to apply for a certificate of title on the person's behalf.

(b)        Exceptions.  This section does not apply to any of the following:

(1)        A dealer or an insurance company to whom a vehicle is transferred when the transfer meets the requirements of G.S. 20‑75.

(2)        A State agency that assists the United States Department of Defense with purchasing, transferring, or titling a vehicle to another State agency, a unit of local government, a volunteer fire department, or a volunteer rescue squad.

(c)        Penalties.  A person to whom a vehicle is transferred who fails to apply for a certificate of title within the required time is subject to a civil penalty of fifteen dollars ($15.00) and is guilty of a Class 2 misdemeanor. A person who undertakes to apply for a certificate of title on behalf of another person and who fails to apply for a title within the required time is subject to a civil penalty of fifteen dollars ($15.00). When a person to whom a vehicle is transferred fails to obtain a title within the required time because a person who undertook to apply for the certificate of title did not do so within the required time, the Division may impose a civil penalty only on the person who undertook to apply for the title. Civil penalties collected under this subsection shall be credited to the Highway Fund.  (1937, c. 407, s. 37; 1939, c. 275; 1947, c. 219, s. 6; 1961, c. 360, s. 9; 1975, c. 716, s. 5; 1991, c. 689, s. 332; 1993, c. 539, s. 339; 1994, Ex. Sess., c. 24, s. 14(c); 2005‑276, s. 44.1(j); 2009‑81, s. 1; 2009‑550, s. 2(b).)



§ 20-74. Penalty for making false statement about transfer of vehicle.

§ 20‑74.  Penalty for making false statement about transfer of vehicle.

A dealer or another person who, in an application required by this Division, knowingly makes a false statement about the date a vehicle was sold or acquired shall be guilty of a Class 3 misdemeanor. (1937, c. 407, s. 38; 1939, c. 275; 1961, c. 360, s. 10; 1975, c. 716, s. 5; 1979, c. 801, s. 8; 1981, c. 690, s. 21; 1991, c. 689, s. 333; 1993, c. 539, s. 340; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 20-75. When transferee is dealer or insurance company.

§ 20‑75.  When transferee is dealer or insurance company.

When the transferee of a vehicle registered under this Article is:

(1)        A dealer who is licensed under Article 12 of this Chapter and who holds the vehicle for resale; or

(2)        An insurance company taking the vehicle for sale or disposal for salvage purposes where the title is taken as a part of a bona fide claim settlement transaction and only for the purpose of resale,

the transferee shall not be required to register the vehicle nor forward the certificate of title to the Division as provided in G.S. 20‑73.

To assign or transfer title or interest in the vehicle, the dealer or insurance company shall execute, in the presence of a person authorized to administer oaths, a reassignment and warranty of title on the reverse of the certificate of title in the form approved by the Division, which shall include the name and address of the transferee. The title to the vehicle shall not pass or vest until the reassignment is executed and the motor vehicle delivered to the transferee.

The dealer transferring title or interest in a motor vehicle shall deliver the certificate of title duly assigned in accordance with the foregoing provision to the transferee at the time of delivering the vehicle, except:

(1)        Where a security interest in the motor vehicle is obtained from the transferee in payment of the purchase price or otherwise, the dealer shall deliver the certificate of title to the lienholder and the lienholder shall forward the certificate of title together with the transferee's application for new certificate of title and necessary fees to the Division within 20 days; or

(2)        Where the transferee has the option of cancelling the transfer of the vehicle within 10 days of delivery of the vehicle, the dealer shall deliver the certificate of title to the transferee at the end of that period. Delivery need not be made if the contract for sale has been rescinded in writing by all parties to the contract.

Any person who delivers or accepts a certificate of title assigned in blank shall be guilty of a Class 2 misdemeanor.

The title to a salvage vehicle shall be forwarded to the Division as provided in G.S. 20‑109.1. (1937, c. 407, s. 39; 1961, c. 835, s. 9; 1963, c. 552, s. 5; 1967, c. 760; 1973, c. 1095, s. 3; 1975, c. 716, s. 5; 1993, c. 440, s. 12; c. 539, s. 341; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑327, s. 2.1.)



§ 20-75.1. Conditional delivery of motor vehicles.

§ 20‑75.1.  Conditional delivery of motor vehicles.

Notwithstanding G.S. 20‑52.1, 20‑72, and 20‑75, nothing contained in those sections prohibits a dealer from entering into a contract with any purchaser for the sale of a vehicle and delivering the vehicle to the purchaser under terms by which the dealer's obligation to execute the manufacturer's certificate of origin or the certificate of title is conditioned on the purchaser obtaining financing for the purchase of the vehicle.  Liability, collision, and comprehensive insurance on a vehicle sold and delivered conditioned on the purchaser obtaining financing for the purchaser of the vehicle shall be covered by the dealer's insurance policy until such financing is finally approved and execution of the manufacturer's certificate of origin or execution of the certificate of title.  Upon final approval and execution of the manufacturer's certificate of origin or the certificate of title, and upon the purchaser having liability insurance on another vehicle, the delivered vehicle shall be covered by the purchaser's insurance policy beginning at the time of final financial approval and execution of the manufacturer's certificate of origin or the certificate of title.  The dealer shall notify the insurance agency servicing the purchaser's insurance policy or the purchaser's insurer of the purchase on the day of, or if the insurance agency or insurer is not open for business, on the next business day following approval of the purchaser's financing and execution of the manufacturer's certificate of origin or the certificate of title.  This subsection is in addition to any other provisions of law or insurance policies and does not repeal or supersede those provisions. (1993, c. 328, s. 1.)



§ 20-76. Title lost or unlawfully detained; bond as condition to issuance of new certificate.

§ 20‑76.  Title lost or unlawfully detained; bond as condition to issuance of new certificate.

(a)        Whenever the applicant for the registration of a vehicle or a new certificate of title thereto is unable to present a certificate of title thereto by reason of the same being lost or unlawfully detained by one in possession, or the same is otherwise not available, the Division is hereby authorized to receive such application and to examine into the circumstances of the case, and may require the filing of affidavits or other information; and when the Division is satisfied that the applicant is entitled thereto and that G.S. 20‑72 has been complied with, it is hereby authorized to register such vehicle and issue a new registration card, registration plate or plates and certificates of title to the person entitled thereto, upon payment of proper fees.

(b)        Whenever the applicant for a new certificate of title is unable to satisfy the Division that he is entitled thereto as provided in subsection (a) of this section, the applicant may nevertheless obtain issuance of a new certificate of title by filing a bond with the Division as a condition to the issuance thereof. The bond shall be in the form prescribed by the Division and shall be executed by the applicant. It shall be accompanied by the deposit of cash with the Division, be executed as surety by a person, firm or corporation authorized to conduct a surety business in this State or be in the nature of a real estate bond as described in G.S. 20‑279.24(a). The bond shall be in an amount equal to one and one‑half times the value of the vehicle as determined by the Division and conditioned to indemnify any prior owner or lienholder, any subsequent purchaser of the vehicle or person acquiring any security interest therein, and their respective successors in interest, against any expense, loss or  damage, reason of the issuance of the certificate of title to the vehicle or on account of any defect in or undisclosed security interest in the right, title and interest of the applicant in and to the vehicle. Any person damaged by issuance of the certificate of title shall have a right of action to recover on the bond for any breach of its conditions, but the aggregate liability of the surety to all persons shall not exceed the amount of the bond. The bond, and any deposit accompanying it, shall be returned at the end of three years or prior thereto if the vehicle is no longer registered in this State and the currently valid certificate of title is surrendered to the Division, unless the Division has been notified of the pendency of an action to recover on the bond. (1937, c. 407, s. 40; 1947, c. 219, s. 7; 1961, c. 360, s. 11; c. 835, s. 10; 1975, c. 716, s. 5.)



§ 20-77. Transfer by operation of law; sale under mechanic's or storage lien; unclaimed vehicles.

§ 20‑77.  Transfer by operation of law; sale under mechanic's or storage lien; unclaimed vehicles.

(a)        Whenever the title or interest of an owner in or to a vehicle shall pass to another by operation of law, as upon order in bankruptcy, execution sale, repossession upon default in performing the terms of a lease or executory sales contract, or otherwise than by voluntary transfer, the transferee shall secure a new certificate of title upon proper application, payment of the fees provided by law, and presentation of the last certificate of title, if available and such instruments or documents of authority or certified copies thereof as may be sufficient or required by law to evidence or effect a transfer of interest in or to chattels in such cases.

(b)        In the event of transfer as upon inheritance, devise or bequest, the Division shall, upon a receipt of a certified copy of a will, letters of administration and/or a certificate from the clerk of the superior court showing that the motor vehicle registered in the name of the decedent owner has been assigned to his widow as part of her year's support, transfer both title and license as otherwise provided for transfers. If a decedent dies intestate and no administrator has qualified or the clerk of superior court has not issued a certificate of assignment as part of the widow's year's allowance, or if a decedent dies testate with a small estate and leaving a purported will, which, in the opinion of the clerk of superior court, does not justify the expense of probate and administration and probate and administration is not demanded by any interested party entitled by law to demand same, and provided that the purported will is filed in the public records of the office of the clerk of the superior court, the Division may upon affidavit executed by all heirs effect such transfer. The affidavit shall state the name of the decedent, date of death, that the decedent died intestate or testate and no administration is pending or expected, that all debts have been paid or that the proceeds from the transfer will be used for that purpose, the names, ages and relationship of all heirs and devisees (if there be a purported will), and the name and address of the transferee of the title. A surviving spouse may execute the affidavit and transfer the interest of the decedent's minor or incompetent children where such minor or incompetent does not have a guardian. A transfer under this subsection shall not affect the validity nor be in prejudice of any creditor's lien.

(c)        Mechanic's or Storage Lien.  In any case where a vehicle is sold under a mechanic's or storage lien, or abandoned property, the Division shall be given a 20‑day notice as provided in G.S. 20‑114.

(d)        An operator of a place of business for garaging, repairing, parking or storing vehicles for the public in which a vehicle remains unclaimed for 10 days, or the landowners upon whose property a motor vehicle has been abandoned for more than 30 days, shall, within five days after the expiration of that period, report the vehicle as unclaimed to the Division. Failure to make such report shall constitute a Class 3 misdemeanor. Persons who are required to make this report and who fail to do so within the time period specified may collect other charges due but may not collect storage charges for the period of time between when they were required to make this report and when they actually did send the report to the Division by certified mail.

Any vehicle which remains unclaimed after report is made to the Division may be sold by such operator or landowner in accordance with the provisions relating to the enforcement of liens and the application of proceeds of sale of Article 1 of Chapter 44A.

(e)        Any person, who shall sell a vehicle to satisfy a mechanic's or storage lien or any person who shall sell a vehicle as upon order in bankruptcy, execution sale, repossession upon default in performing the terms of a lease or executory sales contract, or otherwise by operation of law, shall remove any license plates attached thereto and return them to the Division. (1937, c. 407, s. 41; 1943, c. 726; 1945, cc. 289, 714; 1955, c. 296, s. 1; 1959, c. 1264, s. 3; 1961, c. 360, ss. 12, 13; 1967, c. 562, s. 8; 1971, cc. 230, 512, 876; 1973, c. 1386, ss. 1, 2; c. 1446, s. 21; 1975, c. 438, s. 2; c. 716, s. 5; 1993, c. 539, s. 342; 1994, Ex. Sess., c. 24, s. 14(c); 1995 (Reg. Sess., 1996), c. 635, s. 1; 2003‑336, s. 1.)



§ 20-78. When Division to transfer registration and issue new certificate; recordation.

§ 20‑78.  When Division to transfer registration and issue new certificate; recordation.

(a)        The Division, upon receipt of a properly endorsed certificate of title, application for transfer thereof and payment of all proper fees, shall issue a new certificate of title as upon an original registration. The Division, upon receipt of an application for transfer of registration plates, together with payment of all proper fees, shall issue a new registration card transferring and assigning the registration plates and numbers thereon as upon an original assignment of registration plates.

(b)        The Division shall maintain a record of certificates of title issued by the Division for a period of 20 years. After 20 years, the Division shall maintain a record of the last two owners.

The Commissioner is hereby authorized and empowered to provide for the photographic or photostatic recording of certificate of title records in such manner as he may deem expedient. The photographic or photostatic copies herein authorized shall be sufficient as evidence in tracing of titles of the motor vehicles designated therein, and shall also be admitted in evidence in all actions and proceedings to the same extent that the originals would have been admitted. (1937, c. 407, s. 42; 1943, c. 726; 1947, c. 219, s. 8; 1961, c. 360, s. 14; 1971, c. 1070, s. 4; 1975, c. 716, s. 5; 1999‑452, s. 15.)



§ 20-79. Dealer license plates.

Part 5. Issuance of Special Plates.

§ 20‑79.  Dealer license plates.

(a)        How to Get a Dealer Plate.  The Division may issue a person licensed under Article 12 of this Chapter the appropriate classification of dealer license plate. A person eligible for a dealer license plate may obtain one by filing an application with the Division and paying the required fee. An application must be filed on a form provided by the Division. The required fee is the amount set by G.S. 20‑87(7).

(b)        Number of Plates.  A dealer who was licensed under Article 12 of this Chapter for the previous 12‑month period ending December 31 may obtain the number of dealer license plates allowed by the following table; the number allowed is based on the number of motor vehicles the dealer sold during the relevant 12‑month period and the average number of qualifying sales representatives the dealer employed during that same 12‑month period:

Vehicles Sold In Relevant
Maximum Number of Plates

12‑Month Period

Fewer than 12                                                                            1

At least 12 but less than 25                                                         4

At least 25 but less than 37                                                         5

At least 37 but less than 49                                                         6

49 or more                                           At least 6, but no more than 4 times the average number of qualifying sales representatives employed by the dealer during the relevant 12‑month period.

A dealer who was not licensed under Article 12 of this Chapter for part or all of the previous 12‑month period ending December 31 may obtain the number of dealer license plates that equals four times the number of qualifying sales representatives employed by the dealer on the date the dealer files the application. A "qualifying sales representative" is a sales representative who works for the dealer at least 25 hours a week on a regular basis and is compensated by the dealer for this work.

A dealer who sold fewer than 49 motor vehicles the previous 12‑month period ending December 31 but has sold at least that number since January 1 may apply for additional dealer license plates at any time. The maximum number of dealer license plates the dealer may obtain is the number the dealer could have obtained if the dealer had sold at least 49 motor vehicles in the previous 12‑month period ending December 31.

A dealer who applies for a dealer license plate must certify to the Division the number of motor vehicles the dealer sold in the relevant period. Making a material misstatement in an application for a dealer license plate is grounds for the denial, suspension, or revocation of a dealer's license under G.S. 20‑294.

A dealer engaged in the alteration and sale of specialty vehicles may apply for up to two dealer plates in addition to the number of dealer plates that the dealer would otherwise be entitled to under this section.

This subsection does not apply to manufacturers licensed under Article 12 of this Chapter.

(c)        Form and Duration.  A dealer license plate is subject to G.S. 20‑63, except for the requirement that the plate display the registration number of a motor vehicle and the requirement that the plate be a "First in Flight" plate. A dealer license plate must have a distinguishing symbol identifying the plate as a dealer license plate. The symbol may vary depending upon the classification of dealer license plate issued. The Division must provide suitably reduced sized license plates for motorcycle dealers and manufacturers.

A dealer license plate is issued for a period of one year. The Division shall vary the expiration dates of dealer registration renewals so that an approximately equal number expires at the end of each month, quarter, or other period consisting of one or more months. A dealer license plate may be transferred from one vehicle to another. When the Division issues a dealer plate, it may issue a registration that expires at the end of any monthly interval. When one of the following occurs, a dealer must surrender to the Division all dealer license plates issued to the dealer:

(1)        The dealer surrenders the license issued to the dealer under Article 12 of this Chapter.

(2)        The Division suspends or revokes the license issued to the dealer under Article 12 of this Chapter.

(3)        The Division rescinds the dealer license plates because of a violation of the restrictions on the use of a dealer license plate.

To obtain a dealer license plate after it has been surrendered, the dealer must file a new application for a dealer license plate and pay the required fee for the plate.

(d)        Restrictions on Use.  A dealer license plate may be displayed only on a motor vehicle that meets all of the following requirements:

(1)        Is part of the inventory of the dealer.

(2)        Is not consigned to the dealer.

(3)        Is covered by liability insurance that meets the requirements of Article 9A of this Chapter.

(4)        Is not used by the dealer in another business in which the dealer is engaged.

(5)        Is driven on a highway by a person who meets one of the following descriptions:

a.         Has a demonstration permit to test‑drive the motor vehicle and carries the demonstration permit while driving the motor vehicle.

b.         Is an officer or sales representative of the dealer and is driving the vehicle for a business purpose of the dealer.

c.         Is an employee of the dealer and is driving the vehicle in the course of employment.

(6)        A copy of the registration card for the dealer plate issued to the dealer is carried by the person operating the motor vehicle or, if the person is operating the motor vehicle in this State, the registration card is maintained on file at the dealer's address listed on the registration card, and the registration card must be able to be produced within 24 hours upon request of any law enforcement officer.

A dealer may issue a demonstration permit for a motor vehicle to a person licensed to drive that type of motor vehicle. A demonstration permit authorizes each person named in the permit to drive the motor vehicle described in the permit for up to 96 hours after the time the permit is issued. A dealer may, for good cause, renew a demonstration permit for one additional 96‑hour period.

A dealer may not lend, rent, lease, or otherwise place a dealer license plate at the disposal of a person except as authorized by this subsection.

(e)        Sanctions.  The following sanctions apply when a motor vehicle displaying a dealer license plate is driven in violation of the restrictions on the use of the plate:

(1)        The individual driving the motor vehicle is responsible for an infraction and is subject to a penalty of fifty dollars ($50.00).

(2)        The dealer to whom the plate is issued is subject to a civil penalty imposed by the Division of two hundred dollars ($200.00).

(3)        The Division may rescind all dealer license plates issued to the dealer whose plate was displayed on the motor vehicle.

A penalty imposed under subdivision (1) of this subsection is payable to the county where the infraction occurred, as required by G.S. 14‑3.1. A civil penalty imposed under subdivision (2) of this subsection shall be credited to the Highway Fund as nontax revenue.

(f)         Transfer of Dealer Registration.  No change in the name of a firm, partnership or corporation, nor the taking in of a new partner, nor the withdrawal of one or more of the firm, shall be considered a new business; but if any one or more of the partners remain in the firm, or if there is change in ownership of less than a majority of the stock, if a corporation, the business shall be regarded as continuing and the dealers' plates originally issued may continue to be used.

(g)        Penalties.  The clear proceeds of all civil penalties, civil forfeitures, and civil fines that are collected by the Department of Transportation pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(h)        Definition.  For purposes of this section, the term "dealer" means a person who is licensed under Article 12 of this Chapter. (1937, c. 407, s. 43; 1947, c. 220, s. 2; 1949, c. 583, s. 3; 1951, c. 985, s. 2; 1959, c. 1264, s. 3.5; 1961, c. 360, s. 15; 1975, c. 716, s. 5; 1979, c. 239; c. 612, s. 1; 1985, c. 764, s. 21; 1985 (Reg. Sess., 1986), c. 852, s. 17; 1989, c. 770, s. 74.1(a); 1993, c. 321, s. 169.4; c. 440, s. 2; c. 539, s. 343; 1993 (Reg. Sess., 1994), c. 697, ss. 1, 2; c. 761, s. 6; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑335, s. 1; 2001‑212, s. 1; 2004‑167, s. 4; 2004‑199, s. 59; 2005‑276, s. 6.37(q); 2007‑291, s. 1; 2007‑481, s. 1.)



§ 20-79.01. Special sports event temporary license plates.

§ 20‑79.01.  Special sports event temporary license plates.

(a)        Application.  A dealer who is licensed under Article 12 of this Chapter and who agrees to loan to another for use at a special sports event a vehicle that could display a dealer license plate if driven by an officer or employee of the dealer may obtain a temporary special sports event license plate for that vehicle by filing an application with the Division and paying the required fee.  A "special sports event" is a sports event that is held no more than once a year and is open to the public.  An application must be filed on a form provided by the Division and contain the information required by the Division.  The fee for a temporary special sports event license plate is five dollars ($5.00).

(b)        Form and Duration.  A temporary special sports event license plate must state on the plate the date it was issued, the date it expires, and the make, model, and serial number of the vehicle for which it is issued.  A temporary special sports event license plate may be issued for no more than 45 days.  The dealer to whom the plate is issued must destroy the plate on or before the date it expires.

(c)        Restrictions on Use.  A temporary special sports event license plate may be displayed only on the vehicle for which it is issued.  A vehicle displaying a temporary special sports event license plate may be driven by anyone who is licensed to drive the type of vehicle for which the plate is issued and may be driven for any purpose. (1993, c. 440, s. 13.)



§ 20-79.1. (For expiration date, see note) Use of temporary registration plates or markers by purchasers of motor vehicles in lieu of dealers' plates.

§ 20‑79.1.  (For expiration date, see note) Use of temporary registration plates or markers by purchasers of motor vehicles in lieu of dealers' plates.

(a)        The Division may, subject to the limitations and conditions hereinafter set forth, deliver temporary registration plates or markers designed by said Division to a dealer duly registered under the provisions of this Article who applies for at least 25 such plates or markers and who encloses with such application a fee of one dollar ($1.00) for each plate or marker for which application is made. Such application shall be made upon a form prescribed and furnished by the Division. Dealers, subject to the limitations and conditions hereinafter set forth, may issue such temporary registration plates or markers to owners of vehicles, provided that such owners shall comply with the pertinent provisions of this section.

(b)        Every dealer who has made application for temporary registration plates or markers shall maintain in permanent form a record of all temporary registration plates or markers delivered to him, and shall also maintain in permanent form a record of all temporary registration plates or markers issued by him, and in addition thereto, shall maintain in permanent form a record of any other information pertaining to the receipt or the issuance of temporary registration plates or markers that the Division may require. Each record shall be kept for a period of at least one year from the date of entry of such record. Every dealer shall allow full and free access to such records during regular business hours, to duly authorized representatives of the Division and to peace officers.

(c)        Every dealer who issues temporary registration plates or markers shall also issue a temporary registration certificate upon a form furnished by the Division and deliver it with the registration plate or marker to the owner.

(d)        A dealer shall:

(1)        Not issue, assign, transfer, or deliver temporary registration plates or markers to anyone other than a bona fide purchaser or owner of a vehicle which he has sold.

(2)        Not issue a temporary registration plate or marker without first obtaining from the purchaser or owner a written application for titling and registration of the vehicle and the applicable fees.

(3)        Within 10 working days, mail or deliver the application and fees to the Division or deliver the application and fees to a local license agency for processing. Delivery need not be made if the contract for sale has been rescinded in writing by all parties to the contract.

(4)        Not deliver a temporary registration plate to anyone purchasing a vehicle that has an unexpired registration plate that is to be transferred to the purchaser.

(5)        Not lend to anyone, or use on any vehicle that he may own, any temporary registration plates or markers.

A dealer may issue temporary markers, without obtaining the written application for titling and registration or collecting the applicable fees, to nonresidents for the purpose of removing the vehicle from the State.

(e)        Every dealer who issues temporary plates or markers shall write clearly and indelibly on the face of the temporary registration plate or marker:

(1)        The dates of issuance and expiration;

(2)        The make, motor number, and serial numbers of the vehicle; and

(3)        Any other information that the Division may require.

It shall be unlawful for any person to issue a temporary registration plate or marker containing any misstatement of fact or to knowingly write any false information on the face of the plate or marker.

(f)         If the Division finds that the provisions of this section or the directions of the Division are not being complied with by the dealer, the Division may suspend, after a hearing, the right of a dealer to issue temporary registration plates or markers.

(g)        Every person to whom temporary registration plates or markers have been issued shall permanently destroy such temporary registration plates or markers immediately upon receiving the limited registration plates or the annual registration plates from the Division: Provided, that if the limited registration plates or the annual registration plates are not received within 30 days of the issuance of the temporary registration plates or markers, the owner shall, notwithstanding, immediately upon the expiration of such 30‑day period, permanently destroy the temporary registration plates or markers.

(h)        Temporary registration plates or markers shall expire and become void upon the receipt of the limited registration plates or the annual registration plates from the Division, or upon the rescission of a contract to purchase a motor vehicle, or upon the expiration of 30 days from the date of issuance, depending upon whichever event shall first occur. No refund or credit or fees paid by dealers to the Division for temporary registration plates or markers shall be allowed, except in the event that the Division discontinues the issuance of temporary registration plates or markers or unless the dealer discontinues business. In this event the unissued registration plates or markers with the unissued registration certificates shall be returned to the Division and the dealer may petition for a refund. Upon the expiration of the 30 days from the date of issuance, a second 30‑day temporary registration plate or marker may be issued by the dealer upon showing the vehicle has been sold, a temporary lien has been filed as provided in G.S. 20‑58, and that the dealer, having used reasonable diligence, is unable to obtain the vehicle's statement of origin or certificate of title so that the lien may be perfected.

(i)         A temporary registration plate or marker may be used on the vehicle for which issued only and may not be transferred, loaned, or assigned to another. In the event a temporary registration plate or marker or temporary registration certificate is lost or stolen, the owner shall permanently destroy the remaining plate or marker or certificate and no operation of the vehicle for which the lost or stolen registration certificate, registration plate or marker has been issued shall be made on the highways until the regular license plate is received and attached thereto.

(j)         The Commissioner of Motor Vehicles shall have the power to make such rules and regulations, not inconsistent herewith, as he shall deem necessary for the purpose of carrying out the provisions of this section.

(k)        The provisions of G.S. 20‑63, 20‑71, 20‑110 and 20‑111 shall apply in like manner to temporary registration plates or markers as is applicable to nontemporary plates.  (1957, c. 246, s. 1; 1963, c. 552, s. 8; 1975, c. 716, s. 5; 1985, c. 95; c. 263; 1997‑327, ss. 1, 2; 2000‑182, s. 5; 2007‑471, s. 1.)

§ 20‑79.1.  (For effective date, see note) Use of temporary registration plates or markers by purchasers of motor vehicles in lieu of dealers' plates.

(a)        The Division may, subject to the limitations and conditions hereinafter set forth, deliver temporary registration plates or markers designed by said Division to a dealer duly registered under the provisions of this Article who applies for at least 25 such plates or markers and who encloses with such application a fee of one dollar ($1.00) for each plate or marker for which application is made. Such application shall be made upon a form prescribed and furnished by the Division. Dealers, subject to the limitations and conditions hereinafter set forth, may issue such temporary registration plates or markers to owners of vehicles, provided that such owners shall comply with the pertinent provisions of this section.

(b)        Every dealer who has made application for temporary registration plates or markers shall maintain in permanent form a record of all temporary registration plates or markers delivered to him, and shall also maintain in permanent form a record of all temporary registration plates or markers issued by him, and in addition thereto, shall maintain in permanent form a record of any other information pertaining to the receipt or the issuance of temporary registration plates or markers that the Division may require. Each record shall be kept for a period of at least one year from the date of entry of such record. Every dealer shall allow full and free access to such records during regular business hours, to duly authorized representatives of the Division and to peace officers.

(c)        Every dealer who issues temporary registration plates or markers shall also issue a temporary registration certificate upon a form furnished by the Division and deliver it with the registration plate or marker to the owner.

(d)        A dealer shall:

(1)        Not issue, assign, transfer, or deliver temporary registration plates or markers to anyone other than a bona fide purchaser or owner of a vehicle which he has sold.

(2)        Not issue a temporary registration plate or marker without first obtaining from the purchaser or owner a written application for titling and registration of the vehicle and the applicable fees.

(3)        Within 10 working days, mail or deliver the application and fees to the Division or deliver the application and fees to a local license agency for processing. Delivery need not be made if the contract for sale has been rescinded in writing by all parties to the contract.

(4)        Not deliver a temporary registration plate to anyone purchasing a vehicle that has an unexpired registration plate that is to be transferred to the purchaser.

(5)        Not lend to anyone, or use on any vehicle that he may own, any temporary registration plates or markers.

A dealer may issue temporary markers, without obtaining the written application for titling and registration or collecting the applicable fees, to nonresidents for the purpose of removing the vehicle from the State.

(e)        Every dealer who issues temporary plates or markers shall write clearly and indelibly on the face of the temporary registration plate or marker:

(1)        The dates of issuance and expiration;

(2)        The make, motor number, and serial numbers of the vehicle; and

(3)        Any other information that the Division may require.

It shall be unlawful for any person to issue a temporary registration plate or marker containing any misstatement of fact or to knowingly write any false information on the face of the plate or marker.

(f)         If the Division finds that the provisions of this section or the directions of the Division are not being complied with by the dealer, the Division may suspend, after a hearing, the right of a dealer to issue temporary registration plates or markers. Nothing in this section shall be deemed to require a dealer to collect or receive property taxes from any person.

(g)        Every person to whom temporary registration plates or markers have been issued shall permanently destroy such temporary registration plates or markers immediately upon receiving the limited registration plates or the annual registration plates from the Division: Provided, that if the limited registration plates or the annual registration plates are not received within 30 days of the issuance of the temporary registration plates or markers, the owner shall, notwithstanding, immediately upon the expiration of such 30‑day period, permanently destroy the temporary registration plates or markers.

(h)        Temporary registration plates or markers shall expire and become void upon the receipt of the limited registration plates or the annual registration plates from the Division, or upon the rescission of a contract to purchase a motor vehicle, or upon the expiration of 30 days from the date of issuance, depending upon whichever event shall first occur. No refund or credit or fees paid by dealers to the Division for temporary registration plates or markers shall be allowed, except in the event that the Division discontinues the issuance of temporary registration plates or markers or unless the dealer discontinues business. In this event the unissued registration plates or markers with the unissued registration certificates shall be returned to the Division and the dealer may petition for a refund. Upon the expiration of the 30 days from the date of issuance, a second 30‑day temporary registration plate or marker may be issued by the dealer upon showing the vehicle has been sold, a temporary lien has been filed as provided in G.S. 20‑58, and that the dealer, having used reasonable diligence, is unable to obtain the vehicle's statement of origin or certificate of title so that the lien may be perfected.

(i)         A temporary registration plate or marker may be used on the vehicle for which issued only and may not be transferred, loaned, or assigned to another. In the event a temporary registration plate or marker or temporary registration certificate is lost or stolen, the owner shall permanently destroy the remaining plate or marker or certificate and no operation of the vehicle for which the lost or stolen registration certificate, registration plate or marker has been issued shall be made on the highways until the regular license plate is received and attached thereto.

(j)         The Commissioner of Motor Vehicles shall have the power to make such rules and regulations, not inconsistent herewith, as he shall deem necessary for the purpose of carrying out the provisions of this section.

(k)        The provisions of G.S. 20‑63, 20‑71, 20‑110 and 20‑111 shall apply in like manner to temporary registration plates or markers as is applicable to nontemporary plates.  (1957, c. 246, s. 1; 1963, c. 552, s. 8; 1975, c. 716, s. 5; 1985, c. 95; c. 263; 1997‑327, ss. 1, 2; 2000‑182, s. 5; 2007‑471, s. 1; 2009‑445, s. 25(a))



§ 20-79.1A. (For effective date, see note) Limited registration plates.

§ 20‑79.1A.  (For effective date, see note) Limited registration plates.

A limited registration plate is issuable to a person who applies, either directly or through a dealer licensed under Article 12 of this Chapter, for a title to a motor vehicle and a registration plate for the vehicle and who submits payment for the applicable title and registration fees but does not submit payment for any municipal corporation property taxes on the vehicle. A person who submits payment for municipal corporation property taxes receives an annual registration plate.

A limited registration plate must be clearly and visibly designated as "temporary." The plate expires on the last day of the second month following the date of application of the limited registration plate. The plate may be used only on the vehicle for which it is issued and may not be transferred, loaned, or assigned to another. If the plate is lost or stolen, the vehicle for which the plate was issued may not be operated on a highway until a replacement limited registration plate or a regular license plate is received and attached to the vehicle.

The Division is not required to issue a registration certificate for a limited registration plate. A combined tax and registration notice issued under G.S. 105‑330.5 serves as the registration certificate for the plate.  (2007‑471, s. 2; 2009‑445, ss. 24(b), 25(a).)



§ 20-79.2. Transporter plates.

§ 20‑79.2.  Transporter plates.

(a)        Who Can Get a Plate.  A person engaged in a business requiring the limited operation of a motor vehicle for any of the following purposes may obtain a transporter plate authorizing the movement of the vehicle for the specific purpose:

(1)        To facilitate the manufacture, construction, rebuilding, or delivery of new or used truck cabs or bodies between manufacturer, dealer, seller, or purchaser.

(2)        To repossess a motor vehicle.

(3)        To pick up a motor vehicle that is to be repaired or otherwise prepared for sale by a dealer, to road‑test the vehicle, if it is repaired, within a 10‑mile radius of the place where it is repaired, and to deliver the vehicle to the dealer.

(4)        To move a motor vehicle that is owned by the business and is a replaced vehicle offered for sale.

(5)        To take a motor vehicle either to or from a motor vehicle auction where the vehicle will be or was offered for sale.

(6)        To road‑test a repaired truck whose GVWR is at least 15,000 pounds when the test is performed within a 10‑mile radius of the place where the truck was repaired and the truck is owned by a person who has a fleet of at least five trucks whose GVWRs are at least 15,000 pounds and who maintains the place where the truck was repaired.

(7)        To move a mobile office, a mobile classroom, or a mobile or manufactured home.

(8)        To drive a motor vehicle that is at least 25 years old to and from a parade or another public event and to drive the motor vehicle in that event. A person who owns a motor vehicle that is at least 25 years old is considered to be in the business of collecting those vehicles.

(9)        To drive a motor vehicle that is part of the inventory of a dealer to and from a motor vehicle trade show or exhibition or to, during, and from a parade in which the motor vehicle is used.

(10)      To drive special mobile equipment in any of the following circumstances:

a.         From the manufacturer of the equipment to a facility of a dealer.

b.         From one facility of a dealer to another facility of a dealer.

c.         From a dealer to the person who buys the equipment from the dealer.

(b)        How to Get a Plate.  A person may obtain a transporter plate by filing an application with the Division and paying the required fee. An application must be on a form provided by the Division and contain the information required by the Division. The fee for a transporter plate is one‑half the fee set in G.S. 20‑87(5) for a passenger motor vehicle of not more than 15 passengers.

(b1)      Number of Plates.  The total number of transporter and dealer plates issued to a dealer may not exceed the number of dealer plates that can be issued to the dealer under G.S. 20‑79(b). This restriction does not apply to a person who is not a dealer. Transporter plates issued to a dealer shall bear the words "Dealer‑Transporter."

(b2)      Sanctions.  The following sanctions apply when a motor vehicle displaying a "Dealer‑Transporter" license plate is driven in violation of the restrictions on the use of the plate:

(1)        The individual driving the motor vehicle is responsible for an infraction and is subject to a penalty of fifty dollars ($50.00).

(2)        The dealer to whom the plate is issued is subject to a civil penalty imposed by the Division of two hundred dollars ($200.00).

(3)        The Division may rescind all dealer license plates issued to the dealer whose plate was displayed on the motor vehicle.

A penalty imposed under subdivision (1) of this subsection is payable to the county where the infraction occurred, as required by G.S. 14‑3.1. A civil penalty imposed under subdivision (2) of this subsection shall be credited to the Highway Fund as nontax revenue.

(c)        (See editor's note) Form, Duration, and Transfer.  A transporter plate is a type of commercial license plate. A transporter plate issued to a dealer is issued on a fiscal‑year basis. A transporter plate issued to a person who is not a dealer is issued on a calendar‑year basis. During the year for which it is issued, a person may transfer a transporter plate from one vehicle to another as long as the vehicle is driven only for a purpose authorized by subsection (a) of this section. The Division may rescind a transporter plate that is displayed on a motor vehicle driven for a purpose that is not authorized by subsection (a) of this section.

(d)        A county may obtain one transporter plate, without paying a fee, by filing an application with the Division on a form to be provided by the Division. A transporter plate issued pursuant to this subsection may only be used to transport motor vehicles as part of a program established by the county to receive donated motor vehicles and make them available to low‑income individuals.

If a motor vehicle is operated on the highways of this State using a transporter plate authorized by this section, all of the following requirements shall be met:

(1)        The driver of the vehicle shall have in his or her possession the certificate of title for the motor vehicle, which has been properly reassigned by the previous owner to the county or the affected donor program.

(2)        The vehicle shall be covered by liability insurance that meets the requirements of Article 9A of this Chapter.

The form and duration of the transporter plate shall be as provided in subsection (c) of this section. (1961, c. 360, s. 21; 1969, c. 600, s. 1; 1975, c. 222; 1979, c. 473, ss. 1, 2; c. 627, ss. 1‑3; 1981, c. 727, ss. 1, 2; 1983, c. 426; 1987, c. 520; 1993, c. 440, s. 4; 1995, c. 50, s. 1; 1997‑335, s. 2; 2001‑147, s. 1.)



§ 20-79.3: Repealed by Session Laws 1993, c. 440, s. 5.

§ 20‑79.3:  Repealed by Session Laws 1993, c. 440, s. 5.



§ 20-79.4. Special registration plates.

§ 20‑79.4.  Special registration plates.

(a)        General.  Upon application and payment of the required registration fees, a person may obtain from the Division a special registration plate for a motor vehicle registered in that person's name if the person qualifies for the registration plate. A holder of a special registration plate who becomes ineligible for the plate, for whatever reason, must return the special plate within 30 days. A special registration plate may not be issued for a vehicle registered under the International Registration Plan. A special registration plate may be issued for a commercial vehicle that is not registered under the International Registration Plan. A special registration plate may not be developed using a name or logo for which a trademark has been issued unless the holder of the trademark licenses, without charge, the State to use the name or logo on the special registration plate.

(a1)      Qualifying for a Special Plate.  In order to qualify for a special plate, an applicant shall meet all of the qualifications set out in this section. The Division of Motor Vehicles shall verify the qualifications of an individual to whom any special plate is issued to ensure only qualified applicants receive the requested special plates.

(a2)      Special Plates Based Upon Military Service.  The Division of Veterans Affairs shall be responsible for verifying and maintaining all verification documentation for all special plates that are based upon military service. The Division shall not issue a special plate that is based on military service unless the application is accompanied by a motor vehicle registration (MVR) verification form signed by the Director of the Division of Veterans Affairs, or the Director's designee, showing that the Division of Veterans Affairs has verified the applicant's credentials and qualifications to hold the special plate applied for.

(1)        Unless a qualifying condition exists requiring annual verification, no additional verification shall be required to renew a special registration plate either in person or through an online service.

(2)        If the Division of Veterans Affairs determines a special registration plate has been issued due to an error on the part of the Division of Motor Vehicles, the plate shall be recalled and canceled.

(3)        If the Division of Veterans Affairs determines a special registration plate has been issued to an applicant who falsified documents or has fraudulently applied for the special registration plate, the Division of Motor Vehicles shall revoke the special plate and take appropriate enforcement action.

(b)        Types.  The Division shall issue the following types of special registration plates:

(1)        82nd Airborne Division Association Member.  Issuable to a member of the 82nd Airborne Division Association, Inc. The plate shall bear the insignia of the 82nd Airborne Division Association, Inc. The Division may not issue the plate authorized by this subdivision unless it receives at least 300 applications for the plate.

(2)        Administrative Officer of the Courts.  Issuable to the Director of the Administrative Office of the Courts. The plate shall bear the phrase "J‑20".

(3)        AIDS Awareness.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the phrase "Find a Cure" beside the logo of a red ribbon on the left side of the plate.

(4)        Air Medal Recipient.  Issuable to the recipient of the Air Medal. The plate shall bear the emblem of the Air Medal and the words "Air Medal".

(5)        Alpha Kappa Alpha Sorority.  Issuable to the registered owner of a motor vehicle. The plate shall bear the sorority's symbol and name. The Division may not issue the plate authorized by this subdivision unless it receives at least 300 applications for the plate.

(6)        Alpha Phi Alpha Fraternity.  Issuable to a member or supporter of the Alpha Phi Alpha Fraternity in accordance with G.S. 20‑81.12. The plate shall bear the fraternity's symbol and name.

(7)        ALS Research.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the phrase "Nothing Less, Cure ALS" and the logo of the nonprofit group the ALS Association, Jim "Catfish" Hunter Chapter.

(8)        Alternative Fuel Vehicles.  Issuable to the registered owner of an alternative fuel vehicle. The plate shall bear the words "Alternative Fuel Vehicle". The Division must receive 300 or more applications for the plate before it may be developed.

(9)        Amateur Radio Operator.  Issuable to an amateur radio operator who holds an unexpired and unrevoked amateur radio license issued by the Federal Communications Commission and who asserts to the Division that a portable transceiver is carried in the vehicle. The plate shall bear the phrase "Amateur Radio". The plate shall bear the operator's official amateur radio call letters, or call letters with numerical or letter suffixes so that an owner of more than one vehicle may have the call letters on each.

(10)      American Legion.  Issuable to a member of the American Legion. The plate shall bear the words "American Legion" and the emblem of the American Legion. The Division may not issue the plate authorized by this subdivision unless it receives at least 300 applications for the plate.

(11)      Animal Lovers.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate may bear a picture of a dog and cat and the phrase "I Care."

(12)      ARC of North Carolina.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the logo of The ARC of North Carolina, Inc., and the phrase "The ARC".

(13)      Audubon North Carolina.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the National Audubon Society, Inc., logo and a representation of a bird native to North Carolina.

(14)      Autism Society of North Carolina.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the phrase "Autism Society of North Carolina", the phrase "Providing Support, Promoting Opportunities", and the logo of the Autism Society.

(15)      Aviation Maintenance Technician.  Issuable to a person who is a Federal Aviation Authority certified Aviation Maintenance Technician. The plate shall bear the logo of the F.A.A. Airworthiness Program and the initials "A.M.T." The Division may not issue the plate authorized by this subdivision unless it receives at least 300 applications for the plate.

(16)      Back Country Horsemen of North Carolina.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear a picture of a horseman trail riding and bear the phrase "Back Country Horsemen of NC."

(17)      Be Active NC.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the phrase "Be Active NC" and a representation of the "Be Active NC" logo.

(18)      Brain Injury Awareness.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the phrase "Brain Injury Awareness" and the logo of the nonprofit group Brain Injury Association of North Carolina, Inc.

(19)      Breast Cancer Awareness.  Issuable to the registered owner of a motor vehicle. The plate shall bear the phrase "Early Detection Saves Lives" and a representation of a pink ribbon. The Division must receive 300 or more applications for the plate before it may be developed.

(20)      Breast Cancer Earlier Detection.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the phrase "Friends for An Earlier Breast Cancer Test."

(21)      Bronze Star Combat Recipient.  Issuable to a recipient of the Bronze Star Medal for valor in combat. The plate shall bear the emblem of the Bronze Star with a "Combat V" emblem and the words "Bronze Star." To be eligible for this plate, the applicant must provide documentation that the medal was issued for valor in combat.

(22)      Bronze Star Recipient.  Issuable to a recipient of the Bronze Star. The plate shall bear the emblem of the Bronze Star and the words "Bronze Star".

(23)      Buddy Pelletier Surfing Foundation.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the words "Buddy Pelletier Surfing Foundation" and bear the logo of the Foundation.

(24)      Buffalo Soldiers.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the words "The Buffalo Soldiers" and the logo of the 9th & 10th (Horse) Cavalry Association of the Buffalo Soldiers Greater North Carolina Chapter (BSGNCC).

(25)      Carolina's Aviation Museum.  This plate is issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the phrase "Carolina's Aviation Museum" and a logo provided by the museum.

(26)      Celebrate Adoption.  Issuable to the registered owner of a motor vehicle. The plate shall bear the phrase "Celebrate Adoption" and a representation of a white ribbon with a red heart on it. The Division must receive 300 or more applications for the plate before it may be developed.

(27)      Civic Club.  Issuable to a member of a nationally recognized civic organization whose member clubs in the State are exempt from State corporate income tax under G.S. 105‑130.11(a)(5). Examples of these clubs include Jaycees, Kiwanis, Optimist, Rotary, Ruritan, and Shrine. The plate shall bear a word or phrase identifying the civic club and the emblem of the civic club. The Division may not issue a civic club plate authorized by this subdivision unless it receives at least 300 applications for that civic club plate.

(28)      Civil Air Patrol Member.  Issuable to an active member of the North Carolina Wing of the Civil Air Patrol. The plate shall bear the phrase "Civil Air Patrol". A plate issued to an officer member shall begin with the number "201" and the number shall reflect the seniority of the member; a plate issued to an enlisted member, a senior member, or a cadet member shall begin with the number "501".

(29)      Class D Citizen's Radio Station Operator.  Issuable to a Class D citizen's radio station operator. For an operator who has been issued Class D citizen's radio station call letters by the Federal Communications Commission, the plate shall bear the operator's official Class D citizen's radio station call letters. For an operator who has not been issued Class D citizen's radio station call letters by the Federal Communications Commission, the plate shall bear the phrase "Citizen's Band Radio".

(30)      Clerk of Superior Court.  Issuable to a current or retired clerk of superior court. A plate issued to a current clerk shall bear the phrase "Clerk Superior Court" and the letter "C" followed by a number that indicates the county the clerk serves. A plate issued to a retired clerk shall bear the phrase "Clerk Superior Court, Retired", the letter "C" followed by a number that indicates the county the clerk served, and the letter "X" indicating the clerk's retired status.

(31)      Coast Guard Auxiliary Member.  Issuable to an active member of the United States Coast Guard Auxiliary. The plate shall bear the phrase "Coast Guard Auxiliary".

(32)      Coastal Conservation Association.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the logo and name of the Coastal Conservation Association.

(33)      Cold War Veteran.  Issuable to a veteran of the armed services of the United States who served during the Cold War era, September 2, 1945, through December 26, 1991, and who was separated from the armed services under honorable conditions. The plate shall bear the words "Cold War Veteran" and an insignia representing the Cold War era. The Division may not issue the plate authorized by this subdivision unless it receives at least 300 applications for the plate.

(34)      Collegiate Insignia Plate.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate may bear a phrase or an insignia representing a public or private college or university.

(35)      Combat Infantry Badge Recipient.  Issuable to a recipient of the Combat Infantry Badge. The plate shall bear the phrase "Combat Infantry Badge" and a representation of the Combat Infantry Badge. The Division may not issue the plate authorized by this subdivision unless it receives at least 300 applications for the plate.

(36)      Combat Veteran.  Issuable to a veteran of the Armed Forces who served in a combat zone, or in waters adjacent to a combat zone, during a period of war and who was separated from the Armed Forces under honorable conditions. The Division may not issue the plate authorized by this subdivision unless it receives at least 300 applications for the plate. A "period of war" is any of the following:

a.         World War I, which began April 16, 1917, and ended November 11, 1918.

b.         World War II, which began December 7, 1941, and ended December 31, 1946.

c.         The Korean Conflict, which began June 27, 1950, and ended January 31, 1955.

d.         The Vietnam Era, which began August 5, 1964, and ended May 7, 1975.

e.         The Persian Gulf War.

f.          Any other campaign, expedition, or engagement for which the United States Department of Defense authorizes a campaign badge or medal.

(37)      Commercial Fishing.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate may bear a phrase and picture appropriate to the subject of commercial fishing in North Carolina. The Division may not issue the plate authorized by this subdivision unless it receives at least 300 applications for the plate.

(38)      Corvette Club.  Issuable to the registered owner of a motor vehicle. The plate shall bear the flags logo of the Chevrolet Corvette. The Division may not issue the plate authorized by this subdivision unless it receives at least 300 applications for the plate.

(39)      County Commissioner.  Issuable to a county commissioner of a county in this State. The plate shall bear the words "County Commissioner" followed first by a number representing the commissioner's county and then by a letter or number that distinguishes plates issued to county commissioners of the same county. The number of a county shall be the order of the county in an alphabetical list of counties that assigns number one to the first county in the list and a letter or number to distinguish different cars owned by the county commissioners in that county. The Division may not issue the plate authorized by this subdivision unless it receives at least 300 applications for the plate.

(40)      Crystal Coast.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the words "Crystal Coast Artificial Reef Association" and a representation of a SCUBA diving flag.

(41)      Daughters of the American Revolution.  Issuable to the registered owner of a motor vehicle. The plate may bear a phrase and picture appropriate to the organization. The Division may not issue the plate authorized by this subdivision unless it receives at least 300 applications for the plate.

(42)      Delta Sigma Theta Sorority.  Issuable to the registered owner of a motor vehicle. The plate shall bear the sorority's name and symbol. The Division must receive 300 or more applications for the plate before it may be developed.

(43)      Disabled Veteran.  Issuable to a veteran of the Armed Forces of the United States who suffered a 100% service‑connected disability.

(44)      Distinguished Flying Cross.  Issuable to a recipient of the Distinguished Flying Cross. The plate shall bear the emblem of the Distinguished Flying Cross and the words "Distinguished Flying Cross".

(45)      District Attorney.  Issuable to a North Carolina or United States District Attorney. The plate issuable to a North Carolina district attorney shall bear the letters "DA" followed by a number that represents the prosecutorial district the district attorney serves. The plate for a United States attorney shall bear the phrase "U.S. Attorney" followed by a number that represents the district the attorney serves, with 1 being the Eastern District, 2 being the Middle District, and 3 being the Western District.

(46)      Ducks Unlimited.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the logo of Ducks Unlimited, Inc., and shall bear the words: "Ducks Unlimited".

(47)      E‑911 Telecommunicator.  Issuable to an active E‑911 Telecommunicator. An active E‑911 Telecommunicator is an individual employed by a public safety agency whose primary responsibility is to receive, process, transmit, or dispatch emergency and nonemergency calls for police, fire, emergency medical, and other public safety services via telephone and other communication devices. The plate shall bear the phrase "E‑911 Telecommunicator." The Division may not issue the plate authorized by this subdivision unless it receives at least 300 applications for the plate.

(48)      Eagle Scout.  Issuable to a young man who has been certified as an Eagle Scout by the Boy Scouts of America, or to his parents or guardians. The plate shall bear the insignia of the Boy Scouts of America and shall bear the words "Eagle Scout". The Division may not issue the plate authorized by this subdivision unless it receives at least 300 applications for the plate.

(49)      El Pueblo.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑18.12. The plate shall bear the El Pueblo logo and the words "El Pueblo". The Division may not issue the plate authorized by this subdivision unless it receives at least 300 applications for the plate.

(50)      Emergency Medical Technician.  Issuable to an emergency medical technician, as defined in G.S. 131E‑155. The plate shall bear the Star of Life logo and the letters "EMT". The Division may not issue the plate authorized by this subdivision unless it receives at least 300 applications for the plate.

(51)      Fire Department or Rescue Squad Member.  Issuable to an active regular member or volunteer member of a fire department, rescue squad, or both a fire department and rescue squad. The plate shall bear the words "Firefighter", "Rescue Squad", or "Firefighter‑Rescue Squad".

(52)      First in Forestry.  Issuable to the registered owner of a motor vehicle. The plate shall bear the words "First in Forestry". The Division may not issue the plate authorized by this subdivision unless it receives at least 300 applications for the plate.

(53)      Fox Hunting.  Issuable to the registered owner of a motor vehicle. The plate may bear a phrase and a picture representing fox hunting. The Division may not issue the plate authorized by this subdivision unless it receives at least 300 applications for the plate.

(54)      Fraternal Order of Police.  The plate authorized by this subdivision shall bear a representation of the Fraternal Order of Police emblem containing the letters "FOP". The Division must receive 300 applications for the plate before it may be developed. The plate is issuable to one of the following:

a.         A person who presents proof of active membership in the State Lodge, Fraternal Order of Police for the year in which the license plate is sought.

b.         The surviving spouse of a person who was a member of the State Lodge, Fraternal Order of Police, so long as the surviving spouse continues to renew the plate and does not remarry.

(55)      Future Farmers of America.  Issuable to a member or a supporter of the National Future Farmers of America Organization. The plate shall bear the emblem of the organization and the letters "FFA". The Division may not issue the plate authorized by this subdivision unless it receives at least 300 applications for the plate.

(56)      Girl Scout Gold Award recipient.  Issuable to a young woman who has been certified as a Girl Scout Gold Award recipient by the Girl Scouts of the U.S.A., or to her parents or guardians. The plate shall bear the insignia of the Girl Scouts of the U.S.A. and shall bear the words "Girl Scout Gold Award". The Division may not issue the plate authorized by this subdivision unless it receives at least 300 applications for the plate.

(57)      Gold Star Lapel Button.  Issuable to the recipient of the Gold Star lapel button. The plate shall bear the emblem of the Gold Star lapel button and the words "Gold Star".

(58)      Goodness Grows.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the "Goodness Grows in North Carolina" logo and the phrase "Agriculture: NC's #1 Industry".

(59)      Greyhound Friends of North Carolina.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the phrase "Greyhound Friends of North Carolina" and a picture of a greyhound.

(60)      Guilford Battleground Company.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the phrase "Revolutionary" used by the Guilford Battleground Company and an image that depicts General Nathaniel Greene.

(61)      Harley Owners' Group.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall be designed in consultation with and approved by the Harley‑Davidson Motor Company, Inc., and shall bear the words and trademark of the "Harley Owners' Group".

(62)      High School Insignia Plate.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate may bear a phrase or an insignia representing a public high school in North Carolina.

(63)      Historic Vehicle Owner.  Issuable for a motor vehicle that is at least 35 years old measured from the date of manufacture. The plate for an historic vehicle shall bear the word "Antique" unless the vehicle is a model year 1943 or older. The plate for a vehicle that is a model year 1943 or older shall bear the word "Antique" or the words "Horseless Carriage", at the option of the vehicle owner.

(64)      Historical Attraction Plate.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate may bear a phrase or an insignia representing a publicly owned or nonprofit historical attraction located in North Carolina.

(65)      Home Care and Hospice.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the phrase "Home Care and Hospice" and the letters "HH" on the right side of the plate.

(66)      HOMES4NC Plate.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear "HOMES4NC", the logo of the North Carolina Association of Realtors Housing Opportunity Foundation, and shall be developed in conjunction with that organization. The Division may not issue the plate authorized by this subdivision unless it receives at least 300 applications for the plate.

(67)      Honorary Plate.  Issuable to a member of the Honorary Consular Corps, who has been certified by the U. S. State Department, the plate shall bear the words "Honorary Consular Corps" and a distinguishing number based on the order of issuance.

(68)      Hospice Care.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the phrase "Hospice Care" and the letters "HC" on the right side of the plate.

(69)      In God We Trust.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the phrase "In God We Trust."

(70)      International Association of Fire Fighters.  The plate authorized by this subdivision shall bear the logo of the International Association of Fire Fighters. The Division may not issue the plate unless it receives at least 300 applications for the plate. The plate is issuable to one of the following:

a.         A person who presents proof of active membership in the International Association of Fire Fighters for the year in which the license plate is sought.

b.         The surviving spouse of a person who was a member of the International Association of Fire Fighters, so long as the surviving spouse continues to renew the plate and does not remarry.

(71)      Judge or Justice.  Issuable to a sitting or retired judge or justice in accordance with G.S. 20‑79.6.

(72)      Juvenile Diabetes Research Foundation.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the phrase "Juvenile Diabetes Research" and the "sneaker" logo of the nonprofit group Juvenile Diabetes Research Foundation International, Inc.

(73)      Kappa Alpha Psi Fraternity.  Issuable to the registered owner of a motor vehicle. The plate shall bear the fraternity's symbol and name. The Division may not issue the plate authorized by this subdivision unless it receives at least 300 applications for the plate.

(74)      Kids First.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate may bear the phrase "Kids First" and a logo of children's hands.

(75)      Legion of Valor.  Issuable to a recipient of one of the following military decorations: the Congressional Medal of Honor, the Distinguished Service Cross, the Navy Cross, or the Air Force Cross. The plate shall bear the emblem and name of the recipient's decoration.

(76)      Legislator.  Issuable to a member of the North Carolina General Assembly. The plate shall bear "The Great Seal of the State of North Carolina" and, as appropriate, the word "Senate" or "House" followed by the Senator's or Representative's assigned seat number.

(77)      Leukemia & Lymphoma Society.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the phrase and logo provided by The Leukemia & Lymphoma Society that reflects "TEAM IN TRAINING".

(78)      Litter Prevention.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate may bear a phrase and picture appropriate to the subject of litter prevention in North Carolina.

(79)      Lung Cancer Research.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the phrase "Lung Cancer Research" and a representation of the American Lung Association's Red Cross.

(80)      Maggie Valley Trout Festival.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the Trout Festival logo.

(81)      Magistrate.  Issuable to a current or retired North Carolina magistrate. A plate issued to a current magistrate shall bear the letters "MJ" followed by a number indicating the district court district the magistrate serves, then by a hyphen, and then by a number indicating the seniority of the magistrate. The Division shall use the number "9" to designate District Court Districts 9 and 9B. A plate issued to a retired magistrate shall bear the phrase "Magistrate, Retired", the letters "MJX " followed by a hyphen and the number that indicates the district court district the magistrate served, followed by a letter based on the order of issuance of the plates.

(82)      March of Dimes.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate may bear a phrase or an insignia representing the March of Dimes Foundation.

(83)      Marine Corps League.  Issuable to a member of the Marine Corps League. The plate shall bear the words "Marine Corps League" or the letters "MCL" and the emblem of the Marine Corps League. The Division may not issue the plate authorized by this subdivision unless it receives at least 300 applications for the plate.

(84)      Marshal.  Issuable to a United States Marshal. The plate shall bear the phrase "U.S. Marshal" followed by a number that represents the district the Marshal serves, with 1 being the Eastern District, 2 being the Middle District, and 3 being the Western District.

(85)      Military Reservist.  Issuable to a member of a reserve component of the Armed Forces of the United States. The plate shall bear the name and insignia of the appropriate reserve component. Plates shall be numbered sequentially for members of a component with the numbers 1 through 5000 reserved for officers, without regard to rank.

(86)      Military Retiree.  Issuable to an individual who has retired from the Armed Forces of the United States. The plate shall bear the word "Retired" and the name and insignia of the branch of service from which the individual retired.

(87)      Military Veteran.  Issuable to an individual who served honorably in the armed services of the United States. The plate shall bear the words "U.S. Military Veteran" and the name and insignia of the branch of service in which the individual served. The Division may not issue the plate authorized by this subdivision unless it receives at least 300 applications for the plate.

(88)      Military Wartime Veteran.  Issuable to either a member or veteran of the armed services of the United States who served during a period of war. If the person is a veteran of the armed services, then the veteran must be separated from the armed services under honorable conditions. The plate shall bear a word or phrase identifying the period of war and a replica of the campaign badge or medal awarded for that war. Except for World War II and Korean Conflict plates, the Division may not issue a plate authorized by this subdivision unless it receives at least 300 applications for that plate. A "period of war" is any of the following:

a.         World War I, meaning the period beginning April 16, 1917, and ending November 11, 1918.

b.         World War II, meaning the period beginning December 7, 1941, and ending December 31, 1946.

c.         The Korean Conflict, meaning the period beginning June 27, 1950, and ending January 31, 1955.

d.         The Vietnam Era, meaning the period beginning August 5, 1964, and ending May 7, 1975.

e.         Desert Storm, meaning the period beginning August 2, 1990, and ending April 11, 1991.

f.          Operation Enduring Freedom, meaning the period beginning October 24, 2001, and ending at a date to be determined.

g.         Operation Iraqi Freedom, meaning the period beginning March 19, 2003, and ending at a date to be determined.

h.         Any other campaign, expedition, or engagement for which the United States Department of Defense authorizes a campaign badge or medal.

(89)      Mothers Against Drunk Driving.  Issuable to the registered owner of a motor vehicle. The plate shall bear the letters "M.A.D.D." and the words "Mothers Against Drunk Driving". The Division must receive 300 or more applications for the plate before it may be developed.

(90)      National Guard Member.  Issuable to an active or a retired member of the North Carolina National Guard. The plate shall bear the phrase "National Guard". A plate issued to an active member shall bear a number that reflects the seniority of the member; a plate issued to a commissioned officer shall begin with the number "1"; a plate issued to a noncommissioned officer with a rank of E7, E8, or E9 shall begin with the number "1601"; a plate issued to an enlisted member with a rank of E6 or below shall begin with the number "3001". The plate issued to a retired or separated member shall indicate the member's retired status.

(91)      National Kidney Foundation.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear a phrase and logo selected by the Foundation.

(92)      National Multiple Sclerosis Society.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall have the logo of the National Multiple Sclerosis Society and the telephone number "1‑800‑FIGHT MS" on the plate.

(93)      National Rifle Association.  Issuable to the registered owner of a motor vehicle. The plate shall bear a phrase or insignia representing the National Rifle Association of America. The Division must receive 300 or more applications for the plate before it may be developed.

(94)      National Wild Turkey Federation.  Issuable to the registered owner of a motor vehicle. The plate shall bear the design of a strutting wild turkey and dogwood blossoms and the words "Working For The Wild Turkey." The Division must receive 300 or more applications for the plate before it may be developed.

(95)      Native American.  Issuable to the registered owner of a motor vehicle. The plate may bear a phrase or an insignia representing Native Americans. The Division must receive 300 or more applications for the plate before it may be developed.

(96)      NC Agribusiness.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the logo of the North Carolina Agribusiness Council, Inc., and the phrase "NC's #1 Industry".

(97)      NC Children's Promise.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the phrase "N.C. Children's Promise" and a logo representing the North Carolina Children's Promise organization.

(98)      NC Coastal Federation.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear a phrase used by the North Carolina Coastal Federation and an image that depicts the coastal area of the State.

(99)      NC Tennis Foundation.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the phrase "Play Tennis" and the image of an implement of the tennis sport.

(100)    NC Trout Unlimited.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the phrase "Back the Brookie" and an image that depicts a North Carolina brook trout.

(101)    North Carolina 4‑H Development Fund.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate may bear a phrase or insignia representing The North Carolina 4‑H Development Fund.

(102)    North Carolina Libraries.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the words "North Carolina Libraries" and bear the international logo for libraries. The Division must receive 300 or more applications for the plate before it may be developed.

(103)    North Carolina Wildlife Habitat Foundation.  Issuable to the owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the logo of the North Carolina Wildlife Habitat Foundation on the left side and the background of the entire plate shall be beige or tan color. The numbers or other writing on the plate shall be black and the border shall be black. The plate shall be developed by the Division in consultation with and approved by the North Carolina Wildlife Habitat Foundation. The Division may not issue the plate authorized by this subdivision unless it receives at least 300 applications for the plate.

(104)    Nurses.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑ 81.12. The plate shall bear the phrase "First in Nursing" and a representation relating to nursing.

(105)    Olympic Games.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate may bear a phrase or insignia representing the Olympic Games.

(106)    Omega Psi Phi Fraternity.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the fraternity's symbol and name.

(107)    Paramedics.  Issuable to an emergency medical technician‑paramedic, as defined in G.S. 131E‑155. The plate shall bear the Star of Life logo and the phrase "Professional Paramedic". The Division may not issue the plate authorized by this subdivision unless it receives at least 300 applications for the plate.

(108)    Partially Disabled Veteran.  Issuable to a veteran of the Armed Forces of the United States who suffered a service connected disability of less than 100%.

(109)    Pearl Harbor Survivor.  Issuable to a veteran of the Armed Forces of the United States who was present at and survived the attack on Pearl Harbor on December 7, 1941. The plate will bear the phrase "Pearl Harbor Survivor" and the insignia of the Pearl Harbor Survivors' Association.

(110)    Personalized.  Issuable to the registered owner of a motor vehicle. The plate will bear the letters or letters and numbers requested by the owner. The Division may refuse to issue a plate with a letter combination that is offensive to good taste and decency. The Division may not issue a plate that duplicates another plate.

(111)    POWIA.  Issuable to the owner of a motor vehicle. The plate shall bear the official POWIA logo. The Division must receive 300 or more applications for the plate before it may be developed.

(112)    Prince Hall Mason.  This plate is issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the phrase "Prince Hall Mason" and a picture of the Masonic symbol.

(113)    Prisoner of War.  Issuable to the following:

a.         A member or veteran member of the Armed Forces of the United States who has been captured and held prisoner by forces hostile to the United States while serving in the Armed Forces.

b.         The surviving spouse of a person who had a prisoner of war plate at the time of death so long as the surviving spouse continues to renew the plate and does not remarry.

(114)    Professional Sports Fan.  Issuable to the registered owner of a motor vehicle. The plate shall bear the logo of a professional sports team located in North Carolina. The Division shall receive 300 or more applications for a professional sports fan plate before a plate may be issued.

(115)    Prostate Cancer Awareness.  Issuable to the registered owner of a motor vehicle. The plate shall bear the phrase "Prostate Cancer Awareness" and a representation of a blue ribbon. The Division must receive 300 or more applications for the plate before it may be developed.

(116)    Purple Heart Recipient.  Issuable to a recipient of the Purple Heart award. The plate shall bear the phrase "Purple Heart Veteran, Combat Wounded" and the letters "PH".

(117)    Red Hat Society.  Issuable to the registered owner of a motor vehicle. The plate shall bear a representation of The Red Hat Society. The Division must receive 300 or more applications for the plate before it may be developed.

(118)    Register of Deeds.  Issuable to a register of deeds. The plate shall bear the words "Register of Deeds" and the letter "R" followed by a number representing the county of the register of deeds. The number of a county shall be the order of the county in an alphabetical list of counties that assigns number one to the first county in the list.

(119)    Retired Law Enforcement Officers.  The plate authorized by this subdivision shall bear the phrase "Retired Law Enforcement Officer " and a representation of a law enforcement badge. The Division must receive 300 or more applications for the plate before it may be developed. The plate is issuable to one of the following:

a.         A retired law enforcement officer presenting to the Division, along with the application for the plate, a copy of the officer's retired identification card or letter of retirement.

b.         The surviving spouse of a person who had a retired law enforcement officer plate at the time of death so long as the surviving spouse continues to renew the plate and does not remarry.

(120)    Retired State Highway Patrol.  The plate authorized by this subdivision shall bear the phrase "SHP, Retired." The Division may not issue the plate authorized by this subdivision unless it receives at least 300 applications for the plate. The plate is issuable to one of the following:

a.         An individual who has retired from the North Carolina State Highway Patrol, presenting to the Division, along with the application for the plate, a copy of the retiree's retired identification card or letter of retirement.

b.         The surviving spouse of a person who had retired from the State Highway Patrol who, along with the application for the plate, presents a copy of the deceased retiree's identification card or letter of retirement and certifies in writing that the retiree is deceased and that the applicant is not remarried.

(121)    Rocky Mountain Elk Foundation.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the phrase "Rocky Mountain Elk Foundation" and a logo approved by the Rocky Mountain Elk Foundation, Inc.

(122)    Save the Sea Turtles.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate may bear the phrase "Save the Sea Turtles" and a representation related to sea turtles.

(123)    Scenic Rivers.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the words "Scenic Rivers" and a picture representing the unique beauty of the scenic rivers of North Carolina.

(124)    School Technology.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate may bear a phrase or an insignia representing the public school system in North Carolina.

(125)    SCUBA.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the phrase "SCUBA" and a logo of the Diver Down Flag.

(126)    Shag Dancing.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate may bear the phrase "I'd Rather Be Shaggin"' and a picture representing shag dancing.

(127)    Share the Road.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear a representation of a bicycle and the phrase "Share the Road".

(128)    Sheriff.  Issuable to a current sheriff or to a retired sheriff who served as sheriff for at least 10 years before retiring. A plate issued to a current sheriff shall bear the word "Sheriff" and the letter "S" followed by a number that indicates the county the sheriff serves. A plate issued to a retired sheriff shall bear the phrase "Sheriff, Retired", the letter "S" followed by a number that indicates the county the sheriff served, and the letter "X" indicating the sheriff's retired status.

(129)    Silver Star Recipient.  Issuable to a recipient of the Silver Star. The plate shall bear the emblem of the Silver Star and the words "Silver Star".

(130)    Soil and Water Conservation.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate may bear a phrase and picture appropriate to the subject of water quality and environmental protection in North Carolina.

(131)    Special Forces Association.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear a representation of the Special Forces Association shoulder patch with tabs and shall bear the words "Special Forces Association."

(132)    Special Olympics.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate may bear a phrase or an insignia representing the North Carolina Special Olympics.

(133)    Sport Fishing.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate may bear a phrase and picture appropriate to the subject of sport fishing in North Carolina. The Division may not issue the plate authorized by this subdivision unless it receives at least 300 applications for the plate.

(134)    Square Dance Clubs.  Issuable to a member of a recognized square dance organization exempt from corporate income tax under G.S. 105‑130.11(a)(5). The plate shall bear a word or phrase identifying the club and the emblem of the club. The Division shall not issue a dance club plate authorized by this subdivision unless it receives at least 300 applications for that dance club plate.

(135)    State Attraction.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate may bear a phrase or an insignia representing a publicly owned or nonprofit State or federal attraction located in North Carolina.

(136)    State Government Official.  Issuable to elected and appointed members of State government in accordance with G.S. 20‑79.5.

(137)    Stock Car Racing Theme.  Issuable to the registered owner of a motor vehicle pursuant to G.S. 20‑81.12. This is a series of plates bearing an emblem, seal, other symbol or design displaying themes of professional stock car auto racing, or professional stock car auto racing drivers. The Division shall not develop any plate in the series without a license to use copyrighted or registered words, symbols, trademarks, or designs associated with the plate. The plate shall be designed in consultation with and approved by the person authorized to provide the State with the license to use the words, symbols, trademarks, or designs associated with the plate. The Division shall not pay a royalty for the license to use the copyrighted or registered words, symbols, trademarks, or designs associated with the plate.

(138)    Street Rod Owner.  Issuable to the registered owner of a modernized private passenger motor vehicle manufactured prior to the year 1949 or designed to resemble a vehicle manufactured prior to the year 1949. The plate shall bear the phrase "Street Rod". The Division may not issue the plate authorized by this subdivision unless it receives at least 300 applications for the plate.

(139)    Support Our Troops.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear a picture of a soldier and a child and shall bear the words: "Support Our Troops".

(140)    Surveyor Plate.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the words "Following In Their Footsteps" and shall bear a picture of a transit.

(141)    Sweet Potato.  Issuable to the registered owner of a motor vehicle. The plate may bear a phrase and picture representing the State's official vegetable, the sweet potato. The Division may not issue the plate authorized by this subdivision unless it receives at least 300 applications for the plate.

(142)    Tarheel Classic Thunderbird Club.  Issuable to the registered owner of a motor vehicle. The plate shall bear the logo of the Tarheel Classic Thunderbird Club and the phrase "Tarheel Classic Thunderbird Club". The Division may not issue the plate authorized by this subdivision unless it receives at least 300 applications for the plate.

(143)    Tobacco Heritage.  Issuable to the registered owner of a motor vehicle. The plate shall bear a picture of a tobacco leaf and plow. The Division may not issue the plate authorized by this subdivision unless it receives at least 300 applications for the plate.

(144)    Transportation Personnel.  Issuable to various members of the Divisions of the Department of Transportation. The plate shall bear the letters "DOT" followed by a number from 1 to 85, as designated by the Governor.

(145)    US Equine Rescue League.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the phrase "United States Equine Rescue League", and a depiction of two horses in a circle.

(146)    U.S. Navy Specialty.  Issuable to a veteran of the United States Navy Submariner Service. The plate shall bear the phrase "Silent Service Veteran" and shall bear a representation of the Submarine Service Qualification pin. The Division may not issue the plate authorized by this subdivision unless it receives at least 300 applications for the plate.

(147)    U.S. Representative.  Issuable to a United States Representative for North Carolina. The plate shall bear the phrase "U.S. House" and shall be issued on the basis of Congressional district numbers.

(148)    U.S. Senator.  Issuable to a United States Senator for North Carolina. The plates shall bear the phrase "U.S. Senate" and shall be issued on the basis of seniority represented by the numbers 1 and 2.

(149)    University Health Systems of Eastern Carolina.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate may bear a phrase or insignia representing the University Health Systems of Eastern Carolina.

(150)    The V Foundation for Cancer Research.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear a phrase and insignia representing The V Foundation for Cancer Research.

(151)    Veterans of Foreign Wars.  Issuable to a member or a supporter of the Veterans of Foreign Wars. The plate shall bear the words "Veterans of Foreign Wars" or "VFW" and the emblem of the VFW. The Division may not issue the plate authorized by this subdivision unless it receives at least 300 applications for the plate.

(152)    Watermelon.  Issuable to the registered owner of a motor vehicle. The plate shall bear a picture representing a slice of watermelon. The Division may not issue the plate authorized by this subdivision unless it receives at least 300 applications for the plate.

(153)    Wildlife Resources.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear a picture representing a native wildlife species occurring in North Carolina.

(154)    Zeta Phi Beta Sorority.  Issuable to the registered owner of a motor vehicle in accordance with G.S. 20‑81.12. The plate shall bear the sorority's name and symbol.

(c)        Repealed by Session Laws 1991 (Regular Session, 1992), c. 1042, s. 1.  (1991, c. 672, s. 2; c. 726, s. 23; 1991 (Reg. Sess., 1992), c. 1042, s. 1; 1993, c. 543, s. 2; 1995, c. 326, ss. 1‑3; c. 433, ss. 1, 4.1; 1997‑156, s. 1; 1997‑158, s. 1; 1997‑339, s. 1; 1997‑427, s. 1; 1997‑461, ss. 2‑4; 1997‑477, s. 1; 1997‑484, ss. 1‑3; 1998‑155, s. 1; 1998‑160, ss. 1, 2; 1998‑163, ss. 3‑5; 1999‑220, s. 3.1; 1999‑277, s. 1; 1999‑314, s. 1; 1999‑403, s. 1; 1999‑450, s. 1; 1999‑452, s. 16; 2000‑159, ss. 1, 2; 2001‑40, s. 1; 2001‑483, s. 1; 2001‑498, ss. 1(a), 1(b), 2; 2002‑134, ss. 1‑4; 2002‑159, s. 68; 2003‑10, s. 1; 2003‑11, s. 1; 2003‑68, s. 1; 2003‑424, s. 2; 2004‑131, s. 2; 2004‑182, s. 1; 2004‑185, s. 2; 2004‑200, s. 1; 2005‑216, ss. 2, 3; 2006‑209, ss. 2, 7; 2007‑400, s. 2; 2007‑470, s. 1; 2007‑483, ss. 2, 8(d); 2007‑522, s. 1; 2009‑121, s. 1; 2009‑274, s. 4; 2009‑376, s. 1.)



§ 20-79.5. Special registration plates for elected and appointed State government officials.

§ 20‑79.5.  Special registration plates for elected and appointed State government officials.

(a)        Plates.  The State government officials listed in this section are eligible for a special registration plate under G.S. 20‑79.4. The plate shall bear the number designated in the following table for the position held by the official.

Position                                                                            Number on Plate

Governor                                                                                                                  1

Lieutenant Governor                                                                                                 2

Speaker of the House of Representatives                                                                   3

President Pro Tempore of the Senate                                                                        4

Secretary of State                                                                                                     5

State Auditor                                                                                                            6

State Treasurer                                                                                                         7

Superintendent of Public Instruction                                                                           8

Attorney General                                                                                                      9

Commissioner of Agriculture                                                                                   10

Commissioner of Labor                                                                                           11

Commissioner of Insurance                                                                                     12

Speaker Pro Tempore of the House                                                                        13

Legislative Services Officer                                                                                     14

Secretary of Administration                                                                                     15

Secretary of Environment and Natural Resources                                                     16

Secretary of Revenue                                                                                              17

Secretary of Health and Human Services                                                                 18

Secretary of Commerce                                                                                          19

Secretary of Correction                                                                                           20

Secretary of Cultural Resources                                                                              21

Secretary of Crime Control and Public Safety                                                          22

Secretary of Juvenile Justice and Delinquency Prevention                                         23

Governor's Staff                                                                                                   24‑29

State Budget Officer                                                                                               30

State Personnel Director                                                                                         31

Chair of the State Board of Education                                                                     32

President of the U.N.C. System                                                                              33

President of the Community Colleges System                                                           34

State Board Member, Commission Member, or State

Employee Not Named in List                                                                          35‑43

Alcoholic Beverage Control Commission                                                              44‑46

Assistant Commissioners of Agriculture                                                                47‑48

Deputy Secretary of State                                                                                       49

Deputy State Treasurer                                                                                           50

Assistant State Treasurer                                                                                         51

Deputy Commissioner for the Department of Labor                                                 52

Chief Deputy for the Department of Insurance                                                         53

Assistant Commissioner of Insurance                                                                       54

Deputies and Assistant to the Attorney General                                                     55‑65

Board of Economic Development Nonlegislative Member                                     66‑88

State Ports Authority Nonlegislative Member                                                        89‑96

Utilities Commission Member                                                                               97‑103

State Board Member, Commission Member, or State

Employee Not Named in List                                                                           104

Post‑Release Supervision and Parole Commission Member                                105‑107

State Board Member, Commission Member, or State

Employee Not Named in List                                                                        108‑200

(b)        Designation.  When the table in subsection (a) designates a range of numbers for certain officials, the number given an official in that group shall be assigned. The Governor shall assign a number for members of the Governor's staff, nonlegislative members of the Board of Economic Development, nonlegislative members of the State Ports Authority, members of State boards and commissions, and for State employees. The Attorney General shall assign a number for the Attorney General's deputies and assistants.

The first number assigned to the Alcoholic Beverage Control Commission is reserved for the Chair of that Commission. The remaining numbers shall be assigned to the Alcoholic Beverage Control Commission members on the basis of seniority. The first number assigned to the Utilities Commission is reserved for the Chair of that Commission. The remaining numbers shall be assigned to the Utilities Commission members on the basis of seniority. The first number assigned to the Post‑Release Supervision and Parole Commission is reserved for the Chair of that Commission. The remaining numbers shall be assigned to the Post‑Release Supervision and Parole Commission members on the basis of seniority. (1991, c. 672, s. 2; c. 726, s. 23; 1991 (Reg. Sess., 1992), c. 959, s. 1; 1996, 2nd Ex. Sess., c. 18, s. 8(a); 1997‑443, ss. 11A.118(a), 11A.119(a); 2000‑137, s. 4(e); 2006‑203, s. 14; 2007‑483, s. 3(a).)



§ 20-79.6. Special registration plates for members of the judiciary.

§ 20‑79.6.  Special registration plates for members of the judiciary.

(a)        Supreme Court.  A special plate issued to a Justice of the North Carolina Supreme Court shall bear the words "Supreme Court" and the Great Seal of North Carolina and a number from 1 through 7. The Chief Justice of the Supreme Court of North Carolina shall be issued the plate bearing the number 1 and the remaining plates shall be issued to the Associate Justices on the basis of seniority.

Special plates issued to retired members of the Supreme Court shall bear a number indicating the member's position of seniority at the time of retirement followed by the letter "X" to indicate the member's retired status.

(a1)      Court of Appeals.  A special plate issued to a Judge of the North Carolina Court of Appeals shall bear the words "Court of Appeals" and the Great Seal of North Carolina and a number beginning with the number 1. The Chief Judge of the North Carolina Court of Appeals shall be issued a plate with the number 1 and the remaining plates shall be issued to the Associate Judges with the numbers assigned on the basis of seniority.

Special plates issued to retired members of the Court of Appeals shall bear a number indicating the member's position of seniority at the time of retirement followed by the letter "X" to indicate the member's retired status.

(b)        Superior Court.  A special plate issued to a resident superior court judge shall bear the letter "J" followed by a number indicative of the judicial district the judge serves. The number issued to the senior resident superior court judge shall be the numerical designation of the judge's judicial district, as defined in G.S. 7A‑41.1(a)(1). If a district has more than one regular resident superior court judge, a special plate for a resident superior court judge of that district shall bear the number issued to the senior resident superior court judge followed by a hyphen and a letter of the alphabet beginning with the letter "A" to indicate the judge's seniority.

For any grouping of districts having the same numerical designation, other than districts where there are two or more resident superior court judges, the number issued to the senior resident superior court judge shall be the number the districts in the set have in common. A special plate issued to the other regular resident superior court judges of the set of districts shall bear the number issued to the senior resident superior court judge followed by a hyphen and a letter of the alphabet beginning with the letter "A" to indicate the judge's seniority among all of the regular resident superior court judges of the set of districts. The letter assigned to a resident superior court judge will not necessarily correspond with the letter designation of the district the judge serves.

Where there are two or more regular resident superior court judges for the district or set of districts, the registration plate with the letter "A" shall be issued to the judge who, from among all the regular resident superior court judges of the district or set of districts, has the most continuous service as a regular resident superior court judge; provided if two or more judges are of equal service, the oldest of those judges shall receive the next letter registration plate. Thereafter, registration plates shall be issued based on seniority within the district or set of districts.

A special judge, emergency judge, or retired judge of the superior court shall be issued a special plate bearing the letter "J" followed by a number designated by the Administrative Office of the Courts with the approval of the Chief Justice of the Supreme Court of North Carolina. The plate for a retired judge shall have the letter "X" after the designated number to indicate the judge's retired status.

(c)        District Court.  A special plate issued to a North Carolina district court judge shall bear the letter "J" followed by a number. For the chief judge of the district court district, the number shall be equal to the sum of the numerical designation of the district court district the chief judge serves, plus 100. The number for all other judges of the district courts serving within the same district court district shall be the same number as appears on the special plate issued to the chief district judge followed by a letter of the alphabet beginning with the letter "A" to indicate the judge's seniority. A retired district court judge shall be issued a similar plate except that the numerical designation shall be followed by the letter "X" to indicate the judge's retired status.

(d)        United States.  A special plate issued to a Justice of the United States Supreme Court, a Judge of the United States Circuit Court of Appeals, or a District Judge of the United States District Court residing in North Carolina shall bear the words "U.S. J" followed by a number beginning with "1". The number shall reflect the judge's seniority based on continuous service as a United States Judge as designated by the Secretary of State. A judge who has retired or taken senior status shall be issued a similar plate except that the number shall be based on the date of the judge's retirement or assumption of senior status and shall follow the numerical designation of active justices and judges. (1991, c. 672, s. 2; c. 726, s. 23; 1999‑403, s. 5; 1999‑456, s. 67.1.)



§ 20-79.7. Fees for special registration plates and distribution of the fees.

§ 20‑79.7.  Fees for special registration plates and distribution of the fees.

(a)        Fees.  Upon request, the Division shall provide and issue free of charge one registration plate to a recipient of a Legion of Valor award, a 100% disabled veteran, and an ex‑prisoner of war. All other special registration plates, including additional Legion of Valor, 100% Disabled Veteran, and Ex‑Prisoner of War plates, are subject to the regular motor vehicle registration fee in G.S. 20‑87 or G.S. 20‑88 plus an additional fee in the following amount:

Special Plate
Additional Fee Amount

Back Country Horsemen of NC                                                           $30.00

Coastal Conservation Association                                                        $30.00

Crystal Coast                                                                                       $30.00

El Pueblo                                                                                             $30.00

First in Forestry                                                                                   $30.00

Historical Attraction                                                                             $30.00

Home Care and Hospice                                                                      $30.00

HOMES4NC                                                                                      $30.00

Hospice Care                                                                                      $30.00

In God We Trust                                                                                 $30.00

Maggie Valley Trout Festival                                                                $30.00

National Kidney Foundation                                                                 $30.00

North Carolina 4‑H Development Fund                                                $30.00

North Carolina Libraries                                                                      $30.00

Personalized                                                                                        $30.00

Share the Road                                                                                    $30.00

State Attraction                                                                                    $30.00

Stock Car Racing Theme                                                                     $30.00

Support Our Troops                                                                            $30.00

AIDS Awareness                                                                                 $25.00

Buffalo Soldiers                                                                                   $25.00

Collegiate Insignia                                                                                $25.00

Goodness Grows                                                                                 $25.00

High School Insignia                                                                             $25.00

Kids First                                                                                            $25.00

Olympic Games                                                                                   $25.00

National Multiple Sclerosis Society                                                       $25.00

National Wild Turkey Federation                                                         $25.00

NC Agribusiness                                                                                  $25.00

NC Children's Promise                                                                        $25.00

NC Coastal Federation                                                                        $30.00

Nurses                                                                                                 $25.00

Rocky Mountain Elk Foundation                                                          $25.00

Special Olympics                                                                                 $25.00

Surveyor Plate                                                                                     $25.00

The V Foundation for Cancer Research Division                                   $25.00

University Health Systems of Eastern Carolina                                      $25.00

Alpha Phi Alpha Fraternity                                                                   $20.00

ALS Association, Jim "Catfish" Hunter Chapter                                    $20.00

Animal Lovers                                                                                     $20.00

ARC of North Carolina                                                                        $20.00

Audubon North Carolina                                                                      $20.00

Autism Society of North Carolina                                                         $20.00

Be Active NC                                                                                      $20.00

Brain Injury Awareness                                                                        $20.00

Breast Cancer Earlier Detection                                                           $20.00

Buddy Pelletier Surfing Foundation                                                       $20.00

Daughters of the American Revolution                                                  $20.00

Ducks Unlimited                                                                                  $20.00

Greyhound Friends of North Carolina                                                   $20.00

Guilford Battleground Company                                                           $20.00

Juvenile Diabetes Research Foundation                                                $20.00

Harley Owners' Group                                                                         $20.00

Litter Prevention                                                                                  $20.00

March of Dimes                                                                                   $20.00

NC Tennis Foundation                                                                         $20.00

NC Trout Unlimited                                                                             $20.00

NC Wildlife Habitat Foundation                                                           $20.00

Omega Psi Phi Fraternity                                                                      $20.00

Prince Hall Mason                                                                               $20.00

Save the Sea Turtles                                                                            $20.00

Scenic Rivers                                                                                       $20.00

School Technology                                                                              $20.00

SCUBA                                                                                              $20.00

Soil and Water Conservation                                                                $20.00

Special Forces Association                                                                  $20.00

Support Public Schools                                                                        $20.00

US Equine Rescue League                                                                   $20.00

Wildlife Resources                                                                               $20.00

Zeta Phi Beta Sorority                                                                          $20.00

Carolina's Aviation Museum                                                                 $15.00

Leukemia & Lymphoma Society                                                          $15.00

Lung Cancer Research                                                                         $15.00

Shag Dancing                                                                                       $15.00

Active Member of the National Guard                                                    None

100% Disabled Veteran                                                                         None

Ex‑Prisoner of War                                                                                None

Gold Star Lapel Button                                                                           None

Legion of Valor                                                                                      None

Purple Heart Recipient                                                                            None

Silver Star Recipient                                                                               None

All Other Special Plates                                                                       $10.00.

(b)        Distribution of Fees.  The Special Registration Plate Account and the Collegiate and Cultural Attraction Plate Account are established within the Highway Fund. The Division must credit the additional fee imposed for the special registration plates listed in subsection (a) among the Special Registration Plate Account (SRPA), the Collegiate and Cultural Attraction Plate Account (CCAPA), the Natural Heritage Trust Fund (NHTF), which is established under G.S. 113‑77.7, and the Parks and Recreation Trust Fund, which is established under G.S. 113‑44.15, as follows:

Special Plate
SRPA
CCAPA
NHTF
PRTF

AIDS Awareness                                          $10                  $15                     0                     0

Alpha Phi Alpha Fraternity                             $10                  $10                     0                     0

ALS Association, Jim "Catfish"

Hunter Chapter                                     $10                  $10                     0                     0

Animal Lovers                                               $10                  $10                     0                     0

ARC of North Carolina                                 $10                  $10                     0                     0

Audubon North Carolina                               $10                  $10                     0                     0

Autism Society of North

Carolina                                                $10                  $10                     0                     0

Back Country Horsemen of NC                     $10                  $20                     0                     0

Be Active NC                                               $10                  $10                     0                     0

Brain Injury Awareness                                  $10                  $10                     0                     0

Breast Cancer Earlier Detection                     $10                  $10                     0                     0

Buddy Pelletier Surfing

Foundation                                            $10                  $10                     0                     0

Buffalo Soldiers                                             $10                  $15                     0                     0

Carolina's Aviation Museum                           $10                    $5                     0                     0

Coastal Conservation

Association                                           $10                  $20                     0                     0

Crystal Coast                                                $10                  $20                     0                     0

Daughters of the American

Revolution                                             $10                  $10                     0                     0

Ducks Unlimited                                            $10                  $10                     0                     0

El Pueblo                                                       $10                  $20                     0                     0

First in Forestry                                             $10                  $10                 $10                     0

Goodness Grows                                           $10                  $15                     0                     0

Greyhound Friends of North

Carolina                                                $10                  $10                     0                     0

Guilford Battleground

Company                                              $10                  $10                     0                     0

Harley Owners' Group                                   $10                  $10                     0                     0

High School Insignia                                      $10                  $15                     0                     0

Historical Attraction                                       $10                  $20                     0                     0

Home Care and Hospice                               $10                  $20                     0                     0

HOMES4NC                                                $10                  $20                     0                     0

Hospice Care                                                $10                  $20                     0                     0

In God We Trust                                           $10                  $20                     0                     0

In‑State Collegiate Insignia                             $10                  $15                     0                     0

Juvenile Diabetes Research

Foundation                                            $10                  $10                     0                     0

Kids First                                                      $10                  $15                     0                     0

Leukemia & Lymphoma Society                    $10                    $5                     0                     0

Litter Prevention                                            $10                  $10                     0                     0

Lung Cancer Research                                   $10                    $5                     0                     0

Maggie Valley Trout Festival                          $10                  $20                     0                     0

March of Dimes                                             $10                  $10                     0                     0

National Kidney Foundation                          $10                  $20                     0                     0

National Multiple Sclerosis

Society                                                 $10                  $15                     0                     0

National Wild Turkey

Federation                                            $10                  $15                     0                     0

NC Agribusiness                                           $10                  $15                     0                     0

NC Children's Promise                                  $10                  $15                     0                     0

NC Coastal Federation                                  $10                  $20                     0                     0

NC 4‑H Development Fund                          $10                  $20                     0                     0

NC Tennis Foundation                                   $10                  $10                     0                     0

NC Trout Unlimited                                       $10                  $10                     0                     0

North Carolina Libraries                                $10                  $20                     0                     0

NC Wildlife Habitat

Foundation                                            $10                  $10                     0                     0

Nurses                                                          $10                  $15                     0                     0

Olympic Games                                             $10                  $15                    0                     0

Omega Psi Phi Fraternity                               $10                  $10                     0                     0

Out‑of‑state Collegiate Insignia                      $10                      0                 $15                     0

Personalized                                                  $10                      0                 $15                   $5

Prince Hall Mason                                         $10                  $10                     0                     0

Rocky Mountain Elk

Foundation                                            $10                  $15                     0                     0

Save the Sea Turtles                                      $10                  $10                     0                     0

Scenic Rivers                                                 $10                  $10                     0                     0

School Technology                                        $10                  $10                     0                     0

SCUBA                                                        $10                  $10                     0                     0

Shag Dancing                                                $10                    $5                     0                     0

Share the Road                                              $10                  $20                     0                     0

Soil and Water Conservation                         $10                  $10                     0                     0

Special Forces Association                            $10                  $10                     0                     0

Special Olympics                                           $10                  $15                     0                     0

State Attraction                                             $10                  $20                     0                     0

Stock Car Racing Theme                               $10                  $20                     0                     0

Support Our Troops                                      $10                  $20                     0                     0

Support Public Schools                                  $10                  $10                     0                     0

Surveyor Plate                                               $10                  $15                     0                     0

The V Foundation for Cancer

Research                                                       $10                  $15                     0                     0

University Health Systems of

Eastern Carolina                                    $10                  $15                     0                     0

US Equine Rescue League                             $10                  $10                     0                     0

Wildlife Resources                                         $10                  $10                     0                     0

Zeta Phi Beta Sorority                                   $10                  $10                     0                     0

All other Special Plates                                  $10                      0                     0                     0.

(c)        Use of Funds in Special Registration Plate Account. 

(1)        The Division shall deduct the costs of special registration plates, including the costs of issuing, handling, and advertising the availability of the special plates, from the Special Registration Plate Account.

(2)        From the funds remaining in the Special Registration Plate Account after the deductions in accordance with subdivision (1) of this subsection, there is annually appropriated from the Special Registration Plate Account the sum of one million dollars ($1,000,000) to provide operating assistance for the Visitor Centers:

a.         on U.S. Highway 17 in Camden County, ($100,000);

b.         on U.S. Highway 17 in Brunswick County, ($100,000);

c.         on U.S. Highway 441 in Macon County, ($100,000);

d.         in the Town of Boone, Watauga County, ($100,000);

e.         on U.S. Highway 29 in Caswell County, ($100,000);

f.          on U.S. Highway 70 in Carteret County, ($100,000);

g.         on U.S. Highway 64 in Tyrrell County, ($100,000);

h.         at the intersection of U.S. Highway 701 and N.C. 904 in Columbus County, ($100,000);

i.          on U.S. Highway 221 in McDowell County, ($100,000); and

j.          on Staton Road in Transylvania County, ($100,000).

(3)        The Division shall transfer the remaining revenue in the Special Registration Plate Account quarterly, and funds are hereby  appropriated, as follows:

a.         Thirty‑three percent (33%) to the account of the Department of Commerce to aid in financing out‑of‑state print and other media advertising under the program for the promotion of travel and industrial development in this State.

b.         Fifty percent (50%) to the Department of Transportation to be used solely for the purpose of beautification of highways. These funds shall be administered by the Department of Transportation for beautification purposes not inconsistent with good landscaping and engineering principles.

c.         Seventeen percent (17%) to the account of the Department of Health and Human Services to promote travel accessibility for disabled persons in this State. These funds shall be used to collect and update site information on travel attractions designated by the Department of Commerce in its publications, to provide technical assistance to travel attractions concerning accommodation of disabled tourists, and to develop, print, and promote the publication ACCESS NORTH CAROLINA as provided in G.S. 168‑2. Any funds allocated for these purposes that are neither spent nor obligated at the end of the fiscal year shall be transferred to the Department of Administration for removal of man‑made barriers to disabled travelers at State‑funded travel attractions. Guidelines for the removal of man‑made barriers shall be developed in consultation with the Department of Health and Human Services.  (1967, c. 413; 1971, c. 42; 1973, c. 507, s. 5; c. 1262, s. 86; 1975, c. 716, s. 5; 1977, c. 464, s. 3; c. 771, s. 4; 1979, c. 126, ss. 1, 2; 1981 (Reg. Sess., 1982), c. 1258, s. 6; 1983, c. 848; 1985, c. 766; 1987, c. 252; c. 738, s. 140; c. 830, ss. 113(a), 116(a)‑(c); 1989, c. 751, s. 7(1); c. 774, s. 1; 1989 (Reg. Sess., 1990), c. 814, s. 31; 1991, c. 672, s. 3; c. 726, s. 23; 1991 (Reg. Sess., 1992), c. 959, s. 2; c. 1042, s. 2; c. 1044, ss. 33, 34; 1993, c. 321, s. 169.3(a); c. 543, s. 3; 1995, c. 163, s. 2; c. 324, s. 18.7(a); c. 433, ss. 2, 3; c. 507, s. 18.17(a); 1996, 2nd Ex. Sess., c. 18, s. 19.11(e); 1997‑443, s. 11A.118(a); 1997‑477, ss. 2, 3; 1997‑484, ss. 4, 5; 1998‑163, s. 1; 1999‑277, ss. 2, 3; 1999‑403, ss. 2, 3; 1999‑450, ss. 2, 3; 2000‑159, ss. 3, 4; 2001‑414, s. 32; 2001‑498, ss. 3(a), 3(b), 4(a), 4(b); 2002‑134, ss. 5, 6; 2003‑11, ss. 2, 3; 2003‑68, ss. 2, 3; 2003‑424, ss. 3, 4; 2004‑124, s. 30.3A; 2004‑131, ss. 3, 4; 2004‑185, ss. 3, 4; 2004‑200, ss. 2, 3; 2005‑216, ss. 4, 5; 2005‑276, s. 28.16; 2006‑209, ss. 3, 4, 7; 2007‑323, s. 27.20(b); 2007‑345, s. 10.1; 2007‑400, ss. 3, 4; 2007‑483, ss. 4, 5, 8(a), (b); 2009‑228, s. 1.)



§§ 20-80 through 20-81.2: Repealed by Session Laws 1991, c. 672, s. 1, as amended by Session Laws 1991, c. 726, s. 23.

§§ 20‑80 through 20‑81.2:  Repealed by Session Laws 1991, c.  672, s. 1, as amended by Session Laws 1991, c. 726, s. 23.



§ 20-81.3: Recodified as § 20-79.7 by Session Laws 1991, c. 672, s. 3, as amended by Session Laws 1991, c. 726, s. 23.

§ 20‑81.3:  Recodified as § 20‑79.7 by Session Laws 1991, c.  672, s. 3, as amended by Session Laws 1991, c. 726, s. 23.



§§ 20-81.4 through 20-81.11: Repealed by Session Laws 1991, c. 672, s. 1, as amended by Session Laws 1991, c. 726, s. 23.

§§ 20‑81.4 through 20‑81.11:  Repealed by Session Laws 1991, c.  672, s. 1, as amended by Session Laws 1991, c. 726, s. 23.



§ 20-81.12. Collegiate insignia plates and certain other special plates.

§ 20‑81.12.  Collegiate insignia plates and certain other special plates.

(a)        Collegiate Insignia Plates.  The Division must receive 300 or more applications for a collegiate insignia license plate for a college or university before a collegiate license plate may be developed. The color, design, and material for the plate must be approved by both the Division and the alumni or alumnae association of the appropriate college or university. The Division must transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of in‑State collegiate insignia plates to the Board of Governors of The University of North Carolina for in‑State, public colleges and universities and to the respective board of trustees for in‑State, private colleges and universities in proportion to the number of collegiate plates sold representing that institution for use for academic enhancement.

(b)        Historical Attraction Plates.  The Division must receive 300 or more applications for an historical attraction plate representing a publicly owned or nonprofit historical attraction located in North Carolina and listed below before the plate may be developed. The Division must transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of historical attraction plates to the organizations named below in proportion to the number of historical attraction plates sold representing that organization:

(1)        Historical Attraction Within Historic District.  The revenue derived from the special plate shall be transferred quarterly to the appropriate Historic Preservation Commission, or entity designated as the Historic Preservation Commission, and used to maintain property in the historic district in which the attraction is located. As used in this subdivision, the term "historic district" means a district created under G.S. 160A‑400.4.

(2)        Nonprofit Historical Attraction.  The revenue derived from the special plate shall be transferred quarterly to the nonprofit corporation that is responsible for maintaining the attraction for which the plate is issued and used to develop and operate the attraction.

(3)        State Historic Site.  The revenue derived from the special plate shall be transferred quarterly to the Department of Cultural Resources and used to develop and operate the site for which the plate is issued. As used in this subdivision, the term "State historic site" has the same meaning as in G.S. 121‑2(11).

(b1)      Special Olympics Plates.  The Division must receive 300 or more applications for a special olympics plate before the plate may be developed. The Division must transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of special olympics plates to the North Carolina Special Olympics, Inc., to be used to train volunteers to assist in the statewide games and to help pay the costs of the statewide games.

(b2)      State Attraction Plates.  The Division must receive 300 or more applications for a State attraction plate before the plate may be developed. The Division must transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of State attraction plates to the organizations named below in proportion to the number of State attraction plates sold representing that organization:

(1)        Blue Ridge Parkway Foundation.  The revenue derived from the special plate shall be transferred quarterly to Blue Ridge Parkway Foundation for use in promoting and preserving the Blue Ridge Parkway as a scenic attraction in North Carolina. A person may obtain from the Division a special registration plate under this subdivision for the registered owner of a motor vehicle or a motorcycle. The registration fees and the restrictions on the issuance of a specialized registration plate for a motorcycle are the same as for any motor vehicle. The Division must receive a minimum of 300 applications to develop a special registration plate for a motorcycle.

(1c)      Friends of the Great Smoky Mountains National Park.  The revenue derived from the special plate shall be transferred quarterly to the Friends of the Great Smoky Mountains National Park, Inc., to be used for educational materials, preservation programs, capital improvements for the portion of the Great Smoky Mountains National Park that is located in North Carolina, and operating expenses of the Great Smoky Mountains National Park.

(1g)      Friends of the Appalachian Trail.  The revenue derived from the special plate shall be transferred quarterly to The Appalachian Trail Conference to be used for educational materials, preservation programs, trail maintenance, trailway and viewshed acquisitions, trailway and viewshed easement acquisitions, capital improvements for the portions of the Appalachian Trail and connecting trails that are located in North Carolina, and related administrative and operating expenses.

(1i)       North Carolina State Parks.  One‑half of the revenue derived from the special plate shall be transferred quarterly to Natural Heritage Trust Fund established under G.S. 113‑77.7, and the remaining revenue shall be transferred quarterly to the Parks and Recreation Trust Fund established under G.S. 113‑44.15.

(1j)       The North Carolina Aquariums.  The revenue derived from the special plate shall be transferred quarterly to the North Carolina Aquarium Society, Inc., for its programs in support of the North Carolina Aquariums.

(1m)     The North Carolina Arboretum.  The revenue derived from the special plate shall be transferred quarterly to The North Carolina Arboretum Society and used to help the Society obtain grants for the North Carolina Arboretum and for capital improvements to the North Carolina Arboretum.

(1p)      The North Carolina Maritime Museum.  The revenue derived from the special plate shall be transferred quarterly to Friends of the Museum, North Carolina Maritime Museum, Inc., to be used for educational programs and conservation programs and for operating expenses of the North Carolina Maritime Museum.

(1t)       The North Carolina Museum of Natural Sciences.  The revenue derived from the special plate shall be transferred quarterly to the Friends of the North Carolina State Museum of Natural Sciences for its programs in support of the museum.

(2)        The North Carolina Zoological Society.  The revenue derived from the special plate shall be transferred quarterly to The North Carolina Zoological Society, Incorporated, to be used for educational programs and conservation programs at the North Carolina Zoo at Asheboro and for operating expenses of the North Carolina Zoo at Asheboro.

(b3)      Wildlife Resources Plates.  The Division must receive 300 or more applications for a wildlife resources plate with a picture representing a particular native wildlife species occurring in North Carolina before the plate may be developed. The Division must transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of wildlife resources plates to the Wildlife Conservation Account established by G.S. 143‑247.2.

(b4)      Olympic Games.  The Division may not issue an Olympic Games special plate unless it receives 300 or more applications for the plate and the U.S. Olympic Committee licenses, without charge, the State to develop a plate bearing the Olympic Games symbol and name. The Division must transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of Olympic Games plates to the N.C. Health and Fitness Foundation, Inc., which will allocate the funds as follows:

(1)        Fifty percent (50%) to the U.S. Olympic Committee to assist in training olympic athletes.

(2)        Twenty‑five percent (25%) to North Carolina Amateur Sports to assist with administration of the State Games of North Carolina.

(3)        Twenty‑five percent (25%) to the Governor's Council on Physical Fitness and Health to support local fitness council development throughout North Carolina.

(b5)      March of Dimes Plates.  The Division must receive 300 or more applications for a March of Dimes plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of March of Dimes plates to the Eastern Carolina Chapter of the March of Dimes Birth Defects Foundation. The Eastern Carolina Chapter shall disperse the revenue proportionately among the Eastern Carolina Chapter, the Western Carolina Chapter, the Greater Triad Chapter, and the Greater Piedmont Chapter of the March of Dimes Birth Defects Foundation based upon the population of the area each Chapter represents. The money must be used for the prevention of birth defects through local community services and educational programs and through research and development.

(b6)      School Technology Plates.  The Division must receive 300 or more applications for a School Technology plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of School Technology plates to the State School Technology Fund, which is established under G.S. 115C‑102.6D.

(b7)      Scenic Rivers Plates.  The Division must receive 300 or more applications for a Scenic Rivers plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of Scenic Rivers plates to the Clean Water Management Trust Fund established in G.S. 113A‑253.

(b8)      Soil and Water Conservation Plates.  The Division must receive 300 or more applications for a soil and water conservation plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of the soil and water conservation plates to the Soil and Water Conservation Account established in G.S. 143B‑297.1.

(b9)      Kids First Plates.  The Division must receive 300 or more applications for a Kids First plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of Kids First plates to the North Carolina Children's Trust Fund established in G.S. 7B‑1302.

(b10)    University Health Systems of Eastern Carolina.  The Division must receive 300 or more applications for a University Health Systems of Eastern Carolina plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of University Health Systems of Eastern Carolina plates to the Pitt Memorial Hospital Foundation, Inc., for use in the Children's Hospital of Eastern North Carolina.

(b11)    Animal Lovers Plates.  The Division must receive 300 or more applications before an animal lovers plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of the animal lovers plate to the Spay/Neuter Account established in G.S. 19A‑60.

(b12)    Support Public Schools Plates.  The Division must receive 300 or more applications for a Support Public Schools plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of Support Public Schools plates to the Fund for the Reduction of Class Size in Public Schools created pursuant to G.S. 115C‑472.10.

(b13)    Ducks Unlimited Plates.  The Division must receive 300 or more applications for a Ducks Unlimited plate and receive any necessary licenses from Ducks Unlimited, Inc., for use of their logo before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of Ducks Unlimited plates to the Wildlife Resources Commission to be used to support the conservation programs of Ducks Unlimited, Inc., in this State.

(b14)    Omega Psi Phi Fraternity Plates.  The Division must receive 300 or more applications for an Omega Psi Phi Fraternity plate and receive any necessary licenses, without charge, from Omega Psi Phi Fraternity, Incorporated, before the plate may be developed. The Division must transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of Omega Psi Phi Fraternity plates to the Carolina Uplift Foundation, Inc., for youth activity and scholarship programs.

(b15)    Litter Prevention Plates.  The Division must receive 300 or more applications for a Litter Prevention plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of the litter prevention plates to the Litter Prevention Account created pursuant to G.S. 136‑125.1.

(b16)    Goodness Grows Plates.  The Division must receive 300 or more applications for a Goodness Grows plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of Goodness Grows plates to the North Carolina Agricultural Promotions, Inc., to be used to promote the sale of North Carolina agricultural products.

(b17)    Audubon North Carolina Plates.  The Division must receive 300 or more applications for an Audubon North Carolina plate before the plate may be developed. The Division must transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of Audubon North Carolina plates to the National Audubon Society, Inc., a nonprofit corporation, for the account of the NC State Office to be used for bird and other wildlife conservation and educational activities in the State of North Carolina.

(b18)    Special Forces Association.  The Division must receive 300 or more applications for a Special Forces Association plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of Special Forces Association plates to the Airborne & Special Operations Museum in Fayetteville, North Carolina.

(b19)    The V Foundation for Cancer Research.  The Division must receive 300 or more applications for a V Foundation plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of V Foundation plates to The V Foundation for Cancer Research to fund cancer research grants.

(b20)    Save the Sea Turtles.  The Division must receive 300 or more applications for a Save the Sea Turtles plate before the plate may be developed. The Division must transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of Save the Sea Turtles plates to The Karen Beasley Sea Turtle Rescue and Rehabilitation Center.

(b21)    Harley Owners' Group.  The Division must receive 300 or more applications for a Harley Owners' Group plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of Harley Owners' Group plates to the State Board of Community Colleges to support the motorcycle safety instruction program established pursuant to G.S. 115D‑72.

(b22)    Rocky Mountain Elk Foundation.  The Division must receive 300 or more applications for a Rocky Mountain Elk Foundation plate before the plate may be developed. The Division must transfer quarterly the money in the Collegiate and Cultural Attraction Account derived from the sale of Rocky Mountain Elk Foundation plates to Rocky Mountain Elk Foundation, Inc.

(b23)    NC Agribusiness.  The Division must receive 300 or more applications for a NC Agribusiness plate before the plate may be developed. The Division must transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of NC Agribusiness plates to the North Carolina Agribusiness Council, Inc., to be used to promote awareness of the importance of agribusiness in North Carolina.

(b24)    Nurses.  The Division must receive 300 or more applications for a Nurses plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of Nurses plates to the NC Foundation for Nursing for nursing scholarships for citizens of North Carolina to be awarded annually.

(b25)    NC Coastal Federation.  The Division must receive 300 or more applications for a NC Coastal Federation plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of NC Coastal Federation plates to the North Carolina Coastal Federation, Inc.

(b26)    Be Active NC.  The Division must receive 300 or more applications for the Be Active NC plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of the Be Active NC plates to Be Active North Carolina, Inc., to be used to promote physical activity in North Carolina communities.

(b27)    Buffalo Soldiers.  The Division must receive 300 or more applications for the Buffalo Soldiers plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of the Buffalo Soldiers plates to the 9th & 10th (Horse) Cavalry Association of the Buffalo Soldiers Greater North Carolina Chapter (BSGNCC) for its public outreach programs.

(b28)    Crystal Coast.  The Division must receive 300 or more applications for the Crystal Coast plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of Crystal Coast plates to the Crystal Coast Artificial Reef Association to be used to promote scuba diving off the Crystal Coast.

(b29)    Surveyor Plate.  The Division must receive 300 or more applications for a Surveyor plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of Surveyor plates to The North Carolina Society of Surveyors Education Foundation, Inc., for public educational programs.

(b30)    Zeta Phi Beta Sorority.  The Division must receive 300 or more applications for a Zeta Phi Beta Sorority plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of Zeta Phi Beta Sorority plates to the Zeta Phi Beta Sorority Education Foundation, through the Raleigh office, for the benefit of undergraduate scholarships in this State.

(b31)    In God We Trust.  The Division must receive 300 or more applications for the In God We Trust plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of the In God We Trust plates to the Department of Crime Control and Public Safety to be deposited into The N.C. National Guard Soldiers and Airmen Assistance Fund of The Minuteman Partnership to help provide assistance to the families of North Carolina National Guardsmen who have been activated and deployed in federal service.

(b32)    North Carolina 4‑H Development Fund.  The Division must receive 300 or more applications for a North Carolina 4‑H Development Fund plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of North Carolina 4‑H Development Fund plates to The North Carolina 4‑H Development Fund, to be used to support county and State 4‑H programs and to provide funding for repairs and renovations at North Carolina 4‑H camps and conference centers.

(b33)    High School Insignia Plate.  The Division must receive 300 or more applications for a high school insignia plate for a public high school in North Carolina before a high school insignia plate may be issued for that school. The Division must transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of high school insignia plates to the Department of Public Instruction to be deposited into the State Aid to Local School Administrative Units account. The Division must also send the Department of Public Instruction information as to the number of plates sold representing a particular high school. The Department of Public Instruction must annually transfer the money in the State Aid to Local School Administrative Units account that is derived from the sale of the high school insignia plates to the high schools which have a high school insignia plate in proportion to the number of high school insignia plates sold representing that school. The high school must use the money for academic enhancement.

(b34)    HOMES4NC.  The Division must receive 300 or more applications for the HOMES4NC plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of the HOMES4NC plates to the NCAR Housing Opportunity Foundation to promote safe, decent, and affordable housing for all in North Carolina.

(b35)    First in Forestry.  The Division must receive 300 or more applications for the First in Forestry plate before the plate may be developed. The Division shall transfer quarterly one‑half of the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of the First in Forestry plates to the Division of Forest Resources for a State forests and forestry education program and shall transfer quarterly one‑half of the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of the First in Forestry plates to the Forest Education and Conservation Foundation for their programs.

(b36)    El Pueblo.  The Division must receive 300 or more applications for the El Pueblo plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Plate Account derived from the sale of the El Pueblo plates to El Pueblo, Inc., for its Scholarship Fund which provides scholarships for Latino students entering any community college, college, or university in North Carolina.

(b37)    Daughters of the American Revolution.  The Division must receive 300 or more applications for a Daughters of the American Revolution plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of Daughters of the American Revolution plates to the North Carolina Daughters of the American Revolution License Plate Trust Fund located in Wilmington, North Carolina, to be used to carry out the objectives of the National Society Daughters of the American Revolution including the protection of historical spots and the erection of monuments, the encouragement and support of historical research and educational endeavors, the preservation of historical documents and relics, and the promotion of all patriotic celebrations.

(b38)    Stock Car Racing Theme.  The Division may issue any plate in this series without a minimum number of applications if the person providing the State with the license to use the words, logos, trademarks, or designs associated with the plate produces the plate for the State without a minimum order quantity.

The cost of the Stock Car Racing Theme plate shall include all costs to produce blank plates for issuance by the Division. Notwithstanding G.S. 66‑58(b), the Division or the Department of Correction may contract for the production of the blank plates in this series to be issued by the Division, provided the plates meet or exceed the State's specifications including durability and retroreflectivity, and provided the plates are manufactured using high‑quality embossable aluminum. The cost of the blank plates to the State shall be substantially equivalent to the price paid to the Department of Correction for license tags, as provided in G.S. 66‑58(b)(15).

The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of Stock Car Racing Theme plates to the North Carolina Motorsports Foundation, Inc.

(b39)    Alpha Phi Alpha Fraternity.  The Division must receive 300 or more applications for the Alpha Phi Alpha Fraternity plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of the Alpha Phi Alpha Fraternity plates to the Association of North Carolina Alphamen (ANCA) Educational Foundation for scholarships for the benefit of African‑American males in ANCA attending accredited North Carolina colleges and universities.

(b40)    ARC of North Carolina.  The Division must receive 300 or more applications for the Arc of North Carolina plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of the Arc of North Carolina plates to The Arc of North Carolina, Inc., for its programs in support of retarded citizens in North Carolina.

(b41)    Autism Society of North Carolina.  The Division must receive 300 or more applications for an Autism Society of North Carolina plate before the plate may be developed. The Division must transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of Autism Society of North Carolina plates to the Autism Society of North Carolina, Inc., for support services to individuals with autism and their families.

(b42)    Buddy Pelletier Surfing Foundation.  The Division must receive 300 or more applications for the Buddy Pelletier Surfing Foundation plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of the Buddy Pelletier Surfing Foundation to the Foundation to fund the Foundation's scholastic and humanitarian aid programs.

(b43)    Coastal Conservation Association.  The Division must receive 300 or more applications for the Coastal Conservation Association plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of the Coastal Conservation Association plates to the Division of Marine Fisheries for its conservation programs.

(b44)    Guilford Battleground Company.  The Division must receive 300 or more applications for a Guilford Battleground Company plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of Guilford Battleground Company plates to the Guilford Battleground Company for its programs.

(b45)    National Multiple Sclerosis Society.  The Division must receive 300 or more applications for the National Multiple Sclerosis Society plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of the National Multiple Sclerosis Society plates to the National Multiple Sclerosis Society for its public awareness programs.

(b46)    National Wild Turkey Federation.  The Division must receive 300 or more applications for the National Wild Turkey Federation plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of the National Wild Turkey Federation plates to the North Carolina State Chapter of the National Wild Turkey Federation for special projects to benefit the public.

(b47)    SCUBA.  The Division must receive 300 or more applications for the SCUBA plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Plate Account derived for the sale of the SCUBA plates to the Division of Marine Fisheries for the purpose of developing the State's artificial reefs.

(b48)    Share the Road.  The Division must receive 300 or more applications for the Share the Road plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of the Share the Road plates to the Department of Transportation, Division of Bicycle and Pedestrian Transportation, for its programs.

(b49)    North Carolina Wildlife Habitat Foundation.  The Division must receive 300 or more applications for the North Carolina Wildlife Habitat Foundation plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of the North Carolina Wildlife Habitat Foundation plates to the North Carolina Wildlife Habitat Foundation for its programs.

(b50)    Shag Dancing.  The Division must receive 300 or more applications for the Shag Dancing plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of Shag Dancing plates to the Hall of Fame Foundation.

(b51)    North Carolina Libraries.  The Division must receive 300 or more applications for the North Carolina Libraries plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of the North Carolina Libraries plates to the North Carolina Library Association, Inc., for the Association's public programs.

(b52)    NC Trout Unlimited.  The Division must receive 300 or more applications for an NC Trout Unlimited plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of NC Trout Unlimited plates to North Carolina Trout Unlimited for its programs.

(b53)    Repealed by Session Laws 2007‑483, s. 8(c), effective October 1, 2007.

(b54)    Carolina's Aviation Museum.  The Division must receive 300 or more applications for a Carolina's Aviation Museum plate before the plate may be developed. The Division must transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of Carolina's Aviation Museum plates to the Carolina's Historic Aviation Commission, a domestic nonprofit corporation, to be used to help continue operation of the Museum.

(b55)    Greyhound Friends of North Carolina.  The Division must receive 300 or more applications for a Greyhound Friends of North Carolina plate before the plate may be developed. The Division must transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of the Greyhound Friends of North Carolina plates to the Greyhound Friends of North Carolina, Inc., to be used for the care and upkeep of retired greyhound racers that are awaiting adoption.

(b56)    Leukemia & Lymphoma Society.  The Division must receive 300 or more applications for a Leukemia & Lymphoma Society plate before the plate may be developed. The Division must transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of Leukemia & Lymphoma Society plates to the Eastern Chapter of the North Carolina Leukemia & Lymphoma Society, a State‑chartered chapter of the national nonprofit organization known as The Leukemia & Lymphoma Society, Inc., a duly registered New York nonprofit corporation. These funds may be divided between the Eastern and Western chapters of the North Carolina Leukemia & Lymphoma Society which shall each use the funds for blood cancer research, awareness, and education.

(b57)    Lung Cancer Research.  The Division must receive 300 or more applications for the Lung Cancer Research plate before the plate may be developed. The Division must transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of Lung Cancer Research plates to the American Lung Association of North Carolina, Inc., to be used for eliminating lung disease and fostering healthy breathing for all people through prevention, outreach, education, research, and advocacy.

(b58)    NC Children's Promise.  The Division must receive 300 or more applications for a N.C. Children's Promise plate before the plate may be developed. The Division must transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of NC Children's Promise plates to The Medical Foundation of North Carolina, Incorporated, to be used to support the North Carolina Children's Promise.

(b59)    Prince Hall Mason.  The Division must receive 300 or more applications for a Prince Hall Mason plate before the plate may be developed. The Division must transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of Prince Hall Mason plates to The Most Worshipful Prince Hall Grand Lodge of Free and Accepted Masons of North Carolina and Jurisdiction, Inc., to be used for scholarships, family assistance, and other charitable causes.

(b60)    Support Our Troops.  The Division must receive 300 or more applications for a Support Our Troops plate before the plate may be developed. The Division shall transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of Support Our Troops plates to NC Support Our Troops, Inc., to be used to provide support and assistance to the troops and their families.

(b61)    US Equine Rescue League.  The Division must receive 300 or more applications for the US Equine Rescue League plate before the plate may be developed. The Division must transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of US Equine Rescue League plates to the United States Equine Rescue League, Inc., to be used for the care and upkeep of rescued equines.

(b62)    Back Country Horsemen of North Carolina.  The Division must receive 300 or more applications for a Back Country Horsemen of North Carolina plate before the plate may be developed. The Division must transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of Back Country Horsemen of North Carolina plates to the Back Country Horsemen of North Carolina to promote the development and maintenance of back country trails for trail riding.

(b63)    Maggie Valley Trout Festival.  The Division must receive 300 or more applications for a Maggie Valley Trout Festival plate before the plate may be developed. The Division must transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of Maggie Valley Trout Festival plates to the Town of Maggie Valley to promote trout fishing in Maggie Valley.

(b64)    Home Care and Hospice.  The Division must receive 300 or more applications for the Home Care and Hospice plate before the plate may be developed. The Division must transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of Home Care and Hospice plates to The Association for Home and Hospice Care of North Carolina for its educational programs in support of home care and hospice care in North Carolina.

(b65)    Hospice Care.  The Division must receive 300 or more applications for the Hospice Care plate before the plate may be developed. The Division must transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of Hospice Care plates to The Carolinas Center for Hospice and End of Life Care for its programs in support of hospice care in North Carolina.

(b66)    Breast Cancer Earlier Detection.  The Division must receive 300 or more applications for a Breast Cancer Earlier Detection plate before the plate may be developed. The Division must transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of Breast Cancer Earlier Detection plates to the Friends for An Earlier Breast Cancer Test, Inc., to support services to detect breast cancer earlier.

(b67)    Juvenile Diabetes Research Foundation.  The Division must receive 300 or more applications for the Juvenile Diabetes Research Foundation plate before the plate may be developed. The Division must transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of Juvenile Diabetes Research Foundation plates to the Triangle Eastern North Carolina Chapter of the Juvenile Diabetes Research Foundation International, Inc., to provide funding for research to cure diabetes. The Foundation must distribute the amount it receives to all Juvenile Diabetes Research Foundation, Inc., chapters located in the State in equal shares.

(b68)    AIDS Awareness.  The Division must receive 300 or more applications for the AIDS Awareness plate before the plate may be developed. The Division must transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of AIDS Awareness plates to The Alliance of AIDS Services‑Carolina for its programs in support of AIDS awareness in North Carolina.

(b69)    ALS Research.  The Division must receive 300 or more applications for the ALS Research plate before the plate may be developed. The Division must transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of ALS Research plates to the ALS Association, Jim "Catfish" Hunter Chapter, to help provide funding for research to cure amyotrophic lateral sclerosis and provide support to families who have a loved one suffering from the disease.

(b70)    Brain Injury Awareness.  The Division must receive 300 or more applications for the Brain Injury Awareness plate before the plate may be developed. The Division must transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of Brain Injury Awareness plates to the Brain Injury Association of North Carolina, Inc., for support services to individuals with traumatic brain injuries.

(b71)    National Kidney Foundation.  The Division must receive 300 or more applications for a National Kidney Foundation plate before the plate may be developed. The Division must transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of National Kidney Foundation plates to the National Kidney Foundation of North Carolina, Inc., to support the Foundation's services for the detection, prevention, and treatment of diseases of the kidney and urinary tract.

(b72)    NC Tennis Foundation.  The Division must receive 300 or more applications for the NC Tennis Foundation plate before the plate may be developed. The Division must transfer quarterly the money in the Collegiate and Cultural Attraction Plate Account derived from the sale of NC Tennis Foundation plates to the North Carolina Tennis Foundation, Inc., to provide funding for development and growth of tennis as a sport in North Carolina.

(c)        General.  An application for a special license plate named in this section may be made at any time during the year. If the application is made to replace an existing current valid plate, the special plate must be issued with the appropriate decals attached. No refund shall be made to the applicant for any unused portion remaining on the original plate. The request for a special license plate named in this section may be combined with a request that the plate be a personalized license plate.

(c1)      In accordance with G.S. 143C‑1‑2, the transfers mandated in this section are appropriations made by law.

(d)        through (g) Repealed by Session Laws 1991 (Regular Session, 1992), c. 1042, s. 3. (1991, c. 758, s. 1; 1991 (Reg. Sess., 1992), c. 1007, s. 33; c. 1042, s. 3; 1993, c. 543, s. 5; 1995, c. 433, s. 4; 1997‑427, s. 2; 1997‑477, s. 4; 1997‑484, s. 6; 1999‑277, s. 4; 1999‑403, s. 4; 1999‑450, s. 4; 2000‑159, ss. 5, 6; 2000‑163, s. 3; 2001‑498, ss. 6(a), 6(b); 2002‑134, s. 7; 2003‑11, s. 4; 2003‑68, s. 4; 2003‑424, ss. 5, 6; 2004‑131, s. 5; 2004‑185, s. 5; 2004‑200, s. 4; 2005‑216, ss. 6, 7; 2005‑435, s. 40; 2006‑209, ss. 5, 6, 7; 2007‑323, s. 27.20(a); 2007‑345, s. 10.1; 2007‑400, ss. 5, 6; 2007‑483, ss. 6(a), 7, 8(c).)



§ 20-82: Repealed by Session Laws 1995, c. 163, s. 3.

§ 20‑82:  Repealed by Session Laws 1995, c.  163, s. 3.



§ 20-83. Registration by nonresidents.

Part 6.  Vehicles of Nonresidents of State; Permanent Plates; Highway Patrol.

§ 20‑83.  Registration by nonresidents.

(a)        When a resident carrier of this State interchanges a properly licensed trailer or semitrailer with another carrier who is a resident of another state, and adequate records are on file in his office to verify such interchanges, the North Carolina licensed carrier may use the trailer licensed in such other state the same as if it is his own during the time the nonresident carrier is using the North Carolina licensed trailer.

(b)        Motor vehicles duly registered in a state or territory which are not allowed exemptions by the Commissioner, as provided for in the preceding paragraph, desiring to make occasional trips into or through the State of North Carolina, or operate in this State for a period not exceeding 30 days, may be permitted the same use and privileges of the highways of this State as provided for similar vehicles regularly licensed in this State, by procuring from the Commissioner trip licenses upon forms and under rules and regulations to be adopted by the Commissioner, good for use for a period of 30 days upon the payment of a fee in compensation for said privilege equivalent to one tenth of the annual fee which would be chargeable against said vehicle if regularly licensed in this State: Provided that only one such permit allowed by this section shall be issued for the use of the same vehicle within the same registration year. Provided, however, that nothing in this provision shall prevent the extension of the privileges of the use of the roads of this State to vehicles of other states under the reciprocity provisions provided by law: Provided further, that nothing herein contained shall prevent the owners of vehicles from other states from licensing such vehicles in the State of North Carolina under the same terms and the same fees as like vehicles are licensed by owners resident in this State.

(c)        Every nonresident, including any foreign corporation carrying  on business within this State and owning and operating in such business any motor vehicle, trailer or semitrailer within this State,  shall be required to register each such vehicle and pay the same fees  therefor as is required with reference to like vehicles owned by residents of this State. (1937, c. 407, s. 47; 1941, cc. 99, 365; 1957, c. 681, s. 1; 1961, c. 642, s. 4; 1967, c. 1090.)



§ 20-84. Permanent registration plates; State Highway Patrol.

§ 20‑84.  Permanent registration plates; State Highway Patrol.

(a)        General.  The Division may issue a permanent registration plate for a motor vehicle owned by one of the persons authorized to have a permanent registration plate in this section. To obtain a permanent registration plate, a person must provide proof of ownership, provide proof of financial responsibility as required by G.S. 20‑309, and pay a fee of six dollars ($6.00). A permanent plate issued under this section may be transferred as provided in G.S. 20‑78 to a replacement vehicle of the same classification. A permanent registration plate issued under this section must be a distinctive color and bear the word "permanent". In addition, a permanent registration plate issued under subdivision (b)(1) of this section must have distinctive color and design that is readily distinguishable from all other permanent registration plates issued under this section.

(b)        Permanent Registration Plates.  The Division may issue permanent plates for the following motor vehicles:

(1)        A motor vehicle owned by the State or one of its agencies.

(2)        A motor vehicle owned by a county, city or town.

(3)        A motor vehicle owned by a board of education.

(4)        A motor vehicle owned by an orphanage.

(5)        A motor vehicle owned by the civil air patrol.

(6)        A motor vehicle owned by an incorporated emergency rescue squad.

(7)        A motor vehicle owned by an incorporated REACT ("Radio Emergency Association of Citizen Teams") Team.

(8)        A motor vehicle owned by a person and used exclusively in the support of a disaster relief effort.

(9)        A bus owned by a church and used exclusively for transporting individuals to Sunday school, to church services, and to other church related activities.

(10)      A motor vehicle owned by a rural fire department, agency, or association.

(11)      A motor vehicle in the form of a mobile X‑ray unit operated exclusively in this State for the purpose of diagnosis, treatment, and discovery of tuberculosis, and owned by the North Carolina Tuberculosis Association, Incorporated, or by a local chapter or association of the North Carolina Tuberculosis Association, Incorporated.

(12)      A motor vehicle owned by a local chapter of the American National Red Cross and used for emergency or disaster work.

(13)      A motor vehicle owned by a sheltered workshop recognized or approved by the Division of Vocational Rehabilitation Services.

(14)      A motor vehicle owned by a nonprofit agency or organization that provides transportation for or operates programs subject to and approved in accordance with standards adopted by the Commission for Mental Health and Human Services.

(15)      A bus or trackless trolley owned by a city and operated under a franchise authorizing the use of city streets. This subdivision does not apply to a bus or trackless trolley operated under a franchise authorizing an intercity operation.

(16)      A trailer owned by a nationally chartered charitable organization and used exclusively for parade floats and for transporting vehicles and structures used only in parades.

(c)        State Highway Patrol.  In lieu of all other registration requirements, the Commissioner shall each year assign to the State Highway Patrol, upon payment of six dollars ($6.00) per registration plate, a sufficient number of regular registration plates of the same letter prefix and in numerical sequence beginning with number 100 to meet the requirements of the State Highway Patrol for use on Division vehicles assigned to the State Highway Patrol. The commander of the Patrol shall, when such plates are assigned, issue to each member of the State Highway Patrol a registration plate for use upon the Division vehicle assigned to the member pursuant to G.S. 20‑190 and assign a registration plate to each Division service vehicle operated by the Patrol. An index of such assignments of registration plates shall be kept at each State Highway Patrol radio station and a copy of it shall be furnished to the registration division of the Division. Information as to the individual assignments of the registration plates shall be made available to the public upon request to the same extent and in the same manner as regular registration information. The commander, when necessary, may reassign registration plates provided that the reassignment shall appear upon the index required under this subsection within 20 days after the reassignment. (1937, c. 407, s. 48; 1939, c. 275; 1949, c. 583, s. 1; 1951, c. 388; 1953, c. 1264; 1955, cc. 368, 382; 1967, c. 284; 1969, c. 800; 1971, c. 460, s. 1; 1975, c. 548; c. 716, s. 5; 1977, c. 370, s. 1; 1979, c. 801, s. 9; 1981 (Reg. Sess., 1982), c. 1159; 1983, c. 593, ss. 1, 2; 1987 (Reg. Sess., 1988), c. 885; 1991 (Reg. Sess., 1992), c. 1030, s. 11; 1997‑443, s. 11A.118(a); 1999‑220, s. 3; 2000‑159, s. 7.)



§ 20-84.1. Repealed by Session Laws 1999-220, s. 4.

§ 20‑84.1.  Repealed by Session Laws 1999‑220, s. 4.



§ 20-84.2. Definition; reciprocity; Commissioner's powers.

Part 6A.  Rental Vehicles.

§ 20‑84.2.  Definition; reciprocity; Commissioner's powers.

(a)        The term rental vehicle when used herein shall mean and include any motor vehicle which is rented or leased to another by its owner for a period of not more than 30 days solely for the transportation of the lessee or the private hauling of the lessee's personal property.

(b)        Rental vehicles owned or operated by any nonresident person engaged in the business of leasing such vehicles for use in intrastate or interstate commerce shall be extended full reciprocity and exempted from registration fees only in instances where:

(1)        Such person has validly licensed all rental vehicles owned by him in the state wherein the owner actually resides; provided, that such state affords equal recognition, either in fact or in law to such vehicles licensed in the State of North Carolina and operating similarly within the owner's state of residence; and further provided, that such person is not engaged in this State in the business of leasing rental vehicles; or where

(2)        Such person operates vehicles which are a part of a common fleet of vehicles which are easily identifiable as a part of such fleet and such person has validly licensed in the State  of North Carolina a percentage of the total number of vehicles in each weight classification in such fleet which represents the percentage of total miles travelled in North Carolina by all vehicles in each weight classification of such fleet to total miles travelled in all jurisdictions in which such fleet is operated by all vehicles in each weight classification of such fleet.

(c)        The Commissioner of Motor Vehicles requires such person to submit under oath such information as is deemed necessary for fairly administering this section. The Commissioner's determination, after hearing, as to the number of vehicles in each weight classification to be licensed in North Carolina shall be final.

Any person who licenses vehicles under subsection (b)(2) above shall keep and preserve for three years the mileage records on which the percentage of the total fleet is determined. Upon request these records shall be submitted or made available to the Commissioner of Motor Vehicles for audit or review, or the owner or operator shall pay reasonable costs of an audit by the duly appointed representative of the Commissioner at the place where the records are kept.

If the Commissioner determines that the person licensing vehicles under subsection (b)(2) above should have licensed more vehicles in North Carolina or that such person's records are insufficient for proper determination the Commissioner may deny that person the right or any further benefits under this subsection until the correct number of vehicles have been licensed, and all taxes determined by the Commissioner to be due have been paid.

(d)        Upon payment by the owner of the prescribed fee, the Division shall issue registration certificates and plates for the percentage of vehicles determined by the Commissioner. Thereafter, all rental vehicles properly identified and licensed in any state, territory, province, country or the District of Columbia, and belonging to such owner, shall be permitted to operate in this State on an interstate or intrastate basis. (1959, c. 1066; 1971, c. 808; 1973, c. 1446, s. 23;  1975, c. 716, s. 5.)



§ 20-85. (See Editor's Note) Schedule of fees.

Part 7. Title and Registration Fees.

§ 20‑85.  (See Editor's Note) Schedule of fees.

(a)        The following fees are imposed concerning a certificate of title, a registration card, or a registration plate for a motor vehicle. These fees are payable to the Division and are in addition to the tax imposed by Article 5A of Chapter 105 of the General Statutes.

(1)....... Each application for certificate of title................................................... $40.00

(2)....... Each application for duplicate or corrected certificate of title ................. 15.00

(3)....... Each application of repossessor for certificate of title.............................. 15.00

(4)....... Each transfer of registration................................................................... 15.00

(5)....... Each set of replacement registration plates............................................. 15.00

(6)....... Each application for duplicate registration card....................................... 15.00

(7)....... Each application for recording supplementary lien.................................. 15.00

(8)....... Each application for removing a lien from a certificate of title.................. 15.00

(9)....... Each application for certificate of title for a motor vehicle transferred to a manufacturer, as defined in G.S. 20‑286, or a motor vehicle retailer for the purpose of resale................................................................................................ 15.00

(10)..... Each application for a salvage certificate of title made by an insurer........ 15.00

(11)..... Each set of replacement Stock Car Racing Theme plates issued under G.S. 20‑79.4............................................................................................................ 25.00.

(a1)      (Effective until December 31, 2017) One dollar ($1.00) of the fee imposed for any transaction assessed a fee under subdivision (a)(1), (a)(2), (a)(3), (a)(7), (a)(8), or (a)(9) of this section shall be credited to the North Carolina Highway Fund. The Division shall use the fees derived from transactions with the Division for technology improvements. The Division shall use the fees derived from transactions with commission contract agents for the payment of compensation to commission contract agents. An additional one dollar ($1.00) of the fee imposed for any transaction assessed a fee under subdivision (a)(1) of this section shall be credited to the Mercury Switch Removal Account in the Department of Environment and Natural Resources.

(a1)      (Effective December 31, 2017) One dollar ($1.00) of the fee imposed for any transaction assessed a fee under subdivision (a)(1), (a)(2), (a)(3), (a)(7), (a)(8), or (a)(9) of this section shall be credited to the North Carolina Highway Fund. The Division shall use the fees derived from transactions with the Division for technology improvements. The Division shall use the fees derived from transactions with commission contract agents for the payment of compensation to commission contract agents. An additional one dollar ($1.00) of the fee imposed for any transaction assessed a fee under subdivision (a)(1) of this section shall be credited to the Mercury Pollution Prevention Account in the Department of Environment and Natural Resources.

(b)        Except as otherwise provided in subsection (a1) of this section, the fees collected under subdivisions (a)(1) through (a)(9) of this section shall be credited to the North Carolina Highway Trust Fund. The fees collected under subdivision (a)(10) of this section shall be credited to the Highway Fund. Fifteen dollars ($15.00) of each title fee credited to the Trust Fund under subdivision (a)(1) shall be added to the amount allocated for secondary roads under G.S. 136‑176 and used in accordance with G.S. 136‑44.5.

(c)        The Division shall not collect a fee for a certificate of title for a motor vehicle entitled to a permanent registration plate under G.S. 20‑84. (1937, c. 407, s. 49; 1943, c. 648; 1947, c. 219, s. 9; 1955, c. 554, s. 4; 1961, c. 360, s. 19; c. 835, s. 11; 1975, c. 430; c. 716, s. 5; c. 727; c. 875, s. 4; c. 879, s. 46; 1979, c. 801, s. 11; 1981, c. 690, s. 19; 1989, c. 692, s. 2.1; c. 700, s. 1; c. 770, s. 74.11; 1991, c. 193, s. 8; 1993, c. 467, s. 5; 1995, c. 50, s. 2; c. 390, s. 34; c. 509, s. 135.2(i), (j); 1999‑220, s. 2; 2004‑77, s. 2; 2004‑185, s. 6; 2005‑276, s. 44.1(k); 2005‑384, s. 2; 2006‑255, s. 5; 2006‑264, s. 35.5; 2007‑142, s. 8.)



§ 20-85.1. Registration by mail; one-day title service; fees.

§ 20‑85.1.  Registration by mail; one‑day title service; fees.

(a)        The owner of a vehicle registered in North Carolina may renew that vehicle registration by mail. A postage and handling fee of one dollar ($1.00) per vehicle to be registered shall be charged for this service.

(b)        The Commissioner and the employees of the Division designated by the Commissioner may prepare and deliver upon request a certificate of title, charging a fee of seventy‑five dollars ($75.00) for one‑day title service, in lieu of the title fee required by G.S. 20‑85(a). The fee for one‑day title service must be paid by cash or by certified check.

(c)        The fee collected under subsection (a) shall be credited to the Highway Fund. The fee collected under subsection (b) shall be credited to the Highway Trust Fund. (1983, c. 50, s. 1; 1989, c. 692, s. 2.2; c. 700, s. 1; 1991, c. 689, s. 324; 2005‑276, s. 44.1(l).)



§ 20-86. Penalty for engaging in a "for-hire" business without proper license plates.

§ 20‑86.  Penalty for engaging in a "for‑hire" business without proper license plates.

Any person, firm or corporation engaged in the business of transporting persons or property for compensation, except as otherwise provided in this Article, shall, before engaging in such business, pay the license fees prescribed by this Article and secure the license plates provided for vehicles operated for hire. Any person, firm or corporation operating vehicles for hire without having paid the tax prescribed or using private plates on such vehicles shall be liable for an additional tax of twenty‑five dollars ($25.00) for each vehicle in addition to the normal fees provided in this Article; provided, that when the vehicle subject to for‑hire license has attached thereto a trailer or semitrailer, each unit in the combination, including the tractor, trailer and/or semitrailer, shall be subject to the additional tax as herein prescribed; provided, further that the additional tax herein provided shall not apply to trailers having a gross weight of 3,000 pounds or less. (1937, c. 407, s. 50; 1965, c. 659.)



§ 20-86.1. International Registration Plan.

§ 20‑86.1.  International Registration Plan.

(a)        The registration fees required under this Article may be proportioned for vehicles which qualify and are licensed under the  provisions of the International Registration Plan.

(b)        Notwithstanding any other provisions of this Chapter, the Commissioner is hereby authorized to promulgate and enforce such rules and regulations as may be necessary to carry out the provisions of any agreement entered pursuant to the International Registration Plan. (1975, c. 767, s. 2; 1981, c. 859, s. 77; c. 1127, s. 53.)



§ 20-87. Passenger vehicle registration fees.

§ 20‑87.  Passenger vehicle registration fees.

These fees shall be paid to the Division annually for the registration and licensing of passenger vehicles, according to the following classifications and schedules:

(1)        For‑Hire Passenger Vehicles.  The fee for a passenger vehicle that is operated for compensation and has a capacity of 15 passengers or less is seventy‑eight dollars ($78.00). The fee for a passenger vehicle that is operated for compensation and has a capacity of more than 15 passengers is one dollar and forty cents ($1.40) per hundred pounds of empty weight of the vehicle.

(2)        U‑Drive‑It Vehicles.  U‑drive‑it vehicles shall pay the following tax:

Motorcycles:       1‑passenger capacity ................................................... $18.00

2‑passenger capacity ..................................................... 22.00

3‑passenger capacity ..................................................... 26.00

Automobiles:       15 or fewer passengers ............................................... $51.00

Buses:                 16 or more passengers ............................................. $2.00 per

hundred

pounds of

empty weight

Trucks under

7,000 pounds

that do not

haul products

for hire:               4,000 pounds............................................................. $41.50

5,000 pounds............................................................. $51.00

6,000 pounds............................................................. $61.00.

(3)        Repealed by Session Laws 1981, c. 976, s. 3.

(4)        Limousine Vehicles.  For‑hire passenger vehicles on call or demand which do not solicit passengers indiscriminately for hire between points along streets or highways, shall be taxed at the same rate as for‑hire passenger vehicles under G.S. 20‑87(1) but shall be issued appropriate registration plates to distinguish such vehicles from taxicabs.

(5)        Private Passenger Vehicles.  There shall be paid to the Division annually, as of the first day of January, for the registration and licensing of private passenger vehicles, fees according to the following classifications and schedules:

Private passenger vehicles of not more than fifteen passengers......... $28.00

Private passenger vehicles over fifteen passengers....................................... 31.00

Provided, that a fee of only one dollar ($1.00) shall be charged for any vehicle given by the federal government to any veteran on account of any disability suffered during war so long as such vehicle is owned by the original donee or other veteran entitled to receive such gift under Title 38, section 252, United States Code Annotated.

(6)        Private Motorcycles.  The base fee on private passenger motorcycles shall be fifteen dollars ($15.00); except that when a motorcycle is equipped with an additional form of device designed to transport persons or property, the base fee shall be twenty‑two dollars ($22.00). An additional fee of three dollars ($3.00) is imposed on each private motorcycle registered under this subdivision in addition to the base fee. The revenue from the additional fee, in addition to any other funds appropriated for this purpose, shall be used to fund the Motorcycle Safety Instruction Program created in G.S. 115D‑72.

(7)        Dealer License Plates.  The fee for a dealer license plate is the regular fee for each of the first five plates issued to the same dealer and is one‑half the regular fee for each additional dealer license plate issued to the same dealer. The "regular fee" is the fee set in subdivision (5) of this section for a private passenger motor vehicle of not more than 15 passengers.

(8)        Driveaway Companies.  Any person engaged in the business of driving new motor vehicles from the place of manufacture to the place of sale in this State for compensation shall pay a fee of one‑half of the amount that would otherwise be payable under this section for each set of plates.

(9)        House Trailers.  In lieu of other registration and license fees levied on house trailers under this section or G.S. 20‑88, the registration and license fee on house trailers shall be eleven dollars ($11.00) for the license year or any portion thereof.

(10)      Special Mobile Equipment.  The fee for special mobile equipment for the license year or any part of the license year is two times the fee in subdivision (5) for a private passenger motor vehicle of not more than 15 passengers.

(11)      Any vehicle fee determined under this section according to the weight of the vehicle shall be increased by the sum of three dollars ($3.00) to arrive at the total fee.

(12)      Low‑Speed Vehicles.  The fee for a low‑speed vehicle is the same as the fee for private passengers vehicles of not more than 15 passengers. (1937, c. 407, s. 51; 1939, c. 275; 1943, c. 648; 1945, c. 564, s. 1; c. 576, s. 2; 1947, c. 220, s. 3; c. 1019, ss. 1‑3; 1949, c. 127; 1951, c. 819, ss. 1, 2; 1953, c. 478; c. 826, s. 4; 1955, c. 1313, s. 2; 1957, c. 1340, s. 3; 1961, c. 1172, s. 1a; 1965, c. 927; 1967, c. 1136; 1969, c. 600, ss. 3‑11; 1971, c. 952; 1973, c. 107; 1975, c. 716, s. 5; 1981, c. 976, ss. 1‑4; 1981 (Reg. Sess., 1982), c. 1255; 1983, c. 713, s. 61; c. 761, ss. 142, 143, 145; 1985, c. 454, s. 2; 1987, c. 333; 1989, c. 755, ss. 2, 4; c. 770, ss. 74.2, 74.3; 1989 (Reg. Sess., 1990), c. 830, s. 1; 1991 (Reg. Sess., 1992), c. 1015, s. 2; 1993, c. 320, s. 5; c. 440, s. 7; 1995 (Reg. Sess., 1996), c. 756, s. 7; 1999‑438, s. 27; 1999‑452, s. 17; 2001‑356, s. 4; 2001‑414, s. 31; 2002‑72, s. 8; 2004‑167, s. 5; 2004‑199, s. 59; 2005‑276, s. 44.1(m).)



§ 20-87.1. Interchange of passenger buses with nonresident common carriers of passengers.

§ 20‑87.1.  Interchange of passenger buses with nonresident common carriers of passengers.

When a resident common carrier of passengers of this State interchanges a properly licensed bus with another common carrier of passengers who is a resident of another state, and adequate records are on file in its office to verify such interchanges, the North Carolina licensed common carrier of passengers may use the bus licensed in such other state the same as if it is its own during the time the nonresident carrier is using the North Carolina licensed bus. (1971, c. 871, s. 1; 1975, c. 716, s. 5; 1981, c. 976, s. 5.)



§ 20-88. Property-hauling vehicles.

§ 20‑88.  Property‑hauling vehicles.

(a)        Determination of Weight.  For the purpose of licensing, the weight of self‑propelled property‑carrying vehicles shall be the empty weight and heaviest load to be transported, as declared by the owner or operator; provided, that any determination of weight shall be made only in units of 1,000 pounds or major fraction thereof, weights of over 500 pounds counted as 1,000 and weights of 500 pounds or less disregarded. The declared gross weight of self‑propelled property‑carrying vehicles operated in conjunction with trailers or semitrailers shall include the empty weight of the vehicles to be operated in the combination and the heaviest load to be transported by such combination at any time during the registration period, except that the gross weight of a trailer or semitrailer is not required to be included when the operation is to be in conjunction with a self‑propelled property‑carrying vehicle which is licensed for 6,000 pounds or less gross weight and the gross weight of such combination does not exceed 9,000 pounds, except wreckers as defined under G.S. 20‑4.01(50). Those property‑hauling vehicles registered for 4,000 pounds shall be permitted a tolerance of 500 pounds above the weight permitted under the table of weights and rates appearing in subsection (b) of this section.

(b)        The following fees are imposed on the annual registration of self‑propelled property‑hauling vehicles; the fees are based on the type of vehicle and its weight:

SCHEDULE OF WEIGHTS AND RATES

Rates Per Hundred Pound Gross Weight

Farmer Rate

Not over 4,000 pounds                                                                                                            $0.29

4,001 to 9,000 pounds inclusive                                                                                                   .40

9,001 to 13,000 pounds inclusive                                                                                                 .50

13,001 to 17,000 pounds inclusive                                                                                               .68

Over 17,000 pounds                                                                                                                    .77

Rates Per Hundred Pound Gross Weight

General Rate

Not over 4,000 pounds                                                                                                            $0.59

4,001 to 9,000 pounds inclusive                                                                                                   .81

9,001 to 13,000 pounds inclusive                                                                                               1.00

13,001 to 17,000 pounds inclusive                                                                                             1.36

Over 17,000 pounds                                                                                                                  1.54

(1)        The minimum fee for a vehicle licensed under this subsection is twenty‑four dollars ($24.00) at the farmer rate and twenty‑eight dollars ($28.00) at the general rate.

(2)        The term "farmer" as used in this subsection means any person engaged in the raising and growing of farm products on a farm in North Carolina not less than 10 acres in area, and who does not engage in the business of buying products for resale.

(3)        License plates issued at the farmer rate shall be placed upon trucks and truck‑tractors that are operated for the primary purpose of carrying or transporting the applicant's farm products, raised or produced on the applicant's farm, and farm supplies. The license plates shall not be used on a vehicle operated in hauling for hire.

(4)        "Farm products" means any food crop, livestock, poultry, dairy products, flower bulbs, or other nursery products and other agricultural products designed to be used for food purposes, including in the term "farm products" also cotton, tobacco, logs, bark, pulpwood, tannic acid wood and other forest products grown, produced, or processed by the farmer.

(5)        The Division shall issue necessary rules and regulations providing for the recall, transfer, exchange or cancellation of "farmer" plates, when vehicle bearing such plates shall be sold or transferred.

(5a)      Notwithstanding any other provision of this Chapter, license plates issued pursuant to this subsection at the farmer rate may be purchased for any three‑month period at one fourth of the annual fee.

(6)        There shall be paid to the Division annually the following fees for "wreckers" as defined under G.S. 20‑4.01(50): a wrecker fully equipped weighing 7,000 pounds or less, seventy‑five dollars ($75.00); wreckers weighing in excess of 7,000 pounds shall pay one hundred forty‑eight dollars ($148.00). Fees to be prorated monthly. Provided, further, that nothing herein shall prohibit a licensed dealer from using a dealer's license plate to tow a vehicle for a customer.

(c)        The fee for a semitrailer or trailer is nineteen dollars ($19.00) for each year or part of a year. The fee is payable each year. Upon the application of the owner of a semitrailer or trailer, the Division may issue a multiyear plate and registration card for the semitrailer or trailer for a fee of seventy‑five dollars ($75.00). A multiyear plate and registration card for a semitrailer or trailer are valid until the owner transfers the semitrailer or trailer to another person or surrenders the plate and registration card to the Division. A multiyear plate may not be transferred to another vehicle.

The Division shall issue a multiyear semitrailer or trailer plate in a different color than an annual semitrailer or trailer plate and shall include the word "multiyear" on the plate. The Division may not issue a multiyear plate for a house trailer.

(d)        Rates on trucks, trailers and semitrailers wholly or partially equipped with solid tires shall be double the above schedule.

(e)        Repealed by Session Laws 1981, c. 976, s. 6.

(f)         Repealed by Session Laws 1995, c. 163, s. 6.

(g)        Repealed by Session Laws 1969, c. 600, s. 17.

(h)        Repealed by Session Laws 1979, c. 419.

(i)         Any vehicle fee determined under this section according to the weight of the vehicle shall be increased by the sum of three dollars ($3.00) to arrive at the total fee.

(j)         No heavy vehicle subject to the use tax imposed by Section 4481 of the Internal Revenue Code of 1954 (26 U.S.C. 4481) may be registered or licensed pursuant to G.S. 20‑88 without proof of payment of the use tax imposed by that law. The proof of payment shall be on a form prescribed by the United States Secretary of Treasury pursuant to the provisions of 23 U.S.C. 141(d).

(k)        A person may not drive a vehicle on a highway if the vehicle's gross weight exceeds its declared gross weight. A vehicle driven in violation of this subsection is subject to the axle‑group weight penalties set in G.S. 20‑118(e). The penalties apply to the amount by which the vehicle's gross weight exceeds its declared weight.

(l)         The Division shall issue permanent truck and truck‑tractor plates to Class A and Class B Motor Vehicles and shall include the word "permanent" on the plate. The permanent registration plates issued pursuant to this section shall be subject to annual registration fees set in this section. The Division shall issue the necessary rules providing for the recall, transfer, exchange, or cancellation of permanent plates issued pursuant to this section.  (1937, c. 407, s. 52; 1939, c. 275; 1941, cc. 36, 227; 1943, c. 648; 1945, c. 569, s. 1; c. 575, s. 1; c. 576, s. 3; c. 956, ss. 1, 2; 1949, cc. 355, 361; 1951, c. 583; c. 819, ss. 1, 2; 1953, c. 568; c. 694, s. 1; c. 1122; 1955, c. 554, s. 8; 1957, c. 681, s. 2; c. 1215; 1959, c. 571; 1961, c. 685; 1963, c. 501; c. 702, ss. 2, 3; 1967, c. 1095, ss. 1, 2; 1969, c. 600, ss. 12‑17; c. 1056, s. 1; 1973, c. 154, ss. 1, 2; c. 291; 1975, c. 716, s. 5; 1977, c. 638; 1979, c. 419; c. 631; 1981, c. 67; c. 690, ss. 29, 30; c. 976, s. 6; 1983, c. 43; c. 190, s. 1; c. 761, s. 144; c. 768, s. 4; 1991 (Reg. Sess., 1992), c. 947, s. 1; 1993, c. 467, s. 4; c. 543, s. 1; 1995, c. 109, s. 1; c. 163, s. 6; 1995 (Reg. Sess., 1996), c. 756, s. 8; 1997‑466, s. 1; 2004‑167, ss. 6, 7; 2004‑199, s. 59; 2005‑276, s. 44.1(n); 2008‑221, s. 2.)



§ 20-88.01. Revocation of registration for failure to register for or comply with road tax or pay civil penalty for buying or selling non-tax-paid fuel.

§ 20‑88.01.  Revocation of registration for failure to register for or comply with road tax or pay civil penalty for buying or selling non‑tax‑paid fuel.

(a)        Road Tax.  The Secretary of Revenue may notify the Commissioner of those motor vehicles that are registered or are required to be registered under Article 36B of Chapter 105 and whose owners or lessees, as appropriate, are not in compliance with Article 36B, 36C, or 36D of Chapter 105. When notified, the Commissioner shall withhold or revoke the registration plate for the vehicle.

(b)        Non‑tax‑paid Fuel.  The Secretary of Revenue may notify the Commissioner of those motor vehicles for which a civil penalty imposed under G.S. 105‑449.118 has not been paid. When notified, the Commissioner shall withhold or revoke the registration plate of the vehicle. (1983, c. 713, s. 54; 1989, c. 692, s. 6.1; c. 770, s. 74.5; 1991, c. 613, s. 4; 1995, c. 390, s. 11.)



§ 20-88.02. Registration of logging vehicles.

§ 20‑88.02.  Registration of logging vehicles.

Upon receipt of an application on a form prescribed by it, the Division shall register trucks, tractor trucks, trailers, and semitrailers used exclusively in connection with logging operations in a separate category. For the purposes of this section, "logging" shall mean the harvesting of timber and transportation from a forested site to places of sale.

Fees for the registration of vehicles under this section shall be the same as those ordinarily charged for the type of vehicle being registered. (1985, c. 458, s. 1.)



§ 20-88.1. Driver education.

§ 20‑88.1.  Driver education.

(a)        In accordance with criteria and standards approved by the State Board of Education, the State Superintendent of Public Instruction shall organize and administer a program of driver education to be offered at the public high schools of this State for all physically and mentally qualified persons who (i) are older than 14 years and six months, (ii) are approved by the principal of the school, pursuant to rules adopted by the State Board of Education, (iii) are enrolled in a public or private high school within the State, and (iv) have not previously enrolled in the program. The State Board of Education shall use for such purpose all funds appropriated to it for said purpose, and may use all other funds that become available for its use for said purpose.

The driver education program established pursuant to this section must include the following:

(1)        Instruction on the rights and privileges of the handicapped and the signs and symbols used to assist the handicapped relative to motor vehicles, including the "international symbol of accessibility" and other symbols and devices as provided in Article 2A of this Chapter.

(2)        At least six hours of instruction on the offense of driving while impaired and related subjects.

(3)        At least six hours of actual driving experience. To the extent practicable, this experience may include at least one hour of instruction on the techniques of defensive driving.

(b)        The State Board of Education shall adopt a salary range for driver education instructors who are public school employees and who do not hold teacher certificates.

Driver education instructors who are public school employees and who hold teacher certificates shall be paid on the teacher salary schedule. A day of employment for driver education instructors who hold teacher certificates shall be the same number of hours required of all regular classroom teachers as established by the local board of education.

(b1)      The State Board of Education shall adopt rules to permit local boards of education to enter contracts with public or private entities to provide a program of driver education at public high schools. All driver education instructors shall meet the requirements established by the State Board of Education; provided, however, driver education instructors shall not be required to hold teacher certificates.

(c)        All expenses incurred by the State in carrying out the provisions of this section shall be paid out of the Highway Fund.

(d)        The Division shall prepare a driver license handbook that explains the traffic laws of the State and shall periodically revise the handbook to reflect changes in these laws. At the request of the Department of Education, the Division shall provide free copies of the handbook to that Department for use in the program of driver education offered at public high schools. (1957, c. 682, s. 1; 1965, c. 410, s. 1; 1975, c. 431; c. 716, s. 5; 1977, c. 340, s. 4; c. 1002; 1983, c. 761, s. 141; 1985 (Reg. Sess., 1986), c. 982, s. 25; 1991, c. 689, s. 32(a); 1993 (Reg. Sess., 1994), c. 761, s. 7; 1997‑16, s. 3; 1997‑443, s. 32.20.)



§ 20-89: Repealed by Sessions Laws 1981, c. 976, s. 7.

§ 20‑89:  Repealed by Sessions Laws 1981, c. 976, s. 7.



§ 20-90: Repealed by Session Laws 1981, c. 976, s. 8.

§ 20‑90:  Repealed by Session Laws 1981, c. 976, s. 8.



§ 20-91. Audit of vehicle registrations under the International Registration Plan.

§ 20‑91.  Audit of vehicle registrations under the International Registration Plan.

(a)        Repealed by Session Laws 1995 (Regular Session, 1996), c. 756, s. 9.

(b)        The Department of Revenue may audit a person who registers or is required to register a vehicle under the International Registration Plan to determine if the person has paid the registration fees due under this Article. A person who registers a vehicle under the International Registration Plan must keep any records used to determine the information when registering the vehicle. The records must be kept for three years after the date of the registration to which the records apply. The Department of Revenue may examine these records during business hours. If the records are not located in North Carolina and an auditor must travel to the location of the records, the registrant shall reimburse North Carolina for per diem and travel expense incurred in the performance of the audit. If more than one registrant is audited on the same out‑of‑state trip, the per diem and travel expense may be prorated.

The Secretary of Revenue may enter into reciprocal audit agreements with other agencies of this State or agencies of another jurisdiction for the purpose of conducting joint audits of any registrant subject to audit under this section.

(c)        If an audit is conducted and it becomes necessary to assess the registrant for deficiencies in registration fees or taxes due based on the audit, the assessment will be determined based on the schedule of rates prescribed for that registration year, adding thereto and as a part thereof an amount equal to five percent (5%) of the tax to be collected. If, during an audit, it is determined that:

(1)        A registrant failed or refused to make acceptable records available for audit as provided by law; or

(2)        A registrant misrepresented, falsified or concealed records, then all plates and cab cards shall be deemed to have been issued erroneously and are subject to cancellation. The Commissioner, based on information provided by the Department of Revenue audit, may assess the registrant for an additional percentage up to one hundred percent (100%) North Carolina registration fees at the rate prescribed for that registration year, adding thereto and as a part thereof an amount equal to five percent (5%) of the tax to be collected. The Commissioner may cancel all registration and reciprocal privileges.

As a result of an audit, no assessment shall be issued and no claim for refund shall be allowed which is in an amount of less than ten dollars ($10.00).

The results of any audit conducted under this section shall be provided to the Division. The notice of any assessments shall be sent by the Division to the registrant by registered or certified mail at the address of the registrant as it appears in the records of the Division of Motor Vehicles in Raleigh. The notice, when sent in accordance with the requirements indicated above, will be sufficient regardless of whether or not it was ever received.

The failure of any registrant to pay any additional registration fees or tax within 30 days after the billing date, shall constitute cause for revocation of registration license plates, cab cards and reciprocal privileges, or shall constitute cause for the denial of registration of a vehicle registered through the International Registration Plan or a vehicle no longer registered through the International Registration Plan.

(d)        Repealed by Session Laws 1995 (Regular Session, 1996), c. 756, s. 9. (1937, c. 407, s. 55; 1939, c. 275; 1941, c. 36; 1943, c. 726; 1945, c. 575, s. 3; 1947, c. 914, s. 2; 1951, c. 190, s. 1; c. 819, s. 1; 1955, c. 1313, s. 2; 1967, c. 1079, s. 2; 1975, c. 716, s. 5; c. 767, s. 3; 1981, c. 859, s. 78; c. 976, s. 9; c. 1127, s. 53; 1995 (Reg. Sess., 1996), c. 756, s. 9; 2005‑435, s. 22; 2007‑164, s. 7; 2007‑484, s. 41.5.)



§ 20-91.1: Repealed by Session Laws 2007-491, s. 2, effective January 1, 2008.

§ 20‑91.1: Repealed by Session Laws 2007‑491, s. 2, effective January 1, 2008.



§ 20-91.2: Repealed by Session Laws 2007-491, s. 2, effective January 1, 2008.

§ 20‑91.2: Repealed by Session Laws 2007‑491, s. 2, effective January 1, 2008.



§ 20-92: Repealed by Session Laws 1995 (Regular Session, 1996), c. 756, s. 10.

§ 20‑92:  Repealed by Session Laws 1995 (Regular Session, 1996), c.  756, s. 10.



§ 20-93: Repealed by Session Laws 1981, c. 976, s. 10.

§ 20‑93:  Repealed by Session Laws 1981, c. 976, s. 10.



§ 20-94. Partial payments.

§ 20‑94.  Partial payments.

In the purchase of licenses, where the gross amount of the license fee to any one owner amounts to more than four hundred dollars ($400.00), half of such payment may, if the Commissioner is satisfied of the financial responsibility of such owner, be deferred until six months from the month of renewal in any calendar year upon the execution to the Commissioner of a draft upon any bank or trust company upon forms to be provided by the Commissioner in an amount equivalent to one half of such fee, plus a carrying charge of three percent (3%) of the deferred portion of the license fee: Provided, that any person using any tag so purchased after the first day of six months from the month of renewal in any such year without having first provided for the payment of such draft, shall be guilty of a Class 2 misdemeanor. No further license plates shall be issued to any person executing such a draft after the due date of any such draft so long as such draft or any portion thereof remains unpaid. Any such draft being dishonored and not paid shall be subject to the penalties prescribed in G.S. 20‑178 and shall be immediately turned over by the Commissioner to his duly authorized agents and/or the State Highway Patrol, to the end that this provision may be enforced. When the owner of the vehicles for which a draft has been given sells or transfers ownership to all vehicles covered by the draft, such draft shall become payable immediately, and such vehicles shall not be transferred by the Division until the draft has been paid. Any one owner whose gross license fee amounts to more than two hundred dollars ($200.00) but not more than four hundred dollars ($400.00) may also be permitted to sign a draft in accordance with the foregoing provisions of this section provided such owner makes application for the draft during the month of renewal.(1937, c. 407, s. 58; 1943, c. 726; 1945, c. 49, ss. 1, 2; 1947, c. 219, s. 10; 1953, c. 192; 1967, c. 712; 1975, c. 716, s. 5; 1979, c. 801, s. 12; 1987 (Reg. Sess., 1988), c. 938; 1989, c. 661; 1993, c. 539, s. 344; 1994, Ex. Sess., c. 24, s. 14(c) 2004‑167, s. 8; 2004‑199, s. 59.)



§ 20-95. Prorated fee for license plate issued for other than a year.

§ 20‑95.  Prorated fee for license plate issued for other than a year.

(a)        Calendar‑Year Plate.  The fee for a calendar‑year license plate issued on or after April 1 of a year is a percentage of the annual fee determined in accordance with the following table:

Date Plate Issued
Percentage of Annual Fee

April 1 through June 30                                                                             75%

July 1 through September 30                                                                     50

October 1 through December 31                                                               25.

(a1)      Plate With Renewal Sticker.  The fee for a license plate whose registration is renewed by means of a registration renewal sticker for a period of other than 12 months is a prorated amount of the annual fee. The prorated amount is one‑twelfth of the annual fee multiplied by the number of full months in the period beginning the date the renewal sticker becomes effective until the date the renewal sticker expires, rounded to the nearest dollar.

(b)        Scope.  This section does not apply to license plates issued pursuant to G.S. 20‑79.1, 20‑79.2, 20‑84, 20‑84.1, 20‑87(9) or (10), and 20‑88(c). (1937, c. 407, s. 59; 1947, c. 914, s. 3; 1979, c. 476; 1991, c. 672, s. 6, c. 726, s. 23; 1993, c. 440, s. 6; 1993 (Reg. Sess., 1994), c. 761, s. 8.)



§ 20-96. Detaining property-hauling vehicles or vehicles regulated by the Motor Carrier Safety Regulation Unit until fines or penalties and taxes are collected.

§ 20‑96.  Detaining property‑hauling vehicles or vehicles regulated by the Motor Carrier Safety Regulation Unit until fines or penalties and taxes are collected.

(a)        Authority to Detain Vehicles.  A law enforcement officer may seize and detain the following property‑hauling vehicles operating on the highways of the State:

(1)        A property‑hauling vehicle with an overload in violation of G.S. 20‑88(k) and G.S. 20‑118.

(2)        A property‑hauling vehicle that does not have a proper registration plate as required under G.S. 20‑118.3.

(3)        A property‑hauling vehicle that is owned by a person liable for any overload penalties or assessments due and unpaid for more than 30 days.

(4)        A property‑hauling vehicle that is owned by a person liable for any taxes or penalties under Article 36B of Chapter 105 of the General Statutes.

(5)        Any commercial vehicle operating under the authority of a motor carrier when the motor carrier has been assessed a fine pursuant to G.S. 20‑17.7 and that fine has not been paid.

(6)        A property‑hauling vehicle operating in violation of G.S. 20‑119.

The officer may detain the vehicle until the delinquent fines or penalties and taxes are paid and, in the case of a vehicle that does not have the proper registration plate, until the proper registration plate is secured.

(b)        Storage; Liability.  When necessary, an officer who detains a vehicle under this section may have the vehicle stored. The motor carrier under whose authority the vehicle is being operated or the owner of a vehicle that is detained or stored under this section is responsible for the care of any property being hauled by the vehicle and for any storage charges. The State shall not be liable for damage to the vehicle or loss of the property being hauled. (1937, c. 407, s. 60; 1943, c. 726; 1949, c. 583, s. 8; c. 1207, s. 4½; c. 1253; 1951, c. 1013, ss. 1‑3; 1953, c. 694, ss. 2, 3; 1955, c. 554, s. 9; 1957, c. 65, s. 11; 1959, c. 1264, s. 5; 1973, c. 507, s. 5; 1985, c. 116, ss. 1‑3; 1993, c. 539, s. 345; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 109, s. 2; 1999‑452, s. 18; 2000‑67, s. 25.11; 2005‑361, s. 1.)



§ 20-97. Taxes credited to Highway Fund; municipal vehicle taxes.

§ 20‑97.  Taxes credited to Highway Fund; municipal vehicle taxes.

(a)        State Taxes to Highway Fund.  All taxes levied under this Article are compensatory taxes for the use and privileges of the public highways of this State. The taxes collected shall be credited to the State Highway Fund. Except as provided in this section, no county or municipality shall levy any license or privilege tax upon any motor vehicle licensed by the State.

(b)        General Municipal Vehicle Tax.  Cities and towns may levy a tax of not more than five dollars ($5.00) per year upon any vehicle resident in the city or town. The proceeds of the tax may be used for any lawful purpose.

(c)        Municipal Vehicle Tax for Public Transportation.  A city or town that operates a public transportation system as defined in G.S. 105‑550 may levy a tax of not more than five dollars ($5.00) per year upon any vehicle resident in the city or town. The tax authorized by this subsection is in addition to the tax authorized by subsection (b) of this section. A city or town may not levy a tax under this section, however, to the extent the rate of tax, when added to the general motor vehicle taxes levied by the city or town under subsection (b) of this section and under any local legislation, would exceed thirty dollars ($30.00) per year. The proceeds of the tax may be used only for financing, constructing, operating, and maintaining local public transportation systems. Cities and towns shall use the proceeds of the tax to supplement and not to supplant or replace existing funds or other resources for public transportation systems. This subsection does not apply to the cities and towns in Gaston County.

(d)        Municipal Taxi Tax.  Cities and towns may levy a tax of not more than fifteen dollars ($15.00) per year upon each vehicle operated in the city or town as a taxicab. The proceeds of the tax may be used for any lawful purpose.

(e)        No Additional Local Tax.  No county, city or town may impose a franchise tax, license tax, or other fee upon a motor carrier unless the tax is authorized by this section.  (1937, c. 407, s. 61; 1941, c. 36; 1943, c. 639, ss. 3, 4; 1975, c. 716, s. 5; 1977, c. 433, s. 1; c. 880, s. 1; 1979, c. 173, s. 1; c. 216, s. 1; c. 217; c. 248, s. 1; c. 398; c. 400, s. 1; c. 458; c. 530, s. 1; c. 790; 1979, 2nd Sess., c. 1152; c. 1153, s. 1; c. 1155, s. 1; c. 1189; c. 1308, s. 1; 1981, cc. 74, 129, 210, 228, 310, 311, 312, 315, 368, 370, s. 10; c. 415, s. 10; cc. 857, 858, 991; 1981 (Reg. Sess., 1982), cc. 1202, 1250; 1983, cc. 9, 75; c. 106, s. 1; c. 188, ss. 1, 2; 1993, c. 321, s. 146, c. 479, s. 4; c. 456, s. 1; 1997‑417, s. 2; 2009‑166, s. 2(b).)



§ 20-98: Repealed by Session Laws 2007-491, s. 2, effective January 1, 2008.

§ 20‑98: Repealed by Session Laws 2007‑491, s. 2, effective January 1, 2008.



§ 20-99: Repealed by Session Laws 2007-491, s. 2, effective January 1, 2008.

§ 20‑99: Repealed by Session Laws 2007‑491, s. 2, effective January 1, 2008.



§ 20-100. Vehicles junked or destroyed by fire or collision.

§ 20‑100.  Vehicles junked or destroyed by fire or collision.

Upon satisfactory proof to the Commissioner that any motor vehicle, duly licensed, has been completely destroyed by fire or collision, or has been junked and completely dismantled so that the same can no longer be operated as a motor vehicle, the owner of such vehicle may be allowed on the purchase of a new license for another vehicle a credit equivalent to the unexpired proportion of the cost of the original license, dating from the first day of the next month after the date of such destruction. (1937, c. 407, s. 64; 1939, c. 369, s. 1.)



§ 20-101. Certain business vehicles to be marked.

§ 20‑101.  Certain business vehicles to be marked.

(a)        A motor vehicle that is subject to 49 C.F.R. Part 390, the federal motor carrier safety regulations, shall be marked as required by that Part.

(b)        A motor vehicle with a gross vehicle weight rating of more than 10,000 pounds that is used in intrastate commerce shall have the name of the owner printed on each side of the vehicle in letters not less that three inches in height, unless either of the following applies:

(1)        The motor vehicle is subject to 49 C.F.R. Part 390.

(2)        The motor vehicle is a farm vehicle as further described in G.S. 20‑118(c)(4), (c)(5), or (c)(12).

(c)        A motor vehicle that is subject to regulation by the North Carolina Utilities Commission shall be marked as required by that Commission and as otherwise required by this section.

(d)        A motor vehicle equipped to tow or transport another motor vehicle, hired for the purpose of towing or transporting another motor vehicle, shall have the name and address of the registered owner of the vehicle, and the name of the business or person being hired if different, printed on the side of the vehicle in letters not less than three inches in height. This subsection shall not apply to motor vehicles subject to 49 C.F.R. Part 390.  (1937, c. 407, s. 65; 1951, c. 819, s. 1; 1967, c. 1132; 1985, c. 132; 1995 (Reg. Sess., 1996), c. 756, s. 12; 2000‑67, s. 25.8; 2001‑487, s. 50(d); 2007‑404, s. 1; 2009‑376, s. 3.)



§ 20-101.1. Conspicuous disclosure of dealer administrative fees.

§ 20‑101.1.  Conspicuous disclosure of dealer administrative fees.

(a)        A motor vehicle dealer shall not charge an administrative, origination, documentary, procurement, or other similar administrative fee related to the sale or lease of a motor vehicle, whether or not that fee relates to costs or charges that the dealer is required to pay to third parties or is attributable to the dealer's internal overhead or profit, unless the dealer complies with all of the following requirements:

(1)        The dealer shall post a conspicuous notice in the sales or finance area of the dealership measuring at least 24 inches on each side informing customers that a fee regulated by this section may or will be charged and the amount of the fee.

(2)        The fact that the dealer charges a fee regulated by this section and the amount of the fee shall be disclosed whenever the dealer engages in the price advertising of vehicles.

(3)        The amount of a fee regulated by this section shall be separately identified on the customer's buyer's order, purchase order, or bill of sale.

(b)        Nothing contained in this section or elsewhere under the law of this State shall be deemed to prohibit a dealer from, in the dealer's discretion, deciding not to charge an administrative, origination, documentary, procurement, or other similar administrative fee or reducing the amount of the fee in certain cases, as the dealer may deem appropriate.

(c)        Notwithstanding the terms of any contract, franchise, novation, or agreement, it shall be unlawful for any manufacturer, manufacturer branch, distributor, or distributor branch to prevent, attempt to prevent, prohibit, coerce, or attempt to coerce, any new motor vehicle dealer located in this State from charging any administrative, origination, documentary, procurement, or other similar administrative fee related to the sale or lease of a motor vehicle. It shall further be unlawful for any manufacturer, manufacturer branch, distributor, or distributor branch, notwithstanding the terms of any contract, franchise, novation, or agreement, to prevent or prohibit any new motor vehicle dealer in this State from participating in any program relating to the sale of motor vehicles or reduce the amount of compensation to be paid to any dealer in this State, based upon the dealer's willingness to refrain from charging or reduce the amount of any administrative, origination, documentary, procurement, or other similar administrative fee related to the sale or lease of a motor vehicle. (2001‑487, s. 123.5; 2001‑492, s. 1.)



§ 20-101.2. Conspicuous disclosure of dealer finance yield charges.

§ 20‑101.2.  Conspicuous disclosure of dealer finance yield charges.

(a)        A motor vehicle dealer shall not charge a fee or receive a commission or other compensation for providing, procuring, or arranging financing for the retail purchase or lease of a motor vehicle, unless the dealer complies with both of the following requirements:

(1)        The dealer shall post a conspicuous notice in the sales or finance area of the dealership measuring at least 24 inches on each side informing customers that the dealer may receive a fee, commission, or other compensation for providing, procuring, or arranging financing for the retail purchase or lease of a motor vehicle, for which the customer may be responsible.

(2)        The dealer shall disclose conspicuously on the purchase order or buyer's order, or on a separate form provided to the purchaser at or prior to the closing on the sale of the vehicle, that the dealer may receive a fee, commission, or other compensation for providing, procuring, or arranging financing for the retail purchase or lease of a motor vehicle, for which the customer may be responsible.

(b)        Nothing contained in this section or elsewhere under the law of this State shall be deemed to require that a motor vehicle dealer disclose to any actual or potential purchaser the dealer's contractual arrangements with any finance company, bank, leasing company, or other lender or financial institution, or the amount of markup, profit, or compensation that the dealer will receive in any particular transaction or series of transactions from the charging of such fees. (2001‑487, s. 123.5; 2001‑492, s. 2.)



§ 20-102. Report of stolen and recovered motor vehicles.

Part 8. Anti‑Theft and Enforcement Provisions.

§ 20‑102.  Report of stolen and recovered motor vehicles.

Every sheriff, chief of police, or peace officer upon receiving reliable information that any vehicle registered hereunder has been stolen shall report such theft to the Division. Any said officer upon receiving information that any vehicle, which he has previously reported as stolen, has been recovered, shall report the fact of such recovery to the Division. (1937, c. 407, s. 66; 1975, c. 716, s. 5; 2005‑182, s. 4.)



§ 20-102.1. False report of theft or conversion a misdemeanor.

§ 20‑102.1.  False report of theft or conversion a misdemeanor.

A person who knowingly makes to a peace officer or to the Division a false report of the theft or conversion of a motor vehicle shall be guilty of a Class 2 misdemeanor. (1963, c. 1083; 1975, c. 716, s. 5; 1993, c. 539, s. 346; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 20-102.2. Report of failure to return hired motor vehicles.

§ 20‑102.2.  Report of failure to return hired motor vehicles.

Every sheriff, chief of police, or peace officer, upon receiving a vehicle theft report, warrant, or other reliable information that any rental, for‑hire, or leased vehicle registered pursuant to this Chapter has not been returned as set forth in G.S. 14‑167, shall report the failure to the National Crime Information Center. Any officer upon receiving information concerning the recovery of a vehicle that the officer previously reported as not having been returned shall report the recovery to the National Crime Information Center. The officer shall also attempt to notify the reporting party of the location and condition of the recovered vehicle by telephone, if the telephone number of the reporting party is available or readily accessible. (2005‑182, s. 5.)



§ 20-103. Reports by owners of stolen and recovered vehicles.

§ 20‑103.  Reports by owners of stolen and recovered vehicles.

The owner, or person having a lien or encumbrance upon a  registered vehicle which has been stolen or embezzled, may notify the  Division of such theft or embezzlement, but in the event of an embezzlement may make such report only after having procured the issuance of a warrant for the arrest of the person charged with such embezzlement. Every owner or other person who has given any such notice must notify the Division of the recovery of such vehicle. (1937, c. 407, s. 67; 1975, c. 716, s. 5.)



§ 20-104. Action by Division on report of stolen or embezzled vehicles.

§ 20‑104.  Action by Division on report of stolen or embezzled vehicles.

(a)        The Division, upon receiving a report of a stolen or embezzled vehicle as hereinbefore provided, shall file and appropriately index the same and shall immediately suspend the registration of the vehicle so reported, and shall not transfer the registration of the same until such time as it is notified in writing that such vehicle has been recovered.

(b)        The Division shall at least once each month compile and maintain at its headquarters office a list of all vehicles which have  been stolen or embezzled or recovered as reported to it during the preceding month, and such lists shall be open to inspection by any peace officer or other persons interested in any such vehicle. (1937,  c. 407, s. 68; 1975, c. 716, s. 5.)



§ 20-105. Repealed by Session Laws 1973, c. 1330, s. 39.

§ 20‑105.  Repealed by Session Laws 1973, c. 1330, s. 39.



§ 20-106. Receiving or transferring stolen vehicles.

§ 20‑106.  Receiving or transferring stolen vehicles.

Any person who, with intent to procure or pass title to a vehicle which he knows or has reason to believe has been stolen or unlawfully taken, receives or transfers possession of the same from or to another, or who has in his possession any vehicle which he knows or has reason to believe has been stolen or unlawfully taken, and who is not an officer of the law engaged at the time in the performance of his duty as such officer shall be punished as a Class H felon. (1937, c. 407, s. 70; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1, c. 179, s. 14; 1993, c. 539, s. 1252; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 20-106.1. Fraud in connection with rental of motor vehicles.

§ 20‑106.1.  Fraud in connection with rental of motor vehicles.

Any person with the intent to defraud the owner of any motor vehicle or a person in lawful possession thereof, who obtains possession of said vehicle by agreeing in writing to pay a rental for the use of said vehicle, and further agreeing in writing that the said vehicle shall be returned to a certain place, or at a certain time, and who willfully fails and refuses to return the same to the place and at the time specified, or who secretes, converts, sells or attempts to sell the same or any part thereof shall be guilty of a Class I felony. (1961, c. 1067; 1993, c. 539, s. 1253; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 20-106.2. Sublease and loan assumption arranging regulated.

§ 20‑106.2.  Sublease and loan assumption arranging regulated.

(a)        As used in this section:

(1)        "Buyer" means a purchaser of a motor vehicle under the terms of a retail installment contract.  "Buyer" shall include any co‑buyer on the retail installment contract.

(2)        "Lease" means an agreement between a lessor and a lessee whereby the lessee obtains the possession and use of a motor vehicle for the period of time, for the purposes, and for the consideration set forth in the agreement whether or not the agreement includes an option to purchase the motor vehicle; provided, however, "lease" shall not include a residential rental agreement of a manufactured home which is subject to Chapter 42 of the General Statutes.

(3)        "Lessor" means any person who in the regular course of business or as a part of regular business activity leases motor vehicles under motor vehicle lease agreements, purchases motor vehicle lease agreements, or any sales finance company that purchases motor vehicle lease agreements.

(4)        "Lessee" means a person who obtains possession and use of a motor vehicle through a motor vehicle lease agreement.  "Lessee" shall include any co‑lessee listed on the motor vehicle lease agreement.

(5)        "Person" means an individual, partnership, corporation, association or any other group however organized.

(6)        "Security interest" means an interest in personal property that secures performance of an obligation.

(7)        "Secured party" means a lender, seller, or other person in whose favor there is a security interest, including a person to whom accounts or retail installment sales contracts have been sold.

(8)        "Sublease" means an agreement whether written or oral:

a.         To transfer to a third party possession of a motor vehicle which is and will, while in that third party's possession, remain the subject of a security interest which secures performance of a retail installment contract or consumer loan; or

b.         To transfer or assign to a third party any of the buyer's rights, interests, or obligations under the retail installment contract or consumer loan; or

c.         To transfer to a third party possession of a motor vehicle which is and will, while in the third party's possession, remain the subject of a motor vehicle lease agreement; or

d.         To transfer or assign to a third party any of the lessee's or buyer's rights, interests, or obligations under the motor vehicle lease agreement.

(9)        "Sublease arranger" means a person who engages in the business of inducing by any means buyers and lessees to enter into subleases as sublessors and inducing third parties to enter into subleases as sublessees, however such contracts may be called.  "Sublease arranger" does not include the publisher, owner, agent or employee of a newspaper, periodical, radio station, television station, cable‑television system or other advertising medium which disseminates any advertisement or promotion of any act governed by this section.

(10)      "Third party" means a person other than the buyer or the lessee of the vehicle.

(11)      "Transfer" means to transfer possession of a motor vehicle by means of a sale, loan assumption, lease, sublease, or lease assignment.

(b)        A sublease arranger commits an offense if the sublease arranger arranges a sublease of a motor vehicle and:

(1)        Does not first obtain written authorization for the sublease from the vehicle's secured party or lessor; or

(2)        Accepts a fee without having first obtained written authorization for the sublease from the vehicle's secured party or lessor; or

(3)        Does not disclose the location of the vehicle on the request of the vehicle's buyer, lessee, secured party, or lessor; or

(4)        Does not provide to the third party new, accurate disclosures under the Consumer Credit Protection Act, 15 U.S.C. Section 1601, et seq.; or

(5)        Does not provide oral and written notice to the buyer or lessee that he will not be released from liability; or

(6)        Does not ensure that all rights under warranties and service contracts regarding the motor vehicle transfer to the third party, unless a pro rata rebate for any unexpired coverage is applied to reduce the third party's cost under the sublease; or

(7)        Does not take reasonable steps to ensure that the third party is financially able to assume the payment obligations of the buyer or lessee according to the terms of the lease agreement, retail installment contract, or consumer loan.

(c)        It is not a defense to prosecution under subsection (b) of this section that the motor vehicle's buyer or lessee, secured party or lessor has violated a contract creating a security interest or lease in the motor vehicle, nor may any sublease arranger shift to the lessee, buyer or third party the arranger's duty under subdivision (b)(1) or (b)(2) to obtain prior written authorization for formation of a sublease.

(d)        An offense under subdivision (b)(1) or (b)(2) of this section is a Class I felony.

(e)        All other offenses under subsection (b) of this section are Class 1 misdemeanors.  Each failure to disclose the location of the vehicle under subdivision (b)(3) shall constitute a separate offense.

(f)         Any buyer, lessee, sublessee, secured party or lessor injured or damaged by reason of any act in violation of this section, whether or not there is a conviction for the violation, may file a civil action to recover damages based on the violation with the following available remedies:

(1)        Three times the amount of any actual damages or fifteen hundred dollars ($1500), whichever is greater;

(2)        Equitable relief, including a temporary restraining order, a preliminary or permanent injunction, or restitution of money or property;

(3)        Reasonable attorney fees and costs; and

(4)        Any other relief which the court deems just.

The rights and remedies provided by this section are in addition to any other rights and remedies provided by law.

(g)        This section and G.S. 14‑114 and G.S. 14‑115 are mutually exclusive and prosecution under those sections shall not preclude criminal prosecution or civil action under this section. (1989 (Reg. Sess., 1990), c. 1011; 1993, c. 539, ss. 347, 1254; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 20-107. Injuring or tampering with vehicle.

§ 20‑107.  Injuring or tampering with vehicle.

(a)        Any person who either individually or in association with one or more other persons willfully injures or tampers with any vehicles or breaks or removes any part or parts of or from a vehicle without the consent of the owner is guilty of a Class 2 misdemeanor.

(b)        Any person who with intent to steal, commit any malicious mischief, injury or other crime, climbs into or upon a vehicle, whether it is in motion or at rest, or with like intent attempts to manipulate any of the levers, starting mechanism, brakes, or other mechanism or device of a vehicle while the same is at rest and unattended or with like intent sets in motion any vehicle while the same is at rest and unattended, is guilty of a Class 2 misdemeanor. (1937, c. 407, s. 71; 1965, c. 621, s. 1; 1993, c. 539, s. 348; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 20-108. Vehicles or component parts of vehicles without manufacturer's numbers.

§ 20‑108.  Vehicles or component parts of vehicles without manufacturer's numbers.

(a)        Any person who knowingly buys, receives, disposes of, sells, offers for sale, conceals, or has in his possession any motor vehicle, or engine or transmission or component part which has been stolen or removed from a motor vehicle and from which the manufacturer's serial or engine number or other distinguishing number or identification mark or number placed thereon under assignment from the Division has been removed, defaced, covered, altered, or destroyed for the purpose of concealing or misrepresenting the identity of said motor vehicle or engine or transmission or component part is guilty of a Class 2 misdemeanor.

(b)        The Commissioner and such officers and inspectors of the Division of Motor Vehicles as he has designated may take and possess any motor vehicle or component part if its engine number, vehicle identification number, or manufacturer's serial number has been altered, changed, or obliterated or if such officer has probable cause to believe that the driver or person in charge of the motor vehicle or component part has violated subsection (a) above.  Any officer who so takes possession of a motor vehicle or component part shall immediately notify the Division of Motor Vehicles and the rightful owner, if known.  The notification shall contain a description of the motor vehicle or component part and any other facts that may assist in locating or establishing the rightful ownership thereof or in prosecuting any person for a violation of the provisions of this Article.

(c)        Within 15 days after seizure of a motor vehicle or component part pursuant to this section, the Division shall send notice by certified mail to the person from whom the property was seized and to all claimants to the property whose interest or title is in the registration records in the Division of Motor Vehicles that the Division has taken custody of the motor vehicle or component part.  The notice shall also contain the following information:

(1)        The name and address of the person or persons from whom the motor vehicle or component part was seized;

(2)        A statement that the motor vehicle or component part has been seized for investigation as provided in this section and that the motor vehicle or component part will be released to the rightful owner:

a.         Upon a determination that the identification number has not been altered, changed, or obliterated; or

b.         Upon presentation of satisfactory evidence of the ownership of the motor vehicle or component part if no other person claims an interest in it within 30 days of the date the notice is mailed.  Otherwise, a hearing regarding the disposition of the motor vehicle or component part may take place in a court having jurisdiction.

(3)        The name and address of the officer to whom evidence of ownership of the motor vehicle or component part may be presented; and

(4)        A copy statement of the text contained in this section.

(d)        Whenever a motor vehicle or component part comes into the custody of an officer, the Division of Motor Vehicles may commence a civil action in the District Court in the county in which the motor vehicle or component part was seized to determine whether the motor vehicle or component part should be destroyed, sold, converted to the use of the Division or otherwise disposed of by an order of the court.  The Division shall give notice of the commencement of such an action to the person from whom the motor vehicle or component part was seized and all claimants to the property whose interest or title is in the registration records of the Division of Motor Vehicles.  Notice shall be by certified mail sent within 10 days after the filing of the action.  In addition, any possessor of a motor vehicle or component part described in this section may commence a civil action under the provisions of this section, to which the Division of Motor Vehicles may be made a party, to provide for the proper disposition of the motor vehicle or component part.

(e)        Nothing in this section shall preclude the Division of Motor Vehicles from returning a seized motor vehicle or component part to the owner following presentation of satisfactory evidence of ownership, and, if determined necessary, requiring the owner to obtain an assignment of an identification number for the motor vehicle or component part from the Division of Motor Vehicles.

(f)         No court order providing for disposition shall be issued unless the person from whom the motor vehicle or component was seized and all claimants to the property whose interest or title is in the registration records in the Division of Motor Vehicles are provided a postseizure hearing by the court having jurisdiction.  Ten days' notice of the postseizure hearing shall be given by certified mail to the person from whom the motor vehicle was seized and all claimants to the property whose interest or title is in the registration records in the Division of Motor Vehicles.  If such motor vehicle or component part has been held or identified as evidence in a pending civil or criminal action or proceeding, no final disposition of such motor vehicle or component part shall be ordered without prior notice to the parties in said proceeding.

(g)        At a hearing held pursuant to any action filed by the Division to determine the disposition of any motor vehicle or component part seized pursuant to this section, the court shall consider the following:

(1)        If the evidence reveals either that the motor vehicle or component part identification number has not been altered, changed or obliterated or that the identification number has been altered, changed, or obliterated but satisfactory evidence of ownership has been presented, the motor vehicle or component part shall be returned to the person entitled to it.  If ownership cannot be established, nothing in this section shall preclude the return of said motor vehicle or component part to a good faith purchaser following the presentation of satisfactory evidence of ownership thereof and, if necessary, upon the good faith purchaser's obtaining an assigned number from the Division of Motor Vehicles and posting a reasonable bond for a period of three years.  The amount of the bond shall be set by the court.

(2)        If the evidence reveals that the motor vehicle or component part identification number has been altered, changed, or obliterated and satisfactory evidence of ownership has not been presented, the motor vehicle or component part shall be destroyed, sold, converted to the use of the Division of Motor Vehicles or otherwise disposed of, as provided for by order of the court.

(h)        At the hearing, the Division shall have the burden of establishing, by a preponderance of the evidence, that the motor vehicle or component part has been stolen or that its identification number has been altered, changed, or obliterated.

(i)         At the hearing any claimant to the motor vehicle or component part shall have the burden of providing satisfactory evidence of ownership.

(j)         An officer taking into custody a motor vehicle or component part under the provisions of this section is authorized to obtain necessary removal and storage services, but shall incur no personal liability for such services.  The person or company so employed shall be entitled to reasonable compensation as a claimant under (e), and shall not be deemed an unlawful possessor under (a). (1937, c. 407, s. 72; 1965, c. 621, s. 2; 1973, c. 1149, ss. 1, 2; 1975, c. 716, s. 5; 1983, c. 592; 1985, c. 764, s. 22; 1985 (Reg. Sess., 1986), c. 852, s. 17; 1993, c. 539, s. 349; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 20-109. Altering or changing engine or other numbers.

§ 20‑109.  Altering or changing engine or other numbers.

(a)        It shall be unlawful and constitute a felony for:

(1)        Any person to willfully deface, destroy, remove, cover, or alter the manufacturer's serial number, transmission number, or engine number; or

(2)        Any vehicle owner to knowingly permit the defacing, removal, destroying, covering, or alteration of the serial number, transmission number, or engine number; or

(3)        Any person except a licensed vehicle manufacturer as authorized by law to place or stamp any serial number, transmission number, or engine number upon a vehicle, other than one assigned thereto by the Division; or

(4)        Any vehicle owner to knowingly permit the placing or stamping of any serial number or motor number upon a motor vehicle, except such numbers as assigned thereto by the Division.

A violation of this subsection shall be punishable as a Class I felony.

(b)        It shall be unlawful and constitute a felony for:

(1)        Any person, with intent to conceal or misrepresent the true identity of the vehicle, to deface, destroy, remove, cover, alter, or use any serial or motor number assigned to a vehicle by the Division; or

(2)        Any vehicle owner, with intent to conceal or misrepresent the true identity of the vehicle, to permit the defacing, destruction, removal, covering, alteration, or use of a serial or motor number assigned to a vehicle by the Division; or

(3)        Any vehicle owner, with the intent to conceal or misrepresent the true identity of a vehicle, to permit the defacing, destruction, removal, covering, alteration, use, gift, or sale of any manufacturer's serial number, serial number plate, or any part or parts of a vehicle containing the serial number or portions of the serial number.

A violation of this subsection shall be punishable as a Class I felony. (1937, c. 407, s. 73; 1943, c. 726; 1953, c. 216; 1965, c. 621, s. 3; 1967, c. 449; 1973, c. 1089; 1975, c. 716, s. 5; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 179, s. 14; 1987, c. 512; 1993, c. 539, s. 1255; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 20-109.1. Surrender of titles to salvage vehicles.

§ 20‑109.1.  Surrender of titles to salvage vehicles.

(a)        Option to Keep Title.  When a vehicle is damaged to the extent that it becomes a salvage vehicle and the owner submits a claim for the damages to an insurer, the insurer must determine whether the owner wants to keep the vehicle after payment of the claim. If the owner does not want to keep the vehicle after payment of the claim, the procedures in subsection (b) of this section apply. If the owner wants to keep the vehicle after payment of the claim, the procedures in subsection (c) of this section apply.

(b)        Transfer to Insurer.  If a salvage vehicle owner does not want to keep the vehicle, the owner must assign the vehicle's certificate of title to the insurer when the insurer pays the claim. The insurer must send the assigned title to the Division within 10 days after receiving it from the vehicle owner. The Division must then send the insurer a form to use to transfer title to the vehicle from the insurer to a person who buys the vehicle from the insurer. If the insurer sells the vehicle, the insurer must complete the form and give it to the buyer. If the buyer rebuilds the vehicle, the buyer may apply for a new certificate of title to the vehicle.

(c)        Owner Keeps Vehicle.  If a salvage vehicle owner wants to keep the vehicle, the insurer must give the owner an owner‑retained salvage form. The owner must complete the form and give it to the insurer when the insurer pays the claim. The owner's signature on the owner‑retained salvage form must be notarized. The insurer must send the completed form to the Division within 10 days after receiving it from the vehicle owner. The Division must then note in its vehicle registration records that the vehicle listed on the form is a salvage vehicle.

(d)        Theft Claim on Salvage Vehicle.  An insurer that pays a theft loss claim on a vehicle and, upon recovery of the vehicle, determines that the vehicle has been damaged to the extent that it is a salvage vehicle must send the vehicle's certificate of title to the Division within 10 days after making the determination. The Division and the insurer must then follow the procedures set in subsection (b) of this section.

(e)        Out‑of‑State Vehicle.  A person who acquires a salvage vehicle that is registered in a state that does not require surrender of the vehicle's certificate of title must send the title to the Division within 10 days after the vehicle enters this State. The Division and the person must then follow the procedures set in subsection (b) of this section.

(f)         Sanctions.  Violation of this section is a Class 1 misdemeanor. In addition to this criminal sanction, a person who violates this section is subject to a civil penalty of up to one hundred dollars ($100.00), to be imposed in the discretion of the Commissioner.

(g)        Fee.  G.S. 20‑85 sets the fee for issuing a salvage certificate of title. (1973, c. 1095, s. 1; 1975, c. 716, s. 5; c. 799; 1983, c. 713, s. 94; 1989, c. 455, s. 5; 1993, c. 539, s. 350; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 50, s. 3; c. 517, s. 33.1.)



§ 20-109.2. Surrender of title to manufactured home.

§ 20‑109.2.  Surrender of title to manufactured home.

(a)        Surrender of Title.  If a title has been issued for a manufactured home and the manufactured home qualifies as real property as defined in G.S. 105‑273(13), the owner shall submit an affidavit to the Division that the manufactured home meets this definition and surrender the certificate of title to the Division.

(b)        Affidavit.  The affidavit must be in a form approved by the Commissioner and shall include or provide for all of the following information:

(1)        The manufacturer and, if applicable, the model name of the manufactured home.

(2)        The vehicle identification number and serial number of the manufactured home.

(3)        The legal description of the real property on which the manufactured home is placed, stating that the owner of the manufactured home also owns the real property or that the owner of the manufactured home has entered into a lease with a primary term of at least 20 years for the real property on which the manufactured home is affixed with a copy of the lease or a memorandum thereof pursuant to G.S. 47‑18 attached to the affidavit, if not previously recorded.

(4)        A description of any security interests in the manufactured home.

(5)        A section for the Division's notation or statement that the title has been surrendered and cancelled by the Division.

(c)        Cancellation.  Upon compliance by the owner with the procedure for surrender of title, the Division shall rescind and cancel the certificate of title. If a security interest has been recorded on the certificate of title and not released by the secured party, the Division may not cancel the title without written consent from all secured parties. After canceling the title, the Division shall return the original of the affidavit to the owner, or to the secured party having the first recorded security interest, with the Division's notation or statement that the title has been surrendered and has been cancelled by the Division. The owner or secured party shall file the affidavit returned by the Division with the office of the register of deeds of the county where the real property is located. The Division may charge five dollars ($5.00) for a cancellation of a title under this section.

(d)        Application for Title After Cancellation.  If the owner of a manufactured home whose certificate of title has been cancelled under this section subsequently seeks to separate the manufactured home from the real property, the owner may apply for a new certificate of title. The owner must submit to the Division an affidavit containing the same information set out in subsection (b) of this section, verification that the manufactured home has been removed from the real property, and written consent of any affected owners of recorded mortgages, deeds of trust, or security interests in the real property where the manufactured home was placed. The Commissioner may require evidence sufficient to demonstrate that all affected owners of security interests have been notified and consent. Upon receipt of this information, together with a title application and required fee, the Division is authorized to issue a new title for the manufactured home.

(e)        Sanctions.  Any person who violates this section is subject to a civil penalty of up to one hundred dollars ($100.00), to be imposed in the discretion of the Commissioner. (2001‑506, s. 2; 2003‑400, s. 1.)



§ 20-110. When registration shall be rescinded.

§ 20‑110.  When registration shall be rescinded.

(a)        The Division shall rescind and cancel the registration of any vehicle which the Division shall determine is unsafe or unfit to be operated or is not equipped as required by law.

(b)        The Division shall rescind and cancel the registration of any vehicle whenever the person to whom the registration card or registration number plates therefor have been issued shall make or permit to be made any unlawful use of the said card or plates or permit the use thereof by a person not entitled thereto.

(c)        Repealed by Session Laws 1993, c. 440, s. 8.

(d)        The Division shall rescind and cancel the certificate of title to any vehicle which has been erroneously issued or fraudulently obtained or is unlawfully detained by anyone not entitled to possession.

(e)        and (f) Repealed by Session Laws 1993, c. 440, s. 8.

(g)        The Division shall rescind and cancel the registration plates issued to a carrier of passengers or property which has been secured by such carrier as provided under G.S. 20‑50 when the license is being used on a vehicle other than the one for which it was issued or which is being used by the lessor‑owner after the lease with such lessee has been terminated.

(h)        The Division may rescind and cancel the registration or certificate of title on any vehicle on the grounds that the application therefor contains any false or fraudulent statement or that the holder of the certificate was not entitled to the issuance of a certificate of title or registration.

(i)         The Division may rescind and cancel the registration or certificate of title of any vehicle when the Division has reasonable grounds to believe that the vehicle is a stolen or embezzled vehicle, or that the granting of registration or the issuance of certificate of title constituted a fraud against the rightful owner or person having a valid lien upon such vehicle.

(j)         The Division may rescind and cancel the registration or certificate of title of any vehicle on the grounds that the registration of the vehicle stands suspended or revoked under the motor vehicle laws of this State.

(k)        The Division shall rescind and cancel a certificate of title when the Division finds that such certificate has been used in connection with the registration or sale of a vehicle other than the vehicle for which the certificate was issued.

(l)         The Division may rescind and cancel the registration and certificate of title of a vehicle when presented with evidence, such as a sworn statement, that the vehicle has been transferred to a person who has failed to get a new certificate of title for the vehicle as required by G.S. 20‑73. A person may submit evidence to the Division by mail.

(m)       The Division shall rescind and cancel the registration of vehicles of a motor carrier that is subject to an order issued by the Federal Motor Carrier Safety Administration or the Division to cease all operations based on a finding that the continued operations of the motor carrier pose an "imminent hazard" as defined in 49 C.F.R. § 386.72(b)(1). (1937, c. 407, s. 74; 1945, c. 576, s. 5; 1947, c. 220, s. 4; 1951, c. 985, s. 1; 1953, c. 831, s. 4; 1955, c. 294, s. 1; c. 554, s. 11; 1975, c. 716, s. 5; 1981, c. 976, s. 11; 1991, c. 183, s. 1; 1993, c. 440, s. 8; 2002‑152, s. 2.)



§ 20-111. Violation of registration provisions.

§ 20‑111.  Violation of registration provisions.

It shall be unlawful for any person to commit any of the following acts:

(1)        To drive a vehicle on a highway, or knowingly permit a vehicle owned by that person to be driven on a highway, when the vehicle is not registered with the Division in accordance with this Article or does not display a current registration plate.

(2)        To display or cause or permit to be displayed or to have in possession any registration card, certificate of title or registration number plate knowing the same to be fictitious or to have been canceled, revoked, suspended or altered, or to willfully display an expired license or registration plate on a vehicle knowing the same to be expired.

(3)        The giving, lending, or borrowing of a license plate for the purpose of using same on some motor vehicle other than that for which issued shall make the giver, lender, or borrower guilty of a Class 3 misdemeanor.  Where license plate is found being improperly used, such plate or plates shall be revoked or canceled, and new license plates must be purchased before further operation of the motor vehicle.

(4)        To fail or refuse to surrender to the Division, upon demand, any title certificate, registration card or registration number plate which has been suspended, canceled or revoked as in this Article provided. Service of the demand shall be in accordance with G.S. 20‑48.

(5)        To use a false or fictitious name or address in any application for the registration of any vehicle or for a certificate of title or for any renewal or duplicate thereof, or knowingly to make a false statement or knowingly to conceal a material fact or otherwise commit a fraud in any such application. A violation of this subdivision shall constitute a Class 1 misdemeanor.

(6)        To give, lend, sell or obtain a certificate of title for the purpose of such certificate being used for any purpose other than the registration, sale, or other use in connection with the vehicle for which the certificate was issued.  Any person violating the provisions of this subdivision shall be guilty of a Class 2 misdemeanor. (1937, c. 407, s. 75; 1943, c. 592, s. 2; 1945, c. 576, s. 6; c. 635; 1949, c. 360; 1955, c. 294, s. 2; 1961, c. 360, s. 20; 1975, c. 716, s. 5; 1981, c. 938, s. 3; 1993, c. 440, s. 9, c. 539, ss. 351‑353; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 20-112. Making false affidavit perjury.

§ 20‑112.  Making false affidavit perjury.

Any person who shall knowingly make any false affidavit or shall knowingly swear or affirm falsely to any matter or thing required by the terms of this Article to be sworn or affirmed to shall be guilty of a Class I felony. (1937, c. 407, s. 76; 1993, c. 539, s. 1256; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 20-113: Repealed by Session Laws 1995 (Regular Session, 1996), c. 756, s. 13.

§ 20‑113:  Repealed by Session Laws 1995 (Regular Session, 1996), c.  756, s. 13.



§ 20-114. Duty of officers; manner of enforcement.

§ 20‑114.  Duty of officers; manner of enforcement.

(a)        For the purpose of enforcing the provisions of this Article, it is hereby made the duty of every police officer of any incorporated city or village, and every sheriff, deputy sheriff, and all other lawful officers of any county to arrest within the limits of their jurisdiction any person known personally to any such officer, or upon the sworn information of a creditable witness, to have violated any of the provisions of this Article, and to immediately bring such offender before any magistrate or officer having jurisdiction, and any such person so arrested shall have the right of immediate trial, and all other rights given to any person arrested for having committed a misdemeanor. Every officer herein named who shall neglect or refuse to carry out the duties imposed by this Chapter shall be liable on his official bond for such neglect or refusal as provided by law in like cases.

(b)        It shall be the duty of all sheriffs, police officers, deputy sheriffs, deputy police officers, and all other officers within the State to cooperate with and render all assistance in their power to the officers herein provided for, and nothing in this Article shall be construed as relieving said sheriffs, police officers, deputy sheriffs, deputy police officers, and other officers of the duties imposed on them by this Chapter.

(c)        It shall also be the duty of every law enforcement officer to make immediate report to the Commissioner of all motor vehicles reported to the officer as abandoned or that are seized by the officer for being used for illegal transportation of alcoholic beverages or other unlawful purposes, or seized and are subject to forfeiture pursuant to G.S. 20‑28.2, et seq., or any other statute, and no motor vehicle shall be sold by any sheriff, police or peace officer, or by any person, firm or corporation claiming a mechanic's or storage lien, or under judicial proceedings, until notice on a form approved by the Commissioner shall have been given the Commissioner at least 20 days before the date of such sale. (1937, c. 407, s. 78; 1943, c. 726; 1967, c. 862; 1971, c. 528, s. 13; 1981, c. 412, s. 4; c. 747, s. 66; 1998‑182, s. 12.)



§ 20-114.1. Willful failure to obey law-enforcement or traffic-control officer; firemen as traffic-control officers; appointment, etc., of traffic-control officers.

§ 20‑114.1.  Willful failure to obey law‑enforcement or traffic‑control officer; firemen as traffic‑control officers; appointment, etc., of traffic‑control officers.

(a)        No person shall willfully fail or refuse to comply with any lawful order or direction of any law‑enforcement officer or traffic‑control officer invested by law with authority to direct, control or regulate traffic, which order or direction related to the control of traffic.

(b)        In addition to other law enforcement or traffic control officers, uniformed regular and volunteer firemen and uniformed regular and volunteer members of a rescue squad may direct traffic and enforce traffic laws and ordinances at the scene of or in connection with fires, accidents, or other hazards in connection with their duties as firemen or rescue squad members.  Except as herein provided, firemen and members of rescue squads shall not be considered law enforcement or traffic control officers.

(b1)      Any member of a rural volunteer fire department or volunteer rescue squad who receives no compensation for services shall not be liable in civil damages for any acts or omissions relating to the direction of traffic or enforcement of traffic laws or ordinances at the scene of or in connection with a fire, accident, or other hazard unless such acts or omissions amount to gross negligence, wanton conduct, or intentional wrongdoing.

(c)        The chief of police of a local or county police department or the sheriff of any county is authorized to appoint traffic‑control officers, who shall have attained the age of 18 years and who are hereby authorized to direct, control, or regulate traffic within their respective jurisdictions at times and places specifically designated in writing by the police chief or the sheriff. A traffic‑control officer, when exercising this authority, must be attired in a distinguishing uniform or jacket indicating that he is a traffic‑control officer and must possess a valid authorization card issued by the police chief or sheriff who appointed him. Unless an earlier expiration date is specified, an authorization card shall expire two years from the date of its issuance. In order to be appointed as a traffic‑control officer, a person shall have received at least three hours of training in directing, controlling, or regulating traffic under the supervision of a law‑enforcement officer. A traffic‑control officer shall be subject to the rules and regulations of the respective local or county police department or sheriff's office as well as the lawful command of any other law‑enforcement officer. The appointing police chief or sheriff shall have the right to revoke the appointment of any traffic‑control officer at any time with or without cause. The appointing police chief or sheriff shall not be held liable for any act or omission of a traffic‑control officer. A traffic‑control officer shall not be deemed to be an agent or employee of the respective local or county police department or of the sheriff's office, nor shall he be considered a law‑enforcement officer except as provided herein. A traffic‑control officer shall not have nor shall he exercise the power of arrest.

(d) No police chief or sheriff who is authorized to appoint traffic‑control officers under subsection (c) of this section shall appoint any person to direct, control, or regulate traffic unless there is indemnity against liability of the traffic‑control officer for wrongful death, bodily injury, or property damage that is proximately caused by the negligence of the traffic‑control officer while acting within the scope of his duties as a traffic‑control officer. Such indemnity shall provide a minimum of twenty‑five thousand dollars ($25,000) for the death of or bodily injury to one person in any one accident, fifty thousand dollars ($50,000) for the death of or bodily injury to two or more persons in any one accident, and ten thousand dollars ($10,000) for injury to or destruction of property of others in any one accident. (1961, c. 879; 1969, c. 59; 1983, c. 483, ss. 1‑3; 1987, c. 146, ss. 1, 3.)



§ 20-114.3: Repealed by Session Laws 2007-433, s. 3(a), (b), effective October 1, 2007.

§ 20‑114.3: Repealed by Session Laws 2007‑433, s. 3(a), (b), effective October 1, 2007.



§ 20-115. Scope and effect of regulations in this title.

Part 9.  The Size, Weight, Construction and Equipment of Vehicles.

§ 20‑115.  Scope and effect of regulations in this title.

It shall be unlawful for any person to drive or move or for the owner to cause or knowingly permit to be driven or moved on any highway any vehicle or vehicles of a size or weight exceeding the limitations stated in this title, or any vehicle or vehicles which are not so constructed or equipped as required in this title, or the rules and regulations of the Department of Transportation adopted pursuant thereto and the maximum size and weight of vehicles herein specified shall be lawful throughout this State, and local authorities shall have no power or authority to alter said limitations except as express authority may be granted in this Article. (1937, c. 407, s. 79; 1973, c. 507, s. 5; 1977, c. 464, s. 34; 1985 (Reg. Sess., 1986), c. 852, s. 8.)



§ 20-115.1. Limitations on tandem trailers and semitrailers on certain North Carolina highways.

§ 20‑115.1.  Limitations on tandem trailers and semitrailers on certain North Carolina highways.

(a)        Motor vehicle combinations consisting of a truck tractor and two trailing units may be operated in North Carolina only on highways of the interstate system (except those exempted by the United States Secretary of Transportation pursuant to 49 USC 2311(i)) and on those sections of the federal‑aid primary system designated by the United States Secretary of Transportation. No trailer or semitrailer operated in this combination shall exceed 28 feet in length; Provided, however, a 1982 or older year model trailer or semitrailer of up to 28 1/2 feet in length may operate in a combination permitted by this section for trailers or semitrailers which are 28 feet in length.

(b)        Motor vehicle combinations consisting of a semitrailer of not more than 53 feet in length and a truck tractor may be operated on all primary highway routes of North Carolina provided the motor vehicle combination meets the requirements of this subsection. The Department may, at any time, prohibit motor vehicle combinations on portions of any route on the State highway system. If the Department prohibits a motor vehicle combination on any route, it shall submit a written report to the Joint Legislative Transportation Oversight Committee within six months of the prohibition clearly documenting through traffic engineering studies that the operation of a motor vehicle combination on that route cannot be safely accommodated and that the route does not have sufficient capacity to handle the vehicle combination. To operate on a primary highway route, a motor vehicle combination described in this subsection must meet all of the following requirements:

(1)        The motor vehicle combination must comply with the weight requirements in G.S. 20‑118.

(2)        A semitrailer in excess of 48 feet in length must meet one or more of the following conditions:

(a)        The distance between the kingpin of the trailer and the rearmost axle, or a point midway between the two rear axles, if the two rear axles are a tandem axle, does not exceed 41 feet.

(b)        The semitrailer is used exclusively or primarily to transport vehicles in connection with motorsports competition events, and the distance between the kingpin of the trailer and the rearmost axle, or a point midway between the two rear axles, if the two rear axles are a tandem axle, does not exceed 46 feet.

(3)        A semitrailer in excess of 48 feet must be equipped with a rear underride guard of substantial construction consisting of a continuous lateral beam extending to within four inches of the lateral extremities of the semitrailer and located not more than 30 inches from the surface as measured with the vehicle empty and on a level surface.

(c)        Motor vehicles with a width not exceeding 102 inches may be operated on the interstate highways (except those exempted by the United States Secretary of Transportation pursuant to 49 USC 2316(e)) and other qualifying federal‑aid highways designated by the United States Secretary of Transportation, with traffic lanes designed to be a width of 12 feet or more and any other qualifying federal‑aid primary system highway designated by the United States Secretary of Transportation if the Secretary has determined that the designation is consistent with highway safety.

(d)        Notwithstanding the provisions of subsections (a) and (b) of this section which limit the length of trailers which may be used in motor vehicle combinations in this State on highways of the interstate system (except those exempted by the United States Secretary of Transportation pursuant to 49 USC 2311(i)) and on those sections of the federal‑aid primary system designated by the United States Secretary of Transportation, there is no limitation of the length of the truck tractor which may be used in motor vehicle combinations on these highways and therefore, in compliance with Section 411(b) of the Surface Transportation Act of 1982, there is no overall length limitation for motor vehicle combinations regulated by this section.

(e)        The length and width limitations in this section are subject to exceptions and exclusions for safety devices and specialized equipment as provided for in 49 USC 2311(d)(h) and Section 416 of the Surface Transportation Act of 1982 as amended (49 USC 2316).

(f)         Motor vehicle combinations operating pursuant to this section shall have reasonable access between (i) highways on the interstate system (except those exempted by the United States Secretary of Transportation pursuant to 49 USC 2311(i) and 49 USC 2316(e)) and other qualifying federal‑aid highways as designated by the United States Secretary of Transportation and (ii) terminals, facilities for food, fuel, repairs, and rest and points of loading and unloading by household goods carriers and by any truck tractor‑semitrailer combination in which the semitrailer has a length not to exceed 28 1/2 feet and a width not to exceed 102 inches as provided in subsection (c) of this section and which generally operates as part of a vehicle combination described in subsection (a) of this section. The North Carolina Department of Transportation may, on streets and highways on the State highway system, and any municipality may, on streets and highways on the municipal street system, impose reasonable restrictions based on safety considerations on any truck tractor‑semitrailer combination in which the semitrailer has a length not to exceed 28 1/2 feet and which generally operates as part of a vehicle combination described in subsection (a) of this section. "Reasonable access" to facilities for food, fuel, repairs and rest shall be deemed to be those facilities which are located within three road miles of the interstate or designated highway. The Department of Transportation is authorized to promulgate rules and regulations providing for "reasonable access." The Department may approve reasonable access routes for one particular type of STAA (Surface Transportation Assistance Act) dimensioned vehicle when significant, substantial differences in their operating characteristics exist.

(g)        Under certain conditions, and after consultation with the Joint Legislative Commission on Governmental Operations, the North Carolina Department of Transportation may designate State highway system roads in addition to those highways designated by the United States Secretary of Transportation for use by the vehicle combinations authorized in this section. Such designations by the Department shall only be made under the following conditions:

(1)        A determination of the public convenience and need for such designation;

(2)        A traffic engineering study which clearly shows the road proposed to be designated can safely accommodate and has sufficient capacity to handle these vehicle combinations; and

(3)        A public hearing is held or the opportunity for a public hearing is provided in each county through which the designated highway passes, after two weeks notice posted at the courthouse and published in a newspaper of general circulation in each county through which the designated State highway system road passes, and consideration is given to the comments received prior to the designation.

(4)        The Department may designate routes for one particular type of STAA (Surface Transportation Assistance Act) dimensioned vehicle when significant, substantial differences in their operating characteristics exist.

The Department may not designate any portion of the State highway system that has been deleted or exempted by the United States Secretary of Transportation based on safety considerations. For the purpose of this section, any highway designated by the Department shall be deemed to be the same as a federal‑aid primary highway designated by the United States Secretary of Transportation pursuant to 49 USC 2311 and 49 USC 2316, and the vehicle combinations authorized in this section shall be permitted to operate on such highway.

(h)        Any owner of a semitrailer less than 50 feet in length in violation of subsections (a) or (b) is responsible for an infraction and is subject to a penalty of one hundred dollars ($100.00). Any owner of a semitrailer 50 feet or greater in length in violation of subsection (b) is responsible for an infraction and subject to a penalty of two hundred dollars ($200.00).

(i)         Any driver of a vehicle with a semitrailer less than 50 feet in length violating subsections (a) or (b) of this section is guilty of a Class 3 misdemeanor punishable only by a fine of one hundred dollars ($100.00). Any driver of a vehicle with a semitrailer 50 feet or more in length violating subsection (b) of this section is guilty of a Class 3 misdemeanor punishable only by a fine of two hundred dollars ($200.00).

(j)         Notwithstanding any other provision of this section, a manufacturer of trailer frames, with a permit issued pursuant to G.S. 20‑119, is authorized to transport the trailer frame to another location within three miles of the first place of manufacture to the location of completion on any public street or highway if the width of the trailer frame does not exceed 14 feet and oversize markings and safety flags are used during transport. Trailer frames transported pursuant to this subsection shall not exceed 7,000 pounds, and the vehicle towing the trailer frame shall have a towing capacity greater than 10,000 pounds and necessary towing equipment. The transport of trailer frames under this subsection shall only be done during daylight hours.  (1983, c. 898, s. 1; 1985, c. 423, ss. 1‑7; 1989, c. 790, ss. 1, 3, 3.1; 1993, c. 533, s. 10; c. 539, s. 354; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑149, s. 6; 2007‑77, ss. 2, 3; 2008‑160, s. 1; 2008‑221, ss. 3, 4.)



§ 20-116. Size of vehicles and loads.

§ 20‑116.  Size of vehicles and loads.

(a)        The total outside width of any vehicle or the load thereon shall not exceed 102 inches, except as otherwise provided in this section. When hogsheads of tobacco are being transported, a tolerance of six inches is allowed. When sheet or bale tobacco is being transported the load must not exceed a width of 114 inches at the top of the load and the bottom of the load at the truck bed must not exceed the width of 102 inches inclusive of allowance for load shifting or settling. Vehicles (other than passenger buses) that do not exceed the overall width of 102 inches and otherwise provided in this section may be operated in accordance with G.S. 20‑115.1(c), (f), and (g).

(b)        No passenger‑type vehicle or recreational vehicle shall be operated on any highway with any load carried thereon extending beyond the line of the fenders on the left side of such vehicle nor extending more than six inches beyond the line of the fenders on the right side thereof.

(c)        No vehicle, unladen or with load, shall exceed a height of 13 feet, six inches. Provided, however, that neither the State of North Carolina nor any agency or subdivision thereof, nor any person, firm or corporation, shall be required to raise, alter, construct or reconstruct any underpass, wire, pole, trestle, or other structure to permit the passage of any vehicle having a height, unladen or with load, in excess of 12 feet, six inches. Provided further, that the operator or owner of any vehicle having an overall height, whether unladen or with load, in excess of 12 feet, six inches, shall be liable for damage to any structure caused by such vehicle having a height in excess of 12 feet, six inches.

(d)        Maximum Length.  The following maximum lengths apply to vehicles. A truck‑tractor and semitrailer shall be regarded as two vehicles for the purpose of determining lawful length and license taxes.

(1)        Except as otherwise provided in this subsection, a single vehicle having two or more axles shall not exceed 40 feet in length overall of dimensions inclusive of front and rear bumpers.

(2)        Trucks transporting unprocessed cotton from farm to gin, or unprocessed sage from farm to market shall not exceed 50 feet in length overall of dimensions inclusive of front and rear bumpers.

(3)        Recreational vehicles shall not exceed 45 feet in length overall, excluding bumpers and mirrors.

(e)        Except as provided by G.S. 20‑115.1, no combination of vehicles coupled together shall consist of more than two units and no such combination of vehicles shall exceed a total length of 60 feet inclusive of front and rear bumpers, subject to the following exceptions: Motor vehicle combinations of one semitrailer of not more than 53 feet in length and a truck tractor (power unit) may exceed the 60‑foot maximum length. Said maximum overall length limitation shall not apply to vehicles operated in the daytime when transporting poles, pipe, machinery or other objects of a structural nature which cannot readily be dismembered, nor to such vehicles transporting such objects operated at nighttime by a public utility when required for emergency repair of public service facilities or properties, provided the trailer length does not exceed 53 feet in length, but in respect to such night transportation every such vehicle and the load thereon shall be equipped with a sufficient number of clearance lamps on both sides and marker lamps upon the extreme ends of said projecting load to clearly mark the dimensions of such load: Provided that vehicles designed and used exclusively for the transportation of motor vehicles shall be permitted an overhang tolerance front or rear not to exceed five feet. Provided, that wreckers may tow a truck, combination tractor and trailer, trailer, or any other disabled vehicle or combination of vehicles to a place for repair, parking, or storage within 50 miles of the point where the vehicle was disabled and may tow a truck, tractor, or other replacement vehicle to the site of the disabled vehicle. Provided further, that the said limitation that no combination of vehicles coupled together shall consist of more than two units shall not apply to trailers not exceeding three in number drawn by a motor vehicle used by municipalities for the removal of domestic and commercial refuse and street rubbish, but such combination of vehicles shall not exceed a total length of 50 feet inclusive of front and rear bumpers. Provided further, that the said limitation that no combination of vehicles coupled together shall consist of more than two units shall not apply to a combination of vehicles coupled together by a saddle mount device used to transport motor vehicles in a driveway service when no more than three saddle mounts are used and provided further, that equipment used in said combination is approved by the safety regulations of the Federal Highway Administration and the safety rules of the Department of Crime Control and Public Safety.

(f)         The load upon any vehicle operated alone, or the load upon the front vehicle of a combination of vehicles, shall not extend more than three feet beyond the foremost part of the vehicle. Under this subsection "load" shall include the boom on a self‑propelled vehicle.

A utility pole carried by a self‑propelled pole carrier may extend beyond the front overhang limit set in this subsection if the pole cannot be dismembered, the pole is less than 80 feet in length and does not extend more than 10 feet beyond the front bumper of the vehicle, and either of the following circumstances apply:

(1)        It is daytime and the front of the extending load of poles is marked by a flag of the type required by G.S. 20‑117 for certain rear overhangs.

(2)        It is nighttime, operation of the vehicle is required to make emergency repairs to utility service, and the front of the extending load of poles is marked by a light of the type required by G.S. 20‑117 for certain rear overhangs.

As used in this subsection, a "self‑propelled pole carrier" is a vehicle designed to carry a pole on the side of the vehicle at a height of at least five feet when measured from the bottom of the brace used to carry the pole. A self‑propelled pole carrier may not tow another vehicle when carrying a pole that extends beyond the front overhang limit set in this subsection.

(g)       (1)        No vehicle shall be driven or moved on any highway unless the vehicle is constructed and loaded to prevent any of its load from falling, blowing, dropping, sifting, leaking, or otherwise escaping therefrom, and the vehicle shall not contain any holes, cracks, or openings through which any of its load may escape. However, sand may be dropped for the purpose of securing traction, or water or other substance may be sprinkled, dumped, or spread on a roadway in cleaning or maintaining the roadway. For purposes of this subsection, load does not include water accumulated from precipitation.

(2)        A truck, trailer, or other vehicle licensed for more than 7,500 pounds gross vehicle weight that is loaded with rock, gravel, stone, or any other similar substance, other than sand, that could fall, blow, leak, sift, or drop shall not be driven or moved on any highway unless:

a.         The height of the load against all four walls does not extend above a horizontal line six inches below their tops when loaded at the loading point; and

b.         The load is securely covered by tarpaulin or some other suitable covering to prevent any of its load from falling, dropping, sifting, leaking, blowing, or otherwise escaping therefrom.

(3)        A truck, trailer, or other vehicle:

a.         Licensed for any gross vehicle weight and loaded with sand; or

b.         Licensed for 7,500 pounds or less gross vehicle weight and loaded with rock, gravel, stone, or any other similar substance that could fall, blow, leak, sift, or drop;

shall not be driven or moved on any highway unless:

a.         The height of the load against all four walls does not extend above a horizontal line six inches below the top when loaded at the loading point;

b.         The load is securely covered by tarpaulin or some other suitable covering; or

c.         The vehicle is constructed to prevent any of its load from falling, dropping, sifting, leaking, blowing, or otherwise escaping therefrom.

(4)        This section shall not be applicable to or in any manner restrict the transportation of seed cotton, poultry or livestock, or silage or other feed grain used in the feeding of poultry or livestock.

(h)        Whenever there exist two highways of the State highway system of approximately the same distance between two or more points, the Department of Transportation may, when in the opinion of the Department of Transportation, based upon engineering and traffic investigation, safety will be promoted or the public interest will be served, designate one of the highways the "truck route" between those points, and to prohibit the use of the other highway by heavy trucks or other vehicles of a gross vehicle weight or axle load limit in excess of a designated maximum. In such instances the highways selected for heavy vehicle traffic shall be designated as "truck routes" by signs conspicuously posted, and the highways upon which heavy vehicle traffic is prohibited shall likewise be designated by signs conspicuously posted showing the maximum gross vehicle weight or axle load limits authorized for those highways. The operation of any vehicle whose gross vehicle weight or axle load exceeds the maximum limits shown on signs over the posted highway shall constitute a Class 2 misdemeanor: Provided, that nothing in this subsection shall prohibit a truck or other motor vehicle whose gross vehicle weight or axle load exceeds that prescribed for those highways from using them when its destination is located solely upon that highway, road or street: Provided, further, that nothing in this subsection shall prohibit passenger vehicles or other light vehicles from using any highways designated for heavy truck traffic.

(i)         Repealed by Session Laws 1973, c. 1330, s. 39.

(j)         Nothing in this section shall be construed to prevent the operation of self‑propelled grain combines or other self‑propelled farm equipment with or without implements, not exceeding 25 feet in width on any highway, except a highway or section of highway that is a fully controlled access highway or is a part of the National System of Interstate and Defense Highways. Farm equipment includes a vehicle that is designed exclusively to transport compressed seed cotton from a farm to a gin and has a self‑loading bed. Combines or equipment which exceed 10 feet in width may be operated only if they meet all of the conditions listed in this subsection. A violation of one or more of these conditions does not constitute negligence per se.

(1)        The equipment may only be operated during daylight hours.

(2)        The equipment must display a red flag on front and rear ends. The flags shall not be smaller than three feet wide and four feet long. The flags shall be attached to a stick, pole, staff, etc., not less than four feet long and they shall be attached to the equipment as to be visible from both directions at all times while being operated on the public highway for not less than 300 feet.

(3)        Equipment covered by this section, which by necessity must travel more than 10 miles or where by nature of the terrain or obstacles the flags referred to in subdivision (2) of this subsection are not visible from both directions for 300 feet at any point along the proposed route, must be preceded at a distance of 300 feet and followed at a distance of 300 feet by a flagman in a vehicle having mounted thereon an appropriate warning light or flag. No flagman in a vehicle shall be required pursuant to this subdivision if the equipment is being moved under its own power or on a trailer from any field to another field, or from the normal place of storage of the vehicle to any field, for no more than ten miles and if visible from both directions for 300 feet at any point along the proposed route.

(4)        Every piece of equipment so operated shall operate to the right of the center line when meeting traffic coming from the opposite direction and at all other times when possible and practical.

(5)        Repealed by Session Laws 2008‑221, s. 6, effective September 1, 2008.

(6)        When the equipment is causing a delay in traffic, the operator of the equipment shall move the equipment off the paved portion of the highway at the nearest practical location until the vehicles following the equipment have passed.

(7)        The equipment shall be operated in the designed transport position that minimizes equipment width. No removal of equipment or appurtenances is required under this subdivision.

(k)        Nothing in this section shall be construed to prevent the operation of passenger buses having an overall width of 102 inches, exclusive of safety equipment, upon the highways of this State which are 20 feet or wider and that are designated as the State primary system, or as municipal streets, when, and not until, the federal law and regulations thereunder permit the operation of passenger buses having a width of 102 inches or wider on the National System of Interstate and Defense Highways.

(l)         Nothing in this section shall be construed to prevent the operation of passenger buses that are owned and operated by units of local government, operated as a single vehicle only and having an overall length of 45 feet or less, on public streets or highways. The Department of Transportation may prevent the operation of buses that are authorized under this subsection if the operation of such buses on a street or highway presents a hazard to passengers of the buses or to the motoring public.

(m)       Notwithstanding subsection (a) of this section, a boat or boat trailer with an outside width of less than 120 inches may be towed without a permit. The towing of a boat or boat trailer 102 inches to 114 inches in width may take place on any day of the week, including weekends and holidays, and may take place at night. The towing of a boat or boat trailer 114 inches to 120 inches in width may take place on any day of the week, including weekends and holidays from sun up to sun down. A boat or boat trailer in excess of 102 inches but less than 120 inches must be equipped with a minimum of two operable amber lamps on the widest point of the boat and the boat trailer such that the dimensions of the boat and the boat trailer are clearly marked and visible.

(n)        Vehicle combinations used in connection with motorsports competition events that include a cab or other motorized vehicle unit with living quarters, and an attached enclosed specialty trailer, the combination of which does not exceed 90 feet in length, may be operated on the highways of this State, provided that such operation takes place for one or more of the following purposes:

(1)        Driving to or from a motorsports competition event.

(2)        For trips conducted for the purpose of purchasing fuel or conducting repairs or other maintenance on the competition vehicle.

(3)        For other activities related to motorsports purposes, including, but not limited to, performance testing of the competition vehicle.

The Department of Transportation may prohibit combinations authorized by this subsection from specific routes, pursuant to G.S. 20‑115.1(b).  (1937, c. 246; c. 407, s. 80; 1943, c. 213, s. 1; 1945, c. 242, s. 1; 1947, c. 844; 1951, c. 495, s. 1; c. 733; 1953, cc. 682, 1107; 1955, c. 296, s. 2; c. 729; 1957, c. 65, s. 11; cc. 493, 1183, 1190; 1959, c. 559; 1963, c. 356, s. 1; c. 610, ss. 1, 2; c. 702, s. 4; c. 1027, s. 1; 1965, c. 471; 1967, c. 24, s. 4; c. 710; 1969, cc. 128, 880; 1971, cc. 128, 680, 688, 1079; 1973, c. 507, s. 5; c. 546; c. 1330, s. 39; 1975, c. 148, ss. 1‑5; c. 716, s. 5; 1977, c. 464, s. 34; 1979, cc. 21, 218; 1981, c. 169, s. 1; 1983, c. 724, s. 2; 1985, c. 587; 1987, c. 272; 1989, c. 277, s. 1; c. 790, s. 2; 1991, c. 112, s. 1; c. 449, ss. 1, 2.1; 1993, c. 539, s. 355; 1994, Ex. Sess., c. 24, s. 14(c); 1995 (Reg. Sess., 1996), c. 573, s. 1; c. 756, s. 14; 1998‑149, s. 7; 1999‑438, s. 28; 2000‑185, s. 2; 2001‑341, ss. 3, 4; 2001‑512, s. 2; 2002‑72, s. 19(c); 2002‑159, s. 31.5(b); 2002‑190, s. 2; 2003‑383, s. 8; 2005‑248, s. 2; 2007‑77, s. 1; 2007‑194, ss. 2, 3; 2007‑484, s. 5; 2007‑499, s. 1; 2008‑221, ss. 5, 6; 2008‑229, s. 1; 2009‑7, s. 1; 2009‑127, s. 1; 2009‑128, s. 1.)



§ 20-117. Flag or light at end of load.

§ 20‑117.  Flag or light at end of load.

(a)        General Provisions.  Whenever the load on any vehicle shall extend more than four feet beyond the rear of the bed or body thereof, there shall be displayed at the end of such load, in such position as to be clearly visible at all times from the rear of such load, a red or orange flag not less than 18 inches both in length and width, except that from sunset to sunrise there shall be displayed at the end of any such load a red or amber light plainly visible under normal atmospheric conditions at least 200 feet from the rear of such vehicle. At no time shall a load extend more than 14 feet beyond the rear of the bed or body of the vehicle, with the exception of vehicles transporting forestry products or utility poles.

(b)        Commercial Motor Vehicles.  A commercial motor vehicle, or a motor vehicle with a GVWR of 10,001 pounds or more that is engaged in commerce, that is being used to tow a load or that has a load that protrudes from the rear or sides of the vehicle shall comply with the provisions of 49 C.F.R. Part 393.  (1937, c. 407, s. 81; 1985, c. 455; 1997‑178, s. 1; 2005‑361, s. 2; 2009‑376, s. 4.)



§ 20-117.1. Requirements for mirrors and fuel container.

§ 20‑117.1.  Requirements for mirrors and fuel container.

(a)        Rear‑Vision Mirrors.  Every bus, truck, and truck tractor with a GVWR of 10,001 pounds or more shall be equipped with two rear‑vision mirrors, one at each side, firmly attached to the outside of the motor vehicle, and located as to reflect to the driver a view of the highway to the rear and along both sides of the vehicle.  Only one outside mirror shall be required, on the driver's side, on trucks which are so constructed that the driver also has a view to the rear by means of an interior mirror.  In driveaway‑towaway operations, a driven vehicle shall have at least one mirror furnishing a clear view to the rear, and if the interior mirror does not provide the clear view, an additional mirror shall be attached to the left side of the driven vehicle to provide the clear view to the rear.

(b)        Fuel Container Not to Project.  No part of any fuel tank or container or intake pipe shall project beyond the sides of the motor vehicle. (1949, c. 1207, s. 1; 1951, c. 819, s. 1; 1955, c. 1157, ss. 1, 4; 1991, c. 113, c. 761, s. 6.)



§ 20-118. Weight of vehicles and load.

§ 20‑118.  Weight of vehicles and load.

(a)        For the purposes of this section, the following definitions shall apply:

(1)        Single‑axle weight.  The gross weight transmitted by all wheels whose centers may be included between two parallel transverse vertical planes 40 inches apart, extending across the full width of the vehicle.

(2)        Tandem‑axle weight.  The gross weight transmitted to the road by two or more consecutive axles whose centers may be included between parallel vertical planes spaced more than 40 inches and not more than 96 inches apart, extending across the full width of the vehicle.

(3)        Axle group.  Any two or more consecutive axles on a vehicle or combination of vehicles.

(4)        Gross weight.  The weight of any single axle, tandem axle, or axle group of a vehicle or combination of vehicles plus the weight of any load thereon.

(5)        Light‑traffic roads.  Any highway on the State Highway System, excepting routes designated I, U.S. or N.C., posted by the Department of Transportation to limit the axle weight below the statutory limits.

(b)        The following weight limitations shall apply to vehicles operating on the highways of the State:

(1)        The single‑axle weight of a vehicle or combination of vehicles shall not exceed 20,000 pounds.

(2)        The tandem‑axle weight of a vehicle or combination of vehicles shall not exceed 38,000 pounds.

(3)        The gross weight imposed upon the highway by any axle group of a vehicle or combination of vehicles shall not exceed the maximum weight given for the respective distance between the first and last axle of the group of axles measured longitudinally to the nearest foot as set forth in the following table:

Distance                                                                Maximum Weight in Pounds for any Group of Two

Between                                                                                                  or More Consecutive Axles

Axles*               2 Axles          3 Axles          4 Axles          5 Axles               6 Axles               7 Axles

4                       38000

5                       38000

6                       38000

7                       38000

8 or less             38000            38000

more than 8       38000            42000

9                       39000            42500

10                     40000            43500

11                                           44000

12                                           45000            50000

13                                           45500            50500

14                                           46500            51500

15                                           47000            52000

16                                           48000            52500            58000

17                                           48500            53500            58500

18                                           49500            54000            59000

19                                           50000            54500            60000

20                                           51000            55500            60500             66000

21                                           51500            56000            61000             66500

22                                           52500            56500            61500             67000

23                                           53000            57500            62500             68000

24                                           54000            58000            63000             68500                    74000

25                                           54500            58500            63500             69000                    74500

26                                           55500            59500            64000             69500                    75000

27                                           56000            60000            65000             70000                    75500

28                                           57000            60500            65500             71000                    76500

29                                           57500            61500            66000             71500                    77000

30                                           58500            62000            66500             72000                    77500

31                                           59000            62500            67500             72500                    78000

32                                           60000            63500            68000             73000                    78500

33                                                                64000            68500             74000                    79000

34                                                                64500            69000             74500                    80000

35                                                                65500            70000             75000

36                                                                66000**        70500             75500

37                                                                66500**        71000             76000

38                                                                67500**        72000             77000

39                                                                68000            72500             77500

40                                                                68500            73000             78000

41                                                                69500            73500             78500

42                                                                70000            74000             79000

43                                                                70500            75000             80000

44                                                                71500            75500

45                                                                72000            76000

46                                                                72500            76500

47                                                                73500            77500

48                                                                74000            78000

49                                                                74500            78500

50                                                                75500            79000

51                                                                76000            80000

52                                                                76500

53                                                                77500

54                                                                78000

55                                                                78500

56                                                                79500

57                                                                80000

* Distance in Feet Between the Extremes of any Group of Two or More Consecutive Axles.

** See exception in G.S. 20‑118(c)(1).

(4)        The Department of Transportation may establish light‑traffic roads and further restrict the axle weight limit on such light‑traffic roads lower than the statutory limits. The Department of Transportation shall have authority to designate any highway on the State Highway System, excluding routes designated by I, U.S. and N.C., as a light‑traffic road when in the opinion of the Department of Transportation, such road is inadequate to carry and will be injuriously affected by vehicles using the said road carrying the maximum axle weight. All such roads so designated shall be conspicuously posted as light‑traffic roads and the maximum axle weight authorized shall be displayed on proper signs erected thereon.

(c)        Exceptions.  The following exceptions apply to G.S. 20‑118(b) and 20‑118(e).

(1)        Two consecutive sets of tandem axles may carry a gross weight of 34,000 pounds each without penalty provided the overall distance between the first and last axles of the consecutive sets of tandem axles is 36 feet or more.

(2)        When a vehicle is operated in violation of G.S. 20‑118(b)(1), 20‑118(b)(2), or 20‑118(b)(3), but the gross weight of the vehicle or combination of vehicles does not exceed that permitted by G.S. 20‑118(b)(3), the owner of the vehicle shall be permitted to shift the load within the vehicle, without penalty, from one axle to another to comply with the weight limits in the following cases:

a.         Where the single‑axle load exceeds the statutory limits, but does not exceed 21,000 pounds.

b.         Where the vehicle or combination of vehicles has tandem axles, but the tandem‑axle weight does not exceed 40,000 pounds.

(3)        When a vehicle is operated in violation of G.S. 20‑118(b)(4) the owner of the vehicle shall be permitted, without penalty, to shift the load within the vehicle from one axle to another to comply with the weight limits where the single‑axle weight does not exceed the posted limit by 2,500 pounds.

(4)        A truck or other motor vehicle shall be exempt from such light‑traffic road limitations provided for pursuant to G.S. 20‑118(b)(4), when transporting supplies, material or equipment necessary to carry out a farming operation engaged in the production of meats and agricultural crops and livestock or poultry by‑products or a business engaged in the harvest or processing of seafood when the destination of such vehicle and load is located solely upon said light‑traffic road.

(5)        The light‑traffic road limitations provided for pursuant to subdivision (b)(4) of this section do not apply to a vehicle while that vehicle is transporting only the following from its point of origin on a light‑traffic road to either one of the two nearest highways that is not a light‑traffic road:

a.         Processed or unprocessed seafood transported from boats or any other point of origin to a processing plant or a point of further distribution.

b.         Meats or agricultural crop products transported from a farm to first market.

c.         Forest products originating and transported from a farm or from woodlands to first market without interruption or delay for further packaging or processing after initiating transport.

d.         Livestock or poultry transported from their point of origin to first market.

e.         Livestock by‑products or poultry by‑products transported from their point of origin to a rendering plant.

f.          Recyclable material transported from its point of origin to a scrap‑processing facility for processing. As used in this subpart, the terms "recyclable material" and "processing" have the same meaning as in G.S. 130A‑290(a).

g.         Garbage collected by the vehicle from residences or garbage dumpsters if the vehicle is fully enclosed and is designed specifically for collecting, compacting, and hauling garbage from residences or from garbage dumpsters. As used in this subpart, the term "garbage" does not include hazardous waste as defined in G.S. 130A‑290(a), spent nuclear fuel regulated under G.S. 20‑167.1, low‑level radioactive waste as defined in G.S. 104E‑5, or radioactive material as defined in G.S. 104E‑5.

h.         Treated sludge collected from a wastewater treatment facility.

i.          Apples when transported from the orchard to the first processing or packing point.

j.          Trees grown as Christmas trees from the field, farm, stand, or grove to first processing point.

(6)        A truck or other motor vehicle shall be exempt from such light‑traffic road limitations provided by G.S. 20‑118(b)(4) when such motor vehicles are owned, operated by or under contract to a public utility, electric or telephone membership corporation or municipality and such motor vehicles are used in connection with installation, restoration or emergency maintenance of utility services.

(7)        A wrecker may tow any disabled truck or other motor vehicle or combination of vehicles to a place for repairs,  parking, or storage within 50 miles from the point that the vehicle was disabled and may tow a truck, tractor, or other replacement vehicle to the site of the disabled vehicle without being in violation of G.S. 20‑118 provided that the wrecker and towed vehicle or combination of vehicles otherwise meet all requirements of this section.

(8)        A firefighting vehicle operated by any member of a municipal or rural fire department in the performance of his duties, regardless of whether members of that fire department are paid or voluntary and any vehicle of a voluntary lifesaving organization, when operated by a member of that organization while answering an official call shall be exempt from such light‑traffic road limitations provided by G.S. 20‑118(b)(4).

(9)        Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 761, s. 12.

(10)      Fully enclosed motor vehicles designed specifically for collecting, compacting and hauling garbage from residences, or from garbage dumpsters shall, when operating for those purposes, be allowed a single axle weight not to exceed 23,500 pounds on the steering axle on vehicles equipped with a boom, or on the rear axle on vehicles loaded from the rear. This exemption shall not apply to vehicles operating on interstate highways, vehicles transporting hazardous waste as defined in G.S. 130A‑290(a)(8), spent nuclear fuel regulated under G.S. 20‑167.1, low‑level radioactive waste as defined in G.S. 104E‑5(9a), or radioactive material as defined in G.S. 104E‑5(14).

(11)      A truck or other motor vehicle shall be exempt for light‑traffic road limitations issued under subdivision (b)(4) of this section when transporting heating fuel for on‑premises use at a destination located on the light‑traffic road.

(12)      Subsections (b) and (e) of this section do not apply to a vehicle that meets all of the conditions set out below:

a.         Is hauling agricultural crops from the farm where the crop is grown to any market within 150 miles of that farm.

b.         Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 761, s. 13.

b1.       Does not operate on an interstate highway or exceed any posted bridge weight limits during transportation or hauling of agricultural products.

c.         Does not exceed a single‑axle weight of 22,000 pounds, a tandem‑axle weight of 42,000 pounds, or a gross weight of 90,000 pounds.

(13)      Vehicles specifically designed for fire fighting that are owned by a municipal or rural fire department. This exception does not apply to vehicles operating on interstate highways.

(14)      Subsections (b) and (e) of this section do not apply to a vehicle that meets all of the conditions below, but all other enforcement provisions of this Article remain applicable:

a.         Is hauling aggregates from a distribution yard or a State‑permitted production site located within a North Carolina county contiguous to the North Carolina State border to a destination in another state adjacent to that county as verified by a weight ticket in the driver's possession and available for inspection by enforcement personnel.

b.         Does not operate on an interstate highway or exceed any posted bridge weight limits.

c.         Does not exceed 69,850 pounds gross vehicle weight and 53,850 pounds per axle grouping for tri‑axle vehicles. For purposes of this subsection, a tri‑axle vehicle is a single power unit vehicle with a three consecutive axle group on which the respective distance between any two consecutive axles of the group, measured longitudinally center to center to the nearest foot, does not exceed eight feet. For purposes of this subsection, the tolerance provisions of subsection (h) of this section do not apply, and vehicles must be licensed in accordance with G.S. 20‑88.

d.         Repealed by Session Laws 2001‑487, s. 10, effective December 16, 2001.

(15)      Subsections (b) and (e) of this section do not apply to a vehicle or vehicle combination that meets all of the conditions below, but all other enforcement provisions of this Article remain applicable:

a.         Is hauling wood residuals, including wood chips, sawdust, mulch, or tree bark from any site; is hauling raw logs to first market; or is transporting bulk soil, bulk rock, sand, sand rock, or asphalt millings from a site that does not have a certified scale for weighing the vehicle.

b.         Does not operate on an interstate highway, a posted light‑traffic road, except as provided by subdivision (c)(5) of this section, or exceed any posted bridge weight limits.

c.         Does not exceed a maximum gross weight 4,000 pounds in excess of what is allowed in subsection (b) of this section.

d.         Does not exceed a single‑axle weight of more than 22,000 pounds and a tandem‑axle weight of more than 42,000 pounds.

(d)        The Department of Transportation is authorized to abrogate certain exceptions. The exceptions provided for in G.S. 20‑118(c)(4) and 20‑118(c)(5) as applied to any light‑traffic road may be abrogated by the Department of Transportation upon a determination of the Department of Transportation that undue damage to such light‑traffic road is resulting from such vehicles exempted by G.S. 20‑118(c)(4) and 20‑118(c)(5). In those cases where the exemption to the light‑traffic roads are abrogated by the Department of Transportation, the Department shall post the road to indicate no exemptions.

(e)        Penalties. 

(1)        Except as provided in subdivision (2) of this subsection, for each violation of the single‑axle or tandem‑axle weight limits set in subdivision (b)(1), (b)(2), or (b)(4) of this section or axle weights authorized by special permit according to G.S. 20‑119(a), the Department of Crime Control and Public Safety shall assess a civil penalty against the owner or registrant of the vehicle in accordance with the following schedule: for the first 1,000 pounds or any part thereof, four cents (4¢) per pound; for the next 1,000 pounds or any part thereof, six cents (6¢) per pound; and for each additional pound, ten cents (10¢) per pound. These penalties apply separately to each weight limit violated. In all cases of violation of the weight limitation, the penalty shall be computed and assessed on each pound of weight in excess of the maximum permitted.

(2)        The penalty for a violation of the single‑axle or tandem‑axle weight limits by a vehicle that is transporting an item listed in subdivision (c)(5) of this section is one‑half of the amount it would otherwise be under subdivision (1) of this subsection.

(3)        If an axle‑group weight of a vehicle exceeds the weight limit set in subdivision (b)(3) of this section plus any tolerance allowed in subsection (h) of this section or axle‑group weights or gross weights authorized by special permit under G.S. 20‑119(a), the Department of Crime Control and Public Safety shall assess a civil penalty against the owner or registrant of the motor vehicle. The penalty shall be assessed on the number of pounds by which the axle‑group weight exceeds the limit set in subdivision (b)(3) of this section, or by a special permit issued pursuant to G.S. 20‑119, as follows: for the first 2,000 pounds or any part thereof, two cents (2¢) per pound; for the next 3,000 pounds or any part thereof, four cents (4¢) per pound; for each pound in excess of 5,000 pounds, ten cents (10¢) per pound. Tolerance pounds in excess of the limit set in subdivision (b)(3) are subject to the penalty if the vehicle exceeds the tolerance allowed in subsection (h) of this section. These penalties apply separately to each axle‑group weight limit violated. Notwithstanding any provision to the contrary, a vehicle with a special permit that is subject to additional penalties under this subsection based on a violation of any of the permit restrictions set out in G.S. 20‑119(d1) shall be assessed a civil penalty, not to exceed ten thousand dollars ($10,000), based on the number of pounds by which the axle‑group weight exceeds the limit set in subdivision (b)(3) of this section.

(4)        The penalty for a violation of an axle‑group weight limit by a vehicle that is transporting an item listed in subdivision (c)(5) of this section is one‑half of the amount it would otherwise be under subdivision (3) of this subsection.

(5)        A violation of a weight limit in this section or of a permitted weight under G.S. 20‑119 is not punishable under G.S. 20‑176.

(6)        The penalty for violating the gross weight or axle‑group weight by a dump truck or dump trailer vehicle transporting bulk soil, bulk rock, sand, sand rock, or asphalt millings intrastate from a site that does not have a certified scale for weighing the vehicle is one‑half of the amount it otherwise would be under subdivisions (1) and (3) of this subsection.

(7)        The clear proceeds of all civil penalties, civil forfeitures, and civil fines that are collected by the Department of Transportation pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(f)         Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 761, s. 15.

(g)        General Statutes 20‑118 shall not be construed to permit the gross weight of any vehicle or combination in excess of the safe load carrying capacity established by the Department of Transportation on any bridge pursuant to G.S. 136‑72.

(h)        Tolerance.  A vehicle may exceed maximum and the inner axle‑group weight limitations set forth in subdivision (b)(3) of this section by a tolerance of ten percent (10%). This exception does not authorize a vehicle to exceed either the single‑axle or tandem‑axle weight limitations set forth in subdivisions (b)(1) and (b)(2) of this section, or the maximum gross weight limit of 80,000 pounds. This exception does not apply to a vehicle exceeding posted bridge weight limitations as posted under G.S. 136‑72 or to vehicles operating on interstate highways. The tolerance allowed under this subsection does not authorize the weight of a vehicle to exceed the weight for which that vehicle is licensed under G.S. 20‑88. No tolerance on the single‑axle weight or the tandem‑axle weight provided for in subdivisions (b)(1) and (b)(2) of this section shall be granted administratively or otherwise. The Department of Transportation shall report back to the Transportation Oversight Committee and to the General Assembly on the effects of the tolerance granted under this section, any abuses of this tolerance, and any suggested revisions to this section by that Department on or before May 1, 1998.

(i)         Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 761, s. 16.

(j)         Repealed by Session Laws 1987, c. 392.

(k)        A vehicle which is equipped with a self‑loading bed and which is designed and used exclusively to transport compressed seed cotton from the farm to a cotton gin, or sage to market, may operate on the highways of the State, except interstate highways, with a tandem‑axle weight not exceeding 50,000 pounds. Such vehicles shall be exempt from light‑traffic road limitations only from point of origin on the light‑traffic road to the nearest State‑maintained road which is not posted to prohibit the transportation of statutory load limits. This exemption does not apply to restricted, posted bridge structures.  (1937, c. 407, s. 82; 1943, c. 213, s. 2; cc. 726, 784; 1945, c. 242, s. 2; c. 569, s. 2; c. 576, s. 7; 1947, c. 1079; 1949, c. 1207, s. 2; 1951, c. 495, s. 2; c. 942, s. 1; c. 1013, ss. 5, 6, 8; 1953, cc. 214, 1092; 1959, c. 872; c. 1264, s. 6; 1963, c. 159; c. 610, ss. 3‑5; c. 702, s. 5; 1965, cc. 483, 1044; 1969, c. 537; 1973, c. 507, s. 5; c. 1449, ss. 1, 2; 1975, c. 325; c. 373, s. 2; c. 716, s. 5; c. 735; c. 736, ss. 1‑3; 1977, c. 461; c. 464, s. 34; 1977, 2nd Sess., c. 1178; 1981, c. 690, ss. 27, 28; c. 726; c. 1127, s. 53.1; 1983, c. 407; c. 724, s. 1; 1983 (Reg. Sess., 1984), c. 1116, ss. 105‑109; 1985, c. 54; c. 274; 1987, c. 392; c. 707, ss. 1‑4; 1991, c. 202, s. 1; 1991 (Reg. Sess., 1992), c. 905, s. 1; 1993, c. 426, ss. 1, 2; c. 470, s. 1; c. 533, s. 11; 1993 (Reg. Sess., 1994), c. 761, ss. 10‑16; 1995, c. 109, s. 3; c. 163, s. 4; c. 332, ss. 1‑3 ; c. 509, s. 135.1(b); 1995 (Reg. Sess., 1996), c. 756, s. 29; 1997‑354, s. 1; 1997‑373, s. 1; 1997‑466, s. 2; 1998‑149, ss. 8, 9, 9.1; 1998‑177, s. 1; 1999‑452, s. 23; 2000‑57, s. 1; 2001‑487, ss. 10, 50(e); 2002‑126, s. 26.16(a); 2004‑145, ss. 1, 2; 2005‑248, s. 1; 2005‑276, s. 6.37(o); 2005‑361, s. 3; 2006‑135, s. 1; 2006‑264, s. 37; 2008‑221, ss. 7, 8, 9; 2009‑127, s. 2; 2009‑376, ss. 6, 16(a), 16(b); 2009‑531, s. 1.)



§ 20-118.1. Officers may weigh vehicles and require overloads to be removed.

§ 20‑118.1.  Officers may weigh vehicles and require overloads to be removed.

A law enforcement officer may stop and weigh a vehicle to determine if the vehicle's weight is in compliance with the vehicle's declared gross weight and the weight limits set in this Part. The officer may require the driver of the vehicle to drive to a scale located within five miles of where the officer stopped the vehicle.

Any person operating a vehicle or a combination of vehicles having a GVWR of 10,001 pounds or more or any vehicle transporting hazardous materials that is required to be placarded under 49 C.F.R. § 171‑180 must enter a permanent weigh station or temporary inspection or weigh site as directed by duly erected signs or an electronic transponder for the purpose of being electronically screened for compliance, or weighed, or inspected.

If the vehicle's weight exceeds the amount allowable, the officer may detain the vehicle until the overload has been removed. Any property removed from a vehicle because the vehicle was overloaded is the responsibility of the owner or operator of the vehicle. The State is not liable for damage to or loss of the removed property.

Failure to permit a vehicle to be weighed or to remove an overload is a misdemeanor of the Class set in G.S. 20‑176. An officer must weigh a vehicle with a scale that has been approved by the Department of Agriculture and Consumer Services.

A privately owned noncommercial horse trailer constructed to transport four or fewer horses shall not be required to stop at any permanent weigh station in the State while transporting horses, unless the driver of the vehicle hauling the trailer is directed to stop by a law enforcement officer. A "privately owned noncommercial horse trailer" means a trailer used solely for the occasional transportation of horses and not for compensation or in furtherance of a commercial enterprise. (1927, c. 148, s. 37; 1949, c. 1207, s. 3; 1951, c. 1013, s. 4; 1979, c. 436, ss. 1, 2; 1981 (Reg. Sess., 1982), c. 1259, s. 2; 1993, c. 539, s. 356; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 109, s. 4; 1997‑261, s. 109; 2001‑487, s. 50(f); 2003‑338, s. 1.)



§ 20-118.2. Authority to fix higher weight limitations at reduced speeds for certain vehicles.

§ 20‑118.2.  Authority to fix higher weight limitations at reduced speeds for certain vehicles.

The Department of Transportation is hereby authorized and empowered to fix higher weight limitations at reduced speeds for vehicles used in transporting property when the point of origin or destination of the motor vehicles is located upon any light traffic highway, county road, farm‑to‑market road, or any other roads of the secondary system only and/or to the extent only that the motor vehicle is necessarily using said highway in transporting the property from the bona fide point of origin of the property being transported or to the bona fide point of destination of said property and such weights may be different from the weight of those vehicles otherwise using such roads. (1951, c. 1013, s. 7A; 1957, c. 65, s. 11; 1973, c. 507, s. 5; 1977, c. 464, s. 34.)



§ 20-118.3. Vehicle or combination of vehicles operated without registration plate subject to civil penalty.

§ 20‑118.3.  Vehicle or combination of vehicles operated without registration plate subject to civil penalty.

Any vehicle or combination of vehicles being operated upon the highway of this State either by a resident or nonresident without  having been issued therefor a registration plate by the appropriate jurisdiction shall be subject to a civil penalty equal to the North Carolina annual fee for the gross weight of the vehicle and in addition thereto the license fee applicable for the remainder of the current registration year, provided a nonresident shall pay the North  Carolina license fee or furnish satisfactory proof of payment of required registration fee to its base jurisdiction. The civil penalties provided for in this section shall not be enforceable through criminal sanctions and the provisions of G.S. 20‑176 shall not apply to this section. (1981 Reg. Sess., 1982), c. 1259, s. 1.)



§ 20-118.4. Firefighting equipment exempt from size and weight restrictions while transporting or moving heavy equipment in an emergency; permits.

§ 20‑118.4.  Firefighting equipment exempt from size and weight restrictions while transporting or moving heavy equipment in an emergency; permits.

(a)        Exemption From Weight and Size Restrictions During Emergency Response.  Any overweight or oversize vehicle owned and operated by a State or local government or cooperating federal agency is exempt from the weight and size restrictions of this Chapter and implementing rules while it is actively engaged in (i) a response to a fire under the authority of a forest ranger pursuant to G.S. 113‑55(a); (ii) a county request for forest protection assistance pursuant to G.S. 113‑59; (iii) a request for assistance under a state of emergency declared pursuant to G.S. 14‑288.12, 14‑288.13, 14‑288.14, 14‑288.15, and any other applicable statutes and provisions of common law; (iv) a request for assistance under a disaster declared pursuant to G.S 166A‑6 or G.S. 166A‑8, when the vehicle meets the following conditions:

(1)        The vehicle weight does not exceed the manufacturer's GVWR or 90,000 pounds gross weight, whichever is less.

(2)        The tri‑axle grouping weight does not exceed 50,000 pounds, tandem axle weight does not exceed 42,000 pounds, and the single axle weight does not exceed 22,000 pounds.

(3)        A vehicle/vehicle combination does not exceed 12 feet in width and a total overall vehicle combination length of 75 feet from bumper to bumper.

(b)        Marking, Lighting, and Bridge Requirements.  Vehicle/vehicle combinations subject to an exemption or permit under this section shall not be exempt from the requirement of a yellow banner on the front and rear measuring a total length of seven feet by 18 inches bearing the legend "Oversize Load" in 10 inch black letters 1.5 inches wide, and red flags measuring 18 inches square to be displayed on all sides at the widest point of load. In addition, when operating between sunset and sunrise, flashing amber lights shall be displayed on each side of the load at the widest point. Vehicle/vehicle combinations subject to an exemption or permit under this section shall not exceed posted bridge limits without prior approval from the Department of Transportation.

(c)        Definition of "Response".  A response lasts from the time an overweight or oversize vehicle is requested until the vehicle is returned to its base location and restored to a state of readiness for another response.

(d)        Discretionary Annual or Single Trip Permit for Emergency Response by a Commercial Vehicle.  The Department of Transportation may, in its discretion, issue an annual or single trip special use permit waiving the weight and size restrictions of this Chapter and implementing rules for a commercial overweight or oversize vehicle actively engaged in a response to a fire or a request for assistance from a person authorized to direct emergency operations. The Department of Transportation may condition the permit with safety measures that do not unreasonably delay a response. The Department of Transportation may issue the single trip special use permit upon verbal communication, provided the requestor submits appropriate documentation and fees on the next business day.

(e)        No Liability for Issuance of Permit Under This Section.  The action of issuing a permit by the Department of Transportation under this section is a governmental function and does not subject the Department of Transportation to liability for injury to a person or damage to property as a result of the activity. (2007‑290, s. 1.)



§ 20-119. Special permits for vehicles of excessive size or weight; fees.

§ 20‑119.  Special permits for vehicles of excessive size or weight; fees.

(a)        The Department of Transportation may, in its discretion, upon application, for good cause being shown therefor, issue a special permit in writing authorizing the applicant to operate or move a vehicle of a size or weight exceeding a maximum specified in this Article upon any highway under the jurisdiction and for the maintenance of which the body granting the permit is responsible. However, the Department is not authorized to issue any permit to operate or move over the State highways twin trailers, commonly referred to as double bottom trailers. Every such permit shall be carried in the vehicle to which it refers and shall be open to inspection by any peace officer. The authorities in any incorporated city or town may grant permits in writing and for good cause shown, authorizing the applicant to move a vehicle over the streets of such city or town, the size or weight exceeding the maximum expressed in this Article. The Department of Transportation shall issue rules to implement this section.

(a1)      Where permitted by the posted road and bridge limits, the Department may issue a single trip permit for a vehicle or vehicle combination responding to an emergency event that could result in severe damage, injury, or loss of life or property resulting from any natural or man‑made emergency as determined by either the Secretary of Crime Control and Public Safety or the Secretary of Transportation or their designees. A permit issued under this subsection may allow for travel from a specific origin to destination and return 24 hours a day, seven days a week, including holidays. Permits issued under this subsection shall include a requirement for banners, flags, and other safety devices, as determined by the Department, and a requirement for a law enforcement escort or a vehicle being operated by a certified escort vehicle operator if traveling between sunset and sunrise. To obtain authorization to travel during restricted times, application shall be made with any required documentation to the proper officials as designated by the Department. If an emergency permit is issued under this subsection, the requestor shall contact the Department of Transportation's central permit office on the next business day to complete any further documentation and pay the applicable fees.

(b)        Upon the issuance of a special permit for an oversize or overweight vehicle by the Department of Transportation in accordance with this section, the applicant shall pay to the Department for a single trip permit a fee of twelve dollars ($12.00) for each dimension over lawful dimensions, including height, length, width, and weight up to 132,000 pounds. For overweight vehicles, the applicant shall pay to the Department for a single trip permit in addition to the fee imposed by the previous sentence a fee of three dollars ($3.00) per 1,000 pounds over 132,000 pounds.

Upon the issuance of an annual permit for a single vehicle, the applicant shall pay a fee in accordance with the following schedule:

Commodity:                                                                                                 Annual Fee:

Annual Permit to Move House Trailers or Trailer Frames                                 $200.00

Annual Permit to Move Other Commodities                                                    $100.00

In addition to the fees set out in this subsection, applications for permits that require an engineering study for pavement or structures or other special conditions or considerations shall be accompanied by a nonrefundable application fee of one hundred dollars ($100.00).

This subsection does not apply to farm equipment or machinery being used at the time for agricultural purposes, nor to the moving of a house as provided for by the license and permit requirements of Article 16 of this Chapter. Fees will not be assessed for permits for oversize and overweight vehicles issued to any agency of the United States Government or the State of North Carolina, its agencies, institutions, subdivisions, or municipalities if the vehicle is registered in the name of the agency.

(b1)      Neither the Department nor the Board may require review or renewal of annual permits, with or without fee, more than once per calendar year.

(c)        Nothing in this section shall require the Department of Transportation to issue any permit for any load.

(d)        For each violation of any of the terms or conditions of a special permit issued or where a permit is required but not obtained under this section the Department of Crime Control and Public Safety shall assess a civil penalty for each violation against the registered owner of the vehicle as follows:

(1)        A fine of one thousand five hundred dollars ($1,500) for operating without the proper number of certified escorts as determined by the actual loaded weight or size of the vehicle combination.

(1a)      A fine of five hundred dollars ($500.00) for any of the following: operating without the issuance of a permit, moving a load off the route specified in the permit, falsifying information to obtain a permit, or failing to comply with dimension restrictions of a permit.

(2)        A fine of two hundred fifty dollars ($250.00) for moving loads beyond the distance allowances of an annual permit covering the movement of house trailers from the retailer's premises or for operating in violation of time of travel restrictions.

(3)        A fine of one hundred dollars ($100.00) for any other violation of the permit conditions or requirements imposed by applicable regulations.

The Department of Transportation may refuse to issue additional permits or suspend existing permits if there are repeated violations of subdivision (1), (1a), or (2) of this subsection.

(d1)      In addition to the penalties assessed under subsection (d) of this section, the Department of Crime Control and Public Safety shall assess a civil penalty, not to exceed ten thousand dollars ($10,000), in accordance with G.S. 20‑118(e)(1) and (e)(3) against the registered owner of the vehicle for any of the following:

(1)        Operating without the issuance of a required permit.

(2)        Operating off permitted route of travel.

(3)        Failing to comply with travel restrictions of the permit.

(4)        Operating without the proper vehicle registration or license for the class of vehicle being operated.

A violation of this subsection constitutes operating a vehicle without a special permit.

(e)        It is the intent of the General Assembly that the permit fees provided in G.S. 20‑119 shall be adjusted periodically to assure that the revenue generated by the fees is equal to the cost to the Department of administering the Oversize/Overweight Permit Unit Program within the Division of Highways. At least every two years, the Department shall review and compare the revenue generated by the permit fees and the cost of administering the program, and shall report to the Joint Legislative Transportation Oversight Committee created in G.S.120‑70.50 its recommendations for adjustments to the permit fees to bring the revenues and the costs into alignment.

(f)         The Department of Transportation shall issue rules to establish an escort driver training and certification program for escort vehicles accompanying oversize/overweight loads. Any driver operating a vehicle escorting an oversize/overweight load shall meet any training requirements and obtain certification under the rules issued pursuant to this subsection. These rules may provide for reciprocity with other states having similar escort certification programs. Certification credentials for the driver of an escort vehicle shall be carried in the vehicle and be readily available for inspection by law enforcement personnel. The escort and training certification requirements of this subsection shall not apply to the transportation of agricultural machinery until October 1, 2004. The Department of Transportation shall develop and implement an in‑house training program for agricultural machinery escorts by September 1, 2004.

(g)        The Department of Transportation shall issue annual overwidth permits for the following:

(1)        A vehicle carrying agricultural equipment or machinery from the dealer to the farm or from the farm to the dealer that does not exceed 14 feet in width. A permit issued under this subdivision is valid for unlimited movement without escorts on all State highways where the overwidth vehicle does not exceed posted bridge and load limits.

(2)        A boat or boat trailer whose outside width equals or exceeds 120 inches. A permit issued under this subdivision must restrict a vehicle's towing of the boat or boat trailer to daylight hours only.

(h)        No law enforcement officer shall issue a citation to a person for a violation of this section if the officer is able to determine by electronic means that the person has a permit valid at the time of the violation but does not have the permit in his or her possession. Any person issued a citation pursuant to this section who does not have the permit in his or her possession at the time of the issuance of the citation shall not be responsible for a violation, and the Department of Crime Control and Public Safety may not impose any fines under this section if the person submits evidence to the Department of the existence of a permit valid at the time of the violation within 30 days of the date of the violation.  (1937, c. 407, s. 83; 1957, c. 65, s. 11; 1959, c. 1129; 1973, c. 507, s. 5; 1977, c. 464, s. 34; 1981, c. 690, ss. 31, 32; c. 736, ss. 1, 2; 1989, c. 54; 1991, c. 604, ss. 1, 2; c. 689, s. 334; 1993, c. 539, s. 357; 1994, Ex. Sess., c. 24, s. 14(c); 2000‑109, ss. 7(a), 7(f), 7(g); 2001‑424, s. 27.10; 2003‑383, s. 7; 2004‑124, s. 30.3E(a), (b); 2004‑145, s. 3; 2005‑361, s. 4; 2007‑290, s. 2; 2008‑160, s. 2; 2008‑229, s. 2; 2009‑376, ss. 7, 8.)



§ 20-119.1. Use of excess overweight and oversize fees.

§ 20‑119.1.  Use of excess overweight and oversize fees.

Funds generated by overweight and oversize permit fees in excess of the cost of administering the program, as determined pursuant to G.S. 20‑119(e), shall be used for highway and bridge maintenance required as a result of damages caused from overweight or oversize loads. (2005‑276, s. 28.5.)



§ 20-120. Operation of flat trucks on State highways regulated; trucks hauling leaf tobacco in barrels or hogsheads.

§ 20‑120.  Operation of flat trucks on State highways regulated; trucks hauling leaf tobacco in barrels or hogsheads.

It shall be unlawful for any person, firm or corporation to operate, or have operated on any public highway in the State any open, flat truck loaded with logs, cotton bales, boxes or other load piled on said truck, without having the said load securely fastened on said truck.

It shall be unlawful for any firm, person or corporation to operate or permit to be operated on any highway of this State a truck or trucks on which leaf tobacco in barrels or hogsheads is carried unless each section or tier of such barrels or hogsheads are reasonably securely fastened to such truck or trucks by metal chains or wire cables, or manila or hemp ropes of not less than five‑eighths inch in diameter, to hold said barrels or hogsheads in place under any ordinary traffic or road condition: Provided that the provisions of this paragraph shall not apply to any truck or trucks on which the hogsheads or barrels of tobacco are arranged in a single layer, tier, or plane, it being the intent of this paragraph to require the use of metal chains or wire cables only when barrels or hogsheads of tobacco are stacked or piled one upon the other on a truck or trucks.  Nothing in this paragraph shall apply to trucks engaged in transporting hogsheads or barrels of tobacco between factories and storage houses of the same company unless such hogsheads or barrels are placed upon the truck in tiers.  In the event the hogsheads or barrels of tobacco are placed upon the truck in tiers same shall be securely fastened to the said truck as hereinbefore provided in this paragraph.

Any person violating the provisions of this section shall be guilty of a Class 2 misdemeanor. (1939, c. 114; 1947, c. 1094; 1953, c. 240; 1993, c. 539, s. 358; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 20-121. When authorities may restrict right to use highways.

§ 20‑121.  When authorities may restrict right to use highways.

The Department of Transportation or local authorities may  prohibit the operation of vehicles upon or impose restrictions as to the weight thereof, for a total period not to exceed 90 days in any one calendar year, when operated upon any highway under the jurisdiction of and for the maintenance of which the body adopting the ordinance is responsible, whenever any said highway by reason of deterioration, rain, snow or other climatic conditions will be damaged unless the use of vehicles thereon is prohibited or the permissible weights thereof reduced. The local authority enacting any such ordinance shall erect, or cause to be erected and maintained, signs designating the provisions of the ordinance at each end of that portion of any highway to which the ordinance is applicable, and the ordinance shall not be effective until or unless such signs are erected and maintained. (1937, c. 407, s. 84; 1957, c. 65, s. 11; 1973, c. 507, s. 5; 1977, c. 464, s. 34.)



§ 20-121.1. Operation of a low-speed vehicle on certain roadways.

§ 20‑121.1.  Operation of a low‑speed vehicle on certain roadways.

The operation of a low‑speed vehicle is authorized with the following restrictions:

(1)        A low‑speed vehicle may be operated only on streets and highways where the posted speed limit is 35 miles per hour or less. This does not prohibit a low‑speed vehicle from crossing a road or street at an intersection where the road or street being crossed has a posted speed limit of more than 35 miles per hour.

(2)        A low‑speed vehicle shall be equipped with headlamps, stop lamps, turn signal lamps, tail lamps, reflex reflectors, parking brakes, rearview mirrors, windshields, windshield wipers, speedometer, seat belts, and a vehicle identification number.

(3)        A low‑speed vehicle shall be registered and insured in accordance with G.S. 20‑50 and G.S. 20‑309.

(4)        The Department of Transportation may prohibit the operation of low‑speed vehicles on any road or highway if it determines that the prohibition is necessary in the interest of safety.

(5)        Low‑speed vehicles must comply with the safety standards in 49 C.F.R. § 571.500. (2001‑356, s. 5.)



§ 20-122. Restrictions as to tire equipment.

§ 20‑122.  Restrictions as to tire equipment.

(a)        No vehicle will be allowed to move on any public highway unless equipped with tires of rubber or other resilient material which depend upon compressed air, for support of a load, except by special permission of the Department of Transportation which may grant such special permits upon a showing of necessity. This subsection shall have no application to the movement of farm vehicles  on highways.

(b)        No tire on a vehicle moved on a highway shall have on its periphery any block, stud, flange, cleat or spike or any other protuberance of any material other than rubber which projects beyond the tread of the traction surface of the tire, except that it shall be permissible to use farm machinery with tires having protuberances which will not injure the highway and except, also, that it shall be permissible to use tire chains of reasonable proportions upon any vehicle when required for safety because of snow, ice or other conditions tending to cause a vehicle to slide or skid. It shall be permissible to use upon any vehicle for increased safety, regular and  snow tires with studs which project beyond the tread of the traction surface of the tire not more than one sixteenth of an inch when compressed.

(c)        The Department of Transportation or local authorities in their respective jurisdictions may, in their discretion, issue special permits authorizing the operation upon a highway of traction engines or tractors having movable tracks with transverse corrugation upon the periphery of such movable tracks or farm tractors or other farm machinery.

(d)        It shall not be unlawful to drive farm tractors on dirt roads  from farm to farm: Provided, in doing so they do not damage said dirt  roads or interfere with traffic. (1937, c. 407, s. 85; 1939, c. 266; 1957, c. 65, s. 11; 1965, c. 435; 1973, c. 507, s. 5; 1977, c. 464, s. 34; 1979, c. 515.)



§ 20-122.1. Motor vehicles to be equipped with safe tires.

§ 20‑122.1.  Motor vehicles to be equipped with safe tires.

(a)        Every motor vehicle subject to safety equipment inspection in this State and operated on the streets and highways of this State shall be equipped with tires which are safe for the operation of the motor vehicle and which do not expose the public to needless hazard. Tires shall be considered unsafe if cut so as to expose tire cord, cracked so as to expose tire cord, or worn so as to expose tire cord or there is a visible tread separation or chunking or the tire has less than two thirty‑seconds inch tread depth at two or more locations around the circumference of the tire in two adjacent major tread grooves, or if the tread wear indicators are in contact with the roadway at two or more locations around the circumference of the tire in two adjacent major tread grooves: Provided, the two thirty‑seconds tread depth requirements of this section shall not apply to dual wheel trailers. For the purpose of this section, the following definitions shall apply:

(1)        "Chunking"  separation of the tread from the carcass in particles which may range from very small size to several square inches in area.

(2)        "Cord"  strands forming a ply in a tire.

(3)        "Tread"  portion of tire which comes in contact with road.

(4)        "Tread depth"  the distance from the base of the tread design to the top of the tread.

(a1)      Any motor vehicle that has a GVWR of at least 10,001 pounds or more and is operated on the streets or highways of this State shall be equipped with tires that are safe for the operation of the vehicle and do not expose the public to needless hazard. A tire is unsafe if any of the following applies:

(1)        It is cut, cracked, or worn so as to expose tire cord.

(2)        There is a visible tread separation or chunking.

(3)        The steering axle tire has less than four thirty‑seconds inch tread depth at any location around the circumference of the tire on any major tread groove.

(4)        Any nonsteering axle tire has less than two thirty‑seconds inch tread depth around the circumference of the tire in any major tread groove.

(5)        The tread wear indicators are in contact with the roadway at any location around the circumference of the tire on any major tread groove.

(b)        The driver of any vehicle who is charged with a violation of this section shall be allowed 15 calendar days within which to bring the tires of such vehicle in conformance with the requirements of this section. It shall be a defense to any such charge that the person arrested produce in court, or submit to the prosecuting attorney prior to trial, a certificate from an official safety inspection equipment station showing that within 15 calendar days after such arrest, the tires on such vehicle had been made to conform with the requirements of this section or that such vehicle had been sold, destroyed, or permanently removed from the highways. Violation of this section shall not constitute negligence per se.  (1969, c. 378, s. 1; c. 1256; 1985, c. 93, ss. 1, 2; 2009‑376, s. 5.)



§ 20-123. Trailers and towed vehicles.

§ 20‑123.  Trailers and towed vehicles.

(a)        The limitations in G.S. 20‑116 on combination vehicles do not prohibit the towing of farm trailers not exceeding three in number nor exceeding a total length of 50 feet during the period from one‑half hour before sunrise until one‑half hour after sunset when a red flag of at least 12 inches square is prominently displayed on the last vehicle. The towing of farm trailers and equipment allowed by this subsection does not apply to interstate or federal numbered highways.

(b)        No trailer or semitrailer or other towed vehicle shall be operated over the highways of the State unless such trailer or semitrailer or other towed vehicle be firmly attached to the rear of the towing unit, and unless so equipped that it will not snake, but will travel in the path of the vehicle drawing such trailer or semitrailer or other towed vehicle, which equipment shall at all times be kept in good condition.

(c)        In addition to the requirements of subsections (a) and (b) of this section, the towed vehicle shall be attached to the towing unit by means of safety chains or cables which shall be of sufficient strength to hold the gross weight of the towed vehicle in the event the primary towing device fails or becomes disconnected while being operated on the highways of this State if the primary towing attachment is a ball hitch. Trailers and semitrailers having locking pins or bolts in the towing attachment to prevent disconnection, and the locking pins or bolts are of sufficient strength and condition to hold the gross weight of the towed vehicle, need not be equipped with safety chains or cables unless their operation is subject to the requirements of the Federal Motor Carrier Safety Regulations. Semitrailers in combinations of vehicles that are equipped with fifth wheel assemblies that include locking devices need not be equipped with safety chains or cables. (1937, c. 407, s. 86; 1955, c. 296, s. 3; 1963, c. 356, s. 2; c. 1027, s. 2; 1965, c. 966; 1971, c. 639; 1973, c. 507, s. 5; 1975, c. 716, s. 5; 1977, c. 464, s. 34; 1981 (Reg. Sess., 1982), c. 1195; 1993, c. 71, s. 1; 1995 (Reg. Sess., 1996), c. 756, s. 15; 1997‑148, s. 8.)



§ 20-123.1. Steering mechanism.

§ 20‑123.1.  Steering mechanism.

The steering mechanism of every self‑propelled motor vehicle operated on the highway shall be maintained in good working order, sufficient to enable the operator to control the vehicle's movements and to maneuver it safely. (1957, c. 1038, s. 3.)



§ 20-123.2 Speedometer.

§ 20‑123.2  Speedometer.

(a)        Every self‑propelled motor vehicle when operated on the highway shall be equipped with a speedometer which shall be maintained in good working order.

(b)        Any person violating this section shall have committed an infraction and may be ordered to pay a penalty of not more than twenty‑five dollars ($25.00).  No drivers license points, insurance points or premium surcharge shall be assessed on or imputed to any party on account of a violation of this section. (1989 (Reg. Sess., 1990), c. 822, s. 2.)



§ 20-124. Brakes.

§ 20‑124.  Brakes.

(a)        Every motor vehicle when operated upon a highway shall be equipped with brakes adequate to control the movement of and to stop such vehicle or vehicles, and such brakes shall be maintained in good working order and shall conform to regulations provided in this section.

(b)        Repealed by Session Laws 1973, c. 1330, s. 39.

(c)        Every motor vehicle when operated on a highway shall be equipped with brakes adequate to control the movement of and to stop and hold such vehicle, and shall have all originally equipped brakes in good working order, including two separate means of applying the brakes. If these two separate means of applying the brakes are connected in any way, they shall be so constructed that failure of any one part of the operating mechanism shall not leave the motor vehicle without brakes.

(d)        Every motorcycle and every motor‑driven cycle when operated upon a highway shall be equipped with at least one brake which may be operated by hand or foot.

(e)        Motor trucks and tractor‑trucks with semitrailers attached shall be capable of stopping on a dry, hard, approximately level highway free from loose material at a speed of 20 miles per hour within the following distances: Thirty feet with both hand and service brake applied simultaneously and 50 feet when either is applied separately, except that vehicles maintained and operated permanently for the transportation of property and which were registered in this or any other state or district prior to August, 1929, shall be capable of stopping on a dry, hard, approximately level highway free from loose material at a speed of 20 miles per hour within a distance of 50 feet with both hand and service brake applied simultaneously, and within a distance of 75 feet when either applied separately.

(e1)      Every motor truck and truck‑tractor with semitrailer attached, shall be equipped with brakes acting on all wheels, except trucks and truck‑tractors having three or more axles need not have brakes on the front wheels if manufactured prior to July 25, 1980. However, such trucks and truck‑tractors must be capable of complying with the performance requirements of G.S. 20‑124(e).

(f)         Every semitrailer, or trailer, or separate vehicle, attached by a drawbar or coupling to a towing vehicle, and having a gross weight of two tons, and all house trailers of 1,000 pounds gross weight or more, shall be equipped with brakes controlled or operated by the driver of the towing vehicle, which shall conform to the specifications set forth in subsection (e) of this section and shall be of a type approved by the Commissioner.

It shall be unlawful for any person or corporation engaged in the business of selling house trailers at wholesale or retail to sell or offer for sale any house trailer which is not equipped with the brakes required by this subsection.

This subsection shall not apply to house trailers being used as dwellings, or to house trailers not intended to be used or towed on public highways and roads. This subsection shall not apply to house trailers with a manufacturer's certificate of origin dated prior to December 31, 1974.

(g)        The provisions of this section shall not apply to a trailer when used by a farmer, a farmer's tenant, agent, or employee if the trailer is exempt from registration by the provisions of G.S. 20‑51. This exemption does not apply to trailers that are equipped with brakes from the manufacturer and that are manufactured after October 1, 2009.

(h)        From and after July 1, 1955, no person shall sell or offer for sale for use in motor vehicle brake systems in this State any hydraulic brake fluid of a type and brand other than those approved by the Commissioner of Motor Vehicles. From and after January 1, 1970, no person shall sell or offer for sale in motor vehicle brake systems any brake lining of a type or brand other than those approved by the Commissioner of Motor Vehicles. Violation of the provisions of this subsection shall constitute a Class 2 misdemeanor.  (1937, c. 407, s. 87; 1953, c. 1316, s. 2; 1955, c. 1275; 1959, c. 990; 1965, c. 1031; 1967, c. 1188; 1969, cc. 787, 866; 1973, c. 1203; c. 1330, s. 39; 1993, c. 539, s. 359; 1994, Ex. Sess., c. 24, s. 14(c); 2009‑376, ss. 10, 11.)



§ 20-125. Horns and warning devices.

§ 20‑125.  Horns and warning devices.

(a)        Every motor vehicle when operated upon a highway shall be equipped with a horn in good working order capable of emitting sound audible under normal conditions from a distance of not less than 200 feet, and it shall be unlawful, except as otherwise provided in this section, for any vehicle to be equipped with or for any person to use upon a vehicle any siren, compression or spark plug whistle or for any person at any time to use a horn otherwise than as a reasonable warning or to make any unnecessary or unreasonable loud or harsh sound by means of a horn or other warning device. All such horns and warning devices shall be maintained in good working order and shall conform to regulation not inconsistent with this section to be promulgated by the Commissioner.

(b)        Every vehicle owned and operated by a police department or by the Department of Crime Control and Public Safety including the State Highway Patrol or by the Wildlife Resources Commission or the Division of Marine Fisheries and used exclusively for law enforcement purposes, or by the Division of Emergency Management, or by a fire department, either municipal or rural, or by a fire patrol, whether such fire department or patrol be a paid organization or a voluntary association, vehicles used by an organ procurement organization or agency for the recovery and transportation of human tissues and organs for transplantation, and every ambulance or emergency medical service emergency support vehicle used for answering emergency calls, shall be equipped with special lights, bells, sirens, horns or exhaust whistles of a type approved by the Commissioner of Motor Vehicles.

The operators of all such vehicles so equipped are hereby authorized to use such equipment at all times while engaged in the performance of their duties and services, both within their respective corporate limits and beyond.

In addition to the use of special equipment authorized and required by this subsection, the chief and assistant chiefs of any police department or of any fire department, whether the same be municipal or rural, paid or voluntary, county fire marshals, assistant fire marshals, transplant coordinators, and emergency management coordinators, are hereby authorized to use such special equipment on privately owned vehicles operated by them while actually engaged in the performance of their official or semiofficial duties or services either within or beyond their respective corporate limits.

And vehicles driven by law enforcement officers of the North Carolina Division of Motor Vehicles shall be equipped with a bell, siren, or exhaust whistle of a type approved by the Commissioner, and all vehicles owned and operated by the State Bureau of Investigation for the use of its agents and officers in the performance of their official duties may be equipped with special lights, bells, sirens, horns or exhaust whistles of a type approved by the Commissioner of Motor Vehicles.

Every vehicle used or operated for law enforcement purposes by the sheriff or any salaried deputy sheriff or salaried rural policeman of any county, whether owned by the county or not, may be, but is not required to be, equipped with special lights, bells, sirens, horns or exhaust whistles of a type approved by the Commissioner of Motor Vehicles. Such special equipment shall not be operated or activated by any person except by a law enforcement officer while actively engaged in performing law enforcement duties.

In addition to the use of special equipment authorized and required by this subsection, the chief and assistant chiefs of each emergency rescue squad which is recognized or sponsored by any municipality or civil preparedness agency, are hereby authorized to use such special equipment on privately owned vehicles operated by them while actually engaged in their official or semiofficial duties or services either within or beyond the corporate limits of the municipality which recognizes or sponsors such organization.

(c)        Repealed by Session Laws 1979, c. 653, s. 2. (1937, c. 407, s. 88; 1951, cc. 392, 1161; 1955, c. 1224; 1959, c. 166, s. 1, c. 494, c. 1170, s. 1, c. 1209; 1965, c. 257; 1975, c. 588, c. 734, s. 15; 1977, c. 52, s. 1, c. 438, s. 1; 1979, c. 653, s. 2; 1981, c. 964, s. 19; 1983, c. 32, s. 2, c. 768, s. 5; 1987, c. 266; 1989, c. 537; 1989 (Reg. Sess., 1990), c. 1020, s. 1; 1993 (Reg. Sess., 1994), c. 719, s. 2.)



§ 20-125.1. Directional signals.

§ 20‑125.1.  Directional signals.

(a)        It shall be unlawful for the owner of any motor vehicle of a changed model or series designation indicating that it was manufactured or assembled after July 1, 1953, to register such vehicle or cause it to be registered in this State, or to obtain, or cause to be obtained in this State registration plates therefor, unless such vehicle is equipped with a mechanical or electrical signal device by which the operator of the vehicle may indicate to the operator of another vehicle, approaching from either the front or rear and within a distance of 200 feet, his intention to turn from a direct line. Such signal device must be of a type approved by the Commissioner of Motor Vehicles.

(b)        It shall be unlawful for any dealer to sell or deliver in this State any motor vehicle of a changed model or series designation indicating that it was manufactured or assembled after July 1, 1953, if he knows or has reasonable cause to believe that the purchaser of such vehicle intends to register it or cause it to be registered in this State or to resell it to any other person for registration in and use upon the highways of this State, unless such motor vehicle is equipped with a mechanical or electrical signal device by which the operator of the vehicle may indicate to the operator of another vehicle, approaching from either of the front or rear or within a distance of 200 feet, his intention to turn from a direct line. Such signal device must be of a type approved by the Commissioner of Motor  Vehicles: Provided that in the case of any motor vehicle manufactured or assembled after July 1, 1953, the signal device with which such motor vehicle is equipped shall be presumed prima facie to have been approved by the Commissioner of Motor Vehicles. Irrespective of the date of manufacture of any motor vehicle a certificate from the Commissioner of Motor Vehicles to the effect that a particular type of signal device has been approved by his Division shall be admissible in evidence in all the courts of this State.

(c)        Trailers satisfying the following conditions are not required  to be equipped with a directional signal device:

(1)        The trailer and load does not obscure the directional signals  of the towing vehicle from the view of a driver approaching from the rear and within a distance of 200 feet;

(2)        The gross weight of the trailer and load does not exceed 4,000 pounds.

(d)        Nothing in this section shall apply to motorcycles. (1953, c. 481; 1957, c. 488, s. 1; 1963, c. 524; 1969, c. 622; 1975, c. 716, s. 5.)



§ 20-126. Mirrors.

§ 20‑126.  Mirrors.

(a)        No person shall drive a motor vehicle on the streets or highways of this State unless equipped with an inside rearview mirror of a type approved by the Commissioner, which provides the driver with a clear, undistorted, and reasonably unobstructed view of the highway to the rear of such vehicle; provided, a vehicle so constructed or loaded as to make such inside rearview mirror ineffective may be operated if equipped with a mirror of a type to be approved by the Commissioner located so as to reflect to the driver a view of the highway to the rear of such vehicle. A violation of this subsection shall not constitute negligence per se in civil actions. Farm tractors, self‑propelled implements of husbandry and construction equipment and all self‑propelled vehicles not subject to registration under this Chapter are exempt from the provisions of this section. Provided that pickup trucks equipped with an outside rearview mirror approved by the Commissioner shall be exempt from the inside rearview mirror provision of this section. Any inside mirror installed in any motor vehicle by its manufacturer shall be deemed to comply with the provisions of this subsection.

(b)        It shall be unlawful for any person to operate upon the highways of this State any vehicle manufactured, assembled or first sold on or after January 1, 1966 and registered in this State unless such vehicle is equipped with at least one outside mirror mounted on the driver's side of the vehicle. Mirrors herein required shall be of a type approved by the Commissioner.

(c)        No person shall operate a motorcycle upon the streets or highways of this State unless such motorcycle is equipped with a rearview mirror so mounted as to provide the operator with a clear, undistorted and unobstructed view of at least 200 feet to the rear of the motorcycle. No motorcycle shall be registered in this State after January 1, 1968, unless such motorcycle is equipped with a rearview mirror as described in this section. Violation of the provisions of this subsection shall not be considered negligence per se or contributory negligence per se in any civil action. (1937, c. 407, s. 89; 1965, c. 368; 1967, c. 282, s. 1; c. 674, s. 2; c. 1139; 2002‑159, ss. 22(a), 22(b).)



§ 20-127. Windows and windshield wipers.

§ 20‑127.  Windows and windshield wipers.

(a)        Windshield Wipers.  A vehicle that is operated on a highway and has a windshield shall have a windshield wiper to clear rain or other substances from the windshield in front of the driver of the vehicle and the windshield wiper shall be in good working order. If a vehicle has more than one windshield wiper to clear substances from the windshield, all the windshield wipers shall be in good working order.

(b)        Window Tinting Restrictions.  A window of a vehicle that is operated on a highway or a public vehicular area shall comply with this subsection. The windshield of the vehicle may be tinted only along the top of the windshield and the tinting may not extend more than five inches below the top of the windshield or below the AS1 line of the windshield, whichever measurement is longer. Provided, however, an untinted clear film which does not obstruct vision but which reduces or eliminates ultraviolet radiation from entering a vehicle may be applied to the windshield. Any other window of the vehicle may be tinted in accordance with the following restrictions:

(1)        The total light transmission of the tinted window shall be at least thirty‑five percent (35%). A vehicle window that, by use of a light meter approved by the Commissioner, measures a total light transmission of more than thirty‑two percent (32%) is conclusively presumed to meet this restriction.

(2)        The light reflectance of the tinted window shall be twenty percent (20%) or less.

(3)        Tinted film or another material used to tint the window shall be nonreflective and shall not be red, yellow, or amber.

(c)        Tinting Exceptions.  The window tinting restrictions in subsection (b) of this section apply without exception to the windshield of a vehicle. The window tinting restrictions in subdivisions (b)(1) and (b)(2) of this section do not apply to any of the following vehicle windows:

(1)        A window of an excursion passenger vehicle, as defined in G.S. 20‑4.01(27)a.

(2)        A window of a for‑hire passenger vehicle, as defined in G.S. 20‑4.01(27)b.

(3)        A window of a common carrier of passengers, as defined in G.S. 20‑4.01(27)c.

(4)        A window of a motor home, as defined in G.S. 20‑4.01(27)d2.

(5)        A window of an ambulance, as defined in G.S. 20‑4.01(27)f.

(6)        The rear window of a property‑hauling vehicle, as defined in G.S. 20‑4.01(31).

(7)        A window of a limousine.

(8)        A window of a law enforcement vehicle.

(9)        A window of a multipurpose vehicle that is behind the driver of the vehicle. A multipurpose vehicle is a passenger vehicle that is designed to carry 10 or fewer passengers and either is constructed on a truck chassis or has special features designed for occasional off‑road operation. A minivan and a pickup truck are multipurpose vehicles.

(10)      A window of a vehicle that is registered in another state and meets the requirements of the state in which it is registered.

(11)      A window of a vehicle for which the Division has issued a medical exception permit under subsection (f) of this section.

(d)        Violations.  A person who does any of the following commits a misdemeanor of the class set in G.S. 20‑176:

(1)        Applies tinting to the window of a vehicle that is subject to a safety inspection in this State and the resulting tinted window does not meet the window tinting restrictions set in this section.

(2)        Drives on a highway or a public vehicular area a vehicle that has a window that does not meet the window tinting restrictions set in this section.

(e)        Defense.  It is a defense to a charge of driving a vehicle with an unlawfully tinted window that the tinting was removed within 15 days after the charge and the window now meets the window tinting restrictions. To assert this defense, the person charged shall produce in court, or submit to the prosecuting attorney before trial, a certificate from the Division of Motor Vehicles or the Highway Patrol showing that the window complies with the restrictions.

(f)         Medical Exception.  A person who suffers from a medical condition that causes the person to be photosensitive to visible light may obtain a medical exception permit. To obtain a permit, an applicant shall apply in writing to the Drivers Medical Evaluation Program and have his or her doctor complete the required medical evaluation form provided by the Division. The permit shall be valid for five years from the date of issue, unless a shorter time is directed by the Drivers Medical Evaluation Program. The renewal shall require a medical recertification that the person continues to suffer from a medical condition requiring tinting.

A person may receive no more than two medical exception permits that are valid at any one time. A permit issued under this subsection shall specify the vehicle to which it applies, the windows that may be tinted, and the permitted levels of tinting. The permit shall be carried in the vehicle to which it applies when the vehicle is driven on a highway.

The Division shall give a person who receives a medical exception permit a sticker to place on the lower left‑hand corner of the rear window of the vehicle to which it applies. The sticker shall be designed to give prospective purchasers of the vehicle notice that the windows of the vehicle do not meet the requirements of G.S. 20‑127(b), and shall be placed between the window and the tinting when the tinting is installed. The Division shall adopt rules regarding the specifications of the medical exception sticker. Failure to display the sticker is an infraction punishable by a two hundred dollar ($200.00) fine. (1937, c. 407, s. 90; 1953, c. 1254; 1955, c. 1157, s. 2; 1959, c. 1264, s. 7; 1967, c. 1077; 1985, c. 789; 1985 (Reg. Sess., 1986), c. 997; 1987, c. 567; 1987 (Reg. Sess., 1988), c. 1082, ss. 7‑8.1; 1989, c. 770, s. 66; 1991 (Reg. Sess., 1992), c. 1007, s. 34; 1993, c. 539, s. 360; 1994, Ex. Sess., c. 24, s. 14(c); 1993 (Reg. Sess., 1994), c. 683, s. 1; c. 754, s. 4; 1995, c. 14, s. 1; c. 473, s. 1; 2000‑75, s. 1.)



§ 20-128. Exhaust system and emissions control devices.

§ 20‑128.  Exhaust system and emissions control devices.

(a)        No person shall drive a motor vehicle on a highway unless such motor vehicle is equipped with a muffler, or other exhaust system of the type installed at the time of manufacture, in good working order and in constant operation to prevent excessive or unusual noise, annoying smoke and smoke screens.

(b)        It shall be unlawful to use a "muffler cut‑out" on any motor vehicle upon a highway.

(c)        No motor vehicle registered in this State that was manufactured after model year 1967 shall be operated in this State unless it is equipped with emissions control devices that were installed on the vehicle at the time the vehicle was manufactured and these devices are properly connected.

(d)        The requirements of subsection (c) of this section shall not apply if the emissions control devices have been removed for the purpose of converting the motor vehicle to operate on natural or liquefied petroleum gas or other modifications have been made in order to reduce air pollution and these modifications are approved by the Department of Environment and Natural Resources. (1937, c. 407, s. 91; 1971, c. 455, s. 1; 1983, c. 132; 1989, c. 727, s. 9; 1997‑443, s. 11A.119(a); 2000‑134, s. 6.)



§ 20-128.1. Control of visible emissions.

§ 20‑128.1.  Control of visible emissions.

(a)        It shall be a violation of this Article:

(1)        For any gasoline‑powered motor vehicle registered and operated in this State to emit visible air contaminants under any mode of operation for longer than five consecutive seconds.

(2)        For any diesel‑powered motor vehicle registered and operated in this State to emit for longer than five consecutive seconds under any mode of operation visible air contaminants which are equal to or darker than the shade or density designated as No. 1 on the Ringelmann Chart or are equal to or darker than a shade or density of twenty percent (20%) opacity.

(b)        Any person charged with a violation of this section shall be allowed 30 days within which to make the necessary repairs or modification to bring the motor vehicle into conformity with the standards of this section and to have the motor vehicle inspected and  approved by the agency issuing the notice of violation. Any person who, within 30 days of receipt of a notice of violation, and prior to  inspection and approval by the agency issuing the notice, receives additional notice or notices of violation, may exhibit a certificate of inspection and approval from the agency issuing the first notice in lieu of inspection and approval by the agencies issuing the subsequent notices.

(c)        The provisions of this section shall be enforceable by all persons designated in G.S. 20‑49; by all law‑enforcement officers of this State within their respective jurisdictions; by the personnel of  local air pollution control agencies within their respective jurisdictions; and by personnel of State air pollution control agencies throughout the State.

(d)        Any person who fails to comply with the provisions of this section shall be subject to the penalties provided in G.S. 20‑176. (1971, c. 1167, s. 10.)



§ 20-128.2. Motor vehicle emission standards.

§ 20‑128.2.  Motor vehicle emission standards.

(a)        The rules and regulations promulgated pursuant to G.S. 143‑215.107(a)(6) shall be implemented when the Environmental Management Commission certifies to the Commissioner of Motor Vehicles that the ambient air quality in an area will be improved by the implementation of a motor vehicle inspection/maintenance program within a specified county or group of counties, as necessary to effect attainment or preclude violations of the National Ambient Air Quality Standards for carbon monoxide or ozone; provided the Environmental Management Commission may prescribe different vehicle emission limits for different areas as may be necessary and appropriate to meet the stated purposes of this section.

(b)        Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 754, s. 5. (1979, 2nd Sess., c. 1180, s. 2; 1989, c. 391, s. 1; 1993 (Reg. Sess., 1994), c. 754, s. 5.)



§ 20-129. Required lighting equipment of vehicles.

§ 20‑129.  Required lighting equipment of vehicles.

(a)        When Vehicles Must Be Equipped.  Every vehicle upon a highway within this State shall be equipped with lighted headlamps and rear lamps as required for different classes of vehicles, and subject to exemption with reference to lights on parked vehicles as declared in G.S. 20‑134:

(1)        During the period from sunset to sunrise,

(2)        When there is not sufficient light to render clearly discernible any person on the highway at a distance of 400 feet ahead, or

(3)        Repealed by Session Laws 1989 (Reg. Sess., 1990), c. 822, s. 1.

(4)        At any other time when windshield wipers are in use as a result of smoke, fog, rain, sleet, or snow, or when inclement weather or environmental factors severely reduce the ability to clearly discern persons and vehicles on the street and highway at a distance of 500 feet ahead, provided, however, the provisions of this subdivision shall not apply to instances when windshield wipers are used intermittently in misting rain, sleet, or snow. Any person violating this subdivision during the period from October 1, 1990, through December 31, 1991, shall be given a warning of the violation only. Thereafter, any person violating this subdivision shall have committed an infraction and shall pay a fine of five dollars ($5.00) and shall not be assessed court costs. No drivers license points, insurance points or premium surcharge shall be assessed on account of violation of this subdivision and no negligence or liability shall be assessed on or imputed to any party on account of a violation of this subdivision. The Commissioner of Motor Vehicles and the Superintendent of Public Instruction shall incorporate into driver education programs and driver licensing programs instruction designed to encourage compliance with this subdivision as an important means of reducing accidents by making vehicles more discernible during periods of limited visibility.

(b)        Headlamps on Motor Vehicles.  Every self‑propelled motor vehicle other than motorcycles, road machinery, and farm tractors shall be equipped with at least two headlamps, all in good operating condition with at least one on each side of the front of the motor vehicle. Headlamps shall comply with the requirements and limitations set forth in G.S. 20‑131 or 20‑132.

(c)        Headlamps on Motorcycles.  Every motorcycle shall be equipped with at least one and not more than two headlamps which shall comply with the requirements and limitations set forth in G.S. 20‑131 or 20‑132. The headlamps on a motorcycle shall be lighted at all times while the motorcycle is in operation on highways or public vehicular areas.

(d)        Rear Lamps.  Every motor vehicle, and every trailer or semitrailer attached to a motor vehicle and every vehicle which is being drawn at the end of a combination of vehicles, shall have all originally equipped rear lamps or the equivalent in good working order, which lamps shall exhibit a red light plainly visible under normal atmospheric conditions from a distance of 500 feet to the rear of such vehicle. One rear lamp or a separate lamp shall be so constructed and placed that the number plate carried on the rear of such vehicle shall under like conditions be illuminated by a white light as to be read from a distance of 50 feet to the rear of such vehicle. Every trailer or semitrailer shall carry at the rear, in addition to the originally equipped lamps, a red reflector of the type which has been approved by the Commissioner and which is so located as to height and is so maintained as to be visible for at least 500 feet when opposed by a motor vehicle displaying lawful undimmed lights at night on an unlighted highway.

Notwithstanding the provisions of the first paragraph of this subsection, it shall not be necessary for a trailer weighing less than 4,000 pounds, or a trailer described in G.S. 20‑51(6) weighing less than 6,500 pounds, to carry or be equipped with a rear lamp, provided such vehicle is equipped with and carries at the rear two red reflectors of a diameter of not less than three inches, such reflectors to be approved by the Commissioner, and which are so designed and located as to height and are maintained so that each reflector is visible for at least 500 feet when approached by a motor vehicle displaying lawful undimmed headlights at night on an unlighted highway.

The rear lamps of a motorcycle shall be lighted at all times while the motorcycle is in operation on highways or public vehicular areas.

(e)        Lamps on Bicycles.  Every bicycle shall be equipped with a lighted lamp on the front thereof, visible under normal atmospheric conditions from a distance of at least 300 feet in front of such bicycle, and shall also be equipped with a reflex mirror or lamp on the rear, exhibiting a red light visible under like conditions from a distance of at least 200 feet to the rear of such bicycle, when used at night.

(f)         Lights on Other Vehicles.  All vehicles not heretofore in this section required to be equipped with specified lighted lamps shall carry on the left side one or more lighted lamps or lanterns projecting a white light, visible under normal atmospheric conditions from a distance of not less than 500 feet to the front of such vehicle and visible under like conditions from a distance of not less than 500 feet to the rear of such vehicle, or in lieu of said lights shall be equipped with reflectors of a type which is approved by the Commissioner. Farm tractors operated on a highway at night must be equipped with at least one white lamp visible at a distance of 500 feet from the front of the tractor and with at least one red lamp visible at a distance of 500 feet to the rear of the tractor. Two red reflectors each having a diameter of at least four inches may be used on the rear of the tractor in lieu of the red lamp.

(g)        No person shall sell or operate on the highways of the State any motor vehicle, motorcycle or motor‑driven cycle, manufactured after December 31, 1955, unless it shall be equipped with a stop lamp on the rear of the vehicle. The stop lamp shall display a red or amber light visible from a distance of not less than 100 feet to the rear in normal sunlight, and shall be actuated upon application of the service (foot) brake. The stop lamp may be incorporated into a unit with one or more other rear lamps. (1937, c. 407, s. 92; 1939, c. 275; 1947, c. 526; 1955, c. 1157, ss. 3‑5, 8; 1957, c. 1038, s. 1; 1967, cc. 1076, 1213; 1969, c. 389; 1973, c. 531, ss. 1, 2; 1979, c. 175; 1981, c. 549, s. 1; 1985, c. 66; 1987, c. 611; 1989 (Reg. Sess., 1990), c. 822, s. 1; 1991, c. 18, s. 1; 1999‑281, s. 1.)



§ 20-129.1. Additional lighting equipment required on certain vehicles.

§ 20‑129.1.  Additional lighting equipment required on certain vehicles.

In addition to other equipment required by this Chapter, the following vehicles shall be equipped as follows:

(1)        On every bus or truck, whatever its size, there shall be the following:

On the rear, two reflectors, one at each side, and one stoplight.

(2)        On every bus or truck 80 inches or more in overall width, in addition to the requirements in subdivision (1):

On the front, two clearance lamps, one at each side.

On the rear, two clearance lamps, one at each side.

On each side, two side marker lamps, one at or near the front and one at or near the rear.

On each side, two reflectors, one at or near the front and one at or near the rear.

(3)        On every truck tractor:

On the front, two clearance lamps, one at each side.

On the rear, one stoplight.

(4)        On every trailer or semitrailer having a gross weight of 4,000 pounds or more:

On the front, two clearance lamps, one at each side.

On each side, two side marker lamps, one at or near the front and one at or near the rear.

On each side, two reflectors, one at or near the front and one at or near the rear.

On the rear, two clearance lamps, one at each side, also two reflectors, one at each side, and one stoplight.

(5)        On every pole trailer having a gross weight of 4,000 pounds or more:

On each side, one side marker lamp and one clearance lamp which may be in combination, to show to the front, side and rear.

On the rear of the pole trailer or load, two reflectors, one at each side.

(6)        On every trailer, semitrailer or pole trailer having a gross weight of less than 4,000 pounds:

On the rear, two reflectors, one on each side. If any trailer or semitrailer is so loaded or is of such dimensions as to obscure the stoplight on the towing vehicle, then such vehicle shall also be equipped with one stoplight.

(7)        Front clearance lamps and those marker lamps and reflectors mounted on the front or on the side near the front of a vehicle shall display or reflect an amber color.

(8)        Rear clearance lamps and those marker lamps and reflectors mounted on the rear or on the sides near the rear of a vehicle shall display or reflect a red color.

(9)        Brake lights (and/or brake reflectors) on the rear of a motor vehicle shall have red lenses so that the light displayed is red. The light illuminating the license plate shall be white. All other lights shall be white, amber, yellow, clear or red.

(10)      On every trailer and semitrailer which is 30 feet or more in length and has a gross weight of 4,000 pounds or more, one combination marker lamp showing amber and mounted on the bottom side rail at or near the center of each side of the trailer. (1955, c. 1157, s. 4; 1969, c. 387; 1983, c. 245; 1987, c. 363, s. 1; 2000‑159, s. 10.)



§ 20-129.2. Lighting equipment for mobile homes.

§ 20‑129.2.  Lighting equipment for mobile homes.

Notwithstanding the provisions of G.S. 20‑129 and 20‑ 129.1, the lighting equipment required to be provided and equipped on a house trailer, mobile home, modular home, or structural component thereof shall be as designated by the Commissioner of Motor Vehicles and from time to time promulgated by regulation of the Division. (1975, c. 716, s. 5; c. 833, s. 1.)



§ 20-130. Additional permissible light on vehicle.

§ 20‑130.  Additional permissible light on vehicle.

(a)        Spot Lamps.  Any motor vehicle may be equipped with not to exceed two spot lamps, except that a motorcycle shall not be equipped with more than one spot lamp, and every lighted spot lamp shall be so aimed and used upon approaching another vehicle that no part of the beam will be directed to the left of the center of the highway nor more than 100 feet ahead of the vehicle. No spot lamps shall be used on the rear of any vehicle.

(b)        Auxiliary Driving Lamps.  Any motor vehicle may be equipped with not to exceed two auxiliary driving lamps mounted on the front, and every such auxiliary driving lamp or lamps shall meet the requirements and limitations set forth in G.S. 20‑131, subsection (c).

(c)        Restrictions on Lamps.  Any device, other than headlamps, spot lamps, or auxiliary driving lamps, which projects a beam of light of an intensity greater than 25 candlepower, shall be so directed that no part of the beam will strike the level of the surface on which the vehicle stands at a distance of more than 50 feet from the vehicle.

(d)        Electronically Modulated Headlamps.  Nothing contained in this Chapter shall prohibit the use of electronically modulated headlamps on motorcycles, law‑enforcement and fire department vehicles, county fire marshals and Emergency Management coordinators, public and private ambulances, and rescue squad emergency service vehicles, provided such headlamps and light modulator are of a type or kind which have been approved by the Commissioner of Motor Vehicles.

(e)        High Mounted Flashing Deceleration Lamps.  Public transit vehicles may be equipped with amber, high mounted, flashing deceleration lamps on the rear of the vehicle. (1937, c. 407, s. 93; 1977, c. 104; 1989, c. 770, s. 7; 2004‑82, s. 1.)



§ 20-130.1. Use of red or blue lights on vehicles prohibited; exceptions.

§ 20‑130.1.  Use of red or blue lights on vehicles prohibited; exceptions.

(a)        It is unlawful for any person to install or activate or operate a red light in or on any vehicle in this State. As used in this subsection, unless the context requires otherwise, "red light" means an operable red light not sealed in the manufacturer's original package which: (i) is designed for use by an emergency vehicle or is similar in appearance to a red light designed for use by an emergency vehicle; and (ii) can be operated by use of the vehicle's battery, vehicle's electrical system, or a dry cell battery. As used in this subsection, the term "red light" shall also mean any forward facing red light installed on a vehicle after initial manufacture of the vehicle.

(b)        The provisions of subsection (a) of this section do not apply to the following:

(1)        A police car;

(2)        A highway patrol car;

(3)        A vehicle owned by the Wildlife Resources Commission and operated exclusively for law‑enforcement purposes;

(4)        An ambulance;

(5)        A vehicle used by an organ procurement organization or agency for the recovery and transportation of blood, human tissues, or organs for transplantation;

(6)        A fire‑fighting vehicle;

(7)        A school bus;

(8)        A vehicle operated by any member of a municipal or rural fire department in the performance of his duties, regardless of whether members of that fire department are paid or voluntary;

(9)        A vehicle of a voluntary lifesaving organization (including the private vehicles of the members of such an organization) that has been officially approved by the local police authorities and which is manned or operated by members of that organization while answering an official call;

(10)      A vehicle operated by medical doctors or anesthetists in emergencies;

(11)      A motor vehicle used in law enforcement by the sheriff, or any salaried rural policeman in any county, regardless of whether or not the county owns the vehicle;

(11a)    A vehicle operated by the State Fire Marshal or his representatives in the performance of their duties, whether or not the State owns the vehicle;

(12)      A vehicle operated by any county fire marshal, assistant fire marshal, or emergency management coordinator in the performance of his duties, regardless of whether or not the county owns the vehicle;

(13)      A light required by the Federal Highway Administration;

(14)      A vehicle operated by a transplant coordinator who is an employee of an organ procurement organization or agency when the transplant coordinator is responding to a call to recover or transport human tissues or organs for transplantation;

(15)      A vehicle operated by an emergency medical service as an emergency support vehicle; and

(16)      A State emergency management vehicle.

(c)        It is unlawful for any person to possess a blue light or to install, activate, or operate a blue light in or on any vehicle in this State, except for a publicly owned vehicle used for law enforcement purposes or any other vehicle when used by law enforcement officers in the performance of their official duties. As used in this subsection, unless the context requires otherwise, "blue light" means any forward facing blue light installed on a vehicle after initial manufacture of the vehicle; or an operable blue light which:

(1)        Is not (i) being installed on, held in inventory for the purpose of being installed on, or held in inventory for the purpose of sale for installation on a vehicle on which it may be lawfully operated or (ii) installed on a vehicle which is used solely for the purpose of demonstrating the blue light for sale to law enforcement personnel;

(1a)      Is designed for use by an emergency vehicle, or is similar in appearance to a blue light designed for use by an emergency vehicle; and

(2)        Can be operated by use of the vehicle's battery, the vehicle's electrical system, or a dry cell battery.

(c1)      The provisions of subsection (c) of this section do not apply to the possession and installation of an inoperable blue light on a vehicle that is inspected by and registered with the Department of Motor Vehicles as a specially constructed vehicle and that is used primarily for participation in shows, exhibitions, parades, or holiday/weekend activities, and not for general daily transportation. For purposes of this subsection, "inoperable blue light" means a blue‑colored lamp housing or cover that does not contain a lamp or other mechanism having the ability to produce or emit illumination.

(d)        Repealed by Session Laws 1999‑249, s. 1.

(e)        Violation of subsection (a) or (c) of this section is a Class 1 misdemeanor.  (1943, c. 726; 1947, c. 1032; 1953, c. 354; 1955, c. 528; 1957, c. 65, s. 11; 1959, c. 166, s. 2; c. 1170, s. 2; 1967, c. 651, s. 1; 1971, c. 1214; 1977, c. 52, s. 2; c. 438, s. 2; 1979, c. 653, s. 1; c. 887; 1983, c. 32, s. 1; c. 768, s. 6; 1985 (Reg. Sess., 1986), c. 1027, s. 50; 1989, c. 537, s. 2; 1989 (Reg. Sess., 1990), c. 1020, s. 2; 1991, c. 263, s. 1; 1993, c. 539, s. 361; 1994, Ex. Sess., c. 24, s. 14(c); 1993 (Reg. Sess., 1994), c. 719, s. 1; 1995, c. 168, s. 1; 1995 (Reg. Sess., 1996), c. 756, s. 16; 1999‑249, s. 1; 2005‑152, s. 1; 2009‑526, s. 1; 2009‑550, s. 3.)



§ 20-130.2. Use of amber lights on certain vehicles.

§ 20‑130.2.  Use of amber lights on certain vehicles.

All wreckers operated on the highways of the State shall be equipped with an amber‑colored flashing light which shall be so mounted and located as to be clearly visible in all directions from a distance of 500 feet, which light shall be activated when at the scene of an accident or recovery operation and when towing a vehicle which has a total outside width exceeding 96 inches or which exceeds the width of the towing vehicle. It shall be lawful to equip any other vehicle with a similar warning light including, but not by way of limitation, maintenance or construction vehicles or equipment of the Department of Transportation engaged in performing maintenance or construction work on the roads, maintenance or construction vehicles of any person, firm or corporation, Radio Emergency Associated Citizens Team (REACT) vehicles, and any other vehicles required to contain a warning light. (1967, c. 651, s. 2; 1973, c. 507, s. 5; 1977, c. 464, s. 34; 1979, c. 1; c. 765; 1981, c. 390; 1991, c. 44, s. 1.)



§ 20-130.3. Use of white or clear lights on rear of vehicles prohibited; exceptions.

§ 20‑130.3.  Use of white or clear lights on rear of vehicles prohibited; exceptions.

It shall be unlawful for any person to willfully drive a motor vehicle in forward motion upon the highways of this State displaying white or clear lights on the rear of said vehicle. The provisions of this section shall not apply to the white light required by G.S. 20‑129(d) or so‑called backup lights lighted only when said vehicle is in reverse gear or backing. Violation of this section does not constitute negligence per se in any civil action. (1973, c. 1071.)



§ 20-131. Requirements as to headlamps and auxiliary driving lamps.

§ 20‑131.  Requirements as to headlamps and auxiliary driving lamps.

(a)        The headlamps of motor vehicles shall be so constructed, arranged, and adjusted that, except as provided in subsection (c) of this section, they will at all times mentioned in G.S. 20‑129, and under normal atmospheric conditions and on a level road, produce a driving light sufficient to render clearly discernible a person 200 feet ahead, but any person operating a motor vehicle upon the highways, when meeting another vehicle, shall so control the lights of the vehicle operated by him by shifting, depressing, deflecting, tilting, or dimming the headlight beams in such manner as shall not project a glaring or dazzling light to persons within a distance of 500 feet in front of such headlamp. Every new motor vehicle, other than a motorcycle or motor‑driven cycle, registered in this State after January 1, 1956, which has multiple‑beam road‑ lighting equipment shall be equipped with a beam indicator, which shall be lighted whenever the uppermost distribution of light from the headlamps is in use, and shall not otherwise be lighted. Said indicator shall be so designed and located that when lighted it will be readily visible without glare to the driver of the vehicle so equipped.

(b)        Headlamps shall be deemed to comply with the foregoing provisions prohibiting glaring and dazzling lights if none of the main bright portion of the headlamp beams rises above a horizontal plane passing through the lamp centers parallel to the level road upon which the loaded vehicle stands, and in no case higher than 42 inches, 75 feet ahead of the vehicle.

(c)        Whenever a motor vehicle is being operated upon a highway, or portion thereof, which is sufficiently lighted to reveal a person on the highway at a distance of 200 feet ahead of the vehicle, it shall be permissible to dim the headlamps or to tilt the beams downward or to substitute therefor the light from an auxiliary driving lamp or pair of such lamps, subject to the restrictions as to tilted beams and auxiliary driving lamps set forth in this section.

(d)        Whenever a motor vehicle meets another vehicle on any highway it shall be permissible to tilt the beams of the headlamps downward or to substitute therefor the light from an auxiliary driving lamp or pair of such lamps subject to the requirement that the tilted headlamps or auxiliary lamp or lamps shall give sufficient illumination under normal atmospheric conditions and on a level road to render clearly discernible a person 75 feet ahead, but shall not project a glaring or dazzling light to persons in front of the vehicle: Provided, that at all times required in G.S. 20‑129 at least  two lights shall be displayed on the front of and on opposite sides of every motor vehicle other than a motorcycle, road roller, road machinery, or farm tractor.

(e)        No city or town shall enact an ordinance in conflict with this section. (1937, c. 407, s. 94; 1939, c. 351, s. 1; 1955, c. 1157, ss.  6, 7.)



§ 20-132. Acetylene lights.

§ 20‑132.  Acetylene lights.

Motor vehicles eligible for a Historic Vehicle Owner special registration plate under G.S. 20‑79.4 may be equipped with two acetylene headlamps of approximately equal candlepower when equipped with clear plane‑glass fronts, bright six‑inch spherical mirrors, and standard acetylene five‑eighths foot burners not more and not less and which do not project a glaring or dazzling light into the eyes of approaching drivers. (1937, c. 407, s. 95; 1995, c. 379, s. 18.1.)



§ 20-133. Enforcement of provisions.

§ 20‑133.  Enforcement of provisions.

(a)        The Commissioner is authorized to designate, furnish instructions to and to supervise official stations for adjusting headlamps and auxiliary driving lamps to conform with the provisions of G.S. 20‑129. When headlamps and auxiliary driving lamps have been adjusted in conformity with the instructions issued by the Commissioner, a certificate of adjustment shall be issued to the driver of the motor vehicle on forms issued in duplicate by the Commissioner and showing date of issue, registration number of the motor vehicle, owner's name, make of vehicle and official designation of the adjusting station.

(b)        The driver of any motor vehicle equipped with approved headlamps, auxiliary driving lamps, rear lamps or signal lamps, who is arrested upon a charge that such lamps are improperly adjusted or are equipped with bulbs of a candlepower not approved for use therewith, shall be allowed 48 hours within which to bring such lamps into conformance with the requirements of this Article. It shall be a defense to any such charge that the person arrested produce in court or submit to the prosecuting attorney a certificate from an official adjusting station showing that within 48 hours after such arrest such lamps have been made to conform with the requirements of this Article. (1937, c. 407, s. 96.)



§ 20-134. Lights on parked vehicles.

§ 20‑134.  Lights on parked vehicles.

(a)        Whenever a vehicle is parked or stopped upon a highway, whether attended or unattended during the times mentioned in G.S. 20‑129, there shall be displayed upon such vehicle one or more lamps projecting a white or amber light visible under normal atmospheric conditions from a distance of 500 feet to the front of such vehicle, and projecting a red light visible under like conditions from a distance of 500 feet to the rear, except that local authorities may provide by ordinance that no lights need be displayed upon any such vehicle when parked in accordance with local ordinances upon a highway where there is sufficient light to reveal any person within a distance of 200 feet upon such highway.

(b)        A motor vehicle operated on a highway by a rural letter carrier or by a newspaper delivery person shall be equipped and operated with flashing amber lights at any time the vehicle is being used in the delivery of mail or newspapers, regardless of whether the vehicle is attended or unattended. (1937, c. 407, s. 97; 1959, c. 1264, s. 9; 1995 (Reg. Sess., 1996), c. 715, s. 1.)



§ 20-135. Safety glass.

§ 20‑135.  Safety glass.

(a)        It shall be unlawful to operate knowingly, on any public highway or street in this State, any motor vehicle which is registered in the State of North Carolina and which shall have been manufactured or assembled on or after January 1, 1936, unless such motor vehicle be equipped with safety glass wherever glass is used in doors, windows, windshields, wings or partitions; or for a dealer to sell a motor vehicle manufactured or assembled on or after January 1, 1936, for operation upon the said highways or streets unless it be so equipped. The provisions of this Article shall not apply to any motor vehicle if such motor vehicle shall have been registered previously in another state by the owner while the owner was a bona fide resident of said other state.

(b)        The term "safety glass" as used in this Article shall be construed as meaning glass so treated or combined with other materials as to reduce, in comparison with ordinary sheet glass or plate glass, the likelihood of injury to persons by glass when the glass is cracked or broken.

(c)        The Division of Motor Vehicles shall approve and maintain a list of the approved types of glass, conforming to the specifications and requirements for safety glass as set forth in this Article, and in accordance with standards recognized by the United States Bureau of Standards, and shall not issue a license for or relicense any motor vehicle subject to the provisions of this Article unless such motor vehicle be equipped as herein provided with such approved type of glass.

(d)        Repealed by Session Laws 1985, c. 764, s. 26. (1937, c. 407, s. 98; 1941, c. 36; 1975, c. 716, s. 5; 1985, c. 764, s. 26; 1985 (Reg. Sess., 1986), c. 852, s. 17.)



§ 20-135.1: Repealed by Session Laws 1995 (Regular Session, 1996), c. 756, s. 30.

§ 20‑135.1:  Repealed by Session Laws 1995 (Regular Session, 1996), c.  756, s. 30.



§ 20-135.2. Safety belts and anchorages.

§ 20‑135.2.  Safety belts and anchorages.

(a)        Every new motor vehicle registered in this State and manufactured, assembled, or sold after January 1, 1964, shall, at the  time of registration, be equipped with at least two sets of seat safety belts for the front seat of the motor vehicle. Such seat safety belts shall be of such construction, design, and strength to support a loop load strength of not less than 5,000 pounds for each belt, and must be of a type approved by the Commissioner.

This subsection shall not apply to passenger motor vehicles having a seating capacity in the front seat of less than two passengers.

(b)        After July 1, 1962, no seat safety belt shall be sold for use in connection with the operation of a motor vehicle on any highway of  this State unless it shall be constructed and installed as to have a loop strength through the complete attachment of not less than 5,000 pounds and the buckle or closing device shall be of such construction and design that after it has received the aforesaid loop belt load it can be released with one hand with a pull of less than 45 pounds.

(c)        The provisions of this section shall apply only to passenger vehicles of nine‑passenger capacity or less, except motorcycles. (1961, c. 1076; 1963, c. 288.)



§ 20-135.2A. (See Editor's note) Seat belt use mandatory.

§ 20‑135.2A.  (See Editor's note) Seat belt use mandatory.

(a)        Except as otherwise provided in G.S. 20‑137.1, each occupant of a motor vehicle manufactured with seat belts shall have a seatbelt properly fastened about his or her body at all times when the vehicle is in forward motion on a street or highway in this State.

(b)        Repealed by Session Laws 2006‑140, s. 1, effective December 1, 2006.

(c)        This section shall not apply to any of the following:

(1)        A driver or occupant of a noncommercial motor vehicle with a medical or physical condition that prevents appropriate restraint by a safety belt or with a professionally certified mental phobia against the wearing of vehicle restraints.

(2)        A motor vehicle operated by a rural letter carrier of the United States Postal Service while performing duties as a rural letter carrier and a motor vehicle operated by a newspaper delivery person while actually engaged in delivery of newspapers along the person's specified route.

(3)        A driver or passenger frequently stopping and leaving the vehicle or delivering property from the vehicle if the speed of the vehicle between stops does not exceed 20 miles per hour.

(4)        Any vehicle registered and licensed as a property‑carrying vehicle in accordance with G.S. 20‑88, while being used for agricultural purposes in intrastate commerce.

(5)        A motor vehicle not required to be equipped with seat safety belts under federal law.

(6)        Any occupant of a motor home, as defined in G.S. 20‑4.01(27)d2, other than the driver and front seat passengers.

(7)        Any occupant, while in the custody of a law enforcement officer, being transported in the backseat of a law enforcement vehicle.

(8)        A passenger of a residential garbage or recycling truck while the truck is operating during collection rounds.

(d)        Evidence of failure to wear a seat belt shall not be admissible in any criminal or civil trial, action, or proceeding except in an action based on a violation of this section or as justification for the stop of a vehicle or detention of a vehicle operator and passengers.

(d1)      Failure of a rear seat occupant of a vehicle to wear a seat belt shall not be justification for the stop of a vehicle.

(e)        Any driver or front seat passenger who fails to wear a seat belt as required by this section shall have committed an infraction and shall pay a penalty of twenty‑five dollars and fifty cents  ($25.50) plus the following court costs: the General Court of Justice fee provided for in G.S. 7A‑304(a)(4), the telephone facilities fee provided for in G.S. 7A‑304(a)(2a), and the law enforcement training and certification fee provided for in G.S. 7A‑304(a)(3b). Any rear seat occupant of a vehicle who fails to wear a seat belt as required by this section shall have committed an infraction and shall pay a penalty of ten dollars ($10.00) and no court costs. Court costs assessed under this section are for the support of the General Court of Justice and shall be remitted to the State Treasurer. Conviction of an infraction under this section has no other consequence.

(f)         No drivers license points or insurance surcharge shall be assessed on account of violation of this section.

(g)        The Commissioner of Motor Vehicles and the Department of Public Instruction shall incorporate in driver education programs and driver licensing programs instructions designed to encourage compliance with this section as an important means of reducing the severity of injury to the users of restraint devices and on the requirements and penalties specified in this law.

(h)        Repealed by Session Laws 1999‑183, s. 3, effective October 1, 1999.  (1985, c. 222, s. 1; 1987, c. 623; 1991, c. 448, s. 1; 1994, Ex. Sess., c. 5, s. 1; 1997‑16, s. 2; 1997‑443, s. 32.20; 1999‑183, ss. 1‑3; 2002‑126, s. 29A.3(a); 2005‑276, s. 43.1(g); 2006‑66, s. 21.11; 2006‑140, s. 1; 2006‑221, s. 21(a); 2007‑289, s. 1; 2007‑404, s. 2; 2009‑376, s. 12; 2009‑451, s. 15.20(j).)



§ 20-135.2B. Transporting children under 16 years of age in open bed or open cargo area of a vehicle prohibited; exceptions.

§ 20‑135.2B.  Transporting children under 16 years of age in open bed or open cargo area of a vehicle prohibited; exceptions.

(a)        The operator of a vehicle having an open bed or open cargo area shall ensure that no child under 16 years of age is transported in the bed or cargo area of that vehicle. An open bed or open cargo area is a bed or cargo area without permanent overhead restraining construction.

(b)        Subsection (a) of this section does not apply in any of the following circumstances:

(1)        An adult is present in the bed or cargo area of the vehicle and is supervising the child.

(2)        The child is secured or restrained by a seat belt manufactured in compliance with Federal Motor Vehicle Safety Standard No. 208, installed to support a load strength of not less than 5,000 pounds for each belt, and of a type approved by the Commissioner.

(3)        An emergency situation exists.

(4)        The vehicle is being operated in a parade.

(5)        The vehicle is being operated in an agricultural enterprise, including providing transportation to and from the principal place of the agricultural enterprise.

(6)        Repealed by Session Laws 2008‑216, s. 1, effective October 1, 2008.

(c)        Any person violating this section shall have committed an infraction and shall pay a penalty of not more than twenty‑five dollars ($25.00), even if more than one child less than 16 years of age is riding in the open bed or open cargo area of a vehicle. A person found responsible for a violation of this section may not be assessed court costs.

(d)        No drivers license points or insurance surcharge shall be assessed on account of violation of this section. A violation of this section shall not constitute negligence per se.  (1993 (Reg. Sess., 1994), c. 672, s. 1; 1995, c. 163, s. 7; 1999‑183, s. 4; 2008‑216, s. 1.)



§ 20-135.3. Seat belt anchorages for rear seats of motor vehicles.

§ 20‑135.3.  Seat belt anchorages for rear seats of motor vehicles.

Every new motor vehicle registered in this State and manufactured, assembled or sold after July 1, 1966, shall be equipped  with sufficient anchorage units at the attachment points for attaching at least two sets of seat safety belts for the rear seat of the motor  vehicle. Such anchorage units at the attachment points shall be of such construction, design and strength to support a loop load strength of not less than 5,000 pounds for each belt.

The provisions of this section shall apply to passenger vehicles of nine‑passenger capacity or less, except motorcycles. (1965, c. 372.)



§ 20-135.4. Certain automobile safety standards.

§ 20‑135.4.  Certain automobile safety standards.

(a)        Definitions.  For the purposes of this section, the term "private passenger automobile" shall mean a four‑wheeled motor vehicle designed principally for carrying passengers, for use on public roads and highways, except a multipurpose passenger vehicle which is constructed either on a truck chassis or with special features for occasional off‑road operation.

(b),       (c) Repealed by Session Laws 1975, c. 856.

(d)        The manufacturer's specified height of any passenger motor vehicle shall not be elevated or lowered, either in front or back, more than six inches by modification, alteration, or change of the physical structure of said vehicle without prior written approval of the Commissioner of Motor Vehicles.

On or after January 1, 1975, no self‑propelled passenger vehicle that has been so altered, modified or changed shall be operated upon any highway or public vehicular area without the prior written approval of the Commissioner. (1971, c. 485; 1973, cc. 58, 1082; 1975, c. 856.)



§ 20-136. Smoke screens.

§ 20‑136.  Smoke screens.

(a)        It shall be unlawful for any person or persons to drive, operate, equip or be in the possession of any automobile or other motor vehicle containing, or in any manner provided with, a mechanical machine or device designed, used or capable of being used for the purpose of discharging, creating or causing, in any manner, to be discharged or emitted, either from itself or from the automobile or other motor vehicle to which attached, any unusual amount of smoke, gas or other substance not necessary to the actual propulsion, care and keep of said vehicle, and the possession by any person or persons of any such device, whether the same is attached to any such motor vehicle, or detached therefrom, shall be prima facie evidence of the guilt of such person or persons of a violation of this section.

(b)        Any person or persons violating the provisions of this section shall be guilty of a Class I felony. (1937, c. 407, s. 99; 1993, c. 539, s. 1257; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 20-136.1. Location of television, computer, or video players, monitors, and screens.

§ 20‑136.1.  Location of television, computer, or video players, monitors, and screens.

No person shall drive any motor vehicle upon a public street or highway or public vehicular area  while viewing any television, computer, or video player which is located in the motor vehicle at any point forward of the back of the driver's seat, and which is visible to the driver while operating the motor vehicle. This section does not apply to the use of global positioning systems; turn‑by‑turn navigation displays or similar navigation devices; factory‑installed or aftermarket global positioning systems or wireless communications devices used to transmit or receive data as part of a digital dispatch system; equipment that displays audio system information, functions, or controls, or weather, traffic, and safety information; vehicle safety or equipment information; or image displays that enhance the driver's view in any direction, inside or outside of the vehicle. The provisions of this section shall not apply to law enforcement or emergency personnel while in the performance of their official duties, or to the operator of a vehicle that is lawfully parked or stopped.  (1949, c. 583, s. 4; 2009‑376, s. 13.)



§ 20-136.2. Air bag installation.

§ 20‑136.2.  Air bag installation.

It shall be unlawful for any person, firm, or corporation to knowingly install or reinstall any object in lieu of an air bag, other than an air bag that was designed in accordance with federal safety regulations for the make, model, and year of vehicle, as part of a vehicle inflation restraint system. Any person, firm, or corporation violating this section shall be guilty of a Class 1 misdemeanor. (2003‑258, s. 3.)



§ 20-137: Repealed by Session Laws 1995, c. 379, s. 18.2.

§ 20‑137:  Repealed by Session Laws 1995, c.  379, s. 18.2.



§ 20-137.1. Child restraint systems required.

§ 20‑137.1.  Child restraint systems required.

(a)        Every driver who is transporting one or more passengers of less than 16 years of age shall have all such passengers properly secured in a child passenger restraint system or seat belt which meets federal standards applicable at the time of its manufacture.

(a1)      A child less than eight years of age and less than 80 pounds in weight shall be properly secured in a weight‑appropriate child passenger restraint system. In vehicles equipped with an active passenger‑side front air bag, if the vehicle has a rear seat, a child less than five years of age and less than 40 pounds in weight shall be properly secured in a rear seat, unless the child restraint system is designed for use with air bags. If no seating position equipped with a lap and shoulder belt to properly secure the weight‑appropriate child passenger restraint system is available, a child less than eight years of age and between 40 and 80 pounds may be restrained by a properly fitted lap belt only.

(b)        The provisions of this section shall not apply: (i) to ambulances or other emergency vehicles; (ii) if all seating positions equipped with child passenger restraint systems or seat belts are occupied; or (iii) to vehicles which are not required by federal law or regulation to be equipped with seat belts.

(c)        Any driver found responsible for a violation of this section may be punished by a penalty not to exceed twenty‑five dollars ($25.00), even when more than one child less than 16 years of age was not properly secured in a restraint system. No driver charged under this section for failure to have a child under eight years of age properly secured in a restraint system shall be convicted if he produces at the time of his trial proof satisfactory to the court that he has subsequently acquired an approved child passenger restraint system for a vehicle in which the child is normally transported.

(d)        A violation of this section shall have all of the following consequences:

(1)        Two drivers license points shall be assessed pursuant to G.S. 20‑16.

(2)        No insurance points shall be assessed.

(3)        The violation shall not constitute negligence per se or contributory negligence per se.

(4)        The violation shall not be evidence of negligence or contributory negligence. (1981, c. 804, ss. 1, 4, 5; 1985, c. 218; 1993 (Reg. Sess., 1994), c. 748, s. 1; 1999‑183, ss. 6, 7; 2000‑117, s. 1; 2004‑191, ss. 1, 2; 2007‑6, s. 1.)



§ 20-137.2. Operation of vehicles resembling law-enforcement vehicles unlawful; punishment.

§ 20‑137.2.  Operation of vehicles resembling law‑enforcement vehicles unlawful; punishment.

(a)        It is unlawful for any person other than a law‑enforcement officer of the State or of any county, municipality, or other political subdivision thereof, with the intent to impersonate a  law‑enforcement officer, to operate any vehicle, which by its coloration, insignia, lettering, and blue or red light resembles a vehicle owned, possessed, or operated by any law‑enforcement agency.

(b)        Violation of subsection (a) of this section is a Class 1 misdemeanor. (1979, c. 567, s. 1; 1993, c. 539, s. 362; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 20-137.3. Unlawful use of a mobile phone by persons under 18 years of age.

§ 20‑137.3.  Unlawful use of a mobile phone by persons under 18 years of age.

(a)        Definitions.  The following definitions apply in this section:

(1)        Additional technology.  Any technology that provides access to digital media including, but not limited to, a camera, music, the Internet, or games. The term does not include electronic mail or text messaging.

(2)        Mobile telephone.  A device used by subscribers and other users of wireless telephone service to access the service. The term includes: (i) a device with which a user engages in a call using at least one hand, and (ii) a device that has an internal feature or function, or that is equipped with an attachment or addition, whether or not permanently part of the mobile telephone, by which a user engages in a call without the use of either hand, whether or not the use of either hand is necessary to activate, deactivate, or initiate a function of such telephone.

(3)        Wireless telephone service.  A service that is a two‑way real‑time voice telecommunications service that is interconnected to a public switched telephone network and is provided by a commercial mobile radio service, as such term is defined by 47 C.F.R. § 20.3.

(b)        Offense.  Except as otherwise provided in this section, no person under the age of 18 years shall operate a motor vehicle on a public street or highway or public vehicular area while using a mobile telephone or any additional technology associated with a mobile telephone while the vehicle is in motion. This prohibition shall not apply to the use of a mobile telephone or additional technology in a stationary vehicle.

(c)        Seizure.  The provisions of this section shall not be construed as authorizing the seizure or forfeiture of a mobile telephone, unless otherwise provided by law.

(d)        Exceptions.  The provisions of subsection (b) of this section shall not apply if the use of a mobile telephone is for the sole purpose of communicating with:

(1)        Any of the following regarding an emergency situation: an emergency response operator; a hospital, physician's office, or health clinic; a public or privately owned ambulance company or service; a fire department; or a law enforcement agency.

(2)        The motor vehicle operator's parent, legal guardian or spouse.

(e)        Penalty.  Any person violating this section shall have committed an infraction and shall pay a fine of twenty‑five dollars ($25.00). This offense is an offense for which a defendant may waive the right to a hearing or trial and admit responsibility for the infraction pursuant to G.S. 7A‑148. No drivers license points, insurance surcharge, or court costs shall be assessed as a result of a violation of this section.  (2006‑177, s. 1; 2009‑135, s. 1.)



§ 20-137.4. Unlawful use of a mobile phone.

§ 20‑137.4.  Unlawful use of a mobile phone.

(a)        Definitions.  For purposes of this section, the following terms shall mean:

(1)        Additional technology.  As defined in G.S. 20‑137.3(a)(1).

(2)        Emergency situation.  Circumstances such as medical concerns, unsafe road conditions, matters of public safety, or mechanical problems that create a risk of harm for the operator or passengers of a school bus.

(3)        Mobile telephone.  As defined in G.S. 20‑137.3(a)(2).

(4)        School bus.  As defined in G.S. 20‑4.01(27)d4. The term also includes any school activity bus as defined in G.S. 20‑4.01(27)d3. and any vehicle transporting public, private, or parochial school students for compensation.

(b)        Offense.  Except as otherwise provided in this section, no person shall operate a school bus on a public street or highway or public vehicular area while using a mobile telephone or any additional technology associated with a mobile telephone while the school bus is in motion. This prohibition shall not apply to the use of a mobile telephone or additional technology associated with a mobile telephone in a stationary school bus.

(c)        Seizure.  The provisions of this section shall not be construed as authorizing the seizure or forfeiture of a mobile telephone or additional technology, unless otherwise provided by law.

(d)        Exceptions.  The provisions of subsection (b) of this section shall not apply to the use of a mobile telephone or additional technology associated with a mobile telephone for the sole purpose of communicating in an emergency situation.

(e)        Local Ordinances.  No local government may pass any ordinance regulating the use of mobile telephones or additional technology associated with a mobile telephone by operators of school buses.

(f)         Penalty.  A violation of this section shall be a Class 2 misdemeanor and shall be punishable by a fine of not less than one hundred dollars ($100.00). No drivers license points or insurance surcharge shall be assessed as a result of a violation of this section. Failure to comply with the provisions of this section shall not constitute negligence per se or contributory negligence by the operator in any action for the recovery of damages arising out of the operation, ownership, or maintenance of a school bus. (2007‑261, s. 1.)



§ 20-137.4A. Unlawful use of mobile telephone for text messaging or electronic mail.

§ 20‑137.4A.  Unlawful use of mobile telephone for text messaging or electronic mail.

(a)        Offense.  It shall be unlawful for any person to operate a vehicle on a public street or highway or public vehicular area while using a mobile telephone to:

(1)        Manually enter multiple letters or text in the device as a means of communicating with another person; or

(2)        Read any electronic mail or text message transmitted to the device or stored within the device, provided that this prohibition shall not apply to any name or number stored in the device nor to any caller identification information.

(b)        Exceptions.  The provisions of this section shall not apply to:

(1)        The operator of a vehicle that is lawfully parked or stopped.

(2)        Any of the following while in the performance of their official duties: a law enforcement officer; a member of a fire department; or the operator of a public or private ambulance.

(3)        The use of factory‑installed or aftermarket global positioning systems (GPS) or wireless communications devices used to transmit or receive data as part of a digital dispatch system.

(4)        The use of voice operated technology.

(c)        Penalty.  A violation of this section while operating a school bus, as defined in G.S. 20‑137.4(a)(4), shall be a Class 2 misdemeanor and shall be punishable by a fine of not less than one hundred dollars ($100.00). Any other violation of this section shall be an infraction and shall be punishable by a fine of one hundred dollars ($100.00) and the costs of court.

No drivers license points or insurance surcharge shall be assessed as a result of a violation of this section. Failure to comply with the provisions of this section shall not constitute negligence per se or contributory negligence per se by the operator in any action for the recovery of damages arising out of the operation, ownership, or maintenance of a vehicle.  (2009‑135, s. 2.)



§ 20-137.5. Child passenger safety technician; limitation of liability.

§ 20‑137.5.  Child passenger safety technician; limitation of liability.

(a)        The following definitions apply in this section:

(1)        Certified child passenger safety technician.  A certified child passenger safety technician is an individual who has successfully completed the U.S. Department of Transportation National Highway Traffic Safety Administration's (NHTSA) National Standardized Child Passenger Safety Certification Training Program and who maintains a current child passenger safety technician or technician instructor certification through the current certifying body for the National Child Passenger Safety Training Program as designated by the National Highway Traffic Safety Administration.

(2)        Sponsoring organization.  A sponsoring organization is a person or organization other than a manufacturer of or employee or agent of a manufacturer of child safety seats that:

a.         Offers or arranges for the public a nonprofit child safety seat educational program, checkup event, or checking station program utilizing certified child passenger safety technicians; or

b.         Owns property upon which a nonprofit child safety seat educational program, checkup event, or checking station program for the public occurs utilizing certified child passenger safety technicians.

(b)        Limitation of Liability.  Except as provided in subsection (c) of this section, a certified child passenger safety technician or sponsoring organization shall not be liable to any person as a result of any act or omission that occurs solely in the inspection, installation, or adjustment of a child safety seat or in providing education regarding the installation or adjustment of a child safety seat if:

(1)        The service is provided without fee or charge other than reimbursement for expenses, and

(2)        The child passenger safety technician or sponsoring organization acts in good faith and within the scope of training for which the technician is currently certified.

(c)        Exceptions.  The limitation on liability shall not apply under any of the following conditions:

(1)        The act or omission of the certified child passenger safety technician or sponsoring organization constitutes willful or wanton misconduct or gross negligence.

(2)        The inspection, installation, or adjustment of a child safety seat or education provided regarding the installation or adjustment of a child safety seat is in conjunction with the for‑profit sale of a child safety seat.  (2008‑178, s. 1.)



§ 20-137.6. Declaration of purpose.

Part 9A. Abandoned and Derelict Motor Vehicles.

§ 20‑137.6.  Declaration of purpose.

Abandoned and derelict motor vehicles constitute a hazard to the health and welfare of the people of the State in that such vehicles can harbor noxious diseases, furnish shelter and breeding places for vermin, and present physical dangers to the safety and well‑ being of children and other citizens. It is therefore in the public interest that the present accumulation of abandoned and derelict motor vehicles be eliminated and that the future abandonment of such vehicles be prevented. (1973, c. 720, s. 1.)



§ 20-137.7. Definitions of words and phrases.

§ 20‑137.7.  Definitions of words and phrases.

The following words and phrases when used in this Part shall for the purpose of this Part have the meaning respectively prescribed to them in this Part, except in those instances where the context clearly indicates a different meaning:

(1)        "Abandoned vehicle" means a motor vehicle that has remained illegally on private or public property for a period of more than 10 days without the consent of the owner or person in control of the property.

(2)        "Demolisher" means any person, firm or corporation whose business is to convert a motor vehicle into processed scrap or scrap metal or otherwise to wreck, or dismantle, such a vehicle.

(3)        "Department" means the North Carolina Department of Transportation.

(4)        "Derelict vehicle" means a motor vehicle:

a.         Whose certificate of registration has expired and the registered and legal owner no longer resides at the address listed on the last certificate of registration on record with the North Carolina Department of Transportation; or

b.         Whose major parts have been removed so as to render the vehicle inoperable and incapable of passing inspection as required under existing standards; or

c.         Whose manufacturer's serial plates, vehicle identification numbers, license number plates and any other means of identification have been removed so as to  nullify efforts to locate or identify the registered and  legal owner; or

d.         Whose registered and legal owner of record disclaims ownership or releases his rights thereto; or

e.         Which is more than 12 years old and does not bear a current license as required by the Department.

(5)        "Officer" means any law‑enforcement officer of the State, of any county or of any municipality including county  sanitation officers.

(6)        "Salvage yard" means a business or a person who possesses five or more derelict vehicles, regularly engages in buying and selling used vehicle parts.

(7)        "Secretary" means the Secretary of the North Carolina Department of Transportation.

(8)        "Tag" means any type of notice affixed to an abandoned or derelict motor vehicle advising the owner or the person in possession that the same has been declared an abandoned or derelict vehicle and will be treated as such, which tag shall be of sufficient size as to be easily discernible and contain such information as the Secretary deems necessary to enforce this Part.

(9)        "Vehicle" means every device in, upon, or by which any person or property is or may be transported or drawn upon a highway by mechanical means.

(10)      "Vehicle recycling" means the process whereby discarded vehicles (abandoned, derelict or wrecked) are collected and then processed by shredding, bailing or shearing to produce processed scrap iron and steel which is then remelted by steel mills and foundries to make raw materials which are subsequently used to manufacture new metal‑based products for the consumer. (1973, c. 720, s. 1.)



§ 20-137.8. Secretary may adopt rules and regulations.

§ 20‑137.8.  Secretary may adopt rules and regulations.

The Secretary is hereby vested with the power and is charged with the duties of administering the provisions of this Part and is authorized to adopt such rules and regulations as may be necessary to carry out the provisions thereof. (1973, c. 720, s. 1.)



§ 20-137.9. Removal from private property.

§ 20‑137.9.  Removal from private property.

Any abandoned or any derelict vehicle in this State shall be subject to be removed from public or private property provided not  objected to by the owner of the private property after notice as hereinafter provided and disposed of in accordance with the provisions of this Part, provided, that all abandoned motor vehicles left on any right‑of‑way of any road or highway in this State may be removed in accordance with G.S. 20‑161. (1973, c. 720, s. 1.)



§ 20-137.10. Abandoned and derelict vehicles to be tagged; determination of value.

§ 20‑137.10.  Abandoned and derelict vehicles to be tagged; determination of value.

(a)        When any vehicle is derelict or abandoned in this State, the Secretary shall cause a tag to be placed on the vehicle which shall be notice to the owner, the person in possession of the vehicle, or any lienholder that the same is considered to have been derelict or abandoned and is subject to forfeiture to the State.

(b)        Repealed by Session Laws 1975, c. 438, s. 3.

(c)        The tag shall serve as the only notice that if the vehicle is not removed within five days from the date reflected on the tag, it will be removed to a designated place to be sold. After the vehicle is removed, the Secretary shall give notice in writing to the person in whose name the vehicle was last registered at the last address reflected in the Department's records and to any lienholder of record  that the vehicle is being held, designating the place where the vehicle is being held and that if it is not redeemed within 10 days from the date of the notice by paying all costs of removal and storage the same shall be sold for recycling purposes. The proceeds of the sale shall be deposited in the highway fund established for the purpose of administering the provisions of this Part.

(d)        If the value of the vehicle is determined to be more than one  hundred dollars ($100.00), and if the identity of the last registered  owner cannot be determined or if the registration contains no address for the owner, or if it is impossible to determine with reasonable certainty the identification and addresses of any lienholders, notice by one publication in a newspaper of general circulation in the area where the vehicle was located shall be sufficient to meet all requirements of notice pursuant to this Part. The notice of publication may contain multiple listings of vehicles. Five days after date of publication the advertised vehicles may be sold. The proceeds  of such sale shall be deposited in the highway fund established for the purpose of administering the provisions of this Part.

(d1)      If the value of the vehicle is determined to be less than one hundred dollars ($100.00), and if the identity of the last registered  owner cannot be determined or if the registration contains no address for the owner, or if it is impossible to determine with reasonable certainty the identification and addresses of any lienholders, no notice in addition to that required by subsection (a) hereof shall be  required prior to sale.

(e)        All officers, as defined in this Part, are given the authority to appraise or determine the value of derelict or abandoned vehicles as defined in this Part. (1973, c. 720, s. 1; 1975, c. 438, s. 3.)



§ 20-137.11. Title to vest in State.

§ 20‑137.11.  Title to vest in State.

Title to all vehicles sold or disposed of in accordance with this Part shall vest in the State. All manufacturers' serial number plates and any other identification numbers for all vehicles sold to any person other than a demolisher shall at the time of the sale be turned in to the Department for destruction. Any demolisher purchasing or acquiring any vehicle hereunder shall, under oath, state to the Department that the vehicles purchased or acquired by it have been shredded or recycled.

The Secretary shall remove and destroy all departmental records relating to such vehicles in such method and manner as he may prescribe. (1973, c. 720, s. 1.)



§ 20-137.12. Secretary may contract for disposal.

§ 20‑137.12.  Secretary may contract for disposal.

The Secretary is hereby authorized to contract with any federal, other state, county or municipal authority or private enterprise for tagging, collection, storage, transportation or any other services necessary to prepare derelict or abandoned vehicles for recycling or other methods of disposal. Publicly owned properties, when available, shall be provided as temporary collecting areas for the vehicles defined herein. The Secretary shall have full authority to sell such derelict or abandoned vehicles. If the Secretary deems it more advisable and practical, in addition, he is authorized to contract with private enterprise for the purchase of such vehicles for recycling. (1973, c. 720, s. 1.)



§ 20-137.13. No liability for removal.

§ 20‑137.13.  No liability for removal.

No agent or employee of any federal, State, county or municipal government, no person or occupant of the premises from which any derelict or abandoned vehicle shall be removed, nor any person or  firm contracting for the removal of or disposition of any such vehicle shall be held criminally or civilly liable in any way arising out of or caused by carrying out or enforcing any provisions of this Part. (1973, c. 720, s. 1.)



§ 20-137.14. Enclosed, antique, registered and certain other vehicles exempt.

§ 20‑137.14.  Enclosed, antique, registered and certain other vehicles exempt.

The provisions of this Part shall not apply to vehicles located on used car lots, in private garages, enclosed parking lots, or on any other parking area on private property which is not visible from any public street or highway, nor to motor vehicles classified as antiques and registered under the laws of the State of North Carolina, those not required by law to be registered, or those in possession of a salvage yard as defined in G.S. 20‑137.7, unless that vehicle presents some safety or health hazard or constitutes a nuisance. (1973, c. 720, s. 1.)



§ 20-138: Repealed by Session Laws 1983, c. 435, s. 23.

Part 10.  Operation of Vehicles and Rules of the Road.

§ 20‑138:  Repealed by Session Laws 1983, c. 435, s. 23.



§ 20-138.1. Impaired driving.

§ 20‑138.1.  Impaired driving.

(a)        Offense.  A person commits the offense of impaired driving if he drives any vehicle upon any highway, any street, or any public vehicular area within this State:

(1)        While under the influence of an impairing substance; or

(2)        After having consumed sufficient alcohol that he has, at any relevant time after the driving, an alcohol concentration of 0.08 or more. The results of a chemical analysis shall be deemed sufficient evidence to prove a person's alcohol concentration; or

(3)        With any amount of a Schedule I controlled substance, as listed in G.S. 90‑89, or its metabolites in his blood or urine.

(a1)      A person who has submitted to a chemical analysis of a blood sample, pursuant to G.S. 20‑139.1(d), may use the result in rebuttal as evidence that the person did not have, at a relevant time after driving, an alcohol concentration of 0.08 or more.

(b)        Defense Precluded.  The fact that a person charged with violating this section is or has been legally entitled to use alcohol or a drug is not a defense to a charge under this section.

(b1)      Defense Allowed.  Nothing in this section shall preclude a person from asserting that a chemical analysis result is inadmissible pursuant to G.S. 20‑139.1(b2).

(c)        Pleading.  In any prosecution for impaired driving, the pleading is sufficient if it states the time and place of the alleged offense in the usual form and charges that the defendant drove a vehicle on a highway or public vehicular area while subject to an impairing substance.

(d)        Sentencing Hearing and Punishment.  Impaired driving as defined in this section is a misdemeanor. Upon conviction of a defendant of impaired driving, the presiding judge shall hold a sentencing hearing and impose punishment in accordance with G.S. 20‑179.

(e)        Exception.  Notwithstanding the definition of "vehicle" pursuant to G.S. 20‑4.01(49), for purposes of this section the word "vehicle" does not include a horse. (1983, c. 435, s. 24; 1989, c. 711, s. 2; 1993, c. 285, s. 1; 2006‑253, s. 9.)



§ 20-138.2. Impaired driving in commercial vehicle.

§ 20‑138.2.  Impaired driving in commercial vehicle.

(a)        Offense.  A person commits the offense of impaired driving in a commercial motor vehicle if he drives a commercial motor vehicle upon any highway, any street, or any public vehicular area within the State:

(1)        While under the influence of an impairing substance; or

(2)        After having consumed sufficient alcohol that he has, at any relevant time after the driving, an alcohol concentration of 0.04 or more. The results of a chemical analysis shall be deemed sufficient evidence to prove a person's alcohol concentration; or

(3)        With any amount of a Schedule I controlled substance, as listed in G.S. 90‑89, or its metabolites in his blood or urine.

(a1)      A person who has submitted to a chemical analysis of a blood sample, pursuant to G.S. 20‑139.1(d), may use the result in rebuttal as evidence that the person did not have, at a relevant time after driving, an alcohol concentration of 0.04 or more.

(a2)      In order to prove the gross vehicle weight rating of a vehicle as defined in G.S. 20‑4.01(12b), the opinion of a person who observed the vehicle as to the weight, the testimony of the gross vehicle weight rating affixed to the vehicle, the registered or declared weight shown on the Division's records pursuant to G.S. 20‑26(b1), the gross vehicle weight rating as determined from the vehicle identification number, the listed gross weight publications from the manufacturer of the vehicle, or any other description or evidence shall be admissible.

(b)        Defense Precluded.  The fact that a person charged with violating this section is or has been legally entitled to use alcohol or a drug is not a defense to a charge under this section.

(b1)      Defense Allowed.  Nothing in this section shall preclude a person from asserting that a chemical analysis result is inadmissible pursuant to G.S. 20‑139.1(b2).

(c)        Pleading.  To charge a violation of this section, the pleading is sufficient if it states the time and place of the alleged offense in the usual form and charges the defendant drove a commercial motor vehicle on a highway, street, or public vehicular area while subject to an impairing substance.

(d)        Implied Consent Offense.  An offense under this section is an implied consent offense subject to the provisions of G.S. 20‑16.2.

(e)        Punishment.  The offense in this section is a misdemeanor and any defendant convicted under this section shall be sentenced under G.S. 20‑179. This offense is not a lesser included offense of impaired driving under G.S. 20‑138.1, and if a person is convicted under this section and of an offense involving impaired driving under G.S. 20‑138.1 arising out of the same transaction, the aggregate punishment imposed by the Court may not exceed the maximum punishment applicable to the offense involving impaired driving under G.S. 20‑138.1.

(f)         Repealed by Session Laws 1991, c. 726, s. 19.

(g)        Chemical Analysis Provisions.  The provisions of G.S. 20‑139.1 shall apply to the offense of impaired driving in a commercial motor vehicle. (1989, c. 771, s. 12; 1991, c. 726, s. 19; 1993, c. 539, s. 363; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑182, s. 24; 2006‑253, s. 10.)



§ 20-138.2A. Operating a commercial vehicle after consuming alcohol.

§ 20‑138.2A.  Operating a commercial vehicle after consuming alcohol.

(a)        Offense.  A person commits the offense of operating a commercial motor vehicle after consuming alcohol if the person drives a commercial motor vehicle, as defined in G.S. 20‑4.01(3d)a. and b., upon any highway, any street, or any public vehicular area within the State while consuming alcohol or while alcohol remains in the person's body.

(b)        Implied‑Consent Offense.  An offense under this section is an implied‑consent offense subject to the provisions of G.S. 20‑16.2. The provisions of G.S. 20‑139.1 shall apply to an offense committed under this section.

(b1)      Odor Insufficient.  The odor of an alcoholic beverage on the breath of the driver is insufficient evidence by itself to prove beyond a reasonable doubt that alcohol was remaining in the driver's body in violation of this section unless the driver was offered an alcohol screening test or chemical analysis and refused to provide all required samples of breath or blood for analysis.

(b2)      Alcohol Screening Test.  Notwithstanding any other provision of law, an alcohol screening test may be administered to a driver suspected of violation of subsection (a) of this section, and the results of an alcohol screening test or the driver's refusal to submit may be used by a law enforcement officer, a court, or an administrative agency in determining if alcohol was present in the driver's body. No alcohol screening tests are valid under this section unless the device used is one approved by the Department of Health and Human Services, and the screening test is conducted in accordance with the applicable regulations of the Department as to its manner and use.

(c)        Punishment.  Except as otherwise provided in this subsection, a violation of the offense described in subsection (a) of this section is a Class 3 misdemeanor and, notwithstanding G.S. 15A‑1340.23, is punishable by a penalty of one hundred dollars ($100.00). A second or subsequent violation of this section is a misdemeanor punishable under G.S. 20‑179. This offense is a lesser included offense of impaired driving of a commercial vehicle under G.S. 20‑138.2.

(d)        Second or Subsequent Conviction Defined.  A conviction for violating this offense is a second or subsequent conviction if at the time of the current offense the person has a previous conviction under this section, and the previous conviction occurred in the seven years immediately preceding the date of the current offense. This definition of second or subsequent conviction also applies to G.S. 20‑17(a)(13) and G.S. 20‑17.4(a)(6).  (1998‑182, s. 23; 1999‑406, s. 15; 2000‑140, s. 5; 2000‑155, s. 16; 2007‑182, s. 2; 2008‑187, s. 36(a).)



§ 20-138.2B. Operating a school bus, school activity bus, or child care vehicle after consuming alcohol.

§ 20‑138.2B.  Operating a school bus, school activity bus, or child care vehicle after consuming alcohol.

(a)        Offense.  A person commits the offense of operating a school bus, school activity bus, or child care vehicle after consuming alcohol if the person drives a school bus, school activity bus, or child care vehicle upon any highway, any street, or any public vehicular area within the State while consuming alcohol or while alcohol remains in the person's body.

(b)        Implied‑Consent Offense.  An offense under this section is an implied‑consent offense subject to the provisions of G.S. 20‑16.2. The provisions of G.S. 20‑139.1 shall apply to an offense committed under this section.

(b1)      Odor Insufficient.  The odor of an alcoholic beverage on the breath of the driver is insufficient evidence by itself to prove beyond a reasonable doubt that alcohol was remaining in the driver's body in violation of this section unless the driver was offered an alcohol screening test or chemical analysis and refused to provide all required samples of breath or blood for analysis.

(b2)      Alcohol Screening Test.  Notwithstanding any other provision of law, an alcohol screening test may be administered to a driver suspected of violation of subsection (a) of this section, and the results of an alcohol screening test or the driver's refusal to submit may be used by a law enforcement officer, a court, or an administrative agency in determining if alcohol was present in the driver's body. No alcohol screening tests are valid under this section unless the device used is one approved by the Department of Health and Human Services, and the screening test is conducted in accordance with the applicable regulations of the Department as to its manner and use.

(c)        Punishment.  Except as otherwise provided in this subsection, a violation of the offense described in subsection (a) of this section is a Class 3 misdemeanor and, notwithstanding G.S. 15A‑1340.23, is punishable by a penalty of one hundred dollars ($100.00). A second or subsequent violation of this section is a misdemeanor punishable under G.S. 20‑179. This offense is a lesser included offense of impaired driving of a commercial vehicle under G.S. 20‑138.1.

(d)        Second or Subsequent Conviction Defined.  A conviction for violating this offense is a second or subsequent conviction if at the time of the current offense the person has a previous conviction under this section, and the previous conviction occurred in the seven years immediately preceding the date of the current offense. This definition of second or subsequent conviction also applies to G.S. 20‑19(c2).  (1998‑182, s. 27; 1999‑406, s. 16; 2000‑140, s. 6; 2000‑155, s. 17; 2007‑182, s. 2; 2008‑187, s. 36(b).)



§ 20-138.2C. Possession of alcoholic beverages while operating a commercial motor vehicle.

§ 20‑138.2C.  Possession of alcoholic beverages while operating a commercial motor vehicle.

A person commits the offense of operating a commercial motor vehicle while possessing alcoholic beverages if the person drives a commercial motor vehicle, as defined in G.S. 20‑4.01(3d), upon any highway, any street, or any public vehicular area within the State while having an open or closed alcoholic beverage in the passenger area of the commercial motor vehicle. This section shall not apply to the driver of a commercial motor vehicle that is also an excursion passenger vehicle, a for‑hire passenger vehicle, a common carrier of passengers, or a motor home, if the alcoholic beverage is in possession of a passenger or is in the passenger area of the vehicle. (1999‑330, s. 2.)



§ 20-138.3. Driving by person less than 21 years old after consuming alcohol or drugs.

§ 20‑138.3.  Driving by person less than 21 years old after consuming alcohol or drugs.

(a)        Offense.  It is unlawful for a person less than 21 years old to drive a motor vehicle on a highway or public vehicular area while consuming alcohol or at any time while he has remaining in his body any alcohol or controlled substance previously consumed, but a person less than 21 years old does not violate this section if he drives with a controlled substance in his body which was lawfully obtained and taken in therapeutically appropriate amounts.

(b)        Subject to Implied‑Consent Law.  An offense under this section is an alcohol‑related offense subject to the implied‑consent provisions of G.S. 20‑16.2.

(b1)      Odor Insufficient.  The odor of an alcoholic beverage on the breath of the driver is insufficient evidence by itself to prove beyond a reasonable doubt that alcohol was remaining in the driver's body in violation of this section unless the driver was offered an alcohol screening test or chemical analysis and refused to provide all required samples of breath or blood for analysis.

(b2)      Alcohol Screening Test.  Notwithstanding any other provision of law, an alcohol screening test may be administered to a driver suspected of violation of subsection (a) of this section, and the results of an alcohol screening test or the driver's refusal to submit may be used by a law enforcement officer, a court, or an administrative agency in determining if alcohol was present in the driver's body. No alcohol screening tests are valid under this section unless the device used is one approved by the Department of Health and Human Services, and the screening test is conducted in accordance with the applicable regulations of the Department as to its manner and use.

(c)        Punishment; Effect When Impaired Driving Offense Also Charged.  The offense in this section is a Class 2 misdemeanor. It is not, in any circumstances, a lesser included offense of impaired driving under G.S. 20‑138.1, but if a person is convicted under this section and of an offense involving impaired driving arising out of the same transaction, the aggregate punishment imposed by the court may not exceed the maximum applicable to the offense involving impaired driving, and any minimum punishment applicable shall be imposed.

(d)        Limited Driving Privilege.  A person who is convicted of violating subsection (a) of this section and whose drivers license is revoked solely based on that conviction may apply for a limited driving privilege as provided in G.S. 20‑179.3. This subsection shall apply only if the person meets both of the following requirements:

(1)        Is 18, 19, or 20 years old on the date of the offense.

(2)        Has not previously been convicted of a violation of this section.

The judge may issue the limited driving privilege only if the person meets the eligibility requirements of G.S. 20‑179.3, other than the requirement in G.S. 20‑179.3(b)(1)c. G.S. 20‑179.3(e) shall not apply. All other terms, conditions, and restrictions provided for in G.S. 20‑179.3 shall apply. G.S. 20‑179.3, rather than this subsection, governs the issuance of a limited driving privilege to a person who is convicted of violating subsection (a) of this section and of driving while impaired as a result of the same transaction. (1983, c. 435, s. 34; 1985 (Reg. Sess., 1986), c. 852, s. 11; 1993, c. 539, s. 364; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 506, s. 6; 1997‑379, ss. 4, 5.2; 2000‑140, s. 7; 2000‑155, s. 18; 2006‑253, s. 11.)



§ 20-138.4. Requirement that prosecutor explain reduction or dismissal of charge in implied-consent case.

§ 20‑138.4.  Requirement that prosecutor explain reduction or dismissal of charge in implied‑consent case.

(a)        Any prosecutor shall enter detailed facts in the record of any case subject to the implied‑consent law or involving driving while license revoked for impaired driving as defined in G.S. 20‑28.2 explaining orally in open court and in writing the reasons for his action if he:

(1)        Enters a voluntary dismissal; or

(2)        Accepts a plea of guilty or no contest to a lesser included offense; or

(3)        Substitutes another charge, by statement of charges or otherwise, if the substitute charge carries a lesser mandatory minimum punishment or is not a case subject to the implied‑consent law; or

(4)        Otherwise takes a discretionary action that effectively dismisses or reduces the original charge in a case subject to the implied‑consent law.

General explanations such as "interests of justice" or "insufficient evidence" are not sufficiently detailed to meet the requirements of this section.

(b)        The written explanation shall be signed by the prosecutor taking the action on a form approved by the Administrative Office of the Courts and shall contain, at a minimum:

(1)        The alcohol concentration or the fact that the driver refused.

(2)        A list of all prior convictions of implied‑consent offenses or driving while license revoked.

(3)        Whether the driver had a valid drivers license or privilege to drive in this State as indicated by the Division's records.

(4)        A statement that a check of the database of the Administrative Office of the Courts revealed whether any other charges against the defendant were pending.

(5)        The elements that the prosecutor believes in good faith can be proved, and a list of those elements that the prosecutor cannot prove and why.

(6)        The name and agency of the charging officer and whether the officer is available.

(7)        Any reason why the charges are dismissed.

(c)        (See Editor's note on effective date) A copy of the form required in subsection (b) of this section shall be sent to the head of the law enforcement agency that employed the charging officer, to the district attorney who employs the prosecutor, and filed in the court file. The Administrative Office of the Courts shall electronically record this data in its database and make it available upon request. (1983, c. 435, s. 25; 1987 (Reg. Sess., 1988), c. 1112; 1989, c. 771, s. 18; 2006‑253, s. 19; 2007‑493, s. 16.)



§ 20-138.5. Habitual impaired driving.

§ 20‑138.5.  Habitual impaired driving.

(a)        A person commits the offense of habitual impaired driving if he drives while impaired as defined in G.S. 20‑138.1 and has been convicted of three or more offenses involving impaired driving as defined in G.S. 20‑4.01(24a) within 10 years of the date of this offense.

(b)        A person convicted of violating this section shall be punished as a Class F felon and shall be sentenced to a minimum active term of not less than 12 months of imprisonment, which shall not be suspended. Sentences imposed under this subsection shall run consecutively with and shall commence at the expiration of any sentence being served.

(c)        An offense under this section is an implied consent offense subject to the provisions of G.S. 20‑16.2. The provisions of G.S. 20‑139.1 shall apply to an offense committed under this section.

(d)        A person convicted under this section shall have his license permanently revoked.

(e)        If a person is convicted under this section, the motor vehicle that was driven by the defendant at the time the defendant committed the offense of impaired driving becomes property subject to forfeiture in accordance with the procedure set out in G.S. 20‑28.2. In applying the procedure set out in that statute, an owner or a holder of a security interest is considered an innocent party with respect to a motor vehicle subject to forfeiture under this subsection if any of the following applies:

(1)        The owner or holder of the security interest did not know and had no reason to know that the defendant had been convicted within the previous seven years of three or more offenses involving impaired driving.

(2)        The defendant drove the motor vehicle without the consent of the owner or the holder of the security interest. (1989 (Reg. Sess., 1990), c. 1039, s. 7; 1993, c. 539, s. 1258; 1994, Ex. Sess., c. 14, s. 32; c. 24, s. 14(c); 1993 (Reg. Sess., 1994), c. 761, s. 34.1; c. 767, s. 32; 1997‑379, s. 6; 2006‑253, ss. 12, 13.)



§ 20-138.6. Reserved for future codification purposes.

§ 20‑138.6.  Reserved for future codification purposes.



§ 20-138.7. Transporting an open container of alcoholic beverage.

§ 20‑138.7.  Transporting an open container of alcoholic beverage.

(a)        Offense.  No person shall drive a motor vehicle on a highway or the right‑of‑way of a highway:

(1)        While there is an alcoholic beverage in the passenger area in other than the unopened manufacturer's original container; and

(2)        While the driver is consuming alcohol or while alcohol remains in the driver's body.

(a1)      Offense.  No person shall possess an alcoholic beverage other than in the unopened manufacturer's original container, or consume an alcoholic beverage, in the passenger area of a motor vehicle while the motor vehicle is on a highway or the right‑of‑way of a highway. For purposes of this subsection, only the person who possesses or consumes an alcoholic beverage in violation of this subsection shall be charged with this offense.

(a2)      Exception.  It shall not be a violation of subsection (a1) of this section for a passenger to possess an alcoholic beverage other than in the unopened manufacturer's original container, or for a passenger to consume an alcoholic beverage, if the container is:

(1)        In the passenger area of a motor vehicle that is designed, maintained, or used primarily for the transportation of persons for compensation;

(2)        In the living quarters of a motor home or house car as defined in G.S. 20‑4.01(27)d2.; or

(3)        In a house trailer as defined in G.S. 20‑4.01(14).

(a3)      Meaning of Terms.  Under this section, the term "motor vehicle" means only those types of motor vehicles which North Carolina law requires to be registered, whether the motor vehicle is registered in North Carolina or another jurisdiction.

(b)        Subject to Implied‑Consent Law.  An offense under this section is an alcohol‑related offense subject to the implied‑consent provisions of G.S. 20‑16.2.

(c)        Odor Insufficient.  The odor of an alcoholic beverage on the breath of the driver is insufficient evidence to prove beyond a reasonable doubt that alcohol was remaining in the driver's body in violation of this section, unless the driver was offered an alcohol screening test or chemical analysis and refused to provide all required samples of breath or blood for analysis.

(d)        Alcohol Screening Test.  Notwithstanding any other provision of law, an alcohol screening test may be administered to a driver suspected of violating subsection (a) of this section, and the results of an alcohol screening test or the driver's refusal to submit may be used by a law enforcement officer, a court, or an administrative agency in determining if alcohol was present in the driver's body. No alcohol screening tests are valid under this section unless the device used is one approved by the Commission for Public Health, and the screening test is conducted in accordance with the applicable regulations of the Commission as to the manner of its use.

(e)        Punishment; Effect When Impaired Driving Offense Also Charged.  Violation of subsection (a) of this section shall be a Class 3 misdemeanor for the first offense and shall be a Class 2 misdemeanor for a second or subsequent offense. Violation of subsection (a) of this section is not a lesser included offense of impaired driving under G.S. 20‑138.1, but if a person is convicted under subsection (a) of this section and of an offense involving impaired driving arising out of the same transaction, the punishment imposed by the court shall not exceed the maximum applicable to the offense involving impaired driving, and any minimum applicable punishment shall be imposed. Violation of subsection (a1) of this section by the driver of the motor vehicle is a lesser‑included offense of subsection (a) of this section. A violation of subsection (a) shall be considered a moving violation for purposes of G.S. 20‑16(c).

Violation of subsection (a1) of this section shall be an infraction and shall not be considered a moving violation for purposes of G.S. 20‑16(c).

(f)         Definitions.  If the seal on a container of alcoholic beverages has been broken, it is opened within the meaning of this section. For purposes of this section, "passenger area of a motor vehicle" means the area designed to seat the driver and passengers and any area within the reach of a seated driver or passenger, including the glove compartment. The area of the trunk or the area behind the last upright back seat of a station wagon, hatchback, or similar vehicle shall not be considered part of the passenger area. The term "alcoholic beverage" is as defined in G.S. 18B‑101(4).

(g)        Pleading.  In any prosecution for a violation of subsection (a) of this section, the pleading is sufficient if it states the time and place of the alleged offense in the usual form and charges that the defendant drove a motor vehicle on a highway or the right‑of‑way of a highway with an open container of alcoholic beverage after drinking.

In any prosecution for a violation of subsection (a1) of this section, the pleading is sufficient if it states the time and place of the alleged offense in the usual form and charges that (i) the defendant possessed an open container of alcoholic beverage in the passenger area of a motor vehicle while the motor vehicle was on a highway or the right‑of‑way of a highway, or (ii) the defendant consumed an alcoholic beverage in the passenger area of a motor vehicle while the motor vehicle was on a highway or the right‑of‑way of a highway.

(h)        Limited Driving Privilege.  A person who is convicted of violating subsection (a) of this section and whose drivers license is revoked solely based on that conviction may apply for a limited driving privilege as provided for in G.S. 20‑179.3. The judge may issue the limited driving privilege only if the driver meets the eligibility requirements of G.S. 20‑179.3, other than the requirement in G.S. 20‑179.3(b)(1)c. G.S. 20‑179.3(e) shall not apply. All other terms, conditions, and restrictions provided for in G.S. 20‑179.3 shall apply. G.S. 20‑179.3, rather than this subsection, governs the issuance of a limited driving privilege to a person who is convicted of violating subsection (a) of this section and of driving while impaired as a result of the same transaction. (1995, c. 506, s. 9; 2000‑155, s. 4; 2002‑25, s. 1; 2006‑66, s. 21.7; 2007‑182, s. 2.)



§ 20-139. Repealed by Session Laws 1983, c. 435, s. 23.

§ 20‑139.  Repealed by Session Laws 1983, c. 435, s. 23.



§ 20-139.1. Procedures governing chemical analyses; admissibility; evidentiary provisions; controlled-drinking programs.

§ 20‑139.1.  Procedures governing chemical analyses; admissibility; evidentiary provisions; controlled‑drinking programs.

(a)        Chemical Analysis Admissible.  In any implied‑consent offense under G.S. 20‑16.2, a person's alcohol concentration or the presence of any other impairing substance in the person's body as shown by a chemical analysis is admissible in evidence. This section does not limit the introduction of other competent evidence as to a person's alcohol concentration or results of other tests showing the presence of an impairing substance, including other chemical tests.

(b)        Approval of Valid Test Methods; Licensing Chemical Analysts.  The results of a chemical analysis shall be deemed sufficient evidence to prove a person's alcohol concentration. A chemical analysis of the breath administered pursuant to the implied‑consent law is admissible in any court or administrative hearing or proceeding if it meets both of the following requirements:

(1)        It is performed in accordance with the rules of the Department of Health and Human Services.

(2)        The person performing the analysis had, at the time of the analysis, a current permit issued by the Department of Health and Human Services authorizing the person to perform a test of the breath using the type of instrument employed.

For purposes of establishing compliance with subdivision (b)(1) of this section, the court or administrative agency shall take notice of the rules of the Department of Health and Human Services. For purposes of establishing compliance with subdivision (b)(2) of this section, the court or administrative agency shall take judicial notice of the list of permits issued to the person performing the analysis, the type of instrument on which the person is authorized to perform tests of the breath, and the date the permit was issued. The Department of Health and Human Services may ascertain the qualifications and competence of individuals to conduct particular chemical analyses and the methods for conducting chemical analyses. The Department may issue permits to conduct chemical analyses to individuals it finds qualified subject to periodic renewal, termination, and revocation of the permit in the Department's discretion.

(b1)      When Officer May Perform Chemical Analysis.  Any person possessing a current permit authorizing the person to perform chemical analysis may perform a chemical analysis.

(b2)      Breath Analysis Results Preventive Maintenance.  The Department of Health and Human Services shall perform preventive maintenance on breath‑testing instruments used for chemical analysis. A court or administrative agency shall take judicial notice of the preventive maintenance records of the Department. Notwithstanding the provisions of subsection (b), the results of a chemical analysis of a person's breath performed in accordance with this section are not admissible in evidence if:

(1)        The defendant objects to the introduction into evidence of the results of the chemical analysis of the defendant's breath; and

(2)        The defendant demonstrates that, with respect to the instrument used to analyze the defendant's breath, preventive maintenance procedures required by the regulations of the Department of Health and Human Services had not been performed within the time limits prescribed by those regulations.

(b3)      Sequential Breath Tests Required.  The methods governing the administration of chemical analyses of the breath shall require the testing of at least duplicate sequential breath samples. The results of the chemical analysis of all breath samples are admissible if the test results from any two consecutively collected breath samples do not differ from each other by an alcohol concentration greater than 0.02. Only the lower of the two test results of the consecutively administered tests can be used to prove a particular alcohol concentration. A person's refusal to give the sequential breath samples necessary to constitute a valid chemical analysis is a refusal under G.S. 20‑16.2(c).

A person's refusal to give the second or subsequent breath sample shall make the result of the first breath sample, or the result of the sample providing the lowest alcohol concentration if more than one breath sample is provided, admissible in any judicial or administrative hearing for any relevant purpose, including the establishment that a person had a particular alcohol concentration for conviction of an offense involving impaired driving.

(b4)      Repealed by Session Laws 2006‑253, s. 16, effective December 1, 2006, and applicable to offenses committed on or after that date

(b5)      Subsequent Tests Allowed.  A person may be requested, pursuant to G.S. 20‑16.2, to submit to a chemical analysis of the person's blood or other bodily fluid or substance in addition to or in lieu of a chemical analysis of the breath, in the discretion of a law enforcement officer. If a subsequent chemical analysis is requested pursuant to this subsection, the person shall again be advised of the implied consent rights in accordance with G.S. 20‑16.2(a). A person's willful refusal to submit to a chemical analysis of the blood or other bodily fluid or substance is a willful refusal under G.S. 20‑16.2.

(b6)      The Department of Health and Human Services shall post on a Web page a list of all persons who have a permit authorizing them to perform chemical analyses, the types of analyses that they can perform, the instruments that each person is authorized to operate, the effective dates of the permits, and the records of preventive maintenance. A court or administrative agency shall take judicial notice of whether, at the time of the chemical analysis, the chemical analyst possessed a permit authorizing the chemical analyst to perform the chemical analysis administered and whether preventive maintenance had been performed on the breath‑testing instrument in accordance with the Department's rules.

(c)        Blood and Urine for Chemical Analysis.  Notwithstanding any other provision of law, when a blood or urine test is specified as the type of chemical analysis by a law enforcement officer, a physician, registered nurse, emergency medical technician, or other qualified person shall withdraw the blood sample and obtain the urine sample, and no further authorization or approval is required. If the person withdrawing the blood or collecting the urine requests written confirmation of the law enforcement officer's request for the withdrawal of blood or collecting the urine, the officer shall furnish it before blood is withdrawn or urine collected. When blood is withdrawn or urine collected pursuant to a law enforcement officer's request, neither the person withdrawing the blood nor any hospital, laboratory, or other institution, person, firm, or corporation employing that person, or contracting for the service of withdrawing blood or collecting urine, may be held criminally or civilly liable by reason of withdrawing the blood or collecting the urine, except that there is no immunity from liability for negligent acts or omissions. A person requested to withdraw blood or collect urine pursuant to this subsection may refuse to do so only if it reasonably appears that the procedure cannot be performed without endangering the safety of the person collecting the sample or the safety of the person from whom the sample is being collected. If the officer requesting the blood or urine requests a written justification for the refusal, the medical provider who determined the sample could not be collected safely shall provide written justification at the time of the refusal.

(c1)      Admissibility.  The results of a chemical analysis of blood or urine reported by the North Carolina State Bureau of Investigation Laboratory, the Charlotte, North Carolina, Police Department Laboratory, or any other laboratory approved for chemical analysis by the Department of Health and Human Services, are admissible as evidence in all administrative hearings, and in any court, without further authentication and without the testimony of the analyst. The results shall be certified by the person who performed the analysis. The provisions of this subsection may be utilized in any administrative hearing, but can only be utilized in cases tried in the district and superior court divisions, or in an adjudicatory hearing in juvenile court, if:

(1)        The State notifies the defendant at least 15 business days before the proceeding at which the evidence would be used of its intention to introduce the report into evidence under this subsection and provides a copy of the report to the defendant, and

(2)        The defendant fails to file a written objection with the court, with a copy to the State, at least five business days before the proceeding at which the report would be used that the defendant objects to the introduction of the report into evidence.

If the defendant's attorney of record, or the defendant if that person has no attorney, fails to file a written objection as provided in this subsection, then the report may be admitted into evidence without the testimony of the analyst. Upon filing a timely objection, the admissibility of the report shall be determined and governed by the appropriate rules of evidence.

The report containing the results of any blood or urine test may be transmitted electronically or via facsimile. A copy of the affidavit sent electronically or via facsimile shall be admissible in any court or administrative hearing without further authentication. A copy of the report shall be sent to the charging officer, the clerk of superior court in the county in which the criminal charges are pending, the Division of Motor Vehicles, and the Department of Health and Human Services.

Nothing in this subsection precludes the right of any party to call any witness or to introduce any evidence supporting or contradicting the evidence contained in the report.

(c2)      A chemical analysis of blood or urine, to be admissible under this section, shall be performed in accordance with rules or procedures adopted by the State Bureau of Investigation, or by another laboratory accredited by the American Society of Crime Laboratory Directors/Laboratory Accreditation Board (ASCLD/LAB) for the submission, identification, analysis, and storage of forensic analyses.

(c3)      Procedure for Establishing Chain of Custody Without Calling Unnecessary Witnesses. 

(1)        For the purpose of establishing the chain of physical custody or control of blood or urine tested or analyzed to determine whether it contains alcohol, a controlled substance or its metabolite, or any impairing substance, a statement signed by each successive person in the chain of custody that the person delivered it to the other person indicated on or about the date stated is prima facie evidence that the person had custody and made the delivery as stated, without the necessity of a personal appearance in court by the person signing the statement.

(2)        The statement shall contain a sufficient description of the material or its container so as to distinguish it as the particular item in question and shall state that the material was delivered in essentially the same condition as received. The statement may be placed on the same document as the report provided for in subsection (c1) of this section.

(3)        The provisions of this subsection may be utilized in any administrative hearing, but can only be utilized in cases tried in the district and superior court divisions, or in an adjudicatory hearing in juvenile court, if:

a.         The State notifies the defendant at least 15 business days before the proceeding at which the statement would be used of its intention to introduce the statement into evidence under this subsection and provides a copy of the statement to the defendant, and

b.         The defendant fails to file a written notification with the court, with a copy to the State, at least five business days before the proceeding at which the statement would be used that the defendant objects to the introduction of the statement into evidence.

If the defendant's attorney of record, or the defendant if that person has no attorney, fails to file a written objection as provided in this subsection, then the statement may be admitted into evidence without the necessity of a personal appearance by the person signing the statement. Upon filing a timely objection, the admissibility of the report shall be determined and governed by the appropriate rules of evidence.

(4)        Nothing in this subsection precludes the right of any party to call any witness or to introduce any evidence supporting or contradicting the evidence contained in the statement.

(c4)      The results of a blood or urine test are admissible to prove a person's alcohol concentration or the presence of controlled substances or metabolites or any other impairing substance if:

(1)        A law enforcement officer or chemical analyst requested a blood and/or urine sample from the person charged; and

(2)        A chemical analysis of the person's blood was performed by a chemical analyst possessing a permit issued by the Department of Health and Human Services authorizing the chemical analyst to analyze blood or urine for alcohol or controlled substances, metabolites of a controlled substance, or any other impairing substance.

For purposes of establishing compliance with subdivision (2) of this subsection, the court or administrative agency shall take judicial notice of the list of persons possessing permits, the type of instrument on which each person is authorized to perform tests of the blood and/or urine, and the date the permit was issued and the date it expires.

(d)        Right to Additional Test.  Nothing in this section shall be construed to prohibit a person from obtaining or attempting to obtain an additional chemical analysis. If the person is not released from custody after the initial appearance, the agency having custody of the person shall make reasonable efforts in a timely manner to assist the person in obtaining access to a telephone to arrange for any additional test and allow access to the person in accordance with the agreed procedure in G.S. 20‑38.5. The failure or inability of the person who submitted to a chemical analysis to obtain any additional test or to withdraw blood does not preclude the admission of evidence relating to the chemical analysis.

(d1)      Right to Require Additional Tests.  If a person refuses to submit to any test or tests pursuant to this section, any law enforcement officer with probable cause may, without a court order, compel the person to provide blood or urine samples for analysis if the officer reasonably believes that the delay necessary to obtain a court order, under the circumstances, would result in the dissipation of the percentage of alcohol in the person's blood or urine.

(d2)      Notwithstanding any other provision of law, when a blood or urine sample is requested under subsection (d1) of this section by a law enforcement officer, a physician, registered nurse, emergency medical technician, or other qualified person shall withdraw the blood and obtain the urine sample, and no further authorization or approval is required. If the person withdrawing the blood or collecting the urine requests written confirmation of the charging officer's request for the withdrawal of blood or obtaining urine, the officer shall furnish it before blood is withdrawn or urine obtained. A person requested to withdraw blood or collect urine pursuant to this subsection may refuse to do so only if it reasonably appears that the procedure cannot be performed without endangering the safety of the person collecting the sample or the safety of the person from whom the sample is being collected. If the officer requesting the blood or urine requests a written justification for the refusal, the medical provider who determined the sample could not be collected safely shall provide written justification at the time of the refusal.

(d3)      When blood is withdrawn or urine collected pursuant to a law enforcement officer's request, neither the person withdrawing the blood nor any hospital, laboratory, or other institution, person, firm, or corporation employing that person, or contracting for the service of withdrawing blood, may be held criminally or civilly liable by reason of withdrawing that blood, except that there is no immunity from liability for negligent acts or omissions. The results of the analysis of blood or urine under this subsection shall be admissible if performed by the State Bureau of Investigation Laboratory or any other hospital or qualified laboratory.

(e)        Recording Results of Chemical Analysis of Breath.  A person charged with an implied‑consent offense who has not received, prior to a trial, a copy of the chemical analysis results the State intends to offer into evidence may request in writing a copy of the results. The failure to provide a copy prior to any trial shall be grounds for a continuance of the case but shall not be grounds to suppress the results of the chemical analysis or to dismiss the criminal charges.

(e1)      Use of Chemical Analyst's Affidavit in District Court.  An affidavit by a chemical analyst sworn to and properly executed before an official authorized to administer oaths is admissible in evidence without further authentication and without the testimony of the analyst in any hearing or trial in the District Court Division of the General Court of Justice with respect to the following matters:

(1)        The alcohol concentration or concentrations or the presence or absence of an impairing substance of a person given a chemical analysis and who is involved in the hearing or trial.

(2)        The time of the collection of the blood, breath, or other bodily fluid or substance sample or samples for the chemical analysis.

(3)        The type of chemical analysis administered and the procedures followed.

(4)        The type and status of any permit issued by the Department of Health and Human Services that the analyst held on the date the analyst performed the chemical analysis in question.

(5)        If the chemical analysis is performed on a breath‑testing instrument for which regulations adopted pursuant to subsection (b) require preventive maintenance, the date the most recent preventive maintenance procedures were performed on the breath‑testing instrument used, as shown on the maintenance records for that instrument.

The Department of Health and Human Services shall develop a form for use by chemical analysts in making this affidavit.

(e2)      Except as governed by subsection (c1), (c2), or (c3) of this section, the State can only use the provisions of subsection (e1) of this section if:

(1)        The State notifies the defendant at least 15 business days before the proceeding at which the affidavit would be used of its intention to introduce the affidavit into evidence under this subsection and provides a copy of the affidavit to the defendant, and

(2)        The defendant fails to file a written notification with the court, with a copy to the State, at least five business days before the proceeding at which the affidavit would be used that the defendant objects to the introduction of the affidavit into evidence.

The failure to file a timely objection as provided in this subsection shall be deemed a waiver of the right to object to the admissibility of the affidavit. Upon filing a timely objection, the admissibility of the report shall be determined and governed by the appropriate rules of evidence. The case shall be continued until the analyst can be present. The criminal case shall not be dismissed due to the failure of the analyst to appear, unless the analyst willfully fails to appear after being ordered to appear by the court. Nothing in subsection (e1) or subsection (e2) of this section precludes the right of any party to call any witness or to introduce any evidence supporting or contradicting the evidence contained in the affidavit.

(f)         Evidence of Refusal Admissible.  If any person charged with an implied‑consent offense refuses to submit to a chemical analysis or to perform field sobriety tests at the request of an officer, evidence of that refusal is admissible in any criminal, civil, or administrative action against the person.

(g)        Controlled‑Drinking Programs.  The Department of Health and Human Services may adopt rules concerning the ingestion of controlled amounts of alcohol by individuals submitting to chemical testing as a part of scientific, experimental, educational, or demonstration programs. These regulations shall prescribe procedures consistent with controlling federal law governing the acquisition, transportation, possession, storage, administration, and disposition of alcohol intended for use in the programs. Any person in charge of a controlled‑drinking program who acquires alcohol under these regulations must keep records accounting for the disposition of all alcohol acquired, and the records must at all reasonable times be available for inspection upon the request of any federal, State, or local law‑enforcement officer with jurisdiction over the laws relating to control of alcohol. A controlled‑drinking program exclusively using lawfully purchased alcoholic beverages in places in which they may be lawfully possessed, however, need not comply with the record‑keeping requirements of the regulations authorized by this subsection. All acts pursuant to the regulations reasonably done in furtherance of bona fide objectives of a controlled‑drinking program authorized by the regulations are lawful notwithstanding the provisions of any other general or local statute, regulation, or ordinance controlling alcohol.  (1963, c. 966, s. 2; 1967, c. 123; 1969, c. 1074, s. 2; 1971, c. 619, ss. 12, 13; 1973, c. 476, s. 128; c. 1081, s. 2; c. 1331, s. 3; 1975, c. 405; 1979, 2nd Sess., c. 1089; 1981, c. 412, s. 4; c. 747, s. 66; 1983, c. 435, s. 26; 1983 (Reg. Sess., 1984), c. 1101, s. 20; 1989, c. 727, s. 219(2); 1991, c. 689, s. 233.1(b); 1993, c. 285, s. 7; 1997‑379, ss. 5.3‑5.5; 1997‑443, s. 11A.10; 1997‑443, s. 11A.123; 1997‑456, s. 34(b); 2000‑155, s. 8; 2003‑95, s. 1; 2003‑104, s. 2; 2006‑253, s. 16; 2007‑115, ss. 5, 6; 2007‑493, ss. 3, 18, 22, 23; 2009‑473, ss. 3‑6.)



§ 20-140. Reckless driving.

§ 20‑140.  Reckless driving.

(a)        Any person who drives any vehicle upon a highway or any public vehicular area carelessly and heedlessly in willful or wanton disregard of the rights or safety of others shall be guilty of reckless driving.

(b)        Any person who drives any vehicle upon a highway or any public vehicular area without due caution and circumspection and at a speed or in a manner so as to endanger or be likely to endanger any person or property shall be guilty of reckless driving.

(c)        Repealed by Session Laws 1983, c. 435, s. 23.

(d)        Reckless driving as defined in subsections (a) and (b) is a Class 2 misdemeanor.

(e)        Repealed by Session Laws 1983, c. 435, s. 23.

(f)         A person is guilty of the Class 2 misdemeanor of reckless driving if the person drives a commercial motor vehicle carrying a load that is subject to the permit requirements of G.S. 20‑119 upon a highway or any public vehicular area either:

(1)        Carelessly and heedlessly in willful or wanton disregard of the rights or safety of others; or

(2)        Without due caution and circumspection and at a speed or in a manner so as to endanger or be likely to endanger any person or property. (1937, c. 407, s. 102; 1957, c. 1368, s. 1; 1959, c. 1264, s. 8; 1973, c. 1330, s. 3; 1979, c. 903, ss. 7, 8; 1981, c. 412, s. 4; c. 466, s. 7; c. 747, s. 66; 1983, c. 435, s. 23; 1985, c. 764, s. 28; 1985 (Reg. Sess., 1986), c. 852, s. 17; 1993, c. 539, s. 365; 1994, Ex. Sess., c. 24, s. 14(c); 2000‑109, s. 7(b).)



§ 20-140.1. Repealed by Session Laws 1973, c. 1330, s. 39.

§ 20‑140.1.  Repealed by Session Laws 1973, c. 1330, s. 39.



§ 20-140.2. Overloaded or overcrowded vehicle.

§ 20‑140.2.  Overloaded or overcrowded vehicle.

No person shall operate upon a highway or public vehicular area a motor vehicle which is so loaded or crowded with passengers or  property, or both, as to obstruct the operator's view of the highway or public vehicular area, including intersections, or so as to impair  or restrict otherwise the proper operation of the vehicle. (1953, c. 1233; 1967, c. 674, s. 1; 1973, c. 1143, s. 2; c. 1330, s. 4.)



§ 20-140.3. Unlawful use of National System of Interstate and Defense Highways and other controlled-access highways.

§ 20‑140.3.  Unlawful use of National System of Interstate and Defense Highways and other controlled‑access highways.

On those sections of highways which are or become a part of the National System of Interstate and Defense Highways and other controlled‑access highways, it shall be unlawful for any person:

(1)        To drive a vehicle over, upon, or across any curb, central dividing section or other separation or dividing line on said highways.

(2)        To make a left turn or a semicircular or U‑turn except through an opening provided for that purpose in the dividing curb, separation section, or line on said highways.

(3)        To drive any vehicle except in the proper lane provided for that purpose and in the proper direction and to the right of the central dividing curb, separation section, or line on said highways.

(4)        To drive a vehicle onto or from any controlled‑access highway except at such entrances and exits as are established by public authority.

(5)        To stop, park, or leave standing any vehicle, whether attended or unattended, on any part or portion of the right‑of‑way of said highways, except in the case of an emergency or as directed by a peace officer, or at designated parking areas.

(6)        To fail to yield the right‑of‑way when entering the highway to any vehicle already travelling on the highway.

(7)        Notwithstanding any other subdivision of this section, a law enforcement officer may cross the median of a divided highway when the officer has reasonable grounds to believe that a felony is being or has been committed, has personal knowledge that a vehicle is being operated at a speed or in a manner which is likely to endanger persons or property, or the officer has reasonable grounds to believe that the officer's presence is immediately required at a location which would necessitate crossing a median of a divided highway for this purpose. Fire department vehicles and public or private ambulances and rescue squad emergency service vehicles traveling in response to a fire alarm or other emergency call may cross the median of a divided highway when assistance is immediately required at a location which would necessitate the vehicle crossing a median of a divided highway for this purpose. (1973, c. 1330, s. 5; 1977, c. 731, s. 1; 1999‑330, s. 5.)



§ 20-140.4. Special provisions for motorcycles and mopeds.

§ 20‑140.4.  Special provisions for motorcycles and mopeds.

(a)        No person shall operate a motorcycle or moped upon a highway or public vehicular area:

(1)        When the number of persons upon such motorcycle or moped, including the operator, shall exceed the number of persons which it was designed to carry.

(2)        Unless the operator and all passengers thereon wear on their heads, with a retention strap properly secured, safety helmets of a type that complies with Federal Motor Vehicle Safety Standard (FMVSS) 218.

(b)        Violation of any provision of this section shall not be considered negligence per se or contributory negligence per se in any civil action.

(c)        Any person convicted of violating this section shall have committed an infraction and shall pay a penalty of twenty‑five dollars and fifty cents ($25.50) plus the following court costs: the General Court of Justice fee provided for in G.S. 7A‑304(a)(4), the telephone facilities fee provided for in G.S. 7A‑304(a)(2a), and the law enforcement training and certification fee provided for in G.S. 7A‑304(a)(3b). Conviction of an infraction under this section has no other consequence.

(d)        No drivers license points or insurance surcharge shall be assessed on account of violation of this section.  (1973, c. 1330, s. 6; 1989, c. 711, s. 1; 2007‑360, s. 7; 2009‑451, s. 15.20(k).)



§ 20-140.5. Special mobile equipment may tow certain vehicles.

§ 20‑140.5.  Special mobile equipment may tow certain vehicles.

Special mobile equipment may not tow any vehicle other than the following:

(1)        A single passenger vehicle that can carry no more than nine passengers and is carrying no passengers.

(2)        A single property‑hauling vehicle that has a registered weight of 5,000 pounds or less, is carrying no passengers, and does not exceed its registered weight. (1991 (Reg. Sess., 1992), c. 1015, s. 3; 1999‑438, s. 29.)



§ 20-141. Speed restrictions.

§ 20‑141.  Speed restrictions.

(a)        No person shall drive a vehicle on a highway or in a public vehicular area at a speed greater than is reasonable and prudent under the conditions then existing.

(b)        Except as otherwise provided in this Chapter, it shall be unlawful to operate a vehicle in excess of the following speeds:

(1)        Thirty‑five miles per hour inside municipal corporate limits for all vehicles.

(2)        Fifty‑five miles per hour outside municipal corporate limits for all vehicles except for school buses and school activity buses.

(c)        Except while towing another vehicle, or when an advisory safe‑speed sign indicates a slower speed, or as otherwise provided by law, it shall be unlawful to operate a passenger vehicle upon the interstate and primary highway system at less than the following speeds:

(1)        Forty miles per hour in a speed zone of 55 miles per hour.

(2)        Forty‑five miles per hour in a speed zone of 60 miles per hour or greater.

These minimum speeds shall be effective only when appropriate signs are posted indicating the minimum speed.

(d)       (1)        Whenever the Department of Transportation determines on the basis of an engineering and traffic investigation that any speed allowed by subsection (b) is greater than is reasonable and safe under the conditions found to exist upon any part of a highway outside the corporate limits of a municipality or upon any part of a highway designated as part of the Interstate Highway System or any part of a controlled‑access highway (either inside or outside the corporate limits of a municipality), the Department of Transportation shall determine and declare a reasonable and safe speed limit.

(2)        Whenever the Department of Transportation determines on the basis of an engineering and traffic investigation that a higher maximum speed than those set forth in subsection (b) is reasonable and safe under the conditions found to exist upon any part of a highway designated as part of the Interstate Highway System or any part of a controlled‑access highway (either inside or outside the corporate limits of a municipality) the Department of Transportation shall determine and declare a reasonable and safe speed limit. A speed limit set pursuant to this subsection may not exceed 70 miles per hour.

Speed limits set pursuant to this subsection are not effective until appropriate signs giving notice thereof are erected upon the parts of the highway affected.

(e)        Local authorities, in their respective jurisdictions, may authorize by ordinance higher speeds or lower speeds than those set out in subsection (b) upon all streets which are not part of the State highway system; but no speed so fixed shall authorize a speed in excess of 55 miles per hour. Speed limits set pursuant to this subsection shall be effective when appropriate signs giving notice thereof are erected upon the part of the streets affected.

(e1)      Local authorities within their respective jurisdictions may authorize, by ordinance, lower speed limits than those set in subsection (b) of this section on school property. If the lower speed limit is being set on the grounds of a public school, the local school administrative unit must request or consent to the lower speed limit. If the lower speed limit is being set on the grounds of a private school, the governing body of the school must request or consent to the lower speed limit. Speed limits established pursuant to this subsection shall become effective when appropriate signs giving notice of the speed limit are erected upon affected property. A person who drives a motor vehicle on school property at a speed greater than the speed limit set and posted under this subsection is responsible for an infraction and is required to pay a penalty of not less than twenty‑five dollars ($25.00).

(f)         Whenever local authorities within their respective jurisdictions determine upon the basis of an engineering and traffic investigation that a higher maximum speed than those set forth in subsection (b) is reasonable and safe, or that any speed hereinbefore set forth is greater than is reasonable and safe, under the conditions found to exist upon any part of a street within the corporate limits of a municipality and which street is a part of the State highway system (except those highways designated as part of the interstate highway system or other controlled‑access highway) said local authorities shall determine and declare a safe and reasonable speed limit. A speed limit set pursuant to this subsection may not exceed 55 miles per hour. Limits set pursuant to this subsection shall become effective when the Department of Transportation has passed a concurring ordinance and signs are erected giving notice of the authorized speed limit.

When local authorities annex a road on the State highway system, the speed limit posted on the road at the time the road was annexed shall remain in effect until both the Department and municipality pass concurrent ordinances to change the speed limit.

The Department of Transportation is authorized to raise or lower the statutory speed limit on all highways on the State highway system within municipalities which do not have a governing body to enact municipal ordinances as provided by law. The Department of Transportation shall determine a reasonable and safe speed limit in the same manner as is provided in G.S. 20‑141(d)(1) and G.S. 20‑141(d)(2) for changing the speed limits outside of municipalities, without action of the municipality.

(g)        Whenever the Department of Transportation or local authorities within their respective jurisdictions determine on the basis of an engineering and traffic investigation that slow speeds on any part of a highway considerably impede the normal and reasonable movement of traffic, the Department of Transportation or such local authority may determine and declare a minimum speed below which no person shall operate a motor vehicle except when necessary for safe operation in compliance with law. Such minimum speed limit shall be effective when appropriate signs giving notice thereof are erected on said part of the highway. Provided, such minimum speed limit shall be effective as to those highways and streets within the corporate limits of a municipality which are on the State highway system only when ordinances adopting the minimum speed limit are passed and concurred in by both the Department of Transportation and the local authorities. The provisions of this subsection shall not apply to farm tractors and other motor vehicles operating at reasonable speeds for the type and nature of such vehicles.

(h)        No person shall operate a motor vehicle on the highway at such a slow speed as to impede the normal and reasonable movement of traffic except when reduced speed is necessary for safe operation or in compliance with law; provided, this provision shall not apply to farm tractors and other motor vehicles operating at reasonable speeds for the type and nature of such vehicles.

(i)         The Department of Transportation shall have authority to designate and appropriately mark certain highways of the State as truck routes.

(j)         Repealed by Session Laws 1997, c. 443, s. 19.26(b).

(j1)       A person who drives a vehicle on a highway at a speed that is either more than 15 miles per hour more than the speed limit established by law for the highway where the offense occurred or over 80 miles per hour is guilty of a Class 2 misdemeanor.

(j2)       A person who drives a motor vehicle in a highway work zone at a speed greater than the speed limit set and posted under this section shall be required to pay a penalty of two hundred fifty dollars ($250.00). This penalty shall be imposed in addition to those penalties established in this Chapter. A "highway work zone" is the area between the first sign that informs motorists of the existence of a work zone on a highway and the last sign that informs motorists of the end of the work zone. The additional penalty imposed by this subsection applies only if sign [signs] are posted at the beginning and end of any segment of the highway work zone stating the penalty for speeding in that segment of the work zone. The Secretary shall ensure that work zones shall only be posted with penalty signs if the Secretary determines, after engineering review, that the posting is necessary to ensure the safety of the traveling public due to a hazardous condition.

A law enforcement officer issuing a citation for a violation of this section while in a highway work zone shall indicate the vehicle speed and speed limit posted in the segment of the work zone, and determine whether the individual committed a violation of G.S. 20‑141(j1). Upon an individual's conviction of a violation of this section while in a highway work zone, the clerk of court shall report that the vehicle was in a work zone at the time of the violation, the vehicle speed, and the speed limit of the work zone to the Division of Motor Vehicles.

(j3)       A person is guilty of a Class 2 misdemeanor if the person drives a commercial motor vehicle carrying a load that is subject to the permit requirements of G.S. 20‑119 upon a highway or any public vehicular area at a speed of 15 miles per hour or more above either:

(1)        The posted speed; or

(2)        The restricted speed, if any, of the permit, or if no permit was obtained, the speed that would be applicable to the load if a permit had been obtained.

(k)        Repealed by Session Laws 1995 (Regular Session, 1996), c. 652, s. 1.

(l)         Notwithstanding any other provision contained in G.S. 20‑141 or any other statute or law of this State, including municipal charters, any speed limit on any portion of the public highways within the jurisdiction of this State shall be uniformly applicable to all types of motor vehicles using such portion of the highway, if on November 1, 1973, such portion of the highway had a speed limit which was uniformly applicable to all types of motor vehicles using it. Provided, however, that a lower speed limit may be established for any vehicle operating under a special permit because of any weight or dimension of such vehicle, including any load thereon. The requirement for a uniform speed limit hereunder shall not apply to any portion of the highway during such time as the condition of the highway, weather, an accident, or other condition creates a temporary hazard to the safety of traffic on such portion of the highway.

(m)       The fact that the speed of a vehicle is lower than the foregoing limits shall not relieve the operator of a vehicle from the duty to decrease speed as may be necessary to avoid colliding with any person, vehicle or other conveyance on or entering the highway, and to avoid injury to any person or property.

(n)        Notwithstanding any other provision contained in G.S. 20‑141 or any other statute or law of this State, the failure of a motorist to stop his vehicle within the radius of its headlights or the range of his vision shall not be held negligence per se or contributory negligence per se.

(o)        A violation of G.S. 20‑123.2 shall be a lesser included offense in any violation of this section, and shall be subject to the following limitations and conditions:

(1)        A violation of G.S. 20‑123.2 shall be recorded in the driver's official record as "Improper equipment  Speedometer."

(2)        The lesser included offense under this subsection shall not apply to charges of speeding in excess of 25 miles per hour or more over the posted speed limit.

No drivers license points or insurance surcharge shall be assessed on account of a violation of this subsection.

(p)        A driver charged with speeding in excess of 25 miles per hour over the posted speed limit shall be ineligible for a disposition of prayer for judgment continued.  (1937, c. 297, s. 2; c. 407, s. 103; 1939, c. 275; 1941, c. 347; 1947, c. 1067, s. 17; 1949, c. 947, s. 1; 1953, c. 1145; 1955, c. 398; c. 555, ss. 1, 2; c. 1042; 1957, c. 65, s. 11; c. 214; 1959, c. 640; c. 1264, s. 10; 1961, cc. 99, 1147; 1963, cc. 134, 456, 949; 1967, c. 106; 1971, c. 79, ss. 1‑3; 1973, c. 507, s. 5; c. 1330, s. 7; 1975, c. 225; 1977, c. 367; c. 464, s. 34; c. 470; 1983, c. 131; 1985, c. 764, ss. 29, 30; 1985 (Reg. Sess., 1986), c. 852, s. 17; 1987, c. 164; 1991 (Reg. Sess., 1992), c. 818, s. 1; c. 1034, s. 1; 1993, c. 539, ss. 366, 367; 1994, Ex. Sess., c. 24, s. 14(c); 1995 (Reg. Sess., 1996), c. 652, s. 1; 1997‑341, s. 1; 1997‑443, s. 19.26(b); 1997‑488, s. 1; 1999‑330, s. 3; 2000‑109, s. 7(c); 2003‑110, s. 1; 2004‑203, s. 70(a); 2005‑349, s. 11; 2007‑380, ss. 1, 2; 2009‑234, ss. 1, 2.)



§ 20-141.1. Speed limits in school zones.

§ 20‑141.1.  Speed limits in school zones.

The Board of Transportation or local authorities within their respective jurisdictions may, by ordinance, set speed limits lower than those designated in G.S. 20‑141 for areas adjacent to or near a public, private or parochial school. Limits set pursuant to this section shall become effective when signs are erected giving notice of the school zone, the authorized speed limit, and the days and hours when the lower limit is effective, or by erecting signs giving notice of the school zone, the authorized speed limit and which indicate the days and hours the lower limit is effective by an electronic flasher operated with a time clock. Limits set pursuant to this section may be enforced only on days when school is in session, and no speed limit below 20 miles per hour may be set under the authority of this section. A person who drives a motor vehicle in a school zone at a speed greater than the speed limit set and posted under this section is responsible for an infraction and is required to pay a penalty of not less than twenty‑five dollars ($25.00). (1977, c. 902, s. 2; 1979, c. 613; 1997‑341, s. 1.1.)



§ 20-141.2. Prima facie rule of evidence as to operation of motor vehicle altered so as to increase potential speed.

§ 20‑141.2.  Prima facie rule of evidence as to operation of motor vehicle altered so as to increase potential speed.

Proof of the operation upon any street or highway of North Carolina at a speed in excess of the limits provided by law of any motor vehicle when the motor, or any mechanical part or feature, or the design of the motor vehicle has been changed or altered so that there is a variation between such motor vehicle as changed or altered and the motor vehicle as constructed according to specification of the original motor vehicle manufacturer, with the result that the potential speed of such vehicle has been increased beyond that which existed prior to such change or alteration, or the proof of operation upon any street or highway of North Carolina at a speed in excess of the limits provided by law of any motor vehicle assembled from parts of two or more different makes of motor vehicles, whether or not any specially made or specially designed parts or appliances are included in the manufacture and assembly thereof, shall be prima facie evidence that such motor vehicle was operated at such time by the registered owner thereof. (1953, c. 1220.)



§ 20-141.3. Unlawful racing on streets and highways.

§ 20‑141.3.  Unlawful racing on streets and highways.

(a)        It shall be unlawful for any person to operate a motor vehicle on a street or highway willfully in prearranged speed competition with another motor vehicle. Any person violating the provisions of this subsection shall be guilty of a Class 1 misdemeanor.

(b)        It shall be unlawful for any person to operate a motor vehicle on a street or highway willfully in speed competition with another motor vehicle. Any person willfully violating the provisions of this subsection shall be guilty of a Class 2 misdemeanor.

(c)        It shall be unlawful for any person to authorize or knowingly permit a motor vehicle owned by him or under his control to be operated on a public street, highway, or thoroughfare in prearranged speed competition with another motor vehicle, or to place or receive any bet, wager, or other thing of value from the outcome of any prearranged speed competition on any public street, highway, or thoroughfare. Any person violating the provisions of this subsection shall be guilty of a Class 1 misdemeanor.

(d)        The Commissioner of Motor Vehicles shall revoke the driver's license or privilege to drive of every person convicted of violating the provisions of subsection (a) or subsection (c) of this section, said revocation to be for three years; provided any person whose license has been revoked under this section may apply for a new license after 18 months from revocation. Upon filing of such application the Division may issue a new license upon satisfactory proof that the former licensee has been of good behavior for the past 18 months and that his conduct and attitude are such as to entitle him to favorable consideration and upon such terms and conditions which the Division may see fit to impose for the balance of the three‑year revocation period, which period shall be computed from the date of the original revocation.

(e)        The Commissioner may suspend the driver's license or privilege to drive of every person convicted of violating the provisions of subsection (b) of this section. Such suspension shall be for a period of time within the discretion of the Commissioner, but not to exceed one year.

(f)         All suspensions and revocations made pursuant to the provisions of this section shall be in the same form and manner and shall be subject to all procedures as now provided for suspensions and revocations made under the provisions of Article 2 of Chapter 20 of the General Statutes.

(g)        When any officer of the law discovers that any person has operated or is operating a motor vehicle willfully in prearranged speed competition with another motor vehicle on a street or highway, he shall seize the motor vehicle and deliver the same to the sheriff of the county in which such offense is committed, or the same shall be placed under said sheriff's constructive possession if delivery of actual possession is impractical, and the vehicle shall be held by the sheriff pending the trial of the person or persons arrested for operating such motor vehicle in violation of subsection (a) of this section. The sheriff shall restore the seized motor vehicle to the owner upon execution by the owner of a good and valid bond, with sufficient sureties, in an amount double the value of the property, which bond shall be approved by said sheriff and shall be conditioned on the return of the motor vehicle to the custody of the sheriff on the day of trial of the person or persons accused. Upon the acquittal of the person charged with operating said motor vehicle willfully in prearranged speed competition with another motor vehicle, the sheriff shall return the motor vehicle to the owner thereof.

Notwithstanding the provisions for sale set out above, on petition by a lienholder, the court, in its discretion and upon such terms and conditions as it may prescribe, may allow reclamation of the vehicle by the lienholder. The lienholder shall file with the court an accounting of the proceeds of any subsequent sale of the vehicle and pay into the court any proceeds received in excess of the amount of the lien.

Upon conviction of the operator of said motor vehicle of a violation of subsection (a) of this section, the court shall order a sale at public auction of said motor vehicle and the officer making the sale, after deducting the expenses of keeping the motor vehicle, the fee for the seizure, and the costs of the sale, shall pay all liens, according to their priorities, which are established, by intervention or otherwise, at said hearing or in other proceeding brought for said purpose, as being bona fide, and shall pay the balance of the proceeds to the proper officer of the county who receives fines and forfeitures to be used for the school fund of the county. All liens against a motor vehicle sold under the provisions of this section shall be transferred from the motor vehicle to the proceeds of its sale. If, at the time of hearing, or other proceeding in which the matter is considered, the owner of the vehicle can establish to the satisfaction of the court that said motor vehicle was used in prearranged speed competition with another motor vehicle on a street or highway without the knowledge or consent of the owner, and that the owner had no reasonable grounds to believe that the motor vehicle would be used for such purpose, the court shall not order a sale of the vehicle but shall restore it to the owner, and the said owner shall, at his request, be entitled to a trial by jury upon such issues.

If the owner of said motor vehicle cannot be found, the taking of the same, with a description thereof, shall be advertised in some newspaper published in the city or county where taken, or, if there be no newspaper published in such city or county, in a newspaper having circulation in the county, once a week for two weeks and by handbills posted in three public places near the place of seizure, and if said owner shall not appear within 10 days after the last publication of the advertisement, the property shall be sold, or otherwise disposed of in the manner set forth in this section.

When any vehicle confiscated under the provisions of this section is found to be specially equipped or modified from its original manufactured condition so as to increase its speed, the court shall, prior to sale, order that the special equipment or modification be removed and destroyed and the vehicle restored to its original manufactured condition. However, if the court should find that such equipment and modifications are so extensive that it would be impractical to restore said vehicle to its original manufactured condition, then the court may order that the vehicle be turned over to such governmental agency or public official within the territorial jurisdiction of the court as the court shall see fit, to be used in the performance of official duties only, and not for resale, transfer, or disposition other than as junk: Provided, that nothing herein contained shall affect the rights of lienholders and other claimants to said vehicles as set out in this section. (1955, c. 1156; 1957, c. 1358; 1961, c. 354; 1963, c. 318; 1967, c. 446; 1969, c. 186, s. 3; 1973, c. 1330, s. 8; 1975, c. 716, s. 5; 1979, c. 667, s. 31; 1993, c. 539, ss. 368‑370; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 163, ss. 8, 9.)



§ 20-141.4. Felony and misdemeanor death by vehicle; felony serious injury by vehicle; aggravated offenses; repeat felony death by vehicle.

§ 20‑141.4.  Felony and misdemeanor death by vehicle; felony serious injury by vehicle; aggravated offenses; repeat felony death by vehicle.

(a)        Repealed by Session Laws 1983, c. 435, s. 27.

(a1)      Felony Death by Vehicle.  A person commits the offense of felony death by vehicle if:

(1)        The person unintentionally causes the death of another person,

(2)        The person was engaged in the offense of impaired driving under G.S. 20‑138.1 or G.S. 20‑138.2, and

(3)        The commission of the offense in subdivision (2) of this subsection is the proximate cause of the death.

(a2)      Misdemeanor Death by Vehicle.  A person commits the offense of misdemeanor death by vehicle if:

(1)        The person unintentionally causes the death of another person,

(2)        The person was engaged in the violation of any State law or local ordinance applying to the operation or use of a vehicle or to the regulation of traffic, other than impaired driving under G.S. 20‑138.1, and

(3)        The commission of the offense in subdivision (2) of this subsection is the proximate cause of the death.

(a3)      Felony Serious Injury by Vehicle.  A person commits the offense of felony serious injury by vehicle if:

(1)        The person unintentionally causes serious injury to another person,

(2)        The person was engaged in the offense of impaired driving under G.S. 20‑138.1 or G.S. 20‑138.2, and

(3)        The commission of the offense in subdivision (2) of this subsection is the proximate cause of the serious injury.

(a4)      Aggravated Felony Serious Injury by Vehicle.  A person commits the offense of aggravated felony serious injury by vehicle if:

(1)        The person unintentionally causes serious injury to another person,

(2)        The person was engaged in the offense of impaired driving under G.S. 20‑138.1 or G.S. 20‑138.2,

(3)        The commission of the offense in subdivision (2) of this subsection is the proximate cause of the serious injury, and

(4)        The person has a previous conviction involving impaired driving, as defined in G.S. 20‑4.01(24a), within seven years of the date of the offense.

(a5)      Aggravated Felony Death by Vehicle.  A person commits the offense of aggravated felony death by vehicle if:

(1)        The person unintentionally causes the death of another person,

(2)        The person was engaged in the offense of impaired driving under G.S. 20‑138.1 or G.S. 20‑138.2,

(3)        The commission of the offense in subdivision (2) of this subsection is the proximate cause of the death, and

(4)        The person has a previous conviction involving impaired driving, as defined in G.S. 20‑4.01(24a), within seven years of the date of the offense.

(a6)      Repeat Felony Death by Vehicle Offender.  A person commits the offense of repeat felony death by vehicle if:

(1)        The person commits an offense under subsection (a1) or subsection (a5) of this section; and

(2)        The person has a previous conviction under:

a.         Subsection (a1) of this section;

b.         Subsection (a5) of this section; or

c.         G.S. 14‑17 or G.S. 14‑18, and the basis of the conviction was the unintentional death of another person while engaged in the offense of impaired driving under G.S. 20‑138.1 or G.S. 20‑138.2.

The pleading and proof of previous convictions shall be in accordance with the provisions of G.S. 15A‑928.

A person convicted under this subsection shall be subject to the same sentence as if the person had been convicted of second degree murder.

(b)        Punishments.  Unless the conduct is covered under some other provision of law providing greater punishment, the following classifications apply to the offenses set forth in this section:

(1)        Aggravated felony death by vehicle is a Class D felony.

(2)        Felony death by vehicle is a Class E felony.

(3)        Aggravated felony serious injury by vehicle is a Class E felony.

(4)        Felony serious injury by vehicle is a Class F felony.

(5)        Misdemeanor death by vehicle is a Class A1 misdemeanor.

(c)        No Double Prosecutions.  No person who has been placed in jeopardy upon a charge of death by vehicle may be prosecuted for the offense of manslaughter arising out of the same death; and no person who has been placed in jeopardy upon a charge of manslaughter may be prosecuted for death by vehicle arising out of the same death.  (1973, c. 1330, s. 9; 1983, c. 435, s. 27; 1993, c. 285, s. 10; c. 539, ss. 371, 1259; 1994, Ex. Sess., c. 24, s. 14(c); 2006‑253, s. 14; 2007‑493, s. 15; 2009‑528, s. 1.)



§ 20-141.5. Speeding to elude arrest.

§ 20‑141.5.  Speeding to elude arrest.

(a)        It shall be unlawful for any person to operate a motor vehicle on a street, highway, or public vehicular area while fleeing or attempting to elude a law enforcement officer who is in the lawful performance of his duties. Except as provided in subsection (b) of this section, violation of this section shall be a Class 1 misdemeanor.

(b)        If two or more of the following aggravating factors are present at the time the violation occurs, violation of this section shall be a Class H felony.

(1)        Speeding in excess of 15 miles per hour over the legal speed limit.

(2)        Gross impairment of the person's faculties while driving due to:

a.         Consumption of an impairing substance; or

b.         A blood alcohol concentration of 0.14 or more within a relevant time after the driving.

(3)        Reckless driving as proscribed by G.S. 20‑140.

(4)        Negligent driving leading to an accident causing:

a.         Property damage in excess of one thousand dollars ($1,000); or

b.         Personal injury.

(5)        Driving when the person's drivers license is revoked.

(6)        Driving in excess of the posted speed limit, during the days and hours when the posted limit is in effect, on school property or in an area designated as a school zone pursuant to G.S. 20‑141.1, or in a highway work zone as defined in G.S. 20‑141(j2).

(7)        Passing a stopped school bus as proscribed by G.S. 20‑217.

(8)        Driving with a child under 12 years of age in the vehicle.

(b1)      When a violation of subsection (a) of this section is the proximate cause of the death of any person, the person violating subsection (a) of this section shall be guilty of a Class H felony. When a violation of subsection (b) of this section is the proximate cause of the death of any person, the person violating subsection (b) of this section shall be guilty of a Class E felony.

(c)        Whenever evidence is presented in any court or administrative hearing of the fact that a vehicle was operated in violation of this section, it shall be prima facie evidence that the vehicle was operated by the person in whose name the vehicle was registered at the time of the violation, according to the Division's records. If the vehicle is rented, then proof of that rental shall be prima facie evidence that the vehicle was operated by the renter of the vehicle at the time of the violation.

(d)        The Division shall suspend, for up to one year, the drivers license of any person convicted of a misdemeanor under this section. The Division shall revoke, for two years, the drivers license of any person convicted of a felony under this section if the person was convicted on the basis of the presence of two of the aggravating factors listed in subsection (b) of this section. The Division shall revoke, for three years, the drivers license of any person convicted of a felony under this section if the person was convicted on the basis of the presence of three or more aggravating factors listed in subsection (b) of this section. In the case of a first felony conviction under this section where only two aggravating factors were present, the licensee may apply to the sentencing court for a limited driving privilege after a period of 12 months of revocation, provided the operator's license has not also been revoked or suspended under any other provision of law. A limited driving privilege issued under this subsection shall be valid for the period of revocation remaining in the same manner and under the terms and conditions prescribed in G.S. 20‑16.1(b). If the person's license is revoked under any other statute, the limited driving privilege issued pursuant to this subsection is invalid.

(e)        When the probable cause of the law enforcement officer is based on the prima facie evidence rule set forth in subsection (c) above, the officer shall make a reasonable effort to contact the registered owner of the vehicle prior to initiating criminal process.

(f)         Each law enforcement agency shall adopt a policy applicable to the pursuit of fleeing or eluding motorists. Each policy adopted pursuant to this subsection shall specifically include factors to be considered by an officer in determining when it is advisable to break off a chase to stop and apprehend a suspect. The Attorney General shall develop a model policy or policies to be considered for use by law enforcement agencies. (1997‑443, s. 19.26(a); 2005‑341, s. 1.)



§ 20-141.6. Aggressive Driving.

§ 20‑141.6.  Aggressive Driving.

(a)        Any person who operates a motor vehicle on a street, highway, or public vehicular area is guilty of aggressive driving if the person:

(1)        Violates either G.S. 20‑141 or G.S. 20‑141.1, and

(2)        Drives carelessly and heedlessly in willful or wanton disregard of the rights or safety of others.

(b)        For the purposes of this section only, in order to prove a violation of subsection (a)(2), the State must show that the person committed two or more of the below specified offenses while in violation of subsection (a)(1):

(1)        Running through a red light in violation of G.S. 20‑158(b)(2) or (b)(3), or G.S. 20‑158(c)(2) or (c)(3).

(2)        Running through a stop sign in violation of G.S. 20‑158(b)(1) or (c)(1).

(3)        Illegal passing in violation of G.S. 20‑149 or G.S. 20‑150.

(4)        Failing to yield right‑of‑way in violation of G.S. 20‑155, 20‑156, 20‑158(b)(4) or (c)(4) or 20‑158.1.

(5)        Following too closely in violation of G.S. 20‑152.

(c)        A person convicted of aggressive driving is guilty of a Class 1 misdemeanor.

(d)        The offense of reckless driving under G.S. 20‑140 is a lesser‑included offense of the offense set forth in this section. (2004‑193, s. 1.)



§ 20-142: Repealed by Session Laws 1991, c. 368, s. 2.

§ 20‑142:  Repealed by Session Laws 1991, c.  368, s. 2.



§ 20-142.1. Obedience to railroad signal.

§ 20‑142.1.  Obedience to railroad signal.

(a)        Whenever any person driving a vehicle approaches a railroad grade crossing under any of the circumstances stated in this section, the driver of the vehicle shall stop within 50 feet, but not less than 15 feet from the nearest rail of the railroad and shall not proceed until he can do so safely. These requirements apply when:

(1)        A clearly visible electrical or mechanical signal device gives warning of the immediate approach of a railroad train;

(2)        A crossing gate is lowered or when a human flagman gives or continues to give a signal of the approach or passage of a railroad train;

(3)        A railroad train approaching within approximately 1500 feet of the highway crossing emits a signal audible from that distance, and the railroad train is an immediate hazard because of its speed or nearness to the crossing; or

(4)        An approaching railroad train is plainly visible and is in hazardous proximity to the crossing.

(b)        No person shall drive any vehicle through, around, or under any crossing gate or barrier at a railroad crossing while the gate or barrier is closed or is being opened or closed, nor shall any pedestrian pass through, around, over, or under any crossing gate or barrier at a railroad crossing while the gate or barrier is closed or is being opened or closed.

(c)        When stopping as required at a railroad crossing, the driver shall keep as far to the right of the highway as possible and shall not form two lanes of traffic unless the roadway is marked for four or more lanes of traffic.

(d)        Any person who violates any provisions of this section shall be guilty of an infraction and punished in accordance with G.S. 20‑176. Violation of this section shall not constitute negligence per se.

(e)        An employer who knowingly allows, requires, permits, or otherwise authorizes a driver of a commercial motor vehicle to violate this section shall be guilty of an infraction. Such employer will also be subject to a civil penalty under G.S. 20‑37.21. (1991, c. 368, s. 1; 2005‑349, s. 12.)



§ 20-142.2. Vehicles stop at certain grade crossing.

§ 20‑142.2.  Vehicles stop at certain grade crossing.

The Department of Transportation may designate particularly dangerous highway crossings of railroads and erect stop signs at those crossings. When a stop sign is erected at a highway crossing of a railroad, the driver of any vehicle shall stop within 50 feet but not less than 15 feet from the nearest rail of such grade crossing and shall proceed only upon exercising due care. Any person who violates this section shall be guilty of an infraction and punished in accordance with G.S. 20‑176. Violation of this section shall not constitute negligence per se. An employer who knowingly allows, requires, permits, or otherwise authorizes a driver of a commercial motor vehicle to violate this section shall be guilty of an infraction. Such employer will also be subject to a civil penalty under G.S. 20‑37.21. (1991, c. 368, s. 1; 2005‑349, s. 13.)



§ 20-142.3. Certain vehicles must stop at railroad grade crossing.

§ 20‑142.3.  Certain vehicles must stop at railroad grade crossing.

(a)        Before crossing at grade any track or tracks of a railroad, the driver of any school bus, any activity bus, any motor vehicle carrying passengers for compensation, any commercial motor vehicle listed in 49 C.F.R. § 392.10, and any motor vehicle with a capacity of 16 or more persons shall stop the vehicle within 50 feet but not less than 15 feet from the nearest rail of the railroad. While stopped, the driver shall listen and look in both directions along the track for any approaching train and shall not proceed until the driver can do so safely. Upon proceeding, the driver of the vehicle shall cross the track in a gear that allows the driver to cross the track without changing gears and the driver shall not change gears while crossing the track or tracks.

(b)        Except for school buses and activity buses, the provisions of this section shall not require the driver of a vehicle to stop:

(1)        At railroad tracks used exclusively for industrial switching purposes within a business district.

(2)        At a railroad grade crossing which a police officer or crossing flagman directs traffic to proceed.

(3)        At a railroad grade crossing protected by a gate or flashing signal designed to stop traffic upon the approach of a train, when the gate or flashing signal does not indicate the approach of a train.

(4)        At an abandoned railroad grade crossing which is marked with a sign indicating that the rail line is abandoned.

(5)        At an industrial or spur line railroad grade crossing marked with a sign reading "Exempt" erected by or with the consent of the appropriate State or local authority.

(c)        A person violating the provisions of this section shall be guilty of an infraction and punished in accordance with G.S. 20‑176. Violation of this section shall not constitute negligence per se.

(d),(e)  Repealed by Session Laws 2001‑487, s. 50(g).

(f)         An employer who knowingly allows, requires, permits, or otherwise authorizes a driver of a commercial motor vehicle to violate this section shall be guilty of an infraction. Such employer will also be subject to a civil penalty under G.S. 20‑37.21. (1991, c. 368, s. 1; 1999‑274, ss. 1, 2; 2001‑487, s. 50(g); 2005‑349, s. 14.)



§ 20-142.4. Moving heavy equipment at railroad grade crossing.

§ 20‑142.4.  Moving heavy equipment at railroad grade crossing.

(a)        No person shall operate or move any crawler‑type tractor, crane, or roller or any equipment or structure having a normal operating speed of five or less miles per hour upon or across any tracks at a railroad crossing without first complying with this section.

(b)        Notice of any intended crossing described in subsection (a) of this section shall be given to a superintendent of the railroad and a reasonable time be given to the railroad to provide protection at the crossing.

(c)        Before making any crossing described in subsection (a) of this section, the person operating or moving the vehicle or equipment shall:

(1)        Stop the vehicle or equipment not less than 15 feet nor more than 50 feet from the nearest rail of the railroad;

(2)        While stopped, shall listen and look both directions along the track for any approaching train and for signals indicating the approach of a train; and

(3)        Shall not proceed until the crossing can be made safely.

(d)        No crossing described in subsection (a) of this section shall be made when warning is given by automatic signal or crossing gates or a flagman or otherwise of the immediate approach of a railroad train or car.

(e)        Subsection (c) of this section shall not apply at any railroad crossing where State or local authorities have determined that trains are not operating during certain periods or seasons of the year and have erected an official sign carrying the legend "Exempt".

(f)         Any person who violates any provision of this section shall be guilty of an infraction and punished in accordance with G.S. 20‑176. Violation of this section shall not constitute negligence per se.

(g)        An employer who knowingly allows, requires, permits, or otherwise authorizes a driver of a commercial motor vehicle to violate this section shall be guilty of an infraction. Such employer will also be subject to a civil penalty under G.S. 20‑37.21. (1991, c. 368, s. 1; 2005‑349, s. 15.)



§ 20-142.5. Stop when traffic obstructed.

§ 20‑142.5.  Stop when traffic obstructed.

No driver shall enter an intersection or a marked crosswalk or drive onto any railroad grade crossing unless there is sufficient space on the other side of the intersection, crosswalk, or railroad grade crossing to accommodate the vehicle he is operating without obstructing the passage of other vehicles, pedestrians, or railroad trains, notwithstanding the indication of any traffic control signal to proceed. Any person who violates any provision of this section shall be guilty of an infraction and punished in accordance with G.S. 20‑176. Violation of this section shall not constitute negligence per se.

An employer who knowingly allows, requires, permits, or otherwise authorizes a driver of a commercial motor vehicle to violate this section shall be guilty of an infraction. Such employer will also be subject to a civil penalty under G.S. 20‑37.21. (1991, c. 368, s. 1; 2005‑349, s. 16.)



§§ 20-143 through 20-143.1: Repealed by Session Laws 1991, c. 368, s. 2.

§§ 20‑143 through 20‑143.1:  Repealed by Session Laws 1991, c.  368, s. 2.



§ 20-144. Special speed limitation on bridges.

§ 20‑144.  Special speed limitation on bridges.

It shall be unlawful to drive any vehicle upon any public bridge, causeway or viaduct at a speed which is greater than the maximum speed which can with safety to such structure be maintained thereon, when such structure is signposted as provided in this section.

The Department of Transportation, upon request from any local authorities, shall, or upon its own initiative may, conduct an investigation of any public bridge, causeway or viaduct, and if it shall thereupon find that such structure cannot with safety to itself  withstand vehicles traveling at the speed otherwise permissible under this Article, the Division shall determine and declare the maximum speed of vehicles which such structure can withstand, and shall cause or permit suitable signs stating such maximum speed to be erected and maintained at a distance of 100 feet beyond each end of such structure. The findings and determination of the Department of Transportation shall be conclusive evidence of the maximum speed which can with safety to any such structure be maintained thereon. (1937, c. 407, s. 106; 1957, c. 65, s. 11; 1973, c. 507, ss. 5, 21; 1975, c. 716, s. 5; 1977, c. 464, s. 34.)



§ 20-145. When speed limit not applicable.

§ 20‑145.  When speed limit not applicable.

The speed limitations set forth in this Article shall not apply to vehicles when operated with due regard for safety under the direction of the police in the chase or apprehension of violators of the law or of persons charged with or suspected of any such violation, nor to fire department or fire patrol vehicles when traveling in response to a fire alarm, nor to public or private ambulances and rescue squad emergency service vehicles when traveling in emergencies, nor to vehicles operated by county fire marshals and civil preparedness coordinators when traveling in the performances of their duties. This exemption shall not, however, protect the driver of any such vehicle from the consequence of a reckless disregard of the safety of others. (1937, c. 407, s. 107; 1947, c. 987; 1971, c. 5; 1977, c. 52, s. 3; 1985, c. 454, s. 5.)



§ 20-146. Drive on right side of highway; exceptions.

§ 20‑146.  Drive on right side of highway; exceptions.

(a)        Upon all highways of sufficient width a vehicle shall be driven upon the right half of the highway except as follows:

(1)        When overtaking and passing another vehicle proceeding in the same direction under the rules governing such movement;

(2)        When an obstruction exists making it necessary to drive to the left of the center of the highway; provided, any person so doing shall yield the right‑of‑way to all vehicles traveling in the proper direction upon the unobstructed portion of the highway within such distance as to constitute an immediate hazard;

(3)        Upon a highway divided into three marked lanes for traffic under the rules applicable thereon; or

(4)        Upon a highway designated and signposted for one‑way traffic.

(b)        Upon all highways any vehicle proceeding at less than the legal maximum speed limit shall be driven in the right‑hand lane then available for thru traffic, or as close as practicable to the right‑hand curb or edge of the highway, except when overtaking and passing another vehicle proceeding in the same direction or when preparing for a left turn.

(c)        Upon any highway having four or more lanes for moving traffic and providing for two‑way movement of traffic, no vehicle shall be driven to the left of the centerline of the highway, except when authorized by official traffic‑control devices designating certain lanes to the left side of the center of the highway for use by traffic not otherwise permitted to use such lanes or except as permitted under subsection (a)(2) hereof.

(d)        Whenever any street has been divided into two or more clearly marked lanes for traffic, the following rules in addition to all others consistent herewith shall apply.

(1)        A vehicle shall be driven as nearly as practicable entirely within a single lane and shall not be moved from such lane until the driver has first ascertained that such movement can be made with safety.

(2)        Upon a street which is divided into three or more lanes and provides for the two‑way movement of traffic, a vehicle shall not be driven in the center lane except when overtaking and passing another vehicle traveling in the same direction when such center lane is clear of traffic within a safe distance, or in the preparation for making a left turn or where such center lane is at the time allocated exclusively to traffic moving in the same direction that the vehicle is proceeding and such allocation is designated by official traffic‑control device.

(3)        Official traffic‑control devices may be erected directing specified traffic to use a designated lane or designating those lanes to be used by traffic moving in a particular direction regardless of the center of the street and drivers of vehicles shall obey the direction of every such device.

(4)        Official traffic‑control devices may be installed prohibiting the changing of lanes on sections of streets, and drivers of vehicles shall obey the directions of every such device.

(e)        Notwithstanding any other provisions of this section, when appropriate signs have been posted, it shall be unlawful for any person to operate a motor vehicle over and upon the inside lane, next to the median of any dual‑lane highway at a speed less than the posted speed limit when the operation of said motor vehicle over and upon said inside lane shall impede the steady flow of traffic except when preparing for a left turn. "Appropriate signs" as used herein shall be construed as including "Slower Traffic Keep Right" or designations of similar import. (1937, c. 407, s. 108; 1965, c. 678, s. 2; 1973, c. 1330, s. 3; 1975, c. 593; 1985, c. 764, s. 25; 1985 (Reg. Sess., 1986), c. 852, s. 17; 2001‑487, s. 11.)



§ 20-146.1. Operation of motorcycles.

§ 20‑146.1.  Operation of motorcycles.

(a)        All motorcycles are entitled to full use of a lane and no motor vehicle shall be driven in such a manner as to deprive any motorcycle of the full use of a lane. This subsection shall not apply  to motorcycles operated two abreast in a single lane.

(b)        Motorcycles shall not be operated more than two abreast in a single lane. (1965, c. 909; 1973, c. 1330, s. 14; 1975, c. 786.)



§ 20-146.2. Rush hour traffic lanes authorized.

§ 20‑146.2.  Rush hour traffic lanes authorized.

(a)        HOV Lanes.  The Department of Transportation may designate one or more travel lanes as high occupancy vehicle (HOV) lanes on streets and highways on the State Highway System and cities may designate one or more travel lanes as high occupancy vehicle (HOV) lanes on streets on the Municipal Street System. HOV lanes shall be reserved for vehicles with a specified number of passengers as determined by the Department of Transportation or the city having jurisdiction over the street or highway. When HOV lanes have been designated, and have been appropriately marked with signs or other markers, they shall be reserved for privately or publicly operated buses, and automobiles or other vehicles containing the specified number of persons. Where access restrictions are applied on HOV lanes through designated signing and pavement markings, vehicles shall only cross into or out of an HOV lane at designated openings. A motor vehicle shall not travel in a designated HOV lane if the motor vehicle has more than three axles, regardless of the number of occupants. HOV lane restrictions shall not apply to motorcycles or vehicles designed to transport 15 or more passengers, regardless of the actual number of occupants. HOV lane restrictions shall not apply to emergency vehicles. As used in this subsection, the term "emergency vehicle" means any law enforcement, fire, police, or other government vehicle, and any public and privately owned ambulance or emergency service vehicle, when responding to an emergency.

(a1)      Transitway Lanes.  The Department of Transportation may designate one or more travel lanes as a transitway on streets and highways on the State Highway System and cities may designate one or more travel lanes as a transitway on streets on the Municipal Street System. Transitways shall be reserved for public transportation vehicles as determined by the Department of Transportation or the city having jurisdiction over the street or highway. When transitways have been designated, and they have been appropriately marked with signs or other markers, they shall be reserved for privately or publicly operated transportation vehicles as determined by the Department or the city having jurisdiction.

(b)        Temporary Peak Traffic Shoulder Lanes.  The Department of Transportation may modify, upgrade, and designate shoulders of controlled access facilities and partially controlled access facilities as temporary travel lanes during peak traffic periods. When these shoulders have been appropriately marked, it shall be unlawful to use these shoulders for stopping or emergency parking. Emergency parking areas shall be designated at other appropriate areas, off these shoulders, when available.

(c)        Directional Flow Peak Traffic Lanes.  The Department of Transportation may designate travel lanes for the directional flow of peak traffic on streets and highways on the State Highway System and cities may designate travel lanes for the directional flow of peak traffic on streets on the Municipal Street System. These travel lanes may be designated for time periods by the agency controlling the streets and highways. (1987, c. 547, s. 1; 1999‑350, s. 1; 2003‑184, s. 5.)



§ 20-147. Keep to the right in crossing intersections or railroads.

§ 20‑147.  Keep to the right in crossing intersections or railroads.

In crossing an intersection of highways or the intersection of a highway by a railroad right‑of‑way, the driver of a vehicle shall at all times cause such vehicle to travel on the right half of the highway unless such right side is obstructed or impassable. (1937, c. 407, s. 109.)



§ 20-147.1. Passenger vehicle towing other vehicles to keep right.

§ 20‑147.1.  Passenger vehicle towing other vehicles to keep right.

Whenever a noncommercial passenger vehicle as defined in G.S. 20‑4.01(27)g. is towing another vehicle as defined in G.S. 20‑4.01(49), the driver of the towing vehicle shall at all times cause that vehicle to travel on the right half of the highway, and upon any highway having four or more lanes for moving traffic and providing for two‑way movement of traffic, the vehicle shall not be driven in the left‑most lane of the right half of the highway except when overtaking and passing another vehicle proceeding in the same direction, when preparing for a left turn, or the right lanes are obstructed or impassable. These towing vehicles shall also comply with all signage for vehicles of three or more axles erected pursuant to G.S. 20‑146(d)(3). (2004‑124, s. 30.6(a); 2004‑199, s. 56.)



§ 20-148. Meeting of vehicles.

§ 20‑148.  Meeting of vehicles.

Drivers of vehicles proceeding in opposite directions shall pass each other to the right, each giving to the other at least one half of the main‑traveled portion of the roadway as nearly as possible. (1937, c. 407, s. 110.)



§ 20-149. Overtaking a vehicle.

§ 20‑149.  Overtaking a vehicle.

(a)        The driver of any such vehicle overtaking another vehicle proceeding in the same direction shall pass at least two feet to the left thereof, and shall not again drive to the right side of the highway until safely clear of such overtaken vehicle. This subsection shall not apply when the overtaking and passing is done pursuant to the provisions of G.S. 20‑150.1.

(b)        Except when overtaking and passing on the right is permitted, the driver of an overtaken vehicle shall give way to the right in favor of the overtaking vehicle while being lawfully overtaken on audible signal and shall not increase the speed of his vehicle until completely passed by the overtaking vehicle.

Failure to comply with this subsection:

(1)        Is a Class 1 misdemeanor when the failure is the proximate cause of a collision resulting in serious bodily injury.

(2)        Is a Class 2 misdemeanor when the failure is the proximate cause of a collision resulting in bodily injury or property damage.

(3)        Is, in all other cases, an infraction. (1937, c. 407, s. 111; 1955, c. 913, s. 3; 1959, c. 247; 1973, c. 1330, s. 15; 1995, c. 283, s. 1.)



§ 20-150. Limitations on privilege of overtaking and passing.

§ 20‑150.  Limitations on privilege of overtaking and passing.

(a) The driver of a vehicle shall not drive to the left side of the center of a highway, in overtaking and passing another vehicle proceeding in the same direction, unless such left side is clearly visible and is free of oncoming traffic for a sufficient distance ahead to permit such overtaking and passing to be made in safety.

(b) The driver of a vehicle shall not overtake and pass another vehicle proceeding in the same direction upon the crest of a grade or  upon a curve in the highway where the driver's view along the highway is obstructed within a distance of 500 feet.

(c) The driver of a vehicle shall not overtake and pass any other  vehicle proceeding in the same direction at any railway grade crossing nor at any intersection of highway unless permitted so to do by a traffic or police officer. For the purposes of this section the words  "intersection of highway" shall be defined and limited to intersections designated and marked by the Department of Transportation by appropriate signs, and street intersections in cities and towns.

(d) The driver of a vehicle shall not drive to the left side of the centerline of a highway upon the crest of a grade or upon a curve in the highway where such centerline has been placed upon such highway by the Department of Transportation, and is visible.

(e) The driver of a vehicle shall not overtake and pass another on any portion of the highway which is marked by signs, markers or markings placed by the Department of Transportation stating or clearly indicating that passing should not be attempted.

(f) The foregoing limitations shall not apply upon a one‑way street nor to the driver of a vehicle turning left in or from an alley, private road, or driveway. (1937, c. 407, s. 112; 1955, c. 862; c. 913, s. 2; 1957, c. 65, s. 11; 1969, c. 13; 1973, c. 507, s. 5; c. 1330, s. 16; 1977, c. 464, s. 34; 1979, c. 472.)



§ 20-150.1. When passing on the right is permitted.

§ 20‑150.1.  When passing on the right is permitted.

The driver of a vehicle may overtake and pass upon the right of another vehicle only under the following conditions:

(1)        When the vehicle overtaken is in a lane designated for left turns;

(2)        Upon a street or highway with unobstructed pavement of sufficient width which have been marked for two or more lanes of moving vehicles in each direction and are not occupied by parked vehicles;

(3)        Upon a one‑way street, or upon a highway on which traffic is restricted to one direction of movement when such street or highway is free from obstructions and is of sufficient width and is marked for two or more lanes of moving vehicles which are not occupied by parked vehicles;

(4)        When driving in a lane designating a right turn on a red traffic signal light. (1953, c. 679.)



§ 20-151: Repealed by Session Laws 1995, c. 283, s. 2.

§ 20‑151:  Repealed by Session Laws 1995, c.  283, s. 2.



§ 20-152. Following too closely.

§ 20‑152.  Following too closely.

(a)        The driver of a motor vehicle shall not follow another vehicle more closely than is reasonable and prudent, having due regard for the speed of such vehicles and the traffic upon and the condition of the highway.

(b)        The driver of any motor vehicle traveling upon a highway outside of a business or residential district and following another motor vehicle shall, whenever conditions permit, leave sufficient space so that an overtaking vehicle may enter and occupy such space without danger, except that this shall not prevent a motor vehicle from overtaking and passing another motor vehicle. This provision shall not apply to funeral processions. (1937, c. 407, s. 114; 1949, c. 1207, s. 4; 1973, c. 1330, s. 17.)



§ 20-153. Turning at intersections.

§ 20‑153.  Turning at intersections.

(a)        Right Turns.  Both the approach for a right turn and a right turn shall be made as close as practicable to the right‑hand curb or edge of the roadway.

(b)        Left Turns.  The driver of a vehicle intending to turn left at any intersection shall approach the intersection in the extreme left‑hand lane lawfully available to traffic moving in the direction of travel of that vehicle, and, after entering the intersection, the left turn shall be made so as to leave the intersection in a lane lawfully available to traffic moving in the direction upon the roadway being entered.

(c)        Local authorities and the Department of Transportation, in their respective jurisdictions, may modify the foregoing method of turning at intersections by clearly indicating by buttons, markers, or other direction signs within an intersection the course to be followed by vehicles turning thereat, and it shall be unlawful for any driver to fail to turn in a manner as so directed. (1937, c. 407, s. 115; 1955, c. 913, s. 5; 1973, c. 1330, s. 18; 1977, c. 464, s. 34; 1997‑405, s. 1.)



§ 20-154. Signals on starting, stopping or turning.

§ 20‑154.  Signals on starting, stopping or turning.

(a)        The driver of any vehicle upon a highway or public vehicular area before starting, stopping or turning from a direct line shall first see that such movement can be made in safety, and if any pedestrian may be affected by such movement shall give a clearly audible signal by sounding the horn, and whenever the operation of any other vehicle may be affected by such movement, shall give a signal as required in this section, plainly visible to the driver of such other vehicle, of the intention to make such movement. The driver of a vehicle shall not back the same unless such movement can be made with safety and without interfering with other traffic.

(b)        The signal herein required shall be given by means of the hand and arm in the manner herein specified, or by any mechanical or electrical signal device approved by the Division, except that when a vehicle is so constructed or loaded as to prevent the hand and arm signal from being visible, both to the front and rear, the signal shall be given by a device of a type which has been approved by the Division.

Whenever the signal is given the driver shall indicate his intention to start, stop, or turn by extending the hand and arm from and beyond the left side of the vehicle as hereinafter set forth.

Left turn  hand and arm horizontal, forefinger pointing.

Right turn  hand and arm pointed upward.

Stop  hand and arm pointed downward.

All hand and arm signals shall be given from the left side of the  vehicle and all signals shall be maintained or given continuously for  the last 100 feet traveled prior to stopping or making a turn. Provided, that in all areas where the speed limit is 45 miles per hour or higher and the operator intends to turn from a direct line of travel, a signal of intention to turn from a direct line of travel shall be given continuously during the last 200 feet traveled before turning.

Any motor vehicle in use on a highway shall be equipped with, and  required signal shall be given by, a signal lamp or lamps or mechanical signal device when the distance from the center of the top  of the steering post to the left outside limit of the body, cab or load of such motor vehicle exceeds 24 inches, or when the distance from the center of the top of the steering post to the rear limit of the body or load thereof exceeds 14 feet. The latter measurement shall apply to any single vehicle, also to any combination of vehicles except combinations operated by farmers in hauling farm products.

(c)        No person shall operate over the highways of this State a right‑hand‑drive motor vehicle or a motor vehicle equipped with the steering mechanism on the right‑hand side thereof unless said motor vehicle is equipped with mechanical or electrical signal devices by which the signals for left turns and right turns may be given. Such mechanical or electrical devices shall be approved by the Division.

(d)        A violation of this section shall not constitute negligence per se. (1937, c. 407, s. 116; 1949, c. 1016, s. 1; 1951, cc. 293, 360; 1955, c. 1157, s. 9; 1957, c. 488, s. 2; 1965, c. 768; 1973, c. 1330, s. 19; 1975, c. 716, s. 5; 1981, c. 599, s. 4; 1985, c. 96.)



§ 20-155. Right-of-way.

§ 20‑155.  Right‑of‑way.

(a)        When two vehicles approach or enter an intersection from different highways at approximately the same time, the driver of the vehicle on the left shall yield the right‑of‑way to the vehicle on the right.

(b)        The driver of a vehicle intending to turn to the left within an intersection or into an alley, private road, or driveway shall yield the right‑of‑way to any vehicle approaching from the opposite direction which is within the intersection or so close as to constitute an immediate hazard.

(c)        The driver of any vehicle upon a highway within a business or  residence district shall yield the right‑of‑way to a pedestrian crossing such highway within any clearly marked crosswalk, or any regular pedestrian crossing included in the prolongation of the lateral boundary lines of the adjacent sidewalk at the end of a block, except at intersections where the movement of traffic is being regulated by traffic officers or traffic direction devices.

(d)        The driver of any vehicle approaching but not having entered a traffic circle shall yield the right‑of‑way to a vehicle already within such traffic circle. (1937, c. 407, s. 117; 1949, c. 1016, s. 2; 1955, c. 913, ss. 6, 7; 1967, c. 1053; 1973, c. 1330, s. 20.)



§ 20-156. Exceptions to the right-of-way rule.

§ 20‑156.  Exceptions to the right‑of‑way rule.

(a)        The driver of a vehicle about to enter or cross a highway from an alley, building entrance, private road, or driveway shall yield the right‑of‑way to all vehicles approaching on the highway to be entered.

(b)        The driver of a vehicle upon the highway shall yield the right‑of‑way to police and fire department vehicles and public and private ambulances, vehicles used by an organ procurement organization or agency for the recovery or transportation of human tissues and organs for transplantation or a vehicle operated by a transplant coordinator who is an employee of an organ procurement organization or agency when the transplant coordinator is responding to a call to recover or transport human tissues or organs for transplantation, and to rescue squad emergency service vehicles and vehicles operated by county fire marshals and civil preparedness coordinators when the operators of said vehicles are giving a warning signal by appropriate light and by bell, siren or exhaust whistle audible under normal conditions from a distance not less than 1,000 feet. When appropriate warning signals are being given, as provided in this subsection, an emergency vehicle may proceed through an intersection or other place when the emergency vehicle is facing a stop sign, a yield sign, or a traffic light which is emitting a flashing strobe signal or a beam of steady or flashing red light. This provision shall not operate to relieve the driver of a police or fire department vehicle or public or private ambulance or vehicles used by an organ procurement organization or agency for the recovery or transportation of human tissues and organs for transplantation or a vehicle operated by a transplant coordinator who is an employee of an organ procurement organization or agency when the transplant coordinator is responding to a call to recover or transport human tissues or organs for transplantation, or rescue squad emergency service vehicle or county fire marshals or civil preparedness coordinators from the duty to drive with due regard for the safety of all persons using the highway, nor shall it protect the driver of any such vehicle or county fire marshal or civil preparedness coordinator from the consequence of any arbitrary exercise of such right‑of‑way. (1937, c. 407, s. 118; 1971, cc. 78, 106; 1973, c. 1330, s. 21; 1977, c. 52, s. 4; c. 438, s. 3; 1985, c. 427; 1989, c. 537, s. 3.)



§ 20-157. Approach of law enforcement, fire department or rescue squad vehicles or ambulances; driving over fire hose or blocking fire-fighting equipment; parking, etc., near law enforcement, fire department, or rescue squad vehicle or ambulance.

§ 20‑157.  Approach of law enforcement, fire department or rescue squad vehicles or ambulances; driving over fire hose or blocking fire‑fighting equipment; parking, etc., near law enforcement, fire department, or rescue squad vehicle or ambulance.

(a)        Upon the approach of any law enforcement or fire department vehicle or public or private ambulance or rescue squad emergency service vehicle giving warning signal by appropriate light and by audible bell, siren or exhaust whistle, audible under normal conditions from a distance not less than 1000 feet, the driver of every other vehicle shall immediately drive the same to a position as near as possible and parallel to the right‑hand edge or curb, clear of any intersection of streets or highways, and shall stop and remain in such position unless otherwise directed by a law enforcement or traffic officer until law enforcement or fire department vehicle or public or private ambulance or rescue squad emergency service vehicle shall have passed. Provided, however, this subsection shall not apply to vehicles traveling in the opposite direction of the vehicles herein enumerated when traveling on a four‑lane limited access highway with a median divider dividing the highway for vehicles traveling in opposite directions, and provided further that the violation of this subsection shall be negligence per se. Violation of this subsection is a Class 2 misdemeanor.

(b)        It shall be unlawful for the driver of any vehicle other than one on official business to follow any fire apparatus traveling in response to a fire alarm closer than one block or to drive into or park such vehicle within one block where fire apparatus has stopped in answer to a fire alarm.

(c)        Outside of the corporate limits of any city or town it shall be unlawful for the driver of any vehicle other than one on official business to follow any fire apparatus traveling in response to a fire alarm closer than 400 feet or to drive into or park such vehicle within a space of 400 feet from where fire apparatus has stopped in answer to a fire alarm.

(d)        It shall be unlawful to drive a motor vehicle over a fire hose or any other equipment that is being used at a fire at any time, or to block a fire‑fighting apparatus or any other equipment from its source of supply regardless of its distance from the fire.

(e)        It shall be unlawful for the driver of a vehicle, other than one on official business, to park and leave standing such vehicle within 100 feet of law enforcement or fire department vehicles, public or private ambulances, or rescue squad emergency vehicles which are engaged in the investigation of an accident or engaged in rendering assistance to victims of such accident.

(f)         When an authorized emergency vehicle as described in subsection (a) of this section or any public service vehicle is parked or standing within 12 feet of a roadway and is giving a warning signal by appropriate light, the driver of every other approaching vehicle shall, as soon as it is safe and when not otherwise directed by an individual lawfully directing traffic, do one of the following:

(1)        Move the vehicle into a lane that is not the lane nearest the parked or standing authorized emergency vehicle or public service vehicle and continue traveling in that lane until safely clear of the authorized emergency vehicle. This paragraph applies only if the roadway has at least two lanes for traffic proceeding in the direction of the approaching vehicle and if the approaching vehicle may change lanes safely and without interfering with any vehicular traffic.

(2)        Slow the vehicle, maintaining a safe speed for traffic conditions, and operate the vehicle at a reduced speed and be prepared to stop until completely past the authorized emergency vehicle or public service vehicle. This paragraph applies only if the roadway has only one lane for traffic proceeding in the direction of the approaching vehicle or if the approaching vehicle may not change lanes safely and without interfering with any vehicular traffic.

For purposes of this section, "public service vehicle" means a vehicle that is being used to assist motorists or law enforcement officers with wrecked or disabled vehicles, and is operating an amber‑colored flashing light authorized by G.S. 20‑130.2. Violation of this subsection shall be negligence per se.

(g)        Except as provided in subsections (a), (h), and (i) of this section, violation of this section shall be an infraction punishable by a fine of two hundred fifty dollars ($250.00).

(h)        A person who violates this section and causes damage to property in the immediate area of the authorized emergency vehicle or public service vehicle in excess of five hundred dollars ($500.00), or causes injury to a law enforcement officer, a firefighter, an emergency vehicle operator, an Incident Management Assistance Patrol member, a public service vehicle operator, or any other emergency response person in the immediate area of the authorized emergency vehicle or public service vehicle is guilty of a Class 1 misdemeanor.

(i)         A person who violates this section and causes serious injury or death to a law enforcement officer, a firefighter, an emergency vehicle operator, an Incident Management Assistance Patrol member, a public service vehicle operator, or any other emergency response person in the immediate area of the authorized emergency vehicle or public service vehicle is guilty of a Class I felony. The Division may suspend, for up to six months, the drivers license of any person convicted under this subsection. If the Division suspends a person's license under this subsection, a judge may allow the licensee a limited driving privilege for a period not to exceed the period of suspension, provided the person's license has not also been revoked or suspended under any other provision of law. The limited driving privilege shall be issued in the same manner and under the terms and conditions prescribed in G.S. 20‑16.1(b). (1937, c. 407, s. 119; 1955, cc. 173, 744; 1971, c. 366, ss. 1, 2; 1985, c. 764, s. 31; 1985 (Reg. Sess., 1986), c. 852, s. 17; 1993, c. 539, s. 372; 1994, Ex. Sess., c. 24, s. 14(c); 2001‑331, s. 1; 2005‑189, s. 1; 2006‑259, s. 9; 2007‑360, s. 1.)



§ 20-157.1. Funeral processions.

§ 20‑157.1.  Funeral processions.

(a)        As used in this section, a "funeral procession" means two or more vehicles accompanying the remains of a deceased person, or traveling to the church, chapel, or other location at which the funeral services are to be held, in which the lead vehicle is either a State or local law enforcement vehicle, other vehicle designated by a law enforcement officer or the funeral director, or the lead vehicle displays a flashing amber or purple light, sign, pennant, flag, or other insignia furnished by a funeral home indicating a funeral procession.

(b)        Each vehicle in the funeral procession shall be operated with its headlights illuminated, if so equipped, and its hazard warning signal lamps illuminated, if so equipped.

(c)        The operator of the lead vehicle in a funeral procession shall comply with all traffic‑control signals, but when the lead vehicle in a funeral procession has progressed across an intersection in accordance with the traffic‑control sign or signal, or when directed to do so by a law enforcement officer or a designee of a law enforcement officer or the funeral director, or when the lead vehicle is a law enforcement vehicle which progresses across the intersection while giving appropriate warning by light or siren, all vehicles in the funeral procession may proceed through the intersection without stopping, except that the operator of each vehicle shall exercise reasonable care towards any other vehicle or pedestrian on the highway. An operator of a vehicle that is not part of the funeral procession shall not join the funeral procession for the purpose of securing the right‑of‑way granted by this subsection.

(d)        Operators of vehicles in a funeral procession shall drive on the right‑hand side of the roadway and shall follow the vehicle ahead as closely as reasonable and prudent having due regard for speed and existing conditions.

(e)        Operators of vehicles in a funeral procession shall yield the right‑of‑way to law enforcement vehicles, fire protection vehicles, rescue vehicles, ambulances, and other emergency vehicles giving appropriate warning signals by light or siren and shall yield the right‑of‑way when directed to do so by a law enforcement officer.

(f)         Operators of vehicles in a funeral procession shall proceed at the posted minimum speed, except that the operator of such vehicle shall exercise reasonable care having due regard for speed and existing conditions.

(g)        The operator of a vehicle proceeding in the opposite direction as a funeral procession may yield to the funeral procession. If the operator chooses to yield to the procession, the operator must do so by reducing speed, or by stopping completely off the roadway when meeting the procession or while the procession passes, so that operators of other vehicles proceeding in the opposite direction of the procession can continue to travel without leaving their lane of traffic.

(h)        The operator of a vehicle proceeding in the same direction as a funeral procession shall not pass or attempt to pass the funeral procession, except that the operator of such a vehicle may pass a funeral procession when the highway has been marked for two or more lanes of moving traffic in the same direction of the funeral procession.

(i)         An operator of a vehicle shall not knowingly drive between vehicles in a funeral procession by crossing their path unless directed to do so by a person authorized to direct traffic. When a funeral procession is proceeding through a steady or strobe‑beam stoplight emitting a red light as permitted by subsection (c), an operator of a vehicle that is not in the funeral procession shall not enter the intersection knowing a funeral procession is in progress, even if facing a steady or strobe‑beam stoplight emitting a green light, unless the operator can do so safely without crossing the path of the funeral procession.

(j)         Nothing in this section shall be construed to prevent State or local law enforcement officers from escorting funeral processions in law enforcement vehicles.

(k)        A violation of this section shall not constitute negligence per se.

(l)         To the extent that a local government unit's ordinance is in direct conflict with any part of this statute, the ordinance shall control and prevail over the conflicting part.

(m)       A violation of this section shall not be considered a moving violation for purposes of G.S. 58‑36‑65 or G.S. 58‑36‑75. (1999‑441, s. 1.)



§ 20-158. Vehicle control signs and signals.

§ 20‑158.  Vehicle control signs and signals.

(a)        The Department of Transportation, with reference to State highways, and local authorities, with reference to highways under their jurisdiction, are hereby authorized to control vehicles:

(1)        At intersections, by erecting or installing stop signs requiring vehicles to come to a complete stop at the entrance to that portion of the intersection designated as the main traveled or through highway. Stop signs may also be erected at three or more entrances to an intersection.

(2)        At appropriate places other than intersections, by erecting or installing stop signs requiring vehicles to come to a complete stop.

(3)        At intersections and other appropriate places, by erecting or installing steady‑beam traffic signals and other traffic control devices, signs, or signals. All steady‑beam traffic signals emitting alternate red and green lights shall be arranged so that the red light in vertical‑arranged signal faces shall appear above, and in horizontal‑arranged signal faces shall appear to the left of all yellow and green lights.

(4)        At intersections and other appropriate places, by erecting or installing flashing red or yellow lights.

(b)        Control of Vehicles at Intersections. 

(1)        When a stop sign has been erected or installed at an intersection, it shall be unlawful for the driver of any vehicle to fail to stop in obedience thereto and yield the right‑of‑way to vehicles operating on the designated main‑traveled or through highway. When stop signs have been erected at three or more entrances to an intersection, the driver, after stopping in obedience thereto, may proceed with caution.

(2)       a.         When a traffic signal is emitting a steady red circular light controlling traffic approaching an intersection, an approaching vehicle facing the red light shall come to a stop and shall not enter the intersection. After coming to a complete stop and unless prohibited by an appropriate sign, that approaching vehicle may make a right turn.

b.         Any vehicle that turns right under this subdivision shall yield the right‑of‑way to:

1.         Other traffic and pedestrians using the intersection; and

2.         Pedestrians who are moving towards the intersection, who are in reasonably close proximity to the intersection, and who are preparing to cross in front of the traffic that is required to stop at the red light.

c.         Failure to yield to a pedestrian under this subdivision shall be an infraction, and the court may assess a penalty of not more than five hundred dollars ($500.00) and not less than one hundred dollars ($100.00).

d.         The Department of Transportation shall collect data regarding the number of individuals who are found responsible for violations of sub‑subdivision b. of this subdivision and the number of pedestrians who are involved in accidents at intersections because of a driver's failure to yield the right‑of‑way while turning right at a red light. The data shall include information regarding the number of disabled pedestrians, including individuals with visual or mobility‑related disabilities, who are involved in right turn on red accidents. The Department shall report the data annually to the Joint Legislative Transportation Oversight Committee beginning January 1, 2006.

(2a)      When a traffic signal is emitting a steady yellow circular light on a traffic signal controlling traffic approaching an intersection or a steady yellow arrow light on a traffic signal controlling traffic turning at an intersection, vehicles facing the yellow light are warned that the related green light is being terminated or a red light will be immediately forthcoming. When the traffic signal is emitting a steady green light, vehicles may proceed with due care through the intersection subject to the rights of pedestrians and other vehicles as may otherwise be provided by law.

(3)        When a flashing red light has been erected or installed at an intersection, approaching vehicles facing the red light shall stop and yield the right‑of‑way to vehicles in or approaching the intersection. The right to proceed shall be subject to the rules applicable to making a stop at a stop sign.

(4)        When a flashing yellow light has been erected or installed at an intersection, approaching vehicles facing the yellow flashing light may proceed through the intersection with caution, yielding the right‑of‑way to vehicles in or approaching the intersection.

(5)        When a stop sign, traffic signal, flashing light, or other traffic‑control device authorized by subsection (a) of this section requires a vehicle to stop at an intersection, the driver shall stop (i) at an appropriately marked stop line, or if none, (ii) before entering a marked crosswalk, or if none, (iii) before entering the intersection at the point nearest the intersecting street where the driver has a view of approaching traffic on the intersecting street.

(6)        When a traffic signal is not illuminated due to a power outage or other malfunction, vehicles shall approach the intersection and proceed through the intersection as though such intersection is controlled by a stop sign on all approaches to the intersection. This subdivision shall not apply if the movement of traffic at the intersection is being directed by a law enforcement officer, another authorized person, or another type of traffic control device.

(c)        Control of Vehicles at Places other than Intersections. 

(1)        When a stop sign has been erected or installed at a place other than an intersection, it shall be unlawful for the driver of any vehicle to fail to stop in obedience thereto and yield the right‑of‑way to pedestrians and other vehicles.

(2)        When a traffic signal has been erected or installed at a place other than an intersection, and is emitting a steady red light, vehicles facing the red light shall come to a complete stop. When the traffic signal is emitting a steady yellow light, vehicles facing the light shall be warned that a red light will be immediately forthcoming and that vehicles may not proceed through such a red light. When the traffic signal is emitting a steady green light, vehicles may proceed subject to the rights of pedestrians and other vehicles as may otherwise be provided by law.

(3)        When a flashing red light has been erected or installed at a place other than an intersection, approaching vehicles facing the light shall stop and yield the right‑of‑way to pedestrians or other vehicles.

(4)        When a flashing yellow light has been erected or installed at a place other than an intersection, approaching vehicles facing the light may proceed with caution, yielding the right‑of‑way to pedestrians and other vehicles.

(5)        When a traffic signal, stop sign, or other traffic control device authorized by subsection (a) requires a vehicle to stop at a place other than an intersection, the driver shall stop at an appropriately marked stop line, or if none, before entering a marked crosswalk, or if none, before proceeding past the traffic control device.

(d)        No failure to stop as required by the provisions of this section shall be considered negligence or contributory negligence per se in any action at law for injury to person or property, but the facts relating to such failure to stop may be considered with the other facts in the case in determining whether a party was guilty of negligence or contributory negligence.

(e)        Defense.  It shall be a defense to a violation of sub‑subdivision (b)(2)a. of this section if the operator of a motorcycle, as defined in G.S. 20‑4.01(27)d., shows all of the following:

(1)        The operator brought the motorcycle to a complete stop at the intersection or stop bar where a steady red light was being emitted in the direction of the operator.

(2)        The intersection is controlled by a vehicle actuated traffic signal using an inductive loop to activate the traffic signal.

(3)        No other vehicle that was entitled to have the right‑of‑way under applicable law was sitting at, traveling through, or approaching the intersection.

(4)        No pedestrians were attempting to cross at or near the intersection.

(5)        The motorcycle operator who received the citation waited a minimum of three minutes at the intersection or stop bar where the steady red light was being emitted in the direction of the operator before entering the intersection. (1937, c. 407, s. 120; 1941, c. 83; 1949, c. 583, s. 2; 1955, c. 384, s. 1; c. 913, s. 7; 1957, c. 65, s. 11; 1973, c. 507, s. 5; c. 1191; c. 1330, s. 22; 1975, c. 1; 1977, c. 464, s. 34; 1979, c. 298, s. 1; 1989, c. 285; 2004‑141, ss. 1, 2; 2004‑172, s. 2; 2006‑264, s. 6; 2007‑260, s. 1; 2007‑360, ss. 2, 3.)



§ 20-158.1. Erection of "yield right-of-way" signs.

§ 20‑158.1.  Erection of "yield right‑of‑way" signs.

The Department of Transportation, with reference to State  highways, and cities and towns with reference to highways and streets under their jurisdiction, are authorized to designate main‑traveled or through highways and streets by erecting at the entrance thereto from intersecting highways or streets, signs notifying drivers of vehicles to yield the right‑of‑way to drivers of vehicles approaching the intersection on the main‑traveled or through highway. Notwithstanding any other provisions of this Chapter, except G.S. 20‑156, whenever any such yield right‑of‑way signs have been so erected, it shall be unlawful for the driver of any vehicle to enter or cross such main‑traveled or through highway or street unless he shall first slow down and yield right‑of‑way to any vehicle in movement on the main‑traveled or through highway or street which is approaching so as to arrive at the intersection at approximately the same time as the vehicle entering the main‑traveled or through highway or street. No failure to so yield the right‑of‑way shall be considered negligence or contributory negligence per se in any action at law for injury to person or property, but the facts relating to such failure to yield the right‑of‑way may be considered with the other facts in the case in determining whether either party in such action was guilty of negligence or contributory negligence. (1955, c. 295; 1957, c. 65, s. 11; 1973, c. 507, s. 5; c. 1330, s. 23; 1977, c. 464, s. 34.)



§ 20-158.2. Control of vehicles on Turnpike System.

§ 20‑158.2.  Control of vehicles on Turnpike System.

The North Carolina Turnpike Authority may control vehicles at appropriate places by erecting traffic control devices to collect tolls. (2002‑133, s. 2.)



§ 20-158.3. Emergency entry to controlled access roads.

§ 20‑158.3.  Emergency entry to controlled access roads.

Any person, association, or other legal entity having responsibility for a controlled access system on a road that is a public vehicular area shall provide a means of immediate access to all emergency service vehicles, which shall include law enforcement, fire, rescue, ambulance, and first responder vehicles. This section shall not apply to any entity where federal regulations and requirements on its activities preempt application of State regulations or requirements. (2007‑455, s. 2.)



§ 20-159. Repealed by Session Laws 1973, c. 1330, s. 39.

§ 20‑159.  Repealed by Session Laws 1973, c. 1330, s. 39.



§ 20-160. Driving through safety zone or on sidewalks prohibited.

§ 20‑160.  Driving through safety zone or on sidewalks prohibited.

(a)        The driver of a vehicle shall not at any time drive through or over a safety zone.

(b)        No person shall drive any motor vehicle upon a sidewalk or sidewalk area except upon a permanent or temporary driveway. (1937, c. 407, s. 122; 1973, c. 1330, s. 24.)



§ 20-160.1. Failure to yield causing serious bodily injury; penalties.

§ 20‑160.1.  Failure to yield causing serious bodily injury; penalties.

(a)        Unless the conduct is covered under some other law providing greater punishment, a person who commits the offense of failure to yield while approaching or entering an intersection, turning at a stop or yield sign, entering a roadway, upon the approach of an emergency vehicle, or at highway construction or maintenance shall be punished under this section. When there is serious bodily injury but no death resulting from the violation, the violator shall be fined five hundred dollars ($500.00) and the violator's drivers license or commercial drivers license shall be suspended for 90 days.

(b)        As used in this section, "serious bodily injury" means bodily injury that involves a substantial risk of death, extreme physical pain, protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member, organ, or mental faculty. (2004‑172, s. 1.)



§ 20-161. Stopping on highway prohibited; warning signals; removal of vehicles from public highway.

§ 20‑161.  Stopping on highway prohibited; warning signals; removal of vehicles from public highway.

(a)        No person shall park or leave standing any vehicle, whether attended or unattended, upon the paved or main‑traveled portion of any highway or highway bridge outside municipal corporate limits unless the vehicle is disabled to such an extent that it is impossible to avoid stopping and temporarily leaving the vehicle upon the paved or main traveled portion of the highway or highway bridge. This subsection shall not apply to a solid waste vehicle stopped on a highway while engaged in collecting garbage as defined in G.S. 20‑118(c)(5)g. or recyclable material as defined in G.S. 130A‑290(a)(26).

(b)        No person shall park or leave standing any vehicle upon the shoulder of a public highway outside municipal corporate limits unless the vehicle can be clearly seen by approaching drivers from a distance of 200 feet in both directions and does not obstruct the normal movement of traffic.

(c)        The operator of any truck, truck tractor, trailer or semitrailer which is disabled upon any portion of the highway shall display warning devices of a type and in a manner as required under the rules and regulations of the United States Department of Transportation as adopted by the Division of Motor Vehicles. Such warning devices shall be displayed as long as the vehicle is disabled.

(d)        The owner of any vehicle parked or left standing in violation of law shall be deemed to have appointed any investigating law‑enforcement officer his agent:

(1)        For the purpose of removing the vehicle to the shoulder of the highway or to some other suitable place; and

(2)        For the purpose of arranging for the transportation and safe storage of any vehicle which is interfering with the regular flow of traffic or which otherwise constitutes a hazard, in which case the officer shall be deemed a legal possessor of the vehicle within the meaning of G.S. 44A‑2(d).

(e)        When any vehicle is parked or left standing upon the right‑of‑way of a public highway, including rest areas, for a period of 24 hours or more, the owner shall be deemed to have appointed any investigating law‑enforcement officer his agent for the purpose of arranging for the transportation and safe storage of such vehicle and such investigating law‑enforcement officer shall be deemed a legal possessor of the motor vehicle within the meaning of that term as it appears in G.S. 44A‑2(d).

(f)         Any investigating law enforcement officer, with the concurrence of the Department of Transportation, may immediately remove or cause to be removed from the State highway system any wrecked, abandoned, disabled, unattended, burned, or partially dismantled vehicle, cargo, or other personal property interfering with the regular flow of traffic or which otherwise constitutes a hazard. In the event of a motor vehicle crash involving serious personal injury or death, no removal shall occur until the investigating law enforcement officer determines that adequate information has been obtained for preparation of a crash report. No state or local law enforcement officer, Department of Transportation employee, or person or firm contracting or assisting in the removal or disposition of any such vehicle, cargo, or other personal property shall be held criminally or civilly liable for any damage or economic injury related to carrying out or enforcing the provisions of this section.

(g)        The owner shall be liable for any costs incurred in the removal, storage, and subsequent disposition of a vehicle, cargo, or other personal property under the authority of this section.  (1937, c. 407, s. 123; 1951, c. 1165, s. 1; 1971, c. 294, s. 1; 1973, c. 1330, s. 25; 1985, c. 454, s. 6; 2003‑310, s. 1; 2007‑360, ss. 4, 5; 2009‑104, s. 1.)



§ 20-161.1. Regulation of night parking on highways.

§ 20‑161.1.  Regulation of night parking on highways.

No person parking or leaving standing a vehicle at night on a highway or on a side road entering into a highway shall permit the bright lights of said vehicle to continue burning when such lights face oncoming traffic. (1953, c. 1052.)



§ 20-161.2: Repealed by Session Laws 1983, c. 420, s. 1.

§ 20‑161.2:  Repealed by Session Laws 1983, c. 420, s. 1.



§ 20-162. Parking in front of private driveway, fire hydrant, fire station, intersection of curb lines or fire lane.

§ 20‑162.  Parking in front of private driveway, fire hydrant, fire station, intersection of curb lines or fire lane.

(a)        No person shall park a vehicle or permit it to stand, whether attended or unattended, upon a highway in front of a private driveway or within 15 feet in either direction of a fire hydrant or the entrance to a fire station, nor within 25 feet from the intersection of curb lines or if none, then within 15 feet of the intersection of property lines at an intersection of highways; provided, that local authorities may by ordinance decrease the distance within which a vehicle may park in either direction of a fire hydrant.

(b)        No person shall park a vehicle or permit it to stand, whether  attended or unattended, upon any public vehicular area, street, highway or roadway in any area designated as a fire lane. This prohibition includes designated fire lanes in shopping center or mall  parking lots and all other public vehicular areas. Provided, however,  persons loading or unloading supplies or merchandise may park temporarily in a fire lane located in a shopping center or mall parking lot as long as the vehicle is not left unattended. The prima facie rule of evidence created by G.S. 20‑162.1 is applicable to prosecutions for violation of this section. The owner of a vehicle parked in violation of this subsection shall be deemed to have appointed any State, county or municipal law‑enforcement officer as his agent for the purpose of arranging for the transportation and safe storage of such vehicle. No law‑enforcement officer removing such a vehicle shall be held criminally or civilly liable in any way for any acts or omissions arising out of or caused by carrying out or enforcing any provisions of this subsection, unless the conduct of the officer amounts to wanton misconduct or intentional wrongdoing. (1937, c. 407, s. 124; 1939, c. 111; 1979, c. 552; 1981, c. 574, s. 1.)



§ 20-162.1. Prima facie rule of evidence for enforcement of parking regulations.

§ 20‑162.1.  Prima facie rule of evidence for enforcement of parking regulations.

(a)        Whenever evidence shall be presented in any court of the fact that any automobile, truck, or other vehicle was found upon any street, alley or other public place contrary to and in violation of the provisions of any statute or of any municipal or Department of Transportation ordinance limiting the time during which any such vehicle may be parked or prohibiting or otherwise regulating the parking of any such vehicle, it shall be prima facie evidence in any court in the State of North Carolina that such vehicle was parked and left upon such street, alley or public way or place by the person, firm or corporation in whose name such vehicle is then registered and licensed according to the records of the department or agency of the State of North Carolina, by whatever name designated, which is empowered to register such vehicles and to issue licenses for their operation upon the streets and highways of this State; provided, that no evidence tendered or presented under the authorization contained in this section shall be admissible or competent in any respect in any court or tribunal, except in cases concerned solely with violation of statutes or ordinances limiting, prohibiting or otherwise regulating the parking of automobiles or other vehicles upon public streets, highways, or other public places.

Any person found responsible for an infraction pursuant to this section shall be subject to a penalty of not more than five dollars ($5.00).

(b)        The prima facie rule of evidence established by subsection (a) shall not apply to the registered owner of a leased or rented vehicle parked in violation of law when the owner can furnish sworn evidence that the vehicle was, at the time of the parking violation, leased or rented, to another person or company. In those instances, the owner of the vehicle shall furnish sworn evidence to the courts within 30 days after notification of the violation in accordance with this subsection.

If the notification is given to the owner of the vehicle within 90 days after the date of the violation, the owner shall include in the sworn evidence the name and address of the person or company that leased or rented the vehicle. If notification is given to the owner of the vehicle after 90 days have elapsed from the date of the violation, the owner is not required to include the name or address of the lessee or renter of the vehicle in the sworn evidence.  (1953, c. 879, ss. 1, 11/2; c. 978; 1955, c. 566, s. 1; 1983, c. 753; 1985, c. 764, s. 32; 1985 (Reg. Sess., 1986), c. 852, s. 17; 1987, c. 736, s. 1; 1989, c. 243, s. 2; 2001‑259, s. 1.)



§§ 20-162.2 through 20-162.3. Transferred to §§ 20-219.2, 20-219.3 by Session Laws 1973, c. 1330, s. 36.

§§ 20‑162.2 through 20‑162.3.  Transferred to §§ 20‑219.2, 20‑219.3 by Session Laws 1973, c. 1330, s. 36.



§ 20-163. Unattended motor vehicles.

§ 20‑163.  Unattended motor vehicles.

No person driving or in charge of a motor vehicle shall permit it to stand unattended on a public highway or public vehicular area without first stopping the engine, effectively setting the brake  thereon and, when standing upon any grade, turning the front wheels to the curb or side of the highway. (1937, c. 407, s. 125; 1973, c. 1330, s. 26.)



§ 20-164. Repealed by Session Laws 1973, c. 1330, s. 39.

§ 20‑164.  Repealed by Session Laws 1973, c. 1330, s. 39.



§ 20-165: Repealed by Session Laws 1995, c. 379, s. 6.

§ 20‑165:  Repealed by Session Laws 1995, c.  379, s. 6.



§ 20-165.1. One-way traffic.

§ 20‑165.1.  One‑way traffic.

In all cases where the Department of Transportation has heretofore, or may hereafter lawfully designate any highway or other separate roadway, under its jurisdiction for one‑way traffic and shall erect appropriate signs giving notice thereof, it shall be unlawful for any person to willfully drive or operate any vehicle on said highway or roadway except in the direction so indicated by said signs. (1957, c. 1177; 1973, c. 507, s. 5; c. 1330, s. 28; 1977, c. 464, s. 34.)



§ 20-166. Duty to stop in event of a crash; furnishing information or assistance to injured person, etc.; persons assisting exempt from civil liability.

§ 20‑166.  Duty to stop in event of a crash; furnishing information or assistance to injured person, etc.; persons assisting exempt from civil liability.

(a)        The driver of any vehicle who knows or reasonably should know:

(1)        That the vehicle which he or she is operating is involved in a crash; and

(2)        That the crash has resulted in serious bodily injury, as defined in G.S. 14‑32.4, or death to any person;

shall immediately stop his or her vehicle at the scene of the crash. The driver shall remain with the vehicle at the scene of the crash until a law‑enforcement officer completes the investigation of the crash or authorizes the driver to leave and the vehicle to be removed, unless remaining at the scene places the driver or others at significant risk of injury.

Prior to the completion of the investigation of the crash by a law enforcement officer, or the consent of the officer to leave, the driver may not facilitate, allow, or agree to the removal of the vehicle from the scene for any purpose other than to call for a law enforcement officer, to call for medical assistance or medical treatment as set forth in subsection (b) of this section, or to remove oneself or others from significant risk of injury. If the driver does leave for a reason permitted by this subsection, then the driver must return with the vehicle to the accident scene within a reasonable period of time, unless otherwise instructed by a law enforcement officer. A willful violation of this subsection shall be punished as a Class F felony.

(a1)      The driver of any vehicle who knows or reasonably should know:

(1)        That the vehicle which he or she is operating is involved in a crash; and

(2)        That the crash has resulted in injury;

shall immediately stop his or her vehicle at the scene of the crash. The driver shall remain with the vehicle at the scene of the crash until a law enforcement officer completes the investigation of the crash or authorizes the driver to leave and the vehicle to be removed, unless remaining at the scene places the driver or others at significant risk of injury.

Prior to the completion of the investigation of the crash by a law enforcement officer, or the consent of the officer to leave, the driver may not facilitate, allow, or agree to the removal of the vehicle from the scene for any purpose other than to call for a law enforcement officer, to call for medical assistance or medical treatment as set forth in subsection (b) of this section, or to remove oneself or others from significant risk of injury. If the driver does leave for a reason permitted by this subsection, then the driver must return with the vehicle to the crash scene within a reasonable period of time, unless otherwise instructed by a law enforcement officer. A willful violation of this subsection shall be punished as a Class H felony.

(b)        In addition to complying with the requirements of subsections (a) and (a1) of this section, the driver as set forth in subsections (a) and (a1) shall give his or her name, address, driver's license number and the license plate number of the vehicle to the person struck or the driver or occupants of any vehicle collided with, provided that the person or persons are physically and mentally capable of receiving such information, and shall render to any person injured in such crash reasonable assistance, including the calling for medical assistance if it is apparent that such assistance is necessary or is requested by the injured person. A violation of this subsection is a Class 1 misdemeanor.

(c)        The driver of any vehicle, when the driver knows or reasonably should know that the vehicle which the driver is operating is involved in a crash which results:

(1)        Only in damage to property; or

(2)        In injury or death to any person, but only if the operator of the vehicle did not know and did not have reason to know of the death or injury;

shall immediately stop the vehicle at the scene of the crash. If the crash is a reportable crash, the driver shall remain with the vehicle at the scene of the crash until a law enforcement officer completes the investigation of the crash or authorizes the driver to leave and the vehicle to be removed, unless remaining at the scene places the driver or others at significant risk of injury.

Prior to the completion of the investigation of the crash by a law enforcement officer, or the consent of the officer to leave, the driver may not facilitate, allow, or agree to the removal of the vehicle from the scene, for any purpose other than to call for a law enforcement officer, to call for medical assistance or medical treatment, or to remove oneself or others from significant risk of injury. If the driver does leave for a reason permitted by this subsection, then the driver must return with the vehicle to the accident scene within a reasonable period of time, unless otherwise instructed by a law enforcement officer. A willful violation of this subsection is a Class 1 misdemeanor.

(c1)      In addition to complying with the requirement of subsection (c) of this section, the driver as set forth in subsection (c) shall give his or her name, address, driver's license number and the license plate number of his vehicle to the driver or occupants of any other vehicle involved in the crash or to any person whose property is damaged in the crash. If the damaged property is a parked and unattended vehicle and the name and location of the owner is not known to or readily ascertainable by the driver of the responsible vehicle, the driver shall furnish the information required by this subsection to the nearest available peace officer, or, in the alternative, and provided the driver thereafter within 48 hours fully complies with G.S. 20‑166.1(c), shall immediately place a paper‑writing containing the information in a conspicuous place upon or in the damaged vehicle. If the damaged property is a guardrail, utility pole, or other fixed object owned by the Department of Transportation, a public utility, or other public service corporation to which report cannot readily be made at the scene, it shall be sufficient if the responsible driver shall furnish the information required to the nearest peace officer or make written report thereof containing the information by U.S. certified mail, return receipt requested, to the North Carolina Division of Motor Vehicles within five days following the collision. A violation of this subsection is a Class 1 misdemeanor.

(c2)      Notwithstanding subsections (a), (a1), and (c) of this section, if a crash occurs on a main lane, ramp, shoulder, median, or adjacent area of a highway, each vehicle shall be moved as soon as possible out of the travel lane and onto the shoulder or to a designated accident investigation site to complete the requirements of this section and minimize interference with traffic if all of the following apply:

(1)        The crash has not resulted in injury or death to any person or the drivers did not know or have reason to know of any injury or death.

(2)        Each vehicle can be normally and safely driven. For purposes of this subsection, a vehicle can be normally and safely driven if it does not require towing and can be operated under its own power and in its usual manner, without additional damage or hazard to the vehicle, other traffic, or the roadway.

(d)        Any person who renders first aid or emergency assistance at the scene of a motor vehicle crash on any street or highway to any person injured as a result of the accident, shall not be liable in civil damages for any acts or omissions relating to the services rendered, unless the acts or omissions amount to wanton conduct or intentional wrongdoing.

(e)        The Division of Motor Vehicles shall revoke the drivers license of a person convicted of violating subsection (a) or (a1) of this section for a period of one year, unless the court makes a finding that a longer period of revocation is appropriate under the circumstances of the case. If the court makes this finding, the Division of Motor Vehicles shall revoke that person's drivers license for two years. Upon a first conviction only for a violation of subsection (a1) of this section, a trial judge may allow limited driving privileges in the manner set forth in G.S. 20‑179.3(b)(2) during any period of time during which the drivers license is revoked.  (1937, c. 407, s. 128; 1939, c. 10, ss. 1, 11/2; 1943, c. 439; 1951, cc. 309, 794, 823; 1953, cc. 394, 793; c. 1340, s. 1; 1955, c. 913, s. 8; 1965, c. 176; 1967, c. 445; 1971, c. 958, s. 1; 1973, c. 507, s. 5; 1975, c. 716, s. 5; 1977, c. 464, s. 34; 1979, c. 667, s. 32; 1983, c. 912, s. 1; 1985, c. 324, ss. 1‑4; 1993, c. 539, ss. 373‑375, 1260; 1994, Ex. Sess., c. 24, s. 14(c); 2003‑310, s. 2; 2003‑394, s. 1; 2005‑460, s. 1; 2008‑128, s. 1.)



§ 20-166.1. Reports and investigations required in event of accident.

§ 20‑166.1.  Reports and investigations required in event of accident.

(a)        Notice of Accident.  The driver of a vehicle involved in a reportable accident must immediately, by the quickest means of communication, notify the appropriate law enforcement agency of the accident. If the accident occurred in a city or town, the appropriate agency is the police department of the city or town. If the accident occurred outside a city or town, the appropriate agency is the State Highway Patrol or the sheriff's office or other qualified rural police of the county where the accident occurred.

(b)        Insurance Verification.  When requested to do so by the Division, the driver of a vehicle involved in a reportable accident must furnish proof of financial responsibility.

(c)        Parked Vehicle.  The driver of a motor vehicle that collides with another motor vehicle left parked or unattended on a highway of this State must report the collision to the owner of the parked or unattended motor vehicle. This requirement applies to an accident that is not a reportable accident as well as to one that is a reportable accident. The report may be made orally or in writing, must be made within 48 hours of the accident, and must include the following:

(1)        The time, date, and place of the accident.

(2)        The driver's name, address, and drivers license number.

(3)        The registration plate number of the vehicle being operated by the driver at the time of the accident.

If the driver makes a written report to the owner of the parked or unattended vehicle and the report is not given to the owner at the scene of the accident, the report must be sent to the owner by certified mail, return receipt requested, and a copy of the report must be sent to the Division.

(d)        Repealed by Session Laws 1995, c. 191, s. 2.

(e)        Investigation by Officer.  The appropriate law enforcement agency must investigate a reportable accident. A law‑enforcement officer who investigates a reportable accident, whether at the scene of the accident or by subsequent investigations and interviews, must make a written report of the accident within 24 hours of the accident and must forward it as required by this subsection. The report must contain information on financial responsibility for the vehicle driven by the person whom the officer identified as at fault for the accident.

If the officer writing the report is a member of the State Highway Patrol, the officer must forward the report to the Division. If the officer is not a member of the State Highway Patrol, the officer must forward the report to the local law enforcement agency for the area where the accident occurred. A local law enforcement agency that receives an accident report must forward it to the Division within 10 days after receiving the report.

When a person injured in a reportable accident dies as a result of the accident within 12 months after the accident and the death was not reported in the original report, the law enforcement officer investigating the accident must file a supplemental report that includes the death.

(f)         Medical Personnel.  A county medical examiner must report to the Division the death of any person in a reportable accident and the circumstances of the accident. The medical examiner must file the report within five days after the death. A hospital must notify the medical examiner of the county in which the accident occurred of the death within the hospital of any person who dies as a result of injuries apparently sustained in a reportable accident.

(g)        Repealed by Session Laws 1987, c. 49.

(h)        Forms.  The Division shall provide forms or procedures for submitting crash data to persons required to make reports under this section and the reports shall be made in a format approved by the Commissioner. The following information shall be included about a reportable crash:

(1)        The cause of the crash.

(2)        The conditions existing at the time of the crash.

(3)        The persons and vehicles involved.

(4)        Whether the vehicle has been seized and is subject to forfeiture under G.S. 20‑28.2.

(i)         Effect of Report.  A report of an accident made under this section by a person who is not a law enforcement officer is without prejudice, is for the use of the Division, and shall not be used in any manner as evidence, or for any other purpose in any trial, civil or criminal, arising out of the accident. Any other report of an accident made under this section may be used in any manner as evidence, or for any other purpose, in any trial, civil or criminal, as permitted under the rules of evidence. At the demand of a court, the Division must give the court a properly executed certificate stating that a particular accident report has or has not been filed with the Division solely to prove a compliance with this section.

The reports made by persons who are not law enforcement officers or medical examiners are not public records. The reports made by law enforcement officers and medical examiners are public records and are open to inspection by the general public at all reasonable times. The Division must give a certified copy of one of these reports to a member of the general public who requests a copy and pays the fee set in G.S. 20‑42.

(j)         Statistics.  The Division may periodically publish statistical information on motor vehicle accidents based on information in accident reports. The Division may conduct detailed research to determine more fully the cause and control of accidents and may conduct experimental field tests within areas of the State from time to time to prove the practicability of various ideas advanced in traffic control and accident prevention.

(k)        Punishment.  A violation of any provision of this section is a misdemeanor of the Class set in G.S. 20‑176. (1953, c. 1340, s. 2; 1955, c. 913, s. 9; 1963, c. 1249; 1965, c. 577; 1971, c. 55; c. 763, s. 1; c. 958, ss. 2, 3; 1973, c. 1133, ss. 1, 2; c. 1330, s. 29; 1975, c. 307; c. 716, s. 5; 1979, c. 667, s. 33; 1981, c. 690, s. 14; 1983, c. 229, ss. 1, 2; 1985, c. 764, s. 33; 1985 (Reg. Sess., 1986), c. 852, s. 17; 1987, c. 49; 1993, c. 539, ss. 376, 377; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 191, s. 2; 1998‑182, s. 12.1; 1999‑452, s. 19.)



§ 20-166.2. Duty of passenger to remain at the scene of an accident.

§ 20‑166.2.  Duty of passenger to remain at the scene of an accident.

(a)        The passenger of any vehicle who knows or reasonably should know that the vehicle in which he or she is a passenger is involved in an accident or collision shall not willfully leave the scene of the accident by acting as the driver of a vehicle involved in the accident until a law enforcement officer completes the investigation of the accident or collision or authorizes the passenger to leave, unless remaining at the scene places the passenger or others at significant risk of injury.

Prior to the completion of the investigation of the accident by a law enforcement officer, or the consent of the officer to leave, the passenger may not facilitate, allow, or agree to the removal of the vehicle from the scene, for any purpose other than to call for a law enforcement officer, to call for medical assistance or medical treatment as set forth in subsection (b) of this section, or to remove oneself or others from a significant risk of injury. If the passenger does leave the scene of an accident by driving a vehicle involved in the accident for a reason permitted by this subsection, the passenger must return with the vehicle to the accident scene within a reasonable period of time, unless otherwise instructed by a law enforcement officer. A willful violation of this subsection is a Class H felony if the accident or collision is described in G.S. 20‑166(a). A willful violation of this subsection is a Class 1 misdemeanor if the accident or collision is a reportable accident described in G.S. 20‑166(c).

(b)        In addition to complying with the requirement of subsection (a) of this section, the passenger shall give the passenger's name, address, drivers license number, and the license plate number of the vehicle in which the passenger was riding, if possible, to the person struck or the driver or occupants of any vehicle collided with, provided that the person or persons are physically and mentally capable of receiving the information, and shall render to any person injured in the accident or collision reasonable assistance, including the calling for medical assistance if it is apparent that such assistance is necessary or is requested by the injured person. A violation of this subsection is a Class 1 misdemeanor. (2005‑460, s. 2.)



§ 20-167. Vehicles transporting explosives.

§ 20‑167.  Vehicles transporting explosives.

Any person operating any vehicle transporting any explosive as a cargo or part of a cargo upon a highway shall at all times comply with the rules and regulations of the United States Department of Transportation as adopted by the Division of Motor Vehicles. (1937, c. 407, s. 129; 1985, c. 454, s. 7.)



§ 20-167.1. Transportation of spent nuclear fuel.

§ 20‑167.1.  Transportation of spent nuclear fuel.

(a)        No person, firm or corporation shall transport upon the highways of this State any spent nuclear fuel unless such person, firm, or corporation notifies the State Highway Patrol in advance of transporting the spent nuclear fuel.

(b)        The provisions of this section shall apply whether or not the fuel is for delivery in North Carolina and whether or not the shipment originated in North Carolina.

(c)        The Radiation Protection Commission is authorized to adopt, promulgate, amend, and repeal rules and regulations necessary to implement the provisions of this section.

(d)        Any person, firm or corporation violating any provision of this section is guilty of a Class 3 misdemeanor and shall be punished only by a fine of not less than five hundred dollars ($500.00), and each unauthorized shipment shall constitute a separate offense. (1977, c. 839, s. 1; 1985, c. 764, s. 33.1; 1985 (Reg. Sess., 1986), c. 852, s. 17; 1993, c. 539, s. 378; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 20-168. Drivers of State, county, and city vehicles subject to the provisions of this Article.

§ 20‑168.  Drivers of State, county, and city vehicles subject to the provisions of this Article.

(a)        Subject to the exceptions in subsection (b), the provisions of this Article applicable to the drivers of vehicles upon the highways shall apply to the drivers of all vehicles owned or operated by the State or any political subdivision thereof.

(b)        While actually engaged in maintenance or construction work on the highways, but not while traveling to or from such work, drivers of vehicles owned or operated by the State or any political subdivision thereof are exempt from all provisions of this Article except:

(1)        G.S. 20‑138.1. Impaired driving.

(2)        Repealed by Session Laws 1983, c. 435, s. 28.

(3)        G.S. 20‑139.1. Procedures governing chemical analyses; admissibility; evidentiary provisions; controlled‑drinking programs.

(4)        G.S. 20‑140. Reckless driving.

(5)        Repealed by Session Laws 1983, c. 435, s. 38.

(6)        G.S. 20‑141. Speed restrictions.

(7)        G.S. 20‑141.3. Unlawful racing on streets and highways.

(8)        G.S. 20‑141.4. Felony and misdemeanor death by vehicle. (1937, c. 407, s. 130; 1973, c. 1330, s. 30; 1981, c. 412, s. 4; c. 747, s. 66; 1983, c. 435, s. 28.)



§ 20-169. Powers of local authorities.

§ 20‑169.  Powers of local authorities.

Local authorities, except as expressly authorized by G.S. 20‑141 and 20‑158, shall have no power or authority to alter any speed limitations declared in this Article or to enact or enforce any rules or regulations contrary to the provisions of this Article, except that local authorities shall have power to provide by ordinances for any of the following:

(1)        Regulating traffic by means of traffic or semaphores or other signaling devices on any portion of the highway where traffic is heavy or continuous.

(2)        Prohibiting other than one‑way traffic upon certain highways.

(3)        Regulating the use of the highways by processions or assemblages.

(4)        Regulating the speed of vehicles on highways in public parks.

(5)        Authorizing law enforcement or fire department vehicles, ambulances, and rescue squad emergency service vehicles, equipped with a siren to preempt any traffic signals upon city streets within local authority boundaries or, with the approval of the Department of Transportation, on State highways within the boundaries of local authorities. The Department of Transportation shall respond to requests for approval within 60 days of receipt of a request.

Signs shall be erected giving notices of the special limits and regulations under subdivisions (1) through (4) of this section. (1937, c. 407, s. 131; 1949, c. 947, s. 2; 1955, c. 384, s. 2; 1963, c. 559; 1973, c. 507, s. 5; 1979, c. 298, s. 2; 1991, c. 530, s. 5; 1999‑310, s. 1.)



§ 20-170. This Article not to interfere with rights of owners of real property with reference thereto.

§ 20‑170.  This Article not to interfere with rights of owners of real property with reference thereto.

Nothing in this Article shall be construed to prevent the owner of real property used by the public for purposes of vehicular travel by permission of the owner, and not as matter of right from prohibiting such use nor from requiring other or different or additional conditions than those specified in this Article or otherwise regulating such use as may seem best to such owner. (1937, c. 407, s. 132.)



§ 20-171. Traffic laws apply to persons riding animals or driving animal-drawn vehicles.

§ 20‑171.  Traffic laws apply to persons riding animals or driving animal‑drawn vehicles.

Every person riding an animal or driving any animal drawing a vehicle upon a highway shall be subject to the provisions of this Article applicable to the driver of a vehicle, except those provisions of the Article which by their nature can have no application. (1939, c. 275.)



§ 20-171.1. Definitions.

Part 10A. Operation of Bicycles.

§ 20‑171.1.  Definitions.

As used in this Part, except where the context clearly requires otherwise, the words and expressions defined in this section shall be held to have the meanings here given to them:

Bicycle.  A nonmotorized vehicle with two or three wheels tandem, a steering handle, one or two saddle seats, and pedals by which the vehicle is propelled. (1977, c. 1123, s. 1.)



§ 20-171.2. Bicycle racing.

§ 20‑171.2.  Bicycle racing.

(a)        Bicycle racing on the highways is prohibited except as authorized in this section.

(b)        Bicycle racing on a highway shall not be unlawful when a racing event has been approved by State or local authorities on any highway under their respective jurisdictions. Approval of bicycle highway racing events shall be granted only under conditions which assure reasonable safety for all race participants, spectators and other highway users, and which prevent unreasonable interference with traffic flow which would seriously inconvenience other highway users.

(c)        By agreement with the approving authority, participants in an  approved bicycle highway racing event may be exempted from compliance with any traffic laws otherwise applicable thereto, provided that traffic control is adequate to assure the safety of all highway users. (1977, c. 1123, s. 1.)



§ 20-171.3. Reserved for future codification purposes.

§ 20‑171.3.  Reserved for future codification purposes.



§ 20-171.4. Reserved for future codification purposes.

§ 20‑171.4.  Reserved for future codification purposes.



§ 20-171.5. Reserved for future codification purposes.

§ 20‑171.5.  Reserved for future codification purposes.



§ 20-171.6. Short title.

Part 10B. Child Bicycle Safety Act.

§ 20‑171.6.  Short title.

This Article shall be known and may be cited as the "Child Bicycle Safety Act." (2001‑268, s. 1.)



§ 20-171.7. Legislative findings and purpose.

§ 20‑171.7.  Legislative findings and purpose.

(a)        The General Assembly finds and declares that:

(1)        Disability and death of children resulting from injuries sustained in bicycling accidents are a serious threat to the public health, welfare, and safety of the people of this State, and the prevention of that disability and death is a goal of all North Carolinians.

(2)        Head injuries are the leading cause of disability and death from bicycling accidents.

(3)        The risk of head injury from bicycling accidents is significantly reduced for bicyclists who wear proper protective bicycle helmets; yet helmets are worn by fewer than five percent (5%) of child bicyclists nationwide.

(4)        The risk of head injury or of any other injury to a small child who is a passenger on a bicycle operated by another person would be significantly reduced if any child passenger sat in a separate restraining seat.

(b)        The purpose of this Article is to reduce the incidence of disability and death resulting from injuries incurred in bicycling accidents by requiring that while riding on a bicycle on the public roads, public bicycle paths, and other public rights‑of‑way of this State, all bicycle operators and passengers under the age of 16 years wear approved protective bicycle helmets; that all bicycle passengers who weigh less than 40 pounds or are less than 40 inches in height be seated in separate restraining seats; and that no person who is unable to maintain an erect, seated position shall be a passenger in a bicycle restraining seat, and all other bicycle passengers shall be seated on saddle seats. (2001‑268, s. 1.)



§ 20-171.8. Definitions.

§ 20‑171.8.  Definitions.

As used in this Article, the following terms have the following meanings:

(1)        "Bicycle" means a human‑powered vehicle with two wheels in tandem designed to transport, by the action of pedaling, one or more persons seated on one or more saddle seats on its frame. This term also includes a human‑powered vehicle, designed to transport by the action of pedaling which has more than two wheels where the vehicle is used on a public roadway, public bicycle path, or other public right‑of‑way, but does not include a tricycle.

(2)        "Operator" means a person who travels on a bicycle seated on a saddle seat from which that person is intended to and can pedal the bicycle.

(3)        "Other public right‑of‑way" means any right‑of‑way other than a public roadway or public bicycle path that is under the jurisdiction and control of this State or a local political subdivision of the State and is designed for use and used by vehicular and/or pedestrian traffic.

(4)        "Passenger" means a person who travels on a bicycle in any manner except as an operator.

(5)        "Protective bicycle helmet" means a piece of headgear that meets or exceeds the impact standards for protective bicycle helmets set by the American National Standards Institute (ANSI) or the Snell Memorial Foundation.

(6)        "Public bicycle path" means a right‑of‑way under the jurisdiction and control of this State or a local political subdivision of the State for use primarily by bicycles and pedestrians.

(7)        "Public roadway" means a right‑of‑way under the jurisdiction and control of this State or a local political subdivision of the State for use primarily by motor vehicles.

(8)        "Restraining seat" means a seat separate from the saddle seat of the operator of the bicycle that is fastened securely to the frame of the bicycle and is adequately equipped to restrain the passenger in such seat and protect such passenger from the moving parts of the bicycle.

(9)        "Tricycle" means a three‑wheeled, human‑powered vehicle designed for use as a toy by a single child under the age of six years, the seat of which is no more than two feet from ground level. (2001‑268, s. 1.)



§ 20-171.9. Requirements for helmet and restraining seat use.

§ 20‑171.9.  Requirements for helmet and restraining seat use.

With regard to any bicycle used on a public roadway, public bicycle path, or other public right‑of‑way:

(a)        It shall be unlawful for any parent or legal guardian of a person below the age of 16 to knowingly permit that person to operate or be a passenger on a bicycle unless at all times when the person is so engaged he or she wears a protective bicycle helmet of good fit fastened securely upon the head with the straps of the helmet.

(b)        It shall be unlawful for any parent or legal guardian of a person below the age of 16 to knowingly permit that person to be a passenger on a bicycle unless all of the following conditions are met:

(1)        The person is able to maintain an erect, seated position on the bicycle.

(2)        Except as provided in subdivision (3) of this subsection, the person is properly seated alone on a saddle seat (as on a tandem bicycle).

(3)        With respect to any person who weighs less than 40 pounds, or is less than 40 inches in height, the person can be and is properly seated in and adequately secured to a restraining seat.

(c)        No negligence or liability shall be assessed on or imputed to any party on account of a violation of subsection (a) or (b) of this section.

(d)        Violation of this section shall be an infraction. Except as provided in subsection (e) of this section, any parent or guardian found responsible for violation of this section may be ordered to pay a civil fine of up to ten dollars ($10.00), inclusive of all penalty assessments and court costs.

(e)        In the case of a first conviction of this section, the court may waive the fine upon receipt of satisfactory proof that the person responsible for the infraction has purchased or otherwise obtained, as appropriate, a protective bicycle helmet or a restraining seat, and uses and intends to use it whenever required under this section. (2001‑268, s. 1.)



§ 20-171.10: Reserved for future codification purposes.

§ 20‑171.10: Reserved for future codification purposes.



§ 20-171.11: Reserved for future codification purposes.

§ 20‑171.11: Reserved for future codification purposes.



§ 20-171.12: Reserved for future codification purposes.

§ 20‑171.12: Reserved for future codification purposes.



§ 20-171.13: Reserved for future codification purposes.

§ 20‑171.13: Reserved for future codification purposes.



§ 20-171.14: Reserved for future codification purposes.

§ 20‑171.14: Reserved for future codification purposes.



§ 20-171.15. Age restrictions.

Part 10C. Operation of All‑Terrain Vehicles.

§ 20‑171.15.  Age restrictions.

(a)        It is unlawful for any parent or legal guardian of a person less than eight years of age to knowingly permit that person to operate an all‑terrain vehicle.

(b)        It is unlawful for any parent or legal guardian of a person less than 12 years of age to knowingly permit that person to operate an all‑terrain vehicle with an engine capacity of 70 cubic centimeter displacement or greater.

(c)        It is unlawful for any parent or legal guardian of a person less than 16 years of age to knowingly permit that person to operate an all‑terrain vehicle with an engine capacity greater than 90 cubic centimeter displacement.

(d)        It is unlawful for any parent or legal guardian of a person less than 16 years of age to knowingly permit that person to operate an all‑terrain vehicle unless the person is under the continuous visual supervision of a person 18 years of age or older while operating the all‑terrain vehicle.

(e)        Subsections (b) and (c) of this section do not apply to any parent or legal guardian of a person born on or before August 15, 1997, who permits that person to operate an all‑terrain vehicle and who establishes proof that the parent or legal guardian owned the all‑terrain vehicle prior to August 15, 2005. (2005‑282, s. 2.)



§ 20-171.16. Passengers.

§ 20‑171.16.  Passengers.

No operator of an all‑terrain vehicle shall carry a passenger, except on those vehicles specifically designed by the manufacturer to carry passengers in addition to the operator. (2005‑282, s. 2.)



§ 20-171.17. Prohibited acts by sellers.

§ 20‑171.17.  Prohibited acts by sellers.

No person shall knowingly sell or offer to sell an all‑terrain vehicle:

(1)        For use by a person under the age of eight years.

(2)        With an engine capacity of 70 cubic centimeter displacement or greater for use by a person less than 12 years of age.

(3)        With an engine capacity of greater than 90 cubic centimeter displacement for use by a person less than 16 years of age. (2005‑282, s. 2.)



§ 20-171.18. Equipment requirements.

§ 20‑171.18.  Equipment requirements.

Every all‑terrain vehicle sold, offered for sale, or operated in this State shall meet the following equipment standards:

(1)        It shall be equipped with a brake system maintained in good operating condition.

(2)        It shall be equipped with an effective muffler system maintained in good working condition.

(3)        It shall be equipped with a United States Forest Service qualified spark arrester maintained in good working condition. (2005‑282, s. 2.)



§ 20-171.19. Prohibited acts by owners and operators.

§ 20‑171.19.  Prohibited acts by owners and operators.

(a)        No person shall operate an all‑terrain vehicle unless the person wears eye protection and a safety helmet meeting United States Department of Transportation standards for motorcycle helmets.

(a1)      Notwithstanding subsection (a) of this section, any person employed by a supplier of retail electric service, while engaged in power line inspection, may operate an all‑terrain vehicle while wearing both of the following:

(1)        Head protection equipped with a chin strap that conforms to the standards applicable to suppliers of retail electric service adopted by the Occupational Safety and Health Division of the North Carolina Department of Labor.

(2)        Eye protection that conforms to the standards applicable to suppliers of retail electric service adopted by the Occupational Safety and Health Division of the North Carolina Department of Labor.

(b)        No owner shall authorize an all‑terrain vehicle to be operated contrary to this Part.

(c)        No person shall operate an all‑terrain vehicle while under the influence of alcohol, any controlled substance, or a prescription or nonprescription drug that impairs vision or motor coordination.

(d)        No person shall operate an all‑terrain vehicle in a careless or reckless manner so as to endanger or cause injury or damage to any person or property.

(e)        Except as otherwise permitted by law, no person shall operate an all‑terrain vehicle on any public street, road, or highway except for purposes of crossing that street, road, or highway.

(f)         Except as otherwise permitted by law, no person shall operate an all‑terrain vehicle at anytime on an interstate or limited‑access highway.

(g)        No person shall operate an all‑terrain vehicle during the hours of darkness, from one‑half hour after sunset to one‑half hour before sunrise and at anytime when visibility is reduced due to insufficient light or atmospheric conditions, without displaying a lighted headlamp and taillamp, unless the use of lights is prohibited by other applicable laws. (2005‑282, s. 2; 2006‑259, s. 10(a).)



§ 20-171.20. Safety training and certificate.

§ 20‑171.20.  Safety training and certificate.

Effective October 1, 2006, every all‑terrain vehicle operator born on or after January 1, 1990, shall possess a safety certificate indicating successful completion of an all‑terrain vehicle safety course sponsored or approved by the All‑Terrain Vehicle Safety Institute or by another all‑terrain vehicle safety course approved by the Commissioner of Insurance. The North Carolina Community College System is authorized to provide all‑terrain vehicle safety training, approved by the Commissioner, to persons less than 18 years of age. (2005‑282, s. 2; 2007‑433, s. 4.)



§ 20-171.21. Penalties.

§ 20‑171.21.  Penalties.

Any person violating any of the provisions of this Part shall be responsible for an infraction and may be subject to a penalty of not more than two hundred dollars ($200.00).  (2005‑282, s. 2; 2008‑187, s. 11.)



§ 20-171.22. Exceptions.

§ 20‑171.22.  Exceptions.

(a)        The provisions of this Part do not apply to any owner, operator, lessor, or renter of a farm or ranch, or that person's employees or immediate family or household members, when operating an all‑terrain vehicle while engaged in farming operations.

(b)        The provisions of this Part do not apply to any person using an all‑terrain vehicle for hunting or trapping purposes if the person is otherwise lawfully engaged in those activities.

(c)        The provisions of G.S. 20‑171.19(a) do not apply to any person 16 years of age or older if the person is otherwise lawfully using the all‑terrain vehicle on any ocean beach area where such vehicles are allowed by law. As used in this subsection, "ocean beach area" means the area adjacent to the ocean and ocean inlets that is subject to public trust rights. Natural indicators of the landward extent of the ocean beaches include, but are not limited to, the first line of stable, natural vegetation; the toe of the frontal dune; and the storm trash line.  (2005‑282, s. 2; 2008‑91, s. 1.)



§ 20-171.23. Motorized all-terrain vehicles of law enforcement officers and fire, rescue, and emergency medical services permitted on certain highways.

§ 20‑171.23.  Motorized all‑terrain vehicles of law enforcement officers and fire, rescue, and emergency medical services permitted on certain highways.

(a)        Law enforcement officers acting in the course and scope of their duties may operate motorized all‑terrain vehicles, as defined in G.S. 14‑159.3(b) and owned or leased by the agency, or under the direct control of the incident commander, on: (i) public highways where the speed limit is 35 miles per hour or less; and (ii) nonfully controlled access highways with higher speeds for the purpose of traveling from a speed zone to an adjacent speed zone where the speed limit is 35 miles per hour or less.

(b)        Fire, rescue, and emergency medical services personnel acting in the course and scope of their duties may operate motorized all‑terrain vehicles, as defined in G.S. 14‑159.3(b) and owned or leased by fire, rescue, or emergency medical services departments, or under the direct control of the incident commander, on: (i) public highways where the speed limit is 35 miles per hour or less; and (ii) nonfully controlled access highways with higher speeds for the purpose of traveling from a speed zone to an adjacent speed zone where the speed limit is 35 miles per hour or less.

(c)        This Part and all other State laws governing the operation of all‑terrain vehicles apply to the operation of all‑terrain vehicles authorized by this section.

(d)        An all‑terrain vehicle operated pursuant to this section shall be equipped with operable front and rear lights and a horn.

(e)        A person operating an all‑terrain vehicle pursuant to this section shall observe posted speed limits and shall not exceed the manufacturer's recommended speed for the vehicle.

(f)         A person operating an all‑terrain vehicle pursuant to this section shall carry an official identification card or badge. (2007‑433, s. 1.)



§ 20-171.24. Motorized all-terrain vehicle use by employees of listed municipalities and counties permitted on certain highways.

§ 20‑171.24.  Motorized all‑terrain vehicle use by employees of listed municipalities and counties permitted on certain highways.

(a)        Municipal and county employees may operate motorized all‑terrain vehicles, as defined in G.S. 14‑159.3(b) and owned or leased by the agency, on: (i) public highways where the speed limit is 35 miles per hour or less; and (ii) nonfully controlled access highways with higher speeds for the purpose of traveling from a speed zone to an adjacent speed zone where the speed limit is 35 miles per hour or less.

(b)        This Part and all other State laws governing the operation of all‑terrain vehicles apply to the operation of all‑terrain vehicles authorized by this section.

(c)        An all‑terrain vehicle operated pursuant to this section shall be equipped with operable front and rear lights and a horn.

(d)        A person operating an all‑terrain vehicle pursuant to this section shall observe posted speed limits and shall not exceed the manufacturer's recommended speed for the vehicle.

(e)        A person operating an all‑terrain vehicle pursuant to this section shall carry an official identification card or badge.

(f)         This section applies to the Towns of Ansonville, Atlantic Beach, Burgaw, Carolina Beach, Cramerton, Dallas, Davidson, Duck, Emerald Isle, Franklin, Indian Beach, Kill Devil Hills, Kitty Hawk, Kure Beach, Lowell, Manteo, Murphy, Nags Head, North Topsail Beach, Oakboro, Ocean Isle Beach, Pine Knoll Shores, Stanley, Surf City, Sylva, Topsail Beach, and Wrightsville Beach, the Cities of Albemarle, Belmont, Cherryville, Gastonia, Kings Mountain, Mount Holly, and Rockingham and the Counties of Cleveland, Currituck, Gaston, Surry, and Wilkes only.  (2007‑433, s. 2; 2008‑99, s. 1.)



§ 20-171.25. Motorized all-terrain vehicle use by certain employees of natural gas utilities permitted on public highways and rights-of-way.

§ 20‑171.25.  Motorized all‑terrain vehicle use by certain employees of natural gas utilities permitted on public highways and rights‑of‑way.

(a)        Natural gas utility employees and contractors engaged in pipeline safety, leak survey, and patrolling activities, acting in the course and scope of their employment, may operate motorized all‑terrain vehicles owned or leased by the utility on public highways and rights‑of‑way only to the extent necessary to perform those activities.

(b)        This Part and all other State laws governing the operation of all‑terrain vehicles apply to the operation of all‑terrain vehicles authorized by this section.

(c)        An all‑terrain vehicle operated pursuant to this section shall be equipped with operable front and rear lights and a horn.

(d)        A person operating an all‑terrain vehicle pursuant to this section shall observe posted speed limits and shall not exceed the manufacturer's recommended speed for the vehicle.

(e)        A person operating an all‑terrain vehicle pursuant to this section shall carry an official company identification card or badge.  (2008‑156, s. 2.)



§ 20-172. Pedestrians subject to traffic-control signals.

Part 11. Pedestrians' Rights and Duties.

§ 20‑172.  Pedestrians subject to traffic‑control signals.

(a)        The Board of Transportation, with reference to State highways, and local authorities, with reference to highways under their jurisdiction, are hereby authorized to erect or install, at intersections or other appropriate places, special pedestrian control signals exhibiting the words or symbols "WALK" or "DON'T WALK" as a part of a system of traffic‑control signals or devices.

(b)        Whenever special pedestrian‑control signals are in place, such signals shall indicate as follows:

(1)        WALK.  Pedestrians facing such signal may proceed across the highway in the direction of the signal and shall be given the right‑of‑way by the drivers of all vehicles.

(2)        DON'T WALK.  No pedestrian shall start to cross the highway in the direction of such signal, but any pedestrian who has partially completed his crossing on the "WALK" signal shall proceed to a sidewalk or safety island while the "DON'T WALK" signal is showing.

(c)        Where a system of traffic‑control signals or devices does not include special pedestrian‑control signals, pedestrians shall be subject to the vehicular traffic‑control signals or devices as they apply to pedestrian traffic.

(d)        At places without traffic‑control signals or devices, pedestrians shall be accorded the privileges and shall be subject to the restrictions stated in Part 11 of this Article. (1937, c. 407, s. 133; 1973, c. 507, s. 5; c. 1330, s. 31; 1987, c. 125.)



§ 20-173. Pedestrians' right-of-way at crosswalks.

§ 20‑173.  Pedestrians' right‑of‑way at crosswalks.

(a)        Where traffic‑control signals are not in place or in operation the driver of a vehicle shall yield the right‑of‑way, slowing down or stopping if need be to so yield, to a pedestrian crossing the roadway within any marked crosswalk or within any unmarked crosswalk at or near an intersection, except as otherwise provided in Part 11 of this Article.

(b)        Whenever any vehicle is stopped at a marked crosswalk or at any unmarked crosswalk at an intersection to permit a pedestrian to cross the roadway, the driver of any other vehicle approaching from the rear shall not overtake and pass such stopped vehicle.

(c)        The driver of a vehicle emerging from or entering an alley, building entrance, private road, or driveway shall yield the right‑of‑way to any pedestrian, or person riding a bicycle, approaching on any sidewalk or walkway extending across such alley, building entrance, road, or driveway. (1937, c. 407, s. 134; 1973, c. 1330, s. 32.)



§ 20-174. Crossing at other than crosswalks; walking along highway.

§ 20‑174.  Crossing at other than crosswalks; walking along highway.

(a)        Every pedestrian crossing a roadway at any point other than within a marked crosswalk or within an unmarked crosswalk at an intersection shall yield the right‑of‑way to all vehicles upon the roadway.

(b)        Any pedestrian crossing a roadway at a point where a pedestrian tunnel or overhead pedestrian crossing has been provided shall yield the right‑of‑way to all vehicles upon the roadway.

(c)        Between adjacent intersections at which traffic‑control signals are in operation pedestrians shall not cross at any place except in a marked crosswalk.

(d)        Where sidewalks are provided, it shall be unlawful for any pedestrian to walk along and upon an adjacent roadway. Where sidewalks are not provided, any pedestrian walking along and upon a highway shall, when practicable, walk only on the extreme left of the roadway or its shoulder facing traffic which may approach from the opposite direction. Such pedestrian shall yield the right‑of‑way to approaching traffic.

(e)        Notwithstanding the provisions of this section, every driver of a vehicle shall exercise due care to avoid colliding with any pedestrian upon any roadway, and shall give warning by sounding the horn when necessary, and shall exercise proper precaution upon observing any child or any confused or incapacitated person upon a roadway. (1937, c. 407, s. 135; 1973, c. 1330, s. 33.)



§ 20-174.1. Standing, sitting or lying upon highways or streets prohibited.

§ 20‑174.1.  Standing, sitting or lying upon highways or streets prohibited.

(a)        No person shall willfully stand, sit, or lie upon the highway or street in such a manner as to impede the regular flow of traffic.

(b)        Violation of this section is a Class 2 misdemeanor. (1965, c. 137; 1969, c. 1012; 1993 (Reg. Sess., 1994), c. 761, s. 17.)



§ 20-174.2. Local ordinances; pedestrians gathering, picketing, or protesting on roads or highways.

§ 20‑174.2.  Local ordinances; pedestrians gathering, picketing, or protesting on roads or highways.

(a)        A municipality or a county may adopt an ordinance regulating the time, place, and manner of gatherings, picket lines, or protests by pedestrians that occur on State roadways and State highways.

(b)        Nothing in this section shall permit a municipality or a county to impose restrictions or prohibitions on the activities of any of the following persons who are engaged in construction or maintenance, or in making traffic or engineering surveys:

(1)        Licensees, employees, or contractors of the Department of Transportation.

(2)        Licensees, employees, or contractors of a municipality. (2007‑360, s. 6.)



§ 20-175. Pedestrians soliciting rides, employment, business or funds upon highways or streets.

§ 20‑175.  Pedestrians soliciting rides, employment, business or funds upon highways or streets.

(a)        No person shall stand in any portion of the State highways, except upon the shoulders thereof, for the purpose of soliciting a ride from the driver of any motor vehicle.

(b)        No person shall stand or loiter in the main traveled portion, including the shoulders and median, of any State highway or street, excluding sidewalks, or stop any motor vehicle for the purpose of soliciting employment, business or contributions from the driver or occupant of any motor vehicle that impedes the normal movement of traffic on the public highways or streets: Provided that the provisions of this subsection shall not apply to licensees, employees or contractors of the Department of Transportation or of any municipality engaged in construction or maintenance or in making traffic or engineering surveys.

(c)        Repealed by Session Laws 1973, c. 1330, s. 39.

(d)        Local governments may enact ordinances restricting or prohibiting a person from standing on any street, highway, or right‑of‑way excluding sidewalks while soliciting, or attempting to solicit, any employment, business, or contributions from the driver or occupants of any vehicle. No local government may enact or enforce any ordinance that prohibits engaging in the distribution of newspapers on the non‑traveled portion of any street or highway except when those distribution activities impede the normal movement of traffic on the street or highway. This subsection does not permit additional restrictions or prohibitions on the activities of licensees, employees, or contractors of the Department of Transportation or of any municipality engaged in construction or maintenance or in making traffic or engineering surveys except as provided in subsection (e) of this section.

(e)        A local government shall have the authority to grant authorization for a person to stand in, on, or near a street or State roadway, within the local government's municipal corporate limits, to solicit a charitable contribution if the requirements of this subsection are met.

A person seeking authorization under this subsection to solicit charitable contributions shall file a written application with the local government. This application shall be filed not later than seven days before the date the solicitation event is to occur. If there are multiple events or one event occurring on more than one day, each event shall be subject to the application and permit requirements of this subsection for each day the event is to be held, to include the application fee.

The application must include:

(1)        The date and time when the solicitation is to occur;

(2)        Each location at which the solicitation is to occur; and

(3)        The number of solicitors to be involved in the solicitation at each location.

This subsection does not prohibit a local government from charging a fee for a permit, but in no case shall the fee be greater than twenty‑five dollars ($25.00) per day per event.

The applicant shall also furnish to the local government advance proof of liability insurance in the amount of at least two million dollars ($2,000,000) to cover damages that may arise from the solicitation. The insurance coverage must provide coverage for claims against any solicitor and agree to hold the local government harmless.

A local government, by acting under this section, does not waive, or limit, any immunity or create any new liability for the local government. The issuance of an authorization under this section and the conducting of the solicitation authorized are not considered governmental functions of the local government.

In the event the solicitation event or the solicitors shall create a nuisance, delay traffic, create threatening or hostile situations, any law enforcement officer with proper jurisdiction may order the solicitations to cease. Any individual failing to follow a law enforcement officer's lawful order to cease solicitation shall be guilty of a Class 2 misdemeanor.  (1937, c. 407, s. 136; 1965, c. 673; 1973, c. 507, s. 5; c. 1330, s. 39; 1977, c. 464, s. 34; 2005‑310, s. 1; 2006‑250, ss. 7(a), 7(b); 2008‑223, s. 1.)



§ 20-175.1. Public use of white canes by other than blind persons prohibited.

Part 11A. Blind Pedestrians  White Canes or Guide Dogs.

§ 20‑175.1.  Public use of white canes by other than blind persons prohibited.

It shall be unlawful for any person, except one who is wholly or partially blind, to carry or use on any street or highway, or in any other public place, a cane or walking stick which is white in color or white tipped with red. (1949, c. 324, s. 1.)



§ 20-175.2. Right-of-way at crossings, intersections and traffic-control signal points; white cane or guide dog to serve as signal for the blind.

§ 20‑175.2.  Right‑of‑way at crossings, intersections and traffic‑control signal points; white cane or guide dog to serve as signal for the blind.

At any street, road or highway crossing or intersection, where the movement of traffic is not regulated by a traffic officer or by traffic‑control signals, any blind or partially blind pedestrian shall be entitled to the right‑of‑way at such crossing or intersection, if such blind or partially blind pedestrian shall extend before him at arm's length a cane white in color or white tipped with red, or if such person is accompanied by a guide dog. Upon receiving such a signal, all vehicles at or approaching such intersection or crossing shall come to a full stop, leaving a clear lane through which such pedestrian may pass, and such vehicle shall remain stationary until such blind or partially blind pedestrian has completed the passage of such crossing or intersection. At any street, road or highway crossing or intersection, where the movement of traffic is regulated by traffic‑control signals, blind or partially blind pedestrians shall be entitled to the right‑of‑way if such person having such cane or accompanied by a guide dog shall be partly across such crossing or intersection at the time the traffic‑control signals change, and all vehicles shall stop and remain stationary until such pedestrian has completed passage across the intersection or crossing. (1949, c. 324, s. 2.)



§ 20-175.3. Rights and privileges of blind persons without white cane or guide dog.

§ 20‑175.3.  Rights and privileges of blind persons without white cane or guide dog.

Nothing contained in this Part shall be construed to deprive any blind or partially blind person not carrying a cane white in color or white tipped with red, or being accompanied by a guide dog, of any of the rights and privileges conferred by law upon pedestrians crossing streets and highways, nor shall the failure of such blind or partially blind person to carry a cane white in color or white tipped with red, or to be accompanied by a guide dog, upon the streets, roads, highways or sidewalks of this State, be held to constitute or be evidence of contributory negligence by virtue of this Part. (1949, c. 324, s. 3.)



§ 20-175.4: Repealed by Session Laws 1973, c. 1330, s. 39.

§ 20‑175.4:  Repealed by Session Laws 1973, c.  1330, s. 39.



§ 20-175.5. Use of motorized wheelchairs or similar vehicles not exceeding 1000 pounds gross weight.

Part 11B.  Pedestrian Rights and Duties of Persons with a Mobility Impairment.

§ 20‑175.5.  Use of motorized wheelchairs or similar vehicles not exceeding 1000 pounds gross weight.

While a person with a mobility impairment as defined in G.S. 20‑37.5 operates a motorized wheelchair or similar vehicle not exceeding 1000 pounds gross weight in order to provide that person with the mobility of a pedestrian, that person is subject to all the laws, ordinances, regulations, rights and responsibilities which would otherwise apply to a pedestrian, but is not subject to Part 10 of this Article or any other law, ordinance or regulation otherwise applicable to motor vehicles. (1991, c. 206, s. 1.)



§ 20-175.6. Electric personal assistive mobility devices.

Part 11C. Electric Personal Assistive Mobility Devices.

§ 20‑175.6.  Electric personal assistive mobility devices.

(a)        Electric Personal Assistive Mobility Device.  As defined in G.S. 20‑4.01(7a).

(b)        Exempt From Registration.  As provided in G.S. 20‑51.

(c)        Use of Device.  An electric personal assistive mobility device may be operated on public highways with posted speeds of 25 miles per hour or less, sidewalks, and bicycle paths. A person operating an electric personal assistive mobility device on a sidewalk, roadway, or bicycle path shall yield the right‑of‑way to pedestrians and other human‑powered devices. A person operating an electric personal assistive mobility device shall have all rights and duties of a pedestrian, including the rights and duties set forth in Part 11 of this Article.

(d)        Municipal Regulation.  For the purpose of assuring the safety of persons using highways and sidewalks, municipalities having jurisdiction over public streets, sidewalks, alleys, bridges, and other ways of public passage may by ordinance regulate the time, place, and manner of the operation of electric personal assistive mobility devices, but shall not prohibit their use. (2002‑98, s. 5.)



§ 20-176. Penalty for misdemeanor or infraction.

Part 12.  Sentencing; Penalties.

§ 20‑176.  Penalty for misdemeanor or infraction.

(a)        Violation of a provision of Part 9, 10, 10A, or 11 of this Article is an infraction unless the violation is specifically declared by law to be a misdemeanor or felony.  Violation of the remaining Parts of this Article is a misdemeanor unless the violation is specifically declared by law to be an infraction or a felony.

(b)        Unless a specific penalty is otherwise provided by law, a person found responsible for an infraction contained in this Article may be ordered to pay a penalty of not more than one hundred dollars ($100.00).

(c)        Unless a specific penalty is otherwise provided by law, a person convicted of a misdemeanor contained in this Article is guilty of a Class 2 misdemeanor.  A punishment is specific for purposes of this subsection if it contains a quantitative limit on the term of imprisonment or the amount of fine a judge can impose.

(c1)      Notwithstanding any other provision of law, no person convicted of a misdemeanor for the violation of any provision of this Chapter except G.S. 20‑28(a) and (b), G.S. 20‑141(j), G.S. 20‑141.3(b) and (c), G.S. 20‑141.4, or a second or subsequent conviction of G.S. 20‑138.1 shall be imprisoned in the State prison system unless the person previously has been imprisoned in a local confinement facility, as defined by G.S. 153A‑217(5), for a violation of this Chapter.

(d)        For purposes of determining whether a violation of an offense contained in this Chapter constitutes negligence per se, crimes and infractions shall be treated identically. (1937, c. 407, s. 137; 1951, c. 1013, s. 7; 1957, c. 1255; 1967, c. 674, s. 3; 1969, c. 378, s. 3; 1973, c. 1330, s. 34; 1975, c. 644; 1985, c. 764, s. 20; 1985 (Reg. Sess., 1986), c. 852, ss. 7, 17, c. 1014, s. 202; 1993, c. 539, s. 379; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 20-177. Penalty for felony.

§ 20‑177.  Penalty for felony.

Any person who shall be convicted of a violation of any of the provisions of this Article herein or by the laws of this State declared to constitute a felony shall, unless a different penalty is prescribed herein or by the laws of this State, be punished as a Class I felon. (1937, c. 407, s. 138; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14.)



§ 20-178. Penalty for bad check.

§ 20‑178.  Penalty for bad check.

When any person, firm, or corporation shall tender to the Division any uncertified check for payment of any tax, fee or other obligation due by him under the provisions of this Article, and the bank upon which such check shall be drawn shall refuse to pay it on account of insufficient funds of the drawer on deposit in such bank, and such check shall be returned to the Division, an additional tax shall be imposed by the Division upon such person, firm or corporation, which additional tax shall be equal to ten percent (10%) of the tax or fee in payment of which such check was tendered: Provided, that in no case shall the additional tax be less than ten dollars ($10.00); provided, further, that no additional tax shall be imposed if, at the time such check was presented for payment, the drawer had on deposit in any bank of this State funds sufficient to pay such check and by inadvertence failed to draw the check upon such bank, or upon the proper account therein. The additional tax imposed by this section shall not be waived or diminished by the Division. (1937, c. 407, s. 139; 1953, c. 1144; 1975, c. 716, s. 5; 1981, c. 690, s. 24.)



§ 20-178.1. Payment and review of civil penalty imposed by Department of Crime Control and Public Safety.

§ 20‑178.1.  Payment and review of civil penalty imposed by Department of Crime Control and Public Safety.

(a)        Procedure.  A person who is assessed a civil penalty under this Article by the Department of Crime Control and Public Safety must pay the penalty within 30 calendar days after the date the penalty was assessed or make a written request within this time limit to the Department for a Departmental review of the penalty. A person who does not submit a request for review within the required time waives the right to a review and hearing on the penalty.

(b)        Department Review.  Any person who denies liability for a penalty imposed by the Department may request an informal review by the Secretary of the Department or the Secretary's designee. The request must be made in writing and must contain sufficient information for the Secretary, or the Secretary's designee, to determine the specific basis upon which liability is being challenged. Upon receiving a request for informal review, the Secretary, or the Secretary's designee, shall review the record and determine whether the penalty was assessed in error. If, after reviewing the record, the Secretary, or the Secretary's designee, determines that the assessment or a portion thereof was not issued in error, the penalty must be paid within 30 days of the notice of decision.

(c)        Judicial Review.  Any person who is dissatisfied with the decision of the Secretary and who has paid the penalty in full within 30 days of the notice of decision, as required by subsection (b) of this section, may, within 60 days of the decision, bring an action for refund of the penalty against the Department in the Superior Court of Wake County or in the superior court of the county in which the civil penalty was assessed. The court shall review the Secretary's decision and shall make findings of fact and conclusions of law. The hearing shall be conducted by the court without a jury. In reviewing the case, the court shall not give deference to the prior decision of the Secretary. A superior court may award attorneys' fees to a prevailing plaintiff only upon a showing of bad faith on the part of the Department, and any order for attorneys' fees must be supported by findings of fact and conclusions of law.

(d)        Interest.  Interest accrues on a penalty that is overdue. A penalty is overdue if it is not paid within the time required by this section. Interest is payable on a penalty assessed in error from the date the penalty was paid. The interest rate set in G.S. 105‑241.21 applies to interest payable under this section.

(e)        The clear proceeds of all civil penalties assessed by the Department pursuant to this Article, minus any fees paid as interest, filing fees, attorneys' fees, or other necessary costs of court associated with the defense of penalties imposed by the Department pursuant to this Article shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.  (2009‑376, s. 2(a).)



§ 20-179. Sentencing hearing after conviction for impaired driving; determination of grossly aggravating and aggravating and mitigating factors; punishments.

§ 20‑179.  Sentencing hearing after conviction for impaired driving; determination of grossly aggravating and aggravating and mitigating factors; punishments.

(a)        Sentencing Hearing Required.  After a conviction under G.S. 20‑138.1, G.S. 20‑138.2, a second or subsequent conviction under G.S. 20‑138.2A, or a second or subsequent conviction under G.S. 20‑138.2B, or when any of those offenses are remanded back to district court after an appeal to superior court, the judge shall hold a sentencing hearing to determine whether there are aggravating or mitigating factors that affect the sentence to be imposed.

(1)        The court shall consider evidence of aggravating or mitigating factors present in the offense that make an aggravated or mitigated sentence appropriate. The State bears the burden of proving beyond a reasonable doubt that an aggravating factor exists, and the offender bears the burden of proving by a preponderance of the evidence that a mitigating factor exists.

(2)        Before the hearing the prosecutor shall make all feasible efforts to secure the defendant's full record of traffic convictions, and shall present to the judge that record for consideration in the hearing. Upon request of the defendant, the prosecutor shall furnish the defendant or his attorney a copy of the defendant's record of traffic convictions at a reasonable time prior to the introduction of the record into evidence. In addition, the prosecutor shall present all other appropriate grossly aggravating and aggravating factors of which he is aware, and the defendant or his attorney may present all appropriate mitigating factors. In every instance in which a valid chemical analysis is made of the defendant, the prosecutor shall present evidence of the resulting alcohol concentration.

(a1)      Jury Trial in Superior Court; Jury Procedure if Trial Bifurcated. 

(1)        Notice.  If the defendant appeals to superior court, and the State intends to use one or more aggravating factors under subsections (c) or (d) of this section, the State must provide the defendant with notice of its intent. The notice shall be provided no later than 10 days prior to trial and shall contain a plain and concise factual statement indicating the factor or factors it intends to use under the authority of subsections (c) and (d) of this section. The notice must list all the aggravating factors that the State seeks to establish.

(2)        Aggravating factors.  The defendant may admit to the existence of an aggravating factor, and the factor so admitted shall be treated as though it were found by a jury pursuant to the procedures in this section. If the defendant does not so admit, only a jury may determine if an aggravating factor is present. The jury impaneled for the trial may, in the same trial, also determine if one or more aggravating factors is present, unless the court determines that the interests of justice require that a separate sentencing proceeding be used to make that determination. If the court determines that a separate proceeding is required, the proceeding shall be conducted by the trial judge before the trial jury as soon as practicable after the guilty verdict is returned. The State bears the burden of proving beyond a reasonable doubt that an aggravating factor exists, and the offender bears the burden of proving by a preponderance of the evidence that a mitigating factor exists.

(3)        Convening the jury.  If prior to the time that the trial jury begins its deliberations on the issue of whether one or more aggravating factors exist, any juror dies, becomes incapacitated or disqualified, or is discharged for any reason, an alternate juror shall become a part of the jury and serve in all respects as those selected on the regular trial panel. An alternate juror shall become a part of the jury in the order in which the juror was selected. If the trial jury is unable to reconvene for a hearing on the issue of whether one or more aggravating factors exist after having determined the guilt of the accused, the trial judge shall impanel a new jury to determine the issue.

(4)        Jury selection.  A jury selected to determine whether one or more aggravating factors exist shall be selected in the same manner as juries are selected for the trial of criminal cases.

(a2)      Jury Trial on Aggravating Factors in Superior Court.

(1)        Defendant admits aggravating factor only.  If the defendant admits that an aggravating factor exists, but pleads not guilty to the underlying charge, a jury shall be impaneled to dispose of the charge only. In that case, evidence that relates solely to the establishment of an aggravating factor shall not be admitted in the trial.

(2)        Defendant pleads guilty to the charge only.  If the defendant pleads guilty to the charge, but contests the existence of one or more aggravating factors, a jury shall be impaneled to determine if the aggravating factor or factors exist.

(b)        Repealed by Session Laws 1983, c. 435, s. 29.

(c)        Determining Existence of Grossly Aggravating Factors.  At the sentencing hearing, based upon the evidence presented at trial and in the hearing, the judge, or the jury in superior court, must first determine whether there are any grossly aggravating factors in the case. Whether a prior conviction exists under subdivision (1) of this subsection, or whether a conviction exists under subdivision (d)(5) of this section, shall be matters to be determined by the judge, and not the jury, in district or superior court. If the sentencing hearing is for a case remanded back to district court from superior court, the judge shall determine whether the defendant has been convicted of any offense that was not considered at the initial sentencing hearing and impose the appropriate sentence under this section. The judge must impose the Level One punishment under subsection (g) of this section if it is determined that two or more grossly aggravating factors apply. The judge must impose the Level Two punishment under subsection (h) of this section if it is determined that only one of the grossly aggravating factors applies. The grossly aggravating factors are:

(1)        A prior conviction for an offense involving impaired driving if:

a.         The conviction occurred within seven years before the date of the offense for which the defendant is being sentenced; or

b.         The conviction occurs after the date of the offense for which the defendant is presently being sentenced, but prior to or contemporaneously with the present sentencing; or

c.         The conviction occurred in district court; the case was appealed to superior court; the appeal has been withdrawn, or the case has been remanded back to district court; and a new sentencing hearing has not been held pursuant to G.S. 20‑38.7.

Each prior conviction is a separate grossly aggravating factor.

(2)        Driving by the defendant at the time of the offense while his driver's license was revoked under G.S. 20‑28, and the revocation was an impaired driving revocation under G.S. 20‑28.2(a).

(3)        Serious injury to another person caused by the defendant's impaired driving at the time of the offense.

(4)        Driving by the defendant while a child under the age of 16 years was in the vehicle at the time of the offense.

In imposing a Level One or Two punishment, the judge may consider the aggravating and mitigating factors in subsections (d) and (e) in determining the appropriate sentence. If there are no grossly aggravating factors in the case, the judge must weigh all aggravating and mitigating factors and impose punishment as required by subsection (f).

(c1)      Written Findings.  The court shall make findings of the aggravating and mitigating factors present in the offense. If the jury finds factors in aggravation, the court shall ensure that those findings are entered in the court's determination of sentencing factors form or any comparable document used to record the findings of sentencing factors. Findings shall be in writing.

(d)        Aggravating Factors to Be Weighed.  The judge, or the jury in superior court, shall determine before sentencing under subsection (f) whether any of the aggravating factors listed below apply to the defendant. The judge shall weigh the seriousness of each aggravating factor in the light of the particular circumstances of the case. The factors are:

(1)        Gross impairment of the defendant's faculties while driving or an alcohol concentration of 0.15 or more within a relevant time after the driving. For purposes of this subdivision, the results of a chemical analysis presented at trial or sentencing shall be sufficient to prove the person's alcohol concentration, shall be conclusive, and shall not be subject to modification by any party, with or without approval by the court.

(2)        Especially reckless or dangerous driving.

(3)        Negligent driving that led to a reportable accident.

(4)        Driving by the defendant while his driver's license was revoked.

(5)        Two or more prior convictions of a motor vehicle offense not involving impaired driving for which at least three points are assigned under G.S. 20‑16 or for which the convicted person's license is subject to revocation, if the convictions occurred within five years of the date of the offense for which the defendant is being sentenced, or one or more prior convictions of an offense involving impaired driving that occurred more than seven years before the date of the offense for which the defendant is being sentenced.

(6)        Conviction under G.S. 20‑141.5 of speeding by the defendant while fleeing or attempting to elude apprehension.

(7)        Conviction under G.S. 20‑141 of speeding by the defendant by at least 30 miles per hour over the legal limit.

(8)        Passing a stopped school bus in violation of G.S. 20‑217.

(9)        Any other factor that aggravates the seriousness of the offense.

Except for the factor in subdivision (5) the conduct constituting the aggravating factor shall occur during the same transaction or occurrence as the impaired driving offense.

(e)        Mitigating Factors to Be Weighed.  The judge shall also determine before sentencing under subsection (f) whether any of the mitigating factors listed below apply to the defendant. The judge shall weigh the degree of mitigation of each factor in light of the particular circumstances of the case. The factors are:

(1)        Slight impairment of the defendant's faculties resulting solely from alcohol, and an alcohol concentration that did not exceed 0.09 at any relevant time after the driving.

(2)        Slight impairment of the defendant's faculties, resulting solely from alcohol, with no chemical analysis having been available to the defendant.

(3)        Driving at the time of the offense that was safe and lawful except for the impairment of the defendant's faculties.

(4)        A safe driving record, with the defendant's having no conviction for any motor vehicle offense for which at least four points are assigned under G.S. 20‑16 or for which the person's license is subject to revocation within five years of the date of the offense for which the defendant is being sentenced.

(5)        Impairment of the defendant's faculties caused primarily by a lawfully prescribed drug for an existing medical condition, and the amount of the drug taken was within the prescribed dosage.

(6)        The defendant's voluntary submission to a mental health facility for assessment after he was charged with the impaired driving offense for which he is being sentenced, and, if recommended by the facility, his voluntary participation in the recommended treatment.

(6a)      Completion of a substance abuse assessment, compliance with its recommendations, and simultaneously maintaining 60 days of continuous abstinence from alcohol consumption, as proven by a continuous alcohol monitoring system. The continuous alcohol monitoring system shall be of a type approved by the Department of Correction.

(7)        Any other factor that mitigates the seriousness of the offense.

Except for the factors in subdivisions (4), (6), (6a), and (7), the conduct constituting the mitigating factor shall occur during the same transaction or occurrence as the impaired driving offense.

(f)         Weighing the Aggravating and Mitigating Factors.  If the judge or the jury in the sentencing hearing determines that there are no grossly aggravating factors, the judge shall weigh all aggravating and mitigating factors listed in subsections (d) and (e). If the judge determines that:

(1)        The aggravating factors substantially outweigh any mitigating factors, the judge shall note in the judgment the factors found and his finding that the defendant is subject to the Level Three punishment and impose a punishment within the limits defined in subsection (i).

(2)        There are no aggravating and mitigating factors, or that aggravating factors are substantially counterbalanced by mitigating factors, the judge shall note in the judgment any factors found and the finding that the defendant is subject to the Level Four punishment and impose a punishment within the limits defined in subsection (j).

(3)        The mitigating factors substantially outweigh any aggravating factors, the judge shall note in the judgment the factors found and his finding that the defendant is subject to the Level Five punishment and impose a punishment within the limits defined in subsection (k).

It is not a mitigating factor that the driver of the vehicle was suffering from alcoholism, drug addiction, diminished capacity, or mental disease or defect. Evidence of these matters may be received in the sentencing hearing, however, for use by the judge in formulating terms and conditions of sentence after determining which punishment level shall be imposed.

(f1)       Aider and Abettor Punishment.  Notwithstanding any other provisions of this section, a person convicted of impaired driving under G.S. 20‑138.1 under the common law concept of aiding and abetting is subject to Level Five punishment. The judge need not make any findings of grossly aggravating, aggravating, or mitigating factors in such cases.

(f2)       Limit on Consolidation of Judgments.  Except as provided in subsection (f1), in each charge of impaired driving for which there is a conviction the judge shall determine if the sentencing factors described in subsections (c), (d) and (e) are applicable unless the impaired driving charge is consolidated with a charge carrying a greater punishment. Two or more impaired driving charges may not be consolidated for judgment.

(g)        Level One Punishment.  A defendant subject to Level One punishment may be fined up to four thousand dollars ($4,000) and shall be sentenced to a term of imprisonment that includes a minimum term of not less than 30 days and a maximum term of not more than 24 months. The term of imprisonment may be suspended only if a condition of special probation is imposed to require the defendant to serve a term of imprisonment of at least 30 days. If the defendant is placed on probation, the judge shall impose a requirement that the defendant obtain a substance abuse assessment and the education or treatment required by G.S. 20‑17.6 for the restoration of a drivers license and as a condition of probation. The judge may impose any other lawful condition of probation.

(h)        Level Two Punishment.  A defendant subject to Level Two punishment may be fined up to two thousand dollars ($2,000) and shall be sentenced to a term of imprisonment that includes a minimum term of not less than seven days and a maximum term of not more than 12 months. The term of imprisonment may be suspended only if a condition of special probation is imposed to require the defendant to serve a term of imprisonment of at least seven days. If the defendant is placed on probation, the judge shall impose a requirement that the defendant obtain a substance abuse assessment and the education or treatment required by G.S. 20‑17.6 for the restoration of a drivers license and as a condition of probation. The judge may impose any other lawful condition of probation.

(h1)      The judge may impose, as a condition of probation for defendants subject to Level One or Level Two punishments, that the defendant abstain from alcohol consumption for a minimum of 30 days, to a maximum of 60 days, as verified by a continuous alcohol monitoring system. The total cost to the defendant for the continuous alcohol monitoring system may not exceed one thousand dollars ($1,000). The defendant's abstinence from alcohol shall be verified by a continuous alcohol monitoring system of a type approved by the Department of Correction.

(h2)      Notwithstanding the provisions of subsection (h1), if the court finds, upon good cause shown, that the defendant should not be required to pay the costs of the continuous alcohol monitoring system, the court shall not impose the use of a continuous alcohol monitoring system unless the local governmental entity responsible for the incarceration of the defendant in the local confinement facility agrees to pay the costs of the system.

(h3)      Any fees or costs paid pursuant to subsections (h1) or (h2) of this section shall be paid to the clerk of court for the county in which the judgment was entered or the deferred prosecution agreement was filed. Fees or costs collected under this subsection shall be transmitted to the entity providing the continuous alcohol monitoring system.

(i)         Level Three Punishment.  A defendant subject to Level Three punishment may be fined up to one thousand dollars ($1,000) and shall be sentenced to a term of imprisonment that includes a minimum term of not less than 72 hours and a maximum term of not more than six months. The term of imprisonment may be suspended. However, the suspended sentence shall include the condition that the defendant:

(1)        Be imprisoned for a term of at least 72 hours as a condition of special probation; or

(2)        Perform community service for a term of at least 72 hours; or

(3)        Repealed by Session Laws 2006‑253, s. 23, effective December 1, 2006, and applicable to offenses committed on or after that date.

(4)        Any combination of these conditions.

If the defendant is placed on probation, the judge shall impose a requirement that the defendant obtain a substance abuse assessment and the education or treatment required by G.S. 20‑17.6 for the restoration of a drivers license and as a condition of probation. The judge may impose any other lawful condition of probation.

(j)         Level Four Punishment.  A defendant subject to Level Four punishment may be fined up to five hundred dollars ($500.00) and shall be sentenced to a term of imprisonment that includes a minimum term of not less than 48 hours and a maximum term of not more than 120 days. The term of imprisonment may be suspended. However, the suspended sentence shall include the condition that the defendant:

(1)        Be imprisoned for a term of 48 hours as a condition of special probation; or

(2)        Perform community service for a term of 48 hours; or

(3)        Repealed by Session Laws 2006‑253, s. 23, effective December 1, 2006, and applicable to offenses committed on or after that date.

(4)        Any combination of these conditions.

If the defendant is placed on probation, the judge shall impose a requirement that the defendant obtain a substance abuse assessment and the education or treatment required by G.S. 20‑17.6 for the restoration of a drivers license and as a condition of probation. The judge may impose any other lawful condition of probation.

(k)        Level Five Punishment.  A defendant subject to Level Five punishment may be fined up to two hundred dollars ($200.00) and shall be sentenced to a term of imprisonment that includes a minimum term of not less than 24 hours and a maximum term of not more than 60 days. The term of imprisonment may be suspended. However, the suspended sentence shall include the condition that the defendant:

(1)        Be imprisoned for a term of 24 hours as a condition of special probation; or

(2)        Perform community service for a term of 24 hours; or

(3)        Repealed by Session Laws 2006‑253, s. 23, effective December 1, 2006, and applicable to offenses committed on or after that date.

(4)        Any combination of these conditions.

If the defendant is placed on probation, the judge shall impose a requirement that the defendant obtain a substance abuse assessment and the education or treatment required by G.S. 20‑17.6 for the restoration of a drivers license and as a condition of probation. The judge may impose any other lawful condition of probation.

(k1)      Credit for Inpatient Treatment.  Pursuant to G.S. 15A‑1351(a), the judge may order that a term of imprisonment imposed as a condition of special probation under any level of punishment be served as an inpatient in a facility operated or licensed by the State for the treatment of alcoholism or substance abuse where the defendant has been accepted for admission or commitment as an inpatient. The defendant shall bear the expense of any treatment unless the trial judge orders that the costs be absorbed by the State. The judge may impose restrictions on the defendant's ability to leave the premises of the treatment facility and require that the defendant follow the rules of the treatment facility. The judge may credit against the active sentence imposed on a defendant the time the defendant was an inpatient at the treatment facility, provided such treatment occurred after the commission of the offense for which the defendant is being sentenced. This section shall not be construed to limit the authority of the judge in sentencing under any other provisions of law.

(l)         Repealed by Session Laws 1989, c. 691.

(m)       Repealed by Session Laws 1995, c. 496, s. 2.

(n)        Time Limits for Performance of Community Service.  If the judgment requires the defendant to perform a specified number of hours of community service, a minimum of 24 hours must be ordered.

(o)        Evidentiary Standards; Proof of Prior Convictions.  In the sentencing hearing, the State shall prove any grossly aggravating or aggravating factor beyond a reasonable doubt, and the defendant shall prove any mitigating factor by the greater weight of the evidence. Evidence adduced by either party at trial may be utilized in the sentencing hearing. Except as modified by this section, the procedure in G.S. 15A‑1334(b) governs. The judge may accept any evidence as to the presence or absence of previous convictions that he finds reliable but he shall give prima facie effect to convictions recorded by the Division or any other agency of the State of North Carolina. A copy of such conviction records transmitted by the police information network in general accordance with the procedure authorized by G.S. 20‑26(b) is admissible in evidence without further authentication. If the judge decides to impose an active sentence of imprisonment that would not have been imposed but for a prior conviction of an offense, the judge shall afford the defendant an opportunity to introduce evidence that the prior conviction had been obtained in a case in which he was indigent, had no counsel, and had not waived his right to counsel. If the defendant proves by the preponderance of the evidence all three above facts concerning the prior case, the conviction may not be used as a grossly aggravating or aggravating factor.

(p)        Limit on Amelioration of Punishment.  For active terms of imprisonment imposed under this section:

(1)        The judge may not give credit to the defendant for the first 24 hours of time spent in incarceration pending trial.

(2)        The defendant shall serve the mandatory minimum period of imprisonment and good or gain time credit may not be used to reduce that mandatory minimum period.

(3)        The defendant may not be released on parole unless he is otherwise eligible, has served the mandatory minimum period of imprisonment, and has obtained a substance abuse assessment and completed any recommended treatment or training program.

With respect to the minimum or specific term of imprisonment imposed as a condition of special probation under this section, the judge may not give credit to the defendant for the first 24 hours of time spent in incarceration pending trial.

(q)        Repealed by Session Laws 1991, c. 726, s. 20.

(r)        Supervised Probation Terminated.  Unless a judge in his discretion determines that supervised probation is necessary, and includes in the record that he has received evidence and finds as a fact that supervised probation is necessary, and states in his judgment that supervised probation is necessary, a defendant convicted of an offense of impaired driving shall be placed on unsupervised probation if he meets three conditions. These conditions are that he has not been convicted of an offense of impaired driving within the seven years preceding the date of this offense for which he is sentenced, that the defendant is sentenced under subsections (i), (j), and (k) of this section, and has obtained any necessary substance abuse assessment and completed any recommended treatment or training program.

When a judge determines in accordance with the above procedures that a defendant should be placed on supervised probation, the judge shall authorize the probation officer to modify the defendant's probation by placing the defendant on unsupervised probation upon the completion by the defendant of the following conditions of his suspended sentence:

(1)        Community service; or

(2)        Repealed by Session Laws 1995 c. 496, s. 2.

(3)        Payment of any fines, court costs, and fees; or

(4)        Any combination of these conditions.

(s)        Method of Serving Sentence.  The judge in his discretion may order a term of imprisonment to be served on weekends, even if the sentence cannot be served in consecutive sequence. However, if the defendant is ordered to a term of 48 hours or more, or has 48 hours or more remaining on a term of imprisonment, the defendant shall be required to serve 48 continuous hours of imprisonment to be given credit for time served.

(1)        Credit for any jail time shall only be given hour for hour for time actually served. The jail shall maintain a log showing number of hours served.

(2)        The defendant shall be refused entrance and shall be reported back to court if the defendant appears at the jail and has remaining in his body any alcohol as shown by an alcohol screening device or controlled substance previously consumed, unless lawfully obtained and taken in therapeutically appropriate amounts.

(3)        If a defendant has been reported back to court under subdivision (2) of this subsection, the court shall hold a hearing. The defendant shall be ordered to serve his jail time immediately and shall not be eligible to serve jail time on weekends if the court determines that, at the time of his entrance to the jail,

a.         The defendant had previously consumed alcohol in his body as shown by an alcohol screening device, or

b.         The defendant had a previously consumed controlled substance in his body.

It shall be a defense to an immediate service of sentence of jail time and ineligibility for weekend service of jail time if the court determines that alcohol or controlled substance was lawfully obtained and was taken in therapeutically appropriate amounts.

(t)         Repealed by Session Laws 1995, c. 496, s. 2.  (1937, c. 407, s. 140; 1947, c. 1067, s. 18; 1967, c. 510; 1969, c. 50; c. 1283, ss. 1‑5; 1971, c. 619, s. 16; c. 1133, s. 1; 1975, c. 716, s. 5; 1977, c. 125; 1977, 2nd Sess., c. 1222, s. 1; 1979, c. 453, ss. 1, 2; c. 903, ss. 1, 2; 1981, c. 466, ss. 4‑6; 1983, c. 435, s. 29; 1983 (Reg. Sess., 1984), c. 1101, ss. 21‑29, 36; 1985, c. 706, s. 1; 1985 (Reg. Sess., 1986), c. 1014, s. 201(d); 1987, c. 139; c. 352, s. 1; c. 797, ss. 1, 2; 1989, c. 548, ss. 1, 2; c. 691, ss. 1‑3, 4.1; 1989 (Reg. Sess., 1990), c. 1031, ss. 1, 2; c. 1039, s. 6; 1991, c. 636, s. 19(b), (c); c. 726, ss. 20, 21; 1993, c. 285, s. 9; 1995, c. 191, s. 3; c. 496, ss. 2‑7; c. 506, ss. 11‑13; 1997‑379, ss. 2.1‑2.8; 1997‑443, s. 19.26(c); 1998‑182, ss. 25, 31‑35; 2006‑253, s. 23; 2007‑165, ss. 2, 3; 2007‑493, ss. 6, 20, 26; 2009‑372, s. 14.)



§ 20-179.1. Presentence investigation of persons convicted of offense involving impaired driving.

§ 20‑179.1.  Presentence investigation of persons convicted of offense involving impaired driving.

When a person has been convicted of an offense involving impaired driving, the trial judge may request a presentence investigation to determine whether the person convicted would benefit  from treatment for habitual use of alcohol or drugs. If the person convicted objects, no presentence investigation may be ordered, but the judge retains his power to order suitable treatment as a condition of probation, and must do so when required by statute. (1973, c. 612; 1981, c. 412, s. 4; c. 747, s. 66; 1983, c. 435, s. 29.)



§ 20-179.2: Repealed by Session Laws 1995, c. 496, s. 8.

§ 20‑179.2:  Repealed by Session Laws 1995, c.  496, s. 8.



§ 20-179.3. Limited driving privilege.

§ 20‑179.3.  Limited driving privilege.

(a)        Definition of Limited Driving Privilege.  A limited driving privilege is a judgment issued in the discretion of a court for good cause shown authorizing a person with a revoked driver's license to drive for essential purposes related to any of the following:

(1)        His employment.

(2)        The maintenance of his household.

(3)        His education.

(4)        His court‑ordered treatment or assessment.

(5)        Community service ordered as a condition of the person's probation.

(6)        Emergency medical care.

(b)        Eligibility. 

(1)        A person convicted of the offense of impaired driving under G.S. 20‑138.1 is eligible for a limited driving privilege if:

a.         At the time of the offense he held either a valid driver's license or a license that had been expired for less than one year;

b.         At the time of the offense he had not within the preceding seven years been convicted of an offense involving impaired driving;

c.         Punishment Level Three, Four, or Five was imposed for the offense of impaired driving;

d.         Subsequent to the offense he has not been convicted of, or had an unresolved charge lodged against him for, an offense involving impaired driving; and

e.         The person has obtained and filed with the court a substance abuse assessment of the type required by G.S. 20‑17.6 for the restoration of a drivers license.

A person whose North Carolina driver's license is revoked because of a conviction in another jurisdiction substantially similar to impaired driving under G.S. 20‑138.1 is eligible for a limited driving privilege if he would be eligible for it had the conviction occurred in North Carolina. Eligibility for a limited driving privilege following a revocation under G.S. 20‑16.2(d) is governed by G.S. 20‑16.2(e1).

(2)        Any person whose licensing privileges are forfeited pursuant to G.S. 15A‑1331A is eligible for a limited driving privilege if the court finds that at the time of the forfeiture, the person held either a valid drivers license or a drivers license that had been expired for less than one year and

a.         The person is supporting existing dependents or must have a drivers license to be gainfully employed; or

b.         The person has an existing dependent who requires serious medical treatment and the defendant is the only person able to provide transportation to the dependent to the health care facility where the dependent can receive the needed medical treatment.

The limited driving privilege granted under this subdivision must restrict the person to essential driving related to the purposes listed above, and any driving that is not related to those purposes is unlawful even though done at times and upon routes that may be authorized by the privilege.

(c)        Privilege Not Effective until after Compliance with Court‑Ordered Revocation.  A person convicted of an impaired driving offense may apply for a limited driving privilege at the time the judgment is entered. A person whose license is revoked because of a conviction in another jurisdiction substantially similar to impaired driving under G.S. 20‑138.1 may apply for a limited driving privilege only after having completed at least 60 days of a court‑imposed term of nonoperation of a motor vehicle, if the court in the other jurisdiction imposed such a term of nonoperation.

(c1)      Privilege Restrictions for High‑Risk Drivers.  Notwithstanding any other provision of this section, any limited driving privilege issued to a person convicted of an impaired driving offense with an alcohol concentration of 0.15 or more at the time of the offense shall:

(1)        Not become effective until at least 45 days after the final conviction under G.S. 20‑138.1;

(2)        Require the applicant to comply with the ignition interlock requirements of subsection (g5) of this section; and

(3)        Restrict the applicant to driving only to and from the applicant's place of employment, the place the applicant is enrolled in school, any court ordered treatment or substance abuse education, and any ignition interlock service facility.

For purposes of this subsection, the results of a chemical analysis presented at trial or sentencing shall be sufficient to prove a person's alcohol concentration, shall be conclusive, and shall not be subject to modification by any party, with or without approval by the court.

(d)        Application for and Scheduling of Subsequent Hearing.  The application for a limited driving privilege made at any time after the day of sentencing must be filed with the clerk in duplicate, and no hearing scheduled may be held until a reasonable time after the clerk files a copy of the application with the district attorney's office. The hearing must be scheduled before:

(1)        The presiding judge at the applicant's trial if that judge is assigned to a court in the district court district as defined in G.S. 7A‑133 or superior court district or set of districts as defined in G.S. 7A‑41.1, as the case may be, in which the conviction for impaired driving was imposed.

(2)        The senior regular resident superior court judge of the superior court district or set of districts as defined in G.S. 7A‑41.1 in which the conviction for impaired driving was imposed, if the presiding judge is not available within the district and the conviction was imposed in superior court.

(3)        The chief district court judge of the district court district as defined in G.S. 7A‑133 in which the conviction for impaired driving was imposed, if the presiding judge is not available within the district and the conviction was imposed in district court.

If the applicant was convicted of an offense in another jurisdiction, the hearing must be scheduled before the chief district court judge of the district court district as defined in G.S. 7A‑133 in which he resides. G.S. 20‑16.2(e1) governs the judge before whom a hearing is scheduled if the revocation was under G.S. 20‑16.2(d). The hearing may be scheduled in any county within the district court district as defined in G.S. 7A‑133 or superior court district or set of districts as defined in G.S. 7A‑41.1, as the case may be.

(e)        Limited Basis for and Effect of Privilege.  A limited driving privilege issued under this section authorizes a person to drive if his license is revoked solely under G.S. 20‑17(a)(2) or as a result of a conviction in another jurisdiction substantially similar to impaired driving under G.S. 20‑138.1; if the person's license is revoked under any other statute, the limited driving privilege is invalid.

(f)         Overall Provisions on Use of Privilege.  Every limited driving privilege must restrict the applicant to essential driving related to the purposes listed in subsection (a), and any driving that is not related to those purposes is unlawful even though done at times and upon routes that may be authorized by the privilege. If the privilege is granted, driving related to emergency medical care is authorized at any time and without restriction as to routes, but all other driving must be for a purpose and done within the restrictions specified in the privilege.

(f1)       Definition of "Standard Working Hours".  Under this section, "standard working hours" are 6:00 A.M. to 8:00 P.M. on Monday through Friday.

(g)        Driving for Work‑Related Purposes in Standard Working Hours.  In a limited driving privilege, the court may authorize driving for work‑related purposes during standard working hours without specifying the times and routes in which the driving must occur. If the applicant is not required to drive for essential work‑related purposes except during standard working hours, the limited driving privilege must prohibit driving during nonstandard working hours unless the driving is for emergency medical care or is authorized by subsection (g2). The limited driving privilege must state the name and address of the applicant's place of work or employer, and may include other information and restrictions applicable to work‑related driving in the discretion of the court.

(g1)      Driving for Work‑Related Purposes in Nonstandard Hours.  If the applicant is required to drive during nonstandard working hours for an essential work‑related purpose, he must present documentation of that fact before the judge may authorize him to drive for this purpose during those hours. If the applicant is self‑employed, the documentation must be attached to or made a part of the limited driving privilege. If the judge determines that it is necessary for the applicant to drive during nonstandard hours for a work‑related purpose, he may authorize the applicant to drive subject to these limitations:

(1)        If the applicant is required to drive to and from a specific place of work at regular times, the limited driving privilege must specify the general times and routes in which the applicant will be driving to and from work, and restrict driving to those times and routes.

(2)        If the applicant is required to drive to and from work at a specific place, but is unable to specify the times at which that driving will occur, the limited driving privilege must specify the general routes in which the applicant will be driving to and from work, and restrict the driving to those general routes.

(3)        If the applicant is required to drive to and from work at regular times but is unable to specify the places at which work is to be performed, the limited driving privilege must specify the general times and geographic boundaries in which the applicant will be driving, and restrict driving to those times and within those boundaries.

(4)        If the applicant can specify neither the times nor places in which he will be driving to and from work, or if he is required to drive during these nonstandard working hours as a condition of employment, the limited driving privilege must specify the geographic boundaries in which he will drive and restrict driving to that within those boundaries.

The limited driving privilege must state the name and address of the applicant's place of work or employer, and may include other information and restrictions applicable to work‑related driving, in the discretion of the court.

(g2)      Driving for Other than Work‑Related Purposes.  A limited driving privilege may not allow driving for maintenance of the household except during standard working hours, and the limited driving privilege may contain any additional restrictions on that driving, in the discretion of the court. The limited driving privilege must authorize driving essential to the completion of any community work assignments, course of instruction at an Alcohol and Drug Education Traffic School, or substance abuse assessment or treatment, to which the applicant is ordered by the court as a condition of probation for the impaired driving conviction. If this driving will occur during nonstandard working hours, the limited driving privilege must specify the same limitations required by subsection (g1) for work‑related driving during those hours, and it must include or have attached to it the name and address of the Alcohol and Drug Education Traffic School, the community service coordinator, or mental health treatment facility to which the applicant is assigned. Driving for educational purposes other than the course of instruction at an Alcohol and Drug Education Traffic School is subject to the same limitations applicable to work related driving under subsections (g) and (g1).

(g3)      Ignition Interlock Allowed.  A judge may include all of the following in a limited driving privilege order:

(1)        A restriction that the applicant may operate only a designated motor vehicle.

(2)        A requirement that the designated motor vehicle be equipped with a functioning ignition interlock system of a type approved by the Commissioner. The Commissioner shall not unreasonably withhold approval of an ignition interlock system and shall consult with the Division of Purchase and Contract in the Department of Administration to ensure that potential vendors are not discriminated against.

(3)        A requirement that the applicant personally activate the ignition interlock system before driving the motor vehicle.

(g4)      The restrictions set forth in subsection (g3) and (g5) of this section do not apply to a motor vehicle that meets all of the following requirements:

(1)        Is owned by the applicant's employer.

(2)        Is operated by the applicant solely for work‑related purposes.

(3)        Its owner has filed with the court a written document authorizing the applicant to drive the vehicle, for work‑related purposes, under the authority of a limited driving privilege.

(g5)      Ignition Interlock Required.  If a person's drivers license is revoked for a conviction of G.S. 20‑138.1, and the person had an alcohol concentration of 0.15 or more, a judge shall include all of the following in a limited driving privilege order:

(1)        A restriction that the applicant may operate only a designated motor vehicle.

(2)        A requirement that the designated motor vehicle be equipped with a functioning ignition interlock system of a type approved by the Commissioner, which is set to prohibit driving with an alcohol concentration of greater than 0.00. The Commissioner shall not unreasonably withhold approval of an ignition interlock system and shall consult with the Division of Purchase and Contract in the Department of Administration to ensure that potential vendors are not discriminated against.

(3)        A requirement that the applicant personally activate the ignition interlock system before driving the motor vehicle.

For purposes of this subsection, the results of a chemical analysis presented at trial or sentencing shall be sufficient to prove a person's alcohol concentration, shall be conclusive, and shall not be subject to modification by any party, with or without approval by the court.

(h)        Other Mandatory and Permissive Conditions or Restrictions.  In all limited driving privileges the judge shall also include a restriction that the applicant not consume alcohol while driving or drive at any time while he has remaining in his body any alcohol or controlled substance previously consumed, unless the controlled substance was lawfully obtained and taken in therapeutically appropriate amounts. The judge may impose any other reasonable restrictions or conditions necessary to achieve the purposes of this section.

(i)         Modification or Revocation of Privilege.  A judge who issues a limited driving privilege is authorized to modify or revoke the limited driving privilege upon a showing that the circumstances have changed sufficiently to justify modification or revocation. If the judge who issued the privilege is not presiding in the court in which the privilege was issued, a presiding judge in that court may modify or revoke a privilege in accordance with this subsection. The judge must indicate in the order of modification or revocation the reasons for the order, or he must make specific findings indicating the reason for the order and those findings must be entered in the record of the case.

(j)         Effect of Violation of Restriction.  A holder of a limited driving privilege who violates any of its restrictions commits the offense of driving while his license is revoked under G.S. 20‑28(a) and is subject to punishment and license revocation as provided in that section. If a law‑enforcement officer has reasonable grounds to believe that the holder of a limited driving privilege has consumed alcohol while driving or has driven while he has remaining in his body any alcohol previously consumed, the suspected offense of driving while license is revoked is an alcohol‑related offense subject to the implied‑consent provisions of G.S. 20‑16.2. If a holder of a limited driving privilege is charged with driving while license revoked by violating a restriction contained in his limited driving privilege, and a judicial official determines that there is probable cause for the charge, the limited driving privilege is suspended pending the resolution of the case, and the judicial official must require the holder to surrender the limited driving privilege. The judicial official must also notify the holder that he is not entitled to drive until his case is resolved.

Notwithstanding any other provision of law, an alcohol screening test may be administered to a driver suspected of violating this section, and the results of an alcohol screening test or the driver's refusal to submit may be used by a law enforcement officer, a court, or an administrative agency in determining if alcohol was present in the driver's body. No alcohol screening tests are valid under this section unless the device used is one approved by the Department of Health and Human Services, and the screening test is conducted in accordance with the applicable regulations of the Department as to the manner of its use.

(j1)       Effect of Violation of Community Service Requirement.  Division of Community Corrections staff shall report significant violations of the terms of a probation judgment related to community service to the court that ordered the community service. The court shall then conduct a hearing to determine if there was a willful failure to comply. The hearing may be held in the district where the requirement was imposed, where the alleged violation occurred, or where the probationer resides. If the court determines that there was a willful failure to pay the prescribed fee or to complete the work as ordered within the applicable time limits, the court shall revoke any limited driving privilege issued in the impaired driving case until community service requirements have been met. In addition, the court may take any further action authorized by Article 82 of Chapter 15A of the General Statutes for violation of a condition of probation.

(k)        Copy of Limited Driving Privilege to Division; Action Taken if Privilege Invalid.  The clerk of court or the child support enforcement agency must send a copy of any limited driving privilege issued in the county to the Division. A limited driving privilege that is not authorized by this section, G.S. 20‑16.2(e1), 20‑16.1, 50‑13.12, or 110‑142.2, or that does not contain the limitations required by law, is invalid. If the limited driving privilege is invalid on its face, the Division must immediately notify the court and the holder of the privilege that it considers the privilege void and that the Division records will not indicate that the holder has a limited driving privilege.

(l)         Any judge granting limited driving privileges under this section shall, prior to granting such privileges, be furnished proof and be satisfied that the person being granted such privileges is financially responsible. Proof of financial responsibility shall be in one of the following forms:

(1)        A written certificate or electronically‑transmitted facsimile thereof from any insurance carrier duly authorized to do business in this State certifying that there is in effect a nonfleet private passenger motor vehicle liability policy for the benefit of the person required to furnish proof of financial responsibility. The certificate or facsimile shall state the effective date and expiration date of the nonfleet private passenger motor vehicle liability policy and shall state the date that the certificate or facsimile is issued. The certificate or facsimile shall remain effective proof of financial responsibility for a period of 30 consecutive days following the date the certificate or facsimile is issued but shall not in and of itself constitute a binder or policy of insurance or

(2)        A binder for or policy of nonfleet private passenger motor vehicle liability insurance under which the applicant is insured, provided that the binder or policy states the effective date and expiration date of the nonfleet private passenger motor vehicle liability policy.

The preceding provisions of this subsection do not apply to applicants who do not own currently registered motor vehicles and who do not operate nonfleet private passenger motor vehicles that are owned by other persons and that are not insured under commercial motor vehicle liability insurance policies. In such cases, the applicant shall sign a written certificate to that effect. Such certificate shall be furnished by the Division. Any material misrepresentation made by such person on such certificate shall be grounds for suspension of that person's license for a period of 90 days.

For the purpose of this subsection "nonfleet private passenger motor vehicle" has the definition ascribed to it in Article 40 of General Statute Chapter 58.

The Commissioner may require that certificates required by this subsection be on a form approved by the Commissioner. Such granting of limited driving privileges shall be conditioned upon the maintenance of such financial responsibility during the period of the limited driving privilege. Nothing in this subsection precludes any person from showing proof of financial responsibility in any other manner authorized by Articles 9A and 13 of this Chapter.  (1983, c. 435, s. 31; 1983 (Reg. Sess., 1984), c. 1101, ss. 30‑33; 1985, c. 706, s. 2; 1987, c. 869, s. 13; 1987 (Reg. Sess., 1988), c. 1037, s. 78; 1989, c. 436, s. 6; 1994, Ex. Sess., c. 20, s. 3; 1995, c. 506, ss. 1, 2; c. 538, s. 2(h); 1995 (Reg. Sess., 1996), c. 756, s. 31; 1997‑379, s. 5.6; 1999‑406, ss. 4‑6; 2000‑155, ss. 7, 11‑13; 2001‑487, s. 55; 2007‑182, s. 2; 2007‑493, ss. 24, 29, 30; 2008‑187, s. 36(c); 2009‑372, s. 15.)



§ 20-179.4: Repealed by Session Laws 2009-372, s. 16, effective December 1, 2009, and applicable to offenses committed on or after that date.

§ 20‑179.4:  Repealed by Session Laws 2009‑372, s. 16, effective December 1, 2009, and applicable to offenses committed on or after that date.



§ 20-180. Repealed by Session Laws 1973, c. 1330, s. 39.

§ 20‑180.  Repealed by Session Laws 1973, c. 1330, s. 39.



§ 20-181. Penalty for failure to dim, etc., beams of headlamps.

§ 20‑181.  Penalty for failure to dim, etc., beams of headlamps.

Any person operating a motor vehicle on the highways of this State, who shall fail to shift, depress, deflect, tilt or dim the beams of the headlamps thereon whenever another vehicle is met on such highways or when following another vehicle at a distance of less than 200 feet, except when engaged in the act of overtaking and passing may, upon a determination of responsibility for the offense, be required to pay a penalty of not more than ten dollars ($10.00). (1939, c. 351, s. 3; 1955, c. 913, s. 1; 1987, c. 581, s. 5.)



§ 20-182: Repealed by Session Laws 1983, c. 912, s. 2.

§ 20‑182:  Repealed by Session Laws 1983, c. 912, s. 2.



§ 20-183. Duties and powers of law-enforcement officers; warning by local officers before stopping another vehicle on highway; warning tickets.

§ 20‑183.  Duties and powers of law‑enforcement officers; warning by local officers before stopping another vehicle on highway; warning tickets.

(a)        It shall be the duty of the law‑enforcement officers of the State and of each county, city, or other municipality to see that the provisions of this Article are enforced within their respective jurisdictions, and any such officer shall have the power to arrest on sight or upon warrant any person found violating the provisions of this Article. Such officers within their respective jurisdictions shall have the power to stop any motor vehicle upon the highways of the State for the purpose of determining whether the same is being operated in violation of any of the provisions of this Article. Provided, that when any county, city, or other municipal law‑enforcement officer operating a motor vehicle overtakes another vehicle on the highways of the State, outside of the corporate limits of cities and towns, for the purpose of stopping the same or apprehending the driver thereof, for a violation of any of the provisions of this Article, he shall, before stopping such other vehicle, sound a siren or activate a special light, bell, horn, or exhaust whistle approved for law‑enforcement vehicles under the provisions of G.S. 20‑125(b).

(b)        In addition to other duties and powers heretofore existing, all law‑enforcement officers charged with the duty of enforcing the motor vehicle laws are authorized to issue warning tickets to motorists for conduct constituting a potential hazard to the motoring public which does not amount to a definite, clear‑cut, substantial violation of the motor vehicle laws. Each warning ticket issued shall contain information necessary to identify the offender, and shall be signed by the issuing officer. A copy of each warning ticket issued shall be delivered to the offender. Information from issued warning tickets shall be made available to the Drivers License Section of the Division of Motor Vehicles in a manner approved by the Commissioner but shall not be filed with or in any manner become a part of the offender's driving record. Warning tickets issued as well as the fact of issuance shall be privileged information and available only to authorized personnel of the Division for statistical and analytical purposes. (1937, c. 407, s. 143; 1961, c. 793; 1965, cc. 537, 999; 1975, c. 716, s. 5; 1998‑149, s. 9.2.)



§ 20-183.1: Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 754, s. 3.

Article 3A.

Safety and Emissions Inspection Program.

Part 1.  Safe Use of Streets and Highways.

§ 20‑183.1:  Repealed by Session Laws 1993 (Reg.  Sess., 1994), c. 754, s. 3.



§ 20-183.2. Description of vehicles subject to safety or emissions inspection; definitions.

Part 2. Safety and Emissions Inspections of Certain Vehicles.

§ 20‑183.2.  Description of vehicles subject to safety or emissions inspection; definitions.

(a)        Safety.  A motor vehicle is subject to a safety inspection in accordance with this Part if it meets all of the following requirements:

(1)        It is subject to registration with the Division under Article 3 of this Chapter.

(2)        It is not subject to inspection under 49 C.F.R. Part 396, the federal Motor Carrier Safety Regulations.

(3)        It is not a trailer whose gross weight is less than 4,000 pounds or a house trailer.

(a1)      Safety Inspection Exceptions.  The following vehicles shall not be subject to a safety inspection pursuant to this Article:

(1)        Historic vehicles, as defined in G.S. 20‑79.4(b)(63).

(2)        Buses titled to a local board of education and subject to the school bus inspection requirements specified by the State Board of Education and G.S. 115C‑248.

(b)        Emissions.  A motor vehicle is subject to an emissions inspection in accordance with this Part if it meets all of the following requirements:

(1)        It is subject to registration with the Division under Article 3 of this Chapter, except for motor vehicles operated on a federal installation as provided in sub‑subdivision e. of subdivision (5) of this subsection.

(2)        It is not a trailer whose gross weight is less than 4,000 pounds, a house trailer, or a motorcycle.

(3)        It is a 1996 or later model.

(4)        Repealed by Session Laws 1999‑328, s. 3.11, effective July 21, 1999.

(5)        It meets any of the following descriptions:

a.         It is required to be registered in an emissions county.

b.         It is part of a fleet that is operated primarily in an emissions county.

c.         It is offered for rent in an emissions county.

d.         It is a used vehicle offered for sale by a dealer in an emissions county.

e.         It is operated on a federal installation located in an emissions county and it is not a tactical military vehicle. Vehicles operated on a federal installation include those that are owned or leased by employees of the installation and are used to commute to the installation and those owned or operated by the federal agency that conducts business at the installation.

f.          It is otherwise required by 40 C.F.R. Part 51 to be subject to an emissions inspection.

(6)        It is not licensed at the farmer rate under G.S. 20‑88(b).

(7)        It is not a new motor vehicle, as defined in G.S. 20‑286(10)a. and has been a used motor vehicle, as defined in G.S. 20‑286(10)b., for 12 months or more. However, a motor vehicle that has been leased or rented, or offered for lease or rent, is subject to an emissions inspection when it either:

a.         Has been leased or rented, or offered for lease or rent, for 12 months or more.

b.         Is sold to a consumer‑purchaser.

(8)        It is not a privately owned, nonfleet motor home or house car, as defined in G.S. 20‑4.01(27)d2., that is built on a single chassis, has a gross vehicle weight of more than 10,000 pounds, and is designed primarily for recreational use.

(c)        Definitions.  The following definitions apply in this Part:

(1)        Electronic inspection authorization.  An inspection authorization that is generated electronically through the electronic accounting system that creates a unique nonduplicating authorization number assigned to the vehicle's inspection receipt upon successful passage of an inspection. The term "electronic inspection authorization" shall include the term "inspection sticker" during the transition period to use of electronic inspection authorizations.

(2)        Emissions county.  A county listed in G.S. 143‑215.107A(c) or designated by the Environmental Management Commission pursuant to G.S. 143‑215.107A(d) and certified to the Commissioner of Motor Vehicles as a county in which the implementation of a motor vehicle emissions inspection program will improve ambient air quality.

(3)        Federal installation.  An installation that is owned by, leased to, or otherwise regularly used as the place of business of a federal agency.  (1965, c. 734, s. 1; 1967, c. 692, s. 1; 1969, c. 179, s. 2; cc. 219, 386; 1973, c. 679, s. 2; 1975, c. 683; c. 716, s. 5; 1979, c. 77; 1989, c. 467; 1991, c. 394, s. 1; c. 761, s. 7; 1993 (Reg. Sess., 1994), c. 754, s. 1; 1995, c. 163, s. 10; 1997‑29, s. 12; 1999‑328, s. 3.11; 2000‑134, ss. 7, 7.1, 9, 11; 2001‑504, ss. 4, 5, 6, 10; 2004‑167, s. 10; 2004‑199, s. 59; 2006‑255, s. 1; 2007‑503, s. 2; 2008‑172, s. 1; 2009‑570, s. 33.)



§ 20-183.3. Scope of safety inspection and emissions inspection.

§ 20‑183.3.  Scope of safety inspection and emissions inspection.

(a)        Safety.  A safety inspection of a motor vehicle consists of an inspection of the following equipment to determine if the vehicle has the equipment required by Part 9 of Article 3 of this Chapter and if the equipment is in a safe operating condition:

(1)        Brakes, as required by G.S. 20‑124.

(2)        Lights, as required by G.S. 20‑129 or G.S. 20‑129.1.

(3)        Horn, as required by G.S. 20‑125(a).

(4)        Steering mechanism, as required by G.S. 20‑123.1.

(5)        Windows and windshield wipers, as required by G.S. 20‑127. To determine if a vehicle window meets the window tinting restrictions, a safety inspection mechanic must first determine, based on use of an automotive film check card or knowledge of window tinting techniques, if after‑factory tint has been applied to the window. If after‑factory tint has been applied, the mechanic must use a light meter approved by the Commissioner to determine if the window meets the window tinting restrictions.

(6)        Directional signals, as required by G.S. 20‑125.1.

(7)        Tires, as required by G.S. 20‑122.1.

(8)        Mirrors, as required by G.S. 20‑126.

(9)        Exhaust system and emissions control devices, as required by G.S. 20‑128. For a vehicle that is subject to an emissions inspection in addition to a safety inspection, a visual inspection of the vehicle's emissions control devices is included in the emissions inspection rather than the safety inspection.

(b)        Repealed by Laws 2000‑134, s. 12, effective January 1, 2006.

(b1)      Emissions.  An emissions inspection of a motor vehicle consists of a visual inspection of the vehicle's emissions control devices to determine if the devices are present, are properly connected, and are the correct type for the vehicle and an analysis of data provided by the on‑board diagnostic (OBD) equipment installed by the vehicle manufacturer to identify any deterioration or malfunction in the operation of the vehicle that violates standards for the model year of the vehicle set by the Environmental Management Commission. To pass an emissions inspection a vehicle must pass both the visual inspection and the OBD analysis. When an emissions inspection is performed on a vehicle, a safety inspection must be performed on the vehicle as well.

(c)        Reinspection After Failure.  The scope of a reinspection of a vehicle that has been repaired after failing an inspection is the same as the original inspection unless the vehicle is presented for reinspection within 60 days of failing the original inspection. If the vehicle is presented for reinspection within this time limit and the inspection the vehicle failed was a safety inspection, the reinspection is limited to an inspection of the equipment that failed the original inspection. If the vehicle is presented for reinspection within this time limit and the inspection the vehicle failed was an emissions inspection, the reinspection is limited to the portion of the inspection the vehicle failed and any other portion of the inspection that would be affected by repairs made to correct the failure. (1965, c. 734, s. 1; 1969, c. 378, s. 2; 1971, c. 455, s. 2; c. 478, ss. 1, 2; 1979, 2nd Sess., c. 1180, s. 3; 1981 (Reg. Sess., 1982), c. 1261, s. 1; 1989, c. 391, s. 2; 1991, c. 654, s. 2; 1993 (Reg. Sess., 1994), c. 754, s. 1; 1995, c. 473, s. 2; 2000‑134, ss. 8, 10, 12; 2001‑504, s. 7; 2007‑364, s. 1.)



§ 20-183.4. License required to perform safety inspection; qualifications for license.

§ 20‑183.4.  License required to perform safety inspection; qualifications for license.

(a)        License Required.  A safety inspection must be performed by one of the following methods:

(1)        At a station that has a safety inspection station license issued by the Division and by a mechanic who is employed by the station and has a safety inspection mechanic license issued by the Division.

(2)        At a place of business of a person who has a safety self‑inspector license issued by the Division and by an individual who has a safety inspection mechanic license issued by the Division.

(b)        Station Qualifications.  An applicant for a license as a safety inspection station must meet all of the following requirements:

(1)        Have a place of business that has adequate facilities, space, and equipment to conduct a safety inspection. A place of business designated in a station license that has been suspended or revoked cannot be the designated place for any other license applicant during the period of the suspension or revocation, unless the Division finds that operation of the place of business as an inspection station during this period by the license applicant would not defeat the purpose of the suspension or revocation because the license applicant has no connection with the person whose license was suspended or revoked or because of another reason. A finding made by the Division under this subdivision must be set out in a written statement that includes the finding and the reason for the finding.

(2)        Regularly employ at least one mechanic who has a safety inspection mechanic license.

(3)        Designate the individual who will be responsible for the day‑to‑day operation of the station. The individual designated must be of good character and have a reputation for honesty.

(4)        Have equipment and software approved by the Division to transfer information on safety inspections to the Division by electronic means. During the initial implementation of the electronic inspection process, the vendor selected by the Division shall provide the equipment and software at no cost to a station that holds a license on October 1, 2008.

(c)        Mechanic Qualifications.  An applicant for a license as a safety inspection mechanic must meet all of the following requirements:

(1)        Have successfully completed an eight‑hour course approved by the Division that teaches students about the safety equipment a motor vehicle is required to have to pass a safety inspection and how to conduct a safety inspection using equipment to electronically transmit the vehicle information and inspection results.

(2)        Have a drivers license.

(3)        Be of good character and have a reputation for honesty.

(d)        Self‑Inspector Qualifications.  An applicant for a license as a safety self‑inspector must meet all of the following requirements:

(1)        Operate a fleet of at least 10 vehicles that are subject to a safety inspection.

(2)        Regularly employ or contract with an individual who has a safety inspection mechanic license and who will perform a safety inspection on the vehicles that are part of the self‑inspector's fleet.  (1965, c. 734, s. 1; 1967, c. 692, s. 2; 1975, c. 716, s. 5; 1993 (Reg. Sess., 1994), c. 754, s. 1; 1997‑29, s. 1; 2007‑503, s. 3; 2008‑190, s. 2.)



§ 20-183.4A. License required to perform emissions inspection; qualifications for license.

§ 20‑183.4A.  License required to perform emissions inspection; qualifications for license.

(a)        License Required.  An emissions inspection must be performed by one of the following methods:

(1)        At a station that has an emissions inspection station license issued by the Division and by a mechanic who is employed by the station and has an emissions inspection mechanic license issued by the Division.

(2)        At a place of business of a person who has an emissions self‑inspector license issued by the Division and by an individual who has an emissions inspection mechanic license.

(b)        Station Qualifications.  An applicant for a license as an emissions inspection station must meet all of the following requirements:

(1)        Have a license as a safety inspection station.

(2)        Repealed by Session Law 2000‑134, s. 15, effective January 1, 2006.

(2a)      Have equipment to analyze data provided by the on‑board diagnostic (OBD) equipment approved by the Environmental Management Commission.

(3)        Have equipment and software to transfer information on emissions inspections to the Division by electronic means. During the initial implementation of the electronic inspection process, the vendor selected by the Division shall provide the software at no cost to a station that holds a license on October 1, 2008.

(4)        Regularly employ at least one mechanic who has an emissions inspection mechanic license.

(c)        Mechanic Qualifications.  An applicant for a license as an emissions inspection mechanic must meet all of the following requirements:

(1)        Have a license as a safety inspection mechanic.

(2)        Repealed by Session Law 2000‑134, s. 15, effective January 1, 2006.

(2a)      Have successfully completed an eight‑hour course approved by the Division that teaches students about the causes and effects of the air pollution problem, the purpose of the emissions inspection program, the vehicle emission standards established by the United States Environmental Protection Agency, the emission control devices on vehicles, how to conduct an emissions inspection using equipment to analyze data provided by the on‑board diagnostic (OBD) equipment approved by the Environmental Management Commission, and any other topic required by 40 C.F.R. § 51.367 to be included in the course. Successful completion requires a passing score on a written test and on a hands‑on test in which the student is required to conduct an emissions inspection of a motor vehicle.

(d)        Self‑Inspector Qualifications.  An applicant for a license as an emissions self‑inspector must meet all of the following requirements:

(1)        Have a license as a safety self‑inspector.

(2)        Operate a fleet of at least 10 vehicles that are subject to an emissions inspection.

(3)        Repealed by Session Law 2000‑134, s. 15, effective January 1, 2006.

(3a)      Have, or have a contract with a person who has, equipment to analyze data provided by the on‑board diagnostic (OBD) equipment approved by the Environmental Management Commission.

(4)        Regularly employ or contract with an individual who has an emissions inspection mechanic license and who will perform an emissions inspection on the vehicles that are part of the self‑inspector's fleet. (1993 (Reg. Sess., 1994), c. 754, s. 1; 2000‑134, ss. 13, 14, 15; 2007‑503, s. 4.)



§ 20-183.4B. Application for license; duration of license; renewal of mechanic license.

§ 20‑183.4B.  Application for license; duration of license; renewal of mechanic license.

(a)        Application.  An applicant for a license issued under this Part must complete an application form provided by the Division. The application must contain the applicant's name and address and any other information needed by the Division to determine whether the applicant is qualified for the license. The Division must review an application for a license to determine if the applicant qualifies for the license. If the applicant meets the qualifications, the Division must issue the license. If the applicant does not meet the qualifications, the Division must deny the application and notify the applicant in writing of the reason for the denial.

(b)        Duration of License.  A safety inspection mechanic license expires four years after the date it is issued. An emissions mechanic inspection license expires two years after the date it is issued. A safety inspection station license, an emissions inspection station license, and a self‑inspector license are effective until surrendered by the license holder or suspended or revoked by the Division.

(c)        Renewal of Mechanic License.  A safety or an emissions inspection mechanic may apply to renew a license by filing an application with the Division on a form provided by the Division. To renew an emissions inspection mechanic license, an applicant must have successfully completed a four‑hour emissions refresher course approved by the Division within nine months of applying for renewal. Successful completion requires a passing score on a written test and on a hands‑on test in which the student is required to conduct an emissions inspection of a motor vehicle. (1993 (Reg. Sess., 1994), c. 754, s. 1.)



§ 20-183.4C. When a vehicle must be inspected; three-day trip permit.

§ 20‑183.4C.  When a vehicle must be inspected; three‑day trip permit.

(a)        Inspection.  A vehicle that is subject to a safety inspection, an emissions inspection, or both must be inspected as follows:

(1)        A new vehicle must be inspected before it is sold at retail in this State. Upon purchase, a receipt approved by the Division must be provided to the new owner certifying compliance.

(1a)      A new motor vehicle dealer who is also licensed pursuant to this Article may, notwithstanding subdivision (1) of this section, examine the safety and emissions control devices on a new motor vehicle and perform such services necessary to ensure the motor vehicle conforms to the required specifications established by the manufacturer and contained in its predelivery check list. The completion of the predelivery inspection procedure required or recommended by the manufacturer on a new motor vehicle shall constitute the inspection required by subdivision (1) of this section. For the purposes of this subdivision, the date of inspection shall be deemed to be the date of the sale of the motor vehicle to a purchaser.

(2)        A used vehicle must be inspected before it is offered for sale at retail in this State by a dealer. Upon purchase, a receipt approved by the Division must be provided to the new owner certifying compliance.

(3)        Repealed by Session Law 2007‑503, s. 5, effective October 1, 2008.

(4)        Except as authorized by the Commissioner for a single period of time not to exceed 12 months from the initial date of registration, a new or used vehicle acquired by a resident of this State from outside the State must be inspected before the vehicle is registered with the Division.

(5)        Except as authorized by the Commissioner for a single period of time not to exceed 12 months from the initial date of registration, a vehicle owned by a new resident of this State who transfers the registration of the vehicle from the resident's former home state to this State must be inspected before the vehicle is registered with the Division.

(5a)      Repealed by Session Law 2007‑503, s. 5, effective October 1, 2008.

(6)        A vehicle that has been inspected in accordance with this Part must be inspected by the last day of the month in which the registration on the vehicle expires.

(7)        A vehicle that is required to be inspected in accordance with this Part may be inspected 90 days prior to midnight of the last day of the month as designated by the vehicle registration sticker.

(8)        A new or used vehicle acquired from a retailer in this State and registered with the Division with a new registration or a transferred registration must be inspected in accordance with this Part when the current registration expires.

(9)        A used vehicle acquired from a private sale in this State must be inspected in accordance with this Part before the vehicle is registered with the Division unless it has received a passing inspection within the previous 12 months.

(10)      An unregistered vehicle must be inspected before the vehicle is registered with the Division unless it has received a passing inspection within the previous 12 months.

(11)      A person who owns a vehicle located outside of this State when its emissions inspection becomes due may obtain an emissions inspection in the jurisdiction where the vehicle is located, in lieu of a North Carolina emissions inspection, as long as the inspection meets the requirements of 40 C.F.R. § 51.

(b)        Permit.  The Division may issue a three‑day trip permit to a person that authorizes the person to drive a vehicle whose inspection authorization or registration has expired. The permit may only be issued when the person has furnished proof of financial responsibility. The permit must describe the vehicle whose inspection authorization or registration has expired. The permit authorizes the person to drive the described vehicle only from the place the vehicle is parked to an inspection station, repair shop, or Division or contract agent registration office.

The Division may issue a 10‑day temporary permit to a person that authorizes the person to drive a vehicle that failed to pass the emissions inspection. The permit must describe the vehicle that failed to pass inspection and the date that it failed to pass inspection.

(c)        Exemption.  The Division may issue a temporary exemption from the inspection requirements of this Article for any vehicle that has been determined by the Division to be principally garaged, as defined under G.S. 58‑37‑1(11), in this State and is primarily operated outside a county subject to emissions inspection requirements or outside of this State.  (1993 (Reg. Sess., 1994), c. 754, s. 1; 1997‑29, s. 2; 2001‑504, s. 11; 2007‑481, s. 2; 2007‑503, s. 5; 2008‑190, s. 3; 2009‑319, s. 2.)



§ 20-183.4D. Procedure when a vehicle is inspected.

§ 20‑183.4D.  Procedure when a vehicle is inspected.

(a)        Receipt.  When a safety inspection mechanic or an emissions inspection mechanic inspects a vehicle, the mechanic must give the person who brought the vehicle in for inspection an inspection receipt. The inspection receipt must state the date of the inspection, identify the mechanic performing the inspection, identify the station or self‑inspector where the inspection was performed, and list the components of the inspection performed and indicate for each component whether the vehicle passed or failed. A vehicle that fails a component of an inspection may be repaired at any repair facility chosen by the owner or operator of the vehicle.

(b)        Electronic Inspection Authorization.  When a vehicle that is subject to a safety inspection only passes the safety inspection, the safety inspection mechanic who performed the inspection must issue an electronic inspection authorization to the vehicle at the place designated by the Division. When a vehicle that is subject to both a safety inspection and an emissions inspection passes both inspections or passes the safety inspection and has a waiver for the emissions inspection, the emissions mechanic performing the inspection must issue an electronic inspection authorization to the vehicle at the place designated by the Division.

(c),       (d) Repealed by Session Law 2007‑503, s. 6, effective October 1, 2008.

(e)        When Electronic Inspection Authorization Expires.  An electronic inspection authorization issued under this Part expires at midnight of the last day of the month designated by the vehicle registration sticker of the following year. (1993 (Reg. Sess., 1994), c. 754, s. 1; 2007‑503, s. 6.)



§ 20-183.5. When a vehicle that fails an emissions inspection may obtain a waiver from the inspection requirement.

§ 20‑183.5.  When a vehicle that fails an emissions inspection may obtain a waiver from the inspection requirement.

(a)        Requirements.  The Division may issue a waiver for a vehicle, excluding a vehicle owned or being held for retail sale by a motor vehicle dealer, that meets all of the following requirements:

(1)        Fails an emissions inspection because it passes the visual inspection but fails the analysis of data provided by the on‑board diagnostic (OBD) equipment.

(2)        Has documented repairs costing at least the waiver amount made to the vehicle to correct the cause of the failure. The waiver amount is two hundred dollars ($200.00).

(3)        Is reinspected and again fails the inspection because it passes the visual inspection but fails the analysis of data provided by the on‑board diagnostic (OBD) equipment.

(4)        Meets any other waiver criteria required by 40 C.F.R. § 51.360, or as designated by the Division.

(b)        Procedure.  To obtain a waiver, a person must contact a local enforcement office of the Division. Before issuing a waiver, an employee of the Division must review the inspection receipts issued for the inspections of the vehicle, review the documents establishing what repairs were made to the vehicle and at what cost, review any statement denying warranty coverage of the repairs made, and do a visual inspection of the vehicle, if appropriate, to determine if the documented repairs were made. The Division must issue a waiver if it determines that the vehicle qualifies for a waiver. A person to whom a waiver is issued must present the waiver to the self‑inspector or inspection station performing the inspection to obtain an electronic inspection authorization.

(c)        Repairs.  The following repairs and their costs cannot be considered in determining whether the cost of repairs made to a vehicle equals or exceeds the waiver amount:

(1)        Repairs covered by a warranty that applies to the vehicle.

(2)        Repairs needed as a result of tampering with an emission control device of the vehicle.

(3)        Repairs made by an individual who is not professionally engaged in the business of repairing vehicles.

(4)        OBD diagnostics without corresponding repairs.

(d)        Electronic Inspection Authorization.  An electronic inspection authorization issued to a vehicle after the vehicle receives a waiver from the requirement of passing the emissions inspection expires at the same time it would if the vehicle had passed the emissions inspection. (1965, c. 734, s. 1; 1993 (Reg. Sess., 1994), c. 754, s. 1; 2000‑134, ss. 16, 17; 2007‑503, s. 7.)



§ 20-183.5A. When a vehicle that fails a safety inspection because of missing emissions control devices may obtain a waiver.

§ 20‑183.5A.  When a vehicle that fails a safety inspection because of missing emissions control devices may obtain a waiver.

(a)        Requirements.  The Division may issue a waiver for a vehicle that meets all of the following requirements:

(1)        Fails a safety inspection because it does not have one or more emissions control devices.

(2)        Has documented repairs within the previous calendar year to replace missing emissions control devices costing at least the waiver amount made to the vehicle to correct the cause of the failure. The waiver amount is two hundred dollars ($200.00) if the vehicle is a 1996 or newer model.

(b)        Procedure.  To obtain a waiver, a person must contact a local enforcement office of the Division. Before issuing a waiver, an employee of the Division must review the inspection receipts issued for the inspections of the vehicle, review the documents establishing what repairs were made to the vehicle and at what cost, review any statement denying warranty coverage of the repairs made, and do a visual inspection of the vehicle, if appropriate, to determine if the documented repairs were made. The Division must issue a waiver if it determines that the vehicle qualifies for a waiver. A person to whom a waiver is issued must present the waiver to the self‑inspector or inspection station performing the inspection to obtain an electronic inspection authorization.

(c)        Repairs.  The following repairs and their costs cannot be considered in determining whether the cost of repairs made to a vehicle equals or exceeds the waiver amount:

(1)        Repairs covered by a warranty that applies to the vehicle.

(2)        Repairs needed as a result of tampering with an emission control device of the vehicle.

(3)        Repairs made by an individual who is not professionally engaged in the business of repairing vehicles.

(d)        Electronic Inspection Authorization Expiration.  An electronic inspection authorization issued to a vehicle after the vehicle receives a waiver from the requirement of passing the safety inspection expires at the same time it would if the vehicle had passed the safety inspection. (2001‑504, s. 9; 2007‑503, ss. 8, 9.)



§ 20-183.6: Repealed by Session Laws 2007-503, s. 10, effective October 1, 2008, and applicable to offenses committed on or after that date.

§ 20‑183.6:  Repealed by Session Laws 2007-503, s. 10, effective October 1, 2008, and applicable to offenses committed on or after that date.



§ 20-183.6A. Administration of program; duties of license holders.

§ 20‑183.6A.  Administration of program; duties of license holders.

(a)        Division.  The Division is responsible for administering the safety inspection and the emissions inspection programs. In exercising this responsibility, the Division must:

(1)        Conduct performance audits, record audits, and equipment audits of those licensed to perform inspections to ensure that inspections are performed properly.

(2)        Ensure that Division personnel who audit license holders are knowledgeable about audit procedures and about the requirements of both the safety inspection and the emissions inspection programs.

(3)        Perform an emissions inspection on a vehicle when requested to do so by a vehicle owner so the owner can compare the result of the inspection performed by the Division with the result of an inspection performed at an emissions inspection station.

(4)        Investigate complaints about a person licensed to perform inspections and reports of irregularities in performing inspections.

(5)        Establish written procedures for the issuance of electronic inspection authorizations to persons licensed to perform electronic inspection authorizations.

(6)        Submit information and reports to the federal Environmental Protection Agency as required by 40 C.F.R. Part 51.

(b)        License Holders.  A person who is licensed by the Division under this Part must post the license at the place required by the Division and must keep a record of inspections performed. The inspection record must identify the vehicle that was inspected, indicate the type of inspection performed and the date of inspection, and contain any other information required by the Division. A self‑inspector or an inspection station must send its records of inspections to the Division in the form and at the time required by the Division. An auditor of the Division may review the inspection records of a person licensed by the Division under this Part during normal business hours. (1993 (Reg. Sess., 1994), c. 754, s. 1; 2007‑503, s. 11.)



§ 20-183.7. Fees for performing an inspection and issuing an electronic inspection authorization to a vehicle; use of civil penalties.

§ 20‑183.7.  Fees for performing an inspection and issuing an electronic inspection authorization to a vehicle; use of civil penalties.

(a)        Fee Amount.  When a fee applies to an inspection of a vehicle or the issuance of an electronic inspection authorization, the fee must be collected. The following fees apply to an inspection of a vehicle and the issuance of an electronic inspection authorization:

Type
Inspection
Authorization

Safety Only                                                                       $ 12.75                  $  .85

Emissions and Safety                                                           23.75                    6.25.

The fee for performing an inspection of a vehicle applies when an inspection is performed, regardless of whether the vehicle passes the inspection. The fee for an electronic inspection authorization applies when an electronic inspection authorization is issued to a vehicle. The fee for an inspection sticker does not apply to a replacement inspection sticker for use on a windshield replaced by a business registered with the Division pursuant to G.S. 20‑183.6. The fee for inspecting after‑factory tinted windows shall be ten dollars ($10.00), and the fee applies only to an inspection performed with a light meter after a safety inspection mechanic determined that the window had after‑factory tint. A safety inspection mechanic shall not inspect an after‑factory tinted window of a vehicle for which the Division has issued a medical exception permit pursuant to G.S. 20‑127(f).

A vehicle that is inspected at an inspection station and fails the inspection is entitled to be reinspected at the same station at any time within 60 days of the failed inspection without paying another inspection fee.

The inspection fee for an emissions and safety inspection set out in this subsection is the maximum amount that an inspection station or an inspection mechanic may charge for an emissions and safety inspection of a vehicle. An inspection station or an inspection mechanic may charge the maximum amount or any lesser amount for an emissions and safety inspection of a vehicle. The inspection fee for a safety only inspection set out in this subsection may not be increased or decreased. The authorization fees set out in this subsection may not be increased or decreased.

(b)        Self‑Inspector.  The fee for an inspection does not apply to an inspection performed by a self‑inspector. The fee for issuing an electronic inspection authorization to a vehicle applies to an inspection performed by a self‑inspector.

(c)        Fee Distribution.  Fees collected for electronic inspection authorizations are payable to the Division of Motor Vehicles. The amount of each fee listed in the table below shall be credited to the Highway Fund, the Inspection Program Account established in subsection (d) of this section, the Telecommunications Account established in subsection (d1) of this section, the Volunteer Rescue/EMS Fund established in G.S. 58‑87‑5, the Rescue Squad Workers' Relief Fund established in G.S. 58‑88‑5, and the Division of Air Quality of the Department of Environment and Natural Resources:

Recipient
Safety Only
Emissions and

Electronic
Safety

Authorization
Electronic

Authorization

Highway Fund                                                                                     .55                           .55

Inspection Program Account                                                                .00                         3.00

Telecommunications Account                                                               .00                         1.75

Volunteer Rescue/EMS Fund                                                              .18                           .18

Rescue Squad Workers' Relief Fund                                                    .12                           .12

Division of Air Quality                                                                         .00                           .65.

(d)        Inspection Program Account.  The Inspection Program Account is created as a nonreverting account within the Highway Fund. The Division shall administer the Account. Revenue in the Account may be used only to fund the vehicle inspection and maintenance program.

(d1)      Telecommunications Account.  The Telecommunications Account is created as a nonreverting account within the Highway Fund. The Division shall administer the Account. Revenue in the Account may be used only to provide equipment and telecommunications services associated with the vehicle safety and emissions inspection and maintenance program.

(d2)      Repealed by Session Laws 2001‑504, s. 3, effective July 1, 2007.

(e)        Civil Penalties.  Civil penalties collected under this Part shall be credited to the Highway Fund as nontax revenue.

(f)         Inspection Stations Required to Post Fee Information.  The Division shall approve the form and style of one or more standard signs to be used to display the information required by this subsection. The Division shall require that one or more of the standard signs be conspicuously posted at each inspection station in a manner reasonably calculated to make the information on the sign readily available to each person who presents a motor vehicle to the station for inspection. The sign shall include the following information:

(1)        The maximum and minimum amounts of the inspection fee authorized by this section.

(2)        The amount of the inspection fee charged by the inspection station and a statement that clearly indicates that the amount of the inspection fee is determined by the inspection station, that the inspection fee is retained by the inspection station to compensate the station for performing the inspection, and that the inspection fee is not paid to the State.

(3)        The amount of the electronic inspection authorization fee, if the motor vehicle passes the inspection, a statement that the electronic inspection authorization fee is paid to the State, and a brief summary of the purposes for which the electronic inspection authorization fee is collected.

(4)        The total fee to be charged if the motor vehicle passes the inspection.

(5)        A statement that a vehicle that fails an inspection may be reinspected at the same station within 30 days of the inspection without payment of another inspection fee.

(g)        Information on Receipt.  The information set out in subdivisions (1) through (5) of subsection (f) of this section shall be set out in not smaller than 12 point type and shall be shown graphically in the form of a pie chart on the inspection receipt.

(h)        Subsections (f) and (g) of this section apply only to inspection stations that perform both emissions and safety inspections.  (1965, c. 734, s. 1; 1969, c. 1242; 1973, c. 1480; 1975, c. 547; c. 716, s. 5; c. 875, s. 4; 1979, c. 688; 1979, 2nd Sess., c. 1180, ss. 5, 6; 1981, c. 690, s. 17; 1981 (Reg. Sess., 1982), c. 1261, s. 2; 1985, c. 415, ss. 1‑6; 1985 (Reg. Sess., 1986), c. 1018, s. 8; 1987, c. 584, ss. 1‑3; 1987 (Reg. Sess., 1988), c. 1062, ss. 3‑5; 1989, c. 391, s. 3; c. 534, s. 3; 1989 (Reg. Sess., 1990), c. 1066, s. 33(b); 1991 (Reg. Sess., 1992), c. 943, s. 1; 1993, c. 385, s. 1; 1993 (Reg. Sess., 1994), c. 754, s. 1; 1995, c. 473, s. 3; 1995 (Reg. Sess., 1996), c. 743, s. 1; 1997‑29, s. 4; 1997‑443, s. 11A.123; 2000‑75, s. 3; 2001‑504, ss. 1‑3; 2006‑230, s. 2; 2007‑364, s. 2; 2007‑503, s. 12; 2009‑319, s. 3.)



§ 20-183.7A. Penalties applicable to license holders and suspension or revocation of license for safety violations.

§ 20‑183.7A.  Penalties applicable to license holders and suspension or revocation of license for safety violations.

(a)        Kinds of Violations.  The civil penalty schedule established in this section applies to safety self‑inspectors, safety inspection stations, and safety inspection mechanics. The schedule categorizes safety violations into serious (Type I), minor (Type II), and technical (Type III) violations. A serious violation is a violation of this Part or a rule adopted to implement this Part that directly affects the safety or emissions reduction benefits of the safety inspection program. A minor violation is a violation of this Part or a rule adopted to implement this Part that reflects negligence or carelessness in conducting a safety inspection or complying with the safety inspection requirements but does not directly affect the safety benefits or emission reduction benefits of the safety inspection program. A technical violation is a violation that is not a serious violation, a minor violation, or another type of offense under this Part.

(b)        Penalty Schedule.  The Division must take the following action for a violation:

(1)        Type I.  For a first or second Type I violation within three years by a safety self‑inspector or a safety inspection station, assess a civil penalty of two hundred fifty dollars ($250.00) and suspend the license of the business for six months. For a third or subsequent Type I violation within three years by a safety self‑inspector or a safety inspection station, assess a civil penalty of one thousand dollars ($1,000) and revoke the license of the business for two years. For a first or second Type I violation within seven years by a safety inspection mechanic, assess a civil penalty of one hundred dollars ($100.00) and suspend the mechanic's license for six months. For a third or subsequent Type I violation within seven years by a safety inspection mechanic, assess a civil penalty of two hundred fifty dollars ($250.00) and revoke the mechanic's license for two years.

(2)        Type II.  For a first or second Type II violation within three years by a safety self‑inspector or a safety inspection station, assess a civil penalty of one hundred dollars ($100.00). For a third or subsequent Type II violation within three years by a safety self‑inspector or a safety inspection station, assess a civil penalty of two hundred fifty dollars ($250.00) and suspend the license of the business for 90 days. For a first or second Type II violation within seven years by a safety inspection mechanic, assess a civil penalty of fifty dollars ($50.00). For a third or subsequent Type II violation within seven years by a safety inspection mechanic, assess a civil penalty of one hundred dollars ($100.00) and suspend the mechanic's license for 90 days.

(3)        Type III.  For a first or second Type III violation within seven years by a safety self‑inspector, a safety inspection station, or a safety inspection mechanic, send a warning letter. For a third or subsequent Type III violation within seven years by the same safety license holder, assess a civil penalty of twenty‑five dollars ($25.00).

(c)        Station or Self‑Inspector Responsibility.  It is the responsibility of a safety inspection station and a safety self‑inspector to supervise the safety inspection mechanics it employs. A violation by a safety inspection mechanic is considered a violation by the station or self‑inspector for whom the mechanic is employed.

(d)        Multiple Violations.  If a safety self‑inspector, a safety inspection station, or a safety inspection mechanic commits two or more violations in the course of a single safety inspection, the Division shall take only the action specified for the most significant violation.

(e)        Mechanic Training.  A safety inspection mechanic whose license has been suspended or revoked must retake the course required under G.S. 20‑183.4 and successfully complete the course before the mechanic's license can be reinstated. Failure to successfully complete this course continues the period of suspension or revocation until the course is completed successfully. (2001‑504, s. 12.)



§ 20-183.7B. Acts that are Type I, II, or III safety violations.

§ 20‑183.7B.  Acts that are Type I, II, or III safety violations.

(a)        Type I.  It is a Type I violation for a safety self‑inspector, a safety inspection station, or a safety inspection mechanic to do any of the following:

(1)        Issue a safety electronic inspection authorization to a vehicle without performing a safety inspection of vehicle.

(2)        Issue a safety electronic inspection authorization to a vehicle after performing a safety inspection of the vehicle and determining that the vehicle did not pass the inspection.

(3)        Allow a person who is not licensed as a safety inspection mechanic to perform a safety inspection for a self‑inspector or at a safety station.

(4)        Sell, issue, or otherwise give an electronic inspection authorization to another, other than as the result of a vehicle inspection in which the vehicle passed the inspection.

(5)        Be unable to account for five or more electronic inspection authorizations at any one time upon the request of an officer of the Division.

(6)        Perform a safety‑only inspection on a vehicle that is subject to both a safety and an emissions inspection.

(7)        Transfer an electronic inspection authorization from one vehicle to another.

(8)        Conduct a safety inspection of a vehicle without driving the vehicle and without raising the vehicle and without opening the hood of the vehicle to check equipment located therein.

(9)        Solicit or accept anything of value to pass a vehicle other than as provided in this Part.

(b)        Type II.  It is a Type II violation for a safety self‑inspector, a safety inspection station, or a safety inspection mechanic to do any of the following:

(1)        Issue a safety electronic inspection authorization to a vehicle without driving the vehicle and checking the vehicle's braking reaction, foot brake pedal reserve, and steering free play.

(2)        Issue a safety electronic inspection authorization to a vehicle without raising the vehicle to free each wheel and checking the vehicle's tires, brake lines, parking brake cables, wheel drums, exhaust system, and the emissions equipment.

(3)        Issue a safety electronic inspection authorization to a vehicle without raising the hood and checking the master cylinder, horn mounting, power steering, and emissions equipment.

(4)        Conduct a safety inspection of a vehicle outside the designated inspection area.

(5)        Issue a safety electronic inspection authorization to a vehicle with inoperative equipment, or with equipment that does not conform to the vehicle's original equipment or design specifications, or with equipment that is prohibited by any provision of law.

(6)        Issue a safety electronic inspection authorization to a vehicle without performing a visual inspection of the vehicle's exhaust system.

(7)        Issue a safety electronic inspection authorization to a vehicle without checking the exhaust system for leaks.

(8)        Issue a safety electronic inspection authorization to a vehicle that is required to have any of the following emissions control devices but does not have the device:

a.         Catalytic converter.

b.         PCV valve.

c.         Thermostatic air control.

d.         Oxygen sensor.

e.         Unleaded gas restrictor.

f.          Gasoline tank cap.

g.         Air injection system.

h.         Evaporative emissions system.

i.          Exhaust gas recirculation (EGR) valve.

(9)        Issue a safety electronic inspection authorization to a vehicle after failing to inspect four or more of following:

a.         Emergency brake.

b.         Horn.

c.         Headlight high beam indicator.

d.         Inside rearview mirror.

e.         Outside rearview mirror.

f.          Turn signals.

g.         Parking lights.

h.         Headlights  operation and lens.

i.          Headlights  aim.

j.          Stoplights.

k.         Taillights.

l.          License plate lights.

m.        Windshield wiper.

n.         Windshield wiper blades.

o.         Window tint.

(10)      Impose no fee for a safety inspection of a vehicle or the issuance of a safety electronic inspection authorization or impose a fee for one of these actions in an amount that differs from the amount set in G.S. 20‑183.7.

(c)        Type III.  It is a Type III violation for a safety self‑inspector, a safety inspection station, or a safety inspection mechanic to do any of the following:

(1)        Fail to post a safety inspection station license issued by the Division.

(2)        Fail to send information on safety inspections to the Division at the time or in the form required by the Division.

(3)        Fail to post all safety information required by federal law and by the Division.

(4)        Fail to put the required information on an inspection receipt in a legible manner using ink.

(5)        Issue a receipt that is signed by a person other than the safety inspection mechanic.

(6)        Place an incorrect expiration date on an electronic inspection authorization.

(7)        Issue a safety electronic inspection authorization to a vehicle after having failed to inspect three or fewer of the following:

a.         Emergency brake.

b.         Horn.

c.         Headlight high beam indicator.

d.         Inside rearview mirror.

e.         Outside rearview mirror.

f.          Turn signals.

g.         Parking lights.

h.         Headlights  operation and lens.

i.          Headlights  aim.

j.          Stoplights.

k.         Taillights.

l.          License plate lights.

m.        Windshield wiper.

n.         Windshield wiper blades.

o.         Window tint.

(d)        Other Acts.  The lists in this section of the acts that are Type I, Type II, or Type III violations are not the only acts that are one of these types of violations. The Division may designate other acts that are a Type I, Type II, or Type III violation. (2001‑504, s. 12; 2007‑503, s. 13.)



§ 20-183.8. Infractions and criminal offenses for violations of inspection requirements.

§ 20‑183.8.  Infractions and criminal offenses for violations of inspection requirements.

(a)        Infractions.  A person who does any of the following commits an infraction and, if found responsible, is liable for a penalty of up to fifty dollars ($50.00):

(1)        Operates a motor vehicle that is subject to inspection under this Part on a highway or public vehicular area in the State when the vehicle has not been inspected in accordance with this Part, as evidenced by the vehicle's lack of a current electronic inspection authorization or otherwise.

(2)        Allows an electronic inspection authorization to be issued to a vehicle owned or operated by that person, knowing that the vehicle was not inspected before the electronic inspection authorization was issued or was not inspected properly.

(3)        Issues an electronic inspection authorization on a vehicle, knowing or having reasonable grounds to know that an inspection of the vehicle was not performed or was performed improperly. A person who is cited for a civil penalty under G.S. 20‑183.8B for an emissions violation involving the inspection of a vehicle may not be charged with an infraction under this subdivision based on that same vehicle.

(4)        Alters the original certified configuration or data link connectors of a vehicle in such a way as to make an emissions inspection by analysis of data provided by on‑board diagnostic (OBD) equipment inaccurate or impossible.

(b)        Defenses to Infractions.  Any of the following is a defense to a violation under subsection (a) of this section:

(1)        The vehicle was continuously out of State for at least the 30 days preceding the date the electronic inspection authorization expired and a current electronic inspection authorization was obtained within 10 days after the vehicle came back to the State.

(2)        The vehicle displays a dealer license plate or a transporter plate, the dealer repossessed the vehicle or otherwise acquired the vehicle within the last 10 days, and the vehicle is being driven from its place of acquisition to the dealer's place of business or to an inspection station.

(3)        Repealed by Session Laws 1997‑29, s. 5.

(4)        The charged infraction is described in subdivision (a)(1) of this section, the vehicle is subject to a safety inspection or an emissions inspection and the vehicle owner establishes in court that the vehicle was inspected after the citation was issued and within 30 days of the expiration date of the inspection sticker that was on the vehicle or the electronic inspection authorization was issued to the vehicle when the citation was issued.

(b1)      A person who performs a safety inspection without a license, as required under G.S. 20‑183.4, or an emissions inspection without a license, as required under G.S. 20‑183.4A, is guilty of a Class 3 misdemeanor.

(c)        Felony.  A person who does any of the following commits a Class I felony:

(1)        Forges an inspection sticker or inspection receipt.

(2)        Buys, sells, issues, or possesses a forged inspection sticker or electronic inspection authorization.

(3)        Buys, sells, issues, or possesses an electronic inspection authorization other than as the result of either of the following:

a.         Having a license as an inspection station, a self‑inspector, or an inspection mechanic and obtaining the electronic inspection authorization from the Division through an electronic authorization vendor in the course of business.

b.         A vehicle inspection in which the vehicle passed the inspection or for which the vehicle received a waiver.

(4)        Solicits or accepts anything of value in order to pass a vehicle that fails a safety or emissions inspection.

(5)        Fails a vehicle for any reason not authorized by law.  (1965, c. 734, s. 1; 1967, c. 692, s. 3; 1969, c. 179, s. 1; c. 620; 1973, cc. 909, 1322; 1975, c. 716, s. 5; 1979, 2nd Sess., c. 1180, s. 4; 1985, c. 764, s. 23; 1985 (Reg. Sess., 1986), c. 852, s. 17; 1993 (Reg. Sess., 1994), c. 754, s. 1; 1997‑29, s. 5; 1999‑452, s. 25; 2001‑504, s. 13; 2007‑503, s. 14; 2009‑319, s. 5.)



§ 20-183.8A. Civil penalties against motorists for emissions violations; waiver.

§ 20‑183.8A.  Civil penalties against motorists for emissions violations; waiver.

(a)        Civil Penalties.  The Division must assess a civil penalty against a person who owns or leases a vehicle that is subject to an inspection and who engages in any of the emissions violations set out in this subsection. As provided in G.S. 20‑54, the registration of a vehicle may not be renewed until a penalty imposed under this subsection has been paid. The civil penalties and violations are as follows:

(1)        Fifty dollars ($50.00) for failure to have the vehicle inspected within four months after it is required to be inspected under this Part.

(2)        Two hundred fifty dollars ($250.00) for instructing or allowing a person to tamper with an emission control device of the vehicle so as to make the device inoperative or fail to work properly.

(3)        Two hundred fifty dollars ($250.00) for incorrectly stating the vehicle's county of registration to avoid having an emissions inspection of the vehicle.

(b)        Waiver.  The Division must waive the civil penalty assessed under subdivision (a)(1) of this section against a person who establishes the following:

(1)        The person was continuously out of the State on active military duty from the date the electronic authorization expired to the date the four‑month grace period expired.

(2)        No person operated the vehicle from the date the electronic authorization expired to the date the four‑month grace period expired.

(3)        The person obtained a current electronic authorization within 30 days after returning to the State.  (1993 (Reg. Sess., 1994), c. 754, ss. 1, 8; 1998‑212, s. 27.6(b); 2007‑364, ss. 3, 4; 2007‑503, s. 15; 2009‑319, s. 4.)



§ 20-183.8B. Civil penalties against license holders and suspension or revocation of license for emissions violations.

§ 20‑183.8B.  Civil penalties against license holders and suspension or revocation of license for emissions violations.

(a)        Kinds of Violations.  The civil penalty schedule established in this section applies to emissions self‑inspectors, emissions inspection stations, and emissions inspection mechanics. The schedule categorizes emissions violations into serious (Type I), minor (Type II), and technical (Type III) violations.

A serious violation is a violation of this Part or a rule adopted to implement this Part that directly affects the emission reduction benefits of the emissions inspection program. A minor violation is a violation of this Part or a rule adopted to implement this Part that reflects negligence or carelessness in conducting an emissions inspection or complying with the emissions inspection requirements but does not directly affect the emission reduction benefits of the emissions inspection program. A technical violation is a violation that is not a serious violation, a minor violation, or another type of offense under this Part.

(b)        Penalty Schedule.  The Division must take the following action for a violation:

(1)        Type I.  For a first or second Type I violation by an emissions self‑inspector or an emissions inspection station, assess a civil penalty of two hundred fifty dollars ($250.00) and suspend the license of the business for six months. For a third or subsequent Type I violation within three years by an emissions self‑inspector or an emissions inspection station, assess a civil penalty of one thousand dollars ($1,000) and revoke the license of the business for two years.

For a first or second Type I violation by an emissions inspection mechanic, assess a civil penalty of one hundred dollars ($100.00) and suspend the mechanic's license for six months. For a third or subsequent Type I violation within seven years by an emissions inspection mechanic, assess a civil penalty of two hundred fifty dollars ($250.00) and revoke the mechanic's license for two years.

(2)        Type II.  For a first or second Type II violation by an emissions self‑inspector or an emissions inspection station, assess a civil penalty of one hundred dollars ($100.00). For a third or subsequent Type II violation within three years by an emissions self‑inspector or an emissions inspection station, assess a civil penalty of two hundred fifty dollars ($250.00) and suspend the license of the business for 90 days.

For a first or second Type II violation by an emissions inspection mechanic, assess a civil penalty of fifty dollars ($50.00). For a third or subsequent Type II violation within seven years by an emissions inspection mechanic, assess a civil penalty of one hundred dollars ($100.00) and suspend the mechanic's license for 90 days.

(3)        Type III.  For a first or second Type III violation by an emissions self‑inspector, an emissions inspection station, or an emissions inspection mechanic, send a warning letter. For a third or subsequent Type III violation within three years by the same emissions license holder, assess a civil penalty of twenty‑five dollars ($25.00).

(c)        Station or Self‑Inspector Responsibility.  It is the responsibility of an emissions inspection station and an emissions self‑inspector to supervise the emissions mechanics it employs. A violation by an emissions inspector mechanic is considered a violation by the station or self‑inspector for whom the mechanic is employed.

(d)        Missing Stickers.  The Division must assess a civil penalty against an emissions inspection station, a windshield replacement station, or an emissions self‑inspector that cannot account for an emissions inspection sticker issued to it. A station or a self‑inspector cannot account for a sticker when the sticker is missing and the station or self‑inspector cannot establish reasonable grounds for believing the sticker was stolen or destroyed by fire or another accident.

(d1)      Penalty for Missing Stickers.  The amount of the penalty is twenty‑five dollars ($25.00) for each missing sticker. If a penalty is imposed under subsection (b) of this section as the result of missing stickers, the monetary penalty that applies is the higher of the penalties required under this subsection and subsection (b); the Division may not assess a monetary penalty as a result of missing stickers under both this subsection and subsection (b) of this section. Imposition of a monetary penalty under this subsection does not affect suspension or revocation of a license required under subsection (b) of this section.

(e)        Mechanic Training.  An emissions inspection mechanic whose license has been suspended or revoked must retake the course required under G.S. 20‑183.4A and successfully complete the course before the mechanic's license can be reinstated. Failure to successfully complete this course continues the period of suspension or revocation until the course is completed successfully. (1993 (Reg. Sess., 1994), c. 754, s. 1; 1997‑29, s. 6; 2001‑504, s. 14.)



§ 20-183.8C. Acts that are Type I, II, or III emissions violations.

§ 20‑183.8C.  Acts that are Type I, II, or III emissions violations.

(a)        Type I.  It is a Type I violation for an emissions self‑inspector, an emissions inspection station, or an emissions inspection mechanic to do any of the following:

(1)        Issue an emissions electronic inspection authorization on a vehicle without performing an emissions inspection of the vehicle.

(1a)      Issue an emissions electronic inspection authorization to a vehicle after performing an emissions inspection of the vehicle and determining that the vehicle did not pass the inspection.

(2)        Use a test‑defeating strategy when conducting an emissions inspection by changing the emission standards for a vehicle by incorrectly entering the vehicle type or model year, or using data provided by the on‑board diagnostic (OBD) equipment of another vehicle to achieve a passing result.

(3)        Allow a person who is not licensed as an emissions inspection mechanic to perform an emissions inspection for a self‑inspector or at an emissions station.

(4)        Sell, issue, or otherwise give an electronic inspection authorization to another other than as the result of a vehicle inspection in which the vehicle passed the inspection or for which the vehicle received a waiver.

(5)        Be unable to account for five or more electronic inspection authorizations at any one time upon the request of an auditor of the Division.

(6)        Perform a safety‑only inspection on a vehicle that is subject to both a safety and an emissions inspection.

(7)        Transfer an electronic inspection authorization from one vehicle to another.

(b)        Type II.  It is a Type II violation for an emissions self‑inspector, an emissions inspection station, or an emissions inspection mechanic to do any of the following:

(1)        Use the identification code of another to gain access to an emissions analyzer or to equipment to analyze data provided by on‑board diagnostic (OBD) equipment.

(2)        Keep compliance documents in a manner that makes them easily accessible to individuals who are not inspection mechanics.

(3)        Issue a safety electronic inspection authorization or an emissions electronic inspection authorization on a vehicle that is required to have one of the following emissions control devices but does not have it:

a.         Catalytic converter.

b.         PCV valve.

c.         Thermostatic air control.

d.         Oxygen sensor.

e.         Unleaded gas restrictor.

f.          Gasoline tank cap.

g.         Air injection system.

h.         Evaporative emissions system.

i.          Exhaust gas recirculation (EGR) valve.

(4)        Issue a safety electronic inspection authorization or an emissions electronic inspection authorization on a vehicle without performing a visual inspection of the vehicle's exhaust system and checking the exhaust system for leaks.

(5)        Impose no fee for an emissions inspection of a vehicle or the issuance of an emissions electronic inspection authorization or impose a fee for one of these actions in an amount that differs from the amount set in G.S. 20‑183.7.

(c)        Type III.  It is a Type III violation for an emissions self‑inspector, an emissions inspection station, or an emissions inspection mechanic to do any of the following:

(1)        Fail to post an emissions license issued by the Division.

(2)        Fail to send information on emissions inspections to the Division at the time or in the form required by the Division.

(3)        Fail to post emissions information required by federal law to be posted.

(4)        Repealed by Session Law 2007‑503, s. 16, effective October 1, 2008.

(5)        Fail to put the required information on an inspection receipt in a legible manner.

(6)        Repealed by Session Laws 2007‑503, s. 16, effective October 1, 2008.

(d)        Other Acts.  The lists in this section of the acts that are Type I, Type II, or Type III violations are not the only acts that are one of these types of violations. The Division may designate other acts that are a Type I, Type II, or Type III violation. (1993 (Reg. Sess., 1994), c. 754, s. 1; 1995, c. 163, s. 11; 1997‑29, s. 7; 1997‑456, s. 35; 2000‑134, ss. 18, 19; 2001‑504, ss. 15, 16, 19; 2007‑503, s. 16.)



§ 20-183.8D. Suspension or revocation of license.

§ 20‑183.8D.  Suspension or revocation of license.

(a)        Safety.  The Division may suspend or revoke a safety self‑inspector license, a safety inspection station license, and a safety inspection mechanic license issued under this Part if the license holder fails to comply with this Part or a rule adopted by the Commissioner to implement this Part.

(b)        Emissions.  The Division may suspend or revoke an emissions self‑inspector license, an emissions inspection station license, and an emissions inspection mechanic license issued under this Part for any of the following reasons:

(1)        The suspension or revocation is imposed under G.S. 20‑183.8B.

(2)        Failure to pay a civil penalty imposed under G.S. 20‑183.8B within 30 days after it is imposed. (1993 (Reg. Sess., 1994), c. 754, s. 1; 1997‑29, s. 8.)



§ 20-183.8E: Recodified as G.S. 20-183.8G at the direction of the Revisor of Statutes.

§ 20‑183.8E:  Recodified as G.S.  20‑183.8G at the direction of the Revisor of Statutes.



§ 20-183.8F. Requirements for giving license holders notice of violations and for taking summary action.

§ 20‑183.8F.  Requirements for giving license holders notice of violations and for taking summary action.

(a)        Finding of Violation.  When an auditor of the Division finds that a violation has occurred that could result in the suspension or revocation of an inspection station license, a self‑inspector license, a mechanic license, or the registration of a person engaged in the business of replacing windshields, the auditor must give the affected license holder written notice of the finding. The notice must be given within five business days after the completion of the investigation that resulted in the discovery of the violation. The notice must state the period of suspension or revocation that could apply to the violation and any monetary penalty that could apply to the violation. The notice must also inform the license holder of the right to a hearing if the Division charges the license holder with the violation.

(b)        Notice of Charges.  When the Division decides to charge an inspection station, a self‑inspector, a mechanic, or a person who is engaged in the business of replacing windshields with a violation that could result in the suspension or revocation of the person's license, an auditor of the Division must deliver a written statement of the charges to the affected license holder. The statement of charges must inform the license holder of this right, instruct the person on how to obtain a hearing, and inform the license holder of the effect of not requesting a hearing. The license holder has the right to a hearing before the license is suspended or revoked. G.S. 20‑183.8E sets out the procedure for obtaining a hearing.

(c)        Exception for Summary Action.  The right granted by subsection (b) of this section to have a hearing before a license is suspended or revoked does not apply if the Division summarily suspends or revokes the license after a judge has reviewed and authorized the proposed action. A license issued to an inspection station, a self‑inspector, or a mechanic is a substantial property interest that cannot be summarily suspended or revoked without judicial review.

(d)        A notice or statement prepared pursuant to this section or an order of the Division that is directed to a mechanic may be served on the mechanic by delivering a copy of the notice, statement, or order to the station or to the place of business of the self‑inspector where the mechanic is employed. (1997‑29, s. 9; 1999‑328, s. 3.13; 2001‑504, s. 17.)



§ 20-183.8G. Administrative and judicial review.

§ 20‑183.8G.  Administrative and judicial review.

(a)        Right to Hearing.  A person who applies for a license or registration under this Part or who has a license or registration issued under this Part has the right to a hearing when any of the following occurs:

(1)        The Division denies the person's application for a license or registration.

(2)        The Division delivers to the person a written statement of charges of a violation that could result in the suspension or revocation of the person's license.

(3)        The Division summarily suspends or revokes the person's license following review and authorization of the proposed adverse action by a judge.

(4)        The Division assesses a civil penalty against the person.

(5)        The Division issues a warning letter to the person.

(6)        The Division cancels the person's registration.

(b)        Hearing After Statement of Charges.  When a license holder receives a statement of charges of a violation that could result in the suspension or revocation of the person's license, the person can obtain a hearing by making a request for a hearing. The person must make the request to the Division within 10 days after receiving the statement of the charges. A person who does not request a hearing within this time limit waives the right to a hearing.

The Division must hold a hearing requested under this subsection within 10 business days after receiving the request. The hearing must be held at the location designated by the Division. Suspension or revocation of the license is stayed until a decision is made following the hearing.

If a person does not request a hearing within the time allowed for making the request, the proposed suspension or revocation becomes effective the day after the time for making the request ends. If a person requests a hearing but does not attend the hearing, the proposed suspension or revocation becomes effective the day after the date set for the hearing.

(c)        Hearing After Summary Action.  When the Division summarily suspends a license issued under this Part after judicial review and authorization of the proposed action, the person whose license was suspended or revoked may obtain a hearing by filing with the Division a written request for a hearing. The request must be filed within 10 days after the person was notified of the summary action. The Division must hold a hearing requested under this subsection within 14 days after receiving the request.

(d)        All Other Hearings.  When this section gives a person the right to a hearing and subsection (b) or (c) of this section does not apply to the hearing, the person may obtain a hearing by filing with the Division a written request for a hearing. The request must be filed within 10 days after the person receives written notice of the action for which a hearing is requested. The Division must hold a hearing within 90 days after the Division receives the request.

(e)        Review by Commissioner.  The Commissioner may conduct a hearing required under this section or may designate a person to conduct the hearing. When a person designated by the Commissioner holds a hearing and makes a decision, the person who requested the hearing has the right to request the Commissioner to review the decision. The procedure set by the Division governs the review by the Commissioner of a decision made by a person designated by the Commissioner.

(f)         Decision.  A decision made after a hearing on the imposition of a monetary penalty against a motorist for an emissions violation or on a Type I, II, or III emissions violation by an emissions license holder must uphold any monetary penalty, license suspension, license revocation, or warning required by G.S. 20‑183.8A or G.S. 20‑183.8B, respectively, if the decision contains a finding that the motorist or license holder committed the act for which the monetary penalty, license suspension, license revocation, or warning was imposed. A decision made after a hearing on any other action may uphold or modify the action.

(g)        Judicial Review.  Article 4 of Chapter 150B of the General Statutes governs judicial review of an administrative decision made under this section.  (1993 (Reg. Sess., 1994), c. 754, s. 1; 1997‑29, s. 10; 1999‑328, s. 3.14; 1999‑456, s. 69; 2009‑550, s. 3.1.)



§ 20-183.9. Establishment and maintenance of permanent weigh stations.

Article 3B.

Permanent Weigh Stations and Portable Scales.

§ 20‑183.9.  Establishment and maintenance of permanent weigh stations.

The Department of Crime Control and Public Safety is hereby authorized, empowered and directed to equip and operate permanent weigh stations equipped to weigh vehicles using the streets and highways of this State to determine whether such vehicles are being operated in accordance with legislative enactments relating to weights of vehicles and their loads. The permanent weigh stations shall be established at such locations on the streets and highways in this State as will enable them to be used most advantageously in determining the weight of vehicles and their loads. The Department of Transportation shall be responsible for the maintenance and upkeep of all permanent weigh stations established pursuant to this section. (1951, c. 988, s. 1; 1957, c. 65, s. 11; 1973, c. 507, s. 5; 1977, c. 464, ss. 34, 37; 1979, c. 76; 2002‑159, s. 31.5(b); 2002‑190, s. 7; 2004‑124, s. 18.3(b); 2006‑66, s. 21.8.)



§ 20-183.10. Operation of the permanent weigh stations by the Department of Crime Control and Public Safety, Division of State Highway Patrol, uniformed personnel.

§ 20‑183.10.  Operation of the permanent weigh stations by the Department of Crime Control and Public Safety, Division of State Highway Patrol, uniformed personnel.

The permanent weigh stations to be established pursuant to the provisions of this Article shall be operated by the Department of Crime Control and Public Safety, Division of State Highway Patrol, who shall assign a sufficient number of sworn and nonsworn personnel to the various weigh stations. Sworn personnel of the Division of State Highway Patrol shall supervise all nonsworn personnel assigned to weigh stations. The sworn and nonsworn personnel shall have authority to weigh vehicles and to assess civil penalties pursuant to Article 3, Part 9 of this Chapter and shall wear uniforms to be selected and furnished by the Department of Crime Control and Public Safety, Division of State Highway Patrol. The uniformed sworn and nonsworn personnel assigned to the various permanent weigh stations shall weigh vehicles and complete various reports as may be necessary for recording violations relating to the weight of vehicles and their loads. The uniformed officers assigned to the various permanent weigh stations shall have the powers of peace officers for the purpose of enforcing the provisions of this Chapter and in making arrests, serving process, and appearing in court in all matters and things relating to the weight of vehicles and their loads. (1951, c. 988, s. 2; 1975, c. 716, s. 5; 1977, c. 319; 2002‑159, s. 31.5(b); 2002‑190, s. 8; 2004‑124, s. 18.3(c).)



§ 20-183.11: Repealed by Session Laws 1995, c. 109, s. 5.

§ 20‑183.11:  Repealed by Session Laws 1995, c.  109, s. 5.



§ 20-183.12: Repealed by Session Laws 1995, c. 163, s. 12.

§ 20‑183.12:  Repealed by Session Laws 1995, c.  163, s. 12.



§ 20-183.13. Compact enacted into law; form of Compact.

Article 3C.

Vehicle Equipment Safety Compact.

§ 20‑183.13.  Compact enacted into law; form of Compact.

The Vehicle Equipment Safety Compact is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

VEHICLE EQUIPMENT SAFETY COMPACT

Article I. Findings and Purposes.

(a)        The party states find that:

(1)        Accidents and deaths on their streets and highways present a very serious human and economic problem with a major deleterious effect on the public welfare.

(2)        There is a vital need for the development of greater interjurisdictional cooperation to achieve the necessary uniformity in the laws, rules, regulations and codes relating to vehicle equipment, and to accomplish this by such means as will minimize the time between the development of demonstrably and scientifically sound safety features and their incorporation into vehicles.

(b)        The purposes of this Compact are to:

(1)        Promote uniformity in regulation of and standards for equipment.

(2)        Secure uniformity of law and administrative practice in vehicular regulation and related safety standards to permit incorporation of desirable equipment changes in vehicles in the interest of greater traffic safety.

(3)        To provide means for the encouragement and utilization of research which will facilitate the achievement of the foregoing purposes, with due regard for the findings set forth in subdivision (a) of this article.

(c)        It is the intent of this Compact to emphasize performance requirements and not to determine the specific detail of engineering in the manufacture of vehicles or equipment except to the extent necessary for the meeting of such performance requirements.

Article II. Definitions.

As used in this Compact:

(a)        "Vehicle" means every device in, upon or by which any person or property is or may be transported or drawn upon a highway, excepting devices moved by human power or used exclusively upon stationary rails or tracks.

(b)        "State" means a state, territory or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(c)        "Equipment" means any part of a vehicle or any accessory for use thereon which affects the safety of operation of such vehicle or the safety of the occupants.

Article III. The Commission.

(a)        There is hereby created an agency of the party states to be known as the "Vehicle Equipment Safety Commission" hereinafter called the Commission. The Commission shall be composed of one commissioner from each party state who shall be appointed, serve and be subject to removal in accordance with the laws of the state which he represents. If authorized by the laws of his party state, a commissioner may provide for the discharge of his duties and the performance of his functions on the Commission, either for the duration of his membership or for any lesser period of time, by an alternate. No such alternate shall be entitled to serve unless notification of his identity and appointment shall have been given to the Commission in such form as the Commission may require. Each commissioner, and each alternate, when serving in the place and stead of a commissioner, shall be entitled to be reimbursed by the Commission for expenses actually incurred in attending Commission meetings or while engaged in the business of the Commission.

(b)        The commissioners shall be entitled to one vote each on the Commission. No action of the Commission shall be binding unless taken at a meeting at which a majority of the total number of votes on the Commission are cast in favor thereof. Action of the Commission shall be only at a meeting at which a majority of the commissioners, or their alternates, are present.

(c)        The Commission shall have a seal.

(d)        The Commission shall elect annually, from among its members, a chairman, a vice‑chairman and a treasurer. The Commission may appoint an Executive Director and fix his duties and compensation. Such Executive Director shall serve at the pleasure of the Commission, and together with the treasurer shall be bonded in such amount as the Commission shall determine. The Executive Director also shall serve as secretary. If there be no Executive Director, the Commission shall elect a secretary in addition to the other officers provided by this subdivision.

(e)        Irrespective of the civil service, personnel or other merit system laws of any of the party states, the Executive Director with approval of the Commission, or the Commission if there be no Executive Director, shall appoint, remove or discharge such personnel as may be necessary for the performance of the Commission's functions, and shall fix the duties and compensation of such personnel.

(f)         The Commission may establish and maintain independently or in conjunction with any one or more of the party states, a suitable retirement system for its full‑time employees. Employees of the Commission shall be eligible for Social Security coverage in respect of old age and survivor's insurance provided that the Commission takes such steps as may be necessary pursuant to the laws of the United States, to participate in such program of insurance as a government agency or unit. The Commission may establish and maintain or participate in such additional programs of employee benefits as may be appropriate.

(g)        The Commission may borrow, accept or contract for the services of personnel from any party state, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two or more of the party states or their subdivisions.

(h)        The Commission may accept for any of its purposes and functions under this Compact any and all donations, and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any state, the United States, or any other governmental agency and may receive, utilize and dispose of the same.

(i)         The Commission may establish and maintain such facilities as may be necessary for the transacting of its business. The Commission may acquire, hold, and convey real and personal property and any interest therein.

(j)         The Commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The Commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states. The bylaws shall provide for appropriate notice to the commissioners of all Commission meetings and hearings and the business to be transacted at such meetings or hearings. Such notice shall also be given to such agencies or officers of each party state as the laws of such party state may provide.

(k)        The Commission annually shall make to the governor and legislature of each party state a report covering the activities of the Commission for the preceding year, and embodying such recommendations as may have been issued by the Commission. The Commission may make such additional reports as it may deem desirable.

Article IV. Research and Testing.

The Commission shall have power to:

(a)        Collect, correlate, analyze and evaluate information resulting or derivable from research and testing activities in equipment and related fields.

(b)        Recommend and encourage the undertaking of research and testing in any aspect of equipment or related matters when, in its judgment, appropriate or sufficient research or testing has not been undertaken.

(c)        Contract for such equipment research and testing as one or more governmental agencies may agree to have contracted for by the Commission, provided that such governmental agency or agencies shall make available the funds necessary for such research and testing.

(d)        Recommend to the party states changes in law or policy with emphasis on uniformity of laws and administrative rules, regulations or codes which would promote effective governmental action or coordination in the prevention of equipment‑related highway accidents or the mitigation of equipment‑related highway safety problems.

Article V. Vehicular Equipment.

(a)        In the interest of vehicular and public safety, the Commission may study the need for or desirability of the establishment of or changes in performance requirements or restrictions for any item of equipment. As a result of such study, the Commission may publish a report relating to any item or items of equipment, and the issuance of such a report shall be a condition precedent to any proceedings or other action provided or authorized by this article. No less than 60 days after the publication of a report containing the results of such  study, the Commission upon due notice shall hold a hearing or hearings at such place or places as it may determine.

(b)        Following the hearing or hearings provided for in subdivision  (a) of this article, and with due regard for standards recommended by appropriate professional and technical associations and agencies, the Commission may issue rules, regulations or codes embodying performance requirements or restrictions for any item or items of equipment covered in the report, which in the opinion of the Commission will be fair and equitable and effectuate the purposes of this Compact.

(c)        Each party state obligates itself to give due consideration to any and all rules, regulations and codes issued by the Commission and hereby declares its policy and intent to be the promotion of uniformity in the laws of the several party states relating to equipment.

(d)        The Commission shall send prompt notice of its action in issuing any rule, regulation or code pursuant to this article to the appropriate motor vehicle agency of each party state and such notice shall contain the complete text of the rule, regulation or code.

(e)        If the constitution of a party state requires, or if its statutes provide, the approval of the legislature by appropriate resolution or act may be made a condition precedent to the taking effect in such party state of any rule, regulation or code. In such event, the commissioner of such party state shall submit any Commission rule, regulation or code to the legislature as promptly as may be in lieu of administrative acceptance or rejection thereof by the party state.

(f)         Except as otherwise specifically provided in or pursuant to subdivisions (e) and (g) of this article, the appropriate motor vehicle agency of a party state shall in accordance with its constitution or procedural laws adopt the rule, regulation or code within six months of the sending of the notice, and, upon such adoption, the rule, regulation or code shall have the force and effect of law therein.

(g)        The appropriate motor vehicle agency of a party state may decline to adopt a rule, regulation or code issued by the Commission pursuant to this article if such agency specifically finds, after public hearing on due notice, that a variation from the Commission's rule, regulation or code is necessary to the public safety, and incorporates in such finding the reasons upon which it is based. Any such finding shall be subject to review by such procedure for review of administrative determinations as may be applicable pursuant to the laws of the party state. Upon request, the Commission shall be furnished with a copy of the transcript of any hearings held pursuant to this subdivision.

Article VI. Finance.

(a)        The Commission shall submit to the executive head or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that party state for presentation to the legislature thereof.

(b)        Each of the Commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. The total amount of appropriations under any such budget shall be apportioned among the party states as follows: one third in equal shares; and the remainder in proportion to the number of motor vehicles registered in each party state. In determining the number of such registrations, the Commission may employ such source or sources of information as, in its judgment present the most equitable and accurate comparisons among the party states. Each of the Commission's budgets of estimated expenditures and requests for appropriations shall indicate the source or sources used in obtaining information concerning vehicular registrations.

(c)        The Commission shall not pledge the credit of any party state. The Commission may meet any of its obligations in whole or in part with funds available to it under Article III(h) of this Compact, provided that the Commission takes specific action setting aside such  funds prior to incurring any obligation to be met in whole or in part  in such manner. Except where the Commission makes use of funds available to it under Article III(h) hereof, the Commission shall not  incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

(d)        The Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Commission shall be subject to the audit and accounting procedures established under its rules. However, all receipts and disbursements of funds handled by the Commission shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become part of the annual reports of the Commission.

(e)        The accounts of the Commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the Commission.

(f)         Nothing contained herein shall be construed to prevent Commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the Commission.

Article VII. Conflict of Interest.

(a)        The Commission shall adopt rules and regulations with respect to conflict of interest for the commissioners of the party states, and their alternates, if any, and for the staff of the Commission and contractors with the Commission to the end that no member or employee or contractor shall have a pecuniary or other incompatible interest in the manufacture, sale or distribution of motor vehicles or vehicular equipment or in any facility or enterprise employed by the Commission or on its behalf for testing, conduct of investigations or research. In addition to any penalty for violation of such rules and regulations as may be applicable under the laws of the violator's jurisdiction of residence, employment or business, any violation of a Commission rule or regulation adopted pursuant to this article shall require the immediate discharge of any violating employee and the immediate vacating of membership, or relinquishing of status as a member on the Commission by any commissioner or alternate. In the case of a contractor, any violation of any such rule or regulation shall make any contract of the violator with the Commission subject to cancellation by the Commission.

(b)        Nothing contained in this article shall be deemed to prevent a contractor for the Commission from using any facilities subject to his control in the performance of the contract even though such facilities are not devoted solely to work of or done on behalf of the Commission; nor to prevent such a contractor from receiving remuneration or profit from the use of such facilities.

Article VIII. Advisory and Technical Committees.

The Commission may establish such advisory and technical committees as it may deem necessary, membership on which may include private citizens and public officials, and may cooperate with and use the services of any such committees and the organizations which the members represent in furthering any of its activities.

Article IX. Entry into Force and Withdrawal.

(a)        This Compact shall enter into force when enacted into law by any six or more states. Thereafter, this Compact shall become effective as to any other state upon its enactment thereof.

(b)        Any party state may withdraw from this Compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the executive head of the withdrawing state has given notice in writing of the withdrawal to the executive heads of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

Article X. Construction and Severability.

This Compact shall be liberally construed so as to effectuate the  purposes thereof. The provisions of this Compact shall be severable and if any phrase, clause, sentence or provision of this Compact is declared to be contrary to the Constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this Compact shall be held contrary to the constitution of any state participating herein, the Compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters. (1963, c. 1167, s. 1.)



§ 20-183.14. Legislative findings.

§ 20‑183.14.  Legislative findings.

The General Assembly finds that:

(1)        The public safety necessitates the continuous development, modernization and implementation of standards and requirements of law relating to vehicle equipment, in accordance with expert knowledge and opinion.

(2)        The public safety further requires that such standards and requirements be uniform from jurisdiction to jurisdiction, except to the extent that specific and compelling evidence supports variation.

(3)        The Division of Motor Vehicles, acting upon recommendations of the Vehicle Equipment Safety Commission and pursuant to the Vehicle Equipment Safety Compact provides a just, equitable and orderly means of promoting the public safety in the manner and within the scope contemplated by this Article. (1963, c. 1167, s. 2; 1975, c. 716, s. 5.)



§ 20-183.15. Approval of rules and regulations by General Assembly required.

§ 20‑183.15.  Approval of rules and regulations by General Assembly required.

Pursuant to Article V(e) of the Vehicle Equipment Safety Compact, it is the intention of this State and it is hereby provided that no rule, regulation or code issued by the Vehicle Equipment Safety Commission in accordance with Article V of the Compact shall take effect until approved by act of the General Assembly. (1963, c. 1167, s. 3.)



§ 20-183.16. Compact Commissioner.

§ 20‑183.16.  Compact Commissioner.

The Commissioner of this State on the Vehicle Equipment Safety Commission shall be the Secretary of Transportation or such other officer of the Department of Transportation as the Secretary may designate. (1963, c. 1167, s. 4; 1975, c. 716, s. 5.)



§ 20-183.17. Cooperation of State agencies authorized.

§ 20‑183.17.  Cooperation of State agencies authorized.

Within appropriations available therefor, the departments, agencies and officers of the government of this State may cooperate with and assist the Vehicle Equipment Safety Commission within the scope contemplated by Article III(h) of the Compact. The departments, agencies and officers of the government of this State are authorized generally to cooperate with said Commission. (1963, c. 1167, s. 5.)



§ 20-183.18. Filing of documents.

§ 20‑183.18.  Filing of documents.

Filing of documents as required by Article III(j) of the Compact shall be with the Secretary of State. (1963, c. 1167, s. 6.)



§ 20-183.19. Budget procedure.

§ 20‑183.19.  Budget procedure.

Pursuant to Article VI(a) of the Compact, the Vehicle Equipment Safety Commission shall submit its budgets to the Director of the Budget. (1963, c. 1167, s. 7.)



§ 20-183.20. Inspection of financial records of Commission.

§ 20‑183.20.  Inspection of financial records of Commission.

Pursuant to Article VI(e) of the Compact, the operations of the Vehicle Equipment Safety Commission shall be subject to the oversight of the State Auditor pursuant to Article 5A of Chapter 147 of the General Statutes. (1963, c. 1167, s. 8; 1983, c. 913, s. 6.)



§ 20-183.21. "Executive head" defined.

§ 20‑183.21.  "Executive head" defined.

The term "executive head" as used in Article IX(b) of the Compact shall, with reference to this State, mean the Governor. (1963, c. 1167, s. 9.)



§ 20-184. Patrol under supervision of Department of Crime Control and Public Safety.

Article 4.

State Highway Patrol.

§ 20‑184.  Patrol under supervision of Department of Crime Control and Public Safety.

The Secretary of Crime Control and Public Safety, under the direction of the Governor, shall have supervision, direction and control of the State Highway Patrol. The Secretary shall establish in the Department of Crime Control and Public Safety a State Highway Patrol Division, prescribe regulations governing said Division, and assign to the Division such duties as he may deem proper. (1935, c. 324, s. 2; 1939, c. 387, s. 1; 1941, c. 36; 1975, c. 716, s. 5; 1977, c. 70, ss. 13, 14, 15.)



§ 20-185. Personnel; appointment; salaries.

§ 20‑185.  Personnel; appointment; salaries.

(a)        The State Highway Patrol shall consist of a commanding officer, who shall be appointed by the Governor and whose rank shall be designated by the Governor, and such additional subordinate officers and members as the Secretary of Crime Control and Public Safety, with the approval of the Governor, shall direct. Members of the State Highway Patrol shall be appointed by the Secretary, with the approval of the Governor, and shall serve at the pleasure of the Governor and Secretary. The commanding officer, other officers and members of the State Highway Patrol shall be paid such salaries as may be established by the Division of Personnel of the Department of Administration. Notwithstanding any other provision of this Article, the number of supervisory personnel of the State Highway Patrol shall not exceed a number equal to twenty‑one percent (21%) of the personnel actually serving as uniformed highway patrolmen. Nothing in the previous sentence is intended to require the demotion, reassignment or change in status of any member of the State Highway Patrol presently assigned in a supervisory capacity. If a reduction in the number of Highway Patrol personnel assigned in supervisory capacity is required in order for the State Highway Patrol to meet the mandatory maximum percentage of supervisory personnel as set out in the fourth sentence of this subsection, that reduction shall be achieved through normal attrition resulting from supervisory personnel resigning, retiring or voluntarily transferring from supervisory positions.

(b)‑(f)   Repealed by Session Laws 1979, 2nd Session, c. 1272, s. 2.

(g), (h) Struck out by Session Laws 1961, c. 833, s. 6.2.

(i)         Positions in the Highway Patrol Division approved by the General Assembly in the first fiscal year of a biennium to be added in the second fiscal year of a biennium may not be filled before adjustments to the budget for the second fiscal year of the budget are enacted by the General Assembly.  If a position to be added in the Highway Patrol Division for the second fiscal year of the biennium requires training, no applicant may be trained to fill the position until the budget adjustments for the second fiscal year are enacted by the General Assembly. (1929, c. 218, s. 1; 1931, c. 381; 1935, c. 324, s. 1; 1937, c. 313, s. 1; 1941, c. 36; 1947, c. 461, s. 1; 1953, c. 1195, s. 1; 1955, c. 372; 1957, c. 1394; 1959, cc. 370, 1320; 1961, c. 833, s. 6.2; 1973, c. 59; 1975, c. 61, ss. 1, 2; c. 716, s. 5; 1977, c. 70, ss. 6‑8, 13; c. 329, ss. 1‑3; cc. 749, 889; 1979, 2nd Sess., c. 1272, s. 2; 1989 (Reg. Sess., 1990), c. 1066, s. 133.)



§ 20-186. Oath of office.

§ 20‑186.  Oath of office.

Each member of the State Highway Patrol shall subscribe and file with the Secretary of Crime Control and Public Safety an oath of office for the faithful performance of his duties. (1929, c. 218, s. 2; 1937, c. 339, s. 1; 1941, c. 36; 1977, c. 70, s. 9.)



§ 20-187. Orders and rules for organization and conduct.

§ 20‑187.  Orders and rules for organization and conduct.

The Secretary of Crime Control and Public Safety is authorized and empowered to make all necessary orders, rules and regulations for the organization, assignment, and conduct of the members of the State Highway Patrol. Such orders, rules and regulations shall be subject to the approval of the Governor. (1929, c. 218, ss. 1, 3; 1931, c. 381; 1933, c. 214, ss. 1, 2; 1939, c. 387, s. 2; 1941, c. 36; 1977, c. 70, s. 13.)



§ 20-187.1. Awards.

§ 20‑187.1.  Awards.

(a)        The patrol commander shall appoint an awards committee consisting of one troop commander, one troop executive officer, one district sergeant, one corporal, two troopers and one member of patrol headquarters staff. All committee members shall serve for a term of one year. The member from patrol headquarters staff shall serve as secretary to the committee and shall vote only in case of ties. The committee shall meet at such times and places designated by the patrol commander.

(b)        The award to be granted under the provisions of this section shall be the North Carolina State Highway Patrol award of honor. The North Carolina State Highway Patrol award of honor is awarded in the name of the people of North Carolina and by the Governor to a person who, while a member of the North Carolina State Highway Patrol, distinguishes himself conspicuously by gallantry and intrepidity at the risk of personal safety and beyond the call of duty while engaged in the preservation of life and property. The deed performed must have been one of personal bravery and self‑sacrifice so conspicuous as to clearly distinguish the individual above his colleagues and must have involved risk of life. Proof of the performance of the service will be required and each recommendation for the award of this decoration will be considered on the standard of extraordinary merit.

(c)        Recipients of the awards hereinabove provided for will be entitled to receive a framed certificate of the award and an insignia  designed to be worn as a part of the State Highway Patrol uniform.

(d)        The awards committee shall review and investigate all reports  of outstanding service and shall make recommendations to the patrol commander with respect thereto. The committee shall consider members of the Patrol for the awards created by this section when properly recommended by any individual having personal knowledge of an act, achievement or service believed to warrant the award of a decoration. No recommendation shall be made except by majority vote of all members of the committee. All recommendations of the committee shall be in writing and shall be forwarded to the patrol commander.

(e)        Upon receipt of a recommendation of the committee, the patrol  commander shall inquire into the facts of the matter and shall reduce his recommendation to writing. The patrol commander shall forward his recommendation, together with the recommendation of the committee, to the Secretary of Crime Control and Public Safety. The Secretary shall have final authority to approve or disapprove recommendations affecting the issuance of all awards except the award of honor. All recommendations for the award of honor shall be forwarded to the Governor for final approval or disapproval.

(f)         The patrol commander shall, with the approval of the Secretary, establish all necessary rules and regulations to fully implement the provisions of this section and such rules and regulations shall include, but shall not be limited to, the following:

(1)        Announcement of awards

(2)        Presentation of awards

(3)        Recording of awards

(4)        Replacement of awards

(5)        Authority to wear award insignias. (1967, c. 1179; 1971, c.  848; 1977, c. 70, s. 13.)



§ 20-187.2. Badges and service side arms of deceased or retiring members of State, city and county law-enforcement agencies; weapons of active members.

§ 20‑187.2.  Badges and service side arms of deceased or retiring members of State, city and county law‑enforcement agencies; weapons of active members.

(a)        Surviving spouses, or in the event such members die unsurvived by a spouse, surviving children of members of North Carolina State, city and county law‑enforcement agencies killed in the line of duty or who are members of such agencies at the time of their deaths, and retiring members of such agencies shall receive upon request and at no cost to them, the badge worn or carried by such deceased or retiring member. The governing body of a law‑enforcement agency may, in its discretion, also award to a retiring member or surviving relatives as provided herein, upon request, the service side arm of such deceased or retiring members, at a price determined by such governing body, upon securing a permit as required by G.S. 14‑402 et seq. or 14‑409.1 et seq., or without such permit provided the weapon shall have been rendered incapable of being fired. Governing body shall mean for county and local alcohol beverage control officers, the county or local board of alcoholic control; for all other law‑enforcement officers with jurisdiction limited to a municipality or town, the city or town council; for all other law‑ enforcement officers with countywide jurisdiction, the board of county commissioners; for all State law‑enforcement officers, the head of the department.

(b)        Active members of North Carolina State law‑enforcement agencies, upon change of type of weapons, may purchase the weapon worn or carried by such member at a price which shall be the average yield to the State from the sale of similar weapons during the preceding year. (1971, c. 669; 1973, c. 1424; 1975, c. 44; 1977, c. 548; 1979, c. 882; 1987, c. 122.)



§ 20-187.3. Quotas prohibited.

§ 20‑187.3.  Quotas prohibited.

(a)        The Secretary of Crime Control and Public Safety shall not make or permit to be made any order, rule, or regulation requiring the issuance of any minimum number of traffic citations, or ticket quotas, by any member or members of the State Highway Patrol. Pay and promotions of members of the Highway Patrol shall be based on their overall job performance and not on the basis of the volume of citations issued or arrests made. The provisions of G.S. 126‑7 shall not apply to members of the State Highway Patrol. Members of the Highway Patrol shall, however, be subject to salary classes, ranges and longevity pay for service as are applicable to other State employees generally. Beginning July 1, 1985, and annually thereafter, each member of the Highway Patrol shall be granted a salary increase in an amount corresponding to the increments between steps within the salary range established for the class to which the member's position is assigned by the State Personnel Commission, not to exceed the maximum of each applicable salary range.

(b)        The Secretary of Crime Control and Public Safety, subject to the availability of funds as authorized by the Director of the Budget, may place a member of the State Highway Patrol in any step in the salary range for the class to which the member is assigned based on the member's rank so that no member is in a step lower than others of the same rank who have held that rank for less time than that member. (1981, c. 429; 1983 (Reg. Sess., 1984), c. 1034, ss. 106, 107; c. 1116, s. 89.)



§ 20-188. Duties of Highway Patrol.

§ 20‑188.  Duties of Highway Patrol.

The State Highway Patrol shall be subject to such orders, rules and regulations as may be adopted by the Secretary of Crime Control and Public Safety, with the approval of the Governor, and shall regularly patrol the highways of the State and enforce all laws and regulations respecting travel and the use of vehicles upon the highways of the State and all laws for the protection of the highways of the State. To this end, the members of the Patrol are given the power and authority of peace officers for the service of any warrant or other process issuing from any of the courts of the State having criminal jurisdiction, and are likewise authorized to arrest without warrant any person who, in the presence of said officers, is engaged in the violation of any of the laws of the State regulating travel and the use of vehicles upon the highways, or of laws with respect to the protection of the highways, and they shall have jurisdiction anywhere within the State, irrespective of county lines. The State Highway Patrol shall enforce the provisions of G.S. 14‑399.

The State Highway Patrol shall have full power and authority to perform such additional duties as peace officers as may from time to time be directed by the Governor, and such officers may at any time and without special authority, either upon their own motion or at the request of any sheriff or local police authority, arrest persons accused of highway robbery, bank robbery, murder, or other crimes of violence.

The Secretary of Crime Control and Public Safety shall direct the officers and members of the State Highway Patrol in the performance of such other duties as may be required for the enforcement of the motor vehicle laws of the State.

Members of the State Highway Patrol, in addition to the duties, power and authority hereinbefore given, shall have the authority throughout the State of North Carolina of any police officer in respect to making arrests for any crimes committed in their presence and shall have authority to make arrests for any crime committed on any highway.

Regardless of territorial jurisdiction, any member of the State Highway Patrol who initiates an investigation of an accident or collision may not relinquish responsibility for completing the investigation, or for filing criminal charges as appropriate, without clear assurance that another law‑enforcement officer or agency has fully undertaken responsibility, and in such cases he shall render reasonable assistance to the succeeding officer or agency if requested.

The State Highway Patrol recognizes the need to utilize private wrecker services to remove vehicles from public roadways as part of its public safety responsibility. In order to assure that this public safety responsibility is accomplished, the Troop Commander shall include on the Highway Patrol's rotation wrecker list only those wrecker services which agree in writing to impose reasonable charges for work performed and present one bill to the owner or operator of any towed vehicle. Towing, storage, and related fees charged may not be greater than fees charged for the same service for nonrotation calls that provide the same service, labor, and conditions.  (1929, c. 218, s. 4; 1933, c. 214, ss. 1, 2; 1935, c. 324, s. 3; 1939, c. 387, s. 2; 1941, c. 36; 1945, c. 1048; 1947, c. 1067, s. 20; 1973, c. 689; 1975, c. 716, s. 5; 1977, c. 70, ss. 10, 13; c. 887, s. 3; 2009‑461, s. 3.)



§ 20-189. Patrolmen assigned to Governor's office.

§ 20‑189.  Patrolmen assigned to Governor's office.

The Secretary of Crime Control and Public Safety, at the request of the Governor, shall assign and attach two members of the State Highway Patrol to the office of the Governor, there to be assigned such duties and perform such services as the Governor may direct. The salary of the State highway patrolmen so assigned to the office of the Governor shall be paid from appropriations made to the office of the Governor and shall be fixed in an amount to be determined by the Governor. (1941, cc. 23, 36; 1965, c. 1159; 1977, c. 70, s. 13; 1983, c. 717, s. 6; 1985 (Reg. Sess., 1986), c. 955, ss. 2, 3; 2006‑203, s. 15.)



§ 20-190. Uniforms; motor vehicles and arms; expense incurred; color of vehicle.

§ 20‑190.  Uniforms; motor vehicles and arms; expense incurred; color of vehicle.

The Department of Crime Control and Public Safety shall adopt some distinguishing uniform for the members of said State Highway Patrol, and furnish each member of the Patrol with an adequate number of said uniforms and each member of said Patrol force when on duty shall be dressed in said uniform. The Department of Crime Control and Public Safety shall likewise furnish each member of the Patrol with a suitable motor vehicle, and necessary arms, and provide for all reasonable expense incurred by said Patrol while on duty, provided, that not less than eighty‑three percent (83%) of the number of motor vehicles operated on the highways of the State by members of the State Highway Patrol shall be painted a uniform color of black and silver. (1929, c. 218, s. 5; 1941, c. 36; 1955, c. 1132, ss. 1, 1 1/4, 1 3/4; 1957, c. 478, s. 1; c. 673, s. 1; 1961, c. 342; 1975, c. 716, s. 5; 1977, c. 70, s. 15; 1979, c. 229.)



§ 20-190.1. Patrol vehicles to have sirens; sounding siren.

§ 20‑190.1.  Patrol vehicles to have sirens; sounding siren.

Every motor vehicle operated on the highways of the State by officers and members of the State Highway Patrol shall be equipped  with a siren. Whenever any such officer or member operating any unmarked car shall overtake another vehicle on the highway after sunset of any day and before sunrise for the purpose of stopping the same or apprehending the driver thereof, he shall sound said siren before stopping such other vehicle. (1957, c. 478, s. 1 1/2.)



§ 20-190.2. Signs showing highways patrolled by unmarked vehicles.

§ 20‑190.2.  Signs showing highways patrolled by unmarked vehicles.

The Department of Transportation shall erect or cause to be erected signs at all points where paved highways enter this State from adjacent states stating that the highways are patrolled by unmarked police vehicles. (1957, c. 673, s. 2; 1973, c. 507, s. 5; 1977, c. 464, s. 34.)



§ 20-190.3. Assignment of new highway patrol cars.

§ 20‑190.3.  Assignment of new highway patrol cars.

All new highway patrol cars, whether marked or unmarked, placed in service after July 1, 1985, shall be assigned to all members of the Highway Patrol. (1985, c. 757, s. 165; 1987, c. 738, s. 122; 1989, c. 752, s. 114.)



§ 20-191. Use of facilities.

§ 20‑191.  Use of facilities.

Office space and other equipment and facilities of the Division of Motor Vehicles, Department of Transportation, presently being used by the State Highway Patrol shall continue to be used by the Patrol, and joint use of space, equipment and facilities between any division of the Department of Transportation and the State Highway Patrol may continue, unless such arrangements are changed by agreements between the Secretary of Crime Control and Public Safety and the Secretary of Transportation. (1929, c. 218, s. 6; 1937, c. 313, s. 1; 1941, c. 36; 1947, c. 461, s. 2; 1975, c. 716, s. 5; 1977,  c. 70, s. 11.)



§ 20-192. Shifting of patrolmen from one district to another.

§ 20‑192.  Shifting of patrolmen from one district to another.

The commanding officer of the State Highway Patrol under such rules and regulations as the Department of Crime Control and Public Safety may prescribe shall have authority from time to time to  shift the forces from one district to another, or to consolidate more  than one district force at any point for special purposes. Whenever a member of the State Highway Patrol is transferred from one point to another for the convenience of the State or otherwise than upon the request of the patrolman, the Department shall be responsible for transporting the household goods, furniture and personal apparel of the patrolman and members of his household. (1929, c. 218, s. 7; 1937, c. 313, s. 1; 1941, c. 36; 1947, c. 461, s. 3; 1951, c. 285; 1975, c. 716, s. 5; 1977, c. 70, s. 15.)



§ 20-193: Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 761, s. 18.

§ 20‑193:  Repealed by Session Laws 1993 (Reg.  Sess., 1994), c. 761, s. 18.



§ 20-194. Expense of administration; defense of members and other State law-enforcement officers in civil actions; payment of judgments.

§ 20‑194.  Expense of administration; defense of members and other State law‑enforcement officers in civil actions; payment of judgments.

(a)        All expenses incurred in carrying out the provisions of this Article shall be paid out of the highway fund.

(b)        In the event that a member of the Highway Patrol or any other  State law‑enforcement officer is sued in a civil action as an individual for acts occurring while such member was alleged to be acting within the course and scope of his office, employment, service, agency or authority, which was alleged to be a proximate cause of the injury or damage complained of, the Attorney General is hereby authorized to defend such employee through the use of a member of his staff or, in his discretion, employ private counsel, subject to the provisions of Article 31A of Chapter 143 and G.S. 147‑17. Any judgment rendered as a result of said civil action against such member of the Highway Patrol or other State law‑enforcement officer, for acts alleged to be committed within the course and scope of his office, employment, service, agency or authority shall be paid as an expense of administration up to the limit provided in the Tort Claims Act.

(c)        The coverage afforded under this Article shall be excess coverage over any commercial liability insurance up to the limit of the Tort Claims Act. (1929, c. 218, s. 9; 1941, c. 36; 1957, c. 65, s. 11; 1973, c. 507, s. 5; c. 1323; 1975, c. 210; 1977, c. 70, s. 12.)



§ 20-195. Cooperation between Patrol and local officers.

§ 20‑195.  Cooperation between Patrol and local officers.

The Secretary of Crime Control and Public Safety with the  approval of the Governor, through the State Highway Patrol Division, shall encourage the cooperation between the Highway Patrol and the several municipal and county peace officers of the State for the enforcement of all traffic laws and the proper administration of the Uniform Drivers' License Law, and arrangements for compensation of special services rendered by such local officers out of the funds allotted to the State Highway Patrol Division may be made, subject to the approval of the Director of the Budget. (1935, c. 324, s. 5; 1939, c. 387, s. 3; 1941, c. 36; 1977, c. 70, ss. 13, 14.)



§ 20-196. Statewide radio system authorized; use of telephone lines in emergencies.

§ 20‑196.  Statewide radio system authorized; use of telephone lines in emergencies.

The Secretary of Crime Control and Public Safety, through the State Highway Patrol Division is hereby authorized and directed to set up and maintain a statewide radio system, with adequate broadcasting stations so situate as to make the service available to all parts of the State for the purpose of maintaining radio contact with the members of the State Highway Patrol and other officers of the State, to the end that the traffic laws upon the highways may be more adequately enforced and that the criminal use of the highways may be prevented. The Secretary of Crime Control and Public Safety, through the State Highway Patrol Division, is hereby authorized to establish a plan of operation in accordance with Federal Communication Commission rules so that all certified law‑ enforcement officers within the State may use the law enforcement emergency frequency of 155.475MHz.

The Secretary of Crime Control and Public Safety is likewise authorized and empowered to arrange with the various telephone companies of the State for the use of their lines for emergency calls by the members of the State Highway Patrol, if it shall be found practicable to arrange apparatus for temporary contact with said telephone circuits along the highways of the State.

In order to make this service more generally useful, the various boards of county commissioners and the governing boards of the various cities and towns are hereby authorized and empowered to provide radio receiving sets in the offices and vehicles of their various officers, and such expenditures are declared to be a legal expenditure of any funds that may be available for police protection. (1935, c. 324, s. 6; 1941, c. 36; 1957, c. 65, s. 11; 1973, c. 507, s. 5; 1975, c. 716, s. 5; 1977, c. 70, ss. 13, 14; c. 464, s. 34; 1983, c. 717, s. 7; 1987, c. 525.)



§ 20-196.1: Repealed by Session Laws 1998-212, s. 19.6(a).

§ 20‑196.1:  Repealed by Session Laws 1998‑212, s.  19.6(a).



§ 20-196.2. Use of aircraft to discover certain motor vehicle violations; declaration of policy.

§ 20‑196.2.  Use of aircraft to discover certain motor vehicle violations; declaration of policy.

The State Highway Patrol is hereby permitted the use of aircraft to discover violations of Part 10 of Article 3 of Chapter 20 of the General Statutes relating to operation of motor vehicles and rules of the road. It is hereby declared the public policy of North Carolina that the aircraft should be used primarily for accident prevention and should also be used incident to the issuance of warning citations in accordance with the provisions of G.S. 20‑183. (1967, c. 513; 1998‑212, s. 19.6(b).)



§ 20-196.3. Who may hold supervisory positions over sworn members of the Patrol.

§ 20‑196.3.  Who may hold supervisory positions over sworn members of the Patrol.

Notwithstanding any other provision of the General Statutes of North Carolina, it shall be unlawful for any person other than the Governor and the Secretary of Crime Control and Public Safety and other than a uniformed member of the North Carolina State Highway Patrol who has met all requirements for employment within the Patrol, including but not limited to completion of the basic Patrol school, to hold any supervisory position over sworn members of the Patrol. (1975, c. 47; 1977, c. 70, s. 14.1; 2002‑159, ss. 31.5(a), (b); 2002‑190, s. 9.)



§ 20-196.4. Oversized and hazardous shipment escort fee.

§ 20‑196.4.  Oversized and hazardous shipment escort fee.

(a)        Every person, firm, corporation, or entity required by the North Carolina Department of Transportation or any federal agency or commission to have a law enforcement escort provided by the State Highway Patrol for the transport of any oversized load or hazardous shipment by road or rail shall pay to the Department of Crime Control and Public Safety a fee covering the full cost to administer, plan, and carry out the escort within this State.

(b)        If the State Highway Patrol provides an escort to accompany the transport of oversized loads or hazardous shipments by road or rail at the request of any person, firm, corporation, or entity that is not required to have a law enforcement escort pursuant to subsection (a) of this section, then the requester shall pay to the Department of Crime Control and Public Safety a fee covering the full cost to administer, plan, and carry out the escort within this State.

(c)        The Department of Crime Control and Public Safety shall comply with the provisions of G.S. 12‑3.1(a)(2) when establishing fees to implement this section.

(d)        All fees collected pursuant to this section shall be placed in a special Escort Fee Account and shall remain unencumbered and unexpended until appropriated by the General Assembly.

(e)        The Department shall report quarterly on the funds in the special account to the Chairs of the Joint Legislative Transportation Oversight Committee, to the Chairs of the House of Representatives Appropriations Subcommittee on Transportation and the Senate Appropriations Subcommittee on Department of Transportation, and to the Chairs of the Senate and House of Representatives Appropriations Subcommittees on Justice and Public Safety. (2002‑126, s. 26.17(a).)



§§ 20-197 through 20-211: Repealed by Session Laws 1947, c. 1006, s. 58.

Article 5.

Enforcement of Collection of Judgments against Irresponsible Drivers of Motor Vehicles.

§§ 20‑197 through 20‑211:  Repealed by Session Laws 1947, c.  1006, s. 58.



§§ 20-212 through 20-215: Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 761, s. 19.

Article 6.

Giving Publicity to Highway Traffic Laws through the Public Schools.

§§ 20‑212 through 20‑215:  Repealed by Session Laws 1993 (Reg.  Sess., 1994), c. 761, s. 19.



§ 20-215.1. Definitions.

Article 6A.

Motor Carriers of Migratory Farm Workers.

§ 20‑215.1.  Definitions.

The following definitions apply in this Article:

(1)        Migratory farm worker.  An individual who is employed in agriculture.

(2)        Motor carrier of migratory farm workers.  A person who for compensation transports at any one time in North Carolina five or more migratory farm workers to or from their employment by any motor vehicle, other than a passenger automobile or station wagon. The term does not include any of the following:

a.         A migratory farm worker who is transporting his or her immediate family.

b.         A carrier of passengers regulated by the North Carolina Utilities Commission or the United States Department of Transportation.

c.         The transportation of migratory farm workers on a vehicle owned by a farmer when the migratory farm workers are employed or to be employed by the farmer to work on a farm owned or controlled by the farmer.

(3)        Repealed by Session Laws 1973, c. 1330, s. 39. (1961, c. 505, s. 1; 1973, c. 1330, s. 39; 1995 (Reg. Sess., 1996), c. 756, s. 17.)



§ 20-215.2. Power to regulate; rules and regulations establishing minimum standards.

§ 20‑215.2.  Power to regulate; rules and regulations establishing minimum standards.

Notwithstanding any other provisions of this Chapter the North Carolina Division of Motor Vehicles, hereinafter referred to as  "Division," is hereby vested with the power and duty to make and enforce reasonable rules and regulations applicable to motor carriers of migratory farm workers to and from their places of employment. The rules promulgated shall establish minimum standards:

(1)        For the construction and equipment of such vehicles, including coupling devices, lighting equipment, exhaust systems, rear vision mirrors, brakes, steering mechanisms, tires, windshield wipers and warning devices.

(2)        For the operation of such vehicles, including driving rules, distribution of passengers and load, maximum hours of service for drivers, minimum requirements of age and skill of drivers, physical conditions of drivers and permits, licenses or other credentials required of drivers.

(3)        For the safety and comfort of passengers in such vehicles, including emergency kits, fire extinguishers, first‑aid equipment, sidewalls, seating accommodations, tail gates or doors, rest and meal stops, maximum number of passengers, and safe means of ingress and egress. (1961, c. 505, s. 2; 1975, c. 716, s. 5.)



§ 20-215.3: Repealed by Session Laws 1985, c. 454, s. 8.

§ 20‑215.3:  Repealed by Session Laws 1985, c. 454, s. 8.



§ 20-215.4. Violation of regulations a misdemeanor.

§ 20‑215.4.  Violation of regulations a misdemeanor.

The violation of any rule or regulation promulgated by the Division hereunder by any person, firm or corporation shall be a Class 3 misdemeanor. (1961, c. 505, s. 4; 1975, c. 716, s. 5; 1993, c. 539, s. 381; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 20-215.5. Duties and powers of law-enforcement officers.

§ 20‑215.5.  Duties and powers of law‑enforcement officers.

It shall be the duty of the law‑enforcement officers of the State, and of each county, city or town, to enforce the rules promulgated hereunder in their respective jurisdictions; and such officers shall have the power to stop any motor vehicle upon the highways of this State for the purpose of determining whether or not such motor vehicle is being operated in violation of such rules. (1961, c. 505, s. 5.)



§ 20-216. Passing horses or other draft animals.

Article 7.

Miscellaneous Provisions Relating to Motor Vehicles.

§ 20‑216.  Passing horses or other draft animals.

Any person operating a motor vehicle shall use reasonable care when approaching or passing a horse or other draft animal whether ridden or otherwise under control. (1917, c. 140, s. 15; C.S., s. 2616; 1969, c. 401.)



§ 20-217. Motor vehicles to stop for properly marked and designated school buses in certain instances; evidence of identity of driver.

§ 20‑217.  Motor vehicles to stop for properly marked and designated school buses in certain instances; evidence of identity of driver.

(a)        When a school bus is displaying its mechanical stop signal or flashing red lights and the bus is stopped for the purpose of receiving or discharging passengers, the driver of any other vehicle that approaches the school bus from any direction on the same street, highway, or public vehicular area shall bring that other vehicle to a full stop and shall remain stopped. The driver of the other vehicle shall not proceed to move, pass, or attempt to pass the school bus until after the mechanical stop signal has been withdrawn, the flashing red stoplights have been turned off, and the bus has started to move.

(b)        For the purpose of this section, a school bus includes a public school bus transporting children or school personnel, a public school bus transporting senior citizens under G.S. 115C‑243, or a privately owned bus transporting children. This section applies only in the event the school bus bears upon the front and rear a plainly visible sign containing the words "school bus."

(c)        Notwithstanding subsection (a) of this section, the driver of a vehicle traveling in the opposite direction from the school bus, upon any road, highway or city street that has been divided into two roadways, so constructed as to separate vehicular traffic between the two roadways by an intervening space (including a center lane for left turns if the roadway consists of at least four more lanes) or by a physical barrier, need not stop upon meeting and passing any school bus that has stopped in the roadway across the dividing space or physical barrier.

(d)        It shall be unlawful for any school bus driver to stop and receive or discharge passengers or for any principal or superintendent of any school, routing a school bus, to authorize the driver of any school bus to stop and receive or discharge passengers upon any roadway described by subsection (c) of this section where passengers would be required to cross the roadway to reach their destination or to board the bus; provided, that passengers may be discharged or received at points where pedestrians and vehicular traffic are controlled by adequate stop‑and‑go traffic signals.

(e)        Except as provided in subsection (g) of this section, any person violating this section shall be guilty of a Class 1 misdemeanor. A person who violates subsection (a) of this section shall not receive a prayer for judgment continued under any circumstances.

(f)         Expired.

(g)        Any person who willfully violates subsection (a) of this section and strikes any person shall be guilty of a Class I felony. Any person who willfully violates subsection (a) of this section and strikes any person, resulting in the death of that person, shall be guilty of a Class H felony.

(h)        Automated camera and video recording systems may be used to detect and prosecute violations of this section. Any photograph or video recorded by a camera or video recording system shall, if consistent with the North Carolina Rules of Evidence, be admissible as evidence in any proceeding alleging a violation of subsection (a) of this section.  (1925, c. 265; 1943, c. 767; 1947, c. 527; 1955, c. 1365; 1959, c. 909; 1965, c. 370; 1969, c. 952; 1971, c. 245, s. 1; 1973, c. 1330, s. 35; 1977, 2nd Sess., c. 1280, s. 4; 1979, 2nd Sess., c. 1323; 1983, c. 779, s. 1; 1985, c. 700, s. 1; 1991, c. 290, s. 1; 1993, c. 539, s. 382; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑149, s. 10; 2005‑204, s. 1; 2006‑160, s. 1; 2006‑259, s. 11(a); 2007‑382, s. 1; 2009‑147, ss. 1, 2.)



§ 20-217.1: Repealed by Session Laws 1983, c. 779, s. 2.

§ 20‑217.1:  Repealed by Session Laws 1983, c. 779, s. 2.



§ 20-218. Standard qualifications for school bus drivers; speed limit for school buses and school activity buses.

§ 20‑218.  Standard qualifications for school bus drivers; speed limit for school buses and school activity buses.

(a)        Qualifications.  No person shall drive a school bus over the highways or public vehicular areas of North Carolina while it is occupied by one or more child passengers unless the person furnishes to the superintendent of the schools of the county in which the bus shall be operated a certificate from any representative duly designated by the Commissioner and from the Director of Transportation or a designee of the Director in charge of school buses in the county showing that the person has been examined by them and is fit and competent to drive a school bus over the highways and public vehicular areas of the State. The driver of a school bus must be at least 18 years of age and hold a Class A, B, or C commercial drivers license and a school bus driver's certificate. The driver of a school activity bus must meet the same qualifications as a school bus driver or must have a license appropriate for the class of vehicle being driven.

(b)        Speed Limits.  It is unlawful to drive a school bus occupied by one or more child passengers over the highways or public vehicular areas of the State at a greater rate of speed than 45 miles per hour. It is unlawful to drive a school activity bus occupied by one or more child passengers over the highways or public vehicular areas of North Carolina at a greater rate of speed than 55 miles per hour.

(c)        Punishment.  A person who violates this section commits a Class 3 misdemeanor.  (1937, c. 397, ss. 1‑3; 1941, c. 21; 1943, c. 440; 1945, c. 216; 1957, cc. 139, 595; 1971, c. 293; 1977, c. 791, ss. 1, 2; c. 1102; 1979, c. 31, ss. 1, 2; c. 667, s. 36; 1981, c. 30; 1987, c. 337, s. 1; 1989, c. 558, s. 1; c. 771, s. 6; 1991, c. 726, s. 22; 1993, c. 217, s. 1; 1993 (Reg. Sess., 1994), c. 761, s. 20; 2009‑550, s. 3.2.)



§ 20-218.1: Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 761, s. 21.

§ 20‑218.1:  Repealed by Session Laws 1993 (Reg.  Sess., 1994), c. 761, s. 21.



§ 20-218.2. Speed limit for nonprofit activity buses.

§ 20‑218.2.  Speed limit for nonprofit activity buses.

It is unlawful to drive an activity bus that is owned by a nonprofit organization and is transporting persons in connection with nonprofit activities over the highways or public vehicular areas of North Carolina at a greater rate of speed than 55 miles per hour. A person who violates this section commits a Class 3 misdemeanor. (1969, c. 1000, s. 2; 1987, c. 337, s. 2; 1993 (Reg. Sess., 1994), c. 761, s. 23.)



§ 20-219: Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 761, s. 24.

§ 20‑219:  Repealed by Session Laws 1993 (Reg.  Sess., 1994), c. 761, s. 24.



§ 20-219.1. Repealed by Session Laws 1971, c. 294, s. 2.

§ 20‑219.1.  Repealed by Session Laws 1971, c. 294, s. 2.



§ 20-219.2. Removal of unauthorized vehicles from private lots.

§ 20‑219.2.  Removal of unauthorized vehicles from private lots.

(a)        It shall be unlawful for any person other than the owner or lessee of a privately owned or leased parking space to park a motor or other vehicle in such private parking space without the express permission of the owner or lessee of such space; provided, that such private parking lot be clearly designated as such by a sign no smaller than 24 inches by 24 inches prominently displayed at the entrance thereto and the parking spaces within the lot be clearly marked by signs setting forth the name of each individual lessee or owner; a vehicle parked in a privately owned parking space in violation of this section may be removed from such space upon the written request of the parking space owner or lessee to a place of storage and the registered owner of such motor vehicle shall become liable for removal and storage charges. Any person who removes a vehicle pursuant to this section shall not be held liable for damages for the removal of the vehicle to the owner, lienholder or other person legally entitled to the possession of the vehicle removed; however, any person who intentionally or negligently damages a vehicle in the removal of such vehicle, or intentionally or negligently inflicts injury upon any person in the removal of such vehicle, may be held liable for damages.

(b)        Any person violating any of the provisions of this section shall be guilty of a Class 3 misdemeanor and upon conviction shall be only fined not more than ten dollars ($10.00) in the discretion of the court.

(c)        This section shall apply only to the Counties of Craven, Dare, Forsyth, Gaston, Guilford, New Hanover, Orange, Richmond, Robeson, Wake, Wilson and to the Cities of Durham, Jacksonville, Charlotte and Fayetteville.  (1969, cc. 173, 288; 1971, c. 986; 1973, c. 183; c. 981, s. 1; c. 1330, s. 36; 1975, c. 575; 1979, c. 380; 1979, 2nd Sess., c. 1119; 1981 (Reg. Sess., 1982), c. 1251, s. 3; 1989, c. 417; c. 644, s. 1; 1993, c. 539, s. 383; 1994, Ex. Sess., c. 24, s. 14(c); 2008‑68, s. 1.)



§ 20-219.3. Removal of unauthorized vehicles from gasoline service station premises.

§ 20‑219.3.  Removal of unauthorized vehicles from gasoline service station premises.

(a)        No motor vehicle shall be left for more than 48 hours upon the premises of any gasoline service station without the consent of the owner or operator of the service station.

(b)        The registered owner of any motor vehicle left unattended upon the premises of a service station in violation of subsection (a) shall be given notice by the owner or operator of said station of said violation. The notice given shall be by certified mail return receipt requested addressed to the registered owner of the motor vehicle.

(c)        Upon the expiration of 10 days from the return of the receipt showing that the notice was received by the addressee, such vehicle left on the premises of a service station in violation of this section may be removed from the station premises to a place of storage and the registered owner of such vehicle shall become liable for the reasonable removal and storage charges and the vehicle subject to the storage lien created by G.S. 44A‑1 et seq.  Any person who removes a vehicle pursuant to this section shall not be held liable for damages for the removal of the vehicle to the owner, lienholder or other person legally entitled to the possession of the vehicle removed; however, any person who intentionally or negligently damages a vehicle in the removal of such vehicle, or intentionally or negligently inflicts injury upon any person in the removal of such vehicle, may be held liable for damages.

(d)        In the alternative, the station owner or operator may charge for storage, assert a lien, and dispose of the vehicle under the terms of G.S. 44A‑4(b) through (g). The proceeds from the sale of the vehicle shall be disbursed as provided in G.S. 44A‑5. (1971, c. 1220; 1973, c. 1330, s. 36; 1989, c. 644, s. 2.)



§ 20-219.4. Public vehicular area designated.

§ 20‑219.4.  Public vehicular area designated.

(a)        Any area of private property used for vehicular traffic may be designated by the property owner as a public vehicular area by registering the area with the Department of Transportation and by erecting signs identifying the area as a public vehicular area in conformity with rules adopted by the Department of Transportation.

(b)        The Department of Transportation shall serve as a registry for registrations of public vehicular areas permitted under this section. The Department shall adopt rules for registration requirements and procedures. The Department shall also adopt rules governing the size and locations of signs designating public vehicular areas by private property owners in accordance with this section. These rules shall ensure that signs erected pursuant to this provision shall be placed so as to provide reasonable notice to motorists.

(c)        The Department shall charge a fee not to exceed five hundred dollars ($500.00) per registration request authorized by this section. The Department may also charge the reasonable cost for furnishing a certified copy of a registration when requested. Funds collected under this subsection shall be used to cover the cost of maintaining the registry. (2001‑441, s. 2.)



§§ 20-219.5 through 20-219.8. Reserved for future codification purposes.

§§ 20‑219.5 through 20‑219.8.  Reserved for future codification purposes.



§ 20-219.9. Definitions.

Article 7A.

Post‑Towing Procedures.

§ 20‑219.9.  Definitions.

As used in this Article, unless the context clearly requires otherwise:

(1)        "Tow" in any of its forms includes to remove a vehicle by any  means including towing and to store the vehicle;

(2)        "Tower" means the person who towed the vehicle;

(3)        "Towing fee" means the fee charged for towing and storing. (1983, c. 420, s. 2.)



§ 20-219.10. Coverage of Article.

§ 20‑219.10.  Coverage of Article.

(a)        This Article applies to each towing of a vehicle that is carried out pursuant to G.S. 115C‑46(d) or G.S. 143‑340(19), or pursuant to the direction of a law‑enforcement officer except:

(1)        This Article applies to towings pursuant to G.S. 115D‑21, 116‑44.4, 116‑229, 153A‑132, 153A‑132.2, 160A‑303, and 160A‑303.2 only insofar as specifically provided;

(2)        This Article does not apply to a seizure of a vehicle under G.S. 14‑86.1, 18B‑504, 90‑112, 113‑137, 20‑28.2, 20‑28.3, or to any other seizure of a vehicle for evidence in a criminal proceeding or pursuant to any other statute providing for the forfeiture of a vehicle;

(3)        This Article does not apply to a seizure of a vehicle pursuant to a levy under execution.

(b)        A person who authorizes the towing of a vehicle covered by this Article, G.S. 115D‑21, 116‑44.4, 116‑229, 153A‑132, 153A‑132.2, 160A‑303 or 160A‑303.2 is a legal possessor of the vehicle within the meaning of G.S. 44A‑1(1). (1983, c. 420, s. 2; 1989, c. 743, s. 3; 1997‑379, s. 1.7.)



§ 20-219.11. Notice and probable cause hearing.

§ 20‑219.11.  Notice and probable cause hearing.

(a)        Whenever a vehicle with a valid registration plate or  registration is towed as provided in G.S. 20‑219.10, the authorizing person shall immediately notify the last known registered owner of the vehicle of the following:

(1)        A description of the vehicle;

(2)        The place where the vehicle is stored;

(3)        The violation with which the owner is charged, if any;

(4)        The procedure the owner must follow to have the vehicle returned to him; and

(5)        The procedure the owner must follow to request a probable cause hearing on the towing.

If the vehicle has a North Carolina registration plate or registration, notice shall be given to the owner within 24 hours; if the vehicle is not registered in this State, notice shall be given to the owner within 72 hours. This notice shall, if feasible, be given by telephone. Whether or not the owner is reached by telephone, notice shall be mailed to his last known address unless he or his agent waives this notice in writing.

(b)        Whenever a vehicle with neither a valid registration plate nor registration is towed as provided in G.S. 20‑219.10, the authorizing person shall make reasonable efforts, including checking the vehicle identification number, to determine the last known registered owner of the vehicle and to notify him of the information listed in subsection (a). Unless the owner has otherwise been given notice, it is presumed that the authorizing person has not made reasonable efforts, as required under this subsection, unless notice that the vehicle would be towed was posted on the windshield or some other conspicuous place at least seven days before the towing actually occurred; except, no pretowing notice need be given if the vehicle impeded the flow of traffic or otherwise jeopardized the public welfare so that immediate towing was necessary.

(c)        The owner or any other person entitled to claim possession of  the vehicle may request in writing a hearing to determine if probable cause existed for the towing. The request shall be filed with the magistrate in the county where the vehicle was towed. If there is more than one magistrate's office in that county, the request may be filed with the magistrate in the warrant‑issuing office in the county seat or in any other office designated to receive requests by the chief district court judge. The magistrate shall set the hearing within 72 hours of his receiving the request. The owner, the person who requested the hearing if someone other than the owner, the tower, and the person who authorized the towing shall be notified of the time and place of the hearing.

(d)        The owner, the tower, the person who authorized the towing, and any other interested parties may present evidence at the hearing. The person authorizing the towing and the tower may submit an affidavit in lieu of appearing personally, but the affidavit does not preclude that person from also testifying.

(e)        The only issue at this hearing is whether or not probable cause existed for the towing. If the magistrate finds that probable cause did exist, the tower's lien continues. If the magistrate finds that probable cause did not exist, the tower's lien is extinguished.

(f)         Any aggrieved party may appeal the magistrate's decision to district court. (1983, c. 420, s. 2.)



§ 20-219.12. Option to pay or post bond.

§ 20‑219.12.  Option to pay or post bond.

At any stage in the proceedings, including before the probable cause hearing, the owner may obtain possession of his vehicle by:

(1)        Paying the towing fee, or

(2)        Posting a bond for double the amount of the towing fee. (1983, c. 420, s. 2.)



§ 20-219.13. Hearing on lien.

§ 20‑219.13.  Hearing on lien.

The tower may seek to enforce his lien or the owner may seek to contest the lien pursuant to Chapter 44A. (1983, c. 420, s. 2.)



§ 20-219.14. Payment to tower guaranteed.

§ 20‑219.14.  Payment to tower guaranteed.

Every agency whose law‑enforcement officers act pursuant to this Article, G.S. 115D‑21, 116‑44.4, 116‑229, 153A‑132, or 160A‑ 303 shall by contract or rules provide compensation to the tower if a  court finds no probable cause existed for the towing. (1983, c. 420, s. 2.)



§§ 20-220 through 20-231: Repealed by Session Laws 1977, c. 243, s. 1.

Article 8.

Habitual Offenders.

§§ 20‑220 through 20‑231:  Repealed by Session Laws 1977, c.  243, s. 1.



§ 20-231.1: Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 761, s. 25.

Article 8A.

Issuance of New Licenses to Persons Adjudged Habitual Offenders.

§ 20‑231.1:  Repealed by Session Laws 1993 (Reg.  Sess., 1994), c. 761, s. 25.



§§ 20-232 through 20-279: Repealed by Session Laws 1953, c. 1300, s. 35.

Articles 9.

Motor Vehicle Safety and Financial Responsibility Act.

§§ 20‑232 through 20‑279:  Repealed by Session Laws 1953, c.  1300, s. 35.



§ 20-279.1. Definitions.

Article 9A.

Motor Vehicle Safety and Financial Responsibility Act of 1953.

§ 20‑279.1.  Definitions.

The following words and phrases, when used in this Article, shall, for the purposes of this Article, have the meanings respectively ascribed to them in this section, except in those instances where the context clearly indicates a different meaning:

(1)        Repealed by Session Laws 1973, c. 1330, s. 39.

(2)        Repealed by Session Laws 1991, c. 726, s. 20.

(3)        "Judgment": Any judgment which shall have become final by expiration without appeal of the time within which an appeal might have been perfected, or by final affirmation on appeal, rendered by a court of competent jurisdiction of any state or of the United States, upon a cause of action arising out of the ownership, maintenance or use of any motor vehicle, for damages, including damages for care and loss of services, because of bodily injury to or death of any person, or for damages because of injury to or destruction of property, including the loss of use thereof, or upon a cause of action on an agreement of settlement for such damages.

(4)        to (6) Repealed by Session Laws 1973, c. 1330, s. 39.

(7)        "Nonresident's operating privilege": The privilege conferred upon a nonresident by the laws of this State pertaining to the operation by him of a motor vehicle in this State.

(8)        to (10) Repealed by Session Laws 1973, c. 1330, s. 39.

(11)      "Proof of financial responsibility": Proof of ability to respond in damages for liability, on account of accidents occurring subsequent to the effective date of said proof, arising out of the ownership, maintenance or use of a motor vehicle, in the amount of thirty thousand dollars ($30,000) because of bodily injury to or death of one person in any one accident, and, subject to said limit for one person, in the amount of sixty thousand dollars ($60,000) because of bodily injury to or death of two or more persons in any one accident, and in the amount of twenty‑five thousand dollars ($25,000) because of injury to or destruction of property of others in any one accident. Nothing contained herein shall prevent an insurer and an insured from entering into a contract, not affecting third parties, providing for a deductible as to property damage at a rate approved by the Commissioner of Insurance.

(12)      Repealed by Session Laws 1973, c. 1330, s. 39. (1953, c. 1300, s. 1; 1955, c. 1152, s. 3; c. 1355; 1967, c. 277, s. 1; 1971, c. 1205, s. 1; 1973, c. 745, s. 1; c. 1330, s. 39; 1979, c. 832, s. 1; 1991, c. 469, s. 1; c. 726, s. 20; 1999‑228, s. 1.)



§ 20-279.2. Commissioner to administer Article; appeal to court.

§ 20‑279.2.  Commissioner to administer Article; appeal to court.

(a)        The Commissioner shall administer and enforce the provisions of this Article and may make rules and regulations necessary for its administration and shall provide for hearings upon request of persons aggrieved by orders or acts of the Commissioner under the provisions of this Article.

(b)        Any person aggrieved by an order or act of the Commissioner requiring a suspension or revocation of his license under the provisions of this Article, or requiring the posting of security as provided in this Article, or requiring the furnishing of proof of financial responsibility, may file a petition in the superior court of the county in which the petitioner resides for a review, and the commencement of such a proceeding shall suspend the order or act of the Commissioner pending the final determination of the review. A copy of such petition shall be served upon the Commissioner, and the Commissioner shall have 20 days after such service in which to file answer. The appeal shall be heard in said county by the judge holding court in said county or by the resident judge. At the hearing upon the petition the judge shall sit without the intervention of a jury and shall receive such evidence as shall be deemed by the judge to be relevant and proper. Except as otherwise provided in this section, upon the filing of the petition herein provided for, the procedure shall be the same as in civil actions.

The matter shall be heard de novo and the judge shall enter his order affirming the act or order of the Commissioner, or modifying same, including the amount of bond or security to be given by the petitioner. If the court is of the opinion that the petitioner was probably not guilty of negligence or that the negligence of the other  party was probably the sole proximate cause of the collision, the judge shall reverse the act or order of the Commissioner. Either party may appeal from such order to the Supreme Court in the same manner as in other appeals from the superior court and the appeal shall have the effect of further staying the act or order of the Commissioner requiring a suspension or revocation of the petitioner's license.

No act, or order given or rendered in any proceeding hereunder shall be admitted or used in any other civil or criminal action. (1953, c. 1300, s. 2.)



§ 20-279.3. Commissioner to furnish operating record.

§ 20‑279.3.  Commissioner to furnish operating record.

The Commissioner shall upon request furnish any person a certified abstract of the operating record of any person required to comply with the provisions of this Article, which abstract shall also  fully designate the motor vehicle, if any, registered in the name of such person, and if there shall be no record of any conviction of such person of violating any law relating to the operation of a motor vehicle or of any injury or damage caused by such person, the Commissioner shall so certify. (1953, c. 1300, s. 3.)



§ 20-279.4: Repealed by Session Laws 1995, c. 191, s. 4.

§ 20‑279.4:  Repealed by Session Laws 1995, c.  191, s. 4.



§ 20-279.5. Security required unless evidence of insurance; when security determined; suspension; exceptions.

§ 20‑279.5.  Security required unless evidence of insurance; when security determined; suspension; exceptions.

(a)        When the Division receives a report of a reportable accident under G.S. 20‑166.1, the Commissioner must determine whether the owner or driver of a vehicle involved in the accident must file security under this Article and, if so, the amount of security the owner or driver must file. The Commissioner must make this determination at the end of 20 days after receiving the report.

(b)        The Commissioner shall, within 60 days after the receipt of such report of a motor vehicle accident, suspend the license of each operator and each owner of a motor vehicle in any manner involved in such accident, and if such operator or owner is a nonresident the privilege of operating a motor vehicle within this State, unless such operator or owner, or both, shall deposit security in the sum so determined by the Commissioner; provided, notice of such suspension shall be sent by the Commissioner to such operator and owner not less than 10 days prior to the effective date of such suspension and shall state the amount required as security; provided further, the provisions of this Article requiring the deposit of security and the suspension of license for failure to deposit security shall not apply to an operator or owner who would otherwise be required to deposit security in an amount not in excess of one hundred dollars ($100.00). Where erroneous information is given the Commissioner with respect to the matters set forth in subdivisions (1), (2) or (3) of subsection (c) of this section or with respect to the ownership or operation of the vehicle, the extent of damage and injuries, or any other matters which would have affected the Commissioner's action had the information been previously submitted, he shall take appropriate action as hereinbefore provided, within 60 days after receipt by him of correct information with respect to said matters. The Commissioner, upon request and in his discretion, may postpone the effective date of the suspension provided in this section by 15 days if, in his opinion, such extension would aid in accomplishing settlements of claims by persons involved in accidents.

(c)        This section shall not apply under the conditions stated in G.S. 20‑279.6 nor:

(1)        To such operator or owner if such owner had in effect at the time of such accident an automobile liability policy with respect to the motor vehicle involved in such accident;

(2)        To such operator, if not the owner of such motor vehicle, if there was in effect at the time of such accident a motor vehicle liability policy or bond with respect to his operation of motor vehicles not owned by him;

(3)        To such operator or owner if the liability of such operator or owner for damages resulting from such accident is, in the judgment of the Commissioner, covered by any other form of liability insurance policy or bond or sinking fund or group assumption of liability;

(4)        To any person qualifying as a self‑insurer, nor to any operator for a self‑insurer if, in the opinion of the Commissioner from the information furnished him, the operator at the time of the accident was probably operating the vehicle in the course of the operator's employment as an employee or officer of the self‑insurer; nor

(5)        To any employee of the United States government while operating a vehicle in its service and while acting within the scope of his employment, such operations being fully protected by the Federal Tort Claims Act of 1946, which affords ample security to all persons sustaining personal injuries or property damage through the negligence of such federal employee.

No such policy or bond shall be effective under this section unless issued by an insurance company or surety company authorized to do business in this State, except that if such motor vehicle was not registered in this State, or was a motor vehicle which was registered elsewhere than in this State at the effective date of the policy or bond, or the most recent renewal thereof, or if such operator not an owner was a nonresident of this State, such policy or bond shall not be effective under this section unless the insurance company or surety company if not authorized to do business in this State shall execute a power of attorney authorizing the Commissioner to accept service on its behalf of notice or process in any action upon such policy, or bond arising out of such accident, and unless said insurance company or surety company, if not authorized to do business in this State, is authorized to do business in the state or other jurisdiction where the motor vehicle is registered or, if such policy or bond is filed on behalf of an operator not an owner who was a nonresident of this State, unless said insurance company or surety company, if not authorized to do business in this State, is authorized to do business in the state or other jurisdiction of residence of such operator; provided, however, every such policy or bond is subject, if the accident has resulted in bodily injury or death, to a limit, exclusive of interest and cost, of not less than thirty thousand dollars ($30,000) because of bodily injury to or death of one person in any one accident and, subject to said limit for one person, to a limit of not less than sixty thousand dollars ($60,000) because of bodily injury to or death of two or more persons in any one accident, and, if the accident has resulted in injury to or destruction of property, to a limit of not less than twenty‑five thousand dollars ($25,000) because of injury to or destruction of property of others in any one accident. (1953, c. 1300, s. 5; 1955, cc. 138, 854; c. 855, s. 1; c. 1152, ss. 4‑8; c. 1355; 1967, c. 277, s. 2; 1971, c. 763, s. 3; 1973, c. 745, s. 2; 1979, c. 832, s. 2; 1983, c. 691, s. 2; 1991, c. 469, s. 2; 1991 (Reg. Sess., 1992), c. 837, s. 10; 1995, c. 191, s. 5; 1999‑228, s. 2.)



§ 20-279.6. Further exceptions to requirement of security.

§ 20‑279.6.  Further exceptions to requirement of security.

The requirements as to security and suspension in G.S. 20‑ 279.5 shall not apply:

(1)        To the operator or the owner of a motor vehicle involved in an accident wherein no injury or damage was caused to the person or property of anyone other than such operator or owner;

(2)        To the operator or the owner of a motor vehicle legally parked at the time of the accident;

(3)        To the owner of a motor vehicle if at the time of the accident the vehicle was being operated without his permission, express or implied, or was parked by a person who had been operating such motor vehicle without such permission;

(4)        If, prior to the date that the Commissioner would otherwise  suspend the license or the nonresident's operating privilege  under G.S. 20‑279.5, there shall be filed with the Commissioner evidence satisfactory to him that the person who would otherwise have to file security has been released from liability or been finally adjudicated not to be liable or has executed a duly acknowledged written agreement providing for the payment of an agreed amount, in installments or otherwise, with respect to all claims for injuries or damages resulting from the accident;

(5)        If, prior to the date that the Commissioner would otherwise  suspend the license or the nonresident's operating privilege  under G.S. 20‑279.5, there shall be filed with the Commissioner evidence satisfactory to him that the person who would otherwise be required to file security has in any manner settled the claims of the other persons involved in the accident and if the Commissioner determines that, considering the circumstances of the accident and the settlement, the purposes of this Article and of protection of operators and owners of other motor vehicles are best accomplished by not requiring the posting of security or the  suspension of the license. For the purpose of administering this subdivision, the Commissioner may consider a settlement made by an insurance company as the equivalent of a settlement made directly by the insured; nor

(6)        If, prior to the date that the Commissioner would otherwise  suspend the license or the nonresident's operating privilege  under G.S. 20‑279.5, there shall be filed with the Commissioner evidence satisfactory to him that another person involved in the accident has been convicted by a court of competent jurisdiction of a crime involving the operation of  a motor vehicle at the time of the accident, and if the Commissioner in his discretion determines, after considering  the circumstances of the accident or the nature and the circumstances of the crime, that the purpose of this Article  and of protection of operators and owners of other motor vehicles are best accomplished by not requiring the posting of security or the suspension of the license. (1953, c. 1300, s. 6; 1955, c. 1152, ss. 9, 10.)



§ 20-279.6A. Minors.

§ 20‑279.6A.  Minors.

In determining whether or not any of the exceptions set forth in G.S. 20‑279.6 have been satisfied, in the case of accidents involving minors, the Commissioner may accept, for the purpose of this Article only, as valid releases on account of claims for injuries to minors or damage to the property of minors releases which have been executed by the parent of the minor having custody of the minor or by the guardian of the minor if there be one. In the case of an emancipated minor, the Commissioner may accept a release signed by or a settlement agreed upon by the minor without the approval of the parents of the minor. If in the opinion of the Commissioner the circumstances of the accident, the nature and extent of the injuries or damage, or any other circumstances make it advisable for the best protection of the interest of the minor, the Commissioner may decline to accept such releases or settlements and may require the approval of the superior court. (1955, c. 1152, s. 11.)



§ 20-279.7. Duration of suspension.

§ 20‑279.7.  Duration of suspension.

The license and nonresident's operating privilege suspended as provided in G.S. 20‑279.5 shall remain so suspended and shall not be renewed nor shall any such license be issued to such person until:

(1)        Such person shall deposit or there shall be deposited on his behalf the security required under G.S. 20‑279.5;

(2)        One year shall have elapsed following the date of such suspension and evidence satisfactory to the Commissioner has  been filed with him that during such period no action for damages arising out of the accident has been instituted; or

(3)        Evidence satisfactory to the Commissioner has been filed with him of a release from liability, or a final adjudication of nonliability, or a duly acknowledged written agreement, in accordance with subdivision (4) of G.S. 20‑279.6 or a settlement accepted by the Commissioner as provided in subdivision (5) of G.S. 20‑279.6, or a conviction accepted by the Commissioner as provided in subdivision (6) of G.S. 20‑279.6; provided, if there is a default in the payment of any installment or sum under a duly acknowledged written agreement, the Commissioner shall, upon notice of the default, immediately suspend the license or nonresident's operating privilege of the defaulting person and may not restore it until:

a.         That person deposits and thereafter maintains security as required under G.S. 20‑279.5 in an amount determined by the Commissioner; or

b.         That person files evidence satisfactory to the Commissioner of a new duly acknowledged written agreement or a settlement. (1953, c. 1300, s. 7; 1955, c. 1152, s. 12; 1983, c. 610, s. 1.)



§ 20-279.7A. Forms to carry statement concerning perjury.

§ 20‑279.7A.  Forms to carry statement concerning perjury.

A person who makes a false affidavit or falsely sworn or affirmed statement concerning information required to be submitted under this Article commits a Class I felony. The Division shall include a statement of this offense on a form that it provides under this Article and that must be completed under oath. (1983, c. 610, s. 3; 1993 (Reg. Sess., 1994), c. 761, s. 26.)



§ 20-279.8. Application to nonresidents, unlicensed drivers, unregistered motor vehicles and accidents in other states.

§ 20‑279.8.  Application to nonresidents, unlicensed drivers, unregistered motor vehicles and accidents in other states.

(a)        In case the operator or the owner of a motor vehicle involved in an accident within this State has no license, or is a nonresident, he shall not be allowed a license until he has complied with the requirements of this Article to the same extent that it would be necessary if, at the time of the accident, he had held a license.

(b)        When a nonresident's operating privilege is suspended pursuant to G.S. 20‑279.5 or 20‑279.7, the Commissioner shall transmit a certified copy of the record of such action to the official in charge  of the issuance of licenses in the state in which such nonresident resides, if the law of such other state provides for action in relation thereto similar to that provided for in subsection (c) of this section.

(c)        Upon receipt of such certification that the operating privilege of a resident of this State has been suspended or revoked in any such other state pursuant to a law providing for its suspension or revocation for failure to deposit security for the payment of judgments arising out of a motor vehicle accident, under circumstances which would require the Commissioner to suspend a nonresident's operating privilege had the accident occurred in this State the Commissioner shall suspend the license of such resident. Such suspension shall continue until such resident furnishes evidence of his compliance with the law of such other state relating to the deposit of such security. (1953, c. 1300, s. 8.)



§ 20-279.9. Form and amount of security.

§ 20‑279.9.  Form and amount of security.

The security required under this Article shall be in such form and in such amount as the Commissioner may require but in no case in excess of the limits specified in G.S. 20‑279.5 in reference to the acceptable limits of a policy or bond. The person depositing security  shall specify in writing the person or persons on whose behalf the deposit is made and, at any time while such deposit is in the custody  of the Commissioner or State Treasurer, the person depositing it may, in writing, amend the specification of the person or persons on whose behalf the deposit is made to include an additional person or persons; provided, however, that a single deposit of security shall be applicable only on behalf of persons required to furnish security because of the same accident.

The Commissioner may reduce the amount of security ordered in any case if, in his judgment, the amount ordered is excessive. In case the security originally ordered has been deposited the excess deposited over the reduced amount ordered shall be returned to the depositor or his personal representative forthwith, notwithstanding the provisions of G.S. 20‑279.10. (1953, c. 1300, s. 9.)



§ 20-279.10. Custody, disposition and return of security; escheat.

§ 20‑279.10.  Custody, disposition and return of security; escheat.

(a)        Security deposited in compliance with the requirements of this Article shall be placed by the Commissioner in the custody of the State Treasurer and shall be applicable only to the payment of a judgment or judgments rendered against the person or persons on whose behalf the deposit was made, for damages arising out of the accident in question in an action at law, begun not later than one year after the date of such accident, or within one year after the date of deposit of any security under subdivision (3) of G.S. 20‑279.7, or to the payment in settlement, agreed to by the depositor, of a claim or claims arising out of such accident. Such deposit or any balance thereof shall be returned to the depositor or his personal representative when evidence satisfactory to the Commissioner has been filed with him that there has been a release from liability, or a final adjudication of nonliability, or a duly acknowledged agreement, in accordance with subdivision (4) of G.S. 20‑279.6, or a settlement accepted by the Commissioner as provided in subdivision (5) of G.S. 20‑279.6, or a conviction accepted by the Commissioner as provided in subdivision (6) of G.S. 20‑279.6, or whenever, after the expiration of one year from the date of the accident, or from the date of deposit of any security under subdivision (3) of G.S. 20‑279.7, whichever is later, the Commissioner shall be given reasonable evidence that there is no such action pending and no judgment rendered in such action left unpaid.

(b)        One year from the deposit of any security under the terms of this Article, the Commissioner shall notify the depositor thereof by registered mail addressed to his last known address that the depositor is entitled to a refund of the security upon giving reasonable evidence that no action at law for damages arising out of the accident in question is pending or that no judgment rendered in any such action remains unpaid. If, at the end of three years from the date of deposit, no claim therefor has been received, the Division shall notify the depositor thereof by registered mail and shall cause a notice to be posted at the courthouse door of the county in which is located the last known address of the depositor for a period of 60 days. Such notice shall contain the name of the depositor, his last known address, the date, amount and nature of the deposit, and shall state the conditions under which the deposit will be refunded. If, at  the end of two years from the date of posting of such notice, no claim for the deposit has been received, the Commissioner shall certify such fact together with the facts of notice to the State Treasurer. These deposits shall be turned over to the Escheat Fund of the Department of State Treasurer. (1953, c. 1300, s. 10; 1955, c. 1152, s. 13; 1967, c. 1227; 1975, c. 716, s. 5; 1981, c. 531, s. 16.)



§ 20-279.11. Matters not to be evidence in civil suits.

§ 20‑279.11.  Matters not to be evidence in civil suits.

Neither the information on financial responsibility contained in an accident report, the action taken by the Commissioner pursuant to this Article, the findings, if any, of the Commissioner upon which the action is based, or the security filed as provided in this Article shall be referred to in any way, nor be any evidence of the negligence or due care of either party, at the trial of any action at law to recover damages. (1953, c. 1300, s. 11; 1995, c. 191, s. 6.)



§ 20-279.12. Courts to report nonpayment of judgments.

§ 20‑279.12.  Courts to report nonpayment of judgments.

Whenever any person fails within 60 days to satisfy any judgment, upon the written request of the judgment creditor or his attorney it shall be the duty of the clerk of the court, or of the judge of a court which has no clerk, in which any such judgment is rendered within this State, to forward to the Commissioner immediately after the expiration of said 60 days, a certified copy of such judgment.

If the defendant named in any certified copy of a judgment reported to the Commissioner is a nonresident, the Commissioner shall transmit a certified copy of the judgment to the official in charge of the issuance of licenses and registration certificates of the state of which the defendant is a resident. (1953, c. 1300, s. 12.)



§ 20-279.13. Suspension for nonpayment of judgment; exceptions.

§ 20‑279.13.  Suspension for nonpayment of judgment; exceptions.

(a)        The Commissioner, upon the receipt of a certified copy of a judgment, which has remained unsatisfied for a period of 60 days, shall forthwith suspend the license and any nonresident's operating privilege of any person against whom such judgment was rendered, except as hereinafter otherwise provided in this section and in G.S. 20‑279.16.

(b)        The Commissioner shall not, however, revoke or suspend the license of an owner or driver if the insurance carried by him was in a company which was authorized to transact business in this State and which subsequent to an accident involving the owner or operator and prior to settlement of the claim therefor went into liquidation, so that the owner or driver is thereby unable to satisfy the judgment arising out of the accident.

(c)        If the judgment creditor consents in writing, in such form as  the Commissioner may prescribe, that the judgment debtor be allowed license or nonresident's operating privilege, the same may be allowed by the Commissioner, in his discretion, for six months from the date of such consent and thereafter until such consent is revoked in writing notwithstanding default in the payment of such judgment, or of any installments thereof prescribed in G.S. 20‑279.16. (1953, c. 1300, s. 13; 1965, c. 926, s. 1; 1969, c. 186, s. 4; 1979, c. 667, s. 37.)



§ 20-279.14. Suspension to continue until judgments satisfied.

§ 20‑279.14.  Suspension to continue until judgments satisfied.

Such license and nonresident's operating privilege shall remain so suspended and shall not be renewed, nor shall any such license be thereafter issued in the name of such person, including any such person not previously licensed, unless and until every such judgment:

(1)        Is stayed, or

(2)        Is satisfied in full, or

(3)        Is subject to the exemptions stated in G.S. 20‑279.13 or G.S. 20‑279.16, or

(4)        Is barred from enforcement by the statute of limitations pursuant to G.S. 1‑47,

(5)        Is discharged in bankruptcy. (1953, c. 1300, s. 14; 1969, c. 186, s. 5; 1975, c. 301.)



§ 20-279.15. Payment sufficient to satisfy requirements.

§ 20‑279.15.  Payment sufficient to satisfy requirements.

In addition to other methods of satisfaction provided by law, judgments herein referred to shall, for the purpose of this Article, be deemed satisfied:

(1)        When thirty thousand dollars ($30,000) has been credited upon any judgment or judgments rendered in excess of that amount because of bodily injury to or death of one person as the result of any one accident; or

(2)        When, subject to such limit of thirty thousand dollars ($30,000) because of bodily injury to or death of one person, the sum of sixty thousand dollars ($60,000) has been credited upon any judgment or judgments rendered in excess of that amount because of bodily injury to or death of two or more persons as the result of any one accident; or

(3)        When twenty‑five thousand dollars ($25,000) has been credited upon any judgment or judgments rendered in excess of that amount because of injury to or destruction of property of others as a result of any one accident;

Provided, however, payments made in settlement of any claims because of bodily injury, death or property damage arising from a motor vehicle accident shall be credited in reduction of the amounts provided for in this section. (1953, c. 1300, s. 15; 1963, c. 1238; 1967, c. 277, s. 3; 1973, c. 745, s. 3; c. 889; 1979, c. 832, ss. 3‑5; 1991, c. 469, s. 3; 1991 (Reg. Sess., 1992), c. 837, s. 10; 1999‑228, s. 3.)



§ 20-279.16. Installment payment of judgments; default.

§ 20‑279.16.  Installment payment of judgments; default.

(a)        A judgment debtor upon due notice to the judgment creditor may apply to the court in which such judgment was rendered for the privilege of paying such judgment in installments and the court, in its discretion and without prejudice to any other legal remedies which the judgment creditor may have, may so order and fix the amounts and times of payment of the installments.

(b)        The Commissioner shall not suspend a license or a nonresident's operating privilege, and shall restore any license or nonresident's operating privilege suspended following nonpayment of a judgment, when the judgment debtor obtains such an order permitting the payment of such judgment in installments, and while the payment of any said installment is not in default.

(c)        In the event the judgment debtor fails to pay any installment  as specified by such order, then upon notice of such default, the Commissioner shall forthwith suspend the license or nonresident's operating privilege of the judgment debtor until such judgment is satisfied, as provided in this Article. (1953, c. 1300, s. 16; 1969, c. 186, s. 6.)



§ 20-279.17. Repealed by Session Laws 1967, c. 866.

§ 20‑279.17.  Repealed by Session Laws 1967, c. 866.



§ 20-279.18. Alternate methods of giving proof.

§ 20‑279.18.  Alternate methods of giving proof.

Proof of financial responsibility when required under this Article with respect to a motor vehicle or with respect to a person who is not the owner of a motor vehicle may be given by filing:

(1)        A certificate of insurance as provided in G.S. 20‑279.19 or 20‑279.20; or

(2)        A bond as provided in G.S. 20‑279.24; or

(3)        A certificate of deposit of money or securities as provided  in G.S. 20‑279.25; or

(4)        A certificate of self‑insurance, as provided in G.S. 20‑279.33, supplemented by an agreement by the self‑insurer that, with respect to accidents occurring while the certificate is in force, he will pay the same judgments and in the same amounts that an insurer would have been obligated to pay under an owner's motor vehicle liability policy if it had issued such a policy to said self‑insurer. (1953, c. 1300, s. 18.)



§ 20-279.19. Certificate of insurance as proof.

§ 20‑279.19.  Certificate of insurance as proof.

Proof of financial responsibility may be furnished by filing with the Commissioner the written certificate of any insurance carrier duly authorized to do business in this State certifying that there is in effect a motor vehicle liability policy for the benefit of the person required to furnish proof of financial responsibility. Such certificate shall give the effective date of such motor vehicle liability policy, which date shall be the same as the effective date of the certificate, and shall designate by explicit description or by appropriate reference all motor vehicles covered thereby, unless the policy is issued to a person who is not the owner of a motor vehicle. The Commissioner may require that certificates filed pursuant to this section be on a form approved by the Commissioner. (1953, c. 1300, s. 19; 1955, c. 1152, s. 16.)



§ 20-279.20. Certificate furnished by nonresident as proof.

§ 20‑279.20.  Certificate furnished by nonresident as proof.

(a)        The nonresident owner of a motor vehicle not registered in this State may give proof of financial responsibility by filing with the Commissioner a written certificate or certificates of an insurance carrier authorized to transact business in the state in which the motor vehicle or motor vehicles described in such certificate is registered, or if such nonresident does not own a motor vehicle, then in the state in which the insured resides, provided such certificate otherwise conforms to the provisions of this Article, and the Commissioner shall accept the same upon condition that said insurance carrier complies with the following provisions with respect to the policies so certified:

(1)        Said insurance carrier shall execute a power of attorney authorizing the Commissioner to accept service on its behalf of notice or process in any action arising out of a motor vehicle accident in this State; and

(2)        Said insurance carrier shall agree in writing that such policies shall be deemed to conform with the laws of this State relating to the terms of motor vehicle liability policies issued herein.

(b)        If any insurance carrier not authorized to transact business in this State, which has qualified to furnish proof of financial responsibility, defaults in any said undertakings or agreements, the Commissioner shall not thereafter accept as proof any certificate of said carrier whether theretofore filed or thereafter tendered as proof, so long as such default continues.

(c)        The Commissioner may require that certificates and powers filed pursuant to this section be on forms approved by the Commissioner. (1953, c. 1300, s. 20; 1955, c. 1152, s. 17.)



§ 20-279.21. "Motor vehicle liability policy" defined.

§ 20‑279.21.  "Motor vehicle liability policy" defined.

(a)        A "motor vehicle liability policy" as said term is used in this Article shall mean an owner's or an operator's policy of liability insurance, certified as provided in G.S. 20‑279.19 or 20‑279.20 as proof of financial responsibility, and issued, except as otherwise provided in G.S. 20‑279.20, by an insurance carrier duly authorized to transact business in this State, to or for the benefit of the person named therein as insured.

(b)        Such owner's policy of liability insurance:

(1)        Shall designate by explicit description or by appropriate reference all motor vehicles with respect to which coverage is thereby to be granted;

(2)        Shall insure the person named therein and any other person, as insured, using any such motor vehicle or motor vehicles with the express or implied permission of such named insured, or any other persons in lawful possession, against loss from the liability imposed by law for damages arising out of the ownership, maintenance or use of such motor vehicle or motor vehicles within the United States of America or the Dominion of Canada subject to limits exclusive of interest and costs, with respect to each such motor vehicle, as follows: thirty thousand dollars ($30,000) because of bodily injury to or death of one person in any one accident and, subject to said limit for one person, sixty thousand dollars ($60,000) because of bodily injury to or death of two or more persons in any one accident, and twenty‑five thousand dollars ($25,000) because of injury to or destruction of property of others in any one accident; and

(3)        (Effective until February 1, 2010) No policy of bodily injury liability insurance, covering liability arising out of the ownership, maintenance, or use of any motor vehicle, shall be delivered or issued for delivery in this State with respect to any motor vehicle registered or principally garaged in this State unless coverage is provided therein or supplemental thereto, under provisions filed with and approved by the Commissioner of Insurance, for the protection of persons insured thereunder who are legally entitled to recover damages from owners or operators of uninsured motor vehicles and hit‑and‑run motor vehicles because of bodily injury, sickness or disease, including death, resulting therefrom, with limits equal to the highest limits of bodily injury liability coverage for any one vehicle insured under the policy. The named insured may purchase uninsured motorist bodily injury coverage with greater limits, subject to the limitation that in no event shall uninsured motorist bodily injury coverage limits exceed one million dollars ($1,000,000) per person and one million dollars ($1,000,000) per accident. The insurer shall notify the named insured of his or her right to purchase uninsured motorist bodily injury coverage with greater limits, when the policy is issued and renewed, as provided in subsection (m) of this section. The provisions shall include coverage for the protection of persons insured thereunder who are legally entitled to recover damages from owners or operators of uninsured motor vehicles because of injury to or destruction of the property of such insured, with a limit in the aggregate for all insureds in any one accident equal to the highest limits of property damage liability coverage for any one vehicle insured in the owner's policy of liability insurance, and subject, for each insured, to an exclusion of the first one hundred dollars ($100.00) of such damages. The provision shall further provide that a written statement by the liability insurer, whose name appears on the certification of financial responsibility made by the owner of any vehicle involved in an accident with the insured, that the other motor vehicle was not covered by insurance at the time of the accident with the insured shall operate as a prima facie presumption that the operator of the other motor vehicle was uninsured at the time of the accident with the insured for the purposes of recovery under this provision of the insured's liability insurance policy.

If a person who is legally entitled to recover damages from the owner or operator of an uninsured motor vehicle is an insured under the uninsured motorist coverage of a policy that insures more than one motor vehicle, that person shall not be permitted to combine the uninsured motorist limit applicable to any one motor vehicle with the uninsured motorist limit applicable to any other motor vehicle to determine the total amount of uninsured motorist coverage available to that person. If a person who is legally entitled to recover damages from the owner or operator of an uninsured motor vehicle is an insured under the uninsured motorist coverage of more than one policy, that person may combine the highest applicable uninsured motorist limit available under each policy to determine the total amount of uninsured motorist coverage available to that person. The previous sentence shall apply only to insurance on nonfleet private passenger motor vehicles as described in G.S. 58‑40‑10(1) and (2).

In addition to the above requirements relating to uninsured motorist insurance, every policy of bodily injury liability insurance covering liability arising out of the ownership, maintenance or use of any motor vehicle, which policy is delivered or issued for delivery in this State, shall be subject to the following provisions which need not be contained therein.

a.         A provision that the insurer shall be bound by a final judgment taken by the insured against an uninsured motorist if the insurer has been served with copy of summons, complaint or other process in the action against the uninsured motorist by registered or certified mail, return receipt requested, or in any manner provided by law; provided however, that the determination of whether a motorist is uninsured may be decided only by an action against the insurer alone. The insurer, upon being served as herein provided, shall be a party to the action between the insured and the uninsured motorist though not named in the caption of the pleadings and may defend the suit in the name of the uninsured motorist or in its own name. The insurer, upon being served with copy of summons, complaint or other pleading, shall have the time allowed by statute in which to answer, demur or otherwise plead (whether the pleading is verified or not) to the summons, complaint or other process served upon it. The consent of the insurer shall not be required for the initiation of suit by the insured against the uninsured motorist: Provided, however, no action shall be initiated by the insured until 60 days following the posting of notice to the insurer at the address shown on the policy or after personal delivery of the notice to the insurer or its agent setting forth the belief of the insured that the prospective defendant or defendants are uninsured motorists. No default judgment shall be entered when the insurer has timely filed an answer or other pleading as required by law. The failure to post notice to the insurer 60 days in advance of the initiation of suit shall not be grounds for dismissal of the action, but shall automatically extend the time for the filing of an answer or other pleadings to 60 days after the time of service of the summons, complaint, or other process on the insurer.

b.         Where the insured, under the uninsured motorist coverage, claims that he has sustained bodily injury as the result of collision between motor vehicles and asserts that the identity of the operator or owner of a vehicle (other than a vehicle in which the insured is a passenger) cannot be ascertained, the insured may institute an action directly against the insurer: Provided, in that event, the insured, or someone in his behalf, shall report the accident within 24 hours or as soon thereafter as may be practicable, to a police officer, peace officer, other judicial officer, or to the Commissioner of Motor Vehicles. The insured shall also within a reasonable time give notice to the insurer of his injury, the extent thereof, and shall set forth in the notice the time, date and place of the injury. Thereafter, on forms to be mailed by the insurer within 15 days following receipt of the notice of the accident to the insurer, the insured shall furnish to insurer any further reasonable information concerning the accident and the injury that the insurer requests. If the forms are not furnished within 15 days, the insured is deemed to have complied with the requirements for furnishing information to the insurer. Suit may not be instituted against the insurer in less than 60 days from the posting of the first notice of the injury or accident to the insurer at the address shown on the policy or after personal delivery of the notice to the insurer or its agent. The failure to post notice to the insurer 60 days before the initiation of the suit shall not be grounds for dismissal of the action, but shall automatically extend the time for filing of an answer or other pleadings to 60 days after the time of service of the summons, complaint, or other process on the insurer.

Provided under this section the term "uninsured motor vehicle" shall include, but not be limited to, an insured motor vehicle where the liability insurer thereof is unable to make payment with respect to the legal liability within the limits specified therein because of insolvency.

An insurer's insolvency protection shall be applicable only to accidents occurring during a policy period in which its insured's uninsured motorist coverage is in effect where the liability insurer of the tort‑feasor becomes insolvent within three years after such an accident. Nothing herein shall be construed to prevent any insurer from affording insolvency protection under terms and conditions more favorable to the insured than is provided herein.

In the event of payment to any person under the coverage required by this section and subject to the terms and conditions of coverage, the insurer making payment shall, to the extent thereof, be entitled to the proceeds of any settlement for judgment resulting from the exercise of any limits of recovery of that person against any person or organization legally responsible for the bodily injury for which the payment is made, including the proceeds recoverable from the assets of the insolvent insurer.

For the purpose of this section, an "uninsured motor vehicle" shall be a motor vehicle as to which there is no bodily injury liability insurance and property damage liability insurance in at least the amounts specified in subsection (c) of G.S. 20‑279.5, or there is that insurance but the insurance company writing the insurance denies coverage thereunder, or has become bankrupt, or there is no bond or deposit of money or securities as provided in G.S. 20‑279.24 or 20‑279.25 in lieu of the bodily injury and property damage liability insurance, or the owner of the motor vehicle has not qualified as a self‑insurer under the provisions of G.S. 20‑279.33, or a vehicle that is not subject to the provisions of the Motor Vehicle Safety and Financial Responsibility Act; but the term "uninsured motor vehicle" shall not include:

a.         A motor vehicle owned by the named insured;

b.         A motor vehicle that is owned or operated by a self‑insurer within the meaning of any motor vehicle financial responsibility law, motor carrier law or any similar law;

c.         A motor vehicle that is owned by the United States of America, Canada, a state, or any agency of any of the foregoing (excluding, however, political subdivisions thereof);

d.         A land motor vehicle or trailer, if operated on rails or crawler‑treads or while located for use as a residence or premises and not as a vehicle; or

e.         A farm‑type tractor or equipment designed for use principally off public roads, except while actually upon public roads.

For purposes of this section "persons insured" means the named insured and, while resident of the same household, the spouse of any named insured and relatives of either, while in a motor vehicle or otherwise, and any person who uses with the consent, expressed or implied, of the named insured, the motor vehicle to which the policy applies and a guest in the motor vehicle to which the policy applies or the personal representative of any of the above or any other person or persons in lawful possession of the motor vehicle.

Notwithstanding the provisions of this subsection, no policy of motor vehicle liability insurance applicable solely to commercial motor vehicles as defined in G.S. 20‑4.01(3d) or applicable solely to fleet vehicles shall be required to provide uninsured motorist coverage. Any motor vehicle liability policy that insures both commercial motor vehicles as defined in G.S. 20‑4.01(3d) and noncommercial motor vehicles shall provide uninsured motorist coverage in accordance with the provisions of this subsection in amounts equal to the highest limits of bodily injury and property damage liability coverage for any one noncommercial motor vehicle insured under the policy, subject to the right of the insured to purchase higher uninsured motorist bodily injury liability coverage limits as set forth in this subsection. For the purpose of the immediately preceding sentence, noncommercial motor vehicle shall mean any motor vehicle that is not a commercial motor vehicle as defined in G.S. 20‑4.01(3d), but that is otherwise subject to the requirements of this subsection.

(3)        (Effective February 1, 2010) No policy of bodily injury liability insurance, covering liability arising out of the ownership, maintenance, or use of any motor vehicle, shall be delivered or issued for delivery in this State with respect to any motor vehicle registered or principally garaged in this State unless coverage is provided therein or supplemental thereto, under provisions filed with and approved by the Commissioner of Insurance, for the protection of persons insured thereunder who are legally entitled to recover damages from owners or operators of uninsured motor vehicles and hit‑and‑run motor vehicles because of bodily injury, sickness or disease, including death, resulting therefrom. The limits of such uninsured motorist bodily injury coverage shall be equal to the highest limits of bodily injury liability coverage for any one vehicle insured under the policy; provided, however, that (i) the limits shall not exceed one million dollars ($1,000,000) per person and one million dollars ($1,000,000) per accident regardless of whether the highest limits of bodily injury liability coverage for any one vehicle insured under the policy exceed those limits and (ii) a named insured may purchase greater or lesser limits, except that the limits shall not be less than the bodily injury liability limits required pursuant to subdivision (2) of this subsection, and in no event shall an insurer be required by this subdivision to sell uninsured motorist bodily injury coverage at limits that exceed one million dollars ($1,000,000) per person and one million dollars ($1,000,000) per accident. When the policy is issued and renewed, the insurer shall notify the named insured as provided in subsection (m) of this section. The provisions shall include coverage for the protection of persons insured under the policy who are legally entitled to recover damages from owners or operators of uninsured motor vehicles because of injury to or destruction of the property of such insured. The limits of such uninsured motorist property damage coverage shall be equal to the highest limits of property damage liability coverage for any one vehicle insured under the policy; provided, however, that (i) the limits shall not exceed one million dollars ($1,000,000) per accident regardless of whether the highest limits of property damage liability coverage for any one vehicle insured under the policy exceed those limits and (ii) a named insured may purchase lesser limits, except that the limits shall not be less than the property damage liability limits required pursuant to subdivision (2) of this subsection. When the policy is issued and renewed, the insurer shall notify the named insured as provided in subsection (m) of this section. For uninsured motorist property damage coverage, the limits purchased by the named insured shall be subject, for each insured, to an exclusion of the first one hundred dollars ($100.00) of such damages. The provision shall further provide that a written statement by the liability insurer, whose name appears on the certification of financial responsibility made by the owner of any vehicle involved in an accident with the insured, that the other motor vehicle was not covered by insurance at the time of the accident with the insured shall operate as a prima facie presumption that the operator of the other motor vehicle was uninsured at the time of the accident with the insured for the purposes of recovery under this provision of the insured's liability insurance policy.

If a person who is legally entitled to recover damages from the owner or operator of an uninsured motor vehicle is an insured under the uninsured motorist coverage of a policy that insures more than one motor vehicle, that person shall not be permitted to combine the uninsured motorist limit applicable to any one motor vehicle with the uninsured motorist limit applicable to any other motor vehicle to determine the total amount of uninsured motorist coverage available to that person. If a person who is legally entitled to recover damages from the owner or operator of an uninsured motor vehicle is an insured under the uninsured motorist coverage of more than one policy, that person may combine the highest applicable uninsured motorist limit available under each policy to determine the total amount of uninsured motorist coverage available to that person. The previous sentence shall apply only to insurance on nonfleet private passenger motor vehicles as described in G.S. 58‑40‑10(1) and (2).

In addition to the above requirements relating to uninsured motorist insurance, every policy of bodily injury liability insurance covering liability arising out of the ownership, maintenance or use of any motor vehicle, which policy is delivered or issued for delivery in this State, shall be subject to the following provisions which need not be contained therein.

a.         A provision that the insurer shall be bound by a final judgment taken by the insured against an uninsured motorist if the insurer has been served with copy of summons, complaint or other process in the action against the uninsured motorist by registered or certified mail, return receipt requested, or in any manner provided by law; provided however, that the determination of whether a motorist is uninsured may be decided only by an action against the insurer alone. The insurer, upon being served as herein provided, shall be a party to the action between the insured and the uninsured motorist though not named in the caption of the pleadings and may defend the suit in the name of the uninsured motorist or in its own name. The insurer, upon being served with copy of summons, complaint or other pleading, shall have the time allowed by statute in which to answer, demur or otherwise plead (whether the pleading is verified or not) to the summons, complaint or other process served upon it. The consent of the insurer shall not be required for the initiation of suit by the insured against the uninsured motorist: Provided, however, no action shall be initiated by the insured until 60 days following the posting of notice to the insurer at the address shown on the policy or after personal delivery of the notice to the insurer or its agent setting forth the belief of the insured that the prospective defendant or defendants are uninsured motorists. No default judgment shall be entered when the insurer has timely filed an answer or other pleading as required by law. The failure to post notice to the insurer 60 days in advance of the initiation of suit shall not be grounds for dismissal of the action, but shall automatically extend the time for the filing of an answer or other pleadings to 60 days after the time of service of the summons, complaint, or other process on the insurer.

b.         Where the insured, under the uninsured motorist coverage, claims that he has sustained bodily injury as the result of collision between motor vehicles and asserts that the identity of the operator or owner of a vehicle (other than a vehicle in which the insured is a passenger) cannot be ascertained, the insured may institute an action directly against the insurer: Provided, in that event, the insured, or someone in his behalf, shall report the accident within 24 hours or as soon thereafter as may be practicable, to a police officer, peace officer, other judicial officer, or to the Commissioner of Motor Vehicles. The insured shall also within a reasonable time give notice to the insurer of his injury, the extent thereof, and shall set forth in the notice the time, date and place of the injury. Thereafter, on forms to be mailed by the insurer within 15 days following receipt of the notice of the accident to the insurer, the insured shall furnish to insurer any further reasonable information concerning the accident and the injury that the insurer requests. If the forms are not furnished within 15 days, the insured is deemed to have complied with the requirements for furnishing information to the insurer. Suit may not be instituted against the insurer in less than 60 days from the posting of the first notice of the injury or accident to the insurer at the address shown on the policy or after personal delivery of the notice to the insurer or its agent. The failure to post notice to the insurer 60 days before the initiation of the suit shall not be grounds for dismissal of the action, but shall automatically extend the time for filing of an answer or other pleadings to 60 days after the time of service of the summons, complaint, or other process on the insurer.

Provided under this section the term "uninsured motor vehicle" shall include, but not be limited to, an insured motor vehicle where the liability insurer thereof is unable to make payment with respect to the legal liability within the limits specified therein because of insolvency.

An insurer's insolvency protection shall be applicable only to accidents occurring during a policy period in which its insured's uninsured motorist coverage is in effect where the liability insurer of the tort‑feasor becomes insolvent within three years after such an accident. Nothing herein shall be construed to prevent any insurer from affording insolvency protection under terms and conditions more favorable to the insured than is provided herein.

In the event of payment to any person under the coverage required by this section and subject to the terms and conditions of coverage, the insurer making payment shall, to the extent thereof, be entitled to the proceeds of any settlement for judgment resulting from the exercise of any limits of recovery of that person against any person or organization legally responsible for the bodily injury for which the payment is made, including the proceeds recoverable from the assets of the insolvent insurer.

For the purpose of this section, an "uninsured motor vehicle" shall be a motor vehicle as to which there is no bodily injury liability insurance and property damage liability insurance in at least the amounts specified in subsection (c) of G.S. 20‑279.5, or there is that insurance but the insurance company writing the insurance denies coverage thereunder, or has become bankrupt, or there is no bond or deposit of money or securities as provided in G.S. 20‑279.24 or 20‑279.25 in lieu of the bodily injury and property damage liability insurance, or the owner of the motor vehicle has not qualified as a self‑insurer under the provisions of G.S. 20‑279.33, or a vehicle that is not subject to the provisions of the Motor Vehicle Safety and Financial Responsibility Act; but the term "uninsured motor vehicle" shall not include:

a.         A motor vehicle owned by the named insured;

b.         A motor vehicle that is owned or operated by a self‑insurer within the meaning of any motor vehicle financial responsibility law, motor carrier law or any similar law;

c.         A motor vehicle that is owned by the United States of America, Canada, a state, or any agency of any of the foregoing (excluding, however, political subdivisions thereof);

d.         A land motor vehicle or trailer, if operated on rails or crawler‑treads or while located for use as a residence or premises and not as a vehicle; or

e.         A farm‑type tractor or equipment designed for use principally off public roads, except while actually upon public roads.

For purposes of this section "persons insured" means the named insured and, while resident of the same household, the spouse of any named insured and relatives of either, while in a motor vehicle or otherwise, and any person who uses with the consent, expressed or implied, of the named insured, the motor vehicle to which the policy applies and a guest in the motor vehicle to which the policy applies or the personal representative of any of the above or any other person or persons in lawful possession of the motor vehicle.

Notwithstanding the provisions of this subsection, no policy of motor vehicle liability insurance applicable solely to commercial motor vehicles as defined in G.S. 20‑4.01(3d) or applicable solely to fleet vehicles shall be required to provide uninsured motorist coverage. When determining whether a policy is applicable solely to fleet vehicles, the insurer may rely upon the number of vehicles reported by the insured at the time of the issuance of the policy for the policy term in question. In the event of a renewal of the policy, when determining whether a policy is applicable solely to fleet vehicles, the insurer may rely upon the number of vehicles reported by the insured at the time of the renewal of the policy for the policy term in question. Any motor vehicle liability policy that insures both commercial motor vehicles as defined in G.S. 20‑4.01(3d) and noncommercial motor vehicles shall provide uninsured motorist coverage in accordance with the provisions of this subsection in amounts equal to the highest limits of bodily injury and property damage liability coverage for any one noncommercial motor vehicle insured under the policy, subject to the right of the insured to purchase greater or lesser uninsured motorist bodily injury coverage limits and lesser uninsured motorist property damage coverage limits as set forth in this subsection. For the purpose of the immediately preceding sentence, noncommercial motor vehicle shall mean any motor vehicle that is not a commercial motor vehicle as defined in G.S. 20‑4.01(3d), but that is otherwise subject to the requirements of this subsection.

(4)        (Effective until February 1, 2010) Shall, in addition to the coverages set forth in subdivisions (2) and (3) of this subsection, provide underinsured motorist coverage, to be used only with a policy that is written at limits that exceed those prescribed by subdivision (2) of this section, with limits equal to the highest limits of bodily injury liability coverage for any one vehicle insured under the policy. The named insured may purchase underinsured motorist coverage with greater limits, subject to the limitation that in no event shall the underinsured motorist coverage limits exceed one million dollars ($1,000,000) per person and one million dollars ($1,000.000) per accident. The insurer shall notify the named insured of his or her right to purchase underinsured motorist coverage with greater limits, when the policy is issued and renewed, as provided in subsection (m) of this section. An "uninsured motor vehicle," as described in subdivision (3) of this subsection, includes an "underinsured highway vehicle," which means a highway vehicle with respect to the ownership, maintenance, or use of which, the sum of the limits of liability under all bodily injury liability bonds and insurance policies applicable at the time of the accident is less than the applicable limits of underinsured motorist coverage for the vehicle involved in the accident and insured under the owner's policy. For purposes of an underinsured motorist claim asserted by a person injured in an accident where more than one person is injured, a highway vehicle will also be an "underinsured highway vehicle" if the total amount actually paid to that person under all bodily injury liability bonds and insurance policies applicable at the time of the accident is less than the applicable limits of underinsured motorist coverage for the vehicle involved in the accident and insured under the owner's policy. Notwithstanding the immediately preceding sentence, a highway vehicle shall not be an "underinsured motor vehicle" for purposes of an underinsured motorist claim under an owner's policy insuring that vehicle unless the owner's policy insuring that vehicle provides underinsured motorist coverage with limits that are greater than that policy's bodily injury liability limits. For the purposes of this subdivision, the term "highway vehicle" means a land motor vehicle or trailer other than (i) a farm‑type tractor or other vehicle designed for use principally off public roads and while not upon public roads, (ii) a vehicle operated on rails or crawler‑treads, or (iii) a vehicle while located for use as a residence or premises. The provisions of subdivision (3) of this subsection shall apply to the coverage required by this subdivision. Underinsured motorist coverage is deemed to apply when, by reason of payment of judgment or settlement, all liability bonds or insurance policies providing coverage for bodily injury caused by the ownership, maintenance, or use of the underinsured highway vehicle have been exhausted. Exhaustion of that liability coverage for the purpose of any single liability claim presented for underinsured motorist coverage is deemed to occur when either (a) the limits of liability per claim have been paid upon the claim, or (b) by reason of multiple claims, the aggregate per occurrence limit of liability has been paid. Underinsured motorist coverage is deemed to apply to the first dollar of an underinsured motorist coverage claim beyond amounts paid to the claimant under the exhausted liability policy.

In any event, the limit of underinsured motorist coverage applicable to any claim is determined to be the difference between the amount paid to the claimant under the exhausted liability policy or policies and the limit of underinsured motorist coverage applicable to the motor vehicle involved in the accident. Furthermore, if a claimant is an insured under the underinsured motorist coverage on separate or additional policies, the limit of underinsured motorist coverage applicable to the claimant is the difference between the amount paid to the claimant under the exhausted liability policy or policies and the total limits of the claimant's underinsured motorist coverages as determined by combining the highest limit available under each policy; provided that this sentence shall apply only to insurance on nonfleet private passenger motor vehicles as described in G.S. 58‑40‑15(9) and (10). The underinsured motorist limits applicable to any one motor vehicle under a policy shall not be combined with or added to the limits applicable to any other motor vehicle under that policy.

An underinsured motorist insurer may at its option, upon a claim pursuant to underinsured motorist coverage, pay moneys without there having first been an exhaustion of the liability insurance policy covering the ownership, use, and maintenance of the underinsured highway vehicle. In the event of payment, the underinsured motorist insurer shall be either: (a) entitled to receive by assignment from the claimant any right or (b) subrogated to the claimant's right regarding any claim the claimant has or had against the owner, operator, or maintainer of the underinsured highway vehicle, provided that the amount of the insurer's right by subrogation or assignment shall not exceed payments made to the claimant by the insurer. No insurer shall exercise any right of subrogation or any right to approve settlement with the original owner, operator, or maintainer of the underinsured highway vehicle under a policy providing coverage against an underinsured motorist where the insurer has been provided with written notice before a settlement between its insured and the underinsured motorist and the insurer fails to advance a payment to the insured in an amount equal to the tentative settlement within 30 days following receipt of that notice. Further, the insurer shall have the right, at its election, to pursue its claim by assignment or subrogation in the name of the claimant, and the insurer shall not be denominated as a party in its own name except upon its own election. Assignment or subrogation as provided in this subdivision shall not, absent contrary agreement, operate to defeat the claimant's right to pursue recovery against the owner, operator, or maintainer of the underinsured highway vehicle for damages beyond those paid by the underinsured motorist insurer. The claimant and the underinsured motorist insurer may join their claims in a single suit without requiring that the insurer be named as a party. Any claimant who intends to pursue recovery against the owner, operator, or maintainer of the underinsured highway vehicle for moneys beyond those paid by the underinsured motorist insurer shall before doing so give notice to the insurer and give the insurer, at its expense, the opportunity to participate in the prosecution of the claim. Upon the entry of judgment in a suit upon any such claim in which the underinsured motorist insurer and claimant are joined, payment upon the judgment, unless otherwise agreed to, shall be applied pro rata to the claimant's claim beyond payment by the insurer of the owner, operator or maintainer of the underinsured highway vehicle and the claim of the underinsured motorist insurer.

A party injured by the operation of an underinsured highway vehicle who institutes a suit for the recovery of moneys for those injuries and in such an amount that, if recovered, would support a claim under underinsured motorist coverage shall give notice of the initiation of the suit to the underinsured motorist insurer as well as to the insurer providing primary liability coverage upon the underinsured highway vehicle. Upon receipt of notice, the underinsured motorist insurer shall have the right to appear in defense of the claim without being named as a party therein, and without being named as a party may participate in the suit as fully as if it were a party. The underinsured motorist insurer may elect, but may not be compelled, to appear in the action in its own name and present therein a claim against other parties; provided that application is made to and approved by a presiding superior court judge, in any such suit, any insurer providing primary liability insurance on the underinsured highway vehicle may upon payment of all of its applicable limits of liability be released from further liability or obligation to participate in the defense of such proceeding. However, before approving any such application, the court shall be persuaded that the owner, operator, or maintainer of the underinsured highway vehicle against whom a claim has been made has been apprised of the nature of the proceeding and given his right to select counsel of his own choice to appear in the action on his separate behalf. If an underinsured motorist insurer, following the approval of the application, pays in settlement or partial or total satisfaction of judgment moneys to the claimant, the insurer shall be subrogated to or entitled to an assignment of the claimant's rights against the owner, operator, or maintainer of the underinsured highway vehicle and, provided that adequate notice of right of independent representation was given to the owner, operator, or maintainer, a finding of liability or the award of damages shall be res judicata between the underinsured motorist insurer and the owner, operator, or maintainer of underinsured highway vehicle.

As consideration for payment of policy limits by a liability insurer on behalf of the owner, operator, or maintainer of an underinsured motor vehicle, a party injured by an underinsured motor vehicle may execute a contractual covenant not to enforce against the owner, operator, or maintainer of the vehicle any judgment that exceeds the policy limits. A covenant not to enforce judgment shall not preclude the injured party from pursuing available underinsured motorist benefits, unless the terms of the covenant expressly provide otherwise, and shall not preclude an insurer providing underinsured motorist coverage from pursuing any right of subrogation.

Notwithstanding the provisions of this subsection, no policy of motor vehicle liability insurance applicable solely to commercial motor vehicles as defined in G.S. 20‑4.01(3d) or applicable solely to fleet vehicles shall be required to provide underinsured motorist coverage. Any motor vehicle liability policy that insures both commercial motor vehicles as defined in G.S. 20‑4.01(3d) and noncommercial motor vehicles shall provide underinsured motorist coverage in accordance with the provisions of this subsection in an amount equal to the highest limits of bodily injury liability coverage for any one noncommercial motor vehicle insured under the policy, subject to the right of the insured to purchase higher underinsured motorist bodily injury liability coverage limits as set forth in this subsection. For the purpose of the immediately preceding sentence, noncommercial motor vehicle shall mean any motor vehicle that is not a commercial motor vehicle as defined in G.S. 20‑4.01(3d), but that is otherwise subject to the requirements of this subsection.

(4)        (Effective February 1, 2010) Shall, in addition to the coverages set forth in subdivisions (2) and (3) of this subsection, provide underinsured motorist coverage, to be used only with a policy that is written at limits that exceed those prescribed by subdivision (2) of this subsection. The limits of such underinsured motorist bodily injury coverage shall be equal to the highest limits of bodily injury liability coverage for any one vehicle insured under the policy; provided, however, that (i) the limits shall not exceed one million dollars ($1,000,000) per person and one million dollars ($1,000,000) per accident regardless of whether the highest limits of bodily injury liability coverage for any one vehicle insured under the policy exceed those limits, (ii) a named insured may purchase greater or lesser limits, except that the limits shall exceed the bodily injury liability limits required pursuant to subdivision (2) of this subsection, and in no event shall an insurer be required by this subdivision to sell underinsured motorist bodily injury coverage at limits that exceed one million dollars ($1,000,000) per person and one million dollars ($1,000,000) per accident, and (iii) the limits shall be equal to the limits of uninsured motorist bodily injury coverage purchased pursuant to subdivision (3) of this subsection. When the policy is issued and renewed, the insurer shall notify the named insured as provided in subsection (m) of this section. An "uninsured motor vehicle," as described in subdivision (3) of this subsection, includes an "underinsured highway vehicle," which means a highway vehicle with respect to the ownership, maintenance, or use of which, the sum of the limits of liability under all bodily injury liability bonds and insurance policies applicable at the time of the accident is less than the applicable limits of underinsured motorist coverage for the vehicle involved in the accident and insured under the owner's policy. For purposes of an underinsured motorist claim asserted by a person injured in an accident where more than one person is injured, a highway vehicle will also be an "underinsured highway vehicle" if the total amount actually paid to that person under all bodily injury liability bonds and insurance policies applicable at the time of the accident is less than the applicable limits of underinsured motorist coverage for the vehicle involved in the accident and insured under the owner's policy. Notwithstanding the immediately preceding sentence, a highway vehicle shall not be an "underinsured motor vehicle" for purposes of an underinsured motorist claim under an owner's policy insuring that vehicle unless the owner's policy insuring that vehicle provides underinsured motorist coverage with limits that are greater than that policy's bodily injury liability limits. For the purposes of this subdivision, the term "highway vehicle" means a land motor vehicle or trailer other than (i) a farm‑type tractor or other vehicle designed for use principally off public roads and while not upon public roads, (ii) a vehicle operated on rails or crawler‑treads, or (iii) a vehicle while located for use as a residence or premises. The provisions of subdivision (3) of this subsection shall apply to the coverage required by this subdivision. Underinsured motorist coverage is deemed to apply when, by reason of payment of judgment or settlement, all liability bonds or insurance policies providing coverage for bodily injury caused by the ownership, maintenance, or use of the underinsured highway vehicle have been exhausted. Exhaustion of that liability coverage for the purpose of any single liability claim presented for underinsured motorist coverage is deemed to occur when either (a) the limits of liability per claim have been paid upon the claim, or (b) by reason of multiple claims, the aggregate per occurrence limit of liability has been paid. Underinsured motorist coverage is deemed to apply to the first dollar of an underinsured motorist coverage claim beyond amounts paid to the claimant under the exhausted liability policy.

In any event, the limit of underinsured motorist coverage applicable to any claim is determined to be the difference between the amount paid to the claimant under the exhausted liability policy or policies and the limit of underinsured motorist coverage applicable to the motor vehicle involved in the accident. Furthermore, if a claimant is an insured under the underinsured motorist coverage on separate or additional policies, the limit of underinsured motorist coverage applicable to the claimant is the difference between the amount paid to the claimant under the exhausted liability policy or policies and the total limits of the claimant's underinsured motorist coverages as determined by combining the highest limit available under each policy; provided that this sentence shall apply only to insurance on nonfleet private passenger motor vehicles as described in G.S. 58‑40‑15(9) and (10). The underinsured motorist limits applicable to any one motor vehicle under a policy shall not be combined with or added to the limits applicable to any other motor vehicle under that policy.

An underinsured motorist insurer may at its option, upon a claim pursuant to underinsured motorist coverage, pay moneys without there having first been an exhaustion of the liability insurance policy covering the ownership, use, and maintenance of the underinsured highway vehicle. In the event of payment, the underinsured motorist insurer shall be either: (a) entitled to receive by assignment from the claimant any right or (b) subrogated to the claimant's right regarding any claim the claimant has or had against the owner, operator, or maintainer of the underinsured highway vehicle, provided that the amount of the insurer's right by subrogation or assignment shall not exceed payments made to the claimant by the insurer. No insurer shall exercise any right of subrogation or any right to approve settlement with the original owner, operator, or maintainer of the underinsured highway vehicle under a policy providing coverage against an underinsured motorist where the insurer has been provided with written notice before a settlement between its insured and the underinsured motorist and the insurer fails to advance a payment to the insured in an amount equal to the tentative settlement within 30 days following receipt of that notice. Further, the insurer shall have the right, at its election, to pursue its claim by assignment or subrogation in the name of the claimant, and the insurer shall not be denominated as a party in its own name except upon its own election. Assignment or subrogation as provided in this subdivision shall not, absent contrary agreement, operate to defeat the claimant's right to pursue recovery against the owner, operator, or maintainer of the underinsured highway vehicle for damages beyond those paid by the underinsured motorist insurer. The claimant and the underinsured motorist insurer may join their claims in a single suit without requiring that the insurer be named as a party. Any claimant who intends to pursue recovery against the owner, operator, or maintainer of the underinsured highway vehicle for moneys beyond those paid by the underinsured motorist insurer shall before doing so give notice to the insurer and give the insurer, at its expense, the opportunity to participate in the prosecution of the claim. Upon the entry of judgment in a suit upon any such claim in which the underinsured motorist insurer and claimant are joined, payment upon the judgment, unless otherwise agreed to, shall be applied pro rata to the claimant's claim beyond payment by the insurer of the owner, operator or maintainer of the underinsured highway vehicle and the claim of the underinsured motorist insurer.

A party injured by the operation of an underinsured highway vehicle who institutes a suit for the recovery of moneys for those injuries and in such an amount that, if recovered, would support a claim under underinsured motorist coverage shall give notice of the initiation of the suit to the underinsured motorist insurer as well as to the insurer providing primary liability coverage upon the underinsured highway vehicle. Upon receipt of notice, the underinsured motorist insurer shall have the right to appear in defense of the claim without being named as a party therein, and without being named as a party may participate in the suit as fully as if it were a party. The underinsured motorist insurer may elect, but may not be compelled, to appear in the action in its own name and present therein a claim against other parties; provided that application is made to and approved by a presiding superior court judge, in any such suit, any insurer providing primary liability insurance on the underinsured highway vehicle may upon payment of all of its applicable limits of liability be released from further liability or obligation to participate in the defense of such proceeding. However, before approving any such application, the court shall be persuaded that the owner, operator, or maintainer of the underinsured highway vehicle against whom a claim has been made has been apprised of the nature of the proceeding and given his right to select counsel of his own choice to appear in the action on his separate behalf. If an underinsured motorist insurer, following the approval of the application, pays in settlement or partial or total satisfaction of judgment moneys to the claimant, the insurer shall be subrogated to or entitled to an assignment of the claimant's rights against the owner, operator, or maintainer of the underinsured highway vehicle and, provided that adequate notice of right of independent representation was given to the owner, operator, or maintainer, a finding of liability or the award of damages shall be res judicata between the underinsured motorist insurer and the owner, operator, or maintainer of underinsured highway vehicle.

As consideration for payment of policy limits by a liability insurer on behalf of the owner, operator, or maintainer of an underinsured motor vehicle, a party injured by an underinsured motor vehicle may execute a contractual covenant not to enforce against the owner, operator, or maintainer of the vehicle any judgment that exceeds the policy limits. A covenant not to enforce judgment shall not preclude the injured party from pursuing available underinsured motorist benefits, unless the terms of the covenant expressly provide otherwise, and shall not preclude an insurer providing underinsured motorist coverage from pursuing any right of subrogation.

Notwithstanding the provisions of this subsection, no policy of motor vehicle liability insurance applicable solely to commercial motor vehicles as defined in G.S. 20‑4.01(3d) or applicable solely to fleet vehicles shall be required to provide underinsured motorist coverage. When determining whether a policy is applicable solely to fleet vehicles, the insurer may rely upon the number of vehicles reported by the insured at the time of the issuance of the policy for the policy term in question. In the event of a renewal of the policy, when determining whether a policy is applicable solely to fleet vehicles, the insurer may rely upon the number of vehicles reported by the insured at the time of the renewal of the policy for the policy term in question. Any motor vehicle liability policy that insures both commercial motor vehicles as defined in G.S. 20‑4.01(3d) and noncommercial motor vehicles shall provide underinsured motorist coverage in accordance with the provisions of this subsection in an amount equal to the highest limits of bodily injury liability coverage for any one noncommercial motor vehicle insured under the policy, subject to the right of the insured to purchase greater or lesser underinsured motorist bodily injury liability coverage limits as set forth in this subsection. For the purpose of the immediately preceding sentence, noncommercial motor vehicle shall mean any motor vehicle that is not a commercial motor vehicle as defined in G.S. 20‑4.01(3d), but that is otherwise subject to the requirements of this subsection.

(c)        Such operator's policy of liability insurance shall insure the person named as insured therein against loss from the liability imposed upon him by law for damages arising out of the use by him of any motor vehicle not owned by him, and within 30 days following the date of its delivery to him of any motor vehicle owned by him, within the same territorial limits and subject to the same limits of liability as are set forth above with respect to an owner's policy of liability insurance.

(d)        Such motor vehicle liability policy shall state the name and address of the named insured, the coverage afforded by the policy, the premium charged therefor, the policy period and the limits of liability, and shall contain an agreement or be endorsed that insurance is provided thereunder in accordance with the coverage defined in this Article as respects bodily injury and death or property damage, or both, and is subject to all the provisions of this Article.

(d1)      Such motor vehicle liability policy shall provide an alternative method of determining the amount of property damage to a motor vehicle when liability for coverage for the claim is not in dispute. For a claim for property damage to a motor vehicle against an insurer, the policy shall provide that if:

(1)        The claimant and the insurer fail to agree as to the difference in fair market value of the vehicle immediately before the accident and immediately after the accident; and

(2)        The difference in the claimant's and the insurer's estimate of the diminution in fair market value is greater than two thousand dollars ($2,000) or twenty‑five percent (25%) of the fair market retail value of the vehicle prior to the accident as determined by the latest edition of the National Automobile Dealers Association Pricing Guide Book or other publications approved by the Commissioner of Insurance, whichever is less, then on the written demand of either the claimant or the insurer, each shall select a competent and disinterested appraiser and notify the other of the appraiser selected within 20 days after the demand. The appraisers shall then appraise the loss. Should the appraisers fail to agree, they shall then select a competent and disinterested appraiser to serve as an umpire. If the appraisers cannot agree upon an umpire within 15 days, either the claimant or the insurer may request that a magistrate resident in the county where the insured motor vehicle is registered or the county where the accident occurred select the umpire. The appraisers shall then submit their differences to the umpire. The umpire then shall prepare a report determining the amount of the loss and shall file the report with the insurer and the claimant. The agreement of the two appraisers or the report of the umpire, when filed with the insurer and the claimant, shall determine the amount of the damages. In preparing the report, the umpire shall not award damages that are higher or lower than the determinations of the appraisers. In no event shall appraisers or the umpire make any determination as to liability for damages or as to whether the policy provides coverage for claims asserted. The claimant or the insurer shall have 15 days from the filing of the report to reject the report and notify the other party of such rejection. If the report is not rejected within 15 days from the filing of the report, the report shall be binding upon both the claimant and the insurer. Each appraiser shall be paid by the party selecting the appraiser, and the expenses of appraisal and umpire shall be paid by the parties equally. For purposes of this section, "appraiser" and "umpire" shall mean a person who as a part of his or her regular employment is in the business of advising relative to the nature and amount of motor vehicle damage and the fair market value of damaged and undamaged motor vehicles.

(e)        Uninsured or underinsured motorist coverage that is provided as part of a motor vehicle liability policy shall insure that portion of a loss uncompensated by any workers' compensation law and the amount of an employer's lien determined pursuant to G.S. 97‑10.2(h) or (j). In no event shall this subsection be construed to require that coverage exceed the applicable uninsured or underinsured coverage limits of the motor vehicle policy or allow a recovery for damages already paid by workers' compensation. The policy need not insure a loss from any liability for damage to property owned by, rented to, in charge of or transported by the insured.

(f)         Every motor vehicle liability policy shall be subject to the following provisions which need not be contained therein:

(1)        Except as hereinafter provided, the liability of the insurance carrier with respect to the insurance required by this Article shall become absolute whenever injury or damage covered by said motor vehicle liability policy occurs; said policy may not be canceled or annulled as to such liability by any agreement between the insurance carrier and the insured after the occurrence of the injury or damage; no statement made by the insured or on his behalf and no violation of said policy shall defeat or void said policy. As to policies issued to insureds in this State under the assigned risk plan or through the North Carolina Motor Vehicle Reinsurance Facility, a default judgment taken against such an insured shall not be used as a basis for obtaining judgment against the insurer unless counsel for the plaintiff has forwarded to the insurer, or to one of its agents, by registered or certified mail with return receipt requested, or served by any other method of service provided by law, a copy of summons, complaint, or other pleadings, filed in the action. The return receipt shall, upon its return to plaintiff's counsel, be filed with the clerk of court wherein the action is pending against the insured and shall be admissible in evidence as proof of notice to the insurer. The refusal of insurer or its agent to accept delivery of the registered mail, as provided in this section, shall not affect the validity of such notice and any insurer or agent of an insurer refusing to accept such registered mail shall be charged with the knowledge of the contents of such notice. When notice has been sent to an agent of the insurer such notice shall be notice to the insurer. The word "agent" as used in this subsection shall include, but shall not be limited to, any person designated by the insurer as its agent for the service of process, any person duly licensed by the insurer in the State as insurance agent, any general agent of the company in the State of North Carolina, and any employee of the company in a managerial or other responsible position, or the North Carolina Commissioner of Insurance; provided, where the return receipt is signed by an employee of the insurer or an employee of an agent for the insurer, shall be deemed for the purposes of this subsection to have been received. The term "agent" as used in this subsection shall not include a producer of record or broker, who forwards an application for insurance to the North Carolina Motor Vehicle Reinsurance Facility.

The insurer, upon receipt of summons, complaint or other process, shall be entitled, upon its motion, to intervene in the suit against its insured as a party defendant and to defend the same in the name of its insured. In the event of such intervention by an insurer it shall become a named party defendant. The insurer shall have 30 days from the signing of the return receipt acknowledging receipt of the summons, complaint or other pleading in which to file a motion to intervene, along with any responsive pleading, whether verified or not, which it may deem necessary to protect its interest: Provided, the court having jurisdiction over the matter may, upon motion duly made, extend the time for the filing of responsive pleading or continue the trial of the matter for the purpose of affording the insurer a reasonable time in which to file responsive pleading or defend the action. If, after receiving copy of the summons, complaint or other pleading, the insurer elects not to defend the action, if coverage is in fact provided by the policy, the insurer shall be bound to the extent of its policy limits to the judgment taken by default against the insured, and noncooperation of the insured shall not be a defense.

If the plaintiff initiating an action against the insured has complied with the provisions of this subsection, then, in such event, the insurer may not cancel or annul the policy as to such liability and the defense of noncooperation shall not be available to the insurer: Provided, however, nothing in this section shall be construed as depriving an insurer of its defenses that the policy was not in force at the time in question, that the operator was not an "insured" under policy provisions, or that the policy had been lawfully canceled at the time of the accident giving rise to the cause of action.

Provided further that the provisions of this subdivision shall not apply when the insured has delivered a copy of the summons, complaint or other pleadings served on him to his insurance carrier within the time provided by law for filing answer, demurrer or other pleadings.

(2)        The satisfaction by the insured of a judgment for such injury or damage shall not be a condition precedent to the right or duty of the insurance carrier to make payment on account of such injury or damage;

(3)        The insurance carrier shall have the right to settle any claim covered by the policy, and if such settlement is made in good faith, the amount thereof shall be deductible from the limits of liability specified in subdivision (2) of subsection (b) of this section;

(4)        The policy, the written application therefor, if any, and any rider or endorsement which does not conflict with the provisions of the Article shall constitute the entire contract between the parties.

(g)        Any policy which grants the coverage required for a motor vehicle liability policy may also grant any lawful coverage in excess of or in addition to the coverage specified for a motor vehicle liability policy and such excess or additional coverage shall not be subject to the provisions of this Article. With respect to a policy which grants such excess or additional coverage the term "motor vehicle liability policy" shall apply only to that part of the coverage which is required by this section.

(h)        Any motor vehicle liability policy may provide that the insured shall reimburse the insurance carrier for any payment the insurance carrier would not have been obligated to make under the terms of the policy except for the provisions of this Article.

(i)         Any motor vehicle liability policy may provide for the prorating of the insurance thereunder with other valid and collectible insurance.

(j)         The requirements for a motor vehicle liability policy may be fulfilled by the policies of one or more insurance carriers which policies together meet such requirements.

(k)        Any binder issued pending the issuance of a motor vehicle liability policy shall be deemed to fulfill the requirements for such a policy.

(l)         A party injured by an uninsured motor vehicle covered under a policy in amounts less than those set forth in G.S. 20‑279.5, may execute a contractual covenant not to enforce against the owner, operator, or maintainer of the uninsured vehicle any judgment that exceeds the liability policy limits, as consideration for payment of any applicable policy limits by the insurer where judgment exceeds the policy limits. A covenant not to enforce judgment shall not preclude the injured party from pursuing available uninsured motorist benefits, unless the terms of the covenant expressly provide otherwise, and shall not preclude an insurer providing uninsured motorist coverage from pursuing any right of subrogation.

(m)       (Effective until February 1, 2010) Every insurer that sells motor vehicle liability policies subject to the requirements of subdivisions (b)(3) and (b)(4) of this section shall give reasonable notice to the named insured, when the policy is issued and renewed, that the named insured may purchase uninsured motorist bodily injury coverage and, if applicable, underinsured motorist coverage with limits up to one million dollars ($1,000,000) per person and one million dollars ($1,000,000) per accident. An insurer shall be deemed to have given reasonable notice if it includes the following or substantially similar language on the policy's original and renewal declarations pages or in a separate notice accompanying the original and renewal declarations pages in at least 10 point type:

"NOTICE: YOU MAY PURCHASE UNINSURED MOTORIST BODILY INJURY COVERAGE AND, IF APPLICABLE, UNDERINSURED MOTORIST COVERAGE WITH LIMITS UP TO ONE MILLION DOLLARS ($1,000,000) PER PERSON AND ONE MILLION DOLLARS ($1,000,000) PER ACCIDENT. THIS INSURANCE PROTECTS YOU AND YOUR FAMILY AGAINST INJURIES CAUSED BY THE NEGLIGENCE OF OTHER DRIVERS WHO MAY HAVE LIMITED OR ONLY MINIMUM COVERAGE OR EVEN NO LIABILITY INSURANCE. YOU SHOULD CONTACT YOUR INSURANCE COMPANY OR AGENT TO DISCUSS YOUR OPTIONS FOR OBTAINING THIS ADDITIONAL COVERAGE. YOU SHOULD ALSO READ YOUR ENTIRE POLICY TO UNDERSTAND WHAT IS COVERED UNDER UNINSURED AND UNDERINSURED MOTORIST COVERAGES."

(m)       (Effective February 1, 2010) Every insurer that sells motor vehicle liability policies subject to the requirements of subdivisions (b)(3) and (b)(4) of this section shall, when issuing and renewing a policy, give reasonable notice to the named insured of all of the following:

(1)        The named insured is required to purchase uninsured motorist bodily injury coverage, uninsured motorist property damage coverage, and, if applicable, underinsured motorist bodily injury coverage.

(2)        The named insured's uninsured motorist bodily injury coverage limits shall be equal to the highest limits of bodily injury liability coverage for any one vehicle insured under the policy unless the insured elects to purchase greater or lesser limits for uninsured motorist bodily injury coverage.

(3)        The named insured's uninsured motorist property damage coverage limits shall be equal to the highest limits of property damage liability coverage for any one vehicle insured under the policy unless the insured elects to purchase lesser limits for uninsured motorist property damage coverage.

(4)        The named insured's underinsured motorist bodily injury coverage limits, if applicable, shall be equal to the highest limits of bodily injury liability coverage for any one vehicle insured under the policy unless the insured elects to purchase greater or lesser limits for underinsured motorist bodily injury coverage.

(5)        The named insured may purchase uninsured motorist bodily injury coverage and, if applicable, underinsured motorist coverage with limits up to one million dollars ($1,000,000) per person and one million dollars ($1,000,000) per accident.

An insurer shall be deemed to have given reasonable notice if it includes the following or substantially similar language on the policy's original and renewal declarations pages or in a separate notice accompanying the original and renewal declarations pages in at least 12 point type:

NOTICE: YOU ARE REQUIRED TO PURCHASE UNINSURED MOTORIST BODILY INJURY COVERAGE, UNINSURED MOTORIST PROPERTY DAMAGE COVERAGE AND, IN SOME CASES, UNDERINSURED MOTORIST BODILY INJURY COVERAGE. THIS INSURANCE PROTECTS YOU AND YOUR FAMILY AGAINST INJURIES AND PROPERTY DAMAGE CAUSED BY THE NEGLIGENCE OF OTHER DRIVERS WHO MAY HAVE LIMITED OR ONLY MINIMUM COVERAGE OR EVEN NO LIABILITY INSURANCE. YOU MAY PURCHASE UNINSURED MOTORIST BODILY INJURY COVERAGE AND, IF APPLICABLE, UNDERINSURED MOTORIST COVERAGE WITH LIMITS UP TO ONE MILLION DOLLARS ($1,000,000) PER PERSON AND ONE MILLION DOLLARS ($1,000,000) PER ACCIDENT OR AT SUCH LESSER LIMITS YOU CHOOSE. YOU CANNOT PURCHASE COVERAGE FOR LESS THAN THE MINIMUM LIMITS FOR THE BODILY INJURY AND PROPERTY DAMAGE COVERAGE THAT ARE REQUIRED FOR YOUR OWN VEHICLE. IF YOU DO NOT CHOOSE A GREATER OR LESSER LIMIT FOR UNINSURED MOTORIST BODILY INJURY COVERAGE, A LESSER LIMIT FOR UNINSURED MOTORIST PROPERTY DAMAGE COVERAGE, AND/OR A GREATER OR LESSER LIMIT FOR UNDERINSURED MOTORIST BODILY INJURY COVERAGE, THEN THE LIMITS FOR THE UNINSURED MOTORIST BODILY INJURY COVERAGE AND, IF APPLICABLE, THE UNDERINSURED MOTORIST BODILY INJURY COVERAGE WILL BE THE SAME AS THE HIGHEST LIMITS FOR BODILY INJURY LIABILITY COVERAGE FOR ANY ONE OF YOUR OWN VEHICLES INSURED UNDER THE POLICY AND THE LIMITS FOR THE UNINSURED MOTORIST PROPERTY DAMAGE COVERAGE WILL BE THE SAME AS THE HIGHEST LIMITS FOR PROPERTY DAMAGE LIABILITY COVERAGE FOR ANY ONE OF YOUR OWN VEHICLES INSURED UNDER THE POLICY. IF YOU WISH TO PURCHASE UNINSURED MOTORIST AND, IF APPLICABLE, UNDERINSURED MOTORIST COVERAGE AT DIFFERENT LIMITS THAN THE LIMITS FOR YOUR OWN VEHICLE INSURED UNDER THE POLICY, THEN YOU SHOULD CONTACT YOUR INSURANCE COMPANY OR AGENT TO DISCUSS YOUR OPTIONS FOR OBTAINING DIFFERENT COVERAGE LIMITS. YOU SHOULD ALSO READ YOUR ENTIRE POLICY TO UNDERSTAND WHAT IS COVERED UNDER UNINSURED AND UNDERINSURED MOTORIST COVERAGES.

(n)        Nothing in this section shall be construed to provide greater amounts of uninsured or underinsured motorist coverage in a liability policy than the insured has purchased from the insurer under this section.

(o)        An insurer that fails to comply with subsection (m) of this section is subject to a civil penalty under G.S. 58‑2‑70.  (1953, c. 1300, s. 21; 1955, c. 1355; 1961, c. 640; 1965, c. 156; c. 674, s. 1; c. 898; 1967, c. 277, s. 4; c. 854; c. 1159, s. 1; c. 1162, s. 1; c. 1186, s. 1; c. 1246, s. 1; 1971, c. 1205, s. 2; 1973, c. 745, s. 4; 1975, c. 326, ss. 1, 2; c. 716, s. 5; c. 866, ss. 1‑4; 1979, cc. 190, 675; c. 832, ss. 6, 7; 1983, c. 777, ss. 1, 2; 1985, c. 666, s. 74; 1985 (Reg. Sess., 1986), c. 1027, ss. 41, 42; 1987, c. 529; 1987 (Reg. Sess., 1988), c. 975, s. 33; 1991, c. 469, s. 4; c. 636, s. 3; c. 646, ss. 1, 2; c. 761, s. 12.3; 1991 (Reg. Sess., 1992), c. 837, s. 9; 1997‑396, ss. 2, 3; 1999‑195, s. 1; 1999‑228, s. 4; 2003‑311, ss. 1, 2; 2008‑124, ss. 1.1, 1.2; 2009‑440, s. 1; 2009‑561, s. 1; 2009‑566, s. 28.)



§ 20-279.22. Notice of cancellation or termination of certified policy.

§ 20‑279.22.  Notice of cancellation or termination of certified policy.

When an insurance carrier has certified a motor vehicle liability policy under G.S. 20‑279.19 or a policy under G.S. 20‑279.20, the insurance so certified shall not be canceled or terminated until at least 20 days after a notice of cancellation or termination of the insurance so certified shall be filed in the office of the Commissioner, except that such a policy subsequently procured and certified shall, on the effective date of its certification, terminate the insurance previously certified with respect to any motor vehicle designated in both certificates. (1953, c. 1300, s. 22.)



§ 20-279.23. Article not to affect other policies.

§ 20‑279.23.  Article not to affect other policies.

(a)        This Article shall not be held to apply to or affect policies of automobile insurance against liability which may now or hereafter be required by any other law of this State, and such policies, if they contain an agreement or are endorsed to conform to the requirements of this Article, may be certified as proof of financial responsibility under this Article.

(b)        This Article shall not be held to apply to or affect policies  insuring solely the insured named in the policy against liability resulting from the maintenance or use by persons in the insured's employ or on his behalf of motor vehicles not owned by the insured. (1953, c. 1300, s. 23.)



§ 20-279.24. Bond as proof.

§ 20‑279.24.  Bond as proof.

(a)        Proof of financial responsibility may be furnished by filing with the Commissioner the bond of a surety company duly authorized to transact business in the State or a bond with at least two individual sureties each owning real estate within this State, and together having equities in such real estate over and above any encumbrances thereon equal in value to at least twice the amount of such bond, which real estate shall be scheduled in the bond which shall be approved by the clerk of the superior court of the county wherein the real estate is situated. Such bond shall be conditioned for payments in amounts and under the same circumstances as would be required in a motor vehicle liability policy, and shall not be cancellable except after 20 days' written notice to the Commissioner. A certificate of the county tax supervisor or person performing the duties of the tax supervisor, showing the assessed valuation of each tract or parcel of real estate for tax purposes shall accompany a bond with individual sureties and, upon acceptance and approval by the Commissioner, the execution of such bond shall be proved before the clerk of the superior court of the county or counties wherein the land or any part thereof lies, and such bond shall be recorded in the office of the register of deeds of such county or counties. Such bond shall constitute a lien upon the real estate therein described from and after filing for recordation to the same extent as in the case of ordinary mortgages and shall be regarded as the equivalent of a mortgage or deed of trust. In the event of default in the terms of the bond the Commissioner may foreclose the lien thereof by making public sale upon publishing notice thereof as provided by G.S. 45‑21.17; provided, that any such sale shall be subject to the provisions for upset or increased bids and resales and the procedure therefor as set out in Part 2 of Article 2A of Chapter 45 of the General Statutes. The proceeds of such sale shall be applied by the Commissioner toward the discharge of liability upon the bond, any excess to be paid over to the surety whose property was sold. The Commissioner shall have power to so sell as much of the property of either or both sureties described in the bond as shall be deemed necessary to discharge the liability under the bond, and shall not be required to apportion or prorate the liability as between sureties.

If any surety is a married person, his or her spouse shall be required to execute the bond, but only for the purpose of releasing any dower or curtesy interest in the property described in the bond, and the signing of such bond shall constitute a conveyance of dower or curtesy interest, as well as the homestead exemption of the surety, for the purpose of the bond, and the execution of the bond shall be duly acknowledged as in the case of deeds of conveyance. The Commissioner may require a certificate of title of a duly licensed attorney which shall show all liens and encumbrances with respect to each parcel of real estate described in the bond and, if any parcel of such real estate has buildings or other improvements thereon, the Commissioner may, in his discretion, require the filing with him of a policy or policies of fire and other hazard insurance, with loss clauses payable to the Commissioner as his interest may appear. All costs and expenses in connection with furnishing such bond and the registration thereof, and the certificate of title, insurance and other necessary items of expense shall be borne by the principal obligor under the bond, except that the costs of foreclosure may be paid from the proceeds of sale.

(b)        If such a judgment, rendered against the principal on such bond shall not be satisfied within 60 days after it has become final,  the judgment creditor may, for his own use and benefit and at his sole expense, bring an action or actions in the name of the State against the company or persons executing such bond, including an action or proceeding to foreclose any lien that may exist upon the real estate of a person who has executed such bond. (1953, c. 1300, s. 24; 1993, c. 553, s. 10.)



§ 20-279.25. Money or securities as proof.

§ 20‑279.25.  Money or securities as proof.

(a)        Proof of financial responsibility may be evidenced by the certificate of the State Treasurer that the person named therein has deposited with him eighty‑five thousand dollars ($85,000) in cash, or securities such as may legally be purchased by savings banks or for trust funds of a market value of eighty‑five thousand dollars ($85,000). The State Treasurer shall not accept any such deposit and issue a certificate therefor and the Commissioner shall not accept such certificate unless accompanied by evidence that there are no unsatisfied judgments of any character against the depositor in the county where the depositor resides.

(b)        Such deposit shall be held by the State Treasurer to satisfy, in accordance with the provisions of this Article, any execution on a judgment issued against such person making the deposit for damages, including damages for care and loss of services because of bodily injury to or death of any person, or for damages because of injury to or destruction of property, including the loss of use thereof, resulting from the ownership, maintenance, use or operation of a motor vehicle after such deposit was made. Money or securities so deposited shall not be subject to attachment, garnishment, or execution unless such attachment, garnishment, or execution shall arise out of a suit for damages as aforesaid. (1953, c. 1300, s. 25; 1965, c. 358, s. 1; 1967, c. 277, s. 5; 1973, c. 745, s. 5; 1979, c. 832, s. 8; 1991, c. 469, s. 8; 1999‑228, s. 5.)



§ 20-279.26. Owner may give proof for others.

§ 20‑279.26.  Owner may give proof for others.

Whenever any person required to give proof of financial responsibility hereunder is or later becomes an operator in the employ of any owner, or is or later becomes a member of the immediate family  or household of the owner, the Commissioner shall accept proof given by such owner in lieu of proof by such other person to permit such other person to operate a motor vehicle for which the owner has given proof as herein provided. The Commissioner shall designate the restrictions imposed by this section on the face of such person's license. (1953, c. 1300, s. 26.)



§ 20-279.27. Substitution of proof.

§ 20‑279.27.  Substitution of proof.

The Commissioner shall consent to the cancellation of any bond or certificate of insurance or the Commissioner shall direct and the State Treasurer shall return any money or securities to the person entitled thereto upon the substitution and acceptance of other adequate proof of financial responsibility pursuant to this Article. (1953, c. 1300, s. 27.)



§ 20-279.28. Other proof may be required.

§ 20‑279.28.  Other proof may be required.

Whenever any proof of financial responsibility filed under the provisions of this Article no longer fulfills the purposes for which required, the Commissioner shall for the purpose of this Article, require other proof as required by this Article, or whenever it appears that proof filed to cover any motor vehicle owned by a person does not cover all motor vehicles registered in the name of such person, the Commissioner shall require proof covering all such motor vehicles. The Commissioner shall suspend the license or the nonresident's operating privilege pending the filing of such other proof. (1953, c. 1300, s. 28.)



§ 20-279.29. Duration of proof; when proof may be canceled or returned.

§ 20‑279.29.  Duration of proof; when proof may be canceled or returned.

The Commissioner shall upon request consent to the immediate cancellation of any bond or certificate of insurance, or the Commissioner shall direct and the State Treasurer shall return to the  person entitled thereto any money or securities deposited pursuant to this Article as proof of financial responsibility, or the Commissioner shall waive the requirement of filing proof, in any of the following events:

(1)        At any time after two years from the date such proof was required when, during the two‑year period preceding the request, the Commissioner has not received record of a conviction or a forfeiture of bail which would require or permit the suspension or revocation of the license, registration or nonresident's operating privilege of the person by or for whom such proof was furnished; or

(2)        In the event of the death of the person on whose behalf such proof was filed or the permanent incapacity of such person to operate a motor vehicle; or

(3)        In the event the person who has given proof surrenders his license to the Commissioner.

Provided, however, that the Commissioner shall not consent to the cancellation of any bond or the return of any money or securities in the event any action for damages upon a liability covered by such proof is then pending or any judgment upon any such liability is then  unsatisfied or in the event the person who has filed such bond or deposited such money or securities, has, within one year immediately preceding such request, been involved as an operator or owner in any motor vehicle accident resulting in injury or damage to the person or property of others. An affidavit of the applicant as to the nonexistence of such facts, or that he has been released from all of his liability, or has been finally adjudicated not to be liable, for such injury or damage, shall be sufficient evidence thereof in the absence of evidence to the contrary in the records of the Commissioner.

Whenever any person whose proof has been canceled or returned under subdivision (3) of this section applies for a license within a period of two years from the date proof was originally required, any such application shall be refused unless the applicant shall reestablish such proof for the remainder of such two‑year period. (1953, c. 1300, s. 29.)



§ 20-279.30. Surrender of license.

§ 20‑279.30.  Surrender of license.

Any person whose license shall have been suspended as herein provided, or whose policy of insurance or bond, when required under this Article, shall have been canceled or terminated, or who shall neglect to furnish other proof upon request of the Commissioner  shall immediately return his license to the Commissioner. If any person shall fail to return to the Commissioner the license as provided herein, the Commissioner shall forthwith direct any peace officer to secure possession thereof and to return the same to the Commissioner. (1953, c. 1300, s. 30.)



§ 20-279.31. Other violations; penalties.

§ 20‑279.31.  Other violations; penalties.

(a)        The Commissioner shall suspend the license of a person who fails to report a reportable accident, as required by G.S. 20‑166.1, until the Division receives a report and for an additional period set by the Commissioner. The additional period may not exceed 30 days.

(b)        Any person who does any of the following commits a Class 1 misdemeanor:

(1)        Gives information required in a report of a reportable accident, knowing or having reason to believe the information is false.

(2)        Forges or without authority signs any evidence of proof of financial responsibility.

(3)        Files or offers for filing any evidence of proof of financial responsibility, knowing or having reason to believe that it is forged or signed without authority.

(c)        Any person willfully failing to return a license as required in G.S. 20‑279.30 is guilty of a Class 3 misdemeanor.

(c1)      Any person who makes a false affidavit or knowingly swears or affirms falsely to any matter under G.S. 20‑279.5, 20‑279.6, or 20‑279.7 is guilty of a Class I felony.

(d)        Any person who shall violate any provision of this Article for which no penalty is otherwise provided is guilty of a Class 2 misdemeanor. (1953, c. 1300, s. 31; 1983, c. 610, s. 2; 1993, c. 539, ss. 384, 1261; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 191, s. 7.)



§ 20-279.32. Exceptions.

§ 20‑279.32.  Exceptions.

This Article does not apply to a motor vehicle registered under G.S. 20‑382 by a for‑hire motor carrier. This Article does not apply to any motor vehicle owned by the State of North Carolina, nor does it apply to the operator of a vehicle owned by the State of North Carolina who becomes involved in an accident while operating the state‑owned vehicle if the Commissioner determines that the vehicle at the time of the accident was probably being operated in the course of the operator's employment as an employee or officer of the State. This Article does not apply to any motor vehicle owned by a county or municipality of the State of North Carolina, nor does it apply to the operator of a vehicle owned by a county or municipality of the State of North Carolina who becomes involved in an accident while operating such vehicle in the course of the operator's employment as an employee or officer of the county or municipality. This Article does not apply to the operator of a vehicle owned by a political subdivision, other than a county or municipality, of the State of North Carolina who becomes involved in an accident while operating such vehicle if the Commissioner determines that the vehicle at the time of the accident was probably being operated in the course of the operator's employment as an employee or officer of the subdivision providing that the Commissioner finds that the political subdivision has waived any immunity it has with respect to such accidents and has in force an insurance policy or other method of satisfying claims which may arise out of the accident. This Article does not apply to any motor vehicle owned by the federal government, nor does it apply to the operator of a motor vehicle owned by the federal government who becomes involved in an accident while operating the government‑owned vehicle if the Commissioner determines that the vehicle at the time of the accident was probably being operated in the course of the operator's employment as an employee or officer of the federal government. (1953, c. 1300, s. 32; 1955, c. 1152, s. 19; 1979, c. 667, s. 38; 1989, c. 485, s. 54; 1995 (Reg. Sess., 1996), c. 756, s. 18; 1999‑330, s. 4.1.)



§ 20-279.32A. Exception of school bus drivers.

§ 20‑279.32A.  Exception of school bus drivers.

The provisions of this Article shall not apply to school bus drivers with respect to accidents or collisions in which they are involved while operating school buses in the course of their employment. (1955, c. 1282.)



§ 20-279.33. Self-insurers.

§ 20‑279.33.  Self‑insurers.

(a)        Any person in whose name more than 25 motor vehicles are registered may qualify as a self‑insurer by obtaining a certificate of self‑insurance issued by the Commissioner as provided in subsection (b) of this section. For the purpose of this Article, the State of North Carolina shall be considered a self‑insurer.

(b)        The Commissioner may, in his discretion, upon the application  of such a person, issue a certificate of self‑insurance when he is satisfied that such person is possessed and will continue to be possessed of ability to pay judgments obtained against such person.

(c)        Upon not less than five days' notice and a hearing pursuant to such notice, the Commissioner may upon reasonable grounds cancel a certificate of self‑insurance. Failure to pay any judgment within 30 days after such judgment shall have become final shall constitute a reasonable ground for the cancellation of a certificate of self‑insurance. (1953, c. 1300, s. 33.)



§ 20-279.33A. Religious organizations; self-insurance.

§ 20‑279.33A.  Religious organizations; self‑insurance.

(a)        Notwithstanding any other provision of this Article or Article 13 of this Chapter, any recognized religious organization having established tenets or teachings and that has been in existence at all times since December 31, 1950, may qualify as a self‑insurer by obtaining a certificate of self‑insurance from the Commissioner as provided in subsection (c) of this section if the Commissioner determines that all of the following conditions are met:

(1)        Members of the religious organization operate five or more vehicles that are registered in this State and are either owned or leased by them.

(2)        Members of the religious organization hold a common belief in mutual financial assistance in time of need to the extent that they share in financial obligations of other members who would otherwise be unable to meet their obligations.

(3)        The religious organization has met all of its insurance obligations for the five years preceding its application.

(4)        The religious organization is financially solvent and not subject to any actions in bankruptcy, trusteeship, receivership, or any other court proceeding in which the financial solvency of the religious organization is in question.

(5)        Neither the religious organization nor any of its participating members has any judgments arising out of the operation, maintenance, or use of a motor vehicle taken against them that have remained unsatisfied for more than 30 days after becoming final.

(6)        There are no other factors that cause the Commissioner to believe that the religious organization and its participating members are not of sufficient financial ability to pay judgments against them.

(7)        The religious organization and its participating members meet other requirements that the Commissioner by administrative rule prescribes.

(b)        The Commissioner may, in the Commissioner's discretion, upon the application of a religious organization, issue a certificate of self‑insurance when the Commissioner is satisfied that the religious organization is possessed and will continue to be possessed of an ability to pay any judgments that might be rendered against the religious organization. The certificate shall serve as evidence of insurance for the purposes of G.S. 20‑7(c1), 20‑13.2(e), 20‑16.1, 20‑19(k), and 20‑179.3(l).

(c)        A group issued a certificate of self‑insurance under this section shall notify the Commissioner in writing if any person ceases to be a member of the group. The group shall notify the Commissioner within 10 days of the person's removal or departure from the group.

(d)        The Commissioner may, at any time after the issuance of a certificate of self‑insurance under this subsection, cancel the certificate by giving 30 days' written notice of cancellation to the religious organization whenever there is reason to believe that the religious organization to whom the certificate was issued is no longer qualified as a self‑insurer under this section. (2006‑145, s. 5.)



§ 20-279.34: Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 761, s. 27.

§ 20‑279.34:  Repealed by Session Laws 1993 (Reg.  Sess., 1994), c. 761, s. 27.



§ 20-279.35. Supplemental to motor vehicle laws; repeal of laws in conflict.

§ 20‑279.35.  Supplemental to motor vehicle laws; repeal of laws in conflict.

This Article shall in no respect be considered as a repeal of any of the motor vehicle laws of this State but shall be construed as supplemental thereto.

The "Motor Vehicle Safety and Responsibility Act" enacted by the 1947 Session of the General Assembly, being Chapter 1006 of the Session Laws of 1947 (G.S. 20‑224 to 20‑279), is hereby repealed except with respect to any accident or violation of the motor vehicle  laws of this State occurring prior to January 1, 1954, or with respect to any judgment arising from such accident or violation, and as to such accidents, violations or judgments Chapter 1006 of the Session Laws of 1947 shall remain in full force and effect. Except as herein stated, all laws and clauses of laws in conflict with this Article are hereby repealed. (1953, c. 1300, s. 35.)



§ 20-279.36. Past application of Article.

§ 20‑279.36.  Past application of Article.

This Article shall not apply with respect to any accident, or judgment arising therefrom, or violation of the motor vehicle laws of this State, occurring prior to January 1, 1954. (1953, c. 1300, s. 37.)



§ 20-279.37. Article not to prevent other process.

§ 20‑279.37.  Article not to prevent other process.

Nothing in this Article shall be construed as preventing the plaintiff in any action at law from relying for relief upon the other processes provided by law. (1953, c. 1300, s. 38.)



§ 20-279.38. Uniformity of interpretation.

§ 20‑279.38.  Uniformity of interpretation.

This Article shall be so interpreted and construed as to effectuate its general purpose to make uniform the laws of those states which enact it. (1953, c. 1300, s. 39.)



§ 20-279.39. Title of Article.

§ 20‑279.39.  Title of Article.

This Article may be cited as the "Motor Vehicle Safety‑Responsibility Act of 1953." (1953, c. 1300, s. 41.)



§ 20-280. Filing proof of financial responsibility with governing board of municipality or county.

Article 10.

Financial Responsibility of Taxicab Operators.

§ 20‑280.  Filing proof of financial responsibility with governing board of municipality or county.

(a)        Within 30 days after March 27, 1951, every person, firm or corporation engaging in the business of operating a taxicab or taxicabs within a municipality shall file with the governing board of the municipality in which such business is operated proof of financial responsibility as hereinafter defined.

No governing board of a municipality shall hereafter issue any certificate of convenience and necessity, franchise, license, permit or other privilege or authority to any person, firm or corporation authorizing such person, firm or corporation to engage in the business of operating a taxicab or taxicabs within the municipality unless such person, firm or corporation first files with said governing board proof of financial responsibility as hereinafter defined.

Within 30 days after the ratification of this section, every person, firm or corporation engaging in the business of operating a taxicab or taxicabs without the corporate limits of a municipality or municipalities, shall file with the board of county commissioners of the county in which such business is operated proof of financial responsibility as hereinafter defined.

No person, firm or corporation shall hereafter engage in the business of operating a taxicab or taxicabs without the corporate limits of a municipality or municipalities in any county unless such person, firm or corporation first files with the board of county commissioners of the county in which such business is operated proof of financial responsibility as hereinafter defined.

(b)        As used in this section "proof of financial responsibility" shall mean a certificate of any insurance carrier duly authorized to do business in the State of North Carolina certifying that there is in effect a policy of liability insurance insuring the owner and operator of the taxicab business, his agents and employees while in the performance of their duties against loss from any liability imposed by law for damages including damages for care and loss of services because of bodily injury to or death of any person and injury to or destruction of property caused by accident and arising out of the ownership, use or operation of such taxicab or taxicabs, subject to limits (exclusive of interests and costs) with respect to each such motor vehicle as follows: thirty thousand dollars ($30,000) because of bodily injury to or death of one person in any one accident and, subject to said limit for one person, sixty thousand dollars ($60,000) because of bodily injury to or death of two or more persons in any one accident, and twenty‑five thousand dollars ($25,000) because of injury to or destruction of property of others in any one accident.

(c)        Every person, firm or corporation who engages in the taxicab business and who is a member of or participates in any trust fund or sinking fund, which said trust fund or sinking fund is for the sole purpose of paying claims, damages or judgments against persons, firms or corporations engaging in the taxicab business and which trust fund or sinking fund is approved by the governing body of any city or municipality with a population of over 50,000, shall be deemed a compliance with the financial responsibility provisions of this section.

Provided, however, that in the case of operators of 15 or more taxicabs, the limits (exclusive of interests and costs), with respect to each such motor vehicle shall be as follows: twenty thousand dollars ($20,000) because of bodily injury to or death of one person in any one accident and, subject to said limit for one person, forty thousand dollars ($40,000) because of bodily injury to or death of two or more persons in any one accident, and twenty‑five thousand dollars ($25,000) because of injury to or destruction of property of others in any one accident. (1951, c. 406; 1965, c. 350, s. 1; 1967, c. 277, s. 7; 1973, c. 745, s. 6; 1979, c. 832, ss. 9, 10; 1991, c. 469, s. 5; 1999‑228, s. 6.)



§ 20-281. Liability insurance prerequisite to engaging in business; coverage of policy.

Article 11.

Liability Insurance Required of Persons Engaged in Renting Motor Vehicles.

§ 20‑281.  Liability insurance prerequisite to engaging in business; coverage of policy.

From and after July 1, 1953, it shall be unlawful for any person, firm or corporation to engage in the business of renting or leasing motor vehicles to the public for operation by the rentee or lessee unless such person, firm or corporation has secured insurance for his own liability and that of his rentee or lessee, in such an amount as is hereinafter provided, from an insurance company duly licensed to sell motor vehicle liability insurance in this State. Each such motor vehicle leased or rented must be covered by a policy of liability insurance insuring the owner and rentee or lessee and their agents and employees while in the performance of their duties against loss from any liability imposed by law for damages including damages for care and loss of services because of bodily injury to or death of any person and injury to or destruction of property caused by accident arising out of the operation of such motor vehicle, subject to the following minimum limits: thirty thousand dollars ($30,000) because of bodily injury to or death of one person in any one accident, and sixty thousand dollars ($60,000) because of bodily injury to or death of two or more persons in any one accident, and twenty‑five thousand dollars ($25,000) because of injury to or destruction of property of others in any one accident. Provided, however, that nothing in this Article shall prevent such operators from qualifying as self‑insurers under terms and conditions to be prepared and prescribed by the Commissioner of Motor Vehicles or by giving bond with personal or corporate surety, as now provided by G.S. 20‑279.24, in lieu of securing the insurance policy hereinbefore provided for. (1953, c. 1017, s. 1; 1955, c. 1296; 1965, c. 349, s. 1; 1967, c. 277, s. 8; 1973, c. 745, s. 7; 1979, c. 832, s. 11; 1991, c. 469, s. 6; 1999‑228, s. 7.)



§ 20-282. Cooperation in enforcement of Article.

§ 20‑282.  Cooperation in enforcement of Article.

The provisions of this Article shall be enforced by the Commissioner of Motor Vehicles in cooperation with the Commissioner of Insurance, the North Carolina Automobile Rate Administrative Office and with all law‑enforcement officers and agents and other agencies of the State and the political subdivisions thereof. (1953, c. 1017, s. 2.)



§ 20-283. Compliance with Article prerequisite to issuance of license plates.

§ 20‑283.  Compliance with Article prerequisite to issuance of license plates.

No license plates shall be issued by the Division of Motor Vehicles to operate a motor vehicle, for lease or rent for operation by the rentee or lessee, until the applicant for such license plates demonstrates to the Commissioner of Motor Vehicles that he has complied with the provisions of this Article. (1953, c. 1017, s. 3; 1975, c. 716, s. 5.)



§ 20-284. Violation a misdemeanor.

§ 20‑284.  Violation a misdemeanor.

Any person, firm or corporation violating the provisions of this Article shall be guilty of a Class 1 misdemeanor. (1953, c. 1017, s. 4; 1993, c. 539, s. 385; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 20-285. Regulation of motor vehicle distribution in public interest.

Article 12.

Motor Vehicle Dealers and Manufacturers Licensing Law.

§ 20‑285.  Regulation of motor vehicle distribution in public interest.

The General Assembly finds and declares that the distribution of motor vehicles in the State of North Carolina vitally affects the general economy of the State and the public interest and public welfare, and in the exercise of its police power, it is necessary to regulate and license motor vehicle manufacturers, distributors, dealers, salesmen, and their representatives doing business in North Carolina, in order to prevent frauds, impositions and other abuses upon its citizens and to protect and preserve the investments and properties of the citizens of this State. (1955, c. 1243, s. 1; 1983, c. 704, s. 1.)



§ 20-286. Definitions.

§ 20‑286.  Definitions.

The following definitions apply in this Article:

(1),       (2) Repealed by Session Law 1973, c. 1330, s. 39.

(2a)      Dealership facilities.  The real estate, buildings, fixtures and improvements devoted to the conduct of business under a franchise.

(2b)      Designated family member.  The spouse, child, grandchild, parent, brother, or sister of a dealer, who, in the case of a deceased dealer, is entitled to inherit the dealer's ownership interest in the dealership under the terms of the dealer's will; or who has otherwise been designated in writing by a deceased dealer to succeed him in the motor vehicle dealership; or who under the laws of intestate succession of this State is entitled to inherit the interest; or who, in the case of an incapacitated dealer, has been appointed by a court as the legal representative of the dealer's property. The term includes the appointed and qualified personal representative and testamentary trustee of a deceased dealer.

(3)        Distributor.  A person, resident or nonresident of this State, who sells or distributes new motor vehicles to new motor vehicle dealers in this State, maintains a distributor representative in this State, controls any person, resident or nonresident, who in whole or in part offers for sale, sells or distributes any new motor vehicle to any motor vehicle dealer in this State.

(4)        Distributor branch.  A branch office maintained by a distributor for the sale of new motor vehicles to new motor vehicle dealers, or for directing or supervising the distributor's representatives in this State.

(5)        Distributor representative.  A person employed by a distributor or a distributor branch for the purpose of selling or promoting the sale of new motor vehicles or otherwise conducting the business of the distributor or distributor branch.

(5a)      Established office.  An office that meets the following requirements:

a.         Contains at least 96 square feet of floor space in a permanent enclosed building.

b.         Is a place where the books, records, and files required by the Division under this Article are kept.

(6)        Established salesroom.  A salesroom that meets the following requirements:

a.         Contains at least 96 square feet of floor space in a permanent enclosed building.

b.         Displays, or is located immediately adjacent to, a sign having block letters not less than three inches in height on contrasting background, clearly and distinctly designating the trade name of the business.

c.         Is a place at which a permanent business of bartering, trading, and selling motor vehicles will be carried on in good faith on an ongoing basis whereby the dealer can be contacted by the public at reasonable times.

d.         Is a place where the books, records, and files required by the Division under this Article are kept.

The term includes the area contiguous to or located within 500 feet of the premises on which the salesroom is located. The term does not include a tent, a temporary stand, or other temporary quarters. The minimum area requirement does not apply to any place of business lawfully in existence and duly licensed on or before January 1, 1978.

(7)        Factory branch.  A branch office, maintained for the sale of new motor vehicles to new motor vehicle dealers, or for directing or supervising the factory branch's representatives in this State.

(8)        Factory representative.  A person employed by a manufacturer or a factory branch for the purpose of selling or promoting the sale of the manufacturer's motor vehicles or otherwise conducting the business of the manufacturer or factory branch.

(8a)      Franchise.  A written agreement or contract between any new motor vehicle manufacturer, and any new motor vehicle dealer which purports to fix the legal rights and liabilities of the parties to such agreement or contract, and pursuant to which the dealer purchases and resells the franchised product or leases or rents the dealership premises.

(8b)      Franchised motor vehicle dealer.  A dealer who holds a currently valid franchise as defined in G.S. 20‑286(8a) with a manufacturer or distributor of new motor vehicles, trailers, or semitrailers.

(8c)      Good faith.  Honesty in fact and the observation of reasonable commercial standards of fair dealing as defined and interpreted in G.S. 25‑1‑201(b)(20).

(8d)      Independent motor vehicle dealer.  A dealer in used motor vehicles.

(8e)      Manufacturer.  A person, resident or nonresident, who manufactures or assembles new motor vehicles, or who imports new motor vehicles for distribution through a distributor, including any person who acts for and is under the control of the manufacturer or assembler in connection with the distribution of the motor vehicles. Additionally, the term "manufacturer" shall include the terms "distributor" and "factory branch."

(9)        Repealed by Session Law 1973, c. 1330, s. 39.

(10)      Motor vehicle.  Any motor propelled vehicle, trailer or semitrailer, required to be registered under the laws of this State.

a.         "New motor vehicle" means a motor vehicle that has never been the subject of a completed, successful, or conditional sale that was subsequently approved other than between new motor vehicle dealers, or between manufacturer and dealer of the same franchise.

b.         "Used motor vehicle" means a motor vehicle other than described in paragraph (10)a above.

(11)      Motor vehicle dealer or dealer. 

a.         A person who does any of the following:

1.         For commission, money, or other thing of value, buys, sells, or exchanges, whether outright or on conditional sale, bailment lease, chattel mortgage, or otherwise, five or more motor vehicles within any 12 consecutive months, regardless of who owns the motor vehicles.

2.         On behalf of another and for commission, money, or other thing of value, arranges, offers, attempts to solicit, or attempts to negotiate the sale, purchase, or exchange of an interest in five or more motor vehicles within any 12 consecutive months, regardless of who owns the motor vehicles.

3.         Engages, wholly or in part, in the business of selling new motor vehicles or new or used motor vehicles, or used motor vehicles only, whether or not the motor vehicles are owned by that person, and sells five or more motor vehicles within any 12 consecutive months.

4.         Offers to sell, displays, or permits the display for sale for any form of compensation five or more motor vehicles within any 12 consecutive months.

5.         Primarily engages in the leasing or renting of motor vehicles to others and sells or offers to sell those vehicles at retail.

b.         The term "motor vehicle dealer" or "dealer" does not include any of the following:

1.         Receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under the judgment or order of any court.

2.         Public officers while performing their official duties.

3.         Persons disposing of motor vehicles acquired for their own use or the use of a family member, and actually so used, when the vehicles have been acquired and used in good faith and not for the purpose of avoiding the provisions of this Article.

4.         Persons who sell motor vehicles as an incident to their principal business but who are not engaged primarily in the selling of motor vehicles. This category includes financial institutions who sell repossessed motor vehicles and insurance companies who sell motor vehicles to which they have taken title as an incident of payments made under policies of insurance, and auctioneers who sell motor vehicles for the owners or the heirs of the owners of those vehicles as part of an auction of other personal or real property or for the purpose of settling an estate or closing a business or who sell motor vehicles on behalf of a governmental entity, and who do not maintain a used car lot or building with one or more employed motor vehicle sales representatives.

5.         Persons manufacturing, distributing or selling trailers and semitrailers weighing not more than 2,500 pounds unloaded weight.

6.         A licensed real estate broker or salesman who sells a mobile home for the owner as an incident to the sale of land upon which the mobile home is located.

7.         An employee of an organization arranging for the purchase or lease by the organization of vehicles for use in the organization's business.

8.         Any publication, broadcast, or other communications media when engaged in the business of advertising, but not otherwise arranging for the sale of motor vehicles owned by others.

9.         Any person dealing solely in the sale or lease of vehicles designed exclusively for off‑road use.

10.       Any real property owner who leases any interest in property for use by a dealer.

11.       Any person acquiring any interest in a motor vehicle for a family member.

12.       Any auctioneer licensed pursuant to Chapter 85B of the General Statutes employed to be an auctioneer of motor vehicles for a licensed motor vehicle dealer, while conducting an auction for that dealer.

(12)      Motor vehicle sales representative or salesman.  A person who is employed as a sales representative by, or has an agreement with, a motor vehicle dealer or a wholesaler to sell or exchange motor vehicles.

(13)      New motor vehicle dealer.  A motor vehicle dealer who buys, sells or exchanges, or offers or attempts to negotiate a sale or exchange of an interest in, or who is engaged, wholly or in part, in the business of selling, new or new and used motor vehicles.

(13a)    Person.  Defined in G.S. 20‑4.01.

(13b)    Relevant market area or trade area.  The area within a radius of 20 miles around an existing dealer or the area of responsibility defined in the franchise, whichever is greater; except that, where a manufacturer is seeking to establish an additional new motor vehicle dealer the relevant market area shall be as follows:

a.         If the population in an area within a radius of 10 miles around the proposed site is 250,000 or more, the relevant market area shall be that area within the 10 mile radius; or

b.         If the population in an area within a radius of 10 miles around the proposed site is less than 250,000, but the population in an area within a radius of 15 miles around the proposed site is 150,000 or more, the relevant market area shall be that area within the 15 mile radius; or

c.         Except as defined in subparts a. and b., the relevant market area shall be the area within a radius of 20 miles around an existing dealer.

In determining population for this definition the most recent census by the U.S. Bureau of the Census or the most recent population update either from Claritas Inc. or other similar recognized source shall be accumulated for all census tracts either wholly or partially within the relevant market area. In accumulating population for this definition, block group and block level data shall be used to apportion the population of census tracts which are only partially within the relevant market area so that population outside of the applicable radius is not included in the count.

(14)      Repealed by Session Law 1973, c. 1330, s. 39.

(15)      Retail installment sale.  A sale of one or more motor vehicles to a buyer for the buyer's use and not for resale, in which the price thereof is payable in one or more installments over a period of time and in which the seller has either retained title to the goods or has taken or retained a security interest in the goods under a form of contract designated as a conditional sale, bailment lease, chattel mortgage or otherwise.

(16)      Used motor vehicle dealer.  A motor vehicle dealer who buys, sells or exchanges, or offers or attempts to negotiate a sale or exchange of an interest in, or who is engaged, wholly or in part, in the business of selling, used motor vehicles only.

(17)      Wholesaler.  A person who sells or distributes used motor vehicles to motor vehicle dealers in this State, has a sales representative in this State, or controls any person who in whole or in part offers for sale, sells, or distributes any used motor vehicle to a motor vehicle dealer in this State. The provisions of G.S. 20‑302, 20‑305.1, and 20‑305.2 that apply to distributors also apply to wholesalers. (1955, c. 1243, s. 2; 1967, c. 1126, s. 1; c. 1173; 1973, c. 1330, s. 39; 1977, c. 560, s. 1; 1983, c. 312; c. 704, ss. 2, 3, 21; 1987, c. 381; 1991, c. 527, s. 1; c. 662, s. 1; 1991 (Reg. Sess., 1992), c. 819, s. 23; 1993, c. 331, s. 1; 1995, c. 234, s. 1; 1997‑456. s. 27; 2003‑254, s. 1; 2003‑265, s. 1; 2005‑409, s. 7; 2007‑484, s. 6.)



§ 20-287. Licenses required; penalties.

§ 20‑287.  Licenses required; penalties.

(a)        License Required.  It shall be unlawful for any new motor vehicle dealer, used motor vehicle dealer, motor vehicle sales representative, manufacturer, factory branch, factory representative, distributor, distributor branch, distributor representative, or wholesaler to engage in business in this State without first obtaining a license as provided in this Article. If any motor vehicle dealer acts as a motor vehicle sales representative, the dealer shall obtain a motor vehicle sales representative's license in addition to a motor vehicle dealer's license. A sales representative may have only one license. The license shall show the name of the dealer or wholesaler employing the sales representative. The following license holders may operate as a motor vehicle dealer without obtaining a motor vehicle dealer's license or paying an additional fee: a manufacturer, a factory branch, a distributor, and a distributor branch. Any of these license holders who operates as a motor vehicle dealer may sell motor vehicles at retail only at an established salesroom.

(b)        Civil Penalty for Violations by Licensee.  In addition to any other punishment or remedy under the law for any violation of this section, the Division may levy and collect a civil penalty, in an amount not to exceed one thousand dollars ($1,000) for each violation, against any person who has obtained a license pursuant to this section, if it finds that the licensee has violated any of the provisions of G.S. 20‑285 through G.S. 20‑303, Article 15 of this Chapter, or any statute or rule adopted by the Division relating to the sale of vehicles, vehicle titling, or vehicle registration.

(c)        Civil Penalty for Violations by Person Without a License.  In addition to any other punishment or remedy under the law for any violation of this section, the Division may levy and collect a civil penalty, in an amount not to exceed five thousand dollars ($5,000) for each violation, against any person who is required to obtain a license under this section and has not obtained the license, if it finds that the person has violated any of the provisions of G.S. 20‑285 through G.S. 20‑ 303, Article 15 of this Chapter, or any statute or rule adopted by the Division relating to the sale of vehicles, vehicle titling, or vehicle registration.  (1955, c. 1243, s. 3; 1991, c. 662, s. 2; 2001‑345, s. 1; 2005‑99, s. 1.)



§ 20-288. Application for license; license requirements; expiration of license; bond.

§ 20‑288.  Application for license; license requirements; expiration of license; bond.

(a)        A new motor vehicle dealer, motor vehicle sales representative, manufacturer, factory branch, factory representative, distributor, distributor branch, distributor representative, or wholesaler may obtain a license by filing an application with the Division. An application must be on a form provided by the Division and contain the information required by the Division. An application for a license must be accompanied by the required fee and by an application for a dealer license plate.

(a1)      A used motor vehicle dealer may obtain a license by filing an application, as prescribed in subsection (a) of this section, and providing the following:

(1)        The required fee.

(2)        Proof that the applicant, within the last 12 months, has completed a 12‑hour licensing course approved by the Division if the applicant is seeking an initial license and a six‑hour course approved by the Division if the applicant is seeking a renewal license. The requirements of this subdivision do not apply to a used motor vehicle dealer the primary business of which is the sale of salvage vehicles on behalf of insurers or to a manufactured home dealer licensed under G.S. 143‑143.11 who complies with the continuing education requirements of G.S. 143‑143.11B. The requirement of this subdivision does not apply to persons age 62 or older as of July 1, 2002, who are seeking a renewal license. This subdivision also does not apply to an applicant who holds a license as a new motor vehicle dealer as defined in G.S. 20‑286(13) and operates from an established showroom one mile or less from the established showroom for which the applicant seeks a used motor vehicle dealer license. An applicant who also holds a license as a new motor vehicle dealer may designate a representative to complete the licensing course required by this subdivision.

(3)        If the applicant is an individual, proof that the applicant is at least 18 years of age and proof that all salespersons employed by the dealer are at least 18 years of age.

(4)        The application for a dealer license plate.

(b)        The Division shall require in such application, or otherwise, information relating to matters set forth in G.S. 20‑294 as grounds for the refusing of licenses, and to other pertinent matters commensurate with the safeguarding of the public interest, all of which shall be considered by the Division in determining the fitness of the applicant to engage in the business for which he seeks a license.

(c)        All licenses that are granted shall be for a period of one year unless sooner revoked or suspended. The Division shall vary the expiration dates of all licenses that are granted so that an equal number of licenses expire at the end of each month, quarter, or other period consisting of one or more months to coincide with G.S. 20‑79(c).

(d)        To obtain a license as a wholesaler, an applicant who intends to sell or distribute self‑propelled vehicles must have an established office in this State, and an applicant who intends to sell or distribute only trailers or semitrailers of more than 2,500 pounds unloaded weight must have a place of business in this State where the records required under this Article are kept.

To obtain a license as a motor vehicle dealer, an applicant who intends to deal in self‑propelled vehicles must have an established salesroom in this State, and an applicant who intends to deal in only trailers or semitrailers of more than 2,500 pounds unloaded weight must have a place of business in this State where the records required under this Article are kept.

An applicant for a license as a manufacturer, a factory branch, a distributor, a distributor branch, a wholesaler, or a motor vehicle dealer must have a separate license for each established office, established salesroom, or other place of business in this State. An application for any of these licenses shall include a list of the applicant's places of business in this State.

(e)        Each applicant approved by the Division for license as a motor vehicle dealer, manufacturer, factory branch, distributor, distributor branch, or wholesaler shall furnish a corporate surety bond or cash bond or fixed value equivalent of the bond. The amount of the bond for an applicant for a motor vehicle dealer's license is fifty thousand dollars ($50,000) for one established salesroom of the applicant and twenty‑five thousand dollars ($25,000) for each of the applicant's additional established salesrooms. The amount of the bond for other applicants required to furnish a bond is fifty thousand dollars ($50,000) for one place of business of the applicant and twenty‑five thousand dollars ($25,000) for each of the applicant's additional places of business.

A corporate surety bond shall be approved by the Commissioner as to form and shall be conditioned that the obligor will faithfully conform to and abide by the provisions of this Article and Article 15. A cash bond or fixed value equivalent thereof shall be approved by the Commissioner as to form and terms of deposits as will secure the ultimate beneficiaries of the bond; and such bond shall not be available for delivery to any person contrary to the rules of the Commissioner. Any purchaser of a motor vehicle, including a motor vehicle dealer, who shall have suffered any loss or damage by the failure of any license holder subject to this subsection to deliver free and clear title to any vehicle purchased from a license holder or any other act of a license holder subject to this subsection that constitutes a violation of this Article or Article 15 of this Chapter shall have the right to institute an action to recover against the license holder and the surety. Every license holder against whom an action is instituted shall notify the Commissioner of the action within 10 days after served with process. Except as provided by G.S. 20‑288(f) and (g), a corporate surety bond shall remain in force and effect and may not be canceled by the surety unless the bonded person stops engaging in business or the person's license is denied, suspended, or revoked under G.S. 20‑294. That cancellation may be had only upon 30 days' written notice to the Commissioner and shall not affect any liability incurred or accrued prior to the termination of such 30‑day period. This subsection does not apply to a license holder who deals only in trailers having an empty weight of 4,000 pounds or less. This subsection does not apply to manufacturers of, or dealers in, mobile or manufactured homes who furnish a corporate surety bond, cash bond, or fixed value equivalent thereof, pursuant to G.S. 143‑143.12.

(f)         A corporate surety bond furnished pursuant to this section or renewal thereof may also be canceled by the surety prior to the next premium anniversary date without the prior written consent of the license holder for the following reasons:

(1)        Nonpayment of premium in accordance with the terms for issuance of the surety bond; or

(2)        An act or omission by the license holder or his representative that constitutes substantial and material misrepresentation or nondisclosure of a material fact in obtaining the surety bond or renewing the bond.

Any cancellation permitted by this subsection is not effective unless written notice of cancellation has been delivered or mailed to the license holder and to the Commissioner not less than 30 days before the proposed effective date of cancellation. The notice must be given or mailed by certified mail to the license holder at its last known address. The notice must state the reason for cancellation. Cancellation for nonpayment of premium is not effective if the amount due is paid before the effective date set forth in the notice of cancellation. Cancellation of the surety shall not affect any liability incurred or accrued prior to the termination of the 30‑day notice period.

(g)        A corporate surety may refuse to renew a surety bond furnished pursuant to this section by giving or mailing written notice of nonrenewal to the license holder and to the Commissioner not less than 30 days prior to the premium anniversary date of the surety bond. The notice must be given or mailed by certified mail to the license holder at its last known address. Nonrenewal of the surety bond shall not affect any liability incurred or accrued prior to the premium anniversary date of the surety bond. (1955, c. 1243, s. 4; 1975, c. 716, s. 5; 1977, c. 560, s. 2; 1979, c. 254; 1981, c. 952, s. 3; 1985, c. 262; 1991, c. 495, s. 1; c. 662, s. 3; 1993, c. 440, s. 3; 1997‑429, s. 1; 2001‑345, s. 2; 2001‑492, s. 4; 2003‑254, s. 2; 2004‑167, s. 9; 2004‑199, s. 59; 2005‑99, s. 2; 2006‑105, s. 2.3; 2006‑191, s. 1; 2006‑259, s. 12.)



§ 20-289. License fees.

§ 20‑289.  License fees.

(a)        The license fee for each fiscal year, or part thereof, shall be as follows:

(1)        For motor vehicle dealers, distributors, distributor branches, and wholesalers, seventy dollars ($70.00) for each place of business.

(2)        For manufacturers, one hundred fifty dollars ($150.00) and for each factory branch in this State, one hundred dollars ($100.00).

(3)        For motor vehicle sales representatives, fifteen dollars ($15.00).

(4)        For factory representatives, or distributor representatives, fifteen dollars ($15.00).

(5)        Repealed by Session Laws 1991, c. 662, s. 4.

(b)        The fees collected under this section shall be credited to the Highway Fund. These fees are in addition to all other taxes and fees. (1955, c. 1243, s. 5; 1969, c. 593; 1977, c. 802, s. 8; 1981, c. 690, s. 16; 1991, c. 662, s. 4; c. 689, s. 335; 2005‑276, s. 44.1(o).)



§ 20-290. Licenses to specify places of business; display of license and list of salesmen; advertising.

§ 20‑290.  Licenses to specify places of business; display of license and list of salesmen; advertising.

(a)        The license of a motor vehicle dealer shall list each of the dealer's established salesrooms in this State. A license of a manufacturer, factory branch, distributor, distributor branch, or wholesaler shall list each of the license holder's places of business in this State. A license shall be conspicuously displayed at each place of business. In the event the location of a business changes, the Division shall endorse the change of location on the license, without charge.

(b)        Each dealer shall keep a current list of his licensed salesmen, showing the name of each licensed salesman, posted in a conspicuous place in each place of business.

(c)        Whenever any licensee places an advertisement in any newspaper or publication, the licensee's name shall appear in the advertisement. (1955, c. 1243, s. 6; 1975, c. 716, s. 5; 1991, c. 662, s. 5; 2005‑99, s. 3.)



§ 20-291. Representatives to carry license and display it on request; license to name employer.

§ 20‑291.  Representatives to carry license and display it on request; license to name employer.

Every person to whom a sales representative, factory representative, or distributor representative license is issued shall carry the license when engaged in business, and shall display it upon request. The license shall state the name of the representative's employer. If the representative changes employers, the representative shall immediately apply to the Division for a license that states the name of the representative's new employer. The fee for issuing a license stating the name of a new employer is ten dollars ($10.00). (1955, c. 1243, s. 7; 1975, c. 716, s. 5; 1991, c. 662, s. 6; c. 689, s. 336; 2005‑99, s. 4; 2005‑276, s. 44.1(r).)



§ 20-292. Dealers may display motor vehicles for sale at retail only at established salesrooms.

§ 20‑292.  Dealers may display motor vehicles for sale at retail only at established salesrooms.

A new or used motor vehicle dealer may display a motor vehicle for sale at retail only at the dealer's established salesroom, unless the display is of a motor vehicle that meets any of the following descriptions:

(1)        Contains the dealer's name or other sales information and is used by the dealer as a "demonstrator" for transportation purposes.

(2)        Is displayed at a trade show or exhibit at which no selling activities relating to the vehicle take place.

(3)        Is displayed at the home or place of business of a customer at the request of the customer.

This section does not apply to recreational vehicles, house trailers, or boat, animal, camping, or other utility trailers. (1955, c. 1243, s. 8; 1991, c. 662, s. 7.)



§ 20-292.1. Supplemental temporary license for sale of antique and specialty vehicles.

§ 20‑292.1.  Supplemental temporary license for sale of antique and specialty vehicles.

Any dealer licensed as a motor vehicle dealer under this Article may apply to the Commissioner and receive, at no additional charge, a supplemental temporary license authorizing the off‑premises sales of antique motor vehicles and specialty motor vehicles for a period not to exceed 10 consecutive calendar days. To obtain a temporary supplemental license for the off‑premises sale of antique motor vehicles and specialty motor vehicles, the applicant shall:

(1)        Be licensed as a motor vehicle dealer under this Article.

(2)        Notify the applicable local office of the Division of the specific dates and location for which the license is requested.

(3)        Display a sign at the licensed location clearly identifying the dealer.

(4)        Keep and maintain the records required for the sale of motor vehicles under this Article.

(5)        Provide staff to work at the temporary location for the duration of the off‑premises sale.

(6)        Meet any local government permitting requirements.

(7)        Have written permission from the property owner to sell at the location.

For purposes of this section, the term "antique motor vehicle" shall mean any motor vehicle for private use manufactured at least 25 years prior to the current model year, and the term "specialty motor vehicle" shall mean any model or series of motor vehicle for private use manufactured at least three years prior to the current model year of which no more than 5,000 vehicles were sold within the United States during the model year the vehicle was manufactured.

This section does not apply to a nonselling motor vehicle show or public display of new motor vehicles. (2003‑113, s. 1.)



§ 20-293: Repealed by Session Laws 1993, c. 440, s. 10.

§ 20‑293:  Repealed by Session Laws 1993, c.  440, s. 10.



§ 20-294. Grounds for denying, suspending or revoking licenses.

§ 20‑294.  Grounds for denying, suspending or revoking licenses.

The Division may deny, suspend, or revoke a license issued under this Article for any one or more of the following grounds:

(1)        Making a material misstatement in an application for a license.

(2)        Willfully and intentionally failing to comply with this Article, Article 15 of this Chapter, or G.S. 20‑52.1, 20‑75, 20‑79.1, 20‑108, 20‑109, or a rule adopted by the Division under this Article.

(3)        Failing to have an established salesroom, if the license holder is a motor vehicle dealer, or failing to have an established office, if the license holder is a wholesaler.

(4)        Willfully defrauding any retail buyer, to the buyer's damage, or any other person in the conduct of the licensee's business.

(5)        Employing fraudulent devices, methods or practices in connection with compliance with the requirements under the laws of this State with respect to the retaking of motor vehicles under retail installment contracts and the redemption and resale of such motor vehicles.

(6)        Using unfair methods of competition or unfair deceptive acts or practices.

(7)        Knowingly advertising by any means, any assertion, representation or statement of fact which is untrue, misleading or deceptive in any particular relating to the conduct of the business licensed or for which a license is sought.

(8)        Knowingly advertising a used motor vehicle for sale as a new motor vehicle.

(9)        Being convicted of an offense set forth under G.S. 20‑106, 20‑106.1, 20‑107, or 20‑112 while holding such a license or within five years next preceding the date of filing the application; or being convicted of a felony involving moral turpitude under the laws of this State, another state, or the United States.

(10)      Submitting a bad check to the Division of Motor Vehicles in payment of highway use taxes collected by the licensee.

(11)      Knowingly giving an incorrect certificate of title, or failing to give a certificate of title to a purchaser, a lienholder, or the Division, as appropriate, after a vehicle is sold.

(12)      Making a material misstatement in an application for a dealer license plate.

(13)      Failure to pay a civil penalty imposed under G.S. 20‑287. (1955, c. 1243, s. 10; 1963, c. 1102; 1967, c. 1126, s. 2; 1975, c. 716, s. 5; 1977, c. 560, s. 3; 1983, c. 704, s. 4; 1985, c. 687; ss. 1, 2; 1991, c. 193, s. 2; 1993, c. 440, s. 11; 2001‑345, ss. 3, 4.)



§ 20-295. Action on application.

§ 20‑295.  Action on application.

The Division shall either grant or deny an application for a license within 30 days after receiving it.  Any applicant denied a license shall, upon filing a written request within 30 days, be given a hearing at the time and place determined by the Commissioner or a person designated by the Commissioner.  A hearing shall be public and shall be held with reasonable promptness. (1955, c. 1243, s. 11; 1975, c. 716, s. 5; 1993, c. 440, s. 1.)



§ 20-296. Notice and hearing upon denial, suspension, revocation or refusal to renew license.

§ 20‑296.  Notice and hearing upon denial, suspension, revocation or refusal to renew license.

No license shall be suspended or revoked or denied, or renewal thereof refused, until a written notice of the complaint made has been furnished to the licensee against whom the same is directed,  and a hearing thereon has been had before the Commissioner, or a person designated by him. At least 10 days' written notice of the time and place of such hearing shall be given to the licensee by certified mail with return receipt requested to his last known address as shown on his license or other record of information in possession of the Division. At any such hearing, the licensee shall have the right to be heard personally or by counsel. After hearing, the Division shall have power to suspend, revoke or refuse to renew the license in question. Immediate notice of any such action shall be given to the licensee in the manner herein provided in the case of notices of hearing. (1955, c. 1243, s. 12; 1975, c. 716, s. 5; 1981, c. 108.)



§ 20-297. Retention and inspection of certain records.

§ 20‑297.  Retention and inspection of certain records.

(a)        Vehicles.  A dealer must keep a record of all vehicles received by the dealer and all vehicles sold by the dealer. The records must contain the information that the Division requires. A dealer may keep and maintain records at the dealership facility where the vehicles were sold or at another established office located within this State provided that the location and the name of a designated contact agent are provided to the Division and the records can be made available for inspection by the Division within a reasonable period of time after being requested by the Division.

(b)        Inspection.  The Division may inspect the pertinent books, records, letters, and contracts of a licensee relating to any written complaint made to the Division against the licensee. (1955, c. 1243, s. 13; 1975, c. 716, s. 5; 1995, c. 163, s. 5; 2007‑481, s. 3.)



§ 20-297.1. Franchise-related form agreements.

§ 20‑297.1.  Franchise‑related form agreements.

(a)        All franchise‑related form agreements, as defined in this subsection, offered to a motor vehicle dealer in this State shall provide that all terms and conditions in the agreement inconsistent with any of the laws or rules of this State are of no force and effect. For purposes of this section, the term "franchise‑related form agreements" means one or more contracts between a franchised motor vehicle dealer and a manufacturer, factory branch, distributor, or distributor branch, including a written communication from a manufacturer or distributor in which a duty is imposed on the franchised motor vehicle dealer under which:

(1)        The franchised motor vehicle dealer is granted the right to sell and service new motor vehicles manufactured or distributed by the manufacturer or distributor or only to service motor vehicles under the contract and a manufacturer's warranty;

(2)        The franchised motor vehicle dealer is a component of the manufacturer or distributor's distribution system as an independent business;

(3)        The franchised motor vehicle dealer is substantially associated with the manufacturer or distributor's trademark, trade name, and commercial symbol;

(4)        The franchised motor vehicle dealer's business substantially relies on the manufacturer or distributor for a continued supply of motor vehicles, parts, and accessories; or

(5)        Any right, duty, or obligation granted or imposed by this Chapter is affected.

(b)        Notwithstanding the terms of any franchise or agreement, it shall be unlawful for any manufacturer, factory branch, distributor, or distributor branch to offer to a dealer, revise, modify, or replace a franchise‑related form agreement, as defined above in this section, which agreement, modification, or replacement may adversely affect or alter the rights, obligations, or liability of a motor vehicle dealer or may adversely impair the sales, service obligations, investment, or profitability of any motor vehicle dealer located in this State, unless:

(1)        The manufacturer, factory branch, distributor, or distributor branch provides prior written notice by registered or certified mail to each affected dealer, the Commissioner, and the North Carolina Automobile Dealers Association, Inc., of the modification or replacement in the form and within the time frame set forth within this section and in subsection (c) of this section; and

(2)        If a protest is filed under this section, the Commissioner approves the modification or replacement.

(c)        The notice required by subdivision (b)(1) of this section shall:

(1)        Be given not later than the 60th day before the effective date of the modification or replacement;

(2)        Contain on its first page a conspicuous statement that reads: "NOTICE TO DEALER: YOU MAY BE ENTITLED TO FILE A PROTEST WITH THE COMMISSIONER OF THE NORTH CAROLINA DIVISION OF MOTOR VEHICLES AND HAVE A HEARING IN WHICH YOU MAY PROTEST THE PROPOSED INITIAL OFFERING, MODIFICATION, OR REPLACEMENT OF CERTAIN FRANCHISE‑RELATED FORM AGREEMENTS UNDER THE TERMS OF THE MOTOR VEHICLE DEALERS AND MANUFACTURERS LICENSING LAW, IF YOU OPPOSE THIS ACTION"; and

(3)        Contain a separate letter or statement that identifies all substantive modifications or revisions and the principal reasons for each such modification or revision.

(d)        A franchised dealer may file a protest with the Commissioner of the offering, modification, or replacement pursuant to this section not later than the latter of:

(1)        The 60th day after the date of the receipt of the notice; or

(2)        The time specified in the notice.

(e)        After a protest is filed, the Commissioner shall determine whether the manufacturer, factory branch, distributor, or distributor branch has established by a preponderance of the evidence that there is good cause for the proposed offering, modification, or replacement. The prior franchise‑related form agreement, if any, continues in effect until the Commissioner resolves the protest.

(f)         The Commissioner is authorized and directed to investigate and prevent violations of this section, including inconsistencies of any franchise‑related form agreement with the provisions of this Article.

(g)        Nothing contained in this section shall in any way limit a dealer's rights under any other provision of this Article or other applicable law. (1997‑319, s. 1; 2005‑409, s. 1.)



§ 20-298. Insurance.

§ 20‑298.  Insurance.

It shall be unlawful for any dealer or salesman or any employee of any dealer, to coerce or offer anything of value to any purchaser of a motor vehicle to provide any type of insurance coverage on said motor vehicle. No dealer, salesman or representative of either shall accept any policy as collateral on any vehicle sold by him to secure an interest in such vehicle in any company not qualified under the insurance laws of this State: Provided, nothing in this Article shall prevent a dealer or his representative from requiring adequate insurance coverage on a motor vehicle which is the subject of an installment sale. (1955, c. 1243, s. 14.)



§ 20-299. Acts of officers, directors, partners, salesmen and other representatives.

§ 20‑299.  Acts of officers, directors, partners, salesmen and other representatives.

(a)        If a licensee is a copartnership or a corporation, it shall be sufficient cause for the denial, suspension or revocation of a license that any officer, director or partner of the copartnership or corporation has committed any act or omitted any duty which would be cause for refusing, suspending or revoking a license to such party as an individual. Each licensee shall be responsible for the acts of any or all of his salesmen while acting as his agent.

(b)        Every licensee who is a manufacturer or a factory branch shall be responsible for the acts of any or all of its agents and representatives while acting in the conduct of said licensee's business whether or not such licensee approved, authorized, or had knowledge of such acts. (1955, c. 1243, s. 15; 1973, c. 559.)



§ 20-300. Appeals from actions of Commissioner.

§ 20‑300.  Appeals from actions of Commissioner.

Appeals from actions of the Commissioner shall be governed by the provisions of Chapter 150B of the General Statutes. (1955, c. 1243, s. 16; 1973, c. 1331, s. 3; 1987, c. 827, s. 1.)



§ 20-301. Powers of Commissioner.

§ 20‑301.  Powers of Commissioner.

(a)        The Commissioner shall promote the interests of the retail buyer of motor vehicles.

(b)        The Commissioner shall have power to prevent unfair methods of competition and unfair or deceptive acts or practices and other violations of this Article. Any franchised new motor vehicle dealer who believes that a manufacturer, factory branch, distributor, or distributor branch with whom the dealer holds a currently valid franchise has violated or is currently violating any provision of this Article may file a petition before the Commissioner setting forth the factual and legal basis for such violations. The Commissioner shall promptly forward a copy of the petition to the named manufacturer, factory branch, distributor, or distributor branch requesting a reply to the petition within 30 days. Allowing for sufficient time for the parties to conduct discovery, the Commissioner or his designee shall then hold an evidentiary hearing and render findings of fact and conclusions of law based on the evidence presented. Any parties to a hearing by the Commissioner concerning the establishment or relocating of a new motor vehicle dealer shall have a right of review of the decision in a court of competent jurisdiction pursuant to Chapter 150B of the General Statutes.

(c)        The Commissioner shall have the power in hearings arising under this Article to enter scheduling orders and limit the time and scope of discovery; to determine the date, time, and place where hearings are to be held; to subpoena witnesses; to take depositions of witnesses; and to administer oaths.

(d)        The Commissioner may, whenever he shall believe from evidence submitted to him that any person has been or is violating any provision of this Article, in addition to any other remedy, bring an action in the name of the State against that person and any other persons concerned or in any way participating in, or about to participate in practices or acts so in violation, to enjoin any persons from continuing the violations.

(e)        The Commissioner may issue rules and regulations to implement the provisions of this section and to establish procedures related to administrative proceedings commenced under this section.

(f)         In the event that a dealer, who is permitted or required to file a notice, protest, or petition before the Commissioner within a certain period of time in order to adjudicate, enforce, or protect rights afforded the dealer under this Article, voluntarily elects to appeal a policy, determination, or decision of the manufacturer through an appeals board or internal grievance procedure of the manufacturer, or to participate in or refer the matter to mediation, arbitration, or other alternative dispute resolution procedure or process established or endorsed by the manufacturer, the applicable period of time for the dealer to file the notice, protest, or petition before the Commissioner under this Article shall not commence until the manufacturer's appeal board or internal grievance procedure, mediation, arbitration, or appeals process of the manufacturer has been completed and the dealer has received notice in writing of the final decision or result of the procedure or process. Nothing, however, contained in this subsection shall be deemed to require that any dealer exhaust any internal grievance or other alternative dispute process required or established by the manufacturer before seeking redress from the Commissioner as provided in this Article. (1955, c. 1243, s. 17; 1983, c. 704, s. 23; 1991, c. 510, s. 1; 1997‑319, s. 2; 1999‑335, s. 1.)



§ 20-301.1. Notice of additional charges against dealer's account; informal appeals procedure.

§ 20‑301.1.  Notice of additional charges against dealer's account; informal appeals procedure.

(a)        Notwithstanding the terms of any contract, franchise, novation, or agreement, it shall be unlawful for any manufacturer, factory branch, distributor, or distributor branch to charge or assess one of its franchised motor vehicle dealers located in this State, or to charge or debit the account of the franchised motor vehicle dealer for merchandise, tools, or equipment, other than the published cost of new motor vehicles, and merchandise, tools, or equipment specifically ordered by the franchised motor vehicle dealer, unless the franchised motor vehicle dealer receives a detailed itemized description of the nature and amount of each charge in writing at least 10 days prior to the date the charge or account debit is to become effective or due. For purposes of this subsection, prior written notice is required for the following charges or debits: advertising or advertising materials; advertising or showroom displays; customer informational materials; computer or communications hardware or software; special tools; equipment; dealership operation guides; Internet programs; and any additional charges or surcharges made or proposed for merchandise, tools, or equipment previously charged to the dealer.

(b)        Any franchised new motor vehicle dealer who seeks to challenge an actual or proposed charge, debit, payment, reimbursement, or credit to the franchised new motor vehicle dealer or to the franchised new motor vehicle dealer's account in an amount less than or equal to ten thousand dollars ($10,000) and that is in violation of this Article or contrary to the terms of the franchise may, prior to filing a formal petition before the Commissioner as provided in G.S. 20‑301(b) or a civil action in any court of competent jurisdiction under G.S. 20‑308.1, request and obtain a mediated settlement conference as provided in this subsection. Unless objection to the timeliness of the franchised new motor vehicle dealer's request for mediation under this subsection is waived in writing by the affected manufacturer, factory branch, distributor, or distributor branch, a franchised new motor vehicle dealer's request to mediate must be sent to the Commissioner within 75 days after the franchised new motor vehicle dealer's receipt of written notice from a manufacturer, factory branch, distributor, or distributor branch of the charges, debits, payments, reimbursements, or credits challenged by the franchised new motor vehicle dealer. If the franchised new motor vehicle dealer has requested in writing that the manufacturer, factory branch, distributor, or distributor branch review the questioned charges, debits, payments, reimbursements, or credits, a franchised new motor vehicle dealer's request to mediate must be sent to the Commissioner within 30 days after the franchised new motor vehicle dealer's receipt of the final written determination on the issue from the manufacturer, factory branch, distributor, or distributor branch.

(1)        It is the policy and purpose of this subsection to implement a system of settlement events that are designed to reduce the cost of litigation under this Article to the general public and the parties, to focus the parties' attention on settlement rather than on trial preparation, and to provide a structured opportunity for settlement negotiations to take place.

(2)        The franchised new motor vehicle dealer shall send a letter to the Commissioner by certified or registered mail, return receipt requested, identifying the actual or proposed charges the franchised new motor vehicle dealer seeks to challenge and the reason or basis for the challenge. The charges, debits, payments, reimbursements, or credits challenged by the franchised new motor vehicle dealer need not be related, and multiple issues may be resolved in a single proceeding. The franchised new motor vehicle dealer shall send a copy of the letter to the affected manufacturer, factory branch, distributor, or distributor branch, addressed to the current district, zone, or regional manager in charge of overseeing the dealer's operations, or the registered agent for acceptance of legal process in this State. Upon the mailing of a letter to the Commissioner and the manufacturer, factory branch, distributor, or distributor branch pursuant to this subsection, any chargeback to or any payment required of a franchised new motor vehicle dealer by a manufacturer, factory branch, distributor, or distributor branch shall be stayed during the pendency of the mediation. Upon the mailing of a letter to the Commissioner and manufacturer, factory branch, distributor, or distributor branch pursuant to this subsection, any statute of limitation or other time limitation for filing a petition before the Commissioner or civil action shall be tolled during the pendency of the mediation.

(3)        Upon receipt of the written request of the franchised new motor vehicle dealer, the Commissioner shall appoint a mediator and send notice of that appointment to the parties. A person is qualified to serve as mediator as provided by this subdivision if the person is certified to serve as a mediator under Rule 8 of the North Carolina Rules Implementing Statewide Mediated Settlement Conferences in Superior Court Civil Actions and does not represent motor vehicle dealers or manufacturers, factory branches, distributors, or distributor branches. A mediator acting pursuant to this subdivision shall have judicial immunity in the same manner and to the same extent as a judge of the General Court of Justice.

(4)        The parties shall by written agreement select a venue and schedule for the mediated settlement conference conducted under this subsection. If the parties are unable to agree on a venue and schedule, the mediator shall select a venue and schedule. Except by written agreement of all parties, a mediation proceeding and mediated settlement conference under this subsection shall be held in North Carolina.

(5)        In this subsection, "mediation" means a nonbinding forum in which an impartial person, the mediator, facilitates communication between parties to promote reconciliation, settlement, or understanding among them. A mediator may not impose his or her own judgment on the issues for that of the parties.

(6)        At least 10 days prior to the mediated settlement conference, the affected manufacturer, factory branch, distributor, or distributor branch shall, by certified or registered mail, return receipt requested, send the mediator and the franchised new motor vehicle dealer a detailed response to the allegations raised in the franchised new motor vehicle dealer's written request. The mediation may be conducted by officers or employees of the parties themselves without the appearance of legal counsel. However, at least 10 days prior to the mediated settlement conference, either party may give notice to the other and to the mediator of its intention to appear at the mediation with legal counsel, in which event either party may appear at the mediation with legal counsel.

(7)        A mediation proceeding conducted pursuant to this subsection shall be complete not later than the sixtieth day after the date of the Commissioner's notice of the appointment of the mediator; this deadline may be extended by written agreement of the parties. The parties shall be solely responsible for the compensation and expenses of the mediator on a 50/50 basis. The Commissioner is not liable for the compensation paid or to be paid a mediator employed pursuant to this subsection.

(8)        A party may attend a mediated settlement conference telephonically in lieu of personal appearance. If a party or other person required to attend a mediated settlement conference fails to attend without good cause, the Commissioner may impose upon the party or person any appropriate monetary sanction, including the payment of fines, attorneys' fees, mediator fees, expenses, and loss of earnings incurred by persons attending the conference.

(9)        If the mediation fails to result in a resolution of the dispute, the franchised new motor vehicle dealer may proceed as provided in G.S. 20‑301(b) and G.S. 20‑308.1. Upon the filing of a petition pursuant to G.S. 20‑301(b) or a civil action pursuant to G.S. 20‑308.1, the affected manufacturer, factory branch, distributor, or distributor branch shall not require payment from the dealer, or debit or charge the dealer's account, unless and until a final judgment supporting the payment or charge has been rendered by the Commissioner or court. All communications made during a mediation proceeding, including, but not limited to, those communications made during a mediated settlement conference are presumed to be made in compromise negotiation and shall be governed by Rule 408 of the North Carolina Rules of Evidence. (2001‑510, s. 1.)



§ 20-302. Rules and regulations.

§ 20‑302.  Rules and regulations.

The Commissioner may make such rules and regulations, not  inconsistent with the provisions of this Article, as he shall deem necessary or proper for the effective administration and enforcement of this Article, provided that a copy of such rules and regulations shall be mailed to each motor vehicle dealer licensee 30 days prior to the effective date of such rules and regulations. (1955, c. 1243, s. 18.)



§ 20-303. Installment sales to be evidenced by written instrument; statement to be delivered to buyer.

§ 20‑303.  Installment sales to be evidenced by written instrument; statement to be delivered to buyer.

(a)        Every retail installment sale shall be evidenced by one or more instruments in writing, which shall contain all the agreements of the parties and shall be signed by the buyer.

(b)        For every retail installment sale, prior to or about the time of the delivery of the motor vehicle, the seller shall deliver to the buyer a written statement describing clearly the motor vehicle sold to the buyer, the cash sale price thereof, the cash paid down by the buyer, the amount credited the buyer for any trade‑in and a description of the motor vehicle traded, the amount of the finance charge, the amount of any other charge specifying its purpose, the net balance due from the buyer, the terms of the payment of such net balance and a summary of any insurance protection to be effected. The written statement shall be signed by the buyer. (1955, c. 1243, s. 19; 2007‑513, s. 1.)



§ 20-304. Coercion of retail dealer by manufacturer or distributor in connection with installment sales contract prohibited.

§ 20‑304.  Coercion of retail dealer by manufacturer or distributor in connection with installment sales contract prohibited.

(a)        It shall be unlawful for any manufacturer, wholesaler or distributor, or any officer, agent or representative of either, to coerce, or attempt to coerce, any retail motor vehicle dealer or prospective retail motor vehicle dealer in this State to sell, assign or transfer any retail installment sales contract, obtained by such dealer in connection with the sale by him in this State of motor vehicles manufactured or sold by such manufacturer, wholesaler, or distributor, to a specified finance company or class of such companies, or to any other specified persons, by any of the acts or means hereinafter set forth, namely:

(1)        By any statement, suggestion, promise or threat that such manufacturer, wholesaler, or distributor will in any manner benefit or injure such dealer, whether such statement, suggestion, threat or promise is expressed or implied, or made directly or indirectly,

(2)        By any act that will benefit or injure such dealer,

(3)        By any contract, or any expressed or implied offer of contract, made directly or indirectly to such dealer, for handling motor vehicles, on the condition that such dealer sell, assign or transfer his retail installment sales contract thereon, in this State, to a specified finance company or class of such companies, or to any other specified person,

(4)        By any expressed or implied statement or representation, made directly or indirectly, that such dealer is under any obligation whatsoever to sell, assign or transfer any of his  retail sales contracts, in this State, on motor vehicles manufactured or sold by such manufacturer, wholesaler, or distributor to such finance company, or class of companies, or other specified person, because of any relationship or affiliation between such manufacturer, wholesaler, or distributor and such finance company or companies or such other specified person or persons.

(b)        Any such statements, threats, promises, acts, contracts, or  offers of contracts, when the effect thereof may be to lessen or eliminate competition, or tend to create a monopoly, are declared unfair trade practices and unfair methods of competition and against the public policy of this State, are unlawful and are hereby prohibited. (1955, c. 1243, s. 20.)



§ 20-305. Coercing dealer to accept commodities not ordered; threatening to cancel franchise; preventing transfer of ownership; granting additional franchises; terminating franchises without good cause; preventing family succession.

§ 20‑305.  Coercing dealer to accept commodities not ordered; threatening to cancel franchise; preventing transfer of ownership; granting additional franchises; terminating franchises without good cause; preventing family succession.

It shall be unlawful for any manufacturer, factory branch, distributor, or distributor branch, or any field representative, officer, agent, or any representative whatsoever of any of them:

(1)        To require, coerce, or attempt to coerce any dealer to accept delivery of any motor vehicle or vehicles, parts or accessories therefor, or any other commodities, which shall not have been ordered by that dealer, or to accept delivery of any motor vehicle or vehicles which have been equipped in a manner other than as specified by the dealer.

(2)        To require, coerce, or attempt to coerce any dealer to enter into any agreement with such manufacturer, factory branch, distributor, or distributor branch, or representative thereof, or do any other act unfair to such dealer, by threatening to cancel any franchise existing between such manufacturer, factory branch, distributor, distributor branch, or representative thereof, and such dealer;

(3)        (See Editor's note for applicability) Unfairly without due regard to the equities of the dealer, and without just provocation, to cancel the franchise of such dealer;

(4)        Notwithstanding the terms of any franchise agreement, to prevent or refuse to approve the sale or transfer of the ownership of a dealership by the sale of the business, stock transfer, or otherwise, or the transfer, sale or assignment of a dealer franchise, or a change in the executive management or principal operator of the dealership, or relocation of the dealership to another site within the dealership's relevant market area, if the Commissioner has determined, if requested in writing by the dealer within 30 days after receipt of an objection to the proposed transfer, sale, assignment, relocation, or change, and after a hearing on the matter, that the failure to permit or honor the transfer, sale, assignment, relocation, or change is unreasonable under the circumstances. No franchise may be transferred, sold, assigned, relocated, or the executive management or principal operators changed, unless the franchisor has been given at least 30 days' prior written notice as to the proposed transferee's name and address, financial ability, and qualifications of the proposed transferee, a copy of the purchase agreement between the dealership and the proposed transferee, the identity and qualifications of the persons proposed to be involved in executive management or as principal operators, and the location and site plans of any proposed relocation. The franchisor shall send the dealership and the proposed transferee notice of objection, by registered or certified mail, return receipt requested, to the proposed transfer, sale, assignment, relocation, or change within 30 days after receipt of notice from the dealer, as provided in this section. The notice of objection shall state in detail all factual and legal bases for the objection on the part of the franchisor to the proposed transfer, sale, assignment, relocation, or change that is specifically referenced in this subdivision. An objection to a proposed transfer, sale, assignment, relocation, or change in the executive management or principal operator of the dealership may only be premised upon the factual and legal bases specifically referenced in this subdivision. A manufacturer's notice of objection which is based upon factual or legal issues that are not specifically referenced in this subdivision as being issues upon which the Commissioner shall base his determination shall not be effective to preserve the franchisor's right to object to the proposed transfer sale, assignment, relocation, or change, provided the dealership or proposed transferee has submitted written notice, as required above, as to the proposed transferee's name and address, financial ability, and qualifications of the proposed transferee, a copy of the purchase agreement between the dealership and the proposed transferee, the identity and qualifications of the persons proposed to be involved in the executive management or as principal operators, and the location and site plans of any proposed relocation. Failure by the franchisor to send notice of objection within 30 days shall constitute waiver by the franchisor of any right to object to the proposed transfer, sale, assignment, relocation, or change. If the franchisor requires additional information to complete its review, the franchisor shall notify the dealership within 15 days after receipt of the proposed transferee's name and address, financial ability, and qualifications, a copy of the purchase agreement between the dealership and the proposed transferee, the identity and qualifications of the persons proposed to be involved in executive management or as principal operators, and the location and site plans of any proposed relocation. If the franchisor fails to request additional information from the dealer or proposed transferee within 15 days of receipt of this initial information, the 30‑day time period within which the franchisor may provide notice of objection shall be deemed to run from the initial receipt date. Otherwise, the 30‑day time period within which the franchisor may provide notice of objection shall run from the date the franchisor has received the supplemental information requested from the dealer or proposed transferee; provided, however, that failure by the franchisor to send notice of objection within 60 days of the franchisor's receipt of the initial information from the dealer shall constitute waiver by the franchisor of any right to object to the proposed transfer, sale, assignment, relocation, or change. With respect to a proposed transfer of ownership, sale, or assignment, the sole issue for determination by the Commissioner and the sole issue upon which the Commissioner shall hear or consider evidence is whether, by reason of lack of good moral character, lack of general business experience, or lack of financial ability, the proposed transferee is unfit to own the dealership. For purposes of this subdivision, the refusal by the manufacturer to accept a proposed transferee who is of good moral character and who otherwise meets the written, reasonable, and uniformly applied business experience and financial requirements, if any, required by the manufacturer of owners of its franchised automobile dealerships is presumed to demonstrate the manufacturer's failure to prove that the proposed transferee is unfit to own the dealership. With respect to a proposed change in the executive management or principal operator of the dealership, the sole issue for determination by the Commissioner and the sole issue on which the Commissioner shall hear or consider evidence shall be whether, by reason of lack of training, lack of prior experience, poor past performance, or poor character, the proposed candidate for a position within the executive management or as principal operator of the dealership is unfit for the position. For purposes of this subdivision, the refusal by the manufacturer to accept a proposed candidate for executive management or as principal operator who is of good moral character and who otherwise meets the written, reasonable, and uniformly applied standards or qualifications, if any, of the manufacturer relating to the business experience and prior performance of executive management required by the manufacturers of its dealers is presumed to demonstrate the manufacturer's failure to prove the proposed candidate for executive management or as principal operator is unfit to serve the capacity. With respect to a proposed relocation or other proposed change, the issue for determination by the Commissioner is whether the proposed relocation or other change is unreasonable under the circumstances. For purposes of this subdivision, the refusal by the manufacturer to agree to a proposed relocation which meets the written, reasonable, and uniformly applied standards or criteria, if any, of the manufacturer relating to dealer relocations is presumed to demonstrate that the manufacturer's failure to prove the proposed relocation is unreasonable under the circumstances. The manufacturer shall have the burden of proof before the Commissioner under this subdivision. It is unlawful for a manufacturer to, in any way, condition its approval of a proposed transfer, sale, assignment, change in the dealer's executive management, principal operator, or appointment of a designated successor, on the existing or proposed dealer's willingness to construct a new facility, renovate the existing facility, acquire or refrain from acquiring one or more line‑makes of vehicles, separate or divest one or more line‑makes of vehicle, or establish or maintain exclusive facilities, personnel, or display space. It is unlawful for a manufacturer to, in any way, condition its approval of a proposed relocation on the existing or proposed dealer's willingness to acquire or refrain from acquiring one or more line‑makes of vehicles, separate or divest one or more line‑makes of vehicle, or establish or maintain exclusive facilities, personnel, or display space. The opinion or determination of a franchisor that the continued existence of one of its franchised dealers situated in this State is not viable, or that the dealer holds or fails to hold licensing rights for the sale of other line‑makes of vehicles in a manner consistent with the franchisor's existing or future distribution or marketing plans, shall not constitute a lawful basis for the franchisor to fail or refuse to approve a dealer's proposed relocation: provided, however, that nothing contained in this subdivision shall be deemed to prevent or prohibit a franchisor from failing to approve a dealer's proposed relocation on grounds that the specific site or facility proposed by the dealer is otherwise unreasonable under the circumstances. Approval of a relocation pursuant to this subdivision shall not in itself constitute the franchisor's representation or assurance of the dealer's viability at that location.

(5)        To enter into a franchise establishing an additional new motor vehicle dealer or relocating an existing new motor vehicle dealer into a relevant market area where the same line make is then represented without first notifying in writing the Commissioner and each new motor vehicle dealer in that line make in the relevant market area of the intention to establish an additional dealer or to relocate an existing dealer within or into that market area. Within 30 days of receiving such notice or within 30 days after the end of any appeal procedure provided by the manufacturer, any new motor vehicle dealer may file with the Commissioner a protest to the establishing or relocating of the new motor vehicle dealer. When a protest is filed, the Commissioner shall promptly inform the manufacturer that a timely protest has been filed, and that the manufacturer shall not establish or relocate the proposed new motor vehicle dealer until the Commissioner has held a hearing and has determined that there is good cause for permitting the addition or relocation of such new motor vehicle dealer.

a.         This section does not apply:

1.         To the relocation of an existing new motor vehicle dealer within that dealer's relevant market area, provided that the relocation not be at a site within 10 miles of a licensed new motor vehicle dealer for the same line make of motor vehicle. If this sub‑subdivision is applicable, only dealers trading in the same line‑make of vehicle that are located within the 10‑mile radius shall be entitled to notice from the manufacturer and have the protest rights afforded under this section.

2.         If the proposed additional new motor vehicle dealer is to be established at or within two miles of a location at which a former licensed new motor vehicle dealer for the same line make of new motor vehicle had ceased operating within the previous two years.

3.         To the relocation of an existing new motor vehicle dealer within two miles of the existing site of the new motor vehicle dealership if the franchise has been operating on a regular basis from the existing site for a minimum of three years immediately preceding the relocation.

4.         To the relocation of an existing new motor vehicle dealer if the proposed site of the relocated new motor vehicle dealership is further away from all other new motor vehicle dealers of the same line make in that relevant market area.

5.         Repealed by Session Laws 2008‑156, s. 3, effective August 3, 2008.

b.         In determining whether good cause has been established for not entering into or relocating an additional new motor vehicle dealer for the same line make, the Commissioner shall take into consideration the existing circumstances, including, but not limited to:

1.         The permanency of the investment of both the existing and proposed additional new motor vehicle dealers;

2.         Growth or decline in population, density of population, and new car registrations in the relevant market area;

3.         Effect on the consuming public in the relevant market area;

4.         Whether it is injurious or beneficial to the public welfare for an additional new motor vehicle dealer to be established;

5.         Whether the new motor vehicle dealers of the same line make in that relevant market area are providing adequate competition and convenient customer care for the motor vehicles of the same line make in the market area which shall include the adequacy of motor vehicle sales and service facilities, equipment, supply of motor vehicle parts, and qualified service personnel;

6.         Whether the establishment of an additional new motor vehicle dealer or relocation of an existing new motor vehicle dealer in the relevant market area would increase competition in a manner such as to be in the long‑term public interest; and

7.         The effect on the relocating dealer of a denial of its relocation into the relevant market area.

c.         The Commissioner shall try to conduct the hearing and render his final determination if possible, within 180 days after a protest is filed.

d.         Any parties to a hearing by the Commissioner concerning the establishment or relocating of a new motor vehicle dealer shall have a right of review of the decision in a court of competent jurisdiction pursuant to Chapter 150B of the General Statutes.

e.         In a hearing involving a proposed additional dealership, the manufacturer or distributor has the burden of proof under this section. In a proceeding involving the relocation of an existing dealership, the dealer seeking to relocate has the burden of proof under this section.

f.          If the Commissioner determines, following a hearing, that good cause exists for permitting the proposed additional or relocated motor vehicle dealership, the dealer seeking the proposed additional or relocated motor vehicle dealership must, within two years, obtain a license from the Commissioner for the sale of vehicles at the relevant site, and actually commence operations at the site selling new motor vehicles of all line makes, as permitted by the Commissioner. Failure to obtain a permit and commence sales within two years shall constitute waiver by the dealer of the dealer's right to the additional or relocated dealership, requiring renotification, a new hearing, and a new determination as provided in this section. If the Commissioner fails to determine that good cause exists for permitting the proposed additional or relocated motor vehicle dealership, the manufacturer seeking the proposed additional dealership or dealer seeking to relocate may not again provide notice of its intention or otherwise attempt to establish an additional dealership or relocate to any location within 10 miles of the site of the original proposed additional dealership or relocation site for a minimum of three years from the date of the Commissioner's determination.

g.         (See Editor's note for applicability) For purposes of this subdivision, the addition, creation, or operation of a "satellite" or other facility, not physically part of or contiguous to an existing licensed new motor vehicle dealer, whether or not owned or operated by a person or other entity holding a franchise as defined by G.S. 20‑286(8a), at which warranty service work authorized or reimbursed by a manufacturer is performed or at which new motor vehicles are offered for sale to the public, shall be considered an additional new motor vehicle dealer requiring a showing of good cause, prior notification to existing new motor vehicle dealers of the same line make of vehicle within the relevant market area by the manufacturer and the opportunity for a hearing before the Commissioner as provided in this subdivision.

(6)        Notwithstanding the terms, provisions or conditions of any franchise or notwithstanding the terms or provisions of any waiver, to terminate, cancel or fail to renew any franchise with a licensed new motor vehicle dealer unless the manufacturer has satisfied the notice requirements of subparagraph c. and the Commissioner has determined, if requested in writing by the dealer within (i) the time period specified in G.S. 20‑305(6)c.1.II., III., or IV., as applicable, or (ii) the effective date of the franchise termination specified or proposed by the manufacturer in the notice of termination, whichever period of time is longer, and after a hearing on the matter, that there is good cause for the termination, cancellation, or nonrenewal of the franchise and that the manufacturer has acted in good faith as defined in this act regarding the termination, cancellation or nonrenewal. When such a petition is made to the Commissioner by a dealer for determination as to the existence of good cause and good faith for the termination, cancellation or nonrenewal of a franchise, the Commissioner shall promptly inform the manufacturer that a timely petition has been filed, and the franchise in question shall continue in effect pending the Commissioner's decision. The Commissioner shall try to conduct the hearing and render a final determination within 180 days after a petition has been filed. If the termination, cancellation or nonrenewal is pursuant to G.S. 20‑305(6)c.1.III. then the Commissioner shall give the proceeding priority consideration and shall try to render his final determination no later than 90 days after the petition has been filed. Any parties to a hearing by the Commissioner under this section shall have a right of review of the decision in a court of competent jurisdiction pursuant to Chapter 150B of the General Statutes. Any determination of the Commissioner under this section finding that good cause exists for the nonrenewal, cancellation, or termination of any franchise shall automatically be stayed during any period that the affected dealer shall have the right to judicial review or appeal of the determination before the superior court or any other appellate court and during the pendency of any appeal; provided, however, that within 30 days of entry of the Commissioner's order, the affected dealer provide such security as the reviewing court, in its discretion, may deem appropriate for payment of such costs and damages as may be incurred or sustained by the manufacturer by reason of and during the pendency of the stay. Although the right of the affected dealer to such stay is automatic, the procedure for providing such security and for the award of damages, if any, to the manufacturer upon dissolution of the stay shall be in accordance with G.S. 1A‑1, Rule 65(d) and (e). No such security provided by or on behalf of any affected dealer shall be forfeited or damages awarded against a dealer who obtains a stay under this subdivision in the event the ownership of the affected dealership is subsequently transferred, sold, or assigned to a third party in accordance with this subdivision or subdivision (4) of this section and the closing on such transfer, sale, or assignment occurs no later than 180 days after the date of entry of the Commissioner's order. Furthermore, unless and until the termination, cancellation, or nonrenewal of a dealer's franchise shall finally become effective, in light of any stay or any order of the Commissioner determining that good cause exists for the termination, cancellation, or nonrenewal of a dealer's franchise as provided in this paragraph, a dealer who receives a notice of termination, cancellation, or nonrenewal from a manufacturer as provided in this subdivision shall continue to have the same rights to assign, sell, or transfer the franchise to a third party under the franchise and as permitted under G.S. 20‑305(4) as if notice of the termination had not been given by the manufacturer. Any franchise under notice or threat of termination, cancellation, or nonrenewal by the manufacturer which is duly transferred in accordance with G.S. 20‑305(4) shall not be subject to termination by reason of failure of performance or breaches of the franchise on the part of the transferor.

a.         Notwithstanding the terms, provisions or conditions of any franchise or the terms or provisions of any waiver, good cause shall exist for the purposes of a termination, cancellation or nonrenewal when:

1.         There is a failure by the new motor vehicle dealer to comply with a provision of the franchise which provision is both reasonable and of material significance to the franchise relationship provided that the dealer has been notified in writing of the failure within 180 days after the manufacturer first acquired knowledge of such failure;

2.         If the failure by the new motor vehicle dealer relates to the performance of the new motor vehicle dealer in sales or service, then good cause shall be defined as the failure of the new motor vehicle dealer to comply with reasonable performance criteria established by the manufacturer if the new motor vehicle dealer was apprised by the manufacturer in writing of the failure; and

I.          The notification stated that notice was provided of failure of performance pursuant to this section;

II.         The new motor vehicle dealer was afforded a reasonable opportunity, for a period of not less than 180 days, to comply with the criteria; and

III.       The new motor vehicle dealer failed to demonstrate substantial progress towards compliance with the manufacturer's performance criteria during such period and the new motor vehicle dealer's failure was not primarily due to economic or market factors within the dealer's relevant market area which were beyond the dealer's control.

b.         The manufacturer shall have the burden of proof under this section.

c.         Notification of Termination, Cancellation and Nonrenewal. 

1.         Notwithstanding the terms, provisions or conditions of any franchise prior to the termination, cancellation or nonrenewal of any franchise, the manufacturer shall furnish notification of termination, cancellation or nonrenewal to the new motor vehicle dealer as follows:

I.          In the manner described in G.S. 20‑305(6)c2 below; and

II.         Not less than 90 days prior to the effective date of such termination, cancellation or nonrenewal; or

III.       Not less than 15 days prior to the effective date of such termination, cancellation or nonrenewal with respect to any of the following:

A.        Insolvency of the new motor vehicle dealer, or filing of any petition by or against the new motor vehicle dealer under any bankruptcy or receivership law;

B.         Failure of the new motor vehicle dealer to conduct its customary sales and service operations during its customary business hours for seven consecutive business days, except for acts of God or circumstances beyond the direct control of the new motor vehicle dealer;

C.        Revocation of any license which the new motor vehicle dealer is required to have to operate a dealership;

D.        Conviction of a felony involving moral turpitude, under the laws of this State or any other state, or territory, or the District of Columbia.

IV.       Not less than 180 days prior to the effective date of such termination, cancellation, or nonrenewal which occurs as a result of any change in ownership, operation, or control of all or any part of the business of the manufacturer, factory branch, distributor, or distributor branch whether by sale or transfer of assets, corporate stock or other equity interest, assignment, merger, consolidation, combination, joint venture, redemption, operation of law or otherwise; or the termination, suspension, or cessation of a part or all of the business operations of the manufacturers, factory branch, distributor, or distributor branch; or discontinuance of the sale of the product line or a change in distribution system by the manufacturer whether through a change in distributors or the manufacturer's decision to cease conducting business through a distributor altogether.

V.        Unless the failure by the new motor vehicle dealer relates to the performance of the new motor vehicle dealer in sales or service, not more than one year after the manufacturer first acquired knowledge of the basic facts comprising the failure.

2.         Notification under this section shall be in writing; shall be by certified mail or personally delivered to the new motor vehicle dealer; and shall contain:

I.          A statement of intention to terminate, cancel or not to renew the franchise;

II.         A detailed statement of all of the material reasons for the termination, cancellation or nonrenewal; and

III.       The date on which the termination, cancellation or nonrenewal takes effect.

3.         Notification provided in G.S. 20‑305(6)c1II of 90 days prior to the effective date of such termination, cancellation or renewal may run concurrent with the 180 days designated in G.S. 20‑305(6)a2II provided the notification is clearly designated by a separate written document mailed by certified mail or personally delivered to the new motor vehicle dealer.

d.         Payments.

1.         Notwithstanding the terms of any franchise, agreement, or waiver, upon the termination, nonrenewal or cancellation of any franchise by the manufacturer or distributor, the cessation of business or the termination, nonrenewal, or cancellation of any franchise by any new motor vehicle dealer located in this State, or upon any of the occurrences set forth in G.S. 20‑305(6)c.1.IV., the manufacturer or distributor shall purchase from and compensate the new motor vehicle dealer for all of the following:

I.          Each new and unsold motor vehicle within the new motor vehicle dealer's inventory that has been acquired within 24 months of the effective date of the termination  from the manufacturer or distributor or another same line‑make dealer in the ordinary course of business, and which has not been substantially altered or damaged to the prejudice of the manufacturer or distributor while in the new motor vehicle dealer's possession, and which has been driven less than 1,000 miles or, for purposes of a recreational vehicle motor home as defined in G.S. 20‑4.01(32a)a., less than 1,500 miles following the original date of delivery to the dealer, and for which no certificate of title has been issued. For purposes of this sub‑subdivision, the term "ordinary course of business" shall include inventory transfers of all new, same line‑make vehicles between affiliated dealerships, or otherwise between dealerships having common or interrelated ownership, provided that the transfer is not intended solely for the purpose of benefiting from the termination assistance described in this sub‑subdivision.

II.         Unused, undamaged and unsold supplies and parts purchased from the manufacturer or distributor or sources approved by the manufacturer or distributor, at a price not to exceed the original manufacturer's price to the dealer, provided such supplies and parts are currently offered for sale by the manufacturer or distributor in its current parts catalogs and are in salable condition.

III.       Equipment, signs, and furnishings that have not been substantially altered or damaged and that have been required by the manufacturer or distributor to be purchased by the new motor vehicle dealer from the manufacturer or distributor, or their approved sources.

IV.       Special tools that have not been altered or damaged, normal wear and tear excepted, and that have been required by the manufacturer or distributor to be purchased by the new motor vehicle dealer from the manufacturer or distributor, or their approved sources within five years immediately preceding the termination, nonrenewal or cancellation of the franchise. The amount of compensation which shall be paid to the new motor vehicle dealer by the manufacturer or distributor shall be the net acquisition price if the item was acquired in the 12 months preceding the date of receipt of the dealer's request for compensation; seventy‑five percent (75%) of the net acquisition price if the item was acquired between 13 and 24 months preceding the dealer's request for compensation; fifty percent (50%) of the net acquisition price if the item was acquired between 25 and 36 months preceding the dealer's request for compensation; twenty‑five percent (25%) of the net acquisition price if the item was acquired between 37 and 60 months preceding the dealer's request for compensation.

2.         The compensation provided above shall be paid by the manufacturer or distributor not later than 90 days after the manufacturer or distributor has received notice in writing from or on behalf of the new motor vehicle dealer specifying the elements of compensation requested by the dealer; provided the new motor vehicle dealer has, or can obtain, clear title to the inventory and has conveyed, or can convey, title and possession of the same to the manufacturer or distributor. Within 15 days after receipt of the dealer's written request for compensation, the manufacturer or distributor shall send the dealer detailed written instructions and forms required by the manufacturer or distributor to effectuate the receipt of the compensation requested by the dealer. The manufacturer or distributor shall be obligated to pay or reimburse the dealer for any transportation charges associated with the repurchase obligations of the manufacturer or distributor under this sub‑subparagraph. The manufacturer or distributor shall also compensate the dealer for any handling, packing, or similar payments contemplated in the franchise. In no event may the manufacturer or distributor charge the dealer any handling, restocking, or other similar costs or fees associated with items repurchased by the manufacturer under this sub‑subparagraph.

3.         In addition to the other payments set forth in this section, if a termination, cancellation, or nonrenewal is premised upon any of the occurrences set forth in G.S. 20‑305(6)c.1.IV., then the manufacturer or distributor shall be liable to the dealer for an amount at least equivalent to the fair market value of the franchise on (i) the date the franchisor announces the action which results in termination, cancellation, or nonrenewal; or (ii) the date the action which results in termination, cancellation, or nonrenewal first became general knowledge; or (iii) the day 12 months prior to the date on which the notice of termination, cancellation, or nonrenewal is issued, whichever amount is higher. Payment is due not later than 90 days after the manufacturer or distributor has received notice in writing from, or on behalf of, the new motor vehicle dealer specifying the elements of compensation requested by the dealer. If the termination, cancellation, or nonrenewal is due to a manufacturer's change in distributors, the manufacturer may avoid paying fair market value to the dealer if the new distributor or the manufacturer offers the dealer a franchise agreement with terms acceptable to the dealer.

e.         Dealership Facilities Assistance upon Termination, Cancellation or Nonrenewal.

In the event of the occurrence of any of the events specified in G.S. 20‑305(6)d.1. above, except termination, cancellation or nonrenewal for license revocation, conviction of a crime involving moral turpitude, or fraud by a dealer‑owner:

1.         Subject to paragraph 3, if the new motor vehicle dealer is leasing the dealership facilities from a lessor other than the manufacturer or distributor, the manufacturer or distributor shall pay the new motor vehicle dealer a sum equivalent to the rent for the unexpired term of the lease or three year's rent, whichever is less, or such longer term as is provided in the franchise agreement between the dealer and manufacturer; except that, in the case of motorcycle dealerships, the manufacturer shall pay the new motor vehicle dealer the sum equivalent to the rent for the unexpired term of the lease or one year's rent, whichever is less, or such longer term as provided in the franchise agreement between the dealer and manufacturer; or

2.         Subject to paragraph 3, if the new motor vehicle dealer owns the dealership facilities, the manufacturer or distributor shall pay the new motor vehicle dealer a sum equivalent to the reasonable rental value of the dealership facilities for three years, or for one year in the case of motorcycle dealerships.

3.         In order to be entitled to facilities assistance from the manufacturer or distributor, as provided in this paragraph e., the dealer, owner, or lessee, as the case may be, shall have the obligation to mitigate damages by listing the demised premises for lease or sublease with a licensed real estate agent within 30 days after the effective date of the termination of the franchise and thereafter by reasonably cooperating with said real estate agent in the performance of the agent's duties and responsibilities. In the event that the dealer, owner, or lessee is able to lease or sublease the demised premises, the dealer shall be obligated to pay the manufacturer the net revenue received from such mitigation up to the total amount of facilities assistance which the dealer has received from the manufacturer pursuant to sub‑subdivisions 1. and 2. To the extent and for such uses and purposes as may be consistent with the terms of the lease, a manufacturer who pays facilities assistance to a dealer under this paragraph e. shall be entitled to occupy and use the dealership facilities during the years for which the manufacturer shall have paid rent under sub‑subdivisions 1. and 2.

4.         In the event the termination relates to fewer than all of the franchises operated by the dealer at a single location, the amount of facilities assistance which the manufacturer or distributor is required to pay the dealer under this sub‑subdivision shall be based on the proportion of gross revenue received from the sale and lease of new vehicles by the dealer and from the dealer's parts and service operations during the three years immediately preceding the effective date of the termination (or any shorter period that the dealer may have held these franchises) of the line‑makes being terminated, in relation to the gross revenue received from the sale and lease of all line‑makes of new vehicles by the dealer and from the total of the dealer's and parts and service operations from this location during the same three‑year period.

5.         The compensation required for facilities assistance under this paragraph e. shall be paid by the manufacturer or distributor within 90 days after the manufacturer or distributor has received notice in writing from, or on behalf of, a new motor vehicle dealer specifying the elements of compensation requested by the dealer.

f.          The provisions of sub‑subdivision e. above shall not be applicable when the termination, nonrenewal, or cancellation of the franchise agreement by a new motor vehicle dealer is the result of the sale of assets or stock of the motor vehicle dealership. The provisions of sub‑subdivisions d. and e. above shall not be applicable when the termination, nonrenewal, or cancellation of the franchise agreement is at the initiation of a new motor vehicle dealer of recreational vehicle motor homes, as defined in G.S. 20‑4.01(32a)a., provided that at the time of the termination, nonrenewal, or cancellation, the recreational vehicle manufacturer or distributor has paid to the dealer all claims for warranty or recall work, including payments for labor, parts, and other expenses, which were submitted by the dealer 30 days or more prior to the date of termination, nonrenewal, or cancellation.

g.         A franchise shall continue in full force and operation notwithstanding a change, in whole or in part, of an established plan or system of distribution of the motor vehicles offered for sale under the franchise. The appointment of a new manufacturer, factory branch, distributor, or distributor branch for motor vehicles offered for sale under the franchise agreement shall be deemed to be a change of an established plan or system of distribution.

Upon the occurrence of the change, the Division shall deny an application of a manufacturer, factory branch, distributor, or distributor branch for a license or license renewal unless the applicant for a license as a manufacturer, factory branch, distributor, or distributor branch offers to each motor vehicle dealer who is a party to a franchise for that line‑make a new franchise agreement containing substantially the same provisions which were contained in the previous franchise agreement or files an affidavit with the Division acknowledging its undertaking to assume and fulfill the rights, duties, and obligations of its predecessor under the previous franchise agreement.

(7)        Notwithstanding the terms of any contract or agreement, to prevent or refuse to honor the succession to a dealership, including the franchise, by a motor vehicle dealer's designated successor as provided for under this subsection.

a.         Any owner of a new motor vehicle dealership may appoint by will, or any other written instrument, a designated successor to succeed in the respective ownership interest or interest as principal operator of the owner in the new motor vehicle dealership, including the franchise, upon the death or incapacity of the owner or principal operator. In order for succession to the position of principal operator to occur by operation of law in accordance with sub‑subdivision c. below, the owner's choice of a successor must be approved by the dealer, in accordance with the dealer's bylaws, if applicable, either prior or subsequent to the death or incapacity of the existing principal operator.

b.         Any objections by a manufacturer or distributor to an owner's appointment of a designated successor shall be asserted in accordance with the following procedure:

1.         Within 30 days after receiving written notice of the identity of the owner's designated successor and general information as to the financial ability and qualifications of the designated successor, the franchisor shall send the owner and designated successor notice of objection, by registered or certified mail, return receipt requested, to the appointment of the designated successor. The notice of objection shall state in detail all facts which constitute the basis for the contention on the part of the manufacturer or distributor that good cause, as defined in this sub‑subdivision below, exists for rejection of the designated successor. Failure by the franchisor to send notice of objection within 30 days and otherwise as provided in this sub‑subdivision shall constitute waiver by the franchisor of any right to object to the appointment of the designated successor.

2.         Any time within 30 days of receipt of the manufacturer's notice of objection the owner or the designated successor may file a request in writing with the Commissioner that the Commissioner hold an evidentiary hearing and determine whether good cause exists for rejection of the designated successor. When such a request is filed, the Commissioner shall promptly inform the affected manufacturer or distributor that a timely request has been filed.

3.         The Commissioner shall endeavor to hold the evidentiary hearing required under this sub‑subdivision and render a determination within 180 days after receipt of the written request from the owner or designated successor. In determining whether good cause exists for rejection of the owner's appointed designated successor, the manufacturer or distributor has the burden of proving that the designated successor is a person who is not of good moral character or does not meet the franchisor's existing written and reasonable standards and, considering the volume of sales and service of the new motor vehicle dealer, uniformly applied minimum business experience standards in the market area.

4.         Any parties to a hearing by the Commissioner concerning whether good cause exists for the rejection of the dealer's designated successor shall have a right of review of the decision in a court of competent jurisdiction pursuant to Chapter 150B of the General Statutes.

5.         Nothing in this sub‑subdivision shall preclude a manufacturer or distributor from, upon its receipt of written notice from an owner of the identity of the owner's designated successor, requiring that the designated successor promptly provide personal and financial data that is reasonably necessary to determine the financial ability and qualifications of the designated successor; provided, however, that such a request for additional information shall not delay any of the time periods or constraints contained herein.

6.         In the event death or incapacity of the owner or principal operator occurs prior to the time a manufacturer or distributor receives notice of the owner's appointment of a designated successor or before the Commissioner has rendered a determination as provided above, the existing franchise shall remain in effect and the designated successor shall be deemed to have succeeded to all of the owner's or principal operator's rights and obligations in the dealership and under the franchise until a determination is made by the Commissioner or the rights of the parties have otherwise become fixed in accordance with this sub‑subdivision.

c.         Except as otherwise provided in sub‑subdivision d. of this subdivision, any designated successor of a deceased or incapacitated owner or principal operator of a new motor vehicle dealership appointed by such owner in substantial compliance with this section shall, by operation of law, succeed at the time of such death or incapacity to all of the rights and obligations of the owner or principal operator in the new motor vehicle dealership and under either the existing franchise or any other successor, renewal, or replacement franchise.

d.         Within 60 days after the death or incapacity of the owner or principal operator, a designated successor appointed in substantial compliance with this section shall give the affected manufacturer or distributor written notice of his or her succession to the position of owner or principal operator of the new motor vehicle dealership; provided, however, that the failure of the designated successor to give the manufacturer or distributor written notice as provided above within 60 days of the death or incapacity of the owner or principal operator shall not result in the waiver or termination of the designated successor's right to succeed to the ownership of the new motor vehicle dealership unless the manufacturer or distributor gives written notice of this provision to either the designated successor or the deceased or incapacitated owner's executor, administrator, guardian or other fiduciary by certified or registered mail, return receipt requested, and said written notice grants not less than 30 days time within which the designated successor may give the notice required hereunder, provided the designated successor or the deceased or incapacitated owner's executor, administrator, guardian or other fiduciary has given the manufacturer reasonable notice of death or incapacity. Within 30 days of receipt of the notice by the manufacturer or distributor from the designated successor provided in this paragraph, the manufacturer or distributor may request that the designated successor complete the application forms generally utilized by the manufacturer or distributor to review the designated successor's qualifications to establish a successor dealership. Within 30 days of receipt of the completed forms, the manufacturer or distributor shall send a letter by certified or registered mail, return receipt requested, advising the designated successor of facts and circumstances which have changed since the manufacturer's or distributor's original approval of the designated successor, and which have caused the manufacturer or distributor to object to the designated successor. Upon receipt of such notice, the designated successor may either designate an alternative successor or may file a request for evidentiary hearing in accordance with the procedures provided in sub‑subdivisions b. 2. 5. of this subdivision. In any such hearing, the manufacturer or distributor shall be limited to facts and circumstances which did not exist at the time the designated successor was originally approved or evidence which was originally requested to be produced by the designated successor at the time of the original request and was fraudulent.

e.         The designated successor shall agree to be bound by all terms and conditions of the franchise in effect between the manufacturer or distributor and the owner at the time of the owner's or principal operator's death or incapacity, if so requested in writing by the manufacturer or distributor subsequent to the owner's or principal operator's death or incapacity.

f.          This section does not preclude an owner of a new motor vehicle dealership from designating any person as his or her successor by written instrument filed with the manufacturer or distributor, and, in the event there is an inconsistency between the successor named in such written instrument and the designated successor otherwise appointed by the owner consistent with the provisions of this section, and that written instrument has not been revoked by the owner of the new motor vehicle dealership in writing to the manufacturer or distributor, then the written instrument filed with the manufacturer or distributor shall govern as to the appointment of the successor.

(8)        To require, coerce, or attempt to coerce any new motor vehicle dealer in this State to order or accept delivery of any new motor vehicle with special features, accessories or equipment not included in the list price of those motor vehicles as publicly advertised by the manufacturer or distributor.

(9)        To require, coerce, or attempt to coerce any new motor vehicle dealer in this State to purchase nondiagnostic computer equipment or programs, to participate monetarily in an advertising campaign or contest, or to purchase unnecessary or unreasonable quantities of any promotional materials, training materials, training programs, showroom or other display decorations, materials, computer equipment or programs, or special tools at the expense of the new motor vehicle dealer, provided that nothing in this subsection shall preclude a manufacturer or distributor from including an unitemized uniform charge in the base price of the new motor vehicle charged to the dealer where such charge is attributable to advertising costs incurred or to be incurred by the manufacturer or distributor in the ordinary courses of its business.

(10)      To require, coerce, or attempt to coerce any new motor vehicle dealer in this State to change the capital structure of the new motor vehicle dealer or the means by or through which the new motor vehicle dealer finances the operation of the dealership provided that the new motor vehicle dealer at all times meets any reasonable capital standards determined by the manufacturer in accordance with uniformly applied criteria; and also provided that no change in the capital structure shall cause a change in the principal management or have the effect of a sale of the franchise without the consent of the manufacturer or distributor, provided that said consent shall not be unreasonably withheld.

(11)      To require, coerce, or attempt to coerce any new motor vehicle dealer in this State to refrain from participation in the management of, investment in, or the acquisition of any other line of new motor vehicle or related products; Provided, however, that this subsection does not apply unless the new motor vehicle dealer maintains a reasonable line of credit for each make or line of new motor vehicle, and the new motor vehicle dealer remains in compliance with any reasonable capital standards and facilities requirements of the manufacturer. The reasonable facilities requirements shall not include any requirement that a new motor vehicle dealer establish or maintain exclusive facilities, personnel, or display space.

(12)      To require, coerce, or attempt to coerce any new motor vehicle dealer in this State to change location of the dealership, or to make any substantial alterations to the dealership premises or facilities, when to do so would be unreasonable, or without written assurance of a sufficient supply of new motor vehicles so as to justify such an expansion, in light of the current market and economic conditions.

(13)      To require, coerce, or attempt to coerce any new motor vehicle dealer in this State to prospectively assent to a release, assignment, novation, waiver or estoppel which would relieve any person from liability to be imposed by this law or to require any controversy between a new motor vehicle dealer and a manufacturer, distributor, or representative, to be referred to any person other than the duly constituted courts of the State or the United States of America, or to the Commissioner, if such referral would be binding upon the new motor vehicle dealer.

(14)      To delay, refuse, or fail to deliver motor vehicles or motor vehicle parts or accessories in reasonable quantities relative to the new motor vehicle dealer's facilities and sales potential in the new motor vehicle dealer's market area as determined in accordance with reasonably applied economic principles, or within a reasonable time, after receipt of an order from a dealer having a franchise for the retail sale of any new motor vehicle sold or distributed by the manufacturer or distributor, any new vehicle, parts or accessories to new vehicles as are covered by such franchise, and such vehicles, parts or accessories as are publicly advertised as being available or actually being delivered. The delivery to another dealer of a motor vehicle of the same model and similarly equipped as the vehicle ordered by a motor vehicle dealer who has not received delivery thereof, but who has placed his written order for the vehicle prior to the order of the dealer receiving the vehicle, shall be evidence of a delayed delivery of, or refusal to deliver, a new motor vehicle to a motor vehicle dealer within a reasonable time, without cause. Except as may be required by any consent decree of the Commissioner or other order of the Commissioner or court of competent jurisdiction, each manufacturer shall allocate its products in a manner that provides each of its franchised dealers in this State an adequate supply of vehicles by series, product line, and model to achieve the manufacturer's minimum sales requirements, planning volume, or sales objectives and that is fair and equitable to all of its franchised dealers in this State. Additionally, each manufacturer shall make available to each of its franchised dealers in this State a minimum of one of each vehicle series, model, or product line that the manufacturer advertises nationally as being available for purchase. A manufacturer shall not unfairly discriminate among its franchised dealers in this allocation process. This subsection is not violated, however, if such failure is caused by acts or causes beyond the control of the manufacturer, distributor, factory branch, or factory representative.

(15)      To refuse to disclose to any new motor vehicle dealer, handling the same line make, the manner and mode of distribution of that line make within the State.

(16)      To award money, goods, services, or any other benefit to any new motor vehicle dealership employee, either directly or indirectly, unless such benefit is promptly accounted for, and transmitted to, or approved by, the new motor vehicle dealer.

(17)      To increase prices of new motor vehicles which the new motor vehicle dealer had ordered and which the manufacturer or distributor has accepted for immediate delivery for private retail consumers prior to the new motor vehicle dealer's receipt of the written official price increase notification. A sales contract signed by a private retail consumer shall constitute evidence of each such order provided that the vehicle is in fact delivered to that customer. Price differences applicable to new model or series shall not be considered a price increase or price decrease. Price changes caused by either: (i) the addition to a new motor vehicle of required or optional equipment; or (ii) revaluation of the United States dollar, in the case of foreign‑make vehicles or components; or (iii) an increase in transportation charges due to increased rates imposed by carriers; or (iv) new tariffs or duties imposed by the United States of America or any other governmental authority, shall not be subject to the provisions of this subsection.

(18)      To prevent or attempt to prevent a dealer from receiving fair and reasonable compensation for the value of the franchised business transferred in accordance with G.S. 20‑305(4) above, or to prevent or attempt to prevent, through the exercise of any contractual right of first refusal or otherwise, a dealer located in this State from transferring the franchised business to such persons or other entities as the dealer shall designate in accordance with G.S. 20‑305(4). The opinion or determination of a manufacturer that the existence or location of one of its franchised dealers situated in this State is not viable or is not consistent with the manufacturer's distribution or marketing forecast or plans shall not constitute a lawful basis for the manufacturer to fail or refuse to approve a dealer's proposed transfer of ownership submitted in accordance with G.S. 20‑305(4), or "good cause" for the termination, cancellation, or nonrenewal of the franchise under G.S. 20‑305(6) or grounds for the objection to an owner's designated successor appointed pursuant to G.S. 20‑305(7).

(19)      To offer any refunds or other types of inducements to any person for the purchase of new motor vehicles of a certain line make to be sold to the State or any political subdivision thereof without making the same offer available upon request to all other new motor vehicle dealers in the same line make within the State.

(20)      To release to any outside party, except under subpoena or as otherwise required by law or in an administrative, judicial or arbitration proceeding involving the manufacturer or new motor vehicle dealer, any confidential business, financial, or personal information which may be from time to time provided by the new motor vehicle dealer to the manufacturer, without the express written consent of the new motor vehicle dealer.

(21)      To deny any new motor vehicle dealer the right of free association with any other new motor vehicle dealer for any lawful purpose.

(22)      To unfairly discriminate among its new motor vehicle dealers with respect to warranty reimbursements or authority granted its new motor vehicle dealers to make warranty adjustments with retail customers.

(23)      To engage in any predatory practice against or unfairly compete with a new motor vehicle dealer located in this State.

(24)      To terminate any franchise solely because of the death or incapacity of an owner who is not listed in the franchise as one on whose expertise and abilities the manufacturer relied in the granting of the franchise.

(25)      To require, coerce, or attempt to coerce a new motor vehicle dealer in this State to either establish or maintain exclusive facilities, personnel, or display space.

(26)      To resort to or to use any false or misleading advertisement in the conducting of its business as a manufacturer or distributor in this State.

(27)      To knowingly make, either directly or through any agent or employee, any material statement which is false or misleading or conceal any material facts which induce any new motor vehicle dealer to enter into any agreement or franchise or to take any action which is materially prejudicial to that new motor vehicle dealer or his business.

(28)      To require, coerce, or attempt to coerce any new motor vehicle dealer to purchase or order any new motor vehicle as a precondition to purchasing, ordering, or receiving any other new motor vehicle or vehicles. Nothing herein shall prevent a manufacturer from requiring that a new motor vehicle dealer fairly represent and inventory the full line of current model year new motor vehicles which are covered by the franchise agreement, provided that such inventory representation requirements are not unreasonable under the circumstances.

(29)      To require, coerce, or attempt to coerce any new motor vehicle dealer to sell, transfer, or otherwise issue stock or other ownership interest in the dealership corporation to a general manager or any other person involved in the management of the dealership other than the dealer principal or dealer operator named in the franchise, unless the dealer principal or dealer operator is an absentee owner who is not involved in the operation of the dealership on a regular basis.

(30)      To vary the price charged to any of its franchised new motor vehicle dealers located in this State for new motor vehicles based on the dealer's purchase of new facilities, supplies, tools, equipment, or other merchandise from the manufacturer, the dealer's relocation, remodeling, repair, or renovation of existing dealerships or construction of a new facility, the dealer's participation in training programs sponsored, endorsed, or recommended by the manufacturer, whether or not the dealer is dualed with one or more other line makes of new motor vehicles, or the dealer's sales penetration. Except as provided in this subdivision, it shall be unlawful for any manufacturer, factory branch, distributor, or distributor branch, or any field representative, officer, agent, or any representative whatsoever of any of them to vary the price charged to any of its franchised new motor vehicle dealers located in this State for new motor vehicles based on the dealer's sales volume, the dealer's level of sales or customer service satisfaction, the dealer's purchase of advertising materials, signage, nondiagnostic computer hardware or software, communications devices, or furnishings, or the dealer's participation in used motor vehicle inspection or certification programs sponsored or endorsed by the manufacturer.

The price of the vehicle, for purposes of this subdivision shall include the manufacturer's use of rebates, credits, or other consideration that has the effect of causing a variance in the price of new motor vehicles offered to its franchised dealers located in the State.

Notwithstanding the foregoing, nothing in this subdivision shall be deemed to preclude a manufacturer from establishing sales contests or promotions that provide or award dealers or consumers rebates or incentives; provided, however, that the manufacturer complies with all of the following conditions:

a.         With respect to manufacturer to consumer rebates and incentives, the manufacturer's criteria for determining eligibility shall:

1.         Permit all of the manufacturer's franchised new motor vehicle dealers in this State to offer the rebate or incentive; and

2.         Be uniformly applied and administered to all eligible consumers.

b.         With respect to manufacturer to dealer rebates and incentives, the rebate or incentive program shall:

1.         Be based solely on the dealer's actual or reasonably anticipated sales volume or on a uniform per vehicle sold or leased basis;

2.         Be uniformly available, applied, and administered to all of the manufacturer's franchised new motor vehicle dealers in this State; and

3.         Provide that any of the manufacturer's franchised new motor vehicle dealers in this State may, upon written request, obtain the method or formula used by the manufacturer in establishing the sales volumes for receiving the rebates or incentives and the specific calculations for determining the required sales volumes of the inquiring dealer and any of the manufacturer's other franchised new motor vehicle dealers located within 75 miles of the inquiring dealer.

Nothing contained in this subdivision shall prohibit a manufacturer from providing assistance or encouragement to a franchised dealer to remodel, renovate, recondition, or relocate the dealer's existing facilities, provided that this assistance, encouragement, or rewards are not determined on a per vehicle basis.

It is unlawful for any manufacturer to charge or include the cost of any program or policy prohibited under this subdivision in the price of new motor vehicles that the manufacturer sells to its franchised dealers or purchasers located in this State.

In the event that as of October 1, 1999, a manufacturer was operating a program that varied the price charged to its franchised dealers in this State in a manner that would violate this subdivision, or had in effect a documented policy that had been conveyed to its franchised dealers in this State and that varied the price charged to its franchised dealers in this State in a manner that would violate this subdivision, it shall be lawful for that program or policy, including amendments to that program or policy that are consistent with the purpose and provisions of the existing program or policy, or a program or policy similar thereto implemented after October 1, 1999, to continue in effect as to the manufacturer's franchised dealers located in this State until June 30, 2014.

In the event that as of June 30, 2001, a manufacturer was operating a program that varied the price charged to its franchised dealers in this State in a manner that would violate this subdivision, or had in effect a documented policy that had been conveyed to its franchised dealers in this State and that varied the price charged to its franchised dealers in this State in a manner that would violate this subdivision, and the program or policy was implemented in this State subsequent to October 1, 1999, and prior to June 30, 2001, and provided that the program or policy is in compliance with this subdivision as it existed as of June 30, 2001, it shall be lawful for that program or policy, including amendments to that program or policy that comply with this subdivision as it existed as of June 30, 2001, to continue in effect as to the manufacturer's franchised dealers located in this State until June 30, 2014.

Any manufacturer shall be required to pay or otherwise compensate any franchise dealer who has earned the right to receive payment or other compensation under a program in accordance with the manufacturer's program or policy.

The provisions of this subdivision shall not be applicable to multiple or repeated sales of new motor vehicles made by a new motor vehicle dealer to a single purchaser under a bona fide fleet sales policy of a manufacturer, factory branch, distributor, or distributor branch.

(31)      Notwithstanding the terms of any contract, franchise, agreement, release, or waiver, to require that in any civil or administrative proceeding in which a new motor vehicle dealer asserts any claims, rights, or defenses arising under this Article or under the franchise, that the dealer or any nonprevailing party compensate the manufacturer or prevailing party for any court costs, attorneys' fees, or other expenses incurred in the litigation.

(32)      To require that any of its franchised new motor vehicle dealers located in this State pay any extra fee, purchase unreasonable or unnecessary quantities of advertising displays or other materials, or remodel, renovate, or recondition the dealers' existing facilities in order to receive any particular model or series of vehicles manufactured or distributed by the manufacturer for which the dealers have a valid franchise. Notwithstanding the foregoing, nothing contained in this subdivision shall be deemed to prohibit or prevent a manufacturer from requiring that its franchised dealers located in this State purchase special tools or equipment, stock reasonable quantities of certain parts, or participate in training programs which are reasonably necessary for those dealers to sell or service any model or series of vehicles.

(33)      To fail to reimburse a dealer located in this State in full for the actual cost of providing a loaner vehicle to any customer who is having a vehicle serviced at the dealership if the provision of such a loaner vehicle is required by the manufacturer.

(34)      To require, coerce, or attempt to coerce any new motor vehicle dealer in this State to participate monetarily in any training program whose subject matter is not expressly limited to specific information necessary to sell or service the models of vehicles the dealer is authorized to sell or service under the dealer's franchise with that manufacturer. Examples of training programs with respect to which a manufacturer is prohibited from requiring the dealer's monetary participation include, but are not limited to, those which purport to teach morale‑boosting employee motivation, teamwork, or general principles of customer relations. A manufacturer is further prohibited from requiring the personal attendance of an owner or dealer principal of any dealership located in this State at any meeting or training program at which it is reasonably possible for another member of the dealer's management to attend and later relate the subject matter of the meeting or training program to the dealership's owners or principal operator.

(35)      Notwithstanding the terms of any franchise, agreement, waiver or novation, to limit the number of franchises of the same line make of vehicle that any franchised motor vehicle dealer, including its parent(s), subsidiaries, and affiliates, if any, may own or operate or attach any restrictions or conditions on the ownership or operation of multiple franchises of the same line make of motor vehicle without making the same limitations, conditions, and restrictions applicable to all of its other franchisees.

(36)      With regard to any manufacturer, factory branch, distributor, distributor branch, or subsidiary thereof that owns and operates a new motor vehicle dealership, directly or indirectly through any subsidiary or affiliated entity as provided in G.S. 20‑305.2, to unreasonably discriminate against any other new motor vehicle dealer in the same line make in any matter governed by the motor vehicle franchise, including the sale or allocation of vehicles or other manufacturer or distributor products, or the execution of dealer programs for benefits.

(37)      Subdivisions (11) and (25) of this section shall not apply to any manufacturer, manufacturer branch, distributor, distributor branch, or any affiliate or subsidiary thereof of new motor vehicles which manufactures or distributes exclusively new motor vehicles with a gross weight rating of 8,500 pounds or more, provided that the following conditions are met: (i) the manufacturer has, as of November 1, 1996, an agreement in effect with at least three of its franchised dealers within the State, and which agreement was, in fact, being enforced by the manufacturer, requiring the dealers to maintain separate and exclusive facilities for the vehicles it manufactures or distributes; and (ii) there existed at least seven dealerships (locations) of that manufacturer within the State as of January 1, 1999.

(38)      Notwithstanding the terms, provisions, or conditions of any agreement, franchise, novation, waiver, or other written instrument, to assign or change a franchised new motor vehicle dealer's area of responsibility under the franchise arbitrarily or without due regard to the present or projected future pattern of motor vehicle sales and registrations within the dealer's market and without having provided the affected dealer with written notice of the change in the dealer's area of responsibility and a detailed description of the change in writing by registered or certified mail, return receipt requested. A franchised new motor vehicle dealer who believes that a manufacturer, factory branch, distributor, or distributor branch with whom the dealer has entered into a franchise has violated this subdivision may file a petition before the Commissioner as provided in G.S. 20‑301(b) contesting the franchised new motor vehicle dealer's assigned area of responsibility. At the hearing before the Commissioner, the affected manufacturer, factory branch, distributor, or distributor branch shall have the burden of proving that all portions of its current or proposed area of responsibility for the petitioning franchised new motor vehicle dealer are reasonable in light of the present or projected future pattern of motor vehicle sales and registrations within the franchised new motor vehicle dealer's market. If a protest is or has been filed under G.S. 20‑305(5) and the franchised new motor vehicle dealer's area of responsibility is included in the relevant market area under the protest, any protest filed under this subdivision shall be consolidated with that protest for hearing and joint disposition of all of the protests.

(39)      Notwithstanding the terms, provisions, or conditions of any agreement, franchise, novation, waiver, or other written instrument, to require, coerce, or attempt to coerce any of its franchised motor vehicle dealers in this State to purchase or lease one or more signs displaying the name of the manufacturer or franchised motor vehicle dealer upon unreasonable or onerous terms or conditions or if installation of the additional signage would violate local signage or zoning laws to which the franchised motor vehicle dealer is subject. Any term, provision, or condition of any agreement, franchise, waiver, novation, or any other written instrument which is in violation of this subdivision shall be deemed null and void and without force and effect.

(40)      Notwithstanding the terms, provisions, or conditions of any agreement or franchise, to require any dealer to floor plan any of the dealer's inventory or finance the acquisition, construction, or renovation of any of the dealer's property or facilities by or through any financial source or sources designated by the manufacturer, factory branch, distributor, or distributor branch, including any financial source or sources that is or are directly or indirectly owned, operated, or controlled by the manufacturer, factory branch, distributor, or distributor branch.

(41)      Notwithstanding the terms, provisions, or conditions of any agreement or franchise, to use or consider the performance of any of its franchised new motor vehicle dealers located in this State relating to the sale of the manufacturer's new motor vehicles or ability to satisfy any minimum sales or market share quota or responsibility relating to the sale of the manufacturer's new motor vehicles in determining:

a.         The dealer's eligibility to purchase program, certified, or other used motor vehicles from the manufacturer;

b.         The volume, type, or model of program, certified, or other used motor vehicles the dealer shall be eligible to purchase from the manufacturer;

c.         The price or prices of any program, certified, or other used motor vehicles that the dealer shall be eligible to purchase from the manufacturer; or

d.         The availability or amount of any discount, credit, rebate, or sales incentive the dealer shall be eligible to receive from the manufacturer for the purchase of any program, certified, or other used motor vehicles offered for sale by the manufacturer.

(42)      Notwithstanding the terms, provisions, or conditions of any agreement or waiver, to directly or indirectly condition the awarding of a franchise to a prospective new motor vehicle dealer, the addition of a line make or franchise to an existing dealer, the renewal of a franchise of an existing dealer, the approval of the relocation of an existing dealer's facility, or the approval of the sale or transfer of the ownership of a franchise on the willingness of a dealer, proposed new dealer, or owner of an interest in the dealership facility to enter into a site control agreement or exclusive use agreement. For purposes of this subdivision, the terms "site control agreement" and "exclusive use agreement" include any agreement that has the effect of either: (i) requiring that the dealer establish or maintain exclusive dealership facilities; or (ii) restricting the ability of the dealer, or the ability of the dealer's lessor in the event the dealership facility is being leased, to transfer, sell, lease, or change the use of the dealership premises, whether by sublease, lease, collateral pledge of lease, right of first refusal to purchase or lease, option to purchase, option to lease, or other similar agreement, regardless of the parties to such agreement. Any provision contained in any agreement entered into on or after August 26, 2009, that is inconsistent with the provisions of this subdivision shall be voidable at the election of the affected dealer, prospective dealer, or owner of an interest in the dealership facility.  (1955, c. 1243, s. 21; 1973, c. 88, ss. 1, 2; 1983, c. 704, ss. 5‑10; 1987, c. 827, s. 1; 1991, c. 510, ss. 2‑4; 1993, c. 123, s. 1; c. 331, s. 2; 1995, c. 163, s. 13; c. 480, s. 3; 1997‑319, s. 3; 1999‑335, s. 2; 1999‑336, s. 1; 2001‑510, ss. 2, 6; 2003‑113, ss. 2, 3, 4; 2005‑409, s. 2; 2005‑463, s. 2; 2007‑513, ss. 2‑4, 9, 12; 2008‑156, s. 3; 2008‑187, s. 50; 2009‑338, ss. 1, 2, 5; 2009‑496, s. 1.)



§ 20-305.1. Automobile dealer warranty obligations.

§ 20‑305.1.  Automobile dealer warranty obligations.

(a)        Each motor vehicle manufacturer, factory branch, distributor or distributor branch, shall specify in writing to each of its motor vehicle dealers licensed in this State the dealer's obligations for preparation, delivery and warranty service on its products, the schedule of compensation to be paid such dealers for parts, work, and service in connection with warranty service, and the time allowances for the performance of such work and service. In no event shall such schedule of compensation fail to include reasonable compensation for diagnostic work and associated administrative requirements as well as repair service and labor. Time allowances for the performance of warranty work and service shall be reasonable and adequate for the work to be performed. The compensation which must be paid under this section must be reasonable, provided, however, that under no circumstances may the reasonable compensation under this section be in an amount less than the dealer's current retail labor rate and the amount charged to retail customers for the manufacturer's or distributor's original parts for nonwarranty work of like kind, provided such amount is competitive with other franchised dealers within the dealer's market.

(b)        Notwithstanding the terms of any franchise agreement, it is unlawful for any motor vehicle manufacturer, factory branch, distributor, or distributor branch to fail to perform any of its warranty obligations with respect to a motor vehicle, to fail to fully compensate its motor vehicle dealers licensed in this State for warranty parts other than parts used to repair the living facilities of recreational vehicles, at the prevailing retail rate according to the factors in subsection (a) of this section, or, in service in accordance with the schedule of compensation provided the dealer pursuant to subsection (a) above, or to otherwise recover all or any portion of its costs for compensating its motor vehicle dealers licensed in this State for warranty parts and service either by reduction in the amount due to the dealer, or by separate charge, surcharge, or other imposition, and to fail to indemnify and hold harmless its franchised dealers licensed in this State against any judgment for damages or settlements agreed to by the manufacturer, including, but not limited to, court costs and reasonable attorneys' fees of the motor vehicle dealer, arising out of complaints, claims or lawsuits including, but not limited to, strict liability, negligence, misrepresentation, express or implied warranty, or recision or revocation of acceptance of the sale of a motor vehicle as defined in G.S. 25‑2‑608, to the extent that the judgment or settlement relates to the alleged defective negligent manufacture, assembly or design of new motor vehicles, parts or accessories or other functions by the manufacturer, factory branch, distributor or distributor branch, beyond the control of the dealer. Any audit for warranty parts or service compensation shall only be for the 12‑month period immediately following the date of the payment of the claim by the manufacturer, factory branch, distributor, or distributor branch. Any audit for sales incentives, service incentives, rebates, or other forms of incentive compensation shall only be for the 12‑month period immediately following the date of the payment of the claim by the manufacturer, factory branch, distributor, or distributor branch pursuant to a sales incentives program, service incentives program, rebate program, or other form of incentive compensation program. Provided, however, these limitations shall not be effective in the case of fraudulent claims.

(b1)      All claims made by motor vehicle dealers pursuant to this section for compensation for delivery, preparation, warranty and recall work including labor, parts, and other expenses, shall be paid by the manufacturer within 30 days after receipt of claim from the dealer. When any claim is disapproved, the dealer shall be notified in writing of the grounds for disapproval. Any claim not specifically disapproved in writing within 30 days after receipt shall be considered approved and payment is due immediately. No claim which has been approved and paid may be charged back to the dealer unless it can be shown that the claim was false or fraudulent, that the repairs were not properly made or were unnecessary to correct the defective condition, or the dealer failed to reasonably substantiate the claim either in accordance with the manufacturer's reasonable written procedures or by other reasonable means. A manufacturer or distributor shall not deny a claim or reduce the amount to be reimbursed to the dealer as long as the dealer has provided reasonably sufficient documentation that the dealer:

(1)        Made a good faith attempt to perform the work in compliance with the written policies and procedures of the manufacturer; and

(2)        Actually performed the work.

Notwithstanding the foregoing, a manufacturer shall not fail to fully compensate a dealer for warranty or recall work or make any chargeback to the dealer's account based on the dealer's failure to comply with the manufacturer's claim documentation procedure or procedures unless both of the following requirements have been met:

(1)        The dealer has, within the previous 12 months, failed to comply with the same specific claim documentation procedure or procedures; and

(2)        The manufacturer has, within the previous 12 months, provided a written warning to the dealer by certified United States mail, return receipt requested, identifying the specific claim documentation procedure or procedures violated by the dealer.

Nothing contained in this subdivision shall be deemed to prevent or prohibit a manufacturer from adopting or implementing a policy or procedure which provides or allows for the self‑audit of dealers, provided, however, that if any such self‑audit procedure contains provisions relating to claim documentation, such claim documentation policies or procedures shall be subject to the prohibitions and requirements contained in this subdivision. Notices sent by a manufacturer under a bona fide self‑audit procedure shall be deemed sufficient notice to meet the requirements of this subsection provided that the dealer is given reasonable opportunity through self‑audit to identify and correct any out‑of‑line procedures for a period of at least 60 days before the manufacturer conducts its own audit of the dealer warranty operations and procedures. A manufacturer may further not charge a dealer back subsequent to the payment of the claim unless a representative of the manufacturer has met in person at the dealership, or by telephone, with an officer or employee of the dealer designated by the dealer and explained in detail the basis for each of the proposed charge‑backs and thereafter given the dealer's representative a reasonable opportunity at the meeting, or during the telephone call, to explain the dealer's position relating to each of the proposed charge‑backs. In the event the dealer was selected for audit or review on the basis that some or all of the dealer's claims were viewed as excessive in comparison to average, mean, or aggregate data accumulated by the manufacturer, or in relation to claims submitted by a group of other franchisees of the manufacturer, the manufacturer shall, at or prior to the meeting or telephone call with the dealer's representative, provide the dealer with a written statement containing the basis or methodology upon which the dealer was selected for audit or review.

(b2)      A manufacturer may not deny a motor vehicle dealer's claim for sales incentives, service incentives, rebates, or other forms of incentive compensation, reduce the amount to be paid to the dealer, or charge a dealer back subsequent to the payment of the claim unless it can be shown that the claim was false or fraudulent or that the dealer failed to reasonably substantiate the claim either in accordance with the manufacturer's reasonable written procedures or by other reasonable means.

(b3)      Notwithstanding the terms of any franchise or other agreement, or the terms of any program, policy, or procedure of any manufacturer, it shall be unlawful for a manufacturer to take or threaten to take any adverse action against a dealer located in this State, or to otherwise discriminate against any dealer located in this State, on the basis that the dealer sold or leased a motor vehicle to a customer who either exported the vehicle to a foreign country or who resold the vehicle to a third party, unless the dealer knew or reasonably should have known that the customer intended to export or resell the motor vehicle prior to the customer's purchase of the vehicle from the dealer. The conduct prohibited under this subsection includes, but is not limited to, a manufacturer's actual or threatened: (i) failure or refusal to allocate, sell, or deliver motor vehicles to the dealer; or (ii) discrimination against any dealer in the allocation of vehicles; or (iii) charging back or withholding payments or other compensation or consideration for which a dealer is otherwise eligible for warranty reimbursement or under a sales promotion, incentive program, or contest; or (iv) disqualification of a dealer from participating in or discrimination against any dealer relating to any sales promotion, incentive program, or contest; or (v) termination of a franchise. In any proceeding brought pursuant to this subsection, there shall be a rebuttable presumption that the dealer, prior to the customer's purchase of the vehicle, did not know nor should have reasonably known that the customer intended to export or resell the motor vehicle, if (i) following the sale, the vehicle is titled, registered, and, where applicable, taxes paid in any state or territory within the United States in the name of a customer who was physically present at the dealership at or prior to the time of sale, and (ii) the dealer did not know, prior to the consummation of the sale, that the vehicle would be shipped to a foreign country.

(c)        In the event there is a dispute between the manufacturer, factory branch, distributor, or distributor branch, and the dealer with respect to any matter referred to in subsection (a), (b), (b1), (b2), or (d) of this section, either party may petition the Commissioner in writing, within 30 days after either party has given written notice of the dispute to the other, for a hearing on the subject and the decision of the Commissioner shall be binding on the parties, subject to rights of judicial review and appeal as provided in Chapter 150B of the General Statutes; provided, however, that nothing contained herein shall give the Commissioner any authority as to the content of any manufacturer's or distributor's warranty. Upon the filing of a petition before the Commissioner under this subsection, any chargeback to or any payment required of a dealer by a manufacturer relating to warranty parts or service compensation, or to sales incentives, service incentives, rebates, or other forms of incentive compensation, shall be stayed during the pendency of the determination by the Commissioner.

(d)        Transportation damages. 

(1)        Notwithstanding the terms, provisions or conditions of any agreement or franchise, the manufacturer is liable for all damages to motor vehicles before delivery to a carrier or transporter.

(2)        If a new motor vehicle dealer determines the method of transportation, the risk of loss passes to the dealer upon delivery of the vehicle to the carrier.

(3)        In every other instance, the risk of loss remains with the manufacturer until such time as the new motor vehicle dealer or his designee accepts the vehicle from the carrier.

(4)        Whenever a motor vehicle is damaged while in transit when the carrier or the means of transportation is designated by the manufacturer or distributor, or whenever a motor vehicle is otherwise damaged prior to delivery to the dealer, the dealer must:

a.         Notify the manufacturer or distributor of such damage within three working days or within such additional time as authorized by the franchise agreement of the occurrence of the delivery of the motor vehicle as defined in subsection (1) of this section; and

b.         Must request from the manufacturer or distributor authorization to repair the damages sustained or to replace the parts or accessories damaged.

(5)        In the event the manufacturer or distributor refuses or fails to authorize repair or replacement of any such damage within ten working days after receipt of notification of damage by the dealer, ownership of the motor vehicle shall revert to the manufacturer or distributor, and the dealer shall incur no obligation, financial or otherwise, for such damage to the motor vehicle.

(5a)      No manufacturer shall fail to disclose in writing to a new motor vehicle dealer, at the time of delivery of a new motor vehicle, the nature and extent of any and all damage and post‑manufacturing repairs made to such motor vehicle while in the possession or under the control of the manufacturer if the cost of such post‑manufacturing repairs exceeds three percent (3%) of the manufacturer's suggested retail price. A manufacturer is not required to disclose to a new motor vehicle dealer that any glass, tires or bumper of a new motor vehicle was damaged at any time if the damaged item has been replaced with original or comparable equipment.

(6)        Nothing in this subsection (d) shall relieve the dealer of the obligation to cooperate with the manufacturer as necessary in filing any transportation damage claim with the carrier.

(e)        Damage/Repair Disclosure.  Notwithstanding the provisions of subdivision (d)(4) of this section and in supplementation thereof, a new motor vehicle dealer shall disclose in writing to a purchaser of the new motor vehicle prior to entering into a sales contract any damage and repair to the new motor vehicle if the damage exceeds five percent (5%) of the manufacturer's suggested retail price as calculated at the rate of the dealer's authorized warranty rate for labor and parts.

(1)        A new motor vehicle dealer is not required to disclose to a purchaser that any damage of any nature occurred to a new motor vehicle at any time if the total cost of all repairs fails to exceed five percent (5%) of the manufacturer's suggested retail price as calculated at the time the repairs were made based upon the dealer's authorized warranty rate for labor and parts and the damaged item has been replaced with original or comparable equipment.

(2)        If disclosure is not required under this section, a purchaser may not revoke or rescind a sales contract or have or file any cause of action or claim against the dealer or manufacturer for breach of contract, breach of warranty, fraud, concealment, unfair and deceptive acts or practices, or otherwise due solely to the fact that the new motor vehicle was damaged and repaired prior to completion of the sale.

(3)        For purposes of this section, "manufacturer's suggested retail price" means the retail price of the new motor vehicle suggested by the manufacturer including the retail delivered price suggested by the manufacturer for each accessory or item of optional equipment physically attached to the new motor vehicle at the time of delivery to the new motor vehicle dealer which is not included within the retail price suggested by the manufacturer for the new motor vehicle.

(f)         The provisions of subsections (a), (b), (b1), (d) and (e) shall not apply to manufacturers and dealers of "motorcycles" as defined in G.S. 20‑4.01(27).

(f1)       The provisions of subsections (a), (b), (b1), (b2), and (c) of this section applicable to a motor vehicle manufacturer shall also apply to a component parts manufacturer. For purposes of this section, a component parts manufacturer means a person, resident, or nonresident of this State who manufactures or assembles new motor vehicle "component parts" and directly warrants the component parts to the consumer. For purposes of this section, component parts means an engine, power train, rear axle, or other part of a motor vehicle that is not warranted by the final manufacturer of the motor vehicle.

(f2)       The provisions of subsections (d) and (e) of this section shall not apply to a State agency that assists the United States Department of Defense with purchasing, transferring, or titling a vehicle to another State agency, a unit of local government, a volunteer fire department, or a volunteer rescue squad.

(g)        Truck Dealer Cost Reimbursement.  Every manufacturer, manufacturer branch, distributor, or distributor branch of new motor vehicles, or any affiliate or subsidiary thereof, which manufactures or distributes new motor vehicles with a gross vehicle weight rating of 16,000 pounds or more shall compensate its new motor vehicle dealers located in this State for the cost of special tools, equipment, and training for which its dealers are liable when the applicable manufacturer, manufacturer branch, distributor, or distributor branch sells a portion of its vehicle inventory to converters and other nondealer retailers. The purpose of this reimbursement is to compensate truck dealers for special additional costs these dealers are required to pay for servicing these vehicles when the dealers are excluded from compensation for these expenses at the point of sale. The compensation which shall be paid pursuant to this subsection shall be applicable only with respect to new motor vehicles with a gross vehicle weight rating of 16,000 pounds or more which are registered to end users within this State and that are sold by a manufacturer, manufacturer branch, distributor, or distributor branch to either:

(1)        Persons or entities other than new motor vehicle dealers with whom the manufacturer, manufacturer branch, distributor, or distributor branch has entered into franchises; or

(2)        Persons or entities that install custom bodies on truck chassis, including, but not limited to, mounted equipment or specialized bodies for concrete distribution, firefighting equipment, waste disposal, recycling, garbage disposal, buses, utility service, street sweepers, wreckers, and rollback bodies for vehicle recovery; provided, however, that no compensation shall be required to be paid pursuant to this subdivision with respect to vehicles sold for purposes of manufacturing or assembling school buses.

The amount of compensation which shall be payable by the applicable manufacturer, manufacturer branch, distributor, or distributor branch shall be six hundred dollars ($600.00) per new motor vehicle registered in this State whose chassis has a gross vehicle weight rating of 16,000 pounds or more. The compensation required pursuant to this subsection shall be paid by the applicable manufacturer, manufacturer branch, distributor, or distributor branch to its franchised new motor vehicle dealer in closest proximity to the registered address of the end user to whom the motor vehicle has been registered within 30 days after such registration. Upon receiving a request in writing from one of its franchised dealers located in this State, a manufacturer, manufacturer branch, distributor, or distributor branch shall promptly make available to such dealer its records relating to the registered addresses of its new motor vehicles registered in this State for the previous 12 months and its payment of compensation to dealers as provided in this subsection.  (1973, c. 88, s. 3; c. 1331, s. 3; 1983, c. 704, ss. 11‑13; 1987, c. 827, s. 1; 1989, c. 614, ss. 1, 2; 1991, c. 561, ss. 1‑4; 1993, c. 116, ss. 1, 2; 1995, c. 156, s. 1; 1997‑319, s. 4; 1999‑335, ss. 3, 3.1, 4; 2003‑113, s. 5; 2003‑258, s. 4; 2007‑513, ss. 5‑7, 11; 2009‑338, ss. 3, 4; 2009‑550, s. 2(c).)



§ 20-305.2. Unfair methods of competition.

§ 20‑305.2.  Unfair methods of competition.

(a)        It is unlawful for any motor vehicle manufacturer, factory branch, distributor, distributor branch, or subsidiary thereof, to directly or indirectly through any subsidiary or affiliated entity, own any ownership interest in, operate, or control any motor vehicle dealership in this State, provided that this section shall not be construed to prohibit:

(1)        The operation by a manufacturer, factory branch, distributor, distributor branch, or subsidiary thereof, of a dealership for a temporary period (not to exceed one year) during the transition from one owner or operator to another; or

(2)        The ownership or control of a dealership by a manufacturer, factory branch, distributor, distributor branch, or subsidiary thereof, while in a bona fide relationship with an economically disadvantaged or other independent person, other than a manufacturer, factory branch, distributor, distributor branch, or an agent or affiliate thereof, who has made a bona fide, unencumbered initial investment of at least six percent (6%) of the total sales price that is subject to loss in the dealership and who can reasonably expect to acquire full ownership of the dealership within a reasonable period of time, not to exceed 12 years, and on reasonable terms and conditions; or

(3)        The ownership, operation or control of a dealership by a manufacturer, factory branch, distributor, distributor branch, or subsidiary thereof, if such manufacturer, factory branch, distributor, distributor branch, or subsidiary has been engaged in the retail sale of motor vehicles through such dealership for a continuous period of three years prior to March 16, 1973, and if the Commissioner determines, after a hearing on the matter at the request of any party, that there is no independent dealer available in the relevant market area to own and operate the franchise in a manner consistent with the public interest; or

(4)        The ownership, operation, or control of a dealership by a manufacturer, factory branch, distributor, distributor branch, or subsidiary thereof, if the Commissioner determines after a hearing on the matter at the request of any party, that there is no independent dealer available in the relevant market area to own and operate the franchise in a manner consistent with the public interest; or

(5)        The ownership, operation, or control of any facility (location) of a new motor vehicle dealer in this State at which the dealer sells only new and used motor vehicles with a gross weight rating of 8,500 pounds or more, provided that both of the following conditions have been met:

a.         The facility is located within 35 miles of manufacturing or assembling facilities existing as of January 1, 1999, and is owned or operated by the manufacturer, manufacturing branch, distributor, distributor branch, or any affiliate or subsidiary thereof which assembles, manufactures, or distributes new motor vehicles with a gross weight rating of 8,500 pounds or more by such dealer at said location; and

b.         The facility is located in the largest Standard Metropolitan Statistical Area (SMSA) in the State; or

(6)        As to any line make of motor vehicle for which there is in aggregate no more than 13 franchised new motor vehicle dealers (locations) licensed and in operation within the State as of January 1, 1999, the ownership, operation, or control of one or more new motor vehicle dealership trading solely in such line make of vehicle by the manufacturer, factory branch, distributor, distributor branch, or subsidiary or affiliate thereof, provided however, that all of the following conditions are met:

a.         The manufacturer, factory branch, distributor, distributor branch, or subsidiary or affiliate thereof does not own directly or indirectly, in aggregate, in excess of forty‑five percent (45%) interest in the dealership;

b.         At the time the manufacturer, factory branch, distributor, distributor branch, or subsidiary or affiliate thereof first acquires ownership or assumes operation or control with respect to any such dealership, the distance between the dealership thus owned, operated, or controlled and the nearest other new motor vehicle dealership trading in the same line make of vehicle, is no less than 35 miles;

c.         All the manufacturer's franchise agreements confer rights on the dealer of the line make to develop and operate within a defined geographic territory or area, as many dealership facilities as the dealer and manufacturer shall agree are appropriate; and

d.         That as of July 1, 1999, not fewer than half of the dealers of the line make within the State own and operate two or more dealership facilities in the geographic territory or area covered by the franchise agreement with the manufacturer.

(7)        The ownership, operation, or control of a dealership that sells primarily recreational vehicles as defined in G.S. 20‑4.01 by a manufacturer, factory branch, distributor, or distributor branch, or subsidiary thereof, if the manufacturer, factory branch, distributor, or distributor branch, or subsidiary thereof, owned, operated, or controlled the dealership as of October 1, 2001.

(b)        Subsection (a) of this section does not apply to manufacturers or distributors of trailers or semitrailers that are not recreational vehicles as defined in G.S. 20‑4.01.

(c)        For purposes of subsection (d) of this section, the following definitions apply:

(1)        Former Franchisee.  A new motor vehicle dealer, as defined in G.S. 20‑286(13), that has entered into a franchise, as defined in G.S. 20‑286(8a) with a predecessor manufacturer and that has either:

a.         Entered into a termination agreement or deferred termination agreement with a predecessor or successor manufacturer related to such franchise; or

b.         Has had such franchise canceled, terminated, nonrenewed, noncontinued, rejected, nonassumed, or otherwise ended.

(2)        Relevant market area.  The area within a 10‑, 15‑, or 20‑mile radius around the site of the previous franchisee's dealership facility, as determined in the same manner that the relevant market area is determined under G.S. 20‑286(13b) when a manufacturer is seeking to establish an additional new motor vehicle dealer.

(3)        Successor manufacturer.  Any motor vehicle manufacturer, as defined in G.S. 20‑286(8e), that, on or after January 1, 2009, acquires, succeeds to, or assumes any part of the business of another manufacturer, referred to as the "predecessor manufacturer," as the result of any of the following:

a.         A change in ownership, operation, or control of the predecessor manufacturer by sale or transfer of assets, corporate stock or other equity interest, assignment, merger, consolidation, combination, joint venture, redemption, court‑approved sale, operation of law or otherwise.

b.         The termination, suspension, or cessation of a part or all of the business operations of the predecessor manufacturer.

c.         The discontinuance of the sale of the product line.

d.         A change in distribution system by the predecessor manufacturer, whether through a change in distributor or the predecessor manufacturer's decision to cease conducting business through a distributor altogether.

(d)        For a period of four years from the date that a successor manufacturer acquires, succeeds to, or assumes any part of the business of a predecessor manufacturer, it shall be unlawful for such successor manufacturer to enter into a same line make franchise with any person, as defined in G.S. 20‑4.01(28), or to permit the relocation of any existing same line make franchise, for a line make of the predecessor manufacturer that would be located or relocated within the relevant market area of a former franchisee who owned or leased a dealership facility in that relevant market area without first offering the additional or relocated franchise to the former franchisee, or the designated successor of such former franchisee in the event the former franchisee is deceased or disabled, at no cost and without any requirements or restrictions other than those imposed generally on the manufacturer's other franchisees at that time, unless one of the following applies:

(1)        As a result of the former franchisee's cancellation, termination, noncontinuance, or nonrenewal of the franchise, the predecessor manufacturer had consolidated the line make with another of its line makes for which the predecessor manufacturer had a franchisee with a then‑existing dealership facility located within that relevant market area.

(2)        The successor manufacturer has paid the former franchisee, or the designated successor of such former franchisee in the event the former franchisee is deceased or disabled, the fair market value of the former franchisee's franchise calculated as prescribed in G.S. 20‑305(6)d.3.

(3)        The successor manufacturer proves that the former franchisee, or the designated successor of such former franchisee in the event the former franchisee is deceased or disabled, by reason of lack of training, lack of prior experience, poor past performance, lack of financial ability, or poor character, is unfit to own or manage the dealership. A successor manufacturer who seeks to assert that a former franchisee is unfit to own or manage the dealership must file a petition seeking a hearing on this issue before the Commissioner and shall have the burden of proving lack of fitness at such hearing. The Commissioner shall try to conduct the hearing and render a final determination within 120 days after the manufacturer's petition has been filed. No successor dealer, other than the former franchisee, may be appointed or franchised by the successor manufacturer within the relevant market area until the Commissioner has held a hearing and rendered a determination on the issue of the fitness of the previous franchisee to own or manage the dealership.  (1973, c. 88, s. 3; 1983, c. 704, ss. 14, 15; 1999‑335, s. 5; 2001‑510, s. 3; 2002‑72, ss. 19(d), 19(e); 2003‑416, s. 11; 2009‑496, s. 2.)



§ 20-305.3. Hearing notice.

§ 20‑305.3.  Hearing notice.

In every case of a hearing before the Commissioner authorized under this Article, the Commissioner shall give reasonable notice of each such hearing to all interested parties, and the Commissioner's decision shall be binding on the parties, subject to the rights of judicial review and appeal as provided in Chapter 150B of the General Statutes. The costs of such hearings shall be assessed by the Commissioner. (1973, c. 88, s. 3; c. 1331, s. 3; 1987, c. 827, s. 1.)



§ 20-305.4. Motor Vehicle Dealers' Advisory Board.

§ 20‑305.4.  Motor Vehicle Dealers' Advisory Board.

(a)        The Motor Vehicle Dealers' Advisory Board shall consist of six members; three of which shall be appointed by the Speaker of the House of Representatives, and three of which shall be appointed by the President Pro Tempore of the Senate to consult with and advise the Commissioner with respect to matters brought before the Commissioner under the provisions of G.S. 20‑304 through 20‑305.4.

(b)        Each member of the Motor Vehicle Dealers' Advisory Board shall be a resident of North Carolina. Three members of the Board shall be franchised dealers in new automobiles or trucks, duly licensed and engaged in business as such in North Carolina, provided that no two of such dealers may be franchised to sell automobiles or trucks manufactured or distributed by the same person or a subsidiary or affiliate of the same person. Three members of the Board shall not be motor vehicle dealers or employees of a motor vehicle dealer.

(c)        The Speaker shall appoint two of the dealer members and one of the public members and shall fill any vacancy in said positions and the President Pro Tempore of the Senate shall appoint one of the dealer members and two of the public members and shall fill any vacancy in said positions. In making the initial appointments the Speaker shall designate that the two dealer members shall serve for one and three years respectively and the public member shall serve for two years, and in making the initial appointments the Lieutenant Governor shall designate that the dealer member shall serve for two years and the two public members shall serve for one and three years respectively.

(d)        Two members of the first Board appointed shall serve for a period of three years, two members of the first Board shall serve for a period of two years, and two members of the first Board shall serve for a period of one year. Subsequent appointments shall be for terms of three years, except appointments to fill vacancies which shall be for the unexpired terms. Members of the Board shall meet at the call of the Commissioner and shall receive as compensation for their services seven dollars ($7.00) for each day actually engaged in the exercise of the duties of the Board and such travel expenses and subsistence allowances as are generally allowed other State commissions and boards. (1973, c. 88, s. 3; 1995, c. 490, s. 36.)



§ 20-305.5. Sections 20-305, subdivisions (4) through (28), and 20-305.1 to 20-305.4 not applicable to certain manufacturers and dealers.

§ 20‑305.5.  Sections 20‑305, subdivisions (4) through (28), and 20‑305.1 to 20‑305.4 not applicable to certain manufacturers and dealers.

The provisions of G.S. 20‑305(4) through G.S. 20‑305(28) and 20‑305.1 to 20‑305.4 shall not apply to manufacturers of, or dealers in, mobile or manufactured type housing or recreational trailers. (1973, c. 88, s. 4; 1983, c. 704, s. 18.)



§ 20-305.6. Unlawful for manufacturers to unfairly discriminate among dealers.

§ 20‑305.6.  Unlawful for manufacturers to unfairly discriminate among dealers.

Notwithstanding the terms of any contract, franchise, novation, or agreement, it shall be unlawful for any manufacturer, factory branch, distributor, or distributor branch to do any of the following:

(1)        Discriminate against any similarly situated franchised new motor vehicle dealers in this State.

(2)        Unfairly discriminate against franchised new motor vehicle dealers located in this State who have dualed facilities at which the vehicles distributed by the manufacturer, factory branch, distributor, or distributor branch are sold or serviced with one or more other line makes of vehicles.

(3)        Unfairly discriminate against one of its franchised new motor vehicle dealers in this State with respect to any aspect of the franchise agreement.

(4)        Use any financial services company or leasing company owned or controlled by the manufacturer or distributor to accomplish what would otherwise be illegal conduct on the part of the manufacturer or distributor pursuant to this section. This section shall not limit the right of the financial services or leasing company to engage in business practices in accordance with the trade. (2001‑510, s. 4.)



§ 20-305.7. Protecting dealership data and consent to access dealership information.

§ 20‑305.7.  Protecting dealership data and consent to access dealership information.

(a)        No manufacturer, factory branch, distributor, or distributor branch shall access or obtain dealer or customer data from or write dealer or customer data to a dealer management computer system utilized by a motor vehicle dealer located in this State, or require or coerce a motor vehicle dealer located in this State to utilize a particular dealer management computer system, unless the dealer management computer system allows the dealer to reasonably maintain the security, integrity, and confidentiality of the data maintained in the system. No manufacturer, factory branch, distributor, distributor branch, dealer management computer system vendor, or any third party acting on behalf of any manufacturer, factory branch, distributor, distributor branch, or dealer management computer system vendor shall prohibit a dealer from providing a means to regularly and continually monitor the specific data accessed from or written to the dealer's computer system and from complying with applicable State and federal laws and any rules or regulations promulgated thereunder. These provisions shall not be deemed to impose an obligation on a manufacturer, factory branch, distributor, distributor branch, dealer management computer system vendor, or any third party acting on behalf of any manufacturer, factory branch, distributor, distributor branch, or dealer management computer system vendor to provide such capability.

(b)        No manufacturer, factory branch, distributor, distributor branch, dealer management computer system vendor, or any third party acting on behalf of any manufacturer, factory branch, distributor, distributor branch, or dealer management computer system vendor may access or utilize customer or prospect information maintained in a dealer management computer system utilized by a motor vehicle dealer located in this State for purposes of soliciting any such customer or prospect on behalf of, or directing such customer or prospect to, any other dealer. The limitations in this subsection do not apply to:

(1)        A customer that requests a reference to another dealership;

(2)        A customer that moves more than 60 miles away from the dealer whose data was accessed;

(3)        Customer or prospect information that was provided to the dealer by the manufacturer, factory branch, distributor, or distributor branch; or

(4)        Customer or prospect information obtained by the manufacturer, factory branch, distributor, or distributor branch where the dealer agrees to allow the manufacturer, factory branch, distributor, distributor branch, dealer management computer system vendor, or any third party acting on behalf of any manufacturer, factory branch, distributor, distributor branch, or dealer management computer system vendor the right to access and utilize the customer or prospect information maintained in the dealer's dealer management computer system for purposes of soliciting any customer or prospect of the dealer on behalf of, or directing such customer or prospect to, any other dealer in a separate, stand‑alone written instrument dedicated solely to such authorization.

No manufacturer, factory branch, distributor, distributor branch, dealer management computer system vendor, or any third party acting on behalf of any manufacturer, factory branch, distributor, distributor branch, or dealer management computer system vendor, may provide access to customer or dealership information maintained in a dealer management computer system utilized by a motor vehicle dealer located in this State, without first obtaining the dealer's prior express written consent, revocable by the dealer upon five business days written notice, to provide such access. Prior to obtaining said consent and prior to entering into an initial contract or renewal of a contract with a dealer located in this State, the manufacturer, factory branch, distributor, distributor branch, dealer management computer system vendor, or any third party acting on behalf of, or through any manufacturer, factory branch, distributor, distributor branch, or dealer management computer system vendor shall provide to the dealer a written list of all third parties to whom any North Carolina dealer management computer system data has been provided within the 12‑month period ending November 1 of the prior year. The list shall further describe the scope of the data provided. In addition to the initial list, a dealer management computer system vendor or any third party acting on behalf of, or through a dealer management computer system vendor shall provide to the dealer an annual list of third parties to whom said data is being provided on November 1 of each year and to whom said data has been provided in the preceding 12 months and describe the scope of the data provided. Such list shall be provided to the dealer by January 1 of each year. Any dealer management computer system vendor's contract that directly relates to the transfer or accessing of dealer or dealer customer information must conspicuously state, "NOTICE TO DEALER: THIS AGREEMENT RELATES TO THE TRANSFER AND ACCESSING OF CONFIDENTIAL INFORMATION AND CONSUMER RELATED DATA". Such consent does not change any such person's obligations to comply with the terms of this section and any additional State or federal laws (and any rules or regulations promulgated thereunder) applicable to them with respect to such access. In addition, no dealer management computer system vendor may refuse to provide a dealer management computer system to a motor vehicle dealer located in this State if the dealer refuses to provide any consent under this subsection, except to the extent that consent is deemed by the parties to be reasonably necessary in order for the vendor to provide the system to the dealer.

(c)        No dealer management computer system vendor, or third party acting on behalf of or through any dealer management computer system vendor, may access or obtain data from or write data to a dealer management computer system utilized by a motor vehicle dealer located in this State, unless the dealer management computer system allows the dealer to reasonably maintain the security, integrity, and confidentiality of the customer and dealership information maintained in the system. No dealer management computer system vendor, or third party acting on behalf of or through any dealer management computer system vendor, shall prohibit a dealer from providing a means to regularly and continually monitor the specific data accessed from or written to the dealer's computer system and from complying with applicable State and federal laws and any rules or regulations promulgated thereunder. These provisions shall not be deemed to impose an obligation on a manufacturer, factory branch, distributor, distributor branch, dealer management computer system vendor, or any third party acting on behalf of any manufacturer, factory branch, distributor, distributor branch, or dealer management computer system vendor to provide such capability.

(d)        Any manufacturer, factory branch, distributor, distributor branch, dealer management computer system vendor, or any third party acting on behalf of or through any dealer management computer system vendor, having electronic access to customer or motor vehicle dealership data in a dealership management computer system utilized by a motor vehicle dealer located in this State shall provide notice to the dealer of any security breach of dealership or customer data obtained through such access, which at the time of the breach was in the possession or custody of the manufacturer, factory branch, distributor, distributor branch, dealer management computer system vendor, or third party. The disclosure notification shall be made without unreasonable delay by the manufacturer, factory branch, distributor, distributor branch, dealer management computer system vendor, or third party following discovery by the person, or notification to the person, of the breach. The disclosure notification shall describe measures reasonably necessary to determine the scope of the breach and corrective actions which may be taken in an effort to restore the integrity, security, and confidentiality of such data. Such measures and corrective actions shall be implemented as soon as practicable by all persons responsible for the breach.

(e)        Nothing in this section shall preclude, prohibit, or deny the right of the manufacturer, factory branch, distributor, or distributor branch to receive customer or dealership information from a motor vehicle dealer located in this State for the purposes of complying with federal or State safety requirements or implementing steps related to manufacturer recalls at such times as necessary in order to comply with federal and State requirements or manufacturer recalls provided that receiving this information from the dealer does not impair, alter, or reduce the security, integrity, and confidentiality of the customer and dealership information collected or generated by the dealer.

(f)         The following definitions apply to this section:

(1)        "Dealer management computer system"  A computer hardware and software system having dealer business process management modules that provide real time access to customer records and transactions by a motor vehicle dealer located in this State and that allow such motor vehicle dealer timely information in order to sell vehicles, parts or services through such motor vehicle dealership.

(2)        "Dealer management computer system vendor"  A seller or reseller of dealer management computer systems (but only to the extent that such person is engaged in such activities).

(3)        "Security breach"  An incident of unauthorized access to and acquisition of records or data containing dealership or dealership customer information where unauthorized use of the dealership or dealership customer information has occurred or is reasonably likely to occur or that creates a material risk of harm to a dealership or a dealership's customer. Any incident of unauthorized access to and acquisition of records or data containing dealership or dealership customer information shall constitute a security breach.

(g)        The provisions of G.S. 20‑308.1(d) shall not apply to an action brought under this section against a dealer management computer system vendor.

(h)        This section shall apply to contracts entered into on or after November 1, 2005. (2005‑409, s. 4; 2007‑513, s. 10.)



§ 20-306. Unlawful for salesman to sell except for his employer; multiple employment; persons who arrange transactions involving the sale of new motor vehicles.

§ 20‑306.  Unlawful for salesman to sell except for his employer; multiple employment; persons who arrange transactions involving the sale of new motor vehicles.

It shall be unlawful for any motor vehicle salesman licensed under this Article to sell or exchange or offer or attempt to sell or exchange any motor vehicle other than his own except for the licensed motor vehicle dealer or dealers by whom he is employed, or to offer, transfer or assign, any sale or exchange, that he may have negotiated, to any other dealer or salesman.  A salesman may be employed by more than one dealer provided such multiple employment is clearly indicated on his license.  It shall be unlawful for any person to, for a fee, commission, or other valuable consideration, arrange or offer to arrange a transaction involving the sale of a new motor vehicle; provided, however, this prohibition shall not be applicable to:

(1)        A franchised motor vehicle dealer as defined in G.S. 20‑286(8b) who is licensed under this Article or a sales representative who is licensed under this Article when acting on behalf of the dealer;

(2)        A manufacturer who is licensed under this Article or bona fide employee of such manufacturer when acting on behalf of the manufacturer;

(3)        A distributor who is licensed under this Article or a bona fide employee of such distributor when acting on behalf of the distributor; or

(4)        At any point in the transaction the bona fide owner of the vehicle involved in the transaction. (1955, c. 1243, s. 22; 1993, c. 331, s. 3.)



§ 20-307. Article applicable to existing and future franchises and contracts.

§ 20‑307.  Article applicable to existing and future franchises and contracts.

The provisions of this Article shall be applicable to all franchises and contracts existing between dealers and manufacturers, factory branches, and distributors at the time of its ratification, and to all such future franchises and contracts. (1955, c. 1243, s. 23.)



§ 20-307.1. Jurisdiction.

§ 20‑307.1.  Jurisdiction.

A franchisee who is substantially and primarily engaged in the sale of motor vehicles or parts, materials, or components of motor vehicles, including batteries, tires, transmissions, mufflers, painting, lubrication or tune‑ups may bring suit against any franchisor, engaged in commerce, in the General Court of Justice in the State of North Carolina that has proper venue. (1983, c. 704, s. 24.)



§ 20-308. Penalties.

§ 20‑308.  Penalties.

Any person violating any of the provisions of this Article, except for G.S. 20‑305.7, shall be guilty of a Class 1 misdemeanor. (1955, c. 1243, s. 24; 1993, c. 539, s. 386; 1994, Ex. Sess., c. 24, s. 14(c); 2005‑409, s. 5.)



§ 20-308.1. Civil actions for violations.

§ 20‑308.1.  Civil actions for violations.

(a)        Notwithstanding the terms, provisions or conditions of any agreement or franchise or other terms or provisions of any novation, waiver or other written instrument, any motor vehicle dealer who is or may be injured by a violation of a provision of this Article, or any party to a franchise who is so injured in his business or property by a violation of a provision of this Article relating to that franchise, or an arrangement which, if consummated, would be in violation of this Article may, notwithstanding the initiation or pendency of, or failure to initiate an administrative proceeding before the Commissioner concerning the same parties or subject matter, bring an action for damages and equitable relief, including injunctive relief, in any court of competent jurisdiction with regard to any matter not within the jurisdiction of the Commissioner or that seeks relief wholly outside the authority or jurisdiction of the Commissioner to award.

(b)        Where the violation of a provision of this Article can be shown to be willful, malicious, or wanton, or if continued multiple violations of a provision or provisions of this Article occur, the court may award punitive damages, attorneys' fees and costs in addition to any other damages under this Article.

(c)        A new motor vehicle dealer, if he has not suffered any loss of money or property, may obtain final equitable relief if it can be shown that the violation of a provision of this Article by a manufacturer or distributor may have the effect of causing a loss of money or property.

(d)        Any association that is comprised of a minimum of 400 new motor vehicle dealers, or a minimum of 10 motorcycle dealers, substantially all of whom are new motor vehicle dealers located within North Carolina, and which represents the collective interests of its members, shall have standing to file a petition before the Commissioner or a cause of action in any court of competent jurisdiction for itself, or on behalf of any or all of its members, seeking declaratory and injunctive relief. Prior to bringing an action, the association and manufacturer, factory branch, distributor, or distributor branch shall initiate mediation as set forth in G.S. 20‑301.1(b). An action brought pursuant to this subsection may seek a determination whether one or more manufacturers, factory branches, distributors, or distributor branches doing business in this State have violated any of the provisions of this Article, or for the determination of any rights created or defined by this Article, so long as the association alleges an injury to the collective interest of its members cognizable under this section. A cognizable injury to the collective interest of the members of the association shall be deemed to occur if a manufacturer, factory branch, distributor, or distributor branch doing business in this State has engaged in any conduct or taken any action which actually harms or affects all of the franchised new motor vehicle dealers holding franchises with that manufacturer, factory branch, distributor, or distributor branch in this State. With respect to any administrative or civil action filed by an association pursuant to this subsection, the relief granted shall be limited to declaratory and injunctive relief and in no event shall the Commissioner or court enter an award of monetary damages. (1983, c. 704, s. 16; 1991, c. 510, s. 5; 2001‑510, s. 5; 2007‑513, s. 8.)



§ 20-308.2. Applicability of this Article.

§ 20‑308.2.  Applicability of this Article.

(a)        Any person who engages directly or indirectly in purposeful contacts within this State in connection with the offering or advertising for sale, or has business dealings, with respect to a new motor vehicle sale within this State, shall be subject to the provisions of this Article and shall be subject to the jurisdiction of the courts of this State.

(b)        The applicability of this Article shall not be affected by a choice of law clause in any franchise, agreement, waiver, novation, or any other written instrument.

(c)        Any provision of any agreement, franchise, waiver, novation or any other written instrument which is in violation of any section of this Article shall be deemed null and void and without force and effect.

(d)        It shall be unlawful for a manufacturer or distributor to use any subsidiary corporation, affiliated corporation, or any other controlled corporation, partnership, association or person to accomplish what would otherwise be illegal conduct under this Article on the part of the manufacturer or distributor.

(e)        The provisions of this Article shall apply to all written agreements between a manufacturer, wholesaler, or distributor with a motor vehicle dealer including, but not limited to, the franchise offering, the franchise agreement, sales of goods, services or advertising, leases or deeds of trust of real or personal property, promises to pay, security interests, pledges, insurance contracts, advertising contracts, construction or installation contracts, servicing contracts, and all other such agreements between a motor vehicle dealer and a manufacturer, wholesaler, or distributor. (1983, c. 704, s. 17; 2005‑409, s. 6.)



§§ 20-308.3 through 20-308.12. Reserved for future codification purposes.

§§ 20‑308.3 through 20‑308.12.  Reserved for future codification purposes.



§ 20-308.13. Regulation of motor vehicle captive finance sources.

Article 12A.

Motor Vehicle Captive Finance Source Law.

§ 20‑308.13.  Regulation of motor vehicle captive finance sources.

The General Assembly finds and declares that the distribution of motor vehicles in the State of North Carolina vitally affects the general economy of the State and the public interest and public welfare, and in the exercise of its police power, it is necessary to regulate motor vehicle captive finance sources doing business in North Carolina to protect and preserve the investments and properties of the citizens of this State. (2005‑409, s. 3.)



§ 20-308.14. Definitions.

§ 20‑308.14.  Definitions.

The definitions contained in G.S. 20‑286 shall be applicable to the provisions of this Article. (2005‑409, s. 3.)



§ 20-308.15. Prohibited contractual requirements imposed by manufacturer, distributor, or captive finance source.

§ 20‑308.15.  Prohibited contractual requirements imposed by manufacturer, distributor, or captive finance source.

It shall be unlawful for any manufacturer, factory branch, captive finance source, distributor, or distributor branch, or any field representative, officer, agent, or any representative of them, notwithstanding the terms, provisions, or conditions of any agreement or franchise, to require any of its franchised dealers located in this State to agree to any terms, conditions, or requirements that are set forth in subdivisions (1) through (8) below in order for any such dealer to sell to any captive finance source (defined below) any retail installment contract, loan, or lease of any motor vehicles purchased or leased by any of the dealer's customers ("contract for sale or lease"), or to be able to participate in, or otherwise, directly or indirectly, obtain the benefits of any consumer transaction incentive program payable to the consumer or the dealer and offered by or through any financial source that provides automotive‑related loans or purchases retail installment contracts or lease contracts for motor vehicles in North Carolina and is, directly or indirectly, owned, operated, or controlled by such manufacturer, factory branch, distributor, or distributor branch ("captive finance source"):

(1)        Require a dealer to grant such captive finance source a power of attorney to do anything on behalf of the dealer other than sign the dealer's name on any check, draft, or other instrument received in payment or proceeds under any contract for the sale or lease of a motor vehicle that is made payable to the dealer but which is properly payable to the captive finance source, is for the purpose of correcting an error in a customer's finance application or title processing document, or is for the purpose of processing regular titling of the vehicle.

(2)        Require a dealer to warrant or guarantee the accuracy and completeness of any personal, financial, or credit information provided by the customer on the credit application and/or in the course of applying for credit other than to require that the dealer make reasonable inquiry regarding the accuracy and completeness of such information and represent that such information is true and correct to the best of the dealer's knowledge.

(3)        Require a dealer to repurchase, pay off, or guaranty any contract for the sale or lease of a motor vehicle or to require a dealer to indemnify, defend, or hold harmless the captive finance source for settlements, judgments, damages, litigation expenses, or other costs or expenses incurred by such captive finance source unless the obligation to repurchase, pay off, guaranty, indemnify, or hold harmless resulted directly from (i) the subject dealer's material breach of the terms of a written agreement with the captive finance source or the terms for the purchase of an individual contract for sale or lease that the captive finance source communicates to the dealer before each such purchase, except to the extent the breached terms are otherwise prohibited under subdivisions (1) through (8) of this section, or (ii) the subject dealer's violation of applicable law. For purposes of this section, the dealer may, however, contractually obligate itself to warrant the accuracy of the information provided on the finance contact, but such warranty can only be enforced if the captive finance source gives the dealer a reasonable opportunity to cure or correct any errors on the finance contract where cure or correction is possible. For purposes of this section, any allegation by a third party that would constitute a breach of the terms of a written agreement between the dealer and a captive finance source shall be considered a material breach.

(4)        Notwithstanding the terms of any contract or agreement, treat a dealer's breach of an agreement between the dealer and a captive finance source with respect to the captive finance source's purchase of individual contracts for the sale or lease of a motor vehicle as a breach of such agreement with respect to purchase of other such contracts, nor shall such a breach, in and of itself, constitute a breach of any other agreement between the dealer and the captive finance source, or between the dealer and any affiliate of such captive finance source.

(5)        Require a dealer to waive any defenses that may be available to it under its agreements with the captive finance source or under any applicable laws.

(6)        Require a dealer to settle or contribute any of its own funds or financial resources toward the settlement of any multiparty or class action litigation without obtaining the dealer's voluntary and written consent subsequent to the filing of such litigation.

(7)        Require a dealer to contribute to any reserve or contingency account established or maintained by the captive finance source, for the financing of the sale or lease of any motor vehicles purchased or leased by any of the dealer's customers, in any amount or on any basis other than the reasonable expected amount of future finance reserve chargebacks to the dealer's account. This section shall not apply to or limit (i) reasonable amounts reserved and maintained related to the sale or financing of any products ancillary to the sale, lease, or financing of the motor vehicle itself; (ii) a delay or reduction in the payment of dealer's portion of the finance income pursuant to an agreement between the dealer and a captive finance source under which the dealer agrees to such delay or reduction in exchange for the limitation, reduction, or elimination of the dealer's responsibility for finance reserve chargebacks; or (iii) a chargeback to a dealer (or offset of any amounts otherwise payable to a dealer by the captive finance source) for any indebtedness properly owing from a dealer to the captive finance source as part of a specific program covered by this section, the terms of which have been agreed to by the dealer in advance, except to the extent such chargeback would otherwise be prohibited under subdivisions (1) through (8) of this section.

(8)        Require a dealer to repossess or otherwise gain possession of a motor vehicle at the request of or on behalf of the captive finance source. This section shall not apply to any requirements contained in any agreement between the dealer and the captive finance source wherein the dealer agrees to receive and process vehicles that are voluntarily returned by the customer or returned to the lessor at the end of the lease term.

Any clause or provision in any franchise or agreement between a dealer and a manufacturer, factory branch, distributor, or distributor branch, or between a dealer and any captive finance source, that is in violation of or that is inconsistent with any of the provisions of this section shall be voidable, to the extent that it violates this section, at any time at the election of the dealer. (2005‑409, s. 3.)



§ 20-308.16. Powers of Commissioner.

§ 20‑308.16.  Powers of Commissioner.

(a)        The Commissioner shall promote the interests of the retail buyer of motor vehicles.

(b)        The Commissioner shall have power to prevent unfair or deceptive acts or practices and other violations of this Article. Any franchised new motor vehicle dealer who believes that a captive finance source with whom the dealer does business in North Carolina has violated or is currently violating any provision of this Article may file a petition before the Commissioner setting forth the factual and legal basis for such violations. The Commissioner shall promptly forward a copy of the petition to the named captive finance source requesting a reply to the petition within 30 days. Allowing for sufficient time for the parties to conduct discovery, the Commissioner or his designee shall then hold an evidentiary hearing and render findings of fact and conclusions of law based on the evidence presented.

(c)        The Commissioner shall have the power in hearings arising under this Article to enter scheduling orders and limit the time and scope of discovery; to determine the date, time, and place where hearings are to be held; to subpoena witnesses; to take depositions of witnesses; and to administer oaths.

(d)        The Commissioner may, whenever he shall believe from evidence submitted to him that any person has been or is violating any provision of this Article, in addition to any other remedy, bring an action in the name of the State against that person and any other persons concerned or in any way participating in, or about to participate in, practices or acts so in violation, to enjoin any persons from continuing the violations.

(e)        The Commissioner may issue rules and regulations to implement the provisions of this section and to establish procedures related to administrative proceedings commenced under this section.

(f)         In the event that a dealer, who is permitted or required to file a notice, protest, or petition before the Commissioner within a certain period of time in order to adjudicate, enforce, or protect rights afforded the dealer under this Article, voluntarily elects to appeal a policy, determination, or decision of the captive finance source through an appeals board or internal grievance procedure of the captive finance source, or to participate in or refer the matter to mediation, arbitration, or other alternative dispute resolution procedure or process established or endorsed by the captive finance source, the applicable period of time for the dealer to file the notice, protest, or petition before the Commissioner under this Article shall not commence until the captive finance source's appeal board or internal grievance procedure, mediation, arbitration, or appeals process of the captive finance source has been completed and the dealer has received notice in writing of the final decision or result of the procedure or process. Nothing, however, contained in this subsection shall be deemed to require that any dealer exhaust any internal grievance or other alternative dispute process required or established by the captive finance source before seeking redress from the Commissioner as provided in this Article. (2005‑409, s. 3.)



§ 20-308.17. Rules and regulations.

§ 20‑308.17.  Rules and regulations.

The Commissioner may make such rules and regulations, not inconsistent with the provisions of this Article, as he shall deem necessary or proper for the effective administration and enforcement of this Article, provided that a copy of such rules and regulations shall be mailed to each motor vehicle dealer licensee and captive finance source 30 days prior to the effective date of such rules and regulations. (2005‑409, s. 3.)



§ 20-308.18. Hearing notice.

§ 20‑308.18.  Hearing notice.

In every case of a hearing before the Commissioner authorized under this Article, the Commissioner shall give reasonable notice of each such hearing to all interested parties, and the Commissioner's decision shall be binding on the parties, subject to the rights of judicial review and appeal as provided in Chapter 150B of the General Statutes. The costs of such hearings shall be assessed by the Commissioner. (2005‑409, s. 3.)



§ 20-308.19. Article applicable to existing and future agreements.

§ 20‑308.19.  Article applicable to existing and future agreements.

The provisions of this Article shall be applicable to all contracts and agreements existing between dealers and captive finance sources at the time of its ratification and to all such future contracts and agreements. (2005‑409, s. 3.)



§ 20-308.20. Jurisdiction.

§ 20‑308.20.  Jurisdiction.

A new motor vehicle dealer located in this State may bring suit against any captive finance source engaged in commerce in this State in the General Court of Justice in the State of North Carolina that has proper venue. (2005‑409, s. 3.)



§ 20-308.21. Civil actions for violations.

§ 20‑308.21.  Civil actions for violations.

(a)        Notwithstanding the terms, provisions, or conditions of any agreement or other terms or provisions of any novation, waiver, arbitration agreement, or other written instrument, any person who is or may be injured by a violation of a provision of this Article, or any party to an agreement who is so injured in his business or property by a violation of a provision of this Article relating to that agreement, or an arrangement which, if consummated, would be in violation of this Article may, notwithstanding the initiation or pendency of, or failure to initiate an administrative proceeding before the Commissioner concerning the same parties or subject matter, bring an action for damages and equitable relief, including injunctive relief, in any court of competent jurisdiction with regard to any matter not within the jurisdiction of the Commissioner or that seeks relief wholly outside the authority or jurisdiction of the Commissioner to award.

(b)        Where the violation of a provision of this Article can be shown to be willful, malicious, or wanton, or if continued multiple violations of a provision or provisions of this Article occur, the court may award punitive damages, attorneys' fees and costs in addition to any other damages under this Article.

(c)        A new motor vehicle dealer, if he has not suffered any loss of money or property, may obtain final equitable relief if it can be shown that the violation of a provision of this Article by a captive finance source may have the effect of causing a loss of money or property.

(d)        Any association that is comprised of a minimum of 400 new motor vehicle dealers, or a minimum of 10 motorcycle dealers, substantially all of whom are new motor vehicle dealers located within North Carolina, and which represents the collective interests of its members, shall have standing to file a petition before the Commissioner or a cause of action in any court of competent jurisdiction for itself, or on behalf of any or all of its members, seeking declaratory and injunctive relief. Prior to bringing an action, the association and captive finance source shall initiate mediation as set forth in G.S. 20‑301.1(b). An action brought pursuant to this subsection may seek a determination whether one or more captive finance sources doing business in this State have violated any of the provisions of this Article, or for the determination of any rights created or defined by this Article, so long as the association alleges an injury to the collective interest of its members cognizable under this section. A cognizable injury to the collective interest of the members of the association shall be deemed to occur if a captive finance source doing business in this State has engaged in any conduct or taken any action which actually harms or affects all of the franchised new motor vehicle dealers holding agreements with that captive finance source in this State. With respect to any administrative or civil action filed by an association pursuant to this subsection, the relief granted shall be limited to declaratory and injunctive relief and in no event shall the Commissioner or court enter an award of monetary damages. (2005‑409, s. 3.)



§ 20-308.22. Applicability of this Article.

§ 20‑308.22.  Applicability of this Article.

(a)        Any captive finance source who engages directly or indirectly in purposeful contacts within this State in connection with the offering or advertising the availability of financing for the sale or lease of motor vehicles within this State, or who has business dealings within this State, shall be subject to the provisions of this Article and shall be subject to the jurisdiction of the courts of this State.

(b)        The applicability of this Article shall not be affected by a choice of law clause in any agreement, waiver, novation, or any other written instrument.

(c)        Any provision of any agreement, waiver, novation, or any other written instrument which is in violation of any section of this Article shall be deemed null and void and without force and effect to the extent it violates this section.

(d)        It shall be unlawful for a captive finance source to use any subsidiary corporation, affiliated corporation, or any other controlled corporation, partnership, association, or person to accomplish what would otherwise be illegal conduct under this Article on the part of the captive finance source. (2005‑409, s. 3.)



§ 20-309. Financial responsibility prerequisite to registration; must be maintained throughout registration period.

Article 13.

The Vehicle Financial Responsibility Act of 1957.

§ 20‑309.  Financial responsibility prerequisite to registration; must be maintained throughout registration period.

(a)        No motor vehicle shall be registered in this State unless the owner at the time of registration provides proof of financial responsibility for the operation of such motor vehicle, as provided in this Article. The owner of each motor vehicle registered in this State shall maintain financial responsibility continuously throughout the period of registration.

(a1)      An owner of a commercial motor vehicle, as defined in G.S. 20‑4.01(3d), shall have financial responsibility for the operation of the motor vehicle in an amount equal to that required for for‑hire carriers transporting nonhazardous property in interstate or foreign commerce in 49 C.F.R. § 387.9.

(b)        Financial responsibility shall be a liability insurance policy or a financial security bond or a financial security deposit or by qualification as a self‑insurer, as these terms are defined and described in Article 9A, Chapter 20 of the General Statutes of North Carolina, as amended.

(c)        When it is certified that financial responsibility is a liability insurance policy, the Commissioner of Motor Vehicles may require that the owner produce records to prove the fact of such insurance, and failure to produce such records shall be prima facie evidence that no financial responsibility exists with regard to the vehicle concerned. It shall be the duty of insurance companies, upon request of the Division, to verify the accuracy of any owner's certification.

(d)        When liability insurance with regard to any motor vehicle is terminated by cancellation or failure to renew, or the owner's financial responsibility for the operation of any motor vehicle is otherwise terminated, the owner shall forthwith surrender the registration certificate and plates of the vehicle to the Division of Motor Vehicles unless financial responsibility is maintained in some other manner in compliance with this Article.

(e)        Repealed by Session Laws 2006‑213, s. 5, effective July 1, 2008, and applicable to lapses occurring on or after that date.

(f)         The Commissioner shall administer and enforce the provisions of this Article and may make rules and regulations necessary for its administration and shall provide for hearings upon request of persons aggrieved by orders or acts of the Commissioner under the provisions of this Article.

(g)        Repealed by Session Laws 2007‑484, s. 7(a), effective July 1, 2008, and applicable to lapses occurring on or after that date.

(h)        Recodified as G.S. 20‑311(g) by Session Laws 2007‑484, s. 7(d), effective July 1, 2008, and applicable to lapses occurring on or after that date.  (1957, c. 1393, s. 1; 1959, c. 1277, s. 1; 1963, c. 964, s. 1; 1965, c. 272; c. 1136, ss. 1, 2; 1967, c. 822, ss. 1, 2; c. 857, ss. 1, 2; 1971, c. 477, ss. 1, 2; c. 924; 1975, c. 302; c. 348, ss. 1‑3; c. 716, s. 5; 1979, 2nd Sess., c. 1279, s. 1; 1981, c. 690, s. 25; 1983, c. 761, s. 146; 1983 (Reg. Sess., 1984), c. 1069, ss. 1, 2; 1985, c. 666, s. 84; 1991, c. 402, s. 1; 1999‑330, s. 4; 1999‑452, s. 20; 2000‑140, s. 100(a); 2000‑155, s. 20; 2005‑276, s. 6.37(p); 2006‑213, s. 5; 2006‑264, s. 38; 2007‑484, ss. 7(a), (d); 2009‑550, s. 4.)



§ 20-309.1: Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 761, s. 28.

§ 20‑309.1:  Repealed by Session Laws 1993 (Reg.  Sess., 1994), c. 761, s. 28.



§ 20-309.2. Insurer shall notify Division of actions on insurance policies.

§ 20‑309.2.  Insurer shall notify Division of actions on insurance policies.

(a)        Notice Required.  An insurer shall notify the Division upon any of the following with regard to a motor vehicle liability policy:

(1)        Issues a new or replacement policy.

(2)        Terminates a policy, either by cancellation or failure to renew, unless the same insurer issues a replacement policy complying with this Article at the same time the insurer terminates the old policy and no lapse in coverage results.

(3)        Reinstates a policy after the insurer has notified the Division of a cancellation or termination.

(b)        Time Period.  An insurer shall notify the Division as required by subsection (a) of this section within 20 business days.

(c)        Form of Notice.  Any insurer with twenty‑five million dollars ($25,000,000) or more in annual vehicle insurance premium volume shall submit the notices required under this section by electronic means. All other insurers may submit the notices required under this section by either paper or electronic means.

(d)        Trade Secret Protection.  The names of insureds and the beginning date and termination date of insurance coverage provided to the Division by an insurer under this section constitutes a designated trade secret under G.S. 132‑1.2.

(e)        Civil Penalty.  The Commissioner of Insurance may assess a civil penalty of two hundred dollars ($200.00) against an insurer that fails to notify the Division as required by this section. The Commissioner may waive the penalty if the insurer establishes good cause for the failure.

(f)         Clear Proceeds of Penalties.  The clear proceeds of all civil penalties, civil forfeitures, and civil fines that are collected by the Department of Transportation pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (2006‑213, s. 1; 2007‑484, s. 7(b).)



§ 20-310: Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 761, s. 29.

§ 20‑310:  Repealed by Session Laws 1993 (Reg.  Sess., 1994), c. 761, s. 29.



§ 20-310.1. Repealed by Session Laws 1963, c. 964, s. 3.

§ 20‑310.1.  Repealed by Session Laws 1963, c. 964, s. 3.



§ 20-310.2: Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 761, s. 31.

§ 20‑310.2:  Repealed by Session Laws 1993 (Reg.  Sess., 1994), c. 761, s. 31.



§ 20-311. Action by the Division when notified of a lapse in financial responsibility.

§ 20‑311.  Action by the Division when notified of a lapse in financial responsibility.

(a)        Action.  When the Division receives evidence, by a notice of termination of a motor vehicle liability policy or otherwise, that the owner of a motor vehicle registered or required to be registered in this State does not have financial responsibility for the operation of the vehicle, the Division shall send the owner a letter. The letter shall notify the owner of the evidence and inform the owner that the owner shall respond to the letter within 10 days of the date on the letter and explain how the owner has met the duty to have continuous financial responsibility for the vehicle. Based on the owner's response, the Division shall take the appropriate action listed:

(1)        Division correction.  If the owner responds within the required time and the response establishes that the owner has not had a lapse in financial responsibility, the Division shall correct its records.

(2)        Penalty only.  If the owner responds within the required time and the response establishes all of the following, the Division shall assess the owner a penalty in the amount set in subsection (b) of this section:

a.         The owner had a lapse in financial responsibility, but the owner now has financial responsibility.

b.         The vehicle was not involved in an accident during the lapse in financial responsibility.

c.         The owner did not operate the vehicle during the lapse with knowledge that the owner had no financial responsibility for the vehicle.

(3)        Penalty and revocation.  If the owner responds within the required time and the response establishes any of the following, the Division shall assess the owner a penalty in the amount set in subsection (b) of this section and revoke the registration of the owner's vehicle for the period set in subsection (c) of this section:

a.         The owner had a lapse in financial responsibility and still does not have financial responsibility.

b.         The owner now has financial responsibility even though the owner had a lapse, but the vehicle was involved in an accident during the lapse, the owner operated the vehicle during the lapse with knowledge that the owner had no financial responsibility for the vehicle, or both.

(4)        Revocation pending response.  If the owner does not respond within the required time, the Division shall revoke the registration of the owner's vehicle for the period set in subsection (c) of this section. When the owner responds, the Division shall take the appropriate action listed in subdivisions (1) through (3) of this subsection as if the response had been timely.

(b)        Penalty Amount.  The following table determines the amount of a penalty payable under this section by an owner who has had a lapse in financial responsibility; the amount is based on the number of times the owner has been assessed a penalty under this section during the three‑year period before the date the owner's current lapse began:

Number of Lapses in Previous Three Years                        Penalty Amount

None                                                              $50.00

One                                                              $100.00

Two or More                                               $150.00

(c)        Revocation Period.  The revocation period for a revocation based on a response that establishes that a vehicle owner does not have financial responsibility is indefinite and ends when the owner obtains financial responsibility or transfers the vehicle to an owner who has financial responsibility. The revocation period for a revocation based on a response that establishes the occurrence of an accident during a lapse in financial responsibility or the knowing operation of a vehicle without financial responsibility is 30 days. The revocation period for a revocation based on failure of a vehicle owner to respond is indefinite and ends when the owner responds.

(d)        Revocation Notice.  When the Division revokes the registration of an owner's vehicle, it shall notify the owner of the revocation. The notice shall inform the owner of the following:

(1)        That the owner shall return the vehicle's registration plate and registration card to the Division, if the owner has not done so already, and that failure to do so is a Class 2 misdemeanor under G.S. 20‑45.

(2)        That the vehicle's registration plate and registration card are subject to seizure by a law enforcement officer.

(3)        That the registration of the vehicle cannot be renewed while the registration is revoked.

(4)        That the owner shall pay any penalties assessed, a restoration fee, and the fee for a registration plate when the owner applies to the Division to register a vehicle whose registration was revoked.

(e)        Registration After Revocation.  A vehicle whose registration has been revoked may not be registered during the revocation period in the name of the owner, a child of the owner, the owner's spouse, or a child of the owner's spouse. This restriction does not apply to a spouse who is living separate and apart from the owner. At the end of a revocation period, a vehicle owner who has financial responsibility may apply to register a vehicle whose registration was revoked. The owner shall pay any penalty assessed, a restoration fee of fifty dollars ($50.00), and the fee for a registration plate.

(f)         Clear Proceeds of Penalties.  The clear proceeds of all civil penalties, civil forfeitures, and civil fines that are collected by the Department of Transportation pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(g)        Notwithstanding the penalty and restoration fee provisions of this section, any monetary penalty or restoration fee shall be waived for any person who, at the time of notification of a lapse in coverage, was deployed as a member of the United States Armed Forces outside of the continental United States for a total of 45 or more days. In addition, no insurance points under the Safe Driver Incentive Plan shall be assessed for any violation for which a monetary penalty or restoration fee is waived pursuant to this subsection. Any person qualifying under this subsection shall:

(1)        Have an affirmative defense to any criminal charge based upon the failure to return any registration card or registration plate to the Division;

(2)        Upon reregistration, receive without cost from the Division all necessary registration cards or plates; and

(3)        Upon notice of revocation, be permitted to transfer the vehicle's registration immediately to his or her spouse, child, or spouse's child, notwithstanding the provisions of subsection (e) of this section. (1957, c. 1393, s. 3; 1959, c. 1277, s. 2; 1963, c. 964, s. 4; 1965, c. 205; c. 1136, s. 3; 1967, c. 822, s. 3; c. 857, s. 4; 1971, c. 477, s. 3; 1975, c. 348, s. 4; c. 716, s. 5; 1979, 2nd Sess., c. 1279, s. 2; 1983, c. 761, s. 147; 1983 (Reg. Sess., 1984), c. 1069, s. 2; 2006‑213, s. 2; 2006‑264, s. 38; 2007‑484, ss. 7(c), (d).)



§ 20-312: Repealed by Session Laws 2006-213, s. 5, effective July 1, 2008, and applicable to lapses occurring on or after that date.

§ 20‑312:  Repealed by Session Laws 2006-213, s. 5, effective July 1, 2008, and applicable to lapses occurring on or after that date.



§ 20-313. Operation of motor vehicle without financial responsibility a misdemeanor.

§ 20‑313.  Operation of motor vehicle without financial responsibility a misdemeanor.

(a)        On or after July 1, 1963, any owner of a motor vehicle registered or required to be registered in this State who shall operate or permit such motor vehicle to be operated in this State without having in full force and effect the financial responsibility required by this Article shall be guilty of a Class 1 misdemeanor.

(b)        Evidence that the owner of a motor vehicle registered or required to be registered in this State has operated or permitted such motor vehicle to be operated in this State, coupled with proof of records of the Division of Motor Vehicles indicating that the owner did not have financial responsibility applicable to the operation of the motor vehicle in the manner certified by him for purposes of G.S. 20‑309, shall be prima facie evidence that such owner did at the time and place alleged operate or permit such motor vehicle to be operated without having in full force and effect the financial responsibility required by the provisions of this Article. (1957, c. 1393, s. 5; 1959, c. 1277, s. 3; 1963, c. 964, s. 5; 1975, c. 716, s. 5; 1993, c. 539, s. 388; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 20-313.1. Making false certification or giving false information a misdemeanor.

§ 20‑313.1.  Making false certification or giving false information a misdemeanor.

(a)        Any owner of a motor vehicle registered or required to be registered in this State who shall make a false certification concerning his financial responsibility for the operation of such motor vehicle shall be guilty of a Class 1 misdemeanor.

(b)        Any person, firm, or corporation giving false information to the Division concerning another's financial responsibility for the operation of a motor vehicle registered or required to be registered in this State, knowing or having reason to believe that such information is false, shall be guilty of a Class 1 misdemeanor. (1963, c. 964, s. 6; 1975, c. 716, s. 5; 1993, c. 539, s. 389; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 20-314. Applicability of Article 9A; its provisions continued.

§ 20‑314.  Applicability of Article 9A; its provisions continued.

The provisions of Article 9A, Chapter 20 of the General Statutes, as amended, which pertain to the method of giving and maintaining proof of financial responsibility and which govern and define "motor vehicle liability policy" and assigned risk plans shall apply to filing and maintaining proof of financial responsibility required by this Article. It is intended that the provisions of Article 9A, Chapter 20 of the General Statutes, as amended, relating to proof of financial responsibility required of each operator and each owner of a motor vehicle involved in an accident, and relating to nonpayment of a judgment as defined in G.S. 20‑279.1, shall continue in full force and effect. (1957, c. 1393, s. 6; 1963, c. 964, s. 7.)



§ 20-315. Commissioner to administer Article; rules and regulations.

§ 20‑315.  Commissioner to administer Article; rules and regulations.

The Commissioner of Motor Vehicles shall administer and enforce the provisions of this Article relating to registration of motor vehicles and may make necessary rules and regulations for its administration. (1957, c. 1393, s. 7.)



§ 20-316. Divisional hearings upon lapse of liability insurance coverage.

§ 20‑316.  Divisional hearings upon lapse of liability insurance coverage.

Any person whose registration plate has been revoked under G.S. 20‑311 may request a hearing. Upon receipt of such request, the Division shall, as early as practical, afford an opportunity for hearing. At the hearing the duly authorized agents of the Division may administer oaths and issue subpoenas for the attendance of witnesses and the production of relevant books and documents. If it appears that continuous financial responsibility existed for the vehicle involved, or if it appears the lapse of financial responsibility is not reasonably attributable to the neglect or fault of the person whose registration plate was revoked, the Division shall withdraw its order of revocation and such person may retain the registration plate. Otherwise, the order of revocation shall be affirmed and the registration plate surrendered. (1971, c. 1218, s. 1; 1973, c. 1144, ss. 1, 2; 1975, c. 716, s. 5; 2006‑213, s. 3.)



§ 20-316.1: Repealed by Session Laws 2006-213, s. 5, effective July 1, 2008, and applicable to lapses occurring on or after that date.

§ 20‑316.1:  Repealed by Session Laws 2006-213, s. 5, effective July 1, 2008, and applicable to lapses occurring on or after that date.



§ 20-317. Insurance required by any other law; certain operators not affected.

§ 20‑317.  Insurance required by any other law; certain operators not affected.

This Article shall not be held to apply to or affect policies of automobile insurance against liability which may now or hereafter be required by any other law of this State, and such policies, if they contain an agreement or are endorsed to conform to the requirements of this Article, may be certified as proof of financial responsibility under this Article. This Article applies to vehicles of motor carriers required to register with the Division under G.S. 20‑382 or G.S. 20‑382.1 only to the extent that the amount of financial responsibility required by this Article exceeds the amount required by the United States Department of Transportation. (1957, c. 1393, s. 9; 1959, c. 1252, s. 1; 1975, c. 716, s. 5; 1995 (Reg. Sess., 1996), c. 756, s. 19.)



§ 20-318. Federal, State and political subdivision vehicles excepted.

§ 20‑318.  Federal, State and political subdivision vehicles excepted.

This Article does not apply to any motor vehicle owned by the State of North Carolina or by a political subdivision of the State, nor to any motor vehicle owned by the federal government. (1957, c. 1393, s. 10.)



§ 20-319. Effective date.

§ 20‑319.  Effective date.

This Article shall be effective from and after January 1, 1958. (1957, c. 1393, s. 12; 1961, c. 276.)



§ 20-319.1. Company to forward certification within seven days after receipt of request.

Article 13A.

Certification of Automobile Insurance Coverage by Insurance Companies.

§ 20‑319.1.  Company to forward certification within seven days after receipt of request.

Upon the receipt by an insurance company at its home office of a registered letter from an insured requesting that it certify to the North Carolina Division of Motor Vehicles whether or not a previously issued policy of automobile liability insurance was in full force and effect on a designated day, it shall be the duty of such insurance company to forward such certification within seven days. (1967, c. 908, s. 1; 1975, c. 716, s. 5.)



§ 20-319.2. Penalty for failure to forward certification.

§ 20‑319.2.  Penalty for failure to forward certification.

If any insurance company shall without good cause fail to forward said certification within seven days after its receipt of such registered letter, the North Carolina Commissioner of Insurance shall  be authorized in his discretion to impose a civil penalty upon said company in the amount of two hundred dollars ($200.00) for such violation. (1967, c. 908, s. 2.)



§ 20-320. Definitions.

Article 14.

Driver Training School Licensing Law.

§ 20‑320.  Definitions.

As used in this Article:

(1)        "Commercial driver training school" or "school" means a business enterprise conducted by an individual, association, partnership or corporation which educates or trains persons to operate or drive motor vehicles or which furnishes educational materials to prepare an applicant for an examination given by the State for a driver's license or learner's permit, and charges a consideration or tuition for  such service or materials.

(2)        "Commissioner" means the Commissioner of Motor Vehicles.

(3)        "Instructor" means any person who operates a commercial driver training school or who teaches, conducts classes, gives demonstrations, or supervises practical training of persons learning to operate or drive motor vehicles in connection with operation of a commercial driver training school. (1965, c. 873; 1979, c. 667, s. 39.)



§ 20-321. Enforcement of Article by Commissioner.

§ 20‑321.  Enforcement of Article by Commissioner.

(a)        The Commissioner shall adopt and prescribe such regulations concerning the administration and enforcement of this Article as are necessary to protect the public. The Commissioner or his authorized representative shall have the duty of examining applicants for commercial driver training schools and instructor's licenses, licensing successful applicants, and inspecting school facilities, records, and equipment.

(b)        The Commissioner shall administer and enforce the provisions of this Article, and may call upon the State Superintendent of Public  Instruction for assistance in developing and formulating appropriate regulations. (1965, c. 873; 1973, c. 1331, s. 3; 1987, c. 69, c. 827, s. 3.)



§ 20-322. Licenses for schools necessary; regulations as to requirements.

§ 20‑322.  Licenses for schools necessary; regulations as to requirements.

(a)        No commercial driver training school shall be established nor any such existing school be continued on or after July 1, 1965, unless such school applies for and obtains from the Commissioner a license in the manner and form prescribed by the Commissioner.

(b)        Regulations adopted by the Commissioner shall state the requirements for a school license, including requirements concerning location, equipment, courses of instruction, instructors, financial statements, schedule of fees and charges, character and reputation of the operators, insurance, bond or other security in such sum and with such provisions as the Commissioner deems necessary to protect adequately the interests of the public, and such other matters as the Commissioner may prescribe. A driver education course offered to prepare an individual for a limited learner's permit or another provisional license must meet the requirements set in G.S. 20‑88.1 for the program of driver education offered in the public schools. (1965, c. 873; 1997‑16, s. 4.)



§ 20-323. Licenses for instructors necessary; regulations as to requirements.

§ 20‑323.  Licenses for instructors necessary; regulations as to requirements.

(a)        No person shall act as an instructor on or after July 1, 1965, unless such person applies for and obtains from the Commissioner a license in the manner and form prescribed by the Commissioner.

(b)        Regulations adopted by the Commissioner shall state the requirements for an instructor's license, including requirements concerning moral character, physical condition, knowledge of the courses of instruction, knowledge of the motor vehicle laws and safety principles, previous personal and employment records, and such other matters as the Commissioner may prescribe, for the protection of the public. (1965, c. 873.)



§ 20-324. Expiration and renewal of licenses; fees.

§ 20‑324.  Expiration and renewal of licenses; fees.

(a)        Renewal.  A license issued under this Article expires two years after the date the license is issued. To renew a license, the license holder must file an application for renewal with the Division.

(b)        Fees.  An application for an initial license or the renewal of a license must be accompanied by the application fee for the license. The application fee for a school license is eighty dollars ($80.00). The application fee for an instructor license is sixteen dollars ($16.00). The application fee for a license is not refundable. Fees collected under this section must be credited to the Highway Fund. (1965, c. 873; 1977, c. 802, s. 9; 1981, c. 690, s. 15; 1997‑33, s. 1.)



§ 20-325. Cancellation, suspension, revocation, and refusal to issue or renew licenses.

§ 20‑325.  Cancellation, suspension, revocation, and refusal to issue or renew licenses.

The Commissioner may cancel, suspend, revoke, or refuse to issue or renew a school or instructor's license in any case where he finds the licensee or applicant has not complied with, or has violated any of the provisions of this Article or any regulation adopted by the Commissioner hereunder. A suspended or revoked license shall be returned to the Commissioner by the licensee, and its holder shall not be eligible to apply for a license under this Article until 12 months have elapsed since the date of such suspension or revocation. (1965, c. 873.)



§ 20-326. Exemptions from Article.

§ 20‑326.  Exemptions from Article.

The provisions of this Article shall not apply to any person giving driver training lessons without charge, to employers maintaining driver training schools without charge for their employees only, or to schools or classes conducted by colleges, universities and high schools. (1965, c. 873.)



§ 20-327. Penalties for violating Article or regulations.

§ 20‑327.  Penalties for violating Article or regulations.

Violation of any provision of this Article or any regulation promulgated pursuant hereto, shall constitute a Class 3 misdemeanor. (1965, c. 873; 1993, c. 539, s. 390; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 20-328. Administration of Article.

§ 20‑328.  Administration of Article.

This Article shall be administered by the Division of Motor Vehicles with no additional appropriations. (1965, c. 873; 1973, c. 440; 1975, c. 716, s. 5.)



§§ 20-329 through 20-339. Reserved for future codification purposes.

§§ 20‑329 through 20‑339.  Reserved for future codification purposes.



§ 20-340. Purpose.

Article 15.

Vehicle Mileage Act.

§ 20‑340.  Purpose.

This Article shall provide State remedies for persons injured by motor vehicle odometer alteration, and to provide purchasers of motor vehicles with information to assist them in determining the condition and value of such vehicles. Such remedies shall be in addition to remedies provided by the federal odometer law (Motor Vehicle Information and Cost Savings Act, Public Law 92‑513, 86 Stat. 947, enacted October 20, 1972). (1973, c. 679, s. 1.)



§ 20-341. Definitions.

§ 20‑341.  Definitions.

As used in this Article:

(1)        The term "odometer" means an instrument for measuring and recording the actual distance a motor vehicle travels while in operation; but shall not include any auxiliary odometer designed to be reset by the operator of the motor vehicle for the purpose of recording mileage on trips.

(2)        The term "repair and replacement" means to restore to a sound working condition by replacing the odometer or any part thereof or by correcting what is inoperative.

(3)        The term "transfer" means to change ownership by purchase, gift, or any other means.

(4)        The term "transferee" means any person to whom the ownership in a motor vehicle is transferred or any person who, as agent, accepts transfer of ownership in a motor vehicle for another by purchase, gift, or any means other than by creation of a security interest.

(5)        The term "transferor" means any person who or any person who, as agent, transfers his ownership in a motor vehicle by sale, gift or any means other than by creation of a security interest.

(6)        The term "lessee" means any person, or the agent for any person, to whom a motor vehicle has been leased for a term of at least four months.

(7)        The term "lessor" means any person, or the agent for any person, who has leased five or more vehicles in the past 12 months.

(8)        The term "mileage" means the actual distance that a vehicle has traveled. (1973, c. 679, s. 1; 1989, c. 482, s. 1.)



§ 20-342. Unlawful devices.

§ 20‑342.  Unlawful devices.

It is unlawful for any person knowingly to advertise for sale, to sell, to use, or to install or to have installed, any device which causes an odometer to register any mileage other than the true mileage driven. For the purposes of this section, the true mileage driven is that mileage driven by the vehicle as registered by the odometer within the manufacturer's designed tolerance. (1973, c. 679, s. 1.)



§ 20-343. Unlawful change of mileage.

§ 20‑343.  Unlawful change of mileage.

It is unlawful for any person or his agent to disconnect, reset, or alter the odometer of any motor vehicle with the intent to change the number of miles indicated thereon. Whenever evidence shall be presented in any court of the fact that an odometer has been reset  or altered to change the number of miles indicated thereon, it shall be prima facie evidence in any court in the State of North Carolina that the resetting or alteration was made by the person, firm or corporation who held title or by law was required to hold title to the vehicle in which the reset or altered odometer was installed at the time of such resetting or alteration or if such person has more than 20 employees and has specifically and in writing delegated responsibility for the motor vehicle to an agent, that the resetting or alteration was made by the agent. (1973, c. 679, s. 1; 1979, c. 696.)



§ 20-344. Operation of vehicle with intent to defraud.

§ 20‑344.  Operation of vehicle with intent to defraud.

It is unlawful for any person with the intent to defraud to operate a motor vehicle on any street or highway knowing that the odometer of such vehicle is disconnected or nonfunctional. (1973, c. 679, s. 1.)



§ 20-345. Conspiracy.

§ 20‑345.  Conspiracy.

No person shall conspire with any other person to violate G.S. 20‑342, 20‑343, 20‑344, 20‑346, 20‑347, or 20‑347.1. (1973, c. 679, s. 1; 1989, c. 482, s. 7.)



§ 20-346. Lawful service, repair, or replacement of odometer.

§ 20‑346.  Lawful service, repair, or replacement of odometer.

Nothing in this Article shall prevent the service, repair, or replacement of an odometer, provided the mileage indicated thereon  remains the same as before the service, repair, or replacement. Where the odometer is incapable of registering the same mileage as before such service, repair, or replacement, the odometer shall be adjusted to read zero and a notice in writing shall be attached to the left door frame of the vehicle by the owner or his agent specifying the mileage prior to repair or replacement of the odometer and the date on which it was repaired or replaced. Any removal or alteration of such notice so affixed shall be unlawful. (1973, c. 679, s. 1.)



§ 20-347. Disclosure requirements.

§ 20‑347.  Disclosure requirements.

(a)        In connection with the transfer of a motor vehicle, the transferor shall disclose the mileage to the transferee in writing on the title or on the document used to reassign the title. This written disclosure must be signed by the transferor, including the printed name, and shall contain the following information:

(1)        The odometer reading at the time of the transfer (not to include tenths of miles);

(2)        The date of the transfer;

(3)        The transferor's name and current address;

(3a)      The transferee's printed name, signature and current address;

(4)        The identity of the vehicle, including its make, model, body type, and vehicle identification number, and the license plate number most recently used on the vehicle; and

(5)        Certification by the transferor that to the best of his knowledge the odometer reading

a.         Reflects the actual mileage; or

b.         Reflects the amount of mileage in excess of the designed mechanical odometer limit; or

c.         Does not reflect the actual mileage and should not be relied on.

(6),       (7)  Repealed by Session Laws 1989, c. 482, s. 2.

(a1)      Before executing any transfer of ownership document, each lessor of a leased motor vehicle shall notify the lessee in writing that the lessee is required to provide written disclosure to the lessor regarding mileage. In connection with the transfer of ownership of the leased motor vehicle, the lessee shall furnish to the lessor a written statement signed by the lessee containing the following information:

(1)        The printed name of the person making the disclosure;

(2)        The current odometer reading (not to include tenths of miles);

(3)        The date of the statement;

(4)        The lessee's printed name and current address;

(5)        The lessor's printed name, signature, and current address;

(6)        The identity of the vehicle, including its make, model, year, body type, and vehicle identification number;

(7)        The date that the lessor notified the lessee of the disclosure requirements and the date the lessor received the completed disclosure statement; and

(8)        Certification by the lessee that to the best of his knowledge the odometer reading:

a.         Reflects the actual mileage;

b.         Reflects the amount of mileage in excess of the designed mechanical odometer limit; or

c.         Does not reflect the actual mileage and should not be relied on.

If the lessor transfers the leased vehicle without obtaining possession of it, the lessor may indicate on the title the mileage disclosed by the lessee under this subsection, unless the lessor has reason to believe that the disclosure by the lessee does not reflect the actual mileage of the vehicle.

(b)        Repealed by Session Laws 1973, c. 1088.

(c)        It shall be unlawful for any transferor to violate any rules under this section or to knowingly give a false statement to a transferee in making any disclosure required by such rules.

(d)        The provisions of this disclosure statement section shall not apply to the following transfers:

(1)        A vehicle having a gross vehicle weight rating of more than 16,000 pounds.

(2)        A vehicle that is not self‑propelled.

(2a)      A vehicle sold directly by the manufacturer to any agency of the United States in conformity with contractual specifications.

(3)        A vehicle that is 10 years old or older.

(4)        A new vehicle prior to its first transfer for purposes other than resale.

(5)        A vehicle that is transferred by a State agency that assists the United States Department of Defense with purchasing, transferring, or titling a vehicle to another State agency, a unit of local government, a volunteer fire department, or a volunteer rescue squad.  (1973, c. 679, s. 1; c. 1088; 1983, c. 387; 1989, c. 482, ss. 2‑5; 1993, c. 553, s. 11; 2009‑550, s. 2(d).)



§ 20-347.1. Odometer disclosure record retention.

§ 20‑347.1.  Odometer disclosure record retention.

(a)        Dealers and distributors of motor vehicles who are required by this Part to execute an odometer disclosure statement shall retain, for five years, a photostat, carbon, or other facsimile copy of each odometer mileage statement which they issue or receive.  They shall retain all odometer disclosure statements at their primary place of business in an order that is appropriate to business requirements and that permits systematic retrieval.

(b)        Lessors shall retain, for five years following the date they transfer ownership of the leased vehicle, each odometer disclosure statement which they receive from a lessee.  They shall retain all odometer disclosure statements at their primary place of business in an order that is appropriate to business requirements and that permits systematic retrieval.

(c)        Each auction company shall establish and retain at its primary place of business in an order that is appropriate to business requirements and that permits systematic retrieval, for five years following the date of sale of each motor vehicle, the following records:

(1)        The name of the most recent owner (other than the auction company);

(2)        The name of the buyer;

(3)        The vehicle identification number; and

(4)        The odometer reading on the date which the auction company took possession of the motor vehicle.

(d)        Records required to be kept under this section shall be open to inspection and copying by law enforcement officers of the Division in order to determine compliance with this Article. (1989, c. 482, s. 6.)



§ 20-348. Private civil action.

§ 20‑348.  Private civil action.

(a)        Any person who, with intent to defraud, violates any requirement imposed under this Article shall be liable in an amount equal to the sum of:

(1)        Three times the amount of actual damages sustained or one thousand five hundred dollars ($1,500), whichever is the greater; and

(2)        In the case of any successful action to enforce the foregoing liability, the costs of the action together with reasonable attorney fees as determined by the court.

(b)        An action to enforce any liability created under subsection  (a) of this section may be brought in any court of the trial division of the General Court of Justice of the State of North Carolina within four years from the date on which the liability arises. (1973, c. 679, s. 1; 1981 (Reg. Sess., 1982), c. 1280, s. 1.)



§ 20-349. Injunctive enforcement.

§ 20‑349.  Injunctive enforcement.

Upon petition by the Attorney General of North Carolina, a violation of this Article may be enjoined as an unfair and deceptive trade practice, as prohibited by G.S. 75‑1.1. (1973, c. 679, s. 1.)



§ 20-350. Criminal offense.

§ 20‑350.  Criminal offense.

Any person, firm or corporation violating G.S. 20‑343 shall be guilty of a Class I felony.  A violation of any remaining provision of this Article shall be a Class 1 misdemeanor. (1973, c. 679, s. 1; 1989, c. 482, s. 7.1; 1993, c. 539, ss. 391, 1262; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 20-351. Purpose.

Article 15A.

New Motor Vehicles Warranties Act.

§ 20‑351.  Purpose.

This Article shall provide State and private remedies against motor vehicle manufacturers for persons injured by new motor vehicles failing to conform to express warranties. (1987, c. 385, s. 1.)



§ 20-351.1. Definitions.

§ 20‑351.1.  Definitions.

As used in this Article:

(1)        "Consumer" means the purchaser, other than for purposes of resale, or lessee from a commercial lender, lessor, or from a manufacturer or dealer, of a motor vehicle, and any other person entitled by the terms of an express warranty to enforce the obligations of that warranty.

(2)        "Manufacturer" means any person or corporation, resident or nonresident, who manufactures or assembles or imports or distributes new motor vehicles which are sold in the State of North Carolina.

(3)        "Motor vehicle" includes a motor vehicle as defined in G.S. 20‑4.01 that is sold or leased in this State, but does not include "house trailer" as defined in G.S. 20‑4.01 or any motor vehicle that weighs more than 10,000 pounds.

(4)        "New motor vehicle" means a motor vehicle for which a certificate of origin, as required by G.S. 20‑52.1 or a similar requirement in another state, has never been supplied to a consumer, or which a manufacturer, its agent, or its authorized dealer states in writing is being sold as a new motor vehicle. (1987, c. 385, s. 1; 1989, c. 43, s. 2; c. 519, s. 2; 2005‑436, s. 1.)



§ 20-351.2. Require repairs; when mileage warranty begins to accrue.

§ 20‑351.2.  Require repairs; when mileage warranty begins to accrue.

(a)        Express warranties for a new motor vehicle shall remain in effect at least one year or 12,000 miles.  If a new motor vehicle does not conform to all applicable express warranties for a period of one year, or the term of the express warranties, whichever is greater, following the date of original delivery of the motor vehicle to the consumer, and the consumer reports the nonconformity to the manufacturer, its agent, or its authorized dealer during such period, the manufacturer shall make, or arrange to have made, repairs necessary to conform the vehicle to the express warranties, whether or not these repairs are made after the expiration of the applicable warranty period.

(b)        Any express warranty for a new motor vehicle expressed in terms of a certain number of miles shall begin to accrue from the mileage on the odometer at the date of original delivery to the consumer. (1987, c. 385; 1989, c. 14.)



§ 20-351.3. Replacement or refund; disclosure requirement.

§ 20‑351.3.  Replacement or refund; disclosure requirement.

(a)        When the consumer is the purchaser or a person entitled by the terms of the express warranty to enforce the obligations of the warranty, if the manufacturer is unable, after a reasonable number of attempts, to conform the motor vehicle to any express warranty by repairing or correcting, or arranging for the repair or correction of, any defect or condition or series of defects or conditions which substantially impair the value of the motor vehicle to the consumer, and which occurred no later than 24 months or 24,000 miles following original delivery of the vehicle, the manufacturer shall, at the option of the consumer, replace the vehicle with a comparable new motor vehicle or accept return of the vehicle from the consumer and refund to the consumer the following:

(1)        The full contract price including, but not limited to, charges for undercoating, dealer preparation and transportation, and installed options, plus the non‑refundable portions of extended warranties and service contracts;

(2)        All collateral charges, including but not limited to, sales tax, license and registration fees, and similar government charges;

(3)        All finance charges incurred by the consumer after he first reports the nonconformity to the manufacturer, its agent, or its authorized dealer; and

(4)        Any incidental damages and monetary consequential damages.

(b)        When consumer is a lessee, if the manufacturer is unable, after a reasonable number of attempts, to conform the motor vehicle to any express warranty by repairing or correcting, or arranging for the repair or correction of, any defect or condition or series of defects or conditions which substantially impair the value of the motor vehicle to the consumer, and which occurred no later than 24 months or 24,000 miles following original delivery of the vehicle, the manufacturer shall, at the option of the consumer, replace the vehicle with a comparable new motor vehicle or accept return of the vehicle from the consumer and refund the following:

(1)        To the consumer:

a.         All sums previously paid by the consumer under the terms of the lease;

b.         All sums previously paid by the consumer in connection with entering into the lease agreement, including, but not limited to, any capitalized cost reduction, sales tax, license and registration fees, and similar government charges; and

c.         Any incidental and monetary consequential damages.

(2)        To the lessor, a full refund of the lease price, plus an additional amount equal to five percent (5%) of the lease price, less eighty‑five percent (85%) of the amount actually paid by the consumer to the lessor pursuant to the lease. The lease price means the actual purchase cost of the vehicle to the lessor.

In the case of a refund, the leased vehicle shall be returned to the manufacturer and the consumer's written lease shall be terminated by the lessor without any penalty to the consumer. The lessor shall transfer title of the motor vehicle to the manufacturer as necessary to effectuate the consumer's rights pursuant to this Article, whether the consumer chooses vehicle replacement or refund.

(c)        Refunds shall be made to the consumer, lessor, and any lienholders as their interests may appear. The refund to the consumer shall be reduced by a reasonable allowance for the consumer's use of the vehicle. A reasonable allowance for use is calculated from the number of miles used by the consumer up to the date of the third attempt to repair the same nonconformity which is the subject of the claim, or the twentieth cumulative business day when the vehicle is out of service by reason of repair of one or more nonconformities, whichever occurs first. The number of miles used by the consumer is multiplied by the purchase price of the vehicle or the lessor's actual lease price, and divided by 120,000.

(d)        If a manufacturer, its agent, or its authorized dealer resells a motor vehicle that was returned pursuant to this Article or any other State's applicable law, regardless of whether there was any judicial determination that the motor vehicle had any defect or that it failed to conform to all express warranties, the manufacturer, its agent, or its authorized dealer shall disclose to the subsequent purchaser prior to the sale:

(1)        That the motor vehicle was returned pursuant to this Article or pursuant to the applicable law of any other State; and

(2)        The defect or condition or series of defects or conditions which substantially impaired the value of the motor vehicle to the consumer.

Any subsequent purchaser who purchases the motor vehicle for resale with notice of the return, shall make the required disclosures to any person to whom he resells the motor vehicle. (1987, c. 385, s. 1; 1989, c. 43, s. 1; c. 519, s. 1; 2005‑436, s. 2.)



§ 20-351.4. Affirmative defenses.

§ 20‑351.4.  Affirmative defenses.

It is an affirmative defense to any claim under this Article that an alleged nonconformity or series of nonconformities are the result of abuse, neglect, odometer tampering by the consumer or unauthorized modifications or alterations of a motor vehicle. (1987, c. 385.)



§ 20-351.5. Presumption.

§ 20‑351.5.  Presumption.

(a)        It is presumed that a reasonable number of attempts have been undertaken to conform a motor vehicle to the applicable express warranties if:

(1)        The same nonconformity has been presented for repair to the manufacturer, its agent, or its authorized dealer four or more times but the same nonconformity continues to exist; or

(2)        The vehicle was out of service to the consumer during or while awaiting repair of the nonconformity or a series of nonconformities for a cumulative total of 20 or more business days during any 12‑month period of the warranty,

provided that the consumer has notified the manufacturer directly in writing of the existence of the nonconformity or series of nonconformities and allowed the manufacturer a reasonable period, not to exceed 15 calendar days, in which to correct the nonconformity or series of nonconformities.  The manufacturer must clearly and conspicuously disclose to the consumer in the warranty or owners manual that written notification of a nonconformity is required before a consumer may be eligible for a refund or replacement of the vehicle and the manufacturer shall include in the warranty or owners manual the name and address where the written notification may be sent.  Provided, further, that notice to the manufacturer shall not be required if the manufacturer fails to make the disclosures provided herein.

(b)        The consumer may prove that a defect or condition substantially impairs the value of the motor vehicle to the consumer in a manner other than that set forth in subsection (a) of this section.

(c)        The term of an express warranty, the one‑year period, and the 20‑day period shall be extended by any period of time during which repair services are not available to the consumer because of war, strike, or natural disaster. (1987, c. 385.)



§ 20-351.6. Civil action by the Attorney General.

§ 20‑351.6.  Civil action by the Attorney General.

Whenever, in his opinion, the interests of the public require it, it shall be the duty of the Attorney General upon his ascertaining that any of the provisions of this Article have been violated by the manufacturer to bring a civil action in the name of the State, or any officer or department thereof as provided by law, or in the name of the State on relation of the Attorney General. (1987, c. 385, s. 1.)



§ 20-351.7. Civil action by the consumer.

§ 20‑351.7.  Civil action by the consumer.

A consumer injured by reason of any violation of the provisions of this Article may bring a civil action against the manufacturer; provided, however, the consumer has given the manufacturer written notice of his intent to bring an action against the manufacturer at least 10 days prior to filing such suit.  Nothing in this section shall prevent a manufacturer from requiring a consumer to utilize an informal settlement procedure prior to litigation if that procedure substantially complies in design and operation with the Magnuson‑Moss Warranty Act, 15 USC § 2301 et seq., and regulations promulgated thereunder, and that requirement is written clearly and conspicuously, in the written warranty and any warranty instructions provided to the consumer. (1987, c. 385, s. 1.)



§ 20-351.8. Remedies.

§ 20‑351.8.  Remedies.

In any action brought under this Article, the court may grant as relief:

(1)        A permanent or temporary injunction or other equitable relief as the court deems just;

(2)        Monetary damages to the injured consumer in the amount fixed by the verdict.  Such damages shall be trebled upon a finding that the manufacturer unreasonably refused to comply with G.S. 20‑351.2 or G.S. 20‑351.3.  The jury may consider as damages all items listed for refund under G.S. 20‑351.3;

(3)        A reasonable attorney's fee for the attorney of the prevailing party, payable by the losing party, upon a finding by the court that:

a.         The manufacturer unreasonably failed or refused to fully resolve the matter which constitutes the basis of such action; or

b.         The party instituting the action knew, or should have known, the action was frivolous and malicious. (1987, c. 385.)



§ 20-351.9. Dealership liability.

§ 20‑351.9.  Dealership liability.

No authorized dealer shall be held liable by the manufacturer for any refunds or vehicle replacements in the absence of evidence indicating that dealership repairs have been carried out in a manner substantially inconsistent with the manufacturers' instructions.  This Article does not create any cause of action by a consumer against an authorized dealer. (1987, c. 385.)



§ 20-351.10. Preservation of other remedies.

§ 20‑351.10.  Preservation of other remedies.

This Article does not limit the rights or remedies which are otherwise available to a consumer under any other law. (1987, c. 385.)



§ 20-351.11. Manufacturer's warranty for State motor vehicles that operate on diesel fuel.

§ 20‑351.11.  Manufacturer's warranty for State motor vehicles that operate on diesel fuel.

Every new motor vehicle purchased by the State that is designed to operate on diesel fuel shall be covered by an express manufacturer's warranty that allows the use of B‑20 fuel, as defined in G.S. 143‑58.4. This section does not apply if the intended use, as determined by the agency, of the new motor vehicle requires a type of vehicle for which an express manufacturer's warranty allows the use of B‑20 fuel is not available. (2007‑420, s. 1.)



§ 20-352. Reserved for future codification purposes.

§ 20‑352.  Reserved for future codification purposes.



§ 20-353. Reserved for future codification purposes.

§ 20‑353.  Reserved for future codification purposes.



§ 20-354. Short title.

Article 15B.

North Carolina Motor Vehicle Repair Act.

§ 20‑354.  Short title.

This act shall be known and may be cited as the "North Carolina Motor Vehicle Repair Act." (1999‑437, s. 1.)



§ 20-354.1. Scope and application.

§ 20‑354.1.  Scope and application.

This act shall apply to all motor vehicle repair shops in North Carolina, except:

(1)        Any motor vehicle repair shop of a municipal, county, State, or federal government when carrying out the functions of the government.

(2)        Any person who engages solely in the repair of any of the following:

a.         Motor vehicles that are owned, maintained, and operated exclusively by that person for that person's own use.

b.         For‑hire vehicles which are rented for periods of 30 days or less.

(3)        Any person who repairs only motor vehicles which are operated principally for agricultural or horticultural pursuits on farms, groves, or orchards and which are operated on the highways of this State only incidentally en route to or from the farms, groves, or orchards.

(4)        Motor vehicle auctions or persons in the performance of motor vehicle repairs solely for motor vehicle auctions.

(5)        Any motor vehicle repair shop in the performance of a motor vehicle repair if the cost of the repair does not exceed three hundred fifty dollars ($350.00).

(6)        Any person or motor vehicle repair shop in the performance of repairs on commercial construction equipment or motor vehicles that have a GVWR of at least 26,001 pounds.

(7)        When a third party has waived in writing the right to receive written estimates from the motor vehicle repair shop; the third party indicates to the motor vehicle repair shop that the repairs will be paid for by the third party under an insurance policy, service contract, mechanical breakdown contract, or manufacturer's warranty; and the third party further indicates that the customer's share of the cost of repairs, if any, will not exceed three hundred fifty dollars ($350.00). (1999‑437, s. 1; 2001‑298, s. 1.)



§ 20-354.2. Definitions.

§ 20‑354.2.  Definitions.

As used in this act:

(1)        "Customer" means the person who signs the written repair estimate or any other person whom that person designates as a person who may authorize repair work.

(2)        "Employee" means an individual who is employed full time or part time by a motor vehicle repair shop and performs motor vehicle repairs.

(3)        "Motor vehicle" means any automobile, truck, bus, recreational vehicle, motorcycle, motor scooter, or other motor‑powered vehicle, but does not include trailers, mobile homes, travel trailers, or trailer coaches without independent motive power, or watercraft or aircraft.

(4)        "Motor vehicle repair" means all maintenance of and modification and repairs to motor vehicles and the diagnostic work incident to those repairs, including, but not limited to, the rebuilding or restoring of rebuilt vehicles, body work, painting, warranty work, shop supply fees, hazardous material disposal fees incident to a repair, and other work customarily undertaken by motor vehicle repair shops. Motor vehicle repair does not include the sale or installation of tires when authorized by the customer.

(5)        "Motor vehicle repair shop" means any person who, for compensation, engages or attempts to engage in the repair of motor vehicles owned by other persons and includes, but is not limited to:

a.         Mobile motor vehicle repair shops.

b.         Motor vehicle and recreational vehicle dealers.

c.         Garages.

d.         Service stations.

e.         Self‑employed individuals.

f.          Truck stops.

g.         Paint and body shops.

h.         Brake, muffler, or transmission shops.

i.          Shops doing glasswork.

Any person who engages solely in the maintenance or repair of the coach portion of a recreational vehicle is not a motor vehicle repair shop. (1999‑437, s. 1; 2005‑463, s. 1.)



§ 20-354.3. Written motor vehicle repair estimate and disclosure statement required.

§ 20‑354.3.  Written motor vehicle repair estimate and disclosure statement required.

(a)        When any customer requests a motor vehicle repair shop to perform repair work on a motor vehicle, the cost of which repair work will exceed three hundred fifty dollars ($350.00) to the customer, the shop shall prepare a written repair estimate, which is a form setting forth the estimated cost of repair work, including diagnostic work, before effecting any diagnostic work or repair. In determining under this section whether the cost of the repair work exceeds three hundred fifty dollars ($350.00), the cost of the repair work shall consist of the cost of parts and labor necessary for the repair work and any charges for necessary diagnostic work and teardown, if any, and shall include any taxes, any other repair shop supplies or overhead, and any other extra services that are incidental to the repair work. The written repair estimate shall also include a statement allowing the customer to indicate whether replaced parts should be saved for inspection or return and a statement indicating the daily charge for storing the customer's motor vehicle after the customer has been notified that the repair work has been completed.

(b)        The information required by subsection (a) of this section need not be provided if the customer waives in writing his or her right to receive a written estimate. A customer may waive his or her right to receive any written estimates from a motor vehicle repair shop for a period of time specified by the customer in the waiver.

(c)        Except as provided in subsection (e) of this section, a copy of the written repair estimate required by subsection (a) of this section shall be given to the customer before repair work is begun.

(d)        If the customer leaves his or her motor vehicle at a motor vehicle repair shop during hours when the shop is not open, or if the motor vehicle repair shop reasonably believes that an accurate estimate of the cost of repairs cannot be made until after the diagnostic work has been completed, or if the customer permits the shop or another person to deliver the motor vehicle to the shop, there shall be an implied partial waiver of the written estimate; however, upon completion of the diagnostic work necessary to estimate the cost of repair, the shop shall notify the customer as required by G.S. 20‑354.5(a).

(e)        Nothing in this section shall be construed to require a motor vehicle repair shop to give a written estimate price if the motor vehicle repair shop does not agree to perform the requested repair. (1999‑437, s. 1; 2001‑298, s. 2; 2005‑304, s. 1.)



§ 20-354.4. Charges for motor vehicle repair estimate; requirement of waiver of rights prohibited.

§ 20‑354.4.  Charges for motor vehicle repair estimate; requirement of waiver of rights prohibited.

(a)        Before proceeding with preparing an estimate, the shop shall do both of the following:

(1)        Disclose to the customer the amount, if any, of the charge for preparing the estimate.

(2)        Obtain a written authorization to prepare an estimate if there is a charge for that estimate.

(b)        It is a violation of this Article for any motor vehicle repair shop to require that any person waive his or her rights provided in this Article as a precondition to the repair of his or her vehicle by the shop or to impose or threaten to impose any charge which is clearly excessive in relation to the work involved in making the price estimate for the purpose of inducing the customer to waive his or her rights provided in this Article. (1999‑437, s. 1.)



§ 20-354.5. Notification of charges in excess of repair estimate; prohibited charges; refusal to return vehicle prohibited; inspection of parts.

§ 20‑354.5.  Notification of charges in excess of repair estimate; prohibited charges; refusal to return vehicle prohibited; inspection of parts.

(a)        In the event that any of the following applies, the customer shall be promptly notified by telephone, telegraph, mail, or other means of the additional repair work and estimated cost of the additional repair work:

(1)        The written repair estimate contains only an estimate for diagnostic work necessary to estimate the cost of repair and such diagnostic work has been completed.

(2)        A determination is made by a motor vehicle repair shop that the actual charges for the repair work will exceed the written estimate by more than ten percent (10%).

(3)        An implied partial waiver exists for diagnostic work, and the diagnostic work has been completed.

When a customer is notified, he or she shall, orally or in writing, authorize, modify, or cancel the order for repair.

(b)        If a customer cancels the order for repair or, after diagnostic work is performed, decides not to have the repairs performed, and if the customer authorizes the motor vehicle repair shop to reassemble the motor vehicle, the shop shall expeditiously reassemble the motor vehicle in a condition reasonably similar to the condition in which it was received.

After cancellation of the repair order or a decision by the customer not to have repairs made after diagnostic work has been performed, the shop may charge for and the customer is obligated to pay the cost of repairs actually completed that were authorized by the written repair estimate as well as the cost of diagnostic work and teardown, the cost of parts and labor to replace items that were destroyed by teardown, and the cost to reassemble the component or the vehicle, provided the customer was notified of these possible costs in the written repair estimate or at the time the customer authorized the motor vehicle repair shop to reassemble the motor vehicle.

(c)        It is a violation of this Article for a motor vehicle repair shop to charge more than the written estimate and the amount by which the motor vehicle repair shop has obtained authorization to exceed the written estimate in accordance with subsections (a) or (b) of this section, plus ten percent (10%).

(d)        It is a violation of this Article for any motor vehicle repair shop to refuse to return any customer's motor vehicle because the customer refused to pay for repair charges that exceed a written estimate and any amounts authorized by the customer in accordance with subsection (a) or (b) of this section by more than ten percent (10%), provided that the customer has paid the motor vehicle repair shop the amount of the estimate and the amounts authorized by the customer in accordance with subsections (a) and (b) of this section, plus ten percent (10%).

(e)        Upon request made at the time the repair work is authorized by the customer, the customer is entitled to inspect parts removed from his or her vehicle or, if the shop has no warranty arrangement or exchange parts program with a manufacturer, supplier, or distributor, have them returned to him or her. A motor vehicle repair shop may discard parts removed from a customer's vehicle or sell them and retain the proceeds for the shop's own account if the customer fails to take possession of the parts at the shop within two business days after taking delivery of the repaired vehicle. (1999‑437, s. 1; 2001‑298, ss. 3, 4.)



§ 20-354.6. Invoice required of motor vehicle repair shop.

§ 20‑354.6.  Invoice required of motor vehicle repair shop.

The motor vehicle repair shop shall provide each customer, upon completion of any repair, with a legible copy of an invoice for such repair. The invoice shall include the following information:

(1)        A statement indicating what was done to correct the problem or a description of the service provided.

(2)        An itemized description of all labor, parts, and merchandise supplied and the costs of all labor, parts, and merchandise supplied. No itemized description is required to be provided to the customer for labor, parts, and merchandise supplied when a third party has indicated to the motor vehicle repair shop that the repairs will be paid for under a service contract, under a mechanical breakdown contract, or under a manufacturer's warranty, without charge to the customer.

(3)        A statement identifying any replacement part as being used, rebuilt, or reconditioned, as the case may be. (1999‑437, s. 1; 2001‑298, s. 5; 2002‑159, s. 32.)



§ 20-354.7. Required disclosure; signs; notice to customers.

§ 20‑354.7.  Required disclosure; signs; notice to customers.

A sign, at least 24 inches on each side, shall be posted in a manner conspicuous to the public. The sign shall contain:

(1)        That the consumer has a right to receive a written estimate or to waive receipt of that estimate if the cost of repairs will exceed three hundred fifty dollars ($350.00).

(2)        That the consumer may request, at the time the work order is taken, the return or inspection of all parts that have been replaced during the motor vehicle repair. (1999‑437, s. 1.)



§ 20-354.8. Prohibited acts and practices.

§ 20‑354.8.  Prohibited acts and practices.

It shall be a violation of this Article for any motor vehicle repair shop or employee of a motor vehicle repair shop to do any of the following:

(1)        Charge for repairs which have not been expressly or impliedly authorized by the customer.

(2)        Misrepresent that repairs have been made to a motor vehicle.

(3)        Misrepresent that certain parts and repairs are necessary to repair a vehicle.

(4)        Misrepresent that the vehicle being inspected or diagnosed is in a dangerous condition or that the customer's continued use of the vehicle may be harmful or cause great damage to the vehicle.

(5)        Fraudulently alter any customer contract, estimate, invoice, or other document.

(6)        Fraudulently misuse any customer's credit card.

(7)        Make or authorize in any manner or by any means whatever any written or oral statement which is untrue, deceptive, or misleading, and which is known, or which by the exercise of reasonable care should be known, to be untrue, deceptive, or misleading, related to this Article.

(8)        Make fraudulent promises of a character likely to influence, persuade, or induce a customer to authorize the repair, service, or maintenance of a motor vehicle.

(9)        Substitute used, rebuilt, salvaged, or straightened parts for new replacement parts without notice to the motor vehicle owner and to his or her insurer if the cost of repair is to be paid pursuant to an insurance policy and the identity of the insurer or its claims adjuster is disclosed to the motor vehicle repair shop.

(10)      Cause or allow a customer to sign any work order that does not state the repairs requested by the customer.

(11)      Refuse to give to a customer a copy of any document requiring the customer's signature upon completion or cancellation of the repair work.

(12)      Rebuild or restore a rebuilt vehicle without the knowledge of the owner in a manner that does not conform to the original vehicle manufacturer's established repair procedures or specifications and allowable tolerances for the particular model and year.

(13)      Perform any other act that is a violation of this Article or that constitutes fraud or misrepresentation under this Article. (1999‑437, s. 1.)



§ 20-354.9. Remedies.

§ 20‑354.9.  Remedies.

Any customer injured by a violation of this Article may bring an action in the appropriate court for relief. The prevailing party in that action may be entitled to damages plus court costs and reasonable attorneys' fees. The customer may also bring an action for injunctive relief in the appropriate court. A violation of this Article is not punishable as a crime; however, this Article does not limit the rights or remedies which are otherwise available to a consumer under any other law. (1999‑437, s. 1.)



§§ 20-354.10 through 20-355. Reserved for future codification purposes.

§§ 20‑354.10 through 20‑355.  Reserved for future codification purposes.



§ 20-356. Definitions.

Article 16.

Professional Housemoving.

§ 20‑356.  Definitions.

As used in this Article, the following terms mean:

(1)        Department.  The Department of Transportation.

(2)        House.  A dwelling, building, or other structure in excess of 15 feet in width. Mobile homes, manufactured homes, or modular homes, or portions thereof, are not within this definition when being transported from the manufacturer or from a licensed retail dealer location to the first set‑up site.

(3)        Housemover.  A person licensed under this Article.

(4)        Person.  An individual, corporation, partnership, association, or any other business entity.

(5)        Secretary.  The Secretary of the Department of Transportation.

(6)        Unsafe practices.  Any act that is determined by a final agency decision of an enforcing agency or by a court of competent jurisdiction to create a hazard to the motoring public, or any citations under the Occupational Safety and Health Act that have become a final order within the last three years for willful serious violations or for failing to abate serious violations, as defined in G.S. 95‑127.  (1977, c. 720, s. 1; 1979, c. 475, s. 2; 2001‑424, s. 27.17(a); 2005‑354, s. 1; 2008‑89, s. 1.)



§ 20-357. Housemovers to be licensed.

§ 20‑357.  Housemovers to be licensed.

All persons who engage in the profession of housemoving on roads and highways on the State Highway System shall be licensed by the Department. (1977, c. 720, s. 2.)



§ 20-358. Qualifications to become licensed.

§ 20‑358.  Qualifications to become licensed.

The Department shall issue annual printed licenses to applicants meeting the following conditions:

(1)        The applicant must be at least 21 years of age; present acceptable evidence of good character and show sufficient housemoving experience on the application form furnished by the Department. Proof of creditable housemoving experience must be furnished at the time of application for those applicants not previously licensed by the Department. Creditable housemoving experience means extensive and responsible training gained by the applicant while engaged actively and directly on a full‑time basis in the moving of houses and structures on public roads and highways with at least five years of experience. Examples of the capacity in which a person may work in gaining experience include the following in building moving operations:

a.         Moving superintendent,

b.         Moving foreman, and

c.         General mechanic and helper in the housemoving profession or trade.

To comply with the requirement of proof of creditable housemoving experience, each applicant not previously licensed under this Article shall submit to the Department an affidavit from a certified public accountant that the applicant has documented employment records for a period of five continuous years from a person or persons licensed by this State or another state for housemoving. Each applicant not previously licensed under this Article shall also submit to the Department affidavits from a person or persons licensed in this State or another state in housemoving, who have employed the applicant in housemoving, providing in detail the applicant's full‑time experience, including any supervisory duties and experience, in housemoving.

(2)        Repealed by Session Laws 1981, c. 818, s. 3.

(3)        The applicant must furnish proof that all of the vehicles, excluding "beams and dollies" and "hauling units," to be used in the movement of buildings, structures, or other extraordinary objects wider than 15 feet have met the requirements of G.S. 20‑183.2 pertaining to the equipment inspection of motor vehicles; provided that the "beams and dollies" and "hauling units" are excluded from inspection under G.S. 20‑183.2 and, further, are not required to be equipped with brakes.

(4)        The applicant must exhibit his federal employer's identification number.

(5)        The applicant must pay an annual license fee of one hundred dollars ($100.00).  (1977, c. 720, s. 3; 1981, c. 818, s. 3; 1991 (Reg. Sess., 1992), c. 813, s. 2; 2005‑354, s. 2; 2008‑89, s. 2.)



§ 20-359. Effective period of license.

§ 20‑359.  Effective period of license.

A license issued hereunder shall be effective from date of issuance and expire on July 31 of each year and shall be renewable on an annual basis. (1977, c. 720, s. 4; 2005‑354, s. 3.)



§ 20-359.1. Insurance requirements.

§ 20‑359.1.  Insurance requirements.

(a)        No license shall be issued or renewed pursuant to this Article unless the applicant files with the Department a certificate or certificates of insurance, from an insurance company or companies authorized to do business in this State, providing:

(1)        Motor vehicle insurance for bodily injury to or death of one or more persons in any one accident and for injury to or destruction of property of others in any one accident with minimum coverage of three hundred fifty thousand dollars ($350,000) combined single limit of liability;

(2)        Comprehensive general liability insurance with a minimum coverage of three hundred fifty thousand dollars ($350,000) combined single limit of liability, including coverage of operations on North Carolina streets and highways that are not covered by motor vehicle insurance; and

(3)        Workers' compensation insurance that complies with Chapter 97 for all employees if the person is licensed as a professional housemover. The exemptions in G.S. 97‑13 from the provisions of Chapter 97 shall not apply to licensed professional housemovers.

(b)        The certificate or certificates shall provide for continuous coverage during the effective period of the license issued pursuant to this Article. At the time the certificate is filed, the applicant shall also file with the Department a current list of all motor vehicles covered by the certificate. The applicant shall file amendments to the list within 15 days of any changes.

(c)        An insurance company issuing any insurance policy required by subsection (a) of this section shall notify the Department of any of the following events at least 30 days before its occurrence: (i) cancellation of the policy, (ii) nonrenewal of the policy, or (iii) any change in the policy.

(d)        In addition to all coverages required by this section, the applicant shall file with the Department a copy of either: (i) a bond or other acceptable surety providing coverage in the amount of twenty‑five thousand dollars ($25,000) for the benefit of a person contracting with the housemover to move that person's structure for all claims for property damage arising from the movement of a structure pursuant to this Article, or (ii) a policy of cargo insurance in the amount of fifty thousand dollars ($50,000). (1981, c. 818, s. 1; 1991 (Reg. Sess., 1992), c. 813, s. 1.)



§ 20-360. Requirements for permit.

§ 20‑360.  Requirements for permit.

(a)        Persons licensed as professional housemovers shall also be required to secure a permit from the Department for every move undertaken on the State Highway System of roads; that permit shall be issued by the Department after determining that the applicant is (i) properly licensed, (ii) furnished special surety bonds as required by the Department, and (iii) complying with such other regulations as required by the Department.

(b)        It shall be the duty of the applicant to see that the "beams and dollies" and "hauling units" used shall be constructed with proper material in a suitable manner and utilized so as to provide for the safety of the general public and the structure being relocated. Any violation of this duty may result in suspension or revocation of his license by the Department.

(c)        A license shall not be required for an individual owner of a towing vehicle moving their own buildings from or to property owned individually by those persons; however, a permit will be required for all moves.

(d)        Licensed housemovers shall furnish front and rear certified escort vehicles on all moves, one or both of which may be a marked police, sheriff or State Highway Patrol vehicle as determined by the issuing agent, or one or two properly equipped certified escort vehicles depending on the number of law‑enforcement vehicles escorting the move; escort vehicles shall operate where possible at a distance of 300 feet from the structure being moved; that this interval will be closed in cities and other congested areas to protect other traffic from the swing of the load at corners and turns, and the certified escort vehicles shall comply with all restrictions as provided on the permit secured for movement of the structure. (1977, c. 720, s. 5; 1981, c. 818, s. 2; 2005‑354, s. 4.)



§ 20-361. Application for permit and permit fee.

§ 20‑361.  Application for permit and permit fee.

Application for a permit to move a structure must be made to the division or district engineer having jurisdiction at least two days prior to the date of the move. For good cause shown, this time may be waived by the district or division engineer. A travel plan and a permit application fee of twenty dollars ($20.00) shall accompany the application. Division or district engineers are authorized to issue permits for individual moves of a structure or building whose width does not exceed 36 feet. The travel plan will show the proposed route, the time estimated for each segment of the move, a plan to handle traffic so that no one delay to other highway users shall exceed 20 minutes. The division or district engineers shall review the travel plan and if the route cannot accommodate the move due to roadway weight limits, bridge size or weight limits, or will cause undue interruption of traffic flow, the permit shall not be issued. The applicant may submit alternate plans if desired until an acceptable route is determined. If the width of the building or structure to be relocated is more than 36 feet, or if no acceptable travel plan has been filed, and the denial of the permit would cause a hardship, the application and travel plan may be submitted to the Department on appeal. After reviewing the route and travel plan, the Department may in its discretion issue the permit after considering the practical physical limitations of the route, the nature and purpose of the move, the size and weight of the structure, the distance the structure is to be moved, and the safety and convenience of the traveling public. A surety bond in an amount to cover the cost of any damage to the pavement, structures, bridges, roadway or other damages that may occur can be required if deemed necessary by the Department. (1977, c. 720, s. 6; 1991 (Reg. Sess., 1992), c. 813, s. 3.)



§ 20-362. Liability of housemovers.

§ 20‑362.  Liability of housemovers.

The permittee assumes all responsibility for injury to persons or damage to property of any kind and agrees to hold the Department harmless for any claims arising out of his conduct or actions. (1977, c. 720, s. 7.)



§ 20-363. Removal and replacement of obstructions.

§ 20‑363.  Removal and replacement of obstructions.

All obstructions, including mailboxes, traffic signals, signs, and utility lines will be removed immediately prior to and replaced immediately after the move at the expense of the mover. Any property, real or personal, to be removed, which is not located in the right‑of‑way, shall not be removed until the owner is notified and arrangements for and approval from the owner are obtained.  (1977, c. 720, s. 8; 2008‑89, s. 3.)



§ 20-364. Route changes.

§ 20‑364.  Route changes.

Irrespective of the route shown on the permit, an alternate route will be followed:

(1)        If directed by a peace officer.

(2)        If directed by a uniformed officer assigned to a weigh station to follow a route to a weighing device.

(3)        If the specified route is officially detoured. Should a detour be encountered, the driver shall check with the office issuing permit on which he is traveling prior to proceeding. (1977, c. 720, s. 9; 2004‑124, s. 18.3(d).)



§ 20-365. Loading or parking on right-of-way.

§ 20‑365.  Loading or parking on right‑of‑way.

The object to be transported will not be loaded, unloaded, nor parked, day or night, on highway right‑of‑way without specific permission from the district or division engineer. (1977, c. 720, s. 10.)



§ 20-366. Effect of weather.

§ 20‑366.  Effect of weather.

No move will be made when atmospheric conditions render visibility lower than safe for travel. Moves will not be made when highway is covered with snow or ice, or at any time travel conditions  are considered unsafe by the Department or Highway Patrol or other law‑enforcement officers having jurisdiction. (1977, c. 720, s. 11.)



§ 20-367. Obtaining license or permit by fraud.

§ 20‑367.  Obtaining license or permit by fraud.

The permit may be voided if any conditions of the permit are violated. Upon any violation, the permit must be surrendered and a new permit obtained before proceeding. Misrepresentation of information on application to obtain a license, fraudulently obtaining a permit, alteration of a permit, or unauthorized use of a permit will render the permit void. (1977, c. 720, s. 12.)



§ 20-368. Municipal regulations.

§ 20‑368.  Municipal regulations.

All moves on streets on the municipal system of streets shall comply with local regulations. (1977, c. 720, s. 13.)



§ 20-369. Out-of-state licenses and permits.

§ 20‑369.  Out‑of‑state licenses and permits.

An out‑of‑state person, partnership, or corporation engaging in the structural moving business may apply to the Department for a license to engage in the housemoving profession in North Carolina, and obtain permits for moves by complying with the provisions of this Article and the regulations of the Department in the same manner as is required of North Carolina residents and by showing that the state in which the housemover operates his business extends similar privileges to housemovers licensed in North Carolina. (1977, c. 720, s. 14; 1979, c. 475, s. 1.)



§ 20-370. Speed limits.

§ 20‑370.  Speed limits.

The speed of moves will be that which is reasonable and prudent for the load, considering weight and bulk, under conditions existing at the time. (1977, c. 720, s. 15.)



§ 20-371. Penalties.

§ 20‑371.  Penalties.

(a)        Any person violating the provisions of this Article or the regulations of the Department governing housemoving shall be guilty of a Class 1 misdemeanor.

(b)        The Department is hereby authorized in the name of the State to apply for relief by injunction, in the established manner provided in cases of civil procedure, without bond, to enforce the provisions of this Article, or to restrain any violation thereof. In such proceedings, it shall not be necessary to allege or prove either that an adequate remedy at law does not exist, or that substantial or irreparable damage would result from the continued violation thereof.  (1977, c. 720, s. 16; 1993, c. 539, s. 392; 1994, Ex. Sess., c. 24, s. 14(c); 2008‑89, s. 4.)



§ 20-372. Invalid section; severability.

§ 20‑372.  Invalid section; severability.

If any of the provisions of this Article, or if the application of such provisions to any person or circumstance shall be held invalid, the remainder of this Article and the application of such provision of this Article other than those as to which it is held valid, shall not be affected thereby. (1977, c. 720, s. 17.)



§ 20-373. Reserved for future codification purposes.

§ 20‑373.  Reserved for future codification purposes.



§ 20-374. Unsafe practices.

§ 20‑374.  Unsafe practices.

(a)        If the Department determines that a housemover has engaged in unsafe practices, all licenses, permits, and authorizations issued to the person pursuant to this Article shall be revoked for a period of six months.

(b)        Any person whose license, permit, or authorization issued under this Article is revoked pursuant to this section may request a hearing to be held before the Secretary or a person designated by the Secretary. The licensee shall be notified in writing no less than 10 days prior to the hearing of the time and place of the hearing. At the hearing, the parties shall be given an opportunity to present evidence on issues of fact, examine and cross‑examine witnesses, and present arguments on issues of law. The decision of the Secretary or of the person designated by the Secretary shall be final. Any person aggrieved by the final decision may seek judicial review of the decision in accordance with the provisions of Article 4 of Chapter 150B of the General Statutes.  (2008‑89, s. 5.)



§ 20-375. Reserved for future codification purposes.

§ 20‑375.  Reserved for future codification purposes.



§ 20-376. Definitions.

Article 17.

Motor Carrier Safety Regulation Unit.

Part 1. General Provisions.

§ 20‑376.  Definitions.

The following definitions apply in this Article:

(1)        Federal safety and hazardous materials regulations.  The federal motor carrier safety regulations contained in 49 C.F.R. Parts 171 through 180, 382, and 390 through 398.

(2)        Foreign commerce.  Commerce between any of the following:

a.         A place in the United States and a place in a foreign country.

b.         Places in the United States through any foreign country.

(3)        Interstate commerce.  As defined in 49 C.F.R. Part 390.5.

(3a)      Interstate motor carrier.  Any person, firm, or corporation that operates or controls a commercial motor vehicle as defined in 49 C.F.R. § 390.5 in interstate commerce.

(4)        Intrastate commerce.  As defined in 49 C.F.R. Part 390.5.

(5)        Intrastate motor carrier.  Any person, firm, or corporation that operates or controls a commercial motor vehicle as defined in G.S. 20‑4.01(3d) in intrastate commerce. (1985, c. 454, s. 1; 1993 (Reg. Sess., 1994), c. 621, s. 5; 1995 (Reg. Sess., 1996), c. 756, s. 20; 1997‑456, s. 36; 1998‑149, s. 11; 1999‑452, s. 21; 2002‑152, s. 3.)



§ 20-377. General powers of Department of Crime Control and Public Safety.

Part 2. Authority and Powers of Department of Crime Control and Public Safety.

§ 20‑377.  General powers of Department of Crime Control and Public Safety.

The Department of Crime Control and Public Safety shall have and exercise such general power and authority to supervise and control the motor carriers of the State as may be necessary to carry out the laws providing for their regulation, and all such other powers and duties as may be necessary or incident to the proper discharge of its duties. (1985, c. 454, s. 1; 2002‑159, s. 31.5(b); 2002‑190, s. 2.)



§ 20-378: Repealed by Session Laws 1995 (Regular Session, 1996), c. 756, s. 21.

§ 20‑378:  Repealed by Session Laws 1995 (Regular Session, 1996), c.  756, s. 21.



§ 20-379. Department of Crime Control and Public Safety to audit motor carriers for compliance.

§ 20‑379.  Department of Crime Control and Public Safety to audit motor carriers for compliance.

The Department of Crime Control and Public Safety must periodically audit each motor carrier to determine if the carrier is complying with this Article and, if the motor carrier is subject to regulation by the North Carolina Utilities Commission, with Chapter 62 of the General Statutes. In conducting the audit, the Department of Crime Control and Public Safety may examine a person under oath, compel the production of papers and the attendance of witnesses, and copy a paper for use in the audit. An employee of the Department of Crime Control and Public Safety may enter the premises of a motor carrier during reasonable hours to enforce this Article. When on the premises of a motor carrier, an employee of the Department of Crime Control and Public Safety may set up and use equipment needed to make the tests required by this Article. (1985, c. 454, s. 1; 1995 (Reg. Sess., 1996), c. 756, s. 22; 2002‑159, s. 31.5(b); 2002‑190, s. 2.)



§ 20-380. Department of Crime Control and Public Safety may investigate accidents involving motor carriers and promote general safety program.

§ 20‑380.  Department of Crime Control and Public Safety may investigate accidents involving motor carriers and promote general safety program.

The Department of Crime Control and Public Safety may conduct a program of accident prevention and public safety covering all motor carriers with special emphasis on highway safety and transport safety and may investigate the causes of any accident on a highway involving a motor carrier. Any information obtained in an investigation shall be reduced to writing and a report thereof filed in the office of the Department of Crime Control and Public Safety, which shall be subject to public inspection but such report shall not be admissible in evidence in any civil or criminal proceeding arising from such accident. The Department of Crime Control and Public Safety may adopt rules for the safety of the public as affected by motor carriers and the safety of motor carrier employees. The Department of Crime Control and Public Safety shall cooperate with and coordinate its activities for motor carriers with other agencies and organizations engaged in the promotion of highway safety and employee safety. (1985, c. 454, s. 1; 1995 (Reg. Sess., 1996), c. 756, s. 23; 2002‑159, s. 31.5(b); 2002‑190, s. 2.)



§ 20-381. Specific powers and duties of Department of Crime Control and Public Safety applicable to motor carriers; agricultural exemption.

§ 20‑381.  Specific powers and duties of Department of Crime Control and Public Safety applicable to motor carriers; agricultural exemption.

(a)        The Department of Crime Control and Public Safety has the following powers and duties concerning motor carriers:

(1)        To prescribe qualifications and maximum hours of service of drivers and their helpers.

(1a)      To set safety standards for vehicles of motor carriers engaged in foreign, interstate, or intrastate commerce over the highways of this State and for the safe operation of these vehicles. The Department of Crime Control and Public Safety may stop, enter upon, and perform inspections of motor carriers' vehicles in operation to determine compliance with these standards and may conduct any investigations and tests it finds necessary to promote the safety of equipment and the safe operation on the highway of these vehicles.

(1b)      To enforce this Article, rules adopted under this Article, and the federal safety and hazardous materials regulations.

(2)        To enter the premises of a motor carrier to inspect a motor vehicle or any equipment used by the motor carrier in transporting passengers or property.

(2a)      To prohibit the use by a motor carrier of any motor vehicle or motor vehicle equipment the Department of Crime Control and Public Safety finds, by reason of its mechanical condition or loading, would be likely to cause a crash or breakdown in the transportation of passengers or property on a highway. If an agent of the Department of Crime Control and Public Safety finds a motor vehicle of a motor carrier in actual use upon the highways in the transportation of passengers or property that, by reason of its mechanical condition or loading, would be likely to cause a crash or breakdown, the agent shall declare the vehicle "Out of Service." The agent shall require the operator thereof to discontinue its use and to substitute therefor a safe vehicle, parts or equipment at the earliest possible time and place, having regard for both the convenience and the safety of the passengers or property. When an inspector or agent stops a motor vehicle on the highway, under authority of this section, and the motor vehicle is declared "Out of Service," no motor carrier operator shall require, or permit, any person to operate, nor shall any person operate, any motor vehicle equipment declared "Out of Service" until all repairs required by the "Out of Service" notice have been satisfactorily completed. Such agents or inspectors shall also have the right to stop any motor vehicle which is being used upon the public highways for the transportation of passengers or property by a motor carrier subject to the provisions of this Article and to eject therefrom any driver or operator who shall be operating or be in charge of such motor vehicle while under the influence of alcoholic beverages or impairing substances. It shall be the duty of all inspectors and agents of the Department of Crime Control and Public Safety to make a written report, upon a form prescribed by the Department of Crime Control and Public Safety, of inspections of all motor equipment and a copy of each such written report, disclosing defects in such equipment, shall be served promptly upon the motor carrier operating the same, either in person by the inspector or agent or by mail. Such agents and inspectors shall also make and serve a similar written report in cases where a motor vehicle is operated in violation of this Chapter or, if the motor vehicle is subject to regulation by the North Carolina Utilities Commission, of Chapter 62 of the General Statutes.

(3)        To relieve the highways of all undue burdens and safeguard traffic thereon by adopting and enforcing rules and orders designed and calculated to minimize the dangers attending transportation on the highways of all hazardous materials and other commodities.

(4)        To determine the safety fitness of intrastate motor carriers, to assign safety ratings to intrastate motor carriers as defined in 49 C.F.R. § 385.3, to direct intrastate motor carriers to take remedial action when required, to prohibit the operation of intrastate motor carriers rated unsatisfactory, to determine whether the continued operations of intrastate motor carriers pose an "imminent hazard" as defined in 49 C.F.R. § 386.72(b)(1), and to prohibit the operation of an intrastate motor carrier found to be an "imminent hazard" as defined in 49 C.F.R. § 386.72(b)(1).

(5)        To prohibit the intrastate operation of a motor carrier subject to an order issued by the Federal Motor Carrier Safety Administration to cease all operations based on a finding that the continued operations of the motor carrier pose an "imminent hazard" as defined in 49 C.F.R. § 386.72(b)(1).

(b)        The definitions set out in 49 Code of Federal Regulations § 171.8 apply to this subsection. The transportation of an agricultural product, other than a Class 2 material, over local roads between fields of the same farm by a farmer operating as an intrastate private motor carrier is exempt from the requirements of Parts 171 through 180 of 49 CFR as provided in 49 CFR § 173.5(a). The transportation of an agricultural product to or from a farm within 150 miles of the farm by a farmer operating as an intrastate private motor carrier is exempt from the requirements of Subparts G and H of Part 172 of 49 CFR as provided in 49 CFR § 173.5(b).  (1985, c. 454, s. 1; 1995 (Reg. Sess., 1996), c. 756, s. 24; 1997‑456, ss. 37, 38; 1998‑149, s. 12; 1998‑165, s. 1; 1999‑452, s. 22; 2002‑152, ss. 4, 5; 2002‑159, s. 31.5(b); 2002‑190, s. 2; 2009‑376, s. 9.)



§ 20-382. For-hire motor carrier registration, insurance verification, and temporary trip permit authority.

§ 20‑382.  For‑hire motor carrier registration, insurance verification, and temporary trip permit authority.

(a)        UCRA.  The Commissioner may enter into the Unified Carrier Registration Agreement (UCRA), established pursuant to Section 4305 of Public Law 109‑73, and into agreements with jurisdictions participating in the UCRA to exchange information for any audit or enforcement activity required by the UCRA. Upon entry into the UCRA, the requirements set under the UCRA apply to the Division. If a requirement set under the UCRA conflicts with this section, the UCRA controls. Rules adopted to implement this section must ensure compliance with mandates of the Federal Motor Carrier Safety Administration and the United States Department of Transportation.

(a1)      Carrier Registration.  A motor carrier may not operate a for‑hire motor vehicle in interstate commerce in this State unless the motor carrier has complied with all of the following requirements:

(1)        Registered its operations with its base state.

(1a)      Done one of the following:

a.         Filed a copy of the certificate of authority issued to it by the United States Department of Transportation allowing it to transport regulated items in this State and any amendments to that authority.

b.         Certified to the Division that it carries only items that are not regulated by the United States Department of Transportation.

(2)        Verified, in accordance with subsection (b) of this section, that it has insurance for each for‑hire motor vehicle it operates.

(3)        Paid the fees set in G.S. 20‑385.

(b)        Insurance Verification.  A motor carrier that operates a for‑hire motor vehicle in interstate commerce in this State and is regulated by the United States Department of Transportation must verify to the Division that each for‑hire motor vehicle the motor carrier operates in this State is insured in accordance with the requirements set by the United States Department of Transportation. A motor carrier that operates a for‑hire motor vehicle in interstate commerce in this State and is exempt from regulation by the United States Department of Transportation must verify to the Division that each for‑hire motor vehicle the motor carrier operates in this State is insured in accordance with the requirements set by the North Carolina Utilities Commission.

(c)        Trip Permit.  A motor carrier that is not registered as required by this section may obtain an emergency trip permit by filing an application for it with the Division. An emergency trip permit allows the motor carrier to operate a for‑hire motor vehicle in this State for a period not to exceed 10 days. (1985, c. 454, s. 1; 1993 (Reg. Sess., 1994), c. 621, s. 1; 1995 (Reg. Sess., 1996), c. 756, s. 25; 2007‑492, s. 3.)



§ 20-382.1. Registration of for-hire intrastate motor carriers and verification that their vehicles are insured.

§ 20‑382.1.  Registration of for‑hire intrastate motor carriers and verification that their vehicles are insured.

(a)        Registration.  A for‑hire motor carrier may not operate a for‑hire motor vehicle in intrastate commerce in this State unless the motor carrier has complied with all of the following requirements:

(1)        For a motor carrier that hauls household goods, registered its operations with the State by doing one of the following:

a.         Obtaining a certificate of authority from the North Carolina Utilities Commission.

b.         Obtaining a certificate of exemption from the Division.

(1a)      For a motor carrier that does not haul household goods, registered its operations with the Division.

(2)        Verified, in accordance with subsection (b) of this section, that it has insurance for each for‑hire motor vehicle it operates in this State.

(3)        Paid the fees set in G.S. 20‑385.

(b)        Insurance Verification.  A for‑hire motor carrier that operates a for‑hire vehicle in intrastate commerce in this State must verify to the Division that each for‑hire motor vehicle it operates in this State is insured. To do this, the motor carrier must submit an insurance verification form to the Division and must file annually with the Division a list of the for‑hire vehicles it operates in this State. (1993 (Reg. Sess., 1994), c. 621, s. 2; 1995 (Reg. Sess., 1996), c. 756, s. 26.)



§ 20-382.2. Penalty for failure to comply with registration or insurance verification requirements.

§ 20‑382.2.  Penalty for failure to comply with registration or insurance verification requirements.

(a)        Acts.  A motor carrier who does any of the following is subject to a civil penalty of one thousand dollars ($1,000):

(1)        Operates a for‑hire motor vehicle in this State without registering its operations, as required by this Part.

(2)        Repealed by Session Laws 2007‑492, s. 4, effective August 30, 2007.

(3)        Operates a for‑hire motor vehicle in intrastate commerce in this State for which it has not verified it has insurance, as required by G.S. 20‑382.1.

(b)        Payment and Review.  When the Department of Crime Control and Public Safety finds that a for‑hire motor vehicle is operated in this State in violation of the registration and insurance verification requirements of this Part, the Department must place the motor vehicle out of service until the motor carrier is in compliance and the penalty imposed under this section is paid unless the officer that imposes the penalty determines that operation of the motor vehicle will not jeopardize collection of the penalty. A motor carrier that denies liability for a penalty imposed under this section may pay the penalty under protest and follow the procedure in G.S. 20‑178.1 for a departmental review of the penalty.

(c)        Judicial Restriction.  A court of this State may not issue a restraining order or an injunction to restrain or enjoin the collection of a penalty imposed under this section or to permit the operation of a vehicle placed out of service under this section without payment of the penalty.

(d)        Proceeds.  A penalty imposed under this section is payable to the Department of Transportation, Fiscal Section. The clear proceeds of all civil penalties assessed by the Department pursuant to this section, minus any fees paid as interest, filing fees, attorneys' fees, or other necessary costs of court associated with the defense of penalties imposed pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.  (1993 (Reg. Sess., 1994), c. 621, s. 3; 1997‑466, s. 3; 2002‑159, s. 31.5(b); 2002‑190, ss. 2, 3; 2005‑64, s. 1; 2007‑492, s. 4; 2009‑376, ss. 2(b), 14.)



§ 20-383. Inspectors and officers given enforcement authority.

§ 20‑383.  Inspectors and officers given enforcement authority.

Only designated inspectors and officers of the Department of Crime Control and Public Safety shall have the authority to enforce the provisions of this Article and provisions of Chapter 62 applicable to motor transportation, and they are empowered to make complaint for the issue of appropriate warrants, informations, presentments or other lawful process for the enforcement and prosecution of violations of the transportation laws against all offenders, whether they be regulated motor carriers or not, and to appear in court or before the North Carolina Utilities Commission and offer evidence at the trial pursuant to such processes. (1985, c. 454, s. 1; 2002‑159, s. 31.5(b); 2002‑190, s. 2.)



§ 20-384. Penalty for certain violations.

§ 20‑384.  Penalty for certain violations.

A motor carrier who fails to conduct a safety inspection of a vehicle as required by Part 396 of the federal safety regulations or who fails to mark a vehicle that has been inspected as required by that Part commits an infraction and, if found responsible, is liable for a penalty of up to fifty dollars ($50.00). (1985, c. 454, s. 1; 1985 (Reg. Sess., 1986), c. 1018, s. 13; 1993 (Reg. Sess., 1994), c. 754, s. 6; 1995 (Reg. Sess., 1996), c. 756, s. 27.)



§ 20-385. Fee schedule.

Part 3. Fees and Charges.

§ 20‑385.  Fee schedule.

(a)        The fees listed in this section apply to a motor carrier. These fees are in addition to any fees required under the Unified Carrier Registration Agreement.

(1)        Repealed by Session Laws 2007‑492, s. 5, effective August 30, 2007.

(2)        Application by an intrastate motor carrier for a

certificate of exemption                                                                          45.00

(3)        Certification by an interstate motor carrier that it is

not regulated by the United States Department

of Transportation                                                                                   45.00

(4)        Application by an interstate motor carrier for an

emergency trip permit                                                                             18.00.

(b)        Repealed by Session Laws 2007‑492, s. 5, effective August 30, 2007. (1985, c. 454, s. 1; 1993 (Reg. Sess., 1994), c. 621, s. 4; 1995 (Reg. Sess., 1996), c. 756, s. 28; 2005‑276, s. 44.1(p); 2007‑492, s. 5.)



§ 20-386. Fees, charges and penalties; disposition.

§ 20‑386.  Fees, charges and penalties; disposition.

All fees and charges received by the Division under G.S. 20‑385 shall be in addition to any other tax or fee provided by law and shall be placed in the Highway Fund. (1985, c. 454, s. 1.)



§ 20-387. Motor carrier violating any provision of Article, rules or orders; penalty.

Part 4. Penalties and Actions.

§ 20‑387.  Motor carrier violating any provision of Article, rules or orders; penalty.

Any motor carrier which violates any of the provisions of this Article or refuses to conform to or obey any rule, order or regulation of the Division or Department of Crime Control and Public Safety shall, in addition to the other penalties prescribed in this Article forfeit and pay a sum up to one thousand dollars ($1,000) for each offense, to be recovered in an action to be instituted in the Superior Court of Wake County, in the name of the State of North Carolina on the relation of the Department of Crime Control and Public Safety; and each day such motor carrier continues to violate any provision of this Article or continues to refuse to obey or perform any rule, order or regulation prescribed by the Division or Department of Crime Control and Public Safety shall be a separate offense. (1985, c. 454, s. 1; 2002‑159, s. 31.5(b); 2002‑159, s. 31.5(b); 2002‑190, s. 10.)



§ 20-388. Willful acts of employees deemed those of motor carrier.

§ 20‑388.  Willful acts of employees deemed those of motor carrier.

The willful act of any officer, agent, or employee of a motor carrier, acting within the scope of his official duties of employment, shall, for the purpose of this Article, be deemed to be the willful act of the motor carrier. (1985, c. 454, s. 1.)



§ 20-389. Actions to recover penalties.

§ 20‑389.  Actions to recover penalties.

Except as otherwise provided in this Article, an action for the recovery of any penalty under this Article shall be instituted in Wake County, and shall be instituted in the name of the State of North Carolina on the relation of the Department of Crime Control and Public Safety against the person incurring such penalty; or whenever such action is upon the complaint of any injured person, it shall be instituted in the name of the State of North Carolina on the relation of the Department of Crime Control and Public Safety upon the complaint of such injured person against the person incurring such penalty. Such action may be instituted and prosecuted by the Attorney General, the District Attorney of the Wake County Superior Court, or the injured person. The procedure in such actions, the right of appeal and the rules regulating appeals shall be the same as provided by law in other civil actions. (1985, c. 454, s. 1; 2002‑159, s. 31.5(b); 2002‑190, s. 2.)



§ 20-390. Refusal to permit Department of Crime Control and Public Safety to inspect records made misdemeanor.

§ 20‑390.  Refusal to permit Department of Crime Control and Public Safety to inspect records made misdemeanor.

Any motor carrier, its officers or agents in charge thereof, that fails or refuses upon the written demand of the Department of Crime Control and Public Safety to permit its authorized representatives or employees to examine and inspect its books, records, accounts and documents, or its plant, property, or facilities, as provided for by law, shall be guilty of a Class 3 misdemeanor. Each day of such failure or refusal shall constitute a separate offense and each such offense shall be punishable only by a fine of not less than five hundred dollars ($500.00) and not more than five thousand dollars ($5,000). (1985, c. 454, s. 1; 1993, c. 539, s. 393; 1994, Ex. Sess., c. 24, s. 14(c); 2002‑159, s. 31.5(b); 2002‑190, s. 2.)



§ 20-391. Violating rules, with injury to others.

§ 20‑391.  Violating rules, with injury to others.

If any motor carrier doing business in this State by its agents or employees shall be guilty of the violations of the rules and regulations provided and prescribed by the Division or the Department of Crime Control and Public Safety, and if after due notice of such violation given to the principal officer thereof, if residing in the State, or, if not, to the manager or superintendent or secretary or treasurer if residing in the State, or, if not, then to any local agent thereof, ample and full recompense for the wrong or injury done thereby to any person as may be directed by the Division or Department of Crime Control and Public Safety shall not be made within 30 days from the time of such notice, such motor carrier shall incur a penalty for each offense of five hundred dollars ($500.00). (1985, c. 454, s. 1; 2002‑159, s. 31.5(b); 2002‑190, s. 11.)



§ 20-392. Failure to make report; obstructing Division or Department of Crime Control and Public Safety.

§ 20‑392.  Failure to make report; obstructing Division or Department of Crime Control and Public Safety.

Every officer, agent or employee of any motor carrier, who shall willfully neglect or refuse to make and furnish any report required by the Division or Department of Crime Control and Public Safety for the purposes of this Article, or who shall willfully or unlawfully hinder, delay or obstruct the Division or Department of Crime Control and Public Safety in the discharge of the duties hereby imposed upon it, shall forfeit and pay five hundred dollars ($500.00) for each offense, to be recovered in an action in the name of the State. A delay of 10 days to make and furnish such report shall raise the presumption that the same was willful. (1985, c. 454, s. 1; 2002‑159, s. 31.5(b); 2002‑190, s. 12.)



§ 20-393. Disclosure of information by employee of Department of Crime Control and Public Safety unlawful.

§ 20‑393.  Disclosure of information by employee of Department of Crime Control and Public Safety unlawful.

It shall be unlawful for any agent or employee of the Department of Crime Control and Public Safety knowingly and willfully to divulge any fact or information which may come to his knowledge during the course of any examination or inspection made under authority of this Article, except to the Department of Crime Control and Public Safety or as may be directed by the Department of Crime Control and Public Safety or upon approval of a request to the Department of Crime Control and Public Safety by the Utilities Commission or by a court or judge thereof. (1985, c. 454, s. 1; 2002‑159, s. 31.5(b); 2002‑190, s. 2.)



§ 20-394. Remedies for injuries cumulative.

§ 20‑394.  Remedies for injuries cumulative.

The remedies given by this Article to persons injured shall be regarded as cumulative to the remedies otherwise provided by law against motor carriers. (1985, c. 454, s. 1.)



§ 20-395. Willful injury to property of motor carrier a misdemeanor.

§ 20‑395.  Willful injury to property of motor carrier a misdemeanor.

If any person shall willfully do or cause to be done any act or acts whatever whereby any building, construction or work of any motor carrier, or any engine, machine or structure of any matter or thing appertaining to the same shall be stopped, obstructed, impaired, weakened, injured or destroyed, he shall be guilty of a Class 1 misdemeanor. (1985, c. 454, s. 1; 1993, c. 539, s. 394; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 20-396. Unlawful motor carrier operations.

§ 20‑396.  Unlawful motor carrier operations.

(a)        Any person, whether carrier, shipper, consignee, or any officer, employee, agent, or representative thereof, who by means of any false statement or representation, or by the use of any false or fictitious bill, bill of lading, receipt, voucher, roll, account, claim, certificate, affidavit, deposition, lease, or bill of sale, or by any other means or device, shall knowingly and willfully seek to evade or defeat regulations as in this Article provided for motor carriers, shall be deemed guilty of a Class 3 misdemeanor and only punished by a fine of not more than five hundred dollars ($500.00) for the first offense and not more than two thousand dollars ($2,000) for any subsequent offense.

(b)        Any motor carrier, or other person, or any officer, agent, employee, or representative thereof, who shall willfully fail or refuse to make a report to the Division or Department of Crime Control and Public Safety as required by this Article, or other applicable law, or to make specific and full, true, and correct answer to any question within 30 days from the time it is lawfully required by the Division or Department of Crime Control and Public Safety so to do, or to keep accounts, records, and memoranda in the form and manner prescribed by the Division or Department of Crime Control and Public Safety or shall knowingly and willfully falsify, destroy, mutilate, or alter any such report, account, record, or memorandum, or shall knowingly and willfully neglect or fail to make true and correct entries in such accounts, records, or memoranda of all facts and transactions appertaining to the business of the carrier, or person required under this Article to keep the same, or shall knowingly and willfully keep any accounts, records, or memoranda contrary to the rules, regulations, or orders of the Division or Department of Crime Control and Public Safety with respect thereto, shall be deemed guilty of a Class 3 misdemeanor and be punished for each offense only by a fine of not more than five thousand dollars ($5,000). As used in this subsection the words "kept" and "keep" shall be construed to mean made, prepared or compiled as well as retained. (1985, c. 454, s. 1; 1993, c. 539, s. 395; 1994, Ex. Sess., c. 24, s. 14(c); 2002‑159, s. 31.5(b); 2002‑190, s. 13.)



§ 20-397. Furnishing false information to the Department of Crime Control and Public Safety; withholding information from the Department of Crime Control and Public Safety.

§ 20‑397.  Furnishing false information to the Department of Crime Control and Public Safety; withholding information from the Department of Crime Control and Public Safety.

(a)        Every person, firm or corporation operating under the jurisdiction of the Department of Crime Control and Public Safety or who is required by law to file reports with the Department of Crime Control and Public Safety who shall knowingly or willfully file or give false information to the Department of Crime Control and Public Safety in any report, reply, response, or other statement or document furnished to the Department of Crime Control and Public Safety shall be guilty of a Class 1 misdemeanor.

(b)        Every person, firm, or corporation operating under the jurisdiction of the Department of Crime Control and Public Safety or who is required by law to file reports with the Department of Crime Control and Public Safety who shall willfully withhold clearly specified and reasonably obtainable information from the Department of Crime Control and Public Safety in any report, response, reply or statement filed with the Department of Crime Control and Public Safety in the performance of the duties of the Department of Crime Control and Public Safety or who shall fail or refuse to file any report, response, reply or statement required by the Department of Crime Control and Public Safety in the performance of the duties of the Department of Crime Control and Public Safety shall be guilty of a Class 1 misdemeanor. (1985, c. 454, s. 1; 1993, c. 539, s. 396; 1994, Ex. Sess., c. 24, s. 14(c); 2002‑159, s. 31.5(b); 2002‑190, s. 2.)






Chapter 21 - Bills of Lading.

§§ 21-1 through 21-3. Repealed by Session Laws 1965, c. 700, s. 2.

Chapter 21.

Bills of Lading.

Article 1.

Definitions.

§§ 21‑1 through 21‑3.  Repealed by Session Laws 1965, c. 700, s. 2.



§§ 21-4 through 21-8. Repealed by Session Laws 1965, c. 700, s. 2.

Article 2.

Issue of Bills of Lading.

§§ 21‑4 through 21‑8.  Repealed by Session Laws 1965, c. 700, s. 2.



§§ 21-9 through 21-27. Repealed by Session Laws 1965, c. 700, s. 2.

Article 3.

Obligations and Rights of Carriers upon Bills of Lading.

§§ 21‑9 through 21‑27:  Repealed by Session Laws 1965, c. 700, s. 2.



§§ 21-28 through 21-41. Repealed by Session Laws 1965, c. 700, s. 2.

Article 4.

Negotiation and Transfer of Bills.

§§ 21‑28 through 21‑41:  Repealed by Session Laws 1965, c. 700, s. 2.



§ 21-42. Issuing false bills or violating Chapter made felony.

Article 5.

Criminal Offenses.

§ 21‑42.  Issuing false bills or violating Chapter made felony.

Any person who, knowingly or with intent to defraud, falsely makes, alters, forges, counterfeits, prints or photographs any bill of lading purporting to represent goods received for shipment in this State, or with intent utters or publishes as true and genuine any such falsely altered, forged, counterfeited, falsely printed or photographed bill of lading, knowing it to be falsely altered, forged, counterfeited, falsely printed or photographed, or aids in making, altering, forging, counterfeiting, printing, or photographing, or uttering or publishing the same, or issues or aids in issuing or procuring the issue of, or negotiates or transfers for value a bill which contains a false statement as to the receipt of the goods, or as to any other matter, or who, with intent to defraud, violates or fails to comply with, or aids in any violation of, or failure to comply with any provision of this Chapter, shall be guilty of a Class I felony. (1919, c. 65, s. 41; c. 290; C.S., s. 323; 1979, 2nd Sess., c. 1316, s. 23; 1981, c. 63; c. 179.)






Chapter 22 - Contracts Requiring Writing.

§ 22-1. Contracts charging representative personally; promise to answer for debt of another.

Chapter 22.

Contracts Requiring Writing.

§ 22‑1.  Contracts charging representative personally; promise to answer for debt of another.

No action shall be brought whereby to charge an executor, administrator or collector upon a special promise to answer damages out of his own estate or to charge any defendant upon a special promise to answer the debt, default or miscarriage of another person, unless the agreement upon which such action shall be brought, or some memorandum or note thereof, shall be in writing, and signed by the party charged therewith or some other person thereunto by him lawfully authorized. (29 Charles II, c. 3, s. 4; 1826, c. 10; R.C., c. 50, s. 15; Code, s. 1552; Rev., s. 974; C.S., s. 987.)



§ 22-2. Contract for sale of land; leases.

§ 22‑2.  Contract for sale of land; leases.

All contracts to sell or convey any lands, tenements or hereditaments, or any interest in or concerning them, and all leases and contracts for leasing land for the purpose of digging for gold or other minerals, or for mining generally, of whatever duration; and all other leases and contracts for leasing lands exceeding in duration three years from the making thereof, shall be void unless said contract, or some memorandum or note thereof, be put in writing and signed by the party to be charged therewith, or by some other person by him thereto lawfully authorized. (29 Charles II, c. 3, ss. 1, 2, 3; 1819, c. 1016, P.R.; 1844, c. 44; R.C., c. 50, s. 11; 1868, c. 156, ss. 2, 33; Code, ss. 1554, 1743; Rev., s. 976; C.S., s. 988.)



§ 22-3: Repealed by Session Laws 1995, c. 379, s. 15.

§ 22‑3:  Repealed by Session Laws 1995, c.  379, s. 15.



§ 22-4. Promise to revive debt of bankrupt.

§ 22‑4.  Promise to revive debt of bankrupt.

No promise to pay a debt discharged by any decree of a court of competent jurisdiction, in any proceeding in bankruptcy, shall be received in evidence unless such promise is in writing and signed by the party to be charged therewith. (1899, c. 57; Rev., s. 978; C.S., s. 990.)



§ 22-5. Commercial loan commitments.

§ 22‑5.  Commercial loan commitments.

No commercial loan commitment by a bank, savings and loan association, or credit union for a loan in excess of fifty thousand dollars ($50,000) shall be binding unless the commitment is in writing and signed by the party to be bound.  As used in this section, the term "commercial loan commitment" means an offer, agreement, commitment, or contract to extend credit primarily for business or commercial purposes and does not include charge or credit card accounts, personal lines of credit, overdrafts, or any other consumer account.  Offers, agreements, commitments, or contracts to extend credit primarily for aquaculture, agricultural, or farming purposes are specifically exempted from the provisions of this section. (1989, c. 678.)






Chapter 22A - Signatures.

§ 22A-1. Use of a signature facsimile by a person with a disability.

Chapter 22A.

Signatures.

§ 22A‑1.  Use of a signature facsimile by a person with a disability.

A person with a disability, as defined in G.S. 168A‑3(7a), may use a registered signature facsimile as a proper mark of the person's legal signature. An example of the signature facsimile shall be registered by the person with a disability with the clerk of the superior court in the county where the person lives. The registered signature facsimile may be revoked at any time in writing by the person with a disability.  (1973, c. 878; 1997‑208, s. 1; 2009‑570, s. 34.)






Chapter 22B - Contracts Against Public Policy.

§ 22B-1. Construction indemnity agreements invalid.

Chapter 22B.

Contracts Against Public Policy.

Article 1.

Invalid Agreements.

§ 22B‑1.  Construction indemnity agreements invalid.

Any promise or agreement in, or in connection with, a contract or agreement relative to the design, planning, construction, alteration, repair or maintenance of a building, structure, highway, road, appurtenance or appliance, including moving, demolition and excavating connected therewith, purporting to indemnify or hold harmless the promisee, the promisee's independent contractors, agents, employees, or indemnitees against liability for damages arising out of bodily injury to persons or damage to property proximately caused by or resulting from the negligence, in whole or in part, of the promisee, its independent contractors, agents, employees, or indemnitees, is against public policy and is void and unenforceable. Nothing contained in this section shall prevent or prohibit a contract, promise or agreement whereby a promisor shall indemnify or hold harmless any promisee or the promisee's independent contractors, agents, employees or indemnitees against liability for damages resulting from the sole negligence of the promisor, its agents or employees. This section shall not affect an insurance contract, workers' compensation, or any other agreement issued by an insurer, nor shall this section apply to promises or agreements under which a public utility as defined in G.S. 62‑3(23) including a railroad corporation as an indemnitee. This section shall not apply to contracts entered into by the Department of Transportation pursuant to G.S. 136‑28.1. (1979, c. 597, s. 1; 1991, c. 636, s. 3; 1993, c. 553, s. 12.)



§ 22B-2. Contracts to improve real property.

§ 22B‑2.  Contracts to improve real property.

A provision in any contract, subcontract, or purchase order for the improvement of real property in this State, or the providing of materials therefor, is void and against public policy if it makes the contract, subcontract, or purchase order subject to the laws of another state, or provides that the exclusive forum for any litigation, arbitration, or other dispute resolution process is located in another state. (1993, c. 294, s. 2.)



§ 22B-3. Contracts with forum selection provisions.

§ 22B‑3.  Contracts with forum selection provisions.

Except as otherwise provided in this section, any provision in a contract entered into in North Carolina that requires the prosecution of any action or the arbitration of any dispute that arises from the contract to be instituted or heard in another state is against public policy and is void and unenforceable. This prohibition shall not apply to non‑consumer loan transactions or to any action or arbitration of a dispute that is commenced in another state pursuant to a forum selection provision with the consent of all parties to the contract at the time that the dispute arises. (1993, c. 436, s. 2; 1995, c. 100, s. 1.)



§§ 22B-4 through 22B-9. Reserved for future codification purposes.

§§ 22B‑4 through 22B‑9.  Reserved for future codification purposes.



§ 22B-10. Contract provisions waiving jury trial unenforceable.

Article 2.

Jury Trial Waivers Unenforceable.

§ 22B‑10.  Contract provisions waiving jury trial unenforceable.

Any provision in a contract requiring a party to the contract to waive his right to a jury trial is unconscionable as a matter of law and the provision shall be unenforceable. This section does not prohibit parties from entering into agreements to arbitrate or engage in other forms of alternative dispute resolution. (1993, c. 463, s. 5; 1993 (Reg. Sess., 1994), c. 763, s. 2.)



§ 22B-11: Reserved for future codification purposes.

§ 22B‑11: Reserved for future codification purposes.



§ 22B-12: Reserved for future codification purposes.

§ 22B‑12: Reserved for future codification purposes.



§ 22B-13: Reserved for future codification purposes.

§ 22B‑13: Reserved for future codification purposes.



§ 22B-14: Reserved for future codification purposes.

§ 22B‑14: Reserved for future codification purposes.



§ 22B-15: Reserved for future codification purposes.

§ 22B‑15: Reserved for future codification purposes.



§ 22B-16: Reserved for future codification purposes.

§ 22B‑16: Reserved for future codification purposes.



§ 22B-17: Reserved for future codification purposes.

§ 22B‑17: Reserved for future codification purposes.



§ 22B-18: Reserved for future codification purposes.

§ 22B‑18: Reserved for future codification purposes.



§ 22B-19: Reserved for future codification purposes.

§ 22B‑19: Reserved for future codification purposes.



§ 22B-20. Deed restrictions and other agreements prohibiting solar collectors.

Article 3.

Deed Restrictions, Covenants, and Other Agreements Prohibiting Solar Collectors.

§ 22B‑20.  Deed restrictions and other agreements prohibiting solar collectors.

(a)        The intent of the General Assembly is to protect the public health, safety, and welfare by encouraging the development and use of solar resources and by prohibiting deed restrictions, covenants, and other similar agreements that could have the ultimate effect of driving the costs of owning and maintaining a residence beyond the financial means of most owners.

(b)        Except as provided in subsection (d) of this section, any deed restriction, covenant, or similar binding agreement that runs with the land that would prohibit, or have the effect of prohibiting, the installation of a solar collector that gathers solar radiation as a substitute for traditional energy for water heating, active space heating and cooling, passive heating, or generating electricity for a residential property on land subject to the deed restriction, covenant, or agreement is void and unenforceable. As used in this section, the term "residential property" means property where the predominant use is for residential purposes. The term "residential property" does not include any condominium created under Chapter 47A or 47C of the General Statutes located in a multi‑story building containing units having horizontal boundaries described in the declaration. As used in this section, the term "declaration" has the same meaning as in G.S. 47A‑3 or G.S. 47C‑1‑103, depending on the chapter of the General Statutes under which the condominium was created.

(c)        This section does not prohibit a deed restriction, covenant, or similar binding agreement that runs with the land that would regulate the location or screening of solar collectors as described in subsection (b) of this section, provided the deed restriction, covenant, or similar binding agreement does not have the effect of preventing the reasonable use of a solar collector for a residential property. If an owners' association is responsible for exterior maintenance of a structure containing individual residences, a deed restriction, covenant, or similar binding agreement that runs with the land may provide that (i) the title owner of the residence shall be responsible for all damages caused by the installation, existence, or removal of solar collectors; (ii) the title owner of the residence shall hold harmless and indemnify the owners' association for any damages caused by the installation, existence, or removal of solar collectors; and (iii) the owners' association shall not be responsible for maintenance, repair, replacement, or removal of solar collectors unless expressly agreed in a written agreement that is recorded in the office of the register of deeds in the county or counties in which the property is situated. As used in this section, "owners' association" has the same meaning as in G.S. 47F‑1‑103.

(d)        This section does not prohibit a deed restriction, covenant, or similar binding agreement that runs with the land that would prohibit the location of solar collectors as described in subsection (b) of this section that are visible by a person on the ground:

(1)        On the facade of a structure that faces areas open to common or public access;

(2)        On a roof surface that slopes downward toward the same areas open to common or public access that the façade of the structure faces; or

(3)        Within the area set off by a line running across the façade of the structure extending to the property boundaries on either side of the façade, and those areas of common or public access faced by the structure.

(e)        In any civil action arising under this section, the court may award costs and reasonable attorneys' fees to the prevailing party.  (2007‑279, s. 3; 2009‑553, s. 3.)






Chapter 22C - Payments to Subcontractors.

§ 22C-1. Definitions.

Chapter 22C.

Payments to Subcontractors.

§ 22C‑1.  Definitions.

Unless the context otherwise requires in this Chapter:

(1)        "Contractor" means a person who contracts with an owner to improve real property.

(2)        "Improve" means to build, effect, alter, repair, or demolish any improvement upon, connected with, or on or beneath the surface of any real property, or to excavate, clear, grade, fill or landscape any real property, or to construct driveways and private roadways, or to furnish materials, including trees and shrubbery, for any of such purposes, or to perform any labor upon such improvements, and shall also mean and include any design or other professional or skilled services furnished by architects, engineers, land surveyors and landscape architects registered under Chapters 83A, 89C or 89A of the General Statutes.

(3)        "Improvement" means all or any part of any building, structure, erection, alteration, demolition, excavation, clearing, grading, filling, or landscaping, including trees and shrubbery, driveways, and private roadways, on real property.

(4)        An "owner" is a person who has an interest in the real property improved and for whom an improvement is made and who ordered the improvement to be made.  "Owner" includes successors in interest of the owner and agents of the owner acting within their authority.

(5)        "Real property" means the real estate that is improved, including lands, leaseholds, tenements and hereditaments, and improvements placed thereon.

(6)        "Subcontractor" means any person who has contracted to furnish labor or materials to, or has performed labor for, a contractor or another subcontractor in connection with a contract to improve real property.  (1987 (Reg. Sess., 1988), c. 946, s. 1.)



§ 22C-2. Performance by subcontractor.

§ 22C‑2.  Performance by subcontractor.

Performance by a subcontractor in accordance with the provisions of its contract shall entitle it to payment from the party with whom it contracts.  Payment by the owner to a contractor is not a condition precedent for payment to a subcontractor and payment by a contractor to a subcontractor is not a condition precedent for payment to any other subcontractor, and an agreement to the contrary is unenforceable.  (1987 (Reg. Sess., 1988), c. 946; 1991, c. 620.)



§ 22C-3. Time of payment to subcontractors after contractor or other subcontractor has been paid.

§ 22C‑3.  Time of payment to subcontractors after contractor or other subcontractor has been paid.

When a subcontractor has performed in accordance with the provisions of his contract, the contractor shall pay to his subcontractor and each subcontractor shall pay to his subcontractor, within seven days of receipt by the contractor or subcontractor of each periodic or final payment, the full amount received for such subcontractor's work and materials based on work completed or service provided under the subcontract.  (1987 (Reg. Sess., 1988), c. 946.)



§ 22C-4. Conditions of payment.

§ 22C‑4.  Conditions of payment.

Nothing in this Chapter shall prevent the contractor, at the time of application and certification to the owner, from withholding such application and certification to the owner for payment to the subcontractor for:  unsatisfactory job progress; defective construction not remedied; disputed work; third party claims filed or reasonable evidence that claim will be filed; failure of subcontractor to make timely payments for labor, equipment, and materials; damage to contractor or another subcontractor; reasonable evidence that subcontract cannot be completed for the unpaid balance of the subcontract sum; or a reasonable amount for retainage not to exceed the initial percentage retained by the owner.  (1987 (Reg. Sess., 1988), c. 946.)



§ 22C-5. Late payments to bear interest.

§ 22C‑5.  Late payments to bear interest.

Should any periodic or final payment to a subcontractor be delayed by more than seven days after receipt of periodic or final payment by the contractor or subcontractor, the contractor or subcontractor shall pay his subcontractor interest, beginning on the eighth day, at the rate of one percent (1%) per month or a fraction thereof on such unpaid balance as may be due.  (1987 (Reg. Sess., 1988), c. 946.)



§ 22C-6. Applicability of this Chapter.

§ 22C‑6.  Applicability of this Chapter.

The provisions of this Chapter shall not be applicable to residential contractors as defined in G.S. 87 10(1a), or to improvements to real property intended for residential purposes which are exempted from the application of Chapter 83A of the General Statutes pursuant to G.S. 83A‑13(c)(1), or to improvements to real property intended for residential purposes which consist of 12 or fewer residential units.  (1987 (Reg. Sess., 1988), c. 946.)






Chapter 23 - Debtor and Creditor.

§ 23-1. Debts mature on execution of assignment; no preferences.

Chapter 23.

Debtor and Creditor.

Article 1.

Assignments for Benefit of Creditors.

§ 23‑1.  Debts mature on execution of assignment; no preferences.

Upon the execution of any voluntary deed of trust or deed of assignment for the benefit of creditors, all debts of the maker thereof shall become due and payable at once, and no such deed of trust or deed of assignment shall contain any preferences of one creditor over another, except as hereinafter stated. (1893, c. 453; Rev., s. 967; 1909, c. 918, s. 1; C.S., s. 1609.)



§ 23-2. Trustee to file schedule of property.

§ 23‑2.  Trustee to file schedule of property.

Upon the execution of such deed of trust, the trustee, whether named therein or appointed as hereafter provided for, shall file with the clerk of the superior court of the county in which said deed of trust is registered, within ten days after the registration thereof, an inventory under oath, giving a complete, full and perfect account of all property that has come into his hands or to the hands of any person for him, by virtue of such deed of trust, and when further property of any kind not included in any previous return comes to the hands or knowledge of such trustee he shall return the same as hereinbefore prescribed within ten days after the possession or discovery thereof. (1893, c. 453, s. 2; Rev., s. 968; C.S., s. 1610.)



§ 23-3. Trustee to recover property conveyed fraudulently or in preference.

§ 23‑3.  Trustee to recover property conveyed fraudulently or in preference.

It is the duty of the trustee to recover, for the benefit of the estate, property which was conveyed by the grantor or assignor in fraud of his creditors, or which was conveyed or transferred by the grantor or assignor for the purpose of giving a preference. A preference, under this section, shall be deemed to have been given when property has been transferred or conveyed within four months next preceding the registration of the deed of trust or deed of assignment in consideration of the payment of a pre‑existing debt, when the grantee or transferee of such property knows or has reasonable ground  to believe that the grantor or assignor was insolvent at the time of making such conveyance or transfer. (1909, c. 918, s. 2; C.S., s. 1611.)



§ 23-4. Substitute for incompetent trustee appointed in special proceeding.

§ 23‑4.  Substitute for incompetent trustee appointed in special proceeding.

When a trustee named in a deed of assignment for the benefit of creditors has died or resigned or has in any way become incompetent to execute the trust, the clerk of the superior court of the county wherein said deed of assignment has been registered is authorized and empowered, in a special proceeding in which all persons interested have been made parties, to appoint some discreet and competent person to act as such trustee and to execute all the trusts created in the original deed of assignment, according to its true intent and as fully as if originally appointed trustee therein. (1915, c. 176, s. 1; C.S., s. 1612.)



§ 23-5. Insolvent trustee removed unless bond given; substitute appointed.

§ 23‑5.  Insolvent trustee removed unless bond given; substitute appointed.

Upon the complaint of any creditor of the assignor or trustee in such deed of trust, alleging under oath that the trustee named therein is insolvent, and asking that he be required to give bond or be removed, it is the duty of the clerk of the superior court of the county in which such deed of trust is registered, upon a notice of not more than ten days to such trustee, to hear the complaint. If upon such hearing the clerk is satisfied that such trustee is insolvent, he shall remove such trustee and appoint some competent person to execute the provisions of such deed of trust, unless such insolvent trustee shall file with the clerk a good and sufficient bond, to be approved by him, in a sum double the value of the property in the deed of trust, payable to the State of North Carolina, and conditioned that such trustee shall faithfully execute and carry into effect the provisions of said deed of trust. (1893, c. 453, s. 3; Rev., s. 969; C.S., s. 1613.)



§ 23-6. Trustee removed on petition of creditors; substitute appointed.

§ 23‑6.  Trustee removed on petition of creditors; substitute appointed.

Upon the written petition of one‑fourth of the number of the creditors of the grantor or assignor whose claims aggregate more than fifty per cent of the total indebtedness of said grantor or assignor, the clerk of the superior court of the county in which said deed of trust or deed of assignment is registered, upon a notice of not more than ten days to said trustee of said petition, shall remove said trustee and appoint some competent person to execute the provisions of such deed of trust or deed of assignment. (1909, c. 918, s. 3; C.S., s. 1614.)



§ 23-7. Substituted trustee to give bond.

§ 23‑7.  Substituted trustee to give bond.

Upon the removal or resignation of any trustee it is the duty of the clerk to require the person appointed to execute the provisions of such deed of trust, before entering upon his duties, to file with the clerk a good and sufficient bond, to be approved by him in a sum double the value of the property in said deed of trust, payable to the State of North Carolina, and conditioned that such person shall faithfully execute and carry into effect the provisions of said deed of trust. (1893, c. 453, s. 3; Rev., s. 970; 1909, c. 918, s. 4; 1915, c. 176, s. 2; C.S., s. 1615.)



§ 23-8. Only perishable property sold within ten days of registration.

§ 23‑8.  Only perishable property sold within ten days of registration.

It is unlawful for any trustee, whether named in such deed of trust or appointed by a clerk of the superior court, to sell any part of the property described in such deed of trust within ten days from the registration thereof, unless such property or some part thereof be perishable, in which case he may sell such property as is perishable, according to the powers conferred upon him in said deed of trust. (1893, c. 453, s. 4; Rev., s. 971; C.S., s. 1616.)



§ 23-9. Creditors to file verified claims with clerk; false swearing misdemeanor.

§ 23‑9.  Creditors to file verified claims with clerk; false swearing misdemeanor.

All creditors of the maker of such deed of trust shall, before receiving payment of any amount from the said trustee, file with the clerk of the superior court a statement under oath that the amount claimed by him is justly due, after allowing all credits and offsets, to the best of his knowledge and belief.  Any creditor who shall knowingly swear falsely in such statement shall be guilty of a Class 1 misdemeanor. (1893, c. 453, ss. 6, 7; Rev., ss. 972, 3617; C.S., s. 1617; 1993, c. 539, s. 397; 1994, Ex. Sess., c. 14, s. 34, c. 24, s. 14(c).)



§ 23-10. Priority of payments by trustee.

§ 23‑10.  Priority of payments by trustee.

The trustee, after paying the necessary costs of the administration of the trust, shall pay as speedily as possible

(1)        All debts which are a lien upon any of the trust property in his hands, to the extent of the net proceeds of the property upon which such debt is a lien;

(2)        Wages due to workmen, clerks, traveling or city salesmen, or  servants, which have been earned within three months before registration of said deed of trust or deed of assignment, and

(3)        All other debts equally ratable. (1909, c. 918, s. 5; C.S., s. 1618.)



§ 23-11. Trustee to account quarterly; final account in twelve months.

§ 23‑11.  Trustee to account quarterly; final account in twelve months.

The trustee, whether named in the deed of trust or appointed by a clerk of a superior court, shall within three months from the registration of such deed of trust, and at each succeeding period of three months, file with the clerk of the superior court of the county in which the same is registered an account under oath, stating in detail his receipts and disbursements and his action as trustee, and within twelve months he shall file his final account of his administration of his trust. The clerk may upon good cause shown extend the time within which the quarterly and final accounts herein provided for are to be filed. (1893, c. 453, s. 5; Rev., s. 973; C.S., s. 1619.)



§ 23-12. Trustee violating duties guilty of misdemeanor.

§ 23‑12.  Trustee violating duties guilty of misdemeanor.

If any trustee in a deed of trust for the benefit of creditors shall fail to file his inventory as required by law, or shall knowingly make any false statement in such inventory, or shall knowingly fail to include any property therein, or shall sell any part of the property described in the deed of trust within ten days unless such property so sold be perishable, or shall fail to file either of the quarterly accounts or the final accounts as required by law, or shall knowingly make any false statement in such quarterly or final account, or shall knowingly fail to include any property, money or disbursement in such quarterly or final account, he shall, in either case, be guilty of a Class 1 misdemeanor. (1893, c. 453, s. 8; Rev., s. 3689; C.S., s. 1620; 1993, c. 539, s. 398; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 23-13. Petition; schedule; inventory; affidavit.

Article 2.

Petition of Insolvent for Assignment for Creditors.

§ 23‑13.  Petition; schedule; inventory; affidavit.

Every insolvent debtor may present a petition in the superior court, praying that his estate may be assigned for the benefit of all his creditors, and that his person may thereafter be exempt from arrest or imprisonment on account of any judgment previously rendered or of any debts previously contracted.  On presenting such petition, every insolvent shall deliver therewith a schedule containing an account of his creditors and an inventory of his estate, which inventory shall contain 

(1)        A full and true account of his creditors, with the place of residence of each, if known, and the sum owing to each creditor, whether on written security, on account, or otherwise.

(2)        A full and true inventory of his estate, real and personal, with the encumbrances existing thereon, and all books, vouchers and securities relating thereto.

(3)        A full and true inventory of all property, real and personal, claimed by him as exempt from sale under execution.

He shall annex to his petition and schedule the following affidavit, which must be taken and subscribed by him before the clerk of the superior court, and must be certified by such officer:

I, __________________, do swear (or affirm) that the account of my creditors, with the places of their residence, and the inventory of my estate, which are herewith delivered, are in all respects just and true; that I have not at any time or in any manner disposed of or made over any part of my estate for the future benefit of myself or my family, or in order to defraud any of my creditors; and that I have not paid, secured to be paid, or in any way compounded with any of my creditors, with a view that they, or any of them, should abstain or desist from opposing my discharge: so help me, God. (1868‑9, c. 162, ss. 1, 2, 3; Code, ss. 2942, 2943, 2944; Rev., s. 1930; C.S., s. 1621.)



§ 23-14. Clerk to give notice of petition.

§ 23‑14.  Clerk to give notice of petition.

On receiving the petition, schedule and affidavit, the clerk of the superior court shall make an order requiring all the creditors of such insolvent to show cause before said officer, within  thirty days after publication of the order, why the prayer of the petitioner should not be granted, and shall post a notice of the contents of the order at the courthouse door and three other public places in the county where the application is made for four successive weeks; or, in lieu thereof, shall publish the same for three successive weeks in any newspaper published in said county, or in an adjoining county. (1868‑9, c. 162, ss. 4, 5; Code, ss. 2945, 2946; Rev., s. 1931; C.S., s. 1622.)



§ 23-15. Order of discharge and appointment of trustee.

§ 23‑15.  Order of discharge and appointment of trustee.

If no creditor oppose the discharge of the insolvent, the clerk of the superior court before whom the hearing of the petition is had shall enter an order of discharge and appoint a trustee of all the estate of such insolvent. (1868‑9, c. 162, s. 6; Code, s. 2947; Rev., s. 1932; C.S., s. 1623.)



§ 23-16. Terms and effect of order of discharge.

§ 23‑16.  Terms and effect of order of discharge.

The order of discharge shall declare that the person of such insolvent shall forever thereafter be exempted from arrest or imprisonment on account of any judgment, or by reason of any debt due at the time of such order, or contracted for before that time, though payable afterwards. But no debt, demand, judgment or decree against any insolvent, discharged under this chapter, shall be affected or impaired by such discharge, but the same shall remain valid and effectual against all the property of such insolvent acquired after his discharge and the appointment of a trustee; and the lien of any judgment or decree upon the property of such insolvent shall not be in any manner affected by such discharge. (1868‑9, c. 162, s. 9; Code, s. 2950; Rev., s. 1933; C.S., s. 1624.)



§ 23-17. Suggestion of fraud by opposing creditor.

§ 23‑17.  Suggestion of fraud by opposing creditor.

Every creditor opposing the discharge of the insolvent may suggest fraud and set forth the particulars thereof in writing, verified by his oath; but the insolvent shall not be compelled to answer the suggestions of fraud in more than one case, though as many creditors as choose may make themselves parties to the issues in such cases. (1868‑9, c. 162, s. 7; Code, s. 2948; Rev., s. 1934; C.S., s. 1625.)



§ 23-18. Persons who may apply for trustee for imprisoned debtor.

Article 3.

Trustee for Estate of Debtor Imprisoned for Crime.

§ 23‑18.  Persons who may apply for trustee for imprisoned debtor.

When any debtor is imprisoned in the penitentiary for any term, or in a county jail for any term more than 12 months, application by petition may be made by any creditor, the debtor, or by his or her spouse, or any of his or her relatives, for the appointment of a trustee to take charge of the estate of such debtor. (1868‑9, c. 162, s. 40; Code, s. 2974; Rev., s. 1943; C.S., s. 1626; 1977, c. 549.)



§ 23-19. Superior court appoints; copy of sentence to be produced.

§ 23‑19.  Superior court appoints; copy of sentence to be produced.

The application must be made to the superior court of the county where the debtor was convicted, and upon producing a copy of the sentence of such debtor, duly certified by the clerk of the court, together with an affidavit of the applicant that such debtor is actually imprisoned under such sentence, and is indebted in any sum, the clerk or the judge may immediately appoint a trustee of the estate of such debtor. (1868‑9, c. 162, ss. 41, 42; Code, s. 2975; Rev., s. 1944; C.S., s. 1627.)



§ 23-20. Duties of trustee; accounting; oath.

§ 23‑20.  Duties of trustee; accounting; oath.

The trustee of the imprisoned debtor shall pay his debts pro rata. After paying such debts, the trustee shall apply the surplus, from time to time, to the support of the wife and children of the debtor, under the direction of the superior court. When the imprisoned debtor is lawfully discharged from his imprisonment, the trustee shall deliver to him all the estate, real and personal, of such debtor, after retaining a sufficient sum to satisfy the expenses incurred in the execution of the trust and lawful commissions therefor. The trustee shall make his returns and have his accounts audited and settled by the clerk of the superior court of the county where the proceeding was had, in like manner as provided for personal representatives. Before proceeding to the discharge of his duty, the trustee shall take and subscribe an oath, well and truly to execute his trust according to his best skill and understanding. The oath must be filed with the clerk of the superior court. (1868‑9, c. 162, ss. 43, 45, 46; Code, ss. 2976, 2978, 2979; Rev., ss. 1945, 1946, 1947; C.S., s. 1628.)



§ 23-21. Court may appoint several trustees.

§ 23‑21.  Court may appoint several trustees.

The court has power, when deemed necessary, to appoint more than one person trustee under this chapter; but in reference to the rights, authorities and duties conferred herein, all such trustees shall be deemed one person in law. (1868‑9, c. 162, s. 47; Code, s. 2980; Rev., s. 1948; C.S., s. 1629.)



§ 23-22. Court may remove trustee and appoint successor.

§ 23‑22.  Court may remove trustee and appoint successor.

In case of the death, removal, resignation or other disability of a trustee, the court making the appointment may from time to time supply the vacancy; and all proceedings may be continued by the successor in office in like manner as in the first instance. (1868‑9, c. 162, s. 48; Code, s. 2981; Rev., s. 1949; C.S., s. 1630.)



§ 23-23. Insolvent debtor's oath.

Article 4.

Discharge of Insolvent Debtors.

§ 23‑23.  Insolvent debtor's oath.

Prisoners in order to be entitled to discharge from imprisonment under the provisions of this article shall take the following oath:

I, ______________, do solemnly swear (or affirm) that I have not the worth of fifty dollars in any worldly substance, in debts, money or otherwise whatsoever, and that I have not at any time since my imprisonment or before, directly or indirectly, sold or assigned, or otherwise disposed of, or made over in trust for myself or my family, any part of my real or personal estate, whereby to have or expect any benefit, or to defraud any of my creditors: so help me, God. (1773, c. 100, s. 1, P.R.; 1808, c. 746, s. 2, P.R.; 1810, cc. 797, 802, P.R.; 1830, c. 33; 1838, c. 23; 1840, cc. 33, 34; 1852, c. 49; R.C., c. 59, s. 1; 1868‑9, c. 162, s. 31; 1881, c. 76; Code, s. 2972; Rev., s. 1918a; C.S., s. 1631.)



§ 23-24. Persons imprisoned for nonpayment of costs in criminal cases.

§ 23‑24.  Persons imprisoned for nonpayment of costs in criminal cases.

The following persons may be discharged from imprisonment upon complying with this article and G.S. 153‑194:

Every person committed for the fine and costs of any criminal prosecution. (1773, c. 100, s. 1, P.R.; 1808, c. 746, s. 2, P.R.; 1810, cc. 797, 802, P.R.; 1830, c. 33; 1838, c. 23; 1840, cc. 33, 34; 1852, c. 49; R.C., c. 59, s. 1; 1868‑9, c. 162, s. 26; Code, s. 2967; Rev., s. 1915; C.S., s. 1632; 1933, c. 228, s. 9.)



§ 23-25. Petition; before whom; notice; service.

§ 23‑25.  Petition; before whom; notice; service.

Every such person, having remained in prison for 20 days, may apply by petition to the court where the judgment against him was entered, praying to be brought before such court at a time and place to be named in the petition, and to be discharged upon taking the oath hereinbefore prescribed. The applicant shall cause 10 days' notice of the time and place of filing the petition to be served on the sheriff or other officer by whom he was committed. In cases of conviction before a magistrate the clerk of the superior court of the county where the convicted person confined for costs is, may administer the oath and discharge the prisoner. (1773, c. 100, s. 1, P.R.; 1808, c. 746, s. 2, P.R.; 1810, cc. 797, 802, P.R.; 1830, c. 33; 1838, c. 23; 1840, cc. 33, 34; 1852, c. 49; R.C., c. 59, s. 1; 1868‑9, c. 162, ss. 27, 28; 1873‑4, c. 90; 1874‑5, c. 11; Code, ss. 2968, 2969; 1891, c. 195; Rev., s. 1916; C.S., s. 1633; 1971, c. 1190, s. 1.)



§ 23-26. Warrant issued for prisoner.

§ 23‑26.  Warrant issued for prisoner.

The clerk of the superior court before whom such petition is presented shall forthwith issue a warrant to the sheriff, or keeper of the prison, requiring him to bring the prisoner before the court, at the time and place named for the hearing of the case, which warrant every such sheriff or keeper shall obey. (1773, c. 100, s. 1, P.R.; 1808, c. 746, s. 2, P.R.; 1810, cc. 797, 802, P.R.; 1830, c. 33; 1838, c. 23; 1840, cc. 33, 34; 1852, c. 49; R.C., c. 59, s. 1; 1868‑9, c. 162, s. 29; Code, s. 2970; Rev., s. 1917; C.S., s. 1634; 1971, c. 1190, s. 2.)



§ 23-27. Proceeding on application.

§ 23‑27.  Proceeding on application.

At the hearing of the petition, if the prisoner has no visible estate, and takes and subscribes the oath or affirmation prescribed in this Article, the clerk of the superior court before whom he is brought, shall administer the oath or affirmation to him, and discharge him from imprisonment, of which an entry shall be made in the docket of the court. (1773, c. 100, s. 1, P.R.; 1808, c. 746, s. 2, P.R.; 1810, cc. 797, 802, P.R.; 1830, c. 33; 1838, c. 23; 1840, cc. 33, 34; 1852, c. 49; R.C., c. 59, s. 1; 1868‑9, c. 162, s. 30; Code, s. 2971; Rev., s. 1918; C.S., s. 1635; 1971, c. 1190, s. 3.)



§ 23-28. Suggestion of fraud.

§ 23‑28.  Suggestion of fraud.

The chairman of the board of commissioners, and every officer interested in the fee bill taxed against such prisoner, may oppose his taking the insolvent debtor's oath above prescribed, and file particulars of the suggestion in writing, in the court where the same shall stand for trial as prescribed in this chapter in other cases of fraud or concealment. (1868‑9, c. 162, s. 32; Code, s. 2973; Rev., s. 1919; C.S., s. 1636.)



§ 23-29. Persons taken in arrest and bail proceedings, or in execution.

§ 23‑29.  Persons taken in arrest and bail proceedings, or in execution.

The following persons also are entitled to the benefit of this article as hereinafter provided:

(1)        Every person taken or charged on any order of arrest for default of bail, or on surrender of bail in any action.

(2)        Every person taken or charged in execution of arrest for any debt or damages rendered in any action whatever. (1868‑9, c. 162, s. 10; Code, s. 2951; Rev., s. 1920; C.S., s. 1637; 1967, c. 24, s. 5; c. 1078.)



§ 23-30. When petition may be filed.

§ 23‑30.  When petition may be filed.

Every person taken or charged as in the preceding section [§ 23‑29] specified may, at any time after his arrest or imprisonment, petition the court from which the process issued on which he is arrested or imprisoned, for his discharge therefrom, on his compliance with this chapter. (R.C., c. 59, s. 3; 1868‑9, c. 162, s. 11; Code, s. 2952; Rev., s. 1921; C.S., s. 1638.)



§ 23-30.1. Provisional release.

§ 23‑30.1.  Provisional release.

Every person who has filed a petition under the provisions of G.S. 23‑30 shall be brought before a judge within 72 hours after filing the petition and shall be provisionally released from imprisonment unless a hearing shall be held and the creditor shall establish that the prisoner has fraudulently concealed assets. If, at the time he is brought before a judge, the prisoner makes a showing of indigency, counsel shall be appointed for the prisoner in accordance with rules adopted by the Office of Indigent Defense Services. A provisional release under this section shall not constitute a discharge of the debtor, and the creditor may oppose the discharge by suggesting fraud even if he has unsuccessfully attempted to oppose the provisional release on the basis of fraudulent concealment. The debtor may be provisionally released even though actual service upon the creditor has not been accomplished if 72 hours has passed since the debtor delivered the notice to the sheriff for service upon the creditor. (1977, c. 649, s. 5; 2000‑144, s. 32; 2001‑487, s. 13.)



§ 23-31. Petition; contents; verification.

§ 23‑31.  Petition; contents; verification.

The petition shall set forth cause of the imprisonment, with the writ or process and complaint on which the same is founded, and shall have annexed to it a just and true account of all his estate, real and personal, and of all charges affecting such estate, as they exist at the time of filing his petition, together with all deeds, securities, books or writings whatever relating to the estate and the charges thereon; and also what property, real and personal, the petitioner claims as exempt from sale under execution, and shall have annexed to it on oath or affirmation, subscribed by the petitioner and taken before any person authorized by law to administer oaths, to the effect following:

I, ______________, the within named petitioner, do swear (or affirm) that the within petition and account of my estate, and of the charges thereon, are, in all respects, just and true; and that I have not at any time or in any manner disposed of or made over any part of my property, with a view to the future benefit of myself or my family, or with an intent to injure or defraud any of my creditors: so help me, God. (R.C., c. 59, s. 3; 1868‑9, c. 162, ss. 12, 13; Code, ss. 2953, 2954; Rev., s. 1922; C.S., s. 1639.)



§ 23-32. Notice; length of notice and to whom given.

§ 23‑32.  Notice; length of notice and to whom given.

Twenty days notice of the time and place at which the petition will be filed, together with a copy of such petition and the account annexed thereto, shall be personally served by such debtor on the creditor or creditors at whose suit he is arrested or imprisoned, and such other creditors as the debtor may choose, or their personal representatives or attorneys. If the person to be notified reside out  of the State, and has no agent or attorney in the State, the notice may be served on the officer having the claim to collect, or by two weekly publications in any newspaper in the State. (1773, c. 100, s. 8, P.R.; R.C., c. 59, ss. 3, 20; 1868‑9, c. 162, s. 14; Code, s. 2955; Rev., s. 1923; C.S., s. 1640.)



§ 23-33. Who may suggest fraud.

§ 23‑33.  Who may suggest fraud.

Every creditor upon whom the notice directed in G.S. 23‑32 is served may suggest fraud upon the hearing of the petition, and the issues made up respecting the fraud shall stand for trial as in other cases. (1822, c. 1131, s. 4, P.R.; 1835, c. 12; R.C., c. 59, s. 13; 1868‑9, c. 162, s. 15; Code, s. 2956; Rev., s. 1924; C.S., s. 1641.)



§ 23-34. Where no suggestion of fraud, discharge granted.

§ 23‑34.  Where no suggestion of fraud, discharge granted.

If no creditor suggests fraud or opposes the discharge of the debtor, the clerk of the superior court before whom the petition is heard shall forthwith discharge the debtor, and, if he surrenders any estate for the benefit of his creditors, shall appoint a trustee of such estate. The order of discharge and appointment shall be entered in the docket of the court. (1773, c. 100, P.R.; 1808, c. 746, s. 2, P.R.; 1810, cc. 797, 802, P.R.; 1830, c. 33; 1838, c. 23; 1840,  cc. 33, 34; 1852, c. 49; R.C., c. 59, s. 1; 1868‑9, c. 162, s. 16; Code, s. 2957; Rev., s. 1925; C.S., s. 1642; 1971, c. 1190, s. 4.)



§ 23-35. Continuance granted for cause.

§ 23‑35.  Continuance granted for cause.

When it appears to the court that any debtor, who may have given bond for his appearance under this chapter, is prevented from attending court by sickness or other sufficient cause, the case shall be continued to another day, or to the next term, when the same proceedings shall be had as if the debtor had appeared according to the condition of his bond, and in the event of his death in the meantime, his bond shall be discharged. (1822, c. 1131, s. 1, P.R.; R.C., c. 59, s. 10; 1868‑9, c. 162, s. 18; Code, s. 2959; Rev., s. 1926; C.S., s. 1643.)



§ 23-36. Where fraud in issue, discharge only after trial.

§ 23‑36.  Where fraud in issue, discharge only after trial.

After an issue of fraud or concealment is made up, the debtor shall not discharge himself as to the creditors in that issue, except by trial and verdict in the same, or by a discharge by consent. (R.C., c. 59, s. 17; 1868‑9, c. 162, s. 21; Code, s. 2962; Rev., s. 1927; C.S., s. 1644.)



§ 23-37. If fraud found, debtor imprisoned.

§ 23‑37.  If fraud found, debtor imprisoned.

If, on the trial, the jury finds that there is any fraud or concealment, the judgment shall be that the debtor be imprisoned until a full and fair disclosure and account of all his money, property or effects be made by the debtor. (1822, c. 1131, s. 4, P.R.; 1835, c. 12; R.C., c. 59, s. 14; 1868‑9, c. 162, s. 20; Code, s. 2961; Rev., s. 1928; C.S., s. 1645.)



§ 23-38. Effect of order of discharge.

§ 23‑38.  Effect of order of discharge.

The order of discharge under the last four articles of this chapter, whether granted upon a nonsuggestion of fraud, upon the finding of a jury in favor of the debtor, or otherwise, shall be in like terms and have like effect as prescribed in G.S. 23‑16; except that the body of such debtor shall be free from arrest or imprisonment at the suit of every creditor, and as to him only, to whom the notice required may have been given; and the notices, or copies thereof, shall in all cases be filed in the office of the superior court clerk. (1822, c. 1131, s. 4, P.R.; 1835, c. 12; R.C., c. 59, s. 11; 1868‑9, c. 162, s. 19; Code, s. 2960; Rev., s. 1929; C.S., s. 1646.)



§ 23-39. Superior or district court tries issue of fraud.

Article 5.

General Provisions under Articles 2, 3, and 4.

§ 23‑39.  Superior or district court tries issue of fraud.

In every case where an issue of fraud is made up as provided in this Chapter, the case shall be entered in the trial docket of the superior or district court, and stand for trial as other causes; and upon a finding by the jury in favor of the petitioner the judge shall discharge the debtor; if the finding is against the petitioner he shall be committed to jail until he makes full disclosure. (1868‑9, c. 162, s. 8; Code, s. 2949; Rev., s. 1935; C.S., s. 1647; 1971, c. 1190, s. 5.)



§ 23-40. Insolvent released on giving bond.

§ 23‑40.  Insolvent released on giving bond.

Every debtor entitled under the provisions of this chapter to discharge as an insolvent may, at the time of filing his application for a discharge or at any time afterwards, tender to the sheriff or other officer having his body in charge, a bond, with sufficient surety, in double the amount of the sum due any creditor or creditors at whose suit he was taken or charged, conditioned for the appearance of such debtor before the court where his petition is filed, at the hearing thereof, and to stand to and abide by the final order or decree of the court in the case. If such bond be satisfactory to the sheriff, he shall forthwith release such debtor from custody. (R.C., c. 59, s. 27; 1868‑9, c. 162, s. 17; Code, s. 2958; Rev., s. 1936; C.S., s. 1648.)



§ 23-41. Surety in bond may surrender principal.

§ 23‑41.  Surety in bond may surrender principal.

The surety in any bond conditioned for the appearance of any person under this chapter may surrender the principal, or such principal may surrender himself, in discharge of the bond, to the sheriff or other officer of any court where such principal is bound to appear, in the manner provided in the chapter entitled Civil Procedure, article Arrest and Bail. (1793, c. 100, s. 7, P.R.; c. 380, s. 1, P.R.; 1822, c. 1131, s. 3, P.R.; R.C., c. 59, s. 23; 1868‑9, c. 162, s. 22; Code, s. 2963; Rev., s. 1937; C.S., s. 1649.)



§ 23-42. Creditor liable for jail fees.

§ 23‑42.  Creditor liable for jail fees.

When any debtor is actually confined within the walls of a prison, on an order of arrest in default of bail or otherwise, the jailer must furnish him with necessary food during his confinement, if the prisoner requires it, for which the jailer shall have the same fees as for keeping other prisoners. If the debtor is unable to discharge such fees, the jailer may recover them from the party at whose instance the debtor was confined. And at any time after the arrest, the sheriff or jailer may give notice thereof to the plaintiff, his agent or attorney, and demand security of him for the prison fees that accrue after such notice, and if the plaintiff fails to give such security then the sheriff may discharge the debtor out of custody. (1773, c. 100, ss. 8, 9, P.R.; 1821, c. 1103, P.R.; R.C., c. 69, s. 5; 1868‑9, c. 162, s. 24; Code, s. 2965; Rev., s. 1938; C.S., s. 1650.)



§ 23-43. False swearing; penalty.

§ 23‑43.  False swearing; penalty.

If any insolvent or imprisoned debtor takes any oath prescribed in this chapter falsely and corruptly, that person is guilty of a Class I felony, and he shall never after have any of the benefits of this chapter, but may be sued and imprisoned as though he had never been discharged. (1793, c. 100, s. 10, P.R.; R.C., c. 59, s. 25; 1868‑9, c. 162, s. 23; Code, s. 2964; Rev., ss. 1940, 3614; C.S., s. 1651; 1993, c. 539, s. 1263; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 23-44. Powers of trustees hereunder.

§ 23‑44.  Powers of trustees hereunder.

Any trustee appointed under the last four articles of this chapter, as therein contemplated, is hereby declared a trustee of the estate of the debtor, in respect to whose property such trustee is appointed for the benefit of creditors, and is invested from the time of appointment with all the powers and authority, and subject to the control, obligations and responsibilities prescribed by law in relation to personal representatives over the estates of deceased persons; but all debts shall be paid by the trustees pro rata. (1773,  c. 100, ss. 5, 6, P.R.; 1827, c. 44; 1830, c. 26, s. 2; R.C., c. 59, ss. 21, 22; 1868‑9, c. 162, s. 44; Code, s. 2977; Rev., s. 1941; C.S., s. 1652.)



§ 23-45. Jail bounds.

§ 23‑45.  Jail bounds.

Any imprisoned debtor may take the benefit of the prison bounds by giving security, as required by law, except as follows:

(1)        A debtor against whom an issue of fraud is found.

(2)        Any debtor who, for other cause, is adjudged to be imprisoned until he makes a full and fair disclosure or account of his property. (1818, c. 964, P.R.; R.C., c. 59, s. 27; 1868‑9, c. 162, s. 25; Code, s. 2966; Rev., s. 1942; C.S., s. 1653.)



§ 23-46. Unlawful to solicit claims of creditors in proceedings.

Article 6.

Practice in Insolvency and Certain Other Proceedings.

§ 23‑46.  Unlawful to solicit claims of creditors in proceedings.

It shall be unlawful for any individual, corporation, or firm or other association of persons, to solicit of any creditor any claim of such creditor in order that such individual, corporation, firm or association may represent such creditor or present or vote such claim, in any bankruptcy or insolvency proceeding, or in any action or proceeding for or growing out of the appointment of a receiver, or in any matter involving an assignment for the benefit of creditors. (1931, c. 208, s. 1.)



§ 23-47. Violation of preceding section a misdemeanor.

§ 23‑47.  Violation of preceding section a misdemeanor.

Any individual, corporation, or firm or other association of persons violating any provision of G.S. 23‑46 shall be guilty of a Class 1 misdemeanor. (1931, c. 208, s. 3; 1993, c. 539, s. 399; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 23-48. Local units authorized to avail themselves of provisions of bankruptcy law.

Article 7.

Bankruptcy of Taxing, etc., Districts, Counties, Cities, Towns and Villages.

§ 23‑48.  Local units authorized to avail themselves of provisions of bankruptcy law.

With the approval of the Local Government Commission of North Carolina and with the consent of the holders of such percentage or percentages of its indebtedness as may be required by Public Act Number three hundred two of the Seventy‑fifth Congress, First Session, entitled "An Act to amend an Act entitled 'An Act to establish a uniform system of bankruptcy throughout the United States' approved July first, one thousand eight hundred ninety‑eight and Acts amendatory thereof and supplementary thereto," approved August sixteenth, one thousand nine hundred thirty‑seven, as amended, any taxing district, local improvement district, school district, county, city, town or village in the State of North Carolina is authorized to avail itself of the provisions of said act of Congress as said act now exists or may be hereafter amended. (1939, c. 203.)






Chapter 24 - Interest.

§ 24-1. Legal rate is eight percent.

Chapter 24.

Interest.

Article 1.

General Provisions.

§ 24‑1.  Legal rate is eight percent.

The legal rate of interest shall be eight percent (8%) per annum for such time as interest may accrue, and no more. (1876‑7, c. 91; Code, s. 3835; 1895, c. 69; Rev., s. 1950; C.S., s. 2305; 1979, 2nd Sess., c. 1157, s. 1.)



§ 24-1.1. Contract rates and fees.

§ 24‑1.1.  Contract rates and fees.

(a)        Except as otherwise provided in this Chapter or other applicable law, the parties to a loan, purchase money loan, advance, commitment for a loan or forbearance other than a credit card, open‑end, or similar loan may contract in writing for the payment of interest not in excess of:

(1)        Where the principal amount is twenty‑five thousand dollars ($25,000) or less, the rate set under subsection (c) of this section; or

(2)        Any rate agreed upon by the parties where the principal amount is more than twenty‑five thousand dollars ($25,000).

(b)        As used in this section, interest shall not be deemed in excess of the rates provided where interest is computed monthly on the outstanding principal balance and is collected not more than 31 days in advance of its due date. Nothing in this section shall be construed to authorize the charging of interest on committed funds prior to the disbursement of said funds.

(c)        On the fifteenth day of each month, the Commissioner of Banks shall announce and publish the maximum rate of interest permitted by subdivision (1) of subsection (a) of this section on that date. Such rate shall be the latest published noncompetitive rate for U.S. Treasury bills with a six‑month maturity as of the fifteenth day of the month plus six percent (6%), rounded upward or downward, as the case may be, to the nearest one‑half of one percent (1/2 of 1%) or sixteen percent (16%), whichever is greater. If there is no nearest one‑half of one percent (1/2 of 1%), the Commissioner shall round downward to the lower one‑half of one percent (1/2 of 1%). The rate so announced shall be the maximum rate permitted for the term of loans made under this section during the following calendar month when the parties to such loans have agreed that the rate of interest to be charged by the lender and paid by the borrower shall not vary or be adjusted during the term of the loan. The parties to a loan made under this section may agree to a rate of interest which shall vary or be adjusted during the term of the loan in which case the maximum rate of interest permitted on such loans during a month during the term of the loan shall be the greater of the rate announced by the Commissioner in (i) the preceding calendar month or (ii) the calendar month preceding that in which the rate is varied or adjusted.

(d)        Any bank or savings institution organized under the law of North Carolina or of the United States may charge a party to a loan or extension of credit governed by this section a fee for the modification, renewal, extension, or amendment of any terms of the loan or extension of credit, such fee not to exceed the greater of one‑quarter of one percent (1/4 of 1%) of the balance outstanding at the time of the modification, renewal, extension, or amendment of terms, or fifty dollars ($50.00).

(e)        Any bank or savings institution organized under the law of North Carolina or of the United States may charge a party to a loan or extension of credit not secured by real property governed by this section an origination fee not to exceed the greater of one‑quarter of one percent (1/4 of 1%) of the outstanding balance or fifty dollars ($50.00).

(f)         This section shall not be construed to limit fees on loans or extensions of credit in excess of three hundred thousand dollars ($300,000). (1969, c. 1303, s. 1; 1977, c. 778, ss. 1, 3; c. 779, s. 1; 1979, c. 138, s. 1; 1981, c. 465, s. 1; c. 934, s. 1; 1985, c. 663, s. 1; 1991, c. 506, s. 2; 1998‑119, s. 1; 1999‑75, s. 1.)



§ 24-1.1A. Contract rates on home loans secured by first mortgages or first deeds of trust.

§ 24‑1.1A.  Contract rates on home loans secured by first mortgages or first deeds of trust.

(a)        Notwithstanding any other provision of this Chapter, but subject to the provisions of G.S. 24‑1.1E, parties to a home loan may contract in writing as follows:

(1)        Where the principal amount is ten thousand dollars ($10,000) or more the parties may contract for the payment of interest as agreed upon by the parties;

(2)        Where the principal amount is less than ten thousand dollars ($10,000) the parties may contract for the payment of interest as agreed upon by the parties, if the lender is either (i) approved as a mortgagee by the Secretary of Housing and Urban Development, the Federal Housing Administration, the Department of Veterans Affairs, a national mortgage association or any federal agency; or (ii) a local or foreign bank, savings and loan association or service corporation wholly owned by one or more savings and loan associations and permitted by law to make home loans, credit union or insurance company; or (iii) a State or federal agency;

(3)        Where the principal amount is less than ten thousand dollars ($10,000) and the lender is not a lender described in the preceding subdivision (2) the parties may contract for the payment of interest not in excess of sixteen percent (16%) per annum.

(4)        Notwithstanding any other provision of law, where the lender is an affiliate operating in the same office or subsidiary operating in the same office of a licensee under the North Carolina Consumer Finance Act, the lender may charge interest to be computed only on the following basis: monthly on the outstanding principal balance at a rate not to exceed the rate provided in this subdivision.

On the fifteenth day of each month, the Commissioner of Banks shall announce and publish the maximum rate of interest permitted by this subdivision. Such rate shall be the latest published noncompetitive rate for U.S. Treasury bills with a six‑month maturity as of the fifteenth day of the month plus six percent (6%), rounded upward or downward, as the case may be, to the nearest one‑half of one percent (1/2 of 1%) or fifteen percent (15%), whichever is greater. If there is no nearest one‑half of one percent (1/2 of 1%), the Commissioner shall round downward to the lower one‑half of one percent (1/2 of 1%). The rate so announced shall be the maximum rate permitted for the term of loans made under this section during the following calendar month when the parties to such loans have agreed that the rate of interest to be charged by the lender and paid by the borrower shall not vary or be adjusted during the term of the loan. The parties to a loan made under this section may agree to a rate of interest which shall vary or be adjusted during the term of the loan in which case the maximum rate of interest permitted on such loans during a month during the term of the loan shall be the rate announced by the Commissioner in the preceding calendar month.

An affiliate operating in the same office or subsidiary operating in the same office of a licensee under the North Carolina Consumer Finance Act may not make a home loan for a term in excess of six (6) months which provides for a balloon payment. For purposes of this subdivision, a balloon payment means any scheduled payment that is more than twice as large as the average of earlier scheduled payments. This subsection does not apply to equity lines of credit as defined in G.S. 45‑81.

(a1)      Subject to federal requirements, when a natural person applies for a home loan primarily for personal, family, or household purposes, the lender shall comply with the provisions of this subsection.

(1)        Not later than the date of the home loan closing or three business days after the lender receives an application for a home loan, whichever is earlier, the lender shall deliver or mail to the applicant information and examples of amortization of home loans reflecting various terms in a form made available by the Commissioner of Banks. The Commissioner of Banks shall develop and make available to home loan lenders materials necessary to satisfy the provisions of this subsection.

(2)        Not later than three business days after the home loan closing, the lender shall deliver or mail to the borrower an amortization schedule for the borrower's home loan. Provided, however, that a lender shall not be required to provide an amortization schedule unless the loan is a fixed rate home loan that requires the borrower to make regularly scheduled periodic amortizing payments of principal and interest; and provided further that, with respect to a construction/permanent home loan, the amortization schedule must be provided only with respect to the permanent portion of the home loan during which amortization occurs.

(3)        If the home loan transaction involves more than one natural person, the lender may deliver or mail the materials required by this subsection to any one or more of such persons.

(4)        This subsection does not apply if the home loan applicant is not a natural person or if the home loan is for a purpose other than a personal, family, or household purpose.

(b)        Except as provided in subdivision (1) of this subsection, a lender and a borrower may agree on any terms as to the prepayment of a home loan.

(1)        No prepayment fees or penalties shall be contracted by the borrower and lender with respect to any home loan in which: (i) the principal amount borrowed is one hundred fifty thousand dollars ($150,000) or less, (ii) the borrower is a natural person, (iii) the debt is incurred by the borrower primarily for personal, family, or household purposes, and (iv) the loan is secured by a first mortgage or first deed of trust on real estate upon which there is located or there is to be located a structure or structures designed principally for occupancy of from one to four families which is or will be occupied by the borrower as the borrower's principal dwelling.

(2)        The limitations on prepayment fees and penalties contained in subdivision (b)(1) of this section shall not apply to the extent state law limitations on prepayment fees and penalties are preempted by federal law or regulation.

(c)        If the home loan is one described in subdivision (a)(1) or subdivision (a)(2) of this section, the lender may charge the borrower the following fees and charges in addition to interest and other fees and charges as permitted in this section and late payment charges as permitted in G.S. 24‑10.1:

(1)        At or before loan closing, the lender may charge such of the following fees and charges as may be agreed upon by the parties notwithstanding the provisions of any State law, other than G.S. 24‑1.1E, limiting the amount of such fees or charges:

a.         Loan application, origination, commitment, and interest rate lock fees;

a1.       Fees to administer a construction loan or a construction/permanent loan, including inspection fees and loan conversion fees;

b.         Discount points, but only to the extent the discount points are paid for the purpose of reducing, and in fact result in a bona fide reduction of the interest rate or time‑price differential;

c.         Assumption fees to the extent permitted by G.S. 24‑10(d);

d.         Appraisal fees to the extent permitted by G.S. 24‑10(h);

e.         Fees and charges to the extent permitted by G.S. 24‑8(d); and

f.          Additional fees and charges, however individually or collectively denominated, payable to the lender which, in the aggregate, do not exceed the greater of (i) one quarter of one percent (1/4 of 1%) of the principal amount of the loan, or (ii) one hundred fifty dollars ($150.00).

(2)        Except as provided in subsection (g) of this section with respect to the deferral of loan payments, upon modification, renewal, extension, or amendment of any of the terms of a home loan, the lender may charge such of the following fees and charges as may be agreed upon by the parties notwithstanding the provisions of any State law, other than G.S. 24‑1.1E, limiting the amount of such fees or charges:

a.         Discount points, but only to the extent the discount points are paid for the purpose of reducing, and in fact result in a bona fide reduction of, the interest rate or time‑price differential;

a1.       Fees which do not exceed one quarter of one percent (1/4 of 1%) of the principal amount of the loan if the principal amount of the loan is less than one hundred fifty thousand dollars ($150,000), or one percent of the principal amount of the loan if the principal amount of the loan is one hundred fifty thousand dollars ($150,000) or more, for the conversion of a variable interest rate loan to a fixed interest rate loan, of a fixed interest rate loan to a variable interest rate loan, of a closed‑end loan to an open‑end loan, or of an open‑ended loan to a closed‑end loan;

b.         Assumption fees to the extent permitted by G.S. 24‑10(d);

c.         Appraisal fees to the extent permitted by G.S. 24‑10(h);

d.         Fees and charges to the extent permitted by G.S. 24‑8(d); and

e.         If no fees are charged under subdivision (c)(2)b. of this section, additional fees and charges, however individually or collectively denominated, payable to the lender which, in the aggregate, do not exceed the greater of (i) one quarter of one percent (1/4 of 1%) of the balance outstanding at the time of the modification, renewal, extension, or amendment of terms, or (ii) one hundred fifty dollars ($150.00). The fees and charges permitted by this sub‑subdivision may be charged only pursuant to a written agreement which states the amount of the fee or charge and is made at the time of the specific modification, renewal, extension, or amendment, or at the time the specific modification, renewal, extension, or amendment is requested.

(c1)      No lender on home loans under subdivision (a)(3) of this section may charge or receive any interest, fees, charges, or discount points other than: (i) to the extent permitted by G.S. 24‑8(d), sums for the payment of bona fide loan‑related goods, products, and services provided or to be provided by third parties and sums for the payment of taxes, filing fees, recording fees, and other charges and fees, paid or to be paid to public officials; (ii) interest as permitted in subdivision (a)(3) of this section; and (iii) late payment charges to the extent permitted by G.S. 24‑10.1.

(c2)      No lender on home loans under subdivision (a)(4) of this section may charge or receive any interest, fees, charges, or discount points other than: (i) the fees described in G.S. 24‑10; (ii) to the extent permitted by G.S. 24‑8(d), sums for the payment of bona fide loan‑related goods, products, and services provided or to be provided by third parties and sums for the payment of taxes, filing fees, recording fees, and other charges and fees, paid or to be paid to public officials; (iii) interest as permitted in subdivision (a)(4) of this section; and (iv) late payment charges to the extent permitted by G.S. 24‑10.1.

(d)        The loans or investments regulated by G.S. 53‑45 shall not be subject to the provisions of this section.

(e)        The term "home loan" shall mean a loan, other than an open‑end credit plan, where the principal amount is less than three hundred thousand dollars ($300,000) secured by a first mortgage or first deed of trust on real estate upon which there is located or there is to be located one or more single‑family dwellings or dwelling units.

(f)         Any home loan obligation existing before June 13, 1977, shall be construed with regard to the law existing at the time the home loan or commitment to lend was made and this act shall only apply to home loans or loan commitments made from and after June 13, 1977; provided, however, that variable rate home loan obligations executed prior to April 3, 1974, which by their terms provide that the interest rate shall be decreased and may be increased in accordance with a stated cost of money formula or other index shall be enforceable according to the terms and tenor of said written obligations.

(g)        The parties to a home loan governed by subdivision (a)(1) or (2) of this section may contract to defer the payment of all or part of one or more unpaid installments and for payment of interest on deferred interest as agreed upon by the parties. The parties may agree that deferred interest may be added to the principal balance of the loan. This subsection shall not be construed to limit payment of interest upon interest in connection with other types of loans. Except as restricted by G.S. 24‑1.1E, the lender may charge deferral fees as may be agreed upon by the parties to defer the payment of one or more unpaid installments. If the home loan is of a type described in subdivision (1) of this subsection, the deferral fees shall be subject to the limitations set forth in subdivision (2) of this subsection:

(1)        A home loan will be subject to the deferral fee limitations set forth in subdivision (2) of this subsection if:

a.         The borrower is a natural person;

b.         The debt is incurred by the borrower primarily for personal, family, or household purposes; and

c.         The loan is secured by a first mortgage or first deed of trust on real estate upon which there is located or there is to be located a structure or structures designed principally for occupancy of from one to four families which is or will be occupied by the borrower as the borrower's principal dwelling.

(2)        Deferral fees for home loans identified in subdivision (1) of this subsection shall be subject to the following limitations:

a.         Deferral fees may be charged only pursuant to an agreement which states the amount of the fee and is made at the time of the specific deferral or at the time the specific deferral is requested; provided, that if the agreement relates to an installment which is then past due for 15 days or more, the agreement must be in writing and signed by at least one of the borrowers. For purposes of this subdivision an agreement will be considered a signed writing if the lender receives from at least one of the borrowers a facsimile or computer‑generated message confirming or otherwise accepting the agreement.

b.         Deferral fees may not exceed the greater of five percent (5%) of each installment deferred or fifty dollars ($50.00), multiplied by the number of complete months in the deferral period. A month shall be measured from the date an installment is due. The deferral period is that period during which no payment is required or made as measured from the date on which the deferred installment would otherwise have been due to the date the next installment is due under the terms of the note or the deferral agreement.

c.         If a deferral fee has once been imposed with respect to a particular installment, no deferral fee may be imposed with respect to any future payment which would have been timely and sufficient but for the previous deferral.

d.         If a deferral fee is charged pursuant to a deferral agreement, a late charge may be imposed with respect to the deferred payment only if the amount deferred is not paid when due under the terms of the deferral agreement and no new deferral agreement is entered into with respect to that installment.

e.         A lender may charge a deferral fee under this subsection for deferring the payment of all or part of one or more regularly scheduled payments, regardless of whether the deferral results in an extension of the loan maturity date or the date a balloon payment is due. A modification or extension of the loan maturity date or the date a balloon payment is due which is not incident to the deferral of a regularly scheduled payment shall be considered a modification or extension subject to the provisions of subdivision (c)(2) of this section.

(h)        The parties to a home loan governed by subdivision (a)(1) or (2) of this section may agree in writing to a mortgage or deed of trust which provides that periodic payments may be graduated during parts of or over the entire term of the loan. The parties to such a loan may also agree in writing to a mortgage or deed of trust which provides that periodic disbursements of part of the loan proceeds may be made by the lender over a period of time agreed upon by the parties, or over a period of time agreed upon by the parties ending with the death of the borrower(s). Such mortgages or deeds of trust may include provisions for adding deferred interest to principal or otherwise providing for charging of interest on deferred interest as agreed upon by the parties. This subsection shall not be construed to limit other types of mortgages or deeds of trust or methods or plans of disbursement or repayment of loans that may be agreed upon by the parties.

(i)         Nothing in this section shall be construed to authorize or prohibit a lender, a borrower, or any other party to pay compensation to a mortgage broker or a mortgage banker for services provided by the mortgage broker or the mortgage banker in connection with a home loan. (1973, c. 1119, ss. 1, 2; 1975, c. 260, s. 1; 1977, c. 542, ss. 1, 2; 1979, c. 362; 1983, c. 126, s. 4; 1985, c. 154, s. 1; c. 381, ss. 1, 2; 1987, c. 444, ss. 1, 3, 4; c. 853, s. 4; 1989, c. 17, ss. 13, 14; 1999‑332, s. 1; 2000‑140, ss. 40(a), 40(b); 2001‑340, s. 1; 2001‑413, s. 9; 2001‑487, s. 56.)



§ 24-1.1B. Repealed by Session Laws 1979, c. 335.

§ 24‑1.1B.  Repealed by Session Laws 1979, c. 335.



§ 24-1.1C: Repealed by Session Laws 1998-119, s. 2.

§ 24‑1.1C:  Repealed by Session Laws 1998‑119, s.  2.



§ 24-1.1D. Expired.

§ 24‑1.1D.  Expired.



§ 24-1.1E. Restrictions and limitations on high-cost home loans.

§ 24‑1.1E.  Restrictions and limitations on high‑cost home loans.

(a)        Definitions.  The following definitions apply for the purposes of this section:

(1)        "Affiliate" means any company that controls, is controlled by, or is under common control with another company, as set forth in the Bank Holding Company Act of 1956 (12 U.S.C. § 1841 et seq.), as amended from time to time.

(2)        "Annual percentage rate" means the annual percentage rate for the loan calculated according to the provisions of the federal Truth‑in‑Lending Act (15 U.S.C. § 1601, et seq.), and the regulations promulgated thereunder by the Federal Reserve Board (as said Act and regulations are amended from time to time).

(3)        "Bona fide loan discount points" means loan discount points knowingly paid by the borrower for the purpose of reducing, and which in fact result in a bona fide reduction of, the interest rate or time‑price differential applicable to the loan, provided the amount of the interest rate reduction purchased by the discount points is reasonably consistent with established industry norms and practices for secondary mortgage market transactions.

(4)        A "high‑cost home loan" means a loan other than a reverse mortgage transaction in which:

a.         The principal amount of the loan (or, in the case of an open‑end credit plan, the borrower's initial maximum credit limit) does not exceed the lesser of (i) the conforming loan size limit for a single‑family dwelling as established from time to time by Fannie Mae, or (ii) three hundred thousand dollars ($300,000);

b.         The borrower is a natural person;

c.         The debt is incurred by the borrower primarily for personal, family, or household purposes;

d.         The loan is secured by either (i) a security interest in a manufactured home (as defined in G.S. 143‑147(7)) which is or will be occupied by the borrower as the borrower's principal dwelling, or (ii) a mortgage or deed of trust on real estate upon which there is located or there is to be located a structure or structures designed principally for occupancy of from one to four families which is or will be occupied by the borrower as the borrower's principal dwelling; and

e.         The terms of the loan exceed one or more of the thresholds as defined in subdivision (6) of this section.

(4a)      "Mortgage broker" is as defined in G.S. 53‑243.01.

(5)        "Points and fees" is defined as provided in this subdivision.

a.         The term includes all of the following:

1.         All items paid by a borrower at or before closing and that are required to be disclosed under sections 226.4(a) and 226.4(b) of Title 12 of the Code of Federal Regulations, as amended from time to time, except interest or the time‑price differential.

2.         All charges paid by a borrower at or before closing and that are for items listed under section 226.4(c)(7) of Title 12 of the Code of Federal Regulations, as amended from time to time, but only if the lender receives direct or indirect compensation in connection with the charge or the charge is paid to an affiliate of the lender; otherwise, the charges are not included within the meaning of the phrase "points and fees".

3.         To the extent not otherwise included in sub‑subdivision a.1. or a.2. of this subdivision, all compensation paid from any source to a mortgage broker, including compensation paid to a mortgage broker in a table‑funded transaction. A bona fide sale of a loan in the secondary mortgage market shall not be considered a table‑funded transaction, and a table‑funded transaction shall not be considered a secondary market transaction.

4.         The maximum prepayment fees and penalties which may be charged or collected under the terms of the loan documents.

b.         Notwithstanding the remaining provisions of this subdivision, the term does not include (i) taxes, filing fees, recording and other charges and fees paid or to be paid to public officials for determining the existence of or for perfecting, releasing, or satisfying a security interest; and (ii) fees paid to a person other than a lender or an affiliate of the lender or to the mortgage broker or an affiliate of the mortgage broker for the following: fees for tax payment services; fees for flood certification; fees for pest infestation and flood determinations; appraisal fees; fees for inspections performed prior to closing; credit reports; surveys; attorneys' fees (if the borrower has the right to select the attorney from an approved list or otherwise); notary fees; escrow charges, so long as not otherwise included under sub‑subdivision a. of this subdivision; title insurance premiums; and premiums for insurance against loss or damage to property, including hazard insurance and flood insurance premiums, provided that the conditions in section 226.4(d)(2) of Title 12 of the Code of Federal Regulations are met.

c.         For open‑end credit plans, the term includes those points and fees described in sub‑subdivisions a.1. through a.3. of this subdivision, plus (i) the minimum additional fees the borrower would be required to pay to draw down an amount equal to the total loan amount, and (ii) the maximum prepayment fees and penalties which may be charged or collected under the terms of the loan documents.

(5a)      A "table‑funded transaction" is a loan transaction closed by a mortgage broker in the mortgage broker's own name with funds advanced by a person other than the mortgage broker in which the loan is assigned contemporaneously or within one business day of the funding of the loan to the person that advanced the funds.

(6)        "Thresholds" means:

a.         Without regard to whether the loan transaction is or may be a "residential mortgage transaction" (as the term "residential mortgage transaction" is defined in section 226.2(a)(24) of Title 12 of the Code of Federal Regulations, as amended from time to time), the annual percentage rate of the loan at the time the loan is consummated is such that the loan is considered a "mortgage" under section 152 of the Home Ownership and Equity Protection Act of 1994 (Pub. Law 103‑25, [15 U.S.C. § 1602(aa)]), as the same may be amended from time to time, and regulations adopted pursuant thereto by the Federal Reserve Board, including section 226.32 of Title 12 of the Code of Federal Regulations, as the same may be amended from time to time;

b.         The total points and fees,  as defined in G.S. 24‑1.1E(a)(5), exceed five percent (5%) of the total loan amount if the total loan amount is twenty thousand dollars ($20,000) or more, or (ii) the lesser of eight percent (8%) of the total loan amount or one thousand dollars ($1,000), if the total loan amount is less than twenty thousand dollars ($20,000); provided, the following discount points and prepayment fees and penalties shall be excluded from the calculation of the total points and fees payable by the borrower:

1.         Up to and including two bona fide loan discount points payable by the borrower in connection with the loan transaction, but only if the interest rate from which the loan's interest rate will be discounted does not exceed by more than one percentage point (1%) the required net yield for a 90‑day standard mandatory delivery commitment for a reasonably comparable loan from either Fannie Mae or the Federal Home Loan Mortgage Corporation, whichever is greater;

2.         Up to and including one bona fide loan discount point payable by the borrower in connection with the loan transaction, but only if the interest rate from which the loan's interest rate will be discounted does not exceed by more than two percentage points (2%) the required net yield for a 90‑day standard mandatory delivery commitment for a reasonably comparable loan from either Fannie Mae or the Federal Home Loan Mortgage Corporation, whichever is greater;

3.         For a closed‑end loan, prepayment fees and penalties which may be charged or collected under the terms of the loan documents which do not exceed one percent (1%) of the amount prepaid, provided the loan documents do not permit the lender to charge or collect any prepayment fees or penalties more than 30 months after the loan closing;

4.         For an open‑end credit plan, prepayment fees and penalties which may be charged or collected under the terms of the loan documents which do not exceed one percent (1%) of the amount prepaid, provided the loan documents do not permit the lender to charge or collect any prepayment fees or penalties more than (i) 30 months after the loan closing if the borrower has no right or option under the loan documents to repay all or any portion of the outstanding balance of the open‑end credit plan at a fixed interest rate over a specified period of time or, (ii) if the borrower has a right or option under the loan documents to repay all or any portion of the outstanding balance of the open‑end credit plan at a fixed interest rate over a specified period of time, 30 months after the date the borrower voluntarily exercises that right or option; or

c.         If the loan is a closed‑end loan, the loan documents permit the lender to charge or collect prepayment fees or penalties more than 30 months after the loan closing or which exceed, in the aggregate, more than two percent (2%) of the amount prepaid. If the loan is an open‑end credit plan, the loan documents permit the lender to charge or collect prepayment fees or penalties (i) more than 30 months after the loan closing if the borrower has no right or option under the loan documents to repay all or any portion of the outstanding balance of the open‑end credit plan at a fixed interest rate over a specified period of time or, (ii) if the borrower has a right or option under the loan documents to repay all or any portion of the outstanding balance of the open‑end credit plan at a fixed interest rate over a specified period of time, more than 30 months after the date the borrower voluntarily exercises that right or option, or (iii) which exceed, in the aggregate, more than two percent (2%) of the amount prepaid.

(7)        For a closed‑end loan, "total loan amount" has the same meaning as the term "total loan amount" as used in section 226.32 of Title 12 of the Code of Federal Regulations, and shall be calculated in accordance with the Federal Reserve Board's Official Staff Commentary thereto. For an open‑end credit plan, "total loan amount" means the borrower's initial maximum credit limit.

(b)        Limitations.  A high‑cost home loan shall be subject to the following limitations:

(1)        No call provision.  No high‑cost home loan may contain a provision which permits the lender, in its sole discretion, to accelerate the indebtedness. This provision does not apply when repayment of the loan has been accelerated by default, pursuant to a due‑on‑sale provision, or pursuant to some other provision of the loan documents unrelated to the payment schedule.

(2)        No balloon payment.  No high‑cost home loan may contain a scheduled payment that is more than twice as large as the average of earlier scheduled payments. This provision does not apply when the payment schedule is adjusted to the seasonal or irregular income of the borrower.

(3)        No negative amortization.  No high‑cost home loan may contain a payment schedule with regular periodic payments that cause the principal balance to increase.

(4)        No increased interest rate.  No high‑cost home loan may contain a provision which increases the interest rate after default. This provision does not apply to interest rate changes in a variable rate loan otherwise consistent with the provisions of the loan documents, provided the change in the interest rate is not triggered by the event of default or the acceleration of the indebtedness.

(5)        No advance payments.  No high‑cost home loan may include terms under which more than two periodic payments required under the loan are consolidated and paid in advance from the loan proceeds provided to the borrower.

(6)        No modification or deferral fees.  A lender may not charge a borrower any fees to modify, renew, extend, or amend a high‑cost home loan or to defer any payment due under the terms of a high‑cost home loan.

(c)        Prohibited Acts and Practices.  The following acts and practices are prohibited in the making of a high‑cost home loan:

(1)        No lending without home‑ownership counseling.  A lender may not make a high‑cost home loan without first receiving certification from a counselor approved by the North Carolina Housing Finance Agency that the borrower has received counseling on the advisability of the loan transaction and the appropriate loan for the borrower.

(2)        No lending without due regard to repayment ability.  As used in this subsection, the term "obligor" refers to each borrower, co‑borrower, cosigner, or guarantor obligated to repay a loan. A lender may not make a high‑cost home loan unless the lender reasonably believes at the time the loan is consummated that one or more of the obligors, when considered individually or collectively, will be able to make the scheduled payments to repay the obligation based upon a consideration of their current and expected income, current obligations, employment status, and other financial resources (other than the borrower's equity in the dwelling which secures repayment of the loan). An obligor shall be presumed to be able to make the scheduled payments to repay the obligation if, at the time the loan is consummated, the obligor's total monthly debts, including amounts owed under the loan, do not exceed fifty percent (50%) of the obligor's monthly gross income as verified by the credit application, the obligor's financial statement, a credit report, financial information provided to the lender by or on behalf of the obligor, or any other reasonable means; provided, no presumption of inability to make the scheduled payments to repay the obligation shall arise solely from the fact that, at the time the loan is consummated, the obligor's total monthly debts (including amounts owed under the loan) exceed fifty percent (50%) of the obligor's monthly gross income.

(3)        No financing of fees or charges.  In making a high‑cost home loan, a lender may not directly or indirectly finance:

a.         Any prepayment fees or penalties payable by the borrower in a refinancing transaction if the lender or an affiliate of the lender is the noteholder of the note being refinanced;

b.         Any points and fees; or

c.         Any other charges payable to third parties.

(4)        No benefit from refinancing existing high‑cost home loan with new high‑cost home loan.  A lender may not charge a borrower points and fees in connection with a high‑cost home loan if the proceeds of the high‑cost home loan are used to refinance an existing high‑cost home loan held by the same lender as noteholder.

(5)        Restrictions on home‑improvement contracts.  A lender may not pay a contractor under a home‑improvement contract from the proceeds of a high‑cost home loan other than (i) by an instrument payable to the borrower or jointly to the borrower and the contractor, or (ii) at the election of the borrower, through a third‑party escrow agent in accordance with terms established in a written agreement signed by the borrower, the lender, and the contractor prior to the disbursement.

(6)        No shifting of liability.  A lender is prohibited from shifting any loss, liability, or claim of any kind to the closing agent or closing attorney for any violation of this section.

(d)        Unfair and Deceptive Acts or Practices.  Except as provided in subsection (e) of this section, the making of a high‑cost home loan which violates any provisions of subsection (b) or (c) of this section is hereby declared usurious in violation of the provisions of this Chapter and unlawful as an unfair or deceptive act or practice in or affecting commerce in violation of the provisions of G.S. 75‑1.1. The provisions of this section shall apply to any person who in bad faith attempts to avoid the application of this section by (i) the structuring of a loan transaction as an open‑end credit plan for the purpose and with the intent of evading the provisions of this section when the loan would have been a high‑cost home loan if the loan had been structured as a closed‑end loan, or (ii) dividing any loan transaction into separate parts for the purpose and with the intent of evading the provisions of this section, or (iii) any other such subterfuge. The Attorney General, the Commissioner of Banks, or any party to a high‑cost home loan may enforce the provisions of this section. Any person seeking damages or penalties under the provisions of this section may recover damages under either this Chapter or Chapter 75, but not both.

(e)        Corrections and Unintentional Violations.  A lender in a high‑cost home loan who, when acting in good faith, fails to comply with subsections (b) or (c) of this section, will not be deemed to have violated this section if the lender establishes that either:

(1)        Within 30 days of the loan closing and prior to the institution of any action under this section, the borrower is notified of the compliance failure, appropriate restitution is made, and whatever adjustments are necessary are made to the loan to either, at the choice of the borrower, (i) make the high‑cost home loan satisfy the requirements of subsections (b) and (c) of this section, or (ii) change the terms of the loan in a manner beneficial to the borrower so that the loan will no longer be considered a high‑cost home loan subject to the provisions of this section; or

(2)        The compliance failure was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid such errors, and within 60 days after the discovery of the compliance failure and prior to the institution of any action under this section or the receipt of written notice of the compliance failure, the borrower is notified of the compliance failure, appropriate restitution is made, and whatever adjustments are necessary are made to the loan to either, at the choice of the borrower, (i) make the high‑cost home loan satisfy the requirements of subsections (b) and (c) of this section, or (ii) change the terms of the loan in a manner beneficial to the borrower so that the loan will no longer be considered a high‑cost home loan subject to the provisions of this section. Examples of a bona fide error include clerical, calculation, computer malfunction and programming, and printing errors. An error of legal judgment with respect to a person's obligations under this section is not a bona fide error.

(f)         Severability.  The provisions of this section shall be severable, and if any phrase, clause, sentence, or provision is declared to be invalid or is preempted by federal law or regulation, the validity of the remainder of this section shall not be affected thereby. If any provision of this section is declared to be inapplicable to any specific category, type, or kind of points and fees, the provisions of this section shall nonetheless continue to apply with respect to all other points and fees.

(g)        A mortgage broker who brokers a high‑cost home loan that violates any provisions of subsection (b) or (c) of this section shall be jointly and severally liable with the lender.  (1999‑332, s. 2; 2000‑140, s. 40.1; 2001‑487, s. 14(a); 2003‑401, s. 3; 2007‑352, ss. 1‑3; 2008‑227, s. 2; 2008‑228, s. 15; 2009‑457, s. 1.)



§ 24-1.1F. Rate spread home loans.

§ 24‑1.1F.  Rate spread home loans.

(a)        Definitions.  The following definitions apply for purposes of this section:

(1)        Annual percentage rate.  The annual percentage rate for the loan calculated according to the provisions of the federal Truth‑in‑Lending Act (15 U.S.C. § 1601, et seq.) and the regulations promulgated thereunder by the Federal Reserve Board, as that Act and regulations are amended from time to time.

(2)        Average prime offer rate.  An annual percentage rate published by the Federal Reserve Board and that is derived from average interest rates, points, and other loan pricing terms currently offered to consumers by a representative sample of creditors for mortgage transactions that have low‑risk pricing characteristics.

(3)        Repealed by Session Laws 2009‑457, s. 2, effective October 1, 2009.

(4)        Mortgage broker.  A mortgage broker as defined in G.S. 53‑243.01.

(5),(6)  Repealed by Session Laws 2009‑457, s. 2, effective October 1, 2009.

(7)        Rate spread home loan.  A loan in which all the following apply:

a.         The loan is not (i) an equity line of credit as defined in G.S. 24‑9, (ii) a construction loan as defined in G.S. 24‑10, (iii) a reverse mortgage transaction, or (iv) a bridge loan with a term of 12 months or less, such as a loan to purchase a new dwelling where the borrower plans to sell a current dwelling within 12 months.

b.         The borrower is a natural person.

c.         The debt is incurred by the borrower primarily for personal, family, or household purposes.

d.         The principal amount of the loan does not exceed the conforming loan size limit for a single‑family dwelling as established from time to time by Fannie Mae.

e.         The loan is secured by (i) a security interest in a manufactured home, as defined in G.S. 143‑145, in the State which is or will be occupied by the borrower as the borrower's principal dwelling, (ii) a mortgage or deed of trust on real property in the State upon which there is located an existing structure designed principally for occupancy of from one to four families that is or will be occupied by the borrower as the borrower's principal dwelling, or (iii) a mortgage or deed of trust on real property in the State upon which there is to be constructed using the loan proceeds a structure or structures designed principally for occupancy of from one to four families which, when completed, will be occupied by the borrower as the borrower's principal dwelling.

f.          The loan's annual percentage rate exceeds each of the following:

1.         The average prime offer rate for a comparable transaction as of the date the interest rate for the loan is set by (i) one and one‑half percentage points (1.5%) or more, if the loan is secured by a first lien mortgage or deed of trust or (ii) three and one‑half percentage points (3.5%) or more, if the loan is secured by a subordinate lien mortgage or deed of trust.

2.         The conventional mortgage rate by (i) one and three‑quarters percentage points (1.75%) or more, if the loan is secured by a first lien mortgage or deed of trust, or (ii) three and three‑quarters percentage points (3.75%) or more, if the loan is secured by a subordinate lien mortgage or deed of trust. For purposes of this calculation, the "conventional mortgage rate" means the most recent daily contract interest rate on commitments for fixed‑rate first mortgages published by the Board of Governors of the Federal Reserve System in its Statistical Release H. 15, or any publication that may supersede it, during the week preceding the week in which the interest rate for the loan is set.

3.         The yield on U.S. Treasury securities having comparable periods of maturity by (i) three percentage points (3%) or more, if the loan is secured by a first lien mortgage or deed of trust, or (ii) five percentage points (5%) or more, if the loan is secured by a subordinate lien mortgage or deed of trust. Without regard to whether the loan is subject to or reportable under the provisions of the Home Mortgage Disclosure Act 12 U.S.C. § 2801, et seq. (HMDA), the difference between the annual percentage rate and the yield on Treasury securities having comparable periods of maturity shall be determined using the same procedures and calculation methods applicable to loans that are subject to the reporting requirements of HMDA, as those procedures and calculation methods are amended from time to time, provided that the yield on Treasury securities shall be determined as of the fifteenth day of the month prior to the application for the loan.

(b)        No prepayment fees or penalties shall be charged or collected on a rate spread home loan.

(c)        No lender shall make a rate spread home loan to a borrower based on the value of the borrower's collateral without due regard to the borrower's repayment ability as of consummation, including the borrower's current and reasonably expected income, employment, assets other than the collateral, current obligations, and mortgage‑related obligations. Without regard to whether the loan is a "higher‑priced mortgage loan" as defined in section 226.35 of Title 12 of the Code of Federal Regulations, the methodology and standards for the determination of a borrower's repayment ability set forth in section 226.34(a)(4) of Title 12 of the Code of Federal Regulations and the related Federal Reserve Board's Official Staff Commentary on Regulation Z, as the regulation and commentary may be amended from time to time, shall be applied to determine a lender's compliance with this requirement.

(d)        The making of a rate spread home loan which violates subsection (b) or (c) of this section is hereby declared usurious in violation of the provisions of this Chapter. In addition, any prepayment penalty in violation of this section shall be unenforceable. However, a borrower shall not be entitled to recover twice for the same wrong. The Attorney General, the Commissioner of Banks, or any party to a rate spread home loan may enforce the provisions of this section. This section establishes specific consumer protections in rate spread home loans in addition to other consumer protections that may be otherwise available by law. A mortgage broker who brokers a rate spread home loan that violates the provisions of this section shall be jointly and severally liable with the lender.

(e)        The provisions of this section shall apply to any person who in bad faith attempts to avoid the application of this section by (i) dividing any loan transaction into separate parts for the purpose and with the intent of evading the provisions of this section, or (ii) any other such subterfuge.

(f)         A lender in a rate spread home loan who, when acting in good faith, fails to comply with this section, will not be deemed to have violated this section if the lender establishes that either:

(1)        Within 90 days of the loan closing and prior to the institution of any action against the lender under this section, the borrower was notified of the compliance failure, the lender tendered appropriate restitution, the lender offered, at the borrower's option, either to (i) make the rate spread home loan comply with subsection (b) or (c), or (ii) change the terms of the loan in a manner beneficial to the borrower so that the loan will no longer be considered a rate spread home loan subject to the provisions of this section, and within a reasonable period of time following the borrower's election of remedies, the lender took appropriate action based on the borrower's choice; or

(2)        The compliance failure was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adopted to avoid such errors, and within 120 days after the discovery of the compliance failure and prior to the institution of any action against the lender under this section or the lender's receipt of written notice of the compliance failure, the borrower was notified of the compliance failure, the lender tendered appropriate restitution, the lender offered, at the borrower's option, either to (i) make the rate spread home loan comply with subsection (b) or (c) of this section, or (ii) change the terms of the loan in a manner beneficial to the borrower so that the loan will no longer be considered a rate spread home loan subject to the provisions of this section, and within a reasonable period of time following the borrower's election of remedies, the lender took appropriate action based on the borrower's choice. Examples of a bona fide error include clerical, calculation, computer malfunction and programming, and printing errors. An error of legal judgment with respect to a person's obligations under this section is not a bona fide error.

(g)        The provisions of this section shall be severable, and if any phrase, clause, sentence, or provision is declared to be invalid or is preempted by federal law or regulation, the validity of the remainder of this section shall not be affected thereby.  (2007‑352, s. 4; 2008‑228, s. 16; 2009‑457, s. 2.)



§ 24-1.2: Repealed by Session Laws 1998-119, s. 2.

§ 24‑1.2:  Repealed by Session Laws 1998‑119, s.  2.



§ 24-1.2A. Equity lines of credit.

§ 24‑1.2A.  Equity lines of credit.

(a)        Notwithstanding any other provision of this Chapter, the parties to an equity line of credit, as defined in G.S. 45‑81, may contract in writing for interest at rates which shall not exceed the maximum rates permitted under G.S. 24‑1.1(c); provided, however, that the parties may contract for interest rates which shall be adjustable or variable, so long as for adjustable or variable rate contracts the rate in effect for a given period does not exceed the maximum rate permitted under G.S. 24‑1.1(c) for the same period.

(b)        Fees may be charged on equity lines of credit which in the aggregate, over the life of the contract based on the maximum limit of the line of credit, do not exceed those permitted under G.S. 24‑10. Any lender may charge a party to a loan or extension of credit governed by this section a fee for the modification, renewal, extension, or amendment of any terms of the loan or extension of credit, such fee not to exceed the greater of one‑quarter of one percent (1/4 of 1%) of the balance outstanding at the time of the modification, renewal, extension, or amendment of terms, or fifty dollars ($50.00). (1985, c. 207, s. 1; 1991, c. 506, s. 4; 1998‑119, s. 2.1.)



§ 24-1.3: Repealed by Session Laws 1979, 2nd Session, c. 1302, s. 3.

§ 24‑1.3: Repealed by Session Laws 1979, 2nd Session, c.  1302, s. 3.



§ 24-1.4. Interest rates for savings and loan associations.

§ 24‑1.4.  Interest rates for savings and loan associations.

(a)        Notwithstanding any other provision of law, a savings and loan association domiciled in North Carolina may charge interest or collect fees with respect to any loan to the same extent as if the provisions of section 501 of Public Laws 96‑221, as interpreted by the Federal Home Loan Bank Board prior to the effective date of this section, were still in effect in North Carolina.

(b)        Notwithstanding any other provision of law, any savings and loan association in North Carolina may contract for interest on any loan, purchase money loan, advance, commitment for a loan or forbearance at any rate permitted by federal law to a savings and loan association the accounts of which are insured by the Federal Savings and Loan Insurance Corporation. (1981, c. 282, s. 3; 1983, c. 126, s. 6.)



§ 24-2. Penalty for usury; corporate bonds may be sold below par.

§ 24‑2.  Penalty for usury; corporate bonds may be sold below par.

The taking, receiving, reserving or charging a greater rate of interest than permitted by this chapter or other applicable law, either before or after the interest may accrue, when knowingly done, shall be a forfeiture of the entire interest which the note or other evidence of debt carries with it, or which has been agreed to be paid thereon. And in case a greater rate of interest has been paid, the person or his legal representatives or corporation by whom it has been paid, may recover back twice the amount of interest paid in an action in the nature of action for debt. In any action brought in any court of competent jurisdiction to recover upon any such note or other evidence of debt, it is lawful for the party against whom the action is brought to plead as a counterclaim the penalty above provided for, to wit, twice the amount of interest paid as aforesaid, and also the forfeiture of the entire interest. If security has been given for an usurious loan and the debtor or other person having an interest in the security seeks relief against the enforcement of the security or seeks any other affirmative relief, the debtor or other person having an interest in the security shall not be required to pay or to offer to pay the principal plus legal interest as a condition to obtaining the relief sought but shall be entitled to the advantages provided in this section. Nothing contained in this section or in G.S. 24‑1, however, shall be held or construed to prohibit private corporations from paying a commission on or for the sale of their coupon bonds, nor from selling such bonds for less than the par value thereof. (1876‑7, c. 91; Code, s. 3836; 1895, c. 69; 1903, c. 154; Rev., s. 1951; C.S., s. 2306; 1955, c. 1196; 1959, c. 110; 1969, c. 1303, s. 3.)



§ 24-2.1. Transactions governed by Chapter.

§ 24‑2.1.  Transactions governed by Chapter.

(a)        For purposes of this Chapter, any extension of credit shall be deemed to have been made in this State, and therefore subject to the provisions of this Chapter if the lender offers or agrees in this State to lend to a borrower who is a resident of this State, or if such borrower accepts or makes the offer in this State to borrow, regardless of the situs of the contract as specified therein.

(b)        Any solicitation or communication to lend, oral or written, originating outside of this State, but forwarded to and received in this State by a borrower who is a resident of this State, shall be deemed to be an offer or agreement to lend in this State.

(c)        Any solicitation or communication to borrow, oral or written, originating within this State, from a borrower who is a resident of this State, but forwarded to, and received by a lender outside of this State, shall be deemed to be an acceptance or offer to borrow in this State.

(d)        Any oral or written offer, acceptance, solicitation or communication to lend or borrow, made in this State to, or received in this State from, a borrower who is not a resident of this State shall be subject to the provisions of this Chapter, applicable federal law, law of the situs of the contract, or law of the residence of any such borrower as the parties may elect.

(e)        Any person who acquires a right by contract or by assignment to receive payments under a loan made in this State to an individual or individuals who is a resident of this State at the time of the loan and who benefits from the laws of this State by having the loan secured by real property located in this State is deemed to have consented to the courts of this State having jurisdiction over such person for any claim under this Chapter and for any claim related to the loan instrument.

(f)         The provisions of this section shall be severable and if any phrase, clause, sentence or provision is declared to be invalid, the validity of the remainder of this section shall not be affected thereby.

(g)        It is the paramount public policy of North Carolina to protect North Carolina resident borrowers through the application of North Carolina interest laws. Any provision of this section which acts to interfere in the attainment of that public policy shall be of no effect. (1979, c. 706, s. 3; 1983, c. 126, s. 11; 2007‑351, s. 3.)



§ 24-2.2. Interest on extensions of credit by banks and savings and loan associations; exceptions.

§ 24‑2.2.  Interest on extensions of credit by banks and savings and loan associations; exceptions.

Notwithstanding any other provision of law, banks and savings and loan associations chartered in North Carolina by the State of North Carolina or the federal government shall each be entitled to charge on extensions of credit those interest rates allowed any lender under North Carolina law. Provided, that any extension of credit pursuant to this authority shall be governed by those restrictions or limitations contained in the authorizing statute. Provided further, the authority granted under this section shall not apply to rates provided in Article 15 of Chapter 53, the Consumer Finance Act, nor in Subchapter III of Chapter 54, concerning credit unions. (1983, c. 126, s. 8.)



§ 24-2.3. State opt-out from federal preemption.

§ 24‑2.3.  State opt‑out from federal preemption.

(a)        The provisions of section 501, of United States Public Law 96‑221, as well as any modifications made to date, shall not apply to loans, mortgages, credit sales and advances made in this State.

(b)        Effective July 1, 1995, sections 521‑524 of United States Public Law 96‑221, shall apply to loans, mortgages, credit sales, and advances made in this State on or after that date as if North Carolina had never opted out of sections 521‑524 of United States Public Law 96‑221. (1983, c. 126, s. 1; 1995, c. 387, s. 1.)



§ 24-2.4. Prepayment of a loan if there are no prepayment terms or if the prepayment terms are not in accordance with law.

§ 24‑2.4.  Prepayment of a loan if there are no prepayment terms or if the prepayment terms are not in accordance with law.

A borrower may prepay a loan in whole or in part without penalty where the loan instrument does not explicitly state the borrower's rights with respect to prepayment or where the provisions for prepayment are not in accordance with law. (1985, c. 681, s. 1.)



§ 24-2.5. Mortgage bankers and mortgage brokers.

§ 24‑2.5.  Mortgage bankers and mortgage brokers.

A mortgage broker or a mortgage banker originating a loan in a table‑funded loan transaction in which the mortgage broker or mortgage banker is identified as the original payee of the note shall be considered a lender for purposes of this Chapter. (1999‑332, s. 3.)



§ 24-3. Time from which interest runs.

§ 24‑3.  Time from which interest runs.

Interest is due and payable on instruments, as follows:

(1)        All bonds, bills, notes, bills of exchange, liquidated and settled accounts shall bear interest from the time they become due, provided such liquidated and settled accounts be signed by the debtor, unless it is specially expressed that interest is not to accrue until a time mentioned in the said  writings or securities.

(2)        All bills, bonds, or notes payable on demand shall be held and deemed to be due when demandable by the creditor, and shall bear interest from the time they are demandable, unless otherwise expressed.

(3)        All securities for the payment or delivery of specific articles shall bear interest as moneyed contracts; and the articles shall be rated by the jury at the time they become due.

(4)        Bills of exchange drawn or indorsed in the State, and which have been protested, shall carry interest, not from the date thereof, but from the time of payment therein mentioned. (1786, c. 248, P.R.; 1828, c. 2; R.C., c. 13; Code, ss. 44, 45, 46, 47; Rev., s. 1952; C.S., s. 2307.)



§ 24-4. Obligations due guardians to bear compound interest; rate of interest.

§ 24‑4.  Obligations due guardians to bear compound interest; rate of interest.

Guardians shall have power to lend any portion of the estate of their wards upon bond with sufficient security, to be repaid with interest annually, and all the bonds, notes or other obligations which he shall take as guardian shall bear compound interest, for which he must account, and he may assign the same to the ward on settlement with him. On loans made out of the estate of their wards, guardians may lend at any rate of interest not less than four percent  per annum and not more than the maximum lawful rate. This section shall in no way limit or affect the powers of guardians to make other investments which are now or may hereafter be authorized or permitted by the laws, statutory or otherwise, of the State of North Carolina. (1762, c. 69, P.R.; 1816, c. 925, P.R.; R.C., c. 54, s. 23; 1868‑9, c. 201, s. 29; Code, s. 1592; Rev., s. 1953; C.S., s. 2308; 1943, c. 728; 1969, c. 1303, s. 4.)



§ 24-5. Interest on judgments.

§ 24‑5.  Interest on judgments.

(a)        Actions on Contracts.  In an action for breach of contract, except an action on a penal bond, the amount awarded on the contract bears interest from the date of breach. The fact finder in an action for breach of contract shall distinguish the principal from the interest in the award, and the judgment shall provide that the principal amount bears interest until the judgment is satisfied. If the parties have agreed in the contract that the contract rate shall apply after judgment, then interest on an award in a contract action shall be at the contract rate after judgment; otherwise it shall be at the legal rate. On awards in actions on contracts pursuant to which credit was extended for personal, family, household, or agricultural purposes, however, interest shall be at the lower of the legal rate or the contract rate. For purposes of this section, "after judgment" means after the date of entry of judgment under G.S. 1A‑1, Rule 58.

(a1)      Actions on Penal Bonds.  In an action on a penal bond, the amount of the judgment, except the costs, shall bear interest at the legal rate from the date of entry of judgment under G.S. 1A‑1, Rule 58, until the judgment is satisfied.

(b)        Other Actions.  In an action other than contract, any portion of a money judgment designated by the fact finder as compensatory damages bears interest from the date the action is commenced until the judgment is satisfied. Any other portion of a money judgment in an action other than contract, except the costs, bears interest from the date of entry of judgment under G.S. 1A‑1, Rule 58, until the judgment is satisfied. Interest on an award in an action other than contract shall be at the legal rate. (1786, c. 253, P.R.; 1789, c. 314, s. 4, P.R.; 1807, c. 721, P.R.; R.C., c. 31, s. 90; Code, s. 530; Rev., s. 1954; C.S., s. 2309; 1981, c. 327, s. 1; 1985, c. 214, s. 1; 1987, c. 758; 1999‑384, s. 1; 2000‑133, s. 8; 2003‑59, s. 4.)



§ 24-6. Clerk to ascertain interest upon default judgment on bond, covenant, bill, note or signed account.

§ 24‑6.  Clerk to ascertain interest upon default judgment on bond, covenant, bill, note or signed account.

When a suit is instituted on a single bond, a covenant for the payment of money, bill of exchange, promissory note, or a signed account, and the defendant does not plead to issue thereon, upon judgment, the clerk of the court shall ascertain the interest due by law, without a writ of inquiry, and the amount shall be included in the final judgment of the court as damages, which judgment shall be rendered therein in the manner prescribed by § 24‑5. (1797, c. 475, P.R.; R.C., c. 31, s. 91; Code, s. 531; Rev., s. 1956; C.S., s. 2310.)



§ 24-7. Interest from verdict to judgment added as costs.

§ 24‑7.  Interest from verdict to judgment added as costs.

Except with respect to compensatory damages in actions other than contract as provided in G.S. 24‑5, when the judgment is for the recovery of money, interest from the time of the verdict or report until judgment is finally entered shall be computed by the clerk and added to the costs of the party entitled thereto. (Code, s. 529; Rev., s. 1955; C.S., s. 2311; 1981, c. 327, s. 2.)



§ 24-8. Loans not in excess of $300,000; what interest, fees and charges permitted.

§ 24‑8.  Loans not in excess of $300,000; what interest, fees and charges permitted.

(a)        If the principal amount of a loan is less than three hundred thousand dollars ($300,000), no lender shall charge or receive from any borrower or require in connection with any loan any borrower, directly or indirectly, to pay, deliver, transfer, or convey or otherwise confer upon or for the benefit of the lender or any other person, firm, or corporation any sum of money, thing of value, or other consideration other than that which is pledged as security or collateral to secure the repayment of the full principal of the loan, together with fees and interest provided for in this Chapter or Chapter 53 of the General Statutes.

(b)        Repealed by Session Laws 2003‑401, s. 2, effective October 1, 2003, and applicable to contracts entered into or renewed on or after that date.

(c)        The provisions of this section shall not prevent a borrower from selling, transferring, or conveying property other than security or collateral to any person, firm, or corporation for a fair consideration so long as such transaction is not made a condition or requirement for any loan.

(d)        Notwithstanding any contrary provision of State law, any lender may collect money from the borrower for the payment of (i) bona fide loan‑related goods, products, and services provided or to be provided by third parties, (ii) taxes, filing fees, recording fees, and other charges and fees paid or to be paid to public officials, and (iii) fees payable to the federal government, any state or local government or any federal, state, or local governmental agency in connection with a loan made pursuant to a loan program sponsored by or offered through the federal government, any state or local government or any federal, state or local government agency, including loan guarantee and tax credit programs. No third party shall charge or receive (i) any unreasonable compensation for loan‑related goods, products, and services, or (ii) any compensation for which no loan‑related goods and products are provided or for which no or only nominal loan‑related services are performed. Loan‑related goods, products, and services include fees for tax payment services, fees for flood certification, fees for pest‑infestation determinations, mortgage brokers' fees, appraisal fees, inspection fees, environmental assessment fees, fees for credit report services, assessments, costs of upkeep, surveys, attorneys' fees, notary fees, escrow charges, and insurance premiums (including, for example, fire, title, life, accident and health, disability, unemployment, flood, and mortgage insurance).

(e)        Notwithstanding any contrary provision of State law, any lender may receive the proceeds from any insurance policies where loss occurs under the terms of such policies.

(f)         This section shall not be applicable to any corporation licensed as a "Small Business Investment Company" under the provisions of the United States Code Annotated, Title 15, section 66, et seq., nor shall it be applicable to the sale or purchase of convertible debentures, nor to the sale or purchase of any debt security with accompanying warrants, nor to the sale or purchase of other securities through an organized securities exchange. (1961, c. 1142; 1969, c. 127; c. 1303, s. 5; 1993, c. 226, s. 12; 1999‑332, s. 4; 2000‑140, s. 40(c); 2003‑401, s. 2.)



§ 24-9. Loans exempt from rate and fee limitations.

§ 24‑9.  Loans exempt from rate and fee limitations.

(a)        As used in this section, the following definitions apply:

(1)        "Bank" means a bank, savings and loan association, savings bank, or credit union chartered under the laws of North Carolina or the United States. However, the term "bank" does not include any subsidiary or affiliate of a bank, savings and loan association, savings bank, or credit union chartered under the laws of North Carolina or the United States that is not itself a bank, savings and loan association, savings bank, or credit union chartered under the laws of North Carolina or the United States.

(2)        "Equity line of credit" means a loan, other than an exempt loan, that satisfies all of the following conditions:

a.         The lender is a bank.

b.         The loan is a revolving line of credit, open‑end loan, revolving credit plan, or revolving credit card plan, and the loan is secured by a mortgage or deed of trust on real property.

c.         At any time within a specified period not to exceed 30 years the borrower may request and the lender is obligated to provide credit advances up to the agreed aggregate credit limit. As used in this sub‑subdivision, "lender is obligated" means that the lender is contractually bound to provide credit advances. However, the equity line of credit and the lender's obligation to make credit advances shall be subject to the provisions of section 226.5b(f) of Title 12 of the Code of Federal Regulations and the official commentaries and rulings issued pursuant thereto, as the same may be amended from time to time, without regard to whether that section of the Code of Federal Regulations would otherwise apply to the loan.

d.         Any repayments of principal by the borrower within the specified time will reduce the amount of advances counted against the aggregate credit limit.

e.         The initial loan amount is ten thousand dollars ($10,000) or more. On January 1, 2008, and on January 1 every five years thereafter, the minimum initial loan amount sufficient to qualify a loan closed on or after that date as an equity line of credit under this section shall be increased by one thousand dollars ($1,000). For example, a loan closed on or after January 1, 2008, but prior to January 1, 2013, shall not be considered an equity line of credit unless the initial loan amount is eleven thousand dollars ($11,000) or more, and a loan closed on or after January 1, 2013, but prior to January 1, 2018, shall not be considered an equity line of credit unless the initial loan amount is twelve thousand dollars ($12,000) or more.

An equity line of credit shall cease being an equity line of credit subject to the provisions of this section from and after the date the loan amount is reduced below the equity line of credit's initial loan amount unless (i) the loan amount was reduced for one or more of the reasons or pursuant to one or more of the methods specified in section 226.5b(f)(2) or section 226.5b(f)(3)(vi) of Title 12 of the Code of Federal Regulations and the official commentaries and rulings issued pursuant thereto, as the same may be amended from time to time, without regard to whether that section of the Code of Federal Regulations would otherwise apply to the loan, or (ii) the loan amount was reduced at the request of the borrower because the borrower was engaged in the refinancing of a loan secured by a superior lien on the same real property and the reduction in the loan amount of the equity line of credit is no greater than the difference between the loan amount secured by the refinancing mortgage and the outstanding principle balance of the loan being refinanced.

(3)        "Exempt loan" means a loan in which:

a.         The loan amount is three hundred thousand dollars ($300,000) or more; or

b.         The borrower is a person other than a natural person; or

c.         The loan is obtained by a natural person primarily for a purpose other than a personal, family, or household purpose. Whether a loan is obtained primarily for a purpose other than a personal, family, or household purpose shall be guided by the standards established by the federal Truth In Lending Act (Title 1 of Public Law 90‑321; 82 Stat. 146; 15 U.S.C. § 160, et seq.) and all regulations and rulings issued pursuant to that Act, as the same may be amended from time to time.

(4)        "Loan" means an advance of money or an extension of credit that is made to or on behalf of a borrower, the principal amount of which the borrower has an obligation to pay the lender. The term includes revolving lines of credit, open‑end loans, revolving credit plans, and revolving credit card plans in addition to closed‑end loans.

(5)        "Loan amount" means the principal amount of a loan or, in the case of a revolving line of credit, open‑end loan, revolving credit plan, or revolving credit card plan, the initial maximum credit limit.

(b)        Notwithstanding any other provision of this Chapter or any other provision of State law, any borrower in an exempt loan transaction may agree to pay, and any lender, including a bank, may charge and collect from the borrower, interest at any rate and fees and other charges in any amount that the borrower agrees to pay. A claim or defense of usury is prohibited in an exempt loan transaction.

(c)        The provisions of G.S. 24‑1.2A, 24‑11, and 24‑11.1 shall not apply to equity lines of credit offered by banks. Except as provided in this subsection and notwithstanding any other provision of this Chapter or any other provision of State law, any bank may charge and collect from any borrower interest at any rate and fees and other charges in any amount that the borrower agrees to pay in connection with an equity line of credit. However, an equity line of credit made by a bank shall be subject to the following, to the extent otherwise applicable:

(1)        The provisions of G.S. 24‑1.1E (relating to restrictions and limitations on high‑cost home loans).

(2)        The provisions of G.S. 24‑10.2 (relating to consumer protections in certain home loans).

(3)        Notwithstanding the limitation against prepayment penalties contained in G.S. 45‑81(c), a bank may charge and collect prepayment fees or penalties following the borrower's voluntary exercise of a right or option to repay all or any portion of the outstanding balance of a variable interest rate equity line of credit at a fixed interest rate over a specified period of time, subject to the following limitations:

a.         Prepayment fees or penalties may be charged only with respect to the prepayment of that portion of the outstanding balance the borrower voluntarily agrees to repay at a fixed interest rate over a specified time;

b.         No prepayment fees or penalties may be charged for prepayments made more than 30 months after the borrower voluntarily exercises the right or option to repay that portion of the outstanding balance of the equity line of credit at a fixed interest rate over a specified period of time; and

c.         The prepayment fees or penalties charged with respect to that portion of the outstanding balance to be repaid at a fixed rate over a specified period of time may not exceed, in the aggregate, more than two percent (2%) of the amount prepaid.

Otherwise, no prepayment fees or penalties may be charged or collected by the bank with respect to an equity line of credit.

(d)        The provisions of G.S. 24‑11 and G.S. 24‑11.1 shall not apply to revolving credit card plans offered by banks. Notwithstanding any other provision of this Chapter or any other provision of State law, any bank may charge and collect from any borrower interest at any rate, as well as fees and other charges in any amount that the borrower agrees to pay in connection with a revolving credit card plan. This subsection (d) shall not apply to a revolving credit card plan that is secured by a mortgage or deed of trust on real property. (1963, c. 753, s. 1; 1965, c. 335; 1969, c. 896; 1979, c. 138, s. 5; 1995, c. 351, s. 13; 2003‑401, s. 1.)



§ 24-9.1. Certain repayments to consumers by public utilities not subject to claim or defense of usury.

§ 24‑9.1.  Certain repayments to consumers by public utilities not subject to claim or defense of usury.

Notwithstanding any other provision of this Chapter or any other provision of law, any public utility, as defined by G.S. 62‑3, shall pay to its customers such rate of interest as may be required by order of the North Carolina Utilities Commission in transactions wherein the utility is refunding to its customers funds advanced by or overcollected from the customers. As to such transactions, the claim or defense of usury by such public utility and its successors or anyone else in its behalf is prohibited. (1981, c. 461, s. 3.)



§ 24-9.2: Repealed by Session Laws 1995, c. 351, s. 14.

§ 24‑9.2:  Repealed by Session Laws 1995, c.  351, s. 14.



§ 24-9.3. Economic development loans.

§ 24‑9.3.  Economic development loans.

Fees or other funds paid by borrowers for contribution to loss reserve accounts administered and controlled by nonprofit corporations that are part of State‑funded programs that provide loans to promote economic development shall not be considered interest under this Chapter and shall not be subject to claims or defenses of usury. (1995, c. 252, s. 1.)



§ 24-10. Maximum fees on loans secured by real property.

§ 24‑10.  Maximum fees on loans secured by real property.

(a)        No lender on loans made under G.S. 24‑1.1 shall charge or receive from any borrower or any agent for a borrower, any fees or discounts unless otherwise allowed where the principal amount is less than three hundred thousand dollars ($300,000) and is secured by real property, which fees or discounts in the aggregate shall exceed two percent (2%) if a construction loan on other than a one or two family dwelling, and one percent (1%) on any other type of loan; provided, however, if a single lender makes both the construction loan and a permanent loan utilizing one note, the lender may collect the fees as if they were two separate loans.  Except as provided herein or otherwise allowed, no party shall pay for the benefit of the lender any other fees or discounts.

(b)        Any loan made under G.S. 24‑1.1 in an original principal amount of one hundred thousand dollars ($100,000.00) or less may be prepaid in part or in full, after 30 days notice to the lender, with a maximum prepayment fee of two percent (2%) of the outstanding balance at any time within three years after the first payment of principal and thereafter there shall be no prepayment fee, provided that there shall be no prepayment fee charged or received in connection with any repayment of a construction loan; and except as herein provided, any lender and any borrower may agree on any terms as to prepayment of a loan.

(c)        "Construction loan" means a loan which is obtained for the purpose of financing fully, or in part, the cost of constructing buildings or other improvements upon real property and the proceeds of which, under the terms of a written contract between a lender and a borrower, are to be disbursed periodically as such construction work progresses; and such loan shall be payable in full not later than 18 months in case of a loan made under the provisions of G.S. 24‑1.1(1) or 36 months in case of any other construction loan made after the execution of the note by the borrower.  A construction loan may include advances for the purchase price of the property upon which such improvements are to be constructed.

(d)        (1)        Any lender may charge to any person, firm or corporation that assumes a loan, secured by real property, the following fee:

a.         Where the mortgage or deed of trust contains a due on sale clause, a fee not to exceed four hundred dollars ($400.00); provided, however, that if the original obligor is not released from liability on the obligation, the fee shall not exceed one hundred twenty‑five dollars ($125.00).

b.         Where the mortgage or deed of trust does not contain a due on sale clause, a fee not to exceed one hundred twenty‑five dollars ($125.00).

The fees authorized by this subsection may be paid in whole or in part by any party but the total shall not exceed the maximum fees set forth herein.

(2)        For purposes of this subsection, the term "due on sale clause" means a contract provision that authorizes a lender to declare immediately due and payable all sums secured by the lender's security instrument if all or any part of the secured property, or an interest therein, is sold or transferred without the lender's prior written consent or contrary to the requirements of the mortgage or the deed of trust.  For purposes of this subsection, no lender shall exercise its rights under the due on sale clause if prohibited by federal law as of the date of execution of the contract containing the clause.

(e), (f)  Repealed by Session Laws 1985, c. 755, s. 2.

(g)        Notwithstanding the limitations contained in subsection (a) of this section, a lender described in G.S. 24‑1.1A(a)(2) may charge or receive from any borrower or any agent for a borrower, fees or discounts which in the aggregate do not exceed two percent (2%) on loans made under G.S. 24‑1.1 or G.S. 24‑1.2(2) when such loans are secured by a second or junior lien on real property.  The fees or discounts are fully earned when the loan is made and are not a prepayment penalty under this Chapter or any other law of this State.

(h)        A bank, savings and loan association, savings bank, or credit union, or any subsidiary or affiliate thereof organized under the laws of this State or the United States, may charge a party to a loan secured by real property a reasonable fee as may be agreed upon by the parties for an appraisal performed by an employee of the bank, savings and loan association, savings bank, or credit union, or any subsidiary or affiliate thereof.  Upon the request of the borrower, the lender shall provide at no additional charge to the borrower a copy of any appraisal for which the lender has collected a fee under this subsection.  Provision of the copy of an appraisal shall not be construed to create or imply any warranty which does not otherwise exist by the lender as to the accuracy of the appraisal. (1967, c. 852, s. 1; 1969, c. 40; c. 1303, s. 6; 1971, c. 1168; 1979, c. 684; c. 849, s. 1; c. 969; 1981, c. 933; 1983, c. 541, s. 1; 1985, c. 154, s. 2; c. 755, s. 2; 1991, c. 506, s. 5.)



§ 24-10.1. Late fees.

§ 24‑10.1.  Late fees.

(a)        Subject to the limitations contained in subsection (b) of this section, any lender may charge a party to a loan or extension of credit governed by the provisions of G.S. 24‑1.1, 24‑1.2, or 24‑1.1A a late payment charge as agreed upon by the parties in the loan contract.

(b)        No lender may charge a late payment charge:

(1)        In excess of four percent (4%) of the amount of the payment past due; or

(2)        In excess of the amount disclosed with particularity to the borrower pursuant to the provisions of the Federal Consumer Credit Protection Act if the transaction is one to which the provisions of that act apply, which in no event shall exceed four percent (4%); or

(3)        For any payment unless past due for 15 days or more; provided, however, if the loan is one on which interest on each installment is paid in advance, no late payment charge may be charged until the payment is 30 days past due or more; or

(4)        More than once with respect to a single late payment.  If a late payment charge is deducted from a payment made on the contract and such deduction results in a subsequent default on a subsequent payment, no late payment charge may be imposed for such default.  If a late payment charge has been once imposed with respect to a particular late payment, no such charge shall be imposed with respect to any future payment which would have been timely and sufficient but for the previous default; provided that when a borrower fails to make an installment payment, and the terms of the loan agreement provide that subsequent payments shall first be applied to the past due balance, and the borrower resumes making installment payments but has not paid all past due installments, then the lender may enforce the contract according to its terms, imposing a separate late payment charge for each installment that becomes due until the default is cured; or

(5)        On any loan which by its terms calls for repayment of the entire balance in a single payment and not for installments of interest or principal and interest; or

(6)        Unless the lender notifies the borrower within 45 days following the date the payment was due that a late payment charge has been imposed for a particular late payment which late payment must be paid unless the borrower can show that the installment was paid in full and on time.  No late payment charge may be collected from any borrower if the borrower informs the lender that non‑payment of an installment is in dispute and presents proof of payment within 45 days of receipt of the lender's notice of the late charge.

(c)        The provisions of this subsection apply only to home loans made by lenders described in G.S. 24‑1.1A(a)(2).  Notwithstanding that the note or other loan document sets forth a late payment charge in excess of that permitted in this section, the loan shall not be deemed to be unlawful if:

(1)        No late fee in excess of those permitted in this section has been assessed or collected by the lender; and

(2)        a.         If the loan is executed on or after July 14, 1993, the lender provides written notice to the borrower within 90 days of the date of execution of the loan documents that the late payment charge with respect to the loan shall be four percent (4%) or less; or

b.         If the loan was executed prior to July 14, 1993, the lender provides written notice to the borrower within six months of that date that the late payment charge with respect to the loan shall be four percent (4%) or less. (1985, c. 755, s. 1; 1987, c. 447; 1993, c. 339, s. 1.)



§ 24-10.2. Consumer protections in certain home loans.

§ 24‑10.2.  Consumer protections in certain home loans.

(a)        For purposes of this section, the term "consumer home loan" means a loan, including an open‑end credit plan but excluding a reverse mortgage transaction, in which (i) the borrower is a natural person, (ii) the debt is incurred by the borrower primarily for personal, family, or household purposes, and (iii) the loan is secured by a mortgage or deed of trust upon real estate upon which there is located or there is to be located a structure or structures designed principally for occupancy of from one to four families which is or will be occupied by the borrower as the borrower's principal dwelling.

(b)        Notwithstanding the provisions of G.S. 58‑57‑35(b), it shall be unlawful for any lender in a consumer home loan to finance, directly or indirectly, any credit life, disability, or unemployment insurance, or any other life or health insurance premiums; provided, that insurance premiums calculated and paid on a monthly basis shall not be considered financed by the lender.

(c)        No lender may knowingly or intentionally engage in the unfair act or practice of "flipping" a consumer home loan. "Flipping" a consumer loan is the making of a consumer home loan to a borrower which refinances an existing consumer home loan when the new loan does not have reasonable, tangible net benefit to the borrower considering all of the circumstances, including the terms of both the new and refinanced loans, the cost of the new loan, and the borrower's circumstances. This provision shall apply regardless of whether the interest rate, points, fees, and charges paid or payable by the borrower in connection with the refinancing exceed those thresholds specified in G.S. 24‑1.1E(a)(6).

(d)        No lender shall recommend or encourage default on an existing loan or other debt prior to and in connection with the closing or planned closing of a consumer home loan that refinances all or any portion of such existing loan or debt.

(e)        The making of a consumer home loan which violates the provisions of this section is hereby declared usurious in violation of the provisions of this Chapter and unlawful as an unfair or deceptive act or practice in or affecting commerce in violation of the provisions of G.S. 75‑1.1. The Attorney General, the Commissioner of Banks, or any party to a consumer home loan may enforce the provisions of this section. Any person seeking damages or penalties under the provisions of this section may recover damages under either this Chapter or Chapter 75, but not both.

(f)         In any suit instituted by a borrower who alleges that the defendant violated this section, the presiding judge may, in the judge's discretion, allow reasonable attorneys' fees to the attorney representing the prevailing party, such attorneys' fees to be taxed as a part of the court costs and payable by the losing party, upon a finding by the presiding judge that:

(1)        The party charged with the violation has willfully engaged in the act or practice, and there was unwarranted refusal by such party to fully resolve the matter which constitutes the basis of such suit; or

(2)        The party instituting the action knew, or should have known, that the action was frivolous and malicious.

(g)        This section establishes specific consumer protections in consumer home loans in addition to other consumer protections that may be otherwise available by law.

(h)        A mortgage broker who brokers a consumer home loan that violates the provisions of this section shall be jointly and severally liable with the lender. (1999‑332, s. 5; 2003‑401, s. 4; 2007‑352, s. 5.)



§ 24-11. Certain revolving credit charges.

§ 24‑11.  Certain revolving credit charges.

(a)        On the extension of credit under an open‑end credit or similar plan (including revolving credit card plans, and revolving charge accounts, but excluding any loan made directly by a lender under a check loan, check credit or other such plan) under which no service charge shall be imposed upon the consumer or debtor if the account is paid in full within 25 days from the billing date, but upon which there may be imposed an annual charge not to exceed twenty‑four dollars ($24.00), there may be charged and collected interest, finance charges or other fees at a rate in the aggregate not to exceed one and one‑half percent (11/2%) per month computed on the unpaid portion of the balance of the previous month less payments or credit within the billing cycle or the average daily balance outstanding during the current billing period.

(a1)      If the lender chooses not to impose an annual charge under this section, the lender may impose a service charge not to exceed two dollars ($2.00) per month on the balance of any account which is not paid in full within 25 days from the billing date.

(a2)      No person, firm or corporation may charge a discount or fee in excess of six percent (6%) of the principal amount of the accounts acquired from or through any vendors or others providing services who participate in such plan.

(b)        On revolving credit loans (including check loans, check credit or other revolving credit plans whereby a bank, banking institution or other lending agency makes direct loans to a borrower), if agreed to in writing by the borrower, such lender may collect interest and service charges by application of a monthly periodic rate computed on the average daily balance outstanding during the billing period, such rate not to exceed one and one‑half percent (11/2%).

(c)        Any extension of credit under an open‑end or similar plan under which there is charged a monthly periodic rate greater than one and one‑quarter percent (11/4%) may not be secured by real or personal property or any other thing of value, provided, that this subsection shall not apply to consumer credit sales regulated by Chapter 25A, the Retail Installment Sales Act; provided further, that in any action initiated for the possession of property in which a security interest has been taken, a judgment for the possession thereof shall be restricted to commercial units (as defined in G.S. 25‑2‑105(6)) for which the cash price was one hundred dollars ($100.00) or more.

(d)        The term "billing date" shall mean any date selected by the creditor and the bill for the balance of the account must be mailed to the customer at least 14 days prior to the date specified in the statement as being the date by which payment of the new balance must be made in order to avoid the imposition of any finance charge.

(d1)      A lender may charge a party to a loan or extension of credit governed by this section a late payment charge not to exceed five dollars ($5.00) on accounts having an outstanding balance of less than one hundred dollars ($100.00) and ten dollars ($10.00) on accounts having an outstanding balance of one hundred dollars ($100.00) or more, for any payment past due for 30 days or more; provided, in no case shall the late charge exceed the outstanding principal balance. If a late payment charge has been once imposed with respect to a late payment, no late charge shall be imposed with respect to any future payment which would have been timely and sufficient but for the previous default.

(e)        An annual or service charge pursuant to this section upon an existing credit card account upon which the charge has not previously been imposed may not be imposed unless the lender has given the cardholder at least 30 days notice of the proposed charge, and has advised the cardholder of his right not to accept the new charge. This notice shall be bold and conspicuous, and shall be on the face of the periodic billing statement or on a separate statement which is clearly noted on the face of the periodic billing statement provided to the cardholder. If the cardholder does not accept the new charge upon an existing credit card account, the lender may require that the cardholder make no further use of the account beyond the 30‑day period in order to avoid paying the annual charge, but the cardholder shall be entitled to pay off any remaining balance according to the terms of the credit agreement. Nothing in this subsection shall limit the lender from decreasing any rates or fees to the cardholder forthwith. Should any cardholder within 12 months of the initial imposition of an annual charge rescind his credit card contract and surrender all cards issued under the contract to the lender, he shall be entitled to a prorated refund of the annual fee previously charged, credited to the cardholder's credit card account.  (1967, c. 852, s. 1.1; 1969, c. 1303, s. 7; 1977, c. 148, s. 1; cc. 917, 1108; 1979, 2nd Sess., c. 1330, s. 3; 1981, c. 844, s. 1; 1983, c. 126, ss. 5, 10; 1991, c. 506, s. 6; c. 761, s. 45; 1995, c. 387, s. 2; 2009‑570, s. 27.)



§ 24-11.1. Disclosure requirements for credit cards.

§ 24‑11.1.  Disclosure requirements for credit cards.

(a)        This section applies to any application, solicitation of an application, offer of credit, or communication extending credit that is:

(1)        For an open‑end credit plan accessed through a credit card or a revolving credit loan accessed through a credit card;

(2)        Printed;

(3)        Mailed or otherwise delivered to a person at any address within this State;

(4)        Not delivered pursuant to an existing credit agreement; and

(5)        Not printed in a newspaper, magazine, or periodical generally circulated outside as well as inside the State.

(b)        Disclosures.  The following disclosures shall be clearly and conspicuously made in or with all documents described in subsection (a) of this section:

(1)        The annual percentage rate or, if the rate may vary, a statement that it may vary, the circumstances under which the rate may increase, any limitations on the increase, and the effects of the increase on the other terms of the agreement.

(2)        The date or occasion upon which the finance charge begins to accrue on a transaction and the duration of any grace period.

(3)        Whether an annual fee is charged and the amount of the fee.

(4)        Any delinquency charge, late charge, or collection charge which may be assessed for the late payment of any installment, including the terms and conditions for the imposition of such charge.

(c)        Federal Requirements.  The form and content of the disclosures described in subsection (b) may be consistent with similar disclosures required by the federal Truth‑in‑Lending Act, 15 U.S.C. § 1601 et seq., and Regulation Z, 12 C.R.F. 226.  Any amendment to the Act or Regulation that addresses credit card disclosures shall to the extent it covers applications, solicitations, and other communications covered by this section, replace the disclosure requirements of this section for creditors subject to the Act.

(d)        Penalty.  A violation of this section shall constitute a violation of G.S. 75‑1.1 except that the creditor shall not be liable for any fine, civil penalty, treble damages, or attorney's fee where the creditor shows by a preponderance of the evidence that the violation was not intentional and resulted from a bona fide error, notwithstanding the maintenance of procedures reasonably adapted to avoid any such error.

(e)        Severability.  If any part of this section is found unconstitutional or is preempted by federal law with regard to a creditor because the creditor is located outside of the State, that part does not apply to creditors located within the State.

(f)         Nothing in this section shall be construed to authorize any fee, charge, surcharge or penalty not otherwise authorized by law. (1987, c. 735, s. 1.)



§ 24-11.2. Disclosure requirements for charge cards.

§ 24‑11.2.  Disclosure requirements for charge cards.

(a)        Applications and Other Communications.  This section applies to any application, solicitation of an application, offer of credit, or communication extending credit that is:

(1)        For credit accessed through a charge card;

(2)        Printed;

(3)        Mailed or otherwise delivered to a person at any address within this State;

(4)        Not delivered pursuant to an existing credit agreement; and

(5)        Not printed in a newspaper, magazine, or periodical generally circulated outside as well as inside the State.

For purposes of this section, the term "charge card" means any card, plate or other device pursuant to which the charge card issuer extends credit which is not subject to a finance charge and where the charge cardholder cannot automatically access credit that is repayable in installments.

(b)        Disclosures.  The following disclosures shall be clearly and conspicuously made in or with all documents described in subsection (a) of this section:

(1)        The annual fee and other charges, if any, applicable to the issuance or use of the charge card.

(2)        That charges incurred by the use of the charge card are due and payable upon receipt of a periodic statement of charges.

(3)        Any delinquency charge, late charge, or collection charge which may be assessed for late payment, including the terms and conditions for the imposition of such charge.

(c)        Federal Requirements.  The form and content of the disclosures described in subsection (b) may be consistent with similar disclosures required by the federal Truth‑in‑Lending Act, 15 U.S.C. § 1601 et seq., and Regulation Z, 12 C.F.R. 226.  Any amendment to the Act or Regulation that addresses credit card disclosures shall, to the extent it covers applications, solicitations, and other communications covered by this section, replace the disclosure requirements of this section for creditors subject to the Act.

(d)        Penalty.  A violation of this section shall constitute a violation of G.S. 75‑1.1 except that the creditor shall not be liable for any fine, civil penalty, treble damages, or attorney's fee where the creditor shows by a preponderance of the evidence that the violation was not intentional and resulted from a bona fide error, notwithstanding the maintenance of procedures reasonably adapted to avoid any such error.

(e)        Severability.  If any part of this section is found unconstitutional or is preempted by federal law with regard to a creditor because the creditor is located outside of the State, that part does not apply to creditors located within the State.

(f)         Nothing in this section shall be construed to authorize any fee, charge, surcharge or penalty not otherwise authorized by law. (1987, c. 735. s. 1.)



§ 24-12. Applicability of Article.

Article 2.

Loans Secured by Secondary or Junior Mortgages.

§ 24‑12.  Applicability of Article.

This Article shall apply only to loans of money:

(1)        Secured in whole or in part by a security instrument on real property, other than a first security instrument on real property; and

(2)        The principal amount of the loan does not exceed twenty‑five thousand dollars ($25,000);

(3)        The loan is repayable in no less than six nor more than 181 successive monthly payments, which payments shall be substantially equal in amount. (1971, c. 1229, s. 2; 1979, 2nd Sess., c. 1157, ss. 2, 3.)



§ 24-13. Principal amount defined.

§ 24‑13.  Principal amount defined.

The aggregate of the amount or value actually received at the time of the loan, plus the charges allowed by G.S. 24‑14(b) (c) and (f); plus the sum of all existing indebtedness of the borrower paid on his behalf by the lender, shall be deemed the principal amount of the loan. (1971, c. 1229, s. 2; 1979, 2nd Sess., c. 1157, s. 4; 1985, c. 154, s. 3.)



§ 24-14. Limitations on charges and interest.

§ 24‑14.  Limitations on charges and interest.

(a)        No person, copartnership, association, trust, corporation or other legal entity making loans under this Article may charge, take or receive, directly or indirectly, simple interest in excess of one and one‑half percent (1 1/2%) per month or an annual rate equivalent to the Federal Discount Rate plus five percent (5%), whichever is the greater, computed on the actual or average daily unpaid balance of the principal amount of the loan for the time actually outstanding. However, interest may not be compounded.

(b)        In addition to the interest permitted in subsection (a), the lender may include in the loan his actual expenses which are paid to third parties in connection with the loan. Such expenses shall be limited to those for: title examination, title insurance, appraisals, surveys, and recording fees or releasing fees to trustees or public officials, and only such insurance charges as permitted in subsection (c).

(c)        Evidence of hazard insurance may be required by the lender of the borrower.  Credit life, credit accident and health, and credit unemployment insurance, or any of them, may be offered but not required;  provided (i) that the borrower has indicated a desire to purchase such insurance by signing a statement to that effect, (ii) that the borrower is advised that he may acquire this insurance from any insurance carrier, (iii) that the borrower is aware that this insurance may be rescinded within 30 days after receipt of the policy or certificate, and (iv) that the borrower directs the lender to purchase the above insurance from the proceeds of his loan.

The rates for the herein described insurance shall not exceed the standard rates approved by the Commissioner of Insurance for such insurance. Proof of all insurance issued in connection with loans subject to this Article shall be furnished to the borrower within 10 days from the date of application therefor by said borrower.

(d)        No application fee or other charge shall be allowed in the event the loan is not consummated.

(e)        The borrower shall further have the right to anticipate payment of his debt in whole or in part at any time, without payment of interest penalty, or any other fee or charge for such prepayment.

(f)         In addition to the interest permitted by subsection (a), the lender may include in the principal balance fees or discounts not exceeding two percent (2%) of the principal amount of the loan less the amount of any existing loan by that lender to be refinanced, modified or extended.  The fees and discounts are fully earned when the loan is made and are not a prepayment penalty. (1971, c. 1229, s. 2; 1973, c. 1150; 1977, c. 698, ss. 1, 2; 1979, 2nd Sess., c. 1157, ss. 5, 6; 1985, c. 154, s. 4; 1993, c. 226, s. 13.)



§ 24-15: Repealed by Session Laws 1979, 2nd Session, c. 1157, s. 7.

§ 24‑15: Repealed by Session Laws 1979, 2nd Session, c.  1157, s. 7.



§ 24-16. Itemized closing statements.

§ 24‑16.  Itemized closing statements.

Any person, copartnership, association, trust, corporation, or any other legal entity making on its own behalf, or as agent, broker or in other representative capacity on behalf of any other person, copartnership, association, trust, corporation or any other legal entity, a loan or real property financing transaction within the regulatory authority of this Article, at the time of the closing shall furnish the debtor or borrower or grantor in the mortgage, deed of trust or any other security instrument, in addition to the disclosures required by federal law known as "Truth in Lending," a complete and itemized closing statement which shall show all disbursements of the loan proceeds and which shall total the principal amount of the loan or security transaction, and the said closing statement shall be signed by the lending agency or a representative of the lending agency, or a responsible officer in its behalf and a completed and signed additional copy retained in the files of the lending agency involved and available at all reasonable times to the borrower, the borrower's successor in interest to the security real property, or the authorized agent of the borrower or the borrower's successor, until such time as the security instrument shall be satisfied in full. Such closing statement shall contain the following language printed in a conspicuous manner:

"This loan is one regulated by the provisions of Chapter 24, Article 2 of the General Statutes of North Carolina entitled 'Loans Secured by Secondary or Junior Mortgages'." (1971, c. 1229, s. 2.)



§ 24-16.1. Loans exempt from §§ 24-12 to 24-17.

§ 24‑16.1.  Loans exempt from §§ 24‑12 to 24‑17.

G.S. 24‑12 to 24‑17 shall not apply to loans made by banks, insurance companies, or their duly designated agents compensated directly by the lender, duly licensed credit unions, production credit associations authorized by the Farm Credit Act of 1933, or savings and loan associations authorized to do business in this State, or to loans made by any other lender licensed by, and under the supervision of, the Commissioner of Banks and the State Banking Commission, under the provisions of Chapter 53 of the General Statutes, or the Commissioner of Insurance, under the provisions of Chapter 58 of the General Statutes. Provided, any lender approved as a mortgagee by the Federal Housing Administration shall be entitled to make loans under this Article.

G.S. 24‑12 to 24‑17 shall not apply to a loan made under Article 1 of this Chapter. (1971, c. 1229, s. 2; 1983, c. 126, s. 9; 1985, c. 154, s. 5.)



§ 24-17. Misdemeanors.

§ 24‑17.  Misdemeanors.

A wilful or knowing violation of G.S. 24‑12 through G.S. 24‑16 is hereby made a Class 1 misdemeanor. (1971, c. 1229, s. 2; 1993, c. 539, s. 400; 1994, Ex. Sess., c. 24, s. 14(c).)






Chapter 25 - Uniform Commercial Code.

§ 25-1-101. Short titles.

Chapter 25.

Uniform Commercial Code.

Article 1.

General Provisions.

PART 1.

GENERAL PROVISIONS.

§ 25‑1‑101.  Short titles.

(a)        This Chapter may be cited as the Uniform Commercial Code.

(b)        This Article may be cited as Uniform Commercial Code  General Provisions. (1965, c. 700, s. 1; 2006‑112, s. 1.)



§ 25-1-102. Scope of Article.

§ 25‑1‑102.  Scope of Article.

Except as provided in G.S. 25‑1‑301, this Article applies to a transaction to the extent that it is governed by another Article of this Chapter. (2006‑112, s. 1.)



§ 25-1-103. Construction of this Chapter to promote its purposes and policies; applicability of supplemental principles of law.

§ 25‑1‑103.  Construction of this Chapter to promote its purposes and policies; applicability of supplemental principles of law.

(a)        This Chapter shall be liberally construed and applied to promote its underlying purposes and policies, which are:

(1)        To simplify, clarify, and modernize the law governing commercial transactions;

(2)        To permit the continued expansion of commercial practices through custom, usage, and agreement of the parties; and

(3)        To make uniform the law among the various jurisdictions.

(b)        Unless displaced by the particular provisions of this Chapter, the principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, and other validating or invalidating cause supplement its provisions. (1917, c. 37, s. 56; C.S., s. 4039; 1941, c. 353, s. 18; G.S., s. 55‑98; 1955, c. 1371, s. 2; 1965, c. 700, s. 1; 2006‑112, s. 1.)



§ 25-1-104. Construction against implied repeal.

§ 25‑1‑104.  Construction against implied repeal.

This Chapter being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided. (1965, c. 700, s. 1; 2006‑112, s. 1.)



§ 25-1-105. Severability.

§ 25‑1‑105.  Severability.

If any provision or clause of this Chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this Chapter that can be given effect without the invalid provision or application, and to this end the provisions of this Chapter are severable. (1965, c. 700, s. 1; 2006‑112, s. 1.)



§ 25-1-106. Use of singular and plural; gender.

§ 25‑1‑106.  Use of singular and plural; gender.

In this Chapter, unless the statutory context otherwise requires:

(1)        Words in the singular number include the plural, and those in the plural include the singular; and

(2)        Words of any gender also refer to any other gender. (1965, c. 700, s. 1; 2006‑112, s. 1.)



§ 25-1-107. Section captions.

§ 25‑1‑107.  Section captions.

Section captions are part of this Chapter. The subsection headings in Article 9 of this Chapter are not parts of this Chapter. (1965, c. 700, s. 1; 2000‑169, s. 4; 2006‑112, s. 1.)



§ 25-1-108. Relation to Electronic Signatures in Global and National Commerce Act.

§ 25‑1‑108.  Relation to Electronic Signatures in Global and National Commerce Act.

This Article modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001, et seq., except that nothing in this Article modifies, limits, or supersedes Section 7001(c) of that Act or authorizes electronic delivery of any of the notices described in Section 7003(b) of that Act. (2006‑112, s. 1.)



§ 25-1-201. General definitions.

PART 2.

GENERAL DEFINITIONS AND PRINCIPLES OF INTERPRETATION.

§ 25‑1‑201.  General definitions.

(a)        Unless the context otherwise requires, words or phrases defined in this section, or in the additional definitions contained in other Articles of this Chapter that apply to particular Articles or Parts thereof, have the meanings stated.

(b)        Subject to definitions contained in other articles of this Chapter that apply to particular articles or parts thereof:

(1)        "Action," in the sense of a judicial proceeding, includes recoupment, counterclaim, setoff, suit in equity, and any other proceeding in which rights are determined.

(2)        "Aggrieved party" means a party entitled to pursue a remedy.

(3)        "Agreement," as distinguished from "contract," means the bargain of the parties in fact, as found in their language or inferred from other circumstances, including course of performance, course of dealing, or usage of trade as provided in G.S. 25‑1‑303.

(4)        "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company.

(5)        "Bearer" means a person in control of a negotiable electronic document of title or a person in possession of a negotiable instrument, negotiable tangible document of title, or certificated security that is payable to bearer or indorsed in blank.

(6)        "Bill of lading" means a document of title evidencing the receipt of goods for shipment issued by a person engaged in the business of directly or indirectly transporting or forwarding goods. The term does not include a warehouse receipt.

(7)        "Branch" includes a separately incorporated foreign branch of a bank.

(8)        "Burden of establishing" a fact means the burden of persuading the trier of fact that the existence of the fact is more probable than its nonexistence.

(9)        "Buyer in ordinary course of business" means a person that buys goods in good faith, without knowledge that the sale violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling goods of that kind. A person buys goods in the ordinary course if the sale to the person comports with the usual or customary practices in the kind of business in which the seller is engaged or with the seller's own usual or customary practices. A person that sells oil, gas, or other minerals at the wellhead or minehead is a person in the business of selling goods of that kind. A buyer in ordinary course of business may buy for cash, by exchange of other property, or on secured or unsecured credit, and may acquire goods or documents of title under a preexisting contract for sale. Only a buyer that takes possession of the goods or has a right to recover the goods from the seller under Article 2 of this Chapter may be a buyer in ordinary course of business. "Buyer in ordinary course of business" does not include a person that acquires goods in a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(10)      "Conspicuous," with reference to a term, means so written, displayed, or presented that a reasonable person against which it is to operate ought to have noticed it. Whether a term is "conspicuous" or not is a decision for the court. Conspicuous terms include the following:

a.         A heading in capitals equal to or greater in size than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same or lesser size; and

b.         Language in the body of a record or display in larger type than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same size, or set off from surrounding text of the same size by symbols or other marks that call attention to the language.

(11)      "Consumer" means an individual who enters into a transaction primarily for personal, family, or household purposes.

(12)      "Contract," as distinguished from "agreement," means the total legal obligation that results from the parties' agreement as determined by this Chapter as supplemented by any other applicable laws.

(13)      "Creditor" includes a general creditor, a secured creditor, a lien creditor, and any representative of creditors, including an assignee for the benefit of creditors, a trustee in bankruptcy, a receiver in equity, and an executor or administrator of an insolvent debtor's or assignor's estate.

(14)      "Defendant" includes a person in the position of defendant in a counterclaim, cross‑claim, or third‑party claim.

(15)      "Delivery", with respect to an electronic document of title means voluntary transfer of control and with respect to an instrument, a tangible document of title, or chattel paper, means voluntary transfer of possession.

(16)      "Document of title" means a record (i) that in the regular course of business or financing is treated as adequately evidencing that the person in possession or control of the record is entitled to receive, control, hold, and dispose of the record and the goods the record covers and (ii) that purports to be issued by or addressed to a bailee and to cover goods in the bailee's possession which are either identified or are fungible portions of an identified mass. The term includes a bill of lading, transport document, dock warrant, dock receipt, warehouse receipt, and order for delivery of goods. An electronic document of title means a document of title evidenced by a record consisting of information stored in an electronic medium. A tangible document of title means a document of title evidenced by a record consisting of information that is inscribed on a tangible medium.

(17)      "Fault" means a default, breach, or wrongful act or omission.

(18)      "Fungible goods" means:

a.         Goods of which any unit, by nature or usage of trade, are the equivalent of any other like unit; or

b.         Goods that by agreement are treated as equivalent.

(19)      "Genuine" means free of forgery or counterfeiting.

(20)      "Good faith," except as otherwise provided in Article 5 of this Chapter, means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(21)      "Holder" means:

a.         The person in possession of a negotiable instrument that is payable either to bearer or to an identified person that is the person in possession;

b.         The person in possession of a negotiable tangible document of title if the goods are deliverable either to bearer or to the order of the person in possession; or

c.         The person in control of a negotiable electronic document of title.

(22)      "Insolvency proceeding" includes an assignment for the benefit of creditors or other proceeding intended to liquidate or rehabilitate the estate of the person involved.

(23)      "Insolvent" means:

a.         Having generally ceased to pay debts in the ordinary course of business other than as a result of bona fide dispute;

b.         Being unable to pay debts as they become due; or

c.         Being insolvent within the meaning of federal bankruptcy law.

(24)      "Money" means a medium of exchange currently authorized or adopted by a domestic or foreign government. The term includes a monetary unit of account established by an intergovernmental organization or by agreement between two or more countries.

(25)      "Organization" means a person other than an individual.

(26)      "Party," as distinguished from "third party," means a person that has engaged in a transaction or made an agreement subject to this Chapter.

(27)      "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

(28)      "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain by use of either an interest rate specified by the parties if that rate is not manifestly unreasonable at the time the transaction is entered into or, if an interest rate is not so specified, a commercially reasonable rate that takes into account the facts and circumstances at the time the transaction is entered into.

(29)      "Purchase" means taking by sale, lease, discount, negotiation, mortgage, pledge, lien, security interest, issue or reissue, gift, or any other voluntary transaction creating an interest in property.

(30)      "Purchaser" means a person that takes by purchase.

(31)      "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(32)      "Remedy" means any remedial right to which an aggrieved party is entitled with or without resort to a tribunal.

(33)      "Representative" means a person empowered to act for another, including an agent, an officer of a corporation or association, and a trustee, executor, or administrator of an estate.

(34)      "Right" includes remedy.

(35)      "Security interest" means an interest in personal property or fixtures which secures payment or performance of an obligation. "Security interest" includes any interest of a consignor and a buyer of accounts, chattel paper, a payment intangible, or a promissory note in a transaction that is subject to Article 9 of this Chapter. "Security interest" does not include the special property interest of a buyer of goods on identification of those goods to a contract for sale under G.S. 25‑2‑401, but a buyer may also acquire a "security interest" by complying with Article 9 of this Chapter. Except as otherwise provided in G.S. 25‑2‑505, the right of a seller or lessor of goods under Article 2 or 2A of this Chapter to retain or acquire possession of the goods is not a "security interest," but a seller or lessor may also acquire a "security interest" by complying with Article 9 of this Chapter. The retention or reservation of title by a seller of goods notwithstanding shipment or delivery to the buyer under G.S. 25‑2‑401 is limited in effect to a reservation of a "security interest." Whether a transaction in the form of a lease creates a "security interest" is determined pursuant to G.S. 25‑1‑203.

(36)      "Send" in connection with a writing, record, or notice means:

a.         To deposit in the mail or deliver for transmission by any other usual means of communication with postage or cost of transmission provided for and properly addressed and, in the case of an instrument, to an address specified thereon or otherwise agreed, or if there be none to any address reasonable under the circumstances; or

b.         In any other way to cause to be received any record or notice within the time it would have arrived if properly sent.

(37)      "Signed" includes using any symbol executed or adopted with present intention to adopt or accept a writing.

(38)      "State" means a State of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(39)      "Surety" includes a guarantor or other secondary obligor.

(40)      "Term" means a portion of an agreement that relates to a particular matter.

(41)      "Unauthorized signature" means a signature made without actual, implied, or apparent authority. The term includes a forgery.

(42)      "Warehouse receipt" means a document of title issued by a person engaged in the business of storing goods for hire.

(43)      "Writing" includes printing, typewriting, or any other intentional reduction to tangible form. "Written" has a corresponding meaning. (1899, c. 733, ss. 25, 56, 191; Rev., ss. 2173, 2205, 2340, 3032; 1917, c. 37, ss. 4, 5, 58; 1919, c. 65, ss. 1, 10, 32, 42; c. 290; C.S., ss. 280, 283, 292, 314, 2976, 3005, 3037, 4037, 4044, 4046; 1941, c. 353, s. 22; G.S., s. 55‑102; 1955, c. 1371, s. 2; 1961, c. 574; 1965, c. 700, s. 1; 1967, c. 562, s. 1; 1975, c. 862, ss. 2, 3; 1989 (Reg. Sess., 1990), c. 1024, s. 8(a)‑(c); 1993, c. 463, s. 2; 1995, c. 232, s. 3; 2000‑169, ss. 5‑7; 2006‑112, ss. 1, 26.)



§ 25-1-202. Notice; knowledge.

§ 25‑1‑202.  Notice; knowledge.

(a)        Subject to subsection (f) of this section, a person has "notice" of a fact if the person:

(1)        Has actual knowledge of it;

(2)        Has received a notice or notification of it; or

(3)        From all the facts and circumstances known to the person at the time in question, has reason to know that it exists.

(b)        "Knowledge" means actual knowledge. "Knows" has a corresponding meaning.

(c)        "Discover," "learn," or words of similar import refer to knowledge rather than to reason to know.

(d)        A person "notifies" or "gives" a notice or notification to another person by taking such steps as may be reasonably required to inform the other person in ordinary course, whether or not the other person actually comes to know of it.

(e)        Subject to subsection (f) of this section, a person "receives" a notice or notification when:

(1)        It comes to that person's attention; or

(2)        It is duly delivered in a form reasonable under the circumstances at the place of business through which the contract was made or at another location held out by that person as the place for receipt of such communications.

(f)         Notice, knowledge, or a notice or notification received by an organization is effective for a particular transaction from the time it is brought to the attention of the individual conducting that transaction and, in any event, from the time it would have been brought to the individual's attention if the organization had exercised due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routines. Due diligence does not require an individual acting for the organization to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information. (1899, c. 733, ss. 25, 56, 191; Rev., ss. 2173, 2205, 2340, 3032; 1917, c. 37, ss. 4, 5, 58; 1919, c. 65, ss. 1, 10, 32, 42; c. 290; C.S., ss. 280, 283, 292, 314, 2976, 3005, 3037, 4037, 4044, 4046; 1941, c. 353, s. 22; G.S., s. 55‑102; 1955, c. 1371, s. 2; 1961, c. 574; 1965, c. 700, s. 1; 1967, c. 562, s. 1; 1975, c. 862, ss. 2, 3; 1989 (Reg. Sess., 1990), c. 1024, s. 8(a)‑(c); 1993, c. 463, s. 2; 1995, c. 232, s. 3; 2000‑169, ss. 5‑7; 2006‑112, s. 1.)



§ 25-1-203. Lease distinguished from security interest.

§ 25‑1‑203.  Lease distinguished from security interest.

(a)        Whether a transaction in the form of a lease creates a lease or security interest is determined by the facts of each case.

(b)        A transaction in the form of a lease creates a security interest if the consideration that the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of the lease and is not subject to termination by the lessee, and:

(1)        The original term of the lease is equal to or greater than the remaining economic life of the goods;

(2)        The lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods;

(3)        The lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement; or

(4)        The lessee has an option to become the owner of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement.

(c)        A transaction in the form of a lease does not create a security interest merely because:

(1)        The present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into;

(2)        The lessee assumes risk of loss of the goods;

(3)        The lessee agrees to pay, with respect to the goods, taxes, insurance, filing, recording, or registration fees, or service or maintenance costs;

(4)        The lessee has an option to renew the lease or to become the owner of the goods;

(5)        The lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed; or

(6)        The lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed.

(d)        Additional consideration is nominal if it is less than the lessee's reasonably predictable cost of performing under the lease agreement if the option is not exercised. Additional consideration is not nominal if:

(1)        When the option to renew the lease is granted to the lessee, the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed; or

(2)        When the option to become the owner of the goods is granted to the lessee, the price is stated to be the fair market value of the goods determined at the time the option is to be performed.

(e)        The "remaining economic life of the goods" and "reasonably predictable" fair market rent, fair market value, or cost of performing under the lease agreement must be determined with reference to the facts and circumstances at the time the transaction is entered into. (1899, c. 733, ss. 25, 56, 191; Rev., ss. 2173, 2205, 2340, 3032; 1917, c. 37, ss. 4, 5, 58; 1919, c. 65, ss. 1, 10, 32, 42; c. 290; C.S., ss. 280, 283, 292, 314, 2976, 3005, 3037, 4037, 4044, 4046; 1941, c. 353, s. 22; G.S., s. 55‑102; 1955, c. 1371, s. 2; 1961, c. 574; 1965, c. 700, s. 1; 1967, c. 562, s. 1; 1975, c. 862, ss. 2, 3; 1989 (Reg. Sess., 1990), c. 1024, s. 8(a)‑(c); 1993, c. 463, s. 2; 1995, c. 232, s. 3; 2000‑169, ss. 5‑7; 2006‑112, s. 1.)



§ 25-1-204. Value.

§ 25‑1‑204.  Value.

Except as otherwise provided in Articles 3, 4, and 5 of this Chapter, a person gives value for rights if the person acquires them:

(1)        In return for a binding commitment to extend credit or for the extension of immediately available credit, whether or not drawn upon and whether or not a charge‑back is provided for in the event of difficulties in collection;

(2)        As security for, or in total or partial satisfaction of, a preexisting claim;

(3)        By accepting delivery under a preexisting contract for purchase; or

(4)        In return for any consideration sufficient to support a simple contract. (1899, c. 733, ss. 25, 56, 191; Rev., ss. 2173, 2205, 2340, 3032; 1917, c. 37, ss. 4, 5, 58; 1919, c. 65, ss. 1, 10, 32, 42; c. 290; C.S., ss. 280, 283, 292, 314, 2976, 3005, 3037, 4037, 4044, 4046; 1941, c. 353, s. 22; G.S., s. 55‑102; 1955, c. 1371, s. 2; 1961, c. 574; 1965, c. 700, s. 1; 1967, c. 562, s. 1; 1975, c. 862, ss. 2, 3; 1989 (Reg. Sess., 1990), c. 1024, s. 8(a)‑(c); 1993, c. 463, s. 2; 1995, c. 232, s. 3; 2000‑169, ss. 5‑7; 2006‑112, s. 1.)



§ 25-1-205. Reasonable time; seasonableness.

§ 25‑1‑205.  Reasonable time; seasonableness.

(a)        Whether a time for taking an action required by this Chapter is reasonable depends on the nature, purpose, and circumstances of the action.

(b)        An action is taken seasonably if it is taken at or within the time agreed or, if no time is agreed, at or within a reasonable time. (1899, c. 733, s. 193; Rev., s. 2343; C.S., s. 2978; 1965, c. 700, s. 1; 2006‑112, s. 1.)



§ 25-1-206. Presumptions.

§ 25‑1‑206.  Presumptions.

Whenever this Chapter creates a "presumption" with respect to a fact, or provides that a fact is "presumed," the trier of fact must find the existence of the fact unless and until evidence is introduced that supports a finding of its nonexistence. (1899, c. 733, ss. 25, 56, 191; Rev., ss. 2173, 2205, 2340, 3032; 1917, c. 37, ss. 4, 5, 58; 1919, c. 65, ss. 1, 10, 32, 42; c. 290; C.S., ss. 280, 283, 292, 314, 2976, 3005, 3037, 4037, 4044, 4046; 1941, c. 353, s. 22; G.S., s. 55‑102; 1955, c. 1371, s. 2; 1961, c. 574; 1965, c. 700, s. 1; 1967, c. 562, s. 1; 1975, c. 862, ss. 2, 3; 1989 (Reg. Sess., 1990), c. 1024, s. 8(a)‑(c); 1993, c. 463, s. 2; 1995, c. 232, s. 3; 2000‑169, ss. 5‑7; 2006‑112, s. 1.)



§ 25-1-301. Territorial applicability; parties' power to choose applicable law.

PART 3.

TERRITORIAL APPLICABILITY AND GENERAL RULES.

§ 25‑1‑301.  Territorial applicability; parties' power to choose applicable law.

(a)        Except as otherwise provided in this section, when a transaction bears a reasonable relation to this State and also to another state or nation the parties may agree that the law either of this State or of such other state or nation shall govern their rights and duties.

(b)        In the absence of an agreement effective under subsection (a) of this section, and except as provided in subsection (c) of this section, this Chapter applies to transactions bearing an appropriate relation to this State.

(c)        If one of the following provisions of this Chapter specifies the applicable law, that provision governs and a contrary agreement is effective only to the extent permitted by the law so specified:

(c)       (1)        G.S. 25‑2‑402;

(2)        G.S. 25‑2A‑105 and G.S. 25‑2A‑106;

(3)        G.S. 25‑4‑102;

(4)        G.S. 25‑4A‑507;

(5)        G.S. 25‑5‑116;

(6)        G.S. 25‑8‑110;

(7)        G.S. 25‑9‑301 through G.S. 25‑9‑307. (1965, c. 700, s. 1; 1975, c. 862, s. 1; 1993, c. 157, s. 2; 1997‑181, s. 17; 1999‑73, s. 2; 2000‑169, s. 3; 2004‑190, s. 2; 2006‑112, s. 1.)



§ 25-1-302. Variation by agreement.

§ 25‑1‑302.  Variation by agreement.

(a)        Except as otherwise provided in subsection (b) of this section or elsewhere in this Chapter, the effect of provisions of this Chapter may be varied by agreement.

(b)        The obligations of good faith, diligence, reasonableness, and care prescribed by this Chapter may not be disclaimed by agreement. The parties, by agreement, may determine the standards by which the performance of those obligations is to be measured if those standards are not manifestly unreasonable. Whenever this Chapter requires an action to be taken within a reasonable time, a time that is not manifestly unreasonable may be fixed by agreement.

(c)        The presence in certain provisions of this Chapter of the phrase "unless otherwise agreed," or words of similar import, does not imply that the effect of other provisions may not be varied by agreement under this section. (1899, c. 733, s. 193; Rev., s. 2343; C.S., s. 2978; 1965, c. 700, s. 1; 2006‑112, s. 1.)



§ 25-1-303. Course of performance, course of dealing, and usage of trade.

§ 25‑1‑303.  Course of performance, course of dealing, and usage of trade.

(a)        A "course of performance" is a sequence of conduct between the parties to a particular transaction that exists if:

(1)        The agreement of the parties with respect to the transaction involves repeated occasions for performance by a party; and

(2)        The other party, with knowledge of the nature of the performance and opportunity for objection to it, accepts the performance or acquiesces in it without objection.

(b)        A "course of dealing" is a sequence of conduct concerning previous transactions between the parties to a particular transaction that is fairly to be regarded as establishing a common basis of understanding for interpreting their expressions and other conduct.

(c)        A "usage of trade" is any practice or method of dealing having such regularity of observance in a place, vocation, or trade as to justify an expectation that it will be observed with respect to the transaction in question. The existence and scope of such a usage must be proved as facts. If it is established that such a usage is embodied in a trade code or similar record, the interpretation of the record is a question of law.

(d)        A course of performance or course of dealing between the parties or usage of trade in the vocation or trade in which they are engaged or of which they are or should be aware is relevant in ascertaining the meaning of the parties' agreement, may give particular meaning to specific terms of the agreement, and may supplement or qualify the terms of the agreement. A usage of trade applicable in the place in which part of the performance under the agreement is to occur may be so utilized as to that part of the performance.

(e)        Except as otherwise provided in subsection (f) of this section, the express terms of an agreement and any applicable course of performance, course of dealing, or usage of trade must be construed whenever reasonable as consistent with each other. If such a construction is unreasonable:

(1)        Express terms prevail over course of performance, course of dealing, and usage of trade;

(2)        Course of performance prevails over course of dealing and usage of trade; and

(3)        Course of dealing prevails over usage of trade.

(f)         Subject to G.S. 25‑2‑209, a course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.

(g)        Evidence of a relevant usage of trade offered by one party is not admissible unless that party has given the other party notice that the court finds sufficient to prevent unfair surprise to the other party. (1965, c. 700, s. 1; 2006‑112, s. 1.)



§ 25-1-304. Obligation of good faith.

§ 25‑1‑304.  Obligation of good faith.

Every contract or duty within this Chapter imposes an obligation of good faith in its performance and enforcement. (1965, c. 700, s. 1; 2006‑112, s. 1.)



§ 25-1-305. Remedies to be liberally administered.

§ 25‑1‑305.  Remedies to be liberally administered.

(a)        The remedies provided by this Chapter shall be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed, but neither consequential or special damages nor penal damages may be had except as specifically provided in this Chapter or by other rule of law.

(b)        Any right or obligation declared by this Chapter is enforceable by action unless the provision declaring it specifies a different and limited effect. (1965, c. 700, s. 1; 2006‑112, s. 1.)



§ 25-1-306. Waiver or renunciation of claim or right after breach.

§ 25‑1‑306.  Waiver or renunciation of claim or right after breach.

A claim or right arising out of an alleged breach may be discharged in whole or in part without consideration by agreement of the aggrieved party in an authenticated record. (1965, c. 700, s. 1; 2006‑112, s. 1.)



§ 25-1-307. Prima facie evidence by third-party documents.

§ 25‑1‑307.  Prima facie evidence by third‑party documents.

A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher's or inspector's certificate, consular invoice, or any other document authorized or required by the contract to be issued by a third party is prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the third party. (1965, c. 700, s. 1; 2006‑112, s. 1.)



§ 25-1-308. Performance or acceptance under reservation of rights.

§ 25‑1‑308.  Performance or acceptance under reservation of rights.

(a)        A party that with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as "without prejudice," "under protest," or the like are sufficient.

(b)        Subsection (a) of this section does not apply to an accord and satisfaction. (1965, c. 700, s. 1; 1995, c. 232, s. 4; 2006‑112, s. 1.)



§ 25-1-309. Option to accelerate at will.

§ 25‑1‑309.  Option to accelerate at will.

A term providing that one party or that party's successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or when the party "deems itself insecure," or words of similar import, means that the party has power to do so only if that party in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against which the power has been exercised. (1965, c. 700, s. 1; 2006‑112, s. 1.)



§ 25-1-310. Subordinated obligations.

§ 25‑1‑310.  Subordinated obligations.

An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated. Subordination does not create a security interest as against either the common debtor or a subordinated creditor. (1967, c. 562, s. 1; 2006‑112, s. 1.)



§ 25-2-101. Short title.

Article 2.

Sales.

Part 1.

Short Title, General Construction and Subject Matter.

§ 25‑2‑101.  Short title.

This article shall be known and may be cited as Uniform Commercial Code‑Sales. (1965, c. 700, s. 1.)



§ 25-2-102. Scope; certain security and other transactions excluded from this article.

§ 25‑2‑102.  Scope; certain security and other transactions excluded from this article.

Unless the context otherwise requires, this article applies to transactions in goods; it does not apply to any transaction which although in the form of an unconditional contract to sell or present sale is intended to operate only as a security transaction nor does this article impair or repeal any statute regulating sales to consumers, farmers or other specified classes of buyers. (1965, c. 700, s. 1.)



§ 25-2-103. Definitions and index of definitions.

§ 25‑2‑103.  Definitions and index of definitions.

(1)        In this article unless the context otherwise requires

(a)        "Buyer" means a person who buys or contracts to buy goods.

(b)        Repealed by Session Laws 2006‑112, s. 2, effective October 1, 2006.

(c)        "Receipt" of goods means taking physical possession of them.

(d)        "Seller" means a person who sells or contracts to sell goods. Any manufacturer of self‑propelled motor vehicles, as defined in G.S. 20‑4.01, is also a "seller" with respect to buyers of its product to whom it makes an express warranty, notwithstanding any lack of privity between them, for purposes of all rights and remedies available to buyers under this Article.

(2)        Other definitions applying to this article or to specified parts thereof, and the sections in which they appear are:

"Acceptance."                                            G.S. 25‑2‑606.

"Banker's credit."                                        G.S. 25‑2‑325.

"Between merchants."                                 G.S. 25‑2‑104.

"Cancellation."                                            G.S. 25‑2‑106 (4).

"Commercial unit."                                      G.S. 25‑2‑105.

"Confirmed credit."                                     G.S. 25‑2‑325.

"Conforming to contract."                           G.S. 25‑2‑106.

"Contract for sale."                                     G.S. 25‑2‑106.

"Cover."                                                     G.S. 25‑2‑712.

"Entrusting."                                                G.S. 25‑2‑403.

"Financing agency."                                     G.S. 25‑2‑104.

"Future goods."                                          G.S. 25‑2‑105.

"Goods."                                                    G.S. 25‑2‑105.

"Identification."                                           G.S. 25‑2‑501.

"Installment contract."                                 G.S. 25‑2‑612.

"Letter of credit."                                        G.S. 25‑2‑325.

"Lot."                                                         G.S. 25‑2‑105.

"Merchant."                                                G.S. 25‑2‑104.

"Overseas."                                                G.S. 25‑2‑323.

"Person in position of seller."                       G.S. 25‑2‑707.

"Present sale."                                            G.S. 25‑2‑106.

"Sale."                                                        G.S. 25‑2‑106.

"Sale on approval."                                     G.S. 25‑2‑326.

"Sale or return."                                          G.S. 25‑2‑326.

"Termination."                                             G.S. 25‑2‑106.

(3)        "Control" as provided in G.S. 25‑7‑106 and the following definitions in other Articles apply to this Article:

"Check"                                                     G.S. 25‑3‑104.

"Consignee"                                                G.S. 25‑7‑102.

"Consignor"                                                G.S. 25‑7‑102.

"Consumer Goods"                                     G.S. 25‑9‑102.

"Dishonor"                                                  G.S. 25‑3‑502.

"Draft"                                                        G.S. 25‑3‑104.

(4)        In addition article 1 contains general definitions and principles of construction and interpretation applicable throughout this article. (1965, c. 700, s. 1; 1983, c. 598; 2000‑169, s. 8; 2006‑112, ss. 2, 27.)



§ 25-2-104. Definitions: "Merchant"; "between merchants"; "financing agency."

§ 25‑2‑104.  Definitions: "Merchant"; "between merchants"; "financing agency."

(1)        "Merchant" means a person who deals in goods of the kind or otherwise by his occupation holds himself out as having knowledge or skill peculiar to the practices or goods involved in the transaction or to whom such knowledge or skill may be attributed by his employment of an agent or broker or other intermediary who by his occupation holds himself out as having such knowledge or skill.

(2)        "Financing agency" means a bank, finance company or other person who in the ordinary course of business makes advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the seller's draft or making advances against it or by merely taking it for collection whether or not documents of title accompany or are associated with the draft. "Financing agency" includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods (G.S. 25‑2‑707).

(3)        "Between merchants" means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants. (1965, c. 700, s. 1; 2006‑112, s. 28.)



§ 25-2-105. Definitions: Transferability; "goods"; "future" goods; "lot"; "commercial unit."

§ 25‑2‑105.  Definitions: Transferability; "goods"; "future" goods; "lot"; "commercial unit."

(1)        "Goods" means all things (including specially manufactured goods) which are movable at the time of identification to the contract for sale other than the money in which the price is to be paid, investment securities (article 8) and things in action. "Goods" also includes the unborn young of animals and growing crops and other identified things attached to realty as described in the section on goods to be severed from realty (G.S. 25‑2‑107).

(2)        Goods must be both existing and identified before any interest in them can pass. Goods which are not both existing and identified are "future" goods. A purported present sale of future goods or of any interest therein operates as a contract to sell.

(3)        There may be a sale of a part interest in existing identified goods.

(4)        An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined. Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight or other measure may to the extent of the seller's interest in the bulk be sold to the buyer who then becomes an owner in common.

(5)        "Lot" means a parcel or a single article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.

(6)        "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article (as a machine) or a set of articles (as a suite of furniture or an assortment of sizes) or a quantity (as a bale, gross, or carload) or any other unit treated in use or in the relevant market as a single whole. (1965, c. 700, s. 1.)



§ 25-2-106. Definitions: "Contract"; "agreement"; "contract for sale"; "sale"; "present sale"; "layaway contract"; "conforming" to contract; "termination"; "cancellation."

§ 25‑2‑106.  Definitions: "Contract"; "agreement"; "contract for sale"; "sale"; "present sale"; "layaway contract"; "conforming" to contract; "termination"; "cancellation."

(1)        In this article unless the context otherwise requires "contract" and "agreement" are limited to those relating to the present or future sale of goods, including layaway contracts.  "Contract for sale" includes both a present sale of goods and a contract to sell goods at a future time.  A "sale" consists in the passing of title from the seller to the buyer for a price (G.S. 25‑2‑401).  A "present sale" means a sale which is accomplished by the making of the contract.  A "layaway contract" means any contract for the sale of goods in which the seller agrees with the purchaser, in consideration for the purchaser's payment of a deposit, down payment, or similar initial payment, to hold identified goods for future delivery upon the purchaser's payment of a specified additional amount, whether in installments or otherwise.

(2)        Goods or conduct including any part of a performance are "conforming" or conform to the contract when they are in accordance with the obligations under the contract.

(3)        "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach.  On "termination" all obligations which are still executory on both sides are discharged but any right based on prior breach or performance survives.

(4)        "Cancellation" occurs when either party puts an end to the contract for breach by the other and its effect is the same as that of "termination" except that the cancelling party also retains any remedy for breach of the whole contract or any unperformed balance. (1965, c. 700, s. 1; 1967, c. 24, s. 6; 1993, c. 340, s. 1.)



§ 25-2-107. Goods to be severed from realty; recording.

§ 25‑2‑107.  Goods to be severed from realty; recording.

(1)        A contract for the sale of minerals or the like (including oil and gas) or a structure or its materials to be removed from realty is a contract for the sale of goods within this article if they are to be severed by the seller but until severance a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.

(2)        A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in subsection (1) or of timber to be cut is a contract for the sale of goods within this article whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

(3)        The provisions of this section are subject to any third‑party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land and shall then constitute notice to third parties of the buyer's rights under the contract for sale. (1965, c. 700, s. 1; 1975, c. 862, s. 4.)



§ 25-2-201. Formal requirements; statute of frauds.

Part 2.

Form, Formation and Readjustment of Contract.

§ 25‑2‑201.  Formal requirements; statute of frauds.

(1)        Except as otherwise provided in this section a contract for the sale of goods for the price of five hundred dollars ($500.00) or more is not enforceable by way of action or defense unless there is some writing sufficient to indicate that a contract for sale has been made between the parties and signed by the party against whom enforcement is sought or by his authorized agent or broker. A writing is not insufficient because it omits or incorrectly states a term agreed upon but the contract is not enforceable under this paragraph beyond the quantity of goods shown in such writing.

(2)        Between merchants if within a reasonable time a writing in confirmation of the contract and sufficient against the sender is received and the party receiving it has reason to know its contents, it satisfies the requirements of subsection (1) against such party unless written notice of objection to its contents is given within ten days after it is received.

(3)        A contract which does not satisfy the requirements of subsection (1) but which is valid in other respects is enforceable

(a)        if the goods are to be specially manufactured for the buyer and are not suitable for sale to others in the ordinary course of the seller's business and the seller, before notice of repudiation is received and under circumstances which reasonably indicate that the goods are for the buyer, has made either a substantial beginning of their manufacture or commitments for their procurement; or

(b)        if the party against whom enforcement is sought admits in his pleading, testimony or otherwise in court that a contract for sale was made, but the contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c)        with respect to goods for which payment has been made and accepted or which have been received and accepted (G.S. 25‑2‑606). (1965, c. 700, s. 1.)



§ 25-2-202. Final written expression; parol or extrinsic evidence.

PART 2.

FORM, FORMATION AND READJUSTMENT OF CONTRACT.

§ 25‑2‑202.  Final written expression; parol or extrinsic evidence.

Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented

(a)        by course of dealing or usage of trade (G.S. 25‑1‑205) or by course of performance (G.S. 25‑2‑208); and

(b)        by evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement. (1965, c. 700, s. 1.)



§ 25-2-203. Seals inoperative.

§ 25‑2‑203.  Seals inoperative.

The affixing of a seal to a writing evidencing a contract for sale or an offer to buy or sell goods does not constitute the writing a sealed instrument and the law with respect to sealed instruments does not apply to such a contract or offer. (1965, c. 700, s. 1.)



§ 25-2-204. Formation in general.

§ 25‑2‑204.  Formation in general.

(1)        A contract for sale of goods may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of such a contract.

(2)        An agreement sufficient to constitute a contract for sale may be found even though the moment of its making is undetermined.

(3)        Even though one or more terms are left open a contract for sale does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy. (1965, c. 700, s. 1.)



§ 25-2-205. Firm offers.

§ 25‑2‑205.  Firm offers.

An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or if no time is stated for a reasonable time, but in no event may such period of irrevocability exceed three months; but any such term of assurance on a form supplied by the offeree must be separately signed by the offeror. (1965, c. 700, s. 1.)



§ 25-2-206. Offer and acceptance in formation of contract.

§ 25‑2‑206.  Offer and acceptance in formation of contract.

(1)        Unless otherwise unambiguously indicated by the language or circumstances

(a)        an offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances;

(b)        an order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or nonconforming goods, but such a shipment of nonconforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

(2)        Where the beginning of a requested performance is a reasonable  mode of acceptance an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance. (1965, c. 700, s. 1.)



§ 25-2-207. Additional terms in acceptance or confirmation.

§ 25‑2‑207.  Additional terms in acceptance or confirmation.

(1)        A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.

(2)        The additional terms are to be construed as proposals for addition to the contract. Between merchants such terms become part of the contract unless:

(a)        the offer expressly limits acceptance to the terms of the offer;

(b)        they materially alter it; or

(c)        notification of objection to them has already been given or is  given within a reasonable time after notice of them is received.

(3)        Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under any other provisions of this chapter. (1965, c. 700, s. 1; 1967, c. 562, s. 1.)



§ 25-2-208: Repealed by Session Laws 2006-112, s. 4, effective October 1, 2006.

§ 25‑2‑208: Repealed by Session Laws 2006‑112, s. 4, effective October 1, 2006.



§ 25-2-209. Modification, rescission and waiver.

§ 25‑2‑209.  Modification, rescission and waiver.

(1)        An agreement modifying a contract within this article needs no consideration to be binding.

(2)        A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

(3)        The requirements of the statute of frauds section of this article (G.S. 25‑2‑201) must be satisfied if the contract as modified is within its provisions.

(4)        Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) or (3) it can operate as a waiver.

(5)        A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver. (1965, c. 700, s. 1.)



§ 25-2-210. Delegation of performance; assignment of rights.

§ 25‑2‑210.  Delegation of performance; assignment of rights.

(1)        A party may perform his duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having his original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

(2)        Except as otherwise provided in G.S. 25‑9‑406, unless otherwise agreed, all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on him by his contract, or impair materially his chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor's due performance of his entire obligation can be assigned despite agreement otherwise.

(3)        The creation, attachment, perfection, or enforcement of a security interest in the seller's interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer's chance of obtaining return performance within the purview of subsection (2) of this section unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller. Even in that event, the creation, attachment, perfection, and enforcement of the security interest remain effective, but (i) the seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer, and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

(4)        Unless the circumstances indicate the contrary, a prohibition of assignment of "the contract" is to be construed as barring only the delegation to the assignee of the assignor's performance.

(5)        An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by him to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

(6)        The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to his rights against the assignor demand assurances from the assignee. (1965, c. 700, s. 1; 2000‑169, s. 9.)



§ 25-2-301. General obligations of parties.

Part 3.

GENERAL OBLIGATION AND CONSTRUCTION OF CONTRACT.

§ 25‑2‑301.  General obligations of parties.

The obligation of the seller is to transfer and deliver and that of the buyer is to accept and pay in accordance with the contract. (1965, c. 700, s. 1.)



§ 25-2-302. Unconscionable contract or clause.

§ 25‑2‑302.  Unconscionable contract or clause.

(1)        If the court as a matter of law finds the contract or any clause of the contract to have been unconscionable at the time it was made the court may refuse to enforce the contract, or it may enforce the remainder of the contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2)        When it is claimed or appears to the court that the contract or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose and effect to aid the court in making the determination. (1971, c. 1055, s. 1.)



§ 25-2-303. Allocation or division of risks.

§ 25‑2‑303.  Allocation or division of risks.

Where this article allocates a risk or a burden as between the parties "unless otherwise agreed," the agreement may not only shift the allocation but may also divide the risk or burden. (1965, c. 700, s. 1.)



§ 25-2-304. Price payable in money, goods, realty, or otherwise.

§ 25‑2‑304.  Price payable in money, goods, realty, or otherwise.

(1)        The price can be made payable in money or otherwise. If it is payable in whole or in part in goods each party is a seller of the goods which he is to transfer.

(2)        Even though all or part of the price is payable in an interest in realty the transfer of the goods and the seller's obligations with reference to them are subject to this article, but not the transfer of the interest in realty or the transferor's obligations in connection therewith. (1965, c. 700, s. 1.)



§ 25-2-305. Open price term.

§ 25‑2‑305.  Open price term.

(1)        The parties if they so intend can conclude a contract for sale even though the price is not settled. In such a case the price is a reasonable price at the time for delivery if

(a)        nothing is said as to price; or

(b)        the price is left to be agreed by the parties and they fail to agree; or

(c)        the price is to be fixed in terms of some agreed market or other standard as set or recorded by a third person or agency and it is not so set or recorded.

(2)        A price to be fixed by the seller or by the buyer means a price for him to fix in good faith.

(3)        When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one party the other may at his option treat the contract as cancelled or himself fix a reasonable price.

(4)        Where, however, the parties intend not to be bound unless the price be fixed or agreed and it is not fixed or agreed there is no contract. In such a case the buyer must return any goods already received or if unable so to do must pay their reasonable value at the time of delivery and the seller must return any portion of the price paid on account. (1965, c. 700, s. 1.)



§ 25-2-306. Output, requirements and exclusive dealings.

§ 25‑2‑306.  Output, requirements and exclusive dealings.

(1)        A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to any stated estimate or in the absence of a stated estimate to any normal or otherwise comparable prior output or requirements may be tendered or demanded.

(2)        A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes unless otherwise agreed an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale. (1965, c. 700, s. 1.)



§ 25-2-307. Delivery in single lot or several lots.

§ 25‑2‑307.  Delivery in single lot or several lots.

Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender but where the circumstances give either party the right to make or demand delivery in lots the price if it can be apportioned may be demanded for each lot. (1965, c. 700, s. 1.)



§ 25-2-308. Absence of specified place for delivery.

§ 25‑2‑308.  Absence of specified place for delivery.

Unless otherwise agreed

(a)        the place for delivery of goods is the seller's place of business or if he has none, his residence; but

(b)        in a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

(c)        documents of title may be delivered through customary banking channels. (1965, c. 700, s. 1.)



§ 25-2-309. Absence of specific time provisions; notice of termination.

§ 25‑2‑309.  Absence of specific time provisions; notice of termination.

(1)        The time for shipment or delivery or any other action under a contract if not provided in this article or agreed upon shall be a reasonable time.

(2)        Where the contract provides for successive performances but is  indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.

(3)        Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable. (1965, c. 700, s. 1.)



§ 25-2-310. Open time for payment or running of credit; authority to ship under reservation.

PART 3.

GENERAL OBLIGATION AND CONSTRUCTION OF CONTRACT.

§ 25‑2‑310.  Open time for payment or running of credit; authority to ship under reservation.

Unless otherwise agreed

(a)        payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery; and

(b)        if the seller is authorized to send the goods he may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract (G.S. 25‑2‑513); and

(c)        if delivery is authorized and made by way of documents of title otherwise than by subsection (b) then payment is due regardless of where the goods are to be received (i) at the time and place at which the buyer is to receive delivery of the tangible documents or (ii) at the time the buyer is to receive delivery of the electronic documents and at the seller's place of business or if none, the seller's residence; and

(d)        where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment but postdating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period. (1965, c. 700, s. 1; 2006‑112, s. 29.)



§ 25-2-311. Options and cooperation respecting performance.

§ 25‑2‑311.  Options and cooperation respecting performance.

(1)        An agreement for sale which is otherwise sufficiently definite (subsection (3) of G.S. 25‑2‑204) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

(2)        Unless otherwise agreed specifications relating to assortment of the goods are at the buyer's option and except as otherwise provided in subsections (1) (c) and (3) of G.S. 25‑2‑319 specifications or arrangements relating to shipment are at the seller's option.

(3)        Where such specification would materially affect the other party's performance but is not seasonably made or where one party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies

(a)        is excused for any resulting delay in his own performance; and

(b)        may also either proceed to perform in any reasonable manner or  after the time for a material part of his own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods. (1965, c. 700, s. 1.)



§ 25-2-312. Warranty of title and against infringement; buyer's obligation against infringement.

§ 25‑2‑312.  Warranty of title and against infringement; buyer's obligation against infringement.

(1)        Subject to subsection (2) there is in a contract for sale a warranty by the seller that

(a)        the title conveyed shall be good, and its transfer rightful; and

(b)        the goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(2)        A warranty under subsection (1) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or that he is purporting to sell only such right or title as he or a third person may have.

(3)        Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications. (1965, c. 700, s. 1.)



§ 25-2-313. Express warranties by affirmation, promise, description, sample.

§ 25‑2‑313.  Express warranties by affirmation, promise, description, sample.

(1)        Express warranties by the seller are created as follows:

(a)        Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

(b)        Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

(c)        Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(2)        It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty. (1965, c. 700, s. 1.)



§ 25-2-314. Implied warranty: Merchantability; usage of trade.

§ 25‑2‑314.  Implied warranty: Merchantability; usage of trade.

(1)        Unless excluded or modified (G.S. 25‑2‑316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(2)        Goods to be merchantable must be at least such as

(a)        pass without objection in the trade under the contract description; and

(b)        in the case of fungible goods, are of fair average quality within the description; and

(c)        are fit for the ordinary purposes for which such goods are used; and

(d)        run, within the variations permitted by the agreement, of even  kind, quality and quantity within each unit and among all units involved; and

(e)        are adequately contained, packaged, and labeled as the agreement may require; and

(f)         conform to the promises or affirmations of fact made on the container or label if any.

(3)        Unless excluded or modified (G.S. 25‑2‑316) other implied warranties may arise from course of dealing or usage of trade. (1965, c. 700, s. 1.)



§ 25-2-315. Implied warranty: Fitness for particular purpose.

§ 25‑2‑315.  Implied warranty: Fitness for particular purpose.

Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is unless excluded or modified under the next section [G.S. 25‑2‑316] an implied warranty that the goods shall be fit for such purpose. (1965, c. 700, s. 1.)



§ 25-2-316. Exclusion or modification of warranties.

§ 25‑2‑316.  Exclusion or modification of warranties.

(1)        Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to the provisions of this article on parol or extrinsic evidence (G.S. 25‑2‑202) negation or limitation is inoperative to the extent that such construction is unreasonable.

(2)        Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."

(3)        Notwithstanding subsection (2)

(a)        unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is," "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b)        when the buyer before entering into the contract has examined the goods or the sample or model as fully as he desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him; and

(c)        an implied warranty can also be excluded or modified by course of dealing or course of performance or usage of trade.

(4)        Remedies for breach of warranty can be limited in accordance with the provisions of this article on liquidation or limitation of damages and on contractual modification of remedy (G.S. 25‑2‑718 and 25‑2‑719). (1965, c. 700, s. 1.)



§ 25-2-317. Cumulation and conflict of warranties express or implied.

§ 25‑2‑317.  Cumulation and conflict of warranties express or implied.

Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(a)        Exact or technical specifications displace an inconsistent sample or model or general langauge of description.

(b)        A sample from an existing bulk displaces inconsistent general language of description.

(c)        Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose. (1965, c. 700, s. 1.)



§ 25-2-318. Third party beneficiaries of warranties express or implied.

§ 25‑2‑318.  Third party beneficiaries of warranties express or implied.

A seller's warranty whether express or implied extends to any natural person who is in the family or household of his buyer or who is a guest in his home if it is reasonable to expect that such person may use, consume or be affected by the goods and who is injured in person by breach of the warranty. A seller may not exclude or limit the operation of this section. (1965, c. 700, s. 1.)



§ 25-2-319. F.O.B. and F.A.S. terms.

§ 25‑2‑319.  F.O.B. and F.A.S. terms.

(1)        Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which

(a)        when the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this article (G.S. 25‑2‑504) and bear the expense and risk of putting them into the possession of the carrier; or

(b)        when the term is F.O.B. the place of destination, the seller must at his own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this article (G.S. 25‑2‑503);

(c)        when under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this article on the form of bill of lading (G.S. 25‑2‑323).

(2)        Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must

(a)        at his own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

(b)        obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3)        Unless otherwise agreed in any case falling within subsection (1)(a) or (c) or subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this article (G.S. 25‑2‑311). He may also at his option move the goods in any reasonable manner preparatory to delivery or shipment.

(4)        Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents. (1965, c. 700, s. 1.)



§ 25-2-320. C.I.F. and C. & F. terms.

§ 25‑2‑320.  C.I.F. and C. & F. terms.

(1)        The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(2)        Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his own expense and risk to

(a)        put the goods into the possession of a carrier at the port for  shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b)        load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c)        obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d)        prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e)        forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer's rights.

(3)        Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligations and risks as a C.I.F. term except the obligation as to insurance.

(4)        Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents. (1965, c. 700, s. 1.)



§ 25-2-321. C.I.F. or C. & F.: "Net landed weights"; "payment on arrival"; warranty of condition on arrival.

§ 25‑2‑321.  C.I.F. or C. & F.: "Net landed weights"; "payment on arrival"; warranty of condition on arrival.

Under a contract containing a term C.I.F. or C. & F.

(1)        Where the price is based on or is to be adjusted according to "net landed weights," "delivered weights," "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2)        An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3)        Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived. (1965 c. 700, s. 1.)



§ 25-2-322. Delivery "ex-ship."

§ 25‑2‑322.  Delivery "ex‑ship."

(1)        Unless otherwise agreed a term for delivery of goods "ex‑ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2)        Under such a term unless otherwise agreed

(a)        the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b)        the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded. (1965, c. 700, s. 1.)



§ 25-2-323. Form of bill of lading required in overseas shipment; "overseas."

§ 25‑2‑323.  Form of bill of lading required in overseas shipment; "overseas."

(1)        Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain a negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

(2)        Where in a case within subsection (1) of this section a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set

(a)        due tender of a single part is acceptable within the provisions of this Article on cure of improper delivery (subsection (1) of G.S. 25‑2‑508); and

(b)        even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3)        A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce. (1965, c. 700, s. 1; 2006‑112, s. 30.)



§ 25-2-324. "No arrival, no sale" term.

§ 25‑2‑324.  "No arrival, no sale" term.

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,

(a)        the seller must properly ship conforming goods and if they arrive by any means he must tender them on arrival but he assumes no obligation that the goods will arrive unless he has caused the non‑arrival; and

(b)        where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (G.S. 25‑2‑613). (1965, c. 700, s. 1.)



§ 25-2-325. "Letter of credit" term; "confirmed credit."

§ 25‑2‑325.  "Letter of credit" term; "confirmed credit."

(1)        Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2)        The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him.

(3)        Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market. (1965, c. 700, s. 1.)



§ 25-2-326. Sale on approval and sale or return; rights of creditors.

§ 25‑2‑326.  Sale on approval and sale or return; rights of creditors.

(1)        Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is:

(a)        a "sale on approval" if the goods are delivered primarily for use, and

(b)        a "sale or return" if the goods are delivered primarily for resale.

(2)        Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3)        Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this article (G.S. 25‑2‑201) and as contradicting the sale aspect of the contract within the provisions of this article on parol or extrinsic evidence (G.S. 25‑2‑202). (1965, c. 700, s. 1; 2000‑169, s. 10.)



§ 25-2-327. Special incidents of sale on approval and sale or return.

§ 25‑2‑327.  Special incidents of sale on approval and sale or return.

(1)        Under a sale on approval unless otherwise agreed

(a)        although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b)        use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c)        after due notification of election to return, the return is at  the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2)        Under a sale or return unless otherwise agreed

(a)        the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b)        the return is at the buyer's risk and expense. (1965, c. 700, s. 1.)



§ 25-2-328. Sale by auction.

§ 25‑2‑328.  Sale by auction.

(1)        In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2)        A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3)        Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4)        If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale. (1965, c. 700, s. 1.)



§ 25-2-401. Passing of title; reservation for security; limited application of this section.

PART 4.

TITLE, CREDITORS AND GOOD FAITH PURCHASERS.

§ 25‑2‑401.  Passing of title; reservation for security; limited application of this section.

Each provision of this article with regard to the rights, obligations and remedies of the seller, the buyer, purchasers or other third parties applies irrespective of title to the goods except where the provision refers to such title. Insofar as situations are not covered by the other provisions of this article and matters concerning title become material the following rules apply:

(1)        Title to goods cannot pass under a contract for sale prior to their identification to the contract (G.S. 25‑2‑501), and unless otherwise explicitly agreed the buyer acquires by their identification a special property as limited by this chapter. Any retention or reservation by the seller of the title (property) in goods shipped or delivered to the buyer is limited in effect to a reservation of a security interest. Subject to these provisions and to the provisions of the article on secured transactions (article 9), title to goods passes from the seller to the buyer in any manner and on any conditions explicitly agreed on by the parties.

(2)        Unless otherwise explicitly agreed title passes to the buyer at the time and place at which the seller completes his performance with reference to the physical delivery of the goods, despite any reservation of a security interest and even though a document of title is to be delivered at a different time or place; and in particular and despite any reservation of a security interest by the bill of lading

(a)        if the contract requires or authorizes the seller to send the goods to the buyer but does not require him to deliver them at destination, title passes to the buyer at the time and place of shipment; but

(b)        if the contract requires delivery at destination, title passes on tender there.

(3)        Unless otherwise explicitly agreed where delivery is to be made without moving the goods,

(a)        if the seller is to deliver a tangible document of title, title passes at the time when and the place where he delivers such documents and if the seller is to deliver an electronic document of title, title passes when the seller delivers the document; or

(b)        if the goods are at the time of contracting already identified and no documents of title are to be delivered, title passes at the time and place of contracting.

(4)        A rejection or other refusal by the buyer to receive or retain the goods, whether or not justified, or a justified revocation of acceptance revests title to the goods in the seller. Such revesting occurs by operation of law and is not a "sale." (1965, c. 700, s. 1; 2006‑112, s. 31.)



§ 25-2-402. Rights of seller's creditors against sold goods.

§ 25‑2‑402.  Rights of seller's creditors against sold goods.

(1)        Except as provided in subsections (2) and (3), rights of unsecured creditors of the seller with respect to goods which have been identified to a contract for sale are subject to the buyer's rights to recover the goods under this article (G.S. 25‑2‑502 and 25‑2‑716).

(2)        A creditor of the seller may treat a sale or an identification of goods to a contract for sale as void if as against him a retention of possession by the seller is fraudulent under any rule of law of the state where the goods are situated, except that retention of possession in good faith and current course of trade by a merchant‑seller for a commercially reasonable time after a sale or identification is not fraudulent.

(3)        Nothing in this article shall be deemed to impair the rights of creditors of the seller

(a)        under the provisions of the article on secured transactions (article 9); or

(b)        where identification to the contract or delivery is made not in current course of trade but in satisfaction of or as security for a pre‑existing claim for money, security or the like and is made under circumstances which under any rule of law of the state where the goods are situated would apart from this article constitute the transaction a fraudulent transfer or voidable preference. (1965, c. 700, s. 1.)



§ 25-2-403. Power to transfer; good faith purchase of goods; "entrusting."

§ 25‑2‑403.  Power to transfer; good faith purchase of goods; "entrusting."

(1)        A purchaser of goods acquires all title which his transferor had or had power to transfer except that a purchaser of a limited interest acquires rights only to the extent of the interest purchased. A person with voidable title has power to transfer a good title to a good faith purchaser for value. When goods have been delivered under a transaction of purchase the purchaser has such power even though

(a)        the transferor was deceived as to the identity of the purchaser, or

(b)        the delivery was in exchange for a check which is later dishonored, or

(c)        it was agreed that the transaction was to be a "cash sale," or

(d)        the delivery was procured through fraud punishable as larcenous under the criminal law.

(2)        Any entrusting of possession of goods to a merchant who deals in goods of that kind gives him power to transfer all rights of the entruster to a buyer in ordinary course of business.

(3)        "Entrusting" includes any delivery and any acquiescence in retention of possession regardless of any condition expressed between the parties to the delivery or acquiescence and regardless of whether the procurement of the entrusting or the possessor's disposition of the goods have been such as to be larcenous under the criminal law.

(4)        The rights of other purchasers of goods and of lien creditors are governed by the articles on secured transactions (article 9) and documents of title (article 7). (1965, c. 700, s. 1; 2004‑190, s. 3.)



§ 25-2-501. Insurable interest in goods; manner of identification of goods.

Part 5.

Performance.

§ 25‑2‑501.  Insurable interest in goods; manner of identification of goods.

(1)        The buyer obtains a special property and an insurable interest in goods by identification of existing goods as goods to which the contract refers even though the goods so identified are nonconforming and he has an option to return or reject them. Such identification can be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement identification occurs

(a)        when the contract is made if it is for the sale of goods already existing and identified;

(b)        if the contract is for the sale of future goods other than those described in paragraph (c), when goods are shipped, marked or otherwise designated by the seller as goods to which the contract refers;

(c)        when the crops are planted or otherwise become growing crops or the young are conceived if the contract is for the sale of unborn young to be born within twelve months after contracting or for the sale of crops to be harvested within twelve months or the next normal harvest season after contracting whichever is longer.

(2)        The seller retains an insurable interest in goods so long as title to or any security interest in the goods remains in him and where the identification is by the seller alone he may until default or insolvency or notification to the buyer that the identification is final substitute other goods for those identified.

(3)        Nothing in this section impairs any insurable interest recognized under any other statute or rule of law. (1965, c. 700, s. 1; 1967, c. 24, s. 8.)



§ 25-2-502. Buyer's right to goods on seller's repudiation, failure to deliver, or insolvency.

§ 25‑2‑502.  Buyer's right to goods on seller's repudiation, failure to deliver, or insolvency.

(1)        Subject to subsections (2) and (3) of this section and even though the goods have not been shipped, a buyer who has paid a part or all of the price of goods in which he has a special property under G.S. 25‑2‑501 may, on making and keeping good a tender of any unpaid portion of their price, recover them from the seller if:

a.         in the case of goods bought for personal, family, or household purposes, the seller repudiates or fails to deliver as required by the contract; or

b.         in all cases, the seller becomes insolvent within 10 days after receipt of the first installment on their price.

(2)        The buyer's right to recover the goods under subdivision (1)a. of this section vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

(3)        If the identification creating his special property has been made by the buyer, he acquires the right to recover the goods only if they conform to the contract for sale. (1965, c. 700, s. 1; 2000‑169, s. 11.)



§ 25-2-503. Manner of seller's tender of delivery.

PART 5.

PERFORMANCE.

§ 25‑2‑503.  Manner of seller's tender of delivery.

(1)        Tender of delivery requires that the seller put and hold conforming goods at the buyer's disposition and give the buyer any notification reasonably necessary to enable him to take delivery. The manner, time and place for tender are determined by the agreement and this article, and in particular

(a)        tender must be at a reasonable hour, and if it is of goods they must be kept available for the period reasonably necessary to enable the buyer to take possession; but

(b)        unless otherwise agreed the buyer must furnish facilities reasonably suited to the receipt of the goods.

(2)        Where the case is within the next section [G.S. 25‑2‑504] respecting shipment tender requires that the seller comply with its provisions.

(3)        Where the seller is required to deliver at a particular destination tender requires that he comply with subsection (1) and also in any appropriate case tender documents as described in subsections (4) and (5) of this section.

(4)        Where goods are in the possession of a bailee and are to be delivered without being moved

(a)        tender requires that the seller either tender a negotiable document of title covering such goods or procure acknowledgment by the bailee of the buyer's right to possession of the goods; but

(b)        tender to the buyer of a non‑negotiable document of title or of a record directing the bailee to deliver is sufficient tender unless the buyer seasonably objects, and, except as otherwise provided in Article 9 of this Chapter, receipt by the bailee of notification of the buyer's rights fixes those rights as against the bailee and all third persons; but risk of loss of the goods and of any failure by the bailee to honor the nonnegotiable document of title or to obey the direction remains on the seller until the buyer has had a reasonable time to present the document or direction, and a refusal by the bailee to honor the document or to obey the direction defeats the tender.

(5)        Where the contract requires the seller to deliver documents

(a)        he must tender all such documents in correct form, except as provided in this article with respect to bills of lading in a set (subsection (2) of G.S. 25‑2‑323); and

(b)        tender through customary banking channels is sufficient and dishonor of a draft accompanying or associated with the documents constitutes non‑acceptance or rejection. (1965, c. 700, s. 1; 2006‑112, s. 32.)



§ 25-2-504. Shipment by seller.

§ 25‑2‑504.  Shipment by seller.

Where the seller is required or authorized to send the goods to the buyer and the contract does not require him to deliver them at a particular destination, then unless otherwise agreed he must

(a)        put the goods in the possession of such a carrier and make such a contract for their transportation as may be reasonable having regard to the nature of the goods and other circumstances of the case; and

(b)        obtain and promptly deliver or tender in due form any document  necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement or by usage of trade; and

(c)        promptly notify the buyer of the shipment.

Failure to notify the buyer under paragraph (c) or to make a proper contract under paragraph (a) is a ground for rejection only if material delay or loss ensues. (1965, c. 700, s. 1.)



§ 25-2-505. Seller's shipment under reservation.

§ 25‑2‑505.  Seller's shipment under reservation.

(1)        Where the seller has identified goods to the contract by or before shipment:

(a)        his procurement of a negotiable bill of lading to his own order or otherwise reserves in him a security interest in the goods. His procurement of the bill to the order of a financing agency or of the buyer indicates in addition only the seller's expectation of transferring that interest to the person named.

(b)        a nonnegotiable bill of lading to himself or his nominee reserves possession of the goods as security but except in a case of conditional delivery (subsection (2) of G.S. 25‑2‑507) a nonnegotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession or control of the bill of lading.

(2)        When shipment by the seller with reservation of a security interest is in violation of the contract for sale it constitutes an improper contract for transportation within G.S. 25‑2‑504 but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the seller's powers as a holder of a negotiable document of title. (1965, c. 700, s. 1; 2006‑112, s. 33.)



§ 25-2-506. Rights of financing agency.

§ 25‑2‑506.  Rights of financing agency.

(1)        A financing agency by paying or purchasing for value a draft which relates to a shipment of goods acquires to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it any rights of the shipper in the goods including the right to stop delivery and the shipper's right to have the draft honored by the buyer.

(2)        The right to reimbursement of a financing agency which has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document which was apparently regular. (1965, c. 700, s. 1; 2006‑112, s. 34.)



§ 25-2-507. Effect of seller's tender; delivery on condition.

§ 25‑2‑507.  Effect of seller's tender; delivery on condition.

(1)        Tender of delivery is a condition to the buyer's duty to accept the goods and, unless otherwise agreed, to his duty to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.

(2)        Where payment is due and demanded on the delivery to the buyer of goods or documents of title, his right as against the seller to retain or dispose of them is conditional upon his making the payment due. (1965, c. 700, s. 1.)



§ 25-2-508. Cure by seller of improper tender or delivery; replacement.

§ 25‑2‑508.  Cure by seller of improper tender or delivery; replacement.

(1)        Where any tender or delivery by the seller is rejected because nonconforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of his intention to cure and may then within the contract time make a conforming delivery.

(2)        Where the buyer rejects a nonconforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance the seller may if he seasonably notifies the buyer have a further reasonable time to substitute a conforming tender. (1965, c. 700, s. 1.)



§ 25-2-509. Risk of loss in the absence of breach.

§ 25‑2‑509.  Risk of loss in the absence of breach.

(1)        Where the contract requires or authorizes the seller to ship the goods by carrier

(a)        if it does not require him to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation (G.S. 25‑2‑505); but

(b)        if it does require him to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

(2)        Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer

(a)        on his receipt of possession or control of a negotiable document of title covering the goods; or

(b)        on acknowledgment by the bailee of the buyer's right to possession of the goods; or

(c)        after his receipt of possession or control of a nonnegotiable document of title or other direction to deliver in a record, as provided in subsection (4)(b) of G.S. 25‑2‑503.

(3)        In any case not within subsection (1) or (2), the risk of loss passes to the buyer on his receipt of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

(4)        The provisions of this section are subject to contrary agreement of the parties and to the provisions of this article on sale on approval (G.S. 25‑2‑327) and on effect of breach on risk of loss (G.S. 25‑2‑510). (1965, c. 700, s. 1; 2006‑112, s. 35.)



§ 25-2-510. Effect of breach on risk of loss.

§ 25‑2‑510.  Effect of breach on risk of loss.

(1)        Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.

(2)        Where the buyer rightfully revokes acceptance he may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.

(3)        Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him, the seller may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time. (1965, c. 700, s. 1.)



§ 25-2-511. Tender of payment by buyer; payment by check.

§ 25‑2‑511.  Tender of payment by buyer; payment by check.

(1)        Unless otherwise agreed tender of payment is a condition to the seller's duty to tender and complete any delivery.

(2)        Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

(3)        Subject to the provisions of this chapter on the effect of an instrument on an obligation (G.S. 25‑3‑310), payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment. (1965, c. 700, s. 1; 1995, c. 232, s. 5.)



§ 25-2-512. Payment by buyer before inspection.

§ 25‑2‑512.  Payment by buyer before inspection.

(1)        Where the contract requires payment before inspection nonconformity of the goods does not excuse the buyer from so making payment unless

(a)        the nonconformity appears without inspection; or

(b)        despite tender of the required documents the circumstances would justify injunction against honor under this chapter (G.S. 25‑5‑109(b)).

(2)        Payment pursuant to subsection (1) does not constitute an acceptance of goods or impair the buyer's right to inspect or any of his remedies. (1965, c. 700, s. 1; 1999‑73, s. 3.)



§ 25-2-513. Buyer's right to inspection of goods.

§ 25‑2‑513.  Buyer's right to inspection of goods.

(1)        Unless otherwise agreed and subject to subsection (3), where goods are tendered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(2)        Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(3)        Unless otherwise agreed and subject to the provisions of this article on C.I.F. contracts (subsection (3) of G.S. 25‑2‑321), the buyer is not entitled to inspect the goods before payment of the price when the contract provides

(a)        for delivery "C.O.D." or on other like terms; or

(b)        for payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(4)        A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract. (1965, c. 700, s. 1.)



§ 25-2-514. When documents deliverable on acceptance; when on payment.

§ 25‑2‑514.  When documents deliverable on acceptance; when on payment.

Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment. (1965, c. 700, s. 1.)



§ 25-2-515. Preserving evidence of goods in dispute.

§ 25‑2‑515.  Preserving evidence of goods in dispute.

In furtherance of the adjustment of any claim or dispute

(a)        either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

(b)        the parties may agree to a third party inspection or survey to  determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment. (1965, c. 700, s. 1.)



§ 25-2-601. Buyer's rights on improper delivery.

Part 6.

Breach, Repudiation and Excuse.

§ 25‑2‑601.  Buyer's rights on improper delivery.

Subject to the provisions of this article on breach in installment contracts (G.S. 25‑2‑612) and unless otherwise agreed under the sections on contractual limitations of remedy (G.S. 25‑2‑718 and 25‑2‑719), if the goods or the tender of delivery fail in any respect to conform to the contract, the buyer may

(a)        reject the whole; or

(b)        accept the whole; or

(c)        accept any commercial unit or units and reject the rest. (1965, c. 700, s. 1.)



§ 25-2-602. Manner and effect of rightful rejection.

§ 25‑2‑602.  Manner and effect of rightful rejection.

(1)        Rejection of goods must be within a reasonable time after their delivery or tender. It is ineffective unless the buyer seasonably notifies the seller.

(2)        Subject to the provisions of the two following sections on rejected goods (G.S. 25‑2‑603 and 25‑2‑604),

(a)        after rejection any exercise of ownership by the buyer with respect to any commercial unit is wrongful as against the seller; and

(b)        if the buyer has before rejection taken physical possession of  goods in which he does not have a security interest under the provisions of this article (subsection (3) of G.S. 25‑2‑711), he is under a duty after rejection to hold them with reasonable care at the seller's disposition for a time sufficient to permit the seller to remove them; but

(c)        the buyer has no further obligations with regard to goods rightfully rejected.

(3)        The seller's rights with respect to goods wrongfully rejected are governed by the provisions of this article on seller's remedies in general (G.S. 25‑2‑703). (1965, c. 700, s. 1.)



§ 25-2-603. Merchant buyer's duties as to rightfully rejected goods.

§ 25‑2‑603.  Merchant buyer's duties as to rightfully rejected goods.

(1)        Subject to any security interest in the buyer (subsection (3) of G.S. 25‑2‑711), when the seller has no agent or place of business at the market of rejection a merchant buyer is under a duty after rejection of goods in his possession or control to follow any reasonable instructions received from the seller with respect to the goods and in the absence of such instructions to make reasonable efforts to sell them for the seller's account if they are perishable or threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2)        When the buyer sells goods under subsection (1), he is entitled to reimbursement from the seller or out of the proceeds for reasonable expenses of caring for and selling them, and if the expenses include no selling commission then to such commission as is usual in the trade or if there is none to a reasonable sum not exceeding ten per cent (10%) on the gross proceeds.

(3)        In complying with this section the buyer is held only to good faith and good faith conduct hereunder is neither acceptance nor conversion nor the basis of an action for damages. (1965, c. 700, s. 1.)



§ 25-2-604. Buyer's options as to salvage of rightfully rejected goods.

§ 25‑2‑604.  Buyer's options as to salvage of rightfully rejected goods.

Subject to the provisions of the immediately preceding section [G.S. 25‑2‑603] on perishables if the seller gives no instructions within a reasonable time after notification of rejection the buyer may store the rejected goods for the seller's account or reship them to him or resell them for the seller's account with reimbursement as provided in the preceding section. Such action is not acceptance or conversion. (1965, c. 700, s. 1.)



§ 25-2-605. Waiver of buyer's objections by failure to particularize.

PART 6.

BREACH, REPUDIATION AND EXCUSE.

§ 25‑2‑605.  Waiver of buyer's objections by failure to particularize.

(1)        The buyer's failure to state in connection with rejection a particular defect which is ascertainable by reasonable inspection precludes him from relying on the unstated defect to justify rejection or to establish breach

(a)        where the seller could have cured it if stated seasonably; or

(b)        between merchants when the seller has after rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.

(2)        Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent in the documents. (1965, c. 700, s. 1; 2006‑112, s. 36.)



§ 25-2-606. What constitutes acceptance of goods.

§ 25‑2‑606.  What constitutes acceptance of goods.

(1)        Acceptance of goods occurs when the buyer

(a)        after a reasonable opportunity to inspect the goods signifies to the seller that the goods are conforming or that he will take or retain them in spite of their non‑conformity; or

(b)        fails to make an effective rejection (subsection (1) of G.S. 25‑ 2‑602), but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or

(c)        does any act inconsistent with the seller's ownership; but if such act is wrongful as against the seller it is an acceptance only if ratified by him.

(2)        Acceptance of a part of any commercial unit is acceptance of that entire unit. (1965, c. 700, s. 1.)



§ 25-2-607. Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over.

§ 25‑2‑607.  Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over.

(1)        The buyer must pay at the contract rate for any goods accepted.

(2)        Acceptance of goods by the buyer precludes rejection of the goods accepted and if made with knowledge of a nonconformity cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured but acceptance does not of itself impair any other remedy provided by this article for nonconformity.

(3)        Where a tender has been accepted

(a)        the buyer must within a reasonable time after he discovers or should have discovered any breach notify the seller of breach or be barred from any remedy; and

(b)        if the claim is one for infringement or the like (subsection (3) of G.S. 25‑2‑312) and the buyer is sued as a result of such a breach he must so notify the seller within a reasonable time after he receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

(4)        The burden is on the buyer to establish any breach with respect to the goods accepted.

(5)        Where the buyer is sued for breach of a warranty or other obligation for which his seller is answerable over

(a)        he may give his seller written notice of the litigation. If the notice states that the seller may come in and defend and that if the seller does not do so he will be bound in any action against him by his buyer by any determination of fact common to the two litigations, then unless the seller after seasonable receipt of the notice does come in and defend he is so bound.

(b)        if the claim is one for infringement or the like (subsection (3) of G.S. 25‑2‑312) the original seller may demand in writing that his buyer turn over to him control of the litigation including settlement or else be barred from any remedy over and if he also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control the buyer is so barred.

(6)        The provisions of subsections (3), (4) and (5) apply to any obligation of a buyer to hold the seller harmless against infringement or the like (subsection (3) of G.S. 25‑2‑312). (1965, c. 700, s. 1.)



§ 25-2-608. Revocation of acceptance in whole or in part.

§ 25‑2‑608.  Revocation of acceptance in whole or in part.

(1)        The buyer may revoke his acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to him if he has accepted it

(a)        on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b)        without discovery of such nonconformity if his acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller's assurances.

(2)        Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.

(3)        A buyer who so revokes has the same rights and duties with regard to the goods involved as if he had rejected them. (1965, c. 700, s. 1.)



§ 25-2-609. Right to adequate assurance of performance.

§ 25‑2‑609.  Right to adequate assurance of performance.

(1)        A contract for sale imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing demand adequate assurance of due performance and until he receives such assurance may if commercially reasonable suspend any performance for which he has not already received the agreed return.

(2)        Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

(3)        Acceptance of any improper delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

(4)        After receipt of a justified demand failure to provide within a reasonable time not exceeding thirty days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract. (1965, c. 700, s. 1.)



§ 25-2-610. Anticipatory repudiation.

§ 25‑2‑610.  Anticipatory repudiation.

When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may

(a)        for a commercially reasonable time await performance by the repudiating party; or

(b)        resort to any remedy for breach (G.S. 25‑2‑703 or G.S. 25‑2‑711), even though he has notified the repudiating party that he would await the latter's performance and has urged retraction; and

(c)        in either case suspend his own performance or proceed in accordance with the provisions of this article on the seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods (G.S. 25‑2‑704). (1965, c. 700, s. 1.)



§ 25-2-611. Retraction of anticipatory repudiation.

§ 25‑2‑611.  Retraction of anticipatory repudiation.

(1)        Until the repudiating party's next performance is due he can retract his repudiation unless the aggrieved party has since the repudiation cancelled or materially changed his position or otherwise indicated that he considers the repudiation final.

(2)        Retraction may be by any method which clearly indicates to the  aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of this article (G.S. 25‑2‑609).

(3)        Retraction reinstates the repudiating party's rights under the  contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation. (1965, c. 700, s. 1.)



§ 25-2-612. "Installment contract"; breach.

§ 25‑2‑612.  "Installment contract"; breach.

(1)        An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract" or its equivalent.

(2)        The buyer may reject any installment which is nonconforming if the nonconformity substantially impairs the value of that installment and cannot be cured or if the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (3) and the seller gives adequate assurance of its cure the buyer must accept that installment.

(3)        Whenever nonconformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if he accepts a nonconforming installment without seasonably notifying of cancellation or if he brings an action with respect only to past installments or demands performance as to future installments. (1965, c. 700, s. 1.)



§ 25-2-613. Casualty to identified goods.

§ 25‑2‑613.  Casualty to identified goods.

Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (G.S. 25‑ 2‑324) then

(a)        if the loss is total the contract is avoided; and

(b)        if the loss is partial or the goods have so deteriorated as no  longer to conform to the contract the buyer may nevertheless demand inspection and at his option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller. (1965, c. 700, s. 1.)



§ 25-2-614. Substituted performance.

§ 25‑2‑614.  Substituted performance.

(1)        Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

(2)        If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive or predatory. (1965, c. 700, s. 1.)



§ 25-2-615. Excuse by failure of presupposed conditions.

§ 25‑2‑615.  Excuse by failure of presupposed conditions.

Except so far as a seller may have assumed a greater obligation and subject to the preceding section [G.S. 25‑2‑614] on substituted performance:

(a)        Delay in delivery or nondelivery in whole or in part by a seller who complies with paragraphs (b) and (c) is not a breach of his duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(b)        Where the causes mentioned in paragraph (a) affect only a part of the seller's capacity to perform, he must allocate production and deliveries among his customers but may at his option include regular customers not then under contract as well as his own requirements for further manufacture. He may so allocate in any manner which is fair and reasonable.

(c)        The seller must notify the buyer seasonably that there will be  delay or nondelivery and, when allocation is required under paragraph (b), of the estimated quota thus made available for the buyer. (1965, c. 700, s. 1.)



§ 25-2-616. Procedure on notice claiming excuse.

§ 25‑2‑616.  Procedure on notice claiming excuse.

(1)        Where the buyer receives notification of a material or indefinite delay or an allocation justified under the preceding section [G.S. 25‑2‑615] he may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this article relating to breach of installment contracts (G.S. 25‑2‑612), then also as to the whole,

(a)        terminate and thereby discharge any unexecuted portion of the contract; or

(b)        modify the contract by agreeing to take his available quota in  substitution.

(2)        If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding thirty days the contract lapses with respect to any deliveries affected.

(3)        The provisions of this section may not be negated by agreement  except insofar as the seller has assumed a greater obligation under the preceding section [G.S. 25‑2‑615]. (1965, c. 700, s. 1.)



§ 25-2-701. Remedies for breach of collateral contracts not impaired.

Part 7.

Remedies.

§ 25‑2‑701.  Remedies for breach of collateral contracts not impaired.

Remedies for breach of any obligation or promise collateral or ancillary to a contract for sale are not impaired by the provisions of this article. (1965, c. 700, s. 1.)



§ 25-2-702. Seller's remedies on discovery of buyer's insolvency.

§ 25‑2‑702.  Seller's remedies on discovery of buyer's insolvency.

(1)        Where the seller discovers the buyer to be insolvent he may refuse delivery except for cash including payment for all goods theretofore delivered under the contract, and stop delivery under this article (G.S. 25‑2‑705).

(2)        Where the seller discovers that the buyer has received goods on credit while insolvent he may reclaim the goods upon demand made within ten days after the receipt, but if misrepresentation of solvency has been made to the particular seller in writing within three months before delivery the ten‑day limitation does not apply. Except as provided in this subsection the seller may not base a right to reclaim goods on the buyer's fraudulent or innocent misrepresentation of solvency or of intent to pay.

(3)        The seller's right to reclaim under subsection (2) is subject to the rights of a buyer in ordinary course or other good faith purchaser under this article (G.S. 25‑2‑403). Successful reclamation of goods excludes all other remedies with respect to them. (1965, c. 700, s. 1; 1967, c. 562, s. 1.)



§ 25-2-703. Seller's remedies in general.

§ 25‑2‑703.  Seller's remedies in general.

Where the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment due on or before delivery or repudiates with respect to a part or the whole, then with respect to any goods directly affected and, if the breach is of the whole contract (G.S. 25‑2‑612), then also with respect to the whole undelivered balance, the aggrieved seller may

(a)        withhold delivery of such goods;

(b)        stop delivery by any bailee as hereafter provided (G.S. 25‑2‑705);

(c)        proceed under the next section [G.S. 25‑2‑704] respecting goods still unidentified to the contract;

(d)        resell and recover damages as hereafter provided (G.S. 25‑2‑706);

(e)        recover damages for nonacceptance (G.S. 25‑2‑708) or in a proper case the price (G.S. 25‑2‑709);

(f)         cancel. (1965, c. 700, s. 1.)



§ 25-2-704. Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods.

§ 25‑2‑704.  Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods.

(1)        An aggrieved seller under the preceding section [G.S. 25‑2‑703] may

(a)        identify to the contract conforming goods not already identified if at the time he learned of the breach they are in his possession or control;

(b)        treat as the subject of resale goods which have demonstrably been intended for the particular contract even though those goods are unfinished.

(2)        Where the goods are unfinished an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resell for scrap or salvage value or proceed in any other reasonable manner. (1965, c. 700, s. 1; 1967, c. 24, s. 9.)



§ 25-2-705. Seller's stoppage of delivery in transit or otherwise.

PART 7.

REMEDIES.

§ 25‑2‑705.  Seller's stoppage of delivery in transit or otherwise.

(1)        The seller may stop delivery of goods in the possession of a carrier or other bailee when he discovers the buyer to be insolvent (G.S. 25‑2‑702) and may stop delivery of carload, truckload, planeload or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery or if for any other reason the seller has a right to withhold or reclaim the goods.

(2)        As against such buyer the seller may stop delivery until

(a)        receipt of the goods by the buyer; or

(b)        acknowledgment to the buyer by any bailee of the goods except a carrier that the bailee holds the goods for the buyer; or

(c)        such acknowledgment to the buyer by a carrier by reshipment or as a warehouse; or

(d)        negotiation to the buyer of any negotiable document of title covering the goods.

(3)       (a)        To stop delivery the seller must so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b)        After such notification the bailee must hold and deliver the goods according to the directions of the seller but the seller is liable to the bailee for any ensuing charges or damages.

(c)        If a negotiable document of title has been issued for goods the bailee is not obliged to obey a notification to stop until surrender of possession or control of the document.

(d)        A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor. (1965, c. 700, s. 1; 2006‑112, s. 37.)



§ 25-2-706. Seller's resale including contract for resale.

§ 25‑2‑706.  Seller's resale including contract for resale.

(1)        Under the conditions stated in G.S. 25‑2‑703 on seller's remedies, the seller may resell the goods concerned or the undelivered balance thereof. Where the resale is made in good faith and in a commercially reasonable manner the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under the provisions of this article (G.S. 25‑2‑710), but less expenses saved in consequence of the buyer's breach.

(2)        Except as otherwise provided in subsection (3) or unless otherwise agreed resale may be at public or private sale including sale by way of one or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms but every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.

(3)        Where the resale is at private sale the seller must give the buyer reasonable notification of his intention to resell.

(4)        Where the resale is at public sale

(a)        only identified goods can be sold except where there is a recognized market for a public sale of futures in goods of the kind; and

(b)        it must be made at a usual place or market for public sale if one is reasonably available and except in the case of goods which are perishable or threaten to decline in value speedily the seller must give the buyer reasonable notice of the time and place of the resale; and

(c)        if the goods are not to be within the view of those attending the sale the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and

(d)        the seller may buy.

(5)        A purchaser who buys in good faith at a resale takes the goods  free of any rights of the original buyer even though the seller fails to comply with one or more of the requirements of this section.

(6)        The seller is not accountable to the buyer for any profit made on any resale. A person in the position of a seller (G.S. 25‑2‑707) or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of his security interest, as hereinafter defined (subsection (3) of G.S. 25‑2‑711). (1965, c. 700, s. 1.)



§ 25-2-707. "Person in the position of a seller."

§ 25‑2‑707.  "Person in the position of a seller."

(1)        A "person in the position of a seller" includes as against a principal an agent who has paid or become responsible for the price of goods on behalf of his principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.

(2)        A person in the position of a seller may as provided in this article withhold or stop delivery (G.S. 25‑2‑705) and resell (G.S. 25‑2‑706) and recover incidental damages (G.S. 25‑2‑710). (1965, c. 700, s. 1.)



§ 25-2-708. Seller's damages for nonacceptance or repudiation.

§ 25‑2‑708.  Seller's damages for nonacceptance or repudiation.

(1)        Subject to subsection (2) and to the provisions of this article with respect to proof of market price (G.S. 25‑2‑723), the measure of damages for nonacceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in this article (G.S. 25‑2‑710), but less expenses saved in consequence of the buyer's breach.

(2)        If the measure of damages provided in subsection (1) is inadequate to put the seller in as good a position as performance would have done then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in this article (G.S. 25‑2‑710), due allowance for costs reasonably incurred and due credit for payments or proceeds of resale. (1965, c. 700, s. 1.)



§ 25-2-709. Action for the price.

§ 25‑2‑709.  Action for the price.

(1)        When the buyer fails to pay the price as it becomes due the seller may recover, together with any incidental damages under the next section [G.S. 25‑2‑710], the price

(a)        of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

(b)        of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

(2)        Where the seller sues for the price he must hold for the buyer any goods which have been identified to the contract and are still in his control except that if resale becomes possible he may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles him to any goods not resold.

(3)        After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated (G.S. 25‑2‑610), a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for nonacceptance under the preceding section [G.S. 25‑2‑708]. (1965, c. 700, s. 1.)



§ 25-2-710. Seller's incidental damages.

§ 25‑2‑710.  Seller's incidental damages.

Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the buyer's breach, in connection with return or resale of the goods or otherwise resulting from the breach. (1965, c. 700, s. 1.)



§ 25-2-711. Buyer's remedies in general; buyer's security interest in rejected goods.

§ 25‑2‑711.  Buyer's remedies in general; buyer's security interest in  rejected goods.

(1)        Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract (G.S. 25‑2‑612), the buyer may cancel and whether or not he has done so may in addition to recovering so much of the price as has been paid

(a)        "cover" and have damages under the next section [G.S. 25‑2‑712] as to all the goods affected whether or not they have been identified to the contract; or

(b)        recover damages for nondelivery as provided in this article (G.S. 25‑2‑713).

(2)        Where the seller fails to deliver or repudiates the buyer may also

(a)        if the goods have been identified recover them as provided in this article (G.S. 25‑2‑502); or

(b)        in a proper case obtain specific performance or replevy the goods as provided in this article (G.S. 25‑2‑716).

(3)        On rightful rejection or justifiable revocation of acceptance a buyer has a security interest in goods in his possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller (G.S. 25‑2‑706). (1965, c. 700, s. 1.)



§ 25-2-712. "Cover"; buyer's procurement of substitute goods.

§ 25‑2‑712.  "Cover"; buyer's procurement of substitute goods.

(1)        After a breach within the preceding section [G.S. 25‑2‑711] the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(2)        The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as hereinafter defined (G.S. 25‑2‑715), but less expenses saved in consequence of the seller's breach.

(3)        Failure of the buyer to effect cover within this section does not bar him from any other remedy. (1965, c. 700, s. 1.)



§ 25-2-713. Buyer's damages for nondelivery or repudiation.

§ 25‑2‑713.  Buyer's damages for nondelivery or repudiation.

(1)        Subject to the provisions of this article with respect to proof of market price (G.S. 25‑2‑723), the measure of damages for nondelivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in this article (G.S. 25‑2‑715), but less expenses saved in consequence of the seller's breach.

(2)        Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival. (1965, c. 700, s. 1.)



§ 25-2-714. Buyer's damages for breach in regard to accepted goods.

§ 25‑2‑714.  Buyer's damages for breach in regard to accepted goods.

(1)        Where the buyer has accepted goods and given notification (subsection (3) of G.S. 25‑2‑607) he may recover as damages for any nonconformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.

(2)        The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(3)        In a proper case any incidental and consequential damages under the next section [G.S. 25‑2‑715] may also be recovered. (1965, c. 700, s. 1.)



§ 25-2-715. Buyer's incidental and consequential damages.

§ 25‑2‑715.  Buyer's incidental and consequential damages.

(1)        Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

(2)        Consequential damages resulting from the seller's breach include

(a)        any loss resulting from general or particular requirements and  needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b)        injury to person or property proximately resulting from any breach of warranty. (1965, c. 700, s. 1.)



§ 25-2-716. Buyer's right to specific performance or replevin.

§ 25‑2‑716.  Buyer's right to specific performance or replevin.

(1)        Specific performance may be decreed where the goods are unique or in other proper circumstances.

(2)        The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(3)        The buyer has a right of replevin for goods identified to the contract if after reasonable effort he is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family, or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver. (1965, c. 700, s. 1; 1967, c. 562, s. 1; 2000‑169, s. 12.)



§ 25-2-717. Deduction of damages from the price.

§ 25‑2‑717.  Deduction of damages from the price.

The buyer on notifying the seller of his intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract. (1965, c. 700, s. 1.)



§ 25-2-718. Liquidation or limitation of damages; deposits.

§ 25‑2‑718.  Liquidation or limitation of damages; deposits.

(1)        Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy.  A term fixing unreasonably large liquidated damages is void as a penalty.

(2)        Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his payments exceeds

(a)        the amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1),

(b)        in the absence of such terms, twenty per cent (20%) of the value of the total performance for which the buyer is obligated under the contract or five hundred dollars ($500.00), whichever is smaller, or

(c)        at the election of the seller in the case of a layaway contract, the aggregate payments received by seller from buyer under the contract or fifty dollars ($50.00), whichever is smaller.

(3)        The buyer's right to restitution under subsection (2) is subject to offset to the extent that the seller establishes

(a)        a right to recover damages under the provisions of this article other than subsection (1), and

(b)        the amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4)        Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, his resale is subject to the conditions laid down in this article on resale by an aggrieved seller (G.S. 25‑2‑706). (1965, c. 700, s. 1; 1993, c. 340, s. 2.)



§ 25-2-719. Contractual modification or limitation of remedy.

§ 25‑2‑719.  Contractual modification or limitation of remedy.

(1)        Subject to the provisions of subsections (2) and (3) of this section and of the preceding section [G.S. 25‑2‑718] on liquidation and limitation of damages,

(a)        the agreement may provide for remedies in addition to or in substitution for those provided in this article and may limit or alter the measure of damages recoverable under this article, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of nonconforming goods or parts; and

(b)        resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2)        Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this chapter.

(3)        Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not. (1965, c. 700, s. 1.)



§ 25-2-720. Effect of "cancellation" or "rescission" on claims for antecedent breach.

§ 25‑2‑720.  Effect of "cancellation" or "rescission" on claims for antecedent breach.

Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach. (1965, c. 700, s. 1.)



§ 25-2-721. Remedies for fraud.

§ 25‑2‑721.  Remedies for fraud.

Remedies for material misrepresentation or fraud include all remedies available under this article for nonfraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy. (1965, c. 700, s. 1.)



§ 25-2-722. Who can sue third parties for injury to goods.

§ 25‑2‑722.  Who can sue third parties for injury to goods.

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract

(a)        a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b)        if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his suit or settlement is, subject to his own interest, as a fiduciary for the other party to the contract;

(c)        either party may with the consent of the other sue for the benefit of whom it may concern. (1965, c. 700, s. 1.)



§ 25-2-723. Proof of market price; time and place.

§ 25‑2‑723.  Proof of market price; time and place.

(1)        If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (G.S. 25‑2‑708 or G.S. 25‑2‑713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2)        If evidence of a price prevailing at the times or places described in this article is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3)        Evidence of a relevant price prevailing at a time or place other than the one described in this article offered by one party is not admissible unless and until he has given the other party such notice as the court finds sufficient to prevent unfair surprise. (1965, c. 700, s. 1; 1967, c. 562, s. 1.)



§ 25-2-724. Admissibility of market quotations.

§ 25‑2‑724.  Admissibility of market quotations.

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility. (1965, c. 700, s. 1.)



§ 25-2-725. Statute of limitations in contracts for sale.

§ 25‑2‑725.  Statute of limitations in contracts for sale.

(1)        An action for breach of any contract for sale must be commenced within four years after the cause of action has accrued. By the original agreement the parties may reduce the period of limitation to not less than one year but may not extend it.

(2)        A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

(3)        Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within twelve months after the termination of the first action.

(4)        This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this chapter becomes effective. (1965, c. 700, s. 1; 1967, c. 562, s. 1.)



§ 25-2A-101. Short title.

Article 2A.

Leases.

Part 1.

GENERAL PROVISIONS.

§ 25‑2A‑101.  Short title.

This Article shall be known and may be cited as the Uniform Commercial Code  Leases. (1993, c. 463, s. 1.)



§ 25-2A-102. Scope.

§ 25‑2A‑102.  Scope.

This Article applies to any transaction, regardless of form, that creates a lease. (1993, c. 463, s. 1.)



§ 25-2A-103. Definitions and index of definitions.

Article 2A.

Leases.

PART 1.

GENERAL PROVISIONS.

§ 25‑2A‑103.  Definitions and index of definitions.

(1)        In this Article unless the context otherwise requires:

(a)        "Buyer in ordinary course of business" means a person who, in good faith and without knowledge that the sale to him is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods, buys in ordinary course from a person in the business of selling goods of that kind but does not include a pawnbroker. "Buying" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting contract for sale but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(b)        "Cancellation" occurs when either party puts an end to the lease contract for default by the other party.

(c)        "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article, as a machine, or a set of articles, as a suite of furniture or a line of machinery, or a quantity, as a gross or carload, or any other unit treated in use or in the relevant market as a single whole.

(d)        "Conforming" goods or performance under a lease contract means goods or performance that are in accordance with the obligations under the lease contract.

(e)        "Consumer lease" means a lease that a lessor regularly engaged in the business of leasing or selling makes to a lessee who is an individual and who takes under the lease primarily for a personal, family, or household purpose, if the total payments to be made under the lease contract, excluding payments for options to renew or buy, do not exceed twenty‑five thousand dollars ($25,000).

(f)         "Fault" means wrongful act, omission, breach, or default.

(g)        "Finance lease" means a lease with respect to which: (i) the lessor does not select, manufacture, or supply the goods; (ii) the lessor acquires the goods or the right to possession and use of the goods in connection with the lease; and (iii) one of the following occurs:

(A)       the lessee receives a copy of the contract by which the lessor acquired the goods or the right to possession and use of the goods before signing the lease contract;

(B)       the lessee's approval of the contract by which the lessor acquired the goods or the right to possession and use of the goods is a condition to effectiveness of the lease contract;

(C)       the lessee, before signing the lease contract, receives an accurate and complete statement designating the promises and warranties, and any disclaimers of warranties, limitations or modifications of remedies, or liquidated damages, including those of a third party, such as the manufacturer of the goods, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; or

(D)       if the lease is not a consumer lease, the lessor, before the lessee signs the lease contract, informs the lessee in writing (a) of the identity of the person supplying the goods to the lessor, unless the lessee has selected that person and directed the lessor to acquire the goods or the right to possession and use of the goods from that person, (b) that the lessee is entitled under this Article to the promises and warranties, including those of any third party, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods, and (c) that the lessee may communicate with the person supplying the goods to the lessor and receive an accurate and complete statement of those promises and warranties, including any disclaimers and limitations of them or of remedies.

(h)        "Goods" means all things that are movable at the time of identification to the lease contract, or are fixtures (G.S. 25‑2A‑309), but the term does not include money, documents, instruments, accounts, chattel paper, general intangibles, or minerals or the like, including oil and gas, before extraction. The term also includes the unborn young of animals.

(i)         "Installment lease contract" means a lease contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains a clause "each delivery is a separate lease" or its equivalent.

(j)         "Lease" means a transfer of the right to possession and use of goods for a term in return for consideration, but a sale, including a sale on approval or a sale or return, or retention or creation of a security interest is not a lease. Unless the context clearly indicates otherwise, the term includes a sublease. The term includes a motor vehicle operating agreement that is considered a lease under § 7701(h) of the Internal Revenue Code.

(k)        "Lease agreement" means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in this Article. Unless the context clearly indicates otherwise, the term includes a sublease agreement.

(l)         "Lease contract" means the total legal obligation that results from the lease agreement as affected by this Article and any other applicable rules of law. Unless the context clearly indicates otherwise, the term includes a sublease contract.

(m)       "Leasehold interest" means the interest of the lessor or the lessee under a lease contract.

(n)        "Lessee" means a person who acquires the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessee.

(o)        "Lessee in ordinary course of business" means a person who, in good faith and without knowledge that the lease to him is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods, leases in ordinary course from a person in the business of selling or leasing goods of that kind but does not include a pawnbroker. "Leasing" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting lease contract but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(p)        "Lessor" means a person who transfers the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessor.

(q)        "Lessor's residual interest" means the lessor's interest in the goods after expiration, termination, or cancellation of the lease contract.

(r)        "Lien" means a charge against or interest in goods to secure payment of a debt or performance of an obligation, but the term does not include a security interest.

(s)        "Lot" means a parcel or a single article that is the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract.

(t)         "Merchant lessee" means a lessee that is a merchant with respect to goods of the kind subject to the lease.

(u)        "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the transaction was entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into.

(v)        "Purchase" includes taking by sale, lease, mortgage, security interest, pledge, gift, or any other voluntary transaction creating an interest in goods.

(w)       "Sublease" means a lease of goods the right to possession and use of which was acquired by the lessor as a lessee under an existing lease.

(x)        "Supplier" means a person from whom a lessor buys or leases goods to be leased under a finance lease.

(y)        "Supply contract" means a contract under which a lessor buys or leases goods to be leased.

(z)        "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the lease contract otherwise than for default.

(2)        Other definitions applying to this Article and the sections in which they appear are:

"Accessions".                                             G.S. 25‑2A‑310(1).

"Construction mortgage".                           G.S. 25‑2A‑309(1)(d).

"Encumbrance".                                         G.S. 25‑2A‑309(1)(e).

"Fixtures".                                                  G.S. 25‑2A‑309(1)(a).

"Fixture filing".                                           G.S. 25‑2A‑309(1)(b).

"Purchase money lease".                            G.S. 25‑2A‑309(1)(c).

(3)        The following definitions in other Articles apply to this Article:

"Account"                                                  G.S. 25‑9‑102(a)(2).

"Between merchants"                                 G.S. 25‑2‑104(3).

"Buyer"                                                      G.S. 25‑2‑103(1)(a).

"Chattel paper"                                          G.S. 25‑9‑102(a)(11).

"Consumer goods"                                     G.S. 25‑9‑102(a)(23).

"Document"                                               G.S. 25‑9‑102(a)(30).

"Entrusting"                                                G.S. 25‑2‑403(3).

"General intangible"                                    G.S. 25‑9‑102(a)(42).

"Instrument"                                               G.S. 25‑9‑102(a)(47).

"Merchant"                                                G.S. 25‑2‑104(1).

"Mortgage"                                                G.S. 25‑9‑102(a)(55).

"Pursuant to commitment"                          G.S. 25‑9‑102(a)(68).

"Receipt"                                                   G.S. 25‑2‑103(1)(c).

"Sale"                                                        G.S. 25‑2‑106(1).

"Sale on approval"                                     G.S. 25‑2‑326.

"Sale or return"                                          G.S. 25‑2‑326.

"Seller"                                                      G.S. 25‑2‑103(1)(d).

(4)        In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article. (1993, c. 463, s. 1; 1993 (Reg. Sess., 1994), c. 756, s. 1; 1995, c. 509, s. 21; 2000‑169, s. 13; 2006‑112, ss. 5, 38.)



§ 25-2A-104. Leases subject to other law.

§ 25‑2A‑104.  Leases subject to other law.

(1)        A lease, although subject to this Article, is also subject to any applicable:

(a)        certificate of title statute of this State (G.S. 20‑50, G.S. 75A‑32 et seq.);

(b)        certificate of title statute of another jurisdiction (G.S. 25‑2A‑105); or

(c)        consumer protection statute of this State, or final consumer protection decision of a court of this State existing on the effective date of this Article.

(2)        In case of conflict between this Article, other than G.S. 2A‑105, 2A‑304(3), and 2A‑305(3), and a statute or decision referred to in subsection (1) of this section, the statute or decision controls.

(3)        Failure to comply with an applicable law has only the effect specified therein. (1993, c. 463, s. 1.)



§ 25-2A-105. Territorial application of Article to goods covered by certificate of title.

§ 25‑2A‑105.  Territorial application of Article to goods covered by certificate of title.

Subject to the provisions of G.S. 25‑2A‑304(3) and G.S. 25‑2A‑305(3), with respect to goods covered by a certificate of title issued under a statute of this State or of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate of title statute are governed by the law (including the conflict of laws rules) of the jurisdiction issuing the certificate until the earlier of (a) surrender of the certificate, or (b) four months after the goods are removed from that jurisdiction and thereafter until a new certificate of title is issued by another jurisdiction. (1993, c. 463, s. 1.)



§ 25-2A-106. Limitation on power of parties to consumer lease to choose applicable law and judicial forum.

§ 25‑2A‑106.  Limitation on power of parties to consumer lease to choose applicable law and judicial forum.

(1)        If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee resides at the time the lease agreement becomes enforceable or within 30 days thereafter or in which the goods are to be used, that choice of law is not enforceable.

(2)        If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, that choice of forum is not enforceable. (1993, c. 463, s. 1.)



§ 25-2A-107. Waiver or renunciation of claim or right after default.

§ 25‑2A‑107.  Waiver or renunciation of claim or right after default.

Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party. (1993, c. 463, s. 1.)



§ 25-2A-108. Unconscionability.

§ 25‑2A‑108.  Unconscionability.

(1)        If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made, the court may refuse to enforce the lease contract, or it may enforce the remainder of the lease contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2)        With respect to a consumer lease, if the court as a matter of law finds that a lease contract or any clause of a lease contract has been induced by unconscionable conduct or that unconscionable conduct has occurred in the collection of a claim arising from a lease contract, the court may grant appropriate relief.

(3)        Before making a finding of unconscionability under subsection (1) or (2) of this section, the court, on its own motion or that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting, purpose, and effect of the lease contract or clause thereof, or of the conduct.

(4)        In an action in which the lessee claims unconscionability with respect to a consumer lease:

(a)        if the court finds unconscionability under subsection (1) or (2) of this section, the court shall award reasonable attorneys' fees to the lessee.

(b)        if the court does not find unconscionability and the lessee claiming unconscionability has brought or maintained an action he knew to be groundless, the court shall award reasonable attorneys' fees to the party against whom the claim is made.

(c)        in determining attorneys' fees, the amount of the recovery on behalf of the claimant under subsections (1) and (2) of this section is not controlling. (1993, c. 463, s. 1.)



§ 25-2A-109. Option to accelerate at will.

§ 25‑2A‑109.  Option to accelerate at will.

(1)        A term providing that one party or his successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or "when he deems himself insecure" or in words of similar import must be construed to mean that he has power to do so only if he in good faith believes that the prospect of payment or performance is impaired.

(2)        With respect to a consumer lease, the burden of establishing good faith under subsection (1) of this section is on the party who exercised the power; otherwise, the burden of establishing lack of good faith is on the party against whom the power has been exercised. (1993, c. 463, s. 1.)



§ 25-2A-201. Statute of frauds.

Part 2.

FORMATION AND CONSTRUCTION OF LEASE CONTRACT.

§ 25‑2A‑201.  Statute of frauds.

(1)        A lease contract is not enforceable by way of action or defense unless:

(a)        the total payments to be made under the lease contract, excluding payments for options to renew or buy, are less than one thousand dollars ($1,000); or

(b)        there is a writing, signed by the party against whom enforcement is sought or by that party's authorized agent, sufficient to indicate that a lease contract has been made between the parties and to describe the goods leased and the lease term.

(2)        Any description of leased goods or of the lease term is sufficient and satisfies subsection (1)(b) of this section, whether or not it is specific, if it reasonably identifies what is described.

(3)        A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the lease contract is not enforceable under subsection (1)(b) of this section beyond the lease term and the quantity of goods shown in the writing.

(4)        A lease contract that does not satisfy the requirements of subsection (1) of this section, but which is valid in other respects, is enforceable:

(a)        if the goods are to be specially manufactured or obtained for the lessee and are not suitable for lease or sale to others in the ordinary course of the lessor's business, and the lessor, before notice of repudiation is received and under circumstances that reasonably indicate that the goods are for the lessee, has made either a substantial beginning of their manufacture or commitments for their procurement;

(b)        if the party against whom enforcement is sought admits in that party's pleading, testimony, or otherwise in court that a lease contract was made, but the lease contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c)        with respect to goods that have been received and accepted by the lessee.

(5)        The lease term under a lease contract referred to in subsection (4) of this section is:

(a)        if there is a writing signed by the party against whom enforcement is sought or by that party's authorized agent specifying the lease term, the term so specified;

(b)        if the party against whom enforcement is sought admits in that party's pleading, testimony, or otherwise in court a lease term, the term so admitted;

(c)        if there is other evidence of the parties' intent with regard to the lease term, the term so intended; or

(d)        in the absence of evidence of the parties' intent, a reasonable lease term. (1993, c. 463, s. 1.)



§ 25-2A-202. Final written expression: parol or extrinsic evidence.

§ 25‑2A‑202.  Final written expression:  parol or extrinsic evidence.

Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

(a)        by course of dealing or usage of trade or by course of performance; and

(b)        by evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement. (1993, c. 463, s. 1.)



§ 25-2A-203. Seals inoperative.

§ 25‑2A‑203.  Seals inoperative.

The affixing of a seal to a writing evidencing a lease contract or an offer to enter into a lease contract does not render the writing a sealed instrument and the law with respect to sealed instruments does not apply to the lease contract or offer. (1993, c. 463, s. 1.)



§ 25-2A-204. Formation in general.

§ 25‑2A‑204.  Formation in general.

(1)        A lease contract may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of a lease contract.

(2)        An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.

(3)        Although one or more terms are left open, a lease contract does not fail for indefiniteness if the parties have intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy. (1993, c. 463, s. 1.)



§ 25-2A-205. Firm offers.

§ 25‑2A‑205.  Firm offers.

An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may the period of irrevocability exceed three months.  Any such term of assurance on a form supplied by the offeree must be separately signed by the offeror. (1993, c. 463, s. 1.)



§ 25-2A-206. Offer and acceptance in formation of lease contract.

§ 25‑2A‑206.  Offer and acceptance in formation of lease contract.

(1)        Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.

(2)        If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance. (1993, c. 463, s. 1.)



§ 25-2A-207: Repealed by Session Laws 2006-112, s. 6, effective October 1, 2006.

§ 25‑2A‑207: Repealed by Session Laws 2006‑112, s. 6, effective October 1, 2006.



§ 25-2A-208. Modification, rescission and waiver.

§ 25‑2A‑208.  Modification, rescission and waiver.

(1)        An agreement modifying a lease contract needs no consideration to be binding.

(2)        A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be separately signed by the other party.

(3)        Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) of this section, it may operate as a waiver.

(4)        A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver. (1993, c. 463, s. 1.)



§ 25-2A-209. Lessee under finance lease as beneficiary of supply contract.

§ 25‑2A‑209.  Lessee under finance lease as beneficiary of supply contract.

(1)        The benefit of a supplier's promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of any third party provided in connection with or as part of the supply contract, extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom.

(2)        The extension of the benefit of a supplier's promises and of warranties to the lessee (G.S. 25‑2A‑209(1)) does not: (i) modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise, or (ii) impose any duty or liability under the supply contract on the lessee.

(3)        Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract.  If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

(4)        In addition to the extension of the benefit of the supplier's promises and of warranties to the lessee under subsection (1) of this section, the lessee retains all rights that the lessee may have against the supplier which arise from an agreement between the lessee and the supplier or under other law. (1993, c. 463, s. 1.)



§ 25-2A-210. Express warranties.

§ 25‑2A‑210.  Express warranties.

(1)        Express warranties by the lessor are created as follows:

(a)        any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

(b)        any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.

(c)        any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

(2)        It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee", or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty. (1993, c. 463, s. 1.)



§ 25-2A-211. Warranties against interference and against infringement; lessee's obligation against infringement.

§ 25‑2A‑211.  Warranties against interference and against infringement; lessee's obligation against infringement.

(1)        There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee's enjoyment of its leasehold interest.

(2)        Except in a finance lease there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

(3)        A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement of the like that arises out of compliance with the specifications. (1993, c. 463, s. 1.)



§ 25-2A-212. Implied warranty of merchantability.

§ 25‑2A‑212.  Implied warranty of merchantability.

(1)        Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

(2)        Goods to be merchantable must be at least such as:

(a)        pass without objection in the trade under the description in the lease agreement;

(b)        in the case of fungible goods, are of fair average quality within the description;

(c)        are fit for the ordinary purposes for which goods of that type are used;

(d)        run, within the variation permitted by the lease agreement, of even kind, quality, and quantity within each unit and among all units involved;

(e)        are adequately contained, packaged, and labeled as the lease agreement may require; and

(f)         conform to any promises or affirmations of fact made on the container or label.

(3)        Other implied warranties may arise from course of dealing or usage of trade. (1993, c. 463, s. 1.)



§ 25-2A-213. Implied warranty of fitness for particular purpose.

§ 25‑2A‑213.  Implied warranty of fitness for particular purpose.

Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose. (1993, c. 463, s. 1.)



§ 25-2A-214. Exclusion or modification of warranties.

§ 25‑2A‑214.  Exclusion or modification of warranties.

(1)        Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty must be construed wherever reasonable as consistent with each other; but, subject to the provisions of G.S. 25‑2A‑202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that the construction is unreasonable.

(2)        Subject to subsection (3) of this section, to exclude or modify the implied warranty of merchantability, or any part of it, the language must mention "merchantability", by a writing, and be conspicuous.  Subject to subsection (3) of this section, to exclude or modify any implied warranty of fitness, the exclusion must be by a writing and be conspicuous.  Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous, and states, for example, "There is no warranty that the goods will be fit for a particular purpose."

(3)        Notwithstanding subsection (2) of this section, but subject to subsection (4) of this section:

(a)        unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is", or "with all faults", or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

(b)        if the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed; and

(c)        an implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade.

(4)        To exclude or modify a warranty against interference or against infringement (G.S. 25‑2A‑211) or any part of it, the language must be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person. (1993, c. 463, s. 1.)



§ 25-2A-215. Cumulation and conflict of warranties express or implied.

§ 25‑2A‑215.  Cumulation and conflict of warranties express or implied.

Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant.  In ascertaining that intention the following rules apply:

(a)        exact or technical specifications displace an inconsistent sample or model or general language of description.

(b)        a sample from an existing bulk displaces inconsistent general language of description.

(c)        express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose. (1993, c. 463, s. 1.)



§ 25-2A-216. Third-party beneficiaries of express and implied warranties.

§ 25‑2A‑216.  Third‑party beneficiaries of express and implied warranties.

A warranty to or for the benefit of a lessee under this Article, whether express or implied, extends to any natural person who is in the family or household of the lessee or who is a guest in the lessee's home if it is reasonable to expect that such person may use, consume, or be affected by the goods and who is injured in person by breach of the warranty.  This section does not displace principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons.  The operation of this section may not be excluded, modified, or limited, but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against any beneficiary designated under this section. (1993, c. 463, s. 1.)



§ 25-2A-217. Identification.

§ 25‑2A‑217.  Identification.

Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties.  In the absence of explicit agreement, identification occurs:

(a)        when the lease contract is made if the lease contract is for a lease of goods that are existing and identified;

(b)        when the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified; or

(c)        when the young are conceived, if the lease contract is for a lease of unborn young of animals. (1993, c. 463, s. 1.)



§ 25-2A-218. Insurance and proceeds.

§ 25‑2A‑218.  Insurance and proceeds.

(1)        A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(2)        If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(3)        Notwithstanding a lessee's insurable interest under subsections (1) and (2) of this section, the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(4)        Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(5)        The parties by agreement may determine that one or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance. (1993, c. 463, s. 1.)



§ 25-2A-219. Risk of loss.

§ 25‑2A‑219.  Risk of loss.

(1)        Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee.  In the case of a finance lease, risk of loss passes to the lessee.

(2)        Subject to the provisions of this Article on the effect of default on risk of loss (G.S. 25‑2A‑220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a)        if the lease contract requires or authorizes the goods to be shipped by carrier (i) and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but (ii) if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b)        if the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(c)        in any case not within subdivision (a) or (b) of this section, the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery. (1993, c. 463, s. 1.)



§ 25-2A-220. Effect of default on risk of loss.

§ 25‑2A‑220.  Effect of default on risk of loss.

(1)        Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a)        if a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b)        if the lessee rightfully revokes acceptance, he, to the extent of any deficiency in his effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

(2)        Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time. (1993, c. 463, s. 1.)



§ 25-2A-221. Casualty to identified goods.

§ 25‑2A‑221.  Casualty to identified goods.

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor, or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or G.S. 25‑2A‑219, then:

(a)        if the loss is total, the lease contract is avoided; and

(b)        if the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor. (1993, c. 463, s. 1.)



§ 25-2A-301. Enforceability of lease contract.

Part 3.

EFFECT OF LEASE CONTRACT.

§ 25‑2A‑301.  Enforceability of lease contract.

Except as otherwise provided in this Article, a lease contract is effective and enforceable according to its terms between the parties, against purchasers of the goods, and against creditors of the parties. (1993, c. 463, s. 1.)



§ 25-2A-302. Title to and possession of goods.

§ 25‑2A‑302.  Title to and possession of goods.

Except as otherwise provided in this Article, each provision of this Article applies whether the lessor or a third party has title to the goods, and whether the lessor, the lessee, or a third party has possession of the goods, notwithstanding any statute or rule of law that possession or the absence of possession is fraudulent. (1993, c. 463, s. 1.)



§ 25-2A-303. Alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; transfer of rights.

§ 25‑2A‑303.  Alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; transfer of rights.

(1)        As used in this section, "creation of a security interest" includes the sale of a lease contract that is subject to Article 9 of this Chapter, Secured Transactions, by reason of G.S. 25‑9‑109(a)(3).

(2)        Except as provided in subsection (3) of this section and G.S. 25‑9‑407, a provision in a lease agreement which (i) prohibits the voluntary or involuntary transfer, including a transfer by sale, sublease, creation, or enforcement of a security interest, or attachment, levy, or other judicial process, of an interest of a party under the lease contract or of the lessor's residual interest in the goods; or (ii) makes such a transfer an event of default, gives rise to the rights and remedies provided in subsection (4) of this section, but a transfer that is prohibited or is an event of default under the lease agreement is otherwise effective.

(3)        A provision in a lease agreement which (i) prohibits a transfer of a right to damages for default with respect to the whole lease contract or of a right to payment arising out of the transferor's due performance of the transferor's entire obligation, or (ii) makes such a transfer an event of default, is not enforceable, and such a transfer is not a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract within the purview of subsection (4) of this section.

(4)        Subject to subsection (3) of this section and G.S. 25‑9‑407:

(a)        if a transfer is made which is made an event of default under a lease agreement, the party to the lease contract not making the transfer, unless that party waives the default or otherwise agrees, has the rights and remedies described in G.S. 25‑2A‑501(2);

(b)        if paragraph (a) is not applicable and if a transfer is made that (i) is prohibited under a lease agreement or (ii) materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract, unless the party not making the transfer agrees at any time to the transfer in the lease contract or otherwise, then, except as limited by contract, (i) the transferor is liable to the party not making the transfer for damages caused by the transfer to the extent that the damages could not reasonably be prevented by the party not making the transfer and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the lease contract or an injunction against the transfer.

(5)        A transfer of "the lease" or of "all my rights under the lease", or a transfer in similar general terms, is a transfer of rights and, unless the language or the circumstances, as in a transfer for security, indicate the contrary, the transfer is a delegation of duties by the transferor to the transferee. Acceptance by the transferee constitutes a promise by the transferee to perform those duties. The promise is enforceable by either the transferor or the other party to the lease contract.

(6)        Unless otherwise agreed by the lessor and the lessee, a delegation of performance does not relieve the transferor as against the other party of any duty to perform or of any liability for default.

(7)        In a consumer lease, to prohibit the transfer of an interest of a party under the lease contract or to make a transfer an event of default, the language must be specific, by a writing, and conspicuous. (1993, c. 463, s. 1; 2000‑169, s. 14.)



§ 25-2A-304. Subsequent lease of goods by lessor.

§ 25‑2A‑304.  Subsequent lease of goods by lessor.

(1)        Subject to G.S. 25‑2A‑303, a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the leasehold interest transferred, the leasehold interest in the goods that the lessor had or had power to transfer, and except as provided in subsection (2) of this section and G.S. 25‑2A‑527(4), takes subject to the existing lease contract.  A lessor with voidable title has power to transfer a good leasehold interest to a good faith subsequent lessee for value, but only to the extent set forth in the preceding sentence.  If goods have been delivered under a transaction of purchase, the lessor has that power even though:

(a)        the lessor's transferor was deceived as to the identity of the lessor;

(b)        the delivery was in exchange for a check which is later dishonored;

(c)        it was agreed that the transaction was to be a "cash sale"; or

(d)        the delivery was procured through fraud punishable as larcenous under the criminal law.

(2)        A subsequent lessee in the ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the goods were entrusted by the existing lessee of that lessor before the interest of the subsequent lessee became enforceable against that lessor obtains, to the extent of the leasehold interest transferred, all of that lessor's and the existing lessee's rights to the goods, and takes free of the existing lease contract.

(3)        A subsequent lessee from the lessor of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this State or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute. (1993, c. 463, s. 1.)



§ 25-2A-305. Sale or sublease of goods by lessee.

§ 25‑2A‑305.  Sale or sublease of goods by lessee.

(1)        Subject to the provisions of G.S. 25‑2A‑303, a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer, and except as provided in subsection (2) of this section and G.S. 25‑2A‑511(4), takes subject to the existing lease contract. A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent set forth in the preceding sentence. When goods have been delivered under a transaction of lease, the lessee has that power even though:

(a)        the lessor was deceived as to the identity of the lessee;

(b)        the delivery was in exchange for a check which is later dishonored; or

(c)        the delivery was procured through fraud punishable as larcenous under the criminal law.

(2)        A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor's and lessee's rights to the goods, and takes free of the existing lease contract.

(3)        A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and are covered by a certificate of title issued under a statute of this State or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute. (1993, c. 463, s. 1; 1995, c. 509, s. 22.)



§ 25-2A-306. Priority of certain liens arising by operation of law.

§ 25‑2A‑306.  Priority of certain liens arising by operation of law.

If a person in the ordinary course of his business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or this Article unless the lien is created by statute and the statute provides otherwise or unless the lien is created by rule of law and the rule of law provides otherwise. (1993, c. 463, s. 1.)



§ 25-2A-307. Priority of liens arising by attachment or levy on, security interests in, and other claims to goods.

§ 25‑2A‑307.  Priority of liens arising by attachment or levy on, security interests in, and other claims to goods.

(1)        Except as otherwise provided in G.S. 25‑2A‑306, a creditor of a lessee takes subject to the lease contract.

(2)        Except as otherwise provided in subsection (3) of this section and in G.S. 25‑2A‑306 and G.S. 25‑2A‑308, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.

(3)        Except as otherwise provided in G.S. 25‑9‑317, 25‑9‑321, and 25‑9‑323, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor. (1993, c. 463, s. 1; 2000‑169, s. 15.)



§ 25-2A-308. Special rights of creditors.

§ 25‑2A‑308.  Special rights of creditors.

(1)        A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.

(2)        Nothing in this Article impairs the rights of creditors of a lessor if the lease contract (a) becomes enforceable, not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security, or the like, and (b) is made under circumstances which under any statute or rule of law apart from this Article would constitute the transaction a fraudulent transfer or voidable preference.

(3)        A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith. (1993, c. 463, s. 1.)



§ 25-2A-309. Lessor's and lessee's rights when goods become fixtures.

§ 25‑2A‑309.  Lessor's and lessee's rights when goods become fixtures.

(1)        In this section:

(a)        goods are "fixtures" when they become so related to particular real estate that an interest in them arises under real estate law;

(b)        a "fixture filing" is the filing, in the office where a record of a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of G.S. 25‑9‑502(a) and (b);

(c)        a lease is a "purchase money lease" unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable;

(d)        a mortgage is a "construction mortgage" to the extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates; and

(e)        "encumbrance" includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests.

(2)        Under this Article a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this Article of ordinary building materials incorporated into an improvement on land.

(3)        This Article does not prevent creation of a lease of fixtures pursuant to real estate law.

(4)        The perfected interest of a lessor of fixtures has priority over a conflicting interest of an encumbrancer or owner of the real estate if:

(a)        the lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, the interest of the lessor is perfected by a fixture filing before the goods become fixtures or within 10 days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate; or

(b)        the interest of the lessor is perfected by a fixture filing before the interest of the encumbrancer or owner is of record, the lessor's interest has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of real estate.

(5)        The interest of a lessor of fixtures, whether or not perfected, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:

(a)        the fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures, the lease contract is enforceable; or

(b)        the conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable; or

(c)        the encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or

(d)        the lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

(6)        Notwithstanding subsection (4)(a) of this section but otherwise subject to subsections (4) and (5) of this section, the interest of a lessor of fixtures, including the lessor's residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

(7)        In cases not within the preceding subsections, priority between the interest of a lessor of fixtures, including the lessor's residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

(8)        If the interest of a lessor of fixtures, including the lessor's residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may (i) on default, expiration, termination, or cancellation of the lease agreement but subject to the lease agreement and this Article, or (ii) if necessary to enforce other rights and remedies of the lessor or lessee under this Article, remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

(9)        Even though the lease agreement does not create a security interest, the interest of a lessor of fixtures, including the lessor's residual interest, is perfected by filing a financing statement as a fixture filing for leased goods that are or are to become fixtures in accordance with the relevant provisions of the Article on Secured Transactions (Article 9). (1993, c. 463, s. 1; 2000‑169, s. 16.)



§ 25-2A-310. Lessor's and lessee's rights when goods become accessions.

§ 25‑2A‑310.  Lessor's and lessee's rights when goods become accessions.

(1)        Goods are "accessions" when they are installed in or affixed to other goods.

(2)        The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subsection (4) of this section.

(3)        The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (4) of this section but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

(4)        The interest of a lessor or a lessee under a lease contract described in subsection (2) or (3) of this section is subordinate to the interest of:

(a)        a buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

(b)        a creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

(5)        When under subsections (2) or (3) and (4) of this section, a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may:

(a)        on default, expiration, termination, or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this Article; or

(b)        if necessary to enforce his other rights and remedies under this Article, remove the goods from the whole, free and clear of all interests in the whole, but he must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them.  A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation. (1993, c. 463, s. 1.)



§ 25-2A-401. Insecurity: adequate assurance of performance.

Part 4.

PERFORMANCE OF LEASE CONTRACT: REPUDIATED, SUBSTITUTED, AND EXCUSED.

§ 25‑2A‑401.  Insecurity: adequate assurance of performance.

(1)        A lease contract imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired.

(2)        If reasonable grounds for insecurity arise with respect to the performance of either party, the insecure party may demand in writing adequate assurance of due performance.  Until the insecure party receives that assurance, if commercially reasonable, the insecure party may suspend any performance for which he has not already received the agreed return.

(3)        A repudiation of the lease contract occurs if assurance of due performance adequate under the circumstances of the particular case is not provided to the insecure party within a reasonable time, not to exceed 30 days after receipt of a demand by the other party.

(4)        Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered must be determined according to commercial standards.

(5)        Acceptance of any nonconforming delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance. (1993, c. 463, s. 1.)



§ 25-2A-402. Anticipatory repudiation.

§ 25‑2A‑402.  Anticipatory repudiation.

If either party repudiates a lease contract with respect to a performance not yet due under the lease contract, the loss of which performance will substantially impair the value of the lease contract to the other, the aggrieved party may:

(a)        for a commercially reasonable time, await retraction of repudiation and performance by the repudiating party;

(b)        make demand pursuant to G.S. 25‑2A‑401 and await assurance of future performance adequate under the circumstances of the particular case; or

(c)        resort to any right or remedy upon default under the lease contract or this Article, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the repudiating party's performance and assurance and has urged retraction.  In addition, whether or not the aggrieved party is pursuing one of the foregoing remedies, the aggrieved party may suspend performance or, if the aggrieved party is the lessor, proceed in accordance with the provisions of this Article on the lessor's right to identify goods to the lease contract notwithstanding default or to salvage unfinished goods (G.S. 25‑2A‑524). (1993, c. 463, s. 1.)



§ 25-2A-403. Retraction of anticipatory repudiation.

§ 25‑2A‑403.  Retraction of anticipatory repudiation.

(1)        Until the repudiating party's next performance is due, the repudiating party can retract the repudiation unless, since the repudiation, the aggrieved party has cancelled the lease contract or materially changed the aggrieved party's position or otherwise indicated that the aggrieved party considers the repudiation final.

(2)        Retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform under the lease contract and includes any assurance demanded under G.S. 25‑2A‑401.

(3)        Retraction reinstates a repudiating party's rights under a lease contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation. (1993, c. 463, s. 1.)



§ 25-2A-404. Substituted performance.

§ 25‑2A‑404.  Substituted performance.

(1)        If without fault of the lessee, the lessor and the supplier, the agreed berthing, loading, or unloading facilities fail, or the agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable, but a commercially reasonable substitute is available, the substitute performance shall be tendered and accepted.

(2)        If the agreed means or manner of payment fails because of domestic or foreign governmental regulation:

(a)        the lessor may withhold or stop delivery or cause the supplier to withhold or stop delivery unless the lessee provides a means or manner of payment that is commercially a substantial equivalent; and

(b)        if delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the lessee's obligation unless the regulation is discriminatory, oppressive, or predatory. (1993, c. 463, s. 1.)



§ 25-2A-405. Excused performance.

§ 25‑2A‑405.  Excused performance.

Subject to G.S 25‑2A‑404 on substituted performance, the following rules apply:

(a)        delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with paragraphs (b) and (c) is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency, the nonoccurrence of which was a basic assumption on which the lease contract was made, or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid.

(b)        if the causes mentioned in paragraph (a) affect only part of the lessor's or the supplier's capacity to perform, he shall allocate production and deliveries among his customers but at his option may include regular customers not then under contract for sale or lease as well as his own requirements for further manufacture.  He may so allocate in any manner that is fair and reasonable.

(c)        the lessor seasonably shall notify the lessee and in the case of a finance lease the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under paragraph (b), of the estimated quota thus made available for the lessee. (1993, c. 463, s. 1.)



§ 25-2A-406. Procedure on excused performance.

§ 25‑2A‑406.  Procedure on excused performance.

(1)        If the lessee receives notification of a material or indefinite delay or an allocation justified under G.S. 25‑2A‑405, the lessee may, by written notification to the lessor as to any goods involved, and with respect to all of the goods if under an installment lease contract, the value of the whole lease contract is substantially impaired (G.S. 25‑2A‑510):

(a)        terminate the lease contract (G.S. 25‑2A‑505(2)); or

(b)        except in a finance lease that is not a consumer lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.

(2)        If, after receipt of a notification from the lessor under G.S. 25‑2A‑405, the lessee fails so to modify the lease agreement within a reasonable time not exceeding 30 days, the lease contract lapses with respect to any deliveries affected. (1993, c. 463, s. 1.)



§ 25-2A-407. Irrevocable promises: finance leases.

§ 25‑2A‑407.  Irrevocable promises: finance leases.

(1)        In the case of a finance lease that is not a consumer lease, the lessee's promises under the lease contract become irrevocable and independent upon the lessee's acceptance of the goods.

(2)        A promise that has become irrevocable and independent under subsection (1) of this section:

(a)        is effective and enforceable between the parties, and by or against third parties including assignees of the parties; and

(b)        is not subject to cancellation, termination, modification, repudiation, excuse, or substitution without the consent of the party to whom the promise runs.

(3)        This section does not affect the validity under any other law of a covenant in any lease contract making the lessee's promises irrevocable and independent upon the lessee's acceptance of the goods. (1993, c. 463, s. 1.)



§ 25-2A-501. Default: procedure.

PART 5.

DEFAULT.

SUBPART A. In General.

§ 25‑2A‑501.  Default: procedure.

(1)        Whether the lessor or the lessee is in default under a lease contract is determined by the lease agreement and this Article.

(2)        If the lessor or the lessee is in default under the lease contract, the party seeking enforcement has rights and remedies as provided in this Article and, except as limited by this Article, as provided in the lease agreement.

(3)        If the lessor or the lessee is in default under the lease contract, the party seeking enforcement may reduce the party's claim to judgment, or otherwise enforce the lease contract by self‑help or any available judicial procedure or nonjudicial procedure, including administrative proceeding, arbitration, or the like, in accordance with this Article.

(4)        Except as otherwise provided in G.S. 25‑1‑305(a) or this Article or the lease agreement, the rights and remedies referred to in subsections (2) and (3) of this section are cumulative.

(5)        If the lease agreement covers both real property and goods, the party seeking enforcement may proceed under this Part as to the goods, or under other applicable law as to both the real property and the goods in accordance with that party's rights and remedies in respect of the real property, in which case this Part does not apply. (1993, c. 463, s. 1; 2006‑112, s. 7.)



§ 25-2A-502. Notice after default.

§ 25‑2A‑502.  Notice after default.

Except as otherwise provided in this Article or the lease agreement, the lessor or lessee in default under the lease contract is not entitled to notice of default or notice of enforcement from the other party to the lease agreement. (1993, c. 463, s. 1.)



§ 25-2A-503. Modification or impairment of rights and remedies.

§ 25‑2A‑503.  Modification or impairment of rights and remedies.

(1)        Except as otherwise provided in this Article, the lease agreement may include rights and remedies for default in addition to or in substitution for those provided in this Article and may limit or alter the measure of damages recoverable under this Article.

(2)        Resort to a remedy provided under this Article or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive.  If circumstances cause an exclusive or limited remedy to fail of its essential purpose, or provision for an exclusive remedy is unconscionable, remedy may be had as provided in this Article.

(3)        Consequential damages may be liquidated under G.S. 25‑2A‑504, or may otherwise be limited, altered, or excluded unless the limitation, alteration, or exclusion is unconscionable.  Limitation, alteration, or exclusion of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation, alteration, or exclusion of damages where the loss is commercial is not prima facie unconscionable.

(4)        Rights and remedies on default by the lessor or the lessee with respect to any obligation or promise collateral or ancillary to the lease contract are not impaired by this Article. (1993, c. 463, s. 1.)



§ 25-2A-504. Liquidation of damages.

§ 25‑2A‑504.  Liquidation of damages.

(1)        Damages payable by either party for default, or any other act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss or damage to lessor's residual interest, may be liquidated in the lease agreement but only at an amount or by a formula that is reasonable in light of the then‑anticipated harm caused by the default or other act or omission.

(2)        If the lease agreement provides for liquidation of damages, and such provision does not comply with subsection (1) of this section, or such provision is an exclusive or limited remedy that circumstances cause to fail of its essential purpose, remedy may be had as provided in this Article.

(3)        If the lessor justifiably withholds or stops delivery of goods because of the lessee's default or insolvency (G.S. 25‑2A‑525 or G.S. 25‑2A‑526), the lessee is entitled to restitution of any amount by which the sum of his payments exceeds:

(a)        the amount to which the lessor is entitled by virtue of terms liquidating the lessor's damages in accordance with subsection (1) of this section; or

(b)        in the absence of those terms, twenty percent (20%) of the then‑present value of the total rent the lessee was obligated to pay for the balance of the lease term, or, in the case of a consumer lease, the lesser of such amount or five hundred dollars ($500.00).

(4)        A lessee's right to restitution under subsection (3) of this section is subject to offset to the extent the lessor establishes:

(a)        a right to recover damages under the provisions of this Article other than subsection (1) of this section; and

(b)        the amount or value of any benefits received by the lessee directly or indirectly by reason of the lease contract. (1993, c. 463, s. 1.)



§ 25-2A-505. Cancellation and termination and effect of cancellation, termination, rescission, or fraud on rights and remedies.

§ 25‑2A‑505.  Cancellation and termination and effect of cancellation, termination, rescission, or fraud on rights and remedies.

(1)        On cancellation of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives, and the cancelling party also retains any remedy for default of the whole lease contract or any unperformed balance.

(2)        On termination of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives.

(3)        Unless the contrary intention clearly appears, expressions of "cancellation", "rescission", or the like of the lease contract may not be construed as a renunciation or discharge of any claim in damages for an antecedent default.

(4)        Rights and remedies for material misrepresentation or fraud include all rights and remedies available under this Article for default.

(5)        Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods may bar or be deemed inconsistent with a claim for damages or other right or remedy. (1993, c. 463, s. 1.)



§ 25-2A-506. Statute of limitations.

§ 25‑2A‑506.  Statute of limitations.

(1)        An action for default under a lease contract, including breach of warranty or indemnity, must be commenced within four years after the cause of action accrued.  By the original lease contract the parties may reduce the period of limitation to not less than one year.

(2)        A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later.  A cause of action for indemnity accrues when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later.

(3)        If an action commenced within the time limited by subsection (1) of this section is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limited and within six months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4)        This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action that have accrued before this Article becomes effective. (1993, c. 463, s. 1.)



§ 25-2A-507. Proof of market rent: time and place.

§ 25‑2A‑507.  Proof of market rent: time and place.

(1)        Damages based on market rent (G.S. 25‑2A‑519 or G.S. 25‑2A‑528) are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times specified in G.S. 25‑2A‑519 and G.S. 25‑2A‑528.

(2)        If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this Article is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.

(3)        Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this Article offered by one party is not admissible unless and until he has given the other party notice the court finds sufficient to prevent unfair surprise.

(4)        If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence.  The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility. (1993, c. 463, s. 1.)



§ 25-2A-508. Lessee's remedies.

B. Default by Lessor.

§ 25‑2A‑508.  Lessee's remedies.

(1)        If a lessor fails to deliver the goods in conformity to the lease contract (G.S. 25‑2A‑509) or repudiates the lease contract (G.S. 25‑2A‑402), or a lessee rightfully rejects the goods (G.S. 25‑2A‑509) or justifiably revokes acceptance of the goods (G.S. 25‑2A‑517), then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract, the value of the whole lease contract is substantially impaired (G.S. 25‑2A‑510), the lessor is in default under the lease contract, and the lessee may:

(a)        cancel the lease contract (G.S. 25‑2A‑505(1));

(b)        recover so much of the rent and security as has been paid and is just under the circumstances;

(c)        cover and recover damages as to all goods affected whether or not they have been identified to the lease contract (G.S. 25‑2A‑518 and G.S. 25‑2A‑520), or recover damages for nondelivery (G.S. 25‑2A‑519 and G.S. 25‑2A‑520);

(d)        exercise any other rights or pursue any other remedies provided in the lease contract.

(2)        If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:

(a)        if the goods have been identified, recover them (G.S. 25‑2A‑522); or

(b)        in a proper case, obtain specific performance or replevy the goods (G.S. 25‑2A‑521).

(3)        If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and in G.S. 25‑2A‑519(3).

(4)        If a lessor has breached a warranty, whether express or implied, the lessee may recover damages (G.S. 25‑2A‑519(4)).

(5)        On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee's possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, and care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to G.S. 25‑2A‑527(5).  A lessee who has rightfully rejected the goods, or justifiably revoked acceptance of the goods, shall account to the lessor for any excess over the amount of the lessee's security interest.

(6)        Subject to the provisions of G.S. 25‑2A‑407, a lessee, on notifying the lessor of the lessee's intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract. (1993, c. 463, s. 1.)



§ 25-2A-509. Lessee's rights on improper delivery; rightful rejection.

§ 25‑2A‑509.  Lessee's rights on improper delivery; rightful rejection.

(1)        Subject to the provisions of G.S. 25‑2A‑510 on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

(2)        Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor. (1993, c. 463, s. 1.)



§ 25-2A-510. Installment lease contracts; rejection and default.

§ 25‑2A‑510.  Installment lease contracts; rejection and default.

(1)        Under an installment lease contract a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (2) of this section and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

(2)        Whenever nonconformity or default with respect to one or more deliveries substantially impairs the value of the installment lease contract as a whole, there is a default with respect to the whole.  But, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries. (1993, c. 463, s. 1.)



§ 25-2A-511. Merchant lessee's duties as to rightfully rejected goods.

§ 25‑2A‑511.  Merchant lessee's duties as to rightfully rejected goods.

(1)        Subject to any security interest of a lessee (G.S. 25‑2A‑508(5)), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in his possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods.  In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease, or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily.  Instructions are not reasonable if, on demand, indemnity for expenses is not forthcoming.

(2)        If a merchant lessee (subsection (1) of this section) or any other lessee (G.S. 25‑2A‑512) disposes of goods, he is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or if there is none, to a reasonable sum not exceeding ten percent (10%) of the gross proceeds.

(3)        In complying with this section or G.S. 25‑2A‑512, the lessee is held only to good faith.  Good faith conduct hereunder is neither acceptance or conversion nor the basis of an action for damages.

(4)        A purchaser who purchases in good faith from a lessee pursuant to this section or G.S. 25‑2A‑512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with one or more of the requirements of this Article. (1993, c. 463, s. 1.)



§ 25-2A-512. Lessee's duties as to rightfully rejected goods.

§ 25‑2A‑512.  Lessee's duties as to rightfully rejected goods.

(1)        Except as otherwise provided with respect to goods that threaten to decline in value speedily (G.S. 25‑2A‑511) and subject to any security interest of a lessee (G.S. 25‑2A‑508(5)):

(a)        the lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or the supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection;

(b)        if the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in G.S. 25‑2A‑511; but

(c)        the lessee has no further obligations with regard to goods rightfully rejected.

(2)        Action by the lessee pursuant to subsection (1) of this section is not acceptance or conversion. (1993, c. 463, s. 1.)



§ 25-2A-513. Cure by lessor of improper tender or delivery; replacement.

§ 25‑2A‑513.  Cure by lessor of improper tender or delivery; replacement.

(1)        If any tender or delivery by the lessor or the supplier is rejected because nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.

(2)        If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if he seasonably notifies the lessee. (1993, c. 463, s. 1.)



§ 25-2A-514. Waiver of lessee's objections.

§ 25‑2A‑514.  Waiver of lessee's objections.

(1)        In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

(a)        if, stated seasonably, the lessor or the supplier could have cured it (G.S. 25‑2A‑513); or

(b)        between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(2)        A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents. (1993, c. 463, s. 1; 2006‑112, s. 39.)



§ 25-2A-515. Acceptance of goods.

§ 25‑2A‑515.  Acceptance of goods.

(1)        Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and:

(a)        the lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(b)        the lessee fails to make an effective rejection of the goods (G.S. 25‑2A‑509(2)).

(2)        Acceptance of a part of any commercial unit is acceptance of that entire unit. (1993, c. 463, s. 1.)



§ 25-2A-516. Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over.

§ 25‑2A‑516.  Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over.

(1)        A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

(2)        A lessee's acceptance of goods precludes rejection of the goods accepted.  In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it.  In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured.  Acceptance does not of itself impair any other remedy provided by this Article or the lease agreement for nonconformity.

(3)        If a tender has been accepted:

(a)        within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(b)        except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like (G.S. 25‑2A‑211) the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

(c)        the burden is on the lessee to establish any default.

(4)        If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over the following apply:

(a)        the lessee may give the lessor or the supplier, or both, written notice of the litigation.  If the notice states that the person notified may come in and defend and that if the person notified does not do so, that person will be bound in any action against that person by the lessee by any determination of fact common to the two litigations, then, unless the person notified after seasonable receipt of the notice does come in and defend, that person is so bound.

(b)        the lessor or the supplier may demand in writing that the lessee turn over control of the litigation, including settlement, if the claim is one for infringement or the like (G.S. 25‑2A‑211) or else be barred from any remedy over.  If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then, unless the lessee after seasonable receipt of the demand does turn over control, the lessee is so barred.

(5)        Subsections (3) and (4) of this section apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (G.S. 25‑2A‑211). (1993, c. 463, s. 1.)



§ 25-2A-517. Revocation of acceptance of goods.

§ 25‑2A‑517.  Revocation of acceptance of goods.

(1)        A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(a)        except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b)        without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(2)        Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(3)        If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(4)        Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity.  Revocation is not effective until the lessee notifies the lessor.

(5)        A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them. (1993, c. 463, s. 1.)



§ 25-2A-518. Cover; substitute goods.

§ 25‑2A‑518.  Cover; substitute goods.

(1)        After a default by a lessor under the lease contract of the type described in G.S. 25‑2A‑508(1), or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(2)        Except as otherwise provided with respect to damages liquidated in the lease agreement (G.S. 25‑2A‑504) or otherwise determined pursuant to agreement of the parties (G.S. 25‑1‑302 and G.S. 25‑2A‑503), if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (i) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement, and (ii) any incidental or consequential damages, less expenses saved in consequence of the lessor's default.

(3)        If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2) of this section, or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and G.S. 25‑2A‑519 governs. (1993, c. 463, s. 1; 2006‑112, s. 8.)



§ 25-2A-519. Lessee's damages for nondelivery, repudiation, default, and breach of warranty in regard to accepted goods.

§ 25‑2A‑519.  Lessee's damages for nondelivery, repudiation, default, and breach of warranty in regard to accepted goods.

(1)        Except as otherwise provided with respect to damages liquidated in the lease agreement (G.S. 25‑2A‑504) or otherwise determined pursuant to agreement of the parties (G.S. 25‑1‑302 and G.S. 25‑2A‑503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under G.S. 25‑2A‑518(2), or is by purchase or otherwise, the measure of damages for nondelivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(2)        Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3)        Except as otherwise agreed, if the lessee has accepted goods and given notification (G.S. 25‑2A‑516(3)), the measure of damages for nonconforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(4)        Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty. (1993, c. 463, s. 1; 2006‑112, s. 9.)



§ 25-2A-520. Lessee's incidental and consequential damages.

§ 25‑2A‑520.  Lessee's incidental and consequential damages.

(1)        Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(2)        Consequential damages resulting from a lessor's default include:

(a)        any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b)        injury to person or property proximately resulting from any breach of warranty. (1993, c. 463, s. 1.)



§ 25-2A-521. Lessee's right to specific performance or replevin.

§ 25‑2A‑521.  Lessee's right to specific performance or replevin.

(1)        Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2)        A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(3)        A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect recovery for those goods or the circumstances reasonably indicate that the effort will be unavailing. (1993, c. 463, s. 1.)



§ 25-2A-522. Lessee's right to goods on lessor's insolvency.

§ 25‑2A‑522.  Lessee's right to goods on lessor's insolvency.

(1)        Subject to subsection (2) of this section and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (G.S. 25‑2A‑217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

(2)        A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract. (1993, c. 463, s. 1.)



§ 25-2A-523. Lessor's remedies.

C.  Default by Lessee.

§ 25‑2A‑523.  Lessor's remedies.

(1)        If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (G.S. 25‑2A‑510), the lessee is in default under the lease contract and the lessor may:

(a)        cancel the lease contract (G.S. 25‑2A‑505(1));

(b)        proceed respecting goods not identified to the lease contract (G.S. 25‑2A‑524);

(c)        withhold delivery of the goods and take possession of goods previously delivered (G.S. 25‑2A‑525);

(d)        stop delivery of the goods by any bailee (G.S. 25‑2A‑526);

(e)        dispose of the goods and recover damages (G.S. 25‑2A‑527), or retain the goods and recover damages (G.S. 25‑2A‑528), or in a proper case recover rent (G.S. 25‑2A‑529);

(f)         exercise any other rights or pursue any other remedies provided in the lease contract.

(2)        If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1) of this section, the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3)        If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease.  In addition, unless otherwise provided in the lease contract:

(a)        if the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsections (1) or (2) of this section; or

(b)        if the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2) of this section. (1993, c. 463, s. 1.)



§ 25-2A-524. Lessor's right to identify goods to lease contract.

§ 25‑2A‑524.  Lessor's right to identify goods to lease contract.

(1)        After default by the lessee under the lease contract of the type described in G.S. 25‑2A‑523(1) or G.S. 25‑2A‑523(3)(a) or, if agreed, after other default by the lessee, the lessor may:

(a)        identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b)        dispose of goods (G.S. 25‑2A‑527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2)        If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner. (1993, c. 463, s. 1.)



§ 25-2A-525. Lessor's right to possession of goods.

§ 25‑2A‑525.  Lessor's right to possession of goods.

(1)        If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2)        After a default by the lessee under the lease contract of the type described in G.S. 25‑2A‑523(1) or G.S. 25‑2A‑523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods.  If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties.  Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (G.S. 25‑2A‑527).

(3)        The lessor may proceed under subsection (2) of this section without judicial process if it can be done without breach of the peace or the lessor may proceed by action. (1993, c. 463, s. 1.)



§ 25-2A-526. Lessor's stoppage of delivery in transit or otherwise.

§ 25‑2A‑526.  Lessor's stoppage of delivery in transit or otherwise.

(1)        A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security, or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2)        In pursuing its remedies under subsection (1) of this section, the lessor may stop delivery until

(a)        receipt of the goods by the lessee;

(b)        acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c)        such an acknowledgment to the lessee by a carrier via reshipment or as a warehouse.

(3)       (a)        To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b)        After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuing charges or damages.

(c)        A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor. (1993, c. 463, s. 1; 1995, c. 509, s. 23; 2006‑112, s. 40.)



§ 25-2A-527. Lessor's rights to dispose of goods.

§ 25‑2A‑527.  Lessor's rights to dispose of goods.

(1)        After a default by a lessee under the lease contract of the type described in G.S. 25‑2A‑523(1) or G.S. 25‑2A‑523(3)(a) or after the lessor refuses to deliver or takes possession of goods (G.S. 25‑2A‑525 or G.S. 25‑2A‑526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2)        Except as otherwise provided with respect to damages liquidated in the lease agreement (G.S. 25‑2A‑504) or otherwise determined pursuant to agreement of the parties (G.S. 25‑1‑302 and G.S. 25‑2A‑503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under G.S. 25‑2A‑530, less expenses saved in consequence of the lessee's default.

(3)        If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2) of this section, or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and G.S. 25‑2A‑528 governs.

(4)        A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with one or more of the requirements of this Article.

(5)        The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (G.S. 25‑2A‑508(5)). (1993, c. 463, s. 1; 2006‑112, s. 10.)



§ 25-2A-528. Lessor's damages for nonacceptance, failure to pay, repudiation, or other default.

§ 25‑2A‑528.  Lessor's damages for nonacceptance, failure to pay, repudiation, or other default.

(1)        Except as otherwise provided with respect to damages liquidated in the lease agreement (G.S. 25‑2A‑504) or otherwise determined pursuant to agreement of the parties (G.S. 25‑1‑302 and G.S. 25‑2A‑503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under G.S. 25‑2A‑527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in G.S. 25‑2A‑523(1) or G.S. 25‑2A‑523(3)(a), or if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under G.S. 25‑2A‑530, less expenses saved in consequence of the lessee's default.

(2)        If the measure of damages provided in subsection (1) of this section, is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under G.S. 25‑2A‑530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition. (1993, c. 463, s. 1; 2006‑112, s. 11.)



§ 25-2A-529. Lessor's action for the rent.

§ 25‑2A‑529.  Lessor's action for the rent.

(1)        After default by the lessee under the lease contract of the type described in G.S. 25‑2A‑523(1) or G.S. 25‑2A‑523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2) of this section, the lessor may recover from the lessee as damages:

(a)        for goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (G.S. 25‑2A‑219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under G.S. 25‑2A‑530, less expenses saved in consequence of the lessee's default; and

(b)        for goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under G.S. 25‑2A‑530, less expenses saved in consequence of the lessee's default.

(2)        Except as provided in subsection (3) of this section, the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3)        The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1) of this section.  If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by G.S. 25‑2A‑527 or G.S. 25‑2A‑528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to G.S. 25‑2A‑527 or G.S. 25‑2A‑528.

(4)        Payment of the judgment for damages obtained pursuant to subsection (1) of this section, entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5)        After a default by the lessee under the lease contract of the type described in G.S. 25‑2A‑523(1) or G.S. 25‑2A‑523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless be awarded damages for nonacceptance under G.S. 25‑2A‑527 or G.S. 25‑2A‑528. (1993, c. 463, s. 1.)



§ 25-2A-530. Lessor's incidental damages.

§ 25‑2A‑530.  Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care, and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default. (1993, c. 463, s. 1.)



§ 25-2A-531. Standing to sue third parties for injury to goods.

§ 25‑2A‑531.  Standing to sue third parties for injury to goods.

(1)        If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract then (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i)         has a security interest in the goods;

(ii)        has an insurable interest in the goods; or

(iii)       bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2)        If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his suit or settlement, subject to his own interest, is as a fiduciary for the other party to the lease contract.

(3)        Either party, with the consent of the other, may sue for the benefit of whom it may concern. (1993, c. 463, s. 1.)



§ 25-2A-532. Lessor's rights to residual interest.

§ 25‑2A‑532.  Lessor's rights to residual interest.

In addition to any other recovery permitted by this Article or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee. (1993, c. 463, s. 1.)



§ 25-3-101. Short title.

Article 3.

Negotiable Instruments.

(Revised)

Part 1.

GENERAL PROVISIONS AND DEFINITIONS.

§ 25‑3‑101.  Short title.

This Article may be cited as Uniform Commercial Code  Negotiable Instruments. (1899, c. 733, ss. 128, 191; Rev., ss. 2278, 2340; C.S., ss. 2976, 3110; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-102. Subject matter.

§ 25‑3‑102.  Subject matter.

(a)        This Article applies to negotiable instruments. It does not apply to money, to payment orders governed by Article 4A, or to securities governed by Article 8.

(b)        If there is conflict between this Article and Article 4 or 9, Articles 4 and 9 govern.

(c)        Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this Article to the extent of the inconsistency. (1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-103. Definitions.

Article 3.

Negotiable Instruments.

PART 1.

GENERAL PROVISIONS AND DEFINITIONS.

§ 25‑3‑103.  Definitions.

(a)        In this Article:

(1)        "Acceptor" means a drawee who has accepted a draft.

(2)        "Drawee" means a person ordered in a draft to make payment.

(3)        "Drawer" means a person who signs or is identified in a draft as a person ordering payment.

(4)        Repealed by Session Laws 2006‑112, s. 12, effective October 1, 2006.

(5)        "Maker" means a person who signs or is identified in a note as a person undertaking to pay.

(6)        "Order" means a written instruction to pay money signed by the person giving the instruction. The instruction may be addressed to any person, including the person giving the instruction, or to one or more persons jointly or in the alternative but not in succession. An authorization to pay is not an order unless the person authorized to pay is also instructed to pay.

(7)        "Ordinary care" in the case of a person engaged in business means observance of reasonable commercial standards, prevailing in the area in which the person is located, with respect to the business in which the person is engaged. In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bank's prescribed procedures and the bank's procedures do not vary unreasonably from general banking usage not disapproved by this Article or Article 4.

(8)        "Party" means a party to an instrument.

(9)        "Promise" means a written undertaking to pay money signed by the person undertaking to pay. An acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation.

(10)      "Prove" with respect to a fact means to meet the burden of establishing the fact (G.S. 25‑1‑201(b)(8)).

(11)      "Remitter" means a person who purchases an instrument from its issuer if the instrument is payable to an identified person other than the purchaser.

(b)        Other definitions applying to this Article and the sections in which they appear are:

"Acceptance"                                             G.S. 25‑3‑409.

"Accommodated party"                              G.S. 25‑3‑419.

"Accommodation party"                             G.S. 25‑3‑419.

"Alteration"                                                G.S. 25‑3‑407.

"Anomalous indorsement"                          G.S. 25‑3‑205.

"Blank indorsement"                                   G.S. 25‑3‑205.

"Cashier's check"                                       G.S. 25‑3‑104.

"Certificate of deposit"                               G.S. 25‑3‑104.

"Certified check"                                        G.S. 25‑3‑409.

"Check"                                                     G.S. 25‑3‑104.

"Consideration"                                          G.S. 25‑3‑303.

"Draft"                                                       G.S. 25‑3‑104.

"Holder in due course"                               G.S. 25‑3‑302.

"Incomplete instrument"                              G.S. 25‑3‑115.

"Indorsement"                                            G.S. 25‑3‑204.

"Indorser"                                                  G.S. 25‑3‑204.

"Instrument"                                               G.S. 25‑3‑104.

"Issue"                                                       G.S. 25‑3‑105.

"Issuer"                                                      G.S. 25‑3‑105.

"Negotiable instrument"                              G.S. 25‑3‑104.

"Negotiation"                                             G.S. 25‑3‑201.

"Note"                                                       G.S. 25‑3‑104.

"Payable at a definite time"                         G.S. 25‑3‑108.

"Payable on demand"                                 G.S. 25‑3‑108.

"Payable to bearer"                                    G.S. 25‑3‑109.

"Payable to order"                                     G.S. 25‑3‑109.

"Payment"                                                  G.S. 25‑3‑602.

"Person entitled to enforce"                        G.S. 25‑3‑301.

"Presentment"                                            G.S. 25‑3‑501.

"Reacquisition"                                           G.S. 25‑3‑207.

"Special indorsement"                                G.S. 25‑3‑205.

"Teller's check"                                          G.S. 25‑3‑104.

"Transfer of instrument"                              G.S. 25‑3‑203.

"Traveler's check"                                      G.S. 25‑3‑104.

"Value"                                                      G.S. 25‑3‑303.

(c)        The following definitions in other Articles apply to this Article:

"Bank"                                                       G.S. 25‑4‑105.

"Banking day"                                            G.S. 25‑4‑104.

"Clearing house"                                        G.S. 25‑4‑104.

"Collecting bank"                                       G.S. 25‑4‑105.

"Depositary bank"                                      G.S. 25‑4‑105.

"Documentary draft"                                  G.S. 25‑4‑104.

"Intermediary bank"                                   G.S. 25‑4‑105.

"Item"                                                        G.S. 25‑4‑104.

"Payor bank"                                             G.S. 25‑4‑105.

"Suspends payments"                                 G.S. 25‑4‑104.

(d)        In addition, Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article. (1899, c. 733, ss. 17, 68; Rev., ss. 1952, 2217, 2341; C.S., ss. 2998, 3049; 1965, c. 700, s. 1; 1995, c. 232, s. 1; 2006‑112, ss. 12, 13.)



§ 25-3-104. Negotiable instrument.

§ 25‑3‑104.  Negotiable instrument.

(a)        Except as provided in subsections (c) and (d) of this section, "negotiable instrument" means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it:

(1)        Is payable to bearer or to order at the time it is issued or first comes into possession of a holder;

(2)        Is payable on demand or at a definite time; and

(3)        Does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain (i) an undertaking or power to give, maintain, or protect collateral to secure payment, (ii) an authorization or power to the holder to confess judgment or realize on or dispose of collateral, or (iii) a waiver of the benefit of any law intended for the advantage or protection of an obligor.

(b)        "Instrument" means a negotiable instrument.

(c)        An order that meets all of the requirements of subsection (a) of this section, except subdivision (1), and otherwise falls within the definition of "check" in subsection (f) is a negotiable instrument and a check.

(d)        A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this Article.

(e)        An instrument is a "note" if it is a promise and is a "draft" if it is an order. If an instrument falls within the definition of both "note" and "draft", a person entitled to enforce the instrument may treat it as either.

(f)         "Check" means (i) a draft, other than a documentary draft, payable on demand and drawn on a bank or (ii) a cashier's check or teller's check. An instrument may be a check even though it is described on its face by another term, such as "money order".

(g)        "Cashier's check" means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

(h)        "Teller's check" means a draft drawn by a bank (i) on another bank, or (ii) payable at or through a bank.

(i)         "Traveler's check" means an instrument that (i) is payable on demand, (ii) is drawn on or payable at or through a bank, (iii) is designated by the term "traveler's check" or by a substantially similar term, and (iv) requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.

(j)         "Certificate of deposit" means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank. (1899, c. 733, ss. 1, 2, 5, 6, 10, 17, 86, 126, 184, 185, 197; 1905, c. 327; Rev., ss. 1952, 2151, 2152, 2154, 2155, 2160, 2217, 2276, 2334, 2335, 2341, 2346; C.S., ss. 2982, 2983, 2986, 2987, 2991, 2998, 3049, 3108, 3166, 3167; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-105. Issue of instrument.

§ 25‑3‑105.  Issue of instrument.

(a)        "Issue" means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.

(b)        An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.

(c)        "Issuer" applies to issued and unissued instruments and means a maker or drawer of an instrument. (1899, c. 733, ss. 16, 28, 58, 59; Rev., ss. 2166, 2176, 2207, 2208; C.S., ss. 2997, 3008, 3039, 3040; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-106. Unconditional promise or order.

§ 25‑3‑106.  Unconditional promise or order.

(a)        Except as provided in this section, for the purposes of G.S. 25‑3‑104(a), a promise or order is unconditional unless it states (i) an express condition to payment, (ii) that the promise or order is subject to or governed by another writing, or (iii) that rights or obligations with respect to the promise or order are stated in another writing. A reference to another writing does not of itself make the promise or order conditional.

(b)        A promise or order is not made conditional (i) by a reference to another writing for a statement of rights with respect to collateral, prepayment, or acceleration, or (ii) because payment is limited to resort to a particular fund or source.

(c)        If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of G.S. 25‑3‑104(a). If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

(d)        If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of G.S. 25‑3‑104(a); but if the promise or order is an instrument, there cannot be a holder in due course of the instrument. (1899, c. 733, s. 3; Rev., s. 2153; C.S., s. 2984; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-107. Instrument payable in foreign money.

§ 25‑3‑107.  Instrument payable in foreign money.

Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank‑offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid. (1899, c. 733, s. 6; Rev., s. 2155; C.S., s. 2987; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-108. Payable on demand or at definite time.

§ 25‑3‑108.  Payable on demand or at definite time.

(a)        A promise or order is "payable on demand" if it (i) states that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder, or (ii) does not state any time of payment.

(b)        A promise or order is "payable at a definite time" if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of (i) prepayment, (ii) acceleration, (iii) extension at the option of the holder, or (iv) extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

(c)        If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date. (1899, c. 733, ss. 4, 7; Rev., ss. 2156, 2157; C.S., ss. 2985, 2988; 1923, c. 72; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-109. Payable to bearer or to order.

§ 25‑3‑109.  Payable to bearer or to order.

(a)        A promise or order is payable to bearer if it:

(1)        States that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;

(2)        Does not state a payee; or

(3)        States that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

(b)        A promise or order that is not payable to bearer is payable to order if it is payable (i) to the order of an identified person or (ii) to an identified person or order. A promise or order that is payable to order is payable to the identified person.

(c)        An instrument payable to bearer may become payable to an identified person if it is specially indorsed pursuant to G.S. 25‑3‑205(a). An instrument payable to an identified person may become payable to bearer if it is indorsed in blank pursuant to G.S. 25‑3‑205(b). (1899, c. 733, ss. 8, 9; Rev., ss. 2158, 2159; C.S., ss. 2989, 2990; 1949, c. 953; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-110. Identification of person to whom instrument is payable.

§ 25‑3‑110.  Identification of person to whom instrument is payable.

(a)        The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

(b)        If the signature of the issuer of an instrument is made by automated means, such as a check‑writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

(c)        A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office, or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(1)        If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

(2)        If an instrument is payable to (i) a trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named, (ii) a person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative, (iii) a fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization, or (iv) an office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

(d)        If an instrument is payable to two or more persons alternatively, it is payable to any of them and may be negotiated, discharged, or enforced by any or all of them in possession of the instrument. If an instrument is payable to two or more persons not alternatively, it is payable to all of them and may be negotiated, discharged, or enforced only by all of them. If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively. (1899, c. 733, ss. 8, 41, 42; Rev., ss. 2158, 2190, 2191; C.S., ss. 2989, 3022, 3023; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-111. Place of payment.

§ 25‑3‑111.  Place of payment.

Except as otherwise provided for items in Article 4, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker. (1899, c. 733, ss. 72, 73, 77, 78, 145; Rev., ss. 2221, 2222, 2226, 2227, 2295; C.S., ss. 3053, 3054, 3058, 3059, 3127; 1963, c. 242; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-112. Interest.

§ 25‑3‑112.  Interest.

(a)        Unless otherwise provided in the instrument, (i) an instrument is not payable with interest, and (ii) interest on an interest‑bearing instrument is payable from the date of the instrument.

(b)        Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues. (1899, c. 733, ss. 17, 68; Rev., ss. 1952, 2217, 2341; C.S., ss. 2998, 3049; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-113. Date of instrument.

§ 25‑3‑113.  Date of instrument.

(a)        An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in G.S. 25‑4‑401(c), an instrument payable on demand is not payable before the date of the instrument.

(b)        If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder. (1899, c. 733, ss. 6, 11, 12, 17; Rev., ss. 1952, 2155, 2161, 2162, 2341; C.S., ss. 2987, 2992, 2993, 2998; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-114. Contradictory terms of instrument.

§ 25‑3‑114.  Contradictory terms of instrument.

If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers. (1899, c. 733, ss. 17, 68; Rev., ss. 1952, 2217, 2341; C.S., ss. 2998, 3049; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-115. Incomplete instrument.

§ 25‑3‑115.  Incomplete instrument.

(a)        "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b)        Subject to subsection (c) of this section, if an incomplete instrument is an instrument under G.S. 25‑3‑104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under G.S. 25‑3‑104, but, after completion, the requirements of G.S. 25‑3‑104 are met, the instrument may be enforced according to its terms as augmented by completion.

(c)        If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under G.S. 25‑3‑407.

(d)        The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority. (1899, c. 733, ss. 13 to 15; Rev., ss. 2163 to 2165; C.S., ss. 2994 to 2996; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-116. Joint and several liability; contribution.

§ 25‑3‑116.  Joint and several liability; contribution.

(a)        Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

(b)        Except as provided in G.S. 25‑3‑419(e) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

(c)        Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under subsection (b) of this section of a party having the same joint and several liability to receive contribution from the party discharged. (1899, c. 733, ss. 17, 68; Rev., ss. 1952, 2217, 2341; C.S., ss. 2998, 3049; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-117. Other agreements affecting instrument.

§ 25‑3‑117.  Other agreements affecting instrument.

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation. (1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-118. Statute of limitations.

§ 25‑3‑118.  Statute of limitations.

(a)        Except as provided in subsection (e) of this section, an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

(b)        Except as provided in subsection (d) or (e) of this section, if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of 10 years.

(c)        Except as provided in subsection (d) of this section, an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or 10 years after the date of the draft, whichever period expires first.

(d)        An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

(e)        An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six‑year period begins when a demand for payment is in effect and the due date has passed.

(f)         An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (i) within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (ii) within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g)        Unless governed by other law regarding claims for indemnity or contribution, an action (i) for conversion of an instrument, for money had and received, or like action based on conversion, (ii) for breach of warranty, or (iii) to enforce an obligation, duty, or right arising under this Article and not governed by this section must be commenced within three years after the cause of action accrues.

(h)        A sealed instrument otherwise subject to this Article is governed by the time limits of G.S. 1‑47(2). (1995, c. 232, s. 1; 2002‑159, s. 7.)



§ 25-3-119. Notice of right to defend action.

§ 25‑3‑119.  Notice of right to defend action.

In an action for breach of an obligation for which a third person is answerable over pursuant to this Article or Article 4, the defendant may give the third person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states (i) that the person notified may come in and defend and (ii) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless, after seasonable receipt of the notice, the person notified does come in and defend. (1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-201. Negotiation.

Part 2.

NEGOTIATION, TRANSFER, AND INDORSEMENT.

§ 25‑3‑201.  Negotiation.

(a)        "Negotiation" means a transfer of possession, whether voluntary or involuntary, of an instrument by a person other than the issuer to a person who thereby becomes its holder.

(b)        Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of possession of the instrument and its indorsement by the holder. If an instrument is payable to bearer, it may be negotiated by transfer of possession alone. ( (1899, c. 733, ss. 30‑32; Rev., ss. 2178, 2179, 2181; C.S., ss. 3010, 3011, 3013; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-202. Negotiation subject to rescission.

§ 25‑3‑202.  Negotiation subject to rescission.

(a)        Negotiation is effective even if obtained (i) from an infant, a corporation exceeding its powers, or a person without capacity, (ii) by fraud, duress, or mistake, or (iii) in breach of duty or as part of an illegal transaction.

(b)        To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for rescission or other remedy. (1899, c. 733, ss. 22, 58, 59; Rev., ss. 2180, 2207, 2208; C.S., ss. 3012, 3039, 3040; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-203. Transfer of instrument; rights acquired by transfer.

§ 25‑3‑203.  Transfer of instrument; rights acquired by transfer.

(a)        An instrument is transferred when it is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.

(b)        Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee cannot acquire rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee engaged in fraud or illegality affecting the instrument.

(c)        Unless otherwise agreed, if an instrument is transferred for value and the transferee does not become a holder because of lack of indorsement by the transferor, the transferee has a specifically enforceable right to the unqualified indorsement of the transferor, but negotiation of the instrument does not occur until the indorsement is made.

(d)        If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur. The transferee obtains no rights under this Article and has only the rights of a partial assignee. (1899, c. 733, ss. 27, 30‑32, 49, 58; Rev., ss. 2175, 2178, 2179, 2181, 2198, 2207; C.S., ss. 3007, 3010, 3011, 3013, 3030, 3039; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-204. Indorsement.

§ 25‑3‑204.  Indorsement.

(a)        "Indorsement" means a signature, other than that of a signer as maker, drawer, or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of (i) negotiating the instrument, (ii) restricting payment of the instrument, or (iii) incurring indorser's liability on the instrument, but regardless of the intent of the signer, a signature and its accompanying words is an indorsement unless the accompanying words, terms of the instrument, place of the signature, or other circumstances unambiguously indicate that the signature was made for a purpose other than indorsement. For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.

(b)        "Indorser" means a person who makes an indorsement.

(c)        For the purpose of determining whether the transferee of an instrument is a holder, an indorsement that transfers a security interest in the instrument is effective as an unqualified indorsement of the instrument.

(d)        If an instrument is payable to a holder under a name that is not the name of the holder, indorsement may be made by the holder in the name stated in the instrument or in the holder's name or both, but signature in both names may be required by a person paying or taking the instrument for value or collection. (1899, c. 733, ss. 17, 27, 30‑32, 43, 49, 58, 63; Rev., ss. 1952, 2175, 2178, 2179, 2181, 2192, 2198, 2207, 2212, 2341; C.S., ss. 2998, 3007, 3010, 3011, 3013, 3024, 3030, 3039, 3044; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-205. Special indorsement; blank indorsement; anomalous indorsement.

§ 25‑3‑205.  Special indorsement; blank indorsement; anomalous indorsement.

(a)        If an indorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the indorsement identifies a person to whom it makes the instrument payable, it is a "special indorsement". When specially indorsed, an instrument becomes payable to the identified person and may be negotiated only by the indorsement of that person. The principles stated in G.S. 25‑3‑110 apply to special indorsements.

(b)        If an indorsement is made by the holder of an instrument and it is not a special indorsement, it is a "blank indorsement". When indorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially indorsed.

(c)        The holder may convert a blank indorsement that consists only of a signature into a special indorsement by writing, above the signature of the indorser, words identifying the person to whom the instrument is made payable.

(d)        "Anomalous indorsement" means an indorsement made by a person who is not the holder of the instrument. An anomalous indorsement does not affect the manner in which the instrument may be negotiated. (1899, c. 733, ss. 9, 33 to 36, 40; Rev., ss. 2159, 2182 to  2185, 2189; C.S., ss. 2990, 3014 to 3017, 3021; 1949, c. 953; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-206. Restrictive indorsement.

§ 25‑3‑206.  Restrictive indorsement.

(a)        An indorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

(b)        An indorsement stating a condition to the right of the indorsee to receive payment does not affect the right of the indorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

(c)        If an instrument bears an indorsement (i) described in G.S. 25‑4‑201(b), or (ii) in blank or to a particular bank using the words "for deposit", "for collection", or other words indicating a purpose of having the instrument collected by a bank for the indorser or for a particular account, the following rules apply:

(1)        A person, other than a bank, who purchases the instrument when so indorsed converts the instrument unless the amount paid for the instrument is received by the indorser or applied consistently with the indorsement.

(2)        A depositary bank that purchases the instrument or takes it for collection when so indorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the indorser or applied consistently with the indorsement.

(3)        A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the indorser or applied consistently with the indorsement.

(4)        Except as otherwise provided in subdivision (3), a payor bank or intermediary bank may disregard the indorsement and is not liable if the proceeds of the instrument are not received by the indorser or applied consistently with the indorsement.

(d)        Except for an indorsement covered by subsection (c) of this section, if an instrument bears an indorsement using words to the effect that payment is to be made to the indorsee as agent, trustee, or other fiduciary for the benefit of the indorser or another person, the following rules apply:

(1)        Unless there is notice of breach of fiduciary duty as provided in G.S. 25‑3‑307, a person who purchases the instrument from the indorsee or takes the instrument from the indorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the indorsee without regard to whether the indorsee violates a fiduciary duty to the indorser.

(2)        A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the indorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.

(e)        The presence on an instrument of an indorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under subsection (c) of this section or has notice or knowledge of breach of fiduciary duty as stated in subsection (d) of this section.

(f)         In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an indorsement to which this section applies and the payment is not permitted by this section. (1899, c. 733, ss. 36, 37, 39, 47, 137; Rev., ss. 2185, 2186, 2188, 2196, 2287; C.S., ss. 3017, 3018, 3020, 3028, 3119; 1949, c. 954; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-207. Reacquisition.

§ 25‑3‑207.  Reacquisition.

Reacquisition of an instrument occurs if it is transferred to a former holder by negotiation or otherwise. A former holder who reacquires the instrument may cancel indorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An indorser whose indorsement is canceled is discharged, and the discharge is effective against any subsequent holder. (1889, c. 733, ss. 22, 48, 50, 121; Rev., ss. 2197, 2199, 2271; C.S., ss. 3029, 3031, 3103; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-301. Person entitled to enforce instrument.

Part 3.

ENFORCEMENT OF INSTRUMENTS.

§ 25‑3‑301.  Person entitled to enforce instrument.

"Person entitled to enforce" an instrument means (i) the holder of the instrument, (ii) a nonholder in possession of the instrument who has the rights of a holder, or (iii) a person not in possession of the instrument who is entitled to enforce the instrument pursuant to G.S. 25‑3‑309 or G.S. 25‑3‑418(d). A person may be a person entitled to enforce the instrument even though the person is not the owner of the instrument or is in wrongful possession of the instrument. (1995, c. 232, s. 1.)



§ 25-3-302. Holder in due course.

§ 25‑3‑302.  Holder in due course.

(a)        Subject to subsection (c) of this section and G.S. 25‑3‑106(d), "holder in due course" means the holder of an instrument if:

(1)        The instrument when issued or negotiated to the holder does not bear such apparent evidence of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its authenticity; and

(2)        The holder took the instrument (i) for value, (ii) in good faith, (iii) without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series, (iv) without notice that the instrument contains an unauthorized signature or has been altered, (v) without notice of any claim to the instrument described in G.S. 25‑3‑306, and (vi) without notice that any party has a defense or claim in recoupment described in G.S. 25‑3‑305(a).

(b)        Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under subsection (a) of this section, but discharge is effective against a person who became a holder in due course with notice of the discharge. Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment, or claim to the instrument.

(c)        Except to the extent a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken (i) by legal process or by purchase in an execution, bankruptcy, or creditor's sale or similar proceeding, (ii) by purchase as part of a bulk transaction not in ordinary course of business of the transferor, or (iii) as the successor in interest to an estate or other organization.

(d)        If, under G.S. 25‑3‑303(a)(1), the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.

(e)        If (i) the person entitled to enforce an instrument has only a security interest in the instrument and (ii) the person obliged to pay the instrument has a defense, claim in recoupment, or claim to the instrument that may be asserted against the person who granted the security interest, the person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument which, at the time of enforcement of the instrument, does not exceed the amount of the unpaid obligation secured.

(f)         To be effective, notice must be received at a time and in a manner that gives a reasonable opportunity to act on it.

(g)        This section is subject to any law limiting status as a holder in due course in particular classes of transactions. (1899, c. 733, ss. 45, 52, 53, 55, 56; Rev., ss. 2194, 2201, 2202, 2204, 2205; C.S., ss. 3026, 3033, 3034, 3036, 3037; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-303. Value and consideration.

§ 25‑3‑303.  Value and consideration.

(a)        An instrument is issued or transferred for value if:

(1)        The instrument is issued or transferred for a promise of performance, to the extent the promise has been performed;

(2)        The transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding;

(3)        The instrument is issued or transferred as payment of, or as security for, an antecedent claim against any person, whether or not the claim is due;

(4)        The instrument is issued or transferred in exchange for a negotiable instrument; or

(5)        The instrument is issued or transferred in exchange for the incurring of an irrevocable obligation to a third party by the person taking the instrument.

(b)        "Consideration" means any consideration sufficient to support a simple contract. The drawer or maker of an instrument has a defense if the instrument is issued without consideration. If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due, and the promise has not been performed. If an instrument is issued for value as stated in subsection (a) of this section, the instrument is also issued for consideration. (1899, c. 733, ss. 16, 24, 25 to 27, 28, 54, 58, 59; Rev., ss. 2166, 2172, 2173 to 2175, 2176, 2203, 2207, 2208; C.S., ss. 2297, 3004, 3005 to 3007, 3008, 3035, 3039, 3040; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-304. Overdue instrument.

§ 25‑3‑304.  Overdue instrument.

(a)        An instrument payable on demand becomes overdue at the earliest of the following times:

(1)        On the day after the day demand for payment is duly made;

(2)        If the instrument is a check, 90 days after its date; or

(3)        If the instrument is not a check, when the instrument has been outstanding for a period of time after its date which is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade.

(b)        With respect to an instrument payable at a definite time the following rules apply:

(1)        If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured.

(2)        If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date.

(3)        If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date.

(c)        Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal. (1899, c. 733, ss. 45, 52, 53, 55, 56; Rev., ss. 2194, 2201, 2202, 2204, 2205; C.S., ss. 3026, 3033, 3034, 3036, 3037; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-305. Defenses and claims in recoupment.

§ 25‑3‑305.  Defenses and claims in recoupment.

(a)        Except as stated in subsection (b) of this section, the right to enforce the obligation of a party to pay an instrument is subject to the following:

(1)        A defense of the obligor based on (i) infancy of the obligor to the extent it is a defense to a simple contract, (ii) duress, lack of legal capacity, or illegality of the transaction which, under other law, nullifies the obligation of the obligor, (iii) fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms, or (iv) discharge of the obligor in insolvency proceedings;

(2)        A defense of the obligor stated in another section of this Article or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and

(3)        A claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument; but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought.

(b)        The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in subsection (a)(1) of this section, but is not subject to defenses of the obligor stated in subsection (a)(2) of this section or claims in recoupment stated in subsection (a)(3) of this section against a person other than the holder.

(c)        Except as stated in subsection (d) of this section, in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment, or claim to the instrument (G.S. 25‑3‑306) of another person, but the other person's claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

(d)        In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under subsection (a) of this section that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy, and lack of legal capacity. (1899, c. 733, s. 15, 16, 28, 57, 58, 59; Rev., ss. 2165, 2166, 2176, 2206, 2207, 2208; C.S., ss. 2297, 2996, 2997, 3008, 3038, 3039, 3040; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-306. Claims to an instrument.

§ 25‑3‑306.  Claims to an instrument.

A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument. (1899, c. 733, ss. 15, 16, 28, 57, 58, 59; Rev., ss. 2165, 2166, 2176, 2206, 2207, 2208; C.S., ss. 2297, 2996, 2997, 3008, 3038, 3039, 3040; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-307. Notice of breach of fiduciary duty.

§ 25‑3‑307.  Notice of breach of fiduciary duty.

(a)        In this section:

(1)        "Fiduciary" means an agent, trustee, partner, corporate officer or director, or other representative owing a fiduciary duty with respect to an instrument.

(2)        "Represented person" means the principal, beneficiary, partnership, corporation, or other person to whom the duty stated in subdivision (1) is owed.

(b)        If (i) an instrument is taken from a fiduciary for payment or collection or for value, (ii) the taker has knowledge of the fiduciary status of the fiduciary, and (iii) the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:

(1)        Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person.

(2)        In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

(3)        If an instrument is issued by the represented person or the fiduciary as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty or knows such facts that his action in taking the instrument is not in good faith.

(4)        If an instrument is issued by the represented person or the fiduciary as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person. (1899, c. 733, s. 45, 52, 53, 55, 56; Rev., ss. 2194, 2201, 2202, 2204, 2205; C.S., ss. 3026, 3033, 3034, 3036, 3037; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-308. Proof of signatures and status as holder in due course.

§ 25‑3‑308.  Proof of signatures and status as holder in due course.

(a)        In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under G.S. 25‑3‑402(a).

(b)        If the validity of signatures is admitted or proved and there is compliance with subsection (a) of this section, a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under G.S. 25‑3‑301, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim. (1899, c. 733, s. 59; Rev., s. 2208; C.S., s. 3040; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-309. Enforcement of lost, destroyed, or stolen instrument.

§ 25‑3‑309.  Enforcement of lost, destroyed, or stolen instrument.

(a)        A person not in possession of an instrument is entitled to enforce the instrument if (i) the person was in possession of the instrument and entitled to enforce it when loss of possession occurred, (ii) the loss of possession was not the result of a transfer by the person or a lawful seizure, and (iii) the person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(b)        A person seeking enforcement of an instrument under subsection (a) of this section must prove the terms of the instrument and the person's right to enforce the instrument. If that proof is made, G.S. 25‑3‑308 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means. (1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-310. Effect of instrument on obligation for which taken.

§ 25‑3‑310.  Effect of instrument on obligation for which taken.

(a)        Unless otherwise agreed, if a certified check, cashier's check, or teller's check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an indorser of the instrument.

(b)        Unless otherwise agreed and except as provided in subsection (a) of this section, if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

(1)        In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

(2)        In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

(3)        Except as provided in subdivision (4), if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

(4)        If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen, or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.

(c)        If an instrument other than one described in subsection (a) or (b) of this section is taken for an obligation, the effect is (i) that stated in subsection (a) of this section if the instrument is one on which a bank is liable as maker or acceptor, or (ii) that stated in subsection (b) of this section in any other case. (1965, c. 700, s. 1; 1967, c. 562, s. 1; 1995, c. 232, s. 1.)



§ 25-3-311. Accord and satisfaction by use of instrument.

§ 25‑3‑311.  Accord and satisfaction by use of instrument.

(a)        If a person against whom a claim is asserted proves that (i) that person in good faith tendered an instrument to the claimant as full satisfaction of the claim, (ii) the amount of the claim was unliquidated or subject to a bona fide dispute, and (iii) the claimant obtained payment of the instrument, the following subsections apply.

(b)        Unless subsection (c) of this section applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

(c)        Subject to subsection (d) of this section, a claim is not discharged under subsection (b) of this section when the claimant, if an organization, proves that (i) within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place, and (ii) the instrument or accompanying communication was not received by that designated person, office, or place.

(d)        A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim. (1899, c. 733, ss. 5, 6, 197; 1905, c. 327; Rev., ss. 2154, 2155, 2346; C.S., ss. 2986, 2987; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-312. Lost, destroyed, or stolen cashier's check, teller's check, or certified check.

§ 25‑3‑312.  Lost, destroyed, or stolen cashier's check, teller's check, or certified check.

(a)        In this section:

(1)        "Check" means a cashier's check, teller's check, or certified check.

(2)        "Claimant" means a person who claims the right to receive the amount of a cashier's check, teller's check, or certified check that was lost, destroyed, or stolen.

(3)        "Declaration of loss" means a written statement, made under penalty of perjury, to the effect that (i) the declarer lost possession of a check, (ii) the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check, (iii) the loss of possession was not the result of a transfer by the declarer or a lawful seizure, and (iv) the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(4)        "Obligated bank" means the issuer of a cashier's check or teller's check or the acceptor of a certified check.

(b)        A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if (i) the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or teller's check, (ii) the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check, (iii) the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid, and (iv) the claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration. If a claim is asserted in compliance with this subsection, the following rules apply:

(1)        The claim becomes enforceable at the later of (i) the time the claim is asserted, or (ii) the 90th day following the date of the check, in the case of a cashier's check or teller's check, or the 90th day following the date of the acceptance, in the case of a certified check.

(2)        Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

(3)        If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.

(4)        When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to G.S. 25‑4‑302(a)(1), payment to the claimant discharges all liability of the obligated bank with respect to the check.

(c)        If the obligated bank pays the amount of a check to a claimant under subsection (b)(4) of this section and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to (i) refund the payment to the obligated bank if the check is paid, or (ii) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

(d)        If a claimant has the right to assert a claim under subsection (b) of this section and is also a person entitled to enforce a cashier's check, teller's check, or certified check which is lost, destroyed, or stolen, the claimant may assert rights with respect to the check either under this section or G.S. 25‑3‑309. (1995, c. 232, s. 1.)



§ 25-3-401. Signature.

Part 4.

LIABILITY OF PARTIES.

§ 25‑3‑401.  Signature.

(a)        A person is not liable on an instrument unless (i) the person signed the instrument, or (ii) the person is represented by an agent or representative who signed the instrument and the signature is binding on the represented person under G.S. 25‑3‑402.

(b)        A signature may be made (i) manually or by means of a device or machine, and (ii) by the use of any name, including a trade or assumed name, or by a word, mark, or symbol executed or adopted by a person with present intention to authenticate a writing. (1899, c. 733, s. 18; Rev., s. 2167; C.S., s. 2999; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-402. Signature by representative.

§ 25‑3‑402.  Signature by representative.

(a)        If a person acting, or purporting to act, as a representative signs an instrument by signing either the name of the represented person or the name of the signer, the represented person is bound by the signature to the same extent the represented person would be bound if the signature were on a simple contract. If the represented person is bound, the signature of the representative is the "authorized signature of the represented person" and the represented person is liable on the instrument, whether or not identified in the instrument.

(b)        If a representative signs the name of the representative to an instrument and the signature is an authorized signature of the represented person, the following rules apply:

(1)        If the form of the signature shows unambiguously that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument.

(2)        Subject to subsection (c) of this section, if (i) the form of the signature does not show unambiguously that the signature is made in a representative capacity, or (ii) the represented person is not identified in the instrument, the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument. With respect to any other person, the representative is liable on the instrument unless the representative proves that the original parties did not intend the representative to be liable on the instrument.

(c)        If a representative signs the name of the representative as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person. (1899, c. 733, ss. 19 to 21; Rev., ss. 2168 to 2170; C.S., ss.  3000 to 3002; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-403. Unauthorized signature.

§ 25‑3‑403.  Unauthorized signature.

(a)        Unless otherwise provided in this Article or Article 4, an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who in good faith pays the instrument or takes it for value. An unauthorized signature may be ratified for all purposes of this Article.

(b)        If the signature of more than one person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one of the required signatures is lacking.

(c)        The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of this Article which makes the unauthorized signature effective for the purposes of this Article. (1899, c. 733, ss. 9, 23; Rev., ss. 2159, 2171; C.S., ss. 2990, 3003; 1949, c. 953; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-404. Impostors; fictitious payees.

§ 25‑3‑404.  Impostors; fictitious payees.

(a)        If an impostor, by use of the mails or otherwise, induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an indorsement of the instrument by any person in the name of the payee is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(b)        If (i) a person whose intent determines to whom an instrument is payable (G.S. 25‑3‑110(a) or (b)) does not intend the person identified as payee to have any interest in the instrument, or (ii) the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special indorsement:

(1)        Any person in possession of the instrument is its holder.

(2)        An indorsement by any person in the name of the payee stated in the instrument is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(c)        Under subsection (a) or (b) of this section, an indorsement is made in the name of a payee if (i) it is made in a name substantially similar to that of the payee or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee.

(d)        With respect to an instrument to which subsection (a) or (b) of this section applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss. (1899, c. 733, s. 9; Rev., s. 2159; C.S., s. 2990; 1949, c. 953; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-405. Employer's responsibility for fraudulent indorsement by employee.

§ 25‑3‑405.  Employer's responsibility for fraudulent indorsement by employee.

(a)        In this section:

(1)        "Employee" includes an independent contractor and employee of an independent contractor retained by the employer.

(2)        "Fraudulent indorsement" means (i) in the case of an instrument payable to the employer, a forged indorsement purporting to be that of the employer, or (ii) in the case of an instrument with respect to which the employer is the issuer, a forged indorsement purporting to be that of the person identified as payee.

(3)        "Responsibility" with respect to instruments means authority (i) to sign or indorse instruments on behalf of the employer, (ii) to process instruments received by the employer for bookkeeping purposes, for deposit to an account, or for other disposition, (iii) to prepare or process instruments for issue in the name of the employer, (iv) to supply information determining the names or addresses of payees of instruments to be issued in the name of the employer, (v) to control the disposition of instruments to be issued in the name of the employer, or (vi) to act otherwise with respect to instruments in a responsible capacity. "Responsibility" does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail, or similar access.

(b)        For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent indorsement of the instrument, the indorsement is effective as the indorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

(c)        Under subsection (b) of this section, an indorsement is made in the name of the person to whom an instrument is payable if (i) it is made in a name substantially similar to the name of that person or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person. (1899, c. 733, s. 9; Rev., s. 2159; C.S., s. 2990; 1949, c. 953; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-406. Negligence contributing to forged signature or alteration of instrument.

§ 25‑3‑406.  Negligence contributing to forged signature or alteration of instrument.

(a)        A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

(b)        Under subsection (a) of this section, if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

(c)        Under subsection (a) of this section, the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under subsection (b) of this section, the burden of proving failure to exercise ordinary care is on the person precluded. (1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-407. Alteration.

§ 25‑3‑407.  Alteration.

(a)        "Alteration" means (i) an unauthorized change in an instrument that purports to modify in any respect the obligation of a party, or (ii) an unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.

(b)        Except as provided in subsection (c) of this section, an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.

(c)        A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument (i) according to its original terms, or (ii) in the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed. (1899, c. 733, ss. 14, 15, 124, 125; Rev., ss. 2164, 2165, 2274, 2275; C.S., ss. 2995, 2996, 3106, 3107; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-408. Drawee not liable on unaccepted draft.

§ 25‑3‑408.  Drawee not liable on unaccepted draft.

A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it. (1899, c. 733, ss. 127, 189; Rev., ss. 2277, 2339; C.S., ss. 3109, 3171; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-409. Acceptance of draft; certified check.

§ 25‑3‑409.  Acceptance of draft; certified check.

(a)        "Acceptance" means the drawee's signed agreement to pay a draft as presented. It must be written on the draft and may consist of the drawee's signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

(b)        A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue, or has been dishonored.

(c)        If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

(d)        "Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in subsection (a) of this section or by a writing on the check which indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check. (1899, c. 733, ss. 132 to 138, 161 to 170, 187, 188, 191; Rev., ss. 2282 to 2288, 2311 to 2320, 2337, 2338, 2340; C.S., ss. 2976, 3114 to 3120, 3143 to 3152, 3169, 3170; 1949, c. 954; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-410. Acceptance varying draft.

§ 25‑3‑410.  Acceptance varying draft.

(a)        If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

(b)        The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

(c)        If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and indorser that does not expressly assent to the acceptance is discharged. (1899, c. 733, ss. 139 to 142; Rev., ss. 2289 to 2292; C.S., ss. 3121 to 3124; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-411. Refusal to pay cashier's checks, teller's checks, and certified checks.

§ 25‑3‑411.  Refusal to pay cashier's checks, teller's checks, and certified checks.

(a)        In this section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.

(b)        If the obligated bank wrongfully (i) refuses to pay a cashier's check or certified check, (ii) stops payment of a teller's check, or (iii) refuses to pay a dishonored teller's check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

(c)        Expenses or consequential damages under subsection (b) of this section are not recoverable if the refusal of the obligated bank to pay occurs because (i) the bank suspends payments, (ii) the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument, (iii) the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument, or (iv) payment is prohibited by law. (1995, c. 232, s. 1.)



§ 25-3-412. Obligation of issuer of note or cashier's check.

§ 25‑3‑412.  Obligation of issuer of note or cashier's check.

The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in G.S. 25‑3‑115 and G.S. 25‑3‑407. The obligation is owed to a person entitled to enforce the instrument or to an indorser who paid the instrument under G.S. 25‑3‑415. (1899, c. 733, ss. 60 to 62; Rev., ss. 2209 to 2211; C.S., ss. 3041 to 3043; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-413. Obligation of acceptor.

§ 25‑3‑413.  Obligation of acceptor.

(a)        The acceptor of a draft is obliged to pay the draft (i) according to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms, (ii) if the acceptance varies the terms of the draft, according to the terms of the draft as varied, or (iii) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in G.S. 25‑3‑115 and G.S. 25‑3‑407. The obligation is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under G.S. 25‑3‑414 or G.S. 25‑3‑415.

(b)        If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If (i) the certification or acceptance does not state an amount, (ii) the amount of the instrument is subsequently raised, and (iii) the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course. (1899, c. 733, ss. 60 to 62; Rev., ss. 2209 to 2211; C.S., ss. 3041 to 3043; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-414. Obligation of drawer.

§ 25‑3‑414.  Obligation of drawer.

(a)        This section does not apply to cashier's checks or other drafts drawn on the drawer.

(b)        If an unaccepted draft is dishonored, the drawer is obliged to pay the draft (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in G.S. 25‑3‑115 and G.S. 25‑3‑407. The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under G.S. 25‑3‑415.

(c)        If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(d)        If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under G.S. 25‑3‑415(a) and (c).

(e)        If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable under subsection (b) of this section to pay the draft if the draft is not a check. A disclaimer of the liability stated in subsection (b) of this section is not effective if the draft is a check.

(f)         If (i) a check is not presented for payment or given to a depositary bank for collection within 30 days after its date, (ii) the drawee suspends payments after expiration of the 30‑day period without paying the check, and (iii) because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds. (1899, c. 733, ss. 7, 60 to 62, 70, 89, 118, 129, 143, 144, 150 to 153, 158, 186, 187, 188; Rev., ss. 2157, 2209 to 2211, 2219, 2239, 2268, 2279, 2293, 2294, 2300 to 2303, 2308, 2336, 2337, 2338; C.S., ss.  2988, 3041 to 3043, 3051, 3071, 3100, 3111, 3125, 3126, 3132 to 3135, 3140, 3168, 3169, 3170; 1965, c. 700, s. 1; 1967, c. 562, s. 1; 1995, c. 232, s. 1.)



§ 25-3-415. Obligation of indorser.

§ 25‑3‑415.  Obligation of indorser.

(a)        Subject to subsections (b), (c), (d), and (e) of this section and to G.S. 25‑3‑419(d), if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument (i) according to the terms of the instrument at the time it was indorsed, or (ii) if the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent stated in G.S. 25‑3‑115 and G.S. 25‑3‑407. The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this section.

(b)        If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under subsection (a) of this section to pay the instrument.

(c)        If notice of dishonor of an instrument is required by G.S. 25‑3‑503 and notice of dishonor complying with that section is not given to an indorser, the liability of the indorser under subsection (a) of this section is discharged.

(d)        If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under subsection (a) of this section is discharged.

(e)        If an indorser of a check is liable under subsection (a) of this section and the check is not presented for payment, or given to a depositary bank for collection, within 30 days after the day the indorsement was made, the liability of the indorser under subsection (a) of this section is discharged. (1899, c. 733, ss. 7, 28, 29, 38, 44, 64, 66 to 68, 70, 89, 118, 129, 143, 144, 150 to 153, 158, 186; Rev., ss. 2157, 2176, 2177, 2187, 2193, 2213, 2215 to 2217, 2219, 2239, 2268, 2279, 2293, 2294, 2300 to 2303, 2308, 2336; C.S., ss. 2988, 3008, 3009, 3019, 3125, 3045, 3047 to 3049, 3051, 3071, 3100, 3111, 3125, 3126, 3132 to 3135, 3140, 3168; 1965, c. 700, s. 1; 1967, c. 562, s. 1; 1995, c. 232, s. 1.)



§ 25-3-416. Transfer warranties.

§ 25‑3‑416.  Transfer warranties.

(a)        A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

(1)        The warrantor is a person entitled to enforce the instrument;

(2)        All signatures on the instrument are authentic and authorized;

(3)        The instrument has not been altered;

(4)        The instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor; and

(5)        The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b)        A person to whom the warranties under subsection (a) of this section are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c)        The warranties stated in subsection (a) of this section cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) of this section is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d)        A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach. (1899, c. 733, ss. 65, 69; Rev., ss, 2214, 2218; C.S. ss. 3046, 3050; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-417. Presentment warranties.

§ 25‑3‑417.  Presentment warranties.

(a)        If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(1)        The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2)        The draft has not been altered; and

(3)        The warrantor has no knowledge that the signature of the drawer of the draft is unauthorized.

(b)        A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

(c)        If a drawee asserts a claim for breach of warranty under subsection (a) of this section based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under G.S. 25‑3‑404 or G.S. 25‑3‑405 or the drawer is precluded under G.S. 25‑3‑406 or G.S. 25‑4‑406 from asserting against the drawee the unauthorized indorsement or alteration.

(d)        If (i) a dishonored draft is presented for payment to the drawer or an indorser, or (ii) any other instrument is presented for payment to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:

(1)        The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(2)        The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e)        The warranties stated in subsections (a) and (d) of this section cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) or (d) of this section is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f)         A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach. (1899, c. 733, ss. 65, 69; Rev., ss. 2214, 2218; C.S., ss. 3046, 3050; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-418. Payment or acceptance by mistake.

§ 25‑3‑418.  Payment or acceptance by mistake.

(a)        Except as provided in subsection (c) of this section, if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped pursuant to G.S. 25‑4‑403 or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b)        Except as provided in subsection (c) of this section, if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a) of this section, the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made or (ii) in the case of acceptance, may revoke the acceptance.

(c)        The remedies provided by subsection (a) or (b) of this section may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by G.S. 25‑3‑417, 25‑4‑208 [25‑4‑207.1], or 25‑4‑407.

(d)        Notwithstanding G.S. 25‑4‑215 [25‑4‑213], if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under subsection (a) or (b) of this section, the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument. (1899, c. 733, s. 62; Rev., s. 2211; C.S., s. 3043; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-419. Instruments signed for accommodation.

§ 25‑3‑419.  Instruments signed for accommodation.

(a)        If an instrument is issued for value given for the benefit of a party to the instrument, the "accommodated party", and another party to the instrument, the "accommodation party", signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation".

(b)        An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to subsection (d) of this section, is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c)        A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in G.S. 25‑3‑605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d)        If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied, (ii) the other party is insolvent or in an insolvency proceeding, (iii) the other party cannot be served with process, or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e)        An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party. (1899, c. 733, ss. 28, 29, 64; Rev., ss. 2176, 2177, 2213; C.S., ss. 3008, 3009, 3045; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-420. Conversion of instrument.

§ 25‑3‑420.  Conversion of instrument.

(a)        The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument, or (ii) a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co‑payee.

(b)        In an action under subsection (a) of this section, the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c)        A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out. (1899, c. 733, s. 137; Rev., s. 2287; C.S., s. 3119; 1949, c. 954; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-501. Presentment.

Part 5.

DISHONOR.

§ 25‑3‑501.  Presentment.

(a)        "Presentment" means a demand made by or on behalf of a person entitled to enforce an instrument (i) to pay the instrument made to the drawee or a party obliged to pay the instrument or, in the case of a note or accepted draft payable at a bank, to the bank, or (ii) to accept a draft made to the drawee.

(b)        The following rules are subject to Article 4, agreement of the parties, and clearing‑house rules and the like:

(1)        Presentment may be made at the place of payment of the instrument and must be made at the place of payment if the instrument is payable at a bank in the United States; may be made by any commercially reasonable means, including an oral, written, or electronic communication; is effective when the demand for payment or acceptance is received by the person to whom presentment is made; and is effective if made to any one of two or more makers, acceptors, drawees, or other payors.

(2)        Upon demand of the person to whom presentment is made, the person making presentment must (i) exhibit the instrument, (ii) give reasonable identification and, if presentment is made on behalf of another person, reasonable evidence of authority to do so, and (iii) sign a receipt on the instrument for any payment made or surrender the instrument if full payment is made.

(3)        Without dishonoring the instrument, the party to whom presentment is made may (i) return the instrument for lack of a necessary indorsement, or (ii) refuse payment or acceptance for failure of the presentment to comply with the terms of the instrument, an agreement of the parties, or other applicable law or rule.

(4)        The party to whom presentment is made may treat presentment as occurring on the next business day after the day of presentment if the party to whom presentment is made has established a cutoff hour not earlier than 2:00 p.m. for the receipt and processing of instruments presented for payment or acceptance and presentment is made after the cutoff hour. (1899, c. 733, ss. 72 to 74, 77, 78, 83, 145, 149; Rev., ss. 2221 to 2223, 2226, 2227, 2232, 2295, 2299; C.S., ss. 3053 to 3055,  3058, 3059, 3064, 3127, 3131; 1963, c. 242; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-502. Dishonor.

§ 25‑3‑502.  Dishonor.

(a)        Dishonor of a note is governed by the following rules:

(1)        If the note is payable on demand, the note is dishonored if presentment is duly made to the maker and the note is not paid on the day of presentment.

(2)        If the note is not payable on demand and is payable at or through a bank or the terms of the note require presentment, the note is dishonored if presentment is duly made and the note is not paid on the day it becomes payable or the day of presentment, whichever is later.

(3)        If the note is not payable on demand and subdivision (2) does not apply, the note is dishonored if it is not paid on the day it becomes payable.

(b)        Dishonor of an unaccepted draft other than a documentary draft is governed by the following rules:

(1)        If a check is duly presented for payment to the payor bank otherwise than for immediate payment over the counter, the check is dishonored if the payor bank makes timely return of the check or sends timely notice of dishonor or nonpayment under G.S. 25‑4‑301 or G.S. 25‑4‑302, or becomes accountable for the amount of the check under G.S. 25‑4‑302.

(2)        If a draft is payable on demand and subdivision (1) does not apply, the draft is dishonored if presentment for payment is duly made to the drawee and the draft is not paid on the day of presentment.

(3)        If a draft is payable on a date stated in the draft, the draft is dishonored if (i) presentment for payment is duly made to the drawee and payment is not made on the day the draft becomes payable or the day of presentment, whichever is later, or (ii) presentment for acceptance is duly made before the day the draft becomes payable and the draft is not accepted on the day of presentment.

(4)        If a draft is payable on elapse of a period of time after sight or acceptance, the draft is dishonored if presentment for acceptance is duly made and the draft is not accepted on the day of presentment.

(c)        Dishonor of an unaccepted documentary draft occurs according to the rules stated in subdivisions (2), (3), and (4) of subsection (b), except that payment or acceptance may be delayed without dishonor until no later than the close of the third business day of the drawee following the day on which payment or acceptance is required by those subdivisions.

(d)        Dishonor of an accepted draft is governed by the following rules:

(1)        If the draft is payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and the draft is not paid on the day of presentment.

(2)        If the draft is not payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and payment is not made on the day it becomes payable or the day of presentment, whichever is later.

(e)        In any case in which presentment is otherwise required for dishonor under this section and presentment is excused under G.S. 25‑3‑504, dishonor occurs without presentment if the instrument is not duly accepted or paid.

(f)         If a draft is dishonored because timely acceptance of the draft was not made and the person entitled to demand acceptance consents to a late acceptance, from the time of acceptance the draft is treated as never having been dishonored. (1899, c. 733, ss. 70, 79 to 82, 83, 89, 109 to 116, 118, 129, 130, 143, 144, 147 to 153, 158, 159, 186; Rev., ss. 2219, 2228 to 2232, 2239, 2259 to 2266, 2268, 2279, 2280, 2293, 2294, 2297 to 2303, 2309, 2336; C.S., ss. 3051, 3060 to 3064, 3071, 3091 to 3098, 3100, 3111, 3112, 3125, 3126, 3129 to 3135, 3140, 3141, 3168; 1965, c. 700, s. 1; 1967, c. 562, s. 1; 1995, c. 232, s. 1.)



§ 25-3-503. Notice of dishonor.

§ 25‑3‑503.  Notice of dishonor.

(a)        The obligation of an indorser stated in G.S. 25‑3‑415(a) and the obligation of a drawer stated in G.S. 25‑3‑414(d) may not be enforced unless (i) the indorser or drawer is given notice of dishonor of the instrument complying with this section or (ii) notice of dishonor is excused under G.S. 25‑3‑504(b).

(b)        Notice of dishonor may be given by any person; may be given by any commercially reasonable means, including an oral, written, or electronic communication; and is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted. Return of an instrument given to a bank for collection is sufficient notice of dishonor.

(c)        Subject to G.S. 25‑3‑504(c), with respect to an instrument taken for collection by a collecting bank, notice of dishonor must be given (i) by the bank before midnight of the next banking day following the banking day on which the bank receives notice of dishonor of the instrument, or (ii) by any other person within 30 days following the day on which the person receives notice of dishonor. With respect to any other instrument, notice of dishonor must be given within 30 days following the day on which dishonor occurs. (1899, c. 733, ss. 70, 89 to 108, 118, 129, 143, 144, 150 to 153, 158, 186; Rev., ss. 2219, 2239 to 2258, 2268, 2279, 2293, 2294, 2300 to 2303, 2308, 2336; C.S., ss. 3051, 3071 to 3090, 3100, 3111, 3125, 3126, 3132 to 3135, 3140, 3168; 1965, c. 700, s. 1; 1967, c. 562, s. 1; 1995, c. 232, s. 1.)



§ 25-3-504. Excused presentment and notice of dishonor.

§ 25‑3‑504.  Excused presentment and notice of dishonor.

(a)        Presentment for payment or acceptance of an instrument is excused if (i) the person entitled to present the instrument cannot with reasonable diligence make presentment, (ii) the maker or acceptor has repudiated an obligation to pay the instrument or is in insolvency proceedings or is dead, (iii) by the terms of the instrument presentment is not necessary to enforce the obligation of indorsers or the drawer, (iv) the drawer or indorser whose obligation is being enforced has waived presentment or otherwise has no reason to expect or right to require that the instrument be paid or accepted, or (v) the drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft.

(b)        Notice of dishonor is excused if (i) by the terms of the instrument notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument, or (ii) the party whose obligation is being enforced waived notice of dishonor. A waiver of presentment is also a waiver of notice of dishonor.

(c)        Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate. (1899, c. 733, ss. 79 to 82, 109 to 116, 130, 147, 148, 151, 159; Rev., ss. 2228 to 2231, 2259 to 2266, 2280, 2297, 2298, 2301, 2309; C.S., ss. 3060 to 3063, 3091 to 3098, 3112, 3129, 3130, 3133, 3141; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-505. Evidence of dishonor.

§ 25‑3‑505.  Evidence of dishonor.

(a)        The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:

(1)        A document regular in form as provided in subsection (b) of this section which purports to be a protest.

(2)        A purported stamp or writing of the drawee, payor bank, or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor.

(3)        A book or record of the drawee, payor bank, or collecting bank, kept in the usual course of business which shows dishonor, even if there is no evidence of who made the entry.

(b)        A protest is a certificate of dishonor made by a United States consul or vice‑consul, or a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs. It may be made upon information satisfactory to that person. The protest must identify the instrument and certify either that presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties. (1899, c. 733, ss. 153, 156, 158, 160; Rev., ss. 2303, 2306, 2308, 2310; C.S., ss. 3135, 3138, 3140, 3142; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-506. Collection of processing fee for returned checks.

§ 25‑3‑506.  Collection of processing fee for returned checks.

A person who accepts a check in payment for goods or services or his assignee may charge and collect a processing fee, not to exceed twenty‑five dollars ($25.00), for a check on which payment has been refused by the payor bank because of insufficient funds or because the drawer did not have an account at that bank.

If a collection agency collects or seeks to collect on behalf of its principal a processing fee as specified in this section in addition to the sum payable of a check, the amount of such processing fee must be separately stated on the collection notice. The collection agency shall not collect or seek to collect from the drawer any sum other than the actual amount of the returned check and the specified processing fee. (1981, c. 781, s. 1; 1983, c. 529; 1987, c. 147; 1991, c. 455, s. 1; 1995, c. 232, s. 1; 1997‑334, s. 1; 2000‑118, s. 1.)



§ 25-3-601. Discharge and effect of discharge.

Part 6.

DISCHARGE AND PAYMENT.

§ 25‑3‑601.  Discharge and effect of discharge.

(a)        The obligation of a party to pay the instrument is discharged as stated in this Article or by an act or agreement with the party which would discharge an obligation to pay money under a simple contract.

(b)        Discharge of the obligation of a party is not effective against a person acquiring rights of a holder in due course of the instrument without notice of the discharge. (1899, c. 733, ss. 15, 16, 57, 119 to 121; Rev., ss. 2165, 2166, 2206, 2269 to 2271; C.S., ss. 2296, 2297, 3038, 3101 to 3103; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-602. Payment.

§ 25‑3‑602.  Payment.

(a)        Subject to subsection (b) of this section, an instrument is paid to the extent payment is made (i) by or on behalf of a party obliged to pay the instrument, and (ii) to a person entitled to enforce the instrument. To the extent of the payment, the obligation of the party obliged to pay the instrument is discharged even though payment is made with knowledge of a claim to the instrument under G.S. 25‑3‑306 by another person.

(b)        The obligation of a party to pay the instrument is not discharged under subsection (a) of this section if:

(1)        A claim to the instrument under G.S. 25‑3‑306 is enforceable against the party receiving payment and (i) payment is made with knowledge by the payor that payment is prohibited by injunction or similar process of a court of competent jurisdiction, or (ii) in the case of an instrument other than a cashier's check, teller's check, or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument; or

(2)        The person making payment knows that the instrument is a stolen instrument and pays a person it knows is in wrongful possession of the instrument. (1899, c. 733, ss. 55, 88, 119, 121, 171 to 177; Rev., ss. 2204, 2238, 2269, 2271, 2321 to 2327; C.S., ss. 3036, 3070, 3101, 3103, 3153 to 3159; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-603. Tender of payment.

§ 25‑3‑603.  Tender of payment.

(a)        If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract.

(b)        If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an indorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.

(c)        If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the obligation of the obligor to pay interest after the due date on the amount tendered is discharged. If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is deemed to have made tender of payment on the due date to the person entitled to enforce the instrument. (1899, c. 733, ss. 70, 120; Rev., ss. 2219, 2270; C.S., ss. 3051, 3102; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-604. Discharge by cancellation or renunciation.

§ 25‑3‑604.  Discharge by cancellation or renunciation.

(a)        A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument (i) by an intentional voluntary act, such as surrender of the instrument to the party, destruction, mutilation, or cancellation of the instrument, cancellation or striking out of the party's signature, or the addition of words to the instrument indicating discharge, or (ii) by agreeing not to sue or otherwise renouncing rights against the party by a signed writing.

(b)        Cancellation or striking out of an endorsement pursuant to subsection (a) of this section does not affect the status and rights of a party derived from the indorsement. (1899, c. 733, ss. 48, 119, 120, 122, 123; Rev., ss. 2197, 2269, 2270, 2272, 2273; C.S., ss. 3029, 3101, 3102, 3104, 3105; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-3-605. Discharge of indorsers and accommodation parties.

§ 25‑3‑605.  Discharge of indorsers and accommodation parties.

(a)        In this section, the term "indorser" includes a drawer having the obligation described in G.S. 25‑3‑414(d).

(b)        Discharge, under G.S. 25‑3‑604, of the obligation of a party to pay an instrument does not discharge the obligation of an indorser or accommodation party having a right of recourse against the discharged party.

(c)        If a person entitled to enforce an instrument agrees, with or without consideration, to an extension of the due date of the obligation of a party to pay the instrument, the extension discharges an indorser or accommodation party having a right of recourse against the party whose obligation is extended to the extent the indorser or accommodation party proves that the extension caused loss to the indorser or accommodation party with respect to the right of recourse.

(d)        If a person entitled to enforce an instrument agrees, with or without consideration, to a material modification of the obligation of a party other than an extension of the due date, the modification discharges the obligation of an indorser or accommodation party having a right of recourse against the person whose obligation is modified to the extent the modification causes loss to the indorser or accommodation party with respect to the right of recourse. The loss suffered by the indorser or accommodation party as a result of the modification is equal to the amount of the right of recourse unless the person enforcing the instrument proves that no loss was caused by the modification or that the loss caused by the modification was an amount less than the amount of the right of recourse.

(e)        If the obligation of a party to pay an instrument is secured by an interest in collateral and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of an indorser or accommodation party having a right of recourse against the obligor is discharged to the extent of the impairment. The value of an interest in collateral is impaired to the extent (i) the value of the interest is reduced to an amount less than the amount of the right of recourse of the party asserting discharge, or (ii) the reduction in value of the interest causes an increase in the amount by which the amount of the right of recourse exceeds the value of the interest. The burden of proving impairment is on the party asserting discharge.

(f)         If the obligation of a party is secured by an interest in collateral not provided by an accommodation party and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of any party who is jointly and severally liable with respect to the secured obligation is discharged to the extent the impairment causes the party asserting discharge to pay more than that party would have been obliged to pay, taking into account rights of contribution, if impairment had not occurred. If the party asserting discharge is an accommodation party not entitled to discharge under subsection (e) of this section, the party is deemed to have a right to contribution based on joint and several liability rather than a right to reimbursement. The burden of proving impairment is on the party asserting discharge.

(g)        Under subsection (e) or (f) of this section, impairing value of an interest in collateral includes (i) failure to obtain or maintain perfection or recordation of the interest in collateral, (ii) release of collateral without substitution of collateral of equal value, (iii) failure to perform a duty to preserve the value of collateral owed, under Article 9 or other law, to a debtor or surety or other person secondarily liable, or (iv) failure to comply with applicable law in disposing of collateral.

(h)        An accommodation party is not discharged under subsection (c), (d), or (e) of this section unless the person entitled to enforce the instrument knows of the accommodation or has notice under G.S. 25‑3‑419(c) that the instrument was signed for accommodation.

(i)         A party is not discharged under this section if (i) the party asserting discharge consents to the event or conduct that is the basis of the discharge, or (ii) the instrument or a separate agreement of the party provides for waiver of discharge under this section either specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral. (1899, c. 733, s. 120; Rev., s. 2270; C.S., s. 3102; 1965, c. 700, s. 1; 1995, c. 232, s. 1.)



§ 25-4-101. Short title.

Article 4.

Bank Deposits and Collections.

Part 1. General Provisions and Definitions.

§ 25‑4‑101.  Short title.

This Article may be cited as Uniform Commercial Code  Bank Deposits and Collections. (1965, c. 700, s. 1; 1995, c. 232, s. 2.)



§ 25-4-102. Applicability.

§ 25‑4‑102.  Applicability.

(a)        To the extent that items within this Article are also within Articles 3 and 8, they are subject to those Articles. If there is conflict, this Article governs Article 3, but Article 8 governs this Article.

(b)        The liability of a bank for action or nonaction with respect to an item handled by it for purposes of presentment, payment, or collection is governed by the law of the place where the bank is located. In the case of action or nonaction by or at a branch or separate office of a bank, its liability is governed by the law of the place where the branch or separate office is located. (1965, c. 700, s. 1; 1995, c. 232, s. 2.)



§ 25-4-103. Variation by agreement; measure of damages; action constituting ordinary care.

§ 25‑4‑103.  Variation by agreement; measure of damages; action constituting ordinary care.

(a)        The effect of the provisions of this Article may be varied by agreement, but the parties to the agreement cannot disclaim a bank's responsibility for its lack of good faith or failure to exercise ordinary care or limit the measure of damages for the lack or failure. However, the parties may determine by agreement the standards by which the bank's responsibility is to be measured if those standards are not manifestly unreasonable.

(b)        Federal reserve regulations and operating circulars, clearing‑house rules, and the like have the effect of agreements under subsection (a) of this section, whether or not specifically assented to by all parties interested in items handled.

(c)        Action or nonaction approved by this Article or pursuant to federal reserve regulations or operating circulars is the exercise of ordinary care and, in the absence of special instructions, action or nonaction consistent with clearing‑house rules and the like or with a general banking usage not disapproved by this Article, is prima facie the exercise of ordinary care.

(d)        The specification or approval of certain procedures by this Article is not disapproval of other procedures that may be reasonable under the circumstances.

(e)        The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care. If there is also bad faith, it includes any other damages the party suffered as a proximate consequence. (1965, c. 700, s. 1; 1995, c. 232, s. 2.)



§ 25-4-104. Definitions and index of definitions.

§ 25‑4‑104.  Definitions and index of definitions.

(a)        In this Article, unless the context otherwise requires:

(1)        "Account" means any deposit or credit account with a bank, including a demand, time, savings, passbook, share draft, or like account, other than an account evidenced by a certificate of deposit.

(2)        "Afternoon" means the period of a day between noon and midnight.

(3)        "Banking day" means the part of a day on which a bank is open to the public for carrying on substantially all of its banking functions.

(4)        "Clearing house" means an association of banks or other payors regularly clearing items.

(5)        "Customer" means a person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank.

(6)        "Documentary draft" means a draft to be presented for acceptance or payment if specified documents, certificated securities (G.S. 25‑8‑102) or instructions for uncertificated securities (G.S. 25‑8‑102), or other certificates, statements, or the like are to be received by the drawee or other payor before acceptance or payment of the draft.

(7)        "Draft" means a draft as defined in G.S. 25‑3‑104 or an item, other than an instrument, that is an order.

(8)        "Drawee" means a person ordered in a draft to make payment.

(9)        "Item" means an instrument or a promise or order to pay money handled by a bank for collection or payment. The term does not include a payment order governed by Article 4A or a credit or debit card slip.

(10)      "Midnight deadline" with respect to a bank is midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later.

(11)      "Settle" means to pay in cash, by clearing‑house settlement, in a charge or credit, by remittance, or otherwise as agreed. A settlement may be either provisional or final.

(12)      "Suspends payments" with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over, or that it ceases or refuses to make payments in the ordinary course of business.

(b)        Other definitions applying to this Article and the sections in which they appear are:

"Agreement for electronic presentment" G.S. 25‑4‑110.

"Bank" G.S. 25‑4‑105.

"Collecting bank" G.S. 25‑4‑105.

"Depositary bank" G.S. 25‑4‑105.

"Intermediary bank" G.S. 25‑4‑105.

"Payor bank" G.S. 25‑4‑105.

"Presenting bank" G.S. 25‑4‑105.

"Presentment notice" G.S. 25‑4‑110.

(c)        "Control" as provided in G.S. 25‑7‑106 and the following definitions in other Articles apply to this Article:

"Acceptance" G.S. 25‑3‑409.

"Alteration" G.S. 25‑3‑407.

"Cashier's check" G.S. 25‑3‑104.

"Certificate of deposit" G.S. 25‑3‑104.

"Certified check" G.S. 25‑3‑409.

"Check" G.S. 25‑3‑104.

"Draft" G.S. 25‑3‑104.

"Holder in due course" G.S. 25‑3‑302.

"Instrument" G.S. 25‑3‑104.

"Notice of dishonor" G.S. 25‑3‑503.

"Order" G.S. 25‑3‑103.

"Ordinary care" G.S. 25‑3‑103.

"Person entitled to enforce" G.S. 25‑3‑301.

"Presentment" G.S. 25‑3‑501.

"Promise" G.S. 25‑3‑103.

"Prove" G.S. 25‑3‑103.

"Teller's check" G.S. 25‑3‑104.

"Unauthorized signature" G.S. 25‑3‑403.

(d)        In addition Article 1 contains general definitions and principles of construction and interpretation applicable throughout this Article. (1965, c. 700, s. 1; 1995, c. 232, s. 2; 1997‑181, s. 19; 2006‑112, ss. 14, 41.)



§ 25-4-105. "Bank"; "depositary bank"; "intermediary bank"; "collecting bank"; "payor bank"; "presenting bank".

§ 25‑4‑105.  "Bank"; "depositary bank"; "intermediary bank"; "collecting bank"; "payor bank"; "presenting bank".

In this Article:

(1)        "Bank" means a person engaged in the business of banking, including a savings bank, savings and loan association, credit union, or trust company.

(2)        "Depositary bank" means the first bank to take an item even though it is also the payor bank, unless the item is presented for immediate payment over the counter.

(3)        "Payor bank" means a bank that is the drawee of a draft.

(4)        "Intermediary bank" means a bank to which an item is transferred in course of collection except the depositary or payor bank.

(5)        "Collecting bank" means a bank handling an item for collection except the payor bank.

(6)        "Presenting bank" means a bank presenting an item except a payor bank. (1965, c. 700, s. 1; 1995, c. 232, s. 2.)



§ 25-4-105.1. Payable through or payable at bank; collecting bank.

§ 25‑4‑105.1.  Payable through or payable at bank; collecting bank.

(a)        If an item states that it is "payable through" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(b)        If an item states that it is "payable at" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(c)        If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a co‑drawee or a collecting bank, the bank is a collecting bank. (1995, c. 232, s. 2.)



§ 25-4-106. Separate office of a bank.

§ 25‑4‑106.  Separate office of a bank.

A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at which action may be taken or to which notices or orders must be given under this Article and under Article 3. (1965, c. 700, s. 1; 1967, c. 562, s. 1; 1995, c. 232, s. 2.)



§ 25-4-107. Time of receipt of items.

§ 25‑4‑107.  Time of receipt of items.

(a)        For the purpose of allowing time to process items, prove balances, and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of 2:00 p.m. or later as a cutoff hour for the handling of money and items and the making of entries on its books.

(b)        An item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day. (1965, c. 700, s. 1; 1995, c. 232, s. 2.)



§ 25-4-108. Delays.

§ 25‑4‑108.  Delays.

(a)        Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify, or extend time limits imposed or permitted by this Chapter for a period not exceeding two additional banking days without discharge of drawers or indorsers or liability to its transferor or a prior party.

(b)        Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by this Chapter or by instructions is excused if (i) the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment, or other circumstances beyond the control of the bank, and (ii) the bank exercises such diligence as the circumstances require. (1965, c. 700, s. 1; 1995, c. 232, s. 2.)



§ 25-4-109: Repealed by Session Laws 1995, c. 232, s. 2.

§ 25‑4‑109:  Repealed by Session Laws 1995, c.  232, s. 2.



§ 25-4-110. Electronic presentment.

§ 25‑4‑110.  Electronic presentment.

(a)        "Agreement for electronic presentment" means an agreement, clearing‑house rule, or federal reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of the item or information describing the item ("presentment notice") rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor, and other matters concerning items subject to the agreement.

(b)        Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

(c)        If presentment is made by presentment notice, a reference to "item" or "check" in this Article means the presentment notice unless the context otherwise indicates. (1995, c. 232, s. 2.)



§ 25-4-111. Statute of limitations.

§ 25‑4‑111.  Statute of limitations.

An action to enforce an obligation, duty, or right arising under this Article must be commenced within three years after the cause of action accrues. (1995, c. 232, s. 2.)



§ 25-4-201. Status of collecting bank as agent and provisional status of credits; applicability of Article; item indorsed "pay any bank".

Part 2.

COLLECTION OF ITEMS:  DEPOSITARY AND COLLECTING BANKS.

§ 25‑4‑201.  Status of collecting bank as agent and provisional status of credits; applicability of Article; item indorsed "pay any bank".

(a)        Unless a contrary intent clearly appears and before the time that a settlement given by a collecting bank for an item is or becomes final, the bank, with respect to the item, is an agent or subagent of the owner of the item and any settlement given for the item is provisional. This provision applies regardless of the form of indorsement or lack or indorsement and even though credit given for the item is subject to immediate withdrawal as of right or is in fact withdrawn; but the continuance of ownership of an item by its owner and any rights of the owner to proceeds of the item are subject to rights of a collecting bank, such as those resulting from outstanding advances on the item and rights of recoupment or setoff. If an item is handled by banks for purposes of presentment, payment, collection, or return, the relevant provisions of this Article apply even though action of the parties clearly establishes that a particular bank has purchased the item and is the owner of it.

(b)        After an item has been indorsed with the words "pay any bank" or the like, only a bank may acquire the rights of a holder until the item has been:

(1)        Returned to the customer initiating collection; or

(2)        Specially indorsed by a bank to a person who is not a bank. (1965, c. 700, s. 1; 1995, c. 232, s. 2.)



§ 25-4-202. Responsibility for collection or return; when action timely.

§ 25‑4‑202.  Responsibility for collection or return; when action timely.

(a)        A collecting bank must exercise ordinary care in:

(1)        Presenting an item or sending it for presentment;

(2)        Sending notice of dishonor or nonpayment or returning an item other than a documentary draft to the bank's transferor after learning that the item has not been paid or accepted, as the case may be;

(3)        Settling for an item when the bank receives final settlement; and

(4)        Notifying its transferor of any loss of delay in transit within a reasonable time after discovery thereof.

(b)        A collecting bank exercises ordinary care under subsection (a) of this section by taking proper action before its midnight deadline following receipt of an item, notice, or settlement. Taking proper action within a longer reasonable time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.

(c)        Subject to subsection (a)(1) of this section, a bank is not liable for the insolvency, neglect, misconduct, mistake, or default of another bank or person or for loss or destruction of an item in the possession of others or in transit. (1965, c. 700, s. 1; 1995, c. 232, s. 2.)



§ 25-4-203. Effect of instructions.

§ 25‑4‑203.  Effect of instructions.

Subject to Article 3 concerning conversion of instruments (G.S. 25‑3‑420) and restrictive indorsements (G.S. 25‑3‑206), only a collecting bank's transferor can give instructions that affect the bank or constitute notice to it, and a collecting bank is not liable to prior parties for any action taken pursuant to the instructions or in accordance with any agreement with its transferor. (1965, c. 700, s. 1; 1995, c. 232, s. 2.)



§ 25-4-204. Methods of sending and presenting; sending directly to payor.

§ 25‑4‑204.  Methods of sending and presenting; sending directly to payor.

(a)        A collecting bank shall send items by a reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of those items on hand, the cost of collection involved, and the method generally used by it or others to present those items.

(b)        A collecting bank may send:

(1)        An item directly to the payor bank;

(2)        An item to a nonbank payor if authorized by its transferor; and

(3)        An item other than documentary drafts to a nonbank payor, if authorized by federal reserve regulation or operating circular, clearing‑house rule, or the like.

(c)        Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made. (1921, c. 4, s. 39; C.S., s. 220(n); 1949, c. 818; 1965, c. 700, s. 1; 1995, c. 232, s. 2.)



§ 25-4-205. Depositary bank holder of unindorsed item.

§ 25‑4‑205.  Depositary bank holder of unindorsed item.

If a customer delivers an item to a depositary bank for collection:

(1)        The depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer indorses the item, and, if the bank satisfies the other requirements of G.S. 25‑3‑302, it is a holder in due course; and

(2)        The depositary bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customer's account. (1965, c. 700, s. 1; 1995, c. 232, s. 2.)



§ 25-4-206. Transfer between banks.

§ 25‑4‑206.  Transfer between banks.

Any agreed method that identifies the transferor bank is sufficient for the item's further transfer to another bank. (1965, c. 700, s. 1; 1995, c. 232, s. 2.)



§ 25-4-207. Transfer warranties.

§ 25‑4‑207.  Transfer warranties.

(a)        A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that:

(1)        The warrantor is a person entitled to enforce the item;

(2)        All signatures on the item are authentic and authorized;

(3)        The item has not been altered;

(4)        The item is not subject to a defense or claim in recoupment (G.S. 25‑3‑305(a)) of any party that can be asserted against the warrantor; and

(5)        The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

(b)        If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item (i) according to the terms of the item at the time it was transferred, or (ii) if the transfer was of an incomplete item, according to its terms when completed as stated in G.S. 25‑3‑115 and G.S. 25‑3‑407. The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor cannot disclaim its obligation under this subsection by an indorsement stating that it is made "without recourse" or otherwise disclaiming liability.

(c)        A person to whom the warranties under subsection (a) of this section are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

(d)        The warranties stated in subsection (a) of this section cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(e)        A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach. (1965, c. 700, s. 1; 1995, c. 232, s. 2.)



§ 25-4-207.1. Presentment warranties.

§ 25‑4‑207.1.  Presentment warranties.

(a)        If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that:

(1)        The warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2)        The draft has not been altered; and

(3)        The warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized.

(b)        A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft (i) breach of warranty is a defense to the obligation of the acceptor, and (ii) if the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection.

(c)        If a drawee asserts a claim for breach of warranty under subsection (a) of this section based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under G.S. 25‑3‑404 or G.S. 25‑3‑405 or the drawer is precluded under G.S. 25‑3‑406 or G.S. 25‑4‑406 from asserting against the drawee the unauthorized indorsement or alteration.

(d)        If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e)        The warranties stated in subsections (a) and (d) of this section cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f)         A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach. (1965, c. 700, s. 1; 1995, c. 232, s. 2.)



§ 25-4-207.2. Encoding and retention warranties.

§ 25‑4‑207.2.  Encoding and retention warranties.

(a)        A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

(b)        A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

(c)        A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach. (1965, c. 700, s. 1; 1995, c. 232, s. 2.)



§ 25-4-208. Security interest of collecting bank in items, accompanying documents and proceeds.

§ 25‑4‑208.  Security interest of collecting bank in items, accompanying documents and proceeds.

(a)        A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:

(1)        In case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

(2)        In case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge‑back; or

(3)        If it makes an advance on or against the item.

(b)        If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents or the proceeds of either. For the purpose of this section, credits first given are first withdrawn.

(c)        Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents, and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to Article 9, but:

(1)        No security agreement is necessary to make the security interest enforceable (G.S. 25‑9‑203(b)(3)a.);

(2)        No filing is required to perfect the security interest; and

(3)        The security interest has priority over conflicting perfected security interests in the item, accompanying documents, or proceeds. (1965, c. 700, s. 1; 1995, c. 232, s. 2; 2000‑169, s. 17; 2006‑112, s. 42.)



§ 25-4-209. When bank gives value for purposes of holder in due course.

§ 25‑4‑209.  When bank gives value for purposes of holder in due course.

For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of G.S. 25‑3‑302 on what constitutes a holder in due course. (1899, c. 733, s. 27; Rev., s. 2175; C.S., s. 3007; 1965, c. 700, s. 1; 1995, c. 232, s. 2.)



§ 25-4-210. Presentment by notice of item not payable by, through, or at a bank; liability of drawer or indorser.

§ 25‑4‑210.  Presentment by notice of item not payable by, through, or at a bank; liability of drawer or indorser.

(a)        Unless otherwise instructed, a collecting bank may present an item not payable by, through or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under G.S. 25‑3‑501 by the close of the bank's next banking day after it knows of the requirement.

(b)        If presentment is made by notice and payment, acceptance, or request for compliance with a requirement under G.S. 25‑3‑501 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending it notice of the facts. (1965, c. 700, s. 1; 1995, c. 232, s. 2.)



§ 25-4-211. Medium and time of settlement by bank.

§ 25‑4‑211.  Medium and time of settlement by bank.

(a)        With respect to settlement by a bank, the medium and time of settlement may be prescribed by federal reserve regulations or circulars, clearing‑house rules, and the like, or agreement. In the absence of such prescription:

(1)        The medium of settlement is cash or credit to an account in a Federal Reserve Bank of or specified by the person to receive settlement; and

(2)        The time of settlement is:

(i)         With respect to tender of settlement by cash, a cashier's check, or teller's check, when the cash or check is sent or delivered;

(ii)        With respect to tender of settlement by credit in an account in a Federal Reserve Bank, when the credit is made;

(iii)       With respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(iv)       With respect to tender of settlement by a funds transfer, when payment is made pursuant to G.S. 25‑4A‑406(a) to the person receiving settlement.

(b)        If the tender of settlement is not by a medium authorized by subsection (a) of this section or the time of settlement is not fixed by subsection (a), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

(c)        If settlement for an item is made by cashier's check or teller's check and the person receiving settlement, before its midnight deadline:

(1)        Presents or forwards the check for collection, settlement is final when the check is finally paid; or

(2)        Fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(d)        If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item. (1965, c. 700, s. 1; 1995, c. 232, s. 2.)



§ 25-4-212. Right of charge-back or refund; liability of collecting bank; return of item.

§ 25‑4‑212.  Right of charge‑back or refund; liability of collecting bank; return of item.

(a)        If a collecting bank has made provisional settlement with its customer for an item and itself fails by reason of dishonor, suspension of payments by a bank or otherwise to receive a settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account, or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(b)        A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

(c)        A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (G.S. 25‑4‑301).

(d)        The right to charge back is not affected by:

(1)        Previous use of a credit given for the item; or

(2)        Failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(e)        A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

(f)         If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of any charge‑back or refund must be calculated on the basis of the bank‑offered spot rate for the foreign money prevailing on the day when the person entitled to the charge‑back or refund learns that it will not receive payment in ordinary course. (1965, c. 700, s. 1; 1995, c. 232, s. 2.)



§ 25-4-213. Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal.

§ 25‑4‑213.  Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal.

(a)        An item is finally paid by a payor bank when the bank has first done any of the following:

(1)        Paid the item in cash;

(2)        Settled for the item without having a right to revoke the settlement under statute, clearing‑house rule, or agreement; or

(3)        Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing‑house rule, or agreement.

(b)        If provisional settlement for an item does not become final, the item is not finally paid.

(c)        If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the item by the payor bank.

(d)        If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(e)        Subject to (i) applicable law stating a time for availability of funds, and (ii) any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(1)        If the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time.

(2)        If the bank is both the depositary bank and the payor bank, and the item is finally paid,  at the opening of the bank's second banking day following receipt of the item.

(f)         Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit. (1899, c. 733, s. 137; Rev., s. 2287; C.S., s. 3119; 1949, c. 954; 1965, c. 700, s. 1; 1995, c. 232, s. 2.)



§ 25-4-214. Insolvency and preference.

§ 25‑4‑214.  Insolvency and preference.

(a)        If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

(b)        If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c)        If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d)        If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank. (1965, c. 700, s. 1; 1995, c. 232, s. 2.)



§ 25-4-301. Deferred posting; recovery of payment by return of items; time of dishonor; return of items by payor bank.

Part 3.

COLLECTION OF ITEMS:  PAYOR BANKS.

§ 25‑4‑301.  Deferred posting; recovery of payment by return of items; time of dishonor; return of items by payor bank.

(a)        If a payor bank settles for a demand item other than a documentary draft presented otherwise than for immediate payment over the counter before midnight of the banking day of receipt, the payor bank may revoke the settlement and recover the settlement if, before it has made final payment and before its midnight deadline, it:

(1)        Returns the item; or

(2)        Sends written notice of dishonor or nonpayment if the item is unavailable for return.

(b)        If a demand item is received by a payor bank for credit on its books, it may return the item or send notice of dishonor and may revoke any credit given or recover the amount thereof withdrawn by its customer, if it acts within the time limit and in the manner specified in subsection (a) of this section.

(c)        Unless previous notice of dishonor has been sent, an item is dishonored at the time when for purposes of dishonor it is returned or notice sent in accordance with this section.

(d)        An item is returned:

(1)        As to an item presented through a clearing house, when it is delivered to the presenting or last collecting bank or to the clearing house or is sent or delivered in accordance with clearing‑house rules; or

(2)        In all other cases, when it is sent or delivered to the bank's customer or transferor or pursuant to instructions. (1899, c. 733, s. 137; Rev., s. 2287; C.S., s. 3119; 1949, c. 954; 1965, c. 700, s. 1; 1995, c. 232, s. 2.)



§ 25-4-302. Payor bank's responsibility for late return of item.

§ 25‑4‑302.  Payor bank's responsibility for late return of item.

(a)        If an item is presented to and received by a payor bank, the bank is accountable for the amount of:

(1)        A demand item, other than a documentary draft, whether properly payable or not, if the bank, in any case in which it is not also the depositary bank, retains the item beyond midnight of the banking day of receipt without settling for it or, whether or not it is also the depositary bank, does not pay or return the item or send notice of dishonor until after its midnight deadline; or

(2)        Any other properly payable item unless within the time allowed for acceptance or payment of that item, the bank either accepts or pays the item or returns it and accompanying documents.

(b)        The liability of a payor bank to pay an item pursuant to subsection (a) of this section is subject to defenses based on breach of a presentment warranty (G.S. 25‑4‑208) [25‑4‑207.1] or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payor bank. (1899, c. 733, s. 137; Rev., s. 2287; C.S., s. 3119; 1949, c. 954; 1965, c. 700, s. 1; 1995, c. 232, s. 2.)



§ 25-4-303. When items subject to notice, stop-payment order, legal process, or setoff; order in which items may be charged or certified.

§ 25‑4‑303.  When items subject to notice, stop‑payment order, legal process, or setoff; order in which items may be charged or certified.

(a)        Any knowledge, notice, or stop‑payment order received by, legal process served upon, or setoff exercised by a payor bank comes too late to terminate, suspend, or modify the bank's right or duty to pay an item or to charge its customer's account for the item if the knowledge, notice, stop‑payment order, or legal process is received or served and a reasonable time for the bank to act thereon expires or the setoff is exercised after the earliest of the following:

(1)        The bank accepts or certifies the item;

(2)        The bank pays the item in cash;

(3)        The bank settles for the item without having a right to revoke the settlement under statute, clearing‑house rule, or agreement;

(4)        The bank becomes accountable for the amount of the item under G.S. 25‑4‑302 dealing with the payor bank's responsibility for late return of item; or

(5)        With respect to checks, a cutoff hour no earlier than one hour after the opening of the next banking day after the banking day on which the bank received the check and no later than the close of that next banking day or, if no cutoff hour is fixed, the close of the next banking day after the banking day on which the bank received the check.

(b)        Subject to subsection (a) of this section, items may be accepted, paid, certified or charged to the indicated account of its customer in any order. (1965, c. 700, s. 1; 1995, c. 232, s. 2.)



§ 25-4-401. When bank may charge customer's account.

Part 4.

RELATIONSHIP BETWEEN PAYOR BANK AND ITS CUSTOMER.

§ 25‑4‑401.  When bank may charge customer's account.

(a)        A bank may charge against the account of a customer an item that is properly payable from that account even though the charge creates an overdraft. An item is properly payable if it is authorized by the customer and is in accordance with any agreement between the customer and bank.

(b)        A customer is not liable for the amount of an overdraft if the customer neither signed the item nor benefited from the proceeds of the item.

(c)        A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though payment was made before the date of the check, unless the customer has given notice to the bank of the postdating describing the check with reasonable certainty. The notice is effective for the period stated in G.S. 25‑4‑403(b) for stop‑payment orders, and must be received at a time and in a manner that afforded the bank a reasonable opportunity to act on it before the bank takes any action with respect to the check described in G.S. 25‑4‑303. If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages for the loss resulting from its act. The loss may include damages for dishonor of subsequent items under G.S. 25‑4‑402.

(d)        A bank that in good faith makes payment to a holder may charge the indicated account of its customer according to:

(1)        The original terms of the altered item; or

(2)        The terms of the completed item, even though the bank knows the item has been completed unless the bank has notice that the completion was improper. (1965, c. 700, s. 1; 1995, c. 232, s. 2.)



§ 25-4-402. Bank's liability to customer for wrongful dishonor; time of determining insufficiency of account.

§ 25‑4‑402.  Bank's liability to customer for wrongful dishonor; time of determining insufficiency of account.

(a)        Except as otherwise provided in this Article, a payor bank wrongfully dishonors an item if it dishonors an item that is properly payable, but a bank may dishonor an item that would create an overdraft unless it has agreed to pay the overdraft.

(b)        A payor bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item. Liability is limited to actual damages proved and may include damages for an arrest or prosecution of the customer or other consequential damages. Whether any consequential damages are proximately caused by the wrongful dishonor is a question of fact to be determined in each case. This subsection does not preclude noncompensatory damages.

(c)        A payor bank's determination of the customer's account balance on which a decision to dishonor for insufficiency of available funds is based may be made at any time between the time the item is received by the payor bank and the time that the payor bank returns the item or gives notice in lieu of return, and no more than one determination need be made. If, at the election of the payor bank, a subsequent balance determination is made for the purpose of reevaluating the bank's decision to dishonor the item, the account balance at that time is determinative of whether a dishonor for insufficiency of available funds is wrongful. (1921, c. 4, s. 38; C.S., s. 220(m); 1965, c. 700, s. 1; 1995, c. 232, s. 2.)



§ 25-4-403. Customer's right to stop payment; burden of proof of loss.

§ 25‑4‑403.  Customer's right to stop payment; burden of proof of loss.

(a)        A customer or any person authorized to draw on the account if there is more than one person may stop payment of any item drawn on the customer's account or close the account by an order to the bank describing the item or account with reasonable certainty received at a time and in a manner that affords the bank a reasonable opportunity to act on it before any action by the bank with respect to the item described in G.S. 25‑4‑303. If the signature of more than one person is required to draw on an account, any of these persons may stop payment or close the account.

(b)        A stop‑payment order is effective for six months, but it lapses after 14 calendar days if the original order was oral and was not confirmed in writing within that period. A stop‑payment order may be renewed for additional six‑month periods by a writing given to the bank within a period during which the stop‑payment order is effective.

(c)        The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop‑payment order or order to close an account is on the customer. The loss from payment of an item contrary to a stop‑payment order may include damages for dishonor of subsequent items under G.S. 25‑4‑402. (1929, c. 341, s. 1; 1965, c. 700, s. 1; 1995, c. 232, s. 2.)



§ 25-4-404. Bank not obligated to pay check more than six months old.

§ 25‑4‑404.  Bank not obligated to pay check more than six months old.

A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, which is presented more than six months after its date, but it may charge its customer's account for a payment made thereafter in good faith. (C. S., s. 3168; 1929, c. 341, s. 3; 1965, c. 700, s. 1.)



§ 25-4-405. Death or incompetence of customer.

§ 25‑4‑405.  Death or incompetence of customer.

(a)        A payor or collecting bank's authority to accept, pay, or collect an item or to account for proceeds of its collection, if otherwise effective, is not rendered ineffective by incompetence of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank does not know of an adjudication of incompetence. Neither death nor incompetence of a customer revokes the authority to accept, pay, collect, or account until the bank knows of the fact of death or of an adjudication of incompetence and has reasonable opportunity to act on it.

(b)        Even with knowledge, a bank may for ten days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account.

(c)        A transaction, although subject to this Article, is also subject to G.S. 41‑2.1, 53‑146.1, 54‑109.58, and 54B‑129, and in case of conflict between the provisions of this section and either of those sections, the provisions of those sections control. (1965, c. 700, s. 1; 1967, c. 24, s. 10; c. 562, s. 1; 1995, c. 232, s. 2; 1998‑69, s. 10.)



§ 25-4-406. Customer's duty to discover and report unauthorized signature or alteration.

§ 25‑4‑406.  Customer's duty to discover and report unauthorized signature or alteration.

(a)        A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid. The statement of account provides sufficient information if the item is described by item number, amount, and date of payment.

(b)        If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of seven years after receipt of the items. A customer may request an item from the bank that paid the item, and that bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.

(c)        If a bank sends or makes available a statement of account or items pursuant to subsection (a) of this section, the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.

(d)        If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by subsection (c) of this section, the customer is precluded from asserting against the bank:

(1)        The customer's unauthorized signature or any alteration on the item, if the bank also proves that it suffered a loss by reason of the failure; and

(2)        The customer's unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding 30 days, in which to examine the item or statement of account and notify the bank.

(e)        If subsection (d) of this section applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with subsection (c) of this section and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay the item in good faith, the preclusion under subsection (d) of this section does not apply.

(f)         Without regard to care or lack of care of either the customer or the bank, a customer who does not within one year after the statement or items are made available to the customer (subsection (a) of this section) discover and report the customer's unauthorized signature on or any alteration on the item is precluded from asserting against the bank the unauthorized signature or alteration. If there is a preclusion under this subsection, the payor bank may not recover for breach of warranty under G.S. 25‑4‑208 [25‑4‑207.1] with respect to the unauthorized signature or alteration to which the preclusion applies. (1965, c. 700, s. 1; 1981, c. 599, s. 19; 1995, c. 232, s. 2.)



§ 25-4-407. Payor bank's right to subrogation on improper payment.

§ 25‑4‑407.  Payor bank's right to subrogation on improper payment.

If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights:

(1)        Of any holder in due course on the item against the drawer or maker;

(2)        Of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and

(3)        Of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose. (1965, c. 700, s. 1; 1995, c. 232, s. 2.)



§ 25-4-501. Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor.

Part 5.

COLLECTION OF DOCUMENTARY DRAFTS.

§ 25‑4‑501.  Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor.

A bank that takes a documentary draft for collection shall present or send the draft and accompanying documents for presentment, and upon learning that the draft has not been paid or accepted in due course, shall seasonably notify its customer of the fact even though it may have discounted or bought the draft or extended credit available for withdrawal as of right. (1965, c. 700, s. 1; 1995, c. 232, s. 2.)



§ 25-4-502. Presentment of "on arrival" drafts.

§ 25‑4‑502.  Presentment of "on arrival" drafts.

If a draft or the relevant instructions require presentment "on arrival," "when goods arrive" or the like, the collecting bank need not present until in its judgment a reasonable time for arrival of the goods has expired. Refusal to pay or accept because the goods have not arrived is not dishonor; the bank must notify its transferor of the refusal but need not present the draft again until it is instructed to do so or learns of the arrival of the goods. (1965, c. 700, s. 1; 1995, c. 232, s. 2.)



§ 25-4-503. Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need.

§ 25‑4‑503.  Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need.

Unless otherwise instructed and except as provided in Article 5, a bank presenting a documentary draft:

(1)        Must deliver the documents to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment; and

(2)        Upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow instructions from any referee in case of need designated in the draft or, if the presenting bank does not choose to utilize the referee's services, it must use diligence and good faith to ascertain the reason for dishonor, must notify its transferor of the dishonor and of the results of its effort to ascertain the reasons therefor, and must request instructions.

However, the presenting bank is under no obligation with respect to goods represented by the documents except to follow any reasonable instructions seasonably received; it has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for those expenses. (1899, c. 733, s. 131; Rev., s. 2281; C.S., s. 3113; 1965, c. 700, s. 1; 1995, c. 232, s. 2.)



§ 25-4-504. Privilege of presenting bank to deal with goods; security interest for expenses.

§ 25‑4‑504.  Privilege of presenting bank to deal with goods; security interest for expenses.

(a)        A presenting bank that, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell, or otherwise deal with the goods in any reasonable manner.

(b)        For its reasonable expenses incurred by action under subsection (a) of this section, the presenting bank has a lien upon the goods or their proceeds, which may be foreclosed in the same manner as an unpaid seller's lien. (1965, c. 700, s. 1; 1995, c. 232, s. 2.)



§ 25-4A-101. Short title.

Article 4A.

Funds Transfers.

Part 1.

SUBJECT MATTER AND DEFINITIONS.

§ 25‑4A‑101.  Short title.

This Article may be cited as Uniform Commercial Code‑Funds Transfers. (1993, c. 157, s. 1.)



§ 25-4A-102. Subject matter.

§ 25‑4A‑102.  Subject matter.

Except as otherwise provided in G.S. 25‑4A‑108, this Article applies to funds transfers defined in G.S. 25‑4A‑104. (1993, c. 157, s. 1.)



§ 25-4A-103. Payment order - definitions.

§ 25‑4A‑103.  Payment order  definitions.

(a)        In this Article:

(1)        "Payment order" means an instruction of a sender to a receiving bank, transmitted orally, electronically, or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if:

(i)         The instruction does not state a condition of payment to the beneficiary other than time of payment,

(ii)        The receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from, the sender, and

(iii)       The instruction is transmitted by the sender directly to the receiving bank or to an agent, funds‑transfer system, or communication system for transmittal to the receiving bank.

(2)        "Beneficiary" means the person to be paid by the beneficiary's bank.

(3)        "Beneficiary's bank" means the bank identified in a payment order in which an account of the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account.

(4)        "Receiving bank" means the bank to which the sender's instruction is addressed.

(5)        "Sender" means the person giving the instruction to the receiving bank.

(b)        If an instruction complying with subsection (a)(1) is to make more than one payment to a beneficiary, the instruction is a separate payment order with respect to each payment.

(c)        A payment order is issued when it is sent to the receiving bank. (1993, c. 157, s. 1.)



§ 25-4A-104. Funds transfer - definitions.

§ 25‑4A‑104.  Funds transfer  definitions.

In this Article:

(a)        "Funds transfer" means the series of transactions, beginning with the originator's payment order, made for the purpose of making payment to the beneficiary of the order.  The term includes any payment order issued by the originator's bank or an intermediary bank intended to carry out the originator's payment order.  A funds transfer is completed by acceptance by the beneficiary's bank of a payment order for the benefit of the beneficiary of the originator's payment order.

(b)        "Intermediary bank" means a receiving bank other than the originator's bank or the beneficiary's bank.

(c)        "Originator" means the sender of the first payment order in a funds transfer.

(d)        "Originator's bank" means (i) the receiving bank to which the payment order of the originator is issued if the originator is not a bank, or (ii) the originator if the originator is a bank. (1993, c. 157, s. 1.)



§ 25-4A-105. Other definitions.

Article 4A.

Funds Transfers

PART 1.

SUBJECT MATTER AND DEFINITIONS.

§ 25‑4A‑105.  Other definitions.

(a)        In this Article:

(1)        "Authorized account" means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank. If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account.

(2)        "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company. A branch or separate office of a bank is a separate bank for purposes of this Article.

(3)        "Customer" means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders.

(4)        "Funds‑transfer business day" of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing, and transmittal of payment orders and cancellations and amendments of payment orders.

(5)        "Funds‑transfer system" means a wire transfer network, automated clearinghouse, or other communication system of a clearinghouse or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed.

(6)        Repealed by Session Laws 2006‑112, s. 15, effective October 1, 2006.

(7)        "Prove" with respect to a fact means to meet the burden of establishing the fact (G.S. 25‑1‑201(b)(8)).

(b)        Other definitions applying to this Article and the sections in which they appear are:

"Acceptance"                                                                                     G.S. 25‑4A‑209

"Beneficiary"                                                                                      G.S. 25‑4A‑103

"Beneficiary's bank"                                                                           G.S. 25‑4A‑103

"Executed"                                                                                         G.S. 25‑4A‑301

"Execution date"                                                                                G.S. 25‑4A‑301

"Funds transfer"                                                                                 G.S. 25‑4A‑104

"Funds‑transfer system rule"                                                               G.S. 25‑4A‑501

"Intermediary bank"                                                                           G.S. 25‑4A‑104

"Originator"                                                                                       G.S. 25‑4A‑104

"Originator's bank"                                                                             G.S. 25‑4A‑104

"Payment by beneficiary's bank to beneficiary"                                    G.S. 25‑4A‑405

"Payment by originator to beneficiary"                                                G.S. 25‑4A‑406

"Payment by sender to receiving bank"                                               G.S. 25‑4A‑403

"Payment date"                                                                                  G.S. 25‑4A‑401

"Payment order"                                                                                G.S. 25‑4A‑103

"Receiving bank"                                                                                G.S. 25‑4A‑103

"Security procedure"                                                                          G.S. 25‑4A‑201

"Sender"                                                                                            G.S. 25‑4A‑103.

(c)        The following definitions in Article 4 apply to this Article:

"Clearing house"                                                                                G.S. 25‑4‑104

"Item"                                                                                                G.S. 25‑4‑104

"Suspends payments"                                                                         G.S. 25‑4‑104.

(d)        In addition, Article 1 of this Chapter contains general definitions and principles of construction and interpretation applicable throughout this Article. (1993, c. 157, s. 1; 2006‑112, ss. 15, 16.)



§ 25-4A-106. Time payment order is received.

§ 25‑4A‑106.  Time payment order is received.

(a)        The time of receipt of a payment order or communication cancelling or amending a payment order is determined by the rules applicable to receipt of a notice stated in G.S. 25‑1‑202. A receiving bank may fix a cutoff time or times on a funds‑transfer business day for the receipt and processing of payment orders and communications cancelling or amending payment orders. Different cutoff times may apply to payment orders, cancellations, or amendments, or to different categories of payment orders, cancellations, or amendments. A cutoff time may apply to senders generally or different cutoff times may apply to different senders or categories of payment orders. If a payment order or communication cancelling or amending a payment order is received after the close of a funds‑transfer business day or after the appropriate cutoff time on a funds‑transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds‑transfer business day.

(b)        If this Article refers to an execution date or payment date or states a day on which a receiving bank is required to take action, and the date or day does not fall on a funds‑transfer business day, the next day that is a funds‑transfer business day is treated as the date or day stated, unless the contrary is stated in this Article. (1993, c. 157, s. 1; 2006‑112, s. 17.)



§ 25-4A-107. Federal reserve regulations and operating circulars.

§ 25‑4A‑107.  Federal reserve regulations and operating circulars.

Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this Article to the extent of the inconsistency. (1993, c. 157, s. 1.)



§ 25-4A-108. Exclusion of consumer transactions governed by federal law.

§ 25‑4A‑108.  Exclusion of consumer transactions governed by federal law.

This Article does not apply to a funds transfer any part of which is governed by the Electronic Fund Transfer Act of 1978 (Title XX, Public Law 95‑630, 92 Stat. 3728, 15 U.S.C. § 1693 et seq.) as amended from time to time. (1993, c. 157, s. 1.)



§ 25-4A-201. Security procedure.

Part 2.

ISSUE AND ACCEPTANCE OF PAYMENT ORDER.

§ 25‑4A‑201.  Security procedure.

"Security procedure" means a procedure established by agreement of a customer and a receiving bank for the purpose of (i) verifying that a payment order or communication amending or cancelling a payment order is that of the customer, or (ii) detecting error in the transmission or the content of the payment order or communication.  A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, call‑back procedures, or similar security devices.  Comparison of a signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure. (1993, c. 157, s. 1.)



§ 25-4A-202. Authorized and verified payment orders.

§ 25‑4A‑202.  Authorized and verified payment orders.

(a)        A payment order received by the receiving bank is the authorized order of the person identified as sender if that person authorized the order or is otherwise bound by it under the law of agency.

(b)        If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified pursuant to a security procedure, a payment order received by the receiving bank is effective as the order of the customer, whether or not authorized, if (i) the security procedure is a commercially reasonable method of providing security against unauthorized payment orders, and (ii) the bank proves that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer.  The bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted.

(c)        Commercial reasonableness of a security procedure is a question of law to be determined by considering the wishes of the customer expressed to the bank, the circumstances of the customer known to the bank, including the size, type, and frequency of payment orders normally issued by the customer to the bank, alternative security procedures offered to the customer, and security procedures in general use by customers and receiving banks similarly situated.  A security procedure is deemed to be commercially reasonable if (i) the security procedure was chosen by the customer after the bank offered, and the customer refused, a security procedure that was commercially reasonable for that customer, and (ii) the customer expressly agreed in writing to be bound by any payment order, whether or not authorized, issued in its name and accepted by the bank in compliance with the security procedure chosen by the customer.

(d)        The term "sender" in this Article includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under subsection (a), or it is effective as the order of the customer under subsection (b).

(e)        This section applies to amendments and cancellations of payment orders to the same extent it applies to payment orders.

(f)         Except as provided in this section and in G.S. 25‑4A‑203(a)(1), rights and obligations arising under this section or G.S. 25‑4A‑203 may not be varied by agreement. (1993, c. 157, s. 1.)



§ 25-4A-203. Unenforceability of certain verified payment orders.

§ 25‑4A‑203.  Unenforceability of certain verified payment orders.

(a)        If an accepted payment order is not, under G.S. 25‑4A‑202(a), an authorized order of a customer identified as sender, but is effective as an order of the customer pursuant to G.S. 25‑4A‑202(b), the following rules apply:

(1)        By express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order.

(2)        The receiving bank is not entitled to enforce or retain payment of the payment order if the customer proves that the order was not caused, directly or indirectly, by a person (i) entrusted at any time with duties to act for the customer with respect to payment orders or the security procedure, or (ii) who obtained access to transmitting facilities of the customer or who obtained, from a source controlled by the customer and without authority of the receiving bank, information facilitating breach of the security procedure, regardless of how the information was obtained or whether the customer was at fault.  Information includes any access device, computer software, or the like.

(b)        This section applies to amendments of payment orders to the same extent it applies to payment orders. (1993, c. 157, s. 1.)



§ 25-4A-204. Refund of payment and duty of customer to report with respect to unauthorized payment order.

PART 2.

ISSUE AND ACCEPTANCE OF PAYMENT ORDER.

§ 25‑4A‑204.  Refund of payment and duty of customer to report with respect to unauthorized payment order.

(a)        If a receiving bank accepts a payment order issued in the name of its customer as sender which is (i) not authorized and not effective as the order of the customer under G.S. 25‑4A‑202, or (ii) not enforceable, in whole or in part, against the customer under G.S. 25‑4A‑203, the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund. However, the customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the date the customer received notification from the bank that the order was accepted or that the customer's account was debited with respect to the order. The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this section.

(b)        Reasonable time under subsection (a) of this section may be fixed by agreement as stated in G.S. 25‑1‑302(b), but the obligation of a receiving bank to refund payment as stated in subsection (a) of this section may not otherwise be varied by agreement. (1993, c. 157, s. 1; 2006‑112, s. 18.)



§ 25-4A-205. Erroneous payment orders.

§ 25‑4A‑205.  Erroneous payment orders.

(a)        If an accepted payment order was transmitted pursuant to a security procedure for the detection of error and the payment order (i) erroneously instructed payment to a beneficiary not intended by the sender, (ii) erroneously instructed payment in an amount greater than the amount intended by the sender, or (iii) was an erroneously transmitted duplicate of a payment order previously sent by the sender, the following rules apply:

(1)        If the sender proves that the sender or a person acting on behalf of the sender pursuant to G.S. 25‑4A‑206 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in paragraphs (2) and (3).

(2)        If the funds transfer is completed on the basis of an erroneous payment order described in clause (i) or (iii) of subsection (a), the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(3)        If the funds transfer is completed on the basis of a payment order described in clause (ii) of subsection (a), the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender.  In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.

(b)        If (i) the sender of an erroneous payment order described in subsection (a) is not obliged to pay all or part of the order, and (ii) the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding 90 days, after the bank's notification was received by the sender.  If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the sender's order.

(c)        This section applies to amendments to payment orders to the same extent it applies to payment orders. (1993, c. 157, s. 1.)



§ 25-4A-206. Transmission of payment order through funds-transfer or other communication system.

§ 25‑4A‑206.  Transmission of payment order through funds‑transfer or other communication system.

(a)        If a payment order addressed to a receiving bank is transmitted to a funds‑transfer system or other third‑party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank.  If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system.  This section does not apply to a funds‑transfer system of the Federal Reserve Banks.

(b)        This section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders. (1993, c. 157, s. 1.)



§ 25-4A-207. Misdescription of beneficiary.

§ 25‑4A‑207.  Misdescription of beneficiary.

(a)        Subject to subsection (b), if, in a payment order received by the beneficiary's bank, the name, bank account number, or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.

(b)        If a payment order received by the beneficiary's bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:

(1)        Except as otherwise provided in subsection (c), if the beneficiary's bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order.  The beneficiary's bank need not determine whether the name and number refer to the same person.

(2)        If the beneficiary's bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary's bank if that person was entitled to receive payment from the originator of the funds transfer.  If no person has rights as beneficiary, acceptance of the order cannot occur.

(c)        If (i) a payment order described in subsection (b) is accepted, (ii) the originator's payment order described the beneficiary inconsistently by name and number, and (iii) the beneficiary's bank pays the person identified by number as permitted by subsection (b)(1), the following rules apply:

(1)        If the originator is a bank, the originator is obliged to pay its order.

(2)        If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator's bank proves that the originator, before acceptance of the originator's order, had notice that payment of a payment order issued by the originator might be made by the beneficiary's bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary.  Proof of notice may be made by any admissible evidence.  The originator's bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(d)        In a case governed by subsection (b)(1), if the beneficiary's bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

(1)        If the originator is obliged to pay its payment order as stated in subsection (c), the originator has the right to recover.

(2)        If the originator is not a bank and is not obliged to pay its payment order, the originator's bank has the right to recover. (1993, c. 157, s. 1.)



§ 25-4A-208. Misdescription of intermediary bank or beneficiary's bank.

§ 25‑4A‑208.  Misdescription of intermediary bank or beneficiary's bank.

(a)        This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank only by an identifying number.

(1)        The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank and need not determine whether the number identifies a bank.

(2)        The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(b)        This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank both by name and an identifying number if the name and number identify different persons.

(1)        If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank if the receiving bank, when it executes the sender's order, does not know that the name and number identify different persons.  The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank.  The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(2)        If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary's bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by subsection (b)(1), as though the sender were a bank.  Proof of notice may be made by any admissible evidence.  The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(3)        Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary's bank if the receiving bank, at the time it executes the sender's order, does not know that the name and number identify different persons.  The receiving bank need not determine whether the name and number refer to the same person.

(4)        If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender's payment order is a breach of the obligation stated in G.S. 25‑4A‑302(a)(1). (1993, c. 157, s. 1.)



§ 25-4A-209. Acceptance of payment order.

§ 25‑4A‑209.  Acceptance of payment order.

(a)        Subject to subsection (d), a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.

(b)        Subject to subsections (c) and (d), a beneficiary's bank accepts a payment order at the earliest of the following times:

(1)        When the bank (i) pays the beneficiary as stated in G.S. 25‑4A‑405(a) or G.S. 25‑4A‑405(b), or (ii) notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;

(2)        When the bank receives payment of the entire amount of the sender's order pursuant to G.S. 25‑4A‑403(a)(1) or G.S. 25‑4A‑403(a)(2); or

(3)        The opening of the next funds‑transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within (i) one hour after that time, or (ii) one hour after the opening of the next business day of the sender following the payment date if that time is later.  If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day.  If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

(c)        Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under subsection (b)(2) or (b)(3) if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiary's account.

(d)        A payment order issued to the originator's bank cannot be accepted until the payment date if the bank is the beneficiary's bank, or the execution date if the bank is not the beneficiary's bank.  If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently cancelled pursuant to G.S. 25‑4A‑211(b), the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution. (1993, c. 157, s. 1.)



§ 25-4A-210. Rejection of payment order.

§ 25‑4A‑210.  Rejection of payment order.

(a)        A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically, or in writing.  A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order.  Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances.  If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received.  If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, (i) any means complying with the agreement is reasonable and (ii) any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

(b)        This subsection applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order.  If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is cancelled pursuant to G.S. 25‑4A‑211(d) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day.  If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

(c)        If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

(d)        Acceptance of a payment order precludes a later rejection of the order.  Rejection of a payment order precludes a later acceptance of the order. (1993, c. 157, s. 1.)



§ 25-4A-211. Cancellation and amendment of payment order.

§ 25‑4A‑211.  Cancellation and amendment of payment order.

(a)        A communication of the sender of a payment order cancelling or amending the order may be transmitted to the receiving bank orally, electronically, or in writing.  If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

(b)        Subject to subsection (a), a communication by the sender cancelling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(c)        After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds‑transfer system rule allows cancellation or amendment without agreement of the bank.

(1)        With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(2)        With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order (i) that is a duplicate of a payment order previously issued by the sender, (ii) that orders payment to a beneficiary not entitled to receive payment from the originator, or (iii) that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator.  If the payment order is cancelled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(d)        An unaccepted payment order is cancelled by operation of law at the close of the fifth funds‑transfer business day of the receiving bank after the execution date or payment date of the order.

(e)        A cancelled payment order cannot be accepted. If an accepted payment order is cancelled, the acceptance is nullified and no person has any right or obligation based on the acceptance.  Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(f)         Unless otherwise provided in an agreement of the parties or in a funds‑transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds‑transfer system rule allowing cancellation or amendment without the bank's agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorneys' fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

(g)        A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

(h)        A funds‑transfer system rule is not effective to the extent it conflicts with subsection (c)(2). (1993, c. 157, s. 1.)



§ 25-4A-212. Liability and duty of receiving bank regarding unaccepted payment order.

§ 25‑4A‑212.  Liability and duty of receiving bank regarding unaccepted payment order.

If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this Article, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this Article or by express agreement.  Liability based on acceptance arises only when acceptance occurs as stated in G.S. 25‑4A‑209, and liability is limited to that provided in this Article.  A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this Article or by express agreement. (1993, c. 157, s. 1.)



§ 25-4A-301. Execution and execution date.

Part 3.

EXECUTION OF SENDER'S PAYMENT ORDER BY RECEIVING BANK.

§ 25‑4A‑301.  Execution and execution date.

(a)        A payment order is "executed" by the receiving bank when it issues a payment order intended to carry out the payment order received by the bank.  A payment order received by the beneficiary's bank can be accepted but cannot be executed.

(b)        "Execution date" of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the sender's order.  The execution date may be determined by instruction of the sender but cannot be earlier than the day the order is received and, unless otherwise determined, is the day the order is received.  If the sender's instruction states a payment date, the execution date is the payment date or an earlier date on which execution is reasonably necessary to allow payment to the beneficiary on the payment date. (1993, c. 157, s. 1.)



§ 25-4A-302. Obligations of receiving bank in execution of payment order.

§ 25‑4A‑302.  Obligations of receiving bank in execution of payment order.

(a)        Except as provided in subsections (b) through (d), if the receiving bank accepts a payment order pursuant to G.S. 25‑4A‑209(a), the bank has the following obligations in executing the order:

(1)        The receiving bank is obliged to issue, on the execution date, a payment order complying with the sender's order and to follow the sender's instructions concerning (i) any intermediary bank or funds‑transfer system to be used in carrying out the funds transfer, or (ii) the means by which payment orders are to be transmitted in the funds transfer.  If the originator's bank issues a payment order to an intermediary bank, the originator's bank is obliged to instruct the intermediary bank according to the instruction of the originator.  An intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts.

(2)        If the sender's instruction states that the funds transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank is obliged to transmit its payment order by the most expeditious available means, and to instruct any intermediary bank accordingly.  If a sender's instruction states a payment date, the receiving bank is obliged to transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment date or as soon thereafter as is feasible.

(b)        Unless otherwise instructed, a receiving bank executing a payment order may (i) use any funds‑transfer system if use of that system is reasonable in the circumstances, and (ii) issue a payment order to the beneficiary's bank or to an intermediary bank through which a payment order conforming to the sender's order can expeditiously be issued to the beneficiary's bank if the receiving bank exercises ordinary care in the selection of the intermediary bank.  A receiving bank is not required to follow an instruction of the sender designating a funds‑transfer system to be used in carrying out the funds transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction would unduly delay completion of the funds transfer.

(c)        Unless subsection (a)(2) applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by first class mail or by any means reasonable in the circumstances.  If the receiving bank is instructed to execute the sender's order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by the means stated or by any means as expeditious as the means stated.

(d)        Unless instructed by the sender, (i) the receiving bank may not obtain payment of its charges for services and expenses in connection with the execution of the sender's order by issuing a payment order in an amount equal to the amount of the sender's order less the amount of the charges, and (ii) may not instruct a subsequent receiving bank to obtain payment of its charges in the same manner. (1993, c. 157, s. 1.)



§ 25-4A-303. Erroneous execution of payment order.

§ 25‑4A‑303.  Erroneous execution of payment order.

(a)        A receiving bank that (i) executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the sender's order, or (ii) issues a payment order in execution of the sender's order and then issues a duplicate order, is entitled to payment of the amount of the sender's order under G.S. 25‑4A‑402(c) if that subsection is otherwise satisfied.  The bank is entitled to recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.

(b)        A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the sender's order is entitled to payment of the amount of the sender's order under G.S. 25‑4A‑402(c) if (i) that subsection is otherwise satisfied and (ii) the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the sender's order.  If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order.  This subsection does not apply if the receiving bank executes the sender's payment order by issuing a payment order in an amount less than the amount of the sender's order for the purpose of obtaining payment of its charges for services and expenses pursuant to instruction of the sender.

(c)        If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the sender's order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued.  The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law governing mistake and restitution. (1993, c. 157, s. 1.)



§ 25-4A-304. Duty of sender to report erroneously executed payment order.

§ 25‑4A‑304.  Duty of sender to report erroneously executed payment order.

If the sender of a payment order that is erroneously executed as stated in G.S. 25‑4A‑303 receives notification from the receiving bank that the order was executed or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the notification from the bank was received by the sender. If the sender fails to perform that duty, the bank is not obliged to pay interest on any amount refundable to the sender under G.S. 25‑4A‑402(d) for the period before the bank learns of the execution error.  The bank is not entitled to any recovery from the sender on account of a failure by the sender to perform the duty stated in this section. (1993, c. 157, s. 1.)



§ 25-4A-305. Liability for late or improper execution or failure to execute payment order.

§ 25‑4A‑305.  Liability for late or improper execution or failure to execute payment order.

(a)        If a funds transfer is completed but execution of a payment order by the receiving bank in breach of G.S. 25‑4A‑302 results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution.  Except as provided in subsection (c), additional damages are not recoverable.

(b)        If execution of a payment order by a receiving bank in breach of G.S. 25‑4A‑302 results in (i) noncompletion of the funds transfer, (ii) failure to use an intermediary bank designated by the originator, or (iii) issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by subsection (a), resulting from the improper execution.  Except as provided in subsection (c), additional damages are not recoverable.

(c)        In addition to the amounts payable under subsections (a) and (b), damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

(d)        If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute.  Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.

(e)        Reasonable attorneys' fees are recoverable if demand for compensation under subsection (a) or (b) is made and refused before an action is brought on the claim.  If a claim is made for breach of an agreement under subsection (d) and the agreement does not provide for damages, reasonable attorneys' fees are recoverable if demand for compensation under subsection (d) is made and refused before an action is brought on the claim.

(f)         Except as stated in this section, the liability of a receiving bank under subsections (a) and (b) may not be varied by agreement. (1993, c. 157, s. 1.)



§ 25-4A-401. Payment date.

Part 4.

PAYMENT.

§ 25‑4A‑401.  Payment date.

"Payment date" of a payment order means the day on which the amount of the order is payable to the beneficiary by the beneficiary's bank.  The payment date may be determined by instruction of the sender but cannot be earlier than the day the order is received by the beneficiary's bank and, unless otherwise determined, is the day the order is received by the beneficiary's bank. (1993, c. 157, s. 1.)



§ 25-4A-402. Obligation of sender to pay receiving bank.

§ 25‑4A‑402.  Obligation of sender to pay receiving bank.

(a)        This section is subject to G.S. 25‑4A‑205 and G.S. 25‑4A‑207.

(b)        With respect to a payment order issued to the beneficiary's bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order, but payment is not due until the payment date of the order.

(c)        This subsection is subject to subsection (e) and to G.S. 25‑4A‑303.  With respect to a payment order issued to a receiving bank other than the beneficiary's bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of the sender's order.  Payment by the sender is not due until the execution date of the sender's order.  The obligation of that sender to pay its payment order is excused if the funds transfer is not completed by acceptance by the beneficiary's bank of a payment order instructing payment to the beneficiary of that sender's payment order.

(d)        If the sender of a payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment is obliged to refund payment to the extent the sender was not obliged to pay.  Except as provided in G.S. 25‑4A‑204 and G.S. 25‑4A‑304, interest is payable on the refundable amount from the date of payment.

(e)        If a funds transfer is not completed as stated in subsection (c) and an intermediary bank is obliged to refund payment as stated in subsection (d) but is unable to do so because not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as stated in G.S. 25‑4A‑302(a)(1), to route the funds transfer through that intermediary bank is entitled to receive or retain payment from the sender of the payment order that it accepted.  The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as stated in subsection (d).

(f)         The right of the sender of a payment order to be excused from the obligation to pay the order as stated in subsection (c) or to receive refund under subsection (d) may not be varied by agreement. (1993, c. 157, s. 1.)



§ 25-4A-403. Payment by sender to receiving bank.

§ 25‑4A‑403.  Payment by sender to receiving bank.

(a)        Payment of the sender's obligation under G.S. 25‑4A‑402 to pay the receiving bank occurs as follows:

(1)        If the sender is a bank, payment occurs when the receiving bank receives final settlement of the obligation through a Federal Reserve Bank or through a funds‑transfer system.

(2)        If the sender is a bank and the sender (i) credited an account of the receiving bank with the sender, or (ii) caused an account of the receiving bank in another bank to be credited, payment occurs when the credit is withdrawn or, if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact.

(3)        If the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account.

(b)        If the sender and receiving bank are members of a funds‑transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system.  The obligation of the sender to pay the amount of a payment order transmitted through the funds‑transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the sender's obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds‑transfer system.  The aggregate balance of obligations owed by each sender to each receiving bank in the funds‑transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system.  The aggregate balance is determined after the right of setoff stated in the second sentence of this subsection has been exercised.

(c)        If two banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under G.S. 25‑4A‑402 will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one bank shall be set off against the total amount owed with respect to all orders transmitted by the other bank.  To the extent of the setoff, each bank has made payment to the other.

(d)        In a case not covered by subsection (a), the time when payment of the sender's obligation under G.S. 25‑4A‑402(b) or G.S. 25‑4A‑402(c) occurs is governed by applicable principles of law that determine when an obligation is satisfied. (1993, c. 157, s. 1.)



§ 25-4A-404. Obligation of beneficiary's bank to pay and give notice to beneficiary.

§ 25‑4A‑404.  Obligation of beneficiary's bank to pay and give notice to beneficiary.

(a)        Subject to G.S. 25‑4A‑211(e), 25‑4A‑405(d), and 25‑4A‑405(e), if a beneficiary's bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order.  Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds‑transfer business day of the bank, payment is due on the next funds‑transfer business day.  If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.

(b)        If a payment order accepted by the beneficiary's bank instructs payment to an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight of the next funds‑transfer business day following the payment date.  If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order.  Notice may be given by first‑class mail or any other means reasonable in the circumstances.  If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank.  No other damages are recoverable.  Reasonable attorneys' fees are also recoverable if demand for interest is made and refused before an action is brought on the claim.

(c)        The right of a beneficiary to receive payment and damages as stated in subsection (a) may not be varied by agreement or a funds‑transfer system rule.  The right of a beneficiary to be notified as stated in subsection (b) may be varied by agreement of the beneficiary or by a funds‑transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer. (1993, c. 157, s. 1.)



§ 25-4A-405. Payment by beneficiary's bank to beneficiary.

§ 25‑4A‑405.  Payment by beneficiary's bank to beneficiary.

(a)        If the beneficiary's bank credits an account of the beneficiary of a payment order, payment of the bank's obligation under G.S. 25‑4A‑404(a) occurs when and to the extent (i) the beneficiary is notified of the right to withdraw the credit, (ii) the bank lawfully applies the credit to a debt of the beneficiary, or (iii) funds with respect to the order are otherwise made available to the beneficiary by the bank.

(b)        If the beneficiary's bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank's obligation under G.S. 25‑4A‑404(a) occurs is governed by principles of law that determine when an obligation is satisfied.

(c)        Except as stated in subsections (d) and (e), if the beneficiary's bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.

(d)        A funds‑transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiary's bank of the payment order it accepted.  A beneficiary's bank that makes a payment that is provisional under the rule is entitled to refund from the beneficiary if (i) the rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated, (ii) the beneficiary, the beneficiary's bank, and the originator's bank agreed to be bound by the rule, and (iii) the beneficiary's bank did not receive payment of the payment order that it accepted.  If the beneficiary is obliged to refund payment to the beneficiary's bank, acceptance of the payment order by the beneficiary's bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under G.S. 25‑4A‑406.

(e)        This subsection applies to a funds transfer that includes a payment order transmitted over a funds‑transfer system that (i) nets obligations multilaterally among participants, and (ii) has in effect a loss‑sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations.  If the beneficiary's bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer, (i) the acceptance by the beneficiary's bank is nullified and no person has any right or obligation based on the acceptance, (ii) the beneficiary's bank is entitled to recover payment from the beneficiary, (iii) no payment by the originator to the beneficiary occurs under G.S. 25‑4A‑406, and (iv) subject to G.S. 25‑4A‑402(e), each sender in the funds transfer is excused from its obligation to pay its payment order under G.S. 25‑4A‑402(c) because the funds transfer has not been completed. (1993, c. 157, s. 1.)



§ 25-4A-406. Payment by originator to beneficiary; discharge of underlying obligation.

§ 25‑4A‑406.  Payment by originator to beneficiary; discharge of underlying obligation.

(a)        Subject to G.S. 25‑4A‑211(e), 25‑4A‑405(d), and 25‑4A‑405(e), the originator of a funds transfer pays the beneficiary of the originator's payment order (i) at the time a payment order for the benefit of the beneficiary is accepted by the beneficiary's bank in the funds transfer and (ii) in an amount equal to the amount of the order accepted by the beneficiary's bank, but not more than the amount of the originator's order.

(b)        If payment under subsection (a) is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless (i) the payment under subsection (a) was made by a means prohibited by the contract of the beneficiary with respect to the obligation, (ii) the beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary's bank, notified the originator of the beneficiary's refusal of the payment, (iii) funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary, and (iv) the beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract.  If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary's bank under G.S. 25‑4A‑404(a).

(c)        For the purpose of determining whether discharge of an obligation occurs under subsection (b), if the beneficiary's bank accepts a payment order in an amount equal to the amount of the originator's payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator's order unless upon demand by the beneficiary the originator does not pay the beneficiary the amount of the deducted charges.

(d)        Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary. (1993, c. 157, s. 1.)



§ 25-4A-501. Variation by agreement and effect of funds-transfer system rule.

Part 5.

MISCELLANEOUS PROVISIONS.

§ 25‑4A‑501.  Variation by agreement and effect of funds‑transfer system rule.

(a)        Except as otherwise provided in this Article, the rights and obligations of a party to a funds transfer may be varied by agreement of the affected party.

(b)        "Funds‑transfer system rule" means a rule of an association of banks (i) governing transmission of payment orders by means of a funds‑transfer system of the association or rights and obligations with respect to those orders, or (ii) to the extent the rule governs rights and obligations between banks that are parties to a funds transfer in which a Federal Reserve Bank, acting as an intermediary bank, sends a payment order to the beneficiary's bank.  Except as otherwise provided in this Article, a funds‑transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with this Article and indirectly affects another party to the funds transfer who does not consent to the rule.  A funds‑transfer system rule may also govern rights and obligations of parties other than participating banks using the system to the extent stated in G.S. 25‑4A‑404(c), 25‑4A‑405(d), and 25‑4A‑507(c). (1993, c. 157, s. 1.)



§ 25-4A-502. Creditor process served on receiving bank; setoff by beneficiary's bank.

§ 25‑4A‑502.  Creditor process served on receiving bank; setoff by beneficiary's bank.

(a)        As used in this section, "creditor process" means levy, attachment, garnishment, notice of lien, sequestration, or similar process issued by or on behalf of a creditor or other claimant with respect to an account.

(b)        This subsection applies to creditor process with respect to an authorized account of the sender of a payment order if the creditor process is served on the receiving bank.  For the purpose of determining rights with respect to the creditor process, if the receiving bank accepts the payment order the balance in the authorized account is deemed to be reduced by the amount of the payment order to the extent the bank did not otherwise receive payment of the order, unless the creditor process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.

(c)        If a beneficiary's bank has received a payment order for payment to the beneficiary's account in the bank, the following rules apply:

(1)        The bank may credit the beneficiary's account.  The amount credited may be set off against an obligation owed by the beneficiary to the bank or may be applied to satisfy creditor process served on the bank with respect to the account.

(2)        The bank may credit the beneficiary's account and allow withdrawal of the amount credited unless creditor process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal.

(3)        If creditor process with respect to the beneficiary's account has been served and the bank has had a reasonable opportunity to act on it, the bank may not reject the payment order except for a reason unrelated to the service of process.

(d)        Creditor process with respect to a payment by the originator to the beneficiary pursuant to a funds transfer may be served only on the beneficiary's bank with respect to the debt owed by that bank to the beneficiary.  Any other bank served with the creditor process is not obliged to act with respect to the process. (1993, c. 157, s. 1.)



§ 25-4A-503. Injunction or restraining order with respect to funds transfer.

§ 25‑4A‑503.  Injunction or restraining order with respect to funds transfer.

For proper cause and in compliance with applicable law, a court may restrain (i) a person from issuing a payment order to initiate a funds transfer, (ii) an originator's bank from executing the payment order of the originator, or (iii) the beneficiary's bank from releasing funds to the beneficiary or the beneficiary from withdrawing the funds.  A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order, or otherwise acting with respect to a funds transfer. (1993, c. 157, s. 1.)



§ 25-4A-504. Order in which items and payment orders may be charged to account; order of withdrawals from account.

§ 25‑4A‑504.  Order in which items and payment orders may be charged to account; order of withdrawals from account.

(a)        If a receiving bank has received more than one payment order of the sender or one or more payment orders and other items that are payable from the sender's account, the bank may charge the sender's account with respect to the various orders and items in any sequence.

(b)        In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied. (1993, c. 157, s. 1.)



§ 25-4A-505. Preclusion of objection to debit of customer's account.

§ 25‑4A‑505.  Preclusion of objection to debit of customer's account.

If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank, and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customer's objection to the payment within one year after the notification was received by the customer. (1993, c. 157, s. 1.)



§ 25-4A-506. Rate of interest.

§ 25‑4A‑506.  Rate of interest.

(a)        If, under this Article, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined (i) by agreement of the sender and receiving bank, or (ii) by a funds‑transfer system rule if the payment order is transmitted through a funds‑transfer system.

(b)        If the amount of interest is not determined by an agreement or rule as stated in subsection (a), the amount is calculated by multiplying the applicable federal funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable.  The applicable federal funds rate is the average of the federal funds rates published by the Federal Reserve Bank of New York for each of the days for which interest is payable divided by 360.  The federal funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate.  If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank. (1993, c. 157, s. 1.)



§ 25-4A-507. Choice of law.

§ 25‑4A‑507.  Choice of law.

(a)        The following rules apply unless the affected parties otherwise agree or subsection (c) applies:

(1)        The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.

(2)        The rights and obligations between the beneficiary's bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary's bank is located.

(3)        The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary's bank is located.

(b)        If the parties described in each paragraph of subsection (a) have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

(c)        A funds‑transfer system rule may select the law of a particular jurisdiction to govern (i) rights and obligations between participating banks with respect to payment orders transmitted or processed through the system, or (ii) the rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system.  A choice of law made pursuant to clause (i) is binding on participating banks.  A choice of law made pursuant to clause (ii) is binding on the originator, other sender, or a receiving bank having notice that the funds‑transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender, or receiving bank issued or accepted a payment order.  The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds‑transfer system might be used in the funds transfer and of the choice of law by the system.  The law of a jurisdiction selected pursuant to this subsection may govern, whether or not that law bears a reasonable relation to the matter in issue.

(d)        In the event of inconsistency between an agreement under subsection (b) and a choice‑of‑law rule under subsection (c), the agreement under subsection (b) prevails.

(e)        If a funds transfer is made by use of more than one funds‑transfer system and there is inconsistency between choice‑of‑law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue. (1993, c. 157, s. 1.)



§ 25-5-101. Short title.

Article 5.

Letters Of Credit.

§ 25‑5‑101.  Short title.

This article may be cited as Uniform Commercial Code  Letters of Credit. (1999‑73, s. 1.)



§ 25-5-102. Definitions.

§ 25‑5‑102.  Definitions.

(a)        In this Article:

(1)        "Adviser" means a person who, at the request of the issuer, a confirmer, or another adviser, notifies or requests another adviser to notify the beneficiary that a letter of credit has been issued, confirmed, or amended.

(2)        "Applicant" means a person at whose request or for whose account a letter of credit is issued. The term includes a person who requests an issuer to issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer.

(3)        "Beneficiary" means a person who under the terms of a letter of credit is entitled to have its complying presentation honored. The term includes a person to whom drawing rights have been transferred under a transferable letter of credit.

(4)        "Confirmer" means a nominated person who undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another.

(5)        "Dishonor" of a letter of credit means failure timely to honor or to take an interim action, such as acceptance of a draft, that may be required by the letter of credit.

(6)        "Document" means a draft or other demand, document of title, investment security, certificate, invoice, or other record, statement, or representation of fact, law, right, or opinion (i) which is presented in a written or other medium permitted by the letter of credit or, unless prohibited by the letter of credit, by the standard practice referred to in G.S. 25‑5‑108(e) and (ii) which is capable of being examined for compliance with the terms and conditions of the letter of credit. A document may not be oral.

(7)        "Good faith" means honesty in fact in the conduct or transaction concerned.

(8)        "Honor" of a letter of credit means performance of the issuer's undertaking in the letter of credit to pay or deliver an item of value. Unless the letter of credit otherwise provides, "honor" occurs:

a.         Upon payment;

b.         If the letter of credit provides for acceptance, upon acceptance of a draft and, at maturity, its payment; or

c.         If the letter of credit provides for incurring a deferred obligation, upon incurring the obligation and, at maturity, its performance.

(9)        "Issuer" means a bank or other person that issues a letter of credit, but does not include an individual who makes an engagement for personal, family, or household purposes.

(10)      "Letter of credit" means a definite undertaking that satisfies the requirements of G.S. 25‑5‑104 by an issuer to a beneficiary at the request or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value.

(11)      "Nominated person" means a person whom the issuer (i) designates or authorizes to pay, accept, negotiate, or otherwise give value under a letter of credit and (ii) undertakes by agreement or custom and practice to reimburse.

(12)      "Presentation" means delivery of a document to an issuer or nominated person for honor or giving of value under a letter of credit.

(13)      "Presenter" means a person making a presentation as or on behalf of a beneficiary or nominated person.

(14)      "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(15)      "Successor of a beneficiary" means a person who succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which the beneficiary has been merged or consolidated, an administrator, executor, personal representative, trustee in bankruptcy, debtor in possession, liquidator, and receiver.

(b)        Definitions in other Articles of this Chapter applying to this Article and the sections in which they appear are:

"Accept" or "Acceptance" G.S. 25‑3‑409.

"Value" G.S. 25‑3‑303, G.S. 25‑4‑209.

(c)        Article 1 of this Chapter contains certain additional general definitions and principles of construction and interpretation applicable throughout this Article. (1999‑73, s. 1.)



§ 25-5-103. Scope.

Article 5.

Letters of Credit.

(Revised)

§ 25‑5‑103.  Scope.

(a)        This Article applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.

(b)        The statement of a rule in this Article does not by itself require, imply, or negate application of the same or a different rule to a situation not provided for, or to a person not specified, in this Article.

(c)        With the exception of this subsection, subsections (a) and (d) of this section, G.S. 25‑5‑102(a)(9) and (10), 25‑5‑106(d), and 25‑5‑114(d), and except to the extent prohibited in G.S. 25‑1‑302 and G.S. 25‑5‑117(d), the effect of this Article may be varied by agreement or by a provision stated or incorporated by reference in an undertaking. A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by this Article.

(d)        Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance, or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary. (1999‑73, s. 1; 2006‑112, s. 19.)



§ 25-5-104. Formal requirements.

§ 25‑5‑104.  Formal requirements.

A letter of credit, confirmation, advice, transfer, amendment, or cancellation may be issued in any form that is a record and is authenticated (i) by a signature or (ii) in accordance with the agreement of the parties or the standard practice referred to in G.S. 25‑5‑108(e). (1999‑73, s. 1.)



§ 25-5-105. Consideration.

§ 25‑5‑105.  Consideration.

Consideration is not required to issue, amend, transfer, or cancel a letter of credit, advice, or confirmation. (1999‑73, s. 1.)



§ 25-5-106. Issuance, amendment, cancellation, and duration.

§ 25‑5‑106.  Issuance, amendment, cancellation, and duration.

(a)        A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it so provides.

(b)        After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer, and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.

(c)        If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one year after its stated date of issuance or, if none is stated, after the date on which it is issued.

(d)        A letter of credit that states that it is perpetual expires five years after its stated date of issuance, or if none is stated, after the date on which it is issued. (1999‑73, s. 1.)



§ 25-5-107. Confirmer, nominated person, and adviser.

§ 25‑5‑107.  Confirmer, nominated person, and adviser.

(a)        A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant, and the confirmer had issued the letter of credit at the request and for the account of the issuer.

(b)        A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.

(c)        A person requested to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment, or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation, or amendment is enforceable as issued.

(d)        A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment, or advice has the rights and obligations of an adviser under subsection (c) of this section. The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment, or advice received by the person who so notifies. (1999‑73, s. 1.)



§ 25-5-108. Issuer's rights and obligations.

§ 25‑5‑108.  Issuer's rights and obligations.

(a)        Except as otherwise provided in G.S. 25‑5‑109, an issuer shall honor a presentation that, as determined by the standard practice referred to in subsection (e) of this section, appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as otherwise provided in G.S. 25‑5‑113 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.

(b)        An issuer has a reasonable time after presentation, but not beyond the end of the seventh business day of the issuer after the day of its receipt of documents:

(1)        To honor;

(2)        If the letter of credit provides for honor to be completed more than seven business days after presentation, to accept a draft or incur a deferred obligation; or

(3)        To give notice to the presenter of discrepancies in the presentation.

(c)        Except as otherwise provided in subsection (d) of this section, an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given or any discrepancy not stated in the notice if timely notice is given.

(d)        Failure to give the notice specified in subsection (b) of this section or to mention fraud, forgery, or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor (i) fraud or forgery as described in G.S. 25‑5‑109(a) or (ii) expiration of the letter of credit before presentation.

(e)        An issuer shall observe standard practice of financial institutions that regularly issue letters of credit. Determination of the issuer's observance of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

(f)         An issuer is not responsible for:

(1)        The performance or nonperformance of the underlying contract, arrangement, or transaction;

(2)        An act or omission of others; or

(3)        Observance or knowledge of the usage of a particular trade other than the standard practice referred to in subsection (e) of this section.

(g)        If an undertaking constituting a letter of credit under G.S. 25‑5‑102(a)(10) contains nondocumentary conditions, an issuer shall disregard the nondocumentary conditions and treat them as if they were not stated.

(h)        An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

(i)         An issuer that has honored a presentation as permitted or required by this Article:

(1)        Is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;

(2)        Takes the documents free of claims of the beneficiary or presenter;

(3)        Is precluded from asserting a right of recourse on a draft under G.S. 25‑3‑414 and G.S. 25‑3‑415;

(4)        Except as otherwise provided in G.S. 25‑5‑110 and G.S. 25‑5‑117, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender which are apparent on the face of the presentation; and

(5)        Is discharged to the extent of its performance under the letter of credit unless the issuer honored a presentation in which a required signature of a beneficiary was forged. (1999‑73, s. 1.)



§ 25-5-109. Fraud and forgery.

§ 25‑5‑109.  Fraud and forgery.

(a)        If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:

(1)        The issuer shall honor the presentation, if honor is demanded by (i) a nominated person who has given value in good faith and without notice of forgery or material fraud, (ii) a confirmer who has honored its confirmation in good faith, (iii) a holder in due course of a draft drawn under the letter of credit which was taken after acceptance by the issuer or nominated person, or (iv) an assignee of the issuer's or nominated person's deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and

(2)        The issuer, acting in good faith, may honor or dishonor the presentation in any other case.

(b)        If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:

(1)        The relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;

(2)        A beneficiary, issuer, or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;

(3)        All of the conditions to entitle a person to the relief under the law of this State have been met; and

(4)        On the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under subdivision (a)(1) of this section. (1999‑73, s. 1.)



§ 25-5-110. Warranties.

§ 25‑5‑110.  Warranties.

(a)        If its presentation is honored, the beneficiary warrants:

(1)        To the issuer, any other person to whom presentation is made, and the applicant that there is no fraud or forgery of the kind described in G.S. 25‑5‑109(a); and

(2)        To the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

(b)        The warranties in subsection (a) of this section are in addition to warranties arising under Articles 3, 4, 7, and 8 of this Chapter because of the presentation or transfer of documents covered by any of those Articles. (1999‑73, s. 1.)



§ 25-5-111. Remedies.

§ 25‑5‑111.  Remedies.

(a)        If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor, or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation the claimant need not present any document.

(b)        If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

(c)        If an adviser or nominated person other than a confirmer breaches an obligation under this Article or an issuer breaches an obligation not covered in subsection (a) or (b) of this section, a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and subsections (a) and (b) of this section.

(d)        An issuer, nominated person, or adviser who is found liable under subsection (a), (b), or (c) of this section shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

(e)        Reasonable attorneys' fees and other expenses of litigation must be awarded to the prevailing party in an action in which a remedy is sought under this Article, and G.S. 6‑21.2 shall not apply.

(f)         Damages that would otherwise be payable by a party for breach of an obligation under this Article may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated. (1999‑73, s. 1.)



§ 25-5-112. Transfer of letter of credit.

§ 25‑5‑112.  Transfer of letter of credit.

(a)        Except as otherwise provided in G.S. 25‑5‑113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

(b)        Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

(1)        The transfer would violate applicable law; or

(2)        The transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in G.S. 25‑5‑108(e) or is otherwise reasonable under the circumstances. (1999‑73, s. 1.)



§ 25-5-113. Transfer by operation of law.

§ 25‑5‑113.  Transfer by operation of law.

(a)        A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(b)        A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in subsection (e) of this section, an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in G.S. 25‑5‑108(e) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

(c)        An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(d)        Honor of a purported successor's apparently complying presentation under subsection (a) or (b) of this section has the consequences specified in G.S. 25‑5‑108(i) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of G.S. 25‑5‑109.

(e)        An issuer whose rights of reimbursement are not covered by subsection (d) of this section or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (b) of this section.

(f)         A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this section. (1999‑73, s. 1.)



§ 25-5-114. Assignment of proceeds.

§ 25‑5‑114.  Assignment of proceeds.

(a)        In this section, "proceeds of a letter of credit" means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

(b)        A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(c)        An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(d)        An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(e)        Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

(f)         Neither the rights recognized by this section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by Article 9 of this Chapter or other law. Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by Article 9 of this Chapter or other law. (1999‑73, s. 1.)



§ 25-5-115. Statute of limitations.

§ 25‑5‑115.  Statute of limitations.

An action to enforce a right or obligation arising under this Article must be commenced within one year after the expiration date of the relevant letter of credit or one year after the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. (1999‑73, s. 1.)



§ 25-5-116. Choice of law and forum.

§ 25‑5‑116.  Choice of law and forum.

(a)        The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in G.S. 25‑5‑104 or by a provision in the person's letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b)        Unless subsection (a) of this section applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

(c)        Except as otherwise provided in this subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject. If (i) this Article would govern the liability of an issuer, nominated person, or adviser under subsection (a) or (b) of this section, (ii) the relevant undertaking incorporates rules of custom or practice, and (iii) there is conflict between this Article and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the nonvariable provisions specified in G.S. 25‑5‑103(c).

(d)        If there is conflict between this Article and Article 3, 4, 4A, or 9 of this Chapter, this Article governs.

(e)        Notwithstanding G.S. 22B‑3, the forum for settling disputes arising out of an undertaking within this Article may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (a) of this section. (1999‑73, s. 1.)



§ 25-5-117. Subrogation of issuer, applicant, and nominated person.

§ 25‑5‑117.  Subrogation of issuer, applicant, and nominated person.

(a)        An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b)        An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a) of this section.

(c)        A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1)        The issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2)        The beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3)        The applicant to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d)        Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) of this section do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subsection (c) of this section do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this section present or prospective rights forming the basis of a claim, defense, or excuse. (1999‑73, s. 1.)



§ 25-5-118. Security interest of issuer or nominated person.

§ 25‑5‑118.  Security interest of issuer or nominated person.

(a)        An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

(b)        So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a) of this section, the security interest continues and is subject to Article 9 of this Chapter, but:

(1)        A security agreement is not necessary to make the security interest enforceable under G.S. 25‑9‑203(b)(3);

(2)        If the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3)        If the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document. (2000‑169, s. 18.)



§§ 25-6-101 through 25-6-105: Repealed by Session Laws 2004-190, s. 1, effective January 1, 2005.

Article 6.

Bulk Transfers.

§§ 25‑6‑101 through 25‑6‑105: Repealed by Session Laws 2004‑190, s. 1, effective January 1, 2005.



§ 25-6-106. Repealed by Session Laws 1967, c. 562, s. 1, effective at midnight June 30, 1967.

§ 25‑6‑106.  Repealed by Session Laws 1967, c. 562, s. 1, effective at midnight June 30, 1967.



§§ 25-6-107 through 25-6-111: Repealed by Session Laws 2004-190, s. 1, effective January 1, 2005.

§§ 25‑6‑107 through 25‑6‑111: Repealed by Session Laws 2004‑190, s. 1, effective January 1, 2005.



§ 25-7-101. Short title.

Article 7.

Documents of Title.

PART 1.

GENERAL.

§ 25‑7‑101.  Short title.

This Article may be cited as Uniform Commercial Code  Documents of Title. (1965, c. 700, s. 1; 2006‑112, s. 25.)



§ 25-7-102. Definitions and index of definitions.

§ 25‑7‑102.  Definitions and index of definitions.

(a)        In this Article, unless the context otherwise requires:

(1)        "Bailee" means a person that by a warehouse receipt, bill of lading, or other document of title acknowledges possession of goods and contracts to deliver them.

(2)        "Carrier" means a person that issues a bill of lading.

(3)        "Consignee" means a person named in a bill of lading to whom or to whose order the bill promises delivery.

(4)        "Consignor" means a person named in a bill of lading as the person from whom the goods have been received for shipment.

(5)        "Delivery order" means a record that contains an order to deliver goods directed to a warehouse, carrier, or other person that in the ordinary course of business issues warehouse receipts or bills of lading.

(6)        Reserved for future codification purposes.

(7)        "Goods" means all things that are treated as movable for the purposes of a contract for storage or transportation.

(8)        "Issuer" means a bailee that issues a document of title or, in the case of an unaccepted delivery order, the person that orders the possessor of goods to deliver. The term includes a person for whom an agent or employee purports to act in issuing a document if the agent or employee has real or apparent authority to issue documents, even if the issuer did not receive any goods, the goods were misdescribed, or in any other respect the agent or employee violated the issuer's instructions.

(9)        "Person entitled under the document" means the holder, in the case of a negotiable document of title, or the person to whom delivery of the goods is to be made by the terms of, or pursuant to instructions in a record under, a nonnegotiable document of title.

(10)      Reserved for future codification purposes.

(11)      "Sign" means, with present intent to authenticate or adopt a record:

a.         To execute or adopt a tangible symbol; or

b.         To attach to or logically associate with the record an electronic sound, symbol, or process.

(12)      "Shipper" means a person that enters into a contract of transportation with a carrier.

(13)      "Warehouse" means a person engaged in the business of storing goods for hire.

(b)        Definitions in other Articles applying to this Article and the sections in which they appear are:

(1)        "Contract for sale," G.S. 25‑2‑106.

(2)        "Lessee in the ordinary course of business," G.S. 25‑2A‑103.

(3)        "Receipt" of goods, G.S. 25‑2‑103.

(c)        In addition, Article 1 of this Chapter contains general definitions and principles of construction and interpretation applicable throughout this Article. (1917, c. 37, s. 58; 1919, c. 65, s. 42; C.S., ss. 280, 4037; 1965, c. 700, s. 1; 2006‑112, s. 25.)



§ 25-7-103. Relation of Article to treaty or statute.

§ 25‑7‑103.  Relation of Article to treaty or statute.

(a)        This Article is subject to any treaty or statute of the United States or regulatory statute of this State to the extent the treaty, statute, or regulatory statute is applicable.

(b)        This Article does not modify or repeal any law prescribing the form or content of a document of title or the services or facilities to be afforded by a bailee or otherwise regulating a bailee's business in respects not specifically treated in this Article. However, violation of such a law does not affect the status of a document of title that otherwise is within the definition of a document of title.

(c)        This Article modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001, et seq.) but does not modify, limit, or supersede section 101(c) of that Act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in section 103(b) of that Act (15 U.S.C. § 7003(b)).

(d)        To the extent there is a conflict between Article 40 of Chapter 66 of the General Statutes (the Uniform Electronic Transactions Act) and this Article, this Article governs. (1965, c. 700, s. 1; 1997‑181, s. 21; 2006‑112, s. 25.)



§ 25-7-104. Negotiable and nonnegotiable document of title.

§ 25‑7‑104.  Negotiable and nonnegotiable document of title.

(a)        Except as otherwise provided in subsection (c) of this section, a document of title is negotiable if by its terms the goods are to be delivered to bearer or to the order of a named person.

(b)        A document of title other than one described in subsection (a) of this section is nonnegotiable. A bill of lading that states that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against an order in a record signed by the same or another named person.

(c)        A document of title is nonnegotiable if, at the time it is issued, the document has a conspicuous legend, however expressed, that it is nonnegotiable. (Rev., s. 3032; 1917, c. 37, ss. 4, 7; 1919, c. 65, ss. 3, 6, 7; C.S., ss. 285, 288, 289, 4044, 4045; 1965, c. 700, s. 1; 2006‑112, s. 25.)



§ 25-7-105. Reissuance in alternative medium.

§ 25‑7‑105.  Reissuance in alternative medium.

(a)        Upon request of a person entitled under an electronic document of title, the issuer of the electronic document may issue a tangible document of title as a substitute for the electronic document if:

(1)        The person entitled under the electronic document surrenders control of the document to the issuer; and

(2)        The tangible document when issued contains a statement that it is issued in substitution for the electronic document.

(b)        Upon issuance of a tangible document of title in substitution for an electronic document of title in accordance with subsection (a) of this section:

(1)        The electronic document ceases to have any effect or validity; and

(2)        The person that procured issuance of the tangible document warrants to all subsequent persons entitled under the tangible document that the warrantor was a person entitled under the electronic document when the warrantor surrendered control of the electronic document to the issuer.

(c)        Upon request of a person entitled under a tangible document of title, the issuer of the tangible document may issue an electronic document of title as a substitute for the tangible document if:

(1)        The person entitled under the tangible document surrenders possession of the document to the issuer; and

(2)        The electronic document when issued contains a statement that it is issued in substitution for the tangible document.

(d)        Upon issuance of an electronic document of title in substitution for a tangible document of title in accordance with subsection (c) of this section:

(1)        The tangible document ceases to have any effect or validity; and

(2)        The person that procured issuance of the electronic document warrants to all subsequent persons entitled under the electronic document that the warrantor was a person entitled under the tangible document when the warrantor surrendered possession of the tangible document to the issuer. (2006‑112, s. 25.)



§ 25-7-106. Control of electronic document of title.

§ 25‑7‑106.  Control of electronic document of title.

(a)        A person has control of an electronic document of title if a system employed for evidencing the transfer of interests in the electronic document reliably establishes that person as the person to which the electronic document was issued or transferred.

(b)        A system satisfies subsection (a) of this section, and a person is deemed to have control of an electronic document of title, if the document is created, stored, and assigned in such a manner that:

(1)        A single authoritative copy of the document exists which is unique, identifiable, and, except as otherwise provided in subdivisions (4), (5), and (6) of this subsection, unalterable;

(2)        The authoritative copy identifies the person asserting control as:

a.         The person to whom the document was issued; or

b.         If the authoritative copy indicates that the document has been transferred, the person to whom the document was most recently transferred;

(3)        The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4)        Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5)        Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6)        Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized. (2006‑112, s. 25.)



§ 25-7-201. Person that may issue a warehouse receipt; storage under bond.

PART 2.

WAREHOUSE RECEIPTS: SPECIAL PROVISIONS.

§ 25‑7‑201.  Person that may issue a warehouse receipt; storage under bond.

(a)        A warehouse receipt may be issued by any warehouse.

(b)        If goods, including distilled spirits and agricultural commodities, are stored under a statute requiring a bond against withdrawal or a license for the issuance of receipts in the nature of warehouse receipts, a receipt issued for the goods is deemed to be a warehouse receipt even if issued by a person that is the owner of the goods and is not a warehouse. (1917, c. 37, s. 1; C.S., s. 4041; 1965, c. 700, s. 1; 2006‑112, s. 25.)



§ 25-7-202. Form of warehouse receipt; effect of omission.

§ 25‑7‑202.  Form of warehouse receipt; effect of omission.

(a)        A warehouse receipt need not be in any particular form.

(b)        Unless a warehouse receipt provides for each of the following, the warehouse is liable for damages caused to a person injured by its omission:

(1)        A statement of the location of the warehouse facility where the goods are stored;

(2)        The date of issue of the receipt;

(3)        The unique identification code of the receipt;

(4)        A statement whether the goods received will be delivered to the bearer, to a named person, or to a named person or its order;

(5)        The rate of storage and handling charges, unless goods are stored under a field warehousing arrangement, in which case a statement of that fact is sufficient on a nonnegotiable receipt;

(6)        A description of the goods or the packages containing them;

(7)        The signature of the warehouse or its agent;

(8)        If the receipt is issued for goods that the warehouse owns, either solely, jointly, or in common with others, a statement of the fact of that ownership; and

(9)        A statement of the amount of advances made and of liabilities incurred for which the warehouse claims a lien or security interest, unless the precise amount of advances made or liabilities incurred, at the time of the issue of the receipt, is unknown to the warehouse or to its agent that issued the receipt, in which case a statement of the fact that advances have been made or liabilities incurred and the purpose of the advances or liabilities is sufficient.

(c)        A warehouse may insert in its receipt any terms that are not contrary to this Chapter and do not impair its obligation of delivery under G.S. 25‑7‑403 or its duty of care under G.S. 25‑7‑204. Any contrary provision is ineffective. (Rev., s. 3032; 1917, c. 37, ss. 2, 3; C.S., ss. 4042, 4043; 1965, c. 700, s. 1; 2006‑112, s. 25.)



§ 25-7-203. Liability for nonreceipt or misdescription.

§ 25‑7‑203.  Liability for nonreceipt or misdescription.

A party to or purchaser for value in good faith of a document of title, other than a bill of lading, that relies upon the description of the goods in the document may recover from the issuer damages caused by the nonreceipt or misdescription of the goods, except to the extent that:

(1)        The document conspicuously indicates that the issuer does not know whether all or part of the goods in fact were received or conform to the description, such as a case in which the description is in terms of marks or labels or kind, quantity, or condition, or the receipt or description is qualified by "contents, condition, and quality unknown," "said to contain," or words of similar import, if the indication is true; or

(2)        The party or purchaser otherwise has notice of the nonreceipt or misdescription. (1917, c. 37, s. 20; C.S., s. 4060; 1931, c. 358, s. 1; 1965, c. 700, s. 1; 2006‑112, s. 25.)



§ 25-7-204. Duty of care; contractual limitation of warehouse's liability.

§ 25‑7‑204.  Duty of care; contractual limitation of warehouse's liability.

(a)        A warehouse is liable for damages for loss of or injury to the goods caused by its failure to exercise care with regard to the goods that a reasonably careful person would exercise under similar circumstances. Unless otherwise agreed, the warehouse is not liable for damages that could not have been avoided by the exercise of that care.

(b)        Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage beyond which the warehouse is not liable. Such a limitation is not effective with respect to the warehouse's liability for conversion to its own use. On request of the bailor in a record at the time of signing the storage agreement or within a reasonable time after receipt of the warehouse receipt, the warehouse's liability may be increased on part or all of the goods covered by the storage agreement or the warehouse receipt. In this event, increased rates may be charged based on an increased valuation of the goods.

(c)        Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the bailment may be included in the warehouse receipt or storage agreement.

(d)        This section does not modify or repeal any statute that imposes a higher responsibility upon the warehouse or invalidates a contractual limitation that would be permissible under this Article. (1917, c. 37, s. 21; C.S., s. 4061; 1965, c. 700, s. 1; 2006‑112, s. 25.)



§ 25-7-205. Title under warehouse receipt defeated in certain cases.

§ 25‑7‑205.  Title under warehouse receipt defeated in certain cases.

A buyer in ordinary course of business of fungible goods sold and delivered by a warehouse that is also in the business of buying and selling such goods takes the goods free of any claim under a warehouse receipt even if the receipt is negotiable and has been duly negotiated. (1965, c. 700, s. 1; 2006‑112, s. 25.)



§ 25-7-206. Termination of storage at warehouse's option.

§ 25‑7‑206.  Termination of storage at warehouse's option.

(a)        A warehouse, by giving notice to the person on whose account the goods are held and any other person known to claim an interest in the goods, may require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document of title or, if a period is not fixed, within a stated period not less than 30 days after the warehouse gives notice. If the goods are not removed before the date specified in the notice, the warehouse may sell them pursuant to G.S. 25‑7‑210.

(b)        If a warehouse in good faith believes that goods are about to deteriorate or decline in value to less than the amount of its lien within the time provided in subsection (a) of this section and G.S. 25‑7‑210, the warehouse may specify in the notice given under subsection (a) of this section any reasonable shorter time for removal of the goods and, if the goods are not removed, may sell them at public sale held not less than one week after a single advertisement or posting.

(c)        If, as a result of a quality or condition of the goods of which the warehouse did not have notice at the time of deposit, the goods are a hazard to other property, the warehouse facilities, or other persons, the warehouse may sell the goods at public or private sale without advertisement or posting on reasonable notification to all persons known to claim an interest in the goods. If the warehouse, after a reasonable effort, is unable to sell the goods, it may dispose of them in any lawful manner and does not incur liability by reason of that disposition.

(d)        A warehouse shall deliver the goods to any person entitled to them under this Article upon due demand made at any time before sale or other disposition under this section.

(e)        A warehouse may satisfy its lien from the proceeds of any sale or disposition under this section but shall hold the balance for delivery on the demand of any person to whom the warehouse would have been bound to deliver the goods. (Rev., ss. 3036 to 3040; 1917, c. 37, ss. 33, 34; C.S., ss. 4073, 4074; 1965, c. 700, s. 1; 2006‑112, s. 25.)



§ 25-7-207. Goods must be kept separate; fungible goods.

§ 25‑7‑207.  Goods must be kept separate; fungible goods.

(a)        Unless the warehouse receipt provides otherwise, a warehouse shall keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods. However, different lots of fungible goods may be commingled.

(b)        If different lots of fungible goods are commingled, the goods are owned in common by the persons entitled thereto and the warehouse is severally liable to each owner for that owner's share. If, because of overissue, a mass of fungible goods is insufficient to meet all the receipts the warehouse has issued against it, the persons entitled include all holders to whom overissued receipts have been duly negotiated. (Rev., s. 3034; 1917, c. 37, ss. 22 to 24; C.S., ss. 4062 to 4064; 1965, c. 700, s. 1; 2006‑112, s. 25.)



§ 25-7-208. Altered warehouse receipts.

§ 25‑7‑208.  Altered warehouse receipts.

If a blank in a negotiable tangible warehouse receipt has been filled in without authority, a good‑faith purchaser for value and without notice of the lack of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any tangible or electronic warehouse receipt enforceable against the issuer according to its original tenor. (1917, c. 37, s. 13; C.S., s. 4053; 1965, c. 700, s. 1; 2006‑112, s. 25.)



§ 25-7-209. Lien of warehouse.

§ 25‑7‑209.  Lien of warehouse.

(a)        A warehouse has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in its possession for charges for storage or transportation, including demurrage and terminal charges, insurance, labor, or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for similar charges or expenses in relation to other goods whenever deposited and it is stated in the warehouse receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods, the warehouse also has a lien against the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in its possession for those charges and expenses, whether or not the other goods have been delivered by the warehouse. However, as against a person to which a negotiable warehouse receipt is duly negotiated, a warehouse's lien is limited to charges in an amount or at a rate specified in the warehouse receipt or, if no charges are so specified, to a reasonable charge for storage of the specific goods covered by the receipt subsequent to the date of the receipt.

(b)        A warehouse may also reserve a security interest against the bailor for the maximum amount specified on the receipt for charges other than those specified in subsection (a) of this section, such as for money advanced and interest. The security interest is governed by Article 9 of this Chapter.

(c)        A warehouse's lien for charges and expenses under subsection (a) of this section or a security interest under subsection (b) of this section is also effective against any person that so entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good‑faith purchaser for value would have been valid. However, the lien or security interest is not effective against a person that before issuance of a document of title had a legal interest or a perfected security interest in the goods and that did not:

(1)        Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

a.         Actual or apparent authority to ship, store, or sell;

b.         Power to obtain delivery under G.S. 25‑7‑403; or

c.         Power of disposition under G.S. 25‑2‑403, 25‑2A‑304(2), 25‑2A‑305(2), 25‑9‑320, or 25‑9‑321(c) or other statute or rule of law; or

(2)        Acquiesce in the procurement by the bailor or its nominee of any document.

(d)        A warehouse's lien on household goods for charges and expenses in relation to the goods under subsection (a) of this section is also effective against all persons if the depositor was the legal possessor of the goods at the time of deposit. In this subsection, "household goods" means furniture, furnishings, or personal effects used by the depositor in a dwelling.

(e)        A warehouse loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver. (1917, c. 37, ss. 27 to 31, 41; 1919, c. 65, s. 31; C.S., ss. 313, 4067 to 4071, 4081; 1965, c. 700, s. 1; 1967, c. 562, s. 1; 2000‑169, s. 20; 2006‑112, s. 25.)



§ 25-7-210. Enforcement of warehouse's lien.

§ 25‑7‑210.  Enforcement of warehouse's lien.

(a)        Except as otherwise provided in subsection (b) of this section, a warehouse's lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The warehouse sells in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefore, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b)        A warehouse may enforce its lien on goods, other than goods stored by a merchant in the course of its business, only if the following requirements are satisfied:

(1)        All persons known to claim an interest in the goods must be notified.

(2)        The notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than 10 days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.

(3)        The sale must conform to the terms of the notification.

(4)        The sale must be held at the nearest suitable place to where the goods are held or stored.

(5)        After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for two weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account the goods are being held, and the time and place of the sale. The sale must take place at least 15 days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least 10 days before the sale in not fewer than six conspicuous places in the neighborhood of the proposed sale.

(c)        Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the warehouse subject to the terms of the receipt and this Article.

(d)        A warehouse may buy at any public sale held pursuant to this section.

(e)        A purchaser in good faith of goods sold to enforce a warehouse's lien takes the goods free of any rights of persons against whom the lien was valid, despite the warehouse's noncompliance with this section.

(f)         A warehouse may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to whom the warehouse would have been bound to deliver the goods.

(g)        The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(h)        If a lien is on goods stored by a merchant in the course of its business, the lien may be enforced in accordance with subsection (a) or (b) of this section.

(i)         A warehouse is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion. (Rev., ss. 3036 to 3038, 3041; 1917, c. 37, ss. 32, 33, 35; C.S., ss. 4072, 4073, 4075; 1965, c. 700, s. 1; 2006‑112, s. 25.)



§ 25-7-301. Liability for nonreceipt or misdescription; "said to contain"; "shipper's weight, load, and count"; improper handling.

PART 3.

BILLS OF LADING: SPECIAL PROVISIONS.

§ 25‑7‑301.  Liability for nonreceipt or misdescription; "said to contain"; "shipper's weight, load, and count"; improper handling.

(a)        A consignee of a nonnegotiable bill of lading which has given value in good faith, or a holder to which a negotiable bill has been duly negotiated, relying upon the description of the goods in the bill or upon the date shown in the bill, may recover from the issuer damages caused by the misdating of the bill or the nonreceipt or misdescription of the goods, except to the extent that the bill indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, such as in a case in which the description is in terms of marks or labels or kind, quantity, or condition or the receipt or description is qualified by "contents or condition of contents of packages unknown," "said to contain," "shipper's weight, load, and count," or words of similar import, if that indication is true.

(b)        If goods are loaded by the issuer of a bill of lading:

(1)        The issuer shall count the packages of goods if shipped in packages and ascertain the kind and quantity if shipped in bulk; and

(2)        Words such as "shipper's weight, load, and count," or words of similar import indicating that the description was made by the shipper are ineffective except as to goods concealed in packages.

(c)        If bulk goods are loaded by a shipper that makes available to the issuer of a bill of lading adequate facilities for weighing those goods, the issuer shall ascertain the kind and quantity within a reasonable time after receiving the shipper's request in a record to do so. In that case, "shipper's weight" or words of similar import are ineffective.

(d)        The issuer of a bill of lading, by including in the bill the words "shipper's weight, load, and count," or words of similar import, may indicate that the goods were loaded by the shipper, and, if that statement is true, the issuer is not liable for damages caused by the improper loading. However, omission of such words does not imply liability for damages caused by improper loading.

(e)        A shipper guarantees to an issuer the accuracy at the time of shipment of the description, marks, labels, number, kind, quantity, condition, and weight, as furnished by the shipper, and the shipper shall indemnify the issuer against damage caused by inaccuracies in those particulars. This right of indemnity does not limit the issuer's responsibility or liability under the contract of carriage to any person other than the shipper. (1919, c. 65, ss. 20 to 22; C.S., ss. 302 to 304; 1965, c. 700, s. 1; 1967, c. 24, s. 12; 2006‑112, s. 25.)



§ 25-7-302. Through bills of lading and similar documents of title.

§ 25‑7‑302.  Through bills of lading and similar documents of title.

(a)        The issuer of a through bill of lading, or other document of title embodying an undertaking to be performed in part by a person acting as its agent or by a performing carrier, is liable to any person entitled to recover on the bill or other document for any breach by the other person or the performing carrier of its obligation under the bill or other document. However, to the extent that the bill or other document covers an undertaking to be performed overseas or in territory not contiguous to the continental United States or an undertaking including matters other than transportation, this liability for breach by the other person or the performing carrier may be varied by agreement of the parties.

(b)        If goods covered by a through bill of lading or other document of title embodying an undertaking to be performed in part by a person other than the issuer are received by that person, the person is subject, with respect to its own performance while the goods are in its possession, to the obligation of the issuer. The person's obligation is discharged by delivery of the goods to another person pursuant to the bill or other document and does not include liability for breach by any other person or by the issuer.

(c)        The issuer of a through bill of lading or other document of title described in subsection (a) of this section is entitled to recover from the performing carrier, or other person in possession of the goods when the breach of the obligation under the bill or other document occurred:

(1)        The amount it may be required to pay to any person entitled to recover on the bill or other document for the breach, as may be evidenced by any receipt, judgment, or transcript of judgment; and

(2)        The amount of any expense reasonably incurred by the issuer in defending any action commenced by any person entitled to recover on the bill or other document for the breach. (1965, c. 700, s. 1; 2006‑112, s. 25.)



§ 25-7-303. Diversion; reconsignment; change of instructions.

§ 25‑7‑303.  Diversion; reconsignment; change of instructions.

(a)        Unless the bill of lading otherwise provides, a carrier may deliver the goods to a person or destination other than that stated in the bill or may otherwise dispose of the goods, without liability for misdelivery, on instructions from:

(1)        The holder of a negotiable bill;

(2)        The consignor on a nonnegotiable bill, even if the consignee has given contrary instructions;

(3)        The consignee on a nonnegotiable bill in the absence of contrary instructions from the consignor, if the goods have arrived at the billed destination or if the consignee is in possession of the tangible bill or in control of the electronic bill; or

(4)        The consignee on a nonnegotiable bill, if the consignee is entitled as against the consignor to dispose of the goods.

(b)        Unless instructions described in subsection (a) of this section are included in a negotiable bill of lading, a person to whom the bill is duly negotiated may hold the bailee according to the original terms. (1919, c. 65, ss. 9, 10; C.S., ss. 291, 292; 1965, c. 700, s. 1; 2006‑112, s. 25.)



§ 25-7-304. Tangible bills of lading in a set.

§ 25‑7‑304.  Tangible bills of lading in a set.

(a)        Except as customary in international transportation, a tangible bill of lading may not be issued in a set of parts. The issuer is liable for damages caused by violation of this subsection.

(b)        If a tangible bill of lading is lawfully issued in a set of parts, each of which contains an identification code and is expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitutes one bill.

(c)        If a tangible negotiable bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to which the first due negotiation is made prevails as to both the document of title and the goods even if any later holder may have received the goods from the carrier in good faith and discharged the carrier's obligation by surrendering its part.

(d)        A person that negotiates or transfers a single part of a tangible bill of lading issued in a set is liable to holders of that part as if it were the whole set.

(e)        The bailee shall deliver in accordance with Part 4 of this Article against the first presented part of a tangible bill of lading lawfully issued in a set. Delivery in this manner discharges the bailee's obligation on the whole bill. (1919, c. 65, s. 4; C.S., s. 286; 1965, c. 700, s. 1; 2006‑112, s. 25.)



§ 25-7-305. Destination bills.

§ 25‑7‑305.  Destination bills.

(a)        Instead of issuing a bill of lading to the consignor at the place of shipment, a carrier, at the request of the consignor, may procure the bill to be issued at destination or at any other place designated in the request.

(b)        Upon request of any person entitled as against a carrier to control the goods while in transit and on surrender of possession or control of any outstanding bill of lading or other receipt covering the goods, the issuer, subject to G.S. 25‑7‑105, may procure a substitute bill to be issued at any place designated in the request. (1965, c. 700, s. 1; 2006‑112, s. 25.)



§ 25-7-306. Altered bills of lading.

§ 25‑7‑306.  Altered bills of lading.

An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor. (1919, c. 65, s. 13; C.S., s. 295; 1965, c. 700, s. 1; 2006‑112, s. 25.)



§ 25-7-307. Lien of carrier.

§ 25‑7‑307.  Lien of carrier.

(a)        A carrier has a lien on the goods covered by a bill of lading or on the proceeds thereof in its possession for charges after the date of the carrier's receipt of the goods for storage or transportation, including demurrage and terminal charges, and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. However, against a purchaser for value of a negotiable bill of lading, a carrier's lien is limited to charges stated in the bill or the applicable tariffs or, if no charges are stated, a reasonable charge.

(b)        A lien for charges and expenses under subsection (a) of this section on goods that the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to those charges and expenses. Any other lien under subsection (a) of this section is effective against the consignor and any person that permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked authority.

(c)        A carrier loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver. (1919, c. 65, s. 25; C.S., s. 307; 1965, c. 700, s. 1; 2006‑112, s. 25.)



§ 25-7-308. Enforcement of carrier's lien.

§ 25‑7‑308.  Enforcement of carrier's lien.

(a)        A carrier's lien on goods may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a method different from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The carrier sells goods in a commercially reasonable manner if the carrier sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or otherwise sells in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

(b)        Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but shall be retained by the carrier, subject to the terms of the bill of lading and this Article.

(c)        A carrier may buy at any public sale pursuant to this section.

(d)        A purchaser in good faith of goods sold to enforce a carrier's lien takes the goods free of any rights of persons against which the lien was valid, despite the carrier's noncompliance with this section.

(e)        A carrier may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to whom the carrier would have been bound to deliver the goods.

(f)         The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

(g)        A carrier's lien may be enforced pursuant to either subsection (a) of this section or the procedure set forth in G.S. 25‑7‑210(b).

(h)        A carrier is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion. (1965, c. 700, s. 1; 2006‑112, s. 25.)



§ 25-7-309. Duty of care; contractual limitation of carrier's liability.

§ 25‑7‑309.  Duty of care; contractual limitation of carrier's liability.

(a)        A carrier that issues a bill of lading, whether negotiable or nonnegotiable, shall exercise the degree of care in relation to the goods which a reasonably careful person would exercise under similar circumstances. This subsection does not affect any statute, regulation, or rule of law that imposes liability upon a common carrier for damages not caused by its negligence.

(b)        Damages may be limited by a term in the bill of lading or in a transportation agreement that the carrier's liability may not exceed a value stated in the bill or transportation agreement if the carrier's rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and the consignor is advised of the opportunity. However, such a limitation is not effective with respect to the carrier's liability for conversion to its own use.

(c)        Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in a bill of lading or a transportation agreement. (1965, c. 700, s. 1; 2006‑112, s. 25.)



§ 25-7-401. Irregularities in issue of receipt or bill or conduct of issuer.

PART 4.

WAREHOUSE RECEIPTS AND BILLS OF LADING: GENERAL OBLIGATIONS.

§ 25‑7‑401.  Irregularities in issue of receipt or bill or conduct of issuer.

The obligations imposed by this Article on an issuer apply to a document of title even if:

(1)        The document does not comply with the requirements of this Article or of any other statute, rule, or regulation regarding its issuance, form, or content;

(2)        The issuer violated laws regulating the conduct of its business;

(3)        The goods covered by the document were owned by the bailee when the document was issued; or

(4)        The person issuing the document is not a warehouse but the document purports to be a warehouse receipt. (1917, c. 37, s. 20; 1919, c. 65, ss. 21, 22; C.S., ss. 303, 304, 4060; 1931, c. 358, s. 1; 1965, c. 700, s. 1; 2006‑112, s. 25.)



§ 25-7-402. Duplicate document of title; overissue.

§ 25‑7‑402.  Duplicate document of title; overissue.

A duplicate or any other document of title purporting to cover goods already represented by an outstanding document of the same issuer does not confer any right in the goods, except as provided in the case of tangible bills of lading in a set of parts, overissue of documents for fungible goods, substitutes for lost, stolen, or destroyed documents, or substitute documents issued pursuant to G.S. 25‑7‑105. The issuer is liable for damages caused by its overissue or failure to identify a duplicate document by a conspicuous notation. (1917, c. 37, s. 6; 1919, c. 65, s. 5; C.S., ss. 287, 4047; 1965, c. 700, s. 1; 2006‑112, s. 25.)



§ 25-7-403. Obligation of bailee to deliver; excuse.

§ 25‑7‑403.  Obligation of bailee to deliver; excuse.

(a)        A bailee shall deliver the goods to a person entitled under a document of title if the person complies with subsections (b) and (c) of this section, unless and to the extent that the bailee establishes any of the following:

(1)        Delivery of the goods to a person whose receipt was rightful as against the claimant;

(2)        Damage to or delay, loss, or destruction of the goods for which the bailee is not liable;

(3)        Previous sale or other disposition of the goods in lawful enforcement of a lien or on a warehouse's lawful termination of storage;

(4)        The exercise by a seller of its right to stop delivery pursuant to G.S. 25‑2‑705 or by a lessor of its right to stop delivery pursuant to G.S. 25‑2A‑526;

(5)        A diversion, reconsignment, or other disposition pursuant to G.S. 25‑7‑303;

(6)        Release, satisfaction, or any other personal defense against the claimant; or

(7)        Any other lawful excuse.

(b)        A person claiming goods covered by a document of title shall satisfy the bailee's lien if the bailee so requests or if the bailee is prohibited by law from delivering the goods until the charges are paid.

(c)        Unless a person claiming the goods is a person against whom the document of title does not confer a right under G.S. 25‑7‑503(a):

(1)        The person claiming under a document shall surrender possession or control of any outstanding negotiable document covering the goods for cancellation or indication of partial deliveries; and

(2)        The bailee shall cancel the document or conspicuously indicate in the document the partial delivery or the bailee is liable to any person to whom the document is duly negotiated. (1917, c. 37, ss. 8, 9, 11, 12, 36; 1919, c. 65, ss. 8, 9, 11, 12, 26; C.S., ss. 290, 291, 293, 294, 308, 4048, 4049, 4051, 4052, 4076; 1965, c. 700, s. 1; 2006‑112, s. 25.)



§ 25-7-404. No liability for good-faith delivery pursuant to document of title.

§ 25‑7‑404.  No liability for good‑faith delivery pursuant to document of title.

A bailee that in good faith has received goods and delivered or otherwise disposed of the goods according to the terms of a document of title or pursuant to this Article is not liable for the goods even if:

(1)        The person from whom the bailee received the goods did not have authority to procure the document or to dispose of the goods; or

(2)        The person to whom the bailee delivered the goods did not have authority to receive the goods. (1917, c. 37, s. 10; 1919, c. 65, s. 10; C.S., ss. 292, 4050; 1965, c. 700, s. 1; 2006‑112, s. 25.)



§ 25-7-501. Form of negotiation and requirements of due negotiation.

PART 5.

WAREHOUSE RECEIPTS AND BILLS OF LADING: NEGOTIATION AND TRANSFER.

§ 25‑7‑501.  Form of negotiation and requirements of due negotiation.

(a)        The following rules apply to a negotiable tangible document of title:

(1)        If the document's original terms run to the order of a named person, the document is negotiated by the named person's indorsement and delivery. After the named person's indorsement in blank or to bearer, any person may negotiate the document by delivery alone.

(2)        If the document's original terms run to bearer, it is negotiated by delivery alone.

(3)        If the document's original terms run to the order of a named person and it is delivered to the named person, the effect is the same as if the document had been negotiated.

(4)        Negotiation of the document after it has been indorsed to a named person requires indorsement by the named person and delivery.

(5)        A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves receiving the document in settlement or payment of a monetary obligation.

(b)        The following rules apply to a negotiable electronic document of title:

(1)        If the document's original terms run to the order of a named person or to bearer, the document is negotiated by delivery of the document to another person. Indorsement by the named person is not required to negotiate the document.

(2)        If the document's original terms run to the order of a named person and the named person has control of the document, the effect is the same as if the document had been negotiated.

(3)        A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves taking delivery of the document in settlement or payment of a monetary obligation.

(c)        Indorsement of a nonnegotiable document of title neither makes it negotiable nor adds to the transferee's rights.

(d)        The naming in a negotiable bill of lading of a person to be notified of the arrival of the goods does not limit the negotiability of the bill or constitute notice to a purchaser of the bill of any interest of that person in the goods. (1917, c. 37, ss. 37 to 40, 47; 1919, c. 65, ss. 3, 7, 27 to 30, 37; C.S., ss. 285, 289, 309 to 312, 319, 4077 to 4080, 4087; 1931, c. 358, ss. 2, 3; 1965, c. 700, s. 1; 2006‑112, s. 25.)



§ 25-7-502. Rights acquired by due negotiation.

§ 25‑7‑502.  Rights acquired by due negotiation.

(a)        Subject to G.S. 25‑7‑205 and G.S. 25‑7‑503, a holder to which a negotiable document of title has been duly negotiated acquires thereby:

(1)        Title to the document;

(2)        Title to the goods;

(3)        All rights accruing under the law of agency or estoppel, including rights to goods delivered to the bailee after the document was issued; and

(4)        The direct obligation of the issuer to hold or deliver the goods according to the terms of the document free of any defense or claim by the issuer except those arising under the terms of the document or under this Article, but in the case of a delivery order, the bailee's obligation accrues only upon the bailee's acceptance of the delivery order, and the obligation acquired by the holder is that the issuer and any indorser will procure the acceptance of the bailee.

(b)        Subject to G.S. 25‑7‑503, title and rights acquired by due negotiation are not defeated by any stoppage of the goods represented by the document of title or by surrender of the goods by the bailee and are not impaired even if:

(1)        The due negotiation or any prior due negotiation constituted a breach of duty;

(2)        Any person has been deprived of possession of a negotiable tangible document or control of a negotiable electronic document by misrepresentation, fraud, accident, mistake, duress, loss, theft, or conversion; or

(3)        A previous sale or other transfer of the goods or document has been made to a third person. (1917, c. 37, ss. 41, 47 to 49; 1919, c. 65, ss. 31, 37 to 39; C.S., ss. 313, 319 to 321, 4081, 4087 to 4089; 1931, c. 358, s. 3; 1965, c. 700, s. 1; 1998‑217, s. 4(b); 2006‑112, s. 25.)



§ 25-7-503. Document of title to goods defeated in certain cases.

§ 25‑7‑503.  Document of title to goods defeated in certain cases.

(a)        A document of title confers no right in goods against a person that before issuance of the document had a legal interest or a perfected security interest in the goods and that did not:

(1)        Deliver or entrust the goods or any document of title covering the goods to the bailor or the bailor's nominee with:

a.         Actual or apparent authority to ship, store, or sell;

b.         Power to obtain delivery under G.S. 25‑7‑403; or

c.         Power of disposition under G.S. 25‑2‑403, 25‑2A‑304(2), 25‑2A‑305(2), 25‑9‑320, or 25‑9‑321(c) or other statute or rule of law; or

(2)        Acquiesce in the procurement by the bailor or its nominee of any document.

(b)        Title to goods based upon an unaccepted delivery order is subject to the rights of any person to whom a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated. That title may be defeated under G.S. 25‑7‑504 to the same extent as the rights of the issuer or a transferee from the issuer.

(c)        Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of any person to which a bill issued by the freight forwarder is duly negotiated. However, delivery by the carrier in accordance with Part 4 of this Article pursuant to its own bill of lading discharges the carrier's obligation to deliver. (1917, c. 37, s. 41; 1919, c. 65, s. 31; C.S., ss. 313, 4081; 1965, c. 700, s. 1; 2000‑169, s. 20; 2006‑112, s. 25.)



§ 25-7-504. Rights acquired in absence of due negotiation; effect of diversion; stoppage of delivery.

§ 25‑7‑504.  Rights acquired in absence of due negotiation; effect of diversion; stoppage of delivery.

(a)        A transferee of a document of title, whether negotiable or nonnegotiable, to which the document has been delivered but not duly negotiated, acquires the title and rights that its transferor had or had actual authority to convey.

(b)        In the case of a transfer of a nonnegotiable document of title, until but not after the bailee receives notice of the transfer, the rights of the transferee may be defeated:

(1)        By those creditors of the transferor which could treat the transfer as void under G.S. 25‑2‑402 or G.S. 25‑2A‑308;

(2)        By a buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of the buyer's rights;

(3)        By a lessee from the transferor in ordinary course of business if the bailee has delivered the goods to the lessee or received notification of the lessee's rights; or

(4)        As against the bailee, by good‑faith dealings of the bailee with the transferor.

(c)        A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading which causes the bailee not to deliver the goods to the consignee defeats the consignee's title to the goods if the goods have been delivered to a buyer in ordinary course of business or a lessee in ordinary course of business and, in any event, defeats the consignee's rights against the bailee.

(d)        Delivery of the goods pursuant to a nonnegotiable document of title may be stopped by a seller under G.S. 25‑2‑705 or a lessor under G.S. 25‑2A‑526, subject to the requirements of due notification in those sections. A bailee that honors the seller's or lessor's instructions is entitled to be indemnified by the seller or lessor against any resulting loss or expense. (1917, c. 37, s. 42; 1919, c. 65, s. 32; c. 290; C.S., ss. 314, 4082; 1965, c. 700, s. 1; 2006‑112, s. 25.)



§ 25-7-505. Indorser not guarantor for other parties.

§ 25‑7‑505.  Indorser not guarantor for other parties.

The indorsement of a tangible document of title issued by a bailee does not make the indorser liable for any default by the bailee or previous indorsers. (1917, c. 37, s. 45; 1919, c. 65, s. 35; C.S., ss. 317, 4085; 1965, c. 700, s. 1; 2006‑112, s. 25.)



§ 25-7-506. Delivery without indorsement; right to compel indorsement.

§ 25‑7‑506.  Delivery without indorsement; right to compel indorsement.

The transferee of a negotiable tangible document of title has a specifically enforceable right to have its transferor supply any necessary indorsement, but the transfer becomes a negotiation only as of the time the indorsement is supplied. (1917, c. 37, s. 43; 1919, c. 65, s. 33; C.S., ss. 315, 4083; 1965, c. 700, s. 1; 2006‑112, s. 25.)



§ 25-7-507. Warranties on negotiation or delivery of document of title.

§ 25‑7‑507.  Warranties on negotiation or delivery of document of title.

If a person negotiates or delivers a document of title for value, otherwise than as a mere intermediary under G.S. 25‑7‑508, unless otherwise agreed, the transferor, in addition to any warranty made in selling or leasing the goods, warrants to its immediate purchaser only that:

(1)        The document is genuine;

(2)        The transferor does not have knowledge of any fact that would impair the document's validity or worth; and

(3)        The negotiation or delivery is rightful and fully effective with respect to the title to the document and the goods it represents. (1917, c. 37, s. 44; 1919, c. 65, s. 34; C.S., ss. 316, 4084; 1965, c. 700, s. 1; 1998‑217, s. 4(c); 2006‑112, s. 25.)



§ 25-7-508. Warranties of collecting bank as to documents of title.

§ 25‑7‑508.  Warranties of collecting bank as to documents of title.

A collecting bank or other intermediary known to be entrusted with documents of title on behalf of another or with collection of a draft or other claim against delivery of documents warrants by the delivery of the documents only its own good faith and authority even if the collecting bank or other intermediary has purchased or made advances against the claim or draft to be collected. (1917, c. 37, s. 46; 1919, c. 65, s. 36; C.S., ss. 318, 4086; 1965, c. 700, s. 1; 2006‑112, s. 25.)



§ 25-7-509. Adequate compliance with commercial contract.

§ 25‑7‑509.  Adequate compliance with commercial contract.

Whether a document of title is adequate to fulfill the obligations of a contract for sale, a contract for lease, or the conditions of a letter of credit is determined by Article 2, 2A, or 5 of this Chapter. (1965, c. 700, s. 1; 2006‑112, s. 25.)



§ 25-7-601. Lost, stolen, or destroyed documents of title.

PART 6.

WAREHOUSE RECEIPTS AND BILLS OF LADING: MISCELLANEOUS PROVISIONS.

§ 25‑7‑601.  Lost, stolen, or destroyed documents of title.

(a)        If a document of title is lost, stolen, or destroyed, a court may order delivery of the goods or issuance of a substitute document, and the bailee may without liability to any person comply with the order. If the document was negotiable, a court may not order delivery of the goods or issuance of a substitute document without the claimant's posting security unless it finds that any person that may suffer loss as a result of nonsurrender of possession or control of the document is adequately protected against the loss. If the document was nonnegotiable, the court may require security. The court may also order payment of the bailee's reasonable costs and attorneys' fees in any action under this subsection.

(b)        A bailee that, without a court order, delivers goods to a person claiming under a missing negotiable document of title is liable to any person injured thereby. If the delivery is not in good faith, the bailee is liable for conversion. Delivery in good faith is not conversion if the claimant posts security with the bailee in an amount at least double the value of the goods at the time of posting to indemnify any person injured by the delivery that files a notice of claim within one year after the delivery. (1917, c. 37, ss. 11, 14; 1919, c. 65, ss. 11, 14; C.S., ss. 293, 296, 4051, 4054; 1965, c. 700, s. 1; 2006‑112, s. 25.)



§ 25-7-602. Judicial process against goods covered by negotiable document of title.

§ 25‑7‑602.  Judicial process against goods covered by negotiable document of title.

Unless a document of title was originally issued upon delivery of the goods by a person that did not have power to dispose of them, a lien does not attach by virtue of any judicial process to goods in the possession of a bailee for which a negotiable document of title is outstanding unless possession or control of the document is first surrendered to the bailee or the document's negotiation is enjoined. The bailee may not be compelled to deliver the goods pursuant to process until possession or control of the document is surrendered to the bailee or to the court. A purchaser of the document for value without notice of the process or injunction takes free of the lien imposed by judicial process. (1917, c. 37, s. 25; 1919, c. 65, s. 23; C.S., ss. 305, 4065; 1965, c. 700, s. 1; 2006‑112, s. 25.)



§ 25-7-603. Conflicting claims; interpleader.

§ 25‑7‑603.  Conflicting claims; interpleader.

If more than one person claims title to or possession of the goods, the bailee is excused from delivery until the bailee has a reasonable time to ascertain the validity of the adverse claims or to commence an action for interpleader. The bailee may assert an interpleader either in defending an action for nondelivery of the goods or by original action. (1917, c. 37, ss. 17, 18; 1919, c. 65, ss. 17, 18; C.S., ss. 299, 300, 4057, 4058; 1965, c. 700, s. 1; 2006‑112, s. 25.)



§ 25-8-101. Short title.

Article 8.

Investment Securities.

(Revised)

Part 1.

Short Title and General Matters.

§ 25‑8‑101.  Short title.

This Article may be cited as Uniform Commercial Code  Investment Securities. (1965, c. 700, s. 1; 1997‑181, s. 1.)



§ 25-8-102. Definitions.

§ 25‑8‑102.  Definitions.

(a)        In this Article:

(1)        "Adverse claim" means a claim that a claimant has a property interest in a financial asset and that it is a violation of the rights of the claimant for another person to hold, transfer, or deal with the financial asset.

(2)        "Bearer form", as applied to a certificated security, means a form in which the security is payable to the bearer of the security certificate according to its terms but not by reason of an indorsement.

(3)        "Broker" means a person defined as a broker or dealer under the federal securities laws, but without excluding a bank acting in that capacity.

(4)        "Certificated security" means a security that is represented by a certificate.

(5)        "Clearing corporation" means:

(i)         A person that is registered as a "clearing agency" under the federal securities laws;

(ii)        A federal reserve bank; or

(iii)       Any other person that provides clearance or settlement services with respect to financial assets that would require it to register as a clearing agency under the federal securities laws but for an exclusion or exemption from the registration requirement, if its activities as a clearing corporation, including promulgation of rules, are subject to regulation by a federal or state governmental authority.

(6)        "Communicate" means to:

(i)         Send a signed writing; or

(ii)        Transmit information by any mechanism agreed upon by the persons transmitting and receiving the information.

(7)        "Entitlement holder" means a person identified in the records of a securities intermediary as the person having a security entitlement against the securities intermediary. If a person acquires a security entitlement by virtue of G.S. 25‑8‑501(b)(2)or (3), that person is the entitlement holder.

(8)        "Entitlement order" means a notification communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement.

(9)        "Financial asset", except as otherwise provided in G.S. 25‑8‑103, means:

(i)         A security;

(ii)        An obligation of a person or a share, participation, or other interest in a person or in property or an enterprise of a person, which is, or is of a type, dealt in or traded on financial markets, or which is recognized in any area in which it is issued or dealt in as a medium for investment; or

(iii)       Any property that is held by a securities intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under this Article.

As context requires, the term means either the interest itself or the means by which a person's claim to it is evidenced, including a certificated or uncertificated security, a security certificate, or a security entitlement.

(10)      Repealed by Session Laws 2006‑112, s. 20, effective October 1, 2006.

(11)      "Indorsement" means a signature that alone or accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of assigning, transferring, or redeeming the security or granting a power to assign, transfer, or redeem it.

(12)      "Instruction" means a notification communicated to the issuer of an uncertificated security which directs that the transfer of the security be registered or that the security be redeemed.

(13)      "Registered form", as applied to a certificated security, means a form in which:

(i)         The security certificate specifies a person entitled to the security; and

(ii)        A transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer, or the security certificate so states.

(14)      "Securities intermediary" means:

(i)         A clearing corporation; or

(ii)        A person, including a bank or broker, that in the ordinary course of its business maintains securities accounts for others and is acting in that capacity.

(15)      "Security", except as otherwise provided in G.S. 25‑8‑103, means an obligation of an issuer or a share, participation, or other interest in an issuer or in property or an enterprise of an issuer:

(i)         Which is represented by a security certificate in bearer or registered form, or the transfer of which may be registered upon books maintained for that purpose by or on behalf of the issuer;

(ii)        Which is one of a class or series or by its terms is divisible into a class or series of shares, participations, interests, or obligations; and

(iii)       Which:

(A)       Is, or is of a type, dealt in or traded on securities exchanges or securities markets; or

(B)       Is a medium for investment and by its terms expressly provides that it is a security governed by this Article.

(16)      "Security certificate" means a certificate representing a security.

(17)      "Security entitlement" means the rights and property interest of an entitlement holder with respect to a financial asset specified in Part 5 of this Article.

(18)      "Uncertificated security" means a security that is not represented by a certificate.

(b)        Other definitions applying to this Article and the sections in which they appear are:

"Appropriate person"                                   G.S. 25‑8‑107.

"Control"                                                      G.S. 25‑8‑106.

"Delivery"                                                     G.S. 25‑8‑301.

"Investment company security"                      G.S. 25‑8‑103.

"Issuer"                                                        G.S. 25‑8‑201.

"Overissue"                                                  G.S. 25‑8‑210.

"Protected purchaser"                                   G.S. 25‑8‑303.

"Securities account"                                      G.S. 25‑8‑501.

(c)        In addition, Article 1 of this Chapter contains general definitions and principles of construction and interpretation applicable throughout this Article.

(d)        The characterization of a person, business, or transaction for purposes of this Article does not determine the characterization of the person, business, or transaction for purposes of any other law, regulation, or rule. (1965, c. 700, s. 1; 1973, c. 497, s. 3; 1989, c. 588, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 9(a); 1997‑181, s. 1; 2006‑112, s. 20.)



§ 25-8-103. Rules for determining whether certain obligations and interests are securities or financial assets.

§ 25‑8‑103.  Rules for determining whether certain obligations and interests are securities or financial assets.

(a)        A share or similar equity interest issued by a corporation, business trust, joint stock company, or similar entity is a security.

(b)        An "investment company security" is a security. "Investment company security" means a share or similar equity interest issued by an entity that is registered as an investment company under the federal investment company laws, an interest in a unit investment trust that is so registered, or a face‑amount certificate issued by a face‑amount certificate company that is so registered. Investment company security does not include an insurance policy or endowment policy or annuity contract issued by an insurance company.

(c)        An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by this Article, or it is an investment company security. However, an interest in a partnership or limited liability company is a financial asset if it is held in a securities account.

(d)        A writing that is a security certificate is governed by this Article and not by Article 3 of this Chapter, even though it also meets the requirements of that Article. However, a negotiable instrument governed by Article 3 is a financial asset if it is held in a securities account.

(e)        An option or similar obligation issued by a clearing corporation to its participants is not a security, but is a financial asset.

(f)         A commodity contract, as defined in G.S. 25‑9‑102(a)(15), is not a security or financial asset.

(g)        A document of title is not a financial asset unless G.S. 25‑8‑102(a)(9)(iii) applies. (1941, c. 353, s. 15; G.S., s. 55‑95; 1955, c. 1371, s. 2; 1965, c. 700, s. 1; 1989, c. 588, s. 1; 1997‑181, s. 1; 1998‑217, s. 5; 2000‑169, s. 21; 2006‑112, s. 43.)



§ 25-8-104. Acquisition of security or financial asset or interest therein.

§ 25‑8‑104.  Acquisition of security or financial asset or interest therein.

(a)        A person acquires a security or an interest therein, under this Article, if:

(1)        The person is a purchaser to whom a security is delivered pursuant to G.S. 25‑8‑301; or

(2)        The person acquires a security entitlement to the security pursuant to G.S. 25‑8‑501.

(b)        A person acquires a financial asset, other than a security, or an interest therein, under this Article, if the person acquires a security entitlement to the financial asset.

(c)        A person who acquires a security entitlement to a security or other financial asset has the rights specified in Part 5 of this Article, but is a purchaser of any security, security entitlement, or other financial asset held by the securities intermediary only to the extent provided in G.S. 25‑8‑503.

(d)        Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule, or agreement to transfer, deliver, present, surrender, exchange, or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset pursuant to subsection (a) or (b) of this section. (1965, c. 700, s. 1; 1989, c. 588, s. 1; 1997‑181, s. 1.)



§ 25-8-105. Notice of adverse claim.

§ 25‑8‑105.  Notice of adverse claim.

(a)        A person has notice of an adverse claim if:

(1)        The person knows of the adverse claim;

(2)        The person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or

(3)        The person has a duty, imposed by statute or regulation, to investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim.

(b)        Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.

(c)        An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:

(1)        One year after a date set for presentment or surrender for redemption or exchange; or

(2)        Six months after a date set for payment of money against presentation or surrender of the certificate if money was available for payment on that date.

(d)        A purchaser of a certificated security has notice of an adverse claim if the security certificate:

(1)        Whether in bearer or registered form, has been indorsed "for collection" or "for surrender" or for some other purpose not involving transfer; or

(2)        Is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate is not such a statement.

(e)        Filing of a financing statement under Article 9 of this Chapter is not notice of an adverse claim to a financial asset. (1965, c. 700; s. 1; 1989, c. 588, s. 1; 1997‑181, s. 1.)



§ 25-8-106. Control.

§ 25‑8‑106.  Control.

(a)        A purchaser has "control" of a certificated security in bearer form if the certificated security is delivered to the purchaser.

(b)        A purchaser has "control" of a certificated security in registered form if the certificated security is delivered to the purchaser, and:

(1)        The certificate is endorsed to the purchaser or in blank by an effective endorsement; or

(2)        The certificate is registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.

(c)        A purchaser has "control" of an uncertificated security if:

(1)        The uncertificated security is delivered to the purchaser; or

(2)        The issuer has agreed that it will comply with instructions originated by the purchaser without further consent by the registered owner.

(d)        A purchaser has "control" of a security entitlement if:

(1)        The purchaser becomes the entitlement holder;

(2)        The securities intermediary has agreed that it will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder; or

(3)        Another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that it has control on behalf of the purchaser.

(e)        If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder's own securities intermediary, the securities intermediary has control.

(f)         A purchaser who has satisfied the requirements of subsection (c) or (d) of this section has control, even if the registered owner in the case of subsection (c) of this section or the entitlement holder in the case of subsection (d) of this section retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary, or otherwise to deal with the uncertificated security or security entitlement.

(g)        An issuer or a securities intermediary may not enter into an agreement of the kind described in subdivision (c)(2) or (d)(2) of this section without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder. (1965, c. 700, s. 1; 1989, c. 588, s. 1; 1997‑181, s. 1; 2000‑169, s. 22.)



§ 25-8-107. Whether indorsement, instruction, or entitlement order is effective.

§ 25‑8‑107.  Whether indorsement, instruction, or entitlement order is effective.

(a)        "Appropriate person" means:

(1)        With respect to an indorsement, the person specified by a security certificate or by an effective special indorsement to be entitled to the security;

(2)        With respect to an instruction, the registered owner of an uncertificated security;

(3)        With respect to an entitlement order, the entitlement holder;

(4)        If the person designated in subdivision (1), (2), or (3) of this subsection is deceased, the designated person's successor taking under other law or the designated person's personal representative acting for the estate of the decedent; or

(5)        If the person designated in subdivision (1), (2), or (3) of this subsection lacks capacity, the designated person's guardian, conservator, or other similar representative who has power under other law to transfer the security or financial asset.

(b)        An indorsement, instruction, or entitlement order is effective if:

(1)        It is made by the appropriate person;

(2)        It is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under G.S. 25‑8‑106(c)(2) or (d)(2); or

(3)        The appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

(c)        An indorsement, instruction, or entitlement order made by a representative is effective even if:

(1)        The representative has failed to comply with a controlling instrument or with the law of the state having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or

(2)        The representative's action in making the indorsement, instruction, or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

(d)        If a security is registered in the name of or specially indorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an indorsement, instruction, or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

(e)        Effectiveness of an indorsement, instruction, or entitlement order is determined as of the date the indorsement, instruction, or entitlement order is made, and an indorsement, instruction, or entitlement order does not become ineffective by reason of any later change of circumstances. (1965, c. 700, s. 1; 1989, c. 588, s. 1; 1997‑181, s. 1.)



§ 25-8-108. Warranties in direct holding.

§ 25‑8‑108.  Warranties in direct holding.

(a)        A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an indorser, if the transfer is by indorsement, warrants to any subsequent purchaser, that:

(1)        The certificate is genuine and has not been materially altered;

(2)        The transferor or indorser does not know of any fact that might impair the validity of the security;

(3)        There is no adverse claim to the security;

(4)        The transfer does not violate any restriction on transfer;

(5)        If the transfer is by indorsement, the indorsement is made by an appropriate person, or if the indorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(6)        The transfer is otherwise effective and rightful.

(b)        A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

(1)        The instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

(2)        The security is valid;

(3)        There is no adverse claim to the security; and

(4)        At the time the instruction is presented to the issuer:

(i)         The purchaser will be entitled to the registration of transfer;

(ii)        The transfer will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction;

(iii)       The transfer will not violate any restriction on transfer; and

(iv)       The requested transfer will otherwise be effective and rightful.

(c)        A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

(1)        The uncertificated security is valid;

(2)        There is no adverse claim to the security;

(3)        The transfer does not violate any restriction on transfer; and

(4)        The transfer is otherwise effective and rightful.

(d)        A person who indorses a security certificate warrants to the issuer that:

(1)        There is no adverse claim to the security; and

(2)        The indorsement is effective.

(e)        A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

(1)        The instruction is effective; and

(2)        At the time the instruction is presented to the issuer the purchaser will be entitled to the registration of transfer.

(f)         A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment, or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary indorsement.

(g)        If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered, and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

(h)        A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection (g) of this section.

(i)         Except as otherwise provided in subsection (g) of this section, a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections (a) through (f) of this section. A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in subsection (a) or (b) of this section, and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer. (1989, c. 588, s. 1; 1997‑181, s. 1.)



§ 25-8-109. Warranties in indirect holding.

§ 25‑8‑109.  Warranties in indirect holding.

(a)        A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

(1)        The entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(2)        There is no adverse claim to the security entitlement.

(b)        A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in G.S. 25‑8‑108(a) or (b).

(c)        If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in G.S. 25‑8‑108(a) or (b). (1997‑181, s. 1.)



§ 25-8-110. Applicability; choice of law.

§ 25‑8‑110.  Applicability; choice of law.

(a)        The local law of the issuer's jurisdiction, as specified in subsection (d) of this section, governs:

(1)        The validity of a security;

(2)        The rights and duties of the issuer with respect to registration of transfer;

(3)        The effectiveness of registration of transfer by the issuer;

(4)        Whether the issuer owes any duties to an adverse claimant to a security; and

(5)        Whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security.

(b)        The local law of the securities intermediary's jurisdiction, as specified in subsection (e) of this section, governs:

(1)        Acquisition of a security entitlement from the securities intermediary;

(2)        The rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

(3)        Whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

(4)        Whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

(c)        The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

(d)        "Issuer's jurisdiction" means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of that jurisdiction, the law of another jurisdiction specified by the issuer. An issuer organized under the law of this State may specify the law of another jurisdiction as the law governing the matters specified in subdivisions (a)(2) through (5) of this section.

(e)        The following rules determine a "securities intermediary's jurisdiction" for purposes of this section:

(1)        If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of this Part, this Article, or this Chapter, that jurisdiction is the securities intermediary's jurisdiction.

(2)        If subdivision (1) of this subsection does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(3)        If neither subdivision (1) nor subdivision (2) of this section applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(4)        If none of the preceding subdivisions applies, the securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located.

(5)        If none of the preceding subdivisions applies, the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

(f)         A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or other record keeping concerning the account. (1997‑181, s. 1; 2000‑169, s. 23.)



§ 25-8-111. Clearing corporation rules.

§ 25‑8‑111.  Clearing corporation rules.

A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this Article and affects another party who does not consent to the rule. (1997‑181, s. 1.)



§ 25-8-112. Creditor's legal process.

§ 25‑8‑112.  Creditor's legal process.

(a)        The interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy, except as otherwise provided in subsection (d) of this section. However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

(b)        The interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States, except as otherwise provided in subsection (d) of this section.

(c)        The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in subsection (d) of this section.

(d)        The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

(e)        A creditor whose debtor is the owner of a certificated security, uncertificated security, or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security, or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process. (1997‑181, s. 1.)



§ 25-8-113. Statute of frauds inapplicable.

§ 25‑8‑113.  Statute of frauds inapplicable.

A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making. (1997‑181, s. 1.)



§ 25-8-114. Evidentiary rules concerning certificated securities.

§ 25‑8‑114.  Evidentiary rules concerning certificated securities.

The following rules apply in an action on a certificated security against the issuer:

(1)        Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary indorsement is admitted.

(2)        If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

(3)        If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

(4)        If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted. (1997‑181, s. 1.)



§ 25-8-115. Securities intermediary and others not liable to adverse claimant.

§ 25‑8‑115.  Securities intermediary and others not liable to adverse claimant.

A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

(1)        Took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(2)        Acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3)        In the case of a security certificate that has been stolen, acted with notice of the adverse claim. (1997‑181, s. 1.)



§ 25-8-116. Securities intermediary as purchaser for value.

§ 25‑8‑116.  Securities intermediary as purchaser for value.

A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder. (1997‑181, s. 1.)



§ 25-8-201. Issuer.

Part 2.

Issue and Issuer.

§ 25‑8‑201.  Issuer.

(a)        With respect to an obligation on or a defense to a security, an "issuer" includes a person that:

(1)        Places or authorizes the placing of its name on a security certificate, other than as authenticating trustee, registrar, transfer agent, or the like, to evidence a share, participation, or other interest in its property or in an enterprise, or to evidence its duty to perform an obligation represented by the certificate;

(2)        Creates a share, participation, or other interest in its property or in an enterprise, or undertakes an obligation, that is an uncertificated security;

(3)        Directly or indirectly creates a fractional interest in its rights or property, if the fractional interest is represented by a security certificate; or

(4)        Becomes responsible for, or in place of, another person described as an issuer in this section.

(b)        With respect to an obligation on or defense to a security, a guarantor is an issuer to the extent of its guaranty, whether or not its obligation is noted on a security certificate.

(c)        With respect to a registration of a transfer, issuer means a person on whose behalf transfer books are maintained. (1899, c. 733, ss. 29, 60 to 62; Rev., ss. 2177, 2209 to 2211; C.S., ss. 3009, 3041 to 3043; 1965, c. 700, s. 1; 1989, c. 588, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 9(b); 1997‑181, s. 1.)



§ 25-8-202. Issuer's responsibility and defenses; notice of defect or defense.

§ 25‑8‑202.  Issuer's responsibility and defenses; notice of defect or defense.

(a)        Even against a purchaser for value and without notice, the terms of a certificated security include terms stated on the certificate and terms made part of the security by reference on the certificate to another instrument, indenture, or document or to a constitution, statute, ordinance, rule, regulation, order, or the like, to the extent the terms referred to do not conflict with terms stated on the certificate. A reference under this subsection does not of itself charge a purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states that a person accepting it admits notice. The terms of an uncertificated security include those stated in any instrument, indenture, or document or in a constitution, statute, ordinance, rule, regulation, order, or the like, pursuant to which the security is issued.

(b)        The following rules apply if an issuer asserts that a security is not valid:

(1)        A security other than one issued by a government or governmental subdivision, agency, or instrumentality, even though issued with a defect going to its validity, is valid in the hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision. In that case, the security is valid in the hands of a purchaser for value and without notice of the defect, other than one who takes by original issue.

(2)        Subdivision (1) of this subsection applies to an issuer that is a government or governmental subdivision, agency, or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security.

(c)        Except as otherwise provided in G.S. 25‑8‑205, lack of genuineness of a certificated security is a complete defense, even against a purchaser for value and without notice.

(d)        All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the security without notice of the particular defense.

(e)        This section does not affect the right of a party to cancel a contract for a security "when, as and if issued" or "when distributed" in the event of a material change in the character of the security that is the subject of the contract or in the plan or arrangement pursuant to which the security is to be issued or distributed.

(f)         If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert any defense that the issuer could not assert if the entitlement holder held the security directly. (1899, c. 733, ss. 23, 28, 56, 57, 61, 62; Rev., ss. 2171, 2176, 2205, 2206, 2210, 2211; C.S., ss. 3003, 3008, 3037, 3038, 3042, 3043; 1965, c. 700, s. 1; 1989, c. 588, s. 1; 1997‑181, s. 1.)



§ 25-8-203. Staleness as notice of defect or defense.

§ 25‑8‑203.  Staleness as notice of defect or defense.

After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or setting a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in its issue or defense of the issuer, if the act or event:

(1)        Requires the payment of money, the delivery of a certificated security, the registration of transfer of an uncertificated security, or any of them on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange, and the purchaser takes the security more than one year after that date; or

(2)        Is not covered by subdivision (1) of this section and the purchaser takes the security more than two years after the date set for surrender or presentation or the date on which performance became due. (1899, c. 733, ss. 52, 53; Rev., ss. 2201, 2202; C.S., ss. 3033, 3034; 1965, c. 700, s. 1; 1989, c. 588, s. 1; 1997‑181, s. 1.)



§ 25-8-204. Effect of issuer's restriction on transfer.

§ 25‑8‑204.  Effect of issuer's restriction on transfer.

A restriction on transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against a person without knowledge of the restriction unless:

(1)        The security is certificated and the restriction is noted conspicuously on the security certificate; or

(2)        The security is uncertificated and the registered owner has been notified of the restriction. (1941, c. 353, s. 15; G.S., s. 55‑95; 1955, c. 1371, s. 2; 1965, c. 700, s. 1; 1989, c. 588, s. 1; 1997‑181, s. 1.)



§ 25-8-205. Effect of unauthorized signature on security certificate.

§ 25‑8‑205.  Effect of unauthorized signature on security certificate.

An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by:

(1)        An authenticating trustee, registrar, transfer agent, or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or

(2)        An employee of the issuer, or of any of the persons listed in subdivision (1) of this section, entrusted with responsible handling of the security certificate. (1899, c. 733, s. 23; Rev., s. 2171; C.S., s. 3003; 1965, c. 700, s. 1; 1989, c. 588, s. 1; 1997‑181, s. 1.)



§ 25-8-206. Completion of alteration of security certificate.

§ 25‑8‑206.  Completion of alteration of security certificate.

(a)        If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:

(1)        Any person may complete it by filling in the blanks as authorized; and

(2)        Even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.

(b)        A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms. (1899, c. 733, ss. 14, 15, 124; Rev., ss. 2164, 2165, 2274; C.S., ss. 2995, 2996, 3106; 1941, c. 353, s. 16; G.S., s. 55‑96; 1955, c. 1371, s. 2; 1965, c. 700, s. 1; 1989, c. 588, s. 1; 1997‑181, s. 1.)



§ 25-8-207. Rights and duties of issuer with respect to registered owners.

§ 25‑8‑207.  Rights and duties of issuer with respect to registered owners.

(a)        Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications, and otherwise exercise all the rights and powers of an owner.

(b)        This Article does not affect the liability of the registered owner of a security for a call, assessment, or the like. (1941, c. 353, s. 3; G.S., s. 55‑83; 1955, c. 1371, s. 2; 1965, c. 700, s. 1; 1989, c. 588, s. 1; 1997‑181, s. 1.)



§ 25-8-208. Effect of signature of authenticating trustee, registrar, or transfer agent.

§ 25‑8‑208.  Effect of signature of authenticating trustee, registrar, or transfer agent.

(a)        A person signing a security certificate as authenticating trustee, registrar, transfer agent, or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:

(1)        The certificate is genuine;

(2)        The person's own participation in the issue of the security is within the person's capacity and within the scope of the authority received by the person from the issuer; and

(3)        The person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.

(b)        Unless otherwise agreed, a person signing under subsection (a) of this section does not assume responsibility for the validity of the security in other respects. (1965, c. 700, s. 1; 1989, c. 588, s. 1; 1997‑181, s. 1.)



§ 25-8-209. Issuer's lien.

§ 25‑8‑209.  Issuer's lien.

A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate. (1997‑181, s. 1.)



§ 25-8-210. Overissue.

§ 25‑8‑210.  Overissue.

(a)        In this section, "overissue" means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

(b)        Except as otherwise provided in subsections (c) and (d) of this section, the provisions of this Article which validate a security or compel its issue or reissue do not apply to the extent that validation, issue, or reissue would result in overissue.

(c)        If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

(d)        If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand. (1997‑181, s. 1.)



§ 25-8-301. Delivery.

Part 3.

Transfer of Certificated and Uncertificated Securities.

§ 25‑8‑301.  Delivery.

(a)        Delivery of a certificated security to a purchaser occurs when:

(1)        The purchaser acquires possession of the security certificate;

(2)        Another person, other than a securities intermediary, either acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser; or

(3)        A securities intermediary acting on behalf of the purchaser acquires possession of the security certificate, only if the certificate is in registered form and is (i) registered in the name of the purchaser, (ii) payable to the order of the purchaser, or (iii) specially indorsed to the purchaser by an effective indorsement and has not been indorsed to the securities intermediary or in blank.

(b)        Delivery of an uncertificated security to a purchaser occurs when:

(1)        The issuer registers the purchaser as the registered owner, upon original issue or registration of transfer; or

(2)        Another person, other than a securities intermediary, either becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser. (1899, c. 733, ss. 52, 57 to 59; Rev., ss. 2201, 2206 to 2208; C.S., ss. 3033, 3038 to 3040; 1941, c. 353, ss. 6, 7; G.S., ss. 55‑86, 55‑87; 1955, c. 1371, s. 2; 1965, c. 700, s. 1; 1989, c. 588, s. 1; 1997‑181, s. 1; 2000‑169, s. 24.)



§ 25-8-302. Rights of purchaser.

§ 25‑8‑302.  Rights of purchaser.

(a)        Except as otherwise provided in subsections (b) and (c) of this section, a purchaser of a certificated or uncertificated security acquires all rights in the security that the transferor had or had power to transfer.

(b)        A purchaser of a limited interest acquires rights only to the extent of the interest purchased.

(c)        A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser. (1899, c. 733, s. 52; Rev., s. 2201; C.S., s. 3033; 1965, c. 700, s. 1; 1989, c. 588, s. 1; 1997‑181, s. 1; 2000‑169, s. 25.)



§ 25-8-303. Protected purchaser.

§ 25‑8‑303.  Protected purchaser.

(a)        "Protected purchaser" means a purchaser of a certificated or uncertificated security, or of an interest therein, who:

(1)        Gives value;

(2)        Does not have notice of any adverse claim to the security; and

(3)        Obtains control of the certificated or uncertificated security.

(b)        In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim. (1965, c. 700, s. 1; 1997‑181, s. 1.)



§ 25-8-304. Indorsement.

§ 25‑8‑304.  Indorsement.

(a)        An indorsement may be in blank or special. An indorsement in blank includes an indorsement to bearer. A special indorsement specifies to whom a security is to be transferred or who has power to transfer it. A holder may convert a blank indorsement to a special indorsement.

(b)        An indorsement purporting to be only part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the indorsement.

(c)        An indorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the indorsement is on a separate document, until delivery of both the document and the certificate.

(d)        If a security certificate in registered form has been delivered to a purchaser without a necessary indorsement, the purchaser may become a protected purchaser only when the indorsement is supplied. However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary indorsement supplied.

(e)        An indorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.

(f)         Unless otherwise agreed, a person making an indorsement assumes only the obligations provided in G.S. 25‑8‑108 and not an obligation that the security will be honored by the issuer. (1899, c. 733, ss. 37, 56; Rev., ss. 2186, 2205; C.S., ss. 3018, 3037; 1965, c. 700, s. 1; 1989, c. 588, s. 1; 1997‑181, s. 1.)



§ 25-8-305. Instruction.

§ 25‑8‑305.  Instruction.

(a)        If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.

(b)        Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by G.S. 25‑8‑108 and not an obligation that the security will be honored by the issuer. (1899, c. 733, ss. 52, 53; Rev., ss. 2201, 2202; C.S., ss. 3033, 3034; 1965, c. 700, s. 1; 1989, c. 588, s. 1; 1997‑181, s. 1.)



§ 25-8-306. Effect of guaranteeing signature, indorsement, or instruction.

§ 25‑8‑306.  Effect of guaranteeing signature, indorsement, or instruction.

(a)        A person who guarantees a signature of an indorser of a security certificate warrants that at the time of signing:

(1)        The signature was genuine;

(2)        The signer was an appropriate person to indorse, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person; and

(3)        The signer had legal capacity to sign.

(b)        A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:

(1)        The signature was genuine;

(2)        The signer was an appropriate person to originate the instruction, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and

(3)        The signer had legal capacity to sign.

(c)        A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under subsection (b) of this section and also warrants that at the time the instruction is presented to the issuer:

(1)        The person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and

(2)        The transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction.

(d)        A guarantor under subsections (a) and (b) of this section or a special guarantor under subsection (c) of this section does not otherwise warrant the rightfulness of the transfer.

(e)        A person who guarantees an indorsement of a security certificate makes the warranties of a signature guarantor under subsection (a) of this section and also warrants the rightfulness of the transfer in all respects.

(f)         A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under subsection (c) of this section and also warrants the rightfulness of the transfer in all respects.

(g)        An issuer may not require a special guaranty of signature, a guaranty of indorsement, or a guaranty of instruction as a condition to registration of transfer.

(h)        The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach. An indorser or originator of an instruction whose signature, indorsement, or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor. (1899, c. 733, ss. 65 to 67, 69; Rev., ss. 2214 to 2216, 2218; C.S., ss. 3046 to 3048, 3050; 1941, c. 353, ss. 11, 12; G.S., ss. 55‑91, 55‑92; 1955, c. 1371, s. 2; 1965, c. 700, s. 1; 1989, c. 588, s. 1; 1997‑181, s. 1.)



§ 25-8-307. Purchaser's right to requisites for registration of transfer.

§ 25‑8‑307.  Purchaser's right to requisites for registration of transfer.

Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer. (1899, c. 733, s. 49; Rev., s. 2198; C.S., s. 3030; 1941, c. 353, s. 9; G.S., s. 55‑89; 1955, c. 1371, s. 2; 1965, c. 700, s. 1; 1989, c. 588, s. 1; 1997‑181, s. 1.)



§ 25-8-401. Duty of issuer to register transfer.

Part 4.

Registration.

§ 25‑8‑401.  Duty of issuer to register transfer.

(a)        If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security, the issuer shall register the transfer as requested if:

(1)        Under the terms of the security the person seeking registration of transfer is eligible to have the security registered in its name;

(2)        The indorsement or instruction is made by the appropriate person or by an agent who has actual authority to act on behalf of the appropriate person;

(3)        Reasonable assurance is given that the indorsement or instruction is genuine and authorized (G.S. 25‑8‑402);

(4)        Any applicable law relating to the collection of taxes has been complied with;

(5)        The transfer does not violate any restriction on transfer imposed by the issuer in accordance with G.S. 25‑8‑204;

(6)        A demand that the issuer not register transfer has not become effective under G.S. 25‑8‑403, or the issuer has complied with G.S. 25‑8‑403(b) but no legal process or indemnity bond is obtained as provided in G.S. 25‑8‑403(d); and

(7)        The transfer is in fact rightful or is to a protected purchaser.

(b)        If an issuer is under a duty to register a transfer of a security, the issuer is liable to a person presenting a certificated security or an instruction for registration or to the person's principal for loss resulting from unreasonable delay in registration or failure or refusal to register the transfer. (1965, c. 700, s. 1; 1989, c. 588, s. 1; 1997‑181, s. 1.)



§ 25-8-402. Assurance that indorsement or instruction is effective.

§ 25‑8‑402.  Assurance that indorsement or instruction is effective.

(a)        An issuer may require the following assurance that each necessary indorsement or each instruction is genuine and authorized:

(1)        In all cases, a guaranty of the signature of the person making an indorsement or originating an instruction including, in the case of an instruction, reasonable assurance of identity;

(2)        If the indorsement is made or the instruction is originated by an agent, appropriate assurance of actual authority to sign;

(3)        If the indorsement is made or the instruction is originated by a fiduciary pursuant to G.S. 25‑8‑107(a)(4) or G.S. 25‑8‑107(a)(5), appropriate evidence of appointment or incumbency;

(4)        If there is more than one fiduciary, reasonable assurance that all who are required to sign have done so; and

(5)        If the indorsement is made or the instruction is originated by a person not covered by another provision of this subsection, assurance appropriate to the case corresponding as nearly as may be to the provisions of this subsection.

(b)        An issuer may elect to require reasonable assurance beyond that specified in this section.

(c)        In this section:

(1)        "Guaranty of the signature" means a guaranty signed by or on behalf of a person reasonably believed by the issuer to be responsible. An issuer may adopt standards with respect to responsibility if they are not manifestly unreasonable.

(2)        "Appropriate evidence of appointment or incumbency" means:

(i)         In the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of the court or an officer thereof and dated within 60 days before the date of presentation for transfer; or

(ii)        In any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by an issuer to be responsible or, in the absence of that document or certificate, other evidence the issuer reasonably considers appropriate. (1965, c. 700, s. 1; 1989, c. 588, s. 1; 1997‑181, s. 1.)



§ 25-8-403. Demand that issuer not register transfer.

§ 25‑8‑403.  Demand that issuer not register transfer.

(a)        A person who is an appropriate person to make an indorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand. The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.

(b)        If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to (i) the person who initiated the demand at the address provided in the demand and (ii) the person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer a notification stating that:

(1)        The certificated security has been presented for registration of transfer or the instruction for registration of transfer of the uncertificated security has been received;

(2)        A demand that the issuer not register transfer had previously been received; and

(3)        The issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond.

(c)        The period described in subdivision (b)(3) of this section may not exceed 30 days after the date of communication of the notification. A shorter period may be specified by the issuer if it is not manifestly unreasonable.

(d)        An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of a transfer pursuant to an effective indorsement or instruction if the person who initiated the demand does not, within the time stated in the issuer's communication, either:

(1)        Obtain an appropriate restraining order, injunction, or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer; or

(2)        File with the issuer an indemnity bond, sufficient in the issuer's judgment to protect the issuer and any transfer agent, registrar, or other agent of the issuer involved from any loss it or they may suffer by refusing to register the transfer.

(e)        This section does not relieve an issuer from liability for registering transfer pursuant to an indorsement or instruction that was not effective. (1965, c. 700, s. 1; 1977, c. 814, s. 9; 1989, c. 588, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 9(d); 1997‑181, s. 1.)



§ 25-8-404. Wrongful registration.

§ 25‑8‑404.  Wrongful registration.

(a)        Except as otherwise provided in G.S. 25‑8‑406, an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it, and the transfer was registered:

(1)        Pursuant to an ineffective indorsement or instruction;

(2)        After a demand that the issuer not register transfer became effective under G.S. 25‑8‑403(a) and the issuer did not comply with G.S. 25‑8‑403(b);

(3)        After the issuer had been served with an injunction, restraining order, or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(4)        By an issuer acting in collusion with the wrongdoer.

(b)        An issuer that is liable for wrongful registration of transfer under subsection (a) of this section on demand shall provide the person entitled to the security with a like certificated or uncertificated security, and any payments or distributions that the person did not receive as a result of the wrongful registration. If an overissue would result, the issuer's liability to provide the person with a like security is governed by G.S. 25‑8‑210.

(c)        Except as otherwise provided in subsection (a) of this section or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made pursuant to an effective indorsement or instruction. (1965, c. 700, s. 1; 1989, c. 588, s. 1; 1997‑181, s. 1.)



§ 25-8-405. Replacement of lost, destroyed, or wrongfully taken security certificate.

§ 25‑8‑405.  Replacement of lost, destroyed, or wrongfully taken security certificate.

(a)        If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed, or wrongfully taken, the issuer shall issue a new certificate if the owner:

(1)        So requests before the issuer has notice that the certificate has been acquired by a protected purchaser;

(2)        Files with the issuer a sufficient indemnity bond; and

(3)        Satisfies other reasonable requirements imposed by the issuer.

(b)        If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuer's liability is governed by G.S. 25‑8‑210. In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser. (1941, c. 353, s. 20; G.S., s. 55‑100; 1955, c. 1371, s. 2; 1965, c. 700, s. 1; 1989, c. 588, s. 1; 1997‑181, s. 1.)



§ 25-8-406. Obligation to notify issuer of lost, destroyed, or wrongfully taken security certificate.

§ 25‑8‑406.  Obligation to notify issuer of lost, destroyed, or wrongfully taken security certificate.

If a security certificate has been lost, apparently destroyed, or wrongfully taken, and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under G.S. 25‑8‑404 or a claim to a new security certificate under G.S. 25‑8‑405. (1965, c. 700, s. 1; 1989, c. 588, s. 1; 1997‑181, s. 1.)



§ 25-8-407. Authenticating trustee, transfer agent, and registrar.

§ 25‑8‑407.  Authenticating trustee, transfer agent, and registrar.

A person acting as authenticating trustee, transfer agent, registrar, or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities, or in the cancellation of surrendered security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions. (1989, c. 588, s. 1; 1997‑181, s. 1.)



§ 25-8-501. Securities account; acquisition of security entitlement from securities intermediary.

Part 5.

Security Entitlements.

§ 25‑8‑501.  Securities account; acquisition of security entitlement from securities intermediary.

(a)        "Securities account" means an account to which a financial asset is or may be credited in accordance with an agreement under which the person maintaining the account undertakes to treat the person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset.

(b)        Except as otherwise provided in subsections (d) and (e) of this section, a person acquires a security entitlement if a securities intermediary:

(1)        Indicates by book entry that a financial asset has been credited to the person's securities account;

(2)        Receives a financial asset from the person or acquires a financial asset for the person and, in either case, accepts it for credit to the person's securities account; or

(3)        Becomes obligated under other law, regulation, or rule to credit a financial asset to the person's securities account.

(c)        If a condition of subsection (b) of this section has been met, a person has a security entitlement even though the securities intermediary does not itself hold the financial asset.

(d)        If a securities intermediary holds a financial asset for another person, and the financial asset is registered in the name of, payable to the order of, or specially indorsed to the other person, and has not been indorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.

(e)        Issuance of a security is not establishment of a security entitlement. (1997‑181, s. 1.)



§ 25-8-502. Assertion of adverse claim against entitlement holder.

§ 25‑8‑502.  Assertion of adverse claim against entitlement holder.

An action based on an adverse claim to a financial asset, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who acquires a security entitlement under G.S. 25‑8‑501 for value and without notice of the adverse claim. (1997‑181, s. 1.)



§ 25-8-503. Property interest of entitlement holder in financial asset held by securities intermediary.

§ 25‑8‑503.  Property interest of entitlement holder in financial asset held by securities intermediary.

(a)        To the extent necessary for a securities intermediary to satisfy all security entitlements with respect to a particular financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not property of the securities intermediary, and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in G.S. 25‑8‑511.

(b)        An entitlement holder's property interest with respect to a particular financial asset under subsection (a) of this section is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.

(c)        An entitlement holder's property interest with respect to a particular financial asset under subsection (a) of this section may be enforced against the securities intermediary only by exercise of the entitlement holder's rights under G.S. 25‑8‑505 through G.S. 25‑8‑508.

(d)        An entitlement holder's property interest with respect to a particular financial asset under subsection (a) of this section may be enforced against a purchaser of the financial asset or interest therein only if:

(1)        Insolvency proceedings have been initiated by or against the securities intermediary;

(2)        The securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset;

(3)        The securities intermediary violated its obligations under G.S. 25‑8‑504 by transferring the financial asset or interest therein to the purchaser; and

(4)        The purchaser is not protected under subsection (e) of this section.

The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset, or interest therein, from the purchaser. If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser.

(e)        An action based on the entitlement holder's property interest with respect to a particular financial asset under subsection (a) of this section, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against any purchaser of a financial asset or interest therein who gives value, obtains control, and does not act in collusion with the securities intermediary in violating the securities intermediary's obligations under G.S. 25‑8‑504. (1997‑181, s. 1.)



§ 25-8-504. Duty of securities intermediary to maintain financial asset.

§ 25‑8‑504.  Duty of securities intermediary to maintain financial asset.

(a)        A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor of its entitlement holders with respect to that financial asset. The securities intermediary may maintain those financial assets directly or through one or more other securities intermediaries.

(b)        Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain pursuant to subsection (a) of this section.

(c)        A securities intermediary satisfies the duty in subsection (a) of this section if:

(1)        The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2)        In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.

(d)        This section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements. (1997‑181, s. 1.)



§ 25-8-505. Duty of securities intermediary with respect to payments and distributions.

§ 25‑8‑505.  Duty of securities intermediary with respect to payments and distributions.

(a)        A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset. A securities intermediary satisfies the duty if:

(1)        The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2)        In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.

(b)        A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary. (1997‑181, s. 1.)



§ 25-8-506. Duty of securities intermediary to exercise rights as directed by entitlement holder.

§ 25‑8‑506.  Duty of securities intermediary to exercise rights as directed by entitlement holder.

A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder. A securities intermediary satisfies the duty if:

(1)        The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2)        In the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder. (1997‑181, s. 1.)



§ 25-8-507. Duty of securities intermediary to comply with entitlement order.

§ 25‑8‑507.  Duty of securities intermediary to comply with entitlement order.

(a)        A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized, and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if:

(1)        The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2)        In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

(b)        If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages. (1997‑181, s. 1.)



§ 25-8-508. Duty of securities intermediary to change entitlement holder's position to other form of security holding.

§ 25‑8‑508.  Duty of securities intermediary to change entitlement holder's position to other form of security holding.

A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible, or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if:

(1)        The securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

(2)        In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder. (1997‑181, s. 1.)



§ 25-8-509. Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder.

§ 25‑8‑509.  Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder.

(a)        If the substance of a duty imposed upon a securities intermediary by G.S. 25‑8‑504 through G.S. 25‑8‑508 is the subject of other statute, regulation, or rule, compliance with that statute, regulation, or rule satisfies the duty.

(b)        To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation, or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

(c)        The obligation of a securities intermediary to perform the duties imposed by G.S. 25‑8‑504 through G.S. 25‑8‑508 is subject to:

(1)        Rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

(2)        Rights of the securities intermediary under other law, regulation, rule, or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

(d)        G.S. 25‑8‑504 through G.S. 25‑8‑508 do not require a securities intermediary to take any action that is prohibited by other statute, regulation, or rule. (1997‑181, s. 1.)



§ 25-8-510. Rights of purchaser of security entitlement from entitlement holder.

§ 25‑8‑510.  Rights of purchaser of security entitlement from entitlement holder.

(a)        In a case not covered by the priority rules in Article 9 of this Chapter or the rules stated in subsection (c) of this section, an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim, and obtains control.

(b)        If an adverse claim could not have been asserted against an entitlement holder under G.S. 25‑8‑502, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

(c)        In a case not covered by the priority rules in Article 9 of this Chapter, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in subsection (d) of this section, purchasers who have control rank according to priority in time of:

(1)        The purchaser's becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under G.S. 25‑8‑106(d)(1);

(2)        The securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under G.S. 25‑8‑106(d)(2); or

(3)        If the purchaser obtained control through another person under G.S. 25‑8‑106(d)(3), the time on which priority would be based under this subsection if the other person were the secured party.

(d)        A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary. (1997‑181, s. 1; 2000‑169, s. 26.)



§ 25-8-511. Priority among security interests and entitlement holders.

§ 25‑8‑511.  Priority among security interests and entitlement holders.

(a)        Except as otherwise provided in subsections (b) and (c) of this section, if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

(b)        A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

(c)        If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders. (1997‑181, s. 1.)



§ 25-9-101. Short title.

Article 9.

Secured Transactions.

Part 1.

GENERAL PROVISIONS.

SUBPART 1.  Short Title, Definitions, and General Concepts.

§ 25‑9‑101.  Short title.

This Article may be cited as Uniform Commercial Code‑Secured Transactions. (1965, c. 700, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-102. Definitions and index of definitions.

§ 25‑9‑102.  Definitions and index of definitions.

(a)        Article 9 definitions.  In this Article:

(1)        "Accession" means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost.

(2)        "Account", except as used in "account for", means a right to payment of a monetary obligation, whether or not earned by performance, (i) for property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of, (ii) for services rendered or to be rendered, (iii) for a policy of insurance issued or to be issued, (iv) for a secondary obligation incurred or to be incurred, (v) for energy provided or to be provided, (vi) for the use or hire of a vessel under a charter or other contract, (vii) arising out of the use of a credit or charge card or information contained on or for use with the card, or (viii) as winnings in a lottery or other game of chance operated or sponsored by a state, governmental unit of a state, or person licensed or authorized to operate the game by a state or governmental unit of a state. The term includes health‑care‑insurance receivables. The term does not include (i) rights to payment evidenced by chattel paper or an instrument, (ii) commercial tort claims, (iii) deposit accounts, (iv) investment property, (v) letter‑of‑credit rights or letters of credit, or (vi) rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card.

(3)        "Account debtor" means a person obligated on an account, chattel paper, or general intangible. The term does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.

(4)        "Accounting", except as used in "accounting for", means a record:

a.         Authenticated by a secured party;

b.         Indicating the aggregate unpaid secured obligations as of a date not more than 35 days earlier or 35 days later than the date of the record; and

c.         Identifying the components of the obligations in reasonable detail.

(5)        "Agricultural lien" means an interest, other than a security interest, in farm products:

a.         Which secures payment or performance of an obligation for:

1.         Goods or services furnished in connection with a debtor's farming operation; or

2.         Rent on real property leased by a debtor in connection with its farming operation;

b.         Which is created by statute in favor of a person that:

1.         In the ordinary course of its business furnished goods or services to a debtor in connection with a debtor's farming operation; or

2.         Leased real property to a debtor in connection with the debtor's farming operation; and

c.         Whose effectiveness does not depend on the person's possession of the personal property.

(6)        "As‑extracted collateral" means:

a.         Oil, gas, or other minerals that are subject to a security interest that:

1.         Is created by a debtor having an interest in the minerals before extraction; and

2.         Attaches to the minerals as extracted; or

b.         Accounts arising out of the sale at the wellhead or minehead of oil, gas, or other minerals in which the debtor had an interest before extraction.

(7)        "Authenticate" means:

a.         To sign; or

b.         To execute or otherwise adopt a symbol, or encrypt or similarly process a record in whole or in part, with the present intent of the authenticating person to identify the person and adopt or accept a record.

(8)        "Bank" means an organization that is engaged in the business of banking. The term includes savings banks, savings and loan associations, credit unions, and trust companies.

(9)        "Cash proceeds" means proceeds that are money, checks, deposit accounts, or the like.

(10)      "Certificate of title" means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral.

(11)      "Chattel paper" means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods. In this subdivision, "monetary obligation" means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods. The term does not include (i) charters or other contracts involving the use or hire of a vessel or (ii) records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper.

(12)      "Collateral" means the property subject to a security interest or agricultural lien. The term includes:

a.         Proceeds to which a security interest attaches;

b.         Accounts, chattel paper, payment intangibles, and promissory notes that have been sold; and

c.         Goods that are the subject of a consignment.

(13)      "Commercial tort claim" means a claim arising in tort with respect to which:

a.         The claimant is an organization; or

b.         The claimant is an individual and the claim:

1.         Arose in the course of the claimant's business or profession; and

2.         Does not include damages arising out of personal injury to or the death of an individual.

(14)      "Commodity account" means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.

(15)      "Commodity contract" means a commodity futures contract, an option on a commodity futures contract, a commodity option, or another contract if the contract or option is:

a.         Traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or

b.         Traded on a foreign commodity board of trade, exchange, or market, and is carried on the books of a commodity intermediary for a commodity customer.

(16)      "Commodity customer" means a person for which a commodity intermediary carries a commodity contract on its books.

(17)      "Commodity intermediary" means a person that:

a.         Is registered as a futures commission merchant under federal commodities law; or

b.         In the ordinary course of its business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law.

(18)      "Communicate" means:

a.         To send a written or other tangible record;

b.         To transmit a record by any means agreed upon by the persons sending and receiving the record; or

c.         In the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing‑office rule.

(19)      "Consignee" means a merchant to which goods are delivered in a consignment.

(20)      "Consignment" means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and:

a.         The merchant:

1.         Deals in goods of that kind under a name other than the name of the person making delivery;

2.         Is not an auctioneer; and

3.         Is not generally known by its creditors to be substantially engaged in selling the goods of others;

b.         With respect to each delivery, the aggregate value of the goods is one thousand dollars ($1,000) or more at the time of delivery;

c.         The goods are not consumer goods immediately before delivery; and

d.         The transaction does not create a security interest that secures an obligation.

(21)      "Consignor" means a person that delivers goods to a consignee in a consignment.

(22)      "Consumer debtor" means a debtor in a consumer transaction.

(23)      "Consumer goods" means goods that are used or bought for use primarily for personal, family, or household purposes.

(24)      "Consumer‑goods transaction" means a consumer transaction in which:

a.         An individual incurs an obligation primarily for personal, family, or household purposes; and

b.         A security interest in consumer goods secures the obligation.

(25)      "Consumer obligor" means an obligor who is an individual and who incurred the obligation as part of a transaction entered into primarily for personal, family, or household purposes.

(26)      "Consumer transaction" means a transaction in which (i) an individual incurs an obligation primarily for personal, family, or household purposes, (ii) a security interest secures the obligation, and (iii) the collateral is held or acquired primarily for personal, family, or household purposes. The term includes consumer‑goods transactions.

(27)      "Continuation statement" means an amendment of a financing statement which:

a.         Identifies, by its file number, the initial financing statement to which it relates; and

b.         Indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement.

(28)      "Debtor" means:

a.         A person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor;

b.         A seller of accounts, chattel paper, payment intangibles, or promissory notes; or

c.         A consignee.

(29)      "Deposit account" means a demand, time, savings, passbook, or similar account maintained with a bank. The term does not include investment property or accounts evidenced by an instrument.

(30)      "Document" means a document of title or a receipt of the type described in G.S. 25‑7‑201(b).

(31)      "Electronic chattel paper" means chattel paper evidenced by a record or records consisting of information stored in an electronic medium.

(32)      "Encumbrance" means a right, other than an ownership interest, in real property. The term includes mortgages and other liens on real property.

(33)      "Equipment" means goods other than inventory, farm products, or consumer goods.

(34)      "Farm products" means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and which are:

a.         Crops grown, growing, or to be grown, including:

1.         Crops produced on trees, vines, and bushes; and

2.         Aquatic goods produced in aquacultural operations;

b.         Livestock, born or unborn, including aquatic goods produced in aquacultural operations;

c.         Supplies used or produced in a farming operation; or

d.         Products of crops or livestock in their unmanufactured states.

(35)      "Farming operation" means raising, cultivating, propagating, fattening, grazing, or any other farming, livestock, or aquacultural operation.

(36)      "File number" means the number assigned to an initial financing statement pursuant to G.S. 25‑9‑519(a).

(37)      "Filing office" means an office designated in G.S. 25‑9‑501 as the place to file a financing statement.

(38)      "Filing‑office rule" means a rule adopted pursuant to G.S. 25‑9‑526.

(39)      "Financing statement" means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement.

(40)      "Fixture filing" means the filing of a financing statement covering goods that are or are to become fixtures and satisfying G.S. 25‑9‑502(a) and (b). The term includes the filing of a financing statement covering goods of a transmitting utility which are or are to become fixtures.

(41)      "Fixtures" means goods that have become so related to particular real property that an interest in them arises under real property law.

(42)      "General intangible" means any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter‑of‑credit rights, letters of credit, money, and oil, gas, or other minerals before extraction. The term includes payment intangibles and software.

(43)      Repealed by Session Laws 2006‑112, s. 21, effective October 1, 2006.

(44)      "Goods" means all things that are movable when a security interest attaches. The term includes (i) fixtures, (ii) standing timber that is to be cut and removed under a conveyance or contract for sale, (iii) the unborn young of animals, (iv) crops grown, growing, or to be grown, even if the crops are produced on trees, vines, or bushes, and (v) manufactured homes. The term also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if (i) the program is associated with the goods in such a manner that it customarily is considered part of the goods, or (ii) by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods. The term does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded. The term also does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter‑of‑credit rights, letters of credit, money, or oil, gas, or other minerals before extraction.

(45)      "Governmental unit" means a subdivision, agency, department, county, parish, municipality, or other unit of the government of the United States, a state, or a foreign country. The term includes an organization having a separate corporate existence if the organization (i) is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States, or (ii) was created to facilitate the issuance of notes, bonds, other evidences of indebtedness or payment obligations for borrowed money by, or in conjunction with, installment or lease purchase financings for, this State or any county, municipality, or other agency or political subdivision thereof as evidenced by the documents creating the organization.

(46)      "Health‑care‑insurance receivable" means an interest in or claim under a policy of insurance which is a right to payment of a monetary obligation for health‑care goods or services provided.

(47)      "Instrument" means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease, and is of a type that in ordinary course of business is transferred by delivery with any necessary indorsement or assignment. The term does not include (i) investment property, (ii) letters of credit, or (iii) writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

(48)      "Inventory" means goods, other than farm products, which:

a.         Are leased by a person as lessor;

b.         Are held by a person for sale or lease or to be furnished under a contract of service;

c.         Are furnished by a person under a contract of service; or

d.         Consist of raw materials, work in process, or materials used or consumed in a business.

(49)      "Investment property" means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract, or commodity account.

(50)      "Jurisdiction of organization", with respect to a registered organization, means the jurisdiction under whose law the organization is organized.

(51)      "Letter‑of‑credit right" means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. The term does not include the right of a beneficiary to demand payment or performance under a letter of credit.

(52)      "Lien creditor" means:

a.         A creditor that has acquired a lien on the property involved by attachment, levy, or the like;

b.         An assignee for benefit of creditors from the time of assignment;

c.         A trustee in bankruptcy from the date of the filing of the petition; or

d.         A receiver in equity from the time of appointment.

(53)      "Manufactured home" means a structure, transportable in one or more sections, which, in the traveling mode, is eight body feet or more in width or 40 body feet or more in length, or, when erected on site, is 320 or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air‑conditioning, and electrical systems contained therein. The term includes any structure that meets all of the requirements of this subdivision except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the United States Secretary of Housing and Urban Development and complies with the standards established under Title 42 of the United States Code.

(54)      "Manufactured‑home transaction" means a secured transaction:

a.         That creates a purchase‑money security interest in a manufactured home, other than a manufactured home held as inventory; or

b.         In which a manufactured home, other than a manufactured home held as inventory, is the primary collateral.

(55)      "Mortgage" means a consensual interest in real property, including fixtures, which secures payment or performance of an obligation.

(56)      "New debtor" means a person that becomes bound as debtor under G.S. 25‑9‑203(d) by a security agreement previously entered into by another person.

(57)      "New value" means (i) money, (ii) money's worth in property, services, or new credit, or (iii) release by a transferee of an interest in property previously transferred to the transferee. The term does not include an obligation substituted for another obligation.

(58)      "Noncash proceeds" means proceeds other than cash proceeds.

(59)      "Obligor" means a person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral, (i) owes payment or other performance of the obligation, (ii) has provided property other than the collateral to secure payment or other performance of the obligation, or (iii) is otherwise accountable in whole or in part for payment or other performance of the obligation. The term does not include issuers or nominated persons under a letter of credit.

(60)      "Original debtor", except as used in G.S. 25‑9‑310(c), means a person that, as debtor, entered into a security agreement to which a new debtor has become bound under G.S. 25‑9‑203(d).

(61)      "Payment intangible" means a general intangible under which the account debtor's principal obligation is a monetary obligation.

(62)      "Person related to", with respect to an individual, means:

a.         The spouse of the individual;

b.         A brother, brother‑in‑law, sister, or sister‑in‑law of the individual;

c.         An ancestor or lineal descendant of the individual or the individual's spouse; or

d.         Any other relative, by blood or marriage, of the individual or the individual's spouse who shares the same home with the individual.

(63)      "Person related to", with respect to an organization, means:

a.         A person directly or indirectly controlling, controlled by, or under common control with the organization;

b.         An officer or director of, or a person performing similar functions with respect to, the organization;

c.         An officer or director of, or a person performing similar functions with respect to, a person described in sub‑subdivision a. of this subdivision;

d.         The spouse of an individual described in sub‑subdivision a., b., or c. of this subdivision; or

e.         An individual who is related by blood or marriage to an individual described in sub‑subdivision a., b., c., or d. of this subdivision and shares the same home with the individual.

(64)      "Proceeds", except as used in G.S. 25‑9‑609(b), means the following property:

a.         Whatever is acquired upon the sale, lease, license, exchange, or other disposition of collateral;

b.         Whatever is collected on, or distributed on account of, collateral;

c.         Rights arising out of collateral;

d.         To the extent of the value of collateral, claims arising out of the loss, nonconformity, or interference with the use of, defects or infringement of rights in, or damage to, the collateral; or

e.         To the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral.

(65)      "Production‑money crops" means crops that secure a production‑money obligation incurred with respect to the production of those crops.

(66)      "Production‑money obligation" means an obligation of an obligor incurred for new value given to enable the debtor to produce crops if the value is in fact used for the production of the crops.

(67)      "Production of crops" includes tilling and otherwise preparing land for growing, planting, cultivating, fertilizing, irrigating, harvesting, gathering, and curing crops, and protecting them from damage or disease.

(68)      "Promissory note" means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay, and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.

(69)      "Proposal" means a record authenticated by a secured party which includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to G.S. 25‑9‑620, 25‑9‑621, and 25‑9‑622.

(70)      "Public‑finance transaction" means a secured transaction in connection with which:

a.         Debt securities are issued;

b.         All or a portion of the securities issued have an initial stated maturity of at least 20 years; and

c.         The debtor, obligor, secured party, account debtor or other person obligated on collateral, assignor or assignee of a secured obligation, or assignor or assignee of a security interest is a state or a governmental unit of a state.

(71)      "Pursuant to commitment", with respect to an advance made or other value given by a secured party, means pursuant to the secured party's obligation, whether or not a subsequent event of default or other event not within the secured party's control has relieved or may relieve the secured party from its obligation.

(72)      "Record", except as used in "for record", "of record", "record or legal title", and "record owner", means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(73)      "Registered organization" means an organization organized solely under the law of a single state or the United States and as to which the state or the United States must maintain a public record showing the organization to have been organized.

(74)      "Secondary obligor" means an obligor to the extent that:

a.         The obligor's obligation is secondary; or

b.         The obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor, or property of either.

(75)      "Secured party" means:

a.         A person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;

b.         A person that holds an agricultural lien;

c.         A consignor;

d.         A person to which accounts, chattel paper, payment intangibles, or promissory notes have been sold;

e.         A trustee, indenture trustee, agent, collateral agent, or other representative in whose favor a security interest or agricultural lien is created or provided for; or

f.          A person that holds a security interest arising under G.S. 25‑2‑401, 25‑2‑505, 25‑2‑711(3), 25‑2A‑508(5), 25‑4‑208, or 25‑5‑118.

(76)      "Security agreement" means an agreement that creates or provides for a security interest.

(77)      "Send", in connection with a record or notification, means:

a.         To deposit in the mail, deliver for transmission, or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or

b.         To cause the record or notification to be received within the time that it would have been received if properly sent under sub‑subdivision a. of this subdivision.

(78)      "Software" means a computer program and any supporting information provided in connection with a transaction relating to the program. The term does not include a computer program that is included in the definition of goods.

(79)      "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(80)      "Supporting obligation" means a letter‑of‑credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument, or investment property.

(81)      "Tangible chattel paper" means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium.

(82)      "Termination statement" means an amendment of a financing statement which:

a.         Identifies, by its file number, the initial financing statement to which it relates; and

b.         Indicates either that it is a termination statement or that the identified financing statement is no longer effective.

(83)      "Transmitting utility" means a person primarily engaged in the business of:

a.         Operating a railroad, subway, street railway, or trolley bus;

b.         Transmitting communications electrically, electromagnetically, or by light;

c.         Transmitting goods by pipeline or sewer; or

d.         Transmitting or producing and transmitting electricity, steam, gas, or water.

(b)        Definitions in other articles.  "Control" as provided in G.S. 25‑7‑106 and the following definitions in other Articles of this Chapter apply to this Article:

"Applicant"                                                                                     G.S. 25‑5‑102.

"Beneficiary"                                                                                  G.S. 25‑5‑102.

"Broker"                                                                                        G.S. 25‑8‑102.

"Certificated security"                                                                     G.S. 25‑8‑102.

"Check"                                                                                         G.S. 25‑3‑104.

"Clearing corporation"                                                                    G.S. 25‑8‑102.

"Contract for sale"                                                                          G.S. 25‑2‑106.

"Customer"                                                                                    G.S. 25‑4‑104.

"Entitlement holder"                                                                        G.S. 25‑8‑102.

"Financial asset"                                                                             G.S. 25‑8‑102.

"Holder in due course"                                                                    G.S. 25‑3‑302.

"Issuer" (with respect to a letter of credit

or letter‑of‑credit right)                                                              G.S. 25‑5‑102.

"Issuer" (with respect to a security)                                                 G.S. 25‑8‑201.

"Issuer" (with respect to documents of title)                                     G.S. 25‑7‑102.

"Lease"                                                                                          G.S. 25‑2A‑103.

"Lease agreement"                                                                          G.S. 25‑2A‑103.

"Lease contract"                                                                             G.S. 25‑2A‑103.

"Leasehold interest"                                                                        G.S. 25‑2A‑103.

"Lessee"                                                                                         G.S. 25‑2A‑103.

"Lessee in ordinary course of business"                                           G.S. 25‑2A‑103.

"Lessor"                                                                                         G.S. 25‑2A‑103.

"Lessor's residual interest"                                                              G.S. 25‑2A‑103.

"Letter of credit"                                                                             G.S. 25‑5‑102.

"Merchant"                                                                                     G.S. 25‑2‑104.

"Negotiable instrument"                                                                  G.S. 25‑3‑104.

"Nominated person"                                                                       G.S. 25‑5‑102.

"Note"                                                                                           G.S. 25‑3‑104.

"Proceeds of a letter of credit"                                                        G.S. 25‑5‑114.

"Prove"                                                                                          G.S. 25‑3‑103.

"Sale"                                                                                             G.S. 25‑2‑106.

"Securities account"                                                                        G.S. 25‑8‑501.

"Securities intermediary"                                                                 G.S. 25‑8‑102.

"Security"                                                                                       G.S. 25‑8‑102.

"Security certificate"                                                                       G.S. 25‑8‑102.

"Security entitlement"                                                                      G.S. 25‑8‑102.

"Uncertificated security"                                                                  G.S. 25‑8‑102.

(c)        Article 1 definitions and principles.  Article 1 of this Chapter contains general definitions and principles of construction and interpretation applicable throughout this Article. (1965, c. 700, s. 1; 1967, c. 562, s. 1; 1975, c. 862, s. 7; 1989 (Reg. Sess., 1990), c. 1024, s. 8(g); 1997‑181, s. 3; 1997‑456, s. 4; 1999‑73, s. 6; 2000‑169, s. 1; 2001‑218, s. 1; 2006‑112, ss. 21, 44.)



§ 25-9-103. Purchase-money security interest; application of payments; burden of establishing.

§ 25‑9‑103.  Purchase‑money security interest; application of payments; burden of establishing.

(a)        Definitions.  In this section:

(1)        "Purchase‑money collateral" means goods or software that secures a purchase‑money obligation incurred with respect to that collateral; and

(2)        "Purchase‑money obligation" means an obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used.

(b)        Purchase‑money security interest in goods.  A security interest in goods is a purchase‑money security interest:

(1)        To the extent that the goods are purchase‑money collateral with respect to that security interest;

(2)        If the security interest is in inventory that is or was purchase‑money collateral, also to the extent that the security interest secures a purchase‑money obligation incurred with respect to other inventory in which the secured party holds or held a purchase‑money security interest; and

(3)        Also to the extent that the security interest secures a purchase‑money obligation incurred with respect to software in which the secured party holds or held a purchase‑money security interest.

(c)        Purchase‑money security interest in software.  A security interest in software is a purchase‑money security interest to the extent that the security interest also secures a purchase‑money obligation incurred with respect to goods in which the secured party holds or held a purchase‑money security interest if:

(1)        The debtor acquired its interest in the software in an integrated transaction in which it acquired an interest in the goods; and

(2)        The debtor acquired its interest in the software for the principal purpose of using the software in the goods.

(d)        Consignor's inventory purchase‑money security interest.  The security interest of a consignor in goods that are the subject of a consignment is a purchase‑money security interest in inventory.

(e)        Application of payment in non‑consumer‑goods transaction.  In a transaction other than a consumer‑goods transaction, if the extent to which a security interest is a purchase‑money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

(1)        In accordance with any reasonable method of application to which the parties agree;

(2)        In the absence of the parties' agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or

(3)        In the absence of an agreement to a reasonable method and a timely manifestation of the obligor's intention, in the following order:

a.         To obligations that are not secured; and

b.         If more than one obligation is secured, to obligations secured by purchase‑money security interests in the order in which those obligations were incurred.

(f)         No loss of status of purchase‑money security interest in non‑consumer‑goods transaction.  In a transaction other than a consumer‑goods transaction, a purchase‑money security interest does not lose its status as such, even if:

(1)        The purchase‑money collateral also secures an obligation that is not a purchase‑money obligation;

(2)        Collateral that is not purchase‑money collateral also secures the purchase‑money obligation; or

(3)        The purchase‑money obligation has been renewed, refinanced, consolidated, or restructured.

(g)        Burden of proof in non‑consumer‑goods transaction.  In a transaction other than a consumer‑goods transaction, a secured party claiming a purchase‑money security interest has the burden of establishing the extent to which the security interest is a purchase‑money security interest.

(h)        Non‑consumer‑goods transactions; no inference.  The limitation of the rules in subsections (e), (f), and (g) of this section to transactions other than consumer‑goods transactions is intended to leave to the court the determination of the proper rules in consumer‑goods transactions. The court may not infer from that limitation the nature of the proper rule in consumer‑goods transactions and may continue to apply established approaches. (1965, c. 700, s. 1; 1975, c. 862, s. 7; 1993, c. 370, s. 1; 2000‑169, s. 1.)



§ 25-9-103.1. Production-money crops; production-money obligation; production-money security interest; burden of establishing.

§ 25‑9‑103.1.  Production‑money crops; production‑money obligation; production‑money security interest; burden of establishing.

(a)        Production‑money crops.  A security interest in crops is a production‑money security interest to the extent that the crops are production‑money crops.

(b)        Production‑money obligation.  If the extent to which a security interest is a production‑money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

(1)        In accordance with any reasonable method of application to which the parties agree;

(2)        In the absence of the parties' agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or

(3)        In the absence of an agreement to a reasonable method and a timely manifestation of the obligor's intention, in the following order:

a.         To obligations that are not secured; and

b.         If more than one obligation is secured, to obligations secured by production‑money security interests in the order in which those obligations were incurred.

(c)        Production‑money security interest.  A production‑money security interest does not lose its status as such, even if:

(1)        The production‑money crops also secure an obligation that is not a production‑money obligation;

(2)        Collateral that is not production‑money crops also secures the production‑money obligation; or

(3)        The production‑money obligation has been renewed, refinanced, or restructured.

(d)        Burden of proof.  A secured party claiming a production‑money security interest has the burden of establishing the extent to which the security interest is a production‑money security interest. (1866‑7, c. 1, s. 1; 1872‑3, c. 133, s. 1; Code, s. 1799; 1893, c. 9; Rev., s. 2052; C.S., s. 2480; 1925, c. 302, s. 1; 1927, c. 22; 1935, c. 205; 1945, c. 196, s. 4; 1955, c. 816; 1957, c. 999; 1965, c. 700, s. 1; 1967, c. 24, s. 13; 1975, c. 862, s. 7; 1979, c. 404, s. 2; 1989 (Reg. Sess., 1990), c. 1024, s. 8(o); 1997‑181, ss. 15, 16; 1997‑336, s. 1; 1997‑456, s. 5; 2000‑169, s. 1.)



§ 25-9-104. Control of deposit account.

§ 25‑9‑104.  Control of deposit account.

(a)        Requirements for control.  A secured party has control of a deposit account if:

(1)        The secured party is the bank with which the deposit account is maintained;

(2)        The debtor, secured party, and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the deposit account without further consent by the debtor; or

(3)        The secured party becomes the bank's customer with respect to the deposit account.

(b)        Debtor's right to direct disposition.  A secured party that has satisfied subsection (a) of this section has control, even if the debtor retains the right to direct the disposition of funds from the deposit account. (1965, c. 700, s. 1; 1975, c. 862, s. 7; 1999‑73, s. 5(a), (b); 2000‑169, s. 1.)



§ 25-9-105. Control of electronic chattel paper.

§ 25‑9‑105.  Control of electronic chattel paper.

A secured party has control of electronic chattel paper if the record or records comprising the chattel paper are created, stored, and assigned in such a manner that:

(1)        A single authoritative copy of the record or records exists which is unique, identifiable and, except as otherwise provided in subdivisions (4), (5), and (6) of this section, unalterable;

(2)        The authoritative copy identifies the secured party as the assignee of the record or records;

(3)        The authoritative copy is communicated to and maintained by the secured party or its designated custodian;

(4)        Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the participation of the secured party;

(5)        Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6)        Any revision of the authoritative copy is readily identifiable as an authorized or unauthorized revision. (1965, c. 700, s. 1; 1967, c. 562, s. 1; 1975, c. 862, s. 7; 1989 (Reg. Sess., 1990), c. 1024, s. 8(g); 1997‑181, s. 3; 1997‑456, s. 4; 1999‑73, s. 6; 2000‑169, s. 1.)



§ 25-9-106. Control of investment property.

§ 25‑9‑106.  Control of investment property.

(a)        Control under G.S. 25‑8‑106.  A person has control of a certificated security, uncertificated security, or security entitlement as provided in G.S. 25‑8‑106.

(b)        Control of commodity contract.  A secured party has control of a commodity contract if:

(1)        The secured party is the commodity intermediary with which the commodity contract is carried; or

(2)        The commodity customer, secured party, and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

(c)        Effect of control of securities account or commodity account.  A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account. (1945, c. 196, s. 1; 1957, c. 504; 1965, c. 700, s. 1; 1967, c. 562, s. 1; 1975, c. 862, s. 7; 1997‑181, s. 4; 1999‑73, s. 7; 2000‑169, s. 1.)



§ 25-9-107. Control of letter-of-credit right.

§ 25‑9‑107.  Control of letter‑of‑credit right.

A secured party has control of a letter‑of‑credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under G.S. 25‑5‑114(c) or otherwise applicable law or practice. (1965, c. 700, s. 1; 1975, c. 862, s. 7; 1993, c. 370, s. 1; 2000‑169, s. 1.)



§ 25-9-108. Sufficiency of description.

§ 25‑9‑108.  Sufficiency of description.

(a)        Sufficiency of description.  Except as otherwise provided in subsections (c), (d), and (e) of this section, a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

(b)        Examples of reasonable identification.  Except as otherwise provided in subsection (d) of this section, a description of collateral reasonably identifies the collateral if it identifies the collateral by:

(1)        Specific listing;

(2)        Category;

(3)        Except as otherwise provided in subsection (e) of this section, a type of collateral defined in this Chapter;

(4)        Quantity;

(5)        Computational or allocational formula or procedure; or

(6)        Except as otherwise provided in subsection (c) of this section, any other method, if the identity of the collateral is objectively determinable.

(c)        Supergeneric description not sufficient.  A description of collateral as "all the debtor's assets" or "all the debtor's personal property" or using words of similar import does not reasonably identify the collateral.

(d)        Investment property.  Except as otherwise provided in subsection (e) of this section, a description of a security entitlement, securities account, or commodity account is sufficient if it describes:

(1)        The collateral by those terms or as investment property; or

(2)        The underlying financial asset or commodity contract.

(e)        When description by type insufficient.  A description only by type of collateral defined in this Chapter is an insufficient description of:

(1)        A commercial tort claim; or

(2)        In a consumer transaction, consumer goods, a security entitlement, a securities account, or a commodity account. (1965, c. 700, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-109. Scope.

2. Applicability of Article.

§ 25‑9‑109.  Scope.

(a)        General scope of Article.  Except as otherwise provided in subsections (c) and (d) of this section, this Article applies to:

(1)        A transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;

(2)        An agricultural lien;

(3)        A sale of accounts, chattel paper, payment intangibles, or promissory notes;

(4)        A consignment;

(5)        A security interest arising under G.S. 25‑2‑401, 25‑2‑505, 25‑2‑711(3), or 25‑2A‑508(5), as provided in G.S. 25‑9‑110; and

(6)        A security interest arising under G.S. 25‑4‑208 or G.S. 25‑5‑118.

(b)        Security interest in secured obligation.  The application of this Article to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this Article does not apply.

(c)        Extent to which Article does not apply.  This Article does not apply to the extent that:

(1)        A statute, regulation, or treaty of the United States preempts this Article;

(2)        Repealed by Session Laws 2001‑218, s. 2.

(3)        A statute of another state, a foreign country, or a governmental unit of another state or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority, or enforcement of a security interest created by the state, country, or governmental unit; or

(4)        The rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under G.S. 25‑5‑114.

(d)        Inapplicability of Article.  This Article does not apply to:

(1)        A landlord's lien, other than an agricultural lien;

(2)        A lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but G.S. 25‑9‑333 applies with respect to priority of the lien;

(3)        An assignment of a claim for wages, salary, or other compensation of an employee;

(4)        A sale of accounts, chattel paper, payment intangibles, or promissory notes as part of a sale of the business out of which they arose;

(5)        An assignment of accounts, chattel paper, payment intangibles, or promissory notes which is for the purpose of collection only;

(6)        An assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

(7)        An assignment of a single account, payment intangible, or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

(8)        A transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health‑care provider of a health‑care‑insurance receivable and any subsequent assignment of the right to payment, but G.S. 25‑9‑315 and G.S. 25‑9‑322 apply with respect to proceeds and priorities in proceeds;

(9)        An assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;

(10)      A right of recoupment or setoff, but:

a.         G.S. 25‑9‑340 applies with respect to the effectiveness of rights of recoupment or setoff against deposit accounts; and

b.         G.S. 25‑9‑404 applies with respect to defenses or claims of an account debtor;

(11)      The creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

a.         Liens on real property in G.S. 25‑9‑203 and G.S. 25‑9‑308;

b.         Fixtures in G.S. 25‑9‑334;

c.         Fixture filings in G.S. 25‑9‑501, 25‑9‑502, 25‑9‑512, 25‑9‑516, and 25‑9‑519; and

d.         Security agreements covering personal and real property in G.S. 25‑9‑604;

(12)      An assignment of a claim arising in tort, other than a commercial tort claim, but G.S. 25‑9‑315 and G.S. 25‑9‑322 apply with respect to proceeds and priorities in proceeds;

(13)      An assignment of a deposit account in a consumer transaction, but G.S. 25‑9‑315 and G.S. 25‑9‑322 apply with respect to proceeds and priorities in proceeds; or

(14)      The creation, perfection, priority, or enforcement of any lien on, assignment of, pledge of, or security in, any revenues, rights, funds, or other tangible or intangible assets created, made, or granted by this State or a governmental unit in this State, including the assignment of rights as secured party in security interests granted by any party subject to the provisions of this Article to this State or a governmental unit in this State, to secure, directly or indirectly, any bond, note, other evidence of indebtedness, or other payment obligations for borrowed money issued by, or in connection with, installment or lease purchase financings by, this State or a governmental unit in this State. However, notwithstanding this subdivision, this Article does apply to the creation, perfection, priority, and enforcement of security interests created by this State or a governmental unit in this State in equipment or fixtures. (1965, c. 700, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1; 2001‑218, s. 2.)



§ 25-9-110. Security interests arising under Article 2 or 2A of this Chapter.

§ 25‑9‑110.  Security interests arising under Article 2 or 2A of this Chapter.

A security interest arising under G.S. 25‑2‑401, 25‑2‑505, 25‑2‑711(3), or 25‑2A‑508(5) is subject to this Article. However, until the debtor obtains possession of the goods:

(1)        The security interest is enforceable, even if G.S. 25‑9‑203(b)(3) has not been satisfied;

(2)        Filing is not required to perfect the security interest;

(3)        The rights of the secured party after default by the debtor are governed by Article 2 or 2A of this Chapter; and

(4)        The security interest has priority over a conflicting security interest created by the debtor. (1965, c. 700, s. 1; 1975, c. 862, s. 7; 1993, c. 463, s. 3; 2000‑169, s. 1.)



§ 25-9-111: Deleted or Recodified.

§ 25‑9‑111:  Deleted or Recodified.



§ 25-9-112: Deleted or Recodified.

§ 25‑9‑112:  Deleted or Recodified.



§ 25-9-113: Deleted or Recodified.

§ 25‑9‑113:  Deleted or Recodified.



§ 25-9-114: Deleted or Recodified.

§ 25‑9‑114:  Deleted or Recodified.



§ 25-9-115: Deleted or Recodified.

§ 25‑9‑115:  Deleted or Recodified.



§ 25-9-116: Deleted or Recodified.

§ 25‑9‑116:  Deleted or Recodified.



§ 25-9-201. General effectiveness of security agreement.

Part 2.

EFFECTIVENESS OF SECURITY AGREEMENT; ATTACHMENT OF SECURITY INTEREST; RIGHTS OF PARTIES TO SECURITY AGREEMENT.

SUBPART 1.  Effectiveness and Attachment.

§ 25‑9‑201.  General effectiveness of security agreement.

(a)        General effectiveness.  Except as otherwise provided in this Chapter, a security agreement is effective according to its terms between the parties, against purchasers of the collateral, and against creditors.

(b)        Applicable consumer laws and other law.  A transaction subject to this Article is subject to any applicable rule of law which establishes a different rule for consumers, to any other statute, rule, or regulation of this State that regulates the rates, charges, agreements, and practices for loans, credit sales, or other extensions of credit, and to any consumer‑protection statute, rule, or regulation of this State, including Chapter 24 of the General Statutes, the Retail Installment Sales Act (Chapter 25A of the General Statutes), the North Carolina Consumer Finance Act (Article 15 of Chapter 53 of the General Statutes), and the Pawnbrokers Modernization Act of 1989 (Chapter 91A of the General Statutes).

(c)        Other applicable law controls.  In case of conflict between this Article and a rule of law, statute, or regulation described in subsection (b) of this section, the rule of law, statute, or regulation controls. Failure to comply with a statute or regulation described in subsection (b) of this section has only the effect the statute or regulation specifies.

(d)        Further deference to other applicable law.  This Article does not:

(1)        Validate any rate, charge, agreement, or practice that violates a rule of law, statute, or regulation described in subsection (b) of this section; or

(2)        Extend the application of the rule of law, statute, or regulation to a transaction not otherwise subject to it. (1961, c. 574; 1965, c. 700, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-202. Title to collateral immaterial.

§ 25‑9‑202.  Title to collateral immaterial.

Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles, or promissory notes, the provisions of this Article with regard to rights and obligations apply whether title to collateral is in the secured party or the debtor. (1965, c. 700, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-203. Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites.

§ 25‑9‑203.  Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites.

(a)        Attachment.  A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral, unless an agreement expressly postpones the time of attachment.

(b)        Enforceability.  Except as otherwise provided in subsections (c) through (i) of this section, a security interest is enforceable against the debtor and third parties with respect to the collateral only if:

(1)        Value has been given;

(2)        The debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party; and

(3)        One of the following conditions is met:

a.         The debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned;

b.         The collateral is not a certificated security and is in the possession of the secured party under G.S. 25‑9‑313 pursuant to the debtor's security agreement;

c.         The collateral is a certificated security in registered form and the security certificate has been delivered to the secured party under G.S. 25‑8‑301 pursuant to the debtor's security agreement; or

d.         The collateral is deposit accounts, electronic chattel paper, investment property, letter‑of‑credit rights, or electronic documents, and the secured party has control under G.S. 25‑7‑106, 25‑9‑104, 25‑9‑105, 25‑9‑106, or 25‑9‑107 pursuant to the debtor's security agreement.

(c)        Other UCC provisions.  Subsection (b) of this section is subject to G.S. 25‑4‑208 on the security interest of a collecting bank, G.S. 25‑5‑118 on the security interest of a letter‑of‑credit issuer or nominated person, G.S. 25‑9‑110 on a security interest arising under Article 2 or 2A of this Chapter, and G.S. 25‑9‑206 on security interests in investment property.

(d)        When person becomes bound by another person's security agreement.  A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than this Article or by contract:

(1)        The security agreement becomes effective to create a security interest in the person's property; or

(2)        The person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.

(e)        Effect of new debtor becoming bound.  If a new debtor becomes bound as debtor by a security agreement entered into by another person:

(1)        The agreement satisfies subdivision (b)(3) of this section with respect to existing or after‑acquired property of the new debtor to the extent the property is described in the agreement; and

(2)        Another agreement is not necessary to make a security interest in the property enforceable.

(f)         Proceeds and supporting obligations.  The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by G.S. 25‑9‑315 and is also attachment of a security interest in a supporting obligation for the collateral.

(g)        Lien securing right to payment.  The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage, or other lien.

(h)        Security entitlement carried in securities account.  The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.

(i)         Commodity contracts carried in commodity account.  The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account. (1997‑181, s. 5; 2000‑169, s. 1; 2006‑112, s. 45.)



§ 25-9-204. After-acquired property; future advances.

§ 25‑9‑204.  After‑acquired property; future advances.

(a)        After‑acquired collateral.  Except as otherwise provided in subsection (b) of this section, a security agreement may create or provide for a security interest in after‑acquired collateral.

(b)        When after‑acquired property clause not effective.  A security interest does not attach under a term constituting an after‑acquired property clause to:

(1)        Consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within 10 days after the secured party gives value; or

(2)        A commercial tort claim.

(c)        Future advances and other value.  A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles, or promissory notes are sold in connection with future advances or other value, whether or not the advances or value are given pursuant to commitment. (1866‑7, c. 1, s. 1; 1872‑3, c. 133, s. 1; Code, s. 1799; 1893, c. 9; Rev., s. 2052; C.S., s. 2480; 1925, c. 302, s. 1; 1927, c. 22; 1935, c. 205; 1945, c. 182, s. 2; c. 196, s. 1; 1955, c. 386, s. 1; c. 816; 1957, cc. 504, 999; 1965, c. 700, s. 1; 1967, c. 562, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-205. Use or disposition of collateral permissible.

§ 25‑9‑205.  Use or disposition of collateral permissible.

(a)        When security interest not invalid or fraudulent.  A security interest is not invalid or fraudulent against creditors solely because:

(1)        The debtor has the right or ability to:

a.         Use, commingle, or dispose of all or part of the collateral, including returned or repossessed goods;

b.         Collect, compromise, enforce, or otherwise deal with collateral;

c.         Accept the return of collateral or make repossessions; or

d.         Use, commingle, or dispose of proceeds; or

(2)        The secured party fails to require the debtor to account for proceeds or replace collateral.

(b)        Requirements of possession not relaxed.  This section does not relax the requirements of possession if attachment, perfection, or enforcement of a security interest depends upon possession of the collateral by the secured party. (1945, c. 196, s. 7; 1965, c. 700, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-206. Security interest arising in purchase or delivery of financial asset.

§ 25‑9‑206.  Security interest arising in purchase or delivery of financial asset.

(a)        Security interest when person buys through securities intermediary.  A security interest in favor of a securities intermediary attaches to a person's security entitlement if:

(1)        The person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

(2)        The securities intermediary credits the financial asset to the buyer's securities account before the buyer pays the securities intermediary.

(b)        Security interest secures obligation to pay for financial asset.  The security interest described in subsection (a) of this section secures the person's obligation to pay for the financial asset.

(c)        Security interest in payment against delivery transaction.  A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:

(1)        The security or other financial asset:

a.         In the ordinary course of business is transferred by delivery with any necessary indorsement or assignment; and

b.         Is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and

(2)        The agreement calls for delivery against payment.

(d)        Security interest secures obligation to pay for delivery.  The security interest described in subsection (c) of this section secures the obligation to make payment for the delivery. (1997‑181, s. 6; 2000‑169, s. 1.)



§ 25-9-207. Rights and duties of secured party having possession or control of collateral.

SUBPART 2. Rights and Duties.

§ 25‑9‑207.  Rights and duties of secured party having possession or control of collateral.

(a)        Duty of care when secured party in possession.  Except as otherwise provided in subsection (d) of this section, a secured party shall use reasonable care in the custody and preservation of collateral in the secured party's possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

(b)        Expenses, risks, duties, and rights when secured party in possession.  Except as otherwise provided in subsection (d) of this section, if a secured party has possession of collateral:

(1)        Reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use, or operation of the collateral are chargeable to the debtor and are secured by the collateral;

(2)        The risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage;

(3)        The secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and

(4)        The secured party may use or operate the collateral:

a.         For the purpose of preserving the collateral or its value;

b.         As permitted by an order of a court having competent jurisdiction; or

c.         Except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

(c)        Rights and duties when secured party in possession or control.  Except as otherwise provided in subsection (d) of this section, a secured party having possession of collateral or control of collateral under G.S. 25‑7‑106, 25‑9‑104, 25‑9‑105, 25‑9‑106, or 25‑9‑107:

(1)        May hold as additional security any proceeds, except money or funds, received from the collateral;

(2)        Shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and

(3)        May create a security interest in the collateral.

(d)        Buyer of certain rights to payment.  If the secured party is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor:

(1)        Subsection (a) of this section does not apply unless the secured party is entitled under an agreement:

a.         To charge back uncollected collateral; or

b.         Otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

(2)        Subsections (b) and (c) of this section do not apply. (1965, c. 700, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1; 2006‑112, s. 46.)



§ 25-9-208. Additional duties of secured party having control of collateral.

§ 25‑9‑208.  Additional duties of secured party having control of collateral.

(a)        Applicability of section.  This section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b)        Duties of secured party after receiving demand from debtor.  Within 10 days after receiving an authenticated demand by the debtor:

(1)        A secured party having control of a deposit account under G.S. 25‑9‑104(a)(2) shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;

(2)        A secured party having control of a deposit account under G.S. 25‑9‑104(a)(3) shall:

a.         Pay the debtor the balance on deposit in the deposit account; or

b.         Transfer the balance on deposit into a deposit account in the debtor's name;

(3)        A secured party, other than a buyer, having control of electronic chattel paper under G.S. 25‑9‑105 shall:

a.         Communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

b.         If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

c.         Take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party;

(4)        A secured party having control of investment property under G.S. 25‑8‑106(d)(2) or G.S. 25‑9‑106(b) shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party;

(5)        A secured party having control of a letter‑of‑credit right under G.S. 25‑9‑107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party; and

(6)        A secured party having control of an electronic document shall:

a.         Give control of the electronic document to the debtor or its designated custodian;

b.         If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

c.         Take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party. (2000‑169, s. 1; 2006‑112, s. 47.)



§ 25-9-209. Duties of secured party if account debtor has been notified of assignment.

§ 25‑9‑209.  Duties of secured party if account debtor has been notified of assignment.

(a)        Applicability of section.  Except as otherwise provided in subsection (c) of this section, this section applies if:

(1)        There is no outstanding secured obligation; and

(2)        The secured party is not committed to make advances, incur obligations, or otherwise give value.

(b)        Duties of secured party after receiving demand from debtor.  Within 10 days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under G.S. 25‑9‑406(a) an authenticated record that releases the account debtor from any further obligation to the secured party.

(c)        Inapplicability to sales.  This section does not apply to an assignment constituting the sale of an account, chattel paper, or payment intangible. (2000‑169, s. 1.)



§ 25-9-210. Request for accounting; request regarding list of collateral or statement of account.

§ 25‑9‑210.  Request for accounting; request regarding list of collateral or statement of account.

(a)        Definitions.  In this section:

(1)        "Request" means a record of a type described in subdivision (2), (3), or (4) of this subsection.

(2)        "Request for an accounting" means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

(3)        "Request regarding a list of collateral" means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

(4)        "Request regarding a statement of account" means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(b)        Duty to respond to requests.  Subject to subsections (c), (d), (e), and (f) of this section, a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within 14 days after receipt:

(1)        In the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(2)        In the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(c)        Request regarding list of collateral; statement concerning type of collateral.  A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within 14 days after receipt.

(d)        Request regarding list of collateral; no interest claimed.  A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1)        Disclaiming any interest in the collateral; and

(2)        If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the collateral.

(e)        Request for accounting or regarding statement of account; no interest in obligation claimed.  A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

(1)        Disclaiming any interest in the obligations; and

(2)        If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations.

(f)         Charges for responses.  A debtor is entitled without charge to one response to a request under this section during any six‑month period. The secured party may require payment of a charge not exceeding twenty‑five dollars ($25.00) for each additional response. (2000‑169, s. 1.)



§ 25-9-301. Law governing perfection and priority of security interests.

PART 3.

PERFECTION AND PRIORITY.

SUBPART 1. Law Governing Perfection and Priority.

§ 25‑9‑301.  Law governing perfection and priority of security interests.

Except as otherwise provided in G.S. 25‑9‑303 through G.S. 25‑9‑306, the following rules determine the law governing perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral:

(1)        Except as otherwise provided in this section, while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral.

(2)        While collateral is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a possessory security interest in that collateral.

(3)        Except as otherwise provided in paragraph (4) of this section, while tangible negotiable documents, goods, instruments, money, or tangible chattel paper is located in a jurisdiction, the local law of that jurisdiction governs:

a.         Perfection of a security interest in the goods by filing a fixture filing;

b.         Perfection of a security interest in timber to be cut; and

c.         The effect of perfection or nonperfection and the priority of a nonpossessory security interest in the collateral.

(4)        The local law of the jurisdiction in which the wellhead or minehead is located governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in as‑extracted collateral. (1945, c. 196, s. 2; 1957, c. 564; 1965, c. 700, s. 1; 1967, c. 562, s. 1; 1975, c. 862, s. 7; 1989 (Reg. Sess., 1990), c. 1024, s. 8(e), (f); 1997‑181, s. 2; 1999‑73, s. 4(a), (b); 2000‑169, s. 1; 2006‑112, s. 48.)



§ 25-9-302. Law governing perfection and priority of agricultural liens.

§ 25‑9‑302.  Law governing perfection and priority of agricultural liens.

While farm products are located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of an agricultural lien on the farm products. (2000‑169, s. 1.)



§ 25-9-303. Law governing perfection and priority of security interests in goods covered by a certificate of title.

§ 25‑9‑303.  Law governing perfection and priority of security interests in goods covered by a certificate of title.

(a)        Applicability of section.  This section applies to goods covered by a certificate of title, even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.

(b)        When goods covered by certificate of title.  Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.

(c)        Applicable law.  The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title. (1945, c. 196, s. 2; 1957, c. 564; 1965, c. 700, s. 1; 1967, c. 562, s. 1; 1975, c. 862, s. 7; 1989 (Reg. Sess., 1990), c. 1024, s. 8(e), (f); 1997‑181, s. 2; 1999‑73, s. 4(a), (b); 2000‑169, s. 1.)



§ 25-9-304. Law governing perfection and priority of security interests in deposit accounts.

§ 25‑9‑304.  Law governing perfection and priority of security interests in deposit accounts.

(a)        Law of bank's jurisdiction governs.  The local law of a bank's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a deposit account maintained with that bank.

(b)        Bank's jurisdiction.  The following rules determine a bank's jurisdiction for purposes of this Part:

(1)        If an agreement between the bank and the debtor governing the deposit account expressly provides that a particular jurisdiction is the bank's jurisdiction for purposes of this Part, this Article, or this Chapter, that jurisdiction is the bank's jurisdiction.

(2)        If subdivision (1) of this subsection does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(3)        If neither subdivision (1) nor subdivision (2) of this subsection applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(4)        If none of subdivisions (1), (2), and (3) of this subsection applies, the bank's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer's account is located.

(5)        If none of subdivisions (1), (2), (3), and (4) of this subsection applies, the bank's jurisdiction is the jurisdiction in which the chief executive office of the bank is located. (1945, c. 196, s. 2; 1957, c. 564; 1965, c. 700, s. 1; 1967, c. 562, s. 1; 1975, c. 862, s. 7; 1989 (Reg. Sess., 1990), c. 1024, s. 8(e), (f); 1997‑181, s. 2; 1999‑73, s. 4(a), (b); 2000‑169, s. 1.)



§ 25-9-305. Law governing perfection and priority of security interests in investment property.

§ 25‑9‑305.  Law governing perfection and priority of security interests in investment property.

(a)        Governing law: general rules.  Except as otherwise provided in subsection (c) of this section, the following rules apply:

(1)        While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in the certificated security represented thereby.

(2)        The local law of the issuer's jurisdiction as specified in G.S. 25‑8‑110(d) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in an uncertificated security.

(3)        The local law of the securities intermediary's jurisdiction as specified in G.S. 25‑8‑110(e) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a security entitlement or securities account.

(4)        The local law of the commodity intermediary's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a commodity contract or commodity account.

(b)        Commodity intermediary's jurisdiction.  The following rules determine a commodity intermediary's jurisdiction for purposes of this Part:

(1)        If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary's jurisdiction for purposes of this Part, this Article, or this Chapter, that jurisdiction is the commodity intermediary's jurisdiction.

(2)        If subdivision (1) of this subsection does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(3)        If neither subdivision (1) nor subdivision (2) of this subsection applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(4)        If none of subdivisions (1), (2), and (3) of this subsection applies, the commodity intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer's account is located.

(5)        If none of subdivisions (1), (2), (3), and (4) of this subsection applies, the commodity intermediary's jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

(c)        When perfection governed by law of jurisdiction where debtor located.  The local law of the jurisdiction in which the debtor is located governs:

(1)        Perfection of a security interest in investment property by filing;

(2)        Automatic perfection of a security interest in investment property created by a broker or securities intermediary; and

(3)        Automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary. (1945, c. 196, s. 2; 1957, c. 564; 1965, c. 700, s. 1; 1967, c. 562, s. 1; 1975, c. 862, s. 7; 1989 (Reg. Sess., 1990), c. 1024, s. 8(e), (f); 1997‑181, s. 2; 1999‑73, s. 4(a), (b); 2000‑169, s. 1.)



§ 25-9-306. Law governing perfection and priority of security interests in letter-of-credit rights.

§ 25‑9‑306.  Law governing perfection and priority of security interests in letter‑of‑credit rights.

(a)        Governing law: issuer's or nominated person's jurisdiction.  Subject to subsection (c) of this section, the local law of the issuer's jurisdiction or a nominated person's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a letter‑of‑credit right if the issuer's jurisdiction or nominated person's jurisdiction is a state.

(b)        Issuer's or nominated person's jurisdiction.  For purposes of this Part, an issuer's jurisdiction or nominated person's jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter‑of‑credit right as provided in G.S. 25‑5‑116.

(c)        When section not applicable.  This section does not apply to a security interest that is perfected only under G.S. 25‑9‑308(d). (1945, c. 196, s. 2; 1957, c. 564; 1965, c. 700, s. 1; 1967, c. 562, s. 1; 1975, c. 862, s. 7; 1989 (Reg. Sess., 1990), c. 1024, s. 8(e), (f); 1997‑181, s. 2; 1999‑73, s. 4(a), (b); 2000‑169, s. 1.)



§ 25-9-307. Location of debtor.

§ 25‑9‑307.  Location of debtor.

(a)        "Place of business."  In this section, "place of business" means a place where a debtor conducts its affairs.

(b)        Debtor's location: general rules.  Except as otherwise provided in this section, the following rules determine a debtor's location:

(1)        A debtor who is an individual is located at the individual's principal residence.

(2)        A debtor that is an organization and has only one place of business is located at its place of business.

(3)        A debtor that is an organization and has more than one place of business is located at its chief executive office.

(c)        Limitation of applicability of subsection (b).  Subsection (b) of this section applies only if a debtor's residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection (b) of this section does not apply, the debtor is located in the District of Columbia.

(d)        Continuation of location: cessation of existence, etc.  A person that ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by subsections (b) and (c) of this section.

(e)        Location of registered organization organized under state law.  A registered organization that is organized under the law of a state is located in that state.

(f)         Location of registered organization organized under federal law; bank branches and agencies.  Except as otherwise provided in subsection (i) of this section, a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a state are located:

(1)        In the state that the law of the United States designates, if the law designates a state of location;

(2)        In the state that the registered organization, branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its state of location; or

(3)        In the District of Columbia, if neither subdivision (1) nor subdivision (2) of this subsection applies.

(g)        Continuation of location: change in status of registered organization.  A registered organization continues to be located in the jurisdiction specified by subsection (e) or (f) of this section notwithstanding:

(1)        The suspension, revocation, forfeiture, or lapse of the registered organization's status as such in its jurisdiction of organization; or

(2)        The dissolution, winding up, or cancellation of the existence of the registered organization.

(h)        Location of United States.  The United States is located in the District of Columbia.

(i)         Location of foreign bank branch or agency if licensed in only one state.  A branch or agency of a bank that is not organized under the law of the United States or a state is located in the state in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one state.

(j)         Location of foreign air carrier.  A foreign air carrier under the Federal Aviation Act of 1958, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(k)        Section applies only to this Part.  This section applies only for purposes of this Part. (2000‑169, s. 1.)



§ 25-9-308. When security interest or agricultural lien is perfected; continuity of perfection.

SUBPART 2. Perfection.

§ 25‑9‑308.  When security interest or agricultural lien is perfected; continuity of perfection.

(a)        Perfection of security interest.  Except as otherwise provided in this section and G.S. 25‑9‑309, a security interest is perfected if it has attached and all of the applicable requirements for perfection in G.S. 25‑9‑310 through G.S. 25‑9‑316 have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

(b)        Perfection of agricultural lien.  An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in G.S. 25‑9‑310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

(c)        Continuous perfection; perfection by different methods.  A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this Article and is later perfected by another method under this Article, without an intermediate period when it was unperfected.

(d)        Supporting obligation.  Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

(e)        Lien securing right to payment.  Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage, or other lien on personal or real property securing the right.

(f)         Security entitlement carried in securities account.  Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

(g)        Commodity contract carried in commodity account.  Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account. (1997‑181, s. 5; 2000‑169, s. 1.)



§ 25-9-309. Security interest perfected upon attachment.

§ 25‑9‑309.  Security interest perfected upon attachment.

The following security interests are perfected when they attach:

(1)        A purchase‑money security interest in consumer goods, except as otherwise provided in G.S. 25‑9‑311(b) with respect to consumer goods that are subject to a statute or treaty described in G.S. 25‑9‑311(a);

(2)        An assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles;

(3)        A sale of a payment intangible;

(4)        A sale of a promissory note;

(5)        A security interest created by the assignment of a health‑care‑insurance receivable to the provider of the health‑care goods or services;

(6)        A security interest arising under G.S. 25‑2‑401, 25‑2‑505, 25‑2‑711(3), or 25‑2A‑508(5), until the debtor obtains possession of the collateral;

(7)        A security interest of a collecting bank arising under G.S. 25‑4‑208;

(8)        A security interest of an issuer or nominated person arising under G.S. 25‑5‑118;

(9)        A security interest arising in the delivery of a financial asset under G.S. 25‑9‑206(c);

(10)      A security interest in investment property created by a broker or securities intermediary;

(11)      A security interest in a commodity contract or a commodity account created by a commodity intermediary;

(12)      An assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder; and

(13)      A security interest created by an assignment of a beneficial interest in a decedent's estate. (1997‑181, s. 5; 2000‑169, s. 1.)



§ 25-9-310. When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply.

§ 25‑9‑310.  When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply.

(a)        General rule: perfection by filing.  Except as otherwise provided in subsection (b) of this section and G.S. 25‑9‑312(b), a financing statement must be filed to perfect all security interests and agricultural liens.

(b)        Exceptions: filing not necessary.  The filing of a financing statement is not necessary to perfect a security interest:

(1)        That is perfected under G.S. 25‑9‑308(d), (e), (f), or (g);

(2)        That is perfected under G.S. 25‑9‑309 when it attaches;

(3)        In property subject to a statute, regulation, or treaty described in G.S. 25‑9‑311(a);

(4)        In goods in possession of a bailee which is perfected under G.S. 25‑9‑312(d)(1) or (2);

(5)        In certificated securities, documents, goods, or instruments which is perfected without filing, control, or possession under G.S. 25‑9‑312(e), (f), or (g);

(6)        In collateral in the secured party's possession under G.S. 25‑9‑313;

(7)        In a certificated security which is perfected by delivery of the security certificate to the secured party under G.S. 25‑9‑313;

(8)        In deposit accounts, electronic chattel paper, electronic documents, investment property, or letter‑of‑credit rights which is perfected by control under G.S. 25‑9‑314;

(9)        In proceeds which is perfected under G.S. 25‑9‑315; or

(10)      That is perfected under G.S. 25‑9‑316.

(c)        Assignment of perfected security interest.  If a secured party assigns a perfected security interest or agricultural lien, a filing under this Article is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor. (1866‑7, s. 1; 1872‑3, c. 133, s. 1; Code, s. 1799; 1893, c. 9; Rev., s. 2052; C.S., s. 2480; 1925, c. 302, s. 1; 1927, c. 22; 1935, c. 205; 1945, c. 182, s. 3; c. 196, s. 2; 1955, c. 816; 1957, cc. 564, 999; 1961, c. 574; 1965, c. 700, s. 1; 1967, c. 562, s. 1; 1975, c. 862, s. 7; 1977, c. 103; 1989 (Reg. Sess., 1990), c. 1024, s. 8(i); 1997‑181, s. 92000‑169, s. 1; 2001‑218, s. 3; 2001‑487, s. 57; 2006‑112, s. 49.)



§ 25-9-311. Perfection of security interests in property subject to certain statutes, regulations, and treaties.

§ 25‑9‑311.  Perfection of security interests in property subject to certain statutes, regulations, and treaties.

(a)        Security interest subject to other law.  Except as otherwise provided in subsection (d) of this section, the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1)        A statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt G.S. 25‑9‑310(a);

(2)        A certificate‑of‑title statute of this State covering automobiles or other goods that provides for a security interest to be indicated on the certificate as a condition to or result of perfection of the security interest, including G.S. 20‑58 and G.S. 75A‑41; or

(3)        A certificate‑of‑title statute of another jurisdiction which provides for a security interest to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

(b)        Compliance with other law.  Compliance with the requirements of a statute, regulation, or treaty described in subsection (a) of this section for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this Article. Except as otherwise provided in subsection (d) of this section and G.S. 25‑9‑313 and G.S. 25‑9‑316(d) and (e) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in subsection (a) of this section may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c)        Duration and renewal of perfection.  Except as otherwise provided in subsection (d) of this section and G.S. 25‑9‑316(d) and (e), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in subsection (a) of this section are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to this Article.

(d)        Inapplicability to certain inventory.  During any period in which collateral subject to a statute specified in subdivision (a)(2) of this section is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person. (1866‑7, s. 1; 1872‑3, c. 133, s. 1; Code, s. 1799; 1893, c. 9; Rev., s. 2052; C.S., s. 2480; 1925, c. 302, s. 1; 1927, c. 22; 1935, c. 205; 1945, c. 182, s. 3; c. 196, s. 2; 1955, c. 816; 1957, cc. 564, 999; 1961, c. 574; 1965, c. 700, s. 1; 1967, c. 562, s. 1; 1975, c. 862, s. 7; 1977, c. 103; 1989 (Reg. Sess., 1990), c. 1024, s. 8(i); 1997‑181, s. 9; 2000‑169, s. 1.)



§ 25-9-312. Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money; perfection by permissive filing; temporary perfection witho

§ 25‑9‑312.  Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter‑of‑credit rights, and money; perfection by permissive filing; temporary perfection without filing or transfer of possession.

(a)        Perfection by filing permitted.  A security interest in chattel paper, negotiable documents, instruments, or investment property may be perfected by filing.

(b)        Control or possession of certain collateral.  Except as otherwise provided in G.S. 25‑9‑315(c) and (d) for proceeds:

(1)        A security interest in a deposit account may be perfected only by control under G.S. 25‑9‑314;

(2)        And except as otherwise provided in G.S. 25‑9‑308(d), a security interest in a letter‑of‑credit right may be perfected only by control under G.S. 25‑9‑314; and

(3)        A security interest in money may be perfected only by the secured party's taking possession under G.S. 25‑9‑313.

(c)        Goods covered by negotiable document.  While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(1)        A security interest in the goods may be perfected by perfecting a security interest in the document; and

(2)        A security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(d)        Goods covered by nonnegotiable document.  While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(1)        Issuance of a document in the name of the secured party;

(2)        The bailee's receipt of notification of the secured party's interest; or

(3)        Filing as to the goods.

(e)        Temporary perfection: new value.  A security interest in certificated securities, negotiable documents, or instruments is perfected without filing or the taking of possession or control for a period of 20 days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(f)         Temporary perfection: goods or documents made available to debtor.  A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for 20 days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(1)        Ultimate sale or exchange; or

(2)        Loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.

(g)        Temporary perfection: delivery of security certificate or instrument to debtor.  A perfected security interest in a certificated security or instrument remains perfected for 20 days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(1)        Ultimate sale or exchange; or

(2)        Presentation, collection, enforcement, renewal, or registration of transfer.

(h)        Expiration of temporary perfection.  After the 20‑day period specified in subsection (e), (f), or (g) of this section expires, perfection depends upon compliance with this Article. (1997‑181, s. 5; 2000‑169, s. 1; 2006‑112, s. 50.)



§ 25-9-313. When possession by or delivery to secured party perfects security interest without filing.

§ 25‑9‑313.  When possession by or delivery to secured party perfects security interest without filing.

(a)        Perfection by possession or delivery.  Except as otherwise provided in subsection (b) of this section, a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under G.S. 25‑8‑301.

(b)        Goods covered by certificate of title.  With respect to goods covered by a certificate of title issued by this State, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in G.S. 25‑9‑316(d).

(c)        Collateral in possession of person other than debtor.  With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:

(1)        The person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or

(2)        The person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.

(d)        Time of perfection by possession; continuation of perfection.  If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e)        Time of perfection by delivery; continuation of perfection.  A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under G.S. 25‑8‑301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f)         Acknowledgment not required.  A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

(g)        Effectiveness of acknowledgment; no duties or confirmation.  If a person acknowledges that it holds possession for the secured party's benefit:

(1)        The acknowledgment is effective under subsection (c) of this section or G.S. 25‑8‑301(a), even if the acknowledgment violates the rights of a debtor; and

(2)        Unless the person otherwise agrees or law other than this Article otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h)        Secured party's delivery to person other than debtor.  A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(1)        To hold possession of the collateral for the secured party's benefit; or

(2)        To redeliver the collateral to the secured party.

(i)         Effect of delivery under subsection (h); no duties or confirmation.  A secured party does not relinquish possession, even if a delivery under subsection (h) of this section violates the rights of a debtor. A person to which collateral is delivered under subsection (h) of this section does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this Article otherwise provides. (1997‑181, s. 5; 2000‑169, s. 1; 2006‑112, s. 51.)



§ 25-9-314. Perfection by control.

§ 25‑9‑314.  Perfection by control.

(a)        Perfection by control.  A security interest in investment property, deposit accounts, letter‑of‑credit rights, electronic chattel paper, or electronic documents may be perfected by control of the collateral under G.S. 25‑7‑106, 25‑9‑104, 25‑9‑105, 25‑9‑106, or 25‑9‑107.

(b)        Specified collateral: time of perfection by control; continuation of perfection.  A security interest in deposit accounts, electronic chattel paper, letter‑of‑credit rights, or electronic documents is perfected by control under G.S. 25‑7‑106, 25‑9‑104, 25‑9‑105, or 25‑9‑107 when the secured party obtains control and remains perfected by control only while the secured party retains control.

(c)        Investment property: time of perfection by control; continuation of perfection.  A security interest in investment property is perfected by control under G.S. 25‑9‑106 from the time the secured party obtains control and remains perfected by control until:

(1)        The secured party does not have control; and

(2)        One of the following occurs:

a.         If the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

b.         If the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

c.         If the collateral is a security entitlement, the debtor is or becomes the entitlement holder. (1997‑181, s. 5; 2000‑169, s. 1; 2006‑112, s. 52.)



§ 25-9-315. Secured party's rights on disposition of collateral and in proceeds.

§ 25‑9‑315.  Secured party's rights on disposition of collateral and in proceeds.

(a)        Disposition of collateral: continuation of security interest or agricultural lien; proceeds.  Except as otherwise provided in this Article and in G.S. 25‑2‑403(2):

(1)        A security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2)        A security interest attaches to any identifiable proceeds of collateral.

(b)        When commingled proceeds identifiable.  Proceeds that are commingled with other property are identifiable proceeds:

(1)        If the proceeds are goods, to the extent provided by G.S. 25‑9‑336; and

(2)        If the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this Article with respect to commingled property of the type involved.

(c)        Perfection of security interest in proceeds.  A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d)        Continuation of perfection.  A perfected security interest in proceeds becomes unperfected on the twenty‑first day after the security interest attaches to the proceeds unless:

(1)        The following conditions are satisfied:

a.         A filed financing statement covers the original collateral;

b.         The proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

c.         The proceeds are not acquired with cash proceeds;

(2)        The proceeds are identifiable cash proceeds; or

(3)        The security interest in the proceeds is perfected other than under subsection (c) of this section when the security interest attaches to the proceeds or within 20 days thereafter.

(e)        When perfected security interest in proceeds becomes unperfected.  If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subdivision (d)(1) of this section becomes unperfected at the later of:

(1)        When the effectiveness of the filed financing statement lapses under G.S. 25‑9‑515 or is terminated under G.S. 25‑9‑513; or

(2)        The twenty‑first day after the security interest attaches to the proceeds. (1945, c. 196, s. 8; 1961, c. 574; 1965, c. 700, s. 1; 1967, c. 562, s. 1; 1975, c. 862, s. 7; 1997‑181, ss. 12, 13; 2000‑169, s. 1.)



§ 25-9-316. Continued perfection of security interest following change in governing law.

§ 25‑9‑316.  Continued perfection of security interest following change in governing law.

(a)        General rule: effect on perfection of change in governing law.  A security interest perfected pursuant to the law of the jurisdiction designated in G.S. 25‑9‑301(1) or G.S. 25‑9‑305(c) remains perfected until the earliest of:

(1)        The time perfection would have ceased under the law of that jurisdiction;

(2)        The expiration of four months after a change of the debtor's location to another jurisdiction; or

(3)        The expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b)        Security interest perfected or unperfected under law of new jurisdiction.  If a security interest described in subsection (a) of this section becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c)        Possessory security interest in collateral moved to new jurisdiction.  A possessory security interest in collateral, other than goods covered by a certificate of title and as‑extracted collateral consisting of goods, remains continuously perfected if:

(1)        The collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2)        Thereafter the collateral is brought into another jurisdiction; and

(3)        Upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d)        Goods covered by certificate of title from this State.  Except as otherwise provided in subsection (e) of this section, a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this State remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e)        When subsection (d) security interest becomes unperfected against purchasers.  A security interest described in subsection (d) of this section becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under G.S. 25‑9‑311(b) or G.S. 25‑9‑313 are not satisfied before the earlier of:

(1)        The time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this State; or

(2)        The expiration of four months after the goods had become so covered.

(f)         Change in jurisdiction of bank, issuer, nominated person, securities intermediary, or commodity intermediary.  A security interest in deposit accounts, letter‑of‑credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

(1)        The time the security interest would have become unperfected under the law of that jurisdiction; or

(2)        The expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g)        Subsection (f) security interest perfected or unperfected under law of new jurisdiction.  If a security interest described in subsection (f) of this section becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value. (1945, c. 196, s. 2; 1957, c. 564; 1965, c. 700, s. 1; 1967, c. 562, s. 1; 1975, c. 862, s. 7; 1989 (Reg. Sess., 1990), c. 1024, s. 8(e), (f); 1997‑181, s. 2; 1999‑73, s. 4(a), (b); 2000‑169, s. 1.)



§ 25-9-317. Interests that take priority over or take free of security interest or agricultural lien.

SUBPART 3. Priority.

§ 25‑9‑317.  Interests that take priority over or take free of security interest or agricultural lien.

(a)        Conflicting security interests and rights of lien creditors.  A security interest or agricultural lien is subordinate to the rights of:

(1)        A person entitled to priority under G.S. 25‑9‑322; and

(2)        Except as otherwise provided in subsection (e) of this section, a person that becomes a lien creditor before the earlier of the time:

a.         The security interest or agricultural lien is perfected; or

b.         One of the conditions specified in G.S. 25‑9‑203(b)(3) is met and a financing statement covering the collateral is filed.

(b)        Buyers that receive delivery.  Except as otherwise provided in subsection (e) of this section, a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a security certificate takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c)        Lessees that receive delivery.  Except as otherwise provided in subsection (e) of this section, a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d)        Licensees and buyers of certain collateral.  A licensee of a general intangible or a buyer, other than a secured party, of accounts, electronic chattel paper, electronic documents, general intangibles, or investment property other than a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e)        Purchase‑money security interest.  Except as otherwise provided in G.S. 25‑9‑320 and G.S. 25‑9‑321, if a person files a financing statement with respect to a purchase‑money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing. (1945, c. 182, s. 4; c. 196, s. 4; 1955, c. 386, s. 2; 1961, c. 574; 1965, c. 700, s. 1; 1975, c. 862, s. 7; 1979, c. 404, s. 1; 1997‑181, s. 8; 2000‑169, s. 1; 2006‑112, s. 53.)



§ 25-9-318. No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.

§ 25‑9‑318.  No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.

(a)        Seller retains no interest.  A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b)        Deemed rights of debtor if buyer's security interest unperfected.  For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold. (2000‑169, s. 1.)



§ 25-9-319. Rights and title of consignee with respect to creditors and purchasers.

§ 25‑9‑319.  Rights and title of consignee with respect to creditors and purchasers.

(a)        Consignee has consignor's rights.  Except as otherwise provided in subsection (b) of this section, for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b)        Applicability of other law.  For purposes of determining the rights of a creditor of a consignee, law other than this Article determines the rights and title of a consignee while goods are in the consignee's possession if, under this Part, a perfected security interest held by the consignor would have priority over the rights of the creditor. (2000‑169, s. 1.)



§ 25-9-320. Buyer of goods.

§ 25‑9‑320.  Buyer of goods.

(a)        Buyer in ordinary course of business.  Except as otherwise provided in subsection (e) of this section, a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b)        Buyer of consumer goods.  Except as otherwise provided in subsection (e) of this section, a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1)        Without knowledge of the security interest;

(2)        For value;

(3)        Primarily for the buyer's personal, family, or household purposes; and

(4)        Before the filing of a financing statement covering the goods.

(c)        Effectiveness of filing for subsection (b).  To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b) of this section, the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by G.S. 25‑9‑316(a) and (b).

(d)        Buyer in ordinary course of business at wellhead or minehead.  A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e)        Possessory security interest not affected.  Subsections (a) and (b) of this section do not affect a security interest in goods in the possession of the secured party under G.S. 25‑9‑313. (1945, c. 182, s. 4; 1955, c. 386, s. 2; 1961, c. 574; 1965, c. 700, s. 1; 1975, c. 862, s. 7.; 2000‑169, s. 1.)



§ 25-9-321. Licensee of general intangible and lessee of goods in ordinary course of business.

§ 25‑9‑321.  Licensee of general intangible and lessee of goods in ordinary course of business.

(a)        "Licensee in ordinary course of business".  In this section, "licensee in ordinary course of business" means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b)        Rights of licensee in ordinary course of business.  A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c)        Rights of lessee in ordinary course of business.  A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence. (1993, c. 463, s. 1; 2000‑169, s. 1.)



§ 25-9-322. Priorities among conflicting security interests in and agricultural liens on same collateral.

§ 25‑9‑322.  Priorities among conflicting security interests in and agricultural liens on same collateral.

(a)        General priority rules.  Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1)        Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2)        A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3)        The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b)        Time of perfection: proceeds and supporting obligations.  For the purposes of subdivision (a)(1) of this section:

(1)        The time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2)        The time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c)        Special priority rules: proceeds and supporting obligations.  Except as otherwise provided in subsection (f) of this section, a security interest in collateral which qualifies for priority over a conflicting security interest under G.S. 25‑9‑327, 25‑9‑328, 25‑9‑329, 25‑9‑330, or 25‑9‑331 also has priority over a conflicting security interest in:

(1)        Any supporting obligation for the collateral; and

(2)        Proceeds of the collateral if:

a.         The security interest in proceeds is perfected;

b.         The proceeds are cash proceeds or of the same type as the collateral; and

c.         In the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d)        First‑to‑file priority rule for certain collateral.  Subject to subsection (e) of this section and except as otherwise provided in subsection (f) of this section, if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter‑of‑credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e)        Applicability of subsection (d).  Subsection (d) of this section applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter‑of‑credit rights.

(f)         Limitations on subsections (a) through (e).  Subsections (a) through (e) of this section are subject to:

(1)        Subsection (g) of this section and the other provisions of this Part;

(2)        G.S. 25‑4‑208 with respect to a security interest of a collecting bank;

(3)        G.S. 25‑5‑118 with respect to a security interest of an issuer or nominated person; and

(4)        G.S. 25‑9‑110 with respect to a security interest arising under Article 2 or 2A of this Chapter.

(g)        Priority under agricultural lien statute.  A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides. (1866‑7, c. 1, s. 1; 1872‑3, c. 133, s. 1; Code, s. 1799; 1893, c. 9; Rev., s. 2052; C.S., s. 2480; 1925, c. 302, s. 1; 1927, c. 22; 1935, c. 205; 1945, c. 196, s. 4; 1955, c. 816; 1957, c. 999; 1965, c. 700, s. 1; 1967, c. 24, s. 13; 1975, c. 862, s. 7; 1979, c. 404, s. 2; 1989 (Reg. Sess., 1990), c. 1024, s. 8(o); 1997‑181, ss. 15, 16; 1997‑336, s. 1; 1997‑456, s. 5; 2000‑169, s. 1.)



§ 25-9-323. Future advances.

§ 25‑9‑323.  Future advances.

(a)        When priority based on time of advance.  Except as otherwise provided in subsection (c) of this section, for purposes of determining the priority of a perfected security interest under G.S. 25‑9‑322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1)        Is made while the security interest is perfected only:

a.         Under G.S. 25‑9‑309 when it attaches; or

b.         Temporarily under G.S. 25‑9‑312(e), (f), or (g); and

(2)        Is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under G.S. 25‑9‑309 or G.S. 25‑9‑312(e), (f), or (g).

(b)        Lien creditor.  Except as otherwise provided in subsection (c) of this section, a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

(1)        Without knowledge of the lien; or

(2)        Pursuant to a commitment entered into without knowledge of the lien.

(c)        Buyer of receivables.  Subsections (a) and (b) of this section do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d)        Buyer of goods.  Except as otherwise provided in subsection (e) of this section, a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1)        The time the secured party acquires knowledge of the buyer's purchase; or

(2)        45 days after the purchase.

(e)        Advances made pursuant to commitment: priority of buyer of goods.  Subsection (d) of this section does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45‑day period.

(f)         Lessee of goods.  Except as otherwise provided in subsection (g) of this section, a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1)        The time the secured party acquires knowledge of the lease; or

(2)        45 days after the lease contract becomes enforceable.

(g)        Advances made pursuant to commitment: priority of lessee of goods.  Subsection (f) of this section does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45‑day period. (1945, c. 182, s. 4; c. 196, s. 4; 1955, c. 386, s. 2; 1961, c. 574; 1965, c. 700, s. 1; 1975, c. 862, s. 7; 1979, c. 404, s. 1; 1997‑181, s. 8; 2000‑169, s. 1.)



§ 25-9-324. Priority of purchase-money security interests.

§ 25‑9‑324.  Priority of purchase‑money security interests.

(a)        General rule: purchase‑money priority.  Except as otherwise provided in subsection (g) of this section, a perfected purchase‑money security interest in goods other than inventory or livestock has priority over a conflicting security interest in the same goods, and, except as otherwise provided in G.S. 25‑9‑327, a perfected security interest in its identifiable proceeds also has priority, if the purchase‑money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

(b)        Inventory purchase‑money priority.  Subject to subsection (c) of this section and except as otherwise provided in subsection (g) of this section, a perfected purchase‑money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in G.S. 25‑9‑330, and, except as otherwise provided in G.S. 25‑9‑327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1)        The purchase‑money security interest is perfected when the debtor receives possession of the inventory;

(2)        The purchase‑money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3)        The holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4)        The notification states that the person sending the notification has or expects to acquire a purchase‑money security interest in inventory of the debtor and describes the inventory.

(c)        Holders of conflicting inventory security interests to be notified.  Subdivisions (b)(2) through (b)(4) of this section apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1)        If the purchase‑money security interest is perfected by filing, before the date of the filing; or

(2)        If the purchase‑money security interest is temporarily perfected without filing or possession under G.S. 25‑9‑312(f), before the beginning of the 20‑day period thereunder.

(d)        Livestock purchase‑money priority.  Subject to subsection (e) of this section and except as otherwise provided in subsection (g) of this section, a perfected purchase‑money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in G.S. 25‑9‑327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1)        The purchase‑money security interest is perfected when the debtor receives possession of the livestock;

(2)        The purchase‑money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3)        The holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4)        The notification states that the person sending the notification has or expects to acquire a purchase‑money security interest in livestock of the debtor and describes the livestock.

(e)        Holders of conflicting livestock security interests to be notified.  Subdivisions (d)(2) through (d)(4) of this section apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1)        If the purchase‑money security interest is perfected by filing, before the date of the filing; or

(2)        If the purchase‑money security interest is temporarily perfected without filing or possession under G.S. 25‑9‑312(f), before the beginning of the 20‑day period thereunder.

(f)         Software purchase‑money priority.  Except as otherwise provided in subsection (g) of this section, a perfected purchase‑money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in G.S. 25‑9‑327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase‑money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g)        Conflicting purchase‑money security interests.  If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f) of this section:

(1)        A security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2)        In all other cases, G.S. 25‑9‑322(a) applies to the qualifying security interests. (1945, c. 182, s. 4; c. 196, s. 4; 1955, c. 386, s. 2; 1961, c. 574; 1965, c. 700, s. 1; 1975, c. 862, s. 7; 1979, c. 404, s. 1; 1997‑181, s. 8; 2000‑169, s. 1.)



§ 25-9-324.1. Priority of production-money security interests and agricultural liens.

§ 25‑9‑324.1.  Priority of production‑money security interests and agricultural liens.

(a)        Priority over conflicting security interests.  Except as otherwise provided in subsections (c), (d), and (e) of this section, if the requirements of subsection (b) of this section are satisfied, a perfected production‑money security interest in production‑money crops has priority over a conflicting security interest in the same crops and, except as otherwise provided in G.S. 25‑9‑327, also has priority in their identifiable proceeds.

(b)        Requirements for priority.  A production‑money security interest has priority under subsection (a) of this section if:

(1)        The production‑money security interest is perfected by filing when the production‑money secured party first gives new value to enable the debtor to produce the crops;

(2)        The production‑money secured party sends an authenticated notification to the holder of the conflicting security interest not less than 10 or more than 30 days before the production‑money secured party first gives new value to enable the debtor to produce the crops if the holder had filed a financing statement covering the crops before the date of the filing made by the production‑money secured party; and

(3)        The notification states that the production‑money secured party has or expects to acquire a production‑money security interest in the debtor's crops and provides a description of the crops.

(c)        Multiple production‑money security interests.  Except as otherwise provided in subsection (d) or (e) of this section, if more than one security interest qualifies for priority in the same collateral under subsection (a) of this section, the security interests rank according to priority in time of filing under G.S. 25‑9‑322(a).

(d)        New value to produce production‑money crops.  To the extent that a person holding a perfected security interest in production‑money crops that are the subject of a production‑money security interest gives new value to enable the debtor to produce the production‑money crops and the value is in fact used for the production of the production‑money crops, the security interests rank according to priority in time of filing under G.S. 25‑9‑322(a).

(e)        Holder of agricultural lien and production‑money security interest.  To the extent that a person holds both an agricultural lien and a production‑money security interest in the same collateral securing the same obligations, the rules of priority applicable to agricultural liens govern priority.

(f)         Creating or perfecting production‑money security interest not to operate as default or accelerating event.  Creating or perfecting a production‑money security interest shall not operate under any circumstances as a default on, an accelerating event under, or otherwise as a breach of any note or other instrument or agreement of any kind or nature to pay debt, any loan or credit agreement, or any security agreement or arrangement of any kind or nature where the collateral is real or personal property. (1866‑7, c. 1, s. 1; 1872‑3, c. 133, s. 1; Code, s. 1799; 1893, c. 9; Rev., s. 2052; C.S., s. 2480; 1925, c. 302, s. 1; 1927, c. 22; 1935, c. 205; 1945, c. 196, s. 4; 1955, c. 816; 1957, c. 999; 1965, c. 700, s. 1; 1967, c. 24, s. 13; 1975, c. 862, s. 7; 1979, c. 404, s. 2; 1989 (Reg. Sess., 1990), c. 1024, s. 8(o); 1997‑181, ss. 15, 16; 1997‑336, s. 1; 1997‑456, s. 5; 2000‑169, s. 1.)



§ 25-9-325. Priority of security interests in transferred collateral.

§ 25‑9‑325.  Priority of security interests in transferred collateral.

(a)        Subordination of security interest in transferred collateral.  Except as otherwise provided in subsection (b) of this section, a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1)        The debtor acquired the collateral subject to the security interest created by the other person;

(2)        The security interest created by the other person was perfected when the debtor acquired the collateral; and

(3)        There is no period thereafter when the security interest is unperfected.

(b)        Limitation of subsection (a) subordination.  Subsection (a) of this section subordinates a security interest only if the security interest:

(1)        Otherwise would have priority solely under G.S. 25‑9‑322(a) or G.S. 25‑9‑324; or

(2)        Arose solely under G.S. 25‑2‑711(3) or G.S. 25‑2A‑508(5). (2000‑169, s. 1.)



§ 25-9-326. Priority of security interests created by new debtor.

§ 25‑9‑326.  Priority of security interests created by new debtor.

(a)        Subordination of security interest created by new debtor.  Subject to subsection (b) of this section, a security interest created by a new debtor which is perfected by a filed financing statement that is effective solely under G.S. 25‑9‑508 in collateral in which a new debtor has or acquires rights is subordinate to a security interest in the same collateral which is perfected other than by a filed financing statement that is effective solely under G.S. 25‑9‑508.

(b)        Priority under other provisions; multiple original debtors.  The other provisions of this Part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements that are effective solely under G.S. 25‑9‑508. However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound. (2000‑169, s. 1.)



§ 25-9-327. Priority of security interests in deposit account.

§ 25‑9‑327.  Priority of security interests in deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1)        A security interest held by a secured party having control of the deposit account under G.S. 25‑9‑104 has priority over a conflicting security interest held by a secured party that does not have control.

(2)        Except as otherwise provided in subdivisions (3) and (4) of this section, security interests perfected by control under G.S. 25‑9‑314 rank according to priority in time of obtaining control.

(3)        Except as otherwise provided in subdivision (4) of this section, a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4)        A security interest perfected by control under G.S. 25‑9‑104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained. (1997‑181, s. 5; 2000‑169, s. 1.)



§ 25-9-328. Priority of security interests in investment property.

§ 25‑9‑328.  Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1)        A security interest held by a secured party having control of investment property under G.S. 25‑9‑106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2)        Except as otherwise provided in subdivisions (3) and (4) of this section, conflicting security interests held by secured parties each of which has control under G.S. 25‑9‑106 rank according to priority in time of:

a.         If the collateral is a security, obtaining control;

b.         If the collateral is a security entitlement carried in a securities account and:

1.         If the secured party obtained control under G.S. 25‑8‑106(d)(1), the secured party's becoming the person for which the securities account is maintained;

2.         If the secured party obtained control under G.S. 25‑8‑106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

3.         If the secured party obtained control through another person under G.S. 25‑8‑106(d)(3), the time on which priority would be based under this subdivision if the other person were the secured party; or

c.         If the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in G.S. 25‑9‑106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3)        A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4)        A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5)        A security interest in a certificated security in registered form which is perfected by taking delivery under G.S. 25‑9‑313(a) and not by control under G.S. 25‑9‑314 has priority over a conflicting security interest perfected by a method other than control.

(6)        Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under G.S. 25‑9‑106 rank equally.

(7)        In all other cases, priority among conflicting security interests in investment property is governed by G.S. 25‑9‑322 and G.S. 25‑9‑323. (1997‑181, s. 5; 2000‑169, s. 1.)



§ 25-9-329. Priority of security interests in letter-of-credit right.

§ 25‑9‑329.  Priority of security interests in letter‑of‑credit right.

The following rules govern priority among conflicting security interests in the same letter‑of‑credit right:

(1)        A security interest held by a secured party having control of the letter‑of‑credit right under G.S. 25‑9‑107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2)        Security interests perfected by control under G.S. 25‑9‑314 rank according to priority in time of obtaining control. (1997‑181, s. 5; 2000‑169, s. 1.)



§ 25-9-330. Priority of purchaser of chattel paper or instrument.

§ 25‑9‑330.  Priority of purchaser of chattel paper or instrument.

(a)        Purchaser's priority: security interest claimed merely as proceeds.  A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1)        In good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under G.S. 25‑9‑105; and

(2)        The chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b)        Purchaser's priority: other security interests.  A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under G.S. 25‑9‑105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c)        Chattel paper purchaser's priority in proceeds.  Except as otherwise provided in G.S. 25‑9‑327, a purchaser having priority in chattel paper under subsection (a) or (b) of this section also has priority in proceeds of the chattel paper to the extent that:

(1)        G.S. 25‑9‑322 provides for priority in the proceeds; or

(2)        The proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d)        Instrument purchaser's priority.  Except as otherwise provided in G.S. 25‑9‑331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e)        Holder of purchase‑money security interest gives new value.  For purposes of subsections (a) and (b) of this section, the holder of a purchase‑money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f)         Indication of assignment gives knowledge.  For purposes of subsections (b) and (d) of this section, if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party. (1961, c. 574; 1965, c. 700, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-331. Priority of rights of purchasers of instruments, documents, and securities under other Articles; priority of interests in financial assets and security entitlements under Article 8.

§ 25‑9‑331.  Priority of rights of purchasers of instruments, documents, and securities under other Articles; priority of interests in financial assets and security entitlements under Article 8.

(a)        Rights under Articles 3, 7, and 8 not limited.  This Article does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Articles 3, 7, and 8 of this Chapter.

(b)        Protection under Article 8.  This Article does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of a claim under Article 8 of this Chapter.

(c)        Filing not notice.  Filing under this Article does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b) of this section. (1961, c. 574; 1965, c. 700, s. 1; 1975, c. 862, s. 7; 1989 (Reg. Sess., 1990), c. 1024, s. 8(m), (n); 1997‑181, s. 14; 2000‑169, s. 1.)



§ 25-9-332. Transfer of money; transfer of funds from deposit account.

§ 25‑9‑332.  Transfer of money; transfer of funds from deposit account.

(a)        Transferee of money.  A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b)        Transferee of funds from deposit account.  A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party. (2000‑169, s. 1.)



§ 25-9-333. Priority of certain liens arising by operation of law.

§ 25‑9‑333.  Priority of certain liens arising by operation of law.

(a)        "Possessory lien."  In this section, "possessory lien" means an interest, other than a security interest or an agricultural lien:

(1)        Which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2)        Which is created by statute or rule of law in favor of the person; and

(3)        Whose effectiveness depends on the person's possession of the goods.

(b)        Priority of possessory lien.  A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise. (1965, c. 700, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-334. Priority of security interests in fixtures and crops.

§ 25‑9‑334.  Priority of security interests in fixtures and crops.

(a)        Security interest in fixtures under this Article.  A security interest under this Article may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this Article in ordinary building materials incorporated into an improvement on land.

(b)        Security interest in fixtures under real‑property law.  This Article does not prevent creation of an encumbrance upon fixtures under real property law.

(c)        General rule: subordination of security interest in fixtures.  In cases not governed by subsections (d) through (h) of this section, a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d)        Fixtures purchase‑money priority.  Except as otherwise provided in subsection (h) of this section, a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1)        The security interest is a purchase‑money security interest;

(2)        The interest of the encumbrancer or owner arises before the goods become fixtures; and

(3)        The security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

(e)        Priority of security interest in fixtures over interests in real property.  A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1)        The debtor has an interest of record in the real property or is in possession of the real property and the security interest:

a.         Is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

b.         Has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2)        Before the goods become fixtures, the security interest is perfected by any method permitted by this Article and the fixtures are readily removable:

a.         Factory or office machines;

b.         Equipment that is not primarily used or leased for use in the operation of the real property; or

c.         Replacements of domestic appliances that are consumer goods;

(3)        The conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this Article; or

(4)        The security interest is:

a.         Created in a manufactured home in a manufactured‑home transaction; and

b.         Perfected pursuant to a statute described in G.S. 25‑9‑311(a)(2).

(f)         Priority based on consent, disclaimer, or right to remove.  A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1)        The encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2)        The debtor has a right to remove the goods as against the encumbrancer or owner.

(g)        Continuation of subdivision (f)(2) priority.  The priority of the security interest under subdivision (f)(2) of this section continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h)        Priority of construction mortgage.  A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f) of this section, a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i)         Priority of security interest in crops.  Except as provided in G.S. 42‑15, a perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property. (1965, c. 700, s. 1; 1967, c. 562, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-335. Accessions.

§ 25‑9‑335.  Accessions.

(a)        Creation of security interest in accession.  A security interest may be created in an accession and continues in collateral that becomes an accession.

(b)        Perfection of security interest.  If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c)        Priority of security interest.  Except as otherwise provided in subsection (d) of this section, the other provisions of this Part determine the priority of a security interest in an accession.

(d)        Compliance with certificate‑of‑title statute.  A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate‑of‑title statute under G.S. 25‑9‑311(b).

(e)        Removal of accession after default.  After default, subject to Part 6 of this Article, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f)         Reimbursement following removal.  A secured party that removes an accession from other goods under subsection (e) of this section shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse. (1965, c. 700, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-336. Commingled goods.

§ 25‑9‑336.  Commingled goods.

(a)        "Commingled goods."  In this section, "commingled goods" means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b)        No security interest in commingled goods as such.  A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c)        Attachment of security interest to product or mass.  If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d)        Perfection of security interest.  If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) of this section is perfected.

(e)        Priority of security interest.  Except as otherwise provided in subsection (f) of this section, the other provisions of this Part determine the priority of a security interest that attaches to the product or mass under subsection (c) of this section.

(f)         Conflicting security interests in product or mass.  If more than one security interest attaches to the product or mass under subsection (c) of this section, the following rules determine priority:

(1)        A security interest that is perfected under subsection (d) of this section has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2)        If more than one security interest is perfected under subsection (d) of this section, the security interests rank equally in proportion to the value of the collateral at the time it became commingled goods. (1965, c. 700, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-337. Priority of security interests in goods covered by certificate of title.

§ 25‑9‑337.  Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1)        A buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2)        The security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under G.S. 25‑9‑311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest. (1945, c. 196, s. 2; 1957, c. 564; 1965, c. 700, s. 1; 1967, c. 562, s. 1; 1975, c. 862, s. 7; 1989 (Reg. Sess., 1990), c. 1024, s. 8(e), (f); 1997‑181, s. 2; 1999‑73, s. 4(a), (b); 2000‑169, s. 1.)



§ 25-9-338. Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

§ 25‑9‑338.  Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in G.S. 25‑9‑516(b)(5) which is incorrect at the time the financing statement is filed:

(1)        The security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2)        A purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral. (2000‑169, s. 1; 2006‑112, s. 54.)



§ 25-9-339. Priority subject to subordination.

§ 25‑9‑339.  Priority subject to subordination.

This Article does not preclude subordination by agreement by a person entitled to priority. (1965, c. 700, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-340. Effectiveness of right of recoupment or setoff against deposit account.

SUBPART 4. Rights of Banks.

§ 25‑9‑340.  Effectiveness of right of recoupment or setoff against deposit account.

(a)        Exercise of recoupment or setoff.  Except as otherwise provided in subsection (c) of this section, a bank with which a deposit account is maintained may exercise any right of recoupment or setoff against a secured party that holds a security interest in the deposit account.

(b)        Recoupment or setoff not affected by security interest.  Except as otherwise provided in subsection (c) of this section, the application of this Article to a security interest in a deposit account does not affect a right of recoupment or setoff of the secured party as to a deposit account maintained with the secured party.

(c)        When setoff ineffective.  The exercise by a bank of a setoff against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under G.S. 25‑9‑104(a)(3), if the setoff is based on a claim against the debtor. (2000‑169, s. 1.)



§ 25-9-341. Bank's rights and duties with respect to deposit account.

§ 25‑9‑341.  Bank's rights and duties with respect to deposit account.

Except as otherwise provided in G.S. 25‑9‑340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1)        The creation, attachment, or perfection of a security interest in the deposit account;

(2)        The bank's knowledge of the security interest; or

(3)        The bank's receipt of instructions from the secured party. (2000‑169, s. 1.)



§ 25-9-342. Bank's right to refuse to enter into or disclose existence of control agreement.

§ 25‑9‑342.  Bank's right to refuse to enter into or disclose existence of control agreement.

This Article does not require a bank to enter into an agreement of the kind described in G.S. 25‑9‑104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer. (2000‑169, s. 1.)



§ 25-9-401. Alienability of debtor's rights.

Part 4.

RIGHTS OF THIRD PARTIES.

§ 25‑9‑401.  Alienability of debtor's rights.

(a)        Other law governs alienability; exceptions.  Except as otherwise provided in subsection (b) of this section and G.S. 25‑9‑406, 25‑9‑407, 25‑9‑408, and 25‑9‑409, whether a debtor's rights in collateral may be voluntarily or involuntarily transferred is governed by law other than this Article.

(b)        Agreement does not prevent transfer.  An agreement between the debtor and secured party which prohibits a transfer of the debtor's rights in collateral or makes the transfer a default does not prevent the transfer from taking effect. (1965, c. 700, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-402. Secured party not obligated on contract of debtor or in tort.

§ 25‑9‑402.  Secured party not obligated on contract of debtor or in tort.

The existence of a security interest, agricultural lien, or authority given to a debtor to dispose of or use collateral, without more, does not subject a secured party to liability in contract or tort for the debtor's acts or omissions. (1961, c. 574; 1965, c. 700, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-403. Agreement not to assert defenses against assignee.

§ 25‑9‑403.  Agreement not to assert defenses against assignee.

(a)        "Value."  In this section, "value" has the meaning provided in G.S. 25‑3‑303(a).

(b)        Agreement not to assert claim or defense.  Except as otherwise provided in this section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:

(1)        For value;

(2)        In good faith;

(3)        Without notice of a claim of a property or possessory right to the property assigned; and

(4)        Without notice of a defense or claim in recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under G.S. 25‑3‑305(a).

(c)        When subsection (b) not applicable.  Subsection (b) of this section does not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under G.S. 25‑3‑305(b).

(d)        Omission of required statement in consumer transaction.  In a consumer transaction, if a record evidences the account debtor's obligation, law other than this Article requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and the record does not include such a statement:

(1)        The record has the same effect as if the record included such a statement; and

(2)        The account debtor may assert against an assignee those claims and defenses that would have been available if the record included such a statement.

(e)        Rule for individual under other law.  This section is subject to law other than this Article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(f)         Other law not displaced.  Except as otherwise provided in subsection (d) of this section, this section does not displace law other than this Article which gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee. (1965, c. 700, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-404. Rights acquired by assignee; claims and defenses against assignee.

§ 25‑9‑404.  Rights acquired by assignee; claims and defenses against assignee.

(a)        Assignee's rights subject to terms, claims, and defenses; exceptions.  Unless an account debtor has made an enforceable agreement not to assert defenses or claims, and subject to subsections (b) through (e) of this section, the rights of an assignee are subject to:

(1)        All terms of the agreement between the account debtor and assignor and any defense or claim in recoupment arising from the transaction that gave rise to the contract; and

(2)        Any other defense or claim of the account debtor against the assignor which accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.

(b)        Account debtor's claim reduces amount owed to assignee.  Subject to subsection (c) of this section and except as otherwise provided in subsection (d) of this section, the claim of an account debtor against an assignor may be asserted against an assignee under subsection (a) of this section only to reduce the amount the account debtor owes.

(c)        Rule for individual under other law.  This section is subject to law other than this Article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d)        Omission of required statement in consumer transaction.  In a consumer transaction, if a record evidences the account debtor's obligation, law other than this Article requires that the record include a statement to the effect that the account debtor's recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.

(e)        Inapplicability to health‑care‑insurance receivable.  This section does not apply to an assignment of a health‑care‑insurance receivable. (1945, c. 196, s. 6; 1961, c. 574; 1965, c. 700, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-405. Modification of assigned contract.

§ 25‑9‑405.  Modification of assigned contract.

(a)        Effect of modification on assignee.  A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This subsection is subject to subsections (b) through (d) of this section.

(b)        Applicability of subsection (a).  Subsection (a) of this section applies to the extent that:

(1)        The right to payment or a part thereof under an assigned contract has not been fully earned by performance; or

(2)        The right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under G.S. 25‑9‑406(a).

(c)        Rule for individual under other law.  This section is subject to law other than this Article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d)        Inapplicability to health‑care‑insurance receivable.  This section does not apply to an assignment of a health‑care‑insurance receivable. (1945, c. 196, s. 6; 1961, c. 574; 1965, c. 700, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-406. Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective.

§ 25‑9‑406.  Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective.

(a)        Discharge of account debtor; effect of notification.  Subject to subsections (b) through (i) of this section, an account debtor on an account, chattel paper, or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee.  After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

(b)        When notification ineffective.  Subject to subsection (h) of this section, notification is ineffective under subsection (a) of this section:

(1)        If it does not reasonably identify the rights assigned;

(2)        To the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than this Article; or

(3)        At the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

a.         Only a portion of the account, chattel paper, or payment intangible has been assigned to that assignee;

b.         A portion has been assigned to another assignee; or

c.         The account debtor knows that the assignment to that assignee is limited.

(c)        Proof of assignment.  Subject to subsection (h) of this section, if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made.  Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection (a) of this section.

(d)        Term restricting assignment generally ineffective.  Except as otherwise provided in subsection (e) of this section and G.S. 25‑2A‑303 and G.S. 25‑9‑407 and subject to subsection (h) of this section, a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

(1)        Prohibits, restricts, or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account, chattel paper, payment intangible, or promissory note; or

(2)        Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible, or promissory note.

(e)        Inapplicability of subsection (d) to certain sales.  Subsection (d) of this section does not apply to the sale of a payment intangible or promissory note.

(f)         Legal restrictions on assignment generally ineffective.  Except as otherwise provided in G.S. 25‑2A‑303 and G.S. 25‑9‑407 and subject to subsections (h) and (i) of this section, a rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute, or regulation:

(1)        Prohibits, restricts, or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in the account or chattel paper; or

(2)        Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account or chattel paper.

(g)        Subdivision (b)(3) not waivable.  Subject to subsection (h) of this section, an account debtor may not waive or vary its option under subdivision (b)(3) of this section.

(h)        Rule for individual under other law.  This section is subject to law other than this Article which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(i)         Inapplicability.  This section does not apply to an assignment of a health‑care‑insurance receivable.  Subsection (f) of this section does not apply to an assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, a right the transfer of which is prohibited or restricted by any of the following statutes to the extent that the statute is inconsistent with subsection (f) of this section: North Carolina Structured Settlement Act (Article 44B of Chapter 1 of the General Statutes); North Carolina Crime Victims Compensation Act (Chapter 15B of the General Statutes); North Carolina Consumer Finance Act (Article 15 of Chapter 53 of the General Statutes); North Carolina Firemen's and Rescue Squad Workers' Pension Fund (Article 86 of Chapter 58 of the General Statutes); Employment Security Law (Chapter 96 of the General Statutes); North Carolina Workers' Compensation Act (Article 1 of Chapter 97 of the General Statutes); and Programs of Public Assistance (Article 2 of Chapter 108A of the General Statutes).

(j)         Section prevails over inconsistent law.  Except to the extent otherwise provided in subsection (i) of this section, this section prevails over any inconsistent provision of an existing or future statute, rule, or regulation of this State unless the provision is contained in a statute of this State, refers expressly to this section, and states that the provision prevails over this section. (1945, c. 196, s. 6; 1961, c. 574; 1965, c. 700, s. 1; 1975, c. 862, s. 7; 2000‑169, s. l.)



§ 25-9-407. Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest.

§ 25‑9‑407.  Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest.

(a)        Term restricting assignment generally ineffective.  Except as otherwise provided in subsection (b) of this section, a term in a lease agreement is ineffective to the extent that it:

(1)        Prohibits, restricts, or requires the consent of a party to the lease to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, an interest of a party under the lease contract or in the lessor's residual interest in the goods; or

(2)        Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the lease.

(b)        Effectiveness of certain terms.  Except as otherwise provided in G.S. 25‑2A‑303(7), a term described in subdivision (a)(2) of this section is effective to the extent that there is:

(1)        A transfer by the lessee of the lessee's right of possession or use of the goods in violation of the term; or

(2)        A delegation of a material performance of either party to the lease contract in violation of the term.

(c)        Security interest not material impairment.  The creation, attachment, perfection, or enforcement of a security interest in the lessor's interest under the lease contract or the lessor's residual interest in the goods is not a transfer that materially impairs the lessee's prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of G.S. 25‑2A‑303(4) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor. (1993, c. 463, s. 1; 2000‑169, s. 1.)



§ 25-9-408. Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective.

§ 25‑9‑408.  Restrictions on assignment of promissory notes, health‑care‑insurance receivables, and certain general intangibles ineffective.

(a)        Term restricting assignment generally ineffective.  Except as otherwise provided in subsection (b) of this section, a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health‑care‑insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health‑care‑insurance receivable, or general intangible, is ineffective to the extent that the term:

(1)        Would impair the creation, attachment, or perfection of a security interest; or

(2)        Provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health‑care‑insurance receivable, or general intangible.

(b)        Applicability of subsection (a) to sales of certain rights to payment.  Subsection (a) of this section applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note.

(c)        Legal restrictions on assignment generally ineffective.  A rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health‑care‑insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute, or regulation:

(1)        Would impair the creation, attachment, or perfection of a security interest; or

(2)        Provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health‑care‑insurance receivable, or general intangible.

(d)        Limitation on ineffectiveness under subsections (a) and (c).  To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health‑care‑insurance receivable or general intangible or a rule of law, statute, or regulation described in subsection (c) of this section would be effective under law other than this Article but is ineffective under subsection (a) or (c) of this section, the creation, attachment, or perfection of a security interest in the promissory note, health‑care‑insurance receivable, or general intangible:

(1)        Is not enforceable against the person obligated on the promissory note or the account debtor;

(2)        Does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(3)        Does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

(4)        Does not entitle the secured party to use or assign the debtor's rights under the promissory note, health‑care‑insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health‑care‑insurance receivable, or general intangible;

(5)        Does not entitle the secured party to use, assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(6)        Does not entitle the secured party to enforce the security interest in the promissory note, health‑care‑insurance receivable, or general intangible.

(e)        Section prevails over inconsistent law.  Except to the extent otherwise provided in subsection (f) of this section, this section prevails over any inconsistent provision of an existing or future statute, rule, or regulation of this State unless the provision is contained in a statute of this State, refers expressly to this section, and states that the provision prevails over this section.

(f)         Inapplicability.  Subsection (c) of this section does not apply to an assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, a right the transfer of which is prohibited or restricted by any of the following statutes to the extent that the statute is inconsistent with subsection (c) of this section: North Carolina Structured Settlement Act (Article 44B of Chapter 1 of the General Statutes); North Carolina Crime Victims Compensation Act (Chapter 15B of the General Statutes); North Carolina Consumer Finance Act (Article 15 of Chapter 53 of the General Statutes); North Carolina Firemen's and Rescue Squad Workers' Pension Fund (Article 86 of Chapter 58 of the General Statutes); Employment Security Law (Chapter 96 of the General Statutes); North Carolina Workers' Compensation Act (Article 1 of Chapter 97 of the General Statutes); and Programs of Public Assistance (Article 2 of Chapter 108A of the General Statutes). (2000‑169, s. 1.)



§ 25-9-409. Restrictions on assignment of letter-of-credit rights ineffective.

§ 25‑9‑409.  Restrictions on assignment of letter‑of‑credit rights ineffective.

(a)        Term or law restricting assignment generally ineffective.  A term in a letter of credit or a rule of law, statute, regulation, custom, or practice applicable to the letter of credit which prohibits, restricts, or requires the consent of an applicant, issuer, or nominated person to a beneficiary's assignment of or creation of a security interest in a letter‑of‑credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom, or practice:

(1)        Would impair the creation, attachment, or perfection of a security interest in the letter‑of‑credit right; or

(2)        Provides that the assignment or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the letter‑of‑credit right.

(b)        Limitation on ineffectiveness under subsection (a).  To the extent that a term in a letter of credit is ineffective under subsection (a) of this section but would be effective under law other than this Article or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit, or to the assignment of a right to proceeds of the letter of credit, the creation, attachment, or perfection of a security interest in the letter‑of‑credit right:

(1)        Is not enforceable against the applicant, issuer, nominated person, or transferee beneficiary;

(2)        Imposes no duties or obligations on the applicant, issuer, nominated person, or transferee beneficiary; and

(3)        Does not require the applicant, issuer, nominated person, or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party. (2000‑169, s. 1.)



§ 25-9-501. Filing offices.

Part 5.

FILING.

SUBPART 1. Filing Office; Contents and Effectiveness of Financing Statement.

§ 25‑9‑501.  Filing offices.

(a)        Filing offices.  Except as otherwise provided in subsection (b) of this section, if the local law of this State governs perfection of a security interest or agricultural lien, the office in which to file a financing statement to perfect the security interest or agricultural lien is:

(1)        The office designated for the filing or recording of a record of a mortgage on the related real property, if:

a.         The collateral is as‑extracted collateral or timber to be cut; or

b.         The financing statement is filed as a fixture filing and the collateral is goods that are or are to become fixtures; or

(2)        The office of the Secretary of State, in all other cases, including a case in which the collateral is goods that are or are to become fixtures and the financing statement is not filed as a fixture filing.

(b)        Filing office for transmitting utilities.  The office in which to file a financing statement to perfect a security interest in collateral, including fixtures, of a transmitting utility is the office of the Secretary of State. The financing statement also constitutes a fixture filing as to the collateral indicated in the financing statement which is or is to become fixtures. (1866‑7, c. 1, s. 1; 1872‑3, c. 133, s. 1; Code, s. 1799; 1893, c. 9; Rev., s. 2052; C.S., s. 2480; 1925, c. 302, s. 1; 1927, c. 22; 1935, c. 205; 1945, c. 182, s. 3; c. 196, s. 2; 1955, c. 816; 1957, cc. 564, 999; 1961, c. 574; 1965, c. 700, s. 1; 1975, c. 862, s. 7; 1983 (Reg. Sess., 1984), c. 1116, ss. 41, 42; 1989, c. 523, s. 3; 2000‑169, s. 1.)



§ 25-9-502. Contents of financing statement; record of mortgage as financing statement; time of filing financing statement.

§ 25‑9‑502.  Contents of financing statement; record of mortgage as financing statement; time of filing financing statement.

(a)        Sufficiency of financing statement.  Subject to subsection (b) of this section, a financing statement is sufficient only if it:

(1)        Provides the name of the debtor;

(2)        Provides the name of the secured party or a representative of the secured party; and

(3)        Indicates the collateral covered by the financing statement.

(b)        Real‑property‑related financing statements.  Except as otherwise provided in G.S. 25‑9‑501(b), to be sufficient, a financing statement that covers as‑extracted collateral or timber to be cut, or which is filed as a fixture filing and covers goods that are or are to become fixtures, must satisfy subsection (a) of this section and also:

(1)        Indicate that it covers this type of collateral;

(2)        Indicate that it is to be filed in the real property records;

(3)        Provide a description of the real property to which the collateral is related; and

(4)        If the debtor does not have an interest of record in the real property, provide the name of a record owner.

(c)        Record of mortgage as financing statement.  A record of a mortgage is effective, from the date of recording, as a financing statement filed as a fixture filing or as a financing statement covering as‑extracted collateral or timber to be cut only if:

(1)        The record indicates the goods or accounts that it covers;

(2)        The goods are or are to become fixtures related to the real property described in the record or the collateral is related to the real property described in the record and is as‑extracted collateral or timber to be cut;

(3)        The record satisfies the requirements for a financing statement in this section other than an indication that it is to be filed in the real property records; and

(4)        The record is duly recorded.

(d)        Filing before security agreement or attachment.  A financing statement may be filed before a security agreement is made or a security interest otherwise attaches. (1899, cc. 17, 247; 1901, cc. 329, 704; 1903, c. 489; 1905, cc. 226, 319; Rev., s. 2055; 1907, c. 843; 1909, c. 532; P.L. 1913, c. 49; C.S., s. 2490; 1925, c. 285, s. 1; 1931, c. 196; 1933, c. 101, s. 6; 1945, c. 182, s. 2; c. 196, s. 2; 1951, c. 926, s. 1; 1955, c. 386, s. 1; 1957, c. 564; 1961, c. 574; 1965, c. 700, s. 1; 1969, c. 1115, s. 1; 1975, c. 862, s. 7; 1983 (Reg. Sess., 1984), c. 1116, s. 43; 1989, c. 523, s. 7; 2000‑169, s. 1.)



§ 25-9-503. Name of debtor and secured party.

§ 25‑9‑503.  Name of debtor and secured party.

(a)        Sufficiency of debtor's name.  A financing statement sufficiently provides the name of the debtor:

(1)        If the debtor is a registered organization, only if the financing statement provides the name of the debtor indicated on the public record of the debtor's jurisdiction of organization which shows the debtor to have been organized;

(2)        If the debtor is a decedent's estate, only if the financing statement provides the name of the decedent and indicates that the debtor is an estate;

(3)        If the debtor is a trust or a trustee acting with respect to property held in trust, only if the financing statement:

a.         Provides the name specified for the trust in its organic documents or, if no name is specified, provides the name of the settlor and additional information sufficient to distinguish the debtor from other trusts having one or more of the same settlors; and

b.         Indicates, in the debtor's name or otherwise, that the debtor is a trust or is a trustee acting with respect to property held in trust; and

(4)        In other cases:

a.         If the debtor has a name, only if it provides the individual or organizational name of the debtor; and

b.         If the debtor does not have a name, only if it provides the names of the partners, members, associates, or other persons comprising the debtor.

(b)        Additional debtor‑related information.  A financing statement that provides the name of the debtor in accordance with subsection (a) of this section is not rendered ineffective by the absence of:

(1)        A trade name or other name of the debtor; or

(2)        Unless required under sub‑subdivision (a)(4)b. of this section, names of partners, members, associates, or other persons comprising the debtor.

(c)        Debtor's trade name insufficient.  A financing statement that provides only the debtor's trade name does not sufficiently provide the name of the debtor.

(d)        Representative capacity.  Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

(e)        Multiple debtors and secured parties.  A financing statement may provide the name of more than one debtor and the name of more than one secured party. (1899, cc. 17, 247; 1901, cc. 329, 704; 1903, c. 489; 1905, cc. 226, 319; Rev., s. 2055; 1907, c. 843; 1909, c. 532; P.L. 1913, c. 49; C.S., s. 2490; 1925, c. 285, s. 1; 1931, c. 196; 1933, c. 101, s. 6; 1945, c. 182, s. 2; c. 196, s. 2; 1951, c. 926, s. 1; 1955, c. 386, s. 1; 1957, c. 564; 1961, c. 574; 1965, c. 700, s. 1; 1969, c. 1115, s. 1; 1975, c. 862, s. 7; 1983 (Reg. Sess., 1984), c. 1116, s. 43; 1989, c. 523, s. 7; 2000‑169, s. 1.)



§ 25-9-504. Indication of collateral.

§ 25‑9‑504.  Indication of collateral.

A financing statement sufficiently indicates the collateral that it covers if the financing statement provides:

(1)        A description of the collateral pursuant to G.S. 25‑9‑108; or

(2)        An indication that the financing statement covers all assets or all personal property. (1899, cc. 17, 247; 1901, cc. 329, 704; 1903, c. 489; 1905, cc. 226, 319; Rev., s. 2055; 1907, c. 843; 1909, c. 532; P.L. 1913, c. 49; C.S., s. 2490; 1925, c. 285, s. 1; 1931, c. 196; 1933, c. 101, s. 6; 1945, c. 182, s. 2; c. 196, s. 2; 1951, c. 926, s. 1; 1955, c. 386, s. 1; 1957, c. 564; 1961, c. 574; 1965, c. 700, s. 1; 1969, c. 1115, s. 1; 1975, c. 862, s. 7; 1983 (Reg. Sess., 1984), c. 1116, s. 43; 1989, c. 523, s. 7; 2000‑169, s. 1.)



§ 25-9-504.1. Deleted.

§ 25‑9‑504.1.  Deleted.



§ 25-9-504.2. Deleted.

§ 25‑9‑504.2.  Deleted.



§ 25-9-505. Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions.

§ 25‑9‑505.  Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions.

(a)        Use of terms other than "debtor" and "secured party."  A consignor, lessor, or other bailor of goods, a licensor, or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute or treaty described in G.S. 25‑9‑311(a), using the terms "consignor", "consignee", "lessor", "lessee", "bailor", "bailee", "licensor", "licensee", "owner", "registered owner", "buyer", "seller", or words of similar import, instead of the terms "secured party" and "debtor".

(b)        Effect of financing statement under subsection (a).  This Part applies to the filing of a financing statement under subsection (a) of this section and, as appropriate, to compliance that is equivalent to filing a financing statement under G.S. 25‑9‑311(b), but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner, or buyer which attaches to the collateral is perfected by the filing or compliance. (1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-506. Effect of errors or omissions.

§ 25‑9‑506.  Effect of errors or omissions.

(a)        Minor errors and omissions.  A financing statement substantially satisfying the requirements of this Part is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

(b)        Financing statement seriously misleading.  Except as otherwise provided in subsection (c) of this section, a financing statement that fails sufficiently to provide the name of the debtor in accordance with G.S. 25‑9‑503(a) is seriously misleading.

(c)        Financing statement not seriously misleading.  If a search of the records of the filing office under the debtor's correct name, using the filing office's standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with G.S. 25‑9‑503(a), the name provided does not make the financing statement seriously misleading.

(d)        "Debtor's correct name."  For purposes of G.S. 25‑9‑508(b), the "debtor's correct name" in subsection (c) of this section means the correct name of the new debtor. (1899, cc. 17, 247; 1901, cc. 329, 704; 1903, c. 489; 1905, cc. 226, 319; Rev., s. 2055; 1907, c. 843; 1909, c. 532; P.L. 1913, c. 49; C.S., s. 2490; 1925, c. 285, s. 1; 1931, c. 196; 1933, c. 101, s. 6; 1945, c. 182, s. 2; c. 196, s. 2; 1951, c. 926, s. 1; 1955, c. 386, s. 1; 1957, c. 564; 1961, c. 574; 1965, c. 700, s. 1; 1969, c. 1115, s. 1; 1975, c. 862, s. 7; 1983 (Reg. Sess., 1984), c. 1116, s. 43; 1989, c. 523, s. 7; 2000‑169, s. 1.)



§ 25-9-507. Effect of certain events on effectiveness of financing statement.

§ 25‑9‑507.  Effect of certain events on effectiveness of financing statement.

(a)        Disposition.  A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

(b)        Information becoming seriously misleading.  Except as otherwise provided in subsection (c) of this section and G.S. 25‑9‑508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under G.S. 25‑9‑506.

(c)        Change in debtor's name.  If a debtor so changes its name that a filed financing statement becomes seriously misleading under G.S. 25‑9‑506:

(1)        The financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the change; and

(2)        The financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four months after the change, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four months after the change. (1899, cc. 17, 247; 1901, cc. 329, 704; 1903, c. 489; 1905, cc. 226, 319; Rev., s. 2055; 1907, c. 843; 1909, c. 532; P.L. 1913, c. 49; C.S., s. 2490; 1925, c. 285, s. 1; 1931, c. 196; 1933, c. 101, s. 6; 1945, c. 182, s. 2; c. 196, s. 2; 1951, c. 926, s. 1; 1955, c. 386, s. 1; 1957, c. 564; 1961, c. 574; 1965, c. 700, s. 1; 1969, c. 1115, s. 1; 1975, c. 862, s. 7; 1983 (Reg. Sess., 1984), c. 1116, s. 43; 1989, c. 523, s. 7; 2000‑169, s. 1.)



§ 25-9-508. Effectiveness of financing statement if new debtor becomes bound by security agreement.

§ 25‑9‑508.  Effectiveness of financing statement if new debtor becomes bound by security agreement.

(a)        Financing statement naming original debtor.  Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

(b)        Financing statement becoming seriously misleading.  If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection (a) of this section to be seriously misleading under G.S. 25‑9‑506:

(1)        The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under G.S. 25‑9‑203(d); and

(2)        The financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four months after the new debtor becomes bound under G.S. 25‑9‑203(d) unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

(c)        When section not applicable.  This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under G.S. 25‑9‑507(a). (1967, c. 562, s. 3; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-509. Persons entitled to file a record.

§ 25‑9‑509.  Persons entitled to file a record.

(a)        Person entitled to file record.  A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:

(1)        The debtor authorizes the filing in an authenticated record or pursuant to subsection (b) or (c) of this section; or

(2)        The person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(b)        Security agreement as authorization.  By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(1)        The collateral described in the security agreement; and

(2)        Property that becomes collateral under G.S. 25‑9‑315(a)(2), whether or not the security agreement expressly covers proceeds.

(c)        Acquisition of collateral as authorization.  By acquiring collateral in which a security interest or agricultural lien continues under G.S. 25‑9‑315(a)(1), a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under G.S. 25‑9‑315(a)(2).

(d)        Person entitled to file certain amendments.  A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(1)        The secured party of record authorizes the filing; or

(2)        The amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by G.S. 25‑9‑513(a) or (c), the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

(e)        Multiple secured parties of record.  If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (d) of this section. (1967, c. 562, s. 3; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-510. Effectiveness of filed record.

§ 25‑9‑510.  Effectiveness of filed record.

(a)        Filed record effective if authorized.  A filed record is effective only to the extent that it was filed by a person that may file it under G.S. 25‑9‑509.

(b)        Authorization by one secured party of record.  A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(c)        Continuation statement not timely filed.  A continuation statement that is not filed within the six‑month period prescribed by G.S. 25‑9‑515(d) is ineffective. (2000‑169, s. 1.)



§ 25-9-511. Secured party of record.

§ 25‑9‑511.  Secured party of record.

(a)        Secured party of record.  A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under G.S. 25‑9‑514(a), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(b)        Amendment naming secured party of record.  If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under G.S. 25‑9‑514(b), the assignee named in the amendment is a secured party of record.

(c)        Amendment deleting secured party of record.  A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person. (2000‑169, s. 1.)



§ 25-9-512. Amendment of financing statement.

§ 25‑9‑512.  Amendment of financing statement.

(a)        Amendment of information in financing statement.  Subject to G.S. 25‑9‑509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (e) of this section, otherwise amend the information provided in, a financing statement by filing an amendment that:

(1)        Identifies, by its file number, the initial financing statement to which the amendment relates; and

(2)        If the amendment relates to an initial financing statement filed in a filing office described in G.S. 25‑9‑501(a)(1), provides the name of the debtor and the information specified in G.S. 25‑9‑502(b).

(b)        Period of effectiveness not affected.  Except as otherwise provided in G.S. 25‑9‑515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c)        Effectiveness of amendment adding collateral.  A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d)        Effectiveness of amendment adding debtor.  A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(e)        Certain amendments ineffective.  An amendment is ineffective to the extent it:

(1)        Purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2)        Purports to delete all secured parties of record and fails to provide the name of a new secured party of record. (1899, cc. 17, 247; 1901, cc. 329, 704; 1903, c. 489; 1905, cc. 226, 319; Rev., s. 2055; 1907, c. 843; 1909, c. 532; P.L. 1913, c. 49; C.S., s. 2490; 1925, c. 285, s. 1; 1931, c. 196; 1933, c. 101, s. 6; 1945, c. 182, s. 2; c. 196, s. 2; 1951, c. 926, s. 1; 1955, c. 386, s. 1; 1957, c. 564; 1961, c. 574; 1965, c. 700, s. 1; 1969, c. 1115, s. 1; 1975, c. 862, s. 7; 1983 (Reg. Sess., 1984), c. 1116, s. 43; 1989, c. 523, s. 7; 2000‑169, s. 1.)



§ 25-9-513. Termination statement.

§ 25‑9‑513.  Termination statement.

(a)        Consumer goods.  A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1)        There is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2)        The debtor did not authorize the filing of the initial financing statement.

(b)        Time for compliance with subsection (a).  To comply with subsection (a) of this section, a secured party shall cause the secured party of record to file the termination statement:

(1)        Within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2)        If earlier, within 20 days after the secured party receives an authenticated demand from a debtor.

(c)        Other collateral.  In cases not governed by subsection (a) of this section, within 20 days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(1)        Except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(2)        The financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3)        The financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4)        The debtor did not authorize the filing of the initial financing statement.

(d)        Effect of filing termination statement.  Except as otherwise provided in G.S. 25‑9‑510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in G.S. 25‑9‑510, for purposes of G.S. 25‑9‑519(g), 25‑9‑522(a), and 25‑9‑523(c), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse. (1945, c. 182, s. 5; c. 196, s. 3; 1961, c. 574; 1965, c. 700, s. 1; 1967, c. 562, s. 1; 1969, c. 1115, s. 1; 1973, c. 1316, ss. 2, 3; 1975, c. 862, s. 7; 1985, c. 221; 1989, c. 523, s. 5; 1991, c. 164, s. 2; 2000‑169, s. 1.)



§ 25-9-514. Assignment of powers of secured party of record.

§ 25‑9‑514.  Assignment of powers of secured party of record.

(a)        Assignment reflected on initial financing statement.  Except as otherwise provided in subsection (c) of this section, an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b)        Assignment of filed financing statement.  Except as otherwise provided in subsection (c) of this section, a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(1)        Identifies, by its file number, the initial financing statement to which it relates;

(2)        Provides the name of the assignor; and

(3)        Provides the name and mailing address of the assignee.

(c)        Assignment of record of mortgage.  An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under G.S. 25‑9‑502(c) may be made only by an assignment of record of the mortgage in the manner provided by law of this State other than this Chapter. (1965, c. 700, s. 1; 1967, c. 24, s. 23; 1969, c. 1115, s. 1; 1973, c. 1316, ss. 4, 5; 1975, c. 862, s. 7; 1983, c. 713, ss. 24, 25; 1987, c. 792, ss. 7, 8; 1989, c. 523, s. 6; 1997‑456, s. 55.3; 1997‑475, s. 5.5; 2000‑169, s. 1.)



§ 25-9-515. Duration and effectiveness of financing statement; effect of lapsed financing statement.

§ 25‑9‑515.  Duration and effectiveness of financing statement; effect of lapsed financing statement.

(a)        Five‑year effectiveness.  Except as otherwise provided in subsections (b), (e), (f), and (g) of this section, a filed financing statement is effective for a period of five years after the date of filing.

(b)        Public‑finance or manufactured‑home transaction.  Except as otherwise provided in subsections (e), (f), and (g) of this section, an initial financing statement filed in connection with a public‑finance transaction or manufactured‑home transaction is effective for a period of 30 years after the date of filing if it indicates that it is filed in connection with a public‑finance transaction or manufactured‑home transaction.

(c)        Lapse and continuation of financing statement.  The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d) of this section. Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d)        When continuation statement may be filed.  A continuation statement may be filed only within six months before the expiration of the five‑year period specified in subsection (a) of this section or the 30‑year period specified in subsection (b) of this section, whichever is applicable.

(e)        Effect of filing continuation statement.  Except as otherwise provided in G.S. 25‑9‑510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five‑year period, the financing statement lapses in the same manner as provided in subsection (c) of this section, unless, before the lapse, another continuation statement is filed pursuant to subsection (d) of this section. Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f)         Transmitting utility financing statement.  If a debtor is a transmitting utility and a filed financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g)        Record of mortgage as financing statement.  A record of a mortgage that is effective as a financing statement filed as a fixture filing under G.S. 25‑9‑502(c) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property. (1866‑7, c. 1, s. 1; 1872‑3, c. 133, s. 1; Code, s. 1799; 1893, c. 9; Rev., s. 2052; C.S., s. 2480; 1925, c. 302, s. 1; 1927, c. 22; 1935, c. 205; 1945, c. 182, ss. 2, 4; c. 196, s. 2; 1955, c. 386, ss. 1, 2; c. 816; 1957, cc. 564, 999; 1961, c. 574; 1965, c. 700, s. 1; 1967, c. 562, s. 1; 1969, c. 1115, s. 1; 1971, c. 1170; 1973, c. 1316, s. 1; 1975, c. 862, s. 7; 1977, cc. 156, 295; 1983, c. 713, s. 23; 1987, c. 792, s. 6; 1989, c. 523, s. 4; 1991, c. 164, s. 1; 1997‑456, s. 55.3; 1997‑475, s. 5.4; 2000‑169, s. 1.)



§ 25-9-516. What constitutes filing; effectiveness of filing.

§ 25‑9‑516.  What constitutes filing; effectiveness of filing.

(a)        What constitutes filing.  Except as otherwise provided in subsection (b) of this section, communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b)        Refusal to accept record; filing does not occur.  Filing does not occur with respect to a record that a filing office refuses to accept because:

(1)        The record is not communicated by a method or medium of communication authorized by the filing office;

(2)        An amount equal to or greater than the applicable filing fee is not tendered;

(3)        The filing office is unable to index the record because:

a.         In the case of an initial financing statement, the record does not provide a name for the debtor;

b.         In the case of an amendment or correction statement, the record:

1.         Does not identify the initial financing statement as required by G.S. 25‑9‑512 or G.S. 25‑9‑518, as applicable; or

2.         Identifies an initial financing statement whose effectiveness has lapsed under G.S. 25‑9‑515;

c.         In the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's last name; or

d.         In the case of a record filed in the filing office described in G.S. 25‑9‑501(a)(1), the record does not provide a sufficient description of the real property to which it relates;

(4)        In the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5)        In the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

a.         Provide a mailing address for the debtor;

b.         Indicate whether the debtor is an individual or an organization; or

c.         If the financing statement indicates that the debtor is an organization, provide:

1.         A type of organization for the debtor;

2.         A jurisdiction of organization for the debtor; or

3.         An organizational identification number for the debtor or indicate that the debtor has none;

(6)        In the case of an assignment reflected in an initial financing statement under G.S. 25‑9‑514(a) or an amendment filed under G.S. 25‑9‑514(b), the record does not provide a name and mailing address for the assignee;

(7)        In the case of a continuation statement, the record is not filed within the six‑month period prescribed by G.S. 25‑9‑515(d); or

(8)        In the case of a record presented for filing at the Department of the Secretary of State, the Secretary of State determines that the record is not created pursuant to this Chapter or is otherwise intended for an improper purpose, such as to hinder, harass, or otherwise wrongfully interfere with any person.

(c)        Rules applicable to subsection (b).  For purposes of subsection (b) of this section:

(1)        A record does not provide information if the filing office is unable to read or decipher the information; and

(2)        A record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by G.S. 25‑9‑512, 25‑9‑514, or 25‑9‑518, is an initial financing statement.

(d)        Refusal to accept record; record effective as filed record.  A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b) of this section, is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files. (1866‑7, c. 1, s. 1; 1872‑3, c. 133, s. 1; Code, s. 1799; 1893, c. 9; Rev., s. 2052; C.S., s. 2480; 1925, c. 302, s. 1; 1927, c. 22; 1935, c. 205; 1945, c. 182, ss. 2, 4; c. 196, s. 2; 1955, c. 386, ss. 1, 2; c. 816; 1957, cc. 564, 999; 1961, c. 574; 1965, c. 700, s. 1; 1967, c. 562, s. 1; 1969, c. 1115, s. 1; 1971, c. 1170; 1973, c. 1316, s. 1; 1975, c. 862, s. 7; 1977, cc. 156, 295; 1983, c. 713, s. 23; 1987, c. 792, s. 6; 1989, c. 523, s. 4; 1991, c. 164, s. 1; 1997‑456, s. 55.3; 1997‑475, s. 5.4; 2000‑169, s. 1; 2001‑231, s. 1.)



§ 25-9-517. Effect of indexing errors.

§ 25‑9‑517.  Effect of indexing errors.

The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record. (2000‑169, s. 1.)



§ 25-9-518. Claim concerning inaccurate or wrongfully filed record.

§ 25‑9‑518.  Claim concerning inaccurate or wrongfully filed record.

(a)        Correction statement.  A person may file in the filing office a correction statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b)        Sufficiency of correction statement.  A correction statement must:

(1)        Identify the record to which it relates by the file number assigned to the initial financing statement to which the record relates;

(2)        Indicate that it is a correction statement; and

(3)        Provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed. A correction statement that is subject to the provisions of subsection (b1) of this section shall include a written certification, under oath, by the person that the contents of the correction statement are true and accurate to the best of the person's knowledge.

(b1)      In the case of a correction statement alleging that a previously filed record was wrongfully filed and that it should have been rejected under G.S. 25‑9‑516(b)(8), the Secretary of State shall, without undue delay, determine whether the contested record was wrongfully filed and should have been rejected. In order to determine whether the record was wrongfully filed, the Secretary of State may require the person filing the correction statement and the secured party to provide any additional relevant information requested by the Secretary of State, including an original or a copy of any security agreement that is related to the record. If the Secretary of State finds that the record was wrongfully filed and should have been rejected under G.S. 25‑9‑516(b)(8), the Secretary of State shall cancel the record and it shall be void and of no effect.

(c)        Record not affected by correction statement.  The filing of a correction statement does not affect the effectiveness of an initial financing statement or other filed record. (2000‑169, s. 1; 2001‑231, ss. 2, 3.)



§ 25-9-519. Numbering, maintaining, and indexing records; communicating information provided in records.

SUBPART 2. Duties and Operation of Filing Office.

§ 25‑9‑519.  Numbering, maintaining, and indexing records; communicating information provided in records.

(a)        Filing office duties.  For each record filed in a filing office, the filing office shall:

(1)        Assign a unique number to the filed record;

(2)        Create a record that bears the number assigned to the filed record and the date and time of filing;

(3)        Maintain the filed record for public inspection; and

(4)        Index the filed record in accordance with subsections (c), (d), and (e) of this section.

(b)        File number.  Except as otherwise provided in subsection (i) of this section, a file number assigned after January 1, 2003, must include a digit that:

(1)        Is mathematically derived from or related to the other digits of the file number; and

(2)        Aids the filing office in determining whether a number communicated as the file number includes a single‑digit or transpositional error.

(c)        Indexing: general.  Except as otherwise provided in subsections (d) and (e) of this section, the filing office shall:

(1)        Index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2)        Index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d)        Indexing: real‑property‑related financing statement.  If a financing statement is filed as a fixture filing or covers as‑extracted collateral or timber to be cut, the filing office shall index it:

(1)        Under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2)        To the extent that the law of this State provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e)        Indexing: real‑property‑related assignment.  If a financing statement is filed as a fixture filing or covers as‑extracted collateral or timber to be cut, the filing office shall index an assignment filed under G.S. 25‑9‑514(a) or an amendment filed under G.S. 25‑9‑514(b):

(1)        Under the name of the assignor as grantor; and

(2)        To the extent that the law of this State provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

(f)         Retrieval and association capability.  The filing office shall maintain a capability:

(1)        To retrieve a record by the name of the debtor and by the file number assigned to the initial financing statement to which the record relates; and

(2)        To associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g)        Removal of debtor's name.  The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under G.S. 25‑9‑515 with respect to all secured parties of record.

(h)        Timeliness of filing office performance.  The filing office shall perform the acts required by subsections (a) through (e) of this section at the time and in the manner prescribed by filing‑office rule, but after January 1, 2003, not later than three business days after the filing office receives the record in question.

(i)         Inapplicability to real‑property‑related filing office.  Subsection (b) of this section does not apply to a filing office described in G.S. 25‑9‑501(a)(1). (1866‑7, c. 1, s. 1; 1872‑3, c. 133, s. 1; Code, s. 1799; 1893, c. 9; Rev., s. 2052; C.S., s. 2480; 1925, c. 302, s. 1; 1927, c. 22; 1935, c. 205; 1945, c. 182, ss. 2, 4; c. 196, s. 2; 1955, c. 386, ss. 1, 2; c. 816; 1957, cc. 564, 999; 1961, c. 574; 1965, c. 700, s. 1; 1967, c. 562, s. 1; 1969, c. 1115, s. 1; 1971, c. 1170; 1973, c. 1316, s. 1; 1975, c. 862, s. 7; 1977, cc. 156, 295; 1983, c. 713, s. 23; 1987, c. 792, s. 6; 1989, c. 523, s. 4; 1991, c. 164, s. 1; 1997‑456, s. 55.3; 1997‑475, s. 5.4; 2000‑169, s. 1.)



§ 25-9-520. Acceptance, refusal to accept record, and cancellation of record.

§ 25‑9‑520.  Acceptance, refusal to accept record, and cancellation of record.

(a)        Mandatory refusal to accept record.  A filing office shall refuse to accept a record for filing for a reason set forth in G.S. 25‑9‑516(b) and may refuse to accept a record for filing only for a reason set forth in G.S. 25‑9‑516(b).

(b)        Communication concerning refusal.  If a filing office refuses to accept a record for filing or cancels a record under G.S. 25‑9‑518(b1), it shall communicate to the person that presented the record the fact of and reason for the refusal or cancellation and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing‑office rule but in no event more than three business days after the filing office receives or cancels the record.

(c)        When filed financing statement effective.  A filed financing statement satisfying G.S. 25‑9‑502(a) and (b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a) of this section. However, G.S. 25‑9‑338 applies to a filed financing statement providing information described in G.S. 25‑9‑516(b)(5) which is incorrect at the time the financing statement is filed.

(d)        Separate application to multiple debtors.  If a record communicated to a filing office provides information that relates to more than one debtor, this Part applies as to each debtor separately.

(e)        Appeal. 

(1)        If the Secretary of State refuses to accept a record for filing pursuant to G.S. 25‑9‑516(b)(8) or cancels a wrongfully filed record pursuant to G.S. 25‑9‑518(b1), the secured party may file an appeal within 30 days after the refusal or cancellation in the Superior Court of Wake County. Filing a petition requesting to be allowed to file the document commences the appeal. The petition shall be filed with the court and with the Secretary of State and shall have the record attached to it. Upon the commencement of an appeal, it shall be set for hearing at the earliest possible time and shall take precedence over all matters except older matters of the same character. The appeal to the Superior Court is not governed by Article 3, 3A, or 4 of Chapter 150B of the General Statutes and shall be determined upon such further notice and opportunity to be heard, if any, as the court may deem appropriate under the circumstances. The court shall permit the joinder of any interested party that would be allowed under the Rules of Civil Procedure.

(2)        Upon consideration of the petition and other appropriate pleadings, the court may order the Secretary of State to file the record or take other action the court considers appropriate, including the entry of orders affirming, reversing, or otherwise modifying the decision of the Secretary of State. The court may order any other relief, including equitable relief, as may be appropriate.

(3)        The court's final decision may be appealed as in other civil proceedings. (2000‑169, s. 1; 2001‑231, s. 4.)



§ 25-9-521. Uniform form of written financing statement and amendment.

§ 25‑9‑521.  Uniform form of written financing statement and amendment.

(a)        Initial financing statement form.  A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason set forth in G.S. 25‑9‑516(b):

[National UCC Financing Statement (Form UCC1) (Rev. 07/29/98) and National UCC Financing Statement Addendum (Form UCC1 Ad) (Rev. 07/29/98)]

(b)        Amendment form.  A filing office that accepts written records may not refuse to accept a written record in the following form and format except for a reason set forth in G.S. 25‑9‑516(b):

[National UCC Financing Statement Amendment (Form UCC3) (Rev. 07/29/98) and National UCC Financing Statement Amendment Addendum (Form UCC3 Ad) (Rev. 07/29/98)]

(1899, cc. 17, 247; 1901, cc. 329, 704; 1903, c. 489; 1905, cc. 226, 319; Rev., s. 2055; 1907, c. 843; 1909, c. 532; P.L. 1913, c. 49; C.S., s. 2490; 1925, c. 285, s. 1; 1931, c. 196; 1933, c. 101, s. 6; 1945, c. 182, s. 2; c. 196, s. 1; 1951, c. 926, s. 1; 1955, c. 386, s. 1; 1957, c. 564; 1961, c. 574; 1965, c. 700, s. 1; 1969, c. 1115, s. 1; 1975, c. 862, s. 7; 1983 (Reg. Sess., 19840, c. 1116, s. 43; 1989, c. 523, s. 7; 2000‑169, ss. 1, 2(a)‑(c).)



§ 25-9-522. Maintenance and destruction of records.

§ 25‑9‑522.  Maintenance and destruction of records.

(a)        Post‑lapse maintenance and retrieval of information.  The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under G.S. 25‑9‑515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and by using the file number assigned to the initial financing statement to which the record relates.

(b)        Destruction of written records.  Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a) of this section. (1866‑7, c. 1, s. 1; 1872‑3, c. 133, s. 1; Code, s. 1799; 1893, c. 9; Rev., s. 2052; C.S., s. 2480; 1925, c. 302, s. 1; 1927, c. 22; 1935, c. 205; 1945, c. 182, ss. 2, 4; c. 196, s. 2; 1955, c. 386, ss. 1, 2; c. 816; 1957, cc. 564, 999; 1961, c. 574; 1965, c. 700, s. 1; 1967, c. 562, s. 1; 1969, c. 1115, s. 1; 1971, c. 1170; 1973, c. 1316, s. 1; 1975, c. 862, s. 7; 1977, cc. 156, 295; 1983, c. 713, s. 23; 1987, c. 792, s. 6; 1989, c. 523, s. 4; 1991, c. 164, s. 1; 1997‑456, s. 55.3; 1997‑475, s. 5.4; 2000‑169, s. 1.)



§ 25-9-523. Information from filing office.

§ 25‑9‑523.  Information from filing office.

(a)        Acknowledgment of filing written record.  If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to G.S. 25‑9‑519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1)        Note upon the copy the number assigned to the record pursuant to G.S. 25‑9‑519(a)(1) and the date and time of the filing of the record; and

(2)        Send the copy to the person.

(b)        Acknowledgment of filing other record.  If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1)        The information in the record;

(2)        The number assigned to the record pursuant to G.S. 25‑9‑519(a)(1); and

(3)        The date and time of the filing of the record.

(c)        Communication of requested information.  Except as otherwise provided in subsection (g) of this section, the filing office shall communicate or otherwise make available in a record, for which it shall not be liable, the following information to any person that requests it:

(1)        Whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

a.         Designates a particular debtor;

b.         Has not lapsed under G.S. 25‑9‑515 with respect to all secured parties of record; and

c.         If the request so states, has lapsed under G.S. 25‑9‑515 and a record of which is maintained by the filing office under G.S. 25‑9‑522(a);

(2)        The date and time of filing of each financing statement; and

(3)        The information provided in each financing statement.

(d)        Medium for communicating information.  In complying with its duty under subsection (c) of this section, the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this State without extrinsic evidence of its authenticity.

(e)        Timeliness of filing office performance.  The filing office shall perform the acts required by subsections (a) through (d) of this section at the time and in the manner prescribed by filing‑office rule, but after January 1, 2003, for a filing office described in G.S. 25‑9‑501(a)(2), not later than three business days after the filing office receives the request.

(f)         Reserved.

(g)        Inapplicability to real‑property‑related filing office.  Subsection (c) of this section does not apply to a filing office described in G.S. 25‑9‑501(a)(1) with respect to financing statements filed on or after the effective date of this act. (1965, c. 700, s. 1; 1967, c. 562, s. 1; 1973, c. 1316, s. 7; 1975, c. 862, s. 7; 1983, c. 713, ss. 27, 28; 1987, c. 792, s. 10; 1997‑456, s. 55.3; 1997‑475, s. 5.7; 2000‑169, s. 1(d).)



§ 25-9-524. Delay by filing office.

§ 25‑9‑524.  Delay by filing office.

Delay by the filing office beyond a time limit prescribed by this Part is excused if:

(1)        The delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2)        The filing office exercises reasonable diligence under the circumstances. (2000‑169, s. 1.)



§ 25-9-525. Fees.

§ 25‑9‑525.  Fees.

(a)        Initial financing statement or other record: general rule.  Except as otherwise provided in subsection (e) of this section, the fee for filing and indexing a record under this Part is:

(1)        Thirty‑eight dollars ($38.00) if the record is communicated in writing and consists of one or two pages;

(2)        Forty‑five dollars ($45.00) if the record is communicated in writing and consists of more than two pages, plus two dollars ($2.00) for each page over 10 pages; and

(3)        Thirty dollars ($30.00) if the record is communicated by another medium authorized by filing‑office rule.

(b)        Reserved.

(c)        Number of names.  The number of names required to be indexed does not affect the amount of the fee in subsection (a) of this section.

(d)        Response to information request.  The fee for responding to a request for information from the filing office, including for communicating whether there is on file any financing statement naming a particular debtor, is:

(1)        Thirty‑eight dollars ($38.00) if the request is communicated in writing; and

(2)        Thirty dollars ($30.00) if the request is communicated by another medium authorized by filing‑office rule.

Upon request the filing office shall furnish a copy of any filed financing statement or statement of assignment for a uniform fee of two dollars ($2.00) per page. This subsection does not require that a fee be charged for remote access searching of the filing office database.

(e)        Record of mortgage.  This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as‑extracted collateral or timber to be cut under G.S. 25‑9‑502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply. (1866‑7, c. 1, s. 1; 1872‑3, c. 133, s. 1; Code, s. 1799; 1893, c. 9; Rev., s. 2052; C.S., s. 2480; 1925, c. 302, s. 1; 1927, c. 22; 1935, c. 205; 1945, c. 182, ss. 2, 4; c. 196, s. 2; 1955, c. 386, ss. 1, 2; c. 816; 1957, cc. 564, 999; 1961, c. 574; 1965, c. 700, s. 1; 1967, c. 562, s. 1; 1969, c. 1115, s. 1; 1971, c. 1170; 1973, c. 1316, s. 1; 1975, c. 862, s. 7; 1977, cc. 156, 295; 1983, c. 713, s. 23; 1987, c. 792, s. 6; 1989, c. 523, s. 4; 1991, c. 164, s. 1; 1997‑456, s. 55.3; 1997‑475, s. 5.4; 2000‑169, s. 1; 2003‑284, ss. 35B.1(a), 35B.1(b).)



§ 25-9-526. Filing-office rules.

§ 25‑9‑526.  Filing‑office rules.

(a)        Adoption of filing‑office rules.  The Secretary of State shall adopt and publish rules to implement the Secretary of State's responsibilities under this Part. The filing‑office rules must be consistent with this Article.

(b)        Harmonization of rules.  To keep the filing‑office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this Part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this Part, the Secretary of State, so far as is consistent with the purposes, policies, and provisions of this Article, in adopting, amending, and repealing filing‑office rules, may:

(1)        Consult with filing offices in other jurisdictions that enact substantially this Part;

(2)        Consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3)        Take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this Part. (2000‑169, s. 1.)



§ 25-9-527. Reserved for future codification purposes.

§ 25‑9‑527.  Reserved for future codification purposes.



§ 25-9-601. Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles, or promissory notes.

PART 6.

DEFAULT.

SUBPART 1. Default and Enforcement of Security Interest.

§ 25‑9‑601.  Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles, or promissory notes.

(a)        Rights of secured party after default.  After default, a secured party has the rights provided in this Part and, except as otherwise provided in G.S. 25‑9‑602, those provided by agreement of the parties. A secured party:

(1)        May reduce a claim to judgment, foreclose, or otherwise enforce the claim, security interest, or agricultural lien by any available judicial procedure; and

(2)        If the collateral is documents, may proceed either as to the documents or as to the goods they cover.

(b)        Rights and duties of secured party in possession or control.  A secured party in possession of collateral or control of collateral under G.S. 25‑7‑106, 25‑9‑104, 25‑9‑105, 25‑9‑106, or 25‑9‑107 has the rights and duties provided in G.S. 25‑9‑207.

(c)        Rights cumulative; simultaneous exercise.  The rights under subsections (a) and (b) of this section are cumulative and may be exercised simultaneously.

(d)        Rights of debtor and obligor.  Except as otherwise provided in subsection (g) of this section and G.S. 25‑9‑605, after default, a debtor and an obligor have the rights provided in this Part and by agreement of the parties.

(e)        Lien of levy after judgment.  If a secured party has reduced its claim to judgment, the lien of any levy that may be made upon the collateral by virtue of an execution based upon the judgment relates back to the earliest of:

(1)        The date of perfection of the security interest or agricultural lien in the collateral;

(2)        The date of filing a financing statement covering the collateral; or

(3)        Any date specified in a statute under which the agricultural lien was created.

(f)         Execution sale.  A sale pursuant to an execution is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this section. A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of this Article.

(g)        Consignor or buyer of certain rights to payment.  Except as otherwise provided in G.S. 25‑9‑607(c), this Part imposes no duties upon a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles, or promissory notes. (1866‑7, c. 1, s. 2; 1872‑3, c. 133, s. 2; 1883, c. 88; Code, s. 1800; 1893, c. 9; Rev., s. 2054; C.S., s. 2488; 1961, c. 574; 1965, c. 700, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1; 2006‑112, s. 55.)



§ 25-9-602. Waiver and variance of rights and duties.

§ 25‑9‑602.  Waiver and variance of rights and duties.

Except as otherwise provided in G.S. 25‑9‑624, to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the rules stated in the following listed sections:

(1)        G.S. 25‑9‑207(b)(4)c., which deals with use and operation of the collateral by the secured party;

(2)        G.S. 25‑9‑210, which deals with requests for an accounting and requests concerning a list of collateral and statement of account;

(3)        G.S. 25‑9‑607(c), which deals with collection and enforcement of collateral;

(4)        G.S. 25‑9‑608(a) and G.S. 25‑9‑615(c) to the extent that they deal with application or payment of noncash proceeds of collection, enforcement, or disposition;

(5)        G.S. 25‑9‑608(a) and G.S. 25‑9‑615(d) to the extent that they require accounting for or payment of surplus proceeds of collateral;

(6)        G.S. 25‑9‑609 to the extent that it imposes upon a secured party that takes possession of collateral without judicial process the duty to do so without breach of the peace;

(7)        G.S. 25‑9‑610(b), 25‑9‑611, 25‑9‑613, and 25‑9‑614, which deal with disposition of collateral;

(8)        G.S. 25‑9‑615(f), which deals with calculation of a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party, or a secondary obligor;

(9)        G.S. 25‑9‑616, which deals with explanation of the calculation of a surplus or deficiency;

(10)      G.S. 25‑9‑620, 25‑9‑621, and 25‑9‑622, which deal with acceptance of collateral in satisfaction of obligation;

(11)      G.S. 25‑9‑623, which deals with redemption of collateral;

(12)      G.S. 25‑9‑624, which deals with permissible waivers; and

(13)      G.S. 25‑9‑625 and G.S. 25‑9‑626, which deal with the secured party's liability for failure to comply with this Article. (1866‑7, c. 1, s. 2; 1872‑3, c. 133, s. 2; 1883, c. 88; Code, s. 1800; 1893, c. 9; Rev., s. 2054; C.S., s. 2488; 1961, c. 574; 1965, c. 700, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-603. Agreement on standards concerning rights and duties.

§ 25‑9‑603.  Agreement on standards concerning rights and duties.

(a)        Agreed standards.  The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in G.S. 25‑9‑602 if the standards are not manifestly unreasonable.

(b)        Agreed standards inapplicable to breach of peace.  Subsection (a) of this section does not apply to the duty under G.S. 25‑9‑609 to refrain from breaching the peace. (1866‑7, c. 1, s. 2; 1872‑3, c. 133, s. 2; 1883, c. 88; Code, s. 1800; 1893, c. 9; Rev., s. 2054; C.S., s. 2488; 1961, c. 574; 1965, c. 700, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-604. Procedure if security agreement covers real property or fixtures.

§ 25‑9‑604.  Procedure if security agreement covers real property or fixtures.

(a)        Enforcement: personal and real property.  If a security agreement covers both personal and real property, a secured party may proceed:

(1)        Under this Part as to the personal property without prejudicing any rights with respect to the real property; or

(2)        As to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of this Part do not apply.

(b)        Enforcement: fixtures.  Subject to subsection (c) of this section, if a security agreement covers goods that are or become fixtures, a secured party may proceed:

(1)        Under this Part; or

(2)        In accordance with the rights with respect to real property, in which case the other provisions of this Part do not apply.

(c)        Removal of fixtures.  Subject to the other provisions of this Part, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may remove the collateral from the real property.

(d)        Injury caused by removal.  A secured party that removes collateral shall promptly reimburse any encumbrancer or owner of the real property, other than the debtor, for the cost of repair of any physical injury caused by the removal. The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse. (1965, c. 700, s. 1; 1967, c. 562, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-605. Unknown debtor or secondary obligor.

§ 25‑9‑605.  Unknown debtor or secondary obligor.

A secured party does not owe a duty based on its status as secured party:

(1)        To a person that is a debtor or obligor, unless the secured party knows:

a.         That the person is a debtor or obligor;

b.         The identity of the person; and

c.         How to communicate with the person; or

(2)        To a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

a.         That the person is a debtor; and

b.         The identity of the person. (2000‑169, s. 1.)



§ 25-9-606. Time of default for agricultural lien.

§ 25‑9‑606.  Time of default for agricultural lien.

For purposes of this Part, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created. (2000‑169, s. 1.)



§ 25-9-607. Collection and enforcement by secured party.

§ 25‑9‑607.  Collection and enforcement by secured party.

(a)        Collection and enforcement generally.  If so agreed, and in any event after default, a secured party:

(1)        May notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(2)        May take any proceeds to which the secured party is entitled under G.S. 25‑9‑315;

(3)        May enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

(4)        If it holds a security interest in a deposit account perfected by control under G.S. 25‑9‑104(a)(1), may apply the balance of the deposit account to the obligation secured by the deposit account; and

(5)        If it holds a security interest in a deposit account perfected by control under G.S. 25‑9‑104(a)(2) or (a)(3), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(b)        Nonjudicial enforcement of mortgage.  If necessary to enable a secured party to exercise under subdivision (a)(3) of this section the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded:

(1)        A copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and

(2)        The secured party's sworn affidavit in recordable form stating that:

a.         A default has occurred; and

b.         The secured party is entitled to enforce the mortgage nonjudicially.

(c)        Commercially reasonable collection and enforcement.  A secured party shall proceed in a commercially reasonable manner if the secured party:

(1)        Undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(2)        Is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(d)        Expenses of collection and enforcement.  A secured party may deduct from the collections made pursuant to subsection (c) of this section reasonable expenses of collection and enforcement, including reasonable attorney's fees and legal expenses incurred by the secured party.

(e)        Duties to secured party not affected.  This section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party. (1961, c. 574; 1965, c. 700, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-608. Application of proceeds of collection or enforcement; liability for deficiency and right to surplus.

§ 25‑9‑608.  Application of proceeds of collection or enforcement; liability for deficiency and right to surplus.

(a)        Application of proceeds, surplus, and deficiency if obligation secured.  If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

(1)        A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under G.S. 25‑9‑607 in the following order to:

a.         The reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

b.         The satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

c.         The satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

(2)        If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holder's demand under sub‑subdivision (a)(1)c. of this section.

(3)        A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under G.S. 25‑9‑607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(4)        A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

(b)        No surplus or deficiency in sales of certain rights to payment.  If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency. (1961, c. 574; 1965, c. 700, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-609. Secured party's right to take possession after default.

§ 25‑9‑609.  Secured party's right to take possession after default.

(a)        Possession; rendering equipment unusable; disposition on debtor's premises.  After default, a secured party:

(1)        May take possession of the collateral; and

(2)        Without removal, may render equipment unusable and dispose of collateral on a debtor's premises under G.S. 25‑9‑610.

(b)        Judicial and nonjudicial process.  A secured party may proceed under subsection (a) of this section:

(1)        Pursuant to judicial process; or

(2)        Without judicial process, if it proceeds without breach of the peace.

(c)        Assembly of collateral.  If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties. (1961, c. 574; 1965, c. 700, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-610. Disposition of collateral after default.

§ 25‑9‑610.  Disposition of collateral after default.

(a)        Disposition after default.  After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

(b)        Commercially reasonable disposition.  Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.

(c)        Purchase by secured party.  A secured party may purchase collateral:

(1)        At a public disposition; or

(2)        At a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

(d)        Warranties on disposition.  A contract for sale, lease, license, or other disposition includes the warranties relating to title, possession, quiet enjoyment, and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(e)        Disclaimer of warranties.  A secured party may disclaim or modify warranties under subsection (d) of this section:

(1)        In a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

(2)        By communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

(f)         Record sufficient to disclaim warranties.  A record is sufficient to disclaim warranties under subsection (e) of this section if it indicates "There is no warranty relating to title, possession, quiet enjoyment, or the like in this disposition" or uses words of similar import. (1965, c. 700, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-611. Notification before disposition of collateral.

§ 25‑9‑611.  Notification before disposition of collateral.

(a)        "Notification date."  In this section, "notification date" means the earlier of the date on which:

(1)        A secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(2)        The debtor and any secondary obligor waive the right to notification.

(b)        Notification of disposition required.  Except as otherwise provided in subsection (d) of this section, a secured party that disposes of collateral under G.S. 25‑9‑610 shall send to the persons specified in subsection (c) of this section a reasonable authenticated notification of disposition.

(c)        Persons to be notified.  To comply with subsection (b) of this section, the secured party shall send an authenticated notification of disposition to:

(1)        The debtor;

(2)        Any secondary obligor; and

(3)        If the collateral is other than consumer goods:

a.         Any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

b.         Any other secured party or lienholder that, 10 days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

1.         Identified the collateral;

2.         Was indexed under the debtor's name as of that date; and

3.         Was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

c.         Any other secured party that, 10 days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in G.S. 25‑9‑311(a).

(d)        Subsection (b) inapplicable: perishable collateral; recognized market.  Subsection (b) of this section does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

(e)        Compliance with sub‑subdivision (c)(3)b.  A secured party complies with the requirement for notification prescribed by sub‑subdivision (c)(3)b. of this section if:

(1)        Not later than 20 days or earlier than 30 days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in sub‑subdivision (c)(3)b. of this section; and

(2)        Before the notification date, the secured party:

a.         Did not receive a response to the request for information; or

b.         Received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral. (1965, c. 700, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-612. Timeliness of notification before disposition of collateral.

§ 25‑9‑612.  Timeliness of notification before disposition of collateral.

(a)        Reasonable time is question of fact.  Except as otherwise provided in subsection (b) of this section, whether a notification is sent within a reasonable time is a question of fact.

(b)        Ten‑day period sufficient in nonconsumer transaction.  In a transaction other than a consumer transaction, a notification of disposition sent after default and 10 days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition. (2000‑169, s. 1.)



§ 25-9-613. Contents and form of notification before disposition of collateral: general.

§ 25‑9‑613.  Contents and form of notification before disposition of collateral: general.

Except in a consumer‑goods transaction, the following rules apply:

(1)        The contents of a notification of disposition are sufficient if the notification:

a.         Describes the debtor and the secured party;

b.         Describes the collateral that is the subject of the intended disposition;

c.         States the method of intended disposition;

d.         States that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

e.         States the time and place of a public disposition or the time after which any other disposition is to be made.

(2)        Whether the contents of a notification that lacks any of the information specified in subdivision (1) of this section are nevertheless sufficient is a question of fact.

(3)        The contents of a notification providing substantially the information specified in subdivision (1) of this section are sufficient, even if the notification includes:

a.         Information not specified by that subdivision; or

b.         Minor errors that are not seriously misleading.

(4)        A particular phrasing of the notification is not required.

(5)        The following form of notification and the form appearing in G.S. 25‑9‑614(3), when completed, each provides sufficient information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

To:
[Name of debtor, obligor, or other person to which the notification is sent
]

From:         [
Name, address, and telephone number of secured party]

Name of Debtor(s):
[Include only if debtor(s) is/are not an addressee]

[For a public disposition:]

We will sell [or lease or license, as applicable] the
[describe collateral]
[to the highest qualified bidder] in public as follows:

Day and Date:__________________________________

Time:__________________________________

Place:__________________________________

[For a private disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] privately sometime after
[day and date]
.

You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell [or lease or license, as applicable] [for a charge of $ _______].  You may request an accounting by calling us at
[telephone number]
(2000‑169, s. 1.)



§ 25-9-614. Contents and form of notification before disposition of collateral: consumer-goods transaction.

§ 25‑9‑614.  Contents and form of notification before disposition of collateral: consumer‑goods transaction.

In a consumer‑goods transaction, the following rules apply:

(1)        A notification of disposition must provide the following information:

a.         The information specified in G.S. 25‑9‑613(1);

b.         A description of any liability for a deficiency of the person to which the notification is sent;

c.         A telephone number from which the amount that must be paid to the secured party to redeem the collateral under G.S. 25‑9‑623 is available; and

d.         A telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2)        A particular phrasing of the notification is not required.

(3)        The following form of notification, when completed, provides sufficient information:

[Name and address of secured party]

[Date]

NOTICE OF OUR PLAN TO SELL PROPERTY

[Name and address of any obligor who is also a debtor]

Subject:
[Identification of Transaction]

We have your
[describe collateral],
because you broke promises in our agreement.

[For a public disposition:]

We will sell
[describe collateral]
at public sale.  A sale could include a lease or license.  The sale will be held as follows:

Date:__________________________________________________

Time:_________________________________________________

Place:_________________________________________________

You may attend the sale and bring bidders if you want.

[For a private disposition:]

We will sell
[describe collateral]
at private sale sometime after
[date]
.  A sale could include a lease or license.

The money that we get from the sale (after paying our costs) will reduce the amount you owe.  If we get less money than you owe, you
[will or will not, as applicable]
still owe us the difference.  If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.

You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses.  To learn the exact amount you must pay, call us at
[telephone number]
.

If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at
[telephone number]
or write us at
[secured party's address]
and request a written explanation.  [We will charge you $__________ for the explanation if we sent you another written explanation of the amount you owe us within the last six months.]

If you need more information about the sale call us at
[telephone number]
[or write us at
[secured party's address]
.

We are sending this notice to the following other people who have an interest in
[describe collateral]
or who owe money under your agreement:

[Names of all other debtors and obligors, if any]

(4)        A notification in the form of subdivision (3) of this section is sufficient, even if additional information appears at the end of the form.

(5)        A notification in the form of subdivision (3) of this section is sufficient, even if it includes errors in information not required by subdivision (1) of this section, unless the error is misleading with respect to rights arising under this Article.

(6)        If a notification under this section is not in the form of subdivision (3) of this section, law other than this Article determines the effect of including information not required by subdivision (1) of this section. (2000‑169, s. 1.)



§ 25-9-615. Application of proceeds of disposition; liability for deficiency and right to surplus.

§ 25‑9‑615.  Application of proceeds of disposition; liability for deficiency and right to surplus.

(a)        Application of proceeds.  A secured party shall apply or pay over for application the cash proceeds of disposition under G.S. 25‑9‑610 in the following order to:

(1)        The reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(2)        The satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3)        The satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

a.         The secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

b.         In a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4)        A secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b)        Proof of subordinate interest.  If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under subdivision (a)(3) of this section.

(c)        Application of noncash proceeds.  A secured party need not apply or pay over for application noncash proceeds of disposition under G.S. 25‑9‑610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d)        Surplus or deficiency if obligation secured.  If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (a) of this section and permitted by subsection (c) of this section:

(1)        Unless subdivision (a)(4) of this section requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2)        The obligor is liable for any deficiency.

(e)        No surplus or deficiency in sales of certain rights to payment.  If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:

(1)        The debtor is not entitled to any surplus; and

(2)        The obligor is not liable for any deficiency.

(f)         Calculation of surplus or deficiency in disposition to person related to secured party.  The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this Part to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(1)        The transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(2)        The amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(g)        Cash proceeds received by junior secured party.  A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1)        Takes the cash proceeds free of the security interest or other lien;

(2)        Is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3)        Is not obligated to account to or pay the holder of the security interest or other lien for any surplus. (1965, c. 700, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-616. Explanation of calculation of surplus or deficiency.

§ 25‑9‑616.  Explanation of calculation of surplus or deficiency.

(a)        Definitions.  In this section:

(1)        "Explanation" means a writing that:

a.         States the amount of the surplus or deficiency;

b.         Provides an explanation in accordance with subsection (c) of this section of how the secured party calculated the surplus or deficiency;

c.         States, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

d.         Provides a telephone number or mailing address from which additional information concerning the transaction is available.

(2)        "Request" means a record:

a.         Authenticated by a debtor or consumer obligor;

b.         Requesting that the recipient provide an explanation; and

c.         Sent after disposition of the collateral under G.S. 25‑9‑610.

(b)        Explanation of calculation.  In a consumer‑goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under G.S. 25‑9‑615, the secured party shall:

(1)        Send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

a.         Before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

b.         Within 14 days after receipt of a request; or

(2)        In the case of a consumer obligor who is liable for a deficiency, within 14 days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c)        Required information.  To comply with sub‑subdivision (a)(1)b. of this section, a writing must provide the following information in the following order:

(1)        The aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

a.         If the secured party takes or receives possession of the collateral after default, not more than 35 days before the secured party takes or receives possession; or

b.         If the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than 35 days before the disposition;

(2)        The amount of proceeds of the disposition;

(3)        The aggregate amount of the obligations after deducting the amount of proceeds;

(4)        The amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney's fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5)        The amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in subdivision (1) of this subsection; and

(6)        The amount of the surplus or deficiency.

(d)        Substantial compliance.  A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (a) of this section is sufficient, even if it includes minor errors that are not seriously misleading.

(e)        Charges for responses.  A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six‑month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subdivision (b)(1) of this section. The secured party may require payment of a charge not exceeding twenty‑five dollars ($25.00) for each additional response. (2000‑169, s. 1.)



§ 25-9-617. Rights of transferee of collateral.

§ 25‑9‑617.  Rights of transferee of collateral.

(a)        Effects of disposition.  A secured party's disposition of collateral after default:

(1)        Transfers to a transferee for value all of the debtor's rights in the collateral;

(2)        Discharges the security interest under which the disposition is made; and

(3)        Discharges any subordinate security interest or other subordinate lien.

(b)        Rights of good‑faith transferee.  A transferee that acts in good faith takes free of the rights and interests described in subsection (a) of this section, even if the secured party fails to comply with this Article or the requirements of any judicial proceeding.

(c)        Rights of other transferee.  If a transferee does not take free of the rights and interests described in subsection (a) of this section, the transferee takes the collateral subject to:

(1)        The debtor's rights in the collateral;

(2)        The security interest or agricultural lien under which the disposition is made; and

(3)        Any other security interest or other lien. (1965, c. 700, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-618. Rights and duties of certain secondary obligors.

§ 25‑9‑618.  Rights and duties of certain secondary obligors.

(a)        Rights and duties of secondary obligor.  A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1)        Receives an assignment of a secured obligation from the secured party;

(2)        Receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3)        Is subrogated to the rights of a secured party with respect to collateral.

(b)        Effect of assignment, transfer, or subrogation.  An assignment, transfer, or subrogation described in subsection (a) of this section:

(1)        Is not a disposition of collateral under G.S. 25‑9‑610; and

(2)        Relieves the secured party of further duties under this Article. (1965, c. 700, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-619. Transfer of record or legal title.

§ 25‑9‑619.  Transfer of record or legal title.

(a)        "Transfer statement."  In this section, "transfer statement" means a record authenticated by a secured party stating:

(1)        That the debtor has defaulted in connection with an obligation secured by specified collateral;

(2)        That the secured party has exercised its postdefault remedies with respect to the collateral;

(3)        That, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4)        The name and mailing address of the secured party, debtor, and transferee.

(b)        Effect of transfer statement.  A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate‑of‑title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1)        Accept the transfer statement;

(2)        Promptly amend its records to reflect the transfer; and

(3)        If applicable, issue a new appropriate certificate of title in the name of the transferee.

(c)        Transfer not a disposition; no relief of secured party's duties.  A transfer of the record or legal title to collateral to a secured party under subsection (b) of this section or otherwise is not of itself a disposition of collateral under this Article and does not of itself relieve the secured party of its duties under this Article. (2000‑169, s. 1.)



§ 25-9-620. Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

§ 25‑9‑620.  Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

(a)        Conditions to acceptance in satisfaction.  Except as otherwise provided in subsection (g) of this section, a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1)        The debtor consents to the acceptance under subsection (c) of this section;

(2)        The secured party does not receive, within the time set forth in subsection (d) of this section, a notification of objection to the proposal authenticated by:

a.         A person to which the secured party was required to send a proposal under G.S. 25‑9‑621; or

b.         Any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3)        If the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4)        Subsection (e) of this section does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to G.S. 25‑9‑624.

(b)        Purported acceptance ineffective.  A purported or apparent acceptance of collateral under this section is ineffective unless:

(1)        The secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2)        The conditions of subsection (a) of this section are met.

(c)        Debtor's consent.  For purposes of this section:

(1)        A debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2)        A debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

a.         Sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

b.         In the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

c.         Does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent.

(d)        Effectiveness of notification.  To be effective under subdivision (a)(2) of this section, a notification of objection must be received by the secured party:

(1)        In the case of a person to which the proposal was sent pursuant to G.S. 25‑9‑621, within 20 days after notification was sent to that person; and

(2)        In other cases:

a.         Within 20 days after the last notification was sent pursuant to G.S. 25‑9‑621; or

b.         If a notification was not sent, before the debtor consents to the acceptance under subsection (c) of this section.

(e)        Mandatory disposition of consumer goods.  A secured party that has taken possession of collateral shall dispose of the collateral pursuant to G.S. 25‑9‑610 within the time specified in subsection (f) of this section if:

(1)        Sixty percent (60%) of the cash price has been paid in the case of a purchase‑money security interest in consumer goods; or

(2)        Sixty percent (60%) of the principal amount of the obligation secured has been paid in the case of a non‑purchase‑money security interest in consumer goods.

(f)         Compliance with mandatory disposition requirement.  To comply with subsection (e) of this section, the secured party shall dispose of the collateral:

(1)        Within 90 days after taking possession; or

(2)        Within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g)        No partial satisfaction in consumer transaction.  In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures. (1965, c. 700, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-621. Notification of proposal to accept collateral.

§ 25‑9‑621.  Notification of proposal to accept collateral.

(a)        Persons to which proposal to be sent.  A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1)        Any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2)        Any other secured party or lienholder that, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

a.         Identified the collateral;

b.         Was indexed under the debtor's name as of that date; and

c.         Was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3)        Any other secured party that, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in G.S. 25‑9‑311(a).

(b)        Proposal to be sent to secondary obligor in partial satisfaction.  A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a) of this section. (1965, c. 700, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-622. Effect of acceptance of collateral.

§ 25‑9‑622.  Effect of acceptance of collateral.

(a)        Effect of acceptance.  A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1)        Discharges the obligation to the extent consented to by the debtor;

(2)        Transfers to the secured party all of a debtor's rights in the collateral;

(3)        Discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4)        Terminates any other subordinate interest.

(b)        Discharge of subordinate interest notwithstanding noncompliance.  A subordinate interest is discharged or terminated under subsection (a) of this section, even if the secured party fails to comply with this Article. (2000‑169, s. 1.)



§ 25-9-623. Right to redeem collateral.

§ 25‑9‑623.  Right to redeem collateral.

(a)        Persons that may redeem.  A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b)        Requirements for redemption.  To redeem collateral, a person shall tender:

(1)        Fulfillment of all obligations secured by the collateral; and

(2)        The reasonable expenses and attorney's fees described in G.S. 25‑9‑615(a)(1).

(c)        When redemption may occur.  A redemption may occur at any time before a secured party:

(1)        Has collected collateral under G.S. 25‑9‑607;

(2)        Has disposed of collateral or entered into a contract for its disposition under G.S. 25‑9‑610; or

(3)        Has accepted collateral in full or partial satisfaction of the obligation it secures under G.S. 25‑9‑622. (1965, c. 700, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-624. Waiver.

§ 25‑9‑624.  Waiver.

(a)        Waiver of disposition notification.  A debtor or secondary obligor may waive the right to notification of disposition of collateral under G.S. 25‑9‑611 only by an agreement to that effect entered into and authenticated after default.

(b)        Waiver of mandatory disposition.  A debtor may waive the right to require disposition of collateral under G.S. 25‑9‑620(e) only by an agreement to that effect entered into and authenticated after default.

(c)        Waiver of redemption right.  Except in a consumer‑goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under G.S. 25‑9‑623 only by an agreement to that effect entered into and authenticated after default. (1965, c. 700, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-625. Remedies for secured party's failure to comply with Article.

SUBPART 2.  Noncompliance with Article.

§ 25‑9‑625.  Remedies for secured party's failure to comply with Article.

(a)        Judicial orders concerning noncompliance.  If it is established that a secured party is not proceeding in accordance with this article, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b)        Damages for noncompliance.  Subject to subsections (c), (d), and (f) of this section, a person is liable for damages in the amount of any loss caused by a failure to comply with this Article. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c)        Persons entitled to recover damages; statutory damages in consumer‑goods transaction.  Except as otherwise provided in G.S. 25‑9‑628:

(1)        A person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) of this section for its loss; and

(2)        If the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this Part may recover for that failure in any event an amount not less than the credit service charge plus ten percent (10%) of the principal amount of the obligation or the time‑price differential plus ten percent (10%) of the cash price.

(d)        Recovery when deficiency eliminated or reduced.  A debtor whose deficiency is eliminated under G.S. 25‑9‑626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under G.S. 25‑9‑626 may not otherwise recover under subsection (b) of this section for noncompliance with the provisions of this Part relating to collection, enforcement, disposition, or acceptance.

(e)        Statutory damages: noncompliance with specified provisions.  In addition to any damages recoverable under subsection (b) of this section, the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover five hundred dollars ($500.00) in each case from a person that:

(1)        Fails to comply with G.S. 25‑9‑208;

(2)        Fails to comply with G.S. 25‑9‑209;

(3)        Files a record that the person is not entitled to file under G.S. 25‑9‑509(a);

(4)        Fails to cause the secured party of record to file or send a termination statement as required by G.S. 25‑9‑513(a) or (c);

(5)        Fails to comply with G.S. 25‑9‑616(b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6)        Fails to comply with G.S. 25‑9‑616(b)(2).

(f)         Statutory damages: noncompliance with G.S. 25‑9‑210.  A debtor or consumer obligor may recover damages under subsection (b) of this section and, in addition, five hundred dollars ($500.00) in each case from a person that, without reasonable cause, fails to comply with a request under G.S. 25‑9‑210. A recipient of a request under G.S. 25‑9‑210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g)        Limitation of security interest: noncompliance with G.S. 25‑9‑210.  If a secured party fails to comply with a request regarding a list of collateral or a statement of account under G.S. 25‑9‑210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure. (1965, c. 700, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-626. Action in which deficiency or surplus is in issue.

§ 25‑9‑626.  Action in which deficiency or surplus is in issue.

(a)        Applicable rules if amount of deficiency or surplus in issue.  In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1)        A secured party need not prove compliance with the provisions of this Part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2)        If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this Part.

(3)        Except as otherwise provided in G.S. 25‑9‑628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this Part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

a.         The proceeds of the collection, enforcement, disposition, or acceptance; or

b.         The amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this Part relating to collection, enforcement, disposition, or acceptance.

(4)        For purposes of sub‑subdivision (a)(3)b. of this section, the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5)        If a deficiency or surplus is calculated under G.S. 25‑9‑615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b)        Nonconsumer transactions; no inference.  The limitation of the rules in subsection (a) of this section to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches. (2000‑169, s. 1.)



§ 25-9-627. Determination of whether conduct was commercially reasonable.

§ 25‑9‑627.  Determination of whether conduct was commercially reasonable.

(a)        Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness.  The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b)        Dispositions that are commercially reasonable.  A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1)        In the usual manner on any recognized market;

(2)        At the price current in any recognized market at the time of the disposition; or

(3)        Otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c)        Approval by court or on behalf of creditors.  A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1)        In a judicial proceeding;

(2)        By a bona fide creditors' committee;

(3)        By a representative of creditors; or

(4)        By an assignee for the benefit of creditors.

(d)        Approval under subsection (c) of this section not necessary; absence of approval has no effect.  Approval under subsection (c) of this section need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable. (1965, c. 700, s. 1; 1975, c. 862, s. 7; 2000‑169, s. 1.)



§ 25-9-628. Nonliability and limitation on liability of secured party; liability of secondary obligor.

§ 25‑9‑628.  Nonliability and limitation on liability of secured party; liability of secondary obligor.

(a)        Limitation of liability of secured party for noncompliance with Article.  Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1)        The secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this Article; and

(2)        The secured party's failure to comply with this Article does not affect the liability of the person for a deficiency.

(b)        Limitation of liability based on status as secured party.  A secured party is not liable because of its status as secured party:

(1)        To a person that is a debtor or obligor, unless the secured party knows:

a.         That the person is a debtor or obligor;

b.         The identity of the person; and

c.         How to communicate with the person; or

(2)        To a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

a.         That the person is a debtor; and

b.         The identity of the person.

(c)        Limitation of liability if reasonable belief that transaction not a consumer‑goods transaction or consumer transaction.  A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer‑goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1)        A debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2)        An obligor's representation concerning the purpose for which a secured obligation was incurred.

(d)        Limitation of liability for statutory damages.  A secured party is not liable to any person under G.S. 25‑9‑625(c)(2) for its failure to comply with G.S. 25‑9‑616.

(e)        Limitation of multiple liability for statutory damages.  A secured party is not liable under G.S. 25‑9‑625(c)(2) more than once with respect to any one secured obligation. (2000‑169, s. 1.)



§ 25-9-701. Effective date.

Part 7.

TRANSITION.

§ 25‑9‑701.  Effective date.

This act takes effect on July 1, 2001. References in this Part to "this act" refer to PARTS I, II, and III of the session law by which this Part is added to Article 9 of Chapter 25 of the General Statutes. References in this Part to "former Article 9" are to Article 9 of Chapter 25 of the General Statutes as in effect immediately before July 1, 2001. (2000‑169, s. 1.)



§ 25-9-702. Savings clause.

§ 25‑9‑702.  Savings clause.

(a)        Pre‑effective‑date transactions or liens.  Except as otherwise provided in this Part, this act applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before July 1, 2001.

(b)        Continuing validity.  Except as otherwise provided in subsection (c) of this section and G.S. 25‑9‑703 through G.S. 25‑9‑709:

(1)        Transactions and liens that were not governed by former Article 9, were validly entered into or created before July 1, 2001, and would be subject to this act if they had been entered into or created after July 1, 2001, and the rights, duties, and interests flowing from those transactions and liens remain valid after July 1, 2001; and

(2)        The transactions and liens described in subdivision (1) of this subsection may be terminated, completed, consummated, and enforced as required or permitted by this act or by the law that otherwise would apply if this act had not taken effect.

(c)        Pre‑effective‑date proceedings.  This act does not affect an action, case, or proceeding commenced before July 1, 2001.

(d)        Special rule for certain governmental transactions.  Notwithstanding any other provision of this act, security interests that were excluded under former Article 9 pursuant to former G.S. 25‑9‑104(e) or as to which the filing requirements of former Article 9 did not apply pursuant to former G.S. 25‑9‑302(6), and which are effective prior to July 1, 2001, but for which the applicable requirements for creation, perfection, or enforceability under this act are not satisfied on July 1, 2001, shall nonetheless be treated as valid, enforceable, and perfected security interests under this act for the duration of those security interests. (2000‑169, s. 1; 2001‑218, s. 4.)



§ 25-9-703. Security interest perfected before effective date.

§ 25‑9‑703.  Security interest perfected before effective date.

(a)        Continuing priority over lien creditor: perfection requirements satisfied.  A security interest that is enforceable immediately before July 1, 2001 and would have priority over the rights of a person that becomes a lien creditor at that time is a perfected security interest under this act if, on July 1, 2001, the applicable requirements for enforceability and perfection under this act are satisfied without further action.

(b)        Continuing priority over lien creditor: perfection requirements not satisfied.  Except as otherwise provided in G.S. 25‑9‑705, if, immediately before July 1, 2001, a security interest is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under this act are not satisfied on July 1, 2001, the security interest:

(1)        Is a perfected security interest for one year after July 1, 2001;

(2)        Remains enforceable thereafter only if the security interest becomes enforceable under G.S. 25‑9‑203 before the year expires; and

(3)        Remains perfected thereafter only if the applicable requirements for perfection under this act are satisfied before the year expires. (2000‑169, s. 1.)



§ 25-9-704. Security interest unperfected before effective date.

§ 25‑9‑704.  Security interest unperfected before effective date.

A security interest that is enforceable immediately before July 1, 2001 but which would be subordinate to the rights of a person that becomes a lien creditor at that time:

(1)        Remains an enforceable security interest for one year after July 1, 2001;

(2)        Remains enforceable thereafter if the security interest becomes enforceable under G.S. 25‑9‑203 on July 1, 2001 or within one year thereafter; and

(3)        Becomes perfected:

a.         Without further action, on July 1, 2001 if the applicable requirements for perfection under this act are satisfied before or at that time; or

b.         When the applicable requirements for perfection are satisfied if the requirements are satisfied after that time. (2000‑169, s. 1.)



§ 25-9-705. Effectiveness of action taken before effective date.

§ 25‑9‑705.  Effectiveness of action taken before effective date.

(a)        Pre‑effective‑date action; one‑year perfection period unless reperfected.  If action, other than the filing of a financing statement, is taken before July 1, 2001 and the action would have resulted in priority of a security interest over the rights of a person that becomes a lien creditor had the security interest become enforceable before July 1, 2001, the action is effective to perfect a security interest that attaches under this act within one year after July 1, 2001. An attached security interest becomes unperfected one year after July 1, 2001 unless the security interest becomes a perfected security interest under this act before the expiration of that period.

(b)        Pre‑effective‑date filing.  The filing of a financing statement before July 1, 2001 is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this act.

(c)        Pre‑effective‑date filing in jurisdiction formerly governing perfection.  This act does not render ineffective an effective financing statement that, before July 1, 2001, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in G.S. 25‑9‑103 of former Article 9. However, except as otherwise provided in subsections (d), (e), and (g) of this section and G.S. 25‑9‑706, the financing statement ceases to be effective at the earlier of:

(1)        The time the financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed; or

(2)        June 30, 2006.

(d)        Continuation statement.  The filing of a continuation statement after July 1, 2001 does not continue the effectiveness of the financing statement filed before July 1, 2001. However, upon the timely filing of a continuation statement after July 1, 2001 and in accordance with the law of the jurisdiction governing perfection as provided in Part 3 of this Article, the effectiveness of a financing statement filed in the same office in that jurisdiction before July 1, 2001 continues for the period provided by the law of that jurisdiction.

(e)        Application of subdivision (c)(2) to transmitting utility financing statement.  Subdivision (c)(2) of this section applies to a financing statement that, before July 1, 2001, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in G.S. 25‑9‑103 of former Article 9 only to the extent that Part 3 of this Article provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(f)         Application of Part 5.  A financing statement that includes a financing statement filed before July 1, 2001 and a continuation statement filed after July 1, 2001 is effective only to the extent that it satisfies the requirements of Part 5 of this Article for an initial financing statement.

(g)        Inapplicability of subdivision (c)(2) to certain financing statements.  With respect to an effective financing statement that:

(1)        Before July 1, 2001, was filed and satisfied the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in G.S. 25‑9‑103 of former Article 9,

(2)        Would satisfy the applicable requirements for perfection under this act, and

(3)        Was properly continued before July 1, 2001, such that the effectiveness of the financing statement would lapse after June 30, 2006, but before January 1, 2007, but for subdivision (c)(2) of this section,

subdivision (c)(2) of this section shall not apply to the financing statement and the filing of a continuation statement with respect to the financing statement is timely if the filing of the continuation statement occurs before the financing statement ceases to be effective and not before the earlier of (i) December 30, 2005, or (ii) six months before the effectiveness of the financing statement would lapse. (2000‑169, s. 1; 2001‑487, s. 15; 2006‑11, s. 1.)



§ 25-9-706. When initial financing statement suffices to continue effectiveness of financing statement.

§ 25‑9‑706.  When initial financing statement suffices to continue effectiveness of financing statement.

(a)        Initial financing statement in lieu of continuation statement.  The filing of an initial financing statement in the office specified in G.S. 25‑9‑501 continues the effectiveness of a financing statement filed before July 1, 2001 if:

(1)        The filing of an initial financing statement in that office would be effective to perfect a security interest under this act;

(2)        The pre‑effective‑date financing statement was filed in an office in another state or another office in this State; and

(3)        The initial financing statement satisfies subsection (c) of this section.

(b)        Period of continued effectiveness.  The filing of an initial financing statement under subsection (a) of this section continues the effectiveness of the pre‑effective‑date financing statement:

(1)        If the initial financing statement is filed before July 1, 2001, for the period provided in G.S. 25‑9‑403 of former Article 9 with respect to a financing statement; and

(2)        If the initial financing statement is filed after July 1, 2001, for the period provided in G.S. 25‑9‑515 with respect to an initial financing statement.

(c)        Requirement for initial financing statement under subsection (a).  To be effective for purposes of subsection (a) of this section, an initial financing statement must:

(1)        Satisfy the requirements of Part 5 of this Article for an initial financing statement;

(2)        Identify the pre‑effective‑date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3)        Indicate that the pre‑effective‑date financing statement remains effective. (2000‑169, s. 1.)



§ 25-9-707. Amendment of pre-effective-date financing statement.

§ 25‑9‑707.  Amendment of pre‑effective‑date financing statement.

(a)        "Pre‑effective‑date financing statement".  In this section, "pre‑effective‑date financing statement" means a financing statement filed before July 1, 2001.

(b)        Applicable law.  After July 1, 2001, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre‑effective‑date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Part 3 of this Article. However, the effectiveness of a pre‑effective‑date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c)        Method of amending: general rule.  Except as otherwise provided in subsection (d) of this section, if the law of this State governs perfection of a security interest, the information in a pre‑effective‑date financing statement may be amended after July 1, 2001 only if:

(1)        The pre‑effective‑date financing statement and an amendment are filed in the office specified in G.S. 25‑9‑501;

(2)        An amendment is filed in the office specified in G.S. 25‑9‑501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies G.S. 25‑9‑706(c); or

(3)        An initial financing statement that provides the information as amended and satisfies G.S. 25‑9‑706(c) is filed in the office specified in G.S. 25‑9‑501.

(d)        Method of amending: continuation.  If the law of this State governs perfection of a security interest, the effectiveness of a pre‑effective‑date financing statement may be continued only under G.S. 25‑9‑705(d) and (f) or G.S. 25‑9‑706.

(e)        Method of amending: additional termination rule.  Whether or not the law of this State governs perfection of a security interest, the effectiveness of a pre‑effective‑date financing statement filed in this State may be terminated after July 1, 2001, by filing a termination statement in the office in which the pre‑effective‑date financing statement is filed, unless an initial financing statement that satisfies G.S.  25‑9‑706(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Part 3 of this Article as the office in which to file a financing statement. However, a termination statement shall not be filed under this section in the register of deeds office unless it is the office specified in G.S. 25‑9‑501.

(f)         No additional fee.  No separate fee shall be charged for the filing or indexing of a concurrently filed termination statement under subdivision (c)(2) of this section. (2000‑169, s. 1; 2001‑231, s. 6.)



§ 25-9-708. Persons entitled to file initial financing statement or continuation statement.

§ 25‑9‑708.  Persons entitled to file initial financing statement or continuation statement.

A person may file an initial financing statement or a continuation statement under this Part if:

(1)        The secured party of record authorizes the filing; and

(2)        The filing is necessary under this Part:

a.         To continue the effectiveness of a financing statement filed before July 1, 2001; or

b.         To perfect or continue the perfection of a security interest. (2000‑169, s. 1.)



§ 25-9-709. Priority.

§ 25‑9‑709.  Priority.

(a)        Law governing priority.  This act determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before July 1, 2001, former Article 9 determines priority.

(b)        Priority if security interest becomes enforceable under G.S. 25‑9‑203.  For purposes of G.S. 25‑9‑322(a), the priority of a security interest that becomes enforceable under G.S. 25‑9‑203 dates from July 1, 2001 if the security interest is perfected under this act by the filing of a financing statement before July 1, 2001 which would not have been effective to perfect the security interest under former Article 9. This subsection does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement. (2000‑169, s. 1.)



§ 25-9-710. Special transitional provision for maintaining and searching local-filing office records.

§ 25‑9‑710.  Special transitional provision for maintaining and searching local‑filing office records.

(a)        In this section:

(1)        "Former‑Article‑9 records" means:

a.         Financing statements and other records that have been filed in the local‑filing office before July 1, 2001, and that are, or upon processing and indexing will be, reflected in the index maintained, as of June 30, 2001, by the local‑filing office for financing statements and other records filed in the local‑filing office before July 1, 2001; and

b.         The index as of June 30, 2001.

The term does not include records presented to a local‑filing office for filing after June 30, 2001, whether or not the records relate to financing statements filed in the local‑filing office before July 1, 2001.

(2)        "Local‑filing office" means a filing office, other than the office of the Secretary of State, that is designated as the proper place to file a financing statement under G.S. 25‑9‑401(1) of former Article 9. The term applies only with respect to a record that covers a type of collateral as to which the filing office is designated in that section as the proper place to file.

(b)        A local‑filing office must not accept for filing a record presented after June 30, 2001, whether or not the record relates to a financing statement filed in the local‑filing office before July 1, 2001. This subsection does not apply, with respect to financing statements and other records, to a filing office in which mortgages or records of mortgages on real property are required to be filed or recorded, if:

(1)        The collateral is timber to be cut or as‑extracted collateral; or

(2)        The record is or relates to a financing statement filed as a fixture and the collateral is goods that are or are to become fixtures.

(c)        Until July 1, 2008, each local‑filing office must maintain all former‑Article‑9 records in accordance with former Article 9. A former‑Article‑9 record that is not reflected on the index maintained at June 30, 2001, by the local‑filing office must be processed and indexed, and reflected on the index as of June 30, 2001, as soon as practicable but in any event no later than July 30, 2001.

(d)        Until at least June 30, 2008, each local‑filing office must respond to requests for information with respect to former‑Article‑9 records relating to a debtor and issue certificates, in accordance with former Article 9. The fees charged for responding to requests for information relating to a debtor and issuing certificates with respect to former‑Article‑9 records must be the fees in effect under former Article 9 on June 30, 2001.

(e)        After June 30, 2008, each local‑filing office may remove and destroy, in accordance with any then applicable record retention law of this State, all former‑Article‑9 records, including the related index.

(f)         Repealed by Session Laws 2001‑231, s. 7. (2000‑169, s. 1; 2001‑231, s. 7.)



§ 25-10-101. Effective date.

Article 10.

Effective Date and Repealer.

§ 25‑10‑101.  Effective date.

This act shall become effective at midnight on June 30, 1967. It applies to transactions entered into and events occurring after that date. (1965, c. 700, s. 11.)



§ 25-10-102. Specific repealer; provision for transition.

§ 25‑10‑102.  Specific repealer; provision for transition.

(1)        The following acts and all other acts and parts of acts inconsistent herewith are hereby repealed:

Uniform Negotiable Instruments Act, G.S. 25‑1 through G.S. 25‑199.

Uniform Warehouse Receipts Act, G.S. 27‑1 through G.S. 27‑53.

Uniform Bills of Lading Act, G.S. 21‑1 through G.S. 21‑41.

Uniform Stock Transfer Act, G.S. 55‑75 through G.S. 55‑98.

Uniform Trust Receipts Act, G.S. 45‑46 through G.S. 45‑66.

Agricultural liens for advances, G.S. 44‑52 through G.S. 44‑64.

Bank collections, G.S. 53‑57 and 53‑58.

Bulk sales, G.S. 39‑23.

Factor's lien acts, G.S. 44‑70 through G.S. 44‑76.

Assignment of accounts receivable, G.S. 44‑77 through G.S. 44‑85.

(2)        Transactions validly entered into before July 1, 1967, and the  rights, duties and interests flowing from them remain valid thereafter and may be terminated, completed, consummated or enforced as required or permitted by any statute or other law amended or repealed by this act as though such repeal or amendment had not occurred. (1965, c. 700, s. 2.)



§ 25-10-103. General repealer.

§ 25‑10‑103.  General repealer.

Except as provided in the following section, all acts and parts of acts inconsistent with this act are hereby repealed. (1965, c. 700, s. 6.)



§ 25-10-104: Repealed by Session Laws 2006-112, s. 56, effective October 1, 2006.

§ 25‑10‑104: Repealed by Session Laws 2006‑112, s. 56, effective October 1, 2006.



§ 25-10-105. Repealed by Session Laws 1967, c. 562, s. 3.

§ 25‑10‑105.  Repealed by Session Laws 1967, c. 562, s. 3.



§ 25-10-106. Covered transactions not subject to prior registration statutes.

§ 25‑10‑106.  Covered transactions not subject to prior registration statutes.

Any security interest subject to article 9 of the Uniform Commercial Code and which is perfected by filing or otherwise under the Uniform Commercial Code, article 9, shall not be subject in any way to chapter 47 of the North Carolina General Statutes. (1965, c. 700, s. 4.)



§ 25-10-107. Repealed by Session Laws 1967, c. 562, s. 5.

§ 25‑10‑107.  Repealed by Session Laws 1967, c. 562, s. 5.



§ 25-11-101. Effective date.

Article 11.

1975 Amendatory Act  Effective Date and Transition Provisions.

§ 25‑11‑101.  Effective date.

This act shall become effective at 12:01 A.M. on July 1, 1976. (1975, c. 862, s. 8.)



§ 25-11-101.1. Definitions.

§ 25‑11‑101.1.  Definitions.

(1)        As used in this article, "old article 9" means: G.S. 25‑1‑105, 25‑1‑201(9), 25‑1‑201(37), 25‑2‑107, 25‑5‑116, and article 9 of chapter 25 of the General Statutes of North Carolina, Uniform Commercial Code, as they are in effect on June 30, 1976, immediately prior to the effective date of this act.

(2)        As used in this article, "new article 9" means: G.S. 25‑1‑105,  25‑1‑201(9), 25‑1‑201(37), 25‑2‑107, 25‑5‑116, and article 9 of chapter 25 of the General Statutes of North Carolina, Uniform Commercial Code, as said provisions are enacted pursuant to this act, as of July 1, 1976, its effective date. (1975, c. 862, s. 8.)



§ 25-11-102. Preservation of old transition provisions.

§ 25‑11‑102.  Preservation of old transition provisions.

The provisions of article 10 of chapter 25 of the General Statutes of North Carolina, Uniform Commercial Code, G.S. 25‑10‑101 through 25‑10‑106, thereof shall continue to apply to new article 9, and for this purpose the old article 9 and the new article 9 shall be considered one continuous statute. (1975, c. 862, s. 8.)



§ 25-11-103. Transition to new article 9; general rule.

§ 25‑11‑103.  Transition to new article 9; general rule.

(1)        Transactions validly entered into after midnight on June 30, 1967, and before July 1, 1976, and which were subject to the provisions of old article 9 and which would be subject to this act as amended if they had been entered into after July 1, 1976, and the rights, duties and interests following from such transactions remain valid after the latter date and may be terminated, completed, consummated or enforced as required or permitted by the new article 9.

(2)        Security interests arising out of such transactions which are perfected when new article 9 becomes effective shall remain perfected until they lapse as provided in new article 9, and may be continued as permitted by new article 9, except as stated in G.S. 25‑11‑105. (1975, c. 862, s. 8.)



§ 25-11-104. Transition provisions on change of requirement of filing.

§ 25‑11‑104.  Transition provisions on change of requirement of filing.

A security interest for the perfection of which filing or the taking of possession was required under old article 9 and which attached prior to July 1, 1976, but was not perfected shall be deemed perfected on July 1, 1976, if new article 9 permits perfection without filing or authorizes filing in the office or offices where prior ineffective filing was made. (1975, c. 862, s. 8.)



§ 25-11-105. Transition provisions on change of place of filing.

§ 25‑11‑105.  Transition provisions on change of place of filing.

(1)        A financing statement or continuation statement filed prior to July 1, 1976, which shall not have lapsed prior to July 1, 1976, shall remain effective for the period provided in the old article 9, but not less than five years after the filing.

(2)        With respect to any collateral acquired by the debtor subsequent to July 1, 1976, any effective financing statement or continuation statement described in this section shall apply only if the filing or filings are in the office or offices that would be appropriate to perfect the security interests in the new collateral under new article 9.

(3)        The effectiveness of any financing statement or continuation statement filed prior to July 1, 1976, may be continued by a continuation statement as permitted by new article 9, except that if new article 9 requires a filing in an office where there was no previous financing statement, a new financing statement conforming to G.S. 25‑11‑106 shall be filed in that office.

(4)        If the record of a mortgage of, or a deed of trust on, real estate would have been effective as a fixture filing of goods described therein if new article 9 had been in effect on the date of recording the mortgage or deed of trust, the mortgage or deed of trust shall be deemed effective as a fixture filing as to such goods under subsection (6) of G.S. 25‑9‑402 of the new article 9 on July 1, 1976.  (1975, c. 862, s. 8.)



§ 25-11-106. Required refilings.

§ 25‑11‑106.  Required refilings.

(1)        If a security interest is perfected or has priority when this act takes effect as to all persons or as to certain persons without any filing or recording, and if the filing of a financing statement would be required for the perfection or priority of the security interest against those persons under new article 9, the perfection and priority rights of the security interest continue until three years after July 1, 1976. The perfection will then lapse unless a financing statement is filed as provided in subsection (4) or unless the security interest is perfected otherwise than by filing.

(2)        If a security interest is perfected when new article 9 takes effect under a law other than chapter 25 of the General Statutes, Uniform Commercial Code, which requires no further filing, refiling or recording to continue its perfection, perfection continues until and will lapse three years after new article 9 takes effect, unless a financing statement is filed as provided in subsection (4) or unless the security interest is perfected otherwise than by filing, or unless under subsection (3) of G.S. 25‑9‑302 the other law continues to govern filing.

(3)        If a security interest is perfected by a filing, refiling or recording under a law repealed by this act which required further filing, refiling or recording to continue its perfection, perfection continues and will lapse on the date provided by the law so repealed for such further filing, refiling or recording unless a financing statement is filed as provided in subsection (4) or unless the security interest is perfected otherwise than by filing.

(4)        A financing statement may be filed within six months before the perfection of a security interest which would otherwise lapse. Any such financing statement may be signed by either the debtor or the secured party. It must identify the security agreement, statement or notice (however denominated in any statute or other law repealed or modified by this act), state the office where and the date when the last filing, refiling or recording, if any, was made with respect thereto, and the filing number, if any, or book and page, if any, of recording and further state that the security agreement, statement or  notice, however denominated, in another filing office under chapter 25, Uniform Commercial Code, or under any statute or other law repealed or modified by this act is still effective. G.S. 25‑9‑401 and 25‑9‑103 determine the proper place to file such a financing statement. Except as specified in this subsection, the provisions of G.S. 25‑9‑403(3) for continuation statements apply to such a financing statement. (1975, c. 862, s. 8.)



§ 25-11-107. Transition provisions as to priorities.

§ 25‑11‑107.  Transition provisions as to priorities.

Except as otherwise provided in article 11, old article 9 shall apply to any questions of priority if the positions of the parties were fixed prior to July 1, 1976. In other cases questions of priority shall be determined by new article 9. (1975, c. 862, s. 8.)



§ 25-11-108. Presumption that rule of law continues unchanged.

§ 25‑11‑108.  Presumption that rule of law continues unchanged.

Unless a change in law has clearly been made, the provisions of new article 9 shall be deemed declaratory of the meaning of the old article 9. (1975, c. 862, s. 8.)






Chapter 25A - Retail Installment Sales Act.

§ 25A-1. Scope of act.

Chapter 25A.

Retail Installment Sales Act.

§ 25A‑1.  Scope of act.

This Chapter applies only to consumer credit sales as hereinafter defined, except that G.S. 25A‑37, referral sales, applies to all sales of goods or services as provided therein. This Chapter does not apply to a bona fide direct loan transaction in which a lender makes a direct loan to a borrower, and such lender is not regularly engaged, directly or indirectly, in the sale of goods or the furnishing of services as defined in this Chapter.

Except for G.S. 25A‑37, referral sales, those sales defined in G.S. 25A‑2(b), and those sales with amounts financed in excess of twenty‑five thousand dollars ($25,000) under G.S. 25A‑2(a)(5), this Chapter does not apply to any party or transaction that is not also subject to the provisions of the Consumer Credit Protection Act (Federal Truth‑in‑Lending Act). (1971, c. 796, s. 1; 1983, c. 686, s. 1; 2005‑338, s. 1.)



§ 25A-2. "Consumer credit sale" defined.

§ 25A‑2.  "Consumer credit sale" defined.

(a)        Except as provided in subsection (c) of this section, a "consumer credit sale" is a sale of goods or services in which

(1)        The seller is one who in the ordinary course of business regularly extends or arranges for the extension of consumer credit, or offers to extend or arrange for the extension of such credit,

(2)        The buyer is a natural person,

(3)        The goods or services are purchased primarily for a personal, family, household or agricultural purpose,

(4)        Either the debt representing the price of the goods or services is payable in installments or a finance charge is imposed, and

(5)        The amount financed does not exceed seventy‑five thousand dollars ($75,000) or, in the case of a debt secured by real property or a manufactured home as defined in G.S. 143‑145(7), regardless of the amount financed.

(b)        "Sale" includes but is not limited to any contract in the form of a bailment or lease if the bailee or lessee contracts to pay as compensation for use a sum substantially equivalent to or in excess of the aggregate value of the goods and services involved, and it is agreed that the bailee or lessee will become, or for no other or for a nominal consideration, has the option to become, the owner of the goods and services upon full compliance with his obligations under such contract.

The term also includes a contract in the form of a terminable bailment or lease of goods or services in which the bailee or lessee can renew the bailment or lease contract periodically by making the payment or payments specified in the contract if:

(1)        The contract obligates the bailor or lessor to transfer ownership of the property to the bailee or lessee for no other or a nominal consideration (no more than ten percent (10%) of the cash price of the property at the time the bailor or lessor initially enters into the contract with the bailee or lessee) upon the making of a specified number of payments by the bailee or lessee; and

(2)        The dollar total of the specified number of payments necessary to exercise the purchase option is more than ten percent (10%) in excess of the aggregate value of the property and services involved. For the purposes of this subsection, the value of goods shall be the average cash retail value of the goods. The value of services shall be the average retail value, if any, of such services, as determined by substantial cash sales of such services. If a contract is found to be a sale under this subsection, these values shall be used to determine the amount financed for purposes of G.S. 25A‑15.

(c)        A sale in which the seller allows the buyer to purchase goods or services pursuant to a credit card issued by someone other than a seller that is engaged in part or entirely in the business of selling goods or services or similar arrangement is not a consumer credit sale. A sale in which the seller allows the buyer to purchase goods or services pursuant to a credit card issued by the seller, a subsidiary or a parent corporation of the seller, a principal supplier of the seller or any corporation having shareholders in common with the seller holding over twenty‑five percent (25%) of the voting stock in each corporation is a consumer credit sale within the terms of this Chapter.

(d)        For the purposes of this Chapter, a consumer credit sale shall be deemed to have been made in this State, and therefore subject to the provisions of this Chapter, if the seller offers or agrees in this State to sell to a buyer who is a resident of this State, or if such buyer accepts or makes the offer in this State to buy, regardless of the situs of the contract as specified therein.

Any solicitation or communication to sell, oral or written, originating outside of this State, but forwarded to and received in this State by a buyer who is a resident of this State, shall be deemed to be an offer or agreement to sell in this State.

Any solicitation or communication to buy, oral or written, originating within this State, from a buyer who is a resident of this State, but forwarded to and received by a retail seller outside of this State, shall be deemed to be an acceptance or offer to buy in this State.

(e)        If an advertisement for a terminable bailment or lease defined as a sale in subsection (b) above states the amount of any payment, the advertisement must also clearly and conspicuously state the following items, as applicable:

(1)        A statement that the transaction advertised is a lease;

(2)        The total amount of periodic payments necessary to acquire ownership or a statement that the consumer has the option to purchase the property and at what time;

(3)        That the consumer acquires no ownership rights if either the property is not leased for the term required for ownership to transfer or the terms of purchase are not otherwise satisfied.

If an advertisement for a terminable bailment or lease defined as a sale in subsection (b) above refers to the right to acquire ownership, the advertisement must clearly and conspicuously state whether or not the consumer may terminate the lease at any time without penalty and that the consumer acquires no ownership rights if either the property is not leased for the term required for ownership to transfer or the terms of purchase are not otherwise satisfied.

No one shall advertise in connection with any terminable bailment or lease defined as a sale in subsection (b) above the ownership option as a means of deceiving any lessee into believing that he is purchasing the item of personal property. (1971, c. 796, s. 1; 1979, c. 706, s. 1; 1981, c. 970, s. 2; 1983, c. 686, ss. 2, 3; 1987, c. 282, s. 5; 1991, c. 602, s. 1; 2005‑338, s. 2.)



§ 25A-3. "Payable in installments" defined.

§ 25A‑3.  "Payable in installments" defined.

A debt is "payable in installments" when the buyer is required or permitted by agreement to make payment in more than four installments, excluding a down payment, and whether or not a finance charge is imposed by the seller. (1971, c. 796, s. 1.)



§ 25A-4. "Goods" defined.

§ 25A‑4.  "Goods" defined.

(a)        "Goods" means all things which are moveable at the time of the sale or at the time the buyer takes possession, including goods not in existence at the time the transaction is entered into and goods which are furnished or used at the time of sale or subsequently in modernization, rehabilitation, repair, alteration, improvement or construction on real property so as to become a part thereof whether or not they are severable therefrom. "Goods" also includes merchandise certificates.

(b)        "Merchandise certificate" means a writing issued by a seller not redeemable in cash and usable in its face amount in lieu of cash in exchange for goods and services. (1971, c. 796, s. 1.)



§ 25A-5. "Services" defined.

§ 25A‑5.  "Services" defined.

(a)        "Services" includes:

(1)        Work, labor, and other personal services; and

(2)        Privileges with respect to transportation, hotel and restaurant accommodations, education, entertainment, recreation, physical culture, hospital accommodations, funerals and other similar services.

(b)        "Services" does not include:

(1)        Services for which the cost is by law fixed or approved by or filed with or subject to approval or disapproval by the United States or the State of North Carolina or any agency, instrumentality or subdivision thereof;

(2)        Insurance premiums financing covered by G.S. 58‑35‑1 through G.S. 58‑35‑95 and 58‑3‑145; or

(3)        Insurance provided by an insurer that is licensed to do business in this State. (1971, c. 796, s. 1.)



§ 25A-6. "Seller" defined.

§ 25A‑6.  "Seller" defined.

"Seller" means one regularly engaged in the business of selling goods or services. Unless otherwise provided, "seller" also means and includes an assignee of the seller's right to payment but use of the term does not itself impose on an assignee any obligation of the seller with respect to events occurring before the assignment. (1971, c. 796, s. 1.)



§ 25A-7. "Cash price" defined.

§ 25A‑7.  "Cash price" defined.

"Cash price" of goods and services means the price at which the goods or services are offered for sale by the seller to cash buyers in the ordinary course of business and may include:

(1)        Applicable sales, use, and excise and documentary stamp taxes; and

(2)        The cash price of accessories or related services such as installation, delivery, servicing, repairs or alterations. (1971, c. 796, s. 1.)



§ 25A-8. "Finance charge" defined.

§ 25A‑8.  "Finance charge" defined.

(a)        "Finance charge" means the sum of all charges payable directly or indirectly by the buyer and imposed by the seller as an incident to the extension of credit, including any of the following types of charges which are applicable:

(1)        Interest, time price differential, service, carrying or other similar charge however denominated;

(2)        Premium or other charges for any guarantee or insurance protecting the seller against the buyer's default or other credit loss;

(3)        Loan fee, finder's fee or similar charge; and

(4)        Fee for an appraisal, investigation or credit report.

(b)        Finance charge does not include transfer of equity fees, substitution of collateral fees, default or deferment charges, or additional charges for insurance as permitted by G.S. 25A‑17 or charges for insurance excluded by Section 226.4(a) of Regulation Z promulgated pursuant to section 105 of the Consumer Credit Protection Act.

(c)        With respect to a transaction in which the seller acquires a security interest in real property, finance charge does not include charges excluded by section 226.4(e) of Regulation Z promulgated pursuant to section 105 of the Consumer Credit Protection Act. (1971, c. 796, s. 1.)



§ 25A-9. "Amount financed" defined.

§ 25A‑9.  "Amount financed" defined.

(a)        "Amount financed" means the total of the following to the extent that payment is deferred by the seller:

(1)        The cash price of the goods or services less the amount of any down payment whether made in cash or property traded in,

(2)        The amount actually paid or to be paid by the seller pursuant to an agreement with the buyer to discharge a security interest or lien on property traded in,

(3)        Additional charges for insurance described in G.S. 25A‑8(b) and charges referred to in G.S. 25A‑8(c), and

(4)        Official fees as described in G.S. 25A‑10, to the extent they are itemized and disclosed to the buyer.

(b)        If not included in the cash price, the amount financed includes any applicable sales, use or documentary stamp taxes and any amount actually paid or to be paid by the seller for registration, certificate of title or license fees. (1971, c. 796, s. 1.)



§ 25A-10. "Official fees" defined.

§ 25A‑10.  "Official fees" defined.

"Official fees" means:

(1)        Fees and charges prescribed by law which actually are or will be paid to public officials for determining the existence of or for perfecting, releasing, or satisfying a security interest related to a consumer credit sale; or

(2)        Premiums payable for insurance in lieu of perfecting a security interest otherwise required by the seller in connection with a consumer credit sale if the premium does not exceed the fees or charges described in subdivision (1) of this section which would otherwise be payable. (1971, c. 796, s. 1.)



§ 25A-11. "Revolving charge account contract" defined.

§ 25A‑11.  "Revolving charge account contract" defined.

"Revolving charge account contract" means an agreement or understanding between a seller and a buyer under which consumer credit sales may be made from time to time, under the terms of which a finance charge or service charge is to be computed in relation to the buyer's unpaid balance from time to time, and under which the buyer has the privilege of paying the balance in full or in installments. This definition shall not affect the meaning of the term "revolving charge account" appearing in G.S. 24‑11(a). (1971, c. 796, s. 1.)



§ 25A-12. "Consumer credit installment sale contract" defined.

§ 25A‑12.  "Consumer credit installment sale contract" defined.

"Consumer credit installment sale contract" means the agreement between a buyer and a seller in a consumer credit sale other than a sale made pursuant to a revolving charge account. (1971, c. 796, s. 1.)



§ 25A-13. "Consumer Credit Protection Act" defined.

§ 25A‑13.  "Consumer Credit Protection Act" defined.

"Consumer Credit Protection Act" means the Consumer Credit Protection Act, an act of Congress of May 29, 1968, as amended (Public Law 90‑321; 82 Stat. 146; 15 U.S.C. 1601 et seq.), and regulations and rulings promulgated thereunder. (1971, c. 796, s. 1.)



§ 25A-14. Finance charge rates and service charge for revolving charge account contracts.

§ 25A‑14.  Finance charge rates and service charge for revolving charge account contracts.

(a)        The finance‑charge rate and either the annual charge or the monthly service charge for a consumer credit sale made under a revolving charge account contract may not exceed the rates and charge provided for revolving credit by G.S. 24‑11.

(b)  In the event the revolving charge account contract is secured in whole or in part by a security interest in real property, then the finance‑charge rate shall not exceed the rate set out in G.S. 25A‑15(d).

(c)        No default or deferral charge shall be imposed by the seller in connection with a revolving charge‑account contract, except as specifically provided for in G.S. 24‑11(d1). (1971, c. 796, s. 1; 1983, c. 126, s. 7; 1991, c. 506, s. 7.)



§ 25A-15. Finance charge rates for consumer credit installment sale contracts.

§ 25A‑15.  Finance charge rates for consumer credit installment sale contracts.

(a)        With respect to a consumer credit installment sale contract, a seller may contract for and receive a finance charge not exceeding that permitted by this section. For the purposes of this section, the finance charge rates are the rates that are required to be disclosed by the Consumer Credit Protection Act.

(b)        Except as hereinafter provided, the finance charge rate for a consumer credit installment sales contract may not exceed:

(1)        Twenty‑four percent (24%) per annum where the amount financed is less than one thousand five hundred dollars ($1,500);

(2)        Twenty‑two percent (22%) per annum where the amount financed is one thousand five hundred dollars ($1,500) or greater, but less than two thousand dollars ($2,000);

(3)        Twenty percent (20%) where the amount financed is two thousand ($2,000) or greater, but less than three thousand dollars ($3,000);

(4)        Eighteen percent (18%) per annum where the amount financed is three thousand dollars ($3,000) or greater,

except that a minimum finance charge of five dollars ($5.00) may be imposed.

(c)        A finance charge rate not to exceed the higher of the rate established in subsection (b) or the rate set forth below may be imposed in a consumer credit installment sale contract repayable in not less than six installments for a self‑propelled motor vehicle:

(1)        Eighteen percent (18%) per annum for vehicles one and two model years old;

(2)        Twenty percent (20%) per annum for vehicles three model years old;

(3)        Twenty‑two percent (22%) per annum for vehicles four model years old; and

(4)        Twenty‑nine percent (29%) per annum for vehicles five model years old and older.

A motor vehicle is one model year old on January 1 of the year following the designated year model of the vehicle.

(d)        Notwithstanding the provisions of subsections (b) and (c), above, in the event that the amount financed in a consumer credit sale contract is secured in whole or in part by a security interest in real property, the finance charge rate may not exceed sixteen percent (16%) per annum.

(e)        A seller may not divide a single credit sale transaction into two or more sales to avoid the limitations as to maximum finance charges imposed by this section.

(f)         Notwithstanding the provisions of subsections (b) or (d), the parties to a consumer credit installment sale contract for the sale of a residential manufactured home which is secured by a first lien on that home or on the land on which such home is located may contract in writing for the payment of a finance charge as agreed upon by the parties. Provided, this subsection shall only apply if the parties would have been entitled to so contract by the provisions of section 501 of United States Public Law 96‑221, and have complied with the regulations promulgated thereto.

For the purposes of this subsection (f), a "residential manufactured home" means a mobile home as defined in G.S. 143‑145(7) which is used as a dwelling. (1971, c. 796, s. 1; 1979, 2nd Sess., c. 1330, ss. 1, 2; 1981, c. 446, ss. 1‑3; 1983, c. 126, s. 2.)



§ 25A-16. Transfer of equity.

§ 25A‑16.  Transfer of equity.

If a buyer voluntarily transfers his rights in collateral pursuant to applicable law and the seller agrees, the seller may impose a transfer fee not to exceed ten percent (10%) of the unpaid balance of the debt or thirty‑five dollars ($35.00), whichever is less. (1971, c. 796, s. 1; 2000‑169, s. 31.)



§ 25A-17. Additional charges for insurance.

§ 25A‑17.  Additional charges for insurance.

(a)        As to revolving charge account contracts defined in G.S. 25A‑11, in addition to the finance charges permitted in G.S. 24‑11(a), a seller in a consumer credit sale may contract for and receive additional charges or premiums (i) for insurance written in connection with any consumer credit sale, against loss of or damage to property securing the debt pursuant to G.S. 25A‑23, provided a clear, conspicuous and specific statement in writing is furnished by the seller to the buyer setting forth the cost of the insurance if obtained from or through the seller and stating that the buyer may choose the insurer through which the insurance is obtained; (ii) for credit life, credit accident and health, or credit unemployment insurance, written in connection with any consumer credit sale, provided the insurance coverage is not required by the seller and this fact is clearly disclosed to the buyer, and any buyer desiring such insurance coverage gives affirmative indication of such desire after disclosure of the cost of such insurance.

(b)        As to revolving charge account contracts defined in G.S. 25A‑11, insurance that is required by a seller and is not an additional charge permitted by subsection (a) of this section, shall be included in the finance charge as computed according to G.S. 24‑11(a).

(c)        As to consumer credit installment sale contracts defined in G.S. 25A‑12, in addition to the finance charges permitted in G.S. 25A‑15, a seller in a consumer credit sale may contract for and receive additional charges or premiums (i) for insurance written in connection with any consumer credit sale, for loss of or damage to property or against liability arising out of the ownership or use of property, provided a clear, conspicuous and specific statement in writing is furnished by the seller to the buyer setting forth the cost of the insurance if obtained from or through the seller and stating that the buyer may choose the person through which the insurance is to be obtained; (ii) for credit life, credit accident and health, or credit unemployment insurance, written in connection with any consumer credit sale, provided the insurance coverage is not required by the seller and this fact is clearly and conspicuously disclosed in writing to the buyer; and any buyer desiring such insurance coverage gives specific dated and separately signed affirmative written indication of such desire after receiving written disclosure to him of the cost of such insurance. (1971, c. 796, s. 1; 1993, c. 226, s. 15.)



§ 25A-18. Confession of judgment.

§ 25A‑18.  Confession of judgment.

A buyer may not authorize any person to confess judgment on a claim arising out of a consumer credit sale. An authorization in violation of this section is void. (1971, c. 796, s. 1.)



§ 25A-19. Acceleration.

§ 25A‑19.  Acceleration.

With respect to a consumer credit sale, the agreement may not provide for repossession of any goods or acceleration of the time when any part or all of the time balance becomes payable other than for breach by the buyer of any promise or condition clearly set forth in the agreement. (1971, c. 796, s. 1.)



§ 25A-20. Disclaimer of warranty.

§ 25A‑20.  Disclaimer of warranty.

With respect to any consumer credit sale, the agreement may not contain any provision limiting, excluding, modifying or in any manner altering the terms of any express warranty given by any seller (excluding assignees) to any buyer and made a part of the basis of the bargain between the original parties. (1971, c. 796, s. 1.)



§ 25A-21. Attorneys' fees.

§ 25A‑21.  Attorneys' fees.

With respect to a consumer credit sale:

(1)        In the event that the seller institutes a suit and prevails in the litigation and obtains a money judgment, the presiding judge shall allow a reasonable attorney's fee to the duly licensed attorney representing the seller in such suit, said attorney's fee to be taxed to the buyer as part of the court costs.

(2)        In the event that a seller instituting suit does not prevail in the litigation, the presiding judge shall allow a reasonable attorney's fee to the duly licensed attorney representing the buyer in such suit, said attorney's fee to be taxed to the seller as a part of the court costs. (1971, c. 796, s. 1.)



§ 25A-22. Receipts for payments; return of title documents upon full payment.

§ 25A‑22.  Receipts for payments; return of title documents upon full payment.

(a)        When any payment is made under any consumer credit sale transaction, the person receiving such payment shall, if the payment is made in cash, give the buyer a written receipt therefor. If the buyer specifies that the payment is made on one of several obligations, the receipt shall so state.

(b)        Upon the payment of all sums for which the buyer is obligated under a consumer credit sale, the seller shall promptly release any security interest in accordance with the terms of G.S. 25‑9‑513 or G.S. 20‑58.4, whichever is applicable. In the event a security interest in real property is involved, the seller shall take such action as is necessary to enable the lien to be discharged of record under the provisions of G.S. 45‑37. (1971, c. 796, s. 1; 2000‑169, s. 32.)



§ 25A-23. Collateral taken by the seller.

§ 25A‑23.  Collateral taken by the seller.

(a)        The seller in a consumer credit sale may take a security interest only in the following property of the buyer to secure the debt arising from the sale:

(1)        The property sold,

(2)        Property previously sold by the seller to the buyer and in which the seller has an existing security interest,

(3)        Personal property to which the property sold is installed, if the amount financed is more than three hundred dollars ($300.00),

(4)        Real property to which the property sold is affixed, if the amount financed is more than one thousand dollars ($1,000), and

(5)        A self‑propelled motor vehicle to which repairs are made, if the amount financed exceeds one hundred dollars ($100.00).

(6)        Any property which is used for agricultural purposes, if the  property sold is to be used in the operation of an agricultural business.

(b)        A security interest taken in property other than that permitted in subsection (a) of this section shall be void and not enforceable.

(c)        Nothing in this section shall affect any right or liens granted by Chapter 44A of the General Statutes.

(d)        The provisions of G.S. 24‑11(a), limiting the taking of a security interest in property under an open end credit or similar plan, shall not apply to revolving charge account contracts regulated by this Chapter; provided, however, the application of payments rule set out in G.S. 25A‑27 shall apply to such contracts; provided further, that in any action initiated by the seller for the possession of such property, a judgment for the possession thereof shall be restricted to commercial units (as defined in G.S. 25‑2‑105(6)) for which the cash price was one hundred dollars ($100.00) or more. (1971, c. 796, s. 1; 1977, c. 508; c. 789, s. 1.)



§ 25A-24. Identification of instruments of indebtedness.

§ 25A‑24.  Identification of instruments of indebtedness.

With respect to consumer credit sales, each instrument of indebtedness shall be identified on the face of the instrument as a consumer credit document, or otherwise clearly indicate on its face that it arises out of a consumer credit sale, provided, that such designation of an instrument of indebtedness regarding as sale which is not by definition a "consumer credit sale," shall not solely because of such designation cause the transaction to be a consumer credit sale. (1971, c. 796, s. 1.)



§ 25A-25. Preservation of consumers' claims and defenses.

§ 25A‑25.  Preservation of consumers' claims and defenses.

(a)        In a consumer credit sale, a buyer may assert against the seller, assignee of the seller, or other holder of the instrument or instruments of indebtedness, any claims or defenses available against the original seller, and the buyer may not waive the right to assert these claims or defenses in connection with a consumer credit sales transaction. Affirmative recovery by the buyer on a claim asserted against an assignee of the seller or other holder of the instrument of indebtedness shall not exceed amounts paid by the buyer under the contract.

(b)        Every consumer credit sale contract shall contain the following provision in at least ten‑point boldface type:

NOTICE

ANY HOLDER OF THIS CONSUMER CREDIT CONTRACT IS SUBJECT TO ALL CLAIMS AND DEFENSES WHICH THE DEBTOR COULD ASSERT AGAINST THE SELLER OF GOODS OR SERVICES OBTAINED PURSUANT HERETO OR WITH THE PROCEEDS HEREOF. RECOVERY HEREUNDER BY THE DEBTOR SHALL NOT EXCEED AMOUNTS PAID BY THE DEBTOR HEREUNDER.

(c)        Compliance with the requirements of the Federal Trade Commission rule on preservation of consumer claims and defenses is considered full compliance with this act. (1971, c. 796, s. 1; 1977, c. 921.)



§ 25A-26. Substitution of collateral.

§ 25A‑26.  Substitution of collateral.

Subject to the provisions of G.S. 25A‑23, if all involved parties agree, there may be a substitution of collateral under a security instrument in a consumer credit sale. For such substitution, the seller may impose a fee not to exceed ten percent (10%) of the unpaid balance of the debt or fifteen dollars ($15.00), whichever is less. (1971, c. 796, s. 1.)



§ 25A-27. Application of payments.

§ 25A‑27.  Application of payments.

(a)        Where a seller in a consumer credit sale makes a subsequent sale to a buyer and takes a security interest pursuant to G.S. 25A‑23 in goods previously purchased by the buyer from the seller, the seller shall make application of payments received, for the purpose of determining the amount of the debt secured by the various security interests, as follows:

(1)        The entire amount of all payments made prior to such subsequent purchase shall be deemed to have been applied to the previous purchases, and

(2)        Unless otherwise designated by the buyer, the amount of down payment on such subsequent purchase shall be applied to the subsequent purchase, and

(3)        All subsequent payments shall be applied first to finance charges and then to principal. The application of payments to principal shall be applied to the various purchases on the basis that the first sums paid in shall be deemed applied to the oldest purchase or obligation assumed to satisfy the original debt secured by the purchase money security interest until payment is received in full and other payments shall be applied accordingly to all other purchases in the order that each obligation is assumed. At the time any original debt would have been satisfied by subsequent payments, the purchase money security interest in said purchase shall be extinguished.

(b)        Where a seller and a buyer agree to consolidate two or more consumer credit installment sale contracts pursuant to G.S. 25A‑31, the seller shall apply payments received, for the purpose of determining the amount of the debt secured by the various security interests, as follows:

(1)        The entire amount of all payments received prior to the consolidation shall be applied to the respective contracts under which the payments were made, and

(2)        All subsequent payments shall be applied first to finance charges and then to principal. The application of payments to principal shall be applied to the various purchases on the basis that the first sums paid in shall be deemed applied to the oldest purchase or obligation assumed to satisfy the original debt secured by the purchase money security interest until payment is received in full and other payments shall be applied accordingly to all other purchases in the order that each obligation is assumed. At the time any original debt would have been satisfied by subsequent payments, the purchase money security interest in said purchase shall be extinguished.

(c)        For payments received by a seller on or after October 1, 1988, but before October 1, 1993, a seller may elect to apply the provisions of this section as the section read October 1, 1993, or as the section read September 30, 1993. A seller made this election when the seller determined, and disclosed to the buyer, how payments received on a consumer credit sale would be applied: either on a proportional basis or on a "first in  first out" basis with the payments applied first to finance charges and then to principal in the order that each obligation is assumed.

(d)        The exclusive remedy for failure of a seller to apply payments of a buyer as required by subdivision (a)(3) or (b)(2) of this section during the period October 1, 1993, through October 1, 1996, is an order that the seller apply the payments as required by those provisions. (1971, c. 796, s. 1; 1993, c. 370, s. 2; 1993 (Reg. Sess., 1994), c. 745, s. 38.3(a).)



§ 25A-28. Form of consumer credit installment sale contract.

§ 25A‑28.  Form of consumer credit installment sale contract.

Every consumer credit installment sale contract shall be in writing, dated and signed by the buyer. (1971, c. 796, s. 1.)



§ 25A-29. Default charges.

§ 25A‑29.  Default charges.

If any installment is past due for 10 days or more according to the original terms of the consumer credit installment sale contract, a default charge may be made in an amount not to exceed five percent (5%) of the installment past due or six dollars ($6.00), whichever is the lesser. A default charge may be imposed only one time for each default.

If a default charge is deducted from a payment made on the contract and such deduction results in a subsequent default on a subsequent payment, no default charge may be imposed for such default.

If a default charge has been once imposed with respect to a particular default in payment, no default charge shall be imposed with respect to any future payments which would not have been in default except for the previous default.

A default charge for any particular default shall be deemed to have been waived by the seller unless, within 45 days following the default, (i) the charge is collected or (ii) written notice of the charge is sent to the buyer. (1971, c. 796, s. 1.)



§ 25A-30. Deferral charges.

§ 25A‑30.  Deferral charges.

(a)        A seller may, by agreement with the buyer, defer the due date of all or any part of one or more installments under an existing consumer credit installment sale contract.

(b)        Except as provided by subsections (e) and (f) of this section, a deferral agreement must be in writing, dated and signed by the parties.

(c)        A deferral agreement may provide for a deferral charge not to exceed the rate of one and one‑half percent (1 1/2%) of each installment for each month from the date which such installment or part thereof would otherwise have been payable to the date when such installment or part thereof is made payable under the deferral agreement.

(d)        If a deferral charge is made pursuant to a deferral agreement, a default charge provided in G.S. 25A‑29 may be imposed only if the installment as deferred is not paid when due and no new deferral agreement is entered into with respect to that installment.

(e)        If the deferral agreement extends the due date of only one installment, the agreement need not be in writing.

(f)         A deferral agreement for which no charge is made shall not be subject to subsections (b), (c) or (d) of this section. (1971, c. 796, s. 1.)



§ 25A-31. Consolidation and refinancing.

§ 25A‑31.  Consolidation and refinancing.

(a)        A seller and a buyer may agree at any time to refinance an existing consumer credit installment sale contract or to consolidate into a single debt repayable on a single schedule of payments, two or more consumer credit installment sale contracts.

(b)        A refinancing or consolidation agreement must be in writing, dated and signed by the parties.

(c)        The refinancing or consolidation agreement may provide for a finance charge which shall not exceed the rates provided in G.S. 25A‑ 15, with the amount financed being the unpaid time balance of the contract or contracts refinanced or consolidated, less the rebate provided by G.S. 25A‑32. In computing the rebate to be credited to the previous time balances for purposes of this section, no prepayment charge shall be imposed. (1971, c. 796, s. 1.)



§ 25A-32. Rebates on prepayment.

§ 25A‑32.  Rebates on prepayment.

Notwithstanding any provision in a consumer credit installment sale contract to the contrary, any buyer may satisfy the debt in full at any time before maturity, and in so satisfying such debt, shall receive a rebate, the amount of which shall be computed under the "rule of 78's," as follows:

"The amount of such rebate shall represent as great a proportion of the finance charge (less a prepayment charge of ten percent (10%) of the unpaid balance, not to exceed twenty‑five dollars ($25.00)) as the sum of the periodical time balances after the date of prepayment in full bears to the sum of all the periodical time balances under the schedule of payments in the original contract." No rebate is required if the amount thereof is less than one dollar ($1.00).

If the prepayment is made otherwise than on the due date of an installment, it shall be deemed to have been made on the installment due date nearest in time to the actual date of payment.

If a seller obtains a judgment on a debt arising out of a consumer credit installment sale or the seller repossesses the collateral securing the debt, the seller shall credit the buyer with a rebate as if the payment in full had been made on the date the judgment was obtained or 15 days after the repossession occurred. If the seller obtains a judgment and repossesses the collateral, the seller shall credit the buyer with a rebate as if payment in full had been made on the date of the judgment or 15 days after the repossession, whichever occurs earlier. (1971, c. 796, s. 1.)



§ 25A-32.1. Unearned finance charge credits on prepayment of loans secured by real property and mobile home loans.

§ 25A‑32.1.  Unearned finance charge credits on prepayment of loans secured by real property and mobile home loans.

(a)        Notwithstanding any statutory or contractual provision to the contrary, in a consumer credit installment sale contract with an amount financed of five thousand dollars ($5000.00) or more secured by real estate or by a residential manufactured home as defined in G.S. 143‑145(7), any buyer may satisfy the debt in full at any time before maturity, and in so satisfying the debt, shall be credited with all unearned finance charges as computed on the simple interest or actuarial method.

(b)        If a seller obtains a judgment on a debt arising out of a consumer credit installment sale described in subsection (a) of this section, or if the seller forecloses or repossesses the collateral securing the debt, the seller shall credit the buyer with all unearned finance charges as computed on the simple interest or actuarial method as if the payment in full had been made on the date the judgment was obtained or 15 days after the foreclosure or repossession occurred, whichever is earlier.  If the seller obtains a judgment and repossesses the collateral, the seller shall credit the buyer with all unearned finance charges as if payment in full had been made on the date of the judgment or 15 days after the repossession, whichever occurs earlier.  (1991, c. 602, s. 2.)



§ 25A-33. Terms of payments.

§ 25A‑33.  Terms of payments.

A consumer credit installment sale contract shall provide for complete payment of all charges due under the contract, including the amount financed, the finance charge, and additional insurance charges, if any, within a period from the time of the sale of

(1)        Forty‑two months, if the amount financed is less than one thousand five hundred dollars ($1,500), or

(2)        Sixty‑four months, if the amount financed is one thousand five hundred dollars ($1,500) or greater, but less than two thousand five hundred dollars ($2,500), or

(3)        One hundred and twenty‑two months, if the amount financed is two thousand five hundred dollars ($2,500) or greater, but less than five thousand dollars ($5,000), or

(4)        One hundred and eighty‑two months, if the amount financed is five thousand dollars ($5,000) or greater, but less than ten thousand dollars ($10,000), or

(5)        As the contract provides, if the amount financed is ten thousand dollars ($10,000) or greater.

The provisions of this section shall not apply to a consumer credit installment sale contract executed in connection with any financing which is insured under regulations of the Federal Housing Administration or the Veterans Administration. (1971, c. 796, s. 1; 1973, c. 1446, s. 3.)



§ 25A-34. Balloon payments.

§ 25A‑34.  Balloon payments.

With respect to a consumer credit sale, other than one pursuant to a revolving charge account, no scheduled payment may be more than ten percent (10%) (except the final payment may be twenty‑ five percent (25%)) larger than the average of earlier scheduled payments. This provision does not apply when the payment schedule is adjusted to the seasonal or irregular income of the buyer. (1971, c. 796, s. 1.)



§ 25A-35. Statement of account.

§ 25A‑35.  Statement of account.

(a)        One time during each 12‑month period following execution of a consumer credit installment sale contract and when the buyer repays the debt early, the buyer shall be entitled upon request and without charge to a statement of account from the seller. The statement of account shall contain the following information identified as such in the statement:

(1)        The itemized amounts paid by or on behalf of the buyer to the date of the statement of account, except that upon early termination of the contract by prepayment or otherwise, the statement shall include itemized charges for expenses of repossession, storage and legal expenses;

(2)        The itemized amounts, if any, which have become due but remain unpaid, including any charges for defaults, expenses of repossession and deferral charges;

(3)        The number of installment payments and the dollar amount of each installment not due but still to be paid and the remaining period the contract is to run.

(b)        The buyer may request and shall be entitled to additional statements of account but for such additional statements the seller may impose a charge of one dollar ($1.00).

(c)        If the buyer requests information for income tax purposes as to the amount of the finance charges, the seller shall provide such information within 30 days without charge but only once in each calendar year. (1971, c. 796, s. 1.)



§ 25A-36. Certificates of insurance and rebates.

§ 25A‑36.  Certificates of insurance and rebates.

(a)        Within 45 days following the purchase of insurance by the buyer from or through the seller, the seller shall deliver, send or cause to be sent to the buyer a policy or policies of such insurance or a certificate or certificates thereof. If such insurance is cancelled, or the premium adjusted, any rebate received by the seller shall be promptly applied to the purchase of other similar insurance, credited to the buyer's account, or rebated to the buyer. Unless otherwise required by law or the provisions of the policy, rebates of cancelled insurance shall be computed under the rule of 78's, without the deduction of a prepayment charge.

(b)        In those cases where the insurance premium is added in the contract, and the buyer did not actually pay the premium, the return premium plus unearned finance charge on the amount of returned premium (at the same rate as used in the contract) shall be credited to the unpaid balance of the contract. If the required insurance premium is adjusted upward by the insurance company or is added in accordance with the contract, the buyer, after 10 days' notice,

(1)        May pay the additional premium, or

(2)        Have the additional premium plus finance charge (at the same rate as used in the contract) added to the unpaid balance and spread equally over the remaining installments unpaid, provided, the seller may require a buyer who wishes to finance such additional premium to be financed by the seller in accordance with North Carolina insurance regulations. (1971, c. 796, s. 1; 1977, c. 650.)



§ 25A-37. Referral sales.

§ 25A‑37.  Referral sales.

The advertisement for sale or the actual sale of any goods or services (whether or not a consumer credit sale) at a price or with a rebate or payment or other consideration to the purchaser that is contingent upon the procurement of prospective customers provided by the purchaser, or the procurement of sales to persons suggested by the purchaser, is declared to be unlawful. Any obligation of a buyer arising under such a sale shall be void and a nullity and a buyer shall be entitled to recover from the seller any consideration paid to the seller upon tender to the seller of any tangible consumer goods made the basis of the sale. (1971, c. 796, s. 1.)



§ 25A-38. "Home-solicitation sale" defined.

§ 25A‑38.  "Home‑solicitation sale" defined.

"Home‑solicitation sale" means a consumer credit sale of goods or services in which the seller or a person acting for him engages in a personal solicitation of the sale at a residence of the buyer and the buyer's agreement or offer to purchase is there given to the seller or a person acting for him. It does not include

(1)        A sale made to a buyer who has previously engaged in a similar  business transaction with the seller;

(2)        A sale made pursuant to a preexisting revolving charge account;

(3)        A sale made pursuant to negotiations between the parties on the premises of a business establishment at a fixed location where such goods or services are offered or exhibited for sale;

(4)        A sale which is regulated by the provisions of Section 226.9 of Regulation Z promulgated pursuant to Section 105 of the Consumer Credit Protection Act; or

(5)        Sales of personal wearing apparel, motor vehicles defined in G.S. 20‑286(10), farm equipment and goods and services to be utilized within 10 days in connection with funeral services. (1971, c. 796, s. 1; 1973, c. 672.)



§ 25A-39. Buyer's right to cancel.

§ 25A‑39.  Buyer's right to cancel.

(a)        Except as provided in subsection (e) of this section, in addition to any right otherwise to revoke an offer, the buyer has the right to cancel a home‑solicitation sale until midnight of the third business day after the day on which the buyer signs an agreement or offer to purchase which complies with G.S. 25A‑40, or which complies with the requirements of the Federal Trade Commission Trade Regulation Rule Concerning a Cooling‑Off Period for Door‑to‑Door Sales.

(b)        Cancellation occurs when the buyer gives written notice of cancellation to the seller at the address stated in the agreement or offer to purchase.

(c)        Notice of cancellation, if given by mail, is given when it is deposited in the United States mail properly addressed and postage prepaid.

(d)        Unless the seller complies with G.S. 25A‑40(b), notice of cancellation given by the buyer need not take a particular form and is sufficient if it indicates by any form of written expression the intention of the buyer not to be bound by the home‑solicitation sale.

(e)        The buyer may not cancel a home‑solicitation sale if the buyer  requests the seller in a separate writing to provide goods or services without delay because of an urgency or an emergency, and

(1)        The seller in good faith makes a substantial beginning of performance of the contract before the buyer gives notification of cancellation,

(2)        In the case of goods, the goods cannot be returned to the seller in substantially as good condition as when received by the buyer, and

(3)        Unless the buyer returns the goods, if any, to the seller at his expense.

(f) A buyer, who has not received delivery of the goods and services from the seller in a home‑solicitation sale within 30 days following the execution of the contract (and such delay is the fault of the seller), shall have the right at any time thereafter before acceptance of the goods and services to rescind the contract and to receive a refund of all payments made and to a return of all goods traded in to the seller on account of or in contemplation of such contract, or if the goods traded in cannot or are not returned to the buyer within 10 days after cancellation, the buyer may elect to recover an amount equal to the trade‑in allowance stated in the contract. By written agreement, the buyer may agree to a later time for the delivery of goods and services. (1971, c. 796, s. 1; 1975, c. 805, s. 1.)



§ 25A-40. Form of agreement or offer; statement of buyer's rights.

§ 25A‑40.  Form of agreement or offer; statement of buyer's rights.

(a)        In a home‑solicitation sale the seller must present to the buyer and obtain his signature to a fully completed written agreement or offer to purchase which is in the same language as that principally used in the oral sales presentation and which designates as the date of the transaction the date on which the buyer actually signs and which contains the name and address of the seller, and which contains in immediate proximity to the space reserved for the signature of the buyer in bold face type of a minimum size of 10 points, a statement in substantially the following form:

"You, the buyer, may cancel this transaction at any time prior to midnight of the third business day after the date of this transaction. See the attached Notice of Cancellation form for an explanation of this right."

(b)        The seller must, in addition to furnishing the buyer with a copy of the contract or offer to purchase, furnish to the buyer at the time he signs the home‑solicitation sale contract or otherwise agrees to buy consumer goods or services from the seller, a completed form in duplicate, captioned "Notice of Cancellation," which shall be attached to the contract and easily detachable, and which shall contain in 10 point bold face type the following information and statements in the same language as that used in the contract:

"Notice of Cancellation

(enter date of transaction)

____________________________________

(date)

You may cancel this transaction, without any penalty or obligation, within three business days from the above date.

If you cancel, any property traded in, and payments made by you under the contract or sale, and any negotiable instrument executed by you will be returned within 10 business days following receipt by the seller of your cancellation notice, and any security interest arising out of the transaction will be canceled.

If you cancel, you must make available to the seller at your residence, in substantially as good condition as when received, any goods delivered to you under this contract or sale; or you may, if you wish, comply with the instructions of the seller regarding the return shipment of the goods at the seller's expense and risk.

If you do make the goods available to the seller and the seller does not pick them up within 20 days of the date of your notice of cancellation, you may retain or dispose of the goods without any further obligation. If you fail to make the goods available to the seller, or if you agree to return the goods to the seller and fail to do so, then you remain liable for performance of all obligations under the contract.

To cancel this transaction, mail or deliver a signed and dated copy of this cancellation notice or any other written notice, or send a telegram to _________________

(name of seller)

at______________________________,

(address of seller's place of business)

not later than midnight of __________________

(date)

I hereby cancel this transaction.

______________________

(date)

_____________________

(Buyer's Signature)"

(1971, c. 796, s. 1; 1975, c. 805, s. 2.)



§ 25A-41. Restoration of down payment; retention of goods.

§ 25A‑41.  Restoration of down payment; retention of goods.

(a)        Except as provided in this section, within 10 business days after a home‑solicitation sale has been canceled or an offer to purchase revoked in accordance with G.S. 25A‑40, the seller must tender to the buyer any payments made by the buyer and any note or other evidence of indebtedness.

(b)        If the down payment includes goods traded in, the goods must be tendered at the buyer's residence in substantially as good condition as when received by the seller. If the seller fails to tender the goods as provided by this section, the buyer may elect to recover an amount equal to the trade‑in allowance stated in the agreement.

(c)        Repealed by Session Laws 1975, c. 805, s. 3.

(d)        Until the seller has complied with the obligations imposed by this section, the buyer may retain possession of goods delivered to him by the seller and has a lien on the goods in his possession or control for any recovery to which he is entitled. (1971, c. 796, s. 1; 1975, c. 805, s. 3.)



§ 25A-42. Duties as to care and return of goods; no compensation for services prior to cancellation.

§ 25A‑42.  Duties as to care and return of goods; no compensation for services prior to cancellation.

(a)        Except as provided by the provisions on retention of goods by the buyer (G.S. 25A‑41(d)), within a reasonable time after a home‑solicitation sale has been canceled, the buyer must make available to the seller at the buyer's residence in substantially as good condition as received, any goods delivered under the contract or sale, or in the alternative, the buyer may comply with the instructions of the seller regarding the return shipment of the goods at the seller's expense and risk. The seller shall within 10 business days of receipt of the buyer's notice of cancellation notify the buyer whether the seller intends to repossess or to abandon any shipped or delivered goods. If the buyer makes the goods available to the seller and the seller does not pick them up within 20 days of the date of the notice of cancellation, the buyer may retain or dispose of the goods without any further obligation. If the buyer fails to make the goods available to the seller, or agrees to return the goods to the seller and fails to do so, then the buyer shall remain liable for performance of all obligations under the contract.

(b)        The buyer has the duty of a bailee to take reasonable care of the goods in his possession before cancellation or revocation and for a reasonable time thereafter, during which time the goods are otherwise at the seller's risk.

(c)        If the seller has performed any services pursuant to a home‑ solicitation sale prior to its cancellation, the seller is entitled to no compensation therefor.

(d)        The seller shall not negotiate, transfer, sell, or assign any note, contract, or other evidence of indebtedness arising out of a home‑solicitation sale to a finance company or other third party prior to midnight of the fifth business day following the day the contract was signed or the goods or services were purchased. (1971, c. 796, s. 1; 1975, c. 805, s. 4.)



§ 25A-43. Unconscionability.

§ 25A‑43.  Unconscionability.

(a)        With respect to a consumer credit sale, if the court finds the agreement or any clause of the agreement to have been unconscionable at the time it was made, the court may refuse to enforce the agreement, or it may enforce the remainder of the agreement without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(b)        If it is claimed or appears to the court that the agreement or any clause thereof may be unconscionable, all parties shall be afforded a reasonable opportunity to present evidence as to its setting, purpose and effect to aid the court in making its determination.

(c)        As used in this section, "unconscionable" shall mean totally unreasonable under all of the circumstances. (1971, c. 796, s. 1.)



§ 25A-44. Remedies and penalties.

§ 25A‑44.  Remedies and penalties.

In addition to remedies hereinbefore provided, the following remedies shall apply to consumer credit sales:

(1)        In the event that a consumer credit sale contract requires the  payment of a finance charge not more than two times in excess of that permitted by this Chapter, the seller or an assignee of the seller shall not be permitted to recover any finance charge under that contract and, in addition, the seller shall be liable to the buyer in an amount that is two times the amount of any finance charge that has been received by the seller, plus reasonable attorney's fees incurred by the buyer as determined by the court. However, if the requirement of an excess charge results from an accidental or good faith error, the seller shall be liable only for the amount by which the finance charge exceeds the rates permitted by this Chapter.

(2)        In the event that a consumer credit sale contract requires the payment of a finance charge more than two times that permitted by this Chapter, the contract shall be void. The buyer may, at his option, retain without any liability any goods delivered under such a contract and the seller or an assignee of the rights shall not be entitled to recover anything under such contract.

(3)        In the event the seller or an assignee of the seller (i) shall fail to make any rebate required by G.S. 25A‑32 or G.S. 25A‑36, (ii) shall charge and receive fees or charges in excess of those specifically authorized by this Chapter, or (iii) shall charge and receive sums not authorized by this Chapter, the buyer shall be entitled to demand and receive the rebate due and excessive or unauthorized charges. Ten days after receiving written request therefor, the seller shall be liable to the buyer for an amount equal to three times the sum of any rebate due and all improper charges which have not been rebated or refunded within the 10‑day period.

(4)        The knowing and willful violation of any provision of this Chapter shall constitute an unfair trade practice under G.S. 75‑1.1.

(5)        Any buyer injured by any violation of G.S. 25A‑2(e) may bring an action for recovery of damages, including reasonable attorney's fees. (1971, c. 796, s. 1; 1983, c. 686, s. 4.)



§ 25A-45. Conflict with Consumer Credit Protection Act.

§ 25A‑45.  Conflict with Consumer Credit Protection Act.

In all cases of irreconcilable conflict between the provisions of this Chapter and the provisions of the Consumer Credit Protection Act, the provisions of the Consumer Credit Protection Act shall control. (1971, c. 796, s. 3.)






Chapter 25B - Credit.

§ 25B-1. Equal availability of credit for women.

Chapter 25B.

Credit.

Article 1.

Credit Rights of Women.

§ 25B-1.  Equal availability of credit for women.

(a)        No married woman shall be denied credit in her own name if her uncommingled earnings, separate property or other assets are such that a man possessing the same amount of uncommingled earnings, separate property or other assets would receive credit.

(b)        No unmarried woman shall be denied credit in her own name if her property, earnings or other assets are such that a man possessing the same amount of property, earnings or other assets would receive credit.

(c)        For the purposes of this section, "credit" means the obtaining of money, property, labor or services on a deferred-payment basis. (1973, c. 1394, s. 1.)



§ 25B-2. Responsibility of credit-reporting agency to maintain separate credit histories.

§ 25B‑2.  Responsibility of credit‑reporting agency to maintain separate credit histories.

A credit‑reporting agency shall, upon written request of a married person, identify within any report delivered by the agency, both the separate credit history of each spouse and the credit history of their joint accounts, if such information is on file with the credit‑reporting agency. (1973, c. 1394, s. 2.)



§ 25B-3. Right of action to enforce Article.

§ 25B‑3.  Right of action to enforce Article.

(a)        A married or unmarried woman denied credit in violation of this Chapter shall have a right of action on account of such violation in which she shall be entitled to actual damages, and reasonable attorney's fees in the discretion of the court to be taxed as part of the cost.

(b)        Violations of this Chapter may be enjoined by action of the Attorney General brought in behalf of the State pursuant to authority granted in G.S. 114‑2. (1973, c. 1394, s. 3.)



§ 25B-4. Granting of credit not otherwise affected.

§ 25B‑4.  Granting of credit not otherwise affected.

Nothing contained herein shall be construed to deprive any credit grantor of his right to deny credit or limit its terms based upon its evaluation of the applicant's capability or willingness to repay, or to require any credit grantor to give preferential treatment to any applicant because of sex or marital status. (1973, c. 1394, s. 4.)






Chapter 25C - Sales of Artwork.

§ 25C-1. Definitions.

Chapter 25C.

Sales of Artwork.

Article 1.

Artwork on Consignment.

§ 25C‑1.  Definitions.

As used in this Article unless the context clearly requires otherwise:

(1)        "Art dealer" means an individual, partnership, firm, association, or corporation that undertakes to sell a work of fine art created by someone else;

(2)        "Artist" means the creator of a work of fine art;

(3)        "On consignment" means delivered to an art dealer for the purpose of sale or exhibition, or both, to the public by the art dealer; and

(4)        "Work of fine art" means an original art work that is:

a.         A visual rendition, including a painting, drawing, sculpture, mosaic, or photograph;

b.         A work of calligraphy;

c.         A work of graphic art, including an etching, lithograph, offset print, or silk screen;

d.         A craft work in materials, including clay, textile, fiber, wood, metal, plastic, or glass; or

e.         A work in mixed media, including a collage or a work consisting of any combination of works included in this subdivision. (1983, c. 822, s. 1; 1989, c. 464.)



§ 25C-2. Interest of art dealer who accepts works of fine art on consignment.

§ 25C‑2.  Interest of art dealer who accepts works of fine art on consignment.

If an art dealer accepts a work of fine art on a fee, commission, or other compensation basis on consignment from the artist:

(1)        The art dealer is, with respect to that work of fine art, the bailee of the artist;

(2)        The work of fine art is bailment property in which the art dealer has no legal or equitable interest until the work is sold to a bona fide third party; and

(3)        The proceeds of the sale of the work of fine art are bailment property in which the art dealer has no legal or equitable interest until the amount due the artist from the sale, minus the agreed commission, is paid. (1983, c. 822, s. 1.)



§ 25C-3. Status of works of fine art subsequently purchased by art dealer for his own account.

§ 25C‑3.  Status of works of fine art subsequently purchased by art dealer for his own account.

Notwithstanding the subsequent purchase of a work of fine art by the art dealer directly or indirectly for the art dealer's own account, a work of fine art that is bailment property when initially accepted by the art dealer remains bailment property until the purchase price minus the agreed upon commission, is paid in full to the artist. (1983, c. 822, s. 1.)



§ 25C-4. Creditors of art dealer may not reach works of fine art on consignment with art dealer.

§ 25C‑4.  Creditors of art dealer may not reach works of fine art on consignment with art dealer.

Property that is bailment property under this Article is not subject to the claims, liens, or security interests of the creditors of an art dealer. (1983, c. 822, s. 1; 1989, c. 464, s. 1.)



§ 25C-5. Risk of loss; insurable interest.

§ 25C‑5.  Risk of loss; insurable interest.

Nothing in this Article shall affect any provision of law pertaining to the risk of loss between or among the parties to a consignment agreement under this Article or pertaining to the insurable interest of any such party. (1983, c. 822, s. 1; 1989, c. 464, s. 1.)



§§ 25C-6 through 25C-9. Reserved for future codification purposes.

§§ 25C‑6 through 25C‑9.  Reserved for future codification purposes.



§ 25C-10. Definitions.

Article 2.

Sale of Prints.

§ 25C‑10.  Definitions.

As used in this Article, the term:

(1)        "Artist" means any person who created or who conceived of and approved:

a.         The master image of a work of art for a print, including but not limited to a photograph or a negative; or

b.         The master image of a work of art which served as the model for a print.

(2)        "Art dealer" means a person:

a.         Who is in the business of dealing in prints to which this Article applies; or

b.         Who holds himself out as having knowledge or skills particular to prints to which this Article applies; or

c.         Who employs an agent or other intermediary who holds himself out as having knowledge or skills particular to prints to which this Article applies; or

d.         Who is a professional auctioneer who sells prints to which this Article applies, at auctions.

(3)        "Fine print" means a printed image on paper or any other suitable substance which is based on an artist's master image and has been taken off a plate by printing, stamping, casting, or any other process commonly used in the graphic arts, and includes but is not limited to engraving, etching, woodcut, lithograph, or serigraph, or a print developed or created from a negative when such negative is itself an original work of art.

(4)        "Person" means an individual, partnership, corporation, association, joint venture, or any other legal or commercial entity.

(5)        "Plate" means a plate, stone, block, or other material used to create a fine print or from which a fine print is taken.

(6)        "Print" means a fine print or reproduction as defined in this Article.

(7)        "Photograph" means the image produced upon a photosensitive surface by the chemical action of light.

(8)        "Negative" means any negative image, photographic plate, slide, or other material created by the artist and used for the purpose of creating the print.

(9)        "Reproduction" means a copy of a fine print or other work of art made by a commercial mechanical process which does not require the use of an original plate or an original negative.

(10)      "Signed print" means a finished fine print autographed by the artist and not by mechanical means of reproduction, whether or not it was signed or unsigned in the plate.

(11)      "Work of art" means an original art work that is:

a.         A visual rendition, including a painting, drawing, sculpture, mosaic, or photograph;

b.         A work of calligraphy;

c.         A work of graphic art, including but not limited to a fine print;

d.         A craft work in materials, including clay, textile, fiber, wood, metal, plastic, or glass; or

e.         A work in mixed media, including a collage or a work consisting of any combination of works included in this subdivision. (1989, c. 464; 1997‑456, s. 27.)



§ 25C-11. General prohibitions.

§ 25C‑11.  General prohibitions.

(a)        An art dealer may not publish in or distribute in, into or from, this State any catalog, prospectus, circular, advertisement or other publication which solicits a direct sale, by inviting transmittal of payment for a specific print not exempt under G.S. 25C‑16, unless it clearly sets forth, in close physical proximity to the place in such publication describing the print, all information required by G.S. 25C‑14.  This requirement does not apply to general written material or advertising that does not solicit such a direct sale.

(b)        An art dealer may not sell or invite offers to buy any print not exempt under G.S. 25C‑16, either at retail or wholesale, unless the art dealer clearly and conspicuously discloses in writing to prospective purchasers, all information required by G.S. 25C‑14.  At public or private auction, an art dealer may not invite offers to buy any non‑exempt print unless the art dealer clearly and conspicuously discloses in writing such required information to prospective bidders before any offer is made and until an offer is accepted. (1989, c. 464, s. 1.)



§ 25C-12. Sale by artist; consignments.

§ 25C‑12.  Sale by artist; consignments.

(a)        The disclosure requirements of this Article do not apply to a sale of a print by the artist who produced the print, directly to a purchaser, without the intervention of a wholesale or retail merchant, unless the artist is an art dealer within the definition of G.S. 25C‑10(2)a. or unless the artist consigns a print of his own creation.

(b)        An artist or art dealer who consigns a print to an art dealer for the purpose of effecting a sale of such print shall have no liability to a purchaser under this Article if such consignor, as to the consignee, has complied with the disclosure requirements of this Article. (1989, c. 464, s. 1.)



§ 25C-13. Warranties.

§ 25C‑13.  Warranties.

(a)        Whenever an art dealer discloses information as required by G.S. 25C‑11, such information shall be a part of the basis of the bargain and shall create express warranties as to the information so provided.

(b)        When information is not disclosed as required by G.S. 25C‑11, such nondisclosure shall constitute an express warranty that such information is not required to be disclosed.

(c)        Evidence of a warranty made in accordance with this Article shall be prima facie evidence of reliance upon the warranty. (1989, c. 464, s. 1.)



§ 25C-14. Disclosure requirements.

§ 25C‑14.  Disclosure requirements.

(a)        An art dealer who sells or offers to sell a print not exempt under G.S. 25C‑16, shall disclose the following information in a writing to the prospective purchaser:

(1)        The name of the artist;

(2)        The year the plate or negative was created;

(3)        The year when the print was printed or created;

(4)        The process used to create the master image;

(5)        The process used to create the print;

(6)        Whether the print is part of a limited edition.

(b)        If the print or its plate or negative is a mechanical, photomechanical or photographic copy or reproduction of a master image previously created or produced in another medium, this information shall be disclosed as part of the disclosure required by subsection (a) of this section.

(c)        If the print is represented to be part of a limited edition, the disclosure required by subsections (a) and (b) of this section shall further state:

(1)        The authorized maximum number of numbered or signed prints, or both, in the edition;

(2)        The authorized maximum number of unnumbered or unsigned prints, or both, in the edition;

(3)        Any authorized maximum number of artist's, publisher's, printer's, or other proofs, exclusive of trial proofs, outside the regular edition;

(4)        The total number of prints, either numbered or unnumbered, in the edition;

(5)        Whether the plate or negative has been destroyed, effaced, altered, defaced, or cancelled after the current edition;

(6)        If there were any prior plates or negatives of the same master image, the total number of plates or negatives and a designation of the plate or negative from which the print was taken;

(7)        If there were any prior or later editions from the same plate or negative, the series number of the edition of which the print is a part, and the aggregate size of all other editions;

(8)        Whether the print was published as a book illustration or in a magazine article;

(9)        Whether the edition is a posthumous edition or a restrike, and, if it is, whether the plate has been reworked;

(10)      The name of any workshop where the edition was printed; and

(11)      Whether the print has been printed on acid‑free paper.

(d)        Whenever an art dealer disclaims knowledge as to a particular item about which information is required, such disclaimer shall be clearly and conspicuously stated in unqualified terms as to each of those items of information required by this section and shall be contained in writing in the physical context of other language setting forth the required information to be disclosed under this section. (1989, c. 464, s. 1.)



§ 25C-15. Rights and liabilities not inclusive.

§ 25C‑15.  Rights and liabilities not inclusive.

(a)        An art dealer who sells a print in violation of this Article shall be liable to the purchaser of the print; the purchaser shall be entitled to recover of the art dealer the consideration paid by the purchaser for the print, with interest at the legal rate thereon, upon the tender of the print in substantially the same condition in which it was received by the purchaser.

(b)        If an art dealer liable to a purchaser under the provisions of subsection (a) of this section wrongfully refuses to repay the purchaser's consideration as specified therein, the purchaser who prevails in a civil action to recover such consideration may also recover all expenses incurred in connection with the action, including a reasonable attorney's fee.

(c)        A willful violation of this Article shall constitute a prima facie violation of G.S. 75‑1.1.

(d)        The rights and liabilities created by this Article shall be construed to be in addition to and not in substitution, exclusion, or displacement of other rights and liabilities provided by law. (1989, c. 464, s. 1.)



§ 25C-16. Exemptions.

§ 25C‑16.  Exemptions.

(a)        This Article shall not apply to any print when offered for sale or sold at wholesale or retail for one hundred dollars ($100.00) or less, exclusive of the value of any frame.

(b)        This Article shall not apply to any print described clearly and conspicuously in writing by the seller as a "reproduction and not a fine print", unless the print is said or represented to be one in a limited edition, an edition of numbered or signed prints, or any combination thereof.

(c)        This Article shall not apply to the sale of any print sold before January 1, 1990. (1989, c. 464, s. 1.)






Chapter 26 - Suretyship.

§ 26-1. Surety and principal distinguished in judgment and execution.

Chapter 26.

Suretyship.

§ 26‑1.  Surety and principal distinguished in judgment and execution.

In the trial of actions upon contracts either of the defendants may show in evidence that he is surety, and if it be satisfactorily shown, the jury in their verdict, or the magistrate in his judgment, shall distinguish the principal and surety, which shall be endorsed on the execution by the clerk of superior court. (1826, c. 31, s. 1; R.C., c. 31, s. 124; Code, s. 2100; Rev., s. 2840; C.S., s. 3961; 1973, c. 108, s. 14.)



§ 26-2. Principal liable on execution before surety.

§ 26‑2.  Principal liable on execution before surety.

When an execution, indorsed as aforesaid, shall come to the hands of any officer for collection, he shall levy on all the property of the principal, or so much thereof as shall be necessary to satisfy the execution, and, for want of sufficient property of the principal, also on the property of the surety, and make sale of all the property of the principal levied on before that of the surety. (1826, c. 31, s. 2; R.C., c. 31, s. 125; Code, s. 2101; Rev., s. 2841; C.S., s. 3962.)



§ 26-3. Summary remedy of surety against principal.

§ 26‑3.  Summary remedy of surety against principal.

Any person who may have paid money for and on account of those for whom he became surety, upon producing to the clerk of superior court, a receipt, and showing that an execution has issued, and he has satisfied the same, and making it appear by sufficient testimony that he has expended any sum of money as the surety of such person, may move the clerk for judgment against his principal for the amount which he has actually paid; a citation having previously issued against the principal to show cause why execution should not be awarded; and should the principal not show sufficient cause, the clerk shall award execution against the principal. (1797, c. 487, s. 1, P.R.; R.C., c. 110, s. 1; Code, s. 2093; Rev., s. 2842; C.S., s. 3963; 1973, c. 108, s. 15.)



§ 26-3.1. Surety's recovery on obligation paid; no assignment necessary.

§ 26‑3.1.  Surety's recovery on obligation paid; no assignment necessary.

(a)        A surety who has paid his principal's note, bill, bond or other written obligation, may either sue his principal for reimbursement or sue his principal on the instrument and may maintain any action or avail himself of any remedy which the creditor himself might have had against the principal debtor. No assignment of the obligation to the surety or to a third‑party trustee for the surety's benefit shall be required.

(b)        The word "surety" as used herein includes a guarantor, accommodation maker, accommodation indorser, or other person who undertakes liability for the written obligation of another. (1959, c. 1120.)



§ 26-4. Subrogation of surety paying debt of deceased principal.

§ 26‑4.  Subrogation of surety paying debt of deceased principal.

Whenever a surety, or his representative, shall pay the debt of his deceased principal, the claim thus accruing shall have such priority in the administration of the assets of the principal as had the debt before its payment. (1829, c. 23; R.C., c. 110, s. 4; Code, s. 2096; Rev., s. 2843; C.S., s. 3964.)



§ 26-5. Contribution among sureties.

§ 26‑5.  Contribution among sureties.

Where there are two or more sureties for the performance of a contract, and one or more of them may have been compelled to perform and satisfy the same, or any part thereof, such surety may have and maintain an action against every other surety for a just and ratable proportion of the same which may have been paid as aforesaid, whether of principal, interest or cost. (1807, c. 722, P.R.; R.C., c. 110, s. 2; Code, s. 2094; Rev., s. 2844; C.S., s. 3965; 1957, c. 981.)



§ 26-6. Dissenting surety not liable to surety on stay of execution.

§ 26‑6.  Dissenting surety not liable to surety on stay of execution.

Whenever any judgment shall be obtained against a principal and his surety, and the principal debtor shall desire to stay the execution thereon, but the surety is unwilling that such stay shall be had, the surety may cause his dissent thereto to be entered by the judge or clerk, which shall absolve him from all liability to the surety who may stay the same. And the sheriff or other officer, who may have the collection of the debt, shall make the money out of the property of the principal debtor, and that of the surety for the stay of execution, if he can, before he shall sell the property of the surety before judgment. (1829, c. 6, ss. 1, 2; R.C., c. 110, s. 3; Code, s. 2095; Rev., s. 2845; C.S., s. 3966; 1973, c. 108, s. 16.)



§ 26-7. Surety, indorser, or guarantor may notify creditor to take action.

§ 26‑7.  Surety, indorser, or guarantor may notify creditor to take action.

(a)        After any note, bill, bond, or other obligation becomes due and payable, any surety, indorser, or guarantor thereof may give written notice to the holder or owner of the obligation requiring him to use all reasonable diligence to recover against the principal and to proceed to realize upon any securities which he holds for the obligation.

(b)        The surety, indorser or guarantor who gives notice to the holder or owner of the obligation as provided by subsection (a) shall forthwith give written notice to all co‑sureties, co‑indorsers and co‑guarantors of the fact that such notice is being given to the holder or owner of the obligation, and such co‑sureties, co‑indorsers and co‑guarantors shall have ten days after receipt of the notice in which themselves to give written notice to the holder or owner of the obligation and to their co‑sureties, co‑indorsers, and co‑guarantors, that they join in or adopt the notice given pursuant to subsection (a). Failure of such surety, indorser or guarantor to give the required notice to co‑sureties, co‑indorsers or co‑guarantors whose names and residences are known to him or can be obtained by due diligence bars such surety indorser or guarantor from any of the benefits of G.S. 26‑9.

(c)        The holder or owner of the obligation shall on demand disclose to any surety, indorser, or guarantor of the obligation the names and addresses of all other sureties, indorsers and guarantors which appear on the obligation or of which he has knowledge.

(d)        Nothing herein contained shall apply to official bonds, or bonds given by any person acting in a fiduciary capacity. (1868‑9, c. 232, s. 1; Code, s. 2097; Rev., s. 2846; C.S., s. 3967; 1951, c. 763, s. 1.)



§ 26-8. Notice; how given; prima facie evidence thereof.

§ 26‑8.  Notice; how given; prima facie evidence thereof.

(a)        Any notice authorized or required to be given by G.S. 26‑7 shall

(1)        Be served by the sheriff by delivering a copy thereof to the person entitled to the notice, or

(2)        Be sent by the person giving notice, by registered mail, with return receipt requested, to the last known address of the person being notified.

(b)        Upon serving the notice, the sheriff shall return the original thereof, with his return thereon, to the person who caused the notice to be given.

(c)        The sheriff's return, when the notice is served by the sheriff, or the return receipt, when the notice is sent by registered mail, shall be prima facie evidence of the giving of the notice. (1868‑9, c. 232, s. 3; Code, s. 2099; Rev., s. 2848; C.S., s. 3968; 1951, c. 763, s. 2.)



§ 26-9. Effect of failure of creditor to take action.

§ 26‑9.  Effect of failure of creditor to take action.

(a)        If the holder or owner of the obligation refuses or fails, within 30 days from the service or receipt of such notice, to take appropriate action pursuant thereto, the following persons shall be discharged on any such note, bond, bill or other obligation to the extent that they are prejudiced thereby:

(1)        The surety, indorser or guarantor giving such notice, and

(2)        All co‑sureties, co‑indorsers or co‑guarantors joining therein or adopting such notice as provided by G.S. 26‑7, and

(3)        All the co‑sureties, co‑indorsers, or co‑guarantors whose names or addresses such holder or owner of the obligation failed to disclose on demand as required by subsection (c) of G.S. 26‑7.

(b)        The fact that an instrument contains a provision waiving any  defense of any surety, indorser or guarantor by reason of the extension of the time for payment does not prevent the operation of this section. Any such notice to the holder or owner of the obligation as is authorized by G.S. 26‑7 may be given at or subsequent to the time such obligation is due or at or subsequent to the termination of a period of extension.

(c)        The failure of any co‑surety, co‑indorser or co‑guarantor to join in or adopt a notice to the holder or owner of the obligation as authorized by subsection (b) of G.S. 26‑7 does not prevent such co‑surety, co‑indorser or co‑guarantor from giving a separate notice as authorized by subsection (a) of G.S. 26‑7. (1868‑9, c. 232, s. 2; Code, s. 2098; Rev., s. 2847; C.S., s. 3969; 1951, c. 763, s. 3.)



§ 26-10. Repealed by Session Laws 1943, c. 543.

§ 26‑10.  Repealed by Session Laws 1943, c. 543.



§ 26-11. Cancellation of judgment as to surety.

§ 26‑11.  Cancellation of judgment as to surety.

Whenever a judgment shall be rendered in any court in accordance with the provisions of G.S. 26‑1 and the surety, endorser or other person shown in said judgment to be secondarily liable thereon and having the rights as by this chapter prescribed against the person or persons primarily liable, and the surety, endorser or other person so shown in the judgment to be secondarily liable, shall pay the said judgment or shall be compelled to pay an execution issued thereon and such fact shall appear to the satisfaction of the clerk of the superior court of the county in which the said judgment is rendered and docketed, such judgment shall be canceled as to said surety, endorser or other person secondarily liable and shall ceased to be a lien upon his real estate and other property, but such cancellation shall not have the force and effect nor operate as a cancellation and discharge of the judgment as to any other person against whom the said judgment shall be rendered and the person so paying the said judgment shall have all the rights given to a surety who has been compelled to pay a judgment against the principal debtor  and co‑sureties which are given in this chapter, notwithstanding the cancellation of the said judgment as herein provided for. (1925, c. 38.)



§ 26-12. Joinder of debtor by surety.

§ 26‑12.  Joinder of debtor by surety.

(a)        As used in this section, "surety" includes guarantors,  accommodation makers, accommodation indorsers, or others who undertake liability on the obligation and for the accommodation of another.

(b)        When any surety is sued by the holder of the obligation, the court, on motion of the surety may join the principal as an additional party defendant, provided the principal is found to be or can be made subject to the jurisdiction of the court. Upon such joinder the surety shall have all rights, defenses, counterclaims, and setoffs which would have been available to him if the principal and surety had been originally sued together. (1959, c. 1121.)






Chapter 27 - Warehouse Receipts.

§§ 27-1 through 27-4: Repealed by Session Laws 1965, c. 700, s. 2.

Chapter 27.

Warehouse Receipts.

Article 1.

General Provisions.

§§ 27‑1 through 27‑4:  Repealed by Session Laws 1965, c. 700, s. 2.



§§ 27-5 through 27-11: Repealed by Session Laws 1965, c. 700, s. 2.

Article 2.

Issue of Warehouse Receipts.

§§ 27‑5 through 27‑11:  Repealed by Session Laws 1965, c. 700, s. 2.



§§ 27-12 through 27-40: Repealed by Session Laws 1965, c. 700, s. 2.

Article 3.

Obligations and Rights of Warehousemen on Receipts.

§§ 27‑12 through 27‑40:  Repealed by Session Laws 1965, c. 700, s. 2.



§§ 27-41 through 27-53: Repealed by Session Laws 1965, c. 700, s. 2.

Article 4.

Negotiation and Transfer of Receipts.

§§ 27‑41 through 27‑53:  Repealed by Session Laws 1965, c. 700, s. 2.



§§ 27-54 through 27-59: Repealed by Session Laws 2006-112, s. 58(a), effective October 1, 2006.

Chapter 27.

Warehouse Receipts.

Article 5.

Criminal Offenses.

§§ 27‑54 through 27‑59: Repealed by Session Laws 2006‑112, s. 58(a), effective October 1, 2006.






Chapter 28 - Administration.

§§ 28-1 through 28-201. Repealed by Session Laws 1973, c. 1329, s. 1.

Chapter 28.

Administration.

§§ 28‑1 through 28‑201.  Repealed by Session Laws 1973, c. 1329, s. 1.






Chapter 28A - Administration of Decedents' Estates.

§ 28A-1-1. Definitions.

Chapter 28A.

Administration of Decedents' Estates.

Article 1.

Definitions and Other General Provisions.

§ 28A‑1‑1.  Definitions.

As used in this Chapter, unless the context otherwise requires, the term:

(1)        "Collector" means any person authorized to take possession, custody, or control of the personal property of the decedent for the purpose of executing the duties outlined in G.S. 28A‑11‑3.

(1a)      "Devisee" means any person entitled to take real or personal property under the provisions of a valid, probated will.

(2)        "Foreign personal representative" means a personal representative appointed in another jurisdiction, including a personal representative appointed in another country.

(3)        "Heir" means any person entitled to take real or personal property upon intestacy under the provisions of Chapter 29 of the General Statutes.

(4)        "Mortgage" includes a deed of trust.

(5)        "Personal representative" includes both an executor and an administrator, but does not include a collector.

(6)        "Service" means delivery of the citation, summons, notice or  other civil process to the person to be served by an officer  authorized to serve process and, if such service cannot be obtained, then by the mailing of the citation, summons, notice or other civil process by certified mail, return receipt requested, to the last known address of the person to be served. (1973, c. 1329, s. 3; 1981, c. 955, c. 4.)



§ 28A-1-2. Repealed by Session Laws 1979, c. 88, s. 2.

§ 28A‑1‑2.  Repealed by Session Laws 1979, c. 88, s. 2.



§ 28A-2-1. Clerk of superior court.

Article 2.

Jurisdiction for Probate of Wills and Administration of Estates of Decedents.

§ 28A‑2‑1.  Clerk of superior court.

The clerk of superior court of each county, ex officio judge of probate, shall have jurisdiction of the administration, settlement, and distribution of estates of decedents including, but not limited to, the following:

(1)        Probate of wills;

(2)        Granting of letters testamentary and of administration, or other proper letters of authority for the administration of estates. (R.C., c. 46, s. 1; C.C.P., s. 433; 1868‑9, c. 113, s. 115; Code, s. 1374; Rev., s. 16; C.S., s. 1; 1931, c. 165; 1943, c. 543; 1951, c. 765; 1973, c. 1329, s. 3.)



§ 28A-2-2. Assistant clerk of superior court.

§ 28A‑2‑2.  Assistant clerk of superior court.

An assistant clerk of superior court shall have jurisdiction as provided by G.S. 7A‑102. (1973, c. 1329, s. 3.)



§ 28A-2-3. Jurisdiction where clerk interested.

§ 28A‑2‑3.  Jurisdiction where clerk interested.

Whenever the clerk of superior court is a subscribing witness to a will offered for probate in his county or has an interest, direct or indirect, in an estate or trust within his jurisdiction, jurisdiction with respect thereto shall be vested in the senior resident superior court judge of his district, and shall extend to all things which the clerk of superior court might have done in the administration of such estate. (R.C., c. 46, s. 1; C.C.P., s. 433; 1868‑9, c. 113, s. 115; Code, s. 1374; Rev., s. 16; C.S., s. 1; 1931, c. 165; 1943, c. 543; 1951, c. 765; 1973, c. 1329, s. 3; 1975, c. 300, s. 1.)



§ 28A-3-1. Proper county.

Article 3.

Venue for Probate of Wills and Administration of Estates of Decedents.

§ 28A‑3‑1.  Proper county.

The venue for the probate of a will and for all proceedings relating to the administration of the estate of a decedent shall be:

(1)        In the county in this State where the decedent had his domicile at the time of his death; or

(2)        If the decedent had no domicile in this State at the time of  death, then in any county wherein the decedent left any property or assets or into which any property or assets belonging to this estate may have come. If there be more than one such county, that county in which proceedings are first commenced shall have priority of venue; or

(3)        If the decedent was a nonresident motorist who died in the State, then in any county in the State. (R.C., c. 46, s. 1; C.C.P., s. 433; 1868‑9, c. 113, s. 115; Code, s. 1374; Rev., s. 16; C.S., s. 1; 1931, c. 165; 1943, c. 543; 1951, c. 765; 1973, c. 1329, s. 3.)



§ 28A-3-2. Proceedings to determine venue.

§ 28A‑3‑2.  Proceedings to determine venue.

(a)        If proceedings are commenced in more than one county or if upon commencement of a proceeding a question arises as to the proper county of venue, or if for any other reason a delay arises in determining venue, then the matter shall be referred by the clerk of superior court before whom the question arises for a hearing before and determination by the senior resident superior court judge or any judge assigned to hold the superior courts of the district which includes the county where the proceedings were first commenced. The judge shall determine which is the proper county for administration of the estate and stay proceedings in all other counties. He shall make such orders as are necessary to transfer the entire proceedings to the proper county. The clerk of superior court of each county in which proceedings are stayed shall retain a true copy of the entire file and transmit the original to the clerk of superior court of such county as the judge directs.

(b)        A proceeding shall be deemed commenced by the offering of a will for probate or by applying for letters of administration as provided by G.S. 28A‑6‑1 through 28A‑6‑5 or by applying for letters of collection as provided by G.S. 28A‑11‑1 through 28A‑11‑4 and the proceeding first legally commenced shall extend to all of the property or assets of the decedent in this State. (1973, c. 1329, s. 3; 1975, c. 19, s. 7.)



§ 28A-3-3. Procedure after determination of improper appointment.

§ 28A‑3‑3.  Procedure after determination of improper appointment.

Where a person has been improperly appointed, and a different person in another county is determined under G.S. 28A‑3‑2(a) to be the properly appointed personal representative, such improperly  appointed personal representative shall surrender to the properly appointed personal representative all assets of the estate under his control. In addition such improperly appointed personal representative shall file an accounting with the clerk of superior court in the proper county according to the form prescribed for collectors by G.S. 28A‑11‑4. (1973, c. 1329, s. 3.)



§ 28A-3-4. Liability of personal representative appointed in improper county.

§ 28A‑3‑4.  Liability of personal representative appointed in improper county.

When a personal representative has been appointed in an improper county, and a different person in another county is determined under G.S. 28A‑3‑2(a) to be the properly appointed personal representative, such improperly appointed personal representative shall not thereby incur personal liability for administrative acts performed prior to the transfer except as provided in G.S. 28A‑13‑10.  (1973, c. 1329, s. 3.)



§ 28A-3-5. Waiver of venue.

§ 28A‑3‑5.  Waiver of venue.

If questions as to priority of venue are not raised within three months after the issuance of letters testamentary or letters of  administration to the personal representative, the validity of the proceeding shall not be affected by any error in venue. (1973, c. 1329, s. 3.)



§ 28A-4-1. Order of persons qualified to serve.

Article 4.

Qualification and Disqualification for Letters Testamentary and Letters of  Administration.

§ 28A‑4‑1.  Order of persons qualified to serve.

(a)        Letters Testamentary.  Letters testamentary shall be  granted to the executor or executors named or designated in the will,  or if no such person qualifies, to any substitute or successor executor named or designated in the will. If no person so named or designated qualifies, letters testamentary shall be granted to some other person nominated by a person upon whom the will expressly confers the authority to make such nomination. If none of the foregoing persons qualifies or if the clerk of superior court upon hearing finds that none of the foregoing persons is qualified in accordance with G.S. 28A‑4‑2, the clerk shall grant letters of administration in accordance with subsection (b).

(b)        Letters of Administration.  Letters of administration shall be granted to persons who are qualified to serve, in the following order, unless the clerk of superior court in his discretion determines that the best interests of the estate otherwise require:

(1)        The surviving spouse of the decedent;

(2)        Any devisee of the testator;

(3)        Any heir of the decedent;

(3a)      Any next of kin, with a person who is of a closer kinship as computed pursuant to G.S. 104A‑1 having priority;

(4)        Any creditor to whom the decedent became obligated prior to his death;

(5)        Any person of good character residing in the county who applies therefor; and

(6)        Any other person of good character not disqualified under G.S. 28A‑4‑2.

When applicants are equally entitled, letters shall be granted to the applicant who, in the judgment of the clerk of superior court, is  most likely to administer the estate advantageously, or they may be granted to any two or more of such applicants. (R.C., c. 46, ss. 2, 3; C.C.P., s. 456; 1868‑9, c. 113, s. 115; Code, s. 1376; Rev., s. 3; C.S., s. 6; 1949, c. 22; 1973, c. 1329, s. 3; 1987, c. 357.)



§ 28A-4-2. Persons disqualified to serve as personal representative.

§ 28A‑4‑2.  Persons disqualified to serve as personal representative.

No person is qualified to serve as a personal representative who:

(1)        Is under 18 years of age;

(2)        Has been adjudged incompetent in a formal proceeding and remains under such disability;

(3)        Is a convicted felon, under the laws either of the United States or of any state or territory of the United States, or of the District of Columbia and whose citizenship has not been restored;

(4)        Is a nonresident of this State who has not appointed a resident agent to accept service of process in all actions or proceedings with respect to the estate, and caused such appointment to be filed with the court; or who is a resident of this State who has, subsequent to appointment as a personal representative, moved from this State without appointing such process agent;

(5)        Is a corporation not authorized to act as a personal representative in this State;

(6)        Repealed by Session Laws 1999‑133, s. 1.

(7)        Has lost his rights as provided by Chapter 31A;

(8)        Is illiterate;

(9)        Is a person whom the clerk of superior court finds otherwise unsuitable; or

(10)      Is a person who has renounced either expressly or by implication as provided in G.S. 28A‑5‑1 and 28A‑5‑2. (C.C.P., s. 457; Code, ss. 1377, 1378, 2162; Rev., s. 5; C.S., s. 8; 1973, c. 1329, s. 3; 1999‑133, s. 1.)



§ 28A-5-1. Renunciation by executor.

Article 5.

Renunciation by Personal Representative.

§ 28A‑5‑1.  Renunciation by executor.

(a)        Express Renunciation by Executor.  Any person named or designated as executor in a duly probated will may renounce the office by filing with the clerk of superior court a writing signed by  such person, and acknowledged or proved to the satisfaction of the clerk.

(b)        Implied Renunciation by Executor.  If any person named or designated as executor fails to qualify or to renounce within 30 days  after the will had been admitted to probate, the clerk of superior court, on application of any other person named or designated as executor in the will or of any interested person, shall, or on his own motion may, issue a citation to the person who has failed to qualify or renounce to show cause why he should not be deemed to have renounced. If, upon service of the citation, he does not qualify or renounce or show cause within the time fixed in the citation, such period to be not less than 10 nor more than 30 days, an order must be entered by the clerk of superior court adjudging that he has renounced. If cause be shown, the clerk of superior court may grant to such person a reasonable extension of time within which to qualify or renounce.

(c)        Procedure upon Renunciation.  Upon renunciation by a person named or designated as executor, letters shall be issued to some other person as provided in G.S. 28A‑4‑1. (C.C.P., ss. 450, 451; Code, ss. 2163, 2164; Rev., ss. 10, 13; C.S., ss. 13, 16; 1931, c. 183; 1953, c. 78, s. 1; 1973, c. 1329, s. 3.)



§ 28A-5-2. Renunciation of right to administer.

§ 28A‑5‑2.  Renunciation of right to administer.

(a)        Express Renunciation.  Any person entitled to apply for letters of administration may renounce the office by filing with the clerk of superior court a writing signed by such person, and acknowledged or proved to the satisfaction of the clerk.

(b)        Implied Renunciation. 

(1)        If any person entitled to apply for letters of administration fails to apply therefor within 30 days from the date of death of the intestate, the clerk of superior court, on application of any interested person, shall, or on his own motion may, issue a citation to the person entitled to apply for letters of administration requiring him to show cause why he should not be deemed to have renounced. If, upon service of the citation, he does not apply for letters of administration and tender the required bond or show cause within the time shown in the citation, such period to be not less than 10 nor more than 30 days, an order must be entered by the clerk of the superior court adjudging that he has renounced; and the clerk of superior court shall issue letters to some other person as provided in G.S. 28A‑4‑1. If cause be shown the clerk of superior court may grant to such person a reasonable extension of time within which to apply and qualify, or renounce.

(2)        If no person entitled to administer applies for letters of administration within 90 days after the date of death of an intestate, then the clerk of superior court may, in his discretion, enter an order declaring all prior rights to apply for letters of administration to be renounced, and issue letters to some suitable person as provided in G.S. 28A‑ 4‑1.

(c)        Nomination by Person Renouncing.  Any person who expressly renounces his prior right to apply for letters of administration may at the same time nominate in writing some other person not disqualified under G.S. 28A‑4‑2 to be named as personal representative, and such designated person shall be entitled to the same priority of right to apply for letters of administration as the person making the nomination. (R.C., c. 46, ss. 2, 3; C.C.P., ss. 456, 460(a); 1868‑9, c. 113, s. 115; c. 203; Code, ss. 1376, 1380; Rev., ss. 3, 12; C.S., ss. 6, 15; 1949, c. 22; 1973, c. 1329, s. 3.)



§ 28A-6-1. Application for letters; grant of letters.

Article 6.

Appointment of Personal Representative.

§ 28A‑6‑1.  Application for letters; grant of letters.

(a)        The application for letters of administration or letters testamentary shall be in the form of an affidavit sworn to before an officer authorized to administer oaths, signed by the applicant or his attorney, which may be supported by other proof under oath in writing, all of which shall be recorded and filed by the clerk of superior court, and shall allege the following facts:

(1)        The name, and to the extent known, the domicile and the date and place of death of the decedent;

(2)        The legal residence and mailing address of the applicant;

(3)        The names, ages and mailing addresses of the decedent's heirs and devisees, including the names and mailing addresses of the guardians of those having court‑appointed guardians, so far as all of these facts are known or can with reasonable diligence be ascertained;

(4)        That the applicant is the person entitled to apply for letters, or that he applies after persons having prior right to apply are shown to have renounced under Article 5 of this  Chapter, or that he applies subject to the provisions of G.S. 28A‑6‑2(1), and that he is not disqualified under G.S. 28A‑4‑2.

(5)        The nature and probable value of the decedent's property, both real and personal, and the location of such property, so far as all of these facts are known or can with reasonable diligence be ascertained; and

(6)        If the decedent was not domiciled in this State at the time of his death, a schedule of his property located in this State, and the name and mailing address of his domiciliary personal representative, or if there is none, whether a proceeding to appoint one is pending.

(b)        If it appears to the clerk of superior court that the application and supporting evidence comply with the requirements of subsection (a) and on the basis thereof he finds that the applicant is entitled to appointment, he shall issue letters of administration or letters testamentary to the applicant unless in his discretion he determines that the best interests of the estate would be served by delaying the appointment of a personal representative, in which case he may appoint a collector as provided in Article 11. (C.C.P., s. 461; Code, s. 1381; Rev., s. 26; C.S., s. 28; 1973, c. 1329, s. 3.)



§ 28A-6-2. Letters issued without notice; exceptions.

§ 28A‑6‑2.  Letters issued without notice; exceptions.

Letters of administration or letters testamentary may be issued without notice, except:

(1)        When the applicant is not entitled to priority of appointment under G.S. 28A‑4‑1, all persons entitled to an equal or higher preference shall be given notice by citation as provided in G.S. 28A‑5‑2(b)(1), unless they have renounced in accordance with the provisions of Article 5 of this Chapter.

(2)        The clerk of superior court may in any case require that notice be given to such interested persons as he in his discretion may designate prior to the granting of letters. (1973, c. 1329, s. 3.)



§ 28A-6-3. Appointment of successor to personal representative.

§ 28A‑6‑3.  Appointment of successor to personal representative.

When the appointment of a sole or last surviving personal representative is terminated by death, resignation pursuant to Article 10 of this Chapter, or revocation pursuant to Article 9 of this Chapter, the clerk of superior court shall appoint another personal representative as provided by G.S. 28A‑4‑1 to act as his successor. When two or more personal representatives have qualified, and the appointment of one or more of them is terminated by death, resignation or revocation, leaving in office one or more personal representatives, the appointment of successors shall not be required unless:

(1)        The clerk of superior court determines, in his discretion, that it is in the best interest of the estate to appoint a successor or successors to such personal representative or personal representatives, or

(2)        In the case of executors, the will so provides. (1868‑9, c. 113, s. 92; Code, s. 1521; Rev., s. 35; C.S., s. 32; 1973, c. 1329, s. 3.)



§ 28A-6-4. Right to contest appointment; procedure.

§ 28A‑6‑4.  Right to contest appointment; procedure.

Prior to the issuance of letters, any interested person may, by written objection filed with the clerk of superior court, with notice to the applicant, contest the issuance of letters of administration or letters testamentary to such applicant. After an objection has been duly filed, the clerk of superior court shall conduct a hearing and determine whether letters shall issue to the applicant. Appeal may be taken from the order of the clerk as in a special proceeding. (C.C.P., s. 462; Code, s. 1382; Rev., s. 27; C.S., s. 29; 1973, c. 1329, s. 3; 1975, c. 300, s. 2.)



§ 28A-6-5. Letters not subject to collateral attack.

§ 28A‑6‑5.  Letters not subject to collateral attack.

The validity of letters issued shall not be subject to collateral attack. (1973, c. 1329, s. 3.)



§ 28A-7-1. Oath required before letters issue.

Article 7.

Oath.

§ 28A‑7‑1.  Oath required before letters issue.

Before letters testamentary, letters of administration or letters of collection are issued to any person, he shall take and subscribe an oath or affirmation before the clerk of superior court, or before any other officer of any state or country authorized by the laws of North Carolina to administer oaths, that he will faithfully and honestly discharge the duties of his office. Such oath or affirmation shall be in the form prescribed in G.S. 11‑11, and shall be filed in the office of the clerk of superior court. (C.C.P., ss. 467, 468; 1870‑1, c. 93; Code, ss. 1387, 1388, 2169; Rev., s. 29; C.S., s. 39; 1923, c. 56; 1967, c. 41, s. 1; 1973, c. 1329, s. 3.)



§ 28A-8-1. Bond required before letters issue; when bond not required.

Article 8.

Bond.

§ 28A‑8‑1.  Bond required before letters issue; when bond not required.

(a)        Except as otherwise provided in subsection (b), every personal representative, before letters are issued, shall give bond, conditioned as provided in G.S. 28A‑8‑2.

(b)        No bond shall be required of:

(1)        A resident executor, unless the express terms of the will require him to give bond;

(2)        A nonresident executor (or a resident executor who moves from this State subsequent to his appointment) who has appointed a resident agent to accept service of process as provided in G.S. 28A‑4‑2(a) [28A‑4‑2(4)], when the express terms of the will excuse him from giving bond;

(3)        A nonresident executor, when there is a resident executor named who has qualified as coexecutor unless the express terms of the will require them to give bond, or the clerk of  superior court finds that such bond is necessary for the protection of the estate; or

(4)        A personal representative appointed solely for the purpose of bringing an action for the wrongful death of the deceased until such time as the personal representative shall receive  property into the estate of the deceased; or

(5)        A personal representative that is a national banking association having its principal place of business in this State or a State bank acting pursuant to G.S. 53‑159;

(6)        A personal representative of an intestate who resides in the  State of North Carolina when all of the heirs of the decedent are over 18 years of age and file with the clerk of superior  court a written waiver instrument agreeing to relieve the personal representative from the necessity of giving bond; or

(7)        A personal representative where he receives all the property  of the decedent;

(8)        An administrator with the will annexed who resides in the State of North Carolina when all of the devisees of the decedent are over 18 years of age and file with the clerk of  superior court a written waiver instrument agreeing to relieve him of the necessity of giving bond. (C.C.P., ss. 467, 468; 1870‑1, c. 93; Code, ss. 1387, 1388, 2169; Rev., s. 29; C.S., s. 39; 1923, c. 56; 1967, c. 41, s. 1; 1973, c. 1329, s. 3; 1975, c. 300, s. 3; 1977, c. 29; 1981, c. 428; c. 599, ss. 5, 6.)



§ 28A-8-1.1. Deposited money; exclusion in computing amount of bond.

§ 28A‑8‑1.1.  Deposited money; exclusion in computing amount of bond.

Notwithstanding the provisions of G.S. 28A‑8‑1, in any proceeding for the determination of the amount of bond to be required of the personal representative or testamentary trustee, whether at the time of appointment or subsequently, when it appears that the estate of the decedent or the testamentary trust includes money which has been or will be deposited in a bank or banks in this State, or money which has been or will be invested in an account or accounts in an insured savings and loan association or associations upon condition that such money will not be withdrawn except on authorization of the court, the court may, in its discretion, order such money so deposited or so invested and shall exclude such deposited money from the computation of the amount of such bond or reduce the amount of bond to be required in respect of such money to such an amount as it may deem reasonable.

The petitioner for letters testamentary, of administration, or of trusteeship may deliver to any such bank or association any such money in his possession, or may allow such bank to retain any such money already in its possession, or may allow such association to retain any such money already invested with it; and, in either event, the petitioner shall secure and file with the court a written receipt including the agreement of the bank or association that such money shall not be allowed to be withdrawn except on authorization of the court. In so receiving and retaining such money, the bank or association shall be protected to the same extent as though it had received the same from a person to whom letters testamentary, of administration, or of trusteeship had been issued.

The term "account in an insured savings and loan association" as used in this section means an account insured by the Federal Deposit Insurance Corporation, the Federal Savings and Loan Insurance Corporation or by a mutual deposit guaranty association authorized by Article 7A of Chapter 54 of the General Statutes of North Carolina.

The term "money" as used in this section means the principal of the decedent's estate and does not include the income earned by the principal of the decedent's estate which may be withdrawn without any authorization of the court. (1977, c. 870, s. 1.)



§ 28A-8-2. Provisions of bond.

§ 28A‑8‑2.  Provisions of bond.

A bond given pursuant to this Article shall be:

(1)        Payable to the State to the use of all persons interested in the estate; and

(2)        Conditioned that the personal representative giving the bond shall faithfully execute the trust reposed in him and obey all lawful orders of the clerk of superior court or other court touching the administration of the estate committed to him; and

(3)        In an amount not less than:

a.         One and one‑fourth times the value of all personal property of the decedent when the bond is secured by a suretyship bond executed by a corporate surety company authorized by the Commissioner of Insurance to do business in this State, provided that the clerk of superior court, when the value of the personal property to be administered by the personal representative exceeds one hundred thousand dollars ($100,000), may accept bond in an amount equal to the value of the personal property plus ten percent (10%) thereof; or

b.         Double the value of all personal property of the decedent  when the bond is secured by one of the methods provided in subdivision (4)b, (4)c or (4)d; such value of said personal property to be ascertained by the clerk of superior court by examination, on oath, of the applicant  or of some other person determined by the clerk to be qualified to testify as to its value; and

(4)        Secured by one or more of the following:

a.         Suretyship bond executed, at the expense of the estate, by a corporate surety company authorized by the Commissioner of Insurance to do business in this State;

b.         Suretyship bond executed and justified upon oath before the clerk of superior court by two or more sufficient personal sureties each of whom shall reside in and own real estate in North Carolina and shall have assets with an aggregate value above encumbrances of not less than the amount of the penalty of the required bond;

c.         A first mortgage or first deed of trust in form approved by the administrative officer of the courts on real estate located in North Carolina:

1.         Executed by the owner, and conditioned on the performance of the obligations of the bond, and

2.         Containing a power of sale which, in the case of a mortgage, is exercisable by the clerk of superior court upon a breach of any condition thereof, or, in  the case of a deed of trust, is exercisable by the trustee after notice by the clerk of superior court that a breach of condition has occurred.

The clerk of superior court shall not accept such mortgage or deed of trust until it shall have been properly registered in the county or counties in which the real estate is located, and the clerk of superior court is satisfied that the real estate subject to the mortgage or deed of trust is worth the amount to be secured thereby, and that the mortgage or deed of trust is a first charge on said real estate. No such mortgage or deed of trust shall be cancelled or surrendered until the approval of the final account, unless substitution is permitted as provided in G.S. 28A‑8‑3(d).

d.         A deposit by the owner with the clerk of superior court of negotiable securities, of a kind permitted by law to be proper investments for fiduciaries exercising due care, having a fair market value determined by the clerk to be equal to the amount of the penalty of the bond. Such securities shall be properly endorsed, delivered to the clerk of superior court, and accompanied by a security agreement containing a power of sale authorizing the clerk of superior court to sell them in the event the person to whom letters are being issued commits a breach of any duty imposed upon him by law in respect of his office. Such securities shall not be surrendered by the clerk of superior court to the owner until the approval of the final account, unless substitution is permitted as provided in G.S. 28A‑8‑3(d). For the purposes of determining the value of the assets of the personal sureties in subdivision (4)b, or the value of the real estate in subdivision (4)c, or the value of the negotiable securities in subdivision (4)d, the clerk of superior court may require a certificate of  the value of such property by one or more persons not interested in the estate determined by the clerk to be qualified to certify such value. (C.C.P., s. 468; 1870‑1, c. 93; Code, s. 1388; Rev., s. 319; C.S., s. 33; 1935, c. 386; 1949, c. 971; 1967, c. 41, s. 1; 1973, c. 1329, s. 3.)



§ 28A-8-3. Modification of bond requirements.

§ 28A‑8‑3.  Modification of bond requirements.

(a)        Increase of Bond or Security in Case of Inadequacy or Insufficiency.  The clerk of superior court may, on his own motion or upon verified application of any person interested in the estate, require the personal representative to give a new bond or to furnish additional security if he finds that the bond filed pursuant to this Article, or its security, is insufficient, inadequate in amount, or that any of the individual sureties has become or is about to become a nonresident or, in the case of a corporate surety, has withdrawn or is about to withdraw from doing business in this State. Before ordering the personal representative to give a new bond or furnish additional security, the clerk of superior court shall issue a citation requiring the personal representative, within 10 days after service thereof, to show cause why such action should not be taken. If the clerk of superior court finds that the bond filed or its security is insufficient or inadequate, he shall make an order requiring the personal representative to give a new bond or to furnish additional security within a reasonable time to be fixed in the order.

(b)        Increase of Bond upon Sale of Real Estate.  When a personal representative makes application for an order to sell real estate, the provisions of G.S. 1‑339.10 shall govern.

(c)        Reduction of Bond.  On application of the personal representative the penalty of the bond may be reduced from time to time when the clerk of superior court finds that such reduction is clearly justified, but in no event shall the penalty of the bond be reduced below the amount required by G.S. 28A‑8‑2(3).

(d)        Substitution of Security.  When a bond is secured by a mortgage or deed of trust on real estate as provided in G.S. 28A‑8‑2(4)c or a deposit of negotiable securities as provided in G.S. 28A‑8‑2(4)d, the clerk of superior court may, on application of the personal representative, order that such real estate or negotiable securities,  or a part thereof, be released upon the substitution therefor of other security in compliance with G.S. 28A‑8‑2(4)a, (4)c, or (4)d. Such substitution may be allowed in conjunction with any other modification of bond requirements permitted by this section. (1868‑9, c. 113, s. 89; Code, s. 1518; Rev., s. 32; C.S., s. 43; 1973, c. 1329, s. 3.)



§ 28A-8-4. Failure to give additional bond; letters revoked.

§ 28A‑8‑4.  Failure to give additional bond; letters revoked.

If any personal representative fails to give an additional bond or new bond or to furnish additional security as ordered by the clerk of superior court pursuant to the provisions of this Article, within the time specified in any such order, the clerk of superior court shall proceed as provided in G.S. 28A‑9‑2. (1868‑9, c. 113, s. 91; Code, s. 1520; Rev., s. 34; C.S., s. 44; 1973, c. 1329, s. 3.)



§ 28A-8-5. Rights of surety in danger of loss.

§ 28A‑8‑5.  Rights of surety in danger of loss.

Any surety on the bond of a personal representative who is in danger of loss under his suretyship may file his petition on oath with the clerk of superior court setting forth the facts, and asking that such personal representative be removed from office, or that he be required to give security to indemnify the petitioner against apprehended loss, or that the petitioner be discharged as surety and be released from liability for any future breach of the bond. The clerk of superior court shall thereupon issue a citation to the personal representative, requiring him to answer the petition within 10 days after service thereof. If, upon the hearing, the clerk of superior court determines that the surety is entitled to relief, he may grant the same in such manner as to serve the best interest of the estate. In any event, however, the previous surety shall not be released from liability for any breach of duty by the personal representative occurring prior to the filing of bond with a new surety unless the new surety assumes liability for the earlier breaches. (1868‑9, c. 113, s. 90; Code, s. 1519; Rev., s. 33; C.S., s. 41; 1973, c. 1329, s. 3.)



§ 28A-8-6. Action against obligors on bond of personal representative.

§ 28A‑8‑6.  Action against obligors on bond of personal representative.

Any person injured by the breach of any bond given by a personal representative or collector may institute a civil action against one or more of the obligors of the bond and recover such damages as he may have sustained. Any successor personal representative, or any other personal representative of the same decedent, may institute such action on behalf of the persons interested in the estate. Any such action against one or more of the obligors of the bond shall be brought in the name of the State of North Carolina and shall be instituted in the county in which letters were issued to the personal representative or collector, and the clerk of superior court shall give notice of the institution of the action in such manner as he may determine to all other persons shown by his records to be interested in the estate. The bond of the personal representative is not void after the first or any subsequent recovery thereon until the entire penalty is recovered. If the plaintiff fails to prevail, costs may be taxed against the person or persons for whose benefit the action on a personal representative's bond is prosecuted. (1868‑9, c. 113, ss. 87, 88; Code, ss. 1516, 1517; Rev., ss. 30, 31; C.S., ss. 40, 42; 1973, c. 1329, s. 3.)



§ 28A-9-1. Revocation after hearing.

Article 9.

Revocation of Letters.

§ 28A‑9‑1.  Revocation after hearing.

(a)        Grounds.  Letters testamentary, letters of administration, or letters of collection may be revoked after hearing on any of the following grounds:

(1)        The person to whom they were issued was originally disqualified under the provisions of G.S. 28A‑4‑2 or has become disqualified since the issuance of letters.

(2)        The issuance of letters was obtained by false representation  or mistake.

(3)        The person to whom they were issued has violated a fiduciary duty through default or misconduct in the execution of his office, other than acts specified in G.S. 28A‑9‑2.

(4)        The person to whom they were issued has a private interest, whether direct or indirect, that might tend to hinder or be adverse to a fair and proper administration. The relationship upon which the appointment was predicated shall not, in and of itself, constitute such an interest.

(b)        Procedure.  When it appears to the clerk of superior court, on his own motion or upon verified complaint made to him by any person interested in the estate, that any of the grounds set forth in subsection (a) may exist with regard to any personal representative or collector within his jurisdiction, he shall issue citation requiring such personal representative or collector, within 10 days after service thereof, to show cause why his letters should not be revoked.  On the return of such citation duly executed, the clerk of superior court shall set the date for a hearing. Notice of the time and date of the hearing shall be given to such persons and in such manner as the clerk of superior court shall determine. If at the hearing the clerk of superior court finds any one of the grounds set forth in subsection (a) to exist, he shall revoke the letters issued to such personal representative or collector. (C.C.P., s. 470; Code, s. 2171; Rev., s.  38; C.S., s. 31; 1921, c. 98; 1953, c. 795; 1973, c. 1329, s. 3.)



§ 28A-9-2. Summary revocation.

§ 28A‑9‑2.  Summary revocation.

(a)        Grounds.  Letters testamentary, letters of administration, or letters of collection, shall be revoked by the clerk of superior court without hearing when:

(1)        After letters of administration or collection have been issued, a will is subsequently admitted to probate.

(2)        After letters testamentary have been issued:

a.         The will is set aside, or

b.         A subsequent testamentary paper revoking the appointment of the executor is admitted to probate.

(3)        Any personal representative or collector required to give a new bond or furnish additional security pursuant to G.S. 28A‑8‑3 fails to do so within the time ordered.

(4)        A nonresident personal representative refuses or fails to obey any citation, notice, or process served on him or his process agent.

(5)        A trustee in bankruptcy, liquidating agent, or receiver has been appointed for any personal representative or collector,  or any personal representative or collector has executed an assignment for the benefit of creditors.

(6)        A personal representative has failed to file an inventory or  an annual account with the clerk of superior court, as required by Article 20 and Article 21 of this Chapter, and proceedings to compel such filing pursuant to G.S. 28A‑20‑2 or 28A‑21‑4 cannot be had because service cannot be completed because the personal representative cannot be found.

(b)        Procedure.  Upon the occurrence of any of the acts set forth in subsection (a), the clerk of superior court shall enter an order revoking the letters issued to such personal representative or collector and shall cause a copy of the order to be served on him or his process agent. (C.C.P., s. 469; Code, s. 2170; Rev., s. 37; C.S., s. 30; 1973, c. 1329, s. 3; 1975, c. 19, s. 8.)



§ 28A-9-3. Effect of revocation.

§ 28A‑9‑3.  Effect of revocation.

Upon entry of the order revoking his letters, the authority of the personal representative or collector shall cease. He shall surrender all assets of the estate under his control to his successor, or the remaining personal representative or collector or to the clerk of superior court; and shall file an accounting in the form prescribed by Article 21 of this Chapter. A personal representative or collector  whose letters are revoked pursuant to G.S. 28A‑9‑2(a)(1) or 28A‑9‑2(a)(2) shall not thereby incur personal liability for administrative acts performed prior to revocation except as provided in G.S. 28A‑13‑10. (1973, c. 1329, s. 3.)



§ 28A-9-4. Appeal; stay effected.

§ 28A‑9‑4.  Appeal; stay effected.

Any interested person may appeal from the order of the clerk of superior court granting or denying revocation. The procedure shall be the same as in a special proceeding. If the clerk of superior court has revoked the letters, such appeal shall stay the judgment and order of the clerk until the cause is heard and determined upon appeal. (1973, c. 1329, s. 3.)



§ 28A-9-5. Interlocutory orders.

§ 28A‑9‑5.  Interlocutory orders.

Pending any proceeding or appeal with respect to revocation of letters, the clerk of superior court may enter such interlocutory orders as are necessary to preserve the assets of the estate. (1868‑9, c. 113, s. 92; Code, s. 1521; Rev., s. 35; C.S., s. 32; 1973, c. 1329, s. 3.)



§ 28A-9-6. Appointment of successor to personal representative or collector whose letters have been revoked; when not required.

§ 28A‑9‑6.  Appointment of successor to personal representative or collector whose letters have been revoked; when not required.

Upon the revocation of letters issued to a sole or last surviving personal representative or collector, the clerk of superior court shall appoint another personal representative or collector as provided by G.S. 28A‑4‑1 to act as his successor. When two or more personal representatives or collectors have qualified, and the letters of one or more personal representatives or collectors are revoked, leaving in office one or more personal representatives or collectors, the appointment of successors shall not be required unless:

(1)        The clerk of superior court determines, in his discretion, that it is in the best interest of the estate to appoint a successor or successors to the personal representatives or collectors whose letters have been revoked, or

(2)        In the case of executors, the will so provides. (1868‑9, c. 113, s. 92; Code, s. 1521; Rev., s. 35; C.S. 32; 1973, c. 1329, s. 3.)



§ 28A-9-7. Rights and duties devolve on successor.

§ 28A‑9‑7.  Rights and duties devolve on successor.

After the revocation of letters pursuant to this Article and upon the qualification and appointment of a successor, the substituted personal representative or collector shall succeed to all the powers stated in G.S. 28A‑13‑7. He shall be subject to all the duties, responsibilities and liabilities of the original personal representative or collector, other than liabilities arising out of the grounds for revocation. (1973, c. 1329, s. 3.)



§ 28A-10-1. Clerk's power to accept resignation.

Article 10.

Resignation.

§ 28A‑10‑1.  Clerk's power to accept resignation.

The clerk of superior court in the county where a person has been appointed personal representative shall have the power to accept his resignation. (1973, c. 1329, s. 3.)



§ 28A-10-2. Contents of petition; notice.

§ 28A‑10‑2.  Contents of petition; notice.

(a)        When a personal representative desires to resign his office, he shall file a verified petition in the office of the clerk of the superior court, setting forth:

(1)        The facts relating to his appointment and qualifications;

(2)        The names and residences of all interested persons known to him;

(3)        A full statement of the reasons why the petitioner should be  permitted to resign his office; and

(4)        A statement that he has filed with the clerk of superior court his accounts and a record of his conduct of the office.

(b)        Notice of the petition for resignation, together with the date and time of the hearing thereon, shall be served upon all interested persons named in the petition in such manner as the clerk of superior court shall determine. (1973, c. 1329, s. 3.)



§ 28A-10-3. Statement of account; record of conduct.

§ 28A‑10‑3.  Statement of account; record of conduct.

When the personal representative files his petition requesting permission to resign his office, he shall also file a verified statement of:

(1)        His accounts since his qualification, or if he has previously filed an account, a statement of his accounts since the date  thereof;

(2)        The assets of the estate and their location;

(3)        The debts and liabilities of the estate;

(4)        All facts and circumstances known to him the disclosure of which is necessary for a full and fair assessment of his conduct of the office; and

(5)        All additional facts and circumstances known to him the disclosure of which is necessary for a full and fair understanding of all matters concerning the estate. (1973, c. 1329, s. 3.)



§ 28A-10-4. Hearing; order.

§ 28A‑10‑4.  Hearing; order.

The clerk of superior court shall conduct a hearing on the petition not sooner than 10 days nor later than 20 days after notice to interested persons pursuant to G.S. 28A‑10‑2(b). If the clerk of superior court finds all the accounts proper, including accounts subsequent to the filing of the petition, and determines that the resignation of the personal representative is in the best interest of the estate and can be allowed, the resignation may be approved subject to the provisions of G.S. 28A‑10‑5. Except in cases governed by G.S. 28A‑10‑8, he shall appoint a successor pursuant to G.S. 28A‑4‑1. (1973, c. 1329, s. 3.)



§ 28A-10-5. When resignation becomes effective.

§ 28A‑10‑5.  When resignation becomes effective.

The resignation shall not become effective until:

(1)        A successor has been duly qualified, unless G.S. 28A‑10‑8 is applicable; and

(2)        The clerk of superior court is satisfied that the accounts of the personal representative are true and correct; and

(3)        The personal representative has accounted to his successor in full for all assets of the estate, or if pursuant to G.S. 28A‑10‑8 no successor is appointed, to the remaining personal representative or representatives, and his final account has been filed with and approved by the clerk of superior court. (1973, c. 1329, s. 3.)



§ 28A-10-6. Appeal; stay effected.

§ 28A‑10‑6.  Appeal; stay effected.

Any interested person who has appeared at the hearing and objected to the order of the clerk of superior court granting or denying resignation may appeal therefrom. The procedure shall be the same as in a special proceeding. If the clerk of superior court has allowed the resignation, such appeal shall stay the order of the clerk until the cause is heard and determined upon appeal. (1973, c. 1329, s. 3.)



§ 28A-10-7. Rights and duties devolve on successor.

§ 28A‑10‑7.  Rights and duties devolve on successor.

Upon the qualification and appointment of a successor to a  personal representative whose resignation has been allowed as provided in G.S. 28A‑10‑4, the substituted personal representative shall succeed to all the powers stated in G.S. 28A‑13‑7 and shall also be subject to all the duties, responsibilities, and liabilities stated in Article 13. (1973, c. 1329, s. 3.)



§ 28A-10-8. When appointment of successor to personal representative who has resigned is not required.

§ 28A‑10‑8.  When appointment of successor to personal representative who has resigned is not required.

When two or more personal representatives have qualified, and one or more personal representatives resign pursuant to this Article, leaving in office one or more personal representatives, the appointment of successors shall not be required unless:

(1)        The clerk of superior court determines, in his discretion, that it is in the best interest of the estate to appoint a successor or successors to the personal representative or representatives who have resigned, or

(2)        In the case of executors, the will so provides. (1973, c. 1329, s. 3.)



§ 28A-11-1. Appointment and qualifications of collectors.

Article 11.

Collectors.

§ 28A‑11‑1.  Appointment and qualifications of collectors.

When for any reason other than a situation provided for in  Chapter 28B or Chapter 28C entitled "Estates of Absentees in Military  Service" and "Estates of Missing Persons" a delay is encountered in the issuance of letters to a personal representative or when, in any case, the clerk of superior court finds that the best interest of the  estate would be served by the appointment of a collector, he may issue letters of collection to any person or persons not disqualified to act as a personal representative under G.S. 28A‑4‑2. (R.C., c. 46, s. 9; C.C.P., s. 463; 1868‑9, c. 113, s. 115; Code, s. 1383; Rev., s. 22; C.S., s. 24; 1924, c. 43; 1965, c. 815, s. 2; 1967, c. 24, s. 14; 1973, c. 1329, s. 3.)



§ 28A-11-2. Oath and bond.

§ 28A‑11‑2.  Oath and bond.

Every collector shall take an oath as prescribed in G.S. 28A‑7‑1 and give bond as required in Article 8 of this Chapter for personal representatives. (C.C.P., s. 464; Code, s. 1384; Rev., s. 23; C.S., s. 25; 1973, c. 1329, s. 3.)



§ 28A-11-3. Duties and powers of collectors.

§ 28A‑11‑3.  Duties and powers of collectors.

(a)        Every collector shall:

(1)        Take such possession, custody, or control of the personal property of the decedent as in the exercise of reasonable judgment he deems necessary to its preservation;

(2)        Publish notices to creditors as provided by Article 14 of this Chapter;

(3)        Collect claims payable to the estate;

(4)        Maintain and defend actions in behalf of the estate;

(5)        File inventories, accounts, and other reports in the same manner as is required of personal representatives;

(6)        Renew obligations of the decedent in the same manner as the personal representative is allowed to do under the provisions of Article 13 of this Chapter; and

(7)        Under the express direction and supervision of the clerk of superior court, possess, exercise and perform all other powers, duties and liabilities given to personal representatives by Article 13 of this Chapter. (R.C., c. 46, s. 6; C.C.P., s. 465; 1868‑9, c. 113, s. 115; Code, s. 1385; Rev., s. 24; C.S., s. 26; 1973, c. 1329, s. 3.)



§ 28A-11-4. When collectors' powers cease; settlement of accounts.

§ 28A‑11‑4.  When collectors' powers cease; settlement of accounts.

(a)        When letters testamentary or letters of administration are issued, or when in any case the clerk of superior court terminates the appointment of the collector, the powers of the collector cease.

(b)        Upon the termination of his appointment, the collector shall surrender to the personal representative or to the person otherwise entitled thereto or to the clerk all assets of the estate under this control and shall file with the clerk a verified statement of:

(1)        His accounts since his qualification, or if he has previously filed an account, a statement of his accounts since the date  thereof;

(2)        The assets of the estate and their location;

(3)        The debts and liabilities of the estate;

(4)        All facts and circumstances known to him the disclosure of which is necessary for a full and fair assessment of his conduct of the office; and

(5)        All additional facts and circumstances known to him the disclosure of which is necessary for a full and fair understanding of all matters concerning the estate.

(c)        The clerk of superior court shall examine the account of the  collector and if he finds all of the accounts proper, he shall by order approve the account. (R.C., c. 46, s. 7; C.C.P., s. 466; 1868‑9, c. 113, s. 115; Code, s. 1386; Rev., s. 25; C.S., s. 27; 1973, c. 1329, s. 3.)



§ 28A-11-5. Compensation.

§ 28A‑11‑5.  Compensation.

A collector shall be compensated in accordance with Article 23 of this Chapter. (1977, c. 814, s. 4.)



§ 28A-12-1. Appointment and term.

Article 12.

Public Administrator.

§ 28A‑12‑1.  Appointment and term.

There shall be a public administrator in every county, appointed by the clerk of superior court, with the written approval of the senior resident superior court judge of the district in which the  appointment is made, for a term of four years. (1868‑9, c. 113; Code,  s. 1389; Rev., s. 18; C.S, s. 17; 1925, c. 253; 1973, c. 1329, s. 3.)



§ 28A-12-2. Oath of office.

§ 28A‑12‑2.  Oath of office.

The public administrator shall take and subscribe an oath or affirmation in the form provided in G.S. 11‑11 for administrators and in the manner provided in G.S. 28A‑7‑1; and the oath or affirmation so taken and subscribed shall be filed in the office of the clerk of superior court. (1868‑9, c. 113, ss. 2, 5; Code, s. 1393; Rev., s. 19; C.S., s. 18; 1973, c. 1329, s. 3.)



§ 28A-12-3. Qualification and bond.

§ 28A‑12‑3.  Qualification and bond.

(a)        The public administrator shall qualify and give bond with regard to each estate administered by him as provided in Article 8 of this Chapter, at the expense of such estate.

(b)        As an alternative to and in lieu of the bonding requirement provided in subsection (a), the administrator may, in the discretion of the clerk of superior court, enter into a single permanent bond, secured by any of the methods provided in G.S. 28A‑8‑2(4), payable to the State of North Carolina, conditioned upon the faithful performance of the duties of his office and obedience to all lawful orders of the clerk of superior court or other court touching the administration of any estate committed to him. The amount of the permanent bond shall be determined by the clerk, based on the total value of all the estates administered by the public administrator, and may be increased or decreased from time to time as the clerk determines is necessary. The expense of the bond shall be borne by the estates administered by the administrator, as determined by the clerk. (1868‑9, c. 113, ss. 2, 3, 4; Code, ss. 1390, 1391, 1392; Rev., s. 320; 1915, c. 216; C.S., s. 19; 1941, c. 243; 1973, c. 1329, s. 3; 1979, cc. 111, 726.)



§ 28A-12-4. When public administrator shall apply for letters.

§ 28A‑12‑4.  When public administrator shall apply for letters.

The public administrator shall apply for and may, with the  approval of the clerk of superior court, obtain letters on the estates of decedents when:

(1)        It is brought to his attention that a period of six months has  elapsed from the death of any decedent who has died owning property, and no letters testamentary, or letters of administration or collection, have been applied for or issued to any person; or

(2)        Any person without known heirs shall die intestate owning property; or

(3)        Any person entitled to apply for letters of administration shall, in writing, request the clerk to issue letters to the  public administrator as provided in G.S. 28A‑5‑2(c). (1868‑9, c. 113, s. 6; Code, s. 1394; Rev., s. 20; C.S., s. 20; 1973, c. 1329, s. 3.)



§ 28A-12-5. Powers and duties.

§ 28A‑12‑5.  Powers and duties.

(a)        The public administrator shall have, in respect to the several estates in his hands, all the rights and powers and shall be subject to all the duties and liabilities of other personal representatives.

(b)        After the expiration of the term of office of a public administrator or his resignation as public administrator, he shall continue, subject to the provisions of Articles 9 and 10 of this Chapter, to administer the several estates previously committed to him until he has fully administered the same, and his bonds shall continue in effect as to all such estates. (1868‑9, c. 113, s. 7; 1876‑7, c. 239; Code, s. 1395; Rev., s. 21; C.S., s. 21; 1973, c. 1329, s. 3.)



§ 28A-12-6. Removal from office.

§ 28A‑12‑6.  Removal from office.

If letters of administration issued to the public administrator with respect to any estate are subsequently revoked on the grounds that they were obtained by false representation as provided in G.S. 28A‑9‑1(a)(2), or on the grounds as specified in G.S. 28A‑9‑1(a)(1), 28A‑9‑1(a)(3), 28A‑9‑2(a)(3), 28A‑9‑2(a)(5), or 28A‑9‑2(a)(6) or if he becomes a nonresident of the State, the clerk of superior court shall order the removal of the public administrator from office. (1973, c. 1329, s. 3.)



§ 28A-12-7. Procedure after removal from office.

§ 28A‑12‑7.  Procedure after removal from office.

The clerk of superior court shall require of any public administrator who is removed from office pursuant to G.S. 28A‑12‑6 a complete accounting of all his activities as public administrator and for the property remaining under his control by reason of his appointment under this Article as administrator of any estate that has not been fully administered at the time of his removal. If it appears to the clerk of superior court that grounds exist for revocation of letters of administration issued with respect to any such estate, he shall proceed in accordance with the provisions of Article 9 of this Chapter. If letters of administration are revoked pursuant to such proceedings, the clerk of superior court shall issue letters of administration to the successor public administrator or to some other  person not disqualified under G.S. 28A‑4‑2. (1973, c. 1329, s. 3.)



§ 28A-12-8. Compensation.

§ 28A‑12‑8.  Compensation.

A public administrator shall be compensated in accordance with Article 23 of this Chapter. (1977, c. 814, s. 5.)



§ 28A-13-1. Time of accrual of duties and powers.

Article 13.

Representative's Powers, Duties and Liabilities.

§ 28A‑13‑1.  Time of accrual of duties and powers.

The duties and powers of a personal representative commence upon his or her appointment. The powers of a personal representative relate back to give acts by the person appointed which are beneficial to the estate occurring prior to appointment the same effect as those occurring thereafter. However, a person named executor in a will may, prior to appointment, carry out written instructions of the decedent relating to the decedent's body, funeral and burial arrangements; provided that a health care agent authorized in a valid health care power of attorney to make body, funeral, and burial arrangements shall have precedence in making these arrangements, both before and after qualification of the decedent's personal representative, to the extent provided in G.S. 32A‑19(b). A personal representative may ratify and accept acts on behalf of the estate done by others where the acts would have been proper for a personal representative. (1973, c. 1329, s. 3; 2007‑502, s. 17.)



§ 28A-13-2. General duties; relation to persons interested in estate.

§ 28A‑13‑2.  General duties; relation to persons interested in estate.

A personal representative is a fiduciary who, in addition to the specific duties stated in this Chapter, is under a general duty to settle the estate of his decedent as expeditiously and with as little sacrifice of value as is reasonable under all of the circumstances. He shall use the authority and powers conferred upon him by this Chapter, by the terms of the will under which he is acting, by any order of court in proceedings to which he is party, and by the rules generally applicable to fiduciaries, for the best interests of all persons interested in the estate, and with due regard for their respective rights. (1973, c. 1329, s. 3.)



§ 28A-13-3. Powers of a personal representative or fiduciary.

§ 28A‑13‑3.  Powers of a personal representative or fiduciary.

(a)        Except as qualified by express limitations imposed in a will of the decedent or a court order, and subject to the provisions of G.S. 28A‑13‑6 respecting the powers of joint personal representatives, a personal representative has the power to perform in a reasonable and prudent manner every act which a reasonable and prudent person would perform incident to the collection, preservation, liquidation or distribution of a decedent's estate so as to accomplish the desired result of settling and distributing the decedent's estate in a safe, orderly, accurate and expeditious manner as provided by law, including the powers specified in the following subdivisions:

(1)        To take possession, custody or control of the personal property of the decedent. If in the opinion of the personal representative his possession, custody or control of such property is not necessary for purposes of administration, such property may be left with or surrendered to the heir or devisee presumptively entitled thereto. He has the power to take possession, custody or control of the real property of the decedent if he determines such possession, custody or control is in the best interest of the administration of the estate. Prior to exercising such power over real property the procedure as set out in subsection G.S. 28A‑13‑3(c) shall be followed. If the personal representative determines that such possession, custody or control is not in the best interest of the administration of the estate such property may be left with or surrendered to the heir or devisee presumptively entitled thereto.

(2)        To retain assets owned by the decedent pending distribution or liquidation even though such assets may include items which are otherwise improper for investment of trust funds.

(3)        To receive assets from other fiduciaries or other sources.

(4)        To complete performance of contracts entered into by the decedent that continue as obligations of his estate, or to refuse to complete such contracts, as the personal representative may determine to be in the best interests of the estate, but such refusal shall not limit any cause of action which might have been maintained against decedent if he had refused to complete such contract. In respect to enforceable contracts by the decedent to convey an interest in land, the provisions of G.S. 28A‑17‑9 are controlling.

(5)        To deposit, as a fiduciary, funds of the estate in a bank, including a bank operated by the personal representative pursuant to G.S. 53‑163.1.

(6)        To make, as a fiduciary, any form of investment allowed by law to the State Treasurer under G.S. 147‑69.1, with funds of the estate, when such are not needed to meet debts and expenses immediately payable and are not immediately distributable, including money received from the sale of other assets; or to enter into other short‑term loan arrangements that may be appropriate for use by trustees or beneficiaries generally. Provided, that in addition to the types of investments hereby authorized, deposits in interest‑bearing accounts of any credit union authorized to do business in this State, when such deposits are insured in the same manner as required by G.S. 147‑69.1 for deposits in a savings and loan association, are hereby authorized.

(7)        To abandon or relinquish all rights in any property when, in the opinion of the personal representative acting reasonably and in good faith, it is valueless, or is so encumbered or is otherwise in such condition that it is of no benefit to the estate.

(8)        To vote shares of stock or other securities in person or by general or limited proxy, and to execute waivers, consents or objections with respect to such stock or securities.

(9)        To pay calls, assessments, and any other sums chargeable or accruing against or on account of securities.

(10)      To hold shares of stock or other securities in the name of a nominee, without mention of the estate in the instrument representing stock or other securities or in registration records of the issuer thereof; provided, that

a.         The estate records and all reports or accounts rendered by the personal representative clearly show the ownership of the stock or other securities by the personal representative and the facts regarding its holdings, and

b.         The nominee shall not have possession of the stock or other securities or access thereto except under the immediate supervision of the personal representative or when such securities are deposited by the personal representative in a clearing corporation as defined in G.S. 25‑8‑102.

Such personal representative shall be personally liable for any acts or omissions of such nominee in connection with such stock or other securities so held, as if such personal representative had done such acts or been guilty of such omissions.

(11)      To insure, at the expense of the estate, the assets of the estate in his possession, custody or control against damage or loss.

(12)      To borrow money for such periods of time and upon such terms and conditions as to rates, maturities, renewals, and security as the personal representative shall deem advisable, including the power of a corporate personal representative to borrow from its own banking department, for the purpose of paying debts, taxes, and other claims against the estate, and to mortgage, pledge or otherwise encumber such portion of the estate as may be required to secure such loan or loans. In respect to the borrowing of money on the security of the real property of the decedent, G.S. 28A‑17‑11 is controlling.

(13)      To renew obligations of the decedent for the payment of money.

(14)      To advance his own money for the protection of the estate, and for all expenses, losses and liabilities sustained in the administration of the estate or because of the holding or ownership of any estate assets. For such advances, with any interest, the personal representative shall have a lien on the assets of the estate as against a devisee or heir.

(15)      To compromise, adjust, arbitrate, sue on or defend, abandon, or otherwise deal with and settle claims in favor of or against the estate.

(16)      To pay taxes, assessments, his own compensation, and other expenses incident to the collection, care, administration and protection of the assets of the estate in his possession, custody or control.

(17)      To sell or exercise stock subscription or conversion rights; consent, directly or through a committee or other agent, to the reorganization, consolidation, merger, dissolution, or liquidation of a corporation or other business enterprise.

(18)      To allocate items of income or expense to either estate income or principal, as permitted or provided by law.

(19)      To employ persons, including attorneys, auditors, investment advisors, appraisers or agents to advise or assist him in the performance of his administrative duties.

(20)      To continue any business or venture in which the decedent was engaged at the date of his death, where such continuation is reasonably necessary or desirable to preserve the value, including goodwill, of the decedent's interest in such business. With respect to the use of the decedent's interest in a continuing partnership, the provisions of G.S. 59‑71 and 59‑72 qualify this power; and with respect to farming operations engaged in by the decedent at the time of his death, the provisions of G.S. 28A‑13‑4 qualify this power.

(21)      To incorporate or participate in the incorporation of any business or venture in which the decedent was engaged at the time of his death.

(22)      To provide for the exoneration of the personal representative from personal liability in any contract entered into on behalf of the estate.

(23)      To maintain actions for the wrongful death of the decedent according to the provisions of Article 18 of this Chapter and to compromise or settle any such claims, whether in litigation or not. Unless all persons who would be entitled to receive any damages recovered under G.S. 28A‑18‑2(b)(4) are competent adults and have consented in writing, any such settlement shall be subject to the approval of a judge of the court or tribunal exercising jurisdiction over the action or a judge of the district or superior court in cases where no action has previously been filed. If the claim is brought under Article 31 of Chapter 143 of the General Statutes, the settlement is subject to the approval of the Industrial Commission in accordance with that Article. It shall be the duty of the personal representative in distributing the proceeds of such settlement in any instance to take into consideration and to make a fair allocation to those claimants for funeral, burial, hospital and medical expenses which would have been payable from damages which might have been recovered had a wrongful death action gone to judgment in favor of the plaintiff.

(24)      To maintain any appropriate action or proceeding to recover possession of any property of the decedent, or to determine the title thereto; to recover damages for any injury done prior to the death of the decedent to any of his property; and to recover damages for any injury done subsequent to the death of the decedent to such property.

(25)      To purchase at any public or private sale of any real or personal property belonging to the decedent's estate or securing an obligation of the estate as a fiduciary for the benefit of the estate when, in his opinion, it is necessary to prevent a loss to the estate.

(26)      To sell or lease personal property of the estate in the manner prescribed by the provisions of Article 16 of this Chapter.

(27)      To sell or lease real property of the estate in the manner prescribed by the provisions of Article 17 of this Chapter.

(28)      To enter into agreements with taxing authorities to secure the benefit of the federal marital deduction pursuant to G.S. 28A‑22‑6.

(29)      To pay or satisfy the debts and claims against the decedent's estate in the order and manner prescribed by Article 19 of this Chapter.

(30)      To distribute any sum recovered for the wrongful death of the decedent according to the provisions of G.S. 28A‑18‑2; and to distribute all other assets available for distribution according to the provisions of this Chapter or as otherwise lawfully authorized.

(31)      To exercise such additional lawful powers as are conferred upon him by the will.

(32)      To execute and deliver all instruments which will accomplish or facilitate the exercise of the powers vested in the personal representative.

(33)      Repealed by Session Laws 2009‑48, s. 10, effective October 1, 2009, and applicable to renunciations and powers of attorney executed on or after that date.

(a1)      Except as qualified by express limitations imposed in a will of the decedent, and subject to the provisions of G.S. 28A‑13‑6 respecting the powers of joint personal representatives, a personal representative shall have absolute discretion to make the election as to which items of the decedent's personal and household effects shall be excluded from the carry over basis provision of the federal income tax law and such election shall be conclusive and binding on all concerned.

(a2)      Subject to the provisions of G.S. 28A‑13‑6 respecting the powers of joint personal representatives, a personal representative has the power to renounce in accordance with the provisions of Chapter 31B of the General Statutes.

(b)        Any question arising out of the powers conferred by subsections (a), (a1), and (a2) of this section shall be determined in accordance with the provisions of Article 18 of this Chapter.

(c)        Prior to the personal representative exercising possession, custody or control over real property of the estate he shall petition the clerk of court to obtain an order authorizing such possession, custody or control. The petition shall include:

(1)        A description of the real property which is the subject of the petition;

(2)        The names, ages, and addresses, if known, of the devisees and heirs of the decedent;

(3)        A statement by the personal representative that he has determined that such possession, custody or control is in the best interest of the administration of the estate.

The devisees and heirs will be made parties to the proceeding by service of summons in the manner prescribed by law. If the clerk of court determines that it is in the best interest of the administration of the estate to authorize the personal representative to take possession, custody or control he shall grant an order authorizing that power. If a special proceeding has been instituted by the personal representative pursuant to G.S. 28A‑15‑1(c), the personal representative may petition for possession, custody, or control of any real property as a part of that proceeding and is not required to institute a separate special proceeding.  (1868‑9, c. 113, ss. 73, 77; Code, ss. 1501, 1505; Rev., ss. 85, 159; C.S., ss. 170, 171; 1925, c. 86; 1933, cc. 161, 196, 498; 1973, c. 1329, s. 3; 1975, c. 19, s. 9; c. 371, s. 4; 1977, c. 556; 1979, c. 467, s. 21; c. 717, s. 3; 1985, c. 689, s. 8; 1991, c. 460, s. 3; 1995, c. 401, s. 1; 1997‑181, s. 22; 2001‑413, s. 2; 2002‑159, s. 8; 2007‑106, s. 1; 2009‑48, s. 10.)



§ 28A-13-4. Continuance of farming operations of deceased persons.

§ 28A‑13‑4.  Continuance of farming operations of deceased persons.

When any person dies while engaged in farming operations, his personal representative is authorized to continue such farming operations until the end of the current calendar year, and until all crops grown during that year are harvested. The net income from such farming operations shall be personal assets of the estate. Any indebtedness incurred in connection with such farming operations after the date of death shall be preferred over the claims of any heir, legatee, devisee, distributee, general or unsecured creditor of said estate. Nothing herein contained shall limit the powers of a personal  representative under the terms of a will. (1935, c. 163; 1973, c. 1329, s. 3.)



§ 28A-13-5. Personal representatives hold in joint tenancy.

§ 28A‑13‑5.  Personal representatives hold in joint tenancy.

Any estate or interest in property which becomes vested in two or more personal representatives shall be held by them in joint tenancy with the incident of survivorship. (1868‑9, c. 113, s. 74; Code, s. 1502; Rev., s. 166; C.S., s. 172; 1973, c. 1329, s. 3.)



§ 28A-13-6. Exercise of powers of joint personal representatives by one or more than one.

§ 28A‑13‑6.  Exercise of powers of joint personal representatives by one or more than one.

(a)        Repealed by Session Laws 2005‑192, s. 5, effective January 1, 2006.

(b)        If a will expressly makes provision for the execution of any of the powers of personal representatives by all of them or by any one or more of them, the provisions of the will govern.

(c)        Repealed by Session Laws 2005‑192, s. 5, effective January 1, 2006.

(c1)      If there is no governing provision in the will, personal representatives may, by written agreement signed by all of them and filed with and approved by the clerk of superior court of the county in which the personal representatives qualified, provide that any designated one or more of the personal representatives may exercise one or more of the following powers:

(1)        Establish and maintain bank accounts for the trust and issue checks for the estate.

(2)        Maintain inventories, accountings, and income and expense records of the estate.

(3)        Enter any safety deposit box rented by the estate.

(4)        Employ persons as advisors or assistants in the performance of administrative duties, including agents, attorneys, accountants, brokers, appraisers, and custodians.

(5)        List estate property for taxes and prepare and file tax returns for the trust.

(6)        Collect and give receipts for claims and debts of the estate.

(7)        Pay debts, claims, costs of administration, and taxes of the estate.

(8)        Compromise, adjust, or otherwise settle any claim by or against the trust and release, in whole or in part, a claim belonging to the estate.

(9)        Have custody of the estate property.

(10)      Perform any function relating to investment of estate assets.

(d)        Subject to subsection (b) of this section, if two or more personal representatives own shares of corporate stock or other securities, their acts with respect to voting shall have the following effect:

(1)        If only one votes, in person or by proxy, that personal representative's act binds all;

(2)        If more than one vote, in person or by proxy, the act of the majority so voting binds all;

(3)        If more that one vote, in person or by proxy, but the vote is evenly split on any particular matter, each faction is entitled to vote the stock or other securities in question proportionately.

(e)        Subject to subsections (b), (c1), and (d) of this section, all other acts and duties must be performed by both of the personal representatives if there are two, and by a majority of them if there are more than two. No personal representative who has not joined in exercising a power shall be liable for the consequences of such exercise, nor shall a dissenting personal representative be liable for the consequences of an act in which the personal representative joins at the direction of the majority of the personal representatives, if that personal representative expressed his or her dissent in writing to any other personal representative at or before the time of such joinder.

(f)         No personal representative shall be relieved of liability on his or her bond or otherwise by entering into any agreement under this section. (1959, c. 1160; 1973, c. 1329, s. 3; 1977, c. 446, s. 1; 1991, c. 460, s. 1; 2005‑192, s. 5.)



§ 28A-13-7. Powers and duties of successor personal representative.

§ 28A‑13‑7.  Powers and duties of successor personal representative.

A successor personal representative is one appointed to succeed a personal representative whose appointment has terminated by  death, resignation or revocation. Unless a contrary intent clearly appears from the will, a successor personal representative has all the powers and duties, discretionary or otherwise, of the original personal representative. (1973, c. 1329, s. 3.)



§ 28A-13-8. Powers and duties of administrator with will annexed.

§ 28A‑13‑8.  Powers and duties of administrator with will annexed.

When an administrator with the will annexed has been appointed, whether or not he is succeeding a previously appointed personal representative, he has the same powers and duties, discretionary or otherwise, as if he had been named executor in the will, unless a contrary intent clearly appears from the will. (C.C.P., s. 468; 1870‑1, c. 93; Code, s. 1388; Rev., s. 319; C.S., s. 33; 1935, c. 386; 1949, c. 971; 1967, c. 41, s. 1; 1973, c. 1329, s. 3.)



§ 28A-13-9. Powers of surviving personal representative.

§ 28A‑13‑9.  Powers of surviving personal representative.

When one or more of those nominated as coexecutors in a will is not appointed, or when the appointment of one or more joint personal representatives is terminated, every power granted to such joint personal representatives may be exercised by the surviving representative or representatives; provided that nothing to the contrary appears in the will of a testate decedent. (C.C.P., s. 451; Code, s. 2164; Rev., s. 13; C.S., s. 16; 1931, c. 183; 1953, c. 78, s. 1; 1973, c. 1329, s. 3.)



§ 28A-13-10. Liability of personal representative.

§ 28A‑13‑10.  Liability of personal representative.

(a)        Property of Estate.  A personal representative shall be liable for and chargeable in his accounts with all of the estate of the decedent which comes into his possession at any time, including all the income therefrom; but he shall not be liable for any debts due to the decedent or other assets of the estate which remain uncollected without his fault. Except for commissions allowable by law, he shall not be entitled to any profits caused by an increase in values, nor be chargeable with loss by a decrease in value or destruction without his fault, of any part of the estate.

(b)        Property Not a Part of Estate.  A personal representative shall be chargeable in his accounts with property not a part of the estate which comes into his possession at any time and shall be liable to the persons entitled thereto if:

(1)        The property was received under a duty imposed on him by law in the capacity of personal representative; or

(2)        He has commingled such property with the assets of the estate.

(c)        Breach of Duty.  A personal representative shall be liable  and chargeable in his accounts for any loss to the estate arising from his embezzlement or commingling of the estate with other property; for loss to the estate through self‑dealing; for any loss to the estate from wrongful acts or omissions of his joint personal representatives  which he could have prevented by the exercise of ordinary care; and for any loss to the estate arising from his failure to act in good faith and with such care, foresight and diligence as an ordinarily reasonable and prudent man would act with his own property under like  circumstances. If the exercise of power concerning the estate is improper, the personal representative is liable for breach of fiduciary duty to interested persons for resulting damage or loss to the same extent as a trustee of an express trust. (1973, c. 1329, s. 3; 1975, c. 300, s. 4.)



§ 28A-14-1. Notice for claims.

Article 14.

Notice to Creditors.

§ 28A‑14‑1.  Notice for claims.

(a)        Every personal representative and collector after the granting of letters shall notify all persons, firms and corporations having claims against the decedent to present the same to such personal representative or collector, on or before a day to be named in such notice, which day must be at least three months from the day of the first publication or posting of such notice.  The notice shall set out a mailing address for the personal representative or collector.  The notice shall be published once a week for four consecutive weeks in a newspaper qualified to publish legal advertisements, if any such newspaper is published in the county.  If there is no newspaper published in the county, but there is a newspaper having general circulation in the county, then at the option of the personal representative, or collector, the notice shall be published once a week for four consecutive weeks in the newspaper having general circulation in the county and posted at the courthouse or the notice shall be posted at the courthouse and four other public places in the county.  Personal representatives are not required to publish or mail notice to creditors if the only asset of the estate consists of a claim for damages arising from death by wrongful act.  When any collector or personal representative of an estate has published or mailed the notice provided for by this section, no further publication or mailing shall be required by any other collector or personal representative.

(b)        Prior to filing the proof of notice required by G.S. 28A‑14‑2, every personal representative and collector shall personally deliver or send by first class mail to the last known address a copy of the notice required by subsection (a) of this section to all persons, firms, and corporations having unsatisfied claims against the decedent who are actually known or can be reasonably ascertained by the personal representative or collector within 75 days after the granting of letters.  Provided, however, no notice shall be required to be delivered or mailed with respect to any claim that is recognized as a valid claim by the personal representative or collector.

(c)        The personal representative or collector may personally deliver or mail by first class mail a copy of the notice required by subsection (a) of this section to all creditors of the estate whose names and addresses can be ascertained with reasonable diligence.  If the personal representative or collector in good faith believes that the notice required by subsection (b) of this section to a particular creditor is or may be required and gives notice based on that belief, the personal representative or collector is not liable to any person for giving the notice, whether or not the notice is actually required by subsection (b) of this section.  If the personal representative or collector in good faith fails to give notice required by subsection (b) of this section, the personal representative or collector is not liable to any person for such failure. (1868‑9, c. 113, s. 29; 1881, c. 278, s. 2; Code, ss. 1421, 1422; Rev., s. 39; C.S., s. 45; 1945, c. 635; 1949, c. 47; c. 63, s. 1; 1955, c. 625; 1961, c. 26, s. 1; c. 741, s. 1; 1973, c. 1329, s. 3; 1977, c. 446, s. 1; 1985, c. 319; 1987 (Reg. Sess., 1988), c. 1077, s. 1; 1989, c. 378, s. 1, c. 770, s. 8; 1991, c. 282, s. 1.)



§ 28A-14-1.1. Validation of certain notices.

§ 28A‑14‑1.1.  Validation of certain notices.

(a)        Any notice to creditors published or posted under G.S. 28A‑14‑1 which did not, in the advertisement, name the day after which claims could not be presented is validated.

(b)        This section applies to all notices published and posted between October 1, 1975, and January 1, 1991, except that it does not affect any pending litigation or any litigation instituted within 90 days of January 1, 1991. (1981, c. 96, ss. 1, 2; 1987, c. 277, s. 8; 1989, c. 390, s. 8; 1991, c. 489, s. 8.)



§ 28A-14-2. Proof of notice.

§ 28A‑14‑2.  Proof of notice.

A copy of the notice directed by G.S. 28A‑14‑1(a) to be posted or published, together with an affidavit or affidavits of one of the persons authorized by G.S. 1‑600(a) to make affidavits to the effect that such notice was posted or published in accordance with G.S. 28A‑14‑1(a), and an affidavit of the personal representative or collector, or the attorney for the personal representative or collector, to the effect that a copy of the notice was personally delivered or mailed to each creditor entitled to notice in accordance with G.S. 28A‑14‑1(b) shall be filed in the office of the clerk of superior court by the personal representative or collector at the time the inventory required by G.S. 28A‑20‑1 is filed.  The copy of the notice, together with the affidavit or affidavits, shall be deemed a record of the court and a copy thereof, duly certified by the clerk of superior court, shall be received as prima facie evidence of the fact of publication or mailing in all the courts of this State. (1868‑9, c. 113, s. 31; Code, s. 1423; Rev., s. 40; C.S., s. 46; 1951, c. 1005, s. 3; 1961, c. 26, s. 2; 1973, c. 1329, s. 3; 1987 (Reg. Sess., 1988), c. 1077, s. 2; 1989, c. 378, s. 2.)



§ 28A-14-3. Personal notice to creditor.

§ 28A‑14‑3.  Personal notice to creditor.

The personal representative or collector may cause the notice to be personally served on any creditor. (1868‑9, c. 113, s. 32; Code, s. 1424; 1885, c. 96; Rev., s. 41; C.S., s. 47; 1961, c. 741, s. 2; 1973, c. 1329, s. 3; 1977, c. 446, s. 1; c. 798; 1979, c. 509, s. 2.)



§ 28A-15-1. Assets of the estate generally.

Article 15.

Assets; Discovery of Assets.

§ 28A‑15‑1.  Assets of the estate generally.

(a)        All of the real and personal property, both legal and equitable, of a decedent shall be assets available for the discharge of debts and other claims against his estate in the absence of a statute expressly excluding any such property. Provided that before real property is selected the personal representative must determine that such selection is in the best interest of the administration of the estate.

(b)        In determining what property of the estate shall be sold, leased, pledged, mortgaged or exchanged for the payment of the debts of the decedent and other claims against his estate, the personal representative shall select the assets which in his judgment are calculated to promote the best interests of the estate. In the selection of assets for this purpose, there shall be no necessary distinction between real and personal property, absent any contrary provision in the will.

(c)        If it shall be determined by the personal representative that it is in the best interest of the administration of the estate to sell, lease, or mortgage any real estate or interest therein to obtain money for the payment of debts and other claims against the decedent's estate, the personal representative shall institute a special proceeding before the clerk of superior court for such purpose pursuant to Article 17 of this Chapter, except that no such proceeding shall be required for a sale made pursuant to authority given by will. A general provision granting authority to the personal representative to sell the testator's real property, or incorporation by reference of the provisions of G.S. 32‑27(2) shall be sufficient to eliminate the necessity for a proceeding under Article 17. If a special proceeding has been instituted by the personal representative pursuant to G.S. 28A‑13‑3(c), the personal representative may petition for sale, lease, or mortgage of any real property as a part of that proceeding and is not required to institute a separate special proceeding.

(d)        The crops of every deceased person, remaining ungathered at his death, shall, in all cases, belong to the personal representative or collector, as part of the personal assets of the decedent's estate; and shall not pass to the devisee by virtue of any devise of the land, unless such intent be manifest and specified in the will. (1868‑9, c. 113, ss. 14, 15; Code, ss. 1406, 1407; Rev., ss. 45, 47; C.S., ss. 52, 54; 1973, c. 1329, s. 3; 1975, c. 300, s. 5; 1985, c. 426; 2001‑413, s. 2.1; 2002‑159, s. 9.)



§ 28A-15-2. Title and possession of property.

§ 28A‑15‑2.  Title and possession of property.

(a)        Personal Property.  Subsequent to the death of the decedent and prior to the appointment and qualification of the personal representative or collector, the title and the right of possession of personal property of the decedent is vested in his heirs; but upon the appointment and qualification of the personal representative or collector, the heirs shall be divested of such title and right of possession which shall be vested in the personal representative or collector relating back to the time of the decedent's death for purposes of administering the estate of the decedent. But, if in the opinion of the personal representative, his possession, custody and control of any item of personal property is not necessary for purposes of administration, such possession, custody and control may be left with or surrendered to the heir or devisee presumptively entitled thereto.

(b)        Real Property.  The title to real property of a decedent is vested in his heirs as of the time of his death; but the title to real property of a decedent devised under a valid probated will becomes vested in the devisees and shall relate back to the decedent's death,  subject to the provisions of G.S. 31‑39. (1973, c. 1329, s. 3.)



§ 28A-15-3. Nonexoneration of encumbered property.

§ 28A‑15‑3.  Nonexoneration of encumbered property.

When real or personal property subject to any lien or security interest, except judgment liens, is specifically devised, the devisee takes the property subject to the encumbrance and without a right to have other assets of the decedent applied to discharge the secured obligation, unless an express provision of the will confers such right of exoneration. A general testamentary direction to pay the debts of the decedent is not sufficient to confer such right. (1973, c. 1329, s. 3.)



§ 28A-15-4. Encumbered assets.

§ 28A‑15‑4.  Encumbered assets.

When any assets of the estate are encumbered by mortgage, pledge, lien or other security interest, the personal representative may pay the encumbrance or any part thereof, renew or extend any obligation secured by the encumbrance, or convey or transfer the encumbered assets to the creditor in satisfaction of his lien, in whole or in part, whether or not the holder of the encumbrance has filed a claim, if it appears to be for the best interest of the estate; provided that payment of an encumbrance shall not increase the share of the distributee entitled to the encumbered assets unless the distributee is entitled to exoneration by express provisions of the will. (1973, c. 1329, s. 3.)



§ 28A-15-5. Order in which assets appropriated; abatement.

§ 28A‑15‑5.  Order in which assets appropriated; abatement.

(a)        General Rules.  In the absence of testamentary indication as to the order of abatement, or some other controlling statute, shares of devisees and of heirs abate, without any preference or priority as between real and personal property, in the following order:

(1)        Property not disposed of by the will;

(2)        Residuary devises;

(3)        General devises;

(4)        Specific devises.

For purposes of abatement, a demonstrative devise of money or property payable out of or charged on a particular fund or other property is treated as a specific devise; but if the particular fund or property out of which the demonstrative devise is to be paid is nonexistent or  insufficient at the death of the testator, the deficiency is to be payable out of the general estate of the decedent and is to be regarded as a general devise and must abate pro rata with other general devises. Abatement within each classification is in proportion to the amounts of property each of the beneficiaries would have received, had full distribution of the property been made in accordance with the terms of the will.

(b)        Abatement; Sales; Contribution.  When property which has been specifically devised is sold, leased, or mortgaged, or a security therein is created, by the personal representative, abatement shall be achieved by ratable adjustments in, or contributions from other interest in the remaining assets. The clerk of superior court shall, at the time of the hearing on the petition for final distribution, determine the amounts of the respective contributions and whether the same shall be made before distribution or shall constitute a lien on specific property which is distributed. (1973, c. 1329, s. 3.)



§ 28A-15-6. Federal income tax refunds  joint returns.

§ 28A‑15‑6.  Federal income tax refunds  joint returns.

Upon the determination by the United States Treasury Department of an overpayment of income tax by a married couple filing  a joint federal income tax return, one of whom has died since the filing of such return or where a joint federal income tax return is filed on behalf of a husband and wife, one of whom has died prior to the filing of the return, any refund of the tax by reason of such overpayment, if not in excess of five hundred dollars ($500.00), shall be the sole and separate property of the surviving spouse. In the event that both spouses are dead at the time such overpayment is determined, such refund, if not in excess of five hundred dollars ($500.00), shall be the sole and separate property of the estate of the spouse who died last and may be paid directly by the Treasury Department to the executor or administrator of such estate, or to the person entitled to the possession of the assets of a small estate pursuant to the provisions of Article 25 of this Chapter. (1955, c. 720; 1957, c. 986; 1973, c. 1329, s. 3.)



§ 28A-15-7. Federal income tax refunds  separate returns.

§ 28A‑15‑7.  Federal income tax refunds  separate returns.

Upon the determination by the United States Treasury Department of an overpayment of income tax by any married person filing a separate return, any refund of the tax by reason of such overpayment, if not in excess of two hundred fifty dollars ($250.00),  exclusive of interest, shall be the sole and separate property of the  surviving spouse, and the United States Treasury Department may pay said sum directly to such surviving spouse, and such payment to the extent thereof shall operate as a complete acquittal and discharge of the United States Treasury Department. (1961, c. 643; 1973, c. 1329, s. 3.)



§ 28A-15-8. State income tax returns.

§ 28A‑15‑8.  State income tax returns.

Upon the determination by the Secretary of Revenue of North Carolina of an overpayment of income tax by any married person, any refund of the tax by reason of such overpayment, if not in excess of two hundred dollars ($200.00) exclusive of interest, shall be the sole and separate property of the surviving spouse, and said Secretary of Revenue may pay said sum directly to such surviving spouse, and such payment to the extent thereof shall operate as a complete acquittal and discharge of the Secretary of Revenue. (1961, c. 735; 1973, c. 1329, s. 3.)



§ 28A-15-9. Excess funds.

§ 28A‑15‑9.  Excess funds.

If the amount of any refund exceeds the sums specified in G.S. 28A‑15‑6, 28A‑15‑7 or 28A‑15‑8, the sums specified therein and one half of any additional sums shall be the sole and separate property of the surviving spouse. The remaining one half of such additional sums shall be the property of the estate of the decedent spouse. (1973, c. 1329, s. 3.)



§ 28A-15-9.1. Phase II payments.

§ 28A‑15‑9.1.  Phase II payments.

A Phase II payment as defined in G.S. 28A‑21‑3.1 shall be the property of the distributees paid in accordance with that section. (2003‑295, s. 1.)



§ 28A-15-10. Assets of decedent's estate for limited purposes.

§ 28A‑15‑10.  Assets of decedent's estate for limited purposes.

(a)        When needed to satisfy claims against a decedent's estate, assets may be acquired by a personal representative or collector from the following sources:

(1)        Tentative trusts created by the decedent in savings accounts for other persons.

(2)        Gifts causa mortis made by the decedent.

(3)        Joint deposit accounts with right of survivorship created by decedent pursuant to the provisions of G.S. 41‑2.1 or otherwise; and joint tenancies with right of survivorship created by decedent in corporate stocks or other investment securities.

(4)        An interest in a security passing to a beneficiary pursuant to the provisions of Article 4 of Chapter 41 of the General Statutes.

Such assets shall be acquired solely for the purpose of satisfying such claims, however, and shall not be available for distribution to heirs or devisees.

(b)        Where there are not sufficient personal and real assets of the decedent to satisfy all the debts and other claims against his estate, the personal representative shall have the right to sue for and recover any and all personal property or real property, or interest therein, which the decedent may in any manner have transferred or conveyed with intent to hinder, delay, or defraud his creditors, and any personal property or real property, or interest therein, so recovered shall constitute assets of the estate in the hands of the personal representative for the payment of debts and other claims against the estate of the decedent. But if the alienee has sold the personal property or real property, or interest therein, so fraudulently acquired by him from the decedent to a bona fide purchaser for value without notice of the fraud, then such personal property or real property, or interest therein, may not be recovered from such bona fide purchaser but the fraudulent alienee shall be liable to the personal representative for the value of the personal property or real property, or interest therein, so acquired and disposed of to a bona fide purchaser. If the whole recovery from the fraudulent alienee shall not be necessary for the payment of the debts and other claims against the estate of the decedent, the surplus shall be returned to such fraudulent alienee or his assigns.

(c)        Where there has been a recovery in an action for wrongful death, the same shall not be applied to the payment of debts and other claims against the estate of decedent or devises, except as to the payment of reasonable burial and funeral expenses and reasonable hospital and medical expenses incident to the injury resulting in death and as limited and provided in G.S. 28‑18‑2 [G.S. 28A‑18‑2]. (1973, c. 1329, s. 3; 2005‑411, s. 2.)



§ 28A-15-11. Debt due from personal representative not discharged by appointment.

§ 28A‑15‑11.  Debt due from personal representative not discharged by appointment.

The appointment of any person as personal representative does not discharge any debt or demand due from such person to the decedent. (1868‑9, c. 113, s. 40; Code, s. 1431; Rev., s. 51; C.S., s. 58; 1973, c. 1329, s. 3.)



§ 28A-15-12. Examination of persons or corporations believed to have possession of property of decedent.

§ 28A‑15‑12.  Examination of persons or corporations believed to have possession of property of decedent.

(a)        Whenever a personal representative or collector makes oath or affirmation before the clerk of superior court of the county where the party to be examined resides or does business that he has reasonable ground to believe, setting forth the grounds of his belief, that any person, firm or corporation has in his or its possession any property of any kind belonging to the estate of his decedent, the clerk shall issue a notice to be served upon the person or any member of the firm or officer, agent or employee of the firm or corporation designated in the affidavit, to appear before the clerk at his office at a time fixed in the notice, not less than three days after the issuance of the notice, and be examined under oath by the personal representative or collector or his attorney concerning the possession of such property. If upon examination the clerk of superior court finds that the person examined or the firm or corporation for which he works has in his or its possession any property belonging solely to the decedent, and fails to show any satisfactory reason for retaining possession of the property, the clerk shall issue an order requiring the person, firm or corporation forthwith to deliver the property to said personal representative or collector and may enforce compliance with the order by proceedings as for contempt of court: Provided, that in the case of a firm or corporation, whenever any person other than a partner or executive officer of such firm or corporation is examined, no such order shall be made until at least three days after service of notice upon a partner or executive officer of such firm or corporation to show cause why such order should not be made.

(b)        Any person aggrieved by the order of the clerk of superior court may, within five days, appeal to the judge holding the next session of superior court of the county after the order is made or to  the resident judge of the district, but as a condition precedent to his appeal he shall give a justified bond in a sum at least double the value of the property in question, conditioned upon the safe delivery  of the property and the payment of damages for its detention, to the personal representative or collector in the event that the order of the clerk should be finally sustained. When the bond is executed and delivered to the court, no attachment as for contempt shall be served  upon the appealing party and any contempt order theretofore issued shall be stayed; but if the appellant fails to have his appeal heard at the next session of superior court held in his county, or by the resident judge of the district within 30 days after giving notice, the appeal shall be deemed abandoned, and the stay of any contempt order theretofore issued shall terminate.

(c)        The party against whom the final judgment is rendered shall be adjudged to pay the costs of the proceedings hereunder.

(d)        The remedies provided in this section shall not be exclusive, but shall be in addition to any remedies which are now or may hereafter be provided. (1937, c. 209, s. 1; 1973, c. 1329, s. 3.)



§ 28A-15-13. Opening and inventory of decedent's safe-deposit box.

§ 28A‑15‑13.  Opening and inventory of decedent's safe‑deposit box.

(a)        Definitions.  The following definitions apply to this section:

(1)        Institution.  Any entity or person having supervision or possession of a safe‑deposit box to which a decedent had access.

(1a)      Deputy.  A person appointed in writing by a lessee or cotenant of a safe‑deposit box as having right of access to the safe‑deposit box without further authority or permission of the lessee or cotenant, in a manner and form designated by the institution.

(2)        Letter of authority.  Letters of administration, letters testamentary, an affidavit of collection of personal property, an order of summary administration, or a letter directed to the institution designating a person entitled to receive the contents of a safe‑deposit box to which the decedent had access. The letter of authority must be signed by the clerk of superior court or by the clerk's representative.

(3)        Qualified person.  A person possessing a letter of authority or a person named as a deputy, lessee or cotenant of the safe‑deposit box to which the decedent had access.

(b)        Presence of Clerk Required.  Any safe‑deposit box to which a decedent had access shall be sealed by the institution having supervision or possession of the box. Except as provided in subsection (c) of this section, the presence of the clerk of superior court of the county where the safe‑deposit box is located or the presence of the clerk's representative is required before the box may be opened. The clerk or the clerk's representative shall open the safe‑deposit box in the presence of the person possessing a key to the box and a representative of the institution having supervision or possession of the box. The clerk shall make an inventory of the contents of the box and furnish a copy to the institution and to the person possessing a key to the box.

(c)        Presence of Clerk Not Required.  The presence of the clerk of superior court or the clerk's representative is not required when the person requesting the opening of the decedent's safe‑deposit box is a qualified person. In that event, the qualified person shall make an inventory of the contents of the box and furnish a copy to the institution and to the person possessing a key to the box if that person is someone other than the qualified person.

(d)        Testamentary Instrument in Box.  If the safe‑deposit box contains any writing that appears to be a will, codicil, or any other instrument of a testamentary nature, then the clerk of superior court or the qualified person shall file the instrument in the office of the clerk of superior court.

(e)        Release of Contents.  Except as provided in subsection (d) for testamentary instruments, the institution shall not release any contents of the safe‑deposit box to anyone other than a qualified person.

(f)         No Tax Waiver Required.  No tax waiver is required for the release of the contents of the decedent's safe‑deposit box. (1998‑212, s. 16.14(a); 2003‑255, s. 1.)



§ 28A-16-1. Sales or leases without court order.

Article 16.

Sales or Leases of Personal Property.

§ 28A‑16‑1.  Sales or leases without court order.

(a)        A personal representative has the power to sell, at either a public or private sale, or to lease, personal property of the decedent without a court order.

(b)        A personal representative who sells or leases personal property of the decedent without a court order is not required to file a special report or have the transaction confirmed by the clerk of superior court, or to follow any of the procedure set forth in Article 29A of Chapter 1 of the General Statutes, entitled "Judicial Sales," but shall include in his next account, either annual or final, a record of the receipts and disbursements incident to the transaction.  (1868‑9, c. 113, s. 16; Code, s. 1408; Rev., s. 62; C.S., s. 66; 1973, c. 1329, s. 3; 1975, c. 300, s. 6.)



§ 28A-16-2. Sales or leases by court order.

§ 28A‑16‑2.  Sales or leases by court order.

(a)        All sales or leases of personal property of the decedent by a collector shall be made only upon order obtained, by motion, from the clerk of superior court.

(b)        A personal representative may, if he so desires, request the clerk of superior court to issue to him an order to sell or lease personal property of the decedent.

(c)        Sales or leases of personal property of the decedent held pursuant to court order shall be conducted as provided in Article 29A  of Chapter 1 of the General Statutes, entitled "Judicial Sales."

(d)        A personal representative may, for his own benefit, purchase or lease personal property belonging to the decedent at a public sale conducted under an order of the clerk of superior court, if the transaction is reported to the clerk of superior court and confirmed by him. (1868‑9, c. 113, s. 17; Code, s. 1409; Rev., s. 61; C.S., s. 67; 1949, c. 719, s. 2; 1973, c. 1329, s. 3.)



§ 28A-16-3. Sales of household furnishings.

§ 28A‑16‑3.  Sales of household furnishings.

If the decedent is survived by a spouse, no sale or lease shall be made of the household furnishings in the usual dwelling house occupied by the surviving spouse at the time of the death of the deceased spouse, if such dwelling house was owned by the deceased spouse at the time of his or her death, until the expiration of the time limits set forth in G.S. 29‑30(c) for the filing by the surviving spouse of an election in regard to the property of the decedent. (1973, c. 1329, s. 3.)



§ 28A-17-1. Sales of real property.

Article 17.

Sales, Leases or Mortgages of Real Property.

§ 28A‑17‑1.  Sales of real property.

Pursuant to authority contained in G.S. 28A‑15‑1 the personal representative may, at any time, apply to the clerk of superior court of the county where the decedent's real property or some part thereof is situated, by petition, to sell such real property for the payment of debts and other claims against the decedent's estate. (1868‑9, c. 113, s. 42; Code, s. 1436; Rev., s. 68, C.S., s. 74; 1923, c. 55; 1935, c. 43; 1937, c. 70; 1943, c. 637; 1949, c. 719, s. 2; 1955, c. 302, s. 1; 1959, c. 879, s. 7; 1963, c. 291, s. 1; 1973, c. 1329, s. 3.)



§ 28A-17-2. Contents of petition for sale.

§ 28A‑17‑2.  Contents of petition for sale.

The petition to sell real property shall include:

(1)        A description of the real property and interest therein sought to be sold;

(2)        The names, ages and addresses, if known, of the devisees and heirs of the decedent;

(3)        A statement that the personal representative has determined that it is in the best interest of the administration of the estate to sell the real property sought to be sold. (1868‑9,  c. 113, s. 43; Code, s. 1437; Rev., s. 77; C.S., s. 79; 1973, c. 1329, s. 3.)



§ 28A-17-3. Petition for partition.

§ 28A‑17‑3.  Petition for partition.

When it is alleged that the real property of the decedent sought to be sold consists in whole or in part of an undivided interest in real property, the personal representative of the decedent may include, in the petition to sell the real property for the payment of debts and other claims against the decedent's estate, a request for partition of the lands sought to be sold. (1868‑9, c. 113, s. 42; Code, s. 1436; Rev., s. 68; C.S., s. 74; 1923, c. 55; 1935, s. 43; 1937, c. 70; 1943, c. 637; 1949, c. 719, s. 2; 1955, c. 302, s. 1; 1959, c. 879, s. 7; 1963, c. 291, s. 1; 1973, c. 1329, s. 3.)



§ 28A-17-4. Heirs and devisees necessary parties.

§ 28A‑17‑4.  Heirs and devisees necessary parties.

No order to sell real property shall be granted until the heirs and devisees of the decedent have been made parties to the proceeding by service of summons in the manner required by law. Upon such service, the court shall appoint a guardian ad litem for heirs and devisees who are unknown or whose addresses are unknown, and summons shall issue to him as such. The guardian ad litem shall file answer for such heirs and devisees and defend for them, and he shall be paid such sum as the court may fix, to be paid as costs of the proceeding. (1868‑9, c. 113, s. 44; Code, s. 1438; Rev., s. 74; C.S.,  s. 80; Ex. Sess. 1924, c. 3, s. 1; 1973, c. 1329, s. 3; 1975, c. 300, s. 7.)



§ 28A-17-5. Property subject to sale; conveyance by deceased in fraud of creditors.

§ 28A‑17‑5.  Property subject to sale; conveyance by deceased in fraud of creditors.

The real property subject to sale under this Article shall include real property recovered from a fraudulent alienee pursuant to G.S. 28A‑15‑10(b). (1868‑9, c. 113, s. 51; Code, s. 1446; Rev., s. 72; C.S., s. 77; 1973, c. 1329, s. 3.)



§ 28A-17-6. Adverse claimant to be heard; procedure.

§ 28A‑17‑6.  Adverse claimant to be heard; procedure.

When the real property sought to be sold, or any interest therein, is claimed by another person, such claimant may be made a party to the proceeding, and in any event may become a party upon his own motion. When an issue of law or fact is joined between the parties, the procedure shall be as prescribed for other special proceedings. (1868‑9, c. 113, ss. 46, 47; Code, ss. 1440, 1441; Rev., ss. 76, 78; C.S., ss. 81, 82; 1973, c. 1329, s. 3.)



§ 28A-17-7. Order granted if petition not denied; public or private sale; procedure for sale.

§ 28A‑17‑7.  Order granted if petition not denied; public or private sale; procedure for sale.

If, by default or admission, the allegations in the petition are not controverted, the clerk of superior court may summarily order a sale. The procedure for the sale shall be as is provided in Article 29A of Chapter 1 of the General Statutes, entitled "Judicial Sales." If it is made to appear to the clerk by petition and by satisfactory proof that it will be for the best interest of the estate to sell by private sale, the clerk may authorize a private sale in accordance with the provisions of G.S. 1‑339.33 through 1‑339.40. (1868‑9, c. 113, s. 48; Code, s. 1443; Rev., s. 79; C.S., s. 83; 1949, c. 719, s. 2; 1973, c. 1329, s. 3.)



§ 28A-17-8. Under power in will, sales public or private.

§ 28A‑17‑8.  Under power in will, sales public or private.

Sales of real property made pursuant to authority given by will may be either public or private, unless the will otherwise directs, and may be on such terms as in the opinion of the personal representative are most advantageous to those interested in the decedent's estate. (1868‑9, c. 113, s. 75; Code, s. 1503; Rev., s. 84; C.S., s. 89; 1973, c. 1329, s. 3.)



§ 28A-17-9. Death of vendor under contract; representative to convey.

§ 28A‑17‑9.  Death of vendor under contract; representative to convey.

When any decedent has contracted to sell any real property and has given bond or other enforceable written contract to the purchaser to convey the same, his personal representative may execute  and deliver a deed to such real property and such deed shall convey the title as fully as if it had been executed and delivered by the decedent. No deed shall be made unless the purchaser complies with the terms of the bond or other written contract. If the contract for conveyance requires the giving of a warranty deed, the deed given by the personal representative shall contain such warranties as required by the contract and the warranties shall be binding on the estate and not on the personal representative personally. (1868‑9, c. 113, s. 65; 1874‑5, c. 251; Code, s. 1492; Rev., s. 83; C.S., s. 91; 1973, c. 1329, s. 3.)



§ 28A-17-10. Title in personal representative for estate; he or successor to convey.

§ 28A‑17‑10.  Title in personal representative for estate; he or successor to convey.

When real property is conveyed to a personal representative for the benefit of the estate he represents, he or any successor personal representative may sell and convey it upon such terms as he may deem just and for the advantage of the estate. The procedure shall be as is provided in Article 29A of Chapter 1 of the General Statutes, entitled "Judicial Sales." If it is made to appear to the clerk of superior court by petition and by satisfactory proof that it will be for the best interest of the estate to sell by private sale, the clerk may authorize a private sale in accordance with the provisions of G.S. 1‑339.33 through 1‑339.40. (1905, c. 342; Rev., s. 71; C.S., s. 92; 1949, c. 719, s. 2; 1973, c. 1329, s. 3.)



§ 28A-17-11. Personal representative may lease or mortgage.

§ 28A‑17‑11.  Personal representative may lease or mortgage.

In lieu of asking for an order of sale of real property, the personal representative may request the clerk of superior court to issue to him an order to lease or to mortgage real property of the decedent. The clerk of superior court is authorized to issue an order to lease or mortgage on such terms as he deems to be in the best interest of the estate. (1913, c. 49, s. 1; C.S., s.75; 1927, c. 222, s. 1; 1973, c. 1329, s. 3.)



§ 28A-17-12. Sale, lease or mortgage of real property by heirs or devisees.

§ 28A‑17‑12.  Sale, lease or mortgage of real property by heirs or devisees.

(a)        If the first publication or posting of the general notice to creditors as provided for in G.S. 28A‑14‑1 occurs within two years after the death of the decedent:

(1)        All sales, leases or mortgages of real property by heirs or devisees of any resident or nonresident decedent made after the death of the decedent and before the first publication or posting of the general notice to creditors are void as to creditors and personal representatives; and

(2)        All sales, leases or mortgages of real property by heirs or devisees of any resident or nonresident decedent made after such first publication or posting and before approval of the  final account shall be void as to creditors and personal representatives unless the personal representative joins in the sale, lease or mortgage.

(b)        If the first publication or posting of the general notice to  creditors as provided for in G.S. 28A‑14‑1 does not occur within two years after the death of the decedent, all sales, leases or mortgages of real property by heirs or devisees of any resident or nonresident decedent shall be valid as to creditors and personal representatives of the decedent. (1973, c. 1329, s. 3; 1979, 2nd Sess., c. 1246, s. 1.)



§ 28A-17-13. Prior validating acts.

§ 28A‑17‑13.  Prior validating acts.

Chapter 70 of the Public Laws of 1923, Chapter 48 of the Public Laws of 1925, Chapter 146 of the Public Laws of 1931, and Chapters 31 and 381 of the Public Laws of 1935, all validating certain prior sales of real property by executors or administrators and heretofore codified as G.S. 28‑100 through 28‑104, shall remain in full force and effect, though no longer carried forward as part of the General Statutes. (1973, c. 1329, s. 3.)



§ 28A-18-1. Survival of actions to and against personal representative.

Article 18.

Actions and Proceedings.

§ 28A‑18‑1.  Survival of actions to and against personal representative.

(a)        Upon the death of any person, all demands whatsoever, and rights to prosecute or defend any action or special proceeding, existing in favor of or against such person, except as provided in subsection (b) hereof, shall survive to and against the personal representative or collector of his estate.

(b)        The following rights of action in favor of a decedent do not survive:

(1)        Causes of action for libel and for slander, except slander of title;

(2)        Causes of action for false imprisonment;

(3)        Causes of action where the relief sought could not be enjoyed, or granting it would be nugatory after death. (1868‑ 9, c. 113, ss. 63, 64; Code, ss. 1490, 1491; Rev., ss. 156, 157; 1915, c. 38; C.S., ss. 159, 162; 1965, c. 631; 1973, c.  1329, s. 3.)



§ 28A-18-2. Death by wrongful act of another; recovery not assets.

§ 28A‑18‑2.  Death by wrongful act of another; recovery not assets.

(a)        When the death of a person is caused by a wrongful act, neglect or default of another, such as would, if the injured person had lived, have entitled him to an action for damages therefor, the person or corporation that would have been so liable, and his or their personal representatives or collectors, shall be liable to an action for damages, to be brought by the personal representative or collector of the decedent; and this notwithstanding the death, and although the wrongful act, neglect or default, causing the death, amounts in law to a felony. The personal representative or collector of the decedent who pursues an action under this section may pay from the assets of the estate the reasonable and necessary expenses, not including attorneys' fees, incurred in pursuing the action. At the termination of the action, any amount recovered shall be applied first to the reimbursement of the estate for the expenses incurred in pursuing the action, then to the payment of attorneys' fees, and shall then be distributed as provided in this section. The amount recovered in such action is not liable to be applied as assets, in the payment of debts or legacies, except as to burial expenses of the deceased, and reasonable hospital and medical expenses not exceeding four thousand five hundred dollars ($4,500) incident to the injury resulting in death, except that the amount applied for hospital and medical expenses shall not exceed fifty percent (50%) of the amount of damages recovered after deducting attorneys' fees, but shall be disposed of as provided in the Intestate Succession Act. The limitations on recovery for hospital and medical expenses under this subsection do not apply to subrogation rights exercised pursuant to G.S. 135‑40.13A. All claims filed for such services shall be approved by the clerk of the superior court and any party adversely affected by any decision of said clerk as to said claim may appeal to the superior court in term time.

(b)        Damages recoverable for death by wrongful act include:

(1)        Expenses for care, treatment and hospitalization incident to the injury resulting in death;

(2)        Compensation for pain and suffering of the decedent;

(3)        The reasonable funeral expenses of the decedent;

(4)        The present monetary value of the decedent to the persons entitled to receive the damages recovered, including but not limited to compensation for the loss of the reasonably expected;

a.         Net income of the decedent,

b.         Services, protection, care and assistance of the decedent, whether voluntary or obligatory, to the persons entitled to the damages recovered,

c.         Society, companionship, comfort, guidance, kindly offices and advice of the decedent to the persons entitled to the damages recovered;

(5)        Such punitive damages as the decedent could have recovered pursuant to Chapter 1D of the General Statutes had he survived, and punitive damages for wrongfully causing the death of the decedent through malice or willful or wanton conduct, as defined in G.S. 1D‑5;

(6)        Nominal damages when the jury so finds.

(c)        All evidence which reasonably tends to establish any of the elements of damages included in subsection (b), or otherwise reasonably tends to establish the present monetary value of the decedent to the persons entitled to receive the damages recovered, is admissible in an action for damages for death by wrongful act.

(d)        In all actions brought under this section the dying declarations of the deceased shall be admissible as provided for in G.S. 8‑51.1. (R.C., c. 1, s. 10; c. 46, ss. 8, 9; 1868‑9, c. 113, ss. 70‑72, 115; Code, ss. 1498‑1500; Rev., ss. 59, 60; 1919, c. 29; C.S., ss. 160, 161; 1933, c. 113; 1951, c. 246, s. 1; 1959, c. 879, s. 9; c. 1136; 1969, c. 215; 1973, c. 464, s. 2; c. 1329, s. 3; 1981, c. 468; 1985, c. 625; 1993, c. 299, s. 1; 1995, c. 514, s. 2; 1997‑456, s. 7; 2006‑264, s. 66(b).)



§ 28A-18-3. To sue or defend in representative capacity.

§ 28A‑18‑3.  To sue or defend in representative capacity.

All actions and proceedings brought by or against personal  representatives or collectors upon any cause of action or right to which the estate of the decedent is the real party in interest, must be brought by or against them in their representative capacity. (1868‑ 9, c. 113, s. 79; Code, s. 1507; Rev., s. 160; C.S., s. 164; 1973, c. 1329, s. 3.)



§ 28A-18-4. Service on or appearance of one binds all.

§ 28A‑18‑4.  Service on or appearance of one binds all.

In actions against personal representatives or collectors, they are all to be considered as one person, representing the decedent; and if the summons is served on one or more, but not all, the plaintiff may proceed against those served, and if he recovers, judgment may be entered against all. (1868‑9, c. 113, s. 81; Code, s. 1508; Rev., s. 161; C.S., s. 165; 1973, c. 1329, s. 3.)



§ 28A-18-5. When creditors may sue on claim; execution in such action.

§ 28A‑18‑5.  When creditors may sue on claim; execution in such action.

An action may be brought by a creditor against the personal representative or collector on a demand at any time after it is due, but no execution shall issue against the personal representative or collector on a judgment therein against him without leave of the court, upon notice of 20 days and upon proof that the defendant has refused to pay such judgment or its ratable part, and such judgment shall be a lien on the property of the estate of the decedent only from the time of such leave granted. (1868‑9, c. 113, s. 82; Code, s. 1509; Rev., s. 162; C.S., s. 166; 1973, c. 1329, s. 3.)



§ 28A-18-6. Service by publication on executor without bond.

§ 28A‑18‑6.  Service by publication on executor without bond.

Whenever process may issue against an executor who has not given bond, and the same cannot be served upon him by reason of his absence or concealment, service of such process may be made by publication in the manner prescribed in other civil actions. (1868‑9, c. 113, s. 94; Code, s. 1523; Rev., s. 163; C.S., s 167; 1973, c. 1329, s. 3.)



§ 28A-18-7. Execution by successor in office.

§ 28A‑18‑7.  Execution by successor in office.

Any personal representative or collector may have execution issued on any judgment recovered by any person who preceded him in the administration of the estate, or by the decedent, in the same cases and the same manner as the original plaintiff might have done. (1868‑ 9, c. 113, s. 84; Code, s. 1513; Rev., s. 164; C.S., s. 168; 1973, c. 1329, s. 3.)



§ 28A-18-8. Action to continue, though letters revoked.

§ 28A‑18‑8.  Action to continue, though letters revoked.

In case the letters of a personal representative or collector are revoked, pending an action to which he is a party, the adverse party may, notwithstanding, continue the action against him in order to charge him personally. If such party does not elect so to do, within six months after notice of such revocation, the action may be continued against the successor of the personal representative or collector in the administration of the estate, in the same manner as in case of death. (1868‑9, c. 113, s. 85; Code, s. 1514; Rev., s. 165; C.S., s. 169; 1973, c. 1329, s. 3.)



§ 28A-19-1. Manner of presentation of claims.

Article 19.

Claims against the Estate.

§ 28A‑19‑1.  Manner of presentation of claims.

(a)        A claim against a decedent's estate must be in writing and state the amount or item claimed, or other relief sought, the basis for the claim, and the name and address of the claimant; and must be presented by one of the following methods:

(1)        By delivery in person or by mail to the personal representative, collector or clerk of superior court. Such claim will be deemed to have been presented from the time of such delivery.

(2)        By mailing, registered or certified mail, return receipt requested, to the personal representative or collector at the address set out in the general notice to creditors. Such claim will be deemed to have been presented from the time when the return receipt is signed by the personal representative, collector, or his agent, or is refused by the personal representative, collector, or his agent.

(3)        By delivery to the clerk of court of the county in which the  estate is pending, which notice shall be filed in the appropriate estate file and copy mailed first class by the clerk of superior court at the expense of the claimant to the personal representative, collector, or his agent. The claim will be deemed to have been presented from the time of delivery to the clerk of court.

(b)        In an action commenced after the death of the decedent against his personal representative or collector as such, the commencement of the action in the court in which such personal representative or collector qualified will constitute the presentation of a claim and no further presentation is necessary. In an action filed in any other court such claim will be deemed to have been presented at the time of the completion of service of process on such personal representative or collector.

(c)        In an action pending against the decedent at the time of his death, which action survives at law, the substitution of the personal  representative or collector for the decedent or motion therefor will constitute the presentation of a claim and no further presentation is  necessary. Such claim will be deemed to have been presented from the time of the substitution, or motion therefor. (1973, c. 1329, s. 3; 1977, c. 446, s. 1; 1985, c. 645, s. 1.)



§ 28A-19-2. Further information or affidavit of claim may be required.

§ 28A‑19‑2.  Further information or affidavit of claim may be required.

(a)        If the personal representative or collector so elects, he may demand any or all of the following prior to taking action on the claim:

(1)        If the claim is not yet due, that the date when it will become  due be stated;

(2)        If the claim is contingent or unliquidated, that the nature of the uncertainty be stated;

(3)        If the claim is secured, that the security be described.

(b)        Upon any claim being presented against the estate in the manner prescribed in G.S. 28A‑19‑1, the personal representative or collector may require the affidavit of the claimant or other satisfactory evidence that such claim is justly due, that no payments  have been made thereon, and that there are no offsets against the same, to the knowledge of the claimant; or if any payments have been made, or any offsets exist that their nature and amount be shown by the evidence or stated in the affidavit. (1868‑9, c. 113, s. 33; Code, s. 1425; Rev., s. 91; C.S., s. 98; 1973, c. 1329, s. 3; 1977, c. 446, s. 1.)



§ 28A-19-3. Limitations on presentation of claims.

§ 28A‑19‑3.  Limitations on presentation of claims.

(a)        All claims against a decedent's estate which arose before the death of the decedent, except contingent claims based on any warranty made in connection with the conveyance of real estate and claims of the United States and tax claims of the State of North Carolina and subdivisions thereof, whether due or to become due, absolute or contingent, liquidated or unliquidated, secured or unsecured, founded on contract, tort, or other legal basis, which are not presented to the personal representative or collector pursuant to G.S. 28A‑19‑1 by the date specified in the general notice to creditors as provided for in G.S. 28A‑14‑1(a) or in those cases requiring the delivery or mailing of notice as provided for in G.S. 28A‑14‑1(b), within 90 days after the date of the delivery or mailing of the notice if the expiration of said 90‑day period is later than the date specified in the general notice to creditors, are forever barred against the estate, the personal representative, the collector, the heirs, and the devisees of the decedent.  Provided further, if the expiration of said 90‑day period is later than the date specified in the general notice to creditors, the notice delivered or mailed to each creditor, if any, shall be accompanied by a statement which specifies the deadline for filing the claim of the affected creditor.

(b)        All claims against a decedent's estate which arise at or after the death of the decedent, except claims of the United States and tax claims of the State of North Carolina and subdivisions thereof whether due or to become due, absolute or contingent, liquidated or unliquidated, secured or unsecured, founded on contract, tort, or other legal basis are forever barred against the estate, the personal representative, the collector, the heirs, and the devisees of the decedent unless presented to the personal representative or collector as follows:

(1)        With respect to any claim based on a contract with the personal representative or collector, within six months after the date on which performance by the personal representative or collector is due;

(2)        With respect to any claim other than a claim based on a contract with the personal representative or collector, within six months after the date on which the claim arises.

(c)        Except as otherwise provided by subsection (f) of this section, no claim shall be barred by the statute of limitations which was not barred thereby at the time of the decedent's death, if the claim is presented within the period provided by subsection (a) hereof.

(d)        All claims of creditors upon whom there has been personal service of notice as provided in G.S. 28A‑14‑3 are forever barred unless presented to the personal representative or collector within the time and manner set out in this Article.

(e)        Except as otherwise provided by subsection (f) of this section, unless a claim has been presented pursuant to G.S. 28A‑19‑1 giving notice of an action or special proceeding pending against a decedent at the time of his death and surviving under G.S. 28A‑18‑1 within the time provided by subsection (a) of this section, no recovery may be had upon any judgment obtained in any such action or proceeding against the estate, the personal representative, the collector, the heirs, and the devisees of the decedent.

(f)         All claims barrable under the provisions of subsections (a) and (b) hereof shall, in any event, be barred if the first publication or posting of the general notice to creditors as provided for in G.S. 28A‑14‑1 does not occur within three years after the death of the decedent.

(g)        Nothing in this section affects or prevents any action or proceeding to enforce any mortgage, deed of trust, pledge, lien (including judgment lien), or other security interest upon any property of the decedent's estate, but no deficiency judgment will be allowed if the provisions of this section are not complied with.

(h)        The word "claim" as used in this section does not apply to claims of heirs or devisees to their respective shares or interests in the decedent's estate in their capacity as such heirs or devisees.

(i)         Nothing in this section shall bar:

(1)        Any claim alleging the liability of the decedent or personal representative; or

(2)        Any proceeding or action to establish the liability of the decedent or personal representative; or

(3)        The recovery on any judgment against the decedent or personal representative

to the extent that the decedent or personal representative is protected by insurance coverage with respect to such claim, proceeding or judgment or where there is underinsured or uninsured motorist coverage that might extend to such claim, proceeding, or judgment. (1973, c. 1329, s. 3; 1977, c. 446, s. 1; 1979, c. 509, s. 1; 1989, c. 378, s. 3, c. 485, s. 65.)



§ 28A-19-4. Payment of claims and charges.

§ 28A‑19‑4.  Payment of claims and charges.

As soon as the personal representative or collector is possessed of sufficient means over and above the other costs of administration, he shall pay the year's allowances in the amounts and in the manner prescribed in G.S. 30‑15 to 30‑33. Prior to the date specified in the general notice to creditors as provided for in G.S. 28A‑14‑1, the personal representative or collector may pay such other claims and charges as he deems in the best interest of the estate if the total assets are sufficient to pay all claims and charges against the estate. (1973, c. 1329, s. 3; 1977, c. 446, s. 1.)



§ 28A-19-5. Contingent claims.

§ 28A‑19‑5.  Contingent claims.

If a contingent or unliquidated claim becomes absolute before the distribution of the estate of the decedent, it shall be paid in the same manner as absolute claims of the same class. In other cases the clerk of superior court may provide for the payment of contingent or unliquidated claims in any one of the following ways:

(1)        The creditor and the personal representative or collector may determine, by agreement, arbitration, or compromise, the value of the contingent or unliquidated claim, according to its probable present worth, and with the approval of the clerk of superior court, it may be allowed and paid in the same manner as an absolute claim.

(2)        The clerk of superior court may order the personal representative or collector to retain sufficient funds to pay the claim if and when the same becomes absolute, and order distribution of the balance of the estate.

(3)        The clerk of superior court may order distribution of the estate as though the contingent or unliquidated claim did not exist, but the heirs and devisees of the estate of the decedent are liable to the creditor to the extent of the estate received by them, if the contingent or unliquidated claim thereafter becomes absolute; and the court may require  such heirs and devisees to give bond for the performance of their liability to the contingent or unliquidated creditor.

(4)        Such other method as the clerk of superior court may order. (1973, c. 1329, s. 3.)



§ 28A-19-6. Order of payment of claims.

§ 28A‑19‑6.  Order of payment of claims.

(a)        After payment of costs and expenses of administration, the claims against the estate of a decedent must be paid in the following order:

First class. Claims which by law have a specific lien on property to an amount not exceeding the value of such property.

Second class. Funeral expenses to the extent of three thousand five hundred dollars ($3,500). This limitation shall not include burial place or gravestone. The preferential limitation herein granted shall be construed to be only a limit with respect to preference of payment and shall not be construed to be a limitation on reasonable funeral expenses which may be incurred; nor shall the preferential limitation of payment in the amount of three thousand five hundred dollars ($3,500) be diminished by any Veterans Administration, social security or other federal governmental benefits awarded to the estate of the decedent or to his or her beneficiaries.

Third class. Costs associated with gravestones and reasonable costs for the purchase of a suitable burial place as provided in G.S. 28A‑19‑9 to the extent of one thousand five hundred dollars ($1,500). The preferential limitation herein granted shall be construed to be only a limit with respect to preference of payment and shall not be construed to be a limitation on reasonable gravestone or burial place expenses which may be incurred; nor shall the preferential limitation of payment in the amount of one thousand five hundred dollars ($1,500) be diminished by any Veterans Administration, social security or other federal governmental benefits awarded to the estate of the decedent or to his or her beneficiaries.

Fourth class. All dues, taxes, and other claims with preference under the laws of the United States.

Fifth class. All dues, taxes, and other claims with preference under the laws of the State of North Carolina and its subdivisions.

Sixth class. Judgments of any court of competent jurisdiction within the State, docketed and in force, to the extent to which they are a lien on the property of the decedent at his death.

Seventh class. Wages due to any employee employed by the decedent, which claim for wages shall not extend to a period of more than 12 months next preceding the death; or if such employee was employed for the year current at the decease, then from the time of such employment; for medical services within the 12 months preceding the decease; for drugs and all other medical supplies necessary for the treatment of such decedent during the last illness of such decedent, said period of last illness not to exceed 12 months.

Eighth class. A claim for equitable distribution.

Ninth class. All other claims.

(b)        Notwithstanding subsection (a) of this section, if payment of the commissions of the personal representative under G.S. 28A‑23‑3(g) would cause the estate to be unable to pay all claims against the estate of a decedent, then the commissions shall be limited to the amount allowed under G.S. 28A‑23‑3(a).  (1868‑9, c. 113, s. 24; Code, s. 1416; Rev., s. 87; C.S., s. 93; 1941, c. 271; 1955, c. 641, s. 1; 1967, c. 1066; 1973, c. 1329, s. 3; 1981, c. 383, ss. 1, 2; 1987, c. 286; 1995, c. 262, s. 8; 2005‑180, s. 1; 2005‑388, s. 2; 2009‑288, s. 1.)



§ 28A-19-7. Satisfaction of claims other than by payment.

§ 28A‑19‑7.  Satisfaction of claims other than by payment.

Notwithstanding any provision of law to the contrary,

(1)        If a decedent was liable in person at the time of his death for the payment or satisfaction of any claim or the performance, satisfaction, or discharge of any liability or obligation, whether joint or several, primary or secondary, direct or contingent, or enforceable in any other manner or form whatsoever, or

(2)        If only the property of a decedent or some part thereof was liable at the time of his death for the payment or satisfaction of any claim or the performance, satisfaction, or discharge or any liability or obligation, whether joint or several, primary or secondary, direct or contingent, or enforceable in any other manner or form against the property of the decedent but not against him or his estate as a personal liability, and

(3)        If any person other than the personal representative of the decedent is willing to assume the liability of the decedent and of his estate or to receive or accept property of the decedent subject to such liability in cases where the decedent was not personally liable and the creditor, obligee, or other person for whose benefit such liability exists is willing to accept an agreement with that effect and to discharge the personal representative of the decedent and the estate of the decedent from the payment, satisfaction, or discharge of such liability, and

(4)        If such creditor, obligee, or other person for whose benefit  such liability exists and the person assuming the liability or the person receiving or accepting property of the decedent subject to such liability shall execute, acknowledge, and deliver in the form and manner required for deeds conveying real property in North Carolina, an agreement between themselves as to such assumption of liability or the receipt or acceptance of property of the decedent subject to such liability which shall contain a release, as hereinafter defined, discharging the personal representative of the decedent and his estate from the payment, satisfaction, or discharge of the liability, and thereafter the said creditor, obligee, or other person for whose benefit such liability exists shall have no remedy for the enforcement thereof except against the person assuming it or against the property subject to it as provided in the said agreement; then upon the filing with the clerk of superior court having jurisdiction over the estate and the personal representative of one duplicate original of the said agreement, or of a certified copy thereof if it is a duly recorded instrument, the same shall be accepted in the same manner as a voucher showing payment or discharge of the said liability in the accounts of the personal representative of the decedent.

The word "person" as used in this section shall include one or more natural persons, corporations, partnerships, or entities having the power to own property or to make contracts in regard thereto. The  word "release" as used in this section shall include a covenant not to sue in any case in which an unqualified release or discharge of one obligee would discharge another, and if the liability involved is a negotiable instrument or other instrument transferable to a holder in due course, such release shall not be effective unless notice thereof  is endorsed on the instrument involved, dated, and signed by the creditor or the holder of the indebtedness or person for whose benefit the property is encumbered. (1965, c. 1149; 1973, c. 1329, s. 3.)



§ 28A-19-8. Funeral expenses of decedent.

§ 28A‑19‑8.  Funeral expenses of decedent.

(a)        Any person authorized under G.S. 130A‑420 to dispose of a decedent's body may bind a decedent's estate for funeral expenses and related charges, including interest and finance charges, in accordance with this section, including the execution and delivery on behalf of the estate of any agreements, promissory notes, and other instruments relating to the estate. Whether or not a personal representative of the estate has been appointed at the time the expenses are incurred, funeral expenses of a decedent, together with interest or finance charges if financed by the funeral establishment or a third‑party creditor, shall be considered as an obligation of the estate of the decedent and the decedent's estate shall be primarily liable for those expenses to the funeral establishment that provided the funeral service, to any third‑party creditor that finances the payment of those expenses, or to any other person described in this section who has paid such expenses.

(b)        The provisions of this section shall not affect the application of G.S. 28A‑19‑6 or G.S. 130A‑420. (1969, c. 610, s. 1; 1973, c. 1329, s. 3; 1999‑166, s. 1.)



§ 28A-19-9. Gravestone and burial place authorized.

§ 28A‑19‑9.  Gravestone and burial place authorized.

(a)        It is lawful for a personal representative to provide a suitable gravestone to mark the graves of the testator or intestate and to pay for the cost of erecting the same. The cost thereof shall be treated as a third class claim under G.S. 28A‑19‑6 and credited as such in final accounts. The costs thereof shall be in the sound discretion of the personal representative, having due regard to the value of the estate and to the interests of creditors and needs of the surviving spouse and the heirs and devisees of the estate. Where the personal representative desires to spend more than one thousand five hundred dollars ($1,500) for the purpose of a gravestone, and the will does not grant specific authority to the personal representative for such expenditures in excess of one thousand five hundred dollars ($1,500), the personal representative shall file a petition before the clerk of the court, and such order as will be made by the court shall specify the amount to be expended for such purpose. In specifying the amount, the clerk may consider the value of the estate.

(b)        It is lawful for a personal representative to provide a suitable burial place for the testator or intestate. The cost of a suitable burial place shall be in the sound discretion of the personal representative, having due regard to the value of the estate and to the interests of creditors and needs of the surviving spouse and the heirs and devisees of the estate, and shall be treated as a third class claim under G.S. 28A‑19‑6.  (1905, c. 444; Rev., s. 102; C.S., s. 108; 1925, c. 4; 1941, c. 102; 1951, c. 373; 1973, c. 1329, s. 3; 2009‑288, s. 2.)



§ 28A-19-10. Perpetual care of cemetery lot.

§ 28A‑19‑10.  Perpetual care of cemetery lot.

It shall be lawful for a personal representative to provide for perpetual care for the lot upon which is located the grave of the  testator or intestate, and the cost thereof shall be paid and credited as such in final accounts: Provided, that the provisions of this section shall be applicable to an interment made in a cemetery authorized by law to operate as a perpetual‑care cemetery or association, and the cost thereof shall be in the sound discretion of the personal representative having due regard to the value of the estate and to the interest of the surviving spouse and the heirs and devisees of the estate. Provided, where the personal representative desires to spend more than two hundred fifty dollars ($250.00) for such purpose, and the will does not grant specific authority to the personal representative for such expenditure in excess of two hundred fifty dollars ($250.00), he shall file his petition before the clerk of the superior court and such order as will be made by the court shall specify the amount to be expended for such purpose. (1945, c. 756; 1973, c. 1329, s. 3.)



§ 28A-19-11. Pleading statute of limitations.

§ 28A‑19‑11.  Pleading statute of limitations.

When claims are not barred pursuant to G.S. 28A‑19‑3, it shall be within the discretion of the personal representative or collector acting in good faith to determine whether or not any applicable statute of limitations shall be pleaded to bar a claim which he believes to be just. His admission of such claim or his decision not to plead the statute in an action brought on the claim shall, in the absence of any showing of collusion or bad faith, be binding on all persons interested in the estate. (1973, c. 1329, s. 3.)



§ 28A-19-12. Claims due representative not preferred.

§ 28A‑19‑12.  Claims due representative not preferred.

No property or assets of the decedent shall be retained by the personal representative or collector in satisfaction of his own claim, in preference to others of the same class. Prior to payment of his own claim the personal representative shall receive written approval of the clerk of superior court. If the clerk does not approve the claim the personal representative may refer the claim as a disputed claim under the provisions of G.S. 28A‑19‑15. The provisions of G.S. 28A‑19‑1 and G.S. 28A‑19‑3 shall not apply to such claims and the personal representative may present his own claim at any time prior to the filing of his final account. (1868‑9, c. 113, s. 28; Code, s. 1420; Rev., s. 89; C.S., s. 96; 1973, c. 1329, s. 3; 1979, c. 525, s. 4.)



§ 28A-19-13. No preference within class.

§ 28A‑19‑13.  No preference within class.

No personal representative or collector shall give to any claim any preference whatever, either by paying it out of its class or by paying thereon more than a pro rata proportion in its class. (1868‑ 9, c. 113, ss. 25, 26; Code, ss. 1417, 1418; Rev., s. 88; C.S., s. 94; 1973, c. 1329, s. 3.)



§ 28A-19-14. Claims not due rebated.

§ 28A‑19‑14.  Claims not due rebated.

Claims owed by the estate but not yet due may be paid by the personal representative on a rebate of interest thereon for the time unexpired. (1868‑9, c. 113, s. 27; Code, s. 1419; Rev., s. 90; C.S., s. 97; 1973, c. 1329, s. 3.)



§ 28A-19-15. Disputed claim may be referred.

§ 28A‑19‑15.  Disputed claim may be referred.

If the personal representative doubts the justness of any claim so presented, he may enter into an agreement, in writing, with the claimant, to refer the matter in controversy, whether the same be of a legal or equitable nature, to one or more disinterested persons, not exceeding three, whose proceedings shall be the same in all respects as if such reference had been ordered in an action. Such agreement to refer, and the award thereupon, shall be filed in the clerk's office where the letters were granted, and shall be a lawful voucher for the personal representative. The same may be impeached in any proceeding against the personal representative for fraud therein:  Provided, that the right to refer claims under this section shall extend to claims in favor of the estate as well as those against the estate. (1868‑9, c. 113, s. 34; 1872‑3, c. 141; Code, s. 1426; Rev., s. 92; C.S., s. 99; 1973, c. 1329, s. 3.)



§ 28A-19-16. Disputed claim not referred barred in three months.

§ 28A‑19‑16.  Disputed claim not referred barred in three months.

If a claim is presented to and rejected by the personal representative or collector, and not referred as provided in G.S. 28A‑ 19‑15, the claimant must, within three months, after due notice in writing of such rejection, or after some part of the claim becomes due, commence an action for the recovery thereof, or be forever barred from maintaining an action thereon. (1868‑9, c. 113, s. 35; Code, s. 1427; Rev., s. 93; 1913, c. 3, s.1; C.S., s. 100; 1961, c. 742; 1973, c. 1329, s. 3.)



§ 28A-19-17. No lien by suit against representative.

§ 28A‑19‑17.  No lien by suit against representative.

No lien shall be created by the commencement of a suit against a personal representative or collector. (1868‑9, c. 113, s. 41; Code, s. 1432; Rev., s. 95; C.S., s. 102; 1973, c. 1329, s. 3.)



§ 28A-19-18. When costs against representative allowed.

§ 28A‑19‑18.  When costs against representative allowed.

No costs shall be recovered in any action against a personal representative or collector unless it appears that payment was unreasonably delayed or neglected, or that the defendant refused to refer the matter in controversy, in which case the court may award  such costs against the defendant personally, or against the estate, as may be just. (1868‑9, c. 113, s. 38; Code, s. 1429; Rev., s. 97; C.S., s. 103; 1973, c. 1329, s. 3.)



§ 28A-19-19. Claims for equitable distribution.

§ 28A‑19‑19.  Claims for equitable distribution.

(a)        The provisions of G.S. 28A‑19‑5 and G.S. 28A‑19‑7 shall not apply to claims for equitable distribution.

(b)        The personal representative may enter into an agreement, in writing, with a claimant providing for distribution of marital or divisible property, or both, in a manner deemed by the personal representative and the claimant to be equitable. The agreement shall be filed in the clerk's office where the letters were granted and shall be a lawful voucher for the personal representative. The same may be impeached in any proceeding against the personal representative for fraud therein.

(c)        Unless the claim for equitable distribution has been referred as provided in G.S. 28A‑19‑15, the claimant may at anytime, subject to the provisions of G.S. 28A‑19‑16, file an action with the district court for distribution of marital or divisible property in accordance with the provisions of G.S. 50‑20. (2003‑168, s. 3.)



§ 28A-20-1. Inventory within three months.

Article 20.

Inventory.

§ 28A‑20‑1.  Inventory within three months.

Every personal representative and collector, within three months after his qualification, shall return to the clerk, on oath, a just, true and perfect inventory of all the real and personal property of the deceased, which have come to his hands, or to the hands of any  person for him, which inventory shall be signed by him and be recorded by the clerk. (R.C., c. 46, s. 16; 1868‑9, c. 113, s. 8; Code, s. 1396; Rev., s. 42; C.S., s. 48; 1973, c. 1329, s. 3; 1975, c. 300, s.  8.)



§ 28A-20-2. Compelling the inventory.

§ 28A‑20‑2.  Compelling the inventory.

(a)        If the inventory specified in G.S. 28A‑20‑1 is not filed as prescribed, the clerk of superior court must issue an order requiring the personal representative or collector to file it within the time specified in the order, not less than 20 days, or to show cause why he should not be removed from office. If, after due service of the order, the personal representative or collector does not on or before the return day of the order file such inventory or obtain further time in which to file it, the clerk may remove him from office or may issue an attachment against him for a contempt and commit him until he files said inventory report.

(b)        The personal representative or collector shall be personally liable for the costs of any proceeding incident to his failure to file the inventory required by G.S. 28A‑20‑1. Such costs shall be taxed against him by the clerk of superior court and may be collected by deduction from any commissions which may be found due the personal representative or collector upon final settlement of the estate. (1868‑ 9, c. 113, s. 9; Code, s. 1397; Rev., s. 43; C.S., s. 49; 1929, c. 9, s. 1; 1933, c. 100; 1973, c. 1329, s. 3.)



§ 28A-20-3. Supplemental inventory.

§ 28A‑20‑3.  Supplemental inventory.

(a)        Whenever any property not included in the original inventory report becomes known to any personal representative or collector or whenever the personal representative or collector learns that the valuation or description of any property or interest therein indicated in the original inventory is erroneous or misleading, he shall prepare and file with the clerk of superior court a supplementary inventory in the same manner as prescribed for the original inventory. The clerk shall record the supplemental report with the original inventory.

(b)        The making of the supplemental inventory shall be enforced in a manner specified in G.S. 28A‑20‑2. (1868‑9, c. 113, s. 10; Code, s. 1398; Rev., s. 44; C.S., s. 50; 1973, c. 1329, s. 3.)



§ 28A-20-4. Employment of appraisers.

§ 28A‑20‑4.  Employment of appraisers.

A personal representative or collector may, but shall not be required to, employ qualified and disinterested appraisers to assist in ascertaining the fair market value as of the date of the decedent's death of any asset the value of which may be subject to reasonable doubt. Different persons may be employed to appraise different kinds of assets. The name and address of any appraiser shall be indicated in the inventory with the asset or assets he appraised. (1973, c. 1329, s. 3.)



§ 28A-21-1. Annual accounts.

Article 21.

Accounting.

§ 28A‑21‑1.  Annual accounts.

Until the final account has been filed pursuant to G.S. 28A‑21‑2, the personal representative or collector shall, for so long as any of the property of the estate remains in his control, custody or possession, file annually in the office of the clerk of superior court an inventory and account, under oath, of the amount of property received by him, or invested by him, and the manner and nature of such investment, and his receipts and disbursements for the past year.  Such accounts shall be due by the fifteenth day of the fourth month after the close of the fiscal year selected by the personal representative or collector, and annually thereafter.  The election of a fiscal year shall be made by the personal representative or collector upon filing of the first annual account.  In no event may a personal representative or collector select a fiscal year‑end which is more than twelve months from the date of death of the decedent or, in the case of trust administration, the date of the opening of the trust. Any fiscal year selected may not be changed without the permission of the clerk of superior court.

The personal representative or collector shall produce vouchers for all payments or verified proof for payments in lieu of vouchers. The clerk of superior court may examine, under oath, such accounting party, or any other person, concerning the receipts, disbursements or any other matter relating to the estate. He must carefully review and audit such account and, if he approves the account, he must endorse his approval thereon, which shall be prima facie evidence of correctness, and cause the same to be recorded.  (C.C.P., s. 478; 1871‑2, c. 46; Code, s. 1399; Rev., s. 99; C.S., s. 105; 1957, c. 783, s. 5; 1973, c. 1329, s. 3; 1977, c. 446, s. 1; 1981, c. 955, s. 1; 1987, c. 783, s. 1; 1991, c. 485, s. 1.)



§ 28A-21-2. Final accounts.

§ 28A‑21‑2.  Final accounts.

(a)        Unless the time for filing the final account has been extended by the clerk of superior court, the personal representative or collector must file the final account for settlement within one year after qualifying or within six months after receiving a State estate or inheritance tax release, whichever is later. If no estate or inheritance tax return was required to be filed for the estate, the personal representative or collector shall so certify in the final account filed with the clerk of superior court. Such certification shall list the amount and value of all of the decedent's property, and with respect to real estate, its particular location within or outside the State, including any property transferred by the decedent over which the decedent had retained any interest, or any property transferred within three years prior to the date of the decedent's death, and after being filed and accepted by the clerk of the superior court shall be prima facie evidence that such property is free of any State inheritance or State estate tax liability. The personal representative or collector shall produce vouchers for all payments or verified proof for all payments in lieu of vouchers. With the approval of the clerk of superior court, such account may be filed voluntarily at any time. In all cases, the accounting shall be reviewed, audited and recorded by the clerk of superior court in the manner prescribed in G.S. 28A‑21‑1.

(b)        Except as provided in subsection (a), after the date specified in the general notice to creditors as provided for in G.S. 28A‑14‑1, if all of the debts and other claims against the estate of the decedent duly presented and legally owing have been paid in the case of a solvent estate or satisfied pro rata according to applicable statutes in the case of an insolvent estate, the personal representative or collector may file his final account to be reviewed, audited and recorded by the clerk of superior court. Nothing in this subsection shall be construed as limiting the right of the surviving spouse or minor children to file for allowances under G.S. 30‑15 through 30‑18 and the right of a surviving spouse to file for property rights under G.S. 29‑30. (C.C.P., s. 481; Code, s. 1402; Rev., s. 103; C.S., s. 109; 1973, c. 1329, s. 3; 1975, c. 637, s. 5; 1977, c. 446, s. 1; 1979, c. 801, s. 13; 1981, c. 955, s. 2; 1981 (Reg. Sess., 1982), c. 1221, s. 3; 1985, c. 82, s. 3; c. 656, s. 3.1; 1985 (Reg. Sess., 1986), c. 822, s. 3; 1989, c. 770, s. 9; 1999‑337, s. 4.)



§ 28A-21-2.1: Reserved for future codification purposes.

§ 28A‑21‑2.1:  Reserved for future codification purposes.



§ 28A-21-2.2. Final accounting by limited personal representative.

§ 28A‑21‑2.2.  Final accounting by limited personal representative.

(a)        Filing Requirement.  A limited personal representative appointed pursuant to Article 29 of this Chapter shall file a sworn affidavit or report listing all debts and other claims duly presented to the limited personal representative and providing proof that the debts and other claims were satisfied, compromised, or denied, and that the time for filing suit thereon has expired. The sworn affidavit or report shall be filed within 30 days of the later of the following:

(1)        The date by which a claim must be presented as set forth in the general notice to creditors provided for in G.S. 28A‑14‑1.

(2)        The date by which an action for recovery of a rejected claim must be commenced under G.S. 28A‑19‑6.

(b)        Action by Clerk.  The affidavit or report shall be reviewed and recorded by the clerk of superior court. Following the review, the clerk of superior court shall take one of the following actions:

(1)        Discharge the limited personal representative from office.

(2)        Require the filing of any additional information or documents determined by the clerk to be necessary to the understanding of the affidavit or report.

(3)        Order the full administration of the decedent's estate and appoint a personal representative.  (2009‑444, s. 2.)



§ 28A-21-3. What accounts must contain.

§ 28A‑21‑3.  What accounts must contain.

Accounts filed with the clerk of superior court pursuant to G.S. 28A‑21‑1, signed and under oath, shall contain:

(1)        The period which the account covers and whether it is an annual accounting or a final accounting;

(2)        The amount and value of the property of the estate according to the inventory and appraisal or according to the next previous accounting, the amount of income and additional property received during the period being accounted for, and all gains from the sale of any property or otherwise;

(3)        All payments, charges, losses, and distributions;

(4)        The property on hand constituting the balance of the account, if any; and

(5)        Such other facts and information determined by the clerk to  be necessary to an understanding of the account. (1973, c. 1329, s. 3.)



§ 28A-21-3.1. Phase II tobacco grower and quota owner payments; list of Phase II distributees.

§ 28A‑21‑3.1.  Phase II tobacco grower and quota owner payments; list of Phase II distributees.

(a)        The following definitions apply in this section:

(1)        "National Tobacco Grower Settlement Trust" means the trust established by tobacco companies to provide payments to tobacco growers and tobacco quota owners in 14 states for the purposes of ameliorating potential adverse economic consequences of likely reduction in demand, sales, and prices for tobacco as an agricultural product as a result of the Master Settlement Agreement incorporated in the consent decree entered in the action of State of North Carolina vs. Philip Morris, Incorporated, et al., 98 CVS 14377, in the General Court of Justice, Superior Court Division, Wake County, North Carolina.

(2)        "Phase II payment" means an amount certified by the North Carolina Phase II Tobacco Certification Entity, Inc., to be paid pursuant to the trust agreement establishing the National Tobacco Grower Settlement Trust.

(b)        A personal representative or collector of the estate of a decedent who, during 1993 or any subsequent year, was a tobacco grower or a tobacco quota owner as defined in Section 4.01 of the trust agreement establishing the National Tobacco Grower Settlement Trust may file, along with a final account, a list of Phase II distributees for Phase II payments if all of the following conditions are met:

(1)        There are no unsatisfied creditors.

(2)        There are no unsatisfied general monetary bequests.

(3)        All assets other than any potential Phase II payments have been distributed.

(c)        A list of Phase II distributees, signed under oath, must contain the following information:

(1)        The name and address of the personal representative or collector.

(2)        The name and social security number of the decedent.

(3)        The name and address, if known, of each devisee or heir entitled to receive Phase II payments and the percentage of Phase II payments to be received by each.

(d)        The clerk of superior court must review the list of Phase II distributees to determine if the list of distributees and their shares of potential Phase II payments are in accordance with the will or, if there is no will, in accordance with the Intestate Succession Act. If the clerk accepts the list of Phase II distributees for filing, the clerk must endorse the clerk's approval thereon, which shall be prima facie evidence of correctness.

(e)        Upon determination by the North Carolina Phase II Tobacco Certification Entity, Inc., that the estate of a decedent entitled to any Phase II payment covering a time period when the decedent was alive has been closed, the payment may be paid directly to those distributees and in those shares set forth on a list of Phase II distributees filed under this section without the estate's having to be reopened under G.S. 28A‑23‑5.

(f)         The estate of a decedent who is entitled to any Phase II payment may be reopened, if necessary, in accordance with G.S. 28A‑23‑5 in order to file a list of Phase II distributees under this section.

(g)        For purposes of this section, Phase II payments covering a time period when decedent was alive are deemed cash and shall not pass by virtue of any devise or inheritance of the decedent's real property. (2003‑295, s. 2.)



§ 28A-21-4. Clerk may compel account.

§ 28A‑21‑4.  Clerk may compel account.

If any personal representative or collector fails to account as directed in G.S. 28A‑9‑3, 28A‑21‑1 or 28A‑21‑2 or renders an unsatisfactory account, the clerk of superior court shall, upon his own motion or upon the request of one or more creditors of the decedent or other interested party, promptly order such personal representative or collector to render a full satisfactory account within 20 days after service of the order. If, after due service of the order, the personal representative or collector does not on or before the return day of the order file such account, or obtain further time in which to file it, the clerk may remove him from office or may issue an attachment against him for a contempt and commit him until he files said account. (C.C.P., s. 479; Code, s. 1400; Rev., s. 100; C.S., s. 106; 1933, c. 99; 1973, c. 1329, s. 3.)



§ 28A-21-5. Vouchers presumptive evidence.

§ 28A‑21‑5.  Vouchers presumptive evidence.

Vouchers, without other proof, are presumptive evidence of  disbursement, unless impeached. If lost, the accounting party must, if required, make oath to that fact setting forth the manner of loss, and state the contents and purport of the voucher. (C.C.P., s. 480; Code,  s. 1401; Rev., s. 101; C.S., s. 107; 1973, c. 1329, s. 3.)



§ 28A-22-1. Scheme of distribution; testate and intestate estates.

Article 22.

Distribution.

§ 28A‑22‑1.  Scheme of distribution; testate and intestate estates.

After the payment of costs of administration, taxes and other valid claims against the decedent's estate, the personal representative shall distribute the remaining assets of the estate in accordance with the terms of decedent's valid probated will or the provisions of Chapter 29 of the General Statutes or as otherwise lawfully authorized. (1973, c. 1329, s. 3.)



§ 28A-22-2. Shares of after-born and after-adopted children.

§ 28A‑22‑2.  Shares of after‑born and after‑adopted children.

The share of an after‑born or after‑adopted child, as provided by G.S. 29‑9 and 31‑5.5, shall be allotted to him out of any undevised real or personal property, or out of both, if there is enough such undevised property for that purpose. If there is no undevised real or personal property, or if there is not enough, then the whole of the child's share, or the deficiency, shall be made up from the devised real or personal property, or from both. The portion contributed by a devisee shall bear the same ratio to his devise as the after‑born or after‑adopted child's share bears to the net estate. (1868‑9, c. 113, ss. 108, 109; Code, ss. 1536, 1537; Rev., ss. 138, 139; C.S., ss. 141, 142; 1973, c. 1329, s. 3.)



§ 28A-22-3. Special proceeding against unknown heirs of decedent before distribution of estate.

§ 28A‑22‑3.  Special proceeding against unknown heirs of decedent before distribution of estate.

If there may be heirs, born or unborn, of the decedent, other than those known to the personal representative and whose names and residences are unknown, before distributing such estate the personal representative is authorized to institute a special proceeding before the clerk of superior court for the purpose of determining who are the heirs of the decedent. All unknown heirs of the decedent shall be made parties thereto and shall be served with summons by publication as provided by G.S. 1A‑1, Rule 4. Upon such service being had, the court shall appoint some discreet person to act as guardian ad litem for said unknown heirs and summons shall issue as to such guardian ad litem. Said guardian ad litem shall file answer on behalf of said unknown heirs and he may be paid for his services such sum as the court may fix, to be paid as other costs out of the estate. Upon the filing of the answer by said guardian ad litem all such unknown heirs shall be before the court for the purposes of the proceeding to the same extent as if each had been personally served with summons. Any judgment entered by the court in such proceeding shall be as binding upon said unknown heirs as if they were personally before the court and any payment or distribution made by the personal representative under orders of the court shall have the effect of fully discharging such personal representative and any sureties on his official bond to the full extent of such payment or distribution as ordered. (1957, c. 1248; 1973, c. 1329, s. 3.)



§ 28A-22-4. Distribution to nonresident trustee only upon appointment of process agent.

§ 28A‑22‑4.  Distribution to nonresident trustee only upon appointment of process agent.

(a)        No assets of the estate of a decedent subject to administration in this State shall be delivered or transferred to a trustee of a testamentary trust or an inter vivos trust who is a nonresident of this State who has not appointed a resident agent for the service of civil process for actions or proceedings arising out of the administration of the trust with regard to such property.

(b)        If property is delivered or transferred to a trustee in violation of this section, process may be served outside this State or by publication, as provided by G.S. 1A‑1, Rule 4, and the courts of this State shall have the same jurisdiction over the trustee as might have been obtained by service upon a properly appointed process agent. The provisions of this section with regard to jurisdiction shall be in addition to other means of obtaining jurisdiction permissible under the laws of this State. (1967, c. 947; 1973, c. 1329, s. 3.)



§ 28A-22-5. Distribution of assets in kind in satisfaction of bequests and transfers in trust.

§ 28A‑22‑5.  Distribution of assets in kind in satisfaction of bequests and transfers in trust.

(a)        Subject to the provisions of subsection (b) of this section, whenever under any will or trust indenture the executor, trustee or other fiduciary is required to, or has an option to, satisfy a bequest or transfer in trust by a transfer of assets of the estate or trust in kind at the values as finally determined for federal estate tax purposes, the executor, trustee or other fiduciary shall, in the absence of contrary provisions in such will or trust indenture, be required to satisfy such bequest or transfer by the distribution of assets fairly representative of the appreciation or depreciation in the value of all property available for distribution in satisfaction of such bequest or transfer.

(b)        The provisions of subsection (a) of this section shall not apply unless either:

(1)        The decedent's surviving spouse is the beneficiary of the bequest or trust transfer described in subsection (a) of this section or of the residue of the estate or trust; or

(2)        Any "skip person", as that term is defined in Chapter 13 of the Internal Revenue Code of 1986, as amended, is or may be a current or future beneficiary of the bequest or trust transfer described in subsection (a) of this section or of the residue of the estate or trust, and the value of the decedent's gross estate for federal tax purposes exceeds the value of the decedent's unused generation‑skipping tax exemption available under Chapter 13 of the Internal Revenue Code of 1986, as amended. (1965, c. 764, s. 1; 1973, c. 1329, s. 3; 1995, c. 235, s. 5.)



§ 28A-22-6. Agreements with taxing authorities to secure benefit of federal marital deduction.

§ 28A‑22‑6.  Agreements with taxing authorities to secure benefit of federal marital deduction.

The executor, trustee, or other fiduciary having discretionary powers under a will or trust indenture with respect to the selection of assets to be distributed in satisfaction of a bequest or transfer in trust to or for the benefit of the surviving spouse of a decedent shall be authorized to enter into agreements with the Commissioner of Internal Revenue of the United States of America, and other taxing authorities, requiring the fiduciary to exercise the fiduciary's discretion so that cash and other properties distributed in satisfaction of such bequest or transfer in trust will be fairly representative of the net appreciation or depreciation in value on the date, or dates, of distribution of all property then available for distribution in satisfaction of such bequest or transfer in trust. Any such fiduciary shall be authorized to enter into any other agreement not in conflict with the express terms of the will or trust indenture that may be necessary or advisable in order to secure for federal estate tax purposes the appropriate marital deduction available under the Internal Revenue Laws of the United States of America and to do and perform all acts incident to such purpose. (1965, c. 744; 1973, c. 1329, s. 3.)



§ 28A-22-7. Distribution to parent or guardian of a minor.

§ 28A‑22‑7.  Distribution to parent or guardian of a minor.

(a)        If a devise or legacy of personal property to a person under the age of 18 has a total value of less than one thousand five hundred dollars ($1,500), and the devisee or legatee is residing in the same household with a parent or a guardian appointed prior to the  decedent's death, the personal representative may distribute to the parent or guardian the devise or legacy. However, such distribution shall only be made with the prior approval of the clerk of court who issued the letters testamentary or of administration.

(b)        If such distribution has been made the parent or guardian shall use the property solely for the education, maintenance and support of the devisee or legatee. However, the parent or guardian shall not be required to file an accounting with the clerk of court or to the personal representative, nor shall such distribution be cause for a delay in the filing of the personal representative's final account under the provisions of Article 21 of this Chapter.

(c)        This section establishes a procedure that is separate from the provisions of G.S. 33‑69.1 and it is not the intention of this section to repeal in whole or in part the provisions of G.S. 33‑69.1.

(d)        This section may also be applied to several devises or legacies of personal property to a single devisee or legatee having a combined total value of less than one thousand five hundred dollars ($1,500). (1975, c. 813, s. 1.)



§ 28A-22-8. Executor or trustee; discretion over distributions.

§ 28A‑22‑8.  Executor or trustee; discretion over distributions.

Unless otherwise restricted by the terms of the will or trust, an executor or trustee shall have absolute discretion to make distributions in cash or in specific property, real or personal, or an undivided interest therein or partly in cash or partly in such property, and to do so without regard to the income tax basis for federal tax purposes of specific property allocated to any beneficiary. (1977, c. 740.)



§ 28A-22-9. Distribution to known but unlocated devisees or heirs.

§ 28A‑22‑9.  Distribution to known but unlocated devisees or heirs.

(a)        If there are known but unlocated devisees or heirs of property held by the personal representative, the personal representative may deliver the share of such devisee or heir to the clerk of superior court immediately prior to filing of the final account. If the devisee or heir is located after the final account has been filed, he may present a claim for the share to the clerk. If the clerk determines that the claimant is entitled to the share, he shall deliver the share to the devisee or claimant. If the clerk denies the claim, the claimant may take an appeal as in a special proceeding.

(b)        The clerk shall hold the share without liability for profit or interest. If no claim has been presented within a period of one year after the filing of the final account, the clerk shall deliver the share to the State Treasurer as abandoned property.

(c)        The clerk shall not be required to publish any notice to such devisee or heir and shall not be required to report such share to the State Treasurer. If the devisee or heir is located, the clerk shall inform the devisee or heir that he is entitled to file a claim with the State Treasurer for the share under the provisions of G.S. 116B‑67. (1979, 2nd Sess., c. 1311, s. 2; 2002‑62, s. 1.)



§ 28A-22-10. Distribution of assets of inoperative trust.

§ 28A‑22‑10.  Distribution of assets of inoperative trust.

When the facts at the time of distribution of property to a trust are such that the trust would be inoperative under the terms of the instrument creating the trust for any reason, including the death of a beneficiary, renunciation by a beneficiary, the exercise of a right to withdraw the property by a beneficiary, or the attainment of a stipulated age by a beneficiary, the personal representative or the trustee authorized or required to make the distribution of that property to the trust may distribute the property directly to the person or persons entitled to it under the terms of the instrument creating the trust without the interposition of the establishment of the trust. If only a portion of the trust would be inoperative, the property distributable to that portion of the trust may be distributed directly to the person or persons entitled to the property under the terms of the instrument creating the trust. (2001‑413, s. 3.)



§ 28A-22-11. Agreements with heirs.

§ 28A‑22‑11.  Agreements with heirs.

Any agreement by an heir, unknown or known but unlocated, the primary purpose of which is to locate or recover, or assist in the recovery of, a share in a decedent's estate shall be subject to the provisions of G.S. 116B‑78.  (2009‑312, s. 3.)



§ 28A-23-1. Settlement after final account filed.

Article 23.

Settlement.

§ 28A‑23‑1.  Settlement after final account filed.

When the personal representative or collector has paid or otherwise satisfied or provided for all claims against the estate, has distributed the remainder of the estate pursuant to G.S. 28A‑22‑1 and has filed his final account for settlement pursuant to G.S. 28A‑21‑2, if the clerk of superior court, after review of the personal representative's or collector's final account, approves the same, he shall enter an order discharging the personal representative or collector from further liability. (1973, c. 1329, s. 3; 1977, c. 446,  s. 1.)



§ 28A-23-2. Payment into court of fund due minor.

§ 28A‑23‑2.  Payment into court of fund due minor.

When any personal representative or collector holds property due a minor without a guardian and desires to file his petition for settlement, he may deliver the property to the clerk of superior court who shall invest upon interest or otherwise manage said property for the use of the minor or the clerk may proceed to appoint a guardian for the minor pursuant to the provisions of Chapter 35A of the General Statutes and then may deliver the property of the minor to the guardian. (1868‑9, c. 113, s. 97; Code, s. 1526; 1893, c. 317; Rev., s. 151; C.S., s. 153; 1965, c. 815, s. 3; 1973, c. 1329, s. 3.; 1987, c. 550, s. 17.)



§ 28A-23-3. Commissions allowed personal representatives; representatives guilty of misconduct or default.

§ 28A‑23‑3.  Commissions allowed personal representatives; representatives guilty of misconduct or default.

(a)        Personal representatives, collectors or public administrators shall be entitled to commissions to be fixed in the discretion of the clerk of superior court not to exceed five percent (5%) upon the amounts of receipts, including the value of all personal property when received, and upon the expenditures made in accordance with law. In determining the maximum commissions allowable under this subsection, the clerk of superior court may take into consideration fees paid by the estate for professional services performed in the ordinary course of administering the estate, including services performed by attorneys and accountants. However, the clerk is not required to reduce the maximum commissions allowed by the aggregate fees paid to professionals on a dollar‑for‑dollar basis.

The commissions shall be charged as a part of the costs of administration and, upon allowance, may be retained out of the assets of the estate against creditors and all other persons claiming an interest in the estate. If the gross value of an estate is two thousand dollars ($2,000) or less, the clerk of superior court may fix the commission to be received by the personal representative, collector or public administrator in an amount the clerk of superior court, in the clerk's discretion, deems just and adequate.

(b)        In determining the amount of the commissions, both upon personal property received and upon expenditures made, the clerk of superior court shall consider the time, responsibility, trouble and skill involved in the management of the estate. Where real property is sold to pay debts or legacies, the commission shall be computed only on the proceeds actually applied in the payment of debts or legacies.

(c)        The clerk of superior court may allow commissions from time to time during the course of the administration, but the total commissions allowed shall be determined on final settlement of the estate and shall not exceed the limit fixed in this section.

(d)        Nothing in this section shall be construed to:

(1)        Prevent the clerk of the superior court from allowing reasonable sums for necessary charges and disbursements incurred in the management of the estate.

(2)        Allow commissions on distribution of the shares of heirs or on distribution of shares of devisees.

(3)        Abridge the right of any party interested in the administration of a decedent's estate to appeal an order of the clerk of superior court to a judge of superior court.

(e)        No personal representative, collector or public administrator, who has been guilty of default or misconduct in the due execution of his or her office resulting in the revocation of his or her appointment of the personal representative, collector, or public administrator under the provisions of G.S. 28A‑9‑1, shall be entitled to any commission under the provisions of this section.

(f)         For the purpose of computing commissions whenever any portion of the dividends, interest, rents or other amounts payable to a personal representative, collector or public administrator is required by any law of the United States or other governmental unit to be withheld for income tax purposes by the person, corporation, organization or governmental unit paying the same, the amount withheld shall be deemed to have been received and expended.

(g)        Subsection (a) of this section does not apply if the testator's will specifies a stipulated amount or method or standard for determining the compensation for the services rendered by the personal representative, including a provision in the will that the compensation of the personal representative is to be determined by applying the personal representative's regularly adopted schedule of compensation in effect at the time of performance of those services. Subsection (a) of this section also shall not apply if the testator's will provides that the personal representative is to receive "reasonable compensation" for those services or similar language to that effect if the personal representative and the beneficiaries whose shares would be charged with the payment of the personal representative's compensation consent in writing to the specific amount that constitutes reasonable compensation.

(h)        Subsection (a) of this section shall apply if the testator's will provides that compensation of the personal representative shall be the amount "as provided by law," the "maximum amount provided by law," or other similar language. (1868‑9, c. 113, s. 95; 1869‑70, c. 189; Code, s. 1524; Rev., s. 149; C.S., s. 157; 1941, c. 124; 1953, c. 855; 1959, c. 662; c. 879, s. 8; 1961, cc. 362, 575; 1973, c. 1329, s. 3; 1977, c. 814, s. 2; 2005‑388, s. 1.)



§ 28A-23-4. Counsel fees allowable to attorneys serving as representatives.

§ 28A‑23‑4.  Counsel fees allowable to attorneys serving as representatives.

The clerk of superior court, in his discretion, is authorized and empowered to allow counsel fees to an attorney serving as a personal representative, collector or public administrator (in addition to the commissions allowed him as such representative, collector or public administrator) where such attorney in behalf of the estate he represents renders professional services, as an attorney, which are beyond the ordinary routine of administration and of a type which would reasonably justify the retention of legal counsel by any such representative, collector or public administrator not himself licensed to practice law. (1957, c. 375; 1973, c. 1329, s. 3; 1977, c. 814, s. 3.)



§ 28A-23-5. Reopening administration.

§ 28A‑23‑5.  Reopening administration.

If, after an estate has been settled and the personal representative discharged, other property of the estate shall be discovered, or if it shall appear that any necessary act remains unperformed on the part of the personal representative, or for any other proper cause, the clerk of superior court, upon the petition of any person interested in the estate and without notice or upon such notice as he may direct, may order that said estate be reopened. He may reappoint the personal representative or appoint another personal representative to administer such property or perform such acts as may be deemed necessary.  Unless the clerk of superior court shall otherwise order, the provisions of this Chapter as to an original administration shall apply to the proceedings had in the reopened administration; but no claim which is already barred can be asserted in the reopened administration. (1973, c. 1329, s. 3.)



§ 28A-24-1. Definitions.

Article 24.

120‑Hour Survivorship Requirement; Revised Simultaneous Death Act.

§ 28A‑24‑1.  Definitions.

In this Article:

(1)        "Co‑owners with right of survivorship" includes joint tenants in a joint tenancy with right of survivorship, tenants by the entireties, and other co‑owners of property or accounts held under circumstances that entitle one or more to the whole of the property or account on the death of the other or others.

(2)        "Governing instrument" means a deed, will, trust, insurance or annuity policy, account with a POD designation, pension, profit sharing, retirement, or similar benefit plan, instrument creating or exercising a power of appointment or a power of attorney, or a dispositive, appointive, or nominative instrument of any similar type.

(3)        "Payor" means a trustee, insurer, business entity, employer, government, governmental agency or subdivision, or any other person authorized or obligated by law or a governing instrument to make payments. (1947, c. 1016, s. 1; 1973, c. 1329, s. 3; 2007‑132, s. 1.)



§ 28A-24-2. Requirement of survival by 120 hours.

§ 28A‑24‑2.  Requirement of survival by 120 hours.

(a)        Except as otherwise provided in this Article, where the title to property, the devolution of property, the right to elect an interest in property, or any other right or benefit depends upon an individual's survivorship of the death of another individual, an individual who is not established by clear and convincing evidence to have survived the other individual by at least 120 hours is deemed to have predeceased the other individual.

(b)        If the language of the governing instrument disposes of property in such a way that two or more beneficiaries are designated to take alternatively by reason of surviving each other and it is not established by clear and convincing evidence that any such beneficiary has survived any other such beneficiary by at least 120 hours, the property shall be divided into as many equal shares as there are alternative beneficiaries, and these shares shall be distributed respectively to each such beneficiary's estate.

(c)        If the language of the governing instrument disposes of property in such a way that it is to be distributed to the member or members of a class who survived an individual, each member of the class will be deemed to have survived that individual by at least 120 hours unless it is established by clear and convincing evidence that the individual survived the class member or members by at least 120 hours. (1947, c. 1016, s. 2; 1973, c. 1329, s. 3; 2007‑132, s. 1.)



§ 28A-24-3. Co-owners with right of survivorship; requirement of survival by 120 hours.

§ 28A‑24‑3.  Co‑owners with right of survivorship; requirement of survival by 120 hours.

Except as otherwise provided in this Article, (i) if it is not established by clear and convincing evidence that one of two co‑owners with right of survivorship survived the other co‑owner by at least 120 hours, one‑half of the property passes as if one had survived by at least 120 hours and one‑half as if the other had survived by at least 120 hours and (ii) if there are more than two co‑owners with right of survivorship and it is not established by clear and convincing evidence that at least one of them survived the others by at least 120 hours, the property passes to the estates of each of the co‑owners in the proportion that one bears to the whole number of co‑owners. (1947, c. 1016, s. 3; 1973, c. 1329, s. 3; 2007‑132, s. 1.)



§ 28A-24-4. Survival of an event; 120-hour period not applicable.

§ 28A‑24‑4.  Survival of an event; 120‑hour period not applicable.

For purposes of a governing instrument that requires survival of an event, other than the death of another individual, the 120‑hour survivorship requirement of this Article does not apply. (1947, c. 1016, s. 4; 1973, c. 1329, s. 3; 2007‑132, s. 1.)



§ 28A-24-5. Victim deemed to survive slayer.

§ 28A‑24‑5.  Victim deemed to survive slayer.

Notwithstanding any other provisions of this Article, solely for the purpose of determining whether the victim is entitled to any right or benefit that depends on surviving the death of a slayer under G.S. 31A‑3, the slayer is deemed to have predeceased the victim and the victim is deemed to have survived the slayer by at least 120 hours (or any greater survival period required of the victim under the slayer's will or other governing instrument) unless it is established by clear and convincing evidence that the slayer survived the victim by at least 120 hours. (1947, c. 1016, s. 6; 1973, c. 1329, s. 3; 2007‑132, s. 1.)



§ 28A-24-6. Exceptions to the 120-hour survival requirement.

§ 28A‑24‑6.  Exceptions to the 120‑hour survival requirement.

Survival by 120 hours is not required if any of the following apply:

(1)        The governing instrument contains language dealing explicitly with simultaneous deaths or deaths in a common disaster and the language is operable under the facts of the case.

(2)        The governing instrument expressly indicates that an individual is not required to survive the death of another individual by any specified period or expressly requires the individual to survive another individual for a specified period; but survival must be established by clear and convincing evidence.

(3)        The imposition of a 120‑hour requirement of survival would cause a nonvested property interest or a power of appointment to fail to qualify for validity under G.S. 41‑15; but survival must be established by clear and convincing evidence.

(4)        The application of a 120‑hour requirement of survival to multiple governing instruments would result in an unintended failure or duplication of a disposition; but survival must be established by clear and convincing evidence.

(5)        The application of a 120‑hour requirement of survival would deprive an individual or the estate of an individual of an otherwise available tax exemption, deduction or credit, expressly including the marital deduction, resulting in the imposition of a tax upon a donor or testator or other person (or their estate) as the transferor of any property. "Tax" includes any federal or State gift, estate or inheritance tax.

(6)        The application of a 120‑hour requirement of survival would result in an escheat. (1947, c. 1016, s. 7; 1973, c. 1329, s. 3; 2007‑132, s. 1.)



§ 28A-24-7. Evidence of death or status.

§ 28A‑24‑7.  Evidence of death or status.

For purposes of this Article, the following rules of evidence apply relating to the determination of death and status of a beneficiary subject to a requirement of survivorship and of the person the beneficiary must survive:

(1)        Death occurs when an individual is determined to be dead pursuant to G.S. 90‑323 or Chapter 28C of the General Statutes.

(2)        A certified or authenticated copy of a death certificate purporting to be issued by an official or agency in the place where the death purportedly occurred is prima facie evidence of the fact, place, date, and time of death and the identity of the decedent. In the absence of evidence disputing the death certificate, that certificate shall be conclusive evidence of the fact, place, date, and time of death and the identity of the decedent.

(3)        A certified or authenticated copy of any record or report of a governmental agency, domestic or foreign, that an individual is missing, detained, dead, or alive is prima facie evidence of the status and of the dates, circumstances, and places disclosed by the record or report. The record or report is conclusive evidence of the status and of the dates, circumstances, and places disclosed by the record or report unless there is evidence to the contrary.

(4)        In the absence of prima facie evidence of death under subdivision (2) or (3) of this section, the fact of death may be established by clear and convincing evidence, including circumstantial evidence. (1947, c. 1016, s. 8; 1973, c. 1329, s. 3; 2007‑132, s. 1.)



§ 28A-24-8. Protection of payors, bona fide purchasers, and other third parties; personal liability of recipient.

§ 28A‑24‑8.  Protection of payors, bona fide purchasers, and other third parties; personal liability of recipient.

(a)        A payor or other third party is not liable for having made a payment or transferred an item of property or any other benefit to a person designated in a governing instrument who, under this Article, is not entitled to the payment or item of property, or for having taken any other action in good faith reliance on the person's apparent entitlement under the terms of the governing instrument, before the payor or other third party received written notice of a claimed lack of entitlement under this Article. A payor or other third party is liable for a payment made or other action taken after the payor or other third party received written notice of a claimed lack of entitlement under this Article.

Written notice of a claimed lack of entitlement under this Article must be mailed to the payor's or other third party's main office or home by registered or certified mail, return receipt requested, or served upon the payor or other third party in the same manner as a summons in a civil action. Upon receipt of written notice of a claimed lack of entitlement under this Article, a payor or other third party may pay any amount owed or transfer or deposit any item of property other than tangible personal property held by it to or with the clerk of the superior court having jurisdiction of the probate proceedings relating to the decedent's estate, or if no proceedings have been commenced, to or with the clerk of the superior court having jurisdiction of probate proceedings relating to decedents' estates located in the county of the decedent's residence. The clerk shall hold the funds or item of property and, upon the clerk's determination under this Article, shall order disbursement in accordance with the determination. Payments, transfers, or deposits made to or with the clerk discharge the payor or other third party from all claims for the value of amounts paid to or items of property transferred to or deposited with the clerk.

(b)        A person who purchases property for value and without notice, or who received a payment or other item of property in partial or full satisfaction of a legally enforceable obligation, is neither obligated under this Article to return the payment, item of property, or benefit, nor liable under this Article for the amount of the payment or the value of the item of property or benefit. But a person who, not for value, receives a payment, item of property, or any other benefit to which the person is not entitled under this Article is obligated to return the payment, item of property, or benefit, or is personally liable for the amount of the payment or the value of the item of property or benefit, to the person who is entitled to it under this Article. (2007‑132, s. 1.)



§ 28A-25-1. Collection of property by affidavit when decedent dies intestate.

Article 25.

Small Estates.

§ 28A‑25‑1.  Collection of property by affidavit when decedent dies intestate.

(a)        When a decedent dies intestate leaving personal property, less liens and encumbrances thereon, not exceeding twenty thousand dollars ($20,000) in value, at any time after 30 days from the date of death, any person indebted to the decedent or having possession of tangible personal property or an instrument evidencing a debt, obligation, stock or chose in action belonging to the decedent shall make payment of the indebtedness or deliver the tangible personal property or an instrument evidencing a debt, obligation, stock or chose in action to a person claiming to be the public administrator appointed pursuant to G.S. 28A‑12‑1, or an heir or creditor of the decedent, not disqualified under G.S. 28A‑4‑2, upon being presented a certified copy of an affidavit filed in accordance with subsection (b) and made by or on behalf of the heir or creditor or the public administrator stating:

(1)        The name and address of the affiant and the fact that he or she is the public administrator or an heir or creditor of the decedent;

(2)        The name of the decedent and his residence at time of death;

(3)        The date and place of death of the decedent;

(4)        That 30 days have elapsed since the death of the decedent;

(5)        That the value of all the personal property owned by the estate of the decedent, less liens and encumbrances thereon, does not exceed twenty thousand dollars ($20,000);

(6)        That no application or petition for appointment of a personal representative is pending or has been granted in any jurisdiction;

(7)        The names and addresses of those persons who are entitled, under the provisions of the Intestate Succession Act, to the personal property of the decedent and their relationship, if any, to the decedent; and

(8)        A description sufficient to identify each tract of real property owned by the decedent at the time of his death.

In those cases in which the affiant is the surviving spouse and sole heir of the decedent, not disqualified under G.S. 28A‑4‑2, the property described in this subsection that may be collected pursuant to this section may exceed twenty thousand dollars ($20,000) in value but shall not exceed thirty thousand dollars ($30,000) in value. In such cases, the affidavit shall state: (i) the name and address of the affiant and the fact that he or she is the surviving spouse and is entitled, under the provisions of the Intestate Succession Act, to all of the property of the decedent; (ii) that the value of all of the personal property owned by the estate of the decedent, less liens and encumbrances thereon, does not exceed thirty thousand dollars ($30,000); and (iii) the information required under subdivisions (2), (3), (4), (6), and (8) of this subsection.

(b)        Prior to the recovery of any assets of the decedent, a copy of the affidavit described in subsection (a) shall be filed in the office of the clerk of superior court of the county where the decedent had his domicile at the time of his death. The affidavit shall be filed by the clerk upon payment of the fee provided in G.S. 7A‑307, shall be indexed in the index to estates, and a copy thereof shall be mailed by the clerk to the persons shown in the affidavit as entitled to the personal property.

(c)        The presentation of an affidavit as provided in subsection (a) shall be sufficient to require the transfer to the affiant or his designee of the title and license to a motor vehicle registered in the name of the decedent owner; the ownership rights of a savings account or checking account in a bank in the name of the decedent owner; the ownership rights of a savings account or share certificate in a credit union, building and loan association, or savings and loan association in the name of the decedent owner; the ownership rights in any stock or security registered on the books of a corporation in the name of a decedent owner; or any other property or contract right owned by decedent at the time of his death.  (1973, c. 1329, s. 3; 1975, c. 300, s. 9; 1983, c. 65, s. 1; c. 713, s. 21; 1985, c. 651, s. 1; 1989, c. 407, s. 1; 1995, c. 262, s. 1; 2009‑175, s. 1.)



§ 28A-25-1.1. Collection of property by affidavit when decedent dies testate.

§ 28A‑25‑1.1.  Collection of property by affidavit when decedent dies testate.

(a)        When a decedent dies testate leaving personal property, less liens and encumbrances thereon, not exceeding twenty thousand dollars ($20,000) in value, at any time after 30 days from the date of death, any person indebted to the decedent or having possession of tangible personal property or an instrument evidencing a debt, obligation, stock or chose in action belonging to the decedent shall make payment of the indebtedness or deliver the tangible personal property or an instrument evidencing a debt, obligation, stock or chose in action to a person claiming to be the public administrator appointed pursuant to G.S. 28A‑12‑1, a person named or designated as executor in the will, devisee, heir or creditor, of the decedent, not disqualified under G.S. 28A‑4‑2, upon being presented a certified copy of an affidavit filed in accordance with subsection (b) and made by or on behalf of the heir, the person named or designated as executor in the will of the decedent, the creditor, the public administrator, or the devisee, stating:

(1)        The name and address of the affiant and the fact that he is the public administrator, a person named or designated as executor in the will, devisee, heir or creditor, of the decedent;

(2)        The name of the decedent and his residence at time of death;

(3)        The date and place of death of the decedent;

(4)        That 30 days have elapsed since the death of the decedent;

(5)        That the decedent died testate leaving personal property, less liens and encumbrances thereon, not exceeding  twenty thousand dollars ($20,000) in value;

(6)        That the decedent's will has been admitted to probate in the court of the proper county and a duly certified copy of the will has been recorded in each county in which is located any real property owned by the decedent at the time of his death;

(7)        That a certified copy of the decedent's will is attached to the affidavit;

(8)        That no application or petition for appointment of a personal representative is pending or has been granted in any jurisdiction;

(9)        The names and addresses of those persons who are entitled, under the provisions of the will, or if applicable, of the Intestate Succession Act, to the property of the decedent; and their relationship, if any, to the decedent; and

(10)      A description sufficient to identify each tract of real property owned by the decedent at the time of his death.

In those cases in which the affiant is the surviving spouse, is entitled to all of the property of the decedent, and is not disqualified under G.S. 28A‑4‑2, the property described in this subsection that may be collected pursuant to this section may exceed  twenty thousand dollars ($20,000) in value but shall not exceed thirty thousand dollars ($30,000) in value. In such cases, the affidavit shall state: (i) the name and address of the affiant and the fact that he or she is the surviving spouse and is entitled, under the provisions of the decedent's will, or if applicable, of the Intestate Succession Act, to all of the property of the decedent; (ii) that the decedent died testate leaving personal property, less liens and encumbrances thereon, not exceeding thirty thousand dollars ($30,000); and (iii) the information required under subdivisions (2), (3), (4), (6), (7), (8), and (10) of this subsection.

(b)        Prior to the recovery of any assets of the decedent, a copy of the affidavit described in subsection (a) shall be filed in the office of the clerk of superior court of the county where the decedent had his domicile at the time of his death. The affidavit shall be filed by the clerk upon payment of the fee provided in G.S. 7A‑307, shall be indexed in the index to estates, and a copy shall be mailed by the clerk to the persons shown in the affidavit as entitled to the property.

(c)        The presentation of an affidavit as provided in subsection (a) shall be sufficient to require the transfer to the affiant or his designee of the title and license to a motor vehicle registered in the name of the decedent owner; the ownership rights of a savings account or checking account in a bank in the name of the decedent owner; the ownership rights of a savings account or share certificate in a credit union, building and loan association, or savings and loan association in the name of the decedent owner; the ownership rights in any stock or security registered on the books of a corporation in the name of a decedent owner; or any other property or contract right owned by decedent at the time of his death.  (1985, c. 651, s. 2; 1987, c. 670, s. 1; 1989, c. 407, s. 2; 1995, c. 262, s. 2; 2009‑175, s. 2.)



§ 28A-25-2. Effect of affidavit.

§ 28A‑25‑2.  Effect of affidavit.

The person paying, delivering, transferring or issuing personal property or the evidence thereof pursuant to an affidavit meeting the requirements of G.S. 28A‑25‑1(a) or G.S. 28A‑25‑1.1(a) is discharged and released to the same extent as if he dealt with a duly qualified personal representative of the decedent. He is not required to see to the application of the personal property or evidence thereof or to inquire into the truth of any statement in the affidavit. If any person to whom an affidavit is delivered refuses to pay, deliver, transfer, or issue any personal property or evidence thereof, it may be recovered or its payment, delivery, transfer, or issuance compelled upon proof of their right in an action brought for that purpose by or on behalf of the persons entitled thereto. The court costs and attorney's fee incident to the action shall be taxed against the person whose refusal to comply with the provisions of G.S. 28A‑25‑1(a) or G.S. 28A‑25‑1.1(a) made the action necessary. The heir or creditor to whom payment, delivery, transfer or issuance is made is answerable and accountable therefor to any duly qualified personal representative or collector of the decedent's estate or to any other person having an interest in the estate. (1973, c. 1329, s. 3; 1985, c. 651, s. 3; 1987, c. 670, s. 2.)



§ 28A-25-3. Disbursement and distribution of property collected by affidavit.

§ 28A‑25‑3.  Disbursement and distribution of property collected by affidavit.

(a)        If there has been no personal representative or collector appointed by the clerk of superior court, the affiant who has collected personal property of the decedent by affidavit pursuant to G.S. 28A‑25‑1 or G.S. 28A‑25‑1.1 shall:

(1)        Disburse and distribute the same in the following order:

a.         To the payment of the surviving spouse's year's allowance and the children's year's allowance assigned in accordance with G.S. 30‑15 through G.S. 30‑33;

b.         To the payment of the debts and claims against the estate of the decedent in the order of priority set forth in G.S. 28A‑19‑6, or to the reimbursement of any person who has already made payment thereof;

c.         To the distribution of the remainder of the personal property to the persons entitled thereto under the provisions of the will or of the Intestate Succession Act; and

(2)        File an affidavit with the clerk of superior court that he has collected the personal property of the decedent and the manner in which he has disbursed and distributed the same. This final affidavit shall be filed within 90 days of the date of filing of the qualifying affidavit provided for in G.S. 28A‑25‑1 or G.S. 28A‑25‑1.1. If the affiant cannot file the final affidavit within 90 days, he shall file a report with the clerk within that time period stating his reasons. Upon determining that the affiant has good reason not to file the final affidavit within 90 days, the clerk may extend the time for filing up to one year from the date of filing the qualifying affidavit.

(b)        Nothing in this section shall be construed as changing the rule of G.S. 28A‑15‑1 and G.S. 28A‑15‑5 rendering both real and personal property, without preference or priority, available for the discharge of debts and other claims against the estate of the decedent. If it appears that it may be in the best interest of the estate to sell, lease, or mortgage any real property to obtain money for the payment of debts or other claims against the decedent's estate, the affiant shall petition the clerk of superior court for the appointment of a personal representative to conclude the administration of the decedent's estate pursuant to G.S. 28A‑25‑5. (1973, c. 1329, s. 3; 1983, c. 711, s. 1; 1985, c. 651, s. 4; 1987, c. 670, s. 3; 1989, c. 407, s. 3.)



§ 28A-25-4. Clerk may compel compliance.

§ 28A‑25‑4.  Clerk may compel compliance.

If any affiant who has collected personal property of the decedent by affidavit pursuant to G.S. 28A‑25‑1 or G.S. 28A‑25‑1.1 shall fail to make distribution or file affidavit as required by G.S. 28A‑25‑3, the clerk of superior court may, upon his own motion or at the request of any interested person, issue an attachment against him for a contempt and commit him until he makes proper distribution and files the affidavit.  In addition to or in lieu of filing this attachment, the clerk may require the affiant to post a bond conditioned as provided in G.S. 28A‑8‑2. (1973, c. 1329, s. 3; 1983, c. 711, s. 2; 1985, c. 651, s. 5; 1987, c. 670, s. 4; 1989, c. 407, s. 4.)



§ 28A-25-5. Subsequently appointed personal representative or collector.

§ 28A‑25‑5.  Subsequently appointed personal representative or collector.

Nothing in this Article shall preclude any interested person, including the affiant, from petitioning the clerk of superior court for the appointment of a personal representative or collector to conclude the administration of the decedent's estate. If such is done, the affiant who has been collecting personal property by affidavit shall cease to do so, shall deliver all assets in his possession to the personal representative, and shall render a proper accounting to the personal representative or collector. A copy of the accounting shall also be filed with the clerk having jurisdiction over the personal representative or collector. (1973, c. 1329, s. 3; 1975, c. 300, s. 10; 1985, c. 651, s. 6; 1987, c. 670, s. 5.)



§ 28A-25-6. Payment to clerk of money owed decedent.

§ 28A‑25‑6.  Payment to clerk of money owed decedent.

(a)        As an alternative to the small estate settlement procedures of this Article, any person indebted to a decedent may satisfy such indebtedness by paying the amount of the debt to the clerk of the superior court of the county of the domicile of the decedent:

(1)        If no administrator has been appointed, and

(2)        If the amount owed by such person does not exceed five thousand dollars ($5,000), and

(3)        If the sum tendered to the clerk would not make the aggregate sum which has come into the clerk's hands belonging to the decedent exceed five thousand dollars ($5,000).

(b)        Such payments may not be made to the clerk if the total amount paid or tendered with respect to any one decedent would exceed five thousand dollars ($5,000), even though disbursements have been made so that the aggregate amount in the clerk's hands at any one time would not exceed five thousand dollars ($5,000).

(c)        If the sum tendered pursuant to this section would make the aggregate sum coming into the clerk's hands with respect to any one decedent exceed five thousand dollars ($5,000) the clerk shall appoint an administrator, or the sum may be administered under the preceding sections of this Article.

(d)        If it appears to the clerk after making a preliminary survey that disbursements pursuant to this section would not exhaust funds received pursuant to this section, he may, in his discretion, appoint an administrator, or the funds may be administered under the preceding sections of this Article.

(e)        The receipt from the clerk of the superior court of a payment purporting to be made pursuant to this section is a full release to the debtor for the payment so made.

(f)         If no administrator has been appointed, the clerk of superior court shall disburse the money received under this section for the following purposes and in the following order:

(1)        To pay the surviving spouse's year's allowance and children's year's allowance assigned in accordance with law;

(2),       (3) Repealed by Session Laws 1981, c. 383, s. 3.

(4)        All other claims shall be disbursed according to the order set out in G.S. 28A‑19‑6.

Notwithstanding the foregoing provisions of this subsection, the clerk shall pay, out of funds provided the deceased pursuant to G.S. 111‑18 and Part 3 of Article 2 of Chapter 108A of the General Statutes of North Carolina, any lawful claims for care provided by an adult care home to the deceased, incurred not more than 90 days prior to his death. After the death of a spouse who died intestate and after the disbursements have been made in accordance with this subsection, the balance in the clerk's hands belonging to the estate of the decedent shall be paid to the surviving spouse, and if there is no surviving spouse, the clerk shall pay it to the heirs in proportion to their respective interests.

(g)        The clerk shall not be required to publish notice to creditors.

(h)        Whenever an administrator is appointed after a clerk of superior court has received any money pursuant to this section, the clerk shall pay to the administrator all funds which have not been disbursed. The clerk shall receive no commissions for payments made to the administrator, and the administrator shall receive no commissions for receiving such payments. (1921, c. 93; Ex. Sess. 1921, c. 65; C.S., s. 65(a); Ex. Sess. 1924, cc. 15, 58; 1927, c. 7; 1929, cc. 63, 71, 121; 1931, c. 21; 1933, cc. 16, 94; 1935, cc. 69, 96, 367; 1937, cc. 13, 31, 55, 121, 336, 377; 1939, cc. 383, 384; 1941, c. 176; 1943, cc. 24, 114, 138, 560; 1945, cc. 152, 178, 555; 1947, cc. 203, 237; 1949, cc. 17, 81, 691, 762; 1951, c. 380, s. 1; 1955, c. 1246, ss. 103; 1957, c. 491; 1959, c. 795, ss. 1‑4; 1965, c. 576, s. 1; 1973, c. 23; c. 1329, s. 1; 1975, c. 344; 1979, c. 163; c. 762, s. 1; 1981, c. 383, s. 3; 1983, c. 65, s. 2; 1987, c. 282, s. 6; 1989 (Reg. Sess., 1990), c. 1015, s. 1; 1995, c. 535, s. 2.)



§ 28A-26-1. Domiciliary and ancillary probate and administration.

Article 26.

Foreign Personal Representatives and Ancillary Administration.

§ 28A‑26‑1.  Domiciliary and ancillary probate and administration.

The domiciliary, or original, administration of the estates of all decedents domiciled in North Carolina at the time of death shall be under the jurisdiction of this State and of a proper clerk of superior court in this State, and the original probate of all wills of such persons shall be in this State. Any administration of the estate and any probate of a will of such decedents outside North Carolina shall be ancillary only. All assets, except real estate (but including proceeds from the sale of real estate), subject to ancillary administration in a jurisdiction outside North Carolina shall, to the extent such assets are not necessary for the requirements of such ancillary administration, be transferred and delivered by the ancillary personal representative to the duly qualified personal representative in this State for administration and distribution by the domiciliary personal representative, and the domiciliary personal representative in this State shall have the duty of collecting all such assets from the ancillary personal representative. The receipt of the domiciliary personal representative shall fully acquit the ancillary personal representative with respect to the assets covered thereby. The domiciliary personal representative in North Carolina shall have the exclusive right and duty to pay all federal and North Carolina taxes owed by the estate of such decedent and to make proper distribution of all assets including those collected from the ancillary personal representative. (1963, c. 634; 1973, c. 1329, s. 3.)



§ 28A-26-2. Payment of debt and delivery of property to domiciliary personal representative of a nonresident decedent without ancillary administration in this State.

§ 28A‑26‑2.  Payment of debt and delivery of property to domiciliary personal representative of a nonresident decedent without ancillary administration in this State.

(a)        At any time after the expiration of 60 days from the death of a nonresident decedent, any resident of this State indebted to the estate of the nonresident decedent or having possession or control of personal property, or of an instrument evidencing a debt, obligation, stock or chose in action belonging to the estate of the nonresident decedent may pay the debt or deliver the personal property, or the instrument evidencing the debt, obligation, stock or chose in action, to the domiciliary personal representative of the nonresident decedent upon being presented with a certified or exemplified copy of his letters of appointment and an affidavit made by or on behalf of the domiciliary personal representative stating:

(1)        The date of the death of the nonresident decedent;

(2)        That to the best of his knowledge no administration, or application or petition therefor, is pending in this State;

(3)        That the domiciliary personal representative is entitled to payment or delivery.

(b)        Payment or delivery made in good faith on the basis of the proof of appointment as domiciliary personal representative of a nonresident decedent and an affidavit meeting the requirements of subsection (a) constitutes a release to the same extent as if payment or delivery had been made to an ancillary personal representative.

(c)        Payment or delivery under this section shall not be made if a resident creditor of the nonresident decedent has, by registered or certified mail, notified the resident debtor of the nonresident decedent or the resident having possession of the personal property belonging to the nonresident decedent that the debt should not be paid nor the property delivered to the domiciliary personal representative of the nonresident decedent. If no ancillary administrator qualifies within 90 days from the date of the notice, however, the resident debtor may pay the debt or deliver the property directly to the nonresident domiciliary personal representative as set forth in subsection (a) of this section. (1973, c. 1329, s. 3; 1975, c. 300, s. 11.)



§ 28A-26-3. Ancillary administration.

§ 28A‑26‑3.  Ancillary administration.

(a)        Any domiciliary personal representative of a nonresident decedent upon the filing of a certified or exemplified copy of letters of appointment with the clerk of superior court who has venue under G.S. 28A‑3‑1 may be granted ancillary letters in this State notwithstanding that the domiciliary personal representative is a nonresident of this State or is a foreign corporation. If the domiciliary personal representative is a foreign corporation, it need  not qualify under any other law of this State to authorize it to act as ancillary personal representative in the particular estate. If application is made for the issuance of ancillary letters to the domiciliary personal representative, the clerk of superior court shall give preference in appointment to the domiciliary personal representative unless the decedent shall have otherwise directed in a  will.

(b)        If, within 90 days after the death of the nonresident, or within 60 days after issue of domiciliary letters, should that be a shorter period, no application for ancillary letters has been made by a domiciliary personal representative, any person who could apply for issue of letters had the decedent been a resident may apply for issue of ancillary letters.

If it is known that there is a duly qualified domiciliary personal  representative, the clerk of superior court shall send notice of such  application, by registered mail, to that personal representative and to the appointing court. Such notice shall include a statement that, within 14 days after its mailing, the domiciliary personal representative may apply for the issue of ancillary letters with the preference specified in subsection (a) of this section; and that his failure to do so will be deemed a waiver, with the result that letters will be issued to another. Upon such failure, the clerk of superior court may issue ancillary letters in accordance with the provisions of Article 4 of this Chapter.

If the applicant and the clerk of superior court have no knowledge  of the existence of a domiciliary personal representative, the clerk of superior court may proceed to issue ancillary letters. Subsequently, upon it becoming known that a domiciliary personal representative has been appointed, whether such appointment occurred before or after the issue of ancillary letters, the clerk of superior  court shall notify the domiciliary personal representative, by registered mail, of the action taken by the clerk of superior court and the state of the ancillary administration. Such notice shall include a statement that at any time prior to approval of the ancillary personal representative's final account the domiciliary personal representative may appear in the proceedings for any purpose he may deem advisable; and that he may apply to be substituted as ancillary personal representative, but that such request will not be granted unless the clerk of superior court finds that such action will be for the best interests of North Carolina administration of the estate. (1973, c. 1329, s. 3.)



§ 28A-26-4. Bonds.

§ 28A‑26‑4.  Bonds.

(a)        Subject to the exception in subsection (b), any personal representative, including a domiciliary personal representative, who is granted ancillary letters of administration in this State must satisfy the bond requirements prescribed in Article 8 of this Chapter.

(b)        Where a citizen or subject of a foreign country, or of any other state or territory of the United States, by will sufficient according to the laws of this State, and duly probated and recorded in the proper county, devises to his executor, with power to sell and convey, real property situated in this State in trust for a person named in the will, the power being vested in the executor as such trustee, the executor may execute the power without giving bond in this State. (1911, c. 176; C.S., s. 37; Ex. Sess. 1920, c. 86; 1945, c. 652; 1957, c. 320; 1969, c. 1067, ss. 1, 2; 1973, c. 1329, s. 3.)



§ 28A-26-5. Authority of domiciliary personal representative of a nonresident decedent.

§ 28A‑26‑5.  Authority of domiciliary personal representative of a nonresident decedent.

The domiciliary personal representative of the nonresident  decedent after qualifying as ancillary personal representative in this State is authorized to administer the North Carolina estate of the nonresident decedent in accordance with the provisions of this Chapter. (1973, c. 1329, s. 3.)



§ 28A-26-6. Jurisdiction.

§ 28A‑26‑6.  Jurisdiction.

(a)        A domiciliary personal representative of a nonresident  decedent may invoke the jurisdiction of the courts of this State after qualifying as ancillary personal representative in this State except that he may invoke such jurisdiction prior to qualification for the purpose of appealing from a decision of the clerk of superior court regarding a question of qualification.

(b)        A domiciliary personal representative of a nonresident decedent submits to the jurisdiction of the courts of this State:

(1)        As provided in G.S. 1‑75.4, or

(2)        By receiving payment of money or taking delivery of personal property under G.S. 28A‑26‑2; or

(3)        By acceptance of ancillary letters of administration in this  State under G.S. 28A‑26‑3; or

(4)        By doing any act as personal representative in this State which if done as an individual would have given the State jurisdiction over him as an individual. (1973, c. 1329, s. 3.)



§ 28A-26-7. Service on personal representative of a nonresident decedent.

§ 28A‑26‑7.  Service on personal representative of a nonresident decedent.

A court of this State having jurisdiction of the subject matter and grounds for personal jurisdiction as provided in G.S. 28A‑26‑6 may exercise personal jurisdiction over a defendant by service of process in accordance with the provisions of G.S. 1A‑1, Rule 4(j). (1973, c. 1329, s. 3.)



§ 28A-26-8. Duties of personal representative in an ancillary administration.

§ 28A‑26‑8.  Duties of personal representative in an ancillary administration.

(a)        All assets of estates of nonresident decedents being administered in this State are subject to all claims, allowances and charges existing or established against the estate of the decedent wherever existing or established.

(b)        An adjudication of a claim rendered in any jurisdiction in favor of or against any personal representative of the estate of a nonresident decedent is binding on the ancillary personal representative in this State and on all parties to the litigation.

(c)        Limitations on presentation of claims shall be governed by the  provisions of this Chapter except that creditors residing in the domiciliary state barred by the statutes of that state may not file claims in an ancillary administration in this State.

(d)        In the payment of claims by the ancillary administrator, the following rules shall apply:

(1)        If the value of the entire estate, wherever administered, equals or exceeds family exemptions and allowances, prior charges and claims against the entire estate, the claims allowed in this State shall be paid in full from assets in this State, if such assets are sufficient for the purpose.

(2)        If such total exemptions, allowances, charges and claims exceed the value of the entire estate, the claims allowed in  this State shall be paid their proper percentage pro rata by  class, if assets in this State are sufficient for the purpose.

(3)        If assets in this State are inadequate for either of the purposes stated in subdivisions (1) or (2) above, the claims  allowed in this State shall be paid, pro rata by class, to the extent the local assets will permit.

(4)        If the value of the entire estate, wherever administered, is  insufficient to pay all exemptions and allowances, prior charges and claims against the entire estate, the priority for order of payment established by the law of the domicile will prevail. (1973, c. 1329, s. 3; 1975, c. 19, ss. 10, 11.)



§ 28A-26-9. Remission of surplus assets by ancillary personal representative to domiciliary personal representative.

§ 28A‑26‑9.  Remission of surplus assets by ancillary personal representative to domiciliary personal representative.

Unless a testator in a will otherwise directs, any assets (including proceeds from the sale of real estate) remaining after payment of claims against the estate of a nonresident decedent being administered by an ancillary personal representative other than the domiciliary personal representative shall be transferred and delivered to the domiciliary personal representative or, if none, to the court in the domicile of the decedent which has jurisdiction to administer the estate. (1973, c. 1329, s. 3.)



§ 28A-27-1. Definitions.

Article 27.

Apportionment of Federal Estate Tax.

§ 28A‑27‑1.  Definitions.

For the purposes of this Article:

(1)        "Estate" means the gross estate of a decedent as determined for the purpose of the federal estate tax.

(2)        "Fiduciary" includes a personal representative and a trustee.

(3)        "Person" means any individual, partnership, association, joint stock company, corporation, governmental agency, including any multiples or combinations of the foregoing as, for example, individuals as joint tenants.

(4)        "Person interested in the estate" means any person, including a personal representative, guardian, or trustee, entitled to receive, or who has received, from a decedent while alive or by reason of the death of a decedent any property or interest therein included in the decedent's taxable estate.

(5)        "State" means any state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(6)        "Tax" means the net Federal Estate Tax due, after application of any available unified transfer tax credit, and interest and penalties imposed in addition to the tax. (1985 (Reg. Sess., 1986), c. 878, s. 1.)



§ 28A-27-2. Apportionment.

§ 28A‑27‑2.  Apportionment.

(a)        Except as otherwise provided in subsection (b) of this section, or in G.S. 28A‑27‑5, G.S. 28A‑27‑6, or G.S. 28A‑27‑8, the tax shall be apportioned among all persons interested in the estate in the proportion that the value of the interest of each person interested in the estate bears to the total value of the interests of all persons interested in the estate. The values as finally determined for federal estate tax purposes shall be used for the purposes of this computation.

(b)        In the event the decedent's will provides a method of apportionment of the tax different from the method provided in subsection (a) above, the method described in the will shall control. However, in the case of any will executed on or after October 1, 1986, a general direction in the will that taxes shall not be apportioned, whether or not referring to this Article, but shall be paid from the residuary portion of the estate shall not, unless specifically stated otherwise, apply to taxes imposed on assets which are includible in the valuation of the decedent's gross estate for federal estate tax purposes only by reason of Sections 2041, 2042 or 2044 of the Internal Revenue Code of 1954 or corresponding provisions of any subsequent tax law. In the case of an estate administered under any will executed on or after October 1, 1986, in the event that the estate tax computation involves assets described in the preceding sentence, unless specifically stated otherwise, apportionment shall be made against such assets and the tax so apportioned shall be recovered from the persons receiving such assets as provided in Sections 2206, 2207 or 2207A of the Internal Revenue Code of 1954 or corresponding provisions of any subsequent tax law. (1985 (Reg. Sess., 1986), c. 878, s. 1; 1987, c. 694, s. 1.)



§ 28A-27-3. Procedure for determining apportionment.

§ 28A‑27‑3.  Procedure for determining apportionment.

(a)        The personal representative of a decedent shall determine the apportionment of the tax.

(b)        If the personal representative finds that it is inequitable to  apportion interest and penalties in the manner provided in this Article because such interest or penalties were imposed due to the fault of one or more persons interested in the estate he may direct apportionment thereon in the manner he finds equitable.

(c)        The expenses reasonably incurred by the personal representative in connection with the apportionment of the tax shall be apportioned as provided for taxes under this Article. If the personal representative finds that it is inequitable to apportion the expenses because such expenses were incurred because of the fault of one or more persons interested in the estate he may direct other more equitable apportionment. (1985 (Reg. Sess., 1986), c. 878, s. 1.)



§ 28A-27-4. Uncollected tax.

§ 28A‑27‑4.  Uncollected tax.

The personal representative shall not be under any duty to institute any suit or proceeding to recover from any person interested in the estate the amount of the tax apportioned to the person until the expiration of the six months next following final determination of the tax. A personal representative who institutes the suit or proceeding within a reasonable time after the six months' period shall not be subject to any liability or surcharge because any portion of the tax apportioned to any person interested in the estate was collectable at a time following the death of the decedent but thereafter became uncollectable. If the personal representative cannot collect from any person interested in the estate the amount of the tax apportioned to the person, the amount not recoverable shall be apportioned among the other persons interested in the estate who are subject to apportionment. The apportionment shall be made in the proportion that the value of the interest of each remaining person interested in the estate bears to the total value of the interests of all remaining persons interested in the estate. (1985 (Reg. Sess., 1986), c. 878, s. 1.)



§ 28A-27-5. Exemptions, deductions, and credits.

§ 28A‑27‑5.  Exemptions, deductions, and credits.

(a)        Any interest for which a deduction or exemption is allowed under the federal revenue laws in determining the value of the decedent's net taxable estate, such as property passing to or in trust for a surviving spouse and gifts or bequests for charitable, public, or similar purposes, shall not be included in the computation provided for in G.S. 28A‑27‑2 to the extent of the allowable deduction or exemption. When such an interest is subject to a prior present interest which is not allowable as a deduction or exemption, such present interest shall not be included in the computation provided for in this Article and no tax shall be apportioned to or paid from principal.

(b)        Any credit for property previously taxed and any credit for gift taxes or death taxes of a foreign country paid by the decedent or his estate shall inure to the proportionate benefit of all persons liable to apportionment; provided, however, that if the tax which gives rise to such a credit has in fact been paid by a person interested in the estate, the benefit of such credit shall inure to that person paying the tax.

(c)        Any credit for inheritance, succession, or estate taxes or taxes in the nature thereof in respect to property or interests includible in the estate shall inure to the benefit of the persons or interests chargeable with the payment thereof to the extent that, or in the proportion that, the credit reduces the tax.

(d)        To the extent that property passing to or in trust for a surviving spouse or any charitable, public, or similar gift or bequest does not constitute an allowed deduction for purposes of the tax solely by reason of an inheritance tax or other death tax imposed upon and deductible from the property, the property shall not be included in the computation provided for in this Article, and to that extent no apportionment shall be made against the property. This section does not apply in any instance where the result will be to deprive the estate of a deduction otherwise allowable under Section 2053(d) of the Internal Revenue Code of 1954 of the United States or corresponding provisions of any subsequent tax law, relating to deduction for State death taxes on transfers for public, charitable, or religious uses. (1985 (Reg. Sess., 1986), c. 878, s. 1; 1987, c. 694, ss. 2, 3.)



§ 28A-27-6. No apportionment between temporary and remainder interests.

§ 28A‑27‑6.  No apportionment between temporary and remainder interests.

No interest in income and no estate for years or for life or other temporary interest in any property or fund is subject to apportionment as between the temporary interest and the remainder. The tax on the temporary interest and the tax, if any, on the remainder is chargeable against the corpus of the property or funds subject to the temporary interest and remainder. (1985 (Reg. Sess., 1986), c. 878, s. 1.)



§ 28A-27-7. Fiduciary's rights and duties.

§ 28A‑27‑7.  Fiduciary's rights and duties.

(a)        The personal representative may withhold from any property of the decedent in his possession, distributable to any person interested in the estate, the amount of the tax apportioned to his interest. If the property in possession of the personal representative and distributable to any person interested in the estate tax is insufficient to satisfy the proportionate amount of the tax determined to be due from the person, the personal representative may recover the deficiency from the person interested in the estate. If the property is not in the possession of the personal representative he may recover from any person interested in the estate the amount of the tax apportioned to the person in accordance with this Article.

(b)        If property held by the fiduciary or other person is distributed prior to final apportionment of the tax, the personal representative may require the distributee to provide a bond or other security for the apportionment liability in the form and amount prescribed by the fiduciary, with the approval of the clerk of superior court having jurisdiction of the administration of the estate. (1985 (Reg. Sess., 1986), c. 878, s. 1.)



§ 28A-27-8. Difference with Federal Estate Tax Law.

§ 28A‑27‑8.  Difference with Federal Estate Tax Law.

If the liabilities of persons interested in the estate as prescribed by this Article differ from those which result under the Federal Estate Tax Law, the liabilities imposed by the federal law will control and the balance of this Article shall apply as if the resulting liabilities had been prescribed herein. (1985 (Reg. Sess., 1986), c. 878, s. 1.)



§ 28A-27-9. Effective date.

§ 28A‑27‑9.  Effective date.

The provisions of this Article shall not apply to taxes due on account of the death of decedents dying prior to October 1, 1986. (1985 (Reg. Sess., 1986), c. 878, s. 1.)



§ 28A-28-1. Summary administration where spouse is sole beneficiary.

Article 28.

Summary Administration.

§ 28A‑28‑1.  Summary administration where spouse is sole beneficiary.

When a decedent dies testate or intestate leaving a surviving spouse as the sole devisee or heir, the surviving spouse may file a petition for summary administration with the clerk of superior court of the county where the decedent was domiciled at the time of death. This procedure is available if the decedent died partially testate, provided that the surviving spouse is the sole devisee under the will and the sole heir of the decedent's intestate property. This procedure is not available if the decedent's will provides that it is not available or if the devise to the surviving spouse is in trust rather than outright. (1995, c. 294, s. 1.)



§ 28A-28-2. Petition.

§ 28A‑28‑2.  Petition.

(a)        The petition shall be signed by the surviving spouse and verified to be accurate and complete to the best of the spouse's knowledge and belief and shall state as follows:

(1)        The name and address of the spouse and the fact that he or she is the surviving spouse of the decedent;

(2)        The name and domicile of the decedent at the time of death;

(3)        The date and place of death of the decedent;

(4)        The date and place of marriage of the spouse and the decedent;

(5)        A description sufficient to identify each tract of real property owned in whole or in part by the decedent at the time of death;

(6)        A description of the nature of the decedent's personal property and the location of such property, as far as these facts are known or can with reasonable diligence be ascertained;

(7)        The probable value of the decedent's personal property, so far as the value is known or can with reasonable diligence be ascertained;

(8)        That no application or petition for appointment of a personal representative is pending or has been granted in this State;

(9)        That the spouse is the sole devisee or sole heir, or both, of the decedent, and that there is no other devisee or heir; that the decedent's will, if any, does not prohibit summary administration; and that any property passing to the spouse under the will is not in trust;

(10)      The name and address of any executor or coexecutor named by the will and that, if the decedent died testate, a copy of the petition has been personally delivered or sent by first‑class mail by the spouse to the last‑known address of any executor or coexecutor named by the will, if different from the spouse;

(11)      That, to the extent of the value of the property received by the spouse under the will of the decedent or by intestate succession, the spouse assumes all liabilities of the decedent that were not discharged by reason of death and assumes liability for all taxes and valid claims against the decedent or the estate, as provided in G.S. 28A‑28‑6; and

(12)      If the decedent died testate, that the decedent's will has been admitted to probate in the court of the proper county; that a duly certified copy of the will has been recorded in each county in which is located any real property owned by the decedent at the time of death; and that a certified copy of the decedent's will is attached to the petition.

(b)        The petition shall be filed by the clerk upon payment of the fee provided in G.S. 7A‑307 and shall be indexed in the index to estates. (1995, c. 294, s. 1; c. 509, s. 135.2(a).)



§ 28A-28-3. Clerk's order.

§ 28A‑28‑3.  Clerk's order.

If it appears to the clerk that the petition and supporting evidence, if any, comply with the requirements of G.S. 28A‑28‑2 and on the basis thereof the spouse is entitled to summary administration, the clerk shall enter an order to that effect and no further administration of the estate is necessary. Nothing in this section shall preclude a petition under the provisions of G.S. 28A‑28‑7(a) or the appointment of a personal representative or a collector under the provisions of Article 6 or Article 11 of this Chapter. (1995, c. 294, s. 1.)



§ 28A-28-4. Effect of order.

§ 28A‑28‑4.  Effect of order.

(a)        The presentation of a certified copy of the order described in G.S. 28A‑28‑3 shall be sufficient to require the transfer to the spouse of any property or contract right owned by the decedent at the time of death, including but not limited to: (i) wages and salary; (ii) the title and license to a motor vehicle registered in the name of the decedent owner; (iii) the ownership rights of a savings account, checking account, or certificate of deposit in a bank in the name of the decedent owner; (iv) the ownership rights of a savings account, share certificate, or certificate of deposit in a credit union, building and loan association, or savings and loan association in the name of the decedent owner; and (v) the ownership rights in any stock or security registered on the books of a corporation in the name of the decedent owner.

(b)        After the entry of the order described in G.S. 28A‑28‑3, the spouse may convey, lease, sell, or mortgage any real property devised to or inherited by the spouse from the decedent, at public or private sale, upon such terms as the spouse may determine. This section shall not limit any other powers the spouse may have over property devised to or inherited by the spouse from the decedent. The provisions of G.S. 28A‑17‑12 are not applicable to a conveyance, sale, lease, or mortgage under this subsection. (1995, c. 294, s. 1.)



§ 28A-28-5. Effect of payment.

§ 28A‑28‑5.  Effect of payment.

The person paying, delivering, transferring, or issuing property or the evidence thereof pursuant to the order described in G.S. 28A‑28‑3 is discharged and released to the same extent as if the person dealt with a duly qualified personal representative of the decedent. The person is not required to see to the application of the property or evidence thereof or to inquire into the truth of any statement in the petition or order.

If any person to whom the order is presented refuses to pay, deliver, transfer, or issue any property or evidence thereof, the property may be recovered or its payment, delivery, transfer, or issuance may be compelled in an action brought for that purpose by the surviving spouse. The court costs and attorney's fee incident to the action shall be taxed against the person whose refusal to comply with the provisions of G.S. 28A‑28‑4 made the action necessary. (1995, c. 294, s. 1.)



§ 28A-28-6. Spouse's assumption of liabilities.

§ 28A‑28‑6.  Spouse's assumption of liabilities.

If the clerk grants the order for summary administration, the spouse shall be deemed to have assumed, to the extent of the value of the property received by the spouse under the will of the decedent or by intestate succession, all liabilities of the decedent that were not discharged by reason of death and liability for all taxes and valid claims against the decedent or the estate. The value of the property is the fair market value of the property on the date of death of the decedent less any liens or encumbrances on the property so received. The spouse may assert any defense, counterclaim, cross‑claim, or setoff which would have been available to the decedent if the decedent had not died except for actions listed in G.S. 28A‑18‑1(b). A spouse shall not be deemed to have assumed any liabilities of the decedent that were discharged by reason of death. (1995, c. 294, s. 1.)



§ 28A-28-7. Right to petition for appointment of personal representative; discharge of spouse's liability.

§ 28A‑28‑7.  Right to petition for appointment of personal representative; discharge of spouse's liability.

(a)        Nothing in this Article shall preclude any person qualified to serve as personal representative pursuant to G.S. 28A‑4‑1, including the surviving spouse, from petitioning the clerk of superior court for the appointment of a personal representative or collector to administer the decedent's estate. If a personal representative or collector is appointed, the spouse shall render a proper accounting to the personal representative or collector and file a copy of the accounting with the clerk. The spouse shall deliver assets of the decedent's estate, cash, or other property and shall be discharged of liability in accordance with the provisions of subsection (b) of this section.

(b)        In the event that a personal representative or collector is appointed, the spouse shall be discharged of liability for the debts of the decedent as follows:

(1)        If the spouse delivers to the personal representative or collector all of the property received by the spouse in the identical form that it was received by the spouse, then the spouse will be discharged of all liability.

(2)        If the spouse does not deliver to the personal representative or collector all of the property in the identical form that it was received by the spouse, then the spouse shall be discharged of liability as follows:

a.         For property delivered to the personal representative or collector that is in the identical form that it was received by the spouse, the spouse is discharged to the extent of the fair market value of the property at the time of the decedent's death or the fair market value at the time the property was received by the personal representative or collector, whichever is greater.

b.         For property delivered to the personal representative or collector that is not in the identical form that it was received by the spouse, the spouse is discharged to the extent of the fair market value of such property at the time it was delivered to the personal representative or collector. (1995, c. 294, s. 1.)



§ 28A-29-1. Notice to creditors without estate administration.

Article 29.

Notice to Creditors Without Estate Administration.

§ 28A‑29‑1.  Notice to creditors without estate administration.

When a decedent dies testate or intestate leaving no property subject to probate, any person otherwise qualified to serve as personal representative of the estate pursuant to Article 4 of this Chapter or the trustee then serving under the terms of a revocable trust created by the decedent may file a petition to be appointed as a limited personal representative to provide notice to creditors without administration of an estate before the clerk of superior court of the county where the decedent was domiciled at the time of death. This procedure is not available if the decedent's will provides that it is not available. A limited personal representative shall have the rights and obligations provided for in this Article.  (2009‑444, s. 1.)



§ 28A-29-2. Petition.

§ 28A‑29‑2.  Petition.

(a)        The application for appointment as limited personal representative shall be in the form of an affidavit sworn to before an officer authorized to administer oaths, signed by the applicant or the applicant's attorney, which may be supported by other proof under oath in writing, all of which shall be recorded and filed by the clerk of superior court, and shall allege all of the following facts:

(1)        The name and domicile of the decedent at the time of death.

(2)        The date and place of death of the decedent.

(3)        That, so far as is known or can with reasonable diligence be ascertained, the decedent's property is not subject to probate.

(4)        That no application or petition for appointment of a personal representative is pending or has been granted in this State.

(b)        If it appears to the clerk of superior court that the application and supporting evidence comply with the requirements of subsection (a) of this section and on the basis thereof the clerk finds that the applicant is entitled to appointment, the clerk shall issue letters of limited administration.

(c)        The petition shall be filed by the clerk upon payment of the fee provided in G.S. 7A‑307(a) and shall be indexed in the index to estates.  (2009‑444, s. 1.)



§ 28A-29-3. Effect of appointment.

§ 28A‑29‑3.  Effect of appointment.

A limited personal representative appointed under this Article shall provide notice to all persons, firms, and corporations having claims against the decedent, and proof of such notice shall be in accordance with the provisions of Article 14 of this Chapter.  (2009‑444, s. 1.)



§ 28A-29-4. Presentation, payment, and limitation of claims.

§ 28A‑29‑4.  Presentation, payment, and limitation of claims.

Upon compliance with G.S. 28A‑29‑3, creditors of the decedent and the decedent's property shall present claims in accordance with the provisions of Article 19 of this Chapter, and creditors failing to file such claims shall be barred as provided in G.S. 28A‑19‑3. The limited personal representative shall administer claims so presented in accordance with the procedures and priorities provided pursuant to Article 19 of this Chapter. At any time after a claim is presented in accordance with the provisions of this section, the clerk may appoint a personal representative to administer the decedent's estate.  (2009‑444, s. 1.)



§ 28A-29-5. Right to petition for appointment of personal representative.

§ 28A‑29‑5.  Right to petition for appointment of personal representative.

Nothing in this Article shall preclude any person qualified to serve as personal representative pursuant to G.S. 28A‑4‑1, including the limited personal representative, from petitioning the clerk of superior court for the appointment of a personal representative to administer the decedent's estate.  (2009‑444, s. 1.)






Chapter 28B - Estates of Absentees in Military Service.

§ 28B-1. Absentee in military service; definition.

Chapter 28B.

Estates of Absentees in Military Service.

§ 28B‑1.  Absentee in military service; definition.

Any person serving in or with the armed forces of the United States, in or with the Red Cross, in or with the merchant marines, during any time when a state of hostilities exists between the United States and any other power, who has been reported or listed by the appropriate federal agency as missing in action or as a prisoner of war for a period of one year, shall be an "absentee in military service" within the meaning of this Chapter. (1973, c. 522, s. 1.)



§ 28B-2. Action for receiver; jurisdiction; contents of complaint.

§ 28B‑2.  Action for receiver; jurisdiction; contents of complaint.

(a)        Whenever any absentee in military action as defined in this Chapter has an interest in any form of property in this State and has not provided an adequate power of attorney authorizing another to act in his behalf in regard to such property or interest, any person who would have an interest in the property or estate of the absentee in military service were such absentee in military service deceased, or any person who is dependent on such absentee in military service for his maintenance or support, may commence an action for the appointment of a receiver to care for the estate of the absentee in military service by filing a verified complaint in the superior court in the county of domicile of the absentee in military service or in any county where his property is situated.

(b)        The complaint shall show the following:

(1)        The name, age, address, relationship of the person filing the complaint to the alleged absentee, and the interest of that person in the property of the absentee in military service or his dependency upon the absentee in military service for his maintenance and support.

(2)        The name, age, and address of all persons who would have an interest in the estate of the absentee in military service were he deceased and the name, age, and address of all persons dependent upon him for their maintenance and support.

(3)        The name, age, and last known address of the absentee in military service.

(4)        The date on which the absentee in military service was first  reported as missing or captured by the appropriate federal agency, and, as far as is known, the circumstances surrounding his absence.

(5)        The necessity for and the reasons why a receiver should be appointed.

(6)        Whether or not the person alleged to be an absentee in military service has a will and the whereabouts of said will.

(7)        So far as known, a schedule of all his property within this State, including property in which he is co‑owner with or without the right of survivorship. (1973, c. 522, s. 2.)



§ 28B-3. Notice; hearing; guardian ad litem.

§ 28B‑3.  Notice; hearing; guardian ad litem.

(a)        Notice of the hearing on the complaint to appoint a receiver shall be given to all persons named in the petition by registered mail or certified mail with return receipt requested.

(b)        The judge shall hear evidence on the questions of whether the person alleged to be missing or captured is an absentee in military service as defined by G.S. 28B‑1, on the question of the necessity for the appointment of a receiver, and on the question of who is entitled  to appointment as the receiver.

(c)        The court may in its discretion appoint a guardian ad litem to  represent the alleged absentee in military service at the hearing. (1973, c. 522, s. 3.)



§ 28B-4. Order of appointment.

§ 28B‑4.  Order of appointment.

(a)        If after the hearing, the court is satisfied that said person is, in fact, an absentee in military service as defined in G.S. 28B‑1 and that it is necessary that a receiver be appointed, he shall appoint a receiver of the estate and property of said absentee in military service under the supervision and subject to the further orders of the court.

(b)        In the appointment of a receiver, the court shall give due consideration to the appointment of the spouse or one of the next of kin of the absentee in military service if such spouse or next of kin  is a fit and proper person and is qualified to act. (1973, c. 522, s.  4.)



§ 28B-5. Bond; inventory; accounting.

§ 28B‑5.  Bond; inventory; accounting.

(a)        Before receiving any property the judge shall require the receiver to qualify by giving bond in an amount and with surety approved by him.

(b)        Within 30 days after the date of his appointment, the receiver  shall file an inventory of all of the property of the absentee in military service taken in charge. Every year thereafter, within 30 days of the anniversary date of his appointment the receiver shall file a full and complete inventory and accounting with the clerk of superior court under oath, of the amount of property received by him,  or invested by him, and the manner and nature of such investment, and  his receipts and disbursements for the past year in the form of debit  and credit. The clerk shall inspect and audit the inventory and accounting and if he approves the same he shall endorse his approval thereon, which shall be deemed prima facie evidence of correctness. If the clerk finds evidence of misconduct or default on the part of the receiver he shall report the same to the court. In such event, the procedures found in G.S. 28B‑7(b) shall be followed. (1973, c. 522, s. 5.)



§ 28B-6. Powers and duties of receiver.

§ 28B‑6.  Powers and duties of receiver.

(a)        Under the direction of a judge, the receiver shall administer the property of the absentee in military service as an equity receivership with the following powers:

(1)        To take custody and control of all property of the absentee in military service wherever situated.

(2)        To collect all debts due to the absentee in military service  and pay all debts owed by him.

(3)        To bring and defend suits.

(4)        To pay insurance premiums.

(5)        With the approval of the judge in each instance, to continue  to operate and manage any business enterprise, farm or farming operations, and to make necessary contracts with reference thereto.

(6)        With the approval of the judge in each instance, to renew notes and other obligations, obtain loans on life insurance policies, and pledge or mortgage property for loans necessary in carrying on or liquidating the affairs of such absentee in military service.

(7)        With the approval of the judge in each instance, to institute proceedings to partition property owned by the absentee and another as joint tenants or tenants in common, with or without the right of survivorship; provided, in the case of property owned by the absentee in military service and spouse as tenants by the entirety, such proceedings may be instituted only if the spouse of the absentee in military service consents in writing to the partitioning, and, in the  event of partitioning, one half of the property or proceeds shall belong to the spouse and one half shall belong to the receiver as property of the absentee in military service.

(8)        With the approval of the judge in each instance, to sell, lease, invest, and reinvest any or all property, its income,  or its proceeds.

(9)        To pay over or apply the proceeds of mortgage and sales of such portion, or all of the property or the income thereof, as may be necessary for the maintenance and support of the dependents of the absentee in military service. If the income from the property of the absentee in military service is not sufficient to pay all of his debts and to provide for the maintenance and support of his dependents, the receiver may apply to the judge for an order to sell or mortgage so much of the real or personal property as may be necessary therefor. Such sale or mortgage shall be reported to the judge, and if approved and confirmed by the judge, the receiver shall execute the required conveyances or mortgages of such property to the purchaser or lender upon his complying with the terms of sale or mortgage.

(b)        The judge may, in his discretion, by written order, modify, add to, or subtract from the statutory powers granted in this section. (1973, c. 522, s. 6.)



§ 28B-7. Resignation and removal.

§ 28B‑7.  Resignation and removal.

(a)        A receiver appointed under authority of this Chapter may resign and his successor be appointed by complying with the provisions set forth in G.S. 36‑9 through 36‑18.2.

(b)        If, after a receiver has been appointed, it is made to appear to the court upon the filing of a complaint or upon information received that the person appointed as receiver of the estate and property of the absentee in military service is legally incompetent, or that such person has been guilty of default or misconduct in due execution of his office, or that his appointment was obtained by false representation, or that such person has removed himself from this State, the court shall issue an order requiring such person to show cause why his appointment as a receiver should not be revoked. Upon the removal of a receiver of the estate or property of an absentee in military service, the court shall immediately appoint his successor. Pending any suit or proceeding between parties respecting such revocation, the clerk of superior court is authorized to make such interlocutory orders as may tend to better secure the estate and property of the absentee in military service. (1973, c. 522, s. 7.)



§ 28B-8. Termination of receivership.

§ 28B‑8.  Termination of receivership.

(a)        At any time upon petition signed by the absentee in military service, or on petition of an attorney‑in‑fact acting under an adequate power of attorney granted by the absentee in military service, the court shall direct the termination of the receivership and the transfer of all property held thereunder to the absentee in military service or to the designated attorney‑in‑fact.

(b)        If at any time subsequent to the appointment of a receiver it shall appear that the absentee in military service has died and an executor or administrator has been appointed for his estate, the court shall terminate the receivership, certify all proceedings under the receivership to the clerk of superior court, and transfer all property of the deceased absentee in military service held thereunder to such executor or administrator.

(c)        When the need for a receivership terminates, the receiver shall promptly file a final inventory and accounting and his application for discharge with the court. If it appears to the court that the inventory and accounting are correct and that the receiver has made full and complete transfer of the assets of the absentee in military service as directed, the court may approve the inventory and accounting and discharge the receiver. If objections to the final inventory and accounting are filed, the court shall conduct a hearing  under the same conditions for a hearing on objections to the annual accounting and inventory.

(d)        Such discharge shall operate as a release from the duties of the receivership and as a bar to any suit against said receiver or his surety, unless such suit is commenced within one year from the date of discharge. (1973, c. 522, s. 8.)



§ 28B-9. Specific property valued at less than $5,000; summary procedure.

§ 28B‑9.  Specific property valued at less than $5,000; summary procedure.

(a)        If the spouse of any person defined as an absentee in military service by this Chapter, or his next of kin, if said absentee in military service has no spouse, shall wish to sell or transfer any property of the absentee in military service which has a gross value of less than five thousand dollars ($5,000), or shall require the consent of the absentee in military service in any matter regarding the children of the absentee in military service, or in any other matter in which the gross value of the subject matter is less than five thousand dollars ($5,000), such spouse may apply to the superior court for an order authorizing said sale, transfer, or consent without opening a full receivership proceeding as provided by this Chapter. Said application shall be made by petition on the following form, which form shall be made available to the applicant by the clerk of the superior court:

STATE OF NORTH CAROLINA

______COUNTY

IN THE GENERAL COURT OF JUSTICE

SUPERIOR COURT DIVISION

In re: (absentee), PETITION FOR SUMMARY APPOINTMENT OF RECEIVER NOW COMES, (name of petitioner), petitioner in this action, pursuant to G.S.______, and requests the Court that he be appointed a receiver to sell/transfer (describe property) of the value of (value) because (give reasons). Petitioner is______ years of age, resides at (address) in ______ County, North Carolina, and is the (relation) of (name of absentee) who has been (pow or mia) since (date of notification). The terms of the sale/transfer are (terms). Petitioner requires the consent of the absentee for the purpose of (give reasons).

(Signature) ___________________________

The above named, ______, being by me duly sworn, says the foregoing petition is true and correct to the best of his knowledge.

____________________________________

Notary Public

My commission expires ___________

(b)        The court shall, without hearing or notice, enter an order on said petition if it deems the relief requested in said petition necessary to protect the best interest of the absentee in military service or his dependents.

(c)        Such order shall be prima facie evidence of the validity of the proceedings and the authority of the petitioner to make a conveyance or transfer property or to give the consent of the absentee in military service in any matter prescribed by subsection (a). (1973, c. 522, s. 9.)



§ 28B-10. Specific property valued at more than $5,000; summary procedure.

§ 28B‑10.  Specific property valued at more than $5,000; summary procedure.

(a)        If the spouse, or the next of kin if there is no spouse, of any person defined as an absentee in military service under this Chapter shall wish to sell, lease, or mortgage specific property having a gross value of five thousand dollars ($5,000) or more owned by the absentee in military service or in which the absentee has an interest, or take specific action with respect to any interest of the absentee in military service having a gross value of five thousand dollars ($5,000) or more, such spouse may file a complaint with the superior court for an order authorizing the action with respect to such property or interest.

(b)        The complaint shall contain all of the information called for by G.S. 28B‑2(b) and, in addition, shall contain a description of the  specific property or interest and the disposition to be made of it.

(c)        The court shall hear evidence on the question of whether the person alleged to be missing or captured is an absentee in military service as defined by G.S. 28B‑1 and on the question of whether the action in question should be authorized. Any person interested in such proceedings may intervene with leave of the court.

(d)        The court may in its discretion appoint a guardian ad litem to  represent the alleged absentee in military service at the hearing.

(e)        If, after hearing, the court is satisfied that the person alleged to be an absentee in military service is, in fact, an absentee in military service as defined in G.S. 28B‑1, and that the action is in the best interest of the absentee in military service and his dependents, the court shall enter an order appointing the petitioner as receiver for the purposes of the specific action which is the subject of the complaint and authorizing the receiver to take the specific action requested in the complaint. The court shall require the receiver to account for the proceeds of the specific sale, the specific lease, or other specific action. The court may retain jurisdiction of the proceeding to make such further orders as it deems proper.

(f)         Such order shall be prima facie evidence of the validity of the proceedings and the authority of the petitioner to take the specific action requested.

(g)        Other property of the absentee in military service not the specific subject of the complaint is not affected in any manner by the filing of such complaint as provided for in this section. (1973, c. 522, s. 10.)






Chapter 28C - Estates of Missing Persons.

§ 28C-1. Death not presumed from seven years' absence; exposure to peril to be considered.

Chapter 28C.

Estates of Missing Persons.

§ 28C‑1.  Death not presumed from seven years' absence; exposure to peril to be considered.

(a)        Death Not to Be Presumed from Mere Absence.  In any action under this Chapter, where the death of a person and the date thereof, or either, is in issue the fact that he has been absent from his place of residence, unheard of for seven years, or for any other period, creates no presumption requiring the judge or the jury to find that he is now deceased. The issue shall be decided by the judge as one of fact upon the evidence.

(b)        Exposure to Specific Peril to Be Considered.  If during such absence the person has been exposed to a specific peril of death, this fact shall be considered by the judge; or if there be a jury, shall be sufficient evidence to be submitted to the jury. (1965, c. 815, s. 1; 1973, c. 1329, s. 2.)



§ 28C-2. Action for receiver; contents of complaint; parties.

§ 28C‑2.  Action for receiver; contents of complaint; parties.

(a)        Action for Receiver to Be Instituted in the Superior Court.  If any person having an interest in any property in this State disappears and is absent from his place of residence and after diligent inquiry his whereabouts remains unknown to those persons most likely to know the same, for a period of 30 days or more, anyone who would be entitled to administer the estate of such absentee if he were deceased, or any interested person, may commence a civil action and file a duly verified complaint in the superior court of either the county of such absentee's domicile, or the county where any of his property is situated.

(b)        Contents of the Complaint.  The complaint shall contain the following:

(1)        The name, age, occupation, and last known residence or address of such absentee;

(2)        The date and circumstances of his disappearance;

(3)        So far as known, a schedule of all his property within this State, including property in which he has an interest as tenant by the entirety, and other property in which he is co‑ owner with or without the right of survivorship;

(4)        The names and addresses of the person who would have an interest in the estate of such absentee if he were deceased;

(5)        The names and addresses of all persons known to the complainant to claim an interest in the absentee's property; and

(6)        A prayer, that ancillary to the principal action, a receiver  be appointed by virtue of the provisions of this Chapter to take custody and control of such property of the absentee and to preserve and manage the same pending final disposition of  the action as provided in G.S. 28C‑11.

(c)        Parties to the Action.  The absentee, all persons who would have an interest in the estate of such absentee if he were deceased, all persons known to claim an interest in the absentee's property, and all known insurers of the life of the absentee shall be made parties to the action. A guardian ad litem shall be appointed for the absentee, and shall file an answer in his behalf. (1965, c. 815, s. 1; 1973, c. 522, s. 11; c. 1329, s. 2.)



§ 28C-3. Procedure on complaint.

§ 28C‑3.  Procedure on complaint.

Upon the filing of the complaint referred to in G.S. 28C‑2, the judge may for cause shown appoint a temporary receiver to take charge of the property of the absentee to conserve it pending hearing  on the complaint. Such temporary receiver shall qualify by giving bond in an amount and with surety approved by the judge and shall exercise only the powers specified by the judge. Within 30 days after the date of his appointment, he shall file an inventory of the property taken in charge. If a permanent receiver is appointed, the temporary receiver shall transfer and deliver to the permanent receiver all property in his custody and control, less such only as may be necessary to cover his expenses and compensation as allowed by the judge, and shall file his final account, and upon its approval be discharged. If the prayer for a permanent receiver is denied, the temporary receiver shall transfer and deliver to those entitled thereto all property in his custody and control less such only as may be necessary to cover his expenses and compensation as allowed by the judge, and shall file his final account, and upon its approval be discharged. If the prayer for a permanent receiver is denied the expenses and compensation of the temporary receiver may in the discretion of the judge be taxed as costs of the action to be paid by the complainant, but if the judge finds that the complaint was brought in good faith and upon reasonable grounds, he may charge such costs against the property of the absentee. (1965, c. 815, s. 1; 1973, c. 1329, s. 2.)



§ 28C-4. Notice to interested persons.

§ 28C‑4.  Notice to interested persons.

Upon the filing of the inventory by the temporary receiver, the judge shall issue a notice reciting the substance of the complaint and the appointment and action of the temporary receiver. This notice  shall be addressed to such absentee, to all persons who would have an interest in the estate of such absentee if he were deceased, to all persons alleged in the complaint to claim an interest in the absentee's property, and to all whom it may concern. It shall direct them to file in the court within a time fixed by the judge a written statement of the nature and extent of the interest claimed in the property, and to appear at a time and place named and show cause why a permanent receiver of the absentee's property should not be appointed to hold and dispose of the property under the provisions of this Chapter. The return day of the notice shall be not less than 30 nor more than 60 days after its date unless otherwise ordered by the judge. (1965, c. 815, s. 1; 1973, c. 1329, s. 2.)



§ 28C-5. Service of notices.

§ 28C‑5.  Service of notices.

All notices required under this Chapter shall be served on all parties to the action and on all other persons entitled to such notice in the manner now prescribed by Rules of Civil Procedure, and in addition thereto the absentee shall be served by publication once in each of four successive weeks in one or more newspapers in the county where the proceeding is pending, and one copy shall be posted in a conspicuous place upon each parcel of land shown in the temporary receiver's inventory, and one copy shall be sent by registered or certified mail with return receipt requested to the last known address of such absentee. The judge may in his discretion cause other and further notice to be given within or without the county. (1965, c. 815, s. 1; 1973, c. 1329, s. 2; 1981, c. 682, s. 8.)



§ 28C-6. Procedure after notice.

§ 28C‑6.  Procedure after notice.

The absentee or any person entitled to notice as provided in G.S. 28C‑4 may appear and show cause why a permanent receiver of the absentee's property should not be appointed to hold and dispose of the property under the provisions of this Chapter. The judge may, after the hearing, either dismiss the complaint and order that the property in the custody and control of the temporary receiver be returned to the persons entitled thereto or he may make a finding that the absentee disappeared as of a stated date and appoint a permanent receiver of the absentee's property. (1965, c. 815, s. 1; 1973, c. 1329, s. 2.)



§ 28C-7. Property transferred to permanent receiver by order of judge; filing of inventory; recordation of order of transfer.

§ 28C‑7.  Property transferred to permanent receiver by order of judge; filing of inventory; recordation of order of transfer.

Upon the permanent receiver giving bond as required by G.S. 28C‑16 and its approval by the judge, the judge shall order the temporary receiver to transfer and deliver to the permanent receiver custody and control of the absentee's property, and the permanent receiver shall file with the court an inventory of the property received by him. A copy of this order as it affects any real property  shall be issued by the judge and delivered to the permanent receiver who shall cause the same to be recorded in the office of the register  of deeds of each county wherein such real property is situated. (1965, c. 815, s. 1; 1973, c. 1329, s. 2.)



§ 28C-8. Powers and duties of permanent receiver.

§ 28C‑8.  Powers and duties of permanent receiver.

The permanent receiver shall under the direction of the judge administer the absentee's property as an equity receivership with the following powers:

(1)        To take custody and control of all property of the absentee wherever situated,

(2)        To collect all debts due to the absentee and to pay all debts owed by him,

(3)        To bring and defend suits,

(4)        To pay insurance premiums,

(5)        With the approval of the judge in each instance, to continue  to operate and manage any business enterprise, farm or farming operations, and to make necessary contracts with reference thereto,

(6)        With the approval of the judge in each instance, to renew notes and other obligations, obtain loans on life insurance policies, and pledge or mortgage property for loans necessary in carrying on or liquidating the affairs of such absentee,

(7)        With the approval of the judge in each instance, to partition property owned by the absentee and another as joint tenants or tenants in common, with or without the right of survivorship; provided, in the case of property owned by the  absentee and spouse as tenants by the entirety, such property may be partitioned only if the absentee's spouse consents in writing to the partitioning, and, in the event of partitioning, one half of the property or proceeds shall belong to the spouse and one half shall belong to the receiver as property of the absentee,

(8)        With the approval of the judge in each instance to sell, lease, invest and reinvest any or all property, its income, or its proceeds,

(9)        To pay over or apply the proceeds of loans and sales of such  portion, or all of the property or the income thereof as may  be necessary for the maintenance and support of the absentee's dependents; and if the income from the property of the absentee is not sufficient to pay all his debts and to provide for the maintenance and support of his dependents, the permanent receiver may apply to the judge for an order to sell or mortgage so much of the real or personal property as may be necessary therefor; each such sale or mortgage shall be reported to the judge, and if approved and confirmed by the judge, the receiver shall execute the required conveyances or mortgages of such property to the purchaser or lender upon his complying with the terms of sale or mortgage.

The judge may, in his discretion, by written order modify, add to or subtract from the statutory powers granted in this section. (1965,  c. 815, s. 1; 1973, c. 1329, s. 2.)



§ 28C-9. Search for absentee.

§ 28C‑9.  Search for absentee.

The judge shall by order direct the receiver to make a search for the absentee. The order shall specify the manner in which the search is to be conducted in order to insure that, in the light of the circumstances of the particular case, a diligent and reasonable effort be made to locate the absentee. The order may prescribe any methods of search deemed advisable by the judge, but must require, as a minimum, the following:

(1)        Inquiry of persons at the absentee's home, his last known residence, the place where he was last known to have been, and other places where information would likely be obtained or where the absentee would likely have gone;

(2)        Inquiry of relatives, friends and associates of the absentee, or other persons who should be most likely to hear from or of him;

(3)        Insertion of a notice in one or more appropriate papers, periodicals or other news media, requesting information from any person having knowledge of the absentee's whereabouts; and

(4)        Notification of local, state and national offices which should be most likely to know or learn of the absentee's whereabouts. (1965, c. 815, s. 1; 1973, c. 1329, s. 2.)



§ 28C-10. Claims against absentee.

§ 28C‑10.  Claims against absentee.

Immediately upon the appointment of a permanent receiver under this Chapter, the permanent receiver shall publish a notice addressed to all persons having claims against the absentee informing them of the action taken and requiring them to file their claims under oath with the permanent receiver. If any claimant fails to file his sworn claim within six months from the date of the first publication of such notice, the receiver may plead this fact in bar of his claim. Such notice shall be published in the same manner as that now prescribed by statute (G.S. 28‑47) for claims against the estate of a decedent. Any party in interest may contest the validity of any claim before the judge, on due notice given to the permanent receiver and the person whose claim is contested. (1965, c. 815, s. 1; 1973, c. 1329, s. 2.)



§ 28C-11. Final finding and decree.

§ 28C‑11.  Final finding and decree.

(a)        At any time, during the receivership proceedings, upon  application to the judge by any party in interest and presentation of  satisfactory evidence of the absentee's death, the judge may make a final finding and decree that the absentee is dead; in which event the decree and transcript of all of the receivership proceedings shall be  certified to the clerk of the superior court for any administration as may be required by law upon the estate of a decedent, and the judge shall proceed no further except for the purposes hereinafter set forth in G.S. 28C‑12, subdivisions (1) and (4); or

(b)        At any time during the receivership proceedings, upon application to the judge by any party in interest and presentation of  satisfactory evidence of the absentee's existence and whereabouts, except as provided in G.S. 28C‑20, the judge may be decree revoke his finding that he is an absentee, and the judge shall proceed no further except for the purposes hereinafter set forth in G.S. 28C‑12, subdivisions (2) and (4); or

(c)        After the lapse of five years from the date of the finding of disappearance provided for in G.S. 28C‑6, if the absentee has not appeared and no finding and decree have been made in accordance with the provisions of either subsections (a) or (b) above, and subject to the provisions of G.S. 28C‑14, the judge may proceed to take further evidence and thereafter make a final finding of such absence and enter a decree declaring that all interest of the absentee in his property, including property in which he has an interest as tenant by the entirety and other property in which he is co‑owner with or without the right of survivorship, subject to the provisions of G.S. 28C‑8(7), has ceased and devolved upon others by reason of his failure to appear and make claim. (1965, c. 815, s. 1; 1973, c. 1329, s. 2.)



§ 28C-12. Termination of receivership.

§ 28C‑12.  Termination of receivership.

Upon the entry of any final finding and decree as provided in G.S. 28C‑11, the judge shall proceed to wind up the receivership and terminate the proceedings:

(1)        In the case of a decree under G.S. 28C‑11, subsection (a), that the absentee is dead:

a.         By satisfying all outstanding expenses and costs of the receivership, and

b.         By then deducting for the insurance fund provided in G.S. 28C‑19 a sum equal to five percent (5%) of the total value of the property remaining for distribution upon settlement of the absentee's estate, including amounts paid to the estate from policies of insurance on the absentee's life, and

c.         By then certifying the proceedings to the clerk of the superior court subject to an order by the judge administering the receivership, or

(2)        In the case of a decree under G.S. 28C‑11, subsection (b), revoking the finding that the missing person is an absentee:

a.         By satisfying all outstanding expenses and costs of the receivership, and

b.         By then returning his remaining property to him and rendering an accounting for that property not returned; or

(3)        In the case of a decree under G.S. 28C‑11, subsection (c), declaring that all interest of the absentee in his property has ceased:

a.         By satisfying all outstanding expenses and costs of the receivership, and

b.         By then satisfying all outstanding taxes, other debts and  charges, and

c.         By then deducting for the insurance fund provided in G.S. 28C‑19 a sum equal to five percent (5%) of the total value of the property remaining, including amounts paid to the receivership estate from policies of insurance on the absentee's life, and

d.         By transferring or distributing the remaining property as provided in G.S. 28C‑13; and

(4)        In all three cases by requiring the receiver's account, and upon its approval, discharging him and his bondsmen and entering a final decree terminating the receivership. (1965,  c. 815, s. 1; 1973, c. 1329, s. 2.)



§ 28C-13. Distribution of property of absentee.

§ 28C‑13.  Distribution of property of absentee.

The property remaining for distribution in accordance with the provisions of G.S. 28C‑12, subdivision (3)d shall be transferred or distributed by the receiver and in accordance with the judge's decree to those persons who would be entitled thereto under the applicable laws of intestate succession as though the absentee died intestate on the day five years after the date of his disappearance as determined by the judge in his final finding and decree; or, if the absentee leaves a document which, had he died, might have been admissible to probate as his will, the judge administering the receivership shall cause citations to issue to all persons entitled to notice upon the probate of wills in solemn form and determine whether the will would have been admitted to probate, and, if it shall be so determined, the transfer and distribution shall be according to the provisions of the document as of the date of the decree under G.S. 28C‑12, subdivision (3)d, subject, however, to the right of the spouse of such absentee, or others, to claim whatever property they would have been entitled by law to claim in derogation of the terms of the will as if the absentee had actually died testate on the date five years after the date of his disappearance as determined by the judge in his final finding and decree. (1965, c. 815, s. 1; 1973, c. 1329, s. 2.)



§ 28C-14. Additional limitations on accounting, distribution or making claim by absentee.

§ 28C‑14.  Additional limitations on accounting, distribution or making claim by absentee.

If, at the time of the hearing in G.S. 28C‑6 wherein a permanent receiver is appointed by the judge after a finding of disappearance as of a stated date, the date of disappearance so found is more than four years prior to the date of such hearing, the time limited for accounting for or fixed for transferring or distributing the property or its proceeds, or for barring actions by or on behalf of the absentee relative thereto, shall be not less than two years after the date of the appointment of the permanent receiver instead of the five years provided in G.S. 28C‑11(c).

Provided, however, that the time limited for accounting for or fixed for transferring and distributing any additional property or its proceeds within the State coming into the custody and control of the permanent receiver during such two‑year period, or for barring actions by or on behalf of the absentee relative thereto, shall be not more than one year after the expiration of said two‑year period. (1965, c. 815, s. 1; 1973, c. 1329, s. 2.)



§ 28C-15. When claim of absentee barred.

§ 28C‑15.  When claim of absentee barred.

No action shall be brought by an absentee to recover any portion of the property which is the subject of this proceeding after a final finding and decree as provided for in G.S. 28C‑11(a) or 28C‑ 11(c). (1965, c. 815, s. 1; 1973, c. 1329, s. 2.)



§ 28C-16. Laws of administration of estates applicable.

§ 28C‑16.  Laws of administration of estates applicable.

Except as otherwise provided in this Chapter, the laws of this State applicable to administration of decedents' estates as to the amount and type of bond, inventories, reports, priority of creditors, compensation and court costs shall govern receivers appointed under this Chapter. (1965, c. 815, s. 1; 1973, c. 1329, s. 2.)



§ 28C-17. Appointment of public administrator as receiver for estate of less than $1,000.

§ 28C‑17.  Appointment of public administrator as receiver for estate of less than $1,000.

Whenever a receiver is to be appointed under this Chapter, and it is found by the judge that the fair value of the estate involved is less than one thousand dollars ($1,000), the judge shall appoint the public administrator as such receiver, if there be one for the county. In case such public administrator is appointed, he shall act as receiver under his official bond as public administrator which shall be liable for any default, and no other bond shall be required. (1965, c. 815, s. 1; 1973, c. 1329, s. 2.)



§ 28C-18. Payment of insurance policies.

§ 28C‑18.  Payment of insurance policies.

(a)        At the time of the distribution under G.S. 28C‑13 the judge may direct the payment of any sums as they become due on any policies of insurance upon the life of the absentee, to the proper parties as their interest may appear.

(b)        If the insurer refuses payment, the judge, upon the finding of appropriate supplemental pleadings in the pending action, shall determine all issues arising upon the pleadings, provided that all issues of fact shall be tried by a jury, unless trial by jury is waived.

(c)        Where the required survival of a beneficiary is not established the provisions of this Chapter shall apply as if the proceeds of the insurance were a part of the estate of the absentee, unless the absentee retained no interest in the policy.

(d)        If in any proceeding under subsection (b) it is determined that the absentee is not dead and the policy provides for a surrender value, the receiver or an otherwise entitled beneficiary acting through the receiver, may demand the payment of the surrender value or obtain a policy loan. The receiver's receipt for such payment of surrender value shall be a release to the insurer of all claims under the policy. The receiver shall pay over to such beneficiary any money so received, first reserving only an amount allowed by the judge as costs of the proceedings under this section and that amount required by G.S. 28C‑12(3)b. (1965, c. 815, s. 1; 1973, c. 1329, s. 2.)



§ 28C-19. Absentee Insurance Fund.

§ 28C‑19.  Absentee Insurance Fund.

(a)        In each case of termination of the receivership, as provided in G.S. 28C‑12, subdivisions (1) and (3), the judge shall set aside the sum therein named for the Absentee Insurance Fund and direct its payment by the receiver to the Treasurer of the State, who shall be liable therefor upon his official bond as for other moneys received by him in his official capacity.

(b)        The Treasurer shall retain, invest and reinvest all funds thus paid in a separate account entitled the "Absentee Insurance Fund," and add thereto as received the interest or other earnings.

(c)        If at any time thereafter, a person declared an absentee whose estate has been distributed under a final finding and decree made as provided in G.S. 28C‑13 shall personally appear before the Treasurer and make claim for reimbursement from such fund, the superior court may in an action commenced in the Superior Court of Wake County by such person against the Treasurer, enter a judgment ordering payment to the claimant of such part of the accumulated fund from all sources as in its opinion is found to be fair, adequate and reasonable under the circumstances, taking into account the disposition made of his property, the reasons for his absence, and any other relevant matters.

(d)        An action for compensation from the Absentee Insurance Fund shall be begun within three years from the time of the absentee's return. In cases of infancy or other disability recognized by law, persons under such disability shall have one year after the removal of such disability within which to begin the action.

(e)        The Treasurer of the State shall from time to time prescribe the rate to be charged for the "Absentee Insurance Fund" under G.S. 28C‑12, subdivisions (1) and (3) on the basis of actuarial experience. (1965, c. 815, s. 1; 1973, c. 1329, s. 2.)



§ 28C-20. Provisions applicable to person held incommunicado in foreign country.

§ 28C‑20.  Provisions applicable to person held incommunicado in foreign country.

As to a person who is known to be held incommunicado in a foreign country, G.S. 28C‑1 through 28C‑8 and 28C‑10 may be applied as though such person were an absentee within the meaning of this Chapter, and if his whereabouts becomes unknown, the other provisions of this Chapter may be applied by such amendments to the pending proceeding as may be required. This section shall not apply to personnel serving in or with the armed forces, the merchant marine, or the Red Cross during a period of hostilities between the United States and some other power who are listed by the appropriate federal agency as prisoners of war or as missing in action. (1965, c. 815, s. 1; 1973, c. 522, s. 12; c. 1329, s. 2.)



§ 28C-21. When agents' acts binding on estate of absentee.

§ 28C‑21.  When agents' acts binding on estate of absentee.

Acts of an agent of an absentee, carried out in good faith, prior to the appointment of a receiver under this Chapter, shall be binding on the estate of such absentee if said acts were within the scope of the agent's real or apparent authority. (1965, c. 815, s. 1; 1973, c. 1329, s. 2.)



§ 28C-22. Provisions of Chapter severable.

§ 28C‑22.  Provisions of Chapter severable.

If any provisions of this Chapter or the application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of this Chapter which can be given effect without the invalid provision or application, and to this end the provisions of this Chapter are declared to be severable. (1965, c. 815, s. 1; 1973, c. 1329, s. 2.)






Chapter 29 - Intestate Succession.

§ 29-1. Short title.

Chapter 29.

Intestate Succession.

Article 1.

General Provisions.

§ 29‑1.  Short title.

This Chapter shall be known and may be cited as the Intestate Succession Act. (1959, c. 879, s. 1.)



§ 29-2. Definitions.

§ 29‑2.  Definitions.

As used in this Chapter, unless the context otherwise requires, the term:

(1)        "Advancement" means an irrevocable inter vivos gift of property, made by an intestate donor to any person who would be his heir or one of his heirs upon his death, and intended by the intestate donor to enable the donee to anticipate his inheritance to the extent of the gift; except that no gift to a spouse shall be considered an advancement unless so designated by the intestate donor in a writing signed by the donor at the time of the gift.

(2)        "Estate" means all the property of a decedent, including but not limited to:

a.         An estate for the life of another; and

b.         All future interests in property not terminable by the death of the owner thereof, including all reversions, remainders, executory interests, rights of entry and possibilities of reverter, subject, however, to all limitations and conditions imposed upon such future interests.

(3)        "Heir" means any person entitled to take real or personal property upon intestacy under the provisions of this Chapter.

(4)        "Lineal descendants" of a person means all children of such person and successive generations of children of such children.

(5)        "Net estate" means the estate of a decedent, exclusive of family allowances, costs of administration, and all lawful claims against the estate.

(6)        "Share," when used to describe the share of a net estate or property which any person is entitled to take, includes both the fractional share of the personal property and the undivided fractional interest in the real property, which the person is entitled to take. (1959, c. 879, s. 1; 1961, c. 958, s. 1.)



§ 29-3. Certain distinctions as to intestate succession abolished.

§ 29‑3.  Certain distinctions as to intestate succession abolished.

In the determination of those persons who take upon intestate succession there is no distinction:

(1)        Between real and personal property, or

(2)        Between ancestral and nonancestral property, or

(3)        Between relations of the whole blood and those of the half blood. (1959, c. 879, s. 1.)



§ 29-4. Curtesy and dower abolished.

§ 29‑4.  Curtesy and dower abolished.

The estates of curtesy and dower are hereby abolished. (1959, c. 879, s. 1.)



§ 29-5. Computation of next of kin.

§ 29‑5.  Computation of next of kin.

Degrees of kinship shall be computed as provided in G.S. 104A‑1. (1959, c. 879, s. 1.)



§ 29-6. Lineal succession unlimited.

§ 29‑6.  Lineal succession unlimited.

There shall be no limitation on the right of succession by lineal descendants of an intestate. (1959, c. 879, s. 1.)



§ 29-7. Collateral succession limited.

§ 29‑7.  Collateral succession limited.

There shall be no right of succession by collateral kin who are more than five degrees of kinship removed from an intestate; provided that if there is no collateral relative within the five degrees of kinship referred to herein, then collateral succession shall be unlimited to prevent any property from escheating. (1959, c. 879, s. 1.)



§ 29-8. Partial intestacy.

§ 29‑8.  Partial intestacy.

If part but not all of the estate of a decedent is validly disposed of by his will, the part not disposed of by such will shall descend and be distributed as intestate property. (1959, c. 879, s. 1.)



§ 29-9. Inheritance by unborn infant.

§ 29‑9.  Inheritance by unborn infant.

Lineal descendants and other relatives of an intestate born within 10 lunar months after the death of the intestate, shall inherit as if they had been born in the lifetime of the intestate and had survived him. (1959, c. 879, s. 1.)



§ 29-10. Renunciation.

§ 29‑10.  Renunciation.

Renunciation of an intestate share shall be as provided for in Chapter 31B of the General Statutes. (1959, c. 879, s. 1; 1961, c. 958, s. 2; 1975, c. 371, s. 2.)



§ 29-11. Aliens.

§ 29‑11.  Aliens.

Unless otherwise provided by law, it shall be no bar to intestate succession by any person, that he, or any person through whom he traces his inheritance, is or has been an alien. (1959, c. 879, s. 1.)



§ 29-12. Escheats.

§ 29‑12.  Escheats.

If there is no person entitled to take under G.S. 29‑14 or G.S. 29‑15, or if in case of an illegitimate intestate, there is no one entitled to take under G.S. 29‑21 or G.S. 29‑22 the net estate shall escheat as provided in G.S. 116B‑2. (1959, c. 879, s. 1; 1961, c. 83; 1973, c. 1446, s. 7; 1999‑456, s. 1; 1999‑460, s. 8.)



§ 29-13. Descent and distribution upon intestacy; 120-hour survivorship requirement, revised simultaneous death act, Article 24, Chapter 28A.

Article 2.

Shares of Persons Who Take upon Intestacy.

§ 29‑13.  Descent and distribution upon intestacy; 120‑hour survivorship requirement, revised simultaneous death act, Article 24, Chapter 28A.

(a)        All the estate of a person dying intestate shall descend and be distributed, subject to the payment of costs of administration and other lawful claims against the estate, and subject to the payment of State inheritance or estate taxes, as provided in this Chapter.

(b)        The determination of whether an heir has predeceased a person dying intestate shall be made as provided by Article 24 of Chapter 28A of the General Statutes. (1959, c. 879, s. 1; 1999‑337, s. 5; 2007‑132, s. 2.)



§ 29-14. Share of surviving spouse.

§ 29‑14.  Share of surviving spouse.

(a)        Real Property.  The share of the surviving spouse in the real property is:

(1)        If the intestate is survived by only one child or by any lineal descendant of only one deceased child, a one‑half undivided interest in the real property;

(2)        If the intestate is survived by two or more children, or by one child and any lineal descendant of one or more deceased children or by lineal descendants of two or more deceased children, a one‑third undivided interest in the real property;

(3)        If the intestate is not survived by a child, children or any lineal descendant of a deceased child or children, but is survived by one or more parents, a one‑half undivided interest in the real property;

(4)        If the intestate is not survived by a child, children or any lineal descendant of a deceased child or children, or by a parent, all the real property.

(b)        Personal Property.  The share of the surviving spouse in the personal property is:

(1)        If the intestate is survived by only one child or by any lineal descendant of only one deceased child, and the net personal property does not exceed thirty thousand dollars ($30,000) in value, all of the personal property; if the net personal property exceeds thirty thousand dollars ($30,000) in value, the sum of thirty thousand dollars ($30,000) plus one half of the balance of the personal property;

(2)        If the intestate is survived by two or more children, or by one child and any lineal descendant of one or more deceased children, or by lineal descendants of two or more deceased children, and the net personal property does not exceed thirty thousand dollars ($30,000) in value, all of the personal property; if the net personal property exceeds thirty thousand dollars ($30,000) in value, the sum of thirty thousand dollars ($30,000) plus one third of the balance of the personal property;

(3)        If the intestate is not survived by a child, children, or any lineal descendant of a deceased child or children, but is survived by one or more parents, and the net personal property does not exceed fifty thousand dollars ($50,000) in value, all of the personal property; if the net personal property exceeds fifty thousand dollars ($50,000) in value, the sum of fifty thousand dollars ($50,000) plus one half of the balance of the personal property;

(4)        If the intestate is not survived by a child, children, or any lineal descendant of a deceased child or children, or by a parent, all of the personal property.

(c)        When an equitable distribution of property is awarded to the surviving spouse pursuant to G.S. 50‑20 subsequent to the death of the decedent, the share of the surviving spouse determined under subsections (a) and (b) of this section shall be first determined as though no property had been awarded to the surviving spouse pursuant to G.S. 50‑20 subsequent to the death of the decedent, and then reduced by the net value of the marital estate awarded to the surviving spouse pursuant to G.S. 50‑20 subsequent to the death of the decedent. (1959, c. 879, s. 1; 1979, c. 186, s. 1; 1981, c. 69; 1995, c. 262, s. 3; 2001‑364, s. 6.)



§ 29-15. Shares of others than surviving spouse.

§ 29‑15.  Shares of others than surviving spouse.

Those persons surviving the intestate, other than the surviving spouse, shall take that share of the net estate not distributable to the surviving spouse, or the entire net estate if there is no surviving spouse, as follows:

(1)        If the intestate is survived by only one child or by only one lineal descendant of only one deceased child, that person shall take the entire net estate or share, but if the intestate is survived by two or more lineal descendants of only one deceased child, they shall take as provided in G.S. 29‑16; or

(2)        If the intestate is survived by two or more children or by one child and any lineal descendant of one or more deceased children, or by lineal descendants of two or more deceased children, they shall take as provided in G.S. 29‑16; or

(3)        If the intestate is not survived by a child, children or any  lineal descendant of a deceased child or children, but is survived by both parents, they shall take in equal shares, or if either parent is dead, the surviving parent shall take the entire share; or

(4)        If the intestate is not survived by such children or lineal descendants or by a parent, the brothers and sisters of the intestate, and the lineal descendants of any deceased brothers or sisters, shall take as provided in G.S. 29‑16; or

(5)        If there is no one entitled to take under the preceding subdivisions of this section or under G.S. 29‑14,

a.         The paternal grandparents shall take one half of the net estate in equal shares, or, if either is dead, the survivor shall take the entire one half of the net estate, and if neither paternal grandparent survives, then the paternal uncles and aunts of the intestate and the lineal descendants of deceased paternal uncles and aunts shall take said one half as provided in G.S. 29‑16; and

b.         The maternal grandparents shall take the other one half in equal shares, or if either is dead, the survivor shall take the entire one half of the net estate, and if neither maternal grandparent survives, then the maternal  uncles and aunts of the intestate and the lineal descendants of deceased maternal uncles and aunts shall take one half as provided in G.S. 29‑16; but

c.         If there is no grandparent and no uncle or aunt, or lineal descendant of a deceased uncle or aunt, on the paternal side, then those of the maternal side who otherwise would be entitled to take one half as hereinbefore provided in this subdivision shall take the whole; or

d.         If there is no grandparent and no uncle or aunt, or lineal descendant of a deceased uncle or aunt, on the maternal side, then those on the paternal side who otherwise would be entitled to take one half as hereinbefore provided in this subdivision shall take the whole. (1959, c. 879, s. 1.)



§ 29-16. Distribution among classes.

Article 3.

Distribution among Classes.

§ 29‑16.  Distribution among classes.

(a)        Children and Their Lineal Descendants.  If the intestate is survived by lineal descendants, their respective shares in the property which they are entitled to take under G.S. 29‑15 of this Chapter shall be determined in the following manner:

(1)        Children.  To determine the share of each surviving child, divide the property by the number of surviving children plus the number of deceased children who have left lineal descendants surviving the intestate.

(2)        Grandchildren.  To determine the share of each surviving grandchild by a deceased child of the intestate in the property not taken under the preceding subdivision of this subsection, divide that property by the number of such surviving grandchildren plus the number of deceased grandchildren who have left lineal descendants surviving the intestate.

(3)        Great‑Grandchildren.  To determine the share of each surviving great‑grandchild by a deceased grandchild of the intestate in the property not taken under the preceding subdivisions of this subsection, divide that property by the  number of such surviving great‑grandchildren plus the number of deceased great‑grandchildren who have left lineal descendants surviving the intestate.

(4)        Great‑Great‑Grandchildren.  To determine the share of each surviving great‑great‑grandchild by a deceased great‑grandchild of the intestate in the property not taken under the preceding subdivisions of this subsection, divide that property by the number of such surviving great‑great‑grandchildren plus the number of deceased great‑great‑ grandchildren who have left lineal descendants surviving the intestate.

(5)        Other Lineal Descendants of Children.  Divide, according to the formula established in the preceding subdivisions of this subsection, any property not taken under such preceding subdivisions, among the lineal descendants of the children of the intestate not already participating.

(b)        Brothers and Sisters and Their Lineal Descendants.  If the  intestate is survived by brothers and sisters or the lineal descendants of deceased brothers and sisters, their respective shares  in the property which they are entitled to take under G.S. 29‑15 of this Chapter shall be determined in the following manner:

(1)        Brothers and Sisters.  To determine the share of each surviving brother and sister, divide the property by the number of surviving brothers and sisters plus the number of deceased brothers and sisters who have left lineal descendants surviving the intestate within the fifth degree of kinship to the intestate.

(2)        Nephews and Nieces.  To determine the share of each surviving nephew or niece by a deceased brother or sister of  the intestate in the property not taken under the preceding subdivision of this subsection, divide that property by the number of such surviving nephews or nieces plus the number of deceased nephews and nieces who have left lineal descendants surviving the intestate within the fifth degree of kinship to the intestate.

(3)        Grandnephews and Grandnieces.  To determine the share of each surviving grandnephew or grandniece by a deceased nephew or niece of the intestate in the property not taken under the preceding subdivisions of this subsection, divide that property by the number of such surviving grandnephews and grandnieces plus the number of deceased grandnephews and grandnieces who have left children surviving the intestate.

(4)        Great‑Grandnephews and Great‑Grandnieces.  To determine the share of each surviving child of a deceased grandnephew or grandniece of the intestate, divide equally among the great‑grandnephews and great‑grandnieces of the intestate any property not taken under the preceding subdivisions of this subsection.

(5)        Grandparents and Others.  If there is no one within the fifth degree of kinship to the intestate entitled to take the property under the preceding subdivisions of this subsection, then the intestate's property shall go to those entitled to take under G.S. 29‑15(5).

(c)        Uncles and Aunts and Their Lineal Descendants.  If the intestate is survived by uncles and aunts or the lineal descendants of deceased uncles and aunts, their respective shares in the property which they are entitled to take under G.S. 29‑15 shall be determined in the following manner:

(1)        Uncles and Aunts.  To determine the share of each surviving uncle and aunt, divide the property by the number of surviving uncles and aunts plus the number of deceased uncles and aunts who have left children or grandchildren surviving the intestate.

(2)        Children of Uncles and Aunts.  To determine the share of each surviving child of a deceased uncle or aunt of the intestate in the property not taken under the preceding subdivision of this subsection, divide that property by the number of surviving children of deceased uncles and aunts plus the number of deceased children of deceased uncles and aunts who have left children surviving the intestate.

(3)        Grandchildren of Uncles and Aunts.  To determine the share of each surviving child of a deceased child of a deceased uncle or aunt of the intestate, divide equally among the grandchildren of uncles or aunts of the intestate any property not taken under the preceding subdivisions of this subsection. (1959, c. 879, s. 1; 1979, c. 107, ss. 2, 3.)



§ 29-17. Succession by, through and from adopted children.

Article 4.

Adopted Children.

§ 29‑17.  Succession by, through and from adopted children.

(a)        A child, adopted in accordance with Chapter 48 of the General Statutes or in accordance with the applicable law of any other jurisdiction, and the heirs of such child, are entitled by succession  to any property by, through and from his adoptive parents and their heirs the same as if he were the natural legitimate child of the adoptive parents.

(b)        An adopted child is not entitled by succession to any property, by, through, or from his natural parents or their heirs, except as provided in subsection (e) of this section.

(c)        The adoptive parents and the heirs of the adoptive parents are  entitled by succession to any property, by, through and from an adopted child the same as if the adopted child were the natural legitimate child of the adoptive parents.

(d)        The natural parents and the heirs of the natural parents are not entitled by succession to any property, by, through or from an adopted child, except as provided in subsection (e) of this section.

(e)        If a natural parent has previously married, is married to, or shall marry an adoptive parent, the adopted child is considered the child of such natural parent for all purposes of intestate succession. (1959, c. 879, s. 1.)



§ 29-18. Succession by, through and from legitimated children.

Article 5.

Legitimated Children.

§ 29‑18.  Succession by, through and from legitimated children.

A child born an illegitimate who shall have been legitimated in accordance with G.S. 49‑10 or 49‑12 or in accordance with the applicable law of any other jurisdiction, and the heirs of such child, are entitled by succession to property by, through and from his father and mother and their heirs the same as if born in lawful wedlock; and if he dies intestate, his property shall descend and be distributed as if he had been born in lawful wedlock. (1959, c. 879, s. 1.)



§ 29-19. Succession by, through and from illegitimate children.

Article 6.

Illegitimate Children.

§ 29‑19.  Succession by, through and from illegitimate children.

(a)        For purposes of intestate succession, an illegitimate child shall be treated as if he were the legitimate child of his mother, so that he and his lineal descendants are entitled to take by, through and from his mother and his other maternal kindred, both descendants and collaterals, and they are entitled to take from him.

(b)        For purposes of intestate succession, an illegitimate child shall be entitled to take by, through and from:

(1)        Any person who has been finally adjudged to be the father of such child pursuant to the provisions of G.S. 49‑1 through 49‑9 or the provisions of G.S. 49‑14 through 49‑16;

(2)        Any person who has acknowledged himself during his own lifetime and the child's lifetime to be the father of such child in a written instrument executed or acknowledged before a certifying officer named in G.S. 52‑10(b) and filed during his own lifetime and the child's lifetime in the office of the clerk of superior court of the county where either he or the child resides.

Notwithstanding the above provisions, no person shall be entitled to take hereunder unless he has given written notice of the basis of his claim to the personal representative of the putative father within six months after the date of the first publication or posting of the general notice to creditors.

(c)        Any person described under subdivision (b)(1) or (2) above and his lineal and collateral kin shall be entitled to inherit by, through and from the illegitimate child.

(d)        Any person who acknowledges himself to be the father of an illegitimate child in his duly probated last will shall be deemed to have intended that such child be treated as expressly provided for in said will or, in the absence of any express provision, the same as a legitimate child. (1959, c. 879, s. 1; 1973, c. 1062, s. 1; 1975, c. 54, s. 1; 1977, c. 375, s. 6; c. 591; c. 757, s. 3.)



§ 29-20. Descent and distribution upon intestacy of illegitimate children.

§ 29‑20.  Descent and distribution upon intestacy of illegitimate children.

All the estate of a person dying illegitimate and intestate shall descend and be distributed, subject to the payment of costs of administration and other lawful claims against the estate, and subject to the payment of State inheritance or estate taxes, as provided in this Article. (1959, c. 879, s. 1; 1999‑337, s. 6.)



§ 29-21. Share of surviving spouse.

§ 29‑21.  Share of surviving spouse.

The share of the surviving spouse of an illegitimate intestate shall be the same as provided in G.S. 29‑14 for the surviving spouse of a legitimate person. In determining whether the illegitimate intestate is survived by one or more parents as provided in G.S. 29‑14(3), any person identified as the father under G.S. 29‑19(b)(1) or (b)(2) shall be regarded as a parent. (1959, c. 879, s. 1; 1977, c. 757, s. 1.)



§ 29-22. Shares of others than the surviving spouse.

§ 29‑22.  Shares of others than the surviving spouse.

Those persons surviving the illegitimate intestate, other than the surviving spouse, shall take that share of the net estate provided in G.S. 29‑15. In determining whether the illegitimate intestate is survived by one or more parents or their collateral kindred as provided in G.S. 29‑15, any person identified as the father under G.S. 29‑19(b)(1) or (b)(2) shall be regarded as a parent. (1959, c. 879, s. 1; 1977, c. 757, s. 2.)



§ 29-23. In general.

Article 7.

Advancements.

§ 29‑23.  In general.

If a person dies intestate as to all his estate, property which he gave in his lifetime as an advancement shall be counted toward the advancee's intestate share, and to the extent that it does not exceed such intestate share, shall be taken into account in computing the estate to be distributed. (1959, c. 879, s. 1.)



§ 29-24. Presumption of gift.

§ 29‑24.  Presumption of gift.

A gratuitous inter vivos transfer is presumed to be an absolute gift and not an advancement unless shown to be an advancement. (1959, c. 879, s. 1.)



§ 29-25. Effect of advancement.

§ 29‑25.  Effect of advancement.

If the amount of the advancement equals or exceeds the intestate share of the advance, he shall be excluded from any further portion in the distribution of the estate, but he shall not be required to refund any part of such advancement; and if the amount of the advancement is less than his share, he shall be entitled to such additional amount as will give him his full share of the intestate donor's estate. (1959, c. 879, s. 1.)



§ 29-26. Valuation.

§ 29‑26.  Valuation.

The value of the property given as an advancement shall be  determined as of the time when the advancee came into possession or enjoyment, or at the time of the death of the intestate, whichever first occurs. However, if the value of the property, so advanced, is stated by the intestate donor in a writing signed by him and designating the gift as an advancement, such value shall be deemed the value of the advancement. (1959, c. 879, s. 1.)



§ 29-27. Death of advancee before intestate donor.

§ 29‑27.  Death of advancee before intestate donor.

If the advancee dies before the intestate donor leaving a lineal heir or heirs who take by intestate succession from the intestate donor, the advancement shall be taken into account in the same manner as if it had been made directly to such heir or heirs, but the value shall be determined as of the time the original advancee came into possession or enjoyment, or when the heir or heirs came into possession or enjoyment or at the time of the death of the intestate donor, whichever first occurs. (1959, c. 879, s. 1; 1961, c. 958, s. 3.)



§ 29-28. Inventory.

§ 29‑28.  Inventory.

If any person who has, in the lifetime of an intestate donor, received a part of the donor's property, refuses, upon order of the clerk of superior court of the county in which the administrator or collector qualifies, to give an inventory on oath, setting forth therein to the best of his knowledge and belief the particulars of the transfer of such property, he shall be considered to have received his full share of the donor's estate, and shall not be entitled to receive any further part or share. (1959, c. 879, s. 1.)



§ 29-29. Release by advancee.

§ 29‑29.  Release by advancee.

If the advancee acknowledges to the intestate donor by a signed writing that he has been advanced his full share of the intestate donor's estate, both he and those claiming through him shall be excluded from any further participation in the intestate donor's estate. (1959, c. 879, s. 1.)



§ 29-30. Election of surviving spouse to take life interest in lieu of intestate share provided.

Article 8.

Election to Take Life Interest in Lieu of Intestate Share.

§ 29‑30.  Election of surviving spouse to take life interest in lieu of intestate share provided.

(a)        In lieu of the intestate share provided in G.S. 29‑14 or G.S. 29‑21, or of the elective share provided in G.S. 30‑3.1, the surviving spouse of an intestate or the surviving spouse who has petitioned for an elective share shall be entitled to take as his or her intestate share or elective share a life estate in one third in value of all the real estate of which the deceased spouse was seised and possessed of an estate of inheritance at any time during coverture, except that real estate as to which the surviving spouse:

(1)        Has waived his or her rights by joining with the other spouse in a conveyance thereof, or

(2)        Has release or quitclaimed his or her interest therein in accordance with G.S. 52‑10, or

(3)        Was not required by law to join in conveyance thereof in order to bar the elective life estate, or

(4)        Is otherwise not legally entitled to the election provided in this section.

(b)        Regardless of the value thereof and despite the fact that a life estate therein might exceed the fractional limitation provided for in subsection (a), the life estate provided for in subsection (a) shall at the election of the surviving spouse include a life estate in the usual dwelling house occupied by the surviving spouse at the time of the death of the deceased spouse if such dwelling house were owned by the deceased spouse at the time of his or her death, together with the outbuildings, improvements and easements thereunto belonging or appertaining, and lands upon which situated and reasonably necessary to the use and enjoyment thereof, as well as a fee simple ownership in the household furnishings therein.

(c)        The election provided for in subsection (a) shall be made by the filing of a notice thereof with the clerk of the superior court of the county in which the administration of the estate is pending, or, if no administration is pending, then with the clerk of the superior court of any county in which the administration of the estate could be commenced. Such election shall be made:

(1)        At any time within one month after the expiration of the time fixed for the filing of the petition for elective share under Article 1A of Chapter 30, or

(2)        In case of intestacy, then within 12 months after the death of the deceased spouse if letters of administration are not issued within that period, or

(3)        If letters of administration are issued within 12 months after the date of the death of the deceased spouse, then within one month after the expiration of the time limited for filing claims against the estate, or

(4)        If litigation that affects the share of the surviving spouse in the estate is pending, then within such reasonable time as may be allowed by written order of the clerk of the superior court.

(c1)      The notice of election shall:

(1)        Be directed to the clerk with whom filed;

(2)        State that the surviving spouse making the same elects to take under this section rather than under the provisions of G.S. 29‑14, 29‑21, or 30‑3.1, as applicable;

(3)        Set forth the names of all heirs, devisees, legatees, personal representatives and all other persons in possession of or claiming an estate or an interest in the property described in subsection (a); and

(4)        Request the allotment of the life estate provided for in subsection (a).

(c2)      The notice of election may be in person, or by attorney authorized in a writing executed and duly acknowledged by the surviving spouse and attested by at least one witness. If the surviving spouse is a minor or an incompetent, the notice of election may be executed and filed by a general guardian or by the guardian of the person or estate of the minor or incompetent spouse. If the minor or incompetent spouse has no guardian, the notice of election may be executed and filed by a next friend appointed by the clerk. The notice of election, whether in person or by attorney, shall be filed as a record of the court, and a summons together with a copy of the notice shall be served upon each of the interested persons named in the notice of election.

(d)        In case of election to take a life estate in lieu of an intestate share or elective share, as provided in either G.S. 29‑14, 29‑21, or 30‑3.3(a), the clerk of superior court, with whom the notice of election has been filed, shall summon and appoint a jury of three disinterested persons who being first duly sworn shall promptly allot and set apart to the surviving spouse the life estate provided for in subsection (a) and make a final report of such action to the clerk.

(e)        The final report shall be filed by the jury not more than 60 days after the summoning and appointment thereof, shall be signed by all jurors, and shall describe by metes and bounds the real estate in which the surviving spouse shall have been allotted and set aside a life estate. It shall be filed as a record of court and a certified copy thereof shall be filed and recorded in the office of the register of deeds of each county in which any part of the real property of the deceased spouse, affected by the allotment, is located.

(f)         In the election and procedure to have the life estate allotted and set apart provided for in this section, the rules of procedure relating to partition proceedings shall apply except insofar as the same would be inconsistent with the provisions of this section.

(g)        Neither the household furnishings in the dwelling house nor the life estates taken by election under this section shall be subject to the payment of debts due from the estate of the deceased spouse, except those debts secured by such property as follows:

(1)        By a mortgage or deed of trust in which the surviving spouse has waived his or her rights by joining with the other spouse in the making thereof; or

(2)        By a purchase money mortgage or deed of trust, or by a conditional sales contract of personal property in which title is retained by the vendor, made prior to or during the marriage; or

(3)        By a mortgage or deed of trust made prior to the marriage; or

(4)        By a mortgage or deed of trust constituting a lien on the property at the time of its acquisition by the deceased spouse either before or during the marriage.

(h)        If no election is made in the manner and within the time provided for in subsection (c) the surviving spouse shall be conclusively deemed to have waived his or her right to elect to take under the provisions of this section, and any interest which the surviving spouse may have had in the real estate of the deceased spouse by virtue of this section shall terminate. (1959, c. 879, s. 1; 1961, c. 958, ss. 4‑8; 1965, c. 848; 1997‑456, s. 27; 2000‑178, s. 3.)






Chapter 30 - Surviving Spouses.

§§ 30-1 through 30-3: Repealed by Session Laws 2000-178, s. 1.

Chapter 30.

Surviving Spouses.

ARTICLE 1.

Dissent from Will.

§§ 30‑1 through 30‑3:  Repealed by Session Laws 2000‑178, s. 1.



§ 30-3.1. Right of elective share.

Article 1A.

Elective Share.

§ 30‑3.1.  Right of elective share.

(a)        Elective Share.  The surviving spouse of a decedent who dies domiciled in this State has a right to claim an "elective share", which means an amount equal to (i) the applicable share of the Total Net Assets, as defined in G.S. 30‑3.2(4), less (ii) the value of Net Property Passing to Surviving Spouse, as defined in G.S. 30‑3.2(2c). The applicable share of the Total Net Assets is as follows:

(1)        If the decedent is not survived by any lineal descendants, one‑half of the Total Net Assets.

(2)        If the decedent is survived by one child, or lineal descendants of one deceased child, one‑half of the Total Net Assets.

(3)        If the decedent is survived by two or more children, or by one or more children and the lineal descendants of one or more deceased children, or by the lineal descendants of two or more deceased children, one‑third of the Total Net Assets.

(b)        Reduction of Applicable Share.  In those cases in which the surviving spouse is a second or successive spouse, and the decedent has one or more lineal descendants surviving who are not lineal descendants of the decedent's marriage to the surviving spouse but there are no lineal descendants surviving by the surviving spouse, the applicable share as determined in subsection (a) of this section shall be reduced by one‑half.

(c)        Repealed by Session Laws 2009‑368, s. 1, effective August 27, 2009, and applicable to decedents dying on or after October 1, 2009.  (2000‑178, s. 2; 2003‑296, s. 1; 2009‑368, s. 1.)



§ 30-3.2. Definitions.

§ 30‑3.2.  Definitions.

The following definitions apply in this Article:

(1)        Claims.  Includes liabilities of the decedent, whether arising in contract, in tort, or otherwise, and liabilities of the decedent's estate that arise at or after the death of the decedent, including funeral and administrative expenses, except for:

a.         A claim for equitable distribution of property pursuant to G.S. 50‑20 awarded subsequent to the death of the decedent.

b.         Death taxes, except for those death taxes attributable to Property Passing to the Surviving Spouse. "Death taxes attributable to Property Passing to the Surviving Spouse" equals the amount of decedent's death taxes as finally determined, less the amount such death taxes would have been if all Property Passing to the Surviving Spouse had qualified for the federal estate tax marital deduction pursuant to section 2056 of the Code or had qualified for a similar provision under the laws of another applicable taxing jurisdiction.

c.         A claim founded on a promise or agreement of the decedent, to the extent such claim is not arm's length or is not supported by full or adequate consideration in money or money's worth.

d.         Expenses apportioned by the clerk of court under G.S. 30‑3.4(h).

(1a)      Code.  The Internal Revenue Code in effect at the time of the decedent's death.

(2)        Death taxes.  Any estate, inheritance, succession, and similar taxes imposed by any taxing authority, reduced by any applicable credits against those taxes.

(2a)      General power of appointment.  Any power of appointment, including a power to designate the beneficiary of a beneficiary designation, exercisable by the decedent, regardless of the decedent's capacity to exercise such power, in favor of the decedent, the decedent's estate, the decedent's creditors, or the creditors of the decedent's estate, except for (i) powers limited by an "ascertainable standard" as defined in G.S. 36C‑1‑103 and (ii) powers which are not exercisable by the decedent except in conjunction with a person who created the power or has a substantial interest in the property subject to the power and whose interest is adverse to the exercise of the power in favor of the decedent, the decedent's estate, the decedent's creditors, or the creditors of the decedent's estate. In no event shall a power held by the decedent as attorney‑in‑fact under a power of attorney be considered a general power of appointment.

(2b)      Lineal descendant.  Defined in G.S. 29‑2.

(2c)      Net Property Passing to Surviving Spouse.  The Property Passing to Surviving Spouse reduced by (i) death taxes attributable to property passing to surviving spouse, and (ii) claims payable out of, charged against or otherwise properly allocated to Property Passing to Surviving Spouse.

(3)        Nonadverse trustee.  Any of the following:

a.         Any person who does not possess a substantial beneficial interest in the trust that would be adversely affected by the exercise or nonexercise of the power that the individual trustee possesses respecting the trust;

b.         Any person subject to a power of removal by the surviving spouse with or without cause; or

c.         Any company authorized to engage in trust business under the laws of this State, or that otherwise meets the requirements to engage in trust business under the laws of this State.

(3a)      Nonspousal assets.  All property included in total assets other than the property included in Property Passing to Surviving Spouse.

(3b)      Presently exercisable general power of appointment.  A general power of appointment which is exercisable at the time in question. A testamentary general power of appointment is not presently exercisable.

(3c)      Property Passing to Surviving Spouse.  The sum of the values, as valued pursuant to G.S. 30‑3.3A, of the following:

a.         Property (i) devised, outright or in trust, by the decedent to the surviving spouse or (ii) that passes, outright or in trust, to the surviving spouse by intestacy, beneficiary designation, the exercise or failure to exercise the decedent's testamentary general power of appointment or the decedent's testamentary limited power of appointment, operation of law, or otherwise by reason of the decedent's death, excluding any benefits under the federal social security system.

b.         Any year's allowance awarded to the surviving spouse.

c.         Property renounced by the surviving spouse.

d.         The surviving spouse's interest in any life insurance proceeds on the life of the decedent.

e.         Any interest in property, outright or in trust, transferred from the decedent to the surviving spouse during the lifetime of the decedent for which the surviving spouse signs a statement acknowledging such a gift. For purposes of this sub‑subdivision, any gift to the surviving spouse by the decedent of the decedent's interest in any property held by the decedent and the surviving spouse as tenants by the entirety or as joint tenants with right of survivorship shall be deemed to be a gift of one‑half of the entire interest in property so held by the decedent and the surviving spouse.

f.          Property awarded to the surviving spouse, subsequent to the death of the decedent, pursuant to an equitable distribution claim under G.S. 50‑20.

g.         Property held in a spousal trust described in G.S. 30‑3.3A(e)(1).

If property falls under more than one sub‑subdivision of this subdivision, then the property shall be included only once, but under the sub‑subdivision yielding the greatest value of the property.

(3d)      Responsible person.  A person or entity other than the surviving spouse that received, held, or controlled property constituting nonspousal assets on the date used to determine the value of the property. The personal representative is the responsible person for nonspousal assets that pass under the decedent's will or by intestate succession.

(3e)      Responsible person's nonspousal assets.  The nonspousal assets received, held, or controlled by a responsible person.

(3f)       Total assets.  The sum of the values, as determined pursuant to G.S. 30‑3.3A, of the following:

a.         The decedent's property that would pass by intestate succession if the decedent died without a will, other than wrongful death proceeds;

b.         Property over which the decedent, immediately before death, held a presently exercisable general power of appointment, except for (i) property held jointly with right of survivorship, which is includable in total assets only to the extent provided in sub‑subdivision c. of this subdivision and (ii) life insurance, which is includable in Total Assets only to the extent provided in sub‑subdivision d. of this subdivision. Includes, without limitation:

1.         Property held in a trust that the decedent could revoke.

2.         Property held in a trust to the extent that the decedent had an unrestricted power to withdraw the property.

3.         Property held in a depository account owned by the decedent in a financial institution payable or transferable at decedent's death to a beneficiary designated by the decedent.

4.         Securities owned by the decedent in an account or in certificated form that are payable or transferable at decedent's death to a beneficiary designated by the decedent.

c.         Property held as tenants by the entirety or jointly with right of survivorship as follows:

1.         One‑half of any property held by the decedent and the surviving spouse as tenants by the entirety or as joint tenants with right of survivorship is included, without regard to who contributed the property.

2.         Property held by the decedent and one or more other persons other than the surviving spouse as joint tenants with right of survivorship is included to the following extent:

I.          All property attributable to the decedent's contribution.

II.         The decedent's pro rata share of property not attributable to the decedent's contribution, except to the extent of property attributable to contributions by a surviving joint tenant.

The decedent is presumed to have contributed the jointly owned property unless contribution by another is proven by clear and convincing evidence.

d.         Benefits payable by reason of the decedent's death under any policy, plan, contract, or other arrangement, either owned by the decedent or over which the decedent had a general power of appointment or had the power to designate the surviving spouse as beneficiary, including, without limitation:

1.         Insurance on the life of the decedent.

2.         Accidental death benefits.

3.         Annuities.

4.         Employee benefits or similar arrangements.

5.         Individual retirement accounts.

6.         Pension or profit sharing plans.

7.         Deferred compensation.

8.         Any private or governmental retirement plan.

e.         Property irrevocably transferred by the decedent to the extent the decedent retained the possession or enjoyment of, or the right to income from, the property for life or for any period not ascertainable without reference to the decedent's death or for any period that does not in fact end before the decedent's death, except:

1.         Property transferred for full and adequate consideration.

2.         Transfers to that the surviving spouse consented in writing by signing a deed, an income or gift tax return that reports the gift, or other writing.

3.         Transfers that became irrevocable before the decedent's marriage to the surviving spouse.

The property included in total assets is that fraction of the transferred property to which the decedent retained the right.

f.          Property transferred by the decedent to the extent the decedent created a power over the property or the income from the property, which, immediately prior to death, could be exercised by the decedent in conjunction with any other person, or which could be exercised by a person who does not have a substantial interest that would be adversely affected by the exercise or nonexercise of the power, for the benefit of the decedent, the decedent's estate, the decedent's creditors, or the creditors of the decedent's estate, except:

1.         Property transferred for full and adequate consideration.

2.         Transfers to which the surviving spouse consented in writing by signing a deed, an income or gift tax return that reports the gift, or other writing.

3.         Transfers which became irrevocable before the decedent's marriage to the surviving spouse.

The property included in total assets with respect to a power over property is that fraction of the property to which the power related.

g.         Property transferred by the decedent to persons other than the surviving spouse if such transfer was made both during the one‑year period immediately preceding the decedent's death and during the decedent's marriage to the surviving spouse, except:

1.         Property transferred for full and adequate consideration.

2.         Transfers to which the surviving spouse consented in writing by signing a deed, an income or gift tax return that reports such gift, or other writing.

3.         That part of any property transferred to any one transferee that qualified for exclusion from gift tax under section 2503 of the Code.

For purposes of this sub‑subdivision, the termination of a right or interest in, or power over, property that would have been included in the total assets under sub‑subdivisions b., e., or f. of this subdivision if the right, interest, or power had not terminated until the decedent's death shall be deemed to be a transfer of such property. Termination occurs when, with respect to a right or interest in property, the decedent transfers or relinquishes the right or interest; with respect to a power over property, the power terminates by exercise or release, but not by lapse or default.

If property falls under more than one sub‑subdivision of this subdivision, then the property shall be included only once, but under the sub‑subdivision yielding the greatest value of the property.

(4)        Total Net Assets.  The total assets reduced by year's allowances to persons other than the surviving spouse and claims.  (2000‑140, s. 92; 2000‑178, s. 2; 2001‑364, s. 4; 2001‑487, s. 16; 2003‑296, s. 2; 2009‑368, s. 1.)



§ 30-3.3: Repealed by Session Laws 2009-368, s. 1, effective July 27, 2009, and applicable to decedents dying on or after October 1, 2009.

§ 30‑3.3:  Repealed by Session Laws 2009‑368, s. 1, effective July 27, 2009, and applicable to decedents dying on or after October 1, 2009.



§ 30-3.3A. Valuation of property.

§ 30‑3.3A.  Valuation of property.

(a)        Basic Principles.  Unless otherwise expressly stated to the contrary in this section, the value of property shall be that property's fair market value, taking into consideration any applicable discounts. The value shall be determined as of the date of death, except for (i) property transferred to persons other than the surviving spouse described in G.S. 30‑3.2(3f)g. and (ii) property transferred to the surviving spouse described in G.S. 30‑3.2(3c)e. that is not held in trust, that is not life insurance, and that is not held as tenants by the entirety or some other form of ownership that passes to the surviving spouse by reason of survivorship. The value of gift property described in clauses (i) and (ii) shall be determined as the value on the date of transfer; but if the donee proves to the satisfaction of the clerk that the value on the date of disposal of the asset prior to the decedent's death is less than on the original date of transfer or that the value on the date of death is less than on the original date of transfer, then the lesser value shall be used.

(b)        Certain Joint Property.  In valuing a partial interest in jointly owned property with right of survivorship, there shall be no discount taken to reflect the decedent's partial interest including, but not limited to, discounts for lack of control, ownership of a fractional interest, or lack of marketability.

(c)        Certain Powers of Appointment.  In valuing property over which the decedent held a presently exercisable general power of appointment, the value includes only the property subject to the power that passes at the decedent's death, whether by exercise, release, lapse, default, or otherwise.

(d)        Certain Transfers With Retained Interests.  In valuing property transferred by the decedent with a retained right of possession or enjoyment or the right to income described in G.S. 30‑3.2(3f)e., only the fraction of the property to which the decedent retained a right shall be included. In valuing property in which the decedent created a power as described in G.S. 30‑3.2(3f)f., the value includes, with respect to a power, the value of the property subject to the power, and the amount included in the valuation with respect to a power over the income is the value of the property that produces or produced the income; provided, however, if the power is a power over both income and property and the foregoing produces different amounts, the amount included in the valuation is the greater amount.

(e)        Partial or Contingent Interest Property.  The valuation of partial and contingent property interests, outright or in trust, which are limited to commence or terminate upon the death of one or more persons, upon the expiration of a period of time, or upon the occurrence of one or more contingencies, shall be determined by computations based upon the mortality and annuity tables set forth in G.S. 8‑46 and G.S. 8‑47, and by using a presumed rate of return of six percent (6%) of the value of the underlying property in which those interests are limited. However, in valuing partial and contingent interests passing to the surviving spouse, the following special rules apply:

(1)        The value of the beneficial interest of a spouse shall be the entire fair market value of any property held in trust if the decedent was the settlor of the trust, if the trust is held for the exclusive benefit of the surviving spouse during the surviving spouse's lifetime, and if the terms of the trust meet the following requirements:

a.         During the lifetime of the surviving spouse, the trust is controlled by one or more nonadverse trustees.

b.         The trustee shall distribute to or for the benefit of the surviving spouse either (i) the entire net income of the trust at least annually or (ii) the income of the trust in such amounts and at such times as the trustee, in its discretion, determines necessary for the health, maintenance, and support of the surviving spouse.

c.         The trustee shall distribute to or for the benefit of the surviving spouse out of the principal of the trust such amounts and at such times as the trustee, in its discretion, determines necessary for the health, maintenance, and support of the surviving spouse.

d.         In exercising discretion, the trustee may be authorized or required to take into consideration all other income assets and other means of support available to the surviving spouse.

(2)        To the extent that the partial or contingent interest is dependent upon the occurrence of any contingency that is not subject to the control of the surviving spouse and that is not subject to valuation by reference to the mortality and annuity tables set forth in G.S. 8‑46 and G.S. 8‑47, the contingency will be conclusively presumed to result in the lowest possible value passing to the surviving spouse. However, a life estate or income interest that will terminate upon the surviving spouse's death or remarriage will be valued without regard to the possibility of termination upon remarriage.

(3)        To the extent that the valuation of a partial or contingent interest is dependent upon the life expectancy of the surviving spouse, that life expectancy shall be conclusively presumed to be no less than 10 years, regardless of the actual attained age of the surviving spouse at the decedent's death.

(f)         Method for Determining Value.  Unless otherwise stated in this Article, the value of property shall be determined as follows:

(1)        The value of property passing by intestacy described in G.S. 30‑3.2(3f)a. and Property Passing to Surviving Spouse, other than property held in a trust, shall be established by the good‑faith agreement of the surviving spouse and the personal representative, unless either (i) the surviving spouse is the personal representative or (ii) the clerk determines that the personal representative may not be able to represent the estate adversely to the surviving spouse, in which cases the value of such property shall be determined pursuant to subdivision (4) of this subsection.

(2)        The value of property constituting an interest in a trust shall be established by good‑faith agreement of the surviving spouse, the personal representative, and the trustee, unless either (i) the surviving spouse is both the personal representative and the trustee or (ii) the clerk determines that the trustee or the personal representative may not be able to represent the trust or the estate, respectively, adversely to the surviving spouse, in which cases the value of such property shall be determined pursuant to subdivision (4) of this subsection.

(3)        The value of all other property shall be established by the good‑faith agreement of the surviving spouse, the personal representative, and the responsible person that received, held, or controlled such property on the date used to determine the value of such property for purposes of determining total assets, unless the clerk determines that valuation under subdivision (4) of this subsection is more appropriate.

(4)        If the value of any property is not established by agreement as provided above, the parties may present evidence regarding value, which may include expert testimony, and the clerk may appoint one or more qualified and disinterested persons to help determine the value of such property. After hearing, the clerk shall make a finding of fact of the value of each asset.  (2009‑368, s. 1.)



§ 30-3.4. Procedure for determining the elective share.

§ 30‑3.4.  Procedure for determining the elective share.

(a)        Exercisable Only During Lifetime.  The right of the surviving spouse to file a claim for an elective share must be exercised during the lifetime of the surviving spouse, by the surviving spouse, by the surviving spouse's attorney‑in‑fact if the surviving spouse's power of attorney expressly authorizes the attorney‑in‑fact to do so or to generally engage in estate transactions, or, with approval of court, by the guardian of the surviving spouse's estate or general guardian. If a surviving spouse dies before the claim for an elective share has been settled, the surviving spouse's personal representative shall succeed to the surviving spouse's rights to an elective share.

(b)        Time Limitations.  A claim for an elective share must be made within six months after the issuance of letters testamentary or letters of administration in connection with the will or intestate proceeding with respect to which the surviving spouse claims the elective share by (i) filing a petition with the clerk of superior court of the county in which the primary administration of the decedent's estate lies, and (ii) mailing or delivering a copy of that petition to the personal representative of the decedent's estate. A surviving spouse's incapacity shall not toll the six‑month period of limitations.

(c)        Time for Hearing.  Unless waived by the personal representative and the surviving spouse, the clerk shall set the matter for hearing no earlier than two months and no later than six months after the filing of the petition. However, the clerk may extend the time of hearing as the clerk sees fit. The surviving spouse shall give notice of the hearing to the personal representative, and to any person described in G.S. 30‑3.5 who may be required to contribute toward the satisfaction of the elective share.

(d)        Repealed by Session Laws 2009, c. 368, s. 1, effective July 27, 2009, and applicable to decedents dying on or after October 1 , 2009.

(d1)      Mediation.  The clerk may order mediation as described in G.S. 7A‑38.3B of any disputes in connection with an elective share proceeding.

(e)        Repealed by Session Laws 2009, c. 368, s. 1, effective July 27, 2009, and applicable to decedents dying on or after October 1 , 2009.

(e1)      Procedure.  An elective share proceeding shall be an estate matter and may be appealed pursuant to G.S. 1‑301.3.

(e2)      Information About Total Net Assets.  In order to assist the clerk in determining whether a surviving spouse is entitled to an elective share, and, if so, the amount thereof, the following provisions apply:

(1)        Submission within two months.  In every case in which a petition to determine an elective share has been filed, within two months of the filing of the petition, the personal representative shall submit sufficient information about the total assets for the clerk to determine the elective share. To fulfill its obligation to provide information, the personal representative may prepare and submit to the clerk a proposed Form 706, United States Estate (and Generation‑Skipping Transfer) Tax Return, for the estate, regardless of whether that form is required to be filed with the Internal Revenue Service. The clerk may extend the time for submission of the proposed Form 706 or other information as the clerk sees fit.

(2)        Examination regarding assets.  If the personal representative, the surviving spouse, or a responsible person has reasonable grounds to believe that any person has a claim or has in its possession assets included in Total Net Assets, then the personal representative, surviving spouse, or responsible person may use the procedures set out in G.S. 28A‑15‑12 to cause the clerk to examine the person believed to have a claim or to possess assets included in Total Net Assets.

(f)         Findings and Conclusions.  After notice and hearing, the clerk shall determine whether or not the surviving spouse is entitled to an elective share, and if so, the clerk shall then determine the elective share and shall order the personal representative to transfer that amount to the surviving spouse. The clerk's order shall recite specific findings of fact and conclusions of law in arriving at the decedent's Total Net Assets, Property Passing to Surviving Spouse, and the elective share.

(g)        Repealed by Session Laws 2009, c. 368, s. 1, effective July 27, 2009, and applicable to decedents dying on or after October 1, 2009.

(h)        Expenses.  The expenses (including attorneys' fees) reasonably incurred by the personal representative, other responsible persons, and the surviving spouse in connection with elective share proceedings shall be equitably apportioned by the clerk of court in the clerk's discretion among the personal representative, other responsible persons, and the surviving spouse.  (2000‑178, s. 2; 2003‑296, s. 4; 2009‑368, s. 1.)



§ 30-3.5. Satisfaction of elective share.

§ 30‑3.5.  Satisfaction of elective share.

(a)        Repealed by Session Laws 2009, c. 368, s. 1, effective August 27, 2009, and applicable to decedents dying on or after October 1 , 2009.

(a1)      Apportionment.  The personal representative shall apportion the liability to the surviving spouse for the amount of the elective share among all responsible persons as follows:

(1)        The net value of each nonspousal asset shall be determined by calculating the value of the nonspousal asset under G.S. 30‑3.3A and reducing such value by that portion of the claims (including year's allowances to persons other than the surviving spouse) payable out of, charged against, or otherwise properly allocable to the nonspousal asset.

(2)        Using the net value of each nonspousal asset as determined under subdivision (1) of this subsection, the personal representative shall determine each responsible person's liability to the surviving spouse by multiplying the amount of the elective share by a fraction, the numerator of which is the net value of the responsible person's nonspousal assets and the denominator of which is the net value of all of the nonspousal assets.

(a2)      Recovery From Responsible Persons.  In recovering assets from responsible persons, the following rules apply:

(1)        To the extent the personal representative is a responsible person, the personal representative shall satisfy its liability to the surviving spouse out of its nonspousal assets according to the following order of priority:

a.         The personal representative shall satisfy its liability out of the net value of the nonspousal assets passing by intestate succession by allocating the liability proportionately among each intestate heir based on the fraction of the net value of the nonspousal assets passing by intestate succession that each intestate heir is entitled to receive.

b.         If the net value of the nonspousal assets passing by intestate succession is not sufficient to satisfy the personal representative's liability in full, the personal representative shall satisfy its remaining liability out of the net value of the nonspousal assets passing as part of the decedent's residuary estate by allocating the liability proportionately among each beneficiary of the decedent's residuary estate based on the fraction of the net value of the nonspousal assets passing as part of the decedent's residuary estate that each residuary beneficiary is entitled to receive.

c.         If the net value of the nonspousal assets in the residuary estate is not sufficient to satisfy the personal representative's liability in full, the personal representative shall satisfy its remaining liability by allocating the remaining liability proportionately among each other beneficiary of the decedent's will based on the fraction of the net value of the remaining nonspousal assets each other beneficiary is entitled to receive.

(2)        The personal representative shall recover from each other responsible person the responsible person's liability to the surviving spouse.

(3)        Each responsible person, including the personal representative in its capacity as a responsible person, may elect to satisfy its liability in full by any of the following methods:

a.         Conveyance of that portion of the responsible person's nonspousal assets (or identical substitute assets), valued on the date of conveyance, sufficient to satisfy the responsible person's liability; or, if the value of the responsible person's nonspousal assets on the date of conveyance is less than the responsible person's liability, conveyance of all of the responsible person's nonspousal assets (or identical substitute assets).

b.         Payment of the liability in cash.

c.         Payment of the liability in other property upon written agreement of the surviving spouse at values agreed by the surviving spouse for purposes of determining the extent of the liability satisfied.

d.         Any combination of the payment methods set forth under sub‑subdivision a. through d. of this subdivision, provided that the total value of assets conveyed by the responsible person equals such responsible person's liability.

(a3)      Inability or Refusal to Pay.  The personal representative shall be entitled to petition the clerk of court for an order requiring any responsible person to satisfy its liability. Upon refusal of a responsible person to obey such an order, the personal representative shall be entitled to a judgment against such responsible person in the amount of the liability and to any other remedies the clerk deems appropriate. Although the responsible person shall remain primarily liable for such responsible person's liability for the elective share, the following rules apply:

(1)        If the responsible person makes a gratuitous transfer, whether inter vivos or by testate or intestate succession, of all or any part of the responsible person's nonspousal assets or the proceeds thereof after the decedent's death, then the gratuitous transferee shall be liable for the amount transferred, and the personal representative shall be entitled to recover that amount from the transferee as if the transferee were the responsible person.

(2)        If the responsible person is a fiduciary and makes a distribution of all or any part of the responsible person's nonspousal assets or the proceeds thereof after the decedent's death, then the distributee shall be liable for the amount transferred, and the personal representative shall be entitled to recover that amount from the distributee as if the distributee were the responsible person.

If, after exhausting all other remedies in this section, the personal representative cannot reasonably recover a responsible person's liability, then, with the approval of the clerk, the defaulting responsible person's liability shall be apportioned on a pro rata basis among the responsible persons who have not defaulted. Each nondefaulting other responsible person shall be liable for the amount of the liability apportioned to it in the same manner and to the same extent as its original liability for the elective share; provided, that each responsible person's liability shall not exceed the responsible person's proportionate share of the value of the nonspousal assets based on the values used in determining Total Net Assets. Each nondefaulting other responsible person shall be entitled to a proportionate share of any judgment against or subsequent recovery of the liability from the defaulting responsible person.

(b)        Standstill Order.  After the filing of the petition demanding an elective share, the personal representative, surviving spouse, or any responsible person may request the clerk to issue an order that any responsible person not dispose of all or a portion of the decedent's Total Net Assets or the proceeds thereof pending the payment of the elective share. The decision to issue such an order shall be in the discretion of the clerk. A person who violates the standstill order may be held in civil contempt of court pursuant to Article 5A of Chapter 2 of the General Statutes. The clerk shall enter an order terminating the standstill order upon the clerk's determination that the standstill order is no longer necessary or desirable.

(c),(d)  Repealed by Session Laws 2009, c. 368, s. 1, effective August 27, 2009, and applicable to decedents dying on or after October 1 , 2009.

(e)        Bond.  If a responsible person distributes or disposes of nonspousal assets prior to final apportionment of the elective share and expenses, the personal representative may require the responsible person or the transferee to provide a bond or other security for the responsible person's liability for payment of the elective share and apportioned expenses in the form and amount prescribed by the personal representative, with the approval of the clerk.  (2000‑178, s. 2; 2009‑368, s. 1.)



§ 30-3.6. Waiver of rights.

§ 30‑3.6.  Waiver of rights.

(a)        The right of a surviving spouse to claim an elective share may be waived, wholly or partially, before or after marriage, with or without consideration, by a written waiver signed by the surviving spouse, by the surviving spouse's attorney‑in‑fact if the surviving spouse's power of attorney expressly authorizes the attorney‑in‑fact to do so or to generally engage in estate transactions, or, with approval of court, by the guardian of the surviving spouse's estate or general guardian.

(b)        A waiver is not enforceable if the surviving spouse proves that:

(1)        The waiver was not executed voluntarily; or

(2)        The surviving spouse or the surviving spouse's representative making the waiver was not provided a fair and reasonable disclosure of the property and financial obligations of the decedent, unless the surviving spouse waived, in writing, the right to that disclosure.

(c)        A written waiver that would have been effective to waive a spouse's right to dissent in estates of decedents dying on or before December 31, 2000, under Article 1 of Chapter 30 of the General Statutes is effective to waive that spouse's right of elective share under this Article for estates of decedents dying on or after January 1, 2001.  (2000‑178, s. 2; 2003‑296, s. 5; 2004‑203, s. 30; 2009‑368, s. 1.)



§§ 30-4 through 30-8. Repealed by Session Laws 1959, c. 879, s. 14.

Article 2.

Dower.

§§ 30‑4 through 30‑8.  Repealed by Session Laws 1959, c. 879, s. 14.



§ 30-9. Repealed by Session Laws 1965, c. 853.

§ 30‑9.  Repealed by Session Laws 1965, c. 853.



§ 30-10. Repealed by Session Laws 1959, c. 879, s. 14.

§ 30‑10.  Repealed by Session Laws 1959, c. 879, s. 14.



§§ 30-11 through 30-14. Repealed by Session Laws 1959, c. 879, s. 14.

Article 3.

Allotment of Dower.

§§ 30‑11 through 30‑14.  Repealed by Session Laws 1959, c. 879, s. 14.



§ 30-15. When spouse entitled to allowance.

Article 4.

Year's Allowance.

Part 1. Nature of Allowance.

§ 30‑15.  When spouse entitled to allowance.

Every surviving spouse of an intestate or of a testator, whether or not he or she has petitioned for an elective share, shall, unless the surviving spouse has forfeited his or her right thereto, as provided by law, be entitled, out of the personal property of the deceased spouse, to an allowance of the value of twenty thousand dollars ($20,000) for the surviving spouse's support for one year after the death of the deceased spouse. Such allowance shall be exempt from any lien, by judgment or execution, acquired against the property of the deceased spouse, and shall, in cases of testacy, be charged against the share of the surviving spouse.  (1868‑9, c. 93, s. 81; 1871‑2, c. 193, s. 44; 1880, c. 42; Code, s. 2116; 1889, c. 499, s. 2; Rev., s. 3091; C.S., s. 4108; 1953, c. 913, s. 1; 1961, c. 316, s. 1; c. 749, s. 1; 1969, c. 14; 1981, c. 413, s. 1; 1995, c. 262, s. 4; 2000‑178, s. 4; 2009‑183, s. 1.)



§ 30-16. Duty of personal representative, magistrate, or clerk to assign allowance.

§ 30‑16.  Duty of personal representative, magistrate, or clerk to assign allowance.

It shall be the duty of every administrator, collector, or executor of a will, on application in writing, signed by the surviving spouse, at any time within one year after the death of the deceased spouse, to assign to the surviving spouse the year's allowance as provided in this Article.

If there shall be no administration, or if the personal representative shall fail or refuse to apply to a magistrate or clerk of court, as provided in G.S. 30‑20, for 10 days after the surviving spouse has filed the aforesaid application, or if the surviving spouse is the personal representative, the surviving spouse may make application to the magistrate or clerk, and it shall be the duty of the magistrate or clerk to proceed in the same manner as though the application had been made by the personal representative.

Where any personal property of the deceased spouse shall be located outside the township or county where the deceased spouse resided at the time of his death, the personal representative or the surviving spouse may apply to any magistrate or to any clerk of court of any township or county where such personal property is located, and it shall be the duty of such magistrate or clerk to assign the year's allowance as if the deceased spouse had resided and died in that township. (1868‑9, c. 93, s. 12; 1870‑1, c. 263; Code, ss. 2120, 2122; 1889, cc. 496, 531; 1891, c. 13; Rev., ss. 3096, 3098; C.S., ss. 4113, 4115; 1961, c. 749, s. 2; 1971, c. 528, s. 21; 1997‑310, s. 1.)



§ 30-17. When children entitled to an allowance.

§ 30‑17.  When children entitled to an allowance.

Whenever any parent dies survived by any child under the age of 18 years, including an adopted child or a child with whom the widow may be pregnant at the death of her husband, or a child who is less than 22 years of age and is a full‑time student in any educational institution, or a child under 21 years of age who has been declared mentally incompetent, or a child under 21 years of age who is totally disabled, or any other person under the age of 18 years residing with the deceased parent at the time of death to whom the deceased parent or the surviving parent stood in loco parentis, every such child shall be entitled to receive an allowance of two thousand dollars ($2,000) for the child's support for the year next ensuing the death of such parent. Such allowance shall be in addition to the child's share of the deceased parent's estate and shall be exempt from any lien by judgment or execution against the property of such parent. The personal representative of the deceased parent shall, within one year after the parent's death, assign to every such child the allowance herein provided for; but if there is no personal representative or if he fails or refuses to act within 10 days after written request by a guardian or next friend on behalf of such child, the allowance may be assigned by a magistrate or clerk of court upon application of said guardian or next friend.

If the child resides with the widow of the deceased parent at the time such allowance is paid, the allowance shall be paid to said widow for the benefit of said child. If the child resides with its surviving parent who is other than the widow of the deceased parent, such allowance shall be paid to said surviving parent for the use and benefit of such child, regardless of whether the deceased died testate or intestate or whether the widow dissented from the will. Provided, however, the allowance shall not be available to an illegitimate child of a deceased father, unless such deceased father shall have recognized the paternity of such illegitimate child by deed, will or other paper‑writing. If the child does not reside with a parent when the allowance is paid, the allowance shall be paid to the child's general guardian, if any, and if none, to the clerk of the superior court who shall receive and disburse same for the benefit of such child. (1889, c. 496; Rev., s. 3094; C.S., s. 4111; 1939, c. 396; 1953, c. 913, s. 2; 1961, c. 316, s. 2; c. 749, s. 3; 1969, c. 269; 1971, c. 528, s. 22; 1973, c. 1411; 1975, c. 259; 1981, c. 413, s. 2; c. 599, s. 7; 1995, c. 262, s. 5; 1997‑310, s. 2; 2005‑225, s. 1.)



§ 30-18. From what property allowance assigned.

§ 30‑18.  From what property allowance assigned.

Such allowance shall be made in money or other personal property of the estate of the deceased spouse. (1868‑9, c. 93, s. 9; Code, s. 2117; Rev., s. 3095; C.S., s. 4112; 1925, c. 92; 1961, c. 749, s. 4.)



§ 30-19. Value of property ascertained.

Part 2.  Assigned by Magistrate or Clerk.

§ 30‑19.  Value of property ascertained.

The value of the personal property assigned to the surviving spouse and children shall be ascertained by a magistrate or the clerk of court of the county in which administration was granted or the will probated. (1868‑9, c. 93, s. 13; Code, s. 2121; Rev., s. 3097; C.S., s. 4114; 1961, c. 749, s. 5; 1971, c. 528, s. 22; 1989, c. 11, s. 1; 1997‑310, s. 3.)



§ 30-20. Procedure for assignment.

§ 30‑20.  Procedure for assignment.

Upon the application of the surviving spouse, a child by his guardian or next friend, or the personal representative of the deceased, the clerk of superior court of the county in which the deceased resided may assign the inquiry to a magistrate of the county. The clerk of court, or magistrate upon assignment, shall ascertain the person or persons entitled to an allowance according to the provisions of this Article, and determine the money or other personal property of the estate, and pay over to or assign to the surviving spouse and to the children, if any, so much thereof as they shall be entitled to as provided in this Article. Any deficiencies shall be made up from any of the personal property of the deceased, and if the personal property of the estate shall be insufficient to satisfy such allowance, the clerk of the superior court shall enter judgment against the personal representative for the amount of such deficiency, to be paid when a sufficiency of such assets shall come into his hands. (1870‑1, c. 263; Code, s. 2122; 1891, c. 13; 1899, c. 531; Rev., s. 3098; C.S., s. 4115; 1961, c. 749, s. 6; 1971, c. 528, s. 23; 1989, c. 11, s. 2; 1997‑310, s. 3.)



§ 30-21. Report of clerk or magistrate.

§ 30‑21.  Report of clerk or magistrate.

The clerk of court, or magistrate upon assignment, shall make and sign three lists of the money or other personal property assigned to each person, stating their quantity and value, and the deficiency to be paid by the personal representative. Where the allowance is to the surviving spouse, one of these lists shall be delivered to him. Where the allowance is to a child, one of these lists shall be delivered to the surviving parent with whom the child is living; or to the child's guardian or next friend if the child is not living with said surviving parent; or to the child if said child is not living with the surviving parent and has no guardian or next friend. One list shall be delivered to the personal representative. One list shall be returned by the magistrate or clerk, within 20 days after the assignment, to the superior court of the county in which administration was granted or the will probated, and the clerk shall file and record the same, together with any judgment entered pursuant to G.S. 30‑20. (1868‑9, c. 93, s. 15; Code, s. 2123; Rev., s. 3099; C.S., s. 4116; 1961, c. 749, s. 7; 1971, c. 528, s. 24; 1989, c. 11, s. 3; 1997‑310, s. 3.)



§ 30-22. Repealed by Session Laws 1971, c. 528, s. 25.

§ 30‑22.  Repealed by Session Laws 1971, c. 528, s. 25.



§ 30-23. Right of appeal.

§ 30‑23.  Right of appeal.

The personal representative, or the surviving spouse, or child by his guardian or next friend, or any creditor, legatee or heir of the deceased, may appeal from the finding of the magistrate or clerk of court to the superior court of the county, and, within 10 days after the assignment, cite the adverse party to appear before such court on a certain day, not less than five nor exceeding 10 days after the service of the citation. (1868‑9, c. 93, s. 16; Code, s. 2124; 1897, c. 442; Rev., s. 3100; C.S., s. 4117; 1961, c. 749, s. 9; 1989, c. 11, s. 4; 1997‑310, s. 3.)



§ 30-24. Hearing on appeal.

§ 30‑24.  Hearing on appeal.

At or before the day named, the appellant shall file with the clerk a copy of the assignment and a statement of his exceptions thereto, and the issues thereby raised shall be decided de novo. (1868‑9, c. 93, s. 17; Code, s. 2125; Rev., s. 3101; C.S., s. 4118; 1989, c. 11, s. 5; 1997‑310, s. 3.)



§ 30-25. Personal representative entitled to credit.

§ 30‑25.  Personal representative entitled to credit.

Upon the settlement of the accounts of the personal representative, he shall be credited with the articles assigned, and the value of the deficiency assessed as aforesaid, if the same shall have been paid, unless the allowance be impeached for fraud or gross negligence in him. (1868‑9, c. 93, s. 18; Code, s. 2126; Rev., s. 3102; C.S., s. 4119; 1997, c. 310, s. 3.)



§ 30-26. When above allowance is in full.

§ 30‑26.  When above allowance is in full.

If the estate of a deceased be insolvent, or if his or her personal estate does not exceed twenty thousand dollars ($20,000), the allowances for the year's support of the surviving spouse and the children shall not, in any case, exceed the value prescribed in G.S. 30‑15 and G.S. 30‑17; and the allowances made to them as above prescribed shall preclude them from any further allowances.  (1868‑9, c. 93, s. 19; Code, s. 2127; Rev., s. 3103; C.S., s. 4120; 1961, c. 749, s. 10; 1981, c. 413, s. 3; 1995, c. 262, s. 6; 1995 (Reg. Sess., 1996), c. 742, s. 17; 1997‑310, s. 3; 2009‑183, s. 2.)



§ 30-27. Surviving spouse or child may apply to superior court.

Part 3.  Assigned in Superior Court.

§ 30‑27.  Surviving spouse or child may apply to superior court.

It shall not, however, be obligatory on a surviving spouse or child to have the support assigned as above prescribed. Without application to the personal representative, the surviving spouse, or the child through his guardian or next friend, may at any time within  one year after the decedent's death, apply to the superior court of the county in which administration was granted or the will probated to have a year's support assigned. (1868‑9, c. 93, s. 20; Code, s. 2128;  Rev., s. 3104; C.S., s. 4121; 1961, c. 749, s. 11.)



§ 30-28. Nature of proceeding; parties.

§ 30‑28.  Nature of proceeding; parties.

The application shall be by summons, as is prescribed for special proceedings, in which the personal representative of the deceased, if there be one other than the plaintiff, the largest known creditor, or legatee, or some distributee of the deceased, living in the county, shall be made defendant, and the proceedings shall be as prescribed for special proceedings between parties. (1868‑9, c. 93, s. 21; Code, s. 2129; Rev., s. 3105; C.S., s. 4122.)



§ 30-29. What complaint must show.

§ 30‑29.  What complaint must show.

In the complaint the plaintiff shall set forth, besides the facts entitling plaintiff to a year's support and the value of the support claimed, the further facts that the estate of the decedent is not insolvent, and that the personal estate of which he or she died possessed exceeded twenty thousand dollars ($20,000), and also whether or not an allowance has been made to plaintiff and the nature and value thereof.  (1868‑9, c. 93, s. 22; Code, s. 2130; Rev., s. 3106; C.S., s. 4123; 1961, c. 749, s. 12; 1981, c. 413, s. 4; 1995, c. 262, s. 7; 2009‑183, s. 3.)



§ 30-30. Judgment and order for commissioners.

§ 30‑30.  Judgment and order for commissioners.

If the material allegations of the complaint be found true, the judgment shall be that plaintiff is entitled to the relief sought; and the court shall thereupon issue an order to the sheriff or other proper officer of the county, commanding him to summon a magistrate and two persons qualified to act as jurors, who shall determine the money or other personal property of the estate and assign to the plaintiff a sufficiency thereof for plaintiff's support for one year from the decedent's death. Any deficiency shall be made up from any of the personal property of the deceased, and if the personal property of the estate shall be insufficient for such support, the clerk of the superior court shall enter judgment against the personal representative for the amount of such deficiency, to be paid when a sufficiency of such assets shall come into his hands. (1868‑9, c. 93,  s. 23; Code, s. 2131; Rev., s. 3107; C.S., s. 4124; 1961, c. 749, s. 13; 1971, c. 528, s. 26.)



§ 30-31. Duty of commissioners; amount of allowance.

§ 30‑31.  Duty of commissioners; amount of allowance.

The said commissioners shall be sworn by the magistrate and shall proceed as prescribed in this Chapter, except that they may assign to the plaintiff a value sufficient for the support of plaintiff according to the estate and condition of the decedent and without regard to the limitations set forth in this Chapter; but the value allowed shall be fixed with due consideration for other persons  entitled to allowances for year's support from the decedent's estate;  and the total value of all allowances shall not in any case exceed the one half of the average annual net income of the deceased for three years next preceding his death. This report shall be returned by the magistrate to the court. (1868‑9, c. 93, s. 24; Code, s. 2132; Rev., s. 3108; C.S., s. 4125; 1971, c. 528, s. 27.)



§ 30-32. Exceptions to the report.

§ 30‑32.  Exceptions to the report.

The personal representative, or any creditor, distributee or legatee of the deceased, within 10 days after the return of the report, may file exceptions thereto. The plaintiff shall be notified thereof and cited to appear before the court on a certain day, within 20 and not less than 10 days after service of the notice, and answer the same; the case shall thereafter be proceeded in, heard and decided as provided in special proceedings between parties. (1868‑9, c. 93, s. 25; Code, s. 2133; Rev., s. 3109; C.S., s. 4126; 1947, c. 484, s. 1.)



§ 30-33. Confirmation of report; execution.

§ 30‑33.  Confirmation of report; execution.

If the report shall be confirmed, the court shall so declare, and execution shall issue to enforce the judgment as in like cases. (1868‑9, c. 93, s. 26; Code, s. 2134; Rev., s. 3110; C.S., s. 4127.)






Chapter 31 - Wills.

§ 31-1. Who may make will.

Chapter 31.

Wills.

Article 1.

Execution of Will.

§ 31‑1.  Who may make will.

Any person of sound mind, and 18 years of age or over, may make a will. (1811, c. 280; R.C., c. 119, s. 2; Code, s. 2137; Rev., s. 3111; C.S., s. 4128; 1953, c. 1098, s. 1; 1965, c. 303; 1969, c. 39.)



§ 31-2. Repealed by Session Laws 1953, c. 1098, s. 1.

§ 31‑2.  Repealed by Session Laws 1953, c. 1098, s. 1.



§ 31-3. Rewritten and renumbered as G.S. 31-3.1 to 31-3.6 by Session Laws 1953, c. 1098, s. 2.

§ 31‑3:  Rewritten and renumbered as G.S. 31‑3.1 to 31‑3.6 by Session Laws 1953, c. 1098, s. 2.



§ 31-3.1. Will invalid unless statutory requirements complied with.

§ 31‑3.1.  Will invalid unless statutory requirements complied with.

No will is valid unless it complies with the requirements prescribed therefor by this Article. (1953, c. 1098, s. 2.)



§ 31-3.2. Kinds of wills.

§ 31‑3.2.  Kinds of wills.

(a)        Personal property may be bequeathed and real property may be devised by

(1)        An attested written will which complies with the requirements of G.S. 31‑3.3, or

(2)        A holographic will which complies with the requirements of G.S. 31‑3.4.

(b)        Personal property may also be bequeathed by a nuncupative will which complies with the requirements of G.S. 31‑3.5. (1953, c. 1098, s. 2.)



§ 31-3.3. Attested written will.

§ 31‑3.3.  Attested written will.

(a)        An attested written will is a written will signed by the testator and attested by at least two competent witnesses as provided by this section.

(b)        The testator must, with intent to sign the will, do so by  signing the will himself or by having someone else in the testator's presence and at his direction sign the testator's name thereon.

(c)        The testator must signify to the attesting witnesses that the instrument is his instrument by signing it in their presence or by acknowledging to them his signature previously affixed thereto, either of which may be done before the attesting witnesses separately.

(d)        The attesting witnesses must sign the will in the presence of the testator but need not sign in the presence of each other. (1953, c. 1098, s. 2.)



§ 31-3.4. Holographic will.

§ 31‑3.4.  Holographic will.

(a)        A holographic will is a will

(1)        Written entirely in the handwriting of the testator but when all the words appearing on a paper in the handwriting of the  testator are sufficient to constitute a valid holographic will, the fact that other words or printed matter appear thereon not in the handwriting of the testator, and not affecting the meaning of the words in such handwriting, shall not affect the validity of the will, and

(2)        Subscribed by the testator, or with his name written in or on the will in his own handwriting, and

(3)        Found after the testator's death among his valuable papers or effects, or in a safe‑deposit box or other safe place where it was deposited by him or under his authority, or in the possession or custody of some person with whom, or some firm or corporation with which, it was deposited by him or under his authority for safekeeping.

(b)        No attesting witness to a holographic will is required. (1953, c. 1098, s. 2; 1955, c. 73, s. 1.)



§ 31-3.5. Nuncupative will.

§ 31‑3.5.  Nuncupative will.

A nuncupative will is a will

(1)        Made orally by a person who is in his last sickness or in imminent peril of death and who does not survive such sickness or imminent peril, and

(2)        Declared to be his will before two competent witnesses simultaneously present at the making thereof and specially requested by him to bear witness thereto. (1953, c. 1098, s.  2.)



§ 31-3.6. Seal not required.

§ 31‑3.6.  Seal not required.

A seal is not necessary to the validity of a will. (1953, c. 1098, s. 2.)



§ 31-4. Execution of power of appointment by will.

§ 31‑4.  Execution of power of appointment by will.

No appointment, made by will in the exercise of any power, shall be valid unless the same be executed in the manner by law required for the execution of wills; and every will, executed in such manner, shall, so far as respects the execution and attestation thereof, be a valid execution of a power of appointment by will, notwithstanding it shall have been expressly required that a will made in exercise of such power should be executed with some additional or other form of execution or solemnity. (1844, c. 88, s. 9; R.C., c. 119, s. 4; Code, s. 2139; Rev., s. 3114; C.S., s. 4132.)



§ 31-4.1. Attorneys as beneficiaries.

§ 31‑4.1.  Attorneys as beneficiaries.

An attorney who drafts an attested written will, or a codicil to an attested written will, may not be a beneficiary under that will or codicil, regardless of whether the attorney receives compensation for preparing the will or codicil, unless the attorney is a relative of the testator within five degrees of kinship, a present or former spouse of the testator, or a parent, sibling, or child of the testator's present or former spouse. Any bequest or devise to an attorney in violation of this section shall be void. A designation of the attorney in a fiduciary role is neither a bequest nor a devise within the meaning of this section.

An attorney who drafts an attested written will, or a codicil to an attested written will, under which the attorney is a beneficiary, shall attach to the will or codicil an affidavit certifying that the attorney is in compliance with the provisions of this section.

Nothing in this section prevents an attorney from being a beneficiary under a codicil to a will if the codicil was not drafted by that attorney.

This section becomes effective January 1, 2010, and applies to wills and codicils executed on or after that date.  (2009‑182, ss. 1, 3.)



§ 31-4.2. Attorney's name on will or codicil.

§ 31‑4.2.  Attorney's name on will or codicil.

An attorney who drafts an attested written will or a codicil to an attested written will must have his or her name and business address affixed to the instrument and indicate that he or she is the drafter.  (2009‑182, s. 2.)



§ 31-5. Rewritten and renumbered as G.S. 31-5.1 by Session Laws 1953, c. 1098, s. 3.

Article 2.

Revocation of Will.

§ 31‑5:  Rewritten and renumbered as G.S. 31‑5.1 by Session Laws 1953, c. 1098, s. 3.



§ 31-5.1. Revocation of written will.

§ 31‑5.1.  Revocation of written will.

A written will, or any part thereof, may be revoked only

(1)        By a subsequent written will or codicil or other revocatory writing executed in the manner provided herein for the execution of written wills, or

(2)        By being burnt, torn, canceled, obliterated, or destroyed, with the intent and for the purpose of revoking it, by the testator himself or by another person in his presence and by  his direction. (1784, c. 204, s. 14; 1819, c. 1004, ss. 1, 2; 1840, c. 62; R.C., c. 119, s. 22; Code, s. 2176; Rev., s. 3115; C.S., s. 4133; 1945, c. 140; 1953, c. 1098, s. 3.)



§ 31-5.2. Revocation of nuncupative will.

§ 31‑5.2.  Revocation of nuncupative will.

A nuncupative will or any part thereof may be revoked

(1)        By a subsequent nuncupative will, or

(2)        By a subsequent written will or codicil or other revocatory writing executed in the manner provided herein for the execution of written wills. (1953, c. 1098, s. 4.)



§ 31-5.3. Will not revoked by marriage; dissent from will made prior to marriage.

§ 31‑5.3.  Will not revoked by marriage; dissent from will made prior to marriage.

A will is not revoked by a subsequent marriage of the maker; and the surviving spouse may petition for an elective share when there is a will made prior to the marriage in the same manner, upon the same conditions, and to the same extent, as a surviving spouse may petition for an elective share when there is a will made subsequent to marriage. (1844, c. 88, s. 10; R.C., c. 119, s. 23; Code, s. 2177; Rev., s. 3116; C.S., s. 4134; 1947, c. 110; 1953, c. 1098, s. 5; 1967, c. 128; 2000‑178, s. 5.)



§ 31-5.4. Revocation by divorce or annulment; revival.

§ 31‑5.4.  Revocation by divorce or annulment; revival.

Dissolution of marriage by absolute divorce or annulment after making a will does not revoke the will of any testator but, unless otherwise specifically provided in the will, it revokes all provisions in the will in favor of the testator's former spouse or purported former spouse, including, but not by way of limitation, any provision conferring a general or special power of appointment on the former spouse or purported former spouse and any appointment of the former spouse or purported former spouse as executor, trustee, conservator, or guardian.  If provisions are revoked solely by this section, they are revived by the testator's remarriage to the former spouse or purported former spouse.  (1953, c. 1098, s. 6; 1977, c. 74, s. 3; 1991, c. 587, s. 1.)



§ 31-5.5. After-born or after-adopted child; illegitimate child; effect on will.

§ 31‑5.5.  After‑born or after‑adopted child; illegitimate child; effect on will.

(a)        A will shall not be revoked by the subsequent birth of a child to the testator, or by the subsequent adoption of a child by the testator, or by the subsequent entitlement of an after‑born illegitimate child to take as an heir of the testator pursuant to the provisions of G.S. 29‑19(b), but any after‑born, after‑adopted or entitled after‑born illegitimate child shall have the right to share in the testator's estate to the same extent he would have shared if the testator had died intestate unless:

(1)        The testator made some provision in the will for the child, whether adequate or not;

(2)        It is apparent from the will itself that the testator intentionally did not make specific provision therein for the child;

(3)        The testator had children living when the will was executed, and none of the testator's children actually take under the will;

(4)        The surviving spouse receives all of the estate under the will; or

(5)        The testator made provision for the child that takes effect upon the death of the testator, whether adequate or not.

(b)        The provisions of G.S. 28A‑22‑2 shall be construed as being applicable to after‑adopted children and to after‑born children, whether legitimate or entitled illegitimate.

(c)        The terms "after‑born," "after‑adopted" and "entitled after‑born" as used in this section refer to children born, adopted or entitled subsequent to the execution of the will. (1868‑9, c. 113, s. 62; Code, s. 2145; Rev., s. 3145; C.S., s. 4169; 1953, c. 1098, s. 7; 1955, c. 541; 1973, c. 1062, s. 2; 1985, c. 689, s. 9; 1995, c. 161, s. 1; 1997‑456, s. 55.8.)



§ 31-5.6. No revocation by subsequent conveyance.

§ 31‑5.6.  No revocation by subsequent conveyance.

No conveyance or other act made or done subsequently to the execution of a will of, or relating to, any real or personal estate therein comprised, except an act by which such will shall be duly revoked, shall prevent the operation of the will with respect to any estate or interest in such real or personal estate as the testator shall have power to dispose of by will at the time of his death. (1844, c. 88, s. 2; R.C. c. 119, s. 25; Code, s. 2179; Rev., s. 3118; C.S., s. 4136; 1953, c. 1098, s. 8.)



§ 31-5.7. Specific provisions for revocation exclusive; effect of changes in circumstances.

§ 31‑5.7.  Specific provisions for revocation exclusive; effect of changes in circumstances.

No will can be revoked in whole or in part by any act of the testator or by a change in his circumstances or condition except as provided by G.S. 31‑5.1 through 31‑5.6 inclusive. (1953, c. 1098, s. 9.)



§ 31-5.8. Revival of revoked will.

§ 31‑5.8.  Revival of revoked will.

No will or any part thereof that has been in any manner revoked can, except as provided in G.S. 31‑5.4, be revived otherwise than by a reexecution thereof, or by the execution of another will in which the revoked will or part thereof is incorporated by reference. (1953, c. 1098, s. 10; 1991, c. 587, s. 2.)



§ 31-6. Renumbered as G.S. 31-5.3 by Session Laws 1953, c. 1098, s. 5.

§ 31‑6:  Renumbered as G.S. 31‑5.3 by Session Laws 1953, c. 1098, s. 5.



§ 31-7. Repealed by Session Laws 1953, c. 1098, s. 9.

§ 31‑7.  Repealed by Session Laws 1953, c. 1098, s. 9.



§ 31-8. Renumbered as G.S. 31-5.6 by Session Laws 1953, c. 1098, s. 8.

§ 31‑8:  Renumbered as G.S. 31‑5.6 by Session Laws 1953, c. 1098, s. 8.



§ 31-8.1. Who may witness.

Article 3.

Witnesses to Will.

§ 31‑8.1.  Who may witness.

Any person competent to be a witness generally in this State may act as a witness to a will. (1953, c. 1098, s. 15.)



§ 31-9. Executor competent witness.

§ 31‑9.  Executor competent witness.

No person, on account of being an executor of a will, shall be incompetent to be admitted a witness to prove the execution of such will, or to prove the validity or invalidity thereof. (R.C., c. 119, s. 9; Code, s. 2146; Rev., s. 3119; C.S., s. 4137.)



§ 31-10. Beneficiary competent witness; when interest rendered void.

§ 31‑10.  Beneficiary competent witness; when interest rendered void.

(a)        A witness to an attested written or a nuncupative will, to whom or to whose spouse a beneficial interest in property, or a power of appointment with respect thereto, is given by the will, is nevertheless a competent witness to the will and is competent to prove the execution or validity thereof. However, if there are not at least two other witnesses to the will who are disinterested, the interested witness and his spouse and anyone claiming under him shall take nothing under the will, and so far only as their interests are concerned the will is void.

(b)        A beneficiary under a holographic will may testify to such competent, relevant and material facts as tend to establish such holographic will as a valid will without rendering void the benefits to be received by him thereunder. (R.C., c. 119, s. 10; Code, s. 2147; Rev., s. 3120; C.S., s. 4138; 1953, c. 1098, s. 11; 1955, c. 73, s. 2.)



§ 31-10.1. Corporate trustee not disqualified by witnessing of will by stockholder.

§ 31‑10.1.  Corporate trustee not disqualified by witnessing of will by stockholder.

A corporation named as a trustee in a will is not disqualified to act as trustee by reason of the fact that a person owning stock in the corporation signed the will as a witness. (1949, c. 44.)



§ 31-11. Depositories in offices of clerks of superior court where living persons may file wills.

Article 4.

Depository for Wills.

§ 31‑11.  Depositories in offices of clerks of superior court where living persons may file wills.

The clerk of the superior court in each county of North Carolina shall be required to keep a receptacle or depository in which any person who desires to do so may file his or her will for safekeeping; and the clerk shall, upon written request of the testator, or the duly authorized agent or attorney for the testator, permit said will or testament to be withdrawn from said depository or receptacle at any time prior to the death of the testator: Provided, that the contents of said will shall not be made public or open to the inspection of anyone other than the testator or his duly authorized agent until such time as the said will shall be offered for probate. (1937, c. 435, s. 1; 1971, c. 528, s. 28.)



§§ 31-11.1 through 31-11.5. Reserved for future codification purposes.

§§ 31‑11.1 through 31‑11.5.  Reserved for future codification purposes.



§ 31-11.6. How attested wills may be made self-proved.

Article 4A.

Self‑Proved Wills.

§ 31‑11.6.  How attested wills may be made self‑proved.

(a)        Any will may be simultaneously executed, attested, and made self‑proved, by acknowledgment thereof by the testator and affidavits of the witnesses, each made before an officer authorized to administer oaths under the laws of the state where execution occurs and evidenced by the officer's certificate, under official seal, in substantially the following form:

"I, ________, the testator, sign my name to this instrument this ____ day of ______, ____ and being first duly sworn, do hereby declare to the undersigned authority that I sign and execute this instrument as my last will and that I sign it willingly (or willingly direct another to sign for me), that I execute it as my free and voluntary act for the purposes therein expressed, and that I am eighteen years of age or older, of sound mind, and under no constraint or undue influence.

_________________________________________

Testator

We ________, ________, the witnesses, sign our names to this instrument, being first duly sworn, and do hereby declare to the undersigned authority that the testator signs and executes this instrument as his last will and that he signs it willingly (or willingly directs another to sign for him), and that each of us, in the presence and hearing of the testator, hereby signs this will as witness to the testator's signing, and to the best of our knowledge the testator is eighteen years of age or older, of sound mind, and under no constraint or undue influence.

___________________________________

Witness

____________________________________

Witness

THE STATE OF ______.

COUNTY OF ______.

Subscribed, sworn to and acknowledged before me by ________. the testator and subscribed and sworn to before me by ________ and ________, witnesses, this ____ day of ________

(SEAL)

(SIGNED) __________________________

(OFFICIAL CAPACITY OF OFFICER)"

(b)        An attested written will executed as provided by G.S. 31‑3.3 may at any time subsequent to its execution be made self‑proved, by the acknowledgment thereof by the testator and the affidavits of the attesting witnesses, each made before an officer authorized to administer oaths under the laws of this State, and evidenced by the officer's certificate, under official seal, attached or annexed to the will in form and content substantially as follows:

"STATE OF NORTH CAROLINA

"COUNTY/CITY OF ________

"Before me, the undersigned authority, on this day personally appeared ________, and ________, known to me to be the testator and the witnesses, respectively, whose names are signed to the attached or foregoing instrument and, all of these persons being by me first duly sworn. The testator, declared to me and to the witnesses in my presence: That said instrument is his last will; that he had willingly signed or directed another to sign the same for him, and executed it in the presence of said witnesses as his free and voluntary act for the purposes therein expressed; or, that the testator signified that the instrument was his instrument by acknowledging to them his signature previously affixed thereto.

The said witnesses stated before me that the foregoing will was executed and acknowledged by the testator as his last will in the presence of said witnesses who, in his presence and at his request, subscribed their names thereto as attesting witnesses and that the testator, at the time of the execution of said will, was over the age of 18 years and of sound and disposing mind and memory.

_________________________

Testator

__________________________

Witness

___________________________

Witness

____________________________

Witness

Subscribed, sworn and acknowledged before me by ________, the testator, subscribed and sworn before me by ________, ________ and ________ witnesses, this ____ day of ______, A.D. ____

(SEAL)

(SIGNED) _________________________________________

(OFFICIAL CAPACITY OF OFFICER)"

(c)        The sworn statement of any such witnesses taken as herein provided shall be accepted by the court as if it had been taken before such court. (1977, c. 795, s. 1; 1979, c. 536, s. 1; 1981, c. 599, s. 8; 1999‑456, s. 59.)



§ 31-12. Executor may apply for probate.

Article 5.

Probate of Will.

§ 31‑12.  Executor may apply for probate.

Any executor named in a will may, at any time after the death of the testator, apply to the clerk of the superior court, having jurisdiction, to have the same admitted to probate. Such will shall not be valid or effective to pass real estate or personal property as against innocent purchasers for value and without notice, unless it is probated or offered for probate within two years after the death of the testator or devisor or prior to the time of approval of the final account of a duly appointed administrator of the estate of the deceased, whichever time is earlier. If such will is fraudulently suppressed, stolen or destroyed, or has been lost, and an action or proceeding shall be commenced within two years from the death of the testator or devisor to obtain said will or establish the same as provided by law, then the limitation herein set out shall only begin to run from the termination of said action or proceeding, but not otherwise. (C.C.P., s. 439; Code, s. 2151; Rev., s. 3122; 1919, c. 15; C.S., s. 4139; 1921, c. 99; 1923, c. 14; 1953, c. 920, s. 2; 1975, c. 300, s. 13.)



§ 31-13. Executor failing, beneficiary may apply.

§ 31‑13.  Executor failing, beneficiary may apply.

If no executor apply to have the will proved within 60 days after the death of the testator, any devisee or legatee named in the will, or any other person interested in the estate, may make such application, upon 10 days' notice thereof to the executor. (C.C.P., s. 440; Code, s. 2152; Rev., s. 3123; C.S., s. 4140.)



§ 31-14. Clerk to notify legatees and devisees of probate of wills.

§ 31‑14.  Clerk to notify legatees and devisees of probate of wills.

The clerks of the superior court of the State are hereby required and directed to notify by mail, all legatees and devisees whose addresses are known, designated in wills filed for probate in their respective counties. All expense incident to such notification shall be deemed a proper charge in the administration of the respective estates. (1933, c. 133.)



§ 31-15. Clerk may compel production of will.

§ 31‑15.  Clerk may compel production of will.

Every clerk of the superior court having jurisdiction, on application by affidavit setting forth the facts, shall, by summons, compel any person in the State, having in possession the last will of any decedent, to exhibit the same in his court for probate; and whoever being duly summoned refuses, in contempt of the court, to produce such will, or (the same having been parted with by him) refuses to inform the court on oath where such will is, or in what manner he has disposed of it, shall, by order of the clerk of the superior court, be committed to the jail of the county, there to remain without bail till such will be produced or accounted for, and due submission made for the contempt. (C.C.P., s. 442; Code, s. 2154; Rev., s. 3124; C.S., s. 4141.)



§ 31-16. What shown on application for probate.

§ 31‑16.  What shown on application for probate.

On application to the clerk of the superior court, he must ascertain by affidavit of the applicant 

(1)        That such applicant is the executor, devisee or legatee named in the will, or is some other person interested in the estate, and how so interested.

(2)        The value and nature of the testator's property, as near as can be ascertained.

(3)        The names and residences of all parties entitled to the testator's property, if known, or that the same on diligent inquiry cannot be discovered; which of the parties in interest are minors, and whether with or without guardians, and the names and residences of such guardians, if known.

Such affidavit shall be recorded with the will and the certificate of probate thereof, if the same is admitted to probate. (C.C.P., s. 441; Code, s. 2153; Rev., s. 3125; C.S., s. 4142.)



§ 31-17. Proof and examination in writing.

§ 31‑17.  Proof and examination in writing.

Every clerk of the superior court shall take in writing the proofs and examinations of the witnesses touching the execution of a will, and he shall embody the substance of such proofs and examinations, in case the will is admitted to probate, in his certificate of the probate thereof, which certificate must be recorded with the will. The proofs and examinations as taken must be filed in the office. (C.C.P., s. 437; Code, s. 2149; Rev., s. 3126; C.S., s. 4143.)



§ 31-18. Rewritten and renumbered as G.S. 31-18.1 to 31-18.3 by Session Laws 1953, c. 1098, s. 12.

§ 31‑18:  Rewritten and renumbered as G.S. 31‑18.1 to 31‑18.3 by Session Laws 1953, c. 1098, s. 12.



§ 31-18.1. Manner of probate of attested written will.

§ 31‑18.1.  Manner of probate of attested written will.

(a)        An attested written will, executed as provided by G.S. 31‑3.3, may be probated in the following manner:

(1)        Upon the testimony of at least two of the attesting witnesses; or

(2)        If the testimony of only one attesting witness is available,  then

a.         Upon the testimony of such witness, and

b.         Upon proof of the handwriting of at least one of the attesting witnesses who is dead or whose testimony is otherwise unavailable, and

c.         Upon proof of the handwriting of the testator, unless he signed by his mark, and

d.         Upon proof of such other circumstances as will satisfy the clerk of the superior court as to the genuineness and due execution of the will; or

(3)        If the testimony of none of the attesting witnesses is available, then

a.         Upon proof of the handwriting of at least two of the attesting witnesses whose testimony is unavailable, and

b.         Upon compliance with paragraphs c and d of subsection (a)(2) of this section; or

(4)        Upon a showing that the will has been made self‑proved in accordance with the provisions of G.S. 31‑11.6.

(b)        Due execution of a will may be established, where the evidence required by subsection (a) is unavoidably lacking or inadequate, by testimony of other competent witnesses as to the requisite facts.

(c)        The testimony of a witness is unavailable within the meaning of this section when the witness is dead, out of the State, not to be found within the State, insane or otherwise incompetent, physically unable to testify or refuses to testify. (1953, c. 1098, s. 12; 1977,  c. 795, s. 2; 1979, c. 107, s. 4.)



§ 31-18.2. Manner of probate of holographic will.

§ 31‑18.2.  Manner of probate of holographic will.

A holographic will may be probated only in the following manner:

(1)        Upon the testimony of at least three competent witnesses that they believe that the will is written entirely in the handwriting of the person whose will it purports to be, and that the name of the testator as written in or on, or subscribed to, the will is in the handwriting of the person whose will it purports to be; and

(2)        Upon the testimony of one witness who may, but need not be, one of the witnesses referred to in subdivision (1) of this section to a statement of facts showing that the will was found after the testator's death as required by G.S. 31‑3.4.  (1953, c. 1098, s. 12.)



§ 31-18.3. Manner of probate of nuncupative will.

§ 31‑18.3.  Manner of probate of nuncupative will.

(a)        No nuncupative will may be probated later than six months from the time it was made unless it was reduced to writing within 10 days after it was made.

(b)        Before a nuncupative will may be probated

(1)        Written notice must be given to the surviving spouse, if any, and to the next of kin, by the clerk of the court in which it is to be probated, notifying them that the will has been offered for probate and that they may, if they desire, oppose the probate thereof, or

(2)        When the surviving spouse or next of kin are not known or when for any other reason such notice cannot be given, a notice to the same effect must be published not less than once a week for four consecutive weeks in some newspaper published in the county where the will is offered for probate, or if no newspaper is published in the county, then in some newspaper having general circulation therein.

(c)        A nuncupative will may be probated only in the following manner:

(1)        Upon the testimony of at least two competent witnesses who establish the terms of such will and who state that they were simultaneously present at the making thereof, that the testator declared he was then making his will, and that they were then and there specially requested by him to bear witness thereto; and

(2)        Upon the testimony of one competent witness, who may but need not be one of the witnesses referred to in subdivision (1) of this subsection, that the will was made in the testator's last illness or while he was in imminent peril of death, and that he did not survive such sickness or imminent peril, but it is not necessary that all such facts be proved by the testimony of the same witness. (1953, c. 1098, s. 12.)



§ 31-18.4. Probate of wills of members of the armed forces.

§ 31‑18.4.  Probate of wills of members of the armed forces.

In addition to the methods already provided in existing statutes therefor, a will executed by a person while in the armed forces of the United States or the merchant marine, shall be admitted to probate (whether there were subscribing witnesses thereto or not, if they, or either of them, is out of the State at the time said will is offered for probate) upon the oath of at least three credible witnesses that the signature to said will is in the handwriting of the person whose will it purports to be. Such will so proven shall be effective to devise real property as well as to bequeath personal estate of all kinds. This section shall not apply to cases pending in courts and at issue on the date of its ratification. (1919, c. 216; C.S., s. 4151; Ex. Sess. 1921, c. 39; 1943, c. 218; 1945, c. 81; 1953, c. 1098, s. 13.)



§ 31-19. Probate conclusive until vacated; substitution of consolidated bank as executor or trustee under will.

§ 31‑19.  Probate conclusive until vacated; substitution of consolidated bank as executor or trustee under will.

Such record and probate is conclusive in evidence of the validity of the will, until it is vacated on appeal or declared void by a competent tribunal. Provided, that whenever in a will so probated or recorded a bank or trust company shall be named executor and/or trustee and shall have at the time of such probate and recording become absorbed by or consolidated with another bank or trust company or shall have sold and transferred all its assets and liabilities to another bank or trust company doing business in North Carolina, such latter bank or trust company shall be deemed substituted for and shall have all the rights and powers of the former bank or trust company. (C.C.P., s. 438; Code, s. 2150; Rev., s. 3128; C.S., s. 4145; 1929, c. 150; 1941, c. 79.)



§ 31-20. Wills filed in clerk's office.

§ 31‑20.  Wills filed in clerk's office.

All original wills shall remain in the clerk's office, among the records of the court where the same shall be proved, and to such wills any person may have access, as to the other records. If said will contains a devise of real estate, outside said county where said will is probated, then a copy of the said will, together with the probate of the same, certified under the hand and seal of the clerk of the superior court of said county may be recorded in the book of wills and filed in the office of the clerk of the superior court of any county in the State in which said land is situated with the same effect as to passing the title to said real estate as if said will had originally been probated and filed in said county and the clerk of the superior court of said last‑mentioned county had had jurisdiction to probate the same. (1777, c. 115, s. 59; R.C., c. 119, s. 19; Code, s. 2173; Rev., s. 3129; 1921, c. 108, s. 1; C.S., s. 4146.)



§ 31-21. Validation of wills heretofore certified and recorded.

§ 31‑21.  Validation of wills heretofore certified and recorded.

All wills which have prior to March 9, 1921, been certified and recorded in the office of the clerk of the superior court of any county, substantially following the provisions of G.S. 31‑20 are hereby validated and approved as to the conveyance and transfer of any title to real estate as contained therein, to the same extent as if said wills had originally been probated and filed in said county, and the clerk of the superior court of said county had had jurisdiction to probate the same, provided the probates and witnesses to the said wills are sufficient and according to law. (1921, c. 108, s. 2; C.S., s. 4146(a).)



§ 31-22. Certified copy of will proved in another state or country.

§ 31‑22.  Certified copy of will proved in another state or country.

When a will, made by a citizen of this State, is proved and allowed in some other state or country, and the original will cannot be removed from its place of legal deposit in such other state or country, for probate in this State, the clerk of the superior court of the county where the testator had his last usual residence or has any property, upon a duly certified copy or exemplification of such will being exhibited to him for probate, shall take every order and proceeding for proving, allowing and recording such copy as by law might be taken upon the production of the original. (1802, c. 623; R.C., c. 44, s. 9; C.C.P., s. 445; Code, s. 2157; Rev., s. 3130; C.S., s. 4147.)



§ 31-23: Repealed by Session Laws 1987, c. 78, s. 1.

§ 31‑23: Repealed by Session Laws 1987, c.  78, s. 1.



§ 31-24. Examination of witnesses by affidavit.

§ 31‑24.  Examination of witnesses by affidavit.

(a)        The examination of witnesses to a will may be taken and subscribed in the form of an affidavit before a notary public or other person who is authorized to administer oaths in the jurisdiction where the examination is held.

(b)        A photographic copy of the original will certified to be a true and exact copy thereof by the clerk of superior court of the county in which the will is to be probated may be used in the examination of the witnesses in the procedures set out in subsection (a); provided, the said clerk has in his possession the original will at the time of examination of the witnesses.

(c)        Affidavits taken in accordance with subsection (a) shall be transmitted by the person taking the affidavit to the clerk of superior court of the county in which the will is to be probated.

(d)        Testimony submitted in accordance with subsection (a) is competent in regard to all requirements of G.S. 31‑3.3 and to establish that a will was executed in compliance with the requirements of G.S. 31‑3.3.

(e)        Nothing in this section is to limit or otherwise affect the authority of a clerk of superior court in the exercise of his authority as judge of probate under G.S. 28A‑2‑1 to:

(1)        issue subpoenas under G.S. 7A‑103; or

(2)        order the taking of depositions of witnesses.

(1917, c. 183; C.S., s. 4149; 1933, c. 114; 1957, c. 587, ss. 1, 1A; 1979, c. 226, s. 1; 1987, c. 78, s. 2.)



§§ 31-25 through 31-25.1: Repealed by Session Laws 1987, c. 78, s. 1.

§§ 31‑25 through 31‑25.1: Repealed by Session Laws 1987, c.  78, s. 1.



§ 31-26. Renumbered as G.S. 31-18.4 by Session Laws 1953, c. 1098, s. 13.

§ 31‑26:  Renumbered as G.S. 31‑18.4 by Session Laws 1953, c. 1098, s. 13.



§ 31-27. Certified copy of will of nonresident recorded.

§ 31‑27.  Certified copy of will of nonresident recorded.

(a)        Subject to the provisions of subsection (b), if the will of a citizen or subject of another state or country is probated in accordance with the laws of that jurisdiction and a duly certified copy of the will and the probate proceedings are produced before a clerk of superior court of any county wherein the testator had property, the copy of the will shall be probated as if it were the original.  If the jurisdiction is within the United States, the copy of the will and the probate proceedings shall be certified by the clerk of the court wherein the will was probated.  If the jurisdiction is outside the United States, the copy of the will and probate proceedings shall be certified by any ambassador, minister, consul or commercial agent of the United States under his official seal.

(b)        For a copy of a will probated under the provisions of subsection (a) to be valid to pass title to or otherwise dispose of real estate in this State, the execution of said will according to the laws of this State must appear affirmatively, to the satisfaction of the clerk of the superior court of the county in which such will is offered for probate, from the testimony of a witness or witnesses to such will, or from findings of fact or recitals in the order of probate, or otherwise in such certified copy of the will and probate proceedings.

(c)        If the execution of the will in accordance with the laws of this State does not appear as required by subsection (b), the clerk before whom the copy is exhibited shall have power to take proof as prescribed in G.S. 31‑24, and the will may be adjudged duly proved, and if so proved, the will shall be recorded as herein provided.

(d)        Any copy of a will of a nonresident heretofore allowed, filed and recorded in this State in compliance with the foregoing shall be valid to pass title to or otherwise dispose of real estate in this State. (C.C.P., s. 444; 1883, c. 144; Code, s. 2156; 1885, c. 393; Rev., s. 3133; C.S., s. 4152; 1941, c. 381; 1965, c. 995; 1987, c. 78, s. 3.)



§ 31-28. Probates validated where proof taken by commissioner or another clerk.

§ 31‑28.  Probates validated where proof taken by commissioner or another clerk.

In all cases of the probate of any will made prior to March 8, 1899, in common form before any clerk of the superior courts of this State, where the testimony of the subscribing witnesses has been taken in the State or out of it by any commissioner appointed by said clerk or taken by any other clerk of the superior court in any other county of this State, and the will admitted to probate upon such testimony, the proceedings are validated. (1899, c. 680; Rev., s. 3134; C.S., s. 4153.)



§ 31-29. Probates in another state before 1860 validated.

§ 31‑29.  Probates in another state before 1860 validated.

In all cases where any will devises land in this State, and the original will was duly admitted to probate in some other state prior to the year 1860, and a certified copy of such will and the probate thereof has been admitted to probate and record in any county in this State, and it in any way appears from such recorded copy that there were two subscribing witnesses to such will, and its execution was proved by the examination of such witnesses when the original was  admitted to probate, such will shall be held and considered, and is hereby declared to be, good and valid for the purpose of passing title to the lands devised thereby, situated in this State, as fully and completely as if the original will had been duly executed and admitted to probate and recorded in this State in accordance with the laws of this State. (1913, c. 93, s. 1; C.S., s. 4155.)



§ 31-30. Validation of wills recorded without probate by subscribing witnesses.

§ 31‑30.  Validation of wills recorded without probate by subscribing witnesses.

In all cases where wills and testaments were executed prior to the first day of January, 1875, and which appear as recorded in the record of last wills and testaments to have had two or more witnesses thereto, and such last wills and testaments were admitted to probate and recorded in the record of wills in the proper county in this State prior to the first day of January, 1888, without having been duly proven as provided by law, and such wills were presented to the clerk of the superior court in any county in this State where the makers of said wills owned property, and where the makers of such wills lived and died, and were by such clerks recorded in the record of wills for his county, said wills and testaments or exemplified copies or certified true copies thereof, so recorded, if otherwise sufficient, shall have the effect to pass the title to real or personal property, or both, therein devised and bequeathed, to the same extent and as completely as if the execution thereof had been duly proven by the two subscribing witnesses thereto in the manner provided by law of this State. Nothing herein shall be construed to prevent such wills from being impeached for fraud. (1921, c. 66; C.S., s. 4157(a); 1997‑81, s. 3.)



§ 31-31. Validation of wills admitted on oath of one subscribing witness.

§ 31‑31.  Validation of wills admitted on oath of one subscribing witness.

In all cases where last wills and testaments which appear as recorded in the record of last wills and testaments to have had two witnesses thereto and such last wills and testaments were admitted to probate and recorded in the record of wills in the proper county in this State prior to the first day of January, 1890, upon the oath and examination of one of the witnesses, such proof being taken in writing and recorded, and the certificate of probate of the clerk of the court states that such a will is proven by one of the subscribing witnesses thereto and the handwriting of the other subscribing witness being a nonresident is proven under oath, and such a will and certificate has been recorded in the record of wills of the proper county, such probate is hereby validated as fully as if the proof of the handwriting of the nonresident witness had been taken in regular form in writing and recorded. (1929, c. 41, ss. 1, 2.)



§ 31-31.1. Validation of probates of wills when witnesses examined before notary public; acts of deputy clerks validated.

§ 31‑31.1.  Validation of probates of wills when witnesses examined before notary public; acts of deputy clerks validated.

Whenever any last will and testament has been probated, based upon the examination of the subscribing witness or the subscribing witnesses, taken before a notary public in the county in which the will is probated, or taken before a notary public of any other county, it is hereby in all respects validated and shall be sufficient to pass the title to all real and personal property purported to be transferred thereby.

All acts heretofore performed by deputy clerks of the superior court in taking acknowledgments, examining witnesses and probate of any wills, deeds and other instruments required or permitted by law to be recorded, are hereby validated. Nothing herein contained shall affect pending litigation. (1945, c. 822; 1973, c. 445; 1977, c. 734, s. 1; 1979, c. 226, s. 2.)



§ 31-31.2. Validation of wills when recorded without order of probate or registration upon oath and examination of subscribing witness or witnesses.

§ 31‑31.2.  Validation of wills when recorded without order of probate or registration upon oath and examination of subscribing witness or witnesses.

Whenever any last will and testament has been duly presented to the clerk of the superior court, and the said will together with the oath and examination of the subscribing witness or witnesses thereto taken before a notary public in the county in which the will is probated, or taken before a notary public of any other county, or before the clerk of the superior court of said county, or any other county, is duly recorded in the office of the clerk of the superior court of the said county, without a formal order of probate or registration, such will, if executed in accordance with the laws of this State, is hereby validated with respect to the probate and registration thereof and shall be sufficient to pass title to all real and personal property purported to be transferred thereby to the same extent that the said will would have done so if there had been a formal order of probate and registration. This section shall apply only to wills presented to the clerk of the superior court and recorded prior to the first day of January, 1943. (1951, c. 725.)



§ 31-32. When and by whom caveat filed.

Article 6.

Caveat to Will.

§ 31‑32.  When and by whom caveat filed.

At the time of application for probate of any will, and the probate thereof in common form, or at any time within three years thereafter, any person entitled under such will, or interested in the  estate, may appear in person or by attorney before the clerk of the superior court and enter a caveat to the probate of such will: Provided, that if any person entitled to file a caveat be within the age of 18 years, or insane, or imprisoned, then such person may file a caveat within three years after the removal of such disability.

Notwithstanding the provisions of the first paragraph of this section, as to persons not under disability, a caveat to the probate of a will probated in common form prior to May 1, 1951, must be filed  within seven years of the date of probate or within three years from May 1, 1951, whichever period of time is shorter. (C.C.P., s. 446; Code, s. 2158; Rev., s. 3135; 1907, c. 862; C.S., s. 4158; 1925, c. 81; 1951, c. 496, ss. 1, 2; 1971, c. 1231, s. 1.)



§ 31-33. Bond given and cause transferred to trial docket.

§ 31‑33.  Bond given and cause transferred to trial docket.

When a caveator shall have given bond with surety approved by the clerk, in the sum of two hundred dollars ($200.00), payable to the propounder of the will, conditioned upon the payment of all costs  which shall be adjudged against such caveator in the superior court or when a caveator shall have deposited money or given a mortgage in lieu of such bond, or shall have filed affidavits and satisfied the clerk of his inability to give such bond or otherwise secure such costs, the clerk shall transfer the cause to the superior court for trial. Such caveator shall cause notice of the caveat proceeding to be given to all devisees, legatees, or other persons in interest in the manner provided for service of process by G.S. 1A‑1, Rule 4(j) and (k). The notice shall advise such devisees, legatees, or other persons in interest, of the session of superior court to which the proceeding has been transferred and shall call upon them to appear and make themselves proper parties to the proceeding if they so choose. At the session of court to which such proceeding is transferred, or as soon thereafter as motion to that effect shall be made by the propounder, and before trial, the judge shall require any of the devisees, legatees or other persons in interest so cited, either those who make themselves parties with the caveators or whose interests appear to him antagonistic to that of the propounders of the will, to align themselves and to file bond within such time as he shall direct and before trial. Upon the failure of any party to file such bond, the judge shall dismiss that party from the proceeding but that party shall be bound by the proceeding. (C.C.P., s. 447; Code, s. 2159; 1899, c. 13; 1901, c. 748; Rev., s. 3136; 1909, c. 74; C.S., s. 4159; 1947, c. 781; 1971, c. 528, s. 29; 1973, c. 458.)



§ 31-34. Prosecution bond required in actions to contest wills.

§ 31‑34.  Prosecution bond required in actions to contest wills.

When any action is instituted to contest a will the clerk of the superior court will require the prosecution bond required in other civil actions: Provided, however, that provisions for bringing suit in forma pauperis shall also apply to the provisions of this section. (1937, c. 383.)



§ 31-35. Affidavit of witness as evidence.

§ 31‑35.  Affidavit of witness as evidence.

Whenever the subscribing witness to any will shall die, or be insane or mentally incompetent, or be absent beyond the State, it shall be competent upon any issue of devisavit vel non to give in evidence the affidavits and proofs taken by the clerk upon admitting the will to probate in common form, and such affidavit and proceedings before the clerk shall be prima facie evidence of the due and legal execution of said will. (1899, c. 680, s. 2; Rev., s. 3121; C.S., s. 4160; 1947, c. 781.)



§ 31-36. Effect of caveat on estate administration.

§ 31‑36.  Effect of caveat on estate administration.

(a)        Order of Clerk.  Where a caveat is entered and bond given, the clerk of the superior court shall forthwith issue an order that shall apply during the pendency of the caveat to any personal representative, having the estate in charge, as follows:

(1)        Distributions to beneficiaries.  That there shall be no distributions of assets of the estate to any beneficiary;

(2)        Commissions.  That no commissions shall be advanced or awarded to any personal representative;

(3)        Accountings.  That the personal representative shall file all accountings required by the clerk of superior court and that the personal representative may pay any applicable filing fees associated with those accountings from the assets of the estate;

(4)        Preservation of estate assets.  That the personal representative shall preserve the property of the estate and that the personal representative is authorized to pursue and prosecute claims that the estate may have against others; and

(5)        Taxes, claims and debts of estate.  That the personal representative may file all appropriate tax returns and that the personal representative may pay, in accordance with the procedures of subsection (b) of this section: taxes; funeral expenses of the decedent; debts that are a lien upon the property of the decedent; bills of the decedent accrued before death; claims against the estate that are timely filed; professional fees related to administration of the estate, including fees for tax return preparation, appraisal fees, and attorneys' fees for estate administration.

(b)        Procedures.  In regard to payment of any of the items listed in subdivision (5) of subsection (a) of this section, the personal representative shall file with the clerk a notice of the personal representative's intent to pay those items and shall serve the notice upon all parties to the caveat, pursuant to Rule 4 of the Rules of Civil Procedure. If within 10 days of service any party files with the clerk a written objection to that payment, the clerk shall schedule a hearing and determine whether the proposed payment shall be made. If no such objection is filed with the clerk, the clerk may approve the payment without hearing, and upon that approval, the personal representative may make the payment. The parties to the caveat may consent to any such payment, and upon such consent, the clerk may approve the payment without hearing. The clerk may defer ruling on the payment pending the resolution of the caveat.

(c)        Preservation of Estate Assets.  Questions regarding the use, location, and disposition of assets that cannot be resolved by the parties and consented to by the clerk shall be decided by the clerk. When a question has not been resolved by agreement, either party may request a hearing before the clerk upon 10 days notice and shall serve the notice upon all parties to the caveat, pursuant to Rule 4 of the Rules of Civil Procedure. Decisions of the clerk may be appealed to the superior court.  (C.C.P., s. 448; Code, s. 2160; Rev., s. 3137; C.S., s. 4161; 1927, c. 119; 2009‑131, s. 1.)



§ 31-37. Superior court clerks to enter notice of caveat on will book; final judgment also to be entered.

§ 31‑37.  Superior court clerks to enter notice of caveat on will book; final judgment also to be entered.

Wherever a caveat is filed with the clerk of the superior court of any county in the State to any last will and testament which has been admitted to probate in said office, it shall be the duty of such clerk, and he is hereby directed to give notice of the filing of such caveat by making an entry upon the page of the will book where such last will and testament is recorded, evidencing that such caveat has been filed and giving the date of such filing. When such caveat and proceedings resulting therefrom shall have resulted in final judgment with respect to such will, the clerk of the court shall make  a further entry upon the page of the will book where such last will and testament is recorded to the effect that final judgment has been entered, either sustaining or setting aside such will. (1929, c. 81.)



§ 31-37.1. Parties may enter into a settlement agreement.

§ 31‑37.1.  Parties may enter into a settlement agreement.

Prior to an entry of judgment by the superior court in a caveat proceeding, the parties may enter into a settlement agreement, whereupon judgment may be entered by the court, without a verdict by a jury, in accordance with the terms of the settlement agreement, either sustaining or setting aside the contested will. (1989 (Reg. Sess., 1990), c. 949.)



§ 31-38. Devise presumed to be in fee.

Article 7.

Construction of Will.

§ 31‑38.  Devise presumed to be in fee.

When real estate shall be devised to any person, the same shall be held and construed to be a devise in fee simple, unless such devise shall, in plain and express words, show, or it shall be plainly intended by the will, or some part thereof, that the testator intended to convey an estate of less dignity. (1784, c. 204, s. 12; R.C., c. 119, s. 26; Code, s. 2180; Rev., s. 3138; C.S., s. 4162.)



§ 31-39. Probate necessary to pass title; recordation in county where land lies; rights of innocent purchasers.

§ 31‑39.  Probate necessary to pass title; recordation in county where land lies; rights of innocent purchasers.

No will shall be effectual to pass real or personal estate unless it shall have been duly proved and allowed in the probate court of the proper county, and a duly certified copy thereof shall be recorded in the office of the superior court clerk of the county wherein the land is situate, and the probate of a will devising real estate shall be conclusive as to the execution thereof against the heirs and devisees of the testator, whenever the probate thereof under the like cirumstances, would be conclusive against the next of kin and legatees of the testator: Provided, that the probate and registration  of any will shall not affect the rights of innocent purchasers for value from the heirs at law of the testator when such purchase is made more than two years after the death of such testator or when such purchase is made after the filing of the final account by the duly authorized administrator of the decedent and the approval thereof by the clerk of the superior court having jurisdiction of the estate. Such conveyances, if made before the expiration of the time required by this section to have elapsed in order for same to be valid against  the heirs and devisees of the testator, shall, upon the expiration of  such time, become good and valid to the same effect as if made after the expiration of such time, unless in the meantime a proceeding shall have been instituted in the proper court to probate the will of the testator. (1784, c. 225, s. 6; R.C., c. 119, s. 20; Code, s. 2174; Rev., s. 3139; 1915, c. 219; C.S., s. 4163; 1953, c. 920, s. 1.)



§ 31-40. What property passes by will.

§ 31‑40.  What property passes by will.

Any testator, by his will duly executed, may devise, bequeath, or dispose of all real and personal estate which he shall be entitled to at the time of his death, and which, if not so devised, bequeathed, or disposed of, would descend or devolve upon his heirs at law, or upon his executor or administrator; and the power hereby given shall extend to all contingent, executory, or other future interest in any real or personal estate, whether the testator may or may not be the person or one of the persons in whom the same may become vested, or whether he may be entitled thereto under the instrument by which the same was created, or under any disposition thereof by deed or will; and also to all rights of entry for conditions broken, whether any such condition has or has not been broken at the testator's death, all other rights of entry, and possibilities of reverter; and also to such of the same estates, interests, and rights respectively, and other real and personal estate, as the testator may be entitled to at the time of his death, notwithstanding that he may become entitled to the same subsequently to the execution of his will. (1844, c. 88, s. 1; R.C., c. 119, s. 5; Code, s. 2140; Rev., s. 3140; C.S., s. 4164; 1973, c. 1446, s. 15.)



§ 31-41. Will relates to death of testator.

§ 31‑41.  Will relates to death of testator.

Every will shall be construed, with reference to the real and personal estate comprised therein, to speak and take effect as if it had been executed immediately before the death of the testator, unless a contrary intention shall appear by the will. (1844, c. 88, s. 3; R.C., c. 119, s. 16; Code, s. 2141; Rev., s. 3141; C.S., s. 4165.)



§ 31-42. Failure of devises by lapse or otherwise; renunciation; 120-hour survivorship requirement, revised simultaneous death act, Article 24, Chapter 28A.

§ 31‑42.  Failure of devises by lapse or otherwise;  renunciation; 120‑hour survivorship requirement, revised simultaneous death act, Article 24, Chapter 28A.

(a)        Unless the will indicates a contrary intent, if a devisee predeceases the testator, whether before or after the execution of the will, and if the devisee is a grandparent of or a descendant of a grandparent of the testator, then the issue of the predeceased devisee shall take in place of the deceased devisee. The devisee's issue shall take the deceased devisee's share in the same manner that the issue would take as heirs of the deceased devisee under the intestacy provisions in effect at the time of the testator's death. The provisions of this section apply whether the devise is to an individual, to a class, or is a residuary devise. In the case of the class devise, the issue shall take whatever share the deceased devisee would have taken had the devisee survived the testator; in the event the deceased class member leaves no issue, the devisee's share shall devolve upon the members of the class who survived the testator and the issue of any deceased members taking by substitution.

(b)        Unless the will indicates a contrary intent, if the provisions of subsection (a) of this section do not apply to a devise to a devisee who predeceases the testator, or if a devise otherwise fails, the property shall pass to the residuary devisee or devisees in proportion to their share of the residue. If the devise is a residuary devise, it shall augment the shares of the other residuary devisees, including the shares of any substitute takers under subsection (a) of this section. If there are no residuary devisees, then the property shall pass by intestacy.

(c)        Renunciation of a devise is as provided for in Chapter 31B of the General Statutes.

(c1)      The determination of whether a devisee has predeceased the testator shall be made as provided by Article 24 of Chapter 28A of the General Statutes.

(d)        As used in this section, "devisee" means any person entitled to take real or personal property under the provisions of a will. (1844, c. 88, s. 4; R.C., c. 119, s. 7; Code, s. 2142; Rev., s. 3142; 1919, c. 28; C.S., s. 4166; 1951, c. 762, s. 1; 1953, c. 1084; 1965, c. 938, s. 1; 1975, c. 371, s. 3; 1979, c. 525, s. 5; 1987, c. 86, ss. 1, 2; 1989, c. 244; 1999‑145, s. 1; 2001‑83, s. 1; 2007‑132, ss. 3(a), (b).)



§§ 31-42.1 through 31-42.2. Repealed by Session Laws 1965, c. 938, s. 2.

§§ 31‑42.1 through 31‑42.2.  Repealed by Session Laws 1965, c. 938, s. 2.



§ 31-43. General gift by will an execution of power of appointment.

§ 31‑43.  General gift by will an execution of power of appointment.

A general devise of the real estate of the testator, or of his real estate in any place or in the occupation of any person mentioned in the will, or otherwise described in a general manner, shall be construed to include any real estate, or any real estate to which such description shall extend, as the case may be, which he may have power to appoint in any manner he may think proper; and shall operate as an execution of such power, unless a contrary intention shall appear by the will; and in like manner a bequest of the personal estate of the testator, or any bequest of personal property, described in a general manner, shall be construed to include any personal estate, or any personal estate to which such description shall extend, as the case may be, which he may have power to appoint in any manner he may think proper, and shall operate as an execution of such power, unless a contrary intention shall appear by the will. (1844, c. 88, s. 5; R.C., c. 119, s. 8; Code, s. 2143; Rev., s. 3143; C.S., s. 4167.)



§ 31-44. Repealed by Session Laws 1951, c. 762, s. 2.

§ 31‑44.  Repealed by Session Laws 1951, c. 762, s. 2.



§ 31-45. Rewritten and renumbered as G.S. 31-5.5 by Session Laws 1953, c. 1098, s. 7.

§ 31‑45:  Rewritten and renumbered as G.S. 31‑5.5 by Session Laws 1953, c. 1098, s. 7.



§ 31-46. Validity of will; which laws govern.

§ 31‑46.  Validity of will; which laws govern.

A will is valid if it meets the requirements of the applicable provisions of law in effect in this State either at the time of its execution or at the time of the death of the testator. (1953, c. 1098, s. 14.)



§ 31-47. Testamentary additions to trusts.

Article 8.

Testamentary Additions to Trusts.

§ 31‑47.  Testamentary additions to trusts.

(a)        A will may validly devise property to:

(1)        The trustee of a trust established before the testator's death by the testator, by the testator and some other person, or by some other person, including a trust authorized by G.S. 36C‑4‑401.1; or

(2)        The trustee of a trust to be established at the testator's death, if the trust is identified in the testator's will and its terms are set forth in a written instrument executed before or concurrently with the execution of the testator's will, regardless of the existence, size, or character of the corpus of the trust during the testator's lifetime.

The devise is not invalid because the trust is amendable or revocable, or because the trust instrument or any amendment thereto was not executed in the manner required for wills, or because the trust was amended after the execution of the testator's will or after the testator's death. A revocable trust to which property is first transferred under subdivision (2) of this subsection is an inter vivos trust and not a testamentary trust and, as of the date of the execution of the trust instrument, is subject to Article 6 of Chapter 36C of the General Statutes.

(b)        Unless the testator's will provides otherwise, property devised to the trustee of a trust described in subsection (a) of this section is not held under a testamentary trust of the testator, but it becomes a part of the trust to which it is devised, and shall be administered and disposed of in accordance with the provisions of the governing instrument setting forth the terms of the trust, including any amendments thereto made before or after the testator's death.

(c)        Unless the testator's will provides otherwise, a revocation or termination of the trust before the testator's death causes the devise to lapse.

(d)        A devise to a trust shall be construed as a devise to the trustee of that trust.

(e)        For purposes of this section, "devise," when used as a noun, means a testamentary disposition of real or personal property and, when used as a verb, means to dispose of real or personal property by will.

(f)         Nothing in this section alters, amends, or in any manner affects the application of the doctrine of acts of independent significance. (1955, c. 388; 1957, c. 783, s. 1; 1975, c. 161; 2007‑184, s. 1.)



§ 31-51. Incorporation by reference.

Article 9.

Incorporation by Reference; Acts of Independent Significance.

§ 31‑51.  Incorporation by reference.

A writing in existence when a will is executed may be incorporated by reference if the language of the will manifests this intent and describes the writing sufficiently to permit its identification. (2007‑184, s. 2.)



§ 31-52. Acts and events of independent significance.

§ 31‑52.  Acts and events of independent significance.

A will may dispose of property by reference to acts and events that have significance apart from their effect upon the disposition made by the will, whether they occur before or after the execution of the will or before or after the testator's death. These acts and events may include the execution or revocation of another individual's will and the safekeeping of items in a secured depository. (2007‑184, s. 2.)






Chapter 31A - Acts Barring Property Rights.

§ 31A-1. Acts barring rights of spouse.

Chapter 31A.

Acts Barring Property Rights.

Article 1.

Rights of Spouse.

§ 31A‑1.  Acts barring rights of spouse.

(a)        The following persons shall lose the rights specified in subsection (b) of this section:

(1)        A spouse from whom or by whom an absolute divorce or marriage annulment has been obtained or from whom a divorce from bed and board has been obtained; or

(2)        A spouse who voluntarily separates from the other spouse and lives in adultery and such has not been condoned; or

(3)        A spouse who wilfully and without just cause abandons and refuses to live with the other spouse and is not living with the other spouse at the time of such spouse's death; or

(4)        A spouse who obtains a divorce the validity of which is not recognized under the laws of this State; or

(5)        A spouse who knowingly contracts a bigamous marriage.

(b)        The rights lost as specified in subsection (a) of this section shall be as follows:

(1)        All rights of intestate succession in the estate of the other spouse;

(2)        All right to claim or succeed to a homestead in the real property of the other spouse;

(3)        All right to petition for an elective share of the estate of the other spouse and take either the elective intestate share provided or the life interest in lieu thereof;

(4)        All right to any year's allowance in the personal property of the other spouse;

(5)        All right to administer the estate of the other spouse; and

(6)        Any rights or interests in the property of the other spouse which by a settlement before or after marriage were settled upon the offending spouse solely in consideration of the marriage.

(c)        Any act specified in subsection (a) of this section may be pleaded in bar of any action or proceeding for the recovery of such rights, interests or estate as set forth in subsection (b) of this section.

(d)        The spouse not at fault may sell and convey his or her real and personal property without the joinder of the other spouse, and thereby bar the other spouse of all right, title and interest therein in the following instances:

(1)        During the continuance of a separation arising from a divorce from bed and board as specified in subsection (a)(1) of this section, or

(2)        During the continuance of a separation arising from adultery as specified in subsection (a)(2) of this section, or during the continuance of a separation arising from an abandonment as specified in subsection (a)(3) of this section, or

(3)        When a divorce is granted as specified in subsection (a)(4) of this section, or a bigamous marriage contracted as specified in subsection (a)(5) of this section. (1961, c. 210, s. 1; 1965, c. 850; 2000‑178, s. 6.)



§ 31A-2. Acts barring rights of parents.

Article 2.

Parents.

§ 31A‑2.  Acts barring rights of parents.

Any parent who has wilfully abandoned the care and maintenance of his or her child shall lose all right to intestate succession in any part of the child's estate and all right to administer the estate of the child, except 

(1)        Where the abandoning parent resumed its care and maintenance at least one year prior to the death of the child and continued the same until its death; or

(2)        Where a parent has been deprived of the custody of his or her child under an order of a court of competent jurisdiction and the parent has substantially complied with all orders of the  court requiring contribution to the support of the child. (1961, c. 210, s. 1.)



§ 31A-3. Definitions.

Article 3.

Willful and Unlawful Killing of Decedent.

§ 31A‑3.  Definitions.

As used in this Article, unless the context otherwise requires, the term ‑

(1)        "Decedent" means the person whose life is taken by the slayer as defined in subdivision (3) of this section.

(2)        "Property" means any real or personal property and any right or interest therein.

(3)        "Slayer" means any of the following:

a.         A person who, by a court of competent jurisdiction,  is convicted as a principal or accessory before the fact of the willful and unlawful killing of another person.

b.         A person who has entered a plea of guilty in open court as a principal or accessory before the fact of the willful and unlawful killing of another person.

c.         A person who, upon indictment or information as a principal or accessory before the fact of the willful and unlawful killing of another person, has tendered a plea of nolo contendere which was accepted by the court and judgment entered thereon.

d.         A person who is found by a preponderance of the evidence in a civil action brought within two years after the death of the decedent to have willfully and unlawfully killed the decedent or procured the killing of the decedent. If a criminal proceeding is brought against the person to establish the person's guilt as a principal or accessory before the fact of the willful and unlawful killing of the decedent within two years after the death of the decedent, the civil action may be brought within 90 days after a final determination is made by a court of competent jurisdiction in that criminal proceeding or within the original two years after the death of the decedent, whichever is later. The burden of proof in the civil action is on the party seeking to establish that the killing was willful and unlawful for the purposes of this Article.

e.         A juvenile who is adjudicated delinquent by reason of committing an act that, if committed by an adult, would make the adult a principal or accessory before the fact of the willful and unlawful killing of another person.

The term "slayer" does not include a person who is found not guilty by reason of insanity of being a principal or accessory before the fact of the willful and unlawful killing of another person. (1961, c. 210, s. 1; 2006‑107, s. 1.)



§ 31A-4. Slayer barred from testate or intestate succession and other rights.

§ 31A‑4.  Slayer barred from testate or intestate succession and other rights.

The slayer shall be deemed to have died immediately prior to the death of the decedent and the following rules shall apply:

(1)        The slayer shall not acquire any property or receive any benefit from the estate of the decedent by testate or intestate succession or by common law or statutory right as surviving spouse of the decedent.

(2)        Where the decedent dies intestate as to property which would have passed to the slayer by intestate succession and the slayer has living issue who would have been entitled to an interest in the property if the slayer had predeceased the decedent, the property shall be distributed to such issue, per stirpes. If the slayer does not have such issue, then the property shall be distributed as though the slayer had predeceased the decedent.

(3)        Where the decedent dies testate as to property which would have passed to the slayer pursuant to the will, the devolution of such property shall be governed by G.S. 31‑42(a) notwithstanding the fact the slayer has not actually died before the decedent. (1961, c. 210, s. 1; 1999‑296, s. 1.)



§ 31A-5. Entirety property.

§ 31A‑5.  Entirety property.

Where the slayer and decedent hold property as tenants by the entirety, one half of the property shall pass upon the death of the decedent to the decedent's estate, and the other one half shall be held by the slayer during his or her life, subject to pass upon the slayer's death to the slain decedent's heirs or devisees as defined in G.S. 28A‑1‑1. (1961, c. 210, s. 1; 1979, c. 572.)



§ 31A-6. Survivorship property.

§ 31A‑6.  Survivorship property.

(a)        Where the slayer and the decedent hold property with right of survivorship as joint tenants, joint owners, joint obligees or otherwise, the decedent's share thereof shall pass immediately upon the death of the decedent to his estate, and the slayer's share shall  be held by the slayer during his lifetime and at his death shall pass  to the estate of the decedent. During his lifetime, the slayer shall have the right to the income from his share of the property subject to the rights of creditors of the slayer.

(b)        Where three or more persons, including the slayer and the decedent, hold property with right of survivorship as joint tenants, joint owners, joint obligees or otherwise, the portion of the decedent's share which would have accrued to the slayer as a result of the death of the decedent shall pass to the estate of the decedent. If the slayer becomes the final survivor, one half of the property then held by the slayer shall pass immediately to the estate of the decedent, and upon the death of the slayer the remaining interest of the slayer shall pass to the estate of the decedent. During his lifetime the slayer shall have the right to the income from his share of the property subject to the rights of creditors of the slayer. (1961, c. 210, s. 1.)



§ 31A-7. Reversions and vested remainders.

§ 31A‑7.  Reversions and vested remainders.

(a)        Where the slayer holds a reversion or vested remainder in property subject to a life estate in the decedent and the slayer would have obtained the right of present possession upon the death of the decedent, such property shall pass to the estate of the decedent during the period of the life expectancy of the decedent.

(b)        Where the slayer holds a reversion or vested remainder in property subject to a life estate in a third person which is measured  by the life of the decedent, such property shall remain in the possession of the third person during the period of the life expectancy of the decedent. (1961, c. 210, s. 1.)



§ 31A-8. Contingent remainders and executory interests.

§ 31A‑8.  Contingent remainders and executory interests.

As to any contingent remainder or executory or other future interest held by the slayer subject to become vested in him or increased in any way for him upon the condition of the death of the decedent:

(1)        If the interest would not have become vested or increased if he had predeceased the decedent, he shall be deemed to have so predeceased the decedent; but

(2)        In any case, the interest shall not be vested or increased during the period of the life expectancy of the decedent. (1961, c. 210, s. 1.)



§ 31A-9. Divesting of interests in property.

§ 31A‑9.  Divesting of interests in property.

Where the slayer holds any interest in property, whether vested or not, subject to be divested, diminished in any way or extinguished if the decedent survives him or lives to a certain age, such interest shall be held by the slayer during his lifetime or until the decedent would have reached such age but shall then pass as if the decedent had died immediately after the death of the slayer or the reaching of such age. (1961, c. 210, s. 1.)



§ 31A-10. Powers of appointment and revocation.

§ 31A‑10.  Powers of appointment and revocation.

(a)        As to any exercise in the will of the decedent of a power of appointment in favor of the slayer, the slayer shall be deemed to have predeceased the decedent and the slayer shall not acquire any property or receive any benefit by virtue of such appointment and the appointed property shall pass in accordance with the applicable lapse statute, if any.

(b)        Property held either presently or in remainder by the slayer subject to be divested by the exercise by the decedent of a power of revocation or a general power of appointment shall pass to the estate  of the decedent; and property so held by the slayer subject to be divested by the exercise by the decedent of a power of appointment to a particular person or persons or to a class of persons shall pass to such person or persons or in equal shares to the members of such class of persons, exclusive of the slayer. (1961, c. 210, s. 1.)



§ 31A-11. Insurance benefits.

§ 31A‑11.  Insurance benefits.

(a)        Insurance and annuity proceeds payable to the slayer:

(1)        As the beneficiary or assignee of any policy or certificate of  insurance on the life of the decedent, or

(2)        In any other manner payable to the slayer by virtue of his surviving the decedent, shall be paid to the person or persons who would have been entitled thereto as if the slayer had predeceased the decedent.  If no alternate beneficiary is named, insurance and annuity proceeds shall be paid into the estate of the decedent.

(b)        If the decedent is beneficiary or assignee of any policy or certificate of insurance on the life of the slayer, the proceeds shall be paid to the estate of the decedent upon the death of the slayer, unless the policy names some person other than the slayer or his estate as alternative beneficiary.

(c)        Any insurance or annuity company making payment according to the terms of its policy or contract shall not be subjected to additional liability by the terms of this chapter if such payment or performance is made without notice of circumstances tending to bring it within the provisions of this Chapter. (1961, c. 210, s. 1; 1989, c. 485, s. 3.)



§ 31A-12. Persons acquiring from slayer protected.

§ 31A‑12.  Persons acquiring from slayer protected.

The provisions of this Chapter shall not affect the right of any person who, before the interests of the slayer have been adjudicated, acquires from the slayer for adequate consideration property or an interest therein which the slayer would have received except for the terms of this Chapter, provided the same is acquired without notice of circumstances tending to bring it within the provisions of this Chapter; but all consideration received by the slayer shall be held by him in trust for the persons entitled to the property under the provisions of this Chapter, and the slayer shall also be liable both for any portion of such consideration which he may have dissipated, and for any difference between the actual value of the property and the amount of such consideration. (1961, c. 210, s. 1.)



§ 31A-12.1. Remedies to be exclusive.

§ 31A‑12.1.  Remedies to be exclusive.

This Article wholly supplants the common law rule preventing a person whose culpable negligence causes the death of a decedent from succeeding to any property passing by reason of the death of the decedent. (2006‑107, s. 2.)



§ 31A-13. Record determining slayer admissible in evidence.

Article 4.

General Provisions.

§ 31A‑13.  Record determining slayer admissible in evidence.

The record of the judicial proceeding in which the slayer was determined to be such, pursuant to G.S. 31A‑3 of this Chapter, shall be admissible in evidence for or against a claimant of property in any civil action arising under this Chapter. (1961, c. 210, s. 1.)



§ 31A-14. Revised Simultaneous Death Act not applicable.

§ 31A‑14.  Revised Simultaneous Death Act not applicable.

The Revised Simultaneous Death Act, Article 24 of Chapter 28A of the General Statutes, shall not apply to cases governed by this Chapter. (1961, c. 210, s. 1; 1979, c. 107, s. 5; 2007‑132, s. 4.)



§ 31A-15. Chapter to be broadly construed.

§ 31A‑15.  Chapter to be broadly construed.

This Chapter shall not be considered penal in nature, but shall be construed broadly in order to effect the policy of this State that no person shall be allowed to profit by his own wrong. As to all acts specifically provided for in this Chapter, the rules, remedies, and procedures herein specified shall be exclusive, and as to all acts not specifically provided for in this Chapter, all rules, remedies, and procedures, if any, which now exist or hereafter may exist either by virtue of statute, or by virtue of the inherent powers of any court of competent jurisdiction, or otherwise, shall be applicable. (1961, c. 210, s. 1.)






Chapter 31B - Renunciation of Property and Renunciation of Fiduciary Powers Act.

§ 31B-1. Right to renounce succession.

Chapter 31B.

Renunciation of Property and Renunciation of Fiduciary Powers Act.

§ 31B‑1.  Right to renounce succession.

(a)        A person who succeeds to a property interest as:

(1)        Heir;

(2)        Next of kin;

(3)        Devisee;

(4)        Legatee;

(4a)      Donee;

(5)        Beneficiary of a life insurance policy who did not possess the incidents of ownership under the policy at the time of death of the insured;

(6)        Person succeeding to a renounced interest;

(7)        Beneficiary under a testamentary trust or under an inter vivos trust;

(8)        Appointee under a power of appointment exercised by a testamentary instrument or a nontestamentary instrument;

(9)        Repealed by Session Laws 1989, c. 684, s. 2.

(9a)      Surviving joint tenant, surviving tenant by the entireties, or surviving tenant of a tenancy with a right of  survivorship;

(9b)      Person entitled to share in a testator's estate under the provisions of G.S. 31‑5.5;

(9c)      Beneficiary under any other testamentary or nontestamentary instrument, including a beneficiary under:

a.         Any qualified or nonqualified deferred compensation, employee benefit, retirement or death benefit, plan, fund, annuity, contract, policy, program or instrument, either funded or unfunded, which is established or maintained to provide retirement income or death benefits or results in, or is intended to result in, deferral of income;

b.         An individual retirement account or individual retirement annuity; or

c.         Any annuity, payable on death account, or other right to death benefits arising under contract;

(9d)      Duly authorized or appointed guardian of any of the persons listed in subdivisions (1) through (9c) of this subsection, but only with the prior or subsequent approval of the clerk of superior court, or if required, of the resident judge of the superior court, pursuant to a proceeding or action instituted in accordance with and subject to the requirements of G.S. 31B‑1.2; or

(9e)      Subject to G.S. 31B‑1.1 and G.S. 31B‑1.2, fiduciary, including a trustee of a charitable trust, an attorney‑in‑fact of any of the persons listed in subdivisions (1) through (9e) of this subsection if expressly authorized by the governing power of attorney, and a personal representative appointed under Chapter 28A of the General Statutes of any of the persons listed in subdivisions (1) through (9c) of this subsection;

(10)      Repealed by Session Laws 2009‑48, s. 1, effective October 1, 2009.

may renounce at anytime, in whole or in part, the right of succession to any property or interest therein, including a future interest, by filing a written instrument under the provisions of this Chapter. A renunciation may be of a fractional share or any limited interest or estate. The renunciation shall be deemed to include the entire interest of the person whose property or interest is being renounced unless otherwise specifically limited. A person may renounce any interest in or power over property, including a power of appointment, even if its creator imposed a spendthrift provision or similar restriction on transfer or a restriction or limitation on the right to renounce. Notwithstanding the foregoing, there shall be no right of partial renunciation if the instrument creating the interest expressly so provides.

(b)        This Chapter shall apply to all renunciations of present and future interests, whether qualified or nonqualified for federal and State inheritance, estate, and gift tax purposes, unless expressly provided otherwise in the instrument creating the interest.

(c)        The instrument of renunciation shall (i) identify the transferor of the property or interest in the property or the creator of the power or the holder of the power, (ii) describe the property or interest renounced, (iii) declare the renunciation and extent thereof, and (iv) be signed and acknowledged by the person renouncing.

(d)        A parent of a minor for whom no general guardian or guardian of the estate has been appointed may renounce, in whole or in part, an interest in or power over property (including a power of appointment) that would have passed to the minor as the result of that parent's renunciation. The parent may renounce the interest or power even if its creator imposed a spendthrift provision or similar restriction on transfer or a restriction or limitation on the right to renounce.  (1975, c. 371, s. 1; 1983, c. 66, s. 1; 1989, c. 684, s. 2; 1998‑148, s. 1; 2009‑48, s. 1.)



§ 31B-1.1. Right of fiduciary to renounce.

§ 31B‑1.1.  Right of fiduciary to renounce.

(a)        Except as otherwise provided in the testamentary or nontestamentary instrument, a fiduciary under a testamentary or nontestamentary instrument may renounce, in whole or in part, fiduciary rights, privileges, powers, and immunities; however, a fiduciary may not renounce the personal rights exercisable by a beneficiary alone, unless the instrument creating the fiduciary relationship authorizes such a renunciation. The instrument of renunciation shall (i) identify the creator of the rights, powers, privileges, or immunities, (ii) describe any right, power, privilege, or immunity renounced, (iii) declare the renunciation and the extent thereof, and (iv) be signed and acknowledged by the fiduciary authorized to renounce.

(b)        Except as provided in subsection (c) of this section and except to the extent a statute of this State expressly restricts or limits a fiduciary's right to renounce, a fiduciary acting in a fiduciary capacity may renounce the right of succession to any property or interest therein as permitted by this Chapter, even if the testamentary or nontestamentary instrument governing the fiduciary restricts or limits the right to renounce the fiduciary's right of succession to the property or interest therein.

(c)        An attorney‑in‑fact for a principal acting under subsection (a) or subsection (b) of this section may renounce only if expressly authorized by the governing power of attorney.  (1989, c. 684, s. 3; 2009‑48, s. 2.)



§ 31B-1.2. Right of fiduciary to institute a proceeding for review of renunciation.

§ 31B‑1.2.  Right of fiduciary to institute a proceeding for review of renunciation.

(a)        Prior to renouncing, if a fiduciary so elects, the fiduciary may institute a proceeding by petition before the clerk of court for a determination as to whether a renunciation would be compatible with the fiduciary's duties. Commencement of the proceeding, jurisdiction, venue, parties, representation, and notice shall be governed by Chapter 36C of the General Statutes. In addition to any other notice requirements, notice of the proceeding shall be given to all persons entitled to delivery of a copy of an instrument of renunciation under G.S. 31B‑2.1.

(b)        After renouncing, if a fiduciary so elects, the fiduciary has a right to institute a declaratory judgment action pursuant to Article 26 of Chapter 1 of the General Statutes for a determination as to whether the renunciation is compatible with the fiduciary's duties. In addition to any other notice requirements, notice of the action shall be given to all persons entitled to delivery of a copy of an instrument of renunciation under G.S. 31B‑2.1.

(c)        A proceeding or action instituted under this section shall comply with all of the following:

(1)        The petition or complaint shall state the basis for the fiduciary's allegation that the renunciation is compatible with the fiduciary's duties, considering among other things the intended purposes of the trust or other instrument and the impact of the renunciation on beneficiaries and potential beneficiaries. A petition or complaint filed by a trustee of a charitable trust shall contain a statement that a copy of the petition or complaint is being provided to the Attorney General.

(2)        After considering among other things the intended purposes of the trust or other instrument and the impact of the renunciation on beneficiaries and potential beneficiaries, the court shall enter an order stating the court's determination as to whether the renunciation is compatible with the fiduciary's duties.

(d)        The effectiveness of a renunciation is not affected by a determination under this section that the renunciation is not compatible with a fiduciary's duties.  (2009‑48, s. 3.)



§ 31B-1A: Recodified as G.S. 31B-1.1.

§ 31B‑1A:  Recodified as G.S. 31B‑1.1.



§ 31B-2. Filing and registering of renunciations; failure to file or register; spouse's interest.

§ 31B‑2.  Filing and registering of renunciations; failure to file or register; spouse's interest.

(a)        To be a qualified disclaimer for federal and State inheritance, estate, and gift tax purposes, an instrument of renunciation shall be filed within the time period required under the applicable federal statute for a renunciation to be given effect as a disclaimer for federal estate and gift tax purposes. If there is no such federal statute the instrument shall be filed not later than nine months after the date the transfer of the renounced interest to the person whose property or interest is being renounced was complete for the purpose of such taxes.

(b)        When a renunciation of real property or an interest in real property is made within the time period required under subsection (a) of this section, the spouse of the person whose property or interest is being renounced is not required to join in the execution of the instrument of renunciation, and, as provided in G.S. 31B‑3(a)(1), the spouse has no statutory dower, inchoate marital rights, elective share, or any other marital interest in the real property or real property interest renounced.

(c)        The renunciation is effective when filed with the clerk of court (i) in the county in which court proceedings have been commenced for the administration of the estate of the deceased owner or deceased creator of the power or holder of the power; or (ii) if proceedings have not been commenced, then in a county in which they could be commenced; or (iii) in all other cases, in a county with a court that has jurisdiction to enforce the terms of the instrument creating the interest renounced. In those cases in which an estate proceeding has not been commenced, the renunciation shall be filed as an estate matter. In addition to the above requirements, a renunciation of real property, or an interest therein, shall be registered in accordance with the provisions of subsection (d) of this section.

(d)        If real property or an interest therein is renounced, the instrument of renunciation shall also be registered as provided in G.S. 47‑18 or G.S. 47‑20. The instrument of renunciation shall be indexed in the grantor's index under (i) the name of the transferor or creator of the  power or holder of the power, and (ii) the name of the person whose property or interest is being renounced. Failure to file or register the instrument of renunciation does not affect the effectiveness of the renunciation as between the person whose property or interest is being renounced and persons to whom the property interest or power passes by reason of the renunciation; however, record title to a renounced interest in real property does not pass to persons receiving the renounced interest by reason of the renunciation until the instrument of renunciation is registered as provided in G.S. 47‑18 or G.S. 47‑20.

(e)        If an instrument transferring an interest in or right, privilege, power, or immunity over property subject to a renunciation is required or permitted by law to be filed or registered, the instrument of renunciation may be so filed or registered. Failure to file or register the instrument of renunciation does not affect the effectiveness of the renunciation as between the person whose property or interest is being renounced and persons to whom the property interest or power passes by reason of the renunciation.  (1975, c. 371, s. 1; 1979, c. 525, s. 7; 1983, c. 66, s. 2; 1989, c. 684, s. 4; 1991, c. 744, s. 1; 1998‑148, s. 2; 2009‑48, s. 4.)



§ 31B-2.1. Delivery to other persons of instrument of renunciation by the person renouncing.

§ 31B‑2.1.  Delivery to other persons of instrument of renunciation by the person renouncing.

(a)        In this section:

(1)        "Beneficiary designation" means an instrument, other than an instrument creating a trust, naming the beneficiary of:

a.         An annuity or insurance policy;

b.         An account with a designation for payment on death;

c.         A security registered in beneficiary form;

d.         A pension, profitsharing, retirement, or other employment‑related benefit plan;

e.         An individual retirement account or retirement annuity; or

f.          Any other nonprobate transfer at death.

(2)        "Deliver" means to deliver in person or to send, properly addressed, by first‑class mail, telephonic facsimile transmission equipment, electronic mail, or third‑party commercial carrier, or by any method permitted by G.S. 1A‑1, Rule 4.

(b)        The failure to deliver a copy of an instrument of renunciation by a method permitted by G.S. 1A‑1, Rule 4, or by a method that results in actual receipt tolls any statute of limitations with regard to any right of action for breach of fiduciary duty.

(c)        If a fiduciary renounces an interest in property pursuant to G.S. 31B‑1(a)(9e), a  copy of the instrument of renunciation shall be delivered to each living person whose beneficial interest is affected by the renunciation and to any co‑fiduciary who did not join in the renunciation.

(d)        In the case of an interest created under the law of intestate succession or an interest created by will, other than an interest in a testamentary trust, a copy of the instrument of renunciation must:

(1)        Be delivered to the personal representative of the decedent's estate; or

(2)        If no personal representative is then serving, be filed as an estate matter with a court having jurisdiction to appoint the personal representative.

(e)        In the case of a beneficiary renouncing an interest in a testamentary trust, a copy of the instrument of renunciation must:

(1)        Be delivered to the trustee then serving;

(2)        If no trustee is then serving, be delivered to the personal representative of the decedent's estate; or

(3)        If no personal representative or trustee is then serving, be filed as an estate matter with a court having jurisdiction to enforce the trust.

(f)         In the case of a beneficiary renouncing an interest in an inter vivos trust, a copy of the instrument of renunciation must:

(1)        Be delivered to the trustee then serving;

(2)        Except as provided in subdivision (3) of this subsection, if no trustee is then serving, be filed as an estate matter with a court having jurisdiction to enforce the trust; or

(3)        If the renunciation is made before the time the instrument creating the trust becomes irrevocable, be delivered to the settlor of the trust or the transferor of the interest.

(g)        In the case of a beneficiary renouncing an interest created by a beneficiary designation made before the time the designation becomes irrevocable, a copy of the instrument of renunciation must be delivered to the person making the beneficiary designation.

(h)        In the case of a beneficiary renouncing an interest created by a beneficiary designation made after the time the designation becomes irrevocable, a copy of the instrument of renunciation must be delivered to the person obligated to distribute the interest.

(i)         In the case of a renunciation by a surviving holder of an interest in property subject to a right of survivorship, a copy of the instrument of renunciation must be delivered to the persons to whom the person renouncing reasonably believes the renounced interest passes, at their last addresses known to the person renouncing, and to the personal representative of the deceased joint holder, if any.

(j)         In the case of a renunciation by a permissible appointee, or taker in default of exercise, of a power of appointment at anytime after the power was created, a copy of the instrument of renunciation must be delivered:

(1)        To the holder of the power;

(2)        To the fiduciary acting under the instrument that created the power or, if no fiduciary is then serving under the instrument that created the power, filed as an estate matter with a court having authority to appoint the fiduciary; and

(3)        To any holder of legal title to the property subject to the power of appointment other than the fiduciary.

(k)        In the case of a renunciation by an appointee of an exercised power of appointment, a copy of the instrument of renunciation must be delivered:

(1)        To the holder of the power or the personal representative of the holder's estate;

(2)        To the fiduciary under the instrument that created the power or, if no fiduciary is then serving under the instrument that created the power, filed as an estate matter with a court having authority to appoint the fiduciary; and

(3)        To any holder of legal title to the property subject to the power of appointment other than the fiduciary.

(l)         In the case of a renunciation of a power of appointment by the holder of the power, a copy of the instrument of renunciation must be delivered:

(1)        To the fiduciary acting under the instrument that created the power or, if no fiduciary is then serving under the instrument that created the power, filed as an estate matter with a court having authority to appoint the fiduciary; and

(2)        To any holder of legal title to the property subject to the power of appointment other than the fiduciary.

(m)       In the case of a renunciation by a fiduciary of a right, privilege, power, or immunity relating to a trust or estate, a copy of the instrument of renunciation must be delivered as provided in subsection (c), (d), (e), or (f) of this section, as if the power renounced were an interest in property.

(n)        In the case of a renunciation of a power by an agent, including an attorney‑in‑fact, a copy of the instrument of renunciation must be delivered to the principal or the principal's legal representative other than the agent.

(o)        In the case of a renunciation by a trustee of a charitable trust, a copy of the instrument of renunciation must be delivered to the North Carolina Attorney General in addition to any other delivery required by this section.

(p)        In the case of a renunciation by a donee, a copy of the instrument of renunciation must be delivered to the persons to whom the person renouncing reasonably believes the renounced interest passes, at their last addresses known to the person renouncing, and to the donor or the donor's legal representative other than the donee.

(q)        The failure to deliver a copy of the instrument of renunciation as required in this section does not affect the validity of the renunciation for purposes of G.S. 31B‑3 even though the renunciation may not be recognized as a disclaimer for federal estate tax purposes.  (2009‑48, s. 5.)



§ 31B-3. Effect of renunciation.

§ 31B‑3.  Effect of renunciation.

(a)        Unless the decedent, donee of a power of appointment, or creator of an interest under an inter vivos instrument has otherwise provided in the instrument creating the interest, the property or interest renounced devolves as follows:

(1)        If the renunciation is filed within the time period described in G.S. 31B‑2(a), the property or interest renounced devolves and any interest that takes effect in possession or enjoyment after the termination of the property or interest renounced takes effect as if the person whose property or interest is being renounced had predeceased the date the transfer of the renounced interest was complete for federal and State inheritance, estate, and gift tax purposes, or, in the case of the renunciation of a fiduciary right, power, privilege, or immunity, the property or interest subject to the power devolves as if the fiduciary right, power, privilege, or immunity never existed. Any such renunciation relates back for all purposes to the date the transfer of the renounced interest was complete for the purpose of those taxes, and the spouse of the person whose property or interest is being renounced has no elective share or other marital interest in the renounced property.

(2)        If the renunciation is not filed within the time period described in G.S. 31B‑2(a), the person whose property or interest is being renounced is deemed to have made a transfer of the property or interest and the property or interest devolves and any interest that takes effect in possession or enjoyment after the termination of the property or interest renounced takes effect as if the person whose property or interest is being renounced had died on the date the renunciation is filed, or, in the case of the renunciation of a fiduciary right, power, privilege, or immunity, the property or interest subject to the power devolves as if the fiduciary right, power, privilege, or immunity ceased to exist as of the date the renunciation is filed.

(3)        Any future interest that takes effect in possession or enjoyment after the termination of the estate or interest renounced takes effect as if the person whose property or interest is being renounced had died on the date determined under subdivision (1) or (2) of this subsection, and upon the filing of the renunciation the persons in being as of the time the person whose property or interest is being renounced is deemed to have died will immediately become entitled to possession or enjoyment of any such future interest.

(b)        In the event that the property or interest renounced was created by testamentary disposition, the devolution of the property or interest renounced shall be as provided in G.S. 31‑42 notwithstanding that in fact the person whose property or interest is being renounced has not actually died before the testator.

(c)        In the event that the decedent dies intestate, or the ownership or succession to property or to an interest is to be determined as though a decedent had died intestate, and the person whose property or interest is being renounced has living issue who would have been entitled to an interest in the property or interest if the person whose property or interest is being renounced had predeceased the decedent, then the property or interest renounced shall be distributed to such issue, per stirpes. If the person whose property or interest is being renounced does not have such issue, then the property or interest shall be distributed as though the person whose property or interest is being renounced had predeceased the decedent.

(d)        In the event that the property or interest renounced was created by a revocable or irrevocable inter vivos trust, the devolution of the property or interest renounced shall be as provided in G.S. 36C‑6‑605 notwithstanding that in fact the person whose property or interest is being renounced has not actually died before the event that would otherwise cause the property or interest renounced to pass to the person whose property or interest is being renounced.

(e)        If a trustee files, within the time period described in G.S. 31B‑2(a), a renunciation of an interest in property, the interest does not become trust property. If a trustee does not file a renunciation of an interest in property within the time period described in G.S. 31B‑2(a), the interest passes to the person or persons who would have taken the interest as of the date of the renunciation if the trust had never existed.

(f)         Except as provided in the instrument of renunciation, if a renunciation causes property to pass to a trust in which the person whose property or interest is being renounced holds a power of appointment, the person renouncing is deemed to have renounced the power of appointment with respect to assets passing into the trust by reason of the renunciation if the person renouncing is a person who holds a right to renounce the power of appointment.

(g)        Unless otherwise provided in the instrument of renunciation, the interest in property being renounced by a surviving tenant by the entireties upon the death of the other tenant is deemed to be a one‑half interest in the former entirety property, and title to that one‑half interest passes as if the deceased tenant survived the tenant renouncing.

(h)        Unless otherwise provided in the instrument of renunciation, the interest in property being renounced by a surviving joint tenant with right of survivorship is deemed to be the fractional interest of the deceased joint tenant to which the surviving joint tenant would have been entitled by right of survivorship, and title to that fractional interest passes as if the tenant renouncing predeceased the deceased joint tenant.

(i),(j)    Reserved for future codification purposes.

(k)        A renunciation is binding upon the person whose property or interest is being renounced and all persons claiming through or under that person.  (1975, c. 371, s. 1; 1979, c. 525, s. 6; 1989, c. 684, s. 5; 1993, c. 308, ss. 1, 2; 1998‑148, s. 3; 2009‑48, s. 6.)



§ 31B-4. Waiver and bar.

§ 31B‑4.  Waiver and bar.

(a)        The right to renounce property or an interest therein is barred by:

(1)        An assignment, conveyance, encumbrance, pledge, or transfer of the property or interest, or a contract therefor by the person authorized to renounce,

(2)        A written waiver of the right to renounce, or

(3)        Repealed by Session Laws 1998‑148, s. 4.

(4)        A sale of the property or interest under judicial sale made before the renunciation is effected.

(b)        An instrument waiving or barring the right to renounce is binding upon the person waiving the right to renounce or the person barred from renouncing and all persons claiming through or under that person.

(c)        A fiduciary's application for appointment or assumption of duties as fiduciary does not waive or bar the fiduciary's right to renounce a right, power, privilege, or immunity.

(d)        No person shall be liable for distributing or disposing of property in reliance upon the terms of a renunciation that is invalid for the reason that the right of renunciation has been waived or barred, if the distribution or disposition is otherwise proper, and the person has no actual knowledge or record notice of the facts that constitute a waiver or bar to the right of renunciation.

(e)        The right to renounce property or an interest in property pursuant to this Chapter is not barred by an acceptance of the property, interest, or benefit thereunder; provided, however, an acceptance of the property, interest, or benefit thereunder may preclude such renunciation from being a qualified renunciation for federal and State inheritance, estate, and gift tax purposes.

(f)         An instrument waiving or barring the right to renounce an interest in real property is not effective as to persons protected under G.S. 47‑18 or G.S. 47‑20 until either (i) registered as provided in those sections or (ii) registered pursuant to a judicial sale proceeding as described in subdivision (4) of subsection (a) of this section in which the person renouncing is a party. The instrument of waiver or bar shall be indexed in the grantor's index under (i) the name of the transferor of the property or interest in the property or creator of the power or holder of the power and (ii) the name of the person whose renunciation is waived or barred.  (1975, c. 371, s. 1; 1989, c. 684, s. 6; 1998‑148, ss. 4, 5; 2000‑140, s. 8; 2009‑48, s. 7.)



§ 31B-4.1. Tax qualified renunciation.

§ 31B‑4.1.  Tax qualified renunciation.

If, as a result of a renunciation, the renounced property is treated pursuant to the provisions of Title 26 of the United States Code, as now or hereafter amended, or any successor statute thereto, and the regulations promulgated thereunder, as never having been transferred to the person whose property or interest is being renounced, then the renunciation is an effective renunciation, notwithstanding any other provision of this Chapter. This section does not preclude an action for breach of fiduciary duty.  (2009‑48, s. 8.)



§ 31B-5. Exclusiveness of remedy.

§ 31B‑5.  Exclusiveness of remedy.

This Chapter does not exclude or abridge any other rights or procedures existing under any other statute or otherwise provided by law to waive, release, refuse to accept, disclaim or renounce property or an interest therein, or any fiduciary right, power, privilege, or immunity. (1975, c. 371, s. 1; 1989, c. 684, s. 7.)



§ 31B-6: Repealed by Session Laws 2009-48, s. 9, effective October 1, 2009, and applicable to renunciations and powers of attorney executed on or after that date.

§ 31B‑6:  Repealed by Session Laws 2009‑48, s. 9, effective October 1, 2009, and applicable to renunciations and powers of attorney executed on or after that date.



§ 31B-7. Short title.

§ 31B‑7.  Short title.

This Chapter may be cited as the Renunciation of Property and Renunciation of Fiduciary Powers Act. (1975, c. 371, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 11.)






Chapter 31C - Uniform Disposition of Community Property Rights at Death Act.

§ 31C-1. Application.

Chapter 31C.

Uniform Disposition of Community Property Rights at Death Act.

§ 31C‑1.  Application.

This Chapter applies to the disposition at death of the following property acquired by a married person:

(1)        All personal property, wherever situated:

a.         Which was acquired as or became, and remained, community property under the laws of another jurisdiction; or

b.         All or the proportionate part of that property acquired with the rents, issues, or income of, or the proceeds from, or in exchange for, that community property; or

c.         Traceable to that community property;

(2)        All or the proportionate part of any real property situated in this State which was acquired with the rents, issues or income of, the proceeds from, or in exchange for, property acquired as or which became, and remained, community property under the laws of another jurisdiction, or property  traceable to that community property. (1981, c. 882, s. 1.)



§ 31C-2. Rebuttable presumptions.

§ 31C‑2.  Rebuttable presumptions.

In determining whether this Chapter applies to specific property the following rebuttable presumptions apply:

(1)        Property acquired during marriage by a spouse of that marriage while domiciled in a jurisdiction under whose laws property could then be acquired as community property is presumed to have been acquired as or to have become, and remained, property to which this Chapter applies; and

(2)        Real property situated in this State and personal property wherever situated, acquired by a married person while domiciled in a jurisdiction under whose laws property could not then be acquired as community property, title to which was taken in a form which created rights of survivorship, is presumed not to be property to which this Chapter applies. (1981, c. 882, s. 1.)



§ 31C-3. Disposition of community property upon death.

§ 31C‑3.  Disposition of community property upon death.

Upon death of a married person, one half of the property to which this Chapter applies is the property of the surviving spouse and is not subject to testamentary disposition by the decedent or distribution under the laws of succession of this State. One half of that property is the property of the decedent and is subject to testamentary disposition or distribution under the laws of succession of this State. With respect to property to which this Chapter applies, the one half of the property of the decedent is not subject to the surviving spouse's right to petition for an elective share under the provisions of Article 1A of Chapter 30, and is not subject to the right to elect a life estate under the provisions of Article 8 of Chapter 29. (1981, c. 882, s. 1; 2000‑178, s. 7.)



§ 31C-4. Perfection of title of surviving spouse.

§ 31C‑4.  Perfection of title of surviving spouse.

If the title to any property to which this Chapter applies was held by the decedent at the time of death, or by a trustee of a revocable inter vivos trust created by the decedent, title of the surviving spouse may be perfected by an order of the clerk of superior court who appointed the decedent's personal representative or by execution of an instrument by the personal representative or the heirs or devisees of the decedent with the approval of the said clerk. Neither the personal representative nor the court in which the decedent's estate is being administered has a duty to discover or attempt to discover whether property held by the decedent is property to which this Chapter applies, unless a written demand is made by the  surviving spouse or the spouse's successor in interest. (1981, c. 882, s. 1.)



§ 31C-5. Perfection of title of personal representative, heir or devisee; duty of personal representative.

§ 31C‑5.  Perfection of title of personal representative, heir or devisee; duty of personal representative.

If the title to any property to which this Chapter applies is held by the surviving spouse at the time of the decedent's death, the personal representative or an heir or devisee of the decedent may  institute an action to perfect title to the property. The personal representative has no fiduciary duty to discover or attempt to discover whether any property held by the surviving spouse is property to which this Chapter applies, unless a written demand is made by an heir, devisee, or creditor of the decedent. (1981, c. 882, s. 1.)



§ 31C-6. Written demand.

§ 31C‑6.  Written demand.

(a)        Written demand in this Chapter shall be made by a surviving spouse, the spouse's successor in interest, or the decedent's heirs or devisees not later than six months after the decedent's will has been admitted to probate, or not later than six months after the appointment of an administrator if there is no will, or not later than six months after the decedent's death if the property to which this Chapter applies is held in an inter vivos trust created by the decedent; and written demand by a creditor of the decedent shall be made within the period for presentation of a claim against the decedent's estate as set out in Article 19 of Chapter 28A.

(b)        Written demand in this Chapter shall be delivered in person or by registered mail to the personal representative. As used in this Chapter, the personal representative may also mean the trustee of an inter vivos trust created by the decedent who has legal title to, or possession of, the property to which this Chapter applies. (1981, c. 882, s. 1.)



§ 31C-7. Purchaser for value or lender.

§ 31C‑7.  Purchaser for value or lender.

(a)        If a surviving spouse has apparent title to property to which this Chapter applies, a purchaser for value or a lender taking a security interest in the property takes his interest in the property free of any rights of the personal representative or an heir or devisee of the decedent.

(b)        If a personal representative or an heir or devisee of the decedent has apparent title to property to which this Chapter applies, a purchaser for value or a lender taking a security interest in the property takes his interest in the property free of any rights of the  surviving spouse.

(c)        A purchaser for value or a lender need not inquire whether a vendor or borrower acted properly.

(d)        The proceeds of a sale or creation of a security interest shall be treated in the same manner as the property transferred to the purchaser for value or a lender. (1981, c. 882, s. 1.)



§ 31C-8. Creditors' rights.

§ 31C‑8.  Creditors' rights.

This Chapter does not affect rights of creditors with respect to property to which this Chapter applies. (1981, c. 882, s. 1.)



§ 31C-9. Severing or altering of married persons.

§ 31C‑9.  Severing or altering of married persons.

This Chapter does not prevent married persons from severing or altering their interests in property to which this Chapter applies. (1981, c. 882, s. 1.)



§ 31C-10. Limitations on testamentary disposition.

§ 31C‑10.  Limitations on testamentary disposition.

This Chapter does not authorize a person to dispose of property by will if it is held under limitations imposed by law preventing testamentary disposition by that person. (1981, c. 882, s. 1.)



§ 31C-11. Uniformity of application and construction.

§ 31C‑11.  Uniformity of application and construction.

This Chapter shall be so applied and construed as to effectuate its general purpose to make uniform the law with respect to the subject of this Chapter among those states which enact it. (1981, c. 882, s. 1.)



§ 31C-12. Short title.

§ 31C‑12.  Short title.

This Chapter may be cited as the Uniform Disposition of Community Property Rights at Death Act. (1981, c. 882, s. 1.)






Chapter 32 - Fiduciaries.

§ 32-1. Short title.

Chapter 32.

Fiduciaries.

Article 1.

Uniform Fiduciaries Act.

§ 32‑1.  Short title.

This Article may be cited as the Uniform Fiduciaries Act. (1923, c. 85, s. 14; C.S., s. 1864(d); 1965, c. 628, s. 2.)



§ 32-2. Definition of terms.

§ 32‑2.  Definition of terms.

(a)        In this Article unless the context or subject matter otherwise requires:

"Bank" includes any person or association of persons, whether incorporated or not, carrying on the business of banking.

"Fiduciary" includes a trustee under any trust, expressed, implied, resulting or constructive, executor, administrator, guardian, conservator, curator, receiver, trustee in bankruptcy, assignee for the benefit of creditors, partner, agent, officer of a corporation, public or private, public officer, or any other person acting in a fiduciary capacity for any person, trust or estate.

"Person" includes a corporation, partnership, or other association, or two or more persons having a joint or common interest.

"Principal" includes any person to whom a fiduciary as such owes an obligation.

(b)        A thing is done "in good faith" within the meaning of this Article when it is in fact done honestly, whether it be done negligently or not. (1923, c. 85, s. 1; C.S., s. 1864(e); 1965, c. 628, s. 2.)



§ 32-3. Application of payments made to fiduciaries.

§ 32‑3.  Application of payments made to fiduciaries.

A person who in good faith pays or transfers to a fiduciary any money or other property, which the fiduciary as such is authorized to receive, is not responsible for the proper application thereof by the fiduciary; and any right or title acquired from the fiduciary in consideration of such payment or transfer is not invalid in consequence of a misapplication by the fiduciary. (1923, c. 85, s. 2; C.S., s. 1864(f).)



§ 32-4. Repealed by Session Laws 1977, c. 814, s. 8, effective January 1, 1978.

§ 32‑4.  Repealed by Session Laws 1977, c. 814, s. 8, effective January 1, 1978.



§ 32-5. Transfer of negotiable instrument by fiduciary.

§ 32‑5.  Transfer of negotiable instrument by fiduciary.

If any negotiable instrument payable or indorsed to a fiduciary as such is indorsed by a fiduciary, or if any negotiable instrument payable or indorsed to his principal is indorsed by a fiduciary empowered to indorse such instrument on behalf of his principal, the indorsee is not bound to inquire whether the fiduciary is committing a breach of his obligation as fiduciary in indorsing or delivering the instrument, and is not chargeable with notice that the fiduciary is committing a breach of his obligation as fiduciary unless he takes the instrument with actual knowledge of such breach or with knowledge of such facts that his action in taking the instrument amounts to bad faith. If, however, such instrument is transferred by the fiduciary in payment of or as security for a personal debt of the  fiduciary to the actual knowledge of the creditor, or is transferred in any transaction known by the transferee to be for the personal benefit of the fiduciary, the creditor or other transferee is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in transferring the instrument. (1923, c. 85, s. 4; C.S., s. 1864(h).)



§ 32-6. Check drawn by fiduciary payable to third person.

§ 32‑6.  Check drawn by fiduciary payable to third person.

If a check or other bill of exchange is drawn by a fiduciary as such, or in the name of his principal by a fiduciary empowered to draw such instrument in the name of his principal, the payee is not bound to inquire whether the fiduciary is committing a breach of his obligation as fiduciary in drawing or delivering the instrument, and is not chargeable with notice that the fiduciary is committing a breach of his obligation as fiduciary unless he takes the instrument with actual knowledge of such breach or with knowledge of such facts that his action in taking the instrument amounts to bad faith. If, however, such instrument is payable to a personal creditor of the fiduciary and delivered to the creditor in payment of or as security for a personal debt of the fiduciary to the actual knowledge of the creditor, or is drawn and delivered in any transaction known by the payee to be for the personal benefit of the fiduciary, the creditor or other payee is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in drawing or delivering the instrument. (1923, c. 85, s. 5; C.S., s. 1864(i).)



§ 32-7. Check drawn by and payable to fiduciary.

§ 32‑7.  Check drawn by and payable to fiduciary.

If a check or other bill of exchange is drawn by a fiduciary as such or in the name of his principal by a fiduciary empowered to draw such instrument in the name of his principal, payable to the fiduciary personally, or payable to a third person and by him transferred to the fiduciary, and is thereafter transferred by the fiduciary, whether in payment of a personal debt of the fiduciary or otherwise, the transferee is not bound to inquire whether the fiduciary is committing a breach of his obligation as fiduciary in transferring the instrument, and is not chargeable with notice that the fiduciary is committing a breach of his obligation as fiduciary unless he takes the instrument with actual knowledge of such breach or with knowledge of such facts that his action in taking the instrument amounts to bad faith. (1923, c. 85, s. 6; C.S., s. 1864(j).)



§ 32-8. Deposit in name of fiduciary as such.

§ 32‑8.  Deposit in name of fiduciary as such.

If a deposit is made in a bank to the credit of a fiduciary as such, the bank is authorized to pay the amount of the deposit or any part thereof upon the check of the fiduciary, signed with the name in which such deposit is entered, without being liable to the principal, unless the bank pays the check with actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in drawing the check or with knowledge of such facts that its action in paying the check amounts to bad faith.

If, however, such a check is payable to the drawee bank and is delivered to it in payment of or as security for a personal debt of the fiduciary to it, the bank is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in drawing or delivering the check. (1923, c. 85, s. 7; C.S., s. 1864(k).)



§ 32-9. Deposit in name of principal.

§ 32‑9.  Deposit in name of principal.

If a check is drawn upon the account of his principal in a bank by a fiduciary who is empowered to draw checks upon his principal's account, the bank is authorized to pay such check without being liable to the principal, unless the bank pays the check with actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in drawing such check, or with knowledge of such facts that its action in paying the check amounts to bad faith. If, however, such a check is payable to the drawee bank and is delivered to it in payment of or as security for a personal debt of the fiduciary to it, the bank is liable to the principal if the fiduciary in fact commits a breach of his obligation as fiduciary in drawing or delivering the check. (1923, c. 85, s. 8; C.S., s. 1864(l).)



§ 32-10. Deposit in fiduciary's personal account.

§ 32‑10.  Deposit in fiduciary's personal account.

If a fiduciary makes a deposit in a bank to his personal credit of checks drawn by him upon an account in his own name as fiduciary or of checks payable to him as fiduciary or of checks drawn by him upon an account in the name of his principal if he is empowered to draw checks thereon, or checks payable to his principal and indorsed by him, if he is empowered to indorse such checks, or if he otherwise makes a deposit of funds held by him as fiduciary, the bank receiving such deposit is not bound to inquire whether the fiduciary is committing thereby a breach of his obligation as fiduciary; and the bank is authorized to pay the amount of the deposit or any part thereof upon the personal check of the fiduciary without being liable to the principal, unless the bank receives the deposit or pays the check with actual knowledge that the fiduciary is committing a breach of his obligation as fiduciary in making such deposit or in drawing such check, or with knowledge of such facts that its action in receiving the deposit or paying the check amounts to bad faith. (1923, c. 85, s. 9; C.S., s. 1864(m).)



§ 32-11. Deposit in names of two or more trustees.

§ 32‑11.  Deposit in names of two or more trustees.

When a deposit is made in a bank in the name of two or more persons as trustees and a check is drawn upon the trust account by any trustee or trustees authorized by the other trustee or trustees to draw checks upon the trust account, neither the payee nor other holder nor the bank is bound to inquire whether it is a breach of trust to authorize such trustee or trustees to draw checks upon the trust account, and is not liable unless the circumstances be such that the action of the payee or other holder or the bank amounts to bad faith.  (1923, c. 85, s. 10; C.S., s. 1864(n).)



§ 32-12. Cases not provided for in Article.

§ 32‑12.  Cases not provided for in Article.

In any case not provided for in this Article the rules of law and equity, including the law merchant and those rules of law and equity relating to trusts, agency, negotiable instruments and banking, shall continue to apply. (1923, c. 85, s. 12; C.S., s. 1864(p); 1965,  c. 628, s. 2.)



§ 32-13. Uniformity of interpretation.

§ 32‑13.  Uniformity of interpretation.

This Article shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it. (1923, c. 85, s. 13; C.S., s. 1864(q); 1965, c. 628, s. 2.)



§§ 32-14 through 32-24: Repealed by Session Laws 1997-181, s. 23.

Article 2.

Security Transfers.

§§ 32‑14 through 32‑24:  Repealed by Session Laws 1997‑181, s.  23.



§ 32-25. Definition.

Article 3.

Powers of Fiduciaries.

§ 32‑25.  Definition.

As used in this Article, the term "fiduciary" means the one or more executors of the estate of a decedent, or the one or more trustees of a testamentary or inter vivos trust estate, whichever in a particular case shall be appropriate. (1965, c. 628, s. 1.)



§ 32-26. Incorporation by reference of powers enumerated in § 32-27; restriction on exercise of such powers.

Article 3.

Powers of Fiduciaries.

§ 32‑26.  Incorporation by reference of powers enumerated in § 32‑27; restriction on exercise of such powers.

(a)        By an express intention of the testator or settlor so to do contained in a will, or in an instrument in writing whereby a trust estate is created inter vivos, any or all of the powers or any portion thereof enumerated in G.S. 32‑27, as they exist at the time of the signing of the will by the testator or at the time of the signing by the first settlor who signs the trust instrument, may be, by appropriate reference made thereto, incorporated in such will or other written instrument, with the same effect as though such language were set forth verbatim in the instrument. Incorporation of one or more of the powers contained in G.S. 32‑27 by reference to that section shall be in addition to and not in limitation of the common law or statutory powers of the fiduciary.

(b)        No power of authority conferred upon a fiduciary as provided in this Article shall be exercised by such fiduciary in such a manner as, in the aggregate, to deprive the trust or the estate involved of an otherwise available tax exemption, deduction or credit, expressly including the marital deduction, or operate to impose a tax upon a donor or testator or other person as owner of any portion of the trust or estate involved. "Tax" includes, but is not limited to, any federal, State, or local income, gift, estate or inheritance tax.

(c)        Nothing herein shall be construed to prevent the incorporation  of the powers enumerated in G.S. 32‑27 in any other kind of instrument or agreement. (1965, c. 628, s. 1.)



§ 32-27. Powers which may be incorporated by reference in trust instrument. The following powers may be incorporated by reference as provided in G.S. 32-26:

§ 32‑27.  Powers which may be incorporated by reference in trust instrument. The following powers may be incorporated by reference as provided in G.S. 32‑26:

(1)        Retain Original Property.  To retain for such time as the fiduciary shall deem advisable any property, real or personal, which the fiduciary may receive, even though the retention of such property by reason of its character, amount, proportion to the total estate or otherwise would not be appropriate for the fiduciary apart from this provision.

(2)        Sell and Exchange Property.  To sell, exchange, give options upon, partition or otherwise dispose of any property or interest therein which the fiduciary may hold from time to time, with or without order of court, at public or private sale or otherwise, upon such terms and conditions, including credit, and for such consideration as the fiduciary shall deem advisable, and to transfer and convey the property or interest therein which is at the disposal of the fiduciary, in fee simple absolute or otherwise, free of all trust; and the party dealing with the fiduciary shall not be under a duty to follow the proceeds or other consideration received by the fiduciary from such sale or exchange.

(3)        Invest and Reinvest.  To invest and reinvest, as the fiduciary shall deem advisable, in stocks (common or preferred), bonds, debentures, notes, mortgages or other securities, in or outside the United States; in insurance contracts on the life of any beneficiary or of any person in whom a beneficiary has an insurable interest, or in annuity contracts for any beneficiary, in any real or personal property, in investment trusts; in participations in common trust funds, and generally in such property as the fiduciary shall deem advisable, even though such investment shall not be of the character approved by applicable law but for this provision.

(4)        Invest without Diversification.  To make investments which cause a greater proportion of the total property held by the fiduciary to be invested in investments of one type or of one company than would be considered appropriate for the fiduciary apart from this provision.

(5)        Continue Business.  To the extent and upon such terms and conditions and for such periods of time as the fiduciary shall deem necessary or advisable, to continue or participate in the operation of any business or other enterprise, whatever its form of organization, including but not limited to the power:

a.         To effect incorporation, dissolution, or other change in the form of the organization of the business or enterprise;

b.         To dispose of any interest therein or acquire the interest of others therein;

c.         To contribute thereto or invest therein additional capital or to lend money thereto, in any such case upon such terms and conditions as the fiduciary shall approve from time to time;

d.         To determine whether the liabilities incurred in the conduct of the business are to be chargeable solely to the part of the estate or trust set aside for use in the business or to the estate or trust as a whole; and

e.         In all cases in which the fiduciary is required to file accounts in any court or in any other public office, it shall not be necessary to itemize receipts and disbursements and distributions of property but it shall be sufficient for the fiduciary to show in the account a single figure or consolidation of figures, and the fiduciary shall be permitted to account for money and property received from the business and any payments made to the business in lump sum without itemization.

(6)        Form Corporation or Other Entity.  To form a corporation or other entity and to transfer, assign, and convey to such corporation or entity all or any part of the estate or of any trust property in exchange for the stock, securities or obligations of any such corporation or entity, and to continue to hold such stock and securities and obligations.

(7)        Operate Farm.  To continue any farming operation received by the fiduciary pursuant to the will or other instrument and to do any and all things deemed advisable by the fiduciary in the management and maintenance of such farm and the production and marketing of crops and dairy, poultry, livestock, orchard and forest products including but not limited to the following powers:

a.         To operate the farm with hired labor, tenants or sharecroppers;

b.         To lease or rent the farm for cash or for a share of the crops;

c.         To purchase or otherwise acquire farm machinery and equipment and livestock;

d.         To construct, repair, and improve farm buildings of all kinds needed in the fiduciary's judgment, for the operation of the farm;

e.         To make or obtain loans or advances at the prevailing rate or rates of interest for farm purposes such as for production, harvesting, or marketing, or for the construction, repair, or improvement of farm buildings, or for the purchase of farm machinery or equipment or livestock;

f.          To employ approved soil conservation practices in order to conserve, improve, and maintain the fertility and productivity of the soil;

g.         To protect, manage and improve the timber and forest on the farm and sell the timber and forest products when it is to the best interest of the estate;

h.         To ditch, dam and drain damp or wet fields and areas of the farm when and where needed;

i.          To engage in the production of livestock, poultry or dairy products, and to construct such fences and buildings and plant such pastures and crops as may be necessary to carry on such operations;

j.          To market the products of the farm; and

k.         In general, to employ good husbandry in the farming operation.

(8)        Manage Real Property. 

a.         To improve, manage, protect, and subdivide any real property;

b.         To dedicate or withdraw from dedication parks, streets, highways, or alleys;

c.         To terminate any subdivision or part thereof;

d.         To borrow money for the purposes authorized by this subdivision for such periods of time and upon such terms and conditions as to rates, maturities and renewals as the fiduciary shall deem advisable and to mortgage or otherwise encumber any such property or part thereof, whether in possession or reversion;

e.         To lease any such property or part thereof to commence at the present or in the future, upon such terms and conditions, including options to renew or purchase, and for such period or periods of time as the fiduciary deems advisable although such period or periods may extend beyond the duration of the trust or the administration of the estate involved;

f.          To make gravel, sand, oil, gas and other mineral leases, contracts, licenses, conveyances or grants of every nature and kind which are lawful in the jurisdiction in which such property lies;

g.         To manage and improve timber and forests on such property, to sell the timber and forest products, and to make grants, leases, and contracts with respect thereto;

h.         To modify, renew or extend leases;

i.          To employ agents to rent and collect rents;

j.          To create easements and release, convey, or assign any right, title, or interest with respect to any easement on such property or part thereof;

k.         To erect, repair or renovate any building or other improvement on such property, and to remove or demolish any building or other improvement in whole or in part; and

l.          To deal with any such property and every part thereof in all other ways and for such other purposes or considerations as it would be lawful for any person owning the same to deal with such property either in the same or in different ways from those specified elsewhere in this subdivision (8).

(8a)      Comply with environmental law. 

a.         To inspect property held by the fiduciary, including interests in sole proprietorships, partnerships, or corporations and any assets owned by any such business enterprise, for the purpose of determining compliance with environmental law affecting such property and to respond to any actual or threatened violation of any environmental law affecting property held by the fiduciary;

b.         To take, on behalf of the estate or trust, any action necessary to prevent, abate, or otherwise remedy any actual or threatened violation of any environmental law affecting property held by the fiduciary, either before or after the initiation of an enforcement action by any governmental body;

c.         To refuse to accept property in trust if the fiduciary determines that any property to be donated to the trust either is contaminated by any hazardous substance or is being used or has been used for any activity directly or indirectly involving hazardous substance which could result in liability to the trust or otherwise impair the value of the assets held therein;

d.         To settle or compromise at any time any and all claims against the trust or estate which may be asserted by any governmental body or private party involving the alleged violation of any environmental law affecting property held in trust or in an estate;

e.         To disclaim any power granted by any document, statute, or rule of law which, in the sole discretion of the fiduciary, may cause the fiduciary to incur personal liability under any environmental law;

f.          To decline to serve as a fiduciary if the fiduciary reasonably believes that there is or may be a conflict of interest between it in its fiduciary capacity and in its individual capacity because of potential claims or liabilities which may be asserted against it on behalf of the trust or estate because of the type or condition of assets held therein.

g.         For purposes of this subsection "environmental law" means any federal, state, or local law, rule, regulation, or ordinance relating to protection of the environment or human health. For purposes of this subsection, "hazardous substances" means any substance defined as hazardous or toxic or otherwise regulated by any environmental law. The fiduciary shall be entitled to charge the cost of any inspection, review, abatement, response, cleanup, or remedial action authorized herein against the income or principal of the trust or estate. A fiduciary shall not be personally liable to any beneficiary or other party for any decrease in value of assets in trust or in an estate by reason of the fiduciary's compliance with any environmental law, specifically including any reporting requirement under such law. Neither the acceptance by the fiduciary of property or a failure by the fiduciary to inspect property shall be deemed to create any inference as to whether or not there is or may be any liability under any environmental law with respect to such property.

(9)        Pay Taxes and Expenses.  To pay taxes, assessments, compensation of the fiduciary, and other expenses incurred in the collection, care, administration, and protection of the trust or estate.

(10)      Receive Additional Property.  To receive additional property from any source and administer such additional property as a portion of the appropriate trust or estate under the management of the fiduciary; provided the fiduciary shall not be required to receive such property without the fiduciary's consent.

(11)      Deal with Other Trusts.  In dealing with one or more fiduciaries:

a.         To sell property, real or personal, to, or to exchange property with, the trustee of any trust which the decedent or the settlor or his spouse or any child of his shall have created, for such estates and upon such terms and conditions as to sale price, terms of payment, and security as to the fiduciary shall seem advisable; and the fiduciary shall be under no duty to follow the proceeds of any such sale; and

b.         To borrow money for such periods of time and upon such terms and conditions as to rates, maturities, renewals and securities as the fiduciary shall deem advisable from any trust created by the decedent, his spouse, or any child of his, for the purpose of paying debts of the decedent, taxes, the costs of the administration of the estate, and like charges against the estate, or any part thereof, or discharging the liability of any fiduciary thereof and to mortgage, pledge or otherwise encumber such portion of the estate or any trust as may be required to secure such loan or loans and to renew such loans.

(12)      Borrow Money.  To borrow money for such periods of time and upon such terms and conditions as to rates, maturities, renewals, and security as the fiduciary shall deem advisable, including the power of a corporate fiduciary to borrow from its own banking department, for the purpose of paying debts, taxes, or other charges against the estate or any trust, or any part thereof, and to mortgage, pledge or otherwise encumber such portion of the estate or any trust as may be required to secure such loan or loans; and to renew existing loans either as maker or endorser.

(13)      Make Advances.  To advance money for the protection of the trust or estate, and for all expenses, losses and liabilities sustained in the administration of the trust or estate or because of the holding or ownership of any trust or estate assets, for which advances with any interest the fiduciary shall have a lien on the assets of the trust or estate as against a beneficiary.

(14)      Vote Shares.  To vote shares of stock owned by the estate or any trust at stockholders meetings in person or by special, limited, or general proxy, with or without power of substitution.

(15)      Register in Name of Nominee.  To hold a security in the name of a nominee or in other form without disclosure of the fiduciary relationship so that title to the security may pass by delivery, but the fiduciary shall be liable for any act of the nominee in connection with the stock so held.

(16)      Exercise Options, Rights, and Privileges.  To exercise all options, rights, and privileges to convert stocks, bonds, debentures, notes, mortgages, or other property into other stocks, bonds, debentures, notes, mortgages, or other property; to subscribe for other or additional stocks, bonds, debentures, notes, mortgages, or other property; and to hold such stocks, bonds, debentures, notes, mortgages, or other property so acquired as investments of the estate or trust so long as the fiduciary shall deem advisable.

(17)      Participate in Reorganizations.  To unite with other owners of property similar to any which may be held at any time in the decedent's estate or in any trusts in carrying out any plan for the consolidation or merger, dissolution or liquidation, foreclosure, lease, or sale of the property, incorporation or reincorporation, reorganization or readjustment of the capital or financial structure of any corporation, company or association the securities of which may form any portion of an estate or trust; to become and serve as a member of a stockholders or bondholders protective committee; to deposit securities in accordance with any plan agreed upon; to pay any assessments, expenses, or sums of money that may be required for the protection or furtherance of the interest of the distributees of an estate or beneficiaries of any trust with reference to any such plan; and to receive as investments of an estate or any trust any securities issued as a result of the execution of such plan.

(18)      Reduce Interest Rates.  To reduce the interest rate from time to time on any obligation, whether secured or unsecured, constituting a part of an estate or trust.

(19)      Renew and Extend Obligations.  To continue any obligation, whether secured or unsecured, upon and after maturity with or without renewal or extension upon such terms as the fiduciary shall deem advisable, without regard to the value of the security, if any, at the time of such continuance.

(20)      Foreclose and Bid in.  To foreclose, as an incident to the collection of any bond, note or other obligation, any mortgage, deed of trust, or other lien securing such bond, note or other obligation, and to bid in the property at such foreclosure sale, or to acquire the property by deed from the mortgagor or obligor without foreclosure; and to retain the property so bid in or taken over without foreclosure.

(21)      Insure.  To carry such insurance coverage, including public liability, for such hazards and in such amounts, either in stock companies or in mutual companies, as the fiduciary shall deem advisable.

(22)      Collect.  To collect, receive, and receipt for rents, issues, profits, and income of an estate or trust.

(23)      Litigate, Compromise or Abandon.  To compromise, adjust, arbitrate, sue on or defend, abandon, or otherwise deal with and settle claims in favor of or against the estate or trust as the fiduciary shall deem advisable, and the fiduciary's decision shall be conclusive between the fiduciary and the beneficiaries of the estate or trust and the person against or for whom the claim is asserted, in the absence of fraud by such persons; and in the absence of fraud, bad faith or gross negligence of the fiduciary, shall be conclusive between the fiduciary and the beneficiaries of the estate or trust.

(24)      Employ and Compensate Agents, etc.  To employ and compensate, out of income or principal or both and in such proportion as the fiduciary shall deem advisable, persons deemed by the fiduciary needful to advise or assist in the proper settlement of the estate or administration of any trust, including, but not limited to, agents, accountants, brokers, attorneys‑at‑law, attorneys‑in‑fact, investment brokers, rental agents, realtors, appraisers, and tax specialists; and to do so without liability for any neglect, omission, misconduct, or default of such agent or representative provided he was selected and retained with due care on the part of the fiduciary.

(25)      Acquire and Hold Property of Two or More Trusts Undivided.  To acquire, receive, hold and retain the principal of several trusts created by a single instrument undivided until division shall become necessary in order to make distributions; to hold, manage, invest, reinvest, and account for the several shares or parts of shares by appropriate entries in the fiduciary's books of account, and to allocate to each share or part of share its proportionate part of all receipts and expenses; provided, however, that the provisions of this subdivision shall not defer the vesting in possession of any share or part of share of the estate or trust.

(25a)    Divide One Trust into Several Trusts and Make Distributions From Those Trusts. 

a.         To divide the funds and properties constituting any trusts into two or more identical separate trusts that represent two or more fractional shares of the funds and properties being divided, or to hold any addition or contribution to an existing trust as a separate, identical trust, and to make distributions of income and principal by a method other than pro rata from the separate trusts so created as the fiduciary determines to be in the best interests of the trust beneficiaries. In any case where two separate, identical trusts are created pursuant to this sub‑subdivision, one of which is fully exempt from the federal generation‑skipping transfer tax and one of which is fully subject to that tax, the fiduciary may thereafter, to the extent possible consistent with the terms of the governing instrument, determine the value of any mandatory or discretionary distributions to trust beneficiaries on the basis of the combined value of both trusts, but may satisfy such distributions from the separate trusts in a manner designed to minimize the current and potential generation‑skipping transfer tax.

b.         To divide the funds and properties constituting any trusts into two or more separate, nonidentical trusts if (i) the new trusts so created are not inconsistent with the terms of the governing instrument; and (ii) the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust.

c.         To fund the new trusts created pursuant to the authority granted under this subdivision either (i) by pro rata allocation of the assets of the original trust; (ii) based upon the fair market value of the assets at the date of division; or (iii) in a manner fairly reflecting the net appreciation or depreciation of the trust assets measured from the valuation date to the date of division.

(25b)    Consolidate Similar Trusts.  When the trustee is trustee of more than one trust, the terms of which are substantially similar and the beneficiaries of which are identical, to consolidate the assets of those trusts and administer the assets as one trust under the terms of one of the trusts.

(26)      Establish and Maintain Reserves.  To set up proper and reasonable reserves for taxes, assessments, insurance premiums, depreciation, obsolescence, amortization, depletion of mineral or timber properties, repairs, improvements, and general maintenance of buildings or other property out of rents, profits, or other income received; and to set up reserves also for the equalization of payments to or for beneficiaries; provided, however, that the provisions of this subdivision shall not affect the ultimate interests of beneficiaries in such reserves.

(27)      Distribute in Cash or Kind.  To make distribution of capital assets of the estate or trust in kind or in cash, or partially in kind and partially in cash, in divided or undivided interests, either pro rata or by a method other than pro rata among all distributees, without regard to the income tax basis or other special tax attributes of such assets, as the fiduciary finds to be most practicable and for the best interests of the distributees; and to determine the value of capital assets for the purpose of making distribution thereof if and when there be more than one distributee thereof, which determination shall be binding upon the distributees unless clearly capricious, erroneous and inequitable; provided, however, that the fiduciary shall not exercise any power under this subdivision unless the fiduciary holds title to or an interest in the property to be distributed and is required or authorized to make distribution thereof.

(28)      Pay to or for Minors or Incompetents.  To make payments in money, or in property in lieu of money, to or for a minor or incompetent in any one or more of the following ways:

a.         Directly to such minor or incompetent;

b.         To apply directly in payment for the support, maintenance, education, and medical, surgical, hospital, or other institutional care of such minor or incompetent;

c.         To the legal or natural guardian of such minor or incompetent;

d.         To any other person, whether or not appointed guardian of the person by any court, who shall, in fact, have the care and custody of the person of such minor or incompetent.

The fiduciary shall not be under any duty to see to the application of the payments so made, if the fiduciary exercised due care in the selection of the person, including the minor or incompetent, to whom such payments were made; and the receipt of such person shall be full acquittance to the fiduciary.

(28a)    Pay to Custodian Under Uniform Gifts or Transfers to Minors Act.  To make any distribution of income or principal, including real property, for the benefit of any distributee to a custodian under the North Carolina Uniform Transfers to Minors Act, Chapter 33A of the General Statutes, or under the provisions of any similar statute in the state where the minor or the custodian resides. Unless a custodian is specifically named in the governing instrument, the fiduciary shall have absolute discretion to nominate any qualified individual or financial institution, including the fiduciary, to serve as custodian, and to nominate one or more substitute custodians.

(29)      Apportion and Allocate Receipts and Expenses.  Where not otherwise provided by the Uniform Principal and Income Act of 2003 as contained in Chapter 37A of the General Statutes, to determine:

a.         What is principal and what is income of any estate or trust and to allocate or apportion receipts and expenses as between principal and income in the exercise of the fiduciary's discretion, and, by way of illustration and not limitation of the fiduciary's discretion, to charge premiums on securities purchased at a premium against principal or income or partly against each;

b.         Whether to apply stock dividends and other noncash dividends to income or principal or apportion them as the fiduciary shall deem advisable; and

c.         What expenses, costs, taxes (other than estate, inheritance, and succession taxes and other governmental charges) shall be charged against principal or income or apportioned between principal and income and in what proportions.

(30)      Make Contracts and Execute Instruments.  To make contracts and to execute instruments, under seal or otherwise, as may be necessary in the exercise of the powers herein granted.

(31)      The foregoing powers shall be limited as follows for any trust which shall be classified as a "private foundation" as that term is defined by section 509 of the Internal Revenue Code of 1954 or corresponding provisions of any subsequent federal tax laws (including each nonexempt charitable trust described in section 4947(a)(1) of the code which is treated as a private foundation) or nonexempt split‑interest trust described in section 4947(a)(2) of the Internal Revenue Code of 1954 or corresponding provisions of any subsequent federal tax laws (but only to the extent that section 508(e) of the code is applicable to such nonexempt split‑interest trust under section 4947(a)(2)):

a.         The fiduciary shall make distributions of such amounts, for each taxable year, at such time and in such manner as not to become subject to the tax imposed by section 4942 of the Internal Revenue Code of 1954, or corresponding provisions of any subsequent federal tax laws.

b.         No fiduciary shall engage in any act of self‑dealing as defined in section 4941(d) of the Internal Revenue Code of 1954, or corresponding provisions of any subsequent federal tax laws.

c.         No fiduciary shall retain any excess business holdings as defined in section 4943(c) of the Internal Revenue Code of 1954, or corresponding provisions of any subsequent federal tax laws.

d.         No fiduciary shall make any investments in such manner as to subject the trust to tax under section 4944 of the Internal Revenue Code of 1954, or corresponding provisions of any subsequent federal tax laws.

e.         No fiduciary shall make any taxable expenditures as defined in section 4945(d) of the Internal Revenue Code of 1954, or corresponding provisions of any subsequent federal tax laws. (1965, c. 628, s. 1; 1967, c. 24, s. 15; c. 956; 1971, c. 1136, s. 3; 1977, c. 30; 1989, c. 652, s. 20; 1991, c. 192, s. 1; 1995, c. 235, ss. 1‑3; 1997‑456, s. 27; 1999‑144, s. 1; 2003‑232, s. 3.)



§ 32-28: Repealed by Session Laws 2005-192, s. 4, effective January 1, 2006.

§ 32‑28: Repealed by Session Laws 2005‑192, s. 4, effective January 1, 2006.



§§ 32-29 through 32-33. Reserved for future codification purposes.

§§ 32‑29 through 32‑33.  Reserved for future codification purposes.



§ 32-34: Repealed by Session Laws 2005-192, s. 4, effective January 1, 2006.

Article 4.

Restrictions on Exercise of Power for Fiduciary's Benefit.

§ 32‑34: Repealed by Session Laws 2005‑192, s. 4, effective January 1, 2006.



§§ 32-35 through 32-49. Reserved for future codification purposes.

§§ 32‑35 through 32‑49.  Reserved for future codification purposes.



§§ 32-50 through 32-52: Repealed by Session Laws 2004-139, s. 1, effective January 1, 2005, and applicable to payments made to a fiduciary on or after that date.

Article 5.

Compensation.

§§ 32‑50 through 32‑52: Repealed by Session Laws 2004‑139, s. 1, effective January 1, 2005, and applicable to payments made to a fiduciary on or after that date.



§ 32-53. Definitions.

Article 6.

Compensation of Trustees and Other Fiduciaries.

§ 32‑53.  Definitions.

The following definitions apply in this Article:

(1)        Legal disability.  A person under a legal disability is a person who is a minor, incompetent, or unborn individual, or whose identity or location is unknown.

(2)        Qualified beneficiary.  As defined in G.S. 36C‑1‑103(15). With respect to a charitable trust defined in G.S. 36C‑1‑103(4), the term includes (i) a charitable organization described in G.S. 36C‑1‑110 as having the rights of a qualified beneficiary; or (ii) if there is no such charitable organization, the Attorney General.

(3)        Representative.  A person who may represent and bind another as provided in Article 3 of Chapter 36C of the General Statutes, the provisions of which shall apply for purposes of this Article.

(4)        Trust.  A trust to which Chapter 36C of the General Statutes applies as provided in G.S. 36C‑1‑102. (2004‑139, s. 2; 2007‑106, s. 38.)



§ 32-54. Compensation of trustees.

§ 32‑54.  Compensation of trustees.

(a)        If the terms of the trust do not specify the trustee's compensation, the trustee is entitled to receive from the assets of the trust compensation that is reasonable under the circumstances.

(b)        All of the following factors shall be considered in determining reasonableness of compensation:

(1)        The degree of difficulty and novelty of the tasks required of the trustee.

(2)        The responsibilities and risks involved.

(3)        The amount and character of the trust assets.

(4)        The skill, experience, expertise, and facilities of the trustee.

(5)        The quality of the trustee's performance.

(6)        Comparable charges for similar services.

(7)        Time devoted to administering the trust.

(8)        Time constraints imposed upon the trustee in administering the trust.

(9)        Nature and costs of services delegated to others by the trustee.

(10)      Where more than one trustee is serving, the reasonableness of the total fees paid to all trustees.

(11)      Other factors which the trustee or the clerk of superior court deems to be relevant. (2004‑139, s. 2.)



§ 32-55. Notice.

§ 32‑55.  Notice.

(a)        If the terms of the trust do not specify the trustee's compensation, the trustee may, in the trustee's discretion, give written notice to all qualified beneficiaries of each proposed payment of compensation if the annual amount of compensation exceeds four‑tenths of one percent (4/10 of 1%) of the principal value of the assets of the trust on the last day of the trust accounting year. The notice shall contain a statement that the qualified beneficiaries have 20 days from when notice is given to file a proceeding for review of the reasonableness of the compensation with the clerk of superior court in accordance with Article 2 of Chapter 36C of the General Statutes.

(b)        In lieu of giving written notice of each proposed payment of compensation under subsection (a) of this section, the trustee may give written notice to all qualified beneficiaries of the amount of compensation to be paid to the trustee on a periodic basis or of the method of computation of the compensation. The trustee shall not be required to give additional notice to the qualified beneficiaries unless the amount to be paid to the trustee on a periodic basis or the method of computation of the compensation changes.

(c)        If a qualified beneficiary is under a legal disability, notice shall be given to the representative of the beneficiary. If a representative of a qualified beneficiary is not available without court order, notice shall be deemed given under this section if there is at least (i) one qualified beneficiary described in G.S. 36C‑1‑103(15) a. or b. who is not under a legal disability or a representative of a qualified beneficiary so described; and (ii) one qualified beneficiary described in G.S. 36C‑1‑103(15)c. who is not under a legal disability or a representative of a qualified beneficiary so described.

(d)        The provisions of G.S. 36C‑1‑109 regarding notices to persons under Chapter 36C of the General Statutes shall apply for purposes of notices under this Article. (2004‑139, s. 2; 2006‑259, s. 13(m); 2007‑106, s. 39.)



§ 32-56. Payment of compensation without court order.

§ 32‑56.  Payment of compensation without court order.

The trustee is authorized to pay the compensation provided for in G.S. 32‑54 without prior approval of the clerk of superior court only if:

(1)        The annual amount of compensation does not exceed four‑tenths of one percent (4/10 of 1%) of the principal value of the assets of the trust on the last day of the trust accounting year; or

(2)        Notice has been given pursuant to G.S. 32‑55 and no qualified beneficiary or representative of a qualified beneficiary has initiated a proceeding under G.S. 32‑57 for review of the reasonableness of the compensation within 20 days after notice has been given by the trustee in accordance with G.S. 32‑55. (2004‑139, s. 2; 2007‑106, s. 40.)



§ 32-57. Judicial review; payment of compensation and other payments with court order.

§ 32‑57.  Judicial review; payment of compensation and other payments with court order.

(a)        If the terms of the trust do not specify the trustee's compensation, the trustee or any qualified beneficiary, or representative of a qualified beneficiary, may initiate a proceeding under Article 2 of Chapter 36C of the General Statutes for review of the reasonableness of any compensation or expense reimbursement and for the approval or denial of the payment of compensation or expense reimbursement. A beneficiary may initiate a proceeding even though the 20‑day period referred to in G.S. 32‑56(2) has expired.

(b)        In connection with reviewing the reasonableness of any compensation or expense reimbursement, the clerk of superior court may order the trustee to make appropriate refunds if the clerk determines upon review that a trustee has received excessive compensation or expense reimbursement. (2004‑139, s. 2; 2006‑259, s. 13(n); 2007‑106, s. 41.)



§ 32-58. Reimbursement for expenses incurred.

§ 32‑58.  Reimbursement for expenses incurred.

In addition to the compensation referred to in G.S. 32‑54, the trustee shall be entitled to reimbursement out of the assets of the trust for expenses properly incurred or advanced in the administration of the trust and shall be empowered to pay the expenses from the assets of the trust without prior approval of the clerk of superior court. The court may allow reimbursement of other expenses incurred or advanced to which the trustee is entitled in equity and good conscience. The trustee shall have a lien on trust property to secure reimbursement, with reasonable interest, of expenses owed under this section. (2004‑139, s. 2; 2007‑106, s. 42.)



§ 32-59. Compensation of other fiduciaries.

§ 32‑59.  Compensation of other fiduciaries.

Unless otherwise provided by the General Statutes or by the instrument creating the fiduciary relationship, fiduciaries other than trustees under a trust shall be entitled, upon written request to the clerk of superior court, to reasonable compensation in an amount to be determined by the clerk after taking into consideration the factors set forth in G.S. 32‑54(b) and to reimbursement for expenses properly incurred in the administration of the fiduciary relationship. (2004‑139, s. 2.)



§ 32-60. Effect of provisions in instrument.

§ 32‑60.  Effect of provisions in instrument.

In those instances where the instrument creating the trust or other fiduciary relationship provides that the compensation of the fiduciary shall be the amount "provided by law", the "maximum amount provided by law", or other similar language, or references former G.S. 32‑50, this language shall be construed as an intention that the trustee or other fiduciary shall receive reasonable compensation as allowed under this Article. In those instances where the instrument creating the trust or other fiduciary relationship provides that the trustee or other fiduciary shall serve without compensation, this language shall be construed as being a provision relating to compensation, and the trustee or other fiduciary shall not be entitled to receive reasonable compensation as allowed under this Article. (2004‑139, s. 2.)



§ 32-61. Counsel fees allowable to attorneys serving as fiduciaries.

§ 32‑61.  Counsel fees allowable to attorneys serving as fiduciaries.

The clerk of superior court may exercise discretion to allow counsel fees to an attorney serving as a fiduciary or trustee (in addition to the compensation allowed to the attorney as a fiduciary or trustee) where the attorney, on behalf of the trust or fiduciary relationship, renders professional services as an attorney that are different from the services normally performed by a fiduciary or trustee and of a type which would reasonably justify the retention of legal counsel by a fiduciary or trustee who is not licensed to practice law. (2004‑139, s. 2.)



§ 32-62. Applicability.

§ 32‑62.  Applicability.

Regardless of when the trust or fiduciary relationship is created, the provisions of this Article shall apply to all payments made to a fiduciary after January 1, 2005, including payments for compensation earned prior to January 1, 2005. (2004‑139, s. 2.)



§ 32-63. Reserved for future codification purposes.

§ 32‑63.  Reserved for future codification purposes.



§ 32-64. Reserved for future codification purposes.

§ 32‑64.  Reserved for future codification purposes.



§ 32-65. Reserved for future codification purposes.

§ 32‑65.  Reserved for future codification purposes.



§ 32-66. Reserved for future codification purposes.

§ 32‑66.  Reserved for future codification purposes.



§ 32-67. Reserved for future codification purposes.

§ 32‑67.  Reserved for future codification purposes.



§ 32-68. Reserved for future codification purposes.

§ 32‑68.  Reserved for future codification purposes.



§ 32-69 . Reserved for future codification purposes.

§ 32‑69 .  Reserved for future codification purposes.



§ 32-70. Definition.

Article 7.

Investment and Deposit of Trust Funds.

§ 32‑70.  Definition.

(a)        For the purpose of this Article, the word "fiduciary" shall be construed to include a guardian, personal representative, collector, trustee, or any other person charged with the duty of acting for the benefit of another party as to matters coming within the scope of the relationship between them.

(b)        As used in subsection (a) above, the word "person" shall be construed to include an individual, a corporation, or any legal or commercial entity authorized to hold property or do business in the State of North Carolina. (1977, c. 502, s. 2; 2005‑192, s. 1.)



§ 32-71. Investment; prudent person rule.

§ 32‑71.  Investment; prudent person rule.

(a)        In acquiring, investing, reinvesting, exchanging, retaining, selling, and managing property for the benefit of another, a fiduciary shall observe the standard of judgment and care under the circumstances then prevailing, which an ordinarily prudent person of discretion and intelligence, who is a fiduciary of the property of others, would observe as such fiduciary; and if the fiduciary has special skills or is named a fiduciary on the basis of representations of special skills or expertise, he is under a duty to use those skills. This subsection and subsection (b) of this section do not apply to trusts governed by Article 9 of Chapter 36C of the General Statutes.

(b)        Within the limitations of the foregoing standard, a fiduciary is authorized to acquire and retain every kind of property and every kind of investment, including specifically, but without in any way limiting the generality of the foregoing, bonds, debentures, and other corporate or governmental obligations; stocks, preferred or common; real estate mortgages; shares in building and loan associations or savings and loan associations; annual premium or single premium life, endowment, or annuity contracts; and securities of any management type investment company or investment trust registered under the Federal Investment Company Act of 1940, as from time to time amended.

(c),(d)  Repealed by Session Laws 2007‑106, s. 43, effective October 1, 2007. (1870‑1, c. 197; Code, s. 1594; 1885, c. 389; 1889, c. 470; Rev., ss. 1792, 1793; 1917, c. 6, s. 9; c. 67, s. 1; c. 152, s. 7; c. 191, s. 1; c. 269, s. 5; C.S., ss. 4018, 4018(a), 4019; Ex. Sess. 1921, c. 63; 1931, c. 257; 1933, c. 549, s. 1; 1935, c. 449; 1937, c. 14; 1943, c. 96; c. 473, ss. 1‑3; 1945, c. 713; 1953, c. 620; 1959, c. 364, s. 2; c. 1015, s. 2; 1969, c. 861; 1971, c. 528, s. 34; c. 864, s. 17; 1973, c. 239, s. 1; 1975, cc. 40, 319; 1977, c. 502, s. 2; 1995, c. 153, s. 1; 1999‑215, s. 2; 2005‑192, s. 1; 2006‑259, s. 13(o); 2007‑106, s. 43.)



§ 32-72. Terms of creating instrument.

§ 32‑72.  Terms of creating instrument.

(a)        Nothing contained in this Article shall be construed as authorizing any departure from the express terms or limitations set forth in any will, agreement, court order, or other instrument creating or defining the fiduciary's powers and duties.

(b)        A fiduciary holding funds for investment who is specifically directed or authorized by an instrument creating the fiduciary relationship to retain the stock of a bank or trust company that is a member of a bank holding company currently fully registered under an act of Congress entitled Bank Holding Company Act of 1956, as the same may be amended from time to time, shall be considered as being directed or authorized to retain the stock of such bank holding company.

(c)        Whenever a fiduciary holding funds for investment is directed, required, authorized, or permitted by an instrument creating the fiduciary relationship to invest in United States government obligations, the fiduciary may, in the absence of an express prohibition in the instrument, invest in and hold such obligations either directly or in the form of interests in a money market mutual fund registered under the Investment Company Act of 1940, 15 U.S.C. §§ 80a‑1, et seq., as from time to time amended, the portfolio of which is limited to United States government obligations and repurchase agreements fully collateralized thereby.

(d)        Whenever an instrument reserves to the settlor or vests in any person, including an advisory or investment committee or one or more co‑fiduciaries, the authority to direct the making or retention of any investment to the exclusion of the fiduciary or to the exclusion of one or more of several co‑fiduciaries, the excluded fiduciary or co‑fiduciary who has no discretion in selecting the person authorized to make or retain investments is not liable to the beneficiaries or to the trust for the decisions or actions of the settlor or other person authorized to direct the making or retention of investments. As used in this subsection, the term "person" includes an individual, a corporation, or any legal or commercial entity authorized to hold property or do business in the State. (1973, c. 1277; 1977, c. 502, s. 2; 1985, c. 538, s. 1; 2001‑413, s. 4; 2005‑192, s. 1.)



§ 32-73. Power of court not restricted.

§ 32‑73.  Power of court not restricted.

Nothing contained in this Article shall be construed as restricting the power of a court of proper jurisdiction to permit a fiduciary to deviate from the terms of any will, agreement, or other instrument relating to the acquisition, investment, reinvestment, exchange, retention, sale, or management of fiduciary property. (1977, c. 502, s. 2; 2005‑192, s. 1.)



§ 32-74. Applicability of provisions.

§ 32‑74.  Applicability of provisions.

This Article shall govern fiduciaries acting under wills, agreements, court orders, and other instruments now existing or hereafter made. (1977, c. 502, s. 2; 2005‑192, s. 1.)



§ 32-75. Employee trusts.

§ 32‑75.  Employee trusts.

Pension, profit sharing, stock bonus, annuity, or other employee trusts established for the purpose of distributing the income and principal thereof to some or all of their employees, or the beneficiaries of such employees, shall not be invalid as violating any laws or rules against perpetuities, restraints on the power of alienation of title to property, or the accumulation of income; but such trusts may continue for such period of time as may be required by the provisions thereof to accomplish the purpose for which they were established. (1954, c. 8; 1977, c. 502, s. 2; 2005‑192, s. 1.)



§ 32-76. Applicability.

§ 32‑76.  Applicability.

The provisions of this Article shall apply to fiduciary relationships in existence on January 1, 1978, or thereafter established. (1977, c. 502, s. 2; 2005‑192, s. 1.)






Chapter 32A - Powers of Attorney.

§ 32A-1. Statutory Short Form of General Power of Attorney.

Chapter 32A.

Powers of Attorney.

Article 1.

Statutory Short Form Power of Attorney.

§ 32A‑1.  Statutory Short Form of General Power of Attorney.

The use of the following form in the creation of a power of attorney is lawful, and, when used, it shall be construed in accordance with the provisions of this Chapter.

"NOTICE: THE POWERS GRANTED BY THIS DOCUMENT ARE BROAD AND SWEEPING. THEY ARE DEFINED IN CHAPTER 32A OF THE NORTH CAROLINA GENERAL STATUTES WHICH EXPRESSLY PERMITS THE USE OF ANY OTHER OR DIFFERENT FORM OF POWER OF ATTORNEY DESIRED BY THE PARTIES CONCERNED.

State of _____________________________

County of ____________________________

I ____________________________, appoint __________________ to be my attorney‑in‑fact, to act in my name in any way which I could act for myself, with respect to the following matters as each of them is defined in Chapter 32A of the North Carolina General Statutes. (DIRECTIONS: Initial the line opposite any one or more of the subdivisions as to which the principal desires to give the attorney‑in‑fact authority.)

(1)....... Real property transactions.................................................... _________

(2)....... Personal property transactions............................................. _________

(3)....... Bond, share, stock, securities and commodity

........... transactions......................................................................... _________

(4)....... Banking transactions............................................................ _________

(5)....... Safe deposits....................................................................... _________

(6)....... Business operating transactions............................................ _________

(7)....... Insurance transactions.......................................................... _________

(8)....... Estate transactions............................................................... _________

(9)....... Personal relationships and affairs.......................................... _________

(10)..... Social security and unemployment........................................ _________

(11)..... Benefits from military service................................................ _________

(12)..... Tax matters......................................................................... _________

(13)..... Employment of agents.......................................................... _________

(14)..... Gifts to charities, and to individuals other

........... than the attorney‑in‑fact....................................................... _________

(15)..... Gifts to the named attorney‑in‑fact....................................... _________

(16)..... Renunciation of an interest in or power over

........... property to benefit persons other than the

........... attorney‑in‑fact.................................................................... _________

(17)..... Renunciation of an interest in or power over

........... property to benefit persons including the

........... attorney‑in‑fact.................................................................... _________

(If power of substitution and revocation is to be given, add: "I also give to such person full power to appoint another to act as my attorney‑in‑fact and full power to revoke such appointment.")

(If period of power of attorney is to be limited, add: "This power terminates______________, ________")

(If power of attorney is to be a durable power of attorney under the provision of Article 2 of Chapter 32A and is to continue in effect after the incapacity or mental incompetence of the principal, add: "This power of attorney shall not be affected by my subsequent incapacity or mental incompetence.")

(If power of attorney is to take effect only after the incapacity or mental incompetence of the principal, add: "This power of attorney shall become effective after I become incapacitated or mentally incompetent.")

(If power of attorney is to be effective to terminate or direct the administration of a custodial trust created under the Uniform Custodial Trust Act, add: "In the event of my subsequent incapacity or mental incompetence, the attorney‑in‑fact of this power of attorney shall have the power to terminate or to direct the administration of any custodial trust of which I am the beneficiary.")

(If power of attorney is to be effective to determine whether a beneficiary under the Uniform Custodial Trust Act is incapacitated or ceases to be incapacitated, add: "The attorney‑in‑fact of this power of attorney shall have the power to determine whether I am incapacitated or whether my incapacity has ceased for the purposes of any custodial trust of which I am the beneficiary.")

Dated___________, _______ .

_______________________________ (Seal)

Signature

STATE OF ____________________ COUNTY OF _______________

On this ______ day of___________, ______, personally appeared before me, the said named ______________________________ to me known and known to me to be the person described in and who executed the foregoing instrument and he (or she) acknowledged that he (or she) executed the same and being duly sworn by me, made oath that the statements in the foregoing instrument are true.

My Commission Expires ______________________.

________________________________________________

(Signature of Notary Public)

Notary Public (Official Seal)"

(1983, c. 626, s. 1; 1985, c. 162, s. 1; c. 618, s. 1; 1995, c. 331, s. 1; c. 486, s. 2; 2009‑48, s. 11.)



§ 32A-2. Powers conferred by the Statutory Short Form Power of Attorney set out in G.S. 32A-1.

§ 32A‑2.  Powers conferred by the Statutory Short Form Power of Attorney set out in G.S. 32A‑1.

The Statutory Short Form Power of Attorney set out in G.S. 32A‑1 confers the following powers on the attorney‑in‑fact named therein:

(1)        Real Property Transactions.  To lease, purchase, exchange, and acquire, and to agree, bargain, and contract for the lease, purchase, exchange, and acquisition of, and to accept, take, receive, and possess any interest in real property whatsoever, on such terms and conditions, and under such covenants, as said attorney‑in‑fact shall deem proper; and to maintain, repair, improve, manage, insure, rent, lease, sell, convey, subject to liens, mortgage, subject to deeds of trust, and in any way or manner deal with all or any part of any interest in real property whatsoever, that the principal owns at the time of execution or may thereafter acquire, for under such terms and conditions, and under such covenants, as said attorney‑in‑fact shall deem proper.

(2)        Personal Property Transactions.  To lease, purchase, exchange, and acquire, and to agree, bargain, and contract for the lease, purchase, exchange, and acquisition of, and to accept, take, receive, and possess any personal property whatsoever, tangible or intangible, or interest thereto, on such terms and conditions, and under such covenants, as said attorney‑in‑fact shall deem proper; and to maintain, repair, improve, manage, insure, rent, lease, sell, convey, subject to liens and mortgages, and hypothecate, and in any way or manner deal with all or any part of any personal property whatsoever, tangible or intangible, or any interest therein, that the principal owns at the time of execution or may thereafter acquire, under such terms and conditions, and under such covenants, as said attorney‑in‑fact shall deem proper.

(3)        Bond, Share, Stock, Securities and Commodity Transactions.  To request, ask, demand, sue for, recover, collect, receive, and hold and possess any bond, share, instrument of similar character, commodity interest or any instrument with respect thereto together with the interest, dividends, proceeds, or other distributions connected therewith, as now are, or shall hereafter become, owned by, or due, owing payable, or belonging to, the principal at the time of execution or in which the principal may thereafter acquire interest, to have, use, and take all lawful means and equitable and legal remedies, procedures, and writs in the name of the principal for the collection and recovery thereof, and to adjust, sell, compromise, and agree for the same, and to make, execute, and deliver for the principal, all endorsements, acquittances, releases, receipts, or other sufficient discharges for the same.

(4)        Banking Transaction.  To make, receive, sign, endorse, execute, acknowledge, deliver, and possess checks, drafts, bills of exchange, letters of credit, notes, stock certificates, withdrawal receipts and deposit instruments relating to accounts or deposits in, or certificates of deposit of, banks, savings and loan or other institutions or associations for the principal.

(5)        Safe Deposits.  To have free access at any time or times to any safe deposit box or vault to which the principal might have access as lessee or owner.

(6)        Business Operating Transactions.  To conduct, engage in, and transact any and all lawful business of whatever nature or kind for the principal.

(7)        Insurance Transactions.  To exercise or perform any act, power, duty, right or obligation whatsoever in regard to any contract of life, accident, health, disability or liability insurance or any combination of such insurance procured by or on behalf of the principal prior to execution; and to procure new, different or additional contracts of insurance for the principal and to designate the beneficiary of any such contract of insurance, provided, however, that the agent himself cannot be such beneficiary unless the agent is spouse, child, grandchild, parent, brother or sister of the principal.

(8)        Estate Transactions.  To request, ask, demand, sue for, recover, collect, receive, and hold and possess all legacies, bequests, devises, as are, owned by, or due, owing, payable, or belonging to, the principal at the time of execution or in which the principal may thereafter acquire interest, to have, use, and take all lawful means and equitable and legal remedies, procedures, and writs in the name of the principal for the collection and recovery thereof, and to adjust, sell, compromise, and agree for the same, and to make, execute, and deliver for the principal, all endorsements, acquittances, releases, receipts, or other sufficient discharges for the same.

(9)        Personal Relationships and Affairs.  To do all acts necessary for maintaining the customary standard of living of the principal, the spouse and children, and other dependents of the principal; to provide medical, dental and surgical care, hospitalization and custodial care for the principal, the spouse, and children, and other dependents of the principal; to continue whatever provision has been made by the principal, for the principal, the spouse, and children, and other dependents of the principal, with respect to automobiles, or other means of transportation; to continue whatever charge accounts have been operated by the principal, for the convenience of the principal, the spouse, and children, and other dependents of the principal, to open such new accounts as the attorney‑in‑fact shall think to be desirable for the accomplishment of any of the purposes enumerated in this section, and to pay the items charged on such accounts by any person authorized or permitted by the principal or the attorney‑in‑fact to make such charges; to continue the discharge of any services or duties assumed by the principal, to any parent, relative or friend of the principal; to continue payments incidental to the membership or affiliation of the principal in any church, club, society, order or other organization, or to continue contributions thereto.

In the event the attorney‑in‑fact named pursuant to G.S. 32A‑1 makes a decision regarding the health care of the principal that is contradictory to a decision made by a health care agent appointed pursuant to Article 3 of this Chapter, the decision of the health care agent shall overrule the decision of the attorney‑in‑fact.

(10)      Social Security and Unemployment.  To prepare, execute and file all social security, unemployment insurance and information returns required by the laws of the United States, or of any state or subdivision thereof, or of any foreign government.

(11)      Benefits from Military Service.  To execute vouchers in the name of the principal for any and all allowances and reimbursements payable by the United States, or subdivision thereof, to the principal, arising from or based upon military service and to receive, to endorse and to collect the proceeds of any check payable to the order of the principal drawn on the treasurer or other fiscal officer or depository of the United States or subdivision thereof; to take possession and to order the removal and shipment, of any property of the principal from any post, warehouse, depot, dock or other place of storage or safekeeping, either governmental or private, to execute and to deliver any release, voucher, receipt, bill of lading, shipping ticket, certificate or other instrument which the agent shall think to be desirable or necessary for such purpose; to prepare, to file and to prosecute the claim of the principal to any benefit or assistance, financial or otherwise, to which the principal is, or claims to be, entitled, under the provisions of any statute or regulation existing at the creation of the agency or thereafter enacted by the United States or by any state or by any subdivision thereof, or by any foreign government, which benefit or assistance arises from or is based upon military service performed prior to or after execution.

(12)      Tax matters.  To prepare, execute, verify and file in the name of the principal and on behalf of the principal any and all types of tax returns, amended returns, declaration of estimated tax, report, protest, application for correction of assessed valuation of real or other property, appeal, brief, claim for refund, or petition, including petition to the Tax Court of the United States, in connection with any tax imposed or proposed to be imposed by any government, or claimed, levied or assessed by any government, and to pay any such tax and to obtain any extension of time for any of the foregoing; to execute waivers or consents agreeing to a later determination and assessment of taxes than is provided by any statute of limitations; to execute waivers of restriction on the assessment and collection of deficiency in any tax; to execute closing agreements and all other documents, instruments and papers relating to any tax liability of any sort; to institute and carry on through counsel any proceeding in connection with determining or contesting any such tax or to recover any tax paid or to resist any claim for additional tax on any proposed assessment or levy thereof; and to enter into any agreements or stipulations for compromise or other adjustments or disposition of any tax.

(13)      Employment of Agents.  To employ agents such as legal counsel, accountants or other professional representation as may be appropriate and to grant such agents such powers of attorney or other appropriate authorization as may be required in connection with such representation or by the Internal Revenue Service or other governmental authority.

(14)      Gifts to Charities, and to Individuals Other Than the Attorney‑In‑Fact. 

a.         Except as provided in G.S. 32A‑2(14)b., to make gifts of any of the principal's property to any individual other than the attorney‑in‑fact or to any organization described in sections 170(c) and 2522(a) of the Internal Revenue Code or corresponding future provisions of federal tax law, or both, in accordance with the principal's personal history of making or joining in the making of lifetime gifts. As used in this subdivision "Internal Revenue Code" means the "Code" as defined in G.S. 105‑228.90.

b.         Except as provided in G.S. 32A‑2(14)c., or unless gifts are expressly authorized by the power of attorney under G.S. 32A‑2(15), a power described in G.S. 32A‑2(14)a. may not be exercised by the attorney‑in‑fact in favor of the attorney‑in‑fact or the estate, creditors, or creditors of the estate of the attorney‑in‑fact.

c.         If the power described in G.S. 32A‑2(14)a. is conferred upon two or more attorneys‑in‑fact, it may be exercised by the attorney‑in‑fact or attorneys‑in‑fact who are not disqualified by G.S. 32A‑2(14)b. from exercising the power of appointment as if they were the only attorney‑in‑fact or attorneys‑in‑fact.

d.         An attorney‑in‑fact expressly authorized by this section to make gifts of the principal's property may elect to request the clerk of the superior court to issue an order to make a gift of the property of the principal.

(15)      Gifts to the Named Attorney‑In‑Fact.  To make gifts to the attorney‑in‑fact named in the power of attorney or the estate, creditors, or creditors of the estate of the attorney‑in‑fact, in accordance with the principal's personal history of making or joining in the making of lifetime gifts.

(16)      Renunciation of an interest in or power over property to benefit persons other than the attorney‑in‑fact.  To renounce, in accordance with Chapter 31B of the General Statutes, an interest in or power over property, including a power of appointment, to benefit persons other than the attorney‑in‑fact or the estate, creditors, or the creditors of the estate of the attorney‑in‑fact, or an individual to whom the attorney‑in‑fact owes a legal obligation of support.

(17)      Renunciation of an interest in or power over property to benefit persons including the attorney‑in‑fact.  To renounce, in accordance with Chapter 31B of the General Statutes, an interest in or power over property, including a power of appointment, to benefit persons including the attorney‑in‑fact, or the estate, creditors, or the creditors of the estate of the attorney‑in‑fact, or an individual to whom the attorney‑in‑fact owes a legal obligation of support.  (1983, c. 626, s. 1; 1985, c. 618, s. 2; 1987, c. 77, s. 1; 1991, c. 639, s. 2; 1995, c. 331, ss. 2‑4; 1999‑385, ss. 1, 2; 2001‑413, s. 5.1; 2009‑48, s. 12.)



§ 32A-3. Provisions not exclusive; reference to Chapter 32B; limitations on authority.

§ 32A‑3.  Provisions not exclusive; reference to Chapter 32B; limitations on authority.

(a)        The provisions of this Article are not exclusive and shall not bar the use of any other or different form of power of attorney desired by the parties concerned.

(b)        A power of attorney under the provisions of this Article may refer to Chapter 32B as the same is set out in Chapter 626 of the 1983 Session Laws.

(c)        Notwithstanding any other provision of this Chapter, no attorney‑in‑fact may exercise powers described in G.S. 36C‑6‑602.1(a) to alter the designation of beneficiaries to receive property on the settlor's death under the settlor's existing estate plan. This subsection shall not impair the authority of an attorney‑in‑fact to make gifts of the principal's property, as provided in Articles 2A and 2B of this Chapter. (1983, c. 626, s. 1; 1985, c. 609, s. 4; 2007‑106, s. 1.1.)



§§ 32A-4 through 32A-7. Reserved for future codification purposes.

§§ 32A‑4 through 32A‑7.  Reserved for future codification purposes.



§ 32A-8. Definition.

Article 2.

Durable Power of Attorney.

§ 32A‑8.  Definition.

A durable power of attorney is a power of attorney by which a principal designates another his attorney‑in‑fact in writing and the writing contains a statement that it is executed pursuant to the provisions of this Article or the words "This power of attorney shall not be affected by my subsequent incapacity or mental incompetence," or "This power of attorney shall become effective after I become incapacitated or mentally incompetent," or similar words showing the intent of the principal that the authority conferred shall be exercisable notwithstanding the principal's subsequent incapacity or mental incompetence. Unless the durable power of attorney provides otherwise, where the grant of power or authority conferred by a durable power of attorney is effective only upon the principal's subsequent incapacity or mental incompetence, any person to whom such writing is presented, in the absence of actual knowledge to the contrary, shall be entitled to rely on an affidavit, executed by the attorney‑in‑fact and setting forth that such condition exists, as conclusive proof of such incapacity or mental incompetence, subject to the provisions of G.S. 32A‑13. (1983, c. 626, s. 1; 1991, c. 173, s. 1.)



§ 32A-9. Registered durable power of attorney not affected by incapacity or mental incompetence.

§ 32A‑9.  Registered durable power of attorney not affected by incapacity or mental incompetence.

(a)        All acts done by an attorney‑in‑fact pursuant to a durable power of attorney during any period of incapacity or mental incompetence of the principal have the same effect and inure to the benefit of and bind the principal and his successors in interest as if the principal were not incapacitated or mentally incompetent if the power of attorney has been registered under the provisions of subsection (b).

(b)        No power of attorney executed pursuant to the provisions of this Article shall be valid subsequent to the principal's incapacity or mental incompetence unless it is registered in the office of the register of deeds of that county in this State designated in the power of attorney, or if no place of registration is designated, in the office of the register of deeds of the county in which the principal has his legal residence at the time of such registration or, if the principal has no legal residence in this State at the time of registration or the attorney‑in‑fact is uncertain as to the principal's residence in this State, in some county in the State in which the principal owns property or the county in which one or more of the attorneys‑in‑fact reside. A power of attorney executed pursuant to the provision of this Article shall be valid even though the time of such registration is subsequent to the incapacity or mental incompetence of the principal.

(c)        Any person dealing in good faith with an attorney‑in‑fact acting under a power of attorney executed under this Article shall be protected to the full extent of the powers conferred upon such attorney‑in‑fact, and no person so dealing with such attorney‑in‑fact shall be responsible for the misapplication of any money or other property paid or transferred to such attorney‑in‑ fact. (1983, c. 626, s. 1; 1987, c. 77, s. 2.)



§ 32A-10. Relation of attorney-in-fact to court-appointed fiduciary.

§ 32A‑10.  Relation of attorney‑in‑fact to court‑appointed fiduciary.

(a)        If, following execution of a durable power of attorney, a court of the principal's domicile appoints a conservator, guardian of the principal's person or estate, or other fiduciary charged with the management of all of the principal's property or all of his property except specified exclusions, the attorney‑in‑fact is accountable to the fiduciary as well as to the principal. The fiduciary has the same power to revoke or amend the power of attorney that the principal would have had if he were not incapacitated or mentally incompetent.

(b)        A principal may nominate, by a durable power of attorney, the conservator, guardian of his estate, or guardian of his person for consideration by the court if protective proceedings for the principal's person or estate are thereafter commenced. The court shall make its appointment in accordance with the principal's most recent nomination in a durable power of attorney except for good cause or disqualification. (1983, c. 626, s. 1.)



§ 32A-11. File with clerk, records, inventories, accounts, fees, and commissions.

§ 32A‑11.  File with clerk, records, inventories, accounts, fees, and commissions.

(a)        Within 30 days after registration of the power of attorney as provided in G.S. 32A‑9(b), the attorney‑in‑fact shall file with the clerk of superior court in the county of such registration a copy of the power of attorney. Every attorney‑in‑fact acting under a power of attorney under this Article subsequent to the principal's incapacity or mental incompetence shall keep full and accurate records of all transactions in which he acts as agent of the principal and of all property of the principal in his hands and the disposition thereof.

(b)        Any provision in the power of attorney waiving or requiring the rendering of inventories and accounts shall govern, and a power of attorney that waives the requirement to file inventories and accounts need not be filed with the clerk of superior court. Otherwise, subsequent to the principal's incapacity or mental incompetence, the attorney‑in‑fact shall file in the office of the clerk of the superior court of the county in which the power of attorney is filed, inventories of the property of the principal in his hands and annual and final accounts of the receipt and disposition of property of the principal and of other transactions in behalf of the principal. The power of the clerk to enforce the filing and his duties in respect to audit and recording of such accounts shall be the same as those in respect to the accounts of administrators, but the fees and charges of the clerk shall be computed or fixed only with relation to property of the principal required to be shown in the accounts and inventories. The fees and charges of the clerk shall be paid by the attorney‑in‑fact out of the principal's money or other property and allowed in his accounts. If the powers of an attorney‑in‑fact shall terminate for any reason whatever, he, or his executors or administrators, shall have the right to have a judicial settlement of a final account by any procedure available to executors, administrators or guardians.

(c)        In the event that any power of attorney executed pursuant to the provisions of this Article does not contain the amount of compensation that the attorney‑in‑fact is entitled to receive or the way such compensation is to be determined, and the principal should thereafter become incapacitated or mentally incompetent, then, subsequent to the principal's incapacity or mental incompetence, the attorney‑in‑fact shall be entitled to receive reasonable compensation as determined by the clerk of superior court after considering the factors set forth in G.S. 32‑54(b). (1983, c. 626, s. 1; 2004‑139, s. 3.)



§ 32A-12. Appointment, resignation, removal, and substitutions.

§ 32A‑12.  Appointment, resignation, removal, and substitutions.

(a)        A power of attorney executed under this Article may contain any provisions, not unlawful, relating to the appointment, resignation, removal and substitution of an attorney‑in‑fact, and to the rights, powers, duties and responsibilities of the attorney‑in‑ fact.

(b)        If all attorneys‑in‑fact named in the instrument or substituted shall die, or cease to exist, or shall become incapable of acting, and all methods for substitution provided in the instrument have been exhausted, such power of attorney shall cease to be effective. Any substitution by a person authorized to make it shall be in writing signed and acknowledged by such person. Notice of every other substitution shall be in writing and acknowledged by the person substituted. No substitution or notice subsequent to the principal's subsequent incapacity or mental incompetence shall be effective until it has been recorded in the office of the register of deeds of the county in which the power of attorney has been recorded. (1983, c. 626, s. 1.)



§ 32A-13. Revocation.

§ 32A‑13.  Revocation.

(a)        Every power of attorney executed pursuant to the provisions of this Article and registered in an office of the register of deeds in this State as provided in G.S. 32A‑9(b) shall be revoked by:

(1)        The death of the principal; or

(2)        Registration in the office of the register of deeds where the power of attorney has been registered of an instrument of revocation executed and acknowledged by the principal while he is not incapacitated or mentally incompetent, or by the registration in such office of an instrument of revocation executed by any person or corporation who is given such power of revocation in the power of attorney, or by this Article, with proof of service thereof in either case on the attorney‑in‑fact in the manner prescribed for service of summons in civil actions.

(b)        Every power of attorney executed pursuant to the provisions of this Article which has not been registered in an office of the register of deeds in this State shall be revoked by:

(1)        The death of the principal;

(2)        Any method provided in the power of attorney;

(3)        Being burnt, torn, canceled, obliterated, or destroyed, with the intent and for the purpose of revoking it, by the principal himself or by another person in his presence and by his direction, while the principal is not incapacitated or mentally incompetent; or

(4)        A subsequent written revocatory document executed and acknowledged in the manner provided herein for the execution of durable powers of attorney by the principal while not incapacitated or mentally incompetent and delivered to the attorney‑in‑fact in person or to his last known address by certified or registered mail, return receipt requested.

(c)        As to acts undertaken in good faith reliance upon an affidavit executed by the attorney‑in‑fact stating that he did not have, at the time of exercise of the power, actual knowledge of the termination of the power by revocation pursuant to the provisions of G.S. 32A‑13(b) or by the principal's death, such affidavit is conclusive proof of the nonrevocation or nontermination of the power at that time. This section does not affect any provision in a power of attorney for its termination by the expiration of time or occurrence of an event other than an express revocation.  (1983, c. 626, s. 1; 1991, c. 173, s. 2.)



§ 32A-14. Powers of attorney executed under the provisions of G.S. 47-115.1; reference to Chapter 32B; limitations on authority.

§ 32A‑14.  Powers of attorney executed under the provisions of G.S. 47‑115.1; reference to Chapter 32B; limitations on authority.

(a)        A power of attorney executed prior to October 1, 1988, pursuant to G.S. 47‑115.1 as it existed prior to October 1, 1983, shall be deemed to be a durable power of attorney as defined in G.S. 32A‑8.

(b)        A power of attorney under the provisions of this Article may refer to Chapter 32B as the same is set out in Chapter 626 of the 1983 Session Laws.

(c)        Notwithstanding any other provision of this Chapter, no attorney‑in‑fact may exercise powers described in G.S. 36C‑6‑602.1(a) to alter the designation of beneficiaries to receive property on the settlor's death under the settlor's existing estate plan. This subsection shall not impair the authority of an attorney‑in‑fact to make gifts of the principal's property, as provided in Articles 2A and 2B of this Chapter. (1983, c. 626, s. 1; 1985, c. 609, s. 5; 1989 (Reg. Sess., 1990), c. 992, s. 1; 2007‑106, s. 1.2; 2007‑484, s. 39.)



§ 32A-14.1. Gifts under power of attorney.

Article 2A.

Authority of Attorney‑In‑Fact to Make Gifts and to Renounce.

§ 32A‑14.1.  Gifts under power of attorney.

(a)        Except as provided in subsection (b) of this section, if any power of attorney authorizes an attorney‑in‑fact to do, execute, or perform any act that the principal might or could do or evidences the principal's intent to give the attorney‑in‑fact full power to handle the principal's affairs or deal with the principal's property, the attorney‑in‑fact shall have the power and authority to make gifts in any amount of any of the principal's property to any individual or to any organization described in sections 170(c) and 2522(a) of the Internal Revenue Code or corresponding future provisions of federal tax law, or both, in accordance with the principal's personal history of making or joining in the making of lifetime gifts. As used in this subsection, "Internal Revenue Code" means the "Code" as defined in G.S. 105‑228.90.

(b)        Except as provided in subsection (c) of this section, or unless gifts are expressly authorized by the power of attorney, a power described in subsection (a) of this section may not be exercised by the attorney‑in‑fact in favor of the attorney‑in‑fact or the estate, creditors, or the creditors of the estate of the attorney‑in‑fact.

(c)        If the power of attorney described in subsection (a) of this section is conferred upon two or more attorneys‑in‑fact, it may be exercised by the attorney‑in‑fact or attorneys‑in‑fact who are not disqualified by subsection (b) of this section from exercising the power of appointment as if they were the only attorney‑in‑fact or attorneys‑in‑fact. If the power of attorney described in subsection (a) of this section is conferred upon one attorney‑in‑fact, the power of attorney may be exercised by the attorney‑in‑fact in favor of the attorney‑in‑fact or the estate, creditors, or the creditors of the estate of the attorney‑in‑fact pursuant to an order issued by the clerk in accordance with the procedures and provisions of Article 2B of this Chapter.

(d)        Subsection (a) of this section shall not in any way impair the right, power, or ability of any principal, by express terms in the power of attorney, to authorize or limit the authority of any attorney‑in‑fact to make gifts of the principal's property.

(e)        An attorney‑in‑fact expressly authorized by this section to make gifts of the principal's property may elect to request that the clerk of the superior court issue an order approving a gift or gifts of the property of the principal.

(f)         This section shall apply to all powers of attorney executed prior to, on, or after October 1, 1995. (1995, c. 331, s. 5; 1999‑456, s. 2; 2001‑413, s. 5.2.)



§ 32A-14.2. Renunciation under power of attorney.

§ 32A‑14.2.  Renunciation under power of attorney.

(a)        If any power of attorney authorizes an attorney‑in‑fact to do, execute, or perform any act that the principal might or could do or evidences the principal's intent to give the attorney‑in‑fact full power to handle the principal's affairs or deal with the principal's property, but does not expressly authorize the attorney‑in‑fact to renounce an interest in or power over property, the attorney‑in‑fact shall not have the power or authority to renounce on behalf of the principal pursuant to Chapter 31B of the General Statutes.

(b)        Notwithstanding an express grant of general authority to renounce, an attorney‑in‑fact that is not an ancestor, spouse, or descendant of the principal may not renounce under a power of attorney to create in the attorney‑in‑fact or the estate, creditors, or the creditors of the estate of the attorney‑in‑fact, or in an individual to whom the attorney‑in‑fact owes a legal obligation of support, an interest in or power over the principal's property by reason of a renunciation unless the power of attorney expressly authorizes a renunciation that benefits the attorney‑in‑fact or the estate, creditors, or the creditors of the estate of the attorney‑in‑fact, or an individual to whom the attorney‑in‑fact owes a legal obligation of support.  (2009‑48, s. 14.)



§ 32A-14.3. Reserved for future codification purposes.

§ 32A‑14.3.  Reserved for future codification purposes.



§ 32A-14.4. Reserved for future codification purposes.

§ 32A‑14.4.  Reserved for future codification purposes.



§ 32A-14.5. Reserved for future codification purposes.

§ 32A‑14.5.  Reserved for future codification purposes.



§ 32A-14.6. Reserved for future codification purposes.

§ 32A‑14.6.  Reserved for future codification purposes.



§ 32A-14.7. Reserved for future codification purposes.

§ 32A‑14.7.  Reserved for future codification purposes.



§ 32A-14.8. Reserved for future codification purposes.

§ 32A‑14.8.  Reserved for future codification purposes.



§ 32A-14.9. Reserved for future codification purposes.

§ 32A‑14.9.  Reserved for future codification purposes.



§ 32A-14.10. Gifts authorized by court order.

Article 2B.

Gifts Authorized by Court Order.

§ 32A‑14.10.  Gifts authorized by court order.

An attorney‑in‑fact, acting under a power of attorney that does not contain the grant of power set out in G.S. 32A‑14.1 and does not expressly authorize gifts of the principal's property, may initiate a special proceeding before the clerk of superior court in accordance with the procedures of Article 33 of Chapter 1 of the General Statutes for authority to make gifts of the principal's property to the extent not inconsistent with the express terms of the power of attorney. The principal and any guardian ad litem appointed for the principal are the defendants in a proceeding pursuant to this Article. The clerk may issue an order setting forth the amounts, frequency, recipients, and proportions of any gifts of the principal's property after considering all relevant factors, including, but not limited to: (i) the size of the principal's estate; (ii) the principal's foreseeable obligations; (iii) the principal's foreseeable maintenance needs; (iv) the principal's personal history of making or joining in the making of lifetime gifts; (v) the principal's estate plan; and (vi) the tax effects of the gifts. If there is no appeal from the decision and order of the clerk within the time prescribed by law, the clerk's order shall be submitted to the judge of the superior court and approved by the court before the order becomes effective. (1995, c. 331, s. 5.)



§ 32A-14.11. Appeal; stay effected by appeal.

§ 32A‑14.11.  Appeal; stay effected by appeal.

Any party in interest may appeal from the decision of the clerk to the judge of the superior court. The procedure for appeal is governed by Article 27A of Chapter 1 of the General Statutes. An appeal taken from the decision of the clerk stays the decision and order of the clerk until the cause is heard and determined by the judge upon the appeal taken. (1995, c. 331, s. 5; 1999‑216, s. 7.)



§ 32A-14.12. Costs and fees.

§ 32A‑14.12.  Costs and fees.

All costs and fees arising in connection with a proceeding under this Article shall be assessed the same as costs and fees are assessed in special proceedings governed by Article 33 of Chapter 1 of the General Statutes. (1995, c. 331, s. 5.)



§ 32A-15. General purpose of this Article.

Article 3.

Health Care Powers of Attorney.

§ 32A‑15.  General purpose of this Article.

(a)        The General Assembly recognizes as a matter of public policy the fundamental right of an individual to control the decisions relating to his or her medical care, and that this right may be exercised on behalf of the individual by an agent chosen by the individual.

(b)        The purpose of this Article is to establish an additional, nonexclusive method for an individual to exercise his or her right to give, withhold, or withdraw consent to medical treatment, including mental health treatment, when the individual lacks sufficient understanding or capacity to make or communicate health care decisions.

(c)        This Article is intended and shall be construed to be consistent with the provisions of Article 23 of Chapter 90 of the General Statutes provided that in the event of a conflict between the provisions of this Article and Article 23 of Chapter 90, the provisions of Article 23 of Chapter 90 control. No conflict between these Chapters exists when either a health care power of attorney or a declaration provides that the declaration is subject to decisions of a health care agent. If no declaration has been executed by the principal as provided in G.S. 90‑321 that expressly covers the principal's present condition and if the health care agent has been given the specific authority in a health care power of attorney to authorize the withholding or discontinuing of life‑prolonging measures when the principal is in such condition, the measures may be withheld or discontinued as provided in the health care power of attorney upon the direction and under the supervision of the attending physician, as G.S. 90‑322 shall not apply in such case. Nothing in this Article shall be construed to authorize any affirmative or deliberate act or omission to end life other than to permit the natural process of dying.

(d)        This Article is intended and shall be construed to be consistent with the provisions of Part 3A of Article 16 of Chapter 130A of the General Statutes. In the event of a conflict between the provisions of this Article and Part 3A of Article 16 of Chapter 130A, the provisions of Part 3A of Article 16 of Chapter 130A control.  (1991, c. 639, s. 1; 1993, c. 523, s. 1; 1998‑198, s. 1; 1998‑217, s. 53; 2007‑502, s. 1; 2008‑153, s. 4.)



§ 32A-16. Definitions.

§ 32A‑16.  Definitions.

The following definitions apply in this Article:

(1)        Disposition of remains.  The decision to bury or cremate human remains, as human remains are defined in G.S. 90‑210.121, and, subject to G.S. 32A‑19(b), arrangements relating to burial or cremation.

(1a)      Health care.  Any care, treatment, service, or procedure to maintain, diagnose, treat, or provide for the principal's physical or mental health or personal care and comfort including life‑prolonging measures. "Health care" includes mental health treatment as defined in subdivision (8) of this section.

(2)        Health care agent.  The person appointed as a health care attorney‑in‑fact.

(3)        Health care power of attorney.  A written instrument that substantially meets the requirements of this Article, that is signed in the presence of two qualified witnesses, and acknowledged before a notary public, pursuant to which an attorney‑in‑fact or agent is appointed to act for the principal in matters relating to the health care of the principal. The notary who takes the acknowledgement may but is not required to be a paid employee of the attending physician or mental health treatment provider, a paid employee of a health facility in which the principal is a patient, or a paid employee of a nursing home or any adult care home in which the principal resides.

(4)        Life‑prolonging measures.  Medical procedures or interventions which in the judgment of the attending physician would serve only to postpone artificially the moment of death by sustaining, restoring, or supplanting a vital function, including mechanical ventilation, dialysis, antibiotics, artificial nutrition and hydration, and similar forms of treatment. Life‑prolonging measures do not include care necessary to provide comfort or to alleviate pain.

(5)        Principal.  The person making the health care power of attorney.

(6)        Qualified witness.  A witness in whose presence the principal has executed the health care power of attorney, who believes the principal to be of sound mind, and who states that he or she (i) is not related within the third degree to the principal nor to the principal's spouse, (ii) does not know nor have a reasonable expectation that he or she would be entitled to any portion of the estate of the principal upon the principal's death under any existing will or codicil of the principal or under the Intestate Succession Act as it then provides, (iii) is not the attending physician or mental health treatment provider of the principal, nor a licensed health care provider who is a paid employee of the attending physician or mental health treatment provider, nor a paid employee of a health facility in which the principal is a patient, nor a paid employee of a nursing home or any adult care home in which the principal resides, and (iv) does not have a claim against any portion of the estate of the principal at the time of the principal's execution of the health care power of attorney.

(7)        Advance instruction for mental health treatment or advance instruction.  As defined in G.S. 122C‑72(1).

(8)        Mental health treatment.  The process of providing for the physical, emotional, psychological, and social needs of the principal for the principal's mental illness. "Mental health treatment" includes electroconvulsive treatment, treatment of mental illness with psychotropic medication, and admission to and retention in a facility for care or treatment of mental illness. (1991, c. 639, s. 1; 1998‑198, s. 1; 1998‑217, s. 53; 2005‑351, s. 1; 2006‑226, s. 32; 2007‑502, s. 2.)



§ 32A-17. Who may make a health care power of attorney.

§ 32A‑17.  Who may make a health care power of attorney.

Any person having understanding and capacity to make and communicate health care decisions, who is 18 years of age or older, may make a health care power of attorney.  (1991, c. 639, s. 1.)



§ 32A-18. Who may act as a health care attorney-in-fact.

§ 32A‑18.  Who may act as a health care attorney‑in‑fact.

Any competent person who is not engaged in providing health care to the principal for remuneration, and who is 18 years of age or older, may act as a health care agent.  (1991, c. 639, s. 1.)



§ 32A-19. Extent of authority; limitations of authority.

§ 32A‑19.  Extent of authority; limitations of authority.

(a)        A principal, pursuant to a health care power of attorney, may grant to the health care agent full power and authority to make health care decisions to the same extent that the principal could make those decisions for himself or herself if he or she had capacity to make and communicate health care decisions, including without limitation, the power to authorize withholding or discontinuing life‑prolonging measures and the power to authorize the giving or withholding of mental health treatment. A health care power of attorney may also contain or incorporate by reference any lawful guidelines or directions relating to the health care of the principal as the principal deems appropriate.

(a1)      A health care power of attorney may incorporate or be combined with an advance instruction for mental health treatment prepared pursuant to Part 2 of Article 3 of Chapter 122C of the General Statutes. A health care agent's decisions about mental health treatment shall be consistent with any statements the principal has expressed in an advance instruction for mental health treatment if one so exists, and if none exists, shall be consistent with what the agent believes in good faith to be the manner in which the principal would act if the principal did not lack capacity to make or communicate health care decisions. A health care agent is not subject to criminal prosecution, civil liability, or professional disciplinary action for any action taken in good faith pursuant to an advance instruction for mental health treatment.

(b)        A health care power of attorney may authorize the health care agent to exercise any and all rights the principal may have with respect to anatomical gifts, the authorization of any autopsy, and the disposition of remains; provided this authority is limited to incurring reasonable costs related to exercising these powers, and a health care power of attorney does not give the health care agent general authority over a principal's property or financial affairs.

(c)        A health care power of attorney may contain, and the authority of the health care agent shall be subject to, the specific limitations or restrictions as the principal deems appropriate.

(d)        The powers and authority granted to the health care agent pursuant to a health care power of attorney shall be limited to the matters addressed in it, and, except as necessary to exercise such powers and authority relating to health care, shall not confer any power or authority with respect to the property or financial affairs of the principal.

(e)        This Article shall not be construed to invalidate a power of attorney that authorizes an agent to make health care decisions for the principal, which was executed prior to October 1, 1991.

(f)         A health care power of attorney does not limit any authority in Article 5 of Chapter 122C of the General Statutes either to take a person into custody or to admit, retain, or treat a person in a facility. (1991, c. 639, s. 1; 1998‑198, s. 1; 1998‑217, s. 53; 2007‑502, s. 3.)



§ 32A-20. Effectiveness and duration; revocation.

§ 32A‑20.  Effectiveness and duration; revocation.

(a)        A health care power of attorney shall become effective when and if the physician or physicians or, in the case of mental health treatment, physician or eligible psychologist as defined in G.S. 122C‑3(13d), designated by the principal determine in writing that the principal lacks sufficient understanding or capacity to make or communicate decisions relating to the health care of the principal, and shall continue in effect during the incapacity of the principal. The determination shall be made by the principal's attending physician or eligible psychologist if the physician or physicians or eligible psychologist designated by the principal is unavailable or is otherwise unable or unwilling to make this determination or if the principal failed to designate a physician or physicians or eligible psychologist to make this determination. A health care power of attorney may include a provision that, if the principal does not designate a physician for reasons based on his religious or moral beliefs as specified in the health care power of attorney, a person designated by the principal in the health care power of attorney may certify in writing, acknowledged before a notary public, that the principal lacks sufficient understanding or capacity to make or communicate decisions relating to his health care. The person so designated must be a competent person 18 years of age or older, not engaged in providing health care to the principal for remuneration, and must be a person other than the health care agent.

(b)        Except for purposes of exercising authority granted by a health care power of attorney with respect to anatomical gifts, autopsy, or disposition of remains as provided in G.S. 32A‑19(b), a health care power of attorney is revoked by the death of the principal. A health care power of attorney may be revoked by the principal at any time, so long as the principal is capable of making and communicating health care decisions. The principal may exercise this right of revocation by executing and acknowledging an instrument of revocation, by executing and acknowledging a subsequent health care power of attorney, or in any other manner by which the principal is able to communicate an intent to revoke. This revocation becomes effective only upon communication by the principal to each health care agent named in the revoked health care power of attorney and to the principal's attending physician or eligible psychologist.

(c)        The authority of a health care agent who is the spouse of the principal shall be revoked upon the entry by a court of a decree of divorce or separation between the principal and the health care agent; provided that if the health care power of attorney designates a successor health care agent, the successor shall serve as the health care agent, and the health care power of attorney shall not be revoked. (1991, c. 639, s. 1; 1993, c. 523, s. 2; 1998‑198, s. 1; 1998‑217, s. 53; 2005‑351, s. 2; 2006‑226, s. 32.)



§ 32A-21. Appointment, resignation, removal, and substitution.

§ 32A‑21.  Appointment, resignation, removal, and substitution.

(a)        A health care power of attorney may contain provisions relating to the appointment, resignation, removal and substitution of the health care agent.

(b)        If all health care agents named in the instrument or substituted, die or for any reason fail or refuse to act, and all methods of substitution have been exhausted, the health care power of attorney shall cease to be effective.  (1991, c. 639, s. 1.)



§ 32A-22. Relation of the health care agent to a court-appointed fiduciary and to a general attorney-in-fact.

§ 32A‑22.  Relation of the health care agent to a court‑appointed fiduciary and to a general attorney‑in‑fact.

(a)        If, following the execution of a health care power of attorney, a court of competent jurisdiction appoints a guardian of the person of the principal, or a general guardian with powers over the person of the principal, the guardian may petition the court, after giving notice to the health care agent, to suspend the authority of the health care agent during the guardianship. The court may suspend the authority of the health care agent for good cause shown, provided that the court's order must direct whether the guardian shall act consistently with the health care power of attorney or whether and in what respect the guardian may deviate from it. Any order suspending the authority of the health care agent must set forth the court's findings of fact and conclusions of law. The guardian shall act consistently with G.S. 35A‑1201(a)(5). A health care provider shall be fully protected from liability in relying on a health care power of attorney until given actual notice of the court's order suspending the authority of the health care agent.

(b)        A principal may nominate, by a health care power of attorney, the guardian of the person of the principal if a guardianship proceeding is thereafter commenced. The court shall make its appointment in accordance with the principal's most recent nomination in an unrevoked health care power of attorney, except for good cause shown.

(c)        The execution of a health care power of attorney shall not revoke, restrict or otherwise affect any nonhealth care powers granted by the principal to an attorney‑in‑fact pursuant to a general power of attorney; provided that the powers granted to the health care agent with respect to health care matters shall be superior to any similar powers granted by the principal to an attorney‑in‑fact under a general power of attorney.

(d)        A health care power of attorney may be combined with or incorporated into a general power of attorney which is executed in accordance with the requirements of this Article. (1991, c. 639, s. 1; 1998‑198, s. 1; 1998‑217, s. 53; 2007‑502, s. 4.)



§ 32A-23. Article 2, Chapter 32A, not applicable.

§ 32A‑23.  Article 2, Chapter 32A, not applicable.

The provisions of Article 2 of this Chapter shall not be applicable to a health care power of attorney executed pursuant to this Article.  (1991, c. 639, s. 1.)



§ 32A-24. Reliance on health care power of attorney; defense.

§ 32A‑24.  Reliance on health care power of attorney; defense.

(a)        Any physician or other health care provider involved in the medical care of the principal may rely upon the authority of the health care agent contained in a signed and acknowledged health care power of attorney in the absence of actual knowledge of revocation of the health care power of attorney. The physician or health care provider may rely upon a copy of the health care power of attorney obtained from the Advance Health Care Directive Registry maintained by the Secretary of State pursuant to Article 21 of Chapter 130A of the General Statutes to the same extent that the individual may rely upon the original document.

(b)        All health care decisions made by a health care agent pursuant to a health care power of attorney during any period following a determination that the principal lacks understanding or capacity to make or communicate health care decisions shall have the same effect as if the principal were not incapacitated and were present and acting on his or her own behalf. Any health care provider relying in good faith on the authority of a health care agent shall be protected to the full extent of the power conferred upon the health care agent, and no person so relying on the authority of the health care agent shall be liable, by reason of his reliance, for actions taken pursuant to a decision of the health care agent.

(c)        The withholding or withdrawal of  life‑prolonging measures by or under the orders of a physician pursuant to the authorization of a health care agent shall not be considered suicide or the cause of death for any civil or criminal purpose nor shall it be considered unprofessional conduct or a lack of professional competence. Any person, institution or facility, including without limitation the health care agent and the attending physician, against whom criminal or civil liability is asserted because of conduct described in this section, may interpose this section as a defense.

(d)        The protections of this section extend to any valid health care power of attorney, including a document valid under G.S. 32A‑27; these protections are not limited to health care powers of attorney prepared in accordance with the statutory form provided in G.S. 32A‑25.1, or to health care powers of attorney filed with the Advance Health Care Directive Registry maintained by the Secretary of State. A health care provider may rely in good faith on an oral or written statement by legal counsel that a document appears to meet applicable statutory requirements for a health care power of attorney. These protections also extend to a document executed in another jurisdiction that is valid as a health care power of attorney under G.S. 32A‑27. A health care provider shall have no liability for acting in accordance with a revoked health care power of attorney unless that provider has actual notice of the revocation. (1991, c. 639, s. 1; 2001‑455, s. 3; 2001‑513, s. 30(b); 2007‑502, ss. 5(a), (b).)



§ 32A-25: Repealed by Session Laws 2007-502, s. 6(a), effective October 1, 2007.

§ 32A‑25: Repealed by Session Laws 2007‑502, s. 6(a), effective October 1, 2007.



§ 32A-25.1. Statutory form health care power of attorney.

§ 32A‑25.1.  Statutory form health care power of attorney.

(a)        The use of the following form in the creation of a health care power of attorney is lawful and, when used, it shall meet the requirements of and be construed in accordance with the provisions of this Article:

HEALTH CARE POWER OF ATTORNEY

NOTE:  YOU SHOULD USE THIS DOCUMENT TO NAME A PERSON AS YOUR HEALTH CARE AGENT IF YOU ARE COMFORTABLE GIVING THAT PERSON BROAD AND SWEEPING POWERS TO MAKE HEALTH CARE DECISIONS FOR YOU. THERE IS NO LEGAL REQUIREMENT THAT ANYONE EXECUTE A HEALTH CARE POWER OF ATTORNEY.

EXPLANATION:  You have the right to name someone to make health care decisions for you when you cannot make or communicate those decisions. This form may be used to create a health care power of attorney, and meets the requirements of North Carolina law. However, you are not required to use this form, and North Carolina law allows the use of other forms that meet certain requirements. If you prepare your own health care power of attorney, you should be very careful to make sure it is consistent with North Carolina law.

This document gives the person you designate as your health care agent broad powers to make health care decisions for you when you cannot make the decision yourself or cannot communicate your decision to other people. You should discuss your wishes concerning life‑prolonging measures, mental health treatment, and other health care decisions with your health care agent. Except to the extent that you express specific limitations or restrictions in this form, your health care agent may make any health care decision you could make yourself.

This form does not impose a duty on your health care agent to exercise granted powers, but when a power is exercised, your health care agent will be obligated to use due care to act in your best interests and in accordance with this document.

This Health Care Power of Attorney form is intended to be valid in any jurisdiction in which it is presented, but places outside North Carolina may impose requirements that this form does not meet.

If you want to use this form, you must complete it, sign it, and have your signature witnessed by two qualified witnesses and proved by a notary public. Follow the instructions about which choices you can initial very carefully. Do not sign this form until two witnesses and a notary public are present to watch you sign it. You then should give a copy to your health care agent and to any alternates you name. You should consider filing it with the Advance Health Care Directive Registry maintained by the North Carolina Secretary of State: http://www.nclifelinks.org/ahcdr/

1.    Designation of Health Care Agent.

I, __________________, being of sound mind, hereby appoint the following person(s) to serve as my health care agent(s) to act for me and in my name (in any way I could act in person) to make health care decisions for me as authorized in this document. My designated health care agent(s) shall serve alone, in the order named.

A.        Name:      _______________________          Home Telephone:         _______________

Home Address:     _______________________          Work Telephone:          _______________

____________________________________            Cellular Telephone:       _______________

B.         Name:      _______________________          Home Telephone:         _______________

Home Address:     _______________________          Work Telephone:          _______________

____________________________________            Cellular Telephone:       _______________

C.        Name:      _______________________          Home Telephone:         _______________

Home Address:     _______________________          Work Telephone:          _______________

____________________________________            Cellular Telephone:       _______________

Any successor health care agent designated shall be vested with the same power and duties as if originally named as my health care agent, and shall serve any time his or her predecessor is not reasonably available or is unwilling or unable to serve in that capacity.

2.    Effectiveness of Appointment.

My designation of a health care agent expires only when I revoke it. Absent revocation, the authority granted in this document shall become effective when and if one of the physician(s) listed below determines that I lack capacity to make or communicate decisions relating to my health care, and will continue in effect during that incapacity, or until my death, except if I authorize my health care agent to exercise my rights with respect to anatomical gifts, autopsy, or disposition of my remains, this authority will continue after my death to the extent necessary to exercise that authority.

1.   _______________________        (Physician)

2.   _______________________        (Physician)

If I have not designated a physician, or no physician(s) named above is reasonably available, the determination that I lack capacity to make or communicate decisions relating to my health care shall be made by my attending physician.

3.    Revocation.

Any time while I am competent, I may revoke this power of attorney in a writing I sign or by communicating my intent to revoke, in any clear and consistent manner, to my health care agent or my health care provider.

4.    General Statement of Authority Granted.

Subject to any restrictions set forth in Section 5 below, I grant to my health care agent full power and authority to make and carry out all health care decisions for me. These decisions include, but are not limited to:

A.        Requesting, reviewing, and receiving any information, verbal or written, regarding my physical or mental health, including, but not limited to, medical and hospital records, and to consent to the disclosure of this information.

B.         Employing or discharging my health care providers.

C.        Consenting to and authorizing my admission to and discharge from a hospital, nursing or convalescent home, hospice, long‑term care facility, or other health care facility.

D.        Consenting to and authorizing my admission to and retention in a facility for the care or treatment of mental illness.

E.         Consenting to and authorizing the administration of medications for mental health treatment and electroconvulsive treatment (ECT) commonly referred to as "shock treatment."

F.         Giving consent for, withdrawing consent for, or withholding consent for, X‑ray, anesthesia, medication, surgery, and all other diagnostic and treatment procedures ordered by or under the authorization of a licensed physician, dentist, podiatrist, or other health care provider. This authorization specifically includes the power to consent to measures for relief of pain.

G.        Authorizing the withholding or withdrawal of life‑prolonging measures.

H.        Providing my medical information at the request of any individual acting as my attorney‑in‑fact under a durable power of attorney or as a Trustee or successor Trustee under any Trust Agreement of which I am a Grantor or Trustee, or at the request of any other individual whom my health care agent believes should have such information. I desire that such information be provided whenever it would expedite the prompt and proper handling of my affairs or the affairs of any person or entity for which I have some responsibility. In addition, I authorize my health care agent to take any and all legal steps necessary to ensure compliance with my instructions providing access to my protected health information. Such steps shall include resorting to any and all legal procedures in and out of courts as may be necessary to enforce my rights under the law and shall include attempting to recover attorneys' fees against anyone who does not comply with this health care power of attorney.

I.          To the extent  I have not already made valid and enforceable arrangements during my lifetime that have not been revoked, exercising any right I may have to authorize an autopsy or direct the disposition of my remains.

J.          Taking any lawful actions that may be necessary to carry out these decisions, including, but not limited to: (i) signing, executing, delivering, and acknowledging any agreement, release, authorization, or other document that may be necessary, desirable, convenient, or proper in order to exercise and carry out any of these powers; (ii) granting releases of liability to medical providers or others; and (iii) incurring reasonable costs on my behalf related to exercising these powers, provided that this health care power of attorney shall not give my health care agent general authority over my property or financial affairs.

5.    Special Provisions and Limitations.

(Notice:  The authority granted in this document is intended to be as broad as possible so that your health care agent will have authority to make any decisions you could make to obtain or terminate any type of health care treatment or service. If you wish to limit the scope of your health care agent's powers, you may do so in this section. If none of the following are initialed, there will be no special limitations on your agent's authority.)

A.     Limitations about Artificial Nutrition or Hydration: In exercising the authority to make health care decisions on my behalf, my health care agent:

______________                 shall NOT have the authority to withhold artificial nutrition
(Initial)                        (such as through tubes) OR may exercise that authority only
in accordance with the following special provisions:

__________________________________________________

__________________________________________________

______________                 shall NOT have the authority to withhold artificial hydration
(Initial)                        (such as through tubes) OR may exercise that authority only
in accordance with the following special provisions:

__________________________________________________

__________________________________________________

NOTE:  If you initial either block but do not insert any special provisions, your health care agent shall have NO AUTHORITY to withhold artificial nutrition or hydration.

______________        B.      Limitations Concerning Health Care Decisions. In exercising
(Initial)                        the authority to make health care decisions on my behalf, the
authority of my health care agent is subject to the following
special provisions: (Here you may include any specific
provisions you deem appropriate such as:  your own definition
of when life‑prolonging measures should be withheld or
discontinued, or instructions to refuse any specific types of
treatment that are inconsistent with your religious beliefs, or
are unacceptable to you for any other reason.)

__________________________________________________

__________________________________________________

NOTE:  DO NOT initial unless you insert a limitation.

______________        C.     Limitations Concerning Mental Health Decisions. In
(Initial)                        exercising the authority to make mental health decisions on
my behalf, the authority of my health care agent is subject to
the following special provisions: (Here you may include any
specific provisions you deem appropriate such as:  limiting
the grant of authority to make only mental health treatment
decisions, your own instructions regarding the administration
or withholding of psychotropic medications and
electroconvulsive treatment (ECT), instructions regarding
your admission to and retention in a health care facility for
mental health treatment, or instructions to refuse any specific
types of treatment that are unacceptable to you.)

__________________________________________________

__________________________________________________

NOTE:  DO NOT initial unless you insert a limitation.

______________        D.     Advance Instruction for Mental Health Treatment. (Notice:
(Initial)                        This health care power of attorney may incorporate or be
combined with an advance instruction for mental health
treatment, executed in accordance with Part 2 of Article 3 of
Chapter 122C of the General Statutes, which you may use to
state your instructions regarding mental health treatment in
the event you lack capacity to make or communicate mental
health treatment decisions. Because your health care agent's
decisions must be consistent with any statements you have
expressed in an advance instruction, you should indicate here
whether you have executed an advance instruction for mental
health treatment):

__________________________________________________

__________________________________________________

NOTE:  DO NOT initial unless you insert a limitation.

______________        E.      Autopsy and Disposition of Remains. In exercising the
(Initial)                        authority to make decisions regarding autopsy and disposition
of remains on my behalf, the authority of my health care agent
is subject to the following special provisions and limitations.
(Here you may include any specific limitations you deem
appropriate such as:  limiting the grant of authority and the
scope of authority, or instructions regarding burial or
cremation):

__________________________________________________

__________________________________________________

NOTE:  DO NOT initial unless you insert a limitation.

6.    Organ Donation.

To the extent I have not already made valid and enforceable arrangements during my lifetime that have not been revoked, my health care agent may exercise any right I may have to:

______________                 donate any needed organs or parts; or

(Initial)

______________                 donate only the following organs or parts:

(Initial)

__________________________________________________

NOTE:  DO NOT INITIAL BOTH BLOCKS ABOVE.

______________                 donate my body for anatomical study if needed.

(Initial)

______________                 In exercising the authority to make donations, my health care
(Initial)                        agent is subject to the following special provisions and
limitations: (Here you may include any specific limitations
you deem appropriate such as: limiting the grant of authority
and the scope of authority, or instructions regarding gifts of
the body or body parts.)

__________________________________________________

__________________________________________________

__________________________________________________

NOTE:  DO NOT initial unless you insert a limitation.

NOTE:  NO AUTHORITY FOR ORGAN DONATION IS GRANTED IN THIS INSTRUMENT WITHOUT YOUR INITIALS.

7.    Guardianship Provision.

If it becomes necessary for a court to appoint a guardian of my person, I nominate the persons designated in Section 1, in the order named, to be the guardian of my person, to serve without bond or security. The guardian shall act consistently with G.S. 35A‑1201(a)(5).

8.    Reliance of Third Parties on Health Care Agent.

A.        No person who relies in good faith upon the authority of or any representations by my health care agent shall be liable to me, my estate, my heirs, successors, assigns, or personal representatives, for actions or omissions in reliance on that authority or those representations.

B.         The powers conferred on my health care agent by this document may be exercised by my health care agent alone, and my health care agent's signature or action taken under the authority granted in this document may be accepted by persons as fully authorized by me and with the same force and effect as if I were personally present, competent, and acting on my own behalf. All acts performed in good faith by my health care agent pursuant to this power of attorney are done with my consent and shall have the same validity and effect as if I were present and exercised the powers myself, and shall inure to the benefit of and bind me, my estate, my heirs, successors, assigns, and personal representatives. The authority of my health care agent pursuant to this power of attorney shall be superior to and binding upon my family, relatives, friends, and others.

9.    Miscellaneous Provisions.

A.        Revocation of Prior Powers of Attorney. I revoke any prior health care power of attorney. The preceding sentence is not intended to revoke any general powers of attorney, some of the provisions of which may relate to health care; however, this power of attorney shall take precedence over any health care provisions in any valid general power of attorney I have not revoked.

B.         Jurisdiction, Severability, and Durability. This Health Care Power of Attorney is intended to be valid in any jurisdiction in which it is presented. The powers delegated under this power of attorney are  severable, so that the invalidity of one or more powers shall not affect any others. This power of attorney shall not be affected or revoked by my incapacity or mental incompetence.

C.        Health Care Agent Not Liable. My health care agent and my health care agent's estate, heirs, successors, and assigns are hereby released and forever discharged by me, my estate, my heirs, successors, assigns, and personal representatives from all liability and from all claims or demands of all kinds arising out of my health care agent's acts or omissions, except for my health care agent's willful misconduct or gross negligence.

D.        No Civil or Criminal Liability. No act or omission of my health care agent, or of any other person, entity, institution, or facility acting in good faith in reliance on the authority of my health care agent pursuant to this Health Care Power of Attorney shall be considered suicide, nor the cause of my death for any civil or criminal purposes, nor shall it be considered unprofessional conduct or as lack of professional competence. Any person, entity, institution, or facility against whom criminal or civil liability is asserted because of conduct authorized by this Health Care Power of Attorney may interpose this document as a defense.

E.         Reimbursement. My health care agent shall be entitled to reimbursement for all reasonable expenses incurred as a result of carrying out any provision of this directive.

By signing here, I indicate that I am mentally alert and competent, fully informed as to the contents of this document, and understand the full import of this grant of powers to my health care agent.

This the _____ day of ______________, 20____.

________________________(SEAL)

I hereby state that the principal, _______________, being of sound mind, signed (or directed another to sign on the principal's behalf) the foregoing health care power of attorney in my presence, and that I am not related to the principal by blood or marriage, and I would not be entitled to any portion of the estate of the principal under any existing will or codicil of the principal or as an heir under the Intestate Succession Act, if the principal died on this date without a will. I also state that I am not the principal's attending physician, nor a licensed health care provider or mental health treatment provider who is (1) an employee of the principal's attending physician or mental health treatment provider, (2) an employee of the health facility in which the principal is a patient, or (3) an employee of a nursing home or any adult care home where the principal resides. I further state that I do not have any claim against the principal or the estate of the principal.

Date:  _____________________________          Witness: ___________________________

Date:  _____________________________          Witness: ___________________________

________________COUNTY, _________________STATE

Sworn to (or affirmed) and subscribed before me this day by _____________________

(type/print name of signer)

______________________

(type/print name of witness)

______________________

(type/print name of witness)

Date:  ___________________________                       ______________________________

(Official Seal)                                              Signature of Notary Public

__________________, Notary Public

Printed or typed name

My commission expires: __________

(b)        Use of the statutory form prescribed in this section is an optional and nonexclusive method for creating a health care power of attorney and does not affect the use of other forms of health care powers of attorney, including previous statutory forms.  (1991, c. 639, s. 1; 1993, c. 523, s. 3; 1998‑198, s. 1; 1998‑217, s. 53; 2005‑351, s. 3; 2006‑226, s. 32; 2007‑502, s. 6(b); 2008‑187, s. 37(a).)



§ 32A-26. Health care power of attorney and declaration of desire for natural death.

§ 32A‑26.  Health care power of attorney and declaration of desire for natural death.

A health care power of attorney meeting the requirements of this Article may be combined with or incorporated into a Declaration of A Desire For A Natural Death which meets the requirements of Article 23 of Chapter 90 of the General Statutes.  (1991, c. 639, s. 1.)



§ 32A-27. Health care powers of attorney executed in other jurisdictions.

§ 32A‑27.  Health care powers of attorney executed in other jurisdictions.

Notwithstanding G.S. 32A‑16(3), a health care power of attorney or similar document executed in a jurisdiction other than North Carolina shall be valid as a health care power of attorney in this State if it appears to have been executed in accordance with the applicable requirements of that jurisdiction or of this State. (2007‑502, s. 7.)



§ 32A-28. Purpose.

Article 4.

Consent to Health Care for Minor.

§ 32A‑28.  Purpose.

(a)        The General Assembly recognizes as a matter of public policy the fundamental right of a parent to delegate decisions relating to health care for the parent's minor child where the parent is unavailable for a period of time by reason of travel or otherwise.

(b)        The purpose of this Article is to establish a nonexclusive method for a parent to authorize in the parent's absence consent to health care for the parent's minor child.  This Article is not intended to be in derogation of the common law or of Article 1A of Chapter 90 of the General Statutes. (1993, c. 150, s. 1.)



§ 32A-29. Definitions.

§ 32A‑29.  Definitions.

As used in this Article, unless the context clearly requires otherwise, the term:

(1)        "Agent" means the person authorized pursuant to this Article to consent to and authorize health care for a minor child.

(2)        "Authorization to consent to health care for minor" means a written instrument, signed by the custodial parent and acknowledged before a notary public, pursuant to which the custodial parent authorizes an agent to authorize and consent to health care for the minor child of the custodial parent, and which substantially meets the requirements of this Article.

(3)        "Custodial parent" means a parent having sole or joint legal custody of that parent's minor child.

(4)        "Health care" means any care, treatment, service or procedure to maintain, diagnose, treat, or provide for a minor child's physical or mental or personal care and comfort, including life sustaining procedures and dental care.

(5)        "Life sustaining procedures" are those forms of care or treatment which only serve to artificially prolong life and may include mechanical ventilation, dialysis, antibiotics, artificial nutrition and hydration, and other forms of treatment which sustain, restore, or supplant vital bodily functions, but do not include care necessary to provide comfort or to alleviate pain.

(6)        "Minor or minor child" means an individual who has not attained the age of 18 years and who has not been emancipated. (1993, c. 150.)



§ 32A-30. Who may make an authorization to consent to health care for minor.

§ 32A‑30.  Who may make an authorization to consent to health care for minor.

Any custodial parent having understanding and capacity to make and communicate health care decisions who is 18 years of age or older or who is emancipated may make an authorization to consent to health care for the parent's minor child. (1993, c. 150, s. 1.)



§ 32A-31. Extent and limitations of authority.

§ 32A‑31.  Extent and limitations of authority.

(a)        A custodial parent of a minor child, pursuant to an authorization to consent to health care for minor, may grant an agent full power and authority to consent to and authorize health care for the minor child to the same extent that a custodial parent could give such consent and authorization.

(b)        An authorization to consent to health care for minor may contain, and the authority of the agent designated shall be subject to, any specific limitations or restrictions as the custodial parent deems appropriate.

(c)        A custodial parent may not, pursuant to an authorization to consent to health care for minor, authorize an agent to consent to the withholding or withdrawal of life sustaining procedures. (1993, c. 150, s. 1.)



§ 32A-32. Duration of authorization; revocation.

§ 32A‑32.  Duration of authorization; revocation.

(a)        An authorization to consent to health care for minor shall be automatically revoked as follows:

(1)        If the authorization to consent to health care for minor specifies a date after which it shall not be effective, then the authorization shall be automatically revoked upon such date.

(2)        An authorization to consent to health care for minor shall be revoked upon the minor child's attainment of the age of 18 years or upon the minor child's emancipation.

(3)        An authorization to consent to health care for minor executed by a custodial parent shall be revoked upon the termination of such custodial parent's rights to custody of the minor child.

(b)        An authorization to consent to health care for minor may be revoked at any time by the custodial parent making such authorization.  The custodial parent may exercise such right of revocation by executing and acknowledging an instrument of revocation, by executing and acknowledging a subsequent authorization to consent to health care for the minor, or in any other manner in which the custodial parent is able to communicate the parent's intent to revoke.  Such revocation shall become effective only upon communication by the custodial parent to the agent named in the revoked authorization.

(c)        In the event of a disagreement regarding the health care for a minor child between two or more agents authorized pursuant to this Article to consent to and authorize health care for a minor, or between any such agent and a parent of the minor, whether or not the parent is a custodial parent, then any authorization to consent to health care for minor designating any person as an agent shall be revoked during the period of such disagreement, and the provisions of health care for the minor during such period shall be governed by the common law, the provisions of Article 1A of Chapter 90, and other provisions of law, as if no authorization to consent to health care for minor had been executed.

(d)        An authorization to consent to health care for minor shall not be affected by the subsequent incapacity or mental incompetence of the custodial parent making such authorization. (1993, c. 150, s. 1.)



§ 32A-33. Reliance on authorization to consent to health care for minor.

§ 32A‑33.  Reliance on authorization to consent to health care for minor.

(a)        Any physician, dentist, or other health care provider involved in the health care of a minor child may rely upon the authority of the agent named in a signed and acknowledged authorization to consent to health care for minor in the absence of actual knowledge that the authorization has been revoked or is otherwise invalid.

(b)        Any consent to health care for a minor child given by an agent pursuant to an authorization to consent to health care for minor shall have the same effect as if the custodial parent making the authorization were present and acting on behalf of the parent's minor child.  Any physician, dentist, or other health care provider relying in good faith on the authority of an agent shall be protected to the full extent of the power conferred upon the agent, and no person so relying on the authority of the agent shall be liable, by reason of reliance, for actions taken pursuant to a consent of the agent. (1993, c. 150, s. 1.)



§ 32A-34. Statutory form authorization to consent to health care for minor.

§ 32A‑34.  Statutory form authorization to consent to health care for minor.

The use of the following form in the creation of any authorization to consent to health care for minor is lawful and, when used, it shall meet the requirements and be construed in accordance with the provisions of this Article.

"Authorization to Consent

to Health Care for Minor."

I, ____________, of ____________ County, ____________, am the custodial parent having legal custody of____________, a minor child, age______, born________, ____ .  I authorize____________, an adult in whose care the minor child has been entrusted, and who resides at____________, to do any acts which may be necessary or proper to provide for the health care of the minor child, including, but not limited to, the power (i) to provide for such health care at any hospital or other institution, or the employing of any physician, dentist, nurse, or other person whose services may be needed for such health care, and (ii) to consent to and authorize any health care, including administration of anesthesia, X‑ray examination, performance of operations, and other procedures by physicians, dentists, and other medical personnel except the withholding or withdrawal of life sustaining procedures.

[Optional:  This consent shall be effective from the date of execution to and including____________,_____].

By signing here, I indicate that I have the understanding and capacity to communicate health care decisions and that I am fully informed as to the contents of this document and understand the full import of this grant of powers to the agent named herein.

(SEAL)

Custodial Parent                                                                                             Date

STATE OF NORTH CAROLINA

COUNTY OF

On this ________ day of__________, ____,  personally appeared before me the named_________, to me known and known to me to be the person described in and who executed the foregoing instrument and he (or she) acknowledges that he (or she) executed the same and being duly sworn by me, made oath that the statements in the foregoing instrument are true.

Notary Public

My Commission Expires:

(OFFICIAL SEAL). (1993, c. 150, s. 1; 1999‑456, s. 59.)



§ 32A-35. Reserved for future codification purposes.

§ 32A‑35.  Reserved for future codification purposes.



§ 32A-36. Reserved for future codification purposes.

§ 32A‑36.  Reserved for future codification purposes.



§ 32A-37. Reserved for future codification purposes.

§ 32A‑37.  Reserved for future codification purposes.



§ 32A-38. Reserved for future codification purposes.

§ 32A‑38.  Reserved for future codification purposes.



§ 32A-39. Reserved for future codification purposes.

§ 32A‑39.  Reserved for future codification purposes.



§ 32A-40. Reliance on power of attorney.

Article 5.

Enforcement of Power of Attorney.

§ 32A‑40.  Reliance on power of attorney.

(a)        Unless (i) a person has actual knowledge that a writing is not a valid power of attorney, or (ii) the action taken or to be taken by a person named as attorney‑in‑fact in a writing that purports to confer a power of attorney is beyond the apparent power or authority of that named attorney‑in‑fact as granted in that writing, a person who in good faith relies on a writing that on its face is duly signed, acknowledged, and otherwise appears regular, and that purports to confer a power of attorney, durable or otherwise, shall be protected to the full extent of the powers and authority that reasonably appear to be granted to the attorney‑in‑fact designated in that writing, and no person so dealing in good faith with that named attorney‑in‑fact shall be held responsible for any breach of fiduciary duty by that attorney‑in‑fact, including any breach of loyalty, any act of self‑dealing, or any misapplication of money or other property paid or transferred as directed by that attorney‑in‑fact. This subsection applies without regard to whether or not the person dealing with the attorney‑in‑fact demands or receives an affidavit under subsection (b) of this section. A person who conducts activities through employees or other agents has actual knowledge of a fact involving a power of attorney only from the time the information was received by an employee or agent having the authority to approve the power of attorney presented.

(b)        A person may, prior to acceptance of the authority of the attorney‑in‑fact or at any other time, request an affidavit executed by the attorney‑in‑fact to the effect that the attorney‑in‑fact did not have, at the time of the presentation to the person of the writing purporting to confer a power of attorney, actual knowledge of either (i) the revocation of the power of attorney, or (ii) facts that would cause the attorney‑in‑fact to question the authenticity or validity of the power of attorney. An affidavit meeting the requirements of this subsection shall be sufficient proof to the requesting person, as of the date of the affidavit, of (i) the nonrevocation of the power of attorney, and (ii) the authenticity and validity of the power of attorney. If the exercise of the power of attorney requires execution and delivery of an instrument that is recordable, the affidavit shall be prepared so as to be recordable. An affidavit prepared under this subsection may also be used as an affidavit under G.S. 32A‑13(c). An affidavit in the form described in subsection (d) of this section shall be deemed to meet the requirements of this subsection but shall not be the sole means of meeting those requirements.

(c)        This section does not affect any provision in a power of attorney for its termination by expiration of time or occurrence of an event other than an express revocation or a change in the principal's capacity.

(d)        Example of Affidavit of Attorney‑in‑Fact.

STATE OF _______________

COUNTY OF _____________

The undersigned does hereby state and affirm the following:

(1)        The undersigned is the person named as Attorney‑in‑Fact in the Power of Attorney executed by _____________________ ("Principal") on [date]_____________, ________________ (the "Power of Attorney").

(2)        The Power of Attorney is currently exercisable by the undersigned.

(3)        The undersigned has no actual knowledge of any of the following:

a.         The Principal is deceased.

b.         The Power of Attorney has been revoked or terminated, partially or otherwise.

c.         The Principal lacked the understanding and capacity to make and communicate decisions regarding his estate and person at the time the Power of Attorney was executed.

d.         The Power of Attorney was not properly executed and is not a legal, valid power of attorney.

(4)        The undersigned agrees not to exercise any powers granted under the Power of Attorney if the undersigned becomes aware that the Principal is deceased or has revoked such powers.

This is the ________ day of ____________.

[Signature]

[Acknowledgement]

(2005‑178, s. 1.)



§ 32A-41. Penalty for unreasonable refusal to recognize power.

§ 32A‑41.  Penalty for unreasonable refusal to recognize power.

(a)        A person dealing with an attorney‑in‑fact who unreasonably refuses to accept a power of attorney shall be subject to all of the following:

(1)        Liability for reasonable attorneys' fees and costs incurred in any action or proceeding necessary to confirm the validity of a power of attorney or to implement a power of attorney.

(2)        An order of the court requiring acceptance of the valid power of attorney.

(3)        Any other remedy available under applicable law.

(b)        Acceptance of a power of attorney shall mean (i) acknowledging the validity and authenticity of the document, and (ii) allowing the attorney‑in‑fact to conduct business in accordance with the powers that reasonably appear to be granted in the document. (2005‑178, s. 1.)



§ 32A-42. Protection for third parties.

§ 32A‑42.  Protection for third parties.

(a)        A person is not required to honor the attorney‑in‑fact's authority or to conduct business with the attorney‑in‑fact if the person is not otherwise required to conduct business with the principal in the same circumstances.

(b)        Without limiting the generality of subsection (a) of this section, nothing in this Article requires a person to do any of the following:

(1)        Engage in any transaction with an attorney‑in‑fact if the attorney‑in‑fact has previously breached any agreement with the person, whether in an individual or fiduciary capacity.

(2)        Open an account for a principal at the request of an attorney‑in‑fact if the principal is not currently a customer of the person.

(3)        Make a loan to the principal at the request of the attorney‑in‑fact.

(c)        A person who is presented with a power of attorney shall not be deemed to have unreasonably refused to accept the power of attorney solely on the basis of failure to accept the power of attorney within seven business days.

(d)        A person who has reasonable cause to question the authenticity or validity of a power of attorney may refuse to accept the authority granted by that document.

(e)        A person who promptly requests, and does not within a reasonable time receive, an affidavit as described in G.S. 32A‑40(b), is not deemed under G.S. 32A‑41 to have unreasonably refused to accept a power of attorney.

(f)         The principal, the attorney‑in‑fact, or a person presented with a power of attorney may initiate a special proceeding in accordance with the procedures of Article 33 of Chapter 1 of the General Statutes to request a determination of the validity of the power of attorney. If the decision in that special proceeding is that reasonable cause to refuse to accept the power of attorney existed, and that the attorney‑in‑fact willfully misrepresented the authenticity or validity of the power of attorney, the attorney‑in‑fact, and not the principal, is liable for reasonable attorneys' fees and costs incurred in that action.

(g)        Nothing in this Article requires a person who accepts a power of attorney to permit an attorney‑in‑fact to conduct business not authorized by the terms of the power of attorney, or otherwise not permitted by applicable statute or regulation.

(h)        Nothing in this Article amends or modifies the rights of banks and other depository institutions to terminate any deposit account in accordance with applicable law. (2005‑178, s. 1; 2006‑264, s. 39(a).)



§ 32A-43. Scope of Article.

§ 32A‑43.  Scope of Article.

This Article shall apply to all or any portion of a document executed under Article 1, Article 2, or Article 2A of this Chapter. (2005‑178, s. 1.)






Chapter 33 - Guardian and Ward.

§§ 33-1 through 33-77: Repealed and recodified.

Chapter 33.

Guardian and Ward.

§§ 33‑1 through 33‑77: Repealed and recodified.






Chapter 33A - North Carolina Uniform Transfers to Minors Act

§ 33A-1. Definitions.

Chapter 33A.

North Carolina Uniform Transfers to Minors Act

§ 33A‑1.  Definitions.

In this Chapter:

(1)        "Adult" means an individual who has attained the age of 21 years.

(2)        "Benefit plan" means an employer's plan for the benefit of an employee or partner.

(3)        "Broker" means a person lawfully engaged in the business of effecting transactions in securities or commodities for the person's own account or for the account of others.

(4)        "Court" means the clerk of the superior court of the several counties of the State.

(5)        "Custodial property" means (i) any interest in property transferred to a custodian under this Chapter and (ii) the income from and proceeds of that interest in property.

(6)        "Custodian" means a person so designated under Section 33A‑9 or a successor or substitute custodian designated under Section 33A‑18.

(7)        "Financial institution" means a bank, trust company, savings and loan associations or other savings institutions, or credit union, chartered and supervised under State or federal law.

(8)        "Guardian" means a person appointed or qualified by a court to act as general, limited, or temporary guardian of a minor's property or a person legally authorized to perform substantially the same functions.

(9)        "Legal representative" means an individual's personal representative or guardian.

(10)      "Member of the minor's family" means the minor's parent, spouse, grandparent, brother, sister, uncle, or aunt, whether of the whole or half blood or by adoption.

(11)      "Minor" means an individual who has not attained the age of 21 years.

(12)      "Person" means an individual, corporation, organization, or other legal entity.

(13)      "Personal representative" means an executor, administrator, successor personal representative, collector, or special administrator of a decedent's estate or a person legally authorized to perform substantially the same function.

(14)      "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.

(15)      "Transfer" means a transaction that creates custodial property under G.S. 33A‑9.

(16)      "Transferor" means a person who makes a transfer under this Chapter.

(17)      "Trust company" means a financial institution, corporation, or other legal entity, authorized to exercise general trust powers. (1987, c. 563, s. 2.)



§ 33A-2. Scope and jurisdiction.

§ 33A‑2.  Scope and jurisdiction.

(a)        This Chapter applies to a transfer if at the time of the transfer, the transferor, the minor, or the custodian is a resident of this State or the custodial property is located in this State and the transfer instrument refers to this Chapter in the designation under G.S. 33A‑9(a) by which the transfer is made.  The custodianship so created remains subject to this Chapter despite a subsequent change in residence of a transferor, the minor, or the custodian, or the removal of custodial property from this State.

(b)        A person designated as custodian under this Chapter is subject to personal jurisdiction in this State with respect to any matter relating to the custodianship.

(c)        A transfer that purports to be made and which is valid under the Uniform Transfers to Minors Act, the Uniform Gifts to Minors Act, or a substantially similar act, of another state is governed by the law of the designated state and may be executed and is enforceable in this State if at the time of the transfer, the transferor, the minor, or the custodian is a resident of the designated state or the custodial property is located in the designated state.

(d)        This Chapter shall not be construed to be the exclusive procedures for transferring property interests to minors and any other procedure for such transfers authorized by the law of this State and, not specifically repealed shall continue in effect. (1987, c. 563, s. 2.)



§ 33A-3. Nomination of custodian.

§ 33A‑3.  Nomination of custodian.

(a)        A person having the right to designate the recipient of property transferable upon the occurrence of a future event may revocably nominate a custodian to receive the property for a minor beneficiary upon the occurrence of the event by naming the custodian followed in substance by the words:  "as custodian for ____________________ (name of minor) under the North Carolina Uniform Transfers to Minors Act."  The nomination may name one or more persons as substitute custodians to whom the property must be transferred, in the order named, if the first nominated custodian dies before the transfer or is unable, declines, or is ineligible to serve.  The nomination may be made in a will, a trust, a deed, an instrument exercising a power of appointment, or in a writing designating a beneficiary of contractual rights which is registered with or delivered to the payor, issuer, or other obligor of the contractual rights.

(b)        A custodian nominated under this section must be a person to whom a transfer of property of that kind may be made under G.S. 33A‑9(a).

(c)        The nomination of a custodian under this section does not create custodial property until the nominating instrument becomes irrevocable or a transfer to the nominated custodian is completed under G.S. 33A‑9.  Unless the nomination of a custodian has been revoked, upon the occurrence of the future event the custodianship becomes effective and the custodian shall enforce a transfer of the custodial property pursuant to G.S. 33A‑9. (1987, c. 563, s. 2.)



§ 33A-4. Transfer by gift or exercise of power of appointment.

§ 33A‑4.  Transfer by gift or exercise of power of appointment.

A person may make a transfer by irrevocable gift to, or the irrevocable exercise of a power of appointment in favor of, a custodian for the benefit of a minor pursuant to G.S. 33A‑9. (1987, c. 563, s. 2.)



§ 33A-5. Transfer authorized by will or trust.

§ 33A‑5.  Transfer authorized by will or trust.

(a)        A personal representative or trustee may make an irrevocable transfer pursuant to G.S. 33A‑9 to a custodian for the benefit of a minor as authorized in the governing will or trust.

(b)        If the testator or settlor has nominated a custodian under G.S. 33A‑3 to receive the custodial property, the transfer must be made to that person.

(c)        If the testator or settlor has not nominated a custodian under G.S. 33A‑3, or all persons so nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve the personal representative or the trustee, as the case may be, shall designate the custodian from among those eligible to serve as custodian for property of that kind under G.S. 33A‑9(a). (1987, c. 563, s. 2.)



§ 33A-6. Other transfer by fiduciary.

§ 33A‑6.  Other transfer by fiduciary.

(a)        Subject to subsection (c), a personal representative or trustee may make an irrevocable transfer to the transferor or to another adult or trust company as custodian for the benefit of a minor pursuant to G.S. 33A‑9, in the absence of a will or under a will or trust that does not contain an authorization to do so.

(b)        Subject to subsection (c), a guardian may make an irrevocable transfer to the transferor or to another adult or trust company as custodian for the benefit of the minor pursuant to Section 33A‑9.

(c)        A transfer under subsection (a) or (b) may be made only if (i) the personal representative, trustee, or guardian considers the transfer to be in the best interest of the minor, and (ii) the transfer is not prohibited by or inconsistent with provisions of the applicable will, trust agreement, or other governing instrument.  If the value of the property transferred under subsections (a) or (b) will total more than ten thousand dollars ($10,000), whether in one or more transfers, that transfer must be authorized by the court.  If a transfer under subsections (a) or (b) is to the transferor then the transfer must be authorized by the court. (1987, c. 563, s. 2.)



§ 33A-7. Transfer by obligor.

§ 33A‑7.  Transfer by obligor.

(a)        Subject to subsections (b) and (c), a person not subject to Section 33A‑5 or 33A‑6 who holds property of or owes a liquidated debt to a minor not having a guardian may make an irrevocable transfer to a custodian for the benefit of the minor pursuant to Section 33A‑9.

(b)        If a person having the right to do so under Section 33A‑3 has nominated a custodian under that section to receive the custodial property, the transfer must be made to that person.

(c)        If no custodian has been nominated under Section 33A‑3, or all persons so nominated as custodian die before the transfer or are unable, decline, or are ineligible to serve, a transfer under this section may be made to an adult member of the minor's family or to a trust company if the aggregate value of the property does not exceed ten thousand dollars ($10,000) in value. (1987, c. 563, s. 2.)



§ 33A-8. Receipt for custodial property.

§ 33A‑8.  Receipt for custodial property.

A written acknowledgement by a custodian of delivery authorized by this Chapter constitutes a sufficient receipt and discharge for custodial property transferred to the custodian. (1987, c. 563, s. 2.)



§ 33A-9. Manner of creating custodial property and effecting transfer; designation of initial custodian; control.

§ 33A‑9.  Manner of creating custodial property and effecting transfer; designation of initial custodian; control.

(a)        Custodial property is created and a transfer is made whenever:

(1)        An uncertificated security or a certificated security in registered form is either:

a.         Registered in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for ________ (name of minor) under the North Carolina Uniform Transfers to Minors Act"; or

b.         Delivered if in certificated form, or any document necessary for the transfer of an uncertificated security is delivered, together with any necessary endorsement to an adult other than the transferor or to a trust company as custodian, accompanied by an instrument in substantially the form set forth in subsection (b);

(2)        Money is paid or delivered, or a security held in the name of a broker, financial institution, or its nominee is transferred, to a broker or financial institution for credit to an account in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for __________________ (name of minor) under the North Carolina Uniform Transfers to Minors Act";

(3)        The ownership of a life or endowment insurance policy or annuity contract is either:

a.         Registered with the issuer in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words: "as custodian for __________ (name of minor) under the North Carolina Uniform Transfers to Minors Act"; or

b.         Assigned in a writing delivered to an adult other than the transferor or to a trust company whose name in the assignment is followed in substance by the words:  "as custodian for __________ (name of minor) under the North Carolina Uniform Transfers to Minors Act";

(4)        An irrevocable exercise of a power of appointment or an irrevocable present right to future payment under a contract is the subject of a written notification delivered to the payor, issuer, or other obligor that the right is transferred to the transferor, an adult other than the transferor, or a trust company, whose name in the notification is followed in substance by the words:  "as custodian for __________ (name of minor) under the North Carolina Uniform Transfers to Minors Act";

(5)        An interest in real property is conveyed or devised to the transferor, an adult other than the transferor, or a trust company, whose name in the conveyance is followed in substance by the words:  "as custodian for __________ (name of minor) under the North Carolina Uniform Transfers to Minors Act";

(6)        A certificate of title issued by a department or agency of a state or of the United States which evidences title to tangible personal property is either:

a.         Issued in the name of the transferor, an adult other than the transferor, or a trust company, followed in substance by the words:  "as custodian for __________ (name of minor) under the North Carolina Uniform Transfers to Minors Act"; or

b.         Delivered to an adult other than the transferor or to a trust company, endorsed to that person followed in substance by the words:  "as custodian for __________ (name of minor) under the North Carolina Uniform Transfers to Minors Act"; or

(7)        An interest in any property not described in paragraphs (1) through (6) is transferred to an adult other than the transferor or to a trust company by a written instrument in substantially the form set forth in subsection (b).

(b)        An instrument in the following form satisfies the requirements of paragraphs (1)b. and (7) of subsection (a):

TRANSFER UNDER THE NORTH CAROLINA

UNIFORM TRANSFERS TO MINORS ACT

I, __________ (name of transferor or name and representative capacity if a fiduciary) hereby transfer to __________ (name of custodian), as custodian for __________ (name of minor) under the North Carolina Uniform Transfers to Minors Act, the following:  (insert a description of the custodial property sufficient to identify it).

Dated:  ____________________

_____________________________

(Signature)

____________________ (name of custodian) acknowledges receipt of the property described above as custodian for the minor named above under the North Carolina Uniform Transfers to Minors Act.

Dated:  ____________________

__________________________________

(Signature of Custodian)

(c)        A transferor shall place the custodian in control of the custodial property as soon as practicable. (1987, c. 563, s. 2; 1997‑456, s. 27.)



§ 33A-10. Single custodianship.

§ 33A‑10.  Single custodianship.

A transfer may be made only for one minor, and only one person may be the custodian.  All custodial property held under this Chapter by the same custodian for the benefit of the same minor constitutes a single custodianship. (1987, c. 563, s. 2.)



§ 33A-11. Validity and effect of transfer.

§ 33A‑11.  Validity and effect of transfer.

(a)        The validity of a transfer made in a manner prescribed in this Chapter is not affected by:

(1)        Failure of the transferor to comply with G.S. 33A‑9(c) concerning control;

(2)        Designation of an ineligible custodian, except designation of the transferor in the case of property for which the transferor is ineligible to serve as custodian under G.S. 33A‑9(a);

(3)        Death or incapacity of a person nominated under G.S. 33A‑3 or designated under G.S. 33A‑9 as custodian or the disclaimer of the office by that person; or

(4)        The use of an abbreviation in referring to this Chapter or the equivalent act of another state.

(b)        A transfer made pursuant to G.S. 33A‑9 is irrevocable, and the custodial property is indefeasibly vested in the minor, but the custodian has all the rights, powers, duties, and authority provided in this Chapter, and neither the minor nor the minor's legal representative has any right, power, duty, or authority with respect to the custodial property except as provided in this Chapter.

(c)        By making a transfer, the transferor incorporates in the disposition all the provisions of this Chapter and grants to the custodian, and to any third person dealing with a person designated as custodian, the respective powers, rights, and immunities provided in this Chapter. (1987, c. 563, s. 2.)



§ 33A-12. Care of custodial property.

§ 33A‑12.  Care of custodial property.

(a)        A custodian shall:

(1)        Take control of custodial property;

(2)        Register or record title to custodial property if appropriate; and

(3)        Collect, hold, manage, invest, and reinvest custodial property.

(b)        In dealing with custodial property, a custodian shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by any other statute restricting investments by fiduciaries.  If a custodian has a special skill or expertise or is named custodian on the basis of representations of a special skill or expertise, the custodian shall use that skill or expertise.  However, a custodian, in the custodian's discretion and without liability to the minor or the minor's estate, may retain any custodial property received from a transferor.

(c)        A custodian may invest in or pay premiums on life insurance or endowment policies on (i) the life of the minor only if the minor or the minor's estate or the custodian in the capacity of custodian is the sole beneficiary, or (ii) the life of another person in whom the minor has an insurable interest only to the extent that the minor, the minor's estate, or the custodian in the capacity of custodian, is the irrevocable beneficiary.

(d)        A custodian at all times shall keep custodial property separate and distinct from all other property in a manner sufficient to identify it clearly as custodial property of the minor.  Custodial property may be held with other owners if owned as tenants in common, provided that the property interest of the owners is fixed.  Custodial property subject to recordation is so identified if it is recorded, and custodial property subject to registration is so identified if it is either registered, or held in an account designated, in the name of the custodian, followed in substance by the words:  "as a custodian for ___________ (name of minor) under the North Carolina Uniform Transfers to Minors Act."

(e)        A custodian shall keep records of all transactions with respect to custodial property, including information necessary for the preparation of the minor's tax returns, and shall make them available for inspection at reasonable intervals by a parent or legal representative of the minor, or by the minor if the minor has attained the age of 14 years. (1987, c. 563, s. 2.)



§ 33A-13. Powers of custodian.

§ 33A‑13.  Powers of custodian.

(a)        A custodian, acting in a custodial capacity, has all the rights, powers, and authority over custodial property that unmarried adult owners have over their own property, but a custodian may exercise those rights, powers, and authority in the capacity of a custodian only.

(b)        This section does not relieve a custodian from liability for breach of G.S. 33A‑12. (1987, c. 563, s. 2.)



§ 33A-14. Use of custodial property.

§ 33A‑14.  Use of custodial property.

(a)        A custodian may deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the custodian considers advisable for the use and benefit of the minor, without court order and without regard to (i) the duty or ability of the custodian personally or of any other person to support the minor, or (ii) any other income or property of the minor which may be applicable or available for that purpose.

(b)        On petition of an interested person or the minor if the minor has attained the age of 14 years, the court may order the custodian to deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the court considers advisable for the use and benefit of the minor.

(c)        A delivery, payment, or expenditure under this section is in addition to, not in substitution for, and does not affect any obligation of a person to support the minor. (1987, c. 563, s. 2.)



§ 33A-15. Custodian's expenses, compensation, and bond.

§ 33A‑15.  Custodian's expenses, compensation, and bond.

(a)        A custodian is entitled to pay from and to be reimbursed from custodial property for reasonable expenses incurred in the performance of the custodian's duties.

(b)        Except for one who is a transferor under G.S. 33A‑4, a custodian has a noncumulative election during each calendar year to charge reasonable compensation for services performed during that year.

(c)        Except as provided in G.S. 33A‑18(f), a custodian need not give a bond. (1987, c. 563, s. 2.)



§ 33A-16. Exemption of third person from liability.

§ 33A‑16.  Exemption of third person from liability.

A third person in good faith and without court order may act on the instructions of or otherwise deal with any person purporting to make a transfer or purporting to act in the capacity of a custodian and, in the absence of knowledge, is not responsible for determining:

(1)        The validity of the purported custodian's designation;

(2)        The propriety of, or the authority under this Chapter for, any act of the purported custodian;

(3)        The validity or propriety under this Chapter of any instrument or instructions executed or given either by the person purporting to make a transfer or by the purported custodian; or

(4)        The propriety of the application of any property of the minor delivered to the purported custodian. (1987, c. 563, s. 2.)



§ 33A-17. Liability to third persons.

§ 33A‑17.  Liability to third persons.

(a)        A claim based on (i) a contract entered into by a custodian acting in a custodial capacity, (ii) an obligation arising from the ownership or control of custodial property, or (iii) a tort committed during the custodianship, may be asserted against the custodial property by proceeding against the custodian in the custodial capacity, whether or not the custodian or the minor is personally liable therefor.

(b)        A custodian may be held personally liable:

(1)        On a contract properly entered into in the custodial capacity if the custodian fails to reveal that capacity and to identify the custodianship in the contract; or

(2)        For an obligation arising from control of custodial property or for a tort committed during the custodianship if the custodian is personally at fault.

(c)        A minor is not personally liable for an obligation arising from ownership of custodial property or for a tort committed during the custodianship unless the minor is personally at fault. (1987, c. 563, s. 2.)



§ 33A-18. Renunciation, resignation, death, or removal of custodian; designation of successor custodian.

§ 33A‑18.  Renunciation, resignation, death, or removal of custodian; designation of successor custodian.

(a)        A person nominated under G.S. 33A‑3 or designated under G.S. 33A‑9 as custodian may decline to serve by delivering a written disclaimer to the person who made the nomination or to the transferor or the transferor's legal representative.  If the event giving rise to a transfer has not occurred and no substitute custodian able, willing, and eligible to serve was nominated under G.S. 33A‑3, the person who made the nomination may nominate a substitute custodian under G.S. 33A‑3; otherwise the transferor or the transferor's legal representative shall designate a substitute custodian at the time of the transfer, in either case from among the persons eligible to serve as custodian for that kind of property under G.S. 33A‑9(a).

(b)        A custodian at any time may designate a trust company or an adult other than the transferor under G.S. 33A‑4 as successor custodian by executing and dating an instrument of designation before a subscribing witness other than the successor.  If the instrument of designation does not contain or is not accompanied by the resignation of the custodian, the designation of the successor does not take effect until the custodian resigns, dies, becomes incapacitated, or is removed.

(c)        A custodian may resign at any time by delivering written notice to the minor if the minor has attained the age of 14 years and to the successor custodian and by delivering the custodial property to the successor custodian.

(d)        If a custodian is ineligible, dies, or becomes incapacitated without having effectively designated a successor and the minor has attained the age of 14 years, the minor may designate as successor custodian, in the manner prescribed in subsection (b), an adult member of the minor's family, a guardian of the minor, or a trust company.  If the minor has not attained the age of 14 years or fails to act within 60 days after the ineligibility, death, or incapacity, the guardian of the minor becomes successor custodian.  If the minor has no guardian or the guardian declines to act, the transferor, the legal representative of the transferor or of the custodian, an adult member of the minor's family, or any other interested person may petition the court to designate a successor custodian.

(e)        A custodian who declines to serve under subsection (a) or resigns under subsection (c), or the legal representative of a deceased or incapacitated custodian, as soon as practicable, shall put the custodial property and records in the possession and control of the successor custodian.  The successor custodian by action may enforce the obligation to deliver custodial property and records and becomes responsible for each item as received.

(f)         A transferor, the legal representative of a transferor, an adult member of the minor's family, a guardian of the person of the minor, the guardian of the minor, or the minor if the minor has attained the age of 14 years may petition the court to remove the custodian for cause and to designate a successor custodian other than a transferor under G.S. 33A‑4 or to require the custodian to give appropriate bond. (1987, c. 563, s. 2.)



§ 33A-19. Accounting by and determination of liability of custodian.

§ 33A‑19.  Accounting by and determination of liability of custodian.

(a)        A minor who has attained the age of 14 years, the minor's guardian of the person or legal representative, an adult member of the minor's family, a transferor, or a transferor's legal representative may petition the court (i) for an accounting by the custodian or the custodian's legal representative; or (ii) for a determination of responsibility, as between the custodial property and the custodian personally, for claims against the custodial property unless the responsibility has been adjudicated in an action under G.S. 33A‑17 to which the minor or the minor's legal representative was a party.

(b)        A successor custodian may petition the court for an accounting by the predecessor custodian.

(c)        The court, in a proceeding under this Chapter or the presiding judge in any other proceeding, may require or permit the custodian or the custodian's legal representative to account.

(d)        If a custodian is removed under G.S. 33A‑18(f), the court shall require an accounting and order delivery of the custodial property and records to the successor custodian and the execution of all instruments required for transfer of the custodial property. (1987, c. 563, s. 2.)



§ 33A-20. Termination of custodianship.

§ 33A‑20.  Termination of custodianship.

The custodian shall transfer in an appropriate manner the custodial property to the minor or to the minor's estate upon the earlier of:

(1)        The minor's attainment of 21 years of age with respect to custodial property transferred under G.S. 33A‑4 or G.S. 33A‑5, except that any transferor may have custodial property transferred to the minor at any time after the age of 18 and before the age of 21 by a designation in the following words or their equivalent:  "The custodian shall transfer this property to _______  (name of minor) when he reaches the age of ___ (age after 18 and before 21).";

(2)        The minor's attainment of age 18 with respect to custodial property transferred under G.S. 33A‑6 or G.S. 33A‑7; or

(3)        The minor's death. (1987, c. 563, s. 2.)



§ 33A-21. Applicability.

§ 33A‑21.  Applicability.

This Chapter applies to a transfer within the scope of G.S. 33A‑2 made after October 1, 1987, if:

(1)        The transfer purports to have been made under the Uniform Gifts to Minors Act of North Carolina; or

(2)        The instrument by which the transfer purports to have been made uses in substance the designation "as custodian under the Uniform Gifts to Minors Act" or "as custodian under the Uniform Transfers to Minors Act" of any other state, and the application of this Chapter is necessary to validate the transfer. (1987, c. 563, s. 2.)



§ 33A-22. Effect on existing custodianships.

§ 33A‑22.  Effect on existing custodianships.

(a)        Any transfer of custodial property as now defined in this Chapter made before October 1, 1987, is validated notwithstanding that there was no specific authority in the Uniform Gifts to Minors Act of North Carolina for the coverage of custodial property of that kind or for a transfer from that source at the time the transfer was made.

(b)        This Chapter applies to all transfers made before October 1, 1987, in a manner and form prescribed in the Uniform Gifts to Minors Act of North Carolina, except insofar as the application impairs constitutionally vested rights or extends the duration of custodianships in existence on October 1, 1987.

(c)        G.S. 33A‑1 and G.S. 33A‑20 with respect to the age of a minor for whom custodial property is held under this Chapter shall not apply to custodial property held in a custodianship that terminated because of the minor's attainment of the age of majority and before October 1, 1987. (1987, c. 563, s. 2.)



§ 33A-23. Uniformity of application and construction.

§ 33A‑23.  Uniformity of application and construction.

This Chapter shall be applied and construed to effect its general purpose to make uniform the law with respect to the subject of this Chapter among states enacting it. (1987, c. 563, s. 2.)



§ 33A-24. Short title.

§ 33A‑24.  Short title.

This Chapter may be cited as the "North Carolina Uniform Transfers to Minors Act." (1987, c. 563, s. 2.)






Chapter 33B - North Carolina Uniform Custodial Trust Act.

§ 33B-1. Definitions.

Chapter 33B.

North Carolina Uniform Custodial Trust Act.

§ 33B‑1.  Definitions.

As used in this act:

(1)        "Adult" means an individual who is at least 21 years of age.

(2)        "Beneficiary" means an individual for whom property has been transferred to or held under a declaration of trust by a custodial trustee for the individual's use and benefit under this act.

(3)        "Guardian of the estate" means a guardian appointed for the purpose of managing the property, estate, and business affairs of a ward, or a person legally authorized to perform substantially the same functions. As used in this act the term "guardian of the estate" includes a general guardian or guardian of the estate appointed under the provisions of Chapter 35A of the General Statutes.

(4)        "Court" means the clerk of superior court of this State.

(5)        "Custodial trust property" means an interest in property transferred to or held under a declaration of trust by a custodial trustee under this act and the income from and proceeds of that interest.

(6)        "Custodial trustee" means a person designated as trustee of a custodial trust under this act or a substitute or successor to the person designated.

(7)        "Guardian of the person" means a guardian appointed for the purpose of performing duties relating to the care, custody, and control of a ward, but not a person who is only a guardian ad litem. As used in this act the term "guardian of the person" includes a general guardian or guardian of the person appointed under the provisions of Chapter 35A of the General Statutes.

(8)        "Incapacitated" means lacking the ability to manage property and business affairs effectively by reason of mental illness, mental deficiency, physical illness or disability, chronic use of drugs, chronic intoxication, confinement, detention by a foreign power, disappearance, being under 21 years of age, or other disabling cause.

(9)        "Legal representative" means a personal representative or guardian of the estate.

(10)      "Member of the beneficiary's family" means a beneficiary's spouse, descendant, parent, grandparent, brother, sister, uncle or aunt, whether of the whole or half blood or by adoption.

(11)      "Person" means an individual, corporation, business trust, estate, trust, partnership, joint venture, association, or any other legal or commercial entity.

(12)      "Personal representative" means an executor, administrator, or special administrator of a decedent's estate, a person legally authorized to perform substantially the same function, or a successor to any of them.

(13)      "State" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(14)      "Transferor" means a person who creates a custodial trust by transfer or declaration.

(15)      "Trust company" means a financial institution, corporation, or other legal entity, authorized to exercise general trust powers in North Carolina.

(16)      "General guardian" means a guardian of both the estate and the person. (1995, c. 486, s. 1.)



§ 33B-2. Custodial trust; general.

§ 33B‑2.  Custodial trust; general.

(a)        A person may create a custodial trust of property by a written transfer of the property to a trust company or an adult other than the transferor executed in any lawful manner, naming as beneficiary an individual, who may be the transferor, in which the transferee is designated, in substance, as custodial trustee under the North Carolina Uniform Custodial Trust Act. A transfer is executed in a lawful manner if the formalities, if any, of the transfer of the particular property necessary under general principles of law are satisfied.

(b)        An adult may create a custodial trust of property by a written declaration which names as beneficiary an individual other than the declarant. The declaration shall be evidenced by registration of the property or by other instrument of declaration executed in any lawful manner, describing the property and designating the declarant, in substance, as custodial trustee under the North Carolina Uniform Custodial Trust Act. A registration or other declaration of trust for the sole benefit of the declarant is not a custodial trust under this act. A registration or declaration is executed in a lawful manner if the formalities, if any, of the transfer of the beneficial interest in the particular property under general principles of law are satisfied.

(c)        Title to custodial trust property is in the custodial trustee, and the beneficial interest is in the beneficiary.

(d)        Except as provided in subsection (e) of this section, a transferor may not terminate a custodial trust.

(e)        The beneficiary, if not incapacitated, or the guardian of the estate of an incapacitated beneficiary, may terminate a custodial trust by delivering to the custodial trustee a writing signed by the beneficiary or guardian of the estate declaring the termination. If not previously terminated, the custodial trust terminates on the death of the beneficiary.

(f)         Any person may augment existing custodial trust property by the addition of other property pursuant to a written instrument satisfying the requirements of subsections (a) or (b) of this section.

(g)        The transferor may designate, or authorize the designation of, a successor custodial trustee in the trust instrument.

(h)        This act does not displace or restrict other means of creating trusts. A trust, the terms of which do not conform to this act, may be enforceable according to its terms under the law. (1995, c. 486, s. 1.)



§ 33B-3. Custodial trust to begin in the future.

§ 33B‑3.  Custodial trust to begin in the future.

(a)        A person may create a custodial trust to begin in the future by designating the transferee in substance "as custodial trustee for ____________ (name of beneficiary) under the North Carolina Uniform Custodial Trust Act". A designation under this section may be made in:

(1)        A will;

(2)        A trust;

(3)        An insurance policy;

(4)        A deed;

(5)        A payable‑on‑death account;

(6)        An instrument exercising a power of appointment, provided that the donor of the power has not expressly prohibited the exercise of the power in favor of a custodial trustee, and provided further that the beneficiary of the custodial trust is a permissible object of the power, although the custodial trustee need not be a permissible object of the power; or

(7)        A writing designating a beneficiary of contractual rights, including but not limited to rights under a pension or profit sharing plan, which is registered with or delivered to the fiduciary, payor, issuer, or obligor of the contractual right.

(b)        Persons may be designated as substitute or successor custodial trustees to whom the property must be paid or transferred in the order named if the preceding designated custodial trustee is unable or unwilling to serve. (1995, c. 486, s. 1.)



§ 33B-4. Form and effect of receipt and acceptance by custodial trustee; jurisdiction.

§ 33B‑4.  Form and effect of receipt and acceptance by custodial trustee; jurisdiction.

(a)        Obligations of a custodial trustee, including the obligation to follow directions of the beneficiary, arise under this act upon the custodial trustee's acceptance, express or implied, of the custodial trust property.

(b)        The custodial trustee's acceptance may be evidenced by a writing stating in substance:

"CUSTODIAL TRUSTEE'S RECEIPT AND ACCEPTANCE

I, __________, (name of custodial trustee) acknowledge receipt of the custodial trust property described below or in the attached instrument and accept the custodial trust as custodial trustee for ___________ (name of beneficiary) under the North Carolina Uniform Custodial Trust Act.  I undertake to administer and distribute the custodial trust property pursuant to the North Carolina Uniform Custodial Trust Act.  My obligations as custodial trustee are subject to the directions of the beneficiary unless the beneficiary is designated as, is, or becomes incapacitated.  The custodial trust property consists of ____________

Dated: ________________

____________________

(Signature of Custodial Trustee)".

(c)        Upon accepting custodial trust property, a person designated as custodial trustee under this act is subject to personal jurisdiction in this State with respect to any matter relating to the custodial trust. (1995, c. 486, s. 1.)



§ 33B-5. Transfer to custodial trustee by fiduciary or obligor; facility of payment.

§ 33B‑5.  Transfer to custodial trustee by fiduciary or obligor; facility of payment.

(a)        A person, including a fiduciary other than a custodial trustee, who holds property of or owes a debt to an incapacitated individual not having a guardian of the estate may make a transfer to an adult member of the beneficiary's family or to a trust company as custodial trustee for the use and benefit of the incapacitated individual. If the value of the property or the debt exceeds twenty thousand dollars ($20,000), the transfer is not effective unless authorized by the court.

(b)        A written acknowledgment of delivery, signed by a custodial trustee, is a sufficient receipt and discharge for property transferred to the custodial trustee pursuant to this section.

(c)        This section shall not apply when the disposition of the property has been directed by an instrument designating a custodial trustee pursuant to G.S. 33B‑3. (1995, c. 486, s. 1.)



§ 33B-6. Single beneficiaries; separate custodial trusts.

§ 33B‑6.  Single beneficiaries; separate custodial trusts.

(a)        Beneficial interests in a custodial trust may not be created for multiple beneficiaries.

(b)        All custodial trust property held under this act by the same custodial trustee for the use and benefit of a single beneficiary may be administered as a single custodial trust. (1995, c. 486, s. 1.)



§ 33B-7. General duties of custodial trustee.

§ 33B‑7.  General duties of custodial trustee.

(a)        If appropriate, a custodial trustee shall register or record the instrument vesting title to custodial trust property.

(b)        If the beneficiary is not incapacitated, a custodial trustee shall follow the directions of the beneficiary in the management, control, investment, or retention of the custodial trust property.

If the beneficiary is incapacitated or the beneficiary has capacity but has not given direction, the custodial trustee shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by any other law restricting investments by fiduciaries. However, a custodial trustee, in the custodial trustee's discretion, may retain any custodial trust property received from the transferor.

If a custodial trustee has a special skill or expertise or is named custodial trustee on the basis of representation of a special skill or expertise, the custodial trustee shall observe the standard of care expected of one with that skill or expertise.

(c)        Subject to subsection (b) of this section, a custodial trustee shall take control of and collect, hold, manage, invest, and reinvest custodial trust property.

(d)        A custodial trustee at all times shall keep custodial trust property of which the custodial trustee has control, separate from all other property in a manner sufficient to identify it clearly as custodial trust property of the beneficiary. Custodial trust property, the title to which is subject to recordation, is adequately identified as such if an appropriate instrument so identifying the property is recorded in the name of the custodial trustee, designated in substance "as custodial trustee for  ____________ (name of beneficiary) under the North Carolina Uniform Custodial Trust Act". Custodial trust property subject to registration is so identified if it is registered, or held in an account in the name of the custodial trustee, designated in substance "as custodial trustee for ____________ (name of beneficiary) under the North Carolina Uniform Custodial Trust Act".

(e)        A custodial trustee shall keep records of all transactions with respect to custodial trust property, including information necessary for the preparation of tax returns, and shall make the records and information available at reasonable times to the beneficiary or legal representative of the beneficiary.

(f)         Unless the durable power of attorney specifically provides otherwise, the exercise of the durable power of attorney for an incapacitated beneficiary is not effective to terminate or direct the administration or distribution of a custodial trust. (1995, c. 486, s. 1.)



§ 33B-8. General powers of custodial trustee.

§ 33B‑8.  General powers of custodial trustee.

(a)        A custodial trustee, acting in a fiduciary capacity, has all the rights and powers over custodial trust property which an unmarried adult owner has over individually owned property, but a custodial trustee may exercise those rights and powers in a fiduciary capacity only.

(b)        This section does not relieve a custodial trustee from liability for a violation of G.S. 33B‑7. (1995, c. 486, s. 1.)



§ 33B-9. Use of custodial trust property.

§ 33B‑9.  Use of custodial trust property.

(a)        A custodial trustee shall pay to the beneficiary or expend for the beneficiary's use and benefit so much or all of the custodial trust property as the beneficiary while not incapacitated may direct from time to time.

(b)        If the beneficiary is incapacitated, the custodial trustee shall expend so much or all of the custodial trust property as the custodial trustee considers advisable for the use and benefit of the beneficiary and the spouse and children, and other dependents of the beneficiary. Expenditures may be made in the manner, when, and to the extent that the custodial trustee determines suitable and proper, without court order and without regard to other support, income, or property of the beneficiary.

(c)        A custodial trustee may establish checking, savings, or other similar accounts of reasonable amounts from which either the custodial trustee or the beneficiary may withdraw funds or against which either may draw checks. Funds withdrawn from, or checks written against, the account of the beneficiary are distributions of custodial trust property by the custodial trustee to the beneficiary. (1995, c. 486, s. 1.)



§ 33B-10. Determination of incapacity; effect.

§ 33B‑10.  Determination of incapacity; effect.

(a)        The custodial trustee shall administer the custodial trust as for an incapacitated beneficiary if (i) the custodial trust was created under G.S. 33B‑5, (ii) the transferor has so directed in the instrument creating the custodial trust, (iii) a determination that a beneficiary is an incompetent adult has been made under the provisions of Chapter 35A, including a determination of limited incompetence under the provisions of G.S. 35A‑1112(d), unless the court provided otherwise, or (iv) the custodial trustee has determined that the beneficiary is incapacitated under subsection (b) of this section.

(b)        A custodial trustee may determine that the beneficiary is incapacitated in reliance upon (i) previous direction or authority given by the beneficiary while not incapacitated, including direction or authority pursuant to a durable power of attorney, (ii) the certificate of the beneficiary's physician, (iii) authority given to the custodial trustee in the instrument creating the trust to determine the incapacity of the beneficiary after the creation of the custodial trust, or (iv) other reasonable evidence.

(c)        If a custodial trustee for an incapacitated beneficiary determines that the beneficiary's incapacity has ceased, or that circumstances concerning the beneficiary's ability to manage property and business affairs have changed since the creation of a custodial trust directing administration as for an incapacitated beneficiary, the custodial trustee may administer the trust as for a beneficiary who is not incapacitated.

(d)        Regardless of whether any determination of incapacity under subsection (b) of this section has or has not been made, the beneficiary, the custodial trustee, or other person interested in the custodial trust property or the welfare of the beneficiary, may petition under the procedures of Chapter 35A for a determination by the court whether the beneficiary is or continues to be incapacitated as defined in G.S. 33B‑1(8). A determination of incapacity does not require appointment of a guardian of the estate unless in the discretion of the court such appointment is otherwise warranted.

(e)        Incapacity of a beneficiary does not terminate (i) the custodial trust, (ii) any designation of a successor custodial trustee, (iii) rights or powers of the custodial trustee, or (iv) any immunities of third persons acting on instructions of the custodial trustee.

(f)         A custodial trustee shall not be liable for any determinations authorized by this section regarding the capacity or incapacity of the beneficiary made in good faith. (1995, c. 486, s. 1.)



§ 33B-11. Third-party transactions.

§ 33B‑11.  Third‑party transactions.

A third person in good faith and without a court order may act on instructions of, or otherwise deal with, a person purporting to make a transfer as, or to act in the capacity of, a custodial trustee. In the absence of actual knowledge to the contrary, the third person is not responsible for determining:

(1)        The validity of the purported custodial trustee's designation;

(2)        The propriety of, or the authority under this act for, any action of the purported custodial trustee;

(3)        The validity or propriety of an instrument executed or instruction given pursuant to this act either by the person purporting to make a transfer or declaration or by the purported custodial trustee; or

(4)        The propriety of the application of property vested in the purported custodial trustee. (1995, c. 486, s. 1.)



§ 33B-12. Liability to the third person.

§ 33B‑12.  Liability to the third person.

(a)        A claim based on (i) a contract entered into by a custodial trustee acting in a fiduciary capacity, (ii) an obligation arising from the ownership or control of custodial trust property, (iii) a tort committed in the course of administering the custodial trust, may be asserted by a third person against the custodial trust property by proceeding against the custodial trustee in a fiduciary capacity, whether or not the custodial trustee or the beneficiary is personally liable.

(b)        A custodial trustee may be held personally liable to a third person:

(1)        On a contract entered into in a fiduciary capacity if the custodial trustee fails to reveal that capacity or to identify the custodial trust in the contract; or

(2)        For an obligation arising from control of custodial trust property or for a tort committed in the course of the administration of the custodial trust if the custodial trustee is personally at fault.

(c)        A beneficiary is not personally liable to a third person for an obligation arising from beneficial ownership of custodial trust property or for a tort committed in the course of administration of the custodial trust unless the beneficiary is personally in possession of the custodial trust property giving rise to the liability or is personally at fault.

(d)        Subsections (b) and (c) of this section do not preclude actions or proceedings to establish liability of the custodial trustee or beneficiary as owner or possessor of the custodial trust property to the extent that person is protected as the insured by liability insurance. (1995, c. 486, s. 1.)



§ 33B-13. Declination, resignation, incapacity, death, or removal of custodial trustee; designation of successor custodial trustee.

§ 33B‑13.  Declination, resignation, incapacity, death, or removal of custodial trustee; designation of successor custodial trustee.

(a)        Before accepting the custodial trust property, a person designated as custodial trustee may decline to serve by notifying the person who made the designation, the transferor, or the transferor's legal representative. In such case, the transferor or the transferor's legal representative may designate a substitute custodial trustee. If the custodial trust is being created under G.S. 33B‑3, the substitute custodial trustee designated under G.S. 33B‑3 becomes the custodial trustee, or, if a substitute custodial trustee has not been designated, the person who made the designation may designate a substitute custodial trustee pursuant to G.S. 33B‑3.

(b)        A custodial trustee who has accepted the custodial trust property may resign by (i) delivering written notice to a successor custodial trustee, if any, the beneficiary, and, if the beneficiary is incapacitated, to the beneficiary's guardian of the estate, if any, and (ii) transferring and, where appropriate, registering or recording an instrument relating to the custodial trust property in the name of the successor custodial trustee identified under subsection (c) of this section.

(c)        If a custodial trustee or successor custodial trustee is ineligible, resigns, dies, or becomes incapacitated, the successor designated under G.S. 33B‑2 or G.S. 33B‑3 becomes custodial trustee. If there is no effective provision for a successor, the beneficiary, if not incapacitated, may designate a successor custodial trustee; if the beneficiary fails to act within 90 days, the resigning custodial trustee may designate a successor custodial trustee. If there is no effective provision for a successor custodial trustee and if the beneficiary is incapacitated, the beneficiary's guardian of the estate becomes successor custodial trustee. If the beneficiary does not have a guardian of the estate or the guardian of the estate fails to act as custodial trustee, the resigning custodial trustee may designate a successor custodial trustee.

(d)        If a successor custodial trustee is not designated pursuant to subsection (c) of this section, the following persons may in the order listed petition the court to designate a successor custodial trustee: the transferor, the legal representative of the transferor, the legal representative of the custodial trustee, the general guardian of the beneficiary, the guardian of the estate of the beneficiary, an adult member of the beneficiary's family, a person interested in the custodial trust property, or a person interested in the welfare of the beneficiary.

(e)        A custodial trustee who declines to serve or resigns, or the legal representative of a deceased or incapacitated custodial trustee shall put the custodial trust property and records in the possession and control of the successor custodial trustee as soon as practical. The successor custodial trustee shall enforce the obligation to deliver custodial trust property and records.

(f)         A beneficiary, the beneficiary's guardian of the estate, an adult member of the beneficiary's family, a guardian of the person of the beneficiary, a person interested in the custodial trust property, or a person interested in the welfare of the beneficiary, may petition the court (i) to remove the custodial trustee for cause and to designate a successor custodial trustee, (ii) to require the custodial trustee to furnish a bond or other security for the faithful performance of fiduciary duties, or (iii) for other appropriate relief. (1995, c. 486, s. 1.)



§ 33B-14. Expenses, compensation, and bond of custodial trustee.

§ 33B‑14.  Expenses, compensation, and bond of custodial trustee.

Except as otherwise provided in the instrument creating the custodial trust, in an agreement with the beneficiary, or by court order, a custodial trustee:

(1)        Is entitled to reimbursement from custodial trust property for reasonable expenses incurred in the performance of fiduciary services;

(2)        May charge, no later than six months after the end of each calendar year, a reasonable compensation for fiduciary services performed during that year; and

(3)        Need not furnish a bond or other security for the faithful performance of fiduciary duties. (1995, c. 486, s. 1.)



§ 33B-15. Reporting and accounting by custodial trustee; determination of liability of custodial trustee.

§ 33B‑15.  Reporting and accounting by custodial trustee; determination of liability of custodial trustee.

(a)        Upon the acceptance of custodial trust property, the custodial trustee shall provide a written statement that the custodial trust property is held pursuant to this act and describing the custodial trust property. The custodial trustee shall thereafter provide a written statement of the administration of the custodial trust property (i) once each year, (ii) upon request at reasonable times by the beneficiary or the beneficiary's legal representative, (iii) upon resignation or removal of the custodial trustee, and (iv) upon termination of the custodial trust. The statements must be provided to the beneficiary or to the beneficiary's legal representative. Upon termination of the beneficiary's interest, the custodial trustee shall furnish a statement to the person to whom the custodial trust property is to be delivered.

(b)        A beneficiary, the beneficiary's legal representative, an adult member of the beneficiary's family, a person interested in the custodial trust property, or a person interested in the welfare of the beneficiary may petition the court for an accounting by the custodial trustee or the custodial trustee's legal representative.

(c)        A successor custodial trustee may petition the court for an accounting by a predecessor custodial trustee or the legal representative of a predecessor custodial trustee.

(d)        In an action or proceeding under this act or in any other proceeding, the court may require or permit the custodial trustee or the custodial trustee's legal representative to account. The custodial trustee or the custodial trustee's legal representative may petition the court for approval of annual or final accounts.

(e)        If a custodial trustee is removed, the court shall require an accounting and order delivery of the custodial trust property and records to the successor custodial trustee and the execution of all instruments required for transfer of the custodial trust property.

(f)         On petition of the custodial trustee or any person who could petition for an accounting, the court, after notice to interested persons, may issue instructions to the custodial trustee or review the propriety of the acts of a custodial trustee or the reasonableness of compensation determined by the custodial trustee or others. (1995, c. 486, s. 1.)



§ 33B-16. Limitations of action against custodial trustee.

§ 33B‑16.  Limitations of action against custodial trustee.

(a)        Except as provided in subsections (b) and (c) of this section, a claim for relief against a custodial trustee for accounting or breach of duty is barred as to a beneficiary, a person to whom custodial trust property is to be paid or delivered, or the legal representative of an incapacitated or deceased beneficiary or payee:

(1)        Who has received a final account or statement fully disclosing the matter unless an action or proceeding to assert the claim is commenced within two years after receipt of the final account or statement; or

(2)        Who has not received a final account or statement fully disclosing the matter unless an action or proceeding to assert the claim is commenced within three years after the termination of the custodial trust.

(b)        Except as provided in subsection (c) of this section, a claim for relief to recover from a custodial trustee for fraud, misrepresentation, or concealment is barred unless an action or proceeding to assert the claim is commenced within five years after the termination of the custodial trust.

(c)        A claim for relief is not barred by this section if the claimant:

(1)        Is a minor, until the earlier of two years after the claimant becomes an adult or dies;

(2)        Is an incapacitated adult, until the earliest of two years after (i) the appointment of a guardian of the estate, (ii) the removal of the incapacity, or (iii) the death of the claimant; or

(3)        Was an adult, now deceased, who was not incapacitated, until two years after the claimant's death if the claim was not barred by adjudication, consent, or limitation prior to the claimant's death. (1995, c. 486, s. 1.)



§ 33B-17. Distribution on termination.

§ 33B‑17.  Distribution on termination.

(a)        Upon termination of a custodial trust, the custodial trustee shall transfer the unexpended custodial trust property:

(1)        To the beneficiary, if not incapacitated or deceased;

(2)        To the guardian of the estate or other recipient designated by the court for an incapacitated beneficiary; or

(3)        Upon the beneficiary's death, in the following order:

a.         As last directed in a writing signed by the deceased beneficiary while not incapacitated and received by the custodial trustee during the life of the deceased beneficiary;

b.         As designated in the instrument creating the custodial trust; or

c.         To the estate of the deceased beneficiary.

(b)        If, when the custodial trust would otherwise terminate, the distributee is incapacitated, the custodial trust continues for the use and benefit of the distributee as beneficiary until the incapacity is removed or the custodial trust is otherwise terminated.

(c)        Death of a beneficiary does not terminate the power of the custodial trustee to discharge obligations of the custodial trustee or beneficiary incurred before the termination of the custodial trust.

(d)        The writing described in G.S. 33B‑17(a)(3)a. or the instrument described in G.S. 33B‑17(a)(3)b. must also be signed by at least two witnesses, neither of whom is the custodial trustee or the distributee of the custodial trust property, and be acknowledged by the beneficiary or transferor before an individual authorized to administer oaths or take acknowledgements. Failure to comply with the witness or acknowledgement requirement shall not affect the validity of the custodial trust during the life of the beneficiary, but shall invalidate only the direction or designation of the distributee on termination of the custodial trust under G.S. 33B‑17(a)(3)a. or G.S. 33B‑17(a)(3)b., and upon termination of the custodial trust the custodial trustee shall transfer the unexpended custodial trust property according to the remaining provisions of this section. (1995, c. 486, s. 1.)



§ 33B-18. Methods and forms of creating custodial trusts.

§ 33B‑18.  Methods and forms of creating custodial trusts.

(a)        If a transaction (including a declaration with respect to or a transfer of specific property) otherwise satisfies applicable law, the criteria of G.S. 33B‑2 are satisfied by:

(1)        The execution and either delivery to the custodial trustee or recording of an instrument in substantially the following form:

"TRANSFER UNDER THE NORTH CAROLINA

UNIFORM CUSTODIAL TRUST ACT

I, __________________(name of transferor or name and representative capacity if a fiduciary), transfer to _____________ (name of trustee other than transferor), as custodial trustee for ____________ (name of beneficiary) as beneficiary and _____________ as distributee on termination of the trust in absence of direction by the beneficiary under the North Carolina Uniform Custodial Trust Act, the following:

(insert a description of the custodial trust property legally sufficient to identify and transfer each item of property).

Dated: ______________

______________ (Seal)                                                          ___________ (Witness)

Signature

___________ (Witness)

STATE OF ______ COUNTY OF ______

On this ______ day of_____, ____, personally appeared before me, the said named ______ to me known and known to me to be the person described in and who executed the foregoing instrument and he (or she) acknowledged that he (or she) executed the same and being duly sworn by me, made oath that the statements in the foregoing instrument are true.

My Commission Expires ________

________________

(Signature of Notary Public)

Notary Public (Official Seal)";

or

(2)        The execution and the recording or giving notice of its execution to the beneficiary of an instrument in substantially the following form:

"DECLARATION OF TRUST UNDER THE NORTH CAROLINA

UNIFORM CUSTODIAL TRUST ACT

I, _______________(name of owner of property,) declare that henceforth I hold as custodial trustee for _____________ (name of beneficiary other than transferor) as beneficiary and ____________ as distributee on termination of the trust in absence of direction by the beneficiary under the North Carolina Uniform Custodial Trust Act, the following:  (Insert a description of the custodial trust property legally sufficient to identify and transfer each item of property).

Dated: ____________

______________ (Seal)                                                          ___________ (Witness)

Signature

___________ (Witness)

STATE OF ______ COUNTY OF ______

On this ______ day of_____, ____, personally appeared before me, the said named ______ to me known and known to me to be the person described in and who executed the foregoing instrument and he (or she) acknowledged that he (or she) executed the same and being duly sworn by me, made oath that the statements in the foregoing instrument are true.

My Commission Expires ________

________________

(Signature of Notary Public)

Notary Public (Official Seal)"

(b)        Any customary methods of transferring or evidencing ownership of property may be used to create a custodial trust, including, but not limited to, any of the following:

(1)        Registration of a security in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, designated in substance "as custodial trustee for ____________ (name of beneficiary) under the North Carolina Uniform Custodial Trust Act";

(2)        Delivery of a certificated security, or a document necessary for the transfer of an uncertificated security, together with any necessary endorsement, to an adult other than the transferor or to a trust company as custodial trustee, accompanied by an instrument in substantially the form prescribed in subsection (a)(1);

(3)        Payment of money or transfer of a security held in the name of a broker or a financial institution or its nominee to a broker or financial institution for credit to an account in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, designated in substance "as custodial trustee for _____________ (name of beneficiary) under the North Carolina Uniform Custodial Trust Act";

(4)        Registration of ownership of a life or endowment insurance policy or annuity contract with the issuer in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, designated in substance "as custodial trustee for ______________ (name of beneficiary) under the North Carolina Uniform Custodial Trust Act";

(5)        Delivery of a written assignment to an adult other than the transferor or to a trust company designated in the assignment in substance by the words "as custodial trustee for __________ (name of beneficiary) under the North Carolina Uniform Custodial Trust Act";

(6)        Irrevocable exercise of a power of appointment, pursuant to its terms, in favor of a trust company, an adult other than the donee of the power, or the donee who holds the power if the beneficiary is other than the donee, designated in the appointment in substance "as custodial trustee for __________ (name of beneficiary) under the North Carolina Uniform Custodial Trust Act";

(7)        Delivery of a written notification or assignment of a right to future payment under a contract to an obligor which transfers the right under the contract to a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, designated in the notification or assignment in substance "as custodial trustee for ____________ (name of beneficiary) under the North Carolina Uniform Custodial Trust Act";

(8)        Execution and delivery of a conveyance of an interest in real property in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, designated in substance "as custodial trustee for ____________ (name of beneficiary) under the North Carolina Uniform Custodial Trust Act";

(9)        Issuance of a certificate of title by an agency of a state or of the United States which evidences title to tangible personal property:

a.         Issued in the name of a trust company, an adult other than the transferor, or the transferor if the beneficiary is other than the transferor, designated in substance "as custodial trustee for __________ (name of beneficiary) under the North Carolina Uniform Custodial Trust Act"; or

b.         Delivered to a trust company or an adult other than the transferor or endorsed by the transferor to that person, designated in substance "as custodial trustee for _________ (name of beneficiary) under the North Carolina Uniform Custodial Trust Act"; or

(10)      Execution and delivery of an instrument of gift to a trust company or an adult other than the transferor, designated in substance "as custodial trustee for _______________ (name of beneficiary) under the North Carolina Uniform Custodial Trust Act". (1995, c. 486, s. 1.)



§ 33B-19. Applicable law.

§ 33B‑19.  Applicable law.

(a)        This act applies to a transfer or declaration creating a custodial trust that refers to this act if, at the time of the transfer or declaration, the transferor, beneficiary, or custodial trustee is a resident of or has its principal place of business in this State or the custodial trust property is located in this State. The custodial trust remains subject to this act despite a later change in residence or principal place of business of the transferor, beneficiary, or custodial trustee, or removal of the custodial trust property from this State.

(b)        A transfer made pursuant to an act of another state substantially similar to this act is governed by the law of that state and may be enforced in this State. (1995, c. 486, s. 1.)



§ 33B-20. Uniformity of application and construction.

§ 33B‑20.  Uniformity of application and construction.

This act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it. (1995, c. 486, s. 1.)



§ 33B-21. Short title.

§ 33B‑21.  Short title.

This act may be cited as the "North Carolina Uniform Custodial Trust Act". (1995, c. 486, s. 1.)



§ 33B-22. Limitation on value of custodial trust property.

§ 33B‑22.  Limitation on value of custodial trust property.

Transfers or declarations of property to the corpus of a custodial trust under this act shall not exceed in the aggregate one hundred thousand dollars ($100,000) in value, exclusive of the value of the transferor's or declarant's personal residence. This limitation shall not apply to any appreciation in the value of the corpus held in the custodial trust. A good faith violation of this section shall not invalidate a custodial trust. (1995, c. 486, s. 1.)






Chapter 34 - Veterans' Guardianship Act.

§ 34-1. Title.

Chapter 34.

Veterans' Guardianship Act.

§ 34‑1.  Title.

This Chapter shall be known as "The Veterans' Guardianship Act." (1929, c. 33, s. 1.)



§ 34-2. Definitions.

§ 34‑2.  Definitions.

In this Chapter:

The term "benefits" shall mean all moneys payable by the United States through the Bureau.

The term "Bureau" means the United States Veterans' Bureau or its successor.

The term "Director" means the Director of the United States Veterans' Bureau or his successor.

"Estate" means income on hand and assets acquired partially or wholly with "income."

The term "guardian" as used herein shall mean any person acting as a fiduciary for a ward.

"Income" means moneys received from the Veterans Administration and revenue or profit from any property wholly or partially acquired therewith.

The term "person" includes a partnership, corporation or an association.

The term "ward" means a beneficiary of the Bureau. (1929, c. 33, s. 2; 1945, c. 723, s. 2; 1961, c. 396, s. 1.)



§ 34-2.1. Guardian's powers as to property; validation of prior acts.

§ 34‑2.1.  Guardian's powers as to property; validation of prior acts.

Any guardian appointed under the provisions of this Chapter may be guardian of all property, real or personal, belonging to the ward to the same extent as a guardian appointed under the provisions of Chapter 35A of the General Statutes, and the provisions of such Chapter concerning the custody, management and disposal of property shall apply in any case not provided for by this Chapter. All acts heretofore performed by guardians appointed under the provisions of this Chapter with respect to the custody, management and disposal of property of wards are hereby validated where no provision for such acts was provided for by this Chapter, if such acts were performed under and in conformity with the provisions of Chapter 35A of the General Statutes. (1955, c. 1272, s. 1; 1987, c. 550, s. 18.)



§ 34-3. Appointment of guardian for wards entitled to benefits from United States Veterans' Bureau.

§ 34‑3.  Appointment of guardian for wards entitled to benefits from United States Veterans' Bureau.

Whenever, pursuant to any law of the United States or regulation of the Bureau, the Director requires, prior to payment of benefits, that a guardian be appointed for a ward, such appointment shall be made in the manner hereinafter provided. (1929, c. 33, s. 3.)



§ 34-4. Guardian may not be named for more than five wards; exceptions; banks and trust companies, public guardians, or where wards are members of same family.

§ 34‑4.  Guardian may not be named for more than five wards; exceptions; banks and trust companies, public guardians, or where wards are members of same family.

It shall be unlawful for any person, other than a public guardian qualified under Article 11, Chapter 35A, General Statutes of North Carolina, to accept appointment as guardian of any United States Veterans Administration ward, if such person shall at the time of such appointment be acting as guardian for five wards. For the purpose of this section, all minors of same family unit shall constitute one ward. In all appointments of a public guardian for United States Veterans Administration wards, the guardian shall furnish a separate bond for each appointment as required by G.S. 34‑9. If, in any case, an attorney for the United States Veterans Administration presents a petition under this section alleging that an individual guardian other than a public guardian is acting in a fiduciary capacity for more than five wards and requesting discharge of the guardian for that reason, then the court, upon satisfactory evidence that the individual guardian is acting in a fiduciary capacity for more than five wards, must require a final accounting forthwith from such guardian and shall discharge the guardian in such case. Upon the termination of a public guardian's term of office, he may be permitted to retain any appointments made during his term of office.

This section shall not apply to banks and trust companies licensed  to do trust business in North Carolina. (1929, c. 33, s. 4; 1967, c. 564, s. 1; 1987, c. 550, s. 19.)



§ 34-5. Petition for appointment of guardian.

§ 34‑5.  Petition for appointment of guardian.

A petition for the appointment of a guardian may be filed in any court of competent jurisdiction by or on behalf of any person who under existing law is entitled to priority of appointment. If there be no person so entitled or if the person so entitled shall neglect or refuse to file such a petition within thirty days after mailing of notice by the Bureau to the last known address of such person indicating the necessity for the same, a petition for such appointment may be filed in any court of competent jurisdiction by or  on behalf of any responsible person residing in this State.

The petition for appointment shall set forth the name, age, place of residence of the ward, the names and places of residence of the nearest relative, if known, and the fact that such ward is entitled to receive moneys payable by or through the Bureau and shall set forth the amount of moneys then due and the amount of probable future payments.

The petition shall also set forth the name and address of the person or institution, if any, having actual custody of the ward.

In the case of a mentally incompetent ward the petition shall show  that such ward has been rated incompetent on examination by the Bureau in accordance with the laws and regulations governing the Bureau. (1929, c. 33, s. 5.)



§ 34-6. Certificate of Director prima facie evidence of necessity for appointment of guardian of minor.

§ 34‑6.  Certificate of Director prima facie evidence of necessity for appointment of guardian of minor.

Where a petition is filed for the appointment of a guardian of a minor ward a certificate of the Director, or his representative,  setting forth the age of such minor as shown by the records of the Bureau and the fact that the appointment of a guardian is a condition precedent to the payment of any moneys due the minor by the Bureau, shall be prima facie evidence of the necessity of such appointment. (1929, c. 33, s. 6.)



§ 34-7. Certificate as evidence in regard to guardianship of mentally incompetent wards.

§ 34‑7.  Certificate as evidence in regard to guardianship of mentally incompetent wards.

Where a petition is filed for the appointment of a guardian of a mentally incompetent ward a certificate of the Director, or his representative, setting forth the fact that such person has been rated incompetent by the Bureau on examination in accordance with the laws and regulations governing such Bureau; and that the appointment of a guardian is a condition precedent to the payment of any moneys due such person by the Bureau, shall be prima facie evidence of the necessity for such appointment. (1929, c. 33, s. 7.)



§ 34-8. Notice of filing of petition.

§ 34‑8.  Notice of filing of petition.

Upon the filing of a petition for the appointment of a guardian, under the provisions of this Chapter, the court shall cause such notice to be given as provided by law. (1929, c. 33, s. 8.)



§ 34-9. Qualifications of guardian; surety bond.

§ 34‑9.  Qualifications of guardian; surety bond.

Before making an appointment under the provisions of this Chapter the court shall be satisfied that the guardian whose appointment is sought is a fit and proper person to be appointed. Upon the appointment being made the guardian shall execute and file a surety bond to be approved by the court in an amount not less than the sum then due and estimated to become payable during the ensuing year.  The said bond shall be in the form and be conditioned as required of guardians appointed under the guardianship laws of this State. The court shall have power from time to time to require the guardian to file an additional bond.

No bond shall be required of the banks and trust companies licensed to do trust business in North Carolina. (1929, c. 33, s. 9.)



§ 34-10. Guardian's accounts to be filed; hearing on accounts.

§ 34‑10.  Guardian's accounts to be filed; hearing on accounts.

Every guardian, who shall receive on account of his ward any moneys from the Bureau, shall file with the court annually, on the anniversary date of the appointment, in addition to such other accounts as may be required by the court, a full, true, and accurate account under oath of all moneys so received by him, of all disbursements thereof, and showing the balance thereof in his hands at the date of such account and how invested. A certified copy of each of such accounts filed with the court shall be sent by the guardian to the office of the Bureau having jurisdiction over the area in which such court is located.

At the time such account is filed the clerk of the superior court shall require the guardian to exhibit to the court all investments and bank statements showing cash balance and the clerk of the superior court shall certify on the original account and the certified copy which the guardian sends the Bureau that an examination was made of all investments and cash balance and that same are correctly stated in the account; provided that banks, organized under the laws of North Carolina or the Acts of Congress, engaged in doing a trust and fiduciary business in this State, when acting as guardian, or in other fiduciary capacity, shall be exempt from the requirement of exhibiting such investments and bank statements, and the clerk of the superior court shall not be required to so certify as to the accounts of such banks, except that in addition to the officer verifying the accounts, there shall be added a certificate of another officer of the bank certifying that all assets referred to in the account are held by the guardian or by a clearing corporation for the guardian. If objections are raised to such an accounting, the court shall fix a time and place for the hearing thereon not less than 15 days nor more than 30 days from the date of filing such objections, and notice shall be given by the court to the aforesaid Bureau office and the Department of Military and Veterans Affairs by mail not less than 15 days prior to the date fixed for the hearing. Notice of such hearing shall also be given to the guardian. (1929, c. 33, s. 10; 1933, c. 262, s. 1; 1945, c. 723, s. 2; 1961, c. 396, s. 2; 1967, c. 564, s. 5; 1973, c. 497, s. 6; c. 620, s. 9.)



§ 34-11. Failure to file account cause for removal.

§ 34‑11.  Failure to file account cause for removal.

If any guardian shall fail to file any account of the moneys received by him from the Bureau on account of his ward within 30 days after such account is required by either the court or the Bureau, or shall fail to furnish the Bureau a copy of his accounts as required by this Chapter, such failure shall be grounds for removal. (1929, c. 33, s. 11.)



§ 34-12. Compensation at five percent; additional compensation; premiums on bonds.

§ 34‑12.  Compensation at five percent; additional compensation; premiums on bonds.

Compensation payable to guardians shall not exceed five percent (5%) of the income of the ward during any year, except that the court may approve compensation in the accounting in an amount not to exceed twenty‑five dollars ($25.00) from an estate where the income for any one year is less than five hundred dollars ($500.00). In the event of extraordinary services rendered by such guardian the court may, upon petition and after hearing thereon, authorize additional compensation therefor, payable from the estate of the ward. Notice of such petition and hearing shall be given the proper office of the Bureau and the Department of Military and Veterans Affairs in the manner provided in G.S. 34‑10. No compensation shall be allowed on the corpus of an estate received from a preceding guardian. The guardian may be allowed from the estate of his ward reasonable premiums paid by him to any corporate surety upon his bond. (1929, c. 33, s. 12; 1945, c. 723, s. 2; 1967, c. 564, ss. 2, 5; 1973, c. 620, s. 9.)



§ 34-13. Investment of funds.

§ 34‑13.  Investment of funds.

Every guardian shall invest the funds of the estate in any of the following securities:

(1)        United States government bonds.

(2)        State of North Carolina bonds issued since the year 1872.

(3)        By loaning the same upon real estate securities in which the guardian has no interest, such loans not to exceed fifty percent (50%) of the actual appraised or assessed value, whichever may be lower, and said loans when made to be evidenced by a note, or notes, or bond, or bonds, under the seal of the borrower and secured by first mortgage or first deed of trust.  Said guardian before making such investment on real estate mortgages shall secure a certificate of title from some reputable attorney certifying that the same is first lien on real estate and also setting forth the tax valuation thereof for the current year:  Provided, said guardian may purchase with said funds a home or farm for the sole use of said ward or his dependents upon petition and order of the clerk of superior court, said order to be approved by the resident or presiding judge of the superior court, and provided further that copy of said petition shall be forwarded to said Bureau before consideration thereof by said court.  Any guardian may encumber the home or farm so purchased for the entire purchase price or balance thereof to enable the ward to obtain benefits provided in Title 38, U.S. Code, Chapter 37, upon petition to and order of the clerk of superior court of the county of appointment of said guardian and approved by the resident or presiding judge of the superior court.  Notice of hearing on such petition, together with copy of the petition, shall be given to the United States Veterans Administration and the Department of Military and Veterans Affairs by mail not less than 15 days prior to the date fixed for the hearing.

(4)        Any form of investment allowed by law to the State Treasurer under G.S. 147‑69.1.

(5)        Repealed by Session Laws 1979, c. 467, s. 22.

It shall be the duty of guardians who shall have funds invested other than as provided for in this section to liquidate same within one year from the passage of this law: Provided, however, that upon the approval of the judge of the superior court, either residing in or presiding over the courts of the district, the clerk of the superior court may authorize the guardian to extend from time to time, the time for sale or collection of any such investments; that no extension shall be made to cover a period of more than one year from the time the extension is made.

The clerk of the superior court of any county in the State or any guardian who shall violate any of the provisions of this section shall be guilty of a Class 1 misdemeanor. (1929, c. 33, s. 13; 1933, c. 262, s. 2; 1957, c. 199; 1959, c. 1015, s. 1; 1967, c. 564, ss. 3, 4; 1973, c. 620, s. 9; 1979, c. 467, s. 22; 1993, c. 539, s. 401; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 34-14. Application of ward's estate.

§ 34‑14.  Application of ward's estate.

A guardian may apply any income received from the Veterans  Administration for the benefit of the ward in the same manner and to the same extent as other income of the estate without the necessity of securing an order of court. A guardian shall not apply any portion of the estate of his ward for the support and maintenance of any person other than his ward, except upon order of the court after a hearing, notice of which has been given the proper officer of the Bureau and the Department of Military and Veterans Affairs in the manner provided in G.S. 34‑10. (1929, c. 33, s. 14; 1945, c. 723, s. 2; 1961, c. 396, s. 3; 1967, c. 564, s. 5; 1973, c. 620, s. 9.)



§ 34-14.1. Payment of veterans' benefits to relatives.

§ 34‑14.1.  Payment of veterans' benefits to relatives.

(a)        It shall be lawful for a guardian or trustee of a mentally disordered or incompetent Veterans Administration beneficiary to pay to or for

(1)        The spouse or children or mother or father of the ward, whether or not said spouse or children or mother or father received any part of their maintenance from the ward prior to the appointment of said guardian or trustee, such an amount for support and maintenance as shall be approved by the clerk of the superior court having jurisdiction over such guardian or trustee;

(2)        A brother, sister, nephew, niece, uncle, aunt, or any other relative of the ward, who, prior to the appointment of said guardian or trustee, received some part of his or her maintenance from said ward, such an amount for support and maintenance as shall be approved by the clerk of the superior court having jurisdiction over said guardian or trustee and by a superior court judge.

(b)        Such approval may be granted upon a duly verified petition filed before the clerk of the superior court having jurisdiction of such guardian or trustees setting forth

(1)        The amount of benefits received by the guardian or trustee on behalf of the ward from the Veterans Administration;

(2)        The amount of periodic disbursements, if any, made by such guardian or trustee for the maintenance and support of the ward;

(3)        The person for whose maintenance and support payment is to be made and the relationship of such person to the ward;

(4)        If the person for whose maintenance and support payment is to be made is one described in subsection (a)(2) above, facts showing that prior to the appointment of said guardian or trustee such person received some part of his or her maintenance from said ward;

(5)        The amount to be paid and the period when such payments are to be made.

Notice of hearing upon such petition shall be as provided by G.S. 34‑14, and no person or persons, other than the guardian or trustees and petitioner, need to be made parties to any such proceeding. If the guardian or trustee is the petitioner, no other parties shall be necessary. (1945, c. 479, ss. 1, 2; 1953, c. 122, s. 1; 1955, c. 1272, s. 2.)



§ 34-15. Certified copy of record required by Bureau to be furnished without charge.

§ 34‑15.  Certified copy of record required by Bureau to be furnished without charge.

Whenever a copy of any public record is required by the Bureau or the Department of Military and Veterans Affairs to be used in determining the eligibility of any person to participate in benefits made available by such Bureau, the official charged with the  custody of such public record shall without charge provide the applicant for such benefits or any person acting on his behalf or the  representative of such Bureau or the Department of Military and Veterans Affairs with a certified copy of such record. (1929, c. 33, s. 15; 1945, c. 723, s. 2; 1967, c. 564, s. 5; 1973, c. 620, s. 9.)



§ 34-16. Repealed by Session Laws 1985, c. 589, s. 14, effective January 1, 1986.

§ 34‑16.  Repealed by Session Laws 1985, c. 589, s. 14, effective January 1, 1986.



§ 34-17. Discharge of guardian.

§ 34‑17.  Discharge of guardian.

When a minor ward for whom a guardian has been appointed under the provisions of this Chapter or other laws of this State shall have attained his or her majority, and if incompetent shall be declared competent by the Bureau and by an order of the clerk of the superior court of the county in which such guardian was appointed, and when any incompetent ward, not a minor, shall be declared competent by said Bureau and by an order of the clerk of the superior court of the county in which such guardian was appointed, the guardian shall upon making a satisfactory accounting be discharged upon a petition filed for that purpose. The certificate of the Director, or his representative, setting forth the fact that an incompetent ward has been rated competent by the Bureau on examination in accordance with the laws and regulations governing such Bureau shall be prima facie evidence upon which the court may declare such ward competent. (1929, c. 33, s. 17; 1955, c. 1272, s. 3.)



§ 34-18. Construction of Chapter.

§ 34‑18.  Construction of Chapter.

This Chapter shall be construed liberally to secure the beneficial intents and purposes thereof and shall apply only to beneficiaries of the Bureau. (1929, c. 33, s. 18.)






Chapter 35 - Sterilization Procedures.

§§ 35-1 through 35-1.5: Repealed by Session Laws 1987, c. 550, s. 7.

Chapter 35.

Sterilization Procedures.

Article 1.

Definitions.

§§ 35‑1 through 35‑1.5: Repealed by Session Laws 1987, c. 550, s. 7.



§ 35-1.6: Repealed by Session Laws 1987, c. 550, s. 7.

Article 1A.

Guardianship of Incompetent Adults.

Part 1.  Legislative Purpose.

§ 35‑1.6: Repealed by Session Laws 1987, c.  550, s. 7.



§ 35-1.7: Repealed by Session Laws 1987, c. 550, s. 7.

Part 2. Definitions.

§ 35‑1.7: Repealed by Session Laws 1987, c.  550, s. 7.



§§ 35-1.8 through 35-1.9: Repealed by Session Laws 1987, c. 550, s. 7.

Part 3. Jurisdiction and Venue.

§§ 35‑1.8 through 35‑1.9: Repealed by Session Laws 1987, c.  550, s. 7.



§§ 35-1.10 through 35-1.27: Repealed by Session Laws 1987, c. 550, s. 7.

Part 4.  Proceedings before Clerk.

§§ 35‑1.10 through 35‑1.27: Repealed by Session Laws 1987, c.  550, s. 7.



§§ 35-1.28 through 35-1.40: Repealed by Session Laws 1987, c. 550, s. 7.

Part 5.  Qualifications, Priorities, Duties, and Liabilities of Guardians.

§§ 35‑1.28 through 35‑1.40: Repealed by Session Laws 1987, c.  550, s. 7.



§ 35-1.41: Repealed by Session Laws 1987, c. 550, s. 7.

Part 6.  Testamentary Appointment of Guardians.

§ 35‑1.41: Repealed by Session Laws 1987, c.  550, s. 7.



§§ 35-2 through 35-9: Repealed by Session Laws 1987, c. 550, s. 7.

Article 2.

Guardianship and Management of Estates of Incompetents.

§§ 35‑2 through 35‑9: Repealed by Session Laws 1987, c.  550, s. 7.



§§ 35-10 through 35-13: Repealed by Session Laws 1987, c. 550, s. 7.

Article 3.

Sales of Estates.

§§ 35‑10 through 35‑13: Repealed by Session Laws 1987, c.  550, s. 7.



§§ 35-14 through 35-18: Recodified as §§ 35A-1310 to 35A-1314 by Session Laws 1987, c. 550, s. 2.

Article 4.

Mortgage or Sale of Estates Held by the Entireties.

§§ 35‑14 through 35‑18: Recodified as §§ 35A‑1310 to 35A‑1314 by Session Laws 1987, c.  550, s. 2.



§§ 35-19 through 35-29: Recodified as §§ 35A-1320 through 35A-1330 by Session Laws 1987, c. 550, s. 3.

Article 5.

Surplus Income and Advancements.

§§ 35‑19 through 35‑29:  Recodified as §§ 35A‑1320 through 35A‑1330 by Session Laws 1987, c. 550, s. 3.



§§ 35-29.1 through 35-29.4: Recodified as §§ 35A-1335 through 35A-1338 by Session Laws 1987, c. 550, s. 4.

Article 5A.

Gifts from Income for Certain Purposes.

§§ 35‑29.1 through 35‑29.4:  Recodified as §§ 35A‑1335 through 35A‑1338 by Session Laws 1987, c. 550, s. 4.



§§ 35-29.5 through 35-29.10: Recodified as §§ 35A-1340 through 35A-1345 by Session Laws 1987, c. 550, s. 5.

Article 5B.

Gifts from Principal for Certain Purposes.

§§ 35‑29.5 through 35‑29.10:  Recodified as §§ 35A‑1340 through 35A‑1345 by Session Laws 1987, c. 550, s. 5.



§§ 35-29.11 through 35-29.16: Recodified as §§ 35A-1350 through 35A-1355 by Session Laws 1987, c. 550, s. 6.

Article 5C.

Declaring Revocable Trust Irrevocable and Making Gift of Incompetent's Life Interest Therein.

§§ 35‑29.11 through 35‑29.16:  Recodified as §§ 35A‑1350 through 35A‑1355 by Session Laws 1987, c. 550, s. 6.



§§ 35-30 through 35-35.2: Repealed by Session Laws 1963, c. 1184, s. 35.

Article 6.

Detention, Treatment, and Cure of Inebriates.

§§ 35‑30 through 35‑35.2:  Repealed by Session Laws 1963, c.  1184, s. 35.



§§ 35-36 through 35-50: Repealed by Session Laws 2003, c. 13, s. 1, effective April 17, 2003.

Article 7.

Sterilization of Persons Mentally Ill and Mentally Retarded.

§§ 35‑36 through 35‑50: Repealed by Session Laws 2003, c. 13, s. 1, effective April 17, 2003.



§§ 35-51 through 35-57. Repealed by Session Laws 1973, c. 1281.

§§ 35‑51 through 35‑57.  Repealed by Session Laws 1973, c. 1281.



§§ 35-58 through 35-60. Repealed by Session Laws 1963, c. 1184, s. 36.

Article 8.

Temporary Care and Restraint of Inebriates, Drug Addicts and Persons Insane.

§§ 35‑58 through 35‑60:  Repealed by Session Laws 1963, c. 1184, s. 36.



§§ 35-61 through 35-63. Transferred to G.S. 122-105 to 122-107 by Session Laws 1963, c. 1184, s. 13.

Article 9.

Mental Health Council.

§§ 35‑61 through 35‑63:  Transferred to G.S. 122‑105 to 122‑107 by Session Laws 1963, c. 1184, s. 13.



§§ 35-64 through 35-69. Transferred to G.S. 122-99 to 122-104 by Session Laws 1963, c. 1184, s. 12.

Article 10.

Interstate Compact on Mental Health.

§§ 35‑64 through 35‑69:  Transferred to G.S. 122‑99 to 122‑104 by Session Laws 1963, c. 1184, s. 12.



§§ 35-70 through 35-72. Repealed by Session Laws 1973, c. 476, s. 133.

Article 11.

Medical Advisory Council to State Board of Mental Health.

§§ 35‑70 through 35‑72:  Repealed by Session Laws 1973, c. 476, s. 133.



§§ 35-73 through 35-77. Repealed by Session Laws 1973, c. 476, s. 170.

Article 12.

Council on Mental Retardation and Developmental Disabilities.

§§ 35‑73 through 35‑77:  Repealed by Session Laws 1973, c. 476, s. 170.






Chapter 35A - Incompetency and Guardianship.

§ 35A-1101. Definitions.

Chapter 35A.

Incompetency and Guardianship.

SUBCHAPTER I.  PROCEEDINGS TO DETERMINE INCOMPETENCE.

Article 1.

Determination of Incompetence.

§ 35A‑1101.  Definitions.

When used in this Subchapter:

(1)        "Autism" means a physical disorder of the brain which causes disturbances in the developmental rate of physical, social, and language skills; abnormal responses to sensations; absence of or delay in speech or language; or abnormal ways of relating to people, objects, and events. Autism occurs sometimes by itself and sometimes in conjunction with other brain‑functioning disorders.

(2)        "Cerebral palsy" means a muscle dysfunction, characterized by impairment of movement, often combined with speech impairment, and caused by abnormality of or damage to the brain.

(3)        "Clerk" means the clerk of superior court.

(4)        "Designated agency" means the State or local human services agency designated by the clerk in the clerk's order to prepare, cause to be prepared, or assemble a multidisciplinary evaluation and to perform other functions as the clerk may order. A designated agency includes, without limitation, State, local, regional, or area mental health, mental retardation, vocational rehabilitation, public health, social service, and developmental disabilities agencies, and diagnostic evaluation centers.

(5)        "Epilepsy" means a group of neurological conditions characterized by abnormal electrical‑chemical discharge in the brain. This discharge is manifested in various forms of physical activity called seizures, which range from momentary lapses of consciousness to convulsive movements.

(6)        "Guardian ad litem" means a guardian appointed pursuant to G.S. 1A‑1, Rule 17, Rules of Civil Procedure.

(7)        "Incompetent adult" means an adult or emancipated minor who lacks sufficient capacity to manage the adult's own affairs or to make or communicate important decisions concerning the adult's person, family, or property whether the lack of capacity is due to mental illness, mental retardation, epilepsy, cerebral palsy, autism, inebriety, senility, disease, injury, or similar cause or condition.

(8)        "Incompetent child" means a minor who is at least 17 1/2 years of age and who, other than by reason of minority, lacks sufficient capacity to make or communicate important decisions concerning the child's person, family, or property whether the lack of capacity is due to mental illness, mental retardation, epilepsy, cerebral palsy, autism, inebriety, disease, injury, or similar cause or condition.

(9)        "Indigent" means unable to pay for legal representation and other necessary expenses of a proceeding brought under this Subchapter.

(10)      "Inebriety" means the habitual use of alcohol or drugs rendering a person incompetent to transact ordinary business concerning the person's estate, dangerous to person or property, cruel and intolerable to family, or unable to provide for family.

(11)      "Interim guardian" means a guardian, appointed prior to adjudication of incompetence and for a temporary period, for a person who requires immediate intervention to address conditions that constitute imminent or foreseeable risk of harm to the person's physical well‑being or to the person's estate.

(12)      "Mental illness" means an illness that so lessens the capacity of a person to use self‑control, judgment, and discretion in the conduct of the person's affairs and social relations as to make it necessary or advisable for the person to be under treatment, care, supervision, guidance, or control. The term "mental illness" encompasses "mental disease", "mental disorder", "lunacy", "unsoundness of mind", and "insanity".

(13)      "Mental retardation" means significantly subaverage general intellectual functioning existing concurrently with deficits in adaptive behavior and manifested before age 22.

(14)      "Multidisciplinary evaluation" means an evaluation that contains current medical, psychological, and social work evaluations as directed by the clerk and that may include current evaluations by professionals in other disciplines, including without limitation education, vocational rehabilitation, occupational therapy, vocational therapy, psychiatry, speech‑and‑hearing, and communications disorders. The evaluation is current if made not more than one year from the date on which it is presented to or considered by the court. The evaluation shall set forth the nature and extent of the disability and recommend a guardianship plan and program.

(15)      "Respondent" means a person who is alleged to be incompetent in a proceeding under this Subchapter.

(16)      "Treatment facility" has the same meaning as "facility" in G.S. 122C‑3(14), and includes group homes, halfway houses, and other community‑based residential facilities.

(17)      "Ward" means a person who has been adjudicated incompetent or an adult or minor for whom a guardian has been appointed by a court of competent jurisdiction. (1987, c. 550, s. 1; 1989, c. 473, s. 11; 1997‑443, s. 11A.11.)



§ 35A-1102. Scope of law; exclusive procedure.

§ 35A‑1102.  Scope of law; exclusive procedure.

This Article establishes the exclusive procedure for adjudicating a person to be an incompetent adult or an incompetent child. However, nothing in this Article shall interfere with the authority of a judge to appoint a guardian ad litem for a party to litigation under Rule 17(b) of the North Carolina Rules of Civil Procedure. (1987, c. 550, s. 1; 2003‑236, s. 4.)



§ 35A-1103. Jurisdiction; venue.

§ 35A‑1103.  Jurisdiction; venue.

(a)        The clerk in each county shall have original jurisdiction over proceedings under this Subchapter.

(b)        Venue for proceedings under this Subchapter shall be in the county in which the respondent resides or is domiciled or is an inpatient in a treatment facility.  If the county of residence or domicile cannot be determined, venue shall be in the county where the respondent is present.

(c)        If proceedings involving the same respondent are brought under this Subchapter in more than one county in which venue is proper, venue shall be in the county in which proceedings were commenced first.

(d)        If the clerk in the county in which a proceeding under this Subchapter is brought has an interest, direct or indirect, in the proceeding, jurisdiction with respect thereto shall be vested in any superior court judge residing or presiding in the district, and the jurisdiction of the superior court judge shall extend to all things which the clerk might have done. (1987, c. 550, s. 1.)



§ 35A-1104. Change of venue.

§ 35A‑1104.  Change of venue.

The clerk, on motion of a party or the clerk's own motion, may order a change of venue upon finding that no hardship or prejudice to the respondent will result from a change of venue. (1987, c. 550, s. 1.)



§ 35A-1105. Petition before clerk.

§ 35A‑1105.  Petition before clerk.

A verified petition for the adjudication of incompetence of an adult, or of a minor who is within six months of reaching majority, may be filed with the clerk by any person, including any State or local human services agency through its authorized representative. (1987, c. 550, s. 1; 1989, c. 473, s. 22; 1997‑443, s. 11A.12.)



§ 35A-1106. Contents of petition.

§ 35A‑1106.  Contents of petition.

The petition shall set forth, to the extent known:

(1)        The name, age, address, and county of residence of the respondent;

(2)        The name, address, and county of residence of the petitioner, and his interest in the proceeding;

(3)        A general statement of the respondent's assets and liabilities with an estimate of the value of any property, including any compensation, insurance, pension, or allowance to which he is entitled;

(4)        A statement of the facts tending to show that the respondent is incompetent and the reason or reasons why the adjudication of incompetence is sought;

(5)        The name, address, and county of residence of the respondent's next of kin and other persons known to have an interest in the proceeding;

(6)        Facts regarding the adjudication of respondent's incompetence by a court of another state, if an adjudication is sought on that basis pursuant to G.S. 35A‑1113(1). (1987, c. 550, s. 1.)



§ 35A-1107. Right to counsel or guardian ad litem.

§ 35A‑1107.  Right to counsel or guardian ad litem.

(a)        The respondent is entitled to be represented by counsel of his own choice or by an appointed guardian ad litem. Upon filing of the petition, an attorney shall be appointed as guardian ad litem to represent the respondent unless the respondent retains his own counsel, in which event the guardian ad litem may be discharged. Appointment and discharge of an appointed guardian ad litem shall be in accordance with rules adopted by the Office of Indigent Defense Services.

(b)        An attorney appointed as a guardian ad litem under this section shall represent the respondent until the petition is dismissed or until a guardian is appointed under Subchapter II of this Chapter. After being appointed, the guardian ad litem shall personally visit the respondent as soon as possible and shall make every reasonable effort to determine the respondent's wishes regarding the incompetency proceeding and any proposed guardianship. The guardian ad litem shall present to the clerk the respondent's express wishes at all relevant stages of the proceedings. The guardian ad litem also may make recommendations to the clerk concerning the respondent's best interests if those interests differ from the respondent's express wishes. In appropriate cases, the guardian ad litem shall consider the possibility of a limited guardianship and shall make recommendations to the clerk concerning the rights, powers, and privileges that the respondent should retain under a limited guardianship. (1987, c. 550, s. 1; 2000‑144, s. 33; 2003‑236, s. 3.)



§ 35A-1108. Issuance of notice.

§ 35A‑1108.  Issuance of notice.

(a)        Within five days after filing of the petition, the clerk shall issue a written notice of the date, time, and place for a hearing on the petition, which shall be held not less than 10 days nor more than 30 days after service of the notice and petition on the respondent, unless the clerk extends the time for good cause, for preparation of a multidisciplinary evaluation as provided in G.S. 35A‑1111, or for the completion of a mediation.

(b)        If a multidisciplinary evaluation or mediation is ordered after a notice of hearing has been issued, the clerk may extend the time for hearing and issue a notice to the parties that the hearing has been continued, the reason therefor, and the date, time, and place of the new hearing, which shall not be less than 10 days nor more than 30 days after service of such notice on the respondent.

(c)        Subsequent notices to the parties shall be served as provided by G.S. 1A‑1, Rule 5, Rules of Civil Procedure, unless the clerk orders otherwise. (1987, c. 550, s. 1; 2005‑67, s. 2.)



§ 35A-1109. Service of notice and petition.

§ 35A‑1109.  Service of notice and petition.

Copies of the petition and initial notice of hearing shall be personally served on the respondent.  Respondent's counsel or guardian ad litem shall be served pursuant to G.S. 1A‑1, Rule 4, Rules of Civil Procedure.  A sheriff who serves the notice and petition shall do so without demanding his fees in advance.  The petitioner, within five days after filing the petition, shall mail or cause to be mailed, by first‑class mail, copies of the notice and petition to the respondent's next of kin alleged in the petition and any other persons the clerk may designate, unless such person has accepted notice.  Proof of such mailing or acceptance shall be by affidavit or certificate of acceptance of notice filed with the clerk.  The clerk shall mail, by first‑class mail, copies of subsequent notices to the next of kin alleged in the petition and to such other persons as the clerk deems appropriate. (1987, c. 550, s. 1; 1989, c. 473, s. 18.)



§ 35A-1110. Right to jury.

§ 35A‑1110.  Right to jury.

The respondent has a right, upon request by him, his counsel, or his guardian ad litem, to trial by jury.  Failure to request a trial by jury shall constitute a waiver of the right.  The clerk may nevertheless require trial by jury in accordance with G.S. 1A‑1, Rule 39(b), Rules of Civil Procedure, by entering an order for trial by jury on his own motion.  The jury shall be composed of 12 persons chosen from the county's jury list in accordance with the provisions of Chapter 9 of the General Statutes. (1987, c. 550, s. 1.)



§ 35A-1111. Multidisciplinary evaluation.

§ 35A‑1111.  Multidisciplinary evaluation.

(a)        To assist in determining the nature and extent of a respondent's disability, or to assist in developing an appropriate guardianship plan and program, the clerk, on his own motion or the motion of any party, may order that a multidisciplinary evaluation of the respondent be performed.  A request for a multidisciplinary evaluation shall be made in writing and filed with the clerk within 10 days after service of the petition on the respondent.

(b)        If a multidisciplinary evaluation is ordered, the clerk shall name a designated agency and order it to prepare, cause to be prepared, or assemble a current multidisciplinary evaluation of the respondent.  The agency shall file the evaluation with the clerk not later than 30 days after the agency receives the clerk's order.  The multidisciplinary evaluation shall be filed in the proceeding for adjudication of incompetence, in the proceeding for appointment of a guardian under Subchapter II of this Chapter, or both.  Unless otherwise ordered by the clerk, the agency shall send copies of the evaluation to the petitioner and the counsel or guardian ad litem for the respondent not later than 30 days after the agency receives the clerk's order.  The evaluation shall be kept under such conditions as directed by the clerk and its contents revealed only as directed by the clerk.  The evaluation shall not be a public record and shall not be released except by order of the clerk.

(c)        If a multidisciplinary evaluation does not contain medical, psychological, or social work evaluations ordered by the clerk, the designated agency nevertheless shall file the evaluation with the clerk and send copies as required by subsection (b).  In a transmittal letter, the agency shall explain why the evaluation does not contain such medical, psychological, or social work evaluations.

(d)        The clerk may order that the respondent attend a multidisciplinary evaluation for the purpose of being evaluated.

(e)        The multidisciplinary evaluation may be considered at the hearing for adjudication of incompetence, the hearing for appointment of a guardian under Subchapter II of this Chapter, or both. (1987, c. 550, s. 1.)



§ 35A-1112. Hearing on petition; adjudication order.

§ 35A‑1112.  Hearing on petition; adjudication order.

(a)        The hearing on the petition shall be at the date, time, and place set forth in the final notice of hearing and shall be open to the public unless the respondent or his counsel or guardian ad litem requests otherwise, in which event the clerk shall exclude all persons other than those directly involved in or testifying at the hearing.

(b)        The petitioner and the respondent are entitled to present testimony and documentary evidence, to subpoena witnesses and the production of documents, and to examine and cross‑examine witnesses.

(c)        The clerk shall dismiss the proceeding if the finder of fact, whether the clerk or a jury, does not find the respondent to be incompetent.

(d)        If the finder of fact, whether the clerk or the jury, finds by clear, cogent, and convincing evidence that the respondent is incompetent, the clerk shall enter an order adjudicating the respondent incompetent.  The clerk may include in the order findings on the nature and extent of the ward's incompetence.

(e)        Following an adjudication of incompetence, the clerk shall either appoint a guardian pursuant to Subchapter II of this Chapter or, for good cause shown, transfer the proceeding for the appointment of a guardian to any county identified in G.S. 35A‑1103.  The transferring clerk shall enter a written order authorizing the transfer.  The clerk in the transferring county shall transfer all original papers and documents, including the multidisciplinary evaluation, if any, to the transferee county and close his file with a copy of the adjudication order and transfer order.

(f)         If the adjudication occurs in any county other than the county of the respondent's residence, a certified copy of the adjudication order shall be sent to the clerk in the county of the ward's legal residence, to be filed and indexed as in a special proceeding of that county.

(g)        Except as provided in G.S. 35A‑1114(f), a proceeding filed under this Article may be voluntarily dismissed as provided in G.S. 1A‑1, Rule 41, Rules of Civil Procedure. (1987, c. 550, s. 1.)



§ 35A-1113. Hearing when incompetence determined in another state.

§ 35A‑1113.  Hearing when incompetence determined in another state.

When the petition alleges that the respondent is incompetent on the basis of an adjudication that occurred in another state, the clerk in his discretion may:

(1)        Adjudicate incompetence on the basis of the prior adjudication, if the clerk first finds by clear, cogent, and convincing evidence that:

a.         The respondent is represented by an attorney or guardian ad litem; and

b.         A certified copy of an order adjudicating the respondent incompetent has been filed in the proceeding; and

c.         The prior adjudication was made by a court of competent jurisdiction on grounds comparable to a ground for adjudication of incompetence under this Article; and

d.         The respondent, subsequent to the adjudication of incompetence in another state, assumed residence in North Carolina and needs a guardian in this State; or

(2)        Decline to adjudicate incompetence on the basis of the other state's adjudication, and proceed with an adjudicatory hearing as in any other case pursuant to this Article. (1987, c. 550, s. 1.)



§ 35A-1114. Appointment of interim guardian.

§ 35A‑1114.  Appointment of interim guardian.

(a)        At the time of or subsequent to the filing of a petition under this Article, the petitioner may also file a verified motion with the clerk seeking the appointment of an interim guardian.

(b)        The motion shall set forth facts tending to show:

(1)        That there is reasonable cause to believe that the respondent is incompetent, and

(2)        One or both of the following:

a.         That the respondent is in a condition that constitutes or reasonably appears to constitute an imminent or foreseeable risk of harm to his physical well‑being and that requires immediate intervention;

b.         That there is or reasonably appears to be an imminent or foreseeable risk of harm to the respondent's estate that requires immediate intervention in order to protect the respondent's interest, and

(3)        That the respondent needs an interim guardian to be appointed immediately to intervene on his behalf prior to the adjudication hearing.

(c)        Upon filing of the motion for appointment of an interim guardian, the clerk shall immediately set a date, time, and place for a hearing on the motion.  The motion and a notice setting the date, time, and place for the hearing shall be served promptly on the respondent and on his counsel or guardian ad litem and other persons the clerk may designate.  The hearing shall be held as soon as possible but no later than 15 days after the motion has been served on the respondent.

(d)        If at the hearing the clerk finds that there is reasonable cause to believe that the respondent is incompetent, and:

(1)        That the respondent is in a condition that constitutes or reasonably appears to constitute an imminent or foreseeable risk of harm to his physical well‑being, and that there is immediate need for a guardian to provide consent or take other steps to protect the respondent, or

(2)        That there is or reasonably appears to be an imminent or foreseeable risk of harm to the respondent's estate, and that immediate intervention is required in order to protect the respondent's interest,

the clerk shall immediately enter an order appointing an interim guardian.

(e)        The clerk's order appointing an interim guardian shall include specific findings of fact to support the clerk's conclusions, and shall set forth the interim guardian's powers and duties.  Such powers and duties shall be limited and shall extend only so far and so long as necessary to meet the conditions necessitating the appointment of an interim guardian. In any event, the interim guardianship shall terminate on the earliest of the following: the date specified in the clerk's order; 45 days after entry of the clerk's order unless the clerk, for good cause shown, extends that period for up to 45 additional days; when any guardians are appointed following an adjudication of incompetence; or when the petition is dismissed by the court.  An interim guardian whose authority relates only to the person of the respondent shall not be required to post a bond.  If the interim guardian has authority related to the respondent's estate, the interim guardian shall post a bond in an amount determined by the clerk, with any conditions the clerk may impose, and shall render an account as directed by the clerk.

(f)         When a motion for appointment of an interim guardian has been made, the petitioner may voluntarily dismiss the petition for adjudication of incompetence only prior to the hearing on the motion for appointment of an interim guardian. (1987, c. 550, s. 1; 1989, c. 473, s. 12.)



§ 35A-1115. Appeal from clerk's order.

§ 35A‑1115.  Appeal from clerk's order.

Appeal from an order adjudicating incompetence shall be to the superior court for hearing de novo and thence to the Court of Appeals.  An appeal does not stay the appointment of a guardian unless so ordered by the superior court or the Court of Appeals.  The Court of Appeals may request the Attorney General to represent the petitioner on any appeal by the respondent to the Appellate Division of the General Court of Justice, but the Department of Justice shall not be required to pay any of the costs of the appeal. (1987, c. 550, s. 1.)



§ 35A-1116. Costs and fees.

§ 35A‑1116.  Costs and fees.

(a)        Costs.  Except as otherwise provided herein, costs shall be assessed as in special proceedings. Costs, including any reasonable fees and expenses of counsel for the petitioner which the clerk, in his discretion, may allow, may be taxed against either party in the discretion of the court unless:

(1)        The clerk finds that the petitioner did not have reasonable grounds to bring the proceeding, in which case costs shall be taxed to the petitioner; or

(2)        The respondent is indigent, in which case the costs shall be waived by the clerk if not taxed against the petitioner as provided above or otherwise paid as provided in subsection (b) or (c).

(b)        Multidisciplinary Evaluation.  The cost of a multidisciplinary evaluation order pursuant to G.S. 35A‑1111 shall be assessed as follows:

(1)        If the respondent is adjudicated incompetent and is not indigent, the cost shall be assessed against the respondent;

(2)        If the respondent is adjudicated incompetent and is indigent, the cost shall be borne by the Department of Health and Human Services;

(3)        If the respondent is not adjudicated incompetent, the cost may be taxed against either party, apportioned among the parties, or borne by the Department of Health and Human Services, in the discretion of the court.

(c)        Witness.  Witness fees shall be paid by:

(1)        The respondent, if the respondent is adjudicated incompetent and is not indigent;

(2)        The petitioner, if the respondent is not adjudicated incompetent and the clerk finds that there were not reasonable grounds to bring the proceeding;

(2a)      The petitioner for any of the petitioner's witnesses, and the respondent for any of the respondent's witnesses, when the clerk finds all of the following:

a.         There were reasonable grounds to bring the proceeding.

b.         The respondent was not adjudicated incompetent.

c.         The respondent is not indigent.

(3)        The Administrative Office of the Courts for witness fees for the respondent, if the respondent is indigent.

(c1)      Mediator.  Mediator fees and other costs associated with mediation shall be assessed in accordance with G.S. 7A‑38.3B.

(c2)      Guardian Ad Litem.  The fees of an appointed guardian ad litem shall be paid by:

(1)        The respondent, if:

a.         The respondent is adjudicated incompetent; and

b.         The respondent is not indigent.

(2)        The respondent, if:

a.         The respondent is not adjudicated incompetent;

b.         The clerk finds that there were reasonable grounds to bring the proceeding; and

c.         The respondent is not indigent.

(3)        The petitioner, if:

a.         The respondent is not adjudicated incompetent; and

b.         The clerk finds that there were not reasonable grounds to bring the proceedings.

(4)        The Office of Indigent Defense Services in all other cases.

(d)        The provisions of this section shall also apply to all parties to any proceedings under this Chapter, including a guardian who has been removed from office and the sureties on the guardian's bond.  (1987, c. 550, s. 1; 1989, c. 473, s. 15; 1995, c. 235, s. 9; 1997‑443, s. 11A.118(a); 2005‑67, s. 3; 2009‑387, s. 1.)



§§ 35A-1117 through 35A-1119: Reserved for future codification purposes.

§§ 35A‑1117 through 35A‑1119: Reserved for future codification purposes.



§ 35A-1120. Appointment of guardian.

Article 2.

Appointment of Guardian.

§ 35A‑1120.  Appointment of guardian.

If the respondent is adjudicated incompetent, a guardian or guardians shall be appointed in the manner provided for in Subchapter II of this Chapter. (1987, c. 550, s. 1.)



§§ 35A-1121 through 35A-1129. Reserved for future codification purposes.

§§ 35A‑1121 through 35A‑1129.  Reserved for future codification purposes.



§ 35A-1130. Proceedings before clerk.

Article 3.

Restoration to Competency.

§ 35A‑1130.  Proceedings before clerk.

(a)        The guardian, ward, or any other interested person may petition for restoration of the ward to competency by filing a motion in the cause of the incompetency proceeding with the clerk who is exercising jurisdiction therein. The motion shall be verified and shall set forth facts tending to show that the ward is competent.

(b)        Upon receipt of the motion, the clerk shall set a date, time, and place for a hearing, which shall be not less than 10 days or more than 30 days from service of the motion and notice of hearing on the ward and the guardian, or on the one of them who is not the petitioner, unless the clerk for good cause directs otherwise. The petitioner shall cause notice and a copy of the motion to be served on the guardian and ward (but not on one who is the petitioner) and any other parties to the incompetency proceeding. Service shall be in accordance with provisions of G.S. 1A‑1, Rule 4, Rules of Civil Procedure.

(c)        At the hearing on the motion, the ward shall be entitled to be represented by counsel or guardian ad litem, and a guardian ad litem shall be appointed in accordance with rules adopted by the Office of Indigent Defense Services if the ward is indigent and not represented by counsel. Upon motion of any party or the clerk's own motion, the clerk may order a multidisciplinary evaluation. The ward has a right, upon request by him, his counsel, or his guardian ad litem to trial by jury. Failure to request a trial by jury shall constitute a waiver of the right. The clerk may nevertheless require trial by jury in accordance with G.S. 1A‑1, Rule 39(b), Rules of Civil Procedure, by entering an order for trial by jury on his own motion. Provided, if there is a jury in a proceeding for restoration to competency, it shall be a jury of six persons selected in accordance with the provisions of Chapter 9 of the General Statutes.

(d)        If the clerk or jury finds by a preponderance of the evidence that the ward is competent, the clerk shall enter an order adjudicating that the ward is restored to competency. Upon such adjudication, the ward is authorized to manage his affairs, make contracts, control and sell his property, both real and personal, and exercise all rights as if he had never been adjudicated incompetent.

(e)        The filing and approval of final accounts from the guardian and the discharge of the guardian shall be as provided in Subchapter II of this Chapter.

(f)         If the clerk or jury fails to find that the ward should be restored to competency, the clerk shall enter an order denying the petition. The ward may appeal from the clerk's order to the superior court for trial de novo. (1987, c. 550, s. 1; 2000‑144, s. 34.)



§§ 35A-1131 through 35A-1200: Reserved for future codification purposes.

§§ 35A‑1131 through 35A‑1200: Reserved for future codification purposes.



§ 35A-1201. Purpose.

SUBCHAPTER II.  GUARDIAN AND WARD.

Article 4.

Purpose and Scope; Jurisdiction; Venue.

§ 35A‑1201.  Purpose.

(a)        The General Assembly of North Carolina recognizes that:

(1)        Some minors and incompetent persons, regardless of where they are living, require the assistance of a guardian in order to help them exercise their rights, including the management of their property and personal affairs.

(2)        Incompetent persons who are not able to act effectively on their own behalf have a right to a qualified, responsible guardian.

(3)        The essential purpose of guardianship for an incompetent person is to replace the individual's authority to make decisions with the authority of a guardian when the individual does not have adequate capacity to make such decisions.

(4)        Limiting the rights of an incompetent person by appointing a guardian for him should not be undertaken unless it is clear that a guardian will give the individual a fuller capacity for exercising his rights.

(5)        Guardianship should seek to preserve for the incompetent person the opportunity to exercise those rights that are within his comprehension and judgment, allowing for the possibility of error to the same degree as is allowed to persons who are not incompetent.  To the maximum extent of his capabilities, an incompetent person should be permitted to participate as fully as possible in all decisions that will affect him.

(6)        Minors, because they are legally incompetent to transact business or give consent for most purposes, need responsible, accountable adults to handle property or benefits to which they are entitled.  Parents are the natural guardians of the person of their minor children, but unemancipated minors, when they do not have natural guardians, need some other responsible, accountable adult to be responsible for their personal welfare and for personal decision‑making on their behalf.

(b)        The purposes of this Subchapter are:

(1)        To establish standards and procedures for the appointment of guardians of the person, guardians of the estate, and general guardians for incompetent persons and for minors who need guardians;

(2)        To specify the powers and duties of such guardians;

(3)        To provide for the protection of the person and conservation of the estate of the ward through periodic accountings and reports; and

(4)        To provide for the termination of guardianships. (1987, c. 550, s. 1.)



§ 35A-1202. Definitions.

§ 35A‑1202.  Definitions.

When used in this Subchapter, unless a contrary intent is indicated or the context requires otherwise:

(1)        "Accounting" means the financial or status reports filed with the clerk, designated agency, respondent, or other person or party with whom such reports are required to be filed.

(2)        "Clerk" means the clerk of superior court.

(3)        "Designated agency" means the State or local human services agency designated by the clerk in an order to prepare, cause to be prepared, or assemble a multidisciplinary evaluation and to perform other functions as the clerk may order. A designated agency includes, without limitation, State, local, regional or area mental health, mental retardation, vocational rehabilitation, public health, social service, and developmental disabilities agencies, and diagnostic evaluation centers.

(4)        "Disinterested public agent" means:

a.         The director or assistant directors of a local human services agency, or

b.         An adult officer, agent, or employee of a State human services agency.

The fact that a disinterested public agent is employed by a State or local human services agency that provides financial assistance, services, or treatment to a ward does not disqualify that person from being appointed as guardian.

(5)        "Estate" means any interest in real property, choses in action, intangible personal property, and tangible personal property, and includes any interest in joint accounts or jointly held property.

(6)        "Financial report" means the report filed by the guardian concerning all financial transactions, including receipts and expenditures of the ward's money, sale of the ward's property, or other transactions involving the ward's property.

(7)        "General guardian" means a guardian of both the estate and the person.

(8)        "Guardian ad litem" means a guardian appointed pursuant to G.S. 1A‑1, Rule 17, Rules of Civil Procedure.

(9)        "Guardian of the estate" means a guardian appointed solely for the purpose of managing the property, estate, and business affairs of a ward.

(10)      "Guardian of the person" means a guardian appointed solely for the purpose of performing duties relating to the care, custody, and control of a ward.

(11)      "Incompetent person" means a person who has been adjudicated to be an "incompetent adult" or "incompetent child" as defined in G.S. 35A‑1101(7) or (8).

(12)      "Minor" means a person who is under the age of 18, is not married, and has not been legally emancipated.

(13)      "Multidisciplinary evaluation" means an evaluation that contains current medical, psychological, and social work evaluations as directed by the clerk and that may contain current evaluations by professionals in other disciplines, including without limitation education, vocational rehabilitation, occupational therapy, vocational therapy, psychiatry, speech‑and‑hearing, and communications disorders. The evaluation is current if made not more than one year from the date on which it is presented to or considered by the court. The evaluation shall set forth the nature and extent of the disability and recommend a guardianship plan and program.

(14)      "Status report" means the report required by G.S. 35A‑1242 to be filed by the general guardian or guardian of the person. A status report shall include a report of a recent medical and dental examination of the ward by one or more physicians or dentists, a report on the guardian's performance of the duties  set forth in this Chapter and in the clerk's order appointing the guardian, and a report on the ward's condition, needs, and development. The clerk may direct that the report contain other or different information. The report may also contain, without limitation, reports of mental health or mental retardation professionals, psychologists, social workers, persons in loco parentis, a member of a multidisciplinary evaluation team, a designated agency, a disinterested public agent or agency, a guardian ad litem, a guardian of the estate, an interim guardian, a successor guardian, an officer, official, employee or agent of the Department of Health and Human Services, or any other interested persons including, if applicable to the ward's situation, group home parents or supervisors, employers, members of the staff of a treatment facility, or foster parents.

(15)      "Ward" means a person who has been adjudicated incompetent or an adult or minor for whom a guardian has been appointed by a court of competent jurisdiction. (1987, c. 550, s. 1; 1997‑443, s. 11A.13.)



§ 35A-1203. Jurisdiction; authority of clerk.

§ 35A‑1203.  Jurisdiction; authority of clerk.

(a)        Clerks of superior court in their respective counties have original jurisdiction for the appointment of guardians of the person, guardians of the estate, or general guardians for incompetent persons and of related proceedings brought or filed under this Subchapter. Clerks of superior court in their respective counties have original jurisdiction for the appointment of guardians of the estate for minors, for the appointment of guardians of the person or general guardians for minors who have no natural guardian, and of related proceedings brought or filed under this Subchapter.

(b)        The clerk shall retain jurisdiction following appointment of a guardian in order to assure compliance with the clerk's orders and those of the superior court. The clerk shall have authority to remove a guardian for cause and shall appoint a successor guardian, following the criteria set forth in G.S. 35A‑1213 or G.S. 35A‑1224, after removal, death, or resignation of a guardian.

(c)        The clerk shall have authority to determine disputes between guardians and to adjust the amount of the guardian's bond.

(d)        Any party or any other interested person may petition the clerk to exercise the authority conferred on the clerk by this section.

(e)        Where a guardian or trustee has been appointed for a ward under former Chapter 33 or former Chapter 35 of the General Statutes, the clerk, upon his own motion or the motion of that guardian or trustee or any other interested person, may designate that guardian or trustee or appoint another qualified person as guardian of the person, guardian of the estate, or general guardian of the ward under this Chapter; provided, the authority of a guardian or trustee properly appointed under former Chapter 33 or former Chapter 35 of the General Statutes to continue serving in that capacity is not dependent on such motion and designation. (1987, c. 550, s. 1; 2003‑13, s. 3.)



§ 35A-1204. Venue.

§ 35A‑1204.  Venue.

(a)        Venue for the appointment of a guardian for an incompetent person is in the county in which the person was adjudicated to be incompetent unless the clerk in that county has transferred the matter to a different county, in which case venue is in the county to which the matter has been transferred.

(b)        Venue for the appointment of a guardian for a minor is in the county in which the minor resides or is domiciled.

(c)        Venue for the appointment of an ancillary guardian for a nonresident of the State of North Carolina who is a minor or who has been adjudicated incompetent in another state, and who has a guardian of the estate or general guardian in the state of his residence, is in any county in which is located real estate in which the nonresident ward has an ownership or other interest, or if the nonresident ward has no such interest in real estate, any county in which the nonresident owns or has an interest in personal property. (1987, c. 550, s. 1.)



§ 35A-1205. Transfer to different county.

§ 35A‑1205.  Transfer to different county.

At any time before or after appointing a guardian for a minor or incompetent person the clerk may, on a motion filed in the cause or on the court's own motion, for good cause order that the matter be transferred to a different county.  The transferring clerk shall enter a written order directing the transfer under such conditions as the clerk specifies.  The clerk in the transferring county shall transfer all original papers, documents, and orders from the guardianship and the incompetency proceeding, if any, to the clerk of the transferee county, along with the order directing the transfer.  The clerk in the transferee county shall docket and file the papers in the estates division as a basis for jurisdiction in all subsequent proceedings.  The clerk in the transferring county shall close his file with a copy of the transfer order and any order adjudicating incompetence or appointing a guardian. (1987, c. 550, s. 1.)



§ 35A-1206. Letters of appointment.

§ 35A‑1206.  Letters of appointment.

Whenever a guardian has been duly appointed and qualified under this Subchapter, the clerk shall issue to the guardian letters of appointment signed by the clerk and sealed with the clerk's seal of office.  In all cases, the clerk shall specify in the order and letters of appointment whether the guardian is a guardian of the estate, a guardian of the person, or a general guardian. (1987, c. 550, s. 1.)



§ 35A-1207. Motions in the cause.

§ 35A‑1207.  Motions in the cause.

(a)        Any interested person may file a motion in the cause with the clerk in the county where a guardianship is docketed to request modification of the order appointing a guardian or guardians or consideration of any matter pertaining to the guardianship.

(b)        The clerk shall treat all such requests, however labeled, as motions in the cause.

(c)        A movant under this section shall obtain from the clerk a time, date, and place for a hearing on the motion, and shall serve the motion and notice of hearing on all other parties and such other persons as the clerk directs as provided by G.S. 1A‑1, Rule 5 of the Rules of Civil Procedure, unless the clerk orders otherwise.

(d)        If the clerk finds reasonable cause to believe that an emergency exists that threatens the physical well‑being of the ward or constitutes a risk of substantial injury to the ward's estate, the clerk may enter an appropriate ex parte order to address the emergency pending disposition of the matter at the hearing. (1987, c. 550, s. 1.)



§ 35A-1208. Authority for health care decisions.

§ 35A‑1208.  Authority for health care decisions.

(a)        A guardian of the person or general guardian of an incompetent adult may petition the Clerk, in accordance with G.S. 32A‑22(a), for an order suspending the authority of a health care agent, as that term is defined in G.S. 32A‑16(2).

(b)        A guardian of the person or general guardian of an incompetent adult may not revoke a Declaration, as that term is defined in G.S. 90‑321. (2007‑502, s. 8.)



§ 35A-1209: Reserved for future codification purposes.

§ 35A‑1209: Reserved for future codification purposes.



§ 35A-1210. Application before clerk.

Article 5.

Appointment of Guardian for Incompetent Person.

§ 35A‑1210.  Application before clerk.

Any individual, corporation, or disinterested public agent may file an application for the appointment of a guardian for an incompetent person by filing the same with the clerk.  The application may be joined with or filed subsequent to a petition for the adjudication of incompetence under Subchapter I of this Chapter.  The application shall set forth, to the extent known and to the extent such information is not already a matter of record in the case:

(1)        The name, age, address, and county of residence of the ward or respondent;

(2)        The name, address, and county of residence of the applicant, his relationship if any to the respondent or ward, and his interest in the proceeding;

(3)        The name, address, and county of residence of the respondent's next of kin and other persons known to have an interest in the proceeding;

(4)        A general statement of the ward's or respondent's assets and liabilities with an estimate of the value of any property, including any income and receivables to which he is entitled; and

(5)        Whether the applicant seeks the appointment of a guardian of the person, a guardian of the estate, or a general guardian, and whom the applicant recommends or seeks to have appointed as such guardian or guardians. (1987, c. 550, s. 1.)



§ 35A-1211. Service of application, motions, and notices.

§ 35A‑1211.  Service of application, motions, and notices.

(a)        Application for appointment of a guardian and related motions and notices shall be served on the respondent, respondent's counsel or guardian ad litem, other parties of record, and such other persons as the clerk shall direct.

(b)        When the application for appointment of a guardian is joined with a petition for adjudication of incompetence, the application shall be served with and in the same manner as the petition for adjudication of incompetence.  When the application is filed subsequent to the petition for adjudication of incompetence, the applicant shall serve the application as provided by G.S. 1A‑1, Rule 5, Rules of Civil Procedure, unless the clerk directs otherwise. (1987, c. 550, s. 1; 1989, c. 473, s. 25.)



§ 35A-1212. Hearing before clerk on appointment of guardian.

§ 35A‑1212.  Hearing before clerk on appointment of guardian.

(a)        The clerk shall make such inquiry and receive such evidence as the clerk deems necessary to determine:

(1)        The nature and extent of the needed guardianship;

(2)        The assets, liabilities, and needs of the ward; and

(3)        Who, in the clerk's discretion, can most suitably serve as the guardian or guardians.

If the clerk determines that the nature and extent of the ward's capacity justifies ordering a limited guardianship, the clerk may do so.

(b)        If a current multidisciplinary evaluation is not available and the clerk determines that one is necessary, the clerk, on his own motion or the motion of any party, may order that such an evaluation be performed pursuant to G.S. 35A‑1111. The provisions of that section shall apply to such an order for a multidisciplinary evaluation following an adjudication of incompetence.

(c)        The clerk may require a report prepared by a designated agency to evaluate the suitability of a prospective guardian, to include a recommendation as to an appropriate party or parties to serve as guardian, or both, based on the nature and extent of the needed guardianship and the ward's assets, liabilities, and needs.

(d)        If a designated agency has not been named pursuant to G.S. 35A‑1111, the clerk may, at any time he finds that the best interest of the ward would be served thereby, name a designated agency. (1987, c. 550, s. 1; 2003‑236, s. 1.)



§ 35A-1212.1. Recommendation of appointment of guardian by will or other writing.

§ 35A‑1212.1.  Recommendation of appointment of guardian by will or other writing.

Any parent may by will recommend appointment of a guardian for an unmarried child who has been adjudicated an incompetent person and specify desired limitations on the powers to be given to the guardian. If both parents make such recommendations, the will with the latest date shall, in the absence of other relevant factors, prevail. Such recommendation shall be a strong guide for the clerk in appointing a guardian, but the clerk is not bound by the recommendation if the clerk finds that a different appointment is in the incompetent adult's best interest. If the will specifically so directs, a guardian appointed pursuant to such recommendation may be permitted to qualify and serve without giving bond, unless the clerk finds as a fact that the interest of the incompetent adult would be best served by requiring the guardian to give bond. (2005‑333, s. 1.)



§ 35A-1213. Qualifications of guardians.

§ 35A‑1213.  Qualifications of guardians.

(a)        The clerk may appoint as guardian an adult individual, a corporation, or a disinterested public agent. The applicant may submit to the clerk the name or names of potential guardians, and the clerk may consider the recommendations of the next of kin or other persons.

(b)        A nonresident of the State of North Carolina, to be appointed as general guardian, guardian of the person, or guardian of the estate of a North Carolina resident, must indicate in writing his willingness to submit to the jurisdiction of the North Carolina courts in matters relating to the guardianship and must appoint a resident agent to accept service of process for the guardian in all actions or proceedings with respect to the guardianship. Such appointment must be approved by and filed with the clerk, and any agent so appointed must notify the clerk of any change in the agent's address or legal residence. The clerk shall require a nonresident guardian of the estate or a nonresident general guardian to post a bond or other security for the faithful performance of the guardian's duties. The clerk may require a nonresident guardian of the person to post a bond or other security for the faithful performance of the guardian's duties.

(c)        A corporation may be appointed as guardian only if it is authorized by its charter to serve as a guardian or in similar fiduciary capacities.

(d)        A disinterested public agent who is appointed by the clerk to serve as guardian is authorized and required to do so; provided, if at the time of the appointment or any time subsequent thereto the disinterested public agent believes that his role or the role of his agency in relation to the ward is such that his service as guardian would constitute a conflict of interest, or if he knows of any other reason that his service as guardian may not be in the ward's best interest, he shall bring such matter to the attention of the clerk and seek the appointment of a different guardian. A disinterested public agent who is appointed as guardian shall serve in that capacity by virtue of his office or employment, which shall be identified in the clerk's order and in the letters of appointment. When the disinterested public agent's office or employment terminates, his successor in office or employment, or his immediate supervisor if there is no successor, shall succeed him as guardian without further proceedings unless the clerk orders otherwise.

(e)        Notwithstanding any other provision of this section, an employee of a treatment facility, as defined in G.S. 35A‑1101(16), may not serve as guardian for a ward who is an inpatient in or resident of the facility in which the employee works; provided, this subsection shall not apply to or affect the validity of any appointment of a guardian that occurred before October 1, 1987. (1987, c. 550, s. 1; 2004‑203, s. 31(a).)



§ 35A-1214. Priorities for appointment.

§ 35A‑1214.  Priorities for appointment.

The clerk shall consider appointing a guardian according to the following order of priority: an individual recommended under G.S. 35A‑1212.1; an individual; a corporation; or a disinterested public agent. No public agent shall be appointed guardian until diligent efforts have been made to find an appropriate individual or corporation to serve as guardian, but in every instance the clerk shall base the appointment of a guardian or guardians on the best interest of the ward. (1987, c. 550, s. 1; 2005‑333, s. 2.)



§ 35A-1215. Clerk's order; issuance of letters of appointment.

§ 35A‑1215.  Clerk's order; issuance of letters of appointment.

(a)        When appointing a guardian, the clerk shall enter an order setting forth:

(1)        The nature of the guardianship or guardianships to be created and the name of the person or entity appointed to fill each guardianship; and

(2)        The powers and duties of the guardian or guardians, which shall include, unless the clerk orders otherwise, (i) with respect to a guardian of the person and general guardian, the powers and duties provided under G.S. 35A, Article 8, and (ii) with respect to a guardian of the estate and general guardian, the powers, and duties provided under G.S. 35A, Article 9 and Subchapter III; and

(3)        The identity of the designated agency if there is one.

(b)        If the clerk orders a limited guardianship as authorized by G.S. 35A‑1212(a), the clerk may order that the ward retain certain legal rights and privileges to which the ward was entitled before the ward was adjudged incompetent. Any order of limited guardianship shall include findings as to the nature and extent of the ward's incompetence as it relates to the ward's need for a guardian or guardians.

(c)        The clerk shall issue the guardian or guardians letters of appointment as provided in G.S. 35A‑1206. (1987, c. 550, s. 1; 2003‑236, s. 2.)



§ 35A-1216. Rule-making power of Secretary of Health and Human Services.

§ 35A‑1216.  Rule‑making power of Secretary of Health and Human Services.

The Secretary of the Department of Health and Human Services shall adopt rules concerning the guardianship responsibilities of disinterested public agents. The rules shall provide, among other things, that disinterested public agents shall undertake or have received training concerning the powers and responsibilities of guardians. (1987, c. 550, s. 1; 1997‑443, s. 11A.15.)



§ 35A-1217. Appointment of guardian ad litem for incompetent ward.

§ 35A‑1217.  Appointment of guardian ad litem for incompetent ward.

The clerk shall appoint a guardian ad litem to represent a ward in a proceeding under this Subchapter if the ward has been adjudicated incompetent under Subchapter I and the clerk determines that the ward's interests are not adequately represented. Appointment and discharge of the guardian ad litem shall be in accordance with rules adopted by the Office of Indigent Defense Services. Nothing herein shall affect the ward's right to retain counsel of his or her own choice.  (2009‑387, s. 2.)



§ 35A-1218: Reserved for future codification purposes.

§ 35A‑1218: Reserved for future codification purposes.



§ 35A-1219: Reserved for future codification purposes.

§ 35A‑1219: Reserved for future codification purposes.



§ 35A-1220. Absence of natural guardian.

Article 6.

Appointment of Guardian for a Minor.

§ 35A‑1220.  Absence of natural guardian.

When a minor either has no natural guardian or has been abandoned, and the minor requires services from the county department of social services, the social services director in the county in which the minor resides or is domiciled shall be the guardian of the person of the minor until the appointment of a general guardian or guardian of the person for the minor under this Subchapter or the entry of an order by a court of competent jurisdiction awarding custody of the minor or appointing a general guardian or guardian of the person for the minor. (1987, c. 550, s.1.)



§ 35A-1221. Application before clerk.

§ 35A‑1221.  Application before clerk.

Any person or corporation, including any State or local human services agency through its authorized representative, may make application for the appointment of a guardian of the estate for any minor or for the appointment of a guardian of the person or general guardian for any minor who has no natural guardian by filing an application with the clerk. The application shall set forth, to the extent known:

(1)        The minor's name, date of birth, address, and county of residence;

(2)        The names and address of the minor's parents, if living, and of other persons known to have an interest in the application for appointment of a guardian; the name of and date of death of the minor's deceased parent or parents;

(3)        The applicant's name, address, county of residence, relationship if any to the minor, and interest in the proceeding;

(4)        If a guardian has been appointed for the minor or custody of the minor has been awarded, a statement of the facts relating thereto and a copy of any guardianship or custody order, if available;

(5)        A general statement of the minor's assets and liabilities with an estimate of the value of any property, including any income and receivables to which he is entitled;

(6)        A statement of the reason or reasons that the appointment of a guardian is sought; whether the applicant seeks the appointment of a guardian of the person, a guardian of the estate, or a general guardian; and whom the applicant recommends or seeks to have appointed as such guardian or guardians; and

(7)        Any other information that will assist the clerk in determining the need for a guardian or in appointing a guardian. (1987, c. 550, s. 1; 1989, c. 473, s. 24; 1997‑443, s. 11A.16.)



§ 35A-1222. Service of application and notices.

§ 35A‑1222.  Service of application and notices.

A copy of the application and written notice of the time, date, and place set for a hearing shall be served on each parent, guardian, and legal custodian of the minor who is not an applicant, and on any other person the clerk may direct, including the minor.  Service shall be provided by G.S. 1A‑1, Rule 4, Rules of Civil Procedure, unless the clerk directs otherwise.  When service is made by the sheriff, the sheriff shall make such service without demanding his fees in advance.  Parties may waive their right to notice of the hearing and the clerk may proceed to consider the application upon determining that all necessary parties are before the court and agree to have the application considered. (1987, c. 550, s. 1; 1989, c. 473, s. 19.)



§ 35A-1223. Hearing before clerk on appointment of guardian.

§ 35A‑1223.  Hearing before clerk on appointment of guardian.

The clerk shall receive evidence necessary to determine whether a guardian of the person, a guardian of the estate, or a general guardian is required.  If the court determines that a guardian or guardians are required, the court shall receive evidence necessary to determine the minor's assets, liabilities, and needs, and who the guardian or guardians shall be.  The hearing may be informal and the clerk may consider whatever testimony, written reports, affidavits, documents, or other evidence the clerk finds necessary to determine the minor's best interest. (1987, c. 550, s. 1.)



§ 35A-1224. Criteria for appointment of guardians.

§ 35A‑1224.  Criteria for appointment of guardians.

(a)        The clerk may appoint a guardian of the estate for any minor.  The clerk may appoint a guardian of the person or a general guardian only for a minor who has no natural guardian.

(b)        The clerk may appoint as guardian of the person or general guardian only an adult individual whether or not that individual is a resident of the State of North Carolina.

(c)        The clerk may appoint as guardian of the estate an adult individual whether or not that individual is a resident of the State of North Carolina or a corporation that is authorized by its charter to serve as a guardian or in similar fiduciary capacities.

(d)        If the minor's parent or parents have made a testamentary recommendation pursuant to G.S. 35A‑1225 for the appointment of a guardian, the clerk shall give substantial weight to such recommendation; provided, such recommendation may not affect the rights of a surviving parent who has not willfully abandoned the minor, and the clerk shall in every instance base the appointment of a guardian or guardians on the minor's best interest.

(e)        Notwithstanding any other provision of this section, an employee of a treatment facility, as defined in G.S. 35A‑1101(16), may not serve as guardian for a ward who is an inpatient in or resident of the facility in which the employee works; provided, this subsection shall not apply to or affect the validity of any appointment of a guardian that occurred before October 1, 1987. (1987, c. 550, s. 1; 1989, c. 473, s. 1.)



§ 35A-1225. Testamentary recommendation; guardian for incompetent minor.

§ 35A‑1225.  Testamentary recommendation; guardian for incompetent minor.

(a)        Parents are presumed to know the best interest of their children.  Any parent may by last will and testament recommend a guardian for any of his or her minor children, whether born at the parent's death or en ventre sa mere, for such time as the child remains under 18 years of age, unmarried, and unemancipated, or for any less time.  Such will may be made without regard to whether the testator is an adult or a minor.  If both parents make such recommendations, the will with the latest date shall, in the absence of other relevant factors, prevail.  In the absence of a surviving parent, such recommendation shall be a strong guide for the clerk in appointing a guardian, but the clerk is not bound by the recommendation if the clerk finds that a different appointment is in the minor's best interest.  If the will specifically so directs, a guardian appointed pursuant to such recommendation may be permitted to qualify and serve without giving bond, unless the clerk finds as a fact that the interest of the minor would be best served by requiring the guardian to give bond.

(b)        Any person authorized by law to recommend a guardian for a minor by his last will and testament or other writing may direct that the guardian appointed for his incompetent child shall petition the clerk during the six months before the child reaches majority for an adjudication of incompetence and appointment of a guardian under the provisions of this Chapter.  If so directed, the guardian shall timely file such a petition unless the minor is no longer incompetent.  Notwithstanding the absence of such provision in a will or other writing, the guardian of an incompetent child, or any other person, may file such petition during the six months before the minor reaches majority or thereafter. (1987, c. 550, s. 1.)



§ 35A-1226. Clerk's order; issuance of letters of appointment.

§ 35A‑1226.  Clerk's order; issuance of letters of appointment.

After considering the evidence, the clerk shall enter an appropriate order.  If the clerk determines that a guardian or guardians should be appointed, the order may set forth:

(1)        Findings as to the minor's circumstances, assets, and liabilities as they relate to his need for a guardian or guardians; and

(2)        Whether there shall be one or more guardians, his or their identity, and if more than one, who shall be guardian of the person and who shall be guardian of the estate.  The clerk shall issue the guardian or guardians letters of appointment as provided in G.S. 35A‑1206. (1987, c. 550, s. 1.)



§ 35A-1227. Funds owed to minors.

§ 35A‑1227.  Funds owed to minors.

(a)        Certain insurance proceeds or other funds to which a minor is entitled may be paid to and administered by the public guardian or the clerk as provided in G.S. 7A‑111.

(b)        A devise or legacy of personal property to a minor may be distributed to the minor's parent or guardian with the approval of the clerk as provided in G.S. 28A‑22‑7.

(c)        A personal representative or collector who holds property due a minor without a guardian may deliver the property to the clerk as provided in G.S. 28A‑23‑2.

(d)        Inter vivos or testamentary transfers to minors may be made and administered according to the North Carolina Uniform Transfers to Minors Act, Chapter 33A of the General Statutes. (1987, c. 550, s. 1; 1989, c. 473, s. 23.)



§ 35A-1228. Guardians of children of servicemen; allotments and allowances.

§ 35A‑1228.  Guardians of children of servicemen; allotments and allowances.

In all cases where a person serving in the armed forces of the United States has made an allotment or allowance to a resident of this State who is his child or other minor dependent as provided by the Wartime Allowances to Service Men's Dependents Act or any other act of Congress, the clerk in the county of the minor's residence may act as temporary guardian, or appoint some suitable person to act as temporary guardian, of the person's minor dependent for purposes of receiving and disbursing allotments and allowance funds for the benefit of the minor dependent, when:

(1)        The other parent of the child or other minor dependent, or other person designated in the allowance or allotment to receive and disburse such moneys for the benefit of the minor dependent, dies or becomes mentally incompetent; and

(2)        The person serving in the armed forces of the United States is reported as missing in action or as a prisoner of war and is unable to designate another person to receive and disburse the allotment or allowance to the minor dependent. (1987, c. 550, s. 1.)



§ 35A-1229: Reserved for future codification purposes.

§ 35A‑1229: Reserved for future codification purposes.



§ 35A-1230. Bond required before receiving property.

Article 7.

Guardian's Bond.

§ 35A‑1230.  Bond required before receiving property.

Except as otherwise provided by G.S. 35A‑1212.1 and G.S. 35A‑1225(a), no general guardian or guardian of the estate shall be permitted to receive the ward's property until he has given sufficient surety, approved by the clerk, to account for and apply the same under the direction of the court, provided that if the guardian is a nonresident of this State and the value of the property received exceeds one thousand dollars ($1,000) the surety shall be a bond under G.S. 35A‑1231(a) executed by a duly authorized surety company, or secured by cash in an amount equal to the amount of the bond or by a mortgage executed under Chapter 109 of the General Statutes on real estate located in the county, the value of which, excluding all prior liens and encumbrances, shall be at least one and one‑fourth times the amount of the bond; and further provided that the nonresident shall appoint a resident agent to accept service of process in all actions and proceedings with respect to the guardianship. The clerk shall not require a guardian of the person who is a resident of North Carolina to post a bond; the clerk may require a nonresident guardian of the person to post a bond or other security for the faithful performance of the guardian's duties. (1987, c. 550, s. 1; 1989, c. 473, s. 2; 2005‑333, s. 3.)



§ 35A-1231. Terms and conditions of bond; increase on sale of realty or personal property.

§ 35A‑1231.  Terms and conditions of bond; increase on sale of realty or personal property.

(a)        Before issuing letters of appointment to a general guardian or guardian of the estate the clerk shall require the guardian to give a bond payable to the State.  The clerk shall determine the value of all the ward's personal property and the rents and profits of the ward's real estate by examining, under oath, the applicant for guardianship or any other person or persons.  The penalty in the bond shall be set as follows:

(1)        Where the bond is executed by personal sureties, the penalty must be at least double the value so determined by the clerk;

(2)        Where the bond is executed by a duly authorized surety company, the penalty may be fixed at not less than one and one‑fourth times the value so determined by the clerk;

(3)        Provided, however, the clerk may accept bond in estates where the value determined by the clerk exceeds the sum of one hundred thousand dollars ($100,000), in a sum equal to one hundred and ten percent (110%) of the determined value.

The bond must be secured with two or more sufficient sureties, jointly and severally bound, and must be acknowledged before and approved by the clerk.  The bond must be conditioned on the guardian's faithfully executing the trust reposed in him as such and obeying all lawful orders of the clerk or judge relating to the guardianship of the estate committed to him.  The bond must be recorded in the office of the clerk appointing the guardian, except, if the guardianship is transferred to a different county, it must be recorded in the office of the clerk in the county where the guardianship is docketed.

(b)        If the court orders a sale of the ward's real property, or if the guardian expects or offers to sell personal property that he knows or has reason to know has a value greater than the value used in determining the amount of the bond posted, the guardian shall, before receiving the proceeds of the sale, furnish bond or increase his existing bond to cover the proceeds if real estate is sold, or to cover the increased value if personal property is sold.  The bond, or the increase in the existing bond, shall be twice the amount of the proceeds of any real property sold, or of the increased value of any personal property sold, except where the bond is executed by a duly authorized surety company, in which case the penalty of the bond need not exceed one and one‑fourth times the amount of the real property sold or the increased value of the personal property sold. (1987, c. 550, s. 1; 1989, c. 473, s. 9.)



§ 35A-1232. Exclusion of deposited money in computing amount of bond.

§ 35A‑1232.  Exclusion of deposited money in computing amount of bond.

(a)        When it appears that the ward's estate includes money that has been or will be deposited in an account with a financial institution upon condition that the money will not be withdrawn except on authorization of the court, the court may, in its discretion, order that the money be so deposited or invested and exclude such deposited money from the computation of the amount of the bond or reduce the amount of the bond in respect of such money to such an amount as it may deem reasonable.

(b)        The applicant for letters of guardianship, or a general guardian or guardian of the estate, may deliver to any such financial institution any such money in the applicant's or the guardian's possession or may allow such financial institution to retain any such money already deposited or invested with it; in either event, the applicant or guardian shall secure and file with the court a written receipt including the agreement of the financial institution, duly acknowledged by an authorized officer of the financial institution, that the money shall not be allowed to be withdrawn except on authorization of the court. In so receiving and retaining such money from an applicant for letters of guardianship, the financial institution shall be protected to the same extent as though it had received the same from a general guardian or a guardian of the estate.

(c)        The term "account with a financial institution" as used in this section means any account in a bank, savings and loan association, credit union, trust company, or registered securities broker or dealer.

(d)        The term "money" as used in this section means the principal of the ward's estate and does not include the income earned by the principal, which may be withdrawn without any authorization of the court.  (1987, c. 550, s. 1; 2009‑309, s. 1.)



§ 35A-1233. Clerk's authority to reduce penalty of bond.

§ 35A‑1233.  Clerk's authority to reduce penalty of bond.

When a guardian has disbursed either income or income and principal of the estate according to law, for the purchase of real estate or the support and maintenance of the ward or the ward and his dependents or any lawful cause, and when the personal assets and income of the estate from all sources in the hands of the guardian have been diminished, the penalty of the guardian's bond may be reduced in the discretion of the clerk to an amount not less than the amount that would be required if the guardian were first qualifying to administer the personal assets and income. (1987, c. 550, s. 1.)



§ 35A-1234. Action on bond.

§ 35A‑1234.  Action on bond.

Any person injured by a breach of the condition of the guardian's bond may prosecute a suit thereon, as in other actions. (1987, c. 550, s. 1.)



§ 35A-1235. One bond sufficient when several wards have estate in common.

§ 35A‑1235.  One bond sufficient when several wards have estate in common.

When the same person is appointed guardian for two or more minors or incompetent persons possessed of one estate in common, the clerk may take one bond only in such case, upon which each of the wards or their heirs or personal representatives may have a separate action. (1987, c. 550, s. 1.)



§ 35A-1236. Renewal of bond.

§ 35A‑1236.  Renewal of bond.

Every guardian who is required to post a bond and who does so other than through a duly authorized surety company shall renew his bond before the clerk every three years during the continuance of the guardianship.  The clerk shall issue a citation against every such guardian failing to renew his bond, requiring the guardian to renew the bond within 20 days after service of the citation.  On return of the citation duly served and failure of the guardian to comply, the clerk shall remove the guardian and appoint a successor.  This section shall not apply to a guardian whose bond is executed by a duly authorized surety company. (1987, c. 550, s. 1.)



§ 35A-1237. Relief of endangered sureties.

§ 35A‑1237.  Relief of endangered sureties.

Any surety of a guardian, who is in danger of sustaining loss by his suretyship, may file a motion in the cause before the clerk where the guardianship is docketed, setting forth the circumstances of his case and demanding relief.  The guardian shall have 10 days after service of the motion to answer the motion.  If, upon the hearing, the clerk deems the surety entitled to relief, the clerk may order the guardian to give a new bond or to indemnify the surety against apprehended loss, or may remove the guardian from his trust.  If the guardian fails to give a new bond or security to indemnify within a reasonable time when required to do so, the clerk must enter a peremptory order for his removal, and his authority as guardian shall cease. (1987, c. 550, s. 1; 1989, c. 473, s. 20.)



§ 35A-1238. Clerk's liability.

§ 35A‑1238.  Clerk's liability.

(a)        If any clerk commits the estate of a ward to the guardianship of any person without taking good and sufficient bond for the same as required by law, the clerk shall be liable on his official bond, at the suit of the aggrieved party, for all loss and damages sustained for want of sufficient bond being taken; but if the sureties were good at the time of their being accepted, the clerk shall not be liable.

(b)        If any clerk willfully or negligently does, or omits to do, any other act prohibited, or other duty imposed on him by law, by which act or omission the estate of any ward suffers damage, the clerk shall be liable on his official bond, at the suit of the aggrieved party, for all loss and damages sustained from such act or omission. (1987, c. 550, s. 1.)



§ 35A-1239. Health and Human Services bond.

§ 35A‑1239.  Health and Human Services bond.

The Secretary of the Department of Health and Human Services shall require or purchase individual or blanket bonds for all disinterested public agents appointed to be guardians, whether they serve as guardians of the estate, guardians of the person, or general guardians, or one blanket bond covering all agents, the bond or bonds to be conditioned upon faithful performance of their duties as guardians and made payable to the State. The premiums shall be paid by the State. (1987, c. 550, s. 1; 1997‑443, s. 11A.17.)



§ 35A-1240. Applicability of Article.

Article 8.

Powers and Duties of Guardian of the Person.

§ 35A‑1240.  Applicability of Article.

This Article applies only to guardians of the person, including general guardians exercising authority as guardian of the person. (1987, c. 550, s. 1.)



§ 35A-1241. Powers and duties of guardian of the person.

§ 35A‑1241.  Powers and duties of guardian of the person.

(a)        To the extent that it is not inconsistent with the terms of any order of the clerk or any other court of competent jurisdiction, a guardian of the person has the following powers and duties:

(1)        The guardian of the person is entitled to custody of the person of the guardian's ward and shall make provision for the ward's care, comfort, and maintenance, and shall, as appropriate to the ward's needs, arrange for the ward's training, education, employment, rehabilitation or habilitation. The guardian of the person shall take reasonable care of the ward's clothing, furniture, vehicles, and other personal effects that are with the ward.

(2)        The guardian of the person may establish the ward's place of abode within or without this State. In arranging for a place of abode, the guardian of the person shall give preference to places within this State over places not in this State if in‑State and out‑of‑State places are substantially equivalent. The guardian also shall give preference to places that are not treatment facilities. If the only available and appropriate places of domicile are treatment facilities, the guardian shall give preference to community‑based treatment facilities, such as group homes or nursing homes, over treatment facilities that are not community‑based.

(3)        The guardian of the person may give any consent or approval that may be necessary to enable the ward to receive medical, legal, psychological, or other professional care, counsel, treatment, or service; provided that, if the patient has a health care agent appointed pursuant to a valid health care power of attorney, the health care agent shall have the right to exercise the authority granted in the health care power of attorney unless the Clerk has suspended the authority of that health care agent in accordance with G.S. 35A‑1208. The guardian shall not, however, consent to the sterilization of a mentally ill or mentally retarded ward unless the guardian obtains an order from the clerk in accordance with G.S. 35A‑1245. The guardian of the person may give any other consent or approval on the ward's behalf that may be required or in the ward's best interest. The guardian may petition the clerk for the clerk's concurrence in the consent or approval.

(b)        A guardian of the person is entitled to be reimbursed out of the ward's estate for reasonable and proper expenditures incurred in the performance of his duties as guardian of the ward's person.

(c)        A guardian of the person, if he has acted within the limits imposed on him by this Article or the order of appointment or both, shall not be liable for damages to the ward or the ward's estate, merely by reason of the guardian's:

(1)        Authorizing or giving any consent or approval necessary to enable the ward to receive legal, psychological, or other professional care, counsel, treatment, or service, in a situation where the damages result from the negligence or other acts of a third person; or

(2)        Authorizing medical treatment or surgery for his ward, if the guardian acted in good faith and was not negligent. (1987, c. 550, s. 1; 2003‑13, s. 4; 2007‑502, s. 9.)



§ 35A-1242. Status reports for incompetent wards.

§ 35A‑1242.  Status reports for incompetent wards.

(a)        Any corporation or disinterested public agent that is guardian of the person for an incompetent person, within six months after being appointed, shall file an initial status report with the designated agency, if there is one, or with the clerk.  Such guardian shall file a second status report with the designated agency or the clerk one year after being appointed, and subsequent reports annually thereafter.  The clerk may order any other guardian of the person to file status reports.  If a guardian required by this section to file a status report is employed by the designated agency, the guardian shall file any required status report with both the designated agency and the clerk.

(b)        Each status report shall be filed under the guardian's oath or affirmation that the report is complete and accurate so far as he is informed and can determine.

(c)        A clerk or designated agency that receives a status report shall not make the status report available to anyone other than the guardian, the ward, the court, or State or local human resource agencies providing services to the ward. (1987, c. 550)



§ 35A-1243. Duties of designated agency.

§ 35A‑1243.  Duties of designated agency.

(a)        Within 30 days after it receives a status report, the designated agency shall certify to the clerk that it has reviewed the report and shall mail a copy of its certification to the guardian.

(b)        At the same time, the designated agency may:

(1)        Send its written comments on the report to the clerk, the guardian, or any other person who may have an interest in the ward's welfare;

(2)        Notify the guardian that it is able to help the guardian in the performance of his duties;

(3)        Petition the clerk for an order requiring the guardian to perform the duties imposed on him by the clerk or this Article if it appears that the guardian is not performing those duties;

(4)        Petition the clerk for an order modifying the terms of the guardianship or the guardianship program or plan if it appears that such should be modified;

(5)        Petition the clerk for an order removing the guardian from his duties and appointing a successor guardian if it appears that the guardian should be removed for cause;

(6)        Petition the clerk for an adjudication of restoration to competency; or

(7)        Petition the clerk for any other appropriate orders.

(c)        If the designated agency files such a petition, it shall cause the petition to be signed and acknowledged by the officer, official, employee, or agent who has personal knowledge of the facts set forth in the petition, and it shall set forth all facts known to it that tend to support the relief sought by the petition.

(d)        The clerk shall take appropriate action upon the petition in accordance with other provisions or requirements of this Chapter. (1987, c. 550, s. 1.)



§ 35A-1244. Procedure to compel status reports.

§ 35A‑1244.  Procedure to compel status reports.

If a guardian of the person fails to file a status report as required, or renders an unsatisfactory report, the clerk shall, on his own motion or the request of an interested party, promptly order the guardian to render a full and satisfactory report within 20 days after service of the order.  If, after due service of the order, the guardian does not file such report, or obtain further time in which to file it, on or before the return day of the order, the clerk may remove him from office or may issue an order or notice to show cause for civil or criminal contempt as provided in Chapter 5A of the General Statutes.  In such proceedings, the defaulting guardian may be held personally liable for the costs of the proceeding, including the costs of service of all notices or motions incidental thereto, or the amount of the costs of the proceeding may be deducted from any commissions due to the guardian of the person.  Where a corporation or disinterested public agent is guardian of the person, the president or director or person or persons having charge of the guardianship for the corporation or agency, or the person to whom the duty of making status reports has been assigned by the corporation or agency, may be proceeded against as herein provided as if he or they were the guardian personally, provided, the corporation or agency itself may also be fined and/or removed as guardian for such failure or omission. (1987, c. 550, s. 1.)



§ 35A-1245. Procedure to permit the sterilization of a mentally ill or a mentally retarded ward in the case of medical necessity.

§ 35A‑1245.  Procedure to permit the sterilization of a mentally ill or a mentally retarded ward in the case of medical necessity.

(a)        A guardian of the person shall not consent to the sterilization of a mentally ill or mentally retarded ward unless an order from the clerk has been obtained in accordance with this section.

(b)        If a mentally ill or mentally retarded ward needs to undergo a medical procedure that would result in sterilization, the ward's guardian shall petition the clerk for an order to permit the guardian to consent to the procedure. The petition shall contain the following:

(1)        A sworn statement from a physician licensed in this State who has examined the ward that the proposed procedure is medically necessary and not for the sole purpose of sterilization or for the purpose of hygiene or convenience.

(2)        The name and address of the physician who will perform the procedure.

(3)        A sworn statement from a psychiatrist or psychologist licensed in this State who has examined the ward as to whether the mentally ill or mentally retarded ward is able to comprehend the nature of the proposed procedure and its consequences and provide an informed consent to the procedure.

(4)        If the ward is able to comprehend the nature of the proposed procedure and its consequences, the sworn consent of the ward to the procedure.

(c)        A copy of the petition shall be served on the ward personally. If the ward is unable to comprehend the nature of the proposed procedure and its consequences and is unable to provide an informed consent, the clerk shall appoint an attorney to represent the ward in accordance with rules adopted by the Office of Indigent Defense Services.

(d)        Should the ward or the ward's attorney request a hearing, a hearing shall be held. Otherwise, the clerk may enter an order without the appearance of witnesses. If a hearing is held, the guardian and the ward may present evidence.

(e)        If the clerk finds the following, the clerk shall enter an order permitting the guardian to consent to the proposed procedure:

(1)        The ward is capable of comprehending the procedure and its consequences and has consented to the procedure, or the ward is unable to comprehend the procedure and its consequences.

(2)        The procedure is medically necessary and is not solely for the purpose of sterilization or for hygiene or convenience.

(f)         The guardian or the ward, the ward's attorney, or any other interested party may appeal the clerk's order to the superior court in accordance with G.S. 1‑301.2(e). (2003‑13, s. 1(a); 2005‑250, s. 5.)



§§ 35A-1246 through 35A-1249: Reserved for future codification purposes.

§§ 35A‑1246 through 35A‑1249: Reserved for future codification purposes.



§ 35A-1250. Applicability of Article.

Article 9.

Powers and Duties of Guardian of the Estate.

§ 35A‑1250.  Applicability of Article.

(a)        This Article applies only to guardians of the estate, including general guardians exercising authority as guardian of the estate.  A guardian of the estate or general guardian shall have all the powers and duties under this Article unless those are inconsistent with the clerk's order appointing a guardian, in which case the clerk's order shall prevail.

(b)        Nothing contained in this Article shall be construed as authorizing any departure from the express terms or limitations set forth in any court order creating or limiting the guardian's powers and duties. (1987, c. 550, s. 1.)



§ 35A-1251. Guardian's powers in administering incompetent ward's estate.

§ 35A‑1251.  Guardian's powers in administering incompetent ward's estate.

In the case of an incompetent ward, a general guardian or guardian of the estate has the power to perform in a reasonable and prudent manner every act that a reasonable and prudent person would perform incident to the collection, preservation, management, and use of the ward's estate to accomplish the desired result of administering the ward's estate legally and in the ward's best interest, including but not limited to the following specific powers:

(1)        To take possession, for the ward's use, of all the ward's estate, as defined in G.S. 35A‑1202(5).

(2)        To receive assets due the ward from any source.

(3)        To maintain any appropriate action or proceeding to recover possession of any of the ward's property, to determine the title thereto, or to recover damages for any injury done to any of the ward's property; also, to compromise, adjust, arbitrate, sue on or defend, abandon, or otherwise deal with and settle any other claims in favor of or against the ward.

(4)        To complete performance of contracts entered into by the ward that continue as obligations of the ward or his estate, or to refuse to complete the contracts, as the guardian determines to be in the ward's best interests, taking into account any cause of action that might be maintained against the ward for failure to complete the contract.

(5)        To abandon or relinquish all rights in any property when, in the guardian's opinion, acting reasonably and in good faith, it is valueless, or is so encumbered or is otherwise in a condition that it is of no benefit or value to the ward or his estate.

(5a)      To renounce any interest in property as provided in Chapter 31B of the General Statutes, or as otherwise allowed by law.

(6)        To vote shares of stock or other securities in person or by general or limited proxy, and to pay sums chargeable or accruing against or on account of securities owned by the ward.

(7)        To insure the ward's assets against damage or loss, at the expense of the ward's estate.

(8)        To pay the ward's debts and obligations that were incurred prior to the date of adjudication of incompetence or appointment of a guardian when the debt or obligation was incurred for necessary living expenses or taxes; or when the debt or obligation involves a specific lien on real or personal property, if the ward has an equity in the property on which there is a specific lien; or when the guardian is convinced that payment of the debt or obligation is in the best interest of the ward or his estate.

(9)        To renew the ward's obligations for the payment of money. The guardian's execution of any obligation for the payment of money pursuant to this subsection shall not be held or construed to be binding on the guardian personally.

(10)      To pay taxes, assessments, and other expenses incident to the collection, care, administration, and protection of the ward's estate.

(11)      To sell or exercise stock subscription or conversion rights; consent, directly or through a committee or other agent, to the reorganization, consolidation, merger, dissolution, or liquidation of a corporation or other business enterprise.

(12)      To expend estate income on the ward's behalf and to petition the court for prior approval of expenditures from estate principal.

(13)      To pay from the ward's estate necessary expenses of administering the ward's estate.

(14)      To employ persons, including attorneys, auditors, investment advisors, appraisers, or agents to advise or assist him in the performance of his duties as guardian.

(15)      To continue any business or venture or farming operation in which the ward was engaged, where that continuation is reasonably necessary or desirable to preserve the value, including goodwill, of the ward's interest in the business.

(16)      To acquire and retain every kind of property and every kind of investment, including specifically, but without in any way limiting the generality of the foregoing, bonds, debentures, and other corporate or governmental obligations; stocks, preferred or common; real estate mortgages; shares in building and loan associations or savings and loan associations; annual premium or single premium life, endowment, or annuity contracts; and securities of any management type investment company or investment trust registered under the Federal Investment Company Act of 1940, as from time to time amended.

(17)     a.         Without a court order to lease any of the ward's real estate for a term of not more than three years, or to sell, lease or exchange any of the ward's personal property including securities, provided that the aggregate value of all items of the ward's tangible personal property sold without court order shall not exceed five thousand dollars ($5,000) per accounting period. When any item of the ward's tangible personal property has a value which when increased by the value of all other tangible personal property previously sold in the estate without a court order would exceed five thousand dollars ($5,000) in the current accounting period, a guardian may sell the item only as provided in subdivision (17)b.

b.         A guardian who is required by subdivision (17)a to do so shall, and any other guardian who so desires may, by motion in the cause, request the court to issue him an order to lease any of the ward's real estate or to sell any item or items of the ward's personal property. Notice of the motion and of the date, time and place of a hearing thereon shall be served, as provided in G.S. 1A‑1, Rule 5, Rules of Civil Procedure, upon all parties of record and upon any other persons the clerk may direct, and the court may issue the order after conducting a hearing and upon any conditions that the court may require; provided that:

1.         A sale, lease, or exchange under this subdivision may not be subject to Article 29A of Chapter 1 of the General Statutes unless the order so requires; and

2.         The power granted in this subdivision shall not affect the power of the guardian to petition the court for prior approval of expenditures from estate principal under subdivision (12) of this section.

(18)      To foreclose, as an incident to the collection of any bond, note or other obligation, any mortgage, deed or trust, or other lien securing the bond, note or other obligation, and to bid in the property at a foreclosure sale, or to acquire the property deed from the mortgagor or obligor without foreclosure; and to retain the property so bid in or taken over without foreclosure.

(19)      To borrow money for any periods of time and upon the terms and conditions as to rates, maturities, renewals, and security as the guardian shall deem advisable, including the power of a corporate guardian to borrow from its own banking department, for the purpose of paying debts, taxes, and other claims against the ward, and to mortgage, pledge, or otherwise encumber that portion of the ward's estate as may be required to secure the loan or loans; provided, in respect to the borrowing of money on the security of the ward's real property, Subchapter III of this Chapter is controlling.

(20)      To execute and deliver all instruments that will accomplish or facilitate the exercise of the powers vested in the guardian.

(21)      To expend estate income for the support, maintenance, and education of the ward's minor children, spouse, and dependents, and to petition the court for prior approval of expenditures from estate principal for these purposes; provided, the clerk, in the original order appointing the guardian or a subsequent order, may require that the expenditures from estate income also be approved in advance. In determining whether and in what amount to make or approve these expenditures, the guardian or clerk shall take into account the ward's legal obligations to his minor children, spouse, and dependents; the sufficiency of the ward's estate to meet the ward's needs; the needs and resources of the ward's minor children, spouse, and dependents; and the ward's conduct or expressed wishes, prior to becoming incompetent, in regard to the support of these persons.

(22)      To transfer to the spouse of the ward those amounts authorized for transfer to the spouse pursuant to 42 United States Code § 1396r‑5.

(23)      To create a trust for the benefit of the ward pursuant to 42 United States Code § 1396p(d)(4), provided that all amounts remaining in the trust upon the death of the ward, other than those amounts which must be paid to a state government and those amounts retained by a nonprofit association as set forth in 42 United States Code § 1396p(d)(4)(C), are to be paid to the estate of the ward.

(24)      To petition the court for approval of the exercise of any of the following powers with respect to a revocable trust that the ward, if competent, could exercise as settlor of the revocable trust:

a.         Revocation of the trust.

b.         Amendment of the trust.

c.         Additions to the trust.

d.         Direction to dispose of property of the trust.

e.         The creation of the trust, notwithstanding the provisions of G.S. 36C‑4‑402(a)(1) and (2).

The exercise of the powers described in this subdivision (i) shall not alter the designation of beneficiaries to receive property on the ward's death under that ward's existing estate plan; and (ii) shall be subject to the provisions of Articles 17, 18, and 19 of this Chapter concerning gifts.  (1987, c. 550, s. 1; 1989, c. 473, ss. 3, 13; 1995, c. 235, ss. 6, 8; 1999‑270, s. 9; 2004‑199, s. 15; 2007‑106, s. 52; 2008‑87, s. 1.)



§ 35A-1252. Guardian's powers in administering minor ward's estate.

§ 35A‑1252.  Guardian's powers in administering minor ward's estate.

In the case of a minor ward, a general guardian or guardian of the estate has the power to perform in a reasonable and prudent manner every act that a reasonable and prudent person would perform incident to the collection, preservation, management, and use of the ward's estate to accomplish the desired result of administering the ward's estate legally and in the ward's best interest, including but not limited to the following specific powers:

(1)        To take possession, for the ward's use, of all the ward's estate, as defined in G.S. 35A‑1202(5).

(2)        To receive assets due the ward from any source.

(3)        To maintain any appropriate action or proceeding to obtain support to which the ward is legally entitled, to recover possession of any of the ward's property, to determine the title thereto, or to recover damages for any injury done to any of the ward's property; also, to compromise, adjust, arbitrate, sue on or defend, abandon, or otherwise deal with and settle any other claims in favor of or against the ward.

(4)        To abandon or relinquish all rights in any property when, in the guardian's opinion, acting reasonably and in good faith, it is valueless, or is so encumbered or is otherwise in such condition that it is of no benefit or value to the ward or his estate.

(4a)      To renounce any interest in property as provided in Chapter 31B of the General Statutes, or as otherwise allowed by law.

(5)        To vote shares of stock or other securities in person or by general or limited proxy, and to pay sums chargeable or accruing against or on account of securities owned by the ward.

(6)        To insure the ward's assets against damage or loss, at the expense of the ward's estate.

(7)        To pay taxes, assessments, and other expenses incident to the collection, care, administration, and protection of the ward's estate.

(8)        To sell or exercise stock subscription or conversion rights; consent, directly or through a committee or other agent, to the reorganization, consolidation, merger, dissolution, or liquidation of a corporation or other business enterprise.

(9)        To expend estate income on the ward's behalf and to petition the court for prior approval of expenditures from estate principal; provided, neither the existence of the estate nor the guardian's authority to make expenditures therefrom shall be construed as affecting the legal duty that a parent or other person may have to support and provide for the ward.

(10)      To pay from the ward's estate necessary expenses of administering the ward's estate.

(11)      To employ persons, including attorneys, auditors, investment advisors, appraisers, or agents to advise or assist him in the performance of his duties as guardian.

(12)      To continue any business or venture or farming operation in which the ward was engaged, where such continuation is reasonably necessary or desirable to preserve the value, including goodwill, of the ward's interest in such business.

(13)      To acquire and retain every kind of property and every kind of investment, including specifically, but without in any way limiting the generality of the foregoing bonds, debentures, and other corporate or governmental obligations; stocks, preferred or common; real estate mortgages; shares in building and loan associations or savings and loan associations; annual premium or single premium life, endowment, or annuity contracts; and securities of any management type investment company or investment trust registered under the Federal Investment Company Act of 1940, as from time to time amended.

(14)     a.         Without a court order to lease any of the ward's real estate for a term of not more than three years, or to sell, lease or exchange any of the ward's personal property including securities, provided that the aggregate value of all items of the ward's tangible personal property sold without court order shall not exceed five thousand dollars ($5,000) per accounting period. When any item of the ward's tangible personal property has a value which when increased by the value of all other tangible personal property previously sold in the estate without a court order would exceed five thousand dollars ($5,000) in the current accounting period, a guardian may sell the item only as provided in subdivision (14)b.

b.         A guardian who is required by subdivision (14)a to do so shall, and any other guardian who so desires may, by motion in the cause, request the court to issue him an order to lease any of the ward's real estate or to sell any item or items of the ward's personal property. Notice of the motion and of the date, time and place of a hearing thereon shall be served, as provided in G.S. 1A‑1, Rule 5, Rules of Civil Procedure, upon all parties of record and upon such other persons as the clerk may direct, and the court may issue the order after hearing and upon such conditions as the court may require; provided that:

1.         A sale, lease, or exchange under this subdivision may not be subject to Article 29A of Chapter 1 of the General Statutes unless the order so requires; and

2.         The power granted in this subdivision shall not affect the power of the guardian to petition the court for prior approval of expenditures from estate principal under subdivision (9) of this section.

(15)      To foreclose, as an incident to the collection of any bond, note or other obligation, any mortgage, deed of trust, or other lien securing such bond, note or other obligation, and to bid in the property at such foreclosure sale, or to acquire the property by deed from the mortgagor or obligor without foreclosure; and to retain the property so bid in or taken over without foreclosure.

(16)      To borrow money for such periods of time and upon such terms and conditions as to rates, maturities, renewals, and security as the guardian shall deem advisable, including the power of a corporate guardian to borrow from its own banking department, for the purpose of paying debts, taxes, and other claims against the ward, and to mortgage, pledge, or otherwise encumber such portion of the ward's estate as may be required to secure such loan or loans; provided, in respect to the borrowing of money on the security of the ward's real property, Subchapter III of this Chapter is controlling.

(17)      To execute and deliver all instruments that will accomplish or facilitate the exercise of the powers vested in the guardian.  (1987, c. 550, s. 1; 1989, c. 473, s. 4; 1995, c. 235, s. 7; 2008‑87, s. 2.)



§ 35A-1253. Specific duties of guardian of estate.

§ 35A‑1253.  Specific duties of guardian of estate.

In addition to any other duties imposed by law or by order of the clerk, a general guardian or guardian of the estate shall have the following specific duties:

(1)        To take possession, for the ward's use, of all his estate.

(2)        To diligently endeavor to collect, by all lawful means, all bonds, notes, obligations, or moneys due his ward.

(3)        To pay income taxes, property taxes, or other taxes or assessments owed by the ward, out of the ward's estate, as required by law.  If any guardian allows his ward's lands to be sold for nonpayment of taxes or assessments, he shall be liable to his ward for the full value thereof.

(4)        To observe the standard of judgment and care under the circumstances then prevailing that an ordinarily prudent person of discretion and intelligence, who is a fiduciary of the property of others, would observe as such fiduciary in acquiring, investing, reinvesting, exchanging, retaining, selling, and managing the ward's property.  If the guardian has special skills or is named as guardian on the basis of representations of special skills or expertise, to use those skills.

(5)        To obey all lawful orders of the court pertaining to the guardianship and to comply with the accounting requirements of this Subchapter.

Nothing in this section shall be construed as broadening the powers granted in G.S. 35A‑1251 or G.S. 35A‑1252. (1987, c. 550, s. 1.)



§§ 35A-1254 through 35A-1259: Reserved for future codification purposes.

§§ 35A‑1254 through 35A‑1259: Reserved for future codification purposes.



§ 35A-1260. Applicability.

Article 10.

Returns and Accounting.

§ 35A‑1260.  Applicability.

This Article applies only to general guardians and guardians of the estate. (1987, c. 550, s. 1.)



§ 35A-1261. Inventory or account within three months.

§ 35A‑1261.  Inventory or account within three months.

Every guardian, within three months after his appointment, shall file with the clerk an inventory or account, upon oath, of the estate of his ward; but the clerk may extend such time not exceeding six months, for good cause shown. (1987, c. 550, s. 1; 1989, c. 473, s. 26.)



§ 35A-1262. Procedure to compel inventory or account.

§ 35A‑1262.  Procedure to compel inventory or account.

(a)        In cases of default to file the inventory or account required by G.S. 35A‑1261, the clerk must issue an order requiring the guardian to file the inventory or account within the time specified in the order, or to show cause why he should not be removed from office or held in civil contempt, or both.  If after due service of the order, the guardian does not, within the time specified in the order, file such inventory or account, or obtain further time to file the same, the clerk may remove him from office, hold him in civil contempt as provided in Article 2 of Chapter 5A, or both.

(b)        The guardian shall be personally liable for the costs of any proceeding incident to his failure to file the inventory or account required by G.S. 35A‑1261.  Such costs shall be taxed against him by the clerk and may be collected by deduction from any commissions that may be found due the guardian upon final settlement of the estate. (1987, c. 550, s. 1; 1989, c. 473, s. 27.)



§ 35A-1263. Repealed by Session Laws 1989, c. 473, s. 28.

§ 35A‑1263.  Repealed by Session Laws 1989, c. 473, s. 28.



§ 35A-1263.1. Supplemental inventory.

§ 35A‑1263.1.  Supplemental inventory.

Whenever any property not included in the original inventory report becomes known to the guardian or whenever the guardian learns that the valuation or description of any property or interest therein indicated in the original inventory is erroneous or misleading, he shall prepare and file with the clerk a supplementary inventory in the same manner as prescribed for the original inventory.  The clerk shall record the supplemental inventory with the original inventory.  A guardian who fails to file a supplementary inventory as required by this section shall be subject to the enforcement provisions of G.S. 35A‑1262. (1989, c. 473, s. 29.)



§ 35A-1264. Annual accounts.

§ 35A‑1264.  Annual accounts.

Every guardian shall, within 30 days after the expiration of one year from the date of his qualification or appointment, and annually, so long as any of the estate remains in his control, file in the office of the clerk an inventory and account, under oath, of the amount of property received by him, or invested by him, and the manner and nature of such investment, and his receipts and disbursements for the past year in the form of debit and credit.  The guardian shall produce vouchers for all payments or verified proof for all payments in lieu of vouchers.  The clerk may examine on oath such accounting party, or any other person, concerning the receipts, disbursements or any other matter relating to the estate; and having carefully revised and audited such account, if he approve the same, he must endorse his approval thereon, which shall be deemed prima facie evidence of correctness. (1987, c. 550, s. 1.)



§ 35A-1265. Procedure to compel accounting.

§ 35A‑1265.  Procedure to compel accounting.

(a)        If any guardian omits to account, as directed in G.S. 35A‑1264, or renders an insufficient and unsatisfactory account, the clerk shall forthwith order such guardian to render a full and satisfactory account, as required by law, within 20 days after service of the order.  Upon return of the order, duly served, if the guardian fails to appear or refuses to exhibit such account, the clerk may issue an attachment against him for contempt and commit him until he exhibits such account, and may likewise remove him from office.  In all proceedings hereunder the defaulting guardian will be liable personally for the costs of the said proceedings, including the costs of service of all notices or writs incidental to, or thereby acquiring, and also including reasonable attorney fees and expenses incurred by a successor guardian or other person in bringing any such proceeding, or other proceedings deemed reasonable and necessary to discover or obtain possession of assets of the ward in the possession of the defaulting guardian or which the defaulting guardian should have discovered or which the defaulting guardian should have turned over to the successor guardian.  The amount of the costs and attorney fees and expenses of such proceeding may be deducted from any commissions which may be found due said guardian on settlement of the estate.

(b)        Where a corporation is guardian, the president, cashier, trust officer or the person or persons having charge of the particular estate for the corporation, or the person to whom the duty of making reports of said estate has been assigned by the officers or directors of the corporation, may be proceeded against and committed to jail as herein provided as if he or they were the guardian or guardians personally:  Provided, it is found as a fact that the failure or omission to file such account or to obey the order of the court in reference thereto is willful on the part of the officer charged therewith:  Provided further, the corporation itself may be fined and/or removed as such guardian for such failure or omission. (1987, c. 550, s. 1; 1989, c. 473, s. 16.)



§ 35A-1266. Final account and discharge of guardian.

§ 35A‑1266.  Final account and discharge of guardian.

Within 60 days after a guardianship is terminated under G.S. 35A‑1295, the guardian shall file a final account for the period from the end of the period of his most recent annual account to the date of that event.  If the clerk, after review of the guardian's account, approves the account, the clerk shall enter an order discharging the guardian from further liability. (1987, c. 550, s. 1; 1989, c. 473, s. 32.)



§ 35A-1267. Expenses and disbursements credited to guardian.

§ 35A‑1267.  Expenses and disbursements credited to guardian.

Every guardian may charge in his annual account all reasonable disbursements and expenses; and if it appear that he has really and bona fide disbursed more in one year than the profits of the ward's estate, for his education and maintenance, the guardian shall be allowed and paid for the same out of the profits of the estate in any other year; but such disbursements must, in all cases, be suitable to the degree and circumstances of the estate of the ward. (1987, c. 550, s. 1.)



§ 35A-1268. Guardian to exhibit investments and bank statements.

§ 35A‑1268.  Guardian to exhibit investments and bank statements.

At the time the accounts required by this Article and other provisions of law are filed, the clerk shall require the guardian to exhibit to the court all investments and bank statements showing cash balance, and the clerk shall certify on the original account that an examination was made of all investments and the cash balance, and that the same are correctly stated in the account: Provided, such examination may be made by the clerk in the county in which such guardian resides or the county in which such securities are located and, when the guardian is a duly authorized bank or trust company, such examination may be made by the clerk in the county in which such bank or trust company has its principal office or in which such securities are located; the certificate of the clerk of such county shall be accepted by the clerk of any county in which such guardian is required to file an account; provided that banks organized under the laws of North Carolina or the acts of Congress, engaged in doing a trust and fiduciary business in this State, when acting as guardian or in other fiduciary capacity, shall be exempt from the requirements of this section, when a certificate executed by a trust examiner employed by a governmental unit, by a bank's internal auditors who are responsible only to the bank's board of directors or by an independent certified public accountant who is responsible only to the bank's board of directors is exhibited to the clerk and when said certificate shows that the securities have been examined within one year and that the securities were held at the time of the examination by the fiduciary or by a clearing corporation for the fiduciary and that the person making such certification has no reason to believe said securities are not still so held.  Nothing herein contained shall be construed to abridge the inherent right of the clerk to require the production of securities, should he desire to do so. (1987, c. 550, s. 1.)



§ 35A-1269. Commissions.

§ 35A‑1269.  Commissions.

The clerk shall allow commissions to the guardian for his time and trouble in the management of the ward's estate, in the same manner and under the same rules and restrictions as allowances are made to executors, administrators and collectors under the provisions of G.S. 28A‑23‑3 and G.S. 28A‑23‑4. (1987, c. 550, s. 1; 1989, c. 473, s. 21.)



§ 35A-1270. Appointment; term; oath.

Article 11.

Public Guardians.

§ 35A‑1270.  Appointment; term; oath.

There may be in every county a public guardian, to be appointed by the clerk for a term of eight years.  The public guardian shall take and subscribe an oath or affirmation faithfully and honestly to discharge the duties imposed upon him; the oath or affirmation so taken and subscribed shall be filed in the office of the clerk. (1987, c. 550, s. 1.)



§ 35A-1271. Bond of public guardian; increasing bond.

§ 35A‑1271.  Bond of public guardian; increasing bond.

The public guardian shall enter into bond with three or more sureties, approved by the clerk in the penal sum of six thousand dollars ($6,000), payable to the State of North Carolina, conditioned faithfully to perform the duties of his office and obey all lawful orders of the superior or other courts touching said guardianship of all wards, money or estate that may come into his hands.  Whenever the aggregate value of the real and personal estate belonging to his several wards exceeds one‑half the bond herein required the clerk shall require him to enlarge his bond in amount so as to cover at least double the aggregate amount under his control as guardian. (1987, c. 550, s. 1.)



§ 35A-1272. Powers, duties, liabilities, compensation.

§ 35A‑1272.  Powers, duties, liabilities, compensation.

The powers and duties of said public guardian shall be the same as other guardians, and he shall be subject to the same liabilities as other guardians under the existing laws, and shall receive the same compensation as other guardians. (1987, c. 550, s. 1.)



§ 35A-1273. When letters issue to public guardian.

§ 35A‑1273.  When letters issue to public guardian.

The public guardian shall apply for and obtain letters of guardianship in the following cases:

(1)        When a period of six months has elapsed from the discovery of any property belonging to any minor or incompetent person without guardian.

(2)        When any person entitled to letters of guardianship shall request in writing the clerk to issue letters to the public guardian; but it is lawful and the duty of the clerk to revoke said letters of guardianship at any time after issuing the same upon application in writing by any person entitled to qualify as guardian, setting forth a sufficient cause for such revocation. (1987, c. 550, s. 1.)



§§ 35A-1274 through 35A-1279: Reserved for future codification purposes.

§§ 35A‑1274 through 35A‑1279: Reserved for future codification purposes.



§ 35A-1280. Appointment of ancillary guardian.

Article 12.

Nonresident Ward Having Property in State.

§ 35A‑1280.  Appointment of ancillary guardian.

(a)        A clerk may appoint an ancillary guardian whenever it appears by petition or application and due proof to the satisfaction of the clerk that:

(1)        There is in the county of the clerk's jurisdiction real or personal property in which a nonresident of the State of North Carolina has an ownership or other interest; and

(2)        The nonresident is incompetent or is a minor and a guardian of the estate or general guardian, or a comparable fiduciary, has been appointed and is still serving for the nonresident in the state of his or her residence; and

(3)        That the nonresident ward has no guardian in the State of North Carolina.

(b)        Except as otherwise ordered by the clerk or provided herein, an ancillary guardian shall have all the powers, duties, and responsibilities with respect to the nonresident ward's estate in the State of North Carolina as guardians otherwise appointed have.  An ancillary guardian shall annually make an accounting to the court in this State and remit to the guardian in the state of the ward's residence any net rents of the real estate or any proceeds of sale.

(c)        A certified or exemplified copy of letters of appointment or other official record of a court of record appointing a guardian for a nonresident in the state of his residence shall be conclusive proof of the fact of the ward's minority or incompetence and of the appointment of the guardian in the state of the ward's residence; provided, that the letters of appointment or other record shall show that the guardianship is still in effect in the state of the ward's residence and that the ward's incompetence or minority still exists.

(d)        Upon the appointment of an ancillary guardian under this Article, the clerk shall notify the appropriate court in the county of the ward's residence and the guardian in the state of the ward's residence. (1987, c. 550, s. 1.)



§ 35A-1281. Removal of ward's personalty from State.

§ 35A‑1281.  Removal of ward's personalty from State.

(a)        For purposes of this section, the term "personal estate" means:

(1)        Personal property;

(2)        Personal property substituted for realty by decree of court;

(3)        Any money arising from the sale of real estate, whether the same be in the hands of any guardian residing in this State; or in the hands of any executor, administrator, or other person holding for the ward; or, if not being adversely held and claimed, not in the lawful possession or control of any person.

(b)        Where any ward residing in another state or territory, or in the District of Columbia, or Canada, or other foreign country, is entitled to any personal estate in this State, the ward's guardian or trustee duly appointed at the place where such ward resides, or, in the event no guardian or trustee has been appointed, the court or officer of the court authorized by the laws of such place to receive moneys belonging to any ward when no guardian or trustee has been appointed, may apply to have such estate removed to the residence of the ward by petition filed before the clerk in the county in which the property or some portion thereof is situated.  Such petition shall be proceeded with as in other cases of special proceedings.

(c)        The petitioner must show to the court a copy of his appointment as a guardian or trustee and bond duly authenticated, and must prove to the court that the bond is sufficient, in the ability of the sureties as well as in amount, to secure all the estate of the ward wherever situated:  Provided, that in all cases where a banking institution, resident and doing business in a foreign state, is a guardian or trustee of any person and is not required to execute a bond to qualify as guardian or trustee under the laws of the state in which such guardian or trustee qualified and was appointed, and no sureties are or were required by the state in which said banking institution qualified as guardian or trustee, and this fact affirmatively appears to the court, then the personal estate of the ward may be removed from this State without the finding of a court with reference to any sureties, and the court in which the petition for the removal of the property of the ward is filed may order the transfer and removal of the property of the ward and the payment and delivery of the same to the nonresident guardian or trustee without regard to whether a nonresident guardian or trustee has filed a bond with sureties; and the finding of the court that the said guardian or trustee is a banking institution and has duly qualified and been appointed guardian or trustee under the laws of the state where the ward is resident shall be sufficient.  Any person may be made a party defendant to the proceeding who may be made a party defendant in civil actions under the provisions of Chapter 1A of the General Statutes. (1987, c. 550, s. 1.)



§§ 35A-1282 through 35A-1289: Reserved for future codification purposes.

§§ 35A‑1282 through 35A‑1289: Reserved for future codification purposes.



§ 35A-1290. Removal by Clerk.

Article 13.

Removal or Resignation of Guardian; Successor Guardian; Estates Without Guardians; Termination of Guardianship.

§ 35A‑1290.  Removal by Clerk.

(a)        The clerk has the power and authority on information or complaint made to remove any guardian appointed under the provisions of this Subchapter, to appoint successor guardians, and to make rules or enter orders for the better management of estates and the better care and maintenance of wards and their dependents.

(b)        It is the clerk's duty to remove a guardian or to take other action sufficient to protect the ward's interests in the following cases:

(1)        The guardian wastes the ward's money or estate or converts it to his own use.

(2)        The guardian in any manner mismanages the ward's estate.

(3)        The guardian neglects to care for or maintain the ward or his dependents in a suitable manner.

(4)        The guardian or his sureties are likely to become insolvent or to become nonresidents of the State.

(5)        The original appointment was made on the basis of a false representation or a mistake.

(6)        The guardian has violated a fiduciary duty through default or misconduct.

(7)        The guardian has a private interest, whether direct or indirect, that might tend to hinder or be adverse to carrying out his duties as guardian.

(c)        It is the clerk's duty to remove a guardian or to take other action sufficient to protect the ward's interests in the following cases:

(1)        The guardian has been adjudged incompetent by a court of competent jurisdiction and has not been restored to competence.

(2)        The guardian has been convicted of a felony under the laws of the United States or of any state or territory of the United States or of the District of Columbia and his citizenship has not been restored.

(3)        The guardian was originally unqualified for appointment and continues to be unqualified, or the guardian would no longer qualify for appointment as guardian due to a change in residence, a change in the charter of a corporate guardian, or any other reason.

(4)        The guardian is the ward's spouse and has lost his rights as provided by Chapter 31A of the General Statutes.

(5)        The guardian fails to post, renew, or increase a bond as required by law or by order of the court.

(6)        The guardian refuses or fails without justification to obey any citation, notice, or process served on him in regard to the guardianship.

(7)        The guardian fails to file required accountings with the clerk.

(8)        The clerk finds the guardian unsuitable to continue serving as guardian for any reason.

(9)        The guardian is a nonresident of the State and refuses or fails to obey any citation, notice, or process served on the guardian or the guardian's process agent. (1987, c. 550, s. 1; 2004‑203, s. 31(b).)



§ 35A-1291. Emergency removal; interlocutory orders on revocation.

§ 35A‑1291.  Emergency removal; interlocutory orders on revocation.

The clerk may remove a guardian without hearing if the clerk finds reasonable cause to believe that an emergency exists that threatens the physical well‑being of the ward or constitutes a risk of substantial injury to the ward's estate. In all cases where the letters of a guardian are revoked, the clerk may, pending the resolution of any controversy in respect to such removal, make such interlocutory orders and decrees as the clerk finds necessary for the protection of the ward or the ward's estate or the other party seeking relief by such revocation. (1987, c. 550, s. 1; 2004‑203, s. 31(c).)



§ 35A-1292. Resignation.

§ 35A‑1292.  Resignation.

(a)        Any guardian who wishes to resign may apply in writing to the clerk, setting forth the circumstances of the case.  If a general guardian or guardian of the estate, at the time of making the application, also exhibits his final account for settlement, and if the clerk is satisfied that the guardian has fully accounted, the clerk may accept the resignation of the guardian and discharge him and appoint a successor guardian, but the guardian so discharged and his sureties are still liable in relation to all matters connected with the guardianship before the discharge.

(b)        A general guardian who wishes to resign as guardian of the estate of the ward but continue as guardian of the person of the ward may apply for the partial resignation by petition as provided in subsection (a) of this section.  If the general guardian also exhibits his final account as guardian of the estate for settlement, and if the clerk is satisfied that the general guardian has fully accounted as guardian of the estate, the clerk may accept the resignation of the general guardian as guardian of the estate, discharge him as guardian of the estate, and issue to him letters of appointment as guardian of the person, but the general guardian so discharged as guardian of the estate and his sureties are still liable in relation to all matters connected with the guardianship of the estate before the discharge. (1987, c. 550, s. 1.)



§ 35A-1293. Appointment of successor guardian.

§ 35A‑1293.  Appointment of successor guardian.

Upon the removal, death, or resignation of a guardian, the clerk shall appoint a successor guardian following the same criteria that would apply to the initial appointment of a guardian. (1987, c. 550, s. 1.)



§ 35A-1294. Estates without guardians.

§ 35A‑1294.  Estates without guardians.

(a)        Whenever a general guardian or guardian of the estate is removed, resigns, or stops serving without making a full and proper accounting, the successor guardian, or the clerk if there is no successor guardian, shall initiate a proceeding to compel an accounting.  The surety or sureties on the previous guardian's bond shall be served with notice of the proceeding.

(b)        If no successor guardian has been appointed, the clerk may act as receiver or appoint some discreet person as a receiver to take possession of the ward's estate, to collect all moneys due the ward, and to secure, lend, invest, or apply the same for the benefit and advantage of the ward, under the direction of the clerk until a successor guardian is appointed.  The accounts of the receiver shall be returned, audited, and settled as the clerk may direct.  The receiver shall be allowed such amounts for his time, trouble, and responsibility as seem to the clerk reasonable and proper.  Such receivership may continue until a suitable guardian can be appointed.

(c)        When another guardian is appointed, he may apply by motion, on notice, to the clerk for an order directing the receiver to pay over all the money, estate, and effects of the ward.  If no such guardian is appointed, the ward shall have the same remedy against the receiver on becoming age 18 or otherwise emancipated if the ward is a minor or on being restored to competence if the ward is an incompetent person.  In the event of the ward's death, his executor, administrator, or collector, and the heir or personal representative of the ward shall have the same remedy against the receiver. (1987, c. 550, s. 1.)



§ 35A-1295. Termination of guardianship.

§ 35A‑1295.  Termination of guardianship.

(a)        Every guardianship shall be terminated and all powers and duties of the guardian provided in Article 9 of this Chapter shall cease when the ward:

(1)        Ceases to be a minor as defined in G.S. 35A‑1202(12),

(2)        Is adjudicated to be restored to competency pursuant to the provisions of G.S. 35A‑1130, or

(3)        Dies.

(b)        Notwithstanding subsection (a), a guardian of the estate or a general guardian is responsible for all accountings required by Article 10 of this Chapter until the guardian is discharged by the clerk. (1989, c. 473, s. 31.)



§§ 35A-1296 through 35A-1300: Reserved for future codification purposes.

§§ 35A‑1296 through 35A‑1300: Reserved for future codification purposes.



§ 35A-1301. Special proceedings to sell, exchange, mortgage, or lease.

SUBCHAPTER III.  MANAGEMENT OF WARD'S ESTATE.

Article 14.

Sale, Mortgage, Exchange or Lease of Ward's Estate.

§ 35A‑1301.  Special proceedings to sell, exchange, mortgage, or lease.

(a)        Whenever used herein, the word "guardian" shall be construed to include general guardian, guardian of the estate, ancillary guardian, next friend, guardian ad litem, or commissioner of the court acting pursuant to this Article, but not a guardian who is guardian of the person only; and the word "mortgage" shall be construed to include deeds of trust.

(b)        A guardian may apply to the clerk, by verified petition setting forth the facts, to sell, mortgage, exchange, or lease for a term of more than three years, any part of his ward's real estate, and such proceeding shall be conducted as in other cases of special proceedings.  The clerk, in his discretion, may direct that the next of kin or presumptive heirs of the ward be made parties to such proceeding.  The clerk may order a sale, mortgage, exchange, or lease to be made by the guardian in such way and on such terms as may be most advantageous to the interest of the ward, upon finding by satisfactory proof that:

(1)        The ward's interest would be materially promoted by such sale, mortgage, exchange, or lease, or

(2)        The ward's personal estate has been exhausted or is insufficient for his support and the ward is likely to become chargeable on the county, or

(3)        A sale, mortgage, exchange, or lease of any part of the ward's real estate is necessary for his maintenance or for the discharge of debts unavoidably incurred for his maintenance, or

(4)        Any part of the ward's real estate is required for public purposes, or

(5)        There is a valid debt or demand against the estate of the ward; provided, when an order is entered under this subdivision, (i) it shall authorize the sale of only so much of the real estate as may be sufficient to discharge such debt or demand, and (ii) the proceeds of sale shall be considered as assets in the hands of the guardian for the benefit of creditors, in like manner as assets in the hands of a personal representative, and the same proceedings may be had against the guardian with respect to such assets as might be taken against an executor, administrator or collector in similar cases.

The order shall specify particularly the property thus to be disposed of, with the terms of leasing or sale or exchange or mortgage, and shall be entered at length on the records of the court.  The guardian may not mortgage the property of his ward for a term of years in excess of the term fixed by the court in its order.

(c)        In the case of a ward who is a minor, no sale, mortgage, exchange, or lease under this Article shall be made until approved by the superior court judge, nor shall the same be valid, nor any conveyance of the title made, unless confirmed and directed by the judge, and the proceeds of the sale, mortgage, exchange, or lease shall be exclusively applied and secured to such purposes and on such trusts as the judge shall specify.

(d)        All petitions filed under this section wherein an order is sought for the sale, mortgage, exchange, or lease of the ward's real estate shall be filed in the county in which all or any part of the real estate is situated.

(e)        The procedure for a sale pursuant to this section shall be as provided by Article 29A of Chapter 1 of the General Statutes.

(f)         Nothing herein contained shall be construed to divest the court of the power to order private sales as heretofore ordered in proper cases.

(g)        On and after June 1, 1973, no sales of property belonging to minors or incompetent persons prior to that date by next friend, guardian ad litem, or commissioner of the court regular in all other respects shall be declared invalid nor shall any claim or defense be asserted on the grounds that said sale was not made by a duly appointed guardian as provided herein or on the grounds that said minor or incompetent person was not represented by a duly appointed guardian. (1987, c. 550, s. 1; 1989, c. 473, s. 6.)



§ 35A-1302. Procedure when real estate lies in county in which guardian does not reside.

§ 35A‑1302.  Procedure when real estate lies in county in which guardian does not reside.

In all cases where a guardian is appointed under the authority of Chapter 35A and such guardian applies to the court for an order to sell, mortgage, or exchange all or part of his ward's real estate, and such real estate is situated in a county other than the county in which the guardian is appointed and qualified, the guardian shall first apply to the clerk of the county in which he was appointed and qualified for an order showing that the sale, mortgage, or exchange of his ward's real estate is necessary or that the ward's interest would be materially promoted thereby.  The clerk to whom such application is made shall hear and pass upon the same and enter his findings and order as to whether said sale, mortgage, or exchange is necessary or would materially promote the ward's interest, and said order and findings shall be certified to the clerk of the county in which the ward's land, or some part of it, is located and before whom any petition or application is filed for the sale, mortgage, or exchange of said land.  Such findings and orders so certified shall be considered by the court along with all other evidence and circumstances in passing upon the petition in which an order is sought for the sale, mortgage, or exchange of said land.  In the case of a ward who is a minor, before such findings and orders shall become effective the same shall be approved by the superior court judge holding the courts of the district or by the resident judge. (1987, c. 550, s. 1.)



§ 35A-1303. Fund from sale has character of estate sold and subject to same trusts.

§ 35A‑1303.  Fund from sale has character of estate sold and subject to same trusts.

Whenever, in consequence of any sale under G.S. 35A‑1301, the real or personal property of the ward is saved from demands to which in the first instance it may be liable, the final decree shall declare and set apart a portion of the personal or real estate thus saved, of value equal to the real and personal estate sold, as property exchanged for that sold; and in all sales by guardians whereby real is substituted by personal, or personal by real property, the beneficial interest in the property acquired shall be enjoyed, alienated, devised or bequeathed, and shall descend and be distributed, as by law the property sold might and would have been had it not been sold, until it be reconverted from the character thus impressed upon it by some act of the owner and restored to its character proper. (1987, c. 550, s. 1.)



§ 35A-1304: Repealed by Session Laws 1989, c. 473, s. 7.

§ 35A‑1304:  Repealed by Session Laws 1989, c.  473, s. 7.



§ 35A-1305. When timber may be sold.

§ 35A‑1305.  When timber may be sold.

In case the land cannot be rented for enough to pay the taxes and other dues thereof, and there is not money sufficient for that purpose, the guardian, with the consent of the clerk, may annually dispose of or use so much of the lightwood, and box or rent so many pine trees, or sell so much of the timber on the same, as may raise enough to pay the taxes and other duties thereon, and no more.  In addition, the guardian, with the consent of the clerk, may annually dispose of, use, or sell so much of the timber as is necessary to maintain good forestry practices. (1987, c. 550, s. 1.)



§ 35A-1306. Abandoned incompetent spouse.

§ 35A‑1306.  Abandoned incompetent spouse.

(a)        A guardian of a married person found incompetent who has been abandoned, whether the guardian was appointed before or after the abandonment, may initiate a special proceeding before the clerk having jurisdiction over the ward requesting the issuance of an order authorizing the sale of the ward's separate real property without the joinder of the abandoning spouse.

(b)        The ward's spouse shall be served with notice of the special proceeding in accordance with G.S. 1A‑1, Rule 4.

(c)        If the clerk finds:

(1)        That the spouse of the ward has willfully and without just cause abandoned the ward for a period of more than one year; and

(2)        That the spouse of the ward has knowledge of the guardianship, or that the guardian has made a reasonable attempt to notify the spouse of the guardianship; and

(3)        That an order authorizing the sale of the separate real property of the ward is in the best interest of the ward;

the clerk may issue such an order thereby barring the abandoning spouse from all right, title and interest in any of the ward's separate real property sold pursuant to such an order. (1987, c. 550, s. 1.)



§ 35A-1307. Spouse of incompetent husband or wife entitled to special proceeding for sale of real property.

§ 35A‑1307.  Spouse of incompetent husband or wife entitled to special proceeding for sale of real property.

Every married person whose husband or wife is adjudged incompetent and is confined in a mental hospital or other institution in this State, and who was living with the incompetent spouse at the time of commitment shall, if he or she be in needy circumstances, have the right to bring a special proceeding before the clerk to sell the real property of the incompetent spouse, or so much thereof as is deemed expedient, and have the proceeds applied for support:  Provided, that said proceeding shall be approved by the judge of the superior court holding the courts of the superior court district or set of districts as defined in G.S. 7A‑41.1 where the said property is situated.  When the deed of the commissioner appointed by the court, conveying the lands belonging to the incompetent spouse is executed, probated, and registered, it conveys a good and indefeasible title to the purchaser. (1987, c. 550, s. 1; 1987 (Reg. Sess., 1988), c. 1037, s. 83; 1989, c. 473, s. 8.)



§§ 35A-1308 through 35A-1309: Reserved for future codification purposes.

§§ 35A‑1308 through 35A‑1309:  Reserved for future codification purposes.



§ 35A-1310. Where one spouse or both incompetent; special proceeding before clerk.

Article 15.

Mortgage or Sale of Estates Held by the Entireties.

§ 35A‑1310.  Where one spouse or both incompetent; special proceeding before clerk.

In all cases where a husband and wife shall be seized of property as an estate by the entireties, and the wife or the husband or both shall be or become mentally incompetent to execute a conveyance of the estate so held, and the interest of said parties shall make it necessary or desirable that such property be mortgaged or sold, it shall be lawful for the mentally competent spouse and/or the guardian of the mentally incompetent spouse, and/or the guardians of both (where both are mentally incompetent) to file a petition with the clerk of the superior court in the county where the lands are located, setting forth all facts relative to the status of the owners, and showing the necessity or desirability of the sale or mortgage of said property, and the clerk, after first finding as a fact that either the husband or wife, or both, are mentally incompetent, shall have power to authorize the interested parties and/or their guardians to execute a mortgage, deed of trust, deed, or other conveyance of such property, provided it shall appear to said clerk's satisfaction that same is necessary or to the best advantage of the parties, and not prejudicial to the interest of the mentally incompetent spouse. All petitions filed under the authority of this section shall be filed in the office of the clerk of the superior court of the county where the real estate or any part of same is situated. (1935, c. 59, s. 1; 1945, c. 426, s. 5; c. 1084, s. 5.; 1987, c. 550, s. 2.)



§ 35A-1311. General law applicable; approved by judge.

§ 35A‑1311.  General law applicable; approved by judge.

The proceedings herein provided for shall be conducted under and shall be governed by laws pertaining to special proceedings, and it shall be necessary for any sale or mortgage or other conveyance herein authorized to be approved by a superior court judge who has jurisdiction pursuant to G.S. 7A‑47.1 or G.S. 7A‑48 in the district or set of districts as defined in G.S. 7A‑41.1 wherein the property or any part of same is located. (1935, c. 59, s. 2; 1945, c. 426, s. 6; 1987, c. 550, s. 2; 1987 (Reg. Sess., 1988), c. 1037, s. 84.)



§ 35A-1312. Proceeding valid in passing title.

§ 35A‑1312.  Proceeding valid in passing title.

Any mortgage, deed, or deed of trust executed under authority of this Article by a regularly conducted special proceeding as provided shall have the force and effect of passing title to said property to the same extent as a deed executed jointly by husband and wife, where both are mentally capable of executing a conveyance. (1935, c. 59, s. 3; 1987, c. 550, s. 2.)



§ 35A-1313. Clerk may direct application of funds; purchasers and mortgagees protected.

§ 35A‑1313.  Clerk may direct application of funds; purchasers and mortgagees protected.

In all cases conducted under this Article it shall be competent for the court, in its discretion, to direct the application of funds arising from a sale or mortgage of such property in such manner as may appear necessary or expedient for the protection of the interest of the mentally incompetent spouse: Provided, however, this section shall not be construed as requiring a purchaser or any other party advancing money on the property to see to the proper application of such money, but such purchaser or other party shall acquire title unaffected by the provisions of this section. (1935, c. 59, s. 4; 1987, c. 550, s. 2.)



§ 35A-1314. Prior sales and mortgages validated.

§ 35A‑1314.  Prior sales and mortgages validated.

Any and all special proceedings under which estates by the entireties have been sold or mortgaged prior to March 5, 1935, under circumstances contemplated in this Article are hereby in all respects ratified and confirmed, provided that such proceeding or proceedings are otherwise regular and conformable to law. (1935, c. 59, s. 5; 1987, c. 550, s. 2.)



§§ 35A-1315 through 35A-1319: Reserved for future codification purposes.

§§ 35A‑1315 through 35A‑1319: Reserved for future codification purposes.



§ 35A-1320: Repealed by Session Laws 1989, c. 473, s. 14.

Article 16.

Surplus Income and Advancements.

§ 35A‑1320:  Repealed by Session Laws 1989, c.  473, s. 14.



§ 35A-1321. Advancement of surplus income to certain relatives.

§ 35A‑1321.  Advancement of surplus income to certain relatives.

When any incompetent person, of full age, and not having made a valid will, has children or grandchildren (such grandchildren being the issue of a deceased child), and is possessed of an estate, real or personal, whose annual income is more than sufficient abundantly and amply to support himself, and to support, maintain and educate the members of his family, with all the necessaries and suitable comforts of life, it is lawful for the clerk of the superior court for the county in which such person has his residence to order from time to time, and so often as may be judged expedient, that fit and proper advancements be made, out of the surplus of such income, to any such child, or grandchild, not being a member of his family and entitled to be supported, educated and maintained out of the estate of such person. Whenever any incompetent person of full age, not being married and not having issue, be possessed, or his guardian be possessed for him, of any estate, real or personal, or of an income which is more than sufficient amply to provide for such person, it shall be lawful for the clerk of the superior court for the county in which such person resided prior to incompetency to order from time to time, and so often as he may deem expedient, that fit and proper advancements be made, out of the surplus of such estate or income, to his or her parents, brothers and sisters, or grandparents to whose support, prior to his incompetency, he contributed in whole or in part. (R.C., c. 57, s. 9; Code, s. 1677; Rev., s. 1900; C.S., s. 2296; Ex. Sess. 1924, c. 93; 1971, c. 528, s. 32; 1977, c. 725, s. 5; 1987, c. 550, s. 3.)



§ 35A-1322. Advancement to adult child or grandchild.

§ 35A‑1322.  Advancement to adult child or grandchild.

When such incompetent person is possessed of a real or personal estate in excess of an amount more than sufficient to abundantly and amply support himself with all the necessaries and suitable comforts of life and has no minor children nor immediate family dependent upon him for support, education or maintenance, such advancements may be made out of such excess of the principal of his estate to such child or grandchild of age for the better promotion or advancement in life or in business of such child or grandchild: Provided, that the order for such advancement shall be approved by the resident or presiding judge of the district who shall find the facts in said order of approval. (1925, c. 136, s. 1; 1977, c. 725, s. 5; 1987, c. 550, s. 3.)



§ 35A-1323. For what purpose and to whom advanced.

§ 35A‑1323.  For what purpose and to whom advanced.

Such advancements shall be ordered only for the better promotion in life of such as are of age, or married, and for the maintenance, support and education of such as are under the age of 21 years and unmarried; and in all cases the sums ordered shall be paid to such persons as, in the opinion of the clerk, will most effectually execute the purpose of the advancement. (R.C., c. 57, s. 10; Code, s. 1678; Rev., s. 1901; C.S., s. 2297; 1987, c. 550, s. 3.)



§ 35A-1324. Distributees to be parties to proceeding for advancements.

§ 35A‑1324.  Distributees to be parties to proceeding for advancements.

In every application for such advancements, the guardian of the incompetent person and all such other persons shall be parties as would at that time be entitled to a distributive share of his estate if he were then dead. (R.C., c. 57, s. 11; Code, s. 1679; Rev., s. 1902; C.S., s. 2298; 1977, c. 725, s. 5; 1987, c. 550, s. 3.)



§ 35A-1325. Advancements to be equal; accounted for on death.

§ 35A‑1325.  Advancements to be equal; accounted for on death.

The clerk, in ordering such advancements, shall, as far as practicable, so order the same as that, on the death of the incompetent person, his estate shall be distributed among his distributees in the same equal manner as if the advancements had been made by the person himself; and on his death every sum advanced to a child or grandchild shall be an advancement, and shall bear interest from the time it may be received. (R.C., c. 57, s. 12; Code, s. 1680; Rev., s. 1903; C.S., s. 2299; 1977, c. 725, s. 5; 1987, c. 550, s. 3.)



§ 35A-1326. Advancements to those most in need.

§ 35A‑1326.  Advancements to those most in need.

When the surplus aforesaid or advancement from the principal estate is not sufficient to make distribution among all the parties, the clerk may select and decree advancement to such of them as may most need the same, and may apportion the sum decreed in such amounts as are expedient and proper. (R.C., c. 57, s. 13; Code, s. 1681; Rev., s. 1904; C.S., s. 2300; 1925, c. 136, s. 2; 1987, c. 550, s. 3.)



§ 35A-1327. Advancements to be secured against waste.

§ 35A‑1327.  Advancements to be secured against waste.

It is the duty of the clerk to withhold advancements from such persons as will probably waste them, or so to secure the same, when they may have families, that it may be applied to their support and comfort; but any sum so advanced shall be regarded as an advancement to such persons. (R.C., c. 57, s. 14; Code, s. 1682; Rev., s. 1905; C.S., s. 2301; 1987, c. 550, s. 3.)



§ 35A-1328. Appeal; removal to superior court.

§ 35A‑1328.  Appeal; removal to superior court.

Any person made a party may appeal from any order of the clerk; or may, when the pleadings are finished, require that all further proceedings shall be had in the superior court. (R.C., c. 57, s. 15; Code, s. 1683; Rev., s. 1906; C.S., s. 2302; 1987, c. 550, s. 3.)



§ 35A-1329. Advancements only when incompetence permanent.

§ 35A‑1329.  Advancements only when incompetence permanent.

No such application shall be allowed under this Article but in cases of such permanent and continued incompetence as that the incompetent person shall be judged by the clerk to be incapable, notwithstanding any lucid intervals, to make advancements with prudence and discretion. (R.C., c. 57, s. 16; Code, s. 1684; Rev., s. 1907; C.S., s. 2303; 1987, c. 550, ss. 3, 3.1.)



§ 35A-1330. Orders suspended upon restoration of competence.

§ 35A‑1330.  Orders suspended upon restoration of competence.

Upon such incompetent person's being restored to competence, every order made for advancements shall cease to be further executed, and his estate shall be discharged of the same. (R.C., c. 57, s. 17; Code, s. 1685; Rev., s. 1908; C.S., s. 2304; 1987, c. 550, ss. 3, 3.2.)



§§ 35A-1331 through 35A-1334: Reserved for future codification purposes.

§§ 35A‑1331 through 35A‑1334: Reserved for future codification purposes.



§ 35A-1335. Gifts authorized with approval of judge of superior court.

Article 17.

Gifts from Income for Certain Purposes.

§ 35A‑1335.  Gifts authorized with approval of judge of superior court.

With the approval of the resident judge of the superior court of the district in which the guardian was appointed, upon a duly verified petition the guardian of a person judicially declared to be incompetent may, from the income of the incompetent, make gifts to the State of North Carolina, its agencies, counties or municipalities, or to the United States or its agencies or instrumentalities, or for religious, charitable, literary, scientific, historical, medical or educational purposes, or to individuals including the guardian. References in this Article to the "guardian" include any Trustee appointed by the court under prior law as fiduciary for the incompetent ward's estate. (1963, c. 111, s. 1; 1987, c. 550, s. 4; 1999‑270, s. 1.)



§ 35A-1336. Prerequisites to approval by judge of gifts for governmental or charitable purposes.

§ 35A‑1336.  Prerequisites to approval by judge of gifts for governmental or charitable purposes.

The judge shall not approve gifts from income for governmental or charitable purposes unless it appears to the judge's satisfaction that all of the following apply:

(1)        After making the gifts and the payment of federal and State income taxes, the remaining income of the incompetent will be reasonable and adequate to provide for the support, maintenance, comfort and welfare of the incompetent and those legally entitled to support from the incompetent in order to maintain the incompetent and those dependents in the manner to which the incompetent and those dependents are accustomed and in keeping with their station in life.

(2)        Each donee is a donee to which a competent donor could make a gift, without limit as to amount, without incurring federal or State gift tax liability.

(3)        Each donee is a donee qualified to receive tax deductible gifts under federal and State income tax laws.

(4)        The aggregate of the gifts does not exceed the percentage of income fixed by federal law as the maximum deduction allowable for the gifts in computing federal income tax liability. (1963, c. 111, s. 2; 1987, c. 550, s. 4; 1999‑270, s. 2.)



§ 35A-1336.1. Prerequisites to approval by judge of gifts to individuals.

§ 35A‑1336.1.  Prerequisites to approval by judge of gifts to individuals.

The judge shall not approve gifts from income to individuals unless it appears to the judge's satisfaction that both the following requirements are met:

(1)        After making the gifts and paying federal and State income taxes, the remaining income of the incompetent will be reasonable and adequate to provide for the support, maintenance, comfort, and welfare of the incompetent and those legally entitled to support from the incompetent in order to maintain the incompetent and those dependents in the manner to which the incompetent and those dependents are accustomed and in keeping with their station in life;

(2)        The judge determines that either:

a.         The incompetent, prior to being declared incompetent, executed a paper‑writing with the formalities required by the laws of North Carolina for the execution of a valid will, including a paper‑writing naming as beneficiary a revocable trust created by the incompetent, and each donee is entitled to one or more specific legacies, bequests, devises, or distributions of specific amounts of money, income, or property under the paper‑writing or the revocable trust or both or is a residuary legatee, devisee, or beneficiary designated in the paper‑writing or revocable trust or both; or

b.         That so far as is known the incompetent has not, prior to being declared incompetent, executed a will which could be probated upon the death of the incompetent, and each donee is a person who would share in the incompetent's estate, if the incompetent died contemporaneously with the signing of the order of the approval of the gifts; or

c.         The donee is the spouse, parent, descendent of the incompetent, or descendant of the incompetent's parent, and the amount of the gift does not exceed the federal annual gift tax exclusion.

The judge may order that the gifts be made in cash or in specific assets and may order that the gifts be made outright, in trust, under the North Carolina Uniform Transfers to Minors Act, under the North Carolina Uniform Custodial Trust Act, or otherwise. The judge may also order that the gifts be treated as an advancement of some or all of the amount the donee would otherwise receive at the incompetent's death. (1999‑270, s. 3.)



§ 35A-1337. Fact that incompetent had not previously made similar gifts.

§ 35A‑1337.  Fact that incompetent had not previously made similar gifts.

The judge shall not withhold his approval merely because the incompetent, prior to becoming incompetent, had not made gifts to  the same donees or other gifts similar in amount or type. (1963, c. 111, s. 3; 1987, c. 550, s. 4.)



§ 35A-1338. Validity of gift.

§ 35A‑1338.  Validity of gift.

A gift made with the approval of the judge under the provisions of this Article shall be deemed a gift by the incompetent and shall be as valid in all respects as if made by a competent person. (1963, c. 111, s. 4; 1987, c. 550, s. 4.)



§ 35A-1339: Reserved for future codification purposes.

§ 35A‑1339: Reserved for future codification purposes.



§ 35A-1340. Gifts authorized with approval of judge of superior court.

Article 18.

Gifts from Principal for Certain Purposes.

§ 35A‑1340.  Gifts authorized with approval of judge of superior court.

With the approval of the resident judge of the superior court of the district in which the guardian was appointed upon a duly verified petition, the guardian of a person judicially declared to be incompetent may, from the principal of the incompetent's estate, make gifts to the State of North Carolina, its agencies, counties or municipalities, or the United States or its agencies or instrumentalities, or for religious, charitable, literary, scientific, historical, medical or educational purposes, or to individuals including the guardian. The incompetent's estate shall consist of all assets owned by the incompetent, including nonprobate assets. For purposes of this Article, nonprobate assets are those which would not be distributable in accordance with the incompetent's valid probated will or the provisions of Chapter 29 at the incompetent's death. The incompetent's nonprobate estate would include nonprobate assets only. References in this Article to the "guardian" include any Trustee appointed by the court under prior law as fiduciary for the incompetent ward's estate. (1963, c. 112, s. 1; 1987, c. 550, s. 5; 1999‑270, s. 4.)



§ 35A-1341. Prerequisites to approval by judge of gifts for governmental or charitable purposes.

§ 35A‑1341.  Prerequisites to approval by judge of gifts for governmental or charitable purposes.

The judge shall not approve any gifts from principal for governmental or charitable purposes unless it appears to the judge's satisfaction all of the following requirements are met:

(1)        The making of the gifts will not leave the incompetent's remaining principal estate insufficient to provide reasonable and adequate income for the support, maintenance, comfort and welfare of the incompetent and those legally entitled to support from the incompetent in order to maintain the incompetent and these dependents in the manner to which the incompetent and those dependents are accustomed and in keeping with their station in life.

(2)        Each donee is a donee to which a competent donor could make a gift, without limit as to amount, without incurring federal or State gift tax liability.

(3)        Each donee is a donee qualified to receive tax deductible gifts under federal and State income tax laws.

(4)        The making of the gifts will not jeopardize the rights of any creditor of the incompetent.

(5)        It is improbable that the incompetent will recover competency during his or her lifetime.

(5a)      Sufficient credible evidence is presented to the court that the proposed gift is of a nature which the incompetent would have approved prior to being declared incompetent.

(6)        Either a. or b. applies:

a.         All of the following apply:

1.         The incompetent, prior to being declared incompetent, executed a paper‑writing with the formalities required by the laws of North Carolina for the execution of a valid will, including a paper‑writing naming as beneficiary a revocable trust created by the incompetent.

2.         Specific legacies, bequests, devises, or nondiscretionary distributions of specific amounts of money, income or property included in the paper‑writing or revocable trust or both, will not be jeopardized by making the gifts.

3.         All residuary legatees, devisees and beneficiaries designated in the paper‑writing or revocable trust or both, who would take under the paper‑writing or revocable trust or both, if the incompetent died contemporaneously with the signing of the order of approval of the gifts and the paper‑writing was probated as the incompetent's will and the spouse, if any, of the incompetent have been given at least 10 days' written notice that approval for the gifts will be sought and that objection may be filed with the clerk of superior court of the county in which the guardian was appointed, within the 10‑day period.

b.         Both of the following apply:

1.         That so far as is known the incompetent has not prior to being declared incompetent, executed a will which could be probated upon the death of the incompetent; and

2.         All persons who would share in the incompetent's intestate estate, if the incompetent died contemporaneously with the signing of the order of approval, have been given at least 10 days' written notice that approval for the gifts will be sought and that objection may be filed with the clerk of the superior court, of the county in which the guardian was appointed, within the 10‑day period.

(7)        If the gift for which approval is sought is of a nonprobate asset, all persons who would share in that nonprobate asset if the incompetent died contemporaneously with the signing of the order of approval have been given at least 10 days' written notice that approval for the gifts will be sought and that objection may be filed with the clerk of superior court of the county in which the guardian was appointed within the 10‑day period. This notice requirement shall be in addition to the notice requirements contained in G.S. 35A‑1341(6)a.3. and (6)b.2. (1963, c. 112, s. 2; 1987, c. 550, s. 5; 1999‑270, s. 5.)



§ 35A-1341.1. Prerequisites to approval by judge of gifts to individuals.

§ 35A‑1341.1.  Prerequisites to approval by judge of gifts to individuals.

The judge shall not approve gifts from principal to individuals unless it appears to the judge's satisfaction that all of the following requirements have been met:

(1)        Making the gifts will not leave the incompetent's remaining principal estate insufficient to provide reasonable and adequate income for the support, maintenance, comfort, and welfare of the incompetent in order to maintain the incompetent and any dependents legally entitled to support from the incompetent in the manner to which the incompetent and those dependents are accustomed and in keeping with their station in life.

(2)        The making of the gifts will not jeopardize the rights of any existing creditor of the incompetent.

(3)        It is improbable that the incompetent will recover competency during his or her lifetime.

(4)        The judge determines that either a., b., c., or d. applies.

a.         All of the following apply:

1.         The incompetent, prior to being declared incompetent, executed a paper‑writing with the formalities required by the laws of North Carolina for the execution of a valid will, including a paper‑writing naming as beneficiary a revocable trust created by the incompetent.

2.         Each donee is entitled to one or more specific legacies, bequests, devises, or distributions of specific amounts of money, income, or property under either the paper‑writing or revocable trust or both or is a residuary legatee, devisee, or beneficiary designated in the paper‑writing or revocable trust or both.

3.         The making of the gifts will not jeopardize any specific legacy, bequest, devise, or distribution of specific amounts of money, income, or property.

b.         That so far as is known the incompetent has not, prior to being declared incompetent, executed a will which could be probated upon the death of the incompetent, and each donee is a person who would share in the incompetent's intestate estate, if the incompetent died contemporaneously with the signing of the order of approval of the gifts.

c.         The donee is a person who would share in the incompetent's nonprobate estate, if the incompetent died contemporaneously with the signing of the order of approval.

d.         The donee is the spouse, parent, descendant of the incompetent, or descendant of the incompetent's parent, and the amount of the gift does not exceed the federal annual gift tax exclusion.

(5)        If the incompetent, prior to being declared incompetent, executed a paper‑writing with the formalities required by the laws of North Carolina for the execution of a valid will, including a paper‑writing naming as beneficiary a revocable trust created by the incompetent; then all residuary legatees, devisees, and beneficiaries designated in the paper‑writing or revocable trust or both, who would take under the paper‑writing or revocable trust or both if the incompetent died contemporaneously with the signing of the order of approval of the gifts and the paper‑writing was probated as the incompetent's will, the spouse, if any, of the incompetent and all persons identified in G.S. 35A‑1341.1(7) have been given at least 10 days' written notice that approval for the gifts will be sought and that objection may be filed with the clerk of superior court of the county in which the guardian was appointed, within the 10‑day period.

(6)        If so far as is known, the incompetent has not, prior to being declared incompetent, executed a will which could be probated upon the death of the incompetent, all persons who would share in the incompetent's estate, if the incompetent died contemporaneously with the signing of the order of approval, have been given at least 10 days' written notice that approval for the gifts will be sought and that objection may be filed with the clerk of the superior court of the county in which the guardian was appointed, within the 10‑day period.

(7)        If the gift for which approval is sought is of a nonprobate asset, all persons who would share in that nonprobate asset if the incompetent died contemporaneously with the signing of the order of approval have been given at least 10 days' written notice that approval for the gifts will be sought and that objection may be filed with the clerk of the superior court of the county in which the guardian was appointed within the 10‑day period. This notice requirement shall be in addition to the notice requirements contained in G.S. 35A‑1341.1(5) and (6) above.

The judge may order that the gifts be made in cash or in specific assets and may order that the gifts be made outright, in trust, under the North Carolina Uniform Transfers to Minors Act, under the North Carolina Uniform Custodial Trust Act, or otherwise. The judge may also order that the gifts be treated as an advancement of some or all of the amount the donee would otherwise receive at the incompetent's death. (1999‑270, s. 6.)



§ 35A-1342. Who deemed specific and residuary legatees and devisees of incompetent under § 35A-1341.

§ 35A‑1342.  Who deemed specific and residuary legatees and devisees of incompetent under § 35A‑1341.

For purposes of G.S. 35A‑1341(6)a and G.S. 35A‑1341.1(4) and (5), if the paper‑writing provides for the residuary estate to be placed in trust for a term of years, or if the paper‑writing names as beneficiary a revocable trust created by the incompetent, and the trust or trusts include dispositive provisions which provide that assets continue in trust for a term of years with stated amounts of income payable to designated beneficiaries during the term and stated amounts payable to designated beneficiaries upon termination of the trust or trusts, the designated beneficiaries shall be deemed to be specific legatees, devisees, and beneficiaries and those taking the remaining income of the trust or trusts and, at the end of the term, the remaining principal shall be deemed to be residuary legatees, devisees, and beneficiaries who would take under the paper‑writing or revocable trust or both if the incompetent died contemporaneously with the signing of the order of approval of the gifts. In no case shall any prospective executor or trustee be considered either a specific or residuary legatee, devisee, or beneficiary on the sole basis of prospective service as executor or trustee. (1963, c. 112, s. 3; 1987, c. 550, s. 5; 1999‑270, s. 7.)



§ 35A-1343. Notice to minors and incompetents under § 35A-1341 and § 35A-1341.1.

§ 35A‑1343.  Notice to minors and incompetents under § 35A‑1341 and § 35A‑1341.1.

If any person, to whom notice must be given under the provisions of G.S. 35A‑1341 and G.S. 35A‑1341.1 is a minor or is incompetent, or is an unborn or unascertained beneficiary, then the notice shall be given to his duly appointed guardian or other duly appointed representative: Provided, that if a minor, incompetent, unborn, or unascertained beneficiary has no guardian or representative, then a guardian ad litem shall be appointed by the judge and the guardian ad litem shall be given the notice herein required. (1963, c. 112, s. 4; 1987, c. 550, s. 5; 1999‑270, s. 8.)



§ 35A-1344. Objections to proposed gift; fact that incompetent had previously made similar gifts.

§ 35A‑1344.  Objections to proposed gift; fact that incompetent had previously made similar gifts.

If any objection is filed by one to whom notice has been given under the terms of this Article, the clerk shall bring it to the attention of the judge, who shall hear the same, and determine the validity and materiality of such objection and make his order accordingly. If no such objection is filed, the judge shall include a finding to that effect in such order as he may make. The judge shall not withhold his approval merely because the incompetent, prior to becoming incompetent, had not made gifts to the same donees or other gifts similar in amount or type. (1963, c. 112, s. 5; 1987, c.550, s. 5.)



§ 35A-1345. Validity of gift.

§ 35A‑1345.  Validity of gift.

A gift made with the approval of the judge under the provisions of this Article shall be deemed to be a gift made by the incompetent, and shall be as valid in all respects as if made by a competent person. (1963, c. 112, s. 6; 1987, c. 550, s. 5.)



§§ 35A-1346 through 35A-1349: Reserved for future codification purposes.

§§ 35A‑1346 through 35A‑1349: Reserved for future codification purposes.



§ 35A-1350. Declaration and gift for certain purposes authorized with approval of judge of superior court.

Article 19.

Declaring Revocable Trust Irrevocable and Making Gift of Incompetent's Life Interest Therein.

§ 35A‑1350.  Declaration and gift for certain purposes authorized with approval of judge of superior court.

When a person has created a revocable trust, reserving the income for life, and thereafter has been judicially declared to be incompetent, the guardian or trustee of such incompetent, with the approval of the resident judge of the superior court of the district in which he was appointed, upon a duly verified petition may declare the trust to be irrevocable and make a gift of the life interest of the incompetent to the State of North Carolina, its agencies, counties or municipalities, or to the United States or its agencies or instrumentalities, or for religious, charitable, literary, scientific, historical, medical or educational purposes. (1963, c. 113, s. 1; 1987, c. 550, s. 6.)



§ 35A-1351. Prerequisites to approval of gift.

§ 35A‑1351.  Prerequisites to approval of gift.

The judge shall not approve the gift unless it appears to his satisfaction that:

(1)        It is improbable that the incompetent will recover competency during his or her lifetime;

(2)        The estate of the incompetent, after making the gift and after payment of any gift taxes which may be incurred by reason of the declaration of irrevocability, will be sufficient to provide reasonable and adequate income for the support, maintenance, comfort and welfare of the incompetent and those legally entitled to support from the incompetent in order to maintain the incompetent and such dependents in the manner to which the incompetent and such dependents are accustomed and in keeping with their station in life (and in no event less than twice the average, for the five calendar years preceding the calendar year of such gift, of expenditures for the incompetent's support, maintenance, comfort and welfare);

(3)        Each donee of any part of the life interest is a donee to which a competent donor could make a gift, without limit as to amount, without incurring federal or State gift tax liability;

(4)        Each donee of any part of the life interest is a donee qualified to receive tax deductible gifts under federal and State income tax laws.

(5)        Either:

a.1.      The incompetent, prior to being declared incompetent, executed a paper‑writing, with the formalities required by the laws of North Carolina for the execution of a valid will;

2.         Specific legacies, bequests or devises of specific amounts of money, income or property included in such paper‑ writing, will not be jeopardized by making such gifts;

3.         All residuary legatees and devisees designated in such paper‑writing, who would take under the paper‑writing if the incompetent died contemporaneously with the signing of the order of approval of such gifts, and such paper‑writing was probated as the incompetent's will and the spouse, if any, of such incompetent have been given at least 10 days' written notice that approval for such gifts will be sought and that objection may be filed with the clerk of superior court, of the county in which the guardian or trustee was appointed, within the 10‑day period; or

b. 1.     That so far as is known the incompetent has not prior to being declared incompetent, executed a will which could be probated upon the death of the incompetent; and

2.         All persons who would share in the incompetent's estate, if the incompetent died contemporaneously with the signing of the order of approval, have been given at least 10 days' written notice that approval for such gifts will be sought and that objection may be filed with the clerk of the superior court, of the county in which the guardian or trustee was appointed, within the 10‑day period. (1963, c. 113, s. 2; 1987, c. 550, s. 6.)



§ 35A-1352. Who deemed specific and residuary legatees and devisees of incompetent under § 35A-1351.

§ 35A‑1352.  Who deemed specific and residuary legatees and devisees of incompetent under § 35A‑1351.

For purposes of G.S. 35A‑1351(5)a of this Article, if such paper‑writing provides for the residuary estate to be placed in trust for a term of years, with stated amounts of income payable to designated beneficiaries during the term and stated amounts payable to designated beneficiaries upon termination of the trust, such designated beneficiaries shall be deemed to be specific legatees and devisees and those taking the remaining income of the trust and, at the end of the term, the remaining principal shall be deemed to be residuary legatees or devisees who would take under the paper‑writing if the incompetent died contemporaneously with the signing of the order of approval of such gifts. In no case shall any prospective executor or trustee be considered either a specific or residuary legatee or devisee. (1963, c. 113, s. 3; 1987, c. 550, s. 6.)



§ 35A-1353. Notice to minors and incompetents under § 35A-1351.

§ 35A‑1353.  Notice to minors and incompetents under § 35A‑1351.

If any person, to whom notice must be given under the provisions of G.S. 35A‑1351(5) of this Article, is a minor or is incompetent, then the notice shall be given to his duly appointed guardian or other duly appointed representative: Provided, that if a minor or incompetent has no such guardian or representative, then a guardian ad litem shall be appointed by the judge and such guardian ad litem shall be given the notice herein required. (1963, c. 113, s. 4; 1987, c. 550, s. 6.)



§ 35A-1354. Objections to proposed declaration and gift; fact that incompetent had not previously made similar gifts.

§ 35A‑1354.  Objections to proposed declaration and gift; fact that incompetent had not previously made similar gifts.

If any objection is filed by one to whom notice has been given under the terms of this Article, the clerk shall bring it to the attention of the judge, who shall hear the same, and determine the validity and materiality of such objection and make his order accordingly. If no such objection is filed, the judge shall include a finding to that effect in such order as he may make. The judge shall not withhold his approval merely because the incompetent, prior to becoming incompetent, had not made gifts to the same donees or other gifts similar in amount or type. (1963, c. 113, s. 5; 1987, c. 550, s. 6.)



§ 35A-1355. Validity of declaration and gift.

§ 35A‑1355.  Validity of declaration and gift.

Such declaration and gift, when made with the approval of the judge and under the provisions of this Article, shall be deemed to be the declaration and gift of the incompetent and shall be as valid in all respects as if made by a competent person. (1963, c. 113, s. 6; 1987, c. 550, s. 6.)



§§ 35A-1356 through 35A-1359: Reserved for future codification purposes.

§§ 35A‑1356 through 35A‑1359: Reserved for future codification purposes.



§ 35A-1360. Deeds by guardians omitting seal, prior to January 1, 1944, validated.

Article 20.

Guardians' Deeds Validated When Seal Omitted.

§ 35A‑1360.  Deeds by guardians omitting seal, prior to January 1, 1944, validated.

All deeds executed prior to the first day of January, 1944, by any guardian, acting under authority obtained by him from the superior court as required by law, in which the guardian has omitted to affix his seal after his signature and/or has omitted to affix the seal after the signature of his ward shall be good and valid, and shall pass the title to the land which the guardian was authorized to convey: Provided, however, this section shall not apply to any pending litigation. (1947, c. 531; 1987, c. 550, s. 9.)



§ 35A-1361. Certain private sales validated.

§ 35A‑1361.  Certain private sales validated.

All private sales of real and personal property made by a guardian under Article 4 of this Chapter before June 1, 1985, that, under G.S. 1‑339.36, should have been conducted as public sales because an upset bid was submitted, are validated to the same extent as if the guardian had complied with the procedures for a public sale. (1985, c. 654, s. 1(2); 1987, c. 550, s. 9).



§§ 35A-1362 through 35A-1369. Reserved for future codification purposes.

§§ 35A‑1362 through 35A‑1369.  Reserved for future codification purposes.



§ 35A-1370. Definitions.

SUBCHAPTER IV.  STANDBY GUARDIANS FOR MINOR CHILDREN.

Article 21.

Standby Guardianship.

§ 35A‑1370.  Definitions.

For purposes of this Article:

(1)        "Alternate standby guardian" means a person identified in either a petition or designation to become the guardian of the person or, when appropriate, the general guardian of a minor child, pursuant to G.S. 35A‑1373 or to G.S. 35A‑1374, when the person identified as the standby guardian and the designator or petitioner has identified an alternate standby guardian.

(2)        "Attending physician" means the physician who has primary responsibility for the treatment and care of the parent or legal guardian. When more than one physician shares this responsibility, or when a physician is acting on the primary physician's behalf, any such physician may act as the attending physician pursuant to this section. When no physician has this responsibility, a physician who is familiar with the petitioner's medical condition may act as the attending physician pursuant to this Article.

(3)        "Debilitation" means a chronic and substantial inability, as a result of a physically debilitating illness, disease, or injury, to care for one's minor child.

(4)        "Designation" means a written document voluntarily executed by the designator pursuant to this Article.

(5)        "Designator" means a person who suffers from a progressive chronic illness or an irreversible fatal illness and who is the biological or adoptive parent, the guardian of the person, or the general guardian of a minor child. A designation under this Article may be made on behalf of a designator by the guardian of the person or the general guardian of the designator.

(6)        "Determination of debilitation" means a written determination made by the attending physician which contains the physician's opinion to a reasonable degree of medical certainty regarding the nature, cause, extent, and probable duration of the debilitation of the petitioner or designator.

(7)        "Determination of incapacity" means a written determination made by the attending physician which contains the physician's opinion to a reasonable degree of medical certainty regarding the nature, cause, extent, and probable duration of the incapacity of the petitioner or designator.

(8)        "Incapacity" means a chronic and substantial inability, as a result of mental or organic impairment, to understand the nature and consequences of decisions concerning the care of one's minor child, and a consequent inability to make these decisions.

(9)        "Minor child" means an unemancipated child or children under the age of 18 years.

(10)      "Petitioner" means a person who suffers from a progressive chronic illness or an irreversible fatal illness and who is the biological parent, the adoptive parent, the guardian of the person, or the general guardian of a minor child. A proceeding under this Article may be initiated and pursued on behalf of a petitioner by the guardian of the person, the general guardian of the petitioner, or by a person appointed by the clerk of superior court pursuant to Rule 17 of the Rules of Civil Procedure as guardian ad litem for the purpose of initiating and pursuing a proceeding under this Article on behalf of a petitioner.

(11)      "Standby guardian" means a person appointed pursuant to G.S. 35A‑1373 or designated pursuant to G.S. 35A‑1374 to become the guardian of the person or, when appropriate, the general guardian of a minor child upon the death of a petitioner or designator, upon a determination of debilitation or incapacity of a petitioner or designator, or with the consent of a petitioner or designator.

(12)      "Triggering event" means an event stated in the designation executed or order entered under this Article which empowers the standby guardian, or the alternate standby guardian, if one is identified and the standby guardian is unwilling or unable to serve, to assume the duties of the office, which event may be the death of a petitioner or designator, incapacity of a petitioner or designator, debilitation of a petitioner or designator with the petitioner's or designator's consent, or the consent of the petitioner or designator, whichever occurs first. (1995, c. 313, s. 1.)



§ 35A-1371. Jurisdiction; limits.

§ 35A‑1371.  Jurisdiction; limits.

Notwithstanding the provisions of Subchapter II of this Chapter, the clerk of superior court shall have original jurisdiction for the appointment of a standby guardian for a minor child under this Article. Provided that the clerk shall have no jurisdiction, no standby guardian may be appointed under this Article, and no designation may become effective under this Article when a district court has assumed jurisdiction over the minor child in an action under Chapter 50 of the General Statutes or in an abuse, neglect, or dependency proceeding under Subchapter I of Chapter 7B of the General Statutes, or when a court in another state has assumed such jurisdiction under a comparable statute. (1995, c. 313, s. 1; 1998‑202, s. 13(g).)



§ 35A-1372. Standby guardianship; applicability.

§ 35A‑1372.  Standby guardianship; applicability.

This Article provides two methods for appointing a standby guardian: by petition pursuant to G.S. 35A‑1373 or by designation pursuant to G.S. 35A‑1374. If a standby guardian is unwilling or unable to serve as a standby guardian and the designator or petitioner has identified an alternate standby guardian, then the alternate standby guardian shall become the standby guardian, upon the same conditions as set forth in this Article. (1995, c. 313, s. 1.)



§ 35A-1373. Appointment by petition of standby guardian; petition, notice, hearing, order.

§ 35A‑1373.  Appointment by petition of standby guardian; petition, notice, hearing, order.

(a)        A petitioner shall commence a proceeding under this Article for the appointment of a standby guardian of a minor child by filing a petition with the clerk of superior court of the county in which the minor child resides or is domiciled at the time of filing. A petition filed by a guardian of the person or a general guardian of the minor child who was appointed under this Chapter shall be treated as a motion in the cause in the original guardianship, but the provisions of this section shall otherwise apply.

(b)        A petition for the judicial appointment of a standby guardian of a minor child shall:

(1)        Identify the petitioner, the minor child, the person designated to be the standby guardian, and the person designated to be the alternate standby guardian, if any;

(2)        State that the authority of the standby guardian is to become effective upon the death of the petitioner, upon the incapacity of the petitioner, upon the debilitation of the petitioner with the consent of the petitioner, or upon the petitioner's signing of a written consent stating that the standby guardian's authority is in effect, whichever occurs first;

(3)        State that the petitioner suffers from a progressively chronic illness or an irreversible fatal illness, and the basis for such a statement, such as the date and source of a medical diagnosis, without requiring the identification of the illness in question;

(4)        State whether there are any lawsuits, in this or any other jurisdiction, involving the minor child and, if so, identify the parties, the case numbers, and the states and counties where filed; and

(5)        Be verified by the petitioner in front of a notary public or another person authorized to administer oaths.

(c)        A copy of the petition and written notice of the time, date, and place set for a hearing shall be served upon any biological or adoptive parent of the minor child who is not a petitioner, and on any other person the clerk may direct, including the minor child. Service shall be made pursuant to Rule 4 of the Rules of Civil Procedure, unless the clerk directs otherwise. When service is made by the sheriff, the sheriff shall make such service without demanding his fees in advance. Parties may waive their right to notice of the hearing and the clerk may proceed to consider the petition upon determining that all necessary parties are before the court and agree to have the petition considered.

(d)        If at or before the hearing any parent entitled to notice under subsection (c) of this section presents to the clerk a written claim for custody of the minor child, the clerk shall stay further proceedings under this Article pending the filing of a complaint for custody of the minor child under Chapter 50 of the General Statutes and, upon the filing of such a complaint, shall dismiss the petition. If no such complaint is filed within 30 days after the claim is presented, the clerk shall conduct a hearing and enter an order as provided for in this section.

(e)        The petitioner's appearance at the hearing shall not be required if the petitioner is medically unable to appear, unless the clerk determines that the petitioner is able with reasonable accommodation to appear and that the interests of justice require that the petitioner be present at the hearing.

(f)         At the hearing, the clerk shall receive evidence necessary to determine whether the requirements of this Article for the appointment of a standby guardian have been satisfied. If the clerk finds that the petitioner suffers from a progressive chronic illness or an irreversible fatal illness, that the best interests of the minor child will be promoted by the appointment of a standby guardian of the person or general guardian, and that the standby guardian and the alternate standby guardian, if any, are fit to serve as guardian of the person or general guardian of the minor child, the clerk shall enter an order appointing the standby guardian named in the petition as standby guardian of the person or standby general guardian of the minor child and shall issue letters of appointment to the standby guardian. The order may also appoint the alternate standby guardian named in the petition as the alternate standby guardian of the person or alternate general guardian of the minor child in the event that the person named as standby guardian is unwilling or unable to serve as standby guardian and shall provide that, upon a showing of that unwillingness or inability, letters of appointment will be issued to the alternate standby guardian.

(g)        Letters of appointment issued pursuant to this section shall state that the authority of the standby guardian or alternate standby guardian of the person or the standby guardian or alternate standby general guardian is effective upon the receipt by the guardian of a determination of the death of the petitioner, upon receipt of a determination of the incapacity of the petitioner, upon receipt of a determination of the debilitation of the petitioner and the petitioner's consent, whichever occurs first, and shall also provide that the authority of the standby guardian may earlier become effective upon written consent of the petitioner pursuant to subsection (l) of this section.

(h)        If at any time prior to the commencement of the authority of the standby guardian the clerk, upon motion of the petitioner or any person entitled to notice under subsection (c) of this section and after hearing, finds that the requirements of subsection (f) of this section are no longer satisfied, the clerk shall rescind the order.

(i)         Where the order provides that the authority of the standby guardian is effective upon receipt of a determination of the death of the petitioner, the standby guardian's authority shall commence upon the standby guardian's receipt of proof of death of the petitioner such as a copy of a death certificate or a funeral home receipt. The standby guardian shall file the proof of death in the office of the clerk who entered the order within 90 days of the date of the petitioner's death or the standby guardian's authority may be rescinded by the clerk.

(j)         Where the order provides that the authority of the standby guardian is effective upon receipt of a determination of the incapacity of the petitioner, the standby guardian's authority shall commence upon the standby guardian's receipt of a copy of the determination of incapacity made pursuant to G.S. 35A‑1375. The standby guardian shall file a copy of the determination of incapacity in the office of the clerk who entered the order within 90 days of the date of the receipt of such determination, or the standby guardian's authority may be rescinded by the clerk.

(k)        Where the order provides that the authority of the standby guardian is effective upon receipt of a determination of the debilitation of the petitioner, the standby guardian's authority shall commence upon the standby guardian's receipt of a copy of the determination of debilitation made pursuant to G.S. 35A‑1375, as well as a written consent signed by the petitioner. The standby guardian shall file a copy of the determination of debilitation and the written consent in the office of the clerk who entered the order within 90 days of the date of the receipt of such determination, or the standby guardian's authority may be rescinded by the clerk.

(l)         Notwithstanding subsections (i), (j), and (k) of this section, a standby guardian's authority shall commence upon the standby guardian's receipt of the petitioner's written consent to such commencement, signed by the petitioner in the presence of two witnesses who are at least 18 years of age, other than the standby guardian or the alternate standby guardian, who shall also sign the writing. Another person may sign the written consent on the petitioner's behalf and at the petitioner's direction if the petitioner is physically unable to do so, provided such consent is signed in the presence of the petitioner and the two witnesses. The standby guardian shall file the written consent in the office of the clerk who entered the order within 90 days of the date of such written consent, or the standby guardian's authority may be rescinded by the clerk.

(m)       The petitioner may revoke a standby guardianship created under this section by executing a written revocation, filing it in the office of the clerk who entered the order, and promptly providing the standby guardian with a copy of the revocation.

(n)        A person appointed standby guardian pursuant to this section may at any time before the commencement of the person's authority renounce the appointment by executing a written renunciation and filing it with the clerk who entered the order and promptly providing the petitioner with a copy of the renunciation. Upon the filing of a renunciation, the clerk shall issue letters of appointment to the alternate standby guardian, if any. (1995, c. 313, s. 1.)



§ 35A-1374. Appointment by written designation; form.

§ 35A‑1374.  Appointment by written designation; form.

(a)        A designator may designate a standby guardian by means of a written designation, signed by the designator in the presence of two witnesses at least 18 years of age, other than the standby guardian or alternate standby guardian, who shall also sign the writing. Another person may sign the written designation on the behalf of and at the direction of the designator if the designator is physically unable to do so, provided that the designation is signed in the presence of the designator and the two witnesses.

(b)        A designation of a standby guardian shall identify the designator, the minor child, the person designated to be the standby guardian, and the person designated to be the alternate standby guardian, if any, and shall indicate that the designator intends for the standby guardian or the alternate standby guardian to become the minor child's guardian in the event that the designator either:

(1)        Becomes incapacitated;

(2)        Becomes debilitated and consents to the commencement of the standby guardian's authority;

(3)        Dies prior to the commencement of a judicial proceeding to appoint a guardian of the person or general guardian of a minor child; or

(4)        Consents to the commencement of the standby guardian's authority.

(c)        The authority of the standby guardian under a designation shall commence upon the same conditions as set forth in G.S. 35A‑1373(i) through (l).

(d)        The standby guardian or, if the standby guardian is unable or unwilling to serve, the alternate standby guardian shall commence a proceeding under this Article to be appointed guardian of the person or general guardian of the minor child by filing a petition with the clerk of superior court of the county in which the minor child resides or is domiciled at the time of filing. The petition shall be filed after receipt of either:

(1)        A copy of a determination of incapacity made pursuant to G.S. 35A‑1375;

(2)        A copy of a determination of debilitation made pursuant to G.S. 35A‑1375 and a copy of the designator's written consent to such commencement;

(3)        A copy of the designator's written consent to such commencement, made pursuant to G.S. 35A‑1373(l); or

(4)        Proof of death of the designator, such as a copy of a death certificate or a funeral home receipt.

(e)        The standby guardian shall file a petition pursuant to subsection (d) of this section within 90 days of the date of the commencement of the standby guardian's authority under this section, or the standby guardian's authority shall lapse after the expiration of those 90 days, to recommence only upon filing of the petition.

(f)         A petition filed pursuant to subsection (d) of this section shall:

(1)        Append the written designation of such person as standby guardian; and

(2)        Append a copy of either (i) the determination of incapacity of the designator; (ii) the determination of debilitation of the designator and the written consent of the designator; (iii) the designator's consent; or (iv) proof of death of the designator, such as a copy of a death certificate or a funeral home receipt; and

(3)        If the petition is by a person designated as an alternate standby guardian, state that the person designated as the standby guardian is unwilling or unable to act as standby guardian, and the basis for that statement; and

(4)        State whether there are any lawsuits, in this State or any other jurisdiction, involving the minor child and, if so, identify the parties, the case numbers, and the states and counties where filed; and

(5)        Be verified by the standby guardian or alternate standby guardian in front of a notary public or another person authorized to administer oaths.

(g)        A copy of the petition and written notice of the time, date, and place set for a hearing shall be served upon any biological or adoptive parent of the minor child who is not a designator, and on any other person the clerk may direct, including the minor child. Service shall be made pursuant to Rule 4 of the Rules of Civil Procedure, unless the clerk directs otherwise. When service is made by the sheriff, the sheriff shall make such service without demanding his fees in advance. Parties may waive their right to notice of the hearing and the clerk may proceed to consider the petition upon determining that all necessary parties are before the court and agree to have the petition considered.

(h)        If at or before the hearing any parent entitled to notice under subsection (c) of this section presents to the clerk a written claim for custody of the minor child, the clerk shall stay further proceedings under this Article pending the filing of a complaint for custody of the minor child under Chapter 50 of the General Statutes and, upon the filing of such a complaint, shall dismiss the petition. If no such complaint is filed within 30 days after the claim is presented, the clerk shall conduct a hearing and enter an order as provided for in this section.

(i)         At the hearing, the clerk shall receive evidence necessary to determine whether the requirements of this section have been satisfied. The clerk shall enter an order appointing the standby guardian or alternate standby guardian as guardian of the person or general guardian of the minor child if the clerk finds that:

(1)        The person was duly designated as a standby guardian or alternate standby guardian;

(2)        That (i) there has been a determination of incapacity; (ii) there has been a determination of debilitation and the designator has consented to the commencement of the standby guardian's authority; (iii) the designator has consented to that commencement; or (iv) the designator has died, such information coming from a document, such as a copy of a death certificate or a funeral home receipt;

(3)        That the best interests of the minor child will be promoted by the appointment of the person designated as standby guardian or alternate standby guardian as guardian of the person or general guardian of the minor child;

(4)        That the standby guardian or alternate standby guardian is fit to serve as guardian of the person or general guardian of the minor child; and

(5)        That, if the petition is by a person designated as an alternate standby guardian, the person designated as standby guardian is unwilling or unable to serve as standby guardian.

(j)         The designator may revoke a standby guardianship created under this section by:

(1)        Notifying the standby guardian in writing of the intent to revoke the standby guardianship prior to the filing of the petition under this section; or

(2)        Where the petition has already been filed, by executing a written revocation, filing it in the office of the clerk with whom the petition was filed, and promptly providing the standby guardian with a copy of the written revocation. (1995, c. 313, s. 1.)



§ 35A-1375. Determination of incapacity or debilitation.

§ 35A‑1375.  Determination of incapacity or debilitation.

(a)        If requested by the petitioner, designator, or standby guardian, an attending physician shall make a determination regarding the incapacity or debilitation of the petitioner or designator for purposes of this Article.

(b)        A determination of incapacity or debilitation shall:

(1)        Be made by the attending physician to a reasonable degree of medical certainty;

(2)        Be in writing; and

(3)        Contain the attending physician's opinion regarding the cause and nature of the incapacity or debilitation, as well as its extent and probable duration.

(c)        The attending physician shall provide a copy of the determination of incapacity or debilitation to the standby guardian, if the standby guardian's identity is known to the physician.

(d)        The standby guardian shall ensure that the petitioner or designator is informed of the commencement of the standby guardian's authority as a result of a determination of incapacity or debilitation and of the possibility of a future suspension of the standby guardian's authority pursuant to G.S. 35A‑1376. (1995, c. 313, s. 1.)



§ 35A-1376. Restoration of capacity or ability; suspension of guardianship.

§ 35A‑1376.  Restoration of capacity or ability; suspension of guardianship.

In the event that the authority of the standby guardian becomes effective upon the receipt of a determination of incapacity or debilitation and the petitioner or designator is subsequently restored to capacity or ability to care for the child, the authority of the standby guardian based on that incapacity or debilitation shall be suspended. The attending physician shall provide a copy of the determination of restored capacity or ability to the standby guardian, if the identity of the standby guardian is known to the attending physician. If an order appointing the standby guardian as guardian of the person or general guardian of the minor child has been entered, the standby guardian shall, and the petitioner or designator may, file a copy of the determination of restored capacity or ability in the office of the clerk who entered the order. A determination of restored capacity or ability shall:

(1)        Be made by the attending physician to a reasonable degree of medical certainty;

(2)        Be in writing; and

(3)        Contain the attending physician's opinion regarding the cause and nature of the parent's or legal guardian's restoration to capacity or ability.

Any order appointing the standby guardian as guardian of the person or general guardian of the minor child shall remain in full force and effect, and the authority of the standby guardian shall recommence upon the standby guardian's receipt of a subsequent determination of the petitioner's or designator's incapacity, pursuant to G.S. 35A‑1373(j), or upon the standby guardian's receipt of a subsequent determination of debilitation pursuant to G.S. 35A‑1373(k), or upon the receipt of proof of death of the petitioner or designator, or upon the written consent of the petitioner or designator, pursuant to G.S. 35A‑1373(l). (1995, c. 313, s. 1.)



§ 35A-1377. Authority concurrent to parental rights.

§ 35A‑1377.  Authority concurrent to parental rights.

The commencement of the standby guardian's authority pursuant to a determination of incapacity, determination of debilitation, or written consent shall not itself divest the petitioner or designator of any parental or guardianship rights, but shall confer upon the standby guardian concurrent authority with respect to the minor child. (1995, c. 313, s. 1.)



§ 35A-1378. Powers and duties.

§ 35A‑1378.  Powers and duties.

A standby guardian designated pursuant to G.S. 35A‑1374 and a guardian of the person or general guardian appointed pursuant to this Article have all of the powers, authority, duties, and responsibilities of a guardian appointed pursuant to Subchapter II of this Chapter. (1995, c. 313, s. 1.)



§ 35A-1379. Appointment of guardian ad litem.

§ 35A‑1379.  Appointment of guardian ad litem.

(a)        The clerk may appoint a volunteer guardian ad litem, if available, to represent the best interests of the minor child and, where appropriate, express the wishes of the minor child.

(b)        The duties of the guardian ad litem, when appointed, shall be to make an investigation to determine the facts, the needs of the minor child and the available resources within the family to meet those needs, and to protect and promote the best interests of the minor child until formally relieved of the responsibility by the clerk.

(c)        The court may order the guardian ad litem to conduct an investigation to determine the fitness of the intended standby guardian and alternate standby guardian, if any, to perform the duties of standby guardian. (1995, c. 313, s. 1.)



§ 35A-1380. Bond.

§ 35A‑1380.  Bond.

The bond requirements of Article 7 of this Chapter shall apply to a guardian of the person or general guardian appointed pursuant to G.S. 35A‑1373 or G.S. 35A‑1374, provided that: (i) the clerk need not require a bond if the bond requirement is waived in writing by the petitioner or designator; and (ii) a general guardian appointed pursuant to G.S. 35A‑1373 shall not be required to furnish a bond until a triggering event has occurred. (1995, c. 313, s. 1.)



§ 35A-1381. Accounting.

§ 35A‑1381.  Accounting.

The accounting requirements of Article 10 of this Chapter apply to a general guardian appointed pursuant to this Article. (1995, c. 313, s. 1.)



§ 35A-1382. Termination.

§ 35A‑1382.  Termination.

Any standby guardianship created under this Article shall continue until the child reaches 18 years of age unless sooner terminated by order of the clerk who entered the order appointing the standby guardian, by revocation pursuant to this Article, or by renunciation pursuant to this Article. A standby guardianship shall terminate, and the authority of the standby guardian designated pursuant to G.S. 35A‑1374 or of a guardian of the person or general guardian appointed pursuant to this Article shall cease, upon the entry of an order of the district court granting custody of the minor child to any other person. (1995, c. 313, s. 1.)






Chapter 36 - Trusts and Trustees.

§§ 36-1 through 36-67: Repealed by Session Laws 1977, c. 502, s. 1.

Chapter 36.

Trusts and Trustees.

§§ 36‑1 through 36‑67:  Repealed by Session Laws 1977, c. 502, s. 1.






Chapter 36A - Trusts and Trustees.

§§ 36A-1 through 36A-7: Recodified as §§ 32-70 through 32-76 by Session Laws 2005-192, s. 1, effective January 1, 2006.

Chapter 36A.

Trusts and Trustees.

Article 1.

Investment and Deposit of Trust Funds.

§§ 36A‑1 through 36A‑7: Recodified as §§ 32‑70 through 32‑76 by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§§ 36A-8 through 36A-12. Reserved for future codification purposes.

§§ 36A‑8 through 36A‑12.  Reserved for future codification purposes.



§§ 36A-13 through 36A-16: Repealed by Session Laws 2005-192, s. 1, effective January 1, 2006.

Article 2.

Removal of Fiduciary Funds.

§§ 36A‑13 through 36A‑16: Repealed by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§§ 36A-17 through 36A-21. Reserved for future codification purposes.

§§ 36A‑17 through 36A‑21.  Reserved for future codification purposes.



§ 36A-22: Repealed by Session Laws 2001-413, s. 1, effective January 1, 2002.

Article 3.

Trust Administration.

§ 36A‑22: Repealed by Session Laws 2001‑413, s. 1, effective January 1, 2002.



§ 36A-22.1: Repealed by Session Laws 2005-192, s. 1, effective January 1, 2006.

§ 36A‑22.1: Repealed by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§ 36A-23: Repealed by Session Laws 2001-413, s. 1, effective January 1, 2002.

§ 36A‑23: Repealed by Session Laws 2001‑413, s. 1, effective January 1, 2002.



§ 36A-23.1: Repealed by Session Laws 2005-192, s. 1, effective January 1, 2006.

§ 36A‑23.1: Repealed by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§ 36A-24: Repealed by Session Laws 2001-413, s. 1.

§ 36A‑24: Repealed by Session Laws 2001‑413, s. 1.



§ 36A-24.1: Repealed by Session Laws 2005-192, s. 1, effective January 1, 2006.

§ 36A‑24.1: Repealed by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§ 36A-25: Repealed by Session Laws, 2001-413, s. 1.

§ 36A‑25: Repealed by Session Laws, 2001‑413, s. 1.



§ 36A-25.1: Repealed by Session Laws 2005-192, s. 1, effective January 1, 2006.

§ 36A‑25.1: Repealed by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§ 36A-26: Repealed by Session Laws 2001-413, s. 1.

§ 36A‑26: Repealed by Session Laws 2001‑413, s. 1.



§ 36A-26.1: Repealed by Session Laws 2005-192, s. 1, effective January 1, 2006.

§ 36A‑26.1: Repealed by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§ 36A-26.2: Repealed by Session Laws 2005-192, s. 1, effective January 1, 2006.

§ 36A‑26.2: Repealed by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§ 36A-26.3: Repealed by Session Laws 2005-192, s. 1, effective January 1, 2006.

§ 36A‑26.3: Repealed by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§ 36A-27: Repealed by Session Laws 2005-192, s. 1, effective January 1, 2006.

§ 36A‑27: Repealed by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§ 36A-28: Repealed by Session Laws 1999-216., s. 2.

§ 36A‑28:  Repealed by Session Laws 1999‑216., s. 2.



§ 36A-29: Repealed by Session Laws 2005-192, s. 1, effective January 1, 2006.

§ 36A‑29: Repealed by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§ 36A-30: Repealed by Session Laws 2001-413, s. 1.

§ 36A‑30: Repealed by Session Laws 2001‑413, s. 1.



§ 36A-31: Repealed by Session Laws 2005-192, s. 1, effective January 1, 2006.

§ 36A‑31: Repealed by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§ 36A-32: Repealed by Session Laws 2005-192, s. 1, effective January 1, 2006.

§ 36A‑32: Repealed by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§ 36A-33: Repealed by Session Laws 2005-192, s. 1, effective January 1, 2006.

§ 36A‑33: Repealed by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§§ 36A-34 through 36A-35: Repealed by Session Laws 2001-413, s. 1, effective January 1, 2002.

§§ 36A‑34 through 36A‑35: Repealed by Session Laws 2001‑413, s. 1, effective January 1, 2002.



§ 36A-36: Repealed by Session Laws 2005-192, s. 1, effective January 1, 2006.

§ 36A‑36: Repealed by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§ 36A-37: Repealed by Session Laws 2005-192, s. 1, effective January 1, 2006.

§ 36A‑37: Repealed by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§ 36A-38: Repealed by Session Laws 2001-413, s. 1.

§ 36A‑38: Repealed by Session Laws 2001‑413, s. 1.



§ 36A-39: Repealed by Session Laws 2005-192, s. 1, effective January 1, 2006.

§ 36A‑39: Repealed by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§ 36A-40: Repealed by Session Laws 2005-192, s. 1, effective January 1, 2006.

§ 36A‑40: Repealed by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§ 36A-41: Repealed by Session Laws 2001-413, s. 1.

§ 36A‑41: Repealed by Session Laws 2001‑413, s. 1.



§§ 36A-42 through 36A-46. Reserved for future codification purposes.

§§ 36A‑42 through 36A‑46.  Reserved for future codification purposes.



§§ 36A-47 through 36A-54: Repealed by Session Laws 2005-192, s. 1, effective January 1, 2006.

Article 4.

Charitable Trusts.

§§ 36A‑47 through 36A‑54: Repealed by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§§ 36A-55 through 36A-59. Reserved for future codification purposes.

§§ 36A‑55 through 36A‑59.  Reserved for future codification purposes.



§§ 36A-59.1 through 36A-59.7: Repealed by Session Laws 2005-192, s. 1, effective January 1, 2006.

Article 4A.

Charitable Remainder Trusts Administration Act.

§§ 36A‑59.1 through 36A‑59.7: Repealed by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§ 36A-59.8. Reserved for future codification purposes.

§ 36A‑59.8.  Reserved for future codification purposes.



§ 36A-59.9. Reserved for future codification purposes.

§ 36A‑59.9.  Reserved for future codification purposes.



§§ 36A-59.10 through 36A-59.20: Repealed by Session Laws 2005-192, s. 1, effective January 1, 2006.

Article 4B.

North Carolina Community Trust Act.

§§ 36A‑59.10 through 36A‑59.20: Repealed by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§ 36A-59.21: Repealed by Session Laws 1991 (Regular Session, 1992), c. 1044, s. 48(a).

§ 36A‑59.21:  Repealed by Session Laws 1991 (Regular Session, 1992), c. 1044, s. 48(a).



§§ 36A-60 through 36A-62: Repealed by Session Laws 2005-192, s. 1, effective January 1, 2006.

Article 5.

Uniform Trusts Act.

§§ 36A‑60 through 36A‑62: Repealed by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§ 36A-63: Recodified as § 53-163.1 by Session Laws 2005-192, s. 1, effective January 1, 2006.

§ 36A‑63: Recodified as § 53‑163.1 by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§§ 36A-64 through 36A-66: Repealed by Session Laws 2005-192, s. 1, effective January 1, 2006.

§§ 36A‑64 through 36A‑66: Repealed by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§ 36A-66.1: Recodified as § 53-163.2 by Session Laws 2005-192, s. 1, effective January 1, 2006.

§ 36A‑66.1: Recodified as § 53‑163.2 by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§§ 36A-66.2 through 36A-84: Repealed by Session Laws 2005-192, s. 1, effective January 1, 2006.

§§ 36A‑66.2 through 36A‑84: Repealed by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§§ 36A-85 through 36A-89. Reserved for future codification purposes.

§§ 36A‑85 through 36A‑89.  Reserved for future codification purposes.



§§ 36A-90 through 36A-94: Recodified as §§ 53-163.5 through 53-163.9 by Session Laws 2005-192, s. 1, effective January 1, 2006.

Article 6.

Uniform Common Trust Fund Act.

§§ 36A‑90 through 36A‑94: Recodified as §§ 53‑163.5 through 53‑163.9 by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§§ 36A-95 through 36A-99. Reserved for future codification purposes.

§§ 36A‑95 through 36A‑99.  Reserved for future codification purposes.



§§ 36A-100, 36A-101: Repealed by Session Laws 2005-192, s. 1, effective January 1, 2006.

Article 7.

Trusts of Death Benefits.

§§ 36A‑100, 36A‑101: Repealed by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§§ 36A 102 through 36A 106. Reserved for future codification purposes.

§§ 36A‑102 through 36A‑106.  Reserved for future codification purposes.



§§ 36A-107, 36A-108: Repealed by Session Laws 2005-192, s. 1, effective January 1, 2006.

Article 8.

Testamentary Trustees.

§§ 36A‑107, 36A‑108: Repealed by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§§ 36A-109 through 36A-114. Reserved for future codification purposes.

§§ 36A‑109 through 36A‑114.  Reserved for future codification purposes.



§ 36A-115: Repealed by Session Laws 2005-192, s. 1, effective January 1, 2006.

Article 9.

Alienability of Beneficial Interest; Spendthrift Trust.

§ 36A‑115: Repealed by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§§ 36A-116 through 36A-119. Reserved for future codification purposes.

§§ 36A‑116 through 36A‑119.  Reserved for future codification purposes.



§ 36A-120: Repealed by Session Laws 2005-192, s. 1, effective January 1, 2006.

Article 10.

Trust Accounts in Financial Institutions.

§ 36A‑120: Repealed by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§§ 36A-121 through 36A-124. Reserved for future codification purposes.

§§ 36A‑121 through 36A‑124.  Reserved for future codification purposes.



§ 36A-125: Repealed by Session Laws 1999-266, s. 1, effective January 1, 2000.

Article 11.

Termination of Small Trusts.

§ 36A‑125: Repealed by Session Laws 1999‑266, s. 1, effective January 1, 2000.



§§ 36A-125.1 through 36A-125.12: Repealed by Session Laws 2005-192, s. 1, effective January 1, 2006.

Article 11A.

Modification and Termination of Irrevocable Trusts.

§§ 36A‑125.1 through 36A‑125.12: Repealed by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§§ 36A-126 through 36A-129. Reserved for future codification purposes.

§§ 36A‑126 through 36A‑129.  Reserved for future codification purposes.



§ 36A-130: Repealed by Session Laws 2005-192, s. 1, effective January 1, 2006.

Article 12.

Marital Deduction Trusts.

§ 36A‑130: Repealed by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§§ 36A-131 through 36A-134. Reserved for future codification purposes.

§§ 36A‑131 through 36A‑134.  Reserved for future codification purposes.



§§ 36A-135 through 36A-141: Repealed by Session Laws 2005-192, s. 1, effective January 1, 2006.

Article 13.

Powers of Trustees.

§§ 36A‑135 through 36A‑141: Repealed by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§§ 36A-142 through 36A-144. Reserved for future codification purposes.

§§ 36A‑142 through 36A‑144.  Reserved for future codification purposes.



§§ 36A-145 through 36A-148: Repealed by Session Laws 2005-192, s. 1, effective January 1, 2006.

Article 14.

Honorary Trusts; Trusts for Pets; Trusts for Cemetery Lots.

§§ 36A‑145 through 36A‑148: Repealed by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§§ 36A-149 through 36A-160. Reserved for future codification purposes.

§§ 36A‑149 through 36A‑160.  Reserved for future codification purposes.



§§ 36A-161 through 36A-173: Repealed by Session Laws 2005-192, s. 1, effective January 1, 2006.

Article 15.

North Carolina Uniform Prudent Investor Act.

§§ 36A‑161 through 36A‑173: Repealed by Session Laws 2005‑192, s. 1, effective January 1, 2006.



§§ 36A-174 through 36A-178. Reserved for future codification purposes.

§§ 36A‑174 through 36A‑178.  Reserved for future codification purposes.






Chapter 36B - Uniform Management of Institutional Funds Act.

§ 36B-1: Repealed by Session Laws 2009-8, s. 1, effective March 19, 2009.

Chapter 36B.

Uniform Management of Institutional Funds Act.

§ 36B‑1:  Repealed by Session Laws 2009‑8, s. 1, effective March 19, 2009.



§ 36B-2: Repealed by Session Laws 2009-8, s. 1, effective March 19, 2009.

§ 36B‑2:  Repealed by Session Laws 2009‑8, s. 1, effective March 19, 2009.



§ 36B-3: Repealed by Session Laws 2009-8, s. 1, effective March 19, 2009.

§ 36B‑3:  Repealed by Session Laws 2009‑8, s. 1, effective March 19, 2009.



§ 36B-4: Repealed by Session Laws 2009-8, s. 1, effective March 19, 2009.

§ 36B‑4:  Repealed by Session Laws 2009‑8, s. 1, effective March 19, 2009.



§ 36B-5: Repealed by Session Laws 2009-8, s. 1, effective March 19, 2009.

§ 36B‑5:  Repealed by Session Laws 2009‑8, s. 1, effective March 19, 2009.



§ 36B-6: Repealed by Session Laws 2009-8, s. 1, effective March 19, 2009.

§ 36B‑6:  Repealed by Session Laws 2009‑8, s. 1, effective March 19, 2009.



§ 36B-7: Repealed by Session Laws 2009-8, s. 1, effective March 19, 2009.

§ 36B‑7:  Repealed by Session Laws 2009‑8, s. 1, effective March 19, 2009.



§ 36B-8: Repealed by Session Laws 2009-8, s. 1, effective March 19, 2009.

§ 36B‑8:  Repealed by Session Laws 2009‑8, s. 1, effective March 19, 2009.



§ 36B-9: Repealed by Session Laws 2009-8, s. 1, effective March 19, 2009.

§ 36B‑9:  Repealed by Session Laws 2009‑8, s. 1, effective March 19, 2009.



§ 36B-10: Repealed by Session Laws 2009-8, s. 1, effective March 19, 2009.

§ 36B‑10:  Repealed by Session Laws 2009‑8, s. 1, effective March 19, 2009.






Chapter 36C - North Carolina Uniform Trust Code.

§ 36C-1-101. Short title.

Chapter 36C.

North Carolina Uniform Trust Code.

Article 1.

General Provisions and Definitions.

§ 36C‑1‑101.  Short title.

This Chapter may be cited as the North Carolina Uniform Trust Code. (2005‑192, s. 2.)



§ 36C-1-102. Scope.

§ 36C‑1‑102.  Scope.

This Chapter applies to any express trust, private or charitable, with additions to the trust, wherever and however created. The term "express trust" includes both testamentary and inter vivos trusts, regardless of whether the trustee is required to account to the clerk of superior court. This Chapter also applies to any trust created for or determined by judgment or decree under which the trust is to be administered in the manner of an express trust. This Chapter does not apply to constructive trusts, resulting trusts, conservatorships, estates, trust accounts as defined in G.S. 53‑146.2, 54‑109.57, 54B‑130, and 54C‑166, trust funds subject to G.S. 90‑210.61, custodial arrangements under Chapter 33A of the General Statutes and Chapter 33B of the General Statutes, business trusts providing for certificates to be issued to beneficiaries, common trust funds, voting trusts, security arrangements, liquidation trusts, and trusts for the primary purpose of paying debts, dividends, interest, salaries, wages, profits, pensions, or employee benefits of any kind, or any arrangement under which a person is nominee or escrowee for another. (2005‑192, s. 2.)



§ 36C-1-103. Definitions.

§ 36C‑1‑103.  Definitions.

The following definitions apply in this Chapter:

(1)        Action.  When applicable to an act of a trustee, includes a failure to act.

(2)        Ascertainable standard.  A standard relating to an individual's health, education, support, or maintenance within the meaning of section 2041(b)(1)(A) or 2514(c)(1) of the Internal Revenue Code.

(3)        Beneficiary.  A person who:

a.         Has a present or future beneficial interest in a trust, vested or contingent, including the owner of an interest by assignment or transfer, but excluding a permissible appointee of a power of appointment; or

b.         In a capacity other than that of trustee, holds a power of appointment over trust property.

(4)        Charitable trust.  A trust, including a split‑interest trust as described in section 4947 of the Internal Revenue Code, created for a charitable purpose described in G.S. 36C‑4‑405(a).

(5)        Environmental law.  A federal, state, or local law, rule, regulation, or ordinance relating to protection of the environment.

(6)        General guardian.  As defined in G.S. 35A‑1202(7).

(7)        Guardian of the estate.  As defined in G.S. 35A‑1202(9).

(8)        Guardian of the person.  As defined in G.S. 35A‑1202(10).

(9)        Interests of the beneficiaries.  The beneficial interests provided in the terms of the trust.

(10)      Internal Revenue Code.  The Internal Revenue Code of 1986, as amended from time to time. Each reference to a provision of the Internal Revenue Code shall include any successor to that provision.

(11)      Jurisdiction.  When applicable to a geographic area, includes a state or country.

(12)      Person.  An individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation, or any other legal or commercial entity.

(13)      Power of withdrawal.  A presently exercisable general power of appointment other than a power:

a.         Exercisable by a trustee and limited by an ascertainable standard; or

b.         Exercisable by another person only upon consent of the trustee or a person holding an adverse interest.

(13a)    Principal place of administration.  The trustee's usual place of business where the records pertaining to the trust are kept or the trustee's residence if the trustee has no usual place of business. In the case of cotrustees, the principal place of administration is one of the following:

a.         The usual place of business of the corporate trustee if there is a corporate cotrustee.

b.         The usual place of business or residence of any of the cotrustees if there is no corporate cotrustee.

(14)      Property.  Anything that may be the subject of ownership, whether real or personal, legal or equitable, or any interest therein.

(15)      Qualified beneficiary.  A living beneficiary to whom, on the date the beneficiary's qualification is determined, any of the following apply:

a.         Is a distributee or permissible distributee of trust income or principal.

b.         Would be a distributee or permissible distributee of trust income or principal if the interests of the distributees described in sub‑subdivision a. of this subdivision terminated on that date without causing the trust to terminate.

c.         Would be a distributee or permissible distributee of trust income or principal if the trust terminated on that date.

(16)      Revocable.  When applicable to a trust, means revocable by the settlor without the consent of the trustee or a person holding an adverse interest.

(17)      Settlor.  A person, including a testator, who creates, or contributes property to, a trust. If more than one person creates or contributes property to a trust, each person is a settlor of the portion of the trust property attributable to that person's contribution except to the extent another person has the power to revoke or withdraw that portion.

(18)      Spendthrift provision.  A term of a trust that restrains both voluntary and involuntary transfer of a beneficiary's interest.

(19)      State.  A state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band recognized by federal law or formally acknowledged by a state.

(20)      Terms of a trust.  The manifestation of the settlor's intent regarding a trust's provisions as expressed in the trust instrument or established in a judicial proceeding.

(21)      Trust instrument.  An instrument executed by the settlor that contains terms of the trust, including any amendments to the instrument, and any modifications permitted by court order.

(22)      Trustee.  Includes an original, additional, and successor trustee, and a cotrustee, whether or not appointed or confirmed by a court. The term does not include trustees in mortgages and deeds of trusts.  (2001‑413, s. 1; 2005‑192, s. 2; 2007‑106, s. 2; 2009‑222, s. 1.)



§ 36C-1-104. Knowledge.

§ 36C‑1‑104.  Knowledge.

(a)        Subject to subsection (b) of this section, a person has knowledge of a fact if the person:

(1)        Has actual knowledge of it;

(2)        Has received notice or notification of it; or

(3)        From all the facts and circumstances known to the person at the time in question, has reason to know it.

(b)        An organization that conducts activities through employees has notice or knowledge of a fact involving a trust only from the time the information was received by an employee having responsibility to act for the trust, or would have been brought to the employee's attention if the organization had exercised reasonable diligence. An organization exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the employee having responsibility to act for the trust and there is reasonable compliance with the routines. Reasonable diligence does not require an employee of the organization to communicate information unless the communication is part of the employee's regular duties or the employee knows a matter involving the trust would be materially affected by the information. (2005‑192, s. 2.)



§ 36C-1-105. Default and mandatory rules.

§ 36C‑1‑105.  Default and mandatory rules.

(a)        Except as otherwise provided in the terms of the trust, this Chapter governs the duties and powers of a trustee, relations among trustees, and the rights and interests of a beneficiary.

(b)        The terms of a trust prevail over any provision of this Chapter except:

(1)        The requirements for creating a trust.

(2)        The duty of a trustee to act in good faith and in accordance with the terms and purposes of the trust and the interests of the beneficiaries.

(3)        The requirement that a trust and its terms be for the benefit of its beneficiaries, and that the trust have a purpose that is lawful, not contrary to public policy, and possible to achieve.

(4)        The power of the court to modify or terminate a trust under G.S. 36C‑4‑410 through G.S. 36C‑4‑416.

(5)        The effect of a spendthrift provision and the rights of certain creditors and assignees to reach a trust as provided in Article 5 of this Chapter.

(6)        The effect of an exculpatory term under  G.S. 36C‑10‑1008.

(7)        The rights under G.S. 36C‑10‑1010 through G.S. 36C‑10‑1013 of a person other than a trustee or beneficiary.

(8)        Periods of limitation for commencing a judicial  proceeding.

(9)        The power of the court to take any action and exercise any jurisdiction as may be necessary in the interests of justice.

(10)      The subject‑matter jurisdiction of the court and venue for commencing a proceeding as provided in G.S. 36C‑2‑203 and G.S. 36C‑2‑204.

(11)      The requirement that the exercise of the powers described in G.S. 36C‑6‑602.1(a) shall not alter the designation of beneficiaries to receive property on the settlor's death under that settlor's existing estate plan.

(12)      The power of a trustee to renounce an interest in or power over property under G.S. 36C‑8‑816(32).  (2005‑192, s. 2; 2007‑106, s. 3; 2009‑48, s. 15.)



§ 36C-1-106. Common law of trusts; principles of equity.

§ 36C‑1‑106.  Common law of trusts; principles of equity.

The common law of trusts and principles of equity supplement this Chapter, except to the extent modified by this Chapter or another statute of this State. (2005‑192, s. 2.)



§ 36C-1-107. Governing law.

§ 36C‑1‑107.  Governing law.

(a)        The meaning and effect of the terms of a trust are determined by any of the following:

(1)        The law of the jurisdiction designated in the terms unless the designation of that jurisdiction's law is contrary to a strong public policy of the jurisdiction having the most significant relationship to the matter at issue.

(2)        In the absence of a controlling designation in the terms of the trust, the law of the jurisdiction having the most significant relationship to the matter at issue.

(b)        Notwithstanding subsection (a) of this section, the rights of a person other than a trustee or beneficiary are governed by G.S. 36C‑10‑1010 through G.S. 36C‑10‑1013. (2005‑192, s. 2; 2007‑106, s. 4.)



§ 36C-1-108. Principal place of administration.

§ 36C‑1‑108.  Principal place of administration.

(a)        Without precluding other means for establishing a sufficient connection with the designated jurisdiction, terms of a trust designating the principal place of administration are valid and controlling if:

(1)        A trustee's principal place of business is located in, or a trustee is a resident of, the designated jurisdiction; or

(2)        All or part of the administration occurs in the designated jurisdiction.

(b)        Without precluding the right of the court to order, approve, or disapprove a transfer, the trustee may transfer the trust's principal place of administration to another jurisdiction in accordance with this subsection:

(1)        If the trustee is transferring the trust's principal place of administration to another state, the trustee must provide written notice of the proposed transfer to the qualified beneficiaries of the trust not less than 60 days before initiating the transfer. If no qualified beneficiary notifies the trustee of an objection to the proposed transfer on or before the date specified in the notice, the trustee may make the transfer. If a qualified beneficiary notifies the trustee of an objection to the proposed transfer on or before the date specified in the notice, the authority of the trustee to transfer the trust's principal place of administration in accordance with this section terminates.

(2)        If the trustee is transferring the trust's principal place of administration to a jurisdiction outside of the United States, the trustee must provide written notice of the proposed transfer to the qualified beneficiaries of the trust, and the transfer cannot be made until the written consent of all the qualified beneficiaries is obtained.

(c)        Anytime a trustee is required to provide a qualified beneficiary with written notice of a proposed transfer of a trust's principal place of administration, the notice of proposed transfer must include:

(1)        The name of the jurisdiction to which the principal place of administration is to be transferred;

(2)        The address and telephone number at the new location at which the trustee can be contacted;

(3)        An explanation of the reasons for the proposed transfer;

(4)        The date on which the proposed transfer is anticipated to occur; and

(5)        If the proposed transfer is to another state, the date, not less than 60 days after the giving of the notice, by which the qualified beneficiary must notify the trustee of an objection to the proposed transfer.

(d)        In connection with a transfer of the trust's principal place of administration, the trustee may transfer some or all of the trust property to a successor trustee designated in the terms of the trust or appointed under G.S. 36C‑7‑704. (2005‑192, s. 2.)



§ 36C-1-109. Methods and waiver of notice.

§ 36C‑1‑109.  Methods and waiver of notice.

(a)        Subject to subsection (d) of this section, notice to a person under this Chapter or the sending of a document to a person under this Chapter must be accomplished in a manner reasonably suitable under the circumstances and likely to result in receipt of the notice or document.

(1)        Permissible methods of notice or methods for sending a document include first‑class mail, personal delivery, delivery to the person's last known place of residence or place of business, or a properly directed electronic message.

(2)        Notice shall be deemed to be given upon the occurrence of any of the following:

a.         When personally delivered by hand to the person.

b.         When transmitted by facsimile.

c.         When placed in the hands of a nationally recognized courier service for delivery.

d.         When received by the person if sent by registered or certified United States mail, return receipt requested.

e.         Three days after depositing the notice in a regularly maintained receptacle for the deposit of United States mail if sent by regular United States mail.

(3)        Notice by any means other than those described in subdivision (2) of this subsection shall be deemed to be given for all purposes upon the date of actual receipt.

(b)        Notice otherwise required under this Chapter, or a document otherwise required to be sent under this Chapter, need not be provided to a person whose identity or location is unknown to and not reasonably ascertainable by the trustee.

(c)        The person to be notified or to be sent a document may waive notice under this Chapter.

(d)        Notice of a judicial proceeding must be given as provided in Article 2 of this Chapter. (2005‑192, s. 2; 2007‑106, s. 5.)



§ 36C-1-110. Others treated as qualified beneficiaries.

§ 36C‑1‑110.  Others treated as qualified beneficiaries.

(a)        A charitable organization expressly designated to receive distributions under the terms of a charitable trust has the rights of a qualified beneficiary under this Chapter if the charitable organization, on the date the charitable organization's qualification is being determined:

(1)        Is a distributee or permissible distributee of trust income or principal;

(2)        Would be a distributee or permissible distributee of trust income or principal upon the termination of the interest of other distributees or permissible distributees then receiving or eligible to receive distributions, but the termination of those interests would not cause the trust to terminate; or

(3)        Would be a distributee or permissible distributee of trust income or principal if the trust terminated on that date.

(b)        A person appointed to enforce a trust created for the care of an animal or another noncharitable purpose as provided in G.S. 36C‑4‑408 or G.S. 36C‑4‑409 has the rights of a qualified beneficiary under this Chapter. (2005‑192, s. 2.)



§ 36C-1-111. Nonjudicial settlement agreements.

§ 36C‑1‑111.  Nonjudicial settlement agreements.

(a)        For purposes of this section, "interested persons" means persons whose consent would be required in order to achieve a binding settlement were the settlement to be approved by the court.

(b)        Interested persons may enter into a binding nonjudicial settlement agreement with respect to any of the following matters involving a trust:

(1)        The approval of a trustee's report or accounting;

(2)        Direction to a trustee to perform or refrain from performing a particular administrative act or the grant to a trustee of any necessary or desirable administrative power, including a power granted under G.S. 36C‑8‑816;

(3)        The resignation or appointment of a trustee and the determination of a trustee's compensation;

(4)        Transfer of a trust's principal place of administration; and

(5)        Liability of a trustee for any action taken under subdivisions (1) through (4) of this subsection.

(c)        A nonjudicial settlement agreement is valid only to the extent it does not violate a material purpose of the trust and includes terms and conditions that could be properly approved by the court under this Chapter or other applicable law.

(d)        Any interested person may request the court to approve a nonjudicial settlement agreement, to determine whether the representation as provided in Article 3 of this Chapter was adequate, and to determine whether the agreement contains terms and conditions the court could have properly approved. (2005‑192, s. 2.)



§ 36C-1-112. Rules of construction.

§ 36C‑1‑112.  Rules of construction.

The rules of construction that apply in this State to the interpretation of and disposition of property by will also apply as appropriate to the interpretation of the terms of a trust and the disposition of the trust property. (2005‑192, s. 2.)



§ 36C-2-201. Role of court in administration of trust.

Article 2.

Judicial Proceedings.

§ 36C‑2‑201.  Role of court in administration of trust.

(a)        The court may intervene in the administration of a trust to the extent its jurisdiction is invoked by a party or as provided by law.

(b)        A trust is not subject to continuing judicial supervision, except as provided in G.S. 36C‑2‑208 and G.S. 36C‑2‑209, unless ordered by the court.

(c)        A judicial proceeding involving a trust may relate to any matter involving the trust's administration, including a request for instructions and an action to declare rights. (2005‑192, s. 2.)



§ 36C-2-202. Jurisdiction over trustee and beneficiary.

§ 36C‑2‑202.  Jurisdiction over trustee and beneficiary.

(a)        By accepting the trusteeship of a trust having its principal place of administration in this State, or by moving the principal place of administration to this State, the trustee submits personally to the jurisdiction of the courts of this State regarding any matter involving the trust.

(b)        With respect to their interests in the trust, the beneficiaries of a trust having its principal place of administration in this State are subject to the jurisdiction of the courts of this State regarding any matter involving the trust. By accepting a distribution from such a trust, the recipient submits personally to the jurisdiction of the courts of this State regarding any matter involving the trust.

(c)        This section does not preclude other methods of obtaining jurisdiction over a trustee, beneficiary, or other person receiving property from the trust. (2005‑192, s. 2.)



§ 36C-2-203. Subject matter jurisdiction.

§ 36C‑2‑203.  Subject matter jurisdiction.

(a)        The clerks of superior court of this State have original jurisdiction over all proceedings concerning the internal affairs of trusts. Except as provided in subdivision (9) of this subsection, the clerk of superior court's jurisdiction is exclusive. Proceedings concerning the internal affairs of the trust are those concerning the administration and distribution of trusts, the declaration of rights, and the determination of other matters involving trustees and trust beneficiaries, to the extent that those matters are not otherwise provided for in the governing instrument. These include proceedings:

(1)        To appoint or remove a trustee, including the appointment and removal of a trustee pursuant to G.S. 36C‑4‑414(b).

(2)        To approve the resignation of a trustee.

(3)        To review trustees' fees under Article 6 of Chapter 32 of the General Statutes and review and settle interim or final accounts.

(4)        To (i) convert an income trust to a total return unitrust, (ii) reconvert a total return unitrust to an income trust, or (iii) change the percentage used to calculate the unitrust amount or the method used to determine the fair market value of the trust as provided in G.S. 37A‑1‑104.3.

(5)        To transfer a trust's principal place of administration.

(6)        To require a trustee to provide bond and determine the amount of the bond, excuse a requirement of bond, reduce the amount of bond, release the surety, or permit the substitution of another bond with the same or different sureties.

(7)        To make orders with respect to a trust for the care of animals as provided in G.S. 36C‑4‑408.

(8)        To make orders with respect to a noncharitable trust without an ascertainable beneficiary as provided in G.S. 36C‑4‑409.

(9)        To ascertain beneficiaries, to determine any question arising in the administration or distribution of any trust, including questions of construction of trust instruments, to create a trust, and to determine the existence or nonexistence of trusts created other than by will and the existence or nonexistence of any immunity, power, privilege, duty, or right. Any party may file a notice of transfer of a proceeding pursuant to this subdivision to the superior court division of the General Court of Justice as provided in G.S. 36C‑2‑205(g1). In the absence of a transfer to Superior Court, Article 26 of Chapter 1 of the General Statutes shall apply to a trust proceeding pending before the clerk of superior court to the extent consistent with this Article.

(b)        Nothing in this section shall be construed (i) to confer upon the clerk of superior court any authority to regulate or supervise the actions of a trustee except to the extent that the trustee's actions are inconsistent with the governing instrument or of State law; or (ii) to confer upon any party any additional right, remedy, or cause of action not otherwise conferred by law.

(c)        Nothing in this section affects the right of a person to file an action in the superior court division of the General Court of Justice for declaratory relief under Article 26 of Chapter 1 of the General Statutes.

(d)        The clerk of superior court shall not, over the objection of a party, entertain proceedings under this section involving a trust having its principal place of administration in another state, except:

(1)        When all appropriate parties could not be bound by litigation in the courts of the state in which the trust had its principal place of administration; or

(2)        When the interests of justice otherwise would be seriously impaired.

The clerk of superior court may condition a stay or dismissal of a proceeding under this section on the consent of any party to jurisdiction of the state in which the trust has its principal place of administration, or the clerk of superior court may grant a continuance or enter any other appropriate order.

(e)        Any party to a proceeding before the clerk of superior court may appeal from the decision of the clerk to a superior court judge as provided for estate matters in G.S. 1‑301.3.

(f)         Without otherwise limiting the jurisdiction of the superior court division of the General Court of Justice, proceedings concerning the internal affairs of trusts shall not include, and, therefore, the clerk of superior court shall not have jurisdiction under subsection (a) of this section of the following:

(1)        Actions to reform, terminate, or modify a trust as provided by G.S. 36C‑4‑410 through G.S. 36C‑4‑416;

(2)        Actions by or against creditors or debtors of a trust;

(3)        Actions involving claims for monetary damages, including claims for breach of fiduciary duty, fraud, and negligence;

(4)        Actions to enforce a charitable trust under G.S. 36C‑4‑405.1;

(5)        Actions to amend or reform a charitable trust under G.S. 36C‑4A‑1; and

(6)        Actions involving the exercise of the trustee's special power to appoint to a second trust pursuant to G.S. 36C‑8‑816.1.  (1911, c. 39, s. 4; C.S. s. 4027; 1977, c. 502, s. 2; 1999‑216, s. 8; 2001‑413, s. 1; 2005‑192, s. 2; 2007‑106, ss. 6, 7; 2009‑267, s. 1; 2009‑318, s. 2.)



§ 36C-2-204. Venue.

§ 36C‑2‑204.  Venue.

In any trust proceeding, whether brought before the clerk of superior court or the superior court division of the General Court of Justice, the following rules apply notwithstanding any other applicable Rule of Civil Procedure or provision of Chapter 1 of the General Statutes:

(1)        If the trustee is required to account to the clerk of superior court, then unless the terms of the governing instrument provide otherwise, venue for proceedings under G.S. 36C‑2‑203 involving trusts is the place where the accountings are filed.

(2)        If the trustee is not required to account to the clerk of superior court, then unless the terms of the governing instrument provide otherwise, venue for proceedings under G.S. 36C‑2‑203 involving trusts is either of the following:

a.         In the case of an inter vivos trust, in any county of this State in which the trust has its principal place of administration or where any beneficiary resides.

b.         In the case of a testamentary trust, in any county of this State in which the trust has its principal place of administration, where any beneficiary resides, or in which the testator's estate was administered.

(3)        Repealed by Session Laws 2007‑106, s. 8, effective October 1, 2007.

(4)        If a trust has no trustee, venue for a judicial proceeding for the appointment of a trustee is in any county of this State in which a beneficiary resides, in any county in which trust property is located, in the county of this State specified in the trust instrument, if any county is so specified, or in the case of a testamentary trust, in the county in which the decedent's estate was or is being administered. (2001‑413, s. 1; 2003‑261, s. 2; 2005‑192, s. 2; 2007‑106, s. 8.)



§ 36C-2-205. Commencement of proceedings, pleadings, consolidation, and joinder.

§ 36C‑2‑205.  Commencement of proceedings, pleadings, consolidation, and joinder.

(a)        Contested Proceedings.  Trust proceedings before the clerk of superior court brought against adverse parties shall be commenced as is prescribed for civil actions. Upon the filing of the petition or complaint, the clerk of superior court shall docket the cause as an estate matter. All parties not joined as petitioners shall be joined as respondents. The clerk of superior court shall issue the summons for the respondents. The clerk of superior court may order that additional persons be joined as respondents and shall issue the summons for the additional persons. The summons shall notify the respondents to appear and answer the petition within 10 days after its service upon the respondents. The summons shall comply with the requirements set forth in G.S. 1‑394 for a special proceeding summons except that the clerk of superior court shall indicate on the summons by appropriate words that the summons is issued in an estate matter and not in a special proceeding or in a civil action and shall be served upon the respondents in accordance with Rule 4 of the Rules of Civil Procedure. After the time for responding to the petition or complaint has expired, any party or the clerk of superior court may give notice to all parties of a hearing.

(b)        Uncontested Proceedings.  Trust proceedings before the clerk of superior court in which all the parties join in the proceeding shall be commenced by the filing of a petition, setting forth the facts entitling the petitioners to relief and the nature of the relief demanded. In these proceedings, the clerk of superior court may hear and decide the petition summarily.

(c)        Pleadings.  The petition or complaint filed in a trust proceeding before the clerk of superior court shall contain a short and plain statement of the claim which is sufficiently particular to give the court and the parties notice of the transactions, occurrences, or series of transactions, intended to be proved showing that the pleaders entitled to relief, and a demand for judgment for the relief to which the pleader is entitled. Each averment of a pleading should be simple, concise, and direct. No technical forms of pleadings or motions are required. A party may set forth two or more statements of a claim or defense alternatively or hypothetically. The signature of an attorney or party constitutes a certificate by that attorney or party that (i) the attorney or party has read the pleading, motion, or other paper; (ii) to the best of the attorney's or party's knowledge, information, and belief formed after reasonable inquiry, it is well grounded in fact and is warranted by existing law or a good faith argument for the extension, modification, or reversal of existing law; and (iii) it is not interposed for any improper purpose, such as to harass or to cause unnecessary delay or needless increase in the cost of litigation. All pleadings shall be so construed as to do substantial justice.

(d)        Extensions of Time.  The clerk of superior court, for cause shown at any time in the clerk's discretion, with or without motion or notice, may enter an order enlarging the period of time within which an act is required or permitted by this Article, by any applicable Rules of Civil Procedure or by order of the court, if the request is made before the expiration of the period originally prescribed, but not to exceed 10 days, nor more than once. Upon motion made after the expiration of the specified period, the clerk of superior court may permit the act where the failure to act was the result of excusable neglect. Notwithstanding any other provision of this subsection, the parties to a proceeding may enter into binding stipulations, without approval of the clerk of superior court, enlarging the time within which an act is required or permitted by this Article, by any applicable Rules of Civil Procedure or by order of the court, not to exceed 30 days.

(e)        Rules of Civil Procedure.  Unless the clerk of superior court otherwise directs, Rules 5, 6(a), 6(d), 6(e), 18, 19, 20, 21, 24, and 45 of the Rules of Civil Procedure shall apply to trust proceedings. Upon motion of a party or the clerk of superior court, the clerk may further direct that the following Rules of Civil Procedure shall apply: Rules 15, 16, 17, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, and 37; however, nothing in Rule 17 requires the appointment of a guardian ad litem for a party represented except as provided under G.S. 36C‑3‑305. In applying these Rules to a trust proceeding pending before the clerk of superior court, the term "judge" shall be construed as "clerk of superior court."

(f)         Consolidation.  When a trust proceeding pending before the clerk of superior court and a civil action pending before the superior court division of the General Court of Justice involve a common question of law or fact, upon the court's motion or motion of a party to either the trust proceeding or the civil action, a superior court judge may order a consolidation of the trust proceeding and civil action, and the judge may make orders concerning proceedings therein as may tend to avoid unnecessary costs or delay. Upon the entry of an order consolidating a trust proceeding and civil action, the jurisdiction for all matters pending in both the trust proceeding and the civil action shall be vested in the superior court.

(g)        Joinder.  In any civil action pending before a superior court division of the General Court of Justice, a party asserting a claim for relief as an original claim, counterclaim, cross‑claim, or third‑party claim, may join, either as independent or as alternate claims, as many claims, legal or equitable, as that party has against an opposing party notwithstanding the fact that the claims may otherwise be within the exclusive jurisdiction of the clerk of superior court.

(g1)      Notice of Transfer.  A notice to transfer a trust proceeding brought pursuant to G.S. 36C‑2‑203(a)(9) must be served within 30 days after the moving party is served with a copy of the pleading requesting relief pursuant to G.S. 36C‑2‑203(a)(9). Failure to timely serve a notice of transfer of a trust proceeding is a waiver of any objection to the clerk of superior court's exercise of jurisdiction over the trust proceeding then pending before the clerk. When a notice of transfer is duly served and filed, the clerk shall transfer the proceeding to the appropriate court. The proceeding after the transfer is subject to the provisions of the General Statutes and to the rules that apply to actions initially filed in the court to which the proceeding was transferred.

(h)        Orders Upon Consolidation/Joinder/Transfer.  Upon the consolidation of a trust proceeding and a civil action, joinder of claims under subsection (f) or (g) of this section, or transfer to the Superior Court Division of the General Court of Justice pursuant to subsection (g1) of this section, the clerk of superior court or the judge may make appropriate orders to protect the interests of the parties and to avoid unnecessary costs or delay. Notwithstanding the consolidation, joinder of claims under subsection (f) or (g) of this section, or transfer to the Superior Court Division of the General Court of Justice under subsection (g1) of this section, the clerk of superior court's exclusive jurisdiction as set forth in G.S. 36C‑2‑203(a)(1) through (8) shall not be stayed unless so ordered by the court.

(i)         Notice to Attorney General.  In every trust proceeding with respect to a charitable trust, the Attorney General shall be notified and given an opportunity to be heard. (2005‑192, s. 2; 2007‑106, ss. 9, 9.1, 10.)



§ 36C-2-206. Representation of parties.

§ 36C‑2‑206.  Representation of parties.

(a)        Notwithstanding any other applicable rule of the Rules of Civil Procedure or provision of Chapter 1 of the General Statutes, in any trust proceeding, whether brought before the clerk of superior court or in the superior court division of the General Court of Justice, the parties shall be represented as provided in Article 3 of this Chapter.

(b)        In the case of any party represented by another as provided in subsection (a) of this section, service of process shall be made by serving such representative. (2005‑192, s. 2; 2006‑259, s. 13(a).)



§ 36C-2-207. Waiver of notice.

§ 36C‑2‑207.  Waiver of notice.

A party, or the representative of the party as provided in G.S. 36C‑2‑206, may waive notice by a writing signed by the party, the representative, or the attorney of the party or the representative, and filed in the proceeding. (2001‑413, s. 1; 2005‑192, s. 2.)



§ 36C-2-208. Accounting to clerk.

§ 36C‑2‑208.  Accounting to clerk.

(a)        No trustee, including a trustee appointed by the clerk of superior court, is required to account to the clerk of superior court unless the trust instrument directs that the trustee is required to account to the clerk of superior court or unless the trustee is otherwise required by law to account to the clerk of superior court.

(b)        If the trustee is required to account to the clerk of superior court, the trustee shall not be permitted to resign as trustee until a final account of the trust estate is filed with the clerk of superior court and until the court is satisfied that the account is true and correct, unless the terms of the trust instrument provide otherwise.

(c)        Notwithstanding subsections (a) and (b) of this section, under a proceeding brought under G.S. 36C‑4‑405.1, the clerk of superior court may require a trustee of a charitable trust to account to the clerk of superior court. (1911, c. 39, s. 6; C.S., s. 4029; 1977, c. 502, s. 2; 2001‑413, s. 1; 2003‑261, s. 4; 2005‑192, s. 2.)



§ 36C-2-209. Qualification and accounting of trustee of a testamentary trust.

§ 36C‑2‑209.  Qualification and accounting of trustee of a testamentary trust.

(a)        For any testamentary trust created under a will of a decedent executed before January 1, 2004, the trustee shall first qualify under the laws applicable to executors, and shall file in the office of the clerk of superior court of the county where the will is probated inventories of the assets that come into the trustee's hands and annual and final accounts of the trust that are the same as required of executors and administrators. The power of the clerk of superior court to enforce the filing and the clerk's duties to audit and approve the trustee's inventories and accounts is the same as the clerk's powers and duties with respect to the inventories and accounts of executors and administrators. This subsection shall not apply to the extent that the will makes a different provision.

(b)        For any testamentary trust created under a will of a decedent executed on or after January 1, 2004, that directs the trustee to account to the clerk of superior court, the trustee shall first qualify under the laws applicable to executors and shall file in the office of the clerk of superior court of the county where the will is probated inventories of the assets that come into the trustee's hands and annual and final accounts of the trust that are the same as are required of executors and administrators. The power of the clerk of superior court to enforce the filing and the clerk's duties to audit and approve the trustee's inventories and accounts is the same as the clerk's powers and duties with respect to the inventories and accounts of executors and administrators. No trustee, including a trustee appointed by the clerk of superior court, is required to account to the clerk of superior court unless the will directs that the trustee is required to account to the clerk of superior court or unless otherwise required by law.

(c)        The Administrative Office of the Courts may adopt rules regulating the registration or indexing of testamentary trusts. (1907, c. 804; C.S., s. 51; 1961, c. 519; 1965, c. 1176, s. 1; 1973, c. 1329, s. 4; 1977, c. 502, s. 2; 1985, c. 377, s. 1, 2; 2003‑261, s. 7(j); 2005‑192, s. 2.)



§ 36C-3-301. Representation: basic effect.

Article 3.

Representation.

§ 36C‑3‑301.  Representation: basic effect.

(a)        Notice to a person who may represent and bind another person under this Article has the same effect as if notice were given directly to the other person.

(b)        The consent of a person who may represent and bind another person under this Article is binding on the person represented unless the person represented objects to the representation before the consent would otherwise have become effective.

(c)        Except as otherwise provided in G.S. 36C‑4‑411 and G.S. 36C‑6‑602, a person who under this Article may represent a settlor who lacks capacity may receive notice and give a binding consent on the settlor's behalf.

(d)        A settlor may not represent and bind a beneficiary under this Article with respect to the termination or modification of trust under G.S. 36C‑4‑411(a). (2005‑192, s. 2.)



§ 36C-3-302. Representation by holder of general testamentary power of appointment.

§ 36C‑3‑302.  Representation by holder of general testamentary power of appointment.

The sole holder or all coholders of a power of revocation or a presently exercisable or testamentary general power of appointment, including one in the form of a power of amendment, shall represent and bind other persons to the extent that their interests, as takers in default, are subject to the power.  (2005‑192, s. 2; 2009‑222, s. 2.)



§ 36C-3-303. Representation by fiduciaries, parents, and other persons.

§ 36C‑3‑303.  Representation by fiduciaries, parents, and other persons.

To the extent that there is no conflict of interest between the representative and the person represented or among those being represented with respect to a particular question or dispute involving a trust:

(1)        A general guardian or a guardian of the estate may represent and bind the estate that the guardian controls.

(2)        Repealed by Session Laws 2007‑106, s. 11, effective October 1, 2007.

(3)        An agent under a power of attorney having authority to act with respect to the particular question or dispute may represent and bind the principal.

(4)        A trustee may represent and bind the beneficiaries of the trust unless the question or dispute involves the internal affairs of the trust.

(5)        A personal representative of a decedent's estate may represent and bind persons interested in the estate.

(6)        A parent may represent and bind the parent's minor child if a general guardian or guardian of the estate for the child has not been appointed. If a disagreement arises between parents seeking to represent the same minor child, the parent who is a beneficiary of the trust that is the subject of the representation is entitled to represent the minor child or, if no parent is a beneficiary of the trust that is the subject of the representation, a parent who is a lineal descendant of the settlor is entitled to represent the minor child, or if no parent is a lineal descendant of the settlor, a guardian ad litem shall be appointed to represent the minor child.

(7)        A person may represent and bind that person's unborn issue. (2005‑192, s. 2; 2007‑106, s. 11.)



§ 36C-3-304. Representation by person having substantially identical interest.

§ 36C‑3‑304.  Representation by person having substantially identical interest.

Unless otherwise represented under this Article, a minor, an incompetent or unborn individual, or a person whose identity or location is unknown and not reasonably ascertainable, may be represented by and bound by another having a substantially identical interest with respect to the particular question or dispute, but only to the extent that there is no conflict of interest between the representative and the person represented with respect to the particular question or dispute. (2005‑192, s. 2; 2007‑106, s. 12.)



§ 36C-3-305. Appointment of representative; scope of representation.

§ 36C‑3‑305.  Appointment of representative; scope of representation.

(a)        If the court determines that an interest is not represented under this Article, or that the otherwise available representation might be inadequate, the court may appoint a guardian ad litem to receive notice, give consent, and otherwise represent, bind, and act on behalf of a minor, an incompetent or unborn individual, or a person whose identity or location is unknown. A guardian ad litem may be appointed to represent several persons or interests.

(b)        Any representative under this Article may act on behalf of the individual represented with respect to any matter arising under this Chapter, whether or not a judicial proceeding concerning the trust is pending.

(c)        In making decisions, a representative, including a guardian ad litem, may base a decision to consent to an action upon a finding that living members of the individual's family would generally benefit from that action. (2005‑192, s. 2; 2007‑106, s. 13.)



§ 36C-4-401. Methods of creating trust.

Article 4.

Creation, Validity, Modification, and Termination of Trust.

§ 36C‑4‑401.  Methods of creating trust.

A trust may be created by any of the following methods:

(1)        Transfer of property by a settlor to a person as trustee during the settlor's lifetime or by will or other disposition taking effect upon the settlor's death including either of the following:

a.         The devise or bequest to the trustee of the trust as provided in G.S. 31‑47.

b.         The designation of the trust as beneficiary of life insurance or other death benefits as provided in G.S. 36C‑4‑401.1.

(2)        Declaration by the owner of property that the owner holds identifiable property as trustee unless the transfer of title of that property is otherwise required by law.

(3)        Exercise of a power of appointment in favor of a trustee.

(4)        A court by judgment, order, or decree, including the establishment of a trust pursuant to section 1396p(d)(4) of Title 42 of the United States Code.  (2005‑192, s. 2; 2007‑106, s. 14; 2009‑267, s. 2.)



§ 36C-4-401.1. Interest of trustee as beneficiary of life insurance or other death benefit sufficient to support inter vivos or testamentary trust.

§ 36C‑4‑401.1.  Interest of trustee as beneficiary of life insurance or other death benefit sufficient to support inter vivos or testamentary trust.

(a)        The interest of a trustee as the beneficiary of a life insurance policy is a sufficient property interest or res to support the creation of an inter vivos or testamentary trust notwithstanding the fact that the insured or any other person or persons reserves or has the right to exercise any one or more of the following rights or powers:

(1)        To change the beneficiary;

(2)        To surrender the policy and receive the cash surrender value;

(3)        To borrow from the insurance company issuing the policy or elsewhere using the policy as collateral security;

(4)        To assign the policy; or

(5)        To exercise any other right in connection with the policy commonly known as an incident of ownership of that policy.

The term "life insurance policy" includes life, annuity, and endowment contracts, or any variation or combination of those contracts, and any agreement entered into by an insurance company in connection with life, annuity, or endowments contracts.

(b)        The interest of a trustee as the beneficiary of a death benefit under an employee benefit plan or group life insurance policy is a sufficient property interest or res to support the creation of an inter vivos or testamentary trust notwithstanding the fact that the insured, employer, insurer or administrator of the plan reserves or has the right to revoke or otherwise defeat the designation or assignment or to exercise any one or more of the rights or powers incident to employee benefit plans or group life insurance policies.

The term "employee benefit plan" includes pension, retirement, death benefit, deferred compensation, employment, agency, retirement annuity, stock bonus, profit‑sharing or employees' savings contracts, plans, systems or trusts; and trusts, securities or accounts established or held under the federal Self‑Employed Individuals Tax Retirement Act of 1962, the federal Employee Retirement Income Security Act of 1974, or similar legislation. The term "group life insurance policy" includes group life, industrial life, accident, and health insurance policies having death benefits.

(c)        A testator having the right to designate the beneficiary under a life insurance policy, employee benefit plan, or group life insurance policy described in subsection (a) or (b) of this section may designate as that beneficiary a trustee named or to be named in the testator's will whether or not the will is in existence at the time of the designation. The proceeds received by the trustee shall be held and disposed of as part of the trust estate under the terms of the will as they exist at the death of the testator. If no trustee makes claim to the proceeds within six months after the death of the testator, payments shall be made to the personal representative of the estate of the testator unless it is otherwise provided by an alternative designation or by the policy or plan. The proceeds received by the trustee is not subject to claims against the estate of the testator to estate or inheritance taxes to any greater extent than if the proceeds were payable directly to the beneficiary or beneficiaries named in the trust. The proceeds may be commingled with any other assets that may properly become part of the trust, but the proceeds shall not become part of the testator's estate for purposes of trust administration unless the will expressly so provides. (1957, c. 1444, s. 1; 1977, c. 502, s. 2; 1999‑337, s. 7(j); 2005‑192, s. 2.)



§ 36C-4-401.2. Trust pursuant to 46 U.S.C § 1396p(d)(4).

§ 36C‑4‑401.2.  Trust pursuant to 46 U.S.C § 1396p(d)(4).

Any interested party may petition the court, in accordance with the provisions of this Chapter, to establish a trust pursuant to section 1396p(d)(4) of Title 42 of the United States Code. This section is not the exclusive method of establishing a trust pursuant to section 1396p(d)(4) of Title 42 of the United States Code; and the court shall maintain its authority to create or establish any trust, including a trust pursuant to section 1396p(d)(4) of Title 42 of the United States Code, by means of judgment, order, or decree in any matter properly before the court.  (2009‑267, s. 3.)



§ 36C-4-402. Requirements for creation.

§ 36C‑4‑402.  Requirements for creation.

(a)        A trust is created only if:

(1)        The settlor has capacity to create a trust;

(2)        The settlor indicates an intention to create the trust;

(3)        The trust has a definite beneficiary or is:

a.         A charitable trust;

b.         A trust for the care of an animal, as provided in G.S. 36C‑4‑408; or

c.         A trust for a noncharitable purpose, as provided in G.S. 36C‑4‑409;

(4)        The trustee has duties to perform; and

(5)        The same person is not the sole trustee and sole beneficiary.

(b)        A beneficiary is definite if the beneficiary can be ascertained now or in the future, subject to any applicable rule against perpetuities.

(c)        A power in a trustee to select a beneficiary from an indefinite class is valid. If the power is not exercised within a reasonable time, the power fails, and the property subject to the power passes to the persons who would have taken the property had the power not been conferred. (2005‑192, s. 2.)



§ 36C-4-403. Trusts created in other jurisdictions.

§ 36C‑4‑403.  Trusts created in other jurisdictions.

A trust not created by will is validly created if its creation complies with the law of the jurisdiction in which the trust instrument was executed, or the law of the jurisdiction in which, at the time of creation:

(1)        The settlor was domiciled, had a place of abode, or was a national;

(2)        A trustee was domiciled or had a place of business; or

(3)        Any trust property was located. (2005‑192, s. 2.)



§ 36C-4-404. Trust purposes.

§ 36C‑4‑404.  Trust purposes.

A trust may be created only to the extent that its purposes are lawful, not contrary to public policy, and possible to achieve. A trust and its terms must be for the benefit of its beneficiaries. (2005‑192, s. 2.)



§ 36C-4-405. Charitable purposes.

§ 36C‑4‑405.  Charitable purposes.

(a)        A charitable trust may be created for the relief of poverty, the advancement of education or religion, the promotion of health, scientific, benevolent, literary, governmental, or municipal purposes, or other purposes the achievement of which is beneficial to the community.

(b)        It is the policy of the State that a gift for charitable purposes, whether in trust or otherwise, is valid, notwithstanding the fact that the gift is made in general terms, and this section shall be construed liberally to effect this policy.

(c)        No gift for charitable purposes, whether in trust or otherwise, is void or invalid because:

(1)        The gift is in general terms or is uncertain as to the specific charitable purposes;

(2)        When the gift is made in trust, the trustee is granted discretionary powers in the selection and designation of the beneficiaries of that charitable trust or in carrying out the purpose of that trust;

(3)        The trustee or other recipient of the gift is given no specific instructions, powers, or duties as to the manner or means of carrying out those charitable purposes; or

(4)        The gift contravenes any statute or rule against perpetuities.

(d)        When any gift is made in general terms, the trustee or other recipient of the gift may:

(1)        Select from time to time one or more specific charitable beneficiaries or purposes for which any trust or property or income is held and administered; and

(2)        Determine the means to accomplish those charitable purposes, unless otherwise provided, including the creation of corporations or other legal entities for those purposes.

(e)        For purposes of this section, the reference to a "gift" includes both inter vivos and testamentary gifts, grants, and other transfers. (2005‑192, s. 2.)



§ 36C-4-405.1. Enforcement of charitable gift or trust.

§ 36C‑4‑405.1.  Enforcement of charitable gift or trust.

(a)        The settlor of a charitable trust, the Attorney General, the district attorney, a beneficiary, or any other interested party may maintain a proceeding to enforce a charitable trust, including the following:

(1)        A proceeding to require a trustee to make a selection as may be necessary to establish the charitable beneficiaries or purposes for which the trust was established, as provided in subdivisions (d)(1) and (d)(2) of G.S. 36C‑4‑405;

(2)        A proceeding for breach of fiduciary duty if there is reason to believe that the trust property has been mismanaged through negligence or fraud; and

(3)        A proceeding for an accounting of the trustee's administration of the trust.

(b)        The donor of a charitable gift, the Attorney General, the district attorney, or any other interested party may maintain a proceeding to enforce the gift, including a proceeding to require the recipient of the gift to make a selection as may be necessary to establish the charitable beneficiaries or purposes for which the gift was intended, as provided in subdivisions (d)(1) and (d)(2) of G.S. 36C‑4‑405. (2005‑192, s. 2.)



§ 36C-4-405.2. Spending rules applicable to charitable trusts.

§ 36C‑4‑405.2.  Spending rules applicable to charitable trusts.

Subject to the intent of a settlor specifically expressed in a trust instrument, including a document making a gift to a charitable trust after it is established, a trustee of a charitable trust may appropriate for expenditure or accumulate so much of the trust property as the trustee determines is prudent for the uses, benefits, purposes, and duration for which that charitable trust is established. In making a determination to appropriate or accumulate trust property, a trustee shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, and shall consider, if relevant, the following factors:

(1)        The duration and preservation of the trust;

(2)        The purposes of the trust;

(3)        General economic conditions;

(4)        The possible effect of inflation or deflation;

(5)        The expected total return from income and the appreciation of investments;

(6)        Other resources of the trust; and

(7)        The investment policy of the trust.  (2009‑8, s. 3.)



§ 36C-4-406. Creation of trust induced by fraud, duress, or undue influence.

§ 36C‑4‑406.  Creation of trust induced by fraud, duress, or undue influence.

A trust is voidable to the extent that its creation was induced by fraud, duress, or undue influence. (2005‑192, s. 2.)



§ 36C-4-407. Evidence of oral trust.

§ 36C‑4‑407.  Evidence of oral trust.

Except as required by a State statute other than this Chapter, a trust need not be evidenced by a trust instrument, but the creation of an oral trust, and its terms may be established only by clear and convincing evidence. (2005‑192, s. 2.)



§ 36C-4-408. Trust for care of animal.

§ 36C‑4‑408.  Trust for care of animal.

(a)        Subject to this section, a trust for the care of one or more designated domestic or pet animals alive at the time of creation of the trust is valid.

(b)        Except as expressly provided otherwise in the trust instrument, no portion of the principal or income may be converted to the use of the trustee or to any use other than for the benefit of the designated animal or animals.

(c)        The trust terminates at the death of the animal or last surviving animal. Upon termination, the trustee shall transfer the unexpended trust property in the following order:

(1)        As directed in the trust instrument.

(2)        If the trust was created in a preresiduary clause in the settlor's will or in a codicil to the settlor's will, under the residuary clause in the settlor's will.

(3)        If no taker is produced by the application of subdivision (1) or (2) of this subsection, to the settlor, if then living, otherwise to the settlor's heirs determined as of the date of the settlor's death under Chapter 29 of the General Statutes.

(d)        The intended use of the principal or income can be enforced by a person designated for that purpose in the trust instrument or, if none, by a person appointed by the clerk of superior court having jurisdiction over the trust upon application to the clerk of superior court by a person.

(e)        Except as ordered by the clerk of superior court or required by the trust instrument, no filing, report, registration, periodic accounting, separate maintenance of funds, appointment, bond, or fee is required by reason of the existence of the fiduciary relationship of the trustee.

(f)         A governing instrument shall be liberally construed to bring the transfer within this section, to presume against the merely precatory or honorary nature of the disposition, and to carry out the general intent of the settlor. Extrinsic evidence is admissible in determining the settlor's intent.

(g)        The clerk of superior court may reduce the amount of the property transferred, if the clerk of superior court determines that the amount substantially exceeds the amount required for the intended use. The amount of the reduction, if any, passes as unexpended trust property under subsection (c) of this section.

(h)        If no trustee is designated or if no designated trustee agrees to serve or is able to serve, the clerk of superior court must name a trustee. The clerk of superior court may order the transfer of the property to another trustee, if required to assure that the intended use is carried out and if no successor trustee is designated in the trust instrument or if no designated successor trustee agrees to serve or is able to serve. The clerk of superior court may also make other orders and determinations as are advisable to carry out the intent of the settlor and the purpose of this section. (1995, c. 225, s. 1; 2005‑192, s. 2; 2006‑259, s. 13(b).)



§ 36C-4-409. Noncharitable trust without ascertainable beneficiary.

§ 36C‑4‑409.  Noncharitable trust without ascertainable beneficiary.

Except as otherwise provided in G.S. 36C‑4‑408 or by another statute, the following rules apply:

(1)        A trust may be created for a noncharitable purpose without a definite or definitely ascertainable beneficiary or for a noncharitable but otherwise valid purpose to be selected by the trustee. The trust may not be enforced for more than 21 years. If the trust is still in existence after 21 years, the trust shall terminate. The unexpended trust property shall be transferred in the following order:

a.         As directed in the trust instrument.

b.         If the trust was created in a preresiduary clause in the settlor's will or in a codicil to the settlor's will, under the residuary clause in the settlor's will.

c.         If no taker is produced by the application of sub‑subdivisions a. or b. of this subdivision, to the settlor, if then living, otherwise to the settlor's heirs as determined under Chapter 29 of the General Statutes as of the date of the settlor's death.

(2)        A trust authorized by this section may be enforced by a person appointed in the terms of the trust or, if no person is so appointed, by a person appointed by the court.

(3)        Property of a trust authorized by this section may be applied only to its intended use, except to the extent that the court determines that the value of the trust property exceeds the amount required for the intended use. The property not required for the intended use shall be distributed under subdivision (1) of this section.

(4)        Notwithstanding subdivisions (1) through (3) of this section, a trust, contract, or other arrangement to provide for the care of a cemetery lot, grave, crypt, niche, mausoleum, columbarium, grave marker, or monument is valid without regard to remoteness of vesting, duration of the arrangement, or lack of definite beneficiaries to enforce the trust, provided that the trust, contract, or other arrangement meets the requirements of G.S. 28A‑19‑10, Article 4 of Chapter 65 of the General Statutes, Article 9 of Chapter 65 of the General Statutes, or other applicable law. This section does not repeal or supersede G.S. 36C‑4‑413. (1995, c. 225, s. 1; 2005‑192, s. 2; 2007‑106, s. 15.)



§ 36C-4-410. Modification or termination of trust; proceedings for approval or disapproval.

§ 36C‑4‑410.  Modification or termination of trust; proceedings for approval or disapproval.

(a)        In addition to the methods of termination prescribed by G.S. 36C‑4‑411 through G.S. 36C‑4‑414, a trust terminates to the extent that the trust is revoked or expires under its terms, no purpose of the trust remains to be achieved, or the purposes of the trust have become unlawful, contrary to public policy, or impossible to achieve.

(b)        A trustee or beneficiary may commence a proceeding to approve or disapprove a proposed modification or termination under G.S. 36C‑4‑411 through G.S. 36C‑4‑416. A settlor may commence a proceeding to approve or disapprove a proposed modification or termination under G.S. 36C‑4‑411. The settlor of a charitable trust may maintain a proceeding to modify the trust under G.S. 36C‑4‑413. A trustee is a necessary party to any proceeding under this Article.

(c)        Repealed by Session Laws 2006‑259, s. 13(c), effective October 1, 2006. (2005‑192, s. 2; 2006‑259, s. 13(c); 2007‑106, s. 16.)



§ 36C-4-411. Modification or termination of noncharitable irrevocable trust by consent.

§ 36C‑4‑411.  Modification or termination of noncharitable irrevocable trust by consent.

(a)        If the settlor and all beneficiaries of a noncharitable irrevocable trust consent, they may compel the modification or termination of the trust without the approval of the court even if the modification or termination is inconsistent with a material purpose of the trust. If any beneficiary (i) is a minor or incompetent or a person who is unborn or whose identity or location is unknown and (ii) is unable to be represented under Article 3 of this Chapter, the settlor or any competent adult beneficiary or the representative of any beneficiary properly represented under Article 3 of this Chapter may institute a proceeding before the court to appoint a guardian ad litem. The court shall allow the modification or termination if the court finds that, following the appointment of a guardian ad litem, all beneficiaries or their representatives have consented. A settlor's power to consent to a trust's modification or termination may be exercised by:

(1)        An agent under a power of attorney only to the extent expressly authorized by the power of attorney or the terms of the trust.

(2)        The settlor's general guardian or the guardian of the estate with the approval of the court supervising the guardianship.

(b)        A noncharitable irrevocable trust may be terminated upon consent of all of the beneficiaries if the court concludes that continuance of the trust is not necessary to achieve any material purpose of the trust. A noncharitable irrevocable trust may be modified upon consent of all of the beneficiaries, if the court concludes that modification is consistent with a material purpose of the trust.

(c)        Where the beneficiaries of an a noncharitable irrevocable trust seek to compel a termination of the trust and the continuance of the trust is necessary to carry out a material purpose of the trust, or where the beneficiaries seek to compel a modification of the trust in a manner that is inconsistent with its material purpose, the trust may be modified or terminated, in the discretion of the court, only if the court determines that the reason for modifying or terminating the trust under the circumstances substantially outweighs the interest in accomplishing a material purpose of the trust.

(d)        If not all of the beneficiaries consent to a proposed modification or termination of the trust under subsection (a), (b), or (c) of this section, the modification or termination may be approved by the court if the court is satisfied that all of the following apply:

(1)        If all of the beneficiaries had consented, the trust could have been modified or terminated under this section.

(2)        The interests of a beneficiary who does not consent will be adequately protected.

(e)        Repealed by Session Laws 2006‑259, s. 13(d), effective October 1, 2006.

(f)         In determining the class of beneficiaries whose consent is necessary to modify or terminate a trust under this section, the presumption of fertility is rebuttable.

(g)        If a trust instrument provides for the disposition of property to a class of persons described only as "heirs" or "next of kin" of any person or uses other words that describe the class of all persons who would take under the rules of intestacy, the court may limit the class of beneficiaries whose consent is needed to compel the modification or termination of the trust to the beneficiaries who are reasonably likely to take under the circumstances. (2005‑192, s. 2; 2006‑259, s. 13(d); 2007‑106, s. 17.)



§ 36C-4-412. Modification or termination because of unanticipated circumstances or inability to administer trust effectively.

§ 36C‑4‑412.  Modification or termination because of unanticipated circumstances or inability to administer trust effectively.

(a)        The court may modify the administrative or dispositive terms of a trust or terminate the trust if, because of circumstances not anticipated by the settlor, modification or termination will further the purposes of the trust. To the extent practicable, the modification must be made in accordance with the settlor's probable intention.

(b)        The court may modify the administrative terms of a trust if continuation of the trust on its existing terms would be impracticable or wasteful or impair the trust's administration.

(c)        Repealed by Session Laws 2006‑259, s. 13(e), effective October 1, 2006. (2005‑192, s. 2; 2006‑259, s. 13(e).)



§ 36C-4-413. Cy pres.

§ 36C‑4‑413.  Cy pres.

(a)        Except as otherwise provided in subsections (c1) and (d) of this section, if a charitable trust becomes unlawful, impracticable, impossible to achieve, or wasteful:

(1)        The trust does not fail, in whole or in part;

(2)        The trust property does not revert to the settlor or the settlor's successors in interest; and

(3)        The court may apply cy pres to modify or terminate the trust by directing that the trust property be applied or distributed, in whole or in part, in a manner consistent with the settlor's charitable purposes.

(b)        The settlor or a trustee of a charitable trust, the Attorney General, a beneficiary, or any other interested party may maintain a cy pres proceeding under Article 2 of this Chapter.

(c)        Repealed by Session Laws 2007‑106, s. 17.1, effective October 1, 2007.

(c1)      If a trustee of a charitable trust determines that a restriction contained in the trust instrument, including a document making a gift to a charitable trust after it is established, relating to the management, investment, or purpose of the trust or gift is unlawful, impracticable, impossible to achieve, or wasteful, the trustee may release or modify the restriction, in whole or part, if:

(1)        The trust property to which the restriction applies has a total value of less than one hundred thousand dollars ($100,000);

(2)        More than 10 years have elapsed since the trust property to which the restriction applies was given to the charitable trust; and

(3)        The trustee uses the trust property in a manner consistent with the charitable purposes expressed in the applicable trust instrument.

The trustee must provide written notice of the proposed release or modification of the restriction to the Attorney General not less than 60 days before releasing or modifying the restriction. The Attorney General may make application to the court to contest the trustee's determination that the restriction should be released or modified within 60 days of receipt of the trustee's written notice.

(d)        This section is not applicable if the settlor has provided, either directly or indirectly, for an alternative plan in the event that the charitable trust is or becomes unlawful, impracticable, impossible to achieve, or wasteful. However, if the alternative plan is also a charitable trust and that trust fails, the intention shown in the original plan shall prevail in the application of this section.  (2005‑192, s. 2; 2007‑106, s. 17.1; 2009‑8, s. 4.)



§ 36C-4-414. Modification or termination of uneconomic trust.

§ 36C‑4‑414.  Modification or termination of uneconomic trust.

(a)        After notice to the qualified beneficiaries, the trustee of a trust consisting of trust property having a total value of less than fifty thousand dollars ($50,000) may terminate the trust if the trustee concludes that the value of the trust property is insufficient to justify the cost of administration. The trustee may enter into an agreement or make other provisions that the trustee deems necessary or appropriate to protect the interests of the beneficiaries and to carry out the intent and purpose of the trust. This subsection shall not apply where the instrument creating the trust, by specific reference to this section, or to former G.S. 36A‑125.6, provides that it shall not apply. The trustee shall not be liable for that termination and distribution notwithstanding the existence or potential existence of other beneficiaries who are not sui juris. Any beneficiary receiving a distribution from a trust terminated under this section shall incur no liability and shall not be required to account to anyone for such distribution.

(b)        The court may modify or terminate a trust or remove the trustee and appoint a different trustee if the court determines that the value of the trust property is insufficient to justify the cost of administration.

(c)        This section does not apply to an easement for conservation or preservation.

(d)        Repealed by Session Laws 2006‑259, s. 13(f), effective October 1, 2006. (2005‑192, s. 2; 2006‑259, s. 13(f).)



§ 36C-4-415. Reformation to correct mistakes.

§ 36C‑4‑415.  Reformation to correct mistakes.

The court may reform the terms of a trust, even if unambiguous, to conform the terms to the settlor's intention if it is proved by clear and convincing evidence that both the settlor's intent and the terms of the trust were affected by a mistake of fact or law, whether in expression or inducement. Jurisdiction of a proceeding brought under this section shall be as provided in G.S. 36C‑2‑203. (2005‑192, s. 2.)



§ 36C-4-416. Modification to achieve settlor's tax objectives.

§ 36C‑4‑416.  Modification to achieve settlor's tax objectives.

To achieve a settlor's tax objectives, the court may modify the terms of a trust in a manner that is not contrary to the settlor's probable intention. The court may provide that the modification has retroactive effect. (2005‑192, s. 2; 2006‑259, s. 13(g).)



§ 36C-4-417. Combination and division of trusts.

§ 36C‑4‑417.  Combination and division of trusts.

(a)        Unless otherwise provided in the trust instrument, a trustee may do any of the following:

(1)        Consolidate the assets of more than one trust and administer the assets as one trust under the terms of one of the trusts if the terms of the trusts are substantially similar and the beneficiaries of the trusts are identical.

(2)        Divide one trust into two or more separate trusts if the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust.

(b)        In dividing a trust into two or more separate trusts, a trustee shall accomplish the division by severing the trusts on a fractional basis and funding the separate trusts either (i) with a pro rata portion of each asset held by the undivided trust; or (ii) on a non‑pro rata basis based on either the fair market value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation date to the date of funding.

(c)        In any case where two separate identical trusts are created under this section, one of which is fully exempt from the federal generation‑skipping transfer tax and one of which is fully subject to that tax, the trustee may thereafter, to the extent possible consistent with the terms of the trust, determine the value of any mandatory or discretionary distributions to trust beneficiaries on the basis of the combined value of both trusts, but may satisfy those distributions by a method other than pro rata from the separate trusts in a manner designed to minimize the current and potential generation‑skipping transfer tax. (2005‑192, s. 2; 2006‑259, s. 13(h).)



§ 36C-4-418. Distribution upon termination of trust.

§ 36C‑4‑418.  Distribution upon termination of trust.

Upon termination of a trust under G.S. 36C‑4‑411(a), the trustee shall distribute the trust property as agreed by the beneficiaries. Upon termination of a trust under G.S. 36C‑4‑411(b) or (c), the trustee shall distribute the trust property in accordance with the order entered by the court. Upon termination of a trust under G.S. 36C‑4‑412(a) or G.S. 36C‑4‑414, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust. (1999‑266, s. 2; 2005‑192, s. 2; 2007‑106, s. 18.)



§ 36C-4-419. Effect of inalienable interest on modification or termination.

§ 36C‑4‑419.  Effect of inalienable interest on modification or termination.

The court, in exercising its discretion to modify or terminate an irrevocable trust under G.S. 36C‑4‑411, 36C‑4‑412, or 36C‑4‑414 shall consider provisions making the interest of a beneficiary inalienable, including those described in Article 5, but the court is not precluded from the exercise of that discretion solely because of such provisions. (2005‑192, s. 2; 2006‑259, s. 13(i).)



§ 36C-4A-1. Prohibited transactions.

Article 4A.

Tax Status of Charitable Trusts.

§ 36C‑4A‑1.  Prohibited transactions.

(a)        Notwithstanding any provisions in the laws of this State or in the governing instrument to the contrary unless otherwise decreed by a court of competent jurisdiction except as provided in subsection (b) of this section, the trust instrument of each trust that is a private foundation described in section 509 of the Internal Revenue Code (including each nonexempt charitable trust described in section 4947(a)(1) of the Internal Revenue Code that is treated as a private foundation) and the trust instrument of each nonexempt split‑interest trust described in section 4947(a)(2) of the Internal Revenue Code (but only to the extent that section 508(e) of the Internal Revenue Code is applicable to the nonexempt split‑interest trust under section 4947(a)(2) of the Internal Revenue Code) is considered to contain the following provisions: "The trust shall make distributions at any time and in any manner as not to subject it to tax under section 4942 of the Internal Revenue Code; the trust shall not engage in any act of self‑dealing which would subject it to tax under section 4941 of the Internal Revenue Code; the trust shall not retain any excess business holdings that would subject it to tax under section 4943 of the Internal Revenue Code; the trust shall not make any investments that would subject it to tax under section 4944 of the Internal Revenue Code; and the trust shall not make any taxable expenditures that would subject it to tax under section 4945 of the Internal Revenue Code." With respect to any trust created before January 1, 1970, this section shall apply only for its taxable years beginning on or after January 1, 1972.

(b)        Notwithstanding any provisions in the laws of this State or in the governing instrument to the contrary, unless otherwise decreed by a court of competent jurisdiction except as provided in subsection (a) of this section, the governing instrument of each trust that is a nonexempt charitable trust described in section 4947(a)(1) of the Internal Revenue Code is considered to contain the following provisions:

(1)        The trust shall be operated exclusively for charitable, educational, religious, and scientific purposes within the meaning of section 501(c)(3) and section 170(c)(2) of the Internal Revenue Code.

(2)        Upon any dissolution, winding up, or liquidation of the trust, its assets shall be distributed for one or more exempt purposes within the meaning of section 501(c)(3) of the Internal Revenue Code, or shall be distributed to the federal government, or a state or local government for a public purpose.

(c)        The trustee of any trust described in this section may do one of the following:

(1)        Without judicial proceedings, amend the trust to expressly exclude the application of this section by executing a written amendment to the trust instrument and filing a duplicate original of the amendment with the Attorney General. Upon filing of the amendment, this section shall not apply to that trust.

(2)        Institute a proceeding under Article 2 of this Chapter seeking reformation of the trust instrument. (1971, c. 1136, s. 4; 1977, c. 502, s. 2; 1981 (Reg. Sess., 1982), c. 1210, ss. 1‑3; 2005‑192, s. 2.)



§ 36C-4A-2. Reformation of charitable remainder trust.

§ 36C‑4A‑2.  Reformation of charitable remainder trust.

If a federal estate tax deduction is not allowable at the time of a decedent's death because of the failure of an interest in property that passes from the decedent under a will or trust to a person, or for a use, described in section 2055(a) of the Internal Revenue Code, to meet the requirements of subsections 2055(e)(2)(A) or (B) of the Internal Revenue Code, then in order that the deduction shall nevertheless be allowable under section 2055(e)(3) of the Internal Revenue Code, the court may, on application of any trustee or interested party with either (i) the written consent of the qualified beneficiaries, or (ii) a finding that the interest of those beneficiaries is substantially preserved, order an amendment to the trust so that the remainder interest is in a trust that is a charitable remainder annuity trust, a charitable remainder unitrust (as those terms are described in section 664 of the Internal Revenue Code), or a pooled income fund (as that term is described in section 642(c)(5) of the Internal Revenue Code), or so that any other interest of a charitable beneficiary is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair market value of the property (to be determined yearly), in accordance with section 2055(e)(2)(B) of the Internal Revenue Code. In every proceeding under this section, the Attorney General shall be notified, and given an opportunity to be heard. (1971, c. 1136, s. 4; 1977, c. 502, s. 2; 1981 (Reg. Sess., 1982), c. 1210, ss. 1‑3; 2005‑192, s. 2.)



§ 36C-4B-1. Short title.

Article 4B.

Charitable Remainder Trust Administration Act.

§ 36C‑4B‑1.  Short title.

This Article shall be known as the Charitable Remainder Administration Trust Act. (1981 (Reg. Sess., 1982), c. 1252, s. 1; 2005‑192, s. 2.)



§ 36C-4B-2. General rule.

§ 36C‑4B‑2.  General rule.

Notwithstanding any provisions in the laws of this State or in the governing instruments to the contrary, any charitable remainder annuity trust and any charitable remainder unitrust that cannot qualify for a deduction for federal tax purposes under section 2055 or section 2522 of the Internal Revenue Code in the absence of this Article shall be administered in accordance with this Article. (1981 (Reg. Sess., 1982), c. 1252, s. 1; 2005‑192, s. 2.)



§ 36C-4B-3. Definitions.

§ 36C‑4B‑3.  Definitions.

The following definitions apply to this Article unless the context clearly requires otherwise:

(1)        "Charitable remainder trust" means a trust that provides for a specified distribution at least annually for either life or a term of years to one or more beneficiaries, at least one of which is not a charity (hereinafter referred to as "beneficiaries"), with an irrevocable remainder interest to be held for the benefit of, or paid over to, charity. For purposes of this Article, only a charitable remainder annuity trust or a charitable remainder unitrust is considered a charitable remainder trust.

(2)        "Charitable remainder annuity trust" means a charitable remainder trust:

a.         From which a sum certain (that is not less than five percent (5%) of the initial net fair market value of all property placed in trust) is to be paid at least annually to one or more persons (at least one of which is not an organization described in section 170(c) of the Internal Revenue Code and, in the case of individuals, only to an individual who was living at the time of the creation of the trust) for a term of years (not in excess of 20 years) or for the life or lives of that individual or those individuals; however, in the case of an individual, the amount to be paid to that individual may be subject to a qualified contingency according to the terms of the governing instrument;

b.         From which no amount other than the payments described in sub‑subdivision a. of this subdivision may be paid to or for or both to and for the use of anyone other than an organization that is or was described in section 170(c) of the Internal Revenue Code; and

c.         Following the termination of the payments described in sub‑subdivision a. of this subdivision, the remainder interest in the trust is to be transferred to, or for the use of, an organization that is or was described in section 170(c) of the Internal Revenue Code or is to be retained by the trust for that use.

(3)        "Charitable remainder unitrust" means a charitable remainder trust:

a.         From which a fixed percentage (that is not less than five percent (5%)) of the net fair market value of its assets, valued annually, is to be paid at least annually to one or more persons (at least one of which is not an organization described in section 170(c) of the Internal Revenue Code and, in the case of individuals, only to an individual who was living at the time of the creation of the trust) for a term of years (not in excess of 20 years) or for the life or lives of that individual or those individuals; however, in the case of an individual, the amount to be paid to that individual may be made subject to a qualified contingency according to the terms of the governing instrument;

b.         From which no amount other than the payments described in sub‑subdivision a. of this subdivision may be paid to or for the use of anyone other than an organization that is or was an organization described in section 170(c) of the Internal Revenue Code; and

c.         Following the termination of the payments described in sub‑subdivision a. of this subdivision, the remainder interest in the trust is to be transferred to, or for the use of, an organization that is or was described in section 170(c) of the Internal Revenue Code, or is to be retained by the trust for such a use.

Notwithstanding sub‑subdivisions a. and b. of this subdivision, the trust instrument may provide that the trustee shall pay to the income beneficiary for any year (i) the amount of the trust income if that amount is less than the amount required to be distributed under sub‑subdivision a. of this subdivision, and (ii) any amount of the trust income that exceeds the amount required to be distributed under sub‑subdivision a. of this subdivision to the extent that (by reason of sub‑subdivision a.) the aggregate of the amounts paid in prior years is less than the aggregate of the required amounts.

(4)        "Qualified contingency" means any provision of the governing instrument that provides that, upon the happening of a contingency, the payments made to an individual noncharitable beneficiary of a charitable remainder trust will terminate not later than those payments would otherwise terminate under the governing instrument. (1981 (Reg. Sess., 1982), c. 1252, s. 1; 1985, c. 406, ss. 1‑3; 2005‑192, s. 2.)



§ 36C-4B-4. Administrative provisions applicable to both charitable remainder annuity trusts and charitable remainder unitrusts.

§ 36C‑4B‑4.  Administrative provisions applicable to both charitable remainder annuity trusts and charitable remainder unitrusts.

(a)        Creation of Remainder Interests in Charity.  Upon the termination of the noncharitable interests, the trustee shall distribute all of the then principal and income of the trust, other than any amount due the noncharitable beneficiary or beneficiaries, to the designated charity or charities, or shall hold the property in trust for the designated charity or charities in accordance with the terms of the trust document.

(b)        Selection of Alternate Charitable Beneficiary if Remaindermen Do Not Qualify Under Section 170(c) of the Internal Revenue Code at Time of Distribution.  If the designated charity is not an organization described in section 170(c) of the Internal Revenue Code at the time when any principal or income of the trust is to be distributed to it, the trustee must distribute the principal or income to one or more organizations then described in section 170(c) of the Internal Revenue Code selected in accordance with the terms of the trust instrument. If the trust instrument does not provide for a method of selecting alternate charitable beneficiaries that are then qualified under section 170(c) of the Internal Revenue Code, the trustee must, in the trustee's sole discretion, select alternate trust beneficiaries that are qualified under section 170(c) of the Internal Revenue Code.

(c)        Selection of Alternative Charitable Beneficiary if Remaindermen Do Not Qualify Under Section 170(b)(1)(A) of the Internal Revenue Code at Time of Distribution.  Notwithstanding subsection (b) of this section, if the designated charity is, at the time of the creation of the trust, an organization described in both section 170(b)(1)(A) and section 170(c) of the Internal Revenue Code, and if the designated charity is not an organization described in both section 170(b)(1)(A) and section 170(c) of the Internal Revenue Code when any principal or income of the trust is to be distributed to it, the trustee must distribute the principal or income to one or more organizations then described in both section 170(b)(1)(A) and section 170(c) of the Internal Revenue Code selected in accordance with the terms of the governing instrument; however, in the event that the governing instrument does not provide a method of selecting alternative charitable beneficiaries that are then described in both section 170(b)(1)(A) and section 170(c) of the Internal Revenue Code, the trustee shall, in his sole discretion, select one or more alternative charitable beneficiaries that are described in both section 170(b)(1)(A) and section 170(c) of the Internal Revenue Code and must distribute the principal or income to the organization or organizations so selected in shares as the trustee, in the trustee's sole discretion, shall determine.

(d)        Prohibitions Governing Trustees.  Except for payment of the annuity amount or the unitrust amount to the beneficiaries, whichever is applicable, the trustee is prohibited from engaging in any act of self‑dealing as defined in section 4941(d) of the Internal Revenue Code, retaining any excess business holdings as defined in section 4943(c) of the Internal Revenue Code that would subject the trust to tax under section 4943 of the Code, making any investments that would subject the trust to tax under section 4944 of the Internal Revenue Code, and making any taxable expenditures as defined in section 4945(d) of the Code. The trustee shall make distributions at a time and in a manner as not to subject the trust to tax under section 4942 of the Internal Revenue Code.

(e)        Distribution to Charity During Term of Noncharitable Interests and Distributions in Kind.  If the governing instrument of the trust provides for distribution to charity during the term of the noncharitable interests, the trustee may pay to the designated charity the amounts specified in the governing instrument that exceed the annuity amount or the unitrust amount payable to any of the beneficiaries for the taxable year of the trust in which the income is earned. If the governing instrument of the trust provides for distribution to charity in kind, the adjusted basis for federal income tax purposes of any trust property the trustee distributes in kind to charity during the term of the noncharitable interests must be fairly representative of the adjusted basis for those purposes of all trust property available for distribution on the date of distribution.

(f)         Investment Restrictions on Trustee.  Nothing in the trust instrument shall be construed to restrict the trustee from investing the trust assets in a manner that could result in the annual realization of a reasonable amount of income or gain from the sale or disposition of trust assets.

(g)        Distribution From Trust Used to Administer an Estate to Charitable Remainder Trust.  If the governing instrument of a revocable inter vivos trust provides that the revocable inter vivos trust will be used partially to administer the estate of the settlor or for some other purpose, and further provides the assets will then be distributed to another trust that is a charitable remainder trust, upon the death of the settlor, or upon the occurrence of any event that causes the trust to become irrevocable, then the trust shall become irrevocable, and the trustee of this trust shall perform any remaining duties or obligations provided for in the trust instrument and then transfer the property specified in the governing instrument to the trustee of the charitable remainder trust to be held, administered, and distributed in the manner and according to the terms and conditions provided by the charitable remainder trust.

(h)        Payment of Taxes by Noncharitable Beneficiary.  In the case of any inter vivos charitable remainder trust that is liable to pay, from trust property, any federal estate, state inheritance, or other similar death taxes by reason of the death of the settlor of the trust, the interest of any noncharitable beneficiary of the trust shall terminate upon the death of the settlor unless the noncharitable beneficiary furnishes to the trust sufficient funds for payment of all those taxes attributable to the interest of the noncharitable beneficiary in the trust property, and the termination shall be deemed as the occurrence of a qualified contingency. (1981 (Reg. Sess., 1982), c. 1252, s. 1; 1985, c. 406, ss. 4, 5; 2005‑192, s. 2.)



§ 36C-4B-5. Administrative provisions applicable to charitable remainder trusts only.

§ 36C‑4B‑5.  Administrative provisions applicable to charitable remainder trusts only.

(a)        Creation of Annuity Amount for Period of Years or Life.  In each taxable year of the trust, the trustee shall pay the annuity amount designated in the trust instrument to the beneficiaries named in the trust instrument during their lives or, if the governing instrument so provides, for a period of 20 years or less. The annuity amount shall be paid annually or in more frequent equal or unequal installments if the governing instrument so provides. The annuity amount shall be paid from income and, to the extent that income is not sufficient, from principal. Any income of the trust for a taxable year in excess of the annuity amount shall be added to principal.

The total amount payable at least annually to a person or persons named in the trust document, at least one of which is not an organization described in section 170(c) of the Internal Revenue Code, may not be less than five percent (5%) of the initial net fair market value of the property placed in trust as finally determined for federal tax purposes, except as provided in subsection (g) of this section.

(b)        Computation of Annuity Amount in Short and Final Taxable Years.  For a short taxable year and for the taxable year in which the noncharitable beneficiary's interest terminates by death or otherwise, the trustee shall prorate the annuity amount on a daily basis.

(c)        Prohibition of Additional Contributions.  No additional contributions shall be made to the trust after the initial contribution.

(d)        Deferral of Annuity Amount During Period of Administration or Settlement.  When property passes to the trust at the death of the settlor, the obligation to pay the annuity amount commences with the date of death of the settlor, but payment of the annuity amount may be deferred from the date of the settlor's death to the end of the taxable year in which complete funding of the trust occurs. Within a reasonable time after the end of the taxable year in which the complete funding of the trust occurs, the trustee must pay to the beneficiary, in the case of an underpayment, or must receive from the beneficiary, in the case of an overpayment, the difference between:

(1)        Any annuity amounts actually paid, plus interest on those amounts computed at ten percent (10%) a year, compounded annually; and

(2)        The annuity amounts payable, determined under the method described in Section 1.664‑1(a)(5) of the federal income tax regulations, plus interest on those amounts computed at ten percent (10%) a year, compounded annually.

Notwithstanding the foregoing sentence, in computing any underpayment or overpayment of the annuity amounts, if the governing instrument was executed or last amended before August 9, 1984, and if the governing instrument does not specify that a ten percent (10%) rate of interest shall be used, the underpayment or overpayment of the annuity amounts must be computed using an interest rate at six percent (6%) a year, compounded annually.

(e)        Dollar Amount Annuity May Be Stated as Fraction or Percentage.  If the governing instrument of the trust states the amount of the annuity as a fraction or a percentage, the trustee must pay to the beneficiaries in each taxable year of the trust during their lives an annuity amount equal to a percentage (that percentage being stipulated in the governing instrument of the trust and, in any event, being five percent (5%) or greater) of the initial net fair market value of the assets constituting the trust. In determining this amount, assets shall be valued at their values as finally determined for federal tax purposes. If the fiduciary incorrectly determines the initial net fair market value of the assets constituting the trust, then, within a reasonable period after a final determination, the trustee shall pay to the beneficiaries, in the case of an undervaluation or shall receive from the beneficiaries, in the case of an overvaluation, an amount equal to the difference between the annuity amount properly payable and the annuity amount actually paid.

(f)         Annuity Amount May Be Allocated Among Class of Noncharitable Beneficiaries in Discretion of Trustee.  If the governing instrument of the trust provides that the annuity trust amount may be allocated among a class of noncharitable beneficiaries in the discretion of the trustee, then the trustee must pay the annuity amount, which is defined in the governing instrument of the trust, in each taxable year of the trust, to the member or members of the class of noncharitable beneficiaries in an amount and proportions as the trustee in the trustee's absolute discretion shall from time to time determine until the last of the noncharitable beneficiaries dies. The trustee may pay the entire annuity amount to one member of this class or may apportion it among the various members in a manner as the trustee from time to time considers advisable as long as the power to allocate does not cause any person to be treated as the owner of any part of the trust under the rules of section 671 through section 678 of the Internal Revenue Code. If the class provided for in the governing instrument is open, then the distribution must be for a period of years not to exceed 20 years, notwithstanding a provision to the contrary in the trust instrument. If the class provided for in the governing instrument is closed at the creation of the trust, and all members of the class are ascertainable, the distribution may be for the lives of the members of the class or for a period not exceeding 20 years. The trustee shall pay the entire annuity amount for each taxable year annually and may not delay payment of the annuity amount.

(g)        Reduction of Annuity Amount If Part of Corpus Is Paid to Charity at Expiration of Term of Years or on Death of Recipient.  If the governing instrument of the trust provides for the reduction of the annuity amount if part of the corpus is paid to charity at the expiration of a term of years or upon the death of a recipient, then during the term of years or during the joint lives of the noncharitable beneficiaries, the trustee shall, in each taxable year of the trust, pay a total annuity amount of at least five percent (5%) of the initial net fair market value of the assets placed in trust. Upon the expiration of the term of years or the death of a beneficiary, the trustee shall distribute an amount or percentage of the trust assets, as provided in the governing instrument of the trust, to the charity named in the governing instrument, and thereafter the trustee shall pay, annually or in more frequent installments, to the survivors for their lives, an annuity amount that in each taxable year of the trust, bears the same ratio to five percent (5%) of the initial net fair market value of the trust assets as the net fair market value of the trust assets valued as of the date of distribution, less the amount or percentage of trust assets distributed to the charity, bears to the net fair market value of the trust assets as of the date of distribution.

(h)        Termination of Annuity Amount on Payment Date Preceding Termination of Noncharitable Interest.  If the governing instrument of the trust provides that payment of the annuity amount may terminate with the regular payment preceding the termination of all noncharitable interests, then the trustee must pay to the noncharitable beneficiary during the term of the noncharitable interest the annuity amount, defined in the trust document, in each taxable year of the trust. The obligation of the trustee to pay the annuity amount shall terminate with the payment preceding the death of the noncharitable beneficiary or other event that terminates the noncharitable interest.

(i)         Retention of Testamentary Power to Revoke Noncharitable Interest.  If the governing instrument of the trust provides that the settlor of the trust retains the power, exercisable only by will, to revoke or terminate the interest of any recipient other than an organization described in section 170(c) of the Internal Revenue Code, then the trustee shall pay to the settlor during the settlor's life the annuity amount, as defined in the governing instrument of the trust and, upon the death of the settlor, if the noncharitable beneficiary survives the settlor, the trustee must pay to the noncharitable beneficiary during that beneficiary's life the annuity amount equal to the amount paid to the settlor. The settlor shall have the power, exercisable only by will, to revoke and terminate the interest of the noncharitable beneficiary under the trust. Upon the first to occur of (i) the death of the survivor of the settlor and noncharitable beneficiary; or (ii) the death of the settlor if the settlor effectively exercised the settlor's testamentary power to revoke and terminate the interest of the noncharitable beneficiary, the trustee must distribute all of the then principal and income of the trust, other than any amount due the settlor or noncharitable beneficiary, to the charity named in the trust document or, if the governing instrument so provides, the trustee must continue to hold the principal and income in trust for the charity or for the charitable purposes specified in the trust. No other retained power to terminate an interest in the trust is effective. (1981 (Reg. Sess., 1982), c. 1252, s. 1; 1985, c. 406, s. 6; 2005‑192, s. 2.)



§ 36C-4B-6. Administrative provisions applicable to charitable remainder unitrusts only.

§ 36C‑4B‑6.  Administrative provisions applicable to charitable remainder unitrusts only.

(a)        Creation of Unitrust Amount for a Period of Years or Life.  The trustee shall pay to the beneficiaries named in the trust investment in each taxable year of the trust during their lives or, if the governing instrument so provides, for a period not exceeding 20 years, a unitrust amount equal to a fixed percentage, as stated in the governing instrument of the trust, of the net fair market value of the trust assets valued annually on the date or by the method designated in the governing instrument of the trust or, if no date or method is specified, on the date or by the method selected by the trustee in the trustee's discretion, so long as the same valuation date or dates or valuation methods are used each year. The unitrust amount is paid annually or in more frequent equal or unequal installments if the governing instrument so provides. The unitrust amount is paid from income and, to the extent that income is not sufficient, from principal. Any income of the trust for a taxable year in excess of the unitrust amount is added to principal. The fixed percentage to be paid at least annually to all beneficiaries cannot be less than five percent (5%).

(b)        Unitrust Amount Expressed as the Lesser of Income or a Fixed Percentage.  If the governing instrument of the trust provides that the trustee shall pay, instead of a regular unitrust amount (the fixed percentage of the net fair market value of the trust assets, determined annually), the amount of trust income for the taxable year to the extent that this amount is not greater than the amount required to be distributed as a regular unitrust amount for that taxable year or the amount of the trust income for the taxable year that exceeds the regular unitrust amount for that taxable year to the extent that the aggregate of the amounts paid in prior years is less than the aggregate of the regular unitrust amount for those prior years, then the trustee must pay to the beneficiaries in each taxable year of the trust during their lives, or for a period not exceeding 20 years if the trust agreement so provides, an amount equal to the lesser of (i) the trust income for the taxable year, as defined in section 643(b) of the Internal Revenue Code and the regulations under that section, and (ii) the percentage, as stated in the governing instrument, of the net fair market value of the trust assets valued as of the taxable year decreased as elsewhere provided if the taxable year is a short taxable year or is the taxable year in which the noncharitable interest terminates by death or otherwise, and increased as elsewhere provided if additional contributions are made in the taxable year.

If the governing instrument of the trust so provides and if the trust income for any taxable year exceeds the amount determined under (ii) above, the payment to beneficiaries also must include the excess income to the extent that the aggregate of the amounts paid to beneficiaries in prior years is less than the percentage of the aggregate net fair market value of the trust assets, which percentage is defined in the governing instrument of the trust, for these years. Payments to beneficiaries must be made annually or in more frequent equal or unequal installments if the governing instrument so provides. Any income of the trust in excess of these payments must be added to principal.

(c)        Adjustment for Incorrect Valuation.  If the fiduciary incorrectly determines the net fair market value of the trust assets for any taxable year, the trustee must, within a reasonable period after the final determination of the correct value, pay to the beneficiaries, in the case of an undervaluation, or receive from the beneficiaries, in the case of an overvaluation, an amount equal to the difference between the unitrust amount properly payable and the unitrust amount actually paid.

(d)        Computation of Unitrust Amount in Short and Final Taxable Years.  For a short taxable year and for the taxable year in which the noncharitable beneficiary's interest terminates by death or otherwise, the trustee shall prorate the unitrust amount on a daily basis. If a trust provides for a valuation date other than the first day of the taxable year, and the valuation date does not occur in a taxable year of the trust because the taxable year is either a short taxable year or is the taxable year in which the noncharitable interests terminate, the trust assets must be valued as of the last day of the short taxable year or the day on which the noncharitable interests terminate, as appropriate.

(e)        Additional Contributions.  If the governing instrument does not prohibit additional contributions and additional contributions are made to the trust after the initial contribution in the trust, the unitrust amount for the taxable year in which the additional contributions are made must be a fixed percentage, as stated in the governing instrument of the trust, of the sum of (i) the net fair market value of trust assets, excluding the additional contributions and any income from or appreciation of these contributions and (ii) that proportion of the value of the additional contributions excluded under (i) which the number of days in the period beginning with the date of contribution and ending with the earlier of the last day of the taxable year or the day the noncharitable beneficiary's interest terminated bears to the number of days in the period beginning on the first day of the taxable year and ending with the earlier of the last day in the taxable year or the day the noncharitable beneficiary's interest terminated. If no valuation date occurs after the contributions are made, the assets so added are valued as of the time of contribution.

(f)         Deferral of Unitrust Amount During Period of Administration or Settlement.  When property passes to the trust at the death of the settlor, the obligation to pay the unitrust amount commences with the date of the settlor's death, but payment of the unitrust amount may be deferred from the date of the settlor's death to the end of the taxable year of the trust in which complete funding of the trust occurs. Within a reasonable time after the end of the taxable year in which the complete funding of the trust occurs, the trustee must pay to the beneficiary, in the case of an underpayment, or must receive from the beneficiary, in the case of an overpayment, the difference between:

(1)        Any unitrust amounts actually paid, plus interest on those amounts computed at ten percent (10%) a year, compounded annually; and

(2)        The unitrust amounts payable, determined under the method described in section 1.664‑1(a)(5) of the federal income tax regulations, plus interest on those amounts computed at ten percent (10%) a year, compounded annually.

Notwithstanding the foregoing sentence, in computing any underpayment or overpayment of the unitrust amounts, if the governing instrument was executed or last amended before August 9, 1984, and if the governing instrument does not specify that a ten percent (10%) rate of interest shall be used, the underpayment or overpayment of the unitrust amounts shall be computed using an interest rate of six percent (6%) a year, compounded annually.

(g)        Unitrust Amount May Be Allocated Among Class of Noncharitable Beneficiaries in Discretion of Trustee.  If the governing instrument of the trust provides that the unitrust amount may be allocated to a class of noncharitable beneficiaries in the discretion of the trustee, then the trustee must pay, in each taxable year of the trust, the unitrust amount to the member or members of the class of noncharitable beneficiaries in amounts and proportions as the trustee in the trustee's absolute discretion shall from time to time determine until the last of the noncharitable beneficiaries dies. The trustee may pay the unitrust amount to any one member of the class or may apportion it among the various members in a manner that the trustee shall from time to time consider advisable as long as the power to allocate does not cause any person to be treated as the owner of any part of the trust under the rules of section 671 through section 678 of the Internal Revenue Code. If the class provided for in the governing instrument is open, the distribution must be for a period not exceeding 20 years, notwithstanding a provision to the contrary in the trust instrument. If the class provided for in the governing instrument is closed at the creation of the trust, and all members of the class are ascertainable, the distribution may be for the lives of the members of the class or for a period not exceeding 20 years. The trustee shall pay the entire unitrust amount for each taxable year annually and may not delay payment of the unitrust amount.

(h)        Reduction of Unitrust Amount if Part of Corpus Is Paid to Charity at Expiration of Term of Years or on Death of a Recipient.  If the governing instrument of the trust provides for the reduction of the unitrust amount if part of the corpus is paid to charity at the expiration of a term of years or upon the death of a recipient, then during the term of years or during the joint lives of the noncharitable beneficiaries the trustee shall, in each taxable year of the trust, pay the total unitrust amount equal to a percentage of the net fair market value of the trust assets valued annually, which shall not be less than five percent (5%). Upon expiration of the term of years or the death of a recipient, the trustee shall distribute an amount or percentage of the trust assets, as provided in the governing instrument of the trust, to the charity named in the governing instrument, and thereafter the trustee shall pay to the survivors for their lives a unitrust amount in each taxable year of the trust equal to at least five percent (5%)(the actual percentage being defined in the trust instrument) of the net fair market value of the remaining trust assets valued annually.

(i)         Termination of Unitrust Amount on Payment Date Preceding Termination of Noncharitable Interests.  If the governing instrument of the trust provides that payment of the unitrust amount may terminate with the regular payment preceding the termination of all noncharitable interests, then the trustee must pay the unitrust amount to the noncharitable beneficiary in each taxable year of the trust during the term of the noncharitable interest. The obligation of the trustee to pay the unitrust amount terminates with the payment preceding the termination of the noncharitable interest by death or otherwise. The five percent (5%) requirement provided in subsection (a) of this section shall be met until the termination of all payments of the unitrust amount.

(j)         Retention of Testamentary Power to Revoke Noncharitable Interest.  If the governing instrument of the trust provides that the settlor of the trust shall retain the power, exercisable only by will, to revoke or terminate the interest of any recipient other than an organization described in section 170(c) of the Internal Revenue Code, then the trustee must pay the unitrust amount to the settlor during the settlor's life and, upon the death of the settlor, shall pay the unitrust amount to the noncharitable beneficiary during the charitable beneficiary's life, provided the noncharitable beneficiary survives the settlor. The settlor shall have the power, exercisable only by will, to revoke and terminate the interest of the noncharitable beneficiary under the trust. Upon the first to occur of (i) the death of the survivor of the settlor and the noncharitable beneficiary; or (ii) the death of the settlor if the settlor effectively exercised the testamentary power to revoke and terminate the interest of the noncharitable beneficiary, the trustee shall distribute all of the then principal and income of the trust, other than any amount due the noncharitable beneficiaries, to the charity named in the trust document or, if the governing instrument so provides, the trustee shall continue to hold the principal and income in trust for the charity or for the charitable purposes specified in the trust. No other retained power to terminate an interest in the trust is effective. (1981 (Reg. Sess., 1982), c. 1252, s. 1; 1985, c. 406, s. 7; 2005‑192, s. 2.)



§ 36C-4B-7. Interpretation.

§ 36C‑4B‑7.  Interpretation.

This Article shall be interpreted and construed to effectuate its general purpose to cause all charitable remainder annuity trusts and all charitable remainder unitrusts to be administered in accordance with section 2055 and section 2522 of the Internal Revenue Code and the regulations under those sections. (1981 (Reg. Sess., 1982), c. 1252, s. 1; 2005‑192, s. 2.)



§ 36C-5-501. Rights of beneficiary's creditor or assignee.

Article 5.

Creditors' Claims; Spendthrift and Discretionary Trusts.

§ 36C‑5‑501.  Rights of beneficiary's creditor or assignee.

(a)        Except as provided in subsection (b) of this section, the court may authorize a creditor or assignee of the beneficiary to reach the beneficiary's interest by attachment of present or future distributions to or for the benefit of the beneficiary or other means. The court may limit the award to that relief as is appropriate under the circumstances.

(b)        Subsection (a) of this section shall not apply, and a trustee shall have no liability to any creditor of a beneficiary for any distributions made to or for the benefit of the beneficiary, to the extent that a beneficiary's interest is protected or restricted by any of the following:

(1)        A spendthrift provision.

(2)        A discretionary trust interest as defined in G.S. 36C‑5‑504(a)(2).

(3)        A protective trust interest as described in G.S. 36C‑5‑508. (2005‑192, s. 2; 2007‑106, s. 19.)



§ 36C-5-502. Spendthrift provision.

§ 36C‑5‑502.  Spendthrift provision.

(a)        A spendthrift provision is valid only if it restrains both voluntary and involuntary transfer of a beneficiary's interest.

(b)        A term of a trust providing that the interest of a beneficiary is held subject to a "spendthrift trust", or words of similar import, is sufficient to restrain both voluntary and involuntary transfer of the beneficiary's interest.

(c)        A beneficiary may not transfer an interest in a trust in violation of a valid spendthrift provision and, except as otherwise provided in this Article, a creditor or assignee of the beneficiary may not reach the interest or a distribution by the trustee before its receipt by the beneficiary. (2005‑192, s. 2.)



§ 36C-5-503. Exceptions to spendthrift provision.

§ 36C‑5‑503.  Exceptions to spendthrift provision.

(a)        As used in this section, the term "child" includes any person for whom an order or judgment for child support has been entered in this or another state.

(b)        Even if a trust contains a spendthrift provision, or if the beneficiary's interest is a discretionary trust interest as defined in G.S. 36C‑5‑504(a)(2) or a protective trust interest as defined in G.S. 36C‑5‑508, a beneficiary's child who has a judgment or court order against the beneficiary for support or maintenance may obtain from a court an order attaching present or future distributions to or for the benefit of the beneficiary. The court may limit the award to relief that is appropriate under the circumstances. (2005‑192, s. 2.)



§ 36C-5-504. Discretionary trusts; effect of standard.

§ 36C‑5‑504.  Discretionary trusts; effect of standard.

(a)        In this section:

(1)        "Child" includes any person for whom an order or judgment for child support has been entered in this or another state.

(2)        "Discretionary trust interest" means an interest in a trust that is subject to the trustee's discretion, whether or not the discretion is expressed in the form of a standard of distribution. A discretionary trust interest shall include an interest in any one or any combination of the following:

a.         A trust in which the amount to be received by the beneficiary, including whether or not the beneficiary, or a class of beneficiaries, is to receive anything at all, is within the discretion of the trustee.

b.         A trust in which the trustee has no duty to pay or distribute any particular amount to the beneficiary, but has only a duty to pay or distribute to the beneficiary, or apply on behalf of the beneficiary, those sums that the trustee, in the trustee's discretion, determines are appropriate for the support, education, or maintenance of the beneficiary.

(b)        The beneficiary may not transfer a discretionary trust interest. Except as otherwise provided in this Article, a creditor or assignee of a beneficiary may not reach a discretionary trust interest or a distribution by the trustee before its receipt by the beneficiary.

(c)        Except as provided in subsection (d) of this section, a creditor of a beneficiary may not compel a distribution from a trust in which the beneficiary has a discretionary trust interest even if the trustee has abused the trustee's discretion.

(d)        To the extent that a trustee has not complied with a standard of distribution or has abused a discretion:

(1)        A distribution may be ordered by the court to satisfy a judgment or court order against the beneficiary for support or maintenance of the beneficiary's child; and

(2)        The court shall direct the trustee to pay to the child an amount that is equitable under the circumstances but not more than the amount the trustee would have been required to distribute to or for the benefit of the beneficiary had the trustee complied with the standard or not abused the discretion.

(e)        This section does not limit the right of a beneficiary to maintain a judicial proceeding against a trustee for an abuse of discretion or failure to comply with a standard for distribution.

(f)         A creditor may not reach the interest of a beneficiary who is also a trustee or cotrustee, or otherwise compel a distribution, if the trustee's discretion to make distributions for the trustee's own benefit is limited by an ascertainable standard. (2005‑192, s. 2.)



§ 36C-5-505. Creditor's claim against settlor.

§ 36C‑5‑505.  Creditor's claim against settlor.

(a)        Subject to the other applicable law, whether or not the terms of a trust contain a spendthrift provision or the interest in the trust is a discretionary trust interest as defined in G.S. 36C‑504(a)(2) or a protective trust interest as defined in G.S. 36C‑5‑508, the following rules apply:

(1)        During the lifetime of the settlor, the property of a revocable trust is subject to claims of the settlor's creditors.

(2)        With respect to an irrevocable trust, a creditor or assignee of the settlor may reach the maximum amount that can be distributed to or for the settlor's benefit. If a trust has more than one settlor, the amount the creditor or assignee of a particular settlor may reach may not exceed the settlor's interest in the portion of the trust attributable to that settlor's contribution.

(2a)      Notwithstanding subdivision (2) of this subsection, the trustee's discretionary authority to pay directly to the taxing authorities or to reimburse the settlor for any tax on trust income or trust principal that is payable by the settlor under the law imposing the tax shall not be considered to be an amount that can be distributed to or for the settlor's benefit, and a creditor or assignee of the settlor shall not be entitled to reach any amount.

(3)        After the death of a settlor, and subject to the settlor's right to direct the source from which liabilities will be paid, the property of a trust that was revocable at the settlor's death is subject to claims of the settlor's creditors, costs of administration of the settlor's estate, the expenses of the settlor's funeral and disposal of remains, and statutory allowances to a surviving spouse and children to the extent that the settlor's probate estate is inadequate to satisfy those claims, costs, expenses, and allowances, unless barred by applicable law.

(b)        For purposes of this section, with respect to a power of withdrawal over property of a trust exercisable by a holder of the power other than the settlor of the trust, both of the following shall apply:

(1)        The property subject to the exercise of the power shall be subject to the claims of the creditors of the holder only when and to the extent that the holder exercises the power.

(2)        The lapse, release, or waiver of a power shall not be deemed to be an exercise of the power and shall not cause the holder to be treated as a settlor of the trust. (2005‑192, s. 2; 2007‑106, s. 20.)



§ 36C-5-506. Overdue distribution.

§ 36C‑5‑506.  Overdue distribution.

(a)        In this section, "mandatory distribution" means a distribution of income or principal that the trustee is required to make to a beneficiary under the terms of the trust, including a distribution upon termination of the trust. The term excludes a distribution subject to the exercise of the trustee's discretion, regardless of whether the terms of the trust (i) include a support or other standard to guide the trustee in making distribution decisions; or (ii) provide that the trustee "may" or "shall" make discretionary distributions, including distributions under a support or other standard.

(b)        Whether or not a trust contains a spendthrift provision, a creditor or assignee of a beneficiary may reach a mandatory distribution of income or principal, including a distribution upon termination of the trust, if the trustee has not made the distribution to the beneficiary within a reasonable time after the designated distribution date. (2005‑192, s. 2.)



§ 36C-5-507. Personal obligations of trustee.

§ 36C‑5‑507.  Personal obligations of trustee.

Trust property is not subject to personal obligations of the trustee, even if the trustee becomes insolvent or bankrupt. (2005‑192, s. 2.)



§ 36C-5-508. Protective trusts.

§ 36C‑5‑508.  Protective trusts.

Except with respect to an interest retained by the settlor, a "protective trust interest" means an interest in a trust in which the terms of the trust provide that the interest terminates or becomes discretionary if:

(1)        The beneficiary alienates or attempts to alienate that interest; or

(2)        Any creditor attempts to reach the beneficiary's interest by attachment, levy, or otherwise; or

(3)        The beneficiary becomes insolvent or bankrupt. (2005‑192, s. 2.)



§ 36C-6-601. Capacity of settlor of revocable trust.

Article 6.

Revocable Trusts.

§ 36C‑6‑601.  Capacity of settlor of revocable trust.

The capacity required to create, amend, revoke, or add property to a revocable trust, or to direct the actions of the trustee of a revocable trust, is the same as that required to make a will. (2005‑192, s. 2.)



§ 36C-6-602. Revocation or amendment of revocable trust.

§ 36C‑6‑602.  Revocation or amendment of revocable trust.

(a)        Unless the terms of a trust expressly provide that the trust is irrevocable, the settlor may revoke or amend the trust without regard to the actual capacity of the settlor. This subsection does not apply to a trust created under an instrument executed before the effective date of this Chapter.

(b)        If a revocable trust is created or funded by more than one settlor:

(1)        To the extent the trust consists of community property, the trust may be revoked by either spouse acting alone but may be amended only by joint action of both spouses; and

(2)        To the extent the trust consists of property other than community property, each settlor may revoke or amend the trust with regard to the portion of the trust property attributable to that settlor's contribution.

(c)        The settlor may revoke or amend a revocable trust:

(1)        By substantial compliance with a method provided in the terms of the trust; or

(2)        If the terms of the trust do not provide a method or the method provided in the terms is not expressly made exclusive, by:

a.         A later will or codicil that expressly refers to the trust or specifically devises property that would otherwise have passed according to the terms of the trust; or

b.         By oral statement to the trustee if the trust was created orally; or

c.         Any other written method delivered to the trustee manifesting clear and convincing evidence of the settlor's intent.

(d)        Upon revocation of a revocable trust, the trustee shall deliver the trust property as the settlor directs.

(e)        Repealed by Session Laws 2007‑106, s. 21, effective October 1, 2007.

(f)         Repealed by Session Laws 2007‑106, s. 22, effective October 1, 2007.

(g)        A trustee who does not know that a trust has been revoked or amended is not liable to the settlor or settlor's successors in interest for distributions made and other actions taken on the assumption that the trust had not been amended or revoked. (2005‑192, s. 2; 2007‑106, ss. 21, 22.)



§ 36C-6-602.1. Exercise of settlor's powers with respect to revocable trust by agent or guardian.

§ 36C‑6‑602.1.  Exercise of settlor's powers with respect to revocable trust by agent or guardian.

(a)        An agent acting under a power of attorney may exercise any of the following powers of the settlor with respect to a revocable trust only to the extent expressly authorized by the terms of the trust or the power of attorney:

(1)        Revocation of the trust.

(2)        Amendment of the trust.

(3)        Additions to the trust.

(4)        Direction to dispose of property of the trust.

(5)        The creation of the trust, notwithstanding G.S. 36C‑4‑402(a)(1) and (2).

The exercise of the powers described in this subsection shall not alter the designation of beneficiaries to receive property on the settlor's death under that settlor's existing estate plan.

(b)        A general guardian or a guardian of the estate of the settlor may exercise the powers of the settlor with respect to a revocable trust as provided in G.S. 35A‑1251(24). (2007‑106, s. 23.)



§ 36C-6-603. Settlor's control of revocable trust.

§ 36C‑6‑603.  Settlor's control of revocable trust.

(a)        While a trust is revocable, rights of the beneficiaries are subject to the control of, and the duties of the trustee are owed exclusively to, the settlor. If a trustee is a settlor, the trustee's actions are presumed to be taken at the direction of the settlor.

(b)        If a revocable trust has more than one settlor, the duties of the trustee are owed to all of the settlors. (2005‑192, s. 2; 2007‑106, s. 24.)



§ 36C-6-604. Limitation on action contesting validity of revocable trust; distribution of trust property.

§ 36C‑6‑604.  Limitation on action contesting validity of revocable trust; distribution of trust property.

(a)        A person may commence a judicial proceeding to contest the validity of a trust that was revocable at the settlor's death within the earlier of:

(1)        Three years after the settlor's death; or

(2)        120 days after the trustee sent the person a copy of the trust instrument and a notice informing the person of the trust's existence, of the trustee's name and address, and of the time allowed for commencing a proceeding.

(b)        Upon the death of the settlor of a trust that was revocable at the settlor's death, the trustee may proceed to distribute the trust property in accordance with the terms of the trust. The trustee is not subject to liability for doing so unless:

(1)        The trustee knows of a pending judicial proceeding contesting the validity of the trust; or

(2)        A potential contestant has notified the trustee of a possible judicial proceeding to contest the trust, and a judicial proceeding is commenced within 60 days after the contestant sent the notification.

(c)        A beneficiary of a trust that is determined to have been invalid is liable to return any distribution received. (2005‑192, s. 2.)



§ 36C-6-605. Failure of disposition of property of a trust by lapse or otherwise.

§ 36C‑6‑605.  Failure of disposition of property of a trust by lapse or otherwise.

(a)        If a beneficiary under a revocable trust predeceases the execution of the trust or the settlor or is treated as having predeceased the settlor, and if the beneficiary is a grandparent of or a descendant of a grandparent of the settlor, then the issue of the predeceased beneficiary who survive the settlor shall take in place of the deceased beneficiary. The deceased beneficiary's issue shall take the deceased beneficiary's share in the same manner that the issue would take as heirs of the deceased beneficiary under the intestacy provisions in effect at the time of the settlor's death. The provisions of this section apply whether the disposition of property is to an individual, to a class, or is a part of the residue of the trust. In the case of the disposition to a class, the issue shall take whatever share the deceased beneficiary would have taken had the deceased beneficiary survived the settlor. In the event the deceased class member leaves no issue, the deceased beneficiary's share shall devolve upon the members of the class who survived the settlor and the issue of any deceased members taking by substitution.

(b)        If the provisions of subsection (a) of this section do not apply to the disposition of property that fails, the property shall pass to the beneficiaries in proportion to their share of the residue of the trust. If the disposition is part of the residue of the trust, it shall augment the shares of the other residuary beneficiaries, including the shares of any substitute takers under subsection (a) of this section. If there are no residuary beneficiaries, then the property shall pass by intestacy. (2007‑106, s. 25.)



§ 36C-6-606. Revocation of provisions in revocable trust by divorce or annulment; revival.

§ 36C‑6‑606.  Revocation of provisions in revocable trust by divorce or annulment; revival.

Dissolution of the settlor's marriage by absolute divorce or annulment after executing a revocable trust revokes all provisions in the trust in favor of the settlor's former spouse, including, but not by way of limitation, any provision conferring a general or special power of appointment on the former spouse and any appointment of the former spouse as trustee. Property prevented from passing to the former spouse because of revocation by divorce or absolute annulment passes as if the former spouse failed to survive the settlor, and other provisions conferring some power or office on the former spouse are interpreted as if the former spouse failed to survive the settlor. If provisions are revoked solely by this section, they are revived by the settlor's remarriage to the former spouse. The reference to "former spouse" in this section includes a purported former spouse. (2007‑106, s. 26.)



§ 36C-6-607. Modification or termination of a revocable trust.

§ 36C‑6‑607.  Modification or termination of a revocable trust.

(a)        A revocable trust may be modified or terminated by the court pursuant to any of the methods for modification or termination of an irrevocable trust set forth in G.S. 36C‑4‑411(b) or (c), 36C‑4‑412, 36C‑4‑415, or 36C‑4‑416.

(b)        The settlor is a necessary party to any proceeding brought to modify or terminate a revocable trust. (2007‑106, s. 26.1.)



§ 36C-7-701. Accepting or declining trusteeship.

Article 7.

Office of Trustee.

§ 36C‑7‑701.  Accepting or declining trusteeship.

(a)        Except as otherwise provided in subsection (c) of this section, a person designated as trustee accepts the trusteeship:

(1)        By substantially complying with a method of acceptance provided in the terms of the trust; or

(2)        If the terms of the trust do not provide a method or the method provided in the terms is not expressly made exclusive, by accepting delivery of the trust property, exercising powers or performing duties as trustee, or otherwise indicating acceptance of the trusteeship.

(b)        A person designated as trustee who has not yet accepted the trusteeship may reject the trusteeship. A designated trustee who does not accept the trusteeship within 120 days after written notice to accept the trusteeship is provided is considered to have rejected the trusteeship.

(c)        A person designated as trustee, without accepting the trusteeship, may:

(1)        Act to preserve the trust property if, within a reasonable time after acting, the person sends a rejection of the trusteeship to the settlor or, if the settlor is dead or lacks capacity, to a qualified beneficiary; and

(2)        Inspect or investigate trust property to determine potential liability under environmental or other law or for any other purpose. (2005‑192, s. 2; 2006‑259, s. 13(j).)



§ 36C-7-702. Trustee's bond.

§ 36C‑7‑702.  Trustee's bond.

(a)        A trustee shall provide bond to secure the performance of the trustee's duties if:

(1)        The trust instrument was executed before January 1, 2006, unless the terms of the trust instrument provide otherwise;

(2)        The trust instrument was executed on or after January 1, 2006, but only if the terms of the trust instrument require the trustee to provide bond;

(3)        A beneficiary requests the trustee to provide bond, and the court finds the request to be reasonable; or

(4)        The court finds that it is necessary for the trustee to provide bond in order to protect the interests of beneficiaries who are not able to protect themselves and whose interests otherwise are not adequately represented.

However, in no event shall bond be required of a trustee if the governing instrument directs otherwise.

(b)        If bond is required, it shall be in a sum of double the value of the personal property to come into the trustee's hands if bond is executed by a personal surety, and in an amount not less than one and one‑fourth times the value of all personal property of the trust estate if the bond is secured by a suretyship bond executed by a corporate surety company authorized by the Commissioner of Insurance to do business in this State, provided that the court, when the value of the personal property exceeds one hundred thousand dollars ($100,000), may accept bond in an amount equal to the value of the personal property plus ten percent (10%) of that value, conditioned upon the faithful performance of the trustee's duties and for the payment to the persons entitled to receive property that may come into the trustee's hands. All bonds executed under this Article shall be filed with the clerk of superior court.

(c)        On petition of the trustee or a qualified beneficiary, the court may excuse a requirement of bond, reduce the amount of the bond, release the surety, or permit the substitution of another bond with the same or different sureties.

(d)        As provided in G.S. 53‑159 and G.S. 53‑366(a)(10), banks and trust companies licensed to do trust business in this State need not give bond, even if required by the terms of the trust. (1911, c. 39, s. 7; C.S., s. 4031; 1951, c. 264; 1965, c. 1177, s. 1; 1977, c. 502, s. 2; 2001‑413, s. 1; 2003‑261, s. 5; 2005‑192, s. 2.)



§ 36C-7-703. Cotrustees.

§ 36C‑7‑703.  Cotrustees.

(a)        Cotrustees who are unable to reach a unanimous decision may act by majority decision if more than two are serving. Unanimity is required when only two cotrustees are serving.

(b)        If a vacancy occurs in a cotrusteeship, the remaining cotrustees may act for the trust and exercise all trustee powers, except those powers that the remaining trustees are prohibited from exercising under the trust instrument or by law.

(c)        A cotrustee must participate in the performance of a trustee's function unless the cotrustee is unavailable to perform the function because of absence, illness, disqualification under other law, or other temporary incapacity, or the cotrustee has properly delegated the performance of the function to another trustee.

(d)        If a cotrustee is unavailable to perform duties because of absence, illness, disqualification under other law, or other temporary incapacity, and prompt action is necessary to achieve the purposes of the trust or to avoid injury to the trust property, the remaining cotrustee or a majority of the remaining cotrustees may act for the trust.

(e)        A trustee may delegate to a cotrustee with the consent of the cotrustee the performance of any function other than those the settlor reasonably expected the trustees to perform jointly. The following functions are not considered to be those that the settlor reasonably expected the trustees to perform jointly:

(1)        Establish and maintain bank accounts for the trust and issue checks for the trust.

(2)        Maintain inventories, accountings, and income and expense records of the trust.

(3)        Enter any safety deposit box rented by the trust.

(4)        Employ persons as advisors or assistants in the performance of administrative duties, including agents, attorneys, accountants, brokers, appraisers, and custodians.

(5)        List trust property for taxes and prepare and file tax returns for the trust.

(6)        Collect and give receipts for claims and debts of the trust.

(7)        Pay debts, claims, costs of administration, and taxes of the trust.

(8)        Compromise, adjust, or otherwise settle any claim by or against the trust and release, in whole or in part, a claim belonging to the trust.

(9)        Have custody of the trust property.

(10)      Perform any function relating to investment of trust assets.

The list of functions contained in this subsection is not intended to be exclusive of others that may be delegated to a cotrustee in accordance with this subsection.

(f)         Repealed by Session Laws 2007‑106, s. 27, effective October 1, 2007.

(g)        A trustee shall exercise reasonable care in connection with matters for which the trustee is given authority under the terms of a trust to:

(1)        Avoid enabling a cotrustee to commit a serious breach of trust; and

(2)        Compel a cotrustee to redress a serious breach of trust.

(h)        Notwithstanding subsection (g) of this section, a cotrustee is not liable for the action of a majority of the other trustees if either of the following apply:

(1)        The trustee does not join in an action approved by a majority of the other trustees.

(2)        The dissenting trustee joins in an action necessary to carry out the decision of the majority of the trustees and notifies in writing the cotrustees of the dissent at or before joining in the action, unless the trustee had knowledge that the action taken involved intentional misconduct or was taken with an intention to directly or indirectly provide an improper personal benefit to one or more trustees approving the action.

(i)         Notwithstanding any other provision of this section to the contrary, if two or more trustees own shares of corporate stock or other securities, their acts with respect to voting shall have the following effect:

(1)        If only one votes, in person or by proxy, the act binds all;

(2)        If more than one vote, in person or by proxy, the act binds all; and

(3)        If more than one vote, in person or by proxy, but the vote is evenly split on any particular matter, each faction is entitled to vote the stock or other securities in question proportionately. (2005‑192, s. 2; 2007‑106, ss. 27, 28, 29.)



§ 36C-7-704. Vacancy in trusteeship; appointment of successor.

§ 36C‑7‑704.  Vacancy in trusteeship; appointment of successor.

(a)        A vacancy in a trusteeship occurs if:

(1)        A person designated as trustee rejects the trusteeship;

(2)        A person designated as trustee cannot be identified or does not exist;

(3)        A trustee resigns;

(4)        A trustee is disqualified or removed;

(5)        A trustee dies; or

(6)        A general guardian, guardian of the estate, or guardian of the person is appointed for an individual serving as trustee.

(b)        If one or more cotrustees remain in office, a vacancy in a trusteeship need not be filled. A vacancy in a trusteeship must be filled if the trust has no remaining trustee.

(c)        A vacancy in a trusteeship of a noncharitable trust that is required to be filled must be filled in the following order of priority:

(1)        By a person designated in the terms of the trust or appointed under the terms of the trust to act as successor trustee;

(2)        By a person appointed by unanimous agreement of the qualified beneficiaries; or

(3)        By a person appointed by the court.

(d)        A vacancy in a trusteeship of a charitable trust that is required to be filled must be filled in the following order of priority:

(1)        By a person designated in the terms of the trust or appointed under the terms of the trust to act as successor trustee;

(2)        By a person selected by majority agreement of the qualified beneficiaries, if the trust is a split‑interest charitable trust;

(2a)      By a person selected by majority agreement of the charitable organizations expressly designated to receive distributions under the terms of the trust; or

(3)        By a person appointed by the court.

(e)        Whether or not a vacancy in a trusteeship exists or is required to be filled, the court may appoint an additional trustee or special fiduciary whenever the court considers the appointment necessary for the administration of the trust.

(f)         A successor trustee shall succeed to all the rights, powers, and privileges, and is subject to all the duties, liabilities, and responsibilities that were imposed upon the original trustee, unless a contrary intent appears from the governing instrument or unless the order appointing the successor trustee provides otherwise. (1911, c. 39, s. 8; C.S., s. 4032; 1977, c. 502, s. 2; 2001‑413, s. 1; 2003‑261, s. 6; 2005‑192, s. 2; 2007‑106, s. 30.)



§ 36C-7-705. Resignation of trustee.

§ 36C‑7‑705.  Resignation of trustee.

(a)        A trustee may resign:

(1)        Upon at least 30 days' notice in writing to the qualified beneficiaries, the settlor, if living, and all cotrustees; or

(2)        With the approval of the court.

(b)        In approving a resignation, the court may issue orders and impose conditions reasonably necessary for the protection of the trust property.

(c)        Any liability of a resigning trustee or of any sureties on the trustee's bond for acts or omissions of the trustee is not discharged or affected by the trustee's resignation. (2005‑192, s. 2.)



§ 36C-7-706. Removal of trustee.

§ 36C‑7‑706.  Removal of trustee.

(a)        For the reasons set forth in subsection (b) of this section, the settlor of an irrevocable trust, a cotrustee of an irrevocable trust, or a beneficiary of an irrevocable trust may request the court to remove a trustee, or a trustee may be removed by the court on its own initiative.

(b)        The court may remove a trustee if:

(1)        The trustee has committed a serious breach of trust;

(2)        Lack of cooperation among cotrustees substantially impairs the administration of the trust;

(3)        Because of unfitness, unwillingness, or persistent failure of the trustee to administer the trust effectively, the court determines that removal of the trustee best serves the interests of the beneficiaries; or

(4)        There has been a substantial change of circumstances, the court finds that removal of the trustee best serves the interests of all of the beneficiaries and is consistent with a material purpose of the trust, and a suitable cotrustee or successor trustee is available.

(c)        Pending a final decision on a request to remove a trustee, or in lieu of or in addition to removing a trustee, the court may order appropriate relief under G.S. 36C‑10‑1001(b) as may be necessary to protect the trust property or the interests of the beneficiaries. (2005‑192, s. 2.)



§ 36C-7-707. Delivery of property by former trustee.

§ 36C‑7‑707.  Delivery of property by former trustee.

(a)        Unless a cotrustee remains in office or the court otherwise orders, and until the trust property is delivered to a successor trustee or other person entitled to it, a trustee who has resigned or been removed has the duties of a trustee and the powers necessary to protect the trust property.

(b)        A trustee who has resigned or been removed shall proceed expeditiously to deliver the trust property within the trustee's possession to the cotrustee, successor trustee, or other person entitled to it. A former trustee shall execute those documents transferring title to trust property as may be appropriate to facilitate administration of the trust, and in the event that the former trustee fails to do so, the clerk of superior court may order the former trustee to execute those documents, or the clerk of superior court may transfer title. (2005‑192, s. 2.)



§ 36C-7-708. Compensation of trustee.

§ 36C‑7‑708.  Compensation of trustee.

(a)        If the terms of a trust do not specify the trustee's compensation, a trustee is entitled to compensation determined in accordance with Article 6 of Chapter 32 of the General Statutes.

(b)        If the terms of a trust specify the trustee's compensation, the trustee is entitled to be compensated as specified. (2005‑192, s. 2.)



§ 36C-7-709. Reimbursement of expenses.

§ 36C‑7‑709.  Reimbursement of expenses.

A trustee is entitled to be reimbursed out of the trust property for expenses properly incurred in the administration of the trust as provided in G.S. 32‑58. (2005‑192, s. 2.)



§ 36C-8-801. Duty to administer trust.

Article 8.

Duties and Powers of Trustee.

§ 36C‑8‑801.  Duty to administer trust.

Upon acceptance of a trusteeship, a trustee shall administer the trust in good faith, in accordance with its terms and purposes and the interests of the beneficiaries, and in accordance with this Chapter. (2005‑192, s. 2.)



§ 36C-8-802. Duty of loyalty.

§ 36C‑8‑802.  Duty of loyalty.

(a)        A trustee shall administer the trust solely in the interests of the beneficiaries.

(b)        Subject to the rights of persons dealing with or assisting the trustee as provided in G.S. 36C‑10‑1012, a sale, encumbrance, or other transaction involving the investment or management of trust property entered into by the trustee for the trustee's own personal account, or that is otherwise affected by a conflict between the trustee's fiduciary and personal interests, is voidable by a beneficiary affected by the transaction, without regard to whether the transaction is fair to the beneficiary, unless:

(1)        The terms of the trust authorized the transaction;

(2)        The court approved the transaction;

(3)        The beneficiary did not commence a judicial proceeding within the time allowed by G.S. 36C‑10‑1005;

(4)        The beneficiary consented to the trustee's conduct, ratified the transaction, or released the trustee in compliance with G.S. 36C‑10‑1009; or

(5)        The transaction involves a contract entered into, or claim acquired by, the trustee before the person became or contemplated becoming trustee.

(c)        In determining whether a sale, encumbrance, or other transaction involving the investment or management of trust property is affected by a conflict of interest between the trustee's fiduciary and personal interests, the transaction is rebuttably presumed to be affected by a conflict of interest if the trustee enters into the transaction with:

(1)        The trustee's spouse or a parent of the trustee's spouse;

(2)        The trustee's descendants, siblings, ancestors, or their spouses;

(3)        An agent, attorney, employee, officer, director, member, manager, or partner of the trustee, or an entity that controls, is controlled by, or is under common control with the trustee; or

(4)        Any other person or entity in which the trustee, or a person that owns a significant interest in the trust, has an interest or relationship that might affect the trustee's best judgment.

(d)        A transaction between a trustee and a beneficiary that does not concern trust property, but that occurs during the existence of the trust or while the trustee retains significant influence over the beneficiary, and from which the trustee obtains an advantage and which is outside the ordinary course of the trustee's business or on terms and conditions substantially less favorable than those the trustee generally offers similarly situated customers, is voidable by the beneficiary unless the trustee establishes that the transaction was fair to the beneficiary.

(e)        A transaction not concerning trust property in which the trustee engages in the trustee's individual capacity involves a conflict between personal and fiduciary interests if the transaction concerns an opportunity properly belonging to the trust.

(f)         Notwithstanding subsection (c) of this section:

(1)        An investment by a trustee in securities of an investment company, investment trust, or pooled investment vehicle in which the trustee or its affiliate has an investment, or to which the trustee, or its affiliate, provides services for compensation, is not presumed to be affected by a conflict between personal and fiduciary interests if the investment otherwise complies with the prudent investor rule of Article 9 of this Chapter. The investment company, investment trust, or pooled investment vehicle may compensate the trustee for providing those services out of fees charged to the trust if the trustee at least annually notifies the persons entitled under G.S. 36C‑8‑813 to receive a copy of the trustee's annual report of the rate and method by which the compensation was determined; and

(2)        Payment made by a trustee to an attorney, broker, accountant, or agent for services performed on behalf of the trust in the ordinary course of business is not considered to be affected by a conflict between the trustee's personal and fiduciary interests if the payment is consistent with payments generally made for the same or similar services.

(g)        In voting shares of stock or in exercising powers of control over similar interests in other forms of enterprise, the trustee shall act in the best interests of the beneficiaries. If the trust is the sole owner of a corporation or other form of enterprise, the trustee shall elect to appoint directors or other managers who will manage the corporation or enterprise in the best interests of the beneficiaries.

(h)        This section does not preclude any of the following transactions:

(1)        An agreement between a trustee and a beneficiary relating to the appointment or compensation of the trustee.

(2)        Payment of compensation to which the trustee is entitled under G.S. 36C‑7‑708.

(3)        A transaction that is fair to the beneficiaries between a trust and another trust, decedent's estate, or guardianship, or similar relationship of which the trustee is a fiduciary or in which a beneficiary has an interest.

(4)        A deposit of trust money in a regulated financial‑service institution operated by the trustee or an affiliate of the trustee.

(5)        An advance by the trustee of money for the protection of the trust.

(i)         The court may appoint a special fiduciary to make a decision with respect to any proposed transaction that might violate this section if entered into by the trustee. (1999‑215, s. 1; 2005‑192, s. 2; 2007‑106, ss. 31, 32, 33.)



§ 36C-8-803. Impartiality.

§ 36C‑8‑803.  Impartiality.

If a trust has two or more beneficiaries, the trustee shall act impartially in investing, managing, and distributing the trust property, giving due regard to the beneficiaries' respective interests. (1999‑215, s. 1; 2005‑192, s. 2.)



§ 36C-8-804. Prudent administration.

§ 36C‑8‑804.  Prudent administration.

A trustee shall administer the trust as a prudent person would, by considering the purposes, terms, distributional requirements, and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill, and caution. (2005‑192, s. 2.)



§ 36C-8-805. Cost of administration.

§ 36C‑8‑805.  Cost of administration.

In administering a trust, the trustee may incur only costs that are reasonable in relation to the trust property, the purposes of the trust, and the skills of the trustee. (1999‑215, s. 1; 2005‑192, s. 2.)



§ 36C-8-806. Trustee's skills.

§ 36C‑8‑806.  Trustee's skills.

A trustee who has special skills or expertise, or is named trustee in reliance upon the trustee's representation that the trustee has special skills or expertise, shall use those special skills or expertise. (1999‑215, s. 1; 2005‑192, s. 2.)



§ 36C-8-807. Delegation by trustee.

§ 36C‑8‑807.  Delegation by trustee.

(a)        A trustee may delegate duties and powers that a prudent trustee of comparable skills could properly delegate under the circumstances. The trustee shall exercise reasonable care, skill, and caution in:

(1)        Selecting an agent;

(2)        Establishing the scope and terms of the delegation, consistent with the purposes and terms of the trust; and

(3)        Periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the terms of the delegation.

(b)        In performing a delegated function, an agent owes a duty to the trust to exercise reasonable care to comply with the terms of the delegation.

(c)        A trustee who complies with subsection (a) of this section is not liable to the beneficiaries or to the trust for an action of the agent to whom the function was delegated.

(d)        By accepting a delegation of powers or duties from the trustee of a trust that is subject to the law of this State, an agent submits to the jurisdiction of the courts of this State. (2005‑192, s. 2.)



§ 36C-8-808. Powers to direct.

§ 36C‑8‑808.  Powers to direct.

(a)        While a trust is revocable, the trustee may follow a direction of the settlor that is not authorized by or is contrary to the terms of the trust, even if by doing so (i) the trustee exceeds the authority granted to the trustee under the terms of the trust, or (ii) the trustee would otherwise violate a duty the trustee owes under the trust.

(b)        If the terms of a trust confer upon a person other than the settlor of a revocable trust power to direct certain actions of the trustee, the trustee must act in accordance with an exercise of the power unless the attempted exercise is manifestly contrary to the terms of the trust, or the trustee knows the attempted exercise would constitute a serious breach of a fiduciary duty that the person holding the power owes to the beneficiaries of the trust.

(c)        The terms of a trust may confer upon a trustee or other person a power to direct the modification or termination of the trust.

(d)        A person, other than a beneficiary, who holds a power to direct is presumptively a fiduciary who, as such, is required to act in good faith with regard to the purposes of the trust and the interests of the beneficiaries. The holder of a power to direct is liable for any loss that results from breach of a fiduciary duty. (2005‑192, s. 2; 2007‑106, s. 34.)



§ 36C-8-809. Control and protection of trust property.

§ 36C‑8‑809.  Control and protection of trust property.

A trustee shall take reasonable steps to take control of and protect the trust property. (2005‑192, s. 2.)



§ 36C-8-810. Record keeping and identification of trust property.

§ 36C‑8‑810.  Record keeping and identification of trust property.

(a)        A trustee shall keep adequate records of the administration of the trust.

(b)        A trustee shall keep trust property separate from the trustee's own property.

(c)        Except as otherwise provided in subsection (d) of this section, a trustee shall cause the trust property to be designated so that the interest of the trust, to the extent feasible, appears in records maintained by a party other than a trustee or beneficiary.

(d)        If the trustee maintains records clearly indicating the respective interests, a trustee may invest and administer as a whole the property of two or more separate trusts. (2005‑192, s. 2; 2007‑106, s. 34.1.)



§ 36C-8-811. Enforcement and defense of claims.

§ 36C‑8‑811.  Enforcement and defense of claims.

A trustee shall take reasonable steps to enforce claims of the trust and to defend claims against the trust. (2005‑192, s. 2.)



§ 36C-8-812. Collecting trust property.

§ 36C‑8‑812.  Collecting trust property.

A trustee shall take reasonable steps to compel a former trustee or other person to deliver trust property to the trustee and to redress a breach of trust known to the trustee to have been committed by a former trustee. (2005‑192, s. 2.)



§ 36C-8-813. Duty to inform and report.

§ 36C‑8‑813.  Duty to inform and report.

(a)        The trustee is under a duty to do all of the following:

(1)        Provide reasonably complete and accurate information as to the nature and amount of the trust property, at reasonable intervals, to any qualified beneficiary who is a distributee or permissible distributee of trust income or principal.

(2)        In response to a reasonable request of any qualified beneficiary:

a.         Provide a copy of the trust instrument.

b.         Provide reasonably complete and accurate information as to the nature and amount of the trust property.

c.         Allow reasonable inspections of the subject matter of the trust and the accounts and other documents relating to the trust.

(b)        Notwithstanding subsection (a) of this section:

(1)        The duty of the trustee under subsection (a) of this section shall not include informing any beneficiary in advance of transactions relating to the trust property.

(2)        A trustee is considered to have discharged the trustee's duty under subdivision (1) of subsection (a) of this section as to a qualified beneficiary for matters disclosed by a report sent at least annually and at termination of the trust to the beneficiary that describes the trust property, liabilities, receipts, and disbursements, including the source and amount of the trustee's compensation, and lists the trust assets and their respective market values, including estimated values of assets with uncertain values. No presumption shall arise that a trustee who does not comply with this subdivision failed to discharge the trustee's duty under subdivision (1) of subsection (a) of this section.

(c)        A qualified beneficiary may waive the right to a trustee's report or other information otherwise required to be furnished under this section. With respect to future reports and other information, a beneficiary may withdraw a waiver previously given.

(d)        Repealed by Session Laws 2007‑106, s. 35, effective October 1, 2007. (2005‑192, s. 2; 2007‑106, s. 35.)



§ 36C-8-814. Discretionary powers; tax savings.

§ 36C‑8‑814.  Discretionary powers; tax savings.

(a)        Notwithstanding the breadth of discretion granted to a trustee in the terms of the trust, including the use of terms such as "absolute", "sole", or "uncontrolled", a trustee abuses the trustee's discretion in exercising or failing to exercise a discretionary power if the trustee acts with bad faith, acts dishonestly, acts with an improper motive, even though not a dishonest motive, or if the trustee fails to use the trustee's judgment in accordance with the terms and purposes of the trust and the interests of the beneficiaries.

(b)        Subject to subsection (d) of this section, and unless the terms of the trust indicate by an express reference to this subsection that a rule in this subsection does not apply:

(1)        A person other than a settlor who is a beneficiary and trustee of a trust that confers on the trustee a power that would, except for this subsection, constitute in whole or in part a general power of appointment may not exercise that power in favor of the trustee/beneficiary, the trustee/beneficiary's estate, the trustee/beneficiary's creditors, or the creditors of the trustee/beneficiary's estate.

(2)        Notwithstanding subdivision (1) of this subsection, if the trust confers on the trustee the power to make discretionary distributions to or for the trustee's personal benefit that would, except for this subsection, constitute in whole or in part a general power of appointment, the trustee may exercise the power in accordance with an ascertainable standard.

(3)        The trustee may not exercise a power to make discretionary distributions to satisfy a legal obligation of support that the trustee personally owes another person.

(4)        Any power conferred upon the trustee in the trustee's capacity as a trustee to allocate receipts and expenses as between income and principal in the trustee's own favor must be exercised in accordance with the provisions of Chapter 37A of the General Statutes, the Uniform Principal and Income Act of 2003.

For purposes of this subsection, a "general power of appointment" means any power that would cause the income to be taxed to the trustee in his individual capacity under section 678 of the Internal Revenue Code and any power that would be a general power of appointment, in whole or in part, under section 2041(b)(1) or section 2514(c) of the Internal Revenue Code.

(c)        A power whose exercise is limited or prohibited by subsection (b) of this section may be exercised by a majority of the remaining trustees whose exercise of the power is not so limited or prohibited. If the power of all trustees is so limited or prohibited, the court may appoint a special fiduciary with authority to exercise the power.

(d)        Subsection (b) of this section does not apply to:

(1)        A power held by the settlor's spouse who is the trustee of a trust for which a marital deduction, as defined in section 2056(b)(5) or section 2523(e) of the Internal Revenue Code, was previously allowed;

(2)        Any trust during any period that the trust may be revoked or amended by its settlor; or

(3)        A trust, if contributions to the trust qualify for the annual exclusion under section 2503(c) of the Internal Revenue Code.

(e)        If a trust created under a will or trust instrument for the benefit of the spouse of the settlor of the trust, other than a trust that provides that upon the termination of the income interest that the entire remaining trust estate be paid to the estate of the spouse, requires that all the income of the trust be paid not less frequently than annually to the spouse and a federal estate or gift tax marital deduction is claimed with respect to the trust, then, unless the trust instrument specifically provides otherwise by reference to this section, any investment in or retention of unproductive property as an asset of the trust is subject to the power of the spouse to require either that the asset be made productive of income, or that it be converted to assets productive of income, within a reasonable period of time. (1991, c. 736, s. 2; 2003‑232, s. 5a; 2005‑192, s. 2; 2007‑106, s. 36.)



§ 36C-8-815. General powers of trustee.

§ 36C‑8‑815.  General powers of trustee.

(a)        A trustee, without authorization by the court, may exercise any of the following:

(1)        Powers conferred by the terms of the trust.

(2)        Except as limited by the terms of the trust:

a.         All powers over the trust property that an unmarried competent owner has over individually owned property;

b.         Any other powers appropriate to achieve the proper investment, management, administration, or distribution of the trust property; and

c.         Any other powers conferred by this Chapter.

(b)        No provision of this section shall relieve a trustee of the fiduciary duties under this Article. (2005‑192, s. 2; 2006‑259, s. 13(k).)



§ 36C-8-816. Specific powers of trustee.

§ 36C‑8‑816.  Specific powers of trustee.

Without limiting the authority conferred by G.S. 36C‑8‑815, a trustee may:

(1)        Collect and control trust property and accept or reject additions to the trust property from a settlor or any other person;

(2)        Invest and reinvest trust property as the trustee considers advisable in accordance with the trust, and to acquire or sell property, for cash or on credit, at public or private sale;

(3)        Exchange, partition, or otherwise change the character of trust property;

(4)        Deposit trust money in an account in a regulated financial services institution, including an institution operated by the trustee or an affiliate of the trustee upon compliance with any applicable requirements for the deposit;

(5)        Borrow money, with or without security, including from a corporate trustee's lending department, renew or modify loans, and mortgage or pledge trust property for a period within or extending beyond the duration of the trust;

(6)        With respect to an interest in a proprietorship, partnership, limited liability company, business trust, corporation, venture, agricultural operation, or other form of business or enterprise, form and transfer, assign, and convey to that form of business or enterprise all or any part of the trust property in exchange for the stock, securities, or obligations of that form of business or enterprise, continue any business or other enterprise, and take any action that may be taken by shareholders, members, or property owners, including merging, dissolving, or otherwise changing the form of business organization, or contributing additional capital;

(7)        With respect to stocks or other securities, exercise the rights of an absolute owner, including the right to:

a.         Vote, or give general or limited proxies to vote, with or without power of substitution, or enter into or continue a voting trust agreement, or execute waivers, consents, or objections with respect to those securities;

b.         Hold a security in the name of a nominee or in other form without disclosure of the trust so that title may pass by delivery;

c.         Pay calls, assessments, and other sums chargeable or accruing against the securities, and sell or exercise stock subscription or conversion rights;

d.         Deposit the securities with a depositary or other regulated financial service institution; and

e.         Consent, directly or through a committee or other agent, to the merger, consolidation, reorganization, readjustment of capital or financial structure, lease, sale, dissolution, or liquidation of a business enterprise, and elect whether to participate as a member of a class in any litigation involving the securities;

(8)        With respect to an interest in real property, construct, or make ordinary or extraordinary repairs to, alterations to, or improvements in, buildings or other structures, demolish improvements, raze existing party walls or buildings or erect new party walls or buildings, subdivide or develop land, dedicate land to public use or grant public or private easements, and make or vacate plats and adjust boundaries, make contracts, licenses, leases, conveyances, or grants of every nature and kind with respect to crops, gravel, sand, oil, gas, timber and forest products, other usufructs or natural resources, and other benefits or incidents of the real property;

(9)        Enter into a lease for any purpose as lessor or lessee, including a lease or other arrangement for exploration and removal of natural resources, with or without the option to purchase or renew, for a period within or extending beyond the duration of the trust;

(10)      Grant an option involving a sale, lease, or other disposition of trust property or acquire an option for the acquisition of property, including an option exercisable beyond the duration of the trust, and exercise an option so acquired;

(11)      Insure the property of the trust against damage or loss and insure the trustee, the trustee's agents, and beneficiaries against liability arising from the administration of the trust at the expense of the trust;

(12)      Abandon, relinquish any or all rights to, or decline to administer property of no value or of insufficient benefit or value to the trust to justify its collection or continued administration;

(13)      With respect to possible liability for violation of environmental law:

a.         Inspect or investigate property the trustee holds or has been asked to hold, or property owned or operated by an organization in which the trustee holds or has been asked to hold an interest, for the purpose of determining the application of environmental law with respect to the property;

b.         Take action to prevent, abate, or otherwise remedy any actual or potential violation of any environmental law affecting property held directly or indirectly by the trustee, whether taken before or after the assertion of a claim or the initiation of governmental enforcement;

c.         Repealed by Session Laws 2009‑48, s. 17, effective October 1, 2009,  and applicable to renunciations and powers of attorney executed on or after that date.

d.         Compromise claims against the trust that may be asserted for an alleged violation of environmental law; and

e.         Pay the expense of any inspection, review, abatement, or remedial action to comply with environmental law;

(14)      Pay or contest any claim, compromise, adjust or otherwise settle a claim by or against the trust, and release, in whole or in part, a claim belonging to the trust;

(15)      Pay from the trust property taxes, assessments, compensation of the trustee and of employees and agents of the trust, and other expenses incurred in the administration of the trust and the protection of the trust property;

(16)      Exercise elections with respect to federal, state, and local taxes;

(17)      Select a mode of payment under any employee benefit or retirement plan, annuity, or life insurance payable to the trustee, exercise rights under that plan, annuity, or life insurance, including exercise of the right to indemnification for expenses and against liabilities, and take appropriate action to collect the proceeds;

(18)      Make loans out of trust property, including loans to a beneficiary on terms and conditions the trustee considers to be fair and reasonable under the circumstances, and acquire a lien on future distributions for repayment of those loans;

(19)      Pledge trust property to guarantee loans made to any beneficiary;

(19a)    Guarantee loans made to any beneficiary;

(19b)    Pledge trust property to guarantee loans made to any proprietorship, partnership, limited liability company, business trust, corporation, venture, agricultural operation, or other form of business or enterprise in which the trust or any beneficiary has an ownership interest.

(19c)    Guarantee loans made to any proprietorship, partnership, limited liability company, business trust, corporation, venture, agricultural operation, or other form of business or enterprise in which the trust or any beneficiary has an ownership interest.

(20)      Appoint a trustee to act in another jurisdiction with respect to trust property located in the other jurisdiction, confer upon the appointed trustee all of the powers and duties of the appointing trustee, limit those powers the appointed trustee may exercise and the duties for which the appointed trustee is responsible, require that the appointed trustee furnish security, and remove any trustee so appointed;

(21)      Pay an amount distributable to a beneficiary regardless of whether the beneficiary is a minor or incompetent or whether the trustee reasonably believes the beneficiary to be incompetent, by paying it directly to the beneficiary or applying it for the beneficiary's benefit, or if the beneficiary is a minor or incompetent or a person the trustee reasonably believes to be incompetent, by:

a.         Paying it to the beneficiary's general guardian or the guardian of the beneficiary's estate;

b.         Paying it to a custodian under a uniform transfer to minors act or custodial trustee under a uniform custodial trust act and, for that purpose, creating a custodianship or custodial trust for the benefit of the beneficiary;

c.         Paying it to an adult relative or other person having legal or physical care or custody of the beneficiary, to be expended on the beneficiary's behalf; or

d.         Managing it as a separate fund on the beneficiary's behalf.

A trustee making payments under this subdivision does not have any duty to see to the application of the payments so made, if the trustee exercised due care in the selection of the person, including a minor or incompetent, to whom the payments were made, and the receipt of that person shall be full acquittance to the trustee. Notwithstanding the foregoing, if a mandatory distribution is to be paid to a beneficiary who is not a minor or incompetent or a person the trustee reasonably believes to be incompetent, the distribution may be applied for the beneficiary's benefit only with the beneficiary's consent;

(22)      On distribution of trust property or the division or termination of a trust, make distributions in divided or undivided interests, allocate particular assets in proportionate or disproportionate shares without regard to the income tax basis or other special tax attributes of the assets, as the trustee finds to be most practicable and for the best interests of the distributees, value the trust property for those purposes, and adjust for resulting differences in valuation; and to distribute trust property in kind or in cash, or partially in kind and partially in cash, in divided or undivided interests;

(23)      Resolve a dispute concerning the interpretation of the trust or its administration by mediation, arbitration, or other procedure for alternative dispute resolution;

(24)      Prosecute or defend an action, claim, or judicial proceeding in any jurisdiction to protect trust property and the trustee in the performance of the trustee's duties;

(25)      Make, execute, and deliver contracts and other instruments, including instruments under seal, that are useful to achieve or facilitate the exercise of the trustee's powers;

(26)      On termination of the trust, exercise the powers appropriate to wind up the administration of the trust and distribute the trust property to the persons entitled to it;

(27)      Employ as advisors or assistants in the performance of administrative duties, or delegate administrative duties in the manner provided in G.S. 36C‑8‑807, to persons, firms, and corporations, including agents, auditors, accountants, brokers, attorneys‑at‑law, attorneys‑in‑fact, investment advisors, appraisers, custodians, rental agents, realtors, and tax specialists;

(28)      Bid on property at a foreclosure sale, or acquire property from a mortgagor or obligor without foreclosure, and retain the property so bid on or taken over without foreclosure;

(29)      Divide one trust into several trusts and make distributions from those trusts in the manner provided in G.S. 36C‑4‑417;

(30)      Request an order from the court for the sale of real or personal property under Article 29A of Chapter 1 of the General Statutes, or for the exchange, partition, or other disposition or change in the character of, or for the grant of options or other rights in or to, such  property;

(31)      Distribute the assets of an inoperative trust consistent with the authority granted under G.S. 28A‑22‑110; and

(32)      Renounce, in accordance with Chapter 31B of the General Statutes, an interest in or power over property, including property that is or may be burdened with liability for violation of environmental law.  (2005‑192, s. 2; 2007‑106, s. 37; 2009‑48, ss. 16, 17; 2009‑222, s. 3.)



§ 36C-8-816.1. Trustee's special power to appoint to a second trust.

§ 36C‑8‑816.1.  Trustee's special power to appoint to a second trust.

(a)        For purposes of this section, the following definitions apply:

(1)        Current beneficiary.  A person who is a permissible distributee of trust income or principal.

(2)        Original trust.  A trust established under an irrevocable trust instrument pursuant to the terms of which a trustee has a discretionary power to distribute principal or income of the trust to or for the benefit of one or more current beneficiaries of the trust.

(3)        Second trust.  A trust established under an irrevocable trust instrument, the current beneficiaries of which are one or more of the current beneficiaries of the original trust. The second trust may be a trust created under the same trust instrument as the original trust or under a different trust instrument.

(b)        A trustee of an original trust may, without authorization by the court, exercise the discretionary power to distribute principal or income to or for the benefit of one or more current beneficiaries of the original trust by appointing all or part of the principal or income of the original trust subject to the power in favor of a trustee of a second trust. The trustee of the original trust may exercise this power whether or not there is a current need to distribute principal or income under any standard provided in the terms of the original trust. The trustee's special power to appoint trust principal or income in further trust under this section includes the power to create the second trust.

(c)        The terms of the second trust shall be subject to all of the following:

(1)        The beneficiaries of the second trust may include only beneficiaries of the original trust.

(2)        A beneficiary who has only a future beneficial interest, vested or contingent, in the original trust cannot have the future beneficial interest accelerated to a present interest in the second trust.

(3)        The terms of the second trust may not reduce any fixed income, annuity, or unitrust interest of a beneficiary in the assets of the original trust.

(4)        If any contribution to the original trust qualified for a marital or charitable deduction for federal income, gift, or estate tax purposes under the Internal Revenue Code, then the second trust shall not contain any provision that, if included in the original trust, would have prevented the original trust from qualifying for the deduction or that would have reduced the amount of the deduction.

(5)        If contributions to the original trust have been excluded from the gift tax by the application of section 2503(b) and section 2503(c) of the Internal Revenue Code, then the second trust shall provide that the beneficiary's remainder interest in the contributions shall vest and become distributable no later than the date upon which the interest would have vested and become distributable under the terms of the original trust.

(6)        If any beneficiary of the original trust has a power of withdrawal over trust property, then either:

a.         The terms of the second trust must provide a power of withdrawal in the second trust identical to the power of withdrawal in the original trust; or

b.         Sufficient trust property must remain in the original trust to satisfy the outstanding power of withdrawal.

(7)        If the power to distribute principal or income in the original trust is subject to an ascertainable standard, then the power to distribute income or principal in the second trust must be subject to the same ascertainable standard as in the original trust and must be exercisable in favor of the same current beneficiaries as in the original trust.

(8)        The second trust may confer a power of appointment upon a beneficiary of the original trust to whom or for the benefit of whom the trustee has the power to distribute principal or income of the original trust. The permissible appointees of the power of appointment conferred upon a beneficiary may include persons who are not beneficiaries of the original or second trust. The power of appointment conferred upon a beneficiary shall be subject to the provisions of G.S. 41‑23 covering the time at which the permissible period of the rule against perpetuities and suspension of power of alienation begins and the law that determines the permissible period of the rule against perpetuities and suspension of power of alienation of the original trust.

(d)        A trustee may not exercise the power to appoint principal or income under subsection (b) of this section if the trustee is a beneficiary of the original trust, but the remaining cotrustee or a majority of the remaining cotrustees may act for the trust. If all the trustees are beneficiaries of the original trust, then the court may appoint a special fiduciary with authority to exercise the power to appoint principal or income under subsection (b) of this section.

(e)        The exercise of the power to appoint principal or income under subsection (b) of this section:

(1)        Shall be considered the exercise of a power of appointment, other than a power to appoint to the trustee, the trustee's creditors, the trustee's estate, or the creditors of the trustee's estate; and

(2)        Shall be subject to the provisions of G.S. 41‑23 covering the time at which the permissible period of the rule against perpetuities and suspension of power of alienation begins and the law that determines the permissible period of the rule against perpetuities and suspension of power of alienation of the original trust; and

(3)        Is not prohibited by a spendthrift provision or by a provision in the original trust instrument that prohibits amendment or revocation of the trust.

(f)         To effect the exercise of the power to appoint principal or income under subsection (b) of this section, all of the following shall apply:

(1)        The exercise of the power to appoint shall be made by an instrument in writing, signed and acknowledged by the trustee, setting forth the manner of the exercise of the power, including the terms of the second trust, and the effective date of the exercise of the power. The instrument shall be filed with the records of the original trust.

(2)        The trustee shall give written notice to all qualified beneficiaries of the original trust, at least 60 days prior to the effective date of the exercise of the power to appoint, of the trustee's intention to exercise the power. The notice shall include a copy of the instrument described in subdivision (1) of this subsection.

(3)        If all qualified beneficiaries waive the notice period by a signed written instrument delivered to the trustee, the trustee's power to appoint principal or income shall be exercisable after notice is waived by all qualified beneficiaries, notwithstanding the effective date of the exercise of the power.

(4)        The trustee's notice under this subsection shall not limit the right of any beneficiary to object to the exercise of the trustee's power to appoint and bring an action for breach of trust seeking appropriate relief as provided by G.S. 36C‑10‑1001.

(g)        Nothing in this section shall be construed to create or imply a duty of the trustee to exercise the power to distribute principal or income, and no inference of impropriety shall be made as a result of a trustee not exercising the power to appoint principal or income conferred under subsection (b) of this section. Nothing in this section shall be construed to abridge the right of any trustee who has a power to appoint property in further trust that arises under the terms of the original trust or under any other section of this Chapter or under another provision of law or under common law.

(h)        A trustee or beneficiary may commence a proceeding to approve or disapprove a proposed exercise of the trustee's special power to appoint to a second trust pursuant to subsection (b) of this section.  (2009‑318, s. 1.)



§ 36C-8-817. Distribution upon termination.

§ 36C‑8‑817.  Distribution upon termination.

Upon the occurrence of an event terminating or partially terminating a trust, the trustee shall proceed expeditiously to distribute the trust property to the persons entitled to it, subject to the right of the trustee to retain a reasonable reserve for the payment of debts, expenses, and taxes. (2005‑192, s. 2.)



§ 36C-9-901. Prudent investor rule; applicability.

Article 9.

Uniform Prudent Investor Act.

§ 36C‑9‑901.  Prudent investor rule; applicability.

(a)        Except as otherwise provided in subsection (b) of this section, a trustee who invests and manages trust assets owes a duty to the beneficiaries of the trust to comply with the prudent investor rule set forth in this Article.

(b)        The prudent investor rule is a default rule and may be expanded, restricted, eliminated, or otherwise altered by the provisions of a trust that govern or direct investments in a manner inconsistent with this Article. A trustee is not liable to a beneficiary to the extent that the trustee acted in reasonable reliance on the terms of the trust.

(c)        The following terms or comparable language in a trust, unless otherwise limited or modified, authorize any investment or strategy permitted under this Article: "Chapter 36A", "investments in accordance with Article 15 of Chapter 36A", "investments in accordance with Article 9 of Chapter 36C", "investments permissible by law for investment of trust funds", "legal investments", "authorized investments", "using the judgment and care under the circumstances then prevailing that persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital", "prudent man rule", "prudent trustee rule", "prudent person rule", and "prudent investor rule". This Article also applies where a trust contains no investment standard.

(d)        This Article does not apply to:

(1)        Unless the trust provides otherwise by specific reference to this Article:

a.         Trusts under any federal employee retirement income security statute or other retirement or pension trusts;

b.         Trusts that are created by legislative act;

c.         Trusts that are created by or under premarital or postmarital agreements, divorce settlements, settlements of other proceedings or disputes;

d.         Transfers under a Uniform Transfers to Minors Act;

e.         Transfers under a Uniform Custodial Trust Act; or

f.          Honorary trusts, trusts for pets, and trusts for cemetery lots.

(2)        Trusts imposed or required under another Chapter of the General Statutes or by rule in which the investment of the trust funds is regulated by the other Chapter or by rule, unless a provision of the other chapter or the rule provides otherwise by a specific reference to this Article. (1999‑215, s. 1; 2001‑267, s. 7; 2005‑192, s. 2.)



§ 36C-9-902. Standard of care; portfolio strategy; risk and return objectives.

§ 36C‑9‑902.  Standard of care; portfolio strategy; risk and return objectives.

(a)        A trustee shall invest and manage trust assets as a prudent investor would, by considering the purposes, terms, distribution requirements, and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill, and caution.

(b)        A trustee's investment and management decisions respecting individual assets must be evaluated not in isolation but in the context of the trust portfolio as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the trust.

(c)        Among circumstances that a trustee shall consider in investing and managing trust assets are any of the following that are relevant to the trust or its beneficiaries:

(1)        General economic conditions;

(2)        The possible effect of inflation or deflation;

(3)        The expected tax consequences of investment decisions or strategies;

(4)        The role that each investment or course of action plays within the overall trust portfolio, which may include financial assets, interests in closely held enterprises, tangible and intangible personal property, and real property;

(5)        The expected total return from income and the appreciation of capital;

(6)        Other resources of the beneficiaries known to the trustee;

(7)        Needs for liquidity, regularity of income, and preservation or appreciation of capital; and

(8)        An asset's special relationship or special value, if any, to the purposes of the trust or to one or more of the beneficiaries.

(d)        A trustee shall make a reasonable effort to verify facts relevant to the investment and management of trust assets.

(e)        A trustee may invest in any kind of property or type of investment consistent with the standards of this Article. (1999‑215, s. 1; 2005‑192, s. 2.)



§ 36C-9-903. Diversification.

§ 36C‑9‑903.  Diversification.

A trustee shall diversify the investments of the trust unless the trustee reasonably determines that, because of special circumstances, the purposes of the trust are better served without diversifying. (1999‑215, s. 1; 2005‑192, s. 2.)



§ 36C-9-903.1. Duties as to life insurance.

§ 36C‑9‑903.1.  Duties as to life insurance.

(a)        Notwithstanding the provisions of this Article, the duties of a trustee with respect to acquiring or retaining a contract of insurance upon the life of the settlor, or the lives of the settlor and the settlor's spouse, do not include a duty (i) to determine whether any such contract is or remains a proper investment; (ii) to exercise policy options, including investment options, available under any such contract; or (iii) to diversify any such contract. A trustee is not liable to the beneficiaries of the trust or to any party for any loss arising from the absence of those duties upon the trustee.

(b)        The trustee of a trust described under subsection (a) of this section established prior to October 1, 1995, shall notify the settlor in writing that, unless the settlor provides written notice to the contrary to the trustee within 60 days of the trustee's notice, the provisions of subsection (a) of this section shall apply to the trust. Subsection (a) of this section shall not apply if, within 60 days of the trustee's notice, the settlor notifies the trustee that subsection (a) of this section shall not apply. (2007‑106, s. 37.1.)



§ 36C-9-904. Duties at inception of trusteeship.

§ 36C‑9‑904.  Duties at inception of trusteeship.

Within a reasonable time after accepting a trusteeship or receiving trust assets, a trustee shall review the trust assets and make and implement decisions concerning the retention and disposition of assets in order to bring the trust portfolio into compliance with the purposes, terms, distribution requirements, and other circumstances of the trust, and with the requirements of this Chapter. (1999‑215, s. 1; 2005‑192, s. 2.)



§ 36C-9-905. Reviewing compliance.

§ 36C‑9‑905.  Reviewing compliance.

Compliance with the prudent investor rule is determined in light of the facts and circumstances existing at the time of a trustee's decision or action and not by hindsight. (1999‑215, s. 1; 2005‑192, s. 2.)



§ 36C-9-906. Effect on charitable remainder trusts.

§ 36C‑9‑906.  Effect on charitable remainder trusts.

Nothing in this Article shall prevent the application of Article 4B of this Chapter to a "charitable remainder trust" as defined in G.S. 36C‑4B‑3(1). (1999‑215, s. 1; 2005‑192, s. 2.)



§ 36C-9-907. Short title.

§ 36C‑9‑907.  Short title.

This Article may be cited as the "North Carolina Uniform Prudent Investor Act." (1999‑215, s. 1; 2005‑192, s. 2.)



§ 36C-10-1001. Remedies for breach of trust.

Article 10.

Liability of Trustees and Rights of Persons Dealing with Trustees.

§ 36C‑10‑1001.  Remedies for breach of trust.

(a)        A violation by a trustee of a duty the trustee owes under a trust is a breach of trust.

(b)        To remedy a breach of trust that has occurred or may occur, the court may:

(1)        Compel the trustee to perform the trustee's duties;

(2)        Enjoin the trustee from committing a breach of trust;

(3)        Compel the trustee to redress a breach of trust by paying money, restoring property, or other means;

(4)        Order a trustee to account;

(5)        Appoint a special fiduciary to take possession of the trust property and administer the trust;

(6)        Suspend the trustee;

(7)        Remove the trustee as provided in G.S. 36C‑7‑706;

(8)        Reduce or deny compensation to the trustee;

(9)        Subject to G.S. 36C‑10‑1012, void an act of the trustee, impose a lien or a constructive trust on trust property, or trace trust property wrongfully disposed of and recover the property or its proceeds; or

(10)      Order any other appropriate relief.

(c)        The court may, for cause shown, relieve a trustee from liability for any breach of trust, or wholly or partly excuse a trustee who has acted honestly and reasonably from liability for a breach of trust. (2005‑192, s. 2.)



§ 36C-10-1002. Damages for breach of trust.

§ 36C‑10‑1002.  Damages for breach of trust.

(a)        A trustee who commits a breach of trust is liable for the greater of:

(1)        The amount required to restore the value of the trust property and trust distributions to what they would have been had the breach not occurred; or

(2)        The profit the trustee made by reason of the breach.

(b)        Except as otherwise provided in this subsection, if more than one trustee is liable to the beneficiaries for a breach of trust, a trustee is entitled to contribution from the other trustee or trustees. A trustee is not entitled to contribution if the trustee was substantially more at fault than another trustee or if the trustee committed the breach of trust in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries. A trustee who received a benefit from the breach of trust is not entitled to contribution from another trustee to the extent of the benefit received. (2005‑192, s. 2.)



§ 36C-10-1003. Liability in absence of breach.

§ 36C‑10‑1003.  Liability in absence of breach.

(a)        A trustee is accountable for any profit made by the trustee arising from the administration of the trust, even absent a breach of trust. Nothing in this section limits a trustee's right to compensation under G.S. 36C‑7‑708 or payments allowed under G.S. 36C‑8‑802(f).

(b)        Absent a breach of trust, a trustee is not liable for a loss or depreciation in the value of trust property or for not having made a profit. (2005‑192, s. 2.)



§ 36C-10-1004. Attorneys' fees and costs.

§ 36C‑10‑1004.  Attorneys' fees and costs.

In a judicial proceeding involving the administration of a trust, the court may award costs and expenses, including reasonable attorneys' fees, as provided in the General Statutes. (2005‑192, s. 2.)



§ 36C-10-1005. Limitation of action against trustee.

§ 36C‑10‑1005.  Limitation of action against trustee.

(a)        No proceeding against a trustee for breach of trust may be commenced more than five years after the first to occur of: (i) the removal, resignation, or death of the trustee; (ii) the termination of the beneficiary's interest in the trust; or (iii) the termination of the trust.

(b)        Except as provided in subsection (a) of this section, Chapter 1 of the General Statutes governs the limitations of actions on judicial proceedings involving trusts. (2005‑192, s. 2.)



§ 36C-10-1006. Reliance on trust instrument.

§ 36C‑10‑1006.  Reliance on trust instrument.

A trustee who acts in reasonable reliance on the terms of the trust as expressed in a trust instrument is not liable for a breach of trust to the extent that the breach resulted from the reliance. (2005‑192, s. 2.)



§ 36C-10-1007. Event affecting administration or distribution.

§ 36C‑10‑1007.  Event affecting administration or distribution.

If the happening of an event, including marriage, divorce, performance of educational requirements, or death, affects the administration or distribution of a trust, a trustee who has exercised reasonable care to ascertain the happening of the event is not liable for a loss resulting from the trustee's lack of knowledge. (2005‑192, s. 2.)



§ 36C-10-1008. Exculpation of trustee.

§ 36C‑10‑1008.  Exculpation of trustee.

A term of a trust relieving a trustee of liability for breach of trust is unenforceable to the extent that it relieves the trustee of liability for breach of trust committed in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiaries. (2005‑192, s. 2.)



§ 36C-10-1009. Beneficiary's consent, release, or ratification.

§ 36C‑10‑1009.  Beneficiary's consent, release, or ratification.

(a)        A trustee is not liable to a beneficiary for breach of trust if the beneficiary consented to the conduct constituting the breach, released the trustee from liability for the breach, or ratified the transaction constituting the breach, unless:

(1)        The consent, release, or ratification of the beneficiary was induced by improper conduct of the trustee; or

(2)        At the time of the consent, release, or ratification, the beneficiary did not have knowledge of the beneficiary's rights or of the material facts relating to the breach.

(b)        No consideration is required for the consent, release, or ratification to be valid. (2005‑192, s. 2.)



§ 36C-10-1010. Limitation on personal liability of trustee.

§ 36C‑10‑1010.  Limitation on personal liability of trustee.

(a)        Except as otherwise provided in the contract, a trustee is not personally liable on a contract properly entered into in the trustee's fiduciary capacity in the course of administering the trust if the trustee in making the contract disclosed the fiduciary capacity. The addition of the phrase "trustee" or "as trustee" or a similar designation to the signature of a trustee on a written contract is considered prima facie evidence of a disclosure of fiduciary capacity.

(b)        A trustee is personally liable for torts committed in the course of administering a trust, or for obligations arising from ownership or control of trust property, including liability for violation of environmental law, only if the trustee is personally at fault.

(c)        A claim based on a contract entered into by a trustee in the trustee's fiduciary capacity, on an obligation arising from ownership or control of trust property, or on a tort committed in the course of administering a trust, may be asserted in a judicial proceeding against the trustee in the trustee's fiduciary capacity, whether or not the trustee is personally liable for the claim. Any judgment rendered in favor of a claimant in such a judicial proceeding against a trust may be recovered from the trust property without proof that the trustee could have obtained reimbursement from the trust if the trustee had paid the claim.

(d)        A trustee is entitled to indemnity from the trust for any claim, other than a breach of trust, for which the trustee is liable:

(1)        If the claim arose from a common incident of activity in which the trustee was properly engaged for the trust;

(2)        If the trustee was not personally at fault; or

(3)        To the extent that the trustee's actions increased the value of trust property.

(e)        A decision by a trustee not to inspect property, or to decline to accept property, shall not create any inference as to liability, under any environmental law, with respect to that property. A trustee shall have no liability for a decrease in value of property in a trust by reason of the trustee's compliance with any environmental law, including reporting requirements. (2005‑192, s. 2.)



§ 36C-10-1011. Interest as general partner.

§ 36C‑10‑1011.  Interest as general partner.

(a)        Except as otherwise provided in subsection (c) of this section or unless personal liability is imposed in the contract, a trustee who holds, in a fiduciary capacity, an interest as a general partner in a general or limited partnership is not personally liable on a contract entered into by the partnership if the fiduciary capacity was disclosed. The addition of the phrase "trustee" or "as trustee" or a similar designation to the signature of a trustee on a written partnership document is considered prima facie evidence of a disclosure of fiduciary capacity.

(b)        A trustee who holds, in a fiduciary capacity, an interest as a general partner is not personally liable for torts committed by the partnership or for obligations arising from ownership or control of the interest unless the trustee is personally at fault. This subsection does not apply to additional ownership interests of the trustee held in a nonfiduciary capacity.

(c)        If the settlor transfers an existing general partnership interest to a revocable trust, the settlor remains personally liable for partnership obligations as if the settlor were a general partner. (2005‑192, s. 2.)



§ 36C-10-1012. Protection of person dealing with trustee.

§ 36C‑10‑1012.  Protection of person dealing with trustee.

(a)        A person other than a beneficiary who in good faith assists a trustee, or who in good faith and for value deals with a trustee, without knowledge that the trustee is exceeding or improperly exercising the trustee's powers, is protected from liability as if the trustee properly exercised the power.

(b)        A person other than a beneficiary who in good faith deals with a trustee is not required to inquire into the extent of the trustee's powers or the propriety of their exercise.

(c)        A person who in good faith delivers assets to a trustee need not ensure their proper application.

(d)        A person other than a beneficiary who in good faith assists a former trustee, or who in good faith and for value deals with a former trustee, without knowledge that the trusteeship has terminated is protected from liability as if the former trustee were still a trustee.

(e)        Comparable protective provisions of other laws relating to commercial transactions or transfer of securities by fiduciaries prevail over the protection provided by this section.

(f)         A person is not required to obtain a certification under G.S. 36C‑10‑1013 in order to be entitled to the protections of this section. (2005‑192, s. 2.)



§ 36C-10-1013. Certification of trust.

§ 36C‑10‑1013.  Certification of trust.

(a)        Instead of furnishing a copy of the trust instrument to a person other than a beneficiary, the trustee may furnish to the person a certification of trust containing the following information:

(1)        The existence of the trust and the date the trust instrument was executed;

(2)        The identity of the settlor, unless withheld under a provision in the trust instrument;

(3)        The identity and address of the currently acting trustee;

(4)        The powers of the trustee;

(5)        The revocability or irrevocability of the trust and the identity of any person holding a power to revoke the trust;

(6)        The authority of cotrustees to sign or otherwise authenticate and whether all or less than all are required in order to exercise powers of the trustee;

(7)        The trust's taxpayer identification number; and

(8)        The manner of taking title to trust property.

(b)        Any trustee may sign or otherwise authenticate a certification of trust.

(c)        A certification of trust must state that the trust has not been revoked, modified, or amended in any manner that would cause the representations contained in the certification of trust to be incorrect.

(d)        A certification of trust need not contain the dispositive terms of a trust.

(e)        A recipient of a certification of trust may require the trustee to furnish copies of those excerpts from the original trust instrument and later amendments that designate the trustee and confer upon the trustee the power to act in the pending transaction.

(f)         A person who acts in reliance upon a certification of trust without knowledge that the representations contained in the certification are incorrect is not liable to any person for so acting and may assume without inquiry the existence of the facts contained in the certification. Knowledge of the terms of the trust may not be inferred solely from the fact that the person relying upon the certification holds a copy of all or part of the trust instrument.

(g)        A person who in good faith enters into a transaction in reliance upon a certification of trust may enforce the transaction against the trust property as if the representations contained in the certification were correct.

(h)        A person making a demand for the trust instrument in addition to a certification of trust or excerpts is liable for damages if the court determines that the person did not act in good faith in demanding the trust instrument.

(i)         This section does not limit the right of a person to obtain a copy of the trust instrument in a judicial proceeding concerning the trust.

(j)         In transactions involving real property, a person who acts in reliance upon a certification of trust may require that the certification of trust be executed and acknowledged in a manner that will permit its registration in the office of the register of deeds in the county where the real property is located. The certification of trust need not contain the trust's taxpayer identification number if that taxpayer identification number is also the social security number of a grantor. However, the trust's taxpayer identification number shall be certified by the trustee to the person acting in reliance upon the certification of trust in a manner reasonably satisfactory to that person. (2005‑192, s. 2.)



§ 36C-11-1101. Uniformity of application and construction.

Article 11.

Miscellaneous Provisions.

§ 36C‑11‑1101.  Uniformity of application and construction.

In applying and construing this Chapter, consideration may be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it. (2005‑192, s. 2.)



§ 36C-11-1102. Electronic records and signatures.

§ 36C‑11‑1102.  Electronic records and signatures.

The provisions of this Chapter governing the legal effect, validity, or enforceability of electronic records or electronic signatures, and of contracts formed or performed with the use of those records or signatures, conform to the requirements of section 102 of the Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7002) and supersede, modify, and limit the requirements of the Electronic Signatures in Global and National Commerce Act. (2005‑192, s. 2.)



§ 36C-11-1103. Severability clause.

§ 36C‑11‑1103.  Severability clause.

If any provision of this Chapter or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this Chapter that can be given effect without the invalid provision or application, and to this end the provisions of this Chapter are severable. (2005‑192, s. 2.)



§ 36C-11-1104. Trustee signatures.

§ 36C‑11‑1104.  Trustee signatures.

The signature of a trustee of a trust who signs a document for or on behalf of the trust shall be deemed to be the signature of the trustee as such. A document which identifies a trust shall be deemed to include the trustee or the trustees as such. (2007‑106, s. 54.)



§ 36C-11-1105: Reserved for future codification purposes.

§ 36C‑11‑1105: Reserved for future codification purposes.



§ 36C-11-1106. Application to existing relationships.

§ 36C-11-1106.  Application to existing relationships.

(a)        Except as otherwise provided in this Chapter, this Chapter applies to (i) all trusts created before, on, or after January 1, 2006; (ii) all judicial proceedings concerning trusts commenced on or after January 1, 2006; and (iii) judicial proceedings concerning trusts commenced before January 1, 2006, unless the court finds that application of a particular provision of this Chapter would substantially interfere with the effective conduct of the judicial proceedings or prejudice the rights of the parties, in which case the particular provision of this Chapter does not apply and the superseded law applies.

(b)        Except as otherwise provided in this Chapter, any rule of construction or presumption provided in this Chapter applies to trust instruments executed before January 1, 2006, unless there is a clear indication of a contrary intent in the terms of the trust or unless application of that rule of construction or presumption would impair substantial rights of a beneficiary. Except as otherwise provided in this Chapter, an act done before January 1, 2006, is not affected by this Chapter. If a right is acquired, extinguished, or barred upon the expiration of a prescribed period that has commenced to run under any other statute before January 1, 2006, that statute continues to apply to the right even if it has been repealed or superseded.(2005-192, ss. 7(a), (b); 2006-226, ss. 31(a), (b).)






Chapter 36D - North Carolina Community Trust for Persons with Severe Chronic Disabilities.

§ 36D-1. Title; findings.

Chapter 36D.

North Carolina Community Trust for Persons with Severe Chronic Disabilities.

§ 36D‑1.  Title; findings.

(a)        This Article shall be known and may be cited as the "North Carolina Community Trust for Persons With Severe Chronic Disabilities Act".

(b)        The General Assembly finds that it is in the public interest to encourage activities by voluntary associations and private citizens that will supplement and augment those services provided by local, State, and federal government agencies in discharge of their responsibilities toward individuals with severe chronic disabilities. The General Assembly further finds that, as a result of changing social, economic, and demographic trends, families of persons with severe chronic disabilities are increasingly aware of the need for a vehicle by which they can assure ongoing individualized personal concern for a severely disabled family member who may survive that disabled person's parents or other family members, and provide for the efficient management of small legacies or trust funds to be used for the benefit of that disabled person. In a number of other states, voluntary associations have established foundations or trusts intended to be responsive to these concerns. Therefore, the General Assembly finds that North Carolina will benefit by the enactment of enabling legislation expressly authorizing the formation of community trusts in accordance with criteria set forth by statute and administered by the Secretary of State, under Chapter 55A of the General Statutes. These community trusts permit the pooling of resources contributed by families or persons with philanthropic intent, along with the reservation of portions of these funds for the use and benefit of designated beneficiaries.

(c)        This Article shall be liberally construed and applied to promote its underlying purposes and policies, which are, among others, to:

(1)        Encourage the orderly establishment of community trusts for the benefit of persons with severe chronic disabilities;

(2)        Ensure that community trusts are administered properly and that the managing boards of the trusts are free from conflicts of interest;

(3)        Facilitate sound administration of trust funds for persons with severe chronic disabilities by allowing family members and others to pool resources in order to make professional management investment more efficient;

(4)        Provide parents of persons with severe chronic disabilities peace of mind in knowing that a means exists to ensure that the interests of their children who have severe chronic disabilities are properly looked after and managed after the parents die or become incapacitated;

(5)        Help make guardians available for persons with severe chronic disabilities who are incompetent, when no other family member is available for this purpose;

(6)        Encourage the availability of private resources to purchase for persons with severe chronic disabilities goods and services that are not available through any governmental or charitable program and to conserve these resources by limiting purchases to those that are not available from other sources;

(7)        Encourage the inclusion, as beneficiaries of community trusts, of persons who lack resources and whose families are indigent, in a way that does not diminish the resources available to other beneficiaries whose families have contributed to the trust; and

(8)        Remove the disincentives that discourage parents and others from setting aside funds for the future protection of persons with severe chronic disabilities by ensuring that the interest of beneficiaries in community trusts are not considered assets or income that would disqualify them from any governmental or charitable entitlement program with an economic means test. (1991 (Reg. Sess., 1992), c. 768, s. 1; 2005‑192, s. 3.)



§ 36D-2. Definitions.

§ 36D‑2.  Definitions.

As used in this Article, unless the context clearly requires otherwise:

(1)        "Beneficiary" means any person with a severe chronic disability who has qualified as a member of the community trust program and who has the right to receive those services and benefits vested with the management of the business and affairs of a corporation, formed for the purpose of managing a community trust, irrespective of the name by which the group is designated.

(2)        "Community trust" means a nonprofit organization that offers the following services:

a.         Administration of special trust funds for persons with severe chronic disabilities;

b.         Follow along services;

c.         Guardianship for persons with severe chronic disabilities who are incompetent, when no other family member or immediate friend is available for this purpose; and

d.         Advice and counsel to persons who have been appointed as individual guardians of the persons or estates of persons with severe chronic disabilities.

(3)        "Follow along services" means (i) those services offered by community trusts that are designed to ensure that the needs of each beneficiary are being met for as long as may be required and may include periodic visits to the beneficiary and to the places where the beneficiary receives services, (ii) participation in the development of individualized plans being made by service providers for the beneficiary, and (iii) other similar services consistent with the purposes of this Article.

(4)        "Severe chronic disability" means a physical or mental impairment that is expected to give rise to a long‑term need for specialized health, social, and other services, and that makes the person with the disability dependent upon others for assistance to secure these services.

(5)        "Surplus trust funds" means funds accumulated in the trust from contributions made on behalf of an individual beneficiary that, after the death of the beneficiary, are determined by the board to be in excess of the actual cost of providing services during the beneficiary's lifetime, including the beneficiary's share of administrative costs.

(6)        "Trustee" means any member of the board of a corporation, formed for the purpose of managing a community trust, whether that member is designated as a trustee, director, manager, governor, or by any other title. (1991 (Reg. Sess., 1992), c. 768, s. 1; 2005‑192, s. 3.)



§ 36D-3. Scope.

§ 36D‑3.  Scope.

This Article applies to every community trust established in this State. In addition to meeting the other requirements of this Article, every board that administers a community trust shall incorporate as a nonprofit corporation under Chapter 55A of the General Statutes. Except as otherwise provided in this Chapter, Chapter 55A of the General Statutes applies to community trusts. (1991 (Reg. Sess., 1992), c. 768, s. 1; 2005‑192, s. 3.)



§ 36D-4. Administration; powers and duties.

§ 36D‑4.  Administration; powers and duties.

(a)        Every community trust shall be administered by a board. The board shall be comprised of no less than nine and no more than 21 members, at least one‑third of whom are parents or relatives of persons with severe chronic disabilities. No board member shall be a provider of habilitative, health, social, or educational services to persons with severe chronic disabilities or an employee of such a service provider. The board may, however, allow service providers to serve on the board in an advisory capacity. Board members shall be selected, to the maximum extent possible, from geographic areas throughout the area served by the trust.

The certificate of incorporation filed with the Secretary of State under Chapter 55A of the General Statutes shall, in addition to the requirements set forth in that Chapter, demonstrate that the requirements of this section have been met.

(b)        Notwithstanding any other law, no trustee may be compensated for services provided as a member of the board of a community trust. No fees or commissions shall be paid to these trustees; however, a trustee may be paid for necessary expenses incurred by the trustee and may receive indemnification as permitted under Chapter 55A of the General Statutes.

(c)        For every community trust incorporated under this Article, the corporation itself is considered the trustee of any funds administered by it. No individual board member is considered to be trustee of any fund deposited on behalf of any individual beneficiary with severe chronic disabilities.

(d)        The board shall adopt bylaws that include a declaration delineating the primary geographic area serviced by the trust and the principal services to be provided. The board shall file the bylaws with the Secretary of State.

(e)        The board may retain paid staff as it considers necessary to provide follow along services to the extent required by each beneficiary. The community trust may authorize the expenditure of funds for any goods or services, including recreational services, which the board, in its sole discretion, determines will promote the well‑being of any beneficiary. The community trust may pay for the burial of any beneficiary. The community trust, however, may not expend funds for any goods or services of comparable quality to those available to any particular beneficiary through any governmental or charitable program, insurance, or other sources. The community trust may expend funds to meet the reasonable costs of administering the community trust.

(f)         The community trust is not required to provide services to a beneficiary who is a competent adult and who has refused to accept the services. Further, the community trust shall not provide services of a nature or in a manner that would be contrary to the public policy of this State at the time the services are to be provided. In either case, the community trust may offer alternate services that are consistent with the purposes of this Article and in keeping with the best interests of the beneficiary.

(g)        The community trust may accept appointment as guardian of the person, guardian of the estate, or guardian of both on behalf of any beneficiary. If the community trust accepts appointment as guardian of the person of an individual, it shall assign a staff member to carry out its responsibilities as the guardian. The community trust may, upon request, offer consultative and professional assistance to an individual, private or public guardian of any of its beneficiaries.

(h)        The community trust may accept contributions, bequests, and designations under life insurance policies to the community trust on behalf of individuals with severe chronic disabilities for the purpose of qualifying them as beneficiaries.

(i)         At the time a contribution, bequest, or assignment of insurance proceeds is made, the trustor shall receive a written statement of the services to be provided to the beneficiary. The statement shall include a starting date for the delivery of services or the condition precedent, such as the death of the trustor, which shall determine the starting date. The statement shall describe the frequency with which services shall be provided and their duration, and the criteria or procedures for modifying the program of services from time to time in the best interests of the beneficiary. (1991 (Reg. Sess., 1992), c. 768, s. 1; 2005‑192, s. 3.)



§ 36D-5. Accountability.

§ 36D‑5.  Accountability.

Along with the annual report filed with the Secretary of State under Chapter 55A of the General Statutes, the community trust shall file an itemized statement that shows the funds collected for the year, income earned, salaries, other expenses incurred, and the opening and final trust balances. A copy of this statement shall be made available, upon request, to any beneficiary, trustor, or designee of the trustor. In addition, once annually, each trustor or the trustor's designee shall receive a detailed individual statement of the services provided to the trustor's beneficiary during the previous 12 months and the services to be provided during the following 12 months. The community trust shall make a copy of the individual statement available to any beneficiary, upon request. (1991 (Reg. Sess., 1992), c. 768, s. 1; 2005‑192, s. 3.)



§ 36D-6. Gifts, surplus trust funds.

§ 36D‑6.  Gifts, surplus trust funds.

The community trust may accept gifts and use surplus trust funds for the purpose of qualifying as beneficiary any indigent person whose family members lack the resources to make a full contribution on that person's behalf. The extent and character of the services and selection of beneficiaries are at the discretion of the community trust. The community trust may not use surplus trust funds to make any charitable contribution on behalf of any beneficiary or any group or class of beneficiaries. The community trust may accept gifts to meet start‑up costs, reduce the charges to the trust for the cost of administration, and for any other purpose that is consistent with this Article. Gifts made to the trust for an unspecified purpose shall be used by the community trust either to qualify indigent persons whose families lack the means to qualify them as beneficiaries of the trust or to meet any start‑up costs that the trust incurs. (1991 (Reg. Sess., 1992), c. 768, s. 1; 2005‑192, s. 3.)



§ 36D-7. Special requests on behalf of beneficiary.

§ 36D‑7.  Special requests on behalf of beneficiary.

The community trust may agree to fulfill any special requests made on behalf of a beneficiary as long as the requests are consistent with this Article and provided that an adequate contribution has been made for this purpose on behalf of a beneficiary. The community trust may agree to serve as trustee for any individual trust created on behalf of a beneficiary, regardless of whether the trust is revocable or irrevocable, has one or more remaindermen or contingent beneficiaries, or any other condition, so long as the individual trust is consistent with the purposes of this Article. (1991 (Reg. Sess., 1992), c. 768, s. 1; 2005‑192, s. 3.)



§ 36D-8. Irrevocability; impossibility of fulfillment.

§ 36D‑8.  Irrevocability; impossibility of fulfillment.

A community trust for persons with severe chronic disabilities is irrevocable, but the trustees in their sole discretion may provide compensation for any contribution to the trust to any trustor who, upon good cause, withdraws a beneficiary designated by the trustor from the trust, or if it becomes impossible to fulfill the conditions of the trust with regard to an individual beneficiary for reasons other than the death of the beneficiary. (1991 (Reg. Sess., 1992), c. 768, s. 1; 2005‑192, s. 3.)



§ 36D-9. Beneficiary's interest in trust not asset for income eligibility determination.

§ 36D‑9.  Beneficiary's interest in trust not asset for income eligibility determination.

Notwithstanding any provisions of Chapter 108A of the General Statutes, the beneficiary's interest in any community trust is not considered to be an asset for the purpose of determining income eligibility for any publicly operated program, nor shall that interest be reached in satisfaction of a claim for support and maintenance of the beneficiary. No agency shall reduce the benefits of services available to any individual because that person is the beneficiary of a community trust. (1991 (Reg. Sess., 1992), c. 768, s. 1; 2005‑192, s. 3.)



§ 36D-10. Trust not subject to law against perpetuities; restraints on alienation.

§ 36D‑10.  Trust not subject to law against perpetuities; restraints on alienation.

A community trust shall not be subject to or held to be in violation of any principle of law against perpetuities or restraints on alienation or perpetual accumulations of trusts. (1991 (Reg. Sess., 1992), c. 768, s. 1; 2005‑192, s. 3.)



§ 36D-11. Settlement; trustee limitations.

§ 36D‑11.  Settlement; trustee limitations.

The community trust shall settle a community trust by filing a final accounting in the superior court. In addition, at any time before the settlement of the final account, the community trust, the Secretary of State, or the Attorney General may bring an action for the dissolution of a nonprofit corporation in the superior court for the purpose of terminating the trust or merging it with another charitable trust.

No trustee or any private individual is entitled to share in the distribution of any of the trust assets upon dissolution, merger, or settlement of the community trust. Upon dissolution, merger, or settlement, the superior court shall distribute all of the remaining net assets of the community trust in a manner that is consistent with the purposes of this Article. (1991 (Reg. Sess., 1992), c. 768, s. 1; 2005‑192, s. 3.)






Chapter 36E - Uniform Prudent Management of Institutional Funds Act.

§ 36E-1. Short title.

Chapter 36E.

Uniform Prudent Management of Institutional Funds Act.

§ 36E‑1.  Short title.

This Chapter may be cited as the Uniform Prudent Management of Institutional Funds Act.  (1985, c. 98, s. 1; 2009‑8, s. 2.)



§ 36E-2. Definitions.

§ 36E‑2.  Definitions.

The following definitions apply in this Chapter:

(1)        Charitable purpose.  The relief of poverty, the advancement of education or religion, the promotion of health, scientific, benevolent, literary, governmental, or municipal purposes, or any other purpose the achievement of which is beneficial to the community.

(2)        Endowment fund.  An institutional fund or part thereof that, under the terms of a gift instrument, is not wholly expendable by the institution on a current basis. The term does not include assets that an institution designates as an endowment fund for its own use.

(3)        Gift instrument.  A record or records, including an institutional solicitation or a response to an institutional solicitation, under which property is granted to, transferred to, or held by an institution as an institutional fund.

(4)        Institution.  Any of the following:

a.         A person, other than an individual, organized and operated exclusively for charitable purposes;

b.         A government or governmental subdivision, agency, or instrumentality, to the extent that it holds funds exclusively for a charitable purpose; or

c.         A trust that had both charitable and noncharitable interests, after all noncharitable interests have terminated.

(5)        Institutional fund.  A fund held by an institution exclusively for charitable purposes. The term includes tangible assets but does not include:

a.         Program‑related assets;

b.         A fund held for an institution by a trustee that is not an institution; or

c.         A fund in which a beneficiary that is not an institution has an interest, other than an interest that could arise only upon violation or failure of the purposes of the fund.

(6)        Person.  An individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(7)        Program‑related asset.  An asset held by an institution not primarily for investment.

(8)        Record.  Information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.  (1985, c. 98, s. 1; 1991, c. 39, s. 1; 2009‑8, s. 2.)



§ 36E-3. Standard of conduct in managing and investing institutional fund.

§ 36E‑3.  Standard of conduct in managing and investing institutional fund.

(a)        Subject to the intent of a donor expressed in a gift instrument, an institution, in managing and investing an institutional fund, shall consider the charitable purposes of the institution and the purposes of the institutional fund.

(b)        In addition to complying with the duty of loyalty imposed by law other than this Chapter, each person responsible for managing and investing an institutional fund shall manage and invest the fund in good faith and with the care an ordinarily prudent person in a like position would exercise under similar circumstances.

(c)        In managing and investing an institutional fund, an institution:

(1)        May incur only costs that are appropriate and reasonable in relation to the assets, the purposes of the institution, and the skills available to the institution; and

(2)        Shall make a reasonable effort to verify facts relevant to the management and investment of the fund.

(d)        An institution may pool two or more institutional funds for purposes of management and investment.

(e)        Except as otherwise provided by a gift instrument, the following rules apply:

(1)        In managing and investing an institutional fund, the following factors, if relevant, must be considered:

a.         General economic conditions;

b.         The possible effect of inflation or deflation;

c.         The expected tax consequences, if any, of investment decisions or strategies;

d.         The role that each investment or course of action plays within the overall investment portfolio of the fund;

e.         The expected total return from income and the appreciation of investments;

f.          Other resources of the institution;

g.         The needs of the institution and the fund to make distributions and to preserve capital; and

h.         An asset's special relationship or special value, if any, to the charitable purposes of the institution.

(2)        Management and investment decisions about an individual asset must be made not in isolation but rather in the context of the institutional fund's portfolio of investments as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the institutional fund and to the institution.

(3)        Except as otherwise provided by law other than this Chapter, an institution may invest in any kind of property or type of investment consistent with this section.

(4)        An institution shall diversify the investments of an institutional fund unless the institution reasonably determines that, because of special circumstances, the purposes of the fund are better served without diversification.

(5)        Within a reasonable time after receiving property, an institution shall make and carry out decisions concerning the retention or disposition of the property or to rebalance a portfolio in order to bring the institutional fund into compliance with the purposes, terms, and distribution requirements of the institution as necessary to meet other circumstances of the institution and the requirements of this Chapter.

(6)        A person that has special skills or expertise, or is selected in reliance upon the person's representation that the person has special skills or expertise, has a duty to use those skills or that expertise in managing and investing institutional funds. This subdivision does not apply to a volunteer who is not compensated beyond reimbursement for expenses.  (1985, c. 98, s. 1; 2009‑8, s. 2.)



§ 36E-4. Appropriation for expenditure or accumulation of endowment fund; rules of construction.

§ 36E‑4.  Appropriation for expenditure or accumulation of endowment fund; rules of construction.

(a)        Subject to the intent of a donor expressed in the gift instrument, an institution may appropriate for expenditure or accumulate so much of an endowment fund as the institution determines is prudent for the uses, benefits, purposes, and duration for which the endowment fund is established. Unless stated otherwise in the gift instrument, the assets in an endowment fund are donor‑restricted assets until appropriated for expenditure by the institution. In making a determination to appropriate or accumulate, the institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, and shall consider, if relevant, the following factors:

(1)        The duration and preservation of the endowment fund;

(2)        The purposes of the institution and the endowment fund;

(3)        General economic conditions;

(4)        The possible effect of inflation or deflation;

(5)        The expected total return from income and the appreciation of investments;

(6)        Other resources of the institution; and

(7)        The investment policy of the institution.

(b)        To limit the authority to appropriate for expenditure or accumulate under subsection (a) of this section, a gift instrument must specifically state the limitation.

(c)        Terms in a gift instrument designating a gift as an endowment, or a direction or authorization in the gift instrument to use only "income," "interest," "dividends," or "rents, issues, or profits," or "to preserve the principal intact," or words of similar import:

(1)        Create an endowment fund of permanent duration unless other language in the gift instrument limits the duration or purpose of the fund; and

(2)        Do not otherwise limit the authority to appropriate for expenditure or accumulate under subsection (a) of this section.  (1985, c. 98, s. 1; 2009‑8, s. 2.)



§ 36E-5. Delegation of management and investment functions.

§ 36E‑5.  Delegation of management and investment functions.

(a)        Subject to any specific limitation set forth in a gift instrument or in law other than this Chapter, an institution may delegate to an external agent the management and investment of an institutional fund to the extent that an institution could prudently delegate under the circumstances. An institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, in:

(1)        Selecting an agent;

(2)        Establishing the scope and terms of the delegation, consistent with the purposes of the institution and the institutional fund; and

(3)        Periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the scope and terms of the delegation.

(b)        In performing a delegated function, an agent owes a duty to the institution to exercise reasonable care to comply with the scope and terms of the delegation.

(c)        An institution that complies with subsection (a) of this section is not liable for the decisions or actions of an agent to which the function was delegated.

(d)        By accepting delegation of a management or investment function from an institution that is subject to the laws of this State, an agent submits to the jurisdiction of the courts of this State in all proceedings arising from or related to the delegation or the performance of the delegated function.

(e)        An institution may delegate management and investment functions to its committees, officers, or employees as authorized by law of this State other than this Chapter.  (1985, c. 98, s. 1; 2009‑8, s. 2.)



§ 36E-6. Release or modification of restrictions on management, investment, or purpose.

§ 36E‑6.  Release or modification of restrictions on management, investment, or purpose.

(a)        If the donor consents in a record, an institution may release or modify, in whole or in part, a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund. A release or modification may not allow a fund to be used for a purpose other than a charitable purpose of the institution.

(b)        The superior court, upon application of an institution, may modify a restriction contained in a gift instrument regarding the management or investment of an institutional fund if the restriction has become impracticable or wasteful, if it impairs the management or investment of the fund, or if, because of circumstances not anticipated by the donor, a modification of the restriction will further the purposes of the fund. The institution shall notify the Attorney General of the application, and the Attorney General must be given an opportunity to be heard. To the extent practicable, any modification must be made in accordance with the donor's probable intention.

(c)        If a particular charitable purpose or restriction contained in a gift instrument on the use of an institutional fund becomes unlawful, impracticable, impossible to achieve, or wasteful, the superior court, upon application of an institution, may modify the purpose of the fund or the restriction on the use of the fund in a manner consistent with the charitable purposes expressed in the gift instrument. The institution shall notify the Attorney General of the application, and the Attorney General must be given an opportunity to be heard.

(d)        If an institution determines that a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund is unlawful, impracticable, impossible to achieve, or wasteful, the institution may release or modify the restriction, in whole or part, if:

(1)        The institutional fund subject to the restriction has a total value of less than one hundred thousand dollars ($100,000);

(2)        More than 10 years have elapsed since the fund was established; and

(3)        The institution uses the property in a manner consistent with the charitable purposes expressed in the gift instrument.

The institution must provide written notice of the proposed release or modification of the restriction to the Attorney General not less than 60 days before releasing or modifying the restriction. The Attorney General may make application to the superior court to contest the institution's determination that the restriction should be released or modified within 60 days of receipt of the institution's written notice.  (1985, c. 98, s. 1; 2009‑8, s. 2.)



§ 36E-7. Reviewing compliance.

§ 36E‑7.  Reviewing compliance.

Compliance with this Chapter is determined in light of the facts and circumstances existing at the time a decision is made or action is taken, and not by hindsight.  (2009‑8, s. 2.)



§ 36E-8. Application to existing institutional funds.

§ 36E‑8.  Application to existing institutional funds.

This Chapter applies to institutional funds existing on or established after March 19, 2009. As applied to institutional funds existing on March 19, 2009, this Chapter governs only decisions made or actions taken on or after that date.  (2009‑8, s. 2.)



§ 36E-9. Relation to Electronic Signatures in Global and National Commerce Act.

§ 36E‑9.  Relation to Electronic Signatures in Global and National Commerce Act.

This Chapter modifies, limits, and supersedes the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001, et seq., but does not modify, limit, or supersede section 101 of that act, 15 U.S.C. § 7001(c), or authorize electronic delivery of any of the notices described in section 103 of that act, 15 U.S.C. § 7003(b).  (2009‑8, s. 2.)



§ 36E-10. Conflict with other law; exemptions.

§ 36E‑10.  Conflict with other law; exemptions.

(a)        To the extent that the provisions of this Chapter are inconsistent with the provisions of Chapter 36C, Chapter 36D, Chapter 37A, or Chapter 55A of the General Statutes, the provisions of this Chapter shall control.

(b)        The provisions of this Chapter do not apply to funds, other than endowment funds, held by a government or governmental subdivision, agency, or instrumentality.  (1985, c. 98, s. 1; 1991, c. 39, s. 1; 2007‑106, s. 1.3; 2009‑8, s. 2.)



§ 36E-11. Uniformity of application and construction.

§ 36E‑11.  Uniformity of application and construction.

In applying and construing this Chapter, consideration may be given to promoting uniformity of interpretation with respect to its subject matter among the states that enact it.  (1985, c. 98, s. 1; 2009‑8, s. 2.)






Chapter 37 - Allocation of Principal and Income.

§§ 37-1 through 37-15. Repealed by Session Laws 1973, c. 729, s. 3.

Chapter 37.

Allocation of Principal and Income.

Article 1.

Uniform Principal and Income Act.

§§ 37‑1 through 37‑15.  Repealed by Session Laws 1973, c. 729, s. 3.



§§ 37-16 through 37-40: Repealed by Session Laws 2003-232, s. 1, effective January 1, 2004, and applicable to every trust or decedent's estate existing on that date or coming into existence after that date, except as otherwise expressly provided in

Article 2.

Principal and Income Act of 1973.

§§ 37‑16 through 37‑40: Repealed by Session Laws 2003‑232, s. 1, effective January 1, 2004, and applicable to every trust or decedent's estate existing on that date or coming into existence after that date, except as otherwise expressly provided in the will or terms of the trust or in provisions of Chapter 37A of the General Statutes.






Chapter 37A - Uniform Principal and Income Act.

§ 37A-1-101. Short title.

Chapter 37A.

Uniform Principal and Income Act.

Article 1.

Definitions and Fiduciary Duties; Conversion to Unitrust; Judicial Control of Discretionary Power.

Part 1. Definitions.

§ 37A‑1‑101.  Short title.

This Chapter may be cited as the Uniform Principal and Income Act. (2003‑232, s. 2.)



§ 37A-1-102. Definitions.

§ 37A‑1‑102.  Definitions.

The following definitions apply in this Chapter:

(1)        "Accounting period" means a calendar year unless another 12‑month period is selected by a fiduciary. The term includes a portion of a calendar year or other 12‑month period that begins when an income interest begins or ends when an income interest ends.

(2)        "Beneficiary" includes, in the case of a decedent's estate, an heir, legatee, and devisee and, in the case of a trust, an income beneficiary and a remainder beneficiary.

(3)        "Fiduciary" means a personal representative or a trustee. The term includes an executor, administrator, successor personal representative, special administrator, and a person performing substantially the same function.

(4)        "Income" means money or property that a fiduciary receives as current return from a principal asset. The term includes a portion of receipts from a sale, exchange, or liquidation of a principal asset, to the extent provided in Article 4 of this Chapter.

(5)        "Income beneficiary" means a person to whom net income of a trust is or may be payable.

(6)        "Income interest" means the right of an income beneficiary to receive all or part of net income, whether the terms of the trust require it to be distributed or authorize it to be distributed in the trustee's discretion.

(7)        "Mandatory income interest" means the right of an income beneficiary to receive net income that the terms of the trust require the fiduciary to distribute.

(8)        "Net income" means the total receipts allocated to income during an accounting period minus the disbursements made from income during the period, plus or minus transfers under this Chapter to or from income during the period.

(9)        "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, or government; governmental subdivision, agency, or instrumentality; public corporation, or any other legal or commercial entity.

(10)      "Principal" means property held in trust for distribution to a remainder beneficiary when the trust terminates.

(11)      "Remainder beneficiary" means a person entitled to receive principal when an income interest ends.

(12)      "Terms of a trust" means the manifestation of the intent of a settlor or decedent with respect to the trust, expressed in a manner that admits of its proof in a judicial proceeding, whether by written or spoken words or by conduct.

(13)      "Trustee" includes an original, additional, or successor trustee, whether or not appointed or confirmed by a court. (2003‑232, s. 2.)



§ 37A-1-103. Fiduciary duties; general principles.

§ 37A‑1‑103.  Fiduciary duties; general principles.

(a)        In allocating receipts and disbursements to or between principal and income, and with respect to any matter within the scope of Articles 2 and 3 of this Chapter, a fiduciary:

(1)        Shall administer a trust or estate in accordance with the terms of the trust or the will, even if there is a different provision in this Chapter;

(2)        May administer a trust or estate by the exercise of a discretionary power of administration given to the fiduciary by the terms of the trust or the will, even if the exercise of the power produces a result different from a result required or permitted by this Chapter;

(3)        Shall administer a trust or estate in accordance with this Chapter if the terms of the trust or the will do not contain a different provision or do not give the fiduciary a discretionary power of administration; and

(4)        Shall add a receipt or charge a disbursement to principal to the extent that the terms of the trust and this Chapter do not provide a rule for allocating the receipt or disbursement to or between principal and income.

(b)        In exercising the power to adjust under G.S. 37A‑1‑104(a), any discretionary power in connection with the conversion or administration of a unitrust under Part 2 of this Article, or a discretionary power of administration regarding a matter within the scope of this Chapter, whether granted by the terms of a trust, a will, or this Chapter, a fiduciary shall administer a trust or estate impartially, based on what is fair and reasonable to all of the beneficiaries, except to the extent that the terms of the trust or the will clearly manifest an intention that the fiduciary shall or may favor one or more of the beneficiaries. A determination in accordance with this Chapter is presumed to be fair and reasonable to all of the beneficiaries.

(c)        The exercise of powers of allocation of receipts and expenditures contained or incorporated by reference to G.S. 32‑27(29) in wills dated prior to January 1, 2004, shall continue to be valid. (2003‑232, s. 2.)



§ 37A-1-104. Trustee's power to adjust.

§ 37A‑1‑104.  Trustee's power to adjust.

(a)        A trustee may adjust between principal and income to the extent the trustee considers necessary if the trustee invests and manages trust assets as a prudent investor, the terms of the trust describe the amount that may or shall be distributed to a beneficiary by referring to the trust's income, and the trustee determines, after applying the rules in G.S. 37A‑1‑103(a), that the trustee is unable to comply with G.S. 37A‑1‑103(b). In lieu of exercising the power to adjust, the trustee may convert the trust to a unitrust as permitted under Part 2 of this Article, in which case the unitrust amount shall become the net income of the trust.

(b)        In deciding whether and to what extent to exercise the power conferred by subsection (a) of this section, a trustee shall consider all factors relevant to the trust and its beneficiaries, including the following factors to the extent they are relevant:

(1)        The nature, purpose, and expected duration of the trust;

(2)        The intent of the grantor or settlor;

(3)        The identity and circumstances of the beneficiaries;

(4)        The needs for liquidity, regularity of income, and preservation and appreciation of capital;

(5)        The assets held in the trust; the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property, or real property; the extent to which an asset is used by a beneficiary; and whether an asset was purchased by the trustee or received from the settlor;

(6)        The net amount allocated to income under the other sections of this Chapter and the increase or decrease in the value of the principal assets, which the trustee may estimate as to assets for which market values are not readily available;

(7)        Whether and to what extent the terms of the trust give the trustee the power to invade principal or accumulate income or prohibit the trustee from invading principal or accumulating income, and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income;

(8)        The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation; and

(9)        The anticipated tax consequences of an adjustment.

(c)        A trustee shall not make an adjustment:

(1)        That diminishes the income interest in a trust that requires all of the income to be paid at least annually to a spouse and for which an estate tax or gift tax marital deduction would be allowed, in whole or in part, if the trustee did not have the power to make the adjustment;

(2)        That reduces the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify for a gift tax exclusion;

(3)        That changes the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets;

(4)        From any amount that is permanently set aside for charitable purposes under a will or the terms of a trust unless both income and principal are so set aside;

(5)        If possessing or exercising the power to make an adjustment causes an individual to be treated as the owner of all or part of the trust for income tax purposes and the individual would not be treated as the owner if the trustee did not possess the power to make an adjustment;

(6)        If possessing or exercising the power to make an adjustment causes all or part of the trust assets to be included for estate tax purposes in the estate of an individual who has the power to remove a trustee or appoint a trustee, or both, and the assets would not be included in the estate of the individual if the trustee did not possess the power to make an adjustment;

(7)        If the trustee is a beneficiary of the trust;

(8)        If the trustee is not a beneficiary but the adjustment would benefit the trustee directly or indirectly, except that a trustee may make an adjustment that also benefits a beneficiary even if the terms of the trust provide for trustee compensation as a percentage of the trust's income; or

(9)        If the trust has been converted to, and is then operating as, a unitrust under Part 2 of this Article.

(d)        If subdivision (5), (6), (7), or (8) of subsection (c) of this section applies to a trustee and there is more than one trustee, a cotrustee to whom the provision does not apply may make the adjustment unless the exercise of the power by the remaining trustee or trustees is not permitted by the terms of the trust.

(e)        A trustee may renounce the entire power conferred by subsection (a) of this section or may renounce only the power to adjust from income to principal or the power to adjust from principal to income if the trustee is uncertain about whether possessing or exercising the power will cause a result described in subdivisions (1) through (6) or subdivision (8) of subsection (c) of this section or if the trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in subsection (c) of this section. The renunciation may be permanent or for a specified period, including a period measured by the life of an individual.

(f)         Terms of a trust that limit the power of a trustee to make an adjustment between principal and income do not affect the application of this section unless it is clear from the terms of the trust that the terms are intended to deny the trustee the power of adjustment conferred by subsection (a) of this section. (2003‑232, s. 2; 2007‑106, s. 44.)



§ 37A-1-104.1. Definitions.

Part 2. Conversion to Unitrust.

§ 37A‑1‑104.1.  Definitions.

The following definitions apply to this Part:

(1)        Code.  The Internal Revenue Code of 1986, as amended from time to time, and any statutory enactment successor to the Code; reference to a specific section of the Code in this Part shall be considered a reference also to any successor provision dealing with the subject matter of that section of the Code.

(2)        Repealed by Session Laws 2007‑106, s. 45, effective October 1, 2007.

(3)        Disinterested person.  A person who is not a related or subordinate party with respect to the person then acting as trustee of the trust and excludes the  settlor of the trust and any interested trustee.

(4)        Repealed by Session Laws 2007‑106, s. 45, effective October 1, 2007.

(5)        Income trust.  A trust, created by either an inter vivos or a testamentary instrument, which directs or permits the trustee to distribute the net income of the trust to one or more persons, either in fixed proportions or in amounts or proportions determined by the trustee, and regardless of whether the trust directs or permits the trustee to distribute principal of the trust to one or more of those persons.

(6)        Interested distributee.  A living beneficiary who is a distributee or permissible distributee of trust income or principal who has the power to remove the existing trustee and designate as successor a person who may be a related or subordinate party with respect to that distributee.

(7)        Interested trustee.  Any of the following:

a.         An individual trustee who is a qualified beneficiary.

b.         Any trustee who may be removed and replaced by an interested distributee.

c.         An individual trustee whose legal obligation to support a beneficiary may be satisfied by distributions of income and principal of the trust.

(7a)      Legal disability.  A person under a legal disability is a person who is a minor, an incompetent, or an unborn individual, or whose identity or location is unknown.

(7b)      Qualified beneficiary.  A qualified beneficiary as defined in G.S. 36C‑1‑103(15).

(8)        Related or subordinate party.  A related or subordinate party as defined in section 672(c) of the Code.

(8a)      Representative.  A person who may represent and bind another as provided in Article 3 of Chapter 36C of the General Statutes, the provisions of which shall apply for purposes of this Article.

(8b)      Settlor.  An individual, including a testator, who creates a trust.

(9)        Total return unitrust.  An income trust that has been converted under and meets the provisions of this Part.

(9a)      Treasury regulations.  The regulations, rulings, procedures, notices, or other administrative pronouncements issued by the Internal Revenue Service, as amended from time to time.

(10)      Trustee.  Any person acting as trustee of the trust, except as otherwise expressly provided in this Part, whether acting in that person's discretion or on the direction of one or more persons acting in a fiduciary capacity.

(11)      Unitrust amount.  An amount computed as a percentage of the fair market value of the trust. (2003‑232, s. 2; 2005‑244, ss. 1, 2; 2007‑106, s. 45.)



§ 37A-1-104.2. Conversion in trustee's discretion without court approval.

§ 37A‑1‑104.2.  Conversion in trustee's discretion without court approval.

(a)        Any trustee, other than an interested trustee, or, where two or more persons are acting as trustees, a majority of the trustees who are not interested trustees (in either case hereafter "trustee"), may, in the trustee's sole discretion and without court approval, (i) convert an income trust to a total return unitrust, (ii) reconvert a total return unitrust to an income trust, or (iii) change the percentage used to calculate the unitrust amount or the method used to determine the fair market value of the trust  if all of the following apply:

(1)        The trustee adopts a written policy for the trust providing (i) in the case of a trust being administered as an income trust, that future distributions from the trust will be unitrust amounts rather than net income, (ii) in the case of a trust being administered as a total return unitrust, that future distributions from the trust will be net income rather than unitrust amounts, or (iii) that the percentage used to calculate the unitrust amount or the method used to determine the fair market value of the trust will be changed as stated in the policy.

(2)        The trustee gives written notice of its intention to take the action, including copies of the written policy and this Part, to (i) the settlor of the trust, if living, and (ii) all persons who are the qualified beneficiaries of the trust at the time the notice is given. If a qualified beneficiary is under a legal disability, notice shall be given to the representative of the qualified beneficiary if a representative is available without court order.

(3)        There is at least (i) one qualified beneficiary described in G.S. 36C‑1‑103(15)a. or b. who is not under a legal disability or a representative of a qualified beneficiary so described and (ii) one qualified beneficiary described in G.S. 36C‑1‑103(15)c. who is not under a legal disability or a representative of a qualified beneficiary so described.

and

(4)        No person receiving notice of the trustee's intention to take the proposed action objects to the action within 60 days after notice has been given. The objection shall be by written instrument delivered to the trustee.

(b)        If there is no trustee of the trust other than an interested trustee, the interested trustee or, where two or more persons are acting as trustee and are interested trustees, a majority of the interested trustees may, in its sole discretion and without court approval, (i) convert an income trust to a total return unitrust, (ii) reconvert a total return unitrust to an income trust, or (iii) change the percentage used to calculate the unitrust amount or the method used to determine the fair market value of the trust if all of the following apply:

(1)        The trustee adopts a written policy for the trust providing (i) in the case of a trust being administered as an income trust, that future distributions from the trust will be unitrust amounts rather than net income as determined under this Chapter, (ii) in the case of a trust being administered as a total return unitrust, that future distributions from the trust will be net income as determined under this Chapter rather than unitrust amounts, or (iii) that the percentage used to calculate the unitrust amount or the method used to determine the fair market value of the trust will be changed as stated in the policy.

(2)        The trustee appoints a disinterested person who, in its sole discretion but acting in a fiduciary capacity, determines for the trustee (i) the percentage to be used to calculate the unitrust amount, (ii) the method to be used in determining the fair market value of the trust, and (iii) which assets, if any, are to be excluded in determining the unitrust amount.

(3)        The trustee gives written notice of its intention to take the action, including copies of the written policy and this Part, and the determinations of the disinterested person to (i) the settlor of the trust, if living, and (ii) all persons who are the qualified beneficiaries of the trust at the time of the giving of the notice. If a qualified beneficiary is under a legal disability, notice shall be given to the representative of the qualified beneficiary if a representative is available without court order.

(4)        There is at least one (i) qualified beneficiary described in G.S. 36C‑1‑103(15)a. or b. or a representative of a beneficiary so described and (ii) one qualified beneficiary described in G.S. 36C‑1‑103(15)c. or a representative of a qualified beneficiary so described.

(5)        No person receiving notice of the trustee's intention to take the proposed action of the trustee objects to the action or to the determination of the disinterested person within 60 days after notice has been given. The objection must be by written instrument delivered to the trustee.

(c)        A trustee may act under subsection (a) or (b) of this section with respect to a trust for which both income and principal have been set aside permanently for charitable purposes under the governing instrument and for which a federal estate or gift tax deduction has been taken, provided that all of the following apply:

(1)        Instead of sending written notice to the persons described in subdivisions (2) and (3) of subsection (a) of this section or subdivisions (3) and (4) of subsection (b) of this section, as the case may be, the trustee shall send written notice to each charitable organization expressly designated to receive the income of the trust under the governing instrument and, if no charitable organization is expressly designated to receive all of the income of the trust under the governing instrument, to the Attorney General of this State.

(2)        Subdivision (4) of subsection (a) of this section or subdivision (5) of subsection (b) of this section, as the case may be, shall not apply to this action.

(3)        In each taxable year, the trustee shall distribute the greater of the unitrust amount or the amount required by section 4942 of the Code.

(d)        The provisions of G.S. 36C‑1‑109 regarding notices and the sending of documents to persons under Chapter 36C of the General Statutes shall apply for purposes of notices and the sending of documents under this section. (2003‑232, s. 2; 2005‑244, s. 3; 2007‑106, s. 46.)



§ 37A-1-104.3. Conversion with court approval.

§ 37A‑1‑104.3.  Conversion with court approval.

(a)        If any trustee desires to (i) convert an income trust to a total return unitrust, (ii) reconvert a total return unitrust to an income trust, or (iii) change the percentage used to calculate the unitrust amount or the method used to determine the fair market value of the trust but does not have the ability to or elects not to do it under G.S. 37A‑1‑104.2, the trustee may petition the court for an order as the trustee considers appropriate. In the event, however, there is only one trustee of the trust and the trustee is an interested trustee or in the event there are two or more trustees of the trust and a majority of them are interested trustees, the court, in its own discretion or on the petition of the trustee or trustees or any person interested in the trust, may appoint a disinterested person who, acting in a fiduciary capacity, shall present information to the court as shall be necessary to enable the court to make its determinations under this Part.

(b)        A qualified beneficiary or a representative of a qualified beneficiary may request the trustee to (i) convert an income trust to a total return unitrust, (ii) reconvert a total return unitrust to an income trust, or (iii) change the percentage used to calculate the unitrust amount or the method used to determine the fair market value of the trust. If the trustee does not take the action requested, the qualified beneficiary or a representative of the qualified beneficiary may petition the court to order the trustee to take the action.

(c)        All proceedings under this section shall be conducted as provided in Article 2 of Chapter 36C of the General Statutes. (2003‑232, s. 2; 2007‑106, s. 47.)



§ 37A-1-104.4. Determination of unitrust amount.

§ 37A‑1‑104.4.  Determination of unitrust amount.

(a)        The fair market value of the trust shall be determined at least annually, using a valuation date selected by the trustee in its discretion. The trustee, in its discretion, may use an average of the fair market value on the same valuation date for the current fiscal year and not more than three preceding fiscal years, if the use of this average appears desirable to reduce the impact of fluctuations in market value on the unitrust amount. Assets for which a fair market value cannot be readily ascertained shall be valued using valuation methods as are considered reasonable and appropriate by the trustee. Assets, such as a residence or tangible personal property, used by the trust beneficiary may be excluded from the fair market value for computing the unitrust amount.

(b)        The percentage to be used in determining the unitrust amount shall be a reasonable current return from the trust, in any event not less than three percent (3%) nor more than five percent (5%), taking into account the intentions of the settlor of the trust as expressed in the governing instrument, the needs of the beneficiaries, general economic conditions, projected current earnings and appreciation for the trust, and projected inflation and its impact on the trust.

(c)        Repealed by Session Laws 2005‑244, s. 4, effective July 30, 2005. See notes for applicability language.

(d)        Following the conversion of an income trust to a total return unitrust, the trustee:

(1)        Shall consider the unitrust amount as paid from net accounting income determined as if the trust were not a unitrust;

(2)        Shall then consider the unitrust amount as paid from ordinary income not allocable to net accounting income;

(3)        May, in the trustee's discretion, consider the unitrust amount as paid from net short‑term gain described in section 1222(5) of the Code and then from net long‑term capital gain described in section 1222(7) of the Code so long as the discretionary power is exercised consistently and in a reasonable and impartial manner, but the amount so paid from net capital gains may not be greater than the excess of the unitrust amount over the amount of distributable net income as defined in section 643(a) of the Code without regard to section 1.643(a)‑3(b) of the Treasury Regulations, as amended from time to time; and

(4)        Shall then consider the unitrust amount as coming from the principal of the trust. (2003‑232, s. 2; 2005‑244, s. 4; 2007‑106, ss. 48, 49.)



§ 37A-1-104.5. Matters in trustee's discretion.

§ 37A‑1‑104.5.  Matters in trustee's discretion.

In administering a total return unitrust, the trustee may, in its sole discretion but subject to the provisions of the governing instrument, determine:

(1)        The effective date of the conversion;

(2)        The timing of distributions, including provisions for prorating a distribution for a short year in which a beneficiary's right to payments commences or ceases;

(3)        Whether distributions are to be made in cash or in kind or partly in cash and partly in kind;

(4)        If the trust is reconverted to an income trust, the effective date of the reconversion; and

(5)        Any other administrative issues as may be necessary or appropriate to carry out the purposes of this Part. (2003‑232, s. 2.)



§ 37A-1-104.6. No effect on principal distributions.

§ 37A‑1‑104.6.  No effect on principal distributions.

Conversion to a total return unitrust under this Part shall not affect any other provision of the governing instrument, if any, regarding distributions of principal. For purposes of this Part, the distribution of a unitrust amount is considered a distribution of income and not of principal. (2003‑232, s. 2.)



§ 37A-1-104.7: Repealed by Session Laws 2007-106, s. 49.1, effective October 1, 2007.

§ 37A‑1‑104.7: Repealed by Session Laws 2007‑106, s. 49.1, effective October 1, 2007.



§ 37A-1-104.8. No liability on part of trustee or disinterested person acting in good faith.

§ 37A‑1‑104.8.  No liability on part of trustee or disinterested person acting in good faith.

No trustee or disinterested person who in good faith takes or fails to take any action under this Part shall be liable to any person affected by the action or inaction, regardless of whether the person received written notice as provided in this Part and regardless of whether the person was under a legal disability at the time of the delivery of the notice. The exclusive remedy for any person affected by an action or inaction shall be to obtain an order of the court directing the trustee (i) to convert an income trust to a total return unitrust, (ii) to reconvert from a total return unitrust to an income trust, or (iii) to change the percentage used to calculate the unitrust amount. (2003‑232, s. 2.)



§ 37A-1-104.9. Applicability.

§ 37A‑1‑104.9.  Applicability.

This Part shall apply to all trusts in existence on, or created after January 1, 2004, unless (i) the governing instrument contains a provision clearly expressing the settlor's intention that the current beneficiary or beneficiaries are to receive an amount other than a reasonable current return from the trust, (ii) the trust is a trust described in section 170(f)(2)(B), section 664(d), section 2702(a)(3), or section 2702(b) of the Code, (iii) the trust is a trust under which any amount is, or has been in the past, set aside permanently for charitable purposes unless the income from the trust also is devoted permanently to charitable purposes, or (iv) the governing instrument expressly prohibits use of this Part by specific reference to this Part, or expressly states the settlor's intent that net income not be calculated as a unitrust amount. A provision in the governing instrument that "the provisions of Part 2 of Article 1 of Chapter 37A of the General Statutes or any corresponding provision of future law, shall not be used in the administration of this trust." or "the trustee shall not determine the distributions to the income beneficiary as a unitrust amount." or similar words reflecting that intent is sufficient to preclude the use of this Part. (2003‑232, s. 2; 2005‑244, s. 5; 2007‑106, s. 50.)



§ 37A-1-104.21. Definitions.

Part 2A. Express Total Return Unitrusts.

§ 37A‑1‑104.21.  Definitions.

(a)        An "express total return unitrust" means a trust that has a governing instrument requiring the distribution at least annually of a unitrust amount equal to a fixed percentage of not less than three percent (3%) nor more than five percent (5%) per year of the net fair market value of the trust's assets, valued at least annually.

(b)        "Code" means the Internal Revenue Code as described in G.S. 37A‑1‑104.1(1).

(c)        "Treasury regulations" means the treasury regulations described in G.S. 37A‑1‑104.1(9a). (2005‑244, s. 6.)



§ 37A-1-104.22. Determination of unitrust amount.

§ 37A‑1‑104.22.  Determination of unitrust amount.

(a)        The unitrust amount to be distributed by the express total return unitrust may be determined in the governing instrument by reference to the net fair market value of the trust's assets determined annually or averaged on a multiple year basis.

(b)        The terms of the governing instrument of an express total return unitrust may provide that:

(1)        Assets for which a fair market value cannot be readily ascertained shall be valued using valuation methods that the trustee considers reasonable and appropriate.

(2)        Assets, such as a residence property or tangible personal property, used by the trust beneficiary entitled to the unitrust amount may be excluded from the net fair market value for computing the unitrust amount. (2005‑244, s. 6.)



§ 37A-1-104.23. Effect of distribution of unitrust amount.

§ 37A‑1‑104.23.  Effect of distribution of unitrust amount.

The distribution from an express total return unitrust of the fixed percentage of not less than three percent (3%) nor more than five percent (5%) reasonably apportions between the income beneficiaries and remaindermen the total return of an express total return unitrust. (2005‑244, s. 6.)



§ 37A-1-104.24. Change or conversion of unitrust amount.

§ 37A‑1‑104.24.  Change or conversion of unitrust amount.

(a)        The terms of the governing instrument of an express total return unitrust may provide the method similar to the method provided under G.S. 37A‑1‑104.2(a) for changing the unitrust percentage or for converting from a unitrust to an income trust or for a reconversion of an income trust to a unitrust, or for all of these actions.

(b)        If the terms of the governing instrument of an express total return unitrust do not specifically or by reference to G.S. 37A‑1‑104.2 grant a power to the trustee to change the unitrust percentage or change to an income trust, the trustee shall not have that power. (2005‑244, s. 6.)



§ 37A-1-104.25. Determination of character of unitrust amount.

§ 37A‑1‑104.25.  Determination of character of unitrust amount.

Unless the terms of the governing instrument of the express total return unitrust specifically provide otherwise, the trustee:

(1)        Shall consider the unitrust amount as paid from net accounting income determined as if the trust were not a unitrust;

(2)        Shall then consider the unitrust amount as paid from ordinary income not allocable to net accounting income;

(3)        May, in the trustee's discretion, consider the unitrust amount as paid from net short‑term gain described in section 1222(5) of the Code and then from net long‑term capital gain described in section 1222(7) of the Code so long as this discretionary power is exercised consistently and in a reasonable and impartial manner, but the amount so paid from net capital gains may not be greater than the excess of the unitrust amount over the amount of distributable net income as defined in section 643(a) of the Code without regard to section 1.643(a)‑3(b) of the treasury regulations; and

(4)        Shall then consider the unitrust amount as coming from the principal of the trust. (2005‑244, s. 6.)



§ 37A-1-104.26. Unitrust amount in excess of a five percent payout.

§ 37A‑1‑104.26.  Unitrust amount in excess of a five percent payout.

A trust that provides for a fixed percentage payout in excess of five percent (5%) per year is considered an express total return unitrust that pays out a fixed percentage of five percent (5%) per year and pays out principal to the extent that the fixed percentage payout exceeds five percent (5%) per year. (2005‑244, s. 6.)



§ 37A-1-105. Judicial control of discretionary power.

Part 3. Judicial Control of Discretionary Power.

§ 37A‑1‑105.  Judicial control of discretionary power.

(a)        The court shall not order a fiduciary to change a decision to exercise or not to exercise a discretionary power conferred by this Chapter unless it determines that the decision was an abuse of the fiduciary's discretion. A fiduciary's decision is not an abuse of discretion merely because the court would have exercised the power in a different manner or would not have exercised the power.

(b)        The decisions to which subsection (a) of this section applies include:

(1)        A decision under G.S. 37A‑1‑104(a) as to whether and to what extent an amount should be transferred from principal to income or from income to principal.

(2)        A decision regarding the factors that are relevant to the trust and its beneficiaries, the extent to which the factors are relevant, and the weight, if any, to be given to those factors in deciding whether and to what extent to exercise the discretionary power conferred by G.S. 37A‑1‑104(a).

(c)        If the court determines that a fiduciary has abused the fiduciary's discretion, the court may place the income and remainder beneficiaries in the positions they would have occupied if the discretion had not been abused, according to the following rules:

(1)        To the extent that the abuse of discretion has resulted in no distribution to a beneficiary or in a distribution that is too small, the court shall order the fiduciary to distribute from the trust to the beneficiary an amount that the court determines will restore the beneficiary, in whole or in part, to the beneficiary's appropriate position.

(2)        To the extent that the abuse of discretion has resulted in a distribution to a beneficiary that is too large, the court shall place the beneficiaries, the trust, or both, in whole or in part, in their appropriate positions by ordering the fiduciary to withhold an amount from one or more future distributions to the beneficiary who received the distribution that was too large or ordering that beneficiary to return some or all of the distribution to the trust.

(3)        To the extent that the court is unable, after applying subdivisions (1) and (2) of this subsection, to place the beneficiaries, the trust, or both in the positions they would have occupied if the discretion had not been abused, the court may order the fiduciary to pay an appropriate amount from its own funds to one or more of the beneficiaries or the trust or both.

(d)        Upon petition by the fiduciary, the court having jurisdiction over a trust or estate shall determine whether a proposed exercise or nonexercise by the fiduciary of a discretionary power conferred by this Chapter will result in an abuse of the fiduciary's discretion. If the petition describes the proposed exercise or nonexercise of the power and contains sufficient information to inform the beneficiaries of the reasons for the proposal, the facts upon which the fiduciary relies, and an explanation of how the income and remainder beneficiaries will be affected by the proposed exercise or nonexercise of the power, a beneficiary who challenges the proposed exercise or nonexercise has the burden of establishing that it will result in an abuse of discretion. (2003‑232, s. 2.)



§ 37A-2-201. Determination and distribution of net income.

Article 2.

Decedent's Estate or Terminating Income Interest.

§ 37A‑2‑201.  Determination and distribution of net income.

After a decedent dies, in the case of an estate, or after an income interest in a trust ends, the following rules apply:

(1)        A fiduciary of an estate or of a terminating income interest shall determine the amount of net income and net principal receipts received from property specifically given to a beneficiary under the rules in Articles 3 through 5 of this Chapter that apply to trustees and the rules in subdivision (5) of this section. The fiduciary shall distribute the net income and net principal receipts to the beneficiary who is to receive the specific property.

(2)        A fiduciary shall determine the remaining net income of a decedent's estate or a terminating income interest under the rules in Articles 3 through 5 of this Chapter that apply to trustees and by:

a.         Including in net income all income from property used to discharge liabilities;

b.         Paying from income or principal, in the fiduciary's discretion, fees of attorneys, accountants, and fiduciaries; court costs and other expenses of administration; and interest on death taxes, but the fiduciary may pay those expenses from income of property passing to a trust for which the fiduciary claims an estate tax marital or charitable deduction only to the extent that the payment of those expenses from income will not cause the reduction or loss of the deduction; and

c.         Paying from principal all other disbursements made or incurred in connection with the settlement of a decedent's estate or the winding up of a terminating income interest, including debts, funeral expenses, disposition of remains, family allowances, and death taxes and related penalties that are apportioned to the estate or terminating income interest by the will, the terms of the trust, or applicable law.

(3)        Unless the will or trust instrument otherwise provides, or the court otherwise directs, a fiduciary shall distribute to a beneficiary who receives a pecuniary amount outright interest, computed as provided in G.S. 24‑1 from the date that is one year following the date of death of the person whose death gives rise to the payment of the pecuniary bequest or the happening of the contingency that causes the income interest to end, from net income determined under subdivision (2) of this section or from principal to the extent that net income is insufficient. However, this subdivision shall not apply to a pecuniary bequest:

a.         To or for the benefit of a decedent's surviving spouse that is or can be qualified for the federal estate tax marital deduction; or

b.         To or for the benefit of charitable organizations that are qualified for the federal estate tax charitable deduction, including a charitable remainder trust.

(4)        A fiduciary shall distribute the net income remaining after distributions required by subdivision (3) of this section in the manner described in G.S. 37A‑2‑202 to all other beneficiaries, including a beneficiary who receives a pecuniary amount in trust, even if the beneficiary holds an unqualified power to withdraw assets from the trust or other presently exercisable general power of appointment over the trust.

(5)        A fiduciary shall not reduce principal or income receipts from property described in subdivision (1) of this section because of a payment described in G.S. 37A‑5‑501 or G.S. 37A‑5‑502 to the extent that the will, the terms of the trust, or applicable law requires the fiduciary to make the payment from assets other than the property or to the extent that the fiduciary recovers or expects to recover the payment from a third party. The net income and principal receipts from the property are determined by including all of the amounts the fiduciary receives or pays with respect to the property, whether those amounts accrued or became due before, on, or after the date of a decedent's death or an income interest's terminating event, and by making a reasonable provision for amounts that the fiduciary believes the estate or terminating income interest may become obligated to pay after the property is distributed. (2003‑232, s. 2.)



§ 37A-2-202. Distribution to residuary and remainder beneficiaries.

§ 37A‑2‑202.  Distribution to residuary and remainder beneficiaries.

(a)        Each beneficiary described in G.S. 37A‑2‑201(4) is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in undistributed principal assets, using values as of the distribution date. If a fiduciary makes more than one distribution of assets to beneficiaries to whom this section applies, each beneficiary, including one who does not receive part of the distribution, is entitled, as of each distribution date, to the net income the fiduciary has received after the date of death or terminating event or earlier distribution date but has not distributed as of the current distribution date.

(b)        In determining a beneficiary's share of net income, the following rules apply:

(1)        The beneficiary is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in the undistributed principal assets immediately before the distribution date, including assets that later may be sold to meet principal obligations.

(2)        The beneficiary's fractional interest in the undistributed principal assets shall be calculated without regard to property specifically given to a beneficiary and property required to pay pecuniary amounts not in trust to which G.S. 37A‑2‑201(3) applies.

(3)        The beneficiary's fractional interest in the undistributed principal assets shall be calculated on the basis of the aggregate value of those assets as of the distribution date without reducing the value by any unpaid principal obligation.

(4)        The distribution date for purposes of this section may be the date as of which the fiduciary calculates the value of the assets if that date is reasonably near the date on which assets are actually distributed.

(c)        If a fiduciary does not distribute all of the collected but undistributed net income to each person as of a distribution date, the fiduciary shall maintain appropriate records showing the interest of each beneficiary in that net income.

(d)        A fiduciary may apply the rules in this section, to the extent that the fiduciary considers it appropriate, to net gain or loss realized after the date of death or terminating event or earlier distribution date from the disposition of a principal asset if this section applies to the income from the asset. (2003‑232, s. 2; 2006‑259, s. 13(p).)



§ 37A-3-301. When right to income begins and ends.

Article 3.

Apportionment at Beginning and End of Income Interest.

§ 37A‑3‑301.  When right to income begins and ends.

(a)        An income beneficiary is entitled to net income from the date on which the income interest begins. An income interest begins on the date specified in the terms of the trust or, if no date is specified, on the date an asset becomes subject to a trust or successive income interest.

(b)        An asset becomes subject to a trust:

(1)        On the date it is transferred to the trust in the case of an asset that is transferred to a trust during the transferor's life;

(2)        On the date of a testator's death in the case of an asset that becomes subject to a trust by reason of a will, even if there is an intervening period of administration of the testator's estate; or

(3)        On the date of an individual's death in the case of an asset that is transferred to a fiduciary by a third party because of the individual's death.

(c)        An asset becomes subject to a successive income interest on the day after the preceding income interest ends, as determined under subsection (d) of this section, even if there is an intervening period of administration to wind up the preceding income interest.

(d)        An income interest ends on the day before an income beneficiary dies or another terminating event occurs or on the last day of a period during which there is no beneficiary to whom a trustee may distribute income. (2003‑232, s. 2.)



§ 37A-3-302. Apportionment of receipts and disbursements when decedent dies or income interest begins.

§ 37A‑3‑302.  Apportionment of receipts and disbursements when decedent dies or income interest begins.

(a)        A trustee shall allocate an income receipt or disbursement, other than one to which G.S. 37A‑2‑201(1) applies to principal, if its due date occurs before a decedent dies in the case of an estate or before an income interest begins in the case of a trust or successive income interest.

(b)        A trustee shall allocate an income receipt or disbursement to income if its due date occurs on or after the date on which a decedent dies or an income interest begins and it is a periodic due date. An income receipt or disbursement shall be treated as accruing from day to day if its due date is not periodic or it has no due date. The portion of the receipt or disbursement accruing before the date on which a decedent dies or an income interest begins shall be allocated to principal, and the balance shall be allocated to income.

(c)        An item of income or an obligation is due on the date the payer is required to make a payment. If a payment date is not stated, there is no due date for the purposes of this Chapter. Distributions to shareholders or other owners from an entity to which G.S. 37A‑4‑401 applies are considered to be due on the date fixed by the entity for determining who is entitled to receive the distribution or, if no date is fixed, on the declaration date for the distribution. A due date is periodic for receipts or disbursements that shall be paid at regular intervals under a lease or an obligation to pay interest or if an entity customarily makes distributions at regular intervals. (2003‑232, s. 2.)



§ 37A-3-303. Apportionment when income interest ends.

§ 37A‑3‑303.  Apportionment when income interest ends.

(a)        In this section, "undistributed income" means net income received before the date on which an income interest ends. The term does not include an item of income or expense that is due or accrued or net income that has been added or is required to be added to principal under the terms of the trust.

(b)        When a mandatory income interest ends, the trustee shall pay to a mandatory income beneficiary who survives that date, or to the estate of a deceased mandatory income beneficiary whose death causes the interest to end, the beneficiary's share of the undistributed income that is not disposed of under the terms of the trust unless the beneficiary has an unqualified power to revoke more than five percent (5%) of the trust immediately before the income interest ends. In the latter case, the undistributed income from the portion of the trust that may be revoked shall be added to principal.

(c)        When a trustee's obligation to pay a fixed annuity or a fixed fraction of the value of the trust's assets ends, the trustee shall prorate the final payment if and to the extent required by applicable law to accomplish a purpose of the trust or its settlor relating to income, gift, estate, or other tax requirements. (2003‑232, s. 2.)



§ 37A-4-401. Character of receipts.

Article 4.

Allocation of Receipts During Administration of Trust.

Part 1. Receipts From Entities.

§ 37A‑4‑401.  Character of receipts.

(a)        In this section, "entity" means a corporation, partnership, limited liability company, regulated investment company, real estate investment trust, common trust fund, or any other organization in which a trustee has an interest other than a trust or estate to which G.S. 37A‑4‑402 applies, a business or activity to which G.S. 37A‑4‑403 applies, or an asset‑backed security to which G.S. 37A‑4‑415 applies.

(b)        Except as otherwise provided in this section, a trustee shall allocate to income money received from an entity.

(c)        A trustee shall allocate the following receipts from an entity to principal:

(1)        Property other than money;

(2)        Money received in one distribution or a series of related distributions in exchange for part or all of a trust's interest in the entity;

(3)        Money received in total or partial liquidation of the entity; and

(4)        Money received from an entity that is a regulated investment company or a real estate investment trust if the money distributed is a capital gain dividend for federal income tax purposes.

(d)        Money is received in partial liquidation:

(1)        To the extent that the entity, at or near the time of a distribution, indicates that it is a distribution in partial liquidation; or

(2)        If the total amount of money and property received in a distribution or series of related distributions is greater than twenty percent (20%) of the entity's gross assets, as shown by the entity's year‑end financial statements immediately preceding the initial receipt.

(e)        Money is not received in partial liquidation, nor may it be taken into account under subdivision (2) of subsection (d) of this section, to the extent that it does not exceed the amount of income tax that a trustee or beneficiary shall pay on taxable income of the entity that distributes the money.

(f)         A trustee may rely upon a statement made by an entity about the source or character of a distribution if the statement is made at or near the time of distribution by the entity's board of directors or other person or group of persons authorized to exercise powers to pay money or transfer property comparable to those of a corporation's board of directors. (2003‑232, s. 2.)



§ 37A-4-402. Distribution from trust or estate.

§ 37A‑4‑402.  Distribution from trust or estate.

A trustee shall allocate to income an amount received as a distribution of income from a trust or an estate in which the trust has an interest other than a purchased interest and shall allocate to principal an amount received as a distribution of principal from the trust or estate. If a trustee purchases an interest in a trust that is an investment entity, or a decedent or donor transfers an interest in a trust to a trustee, G.S. 37A‑4‑401 or G.S. 37A‑4‑415 applies to a receipt from the trust. (2003‑232, s. 2.)



§ 37A-4-403. Business and other activities conducted by trustee.

§ 37A‑4‑403.  Business and other activities conducted by trustee.

(a)        If a trustee who conducts a business or other activity determines that it is in the best interest of all the beneficiaries to account separately for the business or activity instead of accounting for it as part of the trust's general accounting records, the trustee may maintain separate accounting records for its transactions, whether or not its assets are segregated from other trust assets.

(b)        A trustee who accounts separately for a business or other activity may determine the extent to which its net cash receipts shall be retained for working capital, the acquisition or replacement of fixed assets, and other reasonably foreseeable needs of the business or activity, and the extent to which the remaining net cash receipts are accounted for as principal or income in the trust's general accounting records. If a trustee sells assets of the business or other activity, other than in the ordinary course of the business or activity, the trustee shall account for the net amount received as principal in the trust's general accounting records to the extent the trustee determines that the amount received is no longer required in the conduct of the business.

(c)        Activities for which a trustee may maintain separate accounting records include:

(1)        Retail, manufacturing, service, and other traditional business activities;

(2)        Farming;

(3)        Raising and selling livestock and other animals;

(4)        Management of rental properties;

(5)        Extraction of minerals and other natural resources;

(6)        Timber operations; and

(7)        Activities to which G.S. 37A‑4‑414 applies. (2003‑232, s. 2.)



§ 37A-4-404. Principal receipts.

Part 2. Receipts Not Normally Apportioned.

§ 37A‑4‑404.  Principal receipts.

A trustee shall allocate to principal:

(1)        To the extent not allocated to income under this Chapter, assets received from a transferor during the transferor's lifetime, a decedent's estate, a trust with a terminating income interest, or a payer under a contract naming the trust or its trustee as beneficiary;

(2)        Money or other property received from the sale, exchange, liquidation, or change in form of a principal asset, including realized profit, subject to this Article;

(3)        Amounts recovered from third parties to reimburse the trust because of disbursements described in G.S. 37A‑5‑502(a)(7) or for other reasons to the extent not based on the loss of income;

(4)        Proceeds of property taken by eminent domain, but a separate award made for the loss of income with respect to an accounting period during which a current income beneficiary had a mandatory income interest is income;

(5)        Net income received in an accounting period during which there is no beneficiary to whom a trustee may or shall distribute income; and

(6)        Other receipts as provided in Part 3 of this Article. (2003‑232, s. 2.)



§ 37A-4-405. Rental property.

§ 37A‑4‑405.  Rental property.

To the extent that a trustee accounts for receipts from rental property under this section, the trustee shall allocate to income an amount received as rent of real or personal property, including an amount received for cancellation or renewal of a lease. An amount received as a refundable deposit, including a security deposit or a deposit that is to be applied as rent for future periods, shall be added to principal and held subject to the terms of the lease and is not available for distribution to a beneficiary until the trustee's contractual obligations have been satisfied with respect to that amount. (2003‑232, s. 2.)



§ 37A-4-406. Obligation to pay money.

§ 37A‑4‑406.  Obligation to pay money.

(a)        An amount received as interest, whether determined at a fixed, variable, or floating rate, on an obligation to pay money to the trustee, including an amount received as consideration for prepaying principal, shall be allocated to income without any provision for amortization of premium.

(b)        A trustee shall allocate to principal an amount received from the sale, redemption, or other disposition of an obligation to pay money to the trustee more than one year after it is purchased or acquired by the trustee, including an obligation whose purchase price or value when it is acquired is less than its value at maturity. If the obligation matures within one year after it is purchased or acquired by the trustee, an amount received in excess of its purchase price or its value when acquired by the trust shall be allocated to income.

(c)        This section does not apply to an obligation to which G.S. 37A‑4‑409, 37A‑4‑410, 37A‑4‑411, 37A‑4‑412, 37A‑4‑414, or 37A‑4‑415 applies. (2003‑232, s. 2.)



§ 37A-4-407. Insurance policies and similar contracts.

§ 37A‑4‑407.  Insurance policies and similar contracts.

(a)        Except as otherwise provided in subsection (b) of this section, a trustee shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust or its trustee is named as beneficiary, including a contract that insures the trust or its trustee against loss for damage to, destruction of, or loss of title to a trust asset. The trustee shall allocate dividends on an insurance policy to income if the premiums on the policy are paid from income and to principal if the premiums are paid from principal.

(b)        A trustee shall allocate to income proceeds of a contract that insures the trustee against loss of occupancy or other use by an income beneficiary, loss of income, or, subject to G.S. 37A‑4‑403, loss of profits from a business.

(c)        This section does not apply to a contract to which G.S. 37A‑4‑409 applies. (2003‑232, s. 2.)



§ 37A-4-408. Insubstantial allocations not required.

Part 3. Receipts Normally Apportioned.

§ 37A‑4‑408.  Insubstantial allocations not required.

If a trustee determines that an allocation between principal and income required by G.S. 37A‑4‑409, 37A‑4‑410, 37A‑4‑411, 37A‑4‑412, or 37A‑4‑415 is insubstantial, the trustee may allocate the entire amount to principal unless one of the circumstances described in G.S. 37A‑1‑104(c) applies to the allocation. This power may be exercised by a cotrustee in the circumstances described in G.S. 37A‑1‑104(d) and may be released for the reasons and in the manner described in G.S. 37A‑1‑104(e). An allocation is presumed to be insubstantial if:

(1)        The amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than ten percent (10%); or

(2)        The value of the asset producing the receipt for which the allocation would be made is less than ten percent (10%) of the total value of the trust's assets at the beginning of the accounting period. (2003‑232, s. 2.)



§ 37A-4-409. Deferred compensation, annuities, and similar payments.

§ 37A‑4‑409.  Deferred compensation, annuities, and similar payments.

(a)        In this section, "payment" means a payment that a trustee may receive over a fixed number of years or during the life of one or more individuals because of services rendered or property transferred to the payer in exchange for future payments. The term includes a payment made in money or property from the payer's general assets or from a separate fund created by the payer, including a private or commercial annuity, an individual retirement account, and a pension, profit‑sharing, stock‑bonus, or stock‑ownership plan.

(b)        To the extent that a payment is characterized as interest or a dividend or a payment made in lieu of interest or a dividend, a trustee shall allocate it to income. The trustee shall allocate to principal the balance of the payment and any other payment received in the same accounting period that is not characterized as interest, a dividend, or an equivalent payment.

(c)        If no part of a payment is characterized as interest, a dividend, or an equivalent payment, and all or part of the payment is required to be made, a trustee shall allocate to income ten percent (10%) of the part that is required to be made during the accounting period and the balance to principal. If no part of a payment is required to be made or the payment received is the entire amount to which the trustee is entitled, the trustee shall allocate the entire payment to principal. For purposes of this subsection, a payment is not "required to be made" to the extent that it is made because the trustee exercises a right of withdrawal.

(d)        If, to obtain an estate tax marital deduction for a trust, a trustee shall allocate more of a payment to income than provided for by this section, the trustee shall allocate to income the additional amount necessary to obtain the marital deduction.

(e)        This section does not apply to payments to which G.S. 37A‑4‑410 applies. (2003‑232, s. 2.)



§ 37A-4-410. Liquidating asset.

§ 37A‑4‑410.  Liquidating asset.

(a)        In this section, "liquidating asset" means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. The term includes a leasehold, patent, copyright, royalty right, and right to receive payments during a period of more than one year under an arrangement that does not provide for the payment of interest on the unpaid balance. The term does not include a payment subject to G.S. 37A‑4‑409, resources subject to G.S. 37A‑4‑411, timber subject to G.S. 37A‑4‑412, an activity subject to G.S. 37A‑4‑414, an asset subject to G.S. 37A‑4‑415, or any asset for which the trustee establishes a reserve for depreciation under G.S. 37A‑5‑503.

(b)        A trustee shall allocate to income ten percent (10%) of the receipts from a liquidating asset and the balance to principal. (2003‑232, s. 2.)



§ 37A-4-411. Minerals, water, and other natural resources.

§ 37A‑4‑411.  Minerals, water, and other natural resources.

(a)        To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources under this section, the trustee shall allocate them as follows:

(1)        If received as nominal delay rental or nominal annual rent on a lease, a receipt shall be allocated to income.

(2)        If received from a production payment, a receipt shall be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance shall be allocated to principal.

(3)        If an amount received as a royalty, shut‑in‑well payment, take‑or‑pay payment, bonus, or delay rental is more than nominal, ninety percent (90%) shall be allocated to principal and the balance to income.

(4)        If an amount is received from a working interest or any other interest not provided for in subdivision (1), (2), or (3) of this subsection, ninety percent (90%) of the net amount received shall be allocated to principal and the balance to income.

(b)        An amount received on account of an interest in water that is renewable shall be allocated to income. If the water is not renewable, ninety percent (90%) of the amount shall be allocated to principal and the balance to income.

(c)        This Chapter applies whether or not a decedent or donor was extracting minerals, water, or other natural resources before the interest became subject to the trust.

(d)        If a trust owns an interest in minerals, water, or other natural resources on January 1, 2004, the trustee may allocate receipts from the interest as provided in this Chapter or in the manner used by the trustee before January 1, 2004. If the trust acquires an interest in minerals, water, or other natural resources after January 1, 2004, the trustee shall allocate receipts from the interest as provided in this Chapter. (2003‑232, s. 2.)



§ 37A-4-412. Timber.

§ 37A‑4‑412.  Timber.

(a)        To the extent that a trustee accounts for receipts from the sale of timber and related products pursuant to this section, the trustee shall allocate the net receipts:

(1)        To income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest;

(2)        To principal to the extent that the amount of timber removed from the land exceeds the rate of growth of the timber or the net receipts are from the sale of standing timber;

(3)        To or between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying the rules in subdivisions (1) and (2) of this subsection; or

(4)        To principal to the extent that advance payments, bonuses, and other payments are not allocated pursuant to subdivision (1), (2), or (3) of this subsection.

(b)        In determining net receipts to be allocated pursuant to subsection (a) of this section, a trustee shall deduct and transfer to principal a reasonable amount for depletion.

(c)        This Chapter applies whether or not a decedent or transferor was harvesting timber from the property before it becomes subject to the trust.

(d)        If a trust owns an interest in timberland on January 1, 2004, the trustee may allocate net receipts from the sale of timber and related products as provided in this Chapter or in the manner used by the trustee before January 1, 2004. If the trust acquires an interest in timberland after January 1, 2004, the trustee shall allocate net receipts from the sale of timber and related products as provided in this Chapter. (2003‑232, s. 2.)



§ 37A-4-413. Property not productive of income.

§ 37A‑4‑413.  Property not productive of income.

(a)        If a marital deduction is allowed for all or part of a trust whose assets consist substantially of property that does not provide the spouse with sufficient income from or use of the trust assets, and if the amounts that the trustee transfers from principal to income under G.S. 37A‑1‑104 and distributes to the spouse from principal under the terms of the trust are insufficient to provide the spouse with the beneficial enjoyment required to obtain the marital deduction, the spouse may require the trustee to make property productive of income, convert property within a reasonable time, or exercise the power conferred by G.S. 37A‑1‑104(a). The trustee may decide which action or combination of actions to take.

(b)        In cases not governed by subsection (a) of this section, proceeds from the sale or other disposition of an asset are principal without regard to the amount of income the asset produces during any accounting period. (2003‑232, s. 2.)



§ 37A-4-414. Derivatives and options.

§ 37A‑4‑414.  Derivatives and options.

(a)        In this section, "derivative" means a contract or financial instrument or a combination of contracts and financial instruments that gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets or changes in a rate, an index of prices or rates, or other market indicator for an asset or a group of assets.

(b)        To the extent that a trustee does not account under G.S. 37A‑4‑403 for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

(c)        If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust, or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option shall be allocated to principal. An amount paid to acquire the option shall be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, shall be allocated to principal. (2003‑232, s. 2.)



§ 37A-4-415. Asset-backed securities.

§ 37A‑4‑415.  Asset‑backed securities.

(a)        In this section, "asset‑backed security" means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which G.S. 37A‑4‑401 or G.S. 37A‑4‑409 applies.

(b)        If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

(c)        If a trust receives one or more payments in exchange for the trust's entire interest in an asset‑backed security in one accounting period, the trustee shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trust's interest in the security over more than one accounting period, the trustee shall allocate ten percent (10%) of the payment to income and the balance to principal. (2003‑232, s. 2.)



§ 37A-5-501. Disbursements from income.

Article 5.

Allocation of Disbursements During Administration of Trust.

§ 37A‑5‑501.  Disbursements from income.

A trustee shall make the following disbursements from income to the extent that they are not disbursements to which G.S. 37A‑2‑201(2)b. or G.S. 37A‑2‑201(2)c. applies:

(1)        One‑half of the regular compensation of the trustee and of any person providing investment advisory or custodial services to the trustee;

(2)        One‑half of all expenses for accountings, judicial proceedings, or other matters that involve both the income and remainder interests;

(3)        All of the other ordinary expenses incurred in connection with the administration, management, or preservation of trust property and the distribution of income, including interest, ordinary repairs, regularly recurring taxes assessed against principal, and expenses of a proceeding or other matter that concerns primarily the income interest; and

(4)        Recurring premiums on insurance covering the loss of a principal asset or the loss of income from or use of the asset. (2003‑232, s. 2.)



§ 37A-5-502. Disbursements from principal.

§ 37A‑5‑502.  Disbursements from principal.

(a)        A trustee shall make the following disbursements from principal:

(1)        The remaining one‑half of the disbursements described in G.S. 37A‑5‑501(1) and G.S. 37A‑5‑501(2);

(2)        All of the trustee's compensation calculated on principal as a fee for acceptance, distribution, or termination and disbursements made to prepare property for sale;

(3)        Payments on the principal of a trust debt;

(4)        Expenses of a proceeding that concerns primarily principal, including a proceeding to construe the trust or to protect the trust or its property;

(5)        Premiums paid on a policy of insurance not described in G.S. 37A‑5‑501(4) of which the trust is the owner and beneficiary;

(6)        Estate, inheritance, and other transfer taxes, including penalties, apportioned to the trust; and

(7)        Disbursements related to environmental matters, including reclamation, assessing environmental conditions, remedying and removing environmental contamination, monitoring remedial activities and the release of substances, preventing future releases of substances, collecting amounts from persons liable or potentially liable for the costs of those activities, penalties imposed under environmental laws or regulations and other payments made to comply with those laws or regulations, statutory or common‑law claims by third parties, and defending claims based on environmental matters.

(b)        If a principal asset is encumbered with an obligation that requires income from that asset to be paid directly to the creditor, the trustee shall transfer from principal to income an amount equal to the income paid to the creditor in reduction of the principal balance of the obligation. (2003‑232, s. 2.)



§ 37A-5-503. Transfers from income to principal for depreciation.

§ 37A‑5‑503.  Transfers from income to principal for depreciation.

(a)        In this section, "depreciation" means a reduction in value due to wear, tear, decay, corrosion, or gradual obsolescence of a fixed asset having a useful life of more than one year.

(b)        A trustee may transfer to principal a reasonable amount of the net cash receipts from a principal asset that is subject to depreciation, but may not transfer any amount for depreciation:

(1)        Of that portion of real property used or available for use by a beneficiary as a residence or of tangible personal property held or made available for the personal use or enjoyment of a beneficiary;

(2)        During the administration of a decedent's estate; or

(3)        Under this section if the trustee is accounting under G.S. 37A‑4‑403 for the business or activity in which the asset is used.

(c)        An amount transferred to principal under this section need not be held as a separate fund. (2003‑232, s. 2.)



§ 37A-5-504. Transfers from income to reimburse principal.

§ 37A‑5‑504.  Transfers from income to reimburse principal.

(a)        If a trustee makes or expects to make a principal disbursement described in this section, the trustee may transfer an appropriate amount from income to principal in one or more accounting periods to reimburse principal or to provide a reserve for future principal disbursements.

(b)        Principal disbursements to which subsection (a) of this section applies include the following, but only to the extent that the trustee has not been and does not expect to be reimbursed by a third party:

(1)        An amount chargeable to income but paid from principal because it is unusually large, including extraordinary repairs;

(2)        A capital improvement to a principal asset, whether in the form of changes to an existing asset or the construction of a new asset, including special assessments;

(3)        Disbursements made to prepare property for rental, including tenant allowances, leasehold improvements, and broker's commissions;

(4)        Periodic payments on an obligation secured by a principal asset to the extent that the amount transferred from income to principal for depreciation is less than the periodic payments; and

(5)        Disbursements described in G.S. 37A‑5‑502(a)(7).

(c)        If the asset whose ownership gives rise to the disbursements becomes subject to a successive income interest after an income interest ends, a trustee may continue to transfer amounts from income to principal as provided in subsection (a) of this section. (2003‑232, s. 2.)



§ 37A-5-505. Income taxes.

§ 37A‑5‑505.  Income taxes.

(a)        A tax required to be paid by a trustee based on receipts allocated to income shall be paid from income.

(b)        A tax required to be paid by a trustee based on receipts allocated to principal shall be paid from principal, even if the tax is called an income tax by the taxing authority.

(c)        A tax required to be paid by a trustee on the trust's share of an entity's taxable income shall be paid proportionately:

(1)        From income to the extent that receipts from the entity are allocated to income; and

(2)        From principal to the extent that:

a.         Receipts from the entity are allocated to principal; and

b.         The trust's share of the entity's taxable income exceeds the total receipts described in subdivision (1) and sub‑subdivision (2)a. of this subsection.

(d)        For purposes of this section, receipts allocated to principal or income shall be reduced by the amount distributed to a beneficiary from principal or income for which the trust receives a deduction in calculating the tax. (2003‑232, s. 2.)



§ 37A-5-506. Adjustments between principal and income because of taxes.

§ 37A‑5‑506.  Adjustments between principal and income because of taxes.

(a)        A fiduciary may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries that arise from:

(1)        Elections and decisions, other than those described in subsection (b) of this section, that the fiduciary makes from time to time regarding tax matters;

(2)        An income tax or any other tax that is imposed upon the fiduciary or a beneficiary as a result of a transaction involving or a distribution from the estate or trust; or

(3)        The ownership by an estate or trust of an interest in an entity whose taxable income, whether or not distributed, is includable in the taxable income of the estate or trust or a beneficiary.

(b)        If the amount of an estate tax marital deduction or charitable contribution deduction is reduced because a fiduciary deducts an amount paid from principal for income tax purposes instead of deducting it for estate tax purposes, and as a result estate taxes paid from principal are increased and income taxes paid by an estate, trust, or beneficiary are decreased, each estate, trust, or beneficiary that benefits from the decrease in income tax shall reimburse the principal from which the increase in estate tax is paid. The total reimbursement shall equal the increase in the estate tax to the extent that the principal used to pay the increase would have qualified for a marital deduction or charitable contribution deduction but for the payment. The proportionate share of the reimbursement for each estate, trust, or beneficiary whose income taxes are reduced shall be the same as its proportionate share of the total decrease in income tax. An estate or trust shall reimburse principal from income. (2003‑232, s. 2.)



§ 37A-6-601. Uniformity of application and construction.

Article 6.

Miscellaneous Provisions.

§ 37A‑6‑601.  Uniformity of application and construction.

In applying and construing this Chapter, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it. (2003‑232, s. 2.)



§ 37A-6-602. Severability clause.

§ 37A‑6‑602.  Severability clause.

If any provision of this Chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this Chapter that can be given effect without the invalid provision or application, and to this end the provisions of this Chapter are severable. (2003‑232, s. 2.)






Chapter 38 - Boundaries.

§ 38-1. Special proceeding to establish.

Chapter 38.

Boundaries.

§ 38‑1.  Special proceeding to establish.

The owner of land, any of whose boundary lines are in dispute, may establish any of such lines by special proceedings in the superior court of the county in which the land or any part thereof is situated. (1893, c. 22; Rev., s. 325; C.S., s. 361.)



§ 38-2. Occupation sufficient ownership.

§ 38‑2.  Occupation sufficient ownership.

The occupation of land constitutes sufficient ownership for the purposes of this Chapter. (1893, c. 22; 1903, c. 21; Rev., s. 326; C.S., s. 362.)



§ 38-3. Procedure.

§ 38‑3.  Procedure.

(a)        Petition; Summons; Hearing.  The owner shall file his petition under oath stating therein facts sufficient to constitute the location of such line as claimed by him and making defendants all adjoining owners whose interest may be affected by the location of said line. The clerk shall thereupon issue summons to the defendants as in other cases of special proceedings. If the defendants fail to answer, judgment shall be given establishing the line according to petition. If the answer deny the location set out in the petition, the clerk shall issue an order to the county surveyor or, if cause shown,  to any competent surveyor to survey said line or lines according to the contention of both parties, and make report of the same with a map at a time to be fixed by the clerk, not more than 30 days from date of order; to which time the cause shall be continued. The cause shall then be heard by the clerk upon the location of said line or lines and judgment given determining the location thereof.

(b)        Appeal to Session.  Either party may within 10 days after such determination by the clerk serve notice of appeal from the ruling of the clerk determining the said location. When notice of appeal is served it shall be the duty of the clerk to transmit the issues raised before him to the next session of the superior court of the county for trial by a jury, when the question shall be heard de novo.

(c)        Survey after Judgment.  When final judgment is given in the proceeding the court shall issue an order to the surveyor to run and mark the line or lines as determined in the judgment. The surveyor shall make report including a map of the line as determined, which shall be filed with the judgment roll in the cause and entered with the judgment on the special proceedings docket.

(d)        Procedure as in Special Proceedings.  The procedure under this Chapter, the jurisdiction of the court, and the right of appeal shall, in all respects, be the same as in special proceedings except as herein modified. (1893, c. 22; 1903, c. 21; Rev., s. 326; C.S., s. 363; 1971, c. 528, s. 35.)



§ 38-4. Surveys in disputed boundaries.

§ 38‑4.  Surveys in disputed boundaries.

(a)        When in any action or special proceeding pending in the superior court the boundaries of lands are drawn in question, the court may, if deemed necessary, order a survey of the lands in dispute, in accordance with the boundaries and lines expressed in each party's titles, and such other surveys as shall be deemed useful.

(b)        Surveys pursuant to this section shall be made by one surveyor appointed by the court, unless the court, in its discretion, determines that additional surveyors are necessary. The surveyor or surveyors shall proceed according to the order of the court, and make  the surveys and as many plats thereof as shall be ordered.

(c)        Upon the request of any party to the action or special proceeding, the court shall call such surveyor or surveyors as the court's witness, and any party to such action or proceeding shall have the privilege of direct examination, cross‑examination, and impeachment of such witness. The fact that such witness is called by the court shall not change the weight, effect or admissibility of the  testimony of such witness, and upon the request of any party to the suit, the court shall so instruct the jury.

(d)        The court shall make an allowance for the fees of the surveyor  or surveyors and they shall be taxed as a part of the costs. The court may, in its discretion, require the parties to make a deposit to secure the payment of such fees, and may, in its discretion, provide for the payment of such fees prior to the termination of the suit. (1779, c. 157; 1786, c. 252; R.C., c. 31, s. 119; Code, s. 939; Rev., s. 1504; C.S., s. 364; 1967, c. 33.)






Chapter 38A - Landowner Liability.

§ 38A-1. Purpose.

Chapter 38A.

Landowner Liability.

§ 38A‑1.  Purpose.

The purpose of this Chapter is to encourage owners of land to make land and water areas available to the public at no cost for educational and recreational purposes by limiting the liability of the owner to persons entering the land for those purposes. (1995, c. 308, s. 1.)



§ 38A-2. Definitions.

§ 38A‑2.  Definitions.

The following definitions shall apply throughout this Chapter, unless otherwise specified:

(1)        "Charge" means a price or fee asked for services, entertainment, recreation performed, or products offered for sale on land or in return for an invitation or permission to enter upon land, except as otherwise excluded in this Chapter.

(2)        "Educational purpose" means any activity undertaken as part of a formal or informal educational program, and viewing historical, natural, archaeological, or scientific sites.

(3)        "Land" means real property, land, and water, but does not mean a dwelling and the property immediately adjacent to and surrounding such dwelling that is generally used for activities associated with occupancy of the dwelling as a living space.

(4)        "Owner" means any individual or nongovernmental legal entity that has any fee, leasehold interest, or legal possession, and any employee or agent of such individual or nongovernmental legal entity.

(5)        "Recreational purpose" means any activity undertaken for recreation, exercise, education, relaxation, refreshment, diversion, or pleasure. (1995, c. 308, s. 1.)



§ 38A-3. Exclusions.

§ 38A‑3.  Exclusions.

For purposes of this Chapter, the term "charge" does not include:

(1)        Any contribution in kind, services or cash contributed by a person, legal entity, nonprofit organization, or governmental entity other than the owner, whether or not sanctioned or solicited by the owner, the purpose of which is to (i) remedy damage to land caused by educational or recreational use; or (ii) provide warning of hazards on, or remove hazards from, land used for educational or recreational purposes.

(2)        Unless otherwise agreed in writing or otherwise provided by the State or federal tax codes, any property tax abatement or relief received by the owner from the State or local taxing authority in exchange for the owner's agreement to open the land for educational or recreational purposes. (1995, c. 308, s. 1.)



§ 38A-4. Limitation of liability.

§ 38A‑4.  Limitation of liability.

Except as specifically recognized by or provided for in this Chapter, an owner of land who either directly or indirectly invites or permits without charge any person to use such land for educational or recreational purposes owes the person the same duty of care that he owes a trespasser, except nothing in this Chapter shall be construed to limit or nullify the doctrine of attractive nuisance and the owner shall inform direct invitees of artificial or unusual hazards of which the owner has actual knowledge. This section does not apply to an owner who invites or permits any person to use land for a purpose for which the land is regularly used and for which a price or fee is usually charged even if it is not charged in that instance, or to an owner whose purpose in extending an invitation or granting permission is to promote a commercial enterprise. (1995, c. 308, s. 1.)






Chapter 39 - Conveyances.

§ 39-1. Fee presumed, though word "heirs" omitted.

Chapter 39.

Conveyances.

Article 1.

Construction and Sufficiency.

§ 39‑1.  Fee presumed, though word "heirs" omitted.

When real estate is conveyed to any person, the same shall be held and construed to be a conveyance in fee, whether the word "heir" is used or not, unless such conveyance in plain and express words shows, or it is plainly intended by the conveyance or some part  thereof, that the grantor meant to convey an estate of less dignity. (1879, c. 148; Code, s. 1280; Rev., s. 946; C.S., s. 991.)



§ 39-1.1. In construing conveyances court shall give effect to intent of the parties.

§ 39‑1.1.  In construing conveyances court shall give effect to intent of the parties.

(a)        In construing a conveyance executed after January 1, 1968, in which there are inconsistent clauses, the courts shall determine the effect of the instrument on the basis of the intent of the parties as it appears from all of the provisions of the instrument.

(b)        The provisions of subsection (a) of this section shall not prevent the application of the rule in Shelley's case. (1967, c. 1182.)



§ 39-2. Vagueness of description not to invalidate.

§ 39‑2.  Vagueness of description not to invalidate.

No deed or other writing purporting to convey land or an interest in land shall be declared void for vagueness in the description of the thing intended to be granted by reason of the use of the word "adjoining" instead of the words "bounded by," or for the reason that the boundaries given do not go entirely around the land described: Provided, it can be made to appear to the satisfaction of the jury that the grantor owned at the time of the execution of such deed or paper‑writing no other land which at all corresponded to the description contained in such deed or paper‑writing. (1891, c. 465, s. 2; Rev., s. 948; C.S., s. 992.)



§ 39-3. Repealed by Session Laws 1961, c. 52.

§ 39‑3.  Repealed by Session Laws 1961, c. 52.



§ 39-4. Conveyances by infant trustees.

§ 39‑4.  Conveyances by infant trustees.

When an infant is seized or possessed of any estate in trust, whether by way of mortgage or otherwise, for another person who may be entitled in law to have a conveyance of such estate, or may be declared to be seized or possessed, in the course of any proceeding in the superior court, the court may decree that the infant shall convey and assure such estate, in such manner as it may direct, to such other person; and every conveyance and assurance made in pursuance of such decree shall be as effectual in law as if made by a person of full age. (1821, c. 1116, ss. 1, 2; R.C., c. 37, s. 27; Code, s. 1265; Rev., s. 1036; C.S., s. 994.)



§ 39-5. Official deed, when official selling or empowered to sell is not in office.

§ 39‑5.  Official deed, when official selling or empowered to sell is not in office.

When a sheriff, coroner, or tax collector, in virtue of his office, sells any real or personal property and goes out of office before executing a proper deed therefor, he may execute the same after his term of office has expired; and when he dies or removes from the State before executing the deed, his successor in office shall execute it. When a sheriff or tax collector dies having a tax list in his hands for collection, and his personal representative or surety, in collecting the taxes, makes sale according to law, his successor in office shall execute the conveyance for the property to the person entitled. (R.C., c. 37, s. 30; Code, s. 1267; 1891, c. 242; Rev., ss. 950, 951; C.S., s. 995; 1971, c. 528, s. 36.)



§ 39-6. Revocation of deeds of future interests made to persons not in esse.

§ 39‑6.  Revocation of deeds of future interests made to persons not in esse.

The grantor in any voluntary conveyance in which some future interest in real estate is conveyed or limited to a person not in esse may, at any time before he comes into being, revoke by deed such interest so conveyed or limited. This deed of revocation shall be registered as other deeds; and the grantor of like interest for a valuable consideration may, with the joinder of the person from whom the consideration moved, revoke said interest in like manner. The grantor, maker or trustor who has heretofore created or may hereafter create a voluntary trust estate in real or personal property for the use and benefit of himself or of any other person or persons in esse with a future contingent interest to some person or persons not in esse or not determined until the happening of a future event may at any time, prior to the happening of the contingency vesting the future estates, revoke the grant of the interest to such person or persons not in esse or not determined by a proper instrument to that effect; and the grantor of like interest for a valuable consideration may, with the joinder of the person from whom the consideration moved, revoke said interest in like manner: Provided, that in the event the instrument creating such estate has been recorded, then the deed of revocation of such estate shall be likewise recorded before it becomes effective: Provided, further, that this section shall not apply to any instrument hereafter executed creating such a future contingent interest when said instrument shall expressly state in effect that the grantor, maker, or trustor may not revoke such interest: Provided, further, that this section shall not apply to any instrument heretofore executed whether or not such instrument contains express provisions that it is irrevocable unless the grantor, maker, or trustor shall within six months after the effective date of this proviso either revoke such future interest, or file with the trustee an instrument stating or declaring that it is his intention to retain the power to revoke under this section: Provided, further, that in the event the instrument creating such estate has been recorded, then the revocation or declaration shall likewise be recorded before it becomes effective. (1893, c. 498; Rev., s. 1045; C.S., s. 996; 1929, c. 305; 1941, c. 264; 1943, c. 437.)



§ 39-6.1. Validation of deeds of revocation of conveyances of future interests to persons not in esse.

§ 39‑6.1.  Validation of deeds of revocation of conveyances of future interests to persons not in esse.

All deeds or instruments heretofore executed, revoking any  conveyance of future interest made to persons not in esse, are hereby  validated insofar as any such deed of revocation may be in conflict with the provisions of G.S. 39‑6.

All such deeds of revocation heretofore executed are hereby validated and no such deed of revocation shall be held to be invalid by reason of not having been executed within the six‑month period prescribed in the third proviso of G.S. 39‑6. (1947, c. 62.)



§ 39-6.2. Creation of interest or estate in personal property.

§ 39‑6.2.  Creation of interest or estate in personal property.

Any interest or estate in personal property which may be created by last will and testament may also be created by a written instrument of transfer. (1953, c. 198.)



§ 39-6.3. Inter vivos and testamentary conveyances of future interests permitted.

§ 39‑6.3.  Inter vivos and testamentary conveyances of future interests permitted.

(a)        The conveyance, by deed or will, of an existing future interest shall not be ineffective on the sole ground that the interest so conveyed is future or contingent. All future interests in real or personal property, including all reversions, executory interests, vested and contingent remainders, rights of entry both before and after breach of condition and possibilities of reverter may be conveyed by the owner thereof, by an otherwise legally effective conveyance, inter vivos or testamentary, subject, however, to all conditions and limitations to which such future interest is subject.

(b)        The power to convey as provided in subsection (a), can be exercised by any form of conveyance, inter vivos or testamentary, which is otherwise legally effective in this State at the date of such conveyance to transfer a present estate of the same duration in the property.

(c)        This section shall apply only to conveyances which become operative to transfer title on or after October 1, 1961. (1961, c. 435.)



§ 39-6.4. Creation of easements, restrictions, and conditions.

§ 39‑6.4.  Creation of easements, restrictions, and conditions.

(a)        The holder of legal or equitable title of an interest in real property may create, grant, reserve, or declare valid easements, restrictions, or conditions of record burdening or benefiting the same interest in real property.

(b)        Subsection (a) of this section shall not affect the application of the doctrine of merger after the severance and subsequent reunification of title to all of the benefited or burdened real property or interests therein. (1997‑333, s. 1.)



§ 39-6.5. Elimination of seal.

§ 39‑6.5.  Elimination of seal.

The seal of the signatory shall not be necessary to effect a valid conveyance of an interest in real property; provided, that this section shall not affect the requirement for affixing a seal of the officer taking an acknowledgment of the instrument. (1999‑221, s. 2.)



§ 39-6.6. Subordination agreements.

§ 39‑6.6.  Subordination agreements.

(a)        A subordination agreement shall be given effect in accordance with its terms and is not required to state any interest rate, principal amount secured, or other financial terms.

(b)        The trustee of a deed of trust shall not be a necessary party to a subordination agreement unless the deed of trust provides otherwise.

(c)        For purposes of G.S. 1‑47, a subordination agreement is deemed a conveyance of an interest in real property.

(d)        This section is not exclusive. No subordination agreement that is otherwise valid shall be invalidated by this section.

(e)        This section applies to a subordination agreement regardless of when the agreement was signed by the party or parties thereto, except that this section does not apply to an agreement that (i) is the subject of litigation pending on the effective date of this subsection, and (ii) was filed or recorded before October 1, 2003.

(f)         In this section:

(1)        "Interest in real property" includes all rights, title, and interest in and to land, buildings, and other improvements of an owner, tenant, subtenant, secured lender, materialman, judgment creditor, lienholder, or other person, whether the interest in real property is evidenced by a deed, easement, lease, sublease, deed of trust, mortgage, assignment of leases and rents, judgment, claim of lien, or any other record, instrument, document, or entry of court.

(2)        "Subordination agreement" means a written commitment or agreement to subordinate or that subordinates an interest in real property signed by a person entitled to priority. (2003‑219, s. 1; 2005‑212, s. 1.)



§ 39-6.7. Construction of conveyances to or by trusts.

§ 39‑6.7.  Construction of conveyances to or by trusts.

(a)        A deed, will, beneficiary designation, or other instrument that purports to convey, devise, or otherwise transfer any ownership or security interest in real or personal property to a trust shall be deemed to be a transfer to the trustee or trustees of that trust.

(b)        A deed or other instrument which purports to convey or otherwise transfer any ownership or security interest in real or personal property by a trust shall be deemed to be a transfer by the trustee or trustees of that trust. This rule of construction shall apply:

(1)        Regardless of whether the instrument is signed by the trustee or trustees as such, or by the trustee or trustees purportedly for or on behalf of the trust; and

(2)        Regardless of whether the instrument by which the trustee or trustees acquired title transferred that title to the trustee or trustees as such, or purportedly to the trust.

(c)        A deed or other instrument by which the trustee or trustees of a trust convey or otherwise transfer any ownership or security interest in real or personal property shall be deemed sufficient:

(1)        Regardless of whether the instrument is signed by the trustee or trustees as such, or by the trustee or trustees purportedly for or on behalf of the trust; and

(2)        Regardless of whether the instrument by which the trustee or trustees acquired title transferred that title to the trustee or trustees as such, or purportedly to the trust.

(d)        The trustee or trustees of a trust may convey or otherwise transfer any ownership or security interest in real or personal property as trustee or trustees even though the deed or instrument by which the trustee or trustees acquired title purported to convey or transfer that title to the trust.

(e)        Nothing in this section shall be construed to limit the manner in which title to real or personal property may be conveyed or transferred to or by trustees. (2007‑106, s. 53.)



§ 39-7. Instruments affecting married person's title; joinder of spouse; exceptions.

Article 2.

Conveyances by Husband and Wife.

§ 39‑7.  Instruments affecting married person's title; joinder of spouse; exceptions.

(a)        In order to waive the elective life estate of either husband or wife as provided for in G.S. 29‑30, every conveyance or other instrument affecting the estate, right or title of any married person in lands, tenements or hereditaments must be executed by such husband or wife, and due proof or acknowledgment thereof must be made and certified as provided by law.

(b)        A married person may bargain, sell, lease, mortgage, transfer and convey any of his or her separate real estate without joinder or other waiver by his or her spouse if such spouse is incompetent and a guardian or trustee has been appointed as provided by the laws of North Carolina, and if the appropriate instrument is executed by the married person and the guardian or trustee of the incompetent spouse and is probated and registered in accordance with law, it shall convey all the estate and interest as therein intended of the married person in the land conveyed, free and exempt from the elective life estate as provided in G.S. 29‑30 and all other interests of the incompetent spouse.

(c)        Subsection (a) shall not be construed to require the spouse's joinder or other waiver of the elective life estate of such spouse as  provided for in G.S. 29‑30 where a different provision is made or provided for in the General Statutes including, but not limited to, G.S. 39‑13, 39‑13.3, 39‑13.4, 31A‑1(d), and 52‑10. (C.C.P., s. 429; subsec. 6; 1868‑9, c. 277, s. 15; Code, s. 1256; 1899, c. 235, s. 9; Rev., s. 952; C.S., s. 997; 1945, c. 73, s. 4; 1957, c. 598, s. 3; 1965, c. 855.)



§ 39-7.1. Certain instruments affecting married woman's title not executed by husband validated.

§ 39‑7.1.  Certain instruments affecting married woman's title not executed by husband validated.

No conveyance, power of attorney, or other instrument affecting the estate, right or title of any married woman in lands, tenements or hereditaments which was executed by such married woman prior to June 8, 1965, shall be invalid for the reason that the instrument was not also executed by the husband of such married woman. (1965, c. 857; 1973, c. 853, s. 1.)



§ 39-8. Acknowledgment at different times and places; before different officers; order immaterial.

§ 39‑8.  Acknowledgment at different times and places; before different officers; order immaterial.

In all cases of deeds, or other instruments executed by husband and wife and requiring registration, the probate of such instruments as to the husband and due proof or acknowledgment of the wife may be taken before different officers authorized by law to taken probate of deeds, and at different times and places, whether both of said officials reside in this State or only one in this State and the other in another state or country. And in taking the probate of such instruments executed by husband and wife, it is immaterial whether the execution of the instrument was proven as to or acknowledged by the husband before or after due proof as to or acknowledgment of the wife. (1895, c. 136; 1899, c. 235, s. 9; Rev., s. 953; C.S., s. 998; 1945, c. 73, s. 5.)



§ 39-9. Absence of wife's acknowledgment does not affect deed as to husband.

§ 39‑9.  Absence of wife's acknowledgment does not affect deed as to husband.

When an instrument purports to be signed by a husband and wife the instrument may be ordered registered, if the acknowledgment of the husband is duly taken, but no such instrument shall be the act  or deed of the wife unless proven or acknowledged by her according to law. (1889, c. 235, s. 8; 1901, c. 637; Rev., s. 954; C.S., s. 999; 1945, c. 73, s. 6.)



§ 39-10: Repealed by Session Laws 1977, c. 375, s. 16.

§ 39‑10: Repealed by Session Laws 1977, c. 375, s. 16.



§ 39-11. Certain conveyances not affected by fraud if acknowledgment or privy examination regular.

§ 39‑11.  Certain conveyances not affected by fraud if acknowledgment or privy examination regular.

No deed conveying lands nor any instrument required or allowed by law to be registered, executed by husband and wife since the eleventh of March, 1889, if the acknowledgment or private examination of the wife is thereto certified as prescribed by law, shall be invalid because its execution or acknowledgment was procured by fraud, duress or undue influence, unless it is shown that the grantee or person to whom the instrument was made participated in the  fraud, duress or undue influence, or had notice thereof before the delivery of the instrument. Where such participation or notice is shown, an innocent purchaser for value under the grantee or person to whom the instrument was made shall not be affected by such fraud, duress or undue influence. (1889, c. 389; 1899, c. 235, s. 10; Rev., s. 956; C.S., s. 1001; 1945, c. 73, s. 7.)



§ 39-12. Power of attorney of married person.

§ 39‑12.  Power of attorney of married person.

Every competent married person of lawful age is authorized to execute, without the joinder of his or her spouse, instruments creating powers of attorney affecting the real and personal property of such married person naming either third parties or, subject to the  provisions of G.S. 52‑10 or 52‑10.1, his or her spouse as attorney‑in‑fact. When such a married person executes a power of attorney authorized by the preceding sentence naming his or her spouse as attorney in fact the acknowledgment by the spouse of the grantor is not necessary. Such instruments may confer upon the attorney, and the attorney may exercise, any and all powers which lawfully can be conferred upon an attorney‑in‑fact, including, but not limited to, the authority to join in conveyances of real property for the purpose of waiving or quitclaiming any rights which may be acquired as a surviving spouse under the provisions of G.S. 29‑30. (1798, c. 510; R.C., c. 37, s. 11; Code, s. 1257; Rev., s. 957; C.S., s. 1002; 1965, c. 856; 1977, c. 375, s. 7; 1979, c. 528, s. 8.)



§ 39-13. Spouse need not join in purchase-money mortgage.

§ 39‑13.  Spouse need not join in purchase‑money mortgage.

The purchaser of real estate who does not pay the whole of the purchase money at the time when he or she takes a deed for title may make a mortgage or deed of trust for securing the payment of such  purchase money, or such part thereof as may remain unpaid, which shall be good and effectual against his or her spouse as well as the purchaser, without requiring the spouse to join in the execution of such mortgage or deed of trust. (1868‑9, c. 204; Code, s. 1272; Rev.,  s. 958; 1907, c. 12; C.S., s. 1003; 1965, c. 852.)



§ 39-13.1. Validation of certain deeds, etc., executed by married women without private examination.

§ 39‑13.1.  Validation of certain deeds, etc., executed by married women without private examination.

(a)        No deed, contract, conveyance, leasehold or other instrument executed since the seventh day of November, 1944, shall be declared invalid because of the failure to take the private examination of any married woman who was a party to such deed, contract, conveyance, leasehold or other instrument.

(b)        Any deed, contract, conveyance, lease or other instrument executed prior to February 7, 1945, which is in all other respects regular except for the failure to take the private examination of a married woman who is a party to such deed, contract, conveyance, lease or other instrument is hereby validated and confirmed to the same extent as if such private examination had been taken, provided that this section shall not apply to any instruments now involved in any pending litigation. (1945, c. 73, s. 21 1/2; 1969, c. 1008, s. 1.)



§ 39-13.2. Married persons under 18 made competent as to certain transactions; certain transactions validated.

§ 39‑13.2.  Married persons under 18 made competent as to certain transactions; certain transactions validated.

(a)        Any married person under 18 years of age is authorized and empowered and shall have the same privileges as are conferred upon married persons 18 years of age or older to:

(1)        Waive, release or renounce by deed or other written instrument any right or interest which he or she may have in the real or personal property (tangible or intangible) of the other spouse; or

(2)        Jointly execute with his or her spouse, if such spouse is 18 years of age or older, any note, contract of insurance, deed, deed of trust, mortgage, lien of whatever nature or other instrument with respect to real or personal property (tangible or intangible) held with such other spouse either as tenants by the entirety, joint tenants, tenants in common, or in any other manner.

(b)        Any transaction between a husband and wife pursuant to this section shall be subject to the provisions of G.S. 52‑10 or 52‑10.1 whenever applicable.

(c)        No renunciation of dower or curtesy or of rights under G.S. 29‑30(a) by a married person under the age of 21 years after June 30, 1960, and until April 7, 1961, shall be invalid because such person was under such age. No written assent by a husband under the age of 21 years to a conveyance of the real property of his wife after June 30, 1960, and until April 7, 1961, shall be invalid because such husband was under such age. (1951, c. 934, s. 1; 1955, c. 376; 1961, c. 184; 1965, c. 851; c. 878, s. 2; 1971, c. 1231, s. 1; 1977, c. 375, s. 8.)



§ 39-13.3. Conveyances between husband and wife.

§ 39‑13.3.  Conveyances between husband and wife.

(a)        A conveyance from a husband or wife to the other spouse of real property or any interest therein owned by the grantor alone vests such property or interest in the grantee.

(b)        A conveyance of real property, or any interest therein, by a husband or a wife to such husband and wife vests the same in the husband and wife as tenants by the entirety unless a contrary intention is expressed in the conveyance.

(c)        A conveyance from a husband or a wife to the other spouse of real property, or any interest therein, held by such husband and wife  as tenants by the entirety dissolves such tenancy in the property or interest conveyed and vests such property or interest formerly held by the entirety in the grantee.

(d)        The joinder of the spouse of the grantor in any conveyance made by a husband or a wife pursuant to the foregoing provisions of this section is not necessary.

(e)        Any conveyance authorized by this section is subject to the provisions of G.S. 52‑10 or 52‑10.1, except that acknowledgment by the spouse of the grantor is not necessary. (1957, c. 598, s. 1; 1965, c. 878, s. 3; 1977, c. 375, s. 9.)



§ 39-13.4. Conveyances by husband or wife under deed of separation.

§ 39‑13.4.  Conveyances by husband or wife under deed of separation.

Any conveyance of real property, or any interest therein, by the husband or wife who have previously executed a valid and lawful deed of separation which authorizes said husband or wife to convey real property or any interest therein without the consent and joinder  of the other and which deed of separation or a memorandum of the deed of separation setting forth such authorization is recorded in the county where the land lies, shall be valid to pass such title as the conveying spouse may have to his or her grantee and shall pass such title free and clear of all rights in such property and free and clear of such interest in property that the other spouse might acquire solely as a result of the marriage, including any rights arising under G.S. 29‑30, unless an instrument in writing canceling the deed of separation or memorandum thereof and properly executed and acknowledged by said husband and wife is recorded in the office of said register of deeds. The instrument which is registered under this  section to authorize the conveyance of an interest in real property or the cancellation of the deed of separation or memorandum thereof shall comply with the provisions of G.S. 52‑10 or 52‑10.1.

All conveyances of any interest in real property by a spouse who had previously executed a valid and lawful deed of separation, or separation agreement, or property settlement, which authorized the parties thereto to convey real property or any interest therein without the consent and joinder of the other, when said deed of separation, separation agreement, or property settlement, or a memorandum of the deed of separation, separation agreement, property settlement, setting forth such authorization, had been previously recorded in the county where the property is located, and when such conveyances were executed before October 1, 1981, shall be valid to pass such title as the conveying spouse may have to his or her grantee, and shall pass such to him free and clear of rights in such property and free and clear of such interest in such property that the other spouse might acquire solely as a result of the marriage, including any rights arising under G.S. 29‑30, unless an instrument in writing canceling the deed of separation, separation agreement, or property settlement, or memorandum thereof, properly executed and acknowledged by said husband and wife, is recorded in the office of said register of deeds. The instrument which is registered under this section to authorize the conveyance of an interest in real property or the cancellation of the deed of separation, separation agreement, property settlement, or memorandum thereof shall comply with G.S. 52‑10 or 52‑10.1. (1959, c. 512; 1973, c. 133; 1977, c. 375, s. 10; 1981, c. 599, ss. 10, 11.)



§ 39-13.5. Creation of tenancy by entirety in partition of real property.

§ 39‑13.5.  Creation of tenancy by entirety in partition of real property.

When either a husband or a wife owns an undivided interest in real property as a tenant in common with some person or persons other than his or her spouse and there occurs an actual partition of the property, a tenancy by the entirety may be created in the husband or wife who owned the undivided interest and his or her spouse in the manner hereinafter provided:

(1)        In a division by cross‑deed or deeds, between or among the tenants in common provided that the intent of the tenant in common to create a tenancy by the entirety with his or her spouse in this exchange of deeds must be clearly stated in the granting clause of the deed or deeds to such tenant and his or her spouse, and further provided that the deed or deeds to such tenant in common and his or her spouse is signed by such tenant in common and is acknowledged before a certifying officer in accordance with G.S. 52‑10;

(2)        In a judicial proceeding for partition. In such proceeding, both spouses have the right to become parties to the proceeding and to have their pleadings state that the intent of the tenant in common is to create a tenancy by the entirety with his or her spouse. The order of partition shall provide that the real property assigned to such tenant and his or her spouse shall be owned by them as tenants by the entirety. (1969, c. 748, s. 1; 1977, c. 375, s. 11.)



§ 39-13.6. Control of real property held in tenancy by the entirety.

§ 39‑13.6.  Control of real property held in tenancy by the entirety.

(a)        A husband and wife shall have an equal right to the control, use, possession, rents, income, and profits of real property held by them in tenancy by the entirety. Neither spouse may bargain, sell, lease, mortgage, transfer, convey or in any manner encumber any  property so held without the written joinder of the other spouse. This section shall not be construed to require the spouse's joinder where a different provision is made under G.S. 39‑13, G.S. 39‑13.3, G.S. 39‑ 13.4, or G.S. 52‑10.

(b)        A conveyance of real property, or any interest therein, to a husband and wife vests title in them as tenants by the entirety when the conveyance is to:

(1)        A named man "and wife," or

(2)        A named woman "and husband," or

(3)        Two named persons, whether or not identified in the conveyance as husband and wife, if at the time of conveyance they are legallymarried;

unless a contrary intention is expressed in the conveyance.

(c)        For income tax purposes, each spouse is considered to have received one‑half (1/2) the income or loss from property owned by the couple as tenants by the entirety. (1981 (Reg. Sess., 1982), c. 1245, s. 1; 1983, c. 449, ss. 1, 2.)



§ 39-14: Repealed by Session Laws 1943, c. 543.

§ 39‑14:  Repealed by Session Laws 1943, c.  543.



§§ 39-15 through 39-23: Repealed by Session Laws 1997-291, s. 1.

Article 3.

Fraudulent Conveyances.

§§ 39‑15 through 39‑23:  Repealed by Session Laws 1997‑291, s.  1.



§ 39-23.1. Definitions.

Article 3A.

Uniform Fraudulent Transfer Act.

§ 39‑23.1.  Definitions.

As used in this Article:

(1)        "Affiliate" means:

a.         A person who directly or indirectly owns, controls, or holds with power to vote, twenty percent (20%) or more of the outstanding voting securities of the debtor, other than a person who holds the securities,

1.         As a fiduciary or agent without sole discretionary power to vote the securities; or

2.         Solely to secure a debt, if the person has not exercised the power to vote;

b.         A corporation twenty percent (20%) or more of whose outstanding voting securities are directly or indirectly owned, controlled, or held with power to vote, by the debtor or a person who directly or indirectly owns, controls, or holds, with power to vote, twenty percent (20%) or more of the outstanding voting securities of the debtor, other than a person who holds the securities,

1.         As a fiduciary or agent without sole power to vote the securities; or

2.         Solely to secure a debt, if the person has not in fact exercised the power to vote;

c.         A person whose business is operated by the debtor under a lease or other agreement, or a person substantially all of whose assets are controlled by the debtor; or

d.         A person who operates the debtor's business under a lease or other agreement or controls substantially all of the debtor's assets.

(2)        "Asset" means property of a debtor, but the term does not include:

a.         Property to the extent it is encumbered by a valid lien;

b.         Property to the extent it is generally exempt under nonbankruptcy law; or

c.         An interest in property held in tenancy by the entireties to the extent it is not subject to process by a creditor holding a claim against only one tenant.

(3)        "Claim" means a right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured.

(4)        "Creditor" means a person who has a claim.

(5)        "Debt" means liability on a claim.

(6)        "Debtor" means a person who is liable on a claim.

(7)        "Insider" includes:

a.         If the debtor is an individual,

1.         A relative of the debtor or of a general partner of the debtor;

2.         A partnership in which the debtor is a general partner;

3.         A general partner in a partnership in which the debtor is a general partner; or

4.         A corporation of which the debtor is a director, officer, or person in control;

b.         If the debtor is a corporation,

1.         A director of the debtor;

2.         An officer of the debtor;

3.         A person in control of the debtor;

4.         A partnership in which the debtor is a general partner;

5.         A general partner in a partnership in which the debtor is a general partner; or

6.         A relative of a general partner, director, officer, or person in control of the debtor;

c.         If the debtor is a partnership,

1.         A general partner in the debtor;

2.         A relative of a general partner in, a general partner of, or a person in control of the debtor;

3.         Another partnership in which the debtor is a general partner;

4.         A general partner in a partnership in which the debtor is a general partner; or

5.         A person in control of the debtor;

d.         An affiliate, or an insider of an affiliate as if the affiliate were the debtor; and

e.         A managing agent of the debtor.

(8)        "Lien" means a charge against or an interest in property to secure payment of a debt or performance of an obligation and includes a security interest created by agreement, a judicial lien obtained by legal or equitable process or proceedings, a common‑law lien, or a statutory lien.

(9)        "Person" means an individual, partnership, corporation, association, organization, government or governmental subdivision or agency, business trust, estate, trust, or any other legal or commercial entity.

(10)      "Property" means anything that may be the subject of ownership.

(11)      "Relative" means an individual related by consanguinity within the third degree as determined in accordance with G.S. 104A‑1, a spouse, or an individual related to a spouse within the third degree as so determined, and includes an individual in an adoptive relationship within the third degree.

(12)      "Transfer" means every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest in an asset and includes payment of money, release, lease, and creation of a lien or other encumbrance.

(13)      "Valid lien" means a lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings. (1997‑291, s. 2.)



§ 39-23.2. Insolvency.

§ 39‑23.2.  Insolvency.

(a)        A debtor is insolvent if the sum of the debtor's debts is greater than all of the debtor's assets at a fair valuation.

(b)        A debtor who is generally not paying the debtor's debts as they become due is presumed to be insolvent.

(c)        A partnership is insolvent under subsection (a) of this section if the sum of the partnership's debts is greater than the aggregate, at a fair valuation, of all of the partnership's assets and the sum of the excess of the value of each general partner's nonpartnership assets over the partner's nonpartnership debts.

(d)        Assets under this section do not include property that has been transferred, concealed, or removed with intent to hinder, delay, or defraud creditors or that has been transferred in a manner making transfer voidable under this Article.

(e)        Debts under this section do not include an obligation to the extent it is secured by a valid lien on property of the debtor not included as an asset. (1997‑291, s. 2.)



§ 39-23.3. Value.

§ 39‑23.3.  Value.

(a)        Value is given for a transfer or an obligation if, in exchange for the transfer or obligation, property is transferred or an antecedent debt is secured or satisfied, but value does not include an unperformed promise made otherwise than in the ordinary course of the promisor's business to furnish support to the debtor or another person.

(b)        For the purposes of G.S. 39‑23.4(a)(2) and G.S. 39‑23.5, a person gives a reasonably equivalent value if the person acquires an interest of the debtor in an asset pursuant to a regularly conducted, noncollusive foreclosure sale or execution of a power of sale for the acquisition or disposition of the interest of the debtor upon default under a mortgage, deed of trust, or security agreement.

(c)        A transfer is made for present value if the exchange between the debtor and the transferee is intended by them to be contemporaneous and is in fact substantially contemporaneous. (1997‑291, s. 2; 1998‑217, s. 6.)



§ 39-23.4. Transfers fraudulent as to present and future creditors.

§ 39‑23.4.  Transfers fraudulent as to present and future creditors.

(a)        A transfer made or obligation incurred by a debtor is fraudulent as to a creditor, whether the creditor's claim arose before or after the transfer was made or the obligation was incurred, if the debtor made the transfer or incurred the obligation:

(1)        With intent to hinder, delay, or defraud any creditor of the debtor; or

(2)        Without receiving a reasonably equivalent value in exchange for the transfer or obligation, and the debtor:

a.         Was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction; or

b.         Intended to incur, or believed that the debtor would incur, debts beyond the debtor's ability to pay as they became due.

(b)        In determining intent under subdivision (a)(1) of this section, consideration may be given, among other factors, to whether:

(1)        The transfer or obligation was to an insider;

(2)        The debtor retained possession or control of the property transferred after the transfer;

(3)        The transfer or obligation was disclosed or concealed;

(4)        Before the transfer was made or obligation was incurred, the debtor had been sued or threatened with suit;

(5)        The transfer was of substantially all the debtor's assets;

(6)        The debtor absconded;

(7)        The debtor removed or concealed assets;

(8)        The value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred;

(9)        The debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred;

(10)      The transfer occurred shortly before or shortly after a substantial debt was incurred;

(11)      The debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor;

(12)      The debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation, and the debtor reasonably should have believed that the debtor would incur debts beyond the debtor's ability to pay as they became due; and

(13)      The debtor transferred the assets in the course of legitimate estate or tax planning. (1997‑291, s. 2.)



§ 39-23.5. Transfers fraudulent as to present creditors.

§ 39‑23.5.  Transfers fraudulent as to present creditors.

(a)        A transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation, and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation.

(b)        A transfer made by a debtor is voidable as to a creditor whose claim arose before the transfer was made if the transfer was made to an insider for an antecedent debt, the debtor was insolvent at that time, and the insider had reasonable cause to believe that the debtor was insolvent. (1997‑291, s. 2.)



§ 39-23.6. When transfer is made or obligation is incurred.

§ 39‑23.6.  When transfer is made or obligation is incurred.

For the purposes of this Article:

(1)        A transfer is made:

a.         With respect to an asset that is real property other than a fixture, but including the interest of a seller or purchaser under a contract for the sale of the asset, when the transfer is so far perfected that a good‑faith purchaser of the asset from the debtor against whom applicable law permits the transfer to be perfected cannot acquire an interest in the asset that is superior to the interest of the transferee; and

b.         With respect to an asset that is not real property or that is a fixture, when the transfer is so far perfected that a creditor on a simple contract cannot acquire a judicial lien otherwise than under this Article that is superior to the interest of the transferee.

(2)        If applicable law permits the transfer to be perfected as provided in subdivision (1) of this section and the transfer is not so perfected before the commencement of an action for relief under this Article, the transfer is deemed made immediately before the commencement of the action.

(3)        If applicable law does not permit the transfer to be perfected as provided in subdivision (1) of this section, the transfer is made when it becomes effective between the debtor and the transferee.

(4)        A transfer is not made until the debtor has acquired rights in the asset transferred.

(5)        An obligation is incurred:

a.         If oral, when it becomes effective between the parties; or

b.         If evidenced by a writing, when the writing executed by the obligor is delivered to or for the benefit of the obligee. (1997‑291, s. 2.)



§ 39-23.7. Remedies of creditors.

§ 39‑23.7.  Remedies of creditors.

(a)        In an action for relief against a transfer or obligation under this Article, a creditor, subject to the limitations in G.S. 39‑23.8, may obtain:

(1)        Avoidance of the transfer or obligation to the extent necessary to satisfy the creditor's claim;

(2)        An attachment or other provisional remedy against the asset transferred or other property of the transferee in accordance with the procedure prescribed by Article 35 of Chapter 1 of the General Statutes;

(3)        Subject to applicable principles of equity and in accordance with applicable rules of civil procedure,

a.         An injunction against further disposition by the debtor or a transferee, or both, of the asset transferred or of other property;

b.         Appointment of a receiver to take charge of the asset transferred or of other property of the transferee; or

c.         Any other relief the circumstances may require.

(b)        If a creditor has obtained a judgment on a claim against the debtor, the creditor, if the court so orders, may levy execution on the asset transferred or its proceeds. (1997‑291, s. 2.)



§ 39-23.8. Defenses, liability, and protection of transferee.

§ 39‑23.8.  Defenses, liability, and protection of transferee.

(a)        A transfer or obligation is not voidable under G.S. 39‑23.4(a)(1) against a person who took in good faith and for a reasonably equivalent value or against any subsequent transferee or obligee.

(b)        Except as otherwise provided in this section, to the extent a transfer is voidable in an action by a creditor under G.S. 39‑23.7(a)(1), the creditor may recover judgment for the value of the asset transferred, as adjusted under subsection (c) of this section, or the amount necessary to satisfy the creditor's claim, whichever is less. The judgment may be entered against:

(1)        The first transferee of the asset or the person for whose benefit the transfer was made; or

(2)        Any subsequent transferee other than a good‑faith transferee who took for value or from any subsequent transferee.

(c)        If the judgment under subsection (b) of this section is based upon the value of the asset transferred, the judgment shall be for an amount equal to the value of the asset at the time of the transfer, subject to adjustment as the equities may require.

(d)        Notwithstanding voidability of a transfer or an obligation under this Article, a good‑faith transferee or obligee is entitled, to the extent of the value given the debtor for the transfer or obligation, to:

(1)        A lien on or a right to retain any interest in the asset transferred;

(2)        Enforcement of any obligation incurred; or

(3)        A reduction in the amount of the liability on the judgment.

(e)        A transfer is not voidable under G.S. 39‑23.4(a)(2) or G.S. 39‑23.5 if the transfer results from:

(1)        Termination of a lease upon default by the debtor when the termination is pursuant to the lease and applicable law; or

(2)        Enforcement of a security interest in compliance with Article 9 of Chapter 25 of the General Statutes, the Uniform Commercial Code.

(f)         A transfer is not voidable under G.S. 39‑23.5(b):

(1)        To the extent the insider gave new value to or for the benefit of the debtor after the transfer was made unless the new value was secured by a valid lien;

(2)        If made in the ordinary course of business or financial affairs of the debtor and the insider; or

(3)        If made pursuant to a good‑faith effort to rehabilitate the debtor, and the transfer secured present value given for that purpose as well as an antecedent debt of the debtor. (1997‑291, s. 2.)



§ 39-23.9. Extinguishment of cause of action.

§ 39‑23.9.  Extinguishment of cause of action.

A cause of action with respect to a fraudulent or voidable transfer or obligation under this Article is extinguished unless action is brought:

(1)        Under G.S. 39‑23.4(a)(1), within four years after the transfer was made or the obligation was incurred or, if later, within one year after the transfer or obligation was or could reasonably have been discovered by the claimant;

(2)        Under G.S. 39‑23.4(a)(2) or G.S. 39‑23.5(a), within four years after the transfer was made or the obligation was incurred; or

(3)        Under G.S. 39‑23.5(b), within one year after the transfer was made or the obligation was incurred. (1997‑291, s. 2.)



§ 39-23.10. Supplementary provisions.

§ 39‑23.10.  Supplementary provisions.

Unless displaced by the provisions of this Article, the principles of law and equity, including the law merchant and the law relating to principal and agent, estoppel, laches, fraud, misrepresentation, duress, coercion, mistake, insolvency, or other validating or invalidating cause, supplement its provisions. (1997‑291, s. 2.)



§ 39-23.11. Uniformity of application and construction.

§ 39‑23.11.  Uniformity of application and construction.

This act shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this Article among states enacting it. (1997‑291, s. 2.)



§ 39-23.12. Short title.

§ 39‑23.12.  Short title.

This Article may be cited as the Uniform Fraudulent Transfer Act. (1997‑291, s. 2.)



§§ 39-24, 39-25: Repealed by Session Laws 2006-226, s. 2(a), effective January 1, 2007.

Article 4.

Voluntary Organizations and Associations.

§§ 39‑24, 39‑25: Repealed by Session Laws 2006‑226, s. 2(a), effective January 1, 2007.



§ 39-26: Recodified as G.S. 59B-15(a) by Session Laws 2006-226, s. 2(b), effective January 1, 2007.

§ 39‑26: Recodified as G.S. 59B‑15(a) by Session Laws 2006‑226, s. 2(b), effective January 1, 2007.



§ 39-27: Recodified as G.S. 59B-15(b) by Session Laws 2006-226, s. 2(b), effective January 1, 2007.

§ 39‑27: Recodified as G.S. 59B‑15(b) by Session Laws 2006‑226, s. 2(b), effective January 1, 2007.



§§ 39-28 through 39-32: Repealed by Session Laws 1981, c. 358.

Article 5.

Sale of Building Lots in North Carolina.

§§ 39‑28 through 39‑32: Repealed by Session Laws 1981, c. 358.



§ 39-32.1. Requirement of permanent markers as "control corners."

Article 5A.

Control Corners in Real Estate Developments.

§ 39‑32.1.  Requirement of permanent markers as "control corners."

Whenever any person, firm or corporation shall hereafter divide any parcel of real estate into lots and lay off streets through such real estate development and sell or offer for sale any lot or lots in such real estate development, it shall be the duty of such person, firm or corporation to cause one or more corners of such development to be designated as "control corner" and shall cause two or more street center lines or offset lines within or on the street right‑of‑way lines to be permanently monumented at intersecting center lines or offset lines, points of curvature or such other control points, which monuments shall also be designated as control corners and to affix or place at such control corner or corners permanent markers which shall be of such material and affixed to the earth in such a manner as to insure as great a degree of permanence as is reasonably practical. (1947, c. 816, s. 1; 1959, c. 1159.)



§ 39-32.2. Control corners fixed at time of recording plat or prior to sale.

§ 39‑32.2.  Control corners fixed at time of recording plat or prior to sale.

Such control corner or corners, as described in G.S. 39‑32.1, and such permanent marker or markers, as described in G.S. 39‑32.1, must be designated and affixed at the time of recording the plat of said land or prior to the first sale of any lot or lots constituting a part of the real estate development which said person, firm or corporation has caused to be laid off in lots with designated streets. (1947, c. 816, s. 2.)



§ 39-32.3. Recordation of plat showing control corners.

§ 39‑32.3.  Recordation of plat showing control corners.

Upon designating a control corner and affixing a permanent marker, said person, firm or corporation shall cause to be filed in the office of the register of deeds of the county in which the real estate development is located a map or plat showing the location of the control corner or corners and permanent marker or markers with adequate and sufficient description to enable a surveyor to locate such control corner or marker. No map or plat of a real estate subdivision or development made after July 1, 1947, shall be certified for recording pursuant to G.S 47‑30.2 unless the location of control corners is shown thereon. (1947, c. 816, s. 3; 1997‑309, s. 1.)



§ 39-32.4. Description of land by reference to control corner; use of control corner to fix distances and boundaries prima facie evidence of correct method.

§ 39‑32.4.  Description of land by reference to control corner; use of control corner to fix distances and boundaries prima facie evidence of correct method.

Any lot or lots sold or otherwise transferred at the time of or subsequent to the establishment of a control corner may be described in any conveyance so as to include a reference to the location of said lot or lots which are being conveyed with respect to the control corner. Thereafter the use of the control corner in ascertaining distances so as to establish boundary lines of lots within or originally within such real estate development may be admissible as evidence in any court and shall be prima facie evidence of the correct method of determining the boundaries of any lot or lots within any such real estate development. (1947, c. 816, s. 4.)



§ 39-33. Method of release or limitation of power.

Article 6.

Power of Appointment.

§ 39‑33.  Method of release or limitation of power.

A release or limitation of a power of appointment with respect to real or personal property exercisable by deed or will or otherwise may be effected, if such power may be released or limited under the laws of this State, by the execution by the holder of such power of an instrument in writing stating that the power is released or limited to the extent set forth therein, and the delivery of such instrument to any person who might be adversely affected if such power were exercised or to the fiduciary or one of the fiduciaries, if any, having possession or control of the property over which the power is exercisable. (1943, c. 665, s. 1.)



§ 39-34. Method prescribed in § 39-33 not exclusive.

§ 39‑34.  Method prescribed in § 39‑33 not exclusive.

The method of release prescribed in G.S. 39‑33 is not exclusive, and this Article shall not invalidate or be construed to invalidate any instrument or contract of release or limitation of a power not executed and delivered in the manner provided in G.S. 39‑33 or as invalidating any other act of release or limitation of a power,  whether such instrument, contract or act has been heretofore or may be hereafter executed, delivered or done. (1943, c. 665, s. 2.)



§ 39-35. Requisites of release or limitation as against creditors and purchasers for value.

§ 39‑35.  Requisites of release or limitation as against creditors and purchasers for value.

No release or limitation of a power of appointment after March 8, 1943, which is made by the owner of the legal title to real property in this State shall be valid as against creditors and purchasers for a valuable consideration until an instrument in writing setting forth the release or limitation is executed and acknowledged in the manner required for a deed and recorded in the county where the real property is. (1943, c. 665, s. 3.)



§ 39-36. Necessity for actual notice of release or limitation to bind fiduciary.

§ 39‑36.  Necessity for actual notice of release or limitation to bind fiduciary.

No fiduciary having possession or control of property over which a power of appointment is exercisable shall be bound or affected by any release or limitation of such power without actual notice thereof. (1943, c. 665, s. 4.)



§ 39-37. Short title.

Article 7.

Uniform Vendor and Purchaser Risk Act.

§ 39‑37.  Short title.

This Article may be cited as the Uniform Vendor and Purchaser Risk Act. (1959, c. 514.)



§ 39-38. Uniformity of interpretation.

§ 39‑38.  Uniformity of interpretation.

This Article shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it. (1959, c. 514.)



§ 39-39. Risk of loss.

§ 39‑39.  Risk of loss.

Any contract hereafter made in this State for the purchase and sale of realty shall be interpreted as including an agreement that the parties shall have the following rights and duties, unless the contract expressly provides otherwise:

(1)        If, when neither the legal title nor the possession of the subject matter of the contract has been transferred, all or a material part thereof is destroyed without fault of the purchaser, the vendor cannot enforce the contract, and the purchaser is entitled to recover any portion of the price that he has paid;

(2)        If, when either the legal title or the possession of the subject matter of the contract has been transferred, all or any part thereof is destroyed without fault of the vendor, the purchaser is not thereby relieved from a duty to pay the price, nor is he entitled to recover any portion thereof that he has paid. (1959, c. 514.)



§ 39-40. Reserved for future codification purposes.

§ 39‑40.  Reserved for future codification purposes.



§ 39-41. Reserved for future codification purposes.

§ 39‑41.  Reserved for future codification purposes.



§ 39-42. Reserved for future codification purposes.

§ 39‑42.  Reserved for future codification purposes.



§ 39-43. Reserved for future codification purposes.

§ 39‑43.  Reserved for future codification purposes.



§ 39-44. Definition.

Article 8.

Business Trusts.

§ 39‑44.  Definition.

The term "business trust" whenever used or referred to in this Article shall mean any unincorporated association, including an Illinois land trust, a Delaware statutory trust, or a Massachusetts business trust, engaged in any business or trade under a written instrument or declaration of trust under which the beneficial interest therein is divided into shares represented by certificates or shares of beneficial interest.  (1977, c. 768, s. 1; 2009‑174, s. 1.)



§ 39-45. Authority to acquire and hold real estate.

§ 39‑45.  Authority to acquire and hold real estate.

Business trusts are hereby authorized and empowered to acquire real estate and interests therein and to hold the same in their trust names and may sue and be sued in their trust names. (1977, c. 768, s. 1.)



§ 39-46. Title vested; conveyance; probate.

§ 39‑46.  Title vested; conveyance; probate.

(a)        Where real estate has been or may be hereafter conveyed to a business trust in its trust name or in the names of its trustees in their capacity as trustees of such business trust, the said title shall vest in said business trust, and the said real estate and interests therein may be conveyed, encumbered or otherwise disposed of by said business trust in its trust name by an instrument signed by at least one of its trustees, its president, a vice‑president or other duly authorized officer, the said conveyance to be proven and probated in the same manner as provided by law for conveyances by corporations. Any conveyance, encumbrance or other disposition thus made by any such business trust shall convey good and sufficient title to said real estate and interests therein in accordance with the provisions of said conveyance; provided, however, that with respect to any such conveyance, encumbrance or other disposition effected after June 28, 1977, there must be recorded in the county where the land lies a memorandum of the written instrument or declaration of trust referred to in G.S. 39‑44. As a minimum such memorandum shall set forth the name, date and place of filing, if any, of such written instrument or declaration of trust, and the place where the written instrument or declaration of trust, and all amendments thereto, is kept and may be examined upon reasonable notice, which place need not be a public office. Such memorandum may include designation of trustees and duly authorized officers and the authority granted to them with regard to real estate matters, pursuant to subsection (b) of this section.

(b)        Any business trust may convey or encumber an interest in real property that is transferable by either (i) an instrument duly executed by either an officer of the business trust other than one of its trustees, its president, a vice president, or other authorized agent identified in the recorded memorandum, or (ii) a declaration of trust described in subsection (a) of this section, if the conveyance has attached to it a signed resolution adopted by the board of trustees, as certified by an officer authorized to make such certifications of the business trust, authorizing the officer to execute, sign, seal, and deliver deeds, conveyances, or other instruments. This section is deemed to have been complied with if a resolution required by this subsection is recorded separately in the office of the register of deeds in the county where the land lies. Such a resolution shall be applicable to all instruments executed subsequently to the recording of the resolution and pursuant to its authority.

Notwithstanding the foregoing, this section does not require a signed resolution adopted by the board of directors, as certified by an officer authorized to make such certifications, to be attached to an instrument or separately recorded in the case of an instrument duly executed by one of its trustees, its president, or a vice president of the business trust. All deeds, conveyances, or other instruments so executed shall, if otherwise sufficient, be valid and shall have the effect to pass the title to the real or personal property described in the instrument. Notwithstanding anything to the contrary in the trust agreement, and absent any provision otherwise in the recorded memorandum or declaration of trust required under subsection (a) of this section, when it appears on the face of an instrument registered in the office of the register of deeds that the instrument was signed in the ordinary course of business on behalf of a business trust by at least one of its trustees, its president, a vice president, or an assistant vice president, such an instrument shall be as valid with respect to the rights of innocent third parties for value without notice of a defect or breach of fiduciary duty as if executed pursuant to authorization from the board of trustees, unless the instrument reveals on its face a breach of fiduciary obligation. The provisions of this subsection shall not apply to parties who had actual knowledge of lack of authority or of a breach of fiduciary obligation.

(c)        Nothing in this section shall be deemed to exclude the power of any representatives of a business trust to bind the business trust pursuant to express, implied, inherent, or apparent authority, ratification, estoppel, or otherwise.

(d)        Nothing in this section shall relieve trustees or officers of a business trust from liability to the business trust or from any other liability that they may have incurred from any violation of their actual authority.  (1977, c. 768, s. 1; 2009‑174, s. 2.)



§ 39-47. Prior deeds validated.

§ 39‑47.  Prior deeds validated.

All deeds, leases, mortgages, deeds of trust or other conveyances heretofore executed in conformity with this Article and which are proper in all other respects are declared to be sufficient to pass title to real estate held by such business trusts in accordance with the provisions of such instruments. (1977, c. 768, s. 1.)



§ 39-48. Reserved for future codification purposes.

§ 39‑48.  Reserved for future codification purposes.



§ 39-49. Reserved for future codification purposes.

§ 39‑49.  Reserved for future codification purposes.



§ 39-50. Death, illness, or conviction of certain crimes not a material fact.

Article 9.

Disclosure.

§ 39‑50.  Death, illness, or conviction of certain crimes not a material fact.

In offering real property for sale it shall not be deemed a material fact that the real property was occupied previously by a person who died or had a serious illness while occupying the property or that a person convicted of any crime for which registration is required by Article 27A of Chapter 14 of the General Statutes occupies, occupied, or resides near the property; provided, however, that no seller may knowingly make a false statement regarding any such fact. (1989, c. 592, s. 1; 1998‑212, s. 17.16A(a).)



§§ 39-51 through 39-59: Reserved for future codification purposes.

Article 9.

Disclosure.

§§ 39‑51 through 39‑59: Reserved for future codification purposes.



§ 39-60. Property tax proration on sale of real property.

Article 10.

Real Property Tax Proration.

§ 39‑60.  Property tax proration on sale of real property.

Unless otherwise provided by contract, property taxes on the real property being sold shall be prorated between the seller and buyer of the real property on a calendar‑year basis. (2006‑106, s. 7.)






Chapter 40 - Eminent Domain.

§§ 40-1 through 40-53: Repealed by Session Laws 1981, c. 919, s. 1.

§§ 40‑1 through 40‑53: Repealed by Session Laws 1981, c. 919, s. 1.






Chapter 40A - Eminent Domain.

§ 40A-1. Exclusive provisions.

Chapter 40A.

Eminent Domain.

Article 1.

General.

§ 40A‑1.  Exclusive provisions.

(a)        Notwithstanding the provisions of any local act, it is the intent of the General Assembly that, effective August 15, 2006, the uses set out in G.S. 40A‑3 are the exclusive uses for which the authority to exercise the power of eminent domain is granted to private condemnors, local public condemnors, and other public condemnors. Effective August 15, 2006, a local act granting the authority to exercise the power of eminent domain to a private condemnor, local public condemnor, or other public condemnor for a use or purpose other than those granted to it in G.S. 40A‑3(a), (b), (b1), or (c) is not effective for that use or purpose. Provided that, any eminent domain action commenced before August 15, 2006, for a use or purpose granted in a local act, may be lawfully completed pursuant to the provisions of that local act. The provisions of this subsection shall not repeal any provision of a local act limiting the purposes for which the authority to exercise the power of eminent domain may be used.

(b)        It is the intent of the General Assembly that the procedures provided by this Chapter shall be the exclusive condemnation procedures to be used in this State by all private condemnors and all local public condemnors. All other provisions in laws, charters, or local acts authorizing the use of other procedures by municipal or county governments or agencies or political subdivisions thereof, or by corporations, associations or other persons are hereby repealed effective January 1, 1982. Provided, that any condemnation proceeding initiated prior to January 1, 1982, may be lawfully completed pursuant to the provisions previously existing.

(c)        This Chapter shall not repeal any provision of a local act limiting the purposes for which property may be condemned. Notwithstanding the language of G.S. 40A‑3(b), this Chapter also shall not repeal any provision of a local act creating any substantive or procedural requirement or limitation on the authority of a local public condemnor to exercise the power of eminent domain outside of its boundaries. (1981, c. 919, s. 1; 2006‑224, s. 1; 2006‑259, s. 47.)



§ 40A-2. Definitions.

§ 40A‑2.  Definitions.

As used in this Chapter the following words and phrases have the meanings indicated unless the context clearly requires another meaning:

(1)        "Condemnation" means the procedure prescribed by law for exercising the power of eminent domain.

(2)        "Condemnor" means those listed in G.S. 40A‑3.

(3)        "Eminent domain" means the power to divest right, title or interest from the owner of property and vest it in the possessor of the power against the will of the owner upon the payment of just compensation for the right, title or interest divested.

(4)        "Judge" means a resident judge of the superior court in the district where the cause is pending, or special judge residing in said district, or a judge of the superior court assigned to hold the courts of said district or an emergency  or special judge holding court in the county where the cause  is pending.

(5)        "Owner" includes the plural when appropriate and means any person having an interest or estate in the property.

(6)        "Person" includes the plural when appropriate and means a natural person, and any legal entity capable of owning or having interest in property.

(7)        "Property" means any right, title, or interest in land, including leases and options to buy or sell. "Property" also  includes rights of access, rights‑of‑way, easements, water rights, air rights, and any other privilege or appurtenance in or to the possession, use, and enjoyment of land. (1981, c. 919, s. 1.)



§ 40A-3. By whom right may be exercised.

§ 40A‑3.  By whom right may be exercised.

(a)        Private Condemnors.  For the public use or benefit, the persons or organizations listed below shall have the power of eminent domain and may acquire by purchase or condemnation property for the stated purposes and other works which are authorized by law.

(1)        Corporations, bodies politic or persons have the power of eminent domain for the construction of railroads, power generating facilities, substations, switching stations, microwave towers, roads, alleys, access railroads, turnpikes, street railroads, plank roads, tramroads, canals, telegraphs, telephones, electric power lines, electric lights, public water supplies, public sewerage systems, flumes, bridges, and pipelines or mains originating in North Carolina for the transportation of petroleum products, coal, gas, limestone or minerals. Land condemned for any liquid pipelines shall:

a.         Not be less than 50 feet nor more than 100 feet in width; and

b.         Comply with the provisions of G.S. 62‑190(b).

The width of land condemned for any natural gas pipelines shall not be more than 100 feet.

(2)        School committees or boards of trustees or of directors of any corporation holding title to real estate upon which any private educational institution is situated, have the power of eminent domain in order to obtain a pure and adequate water supply for such institution.

(3)        Franchised motor vehicle carriers or union bus station companies organized by authority of the Utilities Commission, have the power of eminent domain for the purpose of constructing and operating union bus stations: Provided, that this subdivision shall not apply to any city or town having a population of less than 60,000.

(4)        Any railroad company has the power of eminent domain for the purposes of: constructing union depots; maintaining, operating, improving or straightening lines or of altering its location; constructing double tracks; constructing and maintaining new yards and terminal facilities or enlarging its yard or terminal facilities; connecting two of its lines already in operation not more than six miles apart; or constructing an industrial siding.

(5)        A condemnation in fee simple by a State‑owned railroad company for the purposes specified in subdivision (4) of this subsection and as provided under G.S. 124‑12(2).

The width of land condemned for any single or double track railroad purpose shall be not less than 80 feet nor more than 100 feet, except where the road may run through a town, where it may be of less width, or where there may be deep cuts or high embankments, where it may be of greater width.

No rights granted or acquired under this subsection shall in any way destroy or abridge the rights of the State to regulate or control any railroad company or to regulate foreign corporations doing business in this State. Whenever it is necessary for any railroad company doing business in this State to cross the street or streets in a town or city in order to carry out the orders of the Utilities Commission, to construct an industrial siding, the power is hereby conferred upon such railroad company to occupy such street or streets of any such town or city within the State. Provided, license so to do be first obtained from the board of aldermen, board of commissioners, or other governing authorities of such town or city.

No such condemnor shall be allowed to have condemned to its use, without the consent of the owner, his burial ground, usual dwelling house and yard, kitchen and garden, unless condemnation of such property is expressly authorized by statute.

The power of eminent domain shall be exercised by private condemnors under the procedures of Article 2 of this Chapter.

(b)        Local Public Condemnors  Standard Provision.  For the public use or benefit, the governing body of each municipality or county shall possess the power of eminent domain and may acquire by purchase, gift or condemnation any property, either inside or outside its boundaries, for the following purposes.

(1)        Opening, widening, extending, or improving roads, streets, alleys, and sidewalks. The authority contained in this subsection is in addition to the authority to acquire rights‑of‑way for streets, sidewalks and highways under Article 9 of Chapter 136. The provisions of this subdivision (1) shall not apply to counties.

(2)        Establishing, extending, enlarging, or improving any of the public enterprises listed in G.S. 160A‑311 for cities, or G.S. 153A‑274 for counties.

(3)        Establishing, enlarging, or improving parks, playgrounds, and other recreational facilities.

(4)        Establishing, extending, enlarging, or improving storm sewer and drainage systems and works, or sewer and septic tank lines and systems.

(5)        Establishing, enlarging, or improving hospital facilities, cemeteries, or library facilities.

(6)        Constructing, enlarging, or improving city halls, fire stations, office buildings, courthouse jails and other buildings for use by any department, board, commission or agency.

(7)        Establishing drainage programs and programs to prevent obstructions to the natural flow of streams, creeks and natural water channels or improving drainage facilities. The authority contained in this subdivision is in addition to any authority contained in Chapter 156.

(8)        Acquiring designated historic properties, designated as such before October 1, 1989, or acquiring a designated landmark designated as such on or after October 1, 1989, for which an application has been made for a certificate of appropriateness for demolition, in pursuance of the purposes of G.S. 160A‑399.3, Chapter 160A, Article 19, Part 3B, effective until October 1, 1989, or G.S. 160A‑400.14, whichever is appropriate.

(9)        Opening, widening, extending, or improving public wharves.

The board of education of any municipality or county or a combined board may exercise the power of eminent domain under this Chapter for purposes authorized by Chapter 115C of the General Statutes.

The power of eminent domain shall be exercised by local public condemnors under the procedures of Article 3 of this Chapter.

(b1)      Local Public Condemnors  Modified Provision for Certain Localities.  For the public use or benefit, the governing body of each municipality or county shall possess the power of eminent domain and may acquire by purchase, gift or condemnation any property or interest therein, either inside or outside its boundaries, for the following purposes.

(1)        Opening, widening, extending, or improving roads, streets, alleys, and sidewalks. The authority contained in this subsection is in addition to the authority to acquire rights‑of‑way for streets, sidewalks and highways under Article 9 of Chapter 136. The provisions of this subdivision (1) shall not apply to counties.

(2)        Establishing, extending, enlarging, or improving any of the public enterprises listed in G.S. 160A‑311 for cities, or G.S. 153A‑274 for counties.

(3)        Establishing, enlarging, or improving parks, playgrounds, and other recreational facilities.

(4)        Establishing, extending, enlarging, or improving storm sewer and drainage systems and works, or sewer and septic tank lines and systems.

(5)        Establishing, enlarging, or improving hospital facilities, cemeteries, or library facilities.

(6)        Constructing, enlarging, or improving city halls, fire stations, office buildings, courthouse jails and other buildings for use by any department, board, commission or agency.

(7)        Establishing drainage programs and programs to prevent obstructions to the natural flow of streams, creeks and natural water channels or improving drainage facilities. The authority contained in this subdivision is in addition to any authority contained in Chapter 156.

(8)        Acquiring designated historic properties, designated as such before October 1, 1989, or acquiring a designated landmark designated as such on or after October 1, 1989, for which an application has been made for a certificate of appropriateness for demolition, in pursuance of the purposes of G.S. 160A‑399.3, Chapter 160A, Article 19, Part 3, effective until October 1, 1989, or G.S. 160A‑400.14, whichever is appropriate.

(9)        Opening, widening, extending, or improving public wharves.

(10)      Engaging in or participating with other governmental entities in acquiring, constructing, reconstructing, extending, or otherwise building or improving beach erosion control or flood and hurricane protection works, including, but not limited to, the acquisition of any property that may be required as a source for beach renourishment.

(11)      Establishing access for the public to public trust beaches and appurtenant parking areas.

The board of education of any municipality or county or a combined board may exercise the power of eminent domain under this Chapter for purposes authorized by Chapter 115C of the General Statutes.

The power of eminent domain shall be exercised by local public condemnors under the procedures of Article 3 of this chapter.

This subsection applies only to Carteret and Dare Counties, the Towns of Atlantic Beach, Carolina Beach, Caswell Beach, Emerald Isle, Holden Beach, Indian Beach, Kill Devil Hills, Kitty Hawk, Kure Beach, Nags Head, North Topsail Beach, Oak Island, Ocean Isle Beach, Pine Knoll Shores, Sunset Beach, Surf City, Topsail Beach, and Wrightsville Beach, and the Village of Bald Head Island.

(c)        Other Public Condemnors.  For the public use or benefit, the following political entities shall possess the power of eminent domain and may acquire property by purchase, gift, or condemnation for the stated purposes.

(1)        A sanitary district board established under the provisions of Part 2 of Article 2 of Chapter 130A for the purposes stated in that Part.

(2)        The board of commissioners of a mosquito control district established under the provisions of Part 2 of Article 12 of Chapter 130A for the purposes stated in that Part.

(3)        A hospital authority established under the provisions of Part B of Article 2 of Chapter 131E for the purposes stated in that Part, provided, however, that the provisions of G.S. 131E‑24(c) shall continue to apply.

(4)        A watershed improvement district established under the provisions of Article 2 of Chapter 139 for the purposes stated in that Article, provided, however, that the provisions of G.S. 139‑38 shall continue to apply.

(5)        A housing authority established under the provisions of Article 1 of Chapter 157 for the purposes of that Article, provided, however, that the provisions of G.S. 157‑11 shall continue to apply.

(6)        A corporation as defined in G.S. 157‑50 for the purposes of Article 3 of Chapter 157, provided, however, the provisions of G.S. 157‑50 shall continue to apply.

(7)        A commission established under the provisions of Article 22 of Chapter 160A for the purposes of that Article.

(8)        An authority created under the provisions of Article 1 of Chapter 162A for the purposes of that Article.

(9)        A district established under the provisions of Article 4 of Chapter 162A for the purposes of that Article.

(10)      A district established under the provisions of Article 5 of Chapter 162A for purposes of that Article.

(11)      The board of trustees of a community college established under the provisions of Article 2 of Chapter 115D for the purposes of that Article.

(12)      A district established under the provisions of Article 6 of Chapter 162A for the purposes of that Article.

(13)      A regional public transportation authority established under Article 26 of Chapter 160A of the General Statutes for the purposes of that Article.

The power of eminent domain shall be exercised by a public condemnor listed in this subsection under the procedures of Article 3 of this Chapter. (1852, c. 92, s. 1; R.C., c. 61, s. 9; 1874‑5, c. 83; Code, s. 1698; Rev., s. 2575; 1907, cc. 39, 458, 783; 1911, c. 62, ss. 25, 26, 27; 1917, cc. 51, 132; C.S., s. 1706; 1923, c. 205; Ex. Sess. 1924, c. 118; 1937, c. 108, s. 1; 1939, c. 228, s. 4; 1941, c. 254; 1947, c. 806; 1951, c. 1002, ss. 1, 2; 1953, c. 1211; 1957, c. 65, s. 11; c. 1045, s. 1; 1961, c. 247; 1973, c. 507, s. 5; c. 1262, s. 86; 1977, c. 771, s. 4; 1981, c. 919, s. 1; 1983, c. 378, s. 2; 1983 (Reg. Sess., 1984), c. 1084; 1985, c. 689, s. 10; c. 696, s. 2; 1987, c. 2, s. 1; c. 564, s. 13; c. 783, s. 6; 1989, c. 706, s. 3; c. 740, s. 1.1; 2000‑146, s. 8; 2001‑36, ss. 1, 3; 2001‑478, s. 2; 2001‑487, s. 58; 2002‑172, s. 4.1; 2003‑282, ss. 1, 2; 2004‑203, s. 32(a), (b); 2006‑224, s. 2; 2006‑259, s. 47.)



§ 40A-4. No prior purchase offer necessary.

§ 40A‑4.  No prior purchase offer necessary.

The power to acquire property by condemnation shall not depend on any prior effort to acquire the same property by gift or purchase, nor shall the power to negotiate for the gift or purchase of property be impaired by initiation of condemnation proceedings.  A potential condemnor who seeks to acquire property by gift or purchase shall give the owner written notice of the provisions of G.S. 40A‑6. (1981, c. 919, s. 1; 1997‑270, s. 4.)



§ 40A-5. Condemnation of property owned by other condemnors.

§ 40A‑5.  Condemnation of property owned by other condemnors.

(a)        A condemnor listed in G.S. 40A‑3(a), (b) or (c) shall not possess the power of eminent domain with respect to property owned by the State of North Carolina or a State‑owned railroad as defined in G.S. 124‑11 unless the State consents to the taking. The State's consent shall be given by the Council of State, or by the Secretary of Administration if the Council of State delegates this authority to the Secretary. In a condemnation proceeding against State property consented to by the State, the only issue shall be the compensation to be paid for the property.

(b)        Unless otherwise provided by statute a condemnor listed in G.S. 40A‑3(a), (b) or (c) may condemn the property of a private condemnor if such property is not in actual public use or not necessary to the operation of the business of the owner. Unless otherwise provided by statute a condemnor listed in G.S. 40A‑3(b) or (c) may condemn the property of a condemnor listed in G.S. 40A‑3(b) or (c) if the property proposed to be taken is not being used or held for future use for any governmental or proprietary purpose. (1981, c. 919, s. 1; 2000‑146, s. 9.)



§ 40A-6. Reimbursement of owner for taxes paid on condemned property.

§ 40A‑6.  Reimbursement of owner for taxes paid on condemned property.

(a)        An owner whose property is totally taken in fee simple by a condemnor exercising the power of eminent domain, under this Chapter or any other statute, shall be entitled to reimbursement from the condemnor of the pro rata portion of real property taxes paid by the owner that are allocable to a period subsequent to vesting of title in the condemnor, or the effective date of possession of the real property, whichever is earlier.

(b)        An owner who meets the following conditions is entitled to reimbursement from the condemnor for all deferred taxes paid by the owner pursuant to G.S. 105‑277.4(c) as a result of the condemnation:

(1)        The owner is a natural person whose property is taken in fee simple by a condemnor exercising the power of eminent domain under this Chapter or any other statute.

(2)        The owner also owns agricultural land, horticultural land, or forestland that is contiguous to the condemned property and that is in active production.

The definitions in G.S. 105‑277.2 apply in this subsection. (1975, c. 439, s. 1; 1981, c. 919, s. 1; 1997‑270, s. 1.)



§ 40A-7. Acquisition of whole parcel or building.

§ 40A‑7.  Acquisition of whole parcel or building.

(a)        When the proposed project requires condemnation of only a portion of a parcel of land leaving a remainder of such shape, size or condition that it is of little value, a condemnor may acquire the entire parcel by purchase or condemnation. If the remainder is to be condemned the petition filed under the provisions of G.S. 40A‑20 or the complaint filed under the provisions of G.S. 40A‑41 shall include:

(1)        A determination by the condemnor that a partial taking of the land would substantially destroy the economic value or utility of the remainder; or

(2)        A determination by the condemnor that an economy in the expenditure of public funds will be promoted by taking the entire parcel; or

(3)        A determination by the condemnor that the interest of the public will be best served by acquiring the entire parcel.

(b)        Residues acquired under this section may be sold or disposed  of in any manner provided for the disposition of property, or may be exchanged for other property needed by the condemnor.

(c)        When the proposed project requires condemnation of a portion of a building or other structure, the condemnor may acquire the entire building or structure by purchase or condemnation, together with the right to enter upon the surrounding land for the purpose of removing the building or structure. If the entire building is to be condemned the petition filed under the provisions of G.S. 40A‑20, or the complaint filed under the provisions of G.S. 40A‑41 shall include a determination by the condemnor either:

(1)        That an economy in the expenditure of public funds will be promoted by acquiring the entire building or structure; or

(2)        That it is not feasible to cut off a portion of the building  or structure without destroying the whole; or

(3)        That the convenience, safety, or improvement of the project will be promoted by acquiring the entire building or structure. Nothing in this subsection shall be deemed to compel the condemnor to condemn the underlying fee of the portion of any building or structure that lies outside the project. (1981, c. 919, s. 1.)



§ 40A-8. Costs.

§ 40A‑8.  Costs.

(a)        In any action under the provisions of Article 2 or Article 3 of this Chapter, the court in its discretion may award to the owner a sum to reimburse the owner for charges he has paid for appraisers, engineers and plats, provided such appraisers or engineers testify as witnesses, and such plats are received into evidence as exhibits by order of the court.

(b)        If a condemnor institutes a proceeding to acquire by condemnation any property and (i) if the final judgment in a resulting action is that the condemnor is not authorized to condemn the property, or (ii) if the condemnor abandons the action, the court with jurisdiction over the action shall after making appropriate findings of fact award each owner of the property sought to be condemned a sum that, in the opinion of the court based upon its findings of fact, will reimburse the owner for: his reasonable costs; disbursements; expenses (including reasonable attorney, appraisal, and engineering fees); and, any loss suffered by the owner because he was unable to transfer title to the property from the date of the filing of the complaint under G.S. 40A‑41.

(c)        If an action is brought against a condemnor under the provisions of G.S. 40A‑20 or 40A‑51 seeking compensation for the taking of any interest in property by the condemnor and judgment is for the owner the court shall award to the owner as a part of the judgment after appropriate finding of fact a sum that, in the opinion of the court based upon its finding of fact, will reimburse the owner as set out in subsection (b). (1981, c. 919, s. 1.)



§ 40A-9. Removal of structures on condemned land; lien.

§ 40A‑9.  Removal of structures on condemned land; lien.

At the request of the owner the condemnor shall allow the owner of property acquired by condemnation to remove any timber, building, permanent improvement, or fixture wholly or partially located on or affixed to the property unless such removal would be inconsistent with the purpose for which condemnation is made, and shall specify a reasonable time within which it may be removed. If the report of the commissioners deducted the value of any such property to be removed from the award of compensation and allowed the cost of removal as an element of damages and the owner fails to remove it within the time allowed, the condemnor may remove it and the cost of the removal and storage of the property shall be chargeable against the owner and a lien upon any remainder of the property not acquired by the condemnor to be recovered or foreclosed in the manner provided by law for recovery of debt or foreclosure of mortgages. (1981, c. 919, s. 1.)



§ 40A-10. Sale or other disposition of land condemned.

§ 40A‑10.  Sale or other disposition of land condemned.

When any property condemned by the condemnor is no longer needed for the purpose for which it was condemned, it may be used for any other public purpose or may be sold or disposed of in the manner prescribed by law for the sale and disposition of surplus property. (1981, c. 919, s. 1.)



§ 40A-11. Right of entry prior to condemnation.

§ 40A‑11.  Right of entry prior to condemnation.

Any condemnor without having filed a petition or complaint, depositing any sum or taking any other action provided for in this Chapter, is authorized to enter upon any lands, but not structures, to make surveys, borings, examinations, and appraisals as may be necessary or expedient in carrying out and performing its rights or duties under this Chapter. The condemnor shall give 30 days' notice in writing to the owner at his last known address and the party in possession of the land of the intended entry authorized by this section.

Entry under this section shall not be deemed a trespass or taking within the meaning of this Chapter, however, the condemnor shall make reimbursement for any damage resulting from such activities, and the owner is entitled to bring an action to recover for the damage. If the owner recovers damages of twenty‑five percent (25%) over the amount offered by the condemnor for reimbursement for its activities the court, in its discretion, may award reasonable attorney fees to the owner. (1981, c. 919, s. 1.)



§ 40A-12. Additional rules.

§ 40A‑12.  Additional rules.

Where the procedure for conducting an action under this Chapter is not expressly provided for in this Chapter or by the statutes governing civil procedure, or where the civil procedure statutes are inapplicable, the judge before whom such proceeding may be pending shall have the power to make all the necessary orders and rules of procedure necessary to carry into effect the object and intent of this Chapter. The practice in each case shall conform as near as may be to the practice in other civil actions. (1981, c. 919, s. 1.)



§ 40A-13. Costs and appeal.

§ 40A‑13.  Costs and appeal.

In addition to any reimbursement provided for in G.S. 40A‑8 the condemnor shall pay all court costs taxed by the court. Either party shall have a right of appeal to the appellate division for errors of law committed in any proceedings provided for in this Chapter in the same manner as in any other civil actions and it shall not be necessary that an appeal bond be posted. (1981, c. 919, s. 1.)



§§ 40A-14 through 40A-18. Reserved for future codification purposes.

§§ 40A‑14 through 40A‑18.  Reserved for future codification purposes.



§ 40A-19. Proceedings by private condemnors.

Article 2.

Condemnation Proceedings by Private Condemnors.

§ 40A‑19.  Proceedings by private condemnors.

Any private condemnor enumerated in G.S. 40A‑3(a), possessing by law the right of eminent domain in this State shall have the right to acquire property required for the purposes of its incorporation or for the purposes specified in this Chapter in the manner and by the special proceedings herein prescribed. (1871‑2, c. 138, s. 13; Code, ss. 1943, 2009; 1885, c. 168; 1893, c. 63; 1899, c. 64; 1901, cc. 6, 41, s. 2; 1903, c. 159, s. 16; c. 562; Rev., s. 2579; C.S., s. 1715; 1951, c. 59, s. 1; 1981, c. 919, s. 1.)



§ 40A-20. Petition filed; contents.

§ 40A‑20.  Petition filed; contents.

For the purpose of acquiring property a condemnor listed in G.S. 40A‑3(a), or the owner of the property sought to be condemned, may present a petition to the clerk of the superior court of any county in which the real estate described in the petition is situated, praying for the appointment of commissioners of appraisal. The petition shall be signed and verified. If filed by the condemnor, it must contain a description of the property which the condemnor seeks to acquire; and it must state that the condemnor is duly incorporated, and that it is its intention in good faith to conduct and carry on the public business authorized by its charter, stating in detail the nature of its public business, and the specific use of the property; and that the property described in the petition is required for the purpose of conducting the proposed business. The petition, if filed by the condemnor, must also contain a statement as to whether the owner will be permitted to remove all or a specified portion of any buildings, structures, permanent improvements, or fixtures situated on or affixed to the land. The petition, whether filed by the condemnor or the owner, must also state the names and places of residence of all other owners, so far as the same can by reasonable diligence be ascertained, or those who claim to be owners of the property. If any such persons are infants, their ages, as near as may be known, must be stated; and if any such persons are incompetents, inebriates or are unknown, that fact must be stated, together with any other allegations and statements of liens or encumbrances on the property which the condemnor or the owner may see fit to make.

Nothing in this section shall in any manner affect an owner's common‑law right to bring an action in tort for damage to his property. (1871‑2, c. 138, s. 14; Code, s. 1944; 1893, c. 396; Rev., s. 2580; 1907, c. 783, s. 3; C.S., s. 1716; 1981, c. 919, s. 1.)



§ 40A-21. Notice of proceedings.

§ 40A‑21.  Notice of proceedings.

Notice of all proceedings brought hereunder shall be filed with the clerk of superior court of each county in which any part of the land is located in the form and manner provided by G.S. 1‑116, and the clerk shall index and cross‑index this notice as required by G.S.  1‑117. In the record of lis pendens and in the judgment docket required by G.S. 7A‑109 the clerk shall always index the name of the condemnor as the plaintiff and the name of the property owner as the defendant irrespective of whether the condemning party is the plaintiff or defendant. The filing of such notice shall be constructive notice of the proceeding to any person who subsequently acquires any interest in or lien upon said property, and the condemnor shall take all property condemned under this Article free of the claims of any such person. (1969, c. 864; 1981, c. 919, s. 1.)



§ 40A-22. Service.

§ 40A‑22.  Service.

A summons as in other cases of special proceedings, together with a copy of the petition, must be served on all persons whose estates or interests are to be affected by the proceedings, at least 10 days prior to the hearing of the same by the court. (1871‑2, c. 138, s. 14; Code, s. 1944; Rev., s. 2581; C.S., s. 1717; 1981, c. 919, s. 1.)



§ 40A-23. Service where parties unknown.

§ 40A‑23.  Service where parties unknown.

If the person on whom service of summons and petition is to be made is unknown, or his residence is unknown and cannot by reasonable diligence be ascertained, then service may be made by publishing a notice, stating the time and place within which such person must appear and plead, the object thereof, with a description of the land to be affected by the proceedings, in accordance with the  provisions of G.S. 1A‑1, Rule 4(j)(9)c. In such cases the State Treasurer shall be served as custodian of the Escheat Fund and may become a party to the action. (Code, s. 1944, subsec. 5; Rev., s. 2582; C.S., s. 1718; 1971, c. 1093, s. 18; 1981, c. 919, s. 1.)



§ 40A-24. Orders served as in special proceedings in absence of other provisions.

§ 40A‑24.  Orders served as in special proceedings in absence of other provisions.

In all cases not herein otherwise provided for, service of orders, notices, and other papers in the special proceedings authorized by this Chapter may be made as in other special proceedings. (Code, s. 1944, subsec. 7; Rev., s. 2583; C.S., s. 1719; 1981, c. 919, s. 1.)



§ 40A-25. Answer to petition; hearing; commissioners appointed.

§ 40A‑25.  Answer to petition; hearing; commissioners appointed.

On presenting such petition to the clerk of superior court, with proof of service of a copy thereof, and of the summons, all or any of the persons whose estates or interests are to be affected by the proceedings may answer such petition and show cause against granting the prayer of the same. The clerk shall hear the proofs and allegations of the parties, and if no sufficient cause is shown against granting the prayer of the petition, shall make an order for the appointment of three commissioners and shall fix the time and place for the first meeting of the commissioners. Each commissioner shall be a resident of the county wherein the property being condemned lies who has no right, title, or interest in or to the property condemned, is not related within the third degree to the owner or to the spouse of the owner, is not an officer, employee or agent of the condemnor, and is disinterested in the rights of the parties in every  way. (1871‑2, c. 138, s. 15; Code, s. 1945; Rev., s. 2584; C.S., s. 1720; 1981, c. 919, s. 1.)



§ 40A-26. Powers and duties of commissioners.

§ 40A‑26.  Powers and duties of commissioners.

The commissioners, before entering upon the discharge of their duties, shall take and subscribe an oath that they will fairly and impartially appraise the property in the petition. Any one of them may issue subpoenas, administer oaths to witnesses, and any two of them may adjourn the proceedings before them from time to time, in their discretion. Whenever they meet, except by the appointment of the clerk or pursuant to adjournment, they shall cause 10 days' notice of such meeting to be given to the parties who are affected by their proceedings, or their attorney or agent. They shall view the premises described in the petition, hear the proofs and allegations of the parties, and reduce the testimony, if any is taken by them, to writing. After the testimony is closed in each case, and without any unnecessary delay, and before proceeding to the examination of any other claim, a majority of the commissioners being present and acting, shall ascertain and determine the compensation which ought justly to be made by the condemnor to the owners of the property appraised by them. The commissioners shall determine the compensation to be awarded in accordance with the principles established by Article 4 of this Chapter. They shall report the same to the clerk within 10 days. (1871‑ 2, c. 138, ss. 16‑18; Code, s. 1946; 1891, c. 160; Rev., s. 2585; C.S., s. 1721; 1981, c. 919, s. 1.)



§ 40A-27. Form of commissioners' report.

§ 40A‑27.  Form of commissioners' report.

When the commissioners shall have assessed the compensation, they shall forthwith make and subscribe a written report of their proceedings, in substance as follows:

To the Clerk of the Superior Court of ____ :

We, ____, commissioners appointed by the court to assess the damages that have been and will be sustained by____, the owner  of certain property lying in the county of_____, which ____ the condemnor proposes to condemn for its use, do hereby certify that we met on ____ (or the day to which we were regularly adjourned), and, having first been duly sworn, we visited the premises of the owner, and after taking into full consideration the quality and quantity of the property aforesaid, and all other inconveniences likely to result to the owner, we have estimated and do assess the compensation aforesaid at the sum of $____ .

Given under our hands, the ____ day of____, A.D. ____.  (R.C., c. 61, s. 17; 1874‑5, c. 83; Code, s. 1700; Rev., s. 2586; C.S., s. 1722; 1981, c. 919, s. 1; 1999‑456, s. 59.)



§ 40A-28. Exceptions to report; hearing; when title vests; appeal; restitution.

§ 40A‑28.  Exceptions to report; hearing; when title vests; appeal; restitution.

(a)        Upon the filing of the report, the clerk shall forthwith mail copies to the parties. Within 20 days after the filing of the report any party to the proceedings may file exceptions thereto. The clerk, after notice to the parties, shall hear any exceptions so filed and may thereafter direct a new appraisal, modify or confirm the report, or make such other orders as the clerk may deem right and proper.

(b)        If no exceptions are filed to the report, and if the clerk's final judgment rendered upon the petition and proceedings shall be in  favor of the condemnor, and upon the deposit by the condemnor of the sum adjudged, together with all costs allowed, into the office of the clerk of superior court, then, in that event, all owners who have been made parties to the proceedings shall be divested of the property or interest therein to the extent set forth in the proceedings. A copy of the judgment, certified under the seal of the court, shall be registered in the county or counties where the land is situated, and the original judgment, or a certified copy thereof, or a certified copy of the registered judgment, may be given in evidence in all actions and proceedings as deeds for property are now allowed in evidence.

(c)        Any party to the proceedings may file exceptions to the clerk's final determination on any exceptions to the report and may appeal to the judge of superior court having jurisdiction. Notice of appeal shall be filed within 10 days of the clerk's final determination. Upon appeal the clerk shall transfer the proceedings to the civil issue docket of the superior court. A judge in session shall hear and determine all matters in controversy and, subject to G.S. 40A‑29 regarding trial by jury, shall determine any issues of compensation to be awarded in accordance with the provisions of Article 4 of this Chapter.

(d)        Notwithstanding the filing of exceptions by any party to any orders or final determination of the clerk or the filing of a notice of appeal to the superior court, the condemnor may, at the time of the filing of the report of commissioners, deposit with the clerk of superior court in the proceedings the sum appraised by the commissioners and, in that event, the condemnor may enter, take possession of, and hold said property in the manner and to the extent sought to be acquired by the proceedings until final judgment is rendered on any appeal.

(e)        If, on appeal, the judge shall refuse to condemn the property,  then the money deposited with the clerk of court in the proceedings, or so much thereof as shall be adjudged, shall be refunded to the condemnor and the condemnor shall have no right to the property and shall surrender possession of the same, on demand, to the owner. The judge shall have full power and authority to make such orders, judgments and decrees as may be necessary to carry into effect the final judgment rendered in such proceedings, including compensation in accordance with the provisions of G.S. 40A‑8.

(f)         If the amount adjudged to be paid the owner of any property condemned under this Article shall not be paid within 60 days after final judgment in the proceedings, the right under the judgment to take the property shall ipso facto cease and determine, but the claimant under the judgment shall still remain liable for all amounts  adjudged against said claimant except the compensation awarded for the taking of the property.

(g)        The provisions of this section shall not preclude any injunctive relief otherwise available to the owner or the condemnor. (Code, s. 1946; 1893, c. 148; Rev., s. 2587; 1915, c. 207; C.S., s. 1723; 1951, c. 59, s. 2; 1955, c. 29, s. 1; 1969, c. 44, s. 47; 1971, c. 528, s. 37; 1981, c. 919, s. 1.)



§ 40A-29. Provision for jury trial on appeal.

§ 40A‑29.  Provision for jury trial on appeal.

In any proceedings under this Article by a condemnor to acquire property, any party to the proceedings shall be entitled on appeal to superior court to have the amount of compensation determined by a jury unless trial by jury has been waived by all parties. A jury shall determine the compensation to be awarded in accordance with the  provisions of Article 4 of this Chapter. (1893, c. 148; Rev., s. 2588; C.S., s. 1724; 1957, c. 582; 1971, c. 528, s. 38; 1981, c. 919, s. 1.)



§ 40A-30. Title of infants, incompetents, inebriates, and trustees without power of sale, acquired.

§ 40A‑30.  Title of infants, incompetents, inebriates, and trustees without power of sale, acquired.

In case any property required by a condemnor shall be vested in any trustee not authorized to sell, release and convey the same, or in any infant, incompetent, or inebriate, the superior court shall have power, by a special proceeding, on petition, to authorize and empower such trustee or the general guardian or committee of such  infant, incompetent or inebriate, to sell and convey the same to such  condemnor, on such terms as may be just. In case any infant, incompetent or inebriate has no general guardian or committee, the court may appoint a special guardian or committee for the purpose of making a sale, release or conveyance, and may require security from the general or special guardian or committee as the court may deem proper. Before any conveyance or release authorized by this section shall be executed, the terms on which it is to be executed shall be reported to the court on oath. If the court is satisfied that the terms are just to the owner of the property, the court shall confirm the report and direct the proper conveyance or release to be executed, which shall have the same effect as if executed by an owner of the property having legal power to sell and convey the same. (1871‑2, c. 138, s. 28; Code, s. 1956; Rev., s. 2590; C.S., s. 1726; 1981, c. 919, s. 1.)



§ 40A-31. Rights of claimants of fund determined.

§ 40A‑31.  Rights of claimants of fund determined.

If there are adverse and conflicting claimants to the money, or any part of it, to be paid as compensation for the property taken, the clerk or the judge on appeal may direct the money to be paid into the court by the condemnor, and may determine who is entitled to the same and direct to whom the same shall be paid, and may order a reference to ascertain the facts on which such determination and order are to be made. (1871‑2, c. 138, s. 19; Code, s. 1947; Rev., s. 2591; C.S., s. 1727; 1981, c. 919, s. 1.)



§ 40A-32. Attorney for unknown parties appointed; pleadings amended; new commissioners appointed.

§ 40A‑32.  Attorney for unknown parties appointed; pleadings amended; new commissioners appointed.

(a)        The clerk or the judge on appeal shall appoint some competent attorney to appear for and protect the rights of any party in interest who is unknown or whose residence is unknown, and who has not appeared in the proceedings by an attorney or agent, and shall make an allowance to said attorney for his services which shall be taxed in the bill of costs. In such cases the State Treasurer as custodian of the Escheat Fund shall be notified of the appointment of such an attorney.

(b)        The clerk or the judge on appeal shall have power at any time to amend any defect or informality in any of the special proceedings authorized by this Chapter as may be necessary, or to cause new parties to be added, and to direct such further notices to be given to any party in interest as it deems proper; and also to appoint other commissioners in place of any who shall die, refuse or neglect to serve or be incapable of serving. (1871‑2, c. 138, s. 20; Code, s. 1948; Rev., s. 2592; C.S., s. 1728; 1981, c. 919, s. 1.)



§ 40A-33. Change of ownership pending proceedings.

§ 40A‑33.  Change of ownership pending proceedings.

When any proceedings under this Article shall have been commenced, no change of ownership by voluntary conveyance or transfer of the property shall in any manner affect such proceedings, but the same may be carried on and perfected as if no such conveyance or transfer had been made or attempted to be made. (1871‑2, c. 138, s. 22; Code, s. 1950; Rev., s. 2594; C.S., s. 1730; 1981, c. 919, s. 1.)



§ 40A-34. Defective title; how cured.

§ 40A‑34.  Defective title; how cured.

If at any time after an attempt to acquire title under this Article has commenced it shall be found that the title thereby attempted to be acquired is defective, the condemnor may commence new  proceedings to acquire or perfect such title in the same manner as if  no previous attempt had been commenced. At any stage in the new proceedings the court may authorize the condemnor, if in possession, to continue in possession, and if not in possession, to take possession and use the property during the pendency and until the final conclusion of the new proceedings. If the condemnor pays into court a sum determined by the court to be adequate compensation for the property, the court, in its discretion, may stay all actions or proceedings against the condemnor for its possession. In every such case the party interested in the property may conduct the proceedings to a conclusion if the condemnor delays or omits to prosecute the same. (1871‑2, c. 138, s. 23; Code, s. 1951; Rev., s. 2595; C.S., s. 1731; 1981, c. 919, s. 1.)



§§ 40A-35 through 40A-39. Reserved for future codification purposes.

§§ 40A‑35 through 40A‑39.  Reserved for future codification purposes.



§ 40A-40. Notice of action.

Article 3.

Condemnation by Public Condemnors.

§ 40A‑40.  Notice of action.

(a)        Not less than 30 days prior to the filing of a complaint under the provisions of G.S. 40A‑41, a public condemnor listed in G.S. 40A‑3(b) or (c) shall provide notice to each owner (whose name and address can be ascertained by reasonable diligence) of its intent to institute an action to condemn property. (The notice shall be sent to each owner by certified mail, return receipt requested. The providing of notice shall be complete upon deposit of the notice enclosed in a postpaid, properly addressed wrapper in a post office or official depository under the exclusive care and custody of the United States Postal Service. Notice by publication is not required. Notice to an owner whose name and/or address cannot be ascertained by reasonable diligence is not required in any manner.)

The notice shall contain a general description of the property to be taken and of the amount estimated by the condemnor to be just compensation for the property to be condemned. The notice shall also state the purpose for which the property is being condemned and the date condemnor intends to file the complaint.

(b)        In the case of a condemnation action to be commenced pursuant to G.S. 40A‑42(a), the notice required by subsection (a) of this section shall substantially comply with the following requirements:

(1)        The notice shall be printed in at least 12 point bold legible type.

(2)        The words "Notice of condemnation" or similar words shall conspicuously appear on the notice.

(3)        The notice shall include the information required by subsection (a) of this section.

(4)        The notice shall contain a plain language summary of the owner's rights, including:

a.         The right to commence an action for injunctive relief.

b.         The right to answer the complaint after it has been filed.

(5)        The notice shall include a statement advising the owner to consult with an attorney regarding the owner's rights.

An owner is entitled to no relief because of any defect or inaccuracy in the notice unless the owner was actually prejudiced by the defect or inaccuracy, and the owner is otherwise entitled to relief under Rules 55(d) or 60(b) of the North Carolina Rules of Civil Procedure or other applicable law. (1981, c. 919, s. 1; 1981 (Reg. Sess., 1982), c. 1243, s. 3; 1999‑410, s. 1.)



§ 40A-41. Institution of action and deposit.

§ 40A‑41.  Institution of action and deposit.

A public condemnor listed in G.S. 40A‑3(b) or (c) shall institute a civil action to condemn property by filing in the superior court of any county in which the land is located a complaint containing a declaration of taking declaring that property therein is thereby taken for the use of the condemnor.

The complaint shall contain or have attached thereto the following:

(1)        A statement of the authority under which and the public use for which the property is taken;

(2)        A description of the entire tract or tracts of land affected  by the taking sufficient for the identification thereof;

(3)        A statement of the property taken and a description of the area taken sufficient for the identification thereof;

(4)        The names and addresses of those persons who the condemnor is informed and believes may be or, claim to be, owners of the property so far as the same can by reasonable diligence be ascertained, and if any such persons are infants, incompetents, inebriates or under any other disability, or their whereabouts or names unknown, it must be so stated;

(5)        A statement of the sum of money estimated by the condemnor to be just compensation for the taking; and

(6)        A statement as to whether the owner will be permitted to remove all or a specified portion of any timber, buildings, structures, permanent improvements, or fixtures situated on or affixed to the property.

(7)        A statement as to such liens or other encumbrances as the condemnor is informed and believes are encumbrances upon the property and can by reasonable diligence be ascertained.

(8)        A prayer that there be a determination of just compensation in accordance with the provisions of this Article.

The filing of the complaint shall be accompanied by the deposit to the use of the owner of the sum of money estimated by the condemnor to be just compensation for the taking. Upon the filing of the complaint and the deposit of said sum, summons shall be issued to each owner of the property. The summons, together with a copy of the complaint and notice of the deposit shall be served upon the person named therein in the manner provided for the service of process under the provisions of G.S. 1A‑1, Rule 4. The condemnor may amend the complaint and may increase the amount of its deposit with the court at any time while the proceeding is pending, and the owner shall have the same rights of withdrawal of this additional amount as set forth in G.S. 40A‑44 of this Chapter. (1935, c. 470, ss. 4, 5; 1947, c. 781; 1971, c. 382, s. 1; 1981, c. 919, s. 1.)



§ 40A-42. Vesting of title and right of possession; injunction not precluded.

§ 40A‑42.  Vesting of title and right of possession; injunction not precluded.

(a)        (1)        Standard Provision.  When a local public condemnor is acquiring property by condemnation for a purpose set out in G.S. 40A‑3(b)(1), (4) or (7), or when a city is acquiring property for a purpose set out in G.S. 160A‑311(1), (2), (3), (4), (6), or (7), or when a county is acquiring property for a purpose set out in G.S. 153A‑274(1), (2) or (3), or when a local board of education or any combination of local boards of education is acquiring property for any purpose set forth in G.S. 115C‑517, or when a condemnor is acquiring property by condemnation as authorized by G.S. 40A‑3(c)(1), (8), (9), (10), (12), or (13) title to the property and the right to immediate possession shall vest pursuant to this subsection. Unless an action for injunctive relief has been initiated, title to the property specified in the complaint, together with the right to immediate possession thereof, shall vest in the condemnor upon the filing of the complaint and the making of the deposit in accordance with G.S. 40A‑41.

(2)        Modified Provision for Certain Localities.  When a local public condemnor is acquiring property by condemnation for a purpose set out in G.S. 40A‑3(b1)(1), (4), (7), (10), or (11), or when a city is acquiring property for a purpose set out in G.S. 160A‑311(1), (2), (3), (4), (6), or (7), or when a county is acquiring property for a purpose set out in G.S. 153A‑274(1), (2) or (3), or when a local board of education or any combination of local boards of education is acquiring property for any purpose set forth in G.S. 115C‑517, or when a condemnor is acquiring property by condemnation as authorized by G.S. 40A‑3(c)(8), (9), (10), (12), or (13) title to the property and the right to immediate possession shall vest pursuant to this subsection. Unless an action for injunctive relief has been initiated, title to the property specified in the complaint, together with the right to immediate possession thereof, shall vest in the condemnor upon the filing of the complaint and the making of the deposit in accordance with G.S. 40A‑41.

This subdivision applies only to Carteret and Dare Counties, the Towns of Atlantic Beach, Carolina Beach, Caswell Beach, Emerald Isle, Holden Beach, Indian Beach, Kill Devil Hills, Kitty Hawk, Kure Beach, Nags Head, North Topsail Beach, Oak Island, Ocean Isle Beach, Pine Knoll Shores, Sunset Beach, Surf City, Topsail Beach, and Wrightsville Beach, and the Village of Bald Head Island.

(b)        When a local public condemnor is acquiring property by condemnation for purposes other than for the purposes listed in subsection (a) above, title to the property taken and the right to possession shall vest in the condemnor pursuant to this subsection. Unless an action for injunctive relief has been initiated, title to the property specified in the complaint, together with the right to immediate possession thereof, shall vest in the condemnor:

(1)        Upon the filing of an answer by the owner who requests only that there be a determination of just compensation and who does not challenge the authority of the condemnor to condemn the property; or

(2)        Upon the failure of the owner to file an answer within the 120‑day time period established by G.S. 40A‑46; or

(3)        Upon the disbursement of the deposit in accordance with the provisions of G.S. 40A‑44.

(c)        If the property is owned by a private condemnor, the vesting of title in the condemnor and the right to immediate possession of the property shall not become effective until the superior court has rendered final judgment (after any appeals) that the property is not in actual public use or is not necessary to the operation of the business of the owner, as set forth in G.S. 40A‑5(b).

(d)        If the answer raises any issues other than the issue of compensation, the issues so raised shall be determined under the provisions of G.S. 40A‑47.

(e)        The judge shall enter such orders in the cause as may be required to place the condemnor in possession.

(f)         The provisions of this section shall not preclude or otherwise affect any remedy of injunction available to the owner or the condemnor.  (1981, c. 919, s. 1; 1989 (Reg. Sess., 1990), c. 871, s. 1; 1998‑212, s. 9.10; 2001‑36, ss. 2, 3; 2001‑239, s. 1; 2001‑478, s. 2; 2003‑282, s. 2; 2004‑203, s. 33; 2009‑85, s. 1.)



§ 40A-43. Memorandum of action.

§ 40A‑43.  Memorandum of action.

The condemnor, at the time of the filing of the complaint containing the declaration of taking and deposit of estimated compensation, shall record a memorandum of action with the register of deeds in all counties in which the land involved is located and said memorandum shall be recorded among the land records of said county. Upon the amending of any complaint affecting the property taken, the condemnor shall record a supplemental memorandum of action. The memorandum of action shall contain:

(1)        The names of those persons who the condemnor is informed and believes to be or claim to be owners of the property and who are parties to said action;

(2)        A description of the entire tract or tracts affected by said taking sufficient for the identification thereof;

(3)        A statement of the property taken for public use;

(4)        The date of institution of said action, the county in which said action is pending, and such other reference thereto as may be necessary for the identification of said action. (1981, c. 919, s. 1.)



§ 40A-44. Disbursement of deposit.

§ 40A‑44.  Disbursement of deposit.

Where there is no dispute as to title the person named in the complaint may apply to the court for disbursement of the money deposited in the court, or any part thereof, as full compensation, or  as a credit against just compensation without prejudice to further proceedings in the cause to determine just compensation. Upon such application, the judge shall order that the money deposited be paid forthwith to the person entitled thereto in accordance with the application. Subject to the provisions of G.S. 40A‑68 the judge shall  have power to make such orders with respect to encumbrances, liens, rents, taxes, assessments, insurance and other charges, if any, as shall be just and equitable.

No notice to the condemnor of the hearing upon the application for  disbursement of deposit shall be necessary. (1981, c. 919, s. 1.)



§ 40A-45. Answer, reply and plat.

§ 40A‑45.  Answer, reply and plat.

(a)        Any person whose property has been taken by the condemnor by the filing of a complaint containing a declaration of taking, may within the time set forth in G.S. 40A‑46 file an answer to the complaint. No answer shall be filed to the declaration of taking and notice of deposit. Said answer shall contain the following:

(1)        Such admissions or denials of the allegations of the complaint as are appropriate;

(2)        The names and addresses of the persons filing said answer, together with a statement as to their interest in the property taken;

(3)        Such affirmative defenses or matters as are pertinent to the  action; and

(4)        A request that there be a determination of just compensation.

(b)        A copy of the answer shall be served on the condemnor provided that failure to serve the answer shall not deprive the answer of its validity. The affirmative allegations of said answer shall be deemed denied. The condemnor may, however, file a reply within 30 days from receipt of a copy of this answer.

(c)        The condemnor, within 90 days from the receipt of the answer shall file in the cause a plat of the property taken and such additional area as may be necessary to properly determine the compensation, and a copy thereof shall be mailed to the parties or their attorney; provided, however, the condemnor shall not be required to file a map or plat in less than six months from the date of the filing of the complaint. (1981, c. 919, s. 1.)



§ 40A-46. Time for filing answer; failure to answer.

§ 40A‑46.  Time for filing answer; failure to answer.

Any person named in and served with a complaint containing a declaration of taking shall have 120 days from the date of service thereof to file answer. Failure to answer within said time shall constitute an admission that the amount deposited is just compensation and shall be a waiver of any further proceeding to determine just compensation; in such event the judge shall enter final judgment in the amount deposited and order disbursement of the money deposited to the owner. Provided, however, at any time prior to the entry of the final judgment the judge may, for good cause shown and after notice to the condemnor extend the time for filing answer for 30 days. (1981, c. 919, s. 1.)



§ 40A-47. Determination of issues other than damages.

§ 40A‑47.  Determination of issues other than damages.

The judge, upon motion and 10 days' notice by either the condemnor or the owner, shall, either in or out of session, hear and determine any and all issues raised by the pleadings other than the issue of compensation, including, but not limited to, the condemnor's  authority to take, questions of necessary and proper parties, title to the land, interest taken, and area taken. (1981, c. 919, s. 1.)



§ 40A-48. Appointment of commissioners.

§ 40A‑48.  Appointment of commissioners.

(a)        A request to the clerk for the appointment of commissioners to determine compensation for the taking may be made in the answer of the owner, or may be made by motion of either the owner or the condemnor within 60 days after the filing of the answer. After the determination of other issues as provided by G.S. 40A‑47, the clerk shall appoint three competent, disinterested persons residing in the county to serve as commissioners. The commissioners shall be sworn and shall go upon the land to appraise the compensation for the property taken and report their findings to the court within a time certain. Each commissioner shall be a person who has no right, title,  or interest in or to the property being condemned, is not related within the third degree to the owner or to the spouse of the owner, is not an officer, employee, or agent of the condemnor, and is disinterested in the rights of the parties in every way.

(b)        The commissioners shall have the power to inspect the property, hold hearings, swear witnesses, and take evidence as they may, in their discretion, deem necessary, and shall file with the court a report of their determination of the damages sustained.

(c)        The report of commissioners shall be in writing and in a form substantially as follows:

TO THE SUPERIOR COURT OF ________ COUNTY

We, ______and ______ Commissioners appointed by the Court to assess the compensation to be awarded to______, the owner of property interest in certain land lying in ________ County, North Carolina, which has been taken by the ______ (condemnor), for public purposes, do hereby certify that we convened, and, having first been duly sworn, visited the premises, and took such evidence as was presented to us, and after taking into full consideration the quality and quantity of the land and all other facts which reasonably affect its fair market value at the time of the taking, we have determined the fair market value of the property taken to be the sum of $____ and the compensation for the damage to the remainder of the land of the owner by reason of the taking to be the sum of $______ (if applicable). GIVEN under our hands, this the ____ day of______, _____

_________ (SEAL)

_________ (SEAL)

_________ (SEAL)

(d)        A copy of the report shall at the time of filing be mailed certified or registered mail by the clerk to each of the parties or to their counsel of record. Within 30 days after the mailing of the report, either the condemnor or the owner, may except thereto and demand a trial de novo by a jury as to the issue of compensation. Upon the receipt of such demand the action shall be placed on the civil issue docket of the superior court for trial de novo by a jury as to the issue of compensation, provided, that upon agreement of both parties trial by jury may be waived and the issue determined by the judge. The report of commissioners shall not be competent as evidence upon the trial of the issue of compensation in the superior court, nor shall evidence of the deposit by the condemnor into the court be competent upon the trial of the issue of compensation. If no exception to the report of commissioners is filed within the time prescribed, final judgment shall be entered by the judge upon a determination and finding by him that the report of commissioners plus interest computed in accordance with G.S. 40A‑53 of this Chapter, awards to the property owners just compensation. In the event that the judge is of the opinion and, in his discretion, determines that the award does not provide just compensation, he shall set aside the award and order the case placed on the civil issue docket for determination of the issue of compensation by a jury. (1981, c. 919, s. 1; 1999‑456, s. 59.)



§ 40A-49. No request for commissioners.

§ 40A‑49.  No request for commissioners.

After the determination of other issues as provided by G.S. 40A‑47, if no request has been made for the appointment of commissioners within the time permitted by G.S. 40A‑48(a), the cause shall be transferred to the civil issue docket for trial as to the issue of just compensation. (1981, c. 919, s. 1.)



§ 40A-50. Parties, orders; continuances.

§ 40A‑50.  Parties, orders; continuances.

The judge shall appoint an attorney to appear for and protect the rights of any party or parties in interest who are unknown, or whose residence is unknown and who has not appeared in the proceeding by an attorney or agent. The State Treasurer as custodian of the Escheat Fund shall be notified of the appointment of such an attorney. The judge shall appoint guardians ad litem for such parties  as are infants, incompetents, or other parties who may be under a disability, and without general guardian, and the judge shall have the authority to make such additional parties as are necessary to the complete determination of the proceeding.

Upon his own motion, or upon motion of any of the parties the judge may, in his discretion, continue the cause until the project is completed or until such earlier time as, in the opinion of the judge,  the effect of condemnation upon said property may be determined. The motion may be heard at a hearing pursuant to G.S. 40A‑47 or upon the coming on of the cause for trial, and shall be granted upon a proper showing that the effect of condemnation upon the subject property cannot presently be determined. (1981, c. 919, s. 1.)



§ 40A-51. Remedy where no declaration of taking filed; recording memorandum of action.

§ 40A‑51.  Remedy where no declaration of taking filed; recording memorandum of action.

(a)        If property has been taken by an act or omission of a condemnor listed in G.S. 40A‑3(b) or (c) and no complaint containing a declaration of taking has been filed the owner of the property, may initiate an action to seek compensation for the taking. The action may be initiated within 24 months of the date of the taking of the affected property or the completion of the project involving the taking, whichever shall occur later. The complaint shall be filed in the superior court and shall contain the following: the names and places of residence of all persons who are, or claim to be, owners of  the property, so far as the same can by reasonable diligence be ascertained; if any persons are under a legal disability, it must be so stated; a statement as to any encumbrances on the property; the particular facts which constitute the taking together with the dates that they allegedly occurred, and; a description of the property taken. Upon the filing of said complaint summons shall issue and together with a copy of the complaint be served on the condemnor. The allegations of said complaint shall be deemed denied; however, the condemnor within 60 days of service summons and complaint may file answer thereto. If the taking is admitted by the condemnor, it shall, at the time of filing the answer, deposit with the court the estimated amount of compensation for the taking. Notice of the deposit shall be given to the owner. The owner may apply for disbursement of the deposit and disbursement shall be made in accordance with the applicable provisions of G.S. 40A‑44. If a taking is admitted, the condemnor shall, within 90 days of the filing of the answer to the complaint, file a map or plat of the property taken. The procedure hereinbefore set out in this Article and in Article 4 shall be followed for the purpose of determining all matters raised by the pleadings and the determination of just compensation.

(b)        The owner at the time of filing of the complaint shall record a memorandum of action with the register of deeds in all counties in which the property involved is located. The memorandum is to be recorded among the land records of the county. The memorandum of action shall contain:

(1)        The names of those persons who the owner is informed and believes to be or claim to be owners of the property;

(2)        A description of the entire tract or tracts affected by the alleged taking sufficient for the identification thereof;

(3)        A statement of the property allegedly taken; and

(4)        The date on which owner alleges the taking occurred, the date on which said action was instituted, the county in which it was instituted, and such other reference thereto as may be necessary for the identification of said action.

(c)        Nothing in this section shall in any manner affect an owner's common‑law right to bring an action in tort for damage to his property. (1981, c. 919, s. 1.)



§ 40A-52. Measure of compensation.

§ 40A‑52.  Measure of compensation.

The commissioners, jury or judge shall determine the issue of compensation in accordance with the provisions of Article 4 of this Chapter. (1981, c. 919, s. 1.)



§ 40A-53. Interest as a part of just compensation.

§ 40A‑53.  Interest as a part of just compensation.

To the amount awarded as compensation by the commissioners or a jury or judge, the judge shall add interest at the rate of six percent (6%) per annum on said amount from the date of taking to the date of judgment. Interest shall not be allowed from the date of deposit on so much thereof as shall have been paid into court as provided in this Article. (1981, c. 919, s. 1.)



§ 40A-54. Final judgments.

§ 40A‑54.  Final judgments.

Final judgments entered in actions instituted under the provisions of this Article shall contain a description of the land affected, together with a description of the property acquired by the  condemnor and a copy of said judgment shall be certified to the register of deeds in each county in which the land or any part thereof lies and be recorded among the land records of said county. (1981, c.  919, s. 1.)



§ 40A-55. Payment of compensation.

§ 40A‑55.  Payment of compensation.

If there are adverse and conflicting claimants to the deposit made into the court by the condemnor or the additional amount  determined as just compensation, on which the judgment is entered in said action, the judge may direct the full amount determined to be paid into said court by the condemnor and may retain said cause for determination of who is entitled to said moneys. The judge may by further order in the cause direct to whom the same shall be paid and may in its discretion order a reference to ascertain the facts on which such determination and order are to be made. (1981, c. 919, s. 1.)



§ 40A-56. Refund of deposit.

§ 40A‑56.  Refund of deposit.

In the event the amount of the final judgment is less than the amount deposited by the condemnor pursuant to the provisions of this Article, the condemnor shall be entitled to recover the excess of the amount of the deposit over the amount of the final judgment and court costs incident thereto. In the event there are not sufficient funds on deposit to cover said excess, the condemnor shall be entitled to a judgment for said sum against the person or persons having received said deposit. (1981, c. 919, s. 1.)



§§ 40A-57 through 40A-61. Reserved for future codification purposes.

§§ 40A‑57 through 40A‑61.  Reserved for future codification purposes.



§ 40A-62. Application.

Article 4.

Just Compensation.

§ 40A-62.  Application.

The principles set down in this Article shall govern the determination of compensation to be awarded to the owner by the condemnor for the taking of his property. (1981, c. 919, s. 1.)



§ 40A-63. In general.

§ 40A‑63.  In general.

The determination of the amount of compensation shall reflect the value of the property immediately prior to the filing of the petition under G.S. 40A‑20 or the complaint under G.S. 40A‑41 and except as provided in the following sections shall not reflect an increase or decrease due to the condemnation. The day of the filing of a petition or complaint shall be the date of valuation of the interest taken. (1981, c. 919, s. 1.)



§ 40A-64. Compensation for taking.

§ 40A‑64.  Compensation for taking.

(a)        Except as provided in subsection (b), the measure of compensation for a taking of property is its fair market value.

(b)        If there is a taking of less than the entire tract, the measure of compensation is the greater of either (i) the amount by which the fair market value of the entire tract immediately before the taking exceeds the fair market value of the remainder immediately after the taking; or (ii) the fair market value of the property taken.

(c)        If the owner is to be allowed to remove any timber, building or other permanent improvement, or fixtures from the property, the value thereof shall not be included in the compensation award, but the cost of removal shall be considered as an element to be compensated. (1981, c. 919, s. 1; 2001‑487, s. 17.)



§ 40A-65. Effect of condemnation procedure on value.

§ 40A‑65.  Effect of condemnation procedure on value.

(a)        The value of the property taken, or of the entire tract if there is a partial taking, does not include an increase or decrease in value before the date of valuation that is caused by (i) the proposed improvement or project for which the property is taken; (ii) the reasonable likelihood that the property would be acquired for that improvement or project; or (iii) the condemnation proceeding in which the property is taken.

(b)        If before completion the project is expanded or changed to require the taking of additional property, the fair market value of the additional property does not include a decrease in value before the date of valuation caused by any of the factors described in subsection (a), but does include an increase in value before the date  on which it became reasonably likely that the expansion or change of the project would occur, if the increase is caused by any of the factors described in subsection (a).

(c)        Notwithstanding subsections (a) and (b), a decrease in value before the date of valuation which is caused by physical deterioration of the property within the reasonable control of the property owner, and by his unjustified neglect, may be considered in determining value. (1981, c. 919, s. 1.)



§ 40A-66. Compensation to reflect project as planned.

§ 40A‑66.  Compensation to reflect project as planned.

(a)        If there is a taking of less than the entire tract, the value of the remainder on the valuation date shall reflect increases or decreases in value caused by the proposed project including any work to be performed under an agreement between the parties.

(b)        The value of the remainder, as of the date of valuation, shall  reflect the time the damage or benefit caused by the proposed improvement or project will be actually realized. (1981, c. 919, s. 1.)



§ 40A-67. Entire tract.

§ 40A‑67.  Entire tract.

For the purpose of determining compensation under this Article, all contiguous tracts of land that are in the same ownership and are being used as an integrated economic unit shall be treated as if the combined tracts constitute a single tract. (1981, c. 919, s. 1.)



§ 40A-68. Acquisition of property subject to lien.

§ 40A‑68.  Acquisition of property subject to lien.

Notwithstanding the provisions of an agreement, if any, relating to a lien encumbering the property:

(1)        If there is a partial taking, the lienholder may share in the amount of compensation awarded only to the extent determined by the commissioners or by the jury or by the judge to be necessary to prevent an impairment of his security, and the lien shall continue upon the part of the property not taken as security for the unpaid portion of the indebtedness until it is paid; and

(2)        Neither the condemnor nor owner is liable to the lienholder for any penalty for prepayment of the debt secured by the lien, and the amount awarded by the judgment to the lienholder shall not include any penalty therefor. (1981, c.  919, s. 1.)



§ 40A-69. Property subject to life tenancy.

§ 40A‑69.  Property subject to life tenancy.

If the property taken is subject to a life tenancy, the commissioners, the jury, or the judge may include in the judgment a requirement that:

(1)        The award be apportioned and distributed on the basis of the respective values of the interests of the life tenant and remainderman;

(2)        The compensation be used to purchase comparable property to be held subject to the life tenancy;

(3)        The compensation be held in trust and administered subject to the terms of the instrument that created the life tenancy; or

(4)        Any other equitable arrangement be carried out. (1981, c. 919, s. 1.)



§ 40A-70. Return of condemned property.

Article 5.

Return of Condemned Property.

§ 40A‑70.  Return of condemned property.

Whenever a public condemnor listed in G.S. 40A‑3(b) or (c) acquires real property by condemnation and thereafter determines that the property is not needed for the purpose for which it was condemned, and the public condemnor still owns the property, the public condemnor may reconvey the property to the original owner upon payment to the public condemnor of the full price paid to the owner when the property was taken by eminent domain, the cost of any improvements, together with interest at the legal rate to the date when the decision was made to offer the return of the property. Unless the public condemnor acquired the entire lot, block, or tract of land belonging to the original owner, the original owner must own the remainder of the original lot, block, or tract of land from which the property was acquired to purchase the property pursuant to this section. The public condemnor shall specify a date by which the property must be reconveyed and the payment made, which may not be less than 30 days after written notification to the original owner that the public condemnor has decided to offer the return of the property. (1991 (Reg. Sess., 1992), c. 980, s. 1.)



§ 40A-71. Reserved for future codification purposes.

§ 40A-71.  Reserved for future codification purposes.



§ 40A-72. Reserved for future codification purposes.

§ 40A-72.  Reserved for future codification purposes.



§ 40A-73. Reserved for future codification purposes.

§ 40A-73.  Reserved for future codification purposes.



§ 40A-74. Reserved for future codification purposes.

§ 40A-74.  Reserved for future codification purposes.



§ 40A-75. Reserved for future codification purposes.

§ 40A-75.  Reserved for future codification purposes.



§ 40A-76. Reserved for future codification purposes.

§ 40A-76.  Reserved for future codification purposes.



§ 40A-77. Reserved for future codification purposes.

§ 40A-77.  Reserved for future codification purposes.



§ 40A-78. Reserved for future codification purposes.

§ 40A-78.  Reserved for future codification purposes.



§ 40A-79. Reserved for future codification purposes.

§ 40A-79.  Reserved for future codification purposes.



§ 40A-80. Applicability of Article; definition.

Article 6.

Condemnation of Property Encumbered by a Conservation Easement.

§ 40A‑80.  Applicability of Article; definition.

(a)        Applicability. 

(1)        The provisions of this Article shall apply only to a condemnation action initiated by a public condemnor, which for purposes of this Article shall be any entity exercising the power of eminent domain under any authority except G.S. 40A‑3(a).

(2)        Except with respect to G.S. 40A‑84, the provisions of this Article shall not apply to those circumstances in which: (i) the terms of the conservation easement provide an express exception for uses, purposes, and rights that may be subject to condemnation in the future, or circumstances in which the condemnation action to be taken would not extinguish, restrict, or impair the property rights of the holder of the conservation easement. "Property rights" as used herein shall include the purposes for which the easement was created; and (ii) a local public condemnor or other public condemnor under G.S. 40A‑3 is constructing, enlarging, or improving electric distribution systems; gas production, storage, transmission, and distribution systems; water supply and distribution systems; wastewater collection, treatment, and disposal systems of all types; storm sewer and drainage systems; or trails associated with greenways. In condemnation actions exempt pursuant to this subdivision, a condemnor shall make reasonable efforts, after completion of the project for which the condemnation was undertaken, to return the property to the condition that the property existed in prior to condemnation to the extent practicable.

(b)        Definition.  As used in this Article, the term "conservation easement" means a conservation or historic preservation easement that meets all of the following criteria, as each of the criteria are defined under 26 U.S.C. § 170(h): (i) a qualified real property interest, (ii) held by a qualified organization, and (iii) exclusively for conservation purposes.  (2009‑439, s. 1.)



§ 40A-81. Additional information required in petition or complaint filed.

§ 40A‑81.  Additional information required in petition or complaint filed.

Any public entity that acts to exercise the power of eminent domain on property encumbered by a conservation easement shall initiate the action as required by this Chapter or Chapter 136 of the General Statutes as applicable. The complaint filed as required by those Chapters also shall include a statement that alleges that there is no prudent and feasible alternative to condemnation of the property encumbered by the conservation easement.  (2009‑439, s. 1.)



§ 40A-82. Demonstration of no prudent and feasible alternative required in certain actions; judicial determination.

§ 40A‑82.  Demonstration of no prudent and feasible alternative required in certain actions; judicial determination.

(a)        If a holder of a conservation easement contests an action to condemn property encumbered by a conservation easement on the basis that the condemnor failed to sufficiently consider alternatives to the action or that a prudent and feasible alternative exists to the action, the holder of the conservation easement may file an answer to the complaint within 30 days from the date of service of the complaint as to that issue. If the holder of the conservation easement does not assert that the condemnor failed to sufficiently consider alternatives to the action or that a prudent and feasible alternative exists to the action, the holder of the conservation easement may file an answer within 120 days from the date of service of the complaint.

(b)        If the holder of a conservation easement contests an action pursuant to subsection (a) of this section, the judge shall hear and determine whether or not a prudent and feasible alternative exists to condemnation of the property. The burden of persuasion on this issue is on the condemnor if the holder of the conservation easement, after discovery, has identified at least one alternative. If no alternative identified by the holder of the conservation easement is adjudged prudent and feasible, then the condemnation action shall proceed under the provisions of Article 3 of this Chapter, or Article 9 of Chapter 136 of the General Statutes, as applicable. If the judge determines that a prudent and feasible alternative does exist to condemnation of the property, the court shall dismiss the action and award the holder of the conservation easement costs, disbursements, and expenses in accordance with G.S. 40A‑8(b) or G.S. 136‑119, as applicable, except that attorneys' fees may not be awarded. The procedure for this hearing shall be as set forth in G.S. 40A‑47 or G.S. 136‑108, as applicable.

(c)        A determination as to whether a prudent or feasible alternative exists to condemnation of the property as set forth in subsection (b) of this section shall not be required for actions meeting all of the following criteria:

(1)        The Department of Transportation or the North Carolina Turnpike Authority is the condemnor.

(2)        Prior to filing the condemnation action, a review of the project for which the property is being condemned was conducted that considered the alternatives to the condemnation of the property encumbered by the conservation easement and mitigation measures to minimize the impact. The condemnor shall, in the complaint filed with the court, identify the alternatives and mitigation measures considered with regard to condemnation of the property encumbered by the conservation easement.

(3)        The review was conducted pursuant to any of the following:

a.         The State Environmental Policy Act (SEPA), G.S. 113A‑1, et seq.

b.         The National Environmental Policy Act (NEPA), 42 U.S.C. § 4321, et seq.

c.         49 U.S.C. § 303.  (2009‑439, s. 1.)



§ 40A-83. Vesting of title and right of possession.

§ 40A‑83.  Vesting of title and right of possession.

Notwithstanding the provisions of G.S. 40A‑42 or G.S. 136‑104, title and right to immediate possession of property subject to this Article shall not vest in a condemnor any earlier than any of the following:

(1)        The failure of the easement holder to file an answer within the 30‑day time period established by G.S. 40A‑82(a).

(2)        Determination by the court that no prudent or feasible alternative exists to condemnation of the property pursuant to G.S. 40A‑82(b).

(3)        Filing of the complaint and deposit in actions meeting all of the requirements of G.S. 40A‑82(c).  (2009‑439, s. 1.)



§ 40A-84. Compensation for condemnation.

§ 40A‑84.  Compensation for condemnation.

In any action to condemn property encumbered by a conservation easement, the court shall determine just compensation pursuant to Article 4 of this Chapter or in accordance with Chapter 136 of the General Statutes, as applicable, by first determining the value of the property taken as a whole, unencumbered by the conservation easement, as well as any other, separately owned interest in the property. The court shall allocate the just compensation award between or among any holders of the conservation easement and any owners of the property as provided by the easement agreement or, if the agreement fails to address the issue, as the judge finds equitable based upon evidence to include the opinion of a real estate valuation expert with experience in the valuation of conservation easements. Any party may demand trial by jury on the issue of total just compensation for the taking.  (2009‑439, s. 1.)



§ 40A-85. Appeal.

§ 40A‑85.  Appeal.

The parties shall have a right of appeal as provided in G.S. 40A‑13.  (2009‑439, s. 1.)






Chapter 41 - Estates

§ 41-1. Fee tail converted into fee simple.

Chapter 41.

Estates

Article 1.

Survivorship Rights and Future Interests.

§ 41‑1.  Fee tail converted into fee simple.

Every person seized of an estate in tail shall be deemed to be seized of the same in fee simple. (1784, c. 204, s. 5; R.C., c. 43, s. 1; Code, s. 1325; Rev., s. 1578; C.S., s. 1734; 1995, c. 190, s. 1; c. 525, s. 1.)



§ 41-2. Survivorship in joint tenancy defined; proviso as to partnership; unequal ownership interests.

§ 41‑2.  Survivorship in joint tenancy defined; proviso as to partnership; unequal ownership interests.

(a)        Except as otherwise provided herein, in all estates, real or personal, held in joint tenancy, the part or share of any tenant dying shall not descend or go to the surviving tenant, but shall descend or be vested in the heirs, executors, or administrators, respectively, of the tenant so dying, in the same manner as estates held by tenancy in common: Provided, that estates held in joint tenancy for the purpose of carrying on and promoting trade and commerce, or any useful work or manufacture, established and pursued with a view of profit to the parties therein concerned, are vested in the surviving partner, in order to enable the surviving partner to settle and adjust the partnership business, or pay off the debts which may have been contracted in pursuit of the joint business; but as soon as the same is effected, the survivor shall account with, and pay, and deliver to the heirs, executors and administrators respectively of such deceased partner all such part, share, and sums of money as the deceased partner may be entitled to by virtue of the original agreement, if any, or according to the deceased partner's share or part in the joint concern, in the same manner as partnership stock is usually settled between joint merchants and the representatives of their deceased partners. Nothing in this section prevents the creation of a joint tenancy with right of survivorship in real or personal property if the instrument creating the joint tenancy expressly provides for a right of survivorship, and no other document shall be necessary to establish said right of survivorship. Upon conveyance to a third party by less than all of three or more joint tenants holding property in joint tenancy with right of survivorship, a tenancy in common is created among the third party and the remaining joint tenants, who remain joint tenants with right of survivorship as between themselves. Upon conveyance to a third party by one of two joint tenants holding property in joint tenancy with right of survivorship, a tenancy in common is created between the third party and the remaining joint tenant. A conveyance of any interest in real property by a party to one or more other parties, whether or not jointly with the grantor‑party, as joint tenants with right of survivorship, creates in the parties that interest, if the instrument of conveyance expressly provides for a joint tenancy with right of survivorship.

(b)        The interests of the grantees holding property in joint tenancy with right of survivorship shall be deemed to be equal unless otherwise specified in the conveyance. Any joint tenancy interest held by a husband and wife, unless otherwise specified, shall be deemed to be held as a single tenancy by the entirety, which shall be treated as a single party when determining interests in the joint tenancy with right of survivorship. If joint tenancy interests among three or more joint tenants holding property in joint tenancy with right of survivorship are held in unequal shares, upon the death of one joint tenant, the share of the deceased joint tenant shall be divided among the surviving joint tenants according to their respective pro rata interest and not equally, unless the creating instrument provides otherwise.

This subsection shall apply to any conveyance of an interest in property created at any time that explicitly sought to create unequal ownership interests in a joint tenancy with right of survivorship. Distributions made prior to the enactment of this subsection that were made in equal amounts from a joint tenancy with the right of survivorship that sought to create unequal ownership shares shall remain valid and shall not be subject to modification on the basis of this act.  (1784, c. 204, s. 6; R.C., c. 43, s. 2; Code, s. 1326; Rev., s. 1579; C.S., s. 1735; 1945, c. 635; 1989 (Reg. Sess., 1990), c. 891, s. 1; 1991, c. 606, s. 1; 2009‑268, s. 1.)



§ 41-2.1. Right of survivorship in bank deposits created by written agreement.

§ 41‑2.1.  Right of survivorship in bank deposits created by written agreement.

(a)        A deposit account may be established with a banking institution in the names of two or more persons, payable to either or the survivor or survivors, with incidents as provided by subsection (b) of this section, when both or all parties have signed a written agreement, either on the signature card or by separate instrument, expressly providing for the right of survivorship.

(b)        A deposit account established under subsection (a) of this section shall have the following incidents:

(1)        Either party to the agreement may add to or draw upon any part or all of the deposit account, and any withdrawal by or upon the order of either party shall be a complete discharge of the banking institution with respect to the sum withdrawn.

(2)        During the lifetime of both or all the parties, the deposit account shall be subject to their respective debts to the extent that each has contributed to the unwithdrawn account. In the event their respective contributions are not determined, the unwithdrawn fund shall be deemed owned by both or all equally.

(3)        Upon the death of either or any party to the agreement, the survivor, or survivors, become the sole owner, or owners, of the entire unwithdrawn deposit, subject to the following claims listed below in subdivisions a. through e. upon that portion of the unwithdrawn deposit which would belong to the deceased had the unwithdrawn deposit been divided equally between both or among all the joint tenants at the time of the death of the deceased:

a.         The allowance of the year's allowance to the surviving spouse of the deceased;

b.         The funeral expenses of the deceased;

c.         The cost of administering the estate of the deceased;

d.         The claims of the creditors of the deceased; and

e.         Governmental rights.

(4)        Upon the death of one of the joint tenants provided herein the banking institution in which said joint deposit is held shall pay to the legal representative of the deceased, or to the clerk of the superior court if the amount is less than two thousand dollars ($2,000), the portion of the unwithdrawn deposit made subject to the claims and expenses as provided in subdivision (3) above, and may pay the remainder to the surviving joint tenant or joint tenants. Said legal representative shall hold the portion of said unwithdrawn deposit paid to him and not use the same for the payment of the claims and expenses as provided in subdivision (3) above unless and until all other personal assets of the estate have been exhausted, and shall then use so much thereof as may be necessary to pay said claims and expenses. Any part of said unwithdrawn deposit not used for the payment of said claims and expenses shall, upon the settlement of the estate, be paid to the surviving joint tenant or tenants.

(c)        This section shall be subject to the provisions of law applicable to transfers in fraud of creditors.

(d)        This section shall not be deemed exclusive; deposit accounts not conforming to this section, and other property jointly owned, shall be governed by other applicable provisions of the law.

(e)        As used in this section:

(1)        "Banking institution" includes commercial banks, industrial banks, building and loan associations, savings and loan associations, and credit unions.

(2)        "Deposit account" includes both time and demand deposits in commercial banks and industrial banks, installment shares, optional shares and fully paid share certificates in building and loan associations and savings and loan associations, and deposits and shares in credit unions.

(3)        "Unwithdrawn deposit" shall be the amount in the deposit account held by the banking institution at the time of the death of the joint tenant; provided, however, that the banking institution shall not be held responsible for any amount properly paid out of said account prior to notice of such death.

(f)         This section does not repeal or modify any provisions of the law relating to estate or inheritance taxes.

(g)        A deposit account under subsection (a) of this section may be established by a written agreement in substantially the following form:

"We, the undersigned, hereby agree that all sums deposited at any time, including sums deposited prior to this date, in the ______________ (name of institution) in the joint account of the undersigned, shall be held by us as co‑owners with the right of survivorship, regardless of whose funds are deposited in said account and regardless of who deposits the funds in said account. Either or any of us shall have the right to draw upon said account, without limit, and in case of the death of either or any of us the survivor or survivors shall be the sole owner or owners of the entire account. This agreement is governed by the provisions of § 41‑2.1 of the General Statutes of North Carolina.

Witness our hands and seals, this ________ day of ________, ________.

______________________________________ (Seal)

______________________________________ (Seal)

______________________________________ (Seal)

______________________________________ (Seal)"

(1959, c. 404; 1963, c. 779; 1969, c. 863; 1973, c. 840; 1975, c. 19, s. 14; 1977, c. 671, ss. 1, 2; 1998‑69, s. 11; 1999‑337, s. 9; 1999‑456, s. 59.)



§ 41-2.2. Joint ownership of securities.

§ 41‑2.2.  Joint ownership of securities.

(a)        In addition to other forms of ownership, securities may be owned by any parties as joint tenants with rights of survivorship, and not as tenants in common, in the manner provided in this section.

(b)       (1)        A joint tenancy in securities as provided by this section shall exist when such securities indicate that they are owned with the right of survivorship, or otherwise clearly indicate an intention that upon the death of either party the interest of the decedent shall pass to the surviving party.

(2)        Such a joint tenancy may also exist when a broker or custodian holds the securities for the joint tenants and by book entry or otherwise indicates (i) that the securities are owned with the right of survivorship, or (ii) otherwise clearly indicates that upon the death of either party, the interest of the decedent shall pass to the surviving party. Money in the hands of such broker or custodian derived from the sale of, or held for the purpose of, such securities shall be treated in the same manner as such securities.

(c)        Upon the death of a joint tenant his interest shall pass to the surviving joint tenant. The interest of the deceased joint tenant, even though it has passed to the surviving joint tenant, remains liable for the debts of the decedent in the same manner as the personal property included in his estate, and recovery thereof shall be made from the surviving joint tenant when the decedent's estate is insufficient to satisfy such debts.

(d)        This section does not repeal or modify any provisions of the law relating to estate or inheritance taxes.

(e)        As used in this section, "securities" has the same meaning as in G.S. 41‑40(9) and includes "security account" as that term is defined in G.S. 41‑40(10). (1967, c. 864, s. 1; 1969, c. 1115, s. 2; 1989 (Reg. Sess., 1990), c. 891, s. 2; 1998‑69, s. 12; 1999‑337, s. 10; 2005‑411, s. 3.)



§§ 41-2.3 through 41-2.4. Reserved for future codification purposes.

§§ 41‑2.3 through 41‑2.4.  Reserved for future codification purposes.



§ 41-2.5. Tenancy by the entirety in mobile homes.

§ 41‑2.5.  Tenancy by the entirety in mobile homes.

(a)        When a husband and wife become co‑owners of a mobile home, in the absence of anything to the contrary appearing in the instrument of title, they become tenants by the entirety with all the incidents of an estate by the entirety in real property, including the right of survivorship in the case of death of either.

(b)        For the purpose of this section it shall be immaterial whether the property at any particular time shall be classified for any purpose as either real or personal. The provisions of subsection (a) shall not limit or prohibit any other type of ownership otherwise authorized by law.

(c)        For purposes of this section "mobile home" means a portable manufactured housing unit designed for transportation on its own chassis and placement on a temporary or semipermanent foundation having a measurement of over 32 feet in length and over eight feet in width. As used in this Article, "mobile home" also means a double‑wide mobile home which is two or more portable manufactured housing units designed for transportation on their own chassis, which connect on site for placement on a temporary or semipermanent foundation having a measurement of over 32 feet in length and over eight feet in width.

(d)        This section does not repeal or modify any provisions of the law relating to estate or inheritance taxes. (1981, c. 507, s. 1; 1999‑337, s. 11.)



§ 41-3. Survivorship among trustees.

§ 41‑3.  Survivorship among trustees.

In all cases where only a naked trust not coupled with a beneficial interest has been created or exists, or shall be created, and the conveyance is to two or more trustees, the right to perform the trust and make estates under the same shall be exercised by any one of such trustees, in the event of the death of his cotrustee or cotrustees or the refusal or inability of the cotrustee or cotrustees to perform the trust; and in cases of trusts herein named the trustees shall hold as joint tenants, and in all respects as joint tenants held before the year 1784. (1885, c. 327, s. 1; Rev., s. 1580; C.S., s. 1736.)



§ 41-4. Limitations on failure of issue.

§ 41‑4.  Limitations on failure of issue.

Every contingent limitation in any deed or will, made to depend upon the dying of any person without heir or heirs of the body, or without issue or issues of the body, or without children, or offspring, or descendant, or other relative, shall be held and interpreted a limitation to take effect when such person dies not having such heir, or issue, or child, or offspring, or descendant, or other relative (as the case may be) living at the time of his death, or born to him within 10 lunar months thereafter, unless the intention of such limitation be otherwise, and expressly and plainly declared in the face of the deed or will creating it: Provided, that the rule of construction contained in this section shall not extend to any deed or will made and executed before the fifteenth of January, 1828. (1827, c. 7; R.C., c. 43, s. 3; Code, s. 1327; Rev., s. 1581; C.S., s. 1737.)



§ 41-5. Unborn infant may take by deed or writing.

§ 41‑5.  Unborn infant may take by deed or writing.

An infant unborn, but in esse, shall be deemed a person capable of taking by deed or other writing any estate whatever in the same manner as if he were born. (R.C., c. 43, s. 4; Code, s. 1328; Rev., s. 1582; C.S., s. 1738.)



§ 41-6. "Heirs" construed to be "children" in certain limitations.

§ 41‑6.  "Heirs" construed to be "children" in certain limitations.

A limitation by deed, will, or other writing, to the heirs of a living person, shall be construed to be to the children of such person, unless a contrary intention appear by the deed or will. (R.C., c. 43, s. 5; Code, s. 1329; Rev., s. 1583; C.S., s. 1739.)



§ 41-6.1. Meaning of "next of kin."

§ 41‑6.1.  Meaning of "next of kin."

A limitation by deed, will, or other writing, to the "next of kin" of any person shall be construed to be to those persons who would take under the law of intestate succession, unless a contrary intention appears by the instrument. (1967, c. 948.)



§ 41-6.2. Doctrine of worthier title abolished.

§ 41‑6.2.  Doctrine of worthier title abolished.

(a)        The law of this State does not include: (i) the common‑law rule of worthier title that a grantor or testator cannot convey or devise an interest to his own heirs, or (ii) a presumption or rule of  interpretation that a grantor or testator does not intend, by a grant, devise or bequest to his own heirs or next of kin, to transfer an interest to them. The meaning of a grant, devise or bequest of a legal or equitable interest to a grantor's or testator's own heirs or next of kin, however designated, shall be determined by the general rules applicable to the interpretation of grants or wills.

(b)        Subdivision (a)(i) of this section shall apply to all revocable trusts in existence as of February 26, 1979 and to all instruments, including revocable trusts, becoming effective after February 26, 1979, and subdivision (a)(ii) of this section shall apply to all instruments in existence as of February 26, 1979 and to all instruments becoming effective after February 26, 1979. If the application of this section to any instrument is held invalid, its application to other instruments to which it may validly be applied shall not be affected thereby. (1979, c. 88, s. 1.)



§ 41-6.3. Rule in Shelley's case abolished.

§ 41‑6.3.  Rule in Shelley's case abolished.

(a)        The rule of property known as the rule in Shelley's case is abolished.

(b)        This section shall become effective October 1, 1987, and applies to transfers of property that take effect on or after that date. (1987, c. 706, s. 1.)



§ 41-7. Possession transferred to use in certain conveyances.

§ 41‑7.  Possession transferred to use in certain conveyances.

By deed of bargain and sale, or by deeds of lease and release, or by covenant to stand seized to use, or deed operating by way of covenant to stand seized to use, or otherwise, by any manner or means whatsoever it be, the possession of the bargainor, releasor, or  covenanter shall be deemed to be transferred to the bargainee, releasee, or person entitled to the use, for the estate or interest which such person shall have in the use, as perfectly as if the bargainee, releasee or person entitled to the use had been enfeoffed at common law with livery of seizin of the land intended to be conveyed by such deed or covenant. (27 Hen. VIII, c. 10; R.C., c. 43, s. 6; Code, s. 1330; Rev., s. 1584; C.S., s. 1740.)



§ 41-8. Collateral warranties abolished; warranties by life tenants deemed covenants.

§ 41‑8.  Collateral warranties abolished; warranties by life tenants deemed covenants.

All collateral warranties are abolished; and all warranties made by any tenant for life of lands, tenements or hereditaments, the same descending or coming to any person in reversion or remainder, shall be void; and all such warranties, as aforesaid, shall be deemed  covenants only, and bind the covenanter in like manner as other obligations. (4 Anne, c. 16, s. 21; 1852, c. 16; R.C., c. 43, s. 10; Code, s. 1334; Rev., s. 1587; C.S., s. 1741.)



§ 41-9: Repealed by Session Laws 1979, c. 180, s. 2.

§ 41‑9: Repealed by Session Laws 1979, c.  180, s. 2.



§ 41-10. Titles quieted.

§ 41‑10.  Titles quieted.

An action may be brought by any person against another who  claims an estate or interest in real property adverse to him for the purpose of determining such adverse claims; and by any man or woman against his or her wife or husband or alleged wife or husband who have not lived together as man and wife within the two years preceding, and who at the death of such plaintiff might have or claim to have an interest in his or her estate, and a decree for the plaintiff shall debar all claims of the defendant in the property of the plaintiff then owned or afterwards acquired: Provided, that no such relief shall be granted against such husband or wife or alleged wife or husband, except in case the summons in said action is personally served on such defendant.

If the defendant in such action disclaim in his answer any interest or estate in the property, or suffer judgment to be taken against him  without answer, the plaintiff cannot recover costs. In any case in which judgment has been or shall be docketed, whether such judgment is in favor of or against the person bringing such action, or is claimed by him, or affects real estate claimed by him, or whether such judgment is in favor of or against the person against whom such action may be brought, or is claimed by him, or affects real estate claimed by him, the lien of said judgment shall be such claim of an estate or interest in real estate as is contemplated by this section. (1893, c. 6; 1903, c. 763; Rev., s. 1589; 1907, c. 888; C.S., s. 1743.)



§ 41-10.1. Trying title to land where State claims interest.

§ 41‑10.1.  Trying title to land where State claims interest.

Whenever the State of North Carolina or any agency or department thereof asserts a claim of title to land which has not been taken by condemnation and any individual, firm or corporation likewise asserts a claim of title to the said land, such individual, firm or corporation may bring an action in the superior court of the county in which the land lies against the State or such agency or department thereof for the purpose of determining such adverse claims. Provided, however, that this section shall not apply to lands which have been condemned or taken for use as roads or for public buildings. (1957, c. 514.)



§ 41-11. Sale, lease or mortgage in case of remainders.

§ 41‑11.  Sale, lease or mortgage in case of remainders.

In all cases where there is a vested interest in real estate, and a contingent remainder over to persons who are not in being, or when the contingency has not yet happened which will determine who the remaindermen are, there may be a sale, lease or mortgage of the property by a special proceeding in the superior court, which proceeding shall be conducted in the manner pointed out in this section. Said proceeding may be commenced by summons by any person having a vested interest in the land, and all persons in esse who are interested in said land shall be made parties defendant and served with summons in the way and manner now provided by law for the  service of summons in other special proceedings, as provided by Rule 4 of the Rules of Civil Procedure, and service of summons upon nonresidents, or persons whose names and residences are unknown, shall be by publication as now required by law or such service in lieu of publication as now provided by law. In cases where the remainder will or may go to minors, or persons under other disabilities, or to persons not in being, or whose names and residences are not known, or who may in any contingency become interested in said land, but because of such contingency cannot be ascertained, the clerk of the superior court shall, after due inquiry of persons who are in no way interested in or connected with such proceeding, designate and appoint some discreet person as guardian ad litem, to represent such remainderman, upon whom summons shall be served as provided by law for other guardians ad litem, and it shall be the duty of such guardian ad litem to defend such actions, and when counsel is needed to represent him, to make this known to the clerk, who shall by an order give instructions as to the employment of counsel and the payment of fees.

The court shall, if the interest of all parties require or would be materially enhanced by it, order a sale of such property or any part thereof for reinvestment, either in purchasing or in improving real estate, less expense allowed by the court for the proceeding and sale, and such newly acquired or improved real estate shall be held upon the same contingencies and in like manner as was the property ordered to be sold. The court may authorize the loaning of such money subject to its approval until such time when it can be reinvested in real estate. And after the sale of such property in all proceedings hereunder, where there is a life estate, in lieu of said interest or investment of proceeds to which the life tenant would be entitled to, or to the use of, the court may in its discretion order the value of said life tenant's share during the probable life of such life tenant, to be ascertained as now provided by law, and paid out of the proceeds of such sale absolutely, and the remainder of such proceeds be reinvested as herein provided. Any person or persons owning a life estate in lands which are unproductive and from which the income is insufficient to pay the taxes on and reasonable upkeep of said lands shall be entitled to maintain an action, without the joinder of any of the remaindermen or reversioners as parties plaintiff, for the sale of said property for the purpose of obtaining funds for improving other nonproductive and unimproved real estate so as to make the same profit‑bearing, all to be done under order of the court, or reinvestment of the funds under the provisions of this section, but in every such action when the rights of minors or other persons not sui juris are involved, a competent and disinterested attorney shall be appointed by the court to file answer and represent their interests. The provisions of the preceding sentence, being remedial, shall apply to cases where any title in such lands shall have been acquired before, as well as after, its passage  March 7, 1927.

The clerk of the superior court is authorized to make all orders for the sale, lease or mortgage of property under this section, and for the reinvestment or securing and handling of the proceeds of such sales, but no sale under this section shall be held or mortgage given until the same has been approved by the resident judge of the district, or the judge holding the courts of the district at the time said order of sale is made. The approval by the resident judge of the district may be made by him either during a session of court or at chambers. All orders of approval under said statute by judges resident in the district heretofore made either during a session of court or at chambers are hereby ratified and validated.

The court may authorize the temporary reinvestment, pending final investment in real estate, of funds derived from such sale in any direct obligation of the United States of America or any indirect obligation guaranteed both as to principal and interest or bonds of the State of North Carolina issued since the year 1972; but in the event of such reinvestment, the commissioners, trustees or other officers appointed by the court to hold such funds shall hold the bonds in their possession and shall pay to the life tenant and owner of the vested interest in the lands sold only the interest accruing on the bonds, and the principal of the bonds shall be held subject to final reinvestment and to such expense only as is provided in this section. Temporary reinvestments, as aforesaid, in any direct obligation of the United States of America or any indirect obligation guaranteed both as to principal and interest or State bonds heretofore made with the approval of the court of all or a part of the funds derived from such sales are ratified and declared valid.

The court shall, if the interest of the parties require it and would be materially enhanced by it, order such property mortgaged for such term and on such condition as to the court seems proper and to the best interest of the interested parties. The proceeds derived from the mortgage shall be used for the purpose of adding improvements to the property or to remove existing liens on the property as the court may direct, but for no other purpose. The mortgagees shall not be held responsible for determining the validity of the liens, debts and expenses where the court directs such liens, debts and expenses to be paid. In all cases of mortgages under this section the court shall authorize and direct the guardian representing the interest of minors and the guardian ad litem representing the interest of those persons unknown or not in being to join in the mortgage for the purpose of conveying the interest of such person or persons. In all cases of mortgages under this section the owner of the vested interest or his or her legal representative shall within six months from the date of the mortgage file with the court an itemized statement showing how the money derived from the said mortgage has been expended, and shall exhibit to the court receipts for said money. Said report shall be audited in the same manner as provided for the auditing of guardian's accounts. The owner of the vested interest or his or her legal representative shall collect the rents and income from the property mortgaged and apply the proceeds first to taxes and discharge of interest on the mortgage and the annual curtailment as provided thereby, or if said person uses or occupies said premises he or she shall pay the said taxes, interest and curtailments and said party shall enter into a bond to be approved by the court for the faithful performance of the duties hereby imposed, and such person shall annually file with the court a report and receipts showing that taxes, interest and the curtailment as provided by the mortgage have been paid.

The mortgagee shall not be held responsible for the application of the funds secured or derived from the mortgage. The word "mortgage" whenever used herein shall be construed to include deeds in trust. (1903, c. 99; 1905, c. 548; Rev., s. 1590; 1907, cc. 956, 980; 1919, c. 17; C.S., s. 1744; Ex. Sess. 1921, c. 88; 1923, c. 69; 1925, c. 281; 1927, cc. 124, 186; 1933, c. 123; 1935, c. 299; 1941, c. 328; 1943, cc. 198, 729; 1947, c. 377; 1951, c. 96; 1967, c. 954, s. 3; 1971, c. 528, s. 39.)



§ 41-11.1. Sale, lease or mortgage of property held by a "class," where membership may be increased by persons not in esse.

§ 41‑11.1.  Sale, lease or mortgage of property held by a "class," where membership may be increased by persons not in esse.

(a)        Wherever there is a gift, devise, bequest, transfer or conveyance of a vested estate or interest in real or personal property, or both, to persons described as a class, and at the effective date thereof, one or more members of the class are in esse, and there is a possibility in law that the membership of the class may later be increased by one or more members not then in esse, a special proceeding may be instituted in the superior court for the sale, lease or mortgage of such real or personal property, or both, as provided in this section.

(b)        All petitions filed under this section wherein an order is sought for the sale, lease or mortgage of real property, or of both real and  personal property, shall be filed in the office of the clerk of the superior court of the county in which all or any part of the real property is situated. If the order sought is for sale, lease or mortgage of personal property, the petition may be filed in the office of the clerk of the superior court of the county in which any or all of such personal estate is situated.

(c)        All members of the class in esse shall be parties to the proceeding, and where any of such members are under legal disability, their duly appointed general guardians or their guardians ad litem shall be made parties. The clerk of the superior court shall appoint a guardian ad litem to represent the interests of the possible members of the class not in esse, and such guardian ad litem shall be a party to the proceeding.

(d)        Upon a finding by the clerk of the superior court that the interests of all members of the class, both those in esse and those not in esse, would be materially promoted by a sale, lease or mortgage of any such property, he shall enter an order that the sale, lease or  mortgage be made, and shall appoint a trustee to make such sale, lease or mortgage, in such manner and on such terms as the clerk may find to be most advantageous to the interests of the members of the class, both those in esse and those not in esse; but no sale, lease or mortgage shall be made, or shall be valid, until approved and confirmed by the resident judge of the district, or the judge holding  the courts of the district. As a condition precedent to receiving the  proceeds of the sale, lease or mortgage, the trustee shall be bonded in the same manner as a guardian for minors.

(e)        In the event of a sale of any such property, the proceeds of sale shall be owned in the identical manner as the property was owned immediately prior to the sale; provided,

(1)        The trustee appointed by the clerk as provided above may hold, manage, invest and reinvest said proceeds for the benefit of all members of the class, both those in esse and those not in esse, until the occurrence of the event which will finally determine the identity of all members of the class; all such investments and reinvestments shall be made in accordance with the laws of North Carolina relating to the investment of funds held by guardians or minors; and all the provisions of G.S. 36‑4, relating to the reduction in bonds of guardians or trustees upon investment in certain registered securities and the deposit of the securities with the clerk of the superior court, shall be applicable to the trustee appointed hereunder;

(2)        The clerk by appropriate order, in lieu of holding, managing, investing and reinvesting the proceeds of sale, may pay or authorize the trustee to pay the entire amount of such proceeds to the living members of the class as they may be then constituted or to their duly appointed guardians, or to pay the ratable portion or portions of such proceeds to one or more of such living members or to their guardians; provided that, where the class would be closed by the death of the mother or mothers of the members of the class, said mother or mothers are living and have attained the age of 55, and upon the further condition that there be first filed with the clerk a bond conditioned upon the payment of the lawful share of any member of the class not then in esse, but who may thereafter come into being or otherwise become a member of the class, to such member or his guardian whenever he becomes a living member of the class. Such bond shall be payable to the State to the use of the additional members of the class and shall be either a cash bond or a premium bond executed by a surety company authorized to transact business in North Carolina. The penalty of such bond shall not be less than one and one fourth the amount of the proceeds of sale. Any bond filed hereunder shall be acknowledged before and approved by the clerk of the superior court.

(f)         In the event the proceeds of sale shall be paid over to a trustee and invested by him as authorized above, the entire income actually received by the trustee from such investment shall be paid by said trustee periodically, and not less often than annually, in equal shares to the living members of the class as they shall be constituted at the time of each such payment, or to the duly appointed guardians of any such living members under legal disability.

(g)        In the event the court orders a lease of the property, the proceeds from the lease shall be first used to defray the expenses, if any, of  the upkeep and maintenance of the property, and the discharge of taxes, liens, charges and encumbrances thereon, and any remaining proceeds shall be paid over by the trustee in their entirety, not less often than annually, in equal shares to the living members of the class as they shall be constituted at the time of each such payment or to the duly appointed guardians of any such members under legal disability.

(h)        Payments of income to the living members of the class as aforesaid  shall constitute a full and final acquittance and disposition of the income so paid, it being the intent of this section that only the living members of the class (as they may be constituted at the time of each respective income payment) shall be entitled to the income which is the subject of the respective payment, and that possible members of the class not in esse shall not share in, or become entitled to the benefit of any income payment made prior to the time that such members are born and become living members of the class.

(i)         In the event that there has been a sale of any of the property, and the proceeds of sale are being held, managed, invested and reinvested by a trustee as provided above, any member of the class who is of legal age and who is not otherwise under legal disability may sell, assign and transfer his entire right, title and interest (both as to principal and income) in the funds or investments so held by the trustee. Upon receiving written notice of such sale, assignment or transfer, the trustee shall recognize the purchaser, assignee and transferee as the lawful successor in all respects whatsoever to the right, title and interest (both as to principal and income) of the seller, assignor and transferor; but no such sale, transfer or assignment shall divest the trustee of his legal title in, or possession of, said funds or investments or (except as provided above) affect his administration of the trusts for which he was appointed.

(j)         The court shall order a mortgage of the property only for one or more of the following purposes:

(1)        To provide funds for the costs and expenses of court incurred in carrying out any of the provisions of this section;

(2)        To provide funds for the necessary upkeep and maintenance of the property;

(3)        To make reasonable improvements to the property;

(4)        To pay off taxes, other existing liens, charges and encumbrances on the property.

(k)        The mortgagee shall not be held responsible for the application of the funds secured or derived from the mortgage. As used in this section, references to mortgages shall also apply to deeds of trust executed for loan security purposes.

(l)         Every trustee appointed pursuant to the provisions of this section  shall file with the clerk of the superior court an inventory and annual accounts in the same manner as is now provided by law with respect to guardians.

(m)       The superior court shall allow commissions to the trustee for his time and trouble in the effectuation of a sale, lease or mortgage, and in the investment and management of the proceeds, in the same manner and under the same rules and restrictions as allowances are made to executors, administrators, and collectors.

(n)        Provided, however, this section shall not be applicable where the instrument creating the gift, devise, bequest, transfer or conveyance  specifically directs, by means of the creation of a trust or otherwise, the manner in which the property shall be used or disposed of, or contains specific limitations, conditions or restrictions as to the use, form, investment, leasing, mortgage, or other disposition of the property.

(o)        And provided further, this section shall not alter or affect in any way laws or legal principles heretofore, now, or hereafter existing relating to the determination of the nature, extent or vesting of estates or property interests, and of the persons entitled thereto. But where, under the laws and legal principles existing without regard to this section, a gift, devise, bequest, transfer or conveyance has the legal effect of being made to all members of a class, some of whom are in esse and some of whom are in posse, the procedures authorized hereby may be utilized for the purpose of promoting the best interests of all members of the class, and this section shall be liberally construed to effectuate this intent. The remedies and procedures herein specified shall not be exclusive, but shall be cumulative, in addition to, and without prejudice to, all other remedies and procedures, if any, which now exist or hereafter may exist either by virtue of statute, or by virtue of the inherent powers of any court of competent jurisdiction, or otherwise.

(p)        The provisions of this section shall apply to gifts, devises, bequests, transfers, and conveyances made both before and after April 5, 1949. (1949, c. 811, s. 1; 1971, c. 641, s. 1; 1997‑456, s. 27.)



§ 41-12. Sales or mortgages of contingent remainders validated.

§ 41‑12.  Sales or mortgages of contingent remainders validated.

In all cases where property has been conveyed by deed, or devised by will, upon contingent remainder, executory devise, or other limitations, where a judgment of a superior court has been rendered authorizing the sale or mortgaging, including execution of deeds of trust, of such property discharged of such contingent remainder, executory devise, or other limitations in actions or special proceedings where all persons in being who would have taken such property if the contingency had then happened were parties, such judgment shall be valid and binding upon the parties thereto and upon all other persons not then in being or whose estates had not been vested: Provided, that nothing herein contained shall be construed to impair or destroy any vested right or estate. (1905, c. 93; Rev., s. 1591; C.S., s. 1745; 1923, c. 64; 1935, c. 36.)



§ 41-13. Freeholders in petition for special taxes defined.

§ 41‑13.  Freeholders in petition for special taxes defined.

In all cases where a petition by a specific number of freeholders is required as a condition precedent to ordering an election to provide for the assessment or levy of taxes upon realty, all residents of legal age owning realty for life or longer term, irrespective of sex, shall be deemed freeholders within the meaning of such requirement. (1915, c. 22; C.S., s. 1746.)



§ 41-14. Reserved for future codification purposes.

§ 41‑14.  Reserved for future codification purposes.



§ 41-15. Statutory rule against perpetuities.

Article 2.

Uniform Statutory Rule Against Perpetuities.

§ 41‑15.  Statutory rule against perpetuities.

(a)        Except as otherwise provided in G.S. 41‑23, a nonvested property interest is invalid unless:

(1)        When the interest is created, it is certain to vest or terminate no later than 21 years after the death of an individual then alive; or

(2)        The interest either vests or terminates within 90 years after its creation.

(b)        A general power of appointment not presently exercisable because of a condition precedent is invalid unless:

(1)        When the power is created, the condition precedent is certain to be satisfied or become impossible to satisfy no later than 21 years after the death of an individual then alive; or

(2)        The condition precedent either is satisfied or becomes impossible to satisfy within 90 years after its creation.

(c)        A nongeneral power of appointment or a general testamentary power of appointment is invalid unless:

(1)        When the power is created, it is certain to be irrevocably exercised or otherwise to terminate no later than 21 years after the death of an individual then alive; or

(2)        The power is irrevocably exercised or otherwise terminates within 90 years after its creation.

(d)        In determining whether a nonvested property interest or a power of appointment is valid under subdivision (a)(1), (b)(1), or (c)(1) of this section, the possibility that a child will be born to an individual after the individual's death is disregarded.

(e)        If, in measuring a period from the creation of a property arrangement, language in a governing instrument:

(1)        Seeks to disallow the vesting or termination of any interest beyond,

(2)        Seeks to postpone the vesting or termination of any interest until, or

(3)        Seeks to operate in effect in any similar fashion upon,

the later of (i) the expiration of a period of time not exceeding 21 years after the death of the survivor of specified lives in being at the creation of the property arrangement or (ii) the expiration of a period of time that exceeds or might exceed 21 years after the death of the survivor of lives in being at the creation of the property arrangement, that language is inoperative to the extent it produces a period of time that exceeds 21 years after the death of the survivor of the specified lives. (1995, c. 190, s. 1; 2007‑390, s. 2.)



§ 41-16. When nonvested property interest or power of appointment created.

§ 41‑16.  When nonvested property interest or power of appointment created.

(a)        Except as provided in subsections (b) and (c) of this section and in G.S. 41‑19(a), the time for creation of a nonvested property interest or a power of appointment is determined under general principles of property law.

(b)        For purposes of this Article, if there is a person who alone can exercise a power created by a governing instrument to become the unqualified beneficial owner of (i) a nonvested property interest or (ii) a property interest subject to a power of appointment described in G.S. 41‑15(b) or (c), the nonvested property interest or power of appointment is created when the power to become the unqualified beneficial owner terminates.

(c)        For purposes of this Article, a nonvested property interest or a power of appointment arising from a transfer of property to a previously funded trust or other existing property arrangement is created when the nonvested property interest or power of appointment in the original contribution was created. (1995, c. 190, s. 1.)



§ 41-17. Reformation.

§ 41‑17.  Reformation.

Upon the petition of an interested person, a court shall reform a disposition in the manner that most closely approximates the transferor's manifested plan of distribution and is within the 90 years allowed by G.S. 41‑15(a)(2), 41‑15(b)(2), or 41‑15(c)(2) if:

(1)        A nonvested property interest or a power of appointment becomes invalid under G.S. 41‑15;

(2)        A class gift is not invalid under G.S. 41‑15, but might become invalid under G.S. 41‑15, and the time has arrived when the share of any class is to take effect in possession or enjoyment; or

(3)        A nonvested property interest that is not validated by G.S. 41‑15(a)(1) can vest but not within 90 years after its creation. (1995, c. 190, s. 1.)



§ 41-18. Exclusions from statutory rule against perpetuities.

§ 41‑18.  Exclusions from statutory rule against perpetuities.

G.S. 41‑15 does not apply to:

(1)        A nonvested property interest or a power of appointment arising out of a nondonative transfer, except a nonvested property interest or a power of appointment arising out of:

a.         A premarital or postmarital agreement;

b.         A separation or divorce settlement;

c.         A spouse's election;

d.         A similar arrangement arising out of a prospective, existing, or previous marital relationship between the parties;

e.         A contract to make or not to revoke a will or trust;

f.          A contract to exercise or not to exercise a power of appointment;

g.         A transfer in satisfaction of a duty of support; or

h.         A reciprocal transfer;

(2)        A fiduciary's power relating to the administration or management of assets, including the power of a fiduciary to sell, lease, or mortgage property, and the power of a fiduciary to determine principal and income;

(3)        A power to appoint a fiduciary;

(4)        A discretionary power of a trustee to distribute principal before termination of a trust to a beneficiary having an indefeasibly vested interest in the income and principal;

(5)        A nonvested property interest held by a charity, government, or governmental agency or subdivision, if the nonvested property interest is preceded by an interest held by another charity, government, or governmental agency or subdivision;

(6)        A nonvested property interest in or a power of appointment with respect to a trust or other property arrangement forming part of a pension, profit‑sharing, stock bonus, health, disability, death benefit, income deferral, or other current or deferred benefit plan for one or more employees, independent contractors, or their beneficiaries or spouses, to which contributions are made for the purpose of distributing to or for the benefit of the participants or their beneficiaries or spouses the property, income, or principal in the trust or other property arrangement, except a nonvested property interest or a power of appointment that is created by an election of a participant or a beneficiary or spouse;

(7)        A property interest, power of appointment, or arrangement that was not subject to the common‑law rule against perpetuities or is excluded by another statute of this State;

(8)        A property interest or arrangement subjected to a time limit under Article 14 of Chapter 36A, "Honorary Trusts; Trusts for Pets; Trusts for Cemetery Lots"; or

(9)        A property interest or arrangement subjected to a time limit under Article 3 of this Chapter, "Time Limits on Options in Gross and Certain Other Interests in Land". (1995, c. 190, ss. 1‑3.)



§ 41-19. Prospective application.

§ 41‑19.  Prospective application.

(a)        Except as extended by subsection (b) of this section, this Article applies to a nonvested property interest or a power of appointment that is created on or after October 1, 1995.  For purposes of this section, a nonvested property interest or a power of appointment created by the exercise of a power of appointment is created when the power is irrevocably exercised or when a revocable exercise becomes irrevocable.

(b)        If a nonvested property interest or a power of appointment was created prior to October 1, 1995, and is determined in a judicial proceeding, commenced on or after October 1, 1995, to violate this State's rule against perpetuities as that rule existed before October 1, 1995, a court upon the petition of an interested person may reform the disposition in the manner that most closely approximates the transferor's manifested plan of distribution and is within the limits of the rule against perpetuities applicable when the nonvested property interest or power of appointment was created. (1995, c. 190, s. 1; 1997, c. 456, s. 8.)



§ 41-20. Short title.

§ 41‑20.  Short title.

This Article may be cited as the Uniform Statutory Rule Against Perpetuities. (1995, c. 190, s. 1.)



§ 41-21. Uniformity of application and construction.

§ 41‑21.  Uniformity of application and construction.

This Article shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this Article among states enacting it. (1995, c. 190, s. 1.)



§ 41-22. Supersession.

§ 41‑22.  Supersession.

This Article supersedes the rule of the common law known as the rule against perpetuities. (1995, c. 190, s. 1.)



§ 41-23. Perpetuities and suspension of power of alienation for trusts.

§ 41‑23.  Perpetuities and suspension of power of alienation for trusts.

(a)        A trust is void if it suspends the power of alienation of trust property, as that term is defined in G.S. 36C‑1‑103, for longer than the permissible period. The permissible period is no later than 21 years after the death of an individual then alive or lives then in being plus a period of 21 years.

(b)        If the settlor of a revocable trust, as those terms are defined in G.S. 36C‑1‑103, has an unlimited power to revoke or amend the trust, the permissible period under subsection (a) of this section is computed from the termination of that power.

(c)        If a trust is created by exercise of a power of appointment, the permissible period under subsection (a) of this section is computed from the time the power is exercised if the power is a general power even if the power is only exercisable as a testamentary power. In the case of other powers, the permissible period is computed from the time the power is created, but facts at the time the power is exercised shall be considered in determining whether the power of alienation is suspended beyond a life or lives in being at the time of the creation of the power plus 21 years.

(d)        The power of alienation is suspended only when there are no persons in being who, alone or in combination with others, can convey an absolute fee in possession of land, or full ownership of personal property.

(e)        Notwithstanding subsection (a) of this section, there is no suspension of the power of alienability by a trust or by equitable interests under a trust if the trustee has the power to sell, either expressed or implied, or if there exists an unlimited power to terminate the trust in one or more persons in being.

(f)         This section does not apply to a transfer in trust (i) for charitable purposes, as defined in G.S. 36C‑4‑405; (ii) to a literary or charitable organization; (iii) to a veterans' memorial organization; (iv) to a cemetery corporation, society, or association; or (v) as part of a pension, retirement, insurance, savings, stock bonus, profit sharing, death, disability, or similar plan established by an employer for the benefit of some or all of its employees for the purpose of accumulating and distributing to such employees the earnings or the principal, or both earnings and principal, of the trust.

(g)        This section does not apply to a future interest other than a future interest in trust and, other than as set forth in this section, this section does not modify the common law of the State regarding the power of alienation in this State.

(h)        The provisions of G.S. 41‑15 and the common law rule against perpetuities do not apply to trusts created or administered in this State. (2007‑390, s. 1.)



§ 41-24. Reserved for future codification purposes.

§ 41‑24.  Reserved for future codification purposes.



§ 41-25. Reserved for future codification purposes.

§ 41‑25.  Reserved for future codification purposes.



§ 41-26. Reserved for future codification purposes.

§ 41‑26.  Reserved for future codification purposes.



§ 41-27. Reserved for future codification purposes.

§ 41‑27.  Reserved for future codification purposes.



§ 41-28. Definitions.

Article 3.

Time Limits on Options in Gross and Certain Other Interests in Land.

§ 41‑28.  Definitions.

As used in this Article:

(1)        "Nonvested easement in gross" means a nonvested easement which is not created to benefit or which does not benefit the possessor of any tract of land in his or her use of it as the possessor.

(2)        "Option in gross with respect to an interest in land" means an option in which the holder of the option does not own any leasehold or other interest in the land which is the subject of the option.

(3)        "Preemptive right in the nature of a right of first refusal in gross with respect to an interest in land" means a preemptive right in which the holder of the preemptive right does not own any leasehold or other interest in the land which is the subject of the preemptive right. (1995, c. 525, s. 1.)



§ 41-29. Options in gross, etc.

§ 41‑29.  Options in gross, etc.

An option in gross with respect to an interest in land or a preemptive right in the nature of a right of first refusal in gross with respect to an interest in land becomes invalid if it is not actually exercised within 30 years after its creation. For purposes of this section, the term "interest in land" does not include arrangements relating solely to an interest in oil, gas, or minerals. (1995, c. 525, s. 1.)



§ 41-30. Leases to commence in the future.

§ 41‑30.  Leases to commence in the future.

A lease to commence at a time certain or upon the occurrence or nonoccurrence of a future event becomes invalid if its term does not actually commence in possession within 30 years after its execution. For purposes of this section, the term "lease" does not include an oil, gas, or mineral lease. (1995, c. 525, s. 1.)



§ 41-31. Nonvested easements.

§ 41‑31.  Nonvested easements.

A nonvested easement in gross becomes invalid if it does not actually vest within 30 years after its creation. (1995, c. 525, s. 1.)



§ 41-32. Possibilities of reverter, etc.

§ 41‑32.  Possibilities of reverter, etc.

(a)        Except as otherwise provided in this section:

(1)        A possibility of reverter preceded by a fee simple determinable;

(2)        A right of entry preceded by a fee simple subject to a condition subsequent; or

(3)        An executory interest preceded by either a fee simple determinable or a fee simple subject to an executory limitation;

becomes invalid, and the preceding fee simple becomes a fee simple absolute, if the right to vest in possession of the possibility of reverter, right of entry, or executory interest depends on an event or events affecting the use of land and if the possibility of reverter, right of entry, or executory interest does not actually vest in possession within 60 years after its creation.

(b)        This section does not apply to a possibility of reverter, right of entry, or executory interest held by a charity, a government or governmental agency or subdivision excluded from the Uniform Statutory Rule Against Perpetuities by G.S. 41‑18(5) or to an arrangement relating solely to an interest in oil, gas, or minerals. (1995, c. 525, s. 1.)



§ 41-33. Prospective application.

§ 41‑33.  Prospective application.

This Article applies only to a property interest or arrangement that is created on or after October 1, 1995. (1995, c. 525, s. 1.)



§ 41-34. Reserved for future codification purposes.

§ 41-34. Reserved for future codification purposes.



§ 41-35. Reserved for future codification purposes.

§ 41-35. Reserved for future codification purposes.



§ 41-36. Reserved for future codification purposes.

§ 41-36. Reserved for future codification purposes.



§ 41-37. Reserved for future codification purposes.

§ 41-37. Reserved for future codification purposes.



§ 41-38. Reserved for future codification purposes.

§ 41-38. Reserved for future codification purposes.



§ 41-39. Reserved for future codification purposes.

§ 41-39. Reserved for future codification purposes.



§ 41-40. Definitions.

Article 4.

The Uniform Transfer on Death (TOD) Security Registration Act.

§ 41‑40.  Definitions.

In this Article, unless the context otherwise requires:

(1)        "Beneficiary form" means a registration of a security that indicates the present owner of the security and the intention of the owner regarding the person who will become the owner of the security upon the death of the owner.

(2)        "Devisee" means any person designated in a will to receive a disposition of real or personal property.

(3)        "Heirs" means those persons, including the surviving spouse, who are entitled under Chapter 29 of the General Statutes or the statutes of intestate succession of other states to take the property of a decedent by intestate succession.

(4)        "Person" means an individual, a corporation, an organization, or other legal entity.

(5)        "Personal representative" includes executor, administrator, collector, successor personal representative, special administrator, and persons who perform substantially the same function under the law governing their status.

(6)        "Property" includes both real and personal property or any interest in real or personal property and means anything that may be the subject of ownership.

(7)        "Register", including its derivatives, means to issue a certificate showing the ownership of a certificated security or, in the case of an uncertificated security, to initiate or transfer an account showing ownership of securities.

(8)        "Registering entity" means a person who originates or transfers a security title by registration and includes a broker maintaining security accounts for customers and a transfer agent or other person acting for or as an issuer of securities.

(9)        "Security" means a share, participation, or other interest in property, a business, or an obligation of an enterprise or other issuer, and includes a certificated security, an uncertificated security, a security account, and a security entitlement as defined in G.S. 25‑8‑102.

(10)      "Security account" means (i) a reinvestment account associated with a security, a securities account with a broker, a cash balance in a brokerage account, cash, interest, earnings, or dividends earned or declared on a security in an account, a reinvestment account, or a brokerage account, whether or not credited to the account before the owner's death, or (ii) a cash balance or other property held for or due to the owner of a security as a replacement for or product of an account security, whether or not credited to the account before the owner's death.

(11)      "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States. (2005‑411, s. 1.)



§ 41-41. Registration in beneficiary form; sole or joint tenancy ownership.

§ 41‑41.  Registration in beneficiary form; sole or joint tenancy ownership.

Only individuals whose registration of a security shows sole ownership by one individual or multiple ownership by two or more individuals with right of survivorship, rather than as tenants in common, may obtain registration in beneficiary form. Multiple owners of a security registered in beneficiary form hold as joint tenants with right of survivorship, as tenants by the entireties, or as owners of community property held in survivorship form, and not as tenants in common. (2005‑411, s. 1.)



§ 41-42. Registration in beneficiary form; applicable law.

§ 41‑42.  Registration in beneficiary form; applicable law.

A security may be registered in beneficiary form if the form is authorized by this or a similar statute of the state of organization of the issuer or registering entity, the location of the registering entity's principal office, the office of its transfer agent or its office making the registration, or by this or a similar statute of the law of the state listed as the owner's address at the time of registration. A registration governed by the law of a jurisdiction in which this or similar legislation is not in force or was not in force when a registration in beneficiary form was made is nevertheless presumed to be valid and authorized as a matter of contract law. (2005‑411, s. 1.)



§ 41-43. Origination of registration in beneficiary form.

§ 41‑43.  Origination of registration in beneficiary form.

A security, whether evidenced by certificate or account, is registered in beneficiary form when the registration includes a designation of a beneficiary to take the ownership at the death of the owner or the deaths of all multiple owners. (2005‑411, s. 1.)



§ 41-44. Form of registration in beneficiary form.

§ 41‑44.  Form of registration in beneficiary form.

Registration in beneficiary form may be shown by the words "transfer on death" or the abbreviation "TOD", or by the words "pay on death" or the abbreviation "POD", after the name of the registered owner or owners and before the name of a beneficiary. (2005‑411, s. 1.)



§ 41-45. Effect of registration in beneficiary form.

§ 41‑45.  Effect of registration in beneficiary form.

The designation of a TOD beneficiary on a registration in beneficiary form has no effect on ownership of the security until the owner's death. A registration of a security in beneficiary form may be cancelled or changed at any time by the sole owner or all then‑surviving owners, without the consent of the beneficiary. (2005‑411, s. 1.)



§ 41-46. Ownership on death of owner.

§ 41‑46.  Ownership on death of owner.

On death of a sole owner or the last to die of all multiple owners, ownership of securities registered in beneficiary form passes to the beneficiary or beneficiaries who survive all owners. On proof of death of all owners and compliance with any applicable requirements of the registering entity, a security registered in beneficiary form may be reregistered in the name of the beneficiary or beneficiaries who survive the death of all owners. Until division of the security after the death of all owners, multiple beneficiaries surviving the death of all owners hold their interests as tenants in common. If no beneficiary survives the death of all owners, the security belongs to the estate of the deceased sole owner or the estate of the last to die of all multiple owners. (2005‑411, s. 1.)



§ 41-47. Protection of registering entity.

§ 41‑47.  Protection of registering entity.

(a)        A registering entity is not required to offer or to accept a request for security registration in beneficiary form. If a registration in beneficiary form is offered by a registering entity, the owner requesting registration in beneficiary form assents to the protections given to the registering entity by this Article.

(b)        By accepting a request for registration of a security in beneficiary form, the registering entity agrees that the registration will be implemented on death of the deceased owner as provided in this Article.

(c)        A registering entity is discharged from all claims to a security by the estate, creditors, heirs, or devisees of a deceased owner if it registers a transfer of a security in accordance with G.S. 41‑46 and does so in good faith reliance (i) on the registration, (ii) on this Article, and (iii) on information provided to it by affidavit of the personal representative of the deceased owner, or by the surviving beneficiary or by the surviving beneficiary's representatives, or other information available to the registering entity. The protections of this Article do not extend to a reregistration or payment made after a registering entity has received written notice, addressed to the registering entity, from any claimant to any interest in the security objecting to implementation of a registration in beneficiary form. No other notice or other information available to the registering entity affects its right to protection under this Article.

(d)        The protection provided by this Article to the registering entity of a security does not affect the rights of beneficiaries in disputes between themselves and other claimants to ownership of the security transferred or its value or proceeds. (2005‑411, s. 1; 2006‑226, s. 11.)



§ 41-48. Nontestamentary transfer on death.

§ 41‑48.  Nontestamentary transfer on death.

(a)        A transfer on death resulting from a registration in beneficiary form is effective by reason of the contract regarding the registration between the owner and the registering entity and this Article and is not testamentary.

(b)        The interest of a deceased owner when there are one or more surviving owners remains liable for the debts of the decedent in the same manner as the personal property included in the decedent's estate, and recovery of that interest shall be made from the surviving owner or owners when the decedent's estate is insufficient to satisfy the debts. The interest of a deceased sole owner, or the last to die of several owners, remains liable for the debts of the decedent in the same manner as the personal property included in the decedent's estate, and recovery of that interest shall be made from the TOD beneficiary when the decedent's estate is insufficient to satisfy the debts.

(c)        This Article does not repeal or modify any provision of law relating to estate taxes. (2005‑411, s. 1.)



§ 41-49. Terms, conditions, and forms for registration.

§ 41‑49.  Terms, conditions, and forms for registration.

(a)        A registering entity offering to accept registrations in beneficiary form may establish the terms and conditions under which it will receive requests (i) for registrations in beneficiary form, and (ii) for implementation of registrations in beneficiary form, including requests for cancellation of previously registered TOD beneficiary designations and requests for reregistration to effect a change of beneficiary. The terms and conditions established may provide for proving death, avoiding or resolving any problems concerning fractional shares, and designating primary or contingent beneficiaries. Forms of identifying beneficiaries who are to take on one or more contingencies, and rules for providing proofs and assurances needed to satisfy reasonable concerns by registering entities regarding conditions and identities relevant to accurate implementation of registrations in beneficiary form, may be contained in a registering entity's terms and conditions.

(b)        The following are illustrations of registrations in beneficiary form that a registering entity may authorize:

(1)        Sole owner‑sole beneficiary: "John S. Brown TOD (or POD) John S. Brown, Jr."

(2)        Multiple owners‑sole beneficiary: "John S. Brown, Mary B. Brown JT TEN WROS TOD John S. Brown, Jr."

(3)        Multiple owners‑primary and secondary (substituted) beneficiaries: "John S. Brown, Mary B. Brown JT TEN WROS TOD John S. Brown, Jr. SUB BENE Peter O. Brown". (2005‑411, s. 1.)



§ 41-50. Short title; rules of construction.

§ 41‑50.  Short title; rules of construction.

(a)        This Article shall be known as and may be cited as the "Uniform TOD Security Registration Act".

(b)        This Article shall be applied and construed to effectuate its general purposes and to make uniform the laws with respect to the subject of this Article among states enacting it.

(c)        This Article does not repeal G.S. 41‑2.2. G.S. 41‑2.2 applies in determining whether a right of survivorship exists among multiple owners of a security. (2005‑411, s. 1.)



§ 41-51. Application of Article.

§ 41‑51.  Application of Article.

This Article applies to registrations of securities in beneficiary form made before, on, or after October 1, 2005, by decedents dying on or after October 1, 2005. (2005‑411, s. 1.)






Chapter 41A - State Fair Housing Act.

§ 41A-1. Title.

Chapter 41A.

State Fair Housing Act.

§ 41A‑1.  Title.

This Chapter shall be known and may be cited as the State Fair Housing Act. (1983, c. 522, s. 1.)



§ 41A-2. Purpose.

§ 41A‑2.  Purpose.

The purpose of this Chapter is to provide fair housing throughout the State of North Carolina. (1983, c. 522, s. 1.)



§ 41A-3. Definitions.

§ 41A‑3.  Definitions.

For the purposes of this Chapter, the following definitions apply:

(1)        The "Commission" means the North Carolina Human Relations Commission;

(1a)      "Covered multifamily dwellings" means:

a.         A building, including all units and common use areas, in which there are four or more units if the building has one or more elevators; or

b.         Ground floor units and ground floor common use areas in a building with four or more units.

(1b)      "Familial status" means one or more persons who have not attained the age of 18 years being domiciled with:

a.         A parent or another person having legal custody of the person or persons; or

b.         The designee of the parent or other person having custody, provided the designee has the written permission of the parent or other person.

The protections against discrimination on the basis of familial status shall apply to any person who is pregnant or is in the process of securing legal custody of any person who has not attained the age of 18 years.

(2)        "Family" includes a single individual;

(3)        "Financial institution" means any banking corporation or trust company, savings and loan association, credit union, insurance company, or related corporation, partnership, foundation, or other institution engaged primarily in lending or investing funds;

(3a)      "Handicapping condition" means (i) a physical or mental impairment which substantially limits one or more of a person's major life activities, (ii) a record of having such an impairment, or (iii) being regarded as having such an impairment. Handicapping condition does not include current, illegal use of or addiction to a controlled substance as defined in 21 U.S.C. § 802, the Controlled Substances Act.  The protections against discrimination on the basis of handicapping condition shall apply to a buyer or renter of a dwelling, a person residing in or intending to reside in the dwelling after it is sold, rented, or made available, or any person associated with the buyer or renter.

(4)        "Housing accommodation" means any improved or unimproved real property, or part thereof, which is used or occupied, or is intended, arranged, or designed to be used or occupied, as the home or residence of one or more individuals;

(5)        "Person" means any individual, association, corporation, political subdivision, partnership, labor union, legal representative, mutual company, joint stock company, trust, trustee in bankruptcy, unincorporated organization, or other legal or commercial entity, the State, or governmental entity or agency;

(6)        "Real estate broker or salesman" means a person, whether licensed or not, who, for or with the expectation of receiving a consideration, lists, sells, purchases, exchanges, rents, or leases real property, or who negotiates or attempts to negotiate any of these activities, or who holds himself out as engaged in these activities, or who negotiates or attempts to negotiate a loan secured or to be secured by mortgage or other encumbrance upon real property, or who is engaged in the business of listing real property in a publication; or a person employed by or acting on behalf of any of these persons;

(7)        "Real estate transaction" means the sale, exchange, rental, or lease of real property;

(8)        "Real property" means a building, structure, real estate, land, tenement, leasehold, interest in real estate cooperatives, condominium, and hereditament, corporeal and incorporeal, or any interest therein. (1983, c. 522, s. 1; 1989, c. 507, s. 1; 1989 (Reg. Sess., 1990), c. 979, s. 1(1).)



§ 41A-4. Unlawful discriminatory housing practices.

§ 41A‑4.  Unlawful discriminatory housing practices.

(a)        It is an unlawful discriminatory housing practice for any person in a real estate transaction, because of race, color, religion, sex, national origin, handicapping condition, or familial status to:

(1)        Refuse to engage in a real estate transaction;

(2)        Discriminate against a person in the terms, conditions, or privileges of a real estate transaction or in the furnishing of facilities or services in connection therewith;

(2a), (2c)    Repealed by Session Laws 2009‑388, s. 1, effective October 1, 2009.

(3)        Refuse to receive or fail to transmit a bona fide offer to engage in a real estate transaction;

(4)        Refuse to negotiate for a real estate transaction;

(5)        Represent to a person that real property is not available for inspection, sale, rental, or lease when in fact it is so available, or fail to bring a property listing to his attention, or refuse to permit him to inspect real property;

(6)        Make, print, circulate, post, or mail or cause to be so published a statement, advertisement, or sign, or use a form or application for a real estate transaction, or make a record or inquiry in connection with a prospective real estate transaction, which indicates directly or indirectly, an intent to make a limitation, specification, or discrimination with respect thereto;

(7)        Offer, solicit, accept, use, or retain a listing of real property with the understanding that any person may be discriminated against in a real estate transaction or in the furnishing of facilities or services in connection therewith; or

(8)        Otherwise make unavailable or deny housing.

(b)        Repealed by Session Laws 1989, c. 507, s. 2.

(b1)      It is an unlawful discriminatory housing practice for any person or other entity whose business includes engaging in residential real estate related transactions to discriminate against any person in making available such a transaction, or in the terms and conditions of such a transaction, because of race, color, religion, sex, national origin, handicapping condition, or familial status. As used in this subsection, "residential real estate related transaction" means:

(1)        The making or purchasing of loans or providing financial assistance (i) for purchasing, constructing, improving, repairing, or maintaining a dwelling, or (ii) where the security is residential real estate; or

(2)        The selling, brokering, or appraising of residential real estate.

The provisions of this subsection shall not prohibit any financial institution from using a loan application which inquires into a person's financial and dependent obligations or from basing its actions on the income or financial abilities of any person.

(c)        It is an unlawful discriminatory housing practice for a person to induce or attempt to induce another to enter into a real estate transaction from which such person may profit:

(1)        By representing that a change has occurred, or may or will occur in the composition of the residents of the block, neighborhood, or area in which the real property is located with respect to race, color, religion, sex, national origin, handicapping condition, or familial status of the owners or occupants; or

(2)        By representing that a change has resulted, or may or will result in the lowering of property values, an increase in criminal or antisocial behavior, or a decline in the quality of schools in the block, neighborhood, or area in which the real property is located.

(d)        It is an unlawful discriminatory housing practice to deny any person who is otherwise qualified by State law access to or membership or participation in any real estate brokers' organization, multiple listing service, or other service, organization, or facility relating to the business of engaging in real estate transactions, or to discriminate in the terms or conditions of such access, membership, or participation because of race, color, religion, sex, national origin, handicapping condition, or familial status.

(e)        It is an unlawful discriminatory housing practice to coerce, intimidate, threaten, or interfere with any person in the exercise or enjoyment of, on account of having exercised or enjoyed, or on account of having aided or encouraged any other person in the exercise or enjoyment of any right granted or protected by this Chapter.

(f)         It is an unlawful discriminatory housing practice to:

(1)        Refuse to permit, at the expense of a handicapped person, reasonable modifications of existing premises occupied or to be occupied by the person if the modifications are necessary to the handicapped person's full enjoyment of the premises; except that, in the case of a rental unit, the landlord may, where it is reasonable to do so, condition permission for modifications on agreement by the renter to restore the interior of the premises to the condition that existed before the modifications, reasonable wear and tear excepted.

(2)        Refuse to make reasonable accommodations in rules, policies, practices, or services, when these accommodations may be necessary to a handicapped person's equal use and enjoyment of a dwelling.

(3)        Fail to design and construct covered multifamily dwellings available for first occupancy after March 13, 1991, so that:

a.         The dwellings have at least one building entrance on an accessible route, unless it is impractical to do so because of terrain or unusual site characteristics; or

b.         With respect to dwellings with a building entrance on an accessible route:

1.         The public and common use portions are readily accessible to and usable by handicapped persons;

2.         There is an accessible route into and through all dwellings and units;

3.         All doors designed to allow passage into, within, and through these dwellings and individual units are wide enough for wheelchairs;

4.         Light switches, electrical switches, electrical outlets, thermostats, and other environmental controls are in accessible locations;

5.         Bathroom walls are reinforced to allow later installation of grab bars; and

6.         Kitchens and bathrooms have space for an individual in a wheelchair to maneuver.

(g)        It is an unlawful discriminatory housing practice to discriminate in land‑use decisions or in the permitting of development based on race, color, religion, sex, national origin, handicapping condition, familial status, or, except as otherwise provided by law, the fact that a development or proposed development contains affordable housing units for families or individuals with incomes below eighty percent (80%) of area median income. It is not a violation of this Chapter if land‑use decisions or permitting of development is based on considerations of limiting high concentrations of affordable housing.  (1983, c. 522, s. 1; 1989, c. 507, s. 2; 1989 (Reg. Sess., 1990), c. 979, s. 3; 2009‑388, s. 1; 2009‑533, s. 1.)



§ 41A-5. Proof of violation.

§ 41A‑5.  Proof of violation.

(a)        It is a violation of this Chapter if:

(1)        A person by his act or failure to act intends to discriminate against a person. A person intends to discriminate if, in committing an unlawful discriminatory housing practice described in G.S. 41A‑4 he was motivated in full, or in any part at all, by race, color, religion, sex, national origin, handicapping condition, or familial status. An intent to discriminate may be established by direct or circumstantial evidence.

(2)        A person's act or failure to act has the effect, regardless of intent, of discriminating, as set forth in G.S. 41A‑4, against a person of a particular race, color, religion, sex, national origin, handicapping condition, or familial status. However, it is not a violation of this Chapter if a person whose action or inaction has an unintended discriminatory effect, proves that his action or inaction was motivated and justified by business necessity.

(3)        A person's act or failure to act violates G.S. 41A‑4(f).

(4)        A local government's act or failure to act in land‑use decisions or in the permitting of development is intended to discriminate against affordable housing. A local government intends to discriminate if, in committing an unlawful discriminatory housing practice described in G.S. 41A‑4(g), the local government was motivated in full, or in any part at all, by the fact that a development or proposed development contains affordable housing units for families or individuals with incomes below eighty percent (80%) of area median income. It is not a violation of this Chapter if land‑use decisions or permitting of development is based on considerations of limiting high concentrations of affordable housing. An intent to discriminate may be established by direct or circumstantial evidence.

(5)        A local government's act or failure to act has the effect, regardless of intent, of discriminating against affordable housing in land‑use decisions or in the permitting of development, as set forth in G.S. 41A‑4(g). It is not a violation of this Chapter if land‑use decisions or permitting of development is based on considerations of limiting high concentrations of affordable housing. It is not a violation of this Chapter if a local government whose action or inaction has an unintended discriminatory effect proves that the action or inaction was motivated and justified by a legitimate, bona fide governmental interest.

(b)        It shall be no defense to a violation of this Chapter that the violation was requested, sought, or otherwise procured by another person.  (1983, c. 522, s. 1; 1987, c. 603, s. 1; 1989, c. 507, s. 3; 2009‑388, s. 2; 2009‑533, s. 2.)



§ 41A-6. Exemptions.

§ 41A‑6.  Exemptions.

(a)        The provisions of G.S. 41A‑4, except for subdivision (a)(6), do not apply to the following:

(1)        The rental of a housing accommodation in a building which contains housing accommodations for not more than four families living independently of each other, if the lessor or a member of his family resides in one of the housing accommodations;

(2)        The rental of a room or rooms in a private house, not a boarding house, if the lessor or a member of his family resides in the house;

(3)        Religious institutions or organizations or charitable or educational organizations operated, supervised, or controlled by religious institutions or organizations which give preference to members of the same religion in a real estate transaction, as long as membership in such religion is not restricted by race, color, sex, national origin, handicapping condition, or familial status;

(4)        Private clubs, not in fact open to the public, which incident to their primary purpose or purposes provide lodging, which they own or operate for other than a commercial purpose, to their members or give preference to their members;

(5)        With respect to discrimination based on sex, the rental or leasing of housing accommodations in single‑sex dormitory property; and

(6)        Repealed by Session Laws 1989 (Reg. Sess., 1990), c. 979, s. 4.

(7)        The sale, rental, exchange, or lease of commercial real estate.  For the purposes of this Chapter, commercial real estate means real property which is not intended for residential use.

(b)        No provision of this Chapter requires that a dwelling be made available to a person whose tenancy would constitute a direct threat to the health or safety of other persons or whose tenancy would result in substantial physical damage to the property of others.

(c)        No provision of this Chapter limits the applicability of any reasonable local or State restrictions regarding the maximum number of occupants permitted to occupy a dwelling unit.

(d)        Nothing in this Chapter shall be deemed to nullify any provisions of the North Carolina Building Code applicable to the construction of residential housing for the handicapped.

(e)        No provision of this Chapter regarding familial status applies with respect to housing for older persons. "Housing for older persons" means housing:

(1)        Provided under any State or federal program specifically designed and operated to assist elderly persons as defined in the program;

(2)        Intended for and solely occupied by person 62 years or older. Housing satisfies the requirements of this subdivision even though there are persons residing in such housing on September 13, 1988, who are under 62 years of age, provided that all new occupants after September 13, 1988, are 62 years or older; or

(3)        Intended for and operated for occupancy by at least one person 55 years of age or older per unit as shown by such factors as (i) the existence of significant facilities and services specifically designed to meet the physical and social needs of older persons or, if this is not practicable, that the housing provides important housing opportunities for older persons, (ii) at least eighty percent (80%) of the units are occupied by at least one person 55 years of age or older per unit; and (iii) the publication of and adherence to policies and procedures which demonstrate an intent by the owner or manager to provide housing for persons 55 years or older. Housing satisfies the requirements of this subdivision even though on September 13, 1988, under eighty percent (80%) of the units in the housing facility are occupied by at least one person 55 years or older per unit, provided that eighty percent (80%) of the units that are occupied by new tenants after September 13, 1988, are occupied by at least one person 55 years or older per unit until such time as eighty percent (80%) of all the units in the housing facility are occupied by at least one person 55 years or older. Housing facilities newly constructed for first occupancy after March 12, 1989, shall satisfy the requirements of this subdivision if (i) when twenty‑five percent (25%) of the units are occupied, eighty percent (80%) of the occupied units are occupied by at least one person 55 years or older, and thereafter (ii) eighty percent (80%) of all newly occupied units are occupied by at least one person 55 years or older until such time as eighty percent (80%) of all the units in the housing facility are occupied by at least one person 55 years of age or older.

Housing satisfies the requirements of subdivisions (2) and (3) of this subsection even though there are units occupied by employees of the housing facility who are under the minimum age or family members of the employees residing in the same unit who are under the minimum age, provided the employees perform substantial duties directly related to the management of the housing. (1983, c. 522, s. 1; 1985, c. 371, ss. 1, 2; 1989, c. 507, s. 4, c. 721, s. 1; 1989 (Reg. Sess., 1990), c. 979, s. 4.)



§ 41A-7. Enforcement.

§ 41A‑7.  Enforcement.

(a)        Any person who claims to have been injured by an unlawful discriminatory housing practice or who reasonably believes that he will be irrevocably injured by an unlawful discriminatory housing practice may file a complaint with the North Carolina Human Relations Commission. A fair housing enforcement organization, as defined in regulations adopted under 42 U.S.C. § 3602 (1968), may file a complaint with the Commission on behalf of a person who claims to have been injured by or reasonably believes he will be irrevocably injured by an unlawful discriminatory housing practice. Complaints shall be in writing, shall state the facts upon which the allegation of an unlawful discriminatory housing practice is based, and shall contain such other information and be in such form as the Commission requires. Commission employees shall assist complainants in reducing complaints to writing and shall assist in setting forth the information in the complaint as may be required by the Commission. Within 10 days after receipt of the complaint, the Director of the Commission shall serve on the respondent a copy of the complaint and a notice advising the respondent of his procedural rights and obligations under this Chapter. Within 10 days after receipt of the complaint, the Director of the Commission shall serve on the complainant a notice acknowledging the filing of the complaint and informing the complainant of his time limits and choice of forums under this Chapter.

No complaint may be filed with the Commission under this section during any period in which the Commission is not certified by the Secretary of the United States Department of Housing and Urban Development in accordance with 42 U.S.C. § 3610(f) to have jurisdiction over the subject matter of the complaint. Provided, however, that during any such period in which the Commission is not certified, any person who claims to have been injured by an unlawful discriminatory practice or who reasonably believes that he will be irrevocably injured by an unlawful discriminatory housing practice may bring a civil action directly in superior court in accordance with the provisions of subsection (j) of this section, except that any such civil action shall be commenced within one year after the occurrence or termination of the alleged unlawful discriminatory housing practice.

(b)        A complaint under subsection (a) shall be filed within one year after the alleged unlawful discriminatory housing practice occurred. A respondent may file an answer to the complaint against him within 10 days after receiving a copy of the complaint. With the leave of the Commission, which shall be granted whenever it would be reasonable and fair to do so, the complaint and the answer may be amended at any time. Complaints and answers shall be verified. The Commission shall make final administrative disposition of a complaint within one year of the date the complaint is filed, unless it is impracticable to do so. If the Commission is unable to do so, it shall notify the complainant and respondent, in writing, of the reasons for not doing so.

(c)        Whenever another agency of the State or any other unit of government of the State has jurisdiction over the subject matter of any complaint filed under this section, and such agency or unit of government has legal authority equivalent to or greater than the authority under this Chapter to investigate or act upon the complaint, the Commission shall be divested of jurisdiction over such complaint. The Commission shall, within 30 days, notify the agency or unit of government of the apparent unlawful discriminatory housing practice, and request that the complaint be investigated in accordance with such authority.

(d)        Complaints may be resolved at any time by informal conference, conciliation, or persuasion. Nothing said or done in the course of such informal procedure may be made public by the Commission or used as evidence in a subsequent proceeding under this Chapter without the written consent of the person concerned.

(e)        Within 30 days after the filing of the complaint, the Commission shall commence an investigation of the complaint to ascertain the facts relating to the alleged unlawful discriminatory housing practice. If the complaint is not resolved before the investigation is complete, upon completion of the investigation, the Commission shall determine whether or not there are reasonable grounds to believe that an unlawful discriminatory housing practice has occurred. The Commission shall make a determination within 90 days after the filing of the complaint. If the Commission is unable to complete the investigation and issue a determination within 90 days after the filing of the complaint, the Commission shall notify the complainant and respondent in writing of the reasons for not doing so. If the Commission concludes at any time following the filing of a complaint under this section that prompt judicial action is necessary to carry out the purposes of this Chapter, the Commission may commence a civil action for, and the court may grant, appropriate temporary or preliminary relief pending final disposition of the complaint. Any temporary restraining order or other order granting preliminary or temporary relief shall be issued in accordance with G.S. 1A‑1, et seq., Rules of Civil Procedure. The commencement of a civil action under this subsection does not affect the continuation of the Commission's investigation or the initiation of a separate civil action pursuant to other subsections of this section.

(f)         If the Commission finds no reasonable ground to believe that an unlawful discriminatory housing practice has occurred or is about to occur it shall dismiss the complaint and issue to the complainant a right‑to‑sue letter which will enable him to bring a civil action in superior court in accordance with the provisions of subsection (j) of this section.

(g)        If the Commission finds reasonable grounds to believe that an unlawful discriminatory housing practice has occurred or is about to occur it shall proceed to try to eliminate or correct the discriminatory housing practice by informal conference, conciliation, or persuasion. Each conciliation agreement arising out of conciliation efforts by the Commission, whether reached before or after the Commission makes a determination of the complaint pursuant to subsection (e), shall be:

(1)        An agreement between the respondent and the complainant and shall be  subject to the approval of the Commission. The Commission may also be a party to such conciliation agreements; and

(2)        Made public unless the complainant and respondent otherwise agree, and the Commission determines that disclosure is not required to further the purposes of this Chapter.

(h)        If the Commission is unable to resolve the alleged unlawful discriminatory housing practice it shall notify the parties in writing that conciliation efforts have failed.

(i)         A complainant may make a written request to the Commission for a right‑to‑sue letter:

(1)        Within 10 days following the receipt of a notice of conciliation failure; or

(2)        After 130 days following the filing of a complaint, if the Commission has not issued a notice of conciliation failure.

Upon receipt of a timely request, the Commission shall issue to the complainant a right‑to‑sue letter which will enable him to bring a civil action in superior court in accordance with the provisions of subsection (j) of this section.

(j)         A civil action brought by a complainant pursuant to subsections (f) or (i) of this section shall be commenced within one year after the right‑to‑sue letter is issued. The court may grant relief, as it deems appropriate, including any permanent or temporary injunction, temporary restraining order, or other order, and may award to the plaintiff, actual and punitive damages, and may award court costs, and reasonable attorney's fees to the prevailing party. Provided, however, that a prevailing respondent may be awarded court costs and reasonable attorney's fees only upon a showing that the case is frivolous, unreasonable, or without foundation.

(k)        After the Commission has issued a notice of conciliation failure pursuant to subsection (h) of this section, if the complainant does not request a right‑to‑sue letter pursuant to subsection (i) of this section, the complainant, the respondent, or the Commission may elect to have the claims and issues asserted in the reasonable grounds determination decided in a civil action commenced and maintained by the Commission.

(1)        An election for a civil action under this subsection shall be made no later than 20 days after an electing complainant or respondent receives the notice of conciliation failure, or if the Commission makes the election, not more than 20 days after the notice of conciliation failure is issued. A complainant or respondent who makes an election for a civil action pursuant to this subsection shall give notice to the Commission. If the Commission makes an election, it shall notify all complainants and respondents of the election.

(2)        If an election is made under this subsection, no later than 60 days after the election is made the Commission shall commence a civil action in superior court in its own name on behalf of the complainant. In such an action, the Commission shall be represented by an attorney employed by the Commission, and G.S. 114‑2 shall not apply.

In a civil action brought under this subsection, the court may grant relief as it deems appropriate, including any permanent or temporary injunction, temporary restraining order, or other equitable relief and may award to any person aggrieved by an unlawful discriminatory housing practice compensatory and punitive damages. Parties to a civil action brought pursuant to this Chapter shall have the right to a jury trial as provided for by the North Carolina Rules of Civil Procedure.

(l)         After the Commission has issued a notice of conciliation failure pursuant to subsection (h) of this section, if the complainant does not request a right‑to‑sue letter pursuant to subsection (i) of this section, and if an election for a civil action is not made pursuant to subsection (k) of this section, the Commission shall apply to the Director of the Office of Administrative Hearings for the designation of an administrative law judge to preside at a hearing of the case. Upon receipt of the application, the Director of the Office of Administrative Hearings shall, without undue delay, assign an administrative law judge to hear the case.

(1)        All hearings shall be conducted pursuant to the provisions of Article 3A of Chapter 150B of the General Statutes, except that the case in support of the complaint shall be presented at the hearing by the Commission's attorney or agent, and G.S. 114‑2 shall not apply. The parties to the complaint shall otherwise be given an opportunity to participate in the hearing as provided in G.S. 150B‑40(a).

(2)        The administrative law judge assigned to hear a case pursuant to this subsection shall sit in place of the Commission and shall have the authority of a presiding officer in a contested case under Article 3A of Chapter 150B of the General Statutes. The administrative law judge shall make a proposal for decision, which shall contain proposed findings of fact, proposed conclusions of law, and proposed relief, if appropriate. The Commission may make its final decision only after carefully reviewing and considering the administrative law judge's proposal for decision, and after a copy of that proposal for decision is served on the parties and an opportunity is given each party to file exceptions and proposed findings of fact and to present oral and written arguments to the Commission.

(3)        The Commission's final decision may be made by a panel consisting of three Commission members appointed by the chairperson of the Commission. If the Commission, in its final decision, finds that a respondent has violated or is about to violate this Chapter, it may order such relief as may be appropriate, including payment to the complainant by the respondent of compensatory damages and injunctive or other equitable relief. The Commission's order may also assess a civil penalty against the respondent:

a.         In an amount not exceeding ten thousand dollars ($10,000) if the respondent has not been adjudged to have committed any prior unlawful discriminatory housing practices;

b.         In an amount not exceeding twenty‑five thousand dollars ($25,000) if the respondent has been adjudged to have committed one other unlawful discriminatory housing practice during the five‑year period ending on the date of the filing of the complaint; or

c.         In an amount not exceeding fifty thousand dollars ($50,000) if the respondent has been adjudged to have committed two or more unlawful discriminatory housing practices during the seven‑year period ending on the date of the filing of the complaint.

If the acts constituting the unlawful discriminatory housing practice that is the object of the complaint are committed by the same natural person who has been previously adjudged to have committed acts constituting an unlawful discriminatory housing practice, then the civil penalties set forth in sub‑subdivisions b and c of this subsection may be imposed without regard to the period of time within which any subsequent discriminatory housing practice occurred.

The clear proceeds of civil penalties assessed pursuant to this subdivision shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(m)       Any person aggrieved by the final agency decision following a hearing may petition for judicial review in accordance with the provisions of G.S. 150B‑43 through G.S. 150B‑52. The court in a review proceeding may:

(1)        Affirm, modify, or reverse the Commission's decision in accordance with G.S. 150B‑51;

(2)        Remand the case to the Commission for further proceedings;

(3)        Grant to any party such temporary relief, restraining order, or other order as it deems appropriate; or

(4)        Issue an order to enforce the Commission's order to the extent that the order is affirmed or modified.

(n)        If, within 30 days after service on the parties of the Commission's decision and order following a hearing, no party has petitioned for judicial review, the Commission or the person entitled to relief may file with the clerk of superior court in the county where the unlawful discriminatory housing practice occurred, or in the county where the real property is located, a certified copy of the Commission's final order. Upon such a filing, the clerk of the court shall enter an order enforcing the Commission's final order. (1983, c. 522, s. 1; 1985, c. 371, ss. 3‑5; 1987, c. 603, ss. 2‑4; 1989, c. 721, s. 2; 1989 (Reg. Sess., 1990), c. 979, ss. 1(2), 5, 6; 1998‑215, s. 1; 2003‑136, s. 1.)



§ 41A-8. Investigation; subpoenas.

§ 41A‑8.  Investigation; subpoenas.

(a)        In conducting an investigation, the Commission shall have access at all reasonable times to premises, records, documents, individuals, and other evidence or possible sources of evidence and may examine, record, and copy such materials and take and record the testimony or statements of such persons as are reasonably necessary for the furtherance of the investigation: Provided, however, that the Commission first complies with the provisions of the Fourth Amendment to the United States Constitution relating to unreasonable searches and seizures.

(b)        The Commission may issue subpoenas to compel access to or the production of such materials, or the appearance of such persons, and may issue interrogatories to a respondent, to the same extent and subject to the same limitations as would apply if the subpoenas or interrogatories were issued or served in aid of a civil action in the general court of justice.

(c)        Upon written application to the Commission, a respondent shall be entitled to the issuance of a reasonable number of subpoenas subject to the same limitations as subpoenas issued by the Commission.  Subpoenas issued at the request of a respondent shall show on their face the name and address of such respondent and shall state that they were issued at his request.

(d)        In case of contumacy or refusal to obey a subpoena, the Commission or the respondent may petition for its enforcement in the superior court for the district in which the person to whom the subpoena was addressed resides, was served, or transacts business. (1983, c. 522, s. 1; 1989 (Reg. Sess., 1990), c. 979, s. 1(3).)



§ 41A-9: Repealed by Session Laws 1989, c. 721, s. 3.

§ 41A‑9:  Repealed by Session Laws 1989, c. 721, s. 3.



§ 41A-10. Venue.

§ 41A‑10.  Venue.

All civil actions shall be commenced in the county where the alleged unlawful discriminatory housing practice occurred, or in the county where the real property is located. (1983, c. 522, s. 1.)






Chapter 42 - Landlord and Tenant.

§ 42-1. Lessor and lessee not partners.

Chapter 42.

Landlord and Tenant.

Article 1.

General Provisions.

§ 42‑1.  Lessor and lessee not partners.

No lessor of property, merely by reason that he is to receive as rent or compensation for its use a share of the proceeds or net profits of the business in which it is employed, or any other uncertain consideration, shall be held a partner of the lessee. (1868‑ 9, c. 156, s. 3; Code, s. 1744; Rev., s. 1982; C.S., s. 2341.)



§ 42-2. Attornment unnecessary on conveyance of reversions, etc.

§ 42‑2.  Attornment unnecessary on conveyance of reversions, etc.

Every conveyance of any rent, reversion, or remainder in lands, tenements or hereditaments, otherwise sufficient, shall be deemed complete without attornment by the holders of particular estates in said lands: Provided, no holder of a particular estate shall be prejudiced by any act done by him as holding under his grantor, without notice of such conveyance. (4 Anne, c. 16, s. 9; 1868‑ 9, c. 156, s. 17; Code, s. 1764; Rev., s. 947; C.S., s. 2342.)



§ 42-3. Term forfeited for nonpayment of rent.

§ 42‑3.  Term forfeited for nonpayment of rent.

In all verbal or written leases of real property of any kind in which is fixed a definite time for the payment of the rent reserved therein, there shall be implied a forfeiture of the term upon failure to pay the rent within 10 days after a demand is made by the lessor or his agent on said lessee for all past‑due rent, and the lessor may forthwith enter and dispossess the tenant without having declared such forfeiture or reserved the right of reentry in the lease. (1919, c. 34; C.S., s. 2343; 2001‑502, s. 2; 2004‑143, s. 1.)



§ 42-4. Recovery for use and occupation.

§ 42‑4.  Recovery for use and occupation.

When any person occupies land of another by the permission of such other, without any express agreement for rent, or upon a parol lease which is void, the landlord may recover a reasonable compensation for such occupation, and if by such parol lease a certain rent was reserved, such reservation may be received as evidence of the value of the occupation. (1868‑9, c. 156, s. 5; Code, s. 1746; Rev., s. 1986; C.S., s. 2344.)



§ 42-5. Rent apportioned, where lease terminated by death.

§ 42‑5.  Rent apportioned, where lease terminated by death.

If a lease of land, in which rent is reserved, payable at the end of the year or other certain period of time, is determined by the death of any person during one of the periods in which the rent was growing due, the lessor or his personal representative may recover a part of the rent which becomes due after the death, proportionate to the part of the period elapsed before the death, subject to all just allowances; and if any security was given for such rent it shall be apportioned in like manner. (1868‑9, c. 156, s. 6; Code, s. 1747; Rev., s. 1987; C.S., s. 2345.)



§ 42-6. Rents, annuities, etc., apportioned, where right to payment terminated by death.

§ 42‑6.  Rents, annuities, etc., apportioned, where right to payment terminated by death.

In all cases where rents, rent charges, annuities, pensions, dividends, or any other payments of any description, are made payable at fixed periods to successive owners under any instrument, or by any will, and where the right of any owner to receive payment is terminable by a death or other uncertain event, and where such right so terminates during a period in which a payment is growing due, the payment becoming due next after such terminating event shall be apportioned among the successive owners according to the parts of such periods elapsing before and after the terminating event. (1868‑9, c. 156, s. 7; Code, s. 1748; Rev., s. 1988; C.S., s. 2346.)



§ 42-7. In lieu of emblements, farm lessee holds out year, with rents apportioned.

§ 42‑7.  In lieu of emblements, farm lessee holds out year, with rents apportioned.

When any lease for years of any land let for farming on which a rent is reserved determines during a current year of the tenancy, by the happening of any uncertain event determining the estate of the lessor, or by a sale of said land under any mortgage or deed of trust, the tenant in lieu of emblements shall continue his occupation to the end of such current year, and shall then give up such possession to the succeeding owner of the land, and shall pay to such succeeding owner a part of the rent accrued since the last payment became due, proportionate to the part of the period of payment elapsing after the termination of the estate of the lessor to the giving up such possession; and the tenant in such case shall be entitled to a reasonable compensation for the tillage and seed of any crop not gathered at the expiration of such current year from the person succeeding to the possession. (1868‑9, c. 156, s. 8; Code, s. 1749; Rev., s. 1990; C.S., s. 2347; 1931, c. 173, s. 1.)



§ 42-8. Grantees of reversion and assigns of lease have reciprocal rights under covenants.

§ 42‑8.  Grantees of reversion and assigns of lease have reciprocal rights under covenants.

The grantee in every conveyance of reversion in lands, tenements or hereditaments has the like advantages and remedies by action or entry against the holders of particular estates in such real property, and their assigns, for nonpayment of rent, and for the nonperformance of other conditions and agreements contained in the instruments by the tenants of such particular estates, as the grantor  or lessor or his heirs might have; and the holders of such particular  estates, and their assigns, have the like advantages and remedies against the grantee of the reversion, or any part thereof, for any conditions and agreements contained in such instruments, as they might have had against the grantor or his lessors or his heirs. (32 Hen. VIII, c. 34; 1868‑9, c. 156, s. 18; Code, s. 1765; Rev., s. 1989; C.S., s. 2348.)



§ 42-9. Agreement to rebuild, how construed in case of fire.

§ 42‑9.  Agreement to rebuild, how construed in case of fire.

An agreement in a lease to repair a demised house shall not be construed to bind the contracting party to rebuild or repair in case the house shall be destroyed or damaged to more than one half of its value, by accidental fire not occurring from the want of ordinary  diligence on his part. (1868‑9, c. 156, s. 11; Code, s. 1752; Rev., s. 1985; C.S., s. 2349.)



§ 42-10. Tenant not liable for accidental damage.

§ 42‑10.  Tenant not liable for accidental damage.

A tenant for life, or years, or for a less term, shall not be liable for damage occurring on the demised premises accidentally, and notwithstanding reasonable diligence on his part, unless he so contract. (1868‑9, c. 156, s. 10; Code, s. 1751; Rev., s. 1991; C.S., s. 2350.)



§ 42-11. Willful destruction by tenant misdemeanor.

§ 42‑11.  Willful destruction by tenant misdemeanor.

If any tenant shall, during his term or after its expiration, willfully and unlawfully demolish, destroy, deface, injure or damage any tenement house, uninhabited house or other outhouse, belonging to his landlord or upon his premises by removing parts thereof or by burning, or in any other manner, or shall unlawfully and willfully burn, destroy, pull down, injure or remove any fence, wall or other inclosure or any part thereof, built or standing upon the premises of such landlord, or shall willfully and unlawfully cut down or destroy any timber, fruit, shade or ornamental tree belonging to said landlord, he shall be guilty of a Class 1 misdemeanor. (1883, c. 224; Code, s. 1761; Rev., s. 3686; C.S., s. 2351; 1993, c. 539, s. 402; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 42-12. Lessee may surrender, where building destroyed or damaged.

§ 42‑12.  Lessee may surrender, where building destroyed or damaged.

If a demised house, or other building, is destroyed during the term, or so much damaged that it cannot be made reasonably fit for the purpose for which it was hired, except at an expense exceeding one year's rent of the premises, and the damage or destruction occur without negligence on the part of the lessee or his agents or servants, and there is no agreement in the lease respecting repairs, or providing for such a case, and the use of the house damaged or destroyed was the main inducement to the hiring, the lessee may surrender his estate in the demised premises by a writing to that effect delivered or tendered to the landlord within 10 days from the damage or destruction, and by paying or tendering at the same time all rent in arrear, and a part of the rent growing due at the time of the damage or destruction, proportionate to the time between the last period of payment and the occurrence of the damage or destruction, and the lessee shall be thenceforth discharged from all rent accruing afterwards; but not from any other agreement in the lease. This section shall not apply if a contrary intention appear from the lease. (1868‑9, c. 156, s. 12; Code, s. 1753; Rev., s. 1992; C.S., s. 2352.)



§ 42-13. Wrongful surrender to other than landlord misdemeanor.

§ 42‑13.  Wrongful surrender to other than landlord misdemeanor.

Any tenant or lessee of lands who shall willfully, wrongfully and with intent to defraud the landlord or lessor, give up the possession of the rented or leased premises to any person other than his landlord or lessor, shall be guilty of a Class 1 misdemeanor. (1883, c. 138; Code, s. 1760; Rev., s. 3682; C.S., s. 2353; 1993, c. 539, s. 403; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 42-14. Notice to quit in certain tenancies.

§ 42‑14.  Notice to quit in certain tenancies.

A tenancy from year to year may be terminated by a notice to quit given one month or more before the end of the current year of the tenancy; a tenancy from month to month by a like notice of seven days; a tenancy from week to week, of two days. Provided, however, where the tenancy involves only the rental of a space for a manufactured home as defined in G.S. 143‑143.9(6), a notice to quit must be given at least 60 days before the end of the current rental period, regardless of the term of the tenancy. (1868‑9, c. 156, s. 9; Code, s. 1750; 1891, c. 227; Rev., s. 1984; C.S., s. 2354; 1985, c. 541; 2005‑291, s. 1.)



§ 42-14.1. Rent control.

§ 42‑14.1.  Rent control.

No county or city as defined by G.S. 160A‑1 may enact, maintain, or enforce any ordinance or resolution which regulates the amount of rent to be charged for privately owned, single‑family or multiple unit residential or commercial rental property.  This section shall not be construed as prohibiting any county or city, or any authority created by a county or city for that purpose, from:

(1)        Regulating in any way property belonging to that city, county, or authority;

(2)        Entering into agreements with private persons which regulate the amount of rent charged for subsidized rental properties; or

(3)        Enacting ordinances or resolutions restricting rent for properties assisted with Community Development Block Grant Funds. (1987, c. 458, s. 1.)



§ 42-14.2. Death, illness, or conviction of certain crimes not a material fact.

§ 42‑14.2.  Death, illness, or conviction of certain crimes not a material fact.

In offering real property for rent or lease it shall not be deemed a material fact that the real property was occupied previously by a person who died or had a serious illness while occupying the property or that a person convicted of any crime for which registration is required by Article 27A of Chapter 14 of the General Statutes occupies, occupied, or resides near the property; provided, however, that no landlord or lessor may knowingly make a false statement regarding any such fact. (1989, c. 592, s. 2; 1998‑212, s. 17.16A(b).)



§ 42-14.3. Notice of conversion of manufactured home communities.

§ 42‑14.3.  Notice of conversion of manufactured home communities.

(a)        In the event that an owner of a manufactured home community (defined as a parcel of land, whether undivided or subdivided, that has been designed to accommodate at least five manufactured homes) intends to convert the manufactured home community, or any part thereof, to another use that will require movement of the manufactured homes, the owner of the manufactured home community shall give each owner of a manufactured home and the North Carolina Housing Finance Agency notice of the intended conversion at least 180 days before the owner of a manufactured home is required to vacate and move the manufactured home, regardless of the term of the tenancy. Failure to give notice to each manufactured home owner as required by this section is a defense in an action for possession. The respective rights and obligations of the community owner and the owner of the manufactured home under their lease shall continue in effect during the notice period.

(b)        Notwithstanding subsection (a) of this section, if a manufactured home community is being closed pursuant to a valid order of any unit of State or local government, the owner of the community shall be required to give notice of the closure of the community to each resident of the community and the North Carolina Housing Finance Agency within three business days of the date on which the order is issued.  (2003‑400, s. 5; 2008‑107, s. 28.27(c).)



§ 42-15. Landlord's lien on crops for rents, advances, etc.; enforcement.

Article 2.

Agricultural Tenancies.

§ 42‑15.  Landlord's lien on crops for rents, advances, etc.; enforcement.

When lands are rented or leased by agreement, written or oral, for agricultural purposes, or are cultivated by a cropper, unless otherwise agreed between the parties to the lease or agreement, any and all crops raised on said lands shall be deemed and held to be vested in possession of the lessor or his assigns at all times, until the rents for said lands are paid and until all the stipulations contained in the lease or agreement are performed, or damages in lieu thereof paid to the lessor or his assigns, and until said party or his assigns is paid for all advancements made and expenses incurred in making and saving said crops.

This lien shall be preferred to all other liens, and the lessor or his assigns is entitled, against the lessee or cropper, or the assigns of either, who removes the crop or any part thereof from the lands without the consent of the lessor or his assigns, or against any other person who may get possession of said crop or any part thereof, to the remedies given in an action upon a claim for the delivery of personal property.

Provided, that when advances have been made by the federal government or any of its agencies, to any tenant or tenants on lands under the control of any guardian, executor and/or administrator for the purpose of enabling said tenant or tenants to plant, cultivate and harvest crops grown on said land, the said guardian, executor, and/or administrator may waive the above lien in favor of the federal government, or any of its agencies, making said advances. (1876‑7, c. 283; Code, s. 1754; Rev., s. 1993; 1917, c. 134; C.S., s. 2355; 1933, c. 219; 1985, c. 689, s. 11.)



§ 42-15.1. Landlord's lien on crop insurance for rents, advances, etc.; enforcement.

§ 42‑15.1.  Landlord's lien on crop insurance for rents, advances, etc.; enforcement.

Where lands are rented or leased by agreement, written or oral, for agricultural purposes, or are cultivated by a cropper, unless otherwise agreed between the parties to the lease or agreement, the landlord or his assigns shall have a lien on all the insurance procured by the tenant or cropper on the crops raised on the lands leased or rented to the extent of any rents due or advances made to the tenant or cropper.

The lien provided herein shall be preferred to all other liens on said insurance, and the landlord or his assigns shall be entitled to all the remedies at law for the enforcement of the lien. (1959, c. 1291; 1985, c. 689, s. 12.)



§ 42-16. Rights of tenants.

§ 42‑16.  Rights of tenants.

When the lessor or his assigns gets the actual possession of the crop or any part thereof otherwise than by the mode prescribed in G.S. 42‑15, and refuses or neglects, upon a notice, written or oral, of five days, given by the lessee or cropper or the assigns of either, to make a fair division of said crop, or to pay over to such lessee or cropper or the assigns of either, such part thereof as he may be entitled to under the lease or agreement, then and in that case the lessee or cropper or the assigns of either is entitled to the remedies against the lessor or his assigns given in an action upon a claim for the delivery of personal property to recover such part of the crop as he, in law and according to the lease or agreement, may be entitled to. The amount or quantity of such crop claimed by said lessee or cropper or the assigns of either, together with a statement of the grounds upon which it is claimed, shall be fully set forth in an affidavit at the beginning of the action. (1876‑7, c. 283, s. 2; Code, s. 1755; Rev., s. 1994; C.S., s. 2356.)



§ 42-17. Action to settle dispute between parties.

§ 42‑17.  Action to settle dispute between parties.

When any controversy arises between the parties, and neither party avails himself of the provisions of this Chapter, it is competent for either party to proceed at once to have the matter determined in the appropriate trial division of the General Court of Justice. (1876‑7, c. 283, s. 3; Code, s. 1756; Rev., s. 1995; C.S., s. 2357; 1971, c. 533, s. 1.)



§ 42-18. Tenant's undertaking on continuance or appeal.

§ 42‑18.  Tenant's undertaking on continuance or appeal.

In case there is a continuance or an appeal from the magistrate's decision to the district court, the lessee or cropper, or the assigns of either, shall be allowed to retain possession of said property upon his giving an undertaking to the lessor or his assigns, or the adverse party, in a sum double the amount of the claim, if such claim does not amount to more than the value of such property, otherwise to double the value of such property, with good and sufficient surety, to be approved by the magistrate or the clerk of the superior court, conditioned for the faithful payment to the adverse party of such damages as he shall recover in said action. (1876‑7, c. 283, s. 3; Code, s. 1756; Rev., s. 1995; C.S., s. 2358; 1971, c. 533, s. 2.)



§ 42-19. Crops delivered to landlord on his undertaking.

§ 42‑19.  Crops delivered to landlord on his undertaking.

In case the lessee or cropper, or the assigns of either, at the time of the appeal or continuance mentioned in G.S. 42‑18, fails to give the undertaking therein required, then the sheriff or other lawful officer shall deliver the property into the actual possession of the lessor or his assigns, upon the lessor or his assigns giving to the adverse party an undertaking in double the amount of said property, to be justified as required in G.S. 42‑18, conditioned for the forthcoming of such property, or the value thereof, in case judgment is pronounced against him. (1876‑7, c. 283, s. 4; Code, s. 1757; Rev., s. 1996; C.S., s. 2359; 1973, c. 108, s. 17.)



§ 42-20. Crops sold, if neither party gives undertaking.

§ 42‑20.  Crops sold, if neither party gives undertaking.

If neither party gives the undertaking described in G.S. 42‑18 and 42‑19, it is the duty of the clerk of the superior court to issue an order to the sheriff, or other lawful officer, directing him to take into his possession all of said property, or so much thereof as may be necessary to satisfy the claimant's demand and costs, and to sell the same under the rules and regulations prescribed by law for the sale of personal property under execution, and to hold the proceeds thereof subject to the decision of the court upon the issue or issues pending between the parties. (1876‑7, c. 283, s. 5; Code, s. 1758; Rev., s. 1997; C.S., s. 2360; 1971, c. 533, s. 3.)



§ 42-21. Tenant's crop not subject to execution against landlord.

§ 42‑21.  Tenant's crop not subject to execution against landlord.

Whenever servants and laborers in agriculture shall by their contracts, oral or written, be entitled, for wages, to a part of the crops cultivated by them, such part shall not be subject to sale under executions against their employers, or the owners of the land cultivated. (Code, s. 1796; Rev., s. 1998; C.S., s. 2361.)



§ 42-22. Unlawful seizure by landlord or removal by tenant misdemeanor.

§ 42‑22.  Unlawful seizure by landlord or removal by tenant misdemeanor.

If any landlord shall unlawfully, willfully, knowingly and without process of law, and unjustly seize the crop of his tenant when there is nothing due him, he shall be guilty of a Class 1 misdemeanor.  If any lessee or cropper, or the assigns of either, or any other person, shall remove a crop, or any part thereof, from land without the consent of the lessor or his assigns, and without giving him or his agent five days' notice of such intended removal, and before satisfying all the liens held by the lessor or his assigns, on said crop, he shall be guilty of a Class 1 misdemeanor. (1876‑7, c. 283, s. 6; 1883, c. 83; Code, s. 1759; Rev., ss. 3664, 3665; C.S., s. 2362; 1993, c. 539, s. 404; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 42-22.1. Failure of tenant to account for sales under tobacco marketing cards.

§ 42‑22.1.  Failure of tenant to account for sales under tobacco marketing cards.

Any tenant or share cropper having possession of a tobacco marketing card issued by any agency of the State or federal government who sells tobacco authorized to be sold thereby and fails to account to his landlord, to the extent of the net proceeds of such sale or sales, for all liens, rents, advances, or other claims held by his landlord against the tobacco or the proceeds of the sale of such tobacco, shall be guilty of a Class 1 misdemeanor. (1949, c. 193; 1993, c. 539, s. 405; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 42-23. Terms of agricultural tenancies in certain counties.

§ 42‑23.  Terms of agricultural tenancies in certain counties.

All agricultural leases and contracts hereafter made between landlord and tenant for a period of one year or from year to year, whether such tenant pay a specified rental or share in the crops grown, such year shall be from December first to December first, and such period of time shall constitute a year for agricultural tenancies in lieu of the law and custom heretofore prevailing, namely from January first to January first. In all cases of such tenancies a notice to quit of one month as provided in G.S. 42‑14 shall be applicable. If on account of illness or any other good cause, the tenant is unable to harvest all the crops grown on lands leased by him for any year prior to the termination of his lease contract on December first, he shall have a right to return to the premises vacated by him at any time prior to December thirty‑first of said year, for the purpose only of harvesting and dividing the remaining crops so ungathered. But he shall have no right to use the houses or outbuildings or that part of the lands from which the crops have been harvested prior to the termination of the tenant year, as defined in this section.

This section shall only apply to the counties of Alamance, Anson, Ashe, Bladen, Brunswick, Columbus, Craven, Cumberland, Duplin, Edgecombe, Gaston, Greene, Hoke, Jones, Lenoir, Lincoln, Montgomery, Onslow, Pender, Person, Pitt, Robeson, Sampson, Wayne and Yadkin. (Pub. Loc. 1929, c. 40; Pub. Loc. 1935, c. 288; Pub. Loc. 1937, cc. 96, 600; Pub. Loc. 1941, c. 41; 1943, c. 68; 1945, c. 700; 1949, c. 136; 1953, c. 499, s. 1; 1955, c. 136; 1959, c. 1076; 1981, c. 97, s. 1.)



§ 42-24. Turpentine and lightwood leases.

§ 42‑24.  Turpentine and lightwood leases.

This Chapter shall apply to all leases or contracts to lease turpentine trees, or use lightwood for purposes of making tar, and the parties thereto shall be fully subject to the provisions and penalties of this Chapter. (1876‑7, c. 283, s. 7; Code, s. 1762; 1893, c. 517; Rev., s. 1999; C.S., s. 2363.)



§ 42-25. Mining and timberland leases.

§ 42‑25.  Mining and timberland leases.

If in a lease of land for mining, or of timbered land for the purpose of manufacturing the timber into goods, rent is reserved, and if it is agreed in the lease that the minerals, timber or goods, or any portion thereof, shall not be removed until the payment of the rent, in such case the lessor shall have the rights and be entitled to the remedy given by this Chapter. (1868‑9, c. 156, s. 16; Code, s. 1763; Rev., s. 2000; C.S., s. 2364.)



§§ 42-25.1 through 42-25.5: Reserved for future codification purposes.

§§ 42‑25.1 through 42‑25.5:  Reserved for future codification purposes.



§ 42-25.6. Manner of ejectment of residential tenants.

Article 2A.

Ejectment of Residential Tenants.

§ 42‑25.6.  Manner of ejectment of residential tenants.

It is the public policy of the State of North Carolina, in order to maintain the public peace, that a residential tenant shall be evicted, dispossessed or otherwise constructively or actually removed from his dwelling unit only in accordance with the procedure prescribed in Article 3 or Article 7 of this Chapter. (1981, c. 566, s. 1; 1995, c. 419, s. 1.1.)



§ 42-25.7. Distress and distraint not permitted.

§ 42‑25.7.  Distress and distraint not permitted.

It is the public policy of the State of North Carolina that distress and distraint are prohibited and that landlords of residential rental property shall have rights concerning the personal property of their residential tenants only in accordance with G.S. 42‑25.9(d), 42‑25.9(g), 42‑25.9(h), or 42‑36.2. (1981, c. 566, s. 1; 1995, c. 460, s. 8.)



§ 42-25.8. Contrary lease provisions.

§ 42‑25.8.  Contrary lease provisions.

Any lease or contract provision contrary to this Article shall be void as against public policy. (1981, c. 566, s. 1.)



§ 42-25.9. Remedies.

§ 42‑25.9.  Remedies.

(a)        If any lessor, landlord, or agent removes or attempts to remove a tenant from a dwelling unit in any manner contrary to this Article, the tenant shall be entitled to recover possession or to terminate his lease and the lessor, landlord or agent shall be liable to the tenant for damages caused by the tenant's removal or attempted removal. Damages in any action brought by a tenant under this Article shall be limited to actual damages as in an action for trespass or conversion and shall not include punitive damages, treble damages or damages for emotional distress.

(b)        If any lessor, landlord, or agent seizes possession of or interferes with a tenant's access to a tenant's or household member's personal property in any manner not in accordance with G.S. 44A‑2(e2), 42‑25.9(d), 42‑25.9(g), 42‑25.9(h), or G.S. 42‑36.2 the tenant or household member shall be entitled to recover possession of his personal property or compensation for the value of the personal property, and, in any action brought by a tenant or household member under this Article, the landlord shall be liable to the tenant or household member for actual damages, but not including punitive damages, treble damages or damages for emotional distress.

(c)        The remedies created by this section are supplementary to all existing common‑law and statutory rights and remedies.

(d)        If any tenant abandons personal property of five hundred dollar ($500.00) value or less in the demised premises, or fails to remove such property at the time of execution of a writ of possession in an action for summary ejectment, the landlord may, as an alternative to the procedures provided in G.S. 42‑25.9(g), 42‑25.9(h), or 42‑36.2, deliver the property into the custody of a nonprofit organization regularly providing free or at a nominal price clothing and household furnishings to people in need, upon that organization agreeing to identify and separately store the property for 30 days and to release the property to the tenant at no charge within the 30‑day period. A landlord electing to use this procedure shall immediately post at the demised premises a notice containing the name and address of the property recipient, post the same notice for 30 days or more at the place where rent is received, and send the same notice by first‑class mail to the tenant at the tenant's last known address. Provided, however, that the notice shall not include a description of the property.

(e)        For purposes of subsection (d), personal property shall be deemed abandoned if the landlord finds evidence that clearly shows the premises has been voluntarily vacated after the paid rental period has expired and the landlord has no notice of a disability that caused the vacancy. A presumption of abandonment shall arise 10 or more days after the landlord has posted conspicuously a notice of suspected abandonment both inside and outside the premises and has received no response from the tenant.

(f)         Any nonprofit organization agreeing to receive personal property under subsection (d) shall not be liable to the owner for a disposition of such property provided that the property has been separately identified and stored for release to the owner for a period of 30 days.

(g)        Ten days after being placed in lawful possession by execution of a writ of possession, a landlord may throw away, dispose of, or sell all items of personal property remaining on the premises, except that in the case of the lease of a space for a manufactured home as defined in G.S. 143‑143.9(6), G.S. 44A‑2(e2) shall apply to the disposition of a manufactured home with a current value in excess of five hundred  dollars ($500.00) and its contents by a landlord after being placed in lawful possession by execution of a writ of possession.  During the 10‑day period after being placed in lawful possession by execution of a writ of possession, a landlord may move for storage purposes, but shall not throw away, dispose of, or sell any items of personal property remaining on the premises unless otherwise provided for in this Chapter.  Upon the tenant's request prior to the expiration of the 10‑day period, the landlord shall release possession of the property to the tenant during regular business hours or at a time agreed upon.  If the landlord elects to sell the property at public or private sale, the landlord shall give written notice to the tenant by first‑class mail to the tenant's last known address at least seven days prior to the day of the sale.  The seven‑day notice of sale may run concurrently with the 10‑day period which allows the tenant to request possession of the property.  The written notice shall state the date, time, and place of the sale, and that any surplus of proceeds from the sale, after payment of unpaid rents, damages, storage fees, and sale costs, shall be disbursed to the tenant, upon request, with 10 days after the sale, and will thereafter be delivered to he government of the county in which the rental property is located.  Upon the tenant's request prior to the day of sale, the landlord shall release possession of the property to the tenant during regular business hours or at a time agreed upon.  The landlord may apply the proceeds of the sale to the unpaid rents, damages, storage fees, and sale costs.  Any surplus from the sale shall be disbursed to the tenant, upon request, within 10 days of the sale and shall thereafter be delivered to the government of the county in which the rental property is located.

(h)        If the total value of all property remaining on the premises at the time of execution of a writ of possession in an action for summary ejectment is less than one hundred dollars ($100.00), the property shall be deemed abandoned five days after the time of execution, and the landlord may throw away or dispose of the property.  Upon the tenant's request prior to the expiration of the five‑day period, the landlord shall release possession of the property to the tenant during regular business hours or at a time agreed upon. (1981, c. 566, s. 1; 1985, c. 612, ss. 1‑4; 1995, c. 460, ss. 1‑3; 1999‑278; ss. 1, 2.)



§ 42-26. Tenant holding over may be dispossessed in certain cases.

Article 3.

Summary Ejectment.

§ 42‑26.  Tenant holding over may be dispossessed in certain cases.

(a)        Any tenant or lessee of any house or land, and the assigns under the tenant or legal representatives of such tenant or lessee, who holds over and continues in the possession of the demised premises, or any part thereof, without the permission of the landlord, and after demand made for its surrender, may be removed from such premises in the manner hereinafter prescribed in any of the following cases:

(1)        When a tenant in possession of real estate holds over after his term has expired.

(2)        When the tenant or lessee, or other person under him, has done or omitted any act by which, according to the stipulations of the lease, his estate has ceased.

(3)        When any tenant or lessee of lands or tenements, who is in arrear for rent or has agreed to cultivate the demised premises and to pay a part of the crop to be made thereon as rent, or who has given to the lessor a lien on such crop as a security for the rent, deserts the demised premises, and leaves them unoccupied and uncultivated.

(b)        An arrearage in costs owed by a tenant for water or sewer services pursuant to G.S. 62‑110(g) shall not be used as a basis for termination of a lease under this Chapter. Any payment to the landlord shall be applied first to the rent owed and then to charges for water or sewer service, unless otherwise designated by the tenant. (4 Geo. II, c. 28; 1868‑9, c. 156, s. 19; Code, ss. 1766, 1777; 1905, cc. 297, 299, 820; Rev., s. 2001; C.S., s. 2365; 2001‑502, s. 3; 2004‑143, s. 2.)



§ 42-26.1: Expired.

§ 42‑26.1:  Expired.



§ 42-27. Local: Refusal to perform contract ground for dispossession.

§ 42‑27.  Local: Refusal to perform contract ground for dispossession.

When any tenant or cropper who enters into a contract for the rental of land for the current or ensuing year willfully neglects or refuses to perform the terms of his contract without just cause, he shall forfeit his right of possession to the premises. This section applies only to the following counties: Alamance, Alexander, Alleghany, Anson, Ashe, Beaufort, Bertie, Bladen, Brunswick, Burke, Cabarrus, Camden, Carteret, Caswell, Chatham, Chowan, Cleveland, Columbus, Craven, Cumberland, Currituck, Davidson, Duplin, Edgecombe, Forsyth, Franklin, Gaston, Gates, Greene, Guilford, Halifax, Harnett, Hertford, Hoke, Hyde, Jackson, Johnston, Jones, Lee, Lenoir, Martin, Mecklenburg, Montgomery, Moore, Nash, New Hanover, Northampton, Onslow, Pasquotank, Pender, Perquimans, Pitt, Polk, Randolph, Robeson, Rockingham, Rowan,  Rutherford, Sampson, Stokes, Surry, Swain, Tyrrell, Union, Wake, Warren, Washington, Wayne, Wilson, Yadkin. (4 Geo. II, c. 28; 1868‑9, c. 156, s. 19; Code, ss. 1766, 1777; 1905, cc. 297, 299, 820; Rev., s. 2001, subsec. 4; 1907, cc. 43, 153; 1909, cc. 40, 550; C.S., s. 2366; Pub. Loc. Ex. Sess. 1924, c. 66; 1931, cc. 50, 194, 446; 1933, cc. 86, 485; 1935, c. 39; 1943, cc. 69, 115, 459; 1951, c. 279; 1953, c. 271;  c. 499, s. 2; 1955, c. 93; 1961, c. 25; 1995 (Reg. Sess., 1996), c. 566, s. 1.)



§ 42-28. Summons issued by clerk.

§ 42‑28.  Summons issued by clerk.

When the lessor or his assignee files a complaint pursuant to G.S. 42‑26 or 42‑27, and asks to be put in possession of the leased premises, the clerk of superior court shall issue a summons requiring the defendant to appear at a certain time and place not to exceed seven days from the issuance of the summons, excluding weekends and legal holidays, to answer the complaint. The plaintiff may claim rent in arrears, and damages for the occupation of the premises since the cessation of the estate of the lessee, not to exceed the jurisdictional amount established by G.S. 7A‑210(1), but if he omits to make such claim, he shall not be prejudiced thereby in any other action for their recovery. (1868‑9, c. 156, s. 20; 1869‑70, c. 212; Code, s. 1767; Rev., s. 2002; C.S., s. 2367; 1971, c. 533, s. 4; 1973, c. 1267, s. 4; 1979, c. 144, s. 4; 1981, c. 555, s. 4; 1983, c. 332, s. 2; 1985, c. 329, s. 1; 1989, c. 311, s. 3; 1993, c. 553, s. 73(c); 1995, c. 460, s. 4.)



§ 42-29. Service of summons.

§ 42‑29.  Service of summons.

The officer receiving the summons shall mail a copy of the summons and complaint to the defendant no later than the end of the next business day or as soon as practicable at the defendant's last known address in a stamped addressed envelope provided by the plaintiff to the action. The officer may, within five days of the issuance of the summons, attempt to telephone the defendant requesting that the defendant either personally visit the officer to accept service, or schedule an appointment for the defendant to receive delivery of service from the officer. If the officer does not attempt to telephone the defendant or the attempt is unsuccessful or does not result in service to the defendant, the officer shall make at least one visit to the place of abode of the defendant within five days of the issuance of the summons, but at least two days prior to the day the defendant is required to appear to answer the complaint, excluding legal holidays, at a time reasonably calculated to find the defendant at the place of abode to attempt personal delivery of service. He then shall deliver a copy of the summons together with a copy of the complaint to the defendant, or leave copies thereof at the defendant's dwelling house or usual place of abode with some person of suitable age and discretion then residing therein. If such service cannot be made the officer shall affix copies to some conspicuous part of the premises claimed and make due return showing compliance with this section.  (1868‑9, c. 156, s. 21; Code, s. 1768; Rev., s. 2003; C.S., s. 2368; 1973, c. 87; 1983, c. 332, s. 1; 1985, c. 102; 1995, c. 460, s. 5; 2009‑246, s. 1.)



§ 42-30. Judgment by confession, where plaintiff has proved case, or failure to appear.

§ 42‑30.  Judgment by confession, where plaintiff has proved case, or failure to appear.

The summons shall be returned according to its tenor, and if on its return it appears to have been duly served, and if (i) the plaintiff proves his case by a preponderance of the evidence, (ii) the defendant admits the allegations of the complaint, or (iii) the defendant fails to appear on the day of court, and the plaintiff requests in open court a judgment for possession based solely on the filed pleadings where the pleadings allege defendant's failure to pay rent as a breach of the lease for which reentry is allowed and the defendant has not filed a responsive pleading, the magistrate shall give judgment that the defendant be removed from, and the plaintiff be put in possession of, the demised premises; and if any rent or damages for the occupation of the premises after the cessation of the estate of the lessee, not exceeding the jurisdictional amount established by G.S. 7A‑210(1), be claimed in the oath of the plaintiff as due and unpaid, the magistrate shall inquire thereof, and if supported by a preponderance of the evidence, give judgment as he may find the fact to be. (1868‑9, c. 156, s. 22; Code, s. 1769; Rev., s. 2004; C.S., s. 2369; 1971, c. 533, s. 5; 1973, c. 10; c. 1267, s. 4; 1979, c. 144, s. 5; 1981, c. 555, s. 5; 1985, c. 329, s. 1; 1989, c. 311, s. 4; 1993, c. 553, s. 73(d); 2005‑423, s. 10.)



§ 42-31. Trial by magistrate.

§ 42‑31.  Trial by magistrate.

If the defendant by his answer denies any material allegation in the oath of the plaintiff, the magistrate shall hear the evidence and give judgment as he shall find the facts to be. (1868‑9, c. 156, s. 23; Code, s. 1770; Rev., s. 2005; C.S., s. 2370; 1971, c. 533, s. 6.)



§ 42-32. Damages assessed to trial.

§ 42‑32.  Damages assessed to trial.

On appeal to the district court, the jury trying issues joined shall assess the damages of the plaintiff for the detention of his possession to the time of the trial in that court; and, if the jury finds that the detention was wrongful and that the appeal was without merit and taken for the purpose of delay, the plaintiff, in addition to any other damages allowed, shall be entitled to the amount of rent in arrears, or which may have accrued, to the time of trial in the district court. Judgment for the rent in arrears and for the damages assessed may, on motion, be rendered against the sureties to the appeal. (1868‑9, c. 156, s. 28; Code, s. 1775; Rev., s. 2006; C.S., s. 2371; 1945, c. 796; 1971, c. 533, s. 7; 1979, c. 820, s. 7.)



§ 42-33. Rent and costs tendered by tenant.

§ 42‑33.  Rent and costs tendered by tenant.

If, in any action brought to recover the possession of demised premises upon a forfeiture for the nonpayment of rent, the tenant, before judgment given in such action, pays or tenders the rent due and the costs of the action, all further proceedings in such action shall cease. If the plaintiff further prosecutes his action, and the defendant pays into court for the use of the plaintiff a sum equal to that which shall be found to be due, and the costs, to the time of such payment, or to the time of a tender and refusal, if one has occurred, the defendant shall recover from the plaintiff all subsequent costs; the plaintiff shall be allowed to receive the sum paid into court for his use, and the proceedings shall be stayed. (4 Geo. II, c. 28, s. 4; 1868‑9, c. 156, s. 26; Code, s. 1773; Rev., s. 2007; C.S., s. 2372.)



§ 42-34. Undertaking on appeal and order staying execution.

§ 42‑34.  Undertaking on appeal and order staying execution.

(a)        Upon appeal to the district court, either party may demand that the case be tried at the first session of the court after the appeal is docketed, but the presiding judge, in his discretion, may first try any pending case in which the rights of the parties or the public demand it. If the case has not been previously continued in district court, the court shall continue the case for an appropriate period of time if any party initiates discovery or files a motion to allow further pleadings pursuant to G.S. 7A‑220 or G.S. 7A‑229, or for summary judgment pursuant to Rule 56 of the Rules of Civil Procedure.

(b)        During an appeal to district court, it shall be sufficient to stay execution of a judgment for ejectment if the defendant appellant pays to the clerk of superior court any rent in arrears as determined by the magistrate and signs an undertaking that he or she will pay into the office of the clerk of superior court the amount of the tenant's share of the contract rent as it becomes due periodically after the judgment was entered and, where applicable, comply with subdivision (c) below. For the sole purpose of determining the amount of rent in arrears pursuant to a judgment for possession pursuant to G.S. 42‑30(iii), the magistrate's determination shall be based upon (i) the available evidence presented to the magistrate or (ii) the amounts listed on the face of the filed Complaint in Summary Ejectment. Provided however, when the magistrate makes a finding in the record, based on evidence presented in court, that there is an actual dispute as to the amount of rent in arrears that is due and the magistrate specifies the specific amount of rent in arrears in dispute, in order to stay execution of a judgment for ejectment, the defendant appellant shall not be required to pay to the clerk of superior court the amount of rent in arrears found by the magistrate to be in dispute, even if the magistrate's judgment includes this amount in the amount of rent found to be in arrears. If a defendant appellant appeared at the hearing before the magistrate and the magistrate found an amount of rent in arrears that was not in dispute, and if an attorney representing the defendant appellant on appeal to the district court signs a pleading stating that there is evidence of an actual dispute as to the amount of rent in arrears, then the defendant appellant shall not be required to pay the rent in arrears alleged to be in dispute to stay execution of a judgment for ejectment pending appeal. Any magistrate, clerk, or district court judge shall order stay of execution upon the defendant appellant's paying the undisputed rent in arrears to the clerk and signing the undertaking. If either party disputes the amount of the payment or the due date in the undertaking, the aggrieved party may move for modification of the terms of the undertaking before the clerk of superior court or the district court. Upon such motion and upon notice to all interested parties, the clerk or court shall hold a hearing within 10 calendar days of the date the motion is filed and determine what modifications, if any, are appropriate. No writ of possession or other execution of the magistrate's judgment shall take place during the time the aggrieved party's motion for modification is pending before the clerk of court.

(c)        In an ejectment action based upon alleged nonpayment of rent where the judgment is entered more than five working days before the day when the next rent will be due under the lease, the appellant shall make an additional undertaking to stay execution pending appeal. Such additional undertaking shall be the payment of the prorated rent for the days between the day that the judgment was entered and the next day when the rent will be due under the lease.

(c1)      Notwithstanding the provisions of subsection (b) of this section, an indigent defendant appellant, as set forth in G.S. 1‑110, who prosecutes his or her appeal as an indigent and who meets the requirement of G.S. 1‑288 shall pay the amount of the contract rent as it becomes periodically due as set forth in subsection (b) of this section, but shall not be required to pay rent in arrears as set forth in subsection (b) of this section in order to stay execution pending appeal.

(d)        The undertaking by the appellant and the order staying execution may be substantially in the following form:

"State of North Carolina,

"County of _____

"______, Plaintiff

vs.                                                              Bond to

"______, Defendant                                   Stay Execution

On Appeal to

District Court

"Now comes the defendant in the above entitled action and respectfully shows the court that judgment for summary ejectment was entered against the defendant and for the plaintiff on the ____ day of ____, ____, by the Magistrate. Defendant has appealed the judgment to the District Court.

"Pursuant to the terms of the lease between plaintiff and defendant, defendant is obligated to pay rent in the amount of $____ per ____, due on the____ day of each ____.

"Where the payment of rent in arrears or an additional undertaking is required by G.S. 42‑34, the defendant hereby tenders $____ to the Court as required.

"Defendant hereby undertakes to pay the periodic rent hereinafter due according to the aforesaid terms of the lease and moves the Court to stay execution on the judgment for summary ejectment until this matter is heard on appeal by the District Court.

"This the __________ day of _________, ____.

______________________________

Defendant

"Upon execution of the above bond, execution on said judgment for summary ejectment is hereby stayed until the action is heard on appeal in the District Court. If defendant fails to make any rental payment to the clerk's office within five days of the due date, upon application of the plaintiff, the stay of execution shall dissolve and the sheriff may dispossess the defendant.

"This the __________ day of _________, ____.

______________________________

Assistant Clerk of Superior Court."

(e)        Upon application of the plaintiff, the clerk of superior court shall pay to the plaintiff any amount of the rental payments paid by the defendant into the clerk's office which are not claimed by the defendant in any pleadings.

(f)         If the defendant fails to make a payment within five days of the due date according to the undertaking and order staying execution, the clerk, upon application of the plaintiff, shall issue execution on the judgment for possession.

(g)        When it appears by stipulation executed by all of the parties or by final order of the court that the appeal has been resolved, the clerk of court shall disburse any accrued moneys of the undertaking remaining in the clerk's office according to the terms of the stipulation or order.  (1868‑9, c. 156, s. 25; 1883, c. 316; Code, s. 1772; Rev., s. 2008; C.S., s. 2373; 1921, c. 90; Ex. Sess., 1921, c. 17; 1933, c. 154; 1937, c. 294; 1949, c. 1159; 1971, c. 533, s. 8; 1979, c. 820, ss. 1‑6; 1998‑125, s. 1; 1999‑456, s. 59; 2005‑423, s. 11; 2009‑279, s. 2.)



§ 42-34.1. Rent pending execution of judgment; post bond pending appeal.

§ 42‑34.1.  Rent pending execution of judgment; post bond pending appeal.

(a)        If the judgment in district court is against the defendant appellant and the defendant appellant does not appeal the judgment, the defendant appellant shall pay rent to the plaintiff for the time the defendant appellant remains in possession of the premises after the judgment is given. Rent shall be prorated if the judgment is executed before the day rent would become due under the terms of the lease. The clerk of court shall disperse any rent in arrears paid by the defendant appellant in accordance with a stipulation executed by all parties or, if there is no stipulation, in accordance with the judge's order.

(b)        If the judgment in district court is against the defendant appellant and the defendant appellant appeals the judgment, it shall be sufficient to stay execution of the judgment if the defendant appellant posts a bond as provided in G.S. 42‑34(b). If the defendant appellant fails to perfect the appeal or the appellate court upholds the judgment of the district court, the execution of the judgment shall proceed. The clerk of court shall not disperse any rent in arrears paid by the defendant appellant until all appeals have been resolved. (1998‑125, s. 2.)



§ 42-35. Restitution of tenant, if case quashed, etc., on appeal.

§ 42‑35.  Restitution of tenant, if case quashed, etc., on appeal.

If the proceedings before the magistrate are brought before a district court and quashed, or judgment is given against the plaintiff, the district or other court in which final judgment is given shall, if necessary, restore the defendant to the possession, and issue such writs as are proper for that purpose. (1868‑9, c. 156, s. 27; Code, s. 1774; Rev., s. 2009; C.S., s. 2374; 1971, c. 533, s. 9.)



§ 42-36. Damages to tenant for dispossession, if proceedings quashed, etc.

§ 42‑36.  Damages to tenant for dispossession, if proceedings quashed, etc.

If, by order of the magistrate, the plaintiff is put in possession, and the proceedings shall afterwards be quashed or reversed, the defendant may recover damages of the plaintiff for his removal. (1868‑9, c. 156, s. 30; Code, s. 1776; Rev., s. 2010; C.S., s. 2375; 1971, c. 533, s. 10.)



§ 42-36.1. Lease or rental of manufactured homes.

§ 42‑36.1.  Lease or rental of manufactured homes.

The provisions of this Article shall apply to the lease or rental of manufactured homes, as defined in G.S. 143‑145. (1971, c. 764; 1985, c. 487, s. 8.)



§ 42-36.1A. Judgments for possession more than 30 days old.

§ 42‑36.1A.  Judgments for possession more than 30 days old.

Prior to obtaining execution of a judgment that has been entered for more than 30 days for possession of demised premises, a landlord shall sign an affidavit stating that the landlord has neither entered into a formal lease with the defendant nor accepted rental money from the defendant for any period of time after entry of the judgment. (1995, c. 460, s. 7.)



§ 42-36.2. Notice to tenant of execution of writ for possession of property; storage of evicted tenant's personal property.

§ 42‑36.2.  Notice to tenant of execution of writ for possession of property; storage of evicted tenant's personal property.

(a)        When Sheriff May Remove Property.  Before removing a tenant's personal property from demised premises pursuant to a writ for possession of real property or an order, the sheriff shall give the tenant notice of the approximate time the writ will be executed. The time within which the sheriff shall have to execute the writ shall be no more than seven days from the sheriff's receipt thereof. The sheriff shall remove the tenant's property, as provided in the writ, no earlier than the time specified in the notice, unless:

(1)        The landlord, or his authorized agent, signs a statement saying that the tenant's property can remain on the premises, in which case the sheriff shall simply lock the premises; or

(2)        The landlord, or his authorized agent, signs a statement saying that the landlord does not want to eject the tenant because the tenant has paid all court costs charged to him and has satisfied his indebtedness to the landlord.

Upon receipt of either statement by the landlord, the sheriff shall return the writ unexecuted to the issuing clerk of court and shall make a notation on the writ of his reasons. The sheriff shall attach a copy of the landlord's statement to the writ. If the writ is returned unexecuted because the landlord signed a statement described in subdivision (2) of this subsection, the clerk shall make an entry of satisfaction on the judgment docket. If the sheriff padlocks, the costs of the proceeding shall be charged as part of the court costs.

(b)        Sheriff May Store Property.  When the sheriff removes the personal property of an evicted tenant from demised premises pursuant to a writ or order the tenant shall take possession of his property. If the tenant fails or refuses to take possession of his property, the sheriff may deliver the property to any storage warehouse in the county, or in an adjoining county if no storage warehouse is located in that county, for storage. The sheriff may require the landlord to advance the cost of delivering the property to a storage warehouse plus the cost of one month's storage before delivering the property to a storage warehouse. If a landlord refuses to advance these costs when requested to do so by the sheriff, the sheriff shall not remove the tenant's property, but shall return the writ unexecuted to the issuing clerk of court with a notation thereon of his reason for not executing the writ. Except for the disposition of manufactured homes and their contents as provided in G.S. 42‑25.9(g) and G.S. 44A‑2(e2), within 10 days of the landlord's being placed in lawful possession by execution of a writ of possession and upon the tenant's request within that 10‑day period, the landlord shall release possession of the property to the tenant during regular business hours or at a time agreed upon. During the 10‑day period after being placed in lawful possession by execution of a writ of possession, a landlord may move for storage purposes, but shall not throw away, dispose of, or sell any items of personal property remaining on the premises unless otherwise provided for in this Chapter. After the expiration of the 10‑day period, the landlord may throw away, dispose of, or sell the property in accordance with the provisions of G.S. 42‑25.9(g). If the tenant does not request release of the property within 10 days, all costs of summary ejectment, execution and storage proceedings shall be charged to the tenant as court costs and shall constitute a lien against the stored property or a claim against any remaining balance of the proceeds of a warehouseman's lien sale.

(c)        Liability of the Sheriff.  A sheriff who stores a tenant's property pursuant to this section and any person acting under the sheriff's direction, control, or employment shall be liable for any claims arising out of the willful or wanton negligence in storing the tenant's property.

(d)        Notice.  The notice required by subsection (a) shall, except in actions involving the lease of a space for a manufactured home as defined in G.S. 143‑143.9(6), inform the tenant that failure to request possession of any property on the premises within 10 days of execution may result in the property being thrown away, disposed of, or sold. Notice shall be made by one of the following methods:

(1)        By delivering a copy of the notice to the tenant or his authorized agent at least two days before the time stated in the notice for serving the writ;

(2)        By leaving a copy of the notice at the tenant's dwelling or usual place of abode with a person of suitable age and discretion who resides there at least two days before the time stated in the notice for serving the writ; or

(3)        By mailing a copy of the notice by first‑class mail to the tenant at his last known address at least five days before the time stated in the notice for serving the writ. (1983, c. 672, s. 1; 1995, c. 460, s. 6; 1999‑278, ss. 3, 4.)



§ 42-37: Repealed by Session Laws 1971, c. 533, s. 11.

Article 4.

Forms.

§ 42‑37: Repealed by Session Laws 1971, c.  533, s. 11.



§ 42-37.1. Defense of retaliatory eviction.

Article 4A.

Retaliatory Eviction.

§ 42‑37.1.  Defense of retaliatory eviction.

(a)        It is the public policy of the State of North Carolina to protect tenants and other persons whose residence in the household is explicitly or implicitly known to the landlord, who seek to exercise their rights to decent, safe, and sanitary housing. Therefore, the following activities of such persons are protected by law:

(1)        A good faith complaint or request for repairs to the landlord, his employee, or his agent about conditions or defects in the premises that the landlord is obligated to repair under G.S. 42‑42;

(2)        A good faith complaint to a government agency about a landlord's alleged violation of any health or safety law, or any regulation, code, ordinance, or State or federal law that regulates premises used for dwelling purposes;

(3)        A government authority's issuance of a formal complaint to a landlord concerning premises rented by a tenant;

(4)        A good faith attempt to exercise, secure or enforce any rights existing under a valid lease or rental agreement or under State or federal law; or

(5)        A good faith attempt to organize, join, or become otherwise involved with, any organization promoting or enforcing tenants' rights.

(b)        In an action for summary ejectment pursuant to G.S. 42‑26, a tenant may raise the affirmative defense of retaliatory eviction and may present evidence that the landlord's action is substantially in response to the occurrence within 12 months of the filing of such action of one or more of the protected acts described in subsection (a) of this section.

(c)        Notwithstanding subsections (a) and (b) of this section, a landlord may prevail in an action for summary ejectment if:

(1)        The tenant breached the covenant to pay rent or any other substantial covenant of the lease for which the tenant may be evicted, and such breach is the reason for the eviction; or

(2)        In a case of a tenancy for a definite period of time where the tenant has no option to renew the lease, the tenant holds over after expiration of the term; or

(3)        The violation of G.S. 42‑42 complained of was caused primarily by the willful or negligent conduct of the tenant, member of the tenant's household, or their guests or invitees; or

(4)        Compliance with the applicable building or housing code requires demolition or major alteration or remodeling that cannot be accomplished without completely displacing the tenant's household; or

(5)        The landlord seeks to recover possession on the basis of a good faith notice to quit the premises, which notice was delivered prior to the occurrence of any of the activities protected by subsections (a) and (b) of this section; or

(6)        The landlord seeks in good faith to recover possession at the end of the tenant's term for use as the landlord's own abode, to demolish or make major alterations or remodeling of the dwelling unit in a manner that requires the complete displacement of the tenant's household, or to terminate for at least six months the use of the property as a rental dwelling unit. (1979, c. 807.)



§ 42-37.2. Remedies.

§ 42‑37.2.  Remedies.

(a)        If the court finds that an ejectment action is retaliatory, as defined by this Article, it shall deny the request for ejectment; provided, that a dismissal of the request for ejectment shall not prevent the landlord from receiving payments for rent due or any other appropriate judgment.

(b)        The rights and remedies created by this Article are supplementary to all existing common law and statutory rights and remedies. (1979, c. 807.)



§ 42-37.3. Waiver.

§ 42‑37.3.  Waiver.

Any waiver by a tenant or a member of his household of the rights and remedies created by this Article is void as contrary to public policy. (1979, c. 807.)



§ 42-38. Application.

Article 5.

Residential Rental Agreements.

§ 42‑38.  Application.

This Article determines the rights, obligations, and remedies under a rental agreement for a dwelling unit within this State. (1977, c. 770, s. 1.)



§ 42-39. Exclusions.

§ 42‑39.  Exclusions.

(a)        The provisions of this Article shall not apply to transient occupancy in a hotel, motel, or similar lodging subject to regulation by the Commission for Public Health.

(a1)      The provisions of this Article shall not apply to vacation rentals entered into under Chapter 42A of the General Statutes.

(b)        Nothing in this Article shall apply to any dwelling furnished without charge or rent. (1973, c. 476, s. 128; 1977, c. 770, ss. 1, 2; 1999‑420, s. 3; 2007‑182, s. 2.)



§ 42-40. Definitions.

§ 42‑40.  Definitions.

For the purpose of this Article, the following definitions shall apply:

(1)        "Action" includes recoupment, counterclaim, defense, setoff, and any other proceeding including an action for possession.

(2)        "Premises" means a dwelling unit, including mobile homes or mobile home spaces, and the structure of which it is a part and facilities and appurtenances therein and grounds, areas, and facilities normally held out for the use of residential tenants.

(3)        "Landlord" means any owner and any rental management company, rental agency, or any other person having the actual or apparent authority of an agent to perform the duties imposed by this Article.

(4)        "Protected tenant" means a tenant or household member who is a victim of domestic violence under Chapter 50B of the General Statutes or sexual assault or stalking under Chapter 14 of the General Statutes. (1977, c. 770, s. 1; 1979, c. 880, ss. 1, 2; 1999‑420, s. 2; 2005‑423, s. 5.)



§ 42-41. Mutuality of obligations.

§ 42‑41.  Mutuality of obligations.

The tenant's obligation to pay rent under the rental agreement or assignment and to comply with G.S. 42‑43 and the landlord's obligation to comply with G.S. 42‑42(a) shall be mutually dependent. (1977, c. 770, s. 1.)



§ 42-42. Landlord to provide fit premises.

§ 42‑42.  Landlord to provide fit premises.

(a)        The landlord shall:

(1)        Comply with the current applicable building and housing codes, whether enacted before or after October 1, 1977, to the extent required by the operation of such codes; no new requirement is imposed by this subdivision (a)(1) if a structure is exempt from a current building code.

(2)        Make all repairs and do whatever is necessary to put and keep the premises in a fit and habitable condition.

(3)        Keep all common areas of the premises in safe condition.

(4)        Maintain in good and safe working order and promptly repair all electrical, plumbing, sanitary, heating, ventilating, air conditioning, and other facilities and appliances supplied or required to be supplied by the landlord provided that notification of needed repairs is made to the landlord in writing by the tenant, except in emergency situations.

(5)        Provide operable smoke detectors, either battery‑operated or electrical, having an Underwriters' Laboratories, Inc., listing or other equivalent national testing laboratory approval, and install the smoke detectors in accordance with either the standards of the National Fire Protection Association or the minimum protection designated in the manufacturer's instructions, which the landlord shall retain or provide as proof of compliance. The landlord shall replace or repair the smoke detectors within 15 days of receipt of notification if the landlord is notified of needed replacement or repairs in writing by the tenant. The landlord shall ensure that a smoke detector is operable and in good repair at the beginning of each tenancy. Unless the landlord and the tenant have a written agreement to the contrary, the landlord shall place new batteries in a battery‑operated smoke detector at the beginning of a tenancy and the tenant shall replace the batteries as needed during the tenancy. Failure of the tenant to replace the batteries as needed shall not be considered as negligence on the part of the tenant or the landlord.

(6)        If the landlord is charging for the cost of providing water or sewer service pursuant to G.S. 42‑42.1 and has actual knowledge from either the supplying water system or other reliable source that water being supplied to tenants within the landlord's property exceeds a maximum contaminant level established pursuant to Article 10 of Chapter 130A of the General Statutes, provide notice that water being supplied exceeds a maximum contaminant level.

(7)        Provide a minimum of one operable carbon monoxide detector per rental unit per level, either battery‑operated or electrical, that is listed by a nationally recognized testing laboratory that is OSHA‑approved to test and certify to American National Standards Institute/Underwriters Laboratories Standards ANSI/UL2034 or ANSI/UL2075, and install the carbon monoxide detectors in accordance with either the standards of the National Fire Protection Association or the minimum protection designated in the manufacturer's instructions, which the landlord shall retain or provide as proof of compliance. A landlord that installs one carbon monoxide detector per rental unit per level shall be deemed to be in compliance with standards under this subdivision covering the location and number of detectors. The landlord shall replace or repair the carbon monoxide detectors within 15 days of receipt of notification if the landlord is notified of needed replacement or repairs in writing by the tenant. The landlord shall ensure that a carbon monoxide detector is operable and in good repair at the beginning of each tenancy. Unless the landlord and the tenant have a written agreement to the contrary, the landlord shall place new batteries in a battery‑operated carbon monoxide detector at the beginning of a tenancy, and the tenant shall replace the batteries as needed during the tenancy. Failure of the tenant to replace the batteries as needed shall not be considered as negligence on the part of the tenant or the landlord. A carbon monoxide detector may be combined with smoke detectors if the combined detector does both of the following: (i) complies with ANSI/UL2034 or ANSI/UL2075 for carbon monoxide alarms and ANSI/UL217 for smoke detectors; and (ii) emits an alarm in a manner that clearly differentiates between detecting the presence of carbon monoxide and the presence of smoke. This subdivision applies only to dwelling units having a fossil‑fuel burning heater or appliance, fireplace, or an attached garage. Any operable carbon monoxide detector installed before January 1, 2010, shall be deemed to be in compliance with this subdivision.

(8)        Within a reasonable period of time based upon the severity of the condition, repair or remedy any imminently dangerous condition on the premises after acquiring actual knowledge or receiving notice of the condition. Notwithstanding the landlord's repair or remedy of any imminently dangerous condition, the landlord may recover from the tenant the actual and reasonable costs of repairs that are the fault of the tenant. For purposes of this subdivision, the term "imminently dangerous condition" means any of the following:

a.         Unsafe wiring.

b.         Unsafe flooring or steps.

c.         Unsafe ceilings or roofs.

d.         Unsafe chimneys or flues.

e.         Lack of potable water.

f.          Lack of operable locks on all doors leading to the outside.

g.         Broken windows or lack of operable locks on all windows on the ground level.

h.         Lack of operable heating facilities capable of heating living areas to 65 degrees Fahrenheit when it is 20 degrees Fahrenheit outside from November 1 through March 31.

i.          Lack of an operable toilet.

j.          Lack of an operable bathtub or shower.

k.         Rat infestation as a result of defects in the structure that make the premises not impervious to rodents.

l.          Excessive standing water, sewage, or flooding problems caused by plumbing leaks or inadequate drainage that contribute to mosquito infestation or mold.

(b)        The landlord is not released of his obligations under any part of this section by the tenant's explicit or implicit acceptance of the landlord's failure to provide premises complying with this section, whether done before the lease was made, when it was made, or after it was made, unless a governmental subdivision imposes an impediment to repair for a specific period of time not to exceed six months. Notwithstanding the provisions of this subsection, the landlord and tenant are not prohibited from making a subsequent written contract wherein the tenant agrees to perform specified work on the premises, provided that said contract is supported by adequate consideration other than the letting of the premises and is not made with the purpose or effect of evading the landlord's obligations under this Article.  (1977, c. 770, s. 1; 1995, c. 111, s. 2; 1998‑212, s. 17.16(i); 2004‑143, s. 3; 2008‑219, ss. 2, 6; 2009‑279, s. 3.)



§ 42-42.1. Water Conservation.

§ 42‑42.1.  Water Conservation.

(a)        For the purpose of encouraging water conservation, pursuant to a written rental agreement, a landlord may charge for the cost of providing water or sewer service to tenants who occupy the same contiguous premises pursuant to G.S. 62‑110(g).

(b)        The landlord may not disconnect or terminate the tenant's water or sewer services due to the tenant's nonpayment of the amount due for water or sewer services. (2004‑143, s. 4.)



§ 42-42.2. Victim protection - nondiscrimination.

§ 42‑42.2.  Victim protection  nondiscrimination.

A landlord shall not terminate a tenancy, fail to renew a tenancy, refuse to enter into a rental agreement, or otherwise retaliate in the rental of a dwelling based substantially on: (i) the tenant, applicant, or a household member's status as a victim of domestic violence, sexual assault, or stalking; or (ii) the tenant or applicant having terminated a rental agreement under G.S. 42‑45.1. Evidence provided to the landlord of domestic violence, sexual assault, or stalking may include any of the following:

(1)        Law enforcement, court, or federal agency records or files.

(2)        Documentation from a domestic violence or sexual assault program.

(3)        Documentation from a religious, medical, or other professional. (2005‑423, s. 6.)



§ 42-42.3. Victim protection - change locks.

§ 42‑42.3.  Victim protection  change locks.

(a)        If the perpetrator of domestic violence, sexual assault, or stalking is not a tenant in the same dwelling unit as the protected tenant, a tenant of a dwelling may give oral or written notice to the landlord that a protected tenant is a victim of domestic violence, sexual assault, or stalking and may request that the locks to the dwelling unit be changed. A protected tenant is not required to provide documentation of the domestic violence, sexual assault, or stalking to initiate the changing of the locks, pursuant to this subsection. A landlord who receives a request under this subsection shall change the locks to the protected tenant's dwelling unit or give the protected tenant permission to change the locks within 48 hours.

(b)        If the perpetrator of the domestic violence, sexual assault, or stalking is a tenant in the same dwelling unit as the victim, any tenant or protected tenant of a dwelling unit may give oral or written notice to the landlord that a protected tenant is a victim of domestic violence, sexual assault, or stalking and may request that the locks to the dwelling unit be changed. In these circumstances, the following shall apply:

(1)        Before the landlord or tenant changes the locks under this subsection, the tenant must provide the landlord with a copy of an order issued by a court that orders the perpetrator to stay away from the dwelling unit.

(2)        Unless a court order allows the perpetrator to return to the dwelling to retrieve personal belongings, the landlord has no duty under the rental agreement or by law to allow the perpetrator access to the dwelling unit, to provide keys to the perpetrator, or to provide the perpetrator access to the perpetrator's personal property within the dwelling unit once the landlord has been provided with a court order requiring the perpetrator to stay away from the dwelling. If a landlord complies with this section, the landlord is not liable for civil damages, to a perpetrator excluded from the dwelling unit, for loss of use of the dwelling unit or loss of use or damage to the perpetrator's personal property.

(3)        The perpetrator who has been excluded from the dwelling unit under this subsection remains liable under the lease with any other tenant of the dwelling unit for rent or damages to the dwelling unit.

A landlord who receives a request under this subsection shall change the locks to the protected tenant's dwelling unit or give the protected tenant permission to change the locks within 72 hours.

(c)        The protected tenant shall bear the expense of changing the locks. If a landlord fails to act within the required time, the protected tenant may change the locks without the landlord's permission. If the protected tenant changes the locks, the protected tenant shall give a key to the new locks to the landlord within 48 hours of the locks being changed. (2005‑423, s. 6.)



§ 42-43. Tenant to maintain dwelling unit.

§ 42‑43.  Tenant to maintain dwelling unit.

(a)        The tenant shall:

(1)        Keep that part of the premises that the tenant occupies and uses as clean and safe as the conditions of the premises permit and cause no unsafe or unsanitary conditions in the common areas and remainder of the premises that the tenant uses.

(2)        Dispose of all ashes, rubbish, garbage, and other waste in a clean and safe manner.

(3)        Keep all plumbing fixtures in the dwelling unit or used by the tenant as clean as their condition permits.

(4)        Not deliberately or negligently destroy, deface, damage, or remove any part of the premises, nor render inoperable the smoke detector or carbon monoxide detector provided by the landlord, or knowingly permit any person to do so.

(5)        Comply with any and all obligations imposed upon the tenant by current applicable building and housing codes.

(6)        Be responsible for all damage, defacement, or removal of any property inside a dwelling unit in the tenant's exclusive control unless the damage, defacement or removal was due to ordinary wear and tear, acts of the landlord or the landlord's agent, defective products supplied or repairs authorized by the landlord, acts of third parties not invitees of the tenant, or natural forces.

(7)        Notify the landlord, in writing, of the need for replacement of or repairs to a smoke detector or carbon monoxide detector. The landlord shall ensure that a smoke detector and carbon monoxide detector are operable and in good repair at the beginning of each tenancy. Unless the landlord and the tenant have a written agreement to the contrary, the landlord shall place new batteries in a battery‑operated smoke detector and battery‑operated carbon monoxide detector at the beginning of a tenancy and the tenant shall replace the batteries as needed during the tenancy. Failure of the tenant to replace the batteries as needed shall not be considered as negligence on the part of the tenant or the landlord.

(b)        The landlord shall notify the tenant in writing of any breaches of the tenant's obligations under this section except in emergency situations.  (1977, c. 770, s. 1; 1995, c. 111, s. 3; 1998‑212, s. 17.16(j); 2008‑219, s. 3.)



§ 42-44. General remedies, penalties, and limitations.

§ 42‑44.  General remedies, penalties, and limitations.

(a)        Any right or obligation declared by this Chapter is enforceable by civil action, in addition to other remedies of law and in equity.

(a1)      If a landlord fails to provide, install, replace, or repair a smoke detector under the provisions of G.S. 42‑42(a)(5) or a carbon monoxide detector under the provisions of G.S. 42‑42(a)(7) within 30 days of having received written notice from the tenant or any agent of State or local government of the landlord's failure to do so, the landlord shall be responsible for an infraction and shall be subject to a fine of not more than two hundred fifty dollars ($250.00) for each violation. The landlord may temporarily disconnect a smoke detector or carbon monoxide detector in a dwelling unit or common area for construction or rehabilitation activities when such activities are likely to activate the smoke detector or carbon monoxide detector or make it inactive.

(a2)      If a smoke detector or carbon monoxide detector is disabled or damaged, other than through actions of the landlord, the landlord's agents, or acts of God, the tenant shall reimburse the landlord the reasonable and actual cost for repairing or replacing the smoke detector or carbon monoxide detector within 30 days of having received written notice from the landlord or any agent of State or local government of the need for the tenant to make such reimbursement. If the tenant fails to make reimbursement within 30 days, the tenant shall be responsible for an infraction and subject to a fine of not more than one hundred dollars ($100.00) for each violation. The tenant may temporarily disconnect a smoke detector or carbon monoxide detector in a dwelling unit to replace the batteries or when it has been inadvertently activated.

(b)        Repealed by Session Laws 1979, c. 820, s. 8.

(c)        The tenant may not unilaterally withhold rent prior to a judicial determination of a right to do so.

(d)        A violation of this Article shall not constitute negligence per se.  (1977, c. 770, s. 1; 1979, c. 820, s. 8; 1998‑212, s. 17.16(k); 2008‑219, s. 4.)



§ 42-45. Early termination of rental agreement by military personnel.

§ 42‑45.  Early termination of rental agreement by military personnel.

(a)        Any member of the United States Armed Forces who (i) is required to move pursuant to permanent change of station orders to depart 50 miles or more from the location of the dwelling unit, or (ii) is prematurely or involuntarily discharged or released from active duty with the United States Armed Forces, may terminate his rental agreement for a dwelling unit by providing the landlord with a written notice of termination to be effective on a date stated in the notice that is at least 30 days after the landlord's receipt of the notice. The notice to the landlord must be accompanied by either a copy of the official military orders or a written verification signed by the member's commanding officer.

(a1)      Any member of the United States Armed Forces who is deployed with a military unit for a period of not less than 90 days may terminate his rental agreement for a dwelling unit by providing the landlord with a written notice of termination. The notice to the landlord must be accompanied by either a copy of the official military orders or a written verification signed by the member's commanding officer. Termination of a lease pursuant to this subsection is effective 30 days after the first date on which the next rental payment is due or 45 days after the landlord's receipt of the notice, whichever is shorter, and payable after the date on which the notice of termination is delivered.

(a2)      Upon termination of a rental agreement under this section, the tenant is liable for the rent due under the rental agreement prorated to the effective date of the termination payable at such time as would have otherwise been required by the terms of the rental agreement. The tenant is not liable for any other rent or damages due to the early termination of the tenancy except the liquidated damages provided in subsection (b) of this section. If a member terminates the rental agreement pursuant to this section 14 or more days prior to occupancy, no damages or penalties of any kind shall be due.

(b)        In consideration of early termination of the rental agreement, the tenant is liable to the landlord for liquidated damages provided the tenant has completed less than nine months of the tenancy and the landlord has suffered actual damages due to loss of the tenancy. The liquidated damages shall be in an amount no greater than one month's rent if the tenant has completed less than six months of the tenancy as of the effective date of termination, or one‑half of one month's rent if the tenant has completed at least six but less than nine months of the tenancy as of the effective date of termination.

(c)        The provisions of this section may not be waived or modified by the agreement of the parties under any circumstances. Nothing in this section shall affect the rights established by G.S. 42‑3. (1987, c. 478, s. 1; 2005‑445, s. 4.1.)



§ 42-45.1. Early termination of rental agreement by victims of domestic violence, sexual assault, or stalking.

§ 42‑45.1.  Early termination of rental agreement by victims of domestic violence, sexual assault, or stalking.

(a)        Any protected tenant may terminate his or her rental agreement for a dwelling unit by providing the landlord with a written notice of termination to be effective on a date stated in the notice that is at least 30 days after the landlord's receipt of the notice. The notice to the landlord shall be accompanied by either: (i) a copy of a valid order of protection issued by a court pursuant to Chapter 50B or 50C of the General Statutes, other than an ex parte order, (ii) a criminal order that restrains a person from contact with a protected tenant, or (iii) a valid Address Confidentiality Program card issued pursuant to G.S. 15C‑4 to the victim or a minor member of the tenant's household. A victim of domestic violence or sexual assault must submit a copy of a safety plan with the notice to terminate. The safety plan, dated during the term of the tenancy to be terminated, must be provided by a domestic violence or sexual assault program which substantially complies with the requirements set forth in G.S. 50B‑9 and must recommend relocation of the protected tenant.

(b)        Upon termination of a rental agreement under this section, the tenant who is released from the rental agreement pursuant to subsection (a) of this section is liable for the rent due under the rental agreement prorated to the effective date of the termination and payable at the time that would have been required by the terms of the rental agreement. The tenant is not liable for any other rent or fees due only to the early termination of the tenancy. If, pursuant to this section, a tenant terminates the rental agreement 14 days or more before occupancy, the tenant is not subject to any damages or penalties.

(c)        Notwithstanding the release of a protected tenant from a rental agreement under subsection (a) of this section, or the exclusion of a perpetrator of domestic violence, sexual assault, or stalking by court order, if there are any remaining tenants residing in the dwelling unit, the tenancy shall continue for those tenants. The perpetrator who has been excluded from the dwelling unit under court order remains liable under the lease with any other tenant of the dwelling unit for rent or damages to the dwelling unit.

(d)        The provisions of this section may not be waived or modified by agreement of the parties. (2005‑423, s. 7.)



§ 42-45.2. Early termination of rental agreement by military and tenants residing in certain foreclosed property.

§ 42‑45.2.  Early termination of rental agreement by military and tenants residing in certain foreclosed property.

Any tenant who resides in residential real property containing less than 15 rental units that is being sold in a foreclosure proceeding under Article 2A of Chapter 45 of the General Statutes may terminate the rental agreement for the dwelling unit after receiving notice pursuant to G.S. 45‑21.17(4) by providing the landlord with a written notice of termination to be effective on a date stated in the notice that is at least 10 days after the date of the notice of sale. Upon termination of a rental agreement under this section, the tenant is liable for the rent due under the rental agreement prorated to the effective date of the termination payable at the time that would have been required by the terms of the rental agreement. The tenant is not liable for any other rent or damages due only to the early termination of the tenancy. (2007‑353, s. 3.)



§ 42-46. Authorized fees.

§ 42‑46.  Authorized fees.

(a)        In all residential rental agreements in which a definite time for the payment of the rent is fixed, the parties may agree to a late fee not inconsistent with the provisions of this subsection, to be chargeable only if any rental payment is five days or more late. If the rent:

(1)        Is due in monthly installments, a landlord may charge a late fee not to exceed fifteen dollars ($15.00) or five percent (5%) of the monthly rent, whichever is greater.

(2)        Is due in weekly installments, a landlord may charge a late fee not to exceed four dollars ($4.00) or five percent (5%) of the weekly rent, whichever is greater.

(3)        Repealed by Session Laws 2009‑279, s. 4, effective October 1, 2009, and applicable to leases entered into on or after that date.

(b)        A late fee under subsection (a) of this section may be imposed only one time for each late rental payment. A late fee for a specific late rental payment may not be deducted from a subsequent rental payment so as to cause the subsequent rental payment to be in default.

(c)        Repealed by Session Laws 2009‑279, s. 4, effective October 1, 2009, and applicable to leases entered into on or after that date.

(d)        A lessor shall not charge a late fee to a lessee pursuant to subsection (a) of this section because of the lessee's failure to pay for water or sewer services provided pursuant to G.S. 62‑110(g).

(e)        Complaint‑Filing Fee.  Pursuant to a written lease, a landlord may charge a complaint‑filing fee not to exceed fifteen dollars ($15.00) or five percent (5%) of the monthly rent, whichever is greater, only if the tenant was in default of the lease, the landlord filed and served a complaint for summary ejectment and/or money owed, the tenant cured the default or claim, and the landlord dismissed the complaint prior to judgment. The landlord can include this fee in the amount required to cure the default.

(f)         Court‑Appearance Fee.  Pursuant to a written lease, a landlord may charge a court‑appearance fee in an amount equal to ten percent (10%) of the monthly rent only if the tenant was in default of the lease; the landlord filed, served, and prosecuted successfully a complaint for summary ejectment and/or monies owed in the small claims court; and neither party appealed the judgment of the magistrate.

(g)        Second Trial Fee.  Pursuant to a written lease, a landlord may charge a second trial fee for a new trial following an appeal from the judgment of a magistrate. To qualify for the fee, the landlord must prove that the tenant was in default of the lease and the landlord prevailed. The landlord's fee may not exceed twelve percent (12%) of the monthly rent in the lease.

(h)        Limitations on Charging and Collection of Fees.

(1)        A landlord who claims fees under subsections (e) through (g) of this section is entitled to charge and retain only one of the above fees for the landlord's complaint for summary ejectment and/or money owed.

(2)        A landlord who earns a fee under subsections (e) through (g) of this section may not deduct payment of that fee from a tenant's subsequent rent payment or declare a failure to pay the fee as a default of the lease for a subsequent summary ejectment action.

(3)        It is contrary to public policy for a landlord to put in a lease or claim any fee for filing a complaint for summary ejectment and/or money owed other than the ones expressly authorized by subsections (e) through (g) of this section, and a reasonable attorney's fee as allowed by law.

(4)        Any provision of a residential rental agreement contrary to the provisions of this section is against the public policy of this State and therefore void and unenforceable.

(5)        If the rent is subsidized by the United States Department of Housing and Urban Development, by the United States Department of Agriculture, by a State agency, by a public housing authority, or by a local government, any fee charged pursuant to this section shall be calculated on the tenant's share of the contract rent only, and the rent subsidy shall not be included.  (1987, c. 530, s. 1; 2001‑502, s. 4; 2003‑370, s. 1; 2004‑143, s. 5; 2009‑279, s. 4.)



§§ 42-47 through 42-49: Reserved for future codification purposes.

§§ 42‑47 through 42‑49:  Reserved for future codification purposes.



§ 42-50. Deposits from the tenant.

Article 6.

Tenant Security Deposit Act.

§ 42‑50.  Deposits from the tenant.

Security deposits from the tenant in residential dwelling units shall be deposited in a trust account with a licensed and insured bank or savings institution located in the State of North Carolina or the landlord may, at his option, furnish a bond from an insurance company licensed to do business in North Carolina. The security deposits from the tenant may be held in a trust account outside of the State of North Carolina only if the landlord provides the tenant with an adequate bond in the amount of said deposits. The landlord or his agent shall notify the tenant within 30 days after the beginning of the lease term of the name and address of the bank or institution where his deposit is currently located or the name of the  insurance company providing the bond. (1977, c. 914, s. 1.)



§ 42-51. Permitted uses of the deposit.

§ 42‑51.  Permitted uses of the deposit.

Security deposits for residential dwelling units shall be permitted only for the tenant's possible nonpayment of rent and costs for water or sewer services provided pursuant to G.S. 62‑110(g), damage to the premises, nonfulfillment of rental period, any unpaid bills that become a lien against the demised property due to the tenant's occupancy, costs of re‑renting the premises after breach by the tenant, costs of removal and storage of tenant's property after a summary ejectment proceeding or court costs in connection with terminating a tenancy. The security deposit shall not exceed an amount equal to two weeks' rent if a tenancy is week to week, one and one‑half months' rent if a tenancy is month to month, and two months' rent for terms greater than month to month. These deposits must be fully accounted for by the landlord as set forth in G.S. 42‑52. (1977, c. 914, s. 1; 1983, c. 672, s. 3; 2001‑502, s. 5; 2004‑143, s. 6.)



§ 42-52. Landlord's obligations.

§ 42‑52.  Landlord's obligations.

Upon termination of the tenancy, money held by the landlord as security may be applied as permitted in G.S. 42‑51 or, if not so applied, shall be refunded to the tenant. In either case the landlord in writing shall itemize any damage and mail or deliver same to the tenant, together with the balance of the security deposit, no later than 30 days after termination of the tenancy and delivery of possession of the premises to the landlord. If the extent of the landlord's claim against the security deposit cannot be determined within 30 days, the landlord shall provide the tenant with an interim accounting no later than 30 days after termination of the tenancy and delivery of possession of the premises to the landlord and shall provide a final accounting within 60 days after termination of the tenancy and delivery of possession of the premises to the landlord. If the tenant's address is unknown the landlord shall apply the deposit as permitted in G.S. 42‑51 after a period of 30 days and the landlord shall hold the balance of the deposit for collection by the tenant for at least six months. The landlord may not withhold as damages part of the security deposit for conditions that are due to normal wear and tear nor may the landlord retain an amount from the security deposit which exceeds his actual damages.  (1977, c. 914, s. 1; 2009‑279, s. 5.)



§ 42-53. Pet deposits.

§ 42‑53.  Pet deposits.

Notwithstanding the provisions of this section, the landlord may charge a reasonable, nonrefundable fee for pets kept by the tenant on the premises. (1977, c. 914, s. 1.)



§ 42-54. Transfer of dwelling units.

§ 42‑54.  Transfer of dwelling units.

Upon termination of the landlord's interest in the dwelling unit in question, whether by sale, assignment, death, appointment of receiver or otherwise, the landlord or his agent shall, within 30 days, do one of the following acts, either of which shall relieve him of further liability with respect to such payment or deposit:

(1)        Transfer the portion of such payment or deposit remaining after any lawful deductions made under this section to the landlord's successor in interest and thereafter notify the tenant by mail of such transfer and of the transferee's name  and address; or

(2)        Return the portion of such payment or deposit remaining after any lawful deductions made under this section to the tenant. (1977, c. 914, s. 1.)



§ 42-55. Remedies.

§ 42‑55.  Remedies.

If the landlord or the landlord's successor in interest fails to account for and refund the balance of the tenant's security deposit as required by this Article, the tenant may institute a civil action to require the accounting of and the recovery of the balance of the deposit. The willful failure of a landlord to comply with the deposit, bond, or notice requirements of this Article shall void the landlord's right to retain any portion of the tenant's security deposit as otherwise permitted under G.S. 42‑51. In addition to other remedies at law and equity, the tenant may recover damages resulting from noncompliance by the landlord; and upon a finding by the court that the party against whom judgment is rendered was in willful noncompliance with this Article, such willful noncompliance is against the public policy of this State and the court may award attorney's fees to be taxed as part of the costs of court.  (1977, c. 914, s. 1; 2009‑279, s. 6.)



§ 42-56. Application of Article.

§ 42‑56.  Application of Article.

The provisions of this Article shall apply to all persons, firms, or corporations engaged in the business of renting or managing  residential dwelling units, excluding single rooms, on a weekly, monthly or annual basis. (1977, c. 914, s. 2.)



§ 42-57. Reserved for future codification purposes.

§ 42‑57.  Reserved for future codification purposes.



§ 42-58. Reserved for future codification purposes.

§ 42‑58.  Reserved for future codification purposes.



§ 42-59. Definitions.

Article 7.

Expedited Eviction of Drug Traffickers and Other Criminals.

§ 42‑59.  Definitions.

As used in this Article:

(1)        "Complete eviction" means the eviction and removal of a tenant and all members of the tenant's household.

(2)        "Criminal activity" means (i) activity that would constitute a violation of G.S. 90‑95 other than a violation of G.S. 90‑95(a)(3), or a conspiracy to violate any provision of G.S. 90‑95 other than G.S. 90‑95(a)(3); or (ii) other criminal activity that threatens the health, safety, or right of peaceful enjoyment of the entire premises by other residents or employees of the landlord.

(3)        "Entire premises" or "leased residential premises" means a house, building, mobile home, or apartment, whether publicly or privately owned, which is leased for residential purposes. These terms include the entire building or complex of buildings or mobile home park and all real property of any nature appurtenant thereto and used in connection therewith, including all individual rental units, streets, sidewalks, and common areas. These terms do not include a hotel, motel, or other guest house or part thereof rented to a transient guest.

(4)        "Felony" means a criminal offense that constitutes a felony under North Carolina law.

(5)        "Guest" means any natural person who has been given express or implied permission by a tenant, a member of the tenant's household, or another guest of the tenant to enter an individual rental unit or any portion of the entire premises.

(6)        "Individual rental unit" means an apartment or individual dwelling or accommodation which is leased to a particular tenant, whether or not it is used or occupied or intended to be used or occupied by a single family or household.

(7)        "Landlord" means a person, entity, corporation, or governmental authority or agency who or which owns, operates, or manages any leased residential premises.

(8)        "Partial eviction" means the eviction and removal of specified persons from a leased residential premises.

(9)        "Resident" means any natural person who lawfully resides in a leased residential premises who is not a signatory to a lease or otherwise has no contractual relationship to a landlord. The term includes members of the household of a tenant.

(10)      "Tenant" means any natural person or entity who is a named party or signatory to a lease or rental agreement, and who occupies, resides in, or has a legal right to possess and use an individual rental unit. (1995, c. 419, s. 1.)



§ 42-59.1. Statement of Public Policy.

§ 42‑59.1.  Statement of Public Policy.

The General Assembly recognizes that the residents of this State have the right to the peaceful, safe, and quiet enjoyment of their homes. The General Assembly further recognizes that these rights, as well as the health, safety, and welfare of residents, are often jeopardized by the criminal activity of other residents of rented residential property, but that landlords are often unable to remove those residents engaged in criminal activity. In order to ensure that residents of this State can have the peaceful, safe, and quiet enjoyment of their homes, the provisions of this Article are deemed to apply to all residential rental agreements in this State. (1995, c. 419, s. 1.)



§ 42-60. Nature of actions and jurisdiction.

§ 42‑60.  Nature of actions and jurisdiction.

The causes of action established in this Article are civil actions to remove tenants or other persons from leased residential premises. These actions shall be brought in the district court of the county where the individual rental unit is located. If the plaintiff files the complaint as a small claim, the parties shall not be entitled to discovery from the magistrate. However, if such a case is filed originally in the district court or is appealed from the judgment of a magistrate for a new trial in the district court, all of the procedures and remedies in this Article shall be applicable. (1995, c. 419, s. 1.)



§ 42-61. Standard of proof.

§ 42‑61.  Standard of proof.

The civil causes of action established in this Article shall be proved by a preponderance of the evidence, except as otherwise expressly provided in G.S. 42‑64. (1995, c. 419, s. 1.)



§ 42-62. Parties.

§ 42‑62.  Parties.

(a)        Who May Bring Action.  A civil action pursuant to this Article may be brought by the landlord of a leased residential premises, or the landlord's agent, as provided for in G.S. 1‑57 of the General Statutes and in Article 3 of this Chapter.

(b)        Defendants to the Action.  A civil action pursuant to this Article may be brought against any person within the jurisdiction of the court, including a tenant, adult or minor member of the tenant's household, guest, or resident of the leased residential premises. If any defendant's true name is unknown to the plaintiff, process may issue against the defendant under a fictitious name, stating it to be fictitious and adding an appropriate description sufficient to identify him or her.

(c)        Notice to Defendants.  A complaint initiating an action pursuant to this Article shall be served in the same manner as serving complaints in civil actions pursuant to G.S. 1A‑1, Rule 4 and G.S. 42‑29. (1995, c. 419, s. 1.)



§ 42-63. Remedies and judicial orders.

§ 42‑63.  Remedies and judicial orders.

(a)        Grounds for Complete Eviction.  Subject to the provisions of G.S. 42‑64 and pursuant to G.S 42‑68, the court shall order the immediate eviction of a tenant and all other residents of the tenant's individual unit where it finds that:

(1)        Criminal activity has occurred on or within the individual rental unit leased to the tenant; or

(2)        The individual rental unit leased to the tenant was used in any way in furtherance of or to promote criminal activity; or

(3)        The tenant, any member of the tenant's household, or any guest has engaged in criminal activity on or in the immediate vicinity of any portion of the entire premises; or

(4)        The tenant has given permission to or invited a person to return or reenter any portion of the entire premises, knowing that the person has been removed and barred from the entire premises pursuant to this Article or the reasonable rules and regulations of a publicly assisted landlord; or

(5)        The tenant has failed to notify law enforcement or the landlord immediately upon learning that a person who has been removed and barred from the tenant's individual rental unit pursuant to this Article has returned to or reentered the tenant's individual rental unit.

(b)        Grounds for Partial Eviction and Issuance of Removal Orders.  The court shall, subject to the provisions of G.S. 42‑64, order the immediate removal from the entire premises of any person other than the tenant, including an adult or minor member of the tenant's household, where the court finds that such person has engaged in criminal activity on or in the immediate vicinity of any portion of the leased residential premises. Persons removed pursuant to this section shall be barred from returning to or reentering any portion of the entire premises.

(c)        Conditional Eviction Orders Directed Against the Tenant.  Where the court finds that a member of the tenant's household or a guest of the tenant has engaged in criminal activity on or in the immediate vicinity of any portion of the leased residential premises, but such person has not been named as a party defendant, has not appeared in the action or otherwise has not been subjected to the jurisdiction of the court, a conditional eviction order issued pursuant to subsection (b) of this section shall be directed against the tenant, and shall provide that as an express condition of the tenancy, the tenant shall not give permission to or invite the barred person or persons to return to or reenter any portion of the entire premises. The tenant shall acknowledge in writing that the tenant understands the terms of the court's order, and that the tenant further understands that the failure to comply with the court's order will result in the mandatory termination of the tenancy pursuant to G.S. 42‑68. (1995, c. 419, s. 1.)



§ 42-64. Affirmative defense or exemption to a complete eviction.

§ 42‑64.  Affirmative defense or exemption to a complete eviction.

(a)        Affirmative Defense.  The court shall refrain from ordering the complete eviction of a tenant pursuant to G.S. 42‑63(a) where the tenant has established that the tenant was not involved in the criminal activity and that:

(1)        The tenant did not know or have reason to know that criminal activity was occurring or would likely occur on or within the individual rental unit, that the individual rental unit was used in any way in furtherance of or to promote criminal activity, or that any member of the tenant's household or any guest has engaged in criminal activity on or in the immediate vicinity of any portion of the entire premises; or

(2)        The tenant had done everything that could reasonably be expected under the circumstances to prevent the commission of the criminal activity, such as requesting the landlord to remove the offending household member's name from the lease, reporting prior criminal activity to appropriate law enforcement authorities, seeking assistance from social service or counseling agencies, denying permission, if feasible, for the offending household member to reside in the unit, or seeking assistance from church or religious organizations.

Notwithstanding the court's denial of eviction of the tenant, if the plaintiff has proven that an evictable offense under G.S. 42‑63 was committed by someone other than the tenant, the court shall order such other relief as the court deems appropriate to protect the interests of the landlord and neighbors of the tenant, including the partial eviction of the culpable household members pursuant to G.S. 42‑63(b) and conditional eviction orders under G.S. 42‑63(c).

(b)        Subsequent Affirmative Defense to a Complete Eviction.  The affirmative defense set forth in subsection (a) of this section shall not be available to a tenant in a subsequent action brought pursuant to this Article unless the tenant can establish by clear and convincing evidence that no reasonable person could have foreseen the occurrence of the subsequent criminal activity or that the tenant had done everything reasonably expected under the circumstances to prevent the commission of the second criminal activity.

(c)        Exemption.  Where the grounds for a complete eviction have been established, the court shall order the eviction of the tenant unless, taking into account the circumstances of the criminal activity and the condition of the tenant, the court is clearly convinced that immediate eviction or removal would be a serious injustice, the prevention of which overrides the need to protect the rights, safety, and health of the other tenants and residents of the leased residential premises. The burden of proof for the exemption set forth shall be by clear and convincing evidence. (1995, c. 419, s. 1.)



§ 42-65. Obstructing the execution or enforcement of a removal or eviction order.

§ 42‑65.  Obstructing the execution or enforcement of a removal or eviction order.

Any person who knowingly violates any order issued pursuant to this Article or who knowingly interferes with, obstructs, impairs, or prevents any law enforcement officer from enforcing or executing any order issued pursuant to this Article, shall be subject to criminal contempt under Article 1 of Chapter 5A of the General Statutes. Nothing in this section shall be construed in any way to preclude or preempt prosecution for any other criminal offense. (1995, c. 419, s. 1.)



§ 42-66. Motion to enforce eviction and removal orders.

§ 42‑66.  Motion to enforce eviction and removal orders.

(a)        A motion to enforce an eviction or removal order issued pursuant to G.S. 42‑63(b) or (c) shall be heard on an expedited basis and within 15 days of the service of the motion.

(b)        Mandatory Eviction.  The court shall order the immediate eviction of the tenant where it finds that:

(1)        The tenant has given permission to or invited any person removed or barred from the leased residential premises pursuant to this Article to return to or reenter any portion of the premises; or

(2)        The tenant has failed to notify appropriate law enforcement authorities or the landlord immediately upon learning that any person who had been removed and barred pursuant to this Article has returned to or reentered the tenant's individual rental unit; or

(3)        The tenant has otherwise knowingly violated an express term or condition of any order issued by court pursuant to this Article. (1995, c. 419, s. 1.)



§ 42-67. Impermissible defense.

§ 42‑67.  Impermissible defense.

It shall not be a defense to an action brought pursuant to this Article that the criminal activity was an isolated incident or otherwise has not recurred.  Nor is it a defense that the person who actually engaged in the criminal activity no longer resides in the tenant's individual rental unit. However, evidence of such facts may be admissible if offered to support affirmative defenses or grounds for an exemption pursuant to G.S. 42‑64. (1995, c. 419, s. 1.)



§ 42-68. Expedited proceedings.

§ 42‑68.  Expedited proceedings.

Where the complaint is filed as a small claim, the expedited process for summary ejectment, as provided in Article 3 of this Chapter and Chapter 7A of the General Statutes, applies.  Where the complaint is filed initially in the district court or a judgment by the magistrate is appealed to the district court, the procedure in G.S. 42‑34(b) through (g), if applicable, and the following procedures apply:

(1)        Expedited Hearing.  When a complaint is filed initiating an action pursuant to this Article, the court shall set the matter for a hearing which shall be held on an expedited basis and within the first term of court falling after 30 days from the service of the complaint on all defendants or from service of notice of appeal from a magistrate's judgment, unless either party obtains a continuance.  However, where a defendant files a counterclaim, the court shall reset the trial for the first term of court falling after 30 days from the defendant's service of the counterclaim.

(2)        Standards for Continuances.  The court shall not grant a continuance, nor shall it stay the civil proceedings pending the disposition of any related criminal proceedings, except as required to complete permitted discovery, to have the plaintiff reply to a counterclaim, or for compelling and extraordinary reasons or on application of the district attorney for good cause shown.

(3)        When Presented.  The defendant in an action brought in district court pursuant to this Article shall serve an answer within 20 days after service of the summons and complaint, or within 20 days after service of the appeal to district court when the action was initially brought in small claims court.  The plaintiff shall serve a reply to a counterclaim in the answer within 20 days after service of the answer.

(4)        Extensions of Time for Filing.  The parties to an action brought pursuant to this Article shall not be entitled to an extension of time for completing an act required by subdivision (3) of this section, except for compelling and extraordinary reasons.

(5)        Default.  A party to an action brought pursuant to this Article who fails to plead in accordance with the time periods in subdivision (3) of this section shall be subject to the provisions of G.S. 1A‑1, Rule 55.

(6)        Rules of Civil Procedure.  Unless otherwise provided for in this Article, G.S. 1A‑1, the Rules of Civil Procedure, shall apply in the district court to all actions brought pursuant to this Article. (1995, c. 419, s. 1.)



§ 42-69. Relation to criminal proceedings.

§ 42‑69.  Relation to criminal proceedings.

(a)        Criminal Proceedings, Conviction, or Adjudication Not Required.  The fact that a criminal prosecution involving the criminal activity is not commenced or, if commenced, has not yet been concluded or has terminated without a conviction or adjudication of delinquency shall not preclude a civil action or the issuance of any order pursuant to this Article.

(b)        Effect of Conviction or Adjudication.  Where a criminal prosecution involving the criminal activity results in a final criminal conviction or adjudication of delinquency, such adjudication or conviction shall be considered in the civil action as conclusive proof that the criminal activity occurred.

(c)        Admissibility of Criminal Trial Recordings or Transcripts.  Any evidence or testimony admitted in the criminal proceeding, including recordings or transcripts of the adult or juvenile criminal proceedings, whether or not they have been transcribed, may be admitted in the civil action initiated pursuant to this Article.

(d)        Use of Sealed Criminal Proceeding Records.  In the event that the evidence or records of a criminal proceeding which did not result in a conviction or adjudication of delinquency have been sealed by court order, the court in a civil action brought pursuant to this Article may order such evidence or records, whether or not they have been transcribed, to be unsealed if the court finds that such evidence or records would be relevant to the fair disposition of the civil action. (1995, c. 419, s. 1.)



§ 42-70. Discovery.

§ 42‑70.  Discovery.

(a)        The parties to an action brought pursuant to this Article shall be entitled to conduct discovery, if the action is filed originally in or appealed to the district court, only in accordance with this section.

(b)        Any defendant must initiate all discovery within the time allowed by this Article for the filing of an answer or counterclaim.

(c)        The plaintiff must initiate all discovery within 20 days of service of an answer or counterclaim by a defendant.

(d)        All parties served with interrogatories, requests for production of documents, and requests for admissions under G.S. 1A‑1, Rules 33, 34, and 36 shall serve their responses within 20 days.

(e)        Upon application by the plaintiff, or agreement of the parties, the court shall issue a preliminary injunction against all alleged illegal activity by the defendant or other identified parties who are residents of the individual rental unit or guests of defendants, pending the completion of discovery and any other wait before the trial has occurred. (1995, c. 419, s. 1.)



§ 42-71. Protection of threatened witnesses or affiants.

§ 42‑71.  Protection of threatened witnesses or affiants.

If proof necessary to establish the grounds for eviction depends, in whole or in part, upon the affidavits or testimony of witnesses who are not peace officers, the court may, upon a showing of prior threats of violence or acts of violence by any defendant or any other person, issue orders to protect those witnesses, including the nondisclosure of the name, address, or any other information which may identify those witnesses. (1995, c. 419, s. 1.)



§ 42-72. Availability of law enforcement resources to plaintiffs or potential plaintiffs.

§ 42‑72.  Availability of law enforcement resources to plaintiffs or potential plaintiffs.

A law enforcement agency may make available to any person or entity authorized to bring an action pursuant to this Article any police report or edited portion thereof, or forensic laboratory report or edited portion thereof, concerning criminal activity committed on or in the immediate vicinity of the leased residential premises. A law enforcement agency may also make any officer or officers available to testify as a fact witness or expert witness in a civil action brought pursuant to this Article. The agency shall not disclose such information where, in the agency's opinion, such disclosure would jeopardize an investigation, prosecution, or other proceeding, or where such disclosure would violate any federal or State statute. (1995, c. 419, s. 1.)



§ 42-73. Collection of rent.

§ 42‑73.  Collection of rent.

A landlord shall be entitled to collect rent due and owing with knowledge of any illegal acts that violate the provisions of this act without such collection constituting a waiver of the alleged defaults. (1995, c. 419, s. 1.)



§ 42-74. Preliminary or emergency relief.

§ 42‑74.  Preliminary or emergency relief.

The district court shall have the authority at any time to issue a temporary restraining order, grant a preliminary injunction, or take such other actions as the court deems necessary to enjoin or prevent the commission of criminal activity on or in the immediate vicinity of leased residential premises, or otherwise to protect the rights and interests of all tenants and residents. A violation of any such duly issued order or preliminary relief shall subject the violator to civil or criminal contempt. (1995, c. 419, s. 1.)



§ 42-75. Cumulative remedies.

§ 42‑75.  Cumulative remedies.

The causes of action and remedies authorized by this Article shall be cumulative with each other and shall be in addition to, not in lieu of, any other causes of action or remedies which may be available at law or equity, including causes of action and remedies based on express provisions of the lease not contrary to this Article. (1995, c. 419, s. 1.)



§ 42-76. Civil immunity.

§ 42‑76.  Civil immunity.

Any person or organization who, in good faith, institutes, participates in, or encourages a person or entity to institute or participate in a civil action brought pursuant to this Article, or who in good faith provides any information relied upon by any person or entity in instituting or participating in a civil action pursuant to this Article shall have immunity from any civil liability that might otherwise be incurred or imposed. Any such person or organization shall have the same immunity from civil liability with respect to testimony given in any judicial proceeding conducted pursuant to this Article. (1995, c. 419, s. 1.)






Chapter 42A - Vacation Rental Act.

§ 42A-1. Title.

Chapter 42A.

Vacation Rental Act.

Article 1.

Vacation Rentals.

§ 42A‑1.  Title.

This Chapter shall be known as the North Carolina Vacation Rental Act. (1999‑420, s. 1.)



§ 42A-2. Purpose and scope of act.

§ 42A‑2.  Purpose and scope of act.

The General Assembly finds that the growth of the tourism industry in North Carolina has led to a greatly expanded market of privately owned residences that are rented to tourists for vacation, leisure, and recreational purposes. Rental transactions conducted by the owners of these residences or licensed real estate brokers acting on their behalf present unique situations not normally found in the rental of primary residences for long terms, and therefore make it necessary for the General Assembly to enact laws regulating the competing interests of landlords, real estate brokers, and tenants. (1999‑420, s. 1.)



§ 42A-3. Application; exemptions.

§ 42A‑3.  Application; exemptions.

(a)        The provisions of this Chapter shall apply to any person, partnership, corporation, limited liability company, association, or other business entity who acts as a landlord or real estate broker engaged in the rental or management of residential property for vacation rental as defined in this Chapter.

(b)        The provisions of this Chapter shall not apply to:

(1)        Lodging provided by hotels, motels, tourist camps, and other places subject to regulation under Chapter 72 of the General Statutes.

(2)        Rentals to persons temporarily renting a dwelling unit when traveling away from their primary residence for business or employment purposes.

(3)        Rentals to persons having no other place of primary residence.

(4)        Rentals for which no more than nominal consideration is given. (1999‑420, s. 1.)



§ 42A-4. Definitions.

§ 42A‑4.  Definitions.

The following definitions apply in this Chapter:

(1)        Real estate broker.  A real estate broker as defined in G.S. 93A‑2(a).

(2)        Residential property.  An apartment, condominium, single‑family home, townhouse, cottage, or other property that is devoted to residential use or occupancy by one or more persons for a definite or indefinite period.

(3)        Vacation rental.  The rental of residential property for vacation, leisure, or recreation purposes for fewer than 90 days by a person who has a place of permanent residence to which he or she intends to return.

(4)        Vacation rental agreement.  A written agreement between a landlord or his or her real estate broker and a tenant in which the tenant agrees to rent residential property belonging to the landlord for a vacation rental. (1999‑420, s. 1.)



§§ 42A-5 through 42A-9. Reserved for future codification purposes.

§§ 42A‑5 through 42A‑9.  Reserved for future codification purposes.



§ 42A-10. Written agreement required.

Article 2.

Vacation Rental Agreements.

§ 42A‑10.  Written agreement required.

(a)        A landlord or real estate broker and tenant shall execute a vacation rental agreement for all vacation rentals subject to the provisions of this Chapter. No vacation rental agreement shall be valid and enforceable unless the tenant has accepted the agreement as evidenced by one of the following:

(1)        The tenant's signature on the agreement.

(2)        The tenant's payment of any monies to the landlord or real estate broker after the tenant's receipt of the agreement.

(3)        The tenant's taking possession of the property after the tenant's receipt of the agreement.

(b)        Any real estate broker who executes a vacation rental agreement that does not conform to the provisions of this Chapter or fails to execute a vacation rental agreement shall be guilty of an unfair trade practice in violation of G.S. 75‑1.1, and shall be prohibited from commencing an expedited eviction proceeding as provided in Article 4 of this Chapter. (1999‑420, s. 1.)



§ 42A-11. Vacation rental agreements.

§ 42A‑11.  Vacation rental agreements.

(a)        A vacation rental agreement executed under this Chapter shall contain the following notice on its face which shall be set forth in a clear and conspicuous manner that distinguishes it from other provisions of the agreement: "THIS IS A VACATION RENTAL AGREEMENT UNDER THE NORTH CAROLINA VACATION RENTAL ACT. THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO THIS AGREEMENT ARE DEFINED BY LAW AND INCLUDE UNIQUE PROVISIONS PERMITTING THE DISBURSEMENT OF RENT PRIOR TO TENANCY AND EXPEDITED EVICTION OF TENANTS. YOUR SIGNATURE ON THIS AGREEMENT, OR PAYMENT OF MONEY OR TAKING POSSESSION OF THE PROPERTY AFTER RECEIPT OF THE AGREEMENT, IS EVIDENCE OF YOUR ACCEPTANCE OF THE AGREEMENT AND YOUR INTENT TO USE THIS PROPERTY FOR A VACATION RENTAL."

(b)        The vacation rental agreement shall contain provisions separate from the requirements of subsection (a) of this section which shall describe the following as permitted or required by this Chapter:

(1)        The manner in which funds shall be received, deposited, and disbursed in advance of the tenant's occupancy of the property.

(2)        Any processing fees permitted under G.S. 42A‑17(c).

(3)        The rights and obligations of the landlord and tenant under G.S. 42A‑17(b).

(4)        The applicability of expedited eviction procedures.

(5)        The rights and obligations of the landlord or real estate broker and the tenant upon the transfer of the property.

(6)        The rights and obligations of the landlord or real estate broker and the tenant under G.S. 42A‑36.

(7)        Any other obligations of the landlord and tenant. (1999‑420, s. 1.)



§§ 42A-12 through 42A-14. Reserved for future codification purposes.

§§ 42A‑12 through 42A‑14.  Reserved for future codification purposes.



§ 42A-15. Trust account uses.

Article 3.

Handling and Accounting of Funds.

§ 42A‑15.  Trust account uses.

A landlord or real estate broker may require a tenant to pay all or part of any required rent, security deposit, or other fees permitted by law in advance of the commencement of a tenancy under this Chapter if these payments are expressly authorized in the vacation rental agreement. If the tenant is required to make any advance payments, other than a security deposit, whether the payment is denominated as rent or otherwise, the landlord or real estate broker shall deposit these payments in a trust account in an insured bank or savings and loan association in North Carolina no later than three banking days after the receipt of the these payments. These payments deposited in a trust account shall not earn interest unless the landlord and tenant agree in the vacation rental agreement that the payments may be deposited in an interest‑bearing account. The landlord and tenant shall also provide in the agreement to whom the accrued interest shall be disbursed. (1999‑420, s. 1.)



§ 42A-16. Advance payments uses.

§ 42A‑16.  Advance payments uses.

(a)        A landlord or real estate broker shall not disburse prior to the occupancy of the property by the tenant an amount greater than fifty percent (50%) of the total rent except as permitted pursuant to this subsection. A landlord or real estate broker may disburse prior to the occupancy of the property by the tenant any fees owed to third parties to pay for goods, services, or benefits procured by the landlord or real estate broker for the benefit of the tenant, including administrative fees permitted by G.S. 42A‑17(c), if the disbursement is expressly authorized in the vacation rental agreement. The funds remaining after any disbursement permitted under this subsection shall remain in the trust account and may not be disbursed until the occurrence of one of the following:

(1)        The commencement of the tenancy, at which time the remaining funds may be disbursed in accordance with the terms of the agreement.

(2)        The tenant commits a material breach, at which time the landlord may retain an amount sufficient to defray the actual damages suffered by the landlord as a result of the breach.

(3)        The landlord or real estate broker refunds the money to the tenant.

(4)        The funds in the trust account are transferred in accordance with G.S. 42A‑19(b) upon the termination of the landlord's interest in the property.

(b)        Funds collected for sales or occupancy taxes and tenant security deposits shall not be disbursed from the trust account prior to termination of the tenancy or material breach of the agreement by the tenant, except as a refund to the tenant.

(c)        The tenant's execution of a vacation rental agreement in which he or she agrees to the advance disbursement of payments shall not constitute a waiver or loss of any of the tenant's rights to reimbursement of such payments if the tenant is lawfully entitled to reimbursement. (1999‑420, s. 1.)



§ 42A-17. Accounting; reimbursement.

§ 42A‑17.  Accounting; reimbursement.

(a)        A vacation rental agreement shall identify the name and address of the bank or savings and loan association in which the tenant's security deposit and other advance payments are held in a trust account, and the landlord and real estate broker shall provide the tenant with an accounting of such deposit and payments if the tenant makes a reasonable request for an accounting prior to the tenant's occupancy of the property.

(b)        Except as provided in G.S. 42A‑36, if, at the time the tenant is to begin occupancy of the property, the landlord or real estate broker cannot provide the property in a fit and habitable condition or substitute a reasonably comparable property in such condition, the landlord and real estate broker shall refund to the tenant all payments made by the tenant.

(c)        A vacation rental agreement may include administrative fees, the amounts of which shall be provided in the agreement, reasonably calculated to cover the costs of processing the tenant's reservation, transfer, or cancellation of a vacation rental. (1999‑420, s. 1; 2005‑292, s. 1.)



§ 42A-18. Applicability of the Residential Tenant Security Deposit Act.

§ 42A‑18.  Applicability of the Residential Tenant Security Deposit Act.

(a)        Except as may otherwise be provided in this Chapter, all funds collected from a tenant and not identified in the vacation rental agreement as occupancy or sales taxes, fees, or rent payments shall be considered a tenant security deposit and shall be subject to the provisions of the Residential Tenant Security Deposit Act, as codified in Article 6 of Chapter 42 of the General Statutes. Funds collected as a tenant security deposit in connection with a vacation rental shall be deposited into a trust account as required by G.S. 42‑50. The landlord or real estate broker shall not have the option of obtaining a bond in lieu of maintaining security deposit funds in a trust account. In addition to the permitted uses of tenant security deposit monies as provided in G.S. 42‑51, a landlord or real estate broker may, after the termination of a tenancy under this Chapter, deduct from any tenant security deposit the amount of any long distance or per call telephone charges and cable television charges that are the obligation of the tenant under the vacation rental agreement and are left unpaid by the tenant at the conclusion of the tenancy. The landlord or real estate broker shall apply, account for, or refund tenant security deposit monies as provided in G.S. 42‑51 within 45 days following the conclusion of the tenancy.

(b)        A vacation rental agreement shall not contain language compelling or permitting the automatic forfeiture of all or part of a tenant security deposit in case of breach of contract by the tenant, and no such forfeiture shall be allowed. The vacation rental agreement shall provide that a tenant security deposit may be applied to actual damages caused by the tenant as permitted under Article 6 of Chapter 42 of the General Statutes. (1999‑420, s. 1.)



§ 42A-19. Transfer of property subject to a vacation rental agreement.

§ 42A‑19.  Transfer of property subject to a vacation rental agreement.

(a)        The grantee of residential property voluntarily transferred by a landlord who has entered into a vacation rental agreement for the use of the property shall take title to the property subject to the vacation rental agreement if the vacation rental is to end not later than 180 days after the grantee's interest in the property is recorded in the office of the register of deeds. If the vacation rental is to end more than 180 days after the recording of the grantee's interest, the tenant shall have no right to enforce the terms of the agreement unless the grantee has agreed in writing to honor those terms, but the tenant shall be entitled to a refund of payments made by him or her, as provided in subsection (b) of this section.

Prior to entering into any contract of sale, the landlord shall disclose to the grantee the time periods that the property is subject to a vacation rental agreement. Not later than 10 days after transfer of the property, the landlord shall disclose to the grantee each tenant's name and address and shall provide the grantee with a copy of each vacation rental agreement. In lieu of providing the grantee a copy of each vacation rental agreement, where the landlord or the landlord's agent utilizes a standard form vacation rental agreement, the landlord may provide the grantee with a copy of the part of each vacation rental agreement that contains information unique to the tenancy, the amount to be paid by the tenant, and the parties' signatures, along with one copy of the rest of the standard form vacation rental agreement. However, the landlord shall not be required to provide the grantee with copies of the vacation rental agreements if in anticipation of acquiring the property the grantee has engaged the landlord's rental agent to continue to manage the property after the transfer and the landlord authorizes the rental agent to provide the information to the grantee and the grantee approves. Not later than 20 days after transfer of the property, the grantee or the grantee's agent shall:

(1)        Notify each tenant in writing of the property transfer, the grantee's name and address, and the date the grantee's interest was recorded.

(2)        Advise each tenant whether he or she has the right to occupy the property subject to the terms of the vacation rental agreement and the provisions of this section.

(3)        Advise each tenant of whether he or she has the right to receive a refund of any payments made by him or her.

Notwithstanding any other provision of this section, if the grantee engages as the grantee's broker and rental agent for the property the broker who procured the tenant's vacation rental agreement for the landlord, the grantee shall have no obligation under subdivisions (1), (2), and (3) of this subsection with regard to those tenants whose vacation rental agreements must be honored under this section or with regard to those tenants whose vacation rental agreements the grantee has agreed in writing to honor.

(b)        Except as otherwise provided in this subsection, upon termination of the landlord's interest in the residential property subject to a vacation rental agreement, whether by sale, assignment, death, appointment of receiver or otherwise, the landlord or the landlord's agent, or the real estate broker, shall, within 30 days, transfer all advance rent paid by the tenant, and the portion of any fees remaining after any lawful deductions made under G.S. 42A‑16, to the landlord's successor in interest and thereafter notify the tenant by mail of such transfer and of the transferee's name and address. For vacation rentals that end more than 180 days after the recording of the interest of the landlord's successor in interest, unless the landlord's successor in interest has agreed in writing to honor the vacation rental agreement, the landlord or the landlord's agent, or the real estate broker, shall, within 30 days, transfer all advance rent paid by the tenant, and the portion of any fees remaining after any lawful deductions made under G.S. 42A‑16, to the tenant. Compliance with this subsection shall relieve the landlord or real estate broker of further liability with respect to any payment of rent or fees. Funds held as a security deposit shall be disbursed in accordance with G.S. 42A‑18.

(c)        Repealed by Session Laws 2000‑140, s. 41, effective July 21, 2000.

(d)        The failure of a landlord to comply with the provisions of this section shall constitute an unfair trade practice in violation of G.S. 75‑1.1. A landlord who complies with the requirements of this section shall have no further obligations to the tenant. (1999‑420, s. 1; 2000‑140, s. 41; 2005‑292, s. 2.)



§§ 42A-20 through 42A-22. Reserved for future codification purposes.

§§ 42A‑20 through 42A‑22.  Reserved for future codification purposes.



§ 42A-23. Grounds for eviction.

Article 4.

Expedited Eviction Proceedings.

§ 42A‑23.  Grounds for eviction.

(a)        Any tenant who leases residential property subject to a vacation rental agreement under this Chapter for 30 days or less may be evicted and removed from the property in an expedited eviction proceeding brought by the landlord, or real estate broker as agent for the landlord, as provided in this Article if the tenant does one of the following:

(1)        Holds over possession after his or her tenancy has expired.

(2)        Has committed a material breach of the terms of the vacation rental agreement that, according to the terms of the agreement, results in the termination of his or her tenancy.

(3)        Fails to pay rent as required by the agreement.

(4)        Has obtained possession of the property by fraud or misrepresentation.

(b)        Only the right to possession shall be relevant in an expedited eviction proceeding. All other issues related to the rental of the residential property shall be presented in a separate civil action. (1999‑420, s. 1.)



§ 42A-24. Expedited eviction.

§ 42A‑24.  Expedited eviction.

(a)        Before commencing an expedited eviction proceeding, the landlord or real estate broker shall give the tenant at least four hours' notice, either orally or in writing, to quit the premises. If reasonable efforts to personally give oral or written notice have failed, written notice may be given by posting the notice on the front door of the property.

(b)        An expedited eviction proceeding shall commence with the filing of a complaint and issuance of summons in the county where the property is located. If the office of the clerk of superior court is closed, the complaint shall be filed with, and the summons issued by, a magistrate. The service of the summons and complaint for expedited eviction shall be made by a sworn law enforcement officer on the tenant personally or by posting a copy of the summons and complaint on the front door of the property. The officer, upon service, shall promptly file a return therefor. A hearing on the expedited eviction shall be held before a magistrate in the county where the property is located not sooner than 12 hours after service upon the tenant and no later than 48 hours after such service. To the extent that the provisions of this Article are in conflict with the Rules of Civil Procedure, Chapter 1A of the General Statutes, with respect to the commencement of an action or service of process, this Article controls.

(c)        The complaint for expedited eviction shall allege and the landlord or real estate broker shall prove the following at the hearing:

(1)        The vacation rental is for a term of 30 days or less.

(2)        The tenant entered into and accepted a vacation rental agreement that conforms to the provisions of this Chapter.

(3)        The tenant committed one or more of the acts listed in G.S. 42A‑23(a) as grounds for eviction.

(4)        The landlord or real estate broker has given notice to the tenant to vacate as a result of the breach as provided in subsection (a) of this section.

The rules of evidence shall not apply in an expedited eviction proceeding, and the court shall allow any reasonably reliable and material statements, documents, or other exhibits to be admitted as evidence. The provisions of G.S. 7A‑218, 7A‑219, and 7A‑220, except any provisions regarding amount in controversy, shall apply to an expedited eviction proceeding held before the magistrate. These provisions shall not be construed to broaden the scope of an expedited eviction proceeding to issues other than the right to possession.

(d)        If the court finds for the landlord or real estate broker, the court shall immediately enter a written order granting the landlord or real estate broker possession and stating the time when the tenant shall vacate the property. In no case shall this time be less than 2 hours or more than 8 hours after service of the order on the tenant. The court's order shall be served on the tenant at the hearing. If the tenant does not appear at the hearing or leaves before the order is served, the order shall be served by delivering the order to the tenant or by posting the order on the front door of the property by any sworn law enforcement officer. The officer, upon service, shall file a return therefor.

If the court finds for the landlord or real estate broker, the court shall determine the amount of the appeal bond that the tenant shall be required to post should the tenant seek to appeal the court order. The amount of the bond shall be an estimate of the rent that will become due while the tenant is prosecuting the appeal and reasonable damages that the landlord may suffer, including damage to property and damages arising from the inability of the landlord or real estate broker to honor other vacation rental agreements due to the tenant's possession of the property. (1999‑420, s. 1.)



§ 42A-25. Appeal.

§ 42A‑25.  Appeal.

A tenant or landlord may appeal a court order issued pursuant to G.S. 42A‑24(d) to district court for a trial de novo. A tenant may petition the district court to stay the eviction order and shall post a cash or secured bond with the court in the amount determined by the court pursuant to G.S. 42A‑24(d). (1999‑420, s. 1.)



§ 42A-26. Violation of court order.

§ 42A‑26.  Violation of court order.

If a tenant fails to remove personal property from a residential property subject to a vacation rental after the court has entered an order of eviction, the landlord or real estate broker shall have the same rights as provided in G.S. 42‑36.2(b) as if the sheriff had not removed the tenant's property. The failure of a tenant or the guest of a tenant to vacate a residential property in accordance with a court order issued pursuant to G.S. 42A‑24(d) shall constitute a criminal trespass under G.S. 14‑159.13. (1999‑420, s. 1.)



§ 42A-27. Penalties for abuse.

§ 42A‑27.  Penalties for abuse.

A landlord or real estate broker shall undertake to evict a tenant pursuant to an expedited eviction proceeding only when he or she has a good faith belief that grounds for eviction exists under the provisions of this Chapter. Otherwise, the landlord or real estate broker shall be guilty of an unfair trade practice under G.S. 75‑1.1 and a Class 1 misdemeanor. (1999‑420, s. 1.)



§§ 42A-28 through 42A-30. Reserved for future codification purposes.

§§ 42A‑28 through 42A‑30.  Reserved for future codification purposes.



§ 42A-31. Landlord to provide fit premises.

Article 5.

Landlord and Tenant Duties.

§ 42A‑31.  Landlord to provide fit premises.

A landlord of a residential property used for a vacation rental shall:

(1)        Comply with all current applicable building and housing codes.

(2)        Make all repairs and do whatever is reasonably necessary to put and keep the property in a fit and habitable condition.

(3)        Keep all common areas of the property in safe condition.

(4)        Maintain in good and safe working order and reasonably and promptly repair all electrical, plumbing, sanitary, heating, ventilating, and other facilities and major appliances supplied by him or her upon written notification from the tenant that repairs are needed.

(5)        Provide operable smoke detectors. The landlord shall replace or repair the smoke detectors if the landlord is notified by the tenant in writing that replacement or repair is needed. The landlord shall annually place new batteries in a battery‑operated smoke detector, and the tenant shall replace the batteries as needed during the tenancy. Failure of the tenant to replace the batteries as needed shall not be considered negligence on the part of the tenant or landlord.

These duties shall not be waived; however, the landlord and tenant may make additional covenants not inconsistent herewith in the vacation rental agreement. (1999‑420, s. 1.)



§ 42A-32. Tenant to maintain dwelling unit.

§ 42A‑32.  Tenant to maintain dwelling unit.

The tenant of a residential property used for a vacation rental shall:

(1)        Keep that part of the property which he or she occupies and uses as clean and safe as the conditions of the property permit and cause no unsafe or unsanitary conditions in the common areas and remainder of the property that he or she uses.

(2)        Dispose of all ashes, rubbish, garbage, and other waste in a clean and safe manner.

(3)        Keep all plumbing fixtures in the property or used by the tenant as clean as their condition permits.

(4)        Not deliberately or negligently destroy, deface, damage, or remove any part of the property or render inoperable the smoke detector provided by the landlord or knowingly permit any person to do so.

(5)        Comply with all obligations imposed upon the tenant by current applicable building and housing codes.

(6)        Be responsible for all damage, defacement, or removal of any property inside the property that is in his or her exclusive control unless the damage, defacement, or removal was due to ordinary wear and tear, acts of the landlord or his or her agent, defective products supplied or repairs authorized by the landlord, acts of third parties not invitees of the tenant, or natural forces.

(7)        Notify the landlord of the need for replacement of or repairs to a smoke detector. The landlord shall annually place new batteries in a battery‑operated smoke detector, and the tenant shall replace the batteries as needed during the tenancy. Failure of the tenant to replace the batteries as needed shall not be considered negligence on the part of the tenant or the landlord.

These duties shall not be waived; however, the landlord and tenant may make additional covenants not inconsistent herewith in the vacation rental agreement. (1999‑420, s. 1.)



§§ 42A-33 through 42A-35. Reserved for future codification purposes.

§§ 42A‑33 through 42A‑35.  Reserved for future codification purposes.



§ 42A-36. Mandatory evacuations.

Article 6.

General Provisions.

§ 42A‑36.  Mandatory evacuations.

If State or local authorities, acting pursuant to Article 36A of Chapter 14 or Article 1 of Chapter 166A of the General Statutes, order a mandatory evacuation of an area that includes the residential property subject to a vacation rental, the tenant under the vacation rental agreement, whether in possession of the property or not, shall comply with the evacuation order. Upon compliance, the tenant shall be entitled to a refund from the landlord of the rent, taxes, and any other payments made by the tenant pursuant to the vacation rental agreement as a condition of the tenant's right to occupy the property prorated for each night that the tenant is unable to occupy the property because of the mandatory evacuation order. The tenant shall not be entitled to a refund if: (i) prior to the tenant taking possession of the property, the tenant refused insurance offered by the landlord or real estate broker that would have compensated the tenant for losses or damages resulting from loss of use of the property due to a mandatory evacuation order; or (ii) the tenant purchased insurance offered by the landlord or real estate broker. The insurance offered shall be provided by an insurance company duly authorized by the North Carolina Department of Insurance, and the cost of the insurance shall not exceed eight percent (8%) of the total amount charged for the vacation rental to the tenant less the amount paid by the tenant for a security deposit.  (1999‑420, s. 1; 2005‑292, s. 3; 2009‑245, s. 2.)



§§ 42A-37 through 42A-40. Reserved for future codification purposes.

§§ 42A‑37 through 42A‑40.  Reserved for future codification purposes.






Chapter 43 - Land Registration.

§ 43-1. Jurisdiction in superior court.

Chapter 43.

Land Registration.

Article 1.

Nature of Proceeding.

§ 43‑1.  Jurisdiction in superior court.

For the purpose of enabling all persons owning real estate within this State to have the title thereto settled and registered, as prescribed by the provisions of this Chapter, the superior court of the county in which the land lies in the State shall have exclusive original jurisdiction of all petitions and proceedings had thereupon,  under the rules of practice and procedure prescribed for special proceedings except as herein otherwise provided. (1913, c. 90, s. 1; C.S., s. 2377.)



§ 43-2. Proceedings in rem; vests title.

§ 43‑2.  Proceedings in rem; vests title.

The proceedings under any petition for the registration of land, and all proceedings in the court in relation to registered land, shall be proceedings in rem against the land, and the decrees of the court shall operate directly on the land, and vest and establish title thereto in accordance with the provisions of this Chapter. (1913, c. 90, s. 2; C.S., s. 2378.)



§ 43-3. Rules of practice prescribed by Attorney General.

§ 43‑3.  Rules of practice prescribed by Attorney General.

The Attorney General, with the approval of the Supreme Court, shall from time to time make, change, revise and revoke rules of practice in the superior court for the administration of this Chapter. He shall in like manner prescribe forms for use in such court, and in the notation of the registry of titles of memorials, claims, liens, lis pendens, and all other involuntary charges upon and to such registered lands. Whenever a question shall arise in the administration of this Chapter as to the proper method of protecting or asserting any right or interest under the law, and the method of procedure is in doubt, it shall be the duty of the clerk or register of deeds to notify the Attorney General, who, with the approval of the Supreme Court, shall prescribe a rule covering such case. (1913, c. 90, s. 31; C.S., s. 2379.)



§ 43-4. Examiners appointed by clerk.

Article 2.

Officers and Fees.

§ 43‑4.  Examiners appointed by clerk.

The clerk of the superior court of each county shall appoint three or more examiners of titles, who shall be licensed attorneys‑at‑law, residing in the State of North Carolina. They shall qualify by taking oath before the clerk to faithfully discharge the duties of such office, which oath shall be filed in the office of the clerk. The term of office shall be two years. Examiners of titles shall have and exercise the jurisdiction and perform the duties hereinafter prescribed, and receive the fees herein provided. They shall not appear in or have any connection with any proceeding instituted under the provisions of this Chapter, and they shall be subject to removal at will by such clerk or judge of the superior court. (1913, c. 90, s. 3; 1917, c. 63; C.S., s. 2380.)



§ 43-5. Fees of officers.

§ 43‑5.  Fees of officers.

The examiner provided for in G.S. 43‑4 shall be compensated as provided in G.S. 1‑408. All plats required by this Chapter shall comply with G.S. 47‑30 and shall be recorded in the office of the register of deeds, and the recording fee shall be that specified in G.S. 161‑10 for recording plats. The fee for recording new certificates under this Chapter shall be that specified in G.S. 161‑10 for recording instruments in general. The fee for issuing the certificate and new certificates under this Chapter shall be that specified in G.S. 161‑10 for issuing certified copies. The fee for noting the entries or memorandum required and for the entries noting the cancellation of mortgages and all other entries, if any, herein provided for shall be that specified in G.S. 161‑10 for recording instruments in general.

There shall be no other fees allowed of any nature except as herein provided, and the bonds of the register and clerk shall be liable in case of any mistake, malfeasance, or misfeasance as to the duties imposed upon them by this Chapter in as full a manner as such bond is now liable by law. (1913, c. 90, s. 30; C.S., s. 2381; 1971, c. 1185, s. 1; 1977, c. 774; 1999‑59, s. 1.)



§ 43-6. Who may institute proceedings.

Article 3.

Procedure for Registration.

§ 43‑6.  Who may institute proceedings.

Any person, firm, or corporation, including the State of North Carolina or any political subdivision thereof, being in the peaceable possession of land within the State and claiming an estate of inheritance therein, may prosecute a special proceeding in rem against all the world in the superior court for the county in which such land is situate, to establish his title thereto, to determine all adverse claims and have the title registered. Any number of the separate parcels of land claimed by the petitioner may be included in the same proceeding, and any one parcel may be established in several parts, each of which shall be clearly and accurately described and registered separately, and the decree therein shall operate directly upon the land and establish and vest an indefeasible title thereto. Any person in like possession of lands within the State, claiming an interest or estate less than the fee therein, may have his title thereto established under the provisions of this Chapter, without the  registration and transfer features herein provided. (1913, c. 90, s. 4; C.S., s. 2382; 1963, c. 946, s. 1.)



§ 43-7. Land lying in two or more counties.

§ 43‑7.  Land lying in two or more counties.

In every proceeding to register title, in which it is alleged in the petition or made to appear that the land therein described, whether in one or more parcels, is situated partly in one county and partly in another, or is situated in two or more counties, that is to say, when an entire tract, or two or more entire tracts, are situated in two or more counties (but not separate or several tracts in different counties) it shall be competent to institute the proceedings before the clerk of the superior court of any county in which any part of such tract lying in two or more counties is situated, and said clerk shall have jurisdiction both of the parties and of the subject matter as fully as if said land was situated wholly in his county; but upon the entry of a final decree of registration of title, the clerk by or before whom the same was rendered shall certify a copy thereof to the register of deeds of every county in which said land or any part thereof is situated, and the same shall be there filed and recorded; and every such register of deeds, upon demand of the person entitled and payment of requisite fees therefor, shall issue and deliver a certificate of title for that part of said land situated in his county. This section shall apply and become effective in all cases or proceedings heretofore conducted before any clerk of the superior court of this State for registration of title, as in this Chapter authorized, when the land described in the petition as an entire tract was situated in two or more counties, as aforesaid; and upon the filing and recording of a certified copy of the final decree or decree of registration therein, the register of deeds shall issue and deliver a certificate of title to the present owner or person entitled to the same, for that part of the land situated in his county, as aforesaid, upon payment or tender of proper fees therefor. (1919, c. 82, s. 1; C.S., s. 2383.)



§ 43-8. Petition filed; contents; State to be named as respondent; service on State.

§ 43‑8.  Petition filed; contents; State to be named as respondent; service on State.

Suit for registration of title shall be begun by a petition to the court by the persons claiming, singly or collectively, to own or have the power of appointing or disposing of an estate in fee simple in any land, whether subject to liens or not. Infants and other persons under disability may sue by guardian or trustee, as the case may be, and corporations as in other cases now provided by law; but the person in whose behalf the petition is made shall always be named as petitioner. The petition shall be signed and sworn to by each petitioner, and shall contain a full description of the land to be registered as hereinafter provided, together with a plot of same by metes and bounds, corners to be marked by permanent markers of iron, stone or cement; it shall show when, how and from whom it was acquired, and whether or not it is now occupied, and if so, by whom; and it shall give an account of all known liens, interests, equities and claims, adverse or otherwise, vested or contingent, upon such land. Full names and addresses, if known, of all persons who may be interested by marriage or otherwise, including adjoining owners and occupants, shall be given. If any person shall be unable to state the  metes and bounds, the clerk may order a preliminary survey.

Except when the State of North Carolina is the petitioner, all special proceedings filed pursuant to this Article shall name the State of North Carolina as a respondent to the action. Service of process upon the State shall be made in accordance with G.S. 1A‑1, Rule 4(j)(3). (1913, c. 90, s. 5; C.S., s. 2384; 1979, c. 73, s. 1.)



§ 43-9. Summons issued and served; disclaimer.

§ 43‑9.  Summons issued and served; disclaimer.

Summons shall be issued and shall be returnable as in other cases of special proceedings, except that the return shall be at least 60 days from the date of the summons. The summons shall be served at least 10 days before the return thereof and the return recorded in the same manner as in other special proceedings; and all parties under disabilities shall be represented by guardian, either general or ad litem. If the persons named as interested are not residents of the State of North Carolina, and their residence is known, which must appear by affidavit, the summons must be served on such nonresidents as is now prescribed by law for service of summons on nonresidents.

Any party defendant to such proceeding may file a disclaimer of any claim or interest in the land described in the petition, which shall be deemed an admission of the allegations of the petition, and the decree shall bar such party and all persons thereafter claiming under him, and such party shall not be liable for any costs or expenses of the proceeding except such as may have been incurred by reason of his delay in pleading. (1913, c. 90, s. 6; C.S., s. 2385; 1967, c. 954, s. 3.)



§ 43-10. Notice of petition published.

§ 43‑10.  Notice of petition published.

In addition to the summons issued, prescribed in the foregoing section [§ 43‑9], the clerk of the court shall, at the time of issuing such summons, publish a notice of the filing thereof containing the names of the petitioners, the names of all persons named in the petition, together with a short but accurate description of the land and the relief demanded, in some secular newspaper published in the county wherein the land is situate, and having general circulation in the county; and if there be no such paper, then in a newspaper in the county nearest thereto and having general circulation in the county wherein the land lies, once a week for eight issues of such paper. The notice shall set forth the title of the cause and in legible or conspicuous type the words "To whom it may concern," and shall give notice to all persons of the relief demanded and the return day of the summons: Provided, that no final order or judgment shall be entered in the cause until there is proof and adjudication of publication as in other cases of publication of notice of summons. The provisions of this section, in respect to the issuing and service of summons and the publication of the notice, shall be mandatory and essential to the jurisdiction of the court to proceed in the cause: Provided, that the recital of the service of summons and publication in the decree or in the final judgment in the cause, and in the certificate issued to the petitioner as hereinafter provided, shall be conclusive evidence thereof. The clerk of the court shall also record a copy of said notice in the lis pendens docket of his office and cross‑index same as other notices of lis pendens and shall also certify a copy thereof to the superior court of each county in which any part of said land lies, and the clerk thereof shall record and cross‑index same in the lis pendens records of his office as other notices of lis pendens are recorded and cross‑indexed. (1913, c. 90, s. 7; 1915, c. 128, s. 1; 1919, c. 82, s. 2; C.S., s. 2386; 1925, c. 287.)



§ 43-11. Hearing and decree.

§ 43‑11.  Hearing and decree.

(a)        Referred to Examiner.  Upon the return day of the summons the petition shall be set down for hearing upon the pleadings and exhibits filed. If any person claiming an interest in the land described in the petition, or any lien thereon, shall file an answer, the petition and answer, together with all exhibits filed, shall be referred to the examiner of titles, who shall proceed, after notice to the petitioner and the persons who have filed answer or answered, to hear the cause upon such parol or documentary evidence as may be offered or called for and taken by him, and in addition thereto make such independent examination of the title as may be necessary. Upon his request the clerk shall issue a commission under the seal of the court for taking such testimony as shall be beyond the jurisdiction of such examiner.

(b)        Examiner's Report.  The examiner shall, within 30 days after such hearing, unless for good cause the time shall be extended, file with the clerk a report of his conclusions of law and fact, setting forth the state of such title, any liens or encumbrances thereon, by whom held, amount due thereon, together with an abstract of title to the lands and any other information in regard thereto affecting its validity.

(c)        Exceptions to Report.  Any of the parties to the proceeding may, within 20 days after such report is filed, file exceptions, either to the conclusions of law or fact. Whereupon the clerk shall transmit the record to the judge of the superior court for his determination thereof; such judge may on his own motion certify any issue of fact arising upon any such exceptions to the superior court of the county in which the proceeding is pending, for a trial of such issue by jury, and he shall so certify such issue of fact for trial by jury upon the demand of any party to the proceeding. If, upon consideration of such record, or the record and verdict of issues to be certified and tried by jury, the title be found in the petitioner, the judge shall enter a decree to that effect, ascertaining all limitations, liens, etc., declaring the land entitled to registration accordingly, and the same, together with the record, shall be docketed by the clerk of the court as in other cases, and a copy of the decree certified to the register of deeds of the county for registration as hereinafter provided. Any of the parties may appeal from such judgment to the appellate division, as in other special proceedings.

(d)        No Judgment by Default.  No judgment in any proceeding under this Chapter shall be given by default, but the court must require an examination of the title in every instance except as respects the rights of parties who, by proper pleadings, admit the petitioner's claim. If, upon the return day of the summons and the day upon which the petition is set down for hearing, no answer be filed, the clerk shall refer the same to the examiner of titles, who shall, after notice to the petitioner, proceed to examine the title, together with all liens or encumbrances set forth or referred to in the petition and exhibits, and shall examine the registry of deeds, mortgages, wills, judgments, mechanic liens and other records of the county, and upon such examination he shall, as hereinbefore provided, report to the clerk the condition of the title, with a notice of liens or encumbrances thereon. The examiner shall have power to take and call for evidence in such case as fully as if the application were being contested. If the title shall be found to be in the petitioner, the clerk shall enter a decree to that effect and declaring the land entitled to registration, with entry of any limitations, liens, etc., and shall certify the same for registration, as hereinbefore provided, after approval by the judge of the superior court. (1913, c. 90, s. 8; C.S., s. 2387; 1969, c. 44, s. 48.)



§ 43-12. Effect of decree; approval of judge.

§ 43‑12.  Effect of decree; approval of judge.

Every decree rendered as hereinbefore provided shall bind the land and bar all persons and corporations claiming title thereto or interest therein; quiet the title thereto, and shall be forever binding and conclusive upon and against all persons and corporations,  whether mentioned by name in the order of publication, or included under the general description, "to whom it may concern"; and every such decree so rendered, or a duly certified copy thereof, as also the certificate of title issued thereon to the person or corporation therein named as owner, or to any subsequent transferee or purchaser, shall be conclusive evidence that such person or corporation is the owner of the land therein described, and no other evidence shall be required in any court of this State of his or its right or title thereto. It shall not be an exception to such conclusiveness that the person is an infant, lunatic or is under any disability, but such person may have recourse upon the indemnity fund hereinafter provided for, for any loss he may suffer by reason of being so concluded. Notwithstanding the provisions of G.S. 43‑10, such decrees shall not be binding on and include the State of North Carolina or any of its agencies unless the State of North Carolina is made a party to the proceeding and notice of said proceeding and copy of petition, etc., are served upon the State of North Carolina as provided in this Chapter. Such decrees shall, in addition to being signed by the clerk of the court, be approved by the judge of the superior court, who shall review the whole proceeding and have power to require any reformation of the process, pleading, decrees or entries. (1913, c. 90, s. 9; 1919, c. 82, s. 3; C.S., s. 2388; 1925, c. 263; 1979, c. 73, s. 2.)



§ 43-13. Manner of registration.

Article 4.

Registration and Effect.

§ 43‑13.  Manner of registration.

(a)        The register of deeds shall register and index, as hereinafter provided, the decree of title before mentioned and all subsequent transfers of title, and note all voluntary and involuntary transactions in any wise affecting the title to the land, authorized to be entered thereon in the real property records and indexes. The certificate of title and the entries for voluntary and involuntary transactions shall be indexed on the grantor index in the name "Registered estate no. ________" and on the grantee index in the name of the registered owner. If the title be subject to trust, condition, encumbrance or the like, the words "in trust," "upon condition," "subject to encumbrance," "life estate," or like appropriate insertion shall indicate the fact and fix any person dealing with such certificate with notice of the particulars of such limitations upon the title as appears upon the registry, and no new or additional certificate number shall be issued in such circumstances. No erasure, alteration, or amendment shall be made upon the registry after entry and issuance of a certificate of title except by order of a court of competent jurisdiction.

(b)        When a voluntary or involuntary transaction is entered on a certificate of title, the certificate with the new entry shall be copied and recorded and indexed in the real property records and indexes. The copied certificate shall be indexed on the grantor index in the name "Registered estate no. ________" and on the grantee index in the name of the registered owner. (1913, c. 90, s. 10; 1919, c. 236, s. 1; C.S., s. 2389; 1999‑59, s. 2.)



§ 43-14. Cross-indexing of lands by registers of deeds.

§ 43‑14.  Cross‑indexing of lands by registers of deeds.

Where any land is brought into the Torrens System and under said System is registered in the public records of the register's office, said register shall cross‑index the registration in the general cross index for deeds in his office. (1931, c. 286, s. 2.)



§ 43-15. Certificate issued.

§ 43‑15.  Certificate issued.

Upon the registration of such decree the register of deeds shall issue an owner's certificate of title, under the seal of his office, which shall be delivered to the owner or his agent duly authorized, and shall be substantially as follows:

State of North Carolina  County of __________________________________________________

The certificate of _____________________________________________________________

I hereby certify that the title is registered in the name of ____________ to and situate in said county and State, described as follows: (Here describe land as in decree.)

Estate____________ (here name the estate and any limitation or encumbrance thereon, as fee simple, upon condition, in trust, subject to encumbrance, and the like).

Under decree of the land court of ____________county, entitled ____________.

Registered No. ____, Book No. ____, page ____.

Witness my hand and seal, at office at ________ this _____________ day of ________, A.D. ________

(Seal)_________________________________

Register of Deeds

(1913, c. 90, s. 10; C.S., s. 2390; 1999‑456, s. 59.)



§ 43-16. Certificates numbered; entries thereon.

§ 43‑16.  Certificates numbered; entries thereon.

All certificates of title to land in the county shall be numbered consecutively, which number shall be retained as long as the  boundaries of the land remain unchanged, and a separate page or more,  with appropriate space for subsequent entries, shall be devoted to each title in the registration of titles book for the county. Every entry made upon any certificate of title in such book or upon the owner's certificate, under any of the provisions of this Chapter, shall be signed by the register of deeds and minutely dated in conformity with the dates shown by the entry book. (1913, c. 90, s. 11; C.S., s. 2391.)



§ 43-17. New certificate issued, if original lost.

§ 43‑17.  New certificate issued, if original lost.

Whenever an owner's certificate of title is lost or destroyed, the owner or his personal representative may petition the court for the issuance of a new certificate. Notice of such petition shall be published once a week for four successive weeks, under the direction of the court, in some convenient newspaper, and noted upon the registry of titles, and upon satisfactory proof having been exhibited before it that the certificate has been lost or destroyed the court may direct the issuance of a new certificate, which shall be appropriately designated and take the place of the original, but at least 30 full days shall elapse between the filing of the petition and making the decree for such new certificate. (1913, c. 90, s. 24; C.S., s. 2392.)



§ 43-17.1. Issuance of certificate upon death of registered owner; petition and contents; dissolution of corporation; certificate lost or not received by grantee.

§ 43‑17.1.  Issuance of certificate upon death of registered owner; petition and contents; dissolution of corporation; certificate lost or not received by grantee.

Upon the death of any person who is the registered owner of any estate or interest in land which has been brought under this Chapter, a petition may be filed with the clerk of the superior court of the county in which the title to such land is registered by anyone having any estate or interest in the land, or any part thereof, the title to which has been registered under the terms of this Chapter, attaching thereto the registered certificate of title issued to the deceased holder and setting forth the nature and character of the interest or estate of such petitioner in said land, the manner in which such interest or estate was acquired by the petitioner from the  deceased person  whether by descent, by will, or otherwise, and setting forth the names and addresses of any and all other persons, firms or corporations which may have any interest or estate therein, or any part thereof, and the names and addresses of all persons known to have any claims or liens against the said land; and setting forth the changes which are necessary to be made in the registered certificate of title to land in order to show the true owner or owners thereof occasioned by the death of the registered owner of said certificate. Such petition shall contain all such other information as is necessary to fully inform the court as to the status of the title and the condition as to all liens and encumbrances against said land existing at the time the petition is filed, and shall contain a prayer for such relief as the petitioner may be entitled to under the provisions hereof. Such petition shall be duly verified.

Like procedure may be followed as herein set forth upon the dissolution of any corporation which is the registered owner of any estate or interest in the land which has been brought under this Chapter.

In the event the registered certificate of title has been lost and  after due diligence cannot be found, and this fact is made to appear by allegation in the petition, such registered certificate of title need not be attached to the petition as hereinabove required, but the legal representatives of the deceased registered owner shall be made parties to the proceeding. If such persons are unknown or, if known cannot after due diligence be found within the State, service of summons upon them may be made by publication of the notice prescribed  in G.S. 43‑17.2. In case the registered owner is a corporation which has been dissolved, service of summons upon such corporation and any others who may have or claim any interest in such land thereunder shall be made by publication of the notice containing appropriate recitals as required by G.S. 43‑17.2.

If any registered owner has by writing conveyed or attempted to convey a title to any registered land without the surrender of the certificate of title issued to him, the person claiming title to said  lands under and through said registered owner by reason of his or its conveyance may file a petition with the clerk of the superior court of the county in which the land is registered and in the proceeding under which the title was registered praying for the cancellation of the original certificate and the issuance of the new certificate. Upon the filing of such petition notice shall be published as prescribed in G.S. 43‑17.2. The clerk of the superior court with whom said petition  is filed shall by order determine what additional notice, if any, shall be given to registered owners. If the registered owner is a natural person, deceased, or a corporation dissolved the court may direct what additional notice, if any, shall be given. The clerk shall hear the evidence, make findings of fact, and if found as a fact that the original certificate of the registered owner has been lost and cannot be found, shall enter his order directing the register of deeds to cancel the same and to issue a new certificate to such person or persons as may be entitled thereto, subject to such claims or liens as the court may find to exist.

Any party within 10 days from the rendition of such judgment or order by the clerk of superior court of the county in which said land  is registered may appeal to the superior court during a session of court, where the cause shall be heard de novo by the judge, unless a jury trial be demanded, in which event the issues of fact shall be submitted to a jury. From any order or judgment entered by the superior court during a session of court an appeal may be taken to the appellate division in the manner provided by law. (1943, c. 466, s. 1; 1945, c. 44; 1969, c. 44, s. 49; 1971, c. 1185, s. 2.)



§ 43-17.2. Publication of notice; service of process.

§ 43‑17.2.  Publication of notice; service of process.

Upon the filing of such duly verified petition, the petitioner shall cause to be published once a week for four weeks, in some newspaper having a general circulation in the county in which the land is situated, a notice signed by the clerk of the superior court, setting forth in substance the nature of the petition, a description of the land affected thereby, and the relief therein prayed for, and notifying all persons having or claiming any interest or estate in the land to appear at a time therein specified, which shall be at least 30 days after the first publication of said notice, to show cause, if any exists, why the relief prayed for in the petition should not be granted. An affidavit shall be filed by the publisher with the clerk of the court, showing a full compliance of this requirement. Upon a filing of said petition, the petitioner shall cause the summons, with a copy of the petition, to be served upon all persons, firms or corporations known to have any interest or estate in the lands referred to in the petition, and the personal representative, the devisees, if any, and all heirs at law of the deceased registered owner of said land. In the event any of the persons upon whom service of summons is to be made are nonresidents of the State of North Carolina, service may be made by publication in the manner prescribed by law for the service of summons in special proceedings. (1943, c. 466, s. 1.)



§ 43-17.3. Answer by person claiming interest.

§ 43‑17.3.  Answer by person claiming interest.

Any person asserting a claim or any interest in such registered land may, at any time prior to the hearing provided for in G.S. 43‑17.4, file such answer or other pleadings as may be proper, asserting his rights or claims to the property referred to in the petition. (1943, c. 466, s. 1.)



§ 43-17.4. Hearing by clerk of superior court; orders and decrees; cancellation of old certificate and issuance of new certificate.

§ 43‑17.4.  Hearing by clerk of superior court; orders and decrees; cancellation of old certificate and issuance of new certificate.

The clerk of the superior court shall hear and determine all matters presented upon the petition and such pleadings as may be filed in this proceeding, and shall make such orders and decrees therein as may be found to be proper from the facts as ascertained and determined by the court. The court is authorized and empowered to order and direct that the outstanding registered certificate of title to the land shall be surrendered and cancelled in the office of the register of deeds, and that a new certificate of title shall be issued, showing therein the owner or owners of the land described in the original certificate and the nature and character of such ownership: Provided, the clerk of the superior court shall not authorize the issuance of the new certificate of title until the fees provided in G.S. 43‑49 have been paid. Upon the surrender and cancellation by the register of deeds of the outstanding certificate of title, the new certificate of title shall be registered and cross‑indexed in the same manner provided for the registration of the original certificate, and the register of deeds shall issue a new certificate of title in the same manner and form as provided for the original certificate. The said new certificate shall have the same force and effect as the original certificate of title and shall be subject to the same provisions of law with reference thereto. (1943, c. 466, s. 1.)



§ 43-17.5. Issuance of new certificate validated.

§ 43‑17.5.  Issuance of new certificate validated.

Whenever heretofore any registered certificate of title has been surrendered by the heirs or devisees of any deceased registered owner of any registered title and the registered certificate of title of such deceased owner has been surrendered and canceled and a new certificate of title issued to a purchaser or to such heirs or devisees, the same is hereby validated and confirmed and made effectual to the same extent as though such new certificate had been issued in compliance with the provisions of this Chapter. (1943, c. 466, s. 1.)



§ 43-18. Registered owner's estate free from adverse claims; exceptions.

§ 43‑18.  Registered owner's estate free from adverse claims; exceptions.

Every registered owner of any estate or interest in land brought under this Chapter shall, except in cases of fraud to which he is a party or in which he is a privy, without valuable consideration paid in good faith, and except when any registration has been procured through forgery, hold the land free from any and all adverse claims, rights or encumbrances not noted on the certificate of title, except

(1)        Liens, claims or rights arising or existing under the laws or Constitution of the United States which the statutes of this  State cannot require to appear of record under registry laws;

(2)        Taxes and assessments thereon due the State or any county, city or town therein, but not delinquent;

(3)        Any lease for a term not exceeding three years, under which the land is actually occupied. (1913, c. 90, s. 25; C.S., s.  2393.)



§ 43-19. Adverse claims existing at initial registry; affidavit; limitation of action.

§ 43‑19.  Adverse claims existing at initial registry; affidavit; limitation of action.

Any person making any claim to or asserting any lien or charge upon registered land, existing at the initial registry of the same and not shown upon the register or adverse to the title of the registered owner, and for which no other provision is herein made for asserting the same in the registry of titles, may make an affidavit thereof setting forth his interest, right, title, lien or demand, and how and under whom derived, and the character and nature thereof. The  affidavit shall state his place of residence and designate a place at  which all notices relating thereto may be served. Upon the filing of such affidavit in the office of the clerk of the superior court, the clerk shall order a note thereof as in the case of charges or encumbrances, and the same shall be entered by the register of deeds. Action shall be brought upon such claim within six months after the entry of such note, unless for cause shown the clerk shall extend the time. Upon failure to commence such action within the time prescribed therefor, the clerk shall order a cancellation of such note. If any person shall wantonly or maliciously or without reasonable cause procure such notation to be entered upon the registry of titles, having the effect of a cloud upon the registered owner's title, he shall be liable for all damages the owner may suffer thereby. (1913, c. 90, s. 25; C.S., s. 2394.)



§ 43-20. Decree and registration run with the land.

§ 43‑20.  Decree and registration run with the land.

The obtaining of a decree of registration and the entry of a certificate of title shall be construed as an agreement running with the land, and the same shall ever remain registered land, subject to the provisions of this Chapter and all amendments thereof. (1913, c. 90, s. 26; C.S., s. 2395.)



§ 43-21. No right by adverse possession.

§ 43‑21.  No right by adverse possession.

No title to nor right or interest in registered land in derogation of that of the registered owner shall be acquired by prescription or adverse possession. (1913, c. 90, s. 27; C.S., s. 2396.)



§ 43-22. Jurisdiction of courts; registered land affected only by registration.

§ 43‑22.  Jurisdiction of courts; registered land affected only by registration.

Except as otherwise specially provided by this Chapter, registered land and ownership therein shall be subject to the jurisdiction of the courts in the same manner as if it had not been registered; but the registration shall be the only operative act to transfer or affect the title to registered land, and shall date from the time the writing, instrument or record to be registered is duly filed in the office of the register of deeds, subject to the provisions of this Chapter; no voluntary or involuntary transaction shall affect the title to registered lands until registered in accordance with the provisions of this Chapter: Provided, that all mortgages, deeds, surrendered and canceled certificates, when new certificates are issued for the land so deeded, the other paper‑writings, if any, pertaining to and affecting the registered estate or estates herein referred to, shall be filed by the register of deeds for reference and information, but the consolidated real property records shall be and constitute sole and conclusive legal evidence of title, except in cases of mistake and fraud, which shall be corrected in the methods now provided for the correction of papers authorized to be registered. (1913, c. 90, s. 28; C.S., s. 2397; 2000‑140, s. 42(a).)



§ 43-23. Priority of right.

§ 43‑23.  Priority of right.

In case of conflicting claims between the registered owners the right, title or estate derived from or held under the older certificate of title shall prevail. (1913, c. 90, s. 29; C.S., s. 2398.)



§ 43-24. Compliance with this Chapter due registration.

§ 43‑24.  Compliance with this Chapter due registration.

When the provisions of this Chapter have been complied with, all conveyances, deeds, contracts to convey or leases shall be considered duly registered, as against creditors and purchasers, in the same manner and as fully as if the same had been registered in the manner heretofore provided by law for the registration of conveyances. (1913, c. 90, s. 32; C.S., s. 2399.)



§ 43-25. Release from registration.

§ 43‑25.  Release from registration.

Whenever the record owner of any estate in lands, the title to which has been registered or attempted to be registered in accordance with the provisions of this Chapter, desires to have such estate released from the provisions of said Chapter insofar as said Chapter relates to the form of conveyance, so that such estate may ever thereafter be conveyed, either absolutely or upon condition or trust, by the use of any desired form of conveyance other than the certificate of title prescribed by said Chapter, such owner may present his owner's certificate of title to such registered estate to the register of deeds of the county wherein such land lies, with a memorandum or statement written by him on the margin thereof in the words following, or words of similar import, to wit: "I (or we),_________ , being the owner (or owners) of the registered estate evidenced by this certificate of title, do hereby release said estate from the provisions of Chapter 43 of the General Statutes of North Carolina insofar as said Chapter relates to the form of conveyance, so that hereafter the said estate may, and shall be forever until again hereafter registered in accordance with the provisions of said Chapter and acts amendatory thereof, conveyed, either absolutely or upon condition or trust, by any form of conveyance other than the certificate of title prescribed by said Chapter, and in the same manner as if said estate had never been registered." Which said memorandum or statement shall further state that it is made pursuant to the provisions of this section, and shall be signed by such record owner and attested by the register of deeds under his hand and official seal, and a like memorandum or statement so entered, signed and attested upon the margin of the record of the said owner's certificate of title in the consolidated real property records in said register's office, with the further notation made and signed by the register of deeds on the margin of the certificate of title in the consolidated real property records showing that such entry has been made upon the owner's certificate of title; and thereafter any conveyance of such registered estate, or any part thereof, by such owner, his heirs or assigns, by means of any desired form of conveyance other than such certificate of title shall be as valid and effectual to pass such estate of the owner according to the tenor and purport of such conveyance in the same manner and to the same extent as if such estate had never been so registered. (Ex. Sess. 1924, c. 40; 2000‑140, s. 42(b).)



§ 43-26. Limitations.

Article 5.

Adverse Claims and Corrections after Registration.

§ 43‑26.  Limitations.

No decree of registration heretofore entered, and no certificate of title heretofore issued pursuant thereto, shall be adjudged invalid, revoked, or set aside, unless the action or proceeding in which the validity of such decree of registration or certificate of title issued pursuant thereto is attacked or called in question be commenced or the defense alleging the invalidity thereof be interposed within 12 months from March 10, 1919.

No decree of registration hereafter entered and no certificate of title hereafter issued pursuant thereto shall be adjudged invalid or revoked or set aside, unless the action or proceeding in which the validity of such decree or of the certificate of title issued pursuant thereto is attacked or called in question be commenced or the defense  alleging the invalidity thereof be interposed within 12 months from the date of such decree.

No action or proceeding for the recovery of any right, title, interest, or estate in registered land adverse to the title established and adjudicated by any decree of registration heretofore entered shall be maintained unless such action or proceeding be commenced within 12 months from the date last mentioned; and no action or proceeding for the recovery of any right, title, interest, estate in registered land, adverse to the right established by any decree of registration hereafter shall be maintained unless such action or proceeding be commenced within 12 months from the date of such decree.

No action or proceeding for the enforcement or foreclosure of any lien upon or charge against registered land which existed at the date  when any decree of registration was heretofore entered, and which was not recognized or established by such decree, shall be maintained, unless such action or proceeding be commenced within 12 months from the date above mentioned; and no action or proceeding for the enforcement or foreclosure of any lien upon or charge against registered land in existence at the date of any decree of registration hereafter entered, and which is not recognized and established by such decree, shall be maintained, unless such action or proceeding be commenced within 12 months from the date of such decree. (1919, c. 236, s. 1; C.S., s. 2400.)



§ 43-27. Adverse claim subsequent to registry; affidavit of claim prerequisite to enforcement; limitation.

§ 43‑27.  Adverse claim subsequent to registry; affidavit of claim prerequisite to enforcement; limitation.

Any person claiming any right, title, or interest in registered land adverse to the registered owner thereof, arising subsequent to the date of the original decree of registration, may, if no other provision is made for registering the same, file with the register of deeds of the county in which such decree was rendered or certificate of title thereon was issued, a verified statement in writing, setting forth fully the right, title, or interest so claimed, how or from whom it was acquired, and a reference to the number, book, and page of the certificate of title of the registered owner, together with a description of the land by metes and bounds, the adverse claimant's place of residence and his post‑office address, and, if a nonresident, he shall designate or appoint the said register of deeds to receive all notices directed to or to be served upon such adverse claimant in connection with the claim by him made, and such statement shall be noted and filed by said register of deeds as an adverse claim; but no action or proceeding to enforce such adverse claim shall be maintained unless the same be commenced within six months of the filing of the statement thereof. (1919, c. 236, s. 1; C.S., s. 2401.)



§ 43-28. Suit to enforce adverse claim; summons and notice necessary.

§ 43‑28.  Suit to enforce adverse claim; summons and notice necessary.

Upon the institution of any action or proceeding to enforce such adverse claim, notice thereof shall be served upon the register of deeds, who shall enter upon the registry a memorandum that suit has been brought or proceeding instituted to determine the validity of such adverse claim; and summons or notice shall be served upon the holder or claimant of the registered title or certificate or other person against whom such adverse claim is alleged, as provided by law for the institution of suits or proceedings in the courts of this State.

If no notice of the institution of an action or proceeding to enforce an adverse claim be served upon the register of deeds and upon the holder of the registered title or certificate, or other person, as aforesaid, within seven months from the date of filing the statement of adverse claim, the register of deeds shall cancel upon the registry the adverse claim so filed and make a memorandum setting out that no notice of suit or proceeding to enforce the same had been served upon him within seven months as herein required, and that such adverse claim was therefore canceled; and thereafter no action or proceeding shall be begun or maintained to enforce such adverse claim in any of the courts of this State. (1919, c. 236, s. 1; C.S., s. 2402.)



§ 43-29. Judgment in suit to enforce adverse claim; register to file.

§ 43‑29.  Judgment in suit to enforce adverse claim; register to file.

The court shall certify its judgment to the register of deeds; if such adverse claim be held valid, the register of deeds shall make such entry upon the registry and upon the owner's certificate of title as may be directed by the court, or he may file and record a certified copy of the judgment or order of the court thereon; if such adverse claim be held invalid the register of deeds shall cancel such adverse claim upon the registry, noting thereon that the same was done by order or judgment of the court, or he may file and record a certified copy of the judgment or order of the court thereon. (1919, c. 236, s. 1; C.S., s. 2403.)



§ 43-30. Correction of registered title; limitation of adverse claims.

§ 43‑30.  Correction of registered title; limitation of adverse claims.

Any registered owner or other claimant under the registered title may at any time apply to the court in which the original decree was entered, by petition, setting out that registered interests of any description, whether vested, contingent, expectant or inchoate, have terminated and ceased, or that new interests have arisen or been created which do not appear upon the certificate, or that any error or omission was made in entering or issuing the certificate or any duplicate thereof, or that the name of any person on the certificate has been changed, or that the registered owner had married or, if registered as married, that the marriage has been terminated, or that a corporation which owned registered lands has been dissolved, without conveying the same or transferring its certificate within three years after the dissolution, or any other reasonable and proper ground of correction or relief; and such court may hear and determine the petition after notice to all parties in interest, and may make such order or decree as may be appropriate and lawful in the premises; but nothing in this section shall be construed to authorize any such court to open any original decree of registration which was entered more than 12 months prior to the filing of such petition, and nothing shall be done or ordered by the court to divest or impair the title or other interest of a purchaser who holds a transfer or certificate of title for value and in good faith. No action or proceeding shall be commenced or maintained to set up or establish any right, claim, interest or estate adverse to the order or decree or certificate of title issued thereon made or entered upon any petition or other proceeding authorized by this section, unless the same shall be brought and instituted within six months from the date of such order or decree authorized by this section. (1919, c. 236, s. 1; C.S., s. 2404.)



§ 43-31. When whole of land conveyed.

Article 6.

Method of Transfer.

§ 43‑31.  When whole of land conveyed.

Whenever the whole of any registered estate is transferred or conveyed the same shall be done by a transfer or conveyance attached to the certificate substantially as follows:

The owners (giving the names of the parties owning land described in the certificate) hereby, in consideration of __________________ dollars, sell and convey to the purchaser (giving name of purchaser) the lot or tract of land, as the case may be, described in the certificate of title hereto attached. The transfer shall be indexed on the grantor and grantee indexes in the same manner as deeds are indexed.

The same shall be signed and properly acknowledged by the parties and shall have the full force and effect of a deed in fee simple: Provided, that if the sale shall be in trust, upon condition, with power to sell or other unusual form of conveyance, the same shall be set out in the transfer, and shall be entered upon the consolidated real property records as hereinafter provided; that upon presentation of the transfer, together with the certificate of title, to the register of deeds, the transaction shall be duly noted and registered in accordance with the provisions of this Chapter, and certificate of title so presented shall be canceled and a new certificate with the same number issued to the purchaser thereof, which new certificate shall fully refer by number and also by name of holder to former certificate just canceled. (1913, c. 90, s. 12; C.S., s. 2405; 1999‑59, s. 3; 2000‑140, s. 42(c).)



§ 43-32. Conveyance of part of registered land.

§ 43‑32.  Conveyance of part of registered land.

The transfer of any part of a registered estate, either of an undivided interest therein or of a separate lot or parcel thereof, shall be made by an instrument of the transfer or conveyance similar in form to that herein provided for the transfer of the whole of any registered estate, to which shall be attached the certificate of title of such registered estate. In case of the transfer of an undivided interest in a registered estate, such instrument of transfer or conveyance shall accurately specify and describe the extent and amount of the interest transferred and of the interest retained, respectively. In case of a transfer of a separate lot or parcel of a registered estate, such instrument of transfer or conveyance shall describe the lot or parcel transferred either by metes and bounds or by reference to the map or plat attached thereto, and shall in every case be accompanied by a map or plat having clearly indicated thereon the boundaries of the whole of the registered estate and of the lot or parcel to be transferred, but a new survey of the original registered estate shall not be required. The transfer shall be indexed on the grantor and grantee indexes in the same manner as deeds are indexed. (1919, c. 82, s. 4; C.S., s. 2406; 1999‑59, s. 4.)



§ 43-33. Duty of register of deeds upon part conveyance.

§ 43‑33.  Duty of register of deeds upon part conveyance.

Upon presentation to the register of deeds of an instrument of transfer or conveyance of an undivided interest in a registered estate, in proper form as above prescribed, it shall be his duty to cancel the certificate of title attached thereto and to issue to each owner a new certificate of title, each bearing the same number as the original certificate of title and accurately specifying and describing the extent and the amount of the interest retained or of the interest transferred, as the case may be. Upon presentation to the register of deeds of an instrument of transfer or conveyance of a separate lot or parcel of a registered estate, in proper form as above prescribed, it shall be his duty to cancel the certificate of the title attached thereto and to issue to each owner a new certificate of title bearing a new number and describing the separate lot or parcel retained or transferred, as the case may be, either by metes and bounds or by reference to a map or plat thereto attached. The register of deeds is responsible for determining that each new certificate of title contains a description of the property transferred or retained but not for verifying the accuracy of any description. (1919, c. 82, s. 4; C.S., s. 2407; 1999‑59, s. 5.)



§ 43-34. Subdivision of registered estate.

§ 43‑34.  Subdivision of registered estate.

Any owner of a registered estate who may desire to subdivide the same may make application in writing to the register of deeds for the issuance of a new certificate of title for each subdivision, to which application shall be attached a map or plat having clearly indicated thereon the boundaries of the whole of the registered estate in question and of each lot or parcel for which he desires a new certificate of title. Thereupon it shall be the duty of the register of deeds, upon payment by such applicant of necessary surveyor's fees, if any are required, and of the amount herein provided for issuing the certificates of title and recording the map, to cancel the certificate of title attached to said application and to issue to such owner new certificates of title, each bearing a new number, for each lot or parcel shown upon the said map, describing such lot or parcel in such certificates either by metes and bounds or by reference to a map or plat attached thereto. (1919, c. 82, s. 4; C.S., s. 2408.)



§ 43-35. References and cross references entered on register.

§ 43‑35.  References and cross references entered on register.

In all cases the register of deeds shall place upon the consolidated real property records and upon the certificate of title of such registered estate therein, references and cross references to the new certificates issued as above provided, in accordance with the provisions of this Article, and the new certificates issued shall fully refer by number and by name of the holder to the canceled certificate in place of which they are issued. (1919, c. 82, s. 4; C.S., s. 2409; 2000‑140, s. 42(d).)



§ 43-36. When land conveyed as security.

§ 43‑36.  When land conveyed as security.

(a)        Whole Land Conveyed.  Whenever the owner of any registered estate shall desire to convey same as security for debt, it may be done in the following manner, by a short form of transfer, substantially as follows, to wit:

A.B. and wife (giving names of all owners or holders of certificates and their wives) hereby transfer to C.D. the tract or lot of land described as No. ________ in registration of titles book for ________ County, a certificate for the title for same being hereto attached, to secure a debt of ________ dollars, due to ________, of ____________ County and State, on the ________ day of ____________, ________, evidenced by bond (or otherwise as the case may be) dated the ________ day of ____________, ________. In case of default in payment of said debt with accrued interest, ________ days notice of sale required.

The same shall be signed and properly acknowledged by the parties making same, and shall be presented, together with the owner's certificate, to the register of deeds, whose duty it shall be to note upon the owner's certificate and upon the certificate of title in the consolidated real property records the name of the trustee, the amount of debt, and the date of maturity of same.

(b)        Part of Land Conveyed.  When a part of the registered estate shall be so conveyed, the register of deeds shall note upon the consolidated real property records and owner's certificate the part so conveyed, and if the same be required and the proper fee paid by the trustee, shall issue what shall be known as a partial certificate, over his hand and seal, setting out the portion so conveyed.

(c)        Effect of Transfer.  All transfers by such short form shall convey the power of sale upon due advertisement at the county courthouse and in some newspaper published in the county, or adjoining county, in the same manner and as fully as is now provided by law in the case of mortgages and deeds of trust and default therein.

(d)        Other Encumbrances Noted.  All registered encumbrances, rights or adverse claims affecting the estate represented thereby shall continue to be noted, not only upon the certificate of title in the consolidated real property records, but also upon the owner's certificate, until same shall have been released or discharged. And in the event of second or other subsequent voluntary encumbrances the holder of the certificate may be required to produce such certificate for the entry thereon or attachment thereto of the note of such subsequent charge or encumbrance as provided in this Article.

(e)        Other Forms of Conveyance May Be Used.  Nothing in this section nor this Chapter shall be construed to prevent the owner from conveying such land, or any part of the same, as security for a debt by deed of trust or mortgage in any form which may be agreed upon between the parties thereto, and having such deed of trust or mortgage recorded in the office of the register of deeds as other deeds of trust and mortgages are recorded: Provided, that the book and page of the record at which such deed of trust or mortgage is recorded shall be entered by the register of deeds upon the owner's certificate and also on the consolidated real property records.

(f)         Sale under Lien; New Certification.  Upon foreclosure of such deed of trust or mortgage, or sale under execution for taxes or other lien on the land, the fact of such foreclosure or sale shall be reported by the trustee, mortgagee or other person authorized to make the same, to the register of deeds of the county in which the land lies, and, upon satisfactory evidence thereof, it shall be his duty to call in and cancel the outstanding certificate of title for the land, so sold, and to issue a new certificate in its place to the purchaser or other person entitled thereto; and the production of such outstanding certificate and its surrender by the holder thereof may be compelled, upon notice to him, by motion before and order of the clerk of the superior court in the original proceeding or the clerk of the superior court of the county in which the land lies; but the right of appeal from such order may be exercised and shall be allowed as in other special proceedings, and pending any such appeal the rights of all parties shall be preserved. (1913, c. 90, s. 14; 1915, c. 245; 1919, c. 82, s. 5; C.S., s. 2410; 1999‑456, s. 59; 2000‑140, s. 42(e).)



§ 43-37. Owner's certificate presented with transfer.

§ 43‑37.  Owner's certificate presented with transfer.

In voluntary transactions the owner's certificate of title must be presented along with the writing or instrument conveying or effecting the sale, and thereupon and not otherwise the register shall be authorized to register the conveyance or other transaction upon proof of payment of all delinquent taxes or liens, if any, or if such payment be not shown the entry and new certificate shall note such taxes or liens as having priority thereto. (1913, c. 90, s. 15; C.S.,  s. 2411.)



§ 43-38. Transfers probated; partitions; contracts.

§ 43‑38.  Transfers probated; partitions; contracts.

All transfers of registered land shall be duly executed and probated as required by law upon like conveyances of other lands, and in all cases of change in boundary by partition, subtraction or addition of land there shall be an accurate survey and permanent marking of boundaries and accurate plots, showing the courses, distances and markings of every portion thereof, which shall be duly proved and registered as upon the initial registration. Such transfers shall be presented to the register of deeds for entry upon the consolidated real property records and upon the owner's certificate within 30 days from the date thereof, or become subject to any rights which may accrue to any other person by a prior registration. All leases or contracts affecting land for a period exceeding three years shall be in writing, duly proved before the clerk of the superior court, recorded in the register's office, and noted upon the registry and upon the owner's certificate. (1913, c. 90, ss. 15, 32; C.S., s. 2412; 2000‑140, s. 42(f).)



§ 43-39. Certified copy of order of court noted.

§ 43‑39.  Certified copy of order of court noted.

In voluntary transactions a certificate from the proper State, county or court officer, or certified copy of the order, decree or judgment of any court of competent jurisdiction shall be authority for him to order a proper notation thereof upon the consolidated real property records, and for the register of deeds to note the transaction under the direction of the court. (1913, c. 90, s. 16; C.S., s. 2413; 2000‑140, s. 42(g).)



§ 43-40. Production of owner's certificate required.

§ 43‑40.  Production of owner's certificate required.

Whenever owner's certificate is not presented to the register along with any writing, instrument or record filed for registration under this Chapter, he shall forthwith send notice by registered mail to the owner of such certificate, requesting him to produce the same in order that a memorial of the transaction may be made thereon; and such production may be required by subpoena duces tecum or by other process of the court, if necessary. (1913, c. 90, s. 17; C.S., s. 2414.)



§ 43-41. Registration notice to all persons.

§ 43‑41.  Registration notice to all persons.

Every voluntary or involuntary transaction, which if recorded, filed or entered in any clerk's office would affect unregistered land, shall, if duly registered in the office of the proper register as the case may be, and not otherwise, be notice to all persons from the time of such registration, and operate, in accordance with law and the provisions of this Chapter, upon any registered land in the county of such registration. (1913, c. 90, s. 18; C.S., s. 2415.)



§ 43-42. Conveyance of registered land in trust.

§ 43‑42.  Conveyance of registered land in trust.

Whenever a writing, instrument or record is filed for the purpose of transferring registered land in trust, or upon any equitable condition or limitation expressed therein, or for the purpose of creating or declaring a trust or other equitable interest in such land, the particulars of the trust, condition, limitation or other equitable interest shall not be entered on the certificate, but it shall be sufficient to enter in the consolidated real property records and upon the certificates a memorial thereof by the terms "in trust" or "upon condition" or in other apt words, and to refer by number to the writing, instrument or record authorizing or creating the same. And if express power is given to sell, encumber or deal with the land in any manner, such power shall be noted upon the certificates by the term "with power to sell" or "with power to encumber," or by other apt words. (1913, c. 90, s. 19; C.S., s. 2416; 2000‑140, s. 42(h).)



§ 43-43. Authorized transfer of equitable interests registered.

§ 43‑43.  Authorized transfer of equitable interests registered.

No writing or instrument for the purpose of transferring, encumbering or otherwise dealing with equitable interests in registered land shall be registered unless the power thereto enabling has been expressly conferred by or has been reserved in the writing or instrument creating such equitable instrument, or has been declared to exist by the decree of some court of competent jurisdiction, which decree must also be registered. (1913, c. 90, s. 20; C.S., s. 2417.)



§ 43-44. Validating conveyance by entry on margin of certificate.

§ 43‑44.  Validating conveyance by entry on margin of certificate.

In all cases where the owner of any estate in lands, the title to which has been registered or attempted to be registered in accordance with the provisions of this Chapter, has before August 21, 1924, and subsequent to such registration made any conveyance of such estate, or any portion thereof, by any form of conveyance sufficient in law to pass the title thereto if the title to said lands had not been so registered, the record owner and holder of the certificate of title covering such registered estate may enter upon the margin of his certificate of title in the consolidated real property records a memorandum showing that such registered estate, or a portion thereof, has been so conveyed, and further showing the name of the grantee or grantees and the number of the book and the page thereof where such conveyance is recorded in the office of the register of deeds, and make a like entry upon the owner's certificate of title held by him, both of such entries to be signed by him and witnessed by the register of deeds, and attested by the seal of office of the register of deeds upon said owner's certificate, with the further notation made and signed by the register of deeds on the margin of the certificate of title in the consolidated real property records showing that such entry has been made upon the owner's certificate of title, and thereupon such conveyance shall become and be as valid and effectual to pass such estate of the owner according to the tenor and purport of such conveyance as if the title to said lands had never been so registered, whether such conveyance be in form absolute or upon condition of trust; and in all cases where such conveyance has been made before August 21, 1924, upon the making of the entries herein authorized by the record owner and holder of such owner's certificate of title, the grantee and his heirs and assigns shall thereafter have the same right to convey the said estate or any part of the same in all respects as if the title to said lands had never been so registered. (Ex. Sess. 1924, c. 41; 2000‑140, s. 42(i).)



§ 43-45. Docketed judgments.

Article 7.

Liens upon Registered Lands.

§ 43‑45.  Docketed judgments.

Whenever any judgment of the superior court of the county in which the registered estate is situated shall be duly docketed in the office of the clerk of the superior court, or any lien or notice of lis pendens is filed in the office of the clerk of the superior court, it shall be the duty of the clerk, upon the request of any interested party, to certify the same to the register of deeds. The register of deeds shall enter upon the certificate of title, the date, and the amount of the judgment, and the same shall be a lien upon such land as fully as such docketed judgment would be a lien upon unregistered lands of the judgment debtor, and the register of deeds is authorized to recover the certificate of title pursuant to G.S. 43‑40. The register of deeds shall also enter notice of the judgment, lien, or lis pendens on the record copy of the certificate of title, and the encumbrance is valid against the registered estate from the time it is noted on the record copy. (1913, c. 90, s. 22; C.S., s. 2418; 1999‑59, s. 6.)



§ 43-46. Notice of delinquent taxes filed.

§ 43‑46.  Notice of delinquent taxes filed.

It shall be the duty of the tax collector of each taxing unit, not later than June 30 following the date the taxes became delinquent, to file an exact memorandum of the delinquency, if any, of any registered land for the nonpayment of the taxes or assessments thereon, including interest, in the office of the register of deeds for registration; and if such officer fails to perform such duty, and there shall be subsequent to such day a transfer of the land as hereinbefore provided, the grantee shall acquire a good title free from any lien for such taxes and assessments, and the collector and his sureties shall be liable for the payment of the taxes and assessments with the interest thereon. The register of deeds shall enter the notice of delinquency on the record copy of the certificate of title, and the tax lien shall be valid against the registered estate from the time it is noted on the record copy. The register of deeds shall enter the notice of cancellation of the tax lien on the record copy of the certificate of title upon presentation of satisfactory evidence of payment. (1913, c. 90, s. 21; C.S., s. 2419; 1999‑59, s. 7; 2000‑140, s. 9.)



§ 43-47: Repealed by Session Laws 1999-59, s. 8.

§ 43‑47:  Repealed by Session Laws 1999‑59, s.  8.



§ 43-48. Foreclosure of tax lien.

§ 43‑48.  Foreclosure of tax lien.

The lien for ad valorem taxes may be foreclosed and the property sold pursuant to G.S. 105‑375. A note of the sale under this section shall be duly registered, and a certificate shall be entered and an owner's certificate issued in favor of the purchaser in whom title shall be thereby vested as registered owner, in accordance with the provisions of this Chapter. Nothing in this section shall be so construed as to affect or divert the title of a tenant in reversion or remainder to any real estate which has been returned delinquent and sold on account of the default of the tenant for life in paying the taxes or assessments thereon. (1913, c. 90, s. 23; C.S., s. 2421; 1999‑59, s. 9.)



§ 43-49. Assurance fund provided; investment.

Article 8.

Assurance Fund.

§ 43‑49.  Assurance fund provided; investment.

Upon the original registration of land and also upon the entry of certificate showing the title as registered owners in heirs or devisees, there shall be paid to the clerk of the court one tenth of one percent (0.1%) of the assessed value of the land for taxes, as an assurance fund, which shall be paid over to the State Treasurer, who shall be liable therefor upon his official bond as for other moneys received by him in his official capacity. He shall keep all the principal and interest of such fund invested, except as required for the payment of indemnities, in bonds and securities of the United States, of this State, or of counties and other municipalities within  the State. Such investment shall be made upon the advice and concurrence of the Governor and Council of State, and he shall make report of such funds and the investment thereof to the General Assembly biennially. When registration involves the State of North Carolina or any political subdivision thereof, the local tax collector shall assess the value of the land involved as if for tax purposes and the amount to be paid to the clerk shall be an amount equal to one tenth of one percent (0.1%) of such assessed value; provided, however, that no taxes shall be levied upon such land while title thereto remains in the State of North Carolina or any political subdivision thereof. (1913, c. 90, s. 33; C.S., s. 2422; 1963, c. 946, s. 2.)



§ 43-50. Action for indemnity.

§ 43‑50.  Action for indemnity.

Any person who, without negligence on his part, sustains loss or damage or is deprived of land, or of any estate or interest therein, through fraud or negligence or in consequence of any error, omission, mistake, misfeasance, or misdescription in any certificate of title or in any entry or memorandum in the registration book, and who, by the provisions of this Chapter, is barred or in any way precluded from bringing an action for the recovery of such land or interest or estate therein or claim upon same, may bring an action in the superior court of the county in which the land is situate for the recovery of compensation for such loss or damage from the assurance fund. Such action shall be against the State Treasurer and all other persons who may be liable for the fraud, negligence, omission, mistake or misfeasance; but if such claimant has the right of action or other remedy for the recovery of the land, or of the estate or interest therein, or of the claim upon same, he shall exhaust such remedy before resorting to the assurance fund. (1913, c. 90, s. 34; C.S., s. 2423.)



§ 43-51. Satisfaction by third person or by Treasurer.

§ 43‑51.  Satisfaction by third person or by Treasurer.

If there are defendants other than the State Treasurer, and judgment is rendered in favor of the plaintiff and against the Treasurer and some or all of the other defendants, execution shall first be issued against the other defendants, and if such execution is returned unsatisfied in whole or in part, and the officer returning the same shall certify that it cannot be collected from the property and effects of the other defendants, or if the judgment be against the Treasurer only, the clerk of the court shall certify the amount due on the execution to the State Treasurer, and the same shall be paid.  In all  such cases the Treasurer may employ counsel who shall receive reasonable compensation for his services from the assurance fund. (1913, c. 90, s. 35; C.S., s. 2424; 1993, c. 257, s. 1.)



§ 43-52. Payment by Treasurer, if assurance fund insufficient.

§ 43‑52.  Payment by Treasurer, if assurance fund insufficient.

If the assurance fund shall be insufficient at any time to meet the amount called for by any such certificate, the Treasurer shall pay the same from any funds in the treasury not otherwise appropriated; and in such case any amount thereafter received by the Treasurer on account of the assurance fund shall be transferred to the general funds of the treasury until the amount advanced shall have been paid. (1913, c. 90, s. 36; C.S., s. 2425.)



§ 43-53. Treasurer subrogated to right of claimant.

§ 43‑53.  Treasurer subrogated to right of claimant.

In every case of payment by the Treasurer from the assurance funds under the provisions of this Chapter the Treasurer shall be subrogated to all the rights of the plaintiff against all and every other person or property or securities to a trustee, or by the improper exercise of any power of sale in benefit of the assurance fund. (1913, c. 90, s. 37; C.S., s. 2426.)



§ 43-54. Assurance fund not liable for breach of trust; limit of recovery.

§ 43‑54.  Assurance fund not liable for breach of trust; limit of recovery.

The assurance fund shall not be liable to pay any loss, damage or deprivation occasioned by a breach of trust, whether expressed, constructive or implied, by any registered owner who is a trustee, or by the improper exercise of any power of sale in a mortgage or deed of trust. Nor shall any plaintiff recover as compensation under the provisions of this Chapter more than the fair market value of the land at the time when he suffered the loss, damage or deprivation thereof. (1913, c. 90, s. 38; C.S., s. 2427.)



§ 43-55. Statute of limitation as to assurance fund.

§ 43‑55.  Statute of limitation as to assurance fund.

Action for compensation from the assurance fund shall be begun within three years from the time the cause of action accrued. In cases of infancy or other disability now recognized by law, persons under such disability shall have one year after the removal of such disability within which to begin the action. (1913, c. 90, s. 39; C.S., s. 2428.)



§ 43-56. Proceedings.

Article 9.

Removal of Land from Operation of Torrens Law.

§ 43‑56.  Proceedings.

Any land brought under the provisions and operation of this Chapter before April 16, 1931, may be removed and excluded therefrom by a motion in writing filed in the original cause wherein said land was brought under the provisions and operation of said Chapter, and upon the filing of a petition therein showing the names of all persons owning an interest in said land and of all lien holders, mortgagees and trustees of record, and the description of said land. Upon the filing of said petition the clerk of the superior court shall issue a  citation to all parties interested and named in the petition, and upon the return date of said citation and upon the hearing of said motion,  the said clerk of the superior court may enter a decree in said cause  removing and excluding said land from the provisions and operation of this Chapter, and transfer and conveyance of said land may be made thereafter as other common‑law conveyances. (1931, c. 286, s. 1.)



§ 43-57. Existing liens unaffected.

§ 43‑57.  Existing liens unaffected.

Nothing in G.S. 43‑56 shall be construed to impair or remove any lien or encumbrance existing against said land. (1931, c. 286, s. 3.)



§§ 43-58 through 43-62. Reserved for future codification purposes.

§§ 43‑58 through 43‑62.  Reserved for future codification purposes.



§ 43-63. When instrument describing party as trustee or agent not to operate as notice of limitation upon powers of such party.

Article 10.

Instruments Describing Party as Trustee or Agent.

§ 43‑63.  When instrument describing party as trustee or agent not to operate as notice of limitation upon powers of such party.

When any instrument affecting title to real estate describes a party as trustee or agent, or otherwise indicates that a party is or may be acting as trustee or agent, but does not indicate any beneficial interest, set forth his powers or specify some other recorded instrument setting forth such powers and the place in the public records where it is recorded, and there is no recorded instrument in the record chain of title to such real estate setting forth such powers, then the description or indication shall not be notice to any person thereafter dealing with the real estate of any limitation upon the powers of the party nor require any inquiry or investigation as to such trust or agency. Such trustee or agent shall be deemed to have full power to convey or otherwise dispose of the real estate; and no person interested under such trust or agency shall be entitled to make any claim against the real estate based upon notice given by such description or indication. This Article shall not prevent claims against the trustee or agent or against property other than the real estate. (1975, c. 181, s. 1.)



§ 43-64. Application of Article; filing notice of claim; application of § 47B-6.

§ 43‑64.  Application of Article; filing notice of claim; application of § 47B‑6.

This Article shall apply to instruments recorded before or after May 15, 1975, but shall not bar any claim based on notice given by any instrument if, within one year after May 15, 1975, a written notice of the claim is recorded, identifying the place in the public records where the reference to a fiduciary may be found, stating the powers of such fiduciary, and naming the person who is then the record owner of the real estate affected. Such notice of claim shall be signed and acknowledged by the person executing the same, and may be executed by any person interested under such trust or agency, or by his attorney, agent, guardian, conservator, parent, or any other person acting on his behalf, if for any reason he is unable to act. The notice of claim shall be recorded and indexed under the name of the person declared therein to be the record owner.

Registrations hereunder shall be subject to the provisions and penalties imposed by G.S. 47B‑6. (1975, c. 181, ss. 2, 3.)






Chapter 44 - Liens.

§ 44-1. Repealed by Session Laws 1969, c. 1112, s. 4.

Chapter 44.

Liens.

Article 1.

Mechanics', Laborers', and Materialmen's Liens.

§ 44‑1.  Repealed by Session Laws 1969, c. 1112, s. 4.



§§ 44-2 through 44-5. Repealed by Session Laws 1967, c. 1029, s. 2.

§§ 44‑2 through 44‑5.  Repealed by Session Laws 1967, c. 1029, s. 2.



§ 44-5.1. Wages for two months' lien on assets.

Article 1A.

Wage Liens.

§ 44‑5.1.  Wages for two months' lien on assets.

In case of the insolvency of a corporation, partnership or  individual, all persons doing labor or service of whatever character in its regular employment have a lien upon the assets thereof for the  amount of wages due to them for all labor, work, and services rendered within two months next preceding the date when proceedings in insolvency were actually instituted and begun against the corporation, partnership or individual, which lien is prior to all other liens that can be acquired against such assets: Provided, that the lien created by this section shall not apply to multiple unit dwellings, apartment houses, or other buildings for family occupancy except as to labor performed on the premises upon which the lien is claimed. This section shall not apply to any single unit family dwelling. (1901, c. 2, s. 87; Rev., s. 1206; C.S., s. 1197; 1937, c. 223; 1943, c. 501; 1955, c. 1345, s. 4.)



§ 44-6. Repealed by Session Laws 1971, c. 880, s. 2.

Article 2.

Subcontractors', etc., Liens and Rights against Owners.

§ 44‑6.  Repealed by Session Laws 1971, c. 880, s. 2.



§ 44-7. Repealed by Session Laws 1943, c. 543.

§ 44‑7.  Repealed by Session Laws 1943, c. 543.



§§ 44-8 through 44-13. Repealed by Session Laws 1971, c. 880, s. 2.

§§ 44‑8 through 44‑13.  Repealed by Session Laws 1971, c. 880, s. 2.



§ 44-14. Repealed by Session Laws 1973, c. 1194, s. 6.

§ 44‑14.  Repealed by Session Laws 1973, c. 1194, s. 6.



§§ 44-15 through 44-27. Repealed by Session Laws 1967, c. 1029, s. 2.

Article 3.

Liens on Vessels.

§§ 44‑15 through 44‑27.  Repealed by Session Laws 1967, c. 1029, s. 2.



§§ 44-28 through 44-29. Repealed by Session Laws 1967, c. 562, s. 6.

Article 4.

Warehouse Storage Liens.

§§ 44‑28 through 44‑29.  Repealed by Session Laws 1967, c. 562, s. 6.



§§ 44-30 through 44-32. Repealed by Session Laws 1967, c. 1029, s. 2.

Article 5.

Liens of Hotel, Boarding and Lodging House Keeper.

§§ 44‑30 through 44‑32.  Repealed by Session Laws 1967, c. 1029, s. 2.



§§ 44-33 through 44-35. Repealed by Session Laws 1967, c. 1029, s. 2.

Article 6.

Liens of Livery Stable Keepers.

§§ 44‑33 through 44‑35.  Repealed by Session Laws 1967, c. 1029, s. 2.



§§ 44-36 through 44-37.1. Repealed by Session Laws 1967, c. 1029, s. 2.

Article 7.

Liens on Colts, Calves and Pigs.

§§ 44‑36 through 44‑37.1.  Repealed by Session Laws 1967, c. 1029, s. 2.



§ 44-38. Claim of lien to be filed; place of filing.

Article 8.

Perfecting, Recording, Enforcing and Discharging Liens.

§ 44‑38.  Claim of lien to be filed; place of filing.

All claims shall be filed in the office of the clerk of superior court in the county where the labor has been performed or the materials furnished, specifying in detail the materials furnished or the labor performed, and the time thereof. If the parties interested make a special contract for such labor performed, or if such material and labor are specified in writing, in such cases it shall be decided  agreeably to the terms of the contract, provided the terms of such contract do not affect the lien for such labor performed or materials  furnished. (1869‑70, c. 206, s. 4; 1876‑7, c. 53, s. 1; Code, s. 1784; Rev., s. 2026; C.S., s. 2469; 1971, c. 1185, s. 4.)



§ 44-38.1. Repealed by Session Laws 1967, c. 562, s. 7.

§ 44‑38.1.  Repealed by Session Laws 1967, c. 562, s. 7.



§§ 44-39 through 44-46. Repealed by Session Laws 1969, c. 1112, s. 4.

§§ 44‑39 through 44‑46.  Repealed by Session Laws 1969, c. 1112, s. 4.



§ 44-47. Repealed by Session Laws 1971, c. 1185, s. 5.

§ 44‑47.  Repealed by Session Laws 1971, c. 1185, s. 5.



§ 44-48. Discharge of liens.

§ 44‑48.  Discharge of liens.

All liens created by this Chapter may be discharged as follows:

(1)        By filing with the clerk a receipt or acknowledgment, signed by the claimant, that the lien has been paid or discharged.

(2)        By depositing with the clerk money equal to the amount of the claim, which money shall be held by said officer for the benefit of the claimant.

(3)        By an entry in the lien docket that the action on the part of the claimant to enforce the lien has been dismissed, or a judgment rendered against the claimant in such action.

(4)        By a failure of the claimant to commence an action for the enforcement of the lien within six months from the notice of lien filed. (1868‑9, c. 117, s. 12; Code, s. 1793; Rev., s. 2033; C.S., s. 2479; 1971, c. 1185, s. 6.)



§ 44-49. Lien created; applicable to persons non sui juris.

Article 9.

Liens upon Recoveries for Personal Injuries to Secure Sums Due for Medical Attention, etc.

§ 44‑49.  Lien created; applicable to persons non sui juris.

(a)        From and after March 26, 1935, there is hereby created a lien upon any sums recovered as damages for personal injury in any civil action in this State. This lien is in favor of any person, corporation, State entity, municipal corporation or county to whom the person so recovering, or the person in whose behalf the recovery has been made, may be indebted for any drugs, medical supplies, ambulance services, services rendered by any physician, dentist, nurse, or hospital, or hospital attention or services rendered in connection with the injury in compensation for which the damages have been recovered. Where damages are recovered for and in behalf of minors or persons non compos mentis, the liens shall attach to the sum recovered as fully as if the person were sui juris.

(b)        Notwithstanding subsection (a) of this section, no lien provided for under subsection (a) of this section is valid with respect to any claims whatsoever unless the physician, dentist, nurse, hospital, corporation, or other person entitled to the lien furnishes, without charge to the attorney as a condition precedent to the creation of the lien, upon request to the attorney representing the person in whose behalf the claim for personal injury is made, an itemized statement, hospital record, or medical report for the use of the attorney in the negotiation, settlement, or trial of the claim arising by reason of the personal injury, and a written notice to the attorney of the lien claimed.

(c)        No action shall lie against any clerk of court or any surety on any clerk's bond to recover any claims based upon any lien or liens created under subsection (a) of this section when recovery has been had by the person injured, and no claims against the recovery were filed with the clerk by any person or corporation, and the clerk has otherwise disbursed according to law the money recovered in the action for personal injuries. (1935, c. 121, s. 1; 1947, c. 1027; 1959, c. 800, s. 1; 1967, c. 1204, s. 1; 1969, c. 450, s. 1; 2001‑377, s. 1; 2001‑487, s. 59.)



§ 44-49.1: Recodified as § 58-3-135 by Session Laws 1995 (Regular Session, 1996), c. 674, s. 1.

§ 44‑49.1:  Recodified as § 58‑3‑135 by Session Laws 1995 (Regular Session, 1996), c.  674, s. 1.



§ 44-50. Receiving person charged with duty of retaining funds for purpose stated; evidence; attorney's fees; charges.

§ 44‑50.  Receiving person charged with duty of retaining funds for purpose stated; evidence; attorney's fees; charges.

A lien as provided under G.S. 44‑49 shall also attach upon all funds paid to any person in compensation for or settlement of the injuries, whether in litigation or otherwise. If an attorney represents the injured person, the lien is perfected as provided under G.S. 44‑49. Before their disbursement, any person that receives those funds shall retain out of any recovery or any compensation so received a sufficient amount to pay the just and bona fide claims for any drugs, medical supplies, ambulance services, services rendered by any physician, dentist, nurse, or hospital, or hospital attention or services, after having received notice of those claims. Evidence as to the amount of the charges shall be competent in the trial of the action. Nothing in this section or in G.S. 44‑49 shall be construed so as to interfere with any amount due for attorney's services. The lien provided for shall in no case, exclusive of attorneys' fees, exceed fifty percent (50%) of the amount of damages recovered. Except as provided in G.S. 44‑51, a client's instructions for the disbursement of settlement or judgment proceeds are not binding on the disbursing attorney to the extent that the instructions conflict with the requirements of this Article. (1935, c. 121, s. 2; 1959, c. 800, s. 2; 1969, c. 450, s. 2; 1995 (Reg. Sess., 1996), c. 674, s. 3; 2001‑377, s. 2.)



§ 44-50.1. Accounting of disbursements; attorney's fees to enforce lien rights.

§ 44‑50.1.  Accounting of disbursements; attorney's fees to enforce lien rights.

(a)        Notwithstanding any confidentiality agreement entered into between the injured person and the payor of proceeds as settlement of compensation for injuries, upon the lienholder's written request and the lienholder's written agreement to be bound by any confidentiality agreements regarding the contents of the accounting, any person distributing funds to a lienholder under this Article in an amount less than the amount claimed by that lienholder shall provide to that lienholder a certification with sufficient information to demonstrate that the distribution was pro rata and consistent with this Article. If the person distributing settlement or judgment proceeds is an attorney, the accounting required by this section is not a breach of the attorney‑client privilege.

(b)        The certification under subsection (a) of this section shall include a statement of all of the following:

(1)        The total amount of the settlement.

(2)        The total distribution to lienholders, the amount of each lien claimed, and the percentage of each lien paid.

(3)        The total attorney's fees.

(c)        Nothing in this Article shall be construed to require any person to act contrary to the requirements of the Health Insurance Portability and Accountability Act of 1996, P.L. 104‑91, and regulations adopted pursuant to that Act. (2003‑309, s. 1.)



§ 44-51. Disputed claims to be settled before payments.

§ 44‑51.  Disputed claims to be settled before payments.

Whenever the sum or amount or amounts demanded for medical  services or hospital fees shall be in dispute, nothing in this Article shall have any effect of compelling payment thereof until the claim is fully established and determined, in the manner provided by law: Provided, however, that when any such sums are in dispute the amount of the lien shall in no case exceed the amount of the bills in dispute. (1935, c. 121, s. 3; 1943, c. 543.)



§ 44-51.1. Lien on real property of recipient of ambulance service paid for or provided by county or municipality.

Article 9A.

Liens for Ambulance Service.

§ 44‑51.1.  Lien on real property of recipient of ambulance service paid for or provided by county or municipality.

There is hereby created a general lien upon the real property of any person who has been furnished ambulance service by a county or municipal agency or at the expense of county or municipal government. The lien created by this section shall continue from the date of filing until satisfied, except that no action to enforce it may be brought more than 10 years after the date on which ambulance service was furnished nor more than three years after the date of recipient's death. Failure to bring action within such times shall be  a complete bar against any recovery and shall extinguish the lien. (1969, c. 684.)



§ 44-51.2. Filing within 90 days required.

§ 44‑51.2.  Filing within 90 days required.

No lien created by G.S. 44‑51.1 shall be valid but from the time of filing in the office of the clerk of superior court a statement containing the name and address of the person against whom the lien is claimed, the name of the county or municipality claiming the lien, the amount of the unpaid charge for ambulance service, and the date and place of furnishing ambulance service for which charges are asserted and the lien claimed. No lien under this Article shall be valid unless filed in accordance with this section within 90 days of the date of the furnishing the ambulance service. (1969, c. 684.)



§ 44-51.3. Discharge of lien.

§ 44‑51.3.  Discharge of lien.

Liens created by this Article may be discharged as follows:

(1)        By filing with the clerk of superior court a receipt or acknowledgment, signed by the county or municipal treasurer, that the lien has been paid or discharged;

(2)        By depositing with the clerk of superior court money equal to the amount of the claim, which money shall be held for the benefit of the claimant; or

(3)        By an entry in the lien docket that the action on the part of the lien claimant to enforce the lien has been dismissed, or  a judgment has been rendered against the claimant in such action. (1969, c. 684.)



§ 44-51.4. Attachment or garnishment for county or city ambulance or county or city supported ambulance service.

Article 9B.

Attachment or Garnishment and Lien for Ambulance Service in Certain Counties.

§ 44‑51.4.  Attachment or garnishment for county or city ambulance or county or city supported ambulance service.

Whenever ambulance services are provided by a county, by a county‑franchised ambulance service supplemented by county funds, or by a municipally owned and operated ambulance service or by an ambulance service supplemented by municipal funds and a recipient of such ambulance services or one legally responsible for the support of a recipient of such services fails to pay charges fixed for such services for a period of 90 days after the rendering of such services, the county or municipality providing the ambulance services, or providing financial support to the ambulance service, may treat the amount due for such services as if it were a tax due to the county or municipality and may proceed to collect the amount due through the use of attachment and garnishment proceedings as set out in G.S. 105‑368. (1969, c. 708, s. 1; 1973, c. 1366, s. 1; 1975, c. 595, s. 2; 1991, c. 595.)



§ 44-51.5. General lien for county or city ambulance service.

§ 44‑51.5.  General lien for county or city ambulance service.

There is hereby created a general lien upon the real property of any person who has been furnished ambulance service by a county, by a county‑franchised ambulance service supplemented by county funds, or municipal agency or at the expense of a county or municipal government or upon the real property of one legally responsible for the support of any person who has been furnished such ambulance service. (1969, c. 708, s. 2; 1973, c. 1366, s. 2.)



§ 44-51.6. Lien to be filed.

§ 44‑51.6.  Lien to be filed.

No lien created by G.S. 44‑51.5 shall be valid but from the time of filing in the office of the clerk of superior court a statement containing the name and address of the person against whom the lien is claimed, the name of the county or municipality claiming the lien, the amount of the unpaid charge for ambulance service, and the date and place of furnishing the ambulance service for which charges are asserted and the lien claimed. No lien under this section shall be valid unless filed after 90 days of the date of the furnishing of ambulance service, and within 180 days of the date of the furnishing of ambulance service. (1969, c. 708, s. 3.)



§ 44-51.7. Discharging lien.

§ 44‑51.7.  Discharging lien.

Liens created by G.S. 44‑51.5 may be discharged as follows:

(1)        By filing with the clerk of superior court a receipt of acknowledgment, signed by the county treasurer, that the lien has been paid or discharged;

(2)        By depositing with the clerk of superior court money equal to the amount of the claim, which money shall be held for the benefit of the claimant; or

(3)        By an entry in the lien docket that the action on the part of the lien claimant to enforce the lien has been dismissed, or  a judgment has been rendered against the claimant in such action. (1969, c. 708, s. 4.)



§ 44-51.8. Counties to which Article applies.

§ 44‑51.8.  Counties to which Article applies.

The provisions of this Article shall apply only to Alamance, Alexander, Alleghany, Anson, Ashe, Beaufort, Bladen, Brunswick, Buncombe, Burke, Cabarrus, Caldwell, Camden, Carteret, Caswell, Catawba, Chatham, Cherokee, Chowan, Cleveland, Columbus, Craven, Cumberland, Dare, Davidson, Davie, Duplin, Durham, Edgecombe, Forsyth, Franklin, Gaston, Graham, Granville, Greene, Guilford, Halifax, Harnett, Haywood, Henderson, Hertford, Hoke, Hyde, Iredell, Johnston, Jones, Lee, Lenoir, Lincoln, McDowell, Macon, Madison, Mecklenburg, Mitchell, Montgomery, Moore, Nash, New Hanover, Onslow, Orange, Pasquotank, Pender, Person, Pitt, Polk, Randolph, Richmond, Robeson, Rockingham, Rowan, Rutherford, Sampson, Scotland, Stanly, Stokes, Surry, Swain, Transylvania, Tyrrell, Union, Vance, Wake, Warren, Washington, Watauga, Wilkes, Wilson, Yadkin and Yancey Counties. (1969, c. 708, s. 5; c. 1197; 1971, c. 132; 1973, c. 880, s. 1; cc. 887, 894, 907, 1182; 1975, c. 595, s. 1; 1977, cc. 64, 138, 357; 1977, 2nd Sess., cc. 1144, 1157; 1979, c. 452; 1983, cc. 186, 424; 1983 (Reg. Sess., 1984), c. 933; 1985, c. 9; 1985 (Reg. Sess., 1986), c. 936, s. 6; 1987, c. 466; 1995, c. 9, s. 1; 1995 (Reg. Sess., 1996), c. 676, s. 1; 2000‑15, s. 3; 2000‑107, s. 1.)



§§ 44-52 through 44-64: Repealed by Session Laws 1965, c. 700, s. 2.

Article 10.

Agricultural Liens for Advances.

§§ 44‑52 through 44‑64:  Repealed by Session Laws 1965, c.  700, s. 2.



§§ 44-65 through 44-68: Repealed by Session Laws 1969, c. 216.

Article 11.

Uniform Federal Tax Lien Registration Act.

§§ 44‑65 through 44‑68:  Repealed by Session Laws 1969, c.  216.



§§ 44-68.1 through 44-68.7: Repealed by Session Laws 1989 (Reg. Sess., 1990), c. 1047, s. 2.

§§ 44‑68.1 through 44‑68.7:  Repealed by Session Laws 1989 (Reg.  Sess., 1990), c. 1047, s. 2.



§ 44-68.8. Reserved for future codification purposes.

§ 44‑68.8.  Reserved for future codification purposes.



§ 44-68.9. Reserved for future codification purposes.

§ 44‑68.9.  Reserved for future codification purposes.



§ 44-68.10. Short title.

Article 11A.

Uniform Federal Lien Registration Act.

§ 44‑68.10.  Short title.

This Article may be cited as the Uniform Federal Lien Registration Act. (1989 (Reg. Sess., 1990), c. 1047, s. 1.)



§ 44-68.11. Scope.

§ 44‑68.11.  Scope.

This Article applies only to federal tax liens, to other federal liens notices of which under any Act of Congress or any regulation adopted pursuant thereto are required or permitted to be filed in the same manner as notices of federal tax liens, and to notices of federal liens upon real property pursuant to 42 U.S.C. § 9607(l). (1989 (Reg. Sess., 1990), c. 1047, s. 1.)



§ 44-68.12. Place of filing.

§ 44‑68.12.  Place of filing.

(a)        Notices of liens, certificates, and other notices affecting federal tax liens or other federal liens must be filed in accordance with this Article.

(b)        Notices of liens upon real property for obligations payable to the United States and certificates and notices affecting the liens shall be filed in the office of the clerk of superior court of the county in which the real property subject to the liens is situated.

(c)        Notices of federal liens upon personal property, whether tangible or intangible, for obligations payable to the United States and certificates and notices affecting the liens shall be filed as follows:

(1)        If the person against whose interest the lien applies is a corporation or a partnership whose principal executive office is in this State, as these entities are defined in the internal revenue laws of the United States, in the office of the Secretary of State;

(2)        In all other cases, in the office of the clerk of superior court of the county where the person against whose interest the lien applies resides at the time of filing of the notice of lien. (1989 (Reg. Sess., 1990), c. 1047, s. 1.)



§ 44-68.13. Execution of notices and certificates.

§ 44‑68.13.  Execution of notices and certificates.

Certification of notices of liens, certificates, or other notices affecting federal liens by the Secretary of the Treasury of the United States or his delegate, or by any official or entity of the United States responsible for filing or certifying of notice of any other lien, entitles them to be filed and no other attestation, certification, or acknowledgement is necessary. (1989 (Reg. Sess., 1990), c. 1047, s. 1.)



§ 44-68.14. Duties of filing officer.

§ 44‑68.14.  Duties of filing officer.

(a)        If a notice of federal lien, a refiling of a notice of federal lien, or a notice of revocation of any certificate described in subsection (b) is presented to a filing officer who is:

(1)        The Secretary of State, he shall cause the notice to be numbered, maintained, and indexed in accordance with G.S. 25‑9‑519, as if the notice were a financing statement within the meaning of the Uniform Commercial Code, Chapter 25 of the General Statutes; or

(2)        Any other officer described in G.S. 44‑68.12, he shall endorse thereon his identification and the date and time of receipt and forthwith file it alphabetically or enter it in an alphabetical index showing the name and address of the person named in the notice, the date and time of receipt, the title and address of the official or entity certifying the lien, and the total amount appearing on the notice of lien.

(b)        If a certificate of release, nonattachment, discharge, or subordination of any lien is presented to the Secretary of State for filing he shall cause:

(1)        A record of a certificate of release or nonattachment to be numbered, maintained, and indexed as if a record of the certificate were a termination statement within the meaning of the Uniform Commercial Code, Chapter 25 of the General Statutes, but the record of the notice of lien to which the certificate relates may not be removed from the files; and

(2)        A record of a certificate of discharge or subordination to be numbered, maintained, and indexed as if the record of the certificate were a release of collateral within the meaning of the Uniform Commercial Code, Chapter 25 of the General Statutes.

(c)        If a refiled notice of federal lien referred to in subsection (a) or any of the certificates or notices referred to in subsection (b) is presented for filing to any other filing officer specified in G.S. 44‑68.12, he shall permanently attach the refiled notice or the certificate to the original notice of lien and enter the refiled notice or the certificate with the date of filing in any alphabetical lien index on the line where the original notice of lien is entered.

(d)        Upon request of any person, the filing officer shall issue his certificate showing whether there is on file, on the date and hour stated therein, any notice of lien or certificate or notice affecting any lien filed under this Article or (reference previous federal tax lien registration act), naming a particular person, and if a notice or certificate is on file, giving the date and hour of filing of each notice or certificate. The fee for a certificate is five dollars ($5.00). Upon request, the filing officer shall furnish a copy of any notice of federal lien, or notice or certificate affecting a federal lien, for a fee of one dollar ($1.00) per page. (Ex. Sess. 1924, c. 44, ss. 2, 3; 1953, c. 1106, ss. 1, 2; 1963, c. 544; 1969, c. 216; 1989 (Reg. Sess., 1990), c. 1047, s. 1; 2000‑169, ss. 33, 34.)



§ 44-68.15. Fees.

§ 44‑68.15.  Fees.

(a)        The fee for filing and indexing each notice of lien or certificate or notice affecting the lien in the Office of the Secretary of State is:

(1)        For a lien on real estate, five dollars ($5.00);

(2)        For a lien on tangible and intangible personal property, five dollars ($5.00);

(3)        For a certificate of discharge or subordination, five dollars ($5.00);

(4)        For all other notices, including a certificate of release or nonattachment, five dollars ($5.00).

(b)        The fee for filing and indexing each notice of lien or certificate or notice affecting the lien in the office of the Clerk of Superior Court, and the fee for furnishing the certificate or copies provided for in G.S. 44‑68.14(d), is as provided in G.S. 7A‑308.

(c)        The officer shall bill the district directors of internal revenue or other appropriate federal officials on a monthly basis for fees for documents filed by them. (1989 (Reg. Sess., 1990), c. 1047, s. 1.)



§ 44-68.16. Uniformity of application and construction.

§ 44‑68.16.  Uniformity of application and construction.

This Article shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this Article among states enacting it. (1989 (Reg. Sess., 1990), c. 1047, s. 1.)



§ 44-68.17. Liens and notices filed before August 1, 1990.

§ 44‑68.17.  Liens and notices filed before August 1, 1990.

All liens, notices, certificates, releases and refilings filed before August 1, 1990, to which this Article would otherwise apply if such filing occurred on or after August 1, 1990, and any indexes pertaining thereto, shall be transferred to and maintained in the office in which such filing would have been made had the filing occurred on or after August 1, 1990. (1989 (Reg. Sess., 1990), c. 1047, s. 1.)



§ 44-69. Effective period for lien on leaf tobacco sold in auction warehouse.

Article 12.

Liens on Certain Agricultural Products.

§ 44‑69.  Effective period for lien on leaf tobacco sold in auction warehouse.

No chattel mortgage, agricultural lien, or other lien of any nature upon leaf tobacco shall be effective for any purpose for a longer period than six months after the sale of such tobacco at a regular sale in an auction tobacco warehouse during the regular season for auction sales of tobacco in such warehouse.  This section shall not absolve any person from prosecution and punishment for crime. (1943, c. 642, s. 1; 1975, c. 318.)



§ 44-69.1. Effective period for liens on peanuts, cotton and grains.

§ 44‑69.1.  Effective period for liens on peanuts, cotton and grains.

No chattel mortgage, agricultural lien or other lien of any nature upon peanuts, cotton, soybeans, corn, wheat or other grains shall be effective for any purpose for a longer period than 18 months from the date of sale or the date of delivery to the purchaser, whichever date shall fall last. This section shall not absolve any person from prosecution and punishment for crime. (1955, c. 266; 1975, c. 318.)



§ 44-69.2. Effective period for liens on fruits and vegetables.

§ 44‑69.2.  Effective period for liens on fruits and vegetables.

No security interest in or lien on fruits and vegetables sold at a regular sale at an auction market at which the Department of Agriculture and Consumer Services furnishes certified inspectors pursuant to Article 17 of Chapter 106 is effective for any purpose more than six months after the date of the sale.  This section does not absolve any person from prosecution and punishment for crime. (1981, c. 640, s. 2; 1997‑261, s. 109.)



§ 44-69.3. Liens on tangible and intangible assets of milk distributors.

§ 44‑69.3.  Liens on tangible and intangible assets of milk distributors.

(a)        A producer, or an association of producers who supplies milk either through an agreement of sale or on consignment to a distributor shall, upon complying with the provisions of this section, have a lien upon the tangible and intangible assets, including but not limited to the accounts receivable of the distributor to secure payment for such milk. For the purposes of this section, "milk" means the lacteal secretion of cows and includes all skim, butterfat, or other constituents obtained from separation or other process.

(b)        The lien claimed by the producer or association of producers must be filed in the office of the clerk of court for the county of the distributor's principal place of business. Provided that if the distributor is not a resident of the State a filing must be made with the clerk of superior court for the county in which the distributor's registered office is located. The clerk shall note the claim of lien on the judgment docket and index the same under the name of the distributor at the time the claim is filed.

(c)        A producer or association of producers claiming nonpayment for milk sold to a distributor shall file with the clerk a notarized statement of nonpayment. The statement shall contain at a minimum all of the following information:

(1)        The name of the distributor who received the milk.

(2)        The date and quantity of milk shipped for which payment has not been received.

(3)        Repealed by Session Laws 2004‑199, s. 27(f), effective August 17, 2004.

The producer or association of producers shall furnish a copy of the statement as provided by this subsection to the distributor, which shall constitute a notice of claim of lien. The notice shall be served personally by a person authorized by law to serve process or by certified mail. The lien granted by this section shall be effective as of the time it is filed with the clerk of court. Provided the distributor shall have the right to contest the validity of such lien by filing, with the clerk of court and serving on the producer within 10 days after he receives notice that the producer has filed a claim of lien, a notice that the distributor contest the amount due thereunder. In the event the distributor fails to contest the lien or is unsuccessful in obtaining a discharge of the lien, the lien shall be perfected as of the date of filing with the clerk of court.

(d)        The lien created by this section may be discharged in any of the following manner:

(1)        Repealed by Session Laws 2004‑199, s. 27(f), effective August 17, 2004.

(2)        By depositing with the clerk of superior court money equal to the amount of the claim, which money shall be held for the benefit of the producer.

(3)        By an entry in the lien docket that the action on the part of the lien claimant to enforce the lien has been dismissed or a judgment has been rendered against the claimant in such action.

(4)        By filing with the clerk a sworn statement signed by the producer or an official of an association of producers that the lien or claim of lien has been satisfied.

(e)        Action to enforce the lien created by this section may be instituted in any court of competent jurisdiction in the county where the lien was filed not later than 90 days following the maturity of the distributor's obligation to pay for the milk. In the event no action to enforce the lien is commenced within the 90‑day period the lien created hereby shall no longer be valid. (1985, c. 678, s. 1; 2004‑199, s. 27(f).)



§§ 44-70 through 44-76. Repealed by Session Laws 1965, c. 700, s. 2.

Article 13.

Factors' Liens.

§§ 44‑70 through 44‑76.  Repealed by Session Laws 1965, c. 700, s. 2.



§§ 44-77 through 44-85. Repealed by Session Laws 1965, c. 700, s. 2.

Article 14.

Assignment of Accounts Receivable and Liens Thereon.

§§ 44‑77 through 44‑85.  Repealed by Session Laws 1965, c. 700, s. 2.



§ 44-86. Lien on real and personal property of person owing past-due child support; definitions; filing required; discharge.

Article 15.

Liens for Overdue Child Support.

§ 44‑86.  Lien on real and personal property of person owing past‑due child support; definitions; filing required; discharge.

(a)        Definitions.  As used in this Article, the terms "designated representative", "obligee", and "obligor" have the meanings given them in G.S. 110‑129.

(b)        Lien Created.  There is created a general lien upon the real and personal property of any person who is delinquent in the payment of court‑ordered child support. For purposes of this section, an obligor is delinquent when arrears under a court‑ordered child support obligation equals three months of payments or three thousand dollars ($3,000), whichever occurs first. The amount of the lien shall be determined by a verified statement of child support delinquency prepared in accordance with subsection (c) of this section.

(c)        Contents of Statement; Verification.  A verified statement of child support delinquency shall contain the following information:

(1)        The caption and file docket number of the case in which child support was ordered;

(2)        The date of the order of support;

(3)        The amount of the child support obligation established by the order; and

(4)        The amount of the arrearage as of the date of the statement.

The statement shall be verified by the designated representative in a IV‑D case and by the obligee in a non‑IV‑D case.

(d)        Filing and Perfection of Lien.  The verified statement shall be filed in the office of the clerk of superior court in the county in which the child support was ordered. At the time of filing the verified statement, the designated representative in a IV‑D case and the obligee in a non‑IV‑D case shall serve notice on the obligor that the statement has been filed. The notice shall be served and the return of service filed with the clerk of court in accordance with Rule 4 of the North Carolina Rules of Civil Procedure. The notice shall specify the manners in which the lien may be discharged. Upon perfection of the lien, as set forth herein, the clerk shall docket and index the statement on the judgment docket. The clerk shall issue a transcript of the docketed statement to the clerk of any other county as requested by the designated representative in a IV‑D case or the obligee in a non‑IV‑D case. The clerk receiving the transcript shall docket and index the transcript. A lien on personal property attaches when the property is seized by the sheriff. A lien on real property attaches when the perfected lien is docketed and indexed on the judgment docket.

(1)        IV‑D Cases.  In IV‑D cases, the filing of a verified statement with the clerk of court by the designated representative shall perfect the lien. The obligor may contest the lien by motion in the cause.

(2)        Non‑IV‑D Cases.  In a non‑IV‑D case, the notice to the obligor of the filing of the verified statement shall state that the obligor has 30 days from the date of service to request a hearing before a district court judge to contest the validity of the lien. If the obligor fails to contest the lien after 30 days from the time of service, the obligee may make application to the clerk, and the clerk shall record and index the lien on the judgment docket. If the obligee files a petition contesting the validity of the lien, a hearing shall be held before a district court judge to determine whether the lien is valid and proper. In contested cases, the clerk of court shall record and index the lien on the judgment docket only by order of the judge. The docketing of a verified statement in a non‑IV‑D case shall perfect the lien when duly recorded and indexed.

(e)        Lien Superior to Subsequent Liens.  Except as otherwise provided by law, a lien established in accordance with this section shall take priority over all other liens subsequently acquired and shall continue from the date of filing until discharged in accordance with G.S. 44‑87.

(f)         Execution on the Lien.  A designated representative in a IV‑D case, after 30 days from the docketing of the perfected lien, or an obligee in a non‑IV‑D case, after docketing the perfected lien, may enforce the lien in the same manner as for a civil judgment.

(g)        Liens Arising Out‑of‑State.  This State shall accord full faith and credit to child support liens arising in another state when the child support enforcement agency, party, or other entity seeking to enforce the lien complies with the requirements relating to recording and serving child support liens as set forth in this Article and with the requirements relating to the enforcement of foreign judgments as set forth in Chapter 1C of the General Statutes. (1997‑433, s. 7; 1998‑17, s. 1.)



§ 44-87. Discharge of lien; penalty for failure to discharge.

§ 44‑87.  Discharge of lien; penalty for failure to discharge.

(a)        Liens created by this Article may be discharged as follows:

(1)        By the designated representative in IV‑D cases, or by the obligee in non‑IV‑D cases, filing with the clerk of superior court an acknowledgment that the obligor has satisfied the full amount of the lien;

(2)        By depositing with the clerk of superior court money equal to the amount of the claim and filing a petition in the cause requesting a district court judge to determine the validity of the lien. The money shall not be disbursed except by order of a district court judge following the hearing on the merits; or

(3)        By an entry in the judgment docket book that the action on the part of the lien claimant to enforce the lien has been dismissed, or a judgment has been rendered against the claimant in such action.

(b)        An obligee in a non‑IV‑D case who has received payment in full for a delinquent child support obligation which is the basis for the lien shall, within 30 days of receipt of payment, file with the clerk of court an acknowledgment that the obligor has satisfied the full amount of the lien and that the lien is discharged. If the lienholder fails to timely file the acknowledgment, the obligor may, after serving notice on the obligee, file an action in district court to discharge the lien. If in an action filed by the obligor to discharge the lien, the court discharges the lien and finds that the obligee failed to timely file an acknowledgment discharging the lien, then the court may allow the prevailing party to recover reasonable attorneys' fees to be taxed as court costs against the obligee. (1997‑433, s. 7; 1998‑17, s. 1.)






Chapter 44A - Statutory Liens and Charges.

§ 44A-1. Definitions.

Chapter 44A.

Statutory Liens and Charges.

Article 1.

Possessory Liens on Personal Property.

§ 44A‑1.  Definitions.

As used in this Article:

(1)        "Legal possessor" means

a.         Any person entrusted with possession of personal property by an owner thereof, or

b.         Any person in possession of personal property and entitled thereto by operation of law.

(2)        "Lienor" means any person entitled to a lien under this Article.

(2a)      "Motor Vehicle" has the meaning provided in G.S. 20‑4.01.

(3)        "Owner" means

a.         Any person having legal title to the property, or

b.         A lessee of the person having legal title, or

c.         A debtor entrusted with possession of the property by a secured party, or

d.         A secured party entitled to possession, or

e.         Any person entrusted with possession of the property by his employer or principal who is an owner under any of the above.

(4)        "Secured party" means a person holding a security interest.

(5)        "Security interest" means any interest in personal property which interest is subject to the provisions of Article 9 of the Uniform Commercial Code, or any other interest intended to create security in real or personal property.

(6)        "Vessel" has the meaning provided in G.S. 75A‑2. (1967, c. 1029, s. 1; 1991, c. 731, s. 1.)



§ 44A-2. Persons entitled to lien on personal property.

§ 44A‑2.  Persons entitled to lien on personal property.

(a)        Any person who tows, alters, repairs, stores, services, treats, or improves personal property other than a motor vehicle or an aircraft in the ordinary course of his business pursuant to an express or implied contract with an owner or legal possessor of the personal property has a lien upon the property. The amount of the lien shall be the lesser of

(1)        The reasonable charges for the services and materials; or

(2)        The contract price; or

(3)        One hundred dollars ($100.00) if the lienor has dealt with a legal possessor who is not an owner.

This lien shall have priority over perfected and unperfected security interests.

(b)        Any person engaged in the business of operating a hotel, motel, or boardinghouse has a lien upon all baggage, vehicles and other personal property brought upon his premises by a guest or boarder who is an owner thereof to the extent of reasonable charges for the room, accommodations and other items or services furnished at the request of the guest or boarder. This lien shall not have priority over any security interest in the property which is perfected at the time the guest or boarder brings the property to said hotel, motel or boardinghouse.

(c)        Any person engaged in the business of boarding animals has a lien on the animals boarded for reasonable charges for such boarding which are contracted for with an owner or legal possessor of the animal. This lien shall have priority over perfected and unperfected security interests.

(d)        Any person who repairs, services, tows, or stores motor vehicles in the ordinary course of the person's business pursuant to an express or implied contract with an owner or legal possessor of the motor vehicle, except for a motor vehicle seized pursuant to G.S. 20‑28.3, has a lien upon the motor vehicle for reasonable charges for such repairs, servicing, towing, storing, or for the rental of one or more substitute vehicles provided during the repair, servicing, or storage. This lien shall have priority over perfected and unperfected security interests. Payment for towing and storing a motor vehicle seized pursuant to G.S. 20‑28.3 shall be as provided for in G.S. 20‑28.2 through G.S. 20‑28.5.

(e)        Any lessor of nonresidential demised premises has a lien on all furniture, furnishings, trade fixtures, equipment and other personal property to which the tenant has legal title and which remains on the demised premises if (i) the tenant has vacated the premises for 21 or more days after the paid rental period has expired, and (ii) the lessor has a lawful claim for damages against the tenant. If the tenant has vacated the premises for 21 or more days after the expiration of the paid rental period, or if the lessor has received a judgment for possession of the premises which is executable and the tenant has vacated the premises, then all property remaining on the premises may be removed and placed in storage. If the total value of all property remaining on the premises is less than one hundred dollars ($100.00), then it shall be deemed abandoned five days after the tenant has vacated the premises, and the lessor may remove it and may donate it to any charitable institution or organization. Provided, the lessor shall not have a lien if there is an agreement between the lessor or his agent and the tenant that the lessor shall not have a lien. This lien shall be for the amount of any rents which were due the lessor at the time the tenant vacated the premises and for the time, up to 60 days, from the vacating of the premises to the date of sale; and for any sums necessary to repair damages to the premises caused by the tenant, normal wear and tear excepted; and for reasonable costs and expenses of sale. The lien created by this subsection shall be enforced by sale at public sale pursuant to the provisions of G.S. 44A‑4(e). This lien shall not have priority over any security interest in the property which is perfected at the time the lessor acquires this lien.

(e1)      This Article shall not apply to liens created by storage of personal property at a self‑service storage facility.

(e2)      Any lessor of a space for a manufactured home as defined in G.S. 143‑143.9(6) has a lien on all furniture, furnishings, and other personal property including the manufactured home titled in the name of the tenant if (i) the manufactured home remains on the demised premises 21 days after the lessor is placed in lawful possession by writ of possession and (ii) the lessor has a lawful claim for damages against the tenant. If the lessor has received a judgment for possession of the premises which has been executed, then all property remaining on the premises may be removed and placed in storage. Prior to the expiration of the 21‑day period, the landlord shall release possession of the personal property and manufactured home to the tenant during regular business hours or at a time mutually agreed upon. This lien shall be for the amount of any rents which were due the lessor at the time the tenant vacated the premises and for the time, up to 60 days, from the vacating of the premises to the date of sale; and for any sums necessary to repair damages to the premises caused by the tenant, normal wear and tear excepted; and for reasonable costs and expenses of the sale. The lien created by this subsection shall be enforced by public sale under G.S. 44A‑4(e). The landlord may begin the advertisement for sale process immediately upon execution of the writ of possession by the sheriff, but may not conduct the sale until the lien has attached. This lien shall not have any priority over any security interest in the property that is perfected at the time the lessor acquires this lien. The lessor shall not have a lien under this subsection if there is an agreement between the lessor or the lessor's agent and the tenant that the lessor shall not have a lien.

(f)         Any person who improves any textile goods in the ordinary course of his business pursuant to an express or implied contract with the owner or legal possessor of such goods shall have a lien upon all goods of such owner or possessor in his possession for improvement. The amount of such lien shall be for the entire unpaid contracted charges owed such person for improvement of said goods including any amount owed for improvement of goods, the possession of which may have been relinquished, and such lien shall have priority over perfected and unperfected security interests. "Goods" as used herein includes any textile goods, yarns or products of natural or man‑made fibers or combination thereof. "Improve" as used herein shall be construed to include processing, fabricating or treating by throwing, spinning, knitting, dyeing, finishing, fabricating or otherwise.

(g)        Any person who fabricates, casts, or otherwise makes a mold or who uses a mold to manufacture, assemble, or otherwise make a product pursuant to an express or implied contract with the owner of such mold shall have a lien upon the mold. For a lien to arise under this subsection, there must exist written evidence that the parties understood that a lien could be applied against the mold, with the evidence being in the form either of a written contract or a separate written statement provided by the potential holder of the lien under this subsection to the owner of the mold prior to the fabrication or use of the mold. The written contract or separate written statement must describe generally the amount of the potential lien as set forth in this subsection. The amount of the lien under this subsection shall equal the total of (i) any unpaid contracted charges due from the owner of the mold for making the mold, plus (ii) any unpaid contracted charges for all products made with the mold. The lien under this subsection shall not have priority over any security interest in the mold which is perfected at the time the person acquires this lien. As used in this subsection, the word "mold" shall include a mold, die, form, or pattern. (1967, c. 1029, s. 1; 1971, cc. 261, 403; c. 544, s. 1; c. 1197; 1973, c. 1298, s. 1; 1975, c. 461; 1981, c. 566, s. 2; c. 682, s. 9; 1981 (Reg. Sess., 1982), c. 1275, s. 2; 1995, c. 460, s. 9; c. 480, s. 1; 1995 (Reg. Sess., 1996), c. 744, s. 1; 1998‑182, s. 14; 1999‑278, s. 5; 2006‑222, s. 1.2.)



§ 44A-3. When lien arises and terminates.

§ 44A‑3.  When lien arises and terminates.

Liens conferred under this Article arise only when the lienor acquires possession of the property and terminate and become unenforceable when the lienor voluntarily relinquishes the possession of the property upon which a lien might be claimed, or when an owner, his agent, a legal possessor or any other person having a security or other interest in the property tenders prior to sale the amount secured by the lien plus reasonable storage, boarding and other expenses incurred by the lienor.  The reacquisition of possession of property voluntarily relinquished shall not reinstate the lien.  Liens conferred under this Article do not terminate when the lienor involuntarily relinquishes the possession of the property. (1967, c. 1029, s. 1; 1991, c. 344, s. 3, c. 731, s. 2.)



§ 44A-4. Enforcement of lien by sale.

§ 44A-4.  Enforcement of lien by sale.

(a)        Enforcement by Sale.  If the charges for which the lien is claimed under this Article remain unpaid or unsatisfied for 30 days or, in the case of towing and storage charges on a motor vehicle, 10 days following the maturity of the obligation to pay any such charges, the lienor may enforce the lien by public or private sale as provided in this section. The lienor may bring an action on the debt in any court of competent jurisdiction at any time following maturity of the obligation. Failure of the lienor to bring such action within a 180-day period following the commencement of storage shall constitute a waiver of any right to collect storage charges which accrue after such period. Provided that when property is placed in storage pursuant to an express contract of storage, the lien shall continue and the lienor may bring an action to collect storage charges and enforce his lien at any time within 120 days following default on the obligation to pay storage charges.

The owner or person with whom the lienor dealt may at any time following the maturity of the obligation bring an action in any court of competent jurisdiction as by law provided. If in any such action the owner or other party requests immediate possession of the property and pays the amount of the lien asserted into the clerk of the court in which such action is pending, the clerk shall issue an order to the lienor to relinquish possession of the property to the owner or other party. The request for immediate possession may be made in the complaint, which shall also set forth the amount of the asserted lien and the portion thereof which is not in dispute, if any. If within three days after service of the summons and complaint, as the number of days is computed in G.S. 1A-1, Rule 6, the lienor does not file a contrary statement of the amount of the lien at the time of the filing of the complaint, the amount set forth in the complaint shall be deemed to be the amount of the asserted lien. The clerk may at any time disburse to the lienor that portion of the cash bond, which the plaintiff says in his complaint is not in dispute, upon application of the lienor. The magistrate or judge shall direct appropriate disbursement of the disputed or undisbursed portion of the bond in the judgment of the court. In the event an action by the owner pursuant to this section is heard in district or superior court, the substantially prevailing party in such court may be awarded a reasonable attorney's fee in the discretion of the judge.

(b)        Notice and Hearings. 

(1)        If the property upon which the lien is claimed is a motor vehicle that is required to be registered, the lienor following the expiration of the relevant time period provided by subsection (a) shall give notice to the Division of Motor Vehicles that a lien is asserted and sale is proposed and shall remit to the Division a fee of ten dollars ($10.00). The Division of Motor Vehicles shall issue notice by registered or certified mail, return receipt requested, to the person having legal title to the property, if reasonably ascertainable, to the person with whom the lienor dealt if different, and to each secured party and other person claiming an interest in the property who is actually known to the Division or who can be reasonably ascertained. The notice shall state that a lien has been asserted against specific property and shall identify the lienor, the date that the lien arose, the general nature of the services performed and materials used or sold for which the lien is asserted, the amount of the lien, and that the lienor intends to sell the property in satisfaction of the lien. The notice shall inform the recipient that the recipient has the right to a judicial hearing at which time a determination will be made as to the validity of the lien prior to a sale taking place. The notice shall further state that the recipient has a period of 10 days from the date of receipt in which to notify the Division by registered or certified mail, return receipt requested, that a hearing is desired and that if the recipient wishes to contest the sale of his property pursuant to such lien, the recipient should notify the Division that a hearing is desired. The notice shall state the required information in simplified terms and shall contain a form whereby the recipient may notify the Division that a hearing is desired by the return of such form to the Division. The Division shall notify the lienor whether such notice is timely received by the Division. In lieu of the notice by the lienor to the Division and the notices issued by the Division described above, the lienor may issue notice on a form approved by the Division pursuant to the notice requirements above. If notice is issued by the lienor, the recipient shall return the form requesting a hearing to the lienor, and not the Division, within 10 days from the date the recipient receives the notice if a judicial hearing is requested. If the registered or certified mail notice has been returned as undeliverable and the notice of a right to a judicial hearing has been given to the owner of the motor vehicle in accordance with G.S. 20-28.4, no further notice is required. Failure of the recipient to notify the Division or lienor, as specified in the notice, within 10 days of the receipt of such notice that a hearing is desired shall be deemed a waiver of the right to a hearing prior to the sale of the property against which the lien is asserted, and the lienor may proceed to enforce the lien by public or private sale as provided in this section and the Division shall transfer title to the property pursuant to such sale. If the Division or lienor, as specified in the notice, is notified within the 10-day period provided above that a hearing is desired prior to sale, the lien may be enforced by sale as provided in this section and the Division will transfer title only pursuant to the order of a court of competent jurisdiction.

If the registered or certified mail notice has been returned as undeliverable, or if the name of the person having legal title to the vehicle cannot reasonably be ascertained and the fair market value of the vehicle is less than eight hundred dollars ($800.00), the lienor may institute a special proceeding in the county where the vehicle is being held, for authorization to sell that vehicle. Market value shall be determined by the schedule of values adopted by the Commissioner under G.S. 105-187.3.

In such a proceeding a lienor may include more than one vehicle, but the proceeds of the sale of each shall be subject only to valid claims against that vehicle, and any excess proceeds of the sale shall be paid immediately to the Treasurer for disposition pursuant to Chapter 116B of the General Statutes.

The application to the clerk in such a special proceeding shall contain the notice of sale information set out in subsection (f) hereof. If the application is in proper form the clerk shall enter an order authorizing the sale on a date not less than 14 days therefrom, and the lienor shall cause the application and order to be sent immediately by first-class mail pursuant to G.S. 1A-1, Rule 5, to each person to whom notice was mailed pursuant to this subsection. Following the authorized sale the lienor shall file with the clerk a report in the form of an affidavit, stating that the lienor has complied with the public or private sale provisions of G.S. 44A-4, the name, address, and bid of the high bidder or person buying at a private sale, and a statement of the disposition of the sale proceeds. The clerk then shall enter an order directing the Division to transfer title accordingly.

If prior to the sale the owner or legal possessor contests the sale or lien in a writing filed with the clerk, the proceeding shall be handled in accordance with G.S. 1-301.2.

(2)        If the property upon which the lien is claimed is other than a motor vehicle required to be registered, the lienor following the expiration of the 30-day period provided by subsection (a) shall issue notice to the person having legal title to the property, if reasonably ascertainable, and to the person with whom the lienor dealt if different by registered or certified mail, return receipt requested. Such notice shall state that a lien has been asserted against specific property and shall identify the lienor, the date that the lien arose, the general nature of the services performed and materials used or sold for which the lien is asserted, the amount of the lien, and that the lienor intends to sell the property in satisfaction of the lien. The notice shall inform the recipient that the recipient has the right to a judicial hearing at which time a determination will be made as to the validity of the lien prior to a sale taking place. The notice shall further state that the recipient has a period of 10 days from the date of receipt in which to notify the lienor by registered or certified mail, return receipt requested, that a hearing is desired and that if the recipient wishes to contest the sale of his property pursuant to such lien, the recipient should notify the lienor that a hearing is desired. The notice shall state the required information in simplified terms and shall contain a form whereby the recipient may notify the lienor that a hearing is desired by the return of such form to the lienor. Failure of the recipient to notify the lienor within 10 days of the receipt of such notice that a hearing is desired shall be deemed a waiver of the right to a hearing prior to sale of the property against which the lien is asserted and the lienor may proceed to enforce the lien by public or private sale as provided in this section. If the lienor is notified within the 10-day period provided above that a hearing is desired prior to sale, the lien may be enforced by sale as provided in this section only pursuant to the order of a court of competent jurisdiction.

(c)        Private Sale.  Sale by private sale may be made in any manner that is commercially reasonable. If the property upon which the lien is claimed is a motor vehicle, the sale may not be made until notice is given to the Commissioner of Motor Vehicles pursuant to G.S. 20-114(c). Not less than 30 days prior to the date of the proposed private sale, the lienor shall cause notice to be mailed, as provided in subsection (f) hereof, to the person having legal title to the property, if reasonably ascertainable, to the person with whom the lienor dealt if different, and to each secured party or other person claiming an interest in the property who is actually known to the lienor or can be reasonably ascertained. Notices provided pursuant to subsection (b) hereof shall be sufficient for these purposes if such notices contain the information required by subsection (f) hereof. The lienor shall not purchase, directly or indirectly, the property at private sale and such a sale to the lienor shall be voidable.

(d)        Request for Public Sale.  If an owner, the person with whom the lienor dealt, any secured party, or other person claiming an interest in the property notifies the lienor prior to the date upon or after which the sale by private sale is proposed to be made, that public sale is requested, sale by private sale shall not be made. After request for public sale is received, notice of public sale must be given as if no notice of sale by private sale had been given.

(e)        Public Sale. 

(1)        Not less than 20 days prior to sale by public sale the lienor:

a.         Shall notify the Commissioner of Motor Vehicles as provided in G.S. 20-114(c) if the property upon which the lien is claimed is a motor vehicle; and

a1.       Shall cause notice to be mailed to the person having legal title to the property if reasonably ascertainable, to the person with whom the lienor dealt if different, and to each secured party or other person claiming an interest in the property who is actually known to the lienor or can be reasonably ascertained, provided that notices provided pursuant to subsection (b) hereof shall be sufficient for these purposes if such notices contain the information required by subsection (f) hereof; and

b.         Shall advertise the sale by posting a copy of the notice of sale at the courthouse door in the county where the sale is to be held;

and shall publish notice of sale once a week for two consecutive weeks in a newspaper of general circulation in the same county, the date of the last publication being not less than five days prior to the sale. The notice of sale need not be published if the vehicle has a market value of less than three thousand five hundred dollars ($3,500), as determined by the schedule of values adopted by the Commissioner under G.S. 105-187.3.

(2)        A public sale must be held on a day other than Sunday and between the hours of 10:00 A.M. and 4:00 P.M.:

a.         In any county where any part of the contract giving rise to the lien was performed, or

b.         In the county where the obligation secured by the lien was contracted for.

(3)        A lienor may purchase at public sale.

(f)         Notice of Sale.  The notice of sale shall include:

(1)        The name and address of the lienor;

(2)        The name of the person having legal title to the property if such person can be reasonably ascertained and the name of the person with whom the lienor dealt;

(3)        A description of the property;

(4)        The amount due for which the lien is claimed;

(5)        The place of the sale;

(6)        If a private sale the date upon or after which the sale is proposed to be made, or if a public sale the date and hour when the sale is to be held.

(g)        Damages for Noncompliance.  If the lienor fails to comply substantially with any of the provisions of this section, the lienor shall be liable to the person having legal title to the property or any other party injured by such noncompliance in the sum of one hundred dollars ($100.00), together with a reasonable attorney's fee as awarded by the court. Damages provided by this section shall be in addition to actual damages to which any party is otherwise entitled.(1967, c. 1029, s. 1; 1975, c. 438, s. 1; c. 716, s. 5; 1977, c. 74, s. 4; c. 793, s. 1; 1981, c. 690, s. 26; 1983, c. 44, ss. 1, 2; 1985, c. 655, ss. 4, 5; 1989, c. 770, s. 10; 1991, c. 344, s. 1; c. 731, s. 3; 1995 (Reg. Sess., 1996), c. 635, ss. 2-4; 1998-182, s. 15; 1999-216, s. 10; 1999-460, s. 7; 2004-128, s. 5.)



§ 44A-5. Proceeds of sale.

§ 44A‑5.  Proceeds of sale.

The proceeds of the sale shall be applied as follows:

(1)        Payment of reasonable expenses incurred in connection with the sale. Expenses of sale include but are not limited to reasonable storage and boarding expenses after giving notice of sale.

(2)        Payment of the obligation secured by the lien.

(3)        Any surplus shall be paid to the person entitled thereto; but when such person cannot be found, the surplus shall be paid to the clerk of superior court of the county in which the sale took place, to be held by the clerk for the person entitled thereto. (1967, c. 1029, s. 1; 1971, c. 544, s. 2.)



§ 44A-6. Title of purchaser.

§ 44A‑6.  Title of purchaser.

A purchaser for value at a properly conducted sale, and a purchaser for value without constructive notice of a defect in the sale, whether or not the purchaser is the lienor or an agent of the lienor, acquires title to the property free of any interests over which the lienor was entitled to priority. (1967, c. 1029, s. 1; 1995, c. 480, s. 2.)



§ 44A-6.1. Action to regain possession of a motor vehicle or vessel.

§ 44A‑6.1.  Action to regain possession of a motor vehicle or vessel.

(a)        When the lienor involuntarily relinquishes possession of the property and the property upon which the lien is claimed is a motor vehicle or vessel, the lienor may institute an action to regain possession of the motor vehicle or vessel in small claims court any time following the lienor's involuntary loss of possession and following maturity of the obligation to pay charges.  The lienor shall serve a copy of the summons and the complaint pursuant to G.S. 1A‑1, Rule 4, on each secured party claiming an interest in the vehicle or vessel.  For purposes of this section, involuntary relinquishment of possession includes only those situations where the owner or other party takes possession of the motor vehicle or vessel without the lienor's permission or without judicial process.  If in the court action the owner or other party retains possession of the motor vehicle or vessel, the owner or other party shall pay the amount of the lien asserted as bond into the clerk of the court in which the action is pending.

If within three days after service of the summons and complaint, as the number of days is computed in G.S. 1A‑1, Rule 6, neither the defendant nor a secured party claiming an interest in the vehicle or vessel files a contrary statement of the amount of the lien at the time of the filing of the complaint, the amount set forth in the complaint shall be deemed to be the amount of the asserted lien.  The clerk may at any time disburse to the lienor that portion of the cash bond which is not in dispute, upon application of the lienor.  The magistrate shall:

(1)        Direct appropriate disbursement of the disputed or undisbursed portion of the bond; and

(2)        Direct appropriate possession of the motor vehicle or vessel if, in the judgment of the court, the plaintiff has a valid right to a lien.

(b)        Either party to an action pursuant to subsection (a) of this section may appeal to district court for a trial de novo. (1991, c. 344, s. 2, c. 731, s. 4.)



§ 44A-7. Definitions.

Article 2.

Statutory Liens on Real Property.

Part 1. Liens of Mechanics, Laborers, and Materialmen Dealing with Owner.

§ 44A‑7.  Definitions.

Unless the context otherwise requires in this Article:

(1)        "Improve" means to build, effect, alter, repair, or demolish any improvement upon, connected with, or on or beneath the surface of any real property, or to excavate, clear, grade, fill or landscape any real property, or to construct driveways and private roadways, or to furnish materials, including trees and shrubbery, for any of such purposes, or to perform any labor upon such improvements, and shall also mean and include any design or other professional or skilled services furnished by architects, engineers, land surveyors and landscape architects registered under Chapter 83A, 89A or 89C of the General Statutes, and rental of equipment directly utilized on the real property in making the improvement.

(2)        "Improvement" means all or any part of any building, structure, erection, alteration, demolition, excavation, clearing, grading, filling, or landscaping, including trees and shrubbery, driveways, and private roadways, on real property.

(3)        An "owner" is a person who has an interest in the real property improved and for whom an improvement is made and who ordered the improvement to be made. "Owner" includes successors in interest of the owner and agents of the owner acting within their authority.

(4)        "Real property" means the real estate that is improved, including lands, leaseholds, tenements and hereditaments, and improvements placed thereon. (1969, c. 1112, s. 1; 1975, c. 715, s. 1; 1985, c. 689, s. 13; 1995 (Reg. Sess., 1996), c. 607, s. 1.)



§ 44A-8. Mechanics', laborers', and materialmen's lien; persons entitled to claim of lien on real property.

§ 44A‑8.  Mechanics', laborers', and materialmen's lien; persons entitled to claim of lien on real property.

Any person who performs or furnishes labor or professional design or surveying services or furnishes materials or furnishes rental equipment pursuant to a contract, either express or implied, with the owner of real property for the making of an improvement thereon shall, upon complying with the provisions of this Article, have a right to file a claim of lien on real property on the real property to secure payment of all debts owing for labor done or professional design or surveying services or material furnished or equipment rented pursuant to the contract. (1969, c. 1112, s. 1; 1975, c. 715, s. 2; 1995 (Reg. Sess., 1996), c. 607, s. 2; 2005‑229, s. 1.)



§ 44A-9. Extent of claim of lien on real property.

§ 44A‑9.  Extent of claim of lien on real property.

A claim of lien on real property authorized under this Article shall extend to the improvement and to the lot or tract on which the improvement is situated, to the extent of the interest of the owner. When the lot or tract on which a building is erected is not surrounded at the time of making the contract with the owner by an enclosure separating it from adjoining land of the same owner, the lot or tract to which any claim of lien on real property extends shall be the area that is reasonably necessary for the convenient use and occupation of the building, but in no case shall the area include a building, structure, or improvement not normally used or occupied or intended to be used or occupied with the building with respect to which the claim of lien on real property is claimed. (1969, c. 1112, s. 1; 2005‑229, s. 1.)



§ 44A-10. Effective date of claim of lien on real property.

§ 44A‑10.  Effective date of claim of lien on real property.

A claim of lien on real property granted by this Article shall relate to and take effect from the time of the first furnishing of labor or materials at the site of the improvement by the person claiming the claim of lien on real property. (1969, c. 1112, s. 1; 2005‑229, s. 1.)



§ 44A-11. Perfecting claim of lien on real property.

§ 44A‑11.  Perfecting claim of lien on real property.

A claim of lien on real property granted by this Article shall be perfected as of the time provided in G.S. 44A‑10 upon the filing of the claim of lien on real property under G.S. 44A‑12 and may be enforced pursuant to G.S. 44A‑13. (1969, c. 1112, s. 1; 2005‑229, s. 1.)



§ 44A-12. Filing claim of lien on real property.

§ 44A‑12.  Filing claim of lien on real property.

(a)        Place of Filing.  All claims of lien on real property must be filed in the office of the clerk of superior court in each county where the real property subject to the claim of lien on real property is located. The clerk of superior court shall note the claim of lien on real property on the judgment docket and index the same under the name of the record owner of the real property at the time the claim of lien on real property is filed. An additional copy of the claim of lien on real property may also be filed with any receiver, referee in bankruptcy or assignee for benefit of creditors who obtains legal authority over the real property.

(b)        Time of Filing.  Claims of lien on real property may be filed at any time after the maturity of the obligation secured thereby but not later than 120 days after the last furnishing of labor or materials at the site of the improvement by the person claiming the lien.

(c)        Contents of Claim of Lien on Real Property to Be Filed.  All claims of lien on real property must be filed using a form substantially as follows:

CLAIM OF LIEN ON REAL PROPERTY

(1)        Name and address of the person claiming the claim of lien on real property:

(2)        Name and address of the record owner of the real property claimed to be subject to the claim of lien on real property at the time the claim of lien on real property is filed:

(3)        Description of the real property upon which the claim of lien on real property is claimed: (Street address, tax lot and block number, reference to recorded instrument, or any other description of real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.)

(4)        Name and address of the person with whom the claimant contracted for the furnishing of labor or materials:

(5)        Date upon which labor or materials were first furnished upon said property by the claimant:

(5a)      Date upon which labor or materials were last furnished upon said property by the claimant:

(6)        General description of the labor performed or materials furnished and the amount claimed therefor:

__________________________

Lien Claimant

Filed this ____ day of ____, ____

_________________________________________________________

Clerk of Superior Court

A general description of the labor performed or materials furnished is sufficient. It is not necessary for lien claimant to file an itemized list of materials or a detailed statement of labor performed.

(d)        No Amendment of Claim of Lien on Real Property.  A claim of lien on real property may not be amended. A claim of lien on real property may be cancelled by a claimant or the claimant's authorized agent or attorney and a new claim of lien on real property substituted therefor within the time herein provided for original filing.

(e)        Notice of Assignment of Claim of Lien on Real Property.  When a claim of lien on real property has been filed, it may be assigned of record by the lien claimant in a writing filed with the clerk of superior court who shall note the assignment in the margin of the judgment docket containing the claim of lien on real property. Thereafter the assignee becomes the lien claimant of record.

(f)         Waiver of Right to File, Serve, or Claim Liens as Consideration for Contract Against Public Policy.  An agreement to waive the right to file a claim of lien on real property granted under this Part, or an agreement to waive the right to serve a notice of claim of lien upon funds granted under Part 2 of this Article, which agreement is in anticipation of and in consideration for the awarding of any contract, either expressed or implied, for the making of an improvement upon real property under this Article is against public policy and is unenforceable. This section does not prohibit subordination or release of a lien granted under this Part or Part 2 of this Article. (1969, c. 1112, s. 1; 1977, c. 369; 1983, c. 888; 1999‑456, s. 59; 2005‑229, s. 1.)



§ 44A-12.1. No docketing of lien unless authorized by statute.

§ 44A‑12.1.  No docketing of lien unless authorized by statute.

(a)        The clerk of superior court shall not index, docket, or record a claim of lien on real property or other document purporting to claim or assert a lien on real property in such a way as to affect the title to any real property unless the document:

(1)        Is offered for filing under this Article or another statute that provides for indexing and docketing of claims of lien on real property; and

(2)        Appears on its face to contain all of the information required by the statute under which it is offered for filing.

(b)        The clerk may accept, for filing only, any document that does not meet the criteria established for indexing, docketing, or recording under subsection (a) of this section. If the clerk does accept this document, the clerk shall inform the person offering the document that it will not be indexed, docketed, or recorded in any way as to affect the title to any real property.

(c)        Any person who causes or attempts to cause a claim of lien on real property or other document to be filed, knowing that the filing is not authorized by statute, or with the intent that the filing is made for an improper purpose such as to hinder, harass, or otherwise wrongfully interfere with any person, shall be guilty of a Class 1 misdemeanor.

(d)        A claim of lien on real property, a claim of lien on real property with a notice of claim of lien upon funds attached thereto, or other document purporting to claim or assert a lien on real property that is filed by an attorney licensed in the State of North Carolina and that otherwise complies with subsection (a) of this section shall not be rejected by the clerk of superior court for indexing, docketing, recording, or filing. (2001‑495, s. 1; 2005‑229, s. 1.)



§ 44A-13. Action to enforce claim of lien on real property.

§ 44A‑13.  Action to enforce claim of lien on real property.

(a)        Where and When Action Commenced.  An action to enforce a claim of lien on real property may be commenced in any county where venue is otherwise proper. No such action may be commenced later than 180 days after the last furnishing of labor or materials at the site of the improvement by the person claiming the claim of lien on real property. If the title to the real property against which the claim of lien on real property is asserted is by law vested in a receiver or is subject to the control of the bankruptcy court, the claim of lien on real property shall be enforced in accordance with the orders of the court having jurisdiction over said real property. The filing of a proof of claim with a receiver or in bankruptcy and the filing of a notice of lis pendens in each county where the real property subject to the claim of lien on real property is located within the time required by this section satisfies the requirement for the commencement of a civil action.

(b)        Judgment.  A judgment enforcing a lien under this Article may be entered for the principal amount shown to be due, not exceeding the principal amount stated in the claim of lien enforced thereby. The judgment shall direct a sale of the real property subject to the lien thereby enforced.

(c)        Notice of Action.  In order for the sale under G.S. 44A‑14(a) to pass all title and interest of the owner to the purchaser good against all claims or interests recorded, filed or arising after the first furnishing of labor or materials at the site of the improvement by the person claiming the claim of lien on real property, a notice of lis pendens shall be filed in each county in which the real property subject to the claim of lien on real property is located except the county in which the action is commenced. The notice of lis pendens shall be filed within the time provided in subsection (a) of this section for the commencement of the action by the lien claimant. If neither an action nor a notice of lis pendens is filed in accordance with this section, the judgment entered in the action enforcing the claim of lien on real property shall not direct a sale of the real property subject to the claim of lien on real property enforced thereby nor be entitled to any priority under the provisions of G.S. 44A‑14(a), but shall be entitled only to those priorities accorded by law to money judgments. (1969, c. 1112, s. 1; 1977, c. 883; 2005‑229, s. 1.)



§ 44A-14. Sale of property in satisfaction of judgment enforcing claim of lien on real property or upon order prior to judgment; distribution of proceeds.

§ 44A‑14.  Sale of property in satisfaction of judgment enforcing claim of lien on real property or upon order prior to judgment; distribution of proceeds.

(a)        Execution Sale; Effect of Sale.  Except as provided in subsection (b) of this section, sales under this Article and distribution of proceeds thereof shall be made in accordance with the execution sale provisions set out in G.S. 1‑339.41 through 1‑339.76. The sale of real property to satisfy a claim of lien on real property granted by this Article shall pass all title and interest of the owner to the purchaser, good against all claims or interests recorded, filed or arising after the first furnishing of labor or materials at the site of the improvement by the person claiming a lien.

(b)        Sale of Property upon Order Prior to Judgment.  A resident judge of superior court in the district in which the action to enforce the claim of lien on real property is pending, a judge regularly holding the superior courts of the said district, any judge holding a session of superior court, either civil or criminal, in the said district, a special judge of superior court residing in the said district, or the chief judge of the district court in which the action to enforce the claim of lien on real property is pending, may, upon notice to all interested parties and after a hearing thereupon and upon a finding that a sale prior to judgment is necessary to prevent substantial waste, destruction, depreciation or other damage to said real property prior to the final determination of said action, order any real property against which a claim of lien on real property under this Article is asserted, sold in any manner determined by said judge to be commercially reasonable. The rights of all parties shall be transferred to the proceeds of the sale. Application for such order and further proceedings thereon may be heard in or out of session. (1969, c. 1112, s. 1; 2005‑229, s. 1.)



§ 44A-15. Attachment available to lien claimant.

§ 44A‑15.  Attachment available to lien claimant.

In addition to other grounds for attachment, in all cases where the owner removes or attempts or threatens to remove an improvement from real property subject to a claim of lien on real property under this Article, without the written permission of the lien claimant or with the intent to deprive the lien claimant of his or her claim of lien on real property, the remedy of attachment of the property subject to the claim of lien on real property shall be available to the lien claimant or any other person. (1969, c. 1112, s. 1; 2005‑229, s. 1.)



§ 44A-16. Discharge of record claim of lien on real property.

§ 44A‑16.  Discharge of record claim of lien on real property.

Any claim of lien on real property filed under this Article may be discharged by any of the following methods:

(1)        The lien claimant of record, the claimant's agent or attorney, in the presence of the clerk of superior court may acknowledge the satisfaction of the claim of lien on real property indebtedness, whereupon the clerk of superior court shall forthwith make upon the record of such claim of lien on real property an entry of such acknowledgment of satisfaction, which shall be signed by the lien claimant of record, the claimant's agent or attorney, and witnessed by the clerk of superior court.

(2)        The owner may exhibit an instrument of satisfaction signed and acknowledged by the lien claimant of record which instrument states that the claim of lien on real property indebtedness has been paid or satisfied, whereupon the clerk of superior court shall cancel the claim of lien on real property by entry of satisfaction on the record of such claim of lien on real property.

(3)        By failure to enforce the claim of lien on real property within the time prescribed in this Article.

(4)        By filing in the office of the clerk of superior court the original or certified copy of a judgment or decree of a court of competent jurisdiction showing that the action by the claimant to enforce the claim of lien on real property has been dismissed or finally determined adversely to the claimant.

(5)        Whenever a sum equal to the amount of the claim or claims of lien on real property claimed is deposited with the clerk of court, to be applied to the payment finally determined to be due, whereupon the clerk of superior court shall cancel the claim or claims of lien on real property or claims of lien on real property of record.

(6)        Whenever a corporate surety bond, in a sum equal to one and one‑fourth times the amount of the claim or claims of lien on real property claimed and conditioned upon the payment of the amount finally determined to be due in satisfaction of said claim or claims of lien on real property, is deposited with the clerk of court, whereupon the clerk of superior court shall cancel the claim or claims of lien on real property of record. (1969, c. 1112, s. 1; 1971, c. 766; 2005‑229, s. 1.)



§ 44A-17. Definitions.

Part 2. Liens of Mechanics, Laborers, and Materialmen Dealing with One Other Than Owner.

§ 44A‑17.  Definitions.

Unless the context otherwise requires in this Article:

(1)        "Contractor" means a person who contracts with an owner to improve real property.

(2)        "First tier subcontractor" means a person who contracts with a contractor to improve real property.

(3)        "Obligor" means an owner, contractor or subcontractor in any tier who owes money to another as a result of the other's partial or total performance of a contract to improve real property.

(4)        "Second tier subcontractor" means a person who contracts with a first tier subcontractor to improve real property.

(5)        "Third tier subcontractor" means a person who contracts with a second tier subcontractor to improve real property. (1971, c. 880, s. 1.)



§ 44A-18. Grant of lien upon funds; subrogation; perfection.

§ 44A‑18.  Grant of lien upon funds; subrogation; perfection.

Upon compliance with this Article:

(1)        A first tier subcontractor who furnished labor, materials, or rental equipment at the site of the improvement shall be entitled to a lien upon funds that are owed to the contractor with whom the first tier subcontractor dealt and that arise out of the improvement on which the first tier subcontractor worked or furnished materials.

(2)        A second tier subcontractor who furnished labor, materials, or rental equipment at the site of the improvement shall be entitled to a lien upon funds that are owed to the first tier subcontractor with whom the second tier subcontractor dealt and that arise out of the improvement on which the second tier subcontractor worked or furnished materials. A second tier subcontractor, to the extent of the second tier subcontractor's lien provided in this subdivision, shall also be entitled to be subrogated to the lien of the first tier subcontractor with whom the second tier contractor dealt provided for in subdivision (1) of this section and shall be entitled to perfect it by notice of claim of lien upon funds to the extent of the claim.

(3)        A third tier subcontractor who furnished labor, materials, or rental equipment at the site of the improvement shall be entitled to a lien upon funds that are owed to the second tier subcontractor with whom the third tier subcontractor dealt and that arise out of the improvement on which the third tier subcontractor worked or furnished materials. A third tier subcontractor, to the extent of the third tier subcontractor's lien upon funds provided in this subdivision, shall also be entitled to be subrogated to the lien upon funds of the second tier subcontractor with whom the third tier contractor dealt and to the lien upon funds of the first tier subcontractor with whom the second tier subcontractor dealt to the extent that the second tier subcontractor is entitled to be subrogated thereto, and in either case shall be entitled to perfect the same by notice of claim of lien upon funds to the extent of the claim.

(4)        Subcontractors more remote than the third tier who furnished labor, materials, or rental equipment at the site of the improvement shall be entitled to a lien upon funds that are owed to the person with whom they dealt and that arise out of the improvement on which they furnished labor, materials, or rental equipment, but such remote tier subcontractor shall not be entitled to subrogation to the rights of other persons.

(5)        The liens upon funds granted under this section shall secure amounts earned by the lien claimant as a result of having furnished labor, materials, or rental equipment at the site of the improvement under the contract to improve real property, including interest at the legal rate provided in G.S. 24‑5, whether or not such amounts are due and whether or not performance or delivery is complete. In the event insufficient funds are retained to satisfy all lien claimants, subcontractor lien claimants may recover the interest due under this subdivision on a pro rata basis, but in no event shall interest due under this subdivision increase the liability of the obligor under G.S. 44A‑20.

(6)        A lien upon funds granted under this section is perfected upon the giving of notice of claim of lien upon funds in writing to the obligor as provided in G.S. 44A‑19 and shall be effective upon the obligor's receipt of the notice. The subrogation rights of a first, second, or third tier subcontractor to the claim of lien on real property of the contractor created by Part 1 of Article 2 of this Chapter are perfected as provided in G.S. 44A‑23. (1971, c. 880, s. 1; 1985, c. 702, s. 3; 1995 (Reg. Sess., 1996), c. 607, s. 3; 2005‑229, s. 1.)



§ 44A-19. Notice of claim of lien upon funds.

§ 44A‑19.  Notice of claim of lien upon funds.

(a)        Notice of a claim of lien upon funds shall set forth all of the following information:

(1)        The name and address of the person claiming the lien upon funds.

(2)        A general description of the real property improved.

(3)        The name and address of the person with whom the lien claimant contracted to improve real property.

(4)        The name and address of each person against or through whom subrogation rights are claimed.

(5)        A general description of the contract and the person against whose interest the lien upon funds is claimed.

(6)        The amount of the lien upon funds claimed by the lien claimant under the contract.

(b)        All notices of claims of liens upon funds by first, second, or third tier subcontractors must be given using a form substantially as follows:

NOTICE OF CLAIM OF LIEN UPON FUNDS BY FIRST, SECOND, OR THIRD TIER SUBCONTRACTOR

To:

1. ____________________, owner of property involved.

(Name and address)

2. _____________________, general contractor.

(Name and address)

3. _____________________, first tier subcontractor against or through

(Name and address)                                   whom subrogation is claimed, if any.

4. ______________________, second tier subcontractor against or through

(Name and address)                                   whom subrogation is claimed, if any.

General description of real property where labor performed or material furnished:

__________________________________________________________________________________________________________________________________________________________________________________________________________________

General description of undersigned lien claimant's contract including the names of the parties thereto:

____________________________________________________________________________________________________________________________________________

The amount of lien upon funds claimed pursuant to the above described contract:

$ ______________________________________________

The undersigned lien claimant gives this notice of claim of lien upon funds pursuant to North Carolina law and claims all rights of subrogation to which he is entitled under Part 2 of Article 2 of Chapter 44A of the General Statutes of North Carolina.

Dated _____

__________, Lien Claimant

____________________________

(Address)

(c)        All notices of claims of liens upon funds by subcontractors more remote than the third tier must be given using a form substantially as follows:

NOTICE OF CLAIM OF LIEN UPON FUNDS BY SUBCONTRACTOR MORE REMOTE THAN THE THIRD TIER

To:

_______________, person holding funds against which lien

(Name and Address)

upon funds is claimed.

General description of real property where labor performed or material furnished:__________________________________________________________________________________________________________________________________________________________________________________________________________

General description of undersigned lien claimant's contract including the names of the parties thereto:

______________________________________________________________________

______________________________________________________________________

The amount of lien upon funds claimed pursuant to the above described contract:

$ ____________________________________________________

The undersigned lien claimant gives this notice of claim of lien upon funds pursuant to North Carolina law and claims all rights to which he or she is entitled under Part 2 of Article 2 of Chapter 44A of the General Statutes of North Carolina.

Dated: _____

__________, Lien Claimant

(Address)

(d)        Notices of claims of lien upon funds under this section shall be served upon the obligor by personal delivery or in any manner authorized by Rule 4 of the North Carolina Rules of Civil Procedure. A copy of the notice of claim of lien upon funds shall be attached to any claim of lien on real property filed pursuant to G.S. 44A‑20(d) or G.S. 44A‑23.

(e)        Notices of claims of lien upon funds shall not be filed with the clerk of superior court and shall not be indexed, docketed, or recorded in any way as to affect title to any real property, except a notice of a claim of lien upon funds may be filed with the clerk of superior court under either of the following circumstances:

(1)        When the notice of claim of lien upon funds is attached to a claim of lien on real property filed pursuant to G.S. 44A‑20(d) or G.S. 44A‑23.

(2)        When the notice of claim of lien upon funds is filed by the obligor for the purpose of discharging the claim of lien upon funds in accordance with G.S. 44A‑20(e).

(f)         Filing a notice of claim of lien upon funds pursuant to subsection (e) of this section is not a violation of G.S. 44A‑12.1. (1971, c. 880, s. 1; 1985, c. 702, s. 1; 2005‑229, s. 1.)



§ 44A-20. Duties and liability of obligor.

§ 44A‑20.  Duties and liability of obligor.

(a)        Upon receipt of the notice of claim of lien upon funds provided for in this Article, the obligor shall be under a duty to retain any funds subject to the lien or liens upon funds under this Article up to the total amount of such liens upon funds as to which notices of claims of lien upon funds have been received.

(b)        If, after the receipt of the notice of claim of lien upon funds to the obligor, the obligor makes further payments to a contractor or subcontractor against whose interest the lien or liens upon funds are claimed, the lien upon funds shall continue upon the funds in the hands of the contractor or subcontractor who received the payment, and in addition the obligor shall be personally liable to the person or persons entitled to liens upon funds up to the amount of such wrongful payments, not exceeding the total claims with respect to which the notice of claim of lien upon funds was received prior to payment.

(c)        If an obligor makes a payment after receipt of notice of claim of lien on funds and incurs personal liability under subsection (b) of this section, the obligor shall be entitled to reimbursement and indemnification from the party receiving such payment.

(d)        If the obligor is an owner of the property being improved, the lien claimant shall be entitled to a claim of lien upon real property upon the interest of the obligor in the real property to the extent of the owner's personal liability under subsection (b) of this section, which claim of lien on real property shall be enforced only in the manner set forth in G.S. 44A‑7 through G.S. 44A‑16 and which claim of lien on real property shall be entitled to the same priorities and subject to the same filing requirements and periods of limitation applicable to the contractor. The claim of lien on real property is perfected as of the time set forth in G.S. 44A‑10 upon the filing of the claim of lien on real property pursuant to G.S. 44A‑12. The claim of lien on real property shall be in the form set out in G.S. 44A‑12(c) and shall contain, in addition, a copy of the notice of claim of lien upon funds given pursuant to G.S. 44A‑19 as an exhibit together with proof of service thereof by affidavit, and shall state the grounds the lien claimant has to believe that the obligor is personally liable for the debt under subsection (b) of this section.

(e)        A notice of claim of lien upon funds under G.S. 44A‑19 may be filed by the obligor with the clerk of superior court in each county where the real property upon which the filed notice of claim of lien upon funds is located for the purpose of discharging the notice of claim of lien upon funds by any of the methods described in G.S. 44A‑16.

(f)         A bond deposited under this section to discharge a filed notice of claim of lien upon funds shall be effective to discharge any claim of lien on real property filed by the same lien claimant pursuant to subsection (d) of this section or G.S. 44A‑23 and shall further be effective to discharge any notices of claims of lien upon funds served by lower tier subcontractors or any claims of lien on real property filed by lower tier subcontractors pursuant to subsection (d) of this section or G.S. 44A‑23 claiming through or against the contractor or higher tier subcontractors up to the amount of the bond. (1971, c. 880, s. 1; 1985, c. 702, s. 2; 2005‑229, s. 1.)



§ 44A-21. Pro rata payments.

§ 44A‑21.  Pro rata payments.

(a)        Where the obligor is a contractor or subcontractor and the funds in the hands of the obligor and the obligor's personal liability, if any, under G.S. 44A‑20 are less than the amount of valid liens upon funds that have been received by the obligor under this Article, the parties entitled to liens upon funds shall share the funds on a pro rata basis.

(b)        Where the obligor is an owner and the funds in the hands of the obligor and the obligor's personal liability, if any, under G.S. 44A‑20 are less than the sum of the amount of valid claims of liens upon funds that have been received by the obligor under this Article and the amount of the valid claims of liens on real property upon the owner's property filed by the subcontractors with the clerk of superior court under G.S. 44A‑23, the parties entitled to liens upon funds and the parties entitled to subrogation claims of liens on real property upon the owner's property shall share the funds on a pro rata basis. (1971, c. 880, s. 1; 1998‑217, s. 4(d); 2005‑229, s. 1.)



§ 44A-22. Priority of liens upon funds.

§ 44A‑22.  Priority of liens upon funds.

Liens upon funds perfected under this Article have priority over all other interests or claims theretofore or thereafter created or suffered in the funds by the person against whose interest the lien upon funds is asserted, including, but not limited to, liens arising from garnishment, attachment, levy, judgment, assignments, security interests, and any other type of transfer, whether voluntary or involuntary. Any person who receives payment from an obligor in bad faith with knowledge of a lien upon funds shall take such payment subject to the lien upon funds. (1971, c. 880, s. 1; 2005‑229, s. 1.)



§ 44A-23. Contractor's claim of lien on real property; perfection of subrogation rights of subcontractor.

§ 44A‑23.  Contractor's claim of lien on real property; perfection of subrogation rights of subcontractor.

(a)        First tier subcontractor.  A first tier subcontractor, who gives notice of claim of lien upon funds as provided in this Article, may, to the extent of this claim, enforce the claim of lien on real property of the contractor created by Part 1 of this Article. The manner of such enforcement shall be as provided by G.S. 44A‑7 through 44A‑16. The claim of lien on real property is perfected as of the time set forth in G.S. 44A‑10 upon filing of the claim of lien on real property pursuant to G.S. 44A‑12. Upon the filing of the claim of lien on real property, with the notice of claim of lien upon funds attached, and the commencement of the action, no action of the contractor shall be effective to prejudice the rights of the subcontractor without his written consent.

(b)        Second or third subcontractor. 

(1)        A second or third tier subcontractor, who gives notice of claim of lien upon funds as provided in this Article, may, to the extent of his claim, enforce the claim of lien on real property of the contractor created by Part 1 of Article 2 of the Chapter except when:

a.         The contractor, within 30 days following the date the building permit is issued for the improvement of the real property involved, posts on the property in a visible location adjacent to the posted building permit and files in the office of the clerk of superior court in each county wherein the real property to be improved is located, a completed and signed notice of contract form and the second or third tier subcontractor fails to serve upon the contractor a completed and signed notice of subcontract form by the same means of service as described in G.S. 44A‑19(d); or

b.         After the posting and filing of a signed notice of contract and the service upon the contractor of a signed notice of subcontract, the contractor serves upon the second or third tier subcontractor, within five days following each subsequent payment, by the same means of service as described in G.S. 44A‑19(d), the written notice of payment setting forth the date of payment and the period for which payment is made as requested in the notice of subcontract form set forth herein.

(2)        The form of the notice of contract to be so utilized under this section shall be substantially as follows and the fee for filing the same with the clerk of superior court shall be the same as charged for filing a claim of lien on real property:

"NOTICE OF CONTRACT

"(1) Name and address of the Contractor:

"(2) Name and address of the owner of the real property at the time this Notice of Contract is recorded:

"(3) General description of the real property to be improved (street address, tax map lot and block number, reference to recorded instrument, or any other description that reasonably identifies the real property):

"(4) Name and address of the person, firm or corporation filing this Notice of Contract:

"Dated: __________

________________________________________

"Contractor

"Filed this the ____ day of ________, ____.

______________________

Clerk of Superior Court"

(3)        The form of the notice of subcontract to be so utilized under this section shall be substantially as follows:

"NOTICE OF SUBCONTRACT

"(1) Name and address of the subcontractor:

"(2) General description of the real property where the labor was performed or the material was furnished (street address, tax map lot and block number, reference to recorded instrument, or any description that reasonably identifies the real property):

"(3)

"(i)       General description of the subcontractor's contract, including the names of the parties thereto:

"(ii)       General description of the labor and material performed and furnished thereunder:

"(4) Request is hereby made by the undersigned subcontractor that he be notified in writing by the contractor of, and within five days following, each subsequent payment by the contractor to the first tier subcontractor for labor performed or material furnished at the improved real property within the above descriptions of such in paragraph (2) and subparagraph (3)(ii), respectively, the date payment was made and the period for which payment is made.

"Dated: _______________

____________________________________

Subcontractor"

(4)        The manner of such enforcement shall be as provided by G.S. 44A‑7 through G.S. 44A‑16. The lien is perfected as of the time set forth in G.S. 44A‑10 upon the filing of a claim of lien on real property pursuant to G.S. 44A‑12. Upon the filing of the claim of lien on real property, with the notice of claim of lien upon funds attached, and the commencement of the action, no action of the contractor shall be effective to prejudice the rights of the second or third tier subcontractor without his written consent. (1971, c. 880, s. 1; 1985, c. 702, s. 4; 1991 (Reg. Sess., 1992), c. 1010, s. 1; 1993, c. 553, s. 13; 1997‑456, s. 27; 1999‑456, s. 59; 2005‑229, s. 1.)



§ 44A-24. False statement a misdemeanor.

Part 3. Criminal Sanctions for Furnishing a False Statement in Connection with Improvement to Real Property.

§ 44A‑24.  False statement a misdemeanor.

If any contractor or other person receiving payment from an obligor for an improvement to real property or from a purchaser for a conveyance of real property with improvements shall knowingly furnish to such obligor, purchaser, or to a lender who obtains a security interest in said real property, or to a title insurance company insuring title to such real property, a false written statement of the sums due or claimed to be due for labor or material furnished at the site of improvements to such real property, then such contractor, subcontractor or other person shall be guilty of a Class 1 misdemeanor.  Upon conviction and in the event the court shall grant any defendant a suspended sentence, the court may in its discretion include as a condition of such suspension a provision that the defendant shall reimburse the party who suffered loss on such conditions as the court shall determine are proper.

The elements of the offense herein stated are the furnishing of the false written statement with knowledge that it is false and the subsequent or simultaneous receipt of payment from an obligor or purchaser, and in any prosecution hereunder it shall not be necessary for the State to prove that the obligor, purchaser, lender or title insurance company relied upon the false statement or that any person was injured thereby. (1971, c. 880, s. 1.1; 1973, c. 991; 1993, c. 539, s. 406; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 44A-25. Definitions.

Article 3.

Model Payment and Performance Bond.

§ 44A‑25.  Definitions.

Unless the context otherwise requires in this Article:

(1)        "Claimant" includes any individual, firm, partnership, association or corporation entitled to maintain an action on a bond described in this Article and shall include the "contracting body" in a suit to enforce the performance bond.

(2)        "Construction contract" means any contract for the construction, reconstruction, alteration or repair of any public building or other public work or public improvement, including highways.

(3)        "Contracting body" means any department, agency, or political subdivision of the State of North Carolina which has authority to enter into construction contracts.

(4)        "Contractor" means any person who has entered into a construction contract with a contracting body.

(5)        "Labor or materials" shall include all materials furnished or labor performed in the prosecution of the work called for by the construction contract regardless of whether or not the labor or materials enter into or become a component part of the public improvement, and further shall include gas, power, light, heat, oil, gasoline, telephone services and rental of equipment or the reasonable value of the use of equipment directly utilized in the performance of the work called for in the construction contract.

(6)        "Subcontractor" means any person who has contracted to furnish labor or materials to, or who has performed labor for, a contractor or another subcontractor in connection with a construction contract. (1973, c. 1194, s. 1.)



§ 44A-26. Bonds required.

§ 44A‑26.  Bonds required.

(a)        When the total amount of construction contracts awarded for any one project exceeds three hundred thousand dollars ($300,000), a performance and payment bond as set forth in (1) and (2) is required by the contracting body from any contractor or construction manager at risk with a contract more than fifty thousand dollars ($50,000). In the discretion of the contracting body, a performance and payment bond may be required on any construction contract as follows:

(1)        A performance bond in the amount of one hundred percent (100%) of the construction contract amount, conditioned upon the faithful performance of the contract in accordance with the plans, specifications and conditions of the contract. Such bond shall be solely for the protection of the contracting body that is constructing the project.

(2)        A payment bond in the amount of one hundred percent (100%) of the construction contract amount, conditioned upon the prompt payment for all labor or materials for which a contractor or subcontractor is liable. The payment bond shall be solely for the protection of the persons furnishing materials or performing labor for which a contractor, subcontractor, or construction manager at risk is liable.

(b)        The performance bond and the payment bond shall be executed by one or more surety companies legally authorized to do business in the State of North Carolina and shall become effective upon the awarding of the construction contract. (1973, c. 1194, s. 1; 1983, c. 818; 1987 (Reg. Sess., 1988), c. 1108, s. 10; 1995, c. 367, s. 3; 2001‑496, s. 7.)



§ 44A-27. Actions on payment bonds; service of notice.

§ 44A‑27.  Actions on payment bonds; service of notice.

(a)        Subject to the provision of subsection (b) hereof, any claimant who has performed labor or furnished materials in the prosecution of the work required by any contract for which a payment bond has been given pursuant to the provisions of this Article, and who has not been paid in full therefor before the expiration of 90 days after the day on which the claimant performed the last such labor or furnished the last such materials for which he claims payment, may bring an action on such payment bond in his own name, to recover any amount due him for such labor or materials and may prosecute such action to final judgment and have execution on the judgment.

(b)        Any claimant who has a direct contractual relationship with any subcontractor but has no contractual relationship, express or implied, with the contractor may bring an action on the payment bond only if he has given written notice to the contractor within 120 days from the date on which the claimant performed the last of the labor or furnished the last of the materials for which he claims payment, stating with substantial accuracy the amount claimed and the name of the person for whom the work was performed or to whom the material was furnished.

(c)        The notice required by subsection (b), above, shall be served by registered or certified mail, postage prepaid, in an envelope addressed to such contractor at any place where his office is regularly maintained for the transaction of business or served in any manner provided by law for the service of summons. (1973, c. 1194, s. 1; 1987, c. 569; 2001‑177, s. 1; 2001‑487, s. 100.)



§ 44A-28. Actions on payment bonds; venue and limitations.

§ 44A‑28.  Actions on payment bonds; venue and limitations.

(a)        Every action on a payment bond as provided in G.S. 44A‑ 27 shall be brought in a court of appropriate jurisdiction in a county where the construction contract or any part thereof is to be or has been performed.

(b)        No action on a payment bond shall be commenced after the expiration of the longer period of one year from the day on which the  last of the labor was performed or material was furnished by the claimant, or one year from the day on which final settlement was made with the contractor. (1973, c. 1194, s. 1.)



§ 44A-29. Limitation of liability of a surety.

§ 44A‑29.  Limitation of liability of a surety.

No surety shall be liable under a payment bond for a total amount greater than the face amount of the payment bond. A judgment against any surety may be reduced or set aside upon motion by the surety and a showing that the total amount of claims paid and judgments previously rendered under such payment bond, together with the amount of the judgment to be reduced or set aside, exceeds the face amount of the bond. (1973, c. 1194, s. 1.)



§ 44A-30. Variance of liability; contents of bond.

§ 44A‑30.  Variance of liability; contents of bond.

(a)        No act of or agreement between a contracting body, a contractor or a surety shall reduce the period of time for giving notice under G.S. 44A‑27(b) or commencing action under G.S. 44A‑28(b) or otherwise reduce or limit the liability of the contractor or surety as prescribed in this Article.

(b)        Every bond given by a contractor to a contracting body pursuant to this Article shall be conclusively presumed to have been given in accordance herewith, whether or not such bond be so drawn as to conform to this Article. This Article shall be conclusively presumed to have been written into every bond given pursuant thereto. (1973, c. 1194, s. 1.)



§ 44A-31. Certified copy of bond and contract.

§ 44A‑31.  Certified copy of bond and contract.

(a)        Any person entitled to bring an action or any defendant in an action on a payment bond shall have a right to require the contracting body to certify and furnish a copy of the payment bond and of the construction contract covered by the bond. It shall be the duty of such contracting body to give any such person a certified copy of the payment bond and the construction contract upon not less than 10 days' notice and request. The contracting body may require a reasonable payment for the actual cost of furnishing the certified copy.

(b)        A copy of any payment bond and of the construction contract covered by the bond certified by the contracting body shall constitute prima facie evidence of the contents, execution and delivery of such bond and construction contract. (1973, c. 1194, s. 1.)



§ 44A-32. Designation of official; violation a misdemeanor.

§ 44A‑32.  Designation of official; violation a misdemeanor.

Each contracting body shall designate an official thereof to require the bonds described by this Article.  If the official so designated shall fail to require said bond, he shall be guilty of a Class 1 misdemeanor. (1973, c. 1194, s. 1; 1993, c. 539, s. 407; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 44A-33. Form.

§ 44A‑33.  Form.

(a)        A performance bond form containing the following provisions shall comply with this Article: the date the bond is executed; the name of the principal; the name of the surety; the name of the contracting body; the amount of the bond; the contract number; and the following conditions:

"KNOW ALL MEN BY THESE PRESENTS, That we, the PRINCIPAL AND SURETY above named, are held and firmly bound unto the above named Contracting Body, hereinafter called the Contracting Body, in the penal sum of the amount stated above for the payment of which sum well and truly to be made, we bind ourselves, our heirs, executors, administrators, and successors, jointly and severally, firmly by these presents.

"THE CONDITION OF THIS OBLIGATION IS SUCH, that whereas the Principal entered into a certain contract with the Contracting Body, numbered as shown above and hereto attached:

"NOW THEREFORE, if the Principal shall well and truly perform and fulfill all the undertakings, covenants, terms, conditions, and agreements of said contract during the original term of said contract  and any extensions thereof that may be granted by the Contracting Body, with or without notice to the Surety, and during the life of any guaranty required under the contract, and shall also well and truly perform and fulfill all the undertakings, covenants, terms, conditions, and agreements of any and all duly authorized modifications of said contract that may hereafter be made, notice of which modifications to the Surety being hereby waived, then, this obligation to be void; otherwise to remain in full force and virtue.

"IN WITNESS WHEREOF, the above‑bounden parties have executed this instrument under their several seals on the date indicated above, the name and corporate seal of each corporate party being hereto affixed and these presents duly signed by its undersigned representative, pursuant to authority of its governing body."

Appropriate places for execution by the surety and principal shall  be provided.

(b)        A payment bond form containing the following provisions shall comply with this Article: the date the bond is executed; the name of the principal; the name of the surety; the name of the contracting body; the contract number; and the following conditions:

"KNOW ALL MEN BY THESE PRESENTS, That we, the PRINCIPAL and SURETY above named, are held and firmly bound unto the above named Contracting Body, hereinafter called the Contracting Body, in the penal sum of the amount stated above, for the payment of which sum well and truly to be made, we bind ourselves, our heirs, executors, administrators, and successors, jointly and severally, firmly by these presents.

"THE CONDITION OF THIS OBLIGATION IS SUCH, that whereas the Principal entered into a certain contract with the Contracting Body, numbered as shown above and hereto attached;

"NOW THEREFORE, if the Principal shall promptly make payment to all persons supplying labor and material in the prosecution of the work provided for in said contract, and any and all duly authorized modifications of said contract that may hereafter be made, notice of which modifications to the Surety being hereby waived, then this obligation to be void; otherwise to remain in full force and virtue.

"IN WITNESS WHEREOF, the above‑bounden parties have executed this instrument under their several seals on the date indicated above, the name and corporate seal of each corporate party being hereto affixed and these presents duly signed by its undersigned representative, pursuant to authority of its governing body."

Appropriate places for execution by the surety and principal shall  be provided. (1973, c. 1194, s. 1.)



§ 44A-34. Construction of Article.

§ 44A‑34.  Construction of Article.

The addition of this Article shall not be construed as making the provisions of Articles 1 and 2 of Chapter 44A of the General Statutes apply to public bodies or public buildings. (1973, c. 1194, s. 3.)



§ 44A-35. Attorneys' fees.

§ 44A‑35.  Attorneys' fees.

In any suit brought or defended under the provisions of Article 2 or Article 3 of this Chapter, the presiding judge may allow a reasonable attorneys' fee to the attorney representing the prevailing party. This attorneys' fee is to be taxed as part of the court costs and be payable by the losing party upon a finding that there was an unreasonable refusal by the losing party to fully resolve the matter which constituted the basis of the suit or the basis of the defense. For purposes of this section, "prevailing party" is a party plaintiff or third party plaintiff who obtains a judgment of at least fifty percent (50%) of the monetary amount sought in a claim or is a party defendant or third party defendant against whom a claim is asserted which results in a judgment of less than fifty percent (50%) of the amount sought in the claim defended. Notwithstanding the foregoing, in the event an offer of judgment is served in accordance with G.S. 1A‑1, Rule 68, a "prevailing party" is an offeree who obtains judgment in an amount more favorable than the last offer or is an offeror against whom judgment is rendered in an amount less favorable than the last offer. (1991 (Reg. Sess., 1992), c. 1010, s. 3; 1993 (Reg. Sess., 1994), c. 763, s. 1.)



§§ 44A-36 through 44A-39. Reserved for future codification purposes.

§§ 44A‑36 through 44A‑39.  Reserved for future codification purposes.



§ 44A-40. Definitions.

Article 4.

Self‑Service Storage Facilities.

§ 44A‑40.  Definitions.

As used in this Article, unless the context clearly requires otherwise:

(1)        "Last known address" means that address provided by the occupant in the latest rental agreement or the address provided by the occupant in a subsequent written notice of a change of address.

(2)        "Lienor" means any person entitled to a lien under this Article.

(3)        "Occupant" means a person, his sublessee, successor, or assign, entitled to the use of the storage space at a self‑service storage facility under a rental agreement, to the exclusion of others.

(4)        "Owner" means the owner, operator, lessor, or sublessor of a self‑service storage facility, his agent, or any other person authorized by him to manage the facility or to receive rent from an occupant under a rental agreement.

(5)        "Personal property" means movable property not affixed to land and includes, but is not limited to, goods, merchandise, and household items.

(6)        "Rental agreement" means any agreement or lease, written or oral, that establishes or modifies the terms, conditions, rules or any other provisions concerning the use and occupancy of a self‑service storage facility.

(7)        "Self‑service storage facility" means any real property designed and used for the purpose of renting or leasing individual storage space to occupants who are to have access to such for the purpose of storing and removing personal property. No occupant shall use a self‑service storage facility for residential purposes. A self‑service storage facility is not subject to the provisions of Article 7 of General Statutes Chapter 25. Provided, however, if an owner issues any warehouse receipt, bill of lading, or other document of title for the personal property stored, the owner and the occupant are subject to the provisions of Article 7 of General Statutes Chapter 25 and the provisions of this Article do not apply. (1981 (Reg. Sess., 1982), c. 1275, s. 1.)



§ 44A-41. Self-service storage facility owner entitled to lien.

§ 44A‑41.  Self‑service storage facility owner entitled to lien.

The owner of a self‑service storage facility has a lien upon all personal property stored at the facility for rent, expenses necessary for the preservation of the personal property, and expenses reasonably incurred in the sale or other disposition of the personal property pursuant to this Article. This lien shall not have priority over any security interest which is perfected at the time the occupant stores the property at the self‑service storage facility. For purposes of this Article, to identify an existing security interest in stored property, the owner shall conduct an online search for Uniform Commercial Code financing statements filed with the Office of the Secretary of State in the name of the occupant.  (1981 (Reg. Sess., 1982), c. 1275, s. 1; 2009‑201, s. 1.)



§ 44A-42. When self-service storage facility lien arises and terminates.

§ 44A‑42.  When self‑service storage facility lien arises and terminates.

The lien conferred under this Article arises only when the owner acquires possession of the property stored in the self‑service storage facility; and it shall terminate when the owner relinquishes possession of the property upon which the lien might be claimed, or when the occupant or any other person having a security or other interest in the property tenders prior to sale the amount of the rent, plus the expenses incurred by the owner for the preservation of the property. The reacquisition of possession of the property stored in the self‑service storage facility, which was relinquished, shall not reinstate the lien. (1981 (Reg. Sess., 1982), c. 1275, s. 1.)



§ 44A-43. Enforcement of self-service storage facility lien.

§ 44A‑43.  Enforcement of self‑service storage facility lien.

(a)        If the rent and other charges for which the lien is claimed under this Article remain unpaid or unsatisfied for 15 days following the maturity of the obligation to pay rent, the owner may enforce the lien by a public sale or other disposition of the property as provided in this section. The owner may bring an action to collect rent and other charges in any court of competent jurisdiction at any time following the maturity of the obligation to pay the rent.

The occupant or any other person having a security or other interest in the property stored in the self‑service storage facility may bring an action to request the immediate possession of the property, at any time following the assertion of the lien by the owner. Before such possession is granted, the occupant or the person with a security or other interest in the property shall pay the amount of the lien asserted to the clerk of court in which the action is pending, or post a bond for double the amount. The clerk shall then issue an order to the owner to relinquish possession of the property to the occupant or other party.

(b)        Notice and Hearing:

(1)        If the property upon which the lien is claimed is a motor vehicle, the lienor, following the expiration of the 15‑day period provided by subsection (a), shall give notice to the Division of Motor Vehicles that a lien is asserted and that a sale is proposed. The lienor shall remit to the Division a fee of two dollars ($2.00); and shall also furnish the Division with the last known address of the occupant. The Division of Motor Vehicles shall issue notice by registered or certified mail, return receipt requested to the person having legal title to the vehicle, if reasonably ascertainable, and to the occupant, if different, at his last known address. The notice shall:

a.         State: (i) that a lien is being asserted against the specific vehicle by the lienor or owner of the self‑service storage facility, (ii) that the lien is being asserted for rental charges at the self‑service storage facility, (iii) the amount of the lien, and (iv) that the lienor intends to sell or otherwise dispose of the vehicle in satisfaction of the lien;

b.         Inform the person having legal title and the occupant of their right to a judicial hearing at which a determination will be made as to the validity of the lien prior to a sale taking place; and

c.         State that the legal title holder and the occupant have a period of 10 days from the date of receipt of the notice in which to notify the Division of Motor Vehicles by registered or certified mail, return receipt requested, that a hearing is desired to contest the sale of the vehicle pursuant to the lien.

The person with legal title or the occupant must, within 10 days of receipt of the notice from the Division of Motor Vehicles, notify the Division of his desire to contest the sale of the vehicle pursuant to the lien, and that the Division should so notify lienor.

Failure of the person with legal title or the occupant to notify the Division that a hearing is desired shall be deemed a waiver of the right to a hearing prior to sale of the vehicle against which the lien is asserted. Upon such failure, the Division shall so notify the lienor; the lienor may proceed to enforce the lien by a public sale as provided by this section; and the Division shall transfer title to the property pursuant to such sale.

If the Division is notified within the 10‑day period provided in this section that a hearing is desired prior to the sale, the lien may be enforced by a public sale as provided in this section and the Division will transfer title only pursuant to the order of a court of competent jurisdiction.

(1a)      If the property upon which the lien is claimed is a motor vehicle and rent and other charges related to the property remain unpaid or unsatisfied for 60 days following the maturity of the obligation to pay rent, the lienor may have the property towed. If a motor vehicle is towed as authorized in this subdivision, the lienor shall not be liable for the motor vehicle or any damages to the motor vehicle once the tower takes possession of the property.

(2)        If the property upon which the lien is claimed is other than a motor vehicle, the lienor following the expiration of the 15‑day period provided by subsection (a) shall issue notice to the person having a security or other interest in the property, if reasonably ascertainable, and to the occupant, if different, at his last known address. Notice given pursuant to this subdivision shall be presumed delivered when it is properly addressed, first‑class postage prepaid, and deposited with the United States Postal Service.

The notice shall:

a.         State: (i) that a lien is being asserted against the specific property by the lienor, (ii) that the lien is being asserted for rental charges at the self‑service storage facility, (iii) the amount of the lien, and (iv) that the lienor intends to sell or otherwise dispose of the property in satisfaction of the lien;

b.         Provide a brief and general description of the personal property subject to the lien. The description shall be reasonably adequate to permit the person notified to identify it, except that any container including, but not limited to, a trunk, valise, or box that is locked, fastened, sealed, or tied in a manner which deters immediate access to its contents may be described as such without describing its contents;

c.         Inform the person with a security or other interest in the property and occupant, if different, of their right to a judicial hearing at which a determination will be made as to the validity of the lien prior to a sale taking place;

d.         State that the person with a security or other interest in the property or the occupant, if different, has a period of 10 days from the date of the mailing of the notice to notify the lienor by registered, or certified mail, return receipt requested, that a hearing is desired, and that if the legal title holder or occupant wishes to contest the sale of his property pursuant to the lien he should notify the lienor that a hearing is desired.

The person with a security or other interest in the property or the occupant must, within 10 days from the date of the mailing of the notice from the lienor, notify the lienor of his desire for a hearing, and state whether or not he wishes to contest the sale of the property pursuant to the lien.

Failure of the person with a security or other interest in the property, or the occupant to notify the lienor that a hearing is desired shall be deemed a waiver of the right to a hearing prior to the sale of the property against which the lien is asserted. Upon such failure the lienor may proceed to enforce the lien by a public sale as provided by this section. Upon the expiration of the 10‑day notice, the occupant's tenancy shall be terminated, and the lienor may move the occupant's property to another place of safekeeping.

If the lienor is notified, within the 10‑day period as provided by this section, that a hearing is desired prior to the sale, the lien may be enforced by a public sale as provided in this section only pursuant to the order of a court of competent jurisdiction.

(c)        Public Sale. 

(1)        Not less than 20 days prior to sale by public sale the lienor:

a.         Shall cause notice to be delivered by registered or certified mail to the person having a security interest in the property if reasonably ascertainable, and to the occupant at the occupant's last known address. Notice given pursuant to this subdivision shall be presumed delivered when it is properly addressed, first‑class postage prepaid, and deposited with the United States Postal Service.

b.         Repealed by Session Laws 2009‑201, s. 1, effective October 1, 2009.

(1a)      Not less than five days prior to sale by public sale, the lienor shall publish notice of sale in a newspaper of general circulation in the county where the sale is to be held. If there is no newspaper of general circulation in the county where the sale is to be held, notice of sale shall be published in any publication that accepts classified advertisements and has a general circulation in the county where the sale is to be held.

(2)        The sale must be held on a day other than Sunday and between the hours of 9:00 A.M. and 4:00 P.M.:

a.         At the self‑service storage facility or at the nearest suitable place to where the property is held or stored; or

b.         In the county where the obligation secured by the lien was contracted for.

(3)        A lienor may purchase at public sale.

(d)        Notice of Sale.  The notice of sale shall include:

(1)        The name and address of the lienor;

(2)        A statement to the effect that various items of personal property are being sold pursuant to the assertion of a lien for rental at the self‑service storage facility;

(3)        The place, date, and time of the sale.  (1981 (Reg. Sess., 1982), c. 1275, s. 1; 2006‑264, s. 38.5; 2009‑201, s. 1.)



§ 44A-44. Right of redemption; good faith purchaser's right; disposition of proceeds; lienor's liability.

§ 44A‑44.  Right of redemption; good faith purchaser's right; disposition of proceeds; lienor's liability.

(a)        Before the sale authorized by G.S. 44A‑43, or other disposition of the property, the occupant may pay the amount necessary to satisfy the lien plus the reasonable expenses incurred by the owner for the preservation of the property and thereby redeem the property. Upon receipt of such payment, the owner shall return the personal property to the occupant; and thereafter shall have no further claim against such personal property on account of the lien which was asserted. The partial payment of rent or other charges shall not satisfy the lien or stop or delay the owner's right to sell the occupant's property unless the owner agrees to satisfaction or a stop or delay in a writing signed by the owner.

(b)        A purchaser in good faith, and without knowledge of any defect in the sale of the personal property sold to satisfy a lien provided for in this Article takes the property free of any rights of persons against whom the lien was valid.

(c)        Proceeds of a sale under this section shall be applied as follows:

(1)        Payment of reasonable expenses incurred in connection with the sale;

(2)        Payment of the obligation secured by any security interest that was perfected at the time the occupant stored the property at the self‑service storage facility;

(3)        Payment of the obligation secured by the self‑service storage facility lien;

(4)        Any balance shall be paid to the occupant or other person lawfully entitled thereto; but if such person cannot be found, the balance shall be paid to the clerk of superior court of the county in which the sale took place, to be held by the clerk for the person entitled thereto.

(d)        If the lienor fails to comply substantially with any of the provisions of this section, he shall be liable to the occupant or any other party injured by such noncompliance in the sum of one hundred dollars ($100.00), together with reasonable attorney's fees as awarded by the court. Damages provided by this section shall be in addition to actual damages to which any party is otherwise entitled.  (1981 (Reg. Sess., 1982), c. 1275, s. 1; 2009‑201, s. 1.)



§ 44A-44.1. Possession vested in occupant.

§ 44A‑44.1.  Possession vested in occupant.

Unless the rental agreement specifically provides otherwise, the exclusive care, custody, and control of all personal property stored in a storage space at a self‑service storage facility shall remain vested in the occupant until the property is sold as provided in this Article or otherwise disposed of. The owner of a self‑service storage facility is a commercial landlord who rents space. Unless the rental agreement specifically provides otherwise, while the personal property remains on the owner's premises, the owner is liable for damage caused by the intentional acts or negligence of the owner or the owner's employees.  (2009‑201, s. 1.)



§ 44A-45. Article is supplemental to lien created by contract.

§ 44A‑45.  Article is supplemental to lien created by contract.

Nothing in this Article shall be construed as in any manner impairing or affecting the right of parties to create liens by contract or agreement. (1981 (Reg. Sess., 1982), c. 1275, s. 1.)



§ 44A-46. Application.

§ 44A‑46.  Application.

All rental agreements entered into before September 1, 1982, and not extended or renewed after that date, and the rights and duties and interests flowing from them, shall remain valid, and may be enforced or terminated in accordance with their terms or as permitted by any other law of this State. (1981 (Reg. Sess., 1982), c. 1275, s. 1.)



§ 44A-47: Reserved for future codification purposes.

§ 44A‑47: Reserved for future codification purposes.



§ 44A-48: Reserved for future codification purposes.

§ 44A‑48: Reserved for future codification purposes.



§ 44A-49: Reserved for future codification purposes.

§ 44A‑49: Reserved for future codification purposes.



§ 44A-50. Definitions.

Article 5.

Aircraft Labor and Storage Liens.

§ 44A‑50.  Definitions.

As used in this Article, the following terms mean:

(1)        Aircraft.  As the term is defined in G.S. 63‑1(3), or any engine, part, component, or accessory, whether affixed to or separate from the aircraft.

(2)        Lienor.  A person entitled to a lien under this Article.

(3)        Owner.  As the term is defined in G.S. 44A‑1(3) for an aircraft, or any person authorized by an owner, as defined in G.S. 44A‑1(3), to perform, contract, or arrange for the provision of labor, skill, materials, or storage with respect to any aircraft.

(4)        Person.  Any individual, corporation, association, partnership, whether limited or general, limited liability company, or other entity. (2006‑222, s. 1.1.)



§ 44A-55. Persons entitled to a lien on an aircraft.

§ 44A‑55.  Persons entitled to a lien on an aircraft.

Any person who has expended labor, skill, or materials on an aircraft or has furnished storage for an aircraft at the request of its owner has a perfected lien on the aircraft beginning on the date the expenditure of labor, skill, or materials or the storage commenced, for the contract price for the expenditure of labor, skill, or materials or for the storage, or, in the absence of a contract price, for the reasonable worth of the expenditure of labor, skill, or materials, or of the storage. The lien under this section survives even if the possession of the aircraft is surrendered by the lienor. (2006‑222, s. 1.1.)



§ 44A-60. Notice of lien on an aircraft.

§ 44A‑60.  Notice of lien on an aircraft.

(a)        The lien under G.S. 44A‑55 expires 120 days after the date the lienor voluntarily surrenders possession of the aircraft, unless the lienor, prior to the expiration of the 120‑day period, files a notice of lien in the office of the clerk of court of the county in which the labor, skill, or materials were expended on the aircraft, or the storage was furnished for the aircraft.

(b)        The notice of lien shall state all of the following:

(1)        The name of the lienor.

(2)        The name of the registered owner of the aircraft, if known.

(3)        The name of the person with whom the lienor entered into a contract for labor, skill, or materials on the aircraft, or storage of the aircraft.

(4)        A description of the aircraft sufficient for identification.

(5)        The amount for which the lien is claimed.

(6)        The dates upon which the expenditure of labor, skill, materials, or storage was commenced and completed, or, if not completed, the date through which the claimed amount is calculated.

(c)        The notice of lien shall be sworn to or affirmed, and subscribed by the lienor, or by someone on the lienor's behalf having personal knowledge of the facts.

(d)        The notice of lien shall be in substantially the following form:

"NOTICE OF LIEN ON AIRCRAFT

[Lienor] Lienor, v. [Owner] Owner

Notice is hereby given that [Lienor](name) claims a lien upon _______________ [aircraft](describe the aircraft) for labor, skill, or materials expended on, and for storage furnished for, this aircraft; that the name of the registered owner or reputed owner, if the aircraft is not registered or the registered owner is not known, is [Owner](name), that the labor, skill, or materials were expended on the aircraft commencing the ____ day of ________, and storage was furnished on the aircraft commencing the ____ day of ________, and the labor, skill, materials, and storage furnished by the lienor [was completed] [is ongoing] on the ____ day of ________; that 120 days have not elapsed since the aircraft was released by the lienor; that the amount the lienor demands for the labor, skill, materials, and storage furnished, as of the date hereof is $________ (amount); that no part thereof has been paid except $________ (amount); and that there is now due and remaining unpaid, after deducting all credits and offsets, the sum of $________ (amount), in which amount [Lienor](name) claims a lien upon the aircraft.

(Signed) ________________ (Lienor)

Address of Lienor ___________________

State of North Carolina

County of ____________

Sworn to (or affirmed) and subscribed before me this day by [name of principal].

Date:_________________________ [Official Signature of Notary]

______________________ [Notary's printed or typed name], Notary Public

______________________ My Commission Expires:[Date]

[Official Seal]" (2006‑222, s. 1.1.)



§ 44A-65. Notice of lien filed by the clerk of court.

§ 44A‑65.  Notice of lien filed by the clerk of court.

Upon presentation of a notice of lien pursuant to this Article, the clerk of court shall file the notice of lien and shall index the notice of lien in a record maintained by the clerk for that purpose. (2006‑222, s. 1.1.)



§ 44A-70. Priority of a lien on an aircraft.

§ 44A‑70.  Priority of a lien on an aircraft.

The lien under this Article shall have priority over perfected and unperfected security interests. (2006‑222, s. 1.1.)



§ 44A-75. Termination of a lien on an aircraft.

§ 44A‑75.  Termination of a lien on an aircraft.

Any lien under this Article shall be terminated upon receipt by the lienor of the full amount owed for the labor, skill, or materials on the aircraft, and for storage of the aircraft, which amount shall not be limited to any amount shown on the notice of lien filed under G.S. 44A‑60, if a notice of lien has been filed by the lienor. Upon receipt of the amount owed, the lienor or the lienor's agent shall release the aircraft to the owner, if the aircraft is in the possession of the lienor, and shall, within 20 days following a request in writing by the aircraft owner, file with the clerk of court a notice of satisfaction of lien, if a notice of lien has been filed by the lienor. A notice of satisfaction of lien shall state that the amount owed for the lienor's expenditure of labor, skill, or materials on the aircraft, and for the storage of the aircraft, has been paid and the lien against the aircraft has been terminated. The notice of satisfaction of lien shall be sworn to or affirmed, and subscribed by the lienor or by someone on the lienor's behalf having personal knowledge of the facts. Upon the filing of a notice of satisfaction of lien, the clerk of court shall make an entry of acknowledgment of satisfaction in the index. (2006‑222, s. 1.1.)



§ 44A-80. Fees.

§ 44A‑80.  Fees.

The clerk of court shall collect fees for filing, copying, and certifying any document under this Article as set forth in G.S. 7A‑308. (2006‑222, s. 1.1.)



§ 44A-85. Enforcement of lien by sale.

§ 44A‑85.  Enforcement of lien by sale.

A lien filed under this Article may be enforced in accordance with G.S. 44A‑4, and the proceeds of sale shall be applied as set forth in G.S. 44A‑5, except that the three‑day time period set forth in G.S. 44A‑4(a) for the lienor to file a contrary statement of the amount of the lien at the time of the filing of a complaint by the owner shall be extended to 30 days. An owner may seek immediate possession of an aircraft in accordance with G.S. 44A‑4. (2006‑222, s. 1.1.)



§ 44A-90. Title of purchaser.

§ 44A‑90.  Title of purchaser.

(a)        A purchaser for value at a properly conducted sale under this Article, and a purchaser for value without constructive notice of a defect in the sale, whether or not the purchaser is the lienor or an agent of the lienor, acquires title to the property free of any interests over which the lienor was entitled to priority.

(b)        Upon the completion of a sale conducted under this Article, the lienor or a person acting on behalf of the lienor, who conducted the sale shall furnish to the purchaser for value a bill of sale for the aircraft signed by the person who conducted the sale that includes a statement that the sale was conducted in accordance with this Article. (2006‑222, s. 1.1.)






Chapter 45 - Mortgages and Deeds of Trust.

§§ 45-1 through 45-3.1. Repealed by Sessions Laws 1967, c. 562, s. 2.

Chapter 45.

Mortgages and Deeds of Trust.

Article 1.

Chattel Securities.

§§ 45‑1 through 45‑3.1:  Repealed by Sessions Laws 1967, c. 562, s. 2.



§ 45-4. Representative succeeds on death of mortgagee or trustee in deeds of trust; parties to action.

Article 2.

Right to Foreclose or Sell under Power.

§ 45‑4.  Representative succeeds on death of mortgagee or trustee in deeds of trust; parties to action.

When the mortgagee in a mortgage, or the trustee in a deed in trust, executed for the purpose of securing a debt, containing a power of sale, dies before the payment of the debt secured in such mortgage or deed in trust, all the title, rights, powers and duties of such mortgagee or trustee pass to and devolve upon the executor or administrator or collector of such mortgagee or trustee, including the right to bring an action of foreclosure in any of the courts of this State as prescribed for trustees or mortgagees, and in such action it  is unnecessary to make the heirs at law of such deceased mortgagee or trustee parties thereto. (1887, c. 147; 1895, c. 431; 1901, c. 186; 1905, c. 425; Rev., s. 1031; C.S., s. 2578; 1933, c. 199.)



§ 45-5. Foreclosures by representatives validated.

§ 45‑5.  Foreclosures by representatives validated.

In all actions which were brought or prosecuted prior to the fourth day of March, 1905, for the foreclosure of any mortgage or deed in trust by any executor or administrator of any deceased mortgagee or trustee where the heirs of the mortgagee were duly made parties and regular and orderly decrees of foreclosure entered by the court and sale had by a commissioner appointed by the court for that purpose and deed made after confirmation, the title so conveyed to purchaser at such judicial sale shall be deemed and held to be vested in such purchaser, whether the heir of such deceased mortgagee or trustee was a party to such foreclosure proceeding or not, and such heir of any deceased mortgagee is estopped to bring or prosecute any further action against such purchaser for the recovery of such property or foreclosure of such mortgage or deed in trust. (1905, c. 425, s. 2; Rev., s. 1032; C.S., s. 2579.)



§ 45-6. Renunciation by representative; clerk appoints trustee.

§ 45‑6.  Renunciation by representative; clerk appoints trustee.

The executor or administrator of any deceased mortgagee or trustee in any mortgage or deed of trust heretofore or hereafter executed may renounce in writing, before the clerk of the superior court before whom he qualifies, the trust under the mortgage or deed of trust at the time he qualifies as executor or administrator, or at any time thereafter before he intermeddles with or exercises any of the duties under said mortgage or deed of trust, except to preserve the property until a trustee can be appointed.  In every such case of renunciation the clerk of the superior court of any county wherein the said mortgage or deed of trust is registered has power and authority, upon proper proceedings instituted before him, as in other cases of special proceedings, to appoint some person to act as trustee and execute said mortgage or deed of trust.  The clerk, in addition to recording his proceedings in his book of orders and decrees, shall record a separate instrument, as required by G.S. 161‑14.1, containing the name of the substituted trustee or mortgagee and may enter the name of the substituted trustee or mortgagee on the margin of the deed in trust or the mortgage in the book of the office of the register of deeds of said county. (1905, c. 128; Rev., s. 1038; C.S., s. 2580; 1991, c. 114, s. 5.)



§ 45-7. Agent to sell under power may be appointed by parol.

§ 45‑7.  Agent to sell under power may be appointed by parol.

All sales of real property, under a power of sale contained in any mortgage or deed of trust to secure the payment of money, by any mortgagee or trustee, through an agent or attorney for that purpose, appointed orally or in writing by such mortgagee or trustee, whether such writing has been or shall be registered or not, shall be valid, whether or not such mortgagee or trustee was or shall be present at such sale. (1895, c. 117; Rev., s. 1035; C.S., s. 2581; 1967, c. 562, s. 2.)



§ 45-8. Survivorship among donees of power of sale.

§ 45‑8.  Survivorship among donees of power of sale.

In all mortgages and deeds of trust of real property wherein two or more persons, as trustees or otherwise, are given power to sell the property therein conveyed or embraced, and one or more of such persons dies, any one of the persons surviving having such power  may make sale of such property in the manner directed in such deed, and execute such assurances of title as are proper and lawful under the power so given; and the act of such person, in pursuance of said power, shall be as valid and binding as if the same had been done by all the persons on whom the power was conferred. (1885, c. 327, s. 2; Rev., s. 1033; C.S., s. 2582; 1967, c. 562, s. 2.)



§ 45-9. Clerk appoints successor to incompetent trustee.

§ 45‑9.  Clerk appoints successor to incompetent trustee.

When the sole or last surviving trustee named in a will or deed of trust dies, removes from the county where the will was probated or deed executed and/or recorded and from the State, or in any way becomes incompetent to execute the said trust, or is a nonresident of this State, or has disappeared from the community of his residence and his whereabouts remains unknown in such community for a period of three months and cannot, after diligent inquiry be ascertained, the clerk of the superior court of the county wherein the will was probated or deed of trust was executed and/or recorded is authorized and empowered, in proceedings to which all persons interested shall be made parties, to appoint some discreet and competent person to act as trustee and execute the trust according to its true intent and meaning, and as fully as if originally appointed: Provided, that in all actions or proceedings had under this section prior to January 1, 1900, before the clerks of the superior court in which any trustee was appointed to execute a deed of trust where any trustee of a deed of trust has died, removed from the county where the deed was executed and from the State, or in any way become incompetent to execute the said trust, whether such appointment of such trustee by order or decree, or otherwise, was made upon the application or petition of any person or persons ex parte, or whether made in proceedings where all the proper parties were made, are in all things  confirmed and made valid so far as regards the parties to said actions and proceedings to the same extent as if all proper parties had originally been made in such actions or proceedings. (1869‑70, c. 188; 1873‑4, c. 126; Code, s. 1276; 1901, c. 576; Rev., s. 1037; C.S., s. 2583; 1933, c. 493.)



§ 45-10. Substitution of trustees in mortgages and deeds of trust.

§ 45‑10.  Substitution of trustees in mortgages and deeds of trust.

(a)        In addition to the rights and remedies now provided by law, the holders or owners of a majority in amount of the indebtedness, notes, bonds, or other instruments evidencing a promise or promises to pay money and secured by mortgages, deeds of trust, or other instruments conveying real property, or creating a lien thereon, may, in their discretion, substitute a trustee whether the trustee then named in the instrument is the original or a substituted trustee, by the execution of a written document properly recorded pursuant to Chapter 47 of the North Carolina General Statutes.

(b)        If the name of a trustee is omitted from an instrument that appears on its face to be intended to be a deed of trust, the instrument shall be deemed to be a deed of trust, the owner or owners executing the deed of trust and granting an interest in the real property shall be deemed to be the constructive trustee or trustees of record for the secured party or parties named in the instrument, and a substitution of trustee may be undertaken under subsection (a) of this section. However, no such constructive trustee shall have the authority or power to take any of the following actions without the consent and joinder of the holders or owners of a majority in amount of the obligations secured by the deed of trust: (i) effect a substitution of trustee, (ii) effect the satisfaction of the deed of trust, (iii) release any property or any interest therein from the lien of the deed of trust, or (iv) modify or amend the terms of the deed of trust. Any substitute trustee named under the authority of subsection (a) of this section shall succeed to all the rights, titles, authority, and duties of the trustee under the terms of the deed of trust without regard to the limitations imposed by this subsection on the authority of a constructive trustee.  (1931, c. 78, ss. 1, 2; 1935, c. 227; 1943, c. 543; 1967, c. 562, s. 2; 1975, c. 66; 1985, c. 320; c. 689, s. 14; 2009‑176, s. 1.)



§ 45-11. Appointment of substitute trustee upon application of subsequent or prior lienholders; effect of substitution.

§ 45‑11.  Appointment of substitute trustee upon application of subsequent or prior lienholders; effect of substitution.

When any person, firm, corporation, county, city or town holding a lien on real property upon which there is a subsequent or prior lien created by a mortgage, deed of trust or other instrument, the mortgagee or trustee therein named being dead or having otherwise  become incompetent to act, files a written application with the clerk  of the superior court of the county in which said property is located, setting forth the facts showing that said mortgagee or trustee is then dead or has become incompetent to act, the said clerk of the superior  court, upon a proper finding of fact that said mortgagee or trustee is dead or has become incompetent to act, shall enter an order appointing some suitable and competent person, firm or corporation as substitute trustee upon whom service of process may be made, and said substitute trustee shall thereupon be vested with full power and authority to defend any action instituted to foreclose said property as fully as if he had been the original mortgagee or trustee named; but the substitute trustee shall have no power to cancel said mortgage or deed of trust without the joinder of the holder of the notes secured thereby. Said application shall not be made prior to the expiration of 30 days from the date the original mortgagee or trustee becomes incompetent to act. (1941, c. 115, s. 1; 1967, c. 562, s. 2.)



§ 45-12. Repealed by Session Laws 1973, c. 1208.

§ 45‑12.  Repealed by Session Laws 1973, c. 1208.



§ 45-13. Repealed by Session Laws 1981, c. 599, s. 12.

§ 45‑13.  Repealed by Session Laws 1981, c. 599, s. 12.



§ 45-14. Acts of trustee prior to removal not invalidated.

§ 45‑14.  Acts of trustee prior to removal not invalidated.

If any such trustee who has been substituted as provided in G.S. 45‑10 or in G.S. 45‑11 shall have performed any functions as such trustee and shall thereafter be removed as provided in G.S. 45‑10 to 45‑17, such removal shall not invalidate or affect the validity of such acts insofar as any purchaser or third person shall be affected or interested, and any conveyances made by such trustee before removal if otherwise valid, shall be and remain valid and effectual to all intents and purposes, but if any trustee upon such hearing is declared to have been wrongfully removed, he shall have his right of action against the substituted trustee for any compensation that he would have received in case he had not been wrongfully removed from such trust. (1931, c. 78, s. 5; 1941, c. 115, s. 3.)



§ 45-15. Registration of substitution constructive notice.

§ 45‑15.  Registration of substitution constructive notice.

The registration of such paper‑writing designating a new trustee under G.S. 45‑10 or under G.S. 45‑11 shall be from and after registration, constructive notice to all persons, and no appeal or other proceedings shall be instituted to contest the same after one year from and after such registration. (1931, c. 78, s. 6; 1941, c. 115, s. 4.)



§ 45-16. Register of deeds to make marginal entry of substituted trustee.

§ 45‑16.  Register of deeds to make marginal entry of substituted trustee.

Whenever any substituted trustee shall be appointed as provided in G.S. 45‑10 through G.S. 45‑17 and such designation of such substituted trustee shall have been registered, then it shall be the duty of the register of deeds to index the substitution of trustee as required by G.S. 161‑14.1, indicating the place of registration of such appointment of a substituted trustee, and this shall be done as many times as a trustee may be substituted as provided for in G.S. 45‑10 through G.S. 45‑17.  Whenever practical, the register of deeds may also make an appropriate notation on the margin of the registration of the mortgage, deed of trust, or other instrument securing the payment of money.  It shall be competent for the holder of such deed of trust, or deeds of trust, mortgage or mortgages, wherein the same trustee is named, to execute one instrument applying to all such deeds of trust or mortgages, in the substitution of a trustee for any of the causes set forth in G.S. 45‑10, and in said instrument to recite and name the mortgages and/or deeds of trust affected by giving the names of the grantors, the trustee and, if registered, the book and page of such registration.  This may be done as many times as a trustee may be substituted as provided for in G.S. 45‑10 through G.S. 45‑17, and in which cases the register of deeds shall make, as to each recited instrument, mortgage or deed of trust, the notation provided for in this section. (1931, c. 78, s. 7; 1991, c. 114, s. 6; 1993, c. 425, s. 2.)



§ 45-17. Substitution made as often as justifiable.

§ 45‑17.  Substitution made as often as justifiable.

The powers set out in G.S. 45‑10 and in G.S. 45‑11 may be exercised as often and as many times as the right to make such substitution may arise under the terms of such section, and all the privileges and requirements and rights to contest the same as set out in G.S. 45‑10 to 45‑17 shall apply to each deed of trust or mortgage and to each substitution. (1931, c. 78, s. 8; 1941, c. 115, s. 5.)



§ 45-18. Validation of certain acts of substituted trustees.

§ 45‑18.  Validation of certain acts of substituted trustees.

Whenever before January 1, 1979, a trustee has been substituted in a deed of trust in the manner provided by G.S. 45‑10 to 45‑17, but the instrument executed by the holder and/or owners of all or a majority in amount of the indebtedness, notes, bonds, or other instruments secured by said deed of trust, has not been registered as  provided by said sections until after the substitute trustee has exercised some or all of the powers conferred by said deed of trust upon the trustee therein, including the advertising of the property conveyed by said deed of trust for sale, the sale thereof, and the execution of a deed by such substituted trustee to the purchaser at such sale, all such acts of said substituted trustee shall be deemed valid and effective in the same manner and to the same extent as if said instrument substituting said trustee, had been registered prior to the performance by said substituted trustee of any one or more of said acts, or other acts authorized by such deed of trust. (1939, c. 13; 1963, c. 241; 1967, c. 945; 1969, c. 477; 1971, c. 57; 1973, c. 20; 1979, c. 580.)



§ 45-19. Mortgage to guardian; powers pass to succeeding guardian.

§ 45‑19.  Mortgage to guardian; powers pass to succeeding guardian.

When a guardian to whom a mortgage has been executed dies or is removed or resigns before the payment of the debt secured in such mortgage, all the rights, powers and duties of such mortgagee shall devolve upon the succeeding guardian. (1905, c. 433; Rev., s. 1034; C.S., s. 2584.)



§ 45-20. Sales by mortgagees and trustees confirmed.

§ 45‑20.  Sales by mortgagees and trustees confirmed.

All sales of real property made prior to February 10, 1905, by mortgagees and trustees under powers of sale contained in any mortgage or deed of trust in compliance with the powers, terms, conditions and advertisement set forth and required in any such mortgage or deed of trust, are hereby in all respects ratified and confirmed. (Ex. Sess. 1920, c. 27; C.S., s. 2584(a).)



§ 45-20.1. Validation of trustees' deeds where seals omitted.

§ 45‑20.1.  Validation of trustees' deeds where seals omitted.

All deeds executed prior to January 1, 1991, by any trustee or substitute trustee in the exercise of the power of sale vested in him under any deed, deed of trust, mortgage, will, or other instrument in which the trustee or substitute trustee has omitted to affix his seal after his signature are validated. (1943, c. 71; 1981, c. 183, s. 1; 1983, c. 398, s. 1; 1985, c. 70, s. 1; 1987, c. 277, s. 1; 1989, c. 390, s. 1; 1991, c. 489, s. 1.)



§ 45-20.2. Repealed by Session Laws 1981, c. 183, s. 2.

§ 45‑20.2.  Repealed by Session Laws 1981, c. 183, s. 2.



§ 45-20.3. Validation of deeds where seal omitted on power of attorney.

§ 45‑20.3.  Validation of deeds where seal omitted on power of attorney.

All deeds and other conveyances executed prior to January 1, 1991, by any attorney‑in‑fact in the exercise of a power of attorney are valid even though the signature of the principal was not affixed under seal on the instrument creating the power of attorney. (1991, c. 489, s. 1.1.)



§ 45-21. Validation of appointment of and conveyances to corporations as trustees.

§ 45‑21.  Validation of appointment of and conveyances to corporations as trustees.

In all deeds of trust made prior to March 15, 1941, wherein property has been conveyed to corporations as trustees to secure indebtedness, the appointment of said corporations as trustees, the conveyances to said corporate trustees, and the action taken under the powers of such deeds of trust by said corporate trustees are hereby confirmed and validated to the same extent as if such corporate trustees had been individual trustees. (1941, c. 245, s. 1.)



§ 45-21.1. Definitions; construction.

Article 2A.

Sales under Power of Sale.

Part 1. General Provisions.

§ 45‑21.1.  Definitions; construction.

(a)        The following definitions apply in this Article:

(1)        "Resale" means a resale of real property or a resale of any leasehold interest created by a lease of real property held pursuant to G.S. 45‑21.30.

(2)        "Sale" means a sale of real property or a sale of any leasehold interest created by a lease of real property pursuant to (i) an express power of sale contained in a mortgage, deed of trust, leasehold mortgage, or leasehold deed of trust or (ii) a "power of sale", under this Article, authorized by other statutory provisions.

(b)        The following constructions apply in this Article:

(1)        The terms "mortgage" or "deed of trust" include leasehold mortgages or leasehold deeds of trust.

(2)        The terms "mortgagee" or "trustee" include any person or entity exercising a power of sale pursuant to this Article.

(3)        The terms "real property" or "property" include any leasehold interest created by a lease of real property. (1949, c. 720, s. 1; 1967, c. 562, s. 2; 1991, c. 255; 1993, c. 305, s. 1.)



§ 45-21.2. Article not applicable to foreclosure by court action.

§ 45‑21.2.  Article not applicable to foreclosure by court action.

This Article does not affect any right to foreclosure by action in court, and is not applicable to any such action. (1949, c. 720, s. 1.)



§ 45-21.3. Repealed by Session Laws 1993, c. 305, s. 2.

§ 45‑21.3.   Repealed by Session Laws 1993, c. 305, s. 2.



§ 45-21.4. Place of sale of real property.

§ 45‑21.4.  Place of sale of real property.

(a)        Every sale of real property shall be held in the county where the property is situated unless the property consists of a single tract situated in two or more counties.

(b)        A sale of a single tract of real property situated in two or more counties may be held in any one of the counties in which any part of the tract is situated. As used in this section, a "single tract" means any tract which has a continuous boundary, regardless of whether parts thereof may have been acquired at different times or from different persons, or whether it may have been subdivided into other units or lots, or whether it is sold as a whole or in parts.

(c)        When a mortgage or deed of trust with power of sale of real property designates the place of sale within the county, the sale shall be held at the place so designated.

(d)        When a mortgage or deed of trust with power of sale of real property confers upon the mortgagee or trustee the right to designate the place of sale, the sale shall be held at the place designated by the notice of sale, which place shall be either on the premises to be sold or as follows:

(1)        Property situated wholly within a single county shall be sold at the courthouse door of the county in which the land is situated.

(2)        A single tract of property situated in two or more counties may be sold at the courthouse door of any one of the counties in which some part of the real property is situated.

(e)        When a mortgage or deed of trust with power of sale of real property does not designate, or confer upon the mortgagee or trustee the right to designate, the place of sale, or when it designates as the place of sale some county in which no part of the property is situated, such real property shall be sold as follows:

(1)        Property situated wholly within a single county shall be sold at the courthouse door of the county in which the land is situated.

(2)        A single tract of property situated in two or more counties may be sold at the courthouse door of any one of the counties in which some part of the real property is situated. (1949, c. 720, s. 1; 1975, c. 57, s. 1.)



§§ 45-21.5 through 45-21.6. Repealed by Session Laws 1967, c. 562, s. 2.

§§ 45‑21.5 through 45‑21.6.  Repealed by Session Laws 1967, c. 562, s. 2.



§ 45-21.7. Sale of separate tracts in different counties.

§ 45‑21.7.  Sale of separate tracts in different counties.

(a)        When the property to be sold consists of separate tracts of real property situated in different counties, there shall be a separate advertisement, sale and report of sale of the property in each county.  The report of sale for the property in any one county shall be filed with the clerk of the superior court of the county in which such property is situated.  The sale of each such tract shall be subject to separate upset bids.  The clerk of the superior court of the county where the property is situated has jurisdiction with respect to upset bids of property situated within his county.  To the extent the clerk deems necessary, the sale of each separate tract within his county, with respect to which an upset bid is received, shall be treated as a separate sale for the purpose of determining the procedure applicable thereto.

(b)        The exercise of the power of sale with respect to a separate tract of property in one county does not extinguish or otherwise affect the right to exercise the power of sale with respect to tracts of property in another county to satisfy the obligation secured by the mortgage or deed of trust. (1949, c. 720, s. 1; 1993, c. 305, s. 3.)



§ 45-21.8. Sale as a whole or in parts.

§ 45‑21.8.  Sale as a whole or in parts.

(a)        When the instrument pursuant to which a sale is to be held contains provisions with respect to whether the property therein described is to be sold as a whole or in parts, the terms of the instrument shall be complied with.

(b)        When the instrument contains no provisions with respect to whether the property therein described is to be sold as a whole or in parts, the person exercising the power of sale may, in his discretion, subject to the provisions of G.S. 45‑21.9, sell the property as a whole or in such parts or parcels thereof as are separately described in the instrument, or he may offer the property for sale by each method and sell the property by the method which produces the highest price.

(b1)      When real property is sold in parts, the sale of any such part is subject to a separate upset bid; and, to the extent the clerk of superior court having jurisdiction deems advisable, the sale of each such part shall thereafter be treated as a separate sale for the purpose of determining the procedure applicable thereto.

(c)        This section does not affect the equitable principle of marshaling assets. (1949, c. 720, s. 1; 1993, c. 305, s. 4.)



§ 45-21.9. Amount to be sold when property sold in parts; sale of remainder if necessary.

§ 45‑21.9.  Amount to be sold when property sold in parts; sale of remainder if necessary.

(a)        When a person exercising a power of sale sells property in parts pursuant to G.S. 45‑21.8 he shall sell as many of such separately described units and parcels as in his judgment seems necessary to satisfy the obligation secured by the instrument pursuant to which the sale is being made, and the costs and expenses of the sale.

(b)        If the proceeds of a sale of only a part of the property are insufficient to satisfy the obligation secured by the instrument pursuant to which the sale is made and the costs and expenses of the sale, the person authorized to exercise the power of sale may readvertise the unsold property and may sell as many additional units or parcels thereof as in his judgment seems necessary to satisfy the remainder of the secured obligation and the costs and expenses of the sale. As to any such sale, it shall not be necessary to comply with the provisions of G.S. 45‑21.16 but the requirements of G.S. 45‑21.17 relating to notices of sale shall be complied with.

(c)        When the entire obligation has been satisfied by a sale of only a part of the property with respect to which a power of sale exists, the lien on the part of the property not so sold is discharged.

(d)        The fact that more property is sold than is necessary to satisfy the obligation secured by the instrument pursuant to which the power of sale is exercised does not affect the validity of the title of any purchaser of property at any such sale. (1949, c. 720, s. 1; 1975, c. 492, s. 15.)



§ 45-21.9A. Simultaneous foreclosure of two or more instruments.

§ 45‑21.9A.  Simultaneous foreclosure of two or more instruments.

When two or more mortgages or deeds of trust held by the same person are secured in whole or in part by the same property, and there are no intervening liens, except for ad valorem taxes, between such mortgages or deeds of trust, the obligations secured by such mortgages or deeds of trust may be combined and the property sold once to satisfy the combined obligations if (i) powers of sale are provided in all such instruments; (ii) there is no provision in any such instrument which would not permit such a procedure; (iii) all the terms of all such instruments requiring compliance by the lender in connection with foreclosure sales are complied with; and (iv) all requirements of this Chapter governing power of sale foreclosures are met with respect to all such instruments.  The proceeds of any sale shall be applied as provided in this Chapter.  As between the combined obligations being foreclosed, proceeds shall be applied in the order of priority of the instruments securing them, and any deficiencies shall be determined accordingly. (1985, c. 515, s. 1; 1993, c. 305, s. 5.)



§ 45-21.10. Requirement of cash deposit at sale.

§ 45‑21.10.  Requirement of cash deposit at sale.

(a)        If a mortgage or deed of trust contains provisions with respect to a cash deposit at the sale, the terms of the instrument shall be complied with.

(b)        If the instrument contains no provision with respect to a cash deposit at the sale, the mortgagee or trustee may require the highest bidder immediately to make a cash deposit not to exceed the greater of five percent (5%) of the amount of the bid or seven hundred fifty dollars ($750.00).

(c)        If the highest bidder fails to make the required deposit, the person holding the sale may at the same time and place immediately reoffer the property for sale. (1949, c. 720, s. 1; 1993, c. 305, s. 6.)



§ 45-21.11. Application of statute of limitations to serial notes.

§ 45‑21.11.  Application of statute of limitations to serial notes.

When a series of notes maturing at different times is secured by a mortgage or deed of trust and the exercise of the power of sale for the satisfaction of one or more of the notes is barred by the statute of limitations, that fact does not bar the exercise of the power of sale for the satisfaction of indebtedness represented by other notes of the series not so barred. (1949, c. 720, s. 1; 1967, c. 562, s. 2.)



§ 45-21.12. Power of sale barred when foreclosure barred.

§ 45‑21.12.  Power of sale barred when foreclosure barred.

(a)        Except as provided in subsection (b), no person shall exercise any power of sale contained in any mortgage or deed of trust, or provided by statute, when an action to foreclose the mortgage or deed of trust, is barred by the statute of limitations.

(b)        If a sale pursuant to a power of sale contained in a mortgage or deed of trust, or provided by statute, is commenced within the time allowed by the statute of limitations to foreclose such mortgage or deed of trust, the sale may be completed although such completion is effected after the time when commencement of an action to foreclose would be barred by the statute. For the purpose of this section, a sale is commenced when the notice of hearing or the notice of sale is first filed, given, served, posted, or published, whichever occurs first, as provided by this Article or by the terms of the instrument pursuant to which the power of sale is being exercised. (1949, c. 720, s. 1; 1967, c. 562, s. 2; 1969, c. 984, s. 1; 1977, c. 359, s. 1.)



§ 45-21.13. Repealed by Session Laws 1967, c. 562, s. 2.

§ 45‑21.13.  Repealed by Session Laws 1967, c. 562, s. 2.



§ 45-21.14. Clerk's authority to compel report or accounting; contempt proceeding.

§ 45‑21.14.  Clerk's authority to compel report or accounting; contempt proceeding.

Whenever any person fails to file any report or account, as provided by this Article, or files an incorrect or incomplete report or account, the clerk of the superior court having jurisdiction on his own motion or the motion of any interested party, may issue an order directing such person to file a correct and complete report or account within 20 days after service of the order on him. If such person fails to comply with the order, the clerk may issue an attachment against him for contempt, and may commit him to jail until he files such correct and complete report or account. (1949, c. 720, s. 1.)



§ 45-21.15. Trustee's fees.

§ 45‑21.15.  Trustee's fees.

(a)        When a sale has been held, the trustee is entitled to such compensation, if any, as is stipulated in the instrument.

(b)        When no sale has actually been held, compensation for a trustee's services is determined as follows:

(1)              If no compensation for the trustee's services in holding a sale is provided for in the instrument, the trustee is not entitled to any compensation;

(2)              If compensation is specifically provided for the trustee's services when no sale is actually held, the trustee is entitled to such compensation;

(3)              If the instrument provides for compensation for the trustee's services in actually holding a sale, but does not provide compensation for the trustee's services when no sale is actually held, the trustee is entitled to compensation as follows:  (i) one‑fourth of the completed sale compensation before the trustee files the notice of hearing; (ii) one‑half after the filing of the notice of hearing; and (iii) three‑fourths after the hearing.

(4)        Repealed by Session Laws 1993, c. 305, s. 7. (1949, c. 720, s. 1; 1993, c. 305, s. 7.)



§ 45-21.16. Notice and hearing.

Part 2. Procedure for Sale.

§ 45‑21.16.  Notice and hearing.

(a)        The mortgagee or trustee granted a power of sale under a mortgage or deed of trust who seeks to exercise such power of sale shall file with the clerk of court a notice of hearing in accordance with the terms of this section. After the notice of hearing is filed, the notice of hearing shall be served upon each party entitled to notice under this section. The notice shall specify a time and place for the hearing before the clerk of court and shall be served not less than 10 days prior to the date of such hearing. The notice shall be served and proof of service shall be made in any manner provided by the Rules of Civil Procedure for service of summons, including service by registered mail or certified mail, return receipt requested. However, in those instances that publication would be authorized, service may be made by posting a notice in a conspicuous place and manner upon the property not less than 20 days prior to the date of the hearing, and if service upon a party cannot be effected after a reasonable and diligent effort in a manner authorized above, notice to such party may be given by posting the notice in a conspicuous place and manner upon the property not less than 20 days prior to the date of hearing. Service by posting may run concurrently with any other effort to effect service. The notice shall be posted by the sheriff. In the event that the service is obtained by posting, an affidavit shall be filed with the clerk of court showing the circumstances warranting the use of service by posting.

If any party is not served or is not timely served prior to the date of the hearing, the clerk shall order the hearing continued to a date and time certain, not less than 10 days from the date scheduled for the original hearing. All notices already timely served remain effective. The mortgagee or trustee shall satisfy the notice requirement of this section with respect to those parties not served or not timely served with respect to the original hearing. Any party timely served, who has not received actual notice of the date to which the hearing has been continued, shall be sent the order of continuance by first‑class mail at his last known address.

(b)        Notice of hearing shall be served in a manner authorized in subsection (a) upon:

(1)        Any person to whom the security interest instrument itself directs notice to be sent in case of default.

(2)        Any person obligated to repay the indebtedness against whom the holder thereof intends to assert liability therefor, and any such person not notified shall not be liable for any deficiency remaining after the sale.

(3)        Every record owner of the real estate whose interest is of record in the county where the real property is located at the time the notice of hearing is filed in that county. The term "record owner" means any person owning a present or future interest in the real property, which interest is of record at the time that the notice of hearing is filed and would be affected by the foreclosure proceeding, but does not mean or include the trustee in a deed of trust or the owner or holder of a mortgage, deed of trust, judgment, mechanic's or materialman's lien, or other lien or security interest in the real property. Tenants in possession under unrecorded leases or rental agreements shall not be considered record owners.

(c)        Notice shall be in writing and shall state in a manner reasonably calculated to make the party entitled to notice aware of the following:

(1)        The particular real estate security interest being foreclosed, with such a description as is necessary to identify the real property, including the date, original amount, original holder, and book and page of the security instrument.

(2)        The name and address of the holder of the security instrument at the time that the notice of hearing is filed.

(3)        The nature of the default claimed.

(4)        The fact, if such be the case, that the secured creditor has accelerated the maturity of the debt.

(5)        Any right of the debtor to pay the indebtedness or cure the default if such is permitted.

(5a)      The holder has confirmed in writing to the person giving the notice, or if the holder is giving the notice, the holder shall confirm in the notice, that, within 30 days of the date of the notice, the debtor was sent by first‑class mail at the debtor's last known address a detailed written statement of the amount of principal, interest, and any other fees, expenses, and disbursements that the holder in good faith is claiming to be due as of the date of the written statement, together with a daily interest charge based on the contract rate as of the date of the written statement. Nothing herein is intended to authorize any fees, charges, or methods of charging interest which is not otherwise permitted under contract between the parties and other applicable law.

(5b)      To the knowledge of the holder, or the servicer acting on the holder's behalf, whether in the two years preceding the date of the statement any requests for information have been made by the borrower to the servicer pursuant to G.S. 45‑93 and, if so, whether such requests have been complied with. If the time limits set forth in G.S. 45‑93 for complying with any such requests for information have not yet expired as of the date of the notice, the notice shall so state. If the holder is not giving the notice, the holder shall confirm in writing to the person giving the notice the information required by this subsection to be stated in the notice.

(6)        Repealed by Session Laws 1977, c. 359, s. 7.

(7)        The right of the debtor (or other party served) to appear before the clerk of court at a time and on a date specified, at which appearance he shall be afforded the opportunity to show cause as to why the foreclosure should not be allowed to be held. The notice shall contain all of the following:

a.         A statement that if the debtor does not intend to contest the creditor's allegations of default, the debtor does not have to appear at the hearing and that the debtor's failure to attend the hearing will not affect the debtor's right to pay the indebtedness and thereby prevent the proposed sale, or to attend the actual sale, should the debtor elect to do so.

b.         A statement that the trustee, or substitute trustee, is a neutral party and, while holding that position in the foreclosure proceeding, may not advocate for the secured creditor or for the debtor in the foreclosure proceeding.

c.         A statement that the debtor has the right to apply to a judge of the superior court pursuant to G.S. 45‑21.34 to enjoin the sale, upon any legal or equitable ground that the court may deem sufficient prior to the time that the rights of the parties to the sale or resale become fixed, provided that the debtor complies with the requirements of G.S. 45‑21.34.

d.         A statement that the debtor has the right to appear at the hearing and contest the evidence that the clerk is to consider under G.S. 45‑21.16(d), and that to authorize the foreclosure the clerk must find the existence of: (i) valid debt of which the party seeking to foreclose is the holder, (ii) default, (iii) right to foreclose under the instrument, and (iv) notice to those entitled to notice.

e.         A statement that if the debtor fails to appear at the hearing, the trustee will ask the clerk for an order to sell the real property being foreclosed.

f.          A statement that the debtor has the right to seek the advice of an attorney and that free legal services may be available to the debtor by contacting Legal Aid of North Carolina or other legal services organizations.

(8)        That if the foreclosure sale is consummated, the purchaser will be entitled to possession of the real estate as of the date of delivery of his deed, and that the debtor, if still in possession, can then be evicted.

(8a)      The name, address, and telephone number of the trustee or mortgagee.

(9)        That the debtor should keep the trustee or mortgagee notified in writing of his address so that he can be mailed copies of the notice of foreclosure setting forth the terms under which the sale will be held, and notice of any postponements or resales.

(10)      If the notice of hearing is intended to serve also as a notice of sale, such additional information as is set forth in G.S. 45‑21.16A.

(11)      That the hearing may be held on a date later than that stated in the notice and that the party will be notified of any change in the hearing date.

(c1)      The person giving the notice of hearing, if other than the holder, may rely on the written confirmation received from the holder under subdivisions (c)(5a) and (c)(5b) of this section and is not liable for inaccuracies in the written confirmation.

(c2)      (Expires October 31, 2010) In any foreclosure filed on or after November 15, 2008, where the underlying mortgage debt is a subprime loan as defined in G.S. 45‑101(4), the notice required by subsection (b) of this section shall contain a certification by the filing party that the pre‑foreclosure notice and information required by G.S. 45‑102 and G.S. 45‑103 were provided in all material respects and that the periods of time established by Article 11 of this Chapter have elapsed.

(d)        (Effective until October 31, 2010) The hearing provided by this section shall be held before the clerk of court in the county where the land, or any portion thereof, is situated. In the event that the property to be sold consists of separate tracts situated in different counties or a single tract in more than one county, only one hearing shall be necessary. However, prior to that hearing, the mortgagee or trustee shall file the notice of hearing in any other county where any portion of the property to be sold is located. Upon such hearing, the clerk shall consider the evidence of the parties and may consider, in addition to other forms of evidence required or permitted by law, affidavits and certified copies of documents. If the clerk finds the existence of (i) valid debt of which the party seeking to foreclose is the holder, (ii) default, (iii) right to foreclose under the instrument, (iv) notice to those entitled to such under subsection (b), and (v) that the underlying mortgage debt is not a subprime loan as defined in G.S. 45‑101(4), or if the loan is a subprime loan under G.S. 45‑101(4), that the pre‑foreclosure notice under G.S. 45‑102 was provided in all material respects, and that the periods of time established by Article 11 of this Chapter have elapsed, then the clerk shall authorize the mortgagee or trustee to proceed under the instrument, and the mortgagee or trustee can give notice of and conduct a sale pursuant to the provisions of this Article. A certified copy of any authorization or order by the clerk shall be filed in any other county where any portion of the property to be sold is located before the mortgagee or trustee may proceed to advertise and sell any property located in that county. In the event that sales are to be held in more than one county, the provisions of G.S. 45‑21.7 apply.

(d)        (Effective October 31, 2010) The hearing provided by this section shall be held before the clerk of court in the county where the land, or any portion thereof, is situated. In the event that the property to be sold consists of separate tracts situated in different counties or a single tract in more than one county, only one hearing shall be necessary. However, prior to that hearing, the mortgagee or trustee shall file the notice of hearing in any other county where any portion of the property to be sold is located. Upon such hearing, the clerk shall consider the evidence of the parties and may consider, in addition to other forms of evidence required or permitted by law, affidavits and certified copies of documents. If the clerk finds the existence of (i) valid debt of which the party seeking to foreclose is the holder, (ii) default, (iii) right to foreclose under the instrument, and (iv) notice to those entitled to such under subsection (b), then the clerk shall authorize the mortgagee or trustee to proceed under the instrument, and the mortgagee or trustee can give notice of and conduct a sale pursuant to the provisions of this Article. A certified copy of any authorization or order by the clerk shall be filed in any other county where any portion of the property to be sold is located before the mortgagee or trustee may proceed to advertise and sell any property located in that county. In the event that sales are to be held in more than one county, the provisions of G.S. 45‑21.7 apply.

(d1)      The act of the clerk in so finding or refusing to so find is a judicial act and may be appealed to the judge of the district or superior court having jurisdiction at any time within 10 days after said act. Appeals from said act of the clerk shall be heard de novo. If an appeal is taken from the clerk's findings, the appealing party shall post a bond with sufficient surety as the clerk deems adequate to protect the opposing party from any probable loss by reason of appeal; and upon posting of the bond the clerk shall stay the foreclosure pending appeal. If the appealing party owns and occupies the property to be sold as his or her principal residence, the clerk shall require a bond in the amount of one percent (1%) of the principal balance due on the note or debt instrument, provided that the clerk, in the clerk's discretion, may require a lesser amount in cases of undue hardship or for other good cause shown; and further provided that the clerk, in the clerk's discretion, may require a higher bond if there is a likelihood of waste or damage to the property during the pendency of the appeal or for other good cause shown.

(e)        In the event of an appeal, either party may demand that the matter be heard at the next succeeding term of the court to which the appeal is taken which convenes 10 or more days after the hearing before the clerk, and such hearing shall take precedence over the trial of other cases except cases of exceptions to homesteads and appeals in summary ejectment actions, provided the presiding judge may in his discretion postpone such hearing if the rights of the parties or the public in any other pending case require that such case be heard first. In those counties where no session of court is scheduled within 30 days from the date of hearing before the clerk, either party may petition any regular or special superior court judge resident in a district or assigned to hold courts in a district where any part of the real estate is located, or the chief district judge of a district where any part of the real estate is located, who shall be authorized to hear the appeal. A certified copy of any order entered as a result of the appeal shall be filed in all counties where the notice of hearing has been filed.

(f)         Waiver of the right to notice and hearing provided herein shall not be permitted except as set forth herein. In any case in which the original principal amount of indebtedness secured was one hundred thousand dollars ($100,000), or more, any person entitled to notice and hearing may waive after default the right to notice and hearing by written instrument signed and duly acknowledged by such party. In all other cases, at any time subsequent to service of the notice of hearing provided above, the clerk, upon the request of the mortgagee or trustee, shall mail to all other parties entitled to notice of such hearing a form by which such parties may waive their rights to the hearing. Upon the return of the forms to the clerk bearing the signatures of each such party and that of a witness to each such party's signature (which witness shall not be an agent or employee of the mortgagee or trustee), the clerk in his discretion may dispense with the necessity of a hearing and proceed to issue the order authorizing sale as set forth above.

(g)        Any notice, order, or other papers required by this Article to be filed in the office of the clerk of superior court shall be filed in the same manner as a special proceeding.  (1975, c. 492, s. 2; 1977, c. 359, ss. 2‑10; 1983, c. 335, s. 1; 1983 (Reg. Sess., 1984), c. 1108, ss. 1, 2; 1993, c. 305, s. 8; 1995, c. 509, s. 135.1(g); 1999‑137, ss. 1, 2; 2007‑351, s. 4; 2008‑226, ss. 2, 3; 2009‑573, s. 2.)



§ 45-21.16A. Contents of notice of sale.

§ 45‑21.16A.  Contents of notice of sale.

(a)        Except as provided in subsection (b) of this section, the notice of sale shall include all of the following:

(1)        Describe the instrument pursuant to which the sale is held, by identifying the original mortgagors and recording data. If the record owner is different from the original mortgagors, the notice shall also list the record owner of the property, as reflected on the records of the register of deeds not more than 10 days prior to posting the notice. The notice may also reflect the owner not reflected on the records if known.

(2)        Designate the date, hour and place of sale consistent with the provisions of the instrument and this Article.

(3)        Describe the real property to be sold in a manner that is reasonably calculated to inform the public as to what is being sold. The description may be in general terms and may incorporate by reference the description used in the instrument containing the power of sale. Any property described in the instrument containing the power of sale which is not being offered for sale should also be described in a manner to enable prospective purchasers to determine what is and what is not being offered for sale.

(4)        Repealed by Session Laws 1967, c. 562, s. 2.

(5)        State the terms of the sale provided for by the instrument pursuant to which the sale is held, including the amount of the cash deposit, if any, to be made by the highest bidder at the sale.

(6)        Include any other provisions required by the instrument to be included.

(7)        State that the property will be sold subject to taxes and special assessments if it is to be so sold.

(8)        State whether the property is being sold subject to or together with any subordinate rights or interests provided those rights and interests are sufficiently identified.

(b)        In addition to the requirements contained in subsection (a) of this section, the notice of sale of residential real property with less than 15 rental units shall also state all of the following:

(1)        That an order for possession of the property may be issued pursuant to G.S. 45‑21.29 in favor of the purchaser and against the party or parties in possession by the clerk of superior court of the county in which the property is sold.

(2)        Any person who occupies the property pursuant to a rental agreement entered into or renewed on or after October 1, 2007, may, after receiving the notice of sale, terminate the rental agreement upon 10 days' written notice to the landlord. The notice shall also state that upon termination of a rental agreement, the tenant is liable for rent due under the rental agreement prorated to the effective date of the termination. (1949, c. 720, s. 1; 1951, c. 252, s. 1; 1967, c. 562, s. 2; 1975, c. 492, s. 1; 1987, c. 493; 1993, c. 305, s. 9; 2007‑353, s. 1.)



§ 45-21.16B. Suspension of foreclosure proceedings.

§ 45‑21.16B.  Suspension of foreclosure proceedings.

(a)        The Clerk of Superior Court shall suspend foreclosure proceedings, including any hearing or order for sale, for 60 days if notified by the Commissioner of Banks as provided in G.S. 53‑243.12(n). During the suspension period, all deadlines under this Article are tolled.

(b)        When a clerk enters a suspension order pursuant to subsection (a) of this section prior to a hearing required under G.S. 45‑21.16, upon completion of the 60‑day suspension period, the trustee or mortgagee may proceed with the hearing by providing written notice to all parties of the new hearing date, not less than 10 days prior to the hearing date.

(c)        When a clerk enters a suspension order pursuant to subsection (a) of this section, after entry of any authorization by the clerk pursuant to G.S. 45‑21.16 and before the expiration of the 10‑day upset bid period, the trustee or mortgagee shall not be required to comply with the provisions of G.S. 45‑21.16, but shall advertise and hold the sale in accordance with G.S. 45‑21.16A, 45‑21.17, and 45‑21.17A.  (2008‑228, s. 18.)



§ 45-21.16C. Opportunity for parties to resolve foreclosure of owner-occupied residential property.

§ 45‑21.16C.  Opportunity for parties to resolve foreclosure of owner‑occupied residential property.

(a)        At the commencement of the hearing, the clerk shall inquire as to whether the debtor occupies the real property at issue as his or her principal residence. If it appears that the debtor does currently occupy the property as a principal residence, the clerk shall further inquire as to the efforts the mortgagee, trustee, or loan servicer has made to communicate with the debtor and to attempt to resolve the matter voluntarily before the foreclosure proceeding. The clerk's inquiry shall not be required if the mortgagee or trustee has submitted, at or before the hearing, an affidavit briefly describing any efforts that have been made to resolve the default with the debtor and the results of any such efforts.

(b)        The clerk shall order the hearing continued if the clerk finds that there is good cause to believe that additional time or additional measures have a reasonable likelihood of resolving the delinquency without foreclosure. In determining whether to continue the hearing, the clerk may consider (i) whether the mortgagee, trustee, or loan servicer has offered the debtor an opportunity to resolve the foreclosure through forbearance, loan modification, or other commonly accepted resolution plan appropriate under the circumstances, (ii) whether the mortgagee, trustee, or loan servicer has engaged in actual responsive communication with the debtor, including telephone conferences or in‑person meetings with the debtor or other actual two‑party communications, (iii) whether the debtor has indicated that he or she has the intent and ability to resolve the delinquency by making future payments under a foreclosure resolution plan, and (iv) whether the initiation or continuance of good faith voluntary resolution efforts between the parties may resolve the matter without a foreclosure sale. Where good cause exists to continue the hearing, the clerk shall order the hearing continued to a date and time certain not more than 60 days from the date scheduled for the original hearing. Nothing in this part shall limit the authority of the clerk to continue a hearing for other good cause shown.  (2009‑573, s. 3.)



§ 45-21.17. Posting and publishing notice of sale of real property.

§ 45‑21.17.  Posting and publishing notice of sale of real property.

In addition to complying with such provisions with respect to posting or publishing notice of sale as are contained in the security instrument,

(1)        Notice of sale of real property shall

a.         Be posted, in the area designated by the clerk of superior court for posting public notices in the county in which the property is situated, at least 20 days immediately preceding the sale.

b.         And in addition thereto,

1.         The notice shall be published once a week for at least two successive weeks in a newspaper published and qualified for legal advertising in the county in which the property is situated.

2.         If no such newspaper is published in the county, then notice shall be published once a week for at least two successive weeks in a newspaper having a general circulation in the county.

3.         In addition to the required newspaper advertisement, the clerk may in his discretion, on application of any interested party, authorize such additional advertisement as in the opinion of the clerk will serve the interest of the parties, and permit the charges for such further advertisement to be taxed as a part of the costs of the foreclosure.

(2)        When the notice of sale is published in a newspaper,

a.         The period from the date of the first publication to the date of the last publication, both dates inclusive, shall not be less than seven days, including Sundays, and

b.         The date of the last publication shall be not more than 10 days preceding the date of the sale.

(3)        When the real property to be sold is situated in more than one county, the provisions of subdivisions (1) and (2) shall be complied with in each county in which any part of the property is situated.

(4)        The notice of sale shall be mailed by first‑class mail at least 20 days prior to the date of sale to each party entitled to notice of the hearing provided by G.S. 45‑21.16 whose address is known to the trustee or mortgagee and in addition shall also be mailed by first‑class mail to any party desiring a copy of the notice of sale who has complied with G.S. 45‑21.17A. If the property is residential and contains less than 15 rental units, the notice of sale shall also be mailed to any person who occupies the property pursuant to a residential rental agreement by name, if known, at the address of the property to be sold. If the name of the person who occupies the property is not known, the notice shall be sent to "occupant" at the address of the property to be sold. Notice of the hearing required by G.S. 45‑21.16 shall be sufficient to satisfy the requirement of notice under this section provided such notice contains the information required by G.S. 45‑21.16A.

(5)        Repealed by Session Laws 1993, c. 305, s. 10.

(6)        Any time periods relating to notice of hearing or notice of sale that are provided in the security instrument may commence with and run concurrently with the time periods provided in G.S. 45‑21.16, 45‑21.17, or 45‑21.17A. (1949, c. 720, s. 1; 1965, c. 41; 1967, c. 979, s. 3; 1975, c. 492, s. 3; 1977, c. 359, ss. 11‑14; 1985, c. 567, s. 1; 1993, c. 305, s. 10; 2007‑353, s. 2.)



§ 45-21.17A. Requests for copies of notice.

§ 45‑21.17A.  Requests for copies of notice.

(a)        Any person desiring a copy of any notice of sale may, at any time subsequent to the recordation of the security instrument and prior to the filing of notice of hearing provided for in G.S. 45‑21.16, cause to be filed for record in the office of the register of deeds of each county where all or any part of the real property is situated, a duly acknowledged request for a copy of such notice of sale. This request shall be a separate instrument entitled "Request for Notice" and shall be signed and acknowledged by the party making the request, shall specify the name and address of the party to whom the notice is to be mailed, shall identify the deed of trust or mortgage by stating the names of the parties thereto, the date of recordation, and the book and page where the same is recorded, and shall be in substantially the following form:

"REQUEST FOR NOTICE"

In accordance with the provisions of G.S. 45‑21.17A, request is hereby made that a copy of any notice of sale under the deed of trust (mortgage) recorded on ______, ______, in Book ____, page ___, records of ____ County, North Carolina, executed by _______ as trustor (mortgagor), in which __________ is named as beneficiary (mortgagee), and __________ as trustee, be mailed to _______ at the following address: _____________________.

Signature:___________________________________

[Acknowledgement]

(b)        Register of Deeds' Duties.  Upon the filing for record of such request, the register of deeds shall index in the general index of grantors the names of the trustors (mortgagors) recited therein, and the names of the persons requesting copies, with a marginal entry in the index of the book and page of the recorded security instrument to which the request refers; or upon the filing for record of such request, the register of deeds may, instead of indexing such request on the general index of grantors, stamp upon the face of the security instrument referred to in the request the book and page of each request for notice thereunder.

(c)        Mailing Notice.  The mortgagee, trustee, or other person authorized to conduct the sale shall at least 20 days prior to the date of the sale cause to be deposited in the United States mail an envelope with postage prepaid containing a copy of the notice of sale, addressed to each person whose name and address are set forth in the Request for Notice, and directed to the address designated in such request.

(d)        Effect of Request on Title.  No request for a copy of any notice filed pursuant to this section nor any statement or allegation in any such request nor any record thereof shall affect the title to real property, or be deemed notice to any person that the person requesting copies of notice has any claim or any right, title or interest in, or lien or charge upon, the property described in the deed of trust or mortgage referred to therein.

(e)        Evidence of Compliance.  The affidavit of the mortgagee, trustee, or other person authorized to conduct the sale that copies of the notice of sale have been mailed to all parties filing requests for the same hereunder shall be deemed prima facie true. If on hearing it is proven that a party seeking to have the foreclosure sale set aside or seeking damages resulting from the foreclosure sale was mailed notice in accordance with this section or had actual notice of the sale before it was held (or if a resale was involved, prior to the date of the last resale), then the party shall not prevail. Costs, expenses, and reasonable attorneys' fees incurred by the prevailing party in any action to set aside the foreclosure sale or for damages resulting from the foreclosure sale shall be allowed as of course to the prevailing party.

(f)         Action to Set Foreclosure Sale Aside for Failure to Comply.  A person entitled to notice of sale by virtue of this section shall not bring any action to set the sale aside on grounds that he was not mailed the notice of sale unless such action is brought prior to the filing of the final report and account as provided in G.S. 45‑21.33, if the property was purchased by someone other than the secured party; or if brought by the secured party, unless such action is brought within six months of the date of such filing and prior to the time the secured party sells the property to a bona fide purchaser for value, if the property was purchased by the secured party. In either event, the party bringing such an action shall also tender an amount exceeding the reported sale price or the amount of the secured party's interest in the property, including all expenses and accrued interest, whichever is greater. Such tender shall be irrevocable pending final adjudication of the action.

(g)        Action for Damages from Foreclosure Sale for Failure to Comply.  A person entitled to notice of sale by virtue of this section shall not bring any action for damages resulting from the sale on grounds that he was not mailed the notice unless such action is brought within six months of the date of the filing of the final report and account as provided in G.S. 45‑21.33. The party bringing such an action shall also deposit with the clerk a cash or surety bond approved by the clerk and in such amount as the clerk deems adequate to secure the party defending the action for such costs, expenses, and reasonable attorneys' fees to be incurred in the action. (1993, c. 305, s. 11; 1999‑456, s. 59.)



§§ 45-21.18 through 45-21.19. Repealed by Session Laws 1967, c. 562, s. 2.

§§ 45‑21.18 through 45‑21.19.  Repealed by Session Laws 1967, c. 562, s. 2.



§ 45-21.20. Satisfaction of debt after publishing or posting notice, but before completion of sale.

§ 45‑21.20.  Satisfaction of debt after publishing or posting notice, but before completion of sale.

A power of sale is terminated if, prior to the time fixed for a sale, or prior to the expiration of the time for submitting any upset bid after a sale or resale has been held, payment is made or tendered of 

(1)        The obligation secured by the mortgage or deed of trust, and

(2)        The expenses incurred with respect to the sale or proposed sale, which in the case of a deed of trust also include compensation for the trustee's services under the conditions set forth in G.S. 45‑21.15. (1949, c. 720, s. 1; 1967, c. 562, s. 2.)



§ 45-21.21. Postponement of sale.

§ 45‑21.21.  Postponement of sale.

(a)        Any person exercising a power of sale may postpone the sale to a day certain not later than 90 days, exclusive of Sunday, after the original date for the sale 

(1)        When there are no bidders, or

(2)        When, in his judgment, the number of prospective bidders at the sale is substantially decreased by inclement weather or by any casualty, or

(3)        When there are so many other sales advertised to be held at the same time and place as to make it inexpedient and impracticable, in his judgment, to hold the sale on that day, or

(4)        When he is unable to hold the sale because of illness or for other good reason, or

(5)        When other good cause exists.

The person exercising a power of sale may postpone the sale more than once whenever any of the above conditions are met, so long as the sale is held not later than 90 days after the original date for the sale.

(b)        Upon postponement of a sale, the person exercising the power of sale shall personally, or through his agent or attorney 

(1)        At the time and place advertised for the sale, publicly announce the postponement thereof;

(2)        On the same day, attach to or enter on the original notice of sale or a copy thereof, posted at the courthouse door, as provided by G.S. 45‑21.17, a notice of the postponement; and

(3)        Give written or oral notice of postponement to each party entitled to notice of sale under G.S. 45‑21.17.

(c)        The posted notice of postponement shall 

(1)        State that the sale is postponed,

(2)        State the hour and date to which the sale is postponed,

(3)        State the reason for the postponement, and

(4)        Be signed by the person authorized to hold the sale, or by his agent or attorney.

(d)        If a sale is not held at the time fixed therefor and is not postponed as provided by this section, or if a postponed sale is not held at the time fixed therefor or within 90 days of the date originally fixed for the sale, then prior to such sale taking place the provisions of G.S. 45‑21.16 need not be complied with but the provisions of G.S. 45‑21.16A, 45‑21.17, and 45‑21.17A shall be again complied with, or if on appeal, the appellate court orders the sale to be held, as to such sale so authorized the provisions of G.S. 45‑21.16 need not be complied with again but those of G.S. 45‑21.16A, 45‑21.17, and 45‑21.17A shall be.

(e)        A sale may be postponed more than once provided the final postponed sale date is not later than 90 days, exclusive of Sunday and legal holidays when the courthouse is closed for transactions, after the original date for the sale. (1949, c. 720, s. 1; 1967, c. 562, s. 2; 1975, c. 492, ss. 4‑6; 1983, c. 335, s. 2; 1989, c. 257; 1991 (Reg. Sess., 1992), c. 777, s. 1; 1993, c. 305, s. 12; 1995, c. 509, s. 25; 2003‑337, s. 3.)



§ 45-21.22. Procedure upon dissolution of order restraining or enjoining sale, or upon lifting of automatic bankruptcy stay.

§ 45‑21.22.  Procedure upon dissolution of order restraining or enjoining sale, or upon lifting of automatic bankruptcy stay.

(a)        When, before the date fixed for a sale, a judge dissolves an order restraining or enjoining the sale, he may, if the required notice of sale has been given, provide by order that the sale shall be held without additional notice at the time and place originally fixed therefor, or he may, in his discretion, make an order with respect thereto as provided in subsection (b).

(b)        When, after the date fixed for a sale, a judge dissolves an order restraining or enjoining the sale, he shall by order fix the time and place for the sale to be held upon notice to be given in such manner and for such length of time as he deems advisable.

(c)        When, after the entry of any authorization or order by the clerk of superior court pursuant to G.S. 45‑21.16 and before the expiration of the 10‑day upset bid period, the foreclosure is stayed by the debtor filing a bankruptcy petition and thereafter the stay is lifted, the trustee or mortgagee shall not be required to comply with the provisions of G.S. 45‑21.16, but shall advertise and hold the sale in accordance with the provisions of G.S. 45‑21.16A, 45‑21.17, and 45‑21.17A. (1949, c. 720, s. 1; 1993, c. 305, s. 13.)



§ 45-21.23. Time of sale.

§ 45‑21.23.  Time of sale.

A sale shall begin at the time designated in the notice of sale or as soon thereafter as practicable, but not later than one hour after the time fixed therefor unless it is delayed by other sales held at the same place. The sale shall be held between the hours of 10:00 A.M. and 4:00 P.M. on any day other than Sunday or a legal holiday when the courthouse is closed for transactions. (1949, c. 720, s. 1; 1993, c. 305, s. 14; 2003‑337, s. 4.)



§ 45-21.24. Continuance of uncompleted sale.

§ 45‑21.24.  Continuance of uncompleted sale.

A sale commenced but not completed within the time allowed by G.S. 45‑21.23 shall be continued by the person holding the sale to a designated time between 10:00 o'clock A.M. and 4:00 o'clock P.M. the next following day, other than Sunday or a legal holiday when the courthouse is closed for transactions. In case such continuance becomes necessary, the person holding the sale shall publicly announce the time to which the sale is continued. (1949, c. 720, s. 1; 1993, c. 305, s. 15; 2003‑337, s. 5.)



§ 45-21.25. Repealed by Session Laws 1967, c. 562, s. 2.

§ 45‑21.25.  Repealed by Session Laws 1967, c. 562, s. 2.



§ 45-21.26. Preliminary report of sale of real property.

§ 45‑21.26.  Preliminary report of sale of real property.

(a)        The person exercising a power of sale of real property, shall, within five days after the date of the sale, file a report thereof with the clerk of the superior court of the county in which the sale was had.

(b)        The report shall be signed by the person authorized to hold the sale, or by his agent or attorney, and shall show 

(1)        The authority under which the person making the sale acted;

(2)        The name of the mortgagor or grantor;

(3)        The name of the mortgagee or trustee;

(4)        The date, time and place of the sale;

(5)        A reference to the book and page in the office of the register of deeds, where the instrument is recorded or, if not recorded, a description of the property sold, sufficient to identify it, and, if sold in parts, a description of each part so sold;

(6)        The name or names of the person or persons to whom the property was sold;

(7)        The price at which the property, or each part thereof, was sold, and that such price was the highest bid therefor;

(8)        The name of the person making the report; and

(9)        The date of the report. (1949, c. 720, s. 1; 1951, c. 252, s. 2.)



§ 45-21.27. Upset bid on real property; compliance bonds.

§ 45‑21.27.  Upset bid on real property; compliance bonds.

(a)        An upset bid is an advanced, increased, or raised bid whereby any person offers to purchase real property theretofore sold, for an amount exceeding the reported sale price or last upset bid by a minimum of five percent (5%) thereof, but in any event with a minimum increase of seven hundred fifty dollars ($750.00). Subject to the provisions of subsection (b) of this section, an upset bid shall be made by delivering to the clerk of superior court, with whom the report of sale or last notice of upset bid was filed, a deposit in cash or by certified check or cashier's check satisfactory to the clerk in an amount greater than or equal to five percent (5%) of the amount of the upset bid but in no event less than seven hundred fifty dollars ($750.00). The deposit required by this section shall be filed with the clerk of the superior court, with whom the report of the sale or the last notice of upset bid was filed by the close of normal business hours on the tenth day after the filing of the report of the sale or the last notice of upset bid, and if the tenth day shall fall upon a Sunday or legal holiday when the courthouse is closed for transactions, or upon a day in which the office of the clerk is not open for the regular dispatch of its business, the deposit may be made and the notice of upset bid filed on the day following when said office is open for the regular dispatch of its business. Subject to the provisions of G.S. 45‑21.30, there shall be no resales; rather, there may be successive upset bids each of which shall be followed by a period of 10 days for a further upset bid. When an upset bid is not filed following a sale, resale, or prior upset bid within the time specified, the rights of the parties to the sale or resale become fixed.

(b)        The clerk of the superior court may require an upset bidder or the highest bidder at a resale held pursuant to G.S. 45‑21.30 also to deposit with the clerk a cash bond, or, in lieu thereof at the option of the bidder, a surety bond, approved by the clerk. The compliance bond shall be in such amount as the clerk deems adequate, but in no case greater than the amount of the bid of the person being required to furnish the bond, less the amount of any required deposit. The compliance bond shall be payable to the State of North Carolina for the use of the parties in interest and shall be conditioned on the principal obligor's compliance with the bid.

(c),       (d) Repealed by Session Laws 1993, c. 305, s. 16.

(e)        At the same time that an upset bid on real property is submitted to the court as provided for in subsection (a) above, together with a compliance bond if one is required, the upset bidder shall simultaneously file with the clerk a notice of upset bid. The notice of upset bid shall:

(1)        State the name, address, and telephone number of the upset bidder;

(2)        Specify the amount of the upset bid;

(3)        Provide that the sale shall remain open for a period of 10 days after the date on which the notice of upset bid is filed for the filing of additional upset bids as permitted by law; and

(4)        Be signed by the upset bidder or the attorney or the agent of the upset bidder.

(e1)      When an upset bid is made as provided in this section, the clerk shall notify the trustee or mortgagee who shall thereafter mail a written notice of upset bid by first‑class mail to the last known address of the last prior bidder and the current record owner(s) of the property.

(f)         When an upset bid is made as provided in this section, the last prior bidder, regardless of how the bid was made, shall be released from any further obligation on account of the bid and any deposit or bond provided by him shall be released.

(g)        Any person offering to purchase real property by upset bid as permitted in this Article shall be subject to and bound by the terms of the original notice of sale except as modified by court order or the provisions of this Article.

(h)        The clerk of superior court shall make all such orders as may be just and necessary to safeguard the interests of all parties, and shall have the authority to fix and determine all necessary procedural details with respect to upset bids in all instances in which this Article fails to make definite provisions as to that procedure. (1949, c. 720, s. 1; 1963, c. 377; 1967, c. 979, s. 3; 1993, c. 305, s. 16; 2003‑337, s. 6.)



§ 45-21.28: Repealed by Session Laws 1993, c. 305, s. 17.

§ 45‑21.28:  Repealed by Session Laws 1993, c.  305, s. 17.



§ 45-21.29. Orders for possession.

§ 45‑21.29.  Orders for possession.

(a)‑(j)   Repealed by Session Laws 1993, c. 305, s. 18.

(k)        Orders for possession of real property sold pursuant to this Article, in favor of the purchaser and against any party or parties in possession at the time of application therefor, may be issued by the clerk of the superior court of the county in which the property is sold if all of the following apply:

(1)        The property has been sold in the exercise of the power of sale contained in any mortgage, deed of trust, leasehold mortgage, leasehold deed of trust, or a power of sale authorized by any other statutory provisions.

(2)        Repealed by Session Laws 1993, c. 305, s. 18.

(2a)      The provisions of this Article have been complied with.

(3)        The sale has been consummated, and the purchase price has been paid.

(4)        The purchaser has acquired title to and is entitled to possession of the real property sold.

(5)        Ten days' notice has been given to the party or parties who remain in possession at the time application is made, or, in the case of residential property containing 15 or more rental units, 30 days' notice has been given to the party or parties who remain in possession at the time the application is made.

(6)        Application is made by petition to the clerk by the mortgagee, the trustee, the purchaser of the property, or any authorized representative of the mortgagee, trustee, or purchaser of the property.

(l)         An order for possession issued pursuant to G.S. 45‑21.29(k) shall be directed to the sheriff and shall authorize the sheriff to remove all occupants and their personal property from the premises and to put the purchaser in possession, and shall be executed in accordance with the procedure for executing a writ or order for possession in a summary ejectment proceeding under G.S. 42‑36.2. The purchaser shall have the same rights and remedies in connection with the execution of an order for possession and the disposition of personal property following execution as are provided to a landlord under North Carolina law, including Chapters 42 and 44A of the General Statutes.

(m)       When the real property sold is situated in more than one county, the provisions of subsection (l) of this section shall be complied with in each county in which any part of the property is situated. (1949, c. 720, s. 1; 1951, c. 252, s. 3; 1965, c. 299; 1967, c. 979, s. 3; 1975, c. 492, ss. 7‑9; 1987, c. 627, s. 3; 1993, c. 305, s. 18; 2007‑353, s. 4.)



§ 45-21.29A. No necessity for confirmation of sale.

§ 45‑21.29A.  No necessity for confirmation of sale.

No confirmation of sales or resales of real property made pursuant to this Article shall be required.  If an upset bid is not filed following a sale, resale, or prior upset bid within the period specified in this Article, the rights of the parties to the sale or resale become fixed. (1967, c. 979, s. 3; 1993, c. 305, s. 19.)



§ 45-21.30. Failure of bidder to make cash deposit or to comply with bid; resale.

§ 45‑21.30.  Failure of bidder to make cash deposit or to comply with bid; resale.

(a)        If the terms of a sale of real property require the highest bidder to make a cash deposit at the sale, and he fails to make such required deposit, the person holding the sale shall at the same time and place again offer the property for sale.

(b)        Repealed by Session Laws 1967, c. 562, s. 2.

(c)        When the highest bidder at a sale or resale or any upset bidder fails to comply with his bid upon tender to him of a deed for the real property or after a bona fide attempt to tender such a deed, the clerk of superior court may, upon motion, enter an order authorizing a resale of the real property.  The procedure for such resale shall be the same in every respect as is provided by this Article in the case of an original sale of real property except that the provisions of G.S. 45‑21.16 are not applicable to the resale.

(d)        A defaulting bidder at any sale or resale or any defaulting upset bidder is liable on his bid, and in case a resale is had because of such default, he shall remain liable to the extent that the final sale price is less than his bid plus all the costs of the resale.  Any deposit or compliance bond made by the defaulting bidder shall secure payment of the amount, if any, for which the defaulting bidder remains liable under this section.

(e)        Nothing in this section deprives any person of any other remedy against the defaulting bidder. (1949, c. 720, s. 1; 1967, c. 562, s. 2; 1975, c. 492, s. 10; 1977, c. 359, s, 15; 1993, c. 305, s. 20.)



§ 45-21.31. Disposition of proceeds of sale; payment of surplus to clerk.

§ 45‑21.31.  Disposition of proceeds of sale; payment of surplus to clerk.

(a)        The proceeds of any sale shall be applied by the person making the sale, in the following order, to the payment of 

(1)        Costs and expenses of the sale, including the trustee's commission, if any, and a reasonable auctioneer's fee if such expense has been incurred;

(2)        Taxes due and unpaid on the property sold, as provided by G.S. 105‑385, unless the notice of sale provided that the property be sold subject to taxes thereon and the property was so sold;

(3)        Special assessments, or any installments thereof, against the property sold, which are due and unpaid, as provided by G.S. 105‑385, unless the notice of sale provided that the property be sold subject to special assessments thereon and the property was so sold;

(4)        The obligation secured by the mortgage, deed of trust or conditional sale contract.

(b)        Any surplus remaining after the application of the proceeds of the sale as set out in subsection (a) shall be paid to the person or persons entitled thereto, if the person who made the sale knows who is entitled thereto. Otherwise, the surplus shall be paid to the clerk of the superior court of the county where the sale was had

(1)        In all cases when the owner of the property sold is dead and there is no qualified and acting personal representative of his estate, and

(2)        In all cases when he is unable to locate the persons entitled thereto, and

(3)        In all cases when the mortgagee, trustee or vendor is, for any cause, in doubt as to who is entitled to such surplus money, and

(4)        In all cases when adverse claims thereto are asserted.

(c)        Such payment to the clerk discharges the mortgagee, trustee or vendor from liability to the extent of the amount so paid.

(d)        The clerk shall receive such money from the mortgagee, trustee or vendor and shall execute a receipt therefor.

(e)        The clerk is liable on his official bond for the safekeeping of money so received until it is paid to the party or parties entitled thereto, or until it is paid out under the order of a court of competent jurisdiction. (1949, c. 720, s. 1; 1951, c. 252, s. 1; 1967, c. 562, s. 2; 1981, c. 682, s. 10.)



§ 45-21.32. Special proceeding to determine ownership of surplus.

§ 45‑21.32.  Special proceeding to determine ownership of surplus.

(a)        A special proceeding may be instituted before the clerk of the superior court by any person claiming any money, or part thereof, paid into the clerk's office under G.S. 45‑21.31, to determine who is entitled thereto.

(b)        All other persons who have filed with the clerk notice of their claim to the money or any part thereof, or who, as far as the petitioner or petitioners know, assert any claim to the money or any part thereof, shall be made defendants in the proceeding.

(c)        If any answer is filed raising issues of fact as to the ownership of the money, the proceeding shall be transferred to the civil issue docket of the superior court for trial. When a proceeding is so transferred, the clerk may require any party to the proceeding who asserts a claim to the fund by petition or answer to furnish a bond for costs in the amount of two hundred dollars ($200.00) or otherwise comply with the provisions of G.S. 1‑109.

(d)        The court may, in its discretion, allow a reasonable attorney's fee for any attorney appearing in behalf of the party or parties who prevail, to be paid out of the funds in controversy, and shall tax all costs against the losing party or parties who asserted a claim to the  fund by petition or answer. (1949, c. 720, s. 1.)



§ 45-21.33. Final report of sale of real property.

§ 45‑21.33.  Final report of sale of real property.

(a)        A person who holds a sale of real property pursuant to a power of sale shall file with the clerk of the superior court of the county where the sale is held a final report and account of his receipts and disbursements within 30 days after the receipt of the proceeds of such sale.  Such report shall show whether the property was sold as a whole or in parts and whether all of the property was sold.  The report shall also show whether all or only a part of the obligation was satisfied with respect to which the power of sale of property was exercised.

(b)        The clerk shall audit the account and record it.

(c)        The person who holds the sale shall also file with the clerk 

(1)        A copy of the notices of sale and resale, if any, which were posted, and

(2)        A copy of the notices of sale and resale, if any, which were published in a newspaper, together with an affidavit of publication thereof, if the notices were so published;

(3)        Proof as required by the clerk, which may be by affidavit, that notices of hearing, sale and resale were served upon all parties entitled thereto under G.S. 45‑21.16, 45‑21.17, 45‑21.17A, and 45‑21.30.  In the absence of an affidavit to the contrary filed with the clerk, an affidavit by the person holding the sale that the notice of sale was posted in the area designated by the clerk of superior court for posting public notices in the county or counties in which the property is situated 20 days prior to the sale shall be proof of compliance with the requirements of G.S. 45‑21.17(1)a.

(d)        The clerk's fee for auditing and recording the final account is a part of the expenses of the sale, and the person holding the sale shall pay the clerk's fee as part of such expenses. (1949, c. 720, s. 1; 1975, c. 492, s. 11; 1983, c. 799; 1993, c. 305, s. 21; 1995, c. 509, s. 26.)



§ 45-21.34. Enjoining mortgage sales on equitable grounds.

Article 2B.

Injunctions; Deficiency Judgments.

§ 45‑21.34.  Enjoining mortgage sales on equitable grounds.

Any owner of real estate, or other person, firm or corporation having a legal or equitable interest therein, may apply to a judge of the superior court, prior to the time that the rights of the parties to the sale or resale becoming fixed pursuant to G.S. 45‑21.29A to enjoin such sale, upon the ground that the amount bid or price offered therefor is inadequate and inequitable and will result in irreparable damage to the owner or other interested person, or upon any other legal or equitable ground which the court may deem sufficient: Provided, that the court or judge enjoining such sale, whether by a temporary restraining order or injunction to the hearing, shall, as a condition precedent, require of the plaintiff or applicant such bond or deposit as may be necessary to indemnify and save harmless the mortgagee, trustee, cestui que trust, or other person enjoined and affected thereby against costs, depreciation, interest and other damages, if any, which may result from the granting of such order or injunction:  Provided further, that in other respects the procedure shall be as is now prescribed by law in cases of injunction and receivership, with the right of appeal to the appellate division from any such order or injunction. (1933, c. 275, s. 1; 1949, c. 720, s. 3; 1969, c. 44, s. 50; 1993, c. 305, s. 22.)



§ 45-21.35. Ordering resales; receivers for property; tax payments.

§ 45‑21.35.  Ordering resales; receivers for property; tax payments.

The court or judge granting such order or injunction, or before whom the same is returnable, shall have the right before, but not after, the rights of the parties to the sale or resale becoming fixed pursuant to G.S. 45‑21.29A to order a resale by the mortgagee, trustee, commissioner, or other person authorized to make the same in such manner and upon such terms as may be just and equitable: Provided, the rights of all parties in interest, or who may be affected thereby, shall be preserved and protected by bond or indemnity in such form and amount as the court may require, and the court or judge may also appoint a receiver of the property or the rents and proceeds thereof, pending any sale or resale, and may make such order for the payment of taxes or other prior lien as may be necessary, subject to the right of appeal to the appellate division in all cases. (1933, c. 275, s. 2; 1949, c. 720, s. 3; 1969, c. 44, s. 51; 1993, c. 305, s. 23.)



§ 45-21.36. Right of mortgagor to prove in deficiency suits reasonable value of property by way of defense.

§ 45‑21.36.  Right of mortgagor to prove in deficiency suits reasonable value of property by way of defense.

When any sale of real estate has been made by a mortgagee,  trustee, or other person authorized to make the same, at which the mortgagee, payee or other holder of the obligation thereby secured becomes the purchaser and takes title either directly or indirectly, and thereafter such mortgagee, payee or other holder of the secured obligation, as aforesaid, shall sue for and undertake to recover a deficiency judgment against the mortgagor, trustor or other maker of any such obligation whose property has been so purchased, it shall be competent and lawful for the defendant against whom such deficiency judgment is sought to allege and show as matter of defense and offset, but not by way of counterclaim, that the property sold was fairly worth the amount of the debt secured by it at the time and place of sale or that the amount bid was substantially less than its true value, and, upon such showing, to defeat or offset any deficiency judgment against him, either in whole or in part: Provided, this section shall not affect nor apply to the rights of other purchasers or of innocent third parties, nor shall it be held to affect or defeat the negotiability of any note, bond or other obligation secured by such mortgage, deed of trust or other instrument: Provided, further, this section shall not apply to foreclosure sales made pursuant to an  order or decree of court nor to any judgment sought or rendered in any foreclosure suit nor to any sale made and confirmed prior to April 18, 1933. (1933, c. 275, s. 3; 1949, c. 720, s. 3; 1967, c. 562, s. 2.)



§ 45-21.37. Certain sections not applicable to tax suits.

§ 45‑21.37.  Certain sections not applicable to tax suits.

Sections 45‑21.34 through 45‑21.36 do not apply to tax foreclosure suits or tax sales. (1933, c. 275, s. 4; 1949, c. 720, s. 3.)



§ 45-21.38. Deficiency judgments abolished where mortgage represents part of purchase price.

§ 45‑21.38.  Deficiency judgments abolished where mortgage represents part of purchase price.

In all sales of real property by mortgagees and/or trustees under powers of sale contained in any mortgage or deed of trust executed after February 6, 1933, or where judgment or decree is given for the foreclosure of any mortgage executed after February 6, 1933, to secure to the seller the payment of the balance of the purchase price of real property, the mortgagee or trustee or holder of the notes secured by such mortgage or deed of trust shall not be entitled to a deficiency judgment on account of such mortgage, deed of trust or obligation secured by the same: Provided, said evidence of indebtedness shows upon the face that it is for balance of purchase money for real estate: Provided, further, that when said note or notes are prepared under the direction and supervision of the seller or sellers, he, it, or they shall cause a provision to be inserted in said note disclosing that it is for purchase money of real estate; in default of which the seller or sellers shall be liable to purchaser for any loss which he might sustain by reason of the failure to insert said provisions as herein set out. (1933, c. 36; 1949, c. 720, s. 3; c. 856; 1961, c. 604; 1967, c. 562, s. 2.)



§ 45-21.38A. Deficiency judgments abolished where mortgage secured by primary residence.

§ 45‑21.38A.  Deficiency judgments abolished where mortgage secured by primary residence.

(a)        As used in this section, the term "nontraditional mortgage loan" means a loan in which all of the following apply:

(1)        The borrower is a natural person.

(2)        The debt is incurred by the borrower primarily for personal, family, or household purposes.

(3)        The principal amount of the loan does not exceed the conforming loan size for a single family dwelling as established from time to time by Fannie Mae.

(4)        The loan is secured by: (i) a security interest in a manufactured home, as defined in G.S. 143‑145, in the State that is or will be occupied by the borrower as the borrower's principal dwelling; (ii) a mortgage or deed of trust on real property in the State upon which there is located an existing structure designed principally for occupancy of from one to four families that is or will be occupied by the borrower as the borrower's principal dwelling; or (iii) a mortgage or deed of trust on real property in the State upon which there is to be constructed using the loan proceeds a structure or structures designed principally for occupancy of from one to four families that, when completed, will be occupied by the borrower as the borrower's principal dwelling.

(5)        The terms of the loan: (i) permit the borrower as a matter of right to defer payment of principal or interest; and (ii) allow or provide for the negative amortization of the loan balance.

(b)        Except as provided in subdivision (6) of subsection (c) of this section, this section applies only to the following loans:

(1)        A loan originated on or after January 1, 2005, that was at the time the loan was originated a rate spread home loan as defined in G.S. 24‑1.1F.

(2)        A loan secured by the borrower's principal dwelling, which loan was modified after January 1, 2005, and became at the time of such modification and as a consequence of such modification a rate spread home loan.

(3)        A loan that was a nontraditional mortgage loan at the time the loan was originated.

(4)        A loan secured by the borrower's principal dwelling, which loan was modified and became at the time of such modification and as a consequence of such modification a nontraditional mortgage loan.

(c)        This section does not apply to any of the following:

(1)        A home equity line of credit as defined in G.S. 45‑81(a).

(2)        A construction loan as defined in G.S. 24‑10(c).

(3)        A reverse mortgage as defined in G.S. 53‑257 that complies with the provisions of Article 21 of Chapter 53 of the General Statutes.

(4)        A bridge loan with a term of 12 months or less, such as a loan to purchase a new dwelling where the borrower plans to sell his or her current dwelling within 12 months.

(5)        A loan made by a natural person who makes no more than one loan in a 12‑month period and is not in the business of lending.

(6)        A loan secured by a subordinate lien on the borrower's principal dwelling, unless the loan was made contemporaneously with a rate spread home loan or a nontraditional mortgage loan that is subject to the provisions of this section.

(d)        In addition to any statutory or common law prohibition against deficiency judgments, the following shall apply to the foreclosure of mortgages and deeds of trust that secure loans subject to this section:

(1)        For mortgages and deeds of trust recorded before January 1, 2010, the holder of the obligation secured by the foreclosed mortgage or deed of trust shall not be entitled to any deficiency judgment against the borrower for any balance owing on such obligation if: (i) the real property encumbered by the lien of the mortgage or deed of trust being foreclosed was sold by a mortgagee or trustee under a power of sale contained in the mortgage or deed of trust; and (ii) the real property sold was, at the time the foreclosure proceeding was commenced, occupied by the borrower as the borrower's principal dwelling.

(2)        For mortgages and deeds of trust recorded on or after January 1, 2010, the holder of the obligation secured by the foreclosed mortgage or deed of trust shall not be entitled to any deficiency judgment against the borrower for any balance owing on such obligation if: (i) the real property encumbered by the lien of the mortgage or deed of trust being foreclosed was sold as a consequence of a judicial proceeding or by a mortgagee or trustee under a power of sale contained in the mortgage or deed of trust; and (ii) the real property sold was, at the time the judicial or foreclosure proceeding was commenced, occupied by the borrower as the borrower's principal dwelling.

(e)        The court may, in its discretion, award to the borrower the reasonable attorneys' fees actually incurred by the borrower in the defense of an action for deficiency if: (i) the borrower prevails in an action brought by the holder of the obligation secured by the foreclosed mortgage or deed of trust to recover a deficiency judgment following the foreclosure of a loan to which this section applies; and (ii) the court rules that the holder of the obligation secured by the foreclosed mortgage or deed of trust is not entitled to a deficiency judgment under the provisions of this section. The amount of attorneys' fees to be awarded shall be determined without regard to the provisions of the loan documents, the provisions of G.S. 6‑21.2, or any statutory presumption as to the amount of such attorneys' fees.  (2009‑441, s. 1.)



§ 45-21.38B: Reserved for future codification purposes.

§ 45‑21.38B:  Reserved for future codification purposes.



§ 45-21.38C. Severability.

§ 45‑21.38C.  Severability.

The provisions of this Article shall be severable, and if any phrase, clause, sentence, or provision is declared to be unconstitutional or otherwise invalid or is preempted by federal law or regulation, the validity of the remainder of this Article shall not be affected thereby.  (2009‑441, s. 2.)



§ 45-21.39. Limitation of time for attacking certain foreclosures on ground trustee was agent, etc., of owner of debt.

Article 2C.

Validating Sections; Limitation of Time for Attacking Certain Foreclosures.

§ 45‑21.39.  Limitation of time for attacking certain foreclosures on ground trustee was agent, etc., of owner of debt.

(a)        No action or proceeding shall be brought or defense or counterclaim pleaded later than one year after March 14, 1941, in which a foreclosure sale which occurred prior to January 1, 1941, under a deed of trust conveying real estate as security for a debt is attacked or otherwise questioned upon the ground that the trustee was an officer, director, attorney, agent or employee of the owner of the whole or any part of the debt secured thereby, or upon the ground that the trustee and the owner of the debt or any part thereof have common officers, directors, attorneys, agents or employees.

(b)        This section shall not be construed to give or create any cause of action where none existed before March 14, 1941, nor shall the limitation provided in subsection (a) hereof have the effect of barring any cause of action based upon grounds other than those mentioned in said subsection, unless the grounds set out in subsection (a) are an essential part thereof.

(c)        This section shall not be construed to enlarge the time in which to bring any action or proceeding or to plead any defense or counterclaim; and the limitation hereby created is in addition to all other limitations now existing. (1941, c. 202; 1949, c. 720, s. 4.)



§ 45-21.40. Real property; validation of deeds made after expiration of statute of limitations where sales made prior thereto.

§ 45‑21.40.  Real property; validation of deeds made after expiration of statute of limitations where sales made prior thereto.

In all cases where sales of real property have been made under powers of sale contained in mortgages or deeds of trust and such sales have been made within the times which would have been allowed by the statute of limitations for the commencement of actions to foreclose such mortgages or deeds of trust, and the execution and delivery of deeds in consummation of such sales have been delayed until after the expiration of the period which would have been allowed by the statute of limitations for the commencement of actions to foreclose such mortgages or deeds of trust as a result of the filing of raised or increased bids, such deeds in the exercise of the power of sale are hereby validated and are declared to have the same effect as if they had been executed and delivered within the period allowed by the statute of limitations for the commencement of actions to foreclose such mortgages or deeds of trust. (1943, c. 16, s. 2; 1949, c. 720, s. 4.)



§ 45-21.41. Orders signed on days other than first and third Mondays validated; force and effect of deeds.

§ 45‑21.41.  Orders signed on days other than first and third Mondays validated; force and effect of deeds.

In all actions for the foreclosure of any mortgage or deed of trust which has heretofore been instituted and prosecuted before the clerk of the superior court of any county in North Carolina, wherein the judgment confirming the sale made by the commissioner appointed in said action, and ordering the said commissioner to execute a deed to the purchaser, was signed by such clerk on a day other than the first or third Monday of a month, such judgment of confirmation shall be and is hereby declared to be valid and of the same force and effect as though signed and docketed on the first or third Monday of any month, and any deed made by any commissioner or commissioners in any such action where the confirmation of sale was made on a day other than a first or third Monday of the month shall be and is hereby declared to have the same force and effect as if the same were executed and delivered pursuant to a judgment of confirmation properly signed and docketed by the clerk of the superior court on a first or third Monday of the month. (1923, c. 53, s. 1; C.S., s. 2593(a); 1949, c. 720, s. 4.)



§ 45-21.42. Validation of deeds where no order or record of confirmation can be found.

§ 45‑21.42.  Validation of deeds where no order or record of confirmation can be found.

In all cases prior to the first day of March, 1974, where sales of property have been made under the power of sale contained in any deed of trust, mortgage or other instrument conveying property to  secure a debt or other obligation, or where such sales have been made pursuant to an order of court in foreclosure proceedings and deeds have been executed by any trustee, mortgagee, commissioner, or person appointed by the court, conveying the property, or security, described therein, and said deed, or other instrument so executed, containing the property described therein, to the highest bidder or purchaser of said sale and such deed, or other instrument, contains recitals to the effect that said sale was reported to the clerk of the superior court, or to the court, and/or such sale was duly confirmed by the clerk of the superior court, or court, then and in that event all such deeds, conveyances, or other instruments, containing such recitals are declared to be lawful, valid and binding upon all parties to the proceedings, or parties named in such deeds of trust, mortgages, or other orders or instruments, and are hereby declared to be effective and valid to pass title for the purpose of transferring title to the purchasers at such sales with the same force and effect as if an order of confirmation had been filed in the office of the clerk of the superior court, or with the court, together with necessary reports and other decrees and to the same effect as if a record had been made in the minutes of the court of such orders, decrees and confirmations, provided that nothing contained in this section shall be construed as applicable to or affecting pending litigation. (1945, c. 984; 1949, c. 720, s. 4; 1957, c. 505; 1979, c. 242.)



§ 45-21.43. Validation of certain foreclosure sales.

§ 45‑21.43.  Validation of certain foreclosure sales.

In all cases where mortgages or deeds of trust on real estate with power of sale have been foreclosed pursuant to said power by proper advertisement and sale in the county where such real estate is located, notwithstanding the wording of such mortgages or deeds of  trust providing for advertisement or sale, or both, in some other county, or at some other particular place in the county in which the real estate is located, which place was in fact designated in the notice of sale, all such sales are hereby fully validated, ratified and confirmed and shall be as effective to pass title to the real estate described therein as fully and to the same extent as if such mortgages or deeds of trust had provided for advertisement and sale in the county where such real estate is actually situate. (1951, c. 220;  1961, c. 537.)



§ 45-21.44. Validation of foreclosure sales when provisions of G.S. 45-21.17(2) not complied with.

§ 45‑21.44.  Validation of foreclosure sales when provisions of G.S. 45‑21.17(2) not complied with.

In all cases prior to May 1, 1990, where mortgages or deeds of trust on real estate with power of sale have been foreclosed pursuant to said power by proper advertisement except that the date of the last publication was from seven to 20 days preceding the date of sale, all such sales are fully validated, ratified, and confirmed and shall be as effective to pass title to the real estate described therein as fully and to the same extent as if the provisions of G.S. 45‑21.17(2) had been fully complied with. (1959, c. 52; 1963, c. 1157; 1971, c. 879, s. 1; 1975, c. 454, s. 2; 1985, c. 689, s. 15; 1989 (Reg. Sess., 1990), c. 1024, s. 11.1.)



§ 45-21.45. Validation of foreclosure sales where notice and hearing not provided.

§ 45‑21.45.  Validation of foreclosure sales where notice and hearing not provided.

In all cases where mortgages or deeds of trust on real estate with power of sale have been foreclosed pursuant to said power by proper advertisement and sale, but the mortgagor or grantor under such mortgage or deed of trust did not receive actual notice of such foreclosure or have the opportunity of a hearing prior to such foreclosure, all such sales are hereby fully validated, ratified and confirmed and shall be as effective to pass title to the real estate described therein as fully and to the same extent as if such notice and opportunity for hearing had been given, unless an action to set aside such foreclosure is commenced within one year from June 6, 1975. (1975, c. 492, s. 12.)



§ 45-21.46. Validation of foreclosure sales where posting and publication not complied with.

§ 45‑21.46.  Validation of foreclosure sales where posting and publication not complied with.

(a)        In all cases of foreclosure of mortgages or deeds of trust secured by real estate pursuant to power of sale which foreclosures were commenced on or subsequent to June 6, 1975, and consummated prior to June 1, 1983, in which foreclosure sales the requirements for posting and publication of notice of sale set forth in G.S. 45‑21.17 were complied with but the requirements of the mortgage or deed of trust as to posting and publication of notice of sale were not complied with, are validated, ratified and confirmed and shall be effective to pass title to real estate to the same extent as though all requirements of the mortgage or deed of trust respecting posting and publication of notice of sale were complied with; unless an action to set aside such foreclosure is commenced before January 1, 1984.

(b)        All foreclosures of mortgages or deeds of trust secured by real estate pursuant to power of sale, which foreclosures were commenced on or subsequent to June 1, 1983, and consummated prior to April 1, 1985, in which foreclosure sales the requirements for posting and publication of notice of sale set forth in G.S. 45‑21.17 were complied with but the requirements of the mortgage or deed of trust as to posting and publication of notice of sale were not complied with, are validated, ratified and confirmed and shall be effective to pass title to real estate to the same extent as though all requirements of the mortgage or deed of trust respecting posting and publication of notice of sale were complied with; unless an action to set aside such foreclosure is commenced in the period beginning January 1, 1984, and ending January 1, 1986. (1983, c. 582, s. 1; c. 738, s. 1; 1985, c. 341.)



§ 45-21.47. Validation of foreclosure sales when trustee is officer of owner of debt.

§ 45‑21.47.  Validation of foreclosure sales when trustee is officer of owner of debt.

All sales of real property made prior to January 1, 1991, under a power of sale contained in a mortgage or deed of trust for which the trustee was an officer, director, attorney, agent, or employee of the owner of all or part of the debt secured by the mortgage or deed of trust are validated and have the same effect as if the trustee had not been an officer, director, attorney, agent, or employee of the owner of the debt unless an action to set aside the foreclosure is commenced within one year after January 1, 1991. (1983, c. 582, s. 1; 1985, c. 604; 1987, c. 277, s. 10; 1989, c. 390, s. 10; 1991, c. 489, s. 10.)



§ 45-21.48. Validation of certain foreclosure sales that did not comply with posting requirement.

§ 45‑21.48.  Validation of certain foreclosure sales that did not comply with posting requirement.

A sale of real property made on or before July 2, 1985, under a power of sale contained in a mortgage or deed of trust, for which a notice of the sale was not posted at the courthouse door for 20 days immediately preceding the sale, as required by G.S. 45‑21.17(1), but was posted at the courthouse door for at least 15 days immediately preceding the sale, is declared to be a valid sale to the same extent as if the notice of the sale had been posted for 20 days; unless an action to set aside the foreclosure sale is not barred by the statute of limitations and is commenced on or before October 1, 1985. (1985, c. 567, s. 2.)



§ 45-21.49. Validation of foreclosure sales when provisions of § 45-21.16A(3) not complied with.

§ 45‑21.49.  Validation of foreclosure sales when provisions of § 45‑21.16A(3) not complied with.

(a)        Whenever any real property was sold under a power of sale as provided in Article 2A of Chapter 45, and the notice of sale did not describe the improvements on the property to be sold, as required under G.S. 45‑21.16A(3), the sale shall not be invalidated because of such omission.

(b)        This section shall apply to all sales completed prior to June 1, 1987. (1987, c. 277, s. 10a.)



§ 45-22: Transferred to G.S. 45-21.39 by Session Laws 1949, c. 720, s. 4.

Article 3.

Mortgage Sales.

§ 45‑22: Transferred to G.S.  45‑21.39 by Session Laws 1949, c. 720, s. 4.



§§ 45-23 through 45-26. Repealed by Session Laws 1949, c. 720, s. 5.

§§ 45‑23 through 45‑26.  Repealed by Session Laws 1949, c. 720, s. 5.



§ 45-26.1. Transferred to G.S. 45-21.40 by Session Laws 1949, c. 720, s. 4.

§ 45‑26.1.  Transferred to G.S. 45‑21.40 by Session Laws 1949, c. 720, s. 4.



§§ 45-27 through 45-30. Repealed by Session Laws 1949, c. 720, s. 5.

§§ 45‑27 through 45‑30.  Repealed by Session Laws 1949, c. 720, s. 5.



§ 45-31. Transferred to G.S. 45-21.41 by Session Laws 1949, c. 720, s. 4.

§ 45‑31.  Transferred to G.S. 45‑21.41 by Session Laws 1949, c. 720, s. 4.



§§ 45-32 through 45-36. Transferred to G.S. 45-21.34 to 45-21.38 by Session Laws 1949, c. 720, s. 3.

§§ 45‑32 through 45‑36.  Transferred to G.S. 45‑21.34 to 45‑21.38 by Session Laws 1949, c. 720, s. 3.



§ 45-36.1. Transferred to G.S. 45-21.42 by Session Laws 1949, c. 720, s. 4.

§ 45‑36.1.  Transferred to G.S. 45‑21.42 by Session Laws 1949, c. 720, s. 4.



§ 45-36.2. Obligation of good faith.

Article 4.

Satisfaction.

§ 45‑36.2.  Obligation of good faith.

Every action or duty within this Article imposes an obligation of good faith in its performance or enforcement. (1953, c. 848; 2005‑123, s. 1.)



§ 45-36.3. Notification by mortgagee of satisfaction of provisions of deed of trust or mortgage, or other instrument; civil penalty.

§ 45‑36.3.  Notification by mortgagee of satisfaction of provisions of deed of trust or mortgage, or other instrument; civil penalty.

(a)        After the satisfaction of the provisions of any deed of trust or mortgage, or other instrument intended to secure with real property the payment of money or the performance of any other obligation and registered as required by law, the holder of the evidence of the indebtedness, if it is a single instrument, or a duly authorized agent or attorney of such holder shall within 60 days:

(1)        Discharge and release of record such documents and forward the cancelled documents to the grantor, trustor or mortgagor; or,

(2)        Alternatively, the holder of the evidence of the indebtedness or a duly authorized agent or attorney of such holder, at the request of the grantor, trustor or mortgagor, shall forward said instrument and the deed of trust or mortgage instrument, with payment and satisfaction acknowledged in accordance with the requirements of G.S. 45‑37, to the grantor, trustor or mortgagor.

(b)        Any person, institution or agent who fails to comply with this section may be required to pay a civil penalty of not more than one thousand dollars ($1,000) in addition to reasonable attorneys' fees and any other damages awarded by the court to the grantor, trustor or mortgagor, or to a subsequent purchaser of the property from the grantor, trustor or mortgagor. A five hundred dollar ($500.00) civil penalty may be recovered by the grantor, trustor or mortgagor, and a five hundred dollar ($500.00) penalty may be recovered by the purchaser of the property from the grantor, trustor or mortgagor. If that purchaser of the property consists of more than a single grantee, then the civil penalty will be divided equally among all of the grantees. A petitioner may recover damages under this section only if he has given the mortgagee, obligee, beneficiary or other responsible party written notice of his intention to bring an action pursuant to this section. Upon receipt of this notice, the mortgagee, obligee, beneficiary or other responsible party shall have 30 days, in addition to the initial 60‑day period, to fulfill the requirements of this section.

(c)        Should any person, institution or agent who is not the present holder of the evidence of indebtedness be required to pay a civil penalty, attorneys' fees, or other damages under this section, they will have an action against the holder of the evidence of indebtedness for all sums they were required to pay.

(d)        This section applies only if the provisions of the deed of trust, mortgage, or other instrument are satisfied before October 1, 2005. (1979, c. 681, s. 1; 1987, c. 662, ss. 1‑3; 2005‑123, s. 1.)



§ 45-36.4. Definitions.

§ 45‑36.4.  Definitions.

As used in this Article, the following terms mean:

(1)        Address for giving a notification.  For the purpose of a particular type of notification, the most recent address provided in a document by the intended recipient of the notification to the person giving the notification, unless the person giving the notification knows of a more accurate address, in which case the term means that address.

(2)        Day.  Calendar day.

(3)        Document.  Information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(4)        Electronic.  Relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(5)        Entitled person.  A person liable for payment or performance of the obligation secured by the real property described in a security instrument, or the landowner.

(6)        Good faith.  Honesty in fact and the observance of reasonable commercial standards of fair dealing.

(7)        Landowner.  A person that, before foreclosure, has the right of redemption in the real property described in a security instrument. The term does not include a person that holds only a lien on the real property.

(8)        Notification.  A document containing information required under this Article and signed by the person required to provide the information.

(9)        Original parties.  With respect to a security instrument, each person named as a party to the security instrument on the face thereof as originally recorded. In identifying the original parties to a deed of trust for purposes of this Article, it is not necessary to include the original trustee or trustees named therein.

(10)      Payoff amount.  The sum necessary to satisfy a secured obligation.

(11)      Payoff statement.  A document containing the information specified in G.S. 45‑36.7(d).

(12)      Person.  An individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(13)      Recording data.  The book and page number or document number that indicates where a document is recorded in the office of the register of deeds.

(14)      Register of deeds.  Includes the register of deeds, assistant register of deeds, or deputy register of deeds.

(15)      Satisfy.  With respect to a security instrument, to terminate the effectiveness of the security instrument.

(16)      Secured creditor.  A person that holds or is the beneficiary of a security interest or that is authorized both to receive payments on behalf of a person that holds a security interest and to record a satisfaction of the security instrument upon receiving full performance of the secured obligation. The term does not include a trustee under a security instrument.

(17)      Secured obligation.  An obligation the payment or performance of which is secured by a security interest.

(18)      Security instrument.  An agreement, however denominated, that creates or provides for an interest in real property to secure payment or performance of an obligation, whether or not it also creates or provides for a lien on personal property. The term includes a deed of trust and a mortgage.

(19)      Security interest.  An interest in real property created by a security instrument.

(20)      Sign.  With present intent to authenticate or adopt a document:

a.         To execute or adopt a tangible symbol; or

b.         To attach to or logically associate with the document an electronic sound, symbol, or process.

(21)      State.  A state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(22)      Submit for recording.  To deliver, with required fees and taxes, a document sufficient to be recorded under this Article to the register of deeds in the county in which the real property described in the related security instrument is located. (2005‑123, s. 1.)



§ 45-36.5. Notification: manner of giving and effective date.

§ 45‑36.5.  Notification: manner of giving and effective date.

(a)        A person gives a notification by any of the following:

(1)        Depositing it with the United States Postal Service with first‑class postage paid or with a commercially reasonable delivery service with cost of delivery provided, properly addressed to the recipient's address for giving a notification.

(2)        Sending it by facsimile transmission, electronic mail, or other electronic transmission to the recipient's address for giving a notification, but only if the recipient agreed to receive notification in that manner.

(3)        Causing it to be received at the address for giving a notification within the time that it would have been received if given pursuant to subdivision (1) of this subsection.

(b)        A notification is effective on any of the following:

(1)        The day after it is deposited with a commercially reasonable delivery service for overnight delivery.

(2)        Three days after it is deposited with the United States Postal Service, first‑class mail with postage prepaid, or with a commercially reasonable delivery service for delivery other than by overnight delivery.

(3)        The day it is given, if given pursuant to subdivision (a)(2) of this section.

(4)        The day it is received, if given by a method other than as provided in subdivision (a)(1) or (a)(2) of this section.

(c)        If this Article or a notification given pursuant to this Article requires performance on or by a certain day and that day is a Saturday, Sunday, or legal holiday under the laws of this State or the United States, the performance is sufficient if performed on the next day that is not a Saturday, Sunday, or legal holiday. (2005‑123, s. 1.)



§ 45-36.6. Document of rescission: effect; liability for wrongful recording.

§ 45‑36.6.  Document of rescission: effect; liability for wrongful recording.

(a)        In this section, "document of rescission" means a document stating that an identified satisfaction or affidavit of satisfaction of a security instrument was recorded erroneously or that a security instrument was satisfied of record erroneously, the secured obligation remains unsatisfied, and the security instrument remains in force.

(b)        If a person records a satisfaction or affidavit of satisfaction of a security instrument in error or if a security instrument is satisfied of record erroneously by any other means, the person or the secured creditor may execute and record a document of rescission. The document of rescission must be duly acknowledged before an officer authorized to make acknowledgments. Upon recording, the document rescinds an erroneously recorded satisfaction or affidavit and the erroneous satisfaction of record of the security instrument and reinstates the security instrument.

(c)        A recorded document of rescission has no effect on the rights of a person that:

(1)        Records an interest in the real property described in a security instrument after the recording of the satisfaction or affidavit of satisfaction of the security instrument or the erroneous satisfaction of record of the security instrument by other means and before the recording of the document of rescission; and

(2)        Would otherwise have priority over or take free of the lien created by the security instrument as reinstated under Chapter 47 of the General Statutes.

(d)        A person that erroneously or wrongfully records a document of rescission is liable to any person injured thereby for the actual loss caused by the recording and reasonable attorneys' fees and costs. (2005‑123, s. 1; 2006‑259, s. 52(b); 2006‑264, s. 40(a).)



§ 45-36.7. Payoff statement: request and content.

§ 45‑36.7.  Payoff statement: request and content.

(a)        An entitled person, or an agent authorized by an entitled person to request a payoff statement, may give to the secured creditor a notification requesting a payoff statement for a specified payoff date not more than 30 days after the notification is given. The notification must contain all of the following:

(1)        The entitled person's name.

(2)        If given by a person other than an entitled person, the name of the person giving the notification and a statement that the person is an authorized agent of the entitled person.

(3)        A direction whether the statement is to be sent to the entitled person or that person's authorized agent.

(4)        The address to which the creditor must send the statement.

(5)        Sufficient information to enable the creditor to identify the secured obligation and the real property encumbered by the security interest.

(b)        If a notification under subsection (a) of this section directs the secured creditor to send the payoff statement to a person identified as an authorized agent of the entitled person, the secured creditor must send the statement to the agent, unless the secured creditor knows that the entitled person has not authorized the request.

(c)        A person who gives to a secured creditor a notification requesting a payoff statement thereby represents that the person is an entitled person or the authorized agent of an entitled person. A secured creditor may rely on that representation in providing a payoff statement unless the secured creditor knows that the requesting person is neither an entitled person nor the authorized agent of an entitled person. A secured creditor has no duty to make inquiry as to whether, or to verify that, the person requesting a payoff statement is an entitled person or the authorized agent of an entitled person.

(d)        Within 10 days after the effective date of a notification that complies with subsection (a) of this section, the secured creditor shall issue a payoff statement and send it as directed pursuant to subdivision (a)(3) of this section in the manner prescribed in G.S. 45‑36.5 for giving a notification. A secured creditor that sends a payoff statement to the entitled person or the authorized agent may not claim that the notification did not satisfy subsection (a) of this section. If the person to whom the notification is given once held an interest in the secured obligation but has since assigned that interest, the person need not send a payoff statement but shall give (i) a notification of the assignment to the person to whom the payoff statement otherwise would have been sent, providing the name and address of the assignee, or (ii) a notification to the person to whom the payoff statement otherwise would have been sent, stating that the recipient claims no interest in the security instrument or the secured obligation, that the secured obligation was assigned, but that the identity and address of the assignee is not known.

(e)        A payoff statement must contain:

(1)        The date on which it was prepared and the payoff amount as of that date, including the amount by type of each fee, charge, or other sum included within the payoff amount;

(2)        The information reasonably necessary to calculate the payoff amount as of the requested payoff date, including the per diem interest amount; and

(3)        The payment cutoff time, if any, the address or place where payment must be made, and any limitation as to the authorized method of payment.

(f)         A payoff statement may contain the amount of any fees authorized under this section not included in the payoff amount. A secured creditor may require the payment in full of any fees authorized under this section before issuing a payoff statement.

(g)        A secured creditor may not qualify a payoff amount or state that it is subject to change before the payoff date unless the payoff statement provides information sufficient to permit the entitled person or the person's authorized agent to request an updated payoff amount at no charge and to obtain that updated payoff amount during the secured creditor's normal business hours on the payoff date or the immediately preceding business day.

(h)        A secured creditor must provide upon request one payoff statement without charge during any six‑month period. A secured creditor may charge a fee of twenty‑five dollars ($25.00) for each additional payoff statement requested during that six‑month period. However, a secured creditor may not charge a fee for providing an updated payoff amount under subsection (f) of this section or a corrected payoff statement under G.S. 45‑36.8(a).

(i)         Unless the security instrument provides otherwise, a secured creditor is not required to send a payoff statement by means other than first‑class mail. If the creditor agrees to send a statement by another means, it may charge a reasonable fee for complying with the requested manner of delivery.

(j)         Except as otherwise provided in G.S. 45‑36.12, if a secured creditor to which a notification has been given pursuant to subsection (a) of this section does not send a timely payoff statement that substantially complies with subsection (d) of this section, the creditor is liable to the entitled person for any actual damages caused by the failure, but not punitive damages. A creditor that does not pay the damages provided in this subsection within 30 days after receipt of a notification demanding payment shall also be liable for reasonable attorneys' fees and costs.

(k)        This section does not apply unless the notification requesting a payoff statement is given on or after October 1, 2005. (2005‑123, s. 1.)



§ 45-36.8. Understated payoff statement: correction; effect.

§ 45‑36.8.  Understated payoff statement: correction; effect.

(a)        If a secured creditor determines that the payoff amount it provided in a payoff statement was understated, the creditor may send a corrected payoff statement. If the entitled person or the person's authorized agent receives and has a reasonable opportunity to act upon a corrected payoff statement before making payment, the corrected statement supersedes an earlier statement.

(b)        A secured creditor that sends a payoff statement containing an understated payoff amount may not deny the accuracy of the payoff amount as against any person that reasonably and detrimentally relies upon the understated payoff amount.

(c)        This Article does not:

(1)        Affect the right of a secured creditor to recover any sum that it did not include in a payoff amount from any person liable for payment of the secured obligation; or

(2)        Limit any claim or defense that a person liable for payment of a secured obligation may have under law other than this Article. (2005‑123, s. 1.)



§ 45-36.9. Secured creditor to submit satisfaction for recording; liability for failure.

§ 45‑36.9.  Secured creditor to submit satisfaction for recording; liability for failure.

(a)        A secured creditor shall submit for recording a satisfaction of a security instrument within 30 days after the creditor receives full payment or performance of the secured obligation. If a security instrument secures a line of credit or future advances, the secured obligation is fully performed only if, in addition to full payment, the secured creditor has received a notification requesting the creditor to terminate the line of credit or containing a statement sufficient to terminate the effectiveness of the provision for future advances in the security instrument.

(b)        Except as otherwise provided in G.S. 45‑36.12, a secured creditor that is required to submit a satisfaction of a security instrument for recording and does not do so by the end of the period specified in subsection (a) of this section is liable to the landowner for any actual damages caused by the failure, but not punitive damages.

(c)        Except as otherwise provided in subsection (d) of this section and in G.S. 45‑36.12, a secured creditor that is required to submit a satisfaction of a security instrument for recording and does not do so by the end of the period specified in subsection (a) of this section is also liable to the landowner for one thousand dollars ($1,000) and any reasonable attorneys' fees and court costs incurred if, after the expiration of the period specified in subsection (a) of this section, all of the following occur:

(1)        The landowner gives the secured creditor a notification, by any method authorized by G.S. 45‑36.5 that provides proof of receipt, demanding that the secured creditor submit a satisfaction for recording.

(2)        The secured creditor does not submit a satisfaction for recording within 30 days after the secured creditor's receipt of the notification.

(3)        The security instrument is not satisfied of record by any of the methods provided in G.S. 45‑37(a) within 30 days after the secured creditor's receipt of the notification.

The right to receive the additional one thousand dollars ($1,000) is personal to the landowner who gives the secured creditor notification under this subsection and may not be assigned.

(d)        Subsection (c) of this section does not apply if the secured creditor received full payment or performance of the secured obligation before October 1, 2005.

(e)        This section does not apply if the security instrument is satisfied of record by any of the methods provided in G.S. 45‑37(a) within 30 days after the secured creditor receives full payment or performance of the secured obligation. (2005‑123, s. 1.)



§ 45-36.10. Content and effect of satisfaction.

§ 45‑36.10.  Content and effect of satisfaction.

(a)        A document is a satisfaction of a security instrument if it does all of the following:

(1)        Identifies the type of security instrument, the original parties to the security instrument, the recording data for the security instrument, and the office in which the security instrument is recorded.

(2)        States that the person signing the satisfaction is the secured creditor.

(3)        Reserved.

(4)        Contains language terminating the effectiveness of the security instrument.

(5)        Is signed by the secured creditor and acknowledged as required by law for a conveyance of an interest in real property.

(b)        The register of deeds shall accept for recording a satisfaction of a security instrument, unless one of the following applies:

(1)        The document is submitted by a method or in a medium not authorized for registration by the register of deeds under applicable law.

(2)        The document is not signed by the secured creditor and acknowledged as required by law for a conveyance of an interest in real property. The register of deeds shall not be required to verify or make inquiry concerning (i) the truth of the matters stated in any satisfaction document, or (ii) the authority of the person executing any satisfaction document to do so.

(c)        The recording of a satisfaction of a security instrument does not by itself extinguish any liability of a person for payment or performance of the secured obligation. (2005‑123, s. 1.)



§ 45-36.11. Satisfaction: form.

§ 45‑36.11.  Satisfaction: form.

No particular phrasing is required for a satisfaction of a security instrument. The following form, when properly completed, is sufficient to satisfy the requirements of G.S. 45‑36.10(a):

"SATISFACTION OF SECURITY INSTRUMENT

(G.S. 45‑36.10; G.S. 45‑37(a)(7))

The undersigned is now the secured creditor in the security instrument identified as follows:

Type of Security Instrument: (identify type of security instrument, such as deed of trust or mortgage)

Original Grantor(s): (Identify original grantor(s), trustor(s), or mortgagor(s))

Original Secured Party(ies): (Identify the original beneficiary(ies), mortgagee(s), or secured party(ies) in the security instrument)

Recording Data: The security instrument is recorded in Book ____ at Page ____ or as document number ________ in the office of the Register of Deeds for ____________ County, North Carolina.

This satisfaction terminates the effectiveness of the security instrument.

Date: ______________                                               _____________________________

(Signature of secured creditor)

[Acknowledgment before officer authorized to take acknowledgments]".

(2005‑123, s. 1.)



§ 45-36.12. Limitation of secured creditor's liability.

§ 45‑36.12.  Limitation of secured creditor's liability.

A secured creditor is not liable under this Article if it:

(1)        Established a reasonable procedure to achieve compliance with its obligations under this Article;

(2)        Complied with that procedure in good faith; and

(3)        Was unable to comply with its obligations because of circumstances beyond its control. (2005‑123, s. 1.)



§ 45-36.13. Eligibility to serve as satisfaction agent.

§ 45‑36.13.  Eligibility to serve as satisfaction agent.

No person other than an attorney licensed to practice law in the State of North Carolina may serve as a satisfaction agent under this Article. (2005‑123, s. 1.)



§ 45-36.14. Affidavit of satisfaction: notification to secured creditor.

§ 45‑36.14.  Affidavit of satisfaction: notification to secured creditor.

(a)        If a secured creditor has not submitted for recording a satisfaction of a security instrument and the security instrument has not been satisfied of record by any of the methods provided by G.S. 45‑37(a) within the period specified in G.S. 45‑36.9(a), a satisfaction agent acting for and with authority from the landowner may give the secured creditor a notification that the satisfaction agent intends to submit for recording an affidavit of satisfaction of the security instrument. The notification must include all of the following:

(1)        The identity and mailing address of the satisfaction agent.

(2)        Identification of the security instrument for which a recorded satisfaction is sought, including the names of the original parties to, and the recording data for, the security instrument.

(3)        A statement that the satisfaction agent has reasonable grounds to believe that:

a.         The person to whom the notification is being given is the secured creditor; and

b.         The secured creditor has received full payment or performance of the secured obligation.

(4)        A statement that the security instrument has not been satisfied of record.

(5)        A statement that the satisfaction agent, acting with the authorization of the owner of the real property described in the security instrument, intends to sign and submit for recording an affidavit of satisfaction of the security instrument unless, within 30 days after the effective date of the notification:

a.         The secured creditor submits a satisfaction of the security instrument for recording;

b.         The satisfaction agent receives from the secured creditor a notification stating that the secured obligation remains unsatisfied;

c.         The satisfaction agent receives from the secured creditor a notification stating that the secured creditor has assigned the security instrument and identifying the name and address of the assignee; or

d.         The security instrument is satisfied of record by any of the methods provided in G.S. 45‑37(a).

(b)        A notification under subsection (a) of this section must be sent by a method authorized by G.S. 45‑36.5 that provides proof of receipt to the secured creditor's address for giving a notification for the purpose of requesting a payoff statement or, if the satisfaction agent cannot ascertain that address, to the secured creditor's address for notification for any other purpose.

(c)        This Article does not require a person to agree to serve as a satisfaction agent. (2005‑123, s. 1.)



§ 45-36.15. Affidavit of satisfaction: authorization to submit for recording.

§ 45‑36.15.  Affidavit of satisfaction: authorization to submit for recording.

(a)        Subject to subsections (b) and (c) of this section, a satisfaction agent may sign and submit for recording an affidavit of satisfaction of a security instrument complying with G.S. 45‑36.16 if:

(1)        The secured creditor has not, to the knowledge of the satisfaction agent, submitted for recording a satisfaction of a security instrument or otherwise caused the security instrument to be satisfied of record pursuant to any of the methods provided in G.S. 45‑37(a) within 30 days after the effective date of a notification complying with G.S. 45‑36.14(a); or

(2)        The secured creditor authorizes the satisfaction agent to do so.

(b)        A satisfaction agent may not sign and submit for recording an affidavit of satisfaction of a security instrument if it has received a notification under G.S. 45‑36.14(a)(5)b. stating that the secured obligation remains unsatisfied.

(c)        If a satisfaction agent receives a notification under G.S. 45‑36.14(a)(5)c. stating that the security instrument has been assigned, the satisfaction agent may not submit for recording an affidavit of satisfaction of the security instrument without:

(1)        Giving a notification of intent to submit for recording an affidavit of satisfaction to the identified assignee at the identified address; and

(2)        Complying with G.S. 45‑36.14 with respect to the identified assignee. (2005‑123, s. 1.)



§ 45-36.16. Affidavit of satisfaction: content.

§ 45‑36.16.  Affidavit of satisfaction: content.

An affidavit of satisfaction of a security instrument must comply with all of the following:

(1)        Identify the type of security instrument, the original parties to the security instrument, the secured creditor, the recording data for the security instrument, and the office in which the security instrument is recorded.

(2)        State the basis upon which the person signing the affidavit is a satisfaction agent.

(3)        Reserved.

(4)        State that the person signing the affidavit has reasonable grounds to believe that the secured creditor has received full payment or performance of the secured obligation.

(5)        State that the person signing the affidavit, acting with the authority of the owner of the real property described in the security instrument, gave notification to the secured creditor of its intention to sign and submit for recording an affidavit of satisfaction.

(6)        Describe the method by which the person signing the affidavit gave notification in compliance with this Article.

(7)        State that:

a.         More than 30 days have elapsed since the effective date of that notification, and the person signing the affidavit has no knowledge that the secured creditor has submitted a satisfaction for recording and has not received a notification that the secured obligation remains unsatisfied; or

b.         The secured creditor authorized the person signing the affidavit to sign and record an affidavit of satisfaction.

(8)        Be signed and acknowledged as required by law for a conveyance of an interest in real property. (2005‑123, s. 1.)



§ 45-36.17. Affidavit of satisfaction: form.

§ 45‑36.17.  Affidavit of satisfaction: form.

No particular phrasing of an affidavit of satisfaction is required. The following form of affidavit, when properly completed, is sufficient to satisfy the requirements of G.S. 45‑36.16:

"AFFIDAVIT OF SATISFACTION

_________________

(Date of Affidavit)

The undersigned hereby states as follows:

1.         I am an attorney licensed to practice law in the State of North Carolina.

2.         I am signing this Affidavit of Satisfaction to evidence full payment or performance of the obligations secured by real property covered by the following security instrument (the "security instrument") currently held by ______ (the "secured creditor"):

Type of security instrument:

Original parties to security instrument:

County and state of recording:

Recording data for security instrument:

3.         I have reasonable grounds to believe that the secured creditor has received full payment or performance of the balance of the obligations secured by the security instrument.

4.         With the authorization of the owner of the real property described in the security instrument, I gave notification to the secured creditor by method authorized by G.S. 45‑36.5 that provides proof of receipt that I would sign and record an affidavit of satisfaction of the security instrument if, within 30 days after the effective date of the notification, the secured creditor did not submit a satisfaction of the security interest for recording or give notification that the secured obligation remains unsatisfied.

5.         [Check appropriate box]

[ ] The 30‑day period identified in paragraph 4 has elapsed, I have no knowledge that the secured creditor has submitted a satisfaction for recording, and I have not received notification that the secured obligation remains unsatisfied.

[ ] The secured creditor responded to the notification in paragraph 4 by authorizing me to execute and record this Affidavit of Satisfaction.

____________________________

(Signature of Satisfaction Agent)

[Acknowledgment before officer authorized to take acknowledgments]"

(2005‑123, s. 1.)



§ 45-36.18. Affidavit of satisfaction: effect.

§ 45‑36.18.  Affidavit of satisfaction: effect.

(a)        Upon recording, an affidavit substantially complying with the requirements of G.S. 45‑36.16 constitutes a satisfaction of the security instrument described in the affidavit.

(b)        The recording of an affidavit of satisfaction of a security instrument does not by itself extinguish any liability of a person for payment or performance of the secured obligation.

(c)        The register of deeds may not refuse to accept for recording an affidavit of satisfaction of a security instrument unless:

(1)        The affidavit is submitted by a method or in a medium not authorized for registration by the register of deeds under applicable law; or

(2)        The affidavit is not signed by the satisfaction agent and acknowledged as required by law for a conveyance of an interest in real property. The register of deeds shall not be required to verify or make inquiry concerning (i) the truth of the matters stated in any affidavit of satisfaction, or (ii) the authority of the person executing any affidavit of satisfaction to do so. (2005‑123, s. 1.)



§ 45-36.19. Liability of satisfaction agent.

§ 45‑36.19.  Liability of satisfaction agent.

(a)        Except as otherwise provided in subsection (b) of this section, a satisfaction agent or any person purporting to be a satisfaction agent that records or submits for recording an affidavit of satisfaction of a security instrument erroneously or with knowledge that the statements contained in the affidavit are false is liable to the secured creditor for any actual damages caused by the recording and reasonable attorneys' fees and costs.

(b)        A satisfaction agent that records or submits for recording an affidavit of satisfaction of a security instrument erroneously is not liable if the agent properly complied with this Article and the secured creditor did not respond in a timely manner to the notification pursuant to G.S. 45‑36.14(a)(5).

(c)        If a satisfaction agent or any person purporting to be a satisfaction agent records or submits for recording an affidavit of satisfaction of a security instrument with knowledge that the statements contained in the affidavit are false, this section does not preclude any of the following:

(1)        A court from awarding punitive damages on account of the conduct.

(2)        The secured creditor from proceeding against the satisfaction agent or person purporting to be a satisfaction agent under law of this State other than this Article.

(3)        The enforcement of any criminal statute prohibiting the conduct. (2005‑123, s. 1.)



§ 45-36.20. Trustee's satisfaction of deed of trust: content and effect.

§ 45‑36.20.  Trustee's satisfaction of deed of trust: content and effect.

(a)        Upon recording, a trustee's satisfaction substantially complying with the requirements of this section constitutes a satisfaction of the deed of trust described in the trustee's satisfaction.

(b)        The recording of a trustee's satisfaction does not by itself extinguish any liability of a person for payment or performance of the secured obligation.

(c)        This section applies only if the security instrument is a deed of trust. This section is not exclusive. Deeds of trust may also be satisfied of record by methods other than the filing of a trustee's satisfaction.

(d)        Document is a trustee's satisfaction of a deed of trust if it complies with all of the following:

(1)        Identifies the original parties to the deed of trust, the recording data for the deed of trust, and the office in which the deed of trust is recorded.

(2)        States that the person signing the trustee's satisfaction is then serving as trustee or substitute trustee under the terms of the deed of trust.

(3)        Contains language terminating the effectiveness of the deed of trust.

(4)        Is signed by the trustee or substitute trustee then serving under the terms of the deed of trust and acknowledged as required by law for a conveyance of an interest in real property.

(e)        The register of deeds shall accept for recording a trustee's satisfaction of a deed of trust, unless:

(1)        The trustee's satisfaction is submitted by a method or in a medium not authorized for registration by the register of deeds under applicable law; or

(2)        The trustee's satisfaction is not signed by the trustee or substitute trustee and acknowledged as required by law for a conveyance of an interest in real property. The register of deeds shall not be required to verify or make inquiry concerning (i) the truth of the matters stated in any trustee's satisfaction, or (ii) the authority of the person executing any trustee's satisfaction to do so. (2005‑123, s. 1.)



§ 45-36.21. Trustee's satisfaction of deed of trust: form.

§ 45‑36.21.  Trustee's satisfaction of deed of trust: form.

No particular phrasing is required for a trustee's satisfaction of a deed of trust. The following form, when properly completed, is sufficient to satisfy the requirements of G.S. 45‑36.20:

"TRUSTEE'S SATISFACTION OF DEED OF TRUST

(G.S. 45‑36.20; G.S. 45‑37(a)(7))

The undersigned is now serving as the trustee or substitute trustee under the terms of the deed of trust identified as follows:

Original Grantor(s): (Identify original grantor(s) or trustor(s))

Original Secured Party(ies): (Identify the original beneficiary(ies) or secured party(ies) in the deed of trust)

Recording Data: The deed of trust is recorded in Book ____ at Page ____ or as document number ________ in the office of the Register of Deeds for __________ County, North Carolina.

This satisfaction terminates the effectiveness of the deed of trust.

Date:______________                                    _________________________________

(Signature of trustee or substitute trustee)

[Acknowledgment before officer authorized to take acknowledgments]"

(2005‑123, s. 1.)



§ 45-37. Satisfaction of record of security instruments.

§ 45‑37.  Satisfaction of record of security instruments.

(a)        Subject to the provisions of G.S. 45‑36.9(a) and G.S. 45‑73 relating to security instruments which secure future advances, any security instrument intended to secure the payment of money or the performance of any other obligation registered as required by law may be satisfied of record and thereby discharged and released of record in the following manner:

(1)        Security instruments satisfied of record prior to October 1, 2005, pursuant to this subdivision as it was in effect prior to October 1, 2005, shall be deemed satisfied of record, discharged, and released.

(2)        By presentation of any original security instrument accompanied with the original bond, note, or other instrument thereby secured to the register of deeds, with the endorsement of payment and satisfaction appearing thereon and made by:

a.         The secured creditor,

b.         The trustee or substitute trustee, if the security instrument is a deed of trust,

c.         An assignee of the secured creditor, or

d.         Any bank, savings and loan association, savings bank, or credit union chartered under the laws of this or any other state or the United States having an office or branch in the State of North Carolina, when so endorsed in the name of the institution by an officer thereof.

The register of deeds is not required to verify or make inquiry concerning the authority of the person making the endorsement of payment and satisfaction to do so. Only upon presentation of the original instruments with endorsement of payment and satisfaction appearing thereon shall the register of deeds record a record of satisfaction as described in G.S. 45‑37.2(b). The person so claiming satisfaction, performance or discharge of the debt or other obligation may retain possession of all of the instruments presented. The presentation of the security instrument alone to the register of deeds, with endorsement of payment, satisfaction, performance or discharge, shall be sufficient if the security instrument itself sets forth the obligation secured or the performance of any other obligation and does not call for or recite any note, bond or other instrument secured by it.

(3)        By presentation to the register of deeds by:

a.         The grantor,

b.         The mortgagor, or

c.         An agent, attorney or successor in title of the grantor or mortgagor

of any original security instrument intended to secure the payment of money or the performance of any other obligation, together with the original bond, note or other instrument secured thereby, or by presentation of the original security instrument alone if such instrument itself sets forth the obligation secured or other obligation to be performed and does not call for or recite any note, bond or other instrument secured by it, if at the time of presentation, all such instruments are more than 10 years old counting from the maturity date of the last obligation secured. If the instrument or instruments so presented have an endorsement of partial payment, satisfaction, performance or discharge within the said period of 10 years, the period of 10 years shall be counted from the date of the most recent endorsement.

Only upon presentation of the original instruments shall the register of deeds record a record of satisfaction as described in G.S. 45‑37.2(b).

(4)        By presentation to the register of deeds of any original security instrument given to secure the bearer or holder of any negotiable instruments transferable by delivery, together with all the evidences of indebtedness secured thereby, marked paid and satisfied in full and signed by the bearer or holder thereof.

Only upon presentation of the original security instruments, and the originals of evidences of indebtedness properly marked shall the register of deeds record a record of satisfaction as described in G.S. 45‑37.2(b), which record of satisfaction shall be valid and binding upon all persons, if no person rightfully entitled to the security instrument or evidences of indebtedness has previously notified the register of deeds by means of a written affidavit of the loss or theft of the security instrument or evidences of indebtedness and has caused the register of deeds to record the affidavit of loss or theft as a separate document, as required by G.S. 161‑14.1.

Upon receipt of an affidavit of loss or theft of the security instrument or evidences of indebtedness that identify the security instrument, the original parties to the security instrument, and the recording data for the security instrument, the register of deeds shall record a record of satisfaction, as described in G.S. 45‑37.2(b). The security instrument shall not be presented for satisfaction after such recording of a record of satisfaction or marginal entry until the ownership of said instrument shall have been lawfully determined. Nothing in this subdivision (4) shall be construed to impair the negotiability of any instrument otherwise properly negotiable, nor to impair the rights of any innocent purchaser for value thereof.

(5)        Security instruments satisfied of record prior to October 1, 2005, pursuant to this subdivision as it was in effect prior to October 1, 2005, shall be deemed satisfied of record, discharged, and released.

(6)        Security instruments satisfied of record prior to October 1, 2005, pursuant to this subdivision as it was in effect prior to October 1, 2005, shall be deemed satisfied of record, discharged, and released.

(7)        By recording:

a.         A satisfaction document that satisfies the requirements of G.S. 45‑36.10,

b.         An affidavit of satisfaction that satisfies the requirements of G.S. 45‑36.16, or

c.         A trustee's satisfaction that satisfies the requirements of G.S. 45‑36.20, but only if the security instrument is a deed of trust.

The register of deeds shall not be required to verify or make inquiry concerning (i) the truth of the matters stated in any satisfaction document, affidavit of satisfaction, or trustee's satisfaction, or (ii) the authority of the person executing any satisfaction document, affidavit, or trustee's satisfaction to do so.

(b)        It shall be conclusively presumed that the conditions of any security instrument securing the payment of money or securing the performance of any other obligation or obligations have been complied with or the debts secured thereby paid or obligations performed, as against creditors or purchasers for valuable consideration from the mortgagor or grantor, from and after the expiration of 15 years from whichever of the following occurs last:

(1)        The date when the conditions of the security instrument were required by its terms to have been performed, or

(2)        The date of maturity of the last installment of debt or interest secured thereby;

provided that the holder of the indebtedness secured by the security instrument or party secured by any provision thereof may file an affidavit with the register of deeds which affidavit shall specifically state:

(1)        The amount of debt unpaid, which is secured by the security instrument; or

(2)        In what respect any other condition thereof shall not have been complied with; or

may record a separate instrument signed by the secured creditor and witnessed by the register of deeds stating:

(1)        Any payments that have been made on the indebtedness or other obligation secured by the security instrument including the date and amount of payments and

(2)        The amount still due or obligations not performed under the security instrument.

The effect of the filing of the affidavit or the recording of a separate instrument made as herein provided shall be to postpone the effective date of the conclusive presumption of satisfaction to a date 15 years from the filing of the affidavit or from the recording of the separate instrument. There shall be only one postponement of the effective date of the conclusive presumption provided for herein. The register of deeds shall record and index the affidavit provided for herein or the separate instrument made as herein provided as a subsequent instrument in accordance with G.S. 161‑14.1. This subsection shall not apply to any security instrument made or given by any railroad company, or to any agreement of conditional sale, equipment trust agreement, lease, chattel mortgage or other instrument relating to the sale, purchase or lease of railroad equipment or rolling stock, or of other personal property.

(c)        Repealed by Session Laws 1991, c. 114, s. 4.

(d)        Repealed by Session Laws 2005‑123, s. 1.

(e)        Any transaction subject to the provisions of the Uniform Commercial Code, Chapter 25 of the General Statutes, is controlled by the provisions of that act and not by this section.

(f)         Whenever this section requires a signature or endorsement, that signature or endorsement shall be followed by the name of the person signing or endorsing the document printed, stamped, or typed so as to be clearly legible.

(g)        The satisfaction of record of a security instrument pursuant to this section shall operate and have the same effect as a duly executed and recorded deed of release or reconveyance of the property described in the security instrument and shall release and discharge (i) all the interest of the secured creditor in the real property arising from the security instrument and, (ii) if the security instrument is a deed of trust, all the interest of the trustee or substitute trustee in the real property arising from the deed of trust. (1870‑1, c. 217; Code, s. 1271; 1891, c. 180; 1893, c. 36; 1901, c. 46; Rev., s. 1046; 1917, c. 49, s. 1; c. 50, s. 1; C.S., s. 2594; 1923, c. 192, s. 1; c. 195; 1935, c. 47; 1945, c. 988; 1947, c. 880; 1951, c. 292, s. 1; 1967, c. 765, ss. 1‑5; 1969, c. 746; 1975, c. 305; 1985, c. 219; 1987, c. 405, s. 1; c. 620, s. 1; 1989, c. 434, s. 1; 1991, c. 114, s. 4; 1995, c. 292, ss. 1, 2, 5; 1995 (Reg. Sess., 1996), c. 604, s. 1; 2005‑123, s. 1; 2006‑226, s. 12; 2006‑259, s. 2; 2006‑264, s. 40(b).)



§ 45-37.1. Validation of certain entries of cancellation made by beneficiary or assignee instead of trustee.

§ 45‑37.1.  Validation of certain entries of cancellation made by beneficiary or assignee instead of trustee.

In all cases where, prior to January 1, 1930, it appears from the margin or face of the record in the office of the register of deeds of any county in this State that the original beneficiary named in any deed of trust, trust indenture, or other instrument intended to secure the payment of money and constituting a lien on real estate, or his assignee of record, shall have made an entry purporting to fully satisfy and discharge the lien of such instrument, and such entry has been signed by the original payee and beneficiary in said deed of trust, or other security instrument, or by his assignee of record, or by his or their properly constituted officer, agent, attorney, or legal representatives, and has been duly witnessed by the register of deeds or his deputy, all such entries of cancellation and satisfaction are hereby validated and made full, sufficient and complete to release, satisfy and discharge the lien of such instrument, and shall have the same effect as if such entry had been made and signed by the trustee named in said deed of trust, or other security instrument, or by his duly appointed successor or substitute. (1945, c. 986.)



§ 45-37.2. Recording satisfactions of security instruments.

§ 45‑37.2.  Recording satisfactions of security instruments.

(a)        When a satisfaction document, affidavit of satisfaction, or trustee's satisfaction is recorded pursuant to G.S. 45‑37(a)(7), the register of deeds shall record and index the instrument in accordance with G.S. 161‑14.1. No fee shall be charged by the register of deeds for recording a satisfaction document, affidavit of satisfaction, or a trustee's satisfaction.

(b)        When a security instrument is satisfied of record by a method other than by means of recording a satisfaction document, satisfaction affidavit, or trustee's satisfaction pursuant to G.S. 45‑37(a)(7), the register of deeds shall record and index in accordance with G.S. 161.14.1 a record of satisfaction as provided for in this subsection. If the security instrument is being satisfied of record pursuant to G.S. 45‑37(a)(2), the record of satisfaction may consist of either (i) all or a portion of the original security instrument rerecorded as described in subdivision (1) of this subsection or (ii) a separate instrument as described in subdivision (2) of this subsection. In all other cases, the record of satisfaction shall consist of a separate instrument as described in subdivision (2) of this subsection. No fee shall be charged by the register of deeds for recording a record of satisfaction.

(1)        If the security instrument is being satisfied of record pursuant to G.S. 45‑37(a)(2), all or a portion of the security instrument rerecorded is a sufficient record of satisfaction if it identifies the security instrument, the original parties to the security instrument, and the recording data for the security instrument as originally recorded. In addition, the rerecorded security instrument must contain either (i) an endorsement of payment and satisfaction made by a person authorized under G.S. 45‑37(a)(2) to make such an endorsement, or (ii) an endorsement signed by the register of deeds that states substantially the following: "This security instrument is satisfied of record pursuant to G.S. 45‑37(a)(2), the original security instrument and secured obligations having been presented to me with appropriate endorsement of payment and satisfaction appearing thereon as required by law."

(2)        A separate instrument is a sufficient record of satisfaction if it complies with all of the following:

a.         Identifies the security instrument, the original parties to the security instrument, the recording data for the security instrument, and the office in which the security instrument is recorded.

b.         States the statutory authority pursuant to which the security instrument is being satisfied of record.

c.         Contains language terminating the effectiveness of the security instrument.

d.         Is signed by the register of deeds.

No particular phrasing is required for a record of satisfaction. The following form, when properly completed, is sufficient to satisfy the requirements of this subdivision:

"RECORD OF SATISFACTION

(G.S. 45‑37.2)

This Record of Satisfaction applies to the following security instrument:

Type of Security Instrument: (Identify type of security instrument, such as deed of trust or mortgage)

Original Grantor(s): (Identify original grantor(s), trustor(s), or mortgagor(s))

Original Secured Party(ies): (Identify the original beneficiary(ies), mortgagee(s), or secured party(ies) in the security instrument)

Recording Data: The security instrument is recorded in Book ____ at Page ____ or as document number ________ in the office of the Register of Deeds for __________ County, North Carolina.

This Record of Satisfaction terminates the effectiveness of the security instrument pursuant to the following statutory authority: (check applicable box)

[ ]         G.S. 45‑37(a)(2), the original security instrument and secured obligations having been presented to me with appropriate endorsement of payment and satisfaction appearing thereon as required by law.

[ ]         G.S. 45‑37(a)(3), the original security instrument and secured obligations having been presented to me, each such instrument being more than 10 years old as provided by law.

[ ]         G.S. 45‑37(a)(4), the original security instrument and all negotiable instruments transferable by delivery secured thereby having been presented to me, each having been marked paid and satisfied in full by the bearer or holder thereof.

Other: (specify)

Date: ______________                                   ______________________________

(Signature of register of deeds)".

(1963, c. 1021, s. 1; 1967, c. 765, s. 6; 1987, c. 620, s. 2; 1991, c. 114, s. 2; 1993, c. 425, s. 3; 1995, c. 292, s. 6; 2005‑123, s. 1.)



§ 45-38. Recording of foreclosure.

§ 45‑38.  Recording of foreclosure.

In case of foreclosure of any deed of trust, or mortgage, the trustee, mortgagee, or the trustee's or mortgagee's attorney shall record a notice of foreclosure that includes the date when, and the person to whom, a conveyance was made by reason of the foreclosure. In the event the entire obligation secured by a mortgage or deed of trust is satisfied by a sale of only a part of the property embraced within the terms of the mortgage or deed of trust, the trustee, mortgagee, or the trustee's or mortgagee's attorney shall indicate in the notice of foreclosure which property was sold.

A notice of foreclosure shall consist of a separate instrument, or that part of the original deed of trust or mortgage rerecorded, reciting the information required hereinabove, the names of the original parties to the original instrument foreclosed, and the recording data for the instrument foreclosed. A notice of foreclosure shall be indexed by the register of deeds in accordance with G.S. 161‑14.1. (1923, c. 192, s. 2; C.S., s. 2594(a); 1949, c. 720, s. 2; 1963, c. 1021, s. 2; 1971, c. 985; 1991, c. 114, s. 3; 1993, c. 305, s. 24; 2005‑123, s. 1; 2006‑226, s. 13.)



§ 45-39: Repealed by Session Laws 1949, c. 720, s. 5.

§ 45‑39:  Repealed by Session Laws 1949, c.  720, s. 5.



§ 45-40: Repealed by Session Laws 2005-123, s. 1, effective October 1, 2005.

§ 45‑40: Repealed by Session Laws 2005‑123, s. 1, effective October 1, 2005.



§ 45-41. Recorded deed of release of mortgagee's representative.

§ 45‑41.  Recorded deed of release of mortgagee's representative.

The personal representative of any mortgagee or trustee in any mortgage or deed of trust which has heretofore or which may hereafter be registered in the manner required by the laws of this State may satisfy of record, discharge and release the same and all property thereby conveyed by deed of quitclaim, release or conveyance executed, acknowledged and recorded as is now prescribed by law for the execution, acknowledgment and registration of deeds and mortgages in this State. (1909, c. 283, s. 1; C.S., s. 2596; 2005‑123, s. 1.)



§ 45-42. Satisfaction of corporate mortgages by corporate officers.

§ 45‑42.  Satisfaction of corporate mortgages by corporate officers.

All security instruments executed to a corporation may be satisfied and so marked of record as by law provided for the satisfaction of security instruments, by any officer of the corporation indicating the office held. For the purposes of recordation and satisfaction, such signature shall be deemed to be a certification by the signer that he is an officer and is authorized to execute the satisfaction on behalf of such corporation. Where security instruments were marked "satisfied" on the records before the twenty‑third day of February, 1909, by any president, secretary, treasurer or cashier of any corporation by such officer writing his own name and affixing thereto the title of his office in such corporation, such satisfaction is validated, and is as effective to all intents and purposes as if a deed of release duly executed by such corporation had been made, acknowledged and recorded. (1909, c. 283, ss. 2, 3; C.S., s. 2597; 1935, c. 271; 1963, c. 193; 1991, c. 647, s. 6; 2005‑123, s. 1.)



§ 45-42.1. Corporate cancellation of lost mortgages by register of deeds.

§ 45‑42.1.  Corporate cancellation of lost mortgages by register of deeds.

Upon affidavit of the secretary and treasurer of a corporation showing that the records of such corporation show that such corporation has fully paid and satisfied all of the notes secured by a security instrument executed by such corporation and such payment and satisfaction was made more than 25 years ago, and that such security instrument was made to a corporation which ceased to exist more than 25 years ago, and such affidavit shall further state that the records of such corporation show that no payments have been made on such secured obligation by the corporation executing such security instrument for 25 years, the register of deeds of the county in which such security instrument is recorded is authorized to record the affidavit. The register of deeds shall index the affidavit according to G.S. 161‑22 using the names of parties stated in the affidavit and shall make reference to the recording data of the original security instrument as stated in the affidavit opposite the name of each party so indexed. Upon recording such affidavit, the said security instrument shall be deemed to be cancelled and satisfied of record: Provided, that this section shall not apply to any mortgagor corporation except those in which the State of North Carolina owns more than a majority of the capital stock and shall not apply to any security instrument in which the principal amount secured thereby exceeds the sum of fifteen thousand dollars ($15,000): Provided, such cancellation shall not bar any action to foreclose such security instrument instituted within 90 days after the same is cancelled. (1945, c. 1090; 1991, c. 114, s. 7; 2005‑123, s. 1.)



§ 45-43. Real estate mortgage loans; commissions.

Article 5.

Miscellaneous Provisions.

§ 45‑43.  Real estate mortgage loans; commissions.

Any individual or corporation authorized by law to do a real estate mortgage loan business may make or negotiate loans of money on notes secured by mortgages or deeds of trust on real estate bearing legal interest payable semiannually at maturity or otherwise, and in addition thereto, may charge, collect and receive such commission or fee as may be agreed upon for making or negotiation of any such loan, not exceeding, however, an amount equal to one and one‑half percent (1 1/2%) of the principal amount of the loan for each year over which the repayment of the said loan is extended: Provided, however, the repayment of such loan shall be in annual installments extending over a period of not less than three nor more than 15 years, and that no annual installment, other than the last, shall exceed thirty‑three and one‑third percent (33 1/3%) of the principal amount of loans which are payable in installments extending over a period of as much as three years and less than four years, twenty‑five percent (25%) of the principal amount of loans which are payable in installments extending over a period of not less than four years nor more than five years, and fifteen percent (15%) of the principal amount of loans which are payable in installments extending over a period of more than five years and not more than 15 years.  This section shall only apply to the counties of Ashe, Buncombe, Caldwell, Forsyth, Gaston, Henderson, McDowell, Madison, Rutherford, Watauga, and Yancey. (Ex. Sess. 1924, c. 35; 1925, cc. 28, 209; Pub. Loc. 1925, c. 592, modified by 1927, c. 5; Pub. Loc. 1927, c. 187.)



§§ 45-43.1 through 45-43.5. Repealed by Session Laws 1971, c. 1229, s. 1.

§§ 45‑43.1 through 45‑43.5.  Repealed by Session Laws 1971, c. 1229, s. 1.



§ 45-44. Mortgages held by insurance companies, banks, building and loan associations, or other lending institutions.

§ 45‑44.  Mortgages held by insurance companies, banks, building and loan associations, or other lending institutions.

A mortgage or deed of trust held by an insurance company, bank, building and loan association, or other lending institution shall be deemed, for the purposes of any regulatory statute applicable to such institutions, to be a first lien on the property despite the existence of prior mortgages or other liens on the same property in all cases where sufficient funds for the discharge of such prior mortgages or other liens shall have been deposited with such lending institution in trust solely for such purpose. Such funds may be deposited either in cash or in obligations of the State of North Carolina or of the United States maturing in sufficient amount on or before the date or dates that the indebtedness secured by such prior mortgages or other liens is to be paid. (1957, c. 1350.)



§ 45-45. Spouse of mortgagor included among those having right to redeem real property.

§ 45‑45.  Spouse of mortgagor included among those having right to redeem real property.

Any married person has the right to redeem real property conveyed by his or her spouse's mortgages, deeds of trust and like security instruments and upon such redemption, to have an assignment of the security instrument and the uncancelled obligation secured thereby. (1959, c. 879, s. 13.)



§ 45-45.1. Release of mortgagor by dealings between mortgagee and assuming grantee.

§ 45‑45.1.  Release of mortgagor by dealings between mortgagee and assuming grantee.

Except where otherwise provided in the mortgage or deed of trust or in the note or other instrument secured thereby, or except where the mortgagor, or grantor of a deed of trust otherwise consents:

(1)        Whenever real property which is encumbered by a mortgage or deed of trust is sold and the grantee assumes and agrees to pay such mortgage or deed of trust, and thereafter the mortgagee or secured creditor under the deed of trust gives the grantee a legally binding extension of time, or releases  the grantee from liability on the obligation, the mortgagor or grantor of the deed of trust is released from any further  liability on the obligation.

(2)        Whenever real property which is encumbered by a mortgage or deed of trust is sold and the grantee assumes and agrees to pay such mortgage or deed of trust, and thereafter the mortgagee or secured creditor under the deed of trust or trustee acting in his behalf releases any of the real property included in the mortgage or deed of trust, the mortgagor or grantor of the deed of trust is released to the extent of the value of the property released, which shall be the value at the time of the release or at the time an action is commenced on the obligation secured by the mortgage or deed of trust, whichever value is the greater.

(3)        Whenever real property which is encumbered by a mortgage or deed of trust is sold expressly subject to the mortgage or deed of trust, but the grantee does not assume the same, and  thereafter the mortgagee or secured creditor under the deed of trust makes a binding extension of time of the mortgage or deed of trust, the mortgagor or grantor of the deed of trust is released to the extent of the value of the property at the time of the extension agreement.

(4)        Whenever real property which is encumbered by a mortgage or deed of trust is sold expressly subject to the mortgage or deed of trust, but the grantee does not assume the same, and  thereafter the mortgagee or secured creditor under the deed of trust, or trustee acting in his behalf, releases any of the real property included in the mortgage or deed of trust, the mortgagor or grantor of the deed of trust is released to the extent of the value of the property released, which shall be the value at the time of the release or at the time an action is commenced on the obligation secured by the mortgage or deed of trust, whichever value is the greater. (1961, c. 356.)



§ 45-45.2. Transfer taxes not applicable.

§ 45‑45.2.  Transfer taxes not applicable.

Notwithstanding any other provision of law, no excise tax on instruments conveying an interest in real property, except that levied by Article 8E of Chapter 105 of the General Statutes, shall apply to instruments conveying an interest in property as the result of foreclosure or in lieu of foreclosure to the holder of the security interest being foreclosed or subject to being foreclosed. (1987, c. 685.)



§§ 45-46 through 45-66: Repealed by Session Laws 1965, c. 700, s. 2.

Article 6.

Uniform Trust Receipts Act.

§§ 45‑46 through 45‑66: Repealed by Session Laws 1965, c.  700, s. 2.



§ 45-67. Definitions.

Article 7.

Instruments to Secure Future Advances and Future Obligations.

§ 45‑67.  Definitions.

The following definitions apply in this Article:

(1)        Advance.  A disbursement of funds or other action that increases the outstanding principal balance owing on an obligation for the payment of money.

(2)        Security instrument.  A mortgage, deed of trust, or other instrument relating to real property securing an obligation or obligations to a person, firm, or corporation specifically named in such instrument for the payment of money.  (1969, c. 736, s. 1; 1989, c. 496, s. 1; 2009‑197, s. 1.)



§ 45-68. Requirements.

§ 45‑68.  Requirements.

A security instrument, otherwise valid, shall secure the following so as to give priority as provided in G.S. 45‑70:

(1)        Recodified as subdivision (1b).

(1a)      Existing obligations identified in the security instrument and all advances made at or prior to the registration of the security instrument.

(1b)      Future advances and future obligations that may from time to time be made or incurred under the security instrument, but only if the security instrument shows all of the following:

a.         That the security instrument is given wholly or partly to secure future advances and/or future obligations that may be made or incurred under the security instrument.

b.         The maximum principal amount that may be secured by the security instrument at any one time.

c.         The period within which future advances may be made and future obligations may be incurred, which period shall not extend more than 30 years beyond the date of the security instrument or, if the security agreement is not dated, the date the security instrument is registered.

(2), (3) Repealed by Session Laws 2009‑197, s. 2, effective October 1, 2009.  (1969, c. 736, s. 1; 1985, c. 457; 1989, c. 496, s. 2; 2009‑197, s. 2.)



§ 45-69. Fluctuation of obligations within maximum amount.

§ 45‑69.  Fluctuation of obligations within maximum amount.

Unless the security instrument provides to the contrary, if the maximum amount secured by the security instrument has not been advanced or if any obligation secured thereby is paid or is reduced by partial payment, further advances may be made and additional  obligations secured by the security instrument may be incurred from time to time within the time limit fixed by the security instrument. Such further advances and obligations shall be secured to the same extent as original advances and obligations under the security instrument, if the provisions of G.S. 45‑68 are complied with. However, if at any time the aggregate outstanding principal balance of the obligation or obligations secured by the security instrument exceeds the maximum principal amount that may be secured by the security instrument at any one time, then the excess shall not be secured by the security instrument.  (1969, c. 736, s. 1; 2009‑197, s. 3.)



§ 45-70. Priority of security instrument.

§ 45‑70.  Priority of security instrument.

(a)        Any security instrument that conforms to the requirements of this Article shall, from the time and date of registration thereof, have the same priority to the extent of all future advances and future obligations secured by it, as if all the advances had been made and all the obligations incurred at the time the security instrument was registered.

(b)        Repealed by Session Laws 1989, c. 496, s. 3.

(c)        Payments made by the secured creditor for fire and extended coverage insurance, taxes, assessments, or other necessary expenditures for the preservation of the security shall be secured by the security instrument and shall have the same priority as if such payments had been made at the time the security instrument was registered. The provisions of G.S. 45‑68 shall not be applicable to such payments, nor shall such payments or accrued interest be considered in computing the maximum principal amount which may be secured by the instrument.

(d)        Notwithstanding any other provision of this Article, any security instrument hereafter executed which secures an obligation or obligations of an electric or telephone membership corporation incorporated or domesticated in North Carolina to the United States of America or any of its agencies, or to any other financing institution, or of an electric or gas utility operating in North Carolina, shall from the time and date of registration of said security instrument have the same priority to the extent of all future advances secured by it as if all the advances had been made at the time of the execution of the instrument, regardless of whether the making of such advances is obligatory or whether the security instrument meets the requirements of G.S. 45‑68.  (1969, c. 736, s. 1; 1971, c. 565; 1979, c. 594; 1989, c. 496, s. 3; 2009‑197, s. 4.)



§ 45-71. Satisfaction of the security instrument.

§ 45‑71.  Satisfaction of the security instrument.

Upon payment of all the obligations secured by a security instrument which conforms to the requirements of this Article and upon termination of all obligation to make advances, and upon written demand made by the maker of the security instrument, his successor in interest, or anyone claiming under him, the holder of the security instrument is hereby authorized to and shall make a written entry upon the security instrument showing payment and satisfaction of the instrument, which entry he shall date and sign. When the security instrument secures notes, bonds, or other undertakings for the payment of money which have not already been entered on the security instrument as paid, the holder of the security instrument, unless payment was made to him, may require the exhibition of all such evidences of indebtedness secured by the instrument marked paid before making his entry showing payment and satisfaction. (1969, c. 736, s. 1.)



§ 45-72. Termination of future optional advances.

§ 45‑72.  Termination of future optional advances.

(a)        The holder of a security instrument conforming to the provisions of this Article shall, at the request of the maker of the security instrument or his successor in title promptly furnish to him a statement duly executed and acknowledged in such form as to meet the requirements for the execution and acknowledgment of deeds, setting forth in substance the following:

"This is to certify that the total outstanding balance of all obligations, the payment of which is secured by that certain instrument executed by____________, dated__________, recorded in book _________ at page ____ in the office of the Register of Deeds of ______ County, North Carolina, is $________, of which amount $________ represents principal.

No future advances will be made under the aforesaid instrument, except such expense as it may become necessary to advance to preserve the security now held.

This __________ day of ______________________ , 19_________ .

____________________________

(Signature and Acknowledgment)"

(b)        Such statement, when duly executed and acknowledged, shall be entitled to probate and registration, and upon filing for registration shall be effective from the date of the statement. It shall have the effect of limiting the lien or encumbrance of the holder of the security instrument to the amount therein stated, plus any necessary advances made to preserve the security, and interest on the unpaid principal. It shall bar any further advances under the security instrument therein referred to except such as may be necessary to preserve the security then held as provided in G.S. 45‑70(c). (1969, c. 736, s. 1; 1989, c. 496, s. 4; 1999‑456, s. 59.)



§ 45-73. Cancellation of record; presentation of notes described in security instrument sufficient.

§ 45‑73.  Cancellation of record; presentation of notes described in security instrument sufficient.

The provisions of G.S. 45‑37 apply to discharge of record of instruments executed under this Article except that in cases of cancellation by exhibition or presentation under G.S. 45‑37(a)(2) or 45‑37(a)(3), only notes or bonds described in the body of the instrument or noted in writing thereon as provided in G.S. 45‑68(3) need be exhibited or presented. (1969, c. 736, s. 1.)



§ 45-74. Article not exclusive.

§ 45‑74.  Article not exclusive.

The provisions of this Article shall not be deemed exclusive, and no security instrument securing future advances or future obligations which is otherwise valid shall be invalidated by failure to comply with the provisions of this Article. (1969, c. 736, s. 1.)



§§ 45-75 through 45-79. Reserved for future codification purposes.

§§ 45‑75 through 45‑79.  Reserved for future codification purposes.



§ 45-80. Priority of security instruments securing certain home loans.

Article 8.

Instruments to Secure Certain Home Loans.

§ 45‑80.  Priority of security instruments securing certain home loans.

(a)        Notwithstanding any other provision of law, a deed of trust or mortgage which secures a loan that complies with subsection (b) below shall have priority and continue to have priority from the time and date of registration thereof to the extent of all principal and interest secured by said deed of trust or mortgage notwithstanding that the loan may be renewed or extended one or more times and notwithstanding that the interest rate may be increased or decreased from time to time. Interest which accrues pursuant to changes in the interest rate made pursuant to a method agreed to as provided in subsection (b) below (whenever such changes are made) shall be secured and have priority from the registration of the deed of trust or mortgage and not from the time changes are made.

(b)        With respect to a loan referred to in subsection (a) above:

(1)        The parties must provide in a written instrument agreed to by the borrower at or before registration of the deed of trust or mortgage that the loan may be renewed or extended in accordance with stated terms and that the interest rate may be increased or decreased according to a stated method; and

(2)        The loan must be a loan described in G.S. 24‑1.1A(a)(1) or (2).

(c)        The provisions of this section shall not be deemed exclusive  and no deed of trust or mortgage or other security instrument which is otherwise valid shall be invalidated by failure to comply with the provisions of this section. (1979, 2nd Sess., c. 1182.)



§ 45-81. Definition.

Article 9.

Instruments to Secure Equity Lines of Credit.

§ 45‑81.  Definition.

(a)        The term "equity line of credit" means an agreement in writing between a lender and a borrower for an extension of credit pursuant to which:

(1)        At any time within a specified period not to exceed 30 years the borrower may request and the lender is obligated to provide, by honoring negotiable instruments drawn by the borrower or otherwise, advances up to an agreed aggregate limit;

(2)        Any repayments of principal by the borrower within the specified period will reduce the amount of advances counted against the aggregate limit; and

(3)        The borrower's obligation to the lender is secured by a mortgage or deed of trust relating to real property which mortgage or deed of trust shows on its face the maximum principal amount which may be secured at any one time and that it secures an equity line of credit governed by the provisions of this Article.

(b)        As used in subdivision (a)(1) of this section, "lender is obligated" means that the lender is contractually bound to provide advances. The contract must set forth any events of default by the borrower, or other events not within the lender's control, which may relieve the lender from his obligation, and must state whether or not the lender has reserved the right to cancel or terminate the obligation.

(c)        At any time when the balance of all outstanding sums secured by a mortgage or deed of trust pursuant to the provisions of this Article is zero, the lender shall, upon the request of the borrower, make written entry upon the security instrument showing payment and satisfaction of the instrument; provided, however, that such security instrument shall remain in full force and effect for the term set forth therein absent the borrower's request for such written entry. No prepayment penalty may be charged with respect to an equity line of credit loan. (1985, c. 207, s. 2; 1995, c. 237, s. 1.)



§ 45-82. Priority of security instrument.

§ 45‑82.  Priority of security instrument.

A mortgage or deed of trust which shows on its face that it secures an equity line of credit governed by the provisions of this Article, shall, from the time of its registration, have the same priority to the extent of all advances secured by it as if the advances had been made at the time of the execution of the mortgage or deed of trust, notwithstanding the fact that from time to time during the term of the loan no balance is outstanding. Payments made by the lender for insurance, taxes, and assessments and other payments made by the lender pursuant to the deed of trust shall have the same priority as if made at the time of the execution of the mortgage or deed of trust, notwithstanding the maximum principal amount set forth in the mortgage or deed of trust. (1985, c. 207, s. 2.)



§ 45-82.1. Extension of period for advances.

§ 45‑82.1.  Extension of period for advances.

(a)        The period for advances agreed to pursuant to G.S. 45‑81(a)(1) may be extended by written agreement of the lender and borrower executed prior to termination of the equity line of credit or the borrower's obligation to repay any outstanding indebtedness.  Any extended period shall not exceed 30 years from the end of the preceding period for advances.

(b)        A mortgage or deed of trust that secures an equity line of credit to which the lender and borrower have agreed to an extended period for advances shall have priority with respect to advances made after the preceding loan period from a date not later than the date of registration of the certificate described in subsection (c) of this section.

(c)        The priority provided in subsection (b) of this section shall be accorded only if the grantor of the mortgage or the deed of trust securing the obligation, and other record owners of the real property therein conveyed, execute a certificate evidencing the extension and register the certificate in the office of the register of deeds where the mortgage or deed of trust is registered.  The failure of any record owner to execute the certificate shall affect only that record owner's interest in the property, and executions by other owners shall have full effect to the extent of their interests in the property.  For purposes of this section, the term "record owner" means any person owning a present or future interest of record in the real property which would be affected by the lien of the mortgage or deed of trust, but does not mean the trustee in a deed of trust or the owner or holder of a mortgage, deed of trust, mechanic's or materialman's lien, or any other lien or security interest in the real property.

(d)        The certificate described in subsection (c) of this section may be in any form that fulfills the requirements of subsection (c) of this section, including the following:

"Certificate of Extension of Period for Advances Under Home Equity Line of Credit

Please take notice that the borrower and lender under the home equity line of credit secured by the (deed of trust) (mortgage) recorded on _______________ in Book _______________, at Page ________, records of this County, have agreed to extend the period within which the borrower may request advances as set forth in G.S. 45‑82.1.  The borrower's obligations to repay advances and related undertakings are secured by the (deed of trust) (mortgage).

WITNESS the signatures and seals of the undersigned, this _______ day of _______________, __________.

(SEAL)

(Grantor (s))

(SEAL)

Other record owner(s)

(SEAL)

(Mortgagee or Beneficiary)

(Acknowledgment as required by law)." (1995, c. 237, s. 2.)



§ 45-83. Future advances statute shall not apply.

§ 45‑83.  Future advances statute shall not apply.

The provisions of Article 7 of this Chapter shall not apply to an equity line of credit or the instrument securing it, if the instrument shows on its face that it secures an equity line of credit governed by the provisions of this Article. (1985, c. 207, s. 2.)



§ 45-84. Article not exclusive.

§ 45‑84.  Article not exclusive.

Except as otherwise provided in G.S. 45‑83, the provisions of this Article are not exclusive, and no mortgage or deed of trust which secures a line of credit or other obligation shall be invalidated by failure to comply with the provisions of this Article. (1985, c. 207, s. 2.)



§ 45-85. Reserved for future codification purposes.

§ 45-85.  Reserved for future codification purposes.



§ 45-86. Reserved for future codification purposes.

§ 45-86.  Reserved for future codification purposes.



§ 45-87. Reserved for future codification purposes.

§ 45-87.  Reserved for future codification purposes.



§ 45-88. Reserved for future codification purposes.

§ 45-88.  Reserved for future codification purposes.



§ 45-89. Reserved for future codification purposes.

§ 45-89.  Reserved for future codification purposes.



§ 45-90. Definitions.

Article 10.

Mortgage Debt Collection and Servicing.

§ 45‑90.  Definitions.

As used in this Article, the following definitions apply:

(1)        Home loan.  A loan secured by real property located in this State used, or intended to be used, by an individual borrower or individual borrowers in this State as a dwelling, regardless of whether the loan is used to purchase the property or refinance the prior purchase of the property or whether the proceeds of the loan are used for personal, family, or business purposes.

(2)        Servicer.  A "servicer" as defined in the Real Estate Settlement Procedures Act, 12 U.S.C. § 2605(i). A licensed attorney, who in the practice of law or performing as a trustee, accepts payments related to a loan closing, default, foreclosure, or settlement of a dispute or legal claim related to a loan, shall not be considered a servicer for the purposes of this Article. (2007‑351, s. 5.)



§ 45-91. Assessment of fees; processing of payments; publication of statements.

§ 45‑91.  Assessment of fees; processing of payments; publication of statements.

A servicer must comply as to every home loan, regardless of whether the loan is considered in default or the borrower is in bankruptcy or the borrower has been in bankruptcy, with the following requirements:

(1)        Any fee that is incurred by a servicer shall be both:

a.         Assessed within 45 days of the date on which the fee was incurred. Provided, however, that attorney or trustee fees and costs incurred as a result of a foreclosure action shall be assessed within 45 days of the date they are charged by either the attorney or trustee to the servicer.

b.         Explained clearly and conspicuously in a statement mailed to the borrower at the borrower's last known address within 30 days after assessing the fee, provided the servicer shall not be required to take any action in violation of the provisions of the federal bankruptcy code. The servicer shall not be required to send such a statement for a fee that: (i) results from a service that is affirmatively requested by the borrower, (ii) is paid for by the borrower at the time the service is provided, and (iii) is not charged to the borrower's loan account.

(2)        All amounts received by a servicer on a home loan at the address where the borrower has been instructed to make payments shall be accepted and credited, or treated as credited, within one business day of the date received, provided that the borrower has made the full contractual payment and has provided sufficient information to credit the account. If a servicer uses the scheduled method of accounting, any regularly scheduled payment made prior to the scheduled due date shall be credited no later than the due date. Provided, however, that if any payment is received and not credited, or treated as credited, the borrower shall be notified within 10 business days by mail at the borrower's last known address of the disposition of the payment, the reason the payment was not credited, or treated as credited to the account, and any actions necessary by the borrower to make the loan current.

(2a)      The notification required by subdivision (2) of this section is not necessary if (i) the servicer complies with the terms of any agreement or plan made with the borrower and has applied and credited payments received in the manner required, and (ii) the servicer is applying and crediting payments to the borrower's account in compliance with all applicable State and federal laws, including bankruptcy laws, and if at least one of the following occurs:

a.         The borrower has entered into a written loss mitigation, loan modification, or forebearance agreement with the servicer that itemizes all amounts due and specifies how payments will be applied and credited;

b.         The borrower has elected to participate in an alternative payment plan, such as a biweekly payment plan, that specifies as part of a written agreement how payments will be applied and credited; or

c.         The borrower is making payments pursuant to a bankruptcy plan.

(3)        Failure to charge the fee or provide the information within the allowable time and in the manner required under subdivision (1) of subsection (a) of this section constitutes a waiver of such fee.

(4)        All fees charged by a servicer must be otherwise permitted under applicable law and the contracts between the parties. Nothing herein is intended to permit the application of payments or method of charging interest which is less protective of the borrower than the contracts between the parties and other applicable law.

(5)        The obligations of mortgage servicers set forth in G.S. 53‑243.11.  (2007‑351, s. 5; 2008‑227, s. 1; 2008‑228, s. 19.)



§ 45-92. Obligation of servicer to handle escrow funds.

§ 45‑92.  Obligation of servicer to handle escrow funds.

Any servicer that exercises the authority to collect escrow amounts on a home loan held or to be held for the borrower for insurance, taxes, and other charges with respect to the property shall collect and make all payments from the escrow account, so as to ensure that no late penalties are assessed or other negative consequences result. The provisions of this section shall apply regardless of whether the loan is delinquent or in default unless the servicer has a reasonable basis to believe that recovery of these funds will not be possible or the loan is more than 90 days in default. (2007‑351, s. 5.)



§ 45-93. Borrower requests for information.

§ 45‑93.  Borrower requests for information.

The servicer shall make reasonable attempts to comply with a borrower's request for information about the home loan account and to respond to any dispute initiated by the borrower about the loan account, as provided in this section. The servicer shall maintain, until the home loan is paid in full, otherwise satisfied, or sold, written or electronic records of each written request for information regarding a dispute or error involving the borrower's account. Specifically, the servicer is required to do all of the following:

(1)        Provide a written statement to the borrower within 10 business days of receipt of a written request from the borrower that includes or otherwise enables the servicer to identify the name and account of the borrower and includes a statement that the account is or may be in error or otherwise provides sufficient detail to the servicer regarding information sought by the borrower. The borrower is entitled to one such statement in any six‑month period free of charge, and additional statements shall be provided if the borrower pays the servicer a reasonable charge for preparing and furnishing the statement not to exceed twenty‑five dollars ($25.00). The statement shall include the following information if requested:

a.         Whether the account is current or, if the account is not current, an explanation of the default and the date the account went into default.

b.         The current balance due on the loan, including the principal due, the amount of funds (if any) held in a suspense account, the amount of the escrow balance (if any) known to the servicer, and whether there are any escrow deficiencies or shortages known to the servicer.

c.         The identity, address, and other relevant information about the current holder, owner, or assignee of the loan.

d.         The telephone number and mailing address of a servicer representative with the information and authority to answer questions and resolve disputes.

(2)        Provide the following information and/or documents within 25 business days of receipt of a written request from the borrower that includes or otherwise enables the servicer to identify the name and account of the borrower and includes a statement that the account is or may be in error or otherwise provides sufficient detail to the servicer regarding information sought by the borrower:

a.         A copy of the original note, or if unavailable, an affidavit of lost note.

b.         A statement that identifies and itemizes all fees and charges assessed under the loan transaction and provides a full payment history identifying in a clear and conspicuous manner all of the debits, credits, application of and disbursement of all payments received from or for the benefit of the borrower, and other activity on the home loan including escrow account activity and suspense account activity, if any. The period of the account history shall cover at a minimum the two‑year period prior to the date of the receipt of the request for information. If the servicer has not serviced the home loan for the entire two‑year time period the servicer shall provide the information going back to the date on which the servicer began servicing the home loan. For purposes of this subsection, the date of the request for the information shall be presumed to be no later than 30 days from the date of the receipt of the request. If the servicer claims that any delinquent or outstanding sums are owed on the home loan prior to the two‑year period or the period during which the servicer has serviced the loan, the servicer shall provide an account history beginning with the month that the servicer claims any outstanding sums are owed on the loan up to the date of the request for the information. The borrower is entitled to one such statement in any six‑month period free of charge. Additional statements shall be provided if the borrower pays the servicer a reasonable charge for preparing and furnishing the statement not to exceed fifty dollars ($50.00).

(3)        Promptly correct errors relating to the allocation of payments, the statement of account, or the payoff balance identified in any notice from the borrower provided in accordance with subdivision (2) of this section, or discovered through the due diligence of the servicer or other means. (2007‑351, s. 5.)



§ 45-94. Remedies.

§ 45‑94.  Remedies.

In addition to any equitable remedies and any other remedies at law, any borrower injured by any violation of this Article may bring an action for recovery of actual damages, including reasonable attorneys' fees. The Commissioner of Banks, the Attorney General, or any party to a home loan may enforce the provisions of this section. The Clerk of Superior Court shall also suspend foreclosure proceedings for 60 days if notified by the Commissioner of Banks as provided in G.S. 53‑243.12(n). With the exception of an action by the Commissioner of Banks or the Attorney General, at least 30 days before a borrower or a borrower's representative institutes a civil action for damages against a servicer for a violation of this Article, the borrower or a borrower's representative shall notify the servicer in writing of any claimed errors or disputes regarding the borrower's home loan that forms the basis of the civil action. The notice must be sent to the address as designated on any of the servicer's bills, statements, invoices, or other written communication, and must enable the servicer to identify the name and loan account of the borrower. For purposes of this section, notice shall not include a complaint or summons. Nothing in this section shall limit the rights of a borrower to enjoin a civil action, or make a counterclaim, cross‑claim, or plead a defense in a civil action. A servicer will not be in violation of this Article if the servicer shows by a preponderance of evidence that:

(1)        The violation was not intentional or the result of bad faith; and

(2)        Within 30 days after discovering or being notified of an error, and prior to the institution of any legal action by the borrower against the servicer under this section, the servicer corrected the error and compensated the borrower for any fees or charges incurred by the borrower as a result of the violation.  (2007‑351, s. 5; 2008‑228, s. 20.)



§ 45-95. Severability.

§ 45‑95.  Severability.

The provisions of this Article shall be severable, and if any phrase, clause, sentence, or provision is declared to be invalid or is preempted by federal law or regulation, the validity of the remainder of this section shall not be affected thereby. If any provision of this Article is declared to be inapplicable to any specific category, type, or kind of points and fees, the provisions of this Article shall nonetheless continue to apply with respect to all other points and fees. (2007‑351, s. 5.)



§ 45-96: Reserved for future codification purposes.

§ 45‑96: Reserved for future codification purposes.



§ 45-97: Reserved for future codification purposes.

§ 45‑97: Reserved for future codification purposes.



§ 45-98: Reserved for future codification purposes.

§ 45‑98: Reserved for future codification purposes.



§ 45-99: Reserved for future codification purposes.

§ 45‑99: Reserved for future codification purposes.



§ 45-100. (For expiration date, see note) Title.

Article 11.

Emergency Program to Reduce Home Foreclosures.

§ 45‑100.  (For expiration date, see note) Title.

This Article shall be known as the Emergency Program to Reduce Home Foreclosures Act.  (2008‑226, s. 1.)



§ 45-101. (For expiration date, see note) Definitions.

§ 45‑101.  (For expiration date, see note) Definitions.

The following definitions apply throughout this Article:

(1)        Act as a mortgage servicer.  To engage, whether for compensation or gain from another or on its own behalf, in the business of receiving any scheduled periodic payments from a borrower pursuant to the terms of any mortgage loan, including amounts for escrow accounts, and making the payments of principal and interest and such other payments with respect to the amounts received from the borrower as may be required pursuant to the mortgage loan, the mortgage servicing loan documents, or servicing contract.

(1a)      Annual percentage rate.  Defined in G.S. 24‑1.1F.

(1b)      Home loan.  A loan that has all of the following characteristics:

a.         The loan is not (i) an equity line of credit as defined in G.S. 24‑9, (ii) a construction loan as defined in G.S. 24‑10, (iii) a reverse mortgage transaction, or (iv) a bridge loan with a term of 12 months or less, such as a loan to purchase a new dwelling where the borrower plans to sell a current dwelling within 12 months.

b.         The borrower is a natural person.

c.         The debt is incurred by the borrower primarily for personal, family, or household purposes.

d.         The principal amount of the loan does not exceed the conforming loan size limit for a single‑family dwelling as established from time to time by Fannie Mae.

e.         The loan is secured by (i) a security interest in a manufactured home, as defined in G.S. 143‑145, in the State which is or will be occupied by the borrower as the borrower's principal dwelling, (ii) a mortgage or deed of trust on real property in the State upon which there is located an existing structure designed principally for occupancy of from one to four families that is or will be occupied by the borrower as the borrower's principal dwelling, or (iii) a mortgage or deed of trust on real property in the State upon which there is to be constructed using the loan proceeds a structure or structures designed principally for occupancy of from one to four families which, when completed, will be occupied by the borrower as the borrower's principal dwelling.

f.          A purpose of the loan is to (i) purchase the dwelling, (ii) construct, repair, rehabilitate, remodel, or improve the dwelling or the real property on which it is located, (iii) satisfy and replace an existing obligation secured by the same real property, or (iv) consolidate existing consumer debts into a new home loan.

(2)        Mortgage lender.  A person engaged in the business of making mortgage loans for compensation or gain.

(3)        Mortgage servicer.  A person who directly or indirectly acts as a mortgage servicer as that term is defined in subdivision (1) of this section or who otherwise meets the definition of the term "servicer" in the Real Estate Settlement Procedures Act, 12 U.S.C. § 2605(i), with respect to mortgage loans.

(3a)      Rate spread home loan.  A home loan in which all the following apply:

a.         The difference between the annual percentage rate for the loan and the yield on U.S. Treasury securities having comparable periods of maturity is either equal to or greater than (i) three percentage points (3%), if the loan is secured by a first lien mortgage or deed of trust, or (ii) five percentage points (5%), if the loan is secured by a subordinate lien mortgage or deed of trust. Without regard to whether the loan is subject to or reportable under the provisions of the Home Mortgage Disclosure Act (12 U.S.C. § 2801, et seq.) (HMDA), the difference between the annual percentage rate and the yield on Treasury securities having comparable periods of maturity shall be determined using the same procedures and calculation methods applicable to loans that are subject to the reporting requirements of HMDA, as those procedures and calculation methods are amended from time to time, provided that the yield on Treasury securities shall be determined as of the fifteenth day of the month prior to the application for the loan.

b.         The difference between the annual percentage rate for the loan and the conventional mortgage rate is either equal to or greater than (i) one and three‑fourths percentage points (1.75%), if the loan is secured by a first lien mortgage or deed of trust, or (ii) three and three‑fourths percentage points (3.75%), if the loan is secured by a subordinate lien mortgage or deed of trust. For purposes of this calculation, the "conventional mortgage rate" means the most recent daily contract interest rate on commitments for fixed‑rate first mortgages published by the Board of Governors of the Federal Reserve System in its Statistical Release H.15, or any publication that may supersede it, during the week preceding the week in which the interest rate for the loan is set.

(4)        Subprime loan.  A loan, originated on or after January 1, 2005, but before December 31, 2007, that meets the definition of a rate spread home loan under this Article. A mortgage servicer may rely on a chart reflecting the appropriate interest rate triggers for rate spread home loans for each day of the period covered by this Article provided by the Commissioner of Banks for the purposes of determining if a loan is a subprime loan covered by this Article. The Commissioner shall provide the chart at least 60 days prior to the effective date of this act.  (2008‑226, s. 1; 2009‑457, s. 3.)



§ 45-102. (For expiration date, see note) Pre-foreclosure notice for subprime loans.

§ 45‑102.  (For expiration date, see note) Pre‑foreclosure notice for subprime loans.

At least 45 days prior to the filing of a notice of hearing in a foreclosure proceeding on a primary residence, mortgage servicers of subprime loans shall send written notice by mail to the last known address of the borrower to inform the borrower of the availability of resources to avoid foreclosure, including:

(1)        An itemization of all past due amounts causing the loan to be in default.

(2)        An itemization of any other charges that must be paid in order to bring the loan current.

(3)        A statement that the borrower may have options available other than foreclosure and that the borrower may discuss available options with the mortgage lender, the mortgage servicer, or a counselor approved by the U.S. Department of Housing and Urban Development.

(4)        The address, telephone number, and other contact information for the mortgage lender, the mortgage servicer, or the agent for either of them who is authorized to attempt to work with the borrower to avoid foreclosure.

(5)        The name, address, telephone number, and other contact information for one or more HUD‑approved counseling agencies operating to assist borrowers in North Carolina to avoid foreclosure.

(6)        The address, telephone number, and other contact information for the consumer complaint section of the Office of Commissioner of Banks.  (2008‑226, s. 1.)



§ 45-103. (For expiration date, see note) Pre-foreclosure information to be filed with the Administrative Office of the Courts for certain subprime loans.

§ 45‑103.  (For expiration date, see note) Pre‑foreclosure information to be filed with the Administrative Office of the Courts for certain subprime loans.

(a)        Within three business days of mailing the notice required by G.S. 45‑102, the mortgage servicer shall file certain information with the Administrative Office of the Courts. The filing shall be in an electronic format, as designated by the Administrative Office of the Courts, and shall contain the name and address of the borrower and the date the notice was mailed to the borrower.

(b)        As permitted by applicable State and federal law, optional information may be requested from the mortgage servicer to facilitate further review by the State Home Foreclosure Prevention Project described in G.S. 45‑104. The nature of the optional information requested shall be determined in connection with the design of the database established by subsection (c) of this section. This optional information shall be used by the State Home Foreclosure Prevention Project to prioritize efforts to reach borrowers most likely to avoid foreclosure and to prevent delay for defaults where foreclosure is unavoidable.

(c)        No later than October 1, 2008, the Administrative Office of the Courts shall establish an internal database to track information provided in this section. The Commissioner of Banks shall design and develop this database, in consultation with the Administrative Office of the Courts, in a manner to promote the efforts of the State Home Foreclosure Prevention Project. Only the Administrative Office of the Courts, the Office of Commissioner of Banks, and the clerk of court as provided by G.S. 45‑107 shall have access to the database.  (2008‑226, s. 1.)



§ 45-104. (For expiration date, see note) State Home Foreclosure Prevention Project.

§ 45‑104.  (For expiration date, see note) State Home Foreclosure Prevention Project.

The Commissioner of Banks is authorized to establish the State Home Foreclosure Prevention Project. The purpose of the Project is to seek solutions to avoid foreclosures for certain subprime loans. In developing the Project, the Commissioner may include input from HUD‑approved housing counselors, community organizations, state agencies, mortgage lenders, mortgage servicers, and other partners.  (2008‑226, s. 1.)



§ 45-105. (For expiration date, see note) Extension of foreclosure process.

§ 45‑105.  (For expiration date, see note) Extension of foreclosure process.

The Commissioner of Banks shall review information provided in the database created by G.S. 45‑103 to determine which subprime loans are appropriate for efforts to avoid foreclosure. If the Commissioner reasonably believes, based on a full review of the loan information, the mortgage servicer's loss mitigation efforts, the borrower's capacity and interest in staying in the home, and other appropriate factors, that further efforts by the State Home Foreclosure Prevention Project offer a reasonable prospect to avoid foreclosure on primary residences, the Commissioner shall have the authority to extend one time under this Article the allowable filing date for any foreclosure proceeding on a primary residence by up to 30 days beyond the earliest filing date established by the pre‑foreclosure notice. If the Commissioner makes the determination that a loan is subject to this section, the Commissioner shall notify the borrower, mortgage servicer, and the Administrative Office of the Courts.  (2008‑226, s. 1.)



§ 45-106. (For expiration date, see note) Use and privacy of records.

§ 45‑106.  (For expiration date, see note) Use and privacy of records.

The data provided to the Administrative Office of the Courts pursuant to G.S. 45‑103 shall be exclusively for the use and purposes of the State Home Foreclosure Prevention Project developed by the Commissioner of Banks in accordance with G.S. 45‑104. The information provided to the database is not a public record, except that a mortgage lender and a mortgage servicer shall have access to the information submitted only with regard to its own loans. Provision of information to the Administrative Office of the Courts for use by the State Home Foreclosure Prevention Project shall not be considered a violation of G.S. 53B‑8. A mortgage servicer shall be held harmless for any alleged breach of privacy rights of the borrower with respect to the information the mortgage servicer provides in accordance with this Article.  (2008‑226, s. 1.)



§ 45-107. (For expiration date, see note) Foreclosure filing.

§ 45‑107.  (For expiration date, see note) Foreclosure filing.

(a)        For the duration of the program authorized by this Article, foreclosure notices filed on subprime loans on or after November 15, 2008, shall contain a certification by the filing party that the pre‑foreclosure notice required by G.S. 45‑102 and the pre‑foreclosure information required by G.S. 45‑103 were provided in accordance with this Article and that the periods of time established by the Article have elapsed.

(b)        The clerk of superior court or other judicial officer may have access to the pre‑foreclosure database to confirm information provided in subsection (a) of this section. A materially inaccurate statement in the certification shall be cause for dismissal without prejudice of any foreclosure proceeding on a primary residence initiated by the mortgage servicer and for payment by the filing party of costs incurred by the borrower in defending the foreclosure proceeding.  (2008‑226, s. 1.)






Chapter 45A - Good Funds Settlement Act.

§ 45A-1. Short title.

Chapter 45A.

Good Funds Settlement Act.

§ 45A‑1.  Short title.

This Chapter shall be known as the Good Funds Settlement Act. (1995 (Reg. Sess., 1996), c. 714, s. 1.)



§ 45A-2. Applicability.

§ 45A‑2.  Applicability.

This Chapter applies only to real estate transactions involving a one‑ to four‑family residential dwelling or a lot restricted to residential use. (1995 (Reg. Sess., 1996), c. 714, s. 1.)



§ 45A-3. Definitions.

§ 45A‑3.  Definitions.

As used in this Chapter, unless the context otherwise requires:

(1)        "Bank" means a financial institution, including but not limited to a national bank, state chartered bank, savings bank, or credit union that is insured by the Federal Deposit Insurance Corporation or a comparable agency of the federal or state government.

(2)        "Borrower" means the maker of the promissory note evidencing the loan to be delivered at the closing.

(3)        "Cashier's check" means a check that is drawn on a bank, is signed by an officer or employee of the bank on behalf of the bank as drawer, is a direct obligation of the bank, and is provided to a customer of the bank or acquired from the bank for remittance purposes.

(4)        "Certified check" means a check with respect to which the drawee bank certifies by signature on the check of an officer or other authorized employee of the bank that (i) the signature of the drawer on the check is genuine and the bank has set aside funds that are equal to the amount of the check and will be used to pay the check or (ii) the bank will pay the check upon presentment.

(5)        "Closing" means the time agreed upon by the purchaser, seller, and lender (if applicable), when the execution and delivery of the documents necessary to consummate the transaction contemplated by the parties to the contract occurs, and includes a loan closing.

(6)        "Closing funds" means the gross or net proceeds of the real estate transaction, including any loan funds, to be disbursed by the settlement agent as part of the disbursement of settlement proceeds on behalf of the parties.

(7)        "Collected funds" means funds deposited and irrevocably credited to a settlement agent's account used to fund the disbursement of settlement proceeds which account is a trust account, escrow account, or an account held by a company or its subsidiary which is licensed and supervised by the North Carolina Commissioner of Banks.

(8)        "Disbursement of settlement proceeds" means the payment of all closing funds from the transaction by the settlement agent to the persons or entities entitled to that payment.

(9)        "Lender" means any person or entity engaged in making or originating loans secured by mortgages or deeds of trust on real estate.

(10)      "Loan closing" means the time agreed upon by the borrower and lender, as applicable, when the execution and delivery of loan documents by the borrower occurs.

(11)      "Loan documents" means the note evidencing the debt due to the lender, the deed of trust or mortgage to secure that debt to the lender, and any other documents required by the lender to be executed by the borrower as part of the loan closing transaction.

(12)      "Loan funds" means the gross or net proceeds of the loan to be disbursed by the settlement agent as part of the disbursement of settlement proceeds on behalf of the borrower and lender.

(13)      "Party" or "parties" means the seller, purchaser, borrower, lender, and settlement agent, as applicable to the subject transaction.

(14)      "Settlement" means the time when the settlement agent has received the duly executed deed, deed of trust or mortgage, and other loan documents and funds required to carry out the terms of the contracts between the parties.

(15)      "Settlement agent" means the person or persons responsible for conducting the settlement and disbursement of the settlement proceeds, and includes any individual, corporation, partnership, or other entity conducting the settlement and disbursement of the closing funds.

(16)      "Teller's check" means a check provided to a customer of a bank or acquired from a bank for remittance purposes, that is drawn by the bank, and drawn on another bank or payable through or at a bank. (1995 (Reg. Sess., 1996), c. 714, s. 1.)



§ 45A-4. Duty of settlement agent.

§ 45A‑4.  Duty of settlement agent.

(a)        The settlement agent shall cause recordation of the deed, if any, the deed of trust or mortgage, or other loan documents required to be recorded at settlement. The settlement agent shall not disburse any of the closing funds prior to the recordation of any deeds or loan documents required to be filed by the lender, if applicable, and verification that the closing funds used to fund disbursement are deposited in the settlement agent's trust or escrow account in one or more forms prescribed by this Chapter. Unless otherwise provided in this Chapter, a settlement agent shall not cause a disbursement of settlement proceeds unless those settlement proceeds are collected funds. Notwithstanding that a deposit made by a settlement agent to its trust or escrow account does not constitute collected funds, the settlement agent may cause a disbursement of settlement proceeds from its trust or escrow account in reliance on that deposit if the deposit is in one or more of the following forms:

(1)        A certified check;

(2)        A check issued by the State, the United States, a political subdivision of the State, or an agency or instrumentality of the United States, including an agricultural credit association;

(3)        A cashier's check, teller's check, or official bank check drawn on or issued by a financial institution insured by the Federal Deposit Insurance Corporation or a comparable agency of the federal or state government;

(4)        A check drawn on the trust account of an attorney licensed to practice in the State of North Carolina;

(5)        A check or checks drawn on the trust or escrow account of a real estate broker licensed under Chapter 93A of the General Statutes;

(6)        A personal or commercial check or checks in an aggregate amount not exceeding five thousand dollars ($5,000) per closing if the settlement agent making the deposit has reasonable and prudent grounds to believe that the deposit will be irrevocably credited to the settlement agent's trust or escrow account;

(7)        A check drawn on the account of or issued by a mortgage banker licensed under Article 19A of Chapter 53 of the General Statutes that has posted with the Commissioner of Banks a surety bond in the amount of at least three hundred thousand dollars ($300,000). The surety bond shall be in a form satisfactory to the Commissioner and shall run to the State for the benefit of any settlement agent with a claim against the licensee for a dishonored check.

(b)        (For applicability date, see note) If the settlement agent receives information from the lender as provided in G.S. 45A‑5(b) or otherwise has actual knowledge that a mortgage broker or other person acted as a mortgage broker in the origination of the loan, the settlement agent shall place an entry on page 1 of the deed of trust showing the name of the mortgage broker or other person who acted as a mortgage broker in the origination of the loan. Information pertaining to the identity of the mortgage broker or other person who acted as a mortgage broker in the origination of the loan shall not be considered confidential information. The terms "mortgage broker" and "act as a mortgage broker" shall have the same meaning as provided in G.S. 53‑243.01. (1995 (Reg. Sess., 1996), c. 714, s. 1; 2001‑420, ss. 1, 2; 2007‑176, s. 1.)



§ 45A-5. Duty of lender, purchaser, or seller.

§ 45A‑5.  Duty of lender, purchaser, or seller.

(a)        The lender, purchaser, or seller shall, at or before closing, deliver closing funds, including the gross or net loan funds, if applicable, to the settlement agent either in the form of collected funds or in the form of a negotiable instrument described in G.S. 45A‑4(a)(1) through (7), provided that the lender, purchaser, or seller, as applicable, shall cause that negotiable instrument to be honored upon presentment for payment to the bank or other depository institution upon which the instrument is drawn. However, in the case of a refinancing, or any other loan where a right of rescission applies, the lender shall, no later than the business day after the expiration of the rescission period required under the federal Truth‑in‑Lending Act, 15 U.S.C. § 1601, et seq., cause disbursement of loan funds to the settlement agent in one or more of the forms prescribed by provisions in this Chapter.

(b)        (For applicability date, see note) The lender shall include in the loan closing instructions to the settlement agent the name of the mortgage broker or other person, if any, who acted as a mortgage broker in the origination of the loan. (1995 (Reg. Sess., 1996), c. 714, s. 1; 2007‑176, s. 2.)



§ 45A-6. Validity of loan documents.

§ 45A‑6.  Validity of loan documents.

Failure to comply with the provisions of this Chapter shall not govern the validity or enforceability of any document, including a deed or any loan document, executed and delivered at any settlement occurring after October 1, 1996. (1995 (Reg. Sess., 1996), c. 714, s. 1.)



§ 45A-7. Penalty.

§ 45A‑7.  Penalty.

Any party violating this Chapter is liable to any other party suffering a loss due to that violation for that other party's actual damages plus reasonable attorneys' fees. In addition, any party violating this Chapter shall pay to the party or parties suffering a loss an amount equal to one thousand dollars ($1,000) or double the amount of interest payable on any loan for the first 60 days after the loan closing, whichever amount is greater. (1995 (Reg. Sess., 1996), c. 714, s. 1.)



§ 45A-8. Embezzlement of closing funds by settlement agent.

§ 45A‑8.  Embezzlement of closing funds by settlement agent.

(a)        All closing funds received by a settlement agent are trust or escrow funds received by the settlement agent in a fiduciary capacity.

(b)        A settlement agent in the disbursement of settlement proceeds shall account for and pay the closing funds to the parties or entities identified for payment of the closing funds pursuant to the settlement agreement approved by the parties to the transaction.

(c)        Except as to such portions of the closing funds representing the settlement agent's fees and expenses, a settlement agent shall be subject to the embezzlement provisions of G.S. 14‑90.  (2009‑348, s. 2.)






Chapter 46 - Partition.

§ 46-1. Partition is a special proceeding.

Chapter 46.

Partition.

Article 1.

Partition of Real Property.

§ 46‑1.  Partition is a special proceeding.

Partition under this Chapter shall be by special proceeding, and the procedure shall be the same in all respects as prescribed by law in special proceedings, except as modified herein. (1868‑9, c. 122, s. 33; Code, s. 1923; Rev., s. 2485; C.S., s. 3213.)



§ 46-2. Venue in partition.

§ 46‑2.  Venue in partition.

The proceeding for partition, actual or by sale, must be instituted in the county where the land or some part thereof lies. If the land to be partitioned consists of one tract lying in more than one county, or consists of several tracts lying in different counties, proceedings may be instituted in either of the counties in which a part of the land is situated, and the court of such county wherein the proceedings for partition are first brought shall have jurisdiction to proceed to a final disposition of said proceedings, to the same extent as if all of said land was situate in the county where the proceedings were instituted. (1868‑9, c. 122, s. 7; Code, s. 1898; Rev., s. 2486; C.S., s. 3214; Ex. Sess. 1924, c. 62, s. 1.)



§ 46-2.1. Summons.

§ 46‑2.1.  Summons.

(a)        In partition proceedings initiated under this Chapter, the period of time for answering a summons is provided in G.S. 1‑394.

(b)        Written notice shall be included in the petition in a manner reasonably calculated to make the respondent aware of the following:

(1)        That the respondent has the right to seek the advice of an attorney and that free legal services may be available to the respondent by contacting Legal Aid of North Carolina or other legal services organizations.

(2)        That pursuant to G.S. 6‑21 the court has the authority, in its discretion, to order reasonable attorneys' fees to be paid as a part of the costs of the proceeding.  (2009‑362, s. 3.)



§ 46-3. Petition by cotenant or personal representative of cotenant.

§ 46‑3.  Petition by cotenant or personal representative of cotenant.

One or more persons claiming real estate as joint tenants or tenants in common or the personal representative of a decedent joint tenant, or tenant in common, when sale of such decedent's real property to make assets is alleged and shown as required by G.S. 28A‑17‑3, may have partition by petition to the superior court. (1868‑9, c. 122, s. 1; Code, s. 1892; Rev., s. 2487; C.S., s. 3215; 1963, c. 291, s. 2; 1985, c. 689, s. 16.)



§ 46-3.1. Court's authority to make orders pending final determination of proceeding.

§ 46‑3.1.  Court's authority to make orders pending final determination of proceeding.

Pending final determination of the proceeding, on application of any of the parties in a proceeding to partition land, the court may make such orders as it considers to be in the best interest of the parties, including but not limited to orders relating to possession, payment of secured debt or other liens on the property, occupancy and payment of rents, and to include the appointment of receivers pursuant to G.S. 1‑502(6). (1981, c. 584, s. 1.)



§ 46-4. Surface and minerals in separate owners; partitions distinct.

§ 46‑4.  Surface and minerals in separate owners; partitions distinct.

When the title to the mineral interests in any land has become separated from the surface in ownership, the tenants in common or joint tenants of such mineral interests may have partition of the same, distinct from the surface, and without joining as parties the owner or owners of the surface; and the tenants in common or joint tenants of the surface may have partition of the same, in manner provided by law, distinct from the mineral interest and without joining as parties the owner or owners of the mineral interest. In all instances where the mineral interests and surface interest have thus become separated in ownership, the owner or owners of the mineral interests shall not be compelled to join in a partition of the surface interests, nor shall the owner or owners of the surface interest be compelled to join in a partition of the mineral interest, nor shall the rights of either owner be prejudiced by a partition of the other interests. (1905, c. 90; Rev., s. 2488; C.S., s. 3216.)



§ 46-5. Petition by judgment creditor of cotenant; assignment of homestead.

§ 46‑5.  Petition by judgment creditor of cotenant; assignment of homestead.

When any person owns a judgment duly docketed in the superior court of a county wherein the judgment debtor owns an undivided interest in fee in land as a tenant in common, or joint tenant, and the judgment creditor desires to lay off the homestead of the judgment debtor in the land and sell the excess, if any, to satisfy his judgment, the judgment creditor may institute before the clerk of the court of the county wherein the land lies a special proceeding for partition of the land between the tenants in common, making the judgment debtor, the other tenants in common and all other  interested persons parties to the proceeding by summons. The proceeding shall then be in all other respects conducted as other special proceedings for the partition of land between tenants in common. Upon the actual partition of the land the judgment creditor may sue out execution on his judgment, as allowed by law, and have the homestead of the judgment debtor allotted to him and sell the excess,  as in other cases where the homestead is allotted under execution. The remedy provided for in this section shall not deprive the judgment creditor of any other remedy in law or in equity which he may have for the enforcement of his judgment lien. (1905, c. 429; Rev., s. 2489; C.S., s. 3217.)



§ 46-6. Unknown or unlocatable parties; summons, notice, and representation.

§ 46‑6.  Unknown or unlocatable parties; summons, notice, and representation.

(a)        If, upon the filing of a petition for partition, it be made to appear to the court by affidavit or otherwise that there are any persons interested in the premises whose names are unknown to and cannot after due diligence be ascertained by the petitioner, the court shall order notices to be given to all such persons by a publication of the petition, or of the substance thereof, with the order of the court thereon, in one or more newspapers to be designated in the order. The notice by publication shall include a description of the property which includes the street address, if any, or other common designation for the property, if any, and may include the legal description of the property.

(b)        Before or after such general notice by publication if any person interested in the premises and entitled to notice fails to appear, the court shall appoint some disinterested person to represent the owner of any shares in the property to be divided, the ownership of which is unknown or unlocatable and unrepresented.  (1887, c. 284; Rev., s. 2490; C.S., s. 3218; 2009‑512, s. 1.)



§ 46-7. Commissioners appointed.

§ 46‑7.  Commissioners appointed.

The superior court shall appoint three disinterested commissioners to divide and apportion such real estate, or so much thereof as the court may deem best, among the several tenants in common, or joint tenants. Provided, in cases where the land to be partitioned lies in more than one county, then the court may appoint such additional commissioners as it may deem necessary from counties where the land lies other than the county where the proceedings are instituted. (1868‑9, c. 122, s. 1; Code, s. 1892; Rev., s. 2487; C.S., s. 3219; Ex. Sess. 1924, c. 62, s. 2.)



§ 46-7.1. Compensation of commissioners.

§ 46‑7.1.  Compensation of commissioners.

The clerk of the superior court shall fix the compensation of commissioners for the partition or division of lands according to the provisions of G.S. 1‑408. (1949, c. 975; 1953, c. 48.)



§ 46-8. Oath of commissioners.

§ 46‑8.  Oath of commissioners.

The commissioners shall be sworn by a magistrate, the sheriff or any deputy sheriff of the county, or any other person authorized to administer oaths, to do justice among the tenants in common in respect to such partition, according to their best skill and ability. (1868‑9, c. 122, s. 2; Code, s. 1893; Rev., s. 2492; C.S., s. 3220; 1945, c. 472; 1971, c. 1185, s. 8.)



§ 46-9. Delay or neglect of commissioner penalized.

§ 46‑9.  Delay or neglect of commissioner penalized.

If, after accepting the trust, any of the commissioners unreasonably delay or neglect to execute the same, every such delinquent commissioner shall be liable for contempt and may be removed, and shall be further liable to a penalty of fifty dollars ($50.00), to be recovered by the petitioner. (1868‑9, c. 122, s. 10; Code, s. 1901; Rev., s. 2498; C.S., s. 3221.)



§ 46-10. Commissioners to meet and make partition; equalizing shares.

§ 46‑10.  Commissioners to meet and make partition; equalizing shares.

The commissioners, who shall be summoned by the sheriff, must meet on the premises and partition the same among the tenants in common, or joint tenants, according to their respective rights and interests therein, by dividing the land into equal shares in point of value as nearly as possible, and for this purpose they are empowered to subdivide the more valuable tracts as they may deem best, and to charge the more valuable dividends with such sums of money as they may think necessary, to be paid to the dividends of inferior value, in order to make an equitable partition. (1868‑9, c. 122, s. 3; Code, s. 1894; 1887, c. 284, s. 2; Rev., s. 2491; C.S., s. 3222; 1995, c. 379, s. 14(b).)



§ 46-11. Owelty to bear interest.

§ 46‑11.  Owelty to bear interest.

The sums of money due from the more valuable dividends shall bear interest until paid. (1868‑9, c. 122, s. 8; Code, s. 1899; Rev., s. 2496; C.S., s. 3223.)



§ 46-12. Owelty from infant's share due at majority.

§ 46‑12.  Owelty from infant's share due at majority.

When a minor to whom a more valuable dividend shall fall is charged with the payment of any sum, the money shall not be payable until such minor arrives at the age of 18 years, but the general guardian, if there be one, must pay such sum whenever assets shall come into his hands, and in case the general guardian has assets which he did not so apply, he shall pay out of his own proper estate any interest that may have accrued in consequence of such failure. (1868‑ 9, c. 122, s. 9; Code, s. 1900; Rev., s. 2497; C.S., s. 3224; 1971, c. 1231, s. 1.)



§ 46-13. Partition where shareowners unknown or title disputed; allotment of shares in common.

§ 46‑13.  Partition where shareowners unknown or title disputed; allotment of shares in common.

If there are any of the tenants in common, or joint tenants, whose names are not known or whose title is in dispute, the share or shares of such persons shall be set off together as one parcel. If, in any partition proceeding, two or more appear as defendants claiming the same share of the premises to be divided, or if any part of the share claimed by the petitioner is disputed by any defendant or defendants, it shall not be necessary to decide on their respective claims before the court shall order the partition or sale to be made, but the partition or sale shall be made, and the controversy between the contesting parties may be afterwards decided either in the same or an independent proceeding. If two or more tenants in common, or joint tenants, by petition or answer, request it, the commissioners may, by order of the court, allot their several shares to them in common, as one parcel, provided such division shall not be injurious or detrimental to any cotenant or joint tenant. (1868‑ 9, c. 122, s. 3; Code, s. 1894; 1887, c. 284, ss. 2, 4; Rev., ss. 2491, 2511; C.S., s. 3225; 1937, c. 98.)



§ 46-14. Judgments in partition of remainders binding on parties thereto.

§ 46‑14.  Judgments in partition of remainders binding on parties thereto.

Where land is conveyed by deed, or devised by will, upon contingent remainder, executory devise, or other limitation, any judgment of partition rendered in an action or special proceeding in the superior court authorizing a division or partition of said lands, and to which the life tenant or tenants, and all other persons then in being, or not in being, take such land as if the contingency had then  happened, are parties, and those unborn being duly represented by guardian ad litem, such judgment of partition authorizing division or partition of said lands among the respective tenants and remaindermen or executory devisees, will be valid and binding upon all parties thereto and upon all other persons not then in being. (1933, c. 215, s. 1; 1959, c. 1274, s. 1.)



§ 46-15. Repealed by Session Laws 1959, c. 879, s. 14.

§ 46‑15.  Repealed by Session Laws 1959, c. 879, s. 14.



§ 46-16. Partial partition; balance sold or left in common.

§ 46‑16.  Partial partition; balance sold or left in common.

In all proceedings under this Chapter actual partition may be made of a part of the land sought to be partitioned and a sale of the remainder; or a part only of any land held by tenants in common, or joint tenants, may be partitioned and the remainder held in cotenancy. (1887, c. 214, s. 1; Rev., s. 2506; C.S., s. 3227.)



§ 46-17. Report of commissioners; contents; filing.

§ 46‑17.  Report of commissioners; contents; filing.

The commissioners, within a reasonable time, not exceeding 90 days after the notification of their appointment, shall make a full and ample report of their proceedings, under the hands of any two of them, specifying therein the manner of executing their trust and describing particularly the land or parcels of land divided, and the share allotted to each tenant in severalty, with the sum or sums charged on the more valuable dividends to be paid to those of inferior value. The report shall be filed in the office of the superior court clerk: Provided, that the clerk of the superior court may, in the clerk's discretion, for good cause shown, extend the time for the filing of the report of said commissioners for an additional period not exceeding 60 days. This proviso shall be applicable to proceedings now pending for the partition of real property.  (1868‑9, c. 122, s. 5; Code, s. 1896; Rev., s. 2494; C.S., s. 3228; 1949, c. 16; 2009‑362, s. 1.)



§ 46-17.1. Dedication of streets.

§ 46‑17.1.  Dedication of streets.

Upon motion of any party or the commissioners appointed to make division, the clerk may authorize the commissioners to propose and report the dedication of such portions of the land as are necessary as a means of access to any share, or is otherwise advisable for public or private highways, streets or alleys, and such proposal shall be acted upon by the clerk as a part of the report and, if approved, shall constitute a dedication. No interest of a minor or other person under disability shall be affected thereby until such dedication is approved by a judge of the superior court. (1969, c. 45.)



§ 46-18. Map embodying survey to accompany report.

§ 46‑18.  Map embodying survey to accompany report.

The commissioners are authorized to employ the county surveyor or, in his absence or if he be connected with the parties, some other surveyor, who shall make out a map of the premises showing the quantity, courses and distances of each share, which map shall accompany and form a part of the report of the commissioners. (1868‑9, c. 122, s. 4; Code, s. 1895; Rev., s. 2493; C.S., s. 3229.)



§ 46-19. Confirmation and impeachment of report.

§ 46‑19.  Confirmation and impeachment of report.

(a)        If no exception to the report of the commissioners is filed within 10 days, the same shall be confirmed. Any party after confirmation may impeach the proceedings and decrees for mistake, fraud or collusion by petition in the cause: Provided, innocent purchasers for full value and without notice shall not be affected thereby.

(b)        If an exception to the report of commissioners is filed, the clerk shall do one of the following:

(1)        Confirm the report;

(2)        Recommit the report for correction or further consideration;

(3)        Vacate the report and direct a reappraisal by the same commissioners; or

(4)        Vacate the report, discharge the commissioners, and appoint new commissioners to view the premises and make a partition of them.

(c)        Appeal from the clerk to superior court of an order of confirmation of the report of commissioners is governed by G.S. 1‑301.2 except that the judge may take only the actions specified in subsection (b) of this section and may not adjudge a partition of the land different from that made by the commissioners. (1868‑9, c. 122, s. 5; Code, s. 1896; Rev., s. 2494; C.S., s. 3230; 1947, c. 484, s. 2; 1999‑216, s. 11.)



§ 46-20. Report and confirmation enrolled and registered; effect; probate.

§ 46‑20.  Report and confirmation enrolled and registered; effect; probate.

Such report, when confirmed, together with the decree of confirmation, shall be enrolled and certified to the register of deeds and registered in the office of the county where such real estate is situated, and shall be binding among and between the claimants, their  heirs and assigns. It shall not be necessary for the clerk of court to probate the certified papers required to be registered by this section. (1868‑9, c. 122, s. 6; Code, s. 1897; Rev., s. 2495; C.S., s. 3231; 1965, c. 804.)



§ 46-21. Clerk to docket owelty charges; no release of land and no lien.

§ 46‑21.  Clerk to docket owelty charges; no release of land and no lien.

In case owelty of partition is charged in favor of certain parts of said land and against certain other parts, the clerk shall enter on the judgment docket the said owelty charges in like manner as judgments are entered on said docket, persons to whom parts are allotted in favor of which owelty is charged being marked plaintiffs on the judgment docket, and persons to whom parts are allotted against which owelty is charged being marked defendants on said docket; said entry on said docket shall contain the title of the special proceeding in which the land was partitioned, and shall refer to the book and page in which the said special proceeding is recorded; when said owelty charges are paid said entry upon the judgment docket shall be marked satisfied in like manner as judgments are cancelled and marked satisfied; and the clerk shall be entitled to the same fees for entering such judgment of owelty as he is entitled to for docketing other judgments: Provided, that the docketing of said owelty charges as hereinbefore set out shall not have the effect of releasing the land from the owelty charged in said special proceeding: Provided, any judgment docketed under this section shall not be a lien on any property whatever, except that upon which said owelty is made a specific charge. (1911, c. 9, s. 1; C.S., s. 3232.)



§ 46-22. Sale in lieu of partition.

Article 2.

Partition Sales of Real Property.

§ 46‑22.  Sale in lieu of partition.

(a)        Subject to G.S. 46‑22.1(b), the court shall order a sale of the property described in the petition, or of any part, only if it finds, by a preponderance of the evidence, that an actual partition of the lands cannot be made without substantial injury to any of the interested parties, after having considered evidence in favor of actual partition and evidence in favor of a sale presented by any of the interested parties.

(b)        In determining whether an actual partition would cause "substantial injury" to any of the interested parties, the court shall consider the following:

(1)        Whether the fair market value of each cotenant's share in an actual partition of the property would be materially less than the amount each cotenant would receive from the sale of the whole.

(2)        Whether an actual partition would result in material impairment of any cotenant's rights.

(b1)      The court, in its discretion, shall consider the remedy of owelty where such remedy can aid in making an actual partition occur without substantial injury to the parties.

(c)        The court shall make specific findings of fact and conclusions of law supporting an order of sale of the property.

(d)        The party seeking a sale of the property shall have the burden of proving substantial injury under the provisions of this section.  (1868‑9, c. 122, ss. 13, 31; Code, ss. 1904, 1921; Rev., s. 2512; C.S., s. 3233; 1985, c. 626, s. 1; 2009‑512, s. 2.)



§ 46-22.1. Mediation.

§ 46‑22.1.  Mediation.

(a)        Persons interested in the premises may agree at anytime to mediation of a partition. A list of mediators certified by the Dispute Resolution Commission may be obtained from the clerk or from the Commission through the Administrative Office of the Courts.

(b)        When a partition sale is requested, the court or the clerk may order mediation before considering whether to order a sale. The provisions of G.S. 7A‑38.1 and G.S. 7A‑38.3B shall apply.  (2009‑512, s. 3.)



§ 46-23. Remainder or reversion sold for partition; outstanding life estate.

§ 46‑23.  Remainder or reversion sold for partition; outstanding life estate.

The existence of a life estate in any land shall not be a bar to a sale for partition of the remainder or reversion thereof, and for the purposes of partition the tenants in common or joint tenants shall be deemed seized and possessed as if no life estate existed. But this shall not interfere with the possession of the life tenant during the existence of his estate. (1887, c. 214, s. 2; Rev., s. 2508; C.S., s. 3234.)



§ 46-24. Life tenant as party; valuation of life estate.

§ 46‑24.  Life tenant as party; valuation of life estate.

In all proceedings for partition of land whereon there is a life estate, the life tenant may join in the proceeding and on a sale the interest on the value of the share of the life tenant shall be received and paid to such life tenant annually; or in lieu of such annual interest, the value of such share during the probable life of such life tenant shall be ascertained and paid out of the proceeds to such life tenant absolutely. (1887, c. 214, s. 3; Rev., s. 2509; C.S., s. 3235.)



§ 46-25. Sale of standing timber on partition; valuation of life estate.

§ 46‑25.  Sale of standing timber on partition; valuation of life estate.

When two or more persons own, as tenants in common, joint tenants or copartners, a tract of land, either in possession, or in remainder or reversion, subject to a life estate, or where one or more persons own a remainder or reversionary interest in a tract of land, subject to a life estate, then in any such case in which there is standing timber upon any such land, a sale of said timber trees, separate from the land, may be had upon the petition of one or more of said owners, or the life tenant, for partition among the owners thereof, including the life tenant, upon such terms as the court may order, and under like proceedings as are now prescribed by law for the sale of land for partition: Provided, that when the land is subject to a life estate, the life tenant shall be made a party to the proceedings, and shall be entitled to receive his or her portion of the net proceeds of sales, to be ascertained under the mortality tables established by law: Provided further, that prior to a judgment allowing a life tenant to sell the timber there must be a finding that the cutting is in keeping with good husbandry and that no substantial injury will be done to the remainder interest. (1895, c. 187; Rev., s. 2510; C.S., s. 3236; 1949, c. 34; 1975, c. 476, s. 1; 1997‑133, s. 3.)



§ 46-26. Sale of mineral interests on partition.

§ 46‑26.  Sale of mineral interests on partition.

In case of the partition of mineral interests, in all instances where it is made to appear to the court that it would be for the best interests of the tenants in common, or joint tenants, of such interests to have the same sold, or if actual partition of the same cannot be had without injury to some or all of such tenants (in common), then it is lawful for and the duty of the court to order a sale of such mineral interests and a division of the proceeds as the interests of the parties may appear. (1905, c. 90, s. 2; Rev., s. 2507; C.S., s. 3237.)



§ 46-27. Sale of land required for public use on cotenant's petition.

§ 46‑27.  Sale of land required for public use on cotenant's petition.

When the lands of joint tenants or tenants in common are required for public purposes, one or more of such tenants, or their guardian for them, may file a petition verified by oath, in the superior court of the county where the lands or any part of them lie, setting forth therein that the lands are required for public purposes, and that their interests would be promoted by a sale thereof. Whereupon the court, all proper parties being before it, and the facts alleged in the petition being ascertained to be true, shall order a sale of such lands, or so much thereof as may be necessary. The expenses, fees and costs of this proceeding shall be paid in the discretion of the court. Mediator fees and costs of mediation shall be assessed in accordance with G.S. 7A‑38.3B. (1868‑9, c. 122, s. 16; Code, s. 1907; Rev., s. 2518; C.S., s. 3238; 1949, c. 719, s. 2; 2005‑67, s. 4.)



§ 46-28. Sale procedure.

§ 46‑28.  Sale procedure.

(a)        The procedure for a partition sale shall be the same as is provided in Article 29A of Chapter 1 of the General Statutes, except as provided herein.

(b)        The commissioners shall certify to the court that at least 20 days prior to sale a copy of the notice of sale was sent by first class mail to the last known address of all petitioners and respondents who previously were served by personal delivery or by registered or certified mail. The commissioners shall also certify to the court that at least ten days prior to any resale pursuant to G.S. 46‑28.1(e) a copy of the notice of resale was sent by first class mail to the last known address of all parties to the partition proceeding who have filed a written request with the court that they be given notice of any resale. An affidavit from the commissioners that copies of the notice of sale and resale were mailed to all parties entitled to notice in accordance with this section shall satisfy the certification requirement and shall also be deemed prima facie true. If after hearing it is proven that a party seeking to revoke the order of confirmation of a sale or subsequent resale was mailed notice as required by this section prior to the date of the sale or subsequent resale, then that party shall not prevail under the provisions of G.S. 46‑28.1(a)(2)a. and b.

(c)        Any cotenant who enters the high bid or offer at any sale of one hundred percent (100%) of the undivided interests in any parcel of real property shall receive a credit for the undivided interest the cotenant already owns therein and shall receive a corresponding reduction in the amount of the total purchase price owed after deducting the costs and fees associated with the sale and apportioning the costs and fees associated with the sale in accordance with the orders of the court. The high bid or offer shall be for one hundred percent (100%) of the undivided interests in the parcel of real property sold, and the credit and reduction shall be applied at the time of the closing of the cotenant's purchase of the real property. When jointly making the high bid or offer at the sale, two or more cotenants may receive at the closing an aggregate credit and reduction in the amount of the total purchase price representing the total of such cotenants' undivided interests in the real property. Any credits and reductions allowed by this subsection shall be further adjusted to reflect any court‑ordered adjustments to the share(s) of the net sale proceeds of each of the cotenants entering the high bid or offer, including, but not limited to, equitable adjustments to the share(s) of the net sales proceeds due to a court finding of the lack of contribution of one or more cotenants to the payment of expenses of the real property.  (1868‑9, c. 122, ss. 13, 31; Code, ss. 1904, 1921; Rev., s. 2512; C.S., s. 3239; 1949, c. 719, s. 2; 1985, c. 626, s. 2; 1987, c. 282, s. 7; 2009‑512, s. 4.)



§ 46-28.1. Petition for revocation of confirmation order.

§ 46‑28.1.  Petition for revocation of confirmation order.

(a)        Notwithstanding G.S. 46‑28 or any other provision of law, within 15 days of entry of the order confirming the partition sale or real property, any party to the partition proceeding or the purchaser may petition the court to revoke its order of confirmation and to order the withdrawal of the purchaser's offer to purchase the property upon the following grounds:

(1)        In the case of a purchaser, a lien remains unsatisfied on the property to be conveyed.

(2)        In the case of any party to the partition proceeding:

a.         Notice of the partition was not served on the petitioner for revocation as required by Rule 4 of the Rules of Civil Procedure; or

b.         Notice of the sale was not mailed to the petitioner for revocation as required by G.S. 46‑28(b); or

c.         The amount bid or price offered is inadequate and inequitable and will result in irreparable damage to the owners of the real property.

In no event shall the confirmation order become final or effective during the pendency of a petition under this section. No upset bid shall be permitted after the entry of the confirmation order.

(b)        The party petitioning for revocation shall deliver a copy of the petition to all parties required to be served under Rule 5 of G.S. 1A‑1, and the officer or person designated to make such sale in the manner provided for service of process in Rule 4(j) of G.S. 1A‑1. The court shall schedule a hearing on the petition within a reasonable time and shall cause a notice of the hearing to be served on the petitioner, the officer or person designated to make such a sale and all parties required to be served under Rule 5 of G.S. 1A‑1.

(c)        In the case of a petition brought under this section by a purchaser claiming the existence of an unsatisfied lien on the property to be conveyed, if the purchaser proves by a preponderance of the evidence that:

(1)        A lien remains unsatisfied on the property to be conveyed; and

(2)        The purchaser has not agreed in writing to assume the lien; and

(3)        The lien will not be satisfied out of the proceeds of the sale; and

(4)        The existence of the lien was not disclosed in the notice of sale of the property, the court may revoke the order confirming the sale, order the withdrawal of the purchaser's offer, and order the return of any money or security to the purchaser tendered pursuant to the offer.

The order of the court in revoking an order of confirmation under this section may not be introduced in any other proceeding to establish or deny the existence of a lien.

(d)        In the case of a petition brought pursuant to this section by a party to the partition proceeding, if the court finds by a preponderance of the evidence that petitioner has proven a case pursuant to sub‑subdivision (a)(2)a., b., or c. of this section, the court may revoke the order confirming the sale, order the withdrawal of the purchaser's offer, and order the return of any money or security to the purchaser tendered pursuant to the offer.

(d1)      In the case of a petition brought pursuant to sub‑subdivision (a)(2)c. of this section, and when an independent appraisal of the property being sold has not been previously entered into evidence in the action, and upon the request of any party, the court may order an independent appraisal prepared by a real estate appraiser currently licensed by the North Carolina Appraisal Board and prepared in accordance with the Uniform Standards of Professional Appraisal Practice. The cost of an independent appraisal shall be borne by one or more of the parties requesting the appraisal in such proportions as they may agree. Before ruling on the petition brought pursuant to sub‑subdivision (a)(2)c. of this section, the court may in its discretion require written evidence from the appraiser that the appraiser has been paid in full for the appraisal. If based on the appraisal and all of the evidence presented, the court finds the amount bid or price offered to be inadequate, inequitable, and resulting in irreparable damage to the owners, the court may revoke the order confirming the sale, order the withdrawal of the purchaser's high bid or offer, and order the return to such purchaser of any money or security tendered by the purchaser pursuant to the high bid or offer.

(e)        If the court revokes its order of confirmation under this section, the court shall order a resale. The procedure for a resale is the same as is provided for an original public sale under Article 29A of Chapter 1 of the General Statutes.

(f)         An order confirming the partition sale of real property becomes final and effective 15 days after entry of the order of confirmation or when the clerk denies a petition for revocation, whichever occurs later. A party may appeal an order confirming the partition of sale of real property within 10 days of the order becoming final and effective.  (1977, c. 833, s. 1; 1985, c. 626, ss. 3‑7; 2001‑271, s. 19; 2009‑362, s. 4; 2009‑512, s. 5.)



§ 46-28.2. When bidder may purchase.

§ 46‑28.2.  When bidder may purchase.

After the order of confirmation becomes final and effective, the successful bidder may immediately purchase the property. (1977, c. 833, s. 3; 1985, c. 626, s. 8.)



§ 46-29. Repealed by Session Laws 1949, c. 719, s. 2.

§ 46‑29.  Repealed by Session Laws 1949, c. 719, s. 2.



§ 46-30. Deed to purchaser; effect of deed.

§ 46‑30.  Deed to purchaser; effect of deed.

The deed of the officer or person designated to make such sale shall convey to the purchaser such title and estate in the property as the tenants in common, or joint tenants, and all other parties to the proceeding had therein. (1868‑9, c. 122, ss. 13, 31; Code, ss. 1904, 1921; Rev. s. 2512; C.S., s. 3241; 1949, c. 719, s. 2.)



§ 46-31. Clerk not to appoint self, assistant or deputy to sell real property.

§ 46‑31.  Clerk not to appoint self, assistant or deputy to sell real property.

No clerk of the superior court shall appoint himself or his assistant or deputy to make sale of any property in any proceeding before him. (1868‑9, c. 122, s. 15; Code, s. 1906; 1899, c. 161; Rev., s. 2513; C.S., s. 3242; 1949, c. 719, s. 2.)



§ 46-32. Repealed by Session Laws 1949, c. 719, s. 2.

§ 46‑32.  Repealed by Session Laws 1949, c. 719, s. 2.



§ 46-33. Shares in proceeds to cotenants secured.

§ 46‑33.  Shares in proceeds to cotenants secured.

At the time that the order of confirmation becomes final, the court shall secure to each tenant in common, or joint tenant, his ratable share in severalty of the proceeds of sale. (1868‑9, c. 122, s. 31; Code, s. 1921; Rev., s. 2513; C.S., s. 3244; 1977, c. 833, s. 2.)



§ 46-34. Shares to persons unknown or not sui juris secured.

§ 46‑34.  Shares to persons unknown or not sui juris secured.

When a sale is made under this Chapter, and any party to the proceedings be an infant, non compos mentis, imprisoned, or beyond the limits of the State, or when the name of any tenant in common is not known, it is the duty of the court to decree the share of such party, in the proceeds of sale, to be so invested or settled that the  same may be secured to such party or his real representative. (1868‑9, c. 122, s. 17; Code, s. 1908; 1887, c. 284, s. 3; Rev., s. 2516; C.S., s. 3245.)



§§ 46-35 through 46-41. Repealed by Session Laws 1943, c. 543.

Article 3.

Partition of Lands in Two States.

§§ 46‑35 through 46‑41.  Repealed by Session Laws 1943, c. 543.



§ 46-42. Personal property may be partitioned; commissioners appointed.

Article 4.

Partition of Personal Property.

§ 46‑42.  Personal property may be partitioned; commissioners appointed.

When any persons entitled as tenants in common, or joint tenants, of personal property desire to have a division of the same, they, or either of them, may file a petition in the superior court for that purpose; and the court, if it think the petitioners entitled to relief, shall appoint three disinterested commissioners, who, being first duly sworn, shall proceed within 20 days after notice of their appointment to divide such property as nearly equally as possible among the tenants in common, or joint tenants. (1868‑9, c. 122, s. 27; Code, s. 1917; Rev., s. 2504; C.S., s. 3253.)



§ 46-43. Report of commissioners.

§ 46‑43.  Report of commissioners.

The commissioners shall report their proceedings under the hands of any two of them, and shall file their report in the office of the clerk of the superior court within five days after the partition was made. (1868‑9, c. 122, s. 28; Code, s. 1918; Rev., s. 2505; C.S., s. 3254.)



§ 46-43.1. Confirmation; impeachment.

§ 46‑43.1.  Confirmation; impeachment.

If no exception to the report of the commissioners making partition is filed within 10 days the report shall be confirmed. Any party, after confirmation, shall be allowed to impeach the proceeding for mistake, fraud or collusion, by petition in the cause, but innocent purchasers for full value and without notice shall not be affected thereby. (1953, c. 24.)



§ 46-44. Sale of personal property on partition.

§ 46‑44.  Sale of personal property on partition.

If a division of personal property owned by any persons as tenants in common, or joint tenants, cannot be had without injury to some of the parties interested, and a sale thereof is deemed necessary, the court shall order a sale to be made as provided in Article 29A of Chapter 1 of the General Statutes. (1868‑9, c. 122, s. 29; Code, s. 1919; Rev., s. 2519; C.S., s. 3255; 1949, c. 719, s. 2.)



§§ 46-45 through 46-46. Repealed by Session Laws 1949, c. 719, s. 2.

§§ 46‑45 through 46‑46.  Repealed by Session Laws 1949, c. 719, s. 2.






Chapter 47 - Probate and Registration.

§ 47-1. Officials of State authorized to take probate.

Chapter 47.

Probate and Registration.

Article 1.

Probate.

§ 47‑1.  Officials of State authorized to take probate.

The execution of all deeds of conveyance, contracts to buy, sell or convey lands, mortgages, deeds of trust, instruments modifying or extending the terms of mortgages or deeds of trust, assignments, powers of attorney, covenants to stand seized to the use of another, leases for more than three years, releases, affidavits concerning land titles or family history, any instruments pertaining to real property, and any and all instruments and writings of whatever nature and kind which are required or allowed by law to be registered in the office of the register of deeds or which may hereafter be required or allowed by law to be so registered, may be proved or acknowledged before any one of the following officials of this State: The justices, judges, magistrates, clerks, assistant clerks, and deputy clerks of the General Court of Justice, and notaries public. (Code, s. 1246; 1895, c. 161, ss. 1, 3; 1897, c. 87; 1899, c. 235; Rev., s. 989; C.S., s. 3293; 1951, c. 772; 1969, c. 44, s. 52; 1971, c. 1185, s. 9.)



§ 47-2. Officials of the United States, foreign countries, and sister states.

§ 47‑2.  Officials of the United States, foreign countries, and sister states.

The execution of all such instruments and writings as are permitted or required by law to be registered may be proved or acknowledged before any one of the following officials of the United States, of the District of Columbia, of the several states and territories of the United States, of countries under the dominion of the United States and of foreign countries: Any judge of a court of record, any clerk of a court of record, any notary public, any commissioner of deeds, any commissioner of oaths, any mayor or chief magistrate of an incorporated town or city, any ambassador, minister, consul, vice‑consul, consul general, vice‑consul general, associate consul, or any other person authorized by federal law to acknowledge documents as consular officers, or commercial agent of the United States, any justice of the peace of any state or territory of the United States, any officer of the army or air force of the United States or United States marine corps having the rank of warrant officer or higher, any officer of the United States navy or coast guard having the rank of warrant officer, or higher, or any officer of the United States merchant marine having the rank of warrant officer, or higher. No official seal shall be required of said military, naval or merchant marine official, but he shall sign his name, designate his rank, and give the name of his ship or military organization and the date, and for the purpose of certifying said acknowledgment, he shall use a form in substance as follows:

On this the ____ day of ____, ____, before me ____, the undersigned officer, personally appeared ________, known to me (or satisfactorily proven) to be accompanying or serving in or with the armed forces of the United States (or to be the spouse of a person accompanying or serving in or with the armed forces of the United States) and to be the person whose name is subscribed to the within instruments and acknowledged that ____ he ____ executed the same for the purposes therein contained. And the undersigned does further certify that he is at the date of this certificate a commissioned officer of the rank stated below and is in the active service of the armed forces of the United States.

Signature of Officer

Rank of Officer and command to which attached.

If the proof or acknowledgment of the execution of an instrument is had before a justice of the peace of any state of the United States other than this State or of any territory of the United States, the certificate of such justice of the peace shall be accompanied by a certificate of the clerk of some court of record of the county in which such justice of the peace resides, which certificate of the clerk shall be under his hand and official seal, to the effect that such justice of the peace was at the time the certificate of such justice bears date an acting justice of the peace of such county and state or territory and that the genuine signature of such justice of the peace is set to such certificate. (1899, c. 235, s. 5; 1905, c. 451; Rev., s. 990; 1913, c. 39, s. 1; Ex. Sess. 1913, c. 72, s. 1; C.S., s. 3294; 1943, c. 159, s. 1; c. 471, s. 1; 1945, c. 6, s. 1; 1955, c. 658, s. 1; 1957, c. 1084, s. 1; 1967, c. 949; 1999‑456, s. 59; 2004‑199, s. 16.)



§ 47-2.1. Validation of instruments proved before officers of certain ranks.

§ 47‑2.1.  Validation of instruments proved before officers of certain ranks.

Any instrument or writing, required by law to be proved or  acknowledged before an officer, which prior to the ratification of this section was proved or acknowledged before an officer of the United States army or United States marine corps having the rank of second lieutenant or higher, or any officer of the United States navy, United States coast guard, or United States merchant marine, having the rank of ensign or higher, is hereby validated and declared sufficient for all purposes. (1945, c. 6, s. 2.)



§ 47-2.2. Notary public of sister state; lack of seal or stamp or expiration date of commission.

§ 47‑2.2.  Notary public of sister state; lack of seal or stamp or expiration date of commission.

If the proof or acknowledgment of any instrument is had before a notary public of any state other than North Carolina and the  instrument does not show the seal or stamp of the notary public and the expiration date of the commission of the notary public, the certificate of proof or acknowledgment made by such notary public shall be accompanied by the certificate of the county official before whom the notary qualifies for office, stating that such notary public was at the time his certificate bears date an acting notary public of such state, and that such notary's genuine signature is set to his certificate. The certificate of the official herein provided for shall be under his hand and official seal. (1973, c. 1016.)



§ 47-3: Repealed by Session Laws 1987, c. 620, s. 3.

§ 47‑3:  Repealed by Session Laws 1987, c.  620, s. 3.



§ 47-4. Repealed by Session Laws 1971, c. 1185, s. 10.

§ 47‑4.  Repealed by Session Laws 1971, c. 1185, s. 10.



§ 47-5. When seal of officer necessary to probate.

§ 47‑5.  When seal of officer necessary to probate.

When proof or acknowledgment of the execution of any instrument by any maker of such instrument, whether a person or corporation, is had before any official authorized by law to take such proof and acknowledgment, and such official has an official seal, he shall set his official seal to his certificate. If the official before whom the instrument is proved or acknowledged has no official seal he  shall certify under his hand, and his private seal shall not be essential. When the instrument is proved or acknowledged before the register of deeds of the county in which the instrument is to be registered, the official seal shall not be necessary. (1899, c. 235, s. 8; Rev., s. 993; C.S., s. 3297; 1969, c. 664, s. 3; 1977, c. 375, s. 12.)



§ 47-6. Officials may act although land or maker's residence elsewhere.

§ 47‑6.  Officials may act although land or maker's residence elsewhere.

The execution of all instruments required or permitted by law to be registered may be proved or acknowledged before any of the officials authorized by law to take probates, regardless of the county in this State in which the subject matter of the instrument may be situated and regardless of the domicile, residence or citizenship of the person who executes such instrument, or of the domicile, residence or citizenship of the person to whom or for whose benefit such instrument may be made. (1899, c. 235, s. 13; Rev., s. 994; C.S., s. 3298.)



§ 47-7: Repealed by Session Laws 1987, c. 620, s. 3.

§ 47‑7: Repealed by Session Laws 1987, c.  620, s. 3.



§ 47-8: Repealed by Session Laws 1991, c. 543, s. 1.

§ 47‑8:  Repealed by Session Laws 1991, c.  543, s. 1.



§ 47-8.1. Certain documents verified by attorneys validated.

§ 47‑8.1.  Certain documents verified by attorneys validated.

Final judgments otherwise proper, entered in actions or proceedings in which the complaints or any other documents were verified in violation of G.S. 47‑8 prior to its repeal shall not be void or voidable. (1991, c. 543, s. 2.)



§ 47-9. Probates before stockholders in building and loan associations.

§ 47‑9.  Probates before stockholders in building and loan associations.

No acknowledgment or proof of execution of any mortgage or deed of trust executed to secure the payment of any indebtedness to any building and loan association shall hereafter be held invalid by reason of the fact that the officer taking such acknowledgment or proof is a stockholder in said building and loan association. This section does not authorize any officer or director of a building and loan association to take acknowledgments or proofs. The provisions of this section shall apply to federal savings and loan associations having their principal offices in this State. Acknowledgments and proofs of execution, including private examinations of any married woman taken before March 20, 1939, by an officer who is or was a stockholder in any federal savings and loan association, are hereby validated. (1913, c. 110, ss. 1, 3; C.S., s. 3301; 1939, c. 136; 1977, c. 375, s. 12.)



§ 47-10. Probate before stockholders or directors in banking corporations.

§ 47‑10.  Probate before stockholders or directors in banking corporations.

No acknowledgment or proof of execution, including privy examination of married women, of any mortgage, or deed of trust executed to secure the payment of any indebtedness to any banking corporation, taken prior to the first day of January, 1929, shall be held invalid by reason of the fact that the officer taking such acknowledgment, proof or privy examination, was a stockholder or director in such banking corporation. (1929, c. 302, s. 1.)



§ 47-11. Subpoenas to maker and subscribing witnesses.

§ 47‑11.  Subpoenas to maker and subscribing witnesses.

The grantee or other party to an instrument required or allowed by law to be registered may at his own expense obtain from the clerk of the superior court of the county in which the instrument is required to be registered a subpoena for any or all of the makers of or subscribing witnesses to such instrument, commanding such maker or subscribing witness to appear before such clerk at his office at a certain time to give evidence concerning the execution of the instrument. The subpoena shall be directed to the sheriff of the county in which the person upon whom it is to be served resides. If any person refuses to obey such subpoena he is liable to a fine of forty dollars ($40.00) or to be attached for contempt by the clerk, upon its being made to appear to the satisfaction of the clerk that such disobedience was intentional, under the same rules of law as are  prescribed in the cases of other defaulting witnesses. (Code, s. 1268; 1897, c. 28; 1899, c. 235, s. 16; Rev., s. 996; C.S., s. 3302.)



§ 47-12. Proof of attested instrument by subscribing witness.

§ 47‑12.  Proof of attested instrument by subscribing witness.

Except as provided by G.S. 47‑12.2, the execution of any instrument required or permitted by law to be registered, which has been witnessed by one or more subscribing witnesses, may be proved for registration before any official authorized by law to take proof of such an instrument, by a statement under oath of any such subscribing witness that the maker either signed the instrument in his presence or acknowledged to him the execution thereof. Nothing in this section in anywise affects any of the requirements set out in G.S. 52‑10 or 52‑10.1. (1899, c. 235, s. 12; Rev., s. 997; C.S., s. 3303; 1935, c. 168; 1937, c. 7; 1945, c. 73, s. 11; 1947, c. 991, s. 1; 1949, c. 815, ss. 1, 2; 1951, c. 379, s. 1; 1953, c. 1078, s. 1; 1977, c. 375, s. 12.)



§ 47-12.1. Proof of attested instrument by proof of handwriting.

§ 47‑12.1.  Proof of attested instrument by proof of handwriting.

(a)        If all subscribing witnesses have died or have left the State or have become of unsound mind or otherwise incompetent or unavailable, the execution of such instrument, except as provided by G.S. 47‑12.2, may be proved for registration, before any official authorized by law to take proof of such an instrument, by a statement under oath that the affiant knows the handwriting of the maker and that the purported signature of the maker is in the handwriting of the maker, or by a statement under oath that the affiant knows the handwriting of a particular subscribing witness and that the purported signature of such subscribing witness is in the handwriting of such subscribing witness.

(b)        Nothing in this section in anywise affects any of the requirements set out in G.S. 52‑10 or 52‑10.1. (1899, c. 235, s. 12; Rev., s. 997; C.S., s. 3303; 1935, c. 168; 1937, c. 7; 1945, c. 73, s. 11; 1947, c. 991, s. 1; 1949, c. 815, ss. 1, 2; 1951, c. 379, s. 1; 1977, c. 375, s. 12.)



§ 47-12.2. Subscribing witness incompetent when grantee or beneficiary.

§ 47‑12.2.  Subscribing witness incompetent when grantee or beneficiary.

The execution of an instrument may not be proved for registration by a subscribing witness who is the grantee or beneficiary therein nor by proof of his signature as such subscribing witness. Nothing in this section invalidates the registration of any instrument registered prior to April 9, 1935. (1899, c. 235, s. 12; Rev., s. 997; C.S., s. 3303; 1935, c. 168; 1937, c. 7; 1945, c. 73, s. 11; 1947, c. 991, s. 1; 1949, c. 815, ss. 1, 2; 1951, c. 379, s. 1.)



§ 47-13. Proof of unattested writing.

§ 47‑13.  Proof of unattested writing.

If an instrument required or permitted by law to be registered has no subscribing witness, the execution of the same may be proven before any official authorized to take the proof and acknowledgment of such instrument by proof of the handwriting of the maker and this shall likewise apply to proof of execution of instruments by married persons. (1899, c. 235, s. 11; Rev., s. 998; C.S., s. 3304; 1945, c. 73, s. 12; 1977, c. 375, s. 12.)



§ 47-13.1. Certificate of officer taking proof of instrument.

§ 47‑13.1.  Certificate of officer taking proof of instrument.

The person taking proof of an instrument pursuant to G.S. 47‑12, 47‑12.1 or 47‑13 shall execute a certificate on or attached to the instrument being proved, certifying to the fact of proof substantially as provided in the certificate forms set out in G.S. 47‑43.2, 47‑43.3 and 47‑43.4, and such certificate shall be prima facie evidence of the facts therein certified. (1951, c. 379, s. 2; 1953, c. 1078, s. 2.)



§ 47-14. Register of deeds to verify the presence of proof or acknowledgement and register instruments and electronic documents; order by judge; instruments to which register of deeds is a party.

§ 47‑14.  Register of deeds to verify the presence of proof or acknowledgement and register instruments and electronic documents; order by judge; instruments to which register of deeds is a party.

(a)        Verification of Instruments.  The register of deeds shall not accept for registration any instrument that requires proof or acknowledgement unless the execution of the instrument by one or more signers appears to have been proved or acknowledged before an officer with the apparent authority to take proofs or acknowledgements, and the proof or acknowledgement includes the officer's signature, commission expiration date, and official seal, if required. The register of deeds shall accept an instrument for registration that does not require proof or acknowledgement if the instrument otherwise satisfies the requirements of G.S. 161‑14. Any instrument previously recorded or any certified copy of any instrument previously recorded may be rerecorded provided the instrument is conspicuously marked on the first page as a rerecording. The register of deeds may rely on the marking and the appearance of the original recording office's recording information to determine that an instrument is being presented as it was previously recorded. The register of deeds is not required to further verify the proof or acknowledgement of or determine whether any changes or alterations have been made after the original recording to an instrument presented for rerecording. The register of deeds is not required to verify or make inquiry concerning any of the following:

(1)        The legal sufficiency of any proof or acknowledgement.

(2)        The authority of any officer who took a proof or acknowledgement.

(3)        The legal sufficiency of any document presented for registration.

(a1)      Verification of Electronic Documents.  The requirements of subsection (a) of this section for verification of the execution of an instrument are satisfied with respect to an electronic document if all of the conditions in this subsection are met. For purposes of this subsection, the term "electronic document" is as defined in G.S. 47‑16.2(3). The conditions are:

(1)        The register of deeds has authorized the submitter to electronically register the electronic document.

(2)        The document is submitted by a United States federal or state governmental unit or instrumentality or a trusted submitter. For purposes of this subsection, "a trusted submitter" means a person or entity that has entered into a memorandum of understanding regarding electronic recording with the register of deeds in the county in which the electronic document is to be submitted.

(3)        The execution of the instrument by one or more signers appears to have been proved or acknowledged before an officer with the apparent authority to take proofs or acknowledgements, and the proof or acknowledgment includes the officer's signature, commission expiration date, and official seal, if required, based on the appearance of these elements on the digitized image of the document as it will appear on the public record.

(4)        Evidence of other required governmental certification or annotation appears on the digitized image of the document as it will appear on the public record.

(5)        With respect to a document submitted by a trusted submitter, the digitized image of the document as it will appear on the public record contains the submitter's name in the following completed statement on the first page of the document image: "Submitted electronically by ___ (submitter's name) in compliance with North Carolina statutes governing recordable documents and the terms of the submitter agreement with the ___ (insert county name) County Register of Deeds."

(6)        Except as otherwise provided in this subsection, the digitized image of the electronic document conforms to all other applicable laws and rules that prescribe recordation.

(a2)      Verification of Officer's Signature.  Submission to a register of deeds of an electronic document requiring proof or acknowledgement is a representation by the submitter that, prior to submission, the submitter verified the officer's signature required under subdivision (a1)(3) of this section to be one of the types of signatures listed in this subsection. The register of deeds may rely on this representation for purposes of determining compliance with the signature requirements of this section. The electronic registration of a document with a register of deeds prior to the effective date of this statute is not invalid based on whether the register verified the officer's signature in accordance with this subsection. The types of signatures are:

(1)        A signature in ink by hand.

(2)        An electronic signature as defined in G.S. 10B‑101(7).

(b)        Order by Judge.  If a register of deeds denies registration pursuant to subsection (a), the person offering the instrument for registration may apply to any judge of the district court in the district, including the county in which the instrument is to be registered, for an order for registration. Upon finding all of the requirements in this subsection, the judge shall order the instrument to be registered, together with the certificates, and the register of deeds shall register them accordingly. The requirements are:

(1)        If the instrument requires proof or acknowledgement, that the signature of one or more signers has been proved or acknowledged before an officer authorized to take proofs and acknowledgements.

(2)        That the proof or acknowledgement includes the officer's signature and commission expiration date and official seal, if required.

(c)        Repealed by Session Laws 2008‑194, s. 7(a), effective October 1, 2008.

(d)        Scope.  Registration of an instrument pursuant to this section is not effective with regard to parties who have not executed the instrument or whose execution thereof has not been duly proved or acknowledged.

(e)        Register of Deeds as Party.  Any instrument required or permitted by law to be registered in which the register of deeds of the county of registration is a party may be proved or acknowledged before any magistrate or any notary public. The clerk of superior court of the county of registration shall examine any instrument presented for registration. If it appears that the execution and acknowledgment are in due form, the clerk shall so certify and the instrument shall then be recorded in the office of the register of deeds.

(f)         Presumption of Notarial Seal.  The acceptance of a record for registration by the register of deeds shall give rise to a presumption that, at the time the record was presented for registration, a clear and legible image of the notary's official seal was affixed or embossed on the record near the notary's official signature. This presumption applies regardless of whether the image is legible or photographically reproduced in the records maintained by the register of deeds. A register of deeds may not refuse to accept a record for registration because a notarial seal does not satisfy the requirements of G.S. 10B‑37.  (1899, c. 235, s. 7; 1905, c. 414; Rev., s. 999; C.S., s. 3305; 1921, c. 91; 1939, c. 210, s. 2; 1967, c. 639, s. 1; 1969, c. 664, s. 2; 1973, c. 60; 2005‑123, s. 2; 2006‑59, s. 26; 2006‑259, s. 52(a)‑(b); 2006‑264, s. 40(c); 2008‑194, s. 7(a).)



§ 47-14.1. Repeal of laws requiring private examination of married women.

§ 47‑14.1.  Repeal of laws requiring private examination of married women.

All deeds, contracts, conveyances, leaseholds or other instruments executed from and after February 7, 1945, shall be valid for all purposes without the separate, privy, or private examination of married woman where she is a party to or a grantor in such deed, contract, conveyance, leasehold or other instrument, and it shall not  be necessary nor required that the separate or privy examination of such married woman be taken by the certifying officer. From and after February 7, 1945, all laws and clauses of laws contained in any section of the General Statutes requiring the privy or private examination of a married woman are hereby repealed. (1945, c. 73, s. 21; 1951, c. 893, s. 1.)



§ 47-15. Repealed by Session Laws 1985, c. 589, s. 26, effective January 1, 1986.

§ 47‑15.  Repealed by Session Laws 1985, c. 589, s. 26, effective January 1, 1986.



§ 47-16. Probate of corporate deeds, where corporation has ceased to exist.

§ 47‑16.  Probate of corporate deeds, where corporation has ceased to exist.

It is competent for the clerk of the superior court in any county in this State, on proof before him upon the oath and examination of the subscribing witness to any contract or instrument required to be registered under the laws of this State, to adjudge and order that such contract or instrument be registered as by law provided, when such contract or instrument is signed by any corporation in its corporate name by its president, and when such corporation has been out of existence for more than 10 years when the said contract or instrument is offered for probate and registration, and when the grantee and those claiming under any such grantee have been in the uninterrupted possession of the property described in said contract or instrument since the date of its execution; and said contract or instrument so probated and registered shall be as effective to all intents and purposes as if signed, sealed, and acknowledged, or proven, as provided under the existing laws of this State. (1911, c. 44, s. 1; C.S., s. 3307.)



§ 47-16.1. Short title.

Article 1A.

Uniform Real Property Electronic Recording Act.

§ 47‑16.1.  Short title.

This Article may be cited as the Uniform Real Property Electronic Recording Act. (2005‑391, s. 1.)



§ 47-16.2. Definitions.

§ 47‑16.2.  Definitions.

In this Article:

(1)        "Document" means information that is:

a.         Inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form; and

b.         Eligible to be recorded in the land records maintained by the register of deeds.

(2)        "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(3)        "Electronic document" means a document that is received by the register of deeds in an electronic form.

(4)        "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a document and executed or adopted by a person with the intent to sign the document.

(5)        "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity. (2005‑391, s. 1.)



§ 47-16.3. Validity of electronic documents.

§ 47‑16.3.  Validity of electronic documents.

(a)        If a law requires, as a condition for recording, that a document be an original, be on paper or another tangible medium, or be in writing, the requirement is satisfied by an electronic document satisfying this Article.

(b)        If a law requires, as a condition for recording, that a document be signed, the requirement is satisfied by an electronic signature.

(c)        A requirement that a document or a signature associated with a document be notarized, acknowledged, verified, witnessed, or made under oath is satisfied if the electronic signature of the person authorized to notarize, acknowledge, verify, witness, or administer the oath, and all other information required to be included, is attached to or logically associated with the document or signature. A physical or electronic image of a stamp, impression, or seal need not accompany an electronic signature. Nothing in this act shall prohibit the North Carolina Board of Examiners for Engineers and Surveyors from requiring that the image of a seal accompany any plat or map that is presented electronically for recording. (2005‑391, s. 1.)



§ 47-16.4. Recording of documents.

§ 47‑16.4.  Recording of documents.

(a)        In this section, "paper document" means a document that is received by the register of deeds in a form that is not electronic.

(b)        A register of deeds:

(1)        Who implements any of the functions listed in this section shall do so in compliance with standards adopted by the Secretary of State.

(2)        May receive, index, store, archive, and transmit electronic documents.

(3)        May provide for access to, and for search and retrieval of, documents and information by electronic means.

(4)        Who accepts electronic documents for recording shall continue to accept paper documents as authorized by law and shall place entries for both types of documents in the same index.

(5)        May convert paper documents accepted for recording into electronic form.

(6)        May convert into electronic form information recorded before the register of deeds began to record electronic documents.

(7)        May accept electronically any fee or tax that the register of deeds is authorized to collect.

(8)        May agree with other officials of this State or a political subdivision thereof on procedures or processes to facilitate the electronic satisfaction of conditions to recording and the electronic payment of fees and taxes. (2005‑391, s. 1.)



§ 47-16.5. Administration and standards.

§ 47‑16.5.  Administration and standards.

(a)        Standard‑Setting Agency.  The Secretary of State shall adopt standards to implement this Article upon recommendation of the Electronic Recording Council. The Secretary of State may direct the Council to revise any portion of the recommended standards the Secretary deems inadequate or inappropriate. Technological standards and specifications adopted by the Secretary of State to implement this Article are engineering standards for the purposes of G.S. 150B‑2(8a)h.

(b)        Electronic Recording Council Created.  The Electronic Recording Council is created in the Department of the Secretary of State to advise and assist the Secretary of State in the adoption of standards to implement this Article. The Council shall review the functions listed in G.S. 47‑16.4 and shall formulate and recommend to the Secretary standards for recording electronic documents and implementing the other functions listed in G.S. 47‑16.4. The Council shall report its findings and recommendations to the Secretary of State at least once each calendar year. The Council shall advise the Secretary of State on a continuing basis of the need to adopt, amend, revise, or repeal standards. The Council may advise the Secretary of State on any other matter the Secretary refers to the Council.

(c)        Council Membership, Terms, and Vacancies.  The Council shall consist of 13 members as follows:

(1)        Seven members appointed by the North Carolina Association of Registers of Deeds. It is the intent of the General Assembly that the North Carolina Association of Registers of Deeds shall appoint as members a representative selection of registers of deeds from large, medium, and small counties, urban and rural counties, and the different geographic areas of this State.

(2)        One member appointed by the North Carolina Bar Association.

(3)        One member appointed by the North Carolina Society of Land Surveyors.

(4)        One member appointed by the North Carolina Bankers Association.

(5)        One member appointed by the North Carolina Land Title Association.

(6)        One member appointed by the North Carolina Association of Assessing Officers.

(7)        The Secretary of Cultural Resources or the Secretary's designee.

In making appointments to the Council, each appointing authority shall select appointees with the ability and commitment to fulfill the purposes of the Council.

Appointed members shall serve four‑year terms, except that the initial appointments by the North Carolina Bar Association, the North Carolina Bankers Association, the North Carolina Association of Assessing Officers, and three of the initial appointments by the North Carolina Association of Registers of Deeds shall be for two years. All initial terms shall commence on the effective date of this Article. Members shall serve until their successors are appointed. An appointing authority may reappoint a member for successive terms. A vacancy on the Council shall be filled in the same manner in which the original appointment was made, and the term shall be for the balance of the unexpired term.

(d)        Council Meetings and Officers.  The Secretary of State shall call the first meeting of the Council. At the first meeting and biennially thereafter, the Council shall elect from its membership a chair and a vice‑chair to serve two‑year terms. Meetings may be called by the chair, the vice‑chair, or the Secretary of State. Meetings shall be held as often as necessary, but at least once a year.

(e)        Council Compensation.  None of the members of the Council shall receive compensation for serving on the Council, but Council members shall receive per diem, subsistence, and travel expenses in accordance with G.S. 138‑5 and G.S. 138‑6, as applicable.

(f)         Staff and Other Assistance.  As soon as practicable and as needed thereafter, the Council shall identify the information technology expertise it needs and report its needs to the Secretary of State. The Council shall also report any other expertise needed to fulfill its responsibilities. The Secretary of State shall provide professional and clerical staff and other services and supplies, including meeting space, as needed for the Council to carry out its duties in an effective manner. The Secretary of State may appoint additional committees to advise and assist the Council in its work.

The Council shall consult with the North Carolina Local Government Information Systems Association, and may consult with any other person the Council deems appropriate, to advise and assist the Council in its work.

(g)        Uniformity of Standards.  To keep the standards and practices of registers of deeds in this State in harmony with the standards and practices of recording offices in other jurisdictions that enact substantially this Article and to keep the technology used by registers of deeds in this State compatible with technology used by recording offices in other jurisdictions that enact substantially this Article, the Secretary of State and the Council shall consider all of the following in carrying out their responsibilities under this Article, so far as is consistent with its purposes, policies, and provisions:

(1)        Standards and practices of other jurisdictions.

(2)        The most recent standards adopted by national standard‑setting bodies, such as the Property Records Industry Association.

(3)        The views of interested persons and other governmental officials and entities.

(4)        The needs of counties of varying size, population, and resources.

(5)        Standards requiring adequate information security protection to ensure that electronic documents are accurate, authentic, adequately preserved, and resistant to tampering. (2005‑391, s. 1.)



§ 47-16.6. Uniformity of application and construction.

§ 47‑16.6.  Uniformity of application and construction.

In applying and construing this Article, consideration shall be given to promoting uniformity of interpretation of the Uniform Real Property Electronic Recording Act among states that enact it. (2005‑391, s. 1.)



§ 47-16.7. Relation to Electronic Signatures in Global and National Commerce Act.

§ 47‑16.7.  Relation to Electronic Signatures in Global and National Commerce Act.

This Article modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act (15 U.S.C. § 7001, et seq.) but does not modify, limit, or supersede section 101(c) of that act (15 U.S.C. § 7001(c)) or authorize electronic delivery of any of the notices described in section 103(b) of that act (15 U.S.C. § 7003(b)). (2005‑391, s. 1.)



§ 47-17. Probate and registration sufficient without livery of seizin, etc.

Article 2.

Registration.

§ 47‑17.  Probate and registration sufficient without livery of seizin, etc.

All deeds, contracts or leases, before registration, except those executed prior to January 1, 1870, shall be acknowledged by the  grantor, lessor or the person executing the same, or their signature proven on oath by one or more witnesses in the manner prescribed by law, and all deeds executed and registered according to law shall be valid, and pass title and estates without livery of seizin, attornment or other ceremony. (29, Ch. II, c. 3; 1715, c. 7; 1756, c. 58, s. 3; 1838‑9, c. 33; R.C., c. 37, s. 1; Code, s. 1245; 1885, c. 147, s. 3; 1905, c. 277; Rev., s. 979; C.S., s. 3308.)



§ 47-17.1. Documents registered or ordered to be registered in certain counties to designate draftsman; exceptions.

§ 47‑17.1.  Documents registered or ordered to be registered in certain counties to designate draftsman; exceptions.

The register of deeds of any county in North Carolina shall not accept for registration, nor shall any judge order registration pursuant to G.S. 47‑14, of any deeds or deeds of trust, executed after January 1, 1980, unless the first page of the deeds or deeds of trust  bears an entry showing the name of either the person or law firm who drafted the instrument, except that papers or documents prepared in other states may be registered or ordered to be registered without having the name of either the person or law firm who drafted the instrument designated thereon. (1953, c. 1160; 1955, cc. 54, 59, 87, 88, 264, 280, 410, 628, 655; 1957, cc. 431, 469, 932, 982, 1119, 1290; 1959, cc. 266, 312, 548, 589; 1961, cc. 789, 1167; 1965, cc. 160, 597, 830; 1967, cc. 42, 139; c. 639, s. 2; c. 658; 1969, c. 10; 1971, c. 46; 1973, cc. 65, 283, 342; 1979, c. 703; 1981, c. 362, ss. 1, 2.)



§ 47-17.2. Assignments of mortgages, deeds of trust, or other agreements pledging real property as security.

§ 47‑17.2.  Assignments of mortgages, deeds of trust, or other agreements pledging real property as security.

It shall not be necessary in order to effect a valid assignment of a note and deed of trust, mortgage, or other agreement pledging real property or an interest in real property as security for an obligation, to record a written assignment in the office of the register of deeds in the county in which the real property is located.  A transfer of the promissory note or other instrument secured by the deed of trust, mortgage, or other security interest that constitutes an effective assignment under the law of this State shall be an effective assignment of the deed of trust, mortgage, or other security instrument.  The assignee of the note shall have the right to enforce all obligations contained in the promissory note or other agreement, and all the rights of the assignor in the deed of trust, mortgage, or other security instrument, including the right to substitute the trustee named in any deed of trust, and to exercise any power of sale contained in the instrument without restriction.  The provisions of this section do not preclude the recordation of a written assignment of a deed of trust, mortgage, or other security instrument, with or without the promissory note or other instrument that it secures, provided that the assignment complies with applicable law. (1993, c. 288, s. 4.)



§ 47-18. Conveyances, contracts to convey, options and leases of land.

§ 47‑18.  Conveyances, contracts to convey, options and leases of land.

(a)        No (i) conveyance of land, or (ii) contract to convey, or (iii) option to convey, or (iv) lease of land for more than three years shall be valid to pass any property interest as against lien creditors or purchasers for a valuable consideration from the donor, bargainer or lesser but from the time of registration thereof in the county where the land lies, or if the land is located in more than one county, then in each county where any portion of the land lies to be effective as to the land in that county. Unless otherwise stated either on the registered instrument or on a separate registered instrument duly executed by the party whose priority interest is adversely affected, (i) instruments registered in the office of the register of deeds shall have priority based on the order of registration as determined by the time of registration, and (ii) if instruments are registered simultaneously, then the instruments shall be presumed to have priority as determined by:

(1)        The earliest document number set forth on the  registered instrument.

(2)        The sequential book and page number set forth on the registered instrument if no document number is set forth on the registered instrument.

The presumption created by this subsection is rebuttable.

(b)        This section shall not apply to contracts, leases or deeds executed prior to March 1, 1885, until January 1, 1886; and no purchase from any such donor, bargainor or lessor shall avail or pass title as against any unregistered deed executed prior to December 1, 1885, when the person holding or claiming under such unregistered deed shall be in actual possession and enjoyment of such land, either in person or by his tenant, at the time of the execution of such second deed, or when the person claiming under or taking such second deed had at the time of taking or purchasing under such deed actual or constructive notice of such unregistered deed, or the claim of the person holding or claiming thereunder. (Code, s. 1245; 1885, c. 147, s. 1; Rev., s. 980; C.S., s. 3309; 1959, c. 90; 1975, c. 507; 2003‑219, s. 2; 2005‑212, s. 2.)



§ 47-18.1. Registration of certificate of corporate merger, consolidation, or conversion.

§ 47‑18.1.  Registration of certificate of corporate merger, consolidation, or conversion.

(a)        If title to real property in this State is vested by operation of law in another entity upon the merger, consolidation, or conversion of an entity, such vesting is effective against lien creditors or purchasers for a valuable consideration from the entity formerly owning the property, only from the time of registration of a certificate thereof as provided in this section, in the county where the land lies, or if the land is located in more than one county, then in each county where any portion of the land lies to be effective as to the land in that county.

(b)        The Secretary of State shall adopt uniform certificates of merger, consolidation, or conversion, to be furnished for registration, and shall adopt such fees as are necessary for the expense of such certification. If the entity involved is not a domestic entity, a similar certificate by any competent authority in the jurisdiction of incorporation or organization may be registered in accordance with this section.

(c)        A certificate of the Secretary of State prepared in accordance with this section shall be registered by the register of deeds in the same manner as deeds, and for the same fees, but no formalities as to acknowledgment, probate, or approval by any other officer shall be required. The name of the entity formerly owning the property shall appear in the "Grantor" index, and the name of the entity owning the property by virtue of the merger, consolidation, or conversion shall appear in the "Grantee" index. (1967, c. 950, s. 3; 1991, c. 645, s. 2(b); 1999‑369, s. 5.1.)



§ 47-18.2. Registration of Inheritance and Estate Tax Waiver.

§ 47‑18.2.  Registration of Inheritance and Estate Tax Waiver.

An Inheritance and Estate Tax Waiver or other consent to transfer issued by the Secretary of Revenue bearing the signature of the Secretary of Revenue or the official facsimile signature of the Secretary of Revenue may be registered by the Register of Deeds in the county or counties where the real estate described in the Inheritance and Estate Tax Waiver or consent to transfer is located in the same manner as deeds, and for the same fees, but no formalities as to acknowledgement, probate, or approval by an officer shall be required.  The name of the decedent owning the real property at death shall appear in the "Grantor" index.  Nothing herein shall require a personal representative or other person interested in the decedent's estate to register Inheritance and Estate Tax Waivers or consents to transfer. (1987, c. 548, s. 3.)



§ 47-18.3. Execution of corporate instruments; authority and proof.

§ 47‑18.3.  Execution of corporate instruments; authority and proof.

(a)        Notwithstanding anything to the contrary in the bylaws or articles of incorporation, when it appears on the face of an instrument registered in the office of the register of deeds that the instrument was signed in the ordinary course of business on behalf of a domestic or foreign corporation by its chairman, president, chief executive officer, a vice‑president or an assistant vice‑president, treasurer, or chief financial officer, such an instrument shall be as valid with respect to the rights of innocent third parties as if executed pursuant to authorization from the board of directors, unless the instrument reveals on its face a potential breach of fiduciary obligation.  The subsection shall not apply to parties who had actual knowledge of lack of authority or of a breach of fiduciary obligation.

(b)        Any instrument registered in the office of the register of deeds, appearing on its face to be executed by a corporation, foreign or domestic, and bearing a seal which purports to be the corporate seal, setting forth the name of the corporation engraved, lithographed, printed, stamped, impressed upon, or otherwise affixed to the instrument, is prima facie evidence that the seal is the duly adopted corporate seal of the corporation, that it has been affixed as such by a person duly authorized so to do, that the instrument was duly executed and signed by persons who were officers or agents of the corporation acting by authority duly given by the board of directors, and that any such instrument is the act of the corporation, and shall be admissible in evidence without further proof of execution.

(c)        Nothing in this section shall be deemed to exclude the power of any corporate representatives to bind the corporation pursuant to express, implied, inherent or apparent authority, ratification, estoppel, or otherwise.

(d)        Nothing in this section shall relieve corporate officers from liability to the corporation or from any other liability that they may have incurred from any violation of their actual authority.

(e)        Any corporation may convey an interest in real property which is transferable by instrument which is duly executed by either an officer, manager, or agent of said corporation and has attached thereto a signed and attested resolution of the board of directors of said corporation authorizing the said officer, manager, or agent to execute, sign, seal, and attest deeds, conveyances, or other instruments. This section shall be deemed to have been complied with if an attested resolution is recorded separately in the office of the register of deeds in the county where the land lies, which said resolution shall be applicable to all deeds executed subsequently thereto and pursuant to its authority. Notwithstanding the foregoing, this section shall not require a signed and attested resolution of the board of directors of the corporation to be attached to an instrument or separately recorded in the case of an instrument duly executed by the corporation's chairman, president, chief executive officer, a vice‑president, assistant vice‑president, treasurer, or chief financial officer. All deeds, conveyances, or other instruments which have been heretofore or shall be hereafter so executed shall, if otherwise sufficient, be valid and shall have the effect to pass the title to the real or personal property described therein. (1991, c. 647, s. 2; 1999‑221, s. 4.)



§ 47-19. Unregistered deeds prior to January, 1920, registered on affidavit.

§ 47‑19.  Unregistered deeds prior to January, 1920, registered on affidavit.

Any person holding any unregistered deed or claiming title  thereunder, executed prior to the first day of January, 1920, may have the same registered without proof of the execution thereof by making an affidavit, before the officer having jurisdiction to take probate of such deed, that the grantor, bargainor or maker of such deed, and the witnesses thereto, are dead or cannot be found, that he cannot make proof of their handwriting, and that affiant believes such deed to be a bona fide deed and executed by the grantor therein named. Said affidavit shall be written upon or attached to such deed, and the same, together with such deed, shall be entitled to registration in the same manner and with the same effect as if proved in the manner prescribed by law for other deeds. (1885, c. 147, s. 2; 1905, c. 277; Rev., s. 981; 1913, c. 116; 1915, cc. 13, 90; C.S., s. 3310; Ex. Sess. 1924, c. 56; 1951, c. 771.)



§ 47-20. Deeds of trust, mortgages, conditional sales contracts, assignments of leases and rents; effect of registration.

§ 47‑20.  Deeds of trust, mortgages, conditional sales contracts, assignments of leases and rents; effect of registration.

(a)        No deed of trust or mortgage of real or personal property, or of a leasehold interest or other chattel real, or conditional sales contract of personal property in which the title is retained by the vendor, shall be valid to pass any property as against lien creditors or purchasers for a valuable consideration from the grantor, mortgagor or conditional sales vendee, but from the time of registration thereof as provided in this Article; provided however that any transaction subject to the provisions of the Uniform Commercial Code (Chapter 25 of the General Statutes) is controlled by the provisions of that act and not by this section. Unless otherwise stated either on the registered instrument or on a separate registered instrument duly executed by the party whose priority interest is adversely affected, (i) instruments registered in the office of the register of deeds shall have priority based on the order of registration as determined by the time of  registration, and (ii) if instruments are registered simultaneously, then the instruments shall be presumed  to have priority as determined by:

(1)        The earliest document number set forth on the  registered instrument.

(2)        The sequential book and page number set forth on the registered instrument if no document number is set forth on the registered instrument.

The presumption created by this subsection is rebuttable.

(b)        For purposes of this section and G.S. 47‑20.1, the following definitions apply:

(1)        "Rents, issues, or profits" means all amounts payable by or on behalf of any lessee, tenant, or other person having a possessory interest in real estate on account of or pursuant to any written or oral lease or other instrument evidencing a possessory interest in real property or pursuant to any form of tenancy implied by law, and all amounts payable by or on behalf of any licensee or permittee or other person occupying or using real property under license or permission from the owner or person entitled to possession. The term shall not include farm products as defined in G.S. 25‑9‑102(34), timber, the proceeds from the sale of farm products or timber, or the proceeds from the recovery or severance of any mineral deposits located on or under real property.

(2)        "Assignment of leases, rents, issues, or profits" means every document assigning, transferring, pledging, mortgaging, or conveying an interest in leases, licenses to real property, and rents, issues, or profits arising from real property, whether set forth in a separate instrument or contained in a mortgage, deed of trust, conditional sales contract, or other deed or instrument of conveyance.

(3)        "Collateral assignment" means any assignment of leases, rents, issues, or profits made and delivered in connection with the grant of any mortgage, or the execution of any conditional sales contract or deed of trust or in connection with any extension of credit made against the security of any interest in real property, where the assignor retains the right to collect or to apply such lease revenues, rents, issues, or profits after assignment and prior to default.

(c)        The recording of a written document in accordance with G.S. 47‑20.1 containing an assignment of leases, rents, issues, or profits arising from real property shall be valid and enforceable from the time of recording to pass the interest granted, pledged, assigned, or transferred as against the assignor, and shall be perfected from the time of recording against subsequent assignees, lien creditors, and purchasers for a valuable consideration from the assignor.

(d)        Where an assignment of leases, rents, issues, or profits is a collateral assignment, after a default under the mortgage, deed of trust, conditional sales contract, or evidence of indebtedness which such assignment secures, the assignee shall thereafter be entitled, but not required, to collect and receive any accrued and unpaid or subsequently accruing lease revenues, rents, issues, or profits subject to the assignment, without need for the appointment of a receiver, any act to take possession of the property, or any further demand on the assignor. Unless otherwise agreed, after default the assignee shall be entitled to notify the tenant or other obligor to make payment to him and shall also be entitled to take control of any proceeds to which he may be entitled. The assignee must proceed in a commercially reasonable manner and may deduct his reasonable expenses of realization from the collections.

(e)        This section shall not exclude other methods of creating, perfecting, collecting, sequestering, or enforcing a security interest in rents, issues, or profits provided by the law of this State. (1829, c. 20; R.C., c. 37, s. 22; Code, s. 1254; Rev., s. 982; 1909, c. 874, s. 1; C.S., s. 3311; 1953, c. 1190, s. 1; 1959, c. 1026, s. 2; 1965, c. 700, s. 8; 1967, c. 562, s. 5; 1991, c. 234, s. 1; 2000‑169, s. 35; 2003‑219, s. 3; 2005‑212, s. 3.)



§ 47-20.1. Place of registration; real property.

§ 47‑20.1.  Place of registration; real property.

To be validly registered pursuant to G.S. 47‑20, a deed of trust or mortgage of real property must be registered in the county where the land lies, or if the land is located in more than one county, then the deed of trust or mortgage must be registered in each county where any portion of the land lies in order to be effective as to the land in that county. (1953, c. 1190, s. 2.)



§ 47-20.2. Place of registration; personal property.

§ 47‑20.2.  Place of registration; personal property.

(a)        As used in this section:

(1)        "Mortgage" includes a deed of trust and a conditional sales contract; unless subject to the filing requirements of Article 9 of the Uniform Commercial Code (Chapter 25) and duly filed pursuant thereto;

(2)        "Mortgagor" includes a grantor in a deed of trust and a conditional sales vendee.

(b)        To be validly registered pursuant to G.S. 47‑20, a mortgage of personal property must be registered as follows:

(1)        If the mortgagor is an individual:

a.         Who resides in this State, the mortgage must be registered in the county where the mortgagor resides when the mortgage is executed.

b.         Who resides outside this State, the mortgage must be registered in each county in this State where any of the tangible mortgaged property is located at the time the mortgage is executed, in order to be effective as to such property; and if any of the mortgaged property consists of a chose in action which arises out of the business transacted at a place of business operated by the mortgagor in this State, then the mortgage must be registered in the county where such place of business is located.

(2)        If the mortgagor is a partnership, either limited or unlimited:

a.         Which has a principal place of business in this State, the mortgage must be registered in the county where such place of business is located at the time the mortgage is executed.

b.         Which does not have a principal place of business in this State but has any place of business in this State, the mortgage must be registered in every county in this State where any such place of business is located at the time the mortgage is executed. Where such mortgage is registered in one or more of such counties but is not registered in every county required under this subsection, it shall, nevertheless, be effective as to the property in every county in which it is registered.

c.         Which has no place of business in the State, the mortgage must be registered in every county in this State where a partner resides at the time the mortgage is executed. Where such mortgage is registered in one or more of such counties but is not registered in every county required under this subsection, it shall, nevertheless, be effective as to the property in every county in which it is registered.

d.         Which has no place of business in this State, and no partner residing in this State, the mortgage must be registered in each county in this State where any of the mortgaged property is located when the mortgage is executed, in order to be effective as to the property in such county.

(3)        If the mortgagor is a domestic corporation:

a.         Which has a registered office in this State, the mortgage must be registered in the county where such registered office is located when the mortgage is executed.

b.         Which having been formed prior to July 1, 1957, has no such registered office but does have a principal office in this State as shown by its certificate of incorporation, or amendment thereto, or legislative charter, the mortgage must be registered in the county where the principal office is said to be located by such certificate of incorporation, or amendment thereto, or legislative charter when the mortgage is executed.

(4)        If the mortgagor is a foreign corporation:

a.         Which has a registered office in this State, the mortgage must be registered in the county where such registered office is located when the mortgage is executed.

b.         Which, having been domesticated prior to July 1, 1957, has no such registered office in this State, but does have a principal office in this State, the mortgage must be registered in the county where the principal office is said to be located by the statement filed with the Secretary of State in its application for permission to do business in this State or other document filed with the Secretary of State showing the location of such principal office in this State when the mortgage is executed.

c.         Which has not been domesticated in this State, the mortgage must be registered in the same county or counties as a mortgage executed by a nonresident individual.

(5)        If the personal property concerned is a vehicle required to be registered under the motor vehicle laws of the State of North Carolina, then the provisions of this section shall not apply but the security interest arising from the deed of trust, mortgage, conditional sales contract, or lease intended as security of such vehicle may be perfected by recordation in accordance with the provisions of G.S. 20‑58 through 20‑58.10. (1953, c. 1190, s. 2; 1957, c. 979, ss. 1, 2; 1961, c. 835, s. 12; 1965, c. 700, s. 8.)



§ 47-20.3. Place of registration; instruments covering both personal property and real property.

§ 47‑20.3.  Place of registration; instruments covering both personal property and real property.

To be validly registered pursuant to G.S. 47‑20, a mortgage, deed of trust or conditional sales contract, or any combination of these, of both personal property and real property must be registered pursuant to the provisions of G.S. 47‑20.1 for the real property covered by the instrument and pursuant to the provisions of G.S. 47‑20.2 for the personal property covered by the instrument, and in each case the registration must be indexed in the records designated for the particular type of property involved. (1953, c. 1190, s. 2.)



§ 47-20.4. Place of registration; chattel real.

§ 47‑20.4.  Place of registration; chattel real.

To be validly registered pursuant to G.S. 47‑20, a deed of trust or mortgage of a leasehold interest or other chattel real must be registered in the county where the land involved lies, or if the land involved is located in more than one county, then the deed of trust or mortgage must be registered in each county where any portion of the land involved lies in order to be effective as to the land in that county. (1959, c. 1026, s. 1.)



§ 47-20.5. Real property; effectiveness of after-acquired property clause.

§ 47‑20.5.  Real property; effectiveness of after‑acquired property clause.

(a)        As used in this section, "after‑acquired property clause" means any provision or provisions in an instrument which create a security interest in real property acquired by the grantor of the instrument subsequent to its execution.

(b)        As used in this section, "after‑acquired property," and "property subsequently acquired" mean any real property which the grantor of a security instrument containing an after‑acquired property clause acquires subsequent to the execution of such instrument, and in which the terms of the after‑acquired property clause would create a security interest.

(c)        An after‑acquired property clause is effective to pass after‑acquired property as between the parties to the instrument containing such clause, but shall not be effective to pass title to after‑acquired property as against lien creditors or purchasers for a valuable consideration from the grantor of the instrument unless and until such instrument has been registered or reregistered at or subsequent to the time such after‑acquired property is acquired by such grantor and the deed to the grantor of the after‑acquired property is registered.

(d)        In lieu of reregistering the instrument containing the after‑acquired property clause as specified in subsection (c), such instrument may be made effective to pass title to after‑acquired property as against lien creditors and purchasers for a valuable consideration from the grantor of the instrument by registering a notice of extension as specified in subsection (e) at or subsequent to the time of acquisition of the after‑acquired property by the grantor.

(e)        The notice of extension shall

(1)        Show that effective registration of the after‑acquired property clause is extended,

(2)        Include the names of the parties to the instrument containing the after‑acquired property clause,

(3)        Refer to the book and page where the instrument containing the after‑acquired property clause is registered, and

(4)        Be signed by the grantee or the person secured by the instrument containing the after‑acquired property clause or his successor in interest.

(f)         The register of deeds shall index the notice of extension in the same manner as the instrument containing the after‑acquired property clause.

(g)        Except as provided in subsection (h) of this section, no instrument which has been heretofore executed or registered and which contains an after‑acquired property clause shall be effective to pass title to after‑acquired property as against lien creditors or purchasers for a valuable consideration from the grantor of such instrument unless and until such instrument or a notice of extension thereof has been registered or reregistered as herein provided.

(h)        Notwithstanding the provisions of this section with respect to registration, reregistration and registration of notice of extension, an after‑acquired property clause in an instrument which creates a security interest made by a public utility as defined in G.S. 62‑3(23) or a natural gas company as defined in section 2(6) of the Natural Gas Act, 15 U.S.C.A. 717a(6), or by an electric or telephone membership corporation incorporated or domesticated in North Carolina shall be effective to pass after‑acquired property as against lien creditors or purchasers for a valuable consideration from the grantor of the instrument from the time of original registration of such instrument. (1967, c. 861, s. 1; 1969, c. 813, ss. 1‑3; 1997‑386, s. 1.)



§ 47-20.6. Affidavit for permanent attachment of titled manufactured home to real property.

§ 47‑20.6.  Affidavit for permanent attachment of titled manufactured home to real property.

(a)        If the owner of real property or the owner of the manufactured home who has entered into a lease with a primary term of at least 20 years for the real property on which the manufactured home is affixed has surrendered the title to a manufactured home that is placed on the real property and the title has been cancelled by the Division of Motor Vehicles under G.S. 20‑109.2, the owner, or the secured party having the first security interest in the manufactured home at time of surrender, shall record the affidavit described in G.S. 20‑109.2 with the office of the register of deeds of the county where the real property is located. Upon recordation, the affidavit shall be indexed on the grantor index in the name of the owner of the manufactured home and on the grantee index in the name of the secured party or lienholder, if any.

(b)        After the affidavit is recorded, the manufactured home becomes an improvement to real property. Any lien on the manufactured home shall be perfected and given priority in the manner provided for a lien on real property.

(c)        Following recordation of the affidavit, all existing liens on the real property are considered to include the manufactured home. Thereafter, no conveyance of any interest, lien, or encumbrance shall attach to the manufactured home, unless the interest, lien, or encumbrance is applicable to the real property on which the home is located and is recorded in the office of the register of deeds of the county where the real property is located in accordance with the applicable sections of this Chapter.

(d)        The provisions of this section control over the provisions of G.S. 25‑9‑334 relating to the priority of a security interest in fixtures, as applied to manufactured homes. (2001‑506, s. 3; 2003‑400, s. 2.)



§ 47-20.7. Declaration of intent to affix manufactured home; transfer of real property with manufactured home attached.

§ 47‑20.7.  Declaration of intent to affix manufactured home; transfer of real property with manufactured home attached.

(a)        A person who owns real property on which a manufactured home has been or will be placed or the owner of a manufactured home who has entered into a lease with a primary term of at least 20 years for the real property on which the manufactured home has been or will be placed, as defined in G.S. 105‑273(13), and either where the manufactured home has never been titled by the Division of Motor Vehicles or where the title to the manufactured home has been surrendered and cancelled by the Division prior to January 1, 2002, may record in the office of the register of deeds of the county where the real property is located a declaration of intent to affix the manufactured home to the property and may convey or encumber the real property, including the manufactured home, by a deed, deed of trust, or other instrument recorded in the office of the register of deeds.

(b)        The declaration of intent, deed, deed of trust, or other instrument shall contain a description of the manufactured home, including the name of the manufacturer, the model name, if applicable, the serial number, and a statement of the owner's intention that the manufactured home be treated as property.

(c)        On or after the filing of the instrument with the office of the register of deeds pursuant to subsection (a) of this section, the manufactured home placed, or to be placed, on the property becomes an improvement to real property. Any lien on the manufactured home shall be perfected and have priority in the manner provided for a lien on real property.

(d)        The provisions of this section control over the provisions of G.S. 25‑9‑334 relating to the priority of a security interest in fixtures, as applied to manufactured homes. (2001‑506, s. 3; 2003‑400, s. 3.)



§ 47-21. Blank or master forms of mortgages, etc.; embodiment by reference in instruments later filed.

§ 47‑21.  Blank or master forms of mortgages, etc.; embodiment by reference in instruments later filed.

It shall be lawful for any person, firm or corporation to have a blank or master form of mortgage, deed of trust, or other instrument conveying an interest in, or creating a lien on, real and/or personal property, filed, indexed and recorded in the office of the register of deeds. When any such blank or master form is filed, the register of deeds shall record it and shall index it in the manner now provided by law for the indexing of instruments recorded in the office of the register of deeds, except that the name of the person, firm or corporation whose name appears on such blank or master form shall be inserted in the indices as grantor and also as grantee. The fee for filing, recording and indexing such blank or master form shall be that for recording instruments in general, as provided in G.S. 161‑10(a)(1).

When any deed, mortgage, deed of trust, or other instrument conveying an interest in, or creating a lien on, real and/or personal property, refers to the provisions, terms, covenants, conditions, obligations, or powers set forth in any such blank or master form recorded as herein authorized, and states the office of recordation of such blank or master form, book and page where same is recorded such reference shall be equivalent to setting forth in extenso in such deed, mortgage, deed of trust, or other instrument conveying an interest in, or creating a lien on, real and/or personal property, the provisions, terms, covenants, conditions, obligations and powers set forth in such blank or master form. Provided this section shall not apply to Alleghany, Ashe, Avery, Beaufort, Bladen, Camden, Carteret, Chowan, Cleveland, Columbus, Dare, Gates, Granville, Guilford, Halifax, Iredell, Jackson, Martin, Moore, Perquimans, Sampson, Stanly, Swain, Transylvania, Vance, Washington and Watauga Counties. (1935, c. 153; 1971, c. 156; 2001‑390, s. 4.)



§ 47-22. Counties may provide for photographic or photostatic registration.

§ 47‑22.  Counties may provide for photographic or photostatic registration.

The board of county commissioners of any county is hereby authorized and empowered to provide for photographic or photostatic recording of all instruments filed in the office of the register of deeds and in other offices of such county where said board may deem such recording feasible. The board of county commissioners may also provide for filing such copies of said instruments in loose‑leaf binders. (1941, c. 286; 1971, c. 1185, s. 12.)



§ 47-23. Repealed by Session Laws 1953, c. 1190, s. 3.

§ 47‑23.  Repealed by Session Laws 1953, c. 1190, s. 3.



§ 47-24. Conditional sales or leases of railroad property.

§ 47‑24.  Conditional sales or leases of railroad property.

When any railroad equipment and rolling stock is sold, leased or loaned on the condition that the title to the same, notwithstanding the possession and use of the same by the vendee, lessee, or bailee, shall remain in the vendor, lessor or bailor until the terms of the contract, as to the payment of the installments, amounts or rentals payable, or the performance of other obligations thereunder, shall have been fully complied with, such contract shall be invalid as to any subsequent judgment creditor, or any subsequent purchaser for a valuable consideration without notice, unless 

(1)        The same is evidenced by writing duly acknowledged before some person authorized to take acknowledgments of deeds.

(2)        Such writing is registered as mortgages are registered, in the office of the register of deeds in at least one county in which such vendee, lessee or bailee does business.

(3)        Each locomotive or car so sold, leased or loaned has the name of the vendor, lessor, or bailor, or the assignee of such vendor, lessor or bailor plainly marked upon both sides thereof, followed by the word owner, lessor, bailor or assignee as the case may be.

This section shall not apply to or invalidate any contract made before the twelfth day of March, 1883. (1883, c. 416; Code, s. 2006; Rev., s. 984; 1907, c. 150, s. 1; C.S., s. 3313.)



§ 47-25. Marriage settlements.

§ 47‑25.  Marriage settlements.

All marriage settlements and other marriage contracts, whereby any money or other estate is secured to the wife or husband, shall be proved or acknowledged and registered in the same manner as deeds for lands, and shall be valid against creditors and purchasers for value only from registration. (1785, c. 238; R.C., c. 37, ss. 24,  25; 1871‑2, c. 193, s. 12; Code, ss. 1269, 1270, 1281; 1885, c. 147; Rev., s. 985; C.S., s. 3314.)



§ 47-26. Deeds of gift.

§ 47‑26.  Deeds of gift.

All deeds of gift of any estate of any nature shall within two years after the making thereof be proved in due form and registered, or otherwise shall be void, and shall be good against creditors and purchasers for value only from the time of registration. (1789, c. 315, s. 2; R.C., c. 37, s. 18; Code, s. 1252; 1885, c. 147; Rev., s. 986; C.S., s. 3315.)



§ 47-27. Deeds of easements.

§ 47‑27.  Deeds of easements.

All persons, firms, or corporations now owning or hereafter acquiring any deed or agreement for rights‑of‑way and easements of any character whatsoever shall record such deeds and agreements in the office of the register of deeds of the county where the land affected is situated. Where such deeds and agreements may have been acquired, but no use has been made thereof, the person, firm, or corporation holding such instrument, or any assignment thereof, shall not be required to record them until within 90 days after the beginning of the use of the easements granted thereby. If after 90 days from the beginning of the easement granted by such deeds and agreements the person, firm, or corporation holding such deeds or agreements has not recorded the same in the office of the register of deeds of the county where the land affected is situated, then the grantor in the said deed or agreement may, after 10 days' notice in writing served and returned by the sheriff or other officer of the county upon the said person, firm, or corporation holding such lease or agreement, file a copy of the said lease or agreement for registration in the office of the register of deeds of the county where the original should have been recorded, but such copy of the lease or agreement shall have attached thereto the written notice above referred to, showing the service and return of the sheriff or other officer. The registration of such copy shall have the same force and effect as the original would have had if recorded: Provided, said copy shall be duly probated before being registered.

Nothing in this section shall require the registration of the following classes of instruments or conveyances, to wit:

(1)        It shall not apply to any deed or instrument executed prior to January 1, 1910.

(2)        It shall not apply to any deed or instrument so defectively executed or witnessed that it cannot by law be admitted to probate or registration, provided that such deed or instrument was executed prior to the ratification of this section.

(3)        It shall not apply to decrees of a competent court awarding condemnation or confirming reports of commissioners, when such decrees are on record in such courts.

(4)        It shall not apply to local telephone companies, operating exclusively within the State, or to agreements about alleyways.

The failure of electric companies or power companies operating exclusively within this State or electric membership corporations, organized pursuant to Chapter 291 of the Public Laws of 1935 [G.S. 117‑ 6 through 117‑27], to record any deeds or agreements for rights‑of‑way acquired subsequent to 1935, shall not constitute any violation of any criminal law of the State of North Carolina.

No deed, agreement for right‑of‑way, or easement of any character shall be valid as against any creditor or purchaser for a valuable consideration but from the registration thereof within the county where the land affected thereby lies.

From and after July 1, 1959, the provisions of this section shall apply to require the Department of Transportation to record as herein provided any deeds of easement, or any other agreements granting or conveying an interest in land which are executed on or after July 1, 1959, in the same manner and to the same extent that individuals, firms or corporations are required to record such easements. (1917, c. 148; 1919, c. 107; C.S., s. 3316; 1943, c. 750; 1959, c. 1244; 1973, c. 507, s. 5; 1977, c. 464, s. 34.)



§ 47-28. Powers of attorney.

§ 47‑28.  Powers of attorney.

Every power of attorney, wherever made or concerning whatsoever matter, may, on acknowledgment or proof of the same before any competent official, be registered in the county wherein the property or estate which it concerns is situate, if such power of attorney relate to the conveyance thereof; if it does not relate to the conveyance of any estate or property, then in the county in which the attorney resides or the business is to be transacted. (Code, s. 1249; 1899, c. 235, s. 15; Rev., s. 987; C.S., s. 3317.)



§ 47-29. Recording of bankruptcy records.

§ 47‑29.  Recording of bankruptcy records.

A copy of the petition with the schedules omitted beginning a proceeding under the United States Bankruptcy Act, or of the decree  of adjudication in such proceeding, or of the order approving the bond of the trustee appointed in such proceeding, shall be recorded in the office of any register of deeds in North Carolina, and it shall be the duty of the register of deeds, on request, to record the same. The register of deeds shall be entitled to the same fees for such registration as he is now entitled to for recording conveyances. (1939, c. 254.)



§ 47-29.1. Recordation of environmental notices.

§ 47‑29.1.  Recordation of environmental notices.

(a)        A permit for the disposal of waste on land shall be recorded as provided in G.S. 130A‑301.

(a1)      The disposal of land clearing and inert debris in a landfill with a disposal area of ½ acre or less pursuant to G.S. 130A‑301.1 shall be recorded as provided in G.S. 130A‑301.1(c).

(a2)      A Notice of Open Dump shall be recorded as provided in G.S. 130A‑301(f).

(a3)      Expired pursuant to Session Laws 1995, c. 502, s. 4, as amended by Session Laws 2001‑357, s. 2, effective September 30, 2003.

(b)        An inactive hazardous substance or waste disposal site shall be recorded as provided in G.S. 130A‑310.8.

(c)        A Notice of Brownfields Property shall be recorded as provided in G.S. 130A‑310.35.

(d)        A Notice of Oil or Hazardous Substance Discharge Site shall be recorded as provided in G.S. 143‑215.85A.

(e)        A Notice of Dry‑Cleaning Solvent Remediation shall be recorded as provided in G.S. 143‑215.104M.

(f)         A Notice of Contaminated Site shall be recorded as provided in G.S. 143B‑279.10.

(g)        A Notice of Residual Petroleum shall be recorded as provided in G.S. 143B‑279.11.

(h)        A land‑use restriction that provides for the maintenance of stormwater best management practices or site consistency with approved stormwater project plans shall be recorded as provided in G.S. 143‑214.7(c1). (1995, c. 502, s. 2.1; 1997‑330, s. 1; 2001‑357, s. 2; 2001‑384, s. 10; 2006‑246, s. 16(a).)



§ 47-30. Plats and subdivisions; mapping requirements.

§ 47‑30.  Plats and subdivisions; mapping requirements.

(a)        Size Requirements.  All land plats presented to the register of deeds for recording in the registry of a county in North Carolina after September 30, 1991, having an outside marginal size of either 18 inches by 24 inches, 21 inches by 30 inches, or 24 inches by 36 inches, and having a minimum one and one‑half inch border on the left side and a minimum one‑half inch border on the other sides shall be deemed to meet the size requirements for recording under this section. Where size of land areas, or suitable scale to assure legibility require, plats may be placed on two or more sheets with appropriate match lines. Counties may specify either:

(1)        Only 18 inches by 24 inches;

(2)        A combination of 18 inches by 24 inches and 21 inches by 30 inches;

(3)        A combination of 18 inches by 24 inches and 24 inches by 36 inches; or

(4)        A combination of all three sizes.

Provided, that all registers of deeds where specific sizes other than the combination of all three sizes have been specified, shall be required to submit said size specifications to the North Carolina Association of Registers of Deeds for inclusion on a master list of all such counties. The list shall be available in each register of deeds office by October 1, 1991. For purposes of this section, the terms "plat" and "map" are synonymous.

(b)        Plats to Be Reproducible.  Each plat presented for recording shall be a reproducible plat, either original ink on polyester film (mylar), or a reproduced drawing, transparent and archival (as defined by the American National Standards Institute), and submitted in this form. The recorded plat must be such that the public may obtain legible copies. A direct or photographic copy of each recorded plat shall be placed in the plat book or plat file maintained for that purpose and properly indexed for use. In those counties in which the register has made a security copy of the plat from which legible copies can be made, the original may be returned to the person indicated on the plat.

(c)        Information Contained in Title of Plat.  The title of each plat shall contain the following information: property designation, name of owner (the name of owner shall be shown for indexing purposes only and is not to be construed as title certification), location to include township, county and state, the date or dates the survey was made; scale or scale ratio in words or figures and bar graph; name and address of surveyor or firm preparing the plat.

(d)        Certificate; Form.  There shall appear on each plat a certificate by the person under whose supervision the survey or plat was made, stating the origin of the information shown on the plat, including recorded deed and plat references shown thereon. The ratio of precision before any adjustments must be shown. Any lines on the plat that were not actually surveyed must be clearly indicated and a statement included revealing the source of information. Where a plat consists of more than one sheet, only one sheet must contain the certification and all other sheets must be signed and sealed.

The certificate required above shall include the source of information for the survey and data indicating the ratio of precision of the survey before adjustments and shall be in substantially the following form:

"I, ______, certify that this plat was drawn under my supervision from an actual survey made under my supervision (deed description recorded in Book ____, page ____, etc.) (other); that the boundaries not surveyed are clearly indicated as drawn from information found in Book ____, page ____; that the ratio of precision as calculated is 1: ____; that this plat was prepared in accordance with G.S. 47‑30 as amended. Witness my original signature, registration number and seal this ____ day of ____, A.D., ____.

Seal or Stamp

____________________________________

Surveyor

Registration Number"

Nothing in this requirement shall prevent the recording of a map that was prepared in accordance with a previous version of G.S. 47‑30 as amended, properly signed, and notarized under the statutes applicable at the time of the signing of the map. However, it shall be the responsibility of the person presenting the map to prove that the map was so prepared.

(e)        Method of Computation.  An accurate method of computation shall be used to determine the acreage and ratio of precision shown on the plat. Area by estimation is not acceptable nor is area by planimeter, area by scale, or area copied from another source, except in the case of tracts containing inaccessible sections or areas. In such case the surveyor may make use of aerial photographs or other appropriate aids to determine the acreage of any inaccessible areas when the areas are bounded by natural and visible monuments. In such case the methods used must be stated on the plat and all accessible areas of the tract shall remain subject to all applicable standards of this section.

(f)         Plat to Contain Specific Information.  Every plat shall contain the following specific information:

(1)        An accurately positioned north arrow coordinated with any bearings shown on the plat. Indication shall be made as to whether the north index is true, magnetic, North Carolina grid ("NAD 83" or "NAD 27"), or is referenced to old deed or plat bearings. If the north index is magnetic or referenced to old deed or plat bearings, the date and the source (if known) the index was originally determined shall be clearly indicated.

(2)        The azimuth or course and distance of every property line surveyed shall be shown. Distances shall be in feet or meters and decimals thereof. The number of decimal places shall be appropriate to the class of survey required.

(3)        All plat distances shall be by horizontal or grid measurements. All lines shown on the plat shall be correctly plotted to the scale shown. Enlargement of portions of a plat are acceptable in the interest of clarity, where shown as inserts. Where the North Carolina grid system is used the grid factor shall be shown on the face of the plat. If grid distances are used, it must be shown on the plat.

(4)        Where a boundary is formed by a curved line, the following data must be given: actual survey data from the point of curvature to the point of tangency shall be shown as standard curve data, or as a traverse of bearings and distances around the curve. If standard curve data is used the bearing and distance of the long chord (from point of curvature to point of tangency) must be shown on the plat.

(5)        Where a subdivision of land is set out on the plat, all streets and lots shall be accurately plotted with dimension lines indicating widths and all other information pertinent to reestablishing all lines in the field. This shall include bearings and distances sufficient to form a continuous closure of the entire perimeter.

(6)        Where control corners have been established in compliance with G.S. 39‑32.1, 39‑32.2, 39‑32.3, and 39‑32.4, as amended, the location and pertinent information as required in the reference statute shall be plotted on the plat. All other corners which are marked by monument or natural object shall be so identified on all plats, and where practical all corners of adjacent owners along the boundary lines of the subject tract which are marked by monument or natural object shall be shown.

(7)        The names of adjacent landowners, or lot, block, parcel, subdivision designations or other legal reference where applicable, shall be shown where they could be determined by the surveyor.

(8)        All visible and apparent rights‑of‑way, watercourses, utilities, roadways, and other such improvements shall be accurately located where crossing or forming any boundary line of the property shown.

(9)        Where the plat is the result of a survey, one or more corners shall, by a system of azimuths or courses and distances, be accurately tied to and coordinated with a horizontal control monument of some United States or State Agency survey system, such as the North Carolina Geodetic Survey where the monument is within 2,000 feet of the subject property. Where the North Carolina Grid System coordinates of the monument are on file in the North Carolina Office of State Budget and Management, the coordinates of both the referenced corner and the monuments used shall be shown in X (easting) and Y (northing) coordinates on the plat. The coordinates shall be identified as based on "NAD 83," indicating North American Datum of 1983, or as "NAD 27," indicating North American Datum of 1927. The tie lines to the monuments shall also be sufficient to establish true north or grid north bearings for the plat if the monuments exist in pairs. Within a previously recorded subdivision that has been tied to grid control, control monuments within the subdivision may be used in lieu of additional ties to grid control. Within a previously recorded subdivision that has not been tied to grid control, if horizontal control monuments are available within 2,000 feet, the above requirements shall be met; but in the interest of bearing consistency with previously recorded plats, existing bearing control should be used where practical. In the absence of Grid Control, other appropriate natural monuments or landmarks shall be used. In all cases, the tie lines shall be sufficient to accurately reproduce the subject lands from the control or reference points used.

(10)      A vicinity map (location map) shall appear on the plat.

(11)      Notwithstanding any other provision contained in this section, it is the duty of the surveyor, by a certificate on the face of the plat, to certify to one of the following:

a.         That the survey creates a subdivision of land within the area of a county or municipality that has an ordinance that regulates parcels of land;

b.         That the survey is located in a portion of a county or municipality that is unregulated as to an ordinance that regulates parcels of land;

c.         Any one of the following:

1.         That the survey is of an existing parcel or parcels of land and does not create a new street or change an existing street;

2.         That the survey is of an existing building or other structure, or natural feature, such as a watercourse; or

3.         That the survey is a control survey.

d.         That the survey is of another category, such as the recombination of existing parcels, a court‑ordered survey, or other exception to the definition of subdivision;

e.         That the information available to the surveyor is such that the surveyor is unable to make a determination to the best of the surveyor's professional ability as to provisions contained in (a) through (d) above.

However, if the plat contains the certificate of a surveyor as stated in a., d., or e. above, then the plat shall have, in addition to said surveyor's certificate, a certification of approval, or no approval required, as may be required by local ordinance from the appropriate government authority before the plat is presented for recordation. If the plat contains the certificate of a surveyor as stated in b. or c. above, nothing shall prevent the recordation of the plat if all other provisions have been met.

(g)        Recording of Plat.  In certifying a plat for recording pursuant to G.S. 47‑30.2, the Review Officer shall not be responsible for reviewing or certifying as to any of the following requirements of this section:

(1)        Subsection (b) of this section as to archival.

(2)        Repealed by Session Laws 1997‑309, s. 2.

(3)        Subsection (e) of this section.

(4)        Subdivisions (1) through (10) of subsection (f) of this section.

A plat, when certified pursuant to G.S. 47‑30.2 and presented for recording, shall be recorded in the plat book or plat file and when so recorded shall be duly indexed. Reference in any instrument hereafter executed to the record of any plat herein authorized shall have the same effect as if the description of the lands as indicated on the record of the plat were set out in the instrument.

(h)        Nothing in this section shall be deemed to prevent the filing of any plat prepared by a registered land surveyor but not recorded prior to the death of the registered land surveyor. However, it is the responsibility of the person presenting the map to the Review Officer pursuant to G.S. 47‑30.2 to prove that the plat was so prepared. For preservation these plats may be filed without signature, notary acknowledgement or probate, in a special plat file.

(i)         Nothing in this section shall be deemed to invalidate any instrument or the title thereby conveyed making reference to any recorded plat.

(j)         The provisions of this section shall not apply to boundary plats of areas annexed by municipalities nor to plats of municipal boundaries, whether or not required by law to be recorded.

(k)        The provisions of this section shall apply to all counties in North Carolina.

(l)         This section does not apply to the registration of highway right‑of‑way plans provided for in G.S. 136‑19.4 or G.S. 136‑89.184, nor to the registration of roadway corridor official maps provided for in Article 2E of Chapter 136 of the General Statutes.

(m)       Maps attached to deeds or other instruments and submitted for recording in that form must be no larger than 8 1/2 inches by 14 inches and comply with either this subsection or subsection (n) of this section. Such a map shall either (i) have the original signature of a registered land surveyor and the surveyor's seal as approved by the State Board of Registration for Professional Engineers and Land Surveyors, or (ii) be a copy of a map, already on file in the public records, that is certified by the custodian of the public record to be a true and accurate copy of a map bearing an original personal signature and original seal. The presence of the original personal signature and seal shall constitute a certification that the map conforms to the standards of practice for land surveying in North Carolina, as defined in the rules of the North Carolina State Board of Registration for Professional Engineers and Land Surveyors.

(n)        A map that does not meet the requirements of subsection (m) of this section may be attached to a deed or other instrument submitted for recording in that form for illustrative purposes only if it meets both of the following requirements:

(1)        It is no larger than 8 1/2 inches by 14 inches.

(2)        It is conspicuously labelled, "THIS MAP IS NOT A CERTIFIED SURVEY AND HAS NOT BEEN REVIEWED BY A LOCAL GOVERNMENT AGENCY FOR COMPLIANCE WITH ANY APPLICABLE LAND DEVELOPMENT REGULATIONS."  (1911, c. 55, s. 2; C.S., s. 3318; 1923, c. 105; 1935, c. 219; 1941, c. 249; 1953, c. 47, s. 1; 1959, c. 1235, ss. 1, 3A, 3.1; 1961, cc. 7, 111, 164, 199, 252, 660, 687, 932, 1122; 1963, c. 71, ss. 1, 2; cc. 180, 236; c. 361, s. 1; c. 403; 1965, c. 139, s. 1; 1967, c. 228, s. 2; c. 394; 1971, c. 658; 1973, cc. 76, 848, 1171; c. 1262, s. 86; 1975, c. 192; c. 200, s. 1; 1977, c. 50, s. 1; c. 221, s. 1; c. 305, s. 2; c. 771, s. 4; 1979, c. 330, s. 1; 1981, c. 138, s. 1; c. 140, s. 1; c. 479; 1983, c. 473; 1987, c. 747, s. 20; 1989, c. 727, s. 218(6); 1991, c. 268, s. 3; 1993, c. 119, ss. 1, 2; 1997‑309, s. 2; 1997‑443, s. 11A.119(a); 1998‑228, ss. 11, 12; 1999‑456, s. 59; 2000‑140, s. 93.1(b); 2001‑424, s. 12.2(b); 2008‑225, s. 9.)



§ 47-30.1. Plats and subdivisions; alternative requirements.

§ 47‑30.1.  Plats and subdivisions; alternative requirements.

In a county to which the provisions of G.S. 47‑30 do not apply, any person, firm or corporation owning land may have a plat thereof recorded in the office of the register of deeds if such land or any part thereof is situated in the county, upon proof upon oath by the surveyor making such plat or under whose supervision such plat was made that the same is in all respects correct according to the best of his knowledge and belief and was prepared from an actual survey by him made, or made under his supervision, giving the date of such survey, or if the surveyor making such plat is dead, or where land has been sold and conveyed according to an unrecorded plat, upon the oath of a duly licensed surveyor that said map is in all respects correct according to the best of his knowledge and belief and that the same was actually and fully checked and verified by him, giving the date on which the same was verified and checked. (1961, c. 534, s. 1; c. 985.)



§ 47-30.2. Review Officer.

§ 47‑30.2.  Review Officer.

(a)        The board of commissioners of each county shall, by resolution, designate by name one or more persons experienced in mapping or land records management as a Review Officer to review each map and plat required to be submitted for review before the map or plat is presented to the register of deeds for recording. Each person designated a Review Officer shall, if reasonably feasible, be certified as a property mapper pursuant to G.S. 147‑54.4. A resolution designating a Review Officer shall be recorded in the county registry and indexed on the grantor index in the name of the Review Officer.

(b)        The Review Officer shall review expeditiously each map or plat required to be submitted to the Officer before the map or plat is presented to the register of deeds for recording. The Review Officer shall certify the map or plat if it complies with all statutory requirements for recording.

Except as provided in subsection (c) of this section, the register of deeds shall not accept for recording any map or plat required to be submitted to the Review Officer unless the map or plat has the certification of the Review Officer affixed to it. A certification shall be in substantially the following form:

State of North Carolina

County of

I,  ____________, Review Officer of __________ County, certify that the map or plat to which this certification is affixed meets all statutory requirements for recording.

_______________________________

Review Officer

Date__________________________

(c)        A map or plat must be presented to the Review Officer unless one or more of the following conditions are applicable:

(1)        The certificate required by G.S. 47‑30(f)(11) shows that the map or plat is a survey within the meaning of G.S. 47‑30(f)(11)b. or c.

(2)        The map or plat is exempt from the requirements of G.S. 47‑30 pursuant to G.S. 47‑30(j) or (l).

(3)        The map is an attachment that is being recorded pursuant to G.S. 47‑30(n). (1997‑309, s. 3; 1998‑228, s. 13.)



§ 47-31. Certified copies may be registered; used as evidence.

§ 47‑31.  Certified copies may be registered; used as evidence.

(a)        A duly certified copy of any deed or writing required or allowed to be registered may be registered in any county. The register of deeds may rely on the record keeper's certification on a presented document that the document is a certified copy and is not required to further verify the proof or acknowledgement otherwise required by G.S. 47‑14 or to determine whether the document has been changed or altered after it was certified. The registered or duly certified copy of any deed or writing that has been registered in the county where the land is situate may be given in evidence in any court of the State.

(b)        Instruments registered pursuant to this section prior to July 6, 1993 that were not further certified pursuant to G.S. 47‑14 at the time of registration are hereby validated.  (1858‑9, c. 18, s. 2; Code, s. 1253; Rev., s. 988; C. S., s. 3319; 1993, c. 288, ss. 2, 3; 2008‑194, s. 7(b).)



§ 47-32. Photographic copies of plats, etc.

§ 47‑32.  Photographic copies of plats, etc.

After January 1, 1960, in all special proceedings in which a map shall be filed as a part of the papers, such map shall meet the specifications required for recording of maps in the office of the register of deeds, and the clerk of superior court may certify a copy thereof to the register of deeds of the county in which said lands lie for recording in the Map Book provided for that purpose; and the clerk of superior court may have a photographic copy of said map made on a sheet of the same size as the leaves in the book in which the special proceeding is recorded, and when made, may place said photographic copy in said book at the end of the report of the commissioner or other document referring to said map.

The provisions of this section shall not apply to the following counties: Alexander, Alleghany, Ashe, Beaufort, Camden, Clay, Franklin, Granville, Greene, Harnett, Hertford, Hoke, Hyde, Jackson, Jones, Lee, Lincoln, Madison, Martin, Northampton, Pamlico, Pasquotank, Pender, Person, Pitt, Richmond, Robeson, Rockingham, Sampson, Scotland, Surry, Swain, Vance, Warren, Washington, Watauga and Yadkin. (1931, c. 171; 1959, c. 1235, ss. 2, 3A, 3.1; 1961, cc. 7, 111, 164, 252, 697, 932, 1122; 1963, c. 71, s. 3; c. 236; c. 361, s. 2; 1965, c. 139, s. 2; 1971, c. 1185, s. 13; 1977, c. 111; c. 221, s. 2; 1981, c. 138, s. 1; c. 140, s. 1; 1985, c. 32, s. 1.)



§ 47-32.1. Photostatic copies of plats, etc.; alternative provisions.

§ 47‑32.1.  Photostatic copies of plats, etc.; alternative provisions.

In a county to which the provisions of G.S. 47‑32 do not apply, the following alternative provisions shall govern photostatic copies of plats filed in special proceedings:

In all special proceedings in which a plat, map or blueprint shall  be filed as a part of the papers, the clerk of the superior court may  have a photostatic copy of said plat, map or blueprint made on a sheet of the same size as the leaves in the book in which the special proceeding is recorded, and when made, shall place said photostatic copy in said book at the end of the report of the commissioners or other document referring to said plat, map or blueprint. (1961, c. 535, s. 1; 1971, c. 1185, s. 14.)



§ 47-32.2. Violation of § 47-30 or § 47-32 a misdemeanor.

§ 47‑32.2.  Violation of § 47‑30 or § 47‑32 a misdemeanor.

Any person, firm or corporation willfully violating the provisions of G.S. 47‑30 or G.S. 47‑32 shall be guilty of a Class 3 misdemeanor and upon conviction shall be subject only to a fine of not less than fifty dollars ($50.00) nor more than five hundred dollars ($500.00).

The provisions of this section shall not apply to the following counties: Alexander, Alleghany, Ashe, Beaufort, Camden, Clay, Franklin, Granville, Greene, Harnett, Hertford, Hoke, Hyde, Jackson, Jones, Lee, Lincoln, Madison, Martin, Northampton, Pamlico, Pasquotank, Pender, Person, Pitt, Richmond, Robeson, Rockingham, Sampson, Scotland, Surry, Swain, Vance, Warren, Washington, Watauga and Yadkin. (1959, c. 1235, ss. 3, 3A, 3.1; 1961, cc. 7, 111, 164, 252; c. 535, s. 1; cc. 687, 932, 1122; 1963, c. 236; c. 361, s. 3; 1965, c. 139, s. 3; 1977, c. 110; c. 221, s. 3; 1981, c. 138, s. 1; c. 140, s. 1; 1985, c. 32, s. 2; 1993, c. 539, s. 408; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 47-33. Certified copies of deeds made by alien property custodian may be registered.

§ 47‑33.  Certified copies of deeds made by alien property custodian may be registered.

Any copy of a deed made, or purporting to be made, by the United States alien property custodian duly certified pursuant to title twenty‑eight, section six hundred sixty‑one of United States Code by the department of justice of the United States, with its official seal impressed thereon, when the said certified copy reveals the fact that the execution of the original was acknowledged by the alien property custodian before a notary public of the District of Columbia, and that the official seal of the alien property custodian by recital was affixed or impressed on the original, and further reveals it to have been approved, as to form, by general counsel, and the copy also shows that the original was signed and approved by the acting chief, division of trusts, and was witnessed by two witnesses, shall, when presented to the register of deeds of any county wherein the land described therein purports to be situate, be recorded by the register of deeds of such county without other or further proof of the execution and/or delivery of the original thereof, and the same when so recorded shall be indexed and cross‑indexed by the register of deeds as are deeds made by individuals upon the payment of the usual and lawful fees for the registration thereof. (1937, c. 5, s. 1.)



§ 47-34. Certified copies of deeds made by alien property custodian admissible in evidence.

§ 47‑34.  Certified copies of deeds made by alien property custodian admissible in evidence.

The record of all such recorded copies of such instruments  authorized in G.S. 47‑33 shall be received in evidence in all the courts of this State and the courts of the United States in the trial of any cause pending therein, the same as though and with like effect as if the original thereof had been probated and recorded as required by the law of North Carolina, and the record in the office of register of deeds of such recorded copy of such an instrument shall be presumptive evidence that the original of said copy was executed and delivered to the vendee, or vendees therein named, and that the original thereof has been lost or unintentionally destroyed without registration, and in the absence of legal proof to the contrary said so registered copy shall be conclusive evidence that the United States alien property custodian conveyed the lands and premises described in said registered copy to the vendees therein named, as said copy reveals, and title to such land shall pass by such recorded instrument. (1937, c. 5, s. 2.)



§ 47-35. Register to fill in deeds on blank forms with lines.

§ 47‑35.  Register to fill in deeds on blank forms with lines.

Registers of deeds shall, in registering deeds and other instruments, where printed skeletons or forms are used by the register, fill all spaces left blank in such skeletons or forms by drawing or stamping a line or lines in ink through such blank spaces. (1911, c. 6, s. 1; C.S., s. 3320.)



§ 47-36. Errors in registration corrected on petition to clerk.

§ 47‑36.  Errors in registration corrected on petition to clerk.

Every person who discovers that there is an error in the registration of his grant, conveyance, bill of sale or other instrument of writing, may prefer a petition to the clerk of the superior court of the county in which said writing is registered, in the same manner as is directed for petitioners to correct errors in grants or patents, and if on hearing the same before said clerk it appears that errors have been committed, the clerk shall order the register of the county to correct such errors and make the record conformable to the original. The petitioner must notify his grantor and every person claiming title to or having lands adjoining those mentioned in the petition, 30 days previous to preferring the same. Any person dissatisfied with the judgment may appeal to the superior court as in other cases. (1790, c. 326, ss. 2, 3, 4; R.C., c. 37, s. 28; Code, s. 1266; Rev., s. 1008; C.S., s. 3321.)



§ 47-36.1. Correction of errors in recorded instruments.

§ 47‑36.1.  Correction of errors in recorded instruments.

Notwithstanding G.S. 47‑14 and G.S. 47‑17, notice of typographical or other minor error in a deed or other instrument recorded with the register of deeds may be given by recording an affidavit. If an affidavit is conspicuously identified as a corrective or scrivener's affidavit in its title, the register of deeds shall index the name of the affiant, the names of the original parties in the instrument, the recording information of the instrument being corrected, and the original parties as they are named in the affidavit. A copy of the previously recorded instrument to which the affidavit applies may be attached to the affidavit and need not be a certified copy. Notice of the corrective information as provided by the affiant is deemed to have been given as of the time the corrective affidavit is registered. Nothing in this section invalidates or otherwise alters the legal effect of any instrument of correction authorized by statute in effect on the date the instrument was registered.  (1985 (Reg. Sess., 1986), c. 842, s. 1; 1987, c. 360, s. 1; 2008‑194, s. 7(c).)



§ 47-37: Repealed by Session Laws 2005-123, s. 3, effective October 1, 2005.

Article 3.

Forms of Acknowledgment, Probate and Order of Registration.

§ 47‑37: Repealed by Session Laws 2005‑123, s. 3, effective October 1, 2005.



§ 47-37.1. Other forms of proof.

§ 47‑37.1.  Other forms of proof.

(a)        The proof and acknowledgment forms set forth in this Article are not exclusive. Without regard to whether an instrument presented for registration was signed by an individual acting in his or her own right or by an individual acting in a representative or fiduciary capacity, a notarial certificate that complies with the provisions of Part 6 of Article 1 of Chapter 10B shall be deemed a sufficient form of probate or acknowledgment for purposes of this Chapter. Use of a notarial certificate that satisfies the requirements of Part 6 of Article 1 of Chapter 10B shall not be grounds for a register of deeds to refuse to accept a record for registration.

(b)        When an instrument presented for registration purports to be signed by an individual in a representative or fiduciary capacity, the acknowledgment or proof of that individual's signature may:

(1)        State that the individual signed the instrument in a representative or fiduciary capacity.

(2)        State that the individual who signed the instrument in a representative or fiduciary capacity had due authority to do so.

(3)        Identify the represented person or the fiduciary capacity.

(c)        This section relates only to the form of proof or acknowledgment. The capacity and authority of the individual who signs an instrument presented for registration are governed by other provisions of law.

(d)        This section applies to proofs and acknowledgments made before, on, or after December 1, 2005. (2005‑391, s. 9; 2006‑59, s. 27.)



§ 47-38. Acknowledgment by grantor.

§ 47‑38.  Acknowledgment by grantor.

When properly completed, a certificate in substantially the following form may be used and shall be sufficient under the law of this State to satisfy the requirements for a notarial certificate for one or more individuals, acting in his, her, or their own right or, whether or not so stated in the notarial certificate, in a representative or fiduciary capacity, including one or more individuals acting on behalf of an unincorporated association, as an officer or director of a corporation, as a partner of a general or limited partnership, as a manager or member of a limited liability company, as the trustee of a trust, as the personal representative of a decedent's estate, as an agent or attorney in fact for another, as the guardian of a minor or an incompetent, or as a public official. The authorization of the form in this section does not preclude the use of other forms. This section applies to notarial certificates made before, on, and after December 1, 2005.

North Carolina, ______________ County.

I (here give the name of the official and his official title), do hereby certify that (here give the name of the individual whose acknowledgment is being taken) personally appeared before me this day and acknowledged the due execution of the foregoing instrument. Witness my hand and (where an official seal is required by law) official seal this the ____________ day of _____ (year).

(Official seal.)

________________________________________

(Signature of officer.)

(Title)

(Rev., s. 1002; C.S., s. 3323; 1945, c. 73, s. 13; 1977, c. 375, s. 12; 2006‑59, s. 28.)



§ 47-39. Repealed by Session Laws 1977, c. 375, s. 16, effective January 1, 1978.

§ 47‑39.  Repealed by Session Laws 1977, c. 375, s. 16, effective January 1, 1978.



§ 47-40. Husband's acknowledgment and wife's acknowledgment before the same officer.

§ 47‑40.  Husband's acknowledgment and wife's acknowledgment before the same officer.

Where the instrument is acknowledged by both husband and wife or by other grantor before the same officer the form of acknowledgment shall be in substance as follows:

I (here give name of official and his official title), do hereby certify that (here give names of the grantors whose acknowledgment is  being taken) personally appeared before me this day and acknowledged the due execution of the foregoing (or annexed) instrument.

(1899, c. 235, s. 8; 1901, c. 299; Rev., s. 1004; C.S., s. 3325; 1945, c. 73, s. 15.)



§ 47-41: Repealed by Session Laws 1991, c. 647, s. 3.

§ 47‑41:  Repealed by Session Laws 1991, c.  647, s. 3.



§ 47-41.01. Corporate conveyances.

§ 47‑41.01.  Corporate conveyances.

(a)        The following forms of probate for deeds and other conveyances executed by a corporation shall be deemed sufficient, but shall not exclude other forms of probate which would be deemed sufficient in law.

(b)        If the deed or other instrument is executed by an official of the corporation, signing the name of the corporation by him in his official capacity, or any other agent authorized by resolution pursuant to G.S. 47‑18.3(e), is sealed with its common or corporate seal, and is attested by another person who is an attesting official of the corporation, the following form of acknowledgment is sufficient:

____________________________________

(State and county, or other

description of place where

acknowledgment is taken)

I,_______________________________ ,           _______________________________________ ,

(Name of officer taking                                                      (Official title of officer

acknowledgment)                                                              taking acknowledgment)

certify that ___________________________ personally came before

(Name of attesting official)

me this day and acknowledged that he (or she) is ________________________

(Title of attesting official)

of_____________________, a corporation, and that by authority duly

(Name of corporation)

given and as the act of the corporation, the foregoing instrument was signed in its name by its__________________________,

(Title of official)

sealed with its corporate seal, and attested by himself (or herself) as its __________________________

(Title of attesting official)

Witness my hand and official seal, this the _______ day of

____________,

(Month)

____________

(Year)

___________________________________________

(Signature of officer taking acknowledgment)

(Official seal, if officer taking

acknowledgment has one)

My commission expires _____________________________________

(Date of expiration of commission as

notary public)

(c)        If the deed or other instrument is executed by an official of the corporation, signing the name of the corporation in his official capacity, or any other agent authorized by resolution pursuant to G.S. 47‑18.3(e) the following form of acknowledgment is sufficient:

(State and county, or other

description of place where

acknowledgment is taken)

I,_______________________ ,                      _____________________________,

(Name of officer taking                                            (Official title of officer

acknowledgment)                                                     taking acknowledgment)

certify that _______________________ personally came before

(Name of official)

me this day and acknowledged that he (or she) is _____________________

(Title of official)

of________________________, a corporation, and that he/she, as

_________________________, being authorized to do so, executed the

(Title of official)

foregoing on behalf of the corporation.

Witness my hand and official seal, this the _______ day of

____________,

(Month)

____________

(Year)

____________________________________________

(Signature of officer taking acknowledgment)

(Official seal, if officer taking

acknowledgment has one)

My commission expires _____________________________________

(Date of expiration of commission as

notary public)

(d)        For purposes of this section:

(1)        The words "a corporation" following the blank for the name of the corporation may be omitted when the name of the corporation ends with the word "Corporation" or "Incorporated."

(2)        The words "My commission expires" and the date of expiration of the notary public's commission may be omitted except when a notary public is the officer taking the acknowledgment. The fact that these words and this date may be located in a position on the form different from the position indicated in this subsection does not by itself invalidate the form.

(3)        The phrase "and official seal" and the seal itself may be omitted when the officer taking the acknowledgment has no seal or when such officer is the clerk, assistant clerk, or deputy clerk of the superior court of the county in which the deed or other instrument acknowledged is to be registered.

(4)        The official of the corporation is the corporation's chairman, president, chief executive officer, a vice‑president or an assistant vice‑president, treasurer, or chief financial officer, or any other agent authorized by resolution pursuant to G.S. 47‑18.3(e).

(5)        The attesting official of the corporation is the corporation's secretary or assistant secretary, trust officer, assistant trust officer, associate trust officer, or in the case of a bank, its secretary, assistant secretary, cashier or assistant cashier.

(6)        The phrase "sealed with its corporate seal" may be omitted if the seal of the corporation has not been affixed to the instrument being acknowledged.

(e)        The forms of probate set forth in this section may be modified and adopted for use in the probate of deeds and other conveyances and instruments executed by entities other than corporations, including general and limited partnerships, limited liability companies, trusts, and unincorporated associations. This subsection applies to notarial certificates and forms of probate made before, on, or after December 1, 2005. (1991, c. 647, s. 4; 1995 (Reg. Sess., 1996), c. 742, s. 18; 1999‑221, s. 1; 2006‑59, s. 29.)



§ 47-41.02. Other forms of probate for corporate conveyances.

§ 47‑41.02.  Other forms of probate for corporate conveyances.

(a)        The following forms of probate for deeds and other conveyances executed by a corporation shall also be deemed sufficient but shall not exclude other forms of probate which would be deemed sufficient in law.

(b)        If the instrument is executed by the president or presiding member or trustee and two other members of the corporation, and sealed with the common seal, the following form shall be sufficient:

North Carolina, ____________________ County.

This ______ day of ________ A.D.________, personally came before me (here give the name and official title of the officer who signs this certificate) A.B. (here give the name of the subscribing witness), who, being by me duly sworn, says that he knows the common seal of the (here give the name of the corporation), and is also acquainted with C.D., who is the president (or presiding member or trustee), and also with E.F. and G.H., two other members of said corporation; and that he, the said A.B., saw the said president (or presiding member or trustee) and the two said other members sign the said instrument, and saw the said president (or presiding member or trustee) affix the said common seal of said corporation thereto, and that he, the said subscribing witness, signed his name as such subscribing witness thereto in their presence. Witness my hand and (when an official seal is required by law) official seal, this ____ day of ______ (year).

(Official seal.)

____________________________________

(Signature of officer.)

(c)        If the deed or other instrument is executed by the president, presiding member or trustee of the corporation, and sealed with its common seal, and attested by its secretary or assistant secretary, either of the following forms of proof and certificate thereof shall be deemed sufficient:

North Carolina, ____________________ County.

This _________ day of___________, A.D.___________, personally came before me (here give name and official title of the officer who signs the certificate) A.B. (here give the name of the attesting secretary or assistant secretary), who, being by me duly sworn, says that he knows the common seal of (here give the name of the corporation), and is acquainted with C.D., who is the president of said corporation, and that he, the said A.B., is the secretary (or assistant secretary) of the said corporation, and saw the said president sign the foregoing (or annexed) instrument, and saw the said common seal of said corporation affixed to said instrument by said president (or that he, the said A.B., secretary or assistant secretary as aforesaid, affixed said seal to said instrument), and that he, the said A.B., signed his name in attestation of the execution of said instrument in the presence of said president of said corporation.  Witness my hand and (when an official seal is required by law) official seal, this the ___________ day of ____________ (year).

(Official seal.)

(Signature of officer.)

North Carolina, ____________________ County.

This is to certify that on the __________ day of ___________, ________, before me personally came ___________ (president, vice‑president, secretary or assistant secretary, as the case may be), with whom I am personally acquainted, who, being by me duly sworn, says that _________ is the president (or vice‑president), and __________ is the secretary (or assistant secretary) of the________, the corporation described in and which executed the foregoing instrument; that he knows the common seal of said corporation; that the seal affixed to the foregoing instrument is said common seal, and the name of the corporation was subscribed thereto by the said president (or vice‑president), and that said president (or vice‑president) and secretary (or assistant secretary) subscribed their names thereto, and said common seal was affixed, all by order of the board of directors of said corporation, and that the said instrument is the act and deed of said corporation.  Witness my hand and (when an official seal is required by law) official seal, this the _________ day of __________ (year).

(Official seal.)

(Signature of officer.)

(d)        If the deed or other instrument is executed by the signature of the president, vice‑president, presiding member or trustee of the corporation, and sealed with its common seal and attested by its secretary or assistant secretary, the following form of proof and certificate thereof shall be deemed sufficient:

This ____ day of ____, A.D. ____, personally came before me (here give name and official title of officer who signs the certificate) A.B., who, being by me duly sworn, says that he is president (vice‑president, presiding member or trustee) of the ____ Company, and that the seal affixed to the foregoing (or annexed) instrument in writing is the corporate seal of said company, and that said writing was signed and sealed by him in behalf of said corporation by its authority duly given. And the said A.B. acknowledged the said writing to be the act and deed of said corporation.

(Official seal.)

(Signature of officer.)

(e)        All corporate conveyances probated and recorded prior to February 14, 1939, wherein the same was attested by the assistant secretary, instead of the secretary, and otherwise regular, are hereby validated as if attested by the secretary of the corporation.

(f)         The following forms of probate for contracts in writing for the purchase of personal property by corporations providing for a lien on the property or the retention of a title thereto by the vendor as security for the purchase price or any part thereof, or chattel mortgages, chattel deeds of trust, and conditional sales of personal property executed by a corporation shall be deemed sufficient but shall not exclude other forms of probate which would be deemed sufficient in law:

(Signature of officer.)

(g)        All deeds and other conveyances executed on or before April 12, 1974, by the president, any vice‑president, assistant vice‑president, manager, comptroller, treasurer, assistant treasurer, trust officer or assistant trust officer, or chairman or vice‑chairman of a corporation are hereby validated to the extent that such deeds or other conveyances were otherwise properly executed, probated, and recorded.

(h)        The forms of probate set forth in this section may be modified and adopted for use in the probate of deeds and other conveyances and instruments executed by entities other than corporations, including general and limited partnership, limited liability companies, trusts, and unincorporated associations. This subsection applies to notarial certificates and forms of probate made before, on, or after December 1, 2005. (1991, c. 647, s. 5; 1991 (Reg. Sess., 1992), c. 1030, s. 14; 1999‑456, s. 59; 2006‑59, s. 30.)



§ 47-41.1. Corporate seal.

§ 47‑41.1.  Corporate seal.

All documents, including but not limited to deeds, deeds of trust, and mortgages, required or permitted by law to be executed by corporations, shall be legally valid and binding when a legible corporate stamp which is a facsimile of its seal is used in lieu of an imprinted or embossed corporate seal. (1971, c. 340, s. 1.)



§ 47-41.2. Technical defects.

§ 47‑41.2.  Technical defects.

(a)        Technical defects, including technical defects under G.S. 10B‑68, and errors or omissions in a form of probate or other notarial certificate, shall not affect the sufficiency, validity, or enforceability of the form of probate or the notarial certificate or the related instrument or document. A register of deeds may not refuse to accept an instrument or document for registration because of technical defects, errors, or omissions in a form of probate or other notarial certificate. This subsection applies to notarial certificates and forms of probate made on or after December 1, 2005.

(b)        This section does not apply to the requirements for registration contained in G.S. 47‑14(a) and a register of deeds shall not accept for registration an instrument that does not comply with the requirements of G.S. 47‑14(a). (2006‑59, s. 31; 2006‑199, s. 3.)



§ 47-42. Attestation of bank conveyances by secretary or cashier.

§ 47‑42.  Attestation of bank conveyances by secretary or cashier.

(a)        Repealed by Session Laws 2002‑26, s. 1.

(b)        All deeds and conveyances executed prior to February 14, 1939, by banking corporations, where the cashier of said banking corporation has attested said instruments, which deeds and conveyances are otherwise regular, are hereby validated.

(c)        All deeds and conveyances executed by a banking corporation on or after October 1, 1999, that complied with G.S. 47‑18.3 are hereby validated. (1939, c. 20, s. 21/2; 1957, c. 783, s. 4; 2002‑26, s. 1.)



§ 47-43. Form of certificate of acknowledgment of instrument executed by attorney-in-fact.

§ 47‑43.  Form of certificate of acknowledgment of instrument executed by attorney‑in‑fact.

When an instrument purports to be signed by parties acting through another by virtue of the execution of a power of attorney, the following form of certificate shall be deemed sufficient, but shall not exclude other forms which would be deemed sufficient in law:

North Carolina, __________________ County.

I (here give name of the official and his official title), do hereby certify that (here give name of attorney‑in‑fact), attorney‑in‑fact for (here give names of parties who executed the instrument through attorney‑in‑fact), personally appeared before me this day, and being by me duly sworn, says that he executed the foregoing and annexed instrument for and in behalf of (here give names of parties who executed the instrument through attorney‑in‑fact), and that his authority to execute and acknowledge said instrument is contained in an instrument duly executed, acknowledged, and recorded in the office of (here insert name of official in whose office power of attorney is recorded, and the county and state of recordation), on the (day of month, month, and year of recordation), and that this instrument was executed under and by virtue of the authority given by said instrument granting him power of attorney; that the said (here give name of attorney‑in‑fact) acknowledged the due execution of the foregoing and annexed instrument for the purposes therein expressed for and in behalf of the said (here give names of parties who executed the instrument through attorney‑in‑fact).

WITNESS my hand and official seal, this ______ day of____________, (year) ____

(Official seal.)

____________________________________

Signature of Officer

(1941, c. 238.)



§ 47-43.1. Execution and acknowledgment of instruments by attorneys or attorneys-in-fact.

§ 47‑43.1.  Execution and acknowledgment of instruments by attorneys or attorneys‑in‑fact.

When an instrument purports to be executed by parties acting through another by virtue of a power of attorney, it shall be sufficient if the attorney or attorney‑in‑fact signs such instrument either in the name of the principal by the attorney or attorney‑in‑fact or signs as attorney or attorney‑in‑fact for the principal; and if such instrument purports to be under seal, the seal of the attorney‑in‑fact shall be sufficient. For such instrument to be executed under seal, the power of attorney must have been executed under seal. (1949, c. 66, s. 1.)



§ 47-43.2. Officer's certificate upon proof of instrument by subscribing witness.

§ 47‑43.2.  Officer's certificate upon proof of instrument by subscribing witness.

When the execution of an instrument is proved by a subscribing witness as provided by G.S. 47‑12, the certificate required by G.S. 47‑13.1 shall be in substantially the following form:

STATE OF______________________________________

(Name of state)

_______________________________________COUNTY

I, ______________________________, a ___________________________________

(Name of officer taking proof)                           (Official title of officer taking proof)

of _______________________COUNTY, ___________________________, certify that

(Name of state)

_______________________________________ personally appeared before me this day,

(Name of subscribing witness)

and being duly sworn, stated that in his presence ________________________________

(Name of maker)

(signed the foregoing instrument) (acknowledged the execution of the foregoing instrument.) (Strike out the words not applicable.)

WITNESS my hand and official seal, this the __________ day of________________,

(Month)

________

(Year)

__________________________________________

(Signature of officer taking proof)

__________________________________________

(Official title of officer taking proof)

My commission expires _____________________________________________________

(Date of expiration of officer's commission)

Provided, however, that when instruments have been recorded upon proof of execution of the instrument by certificate of a judicial officer, showing that execution was proven by oath and examination of the subscribing witness, the date of such examination, and the signature of the officer taking the proof, such proof of execution shall be deemed sufficient on all instruments filed for registration prior to March 15, 1961. (1951, c. 379, s. 3; 1953, c. 1078, s. 3; 1955, c. 1345, s. 6; 1961, c. 237; 1999‑456, s. 59.)



§ 47-43.3. Officer's certificate upon proof of instrument by proof of signature of maker.

§ 47‑43.3.  Officer's certificate upon proof of instrument by proof of signature of maker.

When the execution of an instrument is proved by proof of the signature of the maker as provided by G.S. 47‑12.1 or as provided by G.S. 47‑13, the certificate required by G.S. 47‑13.1 shall be in substantially the following form:

STATE OF______________________________________________

(Name of state)

_________________________________________ COUNTY

I, _______________________________, a __________________________________

(Name of officer taking proof)                (Official title of officer taking proof)

of___________________ COUNTY, _______________________________, certify that

(Name of state)

_______________________________________ personally appeared before me this day,

(Name of person familiar with

maker's handwriting)

and being duly sworn, stated that he knows the handwriting of______________________

(Name of maker)

and that the signature to the foregoing instrument is the signature of _________________

(Name of maker)

WITNESS my hand and official seal, this the ____ day of _________________, ____

(Month)                  (Year)

__________________________________________

(Signature of officer taking proof)

__________________________________________

(Official title of officer taking proof)

My commission expires ________________________________________________________

(Date of expiration of officer's commission)

(1951, c. 379, s. 3; 1999‑456, s. 59.)



§ 47-43.4. Officer's certificate upon proof of instrument by proof of signature of subscribing witness.

§ 47‑43.4.  Officer's certificate upon proof of instrument by proof of signature of subscribing witness.

When the execution of an instrument is proved by proof of the signature of a subscribing witness as provided by G.S. 47‑12.1, the certificate required by G.S. 47‑13.1 shall be in substantially the following form:

STATE OF________________________________________

(Name of state)

_________________________________________ COUNTY

I, ____________________________, a ______________________________________

(Name of officer taking proof)                        (Official title of  officer taking proof)

of ___________________ COUNTY, _______________________________, certify that

(Name of state)

____________________________________ personally appeared before me this day, and

(Name of person familiar with

handwriting of subscribing witness)

being duly sworn, stated that he knows the handwriting of ________________________,

(Name of subscribing witness)

and that the signature of __________________________ as a subscribing witness to the

(Name of subscribing witness)

foregoing instrument is the signature of _______________________________________

(Name of subscribing witness)

WITNESS my hand and official seal, this the ____ day of ______________, ________

(Month)                  (Year)

_________________________________________________

(Signature of officer taking proof)

_________________________________________________

(Official title of officer taking proof)

My commission expires _________________________________________________

(Date of expiration of officer's commission)

(1951, c. 379, s. 3; 1999‑456, s. 59.)



§ 47-44. Clerk's certificate upon probate by justice of peace or magistrate.

§ 47‑44.  Clerk's certificate upon probate by justice of peace or magistrate.

When the proof or acknowledgment of any instrument is had before a justice of the peace of some other state or territory of the  United States, or before a magistrate of this State, but of a county different from that in which the instrument is offered for registration, the form of certificate as to his official position and  signature shall be substantially as follows:

North Carolina _____________ County.

I, A.B. (here give name and official title of a clerk of a court of record), do hereby certify that C.D. (here give the name of the justice of the peace or magistrate taking the proof, etc.), was at the time of signing the foregoing (or annexed) certificate an acting justice of the peace or magistrate in and for the county of ________ and State (or territory) of_______________,

and that his signature thereto is in his own proper handwriting.

In witness whereof, I hereunto set my hand and official seal, this_____ day of______________, A.D. ______

(Official seal.)

____________________________________

(Signature of officer.)

(1899, c. 235, s. 8; Rev., s. 1006; C.S., s. 3327; 1971, c. 1185, s. 15.)



§ 47-45. Clerk's certificate upon probate by nonresident official without seal.

§ 47‑45.  Clerk's certificate upon probate by nonresident official without seal.

When the proof or acknowledgment of any instrument is had before any official of some other state, territory or country and such official has no official seal, then the certificate of such official shall be accompanied by the certificate of a clerk of a court of record of the state, territory or country in which the official taking the proof or acknowledgment resides, of the official position and signature of such official; such certificate of the clerk shall be under his hand and official seal and shall be in substance as follows:

____________County.

I, A.B. (here give name and official title of the clerk of a court of record as provided herein), do hereby certify that C.D. (here give name of the official taking the proof, etc.) was at the time of signing the foregoing (or annexed) certificate (here give the official title of the officer taking proof, etc.) in and for the county of ______ and state of ________ (or other political division of the state, territory or country, as the case may be), and that his signature thereto is in his own proper handwriting.

In witness whereof, I hereunto set my hand and official seal, this ______________day of______________, A.D.______

(Official seal.)

__________________________________________

(Signature of Clerk.)

(1899, c. 235, s. 8; Rev., s. 1007; C.S., s. 3328.)



§ 47-46: Repealed by Session Laws 2005-123, s. 4, effective October 1, 2005.

§ 47‑46: Repealed by Session Laws 2005‑123, s. 4, effective October 1, 2005.



§ 47-46.1. Notice of satisfaction of deed of trust, mortgage, or other instrument.

§ 47‑46.1.  Notice of satisfaction of deed of trust, mortgage, or other instrument.

No particular phrasing is required for a notice of satisfaction pursuant to G.S. 45‑37(a)(5) as it was prior to October 1, 2005, a satisfaction of a security instrument under G.S. 45‑36.10, or a trustee's satisfaction under G.S. 45‑36.20. The following form, when properly completed, is sufficient to satisfy the requirements (i) for a notice of satisfaction under G.S. 45‑37(a)(5) as it was in effect prior to October 1, 2005, (ii) for a satisfaction under G.S. 45‑36.10 if the form is signed and acknowledged by the secured creditor, and (iii) for a trustee's satisfaction under G.S. 45‑36.20 if the security instrument is a deed of trust and the form is signed and acknowledged by the trustee:

North Carolina, ____________ County.

I, ____________ (name of trustee or mortgagee), certify that the debt or other obligation in the amount of ________ secured by the (deed of trust)(mortgage)(other instrument) executed by ____________ (grantor)(mortgagor), ____________ (trustee)(leave blank if mortgage), and ____________ (beneficiary)(mortgagee), and recorded in ____________ County at ________ (book and page) was satisfied on ____________ (date of satisfaction).

(Signature of trustee or mortgagee)

(Acknowledgment before officer authorized to take acknowledgments)

My commission expires ____________ (Date of expiration of official's commission).

(1987, c. 405, s. 2; c. 662, s. 4; 1989, c. 434, s. 2; 2005‑123, s. 5; 2006‑264, s. 82(a).)



§ 47-46.2. Certificate of satisfaction of deed of trust, mortgage, or other instrument.

§ 47‑46.2.  Certificate of satisfaction of deed of trust, mortgage, or other instrument.

No particular phrasing is required for a certification of satisfaction pursuant to G.S. 45‑37(a)(6) as it was in effect prior to October 1, 2005, or for a satisfaction of a security instrument under G.S. 45‑36.10. The following form, when properly completed, is sufficient to satisfy the requirements (i) for a certificate of satisfaction under G.S. 45‑37(a)(6) as it was in effect prior to October 1, 2005, and (ii) for a satisfaction of a security instrument under G.S. 45‑36.10 when signed and acknowledged by the secured creditor:

CERTIFICATE OF SATISFACTION

North Carolina, ____________ County.

I, ____________ (name of owner of the note or other indebtedness secured by the deed of trust or mortgage), certify that I am the owner of the indebtedness secured by the hereafter described deed of trust or mortgage and that the debt or other obligation in the amount of __________ secured by the (deed of trust)(mortgage)(other instrument) executed by ____________ (grantor)(mortgagor),

____________ (trustee)(leave blank if mortgage), and ______________ (beneficiary)(mortgagee), and recorded in __________ County at ______ (book and page) was satisfied on ____________ (date of satisfaction). I request that this certificate of satisfaction be recorded and the above‑referenced security instrument be canceled of record.

(Signature of owner of note)

[Acknowledgment before officer authorized to take acknowledgments]. (1995, c. 292, s. 3; 2005‑123, s. 5; 2006‑226, s. 27(a); 2006‑264, s. 82(a).)



§ 47-46.3. Affidavit of lost note.

§ 47‑46.3.  Affidavit of lost note.

No particular phrasing is required for an affidavit of lost note pursuant to G.S. 45‑36(a)(6) as it was in effect prior to October 1, 2005. The following form, when properly completed, is sufficient to satisfy the requirements for an affidavit of lost note under G.S. 45‑37(a)(6) as it was in effect prior to October 1, 2005.

AFFIDAVIT OF LOST NOTE

[Name of affiant] personally appeared before me in ____________ County, State of

____________, and having been duly sworn (or affirmed) made the following affidavit:

1.         The affiant is the owner of the note or other indebtedness secured by the deed of trust, mortgage, or other instrument executed by __________ (grantor, mortgagor), __________ (trustee), and ____________ (beneficiary, mortgagee), and recorded in __________ County at __________ (book and page); and

2.         The note or other indebtedness has been lost and after the exercise of due diligence cannot be located.

3.         The affiant certifies that all indebtedness secured by the deed of trust, mortgage, or other instrument was satisfied on __________, __________ (date of satisfaction), and the affiant is responsible for cancellation of the same.

____________________

(Signature of affiant)

Sworn to (or affirmed) and subscribed before me this ____ day of ___________,_____.

[Signature and seal of notary public or other official authorized to administer oaths]. (1995, c. 292, s. 4; 1995 (Reg. Sess., 1996), c. 604, s. 2; c. 742, s. 19; 1999‑456, s. 59; 2005‑123, s. 6.)



§ 47-47. Defective order of registration; "same" for "this instrument".

Article 4.

Curative Statutes; Acknowledgments; Probates; Registration.

§ 47‑47.  Defective order of registration; "same" for "this instrument".

Where instruments were admitted to registration prior to March 2, 1905, and the clerk's order for the registration used the word "same" in place of "this instrument," the said registrations are good and valid. (1905, c. 344; Rev., s. 1010; C.S., s. 3329.)



§ 47-48. Clerks' and registers of deeds' certificate failing to pass on all prior certificates.

§ 47‑48.  Clerks' and registers of deeds' certificate failing to pass on all prior certificates.

When it appears that the clerk of the superior court, register of deeds, or other officer having the power to probate or certify deeds, in passing upon deeds or other instruments, and the certificates thereto, having more than one certificate of the same or a different date, by other officer or officers taking acknowledgment or probating the same, has in his certificate or order mentioned only one or more of the preceding or foregoing certificates or orders, but not all of them, but has admitted the same deed or other instrument to probate or recordation, it shall be conclusively presumed that all the certificates of said deed or instrument necessary to the admission of  same to probate or recordation have been passed upon, and the certificate of said clerk, register of deeds, or other probating or certifying officer shall be deemed sufficient and the probate, certification and recordation of said deed or instrument is hereby made and declared valid for all intents and purposes. The provisions of this section shall apply to all instruments recorded in any county of this State prior to April 1, 1980. (1917, c. 237; C.S., s. 3330; 1945, c. 808, s. 1; 1965, c. 1001; 1971, c. 11; 1973, c. 1402; 1987, c. 360, s. 2.)



§ 47-49. Defective certification or adjudication of clerk, etc., admitting to registration.

§ 47‑49.  Defective certification or adjudication of clerk, etc., admitting to registration.

In all cases where, prior to January 1, 1919, instruments by law required or authorized to be registered, with certificates showing the acknowledgment or proof of execution thereof as required by the laws of the State of North Carolina, have been ordered registered by the clerk of the superior court or other officer qualified to pass upon probates and admit instruments to registration, and actually put upon the books in the office of the register of deeds as if properly proven and ordered to be registered, all such probates and registrations are hereby validated and made as good and sufficient as though such instruments had been in all respects properly proved and recorded, notwithstanding the failure of clerks or other officers  qualified to pass upon the proofs or acknowledgments of instruments and to admit such instruments to registration to adjudge or certify that said instruments were duly proven, and notwithstanding the failure of such officers to adjudge or certify that the certificates of proof or acknowledgments of said instruments were correct or in due form. (1919, c. 248; C.S., s. 3331.)



§ 47-50. Order of registration omitted.

§ 47‑50.  Order of registration omitted.

In all cases prior to December 31, 1992, where it appears from the records of the office of the register of deeds of any county in this State that the execution of a deed of conveyance or other instrument by law required or authorized to be registered was duly signed and acknowledged as required by the laws of the State of North Carolina, and the clerk of the superior court of such county or other officer authorized to pass upon acknowledgments and to order registration of instruments has failed either to adjudge the correctness of the acknowledgment or to order the registration thereof, or both, such registrations are hereby validated and the instrument so appearing in the office of the register of deeds of such county shall be effective to the same extent as if the clerk or other authorized officer had properly adjudged the correctness of the acknowledgment and had ordered the registration of the instrument. (1911, cc. 91, 166; 1913, c. 61; Ex. Sess. 1913, c. 73; 1915, c. 179, s. 1; C.S., s. 3332; 1941, cc. 187, 229; 1949, c. 493; 1957, c. 314; 1961, c. 79; 1981, c. 812; 1993, c. 80, s. 1.)



§ 47-50.1. Register's certificate omitted.

§ 47‑50.1.  Register's certificate omitted.

In all cases prior to October 1, 2004, where it appears from the records of the office of the register of deeds of any county in this State that the execution of a deed of conveyance or other instrument by law required or authorized to be registered was duly signed and acknowledged as required by the laws of this State, and the register of deeds has failed to certify the correctness of the acknowledgment as required by G.S. 47‑14(a), the registrations are hereby validated and the instrument so appearing in the office of the register of deeds of that county is effective to the same extent as if the register of deeds had properly certified the correctness of the acknowledgment. (2004‑199, s. 17.)



§ 47-51. Official deeds omitting seals.

§ 47‑51.  Official deeds omitting seals.

All deeds executed prior to January 1, 1991, by any sheriff, commissioner, receiver, executor, executrix, administrator, administratrix, or other officer authorized to execute a deed by virtue of his office or appointment, in which the officer has omitted to affix his seal after his signature, shall not be invalid on account of the omission of such seal. (1907, c. 807; 1917, c. 69, s. 1; C.S., s. 3333; Ex. Sess. 1924, c. 64; 1941, c. 13; 1955, c. 467, ss. 1, 2; 1959, c. 408; 1971, c. 14; 1973, c. 1207, s. 1; 1983, c. 398, s. 2; 1985, c. 70, s. 2; 1987, c. 277, s. 2; 1989, c. 390, s. 2; 1991, c. 489, s. 2.)



§ 47-52. Defective acknowledgment on old deeds validated.

§ 47‑52.  Defective acknowledgment on old deeds validated.

The clerk of the superior court may order registered any deed, or other conveyance of land, in all cases where the instrument and probate bears date prior to January 1, 1907, where the acknowledgment, private examination, or other proof of execution, has been taken or had before a notary public residing in the county where the land is situate, where said officer failed to affix his official seal, and where the certificate of said officer appears otherwise to be genuine. (1933, c. 439.)



§ 47-53. Probates omitting official seals, etc.

§ 47‑53.  Probates omitting official seals, etc.

In all cases where the acknowledgment, private examination, or other proof of the execution of any deed, mortgage, or other instrument authorized or required to be registered has been taken or had by or before any commissioner of affidavits and deeds of this State, or clerk or deputy clerk of a court of record, or notary public of this or any other state, territory, or district, and such deed, mortgage, or other instrument has heretofore been recorded in any county in this State, but such commissioner, clerk, deputy clerk, or notary public has omitted to attach his or her official or notarial seal thereto, or if omitted, to insert his or her name in the body of the certificate, or if omitted, to sign his or her name to such certificate, if the name of such officer appears in the body of said certificate or is signed thereto, or it does not appear of record that such seal was attached to the original deed, mortgage, or other instrument, or such commissioner, clerk, deputy clerk, or notary public has certified the same as under his or her "official seal," or "notarial seal," or words of similar import, and no such seal appears of record or where the officer uses "notarial" in his or her certificate and signature shows that "C.S.C.," or "clerk of superior court," or similar exchange of capacity, and the word "seal" follows the signature, then all such acknowledgments, private examinations or other proofs of such deeds, mortgages, or other instruments, and the registration thereof, are hereby made in all respects valid and binding. The provisions of this section apply to acknowledgments, private examinations, or proofs taken prior to January 1, 1991: Provided, this section does not apply to pending litigation. (Rev., s. 1012; 1907, cc. 213, 665, 971; 1911, c. 4; 1915, c. 36; C.S., s. 3334; 1929, c. 8, s. 1; 1945, c. 808, s. 2; 1951, c. 1151, s. 1; 1965, c. 500; 1983, c. 398, s. 3; 1985, c. 70, s. 3; 1987, c. 277, s. 3; 1989, c. 390, s. 3; 1991, c. 489, s. 3.)



§ 47-53.1. Acknowledgment omitting seal of clerk or notary public.

§ 47‑53.1.  Acknowledgment omitting seal of clerk or notary public.

Where any person has taken an acknowledgment as either a notary public or a clerk of a superior court, deputy clerk of a superior court, or assistant clerk of a superior court and has failed to affix his or her seal and this acknowledgment has been otherwise duly probated and recorded then this acknowledgment is hereby declared to be sufficient and valid. This section applies only to those deeds and other instruments acknowledged prior to January 1, 1991. (1951, c. 1151, s. 1A; 1953, c. 1307; 1963, c. 412; 1975, c. 878; 1983, c. 398, s. 4; 1985, c. 70, s. 4; 1987, c. 277, s. 4; 1989, c. 390, s. 4; 1991, c. 489, s. 4; 2004‑199, s. 18.)



§ 47-54. Registration by register's deputies or clerks.

§ 47‑54.  Registration by register's deputies or clerks.

All registrations of instruments heretofore made in the office of register of deeds of the several counties by the register's deputy or clerk, and signed in the name of the register of deeds by the deputy or clerk, or signed by the deputy in his own name and not in the name of the register of deeds, when such registrations are in all other respects regular, are hereby validated and declared to be of the same force and effect as if signed in the name of the register of deeds by such register. (1911, c. 184, s. 1; C.S., s. 3335; 1953, c. 849; 1963, c. 203.)



§ 47-54.1. Registration by register's assistants or deputies.

§ 47‑54.1.  Registration by register's assistants or deputies.

All registrations of instruments heretofore made in the office of register of deeds of the several counties by the register's assistant or deputy, and signed in the name of the register of deeds by the assistant or deputy, and initialed by the assistant or deputy, instead of being signed by them as assistant or deputy, when such registrations are in all other respects regular, are hereby validated and declared to be of the same force and effect as if signed by the assistant or deputy in the respective capacity. (1991 (Reg. Sess., 1992), c. 877, s. 1.)



§ 47-55. Before officer in wrong capacity or out of jurisdiction.

§ 47‑55.  Before officer in wrong capacity or out of jurisdiction.

All deeds, conveyances, or other instruments permitted by law to be registered in this State, which have been probated or ordered to be registered previous to January 1, 1913, before any officer of this or any other state or country, authorized by law to take acknowledgments or to order registration, where the certificate of the probate or order of registration is sufficient in form, but appears to have been certified by the officer in some capacity other than that in which such officer was authorized to act, or appears to have been made out of the county or district authorized by law, but within the State, and where the instrument with such certificate has been recorded in the proper county, are hereby declared to have been duly proved, probated and recorded, and to be valid. (Rev., ss. 1017, 1030; 1913, c. 125, s. 1; C.S., s. 3336.)



§ 47-56. Before justices of peace, where clerk's certificate or order of registration defective.

§ 47‑56.  Before justices of peace, where clerk's certificate or order of registration defective.

In every case where it appears from the record of the office of any register of deeds in this State that a justice of the peace in this State or any other state of the United States, has taken and certified the proof of any instrument required by the law to be registered, or the privy examination of a married woman thereto, and the deed and certificate have been registered prior to the first day of January, 1963, in the county where the lands described in the instrument are located, without a certificate or with a defective certificate of the clerk of the official character of the justice, or as to the genuineness of his signature, or without the order of registration of the clerk, or his adjudication of due probate, or with a defective adjudication thereof, such proofs, certificates and registration are hereby validated. (1907, c. 83, s. 1; C.S., s. 3337; 1951, c. 35; 1963, c. 1014.)



§ 47-57. Probates on proof of handwriting of maker refusing to acknowledge.

§ 47‑57.  Probates on proof of handwriting of maker refusing to acknowledge.

All registrations of instruments, prior to February 5, 1897, permitted or required by law to be registered, which were ordered to registration upon proof of the handwriting of the grantor or maker who refused to acknowledge the execution, are hereby validated. (1897, c. 28; Rev., s. 1026; C.S., s. 3338.)



§ 47-58. Before judges of Supreme Court or superior courts or clerks before 1889.

§ 47‑58.  Before judges of Supreme Court or superior courts or clerks before 1889.

Wherever the judges of the Supreme Court or the superior court, or the clerks or deputy clerks of the superior court, or courts of pleas and quarter sessions, mistaking their powers, have essayed previously to the first day of January, 1889, to take the probate of any instrument required or allowed by law to be registered, and the privy examination of femes covert, whose names are signed to such deeds, and have ordered said deeds to registration, and the same have been registered, all such probates, privy examinations and registrations are validated. (1871‑2, c. 200, s. 1; Code, s. 1260; 1889, c. 252; 1891, c. 484; Rev., s. 1009; C.S., s. 3339.)



§ 47-59. Before clerks of inferior courts.

§ 47‑59.  Before clerks of inferior courts.

All probates and orders of registration made by and taken before any clerk of any inferior or criminal court prior to the twentieth day of February, 1885, and valid in form and substance, shall be valid and effectual, and all deeds, mortgages or other instruments requiring registration, registered upon such probate and order of registration, shall be valid. This section shall apply only to the counties of Ashe, Beaufort, Bertie, Buncombe, Cumberland, Duplin, Edgecombe, Granville, Greene, Halifax, Hertford, Iredell, Lenoir, Martin, Mecklenburg, New Hanover, Northampton, Robeson and Wayne. This section applies to probates and private examinations taken before the clerks of the criminal court of Buncombe prior to February second, 1893. (1885, cc. 105, 108; 1889, cc. 143, 463; Rev., ss. 1020, 1021; C.S., s. 3340.)



§ 47-60. Order of registration by judge, where clerk party.

§ 47‑60.  Order of registration by judge, where clerk party.

All deeds, mortgages or other instruments which prior to the twentieth day of January, 1893, have been probated by a justice of the peace and ordered to registration by a judge of the superior court or justice of the Supreme Court, to which clerks of the superior court are parties, are hereby confirmed, and the probates and orders for registration declared to be valid. (1893, c. 3, s. 2; Rev., s. 1011; C.S., s. 3342.)



§ 47-61. Order of registration by interested clerk.

§ 47‑61.  Order of registration by interested clerk.

The probate and registration of all deeds, mortgages and other instruments requiring registration prior to the fifteenth day of January, 1935, to which the clerks of the superior courts are parties, or in which they have an interest, and which have been registered on the order of such clerks or their deputies, or by assistant clerks of  the superior courts, on proof of acknowledgment taken before such clerks, assistant clerks, deputy clerks, justices of the peace or notaries public, be, and the same are declared valid. (1891, c. 102; 1899, c. 258; 1905, c. 427; Rev., s. 1015; 1907, c. 1003, s. 2; Ex. Sess. 1908, c. 105, s. 1; C.S., s. 3343; 1935, c. 235.)



§ 47-62. Probates before interested notaries.

§ 47‑62.  Probates before interested notaries.

The proof and acknowledgment of instruments required by law to be registered in the office of the register of deeds of a county, and all privy examinations of a feme covert to such instruments made before any notary public on or since March 11, 1907, are hereby declared valid and sufficient, notwithstanding the notary may have been interested as attorney, counsel or otherwise in such instruments. (Ex. Sess. 1908, c. 105, s. 2; C.S., s. 3344.)



§ 47-63. Probates before officer of interested corporation.

§ 47‑63.  Probates before officer of interested corporation.

In all cases when acknowledgment or proof of any conveyance has been taken before a clerk of superior court, magistrate or notary  public, who was at the time a stockholder or officer in any corporation, bank or other institution which was a party to such instrument, the certificates of such clerk, magistrate, or notary public shall be held valid, and are so declared. (Rev., s. 1015; 1907, c. 1003, s. 1; C.S., s. 3345; 1971, c. 1185, s. 16.)



§ 47-64. Probates before officers, stockholders or directors of corporations prior to January 1, 1945.

§ 47‑64.  Probates before officers, stockholders or directors of corporations prior to January 1, 1945.

No acknowledgment or proof of execution, including privy examination of married women, of any deed, mortgage or deed of trust to which instrument a corporation is a party, executed prior to the first day of January, 1945, shall be held invalid by reason of the fact that the officer taking such acknowledgment, proof or privy examination was an officer, stockholder, or director in said corporation; but such proofs and acknowledgments and the registration thereof, if in all other respects valid, are declared to be valid. Nor shall the registration of any such instrument ordered to be registered be held invalid by reason of the fact that the clerk or deputy clerk ordering the registration was an officer, stockholder or director in any corporation which is a party to any such instrument. (Ex. Sess. 1913, c. 41; C.S., s. 3346; 1929, c. 24, s. 1; 1943, c. 135; 1945, c. 860.)



§ 47-65. Clerk's deeds, where clerk appointed himself to sell.

§ 47‑65.  Clerk's deeds, where clerk appointed himself to sell.

All deeds made by any clerk of the superior court of any county or his deputy, prior to the first day of January, 1905, in any proceeding before him in which he has appointed himself or his deputy to make the sale of real property or other property are hereby validated. (1911, c. 146, s. 1; C.S., s. 3347.)



§ 47-66. Certificate of wife's "previous" examination.

§ 47‑66.  Certificate of wife's "previous" examination.

All probates of deeds, letters of attorney or other instruments requiring registration to which married women were parties, had and taken prior to the fourteenth day of February, 1893, in which probate it appears that such married women were "previously examined" instead of "privately examined," are hereby validated and confirmed. (1893, c. 130; Rev., s. 1016; C.S., s. 3348.)



§ 47-67. Probates of husband and wife in wrong order.

§ 47‑67.  Probates of husband and wife in wrong order.

All probates prior to March 6, 1893, of instruments executed by a husband and wife in which the probate as to the husband has been taken before or subsequent to the privy examination of his wife are validated. (1893, c. 293; Rev., s. 1017; C.S., s. 3349.)



§ 47-68. Probates of husband and wife before different officers.

§ 47‑68.  Probates of husband and wife before different officers.

Where, prior to the second day of March, 1895, the probate of a deed or other instrument, executed by husband and wife, has been  taken as to the husband and the wife by different officers having the  power to take probates of deeds, whether both officers reside in this  State or one in this State and the other in another state, or foreign  country, the said probate, in the cases mentioned, shall be valid to all intents and purposes, and all deeds and other instruments required to be registered, and which have been ordered to registration by the proper officer in this State, and upon such probate or probates, and have been registered, shall be taken and considered as duly registered, and the word "probate," as used in this section, shall include privy examination of the wife. (1895, c. 120; Rev., s. 1018; 1907, c. 34, s. 1; C.S., s. 3350.)



§ 47-69. Wife free trader; no examination or husband's assent.

§ 47‑69.  Wife free trader; no examination or husband's assent.

In all cases prior to the twenty‑fourth day of September, 1913, where a married woman who was at the time a free trader by her husband's consent has executed and delivered a deed conveying her land, without her privy examination having been taken, and without the written assent of her husband other than his written assent contained in the instrument making her a free trader, such deed shall be valid and effectual to convey her land as if she had been, at the time of the execution and delivery of such deed, a feme sole. This section does not validate such deed where it would affect the title to land or property of purchasers or their grantees or assignees from such married woman and free trader subsequent to the execution of such deed. (Ex. Sess. 1913, c. 54, s. 1; C.S., s. 3351.)



§ 47-70. By president and attested by treasurer under corporate seal.

§ 47‑70.  By president and attested by treasurer under corporate seal.

All deeds and conveyances for lands in this State, made by any corporation of this State, which have heretofore been proved or acknowledged before any notary public in any other state, or before any commissioner of deeds and affidavits for the State of North Carolina in any other state, and sealed with the common seal of the corporation and attested by the treasurer, are hereby ratified and declared to be good and valid deeds for all purposes. Where such deeds have been executed for the corporation by its president and attested, sealed and acknowledged or probated as aforesaid, and the acknowledgment or probate has been duly adjudged sufficient by any deputy clerk and ordered registered, the acknowledgment, probate and registration are ratified, and said deed is declared valid. Such deeds, or certified copies thereof, may be used as evidence of title to the lands therein conveyed in the trial of any suits in any of the courts of this State where the title of said lands shall come in controversy. (1905, c. 307; Rev., s. 1028; C.S., s. 3352.)



§ 47-71. By president and attested by witness before January, 1900.

§ 47‑71.  By president and attested by witness before January, 1900.

Any deed or conveyance for land in this State, made prior to January 1, 1900, by the president of any corporation duly chartered under the laws of this State, and attested by a witness, is hereby declared to be a good and valid deed by such corporation for all purposes, and shall be admitted to probate and registration and shall  pass title to the property therein conveyed to the grantee as fully as if said deed were executed according to provisions and forms of law in force in this State at the date of the execution of said deed. (1909,  c. 859, s. 1; C.S., s. 3353.)



§ 47-71.1. Corporate seal omitted prior to January 1, 1991.

§ 47‑71.1.  Corporate seal omitted prior to January 1, 1991.

Any corporate deed, or conveyance of land in this State, made prior to January 1, 1991, which is defective only because the corporate seal is omitted therefrom is hereby declared to be a good and valid conveyance by such corporation for all purposes and shall be sufficient to pass title to the property therein conveyed as fully as if the said conveyance were executed according to the provisions and forms of law in force in this State at the date of the execution of such conveyance. (1957, c. 500, s. 1; 1963, c. 1015; 1969, c. 815; 1971, c. 61; 1973, c. 479; 1977, c. 538; 1981, c. 191, s. 1; 1983, c. 398, s. 5; 1985, c. 70, s. 5; 1987, c. 277, s. 5; 1989, c. 390, s. 5; 1991, c. 489, s. 5.)



§ 47-72. Corporate name not affixed, but signed otherwise prior to January, 1973.

§ 47‑72.  Corporate name not affixed, but signed otherwise prior to January, 1973.

In all cases prior to the first day of January, 1973, where any deed conveying lands purported to be executed by a corporation, but the corporate name was in fact not affixed to said deed, but same was signed by the president and secretary of said corporation, or by the president and two members of the governing body of said corporation, and said deed has been registered in the county where the land conveyed by said deed is located, said defective execution above  described shall be and the same is hereby declared to be in all respects valid, and such deed shall be deemed to be in all respects the deed of said corporation. (1919, c. 53, s. 1; C.S., s. 3354; 1927, c. 126; 1963, c. 1094; 1973, c. 118, s. 1.)



§ 47-73. Probated and registered on oath of subscribing witness.

§ 47‑73.  Probated and registered on oath of subscribing witness.

In all cases prior to the first day of January, 1919, where any deed conveying lands was executed by a corporation, and said deed was probated and ordered registered upon the oath and examination of a subscribing witness, by the clerk of the superior court of the county  in which the land conveyed by said deed is located, and said deed has  been duly registered by the register of deeds of said county, such probate and order of registration shall be, and the same is hereby, declared to be in all respects valid. (1919, c. 53, s. 2; C.S., s. 3355.)



§ 47-74. Certificate alleging examination of grantor instead of witness.

§ 47‑74.  Certificate alleging examination of grantor instead of witness.

Wherever any deed of conveyance registered prior to January 1, 1886, purports to have been attested by two witnesses and in the certificate of probate and acknowledgment it is stated that the execution of such deed was proven by the oath and examination of one of the grantors in said deed instead of either of the witnesses named, all such probates and certificates are hereby validated and confirmed, and any such deed shall be taken and considered as duly acknowledged and probated. (1925, c. 84.)



§ 47-75. Proof of corporate articles before officer authorized to probate.

§ 47‑75.  Proof of corporate articles before officer authorized to probate.

All proofs of articles of agreement for the creation of corporations which were, prior to the eighteenth day of February, 1901, made before any officer who was at that time authorized by the law to take proofs and acknowledgments of deeds and mortgages, are ratified. (1901, c. 170; Rev., s. 1027; C.S., s. 3356.)



§ 47-76. Before officials of wrong state.

§ 47‑76.  Before officials of wrong state.

In all cases where the acknowledgment, examination and probate of any deed, mortgage, power of attorney or other instrument required or authorized to be registered has been taken before any judge, clerk of a court of record, notary public having a notarial seal, mayor of a city having a seal, or justice of the peace of a state other than the state in which the grantor, maker or subscribing witness resided at the time of the execution, acknowledgment, examination or probate thereof, and such acknowledgment, examination or probate is in other respects according to law, and such instrument has been duly ordered to registration and has been registered, then such acknowledgment, examination, probate and registration are hereby  in all respects made valid and binding. This section applies to probates and acknowledgments of deputy clerks of other states when such probate and acknowledgment has been attested by the official seal of said office and adjudged sufficient and in due form of law by the clerk of the court in the state where the instrument is required to be registered. (1905, c. 505; Rev., s. 1013; C.S., s. 3357.)



§ 47-77. Before notaries and clerks in other states.

§ 47‑77.  Before notaries and clerks in other states.

All deeds and conveyances made for lands in this State which have, previous to February 15, 1883, been proved before a notary public or clerk of a court of record, or before a court of record, not including mayor's court, of any other state, where such proof has been duly certified by such notary or clerk under his official seal, or the seal of the court, or in accordance with the act of Congress regulating the certifying of records of the courts of one state to another state, or under the seal of such courts, and such deed or conveyance, with the certificate, has been registered in the office of register of deeds in the book of records thereof for the county in which such lands were situate at the time of such registration, are declared to be validly registered, and the proof and registration is adjudged valid. All deeds and conveyances so proved, certified and registered, or certified copies of the same, may be used as evidence of title for the lands on the trial of any suit in any courts where title to the lands come into controversy. (1883, c. 129, ss. 1, 2; Code, ss. 1262, 1263; 1885, c. 11; Rev., ss. 1022, 1023; 1915, c. 213; C.S., s. 3358.)



§ 47-78. Acknowledgment by resident taken out-of-state.

§ 47‑78.  Acknowledgment by resident taken out‑of‑state.

When prior to the ninth day of March, 1895, a deed or mortgage executed by a resident of this State has been proved or acknowledged by the maker thereof before a notary public of any other state of the United States, and has been ordered to be registered by the clerk of the superior court of the county in which the land conveyed is situated, and said deed or mortgage has been registered, such registration is valid. (1895, c. 181; Rev., s. 1019; C.S., s. 3359.)



§ 47-79. Before deputy clerks of courts of other states.

§ 47‑79.  Before deputy clerks of courts of other states.

Where any deed or conveyance of lands in this State, executed prior to January 1, 1923, has been acknowledged by the grantor or the privy examination of any married woman has been taken before the deputy clerk of a court of record of any other state, and the certificate of acknowledgment and privy examination is otherwise sufficient under the laws of this State, except that it appears to have been signed in the name of the clerk of said court, by the deputy clerk, and the seal of the court has been affixed thereto, and such certificate has been duly approved by the clerk of the superior court  of this State in the county where the lands conveyed are situated and  the instrument ordered to be recorded, such certificate and probate and the registration made thereon are validated, and the conveyance, if otherwise sufficient, is declared valid. (1913, c. 57, ss. 1, 2; C.S., s. 3360; 1951, c. 1134, s. 1.)



§ 47-80. Sister state probates without Governor's authentication.

§ 47‑80.  Sister state probates without Governor's authentication.

In all cases where any deed concerning lands or any power of attorney for the conveyance of the same, or any other instrument required or allowed to be registered, has been, prior to the twenty‑ninth day of January, 1901, acknowledged by the grantor therein, or proved and the private examination of any married woman, who was a party thereto, taken according to law, before any judge of a supreme, superior or circuit court of any other state or territory of the United States where the parties to such instrument resided, and the certificate of such judge as to such acknowledgment, probate or private examination, and also the certificate of the secretary of state of said state or territory instead of the Governor thereof (as required by the laws of this State then in force) that the judge, before whom the acknowledgment or probate and private examination were taken, was at the time of taking the same a judge as aforesaid, are attached to said deed, or other instrument, and the said deed or other instrument, having said certificates attached, has been exhibited before the former judge of probate, or the clerk of the superior court of the county in which the property is situated, and such acknowledgment, or probate and private examination have been adjudged by him to be sufficient and said deed or other instrument ordered to be registered and has been registered accordingly, such probate and registration shall be valid. Nothing herein contained affects the rights of third parties who are purchasers for value, without notice, from the grantor in such deed or other instrument. (1901, c. 39; Rev., s. 1014; C.S., s. 3361.)



§ 47-81. Before commissioners of deeds.

§ 47‑81.  Before commissioners of deeds.

Any deed or other instrument permitted by law to be registered, and which has prior to the third day of March, 1913, been proved or acknowledged before a commissioner of deeds, is validated; and its registration is authorized and validated. (1913, c. 39, s. 2; C.S., s. 3362.)



§ 47-81.1. Before commissioner of oaths.

§ 47‑81.1.  Before commissioner of oaths.

All deeds, mortgages or other instruments required to be registered, which prior to March 5, 1943, have been probated by a commissioner of oaths and ordered registered, are hereby validated and confirmed as properly probated and registered instruments. (1943, c. 471, s. 2.)



§ 47-81.2. Before army, etc., officers.

§ 47‑81.2.  Before army, etc., officers.

In all cases where instruments and writings have been proved or acknowledged before any officer of the army of the United States or United States marine corps having the rank of captain or higher, before any officer of the United States navy or coast guard having the rank of lieutenant, senior grade, or higher, or any officer of the United States merchant marine having the rank of lieutenant, senior grade, or higher, such proofs or acknowledgments, where valid in other respects, are hereby ratified, confirmed and declared valid. (1943, c. 159, s. 2.)



§ 47-82. Foreign probates omitting seals.

§ 47‑82.  Foreign probates omitting seals.

In all cases where the acknowledgment, privy examination or other proof of the execution of any instrument authorized or required  to be registered has been taken by or before any ambassador, minister, consul, vice‑consul, vice‑consul general or commercial agent of the United States in any country beyond the limits of the United States, and such instrument has heretofore been recorded in any county in this State, but the official before whom it was taken has omitted to attach his seal of office, or it does not appear of record that such seal was attached to the instrument, or such official has certified the same as under his "official seal" or seal of his office, or words of similar import, and no such seal appears of record, then all such acknowledgments, privy examinations or other proof of such instruments, and the registration thereof, are hereby made in all respects valid, and such instruments, after the ratification hereof, shall be competent to be read in evidence. (1913, c. 69, s. 1; C.S., s. 3363.)



§ 47-83. Before consuls general.

§ 47‑83.  Before consuls general.

Any deed or other instrument permitted by law to be registered, and which has prior to the thirteenth day of October, 1913, been proved or acknowledged before a "consul general," is validated; and its registration is authorized and validated. (Ex. Sess. 1913, c. 72, s. 2; C.S., s. 3364.)



§ 47-84. Before vice-consuls and vice-consuls general.

§ 47‑84.  Before vice‑consuls and vice‑consuls general.

The order for registration by the clerk of the superior court and the registration thereof of all deeds of conveyance and other instruments in any county of this State prior to January 1, 1905, upon the certificate of any vice‑consul or vice‑consul general of the United States residing in a foreign country, certifying in due form under his name and the official seal of the United States consul or United States consul general of the same place and country where such vice‑consul or vice‑consul general resided and acted, that he has taken the proof or acknowledgments of the parties to such instruments, together with the privy examinations of married women parties thereto, are hereby, together with such proof and acknowledgments, privy examinations and certificates, validated. (1905, c. 451, s. 2; Rev., s. 1024; C.S., s. 3365.)



§ 47-85. Before masters in chancery.

§ 47‑85.  Before masters in chancery.

All probates, acknowledgments, and private examinations of  deeds and conveyances of land heretofore taken before masters in equity or masters in chancery in any other state are declared to be valid, and all registrations of such deeds or conveyances upon such probates, acknowledgments and private examinations, or any of them, are hereby declared to be sufficient. All such deeds and conveyances and registration thereof, and all certified copies of such registrations, shall be received in evidence or otherwise used in the  same manner and with the same force and effect as other deeds and conveyances with probates, acknowledgments, or private examinations made in accordance with provisions of statutes of this State in force at the time and as registrations thereof and certified copies of such registrations. Nothing in this section contained shall have effect to deprive anyone of any legal rights acquired, before its passage, from the grantors in such deeds or conveyances subsequently to their execution, where the deeds or conveyances by which such rights were acquired have been duly acknowledged or probated and registered. (1911, c. 10; C.S., s. 3366.)



§ 47-85.1. Further as to acknowledgments, etc., before masters in chancery.

§ 47‑85.1.  Further as to acknowledgments, etc., before masters in chancery.

All probates, acknowledgments and privy examinations of deeds, mortgages and conveyances of land, which prior to January 1, 1948 have been taken before masters in equity or masters in chancery in any other state, are hereby declared to be valid, and all registrations of such deeds, mortgages or conveyances upon such probates, acknowledgments and private examinations, or any of them are hereby declared to be sufficient and valid. All such deeds and conveyances and registration thereof, and all certified copies of such registrations shall be received in evidence or otherwise used in the same manner and with the same force and effect as other deeds, mortgages and conveyances with probates, acknowledgments, or private examinations made in accordance with the provisions of statutes and laws of this State in force at the time, and as registrations thereof and certified copies of such registrations. (1953, c. 1136.)



§ 47-86. Validation of probate of deeds by clerks of courts of record of other states, where official seal is omitted.

§ 47‑86.  Validation of probate of deeds by clerks of courts of record of other states, where official seal is omitted.

In all cases where, prior to the first day of January, 1891, the acknowledgment, privy examination of a married woman, or other proof of the execution of any deed, mortgage, or other instrument authorized to be registered has been taken before a clerk of a court of record in another state, and such clerk has failed or neglected to affix his official seal to his certificate of such acknowledgment, privy examination, or other proof of execution, of such deed, mortgage or other instrument, or where such court had no official seal and no official seal was affixed to such certificate by reason of that fact, and such deed, mortgage, or other instrument has been ordered to registration by the clerk of the superior court of any county in this State and has been registered, the probate of any and every such deed, mortgage, or other instrument authorized to be registered shall be and hereby is to all intents and purposes validated. (1921, c. 15, ss. 1, 2; C.S., s. 3366(a).)



§ 47-87. Validation of probates by different officers of deeds by wife and husband.

§ 47‑87.  Validation of probates by different officers of deeds by wife and husband.

In all cases where, prior to the second day of March, 1895, the acknowledgment, privy examination of a married woman, or other proof of the execution of any deed, mortgage, or other instrument, authorized to be registered, executed by husband and wife, has been taken as to the husband and wife in different states and by different  officers having power to take acknowledgments, any and every such acknowledgment, privy examination of a married woman, or other proof of execution, and the probate of any and every such deed, mortgage or other instrument shall be and hereby is, to all intents and purposes validated. (1921, c. 19, ss. 1, 4; C.S., s. 3366(b).)



§ 47-88. Registration without formal order validated.

§ 47‑88.  Registration without formal order validated.

In all cases where the acknowledgment, privy examination of a married woman, or other proof of the execution of any deed, mortgage or other instrument, authorized to be registered, has been taken before a commissioner in another state appointed by the probate judge of any county of this State, under the provisions of section 20 of Chapter 35 of Battle's Revisal, during the time said Chapter remained in force and effect, and such commissioner has certified to such acknowledgment, privy examination or other proof, and has returned such deed, mortgage or other instrument to said probate judge, with his certificate endorsed thereon, and such deed, mortgage or other instrument, together with such certificate, has been registered, without any adjudication or order of registration by such probate judge, the probate and registration of any and every such deed shall be, and hereby are, to all intents and purposes validated. (1921, c. 19, ss. 2, 4; C.S., s. 3366(c).)



§ 47-89. Same subject.

§ 47‑89.  Same subject.

In all cases where any deed, mortgage or other instrument has heretofore been acknowledged or probated in accordance with the provisions of G.S. 47‑87 and 47‑88, and such deed, mortgage or other instrument has been registered, without any order of registration by the probate judge or clerk of the superior court appearing thereon, the probate and registration of any and every such deed, mortgage or other instrument shall be, and hereby is, to all intents and purposes validated. (1921, c. 19, ss. 3, 4; C.S., s. 3366(d).)



§ 47-90. Validation of acknowledgments taken by notaries public holding other office.

§ 47‑90.  Validation of acknowledgments taken by notaries public holding other office.

In every case where deeds or other instruments have been acknowledged before a notary public, when the notary public, at the time was also holding some other office, and the deed or other instrument has been duly probated and recorded, such acknowledgment taken by such notary public is hereby declared to be sufficient and valid. (1921, c. 21; C.S., s. 3366(e).)



§ 47-91. Validation of certain probates of deeds before consular agents of the United States.

§ 47‑91.  Validation of certain probates of deeds before consular agents of the United States.

In all cases where the acknowledgment, privy examination of a married woman, or other proof of the execution of any deed, mortgage or other instrument authorized or required to be registered has been taken before any consular agent of the United States, during the time Chapter 35 of Battle's Revisal remained in force and effect, and such acknowledgment, privy examination, or other proof of the execution of such deed, mortgage, or other instrument is in other respects regular and in proper form, and such deed, mortgage, or other instrument has been duly ordered to registration and registered in the proper county, the acknowledgment, probate, and registration of any and every such deed, mortgage, or other instrument is hereby validated as fully and to the same effect as though such acknowledgment, privy examination, or other proof of execution had been taken before one of the officers named in subsection five of section two of said Chapter 35 of Battle's Revisal. (1921, c. 157; C.S., s. 3366(f).)



§ 47-92. Probates before stockholders and directors of banks.

§ 47‑92.  Probates before stockholders and directors of banks.

No acknowledgment or proof of execution, including privy examination of married women, of any mortgage, or deed of trust executed to secure the payment of any indebtedness to any banking corporation, taken prior to the first day of January, 1923, shall be held invalid by reason of the fact that the officer taking such acknowledgment, proof, or privy examination was a stockholder or director in such banking corporation. (1923, c. 17; C.S., s. 3366(g).)



§ 47-93. Acknowledgments taken by stockholder, officer, or director of bank.

§ 47‑93.  Acknowledgments taken by stockholder, officer, or director of bank.

No acknowledgment or proof of execution, including privy examination of married women, of any mortgage or deed of trust executed to secure the payment of any indebtedness to any banking corporation taken prior to the first day of January, 1924, shall be held invalid by reason of the fact that the officer taking such acknowledgment, proof, or privy examination was a stockholder, officer, or director in such banking corporation. (Ex. Sess. 1924, c.  68.)



§ 47-94. Acknowledgment and registration by officer or stockholder in building and loan or savings and loan association.

§ 47‑94.  Acknowledgment and registration by officer or stockholder in building and loan or savings and loan association.

All acknowledgments and proofs of execution, including privy examination of married women, of any mortgage or deed of trust executed to secure the payment of any indebtedness to any State or federal building and loan or savings and loan association prior to the first day of January, 1955, shall not be, nor held to be, invalid by reason of the fact that the clerk of the superior court, justice of the peace, notary public, or other officer taking such acknowledgment, proof of execution or privy examination, was an officer or stockholder in such building and loan association; but such proofs and acknowledgments of all such instruments, and the registration thereof, if in all other respects valid, are hereby declared to be valid.

Nor shall the registration of any such mortgage or deed of trust ordered to be registered by the clerk of the superior court, or by any deputy or assistant clerk of the superior court, be or held to be invalid by reason of the fact that the clerk of the superior court, or deputy, or assistant clerk of the superior court, ordering such mortgages or deeds of trust to be registered was an officer or stockholder in any State or federal building and loan or savings and loan association, whose indebtedness is secured in and by such mortgage or deed of trust. (Ex. Sess. 1924, c. 108; 1929, c. 146, s. 1; 1959, c. 489.)



§ 47-95. Acknowledgments taken by notaries interested as trustee or holding other office.

§ 47‑95.  Acknowledgments taken by notaries interested as trustee or holding other office.

In every case where deeds and other instruments have been acknowledged and privy examination of wives had before notaries public, or justices of the peace, prior to January 1, 1975, when the notary public or justice of the peace at the time was interested as trustee in said instrument or at the time was also holding some other  office, and the deed or other instrument has been duly probated and recorded, such acknowledgment and privy examination taken by such notary public or justice of the peace is hereby declared to be sufficient and valid. (1923, c. 61; C.S., s. 3366(h); 1931, cc. 166, 438; 1939, c. 321; 1955, c. 696; 1957, c. 1270; 1959, c. 81; 1969, c. 639, s. 1; 1975, c. 320, s. 1.)



§ 47-96. Validation of instruments registered without probate.

§ 47‑96.  Validation of instruments registered without probate.

In every case where it shall appear from the records in the office of the register of deeds of any county in the State that any instrument of writing required or allowed by law to be registered prior to January 1, 1869, without any acknowledgment, proof, privy examination, or probate, or upon a defective acknowledgment, proof, privy examination, or probate, the record of such instrument may, notwithstanding, be read in evidence in any of the courts of this State, if otherwise competent. (1923, c. 215, s. 1; C.S., s. 3366(i).)



§ 47-97. Validation of corporate deed with mistake as to officer's name.

§ 47‑97.  Validation of corporate deed with mistake as to officer's name.

In all cases where the deed of a corporation executed before the first day of January, 1918, is properly executed, properly recorded and there is error in the probate of said corporation's deed as to the name or names of the officers in said probate, said deed shall be construed to be a deed of the same force and effect as if said probate were in every way proper. (1933, c. 412, s. 1.)



§ 47-97.1. Validation of corporate deeds containing error in acknowledgment or probate.

§ 47‑97.1.  Validation of corporate deeds containing error in acknowledgment or probate.

In all cases where the deed of a corporation executed and filed for registration prior to the fifteenth day of June, 1947, is properly executed and properly recorded and there is error in the acknowledgment or probate of said corporation's deed as to the name or names of the officer or officers named therein and error as to the title or titles of the officer or officers named therein, said deed shall be construed to be a deed of the same force and effect as if said probate or acknowledgment were in every way proper. (1951, c. 825.)



§ 47-98. Registration on defective probates beyond State.

§ 47‑98.  Registration on defective probates beyond State.

In every case where it shall appear from the records in the office of the register of deeds of any county in this State that any instrument required or allowed by law to be registered, bearing date prior to the year 1835, executed by any person or persons residing in any of the United States, other than this State, or in any of the territories of the United States, or in the District of Columbia, has  been proven or acknowledged, or the privy examination of any feme covert taken thereto, before any officer or person authorized by any of the laws of this State in force prior to the said year 1835 to take such proofs, privy examinations and acknowledgments, and the said instrument has been registered in the proper county without the certificate of the Governor of the state or territory in which such proofs, acknowledgments or privy examinations were taken, or of the Secretary of State of the United States, when such certificate or certificates were required, as to the official character of the person taking such acknowledgment, proof or privy examination, as aforesaid, and without an order of registration made by a court or judge in this State having jurisdiction to make such order, then and in all such cases such proofs, privy examinations, acknowledgments and registrations are hereby in all respects fully validated and confirmed and declared to be sufficient in law, and such instruments so registered may be read in evidence in any of the courts of this State. (1923, c. 215, ss. 2, 3; C.S., s. 3366(j).)



§ 47-99. Certificates of clerks without seal.

§ 47‑99.  Certificates of clerks without seal.

All certificates of acknowledgment and all verifications of pleadings, affidavits, and other instruments executed by clerks of the superior court of the State prior to March 1, 1945, and which do not bear the official seal of such clerks, are hereby validated in all cases in which the instruments bearing such acknowledgment or certification are filed or recorded in any county in the State other than the county in which the clerk executing such certificates of acknowledgment or verifications resides, and such acknowledgments and verifications are hereby made and declared to be binding, valid and effective to the same extent and in the same manner as if said official seal had been affixed. (1925, c. 248; 1945, c. 798.)



§ 47-100. Acknowledgments taken by officer who was grantor.

§ 47‑100.  Acknowledgments taken by officer who was grantor.

In all cases where a deed or deeds dated prior to the first day of January, 1980, purporting to convey lands, have been registered in the office of the register of deeds of the county where the lands conveyed in said deed or deeds are located, prior to said first day of January, 1980, and the acknowledgments or proof of execution of such deed or deeds has been taken as to some of the grantors by an officer who was himself one of the grantors named in such deed or deeds, such defective execution, acknowledgment and proof of execution and probate of such deed or deeds thereon and the registration thereof as above described, shall be, and the same are hereby declared to be in all respects valid, and such deed or deeds shall be declared to be in all respects duly executed, probated and recorded to the same effect as if such officer taking such proof or acknowledgment of execution had not been named as a grantor therein, or in anywise interested therein. (1929, c. 48, s. 1; 1953, c. 986; 1991 (Reg. Sess., 1992), c. 1030, s. 51.8.)



§ 47-101. Seal of acknowledging officer omitted; deeds made presumptive evidence.

§ 47‑101.  Seal of acknowledging officer omitted; deeds made presumptive evidence.

In all cases where deeds appear to have been executed for land prior to January 1, 1900, and appear to have been recorded in the offices of the registers of deeds in the proper counties in this State, and the same appear to have been acknowledged before commissioners of affidavits (or deeds) of North Carolina, residing in  the District of Columbia or elsewhere in the different states, or appear to have been recorded without any certificate being recorded on the record of such deed or deeds, such record or records shall be presumptive evidence of the execution of such deed or deeds by the grantor or the grantors to the grantee or grantees therein named for the lands therein described, and the record of such deed or deeds may  be offered or read in evidence upon the trial or hearing of any cause  in any of the courts of this State as if the same had been properly probated and recorded: Provided, however, that nothing herein contained shall prevent such record or records from being attacked for fraud, and provided further that this section shall not apply to creditors or purchasers, but as to them the same shall stand as if this section had not been passed, and shall only apply to deeds executed prior to January 1, 1900. (1929, c. 14, s. 1.)



§ 47-102. Absence of notarial seal.

§ 47‑102.  Absence of notarial seal.

Any deed executed prior to the first day of January, 1945, and duly acknowledged before a North Carolina notary public, and the probate recites "witness my hand and notarial seal," or words of similar import, and no seal was affixed to the said deed, shall be ordered registered by the clerk of the superior court of the county in which the land lies, upon presentation to him: Provided, the probate is otherwise in due form. (1935, c. 130; 1943, c. 472; 1945, c. 808, s. 3.)



§ 47-103. Deeds probated and registered with notary's seal not affixed, validated.

§ 47‑103.  Deeds probated and registered with notary's seal not affixed, validated.

Any deed conveying or affecting real estate executed prior to January 1, 1932, and ordered registered and recorded in the county in which the land lies prior to said date, from which deed and the acknowledgment and privy examination thereof the seal of the notary public taking the acknowledgment or privy examination of the grantor or grantors thereof was omitted, is hereby declared to be sufficient and valid, and the probate and registration thereof are hereby in all respects validated and confirmed to the same effect as if the seal of said notary was affixed to the acknowledgment or privy examination thereof. (1941, c. 20.)



§ 47-104. Acknowledgments of notary holding another office.

§ 47‑104.  Acknowledgments of notary holding another office.

In every case where deeds or other instruments have been acknowledged before a notary public, when the notary public at the time was also holding some other office, and the deed or other instrument has been duly probated and recorded, such acknowledgment taken by such notary public is hereby declared to be sufficient and valid. (1935, c. 133; 1937, c. 284.)



§ 47-105. Acknowledgment and private examination of married woman taken by officer who was grantor.

§ 47‑105.  Acknowledgment and private examination of married woman taken by officer who was grantor.

In all cases where a deed or deeds of mortgages or other conveyances of land dated prior to the first day of January, 1926, purporting to convey lands have been registered in the office of the register of deeds of the county where the lands conveyed in said deeds are located prior to said first day of January, 1926, and the acknowledgments or proof of execution of such deed or deeds and the private examination of any married woman who is a grantor in such deed or deeds have been taken as to some of the grantors, and the private examination of any married woman grantor in such deed has been taken by an officer who was himself one of the grantors named in such deed or deeds, such defective execution, acknowledgment, proof of execution and the private examination of such married woman, evidenced by the certificate thereof on such deed and the registration thereof as above described and set forth, shall be and the same are hereby declared to be in all respects valid, and such deed or deeds or other conveyances of land are declared to be in all respects duly executed, probated and recorded to the same effect as if such officer taking such proof or acknowledgment of execution or taking the private examination of such married woman and certifying thereto upon such deed or deeds had not been named as grantor therein and had not been interested therein in any way whatsoever. (1937, c. 91.)



§ 47-106. Certain instruments in which clerk of superior court was a party, validated.

§ 47‑106.  Certain instruments in which clerk of superior court was a party, validated.

In all cases where a deed, or other conveyance of land dated prior to the first day of January, 1918, purporting to convey land, wherein the grantor or one of the grantors therein was at the time clerk of the superior court of the county where the land purporting to be conveyed was located, was acknowledged, proof of execution, privy examination of a married woman, and, or, order of registration had and taken before a deputy clerk of the superior court of said county, and the instrument registered upon the order of said deputy clerk of the superior court in the office of the register of deeds of said county, within two years from the date of said instrument, such instrument and its probate are hereby in all respects validated and confirmed; and such instrument, together with such defective acknowledgment, proof of execution, privy examination of a married woman, order of registration, and the certificate of such deputy clerk of the superior court, and the registration thereof, are hereby declared in all respects to be valid and binding upon the parties of such instrument and their privies, and such instrument so probated and recorded together with its certificates may be read in evidence as a muniment of title, for all intents and purposes, in any of the courts of this State. (1939, c. 261.)



§ 47-107. Validation of probate and registration of certain instruments where name of grantor omitted from record.

§ 47‑107.  Validation of probate and registration of certain instruments where name of grantor omitted from record.

Whenever any deed, deed of trust, conveyance or other instrument permitted by law to be registered in this State has been registered for a period of 21 years or more and a clerk of the superior court or a register of deeds has adjudged the certificate of the officer before whom the acknowledgment was taken to be in due form and correct and has ordered the instrument to be recorded, but the name of a grantor which appears in the body of the instrument and as a signer of the instrument has been omitted from the record of the certificate of the officer before whom the acknowledgment was taken, such deed, deed of trust, conveyance or other instrument shall be conclusively presumed to have been duly acknowledged, probated and recorded; provided this presumption shall not affect litigation instituted within 21 years after date of registration. (1941, c. 30; 1971, c. 825.)



§ 47-108. Acknowledgments before notaries under age.

§ 47‑108.  Acknowledgments before notaries under age.

All acts of notaries public for the State of North Carolina who were not yet 21 years of age at the time of the performance of such acts are hereby validated; and in every case where deeds or other instruments have been acknowledged before such notary public who was not yet 21 years of age at the time of taking of said acknowledgment,  such acknowledgment taken before such notary public is hereby declared to be sufficient and valid. (1941, c. 233.)



§ 47-108.1. Certain corporate deeds, etc., declared validly admitted to record.

§ 47‑108.1.  Certain corporate deeds, etc., declared validly admitted to record.

Deeds, conveyances and other instruments of writing of corporations entitled to registration, which have been heretofore duly executed in the manner required by law, by the proper officers of the  corporation, and which have prior to March 8, 1943, been admitted to registration, on the acknowledgment or proof of the proper executing officer, in the manner required by law, shall be, and the same are hereby declared to be, in all respects validly admitted to record, although such officer at the date of such acknowledgment or proof had ceased to be an officer of such corporation, or such corporation at the date of such acknowledgment or proof had ceased to exist. (1943, c. 598.)



§ 47-108.2. Acknowledgments and examinations before notaries holding some other office.

§ 47‑108.2.  Acknowledgments and examinations before notaries holding some other office.

In every case where deeds or other instruments have been acknowledged, and where privy examination of wives had, before a notary public, when the notary public at the time was also holding some other office, and the deed or other instrument has been otherwise duly probated and recorded, such acknowledgment taken by, and such privy examination had before such notary public is hereby declared to be sufficient and valid. (1945, c. 149.)



§ 47-108.3. Validation of acts of certain notaries public prior to November 26, 1921.

§ 47‑108.3.  Validation of acts of certain notaries public prior to November 26, 1921.

In all cases where prior to November 26, 1921, instruments by law, or otherwise, required, permitted or authorized to be registered, certified, probated, recorded or filed with certificates of notaries public showing the acknowledgments or proofs of execution thereof as required by the laws of the State of North Carolina have been registered, certified, probated, recorded or filed, such registration, certifications, probates, recordations and filings are hereby validated and made as good and sufficient as though such instruments had been in all respects properly registered, certified, probated, recorded or filed, notwithstanding there are no records in the office of the Governor of the State of North Carolina or in the office of the clerk of the superior court of the county in which such notaries public were to act that such persons acting as such notaries public had ever been appointed or subscribed written oaths or received any certificates or commissions or were qualified as notaries public at the time of the performance of the acts hereby validated. (1947, c. 102.)



§ 47-108.4. Acknowledgments, etc., of instruments of married women made since February 7, 1945.

§ 47‑108.4.  Acknowledgments, etc., of instruments of married women made since February 7, 1945.

All acknowledgments, probates and registrations of instruments wherein any married woman was a grantor, including deeds and mortgages on land, made since February 7, 1945, are hereby validated, approved and declared of full force and effect. (1947, c. 991, s. 2.)



§ 47-108.5. Validation of certain deeds executed in other states where seal omitted.

§ 47‑108.5.  Validation of certain deeds executed in other states where seal omitted.

All deeds to lands in North Carolina, executed prior to January 1, 1991, without seal attached to the maker's name, which deeds were acknowledged in another state, the laws of which do not require a seal for the validity of a conveyance of real property located in that state, and which deeds have been duly recorded in this State, shall be as valid to all intents and purposes as if the same had been executed under seal. (1949, cc. 87, 296; 1959, c. 797; 1983, c. 398, s. 6; 1985, c. 70, s. 6; 1987, c. 277, s. 6; 1989, c. 390, s. 6; 1991, c. 489, s. 6.)



§ 47-108.6. Validation of certain conveyances of foreign dissolved corporations.

§ 47‑108.6.  Validation of certain conveyances of foreign dissolved corporations.

In all cases when, prior to the first day of January, 1947, any dissolved foreign corporation has, prior to its dissolution, by deed of conveyance purported to convey real property in this State, and said instrument recites a consideration, is signed by the proper officers in the name of said corporation, sealed with the corporate seal and duly registered in the office of the register of deeds of the county where the land described in said instrument is located, but there is error in the attestation clause and acknowledgment in failing to identify the officers signing said deed and to recite that authority was duly given and that the same was the act of said corporation, said deed shall be construed to be a deed of the same force and effect as if said attestation clause and acknowledgment were in every way proper. (1949, c. 1212.)



§ 47-108.7. Validation of acknowledgments, etc., by deputy clerks of superior court.

§ 47‑108.7.  Validation of acknowledgments, etc., by deputy clerks of superior court.

All acts heretofore performed by deputy clerks of the superior court in taking acknowledgments, examining witnesses and probating wills, deeds and other instruments required or permitted by law to be recorded are hereby validated: Provided, nothing in this section shall affect pending litigation. (1949, c. 1072.)



§ 47-108.8. Acts of registers of deeds or deputies in recording plats and maps by certain methods validated.

§ 47‑108.8.  Acts of registers of deeds or deputies in recording plats and maps by certain methods validated.

All acts heretofore performed by a register of deeds, or a deputy register of deeds in recording plats and maps by transcribing a correct copy thereof or permanently attaching the original to the records in a book designated "Book of Plats" is hereby validated the same as if said plats had been recorded as required by G.S. 47‑30: Provided, however, that nothing herein contained shall affect pending litigation. (1949, c. 1073.)



§ 47-108.9. Validation of probate of instruments pursuant to § 47-12.

§ 47‑108.9.  Validation of probate of instruments pursuant to § 47‑12.

The probates of all instruments taken on and after February 7, 1945, in accordance with the provisions of G.S. 47‑12, as amended by section 11 of Chapter 73 of the Session Laws of 1945 and section 1  of Chapter 991 of the Session Laws of 1947 and as further amended by sections 2 and 3 of Chapter 815 of the Session Laws of 1949, are hereby in all respects validated; provided, however, that this section shall not apply to pending litigation. (1949, c. 815, s. 3.)



§ 47-108.10. Validation of registration of plats upon probate in accordance with § 47-30.

§ 47‑108.10.  Validation of registration of plats upon probate in accordance with § 47‑30.

The registration of all plats which have prior to February 6, 1953, been admitted to registration upon probate thereof, in accordance with the provisions of G.S. 47‑30 as amended by section 1 of Chapter 47 of the Session Laws of 1953, is hereby validated. (1953, c. 47, s. 2.)



§ 47-108.11. Validation of recorded instruments where seals have been omitted.

§ 47‑108.11.  Validation of recorded instruments where seals have been omitted.

In all cases of any deed, deed of trust, mortgage, lien or other instrument authorized or required to be registered in the office of the register of deeds of any county in this State where it appears of record or it appears that from said instrument, as recorded in the office of the register of deeds of any county in the State, there has been omitted from said recorded or registered instrument the word "seal," "notarial seal" and that any of said recorded or registered instruments shows or recites that the grantor or grantors "have hereunto fixed or set their hands and seals" and the signature of the grantor or grantors appears without a seal thereafter or on the recorded or registered instrument or in all cases where it appears there is an attesting clause which recites "signed, sealed and delivered in the presence of," and the signature of the grantor or grantors appears on the recorded or registered instrument without any seal appearing thereafter or of record, then all such deeds, mortgages, deeds of trust, liens or other instruments, and the registration of same in the office of the register of deeds, are hereby declared to be in all respects valid and binding and are hereby made in all respects valid and binding to the same extent as if the word "seal" or "notarial seal" had not been omitted, and the registration and recording of such instruments in the office of the register of deeds in any county in this State are hereby declared to be valid, proper, legal and binding registrations.

This section shall not apply in any respect to any instrument recorded or registered subsequent to January 1, 1999 or to pending litigation or to any such instruments now directly or indirectly involved in pending litigation. (1953, c. 996; 1959, c. 1022; 1973, c. 519; c. 1207, s. 2; 1977, c. 165; 1979, 2nd Sess., c. 1185, s. 1; 1983, c. 398, s. 7; 1985, c. 70, s. 7; 1987, c. 277, s. 7; 1989, c. 390, s. 7; 1991, c. 489, s. 7; 1995, c. 163, s. 16; 1999‑456, s. 12.)



§ 47-108.12. Validation of instruments acknowledged before United States commissioners.

§ 47‑108.12.  Validation of instruments acknowledged before United States commissioners.

All deeds, mortgages, or other instruments permitted or required by law to be registered, which prior to January 1, 1933, have been proved or acknowledged before a United States commissioner, or U.S. commissioner, are hereby in all respects validated as to such proof or acknowledgment, and all registrations of such deeds or conveyances, upon such probates, acknowledgments and private examinations, or any of them, are hereby declared to be sufficient and validated. (1953, c. 987.)



§ 47-108.13. Validation of certain instruments registered prior to January 1, 1934.

§ 47‑108.13.  Validation of certain instruments registered prior to January 1, 1934.

In all cases where prior to January 1, 1934 instruments by law required or authorized to be registered show the signatures and seal of each of the grantors therein and further show that each of such grantors has appeared before or signed such instruments in the presence of a notary public, justice of the peace or other person duly authorized to take acknowledgments, and such instruments have been ordered registered by the clerk of the superior court or other officer qualified to pass upon probate and admit instruments to registration, and actually put on the books in the office of the register of deeds, as if properly acknowledged, all such instruments and their registrations are hereby validated and made as good and sufficient as though such instruments had been in all respects properly acknowledged: Provided, that this section shall not apply to any privy examination or acknowledgment of a married woman. (1953, c. 1334.)



§ 47-108.14. Conveyances by the United States acting by and through the General Services Administration.

§ 47‑108.14.  Conveyances by the United States acting by and through the General Services Administration.

The United States of America, acting by and through the General Services Administration may convey lands and other property in the State of North Carolina which is transferable by deed, quitclaim deed, or other means of conveyances without the Regional Director or other duly authorized agent acting for and on behalf of the United States of America, adopting or placing a "seal," in any form, after the signature of the grantor's agent, or elsewhere on said deed, quitclaim deed, or other instrument, and the conveyances of the United States of America acting by and through the General Services Administration, and executed by its Regional Director or other duly authorized agent, although without a "seal" appearing thereon, shall be in all respects valid and binding to the same extent as if the word "seal" or some other type of seal, appeared after the signature of the grantor's agent, or elsewhere on said conveyances.

All conveyances prior to April 19, 1955, where any deed, quitclaim  deed, or other instrument conveying land or other property in the State of North Carolina has been executed by the United States of America, by and through the General Services Administration, and said conveyances are authorized or required to be registered in the office of the register of deeds of any county in this State, and it appears from said instrument, or said instrument as recorded in the office of the register of deeds of any county in this State, that a seal has been omitted from said instruments, that notwithstanding the absence of a seal all such conveyances are hereby declared to be in all respects valid and binding to convey lands and property rights in the State of North Carolina to the grantees named therein, to the same extent as if the word "seal," or a seal in some other form, had appeared after the signature of the grantor's agent, or elsewhere on said conveyances, and the registration and recording of such conveyances in the office of the register of deeds in all counties in  this State are hereby declared to be valid, proper, legal and binding  registrations to the same extent as if such conveyances were executed  under seal. (1955, c. 629, s. 1.)



§ 47-108.15. Validation of registration of instruments filed before order of registration.

§ 47‑108.15.  Validation of registration of instruments filed before order of registration.

All deeds, deeds of trust, mortgages, chattel mortgages, contracts and all other instruments required or permitted by law to be registered which have heretofore been accepted for filing and registration by registers of deeds on a date preceding the date of the clerk's order of registration are hereby validated, approved, confirmed and declared to be valid, proper, legal and binding registrations to the same extent as if such instruments had been accepted for filing and registration on the date of or subsequent to the date of the clerk's order of registration. (1957, c. 1430.)



§ 47-108.16. Validation of certain deeds executed by nonresident banks.

§ 47‑108.16.  Validation of certain deeds executed by nonresident banks.

All deeds and other conveyances of land in this State executed on behalf of banks not incorporated in the State of North Carolina, by a trust officer thereof, and properly recorded on or before December 31, 1963, which deeds are otherwise regular and valid, are hereby validated. (1965, c. 610.)



§ 47-108.17. Validation of certain deeds where official capacity not designated.

§ 47‑108.17.  Validation of certain deeds where official capacity not designated.

In all cases where an executor, executrix, administrator, administratrix, guardian or commissioner has executed a deed, deed of  trust or other instrument of conveyance permitted by law to be registered in this State and the granting clause of the instrument sets forth the official capacity of the grantor, neither the failure to redesignate the grantor's official capacity following his or her signature nor the failure to designate the official capacity of the grantor in the acknowledgment of the instrument shall invalidate the conveyance provided the instrument is otherwise properly executed. (1973, c. 1220, s. 1.)



§ 47-108.18. Registration of certain instruments containing a notarial jurat validated.

§ 47‑108.18.  Registration of certain instruments containing a notarial jurat validated.

A notarial jurat constitutes an acknowledgment in due form for all plats or maps that have heretofore been accepted for filing and registration under G.S. 47‑30 as amended. No plat or map heretofore accepted for filing and registration, that contains a notarial jurat instead of an acknowledgment may be held to be improperly registered solely for lack of a proper acknowledgment. (1983, c. 391.)



§ 47-108.19. Validation of certain maps and plats that cannot be copied.

§ 47‑108.19.  Validation of certain maps and plats that cannot be copied.

All maps and plats registered before June 1, 1983, pursuant to G.S. 47‑30 that met all of the requirements of that statute except  that they were not on a material from which legible copies could be made or did not contain the original of the surveyor's signature and acknowledgment are declared to be valid registrations. (1983, c. 756.)



§ 47-108.20. Validation of certain recorded instruments that were not acknowledged.

§ 47‑108.20.  Validation of certain recorded instruments that were not acknowledged.

All instruments recorded before June 30, 1986, that were not reexecuted and reacknowledged and that correct an obvious typographical or other minor error in a recorded instrument that was previously properly executed and acknowledged are declared to be valid instruments. (1985 (Reg. Sess., 1986), c. 842, s. 2.)



§ 47-108.21. Sales for 1930 on dates other than first Monday in June validated.

§ 47‑108.21.  Sales for 1930 on dates other than first Monday in June validated.

All sales of land for failure to pay taxes held or conducted by any sheriff or any tax collector of any county, city, town, or other municipality during the year 1930, on any day subsequent to or other than the first Monday in June of said year, are hereby approved, confirmed, validated, and declared to be proper, valid, and legal sales of such land and legally binding in all respects, and all certificates of sale made and issued upon and in accordance with such sales are hereby approved and validated to all intents and purposes with such full force and legal effect as if said sales had been held and conducted on said first Monday of June, 1930. (1931, c. 160; 1971, c. 806, s. 1; 1987, c. 777, s. 4(1).)



§ 47-108.22. Tax sales for 1931-32 on day other than law provides and certificates validated.

§ 47‑108.22.  Tax sales for 1931‑32 on day other than law provides and certificates validated.

All sales of land for failure to pay taxes held or conducted by any sheriff or any tax collector of any county, city, town, or other municipality during the years 1931 and 1932, on any day subsequent to or other than the first Monday in June of said year, are hereby approved, confirmed, validated, and declared to be proper, valid, and legal sales of such land and legally binding in all respects, and all certificates of sale made and issued upon and in accordance with such sales approved and validated to all intents and purposes with such full force and legal effect as if said sales had been held and conducted on said first Monday of June, 1931 and 1932. (1933, c. 177; 1971, c. 806, s. 1; 1987, c. 777, s. 4(1).)



§ 47-108.23. Tax sales for 1933-34 and certificates validated.

§ 47‑108.23.  Tax sales for 1933‑34 and certificates validated.

All sales of land for failure to pay taxes held or conducted by any sheriff or any tax collector of any county, city, town, or other municipality during the years 1933 and 1934, or on any date subsequent to or other than the date prescribed by law, and all certificates of sale executed and issued pursuant to and in accordance with such sales be and the same are hereby approved, confirmed, and validated and shall have the same force and legal effect as if said sales had been held and conducted on the date prescribed by law.

The board of county commissioners of any county or the governing board of any city, town, or other municipality may by resolution order the sheriff or tax collecting officer of the said county, city, town, or other municipality to advertise in the manner provided by law and sell all land for the taxes of any year levied by the said county, city, town, or other municipality, which land has not heretofore been legally sold for the failure to pay said taxes. The sale or sales herein authorized shall be held not later than the first Monday in September 1935, and certificates of sale shall be issued in accordance with and pursuant to said sale or sales in the same manner as if said sale or sales had been held and conducted as provided by law. Any sale held and conducted under the provisions of this paragraph and all certificates issued pursuant to such a sale shall be and the same are hereby approved, confirmed, and validated and shall have the same force and legal effect as if said sale had been held and conducted on the date prescribed by law.

All actions instituted in any county, city, town, or other municipality for the foreclosure of certificates of sale issued for the taxes of the years 1927, 1928, 1929, 1930, 1931 and 1932 subsequent to October 1, 1934, and all such actions instituted before October 1, 1935, shall be and the same are hereby approved, validated, and declared to be legally binding and of the same force and effect as if said actions were instituted prior to October 1, 1934: Provided, that this section shall not be construed to repeal any private or local act passed by the General Assembly of 1935. (1935, c. 331; 1971, c. 806, s. 1; 1987, c. 777, s. 4(1).)



§ 47-108.24. Notices of sale for taxes by publication validated.

§ 47‑108.24.  Notices of sale for taxes by publication validated.

All sales of real property under tax certificate foreclosures made between January 1, 1927, and March 13, 1937, where the original notice of sale was published for four successive weeks, and any notice of resale was published for two successive weeks, preceding said sales, whether the notice of sale was required to be published in a newspaper or at courthouse door, or both, shall be, and the same are in all respects validated as to publication of said notice: Provided said publication was completed as above set out within 10 days of the date of the sale.

The provisions of this section shall not apply to the Counties of Alleghany, Beaufort, Cabarrus, Camden, Carteret, Caswell, Currituck, Halifax, Harnett, Henderson, Hertford, Hyde, Iredell, Johnston, Jones, Macon, Mitchell, Moore, Nash, New Hanover, Perquimans, Pitt, Polk, Rowan, Rutherford, Scotland, Surry, Wake, Warren, Washington, and Wayne. (1937, c. 128; 1971, c. 806, s. 1; 1987, c. 777, s. 4(1).)



§ 47-108.25. Validation of sales and resales held pursuant to § 105-374.

§ 47‑108.25.  Validation of sales and resales held pursuant to § 105‑374.

All sales or resales held prior to April 14, 1951, pursuant to G.S. 105‑374, where the advertisement was in accordance with G.S. 1‑327 and 1‑328 as provided by such sections prior to their repeal, are validated to the same extent as if such advertisement were in accordance with Article 29A of Chapter 1 of the General Statutes; and all such sales, where the provisions of G.S. 45‑28 as to resales, as provided by such section prior to its repeal, were followed, are validated to the same extent as if the resale procedure provided for in Article 29A of Chapter 1 of the General Statutes had been followed. (1951, c. 1036, s. 2; 1971, c. 806, s. 1; 1987, c. 777, s. 4(1).)



§ 47-108.26. Validation of reconveyances of tax foreclosed property by county boards of commissioners.

§ 47‑108.26.  Validation of reconveyances of tax foreclosed property by county boards of commissioners.

The action of county boards of commissioners taken prior to March 20, 1951, reconveying tax foreclosed property by private sale to the former owners or other interested parties for amounts not less than such counties' interest therein is hereby ratified, confirmed, and validated. (1951, c. 300, s. 2; 1971, c. 806, s. 1; 1987, c. 777, s. 4.)



§ 47-109. Book for record of discharges in office of register of deeds; specifications.

Article 5.

Registration of Official Discharges from the Military and Naval Forces of the United States.

§ 47‑109.  Book for record of discharges in office of register of deeds; specifications.

There shall be provided, and at all times maintained, in the office of the register of deeds of each county in North Carolina a special and permanent book, in which shall be recorded official discharges from the army, navy, marine corps and other branches of the armed forces of the United States. Said book shall be securely bound, and the pages of the same shall be printed in the form of discharge papers, with sufficient blank lines for the recording of such dates as may be contained in the discharge papers offered for registration. (1921, c. 198, s. 1; C.S., s. 3366(k); 1945, c. 659, s. 2.)



§ 47-110. Registration of official discharge or certificate of lost discharge.

§ 47‑110.  Registration of official discharge or certificate of lost discharge.

Upon the presentation to the register of deeds of any county of any official discharge, or official certificate of lost discharge, from the army, navy, marine corps, or any other branch of the armed forces of the United States he shall record the same without charge in the book provided for in G.S. 47‑109. (1921, c. 198, s. 2; C.S., s. 3366(l); 1943, c. 599; 1945, c. 659, s. 1.)



§ 47-111. Inquiry by register of deeds; oath of applicant.

§ 47‑111.  Inquiry by register of deeds; oath of applicant.

If any register of deeds shall be in doubt as to whether or not any paper so presented for registration is an official discharge from the army, navy, or marine corps of the United States, or an official certificate of lost discharge, he shall have power to examine, under oath, the person so presenting such discharge, or otherwise inquire into its validity; and every register of deeds to whom a discharge or certificate of lost discharge is presented for registration shall administer to the person offering such discharge or certificate of lost discharge for registration the following oath, to be recorded with and form a part of the registration of such discharge or certificate of lost discharge:

"I, ______________, being duly sworn, depose and say that the foregoing discharge (or certificate of lost discharge) is the original discharge (or certificate of lost discharge) issued to me by the government of the United States; and that no alterations have been made therein by me, or by any person to my knowledge.

______________

Subscribed and sworn to before me this ____ day of ________, ____

______________"

(1921, c. 198, s. 3; C.S., s. 3366(m); 1999‑456, s. 59.)



§ 47-112. Forgery or alteration of discharge or certificate; punishment.

§ 47‑112.  Forgery or alteration of discharge or certificate; punishment.

Any person who shall forge, or in any manner alter any discharge or certificate of lost discharge issued by the government of the United States, and offer the same for registration or secure the registration of the same under the provisions of this Article shall be guilty of a Class 1 misdemeanor. (1921, c. 198, s. 4; C.S., s. 3366(n); 1993, c. 539, s. 409; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 47-113. Certified copy of registration.

§ 47‑113.  Certified copy of registration.

Any person desiring a certified copy of any such discharge, or certificate of lost discharge, registered under the provisions of this Article shall apply for the same to the register of deeds of the county in which such discharge or certificate of lost discharge is registered. The register of deeds shall furnish certified copies of instruments registered under this Article without charge to any member or former member of the armed forces of the United States who applies  therefor. (1921, c. 198, s. 5; C.S., s. 3366(o); 1945, c. 659, s. 3; 1969, c. 80, s. 11.)



§ 47-113.1: Repealed by Session Laws 2003-248, s. 1, effective January 1, 2004.

§ 47‑113.1: Repealed by Session Laws 2003‑248, s. 1, effective January 1, 2004.



§ 47-113.2. Restricting access to military discharge documents.

§ 47‑113.2.  Restricting access to military discharge documents.

(a)        All military discharge documents filed on or after January 1, 2004, shall be considered a public record, but for confidential safekeeping and restricted access to such documents, these documents will be filed with the registers of deeds in this State. These documents are exempt from public inspection and access except as allowed in subsection (b) of this section.

(b)        Definitions:

(1)        Authorized party.  Four categories of authorized parties are recognized with respect to access to military discharge documents under subsection (d) of this section:

a.         The subject of the document.

b.         Agents and representatives of the subject authorized in writing:

1.         By the subject or subject's widow or widower in a notarized authorization,

2.         By a court to represent subject, or

3.         By the subject's executor acting on behalf of a deceased subject.

c.         Authorized agents of the Division of Veterans Affairs, the United States Department of Veterans Affairs, the Department of Defense, or a court official with an interest in assisting the subject or the deceased subject's beneficiaries to obtain a benefit.

d.         Agents or representatives of the North Carolina State Archives.

(2)        Filing office.  The office where military discharge documents are recorded, registered, or filed in this State is the register of deeds.

(3)        Military discharge document.  Any document that purports to represent a notice of separation from or service in any armed forces of the United States or of any state, including, but not limited to, Department of Defense Form 214 or 215, WD AGO 53, WD AGO 55, WD AGO 53‑55, NAVMC 78‑PD, and NAVPERS 553, or any other letter relating to the separation from the armed forces.

(c)        A military discharge document shall be accepted for filing upon presentation in person.

(d)        The filing officer may refuse to accept any document that is:

(1)        Not submitted in person by an authorized party in accordance with subsection (b) of this section.

(2)        Not an original, a carbon copy, or a photographic copy issued or certified by an agency of federal or State government.

(e)        No copy of a military discharge document or any other information from such document filed after the effective date of this section shall be made available other than in accordance with subsection (b) or (h) of this section.

(f)         Certified copies of a military discharge document will be made available only in accordance with subsection (e) of this section and only by individual request.

(g)        Uncertified copies of a military discharge document will be made available to an authorized party in accordance with subsection (b) of this section and only by individual request.

(h)        The North Carolina Association of Registers of Deeds and the Division of Veterans Affairs shall adopt before January 1, 2004, such request forms and associated rules as are required to implement the provisions of this section. All filing offices shall use the forms and comply with the rules, as adopted.

(i)         Completed request forms shall be maintained in the register of deeds for a period of one year.

(j)         The request forms shall not be considered public records and are subject to the same restricted access as the military discharge document.

(k)        In the event images of and the index to military discharge documents filed prior to January 1, 2004, have not been commingled with other publicly available document images and their index in a filing office, the images and the index will be maintained and are subject to all the provisions of this section that apply to newly filed documents.

(l)         The register of deeds shall, to the greatest extent possible, take appropriate protective actions in accordance with any limitations determined necessary by the register of deeds with regard to records that were filed before the effective date of this section.

(m)       Subsection (d) of this section shall not apply to images of military discharge documents that have been on file for over 50 years.

(n)        There shall be no fee charged for filing military discharge documents or for providing certified copies of military discharge documents provided to those who have a right to access under subsection (d) of this section. Uncertified copy of a military discharge document that becomes public record under subsection (h) of this section is subject to fee as determined in G.S. 161‑10(a)(11).

(o)        Filing offices shall be responsible for the cost of compliance with this section.

(p)        Recording officials shall not be liable for any damages that may result from good faith compliance with the provisions of this section.

(q)        The words "register of deeds" appearing in this section shall be interpreted to mean "register of deeds, assistant register of deeds, or deputy register of deeds". (2003‑248, s. 2.)



§ 47-114. Payment of expenses incurred.

§ 47‑114.  Payment of expenses incurred.

The county commissioners of each county are hereby authorized and empowered in their discretion to appropriate from the general fund of the county an amount sufficient to cover any additional expense incurred by the register of deeds of the county in carrying out the purposes of this Article. (1945, c. 659, s. 3 1/2.)



§ 47-115. Execution in name of either principal or attorney-in-fact; indexing in names of both.

Article 6.

Registration and Execution of Instruments Signed under a Power of Attorney.

§ 47‑115.  Execution in name of either principal or attorney‑in‑fact; indexing in names of both.

Any instrument in writing executed by an attorney‑in‑fact shall be good and valid as the instrument of the principal, whether or not said instrument is signed and/or acknowledged in the name of the principal by the attorney‑in‑fact or by the attorney‑in‑fact designating himself as attorney‑in‑fact for the principal or acknowledged in the name of the attorney‑in‑fact without naming the principal from which it will appear that it was the purpose of the attorney‑in‑fact to be acting for and on behalf of the principal mentioned or referred to in the instrument. This section shall not affect any pending litigation or the status of any matter heretofore determined by the courts. This section shall apply to all such instruments heretofore or hereafter executed. Registers of deeds shall be required to index all such instruments filed for registration both in the name of the principal or principals executing the powers of appointment and in the name of the attorney‑in‑fact executing the instrument: Provided, that instruments heretofore registered and indexed only in the name of the attorney‑in‑fact shall be valid and in all respects binding upon the principal or principals insofar as validity of registration is concerned. (1945, c. 204; 1959, c. 210.)



§ 47-115.1. Repealed by Session Laws 1983, c. 626, s. 2, effective October 1, 1983.

§ 47‑115.1.  Repealed by Session Laws 1983, c. 626, s. 2, effective October 1, 1983.



§ 47-116. Transferred to G.S. 47-14.1 by Session Laws 1951, c. 893.

Article 7.

Private Examination of Married Women Abolished.

§ 47‑116.  Transferred to G.S. 47‑14.1 by Session Laws 1951, c. 893.



§ 47-117. Forms do not preclude use of others; adaptation of forms.

Article 8.

Memoranda of Leases and Options.

§ 47‑117.  Forms do not preclude use of others; adaptation of forms.

(a)        The form prescribed in this Article does not exclude the use of other forms which are sufficient in law.

(b)        The prescribed form may be adapted to fit the various situations in which the grantors or grantees are individuals, firms, associations, corporations, or otherwise, or combinations thereof. (1961, c. 1174.)



§ 47-118. Forms of registration of lease.

§ 47‑118.  Forms of registration of lease.

(a)        A lease of land or land and personal property may be registered by registering a memorandum thereof which shall set forth:

(1)        The names of the parties thereto;

(2)        A description of the property leased;

(3)        The term of the lease, including extensions, renewals and options to purchase, if any; and

(4)        Reference sufficient to identify the complete agreement between the parties.

Such a memorandum may be in substantially the following form:

MEMORANDUM OF LEASE

______________________________________________________________________________

(Name and address or description of lessor or lessors)

hereby lease(s) to ________________________________________________________________ ,

(Name and address or description of lessee or lessees)

for a term beginning the ____________ day of ____________________________, _____

(Month)                                    (Year)

and continuing for a maximum period of ___________, including extensions and renewals, if any, the following property:

(Here describe the property)

(If applicable: [There exists an option to purchase with respect to this leased property, in favor of the lessee which expires the ____ day of ________________, _______, which

(Month)                  (Year)

is set forth at large in the complete agreement between the parties].)

The provisions set forth in a written lease agreement between the parties dated the _____ day of _______________, ______, are hereby incorporated in this memorandum.

(Month)               (Year)

____________________________________    [Seal]

(Lessor)

____________________________________    [Seal]

(Lessee)

(Acknowledgment as required by law.)

(b)        If the provisions of the lease make it impossible or impractical to state the maximum period of the lease because of conditions, renewals and extensions, or otherwise, then the memorandum of lease shall state in detail all provisions concerning the term of the lease as fully as set forth in the written lease agreement between the parties.

(c)        Registration of a memorandum of lease pursuant to subsections (a) and (b) of this section, shall have the same legal effect as if the written lease agreement had been registered in its entirety. (1961, c. 1174; 1999‑456, s. 59.)



§ 47-119. Form of memorandum for option to purchase real estate.

§ 47‑119.  Form of memorandum for option to purchase real estate.

An option to purchase real estate may be registered by registering a memorandum thereof which shall set forth:

(1)        The names of the parties thereto;

(2)        A description of the property which is subject to the option;

(3)        The expiration date of the option;

(4)        Reference sufficient to identify the complete agreement between the parties.

Such a memorandum may be in substantially the following form:

NORTH CAROLINA

__________________ COUNTY

In consideration of , the receipt___________________________________________________

(Set out consideration)

of which is hereby acknowledged, ___________________________________________________

(Name and address of person selling option)

does hereby give and grant to _______________________________________________________

(Name and address of person buying option)

the right and option to purchase the following property:

(Here describe property)

This option shall expire on the ________ day of ________________, ______.

The provisions set forth in a written option agreement between the parties dated the ________ day of _______________, _______, are hereby incorporated in this memorandum.

Witness our hand(s) and seal(s) this _______ day of ______________, ______

_____________________________________ (Seal)

_____________________________________ (Seal)

(1961, c. 1174; 1999‑456, s. 59.)



§ 47-120. Memorandum as notice.

§ 47‑120.  Memorandum as notice.

Such memorandum of an option to purchase real estate, or lease as proposed by G.S. 47‑118 or 47‑119, when executed, acknowledged, delivered and registered as required by law, shall be as good and sufficient notice, and have the same force and effect as if the written lease or option to purchase real estate had been registered in its entirety. (1961, c. 1174.)






Chapter 47A - Unit Ownership.

§ 47A-1. Short title.

Chapter 47A.

Unit Ownership.

Article 1.

Unit Ownership Act.

§ 47A‑1.  Short title.

This Article shall be known as the "Unit Ownership Act." (1963, c. 685, s. 1; 1983, c. 624, s. 2.)



§ 47A-2. Declaration creating unit ownership; recordation.

§ 47A‑2.  Declaration creating unit ownership; recordation.

Unit ownership may be created by an owner or the co‑owners of a building by an express declaration of their intention to submit such property to the provisions of the Article, which declaration shall be recorded in the office of the register of deeds of the county in which the property is situated. (1963, c. 685, s. 2; 1983, c. 624,  s. 2.)



§ 47A-3. Definitions.

§ 47A‑3.  Definitions.

Unless it is plainly evident from the context that a different meaning is intended, as used herein:

(1)        "Association of unit owners" means all of the unit owners acting as a group in accordance with the bylaws and declaration.

(1a)      "Building" means a building, or a group of buildings, each building containing one or more units, and comprising a part of the property; provided that the property shall contain not less than two units.

(2)        "Common areas and facilities," unless otherwise provided in the declaration or lawful amendments thereto, means and includes:

a.         The land on which the building stands and such other land and improvements thereon as may be specifically included in the declaration, except any portion thereof included in a unit;

b.         The foundations, columns, girders, beams, supports, main walls, roofs, halls, corridors, lobbies, stairs, stairways, fire escapes, and entrances and exits of the building;

c.         The basements, yards, gardens, parking areas and storage spaces;

d.         The premises for the lodging of janitors or persons in charge of property;

e.         Installations of central services such as power, light, gas, hot and cold water, heating, refrigeration, air conditioning and incinerating;

f.          The elevators, tanks, pumps, motors, fans, compressors, ducts, and in general, all apparatus and installations existing for common use;

g.         Such community and commercial facilities as may be provided for in the declaration; and

h.         All other parts of the property necessary or convenient to its existence, maintenance and safety, or normally in common use.

(3)        "Common expenses" means and includes:

a.         All sums lawfully assessed against the unit owners by the association of unit owners;

b.         Expenses of administration, maintenance, repair or replacement of the common areas and facilities;

c.         Expenses agreed upon as common expenses by the association of unit owners;

d.         Expenses declared common expenses by the provisions of this Article, or by the declaration or the bylaws;

e.         Hazard insurance premiums, if required.

(4)        "Common profits" means the balance of all income, rents,  profits, and revenues from the common areas and facilities remaining after the deductions of the common expenses.

(5)        "Condominium" means the ownership of single units in a multi‑unit structure with common areas and facilities.

(6)        "Declaration" means the instrument, duly recorded, by which the property is submitted to the provisions of this Article, as hereinafter provided, and such declaration as from time to time may be lawfully amended.

(7)        "Limited common areas and facilities" means and includes those common areas and facilities which are agreed upon by all the unit owners to be reserved for the use of a certain number of units to the exclusion of the other units, such as  special corridors, stairways and elevators, sanitary services common to the units of a particular floor, and the like.

(8)        "Majority" or "majority of unit owners" means the owners of more than fifty percent (50%) of the aggregate interest in the common areas and facilities as established by the declaration assembled at a duly called meeting of the unit owners.

(9)        "Person" means individual, corporation, partnership, association, trustee, or other legal entity.

(10)      "Property" means and includes the land, the building, all improvements and structures thereon and all easements, rights and appurtenances belonging thereto, and all articles of personal property intended for use in connection therewith, which have been or are intended to be submitted to the provisions of this Article.

(11)      "Recordation" means to file of record in the office of the county register of deeds in the county where the land is situated, in the manner provided by law for recordation of instruments affecting real estate.

(12)      "Unit" or "condominium unit" means an enclosed space consisting of one or more rooms occupying all or a part of a  floor or floors in a building of one or more floors or stories regardless of whether it be designed for residence, for office, for the operation of any industry or business, or for any other type of independent use and shall include such  accessory spaces and areas as may be described in the declaration, such as garage space, storage space, balcony, terrace or patio, provided it has a direct exit to a thoroughfare or to a given common space leading to a thoroughfare.

(13)      "Unit designation" means the number, letter, or combination thereof designating the unit in the declaration.

(14)      "Unit owner" means a person, corporation, partnership, association, trust or other legal entity, or any combination  thereof, who owns a unit within the building. (1963, c. 685,  s. 3; 1969, c. 848; 1971, c. 418; 1983, c. 624, s. 2.)



§ 47A-4. Property subject to Article.

§ 47A‑4.  Property subject to Article.

This Article shall be applicable only to property, the full owner or all of the owners of which submit the same to the provisions hereof by duly executing and recording a declaration as hereinafter provided. (1963, c. 685, s. 4; 1983, c. 624, s. 2.)



§ 47A-5. Nature and incidents of unit ownership.

§ 47A‑5.  Nature and incidents of unit ownership.

Unit ownership as created and defined in this Article shall vest in the holder exclusive ownership and possession with all the incidents of real property. A condominium unit in the building may be  individually conveyed, leased and encumbered and may be inherited or devised by will, as if it were solely and entirely independent of the  other condominium units in the building of which it forms a part. Such a unit may be held and owned by more than one person either as tenants in common or tenants by the entirety or in any other manner recognized under the laws of this State. (1963, c. 685, s. 5; 1983, c. 624, s. 2.)



§ 47A-6. Undivided interests in common areas and facilities; ratio fixed in declaration; conveyance with unit.

§ 47A‑6.  Undivided interests in common areas and facilities; ratio fixed in declaration; conveyance with unit.

(a)        Each unit owner shall be entitled to an undivided interest in the common areas and facilities in the ratio expressed in the declaration. Such ratio shall be in the approximate relation that the fair market value of the unit at the date of the declaration bears to the then aggregate fair market value of all the units having an interest in said common areas and facilities.

(b)        The ratio of the undivided interest of each unit owner in the common areas and facilities as expressed in the declaration shall have a permanent character and shall not be altered except with the unanimous consent of all unit owners expressed in an amended declaration duly recorded.

(c)        The undivided interest in the common areas and facilities shall not be separated from the unit to which it appertains and shall be deemed conveyed or encumbered with the unit even though such interest is not expressly mentioned or described in the conveyance or other instrument. (1963, c. 685, s. 6.)



§ 47A-7. Common areas and facilities not subject to partition or division.

§ 47A‑7.  Common areas and facilities not subject to partition or division.

The common areas and facilities shall remain undivided and no unit owner or any other person shall bring any action for partition or division of any part thereof, unless the property has been removed from the provisions of this Article as provided in G.S. 47A‑16 and 47A‑25. Any covenant to the contrary shall be null and void. This restraint against partition shall not apply to the individual condominium unit. (1963, c. 685, s. 7; 1983, c. 624, s. 2.)



§ 47A-8. Use of common areas and facilities.

§ 47A‑8.  Use of common areas and facilities.

Each unit owner may use the common areas and facilities in  accordance with the purpose for which they are intended, without hindering or encroaching upon the lawful rights of the other unit owners. (1963, c. 685, s. 8.)



§ 47A-9. Maintenance, repair and improvements to common areas and facilities; access to units for repairs.

§ 47A‑9.  Maintenance, repair and improvements to common areas and facilities; access to units for repairs.

The necessary work of maintenance, repair, and replacement of the common areas and facilities and the making of any additions or  improvements thereto shall be carried out only as provided herein and in the bylaws. The association of unit owners shall have the irrevocable right, to be exercised by the manager or board of directors, or other managing body as provided in the bylaws, to have access to each unit from time to time during reasonable hours as may be necessary for the maintenance, repair or replacement of any of the common areas and facilities therein or accessible therefrom, or for making emergency repairs therein necessary to prevent damage to the common areas and facilities or to another unit or units. (1963, c. 685, s. 9.)



§ 47A-10. Compliance with bylaws, regulations and covenants; damages; injunctions.

§ 47A‑10.  Compliance with bylaws, regulations and covenants; damages; injunctions.

Each unit owner shall comply strictly with the bylaws and with the administrative rules and regulations adopted pursuant thereto, as either of the same may be lawfully amended from time to time, and with the covenants, conditions and restrictions set forth in the declaration or in the deed to his unit. Failure to comply with any of the same shall be grounds for an action to recover sums due, for damages or injunctive relief, or both, maintainable by the manager or board of directors on behalf of the association of unit owners or, in a proper case, by an aggrieved unit owner. (1963, c. 685, s. 10.)



§ 47A-11. Unit owners not to jeopardize safety of property or impair easements.

§ 47A‑11.  Unit owners not to jeopardize safety of property or impair easements.

No unit owner shall do any work which would jeopardize the  soundness or safety of the property or impair any easement or hereditament without in every such case the unanimous consent of all the other unit owners affected being first obtained. (1963, c. 685, s. 11.)



§ 47A-12. Unit owners to contribute to common expenses; distribution of common profits.

§ 47A‑12.  Unit owners to contribute to common expenses; distribution of common profits.

The unit owners are bound to contribute pro rata, in the percentages computed according to G.S. 47A‑6 of this Article, toward the expenses of administration and of maintenance and repair of the general common areas and facilities and, in proper cases of the limited common areas and facilities, of the building and toward any other expense lawfully agreed upon. No unit owner may exempt himself from contributing toward such expense by waiver of the use or enjoyment of the common areas and facilities or by abandonment of the unit belonging to him.

Provided, however, that the common profits of the property, if any, shall be distributed among the unit owners according to the percentage of the undivided interest in the common areas and facilities. (1963, c. 685, s. 12; 1983, c. 624, s. 2.)



§ 47A-13. Declaration creating unit ownership; contents; recordation.

§ 47A‑13.  Declaration creating unit ownership; contents; recordation.

The declaration creating and establishing unit ownership as provided in G.S. 47A‑3 of this Article, shall be recorded in the office of the county register of deeds and shall contain the following particulars:

(1)        Description of the land on which the building and improvements are or are to be located.

(2)        Description of the building, stating the number of stories and basements, the number of units, and the principal materials of which it is constructed.

(3)        The unit designation of each unit, and a statement of its location, approximate area, number of rooms, and immediate common area to which it has access, and any other data necessary for its proper identification.

(4)        Description of the general common areas and facilities and the proportionate interest of each unit owner therein.

(5)        Description of the limited common areas and facilities, if any, stating what units shall share the same and in what proportion.

(6)        Statement of the purpose for which the building and each of the units are intended and restricted as to use.

(7)        The name of a person to receive service of process in the cases hereinafter provided, together with the residence or the place of business of such person which shall be within the city and county in which the building is located.

(8)        Any further details in connection with the property which the person executing the declaration may deem desirable to set forth consistent with this Article.

(9)        The method by which the declaration may be amended, consistent with the provisions of this Article. (1963, c. 685, s. 13; 1983, c. 624, s. 2.)



§ 47A-14. Repealed by Session Laws 1981, c. 527, s. 1, effective October 1, 1981.

§ 47A‑14.  Repealed by Session Laws 1981, c. 527, s. 1, effective October 1, 1981.



§ 47A-14.1. Deeds conveying units.

§ 47A‑14.1.  Deeds conveying units.

(a)        Any conveyance of a condominium unit executed on or after October 1, 1981, which complies with the general requirements of the laws of this State concerning conveyances of real property shall be valid.

(b)        All conveyances of condominium units executed before October 1, 1981, which comply with the general requirements of the laws of this State concerning conveyances of real property shall be valid even though such conveyances failed to comply with one or more of the particulars set out in former G.S. 47A‑14. (1981, c. 527, ss. 2, 3.)



§ 47A-15. Plans of building to be attached to declaration; recordation; certificate of architect or engineer.

§ 47A‑15.  Plans of building to be attached to declaration; recordation; certificate of architect or engineer.

(a)        There shall be attached to the declaration, at the time it is filed for record, a full and exact copy of the plans of the building, which copy of plans shall be entered of record along with the declaration. Said plans shall show graphically all particulars of the building, including, but not limited to, the layout, location, ceiling and floor elevations, unit numbers and dimensions of the units, stating the name of the building or that it has no name, area and location of the common areas and facilities affording access to each unit, and such plans shall bear the verified statement of a registered architect or licensed professional engineer certifying that it is an accurate copy of portions of the plans of the building as filed with and approved by the municipal or other governmental subdivision having jurisdiction over the issuance of permits for the construction of buildings. If such plans do not include a verified statement by such architect or engineer that such plans fully and accurately depict the layout, location, ceiling and floor elevations, unit numbers and dimensions of the units, as built, there shall be recorded prior to the first conveyance of any unit an amendment to the declaration to which shall be attached a verified statement of a registered architect or licensed professional engineer certifying that the plans theretofore filed, or being filed simultaneously with such amendment, fully depict the layout, ceiling and floor elevations, unit numbers and dimensions of the units as built. Such plans shall be kept by the register of deeds in a separate file, indexed in the same manner as a conveyance entitled to record, numbered serially in the order of receipt, each designated "Unit Ownership," with the name of the building, if any, and each containing a reference to the book and page numbers and date of the recording of the declaration.

(b)        In order to be recorded, plans filed for recording pursuant to  subsection (a) shall:

(1)        Be reproducible plans on cloth, linen, film or other permanent material and be submitted in that form; and

(2)        Have an outside marginal size of not more than 21 inches by 30 inches nor less than eight and one‑half inches by 11 inches, including one and one‑half inches for binding on the  left margin and a one‑half inch border on each of the other sides. Where size of the buildings, or suitable scale to assure legibility require, plans may be placed on two or more sheets with appropriate match lines.

(c)        The fee for recording each plan sheet submitted pursuant to subsection (a) shall be as prescribed by G.S. 161‑10(a)(3). (1963, c.  685, s. 15; 1981, c. 587.)



§ 47A-16. Termination of unit ownership; consent of lienholders; recordation of instruments.

§ 47A‑16.  Termination of unit ownership; consent of lienholders; recordation of instruments.

(a)        All of the unit owners may remove a property from the provisions of this Article by an instrument to that effect, duly recorded, provided that the holders of all liens, affecting any of the units consent thereto or agree, in either case by instruments duly recorded, that their liens be transferred to the percentage of the undivided interest of the unit owner in the property as hereinafter provided.

(b)        Upon removal of the property from the provisions of this Article, the property shall be deemed to be owned as tenants in common by the unit owners. The undivided interest in the property owned as tenants in common which shall appertain to each unit owner shall be the percentage of the undivided interest previously owned by such unit owner in the common areas and facilities. (1963, c. 685, s. 16; 1983, c. 624, s. 2.)



§ 47A-17. Termination of unit ownership; no bar to reestablishment.

§ 47A‑17.  Termination of unit ownership; no bar to reestablishment.

The removal provided for in G.S. 47A‑16 shall in no way bar the subsequent resubmission of the property to the provisions of this Article. (1963, c. 685, s. 17; 1983, c. 624, s. 2; 2002‑159, s. 10.)



§ 47A-18. Bylaws; annexed to declaration; amendments.

§ 47A‑18.  Bylaws; annexed to declaration; amendments.

The administration of every property shall be governed by bylaws, a true copy of which shall be annexed to the declaration. No modification of or amendment to the bylaws shall be valid, unless set  forth in an amendment to the declaration and such amendment is duly recorded. (1963, c. 685, s. 18; 1973, c. 734.)



§ 47A-19. Bylaws; contents.

§ 47A‑19.  Bylaws; contents.

The bylaws shall provide for the following:

(1)        Form of administration, indicating whether this shall be in charge of an administrator, manager, or of a board of directors or board of administration, independent corporate body, or otherwise, and specifying the powers, manner of removal, and, where proper, the compensation thereof.

(2)        Method of calling or summoning the unit owners to assemble; what percentage, if other than a majority of unit owners, shall constitute a quorum; who is to preside over the meeting and who will keep the minute book wherein the resolutions shall be recorded.

(3)        Maintenance, repair and replacement of the common areas and facilities and payments therefor, including the method of approving payment vouchers.

(4)        Manner of collecting from the unit owners their share of the  common expenses.

(5)        Designation and removal of personnel necessary for the maintenance, repair and replacement of the common areas and facilities.

(6)        Method of adopting and of amending administrative rules and regulations governing the details of the operation and use of the common areas and facilities.

(7)        Such restrictions on and requirements respecting the use and maintenance of the units and the use of the common areas and facilities, not set forth in the declaration, as are designed to prevent unreasonable interference with the use of their respective units and of the common areas and facilities by the several unit owners.

(8)        The percentage of votes required to amend the bylaws, and a provision that such amendment shall not become operative unless set forth in an amended declaration and duly recorded.

(9)        A provision that all unit owners shall be bound to abide by any amendment upon the same being passed and duly set forth in an amended declaration, duly recorded.

(10)      Other provisions as may be deemed necessary for the administration of the property consistent with this Article.  (1963, c. 685, s. 19; 1983, c. 624, s. 2.)



§ 47A-20. Records of receipts and expenditures; availability for examination; annual audit.

§ 47A‑20.  Records of receipts and expenditures; availability for examination; annual audit.

The manager or board of directors, or other form of administration provided in the bylaws, as the case may be, shall keep detailed, accurate records in chronological order of the receipts and  expenditures affecting the common areas and facilities, specifying and identifying the maintenance and repair expenses of the common areas and facilities and any other expense incurred. Both said book and the vouchers accrediting the entries thereupon shall be available for examination by all the unit owners, their duly authorized agents or attorneys, at convenient hours on working days that shall be set and announced for general knowledge. All books and records shall be kept in accordance with good and accepted accounting practices and an outside audit shall be made at least once a year. (1963, c. 685, s. 20.)



§ 47A-21. Units taxed separately.

§ 47A‑21.  Units taxed separately.

Each condominium unit and its percentage of undivided interest in the common areas and facilities shall be deemed to be a parcel and shall be separately assessed and taxed by each assessing unit and special district for all types of taxes authorized by law including but not limited to special ad valorem levies and special assessments. Each unit holder shall be liable solely for the amount of taxes against his individual unit and shall not be affected by the consequences resulting from the tax delinquency of other unit holders. Neither the building, the property nor any of the common areas and facilities shall be deemed to be a parcel. (1963, c. 685, s. 21.)



§ 47A-22. Liens for unpaid common expenses; recordation; priorities; foreclosure.

§ 47A‑22.  Liens for unpaid common expenses; recordation; priorities; foreclosure.

(a)        Any sum assessed by the association of unit owners for the share of the common expenses chargeable to any unit, and remaining unpaid for a period of 30 days or longer, shall constitute a lien on such unit when filed of record in the office of the clerk of superior court of the county in which the property is located in the manner provided therefor by Article 8 of Chapter 44 of the General Statutes. Upon the same being duly filed, such lien shall be prior to all other liens except the following:

(1)        Assessments, liens and charges for real estate taxes due and unpaid on the unit;

(2)        All sums unpaid on deeds of trust, mortgages and other encumbrances duly of record against the unit prior to the docketing of the aforesaid lien.

(3)        Materialmen's and mechanics' liens.

(b)        Provided the same is duly filed in accordance with the provisions contained in subsection (a) of this section, a lien created by nonpayment of a unit owner's pro rata share of the common expenses  may be foreclosed by suit by the manager or board of directors, acting on behalf of the unit owners, in like manner as a deed of trust or mortgage of real property. In any such foreclosure the unit owner shall be required to pay a reasonable rental for the unit, if so provided in the bylaws, and the plaintiff in such foreclosure shall be entitled to the appointment of a receiver to collect the same. The manager or board of directors, acting on behalf of the unit owners shall have power, unless prohibited by the declaration, to bid in the  unit at foreclosure sale, and to acquire and hold, lease, mortgage and convey the same. A suit to recover a money judgment for unpaid common expenses shall be maintainable without foreclosing or waiving the lien securing the same.

(c)        Where the mortgagee of a first mortgage of record or other purchaser of a unit obtains title to the unit as a result of foreclosure of the first mortgage, such purchaser, his successors and assigns, shall not be liable for the share of the common expenses or assessments by the association of unit owners chargeable to such unit  which became due prior to the acquisition of title to such unit by such purchaser. Such unpaid share of common expenses or assessments shall be deemed to be common expenses collectible from all of the unit owners including such purchaser, his successors and assigns. (1963, c. 685, s. 22.)



§ 47A-23. Liability of grantor and grantee of unit for unpaid common expenses.

§ 47A‑23.  Liability of grantor and grantee of unit for unpaid common expenses.

The grantee of a unit shall be jointly and severally liable with the grantor for all unpaid assessments against the latter for his proportionate share of the common expenses up to the time of the grant or conveyance, without prejudice to the grantee's right to recover from the grantor the amounts paid by the grantee therefor. However, any such grantee shall be entitled to a statement from the manager or  board of directors, as the case may be, setting forth the amount of the unpaid assessments against the grantor and such grantee shall not  be liable for, nor shall the unit conveyed be subject to a lien for, any unpaid assessments in excess of the amount therein set forth. (1963, c. 685, s. 23.)



§ 47A-24. Insurance on property; right to insure units.

§ 47A‑24.  Insurance on property; right to insure units.

The manager of the board of directors, or other managing body, if required by the declaration, bylaws or by a majority of the unit owners, shall have the authority to, and shall, obtain insurance for the property against loss or damage by fire and such other hazards under such terms and for such amounts as shall be required or requested. Such insurance coverage shall be written on the property in the name of such manager or of the board of directors of the association of unit owners, as trustee for each of the unit owners in  the percentages established in the declaration. The trustee so named shall have the authority on behalf of the unit owners to deal with the insurer in the settlement of claims. The premiums for such insurance on the building shall be deemed common expenses. Provision for such insurance shall be without prejudice to the right of each unit owner to insure his own unit for his benefit. (1963, c. 685, s. 24.)



§ 47A-25. Damage to or destruction of property; repair or restoration; partition sale on resolution not to restore.

§ 47A‑25.  Damage to or destruction of property; repair or restoration; partition sale on resolution not to restore.

Except as hereinafter provided, damage to or destruction of the building shall be promptly repaired and restored by the manager or board of directors, or other managing body, using the proceeds of insurance on the building for that purpose, and unit owners shall be liable for assessment for any deficiency; provided, however, if the building shall be more than two‑thirds destroyed by fire or other disaster and the owners of three‑fourths of the building duly resolve  not to proceed with repair or restoration, then and in that event:

(1)        The property shall be deemed to be owned as tenants in common by the unit owners;

(2)        The undivided interest in the property owned by the unit owners as tenants in common which shall appertain to each unit owner shall be the percentage of undivided interest previously owned by such owner in the common areas and facilities;

(3)        Any liens affecting any of the units shall be deemed to be transferred in accordance with the existing priorities to the percentage of the undivided interest of the unit owner in the property as provided herein; and

(4)        The property shall be subject to an action for sale for partition at the suit of any unit owner, in which event the net proceeds of sale, together with the net proceeds of insurance policies, if any, shall be considered as one fund and shall be divided among all the unit owners in proportion to their respective undivided ownership of the common areas and facilities, after first paying off, out of the respective shares of unit owners, to the extent sufficient for that purpose, all liens on the unit of each unit owner. (1963, c. 685, s. 25.)



§ 47A-26. Actions as to common interests; service of process on designated agent; exhaustion of remedies against association.

§ 47A‑26.  Actions as to common interests; service of process on designated agent; exhaustion of remedies against association.

Without limiting the rights of any unit owner, actions may be brought by the manager or board of directors, in either case in the discretion of the board of directors, on behalf of two or more of the  unit owners, as their respective interests may appear, with respect to any course of action relating to the common areas and facilities or more than one unit. Service of process on two or more unit owners in any action relating to the common areas and facilities or more than one unit may be made on the person designated in the declaration to receive service of process. Any individual, corporation, partnership, association, trustee, or other legal entity claiming damages for injuries without any participation by a unit owner shall first exhaust all available remedies against the association of unit owners prior to proceeding against any unit owner individually. (1963, c. 685, s. 26.)



§ 47A-27. Zoning regulations governing condominium projects.

§ 47A‑27.  Zoning regulations governing condominium projects.

Whenever they deem it proper, the planning and zoning commission of any county or municipality may adopt supplemental rules  and regulations governing a condominium project established under this Article in order to implement this program. (1963, c. 685, s. 27; 1983, c. 624, s. 2.)



§ 47A-28. Persons subject to Article, declaration and bylaws; effect of decisions of association of unit owners.

§ 47A‑28.  Persons subject to Article, declaration and bylaws; effect of decisions of association of unit owners.

(a)        All unit owners, tenants of such owners, employees of owners and tenants, or any other persons that may in any manner use the property or any part thereof submitted to the provisions of this Article, shall be subject to this Article and to the declaration and bylaws of the association of unit owners adopted pursuant to the provisions of this Article.

(b)        All agreements, decisions and determinations lawfully made by the association of unit owners in accordance with the voting percentages established in the Article, declaration or bylaws, shall be deemed to be binding on all unit owners. (1963, c. 685, s. 28; 1983, c. 624, s. 2.)



§§ 47A-29 through 47A-33. Reserved for future codification purposes.

§§ 47A‑29 through 47A‑33.  Reserved for future codification purposes.



§ 47A-34. Definitions.

Article 2.

Renters in Conversion Buildings Protected.

§ 47A‑34.  Definitions.

The definitions set out in G.S. 47A‑3 also apply to this Article. As used in this Article, unless the context requires otherwise, the term:

(1)        "Conversion building" means a building that at any time before creation of the condominium was occupied wholly or partially by persons other than purchasers and persons who occupy with the consent of purchasers.

(2)        "Declarant" means any person or group of persons acting in concert who, as part of a common promotional plan, offers to dispose of his or its interest in a unit not previously disposed of.

(3)        "Dispose" or "disposition" means a voluntary transfer to a purchaser of any legal or equitable interest in a unit, but does not include the transfer or release of a security interest.

(4)        "Offering" means any advertisement, inducement, solicitation, or attempt to encourage any person to acquire any interest in a unit, other than as security for an obligation.

(5)        "Residential purposes" means use for dwelling or recreational purposes, or both. (1983, c. 624, s. 1.)



§ 47A-35. Offering statement.

§ 47A‑35.  Offering statement.

An offering statement must contain or fully and accurately  disclose:

(1)        The name and principal address of the declarant;

(2)        A general description of the condominium including, to the extent possible, a listing of any improvements and amenities that declarant anticipates including in the condominium, and declarant's schedule of completion of construction on buildings;

(3)        The terms and significant limitations of any warranties provided by the declarant; and

(4)        Any other information made available to the general public in connection with the offering. (1983, c. 624, s. 1.)



§ 47A-36. Time to vacate; right of first refusal to purchase.

§ 47A‑36.  Time to vacate; right of first refusal to purchase.

(a)        A declarant of a condominium containing conversion buildings, and any person in the business of selling real estate for his own account who intends to offer units in such a condominium, shall provide each of the residential tenants and any residential subtenant in possession of a portion of a conversion building notice of the conversion as well as an offering statement as provided in G.S. 47A‑35 no later than 90 days before the tenant or subtenant are required to vacate. The notice shall set forth generally the rights of tenants and subtenants under this section and section (b) of G.S. 47A‑36. This notice shall be hand‑delivered to the unit or mailed by prepaid United States mail to the tenant and subtenant at the address of the unit or any other mailing address provided by a tenant. No tenant or subtenant may be required to vacate upon less than 90 days' notice, except by reason of nonpayment of rent, waste, conduct that disturbs other tenants' peaceful enjoyment of the premises or breach of lease giving rise to the right of repossession of the unit by the declarant, and the terms of the tenancy may not be altered during that period. Failure to give notice as required by this section is a defense to an action for possession.

(b)        For 30 days after the delivery of the notice described in subsection (a), the person required to give the notice shall offer to  convey each unit or proposed unit occupied for residential use to the tenant who leases that unit. The tenant can accept an offer under this section by entering into an agreement to purchase within the 30‑day period. The tenant shall be allowed a 30‑day period after acceptance in which to complete a purchase transaction. This subsection does not apply to any unit in a conversion building if that unit will be restricted exclusively to nonresidential use or the boundaries of the  converted unit do not substantially conform to the dimensions of the residential unit before conversion.

(c)        If a declarant, in violation of subsection (b), conveys a unit to a purchaser, recordation of the deed conveying the unit extinguishes any right a tenant may have under subsection (b) to purchase that unit, but does not affect any other right of a tenant. (1983, c. 624, s. 1.)



§ 47A-37. Applicability.

§ 47A‑37.  Applicability.

This Article applies to condominiums of five or more units created on or after January 1, 1984. (1983, c. 624, s. 1.)






Chapter 47B - Real Property Marketable Title Act.

§ 47B-1. Declaration of policy and statement of purpose.

Chapter 47B.

Real Property Marketable Title Act.

§ 47B‑1.  Declaration of policy and statement of purpose.

It is hereby declared as a matter of public policy by the General Assembly of the State of North Carolina that:

(1)        Land is a basic resource of the people of the State of North Carolina and should be made freely alienable and marketable so far as is practicable.

(2)        Nonpossessory interests in real property, obsolete restrictions and technical defects in titles which have been placed on the real property records at remote times in the past often constitute unreasonable restraints on the alienation and marketability of real property.

(3)        Such interests and defects are prolific producers of litigation to clear and quiet titles which cause delays in real property transactions and fetter the marketability of real property.

(4)        Real property transfers should be possible with economy and expediency. The status and security of recorded real property titles should be determinable from an examination of recent records only.

It is the purpose of the General Assembly of the State of North Carolina to provide that if a person claims title to real property under a chain of record title for 30 years, and no other person has filed a notice of any claim of interest in the real property during the 30‑year period, then all conflicting claims based upon any title transaction prior to the 30‑year period shall be extinguished. (1973, c. 255, s. 1.)



§ 47B-2. Marketable record title to estate in real property; 30-year unbroken chain of title of record; effect of marketable title.

§ 47B‑2.  Marketable record title to estate in real property; 30‑year unbroken chain of title of record; effect of marketable title.

(a)        Any person having the legal capacity to own real property in this State, who, alone or together with his predecessors in title, shall have been vested with any estate in real property of record for 30 years or more, shall have a marketable record title to such estate in real property.

(b)        A person has an estate in real property of record for 30 years  or more when the public records disclose a title transaction affecting the title to the real property which has been of record for not less than 30 years purporting to create such estate either in:

(1)        The person claiming such estate; or

(2)        Some other person from whom, by one or more title transactions, such estate has passed to the person claiming such estate;

with nothing appearing of record, in either case, purporting to divest such claimant of the estate claimed.

(c)        Subject to the matters stated in G.S. 47B‑3, such marketable record title shall be free and clear of all rights, estates, interests, claims or charges whatsoever, the existence of which depends upon any act, title transaction, event or omission that occurred prior to such 30‑year period. All such rights, estates, interests, claims or charges, however denominated, whether such rights, estates, interests, claims or charges are or appear to be held or asserted by a person sui juris or under a disability, whether such person is natural or corporate, or is private or governmental, are hereby declared to be null and void.

(d)        In every action for the recovery of real property, to quiet title, or to recover damages for trespass, the establishment of a marketable record title in any person pursuant to this statute shall be prima facie evidence that such person owns title to the real property described in his record chain of title. (1973, c. 255, s. 1; c. 881; 1981, c. 682, s. 11.)



§ 47B-3. Exceptions.

§ 47B‑3.  Exceptions.

Such marketable record title shall not affect or extinguish the following rights:

(1)        Rights, estates, interests, claims or charges disclosed by and defects inherent in the muniments of title of which such 30‑year chain of record title is formed, provided, however, that a general reference in any of such muniments to rights, estates, interests, claims or charges created prior to such 30‑year period shall not be sufficient to preserve them unless specific identification by reference to book and page or record be made therein to a recorded title transaction which imposed, transferred or continued such rights, estates, interests, claims or charges.

(2)        Rights, estates, interests, claims or charges preserved by the filing of a proper notice in accordance with the provisions of G.S. 47B‑4.

(3)        Rights, estates, interests, claims or charges of any person who is in present, actual and open possession of the real property so long as such person is in such possession.

(4)        Rights of any person who likewise has a marketable record title as defined in G.S. 47B‑2 and who is listed as the owner of such real property on the tax books of the county in which the real property is located at the time that marketability is to be established.

(5)        Rights of any owners of mineral rights.

(6)        Rights‑of‑way of any railroad company (irrespective of nature of its title or interest therein whether fee, easement, or other quality) and all real estate other than right‑of‑way property of a railroad company in actual use for railroad purposes or being held or retained for prospective future use for railroad operational purposes. The use by any railroad company or the holding for future use of any part of a particular tract or parcel of right‑of‑way or non‑right‑of‑way property shall preserve the interest of the railway company in the whole of such particular tract or parcel. Operational use is defined as railroad use requiring proximity and access to railroad tracts. Nothing in this section shall be construed as repealing G.S. 1‑44.1.

(7)        Rights, interests, or servitudes in the nature of easements, rights‑of‑way or terminal facilities of any railroad (company or corporation) obtained by the terms of its charter or through any other congressional or legislative grant not otherwise extinguished.

(8)      Rights of any person who has an easement or interest in the nature of an easement, whether recorded or unrecorded and whether possessory or nonpossessory, when such easement or interest in the nature of an easement is for any one of the following purposes:

a.         Flowage, flooding or impounding of water, provided that the watercourse or body of water, which such easement or interest in the nature of an easement serves, continues to exist.

b.         Placing and maintaining lines, pipes, cables, conduits or other appurtenances which are either aboveground, underground or on the surface and which are useful in the operation of any water, gas, natural gas, petroleum products, or electric generation, transmission or distribution system, or any sewage collection or disposal system, or any telephone, telegraph or other communications system, or any surface water drainage or disposal system whether or not the existence of the same is clearly observable by physical evidence of its use.

c.         Conserving land or water areas pursuant to a conservation agreement or preserving a structure or site pursuant to a preservation agreement under Article 4 of Chapter 121 of the General Statutes.

(9)        Rights, titles or interests of the United States to the extent that the extinguishment of such rights, titles or interest is prohibited by the laws of the United States.

(10)      Rights, estates, interests, claims or charges created subsequent to the beginning of such 30‑year period.

(11)      Deeds of trust, mortgages and security instruments or security agreements duly recorded and not otherwise unenforceable.

(12)      Rights, estates, interests, claims or charges with respect to any real property registered under the Torrens Law as provided by Chapter 43 of the General Statutes of North Carolina.

(13)      Covenants applicable to a general or uniform scheme of development which restrict the property to residential use only, provided said covenants are otherwise enforceable. The excepted covenant may restrict the property to multi‑family or single‑family residential use or simply to residential use. Restrictive covenants other than those mentioned herein which limit the property to residential use only are not excepted from the provisions of Chapter 47B.  (1973, c. 255, s. 1; 1995, c. 443, s. 3.)



§ 47B-4. Preservation by notice; contents; recording; indexing.

§ 47B‑4.  Preservation by notice; contents; recording; indexing.

(a)        Any person claiming a right, estate, interest or charge which would be extinguished by this Chapter may preserve the same by registering within such 30‑year period a notice in writing, duly acknowledged, in the office of the register of deeds for the county in which the real property is situated, setting forth the nature of such  claim, which notice shall have the effect of preserving such claim for a period of not longer than 30 years after registering the same unless again registered as required herein. No disability or lack of knowledge of any kind on the part of any person shall delay the commencement of or suspend the running of said 30‑year period. Such notice may be registered by the claimant or by any other person acting on behalf of any claimant who is

(1)        Under a disability;

(2)        Unable to assert a claim on his behalf; or

(3)        One of a class, but whose identity cannot be established or is uncertain at the time of filing such notice of claim for record.

(b)        To be effective and to be entitled to registration, such notice shall contain an accurate and full description of all real property affected by such notice, which description shall be set forth in particular terms and not be by general reference; but if such claim is founded upon a recorded instrument, then the description in such notice may be the same as that contained in the recorded instrument. Such notice shall also contain the name of any record owner of the real property at the time the notice is registered and a statement of the claim showing the nature, description and extent of such claim. The register of deeds of each county shall accept all such notices presented to him which are duly acknowledged and certified for recordation and shall enter and record full copies thereof in the same way that deeds and other instruments are recorded, and each register of deeds shall be entitled to charge the same fees for the recording thereof as are charged for the recording of deeds. In indexing such notices in his office each register of deeds shall enter such notices under the grantee indexes of deeds under the names of persons on whose behalf such notices are executed and registered and under the grantor indexes of deeds under the names of the record owners of the possessory estates in the real property to be affected against whom the claim is to be preserved at the time of the registration. (1973, c. 255, s. 1.)



§ 47B-5. Extension of time for registering notice of claims which Chapter would otherwise bar.

§ 47B‑5.  Extension of time for registering notice of claims which Chapter would otherwise bar.

If the 30‑year period specified in this Chapter shall have expired prior to October 1, 1973, no right, estate, interest, claim or charge shall be barred by G.S. 47B‑2 until October 1, 1976, and any right, estate, interest, claim or charge that would otherwise be barred by G.S. 47B‑2 may be preserved and kept effective by the registration of a notice of claim as set forth in G.S. 47B‑4 of this Chapter prior to October 1, 1976. (1973, c. 255, s. 1.)



§ 47B-6. Registering false claim.

§ 47B‑6.  Registering false claim.

No person shall use the privilege of registering notices hereunder for the purpose of asserting false or fictitious claims to real property; and in any action relating thereto if the court shall find that any person has intentionally registered a false or fictitious claim, the court may award to the prevailing party all costs incurred by him in such action, including a reasonable attorney's fee, and in addition thereto may award to the prevailing party treble the damages that he may have sustained as a result of the registration of such notice of claim. (1973, c. 255, s. 1.)



§ 47B-7. Limitations of actions and recording acts.

§ 47B‑7.  Limitations of actions and recording acts.

Nothing contained in this Chapter shall be construed to extend the period for the bringing of an action or for the doing of any other required act under the statutes of limitations, nor, except as herein specifically provided, to affect the operation of any statutes governing the effect of the registering or the failure to register any instrument affecting real property. (1973, c. 255, s. 1.)



§ 47B-8. Definitions.

§ 47B‑8.  Definitions.

As used in this Chapter:

(1)        The term "person" denotes singular or plural, natural or corporate, private or governmental, including the State and any political subdivision or agency thereof, and a partnership, unincorporated association, or other entity capable of owning an interest in real property.

(2)        The term "title transaction" means any transaction affecting title to any interest in real property, including but not limited to title by will or descent, title by tax deed, or by trustee's, referee's, commissioner's, guardian's, executor's, administrator's, or sheriff's deed, contract, lease or reservation, or judgment or order of any court, as well as warranty deed, quitclaim deed, or mortgage. (1973, c. 255, s. 1.)



§ 47B-9. Chapter to be liberally construed.

§ 47B‑9.  Chapter to be liberally construed.

This Chapter shall be liberally construed to effect the legislative purpose of simplifying and facilitating real property title transactions by allowing persons to rely on a record chain of title of 30 years as described in G.S. 47B‑2, subject only to such limitations as appear in G.S. 47B‑3. (1973, c. 255, s. 1.)






Chapter 47C - North Carolina Condominium Act.

§ 47C-1-101. Short title.

Chapter 47C.

North Carolina Condominium Act.

Article 1.

General Provisions.

§ 47C‑1‑101.  Short title.

This chapter shall be known and may be cited as the North Carolina Condominium Act. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-1-102. Applicability.

§ 47C‑1‑102.  Applicability.

(a)        This Chapter applies to all condominiums created within this State after October 1, 1986. G.S. 47C‑1‑105 (Separate Titles and Taxation), 47C‑1‑106 (Applicability of Local Ordinances, Regulations, and Building Codes), 47C‑1‑107 (Eminent Domain), 47C‑2‑103 (Construction and Validity of Declaration and Bylaws), 47C‑2‑104 (Description of Units), 47C‑2‑121 (Merger or Consolidation of Condominiums), 47C‑3‑102(a)(1) through (6) and (11) through (16)(Powers of Unit Owners' Association), 47C‑3‑103 (Executive board members and officers), 47C‑3‑107.1 (Procedures for fines and suspension of condominium privileges or services), 47C‑3‑108 (Meetings), 47C‑3‑111 (Tort and Contract Liability), 47C‑3‑112 (Conveyance or Encumbrance of Common Elements), 47C‑3‑116 (Lien for Assessments), 47C‑3‑118 (Association Records), 47C‑3‑121 (American and State flags and political sign displays), and 47C‑4‑117 (Effect of Violation on Rights of Action; Attorney's Fees), and G.S. 47C‑1‑103 (Definitions), to the extent necessary in construing any of those sections, apply to all condominiums created in this State on or before October 1, 1986, unless the declaration expressly provides to the contrary. Those sections apply only with respect to events and circumstances occurring after October 1, 1986, and do not invalidate existing provisions of the declarations, bylaws, or plats or plans of those condominiums.

(b)        The provisions of Chapter 47A, the Unit Ownership Act, do not apply to condominiums created after October 1, 1986 and do not invalidate any amendment to the declaration, bylaws, and plats and plans of any condominium created on or before October 1, 1986 if the amendment would be permitted by this chapter. The amendment must be adopted in conformity with the procedures and requirements specified by those instruments and by Chapter 47A, the Unit Ownership Act. If the amendment grants to any person any rights, powers, or privileges permitted by this chapter, all correlative obligations, liabilities, and restrictions in this chapter also apply to that person.

(c)        This chapter does not apply to condominiums or units located outside this State, but the public offering statement provisions (G.S. 47C‑4‑102 through 47C‑4‑108) apply to all contracts for the dispositions thereof signed in this State by any party unless exempt under G.S. 47C‑4‑101(b). (1985 (Reg. Sess., 1986), c. 877, s. 1; 1995, c. 509, s. 135.1(h); 2002‑112, s. 1; 2004‑109, s. 1; 2005‑422, s. 19.)



§ 47C-1-103. Definitions.

§ 47C‑1‑103.  Definitions.

In the declaration and bylaws, unless specifically provided otherwise or the context otherwise requires, and in this chapter:

(1)        "Affiliate of a declarant" means any person who controls, is controlled by, or is under common control with a declarant. A person "controls" a declarant if the person (i) is a general partner, officer, director, or employer of the declarant, (ii) directly or indirectly or acting in concert with one or more other persons, or through one or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing, more than twenty percent (20%) of the voting interests in the declarant, (iii) controls in any manner the election of a majority of the directors of the declarant, or (iv) has contributed more than twenty percent (20%) of the capital of the declarant. A person "is controlled by" a declarant if the declarant (i) is a general partner, officer, director, or employer of the person, (ii) directly or indirectly or acting in concert with one or more other persons, or through one or more subsidiaries, owns, controls, holds with power to vote, or holds proxies representing, more than twenty percent (20%) of the voting interests in the person, (iii) controls in any manner the election of a majority of the directors of the person, or (iv) has contributed more than twenty percent (20%) of the capital of the person. Control does not exist if the powers described in this paragraph are held solely as security for an obligation and are not exercised.

(2)        "Allocated interests" means the undivided interests in the common elements, the common expense liability, and votes in the association allocated to each unit.

(3)        "Association" or "unit owners' associations" means the unit owners' associations organized under G.S. 47C‑3‑101.

(4)        "Common elements" means all portions of a condominium other than the units.

(5)        "Common expenses" means expenditures made by or financial liabilities of the association, together with any allocations to reserves.

(6)        "Common expense liability" means the liability for common expenses allocated to each unit pursuant to G.S. 47C‑2‑107.

(7)        "Condominium" means real estate, portions of which are designated for separate ownership and the remainder of which is designated for common ownership solely by the owners of those portions. Real estate is not a condominium unless the undivided interests in the common elements are vested in the unit owners.

(8)        "Conversion building" means a building that at any time before creation of the condominium was occupied wholly or partially by persons other than purchasers or by persons who occupy with the consent of purchasers.

(9)        "Declarant" means any person or group of persons acting in concert who (i) as part of a common promotional plan offers to dispose of his or its interest in a unit not previously disposed of or (ii) reserves or succeeds to any special declarant right.

(10)      "Declaration" means any instruments, however denominated, which create a condominium, and any amendments to those instruments.

(11)      "Development rights" means any right or combination of rights reserved by a declarant in the declaration to add real estate to a condominium; to create units, common elements, or limited common elements within a condominium; to subdivide units or convert units into common elements; or to withdraw real estate from a condominium.

(12)      "Dispose" or "disposition" means a voluntary transfer to a purchaser of any legal or equitable interest in a unit, but does not include the transfer or release of a security interest.

(13)      "Executive board" means the body, regardless of name, designated in the declaration to act on behalf of the association.

(14)      "Identifying number" means a symbol or address that identifies only one unit in a condominium.

(15)      "Leasehold condominium" means a condominium in which all or a portion of the real estate is subject to a lease the expiration or termination of which will terminate the condominium or reduce its size.

(16)      "Limited common element" means a portion of the common elements allocated by the declaration or by operation of G.S. 47C‑2‑102(2) or (4) for the exclusive use of one or more but fewer than all of the units.

(17)      "Master association" means an organization described in G.S. 47C‑2‑120, whether or not it is also an association described in G.S. 47C‑3‑101.

(18)      "Offering" means any advertisement, inducement, solicitation, or attempt to encourage any person to acquire any interest in a unit, other than as security for an obligation. An advertisement in a newspaper or other periodical of general circulation, or in any broadcast medium to the general public, of a condominium not located in this State, is not an offering if the advertisement states that an offering may be made only in compliance with the law of the jurisdiction in which the condominium is located.

(19)      "Person" means a natural person, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision or agency, or other legal or commercial entity.

(20)      "Purchaser" means any person, other than a declarant or a person in the business of selling real estate for his own account, who by means of a voluntary transfer acquires a legal or equitable interest in a unit other than (i) a leasehold interest (including renewal options) of less than five years, or (ii) as security for an obligation.

(21)      "Real estate" means any leasehold or other estate or interest in, over, or under land, including structures, fixtures, and other improvements and interests which by custom, usage, or law, pass with a conveyance of land though not described in the contract of sale or instrument of conveyance. "Real estate" includes parcels, with or without upper or lower boundaries, and spaces that may be filled with air or water.

(22)      "Residential purposes" means use for dwelling or recreational purposes, or both.

(23)      "Special declarant rights" means rights reserved for the benefit of a declarant to complete improvements indicated on plats and plans filed with the declaration (G.S. 47C‑2‑109); to exercise any development right (G.S. 47C‑2‑110); to maintain sales offices, management offices, signs advertising the condominium, and models (G.S. 47C‑2‑115); to use easements through the common elements for the purpose of making improvements within the condominium or within real estate which may be added to the condominium (G.S. 47C‑2‑116); to make the condominium part of a larger condominium (G.S. 47C‑2‑121); or to appoint or remove any officer of the association or any executive board member during any period of declarant control (G.S. 47C‑3‑103(d)).

(24)      "Time share" means a "time share" as defined in G.S. 93A‑ 41(9).

(25)      "Unit" means a physical portion of the condominium designated for separate ownership or occupancy, the boundaries of which are described pursuant to (G.S. 47C‑2‑ 105(a)(5).

(26)      "Unit owner" means a declarant or other person who owns a unit, or a lessee of a unit in a leasehold condominium whose lease expires simultaneously with any lease the expiration or termination of which will remove the unit from the condominium, but does not include a person having an interest in a unit solely as security for an obligation.

(27)      "Lessee" means the party entitled to present possession of a leased unit whether lessee, sublessee or assignee. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-1-104. Variation; power of attorney or proxy to declarant.

§ 47C‑1‑104.  Variation; power of attorney or proxy to declarant.

(a)        Except as specifically provided in specific sections of this chapter, the provisions of this chapter may not be varied by the declaration or bylaws.

(b)        The provisions of this chapter may not be varied by agreement;  however, after breach of a provision of this chapter, rights created hereunder may be knowingly waived in writing.

(c)        If a declarant, in good faith, has attempted to comply with the requirements of this chapter and has substantially complied with the chapter, nonmaterial errors or omissions shall not be actionable.

(d)        Notwithstanding any other provision of this chapter, a declarant may not act under a power of attorney or proxy or use any other device to evade the limitations or prohibitions of this chapter, the declaration, or the bylaws. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-1-105. Separate titles and taxation.

§ 47C‑1‑105.  Separate titles and taxation.

(a)        If there is any unit owner other than a declarant, each unit that has been created, together with its interest in the common elements, constitutes for all purposes a separate parcel of real estate.

(b)        If there is any unit owner other than a declarant, each unit must be separately taxed and assessed, and no separate tax or assessment may be rendered against any common elements for which a declarant has reserved no developmental rights.

(c)        Any portion of the common elements for which the declarant has  reserved any developmental right must be separately taxed and assessed against the declarant, and the declarant alone is liable for payment of those taxes.

(d)        If there is no unit owner other than a declarant, the real estate comprising the condominium may be taxed and assessed in any manner provided by law. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-1-106. Applicability of local ordinances, regulations, and building codes.

§ 47C‑1‑106.  Applicability of local ordinances, regulations, and building codes.

A zoning, subdivision, or building code or other real estate use law, ordinance, or regulation may not prohibit the condominium form of ownership or impose any requirement upon a condominium which it would not impose upon a substantially similar development under a different form of ownership. Otherwise, no provision of this chapter invalidates or modifies any provision of any zoning, subdivision, or building code or other real estate use law, ordinance, or regulation. No local ordinance or regulation may require the recordation of a declaration prior to the date required by this chapter. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-1-107. Eminent domain.

§ 47C‑1‑107.  Eminent domain.

(a)        If a unit is acquired by eminent domain, or if part of a unit is acquired by eminent domain leaving the unit owner with a remnant which may not practically or lawfully be used for any purpose permitted by the declaration, the award must compensate the unit owner for his unit and its interest in the common elements, whether or not any common elements are acquired. Unless the condemnor acquires the right to use the unit's interest in common elements, that unit's allocated interests are automatically reallocated to the remaining units in proportion to the respective allocated interests of those units before the taking exclusive of the unit taken, and the association shall promptly prepare, execute, and record an amendment to the declaration reflecting the reallocations. Any remnant of a unit remaining after part of a unit is taken under this subsection is thereafter a common element.

(b)        Except as provided in subsection (a), if part of a unit is acquired by eminent domain, the award must compensate the unit owner for the reduction in value of the unit and of its interest in the common elements, whether or not any common elements are acquired. Upon acquisition, unless the decree otherwise provides, (1) that unit's allocated interests are reduced in proportion to the reduction in the size of the unit, or on any other basis specified in the declaration, and (2) the portion of the allocated interests divested from the partially acquired unit is automatically reallocated to that unit and the remaining units in proportion to the respective allocated interests of those units before the taking, with the partially acquired unit participating in the reallocation on the basis of its reduced allocated interests.

(c)        If part of the common elements is acquired by eminent domain, the portion of the award not payable to unit owners under subsection (a) must be paid to the association. Unless the declaration provides otherwise, any portion of the award attributable to the acquisition of a limited common element must be apportioned among the owners of the units to which that limited common element was allocated at the time of acquisition.

(d)        The court decree shall be recorded in every county in which any portion of the condominium is located. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-1-108. Supplemental general principles of law applicable.

§ 47C‑1‑108.  Supplemental general principles of law applicable.

The principles of law and equity supplement the provisions of this chapter, except to the extent inconsistent with this chapter. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-1-109. Inconsistent time share provisions.

§ 47C‑1‑109.  Inconsistent time share provisions.

The provisions of this Chapter shall apply, so far as appropriate, to every time share program or project created within this State after October 1, 1986, except to the extent that specific statutory provisions in Chapter 93A are inconsistent with this Chapter, in which case the provisions of Chapter 93A shall prevail. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-2-101. Execution and recordation of declaration.

Article 2.

Creation, Alteration, and Termination of Condominiums.

§ 47C‑2‑101.  Execution and recordation of declaration.

(a)        A declaration creating a condominium shall be executed in the same manner as a deed, shall be recorded in every county in which any portion of the condominium is located, and shall be indexed in the Grantee index in the name of the condominium and in the Grantor index in the name of each person executing the declaration.

(b)        A declaration or an amendment to a declaration adding units to a condominium, may not be recorded unless all structural components and mechanical systems of all buildings containing or comprising any units thereby created are substantially completed in accordance with the plans, as evidenced by a recorded certificate of completion executed by an architect licensed under the provisions of Chapter 83 [83A] of the General Statutes or an engineer registered under the provisions of Chapter 89C of the General Statutes. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-2-102. Unit boundaries.

§ 47C‑2‑102.  Unit boundaries.

Except as provided by the declaration:

(1)        If walls, floors or ceilings are designated as boundaries of a  unit, then all lath, furring, wallboard, plasterboard, plaster, paneling, tiles, wallpaper, paint, finished flooring and any other materials constituting any part of the finished flooring, and any other materials constituting any part of the finished surfaces thereof are a part of the unit; and all other portions of such walls, floors, or ceilings are a part of the common elements.

(2)        If any chute, flue, duct, wire, conduit, bearing wall, bearing column, or any other fixture lies partially within and partially outside the designated boundaries of a unit, any portion thereof serving only that unit is a limited common element allocated exclusively to that unit, and any portion thereof serving more than one unit or any portion of the common elements is a part of the common elements.

(3)        Subject to the provisions of paragraph (2), all spaces, interior partitions, and other fixtures and improvements within the boundaries of a unit are a part of the unit.

(4)        Any shutters, awnings, window boxes, doorsteps, stoops, decks, porches, balconies, patios, and all exterior doors and windows or other fixtures designed to serve a single unit but located outside the unit's boundaries are limited common elements allocated exclusively to that unit. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-2-103. Construction and validity of declaration and bylaws.

§ 47C‑2‑103.  Construction and validity of declaration and bylaws.

(a)        All provisions of the declaration and bylaws are severable.

(b)        The rule against perpetuities may not be applied to defeat any  provision of the declaration, bylaws, or rules and regulations adopted pursuant to G.S. 47C‑3‑102(a)(1).

(c)        In the event of a conflict between the provisions of the declaration and the bylaws, the declaration prevails except to the extent the declaration is inconsistent with this chapter.

(d)        Title to a unit and common elements is not rendered unmarketable or otherwise affected by reason of an insubstantial failure of the declaration to comply with this chapter. Whether a substantial failure to comply with this chapter impairs marketability shall be determined by the law of this State relating to marketability. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-2-104. Description of units.

§ 47C‑2‑104.  Description of units.

A description of a condominium unit which sets forth the name of the condominium, the recording data for the declaration, and the identifying number of the unit or which otherwise complies with the general requirements of the laws of this State concerning description of real property is sufficient legal description of that unit and all rights, obligations, and interests appurtenant to that unit which were created by the declaration or bylaws. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-2-105. Contents of declaration.

§ 47C‑2‑105.  Contents of declaration.

(a)        The declaration for a condominium must contain:

(1)        The name of the condominium, which must include the word "condominium" or be followed by the words "a condominium", and the name of the association;

(2)        The name of every county in which any part of the condominium is situated;

(3)        A legally sufficient description of the real estate included in the condominium;

(4)        A statement of the maximum number of units which the declarant reserves the right to create;

(5)        A description (by reference to the plats or plans described in G.S. 47C‑2‑109) of the boundaries of each unit created by the declaration, including the unit's identifying number;

(6)        A description of any limited common elements, other than those specified in subsections 47C‑2‑102(2) and (4), as provided in G.S. 47C‑2‑109(b)(7);

(7)        A description of any real estate (except real estate subject to development rights) which may be allocated subsequently as limited common elements, other than limited common elements specified in subsections 47C‑2‑102(2) and (4), together with a statement that they may be so allocated;

(8)        A description of any development rights and other special declarant rights reserved by the declarant, together with a legally sufficient description of the real estate to which each of those rights applies, and a time limit within which each of those rights must be exercised;

(9)        If any development right may be exercised with respect to different parcels of real estate at different times, a statement to that effect, together with (i) either a statement fixing the boundaries of those portions and regulating the order in which those portions may be subjected to the exercise of each development right or a statement that no assurances are made in those regards, and (ii) a statement as to whether, if any development right is exercised in any portion of the real estate subject to that development right, that development right must be exercised in all or in any other portion of the remainder of that real estate;

(10)      Any other conditions or limitations under which the rights described in paragraph (8) may be exercised or will lapse;

(11)      An allocation to each unit of the allocated interests in the manner described in G.S. 47C‑2‑107;

(12)      Any restrictions on use, occupancy, or alienation of the units;

(13)      The recording data for recorded easements and licenses appurtenant to or included in the condominium or to which any portion of the condominium is or may become subject by virtue of a reservation in the declaration; and

(14)      All matters required by G.S. 47C‑2‑106, 47C‑2‑107, 47C‑2‑ 108, 47C‑2‑109, 47C‑2‑115, 47C‑2‑116, and 47C‑3‑103(d).

(b)        The declaration may contain any other matters the declarant deems appropriate. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-2-106. Leasehold condominiums.

§ 47C‑2‑106.  Leasehold condominiums.

(a)        Any lease, or a memorandum thereof, the expiration or termination of which may terminate the condominium or reduce its size shall be recorded. Every lessor of those leases must sign the declaration, and the declaration shall state:

(1)        Where the complete lease may be inspected;

(2)        The date on which the lease is scheduled to expire;

(3)        A legally sufficient description of the real estate subject to the lease;

(4)        Any right of the unit owners to redeem the reversion and the  manner whereby those rights may be exercised or a statement that they do not have those rights;

(5)        Any right of the unit owners to remove any improvements after the expiration or termination of the lease or a statement that they do not have those rights; and

(6)        Any rights of the unit owners to renew the lease and the conditions of any renewal or a statement that they do not have those rights.

(b)        After the declaration for a leasehold condominium is recorded, neither the lessor nor his successor in interest may terminate the leasehold interest of a unit owner who, after demand, makes timely payment of his share of the rent determined in proportion to his common element interest and otherwise complies with all covenants which, if violated, would entitle the lessor to terminate the lease. A unit owner's leasehold interest is not affected by failure of any other person to pay rent or fulfill any other covenant under the lease.

(c)        Acquisition of the leasehold interest of any unit owner by the  owner of the reversion or remainder does not merge the leasehold and fee simple interests unless the leasehold interests of all unit owners subject to that reversion or remainder are acquired.

(d)        If the expiration or termination of a lease decreases the number of units in a condominium, the allocated interests shall be reallocated in accordance with G.S. 47C‑1‑107(a) as though those units had been taken by eminent domain. Reallocations shall be confirmed by an amendment to the declaration prepared, executed, and recorded by the association. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-2-107. Allocation of common element, interests, votes, and common expense liabilities.

§ 47C‑2‑107.  Allocation of common element, interests, votes, and common expense liabilities.

(a)        The declaration shall allocate a fraction or percentage of undivided interests in the common elements and in the common expenses of the association and a portion of the votes in the association to each unit and state the formulas used to establish those allocations. Those allocations may not discriminate in favor of units owned by the declarant.

(b)        If units may be added to or withdrawn from the condominium, the declaration must state the formulas to be used to reallocate the allocated interests among all units included in the condominium after the addition or withdrawal.

(c)        The declaration may provide: (i) that different allocations of  votes shall be made to the units on particular matters specified in the declaration; (ii) for cumulative voting only for the purpose of electing members of the executive board; and (iii) for class voting on specified issues affecting the class if necessary to protect valid interests of the class. A declarant may not utilize cumulative or class voting for the purpose of evading any limitation imposed on declarants by this chapter nor may units constitute a class because they are owned by a declarant.

(d)        Except for minor variations due to rounding, the sum of the undivided interests in the common elements and common expense liabilities allocated at any time to all the units must each equal one if stated as fractions or one hundred percent (100%) if stated as percentages. If the declaration allocates to each of the units a fraction or percentage of ownership of the common elements that results in an actual total of such fractions or percentages that is greater or less than the actual whole of such ownership, each unit's ownership of the common elements shall be automatically reallocated so that each unit is allocated the same fraction or percentage of ownership of the actual whole as that unit had of the actual total that was greater or less than the actual whole. The declarant or the association shall file an amendment to the declaration reflecting such reallocation which amendment need not be executed by any other party.

(e)        The common elements are not subject to partition, and any purported conveyance, encumbrance, judicial sale, or other voluntary or involuntary transfer of an undivided interest in the common elements made without the unit to which that interest is allocated is void. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-2-108. Limited common elements.

§ 47C‑2‑108.  Limited common elements.

(a)        Except for the limited common elements described in subsections 47C‑2‑102(2) and (4), the declaration shall specify to which unit or units each limited common element is allocated. That allocation may not be altered without the unanimous consent of the unit owners whose units are affected.

(b)        Except as the declaration otherwise provides, a limited common  element may be reallocated by an amendment to the declaration executed by all the unit owners between or among whose units the reallocations is made. The persons executing the amendment shall provide a copy thereof to the association, which shall record it. The amendment shall be recorded in the same manner as a deed in the names of the parties and the condominium.

(c)        A common element not previously allocated as a limited common element may not be so allocated except by unanimous consent or pursuant to provisions in the declaration made in accordance with G.S. 47C‑2‑105(a)(7). All such allocations shall be made by amendments to the declaration and shall become effective in accordance with G.S. 47C‑ 2‑117(c). (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-2-109. Plats and plans.

§ 47C‑2‑109.  Plats and plans.

(a)        The declarant shall file with the register of deeds in each county where the condominium is located the condominium's plat or plan prepared in accordance with this section. The plat or plan shall be considered a part of the declaration but shall be recorded separately, and the declaration shall refer by number to the file where such plat or plan is recorded. Each plat or plan shall be kept by the register of deeds in a separate file, indexed in the same manner as a conveyance entitled to be recorded, numbered serially in the order of receipt, and designated "Condominium" with the name of the building, if any, and shall contain a reference to the book and page numbers and date of the recording of the declaration. Each plat or plan must contain a certification by an architect licensed under the provisions of Chapter 83A of the General Statutes or an engineer registered under the provisions of Chapter 89C of the General Statutes that it contains all of the information required by this section.

(b) Each plat or plan or combination thereof must show:

(1)        The name and a survey or general schematic map of the entire condominium;

(2)        The location and dimensions of all real estate not subject to development rights or subject only to the development right to withdraw and the location and dimensions of all existing improvements within that real estate;

(3)        The location and dimensions of any real estate subject to development rights, labeled to identify the rights applicable to each parcel;

(4)        The extent of any encroachments by or upon any portion of the condominium;

(5)        The location and dimensions of all easements having specific location and dimensions and serving or burdening any portion of the condominium;

(6)        The verified statement of an architect licensed under the provisions of Chapter 83A of the General Statutes or an engineer registered under the provisions of Chapter 89C of the General Statutes certifying that such plats or plans fully and accurately depict the layout, location, ceiling and floor elevations, unit numbers and dimensions of the units, as built;

(6a)      The certificate by a registered land surveyor licensed under the provisions of Chapter 89C of the General Statutes stating that the plats or plans accurately depict the legal boundaries and the physical location of the units and other improvements relative to those boundaries;

(7)        The locations and dimensions of limited common elements; however, parking spaces and the limited common elements described in subsections 47C‑2‑102(2) and (4) need not be shown, except for decks, stoops, porches, balconies, and patios;

(8)        A legally sufficient description of any real estate in which the unit owners will own only an estate for years, labeled as "leasehold real estate";

(9)        The distance between noncontiguous parcels of real estate comprising the condominium;

(10)      Any unit in which the declarant has reserved the right to create additional units or common elements.

(c)        A plat may also show the intended location and dimensions of any contemplated improvement to be constructed anywhere within the condominium. Any contemplated improvement shown must be labeled either "MUST BE BUILT" or "NEED NOT BE BUILT".

(d)        Upon exercising any development right, the declarant shall record either new plats and plans necessary to conform to the requirements of subsections (a), (b), and (c) or new certifications of plats and plans previously recorded if those plats and plans otherwise conform to the requirements of those subsections.

(e)        In order to be recorded, plats or plans filed shall:

(1)        Be reproducible plats or plans on cloth, linen, film, or other permanent material and be submitted in that form; and

(2)        Have an outside marginal size of not more than 21 inches by 30 inches nor less than eight and one‑half inches by 11 inches, including one and one‑half inches for binding on the left margin and a one‑half inch border on each of the other sides. Where size of the buildings or suitable scale to assure legibility require, plats or plans may be placed on two or more sheets with appropriate match lines.

(f)         The fee for recording each plat or plan sheet submitted shall be as prescribed by G.S. 161‑10(a)(3). (1985 (Reg. Sess., 1986), c. 877, s. 1; 1987, c. 282, s. 8; 1989, c. 571.)



§ 47C-2-110. Exercise of development rights.

§ 47C‑2‑110.  Exercise of development rights.

(a)        To exercise any development right reserved under G.S. 47C‑2‑105(a)(8), the declarant shall record an amendment to the declaration (G.S. 47C‑2‑117) and comply with G.S. 47C‑2‑109. The declarant is the unit owner of any units thereby created. The amendment to the declaration must assign an identifying number to each new unit created and, except in the case of subdivision or conversion of units described in subsection (c), reallocate the allocated interests among all units. The amendment must describe any common elements and any limited common elements thereby created and, in the case of limited common elements, designate the unit to which each is allocated to the extent required by G.S. 47C‑2‑108 (Limited Common Elements).

(b)        Development rights may be reserved within any real estate added to the condominium if the amendment adding that real estate includes all matters required by, and is in compliance with, G.S. 47C‑2‑105 and, if a leasehold condominium, G.S. 47C‑2‑106 and also if the plats and plans include all matters required by G.S. 47C‑2‑109. This provision does not extend the limit on the exercise of developmental rights imposed by the declaration pursuant to G.S. 47C‑2‑105(a)(8).

(c)        When a declarant exercises a development right to subdivide or  convert a unit previously created into additional units, common elements, or both:

(1)        If the declarant converts the unit entirely to common elements, the amendment to the declaration must reallocate all the allocated interests of that unit among the other units as if that unit had been taken by eminent domain; or

(2)        If the declarant subdivides the unit into two or more units,  whether or not any part of the unit is converted into common elements, the amendment to the declaration must reallocate all the allocated interests of the unit among the units created by the subdivision in any reasonable manner prescribed by the declarant.

(d)        If the declaration provides pursuant to G.S. 47C‑2‑105(a)(8) that all or a portion of the real estate is subject to the development right of withdrawal:

(1)        If all the real estate is subject to withdrawal, and the declaration does not describe separate portions of real estate subject to that right, no part of the real estate may be withdrawn after a unit has been conveyed to a purchaser; and

(2)        If a portion or portions are subject to withdrawal, no part of a portion may be withdrawn after a unit in that portion has been conveyed to a purchaser. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-2-111. Alterations of units.

§ 47C‑2‑111.  Alterations of units.

Subject to the provisions of the declaration and other provisions of law, a unit owner:

(1)        May make any improvements or alterations to his unit that do not impair the structural integrity or mechanical systems or lessen the support of any portion of the condominium;

(2)        May not change the appearance of the common elements or the exterior appearance of a unit or any other portion of the condominium without permission of the association; and

(3)        May, after acquiring an adjoining unit, remove or alter any intervening partition or create apertures therein, even if the partition is a common element, if those acts do not impair the structural integrity or mechanical systems or lessen the support of any portion of the condominium. Removal of partitions or creation of apertures under this paragraph is not an alteration of boundaries. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-2-112. Relocation of boundaries between adjoining units.

§ 47C‑2‑112.  Relocation of boundaries between adjoining units.

(a)        Subject to the provisions of the declaration and other provisions of law, the boundaries between adjoining units may be relocated upon application to the association by the owners of those units. Any such application to the association must be in such form and contain such data as may be reasonably required by the association and be accompanied by a plat prepared by an architect licensed under the provisions of Chapter 83 [83A] of the General Statutes or an engineer registered under the provisions of Chapter 89C of the General Statutes detailing the relocation of the boundaries between the affected units. If the owners of the adjoining units have specified a reallocation between their units of their allocated interests, the application must state the proposed reallocations. Unless the executive board determines within 30 days that the reallocations are unreasonable, the association, at the expense of the owners filing the application, shall prepare and record an amendment to the declaration that identifies the units involved, states the reallocations, is executed by those unit owners and the association, contains words of conveyance, and is indexed in the name of the grantor and the grantee  by the register of deeds.

(b)        The association, at the expense of the unit owners filing the application, shall prepare and record plats or plans necessary to show the altered boundaries between adjoining units and their dimensions and identifying numbers. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-2-113. Subdivision of units.

§ 47C‑2‑113.  Subdivision of units.

(a)        If the declaration expressly so permits, a unit may be subdivided into two or more units. Subject to the provisions of the declaration and other provisions of law, upon application of a unit owner to subdivide a unit, the association, at the expense of the unit owner, shall prepare, execute, and record an amendment to the declaration, including the plats and plans, subdividing that unit.

(b)        The amendment to the declaration must be executed by the owner of the unit to be subdivided, assign an identifying number to each unit created, and reallocate the allocated interests formerly allocated to the subdivided unit to the new units in any reasonable manner prescribed by the owner of the subdivided unit. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-2-114. Easement for encroachments.

§ 47C‑2‑114.  Easement for encroachments.

(a)        To the extent that any unit or common element encroaches on any other unit or common element, a valid easement for the encroachment exists. The easement does not relieve a unit owner of liability in case of his willful misconduct nor relieve a declarant or any other person of liability for failure to adhere to the plats and plans.

(b)        With respect to all condominiums created prior to October 1, 1986, the provisions of subsection (a) of this section shall be deemed to apply to such condominiums, unless an action asserting otherwise shall have been brought within six months from October 1, 1986. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-2-115. Use for sales purposes.

§ 47C‑2‑115.  Use for sales purposes.

A declarant may maintain sales offices, management offices, and models in units or on common elements in the condominium only if the declaration so provides and specifies the rights of a declarant with regard to the number, size, location, and relocation thereof. Any sales office, management office, or model not designated a unit by the declaration is a common element, and if a declarant ceases to be a unit owner, he ceases to have any rights with regard thereto unless it is removed promptly from the condominium in accordance with a right to remove reserved in the declaration. Subject to any limitations in the declaration, a declarant may maintain signs on the common elements advertising the condominium. The provisions of this section are subject to the provisions of other State law and to local ordinances. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-2-116. Easement to facilitate exercise of special declarant rights.

§ 47C‑2‑116.  Easement to facilitate exercise of special declarant rights.

Subject to the provisions of the declaration, a declarant has such easements through the common elements as may be reasonably necessary for the purpose of discharging a declarant's obligations or exercising special declarant rights whether arising under this Chapter or reserved in the declaration. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-2-117. Amendment of declaration.

§ 47C‑2‑117.  Amendment of declaration.

(a)        Except in cases of amendments that may be executed by a declarant under G.S. 47C‑2‑109(d) or 47C‑2‑110, the association under G.S. 47C‑1‑107, 47C‑1‑106(d), 47C‑2‑112(a), or 47C‑2‑113, or certain unit owners under G.S. 47C‑2‑108(b), 47C‑2‑112(a), 47C‑2‑113(b), or 47C‑2‑118(b), and except as limited by subsection (d), the declaration may be amended only by affirmative vote of or a written agreement signed by, unit owners of units to which at least sixty‑seven percent (67%) of the votes in the association are allocated or any larger majority the declaration specifies. The declaration may specify a smaller number only if all of the units are restricted exclusively to  nonresidential use.

(b)        No action to challenge the validity of an amendment adopted by the association pursuant to this section may be brought more than one year after the amendment is recorded.

(c)        Every amendment to the declaration must be recorded in every county in which any portion of the condominium is located and is effective only upon recordation. An amendment shall be indexed in the Grantee's index in the name of the condominium and the association and in the Grantor's index in the name of the parties executing the amendment.

(d)        Except to the extent expressly permitted or required by other provisions of this Chapter, no amendment may create or increase special declarant rights, increase the number of units, or change the boundaries of any unit, the allocated interest of a unit, or the uses to which any unit is restricted, in the absence of unanimous consent of the unit owners.

(e)        Amendments to the declaration required by this Chapter to be recorded by the association shall be prepared, executed, recorded, and certified on behalf of the association by any officer of the association designated for that purpose or, in the absence of designation, by the president of the association. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-2-118. Termination of condominium.

§ 47C‑2‑118.  Termination of condominium.

(a)        Except in the case of a taking of all the units by eminent domain (G.S. 47C‑1‑107), a condominium may be terminated only by agreement of unit owners of units to which at least eighty percent (80%) of the votes in the association are allocated, or any larger percentage the declaration specifies. The declaration may specify a smaller percentage only if all of the units in the condominium are restricted exclusively to nonresidential uses.

(b)        An agreement to terminate must be evidenced by the execution of a termination agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The termination agreement must specify a date after which the agreement will be void unless recorded before that date. A termination agreement and all ratifications thereof must be recorded in every county in which a portion of the condominium is situated, and is effective only upon recordation.

(c)        In the case of a condominium containing only units having horizontal boundaries described in the declaration, a termination agreement may provide that all the common elements and units of the condominium shall be sold following termination. If, pursuant to the agreement, any real estate in the condominium is to be sold following termination, the termination agreement must set forth the minimum terms of the sale.

(d)        In the case of a condominium containing any units not having horizontal boundaries described in the declaration, a termination agreement may provide for sale of the common elements, but may not require that the units be sold following termination, unless the declaration as originally recorded provided otherwise or unless all the unit owners consent to the sale.

(e)        The association, on behalf of the unit owners, may contract for the sale of real estate in the condominium, but the contract is not binding on the unit owners until approved pursuant to subsections (a) and (b). If any real estate in the condominium is to be sold following termination, title to that real estate, upon termination, vests in the association as trustee for the holders of all interests in the units. Thereafter, the association has all powers necessary and appropriate to effect the sale. Until the sale has been concluded and the proceeds thereof distributed, the association continues in existence with all powers it had before termination. Proceeds of the sale must be distributed to unit owners and lienholders as their interests may appear, in proportion to the respective interests of unit owners as provided in subsection (h). Unless otherwise specified in the termination agreement, as long as the association holds title to the real estate, each unit owner and his successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted his unit. During the period of that occupancy, each unit owner and his successors in interest remain liable for all assessments and other obligations imposed on unit owners by this Chapter or the declaration.

(f)         If the real estate constituting the condominium is not to be sold following termination, title to the common elements and, in a condominium containing only units having horizontal boundaries described in the declaration, title to all the real estate in the condominium, vests in the unit owners upon termination as tenants in common in proportion to their respective interests as provided in subsection (h), and liens on the units shift accordingly. While the tenancy in common exists, each unit owner and his successors in interest have an exclusive right to occupancy of the portion of the real estate that formerly constituted his unit.

(g)        Following termination of the condominium, the proceeds of any sale of real estate, together with the assets of the association, are held by the association as trustee for unit owners and holders of liens on the units as their interests may appear. Following termination, creditors of the association holding liens on the units, which were recorded before termination, may enforce those liens in the same manner as any lienholder. All other creditors of the association are to be treated as if they had perfected liens on the units immediately before termination.

(h)        The respective interests of unit owners referred to in subsections (e), (f) and (g) are as follows:

(1)        Except as provided in paragraph (2), the respective interests of unit owners are the fair market value of their units, limited common elements, and common element interests immediately before the termination, as determined by one or more independent appraisers selected by the association. The  decision of the independent appraisers shall be distributed to the unit owners and becomes final unless disapproved within 30 days after distribution by unit owners of units to which twenty‑five percent (25%) of the votes in the association are allocated. The proportion of any unit owner's interest to that of all unit owners is determined by dividing the fair market value of that unit owner's unit and common element interest by the total fair market values of all the units and common elements.

(2)        If any unit or any limited common element is destroyed to the extent that an appraisal of the fair market value thereof prior to destruction cannot be made, the interests of all unit owners are their respective common element interests immediately before the termination.

(i)         Except as provided in subsection (j), foreclosure or enforcement of a lien or encumbrance against the entire condominium does not of itself terminate the condominium, and foreclosure or enforcement of a lien or encumbrance against a portion of the condominium, other than withdrawable real estate, does not withdraw that portion from the condominium. Foreclosure or enforcement of a lien or encumbrance against withdrawable real estate does not of itself withdraw that real estate from the condominium, but the person  taking title thereto has the right to require from the association, upon request, an amendment excluding the real estate from the condominium.

(j)         If a lien or encumbrance against a portion of the real estate comprising the condominium has priority over the declaration, and the lien or encumbrance has not been released, the parties foreclosing the lien or encumbrance may upon foreclosure, record an instrument excluding the real estate subject to that lien or encumbrance from the condominium. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-2-119. Reserved for future codification purposes.

§ 47C‑2‑119.  Reserved for future codification purposes.



§ 47C-2-120. Master associations.

§ 47C‑2‑120.  Master associations.

(a)        If the declaration for a condominium provides that any of the powers described in G.S. 47C‑3‑102 are to be exercised by or may be delegated to a profit or nonprofit corporation (or unincorporated association) which exercises those or other powers on behalf of one or more condominiums or for the benefit of the unit owners of one or more condominiums, all provisions of this chapter applicable to unit owners' associations apply to any such corporation (or unincorporated association), except as modified by this section.

(b)        Unless a master association is acting in the capacity of an association described in G.S. 47C‑3‑101, it may exercise the powers set forth in G.S. 47C‑3‑102(a)(2) only to the extent expressly permitted in the declarations of condominiums which are part of the master association or expressly described in the delegations of power from those condominiums to the master association.

(c)        If the declaration of any condominium provides that the executive board may delegate certain powers to a master association, the members of the executive board have no liability for the acts or omissions of the master association with respect to those powers following delegation.

(d)        The rights and responsibilities of unit owners with respect to the unit owners' association set forth in G.S. 47C‑3‑103, 47C‑3‑108, 47C‑3‑109, and 47C‑3‑110 apply in the conduct of the affairs of a master association only to those persons who elect the board of a master association, whether or not those persons are otherwise unit owners within the meaning of this Chapter.

(e)        Notwithstanding the provisions of G.S. 47C‑3‑103(f) with respect to the election of the executive board of an association by all unit owners after the period of declarant control ends and even if a master association is also an association described in G.S. 47C‑3‑101, the certificate of incorporation or other instrument creating the master association and the declaration of each condominium, the powers of which are assigned by the declaration or delegated to the master association, may provide that the executive board of the master association must be elected after the period of declarant control in any of the following ways:

(1)        All unit owners of all condominiums subject to the master association may elect all members of that executive board.

(2)        All members of the executive boards of all condominiums subject to the master association may elect all members of that executive board.

(3)        All unit owners of each condominium subject to the master association may elect specified members of that executive board.

(4)        All members of the executive board of each condominium subject to the master association may elect specified members of that executive board. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-2-121. Merger or consolidation of condominiums.

§ 47C‑2‑121.  Merger or consolidation of condominiums.

(a)        Any two or more condominiums may, by agreement of the unit owners as provided in subsection (b), be merged or consolidated into a single condominium. In the event of a merger or consolidation, unless the agreement otherwise provides, the resultant condominium shall be, for all purposes, the legal successor of all of the pre‑existing condominiums, and the operations and activities of all associations of the pre‑existing condominiums shall be merged or consolidated into a single association which shall hold all powers, rights, obligations, assets and liabilities of all pre‑existing associations.

(b)        An agreement of two or more condominiums to merge or consolidate pursuant to subsection (a) must be evidenced by an agreement prepared, executed, recorded and certified by the president of the association of each of the pre‑existing condominiums following approval by owners of units to which are allocated the percentage of votes in each condominium required to terminate that condominium. Any such agreement must be executed in the same manner as a deed and recorded in every county in which a portion of the condominium is located and is not effective until recorded.

(c)        Every merger or consolidation agreement must provide for the reallocation of the allocated interests in the new association among the units of the resultant condominium either (i) by stating such reallocations or the formulas upon which they are based or (ii) by stating the percentage of overall allocated interests of the new condominium which are allocated to all of the units comprising each of the pre‑existing condominiums and providing that the portion of such percentages allocated to each unit formerly comprising a part of such pre‑existing condominium shall be equal to the percentages of allocated interests allocated to such unit by the declaration of the pre‑existing condominiums. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-3-101. Organization of unit owners' association.

Article 3.

Management of the Condominium.

§ 47C‑3‑101.  Organization of unit owners' association.

A unit owners' association shall be organized no later than the date the first unit in the condominium is conveyed. The membership of the association at all times shall consist exclusively of all the unit owners, or following termination of the condominium, of all persons entitled to distributions of proceeds under G.S. 47C‑2‑118. The association shall be organized as a profit or nonprofit corporation or as an unincorporated nonprofit association. (1985 (Reg. Sess., 1986), c. 877, s. 1; 2006‑226, s. 4.)



§ 47C-3-102. Powers of unit owners' association.

§ 47C‑3‑102.  Powers of unit owners' association.

(a)        Unless the declaration expressly provides to the contrary, the association, even if unincorporated, may:

(1)        Adopt and amend bylaws and rules and regulations;

(2)        Adopt and amend budgets for revenues, expenditures, and reserves and collect assessments for common expenses from unit owners;

(3)        Hire and terminate managing agents and other employees, agents, and independent contractors;

(4)        Institute, defend, or intervene in its own name in litigation or administrative proceedings on matters affecting the condominium;

(5)        Make contracts and incur liabilities;

(6)        Regulate the use, maintenance, repair, replacement, and modification of common elements;

(7)        Cause additional improvements to be made as a part of the common elements;

(8)        Acquire, hold, encumber, and convey in its own name any right, title, or interest to real or personal property, provided that common elements may be conveyed or subjected to a security interest only pursuant to G.S. 47C‑3‑112;

(9)        Grant easements, leases, licenses, and concessions through or over the common elements;

(10)      Impose and receive any payments, fees, or charges for the use, rental, or operation of the common elements other than limited common elements described in subsections 47C‑2‑102(2) and (4) and for services provided to unit owners;

(11)      Impose charges for late payment of assessments, not to exceed the greater of twenty dollars ($20.00) per month or ten percent (10%) of any assessment installment unpaid and, after notice and an opportunity to be heard, suspend privileges or services provided by the association (except rights of access to lots) during any period that assessments or other amounts due and owing to the association remain unpaid for a period of 30 days or longer, and levy reasonable fines not to exceed one hundred dollars ($100.00) (G.S. 47C‑3‑107.1) for violations of the declaration, bylaws, and rules and regulations of the association.

(12)      Impose reasonable charges for the preparation and recordation of amendments to the declaration, resale certificates required by G.S. 47C‑4‑109, or statements of unpaid assessments;

(13)      Provide for the indemnification of and maintain liability insurance for its officers, executive board, directors, employees and agents;

(14)      Assign its right to future income, including the right to receive common expense assessments.

(15)      Exercise all other powers that may be exercised in this State by legal entities of the same types as the association; and

(16)      Exercise any other powers necessary and proper for the governance and operation of the association.

(b)        Notwithstanding subsection (a), the declaration may not impose limitations on the power of the association to deal with the declarant that are more restrictive than the limitations imposed on the power of the association to deal with other persons. (1985 (Reg. Sess., 1986), c. 877, s. 1; 2004‑109, s. 2; 2005‑422, ss. 10, 11.)



§ 47C-3-103. Executive board members and officers.

§ 47C‑3‑103.  Executive board members and officers.

(a)        Except as provided in the declaration, the bylaws, or subsection (b) or other provisions of this chapter, the executive board may act in all instances on behalf of the association. In the performance of their duties, the officers and members of the executive board shall be deemed to stand in a fiduciary relationship to the association and the unit owners and shall discharge their duties in good faith, and with that diligence and care which ordinarily prudent men would exercise under similar circumstances in like positions.

(b)        The executive board may not act on behalf of the association to amend the declaration (G.S. 47C‑2‑117), to terminate the condominium (G.S. 47C‑2‑118), or to elect members of the executive board or determine the qualifications, powers and duties, or terms of office of executive board members (G.S. 47C‑3‑103(e) and (f)), but the executive board may fill vacancies in its membership for the unexpired portion of any term. Notwithstanding any provision of the declaration or bylaws to the contrary, the unit owners, by at least sixty‑seven percent (67%) vote of all persons present and entitled to vote at any meeting of the unit owners at which a quorum is present, may remove any member of the executive board with or without cause, other than members appointed by the declarant.

(c)        Within 30 days after adoption of any proposed budget for the condominium, the executive board shall provide a summary of the budget to all the unit owners, and shall set a date for a meeting of the unit owners to consider ratification of the budget not less than 14 nor more than 30 days after mailing of the summary. There shall be no requirement that a quorum be present at the meeting. The budget is ratified unless at that meeting a majority of all the unit owners or any larger vote specified in the declaration rejects the budget. In the event the proposed budget is rejected, the periodic budget last ratified shall be continued until such time as the unit owners ratify a subsequent budget proposed by the executive board.

(d)        Subject to subsection (e), the declaration may provide for a period of declarant control of the association, during which period a declarant, or persons designated by him, may appoint and remove the officers and members of the executive board. Regardless of the period provided in the declaration, a period of declarant control terminates no later than the earlier of: (i) 120 days after conveyance of seventy‑five percent (75%) of the units (including units which may be created pursuant to special declarant rights) to unit owners other than a declarant; (ii) two years after all declarants have ceased to offer units for sale in the ordinary course of business; or (iii) two years after any development right to add new units was last exercised. A declarant may voluntarily surrender the right to appoint and remove officers and members of the executive board before termination of that period, but in that event he may require, for the duration of the period of declarant control, that specified actions of the association or executive board, as described in a recorded instrument executed by the declarant, be approved by the declarant before they become effective.

(e)        Not later than 60 days after conveyance of twenty‑five percent (25%) of the units (including units which may be created pursuant to special rights) to unit owners other than a declarant, at least one member and not less than twenty‑five percent (25%) of the members of the executive board shall be elected by unit owners other than the declarant. Not later than 60 days after conveyance of fifty percent (50%) of the units (including units which may be created pursuant to special declarant rights) to unit owners other than a declarant, not less than thirty‑three percent (33%) of the members of the executive board shall be elected by unit owners other than the declarant.

(f)         Not later than the termination of any period of declarant control, the unit owners shall elect an executive board of at least three members, at least a majority of whom must be unit owners. The executive board shall elect the officers. The executive board members and officers shall take office upon election.

(g)        The association shall publish the names and addresses of all officers and board members of the association within 30 days of the election. (1985 (Reg. Sess., 1986), c. 877, s. 1; 2005‑422, ss. 12, 13.)



§ 47C-3-104. Transfer of special declarant rights.

§ 47C‑3‑104.  Transfer of special declarant rights.

(a)        No special declarant right (G.S. 47C‑1‑103(23)) created or reserved under this chapter may be transferred except by an instrument evidencing the transfer recorded in every county in which any portion of the condominium is located. The instrument is not effective unless executed by the transferee.

(b)        Upon transfer of any special declarant right, the liability of a transferor declarant is as follows:

(1)        A transferor is not relieved of any obligation or liability arising before the transfer, including, but not limited to, liability or obligations relating to warranties. Lack of privity does not deprive any unit owner of standing to bring an action to enforce any obligation of the transferor.

(2)        If the successor to any special declarant right is an affiliate of a declarant (G.S. 47C‑1‑103(1)), the transferor is jointly and severally liable with the successor for any obligation or liability of the successor which relates to the condominium.

(3)        If a transferor retains any special declarant right, but transfers other special declarant rights to a successor who is not an affiliate of the declarant, the transferor is liable for any obligations or liabilities imposed on a declarant by this chapter or by the declaration relating to the retained special declarant rights and arising after the transfer.

(4)        A transferor has no liability for any act or omission or any  breach of a contractual or warranty obligation arising from the exercise of a special declarant right by a successor declarant who is not an affiliate of the transferor.

(c)        Unless otherwise provided in a mortgage instrument or deed of trust, in case of foreclosure of a mortgage, tax sale, judicial sale, sale by a trustee under a deed of trust, or sale under Bankruptcy Code or receivership proceedings, of any units owned by a declarant, or real estate in a condominium subject to development rights, a person acquiring title to all the real estate being foreclosed or sold, but only upon his request, succeeds to all special declarant rights related to that real estate held by that declarant, or only to any rights reserved in the declaration and held by that declarant to maintain models, sales offices and signs. The judgment or instrument conveying title shall provide for transfer of only the special declarant rights requested.

(d)        Upon foreclosure, tax sale, judicial sale, sale by a trustee under a deed of trust, or sale under Bankruptcy Code or receivership proceedings, of all units and other real estate in a condominium owned by a declarant the declarant ceases to have any special declarant rights.

(e)        The liabilities and obligations of persons who succeed to special declarant rights are as follows:

(1)        A successor to any special declarant right who is an affiliate of a declarant is subject to all obligations and liabilities imposed on the transferor related to the condominium.

(2)        A successor to any special declarant right, other than a successor described in paragraphs (3) and (4) who is not an affiliate of a declarant, is subject to all obligations and liabilities:

a.         On a declarant which relate to his exercise or nonexercise of  special declarant rights; or

b.         On his transferor, other than:

(i) Misrepresentations by any prior declarant;

(ii) Warranty obligations on improvements made by any previous declarant, or made before the condominium was created;

(iii) Breach of any fiduciary obligation by any previous declarant or his appointees to the executive board; or

(iv) Any liability or obligation imposed on the transferor as a result of the transferor's acts or omissions after the transfer.

(3)        A successor to only a right reserved in the declaration to maintain models, sales offices, and signs (G.S. 47C‑2‑115), if he is not an affiliate of a declarant, may not exercise any other special declarant right, and is not subject to any liability or obligation as a declarant, except the obligation to provide a public offering statement, and any liability arising as a result thereof.

(4)        A successor to all special declarant rights held by his transferor who is not an affiliate of that declarant and who succeeded to those rights pursuant to a deed in lieu of foreclosure or a judgment or instrument conveying title to units under subsection (c), may declare his intention in a recorded instrument to hold those rights solely for transfer to another person. Thereafter, until transferring all special declarant rights to any person acquiring title to any unit owned by the successor, or until recording an instrument permitting exercise of all those rights other than the right  held by his transferor to control the executive board in accordance with the provisions of G.S. 47C‑3‑103(d) for the duration of any period of declarant control, and any attempted exercise of those rights is void. So long as a successor declarant may not exercise special declarant rights under this subsection, he is not subject to any liability or obligation as a declarant other than liability for his acts and omissions under G.S. 47C‑3‑103(d). (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-3-105. Termination of contracts and leases of declarant.

§ 47C‑3‑105.  Termination of contracts and leases of declarant.

If entered into by or on behalf of the association before the executive board elected by the unit owners pursuant to G.S. 47C‑3‑103(f) takes office, (1) any management contract, employment contract, or lease of recreational or parking areas or facilities, (2) any other contract or lease between the association and a declarant or an affiliate of a declarant, or (3) any contract or lease that is not bona fide or was unconscionable to the unit owners at the time entered into under the circumstances then prevailing may be terminated without penalty by the association at any time after the executive board elected by the unit owners pursuant to G.S. 47C‑3‑103(f) takes office  upon not less than 90 days' notice to the other party. Notice of the substance of the provisions of this section shall be set out in each contract entered into by or on behalf of the association before the executive board elected by the unit owners pursuant to G.S. 47C‑3‑103(f) takes office. Failure of the contract to contain such a provision shall not effect the rights of the association under this section. This section does not apply to any lease the termination of which would terminate the condominium or reduce its size, unless the real estate subject to that lease was included in the condominium for the purpose of avoiding the right of the association to terminate a lease under this section. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-3-106. Bylaws.

§ 47C‑3‑106.  Bylaws.

(a)        The bylaws of the association shall provide for:

(1)        The number of members of the executive board and the titles of the officers of the association;

(2)        Election by the executive board of the officers of the association;

(3)        The qualifications, powers and duties, terms of office, and manner of electing and removing executive board members and officers and filling vacancies;

(4)        Which, if any, of its powers the executive board or officers may delegate to other persons or to a managing agent;

(5)        Which of its officers may prepare, execute, certify, and record amendments to the declaration on behalf of the association; and

(6)        The method of amending the bylaws.

(b)        Any other matters the association deems necessary or appropriate. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-3-107. Upkeep; damages; assessments for damages, fines.

§ 47C‑3‑107.  Upkeep; damages; assessments for damages, fines.

(a)        Except as provided in G.S. 47C‑3‑113(h), the association is responsible for causing the common elements to be maintained, repaired, and replaced when necessary and to assess the unit owners as necessary to recover the costs of such maintenance, repair, or replacement except that the cost of maintenance, repair or replacement of a limited common element shall be assessed as provided in G.S. 47C‑3‑115(b). Each unit owner is responsible for maintenance, repair and replacement of his unit. Each unit owner shall afford to the association and when necessary to another unit owner access through his unit reasonably necessary for any such maintenance, repair or replacement activity.

(b)        If damage, for which a unit owner is legally responsible and which is not covered by insurance provided by the association pursuant to G.S. 47C‑3‑113 is inflicted on any common element, the association may direct such unit owner to repair such damage or the association may itself cause the repairs to be made and recover the costs thereof from the responsible unit owner.

(c)        If damage is inflicted on any unit by an agent of the association in the scope of his activities as such agent, the association is liable to repair such damage or to reimburse the unit owner for the cost of repairing such damages. The association shall also be liable for any losses to the unit owner.

(d)        The bylaws of the association may in cases when the claim under subsection (b) or (c) is five hundred dollars ($500.00) or less provide for hearings before an adjudicatory panel to determine if a unit owner is responsible for damages to any common element or whether the association is responsible for damages to any unit. Such panel shall accord to the party charged with causing damages notice of the charge, opportunity to be heard and to present evidence, and notice of the decision. This panel may assess a liability for each damage incident not in excess of five hundred dollars ($500.00) against each unit owner charged or against the association. Liabilities of unit owners so assessed shall be assessments secured by lien under G.S. 47C‑ 3‑116. Liabilities of the association may be offset by the unit owner against sums owing the association and if so offset shall reduce the amount of any lien of the association against the unit at issue.

(e)        The declarant alone is liable for maintenance, repair and all other expenses in connection with real estate subject to development rights. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-3-107.1. Procedures for fines and suspension of condominium privileges or services.

§ 47C‑3‑107.1.  Procedures for fines and suspension of condominium privileges or services.

Unless a specific procedure for the imposition of fines or suspension of condominium privileges or services is provided for in the declaration, a hearing shall be held before the executive board or an adjudicatory panel appointed by the executive board to determine if any unit owner should be fined or if condominium privileges or services should be suspended pursuant to the powers granted to the association in G.S. 47C‑3‑102(11). Any adjudicatory panel appointed by the executive board shall be composed of members of the association who are not officers of the association or members of the executive board. The unit owner charged shall be given notice of the charge, opportunity to be heard and to present evidence, and notice of the decision. If it is decided that a fine should be imposed, a fine not to exceed one hundred dollars ($100.00) may be imposed for the violation and without further hearing, for each day more than five days after the decision that the violation occurs. Such fines shall be assessments secured by liens under G.S. 47C‑3‑116. If it is decided that a suspension of condominium privileges or services should be imposed, the suspension may be continued without further hearing until the violation or delinquency is cured. A unit owner may appeal a decision of an adjudicatory panel to the full executive board by delivering written notice of appeal to the executive board within 15 days after the date of the decision. The executive board may affirm, vacate, or modify the prior decision of the adjudicatory body. (1985 (Reg. Sess., 1986), c. 877, s. 1; 1997‑456, s. 27; 2005‑422, s. 14.)



§ 47C-3-108. Meetings.

§ 47C‑3‑108.  Meetings.

(a)        A meeting of the association shall be held at least once each year. Special meetings of the association may be called by the president, a majority of the executive board, or by unit owners having twenty percent (20%) or any lower percentage specified in the bylaws of the votes in the association. Not less than 10 nor more than 50 days in advance of any meeting, the secretary or other officer specified in the bylaws shall cause notice to be hand‑delivered or sent prepaid by United States mail to the mailing address of each unit or to any other mailing address designated in writing by the unit owner, or sent by electronic means, including by electronic mail over the Internet, to an electronic mailing address designated in writing by the unit owner. The notice of any meeting must state the time and place of the meeting and the items on the agenda, including the general nature of any proposed amendment to the declaration or bylaws, any budget changes, and any proposal to remove a director or officer.

(b)        Meetings of the executive board shall be held as provided in the bylaws. At regular intervals, the executive board meeting shall provide unit owners an opportunity to attend a portion of an executive board meeting and to speak to the executive board about their issues and concerns. The executive board may place reasonable restrictions on the number of persons who speak on each side of an issue and may place reasonable time restrictions on persons who speak.

(c)        Except as otherwise provided for in the bylaws, meetings of the association and executive board shall be conducted in accordance with the most recent edition of Robert's Rules of Order Newly Revised. (1985 (Reg. Sess., 1986), c. 877, s. 1; 2004‑109, s. 5; 2005‑422, s. 15.)



§ 47C-3-109. Quorums.

§ 47C‑3‑109.  Quorums.

(a)        Unless the bylaws provide otherwise, a quorum is deemed present throughout any meeting of the association if persons entitled to cast twenty percent (20%) of the votes which may be cast for election of the executive board are present in person or by proxy at the beginning of the meeting.

(b)        Unless the bylaws specify a larger percentage, a quorum is deemed present throughout any meeting of the executive board of persons entitled to cast fifty percent (50%) of the votes on that board are present at the beginning of the meeting. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-3-110. Voting; proxies.

§ 47C‑3‑110.  Voting; proxies.

(a)        If only one of the multiple owners of a unit is present at a meeting of the association, he is entitled to cast all the votes allocated to that unit. If more than one of the multiple owners are present, the votes allocated to that unit may be cast only in accordance with the agreement of a majority in interest of the multiple owners, unless the declaration or bylaws expressly provides otherwise. Majority agreement is conclusively presumed if any one of the multiple owners casts the votes allocated to that unit without protest being made promptly to the person presiding over the meeting by any of the other owners of the unit.

(b)        Votes allocated to a unit may be cast pursuant to a proxy duly  executed by a unit owner. If a unit is owned by more than one person, each owner of the unit may vote or register protest to the casting of votes by the other owners of the unit through a duly executed proxy. A unit owner may not revoke a proxy given pursuant to this section except by written notice of revocation delivered to the person presiding over a meeting of the association. A proxy is void if it is not dated. A proxy terminates one year after its date, unless it specifies a shorter term.

(c)        If the declaration requires that votes on specified matters affecting the condominium be cast by lessees rather than unit owners of leased units: (i) the provisions of subsection (a) and (b) apply to lessees as if they were unit owners; (ii) unit owners who have leased their units to other persons may not cast votes on those specified matters; and (iii) lessees are entitled to notice of meetings, access to records, and other rights respecting those matters as if they were unit owners. Unit owners must also be given notice, in the manner provided in G.S. 47C‑3‑108, of all meetings at which lessees may be entitled to vote.

(d)        No votes allocated to a unit owned by the association may be cast.

(e)        The declaration may provide that on specified issues only a defined subgroup of unit owners may vote provided:

(1)        The issue being voted on is of special interest solely to members of the subgroup; and

(2)        All except de minimis costs that will be incurred based on the vote taken will be assessed solely against those unit owners entitled to vote.

(f)         For purposes of subdivision (e)(1) above an issue to be voted on is not of special interest solely to a subgroup if it substantially affects the overall appearance of the condominium or substantially affects living conditions of unit owners not included in the voting subgroup. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-3-111. Tort and contract liability.

§ 47C‑3‑111.  Tort and contract liability.

(a)        Neither the association nor any unit owner except the declarant is liable for that declarant's torts in connection with any part of the condominium which that declarant has the responsibility to maintain.

(b)        An action alleging a wrong done by the association must be brought against the association and not against a unit owner.

(c)        If an action is brought against the association for a wrong which occurred during any period of declarant control, and if the association gives the declarant who then controlled the association reasonable notice of and an opportunity to defend against the action, such declarant is liable to the association:

(1)        for all tort losses not covered by insurance carried by the association suffered by the association or that unit owner, and

(2)        for all losses which the association would not have incurred but for a breach of contract. Nothing in this subsection shall be construed to impose strict or absolute liability upon the declarant for wrongs or actions which occurred during the period of declarant control.

(d)        In any case where the declarant is liable to the association under this section, the declarant is also liable for all litigation expenses, including reasonable attorneys' fees, incurred by the association. Any statute of limitation affecting the association's right of action under this section is tolled until the period of declarant control terminates. A unit owner is not precluded from bringing an action contemplated by this section because he is a unit owner or a member or officer of the association. Liens resulting from judgments against the association are governed by G.S. 47C‑3‑117 (Other Liens Affecting the Condominium). (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-3-112. Conveyance or encumbrance of common elements.

§ 47C‑3‑112.  Conveyance or encumbrance of common elements.

(a)        Portions of the common elements may be conveyed or subjected to a security interest by the association if persons entitled to cast at least eighty percent (80%) of the votes in the association, including eighty percent (80%) of the votes allocated to units not owned by a declarant, or any larger percentage the declaration specifies, agree to that action; provided, that all the owners of units to which any limited common element is allocated must agree in order to convey that limited common element or subject it to a security interest. The declaration may specify a smaller percentage  only if all of the units are restricted exclusively to nonresidential uses. Distribution of the proceeds of the sale of a limited common element shall be as provided by agreement between the unit owners to which it is allocated and the association. Proceeds of the sale or financing of a common element (other than a limited common element) shall be an asset of the association.

(b)        An agreement to convey common elements or subject them to a security interest must be evidenced by the execution of an agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of unit owners. The agreement must specify a date after which the agreement will be void unless recorded before that date. The agreement and all ratifications thereof must be recorded in every county in which a portion of the condominium is situated, and is effective only upon recordation.

(c)        The association, on behalf of the unit owners, may contract to  convey common elements, or subject them to a security interest, but the contract is not enforceable against the association until approved pursuant to subsections (a) and (b). Thereafter, the association has all powers necessary and appropriate to effect the conveyance or encumbrance, including the power to execute deeds or other instruments.

(d)        Any purported conveyance, encumbrance, judicial sale or other voluntary transfer of common elements, unless made pursuant to this section, is void.

(e)        A conveyance or encumbrance of common elements pursuant to this section shall not deprive any unit of its rights of access and support. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-3-113. Insurance.

§ 47C‑3‑113.  Insurance.

(a)        Commencing not later than the time of the first conveyance of a unit to a person other than a declarant, the association shall maintain, to the extent available:

(1)        Property insurance on the common elements insuring against all risks of direct physical loss commonly insured against including fire and extended coverage perils. The total amount of insurance after application of any deductibles shall be not less than eighty percent (80%) of the replacement cost of the insured property at the time the insurance is purchased and at each renewal date, exclusive of land, excavations, foundations and other items normally excluded from property policies; and

(2)        Liability insurance in reasonable amounts, covering all occurrences commonly insured against death, bodily injury and property damage arising out of or in connection with the use, ownership, or maintenance of the common elements.

(b)        In the case of a building containing units having horizontal boundaries described in the declaration, the insurance maintained under subdivision (a)(1), to the extent reasonably available, shall include the units, but need not include improvements and betterments installed by unit owners.

(c)        If the insurance described in subsection (a) or (b) of this section is not reasonably available, the association promptly shall cause notice of that fact to be hand‑delivered or sent prepaid by United States mail to all unit owners. The declaration may require the association to carry any other insurance, and the association in any event may carry any other insurance it deems appropriate to protect the association or the unit owners.

(d)        Insurance policies carried pursuant to subsection (a) must provide that:

(1)        Each unit owner is an insured person under the policy with respect to liability arising out of his interest in the common elements or membership in the association;

(2)        The insurer waives its right to subrogation under the policy against any unit owner or members of his household;

(3)        No act or omission by any unit owner, unless acting within the scope of his authority on behalf of the association, will preclude recovery under the policy; and

(4)        If, at the time of a loss under the policy, there is other insurance in the name of a unit owner covering the same risk covered by the policy, the association's policy provides primary insurance.

(e)        Any loss covered by the property policy under subsections (a)(1) and (b) shall be adjusted with the association, but the insurance proceeds for that loss shall be payable to any insurance trustee designated for that purpose, or otherwise to the association, and not to any mortgagee or beneficiary under a deed of trust. The insurance trustee or the association shall hold any insurance proceeds in trust for unit owners and lienholders as their interests may appear. Subject to the provisions of subsection (h), the proceeds shall be disbursed first for the repair or restoration of the damaged property, and unit owners and lienholders are not entitled to receive payment of any portion of the proceeds unless there is a surplus of proceeds after the property has been completely repaired or restored, or the condominium is terminated.

(f)         An insurance policy issued to the association does not prevent a unit owner from obtaining insurance for his own benefit.

(g)        An insurer that has issued an insurance policy under this section shall issue certificates or memoranda of insurance to the association and, upon written request, to any unit owner, mortgagee, or beneficiary under a deed of trust. The insurer issuing the policy may not cancel or refuse to renew it until 30 days after notice of the proposed cancellation or nonrenewal has been mailed to the association, each unit owner and each mortgagee or beneficiary under a deed of trust to whom certificates or memoranda of insurance have been issued at their respective last known addresses.

(h)        Any portion of the condominium for which insurance is required under this section which is damaged or destroyed shall be repaired or replaced promptly by the association unless (1) the condominium is terminated, (2) repair or replacement would be illegal under any State or local health or safety statute or ordinance, or (3) the unit owners decide not to rebuild by an eighty percent (80%) vote, including one hundred percent (100%) approval of owners of units not to be rebuilt or owners assigned to limited common elements not to be rebuilt. The cost of repair or replacement in excess of insurance proceeds and reserves is a common expense. If the entire condominium is not repaired or replaced, (1) the insurance proceeds attributable to the damaged common elements shall be used to restore the damaged area to a condition compatible with the remainder of the condominium, (2) the insurance proceeds attributable to units and limited common elements which are not rebuilt shall be distributed to the owners of those units and the owners of the units to which those limited common elements were allocated or to lienholders, as their interest may appear, and (3) the remainder of the proceeds shall be distributed to all the unit owners or lienholders, as their interest may appear, in proportion to their common element interest. If the unit owners vote not to rebuild any unit, that unit's allocated interests are automatically reallocated upon the vote as if the unit had been condemned under G.S. 47C‑1‑107(a), and the association promptly shall prepare, execute, and record an amendment to the declaration reflecting the reallocations. Notwithstanding the provisions of this subsection, G.S. 47C‑2‑118 governs the distribution of insurance proceeds if the condominium is terminated.

(i)         The provisions of this section may be varied or waived in the case of a condominium all of whose units are restricted to nonresidential use. (1985 (Reg. Sess., 1986), c. 877, s. 1; 1998‑211, s. 8(a)‑(c).)



§ 47C-3-114. Surplus funds.

§ 47C‑3‑114.  Surplus funds.

Unless otherwise provided in the declaration, any surplus funds of the association remaining after payment of or provisions for common expenses and any prepayment of reserves must be paid to the unit owners in proportion to their common expense liabilities or credited to them to reduce their future common expense assessments. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-3-115. Assessments for common expense.

§ 47C‑3‑115.  Assessments for common expense.

(a)        Until the association makes a common expense assessment, the declarant shall pay all the common expenses. After any assessment has been made by the association, assessments thereafter must be made at least annually by the association.

(b)        Except for assessments under subsections (c), (d), and (e), all common expenses must be assessed against all the units in accordance with the allocations set forth in the declaration pursuant to G.S. 47C‑ 2‑107(a). Any past due common expense assessment or installment thereof bears interest at the rate established by the association not exceeding eighteen percent (18%) per year.

(c)        To the extent required by the declaration:

(1)        Any common expense associated with the maintenance, repair, or  replacement of a limited common element must be assessed against the units to which that limited common element is assigned, equally, or in any other proportion that the declaration provides;

(2)        Any common expense or portion thereof benefiting fewer than all of the units must be assessed exclusively against the units benefited; and

(3)        The costs of insurance must be assessed in proportion to risk and the costs of utilities must be assessed in proportion to usage.

(d)        Assessments to pay a judgment against the association (G.S. 47C‑3‑117(a)) may be made only against the units in the condominium at the time the judgment was entered, in proportion to their common expense liabilities.

(e)        If any common expense is caused by the misconduct of any unit owner, the association may assess that expense exclusively against his unit.

(f)         If common expense liabilities are reallocated, common expense assessments and any installment thereof not yet due shall be recalculated in accordance with the reallocated common expense liabilities. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-3-116. Lien for assessments.

§ 47C‑3‑116.  Lien for assessments.

(a)        Any assessment levied against a unit remaining unpaid for a period of 30 days or longer shall constitute a lien on that unit when a claim of lien is filed of record in the office of the clerk of superior court of the county in which the unit is located in the manner provided herein. Prior to filing a claim of lien, the association must make reasonable and diligent efforts to ensure that its records contain the unit owner's current mailing address. No fewer than 15 days prior to filing the lien, the association shall mail a statement of the assessment amount due by first‑class mail to the physical address of the unit and the unit owner's address of record with the association, and, if different, to the address for the unit owner shown on the county tax records and the county real property records for the unit. If the unit owner is a corporation, the statement shall also be sent by first‑class mail to the mailing address of the registered agent for the corporation. Unless the declaration otherwise provides, fees, charges, late charges and other charges imposed pursuant to G.S. 47C‑3‑102, 47C‑3‑107, 47C‑3‑107.1, and 47C‑3‑115 are enforceable as assessments under this section. Except as provided in subsections (a1) and (a2) of this section, the association's lien may be foreclosed in like manner as a mortgage on real estate under power of sale under Article 2A of Chapter 45 of the General Statutes.

(a1)      An association may not foreclose an association assessment lien under Article 2A of Chapter 45 of the General Statutes if the debt securing the lien consists solely of fines imposed by the association, interest on unpaid fines, or attorneys' fees incurred by the association solely associated with fines imposed by the association. The association, however, may enforce the lien by judicial foreclosure as provided in Article 29A of Chapter 1 of the General Statutes.

(a2)      An association shall not levy, charge, or attempt to collect a service, collection, consulting, or administration fee from any unit owner unless the fee is expressly allowed in the declaration. Any lien secured by debt consisting solely of these fees may only be enforced by judicial foreclosure as provided in Article 29A of Chapter 1 of the General Statutes.

(b)        The lien under this section is prior to all other liens and encumbrances on a unit except (i) liens and encumbrances (specifically including, but not limited to, a mortgage or deed of trust on the unit) recorded before the docketing of the lien in the office of the clerk of superior court, and (ii) liens for real estate taxes and other governmental assessments or charges against the unit. This subsection does not affect the priority of mechanics' or materialmen's liens.

(c)        A lien for unpaid assessments is extinguished unless proceedings to enforce the lien are instituted within three years after the docketing thereof in the office of the clerk of superior court.

(d)        This section does not prohibit actions to recover sums for which subsection (a) creates a lien or prohibit an association taking a deed in lieu of foreclosure.

(e)        A judgment, decree, or order in any action brought under this section shall include costs and reasonable attorneys' fees for the prevailing party. If the unit owner does not contest the collection of debt and enforcement of a lien after the expiration of the 15‑day period following notice as required in subsection (e1) of this section, then reasonable attorneys' fees shall not exceed one thousand two hundred dollars ($1,200), not including costs or expenses incurred. The collection of debt and enforcement of a lien remain uncontested as long as the unit owner does not dispute, contest, or raise any objection, defense, offset, or counterclaim as to the amount or validity of the debt and lien asserted or the association's right to collect the debt and enforce the lien as provided in this section. The attorneys' fee limitation in this subsection shall not apply to judicial foreclosures or proceedings authorized under subsection (d) of this section or G.S. 47C‑4‑117.

(e1)      A unit owner may not be required to pay attorneys' fees and court costs until the unit owner is notified in writing of the association's intent to seek payment of attorneys' fees and court costs. The notice must be sent by first‑class mail to the property address and, if different, to the mailing address for the unit owner in the association's records. The association must make reasonable and diligent efforts to ensure that its records contain the unit owner's current mailing address. The notice shall set out the outstanding balance due as of the date of the notice and state that the unit owner has 15 days from the mailing of the notice by first‑class mail to pay the outstanding balance without the attorneys' fees and court costs. If the unit owner pays the outstanding balance within this period, then the unit owner shall have no obligation to pay attorneys' fees and court costs. The notice shall also inform the unit owner of the opportunity to contact a representative of the association to discuss a payment schedule for the outstanding balance as provided in subsection (e2) of this section and shall provide the name and telephone number of the representative.

(e2)      The association, acting through its executive board and in the board's sole discretion, may agree to allow payment of an outstanding balance in installments. Neither the association nor the unit owner is obligated to offer or accept any proposed installment schedule. Reasonable administrative fees and costs for accepting and processing installments may be added to the outstanding balance and included in an installment payment schedule. Reasonable attorneys' fees may be added to the outstanding balance and included in an installment schedule only after the unit owner has been given notice as required in subsection (e1) of this section.

(f)         Where the holder of a first mortgage or first deed of trust of record, or other purchaser of a unit, obtains title to the unit as a result of foreclosure of a first mortgage or first deed of trust, such purchaser, and its heirs, successors and assigns, shall not be liable for the assessments against such unit which became due prior to acquisition of title to such unit by such purchaser. Such unpaid assessments shall be deemed to be common expenses collectible from all the unit owners including such purchaser, and its heirs, successors and assigns.

(g)        A claim of lien shall set forth the name and address of the association, the name of the record owner of the lot at the time the claim of lien is filed, a description of the lot, and the amount of the lien claimed. The first page of the claim of lien shall contain the following statement in print that is in boldface, capital letters and no smaller than the largest print used elsewhere in the document: "THIS DOCUMENT CONSTITUTES A LIEN AGAINST YOUR PROPERTY, AND IF THE LIEN IS NOT PAID, THE HOMEOWNERS ASSOCIATION MAY PROCEED WITH FORECLOSURE AGAINST YOUR PROPERTY IN LIKE MANNER AS A MORTGAGE UNDER NORTH CAROLINA LAW." The person signing the claim of lien on behalf of the association shall attach to and file with the claim of lien a certificate of service attesting to the attempt of service on the record owner, which service shall be attempted in accordance with G.S. 1A‑1, Rule 4(j) for service of a copy of a summons and a complaint. If the actual service is not achieved, the person signing the claim of lien on behalf of the association shall be deemed to have met the requirements of this subsection if service has been attempted pursuant to both of the following: (i) G.S. 1A‑1, Rule 4(j)(1) c., d., or e.; and (ii) by mailing a copy of the lien by regular, first‑class mail, postage prepaid to the physical address of the unit and the unit owner's address of record with the association, and, if different, to the address for the unit owner shown on the county tax records and the county real property records for the unit. In the event that the owner of record is not a natural person, and actual service is not achieved, the person signing the claim of lien on behalf of the association shall be deemed to have met the requirements of this subsection if service has been attempted once pursuant to the applicable provisions of G.S. 1A‑1, Rule 4(j)(3) through G.S. 1A‑1, Rule 4(j)(9).  (1985 (Reg. Sess., 1986), c. 877, s. 1; 2005‑422, s. 16; 2006‑226, s. 14(a); 2009‑515, s. 2.)



§ 47C-3-117. Other liens affecting the condominium.

§ 47C‑3‑117.  Other liens affecting the condominium.

(a)        A judgment for money against the association is not a lien on the common elements, but if docketed is a lien in favor of the judgment lienholder against all of the units in the condominium at the time the judgment was entered. No other property of a unit owner is subject to the claims of creditors of the association.

(b)        Notwithstanding the provisions of subsection (a), if the association has granted a security interest in the common elements to a creditor of the association pursuant to G.S. 47C‑3‑112, the holder of that security interest must exercise its right against the common elements before its judgment lien on any unit may be enforced.

(c)        Whether perfected before or after the creation of the condominium, if a lien other than a deed of trust or mortgage, including a judgment lien or lien attributable to work performed or materials supplied before creation of the condominium, becomes effective against two or more units, the unit owner of an affected unit may pay the lienholder the amount of the lien attributable to his unit, and the lienholder, upon receipt of payment, promptly shall deliver a release of the lien covering that unit. The amount of the payment must be proportionate to the ratio which that unit owner's common expense liability bears to the common expense liabilities of all unit owners whose units are subject to the lien. After payment, the association may not assess or have a lien against that unit owner's unit for any portion of the common expenses incurred in connection with that lien.

(d)        A judgment against the association shall be indexed in the name of the condominium and the association and, if so indexed, is notice of the lien against the units. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-3-118. Association records.

§ 47C‑3‑118.  Association records.

(a)        The association shall keep financial records sufficiently detailed to enable the association to comply with this chapter. All financial and other records, including records of meetings of the association and executive board, shall be made reasonably available for examination by any unit owner and the unit owner's authorized agents as required by the bylaws and by Chapter 55A of the General Statutes if the association is a nonprofit corporation. If the bylaws do not specify particular records to be maintained, the association shall keep accurate records of all cash receipts and expenditures and all assets and liabilities. In addition to any specific information that is required by the bylaws to be assembled and reported to the unit owners at specified times, the association shall make an annual income and expense statement and balance sheet available to all unit owners at no charge and within 75 days after the close of the fiscal year to which the information relates. Notwithstanding the bylaws, a more extensive compilation, review, or audit of the association's books and records for the current or immediately preceding fiscal year may be required by a vote of the majority of the executive board or by the affirmative vote of a majority of the unit owners present and voting in person or by proxy at any annual meeting or any special meeting duly called for that purpose.

(b)        The association, upon written request, shall furnish a unit owner or the unit owner's authorized agents a statement setting forth the amount of unpaid assessments and other charges against a unit. The statement shall be furnished within 10 business days after receipt of the request and is binding on the association, the executive board, and every unit owner.

(c)        In addition to the limitations of Article 8 of Chapter 55A of the General Statutes, no financial payments, including payments made in the form of goods and services, may be made to any officer or member of the association's executive board or to a business, business associate, or relative of an officer or member of the executive board, except as expressly provided for in the bylaws or in payments for services or expenses paid on behalf of the association which are approved in advance by the executive board. (1985 (Reg. Sess., 1986), c. 877, s. 1; 2005‑422, s. 17.)



§ 47C-3-119. Association as trustee.

§ 47C‑3‑119.  Association as trustee.

With respect to a third person dealing with the association in the association's capacity as a trustee under G.S. 47C‑2‑118 following termination or G.S. 47C‑3‑113 for insurance proceeds, the existence of trust powers and their proper exercise by the association may be assumed without inquiry. A third person is not bound to inquire whether the association has power to act as trustee or is properly exercising trust powers and a third person, without actual knowledge that the association is exceeding or improperly exercising its powers, is fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise. A third person is not bound to assure the proper application of trust assets paid or delivered to the association in its capacity as such trustee. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-3-120. Reserved for future codification purposes.

§ 47C-3-120.  Reserved for future codification purposes.



§ 47C-3-121. American and State flags and political sign displays.

§ 47C‑3‑121.  American and State flags and political sign displays.

Notwithstanding any provision in any declaration of covenants, no restriction on the use of land shall be construed to:

(1)        Regulate or prohibit the display of the flag of the United States or North Carolina, of a size no greater than four feet by six feet, which is displayed in accordance with or in a manner consistent with the patriotic customs set forth in 4 U.S.C. §§ 5‑10, as amended, governing the display and use of the flag of the United States unless:

a.         For restrictions registered prior to October 1, 2005, the restriction specifically uses the following terms:

1.         Flag of the United States of America;

2.         American flag;

3.         United States flag; or

4.         North Carolina flag.

b.         For restrictions registered on or after October 1, 2005, the restriction shall be written on the first page of the instrument or conveyance in print that is in boldface type, capital letters, and no smaller than the largest print used elsewhere in the instrument or conveyance. The restriction shall be construed to regulate or prohibit the display of the United States or North Carolina flag only if the restriction specifically states: "THIS DOCUMENT REGULATES OR PROHIBITS THE DISPLAY OF THE FLAG OF THE UNITED STATES OF AMERICA OR STATE OF NORTH CAROLINA".

This subdivision shall apply to owners of property who display the flag of the United States or North Carolina on property owned exclusively by them and does not apply to common areas, easements, rights‑of‑way, or other areas owned by others.

(2)        Regulate or prohibit the indoor or outdoor display of a political sign by an association member on that member's property owned exclusively by the member, unless:

a.         For restrictions registered prior to October 1, 2005, the restriction specifically uses the term "political signs".

b.         For restrictions registered on or after October 1, 2005, the restriction shall be written on the first page of the instrument or conveyance in print that is in boldface type, capital letters, and no smaller than the largest print used elsewhere in the instrument or conveyance. The restriction shall be construed to regulate or prohibit the display of political signs only if the restriction specifically states: "THIS DOCUMENT REGULATES OR PROHIBITS THE DISPLAY OF POLITICAL SIGNS".

Even when display of a political sign is permitted under this subdivision, an association (i) may prohibit the display of political signs earlier than 45 days before the day of the election and later than seven days after an election day, and (ii) may regulate the size and number of political signs that may be placed on a member's property if the association's regulation is no more restrictive than any applicable city, town, or county ordinance that regulates the size and number of political signs on residential property. If the local government in which the property is located does not regulate the size and number of political signs on residential property, the association shall permit at least one political sign with the maximum dimensions of 24 inches by 24 inches on a member's property. For the purposes of this subdivision, "political sign" means a sign that attempts to influence the outcome of an election, including supporting or opposing an issue on the election ballot. This subdivision shall apply to owners of property who display political signs on property owned exclusively by them and does not apply to common areas, easements, rights‑of‑way, or other areas owned by others. (2005‑422, s. 18; 2006‑226, s. 14(b).)



§ 47C-3-122. Irrigation of landscaping.

§ 47C‑3‑122.  Irrigation of landscaping.

Notwithstanding any provision in any declaration of covenants, no requirement to irrigate landscaping shall be construed to:

(1)        Require the irrigation of landscaping, during any period in which the U.S. Drought Monitor, as defined in G.S. 143‑350, or the Secretary of Environment and Natural Resources has designated an area in which the association is located as an area of severe, extreme, or exceptional drought and the Governor, a State agency, or unit of local government has imposed water conservation measures applicable to the area unless:

a.         For covenants registered prior to October 1, 2008, the covenant specifically requires the irrigation of landscaping notwithstanding water conservation measures imposed by the Governor, a State agency, or unit of local government. The association may not fine or otherwise penalize an owner of land for violation of an irrigation requirement during a period of drought as designated under this subdivision, unless the covenant specifically authorizes fines or other penalties.

b.         For covenants registered on or after October 1, 2008, the covenant must specifically state that any requirement to irrigate landscaping is suspended to the extent the requirement would otherwise be prohibited during any period in which the Governor, a State agency, or unit of local government has imposed water conservation measures. The association may not fine or otherwise penalize an owner of land for violation of an irrigation requirement during a drought designated under this subdivision, unless the covenant authorizes the fines or other penalties. This authorization must be written on the first page of the covenant in print that is in boldface type, capital letters, and no smaller than the largest print used elsewhere in the declarations of covenants.

(2)        For purposes of this section, the term "landscaping" includes lawns, trees, shrubbery, and other ornamental or decorative plants.  (2008‑143, s. 19(a).)



§ 47C-4-101. Applicability; waiver.

Article 4.

Protection of Purchasers.

§ 47C‑4‑101.  Applicability; waiver.

(a)        This Article applies to all units subject to this chapter, except as provided in subsection (b) or as modified or waived by agreement of purchasers of units in a condominium in which all units are restricted to nonresidential use.

(b)        Neither a public offering statement nor a resale certificate need be prepared or delivered in the case of a disposition which is:

(1)        Gratuitous;

(2)        Pursuant to court order;

(3)        By a government or governmental agency;

(4)        By foreclosure or deed in lieu of foreclosure;

(5)        To a person in the business of selling real estate who intends to offer those units to purchasers; or

(6)        Subject to cancellation at any time for any reason by the purchasers without penalty. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-4-102. Liability for public offering statement requirements.

§ 47C‑4‑102.  Liability for public offering statement requirements.

(a)        Except as provided in subsection (b), a declarant must, prior to the offering of any interest in a unit to the public, prepare a public offering statement conforming to the requirements of G.S. 47C‑ 4‑103, 47C‑4‑104, 47C‑4‑105, and 47C‑4‑106.

(b)        A declarant may transfer responsibility for preparation of all or a part of the public offering statement to a successor declarant or to a person in the business of selling real estate who intends to offer units in the condominium for his own account. In the event of any such transfer, the transferor must provide the transferee with any information necessary to enable the transferee to fulfill the requirements of subsection (a).

(c)        Any declarant or other person in the business of selling real estate who offers a unit for his own account to a purchaser shall deliver a public offering statement in the manner prescribed in G.S. 47C‑4‑108(a). The person who prepared all or a part of or delivered the public offering statement is subject to G.S. 47C‑4‑117 for any false or misleading statement set forth therein or for any omission of material fact therefrom with respect to that portion of the public offering statement which he prepared. If a declarant did not prepare any part of or deliver a public offering statement, he is not liable for any false or misleading statement set forth therein or for any omission of material fact therefrom unless he had actual knowledge of  the statement or omission. A declarant, who has transferred responsibility for preparation of all or a part of the public offering statement under subsection (b), shall be liable when a false or misleading statement in the public offering statement prepared by another results from the declarant's failure to provide the information required in subsection (b).

(d)        If a unit is a part of a condominium and is part of any other real estate regime in connection with the sale of which the delivery of a public offering statement is required under the laws of this State, a single public offering statement conforming to the requirements of G.S. 47C‑4‑103, 47C‑4‑104, 47C‑4‑105, and 47C‑4‑106 as those requirements relate to all real estate regimes in which the unit is located, and to any other requirements imposed under the laws of this State, may be prepared and delivered in lieu of providing two or more public offering statements. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-4-103. Public offering statement; general provisions.

§ 47C‑4‑103.  Public offering statement; general provisions.

(a)        A public offering statement must contain or fully and accurately disclose:

(1)        The name and principal address of the declarant and of the condominium;

(2)        A general description of the condominium, including to the extent possible, the types, number, and declarant's schedule of commencement and completion of construction of buildings and amenities which declarant anticipates including as part of the condominium;

(3)        The number of units in the condominium;

(4)        Copies of the recorded or proposed declaration (other than the plats and plans) and any other recorded covenants, conditions, restrictions and reservations affecting the condominium; the bylaws, and any rules or regulations of the association; copies of any contracts and leases to be signed by purchasers at closing, and copies of or a brief narrative  description of any contracts or leases that will or may be subject to cancellation by the association under G.S. 47C‑3‑105;

(5)        Any current balance sheet and a projected budget for the association, either within or as an exhibit to the public offering statement, for one year after the date of the first conveyance to a purchaser, and thereafter the current budget of the association, a statement of who prepared the budget, and a statement of the budget's assumptions concerning occupancy and inflation factors. The budget must include, without limitation:

a.         A statement of the amount, or a statement that there is no amount, included in the budget as a reserve for repairs and replacement;

b.         A statement of any other reserves;

c.         The projected common expense assessment by category of  expenditures for the association; and

d.         The projected monthly common expense assessment for each type of unit;

(6)        Any services that the declarant provides or expenses that he pays which are not reflected in the budget and that he expects may become at any subsequent time a common expense of the association and the projected common expense assessment attributable to each of those services or expenses for the association and for each type of unit;

(7)        Any initial or special fee due from the purchaser at closing, together with a description of the purpose and method of calculating the fee;

(8)        A description of any known or recorded liens, encumbrances or defects affecting the title to the condominium;

(9)        The terms and limitations of any warranties provided by the declarant;

(10)      A statement that the purchaser must receive a public offering statement before signing a contract for purchase and that no conveyance can occur until seven calendar days following the signing of a contract for purchase; and that the purchaser has the absolute right to cancel the contract during the seven calendar days period;

(11)      A statement of any known or recorded unsatisfied judgments or pending suits against the association, and the status of any pending suits material to the condominium of which a declarant has actual knowledge;

(12)      A statement that any deposit made in connection with the purchase of a unit will be held in an escrow account pursuant to G.S. 47C‑4‑108, together with the name and address of the escrow agent;

(13)      Any restraints on alienation of any portion of the condominium;

(14)      A description of the insurance coverage provided for the benefit of unit owners;

(15)      Any current or known future fees or charges to be paid by unit owners for the use of the common elements and other facilities related to the condominium;

(16)      The extent to which financial arrangements have been provided for completion of all improvements labeled "MUST BE BUILT" pursuant to G.S. 47C‑4‑119;

(17)      A brief narrative description of any existing zoning and other land use requirements governing the condominium; and

(18)      A statement that any common element may be alienated or conveyed in accordance with G.S. 47C‑3‑112.

(b)        A declarant promptly shall amend the public offering statement to report any material change in the information required by this section and provide a copy of any such material changes to any purchaser who has executed a contract. If any material change is made in a proposed declaration after a contract for purchase of a unit has been signed but before conveyance, the purchaser may rescind the contract within seven days after receipt of the notice of the change. (1985 (Reg. Sess., 1986), c. 877, s. 1; 1997‑456, s. 27.)



§ 47C-4-104. Same; condominiums subject to developmental rights.

§ 47C‑4‑104.  Same; condominiums subject to developmental rights.

If the declaration provides that a condominium is subject to any development rights reserved by the declarant, the public offering statement shall disclose, in addition to the information required by G.S. 47C‑4‑103:

(1)        The maximum number of units, and the maximum number of units per acre, that may be created;

(2)        How many or what percentage of the units which may be created will be restricted exclusively to residential use, or a statement that no representations are made regarding use restrictions;

(3)        If any of the units that may be built within real estate subject to development rights are not to be restricted exclusively to residential use, a statement, with respect to each portion of that real estate, of the maximum percentage of the real estate areas and the maximum percentage of the floor areas of all units that may be created therein that are not restricted exclusively to residential use;

(4)        A brief narrative description of any development rights and of any conditions relating to or limitations upon the exercise of development rights;

(5)        The maximum extent to which each unit's allocated interests may be changed by the exercise of any development right;

(6)        The extent to which any buildings or other improvements that may be erected pursuant to any development right in any part of the condominium will be compatible with existing buildings and improvements in the condominium in terms of architectural style, quality of construction, and size, or a statement that no assurances are made in those regards;

(7)        General descriptions of all other improvements that may be made and limited common elements that may be created within any part of the condominium pursuant to any development right, or a statement that no assurances are made in that regard;

(8)        Any limitations as to the locations of any building or other  improvement that may be made within any part of the condominium pursuant to any development right, or a statement that no assurances are made in that regard;

(9)        A statement that any limited common elements created pursuant to any development right will be of the same general types and sizes as the limited common elements within other parts of the condominium, or a statement of the types and sizes planned, or a statement that no assurances are made in that regard;

(10)      A statement that the proportion of limited common elements to units created pursuant to any development right will be approximately equal to the proportion existing within other parts of the condominium, or a statement of any other assurances in that regard, or a statement that no assurances are made in that regard;

(11)      A statement that all restrictions in the declaration affecting use, occupancy, and alienation of units will apply to any units created pursuant to any development right, or a statement of any differentiations that may be made as to those units, or a statement that no assurances are made in that regard; and

(12)      A statement of the extent to which any assurances made pursuant to this section apply or do not apply in the event that any development right is not exercised by the declarant. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-4-105. Same; time share.

§ 47C‑4‑105.  Same; time share.

(a)        If the declaration provides that ownership or occupancy of any units are or may be owned in time shares, the public offering statement shall disclose, in addition to the information required by G.S. 47C‑4‑103:

(1)        The number and identity of units in which time shares may be created;

(2)        The total number of time shares that may be created;

(3)        The minimum duration of any time shares which may be created; and

(4)        The extent to which the creation of time shares will or may affect the enforceability of the association's lien for assessments provided in G.S. 47C‑3‑116.

(b)        The provisions of subsection (a) apply to all purchasers of units in the condominium. In addition, the purchaser of time shares shall receive the information required by G.S. 93A‑44. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-4-106. Conversion buildings.

§ 47C‑4‑106.  Conversion buildings.

Condominiums containing conversion buildings shall be subject to the provisions of Article 2 of Chapter 47A. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-4-107. Same; condominium securities.

§ 47C‑4‑107.  Same; condominium securities.

(a)        If an interest in a condominium is registered with the Securities and Exchange Commission of the United States, a declarant satisfies the requirements relating to the preparation of a public offering statement of this chapter if he delivers to the purchaser a copy of the public offering statement filed with the Securities and Exchange Commission to the extent such statement provides the information required by G.S. 47C‑4‑103, 47C‑4‑104, 47C‑4‑105 and 47C‑4‑106.

(b)        The North Carolina Securities Act, Chapter 78A, shall apply to condominiums deemed to be investment contracts or to other securities offered with or incident to a condominium. In the event of such applicability of the North Carolina Securities Act, any real estate broker or salesman registered under Article 1 of Chapter 93A shall not be subject to the provisions of G.S. 78A‑36. The exemption provided by the preceding sentence shall not apply to any person who is required to register with the Securities Exchange Commission as a broker or dealer under the Securities and Exchange Act of 1934. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-4-108. Purchaser's right to cancel.

§ 47C‑4‑108.  Purchaser's right to cancel.

(a)        A person required to deliver a public offering statement pursuant to G.S. 47C‑4‑102(c) shall provide a purchaser of a unit or the spouse of such purchaser with a copy of the public offering statement and all amendments thereto before a contract to purchase the unit is executed. No conveyance pursuant to the contract to purchase may occur until seven calendar days following the execution of the contract and a purchaser has the absolute right to cancel the contract at any time during this seven calendar period. Cancellation is without penalty, and all payments made by the purchaser before cancellation shall be refunded promptly.

(b)        If a purchaser elects to cancel a contract pursuant to subsection (a), he may do so by hand‑delivering notice thereof to the offeror or by mailing notice thereof by prepaid United States mail to the offeror or to his agent for service of process. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-4-109. Resales of units.

§ 47C‑4‑109.  Resales of units.

Except in the case of a sale where delivery of a public offering statement is required, or unless exempt under G.S. 47C‑4‑ 101(b), a unit owner shall furnish to a prospective purchaser before conveyance a statement setting forth the monthly common expense assessment and any other fees payable by unit owners. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-4-110. Escrow of deposits.

§ 47C‑4‑110.  Escrow of deposits.

(a)        Any deposit made in connection with the purchase or reservation of a unit from a person required to deliver a public offering statement pursuant to G.S. 47C‑4‑102(c) shall be immediately deposited in a trust or escrow account in an insured bank or savings and loan association in North Carolina and shall remain in such account for such period of time as a purchaser is entitled to cancel pursuant to G.S. 47C‑4‑108 or cancellation by the purchaser thereunder whichever occurs first. Payments held in such trust or escrow accounts shall be deemed to belong to the purchaser and not the seller.

(b)        Except as provided in G.S. 47C‑4‑108, nothing in subsection (a) is intended to preclude the parties to a contract from providing for the use of progress payments by the declarant during construction. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-4-111. Release of liens or encumbrances.

§ 47C‑4‑111.  Release of liens or encumbrances.

(a)        In the case of a sale of a unit where delivery of a public offering statement is required pursuant to G.S. 47C‑4‑102(c), a seller shall, at or before conveying a unit, record or furnish to the purchaser, releases of all liens or encumbrances affecting that unit and its common element interest which the purchaser does not expressly agree to take subject to or assume, or shall provide a surety bond or substitute collateral for or insurance against the lien or encumbrance as provided for liens or encumbrances on real estate in G.S. 44A‑16(5) and (6) or insurance against the lien or encumbrance acceptable to the purchaser. This subsection does not apply to any real estate which a declarant has the right to withdraw.

(b)        Before conveying real estate to the association the declarant shall have that real estate released from: (1) all liens or encumbrances the foreclosure of which would deprive unit owners of any right of access to or easement of support of their units, and (2) all other liens or encumbrances on that real estate unless the public offering statement describes certain real estate which may be conveyed subject to liens or encumbrances in specified amounts. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-4-112. Reserved for future codification purposes.

§ 47C‑4‑112.  Reserved for future codification purposes.



§ 47C-4-113. Express warranties of quality.

§ 47C‑4‑113.  Express warranties of quality.

The law relating to express warranties is applicable to the sale of a condominium unit and supplements the provisions of this chapter; provided, however, that the existence of express warranties shall not constitute a disclaimer of implied warranties. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-4-114. Implied warranties of quality.

§ 47C‑4‑114.  Implied warranties of quality.

The law relating to implied warranties, including but not limited to, implied warranties that the premises are free from defective materials, constructed in a workmanlike manner, constructed according to sound engineering and construction standards and that the premises may be used for a particular purpose, is applicable to the sale of a condominium unit and supplements the provisions of this chapter. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-4-115. Exclusion of modification of implied warranties of quality.

§ 47C‑4‑115.  Exclusion of modification of implied warranties of quality.

(a)        Except as limited by subsection (b) with respect to a purchaser of a unit that may be used for residential use, implied warranties of quality:

(1)        May be excluded or modified by agreement of the parties; and

(2)        Are excluded by expression of disclaimer, such as "as is," "with all faults," or other language which in common understanding calls the buyer's attention to the exclusion of warranties.

(b)        With respect to a purchaser of a unit that may be occupied for residential use, no general disclaimer of implied warranties of quality is effective, but a declarant and any person in the business of selling real estate for his own account may disclaim liability in an instrument signed by the purchaser for a specified defect or specified failure to comply with applicable law, if the defect or failure entered into and became a part of the basis of the bargain. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-4-116. Statute of limitations for warranties.

§ 47C‑4‑116.  Statute of limitations for warranties.

(a)        A judicial proceeding for breach of any obligation arising under G.S. 47C‑4‑113 or 47C‑4‑114 must be commenced within the applicable period of limitations set out in Chapter 1 of the North Carolina General Statutes.

(b)        If a warranty of quality explicitly extends to future performance or duration of any improvement or component of the condominium, the cause of action accrues at the time the breach is discovered or at the end of the period for which the warranty explicitly extends, whichever is earlier. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-4-117. Effect of violations on rights of action; attorney's fees.

§ 47C‑4‑117.  Effect of violations on rights of action; attorney's fees.

If a declarant or any other person subject to this chapter fails to comply with any provision hereof or any provision of the declaration or bylaws, any person or class of person adversely affected by that failure has a claim for appropriate relief. The court may award reasonable attorney's fees to the prevailing party. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-4-118. Labeling of promotional material.

§ 47C‑4‑118.  Labeling of promotional material.

If any improvement contemplated in a condominium is labeled "NEED NOT BE BUILT" on a plat or plan, or is to be located within a portion of the condominium with respect to which the declarant has reserved a development right, no promotional material may be displayed or delivered to prospective purchasers which describes or portrays that improvement unless the description or portrayal of the improvement in the promotional material is conspicuously labeled or identified as "NEED NOT BE BUILT". (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-4-119. Declarant's obligation to complete.

§ 47C‑4‑119.  Declarant's obligation to complete.

(a)        The declarant shall complete all improvements labeled "MUST BE BUILT" on plats or plans prepared pursuant to G.S. 47C‑2‑109.

(b)        The declarant is subject to liability for the prompt repair and restoration, to a condition compatible with the remainder of the condominium, of any portion of the condominium affected by the exercise of rights reserved pursuant to or created by G.S. 47C‑2‑110, 47C‑2‑111, 47C‑2‑112, 47C‑2‑113, 47C‑2‑115, and 47C‑2‑116. (1985 (Reg. Sess., 1986), c. 877, s. 1.)



§ 47C-4-120. Substantial completion of units.

§ 47C‑4‑120.  Substantial completion of units.

In the case of a sale of a unit where delivery of a public offering statement is required, a contract of sale may be executed, but no interest in that unit may be conveyed until the declaration is recorded and the unit is substantially completed, as evidenced by a recorded certificate of substantial completion executed by an architect licensed under the provisions of Chapter 83 [83A] of the General Statutes or an engineer registered under the provisions of Chapter 89C of the General Statutes, or by issuance of a certificate of occupancy authorized by law. (1985 (Reg. Sess., 1986), c. 877, s. 1.)






Chapter 47D - Notice of Settlement Act.

§§ 47D-1 through 47D-10: Expired.

Chapter 47D.

Notice of Settlement Act.

§§ 47D‑1 through 47D‑10:  Expired.






Chapter 47E - Residential Property Disclosure Act.

§ 47E-1. Applicability.

Chapter 47E.

Residential Property Disclosure Act.

§ 47E‑1.  Applicability.

This Chapter applies to the following transfers of residential real property consisting of not less than one nor more than four dwelling units, whether or not the transaction is with the assistance of a licensed real estate broker or salesman:

(1)        Sale or exchange,

(2)        Installment land sales contract,

(3)        Option, or

(4)        Lease with option to purchase, except as provided in G.S. 47E‑2(10). (1995, c. 476, s. 1; 1997‑472, s. 5.)



§ 47E-2. Exemptions.

§ 47E‑2.  Exemptions.

The following transfers are exempt from the provisions of this Chapter:

(1)        Transfers pursuant to court order, including transfers ordered by a court in administration of an estate, transfers pursuant to a writ of execution, transfers by foreclosure sale, transfers by a trustee in bankruptcy, transfers by eminent domain, and transfers resulting from a decree for specific performance.

(2)        Transfers to a beneficiary from the grantor or his successor in interest in a deed of trust, or to a mortgagee from the mortgagor or his successor in interest in a mortgage, if the indebtedness is in default; transfers by a trustee under a deed of trust or a mortgagee under a mortgage, if the indebtedness is in default; transfers by a trustee under a deed of trust or a mortgagee under a mortgage pursuant to a foreclosure sale, or transfers by a beneficiary under a deed of trust, who has acquired the real property at a sale conducted pursuant to a foreclosure sale under a deed of trust.

(3)        Transfers by a fiduciary in the course of the administration of a decedent's estate, guardianship, conservatorship, or trust.

(4)        Transfers from one or more co‑owners solely to one or more other co‑owners.

(5)        Transfers made solely to a spouse or a person or persons in the lineal line of consanguinity of one or more transferors.

(6)        Transfers between spouses resulting from a decree of divorce or a distribution pursuant to Chapter 50 of the General Statutes or comparable provision of another state.

(7)        Transfers made by virtue of the record owner's failure to pay any federal, State, or local taxes.

(8)        Transfers to or from the State or any political subdivision of the State.

(9)        Transfers involving the first sale of a dwelling never inhabited.

(10)      Lease with option to purchase contracts where the lessee occupies or intends to occupy the dwelling.

(11)      Transfers between parties when both parties agree not to complete a residential property disclosure statement. (1995, c. 476, s. 1.)



§ 47E-3. Definitions.

§ 47E‑3.  Definitions.

When used in this Chapter, unless the context requires otherwise, the term:

(1)        "Owner" means each person having a recorded present or future interest in real estate that is identified in a real estate contract subject to this Chapter; but shall not mean or include the trustee in a deed of trust, or the owner or holder of a mortgage, deed of trust, mechanic's or materialman's lien, or other lien or security interest in the real property, or the owner of any easement or license encumbering the real property.

(2)        "Purchaser" means each person or entity named as "buyer" or "purchaser" in a real estate contract subject to this Chapter.

(3)        "Real estate contract" means a contract for the transfer of ownership of real property by the means described in G.S. 47E‑1.

(4)        "Real property" means the lot or parcel, and the dwelling unit(s) thereon, described in a real estate contract subject to this Chapter. (1995, c. 476, s. 1.)



§ 47E-4. Required disclosures.

§ 47E‑4.  Required disclosures.

(a)        With regard to transfers described in G.S. 47E‑1, the owner of the real property shall furnish to a purchaser a residential property disclosure statement. The disclosure statement shall:

(1)        Disclose those items which are required to be disclosed relative to the characteristics and condition of the property and of which the owner has actual knowledge; or

(2)        State that the owner makes no representations as to the characteristics and condition of the real property or any improvements to the real property except as otherwise provided in the real estate contract.

(b)        The North Carolina Real Estate Commission shall develop and require the use of a standard disclosure statement to comply with the requirements of this section. The disclosure statement shall specify that certain transfers of residential property are excluded from this requirement by G.S. 47E‑2, including transfers of residential property made pursuant to a lease with an option to purchase where the lessee occupies or intends to occupy the dwelling, and shall include at least the following characteristics and conditions of the property:

(1)        The water supply and sanitary sewage disposal system;

(2)        The roof, chimneys, floors, foundation, basement, and other structural components and any modifications of these structural components;

(3)        The plumbing, electrical, heating, cooling, and other mechanical systems;

(4)        Present infestation of wood‑destroying insects or organisms or past infestation the damage for which has not been repaired;

(5)        The zoning laws, restrictive covenants, building codes, and other land‑use restrictions affecting the real property, any encroachment of the real property from or to adjacent real property, and notice from any governmental agency affecting this real property; and

(6)        Presence of lead‑based paint, asbestos, radon gas, methane gas, underground storage tank, hazardous material or toxic material (whether buried or covered), and other environmental contamination.

The disclosure statement shall provide the owner with the option to indicate whether the owner has actual knowledge of the specified characteristics or conditions, or the owner is making no representations as to any characteristic or condition.

(c)        The rights of the parties to a real estate contract as to conditions of the property of which the owner had no actual knowledge are not affected by this Article unless the residential disclosure statement states that the owner makes no representations as to those conditions. If the statement states that an owner makes no representations as to the conditions of the property, then the owner has no duty to disclose those conditions, whether or not the owner should have known of them. (1995, c. 476, s. 1.; 1997‑472, s. 1.)



§ 47E-5. Time for disclosure; cancellation of contract.

§ 47E‑5.  Time for disclosure; cancellation of contract.

(a)        The owner of real property subject to this Chapter shall deliver to the purchaser the disclosure statement required by this Chapter no later than the time the purchaser makes an offer to purchase, exchange, or option the property, or exercises the option to purchase the property pursuant to a lease with an option to purchase. The residential property disclosure statement may be included in the real estate contract, in an addendum, or in a separate document.

(b)        If the disclosure statement required by this Chapter is not delivered to the purchaser prior to or at the time the purchaser makes an offer, the purchaser may cancel any resulting real estate contract. The purchaser's right to cancel shall expire if not exercised prior to the following, whichever occurs first:

(1)        The end of the third calendar day following the purchaser's receipt of the disclosure statement;

(2)        The end of the third calendar day following the date the contract was made;

(3)        Settlement or occupancy by the purchaser in the case of a sale or exchange; or

(4)        Settlement in the case of a purchase pursuant to a lease with option to purchase.

Any right of the purchaser to cancel the contract provided by this subsection is waived conclusively if not exercised in the manner required by this subsection.

In order to cancel a real estate contract when permitted by this section, the purchaser shall, within the time required above, give written notice to the owner or the owner's agent either by hand delivery or by depositing into the United States mail, postage prepaid, and properly addressed to the owner or the owner's agent. If the purchaser cancels a real estate contract in compliance with this subsection, the cancellation shall be without penalty to the purchaser, and the purchaser shall be entitled to a refund of any deposit the purchaser may have paid. Any rights of the purchaser to cancel or terminate the contract for reasons other than those set forth in this subsection are not affected by this subsection. (1995, c. 476, s. 1; 1997‑472, s. 2.)



§ 47E-6. Owner liability for disclosure of information provided by others.

§ 47E‑6.  Owner liability for disclosure of information provided by others.

The owner may discharge the duty to disclose imposed by this Chapter by providing a written report attached to the residential property disclosure statement by a public agency or by an engineer, land surveyor, geologist, pest control operator, contractor, home inspector or other expert, dealing with matters within the scope of the public agency's functions or the expert's license or expertise. The owner shall not be liable for any error, inaccuracy, or omission of any information delivered pursuant to this section if the error, inaccuracy, or omission was made in reasonable reliance upon the information provided by the public agency or expert and the owner was not grossly negligent in obtaining the information or transmitting it. (1995, c. 476, s. 1; 1997‑472, s. 3.)



§ 47E-7. Change in circumstances.

§ 47E‑7.  Change in circumstances.

If, subsequent to the owner's delivery of a residential property disclosure statement to a purchaser, the owner discovers a material inaccuracy in the disclosure statement, or the disclosure statement is rendered inaccurate in a material way by the occurrence of some event or circumstance, the owner shall promptly correct the inaccuracy by delivering a corrected disclosure statement to the purchaser. Failure to deliver the corrected disclosure statement or to make the repairs made necessary by the event or circumstance shall result in such remedies for the buyer as are provided for by law in the event the sale agreement requires the property to be in substantially the same condition at closing as on the date of the offer to purchase, reasonable wear and tear excepted. (1995, c. 476, s. 1.)



§ 47E-8. Agent's duty.

§ 47E‑8.  Agent's duty.

A real estate broker or salesman acting as an agent in a residential real estate transaction has the duty to inform each of the clients of the real estate broker or salesman of the client's rights and obligations under this Chapter. Provided the owner's real estate broker or salesman has performed this duty, the broker or salesman shall not be responsible for the owner's willful refusal to provide a prospective purchaser with a residential property disclosure statement. Nothing in this Chapter shall be construed to conflict with, or alter, the broker or salesman's duties under Chapter 93A of the General Statutes. (1995, c. 476, s. 1; 1997‑472, s. 4.)



§ 47E-9. Rights and duties under Chapter 42, landlord and tenant, not affected during lease.

§ 47E‑9.  Rights and duties under Chapter 42, landlord and tenant, not affected during lease.

This Chapter shall not affect the landlord‑tenant relationship between the parties to a lease with option to purchase contract during the term of the lease, and the rights and duties of landlords and tenants under Chapter 42 of the General Statutes shall remain in effect until transfer of ownership of the property to the purchaser. (1995, c. 476, s. 1.)



§ 47E-10. Authorization to prepare forms; fees.

§ 47E‑10.  Authorization to prepare forms; fees.

The North Carolina Real Estate Commission may prepare, or cause to be prepared, forms for use pursuant to this Chapter. The Commission may charge a fee not to exceed twenty‑five cents (25¢) per form plus the costs of postage. (1995, c. 476, s. 1.)






Chapter 47F - North Carolina Planned Community Act.

§ 47F-1-101. Short title.

Chapter 47F.

North Carolina Planned Community Act.

Article 1.

General Provisions.

§ 47F‑1‑101.  Short title.

This Chapter shall be known and may be cited as the North Carolina Planned Community Act. (1998‑199, s. 1.)



§ 47F-1-102. Applicability.

§ 47F‑1‑102.  Applicability.

(a)        This Chapter applies to all planned communities created within this State on or after January 1, 1999, except as otherwise provided in this section.

(b)        This Chapter does not apply to a planned community created within this State on or after January 1, 1999:

(1)        Which contains no more than 20 lots (including all lots which may be added or created by the exercise of development rights) unless the declaration provides or is amended to provide that this Chapter does apply to that planned community; or

(2)        In which all lots are restricted exclusively to nonresidential purposes, unless the declaration provides or is amended to provide that this Chapter does apply to that planned community.

(c)        Notwithstanding the provisions of subsection (a) of this section, G.S. 47F‑3‑102(1) through (6) and (11) through (17)(Powers of owners' association), G.S. 47F‑3‑103(f)(Executive board members and officers), G.S. 47F‑3‑107(a), (b), and (c)(Upkeep of planned community; responsibility and assessments for damages), G.S. 47F‑3‑107.1 (Procedures for fines and suspension of planned community privileges or services), G.S. 47F‑3‑108 (Meetings), G.S. 47F‑3‑115 (Assessments for common expenses), G.S. 47F‑3‑116 (Lien for assessments), G.S. 47F‑3‑118 (Association records), and G.S. 47F‑3‑121 (American and State flags and political sign displays) apply to all planned communities created in this State before January 1, 1999, unless the articles of incorporation or the declaration expressly provides to the contrary, and G.S. 47F‑3‑120 (Declaration limits on attorneys' fees) applies to all planned communities created in this State before January 1, 1999. These sections apply only with respect to events and circumstances occurring on or after January 1, 1999, and do not invalidate existing provisions of the declaration, bylaws, or plats and plans of those planned communities. G.S. 47F‑1‑103 (Definitions) also applies to all planned communities created in this State before January 1, 1999, to the extent necessary in construing any of the preceding sections.

(d)        Notwithstanding the provisions of subsections (a) and (c) of this section, any planned community created prior to January 1, 1999, may elect to make the provisions of this Chapter applicable to it by amending its declaration to provide that this Chapter shall apply to that planned community. The amendment may be made by affirmative vote or written agreement signed by lot owners of lots to which at least sixty‑seven percent (67%) of the votes in the association are allocated or any smaller majority the declaration specifies. To the extent the procedures and requirements for amendment in the declaration conflict with the provisions of this subsection, this subsection shall control with respect to any amendment to provide that this Chapter applies to that planned community.

(e)        This Chapter does not apply to planned communities or lots located outside this State. (1998‑199, s. 1; 2002‑112, s. 2; 2004‑109, s. 3; 2005‑214, s. 1; 2005‑422, s. 9; 2006‑226, s. 15(a).)



§ 47F-1-103. Definitions.

§ 47F‑1‑103.  Definitions.

In the declaration and bylaws, unless specifically provided otherwise or the context otherwise requires, and in this Chapter:

(1)        Reserved.

(2)        "Allocated interests" means the common expense liability and votes in the association allocated to each lot.

(3)        "Association" or "owners' association" means the association organized as allowed under North Carolina law, including G.S. 47F‑3‑101.

(4)        "Common elements" means any real estate within a planned community owned or leased by the association, other than a lot.

(5)        "Common expenses" means expenditures made by or financial liabilities of the association, together with any allocations to reserves.

(6)        "Common expense liability" means the liability for common expenses allocated to each lot as permitted by this Chapter, the declaration or otherwise by law.

(7)        "Condominium" means real estate, as defined and created under Chapter 47C [of the General Statutes].

(8)        "Cooperative" means real estate owned by a corporation, trust, trustee, partnership, or unincorporated association, where the governing instruments of that organization provide that each of the organization's members, partners, stockholders, or beneficiaries is entitled to exclusive occupancy of a designated portion of that real estate.

(9)        "Declarant" means any person or group of persons acting in concert who (i) as part of a common promotional plan, offers to dispose of the person's or group's interest in a lot not previously disposed of, or (ii) reserves or succeeds to any special declarant right.

(10)      "Declaration" means any instruments, however denominated, that create a planned community and any amendments to those instruments.

(11),     (12) Reserved.

(13)      "Executive board" means the body, regardless of name, designated in the declaration to act on behalf of the association.

(14),     (15) Reserved.

(16)      "Leasehold planned community" means a planned community in which all or a portion of the real estate is subject to a lease, the expiration or termination of which will terminate the planned community or reduce its size.

(17)      "Lessee" means the party entitled to present possession of a leased lot whether lessee, sublessee, or assignee.

(18)      "Limited common element" means a portion of the common elements allocated by the declaration or by operation of law for the exclusive use of one or more but fewer than all of the lots.

(19)      "Lot" means a physical portion of the planned community designated for separate ownership or occupancy by a lot owner.

(20)      "Lot owner" means a declarant or other person who owns a lot, or a lessee of a lot in a leasehold planned community whose lease expires simultaneously with any lease the expiration or termination of which will remove the lot from the planned community, but does not include a person having an interest in a lot solely as security for an obligation.

(21)      "Master association" means an organization described in G.S. 47F‑2‑120, whether or not it is also an association described in G.S. 47F‑3‑101.

(22)      "Person" means a natural person, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision or agency, or other legal or commercial entity.

(23)      "Planned community" means real estate with respect to which any person, by virtue of that person's ownership of a lot, is expressly obligated by a declaration to pay real property taxes, insurance premiums, or other expenses to maintain, improve, or benefit other lots or other real estate described in the declaration. For purposes of this act, neither a cooperative nor a condominium is a planned community, but real estate comprising a condominium or cooperative may be part of a planned community. "Ownership of a lot" does not include holding a leasehold interest of less that [than] 20 years in a lot, including renewal options.

(24)      "Purchaser" means any person, other than a declarant or a person in the business of selling real estate for the purchaser's own account, who by means of a voluntary transfer acquires a legal or equitable interest in a lot, other than (i) a leasehold interest (including renewal options) of less than 20 years, or (ii) as security for an obligation.

(25)      "Real estate" means any leasehold or other estate or interest in, over, or under land, including structures, fixtures, and other improvements and interests which by custom, usage, or law pass with a conveyance of land though not described in the contract of sale or instrument of conveyance. "Real estate" includes parcels with or without upper or lower boundaries, and spaces that may be filled with air or water.

(26)      "Reasonable attorneys' fees" means attorneys' fees reasonably incurred without regard to any limitations on attorneys' fees which otherwise may be allowed by law.

(27)      Reserved.

(28)      "Special declarant rights" means rights reserved for the benefit of a declarant including, without limitation, any right (i) to complete improvements indicated on plats and plans filed with the declaration; (ii) to exercise any development right; (iii) to maintain sales offices, management offices, signs advertising the planned community, and models; (iv) to use easements through the common elements for the purpose of making improvements within the planned community or within real estate which may be added to the planned community; (v) to make the planned community part of a larger planned community or group of planned communities; (vi) to make the planned community subject to a master association; or (vii) to appoint or remove any officer or executive board member of the association or any master association during any period of declarant control.

(29)      Reserved. (1998‑199, s. 1.)



§ 47F-1-104. Variation.

§ 47F‑1‑104.  Variation.

(a)        Except as specifically provided in specific sections of this Chapter, the provisions of this Chapter may not be varied by the declaration or bylaws.

(b)        The provisions of this Chapter may not be varied by agreement; however, after breach of a provision of this Chapter, rights created hereunder may be knowingly waived in writing.

(c)        Notwithstanding any of the provisions of this Chapter, a declarant may not act under a power of attorney or proxy or use any other device to evade the limitations or prohibitions of this Chapter, the declaration, or the bylaws. (1998‑199, s. 1.)



§ 47F-1-105. Reserved for future codification purposes.

§ 47F‑1‑105.  Reserved for future codification purposes.



§ 47F-1-106. Applicability of local ordinances, regulations, and building codes.

§ 47F‑1‑106.  Applicability of local ordinances, regulations, and building codes.

A zoning, subdivision, or building code or other real estate use law, ordinance, or regulation may not prohibit a planned community or impose any requirement upon a planned community which it would not impose upon a substantially similar development under a different form of ownership or administration. Otherwise, no provision of this Chapter invalidates or modifies any provision of any zoning, subdivision, or building code or any other real estate use law, ordinance, or regulation. No local ordinance or regulation may require the recordation of a declaration prior to the date required by this Chapter. (1998‑199, s. 1.)



§ 47F-1-107. Eminent domain.

§ 47F‑1‑107.  Eminent domain.

(a)        If a lot is acquired by eminent domain, or if part of a lot is acquired by eminent domain leaving the lot owner with a remnant which may not practically or lawfully be used for any purpose permitted by the declaration, the award shall compensate the lot owner for his lot and its interest in the common element. Upon acquisition, unless the decree otherwise provides, the lot's allocated interests are automatically reallocated to the remaining lots in proportion to the respective allocated interests of those lots before the taking, exclusive of the lot taken.

(b)        Except as provided in subsection (a) of this section, if part of a lot is acquired by eminent domain, the award shall compensate the lot owner for the reduction in value of the lot. Upon acquisition, unless the decree otherwise provides, (i) that lot's allocated interests are reduced in proportion to the reduction in the size of the lot, or on any other basis specified in the declaration, and (ii) the portion of the allocated interests divested from the partially acquired lot are automatically reallocated to that lot and the remaining lots in proportion to the respective allocated interests of those lots before the taking, with the partially acquired lot participating in the reallocation on the basis of its reduced allocated interests.

(c)        If there is any reallocation under subsection (a) or (b) of this section, the association shall promptly prepare, execute, and record an amendment to the declaration reflecting the reallocations. Any remnant of a lot remaining after part of a lot is taken under this subsection is thereafter a common element.

(d)        If part of the common elements is acquired by eminent domain, the portion of the award attributable to the common elements taken shall be paid to the association. Unless the declaration provides otherwise, any portion of the award attributable to the acquisition of a limited common element shall be apportioned among the owners of the lots to which that limited common element was allocated at the time of acquisition based on their allocated interest in the common elements before the taking.

(e)        The court decree shall be recorded in every county in which any portion of the planned community is located. (1998‑199, s. 1.)



§ 47F-1-108. Supplemental general principles of law applicable.

§ 47F‑1‑108.  Supplemental general principles of law applicable.

The principles of law and equity as well as other North Carolina statutes (including the provisions of the North Carolina Nonprofit Corporation Act) supplement the provisions of this Chapter, except to the extent inconsistent with this Chapter. When these principles or statutes are inconsistent or conflict with this Chapter, the provisions of this Chapter will control. (1998‑199, s. 1.)



§ 47F-1-109. Reserved for future codification purposes.

§ 47F‑1‑109.  Reserved for future codification purposes.



§ 47F-2-101. Creation of the planned community.

Article 2.

Creation, Alteration, and Termination of Planned Communities.

§ 47F‑2‑101.  Creation of the planned community.

A declaration creating a planned community shall be executed in the same manner as a deed, shall be recorded in every county in which any portion of the planned community is located, and shall be indexed in the Grantee index in the name of the planned community and the association and in the Grantor index in the name of each person executing the declaration. (1998‑199, s. 1.)



§ 47F-2-102. Reserved for future codification purposes.

§ 47F‑2‑102.  Reserved for future codification purposes.



§ 47F-2-103. Construction and validity of declaration and bylaws.

§ 47F‑2‑103.  Construction and validity of declaration and bylaws.

(a)        All provisions of the declaration and bylaws are severable.

(b)        The rule against perpetuities may not be applied to defeat any provision of the declaration, bylaws, rules, or regulations adopted pursuant to G.S. 47F‑3‑102(1).

(c)        In the event of a conflict between the provisions of the declaration and the bylaws, the declaration prevails except to the extent the declaration is inconsistent with this Chapter.

(d)        Title to a lot and common elements is not rendered unmarketable or otherwise affected by reason of an insubstantial failure of the declaration to comply with this Chapter. Whether a substantial failure to comply with this Chapter impairs marketability shall be determined by the law of this State relating to marketability. (1998‑199, s. 1.)



§§ 47F-2-104 through 47F-2-116. Reserved for future codification purposes.

§§ 47F‑2‑104 through 47F‑2‑116.  Reserved for future codification purposes.



§ 47F-2-117. Amendment of declaration.

§ 47F‑2‑117.  Amendment of declaration.

(a)        Except in cases of amendments that may be executed by a declarant under the terms of the declaration or by certain lot owners under G.S. 47F‑2‑118(b), the declaration may be amended only by affirmative vote or written agreement signed by lot owners of lots to which at least sixty‑seven percent (67%) of the votes in the association are allocated, or any larger majority the declaration specifies or by the declarant if necessary for the exercise of any development right. The declaration may specify a smaller number only if all of the lots are restricted exclusively to nonresidential use.

(b)        No action to challenge the validity of an amendment adopted pursuant to this section may be brought more than one year after the amendment is recorded.

(c)        Every amendment to the declaration shall be recorded in every county in which any portion of the planned community is located and is effective only upon recordation. An amendment shall be indexed in the Grantee index in the name of the planned community and the association and in the Grantor index in the name of each person executing the amendment.

(d)        Reserved.

(e)        Amendments to the declaration required by this Chapter to be recorded by the association shall be prepared, executed, recorded, and certified in accordance with G.S. 47‑41. (1998‑199, s. 1.)



§ 47F-2-118. Termination of planned community.

§ 47F‑2‑118.  Termination of planned community.

(a)        Except in the case of taking of all the lots by eminent domain (G.S. 47F‑1‑107), a planned community may be terminated only by agreement of lot owners of lots to which at least eighty percent (80%) of the votes in the association are allocated, or any larger percentage the declaration specifies. The declaration may specify a smaller percentage only if all of the lots in the planned community are restricted exclusively to nonresidential uses.

(b)        An agreement to terminate shall be evidenced by the execution of a termination agreement, or ratifications thereof, in the same manner as a deed, by the requisite number of lot owners. The termination agreement shall specify a date after which the agreement will be void unless it is recorded before that date. A termination agreement and all ratifications thereof shall be recorded in every county in which a portion of the planned community is situated and is effective only upon recordation.

(c)        A termination agreement may provide for sale of the common elements, but may not require that the lots be sold following termination, unless the declaration as originally recorded provided otherwise or unless all the lot owners consent to the sale. If, pursuant to the agreement, any real estate in the planned community is to be sold following termination, the termination agreement shall set forth the minimum terms of the sale.

(d)        The association, on behalf of the lot owners, may contract for the sale of real estate in the planned community, but the contract is not binding until approved pursuant to subsections (a) and (b) of this section. Until the sale has been concluded and the proceeds thereof distributed, the association continues in existence with all powers it had before termination. Proceeds of the sale shall be distributed to lot owners and lienholders as their interests may appear, as provided in the termination agreement.

(e)        If the real estate constituting the planned community is not to be sold following termination, title to the common elements vests in the lot owners upon termination as tenants in common in proportion to their respective interests as provided in the termination agreement.

(f)         Following termination of the planned community, the proceeds of any sale of real estate, together with the assets of the association, are held by the association as trustee for lot owners and holders of liens on the lots as their interests may appear. All other creditors of the association are to be treated as if they had perfected liens on the common elements immediately before termination.

(g)        If the termination agreement does not provide for the distribution of sales proceeds pursuant to subsection (d) of this section or the vesting of title pursuant to subsection (e) of this section, sales proceeds shall be distributed and title shall vest in accordance with each lot owner's allocated share of common expense liability.

(h)        Except as provided in subsection (i) of this section, foreclosure or enforcement of a lien or encumbrance against the common elements does not of itself terminate the planned community, and foreclosure or enforcement of a lien or encumbrance against a portion of the common elements other than withdrawable real estate does not withdraw that portion from the planned community. Foreclosure or enforcement of a lien or encumbrance against withdrawable real estate does not of itself withdraw that real estate from the planned community, but the person taking title thereto has the right to require from the association, upon request, an amendment excluding the real estate from the planned community.

(i)         If a lien or encumbrance against a portion of the real estate comprising the planned community has priority over the declaration and the lien or encumbrance has not been partially released, the parties foreclosing the lien or encumbrance may, upon foreclosure, record an instrument excluding the real estate subject to that lien or encumbrance from the planned community. (1998‑199, s. 1.)



§ 47F-2-119. Reserved for future codification purposes.

§ 47F‑2‑119.  Reserved for future codification purposes.



§ 47F-2-120. Master associations.

§ 47F‑2‑120.  Master associations.

If the declaration for a planned community provides that any of the powers described in G.S. 47F‑3‑102 are to be exercised by or may be delegated to a profit or nonprofit corporation which exercises those or other powers on behalf of one or more other planned communities or for the benefit of the lot owners of one or more other planned communities, all provisions of this act applicable to lot owners' associations apply to any such corporation. (1998‑199, s. 1.)



§ 47F-2-121. Merger or consolidation of planned communities.

§ 47F‑2‑121.  Merger or consolidation of planned communities.

(a)        Any two or more planned communities, by agreement of the lot owners as provided in subsection (b) of this section, may be merged or consolidated into a single planned community. In the event of a merger or consolidation, unless the agreement otherwise provides, the resultant planned community is, for all purposes, the legal successor of all of the preexisting planned communities, and the operations and activities of all associations of the preexisting planned communities shall be merged or consolidated into a single association which shall hold all powers, rights, obligations, assets, and liabilities of all preexisting associations.

(b)        An agreement of two or more planned communities to merge or consolidate pursuant to subsection (a) of this section shall be evidenced by an agreement prepared, executed, recorded, and certified by the president of the association of each of the preexisting planned communities following approval by owners of lots to which are allocated the percentage of votes in each planned community required to terminate that planned community. Any such agreement shall be recorded in every county in which a portion of the planned community is located and is not effective until recorded.

(c)        Every merger or consolidation agreement shall provide for the reallocation of the allocated interests in the new association among the lots of the resultant planned community either (i) by stating the reallocations or the formulas upon which they are based or (ii) by stating the percentage of overall common expense liabilities and votes in the new association which are allocated to all of the lots comprising each of the preexisting planned communities, and providing that the portion of the percentages allocated to each lot formerly comprising a part of the preexisting planned community shall be equal to the percentages of common expense liabilities and votes in the association allocated to that lot by the declaration of the preexisting planned community. (1998‑199, s. 1.)



§ 47F-3-101. Organization of owners' association.

Article 3.

Management of Planned Community.

§ 47F‑3‑101.  Organization of owners' association.

A lot owners' association shall be incorporated no later than the date the first lot in the planned community is conveyed. The membership of the association at all times shall consist exclusively of all the lot owners or, following termination of the planned community, of all persons entitled to distributions of proceeds under G.S. 47F‑2‑118. Every association created after the effective date of this Chapter shall be organized as a nonprofit corporation. (1998‑199, s. 1.)



§ 47F-3-102. Powers of owners' association.

§ 47F‑3‑102.  Powers of owners' association.

Unless the articles of incorporation or the declaration expressly provides to the contrary, the association may:

(1)        Adopt and amend bylaws and rules and regulations;

(2)        Adopt and amend budgets for revenues, expenditures, and reserves and collect assessments for common expenses from lot owners;

(3)        Hire and discharge managing agents and other employees, agents, and independent contractors;

(4)        Institute, defend, or intervene in litigation or administrative proceedings on matters affecting the planned community;

(5)        Make contracts and incur liabilities;

(6)        Regulate the use, maintenance, repair, replacement, and modification of common elements;

(7)        Cause additional improvements to be made as a part of the common elements;

(8)        Acquire, hold, encumber, and convey in its own name any right, title, or interest to real or personal property, provided that common elements may be conveyed or subjected to a security interest only pursuant to G.S. 47F‑3‑112;

(9)        Grant easements, leases, licenses, and concessions through or over the common elements;

(10)      Impose and receive any payments, fees, or charges for the use, rental, or operation of the common elements other than the limited common elements and for services provided to lot owners;

(11)      Impose reasonable charges for late payment of assessments, not to exceed the greater of twenty dollars ($20.00) per month or ten percent (10%) of any assessment installment unpaid and, after notice and an opportunity to be heard, suspend privileges or services provided by the association (except rights of access to lots) during any period that assessments or other amounts due and owing to the association remain unpaid for a period of 30 days or longer;

(12)      After notice and an opportunity to be heard, impose reasonable fines or suspend privileges or services provided by the association (except rights of access to lots) for reasonable periods for violations of the declaration, bylaws, and rules and regulations of the association;

(13)      Impose reasonable charges in connection with the preparation and recordation of documents, including, without limitation, amendments to the declaration or statements of unpaid assessments;

(14)      Provide for the indemnification of and maintain liability insurance for its officers, executive board, directors, employees, and agents;

(15)      Assign its right to future income, including the right to receive common expense assessments;

(16)      Exercise all other powers that may be exercised in this State by legal entities of the same type as the association; and

(17)      Exercise any other powers necessary and proper for the governance and operation of the association. (1998‑199, s. 1; 2004‑109, s. 4; 2005‑422, s. 1.)



§ 47F-3-103. Executive board members and officers.

§ 47F‑3‑103.  Executive board members and officers.

(a)        Except as provided in the declaration, in the bylaws, in subsection (b) of this section, or in other provisions of this Chapter, the executive board may act in all instances on behalf of the association. In the performance of their duties, officers and members of the executive board shall discharge their duties in good faith. Officers shall act according to the standards for officers of a nonprofit corporation set forth in G.S. 55A‑8‑42, and members shall act according to the standards for directors of a nonprofit corporation set forth in G.S. 55A‑8‑30.

(b)        The executive board may not act unilaterally on behalf of the association to amend the declaration (G.S. 47F‑2‑117), to terminate the planned community (G.S. 47F‑2‑118), or to elect members of the executive board or determine the qualifications, powers and duties, or terms of office of executive board members (G.S. 47F‑3‑103(e)), but the executive board may unilaterally fill vacancies in its membership for the unexpired portion of any term. Notwithstanding any provision of the declaration or bylaws to the contrary, the lot owners, by a majority vote of all persons present and entitled to vote at any meeting of the lot owners at which a quorum is present, may remove any member of the executive board with or without cause, other than a member appointed by the declarant.

(c)        Within 30 days after adoption of any proposed budget for the planned community, the executive board shall provide to all the lot owners a summary of the budget and a notice of the meeting to consider ratification of the budget, including a statement that the budget may be ratified without a quorum. The executive board shall set a date for a meeting of the lot owners to consider ratification of the budget, such meeting to be held not less than 10 nor more than 60 days after mailing of the summary and notice. There shall be no requirement that a quorum be present at the meeting. The budget is ratified unless at that meeting a majority of all the lot owners in the association or any larger vote specified in the declaration rejects the budget. In the event the proposed budget is rejected, the periodic budget last ratified by the lot owners shall be continued until such time as the lot owners ratify a subsequent budget proposed by the executive board.

(d)        The declaration may provide for a period of declarant control of the association, during which period a declarant, or persons designated by the declarant, may appoint and remove the officers and members of the executive board.

(e)        Not later than the termination of any period of declarant control, the lot owners shall elect an executive board of at least three members, at least a majority of whom shall be lot owners. The executive board shall elect the officers. The executive board members and officers shall take office upon election.

(f)         The association shall publish the names and addresses of all officers and board members of the association within 30 days of their election. (1998‑199, s. 1; 2005‑422, ss. 2, 3.)



§ 47F-3-104. Transfer of special declarant rights.

§ 47F‑3‑104.  Transfer of special declarant rights.

Except for transfer of declarant rights pursuant to foreclosure, no special declarant right (G.S. 47F‑1‑103(28)) may be transferred except by an instrument evidencing the transfer recorded in every county in which any portion of the planned community is located. The instrument is not effective unless executed by the transferee. (1998‑199, s. 1.)



§ 47F-3-105. Termination of contracts and leases of declarant.

§ 47F‑3‑105.  Termination of contracts and leases of declarant.

If entered into before the executive board elected by the lot owners pursuant to G.S. 47F‑3‑103(e) takes office, any contract or lease affecting or related to the planned community that is not bona fide or was unconscionable to the lot owners at the time entered into under the circumstances then prevailing, may be terminated without penalty by the association at any time after the executive board elected by the lot owners pursuant to G.S. 47F‑3‑103(e) takes office upon not less than 90 days' notice to the other party. (1998‑199, s. 1.)



§ 47F-3-106. Bylaws.

§ 47F‑3‑106.  Bylaws.

(a)        The bylaws of the association shall provide for:

(1)        The number of members of the executive board and the titles of the officers of the association;

(2)        Election by the executive board of officers of the association;

(3)        The qualifications, powers and duties, terms of office, and manner of electing and removing executive board members and officers and filling vacancies;

(4)        Which, if any, of its powers the executive board or officers may delegate to other persons or to a managing agent;

(5)        Which of its officers may prepare, execute, certify, and record amendments to the declaration on behalf of the association; and

(6)        The method of amending the bylaws.

(b)        The bylaws may provide for any other matters the association deems necessary and appropriate. (1998‑199, s. 1.)



§ 47F-3-107. Upkeep of planned community; responsibility and assessments for damages.

§ 47F‑3‑107.  Upkeep of planned community; responsibility and assessments for damages.

(a)        Except as otherwise provided in the declaration, G.S. 47F‑3‑113(h) or subsection (b) of this section, the association is responsible for causing the common elements to be maintained, repaired, and replaced when necessary and to assess the lot owners as necessary to recover the costs of such maintenance, repair, or replacement except that the costs of maintenance, repair, or replacement of a limited common element shall be assessed as provided in G.S. 47F‑3‑115(c)(1). Except as otherwise provided in the declaration, each lot owner is responsible for the maintenance and repair of his lot and any improvements thereon. Each lot owner shall afford to the association and when necessary to another lot owner access through the lot owner's lot reasonably necessary for any such maintenance, repair, or replacement activity.

(b)        If a lot owner is legally responsible for damage inflicted on any common element, the association may direct such lot owner to repair such damage, or the association may itself cause the repairs to be made and recover damages from the responsible lot owner.

(c)        If damage is inflicted on any lot by an agent of the association in the scope of the agent's activities as such agent, the association is liable to repair such damage or to reimburse the lot owner for the cost of repairing such damages. The association shall also be liable for any losses to the lot owner.

(d)        When the claim under subsection (b) or (c) of this section is less than or equal to the jurisdictional amount established for small claims by G.S. 7A‑210, any aggrieved party may request that a hearing be held before an adjudicatory panel appointed by the executive board to determine if a lot owner is responsible for damages to any common element or the association is responsible for damages to any lot. If the executive board fails to appoint an adjudicatory panel to hear such matters, hearings under this section shall be held before the executive board. Such panel shall accord to the party charged with causing damages notice of the charge, opportunity to be heard and to present evidence, and notice of the decision. This panel may assess liability for each damage incident against each lot owner charged or against the association not in excess of the jurisdictional amount established for small claims by G.S. 7A‑210. When the claim under subsection (b) or (c) of this section exceeds the jurisdictional amount established for small claims by G.S. 7A‑210, liability of any lot owner charged or the association shall be determined as otherwise provided by law. Liabilities of lot owners determined by adjudicatory hearing or as otherwise provided by law shall be assessments secured by lien under G.S. 47F‑3‑116. Liabilities of the association determined by adjudicatory hearing or as otherwise provided by law may be offset by the lot owner against sums owing to the association and if so offset, shall reduce the amount of any lien of the association against the lot at issue.

(e)        The association shall not be liable for maintenance, repair, and all other expenses in connection with any real estate which has not been incorporated into the planned community. (1998‑199, s. 1.)



§ 47F-3-107.1. Procedures for fines and suspension of planned community privileges or services.

§ 47F‑3‑107.1.  Procedures for fines and suspension of planned community privileges or services.

Unless a specific procedure for the imposition of fines or suspension of planned community privileges or services is provided for in the declaration, a hearing shall be held before the executive board or an adjudicatory panel appointed by the executive board to determine if any lot owner should be fined or if planned community privileges or services should be suspended pursuant to the powers granted to the association in G.S. 47F‑3‑102(11) and (12). Any adjudicatory panel appointed by the executive board shall be composed of members of the association who are not officers of the association or members of the executive board. The lot owner charged shall be given notice of the charge, opportunity to be heard and to present evidence, and notice of the decision. If it is decided that a fine should be imposed, a fine not to exceed one hundred dollars ($100.00) may be imposed for the violation and without further hearing, for each day more than five days after the decision that the violation occurs. Such fines shall be assessments secured by liens under G.S. 47F‑3‑116. If it is decided that a suspension of planned community privileges or services should be imposed, the suspension may be continued without further hearing until the violation or delinquency is cured. The lot owner may appeal the decision of an adjudicatory panel to the full executive board by delivering written notice of appeal to the executive board within 15 days after the date of the decision. The executive board may affirm, vacate, or modify the prior decision of the adjudicatory body. (1997‑456, s. 27; 1998‑199, s. 1; 2005‑422, s. 4.)



§ 47F-3-108. Meetings.

§ 47F‑3‑108.  Meetings.

(a)        A meeting of the association shall be held at least once each year. Special meetings of the association may be called by the president, a majority of the executive board, or by lot owners having ten percent (10%), or any lower percentage specified in the bylaws, of the votes in the association. Not less than 10 nor more than 60 days in advance of any meeting, the secretary or other officer specified in the bylaws shall cause notice to be hand‑delivered or sent prepaid by United States mail to the mailing address of each lot or to any other mailing address designated in writing by the lot owner, or sent by electronic means, including by electronic mail over the Internet, to an electronic mailing address designated in writing by the lot owner. The notice of any meeting shall state the time and place of the meeting and the items on the agenda, including the general nature of any proposed amendment to the declaration or bylaws, any budget changes, and any proposal to remove a director or officer.

(b)        Meetings of the executive board shall be held as provided in the bylaws. At regular intervals, the executive board meeting shall provide lot owners an opportunity to attend a portion of an executive board meeting and to speak to the executive board about their issues or concerns. The executive board may place reasonable restrictions on the number of persons who speak on each side of an issue and may place reasonable time restrictions on persons who speak.

(c)        Except as otherwise provided in the bylaws, meetings of the association and the executive board shall be conducted in accordance with the most recent edition of Robert's Rules of Order Newly Revised. (1998‑199, s. 1; 2004‑109, s. 6; 2005‑422, s. 5.)



§ 47F-3-109. Quorums.

§ 47F‑3‑109.  Quorums.

(a)        Unless the bylaws provide otherwise, a quorum is present throughout any meeting of the association if persons entitled to cast ten percent (10%) of the votes which may be cast for election of the executive board are present in person or by proxy at the beginning of the meeting.

(b)        Unless the bylaws specify a larger percentage, a quorum is deemed present throughout any meeting of the executive board if persons entitled to cast fifty percent (50%) of the votes on that board are present at the beginning of the meeting.

(c)        In the event business cannot be conducted at any meeting because a quorum is not present, that meeting may be adjourned to a later date by the affirmative vote of a majority of those present in person or by proxy. Notwithstanding any provision to the contrary in the declaration or the bylaws, the quorum requirement at the next meeting shall be one‑half of the quorum requirement applicable to the meeting adjourned for lack of a quorum. This provision shall continue to reduce the quorum by fifty percent (50%) from that required at the previous meeting, as previously reduced, until such time as a quorum is present and business can be conducted. (1998‑199, s. 1.)



§ 47F-3-110. Voting; proxies.

§ 47F‑3‑110.  Voting; proxies.

(a)        If only one of the multiple owners of a lot is present at a meeting of the association, the owner who is present is entitled to cast all the votes allocated to that lot. If more than one of the multiple owners are present, the votes allocated to that lot may be cast only in accordance with the agreement of a majority in interest of the multiple owners, unless the declaration or bylaws expressly provide otherwise. Majority agreement is conclusively presumed if any one of the multiple owners casts the votes allocated to that lot without protest being made promptly to the person presiding over the meeting by any of the other owners of the lot.

(b)        Votes allocated to a lot may be cast pursuant to a proxy duly executed by a lot owner. If a lot is owned by more than one person, each owner of the lot may vote or register protest to the casting of votes by the other owners of the lot through a duly executed proxy. A lot owner may not revoke a proxy given pursuant to this section except by actual notice of revocation to the person presiding over a meeting of the association. A proxy is void if it is not dated. A proxy terminates 11 months after its date, unless it specifies a shorter term.

(c)        If the declaration requires that votes on specified matters affecting the planned community be cast by lessees rather than lot owners of leased lots, (i) the provisions of subsections (a) and (b) of this section apply to lessees as if they were lot owners; (ii) lot owners who have leased their lots to other persons may not cast votes on those specified matters; and (iii) lessees are entitled to notice of meetings, access to records, and other rights respecting those matters as if they were lot owners. Lot owners shall also be given notice, in the manner provided in G.S. 47F‑3‑108, of all meetings at which lessees may be entitled to vote.

(d)        No votes allocated to a lot owned by the association may be cast.

(e)        The declaration may provide that on specified issues only a defined subgroup of lot owners may vote provided:

(1)        The issue being voted is of special interest solely to the members of the subgroup; and

(2)        All except de minimis cost that will be incurred based on the vote taken will be assessed solely against those lot owners entitled to vote.

(f)         For purposes of subdivision (e)(1) above, an issue to be voted on is not a special interest solely to a subgroup if it substantially affects the overall appearance of the planned community or substantially affects living conditions of lot owners not included in the voting subgroup. (1998‑199, s. 1.)



§ 47F-3-111. Tort and contract liability.

§ 47F‑3‑111.  Tort and contract liability.

(a)        Neither the association nor any lot owner except the declarant is liable for that declarant's torts in connection with any part of the planned community which that declarant has the responsibility to maintain.

(b)        An action alleging a wrong done by the association shall be brought against the association and not against a lot owner.

(c)        Any statute of limitation affecting the association's right of action under this section is tolled until the period of declarant control terminates. A lot owner is not precluded from bringing an action contemplated by this section because the person is a lot owner or a member of the association. (1998‑199, s. 1.)



§ 47F-3-112. Conveyance or encumbrance of common elements.

§ 47F‑3‑112.  Conveyance or encumbrance of common elements.

(a)        Portions of the common elements may be conveyed or subjected to a security interest by the association if persons entitled to cast at least eighty percent (80%) of the votes in the association, or any larger percentage the declaration specifies, agree in writing to that action; provided that all the owners of lots to which any limited common element is allocated shall agree in order to convey that limited common element or subject it to a security interest. The declaration may specify a smaller percentage only if all the lots are restricted exclusively to nonresidential uses. Distribution of proceeds of the sale of a limited common element shall be as provided by agreement between the lot owners to which it is allocated and the association. Proceeds of the sale or financing of a common element (other than a limited common element) shall be an asset of the association.

(b)        The association, on behalf of the lot owners, may contract to convey common elements or subject them to a security interest, but the contract is not enforceable against the association until approved pursuant to subsection (a) of this section. Thereafter, the association has all powers necessary and appropriate to effect the conveyance or encumbrance, free and clear of any interest of any lot owner or the association in or to the common element conveyed or encumbered, including the power to execute deeds or other instruments.

(c)        Any purported conveyance, encumbrance, or other voluntary transfer of common elements, unless made pursuant to this section is void.

(d)        No conveyance or encumbrance of common elements pursuant to this section may deprive any lot of its rights of access and support. (1998‑199, s. 1.)



§ 47F-3-113. Insurance.

§ 47F‑3‑113.  Insurance.

(a)        Commencing not later than the time of the first conveyance of a lot to a person other than a declarant, the association shall maintain, to the extent reasonably available:

(1)        Property insurance on the common elements insuring against all risks of direct physical loss commonly insured against including fire and extended coverage perils. The total amount of insurance after application of any deductibles shall be not less than eighty percent (80%) of the replacement cost of the insured property at the time the insurance is purchased and at each renewal date, exclusive of land, excavations, foundations, and other items normally excluded from property policies; and

(2)        Liability insurance in reasonable amounts, covering all occurrences commonly insured against for death, bodily injury, and property damage arising out of or in connection with the use, ownership, or maintenance of the common elements.

(b)        If the insurance described in subsection (a) of this section is not reasonably available, the association promptly shall cause notice of that fact to be hand‑delivered or sent prepaid by United States mail to all lot owners. The declaration may require the association to carry any other insurance, and the association in any event may carry any other insurance it deems appropriate to protect the association or the lot owners.

(c)        Insurance policies carried pursuant to subsection (a) of this section shall provide that:

(1)        Each lot owner is an insured person under the policy to the extent of the lot owner's insurable interest;

(2)        The insurer waives its right to subrogation under the policy against any lot owner or member of the lot owner's household;

(3)        No act or omission by any lot owner, unless acting within the scope of the owner's authority on behalf of the association, will preclude recovery under the policy; and

(4)        If, at the time of a loss under the policy, there is other insurance in the name of a lot owner covering the same risk covered by the policy, the association's policy provides primary insurance.

(d)        Any loss covered by the property policy under subdivision (a)(1) of this section shall be adjusted with the association, but the insurance proceeds for that loss are payable to any insurance trustee designated for that purpose, or otherwise to the association, and not to any mortgagee or beneficiary under a deed of trust. The insurance trustee or the association shall hold any insurance proceeds in trust for lot owners and lienholders as their interests may appear. Subject to the provisions of subsection (h) of this section, the proceeds shall be disbursed first for the repair or restoration of the damaged property, and lot owners and lienholders are not entitled to receive payment of any portion of the proceeds unless there is a surplus of proceeds after the property has been completely repaired or restored, or the planned community is terminated.

(e)        An insurance policy issued to the association does not prevent a lot owner from obtaining insurance for the lot owner's own benefit.

(f)         An insurer that has issued an insurance policy under this section shall issue certificates or memoranda of insurance to the association and, upon written request, to any lot owner, mortgagee, or beneficiary under a deed of trust. The insurer issuing the policy may not cancel or refuse to renew it until 30 days after notice of the proposed cancellation or nonrenewal has been mailed to the association, each lot owner, and each mortgagee or beneficiary under a deed of trust to whom certificates or memoranda of insurance have been issued at their respective last known addresses.

(g)        Any portion of the planned community for which insurance is required under subdivision (a)(1) of this section which is damaged or destroyed shall be repaired or replaced promptly by the association unless (i) the planned community is terminated, (ii) repair or replacement would be illegal under any State or local health or safety statute or ordinance, or (iii) the lot owners decide not to rebuild by an eighty percent (80%) vote, including one hundred percent (100%) approval of owners assigned to the limited common elements not to be rebuilt. The cost of repair or replacement in excess of insurance proceeds and reserves is a common expense. If any portion of the planned community is not repaired or replaced, (i) the insurance proceeds attributable to the damaged common elements shall be used to restore the damaged area to a condition compatible with the remainder of the planned community, (ii) the insurance proceeds attributable to limited common elements which are not rebuilt shall be distributed to the owners of the lots to which those limited common elements were allocated, or to lienholders, as their interests may appear, and (iii) the remainder of the proceeds shall be distributed to all the lot owners or lienholders, as their interests may appear, in proportion to the common expense liabilities of all the lots. Notwithstanding the provisions of this subsection, G.S. 47F‑2‑118 (termination of the planned community) governs the distribution of insurance proceeds if the planned community is terminated.

(h)        The provisions of this section may be varied or waived in the case of a planned community all of whose lots are restricted to nonresidential use. (1998‑199, s. 1.)



§ 47F-3-114. Surplus funds.

§ 47F‑3‑114.  Surplus funds.

Unless otherwise provided in the declaration, any surplus funds of the association remaining after payment of or provision for common expenses, the funding of a reasonable operating expense surplus, and any prepayment of reserves shall be paid to the lot owners in proportion to their common expense liabilities or credited to them to reduce their future common expense assessments. (1998‑199, s. 1.)



§ 47F-3-115. Assessments for common expenses.

§ 47F‑3‑115.  Assessments for common expenses.

(a)        Except as otherwise provided in the declaration, until the association makes a common expense assessment, the declarant shall pay all common expenses. After any assessment has been made by the association, assessments thereafter shall be made at least annually.

(b)        Except for assessments under subsections (c), (d), and (e) of this section, all common expenses shall be assessed against all the lots in accordance with the allocations set forth in the declaration. Any past‑due common expense assessment or installment thereof bears interest at the rate established by the association not exceeding eighteen percent (18%) per year. For planned communities created prior to January 1, 1999, interest may be charged on any past‑due common expense assessment or installment only if the declaration provides for interest charges, and where the declaration does not otherwise specify the interest rate, the rate may not exceed eighteen percent (18%) per year.

(c)        To the extent required by the declaration:

(1)        Any common expense associated with the maintenance, repair, or replacement of a limited common element shall be assessed against the lots to which that limited common element is assigned, equally, or in any other proportion that the declaration provides;

(2)        Any common expense or portion thereof benefiting fewer than all of the lots shall be assessed exclusively against the lots benefitted; and

(3)        The costs of insurance shall be assessed in proportion to risk and the costs of utilities shall be assessed in proportion to usage.

(d)        Assessments to pay a judgment against the association may be made only against the lots in the planned community at the time the judgment was entered, in proportion to their common expense liabilities.

(e)        If any common expense is caused by the negligence or misconduct of any lot owner or occupant, the association may assess that expense exclusively against that lot owner or occupant's lot.

(f)         If common expense liabilities are reallocated, common expense assessments and any installment thereof not yet due shall be recalculated in accordance with the reallocated common expense liabilities. (1998‑199, s. 1.)



§ 47F-3-116. Lien for assessments.

§ 47F‑3‑116.  Lien for assessments.

(a)        Any assessment levied against a lot remaining unpaid for a period of 30 days or longer shall constitute a lien on that lot when a claim of lien is filed of record in the office of the clerk of superior court of the county in which the lot is located in the manner provided herein. Prior to filing a claim of lien, the association must make reasonable and diligent efforts to ensure that its records contain the lot owner's current mailing address. No fewer than 15 days prior to filing the lien, the association shall mail a statement of the assessment amount due by first‑class mail to the physical address of the lot and the lot owner's address of record with the association, and, if different, to the address for the lot owner shown on the county tax records and the county real property records for the lot. If the lot owner is a corporation, the statement shall also be sent by first‑class mail to the mailing address of the registered agent for the corporation. Unless the declaration otherwise provides, fees, charges, late charges, and other charges imposed pursuant to G.S. 47F‑3‑102, 47F‑3‑107, 47F‑3‑107.1, and 47F‑3‑115 are enforceable as assessments under this section. Except as provided in subsections (a1) and (a2) of this section, the association may foreclose the claim of lien in like manner as a mortgage on real estate under power of sale under Article 2A of Chapter 45 of the General Statutes.

(a1)      An association may not foreclose an association assessment lien under Article 2A of Chapter 45 of the General Statutes if the debt securing the lien consists solely of fines imposed by the association, interest on unpaid fines, or attorneys' fees incurred by the association solely associated with fines imposed by the association. The association, however, may enforce the lien by judicial foreclosure as provided in Article 29A of Chapter 1 of the General Statutes.

(a2)      An association shall not levy, charge, or attempt to collect a service, collection, consulting, or administration fee from any lot owner unless the fee is expressly allowed in the declaration. Any lien securing a debt consisting solely of these fees may only be enforced by judicial foreclosure as provided in Article 29A of Chapter 1 of the General Statutes.

(b)        The lien under this section is prior to all liens and encumbrances on a lot except (i) liens and encumbrances (specifically including, but not limited to, a mortgage or deed of trust on the lot) recorded before the docketing of the claim of lien in the office of the clerk of superior court, and (ii) liens for real estate taxes and other governmental assessments and charges against the lot. This subsection does not affect the priority of mechanics' or materialmen's liens.

(c)        A lien for unpaid assessments is extinguished unless proceedings to enforce the lien are instituted within three years after the docketing of the claim of lien in the office of the clerk of superior court.

(d)        This section does not prohibit other actions to recover the sums for which subsection (a) of this section creates a lien or prohibit an association taking a deed in lieu of foreclosure.

(e)        A judgment, decree, or order in any action brought under this section shall include costs and reasonable attorneys' fees for the prevailing party. If the lot owner does not contest the collection of debt and enforcement of a lien after the expiration of the 15‑day period following notice as required in subsection (e1) of this section, then reasonable attorneys' fees shall not exceed one thousand two hundred dollars ($1,200), not including costs or expenses incurred. The collection of debt and enforcement of a lien remain uncontested as long as the lot owner does not dispute, contest, or raise any objection, defense, offset, or counterclaim as to the amount or validity of the debt and lien asserted or the association's right to collect the debt and enforce the lien as provided in this section. The attorneys' fee limitation in this subsection shall not apply to judicial foreclosures or to proceedings authorized under subsection (d) of this section or G.S. 47F‑3‑120.

(e1)      A lot owner may not be required to pay attorneys' fees and court costs until the lot owner is notified in writing of the association's intent to seek payment of attorneys' fees and court costs. The notice must be sent by first‑class mail to the property address and, if different, to the mailing address for the lot owner in the association's records. The association must make reasonable and diligent efforts to ensure that its records contain the lot owner's current mailing address. The notice shall set out the outstanding balance due as of the date of the notice and state that the lot owner has 15 days from the mailing of the notice by first‑class mail to pay the outstanding balance without the attorneys' fees and court costs. If the lot owner pays the outstanding balance within this period, then the lot owner shall have no obligation to pay attorneys' fees and court costs. The notice shall also inform the lot owner of the opportunity to contact a representative of the association to discuss a payment schedule for the outstanding balance as provided in subsection (e2) of this section and shall provide the name and telephone number of the representative.

(e2)      The association, acting through its executive board and in the board's sole discretion, may agree to allow payment of an outstanding balance in installments. Neither the association nor the lot owner is obligated to offer or accept any proposed installment schedule. Reasonable administrative fees and costs for accepting and processing installments may be added to the outstanding balance and included in an installment payment schedule. Reasonable attorneys' fees may be added to the outstanding balance and included in an installment schedule only after the lot owner has been given notice as required in subsection (e1) of this section.

(f)         Where the holder of a first mortgage or first deed of trust of record, or other purchaser of a lot obtains title to the lot as a result of foreclosure of a first mortgage or first deed of trust, such purchaser and its heirs, successors, and assigns, shall not be liable for the assessments against such lot which became due prior to the acquisition of title to such lot by such purchaser. Such unpaid assessments shall be deemed to be common expenses collectible from all the lot owners including such purchaser, its heirs, successors, and assigns.

(g)        A claim of lien shall set forth the name and address of the association, the name of the record owner of the lot at the time the claim of lien is filed, a description of the lot, and the amount of the lien claimed. The first page of the claim of lien shall contain the following statement in print that is in boldface, capital letters and no smaller than the largest print used elsewhere in the document: "THIS DOCUMENT CONSTITUTES A LIEN AGAINST YOUR PROPERTY, AND IF THE LIEN IS NOT PAID, THE HOMEOWNERS ASSOCIATION MAY PROCEED WITH FORECLOSURE AGAINST YOUR PROPERTY IN LIKE MANNER AS A MORTGAGE UNDER NORTH CAROLINA LAW." The person signing the claim of lien on behalf of the association shall attach to and file with the claim of lien a certificate of service attesting to the attempt of service on the record owner, which service shall be attempted in accordance with G.S. 1A‑1, Rule 4(j) for service of a copy of a summons and a complaint. If the actual service is not achieved, the person signing the claim of lien on behalf of the association shall be deemed to have met the requirements of this subsection if service has been attempted pursuant to both of the following: (i) G.S. 1A‑1, Rule 4(j)(1) c., d., or e.; and (ii) by mailing a copy of the lien by regular, first‑class mail, postage prepaid to the physical address of the lot and the lot owner's address of record with the association, and, if different, to the address for the lot owner shown on the county tax records and the county real property records for the lot. In the event that the owner of record is not a natural person, and actual service is not achieved, the person signing the claim of lien on behalf of the association shall be deemed to have met the requirements of this subsection if service has been attempted once pursuant to the applicable provisions of G.S. 1A‑1, Rule 4(j)(3) through G.S. 1A‑1, Rule 4(j)(9).  (1998‑199, s. 1; 2005‑422, s. 6; 2009‑515, s. 1.)



§ 47F-3-117. Reserved for future codification purposes.

§ 47F‑3‑117.  Reserved for future codification purposes.



§ 47F-3-118. Association records.

§ 47F‑3‑118.  Association records.

(a)        The association shall keep financial records sufficiently detailed to enable the association to comply with this Chapter. All financial and other records, including records of meetings of the association and executive board, shall be made reasonably available for examination by any lot owner and the lot owner's authorized agents as required in the bylaws and Chapter 55A of the General Statutes. If the bylaws do not specify particular records to be maintained, the association shall keep accurate records of all cash receipts and expenditures and all assets and liabilities. In addition to any specific information that is required by the bylaws to be assembled and reported to the lot owners at specified times, the association shall make an annual income and expense statement and balance sheet available to all lot owners at no charge and within 75 days after the close of the fiscal year to which the information relates. Notwithstanding the bylaws, a more extensive compilation, review, or audit of the association's books and records for the current or immediately preceding fiscal year may be required by a vote of the majority of the executive board or by the affirmative vote of a majority of the lot owners present and voting in person or by proxy at any annual meeting or any special meeting duly called for that purpose.

(b)        The association, upon written request, shall furnish to a lot owner or the lot owner's authorized agents a statement setting forth the amount of unpaid assessments and other charges against a lot. The statement shall be furnished within 10 business days after receipt of the request and is binding on the association, the executive board, and every lot owner.

(c)        In addition to the limitations of Article 8 of Chapter 55A of the General Statutes, no financial payments, including payments made in the form of goods and services, may be made to any officer or member of the association's executive board or to a business, business associate, or relative of an officer or member of the executive board, except as expressly provided for in the bylaws or in payments for services or expenses paid on behalf of the association which are approved in advance by the executive board. (1998‑199, s. 1; 2005‑422, s. 7.)



§ 47F-3-119. Association as trustee.

§ 47F‑3‑119.  Association as trustee.

With respect to a third person dealing with the association in the association's capacity as a trustee under G.S. 47F‑2‑118 following termination or G.S. 47F‑3‑113 for insurance proceeds, the existence of trust powers and their proper exercise by the association may be assumed without inquiry. A third person is not bound to inquire whether the association has power to act as trustee or is properly exercising trust powers, and a third person, without actual knowledge that the association is exceeding or improperly exercising its powers, is fully protected in dealing with the association as if it possessed and properly exercised the powers it purports to exercise. A third person is not bound to assure the proper application of trust assets paid or delivered to the association in its capacity as trustee. (1998‑199, s. 1.)



§ 47F-3-120. Declaration limits on attorneys' fees.

§ 47F‑3‑120.  Declaration limits on attorneys' fees.

Except as provided in G.S. 47F‑3‑116, in an action to enforce provisions of the articles of incorporation, the declaration, bylaws, or duly adopted rules or regulations, the court may award reasonable attorneys' fees to the prevailing party if recovery of attorneys' fees is allowed in the declaration. (1998‑199, s. 1.)



§ 47F-3-121. American and State flags and political sign displays.

§ 47F‑3‑121.  American and State flags and political sign displays.

Notwithstanding any provision in any declaration of covenants, no restriction on the use of land shall be construed to:

(1)        Regulate or prohibit the display of the flag of the United States or North Carolina, of a size no greater than four feet by six feet, which is displayed in accordance with or in a manner consistent with the patriotic customs set forth in 4 U.S.C. §§ 5‑10, as amended, governing the display and use of the flag of the United States unless:

a.         For restrictions registered prior to October 1, 2005, the restriction specifically uses the following terms:

1.         Flag of the United States of America;

2.         American flag;

3.         United States flag; or

4.         North Carolina flag.

b.         For restrictions registered on or after October 1, 2005, the restriction shall be written on the first page of the instrument or conveyance in print that is in boldface type, capital letters, and no smaller than the largest print used elsewhere in the instrument or conveyance. The restriction shall be construed to regulate or prohibit the display of the United States or North Carolina flag only if the restriction specifically states: "THIS DOCUMENT REGULATES OR PROHIBITS THE DISPLAY OF THE FLAG OF THE UNITED STATES OF AMERICA OR STATE OF NORTH CAROLINA".

This subdivision shall apply to owners of property who display the flag of the United States or North Carolina on property owned exclusively by them and does not apply to common areas, easements, rights‑of‑way, or other areas owned by others.

(2)        Regulate or prohibit the indoor or outdoor display of a political sign by an association member on property owned exclusively by the member, unless:

a.         For restrictions registered prior to October 1, 2005, the restriction specifically uses the term "political signs".

b.         For restrictions registered on or after October 1, 2005, the restriction shall be written on the first page of the instrument or conveyance in print that is in boldface type, capital letters, and no smaller than the largest print used elsewhere in the instrument or conveyance. The restriction shall be construed to regulate or prohibit the display of political signs only if the restriction specifically states: "THIS DOCUMENT REGULATES OR PROHIBITS THE DISPLAY OF POLITICAL SIGNS".

Even when display of a political sign is permitted under this subdivision, an association (i) may prohibit the display of political signs earlier than 45 days before the day of the election and later than seven days after an election day, and (ii) may regulate the size and number of political signs that may be placed on a member's property if the association's regulation is no more restrictive than any applicable city, town, or county ordinance that regulates the size and number of political signs on residential property. If the local government in which the property is located does not regulate the size and number of political signs on residential property, the association shall permit at least one political sign with the maximum dimensions of 24 inches by 24 inches on a member's property. For the purposes of this subdivision, "political sign" means a sign that attempts to influence the outcome of an election, including supporting or opposing an issue on the election ballot. This subdivision shall apply to owners of property who display political signs on property owned exclusively by them and does not apply to common areas, easements, rights‑of‑way, or other areas owned by others. (2005‑422, s. 8; 2006‑226, s. 15(b).)



§ 47F-3-122. Irrigation of landscaping.

§ 47F‑3‑122.  Irrigation of landscaping.

Notwithstanding any provision in any declaration of covenants, no requirement to irrigate landscaping shall be construed to:

(1)        Require the irrigation of landscaping, during any period in which the U.S. Drought Monitor, as defined in G.S. 143‑350, or the Secretary of Environment and Natural Resources has designated an area in which the association is located as an area of severe, extreme, or exceptional drought and the Governor, a State agency, or unit of local government has imposed water conservation measures applicable to the area unless:

a.         For declarations of covenants registered prior to October 1, 2008, the covenant specifically requires the irrigation of landscaping notwithstanding water conservation measures imposed by the Governor, a State agency, or unit of local government. The association may not fine or otherwise penalize an owner of land for violation of an irrigation requirement during a period of a drought as designated under this subdivision, unless the covenant specifically authorizes fines or other penalties.

b.         For covenants registered on or after October 1, 2008, the covenant must specifically state that any requirement to irrigate landscaping is suspended to the extent the requirement would otherwise be prohibited during any period in which the Governor, a State agency, or unit of local government has imposed water conservation measures. The association may not fine or otherwise penalize an owner of land for violation of an irrigation requirement during a drought designated under this subdivision, unless the covenant authorizes the fines or other penalties. This authorization must be written on the first page of the covenant in print that is in boldface type, capital letters, and no smaller than the largest print used elsewhere in the declarations of covenants.

(2)        For purposes of this section, the term "landscaping" includes lawns, trees, shrubbery, and other ornamental or decorative plants.  (2008‑143, s. 19(b).)






Chapter 48 - Adoptions.

§§ 48-1 through 48-38: Repealed by Session Laws 1995, c. 457, s. 1.

§§ 48‑1 through 48‑38:  Repealed by Session Laws 1995, c.  457, s. 1.



§ 48-1-100. Legislative findings and intent; construction of Chapter.

Chapter 48.

Adoptions.

Article 1.

General Provisions.

§ 48‑1‑100.  Legislative findings and intent; construction of Chapter.

(a)        The General Assembly finds that it is in the public interest to establish a clear judicial process for adoptions, to promote the integrity and finality of adoptions, to encourage prompt, conclusive disposition of adoption proceedings, and to structure services to adopted children, biological parents, and adoptive parents that will provide for the needs and protect the interests of all parties to an adoption, particularly adopted minors.

(b)        With special regard for the adoption of minors, the General Assembly declares as a matter of legislative policy that:

(1)        The primary purpose of this Chapter is to advance the welfare of minors by (i) protecting minors from unnecessary separation from their original parents, (ii) facilitating the adoption of minors in need of adoptive placement by persons who can give them love, care, security, and support, (iii) protecting minors from placement with adoptive parents unfit to have responsibility for their care and rearing, and (iv) assuring the finality of the adoption; and

(2)        Secondary purposes of this Chapter are (i) to protect biological parents from ill‑advised decisions to relinquish a child or consent to the child's adoption, (ii) to protect adoptive parents from assuming responsibility for a child about whose heredity or mental or physical condition they know nothing, (iii) to protect the privacy of the parties to the adoption, and (iv) to discourage unlawful trafficking in minors and other unlawful placement activities.

(c)        In construing this Chapter, the needs, interests, and rights of minor adoptees are primary. Any conflict between the interests of a minor adoptee and those of an adult shall be resolved in favor of the minor.

(d)        This Chapter shall be liberally construed and applied to promote its underlying purposes and policies. (1949, c. 300; 1983, c. 454, ss. 1, 6; 1995, c. 457, s. 2.)



§ 48-1-101. Definitions.

§ 48‑1‑101.  Definitions.

In this Chapter, the following definitions apply:

(1)        "Adoptee" means an individual who is adopted, is placed for adoption, or is the subject of a petition for adoption properly filed with the court.

(2)        "Adoption" means the creation by law of the relationship of parent and child between two individuals.

(3)        "Adult" means an individual who has attained 18 years of age, or if under the age of 18, is either married or has been emancipated under the applicable State law.

(3a)      "Adoption facilitator" means an individual or a nonprofit entity that assists biological parents in locating and evaluating prospective adoptive parents without charge.

(4)        "Agency" means a public or private association, corporation, institution, or other person or entity that is licensed or otherwise authorized by the law of the jurisdiction where it operates to place minors for adoption. "Agency" also means a county department of social services in this State.

(4a)      "Agency identified adoption" means a placement where an agency has agreed to place the minor with a prospective adoptive parent selected by the parent or guardian.

(5)        "Child" means a son or daughter, whether by birth or adoption.

(5a)      "Confidential intermediary" means a licensed adoption agency staff person who may act as a third party to facilitate contact between an adult adoptee or the adult lineal descendant of a deceased adoptee and the biological parent.

(5b)      "Criminal history" means a county, State, or federal conviction of a felony by a court of competent jurisdiction or a pending felony indictment of a crime for child abuse or neglect, spousal abuse, a crime against a child, including child pornography, or for a crime involving violence, including rape, sexual assault, or homicide, other than physical assault or battery; a county, State, or federal conviction of a felony by a court of competent jurisdiction or a pending felony indictment for physical assault, battery, or a drug‑related offense, if the offense was committed within the past five years; or similar crimes under federal law or under the laws of other states.

(6)        "Department" means the North Carolina Department of Health and Human Services.

(7)        "Division" means the Division of Social Services of the Department.

(8)        "Guardian" means an individual, other than a parent, appointed by a clerk of court in North Carolina to exercise all of the powers conferred by G.S. 35A‑1241, including a standby guardian appointed under Article 21 of Chapter 35A of the General Statutes whose authority has actually commenced; and also means an individual, other than a parent, appointed in another jurisdiction according to the law of that jurisdiction who has the power to consent to adoption under the law of that jurisdiction.

(9)        "Legal custody" of an individual means the general right to exercise continuing care of and control over the individual as authorized by law, with or without a court order, and:

a.         Includes the right and the duty to protect, care for, educate, and discipline the individual;

b.         Includes the right and the duty to provide the individual with food, shelter, clothing, and medical care; and

c.         May include the right to have physical custody of the individual.

(9a)      "Lineal descendant of a deceased adoptee" means any person who descends from the direct line of the adoptee.

(10)      "Minor" means an individual under 18 years of age who is not an adult.

(11)      "Party" means a petitioner, adoptee, or any person whose consent to an adoption is necessary under this Chapter but has not been obtained.

(12)      "Physical custody" means the physical care of and control over an individual.

(13)      "Placement" means transfer of physical custody of a minor to the selected prospective adoptive parent. Placement may be either:

a.         Direct placement by a parent or the guardian of the minor; or

b.         Placement by an agency.

(14)      "Preplacement assessment" means a document, whether prepared before or after placement, that contains the information required by G.S. 48‑3‑303 and any rules adopted by the Social Services Commission.

(15)      "Relinquishment" means the voluntary surrender of a minor to an agency for the purpose of adoption.

(16)      "Report to the court" means a document prepared in accordance with G.S. 48‑2‑501, et seq.

(17)      "State" means a state as defined in G.S. 12‑3(11).

(18)      "Stepparent" means an individual who is the spouse of a parent of a child, but who is not a legal parent of the child. (1949, c. 300; 1953, c. 880; 1957, c. 778, s. 1; 1961, c. 241; 1969, c. 982; 1971, c. 157, ss. 1, 2; c. 1231, s. 1; 1973, c. 476, s. 138; 1975, c. 321, s. 2; 1977, c. 879, s. 1; 1981, c. 924, s. 1; 1985, c. 758, s. 4; 1995, c. 457, s. 2; 1997‑215, s. 11(e); 1997‑443, s. 11A.118(a); 1998‑229, s. 12; 2001‑150, s. 1; 2007‑262, s. 2; 2007‑276, s. 7.)



§ 48-1-102. Parent includes adoptive parent.

§ 48‑1‑102.  Parent includes adoptive parent.

As used in this Article, the term "parent" includes one who has become a parent by adoption. (1949, c. 300; 1953, c. 880; 1957, c. 778, s. 1; 1961, c. 241; 1969, c. 982; 1971, c. 157, ss. 1, 2; c. 1231, s. 1; 1973, c. 476, s. 138; 1975, c. 321, s. 2; 1977, c. 879, s. 1; 1981, c. 924, s. 1; 1985, c. 758, s. 4; 1995, c. 457, s. 2.)



§ 48-1-103. Who may adopt.

§ 48‑1‑103.  Who may adopt.

Any adult may adopt another individual as provided in this Chapter, but spouses may not adopt each other. (1949, c. 300; 1963, c. 699; 1967, c. 619, ss. 1‑3; c. 693; c. 880, s. 3; 1969, c. 21, ss. 3‑6; 1971, c. 395; c. 1231, s. 1; 1973, c. 849, s. 3; c. 1354, ss. 1‑4; 1975, c. 91; 1979, c. 107, s. 6; 1981, c. 657; 1983, c. 454, s. 6; 1989, c. 208; c. 727, s. 219(4); 1993, c. 553, s. 14; 1995, c. 457, s. 2.)



§ 48-1-104. Who may be adopted.

§ 48‑1‑104.  Who may be adopted.

Any individual may be adopted as provided in this Chapter. (1949, c. 300; 1957, c. 778, s. 2; 1967, c. 880, ss. 2, 3; 1969, c. 21, ss. 3‑6; 1971, c. 1231, s. 1; 1973, c. 849, s. 3; 1975, c. 91; 1981, c. 657; 1987, c. 716, s. 1; 1989, c. 208; c. 727, s. 219(4); 1993, c. 539, s. 410; c. 553, s. 14; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 457, s. 2.)



§ 48-1-105. Name of adoptee after adoption.

§ 48‑1‑105.  Name of adoptee after adoption.

When a decree of adoption becomes final, the name of the adoptee shall become the name designated in the decree. (1949, c. 300; 1951, c. 730, ss. 1‑4; 1955, c. 951, s. 1; 1967, c. 880, s. 3; c. 1042, ss. 1‑3; 1969, c. 21, s. 2‑6; c. 977; 1971, c. 1231, s. 1; 1973, c. 476, s. 128; c. 849, ss. 1‑3; 1975, c. 91; 1981, c. 657; 1983, c. 454, s. 6; 1989, c. 208; c. 727, s. 219(3), (4); 1993, c. 553, s. 14; 1995, c. 457, s. 2.)



§ 48-1-106. Legal effect of decree of adoption.

§ 48‑1‑106.  Legal effect of decree of adoption.

(a)        A decree of adoption effects a complete substitution of families for all legal purposes after the entry of the decree.

(b)        A decree of adoption establishes the relationship of parent and child between each petitioner and the individual being adopted. From the date of the signing of the decree, the adoptee is entitled to inherit real and personal property by, through, and from the adoptive parents in accordance with the statutes on intestate succession and has the same legal status, including all legal rights and obligations of any kind whatsoever, as a child born the legitimate child of the adoptive parents.

(c)        A decree of adoption severs the relationship of parent and child between the individual adopted and that individual's biological or previous adoptive parents. After the entry of a decree of adoption, the former parents are relieved of all legal duties and obligations due from them to the adoptee, except that a former parent's duty to make past‑due payments for child support is not terminated, and the former parents are divested of all rights with respect to the adoptee.

(d)        Notwithstanding any other provision of this section, neither an adoption by a stepparent nor a readoption pursuant to G.S. 48‑6‑102 has any effect on the relationship between the child and the parent who is the stepparent's spouse.

(e)        In any deed, grant, will, or other written instrument executed before October 1, 1985, the words "child", "grandchild", "heir", "issue", "descendant", or an equivalent, or any other word of like import, shall be held to include any adopted person after the entry of the decree of adoption, unless a contrary intention plainly appears from the terms of the instrument, whether the instrument was executed before or after the entry of the decree of adoption. The use of the phrase "hereafter born" or similar language in any such instrument to establish a class of persons shall not by itself be sufficient to exclude adoptees from inclusion in the class. In any deed, grant, will, or other written instrument executed on or after October 1, 1985, any reference to a natural person shall include any adopted person after the entry of the decree of adoption unless the instrument explicitly states that adopted persons are excluded, whether the instrument was executed before or after the entry of the decree of adoption.

(f)         Nothing in this Chapter deprives a biological grandparent of any visitation rights with an adopted minor available under G.S. 50‑13.2(b1), 50‑13.2A, and 50‑13.5(j). (1949, c. 300; 1953, c. 824; 1955, c. 813, s. 5; 1957, c. 778, s. 5; 1963, c. 967; 1967, c. 619, s. 5; c. 880, s. 3; 1969, c. 21, ss. 3‑6; c. 911, s. 6; 1971, c. 1093, s. 13; c. 1231, s. 1; 1973, c. 849, s. 3; c. 1354, s. 5; 1975, c. 91; 1981, c. 657; 1983, c. 30; c. 454, ss. 2, 6; 1985, c. 67, ss. 1‑4; c. 575, s. 1; 1989, c. 208; c. 727, s. 219(4); 1993, c. 553, s. 14; 1995, c. 457, s. 2.)



§ 48-1-107. Other rights of adoptee.

§ 48‑1‑107.  Other rights of adoptee.

A decree of adoption does not divest any vested property interest owned by the adoptee immediately prior to the decree of adoption including any public assistance benefit or child support payment due on or before the date of the decree. An adoption divests any property interest, entitlement, or other interest contingent on an ongoing family relationship with the adoptee's former family. (1949, c. 300; 1953, c. 824; 1955, c. 813, s. 5; 1963, c. 967; 1967, c. 619, s. 5; c. 880, s. 3; 1969, c. 21, ss. 3‑6; 1971, c. 1231, s. 1; 1973, c. 849, s. 3; 1975, c. 91; 1981, c. 657; 1983, c. 454, s. 6; 1985, c. 67, ss. 1‑4; c. 575, s. 1; 1989, c. 208; c. 727, s. 219(4); 1993, c. 553, s. 14; 1995, c. 457, s. 2.)



§ 48-1-108. Adoptees subject to Indian Child Welfare Act.

§ 48‑1‑108.  Adoptees subject to Indian Child Welfare Act.

If the individual is an Indian child as defined in the Indian Child Welfare Act, 25 U.S.C. § 1901, et seq., then the provisions of that act shall control the individual's adoption. (1995, c. 457, s. 2.)



§ 48-1-109. Which agencies may prepare assessments and reports to the court.

§ 48‑1‑109.  Which agencies may prepare assessments and reports to the court.

(a)        Except as authorized in subsections (b) and (c) of this section, only a county department of social services in this State or an agency licensed by the Department may prepare preplacement assessments pursuant to Article 3 of this Chapter or reports to the court pursuant to Article 2 of this Chapter.

(b)        A preplacement assessment prepared in another state may be used in this State only if:

(1)        The prospective adoptive parent resided in the state where it was prepared; and

(2)        The person or entity that prepared it was authorized by the law of that state to gather the necessary information.

An assessment prepared in another state that does not meet the requirements of this section and G.S. 48‑3‑303(c) through (h) must be updated by a county department of social services in this State, an agency licensed by the Department, or a person or entity authorized to gather the necessary information pursuant to the laws of the state where the prospective adoptive parent resides before being used in this State.

(c)        An order for a report to the court must be sent to a county department of social services in this State, an agency licensed by the Department, or a person or entity authorized to prepare home assessments for the purpose of adoption proceedings under the laws of the petitioner's state of residence. If the petitioner moves to a different state before the agency completes the report, the agency shall request a report pursuant to the Interstate Compact on the Placement of Children under Article 38 of Chapter 7B of the General Statutes from a person or entity authorized to prepare home assessments for the purpose of adoption proceedings under the laws of the petitioner's new state residence.  (1949, c. 300; 1961, c. 186; 1969, c. 982; 1973, c. 476, s. 138; 1983, c. 454, s. 5; 1991, c. 335, s. 2; 1995, c. 457, s. 2; 1998‑202, s. 13(h); 2009‑185, s. 1.)



§ 48-2-100. Jurisdiction.

Article 2.

General Adoption Procedure.

Part 1. Jurisdiction and Venue.

§ 48‑2‑100.  Jurisdiction.

(a)        Adoption shall be by a special proceeding before the clerk of superior court.

(b)        Except as provided in subsection (c) of this section, jurisdiction over adoption proceedings commenced under this Chapter exists if, at the commencement of the proceeding:

(1)        The adoptee has lived in this State for at least the six consecutive months immediately preceding the filing of the petition or from birth;

(2)        The prospective adoptive parent has lived in or been domiciled in this State for at least the six consecutive months immediately preceding the filing of the petition; or

(3)        An agency licensed by this State or a county department of social services in this State has legal custody of the adoptee.

(c)        The courts of this State shall not exercise jurisdiction under this Chapter if at the time the petition for adoption is filed, a court of any other state is exercising jurisdiction substantially in conformity with the Uniform Child‑Custody Jurisdiction and Enforcement Act, Article 2 of Chapter 50A of the General Statutes. However, this subsection shall not apply if within 60 days after the date the petition for adoption is filed, the court of the other state dismisses its proceeding or releases its exclusive, continuing jurisdiction. (1949, c. 300; 1963, c. 699; 1967, c. 619, ss. 1‑3; c. 693; c. 880, s. 3; 1969, c. 21, ss. 3‑6; 1971, c. 233, s. 1; c. 395; c. 1231, s. 1; 1973, c. 849, s. 3; c. 1354, ss. 1‑4; 1975, c. 91; 1979, c. 107, s. 6; 1981, c. 657; 1983, c. 454, s. 6; 1989, c. 208; c. 727, s. 219(4); 1993, c. 553, s. 14; 1995, c. 88, ss. 3, 4; c. 457, s. 2; 1999‑223, s. 8; 2007‑151, s. 2.)



§ 48-2-101. Venue.

§ 48‑2‑101.  Venue.

A petition for adoption may be filed with the clerk of the superior court in the county in which:

(1)        A petitioner lives, or is domiciled, at the time of filing;

(2)        The adoptee lives; or

(3)        An office of the agency that placed the adoptee is located. (1949, c. 300; 1967, c. 880, s. 3; 1969, c. 21, ss. 3‑6; 1971, c. 233, s. 1; c. 1231, s. 1; 1973, c. 849, s. 3; 1975, c. 91; 1981, c. 657; 1989, c. 208; c. 727, s. 219(4); 1993, c. 553, s. 14; 1995, c. 88, s. 4; c. 457, s. 2.)



§ 48-2-102. Transfer, stay, or dismissal.

§ 48‑2‑102.  Transfer, stay, or dismissal.

(a)        If the court, on its own motion or on motion of a party, finds in the interest of justice that the matter should be heard in another county where venue lies under G.S. 48‑2‑101, the court may transfer, stay, or dismiss the proceeding.

(b)        If an adoptee is also the subject of a pending proceeding under Chapter 7B of the General Statutes, then the district court having jurisdiction under Chapter 7B shall retain jurisdiction until the final order of adoption is entered. The district court may waive jurisdiction for good cause. (1949, c. 300; 1971, c. 233, s. 1; 1995, c. 88, s. 4; c. 457, s. 2; 1998‑202, s. 13(i).)



§ 48-2-201. Appointment of attorney or guardian ad litem.

Part 2.  General Procedural Provisions.

§ 48‑2‑201.  Appointment of attorney or guardian ad litem.

(a)        The court may appoint an attorney to represent a parent or alleged parent who is unknown or whose whereabouts are unknown and who has not responded to notice of the adoption proceeding as provided in Part 4 of this Article.

(b)        The court on its own motion may appoint an attorney or a guardian ad litem to represent the interests of the adoptee in a contested proceeding brought under this Chapter. (1995, c. 457, s. 2.)



§ 48-2-202. No right to jury.

§ 48‑2‑202.  No right to jury.

All proceedings under this Chapter must be heard by the court without a jury. (1995, c. 457, s. 2.)



§ 48-2-203. Confidentiality of proceedings under Chapter.

§ 48‑2‑203.  Confidentiality of proceedings under Chapter.

A judicial hearing in any proceeding pursuant to this Chapter shall be held in closed court. (1995, c. 457, s. 2.)



§ 48-2-204. Death of a joint petitioner pending final decree.

§ 48‑2‑204.  Death of a joint petitioner pending final decree.

When spouses have petitioned jointly to adopt and one spouse dies before entry of a final decree, the adoption may nevertheless proceed in the names of both spouses. The name of the deceased spouse shall be entered as one of the adoptive parents on the new birth certificate prepared pursuant to Article 9 of this Chapter, and for purposes of inheritance, testate or intestate, the adoptee shall be treated as a child of the deceased. (1949, c. 300; 1995, c. 457, s. 2.)



§ 48-2-205. Recognition of adoption decrees from other jurisdictions.

§ 48‑2‑205.  Recognition of adoption decrees from other jurisdictions.

A final adoption decree issued by any other state must be recognized in this State. Where a minor child has been previously adopted in a foreign country by a petitioner or petitioners seeking to readopt the child under the laws of North Carolina, the adoption order entered in the foreign country may be accepted in lieu of the consent of the biological parent or parents or the guardian of the child to the readoption. A man and a woman who adopted a minor child in a foreign country while married to one another must readopt jointly, regardless of whether they have since divorced. If either does not join in the petition, he or she must be joined as a necessary party as provided in G.S. 1A‑1, Rule 19.  (1975, c. 262; 1983, c. 454, s. 6; 1995, c. 457, s. 2; 2009‑185, s. 2.2.)



§ 48-2-206. Prebirth determination of right to consent.

§ 48‑2‑206.  Prebirth determination of right to consent.

(a)        At any time after six months from the date of conception as reasonably determined by a physician, the biological mother, agency, or adoptive parents chosen by the biological mother may file a special proceeding with the clerk requesting the court to determine whether consent of the biological father is required. The biological father shall be served with notice of the intent of the biological mother to place the child for adoption, allowing the biological father 15 days after service to assert a claim that his consent is required.

(b)        The notice required under subsection (a) of this section shall contain the special proceeding case caption and file number and shall be substantially similar to the following language:

"[Name of the biological mother], the biological mother, is expected to give birth to a child on or about [birth due date]. You have been identified as the biological father. It is the intention of the biological mother to place the child for adoption. It is her belief that your consent to the adoption is not required. If you believe your consent to the adoption of this child is required pursuant to G.S. 48‑3‑601, you must notify the court in writing no later than 15 days from the date you received this notice that you believe your consent is required. A copy of your notice to the court must also be sent to the person or agency that sent you this notice. If you fail to notify the court within 15 days that you believe your consent is required, the court will rule that your consent is not required."

(c)        If the biological father fails to respond within the time required, the court shall enter an order that the biological father's consent is not required for the adoption. A biological father who fails to respond within the time required under this section is not entitled to notice under G.S. 48‑2‑401(c) of an adoption petition filed within three months of the birth of the minor or to participate in the adoption proceeding.

(d)        If the biological father notifies the court within 15 days of his receipt of the notice required by subsection (a) of this section that he believes his consent to the adoption is required, on motion of the petitioner, the court shall hold a hearing to determine whether the consent of the biological father is required. Promptly on receipt of the petitioner's motion, the court shall set a date for the hearing no earlier than 60 days nor later than 70 days after the biological father received the notice required by subsection (a) of this section and shall notify the petitioner and the biological father of the date, time, and place of the hearing. The notice of hearing to the biological father shall include a statement substantially similar to the following:

"To the biological father named above: You have told the court that you believe your consent is necessary for the adoption of the child described in the notice sent to you earlier. This hearing is being held to decide whether your consent is in fact necessary. Before the date of the hearing, you must have taken steps under G.S. 48‑3‑601 to establish that your consent is necessary or this court will decide that your consent is not necessary and the child can be adopted without it."

During the hearing, the court may take such evidence as necessary and enter an order determining whether or not the consent of the biological father is necessary. If the court determines that the consent of the biological father is not required, that individual is not entitled to receive notice under G.S. 48‑2‑401(c) of an adoption petition filed within three months of the birth of the minor or to participate in the adoption proceeding.

(e)        The manner of service under this section shall be the same as set forth in G.S. 48‑2‑402.

(f)         The jurisdiction provisions of Article 6A of Chapter 1 of the General Statutes and the venue provisions of Article 7 of Chapter 1 of the General Statutes rather than the provisions of Part 1 of this Article apply to proceedings under this section.

(g)        Computation of periods of time provided for in this section shall be calculated as set forth in G.S. 1A‑1, Rule 6.

(h)        Transfer under G.S. 1‑301.2 and appeal under G.S. 1‑279.1 shall be as for an adoption proceeding.

(i)         A determination by the court under this section that the consent of the biological father is not required shall only apply to an adoption petition filed within three months of the birth of the minor. (1997‑215, s. 14; 2002‑159, s. 11; 2005‑166, s. 1.)



§ 48-2-207. Necessity of consent post-petition.

§ 48‑2‑207.  Necessity of consent post‑petition.

(a)        If any individual described in G.S. 48‑2‑401(c)(3) is served with notice of the filing of the petition in accordance with G.S. 48‑2‑402 and fails to respond within the time specified in the notice, the court, upon motion by the petitioner, shall enter an order under G.S. 48‑3‑603(a)(7) that the individual's consent is not required for the adoption.

(b)        The court shall hold a hearing to take evidence and determine whether an individual's consent to an adoption is required if any of the following:

(1)        Any individual described in G.S. 48‑2‑401(c)(3) who has been served with notice of the filing of the petition in accordance with G.S. 48‑2‑402 notifies the court within the time specified in the notice that he believes his consent to the adoption is required.

(2)        Any individual who has not been served with the notice of the filing of the petition intervenes in the adoption proceeding alleging that his or her consent to the adoption is required.

(c)        If the court determines that the consent of any individual is required, the adoption cannot proceed until such individual's consent is obtained or such individual's parental rights are terminated. If the individual whose consent is required did not have physical custody of the minor immediately prior to the placement of the minor with the prospective adoptive parents, a finding that such individual's consent is required does not entitle such individual to physical custody of the minor.

(d)        If the court determines that the consent of any individual described in G.S. 48‑2‑401(c)(3) is not required, such individual shall not be entitled to receive notice of, or to participate in, further proceedings in the adoption. (2005‑166, s. 2.)



§ 48-2-301. Petition for adoption; who may file.

Part 3. Petition for Adoption.

§ 48‑2‑301.  Petition for adoption; who may file.

(a)        A prospective adoptive parent may file a petition for adoption pursuant to Article 3 of this Chapter only if a minor has been placed with the prospective adoptive parent pursuant to Part 2 of Article 3 of this Chapter unless the requirement of placement is waived by the court for cause.

(b)        Except as authorized by Articles 4 and 6 of this Chapter, the spouse of a petitioner must join in the petition, unless the spouse has been declared incompetent or unless this requirement is otherwise waived by the court for cause.

(c)        If the individual who files the petition is unmarried, no other individual may join in the petition, except that a man and a woman who jointly adopted a minor child in a foreign country while married to one another must readopt jointly as provided in G.S. 48‑2‑205.  (1949, c. 300; 1963, c. 699; 1967, c. 619, ss. 1‑3; c. 693; c. 880, s. 3; 1969, c. 21, ss. 3‑6; 1971, c. 395; c. 1231, s. 1; 1973, c. 849, s. 3; c. 1354, ss. 1‑4; 1975, c. 91; 1979, c. 107, s. 6; 1981, c. 657; 1983, c. 454, s. 6; 1989, c. 208; c. 727, s. 219(4); 1993, c. 553, s. 14; 1995, c. 88, s. 3; c. 457, s. 2; 2009‑185, s. 2.1.)



§ 48-2-302. Time for filing petition.

§ 48‑2‑302.  Time for filing petition.

(a)        Except for petitions filed pursuant to Articles 4 and 6 of this Chapter, a petition for adoption must be filed no later than 30 days after a minor is placed with the petitioner or this State acquires jurisdiction to hear the petition, whichever is later, unless the court extends the time for filing.

(b)        If a petition is not filed in accordance with subsection (a) of this section, any person may notify the county department of social services for appropriate action.

(c)        A petition for adoption may be filed concurrently with a petition to terminate parental rights. (1949, c. 300; 1957, c. 90; c. 778, s. 3; 1971, c. 1185, s. 17; 1975, c. 321, s. 1; 1977, c. 879, s. 2; 1979, c. 107, s. 7; 1985, c. 758, ss. 5‑9; 1987, c. 371, s. 1; 1995, c. 457, s. 2.)



§ 48-2-303. Caption of petition for adoption.

§ 48‑2‑303.  Caption of petition for adoption.

The caption of the petition shall be substantially as follows:

STATE OF NORTH CAROLINA

IN THE DISTRICT COURT

______________________ COUNTY

BEFORE THE CLERK

____________________________                            |

*(Full name of petitioning father)                                   |

and                                                          |

____________________________                            |     PETITION FOR ADOPTION

*(Full name of petitioning mother)                                 |

and                                                          |

FOR THE ADOPTION OF                                         |

____________________________                            |

*(Full name by which the adoptee is to be known if the adoption is granted). (1949, c. 300; 1961, c. 186; 1969, c. 982; 1973, c. 476, s. 138; 1995, c. 88, s. 5; c. 457, s. 2; 1997‑215, s. 9(d).)



§ 48-2-304. Petition for adoption; content.

§ 48‑2‑304.  Petition for adoption; content.

(a)        The original petition for adoption must be signed and verified by each petitioner, and the original and two exact or conformed copies shall be filed with the clerk of court. The petition shall state:

(1)        Each petitioner's full name, current address, place of domicile if different from current address, and whether each petitioner has resided or been domiciled in this State for the six months immediately preceding the filing of the petition;

(2)        The marital status and gender of each petitioner;

(3)        The sex and, if known, the date and state or country of birth of the adoptee;

(4)        The full name by which the adoptee is to be known if the petition is granted;

(5)        That the petitioner desires and agrees to adopt and treat the adoptee as the petitioner's lawful child; and

(6)        A description and estimate of the value of any property of the adoptee.

(b)        Any petition to adopt a minor shall also state:

(1)        The length of time the adoptee has been in the physical custody of the petitioner.

(2)        If the adoptee is not in the physical custody of the petitioner, the reason why the petitioner does not have physical custody and the date and manner in which the petitioner intends to acquire custody.

(3)        That the petitioner has the resources, including those available under a subsidy for an adoptee with special needs, to provide for the care and support of the adoptee.

(4)        Any information required by the Uniform Child‑Custody Jurisdiction and Enforcement Act, Article 2 of Chapter 50A of the General Statutes, which is known to the petitioner.

(5)        That any required assessment has been completed or updated within the 18 months before the placement.

(6)        That all necessary consents, relinquishments, or terminations of parental rights have been obtained and will be filed as additional documents with the petition; or that the necessary consents, relinquishments, and terminations of parental rights that have been obtained will be filed as additional documents with the petition, along with the document listing the names of any other individuals whose consent, relinquishment, or termination of rights may be necessary but has not been obtained.

(c)        A petition to adopt a minor under Article 3 of this Chapter shall also state all of the following:

(1)        A description of the source of placement and the date of placement of the adoptee with the petitioner.

(2)        That the provisions of the Interstate Compact on the Placement of Children, Article 38 of Chapter 7B of the General Statutes, were followed if the adoptee was brought into this State from another state for purposes of adoption, or that a statement is attached describing the circumstances of any noncompliance.

(d)        A petition to adopt a minor under Article 4 of this Chapter shall also state:

(1)        The date of the petitioner's marriage, the name of the petitioner's spouse, and whether the spouse is deceased or has been adjudicated incompetent;

(2)        The length of time the petitioner's spouse or the petitioner has had legal custody of the adoptee and the circumstances under which custody was acquired; and

(3)        That the adoptee has resided primarily with the petitioner or with the petitioner and the petitioner's spouse during the six months immediately preceding the filing of the petition.

(e)        Any petition to adopt an adult shall also state:

(1)        The name, age, and last known address of any child of the prospective adoptive parent, including a child previously adopted by the prospective adoptive parent or the adoptive parent's spouse, and the date and place of the adoption; and

(2)        The name, age, and last known address of any living parent, spouse, or child of the adoptee.

(f)         The Department may promulgate a standard adoption petition. (1949, c. 300; 1961, c. 186; 1969, c. 982; 1973, c. 476, s. 138; 1995, c. 88, s. 5; c. 457, s. 2; 1998‑202, s. 13(k); 1999‑223, s. 9; 2001‑150, s. 2; 2005‑166, s. 3.)



§ 48-2-305. Petition for adoption; additional documents.

§ 48‑2‑305.  Petition for adoption; additional documents.

At the time the petition is filed, the petitioner shall file or cause to be filed the following documents:

(1)        Any required affidavit of parentage executed under G.S. 48‑3‑206.

(2)        Any required consent or relinquishment that has been executed.

(3)        A certified copy of any court order terminating the rights and duties of a parent or a guardian of the adoptee.

(4)        A certified copy of any court order or pleading in a pending proceeding concerning custody of or visitation with the adoptee.

(5)        A copy of any required preplacement assessment certified by the agency that prepared it and any certificate of service required by G.S. 48‑3‑307 or an affidavit from the petitioner stating why the assessment is not available.

(6)        A copy of any document containing the information required under G.S. 48‑3‑205 concerning the health, social, educational, and genetic history of the adoptee and the adoptee's original family which the petitioner received before the placement or at any later time, certified by the person who prepared it, or if this document is not available, an affidavit stating the reason why it is not available.

(7)        Any signed copy of the form required by the Interstate Compact on the Placement of Children, Article 38 of Chapter 7B of the General Statutes, authorizing a minor to come into this State, or any statement required by G.S. 48‑2‑304(c) describing the circumstances of any noncompliance.

(8)        A writing that states the name of any individual whose consent is or may be required, but who has not executed a consent or a relinquishment or whose parental rights have not been legally terminated, and any fact or circumstance that may excuse the lack of consent or relinquishment.

(9)        In an adoption pursuant to Article 4 of this Chapter, a copy of any agreement to release past‑due child support payments.

(10)      Any consent to an agency by a placing parent and adopting parents to release identifying information under G.S. 48‑9‑109.

The petitioner may also file any other document necessary or helpful to the court's determination. (1949, c. 300; 1953, c. 906; 1961, c. 186; 1969, c. 911, s. 7; c. 982; 1975, c. 702, ss. 1‑3; 1977, c. 879, s. 5; 1985, c. 758, ss. 10, 11; 1995, c. 457, s. 2; 1997‑215, s. 1; 1998‑202, s. 13(m); 2001‑150, s. 3; 2005‑166, s. 4.)



§ 48-2-306. Omission of required information.

§ 48‑2‑306.  Omission of required information.

(a)        Before entry of a decree of adoption, the court may require or allow the filing of any additional information required by this Chapter.

(b)        After entry of a decree of adoption, omission of any information required by G.S. 48‑2‑304 and G.S. 48‑2‑305 does not invalidate the decree. (1995, c. 457, s. 2.)



§ 48-2-401. Notice by petitioner.

Part 4. Notice of Pendency of Proceedings.

§ 48‑2‑401.  Notice by petitioner.

(a)        No later than 30 days after a petition for adoption is filed pursuant to Part 3 of this Article, the petitioner shall serve notice of the filing on the persons required to receive notice under subsections (b), (c), and (d) of this section.

(b)        In all adoptions, the petitioner shall serve notice of the filing on each of the following:

(1)        Any individual whose consent to the adoption is required but has not been obtained, has been revoked in accord with this Chapter, or has become void as provided in this Chapter.

(2)        The spouse of the petitioner if that spouse is required to join in the petition and petitioner is requesting that the joinder requirement be waived, provided the court for cause may waive this notice requirement.

(3)        Any individual who has executed a consent or relinquishment, but who the petitioner has actually been informed has filed an action to set it aside for fraud or duress.

(4)        Any other person designated by the court who can provide information relevant to the proposed adoption.

(c)        In the adoption of a minor, the petitioner shall also serve notice of the filing on each of the following:

(1)        A minor whose consent is dispensed with under G.S. 48‑3‑603(b)(2).

(2)        Any agency that placed the adoptee.

(3)        A man who to the actual knowledge of the petitioner claims to be or is named as the biological or possible biological father of the minor, and any biological or possible biological fathers who are unknown or whose whereabouts are unknown, but notice need not be served upon a man who has executed a consent, a relinquishment, or a notarized statement denying paternity or disclaiming any interest in the minor, a man whose parental rights have been legally terminated or who has been judicially determined not to be the minor's parent, or, provided the petition is filed within three months of the birth of the minor, a man whose consent to the adoption has been determined not to be required under G.S. 48‑2‑206.

(4)        Any individual who the petitioner has been actually informed has legal or physical custody of the minor or who has a right of visitation or communication with the minor under an existing court order issued by a court in this State or another state.

(d)        In the adoption of an adult, the petitioner shall also serve notice of the filing on any adult children of the prospective adoptive parent and any parent, spouse, or adult child of the adoptee who are listed in the petition to adopt; provided the court for cause may waive the requirement of notice to a parent of an adult adoptee.

(e)        Only those persons identified in subsections (b), (c), and (d) of this section are entitled to notice of the proceeding.

(f)         A notice required under this section must state that the person served must file a response to the petition within 30 days after service in order to participate in and to receive further notice of the proceeding, including notice of the time and place of any hearing.

(g)        Issuance of a summons is not required to commence an adoption proceeding under this Chapter.  (1949, c. 300; 1957, c. 778, s. 5; 1969, c. 911, s. 6; 1971, c. 1093, s. 13; 1973, c. 1354, s. 5; 1983, c. 30; c. 454, ss. 2, 6; 1995, c. 457, s. 2; 1997‑215, s. 2; 2001‑208, s. 12; 2001‑487, s. 101; 2005‑166, s. 5; 2009‑185, s. 3.)



§ 48-2-402. Manner of service.

§ 48‑2‑402.  Manner of service.

(a)        Service of the notice required under G.S. 48‑2‑401 must be made as provided by G.S. 1A‑1, Rule 4, for service of process.

(b)        In the event that the identity of a biological or possible biological parent cannot be ascertained and notice is required, the parent or possible parent shall be served by publication pursuant to G.S. 1A‑1, Rule 4 (j1). The time for response shall be the time provided in the rule. The words "In re Doe" may be substituted for the title of the action in the notice as long as the notice contains the correct docket number. The notice shall be directed to "the unknown father [or mother] of" the adoptee, and the adoptee shall be described by sex, date of birth, and place of birth. The notice shall contain any information known to the petitioner that would allow an unknown parent or possible parent to identify himself or herself as the individual being addressed, such as the approximate date and place of conception, any name by which the other biological parent was known to the unknown parent or possible parent, and any fact about the unknown parent or possible parent known to or believed by the other biological parent. The notice shall also state that any parental rights the unknown parent or possible parent may have will be terminated upon entry of the order of adoption.

(c)        In an agency placement under Article 3 of this Chapter, the agency or other proper person shall file a petition to terminate the parental rights of an unknown parent or possible parent instead of serving notice under subsection (b) of this section, and the court shall stay any adoption proceeding already filed, except that nothing in this subsection shall require that the agency or other proper person file a petition to terminate the parental rights of any known or possible parent who has been served notice as provided under G.S. 1A‑1, Rule 4(j)(1) of the Rules of Civil Procedure. (1949, c. 300; 1957, c. 778, s. 5; 1969, c. 911, s. 6; 1971, c. 1093, s. 13; 1973, c. 1354, s. 5; 1983, c. 30; c. 454, ss. 2, 6; 1995, c. 457, s. 2; 2001‑150, s. 4.)



§ 48-2-403. Notice of proceedings by clerk.

§ 48‑2‑403.  Notice of proceedings by clerk.

No later than five days after a petition is filed, the clerk of the court shall mail or otherwise deliver notice of the adoption proceeding to any agency that has undertaken but not yet completed a preplacement assessment and any agency ordered to make a report to the court pursuant to Part 5 of this Article. (1995, c. 457, s. 2; 1997‑215, s. 3.)



§ 48-2-404. Notice of proceedings by court to alleged father.

§ 48‑2‑404.  Notice of proceedings by court to alleged father.

If, at any time in the proceeding, it appears to the court that there is an alleged father of a minor adoptee as described in G.S. 48‑2‑401(c)(3) who has not been given notice, the court shall require notice of the proceeding to be given to him pursuant to G.S. 48‑2‑402. (1995, c. 457, s. 2.)



§ 48-2-405. Rights of persons entitled to notice.

§ 48‑2‑405.  Rights of persons entitled to notice.

Except as provided in G.S. 48‑2‑206(c), 48‑2‑206(d), and 48‑2‑207(d), a person entitled to notice whose consent is not required may appear and present evidence only as to whether the adoption is in the best interest of the adoptee. (1995, c. 457, s. 2; 2005‑166, s. 6.)



§ 48-2-406. Waiver of notice; effect.

§ 48‑2‑406.  Waiver of notice; effect.

(a)        If notice is required under this Part, it may be waived in open court by the person entitled to receive it or by an agent authorized by that person; it may also be waived at any time in a writing signed by the person entitled to receive the notice.

(b)        A person who has executed a consent or relinquishment or otherwise waived notice is not a necessary party and, except as provided in subsection (c) of this section, is not entitled to appear in any subsequent proceeding related to the petition.

(c)        A parent who has executed a consent or relinquishment may appear in the adoption proceeding for the limited purpose of moving to set aside the consent or relinquishment on the grounds that it was obtained by fraud or duress. (1949, c. 300; 1957, c. 778, s. 5; 1969, c. 911, s. 6; 1971, c. 1093, s. 13; 1973, c. 1354, s. 5; 1983, c. 30; c. 454, ss. 2, 6; 1995, c. 457, s. 2.)



§ 48-2-407. Filing proof of service.

§ 48‑2‑407.  Filing proof of service.

Proof of service of notice on each person entitled to receive notice under this Part, or a certified copy of each waiver of notice, must be filed with the court before the hearing on the adoption begins. (1995, c. 457, s. 2.)



§ 48-2-501. Report to the court during proceeding for adoption of a minor.

Part 5. Report to the Court.

§ 48‑2‑501.  Report to the court during proceeding for adoption of a minor.

(a)        Whenever a petition for adoption of a minor is filed, the court shall order a report to the court made to assist the court to determine if the proposed adoption of the minor by the petitioner is in the minor's best interest.

(b)        Consistent with G.S. 48‑1‑109, the court shall order the report to be prepared:

(1)        By the agency that placed the minor;

(2)        By the agency that made the preplacement assessment pursuant to Part 3 of Article 3 of this Chapter; or

(3)        By another agency.

(c)        The court shall provide the individual who prepares the report with copies of:

(1)        The petition to adopt; and

(2)        The documents filed with it.

(d)        The following exceptions apply in this section:

(1)        In any stepparent adoption under Article 4 of this Chapter in which the minor has lived with the stepparent for at least the two consecutive years immediately preceding the filing of the petition, the court may order a report. However, the court is not required to order a report unless the minor's consent is to be waived, the minor has revoked a consent, or both of the minor's parents are dead.

(2)        In any adoption of a minor by the minor's grandparent in which the minor has lived with the grandparent for at least the two consecutive years immediately preceding the filing of the petition, the court may order a report. However, the court is not required to order a report unless the minor's consent is to be waived, the minor has revoked a consent, or the minor is eligible for adoption assistance pursuant to G.S. 108A‑49.  (1949, c. 300; 1961, c. 186; 1969, c. 982; 1973, c. 476, s. 138; 1983, c. 454, s. 5; 1991, c. 335, s. 2; 1995, c. 457, s. 2; 1997‑215, s. 12(a); 2009‑185, s. 4.)



§ 48-2-502. Preparation and content of report.

§ 48‑2‑502.  Preparation and content of report.

(a)        In preparing a report to the court, the agency shall conduct a personal interview with each petitioner in the petitioner's residence and at least one additional interview with each petitioner and the adoptee, and shall observe the relationship between the adoptee and the petitioner or petitioners.

(b)        The report must be in writing and contain:

(1)        An account of the petitioner's marital or family status, physical and mental health, home environment, property, income, and financial obligations; if there has been a preplacement assessment, the account may be limited to any changes since the filing of the preplacement assessment;

(2)        All reasonably available nonidentifying information concerning the physical, mental, and emotional condition of the adoptee required by G.S. 48‑3‑205 which is not already included in the document prepared under that section;

(3)        Copies of any court order, judgment, decree, or pending legal proceeding affecting the adoptee, the petitioner, or any child of the petitioner relevant to the welfare of the adoptee;

(4)        A list of the expenses, fees, or other charges incurred, paid, or to be paid in connection with the adoption that can reasonably be ascertained by the agency;

(5)        Any fact or circumstance known to the agency that raises a specific concern about whether the proposed adoption is contrary to the best interest of the adoptee because it poses a significant risk of harm to the well‑being of the adoptee;

(6)        A finding by the agency concerning the suitability of the petitioner and the petitioner's home for the adoptee;

(7)        A recommendation concerning the granting of the petition; and

(8)        Such other information as may be required by rules adopted pursuant to subsection (c) of this section.

In an agency adoption, the report shall be written in such a way as to exclude all information that could reasonably be expected to lead directly to the identity of the adoptee at birth or any former parent or family member of the adoptee, and any copies of documents included pursuant to subdivision (3) of this subsection shall be redacted to exclude this information.

(c)        The Social Services Commission may adopt rules to implement the provisions of this section. (1949, c. 300; 1961, c. 186; 1969, c. 982; 1973, c. 476, s. 138; 1983, c. 454, s. 5; 1991, c. 335, s. 2; 1995, c. 457, s. 2; 1997‑215, s. 4.)



§ 48-2-503. Timing and filing of report.

§ 48‑2‑503.  Timing and filing of report.

(a)        The agency shall complete a written report and file it with the court within 60 days after the mailing or delivery of the order under G.S. 48‑2‑501 unless the court extends the time for filing. The agency shall have three additional days to complete and file the report if the order was mailed.

(b)        If the agency identifies a specific concern about the suitability of the petitioner or the petitioner's home for the adoptee, the agency must file an interim report immediately, which must contain an account of the specific concern. The agency shall indicate in the final report whether its concerns have been satisfied and in what manner.

(b1)      When an agency identifies a specific concern in a final report and the court extends the time for a final hearing or disposition to allow resolution of these concerns, the agency shall file a supplemental report indicating whether its concerns have been satisfied and in what manner.

(c)        The agency shall give the petitioner a copy of each report filed with the court, and the agency shall retain a copy. (1949, c. 300; 1961, c. 186; 1969, c. 982; 1973, c. 476, s. 138; 1983, c. 454, s. 5; 1991, c. 335, s. 2; 1995, c. 457, s. 2; 1997‑215, s. 5(a)‑(c).)



§ 48-2-504. Fee for report.

§ 48‑2‑504.  Fee for report.

(a)        An agency that prepares a report to the court may charge the petitioner a reasonable fee for preparing and writing the report. No fee may be charged except pursuant to a written fee agreement which must be signed by the parties to be charged prior to the beginning of the preparation. The fee agreement may not be based on the outcome of the report or the adoption proceeding.

(b)        A fee for a report is subject to review by the court pursuant to G.S. 48‑2‑602 and G.S. 48‑2‑603.

(c)        The Department shall set the maximum fees, based on ability to pay and other factors, which may be charged by county departments of social services. The Department shall require waiver of fees for those unable to pay. Fees collected under this section shall be applied to the costs of preparing and writing reports and shall be used by the county department of social services to supplement and not to supplant appropriated funds. (1995, c. 457, s. 2.)



§ 48-2-601. Hearing on, or disposition of, adoption petition; transfer of adoption proceeding; timing.

Part 6. Dispositional Hearing; Decree of Adoption.

§ 48‑2‑601.  Hearing on, or disposition of, adoption petition; transfer of adoption proceeding; timing.

(a)        If it appears to the court that a petition to adopt a minor is not contested, the court may dispose of the petition without a formal hearing.

(a1)      If an issue of fact, an equitable defense, or a request for equitable relief is raised before the clerk, the clerk shall transfer the proceeding to the district court under G.S. 1‑301.2.

(b)        No later than 90 days after a petition for adoption has been filed, the court shall set a date and time for hearing or disposing of the petition.

(c)        The hearing or disposition must take place no later than six months after the petition is filed, but the court for cause may extend the time for the hearing or disposition. (1949, c. 300; 1953, c. 571; 1959, cc. 340, 561; 1961, cc. 186, 384; 1967, c. 19; c. 619, s. 4; 1969, c. 982; 1973, c. 1354, s. 6; 1989 (Reg. Sess., 1990), c. 977, s. 1; 1995, c. 457, s. 2; 1997‑215, s. 10(a); 2002‑159, s. 12.)



§ 48-2-602. Disclosure of fees and charges.

§ 48‑2‑602.  Disclosure of fees and charges.

At least 10 days before the date of the hearing or disposition, each petitioner shall file with the court an affidavit accounting for any payment or disbursement of money or anything of value made or agreed to be made by or on behalf of each petitioner in connection with the adoption, or pursuant to Article 10, including the amount of each payment or disbursement made or to be made and the name and address of each recipient. The court in its discretion may request a more specific statement of any fees, charges, or payments made or to be made by any petitioner in connection with the adoption. (1995, c. 457, s. 2.)



§ 48-2-603. Hearing on, or disposition of, petition to adopt a minor.

§ 48‑2‑603.  Hearing on, or disposition of, petition to adopt a minor.

(a)        At the hearing on, or disposition of, a petition to adopt a minor, the court shall grant the petition upon finding by a preponderance of the evidence that the adoption will serve the best interest of the adoptee, and upon finding the following:

(1)        At least 90 days have elapsed since the filing of the petition for adoption, unless the court for cause waives this requirement.

(2)        The adoptee has been in the physical custody of the petitioner for at least 90 days, unless the court for cause waives this requirement.

(3)        Notice of the filing of the petition has been served on any person entitled to receive notice under Part 4 of this Article.

(4)        Each necessary consent, relinquishment, waiver, or judicial order terminating parental rights, has been obtained and filed with the court and the time for revocation has expired.

(5)        Any assessment required by this Chapter has been filed with and considered by the court.

(6)        If applicable, the requirements of the Interstate Compact on the Placement of Children, Article 38 of Chapter 7B of the General Statutes, have been met.

(7)        Any motion to dismiss the proceeding has been denied.

(8)        Each petitioner is a suitable adoptive parent.

(9)        Any accounting and affidavit required under G.S. 48‑2‑602 has been reviewed by the court, and the court has denied, modified, or ordered reimbursement of any payment or disbursement that violates Article 10 or is unreasonable when compared with the expenses customarily incurred in connection with an adoption.

(10)      The petitioner has received information about the adoptee and the adoptee's biological family if required by G.S. 48‑3‑205.

(10a)    Any certificate of service required by G.S. 48‑3‑307 has been filed.

(11)      There has been substantial compliance with the provisions of this Chapter.

(b)        If the Court finds a violation of this Chapter pursuant to Article 10 or of the Interstate Compact on the Placement of Children, Article 38 of Chapter 7B of the General Statutes, but determines that in every other respect there has been substantial compliance with the provisions of this Chapter, and the adoption will serve the best interest of the adoptee, the court shall:

(1)        Grant the petition to adopt; and

(2)        Impose the sanctions provided by this Chapter against any individual or entity who has committed a prohibited act or report the violations to the appropriate legal authorities.

(c)        The court on its own motion may continue the hearing for further evidence. (1949, c. 300; 1953, c. 571; 1959, cc. 340, 561; 1961, cc. 186, 384; 1967, c. 19; c. 619, s. 4; 1969, c. 982; 1973, c. 476, s. 138; c. 1354, s. 6; 1989 (Reg. Sess., 1990), c. 977, s. 1; 1995, c. 457, s. 2; 1998‑202, s. 13(l); 2001‑150, s. 5.)



§ 48-2-604. Denying petition to adopt a minor.

§ 48‑2‑604.  Denying petition to adopt a minor.

(a)        If at any time between the filing of a petition to adopt a minor and the issuance of the final order completing the adoption it appears to the court that the minor should not be adopted by the petitioners or the petition should be dismissed for some other reason, the court may dismiss the proceeding.

(b)        The court, before entering an order to dismiss the proceeding, shall give at least five days' notice of the motion to dismiss to the parties, to the agency that made the report to the court, and to the Department of Health and Human Services. The parties and agency entitled to notice under this subsection, and the Department, shall be entitled to a hearing on the issue of dismissing the proceeding.

(c)        If the court denies the petition, the custody of the minor shall revert to any agency or person having custody immediately before the filing of the petition. If the placement of the minor was a direct placement under Article 3 of this Chapter, the court shall notify the director of social services of the county in which the petition was filed of the dismissal, and the director of social services shall be responsible for taking appropriate action for the protection of the minor. (1949, c. 300; 1961, c. 186; 1969, c. 982; 1973, c. 476, s. 138; 1983, c. 454, s. 6.; 1995, c. 457, s. 2; 1997‑215, s. 6(a); 1997‑443, s. 11A.118(b).)



§ 48-2-605. Hearing on petition to adopt an adult.

§ 48‑2‑605.  Hearing on petition to adopt an adult.

(a)        At the hearing on a petition to adopt an adult, the prospective adoptive parent and the adoptee shall both appear in person, unless the court waives this requirement for cause, in which event an appearance may be made for either or both of them by an attorney authorized in writing to make the appearance.

(b)        At the hearing, the court shall grant the petition for adoption upon finding by a preponderance of the evidence all of the following:

(1)        At least 30 days have elapsed since the filing of the petition for adoption, but the court for cause may waive this requirement;

(2)        Notice of the petition has been served on any person entitled to receive notice under Part 4 of this Article;

(3)        Each necessary consent, waiver, document, or judicial order has been obtained and filed with the court;

(4)        The adoption is entered into freely and without duress or undue influence for the purpose of creating the relation of parent and child between each petitioner and the adoptee, and each petitioner and the adoptee understand the consequences of the adoption; and

(5)        There has been substantial compliance with the provisions of this Chapter. (1967, c. 880, s. 3; 1969, c. 21, ss. 3‑6; 1971, c. 1231, s. 1; 1973, c. 849, s. 3; 1975, c. 91; 1981, c. 657; 1989, c. 208; c. 727, s. 219(4); 1993, c. 553, s. 14; 1995, c. 457, s. 2.)



§ 48-2-606. Decree of adoption.

§ 48‑2‑606.  Decree of adoption.

(a)        A decree of adoption must state at least:

(1)        The name and gender of each petitioner for adoption;

(2)        Whether the petitioner is married, a stepparent, or single;

(3)        The name by which the adoptee is to be known;

(4)        Information to be incorporated in a new standard certificate of birth to be issued by the State Registrar;

(5)        The adoptee's date and place of birth, if known, or as determined under subsection (b) of this section in the case of an adoptee born outside the United States;

(6)        The effect of the decree of adoption as set forth in G.S. 48‑1‑106; and

(7)        That the adoption is in the best interest of the adoptee.

(b)        In stating the date and place of birth of an adoptee born outside the United States, the court shall:

(1)        Enter the date and place of birth as stated in the certificate of birth from the country of origin, the United States Department of State's report of birth abroad, or the documents of the United States Immigration and Naturalization Service;

(2)        If the exact place of birth is unknown, enter the information that is known, including the country of origin; and

(3)        If the exact date of birth is unknown, determine and enter a date of birth based upon medical evidence by affidavit or testimony as to the probable chronological age of the adoptee and other evidence the court finds appropriate to consider.

(c)        A decree of adoption must not contain the name of a former parent of the adoptee. (1949, c. 300; 1973, c. 476, s. 138.; 1983, c. 454, s. 6; 1995, c. 457, s. 2.)



§ 48-2-607. Appeals.

§ 48‑2‑607.  Appeals.

(a)        Except as provided in subsections (b) and (c) of this section, after the final order of adoption is entered, no party to an adoption proceeding nor anyone claiming under such a party may question the validity of the adoption because of any defect or irregularity, jurisdictional or otherwise, in the proceeding, but shall be fully bound by the order. No adoption may be attacked either directly or collaterally because of any procedural or other defect by anyone who was not a party to the adoption. The failure on the part of the court or an agency to perform duties or acts within the time required by the provisions of this Chapter shall not affect the validity of any adoption proceeding.

(b)        A party to an adoption proceeding may appeal a final decree of adoption entered by a clerk of superior court to district court by giving notice of appeal as provided in G.S. 1‑301.2. A party to an adoption proceeding may appeal a judgment or order entered by a judge of district court by giving notice of appeal as provided in G.S. 1‑279.1.

(c)        A parent or guardian whose consent or relinquishment was obtained by fraud or duress may, within six months of the time the fraud or duress is or ought reasonably to have been discovered, move to have the decree of adoption set aside and the consent declared void. A parent or guardian whose consent was necessary under this Chapter but was not obtained may, within six months of the time the omission is or ought reasonably to have been discovered, move to have the decree of adoption set aside. Any action for damages against an adoptee or the adoptive parents for fraud or duress in obtaining a consent must be brought within six months of the time the fraud or duress is or ought reasonably to have been discovered. (1949, c. 300; 1961, c. 186; 1969, c. 982; 1983, c. 454, s. 6; 1995, c. 457, s. 2; 1999‑216, s. 11.1.)



§ 48-3-100. Application of Article.

Article 3.

Adoption of Minors.

Part 1.  General Provisions.

§ 48‑3‑100.  Application of Article.

This Article shall apply to the adoption of minors by adults who are not their stepparents. (1995, c. 457, s. 2.)



§ 48-3-201. Who may place minors for adoption.

Part 2. Placement of Minors for Adoption.

§ 48‑3‑201.  Who may place minors for adoption.

(a)        Only the following may place the minor for adoption:

(1)        An agency,

(2)        A guardian,

(3)        Both parents acting jointly, if

a.         Both parents are married to each other and living together, or

b.         One parent has legal custody of a minor and the other has physical custody but neither has both, or

(4)        A parent with legal and physical custody of a minor, except as provided in subdivision (3) of this subsection.

(b)        A parent, guardian, or agency that places a minor directly for adoption shall execute a consent to the minor's adoption pursuant to Part 6 of this Article.

(c)        A parent or guardian of a minor who wants an agency to place the minor for adoption must execute a relinquishment to the agency pursuant to Part 7 of this Article before the agency can place the minor.

(d)        An agency having legal and physical custody of a minor may place the minor for adoption at any time after a relinquishment is executed by anyone as permitted by G.S. 48‑3‑701. The agency may place the minor for adoption even if other consents are required before an adoption can be granted, unless an individual whose consent is required notifies the agency in writing of the individual's objections before the placement. The agency shall act promptly after accepting a relinquishment to obtain all other necessary consents, relinquishments, or terminations of any guardian's authority pursuant to Chapter 35A of the General Statutes or parental rights pursuant to Article 11 of Chapter 7B of the General Statutes. (1995, c. 457, s. 2; 1997‑215, s. 11(b); 1998‑202, s. 13(j).)



§ 48-3-202. Direct placement for adoption.

§ 48‑3‑202.  Direct placement for adoption.

(a)        In a direct placement, a parent or guardian must personally select a prospective adoptive parent, but a parent or guardian may obtain assistance from another person or entity, or an adoption facilitator, in locating or evaluating a prospective adoptive parent, subject to the limitations of Article 10 of this Chapter.

(b)        Information about a prospective adoptive parent shall be provided to a parent or guardian by the prospective adoptive parent, the prospective adoptive parent's attorney, or a person or entity assisting the parent or guardian. Except as otherwise provided in this subsection, this information shall include the preplacement assessment prepared pursuant to Part 3 of this Article, and may include additional information requested by the parent or guardian. The agency preparing the preplacement assessment may redact from the preplacement assessment provided to a placing parent or guardian detailed information reflecting the prospective adoptive parent's financial account balances and detailed information about the prospective adoptive parent's extended family members, including surnames, names of employers, names of schools attended, social security numbers, telephone numbers and addresses, and other similarly detailed information about extended family members obtained under G.S. 48‑3‑303. (1995, c. 457, s. 2; 2001‑150, s. 6.)



§ 48-3-203. Agency placement adoption.

§ 48‑3‑203.  Agency placement adoption.

(a)        An agency may acquire legal and physical custody of a minor for purposes of adoptive placement only by means of a relinquishment pursuant to Part 7 of this Article or by a court order terminating the rights and duties of a parent or guardian of the minor.

(b)        An agency shall give any individual, upon request, a written statement of the services it provides, its procedure for selecting a prospective adoptive parent for a minor, including the role of the minor's parent or guardian in the selection process, and the procedure for an agency identified adoption and the disclosures permitted under G.S. 48‑9‑109. This statement  shall include a schedule of any fee or expenses charged or required to be paid by the agency and a summary of the provisions of this Chapter that pertain to the requirements and consequences of a relinquishment and to the selection of a prospective adoptive parent.

(c)        An agency may notify the parent when a placement has occurred and when an adoption decree is issued.

(d)        An agency may place a minor for adoption only with an individual for whom a favorable preplacement assessment has been prepared. Placement shall be made as follows:

(1)        If the agency has agreed to place the minor with the prospective adoptive parent selected by the parent or guardian, the minor shall be placed with the individual selected by the parent or guardian.

(2)        If the agency has not agreed to place the minor with the prospective adoptive parent selected by the parent or guardian, the minor shall be placed with the prospective adoptive parent selected by the agency on the basis of the preplacement assessment. The selection may not be delegated, but may be based on criteria requested by a parent who relinquishes the child to the agency.

(d1)      A minor who is in the custody or placement responsibility of a county department of social services shall not be placed with a selected prospective adoptive parent prior to the completion of an investigation of the individual's criminal history pursuant to G.S. 48‑3‑309 or G.S. 131D‑10.3A and, based on the criminal history, a determination as to the individual's fitness to have responsibility for the safety and well‑being of children.

(e)        In addition to the authority granted in G.S. 131D‑10.5, the Social Services Commission may adopt rules for placements by agencies consistent with the purposes of this Chapter.

(f)         An agency may release identifying information as provided in G.S. 48‑9‑104. (1949, c. 300; 1953, c. 906; 1961, c. 186; 1969, c. 911, s. 7; c. 982; 1975, c. 702, ss. 1‑3; 1977, c. 879, s. 5; 1985, c. 758, ss. 10, 11; 1995, c. 457, s. 2; 1998‑229, s. 13; 2001‑150, s. 7.)



§ 48-3-204. Recruitment of adoptive parents.

§ 48‑3‑204.  Recruitment of adoptive parents.

(a)        The Social Services Commission may adopt rules requiring agencies to adopt and follow appropriate recruitment plans for prospective adoptive parents.

(b)        The Division may maintain a statewide photo‑listing service for all agencies within this State as a means of recruiting adoptive parents for minors who have been legally freed for adoption.

(c)        Agencies and the Division shall cooperate with similar agencies in other states, and with national adoption exchanges in an effort to recruit suitable adoptive parents. (1995, c. 457, s. 2.)



§ 48-3-205. Disclosure of background information.

§ 48‑3‑205.  Disclosure of background information.

(a)        Notwithstanding any other provision of law, before placing a minor for adoption, an individual or agency placing the minor, or the individual's agent, must compile and provide to the prospective adoptive parent a written document containing the following information:

(1)        The date of the birth of the minor and the minor's weight at birth and any other reasonably available nonidentifying information about the minor that is relevant to the adoption decision or to the minor's development and well‑being;

(2)        Age of the biological parents in years at the time of the minor's birth;

(3)        Heritage of the biological parents, which shall consist of nationality, ethnic background, and race;

(4)        Education of the biological parents, which shall be the number of years of school completed by the biological parents at the time of the minor's birth; and

(5)        General physical appearance of the biological parents.

In addition, the written document must also include all reasonably available nonidentifying information about the health of the minor, the biological parents, and other members of the biological parents' families that is relevant to the adoption decision or to the minor's health and development. This health‑related information shall include each such individual's present state of physical and mental health, health and genetic histories, and information concerning any history of emotional, physical, sexual, or substance abuse. This health‑related information shall also include an account of the prenatal and postnatal care received by the minor. The information described in this subsection, if known, shall, upon written request of the minor, be made available to the minor upon the minor reaching age 18 or upon the minor's marriage or emancipation.

(b)        Information provided under this section, or any information directly or indirectly derived from such information, may not be used against the provider or against an individual described in subsection (a) of this section who is the subject of the information in any criminal action or any civil action for damages. In addition, information provided under this section may not be admitted in evidence against the provider or against an individual described in subsection (a) of this section who is the subject of the information in any other action or proceeding.

(c)        The agency placing the minor shall receive and preserve any additional health‑related information obtained after the preparation of the document described in subsection (a) of this section.

(d)        The Division shall develop and make available forms designed to collect the information described in subsection (a) of this section. (1949, c. 300; 1957, c. 778, s. 7; 1961, c. 186; 1969, c. 982; 1973, c. 476, s. 138; 1979, c. 739, ss. 1, 2; 1981, c. 924, ss. 2, 3; 1983, c. 454, s. 6; 1993, c. 539, s. 411; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 457, s. 2.)



§ 48-3-206. Affidavit of parentage.

§ 48‑3‑206.  Affidavit of parentage.

(a)        To assist the court in determining that a direct placement was valid and all necessary consents have been obtained, the parent or guardian who placed the minor shall execute an affidavit setting out names, last known addresses, and marital status of the minor's parents or possible parents. If the placing parent or guardian is unavailable to execute the affidavit, the affidavit may be prepared by a knowledgeable individual who shall sign the affidavit and indicate the source of the individual's knowledge.

(b)        In an agency placement, the agency shall obtain from at least one individual who relinquishes a minor to the agency an affidavit setting out the information required in subsection (a) of this section. This affidavit is not necessary when the agency acquires legal and physical custody of a minor for purposes of adoptive placement by a court order terminating the parental rights of a parent or guardian. (1949, c. 300; 1977, c. 879, s. 6; 1983, c. 454, s. 6; 1995, c. 457, s. 2; 2001‑208, s. 14; 2001‑487, s. 101.)



§ 48-3-207. Interstate placements.

§ 48‑3‑207.  Interstate placements.

An interstate placement of a minor for purposes of adoption shall comply with the Interstate Compact on the Placement of Children, Article 38 of Chapter 7B of the General Statutes. (1995, c. 457, s. 2; 1998‑202, s. 13(n).)



§ 48-3-301. Preplacement assessment required.

Part 3.  Preplacement Assessment.

§ 48‑3‑301.  Preplacement assessment required.

(a)        Except as provided in subsection (b) of this section, placement of a minor may occur only if a written preplacement assessment:

(1)        Has been completed or updated within the 18 months immediately preceding the placement; and

(2)        Contains a finding that the individual who is the subject of the assessment is suitable to be an adoptive parent, either in general or for a specific minor.

(b)        A preplacement assessment is not required when a parent or guardian places a minor directly with a grandparent, sibling, first cousin, aunt, uncle, great‑aunt, great‑uncle, or great‑grandparent of the minor.

(c)        If a direct placement is made in violation of this section:

(1)        The prospective adoptive parent shall request any preplacement assessment already commenced to be expedited, and if none has been commenced, shall obtain a preplacement assessment from an agency as authorized by G.S. 48‑1‑109; in either case, the assessment shall include the fact and date of placement;

(2)        The court may not enter a decree of adoption until both a favorable preplacement assessment and a report to the court have been completed and filed, and the court may not order a report to the court for at least 30 days after the preplacement assessment has been completed; and

(3)        If the person who placed the minor executes a consent before receiving a copy of the preplacement assessment, G.S. 48‑3‑608 shall determine the time within which that person may revoke. (1949, c. 300; 1957, c. 778, s. 2; 1967, c. 880, s. 2; 1987, c. 716, s. 1; 1993, c. 539, s. 410; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 457, s. 2; 1997‑215, s. 19(a).)



§ 48-3-302. Request for preplacement assessment.

§ 48‑3‑302.  Request for preplacement assessment.

(a)        An individual seeking to adopt may request a preplacement assessment at any time by an agency authorized by G.S. 48‑1‑109 to prepare preplacement assessments.

(b)        An individual requesting a preplacement assessment need not have located a prospective adoptee when the request is made.

(c)        An individual may have more than one preplacement assessment or may request that an assessment, once initiated, not be completed.

(d)        If an individual is seeking to adopt a minor from a particular agency, the agency may require the individual to be assessed by its own employee, even if the individual has already had a favorable preplacement assessment completed by another agency.

(e)        If an individual requesting a preplacement assessment has identified a prospective adoptive child and has otherwise been unable to obtain a preplacement assessment, the county department of social services must, upon request, prepare or contract for the preparation of the preplacement assessment. As used in this subsection, "unable to obtain a preplacement assessment" includes the inability to obtain a preplacement assessment at the fee the county department of social services is permitted to charge the individual. Except as provided in this subsection, no agency is required to conduct a preplacement assessment unless it agrees to do so. (1949, c. 300; 1957, c. 778, s. 2; 1967, c. 880, s. 2; 1987, c. 716, s. 1; 1993, c. 539, s. 410; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 457, s. 2; 1997‑215, s. 15.)



§ 48-3-303. Content and timing of preplacement assessment.

§ 48‑3‑303.  Content and timing of preplacement assessment.

(a)        A preplacement assessment shall be completed within 90 days after a request has been accepted.

(b)        The preplacement assessment must be based on at least one personal interview with each individual being assessed in the individual's residence and any report received pursuant to subsection (c) of this section.

(c)        The preplacement assessment shall, after a reasonable investigation, report on the following about the individual being assessed:

(1)        Age and date of birth, nationality, race, or ethnicity, and any religious preference;

(2)        Marital and family status and history, including the presence of any children born to or adopted by the individual and any other children in the household;

(3)        Physical and mental health, including any addiction to alcohol or drugs;

(4)        Educational and employment history and any special skills;

(5)        Property and income, and current financial information provided by the individual;

(6)        Reason for wanting to adopt;

(7)        Any previous request for an assessment or involvement in an adoptive placement and the outcome of the assessment or placement;

(8)        Whether the individual has ever been a respondent in a domestic violence proceeding or a proceeding concerning a minor who was allegedly abused, dependent, neglected, abandoned, or delinquent, and the outcome of the proceeding;

(9)        Whether the individual has ever been convicted of a crime other than a minor traffic violation;

(10)      Whether the individual has located a parent interested in placing a child with the individual for adoption and a brief, nonidentifying description of the parent and the child; and

(11)      Any other fact or circumstance that may be relevant to a determination of the individual's suitability to be an adoptive parent, including the quality of the environment in the home and the functioning of any children in the household.

(12)      The agency preparing the preplacement assessment may redact from the preplacement assessment provided to a placing parent or guardian detailed information reflecting the prospective adoptive parent's financial account balances and detailed information about the prospective adoptive parent's extended family members, including surnames, names of employers, names of schools attended, social security numbers, telephone numbers and addresses, and other similarly detailed information about extended family members obtained under subsections (b) and (c) of this section.

When any of the above is not reasonably available, the preplacement assessment shall state why it is unavailable.

(d)        The agency shall conduct an investigation for any criminal record as permitted by law. If a prospective adoptive parent is seeking to adopt a minor who is in the custody or placement responsibility of a county department of social services, a county department of social services shall have the prospective adoptive parent's criminal history and the criminal histories of all individuals 18 years of age or older who reside in the prospective adoptive home investigated pursuant to G.S. 48‑3‑309, and in accordance with G.S. 48‑3‑309(b), make a determination as to the prospective adoptive parent's fitness to have responsibility for the safety and well‑being of children and as to whether other individuals required to be checked are fit for an adoptive child to reside with them in the home.

(e)        In the preplacement assessment, the agency shall review the information obtained pursuant to subsections (b), (c), and (d) of this section and evaluate the individual's strengths and weaknesses to be an adoptive parent. The agency shall then determine whether the individual is suitable to be an adoptive parent.

(f)         If the agency determines that the individual is suitable to be an adoptive parent, the preplacement assessment shall include specific factors which support that determination.

(g)        If the agency determines that the individual is not suitable to be an adoptive parent, the replacement assessment shall state the specific concerns which support that determination. A specific concern is one that reasonably indicates that placement of any minor, or a particular minor, in the home of the individual would pose a significant risk of harm to the well‑being of the minor.

(h)        In addition to the information and finding required by subsections (c) through (g) of this section, the preplacement assessment must contain a list of the sources of information on which it is based.

(i)         The Social Services Commission shall have authority to establish by rule additional standards for preplacement assessments. (1995, c. 457, s. 2; 1998‑229, s. 14; 2001‑150, s. 8; 2005‑114, s. 2; 2007‑276, s. 8.)



§ 48-3-304. Fees for preplacement assessment.

§ 48‑3‑304.  Fees for preplacement assessment.

(a)        An agency that prepares a preplacement assessment may charge a reasonable fee for doing so, even if the individual being assessed requests that it not be completed. No fee may be charged except pursuant to a written agreement which must be signed by the individual to be charged prior to the beginning of the assessment. The fee agreement may not be based on the outcome of the assessment or any adoption.

(b)        An assessment fee is subject to review by the court pursuant to G.S. 48‑2‑602 and G.S. 48‑2‑603 if the person who is assessed files a petition to adopt.

(c)        The Department shall set the maximum fees, based on the individual's ability to pay and other factors, which may be charged by county departments of social services. The Department shall require waiver of fees for those unable to pay. Fees collected under this section shall be applied to the costs of preparing preplacement assessments and shall be used by the county department of social services to supplement and not to supplant appropriated funds. (1995, c. 457, s. 2.)



§ 48-3-305. Agency disposition of preplacement assessments.

§ 48‑3‑305.  Agency disposition of preplacement assessments.

(a)        The agency shall give a copy of any completed or incomplete preplacement assessment to the individual who was the subject of the assessment. If the assessment contains a finding that an individual is not suitable to be an adoptive parent, the agency shall contemporaneously file the original with the Division.

(b)        The agency shall retain a copy of a completed or incomplete preplacement assessment for at least five years. (1995, c. 457, s. 2.)



§ 48-3-306. Favorable preplacement assessments.

§ 48‑3‑306.  Favorable preplacement assessments.

An individual who receives a preplacement assessment containing a finding that the individual is suitable to be an adoptive parent shall provide a copy of the assessment to any person or agency considering the placement of a minor with the individual for adoption and shall also attach a copy of the assessment to any petition to adopt. (1995, c. 457, s. 2.)



§ 48-3-307. Assessments completed after placement.

§ 48‑3‑307.  Assessments completed after placement.

(a)        If a placement occurs before a preplacement assessment is completed, the prospective adoptive parent shall deliver a copy of the assessment when completed, whether favorable or unfavorable, to the parent or guardian who placed the minor. A prospective adoptive parent, who cannot after the exercise of due diligence personally locate the parent or guardian who placed the minor, may deposit a copy of the preplacement assessment in the United States mail, return receipt requested, addressed to the address of the parent or guardian given in the consent, and the date of receipt by the parent or guardian for purposes of G.S. 48‑3‑608 shall be deemed to be the date of delivery or last attempted delivery.

(b)        If a petition for adoption is filed before the preplacement assessment is completed, the prospective adoptive parent shall attach to the petition an affidavit explaining why the assessment has not been completed and, upon completion of the assessment, shall file it with the court in which the petition is pending.

(c)        A prospective adoptive parent shall file or cause to be filed a certificate indicating that the prospective adoptive parent has delivered a copy of the assessment to the parent or guardian who placed the minor for adoption. (1995, c. 457, s. 2; 2001‑150, s. 9.)



§ 48-3-308. Response to unfavorable preplacement assessment.

§ 48‑3‑308.  Response to unfavorable preplacement assessment.

(a)        Each agency shall have a procedure for allowing an individual who has received an unfavorable preplacement assessment to have the assessment reviewed by the agency. In addition to the authority in G.S. 131D‑10.5, the Social Services Commission shall have authority to adopt rules implementing this section.

(b)        An individual who receives an unfavorable preplacement assessment may, after exhausting the agency's procedures for internal review, prepare and file a written response with the Division and the agency. The Division shall attach the response to the unfavorable assessment.

(c)        The Division shall acknowledge receipt of the response but shall have no authority to take any action with respect to the response.

(d)        If an unfavorable preplacement assessment is completed and filed with the Division and a minor has been placed with a prospective adoptive parent who is the subject of the unfavorable assessment, the Division shall notify the county department of social services, which shall take appropriate action.

(e)        An unfavorable preplacement assessment and any response filed with the Division under this section shall not be public records as set forth in Chapter 132 of the General Statutes. (1995, c. 457, s. 2.)



§ 48-3-309. Mandatory preplacement criminal checks of prospective adoptive parents seeking to adopt a minor who is in the custody or placement responsibility of a county department of social services and mandatory preplacement criminal checks of all

§ 48‑3‑309.  Mandatory preplacement criminal checks of prospective adoptive parents seeking to adopt a minor who is in the custody or placement responsibility of a county department of social services and mandatory preplacement criminal checks of all individuals 18 years of age or older who reside in the prospective adoptive home.

(a)        The Department shall ensure that the criminal histories of all prospective adoptive parents seeking to adopt a minor who is in the custody or placement responsibility of a county department of social services and the criminal histories of all individuals 18 years of age or older who reside in the prospective adoptive home are checked prior to placement and, based on the criminal history, a determination is made as to the prospective adoptive parent's fitness to have responsibility for the safety and well‑being of children and whether other individuals required to be checked are fit for an adoptive child to reside with them in the home. The Department shall ensure that all individuals required to be checked are checked prior to placement for county, state, and federal criminal histories.

(b)        A county department of social services shall issue an unfavorable preplacement assessment to a prospective adoptive parent if an individual required to submit to a criminal history check pursuant to subsection (a) of this section has a criminal history. A county department of social services shall issue an unfavorable preplacement assessment to a prospective adoptive parent if the county department of social services determines, pursuant to G.S. 48‑3‑303(e), that, based on other criminal convictions, whether felony or misdemeanor, the prospective adoptive parent is unfit to have responsibility for the safety and well‑being of children or other individuals required to be checked are unfit for an adoptive child to reside with them in the home.

(c)        The Department of Justice shall provide to the Department of Health and Human Services the criminal history of any individual required to be checked under subsection (a) of this section as requested by the Department and obtained from the State and National Repositories of Criminal Histories. The Department shall provide to the Department of Justice, along with the request, the fingerprints of any individual to be checked, any additional information required by the Department of Justice, and a form consenting to the check of the criminal record and to the use of fingerprints and other identifying information required by the State or National Repositories signed by the individual to be checked. The fingerprints of any individual to be checked shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of fingerprints to the Federal Bureau of Investigation for a national criminal history record check.

(d)        At the time of the request for a preplacement assessment or at a subsequent time prior to placement, any individual whose criminal history is to be checked shall be furnished with a statement substantially similar to the following:

"NOTICE

MANDATORY CRIMINAL HISTORY CHECK: NORTH CAROLINA LAW REQUIRES THAT A CRIMINAL HISTORY CHECK BE CONDUCTED PRIOR TO PLACEMENT ON PROSPECTIVE ADOPTIVE PARENTS SEEKING TO ADOPT A MINOR WHO IS IN THE CUSTODY OR PLACEMENT RESPONSIBILITY OF A COUNTY DEPARTMENT OF SOCIAL SERVICES AND ON ALL PERSONS 18 YEARS OF AGE OR OLDER WHO RESIDE IN THE PROSPECTIVE ADOPTIVE HOME.

"Criminal history" means a county, State, or federal conviction of a felony by a court of competent jurisdiction or a pending felony indictment of a crime for child abuse or neglect, spousal abuse, a crime against a child, including child pornography, or for a crime involving violence, including rape, sexual assault, or homicide, other than physical assault or battery; a county, State, or federal conviction of a felony by a court of competent jurisdiction or a pending felony indictment for physical assault, battery, or a drug‑related offense, if the offense was committed within the past five years; or similar crimes under federal law or under the laws of other states. Your fingerprints will be used to check the criminal history records of the State Bureau of Investigation (SBI) and the Federal Bureau of Investigation (FBI).

If it is determined, based on your criminal history, that you are unfit to have responsibility for the safety and well being of children or have an adoptive child reside with you, you shall have the opportunity to complete, or challenge the accuracy of, the information contained in the SBI or FBI identification records.

If the prospective adoptive parent is denied a favorable preplacement assessment by a county department of social services as a result of a criminal history check as required under G.S. 48‑3‑309(a), the prospective adoptive parent may request a review of the assessment pursuant to G.S. 48‑3‑308(a).

Any person who intentionally falsifies any information required to be furnished to conduct the criminal history is guilty of a Class 2 misdemeanor."

Refusal to consent to a criminal history check by any individual required to be checked under G.S. 48‑3‑309(a) is grounds for the issuance by a county department of social services of an unfavorable preplacement assessment. Any person who intentionally falsifies any information required to be furnished to conduct the criminal history is guilty of a Class 2 misdemeanor.

(e)        The Department shall notify the prospective adoptive parent's supervising county department of social services of the results of the criminal history check. In accordance with the federal and State law regulating the dissemination of the contents of the criminal history file, the Department shall not release or disclose any portion of an individual's criminal history to the prospective adoptive parent or any other individual required to be checked. The Department, however, shall ensure that the prospective adoptive parent or any other individual required to be checked is notified of the individual's right to review the criminal history information, the procedure for completing or challenging the accuracy of the criminal history, and the prospective adoptive parent's right to contest the preplacement assessment of the county department of social services.

A prospective adoptive parent who disagrees with the preplacement assessment of the county department of social services may request a review of the assessment pursuant to G.S. 48‑3‑308(a).

(f)         All the information that the Department receives through the checking of the criminal history is privileged information and is not a public record but is for the exclusive use of the Department and those persons authorized under this section to receive the information. The Department may destroy the information after it is used for the purposes authorized by this section after one calendar year.

(g)        There is no liability for negligence on the part of a State or local agency, or the employees of a State or local agency, arising from any action taken or omission by any of them in carrying out the provisions of this section. The immunity established by this subsection shall not extend to gross negligence, wanton conduct, or intentional wrongdoing that would otherwise be actionable. The immunity established by this subsection shall be deemed to have been waived to the extent of indemnification by insurance, indemnification under Article 31A of Chapter 143 of the General Statutes, and to the extent sovereign immunity is waived under the Tort Claims Act, as set forth in Article 31 of Chapter 143 of the General Statutes.

(h)        The Department of Justice shall perform the State and national criminal history checks on prospective adoptive parents seeking to adopt a minor in the custody or placement responsibility of a county department of social services and all individuals 18 years of age or older who reside in the prospective adoptive home and shall charge the Department of Health and Human Services a reasonable fee only for conducting the checks of the national criminal history records authorized by this section. The Division of Social Services, Department of Health and Human Services, shall bear the costs of implementing this section. (1998‑229, s. 15; 2005‑114, s. 1; 2007‑276, ss. 9, 10.)



§ 48-3-401. "Health care facility" and "attending practitioner" defined.

Part 4.  Transfer of Physical Custody of Minor by Health Care Facility or Attending Practitioner for Purposes of Adoption.

§ 48‑3‑401.  "Health care facility" and "attending practitioner" defined.

As used in this Article:

(1)        "Health care facility" includes a hospital and maternity home; and

(2)        "Attending practitioner" includes a physician, licensed nurse, or other licensed professional provider of health care who assists in a birth. (1995, c. 457, s. 2.)



§ 48-3-402. Authorization required to transfer physical custody.

§ 48‑3‑402.  Authorization required to transfer physical custody.

(a)        A health care facility or attending practitioner who has physical custody may release a minor for the purpose of adoption to a prospective adoptive parent or agency not legally entitled to the custody of the minor if, in the presence of an employee of the health care facility or the attending practitioner:

(1)        A parent, guardian, or other person or entity having legal custody of the minor signs an authorization of the transfer of physical custody; and

(2)        The authorization states that the release is for the purpose of adoption.

(b)        The health care facility or attending practitioner shall retain the authorization described in subsection (a) of this section for at least one year. (1995, c. 457, s. 2.)



§ 48-3-501. Petitioner entitled to custody in direct placement adoptions.

Part 5.  Custody of Minors Pending Final Decree of Adoption.

§ 48‑3‑501.  Petitioner entitled to custody in direct placement adoptions.

Unless the court orders otherwise, when a parent or guardian places the adoptee directly with the petitioner, the petitioner acquires that parent's or guardian's right to legal and continuing physical custody of the adoptee and becomes a person responsible for the care and support of the adoptee, after the earliest of:

(1)        The execution of consent by the parent or guardian who placed the adoptee;

(2)        The filing of a petition for adoption by the petitioner; or

(3)        The execution of a document by a parent or guardian having legal and physical custody of a minor temporarily transferring custody to the petitioner, pending the execution of a consent. (1949, c. 300; 1995, c. 457, s. 2.)



§ 48-3-502. Agency entitled to custody in placement by agency.

§ 48‑3‑502.  Agency entitled to custody in placement by agency.

(a)        Unless the court orders otherwise, during a proceeding for adoption in which an agency places the adoptee with the petitioner:

(1)        The agency retains legal but not physical custody of the adoptee until the adoption decree becomes final; but

(2)        The agency may delegate to the petitioner responsibility for the care and support of the adoptee.

(b)        Before a decree of adoption becomes final, the agency may for cause petition the court to dismiss the adoption proceeding and to restore full legal and physical custody of the minor to the agency; and the court may grant the petition on finding that it is in the best interest of the minor. (1995, c. 457, s. 2.)



§ 48-3-601. Persons whose consent to adoption is required.

Part 6.  Consent to Adoption.

§ 48‑3‑601.  Persons whose consent to adoption is required.

Unless consent is not required under G.S. 48‑3‑603, a petition to adopt a minor may be granted only if consent to the adoption has been executed by:

(1)        The minor to be adopted if 12 or more years of age;

(2)        In a direct placement, by:

a.         The mother of the minor;

b.         Any man who may or may not be the biological father of the minor but who:

1.         Is or was married to the mother of the minor if the minor was born during the marriage or within 280 days after the marriage is terminated or the parties have separated pursuant to a written separation agreement or an order of separation entered under Chapters 50 or 50B of the General Statutes or a similar order of separation entered by a court in another jurisdiction;

2.         Attempted to marry the mother of the minor before the minor's birth, by a marriage solemnized in apparent compliance with law, although the attempted marriage is or could be declared invalid, and the minor is born during the attempted marriage, or within 280 days after the attempted marriage is terminated by annulment, declaration of invalidity, divorce, or, in the absence of a judicial proceeding, by the cessation of cohabitation;

3.         Before the filing of the petition, has legitimated the minor under the law of any state;

4.         Before the earlier of the filing of the petition or the date of a hearing under G.S. 48‑2‑206, has acknowledged his paternity of the minor and

I.          Is obligated to support the minor under written agreement or by court order;

II.         Has provided, in accordance with his financial means, reasonable and consistent payments for the support of the biological mother during or after the term of pregnancy, or the support of the minor, or both, which may include the payment of medical expenses, living expenses, or other tangible means of support, and has regularly visited or communicated, or attempted to visit or communicate with the biological mother during or after the term of pregnancy, or with the minor, or with both; or

III.       After the minor's birth but before the minor's placement for adoption or the mother's relinquishment, has married or attempted to marry the mother of the minor by a marriage solemnized in apparent compliance with law, although the attempted marriage is or could be declared invalid; or

5.         Before the filing of the petition, has received the minor into his home and openly held out the minor as his biological child; or

6.         Is the adoptive father of the minor; and

c.         A guardian of the minor; and

(3)        In an agency placement by:

a.         The agency that placed the minor for adoption; and

b.         Each individual described in subdivision (2) of this section who has not relinquished the minor pursuant to Part 7 of Article 3 of this Chapter. (1949, c. 300; 1953, c. 906; 1957, c. 90; c. 778, ss. 3‑5; 1961, c. 186; 1969, c. 534, s.1; c. 911, ss. 6, 7; c. 982;  1971, c. 1093, s. 13; c. 1185, s. 17; 1973, c. 1354, s. 5; 1975, c. 321, s. 1; c. 702, ss. 1‑3; c. 714; 1977, c. 879, ss. 2, 3, 5; 1979, c. 107, s. 7; 2nd Sess., c. 1088, s. 1; 1983, cc. 30, 292; c. 454, ss. 2, 6; 1985, c. 758, ss. 5‑11; 1987, c. 371, s. 1; 1995, c. 457, s. 2; 1997‑215, s. 16.)



§ 48-3-602. Consent of incompetent parents.

§ 48‑3‑602.  Consent of incompetent parents.

If a parent as described in G.S. 48‑3‑601 has been adjudicated incompetent, then the court shall appoint a guardian ad litem for that parent and, unless the child already has a guardian, a guardian ad litem for the child to make a full investigation as to whether the adoption should proceed. The investigation shall include an evaluation of the parent's current condition and any reasonable likelihood that the parent will be restored to competency, the relationship between the child and the incompetent parent, alternatives to adoption, and any other relevant fact or circumstance.  If the court determines after a hearing on the matter that it will be in the best interest of the child for the adoption to proceed, the court shall order the guardian ad litem of the parent to execute a consent for that parent. (1949, c. 300; 1953, c. 906; 1961, c. 186; 1969, c. 911, s. 7; c. 982; 1975, c. 702, ss. 1‑3; 1977, c. 879, s. 5; 1985, c. 758, ss. 10, 11; 1995, c. 457, s. 2; 1997‑215, s. 11(d).)



§ 48-3-603. Persons whose consent is not required.

§ 48‑3‑603.  Persons whose consent is not required.

(a)        Consent to an adoption of a minor is not required of a person or entity whose consent is not required under G.S. 48‑3‑601, or:

(1)        An individual whose parental rights and duties have been terminated under Article 11 of Chapter 7B of the General Statutes or by a court of competent jurisdiction in another state;

(2)        A man described in G.S. 48‑3‑601(2), other than an adoptive father, if (i) the man has been judicially determined not to be the father of the minor to be adopted, or (ii) another man has been judicially determined to be the father of the minor to be adopted;

(3)        Repealed by Session Laws 1997‑215, s. 11(a).

(4)        An individual who has relinquished parental rights or guardianship powers, including the right to consent to adoption, to an agency pursuant to Part 7 of this Article;

(5)        A man who is not married to the minor's birth mother and who, after the conception of the minor, has executed a notarized statement denying paternity or disclaiming any interest in the minor;

(6)        A deceased parent or the personal representative of a deceased parent's estate; or

(7)        An individual listed in G.S. 48‑3‑601 who has not executed a consent or a relinquishment and who fails to respond to a notice of the adoption proceeding within 30 days after the service of the notice.

(8)        An individual notified under G.S. 48‑2‑206 who does not respond in a timely manner or whose consent is not required as determined by the court.

(9)        An individual whose actions resulted in a conviction under G.S. 14‑27.2 or G.S. 14‑27.3 and the conception of the minor to be adopted.

(b)        The court may issue an order dispensing with the consent of:

(1)        A guardian or an agency that placed the minor upon a finding that the consent is being withheld contrary to the best interest of the minor; or

(2)        A minor 12 or more years of age upon a finding that it is not in the best interest of the minor to require the consent. (1949, c. 300; 1957, c. 90; c. 778, ss. 3, 4; 1969, c. 534, s. 1; 1971, c. 1185, s. 17; 1975, c. 321, s. 1; c. 714; 1977, c. 879, ss. 2, 3; 1979, c. 107, s. 7; 2nd Sess., c. 1088, s. 1; 1983, c. 292; 1985, c. 758, ss. 5‑9; 1987, c. 371, s. 1; 1995, c. 457, s. 2; 1997‑215, ss. 11(a), 17; 1998‑202, s. 13(o); 2004‑128, s. 9.)



§ 48-3-604. Execution of consent: timing.

§ 48‑3‑604.  Execution of consent: timing.

(a)        A man whose consent is required under G.S. 48‑3‑601 may execute a consent to adoption either before or after the child is born.

(b)        The mother of a minor child may execute a consent to adoption at any time after the child is born but not sooner.

(c)        A guardian of a minor to be adopted may execute a consent to adoption at any time.

(d)        An agency licensed by the Department or a county department of social services in this State that places a minor for adoption shall execute its consent no later than 30 days after being served with notice of the proceeding for adoption.

(e)        A minor to be adopted who is 12 years of age or older may execute a consent at any time. (1995, c. 457, s. 2.)



§ 48-3-605. Execution of consent: procedures.

§ 48‑3‑605.  Execution of consent: procedures.

(a)        A consent executed by a parent or guardian or by a minor to be adopted who is 12 years of age or older must conform substantially to the requirements in G.S. 48‑3‑606 and must be signed and acknowledged under oath before an individual authorized to administer oaths or take acknowledgments.

(b)        A parent who has not reached the age of 18 years shall have legal capacity to give consent to adoption and to release that parent's rights in a child, and shall be as fully bound as if the parent had attained 18 years of age.

(c)        An individual before whom a consent is signed and acknowledged under subsection (a) of this section shall certify in writing that to the best of the individual's knowledge or belief, the parent, guardian, or minor to be adopted executing the consent:

(1)        Read, or had read to him or her, and understood the consent;

(2)        Signed the consent voluntarily;

(3)        Received or was offered a copy of the consent; and

(4)        Was advised that counselling services may be available through county departments of social services or licensed child‑placing agencies.

(d)        A consent by an agency must be executed by the executive head or another authorized employee and must be signed and acknowledged under oath in the presence of an individual authorized to administer oaths or take acknowledgments.

(e)        A consent signed in another state or in another country in accord with the procedure of that state or country shall not be invalid solely because of failure to comply with the formalities set out in this Chapter.

(f)         A consent to the adoption of an Indian child, as that term is defined in the Indian Child Welfare Act, 25 U.S.C. § 1901 et seq., must meet the requirements of that Act. (1949, c. 300; 1971, c. 1231, s. 1; 1995, c. 457, s. 2.)



§ 48-3-606. Content of consent; mandatory provisions.

§ 48‑3‑606.  Content of consent; mandatory provisions.

A consent required from a minor to be adopted, a parent, or a guardian under G.S. 48‑3‑601 must be in writing and state:

(1)        The date and place of the execution of the consent;

(2)        The name, date of birth, and permanent address of the individual executing the consent;

(3)        The date of birth or the expected delivery date, the sex, and the name of the minor to be adopted, if known;

(4)        That the individual executing the document is voluntarily consenting to the transfer of legal and physical custody to, and the adoption of the minor to be adopted by, the identified prospective adoptive parent;

(5)        The name of a person and an address where any notice of revocation may be sent;

(6)        That the individual executing the document understands that after the consent is signed and acknowledged in accord with the procedures set forth in G.S. 48‑3‑605, it may be revoked in accord with G.S. 48‑3‑608, but that it is otherwise final and irrevocable and may not be withdrawn or set aside except under a circumstance set forth in G.S. 48‑3‑609;

(7)        That the consent shall be valid and binding and is not affected by any oral or separate written agreement between the individual executing the consent and the adoptive parent;

(8)        That the individual executing the consent has not received or been promised any money or anything of value for the consent, and has not received or been promised any money or anything of value in relation to the adoption of the child except for lawful payments that are itemized on a schedule attached to the consent;

(9)        That the individual executing the consent understands that when the adoption is final, all rights and obligations of the adoptee's former parents or guardian with respect to the adoptee will be extinguished, and every aspect of the legal relationship between the adoptee and the former parent or guardian will be terminated;

(10)      The name and address of the court, if known, in which the petition for adoption has been or will be filed;

(11)      That the individual executing the consent waives notice of any proceeding for adoption;

(12)      If the individual executing the document is the minor to be adopted or the person placing the minor for adoption, a statement that the adoption shall be by a specific named adoptive parent;

(13)      If the individual executing the document is the person placing the minor for adoption, that the individual executing the consent has provided the prospective adoptive parent, or the prospective adoptive parent's attorney, with the written document required by G.S. 48‑3‑205; and

(14)      That the person executing the consent has:

a.         Received or been offered an unsigned copy of the consent;

b.         Been advised that counselling services may be available through county departments of social services or licensed child‑placing agencies; and

c.         Been advised of the right to employ independent legal counsel. (1995, c. 457, s. 2.)



§ 48-3-607. Consequences of consent.

§ 48‑3‑607.  Consequences of consent.

(a)        A consent executed pursuant to G.S. 48‑3‑605 and G.S. 48‑3‑606 may be revoked as provided in G.S. 48‑3‑608. A consent is otherwise final and irrevocable except under a circumstance set forth in G.S. 48‑3‑609.

(b)        Except as provided in subsection (c) of this section, the consent of a parent, guardian, or agency that placed a minor for adoption pursuant to Part 2 of this Article vests legal and physical custody of the minor in the prospective adoptive parent and empowers this individual to petition the court to adopt the minor.

(c)        Any other parental right and duty of a parent who executed a consent is not terminated until either the decree of adoption becomes final or the relationship of parent and child is otherwise terminated, whichever comes first. Until termination, the minor remains the child of a parent who executed a consent for purposes of any inheritance, succession, insurance, arrears of child support, and other benefit or claim that the minor may have from, through, or against the parent. (1949, c. 300; 1957, c. 778, s. 6; 1961, c. 186; 1969, c. 982; 1983, cc. 83, 688; 1985, c. 758, s. 12; 1987, c. 541, s. 1; 1991, c. 667, s. 1; 1995, c. 457, s. 2.)



§ 48-3-608. Revocation of consent.

§ 48‑3‑608.  Revocation of consent.

(a)        A consent to the adoption of any infant who is in utero or any minor may be revoked within seven days following the day on which it is executed, inclusive of weekends and holidays. If the final day of the revocation period falls on a Saturday, Sunday, or a legal holiday when North Carolina courthouses are closed for transactions, then the revocation period extends to the next business day. The individual who gave the consent may revoke by giving written notice to the person specified in the consent. Notice may be given by personal delivery, overnight delivery service, or registered or certified mail, return receipt requested. If notice is given by mail, notice is deemed complete when it is deposited in the United States mail, postage prepaid, addressed to the person to whom consent was given at the address specified in the consent. If notice is given by overnight delivery service, notice is deemed complete on the date it is deposited with the service as shown by the receipt from the service, with delivery charges paid by the sender, addressed to the person to whom consent was given at the address specified in the consent.

(b)        In a direct placement, if:

(1)        A preplacement assessment is required, and

(2)        Placement occurs before the preplacement assessment is given to the parent or guardian who is placing the minor,

then that individual's time under subsection (a) of this section to revoke any consent previously given shall be either five business days after the date the individual receives the preplacement assessment or the remainder of the time provided in subsection (a) of this section, whichever is longer. The date of receipt is the earlier of the date of actual receipt or the date established pursuant to G.S. 48‑3‑307.

(c)        If a person who has physical custody places the minor with the prospective adoptive parent and thereafter revokes a consent pursuant to this section, the prospective adoptive parent shall, immediately upon request, return the minor to that person. The revocation restores the right to physical custody and any right to legal custody to the person who placed the minor and divests the prospective adoptive parent of any right to legal or physical custody and any further responsibility for the care and support of the minor. In any subsequent proceeding, the court shall award reasonable attorneys' fees to the person who revoked if the prospective adoptive parent fails upon request to return the minor.

(d)        If a person other than a person described in subsection (c) of this section revokes a consent pursuant to this section and this person's consent is required, the adoption cannot proceed until another consent is obtained or the person's parental rights are terminated. The person who revoked consent is not thereby entitled to physical custody of the minor. If the minor whose consent is required revokes consent, the county department of social services shall be notified for appropriate action.

(e)        A second consent to adoption by the same adoptive parents is irrevocable.  (1949, c. 300; 1957, c. 778, s. 6; 1961, c. 186; 1969, c. 982; 1983, cc. 83, 688; 1985, c. 758, s. 12; 1987, c. 541, s. 1; 1991, c. 667, s. 1; 1995, c. 457, s. 2; 1997‑215, s. 8(a); 2001‑150, s. 10; 2009‑185, s. 5.)



§ 48-3-609. Challenges to validity of consent.

§ 48‑3‑609.  Challenges to validity of consent.

(a)        A consent shall be void if:

(1)        Before the entry of the adoption decree, the individual who executed the consent establishes by clear and convincing evidence that it was obtained by fraud or duress;

(2)        The prospective adoptive parent and the individual who executed the consent mutually agree in writing to set it aside;

(3)        The petition to adopt is voluntarily dismissed with prejudice; or

(4)        The court dismisses the petition to adopt and no appeal has been taken, or the dismissal has been affirmed on appeal and all appeals have been exhausted.

(b)        If the consent of an individual who previously had legal and physical custody of a minor becomes void under subsection (a) of this section and no grounds exist under G.S. 48‑3‑603 for dispensing with this individual's consent, the court shall order the return of the minor to the custody of that individual and shall dismiss any pending adoption proceeding. If the court has reasonable cause to believe that the return will be detrimental to the minor, the court shall not order the return of the minor but shall notify the county department of social services for appropriate action.

(c)        If the consent of an individual who did not previously have physical custody of a minor becomes void under subsection (a) of this section and no ground exists under G.S. 48‑3‑603 for dispensing with this individual's consent, the court shall dismiss any pending proceeding for adoption. If return of the minor is not ordered under subsection (b) of this section, the court shall notify the county department of social services for appropriate action. (1995, c. 457, s. 2.)



§ 48-3-610. Collateral agreements.

§ 48‑3‑610.  Collateral agreements.

If a person executing a consent and the prospective adoptive parent or parents enter into an agreement regarding visitation, communication, support, and any other rights and duties with respect to the minor, this agreement shall not be a condition precedent to the consent itself, failure to perform shall not invalidate a consent already given, and the agreement itself shall not be enforceable. (1995, c. 457, s. 2.)



§ 48-3-701. Individuals who may relinquish minor; timing.

Part 7.  Relinquishment of Minor for Adoption.

§ 48‑3‑701.  Individuals who may relinquish minor; timing.

(a)        A parent or guardian may relinquish all parental rights or guardianship powers, including the right to consent to adoption, to an agency. If both parents are married to each other and living together, both parents must act jointly in relinquishing a child to an agency.

(b)        The mother of a minor child may execute a relinquishment at any time after the child is born but not sooner. A man whose consent is required under G.S. 48‑3‑601 may execute a relinquishment either before or after the child is born.

(c)        A guardian may execute a relinquishment at any time. (1949, c. 300; 1953, c. 906; 1961, c. 186; 1969, c. 911, s. 7; c. 982; 1975, c. 702, ss. 1‑3; 1977, c. 879, s. 5; 1985, c. 758, ss. 10, 11; 1995, c. 457, s. 2.)



§ 48-3-702. Procedures for relinquishment.

§ 48‑3‑702.  Procedures for relinquishment.

(a)        A relinquishment executed by a parent or guardian must conform substantially to the requirements in this Part and must be signed and acknowledged under oath before an individual authorized to administer oaths or take acknowledgments.

(b)        The provisions of G.S. 48‑3‑605(b), (c), (e), and (f), also apply to a relinquishment executed under this Part.

(c)        An agency that accepts a relinquishment shall furnish each parent or guardian who signs the relinquishment a letter or other writing indicating the agency's willingness to accept that person's relinquishment. (1995, c. 457, s. 2; 1997‑215, s. 7(a).)



§ 48-3-703. Content of relinquishment; mandatory provisions.

§ 48‑3‑703.  Content of relinquishment; mandatory provisions.

(a)        A relinquishment executed by a parent or guardian under G.S. 48‑3‑701 must be in writing and state:

(1)        The date and place of the execution of the relinquishment;

(2)        The name, date of birth, and permanent address of the individual executing the relinquishment;

(3)        The date of birth or the expected delivery date, the sex, and the name of the minor, if known;

(4)        The name and address of the agency to whom the minor is being relinquished;

(5)        That the individual voluntarily consents to the permanent transfer of legal and physical custody of the minor to the agency for the purposes of adoption, and

a.         The placement of the minor for adoption with a prospective adoptive parent selected by the agency; or

b.         The placement of the minor for adoption with a prospective adoptive parent selected by the agency and agreed upon by the individual executing the relinquishment;

(6)        That the individual executing the relinquishment understands that after the relinquishment is signed and acknowledged in the manner provided in G.S. 48‑3‑702, it may be revoked in accord with G.S. 48‑3‑706 but that it is otherwise final and irrevocable except under the circumstances set forth in G.S. 48‑3‑707;

(7)        That the relinquishment shall be valid and binding and shall not be affected by any oral or separate written agreement between the individual executing the consent and the agency;

(8)        That the individual executing the relinquishment understands that when the adoption is final, all rights and duties of the individual executing the relinquishment with respect to the minor will be extinguished and all other aspects of the legal relationship between the minor child and the parent will be terminated;

(9)        That the individual executing the relinquishment has not received or been promised any money or anything of value for the relinquishment of the minor, and has not received or been promised any money or anything of value in relation to the relinquishment or the adoption of the minor except for lawful payments that are itemized on a schedule attached to the relinquishment;

(10)      That the individual executing the relinquishment waives notice of any proceeding for adoption;

(11)      That the individual executing the relinquishment has provided the agency with the written document required by G.S. 48‑3‑205, or that the individual has provided the agency with signed releases that will permit the agency to compile the information required by G.S. 48‑3‑205; and

(12)      That the individual executing the relinquishment has:

a.         Received or been offered an unsigned copy of the relinquishment;

b.         Been advised that counseling services are available through the agency to which the relinquishment is given; and

c.         Been advised of the right to employ independent legal counsel. (1995, c. 457, s. 2.)



§ 48-3-704. Content of relinquishment; optional provisions.

§ 48‑3‑704.  Content of relinquishment; optional provisions.

In addition to the mandatory provisions listed in G.S. 48‑3‑703, a relinquishment may also state that the relinquishment may be revoked upon notice by the agency that an adoption by a specific prospective adoptive parent, named or described in the relinquishment is not completed. In this event the parent's time to revoke a relinquishment is 10 days, inclusive of weekends and holidays, from the date the parent receives such notice from the agency. The revocation shall be in writing and delivered in a manner specified in G.S. 48‑3‑706(a) for revocation of relinquishments. An agency, which after the exercise of due diligence cannot personally locate the parent entitled to this notice, may deposit a copy of the notice in the United States mail, return receipt requested, addressed to the address of the parent given in the relinquishment, and the date of receipt by the parent is deemed to be the date of delivery or last attempted delivery. If a parent does not revoke the relinquishment in the time and manner provided in this section, the relinquishment is deemed a general relinquishment to the agency, and the agency may place the child for adoption with a prospective adoptive parent selected by the agency. (1995, c. 457, s. 2; 1997‑215, s. 19.1(a); 2001‑208, s. 15; 2001‑487, s. 101.)



§ 48-3-705. Consequences of relinquishment.

§ 48‑3‑705.  Consequences of relinquishment.

(a)        A relinquishment executed pursuant to G.S. 48‑3‑702 through G.S. 48‑3‑704 may be revoked as provided in G.S. 48‑3‑706 and is otherwise final and irrevocable except under a circumstance set forth in G.S. 48‑3‑707.

(b)        Upon execution, a relinquishment by a parent or guardian entitled under G.S. 48‑3‑201 to place a minor for adoption:

(1)        Vests legal and physical custody of the minor in the agency; and

(2)        Empowers the agency to place the minor for adoption with a prospective adoptive parent selected in the manner specified in the relinquishment.

(c)        A relinquishment terminates:

(1)        Any right and duty of the individual who executed the relinquishment with respect to the legal and physical custody of the minor.

(2)        The right to consent to the minor's adoption.

(3)        Repealed by Session Laws 1997‑215, s. 19.1(b).

(d)        Except as provided in subsection (c) of this section, parental rights and duties of a parent who executed a relinquishment are not terminated until the decree of adoption becomes final or the parental relationship is otherwise legally terminated, whichever occurs first. Until termination the minor remains the child of a parent who executed a relinquishment for purposes of any inheritance, succession, insurance, arrears of child support, and other benefit or claim that the minor may have from, through, or against the parent. (1949, c. 300; 1953, c. 906; 1957, c. 778, s. 6; 1961, c. 186; 1967, c. 926, s. 1; 1969, c. 911, ss. 7, 9; c. 982; 1973, c. 476, s. 138; 1975, c. 702, ss. 1‑3; 1977, c. 879, s. 5; 1983, c. 454, ss. 4, 7; cc. 83, 688; 1985, c. 758, ss. 10‑12; 1987, c. 541, s. 1; 1991, c. 667, s. 1; 1995, c. 457, s. 2; 1997‑215, s. 19.1(b).)



§ 48-3-706. Revocation of relinquishments.

§ 48‑3‑706.  Revocation of relinquishments.

(a)        A relinquishment of any infant who is in utero or any minor may be revoked within seven days following the day on which it is executed by the infant or minor's parent or guardian, inclusive of weekends and holidays. If the final day of the period falls on a Saturday, Sunday, or a legal holiday when North Carolina courthouses are closed for transactions, then the revocation period extends to the next business day. The individual who gave the relinquishment may revoke by giving written notice to the agency to which the relinquishment was given. Notice may be given by personal delivery, overnight delivery service, or registered or certified mail, return receipt requested. If notice is given by mail, notice is deemed complete when it is deposited in the United States mail, postage prepaid, addressed to the agency at the agency's address as given in the relinquishment. If notice is given by overnight delivery service, notice is deemed complete on the date it is deposited with the service as shown by the receipt from the service, with delivery charges paid by the sender, addressed to the agency at the agency's address as given in the relinquishment.

(b)        If a person who has physical custody relinquishes a minor and thereafter revokes a relinquishment pursuant to this section, the agency shall upon request return the minor to that person. The revocation restores the right to physical custody and any right to legal custody to the person who relinquished the minor and divests the agency of any right to legal or physical custody and any further responsibility for the care and support of the minor. In any subsequent proceeding, the court may award the person who revoked reasonable attorneys' fees from a prospective adoptive parent with whom the minor was placed who refuses to return the minor and from the agency if the agency fails to cooperate in securing the minor's return.

(c)        If a person other than a person described in subsection (b) of this section revokes a relinquishment pursuant to this section and this person's consent is required, the agency may not give consent for the adoption and the adoption cannot proceed until another relinquishment or a consent is obtained or parental rights are terminated. The person who revoked the relinquishment is not thereby entitled to physical custody of the minor.

(d)        A second relinquishment for placement with the same adoptive parent selected by the agency and agreed upon by the person executing the relinquishment, or a second general relinquishment for placement by the agency with any adoptive parent selected by the agency, is irrevocable.  (1949, c. 300; 1957, c. 778, s. 6; 1961, c. 186; 1969, c. 982; 1983, cc. 83, 688; 1985, c. 758, s. 12; 1987, c. 541, s. 1; 1991, c. 667, s. 1; 1995, c. 457, s. 2; 1997‑456, s. 56.2(a); 2001‑150, s. 11; 2009‑185, s. 6.)



§ 48-3-707. Challenges to validity of relinquishments.

§ 48‑3‑707.  Challenges to validity of relinquishments.

(a)        A relinquishment shall become void if:

(1)        Before the entry of the adoption decree, the individual who executed the relinquishment establishes by clear and convincing evidence that it was obtained by fraud or duress.

(2)        Before placement with a prospective adoptive parent occurs, the agency and the person relinquishing the minor agree to rescind the relinquishment.

(b)        A relinquishment may be revoked upon the happening of a condition expressly provided for in the relinquishment pursuant to G.S. 48‑3‑704.

(c)        If the relinquishment of an individual who previously had legal and physical custody of a minor is set aside under subsection (a) or (b) of this section and no grounds exist under G.S. 48‑3‑603 for dispensing with this individual's consent, the court shall order the return of the minor to the custody of that individual, and shall dismiss any pending proceeding for adoption. If the court has reasonable cause to believe that the return will be detrimental to the minor, the court shall not order the return of the minor but shall notify the county department of social services for appropriate action.

(d)        If the relinquishment of an individual who did not previously have physical custody of a minor is set aside under subsection (a) or (b) of this section, and no grounds exist under G.S. 48‑3‑603 for dispensing with this individual's consent, the court shall dismiss any pending proceeding for adoption. If return of the minor is not ordered under subsection (c) of this section, the court shall notify the county department of social services for appropriate action. (1995, c. 457, s. 2; 1997‑215, s. 19.1(c).)



§ 48-4-100. Application of Article.

Article 4.

Adoption of a Minor Stepchild by Stepparent.

§ 48‑4‑100.  Application of Article.

This Article shall apply to the adoption of minors by their stepparents. (1995, c. 457, s. 2.)



§ 48-4-101. Who may file a petition to adopt a minor stepchild.

§ 48‑4‑101.  Who may file a petition to adopt a minor stepchild.

A stepparent may file a petition under this Article to adopt a minor who is the child of the stepparent's spouse if:

(1)        The parent who is the spouse has legal and physical custody of the child, and the child has resided primarily with this parent and the stepparent during the six months immediately preceding the filing of the petition;

(2)        The spouse is deceased or incompetent but, before dying or being adjudicated incompetent, had legal and physical custody of the child, and the child has resided primarily with the stepparent during the six months immediately preceding the filing of the petition; or

(3)        For cause, the court permits a stepparent who does not meet the requirements of subdivisions (1) and (2) of this section to file a petition. (1995, c. 457, s. 2.)



§ 48-4-102. Consent to adoption of stepchild.

§ 48‑4‑102.  Consent to adoption of stepchild.

Except under circumstances described in G.S. 48‑3‑603, a petition to adopt a minor stepchild may be granted only if consent to the adoption has been executed by the adoptee if 12 or more years of age; and

(1)        The adoptee's parents as described in G.S. 48‑3‑601; and

(2)        Any guardian of the adoptee.

The consent of an incompetent parent may be given pursuant to the procedures in G.S. 48‑3‑602. (1949, c. 300; 1957, c. 778, s. 5; 1969, c. 911, s. 6; 1971, c. 1093, s. 13; 1973, c. 1354, s. 5; 1983, c. 30; c. 454, ss. 2, 6; 1995, c. 457, s. 2; 1997‑215, s. 11(c).)



§ 48-4-103. Execution and content of consent to adoption by stepparent.

§ 48‑4‑103.  Execution and content of consent to adoption by stepparent.

(a)        A consent executed by a parent who is the stepparent's spouse:

(1)        Must be signed and acknowledged before an individual authorized to administer oaths or take acknowledgments;

(2)        Must be in writing and state or contain:

a.         The statements required by G.S. 48‑3‑606, except for those required by subdivisions (4), (9), (12), and (13) of that section;

b.         That the parent executing the consent has legal and physical custody of the child and is voluntarily consenting to the adoption of the child by the stepparent;

c.         That the adoption will not terminate the legal relation of parent and child between the parent executing the consent and the child; and

d.         That the adoption will terminate the legal relation of parent and child between the adoptee and the adoptee's other parent, including all right of the adoptee to inherit as a child from or through the other parent, and will extinguish any existing court order of custody, visitation, or communication with the adoptee, except that the other parent will remain liable for past‑due child support payments unless legally released from this obligation.

(b)        A consent executed by a minor stepchild's parent who is not the stepparent's spouse:

(1)        Must be signed and acknowledged before an individual authorized to administer oaths or take acknowledgments; and

(2)        Must be in writing and state or contain:

a.         The statements required by G.S. 48‑3‑606, except for those required by subdivisions (4), (9), (12), and (13) of that section;

b.         That the parent executing the consent is voluntarily consenting to:

1.         The transfer of any right the parent has to legal or physical custody of the child to the child's other parent and stepparent, and

2.         The adoption of the child by the stepparent; and

c.         That the adoption will terminate the legal relation of parent and child between the adoptee and the parent executing the consent, including all rights of the adoptee to inherit as a child from or through the parent, and will extinguish any court order of custody, visitation, or communication with the adoptee, except that the parent executing the consent will remain liable for past‑due child support payments unless legally released from this obligation.

(c)        A consent executed by the guardian of a minor stepchild:

(1)        Must be signed and acknowledged before an individual authorized to administer oaths or take acknowledgments; and

(2)        Must be in writing and state or contain:

a.         The statements required by G.S. 48‑3‑606, except for those required by subdivisions (4), (9), (12), and (13) of that section;

b.         A statement that the guardian is voluntarily consenting to:

1.         The transfer of any right the guardian has to legal or physical custody of the adoptee to the adoptive stepparent; and

2.         The adoption of the adoptee by the stepparent;

c.         That the adoption will not terminate the legal relation of parent and child between a parent who is or was the stepparent's spouse and the adoptee;

d.         That the adoption will terminate the legal relation of parent and child between the adoptee and a parent who is not or has not been the stepparent's spouse, including all right of the adoptee to inherit from or through that parent, and will extinguish any court order of custody, visitation, or communication with the adoptee, except that a parent whose relation to the adoptee is terminated by the adoption will remain liable for past‑due child support payments unless legally released from this obligation.

(d)        G.S. 48‑3‑608(a) applies to consents executed pursuant to subsections (a) through (c) of this section. Unless so revoked, the consent is final and irrevocable except under a circumstance set forth in G.S. 48‑3‑609.

(e)        A consent executed by an adoptee in a proceeding for adoption by a stepparent must be signed and acknowledged under oath before an individual authorized to administer oaths or take acknowledgments. The minor may revoke the consent at any time before the decree is entered by filing written notice with the court in which the petition is pending. (1949, c. 300; 1957, c. 778, s. 6; 1961, c. 186; 1969, c. 982; 1983, cc. 83, 688; 1985, c. 758, s. 12; 1987, c. 541, s. 1; 1991, c. 667, s. 1; 1995, c. 457, s. 2.)



§ 48-4-104: Repealed by Session Laws 1997-215, s. 12(b).

§ 48‑4‑104:  Repealed by Session Laws 1997‑215, s.  12(b).



§ 48-4-105. Visitation awards to grandparents pursuant to Chapter 50 of the General Statutes.

§ 48‑4‑105.  Visitation awards to grandparents pursuant to Chapter 50 of the General Statutes.

(a)        An adoption under this Article does not terminate or otherwise affect visitation rights awarded to a biological grandparent of a minor pursuant to G.S. 50‑13.2.

(b)        An adoption under this Article does not affect the right of a biological grandparent to petition for visitation rights pursuant to G.S. 50‑13.2A or G.S. 50‑13.5(j). (1949, c. 300; 1953, c. 824; 1955, c. 813, s. 5; 1963, c. 967; 1967, c. 619, s. 5; 1983, c. 454, s. 6; 1985, c. 67, ss. 1‑4; c. 575, s. 1; 1995, c. 457, s. 2.)



§ 48-5-100. Application of Article.

Article 5.

Adoption of Adults.

§ 48‑5‑100.  Application of Article.

This Article shall apply to the adoption of adults, including married and emancipated minors. (1995, c. 457, s. 2.)



§ 48-5-101. Who may file for a petition to adopt an adult.

§ 48‑5‑101.  Who may file for a petition to adopt an adult.

(a)        An adult may adopt another adult, except for the spouse of the adopting adult, pursuant to this Article.

(b)        If a prospective adoptive parent is married, both spouses must join in the petition unless the prospective adoptive parent is the adoptee's stepparent or unless the court waives this requirement for cause. (1967, c. 880, s. 3; 1969, c. 21, ss. 3‑6; 1971, c. 1231, s. 1; 1973, c. 849, s. 3; 1975, c. 91; 1981, c. 657; 1989, c. 208; c. 727, s. 219(4); 1993, c. 553, s. 14; 1995, c. 457, s. 2.)



§ 48-5-102. Consent to adoption.

§ 48‑5‑102.  Consent to adoption.

(a)        Consent to the adoption of an adult is required only of:

(1)        The adult being adopted; and

(2)        The spouse of the petitioner in an adoption by the adult's stepparent, unless the court waives this requirement for cause.

(b)        The consent of the adult being adopted must:

(1)        Be in writing and be signed and acknowledged before an individual authorized to administer oaths or take acknowledgments;

(2)        State that the adult agrees to assume toward the adoptive parent the legal relation of parent and child and to have all of the rights and be subject to all of the duties of that relationship; and

(3)        State that the adult understands the consequences the adoption may have for rights of inheritance, property, or support, including the loss of nonvested inheritance rights which existed prior to the adoption and the acquisition of new inheritance rights.

(c)        The consent of the spouse of the petitioner in a stepparent adoption:

(1)        Must be in writing and be signed and acknowledged before an individual authorized to administer oaths or take acknowledgments; and

(2)        Must state that the spouse:

a.         Consents to the proposed adoption;

b.         Understands that the adoption may diminish the amount the spouse might take from the petitioner through intestate succession or by dissenting to the petitioner's will and may also diminish the amount of other entitlements that may become due the spouse and any other children of the petitioner through the petitioner; and

c.         Believes the adoption will be in the best interest of the adult being adopted and the prospective adoptive parent.

(d)        Anyone who gives a consent under this Article may revoke the consent at any time before the entry of the decree of adoption by delivering a written notice of revocation to the individual to whom the consent was given. If a petition to adopt has been filed, the notice of revocation shall also be filed with the clerk of court in the county where the petition is pending. (1967, c. 880, s. 3; 1969, c. 21, ss. 3‑6; 1971, c. 1231, s. 1; 1973, c. 849, s. 3; 1975, c. 91; 1981, c. 657; 1989, c. 208; c. 727, s. 219(4); 1993, c. 553, s. 14; 1995, c. 457, s. 2.)



§ 48-5-103. Adoption of incompetent adults.

§ 48‑5‑103.  Adoption of incompetent adults.

(a)        If an adult being adopted has been adjudicated incompetent, then that adult's guardian shall have authority to consent in place of that adult.

(b)        The consent of the guardian must:

(1)        Be in writing and signed and acknowledged before an individual authorized to administer oaths or take acknowledgments;

(2)        State that the guardian understands that the adoption will terminate the legal relationship of parent and child between the adult being adopted and the adult's former parents, including all rights of the adult to inherit as a child from or through the former parents, unless the adoption is by a stepparent, in which case the adoption will terminate the legal relationship of parent and child between the adult and the parent who is not married to the stepparent but will have no effect on the relationship between the adult and the parent who is married to the stepparent;

(3)        State that the guardian understands that the adoption will create the legal relationship of parent and child between the adult and the petitioner, including the right of inheritance by, from, and through each other;

(4)        State that the guardian consents to the proposed adoption and believes the adoption will be in the best interest of the adult; and

(5)        State that the guardian understands that the adoption will not terminate the guardian's rights, duties, and powers.

(c)        In any adoption of an adult who has been adjudicated incompetent, the court shall appoint a guardian ad litem other than the guardian to investigate and report to the court on the proposed adoption. (1995, c. 457, s. 2.)



§ 48-6-100. Application of Article.

Article 6.

Adoption by a Former Parent.

§ 48‑6‑100.  Application of Article.

This Article shall apply to the adoption of adoptees by a former parent. (1995, c. 457, s. 2.)



§ 48-6-101. Readoption under other Articles.

§ 48‑6‑101.  Readoption under other Articles.

A former parent may readopt a minor adoptee pursuant to Article 3 of this Chapter or, if applicable, Article 4 of this Chapter. A former parent may readopt an adult adoptee pursuant to Article 5 of this Chapter. (1995, c. 457, s. 2.)



§ 48-6-102. Readoption after a stepparent adoption.

§ 48‑6‑102.  Readoption after a stepparent adoption.

(a)        In addition to the methods set out in G.S. 48‑6‑101, a former parent may petition pursuant to this section to readopt an adoptee adopted by a stepparent.

(b)        The petitioner's spouse shall not join the petition.

(c)        Consent to the readoption must be executed by:

(1)        The adoptee, if 12 or more years of age;

(2)        The petitioner's spouse, if any;

(3)        The adoptee's adoptive parent, if the adoptee is a minor;

(4)        The adoptee's parent who is or was the spouse of the adoptive parent, if the adoptee is a minor; and

(5)        Any guardian of the adoptee.

(d)        The consent executed by the adoptee shall conform to the requirements of G.S. 48‑4‑103(e).

(e)        The consent executed by the petitioner's spouse shall conform to the requirements of G.S. 48‑5‑102(c).

(f)         The consent executed by the adoptive parent shall conform to the requirements of G.S. 48‑4‑103(b).

(g)        The consent of the adoptee's parent who was the spouse of the adoptive parent shall conform to the requirements of G.S. 48‑4‑103(a) except for those required by G.S. 48‑4‑103(a)(2)b.

(h)        A consent executed by the guardian of a minor adoptee shall conform to the requirements of G.S. 48‑4‑103(c).

(i)         An adoption under this section does not affect the relationship between the adoptee and the parent who was married to the adoptive parent.

(j)         An adoption under this section does not terminate or otherwise affect any existing order of custody. (1949, c. 300; 1983, c. 454, s. 6; 1995, c. 457, s. 2.)



§ 48-9-101. Certain terms defined.

Article 9.

Confidentiality of Records and Disclosure of Information.

§ 48‑9‑101.  Certain terms defined.

(a)        For purposes of this Article, "records" means any petition, affidavit, consent or relinquishment, transcript or notes of testimony, deposition, power of attorney, report, decree, order, judgment, correspondence, document, invoice, receipt, certificate, or other printed, written, microfilmed or microfiched, video‑taped or tape‑recorded material or electronic data processing records regardless of physical form or characteristics pertaining to a proceeding for adoption under this Chapter.

(b)        Notwithstanding G.S. 48‑1‑101, for purposes of this Article, "adult" means an individual who has attained 21 years of age. (1995, c. 457, s. 2; 2007‑262, s. 1.)



§ 48-9-102. Records confidential and sealed.

§ 48‑9‑102.  Records confidential and sealed.

(a)        All records created or filed in connection with an adoption, except the decree of adoption and the entry in the special proceedings index in the office of the clerk of court, and on file with or in the possession of the court, an agency, the State, a county, an attorney, or other provider of professional services, are confidential and may not be disclosed or used except as provided in this Chapter.

(b)        During a proceeding for adoption, records shall not be open to inspection by any person except upon an order of the court finding that disclosure is necessary to protect the interest of the adoptee.

(c)        When a decree of adoption becomes final, all records and all indices of records on file with the court, an agency, or this State shall be retained permanently and sealed. Sealed records shall not be open to inspection by any person except as otherwise provided in this Article.

(d)        All records filed in connection with an adoption, including a copy of the petition giving the date of the filing of the original petition, the original of each consent and relinquishment, additional documents filed pursuant to G.S. 48‑2‑305, any report to the court, any additional documents submitted and orders entered and a copy of the final decree, shall be sent by the clerk of superior court to the Division within 10 days after the decree of adoption is entered or 10 days following the final disposition of an appeal pursuant to G.S. 48‑2‑607(b). The original petition and final decree shall be retained by the clerk.

(e)        The Division must cause the papers and reports related to the proceeding to be permanently indexed and filed.

(f)         The Division shall transmit a report of each adoption and any name change to the State Registrar if the adoptee was born in this State. In the case of an adoptee who was not born in this State, the Division shall transmit the report and any name change to the appropriate official responsible for issuing birth certificates or their equivalent.

(g)        In any adoption, the State Registrar may, in addition to receiving the report from the Division, request a copy of the final order and any separate order of name change directly from the clerk of court. (1949, c. 300; 1957, c. 778, s. 7; 1961, c. 186; 1967, c. 619, ss. 6, 7; c. 880, s. 3; 1969, c. 21, ss. 3‑6; c. 982; 1971, c. 1231, s. 1; 1973, c. 476, s. 138; c. 849, s. 3; 1975, c. 91; 1979, c. 739, ss. 1, 2; 1981, c. 657; c. 924, ss. 2, 3; 1983, c. 454, s. 6; 1989, c. 208; c. 727, s. 219(4); 1993, c. 539, s. 411; c. 553, s. 14; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 457, s. 2; 1997‑215, s. 9(a)‑(c); 2001‑208, s. 11; 2001‑487, s. 101.)



§ 48-9-103. Release of nonidentifying information.

§ 48‑9‑103.  Release of nonidentifying information.

(a)        An adoptive parent, an adoptee who is an adult at the time of the request, or a minor adoptee who is a parent or an expectant parent may request a copy of any document prepared pursuant to G.S. 48‑3‑205 and a copy of any additional nonidentifying health‑related information about the adoptee's original family that has been submitted to a court, agency, or the Division. A minor seeking treatment pursuant to G.S. 90‑21.1 may request that a copy of this information be sent to the treating physician.

(b)        If a request under this section is made to the agency that placed the adoptee or prepared the report to the court, the agency shall furnish the individual making the request or the treating physician named by a minor making the request with a copy of any relevant report or information that is included in the sealed records of the agency. If a request under this section is made to the court that issued the decree of adoption, the court shall refer the individual to the Division, or, if known to the court, the agency that placed the adoptee or prepared the report to the court. The Division may refer the individual to the agency that prepared the report to the court. If the agency no longer exists, the Division may furnish the information to an agency convenient to the requesting party.

(c)        Any report or information released under this section shall be edited by the sender to exclude the name, address, or other information that could reasonably be expected to lead directly to the identity of an adoptee at birth or an adoptee's parent at the adoptee's birth or other member of the adoptee's original family and shall contain an express reference to the confidentiality provisions of this Chapter.

(d)        An individual who is denied access to a report or information requested under this section may petition the clerk of original jurisdiction for review of the reasonableness of the denial.

(e)        If the court or the agency receives information from an adoptee's former parent or from an adoptee's former relative about a health or genetic condition that may affect the health of the adoptee or the adoptee's child, an appropriate employee shall make a reasonable effort to contact and forward the information to an adoptee who is 18 or more years of age, or an adoptive parent of an adoptee who is under 18 years of age.

(f)         Nothing in this section shall prohibit an agency from disclosing nonidentifying information about the adoptee's present circumstances, in the nature of information required under G.S. 48‑3‑205, to a former parent, an adult sibling, or the guardian of a minor sibling on request.

(g)        The Department shall prescribe a reasonable procedure for verifying the identity, age, or other relevant characteristics of an individual who requests or provides a report or information under this section and the Department, the court, or agency may charge a reasonable fee for locating and making copies of a report or information.

(h)        No request under this section shall be made to the State Registrar of Vital Statistics. (1949, c. 300; 1957, c. 778, s. 7; 1961, c. 186; 1969, c. 982; 1973, c. 476, s. 138; 1979, c. 739, ss. 1, 2; 1981, c. 924, ss. 2, 3; 1983, c. 454, s. 6; 1993, c. 539, s. 411; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 457, s. 2.)



§ 48-9-104. Release of identifying information.

§ 48‑9‑104.  Release of identifying information.

(a)        Except as provided in G.S. 48‑9‑109(2) or (3), no person or entity shall release from any records retained and sealed under this Article the name, address, or other information that reasonably could be expected to lead directly to the identity of an adoptee, an adoptive parent of an adoptee, an adoptee's parent at birth, or an individual who, but for the adoption, would be the adoptee's sibling or grandparent, except upon order of the court for cause pursuant to G.S. 48‑9‑105.

(b)        A child placing agency licensed by the Department or a county department of social services may agree to act as a confidential intermediary for a biological parent or adult adoptee or adult lineal descendant of a deceased adoptee, without appointment by the court pursuant to G.S. 48‑9‑105, in order to obtain and share nonidentifying birth family health information or facilitate contact or share identifying information with adult adoptees, adult lineal descendants of deceased adoptees, and biological parents with the written consent of all parties to the contact or the sharing of information. Further, a child placing agency licensed by the Department or a county department of social services may agree to act as a confidential intermediary for the adoptive parents of a minor adoptee, without appointment by the court pursuant to G.S. 48‑9‑105, to obtain and share nonidentifying birth family health information. An agency that agrees to provide confidential intermediary services may charge a reasonable fee for doing so, which fee must be pursuant to written agreement signed by the individual to be charged. The Division shall establish guidelines for confidential intermediary services. (1949, c. 300; 1957, c. 778, s. 7; 1961, c. 186; 1969, c. 982; 1973, c. 476, s. 138; 1979, c. 739, ss. 1, 2; 1981, c. 924, ss. 2, 3; 1983, c. 454, s. 6; 1993, c. 539, s. 411; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 457, s. 2; 2001‑150, s. 12; 2007‑262, s. 3.)



§ 48-9-105. Action for release of identifying and other nonidentifying information.

§ 48‑9‑105.  Action for release of identifying and other nonidentifying information.

(a)        Any information necessary for the protection of the adoptee or the public in or derived from the records, including medical information not otherwise obtainable, may be disclosed to an individual who files a written motion in the cause before the clerk of original jurisdiction. In hearing the petition, the court shall give primary consideration to the best interest of the adoptee, but shall also give due consideration to the interests of the members of the adoptee's original and adoptive family.

(b)        The movant must serve a copy of the motion, with written proof of service, upon the Department and the agency that prepared the report for the court. The clerk shall give at least five days' notice to the Department and the agency of every hearing on this motion, whether the hearing is before the clerk or a judge of the district court; and the Department and the agency shall be entitled to appear and be heard in response to the motion.

(c)        In determining whether cause exists for the release of the name or identity of an individual, the court shall consider:

(1)        The reason the information is sought;

(2)        Any procedure available for satisfying the petitioner's request without disclosing the name or identity of another individual, including having the court appoint a representative to contact the individual and request specific information;

(3)        Whether the individual about whom identifying information is sought is alive;

(4)        To the extent known, the preference of the adoptee, the adoptive parents, the adoptee's parents at birth, and other members of the adoptee's original and adoptive families, and the likely effect of disclosure on these individuals;

(5)        The age, maturity, and expressed needs of the adoptee;

(6)        The report or recommendation of any individual appointed by the court to assess the request for identifying information; and

(7)        Any other factor relevant to an assessment of whether the benefit to the petitioner of releasing the information sought will be greater than the benefit to any other individual of not releasing the information.

(d)        An individual who files a motion under this section may also ask the court to authorize the release by the State Registrar of a certified copy of the adoptee's original certificate of birth. (1949, c. 300; 1985, c. 448; 1995, c. 88, s. 6; 1995, c. 457, s. 2.)



§ 48-9-106. Release of original certificate of birth.

§ 48‑9‑106.  Release of original certificate of birth.

Upon receipt of a certified copy of a court order issued pursuant to G.S. 48‑9‑105 authorizing the release of an adoptee's original certificate of birth, the State Registrar shall give the individual who obtained the order a copy of the original certificate of birth with a certification that the copy is a true copy of a record that is no longer a valid certificate of birth. (1995, c. 457, s. 2.)



§ 48-9-107. New birth certificates.

§ 48‑9‑107.  New birth certificates.

(a)        Upon receipt of a report of the adoption of a minor from the Division, or the documents required by G.S. 48‑9‑102(g) from the clerk of superior court in the adoption of an adult, or a report of an adoption from another state, the State Registrar shall prepare a new birth certificate for the adoptee that shall contain the adoptee's full adoptive name, sex, state of birth, and date of birth; the full name of the adoptive father, if applicable; the full maiden name of the adoptive mother, if applicable; and any other pertinent information consistent with this section as may be determined by the State Registrar. The new certificate shall contain no reference to the adoption of the adoptee and shall not refer to the adoptive parents in any way other than as the adoptee's parents.

(b)        In an adoption by a stepparent, the State Registrar shall prepare a new birth certificate pursuant to subsection (a) of this section except:

(1)        The adoptive parent and the parent whose relation with the adoptee remains unchanged shall be listed as the adoptee's mother and father on the new birth certificate; and

(2)        The city and county of birth of the adoptee shall be the same on the new birth certificate as on the original certificate.

The names of the adoptee's parents shall not be changed as provided in subdivision (1) of this subsection if the petitioner, the petitioner's spouse, the adoptee if age 12 or older, and any living parent whose parental rights are terminated by the adoption jointly file a request that the parents' names not be changed with the court prior to the entry of the adoption decree. The Division shall send a copy of this request with its report to the State Registrar or other appropriate official in the adoption of a minor stepchild, and the clerk of superior court shall send a copy with the documents required by G.S. 48‑9‑102(g) in the adoption of an adult stepchild.

(c)        The State Registrar shall seal the original certificate of birth and all records in the possession of that office pertaining to the adoption. These records shall not be unsealed except as provided in this Article. The State Registrar shall provide certified typed copies or abstracts of the new certificate of birth of an adoptee prepared pursuant to subsection (a) of this section to the adoptee, the adoptee's children, the adoptive parents, and the adoptee's spouse, brothers, and sisters. For purposes of this subsection, "parent", "brother", and "sister" shall mean the adoptee's adoptive parent, brother, or sister and shall not mean a former parent, brother, or sister.

(d)        At the time of preparing the new birth certificate pursuant to subsection (a) of this section, the State Registrar shall notify the register of deeds or appropriate official in the health department in the county of the adoptee's birth to remove the adoptee's birth certificate from the records and forward it to the State Registrar for retention under seal with the original certificate of birth in the State Registrar's office. The register of deeds shall also delete all index entries for that birth certificate. The State Registrar shall not issue copies of birth certificates for adoptees to registers of deeds. Only the State Registrar shall issue certified copies of such records, and these copies shall be prepared as prescribed in subsection (c) of this section.

(e)        The State Registrar may by rule prescribe requirements for reports of adoptions from other states. (1949, c. 300; 1951, c. 730, ss. 1‑4; 1955, c. 951, s. 1; 1967, c. 880, s. 3; c. 1042, ss. 1‑3; 1969, c. 21, s. 2‑6; c. 977; 1971, c. 1231, s. 1; 1973, c. 476, s. 128; c. 849, ss. 1‑3; 1975, c. 91; 1981, c. 657; 1983, c. 454, s. 6; 1989, c. 208; c. 727, s. 219(3), (4); 1993, c. 553, s. 14; 1995, c. 457, s. 2; 1997‑215, s. 18.)



§ 48-9-108. Restoration of original birth certificates if a decree of adoption is set aside.

§ 48‑9‑108.  Restoration of original birth certificates if a decree of adoption is set aside.

If a final decree of adoption is set aside, the court shall send a certified copy of the order within 10 days after it becomes final to the State Registrar if the adoptee was born in this State or to the appropriate official responsible for issuing birth certificates or their equivalent if the adoptee was not born in this State. The court shall also send a copy to the Division. If the adoptee desires to have the adoptive name shown on the original birth certificate when it is restored, the order must include this directive. Upon receipt of such an order, the State Registrar shall seal the certificate issued under this section and restore the adoptee's original certificate of birth. This sealed file may subsequently be opened only by direction of a valid court order pursuant to G.S. 48‑9‑105 and G.S. 48‑9‑106. (1995, c. 457, s. 2.)



§ 48-9-109. Certain disclosures authorized.

§ 48‑9‑109.  Certain disclosures authorized.

Nothing in this Article shall be interpreted or construed to prevent:

(1)        An employee of a court, agency, or any other person from:

a.         Inspecting permanent, confidential, or sealed records, other than records maintained by the State Registrar, for the purpose of discharging any obligation under this Chapter.

b.         Disclosing the name of the court where a proceeding for adoption occurred, or the name of an agency that placed an adoptee, to an individual described in G.S. 48‑9‑104 who can verify his or her identity.

c.         Disclosing or using information contained in permanent and sealed records, other than records maintained by the State Registrar, for statistical or other research purposes as long as the disclosure will not result in identification of a person who is the subject of the information and subject to any further conditions the Department may reasonably impose.

(2)        In agency placements, a parent or guardian placing a child for adoption and the adopting parents from authorizing an agency to release information or from releasing information to each other that could reasonably be expected to lead directly to the identity of an adoptee, an adoptive parent of an adoptee, or an adoptee's placing parent or guardian. The consent to the release of identifying information shall be in writing and signed prior to the adoption by any placing parent or guardian and the adopting parents and acknowledged under oath in the presence of an individual authorized to administer oaths or take acknowledgments. Any consent to release identifying information shall be filed under G.S. 48‑2‑305.

(3)        The Division from sharing information from its records regarding the identity of birth parents with an agency acting as a confidential intermediary pursuant to G.S. 48‑9‑104(b), if the information is needed by the agency to carry out its duties as a confidential intermediary. Any information disclosed to the agency pursuant to this subdivision shall not be redisclosed by the agency except as allowed by G.S. 48‑9‑104(b). (1995, c. 457, s. 2; 2001‑150, s. 13; 2007‑262, s. 4.)



§ 48-10-101. Prohibited activities in placement.

Article 10.

Prohibited Practices in Connection with Adoption.

§ 48‑10‑101.  Prohibited activities in placement.

(a)        No one other than a person or entity specified in G.S. 48‑3‑201 may place a minor for adoption. No one other than a person or entity specified in G.S. 48‑3‑201, or an adoption facilitator, may solicit potential adoptive parents for children in need of adoption. No one other than an agency or an adoption facilitator, or an individual with a completed preplacement assessment that contains a finding that the individual is suitable to be an adoptive parent or that individual's immediate family, may solicit for adoption a potential adoptee.

(b)        No one other than a county department of social services, an adoption facilitator, or an agency licensed by the Department in this State may advertise in any periodical or newspaper, or by radio, television, or other public medium, that any person or entity will place or accept a child for adoption.

(b1)      Notwithstanding subsections (a) and (b) of this section, this Article shall not prohibit a person from advertising that the person desires to adopt. This subsection shall apply only to a person with a current completed preplacement assessment finding that person suitable to be an adoptive parent. The advertisement may be published only in a periodical or newspaper or on radio, television, cable television, or the Internet. The advertisement shall include a statement that (i) the person has a completed preplacement assessment finding that person suitable to be an adoptive parent, (ii) identifies the name of the agency that completed the preplacement assessment, and (iii) identifies the date the preplacement assessment was completed. Any advertisement under this subsection may state whether the person is willing to provide lawful expenses as permitted by G.S. 48‑10‑103.

(c)        A person who violates subsection (a), (b), or (b1) of this section is guilty of a Class 1 misdemeanor.

(d)        The district court may enjoin any person from violating this section. (1975, c. 335, s. 2; 1981, c. 275, s. 6; 1993, c. 539, s. 413; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 457, s. 2; 2001‑150, s. 14.)



§ 48-10-102. Unlawful payments related to adoption.

§ 48‑10‑102.  Unlawful payments related to adoption.

(a)        Except as provided in G.S. 48‑10‑103, a person or entity may not pay or give, offer to pay or give, or request, receive or accept any money or anything of value, directly or indirectly, for:

(1)        The placement of a minor for adoption;

(2)        The consent of a parent, a guardian, or an agency to the adoption of a minor;

(3)        The relinquishment of a minor to an agency for purposes of adoption; or

(4)        Assisting a parent or guardian in locating or evaluating a potential adoptive parent or in transferring custody of a minor to the adoptive parent.

(b)        A person who violates this section is guilty of a Class 1 misdemeanor. For each subsequent violation, a person is guilty of a Class H felony which may include a fine of not more than ten thousand dollars ($10,000).

(c)        The district court may enjoin any person or entity from violating this section. (1975, c. 335, s. 1; 1991, c. 335, s. 1; 1993, c. 539, ss. 412, 1264; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 457, s. 2.)



§ 48-10-103. Lawful payments related to adoption.

§ 48‑10‑103.  Lawful payments related to adoption.

(a)        An adoptive parent, or another person acting on behalf of an adoptive parent, may pay the reasonable and actual fees and expenses for:

(1)        Services of an agency in connection with an adoption;

(2)        Medical, hospital, nursing, pharmaceutical, traveling, or other similar expenses incurred by a mother or her child incident to the pregnancy and birth or any illness of the adoptee;

(3)        Counseling services for a parent or the adoptee that are directly related to the adoption and are provided by a licensed psychiatrist, licensed psychologist, licensed marriage and family therapist, licensed professional counselor, licensed or certified social worker, fee‑based practicing pastoral counselor or other licensed professional counselor, or an employee of an agency;

(4)        Ordinary living expenses of a mother during the pregnancy and for no more than six weeks after the birth;

(5)        Expenses incurred in ascertaining the information required under G.S. 48‑3‑205 about an adoptee and the adoptee's biological family;

(6)        Legal services, court costs, and traveling or other administrative expenses connected with an adoption, including any legal service connected with the adoption performed for a parent who consents to the adoption of a minor or relinquishes the minor to an agency; and

(7)        Preparation of the preplacement assessment and the report to the court.

(b)        A birth parent, or another person acting on the parent's behalf, may receive or accept payments authorized in subsection (a) of this section; or a provider of a service listed in subsection (a) of this section may receive or accept payments for that service.

(c)        A payment authorized by subsection (a) of this section may not be made contingent on the placement of the minor for adoption, relinquishment of the minor, consent to the adoption, or cooperation in the completion of the adoption. Except as provided in subsection (d) of this section, if the adoption is not completed, a person who has made payments authorized by subsection (a) of this section may not recover them; but neither is this person liable for any further payment unless the person has agreed in a signed writing with a provider of a service to make this payment regardless of the outcome of the proceeding for adoption.

(d)        A prospective adoptive parent may seek to recover a payment if the parent or other person receives or accepts it with the fraudulent intent to prevent the proposed adoption from being completed.

(e)        An agency may charge or accept a reasonable fee or other compensation from prospective adoptive parents. In assessing a fee or charge, the agency may take into account the income of adoptive parents and may use a sliding scale related to income in order to provide services to persons of all incomes. (1975, c. 335, s. 1; 1991, c. 335, s. 1; 1993, c. 539, ss. 412, 1264; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 457, s. 2; 2001‑487, s. 40(c).)



§ 48-10-104. Failure to disclose nonidentifying information.

§ 48‑10‑104.  Failure to disclose nonidentifying information.

An adoptive parent, an adoptee, or any person who is the subject of any information required under G.S. 48‑3‑205 or authorized for release under Article 9 of this Chapter may bring a civil action for equitable or monetary relief or both against a person who fraudulently or intentionally misrepresents or fails to disclose information required under G.S. 48‑3‑205 or Article 9 of this Chapter. (1995, c. 457, s. 2.)



§ 48-10-105. Unauthorized disclosure of information.

§ 48‑10‑105.  Unauthorized disclosure of information.

(a)        Except as authorized in G.S. 48‑3‑205 or in Article 9 of this Chapter, no identifying or nonidentifying information contained in a report or records described therein may be disclosed by present or former employees or officials of the court, an agency, the State, a county, an attorney or other provider of professional services, or any person or entity who wrongfully obtains such a report or records.

(b)        A person who knowingly makes an unauthorized disclosure of identifying information is guilty of a Class 1 misdemeanor.

(c)        The district court may enjoin from further violations any person who makes an unauthorized disclosure.

(d)        Notwithstanding the penalties provided in subsection (b) of this section, an individual who is the subject of any of this information may bring a civil action for equitable or monetary relief or both against any person or entity who makes an unauthorized disclosure of the information. (1949, c. 300; 1957, c. 778, s. 7; 1961, c. 186; 1969, c. 982; 1973, c. 476, s. 138; 1979, c. 739, ss. 1, 2; 1981, c. 924, ss. 2, 3; 1983, c. 454, s. 6; 1993, c. 539, s. 411; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 457, s. 2.)






Chapter 48A - Minors.

§ 48A-1. Common-law definition of "minor" abrogated.

Chapter 48A.

Minors.

Article 1.

Age of Majority.

§ 48A‑1.  Common‑law definition of "minor" abrogated.

The common‑law definition of minor insofar as it pertains to the age of the minor is hereby repealed and abrogated. (1971, c. 585, s. 1; 2003‑207, s. 1.)



§ 48A-2. Age of minors.

§ 48A‑2.  Age of minors.

A minor is any person who has not reached the age of 18 years. (1971, c. 585, s. 1;  2003‑207, s. 1.)



§ 48A-3. Statute of limitations; applicability.

§ 48A‑3.  Statute of limitations; applicability.

For purposes of determining the applicability of the statute of limitations which has been tolled because of minority or for purposes of determining the applicable period of time for disaffirmance of a contract of a minor upon reaching majority, because of a change in applicable law occasioned by enactment of this Chapter or Chapter 1231 of the 1971 Session Laws, the following rules shall apply:

(1)        For those persons who were 21 on the effective date of applicable law, limitations shall apply as they would prior to amendment;

(2)        For those persons 18 years of age but not 21 on the effective date of applicable law, any time periods for disaffirmance or application of the statute of limitations shall run from the effective date of this Chapter, to wit, July 5, 1971.

(3)        For those persons not yet 18, any time periods for disaffirmance or application of the statute of limitations shall run from the person's reaching age 18. (1971, c. 1231, s. 3; 2003‑207, s. 1.)



§§ 48A-4 through 48A-10. Reserved for future codification purposes.

§§ 48A‑4 through 48A‑10.  Reserved for future codification purposes.



§ 48A-11. Applicability.

Article 2.

Certain Contracts of Minors.

§ 48A‑11.  Applicability.

This Article applies to any of the following contracts entered into between an unemancipated minor and any third party or parties:

(1)        A contract pursuant to which a person is employed or agrees to render artistic or creative services, either directly or through a third party, including, but not limited to, a personal services corporation or loan‑out company. As used in this Article, the term "artistic or creative services" includes, but is not limited to, services as an actor, actress, dancer, musician, comedian, singer, stunt person, voice‑over artist, or other performer or entertainer, or as a songwriter, musical producer or arranger, writer, director, producer, production executive, choreographer, composer, conductor, or designer.

(2)        A contract pursuant to which a person agrees to purchase, or otherwise secure, sell, lease, license, or otherwise dispose of literary, musical, or dramatic properties, or use of a person's likeness, voice recording, performance, or story of or incidents in his or her life, either tangible or intangible, or any rights therein for use in motion pictures, television, the production of sound recordings in any format now known or hereafter devised, the legitimate or living stage, or otherwise in the entertainment field.

(3)        A contract pursuant to which a person is employed or agrees to render services as a participant or player in a sport.

(4)        Where a minor renders services as an extra, background performer, or in a similar capacity, through an agency or service that provides one or more performers for a fee, such as a casting agency, the agency or service shall be considered the minor's employer for the purposes of this Article. (2003‑207, s. 2.)



§ 48A-12. No disaffirmance if approved by superior court.

§ 48A‑12.  No disaffirmance if approved by superior court.

(a)        A contract, otherwise valid, of a type described in G.S. 48A‑11, entered into during minority, cannot be disaffirmed on that ground either during the minority of the person entering into the contract, or at any time thereafter, if the contract has been approved by the superior court in any county in which the minor resides or is employed or in which any party to the contract has its principal office in this State for the transaction of business.

(b)        Approval of the court may be given on petition of any party to the contract, after reasonable notice to all other parties to the contract as is fixed by the court, with opportunity to the other parties to appear and be heard.

(c)        Approval of the court given under this section extends to the whole of the contract and all of its terms and provisions, including, but not limited to, any optional or conditional provisions contained in the contract for extension, prolongation, or termination of the term of the contract.

(d)        For the purposes of any proceeding under this Article, a parent or legal guardian, as the case may be, entitled to the physical custody, care, and control of the minor at the time of the proceeding shall be considered the minor's guardian ad litem for the proceeding, unless the court shall determine that appointment of a different individual as guardian ad litem is required in the best interests of the minor. (2003‑207, s. 2.)



§ 48A-13. Copies of certain documents to be provided.

§ 48A‑13.  Copies of certain documents to be provided.

A parent or guardian, as the case may be, entitled to the physical custody, care, and control of a minor, who enters into a contract of a type described in G.S. 48A‑11 shall provide a certified copy of the minor's birth certificate indicating the minor's minority to the other party or parties to the contract and in addition, in the case of a guardian, a certified copy of the court document appointing the person as the minor's legal guardian. (2003‑207, s. 2.)



§ 48A-14. Financial safeguards in court orders approving contracts.

§ 48A‑14.  Financial safeguards in court orders approving contracts.

(a)        Notwithstanding any other statute, in an order approving a minor's contract of a type described in G.S. 48A‑11, the court shall require that fifteen percent (15%) of the minor's gross earnings pursuant to the contract be set aside by the minor's employer in trust, in an account or other savings plan, and preserved for the benefit of the minor in accordance with G.S. 48A‑14. The court may also require that more than fifteen percent (15%) of the minor's gross earnings be set aside in trust, in an account or other savings plan, and preserved for the benefit of the minor in accordance with G.S. 48A‑14, upon request of the minor's parent or legal guardian, or the minor, through his or her guardian ad litem.

(b)        The court shall require that at least one parent or legal guardian, as the case may be, entitled to the physical custody, care, and control of the minor at the time the order is issued be appointed as trustee of the funds ordered to be set aside in trust for the benefit of the minor, unless the court shall determine that appointment of a different individual, individuals, entity, or entities as trustee or trustees is required in the best interest of the minor.

(c)        The trustee or trustees of the funds ordered to be set aside in trust shall promptly provide the minor's employer with a true and accurate photocopy of the trustee's statement pursuant to G.S. 48A‑14(c).

(d)        The minor's employer shall deposit or disburse the funds as required by the order within 15 business days of receiving the order and receiving the trustee's statement pursuant to G.S. 48A‑14 and thereafter as funds might be received. Notwithstanding any other statute, pending receipt of the trustee's statement, the minor's employer shall hold for the benefit of the minor the percentage ordered by the court of the minor's gross earnings pursuant to the contract.

(e)        When making the initial deposit of funds pursuant to the order, the minor's employer shall provide the financial institution with a copy of the order.

(f)         Once the minor's employer deposits the set‑aside funds pursuant to G.S. 48A‑14, in trust, in an account or other savings plan, the minor's employer shall have no further obligation or duty to monitor or account for the funds. The trustee or trustees of the trust shall be the only individual, individuals, entity, or entities with the obligation or duty to monitor and account for those funds once they have been deposited by the minor's employer. The trustee or trustees shall do an annual accounting of the funds held in trust, in an account or other savings plan, in accordance with Article 21 of Chapter 28A of the General Statutes.

(g)        The court shall have continuing jurisdiction over the trust established pursuant to the order and may at any time, upon petition of the parent or legal guardian, the minor, through his or her guardian ad litem, or the trustee or trustees, on good cause shown, order that the trust be amended or terminated, notwithstanding the provisions of the declaration of trust. An order amending or terminating a trust may be made only after reasonable notice to the beneficiary, to the parent or guardian, if any, and to the trustee or trustees of the funds if the beneficiary is then a minor, with opportunity for all parties to appear and be heard.

(h)        The trustee or trustees of the funds ordered to be set aside shall promptly notify the minor's employer in writing of any change in facts that affect the employer's obligation or ability to set aside the funds in accordance with the order, including, but not limited to, a change of financial institution or account number, or the existence of a new or amended order issued pursuant to subsection (g) of this section amending or terminating the employer's obligations under the original order. The written notification shall include the information set forth in subsection (c) of this section and shall be accompanied by a true and accurate photocopy of the new or amended order. (2003‑207, s. 2.)



§ 48A-15. Financial safeguards when no court order.

§ 48A‑15.  Financial safeguards when no court order.

(a)        Notwithstanding any other statute, for any minor's contract of a type described in G.S. 48A‑11 that is not being submitted for approval by the court pursuant to G.S. 48A‑12, or for which the court has issued a final order denying approval, fifteen percent (15%) of the minor's gross earnings pursuant to the contract shall be set aside by the minor's employer in trust, in an account or other savings plan, and preserved for the benefit of the minor in accordance with G.S. 48A‑14. At least one parent or legal guardian, as the case may be, entitled to the physical custody, care, and control of the minor, shall be the trustee of the funds set aside for the benefit of the minor, unless the court, upon petition by the parent or legal guardian, the minor, through his or her guardian ad litem, or the trustee or trustees of the trust, shall determine that appointment of a different individual, individuals, entity, or entities as trustee or trustees is required in the best interest of the minor.

(b)        A parent or guardian, as the case may be, entitled to the physical custody, care, and control of the minor shall promptly provide the minor's employer with a true and accurate photocopy of the trustee's statement pursuant to G.S. 48A‑14(c) and in addition, in the case of a guardian, a certified copy of the court document appointing the person as the minor's legal guardian.

(c)        The minor's employer shall deposit fifteen percent (15%) of the minor's gross earnings pursuant to the contract within 15 business days of receiving the trustee's statement pursuant to G.S. 48A‑14(c), or if the court denies approval of the contract, within 15 business days of receiving a final order denying approval of the contract and thereafter as funds might be received. Notwithstanding any other statute, pending receipt of the trustee's statement or the final court order, the minor's employer shall hold for the benefit of the minor the fifteen percent (15%) of the minor's gross earnings pursuant to the contract.

(d)        Once the minor's employer deposits the set‑aside funds in trust, in an account or other savings plan pursuant to G.S. 48A‑14, the minor's employer shall have no further obligation or duty to monitor or account for the funds. The trustee or trustees of the trust shall be the only individual, individuals, entity, or entities with the obligation or duty to monitor and account for those funds once they have been deposited by the minor's employer. The trustee or trustees shall do an annual accounting of the funds held in trust, in an account or other savings plan, in accordance with G.S. 28A‑21‑1, et seq.

(e)        Upon petition of the parent or legal guardian, the minor, through his or her guardian ad litem, or the trustee or trustees of the trust, to the superior court in any county in which the minor resides or in which the trust is established, the court may at any time, on good cause shown, order that the trust be amended or terminated, notwithstanding the provisions of the declaration of trust. An order amending or terminating a trust may be made only after reasonable notice to the beneficiary, to the parent or guardian, if any, and to the trustee or trustees of the funds if the beneficiary is then a minor, with opportunity for all parties to appear and be heard.

(f)         A parent or guardian, as the case may be, entitled to the physical custody, care, and control of the minor shall promptly notify the minor's employer in writing of any change in facts that affect the employer's obligation or ability to set aside funds for the benefit of the minor in accordance with this section, including, but not limited to, a change of financial institution or account number, or the existence of a new or amended order issued pursuant to subsection (e) of this section amending or terminating the employer's obligations under this section. The written notification shall be accompanied by a true and accurate photocopy of the trustee's statement and attachments pursuant to subdivision (c) of G.S. 48A‑14, or a true and accurate photocopy of the new or amended order.

(g)        Where a parent or guardian, as the case may be, is entitled to the physical custody, care, and control of a minor who enters into a contract of a type described in G.S. 48A‑11, the relationship between the parent or guardian, as the case may be, and the minor is a fiduciary relationship that is governed by the law of trusts, whether or not a court has issued a formal order to that effect. The parent or guardian, as the case may be, acting in his or her fiduciary relationship, shall, with the earnings and accumulations of the minor under the contract, pay all liabilities incurred by the minor under the contract, including, but not limited to, payments for taxes on all earnings, including taxes on the amounts set aside under this section or G.S. 48A‑13 and payments for personal or professional services rendered to the minor or the business related to the contract. Nothing in this subsection shall be construed to alter any other existing responsibilities of a parent or legal guardian to provide for the support of a minor child.

(h)        With respect to contracts pursuant to which a person is employed to render services as a musician, singer, songwriter, musical producer, or arranger only, "gross earnings" for purposes of this Article means the amount paid directly to the minor pursuant to the contract, including the payment of any advances to the minor pursuant to the contract, but excluding deductions to offset those advances or other expenses incurred by the employer pursuant to the contract. (2003‑207, s. 2.)



§ 48A-16. Trust to be established.

§ 48A‑16.  Trust to be established.

(a)        The trustee or trustees shall establish a trust pursuant to this section at a bank, savings and loan institution, credit union, brokerage firm, or company registered under the Investment Company Act of 1940, 15 U.S.C. § 80a‑1, et seq., unless a similar trust has been previously established, for the purpose of preserving for the benefit of the minor the portion of the minor's gross earnings pursuant to G.S. 48A‑13(a) or pursuant to G.S. 48A‑13.1(a). The trustee or trustees shall establish the trust pursuant to this section within seven business days after the minor's contract is signed by the minor and the employer.

(b)        Except as otherwise provided in this section, prior to the date on which the beneficiary of the trust attains the age of 18 years or the issuance of a declaration of emancipation of the minor under Article 35 of Chapter 7B of the General Statutes, no withdrawal by the beneficiary or any other individual, individuals, entity, or entities may be made of funds on deposit in trust without written order of the superior court pursuant to G.S. 48A‑13(g) or G.S. 48A‑13.1(e). Upon reaching the age of 18 years, the beneficiary may withdraw the funds on deposit in trust only after providing a certified copy of the beneficiary's birth certificate to the financial institution where the trust is located.

(c)        The trustee or trustees shall, within 10 business days after the minor's contract is signed by the minor and the employer, prepare a written statement under penalty of perjury that shall include the name, address, and telephone number of the financial institution, the name of the account, the number of the account, the name of the minor beneficiary, the name of the trustee or trustees of the account, and any additional information needed by the minor's employer to deposit into the account the portion of the minor's gross earnings prescribed by G.S. 48A‑13(a) or G.S. 48A‑13.1(a). The trustee or trustees shall attach to the written statement a true and accurate photocopy of any information received from the financial institution confirming the creation of the account, such as an account agreement, account terms, passbook, or other similar writings.

(d)        If the trust is established in the United States, it shall be established either with a financial institution that is and remains insured at all times by the Federal Deposit Insurance Corporation, the Securities Investor Protection Corporation, or the National Credit Union Share Insurance Fund or their respective successors, or with a company that is and remains registered under the Investment Company Act of 1940, 15 U.S.C. § 80a‑1, et seq. If the trust is established outside the United States, the financial institution shall be an international banking corporation, as defined in G.S. 53‑232.2. The trustee or trustees of the trust shall be the only individual, individuals, entity, or entities with the obligation or duty to ensure that the funds remain in trust, in an account or other savings plan, in a financial institution insured in accordance with this section, or with a company that is and remains registered under the Investment Company Act of 1940, 15 U.S.C. § 80a‑1, et seq., as authorized by this section.

(e)        Upon application by the trustee or trustees to the financial institution or company where the trust is held, the trust funds may be handled by the trustee or trustees in any of the following methods:

(1)        The trustee or trustees may transfer funds to another account or other savings plan at the same financial institution or company, provided that the funds transferred shall continue to be held in trust and subject to this section.

(2)        The trustee or trustees may transfer funds to another financial institution or company, provided that the funds transferred shall continue to be held in trust and subject to this Article and that the trustee or trustees have provided written notification to the financial institution or company to which the funds will be transferred that the funds are subject to this section and written notice of the requirements of this Article.

(3)        The trustee or trustees may use all or a part of the funds to purchase, in the name of and for the benefit of the minor:

a.         Investment funds offered by a company registered under the Investment Company Act of 1940, 15 U.S.C. § 80a‑1, et seq., provided that if the underlying investments are equity securities, the investment fund is a broad‑based index fund or invests broadly across the domestic or a foreign regional economy, is not a sector fund, and has assets under management of at least two hundred fifty million dollars ($250,000,000); or

b.         Government securities and bonds, certificates of deposit, money market instruments, money market accounts, or mutual funds investing solely in those government securities and bonds, certificates, instruments, and accounts that are available at the financial institution where the trust fund or other savings plan is held, provided that the funds remain in trust at a financial institution insured by the Federal Deposit Insurance Corporation, the Securities Investor Protection Corporation, or the National Credit Union Share Insurance Fund if within the United States or maintained in an international banking corporation, as defined in G.S. 53‑232.2, if not within the United States; provided that those purchases have a maturity date on or before the date upon which the minor will attain the age of 18 years, and provided further that any proceeds accruing from those purchases be redeposited into that account or accounts or used to further purchase any of those or similar securities, bonds, certificates, instruments, funds, or accounts. (2003‑207, s. 2.)



§ 48A-17. Talent agency contracts.

§ 48A‑17.  Talent agency contracts.

(a)        As used in this Article, the term "talent agency" means a person or corporation who engages in the occupation of procuring, offering, promising, or attempting to procure employment or engagements for an artist or artists. Talent agencies may, in addition, counsel or direct artists in the development of their professional careers.

(b)        As used in this Article, the term "artists" means actors and actresses rendering services on the legitimate stage and in the production of motion pictures, radio artists, musical artists, musical organizations, directors of legitimate stage, motion picture and radio productions, musical directors, writers, cinematographers, composers, lyricists, arrangers, models, and other artists and persons rendering professional services in motion picture, theatrical, radio, television, and other entertainment enterprises. (2003‑207, s. 2.)



§ 48A-18. Disaffirmance of talent agency contracts.

§ 48A‑18.  Disaffirmance of talent agency contracts.

A minor cannot disaffirm a contract, otherwise valid, entered into during minority, either during the actual minority of the minor entering into the contract or at any time thereafter, with a talent agency as defined in G.S. 48A‑15, to secure engagements to render artistic or creative services in motion pictures, television, the production of phonograph records, the legitimate or living stage, or otherwise in the entertainment field including, but without being limited to, services as an actor, actress, dancer, musician, comedian, singer, or other performer or entertainer, or as a writer, director, producer, production executive, choreographer, composer, conductor, or designer, where the contract has been approved by the superior court of the county where such minor resides or is employed. This approval may be given by the superior court on the petition of either party to the contract after reasonable notice to the other party thereto as may be fixed by said court, with opportunity to the other party to appear and be heard. (2003‑207, s. 2.)






Chapter 49 - Bastardy.

§ 49-1. Title.

Chapter 49.

Bastardy.

Article 1.

Support of Illegitimate Children.

§ 49‑1.  Title.

This Article shall be referred to as "An act concerning the support of children of parents not married to each other." (1933, c. 228, s. 11.)



§ 49-2. Nonsupport of illegitimate child by parents made misdemeanor.

§ 49‑2.  Nonsupport of illegitimate child by parents made misdemeanor.

Any parent who willfully neglects or who refuses to provide adequate support and maintain his or her illegitimate child shall be guilty of a Class 2 misdemeanor.  A child within the meaning of this Article shall be any person less than 18 years of age and any person whom either parent might be required under the laws of North Carolina to support and maintain if such child were the legitimate child of such parent. (1933, c. 228, s. 1; 1937, c. 432, s. 1; 1939, c. 217, ss. 1, 2; 1951, c. 154, s. 1; 1977, c. 3, s. 1; 1993, c. 539, s. 414; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 49-3. Place of birth of child no consideration.

§ 49‑3.  Place of birth of child no consideration.

The provisions of this Article shall apply whether such child shall have been begotten or shall have been born within or without the State of North Carolina: Provided, that the child to be supported is a bona fide resident of this State at the time of the institution of any proceedings under this Article. (1933, c. 228, s. 2.)



§ 49-4. When prosecution may be commenced.

§ 49‑4.  When prosecution may be commenced.

The prosecution of the reputed father of an illegitimate child may be instituted under this Chapter within any of the following periods, and not thereafter:

(1)        Three years next after the birth of the child; or

(2)        Where the paternity of the child has been judicially determined within three years next after its birth, at any time before the child attains the age of 18 years; or

(3)        Where the reputed father has acknowledged paternity of the child by payments for the support thereof within three years next after the birth of such child, three years from the date of the last payment whether such last payment was made within three years of the birth of such child or thereafter: Provided, the action is instituted before the child attains the age of 18 years.

The prosecution of the mother of an illegitimate child may be instituted under this Chapter at any time before the child attains the age of 18 years. (1933, c. 228, s. 3; 1939, c. 217, s. 3; 1945, c. 1053; 1951, c. 154, s. 2.)



§ 49-5. Prosecution; death of mother no bar; determination of fatherhood.

§ 49‑5.  Prosecution; death of mother no bar; determination of fatherhood.

Proceedings under this Article may be brought by the mother or her personal representative or, if the child is likely to become a  public charge, the director of social services or such person as by law performs the duties of such official in said county where the mother resides or the child is found. Proceedings under this Article may be brought in the county where the mother resides or is found, or in the county where the putative father resides or is found, or in the county where the child is found. The fact that the child was born outside of the State of North Carolina shall not be a bar to proceedings against the putative father in any county where he resides or is found, or in the county where the mother resides or the child is found. The death of the mother shall in no wise affect any proceedings under this Article. Preliminary proceedings under this Article to determine the paternity of the child may be instituted prior to the birth of the child but when the judge or court trying the issue of paternity deems it proper, he may continue the case until the woman is delivered of the child. When a continuance is granted, the courts shall recognize the person accused of being the father of the child with surety for his appearance, either at the next session of the court or at a time to be fixed by the judge or court granting a continuance, which shall be after the delivery of the child. (1933, c. 228, s. 4; 1961, c. 186; 1969, c. 982; 1971, c. 1185, s. 18; 1981, c. 599, s. 13.)



§ 49-6. Mother not excused on ground of self-incrimination; not subject to penalty.

§ 49‑6.  Mother not excused on ground of self‑incrimination; not subject to penalty.

No mother of an illegitimate child shall be excused, on the ground that it may tend to incriminate her or subject her to a penalty or a forfeiture, from attending and testifying, in obedience to a subpoena of any court, in any suit or proceeding based upon or growing out of the provisions of this Article, but no such mother shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing as to which, in obedience to a subpoena and under oath, she may so testify. (1933, c. 228, s. 5; 1939, c. 217, s. 5.)



§ 49-7. Issues and orders.

§ 49‑7.  Issues and orders.

The court before which the matter may be brought shall determine whether or not the defendant is a parent of the child on whose behalf the proceeding is instituted. After this matter has been determined in the affirmative, the court shall proceed to determine the issue as to whether or not the defendant has neglected or refused to provide adequate support and maintain the child who is the subject of the proceeding. After this matter shall have been determined in the affirmative, the court shall fix by order, subject to modification or increase from time to time, a specific sum of money necessary for the support and maintenance of the child, subject to the limitations of G.S. 50‑13.10. The amount of child support shall be determined as provided in G.S. 50‑13.4(c). The order fixing the sum shall require the defendant to pay it either as a lump sum or in periodic payments as the circumstances of the case may appear to the court. The social security number, if known, of the minor child's parents shall be placed in the record of the proceeding. Compliance by the defendant with any or all of the further provisions of this Article or the order or orders of the court requiring additional acts to be performed by the defendant shall not be construed to relieve the defendant of his or her responsibility to pay the sum fixed or any modification or increase thereof.

The court before whom the matter may be brought, on motion of the State or the defendant, shall order that the alleged‑parent defendant, the known natural parent, and the child submit to any blood tests and comparisons which have been developed and adapted for purposes of establishing or disproving parentage and which are reasonably accessible to the alleged‑parent defendant, the known natural parent, and the child. The results of those blood tests and comparisons, including the statistical likelihood of the alleged parent's parentage, if available, shall be admitted in evidence when offered by a duly qualified, licensed practicing physician, duly qualified immunologist, duly qualified geneticist or other duly qualified person. The evidentiary effect of those blood tests and comparisons and the manner in which the expenses therefor are to be taxed as costs shall be as prescribed in G.S. 8‑50.1. In addition, if a jury tries the issue of parentage, they shall be instructed as set out in G.S. 8‑50.1. From a finding on the issue of parentage against the alleged‑parent defendant, the alleged‑parent defendant has the same right of appeal as though he or she had been found guilty of the crime of willful failure to support an illegitimate child. (1933, c. 228, s. 6; 1937, c. 432, s. 2; 1939, c. 217, ss. 1, 4; 1944, c. 40; 1947, c. 1014; 1971, c. 1185, s. 19; 1975, c. 449, s. 3; 1977, c. 3, s. 2; 1979, c. 576, s. 2; 1987, c. 739, s. 1; 1989, c. 529, s. 6; 1997‑433, s. 4.1; 1998‑17, s. 1.)



§ 49-8. Power of court to modify orders, suspend sentence, etc.

§ 49‑8.  Power of court to modify orders, suspend sentence, etc.

Upon the determination of the issues set out in G.S. 49‑7 and for the purpose of enforcing the payment of the sum fixed, the court is hereby given discretion, having regard for the circumstances of the case and the financial ability and earning capacity of the defendant and his or her willingness to cooperate, to make an order or orders upon the defendant and to modify such order or orders from time to time as the circumstances of the case may in the judgment of the court require subject to the limitations of G.S. 50‑13.10. The order or orders made in this regard may include any or all of the following alternatives:

(1)        Repealed By Session Laws 1994, Extra Session, c. 14, s. 35.

(2)        Suspend sentence and continue the case from term to term;

(3)        Release the defendant from custody on probation conditioned upon the defendant's compliance with the terms of the probation and the payment of the sum fixed for the support and maintenance of the child;

(4)        Order the defendant to pay to the mother of the said child the necessary expenses of birth of the child and suitable medical attention for her;

(5)        Require the defendant to sign a recognizance with good and sufficient security, for compliance with any order which the court may make in proceedings under this Article. (1933, c. 228, s. 7; 1939, c. 217, s. 6; 1987, c. 739, s. 2; 1994, Ex. Sess., c. 14, s. 35.)



§ 49-9. Bond for future appearance of defendant.

§ 49‑9.  Bond for future appearance of defendant.

At the preliminary hearing of any case arising under this Article it shall be the duty of the court, if it finds reasonable cause for holding the accused for a further hearing, to require a bond in the sum of not less than one hundred dollars ($100.00), conditioned upon the reappearance of the accused at the further hearing under this Article. This bond and all other bonds provided for in this Article shall be justified before, and approved by, the court or the clerk thereof. (1933, c. 228, s. 8.)



§ 49-10. Legitimation.

Article 2.

Legitimation of Illegitimate Children.

§ 49‑10.  Legitimation.

The putative father of any child born out of wedlock, whether such father resides in North Carolina or not, may apply by a verified written petition, filed in a special proceeding in the superior court of the county in which the putative father resides or in the superior court of the county in which the child resides, praying that such child be declared legitimate. The mother, if living, and the child shall be necessary parties to the proceeding, and the full names of the father, mother and the child shall be set out in the petition. A certified copy of a certificate of birth of the child shall be attached to the petition. If it appears to the court that the petitioner is the father of the child, the court may thereupon declare and pronounce the child legitimated; and the full names of the father, mother and the child shall be set out in the court order decreeing legitimation of the child. The clerk of the court shall record the order in the record of orders and decrees and it shall be cross‑ indexed under the name of the father as plaintiff or petitioner on the plaintiff's side of the cross‑index, and under the name of the mother, and the child as defendants or respondents on the defendants' side of the cross‑index. (Code, s. 39; Rev., s. 263; C.S., s. 277; 1947, c. 663, s. 1; 1971, c. 154; 1977, c. 83, s. 1.)



§ 49-11. Effects of legitimation.

§ 49‑11.  Effects of legitimation.

The effect of legitimation under G.S. 49‑10 shall be to impose upon the father and mother all of the lawful parental privileges and rights, as well as all of the obligations which parents owe to their lawful issue, and to the same extent as if said child had been born in wedlock, and to entitle such child by succession, inheritance or distribution, to take real and personal property by, through, and from his or her father and mother as if such child had been born in lawful wedlock. In case of death and intestacy, the real and personal estate of such child shall descend and be distributed according to the Intestate Succession Act as if he had been born in lawful wedlock. (Code, s. 40; Rev., s. 264; C.S., s. 278; 1955, c. 540, s. 2; 1959, c. 879, s. 10; 1963, c. 1131.)



§ 49-12. Legitimation by subsequent marriage.

§ 49‑12.  Legitimation by subsequent marriage.

When the mother of any child born out of wedlock and the reputed father of such child shall intermarry or shall have intermarried at any time after the birth of such child, the child shall, in all respects after such intermarriage be deemed and held to be legitimate and the child shall be entitled, by succession, inheritance or distribution, to real and personal property by, through, and from his father and mother as if such child had been born in lawful wedlock. In case of death and intestacy, the real and personal estate of such child shall descend and be distributed according to the Intestate Succession Act as if he had been born in lawful wedlock. (1917, c. 219, s. 1; C.S., s. 279; 1947, c. 663, s. 2; 1955, c. 540, s. 3; 1959, c. 879, s. 11.)



§ 49-12.1. Legitimation when mother married.

§ 49‑12.1.   Legitimation when mother married.

(a)        The putative father of a child born to a mother who is married to another man may file a special proceeding to legitimate the child. The procedures shall be the same as those specified by G.S. 49‑10, except that the spouse of the mother of the child shall be a necessary party to the proceeding and shall be properly served. A guardian ad litem shall be appointed to represent the child if the child is a minor.

(b)        The presumption of legitimacy can be overcome by clear and convincing evidence.

(c)        The parties may enter a consent order with the approval of the clerk of superior court. The order entered by the clerk shall find the facts and declare the proper person the father of the child and may change the surname of the child.

(d)        The effect of legitimation under this section shall be the same as provided by G.S. 49‑11.

(e)        A certified copy of the order of legitimation under this section shall be sent by the clerk of superior court under his official seal to the State Registrar of Vital Statistics who shall make a new birth certificate bearing the full name of the father of the child and, if ordered by the clerk, changing the surname of the child.  (1991, c. 667, s. 2; 1991 (Reg. Sess., 1992), c. 1030, s. 15; 1997‑433, s. 4.9; 1998‑17, s. 1.)



§ 49-13. New birth certificate on legitimation.

§ 49‑13.  New birth certificate on legitimation.

A certified copy of the order of legitimation when issued under the provisions of G.S. 49‑10 shall be sent by the clerk of the superior court under his official seal to the State Registrar of Vital Statistics who shall then make the new birth certificate bearing the full name of the father, and change the surname of the child so that it will be the same as the surname of the father.

When a child is legitimated under the provisions of G.S. 49‑12, the State Registrar of Vital Statistics shall make a new birth certificate bearing the full name of the father upon presentation of a certified copy of the certificate of marriage of the father and mother and change the surname of the child so that it will be the same as the surname of the father. (1947, c. 663, s. 3; 1955, c. 951, s. 2.)



§ 49-13.1: Repealed by Session Laws 2004-203, s. 3, effective August 17, 2004.

§ 49‑13.1: Repealed by Session Laws 2004‑203, s. 3, effective August 17, 2004.



§ 49-14. Civil action to establish paternity.

Article 3.

Civil Actions Regarding Illegitimate Children.

§ 49‑14.  Civil action to establish paternity.

(a)        The paternity of a child born out of wedlock may be established by civil action at any time prior to such child's eighteenth birthday. A copy of a certificate of birth of the child shall be attached to the complaint. The establishment of paternity shall not have the effect of legitimation. The social security numbers, if known, of the minor child's parents shall be placed in the record of the proceeding.

(b)        Proof of paternity pursuant to this section shall be by clear, cogent, and convincing evidence.

(c)        No such action shall be commenced nor judgment entered after the death of the putative father, unless the action is commenced either:

(1)        Prior to the death of the putative father;

(2)        Within one year after the date of death of the putative father, if a proceeding for administration of the estate of the putative father has not been commenced within one year of his death; or

(3)        Within the period specified in G.S. 28A‑19‑3(a) for presentation of claims against an estate, if a proceeding for administration of the estate of the putative father has been commenced within one year of his death.

Any judgment under this subsection establishing a decedent to be the father of a child shall be entered nunc pro tunc to the day preceding the date of death of the father.

(d)        If the action to establish paternity is brought more than three years after birth of a child or is brought after the death of the putative father, paternity shall not be established in a contested case without evidence from a blood or genetic marker test.

(e)        Either party to an action to establish paternity may request that the case be tried at the first session of the court after the case is docketed, but the presiding judge, in his discretion, may first try any pending case in which the rights of the parties or the public demand it.

(f)         When a determination of paternity is pending in a IV‑D case, the court shall enter a temporary order for child support upon motion and showing of clear, cogent, and convincing evidence of paternity. For purposes of this subsection, the results of blood or genetic tests shall constitute clear, cogent, and convincing evidence of paternity if the tests show that the probability of the alleged parent's parentage is ninety‑seven percent (97%) or higher. If paternity is not thereafter established, then the putative father shall be reimbursed the full amount of temporary support paid under the order.

(g)        Invoices for services rendered for pregnancy, childbirth, and blood or genetic testing are admissible as evidence without requiring third party foundation testimony and shall constitute prima facie evidence of the amounts incurred for the services or for testing on behalf of the child. (1967, c. 993, s. 1; 1973, c. 1062, s. 3; 1977, c. 83, s. 2; 1981, c. 599, s. 14; 1985, c. 208, ss. 1, 2; 1993, c. 333, s. 3; 1995, c. 424, ss. 1, 2; 1997‑154, s. 1; 1997‑433, ss. 4.2, 4.10; 1998‑17, s. 1; 2005‑389, s. 3.)



§ 49-15. Custody and support of illegitimate children when paternity established.

§ 49‑15.  Custody and support of illegitimate children when paternity established.

Upon and after the establishment of paternity of an illegitimate child pursuant to G.S. 49‑14, the rights, duties, and obligations of the mother and the father so established, with regard to support and custody of the child, shall be the same, and may be determined and enforced in the same manner, as if the child were the legitimate child of such father and mother. When paternity has been established, the father becomes responsible for medical expenses incident to the pregnancy and the birth of the child. (1967, c. 993, s. 1.)



§ 49-16. Parties to proceeding.

§ 49‑16.  Parties to proceeding.

Proceedings under this Article may be brought by:

(1)        The mother, the father, the child, or the personal representative of the mother or the child.

(2)        When the child, or the mother in case of medical expenses, is likely to become a public charge, the director of social services or such person as by law performs the duties of such official,

a.         In the county where the mother resides or is found,

b.         In the county where the putative father resides or is found, or

c.         In the county where the child resides or is found. (1967,  c. 993, s. 1; 1969, c. 982; 1975, c. 54, s. 2.)



§ 49-17. Jurisdiction over nonresident or nonpresent persons.

§ 49‑17.  Jurisdiction over nonresident or nonpresent persons.

(a)        The act of sexual intercourse within this State constitutes sufficient minimum contact with this forum for purposes of subjecting the person or persons participating therein to the jurisdiction of the courts of this State for actions brought under this Article for paternity and support of any child who may have been conceived as a result of such act.

(b)        The jurisdictional basis in subsection (a) of this section shall be construed in addition to, and not in lieu of, any basis or bases for jurisdiction within G.S. 1‑75.4. (1979, c. 542.)






Chapter 49A - Rights of Children.

§ 49A-1. Status of child born as a result of artificial insemination.

Chapter 49A.

Rights of Children.

Article 1.

Children Conceived by Artificial Insemination.

§ 49A‑1.  Status of child born as a result of artificial insemination.

Any child or children born as the result of heterologous artificial insemination shall be considered at law in all respects the same as a naturally conceived legitimate child of the husband and wife requesting and consenting in writing to the use of such technique. (1971, c. 260.)






Chapter 50 - Divorce and Alimony.

§ 50-1. Repealed by Session Laws 1971, c. 1185, s. 20.

Chapter 50.

Divorce and Alimony.

Article 1.

Divorce, Alimony, and Child Support, Generally.

§ 50‑1.  Repealed by Session Laws 1971, c. 1185, s. 20.



§ 50-2. Bond for costs unnecessary.

§ 50‑2.  Bond for costs unnecessary.

It shall not be necessary for either party to a proceeding for divorce or alimony to give any undertaking to the other party to secure such costs as such other party may recover. (1871‑2, c. 193, s. 41; Code, s. 1294; Rev., s. 1558; C.S., s. 1656.)



§ 50-3. Venue; removal of action.

§ 50‑3.  Venue; removal of action.

In all proceedings for divorce, the summons shall be returnable to the court of the county in which either the plaintiff or defendant resides.

[In] any action brought under Chapter 50 for alimony or divorce filed in a county where the plaintiff resides but the defendant does not reside, where both parties are residents of the State of North Carolina, and where the plaintiff removes from the State and ceases to be a resident, the action may be removed upon motion of the defendant, for trial or for any motion in the cause, either before or after judgment, to the county in which the defendant resides. The judge, upon such motion, shall order the removal of the action, and the procedures of G.S. 1‑87 shall be followed. (1871‑2, c. 193, s. 40; Code, s. 1289; Rev., s. 1559; 1915, c. 229, s. 1; C.S., s. 1657; 1977, 2nd Sess., c. 1223.)



§ 50-4. What marriages may be declared void on application of either party.

§ 50‑4.  What marriages may be declared void on application of either party.

The district court, during a session of court, on application made as by law provided, by either party to a marriage contracted contrary to the prohibitions contained in the Chapter entitled Marriage, or declared void by said Chapter, may declare such marriage void from the beginning, subject, nevertheless, to G.S. 51‑3. (1871‑2, c. 193, s. 33; Code, s. 1283; Rev., s. 1560; C.S., s. 1658; 1945, c. 635; 1971, c. 1185, s. 21; 1973, c. 1; 1979, c. 525, s. 10.)



§ 50-5. Repealed by Session Laws 1983, c. 613, s. 1.

§ 50‑5.  Repealed by Session Laws 1983, c. 613, s. 1.



§ 50-5.1. Grounds for absolute divorce in cases of incurable insanity.

§ 50‑5.1.  Grounds for absolute divorce in cases of incurable insanity.

In all cases where a husband and wife have lived separate and apart for three consecutive years, without cohabitation, and are still so living separate and apart by reason of the incurable insanity of one of them, the court may grant a decree of absolute divorce upon  the petition of the sane spouse: Provided, if the insane spouse has been released on a trial basis to the custody of his or her respective spouse such shall not be considered as terminating the status of living "separate and apart" nor shall it be considered as constituting "cohabitation" for the purpose of this section nor shall it prevent the granting of a divorce as provided by this section. Provided further, the evidence shall show that the insane spouse is suffering from incurable insanity, and has been confined or examined for three consecutive years next preceding the bringing of the action in an institution for the care and treatment of the mentally disordered or,  if not so confined, has been examined at least three years preceding the institution of the action for divorce and then found to be incurably insane as hereinafter provided. Provided further, that proof of incurable insanity be supported by the testimony of two reputable physicians, one of whom shall be a staff member or the superintendent of the institution where the insane spouse is confined, and one regularly practicing physician in the community wherein such husband and wife reside, who has no connection with the institution in which said insane spouse is confined; and provided further that a sworn statement signed by said staff member or said superintendent of the institution wherein the insane spouse is confined or was examined shall be admissible as evidence of the facts and opinions therein stated as to the mental status of said insane spouse and as to whether or not said insane spouse is suffering from incurable insanity, or the parties according to the laws governing depositions may take the deposition of said staff member or superintendent of the institution wherein the insane spouse is confined; and provided further that incurable insanity may be proved by the testimony of one or more licensed physicians who are members of the staff of one of this State's accredited four‑year medical schools or a state‑supported mental institution, supported by the testimony of one or more other physicians licensed by the State of North Carolina, that each of them examined the allegedly incurable insane spouse at least three years preceding the institution of the action for divorce and then determined that said spouse was suffering from incurable insanity and that one or more of them examined the allegedly insane spouse subsequent to the institution of the action and that in his or their opinion the said allegedly insane spouse was continuously incurably insane throughout the full period of three years prior to the institution of the said action.

In lieu of proof of incurable insanity and confinement for three consecutive years next preceding the bringing of the action in an institution for the care and treatment of the mentally disordered prescribed in the preceding paragraph, it shall be sufficient if the evidence shall show that the allegedly insane spouse was adjudicated to be insane more than three years preceding the institution of the action for divorce, that such insanity has continued without interruption since such adjudication and that such person has not been adjudicated to be sane since such adjudication of insanity; provided, further, proof of incurable insanity existing after the institution of the action for divorce shall be furnished by the testimony of two reputable, regularly practicing physicians, one of whom shall be a psychiatrist.

In lieu of proof of incurable insanity and confinement for three consecutive years next preceding the bringing of the action in an institution for the care and treatment of the mentally disordered, or  the adjudication of insanity, as prescribed in the preceding paragraphs, it shall be sufficient if the evidence shall show that the insane spouse was examined by two or more members of the staff of one of this State's accredited four‑year medical schools, both of whom are medical doctors, at least three years preceding the institution of the action for divorce with a determination at that time by said staff members that said spouse is suffering from incurable insanity, that such insanity has continued without interruption since such determination; provided, further, that sworn statements signed by the staff members of the accredited medical school who examined the insane spouse at least three years preceding the commencement of the action shall be admissible as evidence of the facts and opinions therein stated as to the mental status of said insane spouse as to whether or not said insane spouse was suffering from incurable insanity; provided, further, that proof of incurable insanity under this section existing after the institution of the action for divorce shall be furnished by the testimony of two reputable physicians, one of whom shall be a psychiatrist on the staff of one of the State's accredited four‑year medical schools, and one a physician practicing regularly in the community wherein such insane person resides.

In all decrees granted under this subdivision in actions in which the insane defendant has insufficient income and property to provide for his or her own care and maintenance, the court shall require the plaintiff to provide for the care and maintenance of the insane defendant for the defendant's lifetime, based upon the standards set out in G.S. 50‑16.5(a). The trial court will retain jurisdiction of the parties and the cause, from term to term, for the purpose of making such orders as equity may require to enforce the provisions of the decree requiring plaintiff to furnish the necessary funds for such care and maintenance.

Service of process shall be held upon the regular guardian for said defendant spouse, if any, and if no regular guardian, upon a duly appointed guardian ad litem and also upon the superintendent or physician in charge of the institution wherein the insane spouse is confined. Such guardian or guardian ad litem shall make an investigation of the circumstances and notify the next of kin of the insane spouse or the superintendent of the institution of the action and whenever practical confer with said next of kin before filing appropriate pleadings in behalf of the defendant.

In all actions brought under this subdivision, if the jury finds as a fact that the plaintiff has been guilty of such conduct as has conduced to the unsoundness of mind of the insane defendant, the relief prayed for shall be denied.

The plaintiff or defendant must have resided in this State for six  months next preceding institution of any action under this section. (1945, c. 755; 1949, c. 264, s. 5; 1953, c. 1087; 1955, c. 887, s. 15; 1963, c. 1173; 1971, c. 1173, ss. 1, 2; 1975, c. 771; 1977, c. 501, s. 1; 1983, c. 613, s. 1.)



§ 50-6. Divorce after separation of one year on application of either party.

§ 50‑6.  Divorce after separation of one year on application of either party.

Marriages may be dissolved and the parties thereto divorced from the bonds of matrimony on the application of either party, if and when the husband and wife have lived separate and apart for one year, and the plaintiff or defendant in the suit for divorce has resided in the State for a period of six months. A divorce under this section shall not be barred to either party by any defense or plea based upon any provision of G.S. 50‑7, a plea of res judicata, or a plea of recrimination. Notwithstanding the provisions of G.S. 50‑11, or of the common law, a divorce under this section shall not affect the rights of a dependent spouse with respect to alimony which have been asserted in the action or any other pending action.

Whether there has been a resumption of marital relations during the period of separation shall be determined pursuant to G.S. 52‑10.2.  Isolated incidents of sexual intercourse between the parties shall not toll the statutory period required for divorce predicated on separation of one year. (1931, c. 72; 1933, c. 163; 1937, c. 100, ss. 1, 2; 1943, c. 448, s. 3; 1949, c. 264, s. 3; 1965, c. 636, s. 2; 1977, c. 817, s. 1; 1977, 2nd Sess., c. 1190, s. 1; 1979, c. 709, s. 1; 1981, c. 182; 1983, c. 613, s. 2; c. 923, s. 217; 1987, c. 664, s. 2.)



§ 50-7. Grounds for divorce from bed and board.

§ 50‑7.  Grounds for divorce from bed and board.

The court may grant divorces from bed and board on application of the party injured, made as by law provided, in the following cases if either party:

(1)        Abandons his or her family.

(2)        Maliciously turns the other out of doors.

(3)        By cruel or barbarous treatment endangers the life of the other. In addition, the court may grant the victim of such treatment the remedies available under G.S. 50B‑1, et seq.

(4)        Offers such indignities to the person of the other as to render his or her condition intolerable and life burdensome.

(5)        Becomes an excessive user of alcohol or drugs so as to render the condition of the other spouse intolerable and the life of that spouse burdensome.

(6)        Commits adultery. (1871‑2, c. 193, s. 36; Code, s. 1286; Rev., s. 1562; C.S., s. 1660; 1967, c. 1152, s. 7; 1971, c. 1185, s. 22; 1979, c. 561, s. 5; 1985, c. 574, ss. 1, 2.)



§ 50-8. Contents of complaint; verification; venue and service in action by nonresident; certain divorces validated.

§ 50‑8.  Contents of complaint; verification; venue and service in action by nonresident; certain divorces validated.

In all actions for divorce the complaint shall be verified in accordance with the provisions of Rule 11 of the Rules of Civil Procedure and G.S. 1‑148. The plaintiff shall set forth in his or her complaint that the complainant or defendant has been a resident of the State of North Carolina for at least six months next preceding the filing of the complaint, and that the facts set forth therein as grounds for divorce, except in actions for divorce from bed and board, have existed to his or her knowledge for at least six months prior to the filing of the complaint: Provided, however, that if the cause for divorce is one‑year separation, then it shall not be necessary to allege in the complaint that the grounds for divorce have existed for at least six months prior to the filing of the complaint; it being the purpose of this proviso to permit a divorce after such separation of one year without awaiting an additional six months for filing the complaint: Provided, further, that if the complainant is a nonresident of the State action shall be brought in the county of the defendant's residence, and summons served upon the defendant personally or service of summons accepted by the defendant personally in the manner provided in G.S. 1A‑1, Rule 4(j)(1). Notwithstanding any other provision of this section, any suit or action for divorce heretofore instituted by a nonresident of this State in which the defendant was personally served with summons or in which the defendant personally accepted service of the summons and the case was tried and final judgment entered in a court of this State in a county other than the county of the defendant's residence, is hereby validated and declared to be legal and proper, the same as if the suit or action for divorce had been brought in the county of the defendant's residence.

In all divorce actions the complaint shall set forth the name and age of any minor child or children of the marriage, and in the event there are no minor children of the marriage, the complaint shall so state. In addition, when there are minor children of the marriage, the complaint shall state the social security number of the plaintiff and, if known, the social security number of the defendant.

In all prior suits and actions for divorce heretofore instituted and tried in the courts of this State where the averments of fact required to be contained in the affidavit heretofore required by this section are or have been alleged and set forth in the complaint in said suits or actions and said complaints have been duly verified as required by Rule 11 of the Rules of Civil Procedure, said allegations so contained in said complaints shall be deemed to be, and are hereby made, a substantial compliance as to the allegations heretofore required by this section to be set forth in any affidavit; and all such suits or actions for divorce, as well as the judgments or decrees issued and entered as a result thereof, are hereby validated and declared to be legal and proper judgments and decrees of divorce.

In all suits and actions for divorce heretofore instituted and tried in this State on and subsequent to the 5th day of April, 1951, wherein the statements, averments, or allegations in the verification to the complaint in said suits or actions are not in accordance with the provisions of Rule 11 of the Rules of Civil Procedure and G.S. 1‑148 or the requirements of this section as to verification of complaint or the allegations, statements or averments in the verification contain the language that the facts set forth in the complaint are true "to the best of affiant's knowledge and belief" instead of the language "that the same is true to his (or her) own knowledge" or similar variation in language, said allegations, statements and averments in said verifications as contained in or attached to said complaint shall be deemed to be, and are hereby made, a substantial compliance as to the allegations, averments or statements required by this section to be set forth in any such verifications; and all such suits or actions for divorce, as well as the judgments or decrees issued and entered as a result thereof, are hereby validated and declared to be legal and proper judgments and decrees of divorce. The judgment of divorce shall include, where there are minor children of the parties, the social security numbers of the parties. (1868‑9, c. 93, s. 46; 1869‑70, c. 184; Code, s. 1287; Rev., s. 1563; 1907, c. 1008, s. 1; C.S., s. 1661; 1925, c. 93; 1933, c. 71, ss. 2, 3; 1943, c. 448, s. 1; 1947, c. 165; 1949, c. 264, s. 4; 1951, c. 590; 1955, c. 103; 1965, c. 636, s. 3; c. 751, s. 1; 1967, c. 50; c. 954, s. 3; 1969, c. 803; 1971, c. 415; 1973, c. 39; 1981, c. 599, s. 15; 1997‑433, s. 4.3; 1998‑17, s. 1.)



§ 50-9. Effect of answer of summons by defendant.

§ 50‑9.  Effect of answer of summons by defendant.

In all cases upon an action for a divorce absolute, where judgment of divorce has heretofore been granted and where the plaintiff has caused to be served upon the defendant in person a legal summons, whether by verified complaint or unverified complaint, and such defendant answered such summons, and where the trial of said action was duly and legally had in all other respects and judgments rendered by a judge of the superior court upon issues answered by a judge and jury, in accordance with law, such judgments are hereby declared to have the same force and effect as any judgment upon an action for divorce otherwise had legally and regularly. (1929, c. 290, s. 1; 1947, c. 393.)



§ 50-10. Material facts found by judge or jury in divorce or annulment proceedings; when notice of trial not required; procedure same as ordinary civil actions.

§ 50‑10.  Material facts found by judge or jury in divorce or annulment proceedings; when notice of trial not required; procedure same as ordinary civil actions.

(a)        Except as provided for in subsection (e) of this section, the material facts in every complaint asking for a divorce or for an annulment shall be deemed to be denied by the defendant, whether the same shall be actually denied by pleading or not, and no judgment shall be given in favor of the plaintiff in any such complaint until such facts have been found by a judge or jury.

(b)        Nothing herein shall require notice of trial to be given to a defendant who has not made an appearance in the action.

(c)        The determination of whether there is to be a jury trial or a trial before the judge without a jury shall be made in accordance with G.S. 1A‑1, Rules 38 and 39.

(d)        The provisions of G.S. 1A‑1, Rule 56, shall be applicable to actions for absolute divorce pursuant to G.S. 50‑6, for the purpose of determining whether any genuine issue of material fact remains for trial by jury, but in the event the court determines that no genuine issue of material fact remains for trial by jury, the court must find the facts as provided herein. The court may enter a judgment of absolute divorce pursuant to the procedures set forth in G.S. 1A‑1, Rule 56, finding all requisite facts from nontestimonial evidence presented by affidavit, verified motion or other verified pleading.

(e)        The clerk of superior court, upon request of the plaintiff, may enter judgment in cases in which the plaintiff's only claim against the defendant is for absolute divorce, or absolute divorce and the resumption of a former name, and the defendant has been defaulted for failure to appear, the defendant has answered admitting the allegations of the complaint, or the defendant has filed a waiver of the right to answer, and the defendant is not an infant or incompetent person. (1868‑9, c. 93, s. 47; Code, s. 1288; Rev., s. 1564; C.S., s. 1662; 1963, c. 540, ss. 1, 2; 1965, c. 105; c. 636, s. 4; 1971, c. 17; 1973, cc. 2, 460; 1981, c. 12; 1983 (Reg. Sess., 1984), c. 1037, s. 4; 1985, c. 140; 1991, c. 568, s. 1; 2004‑128, s. 6.)



§ 50-11. Effects of absolute divorce.

§ 50‑11.  Effects of absolute divorce.

(a)        After a judgment of divorce from the bonds of matrimony, all rights arising out of the marriage shall cease and determine except as hereinafter set out, and either party may marry again without restriction arising from the dissolved marriage.

(b)        No judgment of divorce shall render illegitimate any child in esse, or begotten of the body of the wife during coverture.

(c)        A divorce obtained pursuant to G.S. 50‑5.1 or G.S. 50‑6 shall not affect the rights of either spouse with respect to any action for alimony or postseparation support pending at the time the judgment for divorce is granted. Furthermore, a judgment of absolute divorce shall not impair or destroy the right of a spouse to receive alimony or postseparation support or affect any other rights provided for such spouse under any judgment or decree of a court rendered before or at the time of the judgment of absolute divorce.

(d)        A divorce obtained outside the State in an action in which jurisdiction over the person of the dependent spouse was not obtained shall not impair or destroy the right of the dependent spouse to alimony as provided by the laws of this State.

(e)        An absolute divorce obtained within this State shall destroy the right of a spouse to equitable distribution under G.S. 50‑20 unless the right is asserted prior to judgment of absolute divorce; except, the defendant may bring an action or file a motion in the cause for equitable distribution within six months from the date of the judgment in such a case if service of process upon the defendant was by publication pursuant to G.S. 1A‑1, Rule 4 and the defendant failed to appear in the action for divorce.

(f)         An absolute divorce by a court that lacked personal jurisdiction over the absent spouse or lacked jurisdiction to dispose of the property shall not destroy the right of a spouse to equitable distribution under G.S. 50‑20 if an action or motion in the cause is filed within six months after the judgment of divorce is entered. The validity of such divorce may be attacked in the action for equitable distribution. (1871‑2, c. 193, s. 43; Code, s. 1295; Rev., s. 1569; 1919, c. 204; C.S., s. 1663; 1953, c. 1313; 1955, c. 872, s. 1; 1967, c. 1152, s. 3; 1981, c. 190; c. 815, s. 2; 1987, c. 844, s. 3; 1991, c. 569, s. 2; 1995, c. 319, s. 8; 1998‑217, s. 7(a), (b).)



§ 50-11.1. Children born of voidable marriage legitimate.

§ 50‑11.1.  Children born of voidable marriage legitimate.

A child born of voidable marriage or a bigamous marriage is legitimate notwithstanding the annulment of the marriage. (1951, c. 893, s. 2.)



§ 50-11.2. Judgment provisions pertaining to care, custody, tuition and maintenance of minor children.

§ 50‑11.2.  Judgment provisions pertaining to care, custody, tuition and maintenance of minor children.

Where the court has the requisite jurisdiction and upon proper pleadings and proper and due notice to all interested parties the judgment in a divorce action may contain such provisions respecting care, custody, tuition and maintenance of the minor children of the marriage as the court may adjudge; and from time to time such provisions may be modified upon due notice and hearing and a showing of a substantial change in condition; and if there be no minor children, the judgment may so state. The jurisdictional requirements of G.S. 50A‑201, 50A‑203, or 50A‑204 shall apply in regard to a custody decree. (1973, c. 927, s. 1; 1979, c. 110, s. 11; 1999‑223, s. 10.)



§ 50-11.3. Certain judgments entered prior to January 1, 1981, validated.

§ 50‑11.3.  Certain judgments entered prior to January 1, 1981, validated.

Any judgment of divorce which has been entered prior to January 1, 1981, by a court of competent jurisdiction within the State of North Carolina without a conclusion of law that the plaintiff was entitled to an absolute divorce, but which is proper in all other respects, is hereby rendered valid and of full force and effect. (1977, c. 320; 1981, c. 473.)



§ 50-11.4. Certain judgments of divorce validated.

§ 50‑11.4.  Certain judgments of divorce validated.

Any judgment of divorce entered as a result of an action instituted prior to October 1, 1983, upon any grounds abolished by Chapter 613 of the 1983 Session Laws as amended by Section 217(O) of Chapter 923 of the 1983 Session Laws, which is proper in all other respects, is hereby rendered valid and of full force and effect. (1985 (Reg. Sess., 1986), c. 952.)



§ 50-12. Resumption of maiden or premarriage surname.

§ 50‑12.  Resumption of maiden or premarriage surname.

(a)        Any woman whose marriage is dissolved by a decree of absolute divorce may, upon application to the clerk of court of the county in which she resides or where the divorce was granted setting forth her intention to do so, change her name to any of the following:

(1)        Her maiden name; or

(2)        The surname of a prior deceased husband; or

(3)        The surname of a prior living husband if she has children who have that husband's surname.

(a1)      A man whose marriage is dissolved by decree of absolute divorce may, upon application to the clerk of court of the county in which he resides or where the divorce was granted setting forth his intention to do so, change the surname he took upon marriage to his premarriage surname.

(b)        The application shall be addressed to the clerk of the court of the county in which such divorced person resides or where the divorce was granted, and shall set forth the full name of the former spouse of the applicant, the name of the county and state in which the divorce was granted, and the term or session of court at which such divorce was granted, and shall be signed by the woman in her full maiden name, or by the man in his full premarriage surname. The clerks of court of the several counties of the State shall record and index such applications in such manner as shall be required by the Administrative Office of the Courts.

(c)        If an applicant, since the divorce, has adopted one of the surnames listed in subsection (a) or (a1) of this section, the applicant's use and adoption of that name is validated.

(d)        In the complaint, or counterclaim for divorce filed by any person in this State, the person may petition the court to adopt any surname as provided by this section, and the court is authorized to incorporate in the divorce decree an order authorizing the person to adopt that surname. (1937, c. 53; 1941, c. 9; 1951, c. 780; 1957, c. 394; 1971, c. 1185, s. 23; 1981, c. 494, ss. 1‑4; 1985, c. 488; 1993 (Reg. Sess., 1994), c. 565, s. 1; 2005‑38, s. 1.)



§ 50-13. Repealed by Session Laws 1967, c. 1153, s. 1.

§ 50‑13.  Repealed by Session Laws 1967, c. 1153, s. 1.



§ 50-13.1. Action or proceeding for custody of minor child.

§ 50‑13.1.  Action or proceeding for custody of minor child.

(a)        Any parent, relative, or other person, agency, organization or institution claiming the right to custody of a minor child may institute an action or proceeding for the custody of such child, as hereinafter provided. Any person whose actions resulted in a conviction under G.S. 14‑27.2 or G.S. 14‑27.3 and the conception of the minor child may not claim the right to custody of that minor child. Unless a contrary intent is clear, the word "custody" shall be deemed to include custody or visitation or both.

(a1)      Notwithstanding any other provision of law, any person instituting an action or proceeding for custody ex parte who has been convicted of a sexually violent offense as defined in G.S. 14‑208.6(5) shall disclose the conviction in the pleadings.

(b)        Whenever it appears to the court, from the pleadings or otherwise, that an action involves a contested issue as to the custody or visitation of a minor child, the matter, where there is a program established pursuant to G.S. 7A‑494, shall be set for mediation of the unresolved issues as to custody and visitation before or concurrent with the setting of the matter for hearing unless the court waives mediation pursuant to subsection (c). Issues that arise in motions for contempt or for modifications as well as in other pleadings shall be set for mediation unless mediation is waived by the court. Alimony, child support, and other economic issues may not be referred for mediation pursuant to this section. The purposes of mediation under this section include the pursuit of the following goals:

(1)        To reduce any acrimony that exists between the parties to a dispute involving custody or visitation of a minor child;

(2)        The development of custody and visitation agreements that are in the child's best interest;

(3)        To provide the parties with informed choices and, where possible, to give the parties the responsibility for making decisions about child custody and visitation;

(4)        To provide a structured, confidential, nonadversarial setting that will facilitate the cooperative resolution of custody and visitation disputes and minimize the stress and anxiety to which the parties, and especially the child, are subjected; and

(5)        To reduce the relitigation of custody and visitation disputes.

(c)        For good cause, on the motion of either party or on the court's own motion, the court may waive the mandatory setting under Article 39A of Chapter 7A of the General Statutes of a contested custody or visitation matter for mediation. Good cause may include, but is not limited to, the following: a showing of undue hardship to a party; an agreement between the parties for voluntary mediation, subject to court approval; allegations of abuse or neglect of the minor child; allegations of alcoholism, drug abuse, or domestic violence between the parents in common; or allegations of severe psychological, psychiatric, or emotional problems. A showing by either party that the party resides more than fifty miles from the court shall be considered good cause.

(d)        Either party may move to have the mediation proceedings dismissed and the action heard in court due to the mediator's bias, undue familiarity with a party, or other prejudicial ground.

(e)        Mediation proceeding shall be held in private and shall be confidential. Except as provided in this Article, all verbal or written communications from either or both parties to the mediator or between the parties in the presence of the mediator made in a proceeding pursuant to this section are absolutely privileged and inadmissible in court. The mediator may assess the needs and interests of the child, and may interview the child or others who are not parties to the proceedings when he or she thinks appropriate.

(f)         Neither the mediator nor any party or other person involved in mediation sessions under this section shall be competent to testify to communications made during or in furtherance of such mediation sessions; provided, there is no privilege as to communications made in furtherance of a crime or fraud. Nothing in this subsection shall be construed as permitting an individual to obtain immunity from prosecution for criminal conduct or as excusing an individual from the reporting requirements of Article 3 of Chapter 7B of the General Statutes or G.S. 108A‑102.

(g)        Any agreement reached by the parties as a result of the mediation shall be reduced to writing, signed by each party, and submitted to the court as soon as practicable. Unless the court finds good reason not to, it shall incorporate the agreement in a court order and it shall become enforceable as a court order. If some or all of the issues as to custody or visitation are not resolved by mediation, the mediator shall report that fact to the court.

(h)        If an agreement that results from mediation and is incorporated into a court order is referred to as a "parenting agreement" or called by some similar name, it shall nevertheless be deemed to be a custody order or child custody determination for purposes of Chapter 50A of the General Statutes, G.S. 14‑320.1, G.S. 110‑139.1, or other places where those terms appear.

(i)         If the child whose custody is the subject of an action under this Chapter also is the subject of a juvenile abuse, neglect, or dependency proceeding pursuant to Subchapter 1 of Chapter 7B of the General Statutes, then the custody action under this Chapter is stayed as provided in G.S. 7B‑200. (1967, c. 1153, s. 2; 1989, c. 795, s. 15(b); 1998‑202, s. 13(p); 2004‑128, s. 10; 2005‑320, s. 5; 2005‑423, s. 4; 2007‑462, s. 1.)



§ 50-13.2. Who entitled to custody; terms of custody; visitation rights of grandparents; taking child out of State.

§ 50‑13.2.  Who entitled to custody; terms of custody; visitation rights of grandparents; taking child out of State.

(a)        An order for custody of a minor child entered pursuant to this section shall award the custody of such child to such person, agency, organization or institution as will best promote the interest and welfare of the child. In making the determination, the court shall consider all relevant factors including acts of domestic violence between the parties, the safety of the child, and the safety of either party from domestic violence by the other party and shall make findings accordingly. An order for custody must include findings of fact which support the determination of what is in the best interest of the child. Between the mother and father, whether natural or adoptive, no presumption shall apply as to who will better promote the interest and welfare of the child. Joint custody to the parents shall be considered upon the request of either parent.

(b)        An order for custody of a minor child may grant joint custody to the parents, exclusive custody to one person, agency, organization, or institution, or grant custody to two or more persons, agencies, organizations, or institutions. Any order for custody shall include such terms, including visitation, as will best promote the interest and welfare of the child. If the court finds that domestic violence has occurred, the court shall enter such orders that best protect the children and party who were the victims of domestic violence, in accordance with the provisions of G.S. 50B‑3(a1)(1), (2), and (3). If a party is absent or relocates with or without the children because of an act of domestic violence, the absence or relocation shall not be a factor that weighs against the party in determining custody or visitation. Absent an order of the court to the contrary, each parent shall have equal access to the records of the minor child involving the health, education, and welfare of the child.

(b1)      An order for custody of a minor child may provide visitation rights for any grandparent of the child as the court, in its discretion, deems appropriate. As used in this subsection, "grandparent" includes a biological grandparent of a child adopted by a stepparent or a relative of the child where a substantial relationship exists between the grandparent and the child. Under no circumstances shall a biological grandparent of a child adopted by adoptive parents, neither of whom is related to the child and where parental rights of both biological parents have been terminated, be entitled to visitation rights.

(c)        An order for custody of a minor child may provide for such child to be taken outside of the State, but if the order contemplates the return of the child to this State, the judge may require the person, agency, organization or institution having custody out of this State to give bond or other security conditioned upon the return of the child to this State in accordance with the order of the court.

(d)        If, within a reasonable time, one parent fails to consent to adoption pursuant to Chapter 48 of the General Statutes or parental rights have not been terminated, the consent of the other consenting parent shall not be effective in an action for custody of the child.

(e)        An order for custody of a minor child may provide for visitation rights by electronic communication. In granting visitation by electronic communication, the court shall consider the following:

(1)        Whether electronic communication is in the best interest of the minor child.

(2)        Whether equipment to communicate by electronic means is available, accessible, and affordable to the parents of the minor child.

(3)        Any other factor the court deems appropriate in determining whether to grant visitation by electronic communication.

The court may set guidelines for electronic communication, including the hours in which the communication may be made, the allocation of costs between the parents in implementing electronic communication with the child, and the furnishing of access information between parents necessary to facilitate electronic communication. Electronic communication with a minor child may be used to supplement visitation with the child. Electronic communication may not be used as a replacement or substitution for custody or visitation. The amount of time electronic communication is used shall not be a factor in calculating child support or be used to justify or support relocation by the custodial parent out of the immediate area or the State. Electronic communication between the minor child and the parent may be subject to supervision as ordered by the court. As used in this subsection, "electronic communication" means contact, other than face‑to‑face contact, facilitated by electronic means, such as by telephone, electronic mail, instant messaging, video teleconferencing, wired or wireless technologies by Internet, or other medium of communication.  (1957, c. 545; 1967, c. 1153, s. 2; 1977, c. 501, s. 2; 1979, c. 967; 1981, c. 735, ss. 1, 2; 1985, c. 575, s. 3; 1987, c. 541, s. 2; c. 776; 1995 (Reg. Sess., 1996), c. 591, s. 5; 2004‑186, s. 17.1; 2009‑314, s. 1.)



§ 50-13.2A. Action for visitation of an adopted grandchild.

§ 50‑13.2A.  Action for visitation of an adopted grandchild.

A biological grandparent may institute an action or proceeding for visitation rights with a child adopted by a stepparent or a relative of the child where a substantial relationship exists between the grandparent and the child. Under no circumstances shall a biological grandparent of a child adopted by adoptive parents, neither of whom is related to the child and where parental rights of both biological parents have been terminated, be entitled to visitation rights. A court may award visitation rights if it determines that visitation is in the best interest of the child. An order awarding visitation rights shall contain findings of fact which support the determination by the judge of the best interest of the child. Procedure, venue, and jurisdiction shall be as in an action for custody. (1985, c. 575, s. 2.)



§ 50-13.3. Enforcement of order for custody.

§ 50‑13.3.  Enforcement of order for custody.

(a)        An order providing for the custody of a minor child is  enforceable by proceedings for civil contempt, and its disobedience may be punished by proceedings for criminal contempt, as provided in Chapter 5A, Contempt, of the General Statutes.

Notwithstanding the provisions of G.S. 1‑294, an order pertaining to child custody which has been appealed to the appellate division is  enforceable in the trial court by proceedings for civil contempt during the pendency of the appeal. Upon motion of an aggrieved party, the court of the appellate division in which the appeal is pending may stay any order for civil contempt entered for child custody until the appeal is decided, if justice requires.

(b)        Any court of this State having jurisdiction to make an award of custody of a minor child in an action or proceeding therefor, shall have the power of injunction in such action or proceeding as provided  in Article 37 of Chapter 1 of the General Statutes and G.S. 1A‑1, Rule 65. (1967, c. 1153, s. 2; 1969, c. 895, s. 16; 1977, c. 711, s. 26; 1983, c. 530, s. 2.)



§ 50-13.4. Action for support of minor child.

§ 50‑13.4.  Action for support of minor child.

(a)        Any parent, or any person, agency, organization or institution having custody of a minor child, or bringing an action or proceeding for the custody of such child, or a minor child by his guardian may institute an action for the support of such child as hereinafter provided.

(b)        In the absence of pleading and proof that the circumstances otherwise warrant, the father and mother shall be primarily liable for the support of a minor child. In the absence of pleading and proof that the circumstances otherwise warrant, parents of a minor, unemancipated child who is the custodial or noncustodial parent of a child shall share this primary liability for their grandchild's support with the minor parent, the court determining the proper share, until the minor parent reaches the age of 18 or becomes emancipated. If both the parents of the child requiring support were unemancipated minors at the time of the child's conception, the parents of both minor parents share primary liability for their grandchild's support until both minor parents reach the age of 18 or become emancipated. If only one parent of the child requiring support was an unemancipated minor at the time of the child's conception, the parents of both parents are liable for any arrearages in child support owed by the adult or emancipated parent until the other parent reaches the age of 18 or becomes emancipated. In the absence of pleading and proof that the circumstances otherwise warrant, any other person, agency, organization or institution standing in loco parentis shall be secondarily liable for such support. Such other circumstances may include, but shall not be limited to, the relative ability of all the above‑mentioned parties to provide support or the inability of one or more of them to provide support, and the needs and estate of the child. The judge may enter an order requiring any one or more of the above‑mentioned parties to provide for the support of the child as may be appropriate in the particular case, and if appropriate the court may authorize the application of any separate estate of the child to his support. However, the judge may not order support to be paid by a person who is not the child's parent or an agency, organization or institution standing in loco parentis absent evidence and a finding that such person, agency, organization or institution has voluntarily assumed the obligation of support in writing. The preceding sentence shall not be construed to prevent any court from ordering the support of a child by an agency of the State or county which agency may be responsible under law for such support.

The judge may order responsible parents in a IV‑D establishment case to perform a job search, if the responsible parent is not incapacitated. This includes IV‑D cases in which the responsible parent is a noncustodial mother or a noncustodial father whose affidavit of parentage has been filed with the court or when paternity is not at issue for the child. The court may further order the responsible parent to participate in work activities, as defined in 42 U.S.C. § 607, as the court deems appropriate.

(c)        Payments ordered for the support of a minor child shall be in such amount as to meet the reasonable needs of the child for health, education, and maintenance, having due regard to the estates, earnings, conditions, accustomed standard of living of the child and the parties, the child care and homemaker contributions of each party, and other facts of the particular case. Payments ordered for the support of a minor child shall be on a monthly basis, due and payable on the first day of each month. The requirement that orders be established on a monthly basis does not affect the availability of garnishment of disposable earnings based on an obligor's pay period.

The court shall determine the amount of child support payments by applying the presumptive guidelines established pursuant to subsection (c1) of this section. However, upon request of any party, the Court shall hear evidence, and from the evidence, find the facts relating to the reasonable needs of the child for support and the relative ability of each parent to provide support. If, after considering the evidence, the Court finds by the greater weight of the evidence that the application of the guidelines would not meet or would exceed the reasonable needs of the child considering the relative ability of each parent to provide support or would be otherwise unjust or inappropriate the Court may vary from the guidelines. If the court orders an amount other than the amount determined by application of the presumptive guidelines, the court shall make findings of fact as to the criteria that justify varying from the guidelines and the basis for the amount ordered.

Payments ordered for the support of a child shall terminate when the child reaches the age of 18 except:

(1)        If the child is otherwise emancipated, payments shall terminate at that time;

(2)        If the child is still in primary or secondary school when the child reaches age 18, support payments shall continue until the child graduates, otherwise ceases to attend school on a regular basis, fails to make satisfactory academic progress towards graduation, or reaches age 20, whichever comes first, unless the court in its discretion orders that payments cease at age 18 or prior to high school graduation.

In the case of graduation, or attaining age 20, payments shall terminate without order by the court, subject to the right of the party receiving support to show, upon motion and with notice to the opposing party, that the child has not graduated or attained the age of 20.

If an arrearage for child support or fees due exists at the time that a child support obligation terminates, payments shall continue in the same total amount that was due under the terms of the previous court order or income withholding in effect at the time of the support obligation. The total amount of these payments is to be applied to the arrearage until all arrearages and fees are satisfied or until further order of the court.

(c1)      Effective July 1, 1990, the Conference of Chief District Judges shall prescribe uniform statewide presumptive guidelines for the computation of child support obligations of each parent as provided in Chapter 50 or elsewhere in the General Statutes and shall develop criteria for determining when, in a particular case, application of the guidelines would be unjust or inappropriate. Prior to May 1, 1990 these guidelines and criteria shall be reported to the General Assembly by the Administrative Office of the Courts by delivering copies to the President Pro Tempore of the Senate and the Speaker of the House of Representatives. The purpose of the guidelines and criteria shall be to ensure that payments ordered for the support of a minor child are in such amount as to meet the reasonable needs of the child for health, education, and maintenance, having due regard to the estates, earnings, conditions, accustomed standard of living of the child and the parties, the child care and homemaker contributions of each party, and other facts of the particular case. The guidelines shall include a procedure for setting child support, if any, in a joint or shared custody arrangement which shall reflect the other statutory requirements herein.

Periodically, but at least once every four years, the Conference of Chief District Judges shall review the guidelines to determine whether their application results in appropriate child support award amounts. The Conference may modify the guidelines accordingly. The Conference shall give the Department of Health and Human Services, the Administrative Office of the Courts, and the general public an opportunity to provide the Conference with information relevant to the development and review of the guidelines. Any modifications of the guidelines or criteria shall be reported to the General Assembly by the Administrative Office of the Courts before they become effective by delivering copies to the President Pro Tempore of the Senate and the Speaker of the House of Representatives. The guidelines, when adopted or modified, shall be provided to the Department of Health and Human Services and the Administrative Office of the Courts, which shall disseminate them to the public through local IV‑D offices, clerks of court, and the media.

Until July 1, 1990, the advisory guidelines adopted by the Conference of Chief District Judges pursuant to this subsection as formerly written shall operate as presumptive guidelines and the factors adopted by the Conference of Chief District Judges pursuant to this subsection as formerly written shall constitute criteria for varying from the amount of support determined by the guidelines.

(d)        In non‑IV‑D cases, payments for the support of a minor child shall be ordered to be paid to the person having custody of the child or any other proper person, agency, organization or institution, or to the State Child Support Collection and Disbursement Unit, for the benefit of the child. In IV‑D cases, payments for the support of a minor child shall be ordered to be paid to the State Child Support Collection and Disbursement Unit for the benefit of the child.

(d1)      For child support orders initially entered on or after January 1, 1994, the immediate income withholding provisions of G.S. 110‑136.5(c1) shall apply.

(e)        Payment for the support of a minor child shall be paid by lump sum payment, periodic payments, or by transfer of title or possession of personal property of any interest therein, or a security interest in or possession of real property, as the court may order. The court may order the transfer of title to real property solely owned by the obligor in payment of arrearages of child support so long as the net value of the interest in the property being transferred does not exceed the amount of the arrearage being satisfied. In every case in which payment for the support of a minor child is ordered and alimony or postseparation support is also ordered, the order shall separately state and identify each allowance.

(e1)      In IV‑D cases, the order for child support shall provide that the clerk shall transfer the case to another jurisdiction in this State if the IV‑D agency requests the transfer on the basis that the obligor, the custodian of the child, and the child do not reside in the jurisdiction in which the order was issued. The IV‑D agency shall provide notice of the transfer to the obligor by delivery of written notice in accordance with the notice requirements of Chapter 1A‑1, Rule 5(b) of the Rules of Civil Procedure. The clerk shall transfer the case to the jurisdiction requested by the IV‑D agency, which shall be a jurisdiction in which the obligor, the custodian of the child, or the child resides. Nothing in this subsection shall be construed to prevent a party from contesting the transfer.

(f)         Remedies for enforcement of support of minor children shall be available as herein provided.

(1)        The court may require the person ordered to make payments for the support of a minor child to secure the same by means of a bond, mortgage or deed of trust, or any other means ordinarily used to secure an obligation to pay money or transfer property, or by requiring the execution of an assignment of wages, salary or other income due or to become due.

(2)        If the court requires the transfer of real or personal property or an interest therein as provided in subsection (e) as a part of an order for payment of support for a minor child, or for the securing thereof, the court may also enter an order which shall transfer title as provided in G.S. 1A‑1, Rule 70 and G.S. 1‑228.

(3)        The remedy of arrest and bail, as provided in Article 34 of Chapter 1 of the General Statutes, shall be available in actions for child‑support payments as in other cases.

(4)        The remedies of attachment and garnishment, as provided in Article 35 of Chapter 1 of the General Statutes, shall be available in an action for child‑support payments as in other cases, and for such purposes the child or person bringing an action for child support shall be deemed a creditor of the defendant. Additionally, in accordance with the provisions of G.S. 110‑136, a continuing wage garnishment proceeding for wages due or to become due may be instituted by motion in the original child support proceeding or by independent action through the filing of a petition.

(5)        The remedy of injunction, as provided in Article 37 of Chapter 1 of the General Statutes and G.S. 1A‑1, Rule 65, shall be available in actions for child support as in other cases.

(6)        Receivers, as provided in Article 38 of Chapter 1 of the General Statutes, may be appointed in action for child support as in other cases.

(7)        A minor child or other person for whose benefit an order for the payment of child support has been entered shall be a creditor within the meaning of Article 3A of Chapter 39 of the General Statutes pertaining to fraudulent conveyances.

(8)        Except as provided in Article 15 of Chapter 44 of the General Statutes, a judgment for child support shall not be a lien against real property unless the judgment expressly so provides, sets out the amount of the lien in a sum certain, and adequately describes the real property affected; but past due periodic payments may by motion in the cause or by a separate action be reduced to judgment which shall be a lien as other judgments and may include provisions for periodic payments.

(9)        An order for the periodic payments of child support or a child support judgment that provides for periodic payments is enforceable by proceedings for civil contempt, and disobedience may be punished by proceedings for criminal contempt, as provided in Chapter 5A of the General Statutes.

Notwithstanding the provisions of G.S. 1‑294, an order for the payment of child support which has been appealed to the appellate division is enforceable in the trial court by proceedings for civil contempt during the pendency of the appeal. Upon motion of an aggrieved party, the court of the appellate division in which the appeal is pending may stay any order for civil contempt entered for child support until the appeal is decided, if justice requires.

(10)      The remedies provided by Chapter 1 of the General Statutes, Article 28, Execution; Article 29B, Execution Sales; and Article 31, Supplemental Proceedings, shall be available for the enforcement of judgments for child support as in other cases, but amounts so payable shall not constitute a debt as to which property is exempt from execution as provided in Article 16 of Chapter 1C of the General Statutes.

(11)      The specific enumeration of remedies in this section shall not constitute a bar to remedies otherwise available.

(g)        An individual who brings an action or motion in the cause for the support of a minor child, and the individual who defends the action, shall provide to the clerk of the court in which the action is brought or the order is issued, the individual's social security number.

(h)        Child support orders initially entered or modified on and after October 1, 1998, shall contain the name of each of the parties, the date of birth of each party, and the court docket number. The Administrative Office of the Courts shall transmit to the Department of Health and Human Services, Child Support Enforcement Program, on a timely basis, the information required to be included on orders under this subsection and the social security number of each party as required under subsection (g) of this section.  (1967, c. 1153, s. 2; 1969, c. 895, s. 17; 1975, c. 814; 1977, c. 711, s. 26; 1979, c. 386, s. 10; 1981, c. 472; c. 613, ss. 1, 3; 1983, c. 54; c. 530, s. 1; 1985, c. 689, s. 17; 1985 (Reg. Sess., 1986), c. 1016; 1989, c. 529, ss. 1, 2; 1989 (Reg. Sess., 1990), c. 1067, s. 2; 1993, c. 335, s. 1; c. 517, s. 5; 1995, c. 319, s. 9; c. 518, s. 1; 1997‑433, ss. 2.1(a), 2.2, 4.4, 7.1; 1997‑443, ss. 11A.118(a), 11A.122; 1998‑17, s. 1; 1998‑176, s. 1; 1999‑293, ss. 3, 4; 1999‑456, s. 13; 2001‑237, s. 1; 2003‑288, s. 1; 2008‑12, s. 1.)



§ 50-13.5. Procedure in actions for custody or support of minor children.

§ 50‑13.5.  Procedure in actions for custody or support of minor children.

(a)        Procedure.  The procedure in actions for custody and support of minor children shall be as in civil actions, except as provided in this section and in G.S. 50‑19. In this G.S. 50‑13.5 the words "custody and support" shall be deemed to include custody or support, or both.

(b)        Type of Action.  An action brought under the provisions of this section may be maintained as follows:

(1)        As a civil action.

(2)        Repealed by Session Laws 1979, c. 110, s. 12.

(3)        Joined with an action for annulment, or an action for divorce, either absolute or from bed and board, or an action for alimony without divorce.

(4)        As a cross action in an action for annulment, or an action for divorce, either absolute or from bed and board, or an action for alimony without divorce.

(5)        By motion in the cause in an action for annulment, or an action for divorce, either absolute or from bed and board, or an action for alimony without divorce.

(6)        Upon the court's own motion in an action for annulment, or an action for divorce, either absolute or from bed and board, or an action for alimony without divorce.

(7)        In any of the foregoing the judge may issue an order requiring that the body of the minor child be brought before him.

(c)        Jurisdiction in Actions or Proceedings for Child Support and Child Custody. 

(1)        The jurisdiction of the courts of this State to enter orders providing for the support of a minor child shall be as in actions or proceedings for the payment of money or the transfer of property.

(2)        The courts of this State shall have jurisdiction to enter orders providing for the custody of a minor child under the provisions of G.S. 50A‑201, 50A‑202, and 50A‑204.

(3)        through (6) Repealed by Session Laws 1979, c. 110, s. 12.

(d)        Service of Process; Notice; Interlocutory Orders. 

(1)        Service of process in civil actions for the custody of minor children shall be as in other civil actions. Motions for support of a minor child in a pending action may be made on 10 days notice to the other parties and compliance with G.S. 50‑13.5(e). Motions for custody of a minor child in a pending action may be made on 10 days notice to the other parties and after compliance with G.S. 50A‑205.

(2)        If the circumstances of the case render it appropriate, upon gaining jurisdiction of the minor child the court may enter orders for the temporary custody and support of the child, pending the service of process or notice as herein provided.

(3)        A temporary order for custody which changes the living arrangements of a child or changes custody shall not be entered ex parte and prior to service of process or notice, unless the court finds that the child is exposed to a substantial risk of bodily injury or sexual abuse or that there is a substantial risk that the child may be abducted or removed from the State of North Carolina for the purpose of evading the jurisdiction of North Carolina courts.

(e)        Notice to Additional Persons in Support Actions and Proceedings; Intervention. 

(1)        The parents of the minor child whose addresses are reasonably ascertainable; any person, agency, organization or institution having actual care, control, or custody of a minor child; and any person, agency, organization or institution required by court order to provide for the support of a minor child, either in whole or in part, not named as parties and served with process in an action or proceeding for the support of such child, shall be given notice by the party raising the issue of support.

(2)        The notice herein required shall be in the manner provided by the Rules of Civil Procedure for the service of notices in actions. Such notice shall advise the person to be notified of the name of the child, the names of the parties to the action or proceeding, the court in which the action or proceeding was instituted, and the date thereof.

(3)        In the discretion of the court, failure of such service of notice shall not affect the validity of any order or judgment entered in such action or proceeding.

(4)        Any person required to be given notice as herein provided may intervene in an action or proceeding for support of a minor child by filing in apt time notice of appearance or other appropriate pleadings.

(f)         Venue.  An action or proceeding in the courts of this State for custody and support of a minor child may be maintained in the county where the child resides or is physically present or in a county where a parent resides, except as hereinafter provided. If an action for annulment, for divorce, either absolute or from bed and board, or for alimony without divorce has been previously instituted in this State, until there has been a final judgment in such case, any action or proceeding for custody and support of the minor children of the marriage shall be joined with such action or be by motion in the cause in such action. If an action or proceeding for the custody and support of a minor child has been instituted and an action for annulment or for divorce, either absolute or from bed and board, or for alimony without divorce is subsequently instituted in the same or another county, the court having jurisdiction of the prior action or proceeding may, in its discretion direct that the action or proceeding for custody and support of a minor child be consolidated with such subsequent action, and in the event consolidation is ordered, shall determine in which court such consolidated action or proceeding shall be heard.

(g)        Custody and Support Irrespective of Parents' Rights Inter Partes.  Orders for custody and support of minor children may be entered when the matter is before the court as provided by this section, irrespective of the rights of the wife and the husband as between themselves in an action for annulment or an action for divorce, either absolute or from bed and board, or an action for alimony without divorce.

(h)        Court Having Jurisdiction.  When a district court having jurisdiction of the matter shall have been established, actions or proceedings for custody and support of minor children shall be heard without a jury by the judge of such district court, and may be heard at any time.

(i)         District Court; Denial of Parental Visitation Right; Written Finding of Fact.  In any case in which an award of child custody is made in a district court, the trial judge, prior to denying a parent the right of reasonable visitation, shall make a written finding of fact that the parent being denied visitation rights is an unfit person to visit the child or that such visitation rights are not in the best interest of the child.

(j)         Custody and Visitation Rights of Grandparents.  In any action in which the custody of a minor child has been determined, upon a motion in the cause and a showing of changed circumstances pursuant to G.S. 50‑13.7, the grandparents of the child are entitled to such custody or visitation rights as the court, in its discretion, deems appropriate. As used in this subsection, "grandparent" includes a biological grandparent of a child adopted by a stepparent or a relative of the child where a substantial relationship exists between the grandparent and the child. Under no circumstances shall a biological grandparent of a child adopted by adoptive parents, neither of whom is related to the child and where parental rights of both biological parents have been terminated, be entitled to visitation rights. (1858‑9, c. 53, s. 2; 1871‑2, c. 193, ss. 39, 46; Code, ss. 1292, 1296, 1570, 1662; Rev., ss. 1567, 1570, 1854; 1919, c. 24; C.S., ss. 1664, 1667, 2242; 1921, c. 13; 1923, c. 52; 1939, c. 115; 1941, c. 120; 1943, c. 194; 1949, c. 1010; 1951, c. 893, s. 3; 1953, cc. 813, 925; 1955, cc. 814, 1189; 1957, c. 545; 1965, c. 310, s. 2; 1967, c. 1153, s. 2; 1971, c. 1185, s. 24; 1973, c. 751; 1979, c. 110, s. 12; c. 563; c. 709, s. 3; 1981, c. 735, s. 3; 1983, c. 587; 1985, c. 575, s. 4; 1987 (Reg. Sess., 1988), c. 893, s. 3.1; 1999‑223, ss. 11, 12.)



§ 50-13.6. Counsel fees in actions for custody and support of minor children.

§ 50‑13.6.  Counsel fees in actions for custody and support of minor children.

In an action or proceeding for the custody or support, or both, of a minor child, including a motion in the cause for the modification or revocation of an existing order for custody or support, or both, the court may in its discretion order payment of reasonable attorney's fees to an interested party acting in good faith who has insufficient means to defray the expense of the suit. Before ordering payment of a fee in a support action, the court must find as a fact that the party ordered to furnish support has refused to provide support which is adequate under the circumstances existing at the time of the institution of the action or proceeding; provided however, should the court find as a fact that the supporting party has initiated a frivolous action or proceeding the court may order payment of reasonable attorney's fees to an interested party as deemed appropriate under the circumstances. (1967, c. 1153, s. 2; 1973, c. 323.)



§ 50-13.7. Modification of order for child support or custody.

§ 50‑13.7.  Modification of order for child support or custody.

(a)        Except as otherwise provided in G.S. 50‑13.7A, an order of a court of this State for support of a minor child may be modified or vacated at any time, upon motion in the cause and a showing of changed circumstances by either party or anyone interested subject to the limitations of G.S. 50‑13.10. Subject to the provisions of G.S. 50A‑201, 50A‑202, and 50A‑204, an order of a court of this State for custody of a minor child may be modified or vacated at any time, upon motion in the cause and a showing of changed circumstances by either party or anyone interested.

(b)        When an order for support of a minor child has been entered by a court of another state, a court of this State may, upon gaining jurisdiction, and upon a showing of changed circumstances, enter a new order for support which modifies or supersedes such order for support, subject to the limitations of G.S. 50‑13.10. Subject to the provisions of G.S. 50A‑201, 50A‑202, and 50A‑204, when an order for custody of a minor child has been entered by a court of another state, a court of this State may, upon gaining jurisdiction, and a showing of changed circumstances, enter a new order for custody which modifies or supersedes such order for custody. (1858‑9, c. 53; 1868‑9, c. 116, s. 36; 1871‑2, c. 193, s. 46; Code, ss. 1296, 1570, 1661; Rev., ss. 1570, 1853; C.S., ss. 1664, 2241; 1929, c. 270, s. 1; 1939, c. 115; 1941, c. 120; 1943, c. 194; 1949, c. 1010; 1953, c. 813; 1957, c. 545; 1965, c. 310, s. 2; 1967, c. 1153, s. 2; 1979, c. 110, s. 13; 1981, c. 682, s. 12; 1987, c. 739, s. 3; 1999‑223, s. 13; 2007‑175, s. 1.)



§ 50-13.7A. Custody and visitation upon military temporary duty, deployment, or mobilization.

§ 50‑13.7A.  Custody and visitation upon military temporary duty, deployment, or mobilization.

(a)        Purpose.  It is the purpose of this section to provide a means by which to facilitate a fair, efficient, and swift process to resolve matters regarding custody and visitation when a parent receives temporary duty, deployment, or mobilization orders from the military.

(b)        Definitions.  As used in this section:

(1)        The term "deployment" means the temporary transfer of a service member serving in an active‑duty status to another location in support of combat or some other military operation.

(2)        The term "mobilization" means the call‑up of a National Guard or Reserve service member to extended active duty status. For purposes of this definition, "mobilization" does not include National Guard or Reserve annual training.

(3)        The term "temporary duty" means the transfer of a service member from one military base to a different location, usually another base, for a limited period of time to accomplish training or to assist in the performance of a noncombat mission.

(c)        Custody.  When a parent who has custody, or has joint custody with primary physical custody, receives temporary duty, deployment, or mobilization orders from the military that involve moving a substantial distance from the parent's residence or otherwise have a material effect on the parent's ability to exercise custody responsibilities:

(1)        Any temporary custody order for the child during the parent's absence shall end no later than 10 days after the parent returns, but shall not impair the discretion of the court to conduct a hearing for emergency custody upon return of the parent and within 10 days of the filing of a verified motion for emergency custody alleging an immediate danger of irreparable harm to the child; and

(2)        The temporary duty, mobilization, or deployment and the temporary disruption to the child's schedule shall not be a factor in a determination of change of circumstances if a motion is filed to transfer custody from the service member.

(d)        Visitation.  If the parent with visitation rights receives military temporary duty, deployment, or mobilization orders that involve moving a substantial distance from the parent's residence or otherwise have a material effect on the parent's ability to exercise visitation rights, the court may delegate the parent's visitation rights, or a portion thereof, to a family member with a close and substantial relationship to the minor child for the duration of the parent's absence, if delegating visitation rights is in the child's best interest.

(e)        Expedited Hearings.  Upon motion of a parent who has received military temporary duty, deployment, or mobilization orders, the court shall, for good cause shown, hold an expedited hearing in custody and visitation matters instituted under this section when the military duties of the parent have a material effect on the parent's ability, or anticipated ability, to appear in person at a regularly scheduled hearing.

(f)         Electronic Communications.  Upon motion of a parent who has received military temporary duty, deployment, or mobilization orders, the court shall, upon reasonable advance notice and for good cause shown, allow the parent to present testimony and evidence by electronic means in custody and visitation matters instituted under this section when the military duties of the parent have a material effect on the parent's ability to appear in person at a regularly scheduled hearing. The phrase "electronic means" includes communication by telephone, video teleconference, or the Internet.

(g)        [Best Interest of the Child. ] Nothing in this section shall alter the duty of the court to consider the best interest of the child in deciding custody or visitation matters. (2007‑175, s. 2.)



§ 50-13.8. Custody of persons incapable of self-support upon reaching majority.

§ 50‑13.8.  Custody of persons incapable of self‑support upon reaching majority.

For the purposes of custody, the rights of a person who is mentally or physically incapable of self‑support upon reaching his majority shall be the same as a minor child for so long as he remains mentally or physically incapable of self‑support. (1967, c. 1153, s. 2; 1971, c. 218, s. 3; 1973, c. 476, s. 133; 1979, c. 838, s. 29; 1989, c. 210.)



§ 50-13.9. Procedure to insure payment of child support.

§ 50‑13.9.  Procedure to insure payment of child support.

(a)        Upon its own motion or upon motion of either party, the court may order at any time that support payments be made to the State Child Support Collection and Disbursement Unit for remittance to the party entitled to receive the payments. For child support orders initially entered on or after January 1, 1994, the immediate income withholding provisions of G.S. 110‑136.5(c1) apply.

(b)        After entry of an order by the court under subsection (a) of this section, the State Child Support Collection and Disbursement Unit shall transmit child support payments that are made to it to the custodial parent or other party entitled to receive them, unless a court order requires otherwise.

(b1)      In a IV‑D case:

(1)        The designated child support enforcement agency shall have the sole responsibility and authority for monitoring the obligor's compliance with all child support orders in the case and for initiating any enforcement procedures that it considers appropriate.

(2)        The clerk of court shall maintain all official records in the case.

(3)        The designated child support enforcement agency shall maintain any other records needed to monitor the obligor's compliance with or to enforce the child support orders in the case, including records showing the amount of each payment of child support received from or on behalf of the obligor, along with the dates on which each payment was received. In any action establishing, enforcing, or modifying a child support order, the payment records maintained by the designated child support agency shall be admissible evidence, and the court shall permit the designated representative to authenticate those records.

(b2)      In a non‑IV‑D case:

(1)        Repealed by Session Laws 2005, ch. 389, s. 1.

(2)        The clerk of court shall maintain all official records and all case data concerning child support matters previously enforced by the clerk of court.

(3)        Repealed by Session Laws 2005, ch. 389, s. 1.

(c)        In a IV‑D case, the parties affected by the order shall inform the designated child support enforcement agency of any change of address or other condition that may affect the administration of the order. The court may provide in the order that a party failing to inform the court or, as appropriate, the designated child support enforcement agency, of a change of address within a reasonable period of time may be held in civil contempt.

(d)        Upon affidavit of an obligee, the clerk or a district court judge may order the obligor to appear and show cause why the obligor should not be subjected to income withholding or adjudged in contempt of court, or both. The order shall require the obligor to appear and show cause why the obligor should not be subjected to income withholding or adjudged in contempt of court, or both, and shall order the obligor to bring to the hearing records and information relating to the obligor's employment, the obligor's licensing privileges, and the amount and sources of the obligor's disposable income. The order shall state:

(1)        That the obligor is under a court order to provide child support, the name of each child for whose benefit support is due, and information sufficient to identify the order;

(2)        That the obligor is delinquent and the amount of overdue support;

(2a)      That the court may order the revocation of some or all of the obligor's licensing privileges if the obligor is delinquent in an amount equal to the support due for one month;

(3)        That the court may order income withholding if the obligor is delinquent in an amount equal to the support due for one month;

(4)        That income withholding, if implemented, will apply to the obligor's current payors and all subsequent payors and will be continued until terminated pursuant to G.S. 110‑136.10;

(5)        That failure to bring to the hearing records and information relating to his employment and the amount and sources of his disposable income will be grounds for contempt;

(6)        That if income withholding is not an available or appropriate remedy, the court may determine whether the obligor is in contempt or whether any other enforcement remedy is appropriate.

The order may be signed by the clerk or a district court judge, and shall be served on the obligor pursuant to G.S. 1A‑1, Rule 4, Rules of Civil Procedure. On motion of the person to whom support is owed in a non‑IV‑D case, with the approval of the district court judge, if the district court judge finds it is in the best interest of the child, no order shall be issued.

(e)        Repealed by Session Laws 2005, ch. 389, s. 1.

(f)         Repealed by Session Laws 2005, ch. 389, s. 1.

(g)        Nothing in this section shall preclude the independent initiation by a party of proceedings for civil contempt or for income withholding. ( 1983, c. 677, s. 1; 1985 (Reg. Sess., 1986), c. 949, ss. 3‑6; 1989, c. 479; 1993, c. 517, s. 6; c. 553, s. 67.1; 1995, c. 444, s. 1; c. 538, s. 1.2; 1997‑443, s. 11A.118(a); 1999‑293, ss. 11‑14; 2001‑237, s. 7; 2005‑389, s. 1; 2006‑264, s. 97.)



§ 50-13.10. Past due child support vested; not subject to retroactive modification; entitled to full faith and credit.

§ 50‑13.10.  Past due child support vested; not subject to retroactive modification; entitled to full faith and credit.

(a)        Each past due child support payment is vested when it accrues and may not thereafter be vacated, reduced, or otherwise modified in any way for any reason, in this State or any other state, except that a child support obligation may be modified as otherwise provided by law, and a vested past due payment is to that extent subject to divestment, if, but only if, a written motion is filed, and due notice is given to all parties either:

(1)        Before the payment is due or

(2)        If the moving party is precluded by physical disability, mental incapacity, indigency, misrepresentation of another party, or other compelling reason from filing a motion before the payment is due, then promptly after the moving party is no longer so precluded.

(b)        A past due child support payment which is vested pursuant to G.S. 50‑13.10(a) is entitled, as a judgment, to full faith and credit in this State and any other state, with the full force, effect, and attributes of a judgment of this State, except that no arrearage shall be entered on the judgment docket of the clerk of superior court or become a lien on real estate, nor shall execution issue thereon, except as provided in G.S. 50‑13.4(f)(8) and (10).

(c)        As used in this section, "child support payment" includes all payments required by court or administrative order in civil actions and expedited process proceedings under this Chapter, by court order in proceedings under Chapter 49 of the General Statutes, and by agreements entered into and approved by the court under G.S. 110‑132 or G.S. 110‑133.

(d)        For purposes of this section, a child support payment or the relevant portion thereof, is not past due, and no arrearage accrues:

(1)        From and after the date of the death of the minor child for whose support the payment, or relevant portion, is made;

(2)        From and after the date of the death of the supporting party;

(3)        During any period when the child is living with the supporting party pursuant to a valid court order or to an express or implied written or oral agreement transferring primary custody to the supporting party;

(4)        During any period when the supporting party is incarcerated, is not on work release, and has no resources with which to make the payment.

(e)        When a child support payment that is to be made to the State Child Support Collection and Disbursement Unit is not received by the Unit when due, the payment is not a past due child support payment for purposes of this section, and no arrearage accrues, if the payment is actually made to and received on time by the party entitled to receive it and that receipt is evidenced by a canceled check, money order, or contemporaneously executed and dated written receipt. Nothing in this section shall affect the duties of the clerks or the IV‑D agency under this Chapter or Chapter 110 of the General Statutes with respect to payments not received by the Unit on time, but the court, in any action to enforce such a payment, may enter an order directing the clerk or the IV‑D agency to enter the payment on the clerk's or IV‑D agency's records as having been made on time, if the court finds that the payment was in fact received by the party entitled to receive it as provided in this subsection. (1987, c. 739, s. 4; 1999‑293, s. 15.)



§ 50-13.11. Orders and agreements regarding medical support and health insurance coverage for minor children.

§ 50‑13.11.  Orders and agreements regarding medical support and health insurance coverage for minor children.

(a)        The court may order a parent of a minor child or other responsible party to provide medical support for the child, or the parties may enter into a written agreement regarding medical support for the child. An order or agreement for medical support for the child may require one or both parties to pay the medical, hospital, dental, or other health care related expenses.

(a1)      The court shall order the parent of a minor child or other responsible party to maintain health insurance for the benefit of the child when health insurance is available at a reasonable cost. If health insurance is not presently available at a reasonable cost, the court shall order the parent of a minor child or other responsible party to maintain health insurance for the benefit of the child when health insurance becomes available at a reasonable cost. As used in this subsection, health insurance is considered reasonable in cost if it is employment related or other group health insurance, regardless of service delivery mechanism. The court may require one or both parties to maintain dental insurance.

(b)        The party ordered or under agreement to provide health insurance shall provide written notice of any change in the applicable insurance coverage to the other party.

(c)        The employer or insurer of the party required to provide health, hospital, and dental insurance shall release to the other party, upon written request, any information on a minor child's insurance coverage that the employer or insurer may release to the party required to provide health, hospital, and dental insurance.

(d)        When a court order or agreement for health insurance is in effect, the signature of either party shall be valid authorization to the insurer to process an insurance claim on behalf of a minor child.

(e)        If the party who is required to provide health insurance fails to maintain the insurance coverage for the minor child, the party shall be liable for any health, hospital, or dental expenses incurred from the date of the court order or agreement that would have been covered by insurance if it had been in force.

(f)         When a noncustodial parent ordered to provide health insurance changes employment and health insurance coverage is available through the new employer, the obligee shall notify the new employer of the noncustodial parent's obligation to provide health insurance for the child. Upon receipt of notice from the obligee, the new employer shall enroll the child in the employer's health insurance plan. (1989 (Reg. Sess., 1990), c. 1067, s. 1; 1991, c. 419, s. 2; c. 761, s. 42; 1997‑433, s. 3.1; 1998‑17, s. 1; 2003‑288, s. 3.2.)



§ 50-13.12. Forfeiture of licensing privileges for failure to pay child support or for failure to comply with subpoena issued pursuant to child support or paternity establishment proceedings.

§ 50‑13.12.  Forfeiture of licensing privileges for failure to pay child support or for failure to comply with subpoena issued pursuant to child support or paternity establishment proceedings.

(a)        As used in this section, the term:

(1)        "Licensing board" means a department, division, agency, officer, board, or other unit of state government that issues hunting, fishing, trapping, drivers, or occupational licenses or licensing privileges.

(2)        "Licensing privilege" means the privilege of an individual to be authorized to engage in an activity as evidenced by hunting, fishing, or trapping licenses, regular and commercial drivers licenses, and occupational, professional, and business licenses.

(3)        "Obligee" means the individual or agency to whom a duty of support is owed or the individual's legal representative.

(4)        "Obligor" means the individual who owes a duty to make child support payments under a court order.

(5)        "Occupational license" means a license, certificate, permit, registration, or any other authorization issued by a licensing board that allows an obligor to engage in an occupation or profession.

(b)        Upon a finding by the district court judge that the obligor is willfully delinquent in child support payments equal to at least one month's child support, or upon a finding that a person has willfully failed to comply with a subpoena issued pursuant to a child support or paternity establishment proceeding, and upon findings as to any specific licensing privileges held by the obligor or held by the person subject to the subpoena, the court may revoke some or all of such privileges until the obligor shall have paid the delinquent amount in full, or, as applicable, until the person subject to the subpoena has complied with the subpoena. The court may stay any such revocation pertaining to the obligor upon conditions requiring the obligor to make full payment of the delinquency over time. Any such stay shall further be conditioned upon the obligor's maintenance of current child support. The court may stay the revocation pertaining to the person subject to the subpoena upon a finding that the person has complied with or is no longer subject to the subpoena. Upon an order revoking such privileges of an obligor that does not stay the revocation, the clerk of superior court shall notify the appropriate licensing board that the obligor is delinquent in child support payments and that the obligor's licensing privileges are revoked until such time as the licensing board receives proof of certification by the clerk that the obligor is no longer delinquent in child support payments. Upon an order revoking such privileges of a person subject to the subpoena that does not stay the revocation, the clerk of superior court shall notify the appropriate licensing board that the person has failed to comply with the subpoena issued pursuant to a child support or paternity establishment proceeding and that the person's licensing privileges are revoked until such time as the licensing board receives proof of certification by the clerk that the person is in compliance with or no longer subject to the subpoena.

(c)        An obligor may file a request with the clerk of superior court for certification that the obligor is no longer delinquent in child support payments upon submission of proof satisfactory to the clerk that the obligor has paid the delinquent amount in full. A person whose licensing privileges have been revoked under subsection (b) of this section because of a willful failure to comply with a subpoena may file a request with the clerk of superior court for certification that the person has met the requirements of or is no longer subject to the subpoena. The clerk shall provide a form to be used for a request for certification. If the clerk finds that the obligor has met the requirements for reinstatement under this subsection, then the clerk shall certify that the obligor is no longer delinquent and shall provide a copy of the certification to the obligor. Upon request of the obligor, the clerk shall mail a copy of the certification to the appropriate licensing board. If the clerk finds that the person whose licensing privileges have been revoked under subsection (b) of this section for failure to comply with a subpoena has complied with or is no longer subject to the subpoena, then the clerk shall certify that the person has met the requirements of or is no longer subject to the subpoena and shall provide a copy of the certification to the person. Upon request of the person, the clerk shall mail a copy of the certification to the appropriate licensing board.

(d)        If licensing privileges are revoked under this section, the obligor may petition the district court for a reinstatement of such privileges. The court may order the privileges reinstated conditioned upon full payment of the delinquency over time. Any order allowing license reinstatement shall additionally require the obligor's maintenance of current child support. If the licensing privileges of a person other than the obligor are revoked under this section for failure to comply with a subpoena, the person may petition the district court for reinstatement of the privileges. The court may order the privileges reinstated if the person has complied with or is no longer subject to the subpoena that was the basis for revocation. Upon reinstatement under this subsection, the clerk of superior court shall certify that the obligor is no longer delinquent and provide a copy of the certification to the obligor. Upon request of the obligor, the clerk shall mail a copy of the certification to the appropriate licensing board. Upon reinstatement of the person whose licensing privileges were revoked based on failure to comply with a subpoena, the clerk of superior court shall certify that the person has complied with or is no longer subject to the subpoena. Upon request of the person whose licensing privileges are reinstated, the clerk shall mail a copy of the certification to the appropriate licensing board.

(e)        An obligor or other person whose licensing privileges are reinstated under this section may provide a copy of the certification set forth in either subsection (c) or (d) to each licensing agency to which the obligor or other person applies for reinstatement of licensing privileges. Upon request of the obligor or other person, the clerk shall mail a copy of the certification to the appropriate licensing board. Upon receipt of a copy of the certification, the licensing board shall reinstate the license.

(f)         Upon receipt of notification by the clerk that an obligor's or other person's licensing privileges are revoked pursuant to this section, the board shall note the revocation on its records and take all necessary steps to implement and enforce the revocation. These steps shall not include the board's independent revocation process pursuant to Chapter 150B of the General Statutes, the Administrative Procedure Act, which process is replaced by the court process prescribed by this section. The revocation pertaining to an obligor shall remain in full force and effect until the board receives certification under this section that the obligor is no longer delinquent in child support payments. The revocation pertaining to the person whose licensing privileges were revoked on the basis of failure to comply with a subpoena shall remain in full force and effect until the board receives certification of reinstatement under subsection (d) of this section. (1995, c. 538, ss. 1, 1.1; 1997‑433, s. 5.3; 1998‑17, s. 1.)



§§ 50-14 through 50-15. Repealed by Session Laws 1967, c. 1152, s. 1.

§§ 50‑14 through 50‑15.  Repealed by Session Laws 1967, c. 1152, s. 1.



§ 50-16. Repealed by Session Laws 1967, c. 1152, s. 1; c. 1153. s. 1.

§ 50‑16.  Repealed by Session Laws 1967, c. 1152, s. 1; c. 1153. s. 1.



§ 50-16.1: Repealed by Session Laws 1995, c. 319, s. 1.

§ 50‑16.1: Repealed by Session Laws 1995, c. 319, s. 1.



§ 50-16.1A. Definitions.

§ 50‑16.1A.  Definitions.

As used in this Chapter, unless the context clearly requires otherwise, the following definitions apply:

(1)        "Alimony" means an order for payment for the support and maintenance of a spouse or former spouse, periodically or in a lump sum, for a specified or for an indefinite term, ordered in an action for divorce, whether absolute or from bed and board, or in an action for alimony without divorce.

(2)        "Dependent spouse" means a spouse, whether husband or wife, who is actually substantially dependent upon the other spouse for his or her maintenance and support or is substantially in need of maintenance and support from the other spouse.

(3)        "Marital misconduct" means any of the following acts that occur during the marriage and prior to or on the date of separation:

a.         Illicit sexual behavior. For the purpose of this section, illicit sexual behavior means acts of sexual or deviate sexual intercourse, deviate sexual acts, or sexual acts defined in G.S. 14‑27.1(4), voluntarily engaged in by a spouse with someone other than the other spouse;

b.         Involuntary separation of the spouses in consequence of a criminal act committed prior to the proceeding in which alimony is sought;

c.         Abandonment of the other spouse;

d.         Malicious turning out‑of‑doors of the other spouse;

e.         Cruel or barbarous treatment endangering the life of the other spouse;

f.          Indignities rendering the condition of the other spouse intolerable and life burdensome;

g.         Reckless spending of the income of either party, or the destruction, waste, diversion, or concealment of assets;

h.         Excessive use of alcohol or drugs so as to render the condition of the other spouse intolerable and life burdensome;

i.          Willful failure to provide necessary subsistence according to one's means and condition so as to render the condition of the other spouse intolerable and life burdensome.

(3a)      through (3d)  Reserved for future codification purposes.

(3e)      "Payor" means any payor, including any federal, State, or local governmental unit, of disposable income to an obligor. When the payor is an employer, payor means employer as defined under 20 U.S.C. § 203(d) of the Fair Labor Standards Act.

(4)        "Postseparation support" means spousal support to be paid until the earlier of any of the following:

a.         The date specified in the order for postseparation support.

b.         The entry of an order awarding or denying alimony.

c.         The dismissal of the alimony claim.

d.         The entry of a judgment of absolute divorce if no claim of alimony is pending at the time of entry of the judgment of absolute divorce.

e.         Termination of postseparation support as provided in G.S. 50‑16.9(b).

Postseparation support may be ordered in an action for divorce, whether absolute or from bed and board, for annulment, or for alimony without divorce. However, if postseparation support is ordered at the time of the entry of a judgment of absolute divorce, a claim for alimony must be pending at the time of the entry of the judgment of divorce.

(5)        "Supporting spouse" means a spouse, whether husband or wife, upon whom the other spouse is actually substantially dependent for maintenance and support or from whom such spouse is substantially in need of maintenance and support. (1995, c. 319, s. 2; 1998‑176, s. 8; 2005‑177, s. 1.)



§ 50-16.2: Repealed by Session Laws 1995, c. 319, s. 1.

§ 50‑16.2:  Repealed by Session Laws 1995, c.  319, s. 1.



§ 50-16.2A. Postseparation support.

§ 50‑16.2A.  Postseparation support.

(a)        In an action brought pursuant to Chapter 50 of the General Statutes, either party may move for postseparation support. The verified pleading, verified motion, or affidavit of the moving party shall set forth the factual basis for the relief requested.

(b)        In ordering postseparation support, the court shall base its award on the financial needs of the parties, considering the parties' accustomed standard of living, the present employment income and other recurring earnings of each party from any source, their income‑earning abilities, the separate and marital debt service obligations, those expenses reasonably necessary to support each of the parties, and each party's respective legal obligations to support any other persons.

(c)        Except when subsection (d) of this section applies, a dependent spouse is entitled to an award of postseparation support if, based on consideration of the factors specified in subsection (b) of this section, the court finds that the resources of the dependent spouse are not adequate to meet his or her reasonable needs and the supporting spouse has the ability to pay.

(d)        At a hearing on postseparation support, the judge shall consider marital misconduct by the dependent spouse occurring prior to or on the date of separation in deciding whether to award postseparation support and in deciding the amount of postseparation support. When the judge considers these acts by the dependent spouse, the judge shall also consider any marital misconduct by the supporting spouse in deciding whether to award postseparation support and in deciding the amount of postseparation support.

(e)        Nothing herein shall prevent a court from considering incidents of post date‑of‑separation marital misconduct as corroborating evidence supporting other evidence that marital misconduct occurred during the marriage and prior to date of separation. (1995, c. 319, s. 2.)



§ 50-16.3: Repealed by Session Laws 1995, c. 319, s. 1.

§ 50‑16.3:  Repealed by Session Laws 1995, c.  319, s. 1.



§ 50-16.3A. Alimony.

§ 50‑16.3A.  Alimony.

(a)        Entitlement.  In an action brought pursuant to Chapter 50 of the General Statutes, either party may move for alimony. The court shall award alimony to the dependent spouse upon a finding that one spouse is a dependent spouse, that the other spouse is a supporting spouse, and that an award of alimony is equitable after considering all relevant factors, including those set out in subsection (b) of this section. If the court finds that the dependent spouse participated in an act of illicit sexual behavior, as defined in G.S. 50‑16.1A(3)a., during the marriage and prior to or on the date of separation, the court shall not award alimony. If the court finds that the supporting spouse participated in an act of illicit sexual behavior, as defined in G.S. 50‑16.1A(3)a., during the marriage and prior to or on the date of separation, then the court shall order that alimony be paid to a dependent spouse. If the court finds that the dependent and the supporting spouse each participated in an act of illicit sexual behavior during the marriage and prior to or on the date of separation, then alimony shall be denied or awarded in the discretion of the court after consideration of all of the circumstances. Any act of illicit sexual behavior by either party that has been condoned by the other party shall not be considered by the court.

The claim for alimony may be heard on the merits prior to the entry of a judgment for equitable distribution, and if awarded, the issues of amount and of whether a spouse is a dependent or supporting spouse may be reviewed by the court after the conclusion of the equitable distribution claim.

(b)        Amount and Duration.  The court shall exercise its discretion in determining the amount, duration, and manner of payment of alimony. The duration of the award may be for a specified or for an indefinite term. In determining the amount, duration, and manner of payment of alimony, the court shall consider all relevant factors, including:

(1)        The marital misconduct of either of the spouses. Nothing herein shall prevent a court from considering incidents of post date‑of‑separation marital misconduct as corroborating evidence supporting other evidence that marital misconduct occurred during the marriage and prior to date of separation;

(2)        The relative earnings and earning capacities of the spouses;

(3)        The ages and the physical, mental, and emotional conditions of the spouses;

(4)        The amount and sources of earned and unearned income of both spouses, including, but not limited to, earnings, dividends, and benefits such as medical, retirement, insurance, social security, or others;

(5)        The duration of the marriage;

(6)        The contribution by one spouse to the education, training, or increased earning power of the other spouse;

(7)        The extent to which the earning power, expenses, or financial obligations of a spouse will be affected by reason of serving as the custodian of a minor child;

(8)        The standard of living of the spouses established during the marriage;

(9)        The relative education of the spouses and the time necessary to acquire sufficient education or training to enable the spouse seeking alimony to find employment to meet his or her reasonable economic needs;

(10)      The relative assets and liabilities of the spouses and the relative debt service requirements of the spouses, including legal obligations of support;

(11)      The property brought to the marriage by either spouse;

(12)      The contribution of a spouse as homemaker;

(13)      The relative needs of the spouses;

(14)      The federal, State, and local tax ramifications of the alimony award;

(15)      Any other factor relating to the economic circumstances of the parties that the court finds to be just and proper.

(16)      The fact that income received by either party was previously considered by the court in determining the value of a marital or divisible asset in an equitable distribution of the parties' marital or divisible property.

(c)        Findings of Fact.  The court shall set forth the reasons for its award or denial of alimony and, if making an award, the reasons for its amount, duration, and manner of payment. Except where there is a motion before the court for summary judgment, judgment on the pleadings, or other motion for which the Rules of Civil Procedure do not require special findings of fact, the court shall make a specific finding of fact on each of the factors in subsection (b) of this section if evidence is offered on that factor.

(d)        In the claim for alimony, either spouse may request a jury trial on the issue of marital misconduct as defined in G.S. 50‑16.1A. If a jury trial is requested, the jury will decide whether either spouse or both have established marital misconduct. (1995, c. 319, s. 2; c. 509, s. 135.2(b); 1998‑176, s. 11.)



§ 50-16.4. Counsel fees in actions for alimony, postseparation support.

§ 50‑16.4.  Counsel fees in actions for alimony, postseparation support.

At any time that a dependent spouse would be entitled to alimony pursuant to G.S. 50‑16.3A, or postseparation support pursuant to G.S. 50‑16.2A, the court may, upon application of such spouse, enter an order for reasonable counsel fees for the benefit of such spouse, to be paid and secured by the supporting spouse in the same manner as alimony. (1967, c. 1152, s. 2; 1995, c. 319, s. 3.)



§ 50-16.5: Repealed by Session Laws 1995, c. 319, s. 1.

§ 50‑16.5:  Repealed by Session Laws 1995, c.  319, s. 1.



§ 50-16.6. When alimony, postseparation support, counsel fees not payable.

§ 50‑16.6.  When alimony, postseparation support, counsel fees not payable.

(a)        Repealed by Session Laws 1995, c. 319, s. 4.

(b)        Alimony, postseparation support, and counsel fees may be barred by an express provision of a valid separation agreement or premarital agreement so long as the agreement is performed. (1871‑2, c. 193, s. 39; Code, s. 1292; Rev., s. 1567; 1919, c. 24; C.S., s. 1667; 1921, c. 123; 1923, c. 52; 1951, c. 893, s. 3; 1953, c. 925; 1955, cc. 814, 1189; 1967, c. 1152, s. 2; 1995, c. 319, s. 4; c. 509, s. 135.3(f).)



§ 50-16.7. How alimony and postseparation support paid; enforcement of decree.

§ 50‑16.7.  How alimony and postseparation support paid; enforcement of decree.

(a)        Alimony or postseparation support shall be paid by lump sum payment, periodic payments, income withholding, or by transfer of title or possession of personal property or any interest therein, or a security interest in or possession of real property, as the court may order. The court may order the transfer of title to real property solely owned by the obligor in payment of lump‑sum payments of alimony or postseparation support or in payment of arrearages of alimony or postseparation support so long as the net value of the interest in the property being transferred does not exceed the amount of the arrearage being satisfied. In every case in which either alimony or postseparation support is allowed and provision is also made for support of minor children, the order shall separately state and identify each allowance.

(b)        The court may require the supporting spouse to secure the payment of alimony or postseparation support so ordered by means of a bond, mortgage, or deed of trust, or any other means ordinarily used to secure an obligation to pay money or transfer property, or by requiring the supporting spouse to execute an assignment of wages, salary, or other income due or to become due.

(c)        If the court requires the transfer of real or personal property or an interest therein as a part of an order for alimony or postseparation support as provided in subsection (a) or for the securing thereof, the court may also enter an order which shall transfer title, as provided in G.S. 1A‑1, Rule 70 and G.S. 1‑228.

(d)        The remedy of arrest and bail, as provided in Article 34 of Chapter 1 of the General Statutes, shall be available in actions for alimony or postseparation support as in other cases.

(e)        The remedies of attachment and garnishment, as provided in Article 35 of Chapter 1 and Article 9 of Chapter 110 of the General Statutes, shall be available in actions for alimony or postseparation support as in other cases, and for such purposes the dependent spouse shall be deemed a creditor of the supporting spouse.

(f)         The remedy of injunction, as provided in Article 37 of Chapter 1 of the General Statutes and G.S. 1A‑1, Rule 65, shall be available in actions for alimony or postseparation support as in other cases.

(g)        Receivers, as provided in Article 38 of Chapter 1 of the General Statutes, may be appointed in actions for alimony or postseparation support as in other cases.

(h)        A dependent spouse for whose benefit an order for the payment of alimony or postseparation support has been entered shall be a creditor within the meaning of Article 3A of Chapter 39 of the General Statutes pertaining to fraudulent conveyances.

(i)         A judgment for alimony or postseparation support obtained in an action therefor shall not be a lien against real property unless the judgment expressly so provides, sets out the amount of the lien in a sum certain, and adequately describes the real property affected; but past‑due periodic payments may by motion in the cause or by a separate action be reduced to judgment which shall be a lien as other judgments.

(j)         Any order for the payment of alimony or postseparation support is enforceable by proceedings for civil contempt, and its disobedience may be punished by proceedings for criminal contempt, as provided in Chapter 5A of the General Statutes.

Notwithstanding the provisions of G.S. 1‑294 or G.S. 1‑289, an order for the periodic payment of alimony that has been appealed to the appellate division is enforceable in the trial court by proceedings for civil contempt during the pendency of the appeal. Upon motion of an aggrieved party, the court of the appellate division in which the appeal is pending may stay any order for civil contempt entered for alimony until the appeal is decided if justice requires.

(k)        The remedies provided by Chapter 1 of the General Statutes Article 28, Execution; Article 29B, Execution Sales; and Article 31, Supplemental Proceedings, shall be available for the enforcement of judgments for alimony and postseparation support as in other cases, but amounts so payable shall not constitute a debt as to which property is exempt from execution as provided in Article 16 of Chapter 1C of the General Statutes.

(l)         The specific enumeration of remedies in this section shall not constitute a bar to remedies otherwise available.

(l1)       The dependent spouse may apply to the court for an order of income withholding for current or delinquent payments of alimony or postseparation support or for any portion of the payments. If the court orders income withholding, a notice of obligation to withhold shall be served on the payor as required by G.S. 1A‑1, Rule 4, Rules of Civil Procedure. Copies of the notice shall be filed with the clerk of court and served upon the supporting spouse by first‑class mail. (1967, c. 1152, s. 2; 1969, c. 541, s. 5; c. 895, s. 18; 1977, c. 711, s. 26; 1985, c. 482, s. 1; c. 689, s. 18; 1995 c. 319, s. 5; 1998‑176, ss. 2, 3; 1999‑456, s. 14.)



§ 50-16.8. Procedure in actions for postseparation support.

§ 50‑16.8.  Procedure in actions for postseparation support.

When an application is made for postseparation support, the court may base its award on a verified pleading, affidavit, or other competent evidence. The court shall set forth the reasons for its award or denial of postseparation support, and if making an award, the reasons for its amount, duration, and manner of payment. (1871‑2, c. 193, ss. 37, 38, 39; 1883, c. 67; Code, ss. 1290, 1291, 1292; Rev., ss. 1565, 1566, 1567; 1919, c. 24; C.S., ss. 1665, 1666, 1667; 1921, c. 123; 1923, c. 52; 1951, c. 893, s. 3; 1953, c. 925; 1955, cc. 814, 1189; 1961, c. 80; 1967, c. 1152, s. 2; 1971, c. 1185, s. 25; 1979, c. 709, s. 4; 1995, c. 319, s. 6.)



§ 50-16.9. Modification of order.

§ 50‑16.9.  Modification of order.

(a)        An order of a court of this State for alimony or postseparation support, whether contested or entered by consent, may be modified or vacated at any time, upon motion in the cause and a showing of changed circumstances by either party or anyone interested. This section shall not apply to orders entered by consent before October 1, 1967.

Any motion to modify or terminate alimony or postseparation support based on a resumption of marital relations between parties who remain married to each other shall be determined pursuant to G.S. 52‑10.2.

(b)        If a dependent spouse who is receiving postseparation support or alimony from a supporting spouse under a judgment or order of a court of this State remarries or engages in cohabitation, the postseparation support or alimony shall terminate. Postseparation support or alimony shall terminate upon the death of either the supporting or the dependent spouse.

As used in this subsection, cohabitation means the act of two adults dwelling together continuously and habitually in a private heterosexual relationship, even if this relationship is not solemnized by marriage, or a private homosexual relationship. Cohabitation is evidenced by the voluntary mutual assumption of those marital rights, duties, and obligations which are usually manifested by married people, and which include, but are not necessarily dependent on, sexual relations. Nothing in this section shall be construed to make lawful conduct which is made unlawful by other statutes.

(c)        When an order for alimony has been entered by a court of another jurisdiction, a court of this State may, upon gaining jurisdiction over the person of both parties in a civil action instituted for that purpose, and upon a showing of changed circumstances, enter a new order for alimony which modifies or supersedes such order for alimony to the extent that it could have been so modified in the jurisdiction where granted. (1871‑2, c. 193, ss. 38, 39; 1883, c. 67; Code, ss. 1291, 1292; Rev., ss. 1566, 1567; 1919, c. 24; C.S., ss. 1666, 1667; 1921, c. 123; 1923, c. 52; 1951, c. 893, s. 3; 1953, c. 925; 1955, cc. 814, 1189; 1961, c. 80; 1967, c. 1152, s. 2; 1987, c. 664, s. 3; 1995, c. 319, s. 7.)



§ 50-16.10. Alimony without action.

§ 50‑16.10.  Alimony without action.

Alimony without action may be allowed by confession of judgment under G.S. 1A‑1, Rule 68.1. (1967, c. 1152, s. 2; 1985, c. 689, s. 19.)



§ 50-16.11: Repealed by Session Laws 1995, c. 319, s. 1.

§ 50‑16.11:  Repealed by Session Laws 1995, c.  319, s. 1.



§ 50-17. Alimony in real estate, writ of possession issued.

§ 50‑17.  Alimony in real estate, writ of possession issued.

In all cases in which the court grants alimony by the assignment of real estate, the court has power to issue a writ of possession when necessary in the judgment of the court to do so. (1868‑ 9, c. 123, s. 1; Code, s. 1293; Rev., s. 1568; C.S., s. 1668.)



§ 50-18. Residence of military personnel; payment of defendant's travel expenses by plaintiff.

§ 50‑18.  Residence of military personnel; payment of defendant's travel expenses by plaintiff.

In any action instituted and prosecuted under this Chapter, allegation and proof that the plaintiff or the defendant has resided or been stationed at a United States army, navy, marine corps, coast guard or air force installation or reservation or any other location pursuant to military duty within this State for a period of six months next preceding the institution of the action shall constitute compliance with the residence requirements set forth in this Chapter;  provided that personal service is had upon the defendant or service is accepted by the defendant, within or without the State as by law provided.

Upon request of the defendant or attorney for the defendant, the court may order the plaintiff to pay necessary travel expenses from defendant's home to the site of the court in order that the defendant  may appear in person to defend said action. (1959, c. 1058.)



§ 50-19. Maintenance of certain actions as independent actions permissible.

§ 50‑19.  Maintenance of certain actions as independent actions permissible.

(a)        Notwithstanding the provisions of G.S. 1A‑1, Rule 13(a), any action for divorce under the provisions of G.S. 50‑5.1 or G.S. 50‑6 that is filed as an independent, separate action may be prosecuted during the pendency of an action for:

(1)        Alimony;

(2)        Postseparation support;

(3)        Custody and support of minor children;

(4)        Custody and support of a person incapable of self‑support upon reaching majority; or

(5)        Divorce pursuant to G.S. 50‑5.1 or G.S. 50‑6.

(b)        Notwithstanding the provisions of G.S. 1A‑1, Rule 13(a), any action described in subdivision (a)(1) through (a)(5) of this section that is filed as an independent, separate action may be prosecuted during the pendency of an action for divorce under G.S. 50‑5.1 or G.S. 50‑6.

(c)        Repealed by Session Laws 1991, c. 569, s. 1. (1979, c. 709, s. 2; 1985, c. 689, s. 20; 1991, c. 569, s. 1; 1995, c. 319, s. 10.)



§ 50-20. Distribution by court of marital and divisible property.

§ 50‑20.  Distribution by court of marital and divisible property.

(a)        Upon application of a party, the court shall determine what is the marital property and divisible property and shall provide for an equitable distribution of the marital property and divisible property between the parties in accordance with the provisions of this section.

(b)        For purposes of this section:

(1)        "Marital property" means all real and personal property acquired by either spouse or both spouses during the course of the marriage and before the date of the separation of the parties, and presently owned, except property determined to be separate property or divisible property in accordance with subdivision (2) or (4) of this subsection. Marital property includes all vested and nonvested pension, retirement, and other deferred compensation rights, and vested and nonvested military pensions eligible under the federal Uniformed Services Former Spouses' Protection Act. It is presumed that all property acquired after the date of marriage and before the date of separation is marital property except property which is separate property under subdivision (2) of this subsection. This presumption may be rebutted by the greater weight of the evidence.

(2)        "Separate property" means all real and personal property acquired by a spouse before marriage or acquired by a spouse by bequest, devise, descent, or gift during the course of the marriage. However, property acquired by gift from the other spouse during the course of the marriage shall be considered separate property only if such an intention is stated in the conveyance. Property acquired in exchange for separate property shall remain separate property regardless of whether the title is in the name of the husband or wife or both and shall not be considered to be marital property unless a contrary intention is expressly stated in the conveyance. The increase in value of separate property and the income derived from separate property shall be considered separate property. All professional licenses and business licenses which would terminate on transfer shall be considered separate property.

(3)        "Distributive award" means payments that are payable either in a lump sum or over a period of time in fixed amounts, but shall not include alimony payments or other similar payments for support and maintenance which are treated as ordinary income to the recipient under the Internal Revenue Code.

(4)        "Divisible property" means all real and personal property as set forth below:

a.         All appreciation and diminution in value of marital property and divisible property of the parties occurring after the date of separation and prior to the date of distribution, except that appreciation or diminution in value which is the result of postseparation actions or activities of a spouse shall not be treated as divisible property.

b.         All property, property rights, or any portion thereof received after the date of separation but before the date of distribution that was acquired as a result of the efforts of either spouse during the marriage and before the date of separation, including, but not limited to, commissions, bonuses, and contractual rights.

c.         Passive income from marital property received after the date of separation, including, but not limited to, interest and dividends.

d.         Increases and decreases in marital debt and financing charges and interest related to marital debt.

(c)        There shall be an equal division by using net value of marital property and net value of divisible property unless the court determines that an equal division is not equitable. If the court determines that an equal division is not equitable, the court shall divide the marital property and divisible property equitably. The court shall consider all of the following factors under this subsection:

(1)        The income, property, and liabilities of each party at the time the division of property is to become effective.

(2)        Any obligation for support arising out of a prior marriage.

(3)        The duration of the marriage and the age and physical and mental health of both parties.

(4)        The need of a parent with custody of a child or children of the marriage to occupy or own the marital residence and to use or own its household effects.

(5)        The expectation of pension, retirement, or other deferred compensation rights that are not marital property.

(6)        Any equitable claim to, interest in, or direct or indirect contribution made to the acquisition of such marital property by the party not having title, including joint efforts or expenditures and contributions and services, or lack thereof, as a spouse, parent, wage earner or homemaker.

(7)        Any direct or indirect contribution made by one spouse to help educate or develop the career potential of the other spouse.

(8)        Any direct contribution to an increase in value of separate property which occurs during the course of the marriage.

(9)        The liquid or nonliquid character of all marital property and divisible property.

(10)      The difficulty of evaluating any component asset or any interest in a business, corporation or profession, and the economic desirability of retaining such asset or interest, intact and free from any claim or interference by the other party.

(11)      The tax consequences to each party, including those federal and State tax consequences that would have been incurred if the marital and divisible property had been sold or liquidated on the date of valuation. The trial court may, however, in its discretion, consider whether or when such tax consequences are reasonably likely to occur in determining the equitable value deemed appropriate for this factor.

(11a)    Acts of either party to maintain, preserve, develop, or expand; or to waste, neglect, devalue or convert the marital property or divisible property, or both, during the period after separation of the parties and before the time of distribution.

(11b)    In the event of the death of either party prior to the entry of any order for the distribution of property made pursuant to this subsection:

a.         Property passing to the surviving spouse by will or through intestacy due to the death of a spouse.

b.         Property held as tenants by the entirety or as joint tenants with rights of survivorship passing to the surviving spouse due to the death of a spouse.

c.         Property passing to the surviving spouse from life insurance, individual retirement accounts, pension or profit‑sharing plans, any private or governmental retirement plan or annuity of which the decedent controlled the designation of beneficiary (excluding any benefits under the federal social security system), or any other retirement accounts or contracts, due to the death of a spouse.

d.         The surviving spouse's right to claim an "elective share" pursuant to G.S. 30‑3.1 through G.S. 30‑33, unless otherwise waived.

(12)      Any other factor which the court finds to be just and proper.

(c1)      Notwithstanding any other provision of law, a second or subsequent spouse acquires no interest in the marital property and divisible property of his or her spouse from a former marriage until a final determination of equitable distribution is made in the marital property and divisible property of the spouse's former marriage.

(d)        Before, during or after marriage the parties may by written agreement, duly executed and acknowledged in accordance with the provisions of G.S. 52‑10 and 52‑10.1, or by a written agreement valid in the jurisdiction where executed, provide for distribution of the marital property or divisible property, or both, in a manner deemed by the parties to be equitable and the agreement shall be binding on the parties.

(e)        Subject to the presumption of subsection (c) of this section that an equal division is equitable, it shall be presumed in every action that an in‑kind distribution of marital or divisible property is equitable. This presumption may be rebutted by the greater weight of the evidence, or by evidence that the property is a closely held business entity or is otherwise not susceptible of division in‑kind. In any action in which the presumption is rebutted, the court in lieu of in‑kind distribution shall provide for a distributive award in order to achieve equity between the parties. The court may provide for a distributive award to facilitate, effectuate or supplement a distribution of marital or divisible property. The court may provide that any distributive award payable over a period of time be secured by a lien on specific property.

(f)         The court shall provide for an equitable distribution without regard to alimony for either party or support of the children of both parties. After the determination of an equitable distribution, the court, upon request of either party, shall consider whether an order for alimony or child support should be modified or vacated pursuant to G.S. 50‑16.9 or 50‑13.7.

(g)        If the court orders the transfer of real or personal property or an interest therein, the court may also enter an order which shall transfer title, as provided in G.S. 1A‑1, Rule 70 and G.S. 1‑228.

(h)        If either party claims that any real property is marital property or divisible property, that party may cause a notice of lis pendens to be recorded pursuant to Article 11 of Chapter 1 of the General Statutes. Any person whose conveyance or encumbrance is recorded or whose interest is obtained by descent, prior to the filing of the lis pendens, shall take the real property free of any claim resulting from the equitable distribution proceeding. The court may cancel the notice of lis pendens upon substitution of a bond with surety in an amount determined by the court to be sufficient provided the court finds that the claim of the spouse against property subject to the notice of lis pendens can be satisfied by money damages.

(i)         Upon filing an action or motion in the cause requesting an equitable distribution or alleging that an equitable distribution will be requested when it is timely to do so, a party may seek injunctive relief pursuant to G.S. 1A‑1, Rule 65 and Chapter 1, Article 37, to prevent the disappearance, waste or conversion of property alleged to be marital property, divisible property, or separate property of the party seeking relief. The court, in lieu of granting an injunction, may require a bond or other assurance of sufficient amount to protect the interest of the other spouse in the property. Upon application by the owner of separate property which was removed from the marital home or possession of its owner by the other spouse, the court may enter an order for reasonable counsel fees and costs of court incurred to regain its possession, but such fees shall not exceed the fair market value of the separate property at the time it was removed.

(i1)       Unless good cause is shown that there should not be an interim distribution, the court may, at any time after an action for equitable distribution has been filed and prior to the final judgment of equitable distribution, enter orders declaring what is separate property and may also enter orders dividing part of the marital property, divisible property or debt, or marital debt between the parties. The partial distribution may provide for a distributive award and may also provide for a distribution of marital property, marital debt, divisible property, or divisible debt. Any such orders entered shall be taken into consideration at trial and proper credit given.

Hearings held pursuant to this subsection may be held at sessions arranged by the chief district court judge pursuant to G.S. 7A‑146 and, if held at such sessions, shall not be subject to the reporting requirements of G.S. 7A‑198.

(j)         In any order for the distribution of property made pursuant to this section, the court shall make written findings of fact that support the determination that the marital property and divisible property has been equitably divided.

(k)        The rights of the parties to an equitable distribution of marital property and divisible property are a species of common ownership, the rights of the respective parties vesting at the time of the parties' separation.

(l)        (1)        A claim for equitable distribution, whether an action is filed or not, survives the death of a spouse so long as the parties are living separate and apart at the time of death.

(2)        The provisions of Article 19 of Chapter 28A of the General Statutes shall be applicable to a claim for equitable distribution against the estate of the deceased spouse.

(3)        Any claim for equitable distribution against the surviving spouse made by the estate of the deceased spouse must be filed with the district court within one year of the date of death of the deceased spouse or be forever barred. (1981, c. 815, s. 1; 1983, c. 309; c. 640, ss. 1, 2; c. 758, ss. 1‑4; 1985, c. 31, ss. 1‑3; c. 143; c. 660, ss. 1‑3; 1987, c. 663; c. 844, s. 2; 1991, c. 635, ss. 1, 1.1; 1991 (Reg. Sess., 1992), c. 960, s. 1; 1995, c. 240, s. 1; c. 245, s. 2; 1997‑212, ss. 2‑5; 1997‑302, s. 1; 1998‑217, s. 7(c); 2001‑364, ss. 2, 3; 2002‑159, s. 33; 2003‑168, ss. 1, 2; 2005‑353, s. 1.)



§ 50-20.1. Pension and retirement benefits.

§ 50‑20.1.  Pension and retirement benefits.

(a)        The award of vested pension, retirement, or other deferred compensation benefits may be made payable:

(1)        As a lump sum by agreement;

(2)        Over a period of time in fixed amounts by agreement;

(3)        By appropriate domestic relations order as a prorated portion of the benefits made to the designated recipient at the time the party against whom the award is made actually begins to receive the benefits; or

(4)        By awarding a larger portion of other assets to the party not receiving the benefits and a smaller share of other assets to the party entitled to receive the benefits.

(b)        The award of nonvested pension, retirement, or other deferred compensation benefits may be made payable:

(1)        As a lump sum by agreement;

(2)        Over a period of time in fixed amounts by agreement; or

(3)        By appropriate domestic relations order as a prorated portion of the benefits made to the designated recipient at the time the party against whom the award is made actually begins to receive the benefits.

(c)        Notwithstanding the provisions of subsections (a) and (b) of this section, the court shall not require the administrator of the fund or plan involved to make any payments until the party against whom the award is made actually begins to receive the benefits unless the plan permits an earlier distribution.

(d)        The award shall be determined using the proportion of time the marriage existed (up to the date of separation of the parties), simultaneously with the employment which earned the vested and nonvested pension, retirement, or deferred compensation benefit, to the total amount of time of employment. The award shall be based on the vested and nonvested accrued benefit, as provided by the plan or fund, calculated as of the date of separation, and shall not include contributions, years of service, or compensation which may accrue after the date of separation. The award shall include gains and losses on the prorated portion of the benefit vested at the date of separation.

(e)        No award shall exceed fifty percent (50%) of the benefits the person against whom the award is made is entitled to receive as vested and nonvested pension, retirement, or other deferred compensation benefits, except that an award may exceed fifty percent (50%) if (i) other assets subject to equitable distribution are insufficient; or (ii) there is difficulty in distributing any asset or any interest in a business, corporation, or profession; or (iii) it is economically desirable for one party to retain an asset or interest that is intact and free from any claim or interference by the other party; or (iv) more than one pension or retirement system or deferred compensation plan or fund is involved, but the benefits award may not exceed fifty percent (50%) of the total benefits of all the plans added together; or (v) both parties consent. In no event shall an award exceed fifty percent (50%) if a plan prohibits an award in excess of fifty percent (50%).

(f)         In the event the person receiving the award dies, the unpaid balance, if any, of the award shall pass to the beneficiaries of the recipient by will, if any, or by intestate succession, or by beneficiary designation with the plan consistent with the terms of the plan unless the plan prohibits such designation. In the event the person against whom the award is made dies, the award to the recipient shall remain payable to the extent permitted by the pension or retirement system or deferred compensation plan or fund involved.

(g)        The court may require distribution of the award by means of a qualified domestic relations order, or as defined in section 414(p) of the Internal Revenue Code of 1986, or by other appropriate order. To facilitate the calculating and payment of distributive awards, the administrator of the system, plan, or fund may be ordered to certify the total contributions, years of service, and pension, retirement, or other deferred compensation benefits payable.

(h)        This section and G.S. 50‑21 shall apply to all pension, retirement, and other deferred compensation plans and funds, including vested and nonvested military pensions eligible under the federal Uniform Services Former Spouses Protection Act, and including funds administered by the State pursuant to Articles 84 through 88 of Chapter 58 and Chapters 120, 127A, 128, 135, 143, 143B, and 147 of the General Statutes, to the extent of a member's accrued benefit at the date of separation, as determined by the court. (1997‑212, s. 1.)



§ 50-21. Procedures in actions for equitable distribution of property; sanctions for purposeful and prejudicial delay.

§ 50‑21.  Procedures in actions for equitable distribution of property; sanctions for purposeful and prejudicial delay.

(a)        At any time after a husband and wife begin to live separate and apart from each other, a claim for equitable distribution may be filed and adjudicated, either as a separate civil action, or together with any other action brought pursuant to Chapter 50 of the General Statutes, or as a motion in the cause as provided by G.S. 50‑11(e) or (f). Within 90 days after service of a claim for equitable distribution, the party who first asserts the claim shall prepare and serve upon the opposing party an equitable distribution inventory affidavit listing all property claimed by the party to be marital property and all property claimed by the party to be separate property, and the estimated date‑of‑separation fair market value of each item of marital and separate property. Within 30 days after service of the inventory affidavit, the party upon whom service is made shall prepare and serve an inventory affidavit upon the other party. The inventory affidavits prepared and served pursuant to this subsection shall be subject to amendment and shall not be binding at trial as to completeness or value. The court may extend the time limits in this subsection for good cause shown. The affidavits are subject to the requirements of G.S. 1A‑1, Rule 11, and are deemed to be in the nature of answers to interrogatories propounded to the parties. Any party failing to supply the information required by this subsection in the affidavit is subject to G.S. 1A‑1, Rules 26, 33, and 37. During the pendency of the action for equitable distribution, discovery may proceed, and the court shall enter temporary orders as appropriate and necessary for the purpose of preventing the disappearance, waste, or destruction of marital or separate property or to secure the possession thereof.

Real or personal property located outside of North Carolina is subject to equitable distribution in accordance with the provisions of G.S. 50‑20, and the court may include in its order appropriate provisions to ensure compliance with the order of equitable distribution.

(b)        For purposes of equitable distribution, marital property shall be valued as of the date of the separation of the parties, and evidence of preseparation and postseparation occurrences or values is competent as corroborative evidence of the value of marital property as of the date of the separation of the parties. Divisible property and divisible debt shall be valued as of the date of distribution.

(c)        Nothing in G.S. 50‑20 or this section shall restrict or extend the right to trial by jury as provided by the Constitution of North Carolina.

(d)        Within 120 days after the filing of the initial pleading or motion in the cause for equitable distribution, the party first serving the pleading or application shall apply to the court to conduct a scheduling and discovery conference. If that party fails to make application, then the other party may do so. At the conference the court shall determine a schedule of discovery as well as consider and rule upon any motions for appointment of expert witnesses, or other applications, including applications to determine the date of separation, and shall set a date for the disclosure of expert witnesses and a date on or before which an initial pretrial conference shall be held.

At the initial pretrial conference the court shall make inquiry as to the status of the case and shall enter a date for the completion of discovery, the completion of a mediated settlement conference, if applicable, and the filing and service of motions, and shall determine a date on or after which a final pretrial conference shall be held and a date on or after which the case shall proceed to trial.

The final pretrial conference shall be conducted pursuant to the Rules of Civil Procedure and the General Rules of Practice in the applicable district or superior court, adopted pursuant to G.S. 7A‑34. The court shall rule upon any matters reasonably necessary to effect a fair and prompt disposition of the case in the interests of justice.

(e)        Upon motion of either party or upon the court's own initiative, the court shall impose an appropriate sanction on a party when the court finds that:

(1)        The party has willfully obstructed or unreasonably delayed, or has attempted to obstruct or unreasonably delay, discovery proceedings, including failure to make discovery pursuant to G.S. 1A‑1, Rule 37, or has willfully obstructed or unreasonably delayed or attempted to obstruct or unreasonably delay any pending equitable distribution proceeding, and

(2)        The willful obstruction or unreasonable delay of the proceedings is or would be prejudicial to the interests of the opposing party.

Delay consented to by the parties is not grounds for sanctions. The sanction may include an order to pay the other party the amount of the reasonable expenses and damages incurred because of the willful obstruction or unreasonable delay, including a reasonable attorneys' fee, and including appointment by the court, at the offending party's expense, of an accountant, appraiser, or other expert whose services the court finds are necessary to secure in order for the discovery or other equitable distribution proceeding to be timely conducted. (1981, c. 815, s. 6; 1983, c. 671, s. 1; 1985, c. 689, s. 21; 1987, c. 844, s. 1; 1991, c. 610, s. 2; 1991 (Reg. Sess., 1992), c. 910, s. 1; 1993, c. 209, s. 1; 1995, c. 244, s. 1; c. 245, s. 1; 1997‑302, s. 2; 2001‑364, s. 1.)



§ 50-22. Action on behalf of an incompetent.

§ 50‑22.  Action on behalf of an incompetent.

A duly appointed attorney‑in‑fact who has the power to sue and defend civil actions on behalf of an incompetent spouse and who has been appointed pursuant to a durable power of attorney executed in accordance with Chapter 32A of the General Statutes, a guardian appointed in accordance with Chapter 35A of the General Statutes, or a guardian ad litem appointed in accordance with G.S. 1A‑1, Rules 17 and 25(b), may commence, defend, maintain, arbitrate, mediate, or settle any action authorized by this Chapter on behalf of an incompetent spouse. However, only a competent spouse may commence an action for absolute divorce.  (1991, c. 610, s. 1; 2009‑224, s. 1.)



§§ 50-23 through 50-29. Reserved for future codification purposes.

§§ 50‑23 through 50‑29.  Reserved for future codification purposes.



§ 50-30. Findings; policy; and purpose.

Article 2.

Expedited Process for Child Support Cases.

§ 50‑30.  Findings; policy; and purpose.

(a)        Findings.  The General Assembly makes the following findings:

(1)        There is a strong public interest in providing fair, efficient, and swift judicial processes for establishing and enforcing child support obligations. Children are entitled to support from their parents, and court assistance is often required for the establishment and enforcement of parental support obligations. Children who do not receive support from their parents often become financially dependent on the State.

(2)        The State shall have laws that meet the federal requirements on expedited processes for obtaining and enforcing child support orders for purposes of federal reimbursement under Title IV‑D of the Social Security Act, 42 U.S.C. § 66(a)(2). The Secretary of the United States Department of Health and Human Services may waive the expedited process requirement with respect to one or more district court district as defined in G.S. 7A‑133 on the basis of the effectiveness and timeliness of support order issuance and enforcement within the district.

(3)        The State has a strong financial interest in complying with the expedited process requirement, and other requirements, of Title IV‑D of the Social Security Act, but the State would incur substantial expense in creating statewide an expedited child support process as defined by federal law.

(4)        The State's judicial system is largely capable of processing child support cases in a timely and efficient manner and has a strong commitment to an expeditious system.

(5)        The substantial expense the State would incur in creating a new system for obtaining and enforcing child support orders would be reduced and better spent by improving the present system.

(b)        Purpose and Policy.  It is the policy of this State to ensure, to the maximum extent possible, that child support obligations are established and enforced fairly, efficiently, and swiftly through the judicial system by means that make the best use of the State's resources. It is the purpose of this Article to facilitate this policy. The Administrative Office of the Courts and judicial officials in each district court district as defined in G.S. 7A‑133 shall make a diligent effort to ensure that child support cases, from the time of filing to the time of disposition, are handled fairly, efficiently, and swiftly. The Administrative Office of the Courts and the State Department of Health and Human Services shall work together to improve procedures for the handling of child support cases in which the State or county has an interest, including all cases that qualify in any respect for federal reimbursement under Title IV‑D of the Social Security Act. (1985 (Reg. Sess., 1986), c. 993, s. 1; 1987 (Reg. Sess., 1988), c. 1037, s. 86; 1997‑443, s. 11A.18.)



§ 50-31. Definitions.

§ 50‑31.  Definitions.

As used in this Article, unless the context clearly requires otherwise:

(1)        "Child support case" means the part of any civil or criminal action or proceeding, whether intrastate or interstate, that involves a claim for the establishment or enforcement of a child support obligation.

(2)        "Dispose" or "disposition" of a child support case means the entry of an order in a child support case that:

a.         Dismisses the claim for establishment or enforcement of the child support obligation; or

b.         Establishes a child support obligation, either temporary or permanent, and directs how that obligation is to be satisfied; or

c.         Orders a particular child support enforcement remedy.

(3)        "Expedited process" means a procedure for having child support orders established and enforced by a magistrate or clerk who has been designated as a child support hearing officer pursuant to this Article.

(4)        "Federal expedited process requirement" means the provision in Title IV, Part D of the Social Security Act, 42 U.S.C. § 666(a)(2), that requires as a condition of the receipt of federal funds that a state have laws that require the use of federally defined expedited processes for obtaining and enforcing child support orders.

(5)        "Filing" means the date the defendant is served with a pleading that seeks establishment or enforcement of a child support obligation, or the date written notice or a pleading is sent to a party seeking establishment or enforcement of a child support obligation.

(6)        "Hearing officer" or "child support hearing officer" means a  clerk or assistant clerk of superior court or a magistrate who has been designated pursuant to this Article to hear and enter orders in child support cases.

(7)        "Initiating party" means the party, the attorney for a party, a child support enforcement agency established pursuant to Title IV, Part D of the Social Security Act, or the clerk of superior court who initiates an action, proceeding, or procedure as allowed or required by law for the establishment or enforcement of a child support obligation. (1985 (Reg. Sess., 1986), c. 993, s. 1; 1987, c. 346.)



§ 50-32. Disposition of cases within 60 days; extension.

§ 50‑32.  Disposition of cases within 60 days; extension.

Except where paternity is at issue, in all child support cases the district court judge shall dispose of the case from filing to disposition within 60 days, except that this period may be extended for a maximum of 30 days by order of the court if:

(1)        Either party or his attorney cannot be present for the hearing; or

(2)        The parties have consented to an extension. (1985 (Reg. Sess., 1986), c. 993, s. 1.)



§ 50-33. Waiver of expedited process requirement.

§ 50‑33.  Waiver of expedited process requirement.

(a)        State to Seek Waiver.  The State Department of Health and Human Services, with the assistance of the Administrative Office of the Courts, shall vigorously pursue application to the United States Department of Health and Human Services for waivers of the federal expedited process requirement.

(b)        Districts That Do Not Qualify.  In any district court district as defined in G.S. 7A‑133 that does not qualify for a waiver of the federal expedited process requirement, an expedited process shall be established as provided in G.S. 50‑34. (1985 (Reg. Sess., 1986), c. 993, s. 1; 1987 (Reg. Sess., 1988), c. 1037, s. 87; 1997‑443, s. 11A.19.)



§ 50-34. Establishment of an expedited process.

§ 50‑34.  Establishment of an expedited process.

(a)        Districts Required to Have Expedited Process.  In any district court district as defined in G.S. 7A‑133 that is required by G.S. 50‑33(b) to establish an expedited child support process, the Director of the Administrative Office of the Courts shall notify the chief district court judge and the clerk or clerks of superior court in the district in writing of the requirement. The Director of the Administrative Office of the Courts, the chief district court judge, and the clerk or clerks of superior court in the district shall implement an expedited child support process as provided in this section.

(b)        Procedure for Establishing Expedited Process.  When a district court district as defined in G.S. 7A‑133 is required to implement an expedited process, the Director of the Administrative Office of the Courts, the chief district judge, and the clerk of superior court in an affected county shall determine by agreement whether the child support hearing officer or officers for that county shall be one or more clerks or one or more magistrates. If such agreement has not been reached within 15 days after the notice required by subsection (a) when implementation is required, the Director of the Administrative Office of the Courts shall make the decision. If it is decided that the hearing officer or officers for a county shall be magistrates, the chief district judge, the clerk of superior court, and the Director of the Administrative Office of the Courts shall ensure his or their qualification for the position. If it is decided that the hearing officer or officers for a county shall be the clerk or assistant clerks, the clerk of superior court in the county shall designate the person or persons to serve as hearing officer, and the chief district judge, the clerk of superior court, and the Director of the Administrative Office of the Courts shall ensure his or their qualification for the position.

(c)        Public To Be Informed.  When an expedited process is to be implemented in a county or district court district as defined in G.S. 7A‑133, the chief district court judge, the clerk or clerks of superior court in affected counties in the district, and the Administrative Office of the Courts shall take steps to ensure that attorneys, the general public, and parties to pending child support cases in the county or district are informed of the change in procedures and helped to understand and use the new system effectively. (1985 (Reg. Sess., 1986), c. 993, s. 1; 1987 (Reg. Sess., 1988), c. 1037, s. 88.)



§ 50-35. Authority and duties of a child support hearing officer.

§ 50‑35.  Authority and duties of a child support hearing officer.

A child support hearing officer who is properly qualified and designated under this Article has the following authority and responsibilities in all child support cases:

(1)        To conduct hearings and to ensure that the parties' due process rights are protected;

(2)        To take testimony and establish a record;

(3)        To evaluate evidence and make decisions regarding the establishment or enforcement of child support orders;

(4)        To accept and approve voluntary acknowledgements of support liability and stipulated agreements setting the amount of support obligations;

(5)        To accept and approve voluntary acknowledgements and affirmations of paternity;

(6)        Except as otherwise provided in this Article, to enter child  support orders that have the same force and effect as orders entered by a district court judge;

(7)        To enter temporary child support orders pending the resolution of unusual or complicated issues by a district court judge;

(8)        To enter default orders; and

(9)        To subpoena witnesses and documents. (1985 (Reg. Sess., 1986), c. 993, s. 1.)



§ 50-36. Child support procedures in districts with expedited process.

§ 50‑36.  Child support procedures in districts with expedited process.

(a)        Scheduling of Cases.  The procedures of this section shall apply to all child support cases in any district court district as defined in G.S. 7A‑133 or county in which an expedited process has been established. All claims for the establishment or enforcement of a child support obligation, whether the claim is made in a separate action or as part of a divorce or any other action, shall be scheduled for hearing before the child support hearing officer. The initiating party shall send a notice of the date, time, and place of the hearing to all other parties. Service of process shall be made and notices given as provided by G.S. 1A‑1, Rules of Civil Procedure.

(b)        Place of Hearing.  The hearing before the child support hearing officer need not take place in a courtroom, but shall be conducted in an appropriate judicial setting.

(c)        Hearing Procedures.  The hearing of a case before a child support officer is without a jury. The rules of evidence applicable in the trial of civil actions generally are observed; however, the hearing officer may require the parties to produce and may consider financial affidavits, State and federal tax returns, and other financial or employment records. Except as otherwise provided in this Article, the hearing officer shall determine the parties' child support rights and obligations and enter an appropriate order based on the evidence and the child support laws of the State. All parties shall be provided with a copy of the order.

(d)        Record of Proceeding.  The record of a proceeding before a child support hearing officer shall consist of the pleadings filed in the child support case, documentation of proper service or notice or waiver, and a copy of the hearing officer's order. No verbatim recording or transcript shall be required or provided at State expense.

(e)        Transfer to District Court Judge.  Upon his own motion or upon motion of any party, the hearing officer shall transfer a case for hearing before a district court judge when the case involves:

(1)        A contested paternity action;

(2)        A custody dispute;

(3)        Contested visitation rights;

(4)        The ownership, possession, or transfer of an interest in property to satisfy a child support obligation; or

(5)        Other complex issues.

Upon ordering such a transfer, except in cases of contested paternity, the hearing officer shall also enter a temporary order that provides for the payment of a money amount or otherwise addresses the child's need for support pending the resolution of the case by the district court judge. The chief district court judge shall establish a procedure for such transferred cases to be given priority for hearing before a district court judge. (1985 (Reg. Sess., 1986), c. 993, s. 1; 1987 (Reg. Sess., 1988), c. 1037, s. 89.)



§ 50-37. Enforcement authority of child support hearing officer; contempt.

§ 50‑37.  Enforcement authority of child support hearing officer; contempt.

When a child support case is before a child support hearing officer for enforcement of a child support order, the hearing officer has the same authority that a district court judge would have, except in cases of contempt. Orders that commit a party to jail for civil or criminal contempt for the nonpayment of child support, or for otherwise failing to comply with a child support order, may be entered only by a district court judge. When it appears to a hearing officer that there is probable cause for finding such contempt in a case before the child support hearing officer and that no other enforcement remedy would be effective or sufficient, the hearing officer shall enter an order finding probable cause and referring the case for hearing before a district court judge. The order may indicate the amount of payment the responsible parent may make, or other action he may take, or both, to comply with the child support order. If proof of compliance is made to the hearing officer within a time specified in the order, the hearing officer may cancel the referral of the contempt case to district court. Except as specifically limited by this section, a clerk or magistrate acting as a child support hearing officer retains all of the contempt powers he or she otherwise has by  virtue of being a clerk or magistrate. (1985 (Reg. Sess., 1986), c. 993, s. 1.)



§ 50-38. Appeal from orders of the child support hearing officer.

§ 50‑38.  Appeal from orders of the child support hearing officer.

(a)        Appeal; Hearing De Novo.  Any party may appeal an order of a child support hearing officer for a hearing de novo before a district court judge by giving notice of appeal at the hearing or in writing within 10 days after entry of judgment. Upon appeal noted, the clerk of superior court shall place the case on the civil issue docket of the district court. The chief district court judge shall establish a procedure for such transferred cases to be given priority for hearing before a district court judge. Unless appealed from, the order of the hearing officer is final.

(b)        Order Not Stayed Pending Appeal.  Appeal from an order of a child support hearing officer does not stay the execution or enforcement of the order unless, on application of the appellant, a district court judge orders such a stay. (1985 (Reg. Sess., 1986), c. 993, s. 1.)



§ 50-39. Qualifications of child support hearing officer.

§ 50‑39.  Qualifications of child support hearing officer.

(a)        Qualifications.  A clerk or assistant clerk of superior court or a magistrate, to be designated and serve as a child support hearing officer, shall satisfy each of the following qualifications:

(1)        Be at least 21 years of age and not older than 70 years of age, and have a high school degree or its equivalent.

(2)        Be qualified by training and temperament to be effective in relating to parties in child support cases and in conducting hearings fairly and efficiently.

(3)        Be certified by the Administrative Office of the Courts as having completed the training required by subsection (b).

(4)        Establish that he has one of the following qualifications;

a.         Election or appointment as the clerk of superior court; or

b.         Three years experience as an assistant clerk of superior court working in child support or related matters; or

c.         Six years experience as an assistant clerk of superior court; or

d.         Four years experience as a magistrate whose duties have included, in substantial part, the disposition of civil matters; or

e.         Pursuant to G.S. 7A‑171.1, five to seven years eligibility for pay as a magistrate; or

f.          Three years experience working in the field of child support enforcement or a related field.

(b)        Training Required.  Before a clerk or assistant clerk or a magistrate may conduct hearings as a child support hearing officer he must satisfactorily complete a course of instruction in the conduct of such hearings established by the Administrative Office of the Courts. The Administrative Office of the Courts shall establish a course in the conduct of such hearings. The Administrative Office of the Courts may contract with qualified educational organizations to conduct the course of instruction and must reimburse the clerks or magistrates attending for travel and subsistence incurred in taking such training. (1985 (Reg. Sess., 1986), c. 993, s. 1.)



§ 50-40. Reserved for future codification purposes.

§ 50‑40.  Reserved for future codification purposes.



§ 50-41. Purpose; short title.

Article 3.

Family Law Arbitration Act.

§ 50‑41.  Purpose; short title.

(a)        It is the policy of this State to allow, by agreement of all parties, the arbitration of all issues arising from a marital separation or divorce, except for the divorce itself, while preserving a right of modification based on substantial change of circumstances related to alimony, child custody, and child support. Pursuant to this policy, the purpose of this Article is to provide for arbitration as an efficient and speedy means of resolving these disputes, consistent with Chapters 50, 50A, 50B, 51, 52, 52B, and 52C of the General Statutes and similar legislation, to provide default rules for the conduct of arbitration proceedings, and to assure access to the courts of this State for proceedings ancillary to this arbitration.

(b)        This Article may be cited as the North Carolina Family Law Arbitration Act. (1999‑185, s. 1.)



§ 50-42. Arbitration agreements made valid, irrevocable, and enforceable.

§ 50‑42.  Arbitration agreements made valid, irrevocable, and enforceable.

(a)        During, or after marriage, parties may agree in writing to submit to arbitration any controversy, except for the divorce itself, arising out of the marital relationship. Before marriage, parties may agree in writing to submit to arbitration any controversy, except for child support, child custody, or the divorce itself, arising out of the marital relationship. This agreement is valid, enforceable, and irrevocable except with both parties' consent, without regard to the justiciable character of the controversy and without regard to whether litigation is pending as to the controversy.

(b)        This Article does not apply to an agreement to arbitrate in which a provision stipulates that this Article does not apply or to any arbitration or award under an agreement in which a provision stipulates that this Article does not apply. (1999‑185, s. 1.)



§ 50-42.1. Nonwaivable provisions.

§ 50‑42.1.  Nonwaivable provisions.

(a)        Except as otherwise provided in subsections (b) and (c) of this section or in this Article, a party to an agreement to arbitrate or an arbitration proceeding may waive, or the parties may vary the effect of, the requirements of this Article to the extent provided by law. Any waiver or agreement must be in writing.

(b)        Before a controversy arises that is subject to an agreement to arbitrate, a party to the agreement may not:

(1)        Waive or agree to vary the effect of the requirements of G.S. 50‑42, 50‑49(a), (b), or (c), 50‑58, or 50‑59.

(2)        Agree to unreasonably restrict the right to notice of the initiation of an arbitration proceeding under G.S. 50‑42.2(a) or (b).

(3)        Agree to unreasonably restrict the right to disclosure of any facts by a neutral arbitrator under G.S. 50‑45.1.

(c)        Except as otherwise provided in this Article, a party to an agreement to arbitrate or an arbitration proceeding may not waive, or the parties shall not vary the effect of, the requirements of this section or G.S. 50‑43, 50‑45(f), 50‑52 through 50‑57, or 50‑60 through 50‑62.

(d)        Any waiver contrary to this section shall not be effective but shall not have the effect of voiding the agreement to arbitrate. (2005‑187, s. 1.)



§ 50-42.2. Notice.

§ 50‑42.2.  Notice.

(a)        A person initiates an arbitration proceeding by giving written notice to the other parties to the agreement to arbitrate in the manner in which the parties have agreed or, in the absence of agreement, by certified or registered mail, return receipt requested, or by service as authorized for the commencement of a civil action under the North Carolina Rules of Civil Procedure.

(b)        Unless a person objects to the lack or insufficiency of notice not later than the beginning of the hearing, the person's appearance at the hearing waives the objection.

(c)        Except as otherwise provided in this Article, a person gives notice to another person by taking action that is reasonably necessary to inform the other person in the ordinary course of business, regardless of whether the person acquires knowledge of the notice.

(d)        A person has notice if the person has knowledge of the notice or has received notice.

(e)        A person receives notice when it comes to the person's attention or the notice is delivered at the person's place of residence or place of business or at another location held out by the person as a place of delivery of communications. (2005‑187, s. 1.)



§ 50-43. Proceedings to compel or stay arbitration.

§ 50‑43.  Proceedings to compel or stay arbitration.

(a)        On a party's application showing an agreement under G.S. 50‑42 and an opposing party's refusal to arbitrate, the court shall order the parties to proceed with the arbitration. If an opposing party denies existence of an agreement to arbitrate, the court shall proceed summarily to determine whether a valid agreement exists and shall order arbitration if it finds for the moving party; otherwise, the application shall be denied.

(b)        Upon the application of a party, the court may stay an arbitration proceeding commenced or threatened on a showing that there is no agreement to arbitrate. This issue, when in substantial and bona fide dispute, shall be immediately and summarily tried and the court shall order a stay if it finds for the moving party. If the court finds for the opposing party, the court shall order the parties to go to arbitration. An arbitrator shall decide whether a condition precedent to arbitrability has been fulfilled and whether a contract containing a valid agreement to arbitrate is enforceable. If a party to a judicial proceeding challenges the existence of, or claims that a controversy is not subject to, an agreement to arbitrate, the arbitration proceeding may continue pending final resolution of the issue by the court unless the court otherwise orders.

(c)        If an issue referable to arbitration under an alleged agreement is involved in an action or proceeding pending in a court of competent jurisdiction, the application shall be made in that court. Otherwise, the application may be made in any court of competent jurisdiction.

(d)        The court shall order a stay in any action or proceeding involving an issue subject to arbitration if an order or an application for arbitration has been made under this section. If the issue is severable, the stay may be with respect to that specific issue only. When the application is made in an action or proceeding, the order compelling arbitration shall include a stay of the court action or proceeding.

(e)        An order for arbitration shall not be refused and a stay of arbitration shall not be granted on the ground that the claim in issue lacks merit or because grounds for the claim have not been shown. (1999‑185, s. 1; 2005‑187, s. 2.)



§ 50-44. Interim relief and interim measures.

§ 50‑44.  Interim relief and interim measures.

(a)        In the case of an arbitration where arbitrators have not yet been appointed, or where the arbitrators are unavailable, a party may seek interim relief directly from a court as provided in subsection (c) of this section. Enforcement shall be granted as provided by the law applicable to the type of interim relief sought.

(b)        In all other cases a party shall seek interim measures as described in subsection (d) of this section from the arbitrators. A party has no right to seek interim relief from a court, except that a party to an arbitration governed by this Article may request from the court enforcement of the arbitrators' order granting interim measures and review or modification of any interim measures governing child support or child custody.

(c)        In connection with an agreement to arbitrate or a pending arbitration, the court may grant under subsection (a) of this section any of the following:

(1)        An order of attachment or garnishment;

(2)        A temporary restraining order or preliminary injunction;

(3)        An order for claim and delivery;

(4)        Appointment of a receiver;

(5)        Delivery of money or other property into court;

(6)        Notice of lis pendens;

(7)        Any relief permitted by G.S. 7B‑502, 7B‑1902, 50‑13.5(d), 50‑16.2A, 50‑20(h), 50‑20(i), or 50‑20(i1); or Chapter 50A, Chapter 50B, or Chapter 52C of the General Statutes;

(8)        Any relief permitted by federal law or treaties to which the United States is a party; or

(9)        Any other order necessary to ensure preservation or availability of assets or documents, the destruction or absence of which would likely prejudice the conduct or effectiveness of the arbitration.

(d)        The arbitrators may, at a party's request, order any party to take any interim measures of protection that the arbitrators consider necessary in respect to the subject matter of the dispute, including interim measures analogous to interim relief specified in subsection (c) of this section. The arbitrators may require any party to provide appropriate security, including security for costs as provided in G.S. 50‑51, in connection with interim measures.

(e)        In considering a request for interim relief or enforcement of interim relief, any finding of fact of the arbitrators in the proceeding shall be binding on the court, including any finding regarding the probable validity of the claim that is the subject of the interim relief sought or granted, except that the court may review any findings of fact or modify any interim measures governing child support or child custody.

(f)         Where the arbitrators have not ruled on an objection to their jurisdiction, the findings of the arbitrators shall not be binding on the court until the court has made an independent finding as to the arbitrators' jurisdiction. If the court rules that the arbitrators do not have jurisdiction, the application for interim relief shall be denied.

(g)        Availability of interim relief or interim measures under this section may be limited by the parties' prior written agreement, except for relief pursuant to G.S. 7B‑502, 7B‑1902, 50‑13.5(d), 50‑20(h), 50B‑3, Chapter 52C of the General Statutes; federal law; or treaties to which the United States is a party, whose purpose is to provide immediate, emergency relief or protection.

(h)        Arbitrators who have cause to suspect that any child is abused or neglected shall report the case of that child to the director of the department of social services of the county where the child resides or, if the child resides out‑of‑state, of the county where the arbitration is conducted.

(i)         A party seeking interim measures, or any other proceeding before the arbitrators, shall proceed in accordance with the agreement to arbitrate. If the agreement to arbitrate does not provide for a method of seeking interim measures, or for other proceedings before the arbitrators, the party shall request interim measures or a hearing by notifying the arbitrators and all other parties of the request. The arbitrators shall notify the parties of the date, time, and place of the hearing.

(j)         A party does not waive the right to arbitrate by proceeding under this section. (1999‑185, s. 1; 2005‑187, s. 3.)



§ 50-45. Appointment of arbitrators; rules for conducting the arbitration.

§ 50‑45.  Appointment of arbitrators; rules for conducting the arbitration.

(a)        Unless the parties otherwise agree in writing, a single arbitrator shall be chosen by the parties to arbitrate all matters in dispute.

(b)        If the arbitration agreement provides a method of appointment of arbitrators, this method shall be followed. The agreement may provide for appointing one or more arbitrators. Upon the application of a party, the court shall appoint arbitrators in any of the following situations:

(1)        The method agreed upon by the parties in the arbitration agreement fails or for any reason cannot be followed.

(2)        An arbitrator who has already been appointed fails or is unable to act, and a successor has not been chosen by the parties.

(3)        The parties cannot agree on an arbitrator.

(c)        Arbitrators appointed by the court have all the powers of those arbitrators specifically named in the agreement. In appointing arbitrators, a court shall consult with prospective arbitrators as to their availability and shall refer to each of the following:

(1)        The positions and desires of the parties.

(2)        The issues in dispute.

(3)        The skill, substantive training, and experience of prospective arbitrators in those issues, including their skill, substantive training, and experience in family law issues.

(4)        The availability of prospective arbitrators.

(d)        The parties may agree in writing to employ an established arbitration institution to conduct the arbitration. If the agreement does not provide a method for appointment of arbitrators and the parties cannot agree on an arbitrator, the court may appoint an established arbitration institution the court considers qualified in family law arbitration to conduct the arbitration.

(e)        The parties may agree in writing on rules for conducting the arbitration. If the parties cannot agree on rules for conducting the arbitration, the arbitrators shall select the rules for conducting the arbitration after hearing all parties and taking particular reference to model rules developed by arbitration institutions or similar sources. If the arbitrators cannot decide on rules for conducting the arbitration, upon application by a party, the court may order use of rules for conducting the arbitration, taking particular reference to model rules developed by arbitration institutions or similar sources.

(f)         Arbitrators and established arbitration institutions, whether chosen by the parties or appointed by the court, have the same immunity as judges from civil liability for their conduct in the arbitration.

(g)        "Arbitration institution" means any neutral, independent organization, association, agency, board, or commission that initiates, sponsors, or administers arbitration proceedings, including involvement in appointment of arbitrators.

(h)        The court may award costs under G.S. 50‑51(f) in connection with applications and other proceedings under this section. (1999‑185, s. 1; 2005‑187, s. 4.)



§ 50-45.1. Disclosure by arbitrator.

§ 50‑45.1.  Disclosure by arbitrator.

(a)        Before accepting appointment, an individual who is requested to serve as an arbitrator, after making a reasonable inquiry, shall disclose to all parties to the agreement to arbitrate and to the arbitration proceeding and to any other arbitrators any known facts that a reasonable person would consider likely to affect the impartiality of the arbitrator in the arbitration proceeding, including:

(1)        A financial or personal interest in the outcome of the arbitration proceeding.

(2)        An existing or past relationship with any of the parties to the agreement to arbitrate or to the arbitration proceeding, their counsel or representatives, a witness, or other arbitrators.

(b)        An arbitrator has a continuing obligation to disclose to all parties to the agreement to arbitrate and to the arbitration proceeding and to any other arbitrators any facts that the arbitrator learns after accepting appointment that a reasonable person would consider likely to affect the impartiality of the arbitrator.

(c)        If an arbitrator discloses a fact required by subsection (a) or (b) of this section to be disclosed and a party timely objects to the appointment or continued service of the arbitrator based upon the fact disclosed, the objection may be grounds for vacating an award made by the arbitrator under G.S. 50‑54(a)(2).

(d)        If the arbitrator did not disclose a fact as required by subsection (a) or (b) of this section, upon timely objection by a party, the court may vacate an award pursuant to G.S. 50‑54(a)(2).

(e)        An arbitrator appointed as a neutral arbitrator who does not disclose a known, direct, and material interest in the outcome of the arbitration proceeding or a known, existing, and substantial relationship with a party is presumed to act with evident partiality under G.S. 50‑54(a)(2).

(f)         If the parties to an arbitration proceeding agree to the procedures of an arbitration institution or any other procedures for challenges to arbitrators before an award is made, substantial compliance with those procedures is a condition precedent to a motion to vacate an award on those grounds pursuant to G.S. 50‑54(a)(2). (2005‑187, s. 5.)



§ 50-46. Majority action by arbitrators.

§ 50‑46.  Majority action by arbitrators.

The arbitrators' powers shall be exercised by a majority unless otherwise provided by the parties' written arbitration agreement or this Article. (1999‑185, s. 1; 2005‑187, s. 6.)



§ 50-47. Hearing.

§ 50‑47.  Hearing.

Unless otherwise provided by the parties' written agreement:

(1)        The arbitrators shall appoint a time and place for the hearing and notify the parties or their counsel by personal service or by registered or certified mail, return receipt requested, not less than five days before the hearing. Appearance of a party at the hearing waives any claim of deficiency of notice. The arbitrators may adjourn the hearing from time to time as necessary and, on request of a party and for good cause shown, or upon their own motion, may postpone the hearing to a time not later than the date fixed by the written agreement for making the award unless the parties consent to a later date. The arbitrators may hear and determine the controversy upon the evidence produced notwithstanding the failure of a party duly notified to appear. Upon application of a party, the court may direct the arbitrators to proceed promptly with the hearing and determination of the controversy.

(2)        The parties are entitled to be heard, to present evidence material to the controversy, and to cross‑examine witnesses appearing at the hearing.

(3)        All the arbitrators shall conduct the hearing, but a majority may determine any question and may render a final award. If, during the course of the hearing, an arbitrator for any reason ceases to act, the remaining arbitrators appointed to act as neutrals may continue with the hearing and determination of the controversy.

(4)        Upon request of any party or at the election of any arbitrator, the arbitrators shall cause to be made a record of testimony and evidence introduced at the hearing. The arbitrators shall decide how the cost of the record will be apportioned. (1999‑185, s. 1; 2005‑187, s. 7.)



§ 50-48. Representation by attorney.

§ 50‑48.  Representation by attorney.

A party has the right to be represented by counsel at any proceeding or hearing under this Article. A waiver of representation prior to a proceeding or hearing is ineffective. (1999‑185, s. 1.)



§ 50-49. Witnesses; subpoenas; depositions; court assistance.

§ 50‑49.  Witnesses; subpoenas; depositions; court assistance.

(a)        The arbitrators have the power to administer oaths and may issue subpoenas for attendance of witnesses and for production of books, records, documents, and other evidence. Subpoenas issued by the arbitrators shall be served and, upon application to the court by a party or the arbitrators, enforced in the manner provided by law for service and enforcement of subpoenas in a civil action.

(b)        On the application of a party and for use as evidence, the arbitrators may permit depositions to be taken in the manner and upon the terms the arbitrators designate.

(c)        All provisions of law compelling a person under subpoena to testify apply.

(d)        The arbitrators or a party with the approval of the arbitrators may request assistance from the court in obtaining discovery and taking evidence, in which event the Rules of Civil Procedure under Chapter 1A of the General Statutes and Chapters 50, 50A, 52B, and 52C of the General Statutes apply. The court may execute the request within its competence and according to its rules on discovery and evidence and may impose sanctions for failure to comply with its orders.

(e)        A subpoena may be issued as provided by G.S. 8‑59, in which case the witness compensation provisions of G.S. 6‑51, 6‑53, and 7A‑314 shall apply. (1999‑185, s. 1.)



§ 50-50: Repealed by Session Laws 2005-187, s. 8, effective October 1, 2005.

§ 50‑50: Repealed by Session Laws 2005‑187, s. 8, effective October 1, 2005.



§ 50-50.1. Consolidation.

§ 50‑50.1.  Consolidation.

(a)        Except as otherwise provided in subsection (c) of this section, upon motion of a party to an agreement or arbitration proceeding, the court may order consolidation of separate arbitration proceedings as to all or some of the claims if all of the following apply:

(1)        There are separate agreements to arbitrate or separate arbitration proceedings between the same parties or one of them is a party to a separate agreement to arbitrate or a separate arbitration with a third party.

(2)        The claims subject to the agreements to arbitrate arise in substantial part from the same transaction or series of related transactions.

(3)        The existence of a common issue of law or fact creates the possibility of conflicting decisions in the separate arbitration proceedings.

(4)        Prejudice resulting from a failure to consolidate is not outweighed by the risk of undue delay or prejudice to the rights of or hardship to parties opposing consolidation.

(b)        The court may order consolidation of separate arbitration proceedings as to some claims and allow other claims to be resolved in separate arbitration proceedings.

(c)        The court shall not order consolidation of the claims of a party to an agreement to arbitrate if the agreement prohibits consolidation. (2005‑187, s. 9.)



§ 50-51. Award; costs.

§ 50‑51.  Award; costs.

(a)        The award shall be in writing, dated and signed by the arbitrators joining in the award, with a statement of the place where the arbitration was conducted and the place where the award was made. Where there is more than one arbitrator, the signatures of a majority of the arbitrators suffice, but the reason for any omitted signature shall be stated. The arbitrators shall deliver a copy of the award to each party personally or by registered or certified mail, return receipt requested, or as provided in the parties' written agreement. Time of delivery shall be computed from the date of personal delivery or date of mailing.

(b)        Unless the parties otherwise agree in writing, the award shall state the reasons upon which it is based.

(c)        Unless the parties otherwise agree in writing, the arbitrators may award interest as provided by law.

(d)        The arbitrators in their discretion may award specific performance to a party requesting an award of specific performance when that would be an appropriate remedy.

(e)        Unless the parties otherwise agree in writing, the arbitrators may not award punitive damages. If arbitrators award punitive damages, they shall state the award in a record and shall specify facts justifying the award and the amount of the award attributable to punitive damages.

(f)         Costs:

(1)        Unless the parties otherwise agree in writing, awarding of costs of an arbitration shall be in the arbitrators' discretion.

(2)        In making an award of costs, the arbitrators may include any or all of the following as costs:

a.         Fees and expenses of the arbitrators, expert witnesses, and translators;

b.         Fees and expenses of counsel, to the extent allowed by law unless the parties otherwise agree in writing, and of an institution supervising the arbitration, if any;

c.         Any other expenses incurred in connection with the arbitration proceedings;

d.         Sanctions awarded by the arbitrators or the court, including those provided by N.C.R. Civ. P. 11 and 37; and

e.         Costs allowed by Chapters 6 and 7A of the General Statutes.

(3)        In making an award of costs, the arbitrators shall specify each of the following:

a.         The party entitled to costs;

b.         The party who shall pay costs;

c.         The amount of costs or method of determining that amount; and

d.         The manner in which costs shall be paid.

(g)        An award shall be made within the time fixed by the agreement. If no time is fixed by the agreement, the award shall be made within the time the court orders on a party's application. The parties may extend the time in writing either before or after the expiration of this time. A party waives objection that an award was not made within the time required unless that party notifies the arbitrators of his or her objection prior to delivery of the award to that party. (1999‑185, s. 1; 2005‑187, s. 10.)



§ 50-52. Change of award by arbitrators.

§ 50‑52.  Change of award by arbitrators.

(a)        On a party's application to the arbitrators or, if an application to the court is pending under G.S. 50‑53 through G.S. 50‑56, on submission to the arbitrators by the court under the conditions ordered by the court, the arbitrators may modify or correct the award for any of the following reasons:

(1)        Upon grounds stated in G.S. 50‑55(a)(1) and (a)(3).

(2)        If the arbitrators have not made a final and definite award upon a claim submitted by the parties to the arbitration proceeding.

(3)        To clarify the award.

(b)        The application shall be made within 20 days after delivery of the award to the opposing party. The application must include a statement that the opposing party must serve any objections to the application within 10 days from notice. An award modified or corrected under this section is subject to the provisions of G.S. 50‑51(a) through G.S. 50‑51(f) and G.S. 50‑53 through G.S. 50‑56. (1999‑185, s. 1; 2005‑187, s. 11.)



§ 50-53. Confirmation of award.

§ 50‑53.  Confirmation of award.

(a)        Unless the parties otherwise agree in writing that part or all of an award shall not be confirmed by the court, upon a party's application, the court shall confirm an award, except when within time limits imposed under G.S. 50‑54 through G.S. 50‑56 grounds are urged for vacating or modifying or correcting the award, in which case the court shall proceed as provided in G.S. 50‑54 through G.S. 50‑56.

(b)        The court may award costs, as provided in G.S. 50‑51(f), of the application and subsequent proceedings. (1999‑185, s. 1; 2003‑61, s. 1; 2005‑187, s. 12.)



§ 50-54. Vacating an award.

§ 50‑54.  Vacating an award.

(a)        Upon a party's application, the court shall vacate an award for any of the following reasons:

(1)        The award was procured by corruption, fraud, or other undue means;

(2)        There was evident partiality by an arbitrator appointed as a neutral, corruption of an arbitrator, or misconduct prejudicing the rights of a party;

(3)        The arbitrators exceeded their powers;

(4)        The arbitrators refused to postpone the hearing upon a showing of sufficient cause for the postponement, refused to hear evidence material to the controversy, or otherwise conducted the hearing contrary to the provisions of G.S. 50‑47;

(5)        There was no arbitration agreement, the issue was not adversely determined in proceedings under G.S. 50‑43, and the party did not participate in the arbitration hearing without raising the objection. The fact that the relief awarded either could not or would not be granted by a court is not a ground for vacating or refusing to confirm the award;

(6)        The court determines that the award for child support or child custody is not in the best interest of the child. The burden of proof at a hearing under this subdivision is on the party seeking to vacate the arbitrator's award;

(7)        The award included punitive damages, and the court determines that the award for punitive damages is clearly erroneous; or

(8)        If the parties contract in an arbitration agreement for judicial review of errors of law in the award, the court shall vacate the award if the arbitrators have committed an error of law prejudicing a party's rights.

(b)        An application under this section shall be made within 90 days after delivery of a copy of the award to the applicant. If the application is predicated on corruption, fraud, or other undue means, it shall be made within 90 days after these grounds are known or should have been known.

(c)        In vacating an award on grounds other than stated in subdivision (5) of subsection (a) of this section, the court may order a rehearing before arbitrators chosen as provided in the agreement, or in the absence of a provision regarding the appointment of arbitrators, by the court in accordance with G.S. 50‑45, except in the case of a vacated award for child support or child custody in which case the court may proceed to hear and determine all such issues. The time within which the agreement requires an award to be made applies to the rehearing and commences from the date of the order.

(d)        The court shall confirm the award and may award costs of the application and subsequent proceedings under G.S. 50‑51(f) if an application to vacate is denied, no motion to modify or correct the award is pending, and the parties have not agreed in writing that the award shall not be confirmed under G.S. 50‑53. (1999‑185, s. 1; 2005‑187, s. 13.)



§ 50-55. Modification or correction of award.

§ 50‑55.  Modification or correction of award.

(a)        Upon application made within 90 days after delivery of a copy of an award to an applicant, the court shall modify or correct the award where at least one of the following occurs:

(1)        There is an evident miscalculation of figures or an evident mistake in the description of a person, thing, or property referred to in the award;

(2)        The arbitrators have awarded upon a matter not submitted to them, and the award may be corrected without affecting the merits of the decision upon the issues submitted; or

(3)        The award is imperfect in a matter of form, not affecting the merits of the controversy.

(b)        If the application is granted, the court shall modify or correct the award to effect its intent and shall confirm the award as modified or corrected. Otherwise, the court shall confirm the award as made.

(c)        An application to modify or correct an award may be joined in the alternative with an application to vacate the award.

(d)        The court may award costs, as provided in G.S. 50‑51(f), of the application and subsequent proceedings. (1999‑185, s. 1.)



§ 50-56. Modification of award for alimony, postseparation support, child support, or child custody based on substantial change of circumstances.

§ 50‑56.  Modification of award for alimony, postseparation support, child support, or child custody based on substantial change of circumstances.

(a)        A court or the arbitrators may modify an award for postseparation support, alimony, child support, or child custody under conditions stated in G.S. 50‑13.7 and G.S. 50‑16.9 as provided in subsections (b) through (f) of this section.

(b)        Unless the parties have agreed in writing that an award for postseparation support or alimony shall be nonmodifiable, an award by arbitrators for postseparation support or alimony under G.S. 50‑16.2A, 50‑16.3A, 50‑16.4, or 50‑16.7 may be modified if a court order for alimony or postseparation support could be modified under G.S. 50‑16.9.

(c)        An award by arbitrators for child support or child custody may be modified if a court order for child support or child custody could be modified under G.S. 50‑13.7.

(d)        If an award for modifiable postseparation support or alimony, or an award for child support or child custody, has not been confirmed under G.S. 50‑53, upon the parties' written agreement these matters may be submitted to arbitrators chosen by the parties under G.S. 50‑45. G.S. 50‑52 through G.S. 50‑56 shall apply to this modified award.

(e)        If an award for modifiable postseparation support or alimony, or an award for child support or child custody has been confirmed pursuant to G.S. 50‑53, upon the parties' agreement in writing and joint motion, the court may remit these matters to arbitrators chosen by the parties as provided in G.S. 50‑45, in which case G.S. 50‑52 through G.S. 50‑56 apply to this modified award.

(f)         Except as otherwise provided in this section, the provisions of G.S. 50‑55 apply to modifications or corrections of awards for postseparation support, alimony, child support, or child custody. (1999‑185, s. 1; 2005‑187, s. 14.)



§ 50-57. Orders or judgments on award.

§ 50‑57.  Orders or judgments on award.

(a)        Upon granting an order confirming, modifying, or correcting an award, an order or judgment shall be entered in conformity with the order and docketed and enforced as any other order or judgment. The court may award costs, as provided in G.S. 50‑51(f), of the application and of proceedings subsequent to the application and disbursements.

(b)        Notwithstanding G.S. 7A‑109, 7A‑276.1, or 132‑1 or similar law, the court, in its discretion, may order that any arbitration award or order or any judgment or court order entered as a court order or judgment under this Article, or any part of the arbitration award or order or judgment or court order, be sealed, to be opened only upon order of the court upon good cause shown. Upon good cause shown, the court may order resealing of the opened arbitration awards or orders or judgments or court orders. The court, in its discretion, may order that any arbitration award or order or any judgment or court order entered as a court order or judgment under this Article, or any part of the arbitration award or order or judgment or court order, be redacted, the redactions to be opened only upon order of the court upon good cause shown. Upon good cause shown, the court may order redaction of the previously redacted arbitration awards or orders or judgments or court orders opened under the court's order. (1999‑185, s. 1; 2005‑187, s. 15.)



§ 50-58. Applications to the court.

§ 50‑58.  Applications to the court.

Except as otherwise provided, an application to a court under this Article shall be by motion and shall be heard in the manner and upon notice provided by law or rule of court for making and hearing motions in civil actions. Unless the parties otherwise agree in writing, notice of an initial application for an order shall be served in the manner provided by law for service of summons in civil actions. (1999‑185, s. 1; 2005‑187, s. 16.)



§ 50-59. Court; jurisdiction; other definitions.

§ 50‑59.  Court; jurisdiction; other definitions.

(a)        The term "court" means a court of competent jurisdiction of this State. Making an agreement in this State described in G.S. 50‑42 or any agreement providing for arbitration in this State or under its laws confers jurisdiction on the court to enforce the agreement under this Article and to enter judgment on an award under the agreement.

(b)        The term "person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency or instrumentality, public corporation, or any other legal or commercial entity. (1999‑185, s. 1; 2005‑187, s. 17.)



§ 50-60. Appeals.

§ 50‑60.  Appeals.

(a)        An appeal may be based on failure to comply with the procedural aspects of this Article. An appeal may be taken from any of the following:

(1)        An order denying an application to compel arbitration made under G.S. 50‑43;

(2)        An order granting an application to stay arbitration made under G.S. 50‑43(b);

(3)        An order confirming or denying confirmation of an award;

(4)        An order modifying or correcting an award;

(5)        An order vacating an award without directing a rehearing; or

(6)        A judgment entered pursuant to provisions of this Article.

(b)        Unless the parties contract in an arbitration agreement for judicial review of errors of law as provided in G.S. 50‑54(a), a party may not appeal on the basis that the arbitrator failed to apply correctly the law under Chapters 50, 50A, 52B, or 52C of the General Statutes.

(c)        The appeal shall be taken in the manner and to the same extent as from orders or judgments in a civil action. (1999‑185, s. 1.)



§ 50-61. Article not retroactive.

§ 50‑61.  Article not retroactive.

This Article applies to agreements made on or after October 1, 1999, unless parties by separate written agreement after that date state that this Article shall apply to agreements dated before October 1, 1999. (1999‑185, s. 1; 2005‑187, s. 18.)



§ 50-62. Construction; uniformity of interpretation.

§ 50‑62.  Construction; uniformity of interpretation.

(a)        Certain provisions of this Article have been adapted from the Uniform Arbitration Act formerly in force in this State, the Revised Uniform Arbitration Act in force in this State, the North Carolina International Commercial Arbitration and Conciliation Act, and Chapters 50, 50A, 50B, 51, 52, and 52C of the General Statutes. This Article shall be construed to effect its general purpose to make uniform provisions of these Acts and Chapters 50, 50A, 50B, 51, 52, 52B, and 52C of the General Statutes.

(b)        The provisions of this Article governing the legal effect, validity, or enforceability of electronic records or electronic signatures, or of contracts performed with the use of these records or signatures, conform to the requirements of section 102 of the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. § 7001, et seq., or as otherwise authorized by federal or State law governing these electronic records or electronic signatures. (1999‑185, s. 1; 2005‑187, s. 19.)



§§ 50-63 through 50-69: Reserved for future codification purposes. (2003-371, s. 1.)

§§ 50‑63 through 50‑69: Reserved for future codification purposes. (2003‑371, s. 1.)



§ 50-70. Collaborative law.

Article 4.

Collaborative Law Proceedings.

§ 50‑70.  Collaborative law.

As an alternative to judicial disposition of issues arising in a civil action under this Article, except for a claim for absolute divorce, on a written agreement of the parties and their attorneys, a civil action may be conducted under collaborative law procedures as set forth in this Article. (2003‑371, s. 1.)



§ 50-71. Definitions.

§ 50‑71.  Definitions.

As used in this article, the following terms mean:

(1)        Collaborative law.  A procedure in which a husband and wife who are separated and are seeking a divorce, or are contemplating separation and divorce, and their attorneys agree to use their best efforts and make a good faith attempt to resolve their disputes arising from the marital relationship on an agreed basis. The procedure shall include an agreement by the parties to attempt to resolve their disputes without having to resort to judicial intervention, except to have the court approve the settlement agreement and sign the orders required by law to effectuate the agreement of the parties as the court deems appropriate. The procedure shall also include an agreement where the parties' attorneys agree not to serve as litigation counsel, except to ask the court to approve the settlement agreement.

(2)        Collaborative law agreement.  A written agreement, signed by a husband and wife and their attorneys, that contains an acknowledgement by the parties to attempt to resolve the disputes arising from their marriage in accordance with collaborative law procedures.

(3)        Collaborative law procedures.  The process for attempting to resolve disputes arising from a marriage as set forth in this Article.

(4)        Collaborative law settlement agreement.  An agreement entered into between a husband and wife as a result of collaborative law procedures that resolves the disputes arising from the marriage of the husband and wife.

(5)        Third‑party expert.  A person, other than the parties to a collaborative law agreement, hired pursuant to a collaborative law agreement to assist the parties in the resolution of their disputes. (2003‑371, s. 1.)



§ 50-72. Agreement requirements.

§ 50‑72.  Agreement requirements.

A collaborative law agreement must be in writing, signed by all the parties to the agreement and their attorneys, and must include provisions for the withdrawal of all attorneys involved in the collaborative law procedure if the collaborative law procedure does not result in settlement of the dispute. (2003‑371, s. 1.)



§ 50-73. Tolling of time periods.

§ 50‑73.  Tolling of time periods.

A validly executed collaborative law agreement shall toll all legal time periods applicable to legal rights and issues under law between the parties for the amount of time the collaborative law agreement remains in effect. This section applies to any applicable statutes of limitations, filing deadlines, or other time limitations imposed by law or court rule, including setting a hearing or trial in the case, imposing discovery deadlines, and requiring compliance with scheduling orders. (2003‑371, s. 1.)



§ 50-74. Notice of collaborative law agreement.

§ 50‑74.  Notice of collaborative law agreement.

(a)        No notice shall be given to the court of any collaborative law agreement entered into prior to the filing of a civil action under this Article.

(b)        If a civil action is pending, a notice of a collaborative law agreement, signed by the parties and their attorneys, shall be filed with the court. After the filing of a notice of a collaborative law agreement, the court shall take no action in the case, including dismissal, unless the court is notified in writing that the parties have done one of the following:

(1)        Failed to reach a collaborative law settlement agreement.

(2)        Both voluntarily dismissed the action.

(3)        Asked the court to enter a judgment or order to make the collaborative law settlement agreement an act of the court in accordance with G.S. 50‑75. (2003‑371, s. 1.)



§ 50-75. Judgment on collaborative law settlement agreement.

§ 50‑75.  Judgment on collaborative law settlement agreement.

A party is entitled to an entry of judgment or order to effectuate the terms of a collaborative law settlement agreement if the agreement is signed by each party to the agreement. (2003‑371, s. 1.)



§ 50-76. Failure to reach settlement; disposition by court; duty of attorney to withdraw.

§ 50‑76.  Failure to reach settlement; disposition by court; duty of attorney to withdraw.

(a)        If the parties fail to reach a settlement and no civil action has been filed, either party may file a civil action, unless the collaborative law agreement first provides for the use of arbitration or alternative dispute resolution.

(b)        If a civil action is pending and the collaborative law procedures do not result in a collaborative law settlement agreement, upon notice to the court, the court may enter orders as appropriate, free of the restrictions of G.S. 50‑74(b).

(c)        If a civil action is filed or set for trial pursuant to subsection (a) or (b) of this section, the attorneys representing the parties in the collaborative law proceedings may not represent either party in any further civil proceedings and shall withdraw as attorney for either party. (2003‑371, s. 1.)



§ 50-77. Privileged and inadmissible evidence.

§ 50‑77.  Privileged and inadmissible evidence.

(a)        All statements, communications, and work product made or arising from a collaborative law procedure are confidential and are inadmissible in any court proceeding. Work product includes any written or verbal communications or analysis of any third‑party experts used in the collaborative law procedure.

(b)        All communications and work product of any attorney or third‑party expert hired for purposes of participating in a collaborative law procedure shall be privileged and inadmissible in any court proceeding, except by agreement of the parties. (2003‑371, s. 1.)



§ 50-78. Alternate dispute resolution permitted.

§ 50‑78.  Alternate dispute resolution permitted.

Nothing in this Article shall be construed to prohibit the parties from using, by mutual agreement, other forms of alternate dispute resolution, including mediation or binding arbitration, to reach a settlement on any of the issues included in the collaborative law agreement. The parties' attorneys for the collaborative law proceeding may also serve as counsel for any form of alternate dispute resolution pursued as part of the collaborative law agreement. (2003‑371, s. 1.)



§ 50-79. Collaborative law procedures surviving death.

§ 50‑79.  Collaborative law procedures surviving death.

Consistent with G.S. 50‑20(l), the personal representative of the estate of a deceased spouse may continue a collaborative law procedure with respect to equitable distribution that has been initiated by a collaborative law agreement prior to death, notwithstanding the death of one of the spouses. The provisions of G.S. 50‑73 shall apply to time limits applicable under G.S. 50‑20(l) for collaborative law procedures continued pursuant to this section. (2003‑371, s. 1.)



§ 50-80: Reserved for future codification purposes.

§ 50‑80: Reserved for future codification purposes.



§ 50-81: Reserved for future codification purposes.

§ 50‑81: Reserved for future codification purposes.



§ 50-82: Reserved for future codification purposes.

§ 50‑82: Reserved for future codification purposes.



§ 50-83: Reserved for future codification purposes.

§ 50‑83: Reserved for future codification purposes.



§ 50-84: Reserved for future codification purposes.

§ 50‑84: Reserved for future codification purposes.



§ 50-85: Reserved for future codification purposes.

§ 50‑85: Reserved for future codification purposes.



§ 50-86: Reserved for future codification purposes.

§ 50‑86: Reserved for future codification purposes.



§ 50-87: Reserved for future codification purposes.

§ 50‑87: Reserved for future codification purposes.



§ 50-88: Reserved for future codification purposes.

§ 50‑88: Reserved for future codification purposes.



§ 50-89: Reserved for future codification purposes.

§ 50‑89: Reserved for future codification purposes.



§ 50-90. Definitions.

Article 5.

Parenting Coordinator.

§ 50‑90.  Definitions.

As used in this Article, the following terms mean:

(1)        High‑conflict case.  A child custody action involving minor children brought under Article 1 of this Chapter where the parties demonstrate an ongoing pattern of any of the following:

a.         Excessive litigation.

b.         Anger and distrust.

c.         Verbal abuse.

d.         Physical aggression or threats of physical aggression.

e.         Difficulty communicating about and cooperating in the care of the minor children.

f.          Conditions that in the discretion of the court warrant the appointment of a parenting coordinator.

(2)        Minor child.  A person who is less than 18 years of age and who is not married or legally emancipated.

(3)        Parenting coordinator.  An impartial person who meets the qualifications of G.S. 50‑93. (2005‑228, s. 1.)



§ 50-91. Appointment of parenting coordinator.

§ 50‑91.  Appointment of parenting coordinator.

(a)        The court may appoint a parenting coordinator at any time during the proceedings of a child custody action involving minor children brought under Article 1 of this Chapter if all parties consent to the appointment. The parties may agree to limit the parenting coordinator's decision‑making authority to specific issues or areas.

(b)        The court may appoint a parenting coordinator without the consent of the parties upon entry of a custody order other than an ex parte order, or upon entry of a parenting plan only if the court also makes specific findings that the action is a high‑conflict case, that the appointment of the parenting coordinator is in the best interests of any minor child in the case, and that the parties are able to pay for the cost of the parenting coordinator.

(c)        The order appointing a parenting coordinator shall specify the issues the parenting coordinator is directed to assist the parties in resolving and deciding. The order may also incorporate any agreement regarding the role of the parenting coordinator made by the parties under subsection (a) of this section. The court shall give a copy of the appointment order to the parties prior to the appointment conference. Notwithstanding the appointment of a parenting coordinator, the court shall retain exclusive jurisdiction to determine fundamental issues of custody, visitation, and support, and the authority to exercise management and control of the case.

(d)        The court shall select a parenting coordinator from a list maintained by the district court. Prior to the appointment conference, the court must complete and give to the parenting coordinator a referral form listing contact information for the parties and their attorneys, the court's findings in support of the appointment, and any agreement by the parties. (2005‑228, s. 1.)



§ 50-92. Authority of parenting coordinator.

§ 50‑92.  Authority of parenting coordinator.

(a)        The authority of a parenting coordinator shall be specified in the court order appointing the parenting coordinator and shall be limited to matters that will aid the parties:

(1)        Identify disputed issues.

(2)        Reduce misunderstandings.

(3)        Clarify priorities.

(4)        Explore possibilities for compromise.

(5)        Develop methods of collaboration in parenting.

(6)        Comply with the court's order of custody, visitation, or guardianship.

(b)        Notwithstanding subsection (a) of this section, the court may authorize a parenting coordinator to decide issues regarding the implementation of the parenting plan that are not specifically governed by the court order and which the parties are unable to resolve. The parties must comply with the parenting coordinator's decision until the court reviews the decision. The parenting coordinator, any party, or the attorney for any party may request an expedited hearing to review a parenting coordinator's decision. Only the judge presiding over the case may subpoena the parenting coordinator to appear and testify at the hearing.

(c)        The parenting coordinator shall not provide any professional services or counseling to either parent or any of the minor children. The parenting coordinator shall refer financial issues to the parties' attorneys. (2005‑228, s. 1.)



§ 50-93. Qualifications.

§ 50‑93.  Qualifications.

(a)        To be eligible to be included on the district court's list of parenting coordinators, a person must meet all of the following requirements:

(1)        Hold a masters or doctorate degree in psychology, law, social work, counseling, medicine, or a related subject area.

(2)        Have at least five years of related professional post‑degree experience.

(3)        Hold a current license in the parenting coordinator's area of practice, if applicable.

(4)        Participate in 24 hours of training in topics related to the developmental stages of children, the dynamics of high‑conflict families, the stages and effects of divorce, problem solving techniques, mediation, and legal issues.

(b)        In order to remain eligible as a parenting coordinator, the person must also attend parenting coordinator seminars that provide continuing education, group discussion, and peer review and support. (2005‑228, s. 1.)



§ 50-94. Appointment conference.

§ 50‑94.  Appointment conference.

(a)        The parties, their attorneys, and the proposed parenting coordinator must all attend the appointment conference.

(b)        At the time of the appointment conference, the court shall do all of the following:

(1)        Explain to the parties the parenting coordinator's role, authority, and responsibilities as specified in the appointment order and any agreement entered into by the parties.

(2)        Determine the information each party must provide to the parenting coordinator.

(3)        Determine financial arrangements for the parenting coordinator's fee to be paid by each party and authorize the parenting coordinator to charge any party separately for individual contacts made necessary by that party's behavior.

(4)        Inform the parties, their attorneys, and the parenting coordinator of the rules regarding communications among them and with the court.

(5)        Enter the appointment order.

(c)        The parenting coordinator and any guardians ad litem shall bring to the appointment conference all necessary releases, contracts, and consents. The parenting coordinator must also schedule the first sessions with the parties. (2005‑228, s. 1.)



§ 50-95. Fees.

§ 50‑95.  Fees.

(a)        The parenting coordinator shall be entitled to reasonable compensation from the parties for services rendered and to a reasonable retainer. The parenting coordinator may request a hearing in the event of a fee dispute.

(b)        The court may make the appointment of a parenting coordinator contingent upon the parties' payment of a specific fee to the parenting coordinator. The parenting coordinator shall not begin any duties until the fee has been paid. (2005‑228, s. 1.)



§ 50-96. Meetings and communications.

§ 50‑96.  Meetings and communications.

Meetings between the parenting coordinator and the parties may be informal and ex parte. Communications between the parties and the parenting coordinator are not confidential. The parenting coordinator and the court shall not engage in any ex parte communications. (2005‑228, s. 1.)



§ 50-97. Reports.

§ 50‑97.  Reports.

(a)        The parenting coordinator shall promptly provide written notification to the court, the parties, and attorneys for the parties if the parenting coordinator makes any of the following determinations:

(1)        The existing custody order is not in the best interests of the child.

(2)        The parenting coordinator is not qualified to address or resolve certain issues in the case.

(b)        The court shall schedule a hearing and review the matter no later than two weeks following receipt of the report. The parenting coordinator shall remain involved in the case until the hearing.

(c)        If the parties agree to any fundamental change in the child custody order, the parenting coordinator shall send the agreement to the parties' attorneys for preparation of a consent order. (2005‑228, s. 1.)



§ 50-98. Parenting coordinator records.

§ 50‑98.  Parenting coordinator records.

(a)        The parenting coordinator shall provide the following to the attorneys for the parties and to the parties:

(1)        A written summary of the developments in the case following each meeting with the parties.

(2)        Copies of any other written communications.

(b)        The parenting coordinator shall maintain records of each meeting. These records may only be subpoenaed by order of the judge presiding over the case. The court must review the records in camera and may release the records to the parties and their attorneys only if the court determines release of the information contained in the records will assist the parties with the presentation of their case at trial. (2005‑228, s. 1.)



§ 50-99. Modification or termination of parenting coordinator appointment.

§ 50‑99.  Modification or termination of parenting coordinator appointment.

(a)        For good cause shown, the court may terminate or modify the parenting coordinator appointment upon motion of either party at the request of the parenting coordinator, upon the agreement of the parties and the parenting coordinator, or by the court on its own motion. Good cause includes any of the following:

(1)        Lack of reasonable progress over a significant period of time despite the best efforts of the parties and the parenting coordinator.

(2)        A determination that the parties no longer need the assistance of a parenting coordinator.

(3)        Impairment on the part of a party that significantly interferes with the party's participation in the process.

(4)        The parenting coordinator is unable or unwilling to continue to serve.

(b)        If the parties agreed to the appointment of the parenting coordinator under G.S. 50‑91(a), the court may terminate or modify the appointment according to that agreement or according to a subsequent agreement by the parties. (2005‑228, s. 1.)



§ 50-100. Parenting coordinator immunity.

§ 50‑100.  Parenting coordinator immunity.

A parenting coordinator shall not be liable for damages for acts or omissions of ordinary negligence arising out of that person's duties and responsibilities as a parenting coordinator. This section does not apply to actions arising out of the operation of a motor vehicle. (2005‑228, s. 1.)






Chapter 50A - Uniform Child-Custody Jurisdiction and Enforcement Act.

§§ 50A-1 through 50A-25: Repealed by Session Laws 1999-223, s. 1(b), effective October 1, 1999, and applicable to causes of action arising on or after that date.

Article 1.

Uniform Child Custody Jurisdiction Act.

§§ 50A‑1 through 50A‑25:  Repealed by Session Laws 1999‑223, s. 1(b), effective October 1, 1999, and applicable to causes of action arising on or after that date.



§ 50A-101. Short title.

Article 2.

Uniform Child‑Custody Jurisdiction and Enforcement Act.

Part 1.  General Provisions.

§ 50A‑101.  Short title.

This Article may be cited as the Uniform Child‑Custody Jurisdiction and Enforcement Act. (1979, c. 110, s. 1; 1999‑223, s. 3.)



§ 50A-102. Definitions.

§ 50A‑102.  Definitions.

In this Article:

(1)        "Abandoned" means left without provision for reasonable and necessary care or supervision.

(2)        "Child" means an individual who has not attained 18 years of age.

(3)        "Child‑custody determination" means a judgment, decree, or other order of a court providing for the legal custody, physical custody, or visitation with respect to a child. The term includes a permanent, temporary, initial, and modification order. The term does not include an order relating to child support or other monetary obligation of an individual.

(4)        "Child‑custody proceeding" means a proceeding in which legal custody, physical custody, or visitation with respect to a child is an issue. The term includes a proceeding for divorce, separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights, and protection from domestic violence in which the issue may appear. The term does not include a proceeding involving juvenile delinquency, contractual emancipation, or enforcement under Part 3 of this Article.

(5)        "Commencement" means the filing of the first pleading in a proceeding.

(6)        "Court" means an entity authorized under the law of a state to establish, enforce, or modify a child‑custody determination.

(7)        "Home state" means the state in which a child lived with a parent or a person acting as a parent for at least six consecutive months immediately before the commencement of a child‑custody proceeding. In the case of a child less than six months of age, the term means the state in which the child lived from birth with any of the persons mentioned. A period of temporary absence of any of the mentioned persons is part of the period.

(8)        "Initial determination" means the first child‑custody determination concerning a particular child.

(9)        "Issuing court" means the court that makes a child‑custody determination for which enforcement is sought under this Article.

(10)      "Issuing state" means the state in which a child‑custody determination is made.

(11)      "Modification" means a child‑custody determination that changes, replaces, supersedes, or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination.

(12)      "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.

(13)      "Person acting as a parent" means a person, other than a parent, who:

a.         Has physical custody of the child or has had physical custody for a period of six consecutive months, including any temporary absence, within one year immediately before the commencement of a child‑custody proceeding; and

b.         Has been awarded legal custody by a court or claims a right to legal custody under the law of this State.

(14)      "Physical custody" means the physical care and supervision of a child.

(15)      "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(16)      "Tribe" means an Indian tribe or band, or Alaskan Native village, which is recognized by federal law or formally acknowledged by a state.

(17)      "Warrant" means an order issued by a court authorizing law enforcement officers to take physical custody of a child. (1979, c. 110, s. 1; 1999‑223, s. 3.)



§ 50A-103. Proceedings governed by other law.

§ 50A‑103.  Proceedings governed by other law.

This Article does not govern an adoption proceeding or a proceeding pertaining to the authorization of emergency medical care for a child. (1999‑223, s. 3.)



§ 50A-104. Application to Indian tribes.

§ 50A‑104.  Application to Indian tribes.

(a)        A child‑custody proceeding that pertains to an Indian child, as defined in the Indian Child Welfare Act, 25 U.S.C. § 1901 et seq., is not subject to this Article to the extent that it is governed by the Indian Child Welfare Act.

(b)        A court of this State shall treat a tribe as if it were a state of the United States for the purpose of applying Parts 1 and 2.

(c)        A child‑custody determination made by a tribe under factual circumstances in substantial conformity with the jurisdictional standards of this Article must be recognized and enforced under Part 3. (1999‑223, s. 3.)



§ 50A-105. International application of Article.

§ 50A‑105.  International application of Article.

(a)        A court of this State shall treat a foreign country as if it were a state of the United States for the purpose of applying Parts 1 and 2.

(b)        Except as otherwise provided in subsection (c), a child‑custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of this Article must be recognized and enforced under Part 3.

(c)        A court of this State need not apply this Article if the child‑custody law of a foreign country violates fundamental principles of human rights. (1979, c. 110, s. 1; 1999‑223, s. 3.)



§ 50A-106. Effect of child-custody determination.

§ 50A‑106.  Effect of child‑custody determination.

A child‑custody determination made by a court of this State that had jurisdiction under this Article binds all persons who have been served in accordance with the laws of this State or notified in accordance with G.S. 50A‑108 or who have submitted to the jurisdiction of the court and who have been given an opportunity to be heard. As to those persons, the determination is conclusive as to all decided issues of law and fact except to the extent the determination is modified. (1979, c. 110, s.1; 1999‑223, s. 3.)



§ 50A-107. Priority.

§ 50A‑107.  Priority.

If a question of existence or exercise of jurisdiction under this Article is raised in a child‑custody proceeding, the question, upon request of a party, must be given priority on the calendar and handled expeditiously. (1999‑223, s. 3.)



§ 50A-108. Notice to persons outside State.

§ 50A‑108.  Notice to persons outside State.

(a)        Notice required for the exercise of jurisdiction when a person is outside this State may be given in a manner prescribed by the law of this State for service of process or by the law of the state in which the service is made. Notice must be given in a manner reasonably calculated to give actual notice but may be by publication if other means are not effective.

(b)        Proof of service may be made in the manner prescribed by the law of this State or by the law of the state in which the service is made.

(c)        Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court. (1999‑223, s. 3.)



§ 50A-109. Appearance and limited immunity.

§ 50A‑109.  Appearance and limited immunity.

(a)        A party to a child‑custody proceeding, including a modification proceeding, or a petitioner or respondent in a proceeding to enforce or register a child‑custody determination, is not subject to personal jurisdiction in this State for another proceeding or purpose solely by reason of having participated, or of having been physically present for the purpose of participating, in the proceeding.

(b)        A person who is subject to personal jurisdiction in this State on a basis other than physical presence is not immune from service of process in this State. A party present in this State who is subject to the jurisdiction of another state is not immune from service of process allowable under the laws of that state.

(c)        The immunity granted by subsection (a) does not extend to civil litigation based on acts unrelated to the participation in a proceeding under this Article committed by an individual while present in this State. (1999‑223, s. 3.)



§ 50A-110. Communication between courts.

§ 50A‑110.  Communication between courts.

(a)        A court of this State may communicate with a court in another state concerning a proceeding arising under this Article.

(b)        The court may allow the parties to participate in the communication. If the parties are not able to participate in the communication, they must be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.

(c)        Communication between courts on schedules, calendars, court records, and similar matters may occur without informing the parties. A record need not be made of the communication.

(d)        Except as otherwise provided in subsection (c), a record must be made of a communication under this section. The parties must be informed promptly of the communication and granted access to the record.

(e)        For the purposes of this section, "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form. (1999‑223, s. 3.)



§ 50A-111. Taking testimony in another state.

§ 50A‑111.  Taking testimony in another state.

(a)        In addition to other procedures available to a party, a party to a child‑custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this State for testimony taken in another state. The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony is taken.

(b)        A court of this State may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means before a designated court or at another location in that state. A court of this State shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.

(c)        Documentary evidence transmitted from another state to a court of this State by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission. (1979, c. 110, s. 1; 1999‑223, s. 3.)



§ 50A-112. Cooperation between courts; preservation of records.

§ 50A‑112.  Cooperation between courts; preservation of records.

(a)        A court of this State may request the appropriate court of another state to:

(1)        Hold an evidentiary hearing;

(2)        Order a person to produce or give evidence pursuant to procedures of that state;

(3)        Order that an evaluation be made with respect to the custody of a child involved in a pending proceeding;

(4)        Forward to the court of this State a certified copy of the transcript of the record of the hearing, the evidence otherwise presented, and any evaluation prepared in compliance with the request; and

(5)        Order a party to a child‑custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child.

(b)        Upon request of a court of another state, a court of this State may hold a hearing or enter an order described in subsection (a).

(c)        Travel and other necessary and reasonable expenses incurred under subsections (a) and (b) may be assessed against the parties according to the law of this State.

(d)        A court of this State shall preserve the pleadings, orders, decrees, records of hearings, evaluations, and other pertinent records with respect to a child‑custody proceeding until the child attains 18 years of age. Upon appropriate request by a court or law enforcement official of another state, the court shall forward a certified copy of those records. (1979, c. 110, s. 1; 1999‑223, s. 3.)



§ 50A-201. Initial child-custody jurisdiction.

Part 2. Jurisdiction.

§ 50A‑201.  Initial child‑custody jurisdiction.

(a)        Except as otherwise provided in G.S. 50A‑204, a court of this State has jurisdiction to make an initial child‑custody determination only if:

(1)        This State is the home state of the child on the date of the commencement of the proceeding, or was the home state of the child within six months before the commencement of the proceeding, and the child is absent from this State but a parent or person acting as a parent continues to live in this State;

(2)        A court of another state does not have jurisdiction under subdivision (1), or a court of the home state of the child has declined to exercise jurisdiction on the ground that this State is the more appropriate forum under G.S. 50A‑207 or G.S. 50A‑208, and:

a.         The child and the child's parents, or the child and at least one parent or a person acting as a parent, have a significant connection with this State other than mere physical presence; and

b.         Substantial evidence is available in this State concerning the child's care, protection, training, and personal relationships;

(3)        All courts having jurisdiction under subdivision (1) or (2) have declined to exercise jurisdiction on the ground that a court of this State is the more appropriate forum to determine the custody of the child under G.S. 50A‑207 or G.S. 50A‑208; or

(4)        No court of any other state would have jurisdiction under the criteria specified in subdivision (1), (2), or (3).

(b)        Subsection (a) is the exclusive jurisdictional basis for making a child‑custody determination by a court of this State.

(c)        Physical presence of, or personal jurisdiction over, a party or a child is not necessary or sufficient to make a child‑custody determination. (1979, c. 110, s. 1; 1999‑223, s. 3.)



§ 50A-202. Exclusive, continuing jurisdiction.

§ 50A‑202.  Exclusive, continuing jurisdiction.

(a)        Except as otherwise provided in G.S. 50A‑204, a court of this State which has made a child‑custody determination consistent with G.S. 50A‑201 or G.S. 50A‑203 has exclusive, continuing jurisdiction over the determination until:

(1)        A court of this State determines that neither the child, the child's parents, and any person acting as a parent do not have a significant connection with this State and that substantial evidence is no longer available in this State concerning the child's care, protection, training, and personal relationships; or

(2)        A court of this State or a court of another state determines that the child, the child's parents, and any person acting as a parent do not presently reside in this State.

(b)        A court of this State which has made a child‑custody determination and does not have exclusive, continuing jurisdiction under this section may modify that determination only if it has jurisdiction to make an initial determination under G.S. 50A‑201. (1999‑223, s. 3.)



§ 50A-203. Jurisdiction to modify determination.

§ 50A‑203.  Jurisdiction to modify determination.

Except as otherwise provided in G.S. 50A‑204, a court of this State may not modify a child‑custody determination made by a court of another state unless a court of this State has jurisdiction to make an initial determination under G.S. 50A‑201(a)(1) or G.S. 50A‑201(a)(2) and:

(1)        The court of the other state determines it no longer has exclusive, continuing jurisdiction under G.S. 50A‑202 or that a court of this State would be a more convenient forum under G.S. 50A‑207; or

(2)        A court of this State or a court of the other state determines that the child, the child's parents, and any person acting as a parent do not presently reside in the other state. (1979, c. 110, s. 1; 1999‑223, s. 3.)



§ 50A-204. Temporary emergency jurisdiction.

§ 50A‑204.  Temporary emergency jurisdiction.

(a)        A court of this State has temporary emergency jurisdiction if the child is present in this State and the child has been abandoned or it is necessary in an emergency to protect the child because the child, or a sibling or parent of the child, is subjected to or threatened with mistreatment or abuse.

(b)        If there is no previous child‑custody determination that is entitled to be enforced under this Article and a child‑custody proceeding has not been commenced in a court of a state having jurisdiction under G.S. 50A‑201 through G.S. 50A‑203, a child‑custody determination made under this section remains in effect until an order is obtained from a court of a state having jurisdiction under G.S. 50A‑201 through G.S. 50A‑203. If a child‑custody proceeding has not been or is not commenced in a court of a state having jurisdiction under G.S. 50A‑201 through G.S. 50A‑203, a child‑custody determination made under this section becomes a final determination if it so provides, and this State becomes the home state of the child.

(c)        If there is a previous child‑custody determination that is entitled to be enforced under this Article, or a child‑custody proceeding has been commenced in a court of a state having jurisdiction under G.S. 50A‑201 through G.S. 50A‑203, any order issued by a court of this State under this section must specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction under G.S. 50A‑201 through G.S. 50A‑203. The order issued in this State remains in effect until an order is obtained from the other state within the period specified or the period expires.

(d)        A court of this State which has been asked to make a child‑custody determination under this section, upon being informed that a child‑custody proceeding has been commenced in, or a child‑custody determination has been made by, a court of a state having jurisdiction under G.S. 50A‑201 through G.S. 50A‑203 shall immediately communicate with the other court. A court of this State which is exercising jurisdiction pursuant to G.S. 50A‑201 through G.S. 50A‑203, upon being informed that a child‑custody proceeding has been commenced in, or a child‑custody determination has been made by, a court of another state under a statute similar to this section shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child, and determine a period for the duration of the temporary order. (1979, c. 110, s. 1; 1999‑223, s. 3.)



§ 50A-205. Notice; opportunity to be heard; joinder.

§ 50A‑205.  Notice; opportunity to be heard; joinder.

(a)        Before a child‑custody determination is made under this Article, notice and an opportunity to be heard in accordance with the standards of G.S. 50A‑108 must be given to all persons entitled to notice under the law of this State as in child‑custody proceedings between residents of this State, any parent whose parental rights have not been previously terminated, and any person having physical custody of the child.

(b)        This Article does not govern the enforceability of a child‑custody determination made without notice or an opportunity to be heard.

(c)        The obligation to join a party and the right to intervene as a party in a child‑custody proceeding under this Article are governed by the law of this State as in child‑custody proceedings between residents of this State. (1979, c. 110, s. 1; 1999‑223, s. 3.)



§ 50A-206. Simultaneous proceedings.

§ 50A‑206.  Simultaneous proceedings.

(a)        Except as otherwise provided in G.S. 50A‑204, a court of this State may not exercise its jurisdiction under this Part if, at the time of the commencement of the proceeding, a proceeding concerning the custody of the child has been commenced in a court of another state having jurisdiction substantially in conformity with this Article, unless the proceeding has been terminated or is stayed by the court of the other state because a court of this State is a more convenient forum under G.S. 50A‑207.

(b)        Except as otherwise provided in G.S. 50A‑204, a court of this State, before hearing a child‑custody proceeding, shall examine the court documents and other information supplied by the parties pursuant to G.S. 50A‑209. If the court determines that a child‑custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with this Article, the court of this State shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction substantially in accordance with this Article does not determine that the court of this State is a more appropriate forum, the court of this State shall dismiss the proceeding.

(c)        In a proceeding to modify a child‑custody determination, a court of this State shall determine whether a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child‑custody determination has been commenced in another state, the court may:

(1)        Stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying, or dismissing the proceeding for enforcement;

(2)        Enjoin the parties from continuing with the proceeding for enforcement; or

(3)        Proceed with the modification under conditions it considers appropriate. (1979, c. 110, s. 1; 1999‑223, s. 3.)



§ 50A-207. Inconvenient forum.

§ 50A‑207.  Inconvenient forum.

(a)        A court of this State which has jurisdiction under this Article to make a child‑custody determination may decline to exercise its jurisdiction at any time if it determines that it is an inconvenient forum under the circumstances, and that a court of another state is a more appropriate forum. The issue of inconvenient forum may be raised upon motion of a party, the court's own motion, or request of another court.

(b)        Before determining whether it is an inconvenient forum, a court of this State shall consider whether it is appropriate for a court of another state to exercise jurisdiction. For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including:

(1)        Whether domestic violence has occurred and is likely to continue in the future and which state could best protect the parties and the child;

(2)        The length of time the child has resided outside this State;

(3)        The distance between the court in this State and the court in the state that would assume jurisdiction;

(4)        The relative financial circumstances of the parties;

(5)        Any agreement of the parties as to which state should assume jurisdiction;

(6)        The nature and location of the evidence required to resolve the pending litigation, including testimony of the child;

(7)        The ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence; and

(8)        The familiarity of the court of each state with the facts and issues in the pending litigation.

(c)        If a court of this State determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, it shall stay the proceedings upon condition that a child‑custody proceeding be promptly commenced in another designated state and may impose any other condition the court considers just and proper.

(d)        A court of this State may decline to exercise its jurisdiction under this Article if a child‑custody determination is incidental to an action for divorce or another proceeding while still retaining jurisdiction over the divorce or other proceeding. (1979, c. 110, s. 1; 1999‑223, s. 3.)



§ 50A-208. Jurisdiction declined by reason of conduct.

§ 50A‑208.  Jurisdiction declined by reason of conduct.

(a)        Except as otherwise provided in G.S. 50A‑204 or by other law of this State, if a court of this State has jurisdiction under this Article because a person seeking to invoke its jurisdiction has engaged in unjustifiable conduct, the court shall decline to exercise its jurisdiction unless:

(1)        The parents and all persons acting as parents have acquiesced in the exercise of jurisdiction;

(2)        A court of the state otherwise having jurisdiction under G.S. 50A‑201 through G.S. 50A‑203 determines that this State is a more appropriate forum under G.S. 50A‑207; or

(3)        No court of any other state would have jurisdiction under the criteria specified in G.S. 50A‑201 through G.S. 50A‑203.

(b)        If a court of this State declines to exercise its jurisdiction pursuant to subsection (a), it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the unjustifiable conduct, including staying the proceeding until a child‑custody proceeding is commenced in a court having jurisdiction under G.S. 50A‑201 through G.S. 50A‑203.

(c)        If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction pursuant to subsection (a), it shall assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses including costs, communication expenses, attorneys' fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees are sought establishes that the assessment would be clearly inappropriate. The court may not assess fees, costs, or expenses against this State unless authorized by law other than this Article. (1979, c. 110, s. 1; 1999‑223, s. 3.)



§ 50A-209. Information to be submitted to court.

§ 50A‑209.  Information to be submitted to court.

(a)        In a child‑custody proceeding, each party, in its first pleading or in an attached affidavit, shall give information, if reasonably ascertainable, under oath as to the child's present address or whereabouts, the places where the child has lived during the last five years, and the names and present addresses of the persons with whom the child has lived during that period. The pleading or affidavit must state whether the party:

(1)        Has participated, as a party or witness or in any other capacity, in any other proceeding concerning the custody of or visitation with the child and, if so, the pleading or affidavit shall identify the court, the case number, and the date of the child‑custody determination, if any;

(2)        Knows of any proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, the pleading or affidavit shall identify the court, the case number, and the nature of the proceeding; and

(3)        Knows the names and addresses of any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or visitation with, the child and, if so, the names and addresses of those persons.

(b)        If the information required by subdivisions (a) is not furnished, the court, upon motion of a party or its own motion, may stay the proceeding until the information is furnished.

(c)        If the declaration as to any of the items described in subdivisions (a)(1) through (3) is in the affirmative, the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the court's jurisdiction and the disposition of the case.

(d)        Each party has a continuing duty to inform the court of any proceeding in this or any other state that could affect the current proceeding.

(e)        If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of identifying information, the information must be sealed and may not be disclosed to the other party or the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety, or liberty of the party or child and determines that the disclosure is in the interest of justice. (1979, c. 110, s. 1; 1999‑223, s. 3.)



§ 50A-210. Appearance of parties and child.

§ 50A‑210.  Appearance of parties and child.

(a)        In a child‑custody proceeding in this State, the court may order a party to the proceeding who is in this State to appear before the court in person with or without the child. The court may order any person who is in this State and who has physical custody or control of the child to appear in person with the child.

(b)        If a party to a child‑custody proceeding whose presence is desired by the court is outside this State, the court may order that a notice given pursuant to G.S. 50A‑108 include a statement directing the party to appear in person with or without the child and informing the party that failure to appear may result in a decision adverse to the party.

(c)        The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear under this section.

(d)        If a party to a child‑custody proceeding who is outside this State is directed to appear under subsection (b) or desires to appear personally before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses of the party so appearing and of the child. (1979, c. 110, s. 1; 1999‑223, s. 3.)



§ 50A-301. Definitions.

Part 3.  Enforcement.

§ 50A‑301.  Definitions.

In this Part:

(1)        "Petitioner" means a person who seeks enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child‑custody determination.

(2)        "Respondent" means a person against whom a proceeding has been commenced for enforcement of an order for return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child‑custody determination. (1999‑223, s. 3.)



§ 50A-302. Enforcement under Hague Convention.

§ 50A‑302.  Enforcement under Hague Convention.

Under this Part, a court of this State may enforce an order for the return of the child made under the Hague Convention on the Civil Aspects of International Child Abduction as if it were a child‑custody determination. (1999‑223, s. 3.)



§ 50A-303. Duty to enforce.

§ 50A‑303.  Duty to enforce.

(a)        A court of this State shall recognize and enforce a child‑custody determination of a court of another state if the latter court exercised jurisdiction in substantial conformity with this Article or the determination was made under factual circumstances meeting the jurisdictional standards of this Article, and the determination has not been modified in accordance with this Article.

(b)        A court of this State may utilize any remedy available under other law of this State to enforce a child‑custody determination made by a court of another state. The remedies provided in this Part are cumulative and do not affect the availability of other remedies to enforce a child‑custody determination. (1979, c. 110, s. 1; 1999‑223, s. 3.)



§ 50A-304. Temporary visitation.

§ 50A‑304.  Temporary visitation.

(a)        A court of this State which does not have jurisdiction to modify a child‑custody determination may issue a temporary order enforcing:

(1)        A visitation schedule made by a court of another state; or

(2)        The visitation provisions of a child‑custody determination of another state that does not provide for a specific visitation schedule.

(b)        If a court of this State makes an order under subdivisions (a)(2) of this section, it shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under the criteria specified in Part 2. The order remains in effect until an order is obtained from the other court or the period expires. (1999‑223, s. 3.)



§ 50A-305. Registration of child-custody determination.

§ 50A‑305.  Registration of child‑custody determination.

(a)        A child‑custody determination issued by a court of another state may be registered in this State, with or without a simultaneous request for enforcement, by sending to the appropriate court in this State:

(1)        A letter or other document requesting registration;

(2)        Two copies, including one certified copy, of the determination sought to be registered, and a statement under penalty of perjury that to the best of the knowledge and belief of the person seeking registration the order has not been modified; and

(3)        Except as otherwise provided in G.S. 50A‑209, the name and address of the person seeking registration and any parent or person acting as a parent who has been awarded custody or visitation in the child‑custody determination sought to be registered.

(b)        On receipt of the documents required by subsection (a), the registering court shall:

(1)        Cause the determination to be filed as a foreign judgment, together with one copy of any accompanying documents and information, regardless of their form; and

(2)        Direct the petitioner to serve notice upon the persons named pursuant to subdivision (a)(3) of this section, including notice of their opportunity to contest the registration in accordance with this section.

(c)        The notice required by subdivision (b)(2) must state that:

(1)        A registered determination is enforceable as of the date of the registration in the same manner as a determination issued by a court of this State;

(2)        A hearing to contest the validity of the registered determination must be requested within 20 days after service of notice; and

(3)        Failure to contest the registration will result in confirmation of the child‑custody determination and preclude further contest of that determination with respect to any matter that could have been asserted.

(d)        A person seeking to contest the validity of a registered order must request a hearing within 20 days after service of the notice. At that hearing, the court shall confirm the registered order unless the person contesting registration establishes that:

(1)        The issuing court did not have jurisdiction under Part 2;

(2)        The child‑custody determination sought to be registered has been vacated, stayed, or modified by a court having jurisdiction to do so under Part 2; or

(3)        The person contesting registration was entitled to notice, but notice was not given in accordance with the standards of G.S. 50A‑108 in the proceedings before the court that issued the order for which registration is sought.

(e)        If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law, and the person requesting registration and all persons served must be notified of the confirmation.

(f)         Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration. (1979, c. 110, s. 1; 1997‑81, s. 1; 1999‑223, s. 3; 2007‑484, s. 8.)



§ 50A-306. Enforcement of registered determination.

§ 50A‑306.  Enforcement of registered determination.

(a)        A court of this State may grant any relief normally available under the law of this State to enforce a registered child‑custody determination made by a court of another state.

(b)        A court of this State shall recognize and enforce, but may not modify, except in accordance with Part 2, a registered child‑custody determination of a court of another state. (1999‑223, s. 3.)



§ 50A-307. Simultaneous proceedings.

§ 50A‑307.  Simultaneous proceedings.

If a proceeding for enforcement under this Part is commenced in a court of this State and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under Part 2, the enforcing court shall immediately communicate with the modifying court. The proceeding for enforcement continues unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding. (1999‑223, s. 3.)



§ 50A-308. Expedited enforcement of child-custody determination.

§ 50A‑308.  Expedited enforcement of child‑custody determination.

(a)        A petition under this Part must be verified. Certified copies of all orders sought to be enforced and of any order confirming registration must be attached to the petition. A copy of a certified copy of an order may be attached instead of the original.

(b)        A petition for enforcement of a child‑custody determination must state:

(1)        Whether the court that issued the determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was;

(2)        Whether the determination for which enforcement is sought has been vacated, stayed, or modified by a court whose decision must be enforced under this Article and, if so, identify the court, the case number, and the nature of the proceeding;

(3)        Whether any proceeding has been commenced that could affect the current proceeding, including proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, identify the court, the case number, and the nature of the proceeding;

(4)        The present physical address of a child and the respondent, if known;

(5)        Whether relief in addition to the immediate physical custody of the child and attorneys' fees is sought, including a request for assistance from law enforcement officials and, if so, the relief sought; and

(6)        If the child‑custody determination has been registered and confirmed under G.S. 50A‑305, the date and place of registration.

(c)        Upon the filing of a petition, the court shall issue an order directing the respondent to appear in person with or without the child at a hearing and may enter any order necessary to ensure the safety of the parties and the child. The hearing must be held on the next judicial day after service of the order unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The court may extend the date of hearing at the request of the petitioner.

(d)        An order issued under subsection (c) must state the time and place of the hearing and advise the respondent that at the hearing the court will order that the petitioner may take immediate physical custody of the child and the payment of fees, costs, and expenses under G.S. 50A‑312, and may schedule a hearing to determine whether further relief is appropriate, unless the respondent appears and establishes that:

(1)        The child‑custody determination has not been registered and confirmed under G.S. 50A‑305 and that:

a.         The issuing court did not have jurisdiction under Part 2;

b.         The child‑custody determination for which enforcement is sought has been vacated, stayed, or modified by a court having jurisdiction to do so under Part 2;

c.         The respondent was entitled to notice, but notice was not given in accordance with the standards of G.S. 50A‑108 in the proceedings before the court that issued the order for which enforcement is sought; or

(2)        The child‑custody determination for which enforcement is sought was registered and confirmed under G.S. 50A‑304, but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under Part 2. (1999‑223, s. 3.)



§ 50A-309. Service of petition and order.

§ 50A‑309.  Service of petition and order.

Except as otherwise provided in G.S. 50A‑311, the petition and order must be served, by any method authorized by the law of this State, upon respondent and any person who has physical custody of the child. (1999‑223, s. 3.)



§ 50A-310. Hearing and order.

§ 50A‑310.  Hearing and order.

(a)        Unless the court issues a temporary emergency order pursuant to G.S. 50A‑204 upon a finding that a petitioner is entitled to immediate physical custody of the child, the court shall order that the petitioner may take immediate physical custody of the child unless the respondent establishes that:

(1)        The child‑custody determination has not been registered and confirmed under G.S. 50A‑305 and that:

a.         The issuing court did not have jurisdiction under Part 2;

b.         The child‑custody determination for which enforcement is sought has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under Part 2; or

c.         The respondent was entitled to notice, but notice was not given in accordance with the standards of G.S. 50A‑108 in the proceedings before the court that issued the order for which enforcement is sought; or

(2)        The child‑custody determination for which enforcement is sought was registered and confirmed under G.S. 50A‑305 but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under Part 2.

(b)        The court shall award the fees, costs, and expenses authorized under G.S. 50A‑312 and may grant additional relief, including a request for the assistance of law enforcement officials, and set a further hearing to determine whether additional relief is appropriate.

(c)        If a party called to testify refuses to answer on the ground that the testimony may be self‑incriminating, the court may draw an adverse inference from the refusal.

(d)        A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under this Part. (1979, c. 110, s. 1; 1999‑223, s. 3.)



§ 50A-311. Warrant to take physical custody of child.

§ 50A‑311.  Warrant to take physical custody of child.

(a)        Upon the filing of a petition seeking enforcement of a child‑custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is immediately likely to suffer serious physical harm or be removed from this State.

(b)        If the court, upon the testimony of the petitioner or other witness, finds that the child is imminently likely to suffer serious physical harm or be removed from this State, it may issue a warrant to take physical custody of the child. The petition must be heard on the next judicial day after the warrant is executed unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The application for the warrant must include the statements required by G.S. 50A‑308(b).

(c)        A warrant to take physical custody of a child must:

(1)        Recite the facts upon which a conclusion of imminent serious physical harm or removal from the jurisdiction is based;

(2)        Direct law enforcement officers to take physical custody of the child immediately; and

(3)        Provide for the placement of the child pending final relief.

(d)        The respondent must be served with the petition, warrant, and order immediately after the child is taken into physical custody.

(e)        A warrant to take physical custody of a child is enforceable throughout this State. If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances of the case, the court may authorize law enforcement officers to make a forcible entry at any hour.

(f)         The court may impose conditions upon placement of a child to ensure the appearance of the child and the child's custodian. (1999‑223, s. 3.)



§ 50A-312. Costs, fees, and expenses.

§ 50A‑312.  Costs, fees, and expenses.

(a)        The court shall award the prevailing party, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorneys' fees, investigative fees, expenses for witnesses, travel expenses, and child care during the course of the proceedings, unless the party from whom fees or expenses are sought establishes that the award would be clearly inappropriate.

(b)        The court may not assess fees, costs, or expenses against a state unless authorized by law other than this Article. (1999‑223, s. 3.)



§ 50A-313. Recognition and enforcement.

§ 50A‑313.  Recognition and enforcement.

A court of this State shall accord full faith and credit to an order issued by another state and consistent with this Article which enforces a child‑custody determination by a court of another state unless the order has been vacated, stayed, or modified by a court having jurisdiction to do so under Part 2. (1979, c.110, s.1; 1999‑223, s. 3.)



§ 50A-314. Appeals.

§ 50A‑314.  Appeals.

An appeal may be taken from a final order in a proceeding under this Part in accordance with expedited appellate procedures in other civil cases. Unless the court enters a temporary emergency order under G.S. 50A‑204, the enforcing court may not stay an order enforcing a child‑custody determination pending appeal. (1999‑223, s. 3.)



§ 50A-315. Role of prosecutor or public official.

§ 50A‑315.  Role of prosecutor or public official.

(a)        In a case arising under this Article or involving the Hague Convention on the Civil Aspects of International Child Abduction, the prosecutor or other appropriate public official may take any lawful action, including resort to a proceeding under this Part or any other available civil proceeding to locate a child, obtain the return of a child, or enforce a child‑custody determination if there is:

(1)        An existing child‑custody determination;

(2)        A request to do so from a court in a pending child‑custody proceeding;

(3)        A reasonable belief that a criminal statute has been violated; or

(4)        A reasonable belief that the child has been wrongfully removed or retained in violation of the Hague Convention on the Civil Aspects of International Child Abduction.

(b)        A prosecutor or appropriate public official acting under this section acts on behalf of the court and may not represent any party. (1999‑223, s. 3.)



§ 50A-316. Role of law enforcement.

§ 50A‑316.  Role of law enforcement.

At the request of a prosecutor or other appropriate public official acting under G.S. 50A‑315, a law enforcement officer may take any lawful action reasonably necessary to locate a child or a party and assist a prosecutor or appropriate public official with responsibilities under G.S. 50A‑315. (1979, c. 110, s. 1; 1999‑223, s. 3.)



§ 50A-317. Costs and expenses.

§ 50A‑317.  Costs and expenses.

If the respondent is not the prevailing party, the court may assess against the respondent all direct expenses and costs incurred by the prosecutor or other appropriate public official and law enforcement officers under G.S. 50A‑315 or G.S. 50A‑316. (1999‑223, s. 3.)






Chapter 50B - Domestic Violence.

§ 50B-1. Domestic violence; definition.

Chapter 50B.

Domestic Violence.

§ 50B‑1.  Domestic violence; definition.

(a)        Domestic violence means the commission of one or more of the following acts upon an aggrieved party or upon a minor child residing with or in the custody of the aggrieved party by a person with whom the aggrieved party has or has had a personal relationship, but does not include acts of self‑defense:

(1)        Attempting to cause bodily injury, or intentionally causing bodily injury; or

(2)        Placing the aggrieved party or a member of the aggrieved party's family or household in fear of imminent serious bodily injury or continued harassment, as defined in G.S. 14‑277.3A, that rises to such a level as to inflict substantial emotional distress; or

(3)        Committing any act defined in G.S. 14‑27.2 through G.S. 14‑27.7.

(b)        For purposes of this section, the term "personal relationship" means a relationship wherein the parties involved:

(1)        Are current or former spouses;

(2)        Are persons of opposite sex who live together or have lived together;

(3)        Are related as parents and children, including others acting in loco parentis to a minor child, or as grandparents and grandchildren. For purposes of this subdivision, an aggrieved party may not obtain an order of protection against a child or grandchild under the age of 16;

(4)        Have a child in common;

(5)        Are current or former household members;

(6)        Are persons of the opposite sex who are in a dating relationship or have been in a dating relationship. For purposes of this subdivision, a dating relationship is one wherein the parties are romantically involved over time and on a continuous basis during the course of the relationship. A casual acquaintance or ordinary fraternization between persons in a business or social context is not a dating relationship.

(c)        As used in this Chapter, the term "protective order" includes any order entered pursuant to this Chapter upon hearing by the court or consent of the parties.  (1979, c. 561, s. 1; 1985, c. 113, s. 1; 1987, c. 828; 1987 (Reg. Sess., 1988), c. 893, ss. 1, 3; 1995 (Reg. Sess., 1996), c. 591, s. 1; 1997‑471, s. 1; 2001‑518, s. 3; 2003‑107, s. 1; 2009‑58, s. 5.)



§ 50B-2. Institution of civil action; motion for emergency relief; temporary orders; temporary custody.

§ 50B‑2.  Institution of civil action; motion for emergency relief; temporary orders; temporary custody.

(a)        Any person residing in this State may seek relief under this Chapter by filing a civil action or by filing a motion in any existing action filed under Chapter 50 of the General Statutes alleging acts of domestic violence against himself or herself or a minor child who resides with or is in the custody of such person. Any aggrieved party entitled to relief under this Chapter may file a civil action and proceed pro se, without the assistance of legal counsel. The district court division of the General Court of Justice shall have original jurisdiction over actions instituted under this Chapter. Any action for a domestic violence protective order requires that a summons be issued and served. The summons issued pursuant to this Chapter shall require the defendant to answer within 10 days of the date of service. Attachments to the summons shall include the complaint, notice of hearing, any temporary or ex parte order that has been issued, and other papers through the appropriate law enforcement agency where the defendant is to be served. No court costs shall be assessed for the filing, issuance, registration, or service of a protective order or petition for a protective order or witness subpoena in compliance with the Violence Against Women Act, 42 U.S.C. § 3796gg‑5.

(b)        Emergency Relief.  A party may move the court for emergency relief if he or she believes there is a danger of serious and immediate injury to himself or herself or a minor child. A hearing on a motion for emergency relief, where no ex parte order is entered, shall be held after five days' notice of the hearing to the other party or after five days from the date of service of process on the other party, whichever occurs first, provided, however, that no hearing shall be required if the service of process is not completed on the other party. If the party is proceeding pro se and does not request an ex parte hearing, the clerk shall set a date for hearing and issue a notice of hearing within the time periods provided in this subsection, and shall effect service of the summons, complaint, notice, and other papers through the appropriate law enforcement agency where the defendant is to be served.

(c)        Ex Parte Orders.  Prior to the hearing, if it clearly appears to the court from specific facts shown, that there is a danger of acts of domestic violence against the aggrieved party or a minor child, the court may enter orders as it deems necessary to protect the aggrieved party or minor children from those acts provided, however, that a temporary order for custody ex parte and prior to service of process and notice shall not be entered unless the court finds that the child is exposed to a substantial risk of physical or emotional injury or sexual abuse. If the court finds that the child is exposed to a substantial risk of physical or emotional injury or sexual abuse, upon request of the aggrieved party, the court shall consider and may order the other party to stay away from a minor child, or to return a minor child to, or not remove a minor child from, the physical care of a parent or person in loco parentis, if the court finds that the order is in the best interest of the minor child and is necessary for the safety of the minor child. If the court determines that it is in the best interest of the minor child for the other party to have contact with the minor child or children, the court shall issue an order designed to protect the safety and well‑being of the minor child and the aggrieved party. The order shall specify the terms of contact between the other party and the minor child and may include a specific schedule of time and location of exchange of the minor child, supervision by a third party or supervised visitation center, and any other conditions that will ensure both the well‑being of the minor child and the aggrieved party. Upon the issuance of an ex parte order under this subsection, a hearing shall be held within 10 days from the date of issuance of the order or within seven days from the date of service of process on the other party, whichever occurs later. If an aggrieved party acting pro se requests ex parte relief, the clerk of superior court shall schedule an ex parte hearing with the district court division of the General Court of Justice within 72 hours of the filing for said relief, or by the end of the next day on which the district court is in session in the county in which the action was filed, whichever shall first occur. If the district court is not in session in said county, the aggrieved party may contact the clerk of superior court in any other county within the same judicial district who shall   schedule an ex parte hearing with the district court division of the General Court of Justice by the end of the next day on which said court division is in session in that county. Upon the issuance of an ex parte order under this subsection, if the party is proceeding pro se, the Clerk shall set a date for hearing and issue a notice of hearing within the time periods provided in this subsection, and shall effect service of the summons, complaint, notice, order and other papers through the appropriate law enforcement agency where the defendant is to be served.

(c1)      Ex Parte Orders by Authorized Magistrate.  The chief district court judge may authorize a magistrate or magistrates to hear any motions for emergency relief ex parte. Prior to the hearing, if the magistrate determines that at the time the party is seeking emergency relief ex parte the district court is not in session and a district court judge is not and will not be available to hear the motion for a period of four or more hours, the motion may be heard by the magistrate. If it clearly appears to the magistrate from specific facts shown that there is a danger of acts of domestic violence against the aggrieved party or a minor child, the magistrate may enter orders as it deems necessary to protect the aggrieved party or minor children from those acts, except that a temporary order for custody ex parte and prior to service of process and notice shall not be entered unless the magistrate finds that the child is exposed to a substantial risk of physical or emotional injury or sexual abuse. If the magistrate finds that the child is exposed to a substantial risk of physical or emotional injury or sexual abuse, upon request of the aggrieved party, the magistrate shall consider and may order the other party to stay away from a minor child, or to return a minor child to, or not remove a minor child from, the physical care of a parent or person in loco parentis, if the magistrate finds that the order is in the best interest of the minor child and is necessary for the safety of the minor child. If the magistrate determines that it is in the best interest of the minor child for the other party to have contact with the minor child or children, the magistrate shall issue an order designed to protect the safety and well‑being of the minor child and the aggrieved party. The order shall specify the terms of contact between the other party and the minor child and may include a specific schedule of time and location of exchange of the minor child, supervision by a third party or supervised visitation center, and any other conditions that will ensure both the well‑being of the minor child and the aggrieved party. An ex parte order entered under this subsection shall expire and the magistrate shall schedule an ex parte hearing before a district court judge by the end of the next day on which the district court is in session in the county in which the action was filed. Ex parte orders entered by the district court judge pursuant to this subsection shall be entered and scheduled in accordance with subsection (c) of this section.

(c2)      The authority granted to authorized magistrates to award temporary child custody pursuant to subsection (c1) of this section and pursuant to G.S. 50B‑3(a)(4) is granted subject to custody rules to be established by the supervising chief district judge of each judicial district.

(d)        Pro Se Forms.  The clerk of superior court of each county shall provide to pro se complainants all forms that are necessary or appropriate to enable them to proceed pro se pursuant to this section. The clerk shall, whenever feasible, provide a private area for complainants to fill out forms and make inquiries. The clerk shall provide a supply of pro se forms to authorized magistrates who shall make the forms available to complainants seeking relief under subsection (c1) of this section.  (1979, c. 561, s. 1; 1985, c. 113, ss. 2, 3; 1987 (Reg. Sess., 1988), c. 893, s. 2; 1989, c. 461, s. 1; 1994, Ex. Sess., c. 4, s. 1; 1997‑471, s. 2; 2001‑518, s. 4; 2002‑126, s. 29A.6(a); 2004‑186, ss. 17.2, 19.1; 2009‑342, s. 2.)



§ 50B-3. Relief.

§ 50B‑3.  Relief.

(a)        If the court, including magistrates as authorized under G.S. 50B‑2(c1), finds that an act of domestic violence has occurred, the court shall grant a protective order restraining the defendant from further acts of domestic violence. A protective order may include any of the following types of relief:

(1)        Direct a party to refrain from such acts.

(2)        Grant to a party possession of the residence or household of the parties and exclude the other party from the residence or household.

(3)        Require a party to provide a spouse and his or her children suitable alternate housing.

(4)        Award temporary custody of minor children and establish temporary visitation rights pursuant to G.S. 50B‑2 if the order is granted ex parte, and pursuant to subsection (a1) of this section if the order is granted after notice or service of process.

(5)        Order the eviction of a party from the residence or household and assistance to the victim in returning to it.

(6)        Order either party to make payments for the support of a minor child as required by law.

(7)        Order either party to make payments for the support of a spouse as required by law.

(8)        Provide for possession of personal property of the parties, including the care, custody, and control of any animal owned, possessed, kept, or held as a pet by either party or minor child residing in the household.

(9)        Order a party to refrain from doing any or all of the following:

a.         Threatening, abusing, or following the other party.

b.         Harassing the other party, including by telephone, visiting the home or workplace, or other means.

b1.       Cruelly treating or abusing an animal owned, possessed, kept, or held as a pet by either party or minor child residing in the household.

c.         Otherwise interfering with the other party.

(10)      Award attorney's fees to either party.

(11)      Prohibit a party from purchasing a firearm for a time fixed in the order.

(12)      Order any party the court finds is responsible for acts of domestic violence to attend and complete an abuser treatment program if the program is approved by the Domestic Violence Commission.

(13)      Include any additional prohibitions or requirements the court deems necessary to protect any party or any minor child.

(a1)      Upon the request of either party at a hearing after notice or service of process, the court shall consider and may award temporary custody of minor children and establish temporary visitation rights as follows:

(1)        In awarding custody or visitation rights, the court shall base its decision on the best interest of the minor child with particular consideration given to the safety of the minor child.

(2)        For purposes of determining custody and visitation issues, the court shall consider:

a.         Whether the minor child was exposed to a substantial risk of physical or emotional injury or sexual abuse.

b.         Whether the minor child was present during acts of domestic violence.

c.         Whether a weapon was used or threatened to be used during any act of domestic violence.

d.         Whether a party caused or attempted to cause serious bodily injury to the aggrieved party or the minor child.

e.         Whether a party placed the aggrieved party or the minor child in reasonable fear of imminent serious bodily injury.

f.          Whether a party caused an aggrieved party to engage involuntarily in sexual relations by force, threat, or duress.

g.         Whether there is a pattern of abuse against an aggrieved party or the minor child.

h.         Whether a party has abused or endangered the minor child during visitation.

i.          Whether a party has used visitation as an opportunity to abuse or harass the aggrieved party.

j.          Whether a party has improperly concealed or detained the minor child.

k.         Whether a party has otherwise acted in a manner that is not in the best interest of the minor child.

(3)        If the court awards custody, the court shall also consider whether visitation is in the best interest of the minor child. If ordering visitation, the court shall provide for the safety and well‑being of the minor child and the safety of the aggrieved party. The court may consider any of the following:

a.         Ordering an exchange of the minor child to occur in a protected setting or in the presence of an appropriate third party.

b.         Ordering visitation supervised by an appropriate third party, or at a supervised visitation center or other approved agency.

c.         Ordering the noncustodial parent to attend and complete, to the satisfaction of the court, an abuser treatment program as a condition of visitation.

d.         Ordering either or both parents to abstain from possession or consumption of alcohol or controlled substances during the visitation or for 24 hours preceding an exchange of the minor child.

e.         Ordering the noncustodial parent to pay the costs of supervised visitation.

f.          Prohibiting overnight visitation.

g.         Requiring a bond from the noncustodial parent for the return and safety of the minor child.

h.         Ordering an investigation or appointment of a guardian ad litem or attorney for the minor child.

i.          Imposing any other condition that is deemed necessary to provide for the safety and well‑being of the minor child and the safety of the aggrieved party.

If the court grants visitation, the order shall specify dates and times for the visitation to take place or other specific parameters or conditions that are appropriate. A person, supervised visitation center, or other agency may be approved to supervise visitation after appearing in court or filing an affidavit accepting that responsibility and acknowledging accountability to the court.

(4)        A temporary custody order entered pursuant to this Chapter shall be without prejudice and shall be for a fixed period of time not to exceed one year. Nothing in this section shall be construed to affect the right of the parties to a de novo hearing under Chapter 50 of the General Statutes. Any subsequent custody order entered under Chapter 50 of the General Statutes supersedes a temporary order issued pursuant to this Chapter.

(b)        Protective orders entered pursuant to this Chapter shall be for a fixed period of time not to exceed one year. The court may renew a protective order for a fixed period of time not to exceed two years, including an order that previously has been renewed, upon a motion by the aggrieved party filed before the expiration of the current order; provided, however, that a temporary award of custody entered as part of a protective order may not be renewed to extend a temporary award of custody beyond the maximum one‑year period. The court may renew a protective order for good cause. The commission of an act as defined in G.S. 50B‑1(a) by the defendant after entry of the current order is not required for an order to be renewed. Protective orders entered, including consent orders, shall not be mutual in nature except where both parties file a claim and the court makes detailed findings of fact indicating that both parties acted as aggressors, that neither party acted primarily in self‑defense, and that the right of each party to due process is preserved.

(c)        A copy of any order entered and filed under this Article shall be issued to each party. In addition, a copy of the order shall be issued promptly to and retained by the police department of the city of the victim's residence. If the victim does not reside in a city or resides in a city with no police department, copies shall be issued promptly to and retained by the sheriff, and the county police department, if any, of the county in which the victim resides. If the defendant is ordered to stay away from the child's school, a copy of the order shall be delivered promptly by the sheriff to the principal or, in the principal's absence, the assistant principal or the principal's designee of each school named in the order.

(c1)      When a protective order issued under this Chapter is filed with the Clerk of Superior Court, the clerk shall provide to the applicant an informational sheet developed by the Administrative Office of the Courts that includes:

(1)        Domestic violence agencies and services.

(2)        Sexual assault agencies and services.

(3)        Victims' compensation services.

(4)        Legal aid services.

(5)        Address confidentiality services.

(6)        An explanation of the plaintiff's right to apply for a permit under G.S. 14‑415.15.

(d)        The sheriff of the county where a domestic violence order is entered shall provide for prompt entry of the order into the National Crime Information Center registry and shall provide for access of such orders to magistrates on a 24‑hour‑a‑day basis. Modifications, terminations, renewals, and dismissals of the order shall also be promptly entered.  (1979, c. 561, s. 1; 1985, c. 463; 1994, Ex. Sess., c. 4, s. 2; 1995, c. 527, s. 1; 1995 (Reg. Sess., 1996), c. 591, s. 2; c. 742, s. 42.1.; 1999‑23, s. 1; 2000‑125, s. 9; 2002‑105, s. 2; 2002‑126, s. 29A.6(b); 2003‑107, s. 2; 2004‑186, ss. 17.3‑17.5; 2005‑343, s. 2; 2005‑423, s. 1; 2007‑116, s. 3; 2009‑425, s. 1.)



§ 50B-3.1. Surrender and disposal of firearms; violations; exemptions.

§ 50B‑3.1.  Surrender and disposal of firearms; violations; exemptions.

(a)        Required Surrender of Firearms.  Upon issuance of an emergency or ex parte order pursuant to this Chapter, the court shall order the defendant to surrender to the sheriff all firearms, machine guns, ammunition, permits to purchase firearms, and permits to carry concealed firearms that are in the care, custody, possession, ownership, or control of the defendant if the court finds any of the following factors:

(1)        The use or threatened use of a deadly weapon by the defendant or a pattern of prior conduct involving the use or threatened use of violence with a firearm against persons.

(2)        Threats to seriously injure or kill the aggrieved party or minor child by the defendant.

(3)        Threats to commit suicide by the defendant.

(4)        Serious injuries inflicted upon the aggrieved party or minor child by the defendant.

(b)        Ex Parte or Emergency Hearing.  The court shall inquire of the plaintiff, at the ex parte or emergency hearing, the presence of, ownership of, or otherwise access to firearms by the defendant, as well as ammunition, permits to purchase firearms, and permits to carry concealed firearms, and include, whenever possible, identifying information regarding the description, number, and location of firearms, ammunition, and permits in the order.

(c)        Ten‑Day Hearing.  The court, at the 10‑day hearing, shall inquire of the defendant the presence of, ownership of, or otherwise access to firearms by the defendant, as well as ammunition, permits to purchase firearms, and permits to carry concealed firearms, and include, whenever possible, identifying information regarding the description, number, and location of firearms, ammunition, and permits in the order.

(d)        Surrender.  Upon service of the order, the defendant shall immediately surrender to the sheriff possession of all firearms, machine guns, ammunition, permits to purchase firearms, and permits to carry concealed firearms that are in the care, custody, possession, ownership, or control of the defendant. In the event that weapons cannot be surrendered at the time the order is served, the defendant shall surrender the firearms, ammunitions, and permits to the sheriff within 24 hours of service at a time and place specified by the sheriff. The sheriff shall store the firearms or contract with a licensed firearms dealer to provide storage.

(1)        If the court orders the defendant to surrender firearms, ammunition, and permits, the court shall inform the plaintiff and the defendant of the terms of the protective order and include these terms on the face of the order, including that the defendant is prohibited from owning, possessing, purchasing, or receiving or attempting to own, possess, purchase, or receive a firearm for so long as the protective order or any successive protective order is in effect. The terms of the order shall include instructions as to how the defendant may request retrieval of any firearms, ammunition, and permits surrendered to the sheriff when the protective order is no longer in effect. The terms shall also include notice of the penalty for violation of G.S. 14‑269.8.

(2)        The sheriff may charge the defendant a reasonable fee for the storage of any firearms and ammunition taken pursuant to a protective order. The fees are payable to the sheriff. The sheriff shall transmit the proceeds of these fees to the county finance officer. The fees shall be used by the sheriff to pay the costs of administering this section and for other law enforcement purposes. The county shall expend the restricted funds for these purposes only. The sheriff shall not release firearms, ammunition, or permits without a court order granting the release. The defendant must remit all fees owed prior to the authorized return of any firearms, ammunition, or permits. The sheriff shall not incur any civil or criminal liability for alleged damage or deterioration due to storage or transportation of any firearms or ammunition held pursuant to this section.

(e)        Retrieval.  If the court does not enter a protective order when the ex parte or emergency order expires, the defendant may retrieve any weapons surrendered to the sheriff unless the court finds that the defendant is precluded from owning or possessing a firearm pursuant to State or federal law or final disposition of any pending criminal charges committed against the person that is the subject of the current protective order.

(f)         Motion for Return.  The defendant may request the return of any firearms, ammunition, or permits surrendered by filing a motion with the court at the expiration of the current order or final disposition of any pending criminal charges committed against the person that is the subject of the current protective order and not later than 90 days after the expiration of the current order or final disposition of any pending criminal charges committed against the person that is the subject of the current protective order. Upon receipt of the motion, the court shall schedule a hearing and provide written notice to the plaintiff who shall have the right to appear and be heard and to the sheriff who has control of the firearms, ammunition, or permits. The court shall determine whether the defendant is subject to any State or federal law or court order that precludes the defendant from owning or possessing a firearm. The inquiry shall include:

(1)        Whether the protective order has been renewed.

(2)        Whether the defendant is subject to any other protective orders.

(3)        Whether the defendant is disqualified from owning or possessing a firearm pursuant to 18 U.S.C. § 922 or any State law.

(4)        Whether the defendant has any pending criminal charges, in either State or federal court, committed against the person that is the subject of the current protective order.

The court shall deny the return of firearms, ammunition, or permits if the court finds that the defendant is precluded from owning or possessing a firearm pursuant to State or federal law or if the defendant has any pending criminal charges, in either State or federal court, committed against the person that is the subject of the current protective order until the final disposition of those charges.

(g)        Motion for Return by Third‑Party Owner.  A third‑party owner of firearms, ammunition, or permits who is otherwise eligible to possess such items may file a motion requesting the return to said third party of any such items in the possession of the sheriff seized as a result of the entry of a domestic violence protective order. The motion must be filed not later than 30 days after the seizure of the items by the sheriff. Upon receipt of the third party's motion, the court shall schedule a hearing and provide written notice to all parties and the sheriff. The court shall order return of the items to the third party unless the court determines that the third party is disqualified from owning or possessing said items pursuant to State or federal law. If the court denies the return of said items to the third party, the items shall be disposed of by the sheriff as provided in subsection (h) of this section.

(h)        Disposal of Firearms.  If the defendant does not file a motion requesting the return of any firearms, ammunition, or permits surrendered within the time period prescribed by this section, if the court determines that the defendant is precluded from regaining possession of any firearms, ammunition, or permits surrendered, or if the defendant or third‑party owner fails to remit all fees owed for the storage of the firearms or ammunition within 30 days of the entry of the order granting the return of the firearms, ammunition, or permits, the sheriff who has control of the firearms, ammunition, or permits shall give notice to the defendant, and the sheriff shall apply to the court for an order of disposition of the firearms, ammunition, or permits. The judge, after a hearing, may order the disposition of the firearms, ammunition, or permits in one or more of the ways authorized by law, including subdivision (4), (4b), (5), or (6) of G.S. 14‑269.1. If a sale by the sheriff does occur, any proceeds from the sale after deducting any costs associated with the sale, and in accordance with all applicable State and federal law, shall be provided to the defendant, if requested by the defendant by motion made before the hearing or at the hearing and if ordered by the judge.

(i)         It is unlawful for any person subject to a protective order prohibiting the possession or purchase of firearms to:

(1)        Fail to surrender all firearms, ammunition, permits to purchase firearms, and permits to carry concealed firearms to the sheriff as ordered by the court;

(2)        Fail to disclose all information pertaining to the possession of firearms, ammunition, and permits to purchase and permits to carry concealed firearms as requested by the court; or

(3)        Provide false information to the court pertaining to any of these items.

(j)         Violations.  In accordance with G.S. 14‑269.8, it is unlawful for any person to own, possess, purchase, or receive or attempt to own, possess, purchase, or receive a firearm, as defined in G.S. 14‑409.39(2), machine gun, ammunition, or permits to purchase or carry concealed firearms if ordered by the court for so long as that protective order or any successive protective order entered against that person pursuant to this Chapter is in effect. Any defendant violating the provisions of this section shall be guilty of a Class H felony.

(k)        Official Use Exemption.  This section shall not prohibit law enforcement officers and members of any branch of the United States armed forces, not otherwise prohibited under federal law, from possessing or using firearms for official use only.

(l)         Nothing in this section is intended to limit the discretion of the court in granting additional relief as provided in other sections of this Chapter. (2003‑410, s. 1; 2004‑203, s. 34(a); 2005‑287, s. 4; 2005‑423, ss. 2, 3.)



§ 50B-4. Enforcement of orders.

§ 50B‑4.  Enforcement of orders.

(a)        A party may file a motion for contempt for violation of any order entered pursuant to this Chapter. This party may file and proceed with that motion pro se, using forms provided by the clerk of superior court or a magistrate authorized under G.S. 50B‑2(c1). Upon the filing pro se of a motion for contempt under this subsection, the clerk, or the authorized magistrate, if the facts show clearly that there is danger of acts of domestic violence against the aggrieved party or a minor child and the motion is made at a time when the clerk is not available, shall schedule and issue notice of a show cause hearing with the district court division of the General Court of Justice at the earliest possible date pursuant to G.S. 5A‑23. The Clerk, or the magistrate in the case of notice issued by the magistrate pursuant to this subsection, shall effect service of the motion, notice, and other papers through the appropriate law enforcement agency where the defendant is to be served.

(b)        Repealed by Session Laws 1999‑23, s. 2, effective February 1, 2000.

(c)        A valid protective order entered pursuant to this Chapter shall be enforced by all North Carolina law enforcement agencies without further order of the court.

(d)        A valid protective order entered by the courts of another state or the courts of an Indian tribe shall be accorded full faith and credit by the courts of North Carolina whether or not the order has been registered and shall be enforced by the courts and the law enforcement agencies of North Carolina as if it were an order issued by a North Carolina court. In determining the validity of an out‑of‑state order for purposes of enforcement, a law enforcement officer may rely upon a copy of the protective order issued by another state or the courts of an Indian tribe that is provided to the officer and on the statement of a person protected by the order that the order remains in effect. Even though registration is not required, a copy of a protective order may be registered in North Carolina by filing with the clerk of superior court in any county a copy of the order and an affidavit by a person protected by the order that to the best of that person's knowledge the order is presently in effect as written. Notice of the registration shall not be given to the defendant. Upon registration of the order, the clerk shall promptly forward a copy to the sheriff of that county. Unless the issuing state has already entered the order, the sheriff shall provide for prompt entry of the order into the National Crime Information Center registry pursuant to G.S. 50B‑3(d).

(e)        Upon application or motion by a party to the court, the court shall determine whether an out‑of‑state order remains in full force and effect.

(f)         The term "valid protective order," as used in subsections (c) and (d) of this section, shall include an emergency or ex parte order entered under this Chapter.  (1979, c. 561, s. 1; 1985, c. 113, s. 4; 1987, c. 739, s. 6; 1989, c. 461, s. 2; 1994, Ex. Sess., c. 4, s. 3; 1995 (Reg. Sess., 1996), c. 591, s. 3; 1999‑23, s. 2; 2002‑126, s. 29A.6(c); 2003‑107, s. 3; 2009‑342, s. 4.)



§ 50B-4.1. Violation of valid protective order.

§ 50B‑4.1.  Violation of valid protective order.

(a)        Except as otherwise provided by law, a person who knowingly violates a valid protective order entered pursuant to this Chapter or who knowingly violates a valid protective order entered by the courts of another state or the courts of an Indian tribe shall be guilty of a Class A1 misdemeanor.

(b)        A law enforcement officer shall arrest and take a person into custody, with or without a warrant or other process, if the officer has probable cause to believe that the person knowingly has violated a valid protective order excluding the person from the residence or household occupied by a victim of domestic violence or directing the person to refrain from doing any or all of the acts specified in G.S. 50B‑3(a)(9).

(c)        When a law enforcement officer makes an arrest under this section without a warrant, and the party arrested contests that the out‑of‑state order or the order issued by an Indian court remains in full force and effect, the party arrested shall be promptly provided with a copy of the information applicable to the party which appears on the National Crime Information Center registry by the sheriff of the county in which the arrest occurs.

(d)        Unless covered under some other provision of law providing greater punishment, a person who commits a felony at a time when the person knows the behavior is prohibited by a valid protective order as provided in subsection (a) of this section shall be guilty of a felony one class higher than the principal felony described in the charging document. This subsection shall not apply to a person who is charged with or convicted of a Class A or B1 felony or to a person charged under subsection (f) or subsection (g) of this section.

(e)        An indictment or information that charges a person with committing felonious conduct as described in subsection (d) of this section shall also allege that the person knowingly violated a valid protective order as described in subsection (a) of this section in the course of the conduct constituting the underlying felony. In order for a person to be punished as described in subsection (d) of this section, a finding shall be made that the person knowingly violated the protective order in the course of conduct constituting the underlying felony.

(f)         Unless covered under some other provision of law providing greater punishment, any person who knowingly violates a valid protective order as provided in subsection (a) of this section, after having been previously convicted of two offenses under this Chapter, shall be guilty of a Class H felony.

(g)        Unless covered under some other provision of law providing greater punishment, any person who, while in possession of a deadly weapon on or about his or her person or within close proximity to his or her person, knowingly violates a valid protective order as provided in subsection (a) of this section by failing to stay away from a place, or a person, as so directed under the terms of the order, shall be guilty of a Class H felony.

(h)        For the purposes of this section, the term "valid protective order" shall include an emergency or ex parte order entered under this Chapter.  (1997‑471, s. 3; 1997‑456, s. 27; 1999‑23, s. 4; 2001‑518, s. 5; 2007‑190, s. 1; 2008‑93, s. 1; 2009‑342, s. 5; 2009‑389, s. 2.)



§ 50B-4.2. False statement regarding protective order a misdemeanor.

§ 50B‑4.2.  False statement regarding protective order a misdemeanor.

A person who knowingly makes a false statement to a law enforcement agency or officer that a protective order entered pursuant to this Chapter or by the courts of another state or Indian tribe remains in effect shall be guilty of a Class 2 misdemeanor. (1999‑23, s. 5.)



§ 50B-5. Emergency assistance.

§ 50B‑5.  Emergency assistance.

(a)        A person who alleges that he or she or a minor child has been the victim of domestic violence may request the assistance of a local law enforcement agency. The local law enforcement agency shall respond to the request for assistance as soon as practicable. The local law enforcement officer responding to the request for assistance may take whatever steps are reasonably necessary to protect the complainant from harm and may advise the complainant of sources of shelter, medical care, counseling and other services. Upon request by the complainant and where feasible, the law enforcement officer may transport the complainant to appropriate facilities such as hospitals, magistrates' offices, or public or private facilities for shelter and accompany the complainant to his or her residence, within the jurisdiction in which the request for assistance was made, so that the complainant may remove food, clothing, medication and such other personal property as is reasonably necessary to enable the complainant and any minor children who are presently in the care of the complainant to remain elsewhere pending further proceedings.

(b)        In providing the assistance authorized by subsection (a), no officer may be held criminally or civilly liable on account of reasonable measures taken under authority of subsection (a). (1979, c. 561, s. 1; 1985, c. 113, s. 5; 1999‑23, s. 6.)



§ 50B-5.5. Employment discrimination unlawful.

§ 50B‑5.5.  Employment discrimination unlawful.

(a)        No employer shall discharge, demote, deny a promotion, or discipline an employee because the employee took reasonable time off from work to obtain or attempt to obtain relief under this Chapter. An employee who is absent from the workplace shall follow the employer's usual time‑off policy or procedure, including advance notice to the employer, when required by the employer's usual procedures, unless an emergency prevents the employee from doing so. An employer may require documentation of any emergency that prevented the employee from complying in advance with the employer's usual time‑off policy or procedure, or any other information available to the employee which supports the employee's reason for being absent from the workplace.

(b)        The Commissioner of Labor shall enforce the provisions of this section according to Article 21 of Chapter 95 of the General Statutes, including the rules and regulations issued pursuant to the Article. (2004‑186, s. 18.1.)



§ 50B-6. Construction of Chapter.

§ 50B‑6.   Construction of Chapter.

This Chapter shall not be construed as granting a status to any person for any purpose other than those expressly stated herein. This Chapter shall not be construed as relieving any person or institution of the duty to report to the department of social services, as required by G.S. 7B‑301, if the person or institution has cause to suspect that a juvenile is abused or neglected. (1979, c. 561, s. 1; 1985, c. 113, s. 6; 1998‑202, s. 13(r).)



§ 50B-7. Remedies not exclusive.

§ 50B‑7.  Remedies not exclusive.

The remedies provided by this Chapter are not exclusive but are additional to remedies provided under Chapter 50 and elsewhere in  the General Statutes. (1979, c. 561, s. 1.)



§ 50B-8. Effect upon prosecution for violation of § 14-184 or other offense against public morals.

§ 50B‑8.  Effect upon prosecution for violation of § 14‑184 or other offense against public morals.

The granting of a protective order, prosecution for violation of this Chapter, or the granting of any other relief or the institution of any other enforcement proceedings under this Chapter shall not be construed to afford a defense to any person or persons charged with fornication and adultery under G.S. 14‑184 or charged with any other offense against the public morals; and prosecution, conviction, or prosecution and conviction for violation of any provision of this Chapter shall not be a bar to prosecution for violation of G.S. 14‑184 or of any other statute defining an offense or offenses against the public morals. (1979, c. 561, s. 1; 2003‑107, s. 4.)



§ 50B-9. Domestic Violence Center Fund.

§ 50B‑9.  Domestic Violence Center Fund.

The Domestic Violence Center Fund is established within the State Treasury. The fund shall be administered by the Department of Administration, North Carolina Council for Women, and shall be used to make grants to centers for victims of domestic violence and to The North Carolina Coalition Against Domestic Violence, Inc. This fund shall be administered in accordance with the provisions of the Executive Budget Act. The Department of Administration shall make quarterly grants to each eligible domestic violence center and to The North Carolina Coalition Against Domestic Violence, Inc. Each grant recipient shall receive the same amount. To be eligible to receive funds under this section, a domestic violence center must meet the following requirements:

(1)        It shall have been in operation on the preceding July 1 and shall continue to be in operation.

(2)        It shall offer all of the following services: a hotline, transportation services, community education programs, daytime services, and call forwarding during the night and it shall fulfill other criteria established by the Department of Administration.

(3)        It shall be a nonprofit corporation or a local governmental entity. (1991, c. 693, s. 3; 1991 (Reg. Sess., 1992), c. 988, s. 1.)






Chapter 50C - Civil-No Contact Orders.

§ 50C-1. Definitions.

Chapter 50C.

Civil No‑Contact Orders.

§ 50C‑1.  Definitions.

The following definitions apply in this Chapter:

(1)        Abuse.  To physically or mentally harm, harass, intimidate, or interfere with the personal liberty of another.

(2)        Civil no‑contact order.  An order granted under this Chapter, which includes a remedy authorized by G.S. 50C‑5.

(3)        Nonconsensual.  A lack of freely given consent.

(4)        Sexual conduct.  Any intentional or knowing touching, fondling, or sexual penetration by a person, either directly or through clothing, of the sexual organs, anus, or breast of another, whether an adult or a minor, for the purpose of sexual gratification or arousal. For purposes of this subdivision, the term shall include the transfer or transmission of semen.

(5)        Repealed by Session Laws 2004‑199, s. 50, effective August 17, 2004.

(6)        Stalking.  On more than one occasion, following or otherwise harassing, as defined in G.S. 14‑277.3A(b)(2), another person without legal purpose with the intent to do any of the following:

a.         Place the person in reasonable fear either for the person's safety or the safety of the person's immediate family or close personal associates.

b.         Cause that person to suffer substantial emotional distress by placing that person in fear of death, bodily injury, or continued harassment and that in fact causes that person substantial emotional distress.

(7)        Unlawful conduct.  The commission of one or more of the following acts by a person 16 years of age or older upon a person, but does not include acts of self‑defense or defense of others:

a.         Nonconsensual sexual conduct, including single incidences of nonconsensual sexual conduct.

b.         Stalking.

(8)        Victim.  A person against whom an act of unlawful conduct has been committed by another person not involved in a personal relationship with the person as defined in G.S. 50B‑1(b).  (2004‑194, s. 1; 2004‑199, s. 50; 2007‑199, s. 1; 2009‑58, s. 6.)



§ 50C-2. Commencement of action; filing fees not permitted; assistance.

§ 50C‑2.  Commencement of action; filing fees not permitted; assistance.

(a)        An action is commenced under this Chapter by filing a verified complaint for a civil no‑contact order in district court or by filing a motion in any existing civil action, by any of the following:

(1)        A person who is a victim of unlawful conduct that occurs in this State.

(2)        A competent adult who resides in this State on behalf of a minor child or an incompetent adult who is a victim of unlawful conduct that occurs in this State.

(b)        No court costs shall be assessed for the filing or service of the complaint, or the service of any orders.

(c)        An action commenced under this Chapter may be filed in any county permitted under G.S. 1‑82 or where the unlawful conduct took place.

(d)        If the victim states that disclosure of the victim's address would place the victim or any member of the victim's family or household at risk for further unlawful conduct, the victim's address may be omitted from all documents filed with the court. If the victim has not disclosed an address under this subsection, the victim shall designate an alternative address to receive notice of any motions or pleadings from the opposing party. (2004‑194, s. 1.)



§ 50C-3. Process for action for no-contact order.

§ 50C‑3.  Process for action for no‑contact order.

(a)        Any action for a civil no‑contact order requires that a summons be issued and served. The summons issued pursuant to this Chapter shall require the respondent to answer within 10 days of the date of service. Attachments to the summons shall include the complaint for the civil no‑contact order, and any temporary civil no‑contact order that has been issued and the notice of hearing on the temporary civil no‑contact order.

(b)        Service of the summons and attachments shall be by the sheriff by personal delivery in accordance with Rule 4 of the Rules of Civil Procedure, and if the respondent cannot with due diligence be served by the sheriff by personal delivery, the respondent may be served by publication by the complainant in accordance with Rule 4(j1) of the Rules of Civil Procedure.

(c)        The court may enter a civil no‑contact order by default for the remedy sought in the complaint if the respondent has been served in accordance with this section and fails to answer as directed, or fails to appear on any subsequent appearance or hearing date agreed to by the parties or set by the court.  (2004‑194, s. 1; 2009‑342, s. 3.)



§ 50C-4. Hearsay exception.

§ 50C‑4.  Hearsay exception.

In proceedings for an order or prosecutions for violation of an order under this Chapter, the prior sexual activity or the reputation of the victim is inadmissible except when it would be admissible in a criminal prosecution under G.S. 8C, Rule 412. (2004‑194, s. 1.)



§ 50C-5. Civil no-contact order; remedy.

§ 50C‑5.  Civil no‑contact order; remedy.

(a)        Upon a finding that the victim has suffered unlawful conduct committed by the respondent, the court may issue temporary or permanent civil no‑contact orders as authorized in this Chapter. In determining whether or not to issue a civil no‑contact order, the court shall not require physical injury to the victim.

(b)        The court may grant one or more of the following forms of relief in its orders under this Chapter:

(1)        Order the respondent not to visit, assault, molest, or otherwise interfere with the victim.

(2)        Order the respondent to cease stalking the victim, including at the victim's workplace.

(3)        Order the respondent to cease harassment of the victim.

(4)        Order the respondent not to abuse or injure the victim.

(5)        Order the respondent not to contact the victim by telephone, written communication, or electronic means.

(6)        Order the respondent to refrain from entering or remaining present at the victim's residence, school, place of employment, or other specified places at times when the victim is present.

(7)        Order other relief deemed necessary and appropriate by the court.

(c)        A civil no‑contact order shall include the following notice, printed in conspicuous type: "A knowing violation of a civil no‑contact order shall be punishable as contempt of court which may result in a fine or imprisonment." (2004‑194, s. 1.)



§ 50C-6. Temporary civil no-contact order; court holidays and evenings.

§ 50C‑6.  Temporary civil no‑contact order; court holidays and evenings.

(a)        A temporary civil no‑contact order may be granted ex parte, without evidence of service of process or notice, only if both of the following are shown:

(1)        It clearly appears from specific facts shown by a verified complaint or affidavit that immediate injury, loss, or damage will result to the victim before the respondent can be heard in opposition.

(2)        Either one of the following:

a.         The complainant certifies to the court in writing the efforts, if any, that have been made to give the notice and the reasons supporting the claim that notice should not be required.

b.         The complainant certified to the court that there is good cause to grant the remedy because the harm that the remedy is intended to prevent would likely occur if the respondent were given any prior notice of the complainant's efforts to obtain judicial relief.

(b)        Every temporary civil no‑contact order granted without notice shall:

(1)        Be endorsed with the date and hour of issuance.

(2)        Be filed immediately in the clerk's office and entered of record.

(3)        Define the injury, state why it is irreparable and why the order was granted without notice.

(4)        Expire by its terms within such time after entry, not to exceed 10 days.

(5)        Give notice of the date of hearing on the temporary order as provided in G.S. 50C‑8(a).

(c)        If the respondent appears in court for a hearing on a temporary order, the respondent may elect to file a general appearance and testify. Any resulting order may be a temporary order, governed by this section. Notwithstanding the requirements of this section, if all requirements of G.S. 50C‑7 have been met, the court may issue a permanent order.

(d)        When the court is not in session, the complainant may file for a temporary order before any judge or magistrate designated to grant relief under this Chapter. If the judge or magistrate finds that there is an immediate and present danger of harm to the victim and that the requirements of subsection (a) of this section have been met, the judge or magistrate may issue a temporary civil no‑contact order. The chief district court judge may designate for each county at least one judge or magistrate to be reasonably available to issue temporary civil no‑contact orders when the court is not in session. (2004‑194, s. 1.)



§ 50C-7. Permanent civil no-contact order.

§ 50C‑7.  Permanent civil no‑contact order.

Upon a finding that the victim has suffered unlawful conduct committed by the respondent, a permanent civil no‑contact order may issue if the court additionally finds that process was properly served on the respondent, the respondent has answered the complaint and notice of hearing was given, or the respondent is in default. No permanent civil no‑contact order shall be issued without notice to the respondent. (2004‑194, s. 1.)



§ 50C-8. Duration; extension of orders.

§ 50C‑8.  Duration; extension of orders.

(a)        A temporary civil no‑contact order shall be effective for not more than 10 days as the court fixes, unless within the time so fixed the temporary civil no‑contact order, for good cause shown, is extended for a like period or a longer period if the respondent consents. The reasons for the extension shall be stated in the temporary order. In case a temporary civil no‑contact order is granted without notice and a motion for a permanent civil no‑contact order is made, it shall be set down for hearing at the earliest possible time and takes precedence over all matters except older matters of the same character. When the motion for a permanent civil no‑contact order comes on for hearing, the complainant may proceed with a motion for a permanent civil no‑contact order, and, if the complainant fails to do so, the judge shall dissolve the temporary civil no‑contact order. On two days' notice to the complainant or on such shorter notice to that party as the judge may prescribe, the respondent may appear and move its dissolution or modification. In that event the judge shall proceed to hear and determine such motion as expeditiously as the ends of justice require.

(b)        A permanent civil no‑contact order shall be effective for a fixed period of time not to exceed one year.

(c)        Any order may be extended one or more times, as required, provided that the requirements of G.S. 50C‑6 or G.S. 50C‑7, as appropriate, are satisfied. The court may renew an order, including an order that previously has been renewed, upon a motion by the complainant filed before the expiration of the current order. The court may renew the order for good cause. The commission of an act of unlawful conduct by the respondent after entry of the current order is not required for an order to be renewed. If the motion for extension is uncontested and the complainant seeks no modification of the order, the order may be extended if the complainant's motion or affidavit states that there has been no material change in relevant circumstances since entry of the order and states the reason for the requested extension. Extensions may be granted only in open court and not under the provisions of G.S. 50C‑6(d).

(d)        Any civil no‑contact order expiring on a day the court is not open for business shall expire at the close of the next court business day. (2004‑194, s. 1; 2006‑264, s. 41.)



§ 50C-9. Notice of orders.

§ 50C‑9.  Notice of orders.

(a)        The clerk of court shall deliver on the same day that a civil no‑contact order is issued, a certified copy of that order to the sheriff.

(b)        Unless the respondent was present in court when the order was issued, the sheriff shall serve the order on the respondent and file proof of service in the manner provided for service of process in civil proceedings. If the summons has not yet been served upon the respondent, it shall be served with the order.

(c)        A copy of the order shall be issued promptly to and retained by the police department of the municipality of the victim's residence. If the victim's residence is not located in a municipality or in a municipality with no police department, copies shall be issued promptly to and retained by the sheriff and the county police department, if any, of the county in which the victim's residence is located.

(d)        Any order extending, modifying, or revoking any civil no‑contact order shall be promptly delivered to the sheriff by the clerk and served by the sheriff in accordance with the provisions of this section. (2004‑194, s. 1.)



§ 50C-10. Violation.

§ 50C‑10.  Violation.

A knowing violation of an order entered pursuant to this Chapter is punishable as contempt of court. (2004‑194, s. 1.)



§ 50C-11. Remedies not exclusive.

§ 50C‑11.  Remedies not exclusive.

The remedies provided by this Chapter are not exclusive but are additional to other remedies provided under law. (2004‑194, s. 1.)






Chapter 51 - Marriage.

§ 51-1. Requisites of marriage; solemnization.

Chapter 51.

Marriage.

Article 1.

General Provisions.

§ 51‑1.  Requisites of marriage; solemnization.

A valid and sufficient marriage is created by the consent of a male and female person who may lawfully marry, presently to take each other as husband and wife, freely, seriously and plainly expressed by each in the presence of the other, either:

(1)       a.         In the presence of an ordained minister of any religious denomination, a minister authorized by a church, or a magistrate; and

b.         With the consequent declaration by the minister or magistrate that the persons are husband and wife; or

(2)        In accordance with any mode of solemnization recognized by any religious denomination, or federally or State recognized Indian Nation or Tribe.

Marriages solemnized before March 9, 1909, by ministers of the gospel licensed, but not ordained, are validated from their consummation.  (1871‑2, c. 193, s. 3; Code, s. 1812; Rev., s. 2081; 1908, c. 47; 1909, c. 704, s. 2; c. 897; C.S., s. 2493; 1945, c. 839; 1965, c. 152; 1971, c. 1185, s. 26; 1977, c. 592, s. 1; 2000‑58, ss. 1, 2; 2001‑14, ss. 1, 2; 2001‑62, ss. 1, 17; 2002‑115, ss. 5, 6; 2002‑159, s. 13(a); 2003‑4, s. 1; 2005‑56, s. 1; 2007‑61, s. 1; 2009‑13, s. 1.)



§ 51-1.1. Certain marriages performed by ministers of Universal Life Church validated.

§ 51‑1.1.  Certain marriages performed by ministers of Universal Life Church validated.

Any marriages performed by ministers of the Universal Life  Church prior to July 3, 1981, are validated, unless they have been invalidated by a court of competent jurisdiction, provided that all other requirements of law have been met and the marriages would have been valid if performed by an official authorized by law to perform wedding ceremonies. (1981, c. 797.)



§ 51-1.2. Marriages between persons of the same gender not valid.

§ 51‑1.2.  Marriages between persons of the same gender not valid.

Marriages, whether created by common law, contracted, or performed outside of North Carolina, between individuals of the same gender are not valid in North Carolina. (1995 (Reg. Sess., 1996), c. 588, s. 1.)



§ 51-2. Capacity to marry.

§ 51‑2.  Capacity to marry.

(a)        All unmarried persons of 18 years, or older, may lawfully marry, except as hereinafter forbidden.

(a1)      Persons over 16 years of age and under 18 years of age may marry, and the register of deeds may issue a license for the marriage, only after there shall have been filed with the register of deeds a written consent to the marriage, said consent having been signed by the appropriate person as follows:

(1)        By a parent having full or joint legal custody of the underage party; or

(2)        By a person, agency, or institution having legal custody or serving as a guardian of the underage party.

Such written consent shall not be required for an emancipated minor if a certificate of emancipation issued pursuant to Article 35 of Chapter 7B of the General Statutes or a certified copy of a final decree or certificate of emancipation from this or any other jurisdiction is filed with the register of deeds.

(b)        Persons over 14 years of age and under 16 years of age may marry as provided in G.S. 51‑2.1.

(b1)      It shall be unlawful for any person under 14 years of age to marry.

(c)        When a license to marry is procured by any person under 18 years of age by fraud or misrepresentation, a parent of the underage party, a person, agency, or institution having legal custody or serving as a guardian of the underage party, or a guardian ad litem appointed to represent the underage party pursuant to G.S. 51‑2.1(b) is a proper party to bring an action to annul the marriage. (R.C., c. 68, s. 14; 1871‑2, c. 193; Code, s. 1809; Rev., s. 2082; C.S., s. 2494; 1923, c. 75; 1933, c. 269, s. 1; 1939, c. 375; 1947, c. 383, s. 2; 1961, c. 186; 1967, c. 957, s. 1; 1969, c. 982; 1985, c. 608; 1998‑202, s. 13(s); 2001‑62, s. 2; 2001‑487, s. 60.)



§ 51-2.1. Marriage of certain underage parties.

§ 51‑2.1.  Marriage of certain underage parties.

(a)        If an unmarried female who is more than 14 years of age, but less than 16 years of age, is pregnant or has given birth to a child and the unmarried female and the putative father of the child, either born or unborn, agree to marry, or if an unmarried male who is more than 14 years of age, but less than 16 years of age, is the putative father of a child, either born or unborn, and the unmarried male and the mother of the child agree to marry, the register of deeds is authorized to issue to the parties a license to marry; and it shall be lawful for them to marry in accordance with the provisions of this Chapter, only after a certified copy of an order issued by a district court authorizing the marriage is filed with the register of deeds. A district court judge may issue an order authorizing a marriage under this section only upon finding as fact and concluding as a matter of law that the underage party is capable of assuming the responsibilities of marriage and the marriage will serve the best interest of the underage party. In determining whether the marriage will serve the best interest of an underage party, the district court shall consider the following:

(1)        The opinion of the parents of the underage party as to whether the marriage serves the best interest of the underage party.

(2)        The opinion of any person, agency, or institution having legal custody or serving as a guardian of the underage party as to whether the marriage serves the best interest of the underage party.

(3)        The opinion of the guardian ad litem appointed to represent the best interest of the underage party pursuant to G.S. 51‑2.1(b) as to whether the marriage serves the best interest of the underage party.

(4)        The relationship between the underage party and the parents of the underage party, as well as the relationship between the underage party and any person having legal custody or serving as a guardian of the underage party.

(5)        Any evidence that it would find useful in making its determination.

There shall be a rebuttable presumption that the marriage will not serve the best interest of the underage party when all living parents of the underage party oppose the marriage. The fact that the female is pregnant, or has given birth to a child, alone does not establish that the best interest of the underage party will be served by the marriage.

(b)        An underage party seeking an order granting judicial authorization to marry pursuant to this section shall file a civil action in the district court requesting judicial authorization to marry. The clerk shall collect court costs from the underage party in the amount set forth in G.S. 7A‑305 for civil actions in district court. Upon the filing of the complaint, summons shall be issued in accordance with G.S. 1A‑1, Rule 4, and the underage party shall be appointed a guardian ad litem in accordance with the provisions of G.S. 1A‑1, Rule 17. The guardian ad litem appointed shall be an attorney and shall be governed by the provisions of subsection (d) of this section. The underage party shall serve a copy of the summons and complaint, in accordance with G.S. 1A‑1, Rule 4, on the father of the underage party; the mother of the underage party; and any person, agency, or institution having legal custody or serving as a guardian of the underage party. The underage party also shall serve a copy of the complaint, either in accordance with G.S. 1A‑1, Rule 4, or G.S. 1A‑1, Rule 5, on the guardian ad litem appointed pursuant to this section. A party responding to the underage party's complaint shall serve his response within 30 days after service of the summons and complaint upon that person. The underage party may participate in the proceedings before the court on his or her own behalf. At the hearing conducted pursuant to this section, the court shall consider evidence, as provided in subsection (a) of this section, and shall make written findings of fact and conclusions of law.

(c)        Any party to a proceeding under this section may be represented by counsel, but no party is entitled to appointed counsel, except as provided in this section.

(d)        The guardian ad litem appointed pursuant to subsection (b) of this section shall represent the best interest of the underage party in all proceedings under this section and also has standing to institute an action under G.S. 51‑2(c). The appointment shall terminate when the last judicial ruling rendering the authorization granted or denied is entered. Payment of the guardian ad litem shall be governed by G.S. 7A‑ 451(f). The guardian ad litem shall make an investigation to determine the facts, the needs of the underage party, the available resources within the family and community to meet those needs, the impact of the marriage on the underage party, and the ability of the underage party to assume the responsibilities of marriage; facilitate, when appropriate, the settlement of disputed issues; offer evidence and examine witnesses at the hearing; and protect and promote the best interest of the underage party. In fulfilling the guardian ad litem's duties, the guardian ad litem shall assess and consider the emotional development, maturity, intellect, and understanding of the underage party. The guardian ad litem has the authority to obtain any information or reports, whether or not confidential, that the guardian ad litem deems relevant to the case. No privilege other than attorney‑client privilege may be invoked to prevent the guardian ad litem and the court from obtaining such information. The confidentiality of the information or reports shall be respected by the guardian ad litem, and no disclosure of any information or reports shall be made to anyone except by order of the court or unless otherwise provided by law.

(e)        If the last judicial ruling in this proceeding denies the underage party judicial authorization to marry, the underage party shall not seek the authorization of any court again under this section until after one year from the date of the entry of the last judicial ruling rendering the authorization denied.

(f)         Except as otherwise provided in this section, the rules of evidence in civil cases shall apply to proceedings under this section. All hearings pursuant to this section shall be recorded by stenographic notes or by electronic or mechanical means. Notwithstanding any other provision of law, no appeal of right lies from an order or judgment entered pursuant to this section. (2001‑62, s. 3.)



§ 51-2.2. Parent includes adoptive parent.

§ 51‑2.2.  Parent includes adoptive parent.

As used in this Article, the terms "parent", "father", or "mother" includes one who has become a parent, father, or mother, respectively, by adoption. (2001‑62, s. 4.)



§ 51-3. Want of capacity; void and voidable marriages.

§ 51‑3.  Want of capacity; void and voidable marriages.

All marriages between any two persons nearer of kin than first cousins, or between double first cousins, or between a male person under 16 years of age and any female, or between a female person under 16 years of age and any male, or between persons either of whom has a husband or wife living at the time of such marriage, or  between persons either of whom is at the time physically impotent, or between persons either of whom is at the time incapable of contracting from want of will or understanding, shall be void. No marriage followed by cohabitation and the birth of issue shall be declared void after the death of either of the parties for any of the causes stated in this section except for bigamy. No marriage by persons either of whom may be under 16 years of age, and otherwise competent to marry, shall be declared void when the girl shall be pregnant, or when a child shall have been born to the parties unless such child at the time of the action to annul shall be dead. A marriage contracted under a representation and belief that the female partner to the marriage is pregnant, followed by the separation of the parties within 45 days of the marriage which separation has been continuous for a period of one year, shall be voidable unless a child shall have been born to the parties within 10 lunar months of the date of separation. (R.C., c. 68, ss. 7, 8, 9; 1871‑2, c. 193, s. 2; Code, s. 1810; 1887, c. 245; Rev., s. 2083; 1911, c. 215, s. 2; 1913, c. 123; 1917, c. 135; C.S., s. 2495; 1947, c. 383, s. 3; 1949, c. 1022; 1953, c. 1105; 1961, c. 367; 1977, c. 107, s. 1.)



§ 51-3.1. Interracial marriages validated.

§ 51‑3.1.  Interracial marriages validated.

All interracial marriages that were declared void by statute or a court of competent jurisdiction prior to March 24, 1977, are hereby validated. The parties to such interracial marriages are deemed to be lawfully married, provided that the provisions of this Chapter have been complied with. (1977, c. 107, s. 2.)



§ 51-3.2. Marriage licensed and solemnized by a federally recognized Indian Nation or Tribe.

§ 51‑3.2.  Marriage licensed and solemnized by a federally recognized Indian Nation or Tribe.

(a)        Subject to the restriction provided in subsection (b), a marriage between a man and a woman licensed and solemnized according to the law of a federally recognized Indian Nation or Tribe shall be valid and the parties to the marriage shall be lawfully married.

(b)        When the law of a federally recognized Indian Nation or Tribe allows persons to obtain a marriage license from the register of deeds and the parties to a marriage do so, Chapter 51 of the General Statutes shall apply and the marriage shall be valid only if the issuance of the license and the solemnization of the marriage is conducted in compliance with this Chapter. (2001‑62, s. 5.)



§ 51-4. Prohibited degrees of kinship.

§ 51‑4.  Prohibited degrees of kinship.

When the degree of kinship is estimated with a view to ascertain the right of kinspeople to marry, the half‑blood shall be counted as the whole‑blood: Provided, that nothing herein contained shall be so construed as to invalidate any marriage heretofore contracted in case where by counting the half‑blood as the whole‑blood the persons contracting such marriage would be nearer of kin than first cousins; but in every such case the kinship shall be ascertained by counting relations of the half‑blood as being only half so near kin as those of the same degree of the whole‑blood (1879, c. 78; Code, s. 1811; Rev., s. 2084; C.S., s. 2496.)



§ 51-5. Marriages between slaves validated.

§ 51‑5.  Marriages between slaves validated.

Persons, both or one of whom were formerly slaves, who have complied with the provisions of section five, Chapter 40, of the acts  of the General Assembly, ratified March 10, 1866, shall be deemed to have been lawfully married. (1866, c. 40, s. 5; Code, s. 1842; Rev., s. 2085; C.S., s. 2497.)



§ 51-6. Solemnization without license unlawful.

Article 2.

Marriage Licenses.

§ 51‑6.  Solemnization without license unlawful.

No minister, officer, or any other person authorized to solemnize a marriage under the laws of this State shall perform a ceremony of marriage between a man and woman, or shall declare them to be husband and wife, until there is delivered to that person a license for the marriage of the said persons, signed by the register of deeds of the county in which the marriage license was issued or by a lawful deputy or assistant. There must be at least two witnesses to the marriage ceremony.

Whenever a man and woman have been lawfully married in accordance with the laws of the state in which the marriage ceremony took place, and said marriage was performed by a magistrate or some other civil official duly authorized to perform such ceremony, and the parties thereafter wish to confirm their marriage vows before an ordained minister or minister authorized by a church, or in a ceremony recognized by any religious denomination, federally or State recognized Indian Nation or Tribe, nothing herein shall be deemed to prohibit such confirmation ceremony; provided, however, that such confirmation ceremony shall not be deemed in law to be a marriage ceremony, such confirmation ceremony shall in no way affect the validity or invalidity of the prior marriage ceremony performed by a civil official, no license for such confirmation ceremony shall be issued by a register of deeds, and no record of such confirmation ceremony may be kept by a register of deeds. (1871‑2, c. 193, s. 4; Code, s. 1813; Rev., s. 2086; C.S., s. 2498; 1957, c. 1261; 1959, c. 338; 1967, c. 957, ss. 6, 9; 1977, c. 592, s. 2; 2001‑62, s. 6.)



§ 51-7. Penalty for solemnizing without license.

§ 51‑7.  Penalty for solemnizing without license.

Every minister, officer, or any other person authorized to solemnize a marriage under the laws of this State, who marries any couple without a license being first delivered to that person, as required by law, or after the expiration of such license, or who fails to return such license to the register of deeds within 10 days after any marriage celebrated by virtue thereof, with the certificate appended thereto duly filled up and signed, shall forfeit and pay two hundred dollars ($200.00) to any person who sues therefore, and shall also be guilty of a Class 1 misdemeanor. (R.C., c. 68, ss. 6, 13; 1871‑2, c. 193, s. 8; Code, s. 1817; Rev., ss. 2087, 3372; C.S., s. 2499; 1953, c. 638, s. 1; 1967, c. 957, s. 5; 1993, c. 539, s. 415; 1994, Ex. Sess., c. 24, s. 14(c); 2001‑62, s. 7.)



§ 51-8. License issued by register of deeds.

§ 51‑8.  License issued by register of deeds.

Every register of deeds shall, upon proper application, issue a license for the marriage of any two persons who are able to answer the questions regarding age, marital status, and intention to marry, and, based on the answers, the register of deeds determines the persons are authorized to be married in accordance with the laws of this State. In making a determination as to whether or not the parties are authorized to be married under the laws of this State, the register of deeds may require the applicants for the license to marry to present certified copies of birth certificates or such other evidence as the register of deeds deems necessary to the determination. The register of deeds may administer an oath to any person presenting evidence relating to whether or not parties applying for a marriage license are eligible to be married pursuant to the laws of this State. Each applicant for a marriage license shall provide on the application the applicant's social security number. If an applicant does not have a social security number and is ineligible to obtain one, the applicant shall present a statement to that effect, sworn to or affirmed before an officer authorized to administer oaths. Upon presentation of a sworn or affirmed statement, the register of deeds shall issue the license, provided all other requirements are met, and retain the statement with the register's copy of the license. The register of deeds shall not issue a marriage license unless all of the requirements of this section have been met. (1871‑2, c. 193, s. 5; Code, s. 1814; 1887, c. 331; Rev., s. 2088; C.S., s. 2500; 1957, c. 506, s. 1; 1967, c. 957, s. 2; 1997‑433, s. 4.5; 1998‑17, s. 1; 1999‑375, s. 1; 2001‑62, s. 8; 2002‑159, s. 14.)



§ 51-8.1. Repealed by Session Laws 1967, c. 53.

§ 51‑8.1.  Repealed by Session Laws 1967, c. 53.



§ 51-8.2. Issuance of marriage license when applicant is unable to appear.

§ 51‑8.2.  Issuance of marriage license when applicant is unable to appear.

If an applicant for a marriage license is over 18 years of age and is unable to appear in person at the register of deeds' office, the other party to the planned marriage must appear in person on behalf of the applicant and submit a sworn and notarized affidavit in lieu of the absent applicant's personal appearance.

The affidavit shall be in the following or some equivalent form:

__________, [applicant] appearing before the undersigned notary and being duly sworn, says that:

1.   I, __________, [applicant's name] am applying for a license in _______ County, North Carolina, to marry _______ [name of other applicant] in North Carolina within the next 60 days and I am authorized under G.S. 51‑8.2 to complete this Affidavit in Lieu of Personal Appearance for Marriage License Application.

I attach: (1) documentation that I am over 18 years of age as required in county of issuance; and (2) documentation of divorce as required by county of issuance.

2.   I submit the following information in applying for a marriage license:

Name: ____________________________________________________________

First                             Middle                                     Last

Residence: _________________________________________________________

State                            County                                     City or Town

__________________________________________________________________

Street and Number

Inside City Limits (Yes or No): ________________________________________

Birthplace: _________________________________________________________

County & State or Country

Birth Date: ______________ Age: ____

Father: ____________________________________________________________

Name               State of Birth

__________________________________________________________________

Address (if living) or Deceased

Mother: ___________________________________________________________

Name               State of Birth

__________________________________________________________________

Address (if living) or Deceased

Race (Optional): ____________________________________________________

Number of this marriage: 1st, 2nd, etc. ___________________________________

Last Marriage Ended by: ______________________________________________

Death, Divorce, Annulment

Date Marriage Ended: ________________________________________________

Specify Highest Grade Completed in School (Optional): ____________________

Social Security # ______________ (If applicant does not have Social Security number, attach affidavit of ineligibility)

I hereby make application to the Register of Deeds for a Marriage License and solemnly swear that all of the statements contained in the above application are true and I further make oath that there is no legal impediment to such marriage.

_______________________

Signature of Applicant

Sworn to (or affirmed) and subscribed before me this _____ day of __________, ______.

__________________________

[Seal] Notary Public

My commission expires: ______

__________________________

[Notary's typed or printed name].

(2001‑62, s. 9.)



§§ 51-9 through 51-11: Repealed by Session Laws 1994, c. 647, ss. 1-3.

§§ 51‑9 through 51‑11:  Repealed by Session Laws 1994, c.  647, ss. 1‑3.



§ 51-12: Repealed by Session Laws 1985, c. 589, s. 27.

§ 51‑12: Repealed by Session Laws 1985, c. 589, s. 27.



§ 51-13: Repealed by Session Laws 1994, c. 647, s. 4.

§ 51‑13:  Repealed by Session Laws 1994, c.  647, s. 4.



§ 51-14. Repealed by Session Laws 1967, c. 957, s. 3.

§ 51‑14.  Repealed by Session Laws 1967, c. 957, s. 3.



§ 51-15. Obtaining license by false representation misdemeanor.

§ 51‑15.  Obtaining license by false representation misdemeanor.

If any person shall obtain, or aid and abet in obtaining, a marriage license by misrepresentation or false pretenses, that person shall be guilty of a Class 1 misdemeanor. (1885, c. 346; Rev., s. 3371; C.S., s. 2501; 1967, c. 957, s. 4; 1993, c. 539, s. 417; 1994, Ex. Sess., c. 24, s. 14(c); 2001‑62, s. 10.)



§ 51-16. Form of license.

§ 51‑16.  Form of license.

License shall be in the following or some equivalent form:

To any ordained minister of any religious denomination, minister authorized by a church, any magistrate, or any other person authorized to solemnize a marriage under the laws of this State: A.B. having applied to me for a license for the marriage of C.D. (the name of the man to be written in full) of (here state his residence), aged ____ years (race, as the case may be), the son of (here state the father and mother, if known; state whether they are living or dead, and their residence, if known; if any of these facts are not known, so state), and E.F. (write the name of the woman in full) of (here state her residence), aged ____ years (race, as the case may be), the daughter of (here state names and residences of the parents, if known, as is required above with respect to the man). (If either of the parties is under 18 years of age, the license shall here contain the following:) And the written consent of G.H., father (or mother, etc., as the case may be) to the proposed marriage having been filed with me, and there being no legal impediment to such marriage known to me, you are hereby authorized, at any time within 60 days from the date hereof, to celebrate the proposed marriage at any place within the State. You are required within 10 days after you shall have celebrated such marriage, to return this license to me at my office with your signature subscribed to the certificate under this license, and with the blanks therein filled according to the facts, under penalty of forfeiting two hundred dollars ($200.00) to the use of any person who shall sue for the same.

Issued this ____ day of ____, ____

____________________ L.M.

Register of Deeds of ____ County

Every register of deeds shall, at the request of an applicant, designate in a marriage license issued the race of the persons proposing to marry by inserting in the blank after the word "race" the words "white," "black," "African‑American," "American Indian," "Alaska Native," "Asian Indian," "Chinese," "Filipino," "Japanese," "Korean," "Vietnamese," "Other Asian," "Native Hawaiian," "Guamarian," "Chamorro," "Samoan," "Other Pacific Islander," "Mexican," "Mexican‑American," "Chicano," "Puerto Rican," "Cuban," "Other Spanish/Hispanic/Latino," or "other," as the case may be. The certificate shall be filled out and signed by the minister, officer, or other authorized individual celebrating the marriage, and also be signed by two witnesses present at the marriage, who shall add to their names their place of residence, as follows:

I, N.O., an ordained or authorized minister or other authorized individual of (here state to what religious denomination, or magistrate, as the case may be), united in matrimony (here name the parties), the parties licensed above, on the ___ day of ______, ___, at the house of P.R., in (here name the town, if any, the township and county), according to law.

________________ N.O.

Witness present at the marriage:

S.T., of (here give residence).

(1871‑2, c. 193, s. 6; Code, s. 1815; 1899, c. 541, ss. 1, 2; Rev., s. 2089; 1909, c. 704, s. 3; 1917, c. 38; C.S., s. 2502; 1953, c. 638, s. 2; 1967, c. 957, s. 7; 1971, c. 1072; c. 1185, s. 27; 1999‑456, s. 59; 2001‑62, s. 11.)



§ 51-16.1. Form of license for Address Confidentiality Program participant.

§ 51‑16.1.  Form of license for Address Confidentiality Program participant.

If a person submits to the local register of deeds a current and valid Address Confidentiality Program authorization card issued pursuant to the provisions of Chapter 15C of the General Statutes, the local register of deeds shall use the substitute address designated by the Address Confidentiality Program when creating a new marriage license. (2002‑171, s. 3.)



§ 51-17. Penalty for issuing license unlawfully.

§ 51‑17.  Penalty for issuing license unlawfully.

Every register of deeds who knowingly or without reasonable inquiry, personally or by deputy, issues a license for the marriage of any two persons to which there is any lawful impediment, or where either of the persons is under the age of 18 years, without the consent required by law, shall forfeit and pay two hundred dollars ($200.00) to any parent, guardian, or other person standing in loco parentis, who sues for the same: Provided, that requiring a party to a proposed marriage to present a certified copy of his or her birth certificate, or a certified copy of his or her birth record in the form of a birth registration card as provided in G.S. 130‑102, in accordance with the provisions of G.S. 51‑8, shall be considered a reasonable inquiry into the matter of the age of such party. (R.C., c. 68, s. 13; 1871‑2, c. 193, s. 7; Code, s. 1816; 1895, c. 387; 1901, c. 722; Rev., s. 2090; C.S., s. 2503; 1957, c. 506, s. 2.)



§ 51-18. Record of licenses and returns; originals filed.

§ 51‑18.  Record of licenses and returns; originals filed.

The register of deeds shall maintain a separate index for marriage licenses and returns thereto. Each marriage license shall be indexed alphabetically according to the name of the proposed husband and proposed wife. Each index entry shall include, but not be limited to, the full name of the intended husband and wife, the date the marriage ceremony was performed, and the location of the original license and the return thereon. The original license and return shall  be filed and preserved. (1871‑2, c. 193, s. 9; Code, s. 1818; 1899, c. 541, s. 3; Rev., s. 2091; C.S., s. 2504; 1963, c. 429; 1967, c. 957, s. 8; 1979, c. 636, s. 1; 1983, c. 699, s. 2.)



§ 51-18.1. Correction of errors in application or license; amendment of names in application or license.

§ 51‑18.1.  Correction of errors in application or license; amendment of names in application or license.

(a)        When it shall appear to the register of deeds of any county in this State that information is incorrectly stated on an application for a marriage license, or upon a marriage license issued thereunder, or upon a return or certificate of an officiating officer, the register of deeds is authorized to correct such record or records upon being furnished with an affidavit signed by one or both of the applicants for the marriage license, accompanied by affidavits of at least two other persons who know the correct information.

(b)        When the name of a party to a marriage has been changed by court order as a result of a legitimation action or other cause of action, and the party whose name is changed presents a signed affidavit to the register of deeds indicating the name change and requesting that the application for a marriage license, the marriage license, and the marriage certificate of the officiating officer be amended by substituting the changed name for the original name, the register of deeds may amend the records as requested by the party, provided the other party named in the records consents to the amendment. (1953, c. 797; 1959, c. 344; 1987, c. 576; 2001‑62, s. 12.)



§ 51-19. Penalty for failure to record.

§ 51‑19.  Penalty for failure to record.

Any register of deeds who fails to record, in the manner above prescribed, the substance of any marriage license issued by him, or who fails to record, in the manner above prescribed, the substance  of any return made thereon, within 10 days after such return made, shall forfeit and pay two hundred dollars ($200.00) to any person who sues for the same. (1871‑2, c. 193, s. 10; Code, s. 1819; Rev., s. 2092; C.S., s. 2505.)



§ 51-20. Repealed by Session Laws 1969, c. 80, s. 6.

§ 51‑20.  Repealed by Session Laws 1969, c. 80, s. 6.



§ 51-21. Issuance of delayed marriage certificates.

§ 51‑21.  Issuance of delayed marriage certificates.

In all those cases where a minister or other person authorized by law to perform marriage ceremonies has failed to file his return thereof in the office of the register of deeds who issued the license for such marriage, the register of deeds of such county is authorized to issue a delayed marriage certificate upon being furnished with one or more of the following:

(1)        The affidavit of at least two witnesses to the marriage ceremony;

(2)        The affidavit of one or both parties to the marriage, accompanied by the affidavit of at least one witness to the marriage ceremony;

(3)        The affidavit of the minister or other person authorized by law who performed the marriage ceremony, accompanied by the affidavit of one or more witnesses to the ceremony or one of the parties thereto.

(4)        When proof as required by the three methods set forth in subdivisions (1), (2), and (3) above is not available with respect to any marriage alleged to have been performed prior to January 1, 1935, the register of deeds is authorized to accept the affidavit of any one of the persons named in subdivisions (1), (2), and (3) and in addition thereto such other proof in writing as he may deem sufficient to establish the marriage and any facts relating thereto; provided, however, that if the evidence offered under this paragraph is insufficient to convince the register of deeds that the marriage ceremony took place, or any of the pertinent facts relating thereto, the applicants may bring a special proceeding before the clerk of superior court of the county in which the purported marriage ceremony took place. The said clerk of the superior court is authorized to hear the evidence and make findings as to whether or not the purported ceremony took place and as to any pertinent facts relating thereto. If the clerk finds that the marriage did take place as alleged, he is to certify such findings to the register of deeds who is to then issue a delayed marriage certificate in accordance with the provisions of this section.

The certificate issued by the register of deeds under authority of this section shall contain the date of the delayed filing, the date the marriage ceremony was actually performed, and all such certificates issued pursuant to this section shall have the same evidentiary value as any other marriage certificates issued pursuant to law. (1951, c. 1224; 1955, c. 246; 1967, c. 957, s. 10; 1969, c. 80, s. 12.)






Chapter 52 - Powers and Liabilities of Married Persons.

§ 52-1. Property of married persons secured.

Chapter 52.

Powers and Liabilities of Married Persons.

§ 52‑1.  Property of married persons secured.

The real and personal property of any married person in this State, acquired before marriage or to which he or she may after marriage become in any manner entitled, shall be and remain the sole and separate estate and property of such married person and may be devised, bequeathed and conveyed by such married person subject to G.S. 50‑20 and such other regulations and limitations as the General Assembly may prescribe. (Const., Art. X, s. 6; Rev., s. 2093; C.S., s. 2506; 1965, c. 878, s. 1; 1981, c. 815, s. 3.)



§ 52-2. Capacity to contract.

§ 52‑2.  Capacity to contract.

Subject to the provisions of G.S. 52‑10 or 52‑10.1, G.S. 39‑7 and other regulations and limitations now or hereafter prescribed by the General Assembly, every married person is authorized to contract and deal so as to affect his or her real and personal property in the same manner and with the same effect as if he or she were unmarried. (1871‑2, c. 193, s. 17; Code, s. 1826; Rev., s. 2094; 1911, c. 109; C.S., s. 2507; 1945, c. 73, s. 16; 1965, c. 878, s. 1; 1977, c. 375, s. 13.)



§ 52-3. Married person may insure spouse's life.

§ 52‑3.  Married person may insure spouse's life.

Any married person in his or her own name, or in the name of a trustee with his assent, may cause to be insured for any definite time the life of his or her spouse, for his or her sole and separate use, and may dispose of the interest in the same by will. (Rev., s. 2099; C.S., s. 2512; 1965, c. 878, s. 1.)



§ 52-4. Earnings and damages.

§ 52‑4.  Earnings and damages.

The earnings of a married person by virtue of any contract for his or her personal service, and any damages for personal injuries, or other tort sustained by either, can be recovered by such person suing alone, and such earnings or recovery shall be his or her sole and separate property. (1913, c. 13, s. 1; C.S., s. 2513; 1965, c. 878, s. 1.)



§ 52-5. Torts between husband and wife.

§ 52‑5.  Torts between husband and wife.

A husband and wife have a cause of action against each other to recover damages sustained to their person or property as if they were unmarried. (1951, c. 263; 1965, c. 878, s. 1.)



§ 52-5.1. Tort actions between husband and wife arising out of acts occurring outside State.

§ 52‑5.1.  Tort actions between husband and wife arising out of acts occurring outside State.

A husband and wife shall have a cause of action against each other to recover damages for personal injury, property damage or wrongful death arising out of acts occurring outside of North Carolina, and such action may be brought in this State when both were domiciled in North Carolina at the time of such acts. (1967, c. 855.)



§ 52-6. Repealed by Session Laws 1977, c. 375, s. 1, effective January 1, 1978.

§ 52‑6.  Repealed by Session Laws 1977, c. 375, s. 1, effective January 1, 1978.



§ 52-7. Validation of certificates of notaries public as to contracts or conveyances between husband and wife.

§ 52‑7.  Validation of certificates of notaries public as to contracts or conveyances between husband and wife.

Any contract between husband and wife coming within the provisions of G.S. 52‑6, executed prior to the first day of January, 1955, acknowledged before a notary public and containing a certificate of the notary public of his conclusions and findings of fact that such conveyance is not unreasonable or injurious to the wife, is hereby in  all respects validated and confirmed, to the same extent as though said certifying officer were one of the officers named in G.S. 52‑6. (1955, c. 380; 1965, c. 878, s. 1.)



§ 52-8. Validation of contracts failing to comply with provisions of former § 52-6.

§ 52‑8.  Validation of contracts failing to comply with provisions of former § 52‑6.

Any contract between husband and wife coming within the provisions of G.S. 52‑6 executed between January 1, 1930, and January  1, 1978, which does not comply with the requirement of a private examination of the wife or with the requirements that there be findings that such a contract between a husband and wife is not unreasonable or injurious to the wife and which is in all other respects regular is hereby validated and confirmed to the same extent as if the examination of the wife had been separate and apart from the husband. This section shall not affect pending litigation. (1957, c. 1178; 1959, c. 1306; 1965, c. 207; c. 878, s. 1; 1967, c. 1183, s. 1; 1971, c. 101; 1973, c. 1387, s. 1; 1975, c. 495, s. 1; 1977, c. 375, s. 15; 1981, c. 599, s. 16.)



§ 52-9. Effect of absolute divorce decree on certificate failing to comply with § 52-6.

§ 52‑9.  Effect of absolute divorce decree on certificate failing to comply with § 52‑6.

Whenever it appears that, since the execution of a contract between a husband and wife in which the certificate of acknowledgment thereof fails to comply with the requirements of G.S. 52‑6, a valid decree of absolute divorce between said husband and wife has been rendered, no action shall be maintained by her or anyone claiming under her for the recovery of the possession of, or to establish title to any interest in any property described in such contract unless such action is commenced within seven years after such decree of absolute divorce has become final or unless such action is commenced before January 1, 1978, whichever date is earlier. (1957, c. 1260; 1965, c. 878, s. 1; 1977, c. 375, s. 14.)



§ 52-10. Contracts between husband and wife generally; releases.

§ 52‑10.  Contracts between husband and wife generally; releases.

(a)        Contracts between husband and wife not inconsistent with public policy are valid, and any persons of full age about to be  married and married persons may, with or without a valuable consideration, release and quitclaim such rights which they might respectively acquire or may have acquired by marriage in the property of each other; and such releases may be pleaded in bar of any action or proceeding for the recovery of the rights and estate so released. No contract or release between husband and wife made during their coverture shall be valid to affect or change any part of the real estate of either spouse, or the accruing income thereof for a longer time than three years next ensuing the making of such contract or release, unless it is in writing and is acknowledged by both parties before a certifying officer.

(b)        Such certifying officer shall be a notary public, or a justice, judge, magistrate, clerk, assistant clerk or deputy clerk of the General Court of Justice, or the equivalent or corresponding officers  of the state, territory or foreign country where the acknowledgment is made. Such officer must not be a party to the contract.

(c)        This section shall not apply to any judgment of the superior court or other State court of competent jurisdiction, which, by reason of its being consented to by a husband and wife, or their attorneys, may be construed to constitute a contract or release between such husband and wife. (1871‑2, c. 193, s. 28; Code, s. 1836; Rev., s. 2108; C.S., s. 2516; 1959, c. 879, s. 12; 1965, c. 878, s. 1; 1977, c. 375, s. 2.)



§ 52-10.1. Separation agreements.

§ 52‑10.1.  Separation agreements.

Any married couple is hereby authorized to execute a separation agreement not inconsistent with public policy which shall be legal, valid, and binding in all respects; provided, that the separation agreement must be in writing and acknowledged by both parties before a certifying officer as defined in G.S. 52‑10(b). Such certifying officer must not be a party to the contract. This section shall not apply to any judgment of the superior court or other State court of competent jurisdiction, which, by reason of its being consented to by a husband and wife, or their attorneys, may be construed to constitute a separation agreement between such husband and wife. (1965, c. 803; 1977, c. 375, s. 3.)



§ 52-10.2. Resumption of marital relations defined.

§ 52‑10.2.  Resumption of marital relations defined.

"Resumption of marital relations" shall be defined as voluntary renewal of the husband and wife relationship, as shown by the totality of the circumstances.  Isolated incidents of sexual intercourse between the parties shall not constitute resumption of marital relations. (1987, c. 664, s. 1.)



§ 52-11. Antenuptial contracts and torts.

§ 52‑11.  Antenuptial contracts and torts.

The liability of a married person for any debts owing, or contracts made or damages incurred before marriage shall not be impaired or altered by such marriage. No person shall by marriage incur any liability for any debts owing, or contracts made, or for wrongs done by his or her spouse before the marriage. (1871‑2, c. 193, ss. 13, 14; Code, ss. 1822, 1823; Rev., ss. 2101, 2106; C.S., s. 2517; 1965, c. 878, s. 1.)



§ 52-12. Postnuptial crimes and torts.

§ 52‑12.  Postnuptial crimes and torts.

No married person shall be liable for damages accruing from any tort committed by his or her spouse, or for any costs or fines incurred in any criminal proceeding against such spouse. (1871‑2, c. 193, s. 25; Code, s. 1833; Rev., s. 2105; C.S., s. 2518; 1921, c. 102; 1965, c. 878, s. 1.)



§ 52-13. Procedures in causes of action for alienation of affection and criminal conversation.

§ 52‑13.  Procedures in causes of action for alienation of affection and criminal conversation.

(a)        No act of the defendant shall give rise to a cause of action for alienation of affection or criminal conversation that occurs after the plaintiff and the plaintiff's spouse physically separate with the intent of either the plaintiff or plaintiff's spouse that the physical separation remain permanent.

(b)        An action for alienation of affection or criminal conversation shall not be commenced more than three years from the last act of the defendant giving rise to the cause of action.

(c)        A person may commence a cause of action for alienation of affection or criminal conversation against a natural person only.  (2009‑400, s. 1.)






Chapter 52A - Uniform Reciprocal Enforcement of Support Act.

§§ 52A-1 through 52A-32: Repealed by Session Laws 1995, c. 538, s. 7(a).

Chapter 52A.

Uniform Reciprocal Enforcement of Support Act.

§§ 52A‑1 through 52A‑32:  Repealed by Session Laws 1995, c.  538, s. 7(a).






Chapter 52B - Uniform Premarital Agreement Act.

§ 52B-1. Short title.

Chapter 52B.

Uniform Premarital Agreement Act.

§ 52B‑1.  Short title.

This Chapter may be cited as the "Uniform Premarital Agreement Act". (1987, c. 473, s. 1.)



§ 52B-2. Definitions.

§ 52B‑2.  Definitions.

As used in this Chapter:

(1)        "Premarital agreement" means an agreement between prospective spouses made in contemplation of marriage and to be effective upon marriage.

(2)        "Property" means an interest, present or future, legal or equitable, vested or contingent, in real or personal property, including income and earnings. (1987, c. 473, s. 1.)



§ 52B-3. Formalities.

§ 52B‑3.  Formalities.

A premarital agreement must be in writing and signed by both parties.  It is enforceable without consideration. (1987, c. 473, s. 1.)



§ 52B-4. Content.

§ 52B‑4.  Content.

(a)        Parties to a premarital agreement may contract with respect to:

(1)        The rights and obligations of each of the parties in any of the property of either or both of them whenever and wherever acquired or located;

(2)        The right to buy, sell, use, transfer, exchange, abandon, lease, consume, expend, assign, create a security interest in, mortgage, encumber, dispose of, or otherwise manage and control property;

(3)        The disposition of property upon separation, marital dissolution, death, or the occurrence or nonoccurrence of any other event;

(4)        The modification or elimination of spousal support;

(5)        The making of a will, trust, or other arrangement to carry out the provisions of the agreement;

(6)        The ownership rights in and disposition of the death benefit from a life insurance policy;

(7)        The choice of law governing the construction of the agreement; and

(8)        Any other matter, including their personal rights and obligations, not in violation of public policy or a statute imposing a criminal penalty.

(b)        The right of a child to support may not be adversely affected by a premarital agreement. (1987, c. 473, s. 1.)



§ 52B-5. Effect of marriage.

§ 52B‑5.  Effect of marriage.

A premarital agreement becomes effective upon marriage. (1987, c. 473, s. 1.)



§ 52B-6. Amendment, revocation.

§ 52B‑6.  Amendment, revocation.

After marriage, a premarital agreement may be amended or revoked only by a written agreement signed by the parties.  The amended agreement or the revocation is enforceable without consideration. (1987, c. 473, s. 1.)



§ 52B-7. Enforcement.

§ 52B‑7.  Enforcement.

(a)        A premarital agreement is not enforceable if the party against whom enforcement is sought proves that:

(1)        That party did not execute the agreement voluntarily; or

(2)        The agreement was unconscionable when it was executed and, before execution of the agreement, that party:

a.         Was not provided a fair and reasonable disclosure of the property or financial obligations of the other party;

b.         Did not voluntarily and expressly waive, in writing, any right to disclosure of the property or financial obligations of the other party beyond the disclosure provided; and

c.         Did not have, or reasonably could not have had, an adequate knowledge of the property or financial obligations of the other party.

(b)        If a provision of a premarital agreement modifies or eliminates spousal support and that modification or elimination causes one party to the agreement to be eligible for support under a program of public assistance at the time of separation or marital dissolution, a court, notwithstanding the terms of the agreement, may require the other party to provide support to the extent necessary to avoid that eligibility.  Before the court orders support under this subsection, the court must find that the party for whom support is ordered is a dependent spouse, as defined by G.S. 50‑16.1A, and that the requirements of G.S. 50‑16.2A regarding postseparation support or G.S. 50‑16.3A regarding alimony have been met.

(c)        An issue of unconscionability of a premarital agreement shall be decided by the court as a matter of law. (1987, c. 473, s. 1; 1995, c. 319, s. 11; 1997‑456, s. 27.)



§ 52B-8. Enforcement: void marriage.

§ 52B‑8.  Enforcement:  void marriage.

If a marriage is determined to be void, an agreement that would otherwise have been a premarital agreement is enforceable only to the extent necessary to avoid an inequitable result. (1987, c. 473, s. 1.)



§ 52B-9. Limitation of actions.

§ 52B‑9.  Limitation of actions.

Any statute of limitations applicable to an action asserting a claim for relief under a premarital agreement is tolled during the marriage of the parties to the agreement.  However, equitable defenses limiting the time for enforcement, including laches and estoppel, are available to either party. (1987, c. 473, s. 1.)



§ 52B-10. Application and construction.

§ 52B‑10.  Application and construction.

The Uniform Premarital Agreement Act shall be applied and construed to effectuate its general purpose to make uniform among the states enacting it, the law on premarital agreements. (1987, c. 473, s. 1.)



§ 52B-11. Severability.

§ 52B‑11.  Severability.

If any provision of this Chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the Chapter which can be given effect without the invalid provision or application, and to this end the provisions of this act are severable. (1987, c. 473, s. 1.)






Chapter 52C - Uniform Interstate Family Support Act.

§ 52C-1-100. Short title.

Chapter 52C.

Uniform Interstate Family Support Act.

Article 1.

General Provisions.

§ 52C‑1‑100.  Short title.

This Chapter may be cited as the Uniform Interstate Family Support Act. (1995, c. 538, s. 7(c).)



§ 52C-1-101. Definitions.

§ 52C‑1‑101.  Definitions.

As used in this Article, unless the context clearly requires otherwise, the term:

(1)        "Child" means an individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual's parent or who is or is alleged to be the beneficiary of a support order directed to the parent.

(2)        "Child support order" means a support order for a child, including a child who has attained the age of majority under the law of the issuing state.

(3)        "Duty of support" means an obligation imposed or imposable by law to provide support for a child, spouse, or former spouse, including an unsatisfied obligation to provide support.

(4)        "Home state" means the state in which a child lived with a parent or a person acting as parent for at least six consecutive months immediately preceding the time of filing of a petition or comparable pleading for support and, if a child is less than six‑months old, the state in which the child lived from birth with any of them. A period of temporary absence of any of them is counted as part of the six‑month or other period.

(5)        "Income" includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the law of this State.

(6)        "Income‑withholding order" means an order or other legal process directed to a payer of income to withhold support from the income of the obligor.

(7)        "Initiating state" means a state from which a proceeding is forwarded or in which a proceeding is filed for forwarding to a responding state under this Act or a law or procedure substantially similar to this Act, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act.

(8)        "Initiating tribunal" means the authorized tribunal in an initiating state.

(9)        "Issuing state" means the state in which a tribunal issues a support order or renders a judgment determining parentage.

(10)      "Issuing tribunal" means the tribunal that issues a support order or renders a judgment determining parentage.

(11)      "Law" includes decisional and statutory law and rules and regulations having the force of law.

(12)      "Obligee" means:

a.         An individual to whom a duty of support is or is alleged to be owed or in whose favor a support order has been issued or a judgment determining parentage has been rendered;

b.         A state or political subdivision to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee; or

c.         An individual seeking a judgment determining parentage of the individual's child.

(13)      "Obligor" means an individual, or the estate of a decedent:

a.         Who owes or is alleged to owe a duty of support;

b.         Who is alleged but has not been adjudicated to be a parent of a child; or

c.         Who is liable under a support order.

(14)      "Register" means to file a support order or judgment determining paternity in the appropriate location for the recording or filing of foreign judgments generally or foreign support orders specifically.

(15)      "Registering tribunal" means a tribunal in which a support order is registered.

(16)      "Responding state" means a state in which a proceeding is filed or to which a proceeding is forwarded for filing from an initiating state under this Act or a law or procedure substantially similar to this Act, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act.

(17)      "Responding tribunal" means the authorized tribunal in a responding state.

(18)      "Spousal‑support order" means a support order for a spouse or former spouse of the obligor.

(19)      "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes:

a.         An Indian tribe; and

b.         A foreign jurisdiction that has enacted a law or established procedures for issuance and enforcement of support orders which are substantially similar to the procedures under this Act, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act.

(20)      "Support enforcement agency" means a public official or agency authorized to seek:

a.         Enforcement of support orders or duties of support;

b.         Establishment or modification of child support;

c.         Determination of parentage; or

d.         To locate obligors or their assets.

(21)      "Support order" means a judgment, decree, or order, whether temporary, final, or subject to modification, for the benefit of a child, a spouse, or a former spouse, which provides for monetary support, health care, arrears, or reimbursement, and may include related costs and fees, interest, income withholding, attorneys' fees, and other relief.

(22)      "Tribunal" means a court, administrative agency, or quasi‑judicial entity authorized to establish, enforce, or modify support orders or to determine paternity, except that, for matters heard in this State, tribunal means the General Court of Justice, District Court Division. (1995, c. 538, s. 7(c); 1997‑433, s. 10; 1997‑456, s. 27; 1998‑17, s. 1.)



§ 52C-1-102. District court has jurisdiction under this Act.

§ 52C‑1‑102.  District court has jurisdiction under this Act.

The General Court of Justice, District Court Division is the court authorized to hear matters under this Act. (1995, c. 538, s. 7(c).)



§ 52C-1-103. Remedies.

§ 52C‑1‑103.  Remedies.

Remedies provided by this Act are cumulative and do not affect the availability of remedies under other law. (1995, c. 538, s. 7(c).)



§ 52C-2-201. Bases for jurisdiction over nonresident.

Article 2.

Jurisdiction.

Part 1.  Extended Personal Jurisdiction.

§ 52C‑2‑201.  Bases for jurisdiction over nonresident.

In a proceeding to establish, enforce, or modify a support order or to determine parentage, a tribunal of this State may exercise personal jurisdiction over a nonresident individual or the individual's guardian or conservator if:

(1)        The individual is personally served with a summons and complaint within this State;

(2)        The individual submits to the jurisdiction of this State by consent, by entering a general appearance, or by filing a responsive document having the effect of waiving any contest to personal jurisdiction;

(3)        The individual resided with the child in this State;

(4)        The individual resided in this State and provided prenatal expenses or support for the child;

(5)        The child resides in this State as a result of the acts or directives of the individual;

(6)        The individual engaged in sexual intercourse in this State and the child may have been conceived by that act of intercourse;

(7)        The individual asserted paternity in an affidavit which has been filed with the clerk of superior court; or

(8)        There is any other basis consistent with the constitutions of this State and the United States for the exercise of personal jurisdiction. (1995, c. 538, s. 7(c).)



§ 52C-2-202. Procedure when exercising jurisdiction over nonresident.

§ 52C‑2‑202.  Procedure when exercising jurisdiction over nonresident.

A court of this State exercising personal jurisdiction over a nonresident under G.S. 52C‑2‑201 may apply G.S. 52C‑3‑315 to receive evidence from another state, and G.S. 52C‑3‑317 to obtain discovery through a tribunal of another state. In all other respects, Articles 3 through 7 of this Chapter do not apply and the tribunal shall apply the procedural and substantive law of this State, including the rules on choice of law other than those established by this Chapter. (1995, c. 538, s. 7(c).)



§ 52C-2-203. Initiating and responding tribunal of state.

Part 2.  Proceedings Involving Two or More States.

§ 52C‑2‑203.  Initiating and responding tribunal of state.

Under this Chapter, a tribunal of this State may serve as an initiating tribunal to forward proceedings to another state and as a responding tribunal for proceedings initiated in another state. (1995, c. 538, s. 7(c); 1997‑433, s. 10.1; 1998‑17, s. 1.)



§ 52C-2-204. Simultaneous proceedings in another state.

§ 52C‑2‑204.  Simultaneous proceedings in another state.

(a)        A tribunal of this State may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a petition or comparable pleading is filed in another state only if:

(1)        The petition or comparable pleading in this State is filed before the expiration of the time allowed in the other state for filing a responsive pleading challenging the exercise of jurisdiction by the other state;

(2)        The contesting party timely challenges the exercise of jurisdiction in the other state; and

(3)        If relevant, this State is the home state of the child.

(b)        A tribunal of this State may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state if:

(1)        The petition or comparable pleading in the other state is filed before the expiration of the time allowed in this State for filing a responsive pleading challenging the exercise of jurisdiction by this State;

(2)        The contesting party timely challenges the exercise of jurisdiction in this State; and

(3)        If relevant, the other state is the home state of the child. (1995, c. 538, s. 7(c).)



§ 52C-2-205. Continuing, exclusive jurisdiction.

§ 52C‑2‑205.  Continuing, exclusive jurisdiction.

(a)        A tribunal of this State issuing a support order consistent with the law of this State has continuing, exclusive jurisdiction over a child support order:

(1)        As long as this State remains the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued; or

(2)        Until all of the parties who are individuals have filed written consents with the tribunal of this State for a tribunal of another state to modify the order and assume continuing, exclusive jurisdiction.

(b)        A tribunal of this State issuing a child support order consistent with the law of this State may not exercise its continuing jurisdiction to modify the order if the order has been modified by a tribunal of another state pursuant to a law substantially similar to this Chapter.

(c)        If a child support order of this State is modified by a tribunal of another state pursuant to a law substantially similar to this Chapter, a tribunal of this State loses its continuing, exclusive jurisdiction with regard to prospective enforcement of the order issued in this State, and may only:

(1)        Enforce the order that was modified as to amounts accruing before the modification;

(2)        Enforce nonmodifiable aspects of that order; and

(3)        Provide other appropriate relief for violations of that order which occurred before the effective date of the modification.

(d)        A tribunal of this State shall recognize the continuing, exclusive jurisdiction of a tribunal of another state which has issued a child support order pursuant to a law substantially similar to this Chapter.

(e)        A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.

(f)         A tribunal of this State issuing a support order consistent with the law of this State has continuing, exclusive jurisdiction over a spousal support order throughout the existence of the support obligation. A tribunal of this State may not modify a spousal support order issued by a tribunal of another state having continuing, exclusive jurisdiction over that order under the law of that state. (1995, c. 538, s. 7(c); 1997‑433, s. 10.2; 1998‑17, s. 1.)



§ 52C-2-206. Enforcement and modification of support order by tribunal having continuing jurisdiction.

§ 52C‑2‑206.  Enforcement and modification of support order by tribunal having continuing jurisdiction.

(a)        A tribunal of this State may serve as an initiating tribunal to request a tribunal of another state to enforce or modify a support order issued in that state.

(b)        A tribunal of this State having continuing, exclusive jurisdiction over a support order may act as a responding tribunal to enforce or modify the order. If a party subject to the continuing, exclusive jurisdiction of the tribunal no longer resides in the issuing state, in subsequent proceedings the tribunal may apply G.S. 52C‑3‑315 to receive evidence from another state and G.S. 52C‑3‑317 to obtain discovery through a tribunal of another state.

(c)        A tribunal of this State which lacks continuing, exclusive jurisdiction over a spousal support order may not serve as a responding tribunal to modify a spousal support order of another state. (1995, c. 538, s. 7(c).)



§ 52C-2-207. Recognition of controlling child support order.

Part 3. Reconciliation of Multiple Orders.

§ 52C‑2‑207.  Recognition of controlling child support order.

(a)        If a proceeding is brought under this Chapter and only one tribunal has issued a child support order, the order of that tribunal controls and must be so recognized.

(b)        If a proceeding is brought under this Chapter, and two or more child support orders have been issued by tribunals of this State or another state with regard to the same obligor and child, a tribunal of this State shall apply the following rules in determining which order to recognize for purposes of continuing, exclusive jurisdiction:

(1)        If only one of the tribunals would have continuing, exclusive jurisdiction under this Chapter, the order of that tribunal controls and must be so recognized.

(2)        If more than one of the tribunals would have continuing, exclusive jurisdiction under this Chapter, an order issued by a tribunal in the current home state of the child controls and must be so recognized, but if an order has not been issued in the current home state of the child, the order most recently issued controls and must be so recognized.

(3)        If none of the tribunals would have continuing, exclusive jurisdiction under this Chapter, the tribunal of this State having jurisdiction over the parties shall issue a child support order, which controls and must be so recognized.

(c)        If two or more child support orders have been issued for the same obligor and child and if the obligor or the individual obligee resides in this State, a party may request a tribunal of this State to determine which order controls and must be so recognized under subsection (b) of this section. The request must be accompanied by a certified copy of every support order in effect. The requesting party shall give notice of the request to each party whose rights may be affected by a certified copy of every support order in the effect. The requesting party shall give notice of the request to each party whose rights may be affected by the determination.

(d)        The tribunal that issued the controlling order under subsection (a), (b), or (c) of this section is the tribunal that has continuing, exclusive jurisdiction under G.S. 52C‑2‑205.

(e)        A tribunal of this State which determines by order the identity of the controlling order under subdivision (b)(1) or (2) of this section or which issues a new controlling order under subdivision (b)(3) of this section shall state in that order the basis upon which the tribunal made its determination.

(f)         Within 30 days after issuance of an order determining the identity of the controlling order, the party obtaining the order shall file a certified copy of it with each tribunal that issued or registered an earlier order of child support. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the controlling order. (1995, c. 538, s. 7(c); 1997‑433, s. 10.3(b); 1998‑17, s. 1.)



§ 52C-2-208. Multiple child support orders for two or more obligees.

§ 52C‑2‑208.  Multiple child support orders for two or more obligees.

In responding to multiple registrations or petitions for enforcement of two or more child support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state, a tribunal of this State shall enforce those orders in the same manner as if the multiple orders had been issued by a tribunal of this State. (1995, c. 538, s. 7(c).)



§ 52C-2-209. Credit for payments.

§ 52C‑2‑209.  Credit for payments.

Amounts collected and credited for a particular period pursuant to a support order issued by a tribunal of another state must be credited against the amounts accruing or accrued for the same period under a support order issued by the tribunal of this State. (1995, c. 538, s. 7(c).)



§ 52C-3-301. Proceedings under this Chapter.

Article 3.

Civil Provisions of General Application.

§ 52C‑3‑301.  Proceedings under this Chapter.

(a)        Except as otherwise provided in this Chapter, this Article applies to all proceedings under this Chapter.

(b)        This Chapter provides for the following proceedings:

(1)        Establishment of an order for spousal support or child support pursuant to Article 4 of this Chapter;

(2)        Enforcement of a support order and income withholding order of another state without registration pursuant to Article 5 of this Chapter;

(3)        Registration of an order for spousal support or child support of another state or enforcement pursuant to Article 6 of this Chapter;

(4)        Modification of an order for child support or spousal support issued by a tribunal of this State pursuant to Article 2, Part 2 of this Chapter;

(5)        Registration of an order for child support of another state for modification pursuant to Article 6 of this Chapter;

(6)        Determination of paternity pursuant to Article 7 of this Chapter; and

(7)        Assertion of jurisdiction over nonresidents pursuant to Article 2, Part 1 of this Chapter.

(c)        An individual petitioner or a support enforcement agency may commence a proceeding authorized under this Chapter by filing a petition in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state which has or can obtain personal jurisdiction over the respondent. (1995, c. 538, s. 7(c).)



§ 52C-3-302. Action by minor parent.

§ 52C‑3‑302.  Action by minor parent.

A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of or for the benefit of the minor's child. (1995, c. 538, s. 7(c).)



§ 52C-3-303. Application of law of this State.

§ 52C‑3‑303.  Application of law of this State.

Except as otherwise provided by this Chapter, a responding tribunal of this State:

(1)        Shall apply the procedural and substantive law, including the rules on choice of law, generally applicable to similar proceedings originating in this State and may exercise all powers and provide all remedies available in those proceedings; and

(2)        Shall determine the duty of support and the amount payable in accordance with the law and support guidelines of this State. (1995, c. 538, s. 7(c).)



§ 52C-3-304. Duties of initiating tribunal.

§ 52C‑3‑304.  Duties of initiating tribunal.

(a)        Upon the filing of a petition authorized by this Chapter, an initiating tribunal of this State shall forward three copies of the petition and its accompanying documents:

(1)        To the responding tribunal or appropriate support enforcement agency in the responding state; or

(2)        If the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

(b)        If a responding state has not enacted this act or a law or procedure substantially similar to this act, a tribunal of this State may issue a certificate or other document and make findings required by the law of the responding state. If the responding State is a foreign jurisdiction, the tribunal may specify the amount of support sought and provide other documents necessary to satisfy the requirements of the responding state. (1995, c. 538, s. 7(c); 1997‑433, s. 10.4; 1998‑17, s. 1.)



§ 52C-3-305. Duties and powers of responding tribunal.

§ 52C‑3‑305.  Duties and powers of responding tribunal.

(a)        When a responding tribunal of this State receives a petition or comparable pleading from an initiating tribunal or directly pursuant to G.S. 52C‑3‑301(c) it shall cause the petition or pleading to be filed and notify the petitioner where and when it was filed.

(b)        A responding tribunal of this State, to the extent otherwise authorized by law, may do one or more of the following:

(1)        Issue or enforce a support order, modify a child support order, or render a judgment to determine parentage;

(2)        Order an obligor to comply with a support order, specifying the amount and the manner of compliance;

(3)        Order income withholding;

(4)        Determine the amount of any arrears, and specify a method of payment;

(5)        Enforce orders by civil or criminal contempt, or both;

(6)        Set aside property for satisfaction of the support order;

(7)        Place liens and order execution on the obligor's property;

(8)        Order an obligor to keep the tribunal informed of the obligor's current residential address, telephone number, employer, address of employment, and telephone number at the place of employment;

(9)        Issue an order for arrest for an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the order for arrest in any local and State computer systems for criminal warrants;

(10)      Order the obligor to seek appropriate employment by specified methods;

(11)      Award reasonable attorneys' fees and other fees and costs; and

(12)      Grant any other available remedy.

(c)        A responding tribunal of this State shall include in a support order issued under this Chapter, or in the documents accompanying the order, the calculations on which the support order is based.

(d)        A responding tribunal of this State may not condition the payment of a support order issued under this Chapter upon compliance by a party with provisions for visitation.

(e)        If a responding tribunal of this State issues an order under this Chapter, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any. (1995, c. 538, s. 7(c); 1997‑433, s. 10.5; 1998‑17, s. 1.)



§ 52C-3-306. Inappropriate tribunal.

§ 52C‑3‑306.  Inappropriate tribunal.

If a petition or comparable pleading is received by an inappropriate tribunal of this State, it shall forward the pleading and accompanying documents to an appropriate tribunal in this State or another state and notify the petitioner where and when the pleading was sent. (1995, c. 538, s. 7(c); 1997‑433, s. 10.6; 1998‑17, s. 1.)



§ 52C-3-307. Duties of support enforcement agency.

§ 52C‑3‑307.  Duties of support enforcement agency.

(a)        A support enforcement agency of this State, upon request, shall provide services to a petitioner in a proceeding under this Chapter.

(b)        A support enforcement agency that is providing services to the petitioner as appropriate shall:

(1)        Take all steps necessary to enable an appropriate tribunal in this State or another state to obtain jurisdiction over the respondent;

(2)        Request an appropriate tribunal to set a date, time, and place for a hearing;

(3)        Make a reasonable effort to obtain all relevant information, including information as to income and property of the parties;

(4)        Within two days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written notice from an initiating, responding, or registering tribunal, send a copy of the notice to the petitioner;

(5)        Within two days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of a written communication from the respondent or the respondent's attorney, send a copy of the communication to the petitioner; and

(6)        Notify the petitioner if jurisdiction over the respondent cannot be obtained.

(c)        This Chapter does not create or negate a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency. (1995, c. 538, s. 7(c); 1997‑433, s. 10.7; 1998‑17, s. 1.)



§ 52C-3-308. Representation of obligee.

§ 52C‑3‑308.  Representation of obligee.

It shall be the duty of the district attorney to represent the obligee in proceedings authorized by this Chapter unless alternative arrangements are made by the obligee. An obligee may employ private counsel to represent the obligee in proceedings authorized by this Chapter. (1995, c. 538, s. 7(c).)



§ 52C-3-309. Duties of State information agency.

§ 52C‑3‑309.  Duties of State information agency.

(a)        The Department of Health and Human Services, Division of Social Services, is designated as the State information agency under this Chapter.

(b)        The State information agency shall:

(1)        Compile and maintain a current list, including addresses, of the tribunals in this State which have jurisdiction under this Chapter and any support enforcement agencies in this State and transmit a copy to the state information agency of every other state;

(2)        Maintain a register of tribunals and support enforcement agencies received from other states;

(3)        Forward to the appropriate tribunal in the place in this State in which the individual obligee or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under this Chapter received from an initiating tribunal or the state information agency of the initiating state; and

(4)        Obtain information concerning the location of the obligor and the obligor's property within this State not exempt from execution, by such means as postal verification and federal or state locator services, examination of telephone directories, requests for the obligor's address from employers, and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, drivers licenses, and social security. (1995, c. 538, s. 7(c); 1997‑443, s. 11A.118(a).)



§ 52C-3-310. Pleadings and accompanying documents.

§ 52C‑3‑310.  Pleadings and accompanying documents.

(a)        A petitioner seeking to establish or modify a support order or to determine parentage in a proceeding under this Chapter must verify the petition. Unless otherwise ordered under G.S. 52C‑3‑311, the petition or accompanying documents must provide, so far as known, the name, residential address, and social security numbers of the obligor and the obligee, and the name, sex, residential address, social security number, and date of birth of each child for whom support is sought. The petition must be accompanied by a certified copy of any support order in effect. The petition may include any other information that may assist in locating or identifying the respondent.

(b)        The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency. (1995, c. 538, s. 7(c).)



§ 52C-3-311. Nondisclosure of information in exceptional circumstances.

§ 52C‑3‑311.  Nondisclosure of information in exceptional circumstances.

Upon a finding, which may be made ex parte, that the health, safety, or liberty of a party or child would be unreasonably put at risk by the disclosure of identifying information, or if an existing order so provides, a tribunal shall order that the address of the child or party or other identifying information not be disclosed in a pleading or other document filed in a proceeding under this Chapter. (1995, c. 538, s. 7(c).)



§ 52C-3-312. Costs and fees.

§ 52C‑3‑312.  Costs and fees.

(a)        The petitioner shall not be required to pay a filing fee or other costs.

(b)        If an obligee prevails, a responding tribunal may assess against an obligor filing fees, reasonable attorneys' fees, other costs, and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs, or expenses against the obligee or the support enforcement agency of either the initiating or the responding state, except as provided by other law. Attorneys' fees may be taxed as costs, and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs, and expenses.

(c)        The tribunal shall order the payment of costs and reasonable attorneys' fees if it determines that a hearing was requested primarily for delay. In a proceeding under Article 6 of this Chapter, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change. (1995, c. 538, s. 7(c).)



§ 52C-3-313. Limited immunity of petitioner.

§ 52C‑3‑313.  Limited immunity of petitioner.

(a)        Participation by a petitioner in a proceeding before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

(b)        A petitioner is not amenable to service of civil process while physically present in this State to participate in a proceeding under this Chapter.

(c)        The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this Chapter committed by a party while present in this State to participate in the proceeding. (1995, c. 538, s. 7(c).)



§ 52C-3-314. Nonparentage as defense.

§ 52C‑3‑314.  Nonparentage as defense.

A party whose parentage of a child has been previously determined by or pursuant to law may not plead nonparentage as a defense to a proceeding under this Chapter. (1995, c. 538, s. 7(c).)



§ 52C-3-315. Special rules of evidence and procedure.

§ 52C‑3‑315.  Special rules of evidence and procedure.

(a)        The physical presence of the petitioner in a responding tribunal of this State is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage.

(b)        A verified petition, affidavit, document substantially complying with federally mandated forms, and a document incorporated by reference in any of them, not excluded under the hearsay rule if given in person, is admissible in evidence if given under oath by a party or witness residing in another state.

(c)        A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it and is admissible to show whether payments were made.

(d)        Copies of bills for testing for parentage, and for prenatal and postnatal health care of the mother and child, furnished to the adverse party at least 10 days before trial, are admissible in evidence to prove the amount of the charges billed and that the charges were reasonable, necessary, and customary.

(e)        Documentary evidence transmitted from another state to a tribunal of this State by telephone, telecopier, or other means that do not provide an original writing may not be excluded from evidence on an objection based on the means of transmission.

(f)         In a proceeding under this Chapter, a tribunal of this State may permit a party or witness residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means at a designated tribunal or other location in that state. A tribunal of this State shall cooperate with tribunals of other states in designating an appropriate location for the deposition or testimony.

(g)        If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self‑incriminating, the trier of fact may draw an adverse inference from the refusal.

(h)        A privilege against disclosure of communication between spouses does not apply in a proceeding under this Chapter.

(i)         The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this Chapter. (1995, c. 538, s. 7(c).)



§ 52C-3-316. Communications between tribunals.

§ 52C‑3‑316.  Communications between tribunals.

A tribunal of this State may communicate with a tribunal of another state in writing, or by telephone or other means, to obtain information concerning the laws of that state, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding in the other state. A tribunal of this State may furnish similar information by similar means to a tribunal of another state. (1995, c. 538, s. 7(c).)



§ 52C-3-317. Assistance with discovery.

§ 52C‑3‑317.  Assistance with discovery.

A tribunal of this State may request a tribunal of another state to assist in obtaining discovery, and upon request, may compel a person over whom it has jurisdiction to respond to a discovery order issued by a tribunal of another state. (1995, c. 538, s. 7(c).)



§ 52C-3-318. Receipt and disbursement of payments.

§ 52C‑3‑318.  Receipt and disbursement of payments.

A support enforcement agency or tribunal of this State shall disburse promptly any amounts received pursuant to a support order, as directed by the order. The agency or tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received. (1995, c. 538, s. 7(c).)



§ 52C-4-401. Petition to establish support order.

Article 4.

Establishment of Support Order.

§ 52C‑4‑401.  Petition to establish support order.

(a)        If a support order entitled to recognition under this Chapter has not been issued, a responding tribunal of this State may issue a support order if:

(1)        The individual seeking the order resides in another state; or

(2)        The support enforcement agency seeking the order is located in another state.

(b)        The tribunal may issue a temporary child support order if:

(1)        The respondent has signed a verified statement acknowledging parentage;

(2)        The respondent has been determined by or pursuant to law to be the parent; or

(3)        There is other clear and convincing evidence that the respondent is the child's parent.

(c)        Upon finding, after notice and opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders pursuant to G.S. 52C‑3‑305. (1995, c. 538, s. 7(c).)



§ 52C-5-501. Employer's receipt of income-withholding order of another state.

Article 5.

Enforcement of Order of Another State Without Registration.

§ 52C‑5‑501.  Employer's receipt of income‑withholding order of another state.

(a)        An income‑withholding order issued in another state may be sent to the person or entity defined or identified as the obligor's employer under the income‑withholding provisions of Chapter 50 or Chapter 110 of the General Statutes, as applicable, without first filing a petition or comparable pleading or registering the order with a tribunal of this State. In the event that an obligor is receiving unemployment compensation benefits from the North Carolina Employment Security Commission, in accordance with G.S. 96‑17, an income‑withholding order issued in another state may be sent to the Employment Security Commission without first filing a petition or comparable pleading or registering the order with a tribunal of this State. Upon receipt of the order, the employer or the Employment Security Commission shall:

(1)        Treat an income‑withholding order issued in another state which appears regular on its face as if it had been issued by a tribunal of this State;

(2)        Immediately provide a copy of the order to the obligor; and

(3)        Distribute the funds as directed in the withholding order. The Employment Security Commission shall not withhold an amount to exceed twenty‑five percent (25%) of the unemployment compensation benefits.

(b)        Repealed by Session Laws 1997‑433, s. 10.8. (1995, c. 538, s. 7(c); 1997‑433, s. 10.8; 1998‑17, s. 1; 1999‑293, s. 5.)



§ 52C-5-502. Employer's compliance with income-withholding order of another state.

§ 52C‑5‑502.  Employer's compliance with income‑withholding order of another state.

(a)        Upon receipt of an income‑withholding order, the obligor's employer shall immediately provide a copy of the order to the obligor.

(b)        The employer shall treat an income‑withholding order issued in another state which appears regular on its face as if it had been issued by a tribunal of this State.

(c)        Except as otherwise provided in subsection (d) of this section and G.S. 52C‑5‑503, the employer shall withhold and distribute the funds as directed in the income‑withholding order by complying with terms of the order which specify:

(1)        The duration and amount of periodic payments of current child support, stated as a sum certain;

(2)        The person or agency designated to receive payments and the address to which the payments are to be forwarded;

(3)        Medical support, whether in the form of periodic cash payment, stated as a sum certain, or ordering the obligor to provide health insurance coverage for the child under a policy available through the obligor's employment;

(4)        The amount of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal, and the obligee's attorney, stated as sums certain; and

(5)        The amount of periodic payments of arrearages and interest on arrearages, stated as sums certain.

(d)        An employer shall comply with the law of the state of the obligor's principal place of employment for withholding from income with respect to:

(1)        The employer's fee for processing an income‑withholding order;

(2)        The maximum amount permitted to be withheld from the obligor's income; and

(3)        The times within which the employer must implement the income‑withholding order and forward the child support payment. (1995, c. 538, s. 7(c); 1997‑433, s. 10.8; 1998‑17, s. 1.)



§ 52C-5-503. Compliance with multiple income-withholding orders.

§ 52C‑5‑503.  Compliance with multiple income‑withholding orders.

If an obligor's employer receives multiple income‑withholding orders with respect to the earnings of the same obligor, the employer satisfies the terms of the multiple orders if the employer complies with the law of the state of the obligor's principal place of employment to establish the priorities for withholding and allocating income withheld for multiple child support obligees. (1997‑433, s. 10.8; 1998‑17, s. 1.)



§ 52C-5-504. Immunity from civil liability.

§ 52C‑5‑504.  Immunity from civil liability.

An employer who complies with an income‑withholding order issued in another state in accordance with this Article is not subject to civil liability to an individual or agency with regard to the employer's withholding of child support from the obligor's income. (1997‑433, s. 10.8; 1998‑17, s. 1.)



§ 52C-5-505. Penalties for noncompliance.

§ 52C‑5‑505.  Penalties for noncompliance.

An employer who willfully fails to comply with an income‑withholding order issued by another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an order issued by a tribunal of this State. (1997‑433, s. 10.8; 1998‑17, s. 1.)



§ 52C-5-506. Contest by obligor.

§ 52C‑5‑506.  Contest by obligor.

(a)        An obligor may contest the validity or enforcement of an income‑withholding order issued in another state and received directly by an employer in this State in the same manner as if the order had been issued by a tribunal of this State. G.S. 52C‑6‑604 applies to the contest.

(b)        The obligor shall give notice of the contest to:

(1)        A support enforcement agency providing services to the obligee;

(2)        Each employer that has directly received an income‑withholding order; and

(3)        The person or agency designated to receive payments in the income‑withholding order if no person or agency is designated, to the obligee. (1997‑433, s. 10.8; 1998‑17, s. 1.)



§ 52C-5-507. Administrative enforcement of orders.

§ 52C‑5‑507.  Administrative enforcement of orders.

(a)        A party seeking to enforce a support order or an income‑withholding order, or both, issued by a tribunal of another state may send the documents required for registering the order to a support enforcement agency of this State.

(b)        Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this State to enforce a support order or an income‑withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order pursuant to this Chapter. (1997‑433, s. 10.8; 1998‑17, s. 1.)



§ 52C-6-601. Registration of order for enforcement.

Article 6.

Enforcement and Modification of Support Order After Registration.

Part 1.  Registration and Enforcement of Support Order.

§ 52C‑6‑601.  Registration of order for enforcement.

A support order or an income‑withholding order issued by a tribunal of another state may be registered in this State for enforcement. (1995, c. 538, s. 7(c); 1997‑433, s. 10.9; 1998‑17, s. 1.)



§ 52C-6-602. Procedure to register order for enforcement.

§ 52C‑6‑602.  Procedure to register order for enforcement.

(a)        A support order or income‑withholding order of another state may be registered in this State by sending the following documents and information to the tribunal for the county in which the obligor resides in this State:

(1)        A letter of transmittal to the tribunal requesting registration and enforcement;

(2)        Two copies, including one certified copy, of all orders to be registered, including any modification of an order;

(3)        A sworn statement by the party seeking registration or a certified statement by the custodian of the records showing the amount of any arrearage;

(4)        The name of the obligor and, if known:

a.         The obligor's address and social security number;

b.         The name and address of the obligor's employer and another other source of income of the obligor; and

c.         A description and the location of property of the obligor in this State not exempt from execution; and

(5)        The name and address of the obligee and, if applicable, the agency or person to whom support payments are to be remitted.

(b)        On receipt of a request for registration, the registering tribunal shall cause the order to be filed as a foreign order, together with one copy of the documents and information, regardless of their form.

(c)        A petition or comparable pleading seeking a remedy that must be affirmatively sought under other law of this State may be filed at the same time as the request for registration or later. The pleading must specify the grounds for the remedy sought. (1995, c. 538, s. 7(c); 1997‑456, s. 27.)



§ 52C-6-603. Effect of registration for enforcement.

§ 52C‑6‑603.  Effect of registration for enforcement.

(a)        A support order or income‑withholding order issued in another state is registered when the order is filed in the registering tribunal of this State.

(b)        A registered order issued in another state is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this State.

(c)        Except as otherwise provided in this Article, a tribunal of this State shall recognize and enforce, but may not modify, a registered order if the issuing tribunal had jurisdiction. (1995, c. 538, s. 7(c).)



§ 52C-6-604. Choice of law.

§ 52C‑6‑604.  Choice of law.

(a)        The law of the issuing state governs the nature, extent, amount, and duration of current payments and other obligations of support and the payment of arrears under the order.

(b)        In a proceeding for arrears, the statute of limitations under the laws of this State or of the issuing state, whichever is longer, applies. (1995, c. 538, s. 7(c).)



§ 52C-6-605. Notice of registration of order.

Part 2.  Contest of Validity of Enforcement.

§ 52C‑6‑605.  Notice of registration of order.

(a)        When a support order or income‑withholding order issued in another state is registered, the registering tribunal shall notify the nonregistering party. The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

(b)        The notice must inform the nonregistering party:

(1)        That a registered order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this State;

(2)        That a hearing to contest the validity or enforcement of the registered order must be requested within 20 days after notice;

(3)        That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrears and precludes further contest of that order with respect to any matter that could have been asserted; and

(4)        Of the amount of any alleged arrears.

(c)        Upon registration of an income‑withholding order for enforcement, the registering tribunal shall notify the obligor's employer pursuant to the income‑withholding provisions of Chapter 50 or Chapter 110 of the General Statutes, as applicable. (1995, c. 538, s. 7(c); 1997‑433, s. 10.10; 1998‑17, s. 1.)



§ 52C-6-606. Procedure to contest validity or enforcement of registered order.

§ 52C‑6‑606.  Procedure to contest validity or enforcement of registered order.

(a)        A nonregistering party seeking to contest the validity or enforcement of a registered order in this State shall request a hearing within 20 days after notice of the registration. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrears pursuant to G.S. 52C‑6‑607.

(b)        If the nonregistering party fails to contest the validity or enforcement of the registered order in a timely manner, the order is confirmed by operation of law.

(c)        If a nonregistering party requests a hearing to contest the validity or enforcement of the registered order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time, and place of the hearing. (1995, c. 538, s. 7(c); 1997‑433, s. 10.11; 1998‑17, s. 1.)



§ 52C-6-607. Contest of registration or enforcement.

§ 52C‑6‑607.  Contest of registration or enforcement.

(a)        A party contesting the validity or enforcement of a registered order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

(1)        The issuing tribunal lacked personal jurisdiction over the contesting party;

(2)        The order was obtained by fraud;

(3)        The order has been vacated, suspended, or modified by a later order;

(4)        The issuing tribunal has stayed the order pending appeal;

(5)        There is a defense under the law of this State to the remedy sought;

(6)        Full or partial payment has been made; or

(7)        The statute of limitations under G.S. 52C‑6‑604 precludes enforcement of some or all of the arrears.

(b)        If a party presents evidence establishing a full or partial defense under subsection (a) of this section, a tribunal may stay enforcement of the registered order, continue the proceeding to permit production of additional relevant evidence, and issue other appropriate orders. An uncontested portion of the registered order may be enforced by all remedies available under the law of this State.

(c)        If the contesting party does not establish a defense under subsection (a) of this section to the validity or enforcement of the order, the registering tribunal shall issue an order confirming the order. (1995, c. 538, s. 7(c).)



§ 52C-6-608. Confirmed order.

§ 52C-6-608.  Confirmed order.

Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration. (1995, c. 538, s. 7(c).)



§ 52C-6-609. Procedure to register child support order of another state for modification.

Part. 3.  Registration and Modification of Child Support Order.

§ 52C‑6‑609. Procedure to register child support order of another state for modification.

A party or support enforcement agency seeking to modify, or to modify and enforce, a child support order issued in another state shall register that order in this State in the same manner provided in Part 1 of this Article if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification. (1995, c. 538, s. 7(c).)



§ 52C-6-610. Effect of registration for modification.

§ 52C‑6‑610.  Effect of registration for modification.

A tribunal of this State may enforce a child support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this State, but the registered order may be modified only if the requirements of G.S. 52C‑6‑611 have been met. (1995, c. 538, s. 7(c).)



§ 52C-6-611. Modification of child support order of another state.

§ 52C‑6‑611.  Modification of child support order of another state.

(a)        After a child support order issued in another state has been registered in this State, the responding tribunal of this State may modify that order only if G.S. 52C‑6‑613 does not apply and after notice and hearing it finds that:

(1)        The following requirements are met:

a.         The child, the individual obligee, and the obligor do not reside in the issuing state;

b.         A petitioner who is a nonresident of this State seeks modification; and

c.         The respondent is subject to the personal jurisdiction of the tribunal of this State; or

(2)        The child, or a party who is an individual, is subject to the personal jurisdiction of the tribunal of this State and all of the parties who are individuals have filed a written consent in the issuing tribunal for a tribunal of this State to modify the support order and assume continuing, exclusive jurisdiction over the order. However, if the issuing state is a foreign jurisdiction that has not enacted a law or established procedures substantially similar to the procedures under this act, the consent otherwise required of an individual residing in this State is not required for the tribunal to assume jurisdiction to modify the child support order.

(b)        Modification of a registered child support order is subject to the same requirements, procedures, and defenses that apply to the modification of an order issued by a tribunal of this State, and the order may be enforced and satisfied in the same manner.

(c)        A tribunal of this State may not modify any aspect of a child support order that may not be modified under the law of the issuing state. If two or more tribunals have issued child support orders for the same obligor and child, the order that controls and must be so recognized under G.S. 52C‑2‑207 establishes the aspects of the support order which are nonmodifiable.

(d)        On issuance of an order modifying a child support order issued in another state, a tribunal of this State becomes the tribunal of continuing, exclusive jurisdiction.

(e)        Repealed by Session Laws 1997‑443, s. 10.12. (1995, c. 538, s. 7(c); 1997‑433, s. 10.12; 1997‑456, s. 27; 1998‑17, s. 1.)



§ 52C-6-612. Recognition of order modified in another state.

§ 52C‑6‑612.  Recognition of order modified in another state.

A tribunal of this State shall recognize a modification of its earlier child support order by a tribunal of another state which assumed jurisdiction pursuant to a law substantially similar to this Chapter and, upon request, except as otherwise provided in this Chapter, shall:

(1)        Enforce the order that was modified only as to amounts accruing before the modification;

(2)        Enforce only nonmodifiable aspects of that order;

(3)        Provide other appropriate relief only for violations of that order which occurred before the effective date of the modification; and

(4)        Recognize the modifying order of the other state, upon registration, for the purpose of enforcement. (1995, c. 538, s. 7(c).)



§ 52C-6-613. Jurisdiction to modify child support order of another state when individual parties reside in this State.

§ 52C‑6‑613.  Jurisdiction to modify child support order of another state when individual parties reside in this State.

(a)        If all of the parties who are individuals reside in this State and the child does not reside in the issuing state, a tribunal of this State has jurisdiction to enforce and to modify the issuing state's child support order in a proceeding to register that order.

(b)        A tribunal of this State exercising jurisdiction under this section shall apply the provisions of Articles 1 and 2 of this Chapter, this Article, and the procedural and substantive law of this State to the proceeding for enforcement or modification. Articles 3, 4, 5, 7, and 8 of this Chapter do not apply. (1997‑433, s. 10.13; 1998‑17, s. 1.)



§ 52C-6-614. Notice to issuing tribunal of modification.

§ 52C‑6‑614.  Notice to issuing tribunal of modification.

Within 30 days after issuance of a modified child support order, the party obtaining the modification shall file a certified copy of the order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier order, and in each tribunal in which the party knows the earlier order has been registered. A party who obtains the order and fails to file a certified copy is subject to appropriate sanctions by a tribunal in which the issue of failure to file arises. The failure to file does not affect the validity or enforceability of the modified order of the new tribunal having continuing, exclusive jurisdiction. (1997‑433, s. 10.13; 1998‑17, s. 1.)



§ 52C-7-701. Proceeding to determine parentage.

Article 7.

Determination of Parentage.

§ 52C‑7‑701.  Proceeding to determine parentage.

(a)        A tribunal of this State may serve as an initiating or responding tribunal in a proceeding brought under this Chapter or a law substantially similar to this Chapter, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act to determine that the petitioner is a parent of a particular child or to determine that a respondent is a parent of that child.

(b)        In a proceeding to determine parentage, a responding tribunal of this State shall apply the procedural and substantive law of this State and the rules of this State on choice of law. (1995, c. 538, s. 7(c).)



§ 52C-8-801. Grounds for rendition.

Article 8.

Interstate Rendition.

§ 52C‑8‑801.  Grounds for rendition.

(a)        For purposes of this Article, "governor" includes an individual performing the functions of governor or the executive authority of a state covered by this Chapter.

(b)        The Governor of this State may:

(1)        Demand that the governor of another state surrender an individual found in the other state who is charged criminally in this State with having failed to provide for the support of an obligee; or

(2)        On the demand by the governor of another state, surrender an individual found in this State who is charged criminally in the other state with having failed to provide for the support of an obligee.

(c)        A provision for extradition of individuals not inconsistent with this Chapter applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled therefrom. (1995, c. 538, s. 7(c).)



§ 52C-8-802. Conditions of rendition.

§ 52C‑8‑802.  Conditions of rendition.

(a)        Before making demand that the governor of another state surrender an individual charged criminally in this State with having failed to provide for the support of an obligee, the Governor of this State may require a prosecutor of this State to demonstrate that at least 60 days previously the obligee has initiated proceedings for support pursuant to this Chapter or that the proceeding would be of no avail.

(b)        If, under this Chapter or a law substantially similar to this Chapter, the Uniform Reciprocal Enforcement of Support Act, or the Revised Uniform Reciprocal Enforcement of Support Act, the governor of another state makes a demand that the Governor of this State surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

(c)        If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the governor may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the governor may decline to honor the demand if the individual is complying with the support order. (1995, c. 538, s. 7(c).)



§ 52C-9-901. Uniformity of application and construction.

Article 9.

Miscellaneous Provisions.

§ 52C‑9‑901.  Uniformity of application and construction.

This Chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this Chapter among states enacting it. (1995, c. 538, s. 7(c).)



§ 52C-9-902. Severability clause.

§ 52C‑9‑902.  Severability clause.

If any provision of this Chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this Chapter which can be given effect without the invalid provision or application, and to this end the provisions of this Chapter are severable. (1995, c. 538, s. 7(c).)






Chapter 53 - Banks.

§ 53-1. "Bank," "surplus," "undivided profits," and other words defined.

Chapter 53.

Banks.

Article 1.

Definitions.

§ 53‑1.  "Bank," "surplus," "undivided profits," and other words defined.

Except as otherwise specifically provided in this Chapter, the following definitions shall be applied to the terms used in this Chapter:

(1)        Bank.  The term "bank" shall be construed to mean any corporation, other than savings and loan associations, savings banks, industrial banks, and credit unions, receiving, soliciting or accepting money or its equivalent on deposit as a business.

(1a)      Branch.  The term "branch" means an office of any bank in which deposits are received, monies are paid, and loans are made. Any of the functions or services authorized to be engaged in by a bank may be carried out in a branch.

(2)        Demand Deposits.  The term "demand deposits" means all deposits, the payment of which can be legally required within 30 days.

(3)        Insolvency.  The term "insolvency" means:

a.         When a bank cannot meet its deposit liabilities as they become due in the regular course of business;

b.         When the actual cash market value of its assets is insufficient to pay its liabilities to depositors and other creditors;

c.         When its reserve shall fall under the amount required by this Chapter, and it shall fail to make good such reserve within 30 days after being required to do so by the Commissioner of Banks; or

d.         Whenever the undivided profits and surplus shall be inadequate to cover losses of the bank, whereby an impairment of the capital stock is created.

(3a)      Limited Service Facility.  The term "limited service facility" means an office of a bank in which deposits are received, monies are paid, or other duties and functions of a teller are performed. Loan applications shall be taken in a limited service facility but notes may not be executed nor loan proceeds disbursed in a limited service facility.

(4)        Net Earnings.  The term "net earnings" means the excess of the gross earnings of any bank over the expenses and losses chargeable against such earnings during any dividend period.

(5)        Practical Banker.  The term "practical banker" means an officer or employee of a bank actively engaged in performing duties in managing or supervising or assisting in managing or supervising the conducting of a banking business, including any such banker who is in a retired status from such duties.

(6)        Surplus.  The term "surplus" means a fund created pursuant to the provisions of this Chapter by a bank from payments by stockholders or from its net earnings or undivided profits which, to the amount specified and by any additions thereto set apart and designated as such, is not available for the payment of dividends, and cannot be used for the payment of expenses or losses so long as such bank has undivided profits.

(7)        Time Deposits.  The term "time deposits" means all deposits, the payment of which cannot be legally required within 30 days.

(8)        Undivided Profits.  The term "undivided profits" means the credit balance of the profit and loss account of any bank.

(9)        Unimpaired Capital Fund.  The term "unimpaired capital fund" means the total of the amount of unimpaired common stock, preferred stock, surplus, undivided profits, reserve for contingencies and other capital reserves (excluding accrued dividends on preferred stock and limited life preferred stock), mandatory convertible instruments, allowance for possible loan losses, and the amount of capital debentures or notes, convertible or otherwise, having an average original maturity of at least seven years, which have been specifically designated as part of the bank's unimpaired capital fund by resolution duly adopted by the board of directors of the bank; provided, that upon payment of such capital debentures or notes or upon accumulation of funds in a sinking fund for amortization of such debentures or notes, unimpaired capital fund shall be reduced by the amount of such payment or accumulation. The terms and conditions of any issue of or prepayment of capital debentures or notes must have the prior written approval of the Commissioner of Banks affirming that in his opinion such issue or prepayment is in the best interest of the depositors, creditors and stockholders of the bank. (1921, c. 4, s. 1; C.S. s. 216(a); 1927, c. 47, s. 1; 1931, c. 243, s. 5; 1945, c. 743, s. 1; 1967, c. 789, s. 21; 1979, c. 483, s. 2; 1983, c. 214, s. 1; 1985, c. 677, s. 3; 1989, c. 187, s. 1; 1995, c. 129, s. 1; 2001‑263, s. 6.)



§ 53-2. How incorporated.

Article 2.

Creation.

§ 53‑2.  How incorporated.

Any number of persons, not less than five, who may be desirous of forming a company and engaging in the business of establishing, maintaining, and operating banks of discount and deposit to be known as commercial banks, shall be incorporated in the manner following and in no other way; that is to say, such persons shall, by a certificate of incorporation under their hands and seals set forth:

(1)        The name of the corporation; no name shall be used already in use by another existing corporation organized under the laws of this State or of the Congress, or so nearly similar thereto as to lead to uncertainty or confusion.

(2)        The location of its principal office in this State.

(3)        Whether it will do trust business as well as the business of a commercial bank.

(4)        The amount of its authorized common capital stock, the number of shares into which it is divided, the par value of each share; and the amount of common capital stock with which it will commence business. The amount of capital required to charter a bank shall be determined as herein set forth by the Commissioner of Banks who shall give due consideration to (i) the population of the proposed bank's trade area, (ii) the total deposits of those depository financial institutions already operating in the proposed bank's trade area, (iii) the economic conditions and outlook within the proposed bank's trade area, (iv) the business experience and reputation of the proposed bank's management, (v) the business experience and reputation of the proposed bank's incorporators and proposed directors, (vi) the type and nature of business activities proposed to be engaged in, and (vii) the proposed bank's projected deposit growth and profitability. Except as otherwise provided, the amount of common capital stock required to charter a bank shall not be less than two million dollars ($2,000,000); provided, however, such amount of capital may be increased or decreased in the discretion of the Commissioner of Banks who, after considering the above enumerated criteria, determines that a greater capital requirement is necessary or that a smaller capital requirement will provide a sufficient capital base. In addition to the required capital, every bank shall have a paid in surplus of at least fifty percent (50%) of its common capital stock. The capital and paid in surplus required to charter a bank shall be exclusive of any organizational expenses. This subdivision shall not apply to banks organized and doing business prior to its adoption or amendment; provided, however, the Banking Commission is hereby authorized and directed to adopt rules to keep any original required minimum capital funds intact to the end that they remain in and with the bank as a protection for depositors.

(5)        The names and post‑office addresses of subscribers for stock, and the number of shares subscribed by each; the aggregate of such subscriptions shall be the amount of the capital with which the company will commence business.

(6)        Period, if any, limited for the duration of the company. (1921, c. 4, s. 2; C.S., s. 217(a); 1927, c. 47, s. 2; 1929, c. 72, s. 1; 1947, c. 781; 1953, c. 1209, s. 3; 1963, c. 793, s. 2; 1967, c. 789, s. 1; 1985, c. 677, s. 4; 1989, c. 187, s. 2; c. 770, s. 42; 1989 (Reg. Sess., 1990), c. 1024, s. 44; 2001‑263, s. 2.)



§ 53-3. Certificate of incorporation; how signed, proved and filed.

§ 53‑3.  Certificate of incorporation; how signed, proved and filed.

The certificate of incorporation shall be signed by the original incorporators, or a majority of them, and shall be proved or acknowledged before an officer duly authorized under the laws of this State to take proof or acknowledgment of deeds, and shall be filed in the office of the Secretary of State. The Secretary of State shall forthwith transmit to the Commissioner of Banks a copy of said certificate of incorporation, and shall not issue or record the same until duly authorized so to do by the Commissioner of Banks as hereinafter provided. (1921, c. 4, s. 3; C.S., s. 217(b); 1931, c. 243, s. 5.)



§ 53-4. Examination by Commissioner; when certification to be refused; review by Commission.

§ 53‑4.  Examination by Commissioner; when certification to be refused; review by Commission.

Upon receipt of a copy of the certificate of incorporation of the proposed bank, the Commissioner of Banks shall at once examine into all the facts connected with the formation of such proposed corporation including its location and proposed stockholders, and if it appears that such corporation, if formed, will be lawfully entitled to commence the business of banking, the Commissioner of Banks shall so certify to the Secretary of State, unless upon examination and investigation he finds that

(1)        The proposed corporation is formed for any other than legitimate banking business; or

(2)        That the character, general fitness, and responsibility of the persons proposed as stockholders in such corporation and directors, officers, and other managerial officials are not such as to command the confidence of the community in which said bank is proposed to be located; or

(3)        That the probable volume of business and reasonable public demand in such community is not sufficient to assure and maintain the solvency of the new bank and of the then existing bank or banks in said community; or

(4)        That the name of the proposed corporation is likely to mislead the public as to its character or purpose; or

(5)        That the proposed name is the same as the one already adopted or appropriated by an existing bank in this State, or so similar thereto as to be likely to mislead the public.

Upon such certification the Secretary of State shall issue and record such certificate of incorporation.

Notwithstanding any other provisions of this section, the Commissioner of Banks shall not make the certification to the Secretary of State described above until he shall have ascertained that the establishment of such bank will meet the needs and promote the convenience of the community to be served by the bank. Any action taken by the Commissioner of Banks pursuant to this section shall be subject to review by the State Banking Commission which shall have the authority to approve, modify or disapprove any action taken or recommended by the Commissioner of Banks. (1921, c. 4, s. 4; Ex. Sess. 1921, c. 56, s. 1; C.S., s. 217(c); 1931, c. 243, s. 5; 1953, c. 1209, s. 1; 1963, c. 793, s. 1; 1967, c. 789, s. 2.)



§ 53-5. Certificate of incorporation, when certified.

§ 53‑5.  Certificate of incorporation, when certified.

Upon receipt of such certificate from the Commissioner of Banks, the Secretary of State shall, if said certificate of incorporation be in accordance with law, cause the same to be recorded in his office in a book to be kept for that purpose, and known as the corporation book, and he shall, upon the payment of the organization tax and fees, certify under his official seal two copies of the said certificate of incorporation and probates, one of which shall forthwith be recorded in the office of the register of deeds of the county where the principal office of said corporation in this State shall or is to be located, in a book to be known as the record of incorporations, and the other certified copy shall be filed in the office of the Commissioner of Banks, and thereupon the said persons shall be a body politic and corporate under the name stated in such certificate. The said certificate of incorporation, or a copy thereof, duly certified by the Secretary of State or the register of deeds of the county in which the same is recorded, or by the Commissioner of Banks, under their respective seals, shall be evidence in all courts and places, and shall, in all judicial proceedings, be deemed prima facie evidence of the complete organization and incorporation of the company purporting thereby to have been established. The charter of any bank which fails to complete its organization and open for business to the public within six months after the date of filing its certificate of incorporation with the Secretary of State shall be void: Provided, however, the Commissioner of Banks may for cause extend the limitation herein imposed. (1921, c. 4, s. 5; C.S., s. 217(d); 1931, c. 243, s. 5; 1967, c. 823, s. 3.)



§ 53-6. Payment of capital stock.

§ 53‑6.  Payment of capital stock.

The capital stock of every bank shall be fully paid in, in cash, before it shall be authorized by the Commissioner of Banks to commence business and the full payment in cash of the capital stock shall be certified to the Commissioner of Banks under oath by the president, cashier, or secretary of the said bank. (1921, c. 4, s. 6; C.S., s. 217(e); 1927, c. 47, s. 3; 1931, c.  243, s. 5; 1989, c. 20.)



§ 53-7. Statement filed before beginning business.

§ 53‑7.  Statement filed before beginning business.

Before such company shall begin the business of banking, banking and trust, fiduciary, or surety business, there shall be filed with the Commissioner of Banks a statement under oath by the president, cashier, or secretary, containing the names of all the directors and officers, with the date of their election or appointment, term of office, residence, and post‑office address of each, the amount of capital stock of which each is the owner in good faith and the amount of money paid in on account of the capital stock. Nothing shall be received in payment of capital stock but money. (1921, c. 4, s. 7; C.S., s. 217(f); 1931, c. 243, s. 5; 1989, c. 187, s. 3.)



§ 53-8. Authorized to begin business.

§ 53‑8.  Authorized to begin business.

Upon filing of such statement, the Commissioner of Banks shall examine into its affairs, ascertain especially the amount of money paid in on account of its capital, the name and place of residence of each director, the amount of capital stock of which each is the owner in good faith, and whether such corporation has complied with all the provisions of law required to entitle it to engage in business. If upon such examination it appears to the Commissioner of Banks that it is lawfully entitled to commence the business of banking, banking and trust, fiduciary, or surety business, he shall give to such corporation a certificate signed by the Commissioner of Banks, that such corporation has complied with all the provisions of the law required to be complied with, before commencing the business of banking, and that such corporation is authorized to commence business. (1921, c. 4, s. 8; C.S., s. 217(g); 1931, c. 243, s. 5.)



§ 53-9. Transactions preliminary to beginning business.

§ 53‑9.  Transactions preliminary to beginning business.

No such corporation shall transact any business except such as is incidental and necessarily preliminary to its organization until it has been authorized to do so by the Commissioner of Banks. (1921, c. 4, s. 9; C.S., s. 217(h); 1931, c. 243, s. 5.)



§ 53-9.1. Deposit insurance.

§ 53‑9.1.  Deposit insurance.

(a)        Notwithstanding any other provision of law, no bank established under this Article shall engage in the business of banking without first securing insurance on its deposits from the Federal Deposit Insurance Corporation or any successor corporation created by an act of Congress.

(b)        In order to secure deposit insurance as required by this section, a bank may enter into such contracts, incur such obligations, and generally do anything as may be necessary or appropriate in order to take advantage of any memberships, loans, subscriptions, contracts, grants, rights, or privileges that may at any time be available to banks or to their depositors, creditors, stockholders, conservators, receivers, or liquidators, as provided in Section 8 of the Federal Banking Act of 1933 (Section 12B of the Federal Reserve Act as amended) or in any other act or resolution of Congress, to aid, regulate, or safeguard banking institutions and their depositors.  In order to secure deposit insurance as required by this section, a bank may also subscribe for and acquire stock, debentures, bonds, or any other securities of the Federal Deposit Insurance Corporation and may comply with the lawful regulations and requirements that may be imposed by the Federal Deposit Insurance Corporation. (1989, c. 187, s. 4.)



§ 53-10. Increase of capital stock.

§ 53‑10.  Increase of capital stock.

(a)        A corporation doing business under the provisions of this Chapter may increase its capital stock as provided by law for other corporations.

(b)        A bank may, with the approval of the Commissioner of Banks and by the vote of the holders of at least two thirds of the stock of the particular class or classes of stock entitled to vote on such proposal, amend its charter to authorize an increase in the common stock of the bank in the category of authorized but unissued stock in an amount not to exceed ten percent (10%) of the outstanding shares of such class or classes of stock and shares so authorized shall be deemed released from preemptive rights. Such authorized but unissued stock may be issued from time to time to officers or employees of the bank pursuant to a stock option or stock purchase plan adopted in accordance with this Chapter. (1921, c. 4, s. 10; C.S., s. 217(i); 1965, c. 1032; 1967, c. 789, s. 3.)



§ 53-11. Decrease of capital stock.

§ 53‑11.  Decrease of capital stock.

A corporation doing business under the provisions of this Chapter may reduce its capital stock in the manner provided for other corporations upon a vote in favor of the decrease of two thirds in interest of each class of stockholders with voting powers: Provided, that no bank shall reduce its capital stock to an amount less than the minimum required by law. Such reduction shall not be valid or warrant the cancellation of stock certificates until it has been approved by the Commissioner of Banks. Such approval shall not be given except upon a finding by the Commissioner of Banks that the security of existing creditors of the corporation will not be impaired. (1921, c.  4, s. 11; C.S., s. 217(j); 1931, c. 243, s. 5.)



§ 53-12. Merger or consolidation of banks and savings associations.

§ 53‑12.  Merger or consolidation of banks and savings associations.

(a)        A bank may merge, consolidate with, or transfer its assets and liabilities to another bank or to a savings association, or a savings association may transfer its assets and liabilities to a bank. Before such merger or consolidation or transfer shall become effective, each bank or savings association concerned in such merger or consolidation or transfer shall file, with the Commissioner of Banks, certified copies of all proceedings had by its directors and stockholders, or in the case of a mutual savings association, its directors and membership. The proceedings of the stockholders or membership shall set forth that (i) holders of at least two‑thirds of the stock of the bank voted in the affirmative on the proposition of merger or consolidation or, (ii) in the case of a stock or mutual savings association, such percentage of the stock or of the membership as the laws applicable to such institutions require, voted in the affirmative on the proposition of merger or consolidation. The proceedings of the stockholders or memberships shall also contain a complete copy of the agreement made and entered into between said banks or savings associations, with reference to such merger or consolidation or transfer. Upon the filing of the proceedings as required by this section, the Commissioner of Banks may make an investigation of each bank or savings association, or both, to determine whether the interests of the depositors, creditors, and stockholders or members of each bank or savings association are protected, and if such merger or consolidation is in the public interest, and that such merger or consolidation or transfer is made for legitimate purposes. The Commissioner's consent to or rejection of such merger or consolidation or transfer shall be based upon such investigation. No merger or consolidation or transfer shall be made without the consent of the Commissioner of Banks. The expenses of any investigation shall be paid by the banks or savings associations, or both, involved in the proposed merger or consolidation or transfer. Notice of such merger or consolidation or transfer shall be published once a week for four consecutive weeks before the same is to become effective, at the discretion of the Commissioner of Banks, in a newspaper published in the county in which each of said banks or savings associations, or both, is located. If no newspaper is published in such county, then the notice shall be published in a newspaper having a general circulation in such county. A certified copy of the notice shall be filed with the Commissioner of Banks. In case of either transfer or merger or consolidation, the rights of creditors shall be preserved unimpaired and the respective companies deemed to be in existence to preserve such rights for a period of three years. For the purposes of this section, the term "savings association" shall be construed to include a savings and loan association or a savings bank, whether organized under the laws of North Carolina or the United States.

(b)        Unless otherwise required to be maintained, a bank may merge or otherwise consolidate into itself any subsidiary organized pursuant to G.S. 53‑47, or acquired as a part of any merger or reorganization with another bank or bank holding company. (1921, c. 4, s. 12; C.S., s. 217(k); 1931, c. 243, s. 5; 1967, c. 789, s. 4; 1981, c. 671, s. 1; 1995, c. 479, s. 1.)



§ 53-13. Merged or consolidated banks and savings associations deemed one bank or savings association.

§ 53‑13.  Merged or consolidated banks and savings associations deemed one bank or savings association.

In case of merger or consolidation when the agreement of merger or consolidation is made, and a duly certified copy thereof is filed with the Secretary of State, together with a certified copy of the approval of the Commissioner of Banks to such merger or consolidation, the parties thereto, shall be held to be one company, possessed of the rights, privileges, powers, and franchises of the several companies, but subject to all the provisions of law under which it is created. The directors and other officers named in the agreement of consolidation shall serve until the first annual meeting for election of officers and directors, the date for which shall be named in the agreement. On filing such agreement, all and singular, the property and rights of every kind of the several companies shall thereby be transferred and vested in such surviving company in the case of merger or in such new company in the case of consolidation, and be as fully its property as they were of the companies parties to the agreement. (1921, c. 4, s. 13; C.S., s. 217(l); 1931, c. 243, s. 5; 1981, c. 671, s. 2; 1995, c. 479, s. 2.)



§ 53-14. Reorganization.

§ 53‑14.  Reorganization.

Whenever any bank under the laws of this State or of the United States is authorized to dissolve, and shall have taken the necessary steps to effect dissolution, or upon a national bank making application to convert to a State‑chartered bank, it shall be lawful for a majority of the directors of such bank, upon authority in writing of the owners of two thirds of its capital stock, with the approval of the Commissioner of Banks, to execute articles of incorporation as provided in this Chapter, which articles, in addition to the requirements of law, shall further set forth the authority derived from the stockholders of such national bank or State bank, and upon filing the same as hereinbefore provided for the organization of banks, the same shall become a bank under the laws of this State, and thereupon all assets, real and personal, of the dissolved national or State bank shall by operation of law be vested in and become the property of such State bank, subject to all liabilities of such national or State bank not liquidated under the laws of the United States or this State before such reorganization. (1921, c. 4, s. 14; C.S., s. 217(m); 1931, c. 243, s. 5; 1979, c. 483, s. 3.)



§ 53-15. Repealed by Session Laws 1947, c. 696.

§ 53‑15.  Repealed by Session Laws 1947, c. 696.



§ 53-16. Consolidation, conversion or merger of State banks or trust companies with national banks.

§ 53‑16.  Consolidation, conversion or merger of State banks or trust companies with national banks.

(a)        Nothing in the law of this State shall restrict the right of a State bank or trust company to consolidate, convert into, or merge with a national bank. The action to be taken by such consolidating, converting, or merging State bank and its rights and liability and those of its stockholders shall be the same as those prescribed by the law of the United States for national banks at the time of the action, except that a vote of the holders of two thirds of each class of voting stock of a State bank shall be required for the consolidation, conversion, or merger and that upon consolidation, conversion, or merger by a State bank with or into a national bank the rights of dissenting stockholders shall be those hereinafter specified.

(b)        Upon consolidation, conversion, or merger the resulting national bank shall be the same business as each consolidating, converting, or merging bank with all the property rights, powers, and duties of each consolidating, converting, or merging bank, except as affected by the law of the United States and by the charter and bylaws of the resulting bank, and any reference to a consolidating, converting, or merging bank in any writing, whether executed or taking effect before or after the consolidation, conversion, or merger shall  be deemed and taken a reference to the resulting bank if not inconsistent with the other provisions of such writing.

(c)        The holders of shares of the stock of a State bank which were voted against a consolidation, conversion, or merger into a national bank shall be entitled to receive their value in cash, if and when the consolidation, conversion, or merger becomes effective, upon written demand, made to the resulting national bank at any time within 30 days after the effective date of the consolidation, conversion, or merger accompanied by the surrender of the stock certificate or certificates. The value of such shares shall be determined as of the date of the stockholders' meeting approving the consolidation, conversion, or merger, by three appraisers, one to be selected by the owners of two thirds of the dissenting shares involved, one by the board of directors of the resulting national bank and the third by the two so chosen. The valuation agreed upon by any two appraisers shall govern. If the appraisal is not completed within 90 days after the consolidation, conversion, or merger becomes effective, the Comptroller of the Currency shall cause an appraisal to be made.

(d)        The amount fixed as the value of the shares of stock of the consolidating, converting, or merging bank at the time of the stockholders' meeting approving the consolidation, conversion, or merger and the amount fixed by the appraisal as hereinbefore provided, where the fixed value is not accepted, shall constitute a debt of the resulting national bank.

(e)        Upon the completion of the consolidation, conversion, or merger the permit to operate of any consolidating, converting, or merging State bank shall automatically terminate. (1929, c. 148, s. 1; 1951, c. 1129, s. 1.)



§ 53-17. Fiduciary powers and liabilities of banks or trust companies merging or transferring assets and liabilities.

§ 53‑17.  Fiduciary powers and liabilities of banks or trust companies merging or transferring assets and liabilities.

Whenever any bank, trust company, savings association, or savings bank, organized under the laws of North Carolina or the United States, and doing business in this State, shall consolidate or merge with or shall sell to and transfer its assets and liabilities to any other bank, trust company, savings association, or savings bank doing business in this State, as provided by the laws of North Carolina or the United States, all the then existing fiduciary rights, powers, duties and liabilities of such consolidating or merging or transferring institution, including the rights, powers, duties and liabilities as executor, administrator, guardian, trustee, and/or any other fiduciary capacity, whether under appointment by order of court, will, deed, or other instrument, shall, upon the effective date of such consolidation or merger or sale and transfer, vest in, devolve upon, and thereafter be performed by, the transferee institution or the consolidated or merged institution, and such latter institution shall be deemed substituted for and shall have all the rights and powers of the transferring institution. (1931, c. 207; 1941, c. 80; 1995, c. 479, s. 3.)



§ 53-17.1. Supervisory acquisition of State association.

§ 53‑17.1.  Supervisory acquisition of State association.

(a)        A commercial bank may be chartered under the supervisory provisions provided in this section and may enter into and consummate the purchase and assumption transaction contemplated by subdivision (1) of this subsection if:

(1)        The commercial bank proposes to purchase all or substantially all of the book assets and to assume all or substantially all of the book liabilities of an eligible State association; and

(2)        The Commissioner of Banks approves such chartering and such purchase and assumption pursuant to subsection (c) of this section.

(b)        A State association, as defined in G.S. 54B‑4, is an eligible State association if it is insured by a mutual deposit guaranty association, as defined in Article 12, Chapter 54B of the General Statutes, which will provide financial assistance for a transaction authorized by this section, and if the Commissioner of Banks has found, pursuant to G.S. 54B‑44, that such State association is unable to operate in a safe and sound manner.

(c)        The Commissioner of Banks shall approve the chartering of a commercial bank, and the purchase and retention by such commercial bank of all or substantially all of the book assets and the assumption by such commercial bank of all or substantially all of the book liabilities, of an eligible State association, pursuant to this section if:

(1)        Such commercial bank satisfies the requirements of G.S. 53‑4; and

(2)        The chartering and such purchase and assumption will promote the public interest.

(d)        Notwithstanding any regulatory or statutory requirement or provision to the contrary, chartering of a commercial bank, the acquisition by such bank of the assets and assumption of the liabilities of an eligible State association and actions taken by the Commissioner of Banks pursuant to this section, are not subject to any notice or public hearing requirements, nor to the provisions of Chapter 150B of the General Statutes or any other administrative procedure requirements under Chapter 53 or Chapter 54B of the General Statutes, or otherwise, other than as stated in this section.

(e)        Notwithstanding any other provision of the General Statutes of this State, any bank holding company, as defined in G.S. 53‑210(4), may acquire a commercial bank chartered pursuant to this section, and a bank holding company which has acquired, directly or indirectly, such a commercial bank may acquire a North Carolina bank or a North Carolina bank holding company, each as defined in G.S. 53‑210, on the same terms and conditions, and subject to the same regulatory requirements, as a North Carolina bank or North Carolina bank holding company could acquire a North Carolina bank holding company or a North Carolina bank. A purpose of this section is to remove the limitation imposed by Section 3(d) of the Bank Holding Company Act of 1956, as amended (12 U.S.C. § 1842(d)) on bank holding company acquisitions only to the extent of the limited supervisory circumstances provided for herein.

(f)         A bank holding company which acquires a commercial bank chartered pursuant to this section, and such commercial bank, shall be deemed to be a North Carolina bank holding company and a North Carolina bank, respectively, as defined in, and for all purposes of G.S. 53‑210.

(g)        Notwithstanding any regulatory or statutory requirement or provision to the contrary, a commercial bank chartered pursuant to this section shall, except as provided in this section, be a "bank" for all purposes of Chapter 53 of the General Statutes.

(h)        A commercial bank that is chartered pursuant to this section shall not receive any deposits, or conduct any other transactions with the public, until it has purchased the assets and assumed the liabilities of an eligible State association as contemplated by this section, and has received the certificate of authority provided for in G.S. 53‑8.

(i)         No commercial bank may be chartered under this section, and no purchase and assumption may be consummated in reliance upon the authority provided in this section, after September 30, 1986. (1985 (Reg. Sess., 1986), c. 948, s. 1; 2001‑193, s. 2.)



§ 53-17.2. Conversion of savings association to a State bank.

§ 53‑17.2.  Conversion of savings association to a State bank.

(a)        Any association, as defined in G.S. 54B‑4, or any savings bank as defined in G.S. 54C‑4(b), may convert to a State bank as provided in this section. As used in this section, the term "conversion" includes (i) a transaction in which a State bank assumes all or substantially all of the liabilities and purchases all or substantially all of the assets of an association or savings bank and (ii) any other transaction that results in a change of identity of an association or savings bank to a State bank. A transaction in which the resulting bank is a subsidiary or an affiliate of a bank holding company or bank which has been in existence for at least two years shall not be subject to the provisions of this section but shall be subject to the approval of the Commissioner of Banks.

(b)        Upon a majority vote of its board of directors, any association or savings bank may apply to the Commissioner of Banks for permission to convert to a bank and for certification of appropriate amendments to its certificate of incorporation to effect the conversion. A mutual association or savings bank must also convert to a stock form of organization before completing conversion to a bank.

(c)        The association or savings bank shall submit a plan of conversion as a part of the application to the Commissioner of Banks. The Commissioner of Banks may recommend approval of the plan of conversion with or without amendment. The Commissioner of Banks shall recommend approval of the plan of conversion if upon examination and investigation the Commissioner finds that:

(1)        The resulting bank will operate in a safe, sound, and prudent manner with adequate capital, liquidity, and earnings prospects;

(2)        The directors, officers, and other managerial officials of the association or savings bank are qualified by character and financial responsibility to control and operate in a legal and proper manner the bank proposed to be formed as a result of the conversion;

(3)        The interest of the depositors, the creditors, and the public generally will not be jeopardized by the proposed conversion; and

(4)        The proposed name will not mislead the public as to the character or purpose of the resulting bank, and the proposed name is not the same as one already adopted or appropriated by an existing bank in this State or so similar as to be likely to mislead the public.

(d)        Any action taken by the Commissioner of Banks pursuant to this section shall be subject to review by the State Banking Commission which may approve, modify, or disapprove any action taken or recommended by the Commissioner of Banks. The State Banking Commission may promulgate rules to govern conversions undertaken pursuant to this section. The requirements for a converting association or savings bank shall be no more stringent than those provided by rule or regulation applicable to other FDIC‑insured commercial banks. The requirements for a converting association or savings bank shall be no less stringent than those provided by rule or regulation applicable to other FDIC‑insured commercial banks, except as may be allowed during transition periods permitted by subdivisions (e)(4) and (h)(2) of this section.

(e)        In the absence of the promulgation of rules under subsection (d), the conditions to be met for approval of the application for conversion should include the following:

(1)        Condition.The applicant's general condition must reflect adequate capital, liquidity, reserves, earnings, and asset composition necessary for safe and sound operation of the resulting bank.

(2)        Management.The management and the board of directors must be capable of supervising a sound banking operation and overseeing the changes that must be accomplished in the conversion from an association or savings bank to a bank.

(3)        Public Convenience.The Commission must determine that the conversion will have a positive impact on the convenience of the public and will not substantially reduce the services available to the public in the market area.

(4)        Transition.Within a reasonable time after the effective date of the conversion, the resulting bank must divest itself of all assets and liabilities that do not conform to State banking law or rules. The length of this transition period shall be determined by the Commissioner and shall be specified when the application for conversion is approved.

In evaluating each of these conditions, the Commission shall consider a comparison of the relevant financial ratios of the applicant with the average ratios of North Carolina banks of similar asset size. The Commission may not approve a conversion where the applicant presents an undue supervisory concern or has not been operated in a safe and sound manner.

(f)         If the State Banking Commission approves the plan of conversion, then the association or savings bank shall submit the plan to the stockholders or members as provided in subsection (g). After approval of the plan of conversion, the Commissioner of Banks shall supervise and monitor the conversion process and shall ensure that the conversion is conducted pursuant to law and the association's or savings bank's approved plan of conversion.

(g)        After lawful notice to the stockholders or members of the association or savings bank and full and fair disclosure of the plan of conversion, the plan must be approved by a majority of the total votes that stockholders or members of the association or savings bank are eligible and entitled to cast. The vote by the stockholders or members may be in person or by a proxy which has been executed within 45 days prior to the vote. Following the vote of the stockholders or members, the association or savings bank shall file with the Commissioner of Banks the results of the vote certified by an appropriate officer. The Commissioner of Banks shall then approve the requested conversion and the association or savings bank shall file with the Secretary of State amended articles of incorporation with the certificate of the Commissioner of Banks attached. The conversion to a bank shall be effective upon this filing.

(h)        The Commissioner of Banks may authorize the resulting bank to do the following:

(1)        Wind up any activities legally engaged in by the association or savings bank at the time of conversion but not permitted to State banks.

(2)        Retain for a transitional period any assets and deposit liabilities legally held by the association or savings bank at the effective date of the conversion that may not be held by State banks.

The length, terms, and conditions of the transitional periods under subdivisions (1) and (2) are subject to the discretion of the Commissioner of Banks.

(i)         Upon conversion of an association or savings bank to a bank, the legal existence of such institution does not terminate, and the resulting bank is a continuation of the former institution. The conversion shall be a mere change in identity or form of organization. All rights, liabilities, obligations, interest, and relations of whatever kind of the association or savings bank shall continue and remain in the resulting bank. Except as may be authorized during a transitional period by the Commissioner of Banks pursuant to subsection (h), a bank resulting from the conversion of an association or savings bank shall have only those rights, powers and duties which are authorized for banks by the laws of this State and the United States. All actions and legal proceedings to which the association or savings bank was a party prior to conversion shall be unaffected by the conversion and shall proceed as if the conversion had not taken place. (1989 (Reg. Sess., 1990), c. 845, s. 1; 1995, c. 142, s. 1.)



§ 53-18. Voluntary liquidation.

Article 3.

Dissolution and Liquidation.

§ 53‑18.  Voluntary liquidation.

A bank may go into voluntary liquidation and be closed, and may surrender its charter and franchise as a corporation of this State by the affirmative votes of its stockholders owning two thirds of its stock, such vote to be taken at a meeting of the stockholders duly called by resolution of the board of directors, written notice of which, stating the purpose of the meeting, shall be mailed to each stockholder, or in case of his death, to his legal representative or heirs at law, addressed to his last known residence 10 days previous to the date of said meeting. Whenever stockholders shall by such vote at a meeting regularly called for the purpose, notice of which shall be given as herein provided, decide to liquidate such bank, a certified copy of all proceedings of the meeting at which said action shall have been taken, verified by the oath of the president and secretary, shall be transmitted to the Commissioner of Banks for his approval. If the Commissioner of Banks shall approve the same, he shall issue to the said bank, under his seal, a permit for such purpose. No such permit shall be issued by the Commissioner of Banks until said Commissioner of Banks shall be satisfied that provision has been made by such bank to satisfy and pay off all depositors and all creditors of such bank. If not so satisfied, the Commissioner of Banks shall refuse to issue a permit, and shall be authorized to take possession of said bank and its assets and business, and hold the same and liquidate said bank in the manner provided in this Chapter. When the Commissioner of Banks shall approve the voluntary liquidation of a bank, the directors of said bank shall cause to be published in a newspaper in the county in which such bank is located, or if no newspaper is published in such county, then in a newspaper having a general circulation in such county, a notice that the bank is closing up its affairs and going into liquidation, and notify its depositors and creditors to present their claims for payment. Such notice shall be published once a week for four consecutive weeks. When any bank shall be in process of voluntary liquidation, it shall be subject to examination by the Commissioner of Banks, and shall furnish such reports from time to time as may be called for by the Commissioner of Banks. All unclaimed deposits and dividends remaining in the hands of such bank shall be subject to the provisions of Chapter 116B. Whenever the Commissioner of Banks shall approve it, any bank may sell and transfer to any other bank, either State bank or national bank, all of its assets of every kind upon such terms as may be agreed upon and approved by the Commissioner of Banks and by two‑thirds vote of its board of directors. A certified copy of the minutes of any meeting at which such action is taken, under the oath of the president and secretary, together with a copy of the contract of sale and transfer, shall be filed with the Commissioner of Banks. Whenever voluntary liquidation shall be approved by the Commissioner of Banks or the sale and transfer of the assets of any bank shall be approved by the Commissioner of Banks, a certified copy of such approval under seal of the Commissioner of Banks, filed in the office of the Secretary of State, shall authorize the cancellation of the charter of such bank, subject, however, to its continued existence, as provided by this Chapter and the general law relative to corporations. (1921, c. 4, s. 15; C.S., s. 218(a); 1927, c. 47, s. 4; 1929, c. 73; 1931, c. 243, s. 5; 1979, 2nd Sess., c. 1311, s. 3; 1995, c. 129, s. 2.)



§ 53-19. When Commissioner of Banks may take charge.

§ 53‑19.  When Commissioner of Banks may take charge.

The Commissioner of Banks may forthwith take possession of the business and property of any bank to which this Chapter is applicable whenever it shall appear that such bank:

(1)        Has violated its charter or any laws applicable thereto;

(2)        Is conducting its business in an unauthorized or unsafe manner;

(3)        Is in an unsafe or unsound condition to transact its business;

(4)        Has an impairment of its capital stock;

(5)        Has refused to pay its depositors in accordance with the terms on which such deposits were received, or has refused to pay its holders of certificates of indebtedness or investment in accordance with the terms upon which such certificates of indebtedness or investment were sold;

(6)        Has become otherwise insolvent;

(7)        Has neglected or refused to comply with the terms of a duly issued lawful order of the Commissioner of Banks;

(8)        Has refused, upon proper demand, to submit its records, affairs, and concerns for inspection and examination of a duly appointed or authorized examiner of the Commissioner of Banks;

(9)        Its officers have refused to be examined upon oath regarding its affairs; or

(10)      Has made a voluntary assignment of its assets to trustees.

Such banks may resume business as provided in G.S. 53‑37. (1911, c. 25, s. 4; 1921, c. 4, s. 16; C.S., ss. 218(b), 242; 1931, c. 243, s. 5; 1995, c. 129, s. 3.)



§ 53-20. Liquidation of banks.

§ 53‑20.  Liquidation of banks.

(a)        When Commissioner of Banks to Take Possession.  Whenever any State bank shall neglect or refuse for a period of 60 days to make a report to the Commissioner of Banks, as he may demand, or shall, after demand under seal of the Commissioner of Banks, fail, neglect or refuse to comply with any of the rules, regulations or requirements of the State Banking Commission, or the provisions of the banking law, or if at any time the Commissioner of Banks shall find a bank subject to the supervision of the Commissioner of Banks, in an insolvent, unsafe or unsound condition to transact the business for which it was organized, or in an unsafe, or unsound condition to continue its business, or if such institution shall neglect or refuse to correct any irregularity which may be called to the attention of the president, cashier or board of directors, by the Commissioner of Banks, or any of his assistants, then, in either of such events, the Commissioner of Banks, or any duly authorized agent of the Commissioner of Banks appointed under seal of the Commissioner of Banks, shall forthwith take possession of such bank, and all of its assets and business and shall retain possession thereof until such bank shall be authorized by the Commissioner of Banks to resume business, or its affairs shall be fully liquidated as herein provided, or possession thereof shall have been surrendered under order of a judge of the superior court under the provisions of this section.

(b)        Directors May Act.  Any bank may place its assets and business under the control of the Commissioner of Banks for liquidation by a resolution of a majority of its directors upon notice to the said Commissioner of Banks, and, upon taking possession of said bank, the Commissioner of Banks, or duly appointed agent, shall retain possession thereof until such bank shall be authorized by the Commissioner of Banks to resume business or until the affairs of said bank shall be fully liquidated as herein provided, and no bank shall make any general assignment for the benefit of its creditors save and except by surrendering possession of its assets to the Commissioner of Banks, as herein provided. Whenever any bank for any reason shall suspend operations for any length of time, said bank shall, immediately upon such suspension of operations, be deemed in the possession of the Commissioner of Banks and subject to liquidation hereunder.

(c)        Notice of Seizure to Court Bar to Attachment, etc.; Transfers Void.  When the Commissioner of Banks, or duly appointed agent, shall take possession of any bank under subsections (a) or (b) hereof he shall, within 48 hours, file with the clerk of the superior court in the county where said bank is located, a notice of his action which shall state the reason therefor; and such notice shall be deemed the equivalent of a summons and complaint against said bank in an action in the superior court except that it shall not be necessary to make service thereof, and the taking possession of any bank shall thereupon date from the time when such authority was exercised and from and after such time all assets and property of such bank, of whatever nature shall be deemed to be in possession of the Commissioner of Banks, and the exercise of such authority shall operate as a bar to any attachment, or other legal proceeding, against such bank or its assets and, after such exercise of authority, no lien shall be acquired, in any manner binding or affecting any of the assets of such bank and every transfer or assignment made thereafter by such bank, or by its authority, of the whole or any part of its assets, shall be null and void; and the Commissioner of Banks shall be substituted in place of the bank in all actions in the State or federal courts, pending at the time of the exercise of such authority.

(d)        Notice to Banks; Corporations and Persons Holding Assets; Liens Not to Accrue.  On taking possession of the assets and business of any bank, the Commissioner of Banks, or duly appointed agent, shall forthwith give notice, by mail or otherwise, of such action to all banks or other persons or corporations holding, or having in possession, any assets of such bank. No bank or other person or corporation shall have a lien or charge for any payment, advance or clearance made, or liability incurred against any of the assets of said bank after possession has been taken as provided under this section, except as hereinafter provided.

(e)        Permission to Resume Business.  After the Commissioner of Banks has taken possession of any bank, such bank may resume business as provided in G.S. 53‑37.

(f)         Remedy by Bank for Seizure; Answer to Notice; Injunction, etc.; Appeal.  Whenever any bank, of whose assets and business the Commissioner of Banks has taken possession as aforesaid, except where possession is taken under subsection (b) hereof, shall deem itself aggrieved thereby, it may, at any time within 10 days after the filing of the notice with the clerk of the superior court, file an answer to said notice and may also upon notice to the Commissioner of Banks, apply to the resident or the presiding judge of the district for an injunction to enjoin further proceedings by the said Commissioner of Banks, and the said judge may cite the said Commissioner of Banks to show cause within 10 days thereafter why further proceedings should not be enjoined, and after hearing the allegations and proof of the parties with respect to the condition of said bank, may dismiss such application for injunction or may enjoin further proceedings under this section by the Commissioner of Banks. If the judge shall enjoin further action of the Commissioner of Banks and permit the reopening of the bank, he shall have authority to require of the bank such surety bond as he may deem necessary to insure its solvency, payable to the Commissioner of Banks for the sole benefit of the general creditors of the bank, and upon such terms as said judge may deem proper. Either party shall have the right to appeal to the Supreme Court as in other actions.

(g)        Collection of Debts and Claims; Sale or Compromise of Debts and Claims; Commissioner Succeeds to All Property of Bank.  Upon taking possession of the assets and business of any bank by the Commissioner of Banks, the Commissioner of Banks, or the duly appointed agent, is authorized to collect all money due such bank, and to do such other acts as are necessary to conserve its assets and property, and shall proceed to liquidate the affairs thereof, as hereinafter provided. The Commissioner of Banks, or the duly appointed agent, shall collect all debts due and claims belonging to such bank, by suit, if necessary; and, by motion in the pending action, and upon authority of an order of the presiding or resident judge of the district may sell, compromise or compound any bad or doubtful debt or claim, and may upon such order, sell the real and personal property of such bank on such terms as the order may provide or direct, except that, where the sale is made under power contained in any mortgage or lien bond or other paper wherein the title is retained for sale and the terms of sale set out, sale may be made under said authority.

Upon taking possession of any bank under this section, the Commissioner of Banks and/or the duly appointed agent shall have the possession and the right to the possession of all the property, assets, choses in action, rights and privileges of the said bank, including the right to resign the trust or exercise the power in all mortgages, deeds of trust, and all other papers executed to secure the payment of money in any form in which the said bank shall have been named as trustee and/or pledgee, and such property rights and privileges shall vest in the said Commissioner and/or duly appointed liquidating agent absolutely, for the purpose of liquidating, and sales and conveyance of the same, together with any and all other incidental rights, privileges, and powers necessary and convenient for the enjoyment of the right of conveyance and sale and for the exercise of the same. Upon the motion made, the bank or any person interested, may be heard, but the judge hearing the motion shall enter his order as in his discretion will best serve the parties interested. The powers granted by the second preceding sentence shall be in addition to and not in derogation of any existing acts ratified at the 1931 session of the General Assembly.

The officers and directors of any bank, or any bank that is in liquidation as provided by law, shall not hereafter exercise any powers herein declared to be vested in the North Carolina Commissioner of Banks, and/or the duly appointed liquidating agent.

(h)        Bond of Commissioner of Banks; Surety; Condition; Minimum Penalty.  Upon taking possession of any bank, the Commissioner of Banks, or the duly appointed agent, shall execute and file a bond payable to the State of North Carolina, with some surety company as surety thereon, with the clerk of the superior court of the county where the bank is located, conditioned upon the faithful performance of all duties imposed by reason of the liquidation of such bank by the said Commissioner of Banks, or the duly appointed agent, or any agent or assistant assisting in the liquidation of the said bank, the penal sum of said bond to be fixed by order of the Commissioner of Banks, which in no case shall be less than five thousand dollars ($5,000). Any person interested, by motion in the pending action, shall be heard by the resident or presiding judge as to the sufficiency of the bond; the judge hearing the motion may thereupon fix the bond; provided, that where such bank under this section is taken possession of by the Commissioner of Banks, he may, in his discretion with the approval of the State Banking Commission, appoint as his agent with the powers, duties and responsibilities of such agent under this section, the Federal Deposit Insurance Corporation or any corporation or agency established under and by virtue of the laws of the United States of America which is established for the purposes for which the said Federal Deposit Insurance Corporation was created under the Banking Act of 1933, enacted by Congress; and provided further that such appointment may be made when and only when the liabilities of such bank to its depositors are insured by said corporation or agency, either in whole or in part. In the event of such appointment such corporation or agency, with the approval of the Commissioner of Banks, may serve as such agent without giving the bond required under all other circumstances in this subsection.  Also, in the event of such appointment, the Commissioner of Banks shall thereafter be forever relieved from any and all responsibility and liability in respect to the liquidation of such bank.

(i)         Inventory Necessary.  Within 30 days after the filing of the notice of the taking possession of any bank in the office of the clerk of the superior court, the Commissioner of Banks, or the duly appointed agent, shall make and state an inventory of the assets and liabilities of the said bank, and shall file one copy thereof with the clerk of the superior court in the pending action and shall keep one copy on file in the said bank. Such inventory shall be open for inspection during the usual banking hours, provided, that nothing herein shall require said bank to remain open unnecessarily.

(j)         Notice and Time for Filing Claims; Copies Mailed.  Notice shall be given by advertisement once a week for four consecutive weeks in a newspaper published in said county; if no newspaper is published in said county, then in some newspaper having a general circulation in said county, calling on all persons who may have claims against the bank to present the same to the Commissioner of Banks at the office of the bank, and within the time to be specified in the notice, not less, however, than 90 days from the date of the first publication. A copy of this notice shall be mailed to all persons whose names appear as creditors upon the books of the bank. Affidavit by the Commissioner of Banks, or agent mailing the notice, to the effect that said notice was mailed shall be conclusive evidence thereof.

(k)        Power to Reject Claims; Notice; Affidavit of Service; Action on Claim.  If the Commissioner of Banks, or the duly appointed agent, doubts the justice and validity of any claim or deposit, he may reject the same and serve notice of such rejection upon the claimant or depositor, either personally or by registered mail, and an affidavit of the service of such notice shall be filed in the office of the clerk of the superior court in the pending action, and shall be conclusive evidence of such notice. Any action or suit upon such claim so rejected must be brought by the claimant against the Commissioner of Banks in the proper court of the county in which the bank is located within 90 days after such service, or the same shall be barred. Objections to any claim or deposit not rejected by the Commissioner of Banks, or the duly appointed agent, may be made by any person interested by filing such objection in the pending action and by serving a copy thereof on the Commissioner of Banks, or duly appointed agent, and the Commissioner of Banks or duly appointed agent, after investigation, shall either allow such objection and reject the claim or deposit, or disallow the objection. If the objection is not allowed and the claim or deposit not rejected, the Commissioner of Banks or the duly appointed agent, shall file a notice to this effect in the pending action; and within 10 days thereafter, the person filing objection by motion in the pending action, a copy of which notice shall be served upon the person whose claim or deposit is objected to, may present to the court the question of the validity of said claim or deposit; and the questions of law and issues of fact shall thereupon be determined as in other civil actions.

(l)         List of Claims Presented and Deposits; Copies; Proviso.  Upon the expiration of the time fixed for presentation of claims, the Commissioner of Banks, or the duly appointed agent, shall make a full and complete list of the claims presented and of the deposits as shown, including and specifying any claims or deposits which have been rejected by him, and shall file one copy in the office of the clerk of the superior court in the pending action, and shall keep one copy on file with the inventory in the office of the bank for examination. Any indebtedness against any bank which has been established or recognized as a valid liability of said bank before it went into liquidation, for which no claimant has filed claim, and/or any liability for which claim has been filed and disapproved, shall be listed in the office of the clerk of the superior court of the county in which the bank is located, by the liquidating agent, and the dividends accruing thereto shall be paid into the said office and shall be held for a period of three months after said liquidation is completed, and shall then be paid to the escheator of the State Treasurer. Any claim which may be presented after the expiration of the time fixed for the presentation of claims in the notice hereinbefore provided shall, if allowed, share pro rata in the distribution only of those assets of the bank in the hands of the Commissioner of Banks, and undistributed at the time the claim is presented: Provided, that when it is made to appear to the judge of the superior court, resident or presiding in the county, that the claim could not have been filed within said period, said judge may permit those creditors or depositors who subsequently file their claim to share as other creditors.

(m)       Declaration of Dividends; Order of Preference in Distribution.  At any time after the expiration of the date fixed by the Commissioner of Banks, or the duly appointed agent, for the presentation of claims against the bank, and from time to time thereafter, the Commissioner of Banks, out of the funds in his hands, after the payment of expenses and priorities, may declare and pay dividends to the depositors and other creditors of such bank in the order now or hereafter provided by law; and a dividend shall be declared when and as often as the funds on hand subject to the payment of dividends shall be sufficient to pay ten per centum (10%) of all claims entitled to share in such dividends. In paying dividends and calculating the same, all disputed claims and deposits shall be taken into account, but no dividend shall be paid upon such disputed claims and deposits until the same shall have been finally determined. The following shall be the order and preference in the distribution of the assets of any bank liquidated hereunder:

(1)        Taxes and fees due the Commissioner of Banks for examination or other services;

(2)        Wages and salaries due officers and employees of the bank, for a period of not more than four months;

(3)        Expenses of liquidation;

(4)        Certified checks and cashier's checks in the hands of a third party as a holder for value and the amounts due on collections made and unremitted for or for which final actual payment has not been made by the bank;

(5)        Amounts due creditors other than stockholders.

The word "asset" used herein shall not be deemed to include bailments or other property to which such bank has no title. Provided, that when any bank, or any officer, clerk, or agent thereof, receives by mail, express or otherwise, a check, bill of exchange, order to remit, note, or draft for collection, with request that remittance be made therefor, the charging of such item to the account of the drawer, acceptor, indorser, or maker thereof, or collecting any such item from any bank or other party, and failing to remit therefor, or the nonpayment of a check sent in payment therefor, shall create a lien in favor of the owner of such item on the assets of such bank making the collection, and shall attach from the date of the charge, entry or collection of any such funds. A statement of all dividends paid shall be filed in the office of the clerk of the superior court in the pending action, and said statements shall show the expenses deducted and the disputed claims and deposits considered in determining said dividend.

(n)        Deposit of Funds Collected.  All funds collected by the Commissioner of Banks, in liquidating any bank, shall be deposited from time to time in such bank or banks as may be selected by him, and shall be subject to the check of the Commissioner of Banks. The payment of interest on the net average of such sums on deposit shall be controlled by the Governor and Council of State, who shall have full power and authority to determine for what periods of time payment of interest on such deposits shall or shall not be required, and to fix the rate of interest to be paid thereon.

(o)        Employment of Local Attorneys; Expert Accountants and Other Experts; Compensation.  The Commissioner of Banks, for the purpose of liquidating banks as herein provided, shall employ such liquidating agents, competent local attorneys, accountants and clerks as may be necessary to properly liquidate and distribute the assets of said bank, and shall fix the compensation for all such agents, attorneys, accountants and clerks, and shall pay the same out of the funds derived from the liquidation of the assets of said bank: Provided, that all expenditure for the purpose herein provided shall be approved by the resident or presiding judge in the pending action at such time as the same may be reported, and such charges shall be a proper charge and lien on the assets of such bank until paid.

(p)        Unclaimed Dividends Held in Trust.  The unclaimed dividends remaining in the hands of the Commissioner of Banks for six months after the order for final distributions shall be held in trust for the several depositors and creditors of the liquidated bank; and the money so held by him shall be paid over to the persons respectively entitled thereto as and when satisfactory evidence of their right to the same is furnished. In case of doubtful or conflicting claims the Commissioner of Banks shall have authority to apply to the superior court of the county, by motion in the pending action, for an order from the resident or presiding judge of the superior court directing the payment of the moneys so claimed. When issues of fact are raised by said motion, the same may, upon request of any claimant, be submitted to the jury for determination as other issues of fact are determined. The interest earned on the unclaimed dividend so held shall be applied toward defraying the expenses incurred in the distribution of such unclaimed dividends. The balance of interest, if any, shall be deposited and held as other funds of the banking department to the credit of the Commissioner of Banks. After the Commissioner of Banks has held the unclaimed dividends held in trust by him under the provisions of this statute for the several depositors and creditors of the liquidated bank for a period of 10 years, he is hereby given the authority to pay the principal amount of such unclaimed dividends to the State Treasurer, to be held by the State Treasurer without liability for profit or interest until a just claim therefor shall be preferred by the parties entitled thereto. Upon payment of the said unclaimed dividends to the State Treasurer, the Commissioner of Banks shall be fully discharged from all further liability therefor.

(q)        Report by Commissioner of Banks.  If the assets of any bank when fully collected by the Commissioner of Banks are not more than sufficient to pay the depositors and creditors of said bank, the Commissioner of Banks after he shall have fully distributed as herein provided the sums so collected, then he shall cause to be filed in the office of the clerk of the superior court in the pending action a full and complete report of all his transactions in said liquidation; and the filing of such report shall act as a full and complete discharge of the Commissioner of Banks from all further liabilities by reason of the liquidation of the bank.

(r)        Action by Commissioner of Banks after Full Settlement.  Whenever the Commissioner of Banks shall have paid all the expenses of liquidation and shall have paid to each and every depositor and creditor of such bank, whose claims shall have been duly proven and allowed, the full amount of such claims, and shall have made proper provision for unclaimed and unpaid deposits and disputed claims and deposits, and shall have in hand other assets of said bank, he shall call a meeting of the stockholders of said bank by giving notice thereof by publication once a week for four consecutive weeks in a newspaper published in said county, or if no newspaper is published in said county, then in a newspaper having general circulation in said county, and by mailing a copy of such notice to each stockholder addressed to him at his address as the same shall appear upon the books of the bank. Affidavit of the officer mailing the notice herein required and of the printer as to the publication shall be conclusive evidence of notice hereunder. At such meeting any stockholders may be represented by proxy and the stockholders shall elect, by a majority vote of the stock present, an agent or agents who shall be authorized to receive from the Commissioner of Banks all the assets of said bank then remaining in his hands; and the Commissioner of Banks shall cause to be transferred and delivered to the said agent, or agents, all such assets of said bank. The Commissioner of Banks shall thereupon cause to be filed in the office of the clerk of the superior court in the pending actions a full and complete report of all his transactions, showing the assets of said bank so transferred, together with the name of the agent or agents receipting for the same; and the filing of such report shall act as a full and complete discharge of the Commissioner of Banks from all further liabilities by reason of the liquidation of the bank. Such agent, or agents, shall convert the assets coming into his hands, or their hands, into cash, and shall make distribution to the stockholders of said bank as herein provided. Said agent, or agents, shall file semiannually a report of all transactions with the superior court of the county in which the bank is located, and with the Commissioner of Banks, and shall be allowed for such services such fees not in excess of five percent (5%), as may be fixed by the court. In case of death, removal or refusal to act, of any agent or agents elected by the stockholders, the Commissioner of Banks shall, upon report of such action on the part of such agent or agents to the superior court of the county in which the bank is located, turn over to said superior court for the stockholders of said bank, all the remaining assets of the bank, file his report and be discharged from any and all further liability to the stockholders as herein provided. Said assets, when turned over to the superior court hereunder, shall remain in the hands of the superior court until such time as, by order of court or by action of the stockholders, distribution shall be provided for.

(s)        Annual Report of Commissioner of Banks; Items in Report of.  The Commissioner of Banks shall file, as a part of his annual report to the Governor, a list of the names of the banks so taken possession of and liquidated; and the Commissioner of Banks shall, from time to time, compile and make available for public inspection, reports showing the condition of each and all the banks so taken possession of; and the annual report of the Commissioner of Banks shall show the sum of unclaimed and unpaid deposits, with respect to each bank and shall show all depositories of all sums coming into the hands of the Commissioner of Banks under the provisions of this section.

(t)         Compensation of Commissioner of Banks.  The Commissioner of Banks, for his services rendered in connection with the liquidation of banks hereunder, shall be entitled to actual expenses incurred in connection with the liquidation of each bank, including therein a reasonable sum for the time of the bank examiners and other agents of the Commissioner of Banks, which expenses shall be a prior lien on the assets of such bank so liquidated until paid in full; and the Commissioner of Banks shall have authority to prescribe reasonable rules and regulations for fixing such expenses.

(u)        Exclusive Methods of Liquidation.  No bank created under the Banking Act or the Industrial Banking Act, and under the supervision of the Commissioner of Banks, shall be liquidated in any other way or manner than that provided herein.

(v)        Application of Act.  The applicable provisions of this section as enacted by Chapter 113 of the Public Laws of 1927 shall apply to all banks which on March 7, 1927, have suspended operations or are in the process of liquidation but for which no permanent receiver has been appointed by the court.

(w)       Liquidation by Commissioner of Banks of All Banks in Receivership Required.  On and after the first day of January, 1936, the provisions of this section shall apply to all banks included in the definition or classification of banking institutions under this Chapter, and/or any amendment thereto, which at said time shall be in receivership in the State courts; and the said banks shall be liquidated exclusively in accordance with the provisions of this section and by said Banking Commissioner. The liquidation of said banks shall be made strictly in accordance with the terms of this section and the words "competent local attorneys," as set forth in subsection (o) of this section shall be defined to be any attorney or attorneys resident of the county in which the bank is being liquidated.

(x)        Unlocated Depositor.  Any funds due a known but unlocated person shall be disposed in accordance with Chapter 116B of the General Statutes, except where the provisions of this Chapter specifically provide otherwise. (1921, c. 4, s. 17; C.S., s. 218(c); 1927, c. 113; 1931, c. 243, s. 5; cc. 385, 405; 1933, c. 175, s. 2; c. 546; 1935, c. 81, s. 4; c. 231, s. 1; c. 277; 1939, c. 91; 1947, c. 621, s. 1; 1971, c. 1135, s. 4; 1979, 2nd Sess., c. 1311, s. 4; 1991, c. 677, s. 1; 1995, c. 129, ss. 4, 5.)



§ 53-21. Sale of stocks of defunct banks validated.

§ 53‑21.  Sale of stocks of defunct banks validated.

All private sales of stocks in resident corporations, joint stock companies and limited partnerships, made prior to March 20, 1935, by the Commissioner of Banks or a duly appointed agent in the course of the liquidation of a defunct bank, where such sale was made by and with the approval of a liquidation board duly selected by the creditors and stockholders of such bank and upon authority of an order of the presiding or resident judge of the district in which the principal office of such bank was located, are hereby in all respects  validated, ratified and confirmed. (1935, c. 113.)



§ 53-22. Statute relating to receivers applicable to insolvent banks.

§ 53‑22.  Statute relating to receivers applicable to insolvent banks.

The provisions of G.S. 1‑507.1 through 1‑507.11, both inclusive, relating to receivers, when not inconsistent with the provisions of G.S. 53‑20, shall apply to liquidation of insolvent banks. (1921, c. 4, s. 19; 1923, c. 148, s. 4; C.S., s. 218(e); 1931, c. 215; 1955, c. 1371, s. 4.)



§ 53-23. Disposition of books, records, etc.

§ 53‑23.  Disposition of books, records, etc.

All books, papers, and records of a bank which has been finally liquidated shall be deposited by the receiver in the office of the clerk of the superior court for the county in which the office of such bank is located, or in such other place as in his judgment will provide for the proper safekeeping and protection of such books, papers, and records. The books, papers, and records herein referred to shall be held subject to the orders of the Commissioner of Banks and the clerk of the superior court for the county in which such bank was located. (1921, c. 4, s. 20; C.S., s. 218(f); 1931, c. 243, s. 5.)



§ 53-24. Destruction of records of liquidated insolvent banks.

§ 53‑24.  Destruction of records of liquidated insolvent banks.

After the expiration of 10 years from the date of filing in the office of the clerk of the superior court of a final order approving the liquidation by the banking department of any insolvent bank and the delivery to the clerk or into his custody of the records of such bank, the said records may be destroyed by the clerk of the superior court holding said records by burning the same in the presence of the register of deeds and the sheriff of said county, who  shall join with the clerk in the execution of a certificate as to the destruction of said records. The certificate shall be filed by the clerk in the court records of the liquidation of the bank whose records are thus destroyed.

After 10 years from the filing by the Commissioner of Banks of a final report of liquidation of any insolvent bank, the said Commissioner, by and with the consent of the State Banking Commission or its successor, may destroy by burning the records of any insolvent bank held in the Department of the Commissioner of Banks in connection with the liquidation of such bank: Provided, that in connection with any unpaid dividends the Commissioner of Banks shall preserve the deposit ledger or other evidence of indebtedness of the bank with reference to the unpaid dividend until the dividend shall have been paid.

Nothing in this section shall be construed to authorize the destruction by the clerk of the superior court of any county or by the Commissioner of Banks of any of the formal records of liquidation, nor shall the Commissioner of Banks have authority under this section to destroy any of the records made in his office with reference to the liquidation of any insolvent bank. (1939, c. 91, s. 1; c. 135.)



§ 53-25. Trust terminated on insolvency of trustee bank.

§ 53‑25.  Trust terminated on insolvency of trustee bank.

Whenever any bank created under the laws of this State, which has heretofore been, or shall hereafter be, appointed trustee in any indenture, deed of trust or other instrument of like character, executed to secure the payment of any bonds, notes or other evidences of indebtedness, has been or shall be by reason of insolvency, or for any other cause provided by law, taken over for liquidation by the Commissioner of Banks of this State or by any other legally constituted authority, the powers and duties of such bank as trustee in any such instrument shall, upon the entry of an order of the clerk of the superior court appointing a successor trustee, upon a petition as hereinafter provided, immediately cease and determine. (1931, c. 250, s. 1; 2001‑263, s. 5.)



§ 53-26. Petition for new trustee; service upon parties interested.

§ 53‑26.  Petition for new trustee; service upon parties interested.

In all cases of such insolvency and liquidation mentioned in G.S. 53‑25, the clerk of the superior court of any county in which such indenture, deed of trust or other instrument of like character is recorded shall, upon the verified petition of any person interested in any such trust, either as trustee, beneficiary or otherwise, which interest shall be set out in said petition, enter an order directing service on all interested parties either personally or by the publication in a newspaper published in the county, or if no newspaper is published in the county where such application is made, then in a newspaper having a general circulation in such county, of a notice directed to all persons concerned, commanding and requiring all persons having any interest in said trust, to be and appear at his office at a day designated in said order and notice, not less than 30 days from the date thereof, and show cause why a new trustee shall not be appointed. (1931, c. 250, s. 2; 1995, c. 129, s. 6.)



§ 53-27. Publication and contents of notice.

§ 53‑27.  Publication and contents of notice.

Such notice shall be published in the manner required by law for service of summons by publication, and shall set forth the names of the parties to the indenture, deed of trust or other such instrument, the date thereof, and the place or places where the same is recorded. (1931, c. 250, s. 3.)



§ 53-28. Appointment where no objection made.

§ 53‑28.  Appointment where no objection made.

If, upon the day fixed in said notice, no person shall appear and object to the appointment of a substitute trustee, the clerk shall, upon such terms as he deems advisable to the best interest of all parties, appoint some competent person, or corporation authorized to act as such, substitute trustee, who shall be vested with and shall exercise all the powers conferred upon the trustee named in said instrument. (1931, c. 250, s. 4.)



§ 53-29. Hearing where objection made; appeal from order.

§ 53‑29.  Hearing where objection made; appeal from order.

If objection shall be made to the appointment of a new trustee, the clerk shall hear and determine the matter, and from his decision an appeal may be prosecuted as in case of special proceedings generally. (1931, c. 250, s. 5.)



§ 53-30. Registration of final order.

§ 53‑30.  Registration of final order.

The final order of appointment of such new trustees shall be certified by the clerk of the superior court in which such order is entered and shall be recorded in the office of the register of deeds in the county or counties in which the instrument under which such appointment has been made is recorded, and a minute of the same shall be entered by the register of deeds on the margin of the record where said original instrument is recorded. (1931, c. 250, s. 6.)



§ 53-31. Petition and order applicable to all instruments involved.

§ 53‑31.  Petition and order applicable to all instruments involved.

The petition and the order appointing such new trustee may include and relate and apply to any number of indentures, deeds of trust or other instruments, wherein the same trustee is named. (1931, c. 250, s. 7.)



§ 53-32. Additional remedy.

§ 53‑32.  Additional remedy.

Sections 53‑25 to 53‑31 shall be in addition to and not in substitution for any other remedy provided by law. (1931, c. 250, s. 8.)



§ 53-33. Validation of acts of officers of insolvent banks as trustees in deeds of trust.

§ 53‑33.  Validation of acts of officers of insolvent banks as trustees in deeds of trust.

Whenever any State bank, prior to January 1, 1931, shall have become insolvent and its assets and business been placed in the hands of the Commissioner of Banks or taken control of by the Commissioner of Banks for liquidation, and the board of directors of said bank shall have thereafter by resolution authorized or directed the officers of said bank or some of them to perform or exercise in the name of the bank as trustee any power or duty of such bank as trustee under any deed in trust to it recorded in any county in this State, provided said resolution was passed prior to the eleventh day of May, 1931, the performance or exercise of any such power or duty heretofore or hereafter by any officer or officers so authorized shall be effective and binding on all parties concerned as the act of such bank as trustee as aforesaid, to the same extent and in the same manner as if such bank had not become insolvent and its assets and business had not been placed in the hands of the Commissioner of Banks or taken control of by the Commissioner of Banks for liquidation. (1931, c. 403.)



§ 53-34. Validation of sales by Commissioner of Banks under mortgages, etc., giving banks power of sale.

§ 53‑34.  Validation of sales by Commissioner of Banks under mortgages, etc., giving banks power of sale.

Whenever it appears that either the Commissioner of Banks or any liquidating agent appointed pursuant to the provisions of G.S. 53‑20, has undertaken to exercise the power of sale set up in any mortgage, deed of trust, or other written instrument for the security of the payment of money in which any bank then in liquidation was named trustee, the said acts including the acts of resigning the trust, of the Commissioner of Banks and/or liquidating agent appointed as aforesaid, are hereby validated and declared to be of the same force and effect as if done by the bank named as trustee in the mortgage, deed of trust, or other instrument. (1931, c. 132.)



§ 53-35. Foreclosures and execution of deeds by Commissioner of Banks validated.

§ 53‑35.  Foreclosures and execution of deeds by Commissioner of Banks validated.

Whereas, the Commissioner of Banks, created by Chapter 243 of the Public Laws of 1931, was given general supervision over the banks of this State; and

Whereas, the Commissioner of Banks, under authority of Chapter 385  of the Public Laws of 1931, succeeded to all the property of banks in liquidation, including fiduciary powers under the mortgages and deeds of trust; and

Whereas, the Commissioner of Banks, in his own name and in the name of a number of conservators or liquidating agents of banks in the process of liquidation under his supervision, has foreclosed a large number of deeds of trust in which such banks were the named trustee, and has executed under the powers contained therein a large number of trustee's deeds under authority thereof: Now, therefore, all the deeds and acts of the Commissioner of Banks and/or conservators or liquidating agents of such banks in the process of liquidation, as in the preamble to this section described, are hereby in all respects ratified, validated and confirmed.

This section shall not affect litigation pending April 3, 1939. (1939, c. 368.)



§ 53-36. Commissioner to report to Secretary of State certain matters relative to liquidation of closed banks; publication.

§ 53‑36.  Commissioner to report to Secretary of State certain matters relative to liquidation of closed banks; publication.

The Commissioner of Banks of the State of North Carolina shall on or before the first day of June, 1933, and on the first day of January and July of each year thereafter file with the Secretary of the State of North Carolina a report showing all banks under liquidation in the State of North Carolina, and the names of any and all auditors together with the amounts paid to them for auditing each of said banks, and the names of any and all attorneys employed in connection with the liquidation of said banks together with the amount paid or contracted to be paid to each of said attorneys. If any attorney has been employed on a fee contingent upon recovery said report must state in substance the contract.

Within five days from the receipt of said report the Secretary of the State of North Carolina shall cause same to be published one time in some newspaper published in each county in which a bank or banks are under liquidation, if there be a newspaper published in said county. If not, the Secretary of the State of North Carolina shall cause a copy of said report to be posted at the courthouse door in said county. (1933, c. 483.)



§ 53-37. Conditions under which banks may reopen.

Article 4.

Reopening of Closed Banks.

§ 53‑37.  Conditions under which banks may reopen.

Whenever the Commissioner of Banks has taken in possession any bank, such bank may, with the consent of the Commissioner of Banks, resume business upon such terms and conditions as may be approved by the State Banking Commission. When such banks have been taken in possession under the provisions of G.S. 53‑20, subsections (a) or (b), such conditions shall be fully stated in writing and a copy thereof shall be filed with the clerk of the superior court in the action required to be commenced in such cases against said bank under the provisions of G.S. 53‑20, subsection (c): Provided, however, no bank or banking institution which has been taken in possession by the Commissioner of Banks under the provisions of the State banking laws shall be reopened to receive deposits or for the transaction of a banking business unless and until:

(1)        The bank has been completely restored to solvency;

(2)        The capital stock, if impaired, has been entirely restored in cash; or

(3)        It shall clearly appear to the Commissioner of Banks that such bank may be reopened with safety to the public and such reopening is necessary to serve the business interests of the community. (1921, c. 4, s. 16; C.S., s. 218(q); 1927, c. 113, s. 1; 1931, c. 243, s. 5; c. 388, s. 1; 1939, c. 91, s. 2; 1995, c. 129, s. 7.)



§ 53-38. Certain contracts not affected.

§ 53‑38.  Certain contracts not affected.

Nothing in G.S. 53‑37 shall impair or affect any contracts made by banks and depositors of banks reopened prior to May 12, 1931, under the permission of the State Banking Department. (1931, c. 388, s. 4.)



§ 53-39. New State banks to set up surplus fund.

Article 5.

Stockholders.

§ 53‑39.  New State banks to set up surplus fund.

The common stockholders of any bank organized after March 17, 1933, under the laws of the State of North Carolina shall pay in, in cash, a surplus fund equal to fifty per centum (50%) of its common capital stock before the bank shall be authorized to commence business. (1933, c. 159, s. 2; 1935, c. 79, s. 1.)



§ 53-40. Executors, trustees, etc., not personally liable.

§ 53‑40.  Executors, trustees, etc., not personally liable.

Persons holding stock as executors, administrators, guardians, or trustees shall not personally be subject to any liabilities as stockholders, but the estate and funds in their hands shall be liable in like manner and to the same extent as the testator, intestate, ward, or person interested in such trust fund would be if living and competent to hold stock in his own name. (1921, c. 4, s. 23; C.S., s. 219(c).)



§ 53-41. Stock sold if subscription unpaid.

§ 53‑41.  Stock sold if subscription unpaid.

Whenever any stockholder, or his assignee, fails to pay any installment on the stock, when the same is required by law to be paid, the directors of the bank shall sell the stock of such delinquent stockholder at public or private sale, as they may deem best, having first given the delinquent stockholder 20 days' notice, personally or by mail, at his last known address. If no party can be found who will pay for such stock the amount due thereon to the bank with any additional indebtedness of such stockholder to the bank, the amount previously paid shall be forfeited to the bank, and such stock shall be sold, as the directors may order, within 30 days of the time of such forfeiture, and if not sold, it shall be canceled and deducted from the capital stock of the bank. (1921, c. 4, s. 25; C.S., s. 219(e).)



§ 53-42. Impairment of capital; assessments, etc.

§ 53‑42.  Impairment of capital; assessments, etc.

The Commissioner of Banks shall notify every bank whose capital shall have become impaired from losses or any other cause, and the surplus and undivided profits of such bank are insufficient to make good such impairment, to make the impairment good within 60 days of such notice by an assessment upon the stockholders thereof, and it shall be the duty of the officers and directors of the bank receiving such notice to immediately call a special meeting of the stockholders for the purpose of making an assessment upon its stockholders sufficient to cover the impairment of the capital, payable in cash, at which meeting such assessment shall be made: Provided, that such bank may reduce its capital to the extent of the impairment, as provided in G.S. 53‑11. If any stockholder of such bank neglects or refuses to pay such assessment as herein provided, it shall be the duty of the board of directors to cause a sufficient amount of the capital stock of such stockholder or stockholders to be sold at public auction, upon 30 days' notice given by posting such notice of sale in the office of the bank and by publishing such notice in a newspaper in the county where the bank is located, and if none therein, a newspaper having general circulation in the county in which the bank is located, to make good the deficiency, and the balance, if any, shall be returned to the delinquent shareholder or shareholders. If any such bank shall fail to cause to be paid in such deficiency in its capital stock for three months after receiving such notice from the Commissioner of Banks, the Commissioner of Banks may forthwith take possession of the property and business of such bank until its affairs be finally liquidated as provided by law. A sale of stock, as provided in this section, shall effect an absolute cancellation of the outstanding certificate or certificates evidencing the stock so sold, and shall make the certificate null and void, and a new certificate shall be issued by the bank to the purchaser of such stock. (Ex. Sess. 1921, c. 56, s. 3; C.S., s. 219(f); 1925, c. 117; 1931, c. 243, s. 5; 1959, c. 157; 1995, c. 129, s. 8.)



§ 53-42.1. Change in bank control or management.

§ 53‑42.1.  Change in bank control or management.

(a)        (1)        No person shall acquire voting stock of any bank or bank holding company, as defined in section 2 of the Bank Holding Company Act of 1956 as amended, which will result in a change in the control of the bank or bank holding company unless the Commissioner of Banks shall have approved the proposed acquisition.

(2)        Written application for the proposed change in control of a bank or bank holding company must be filed with the Commissioner of Banks in such form as he may prescribe and contain such information as he may require at least 60 days prior to effective date of the proposed acquisition. The Commissioner of Banks shall approve the proposed change of control, unless upon examination and investigation he finds that

a.         The character, competence, general fitness, experience or integrity of any acquiring person or of any of the proposed management personnel shows that it would not be in the interest of the depositors of the bank, or in the interest of the public to permit such person to control the bank or bank holding company; or

b.         The financial condition of any acquiring person is such as might jeopardize the financial stability of the bank or bank holding company or prejudice the interests of the depositors of the bank.

All information contained in any application or report filed under this section and all information produced by examination and investigation of any application or report by the Commissioner of Banks shall be confidential and not available for public inspection.

(3)        The provisions of this subsection shall not apply to the following transactions:

a.         The acquisition of bank shares or assets which is subject to approval under section 3 of the Bank Holding Company Act as amended (12 U.S.C. 1842);

b.         The acquisition of shares of a bank holding company as defined by section 2 of the Bank Holding Company Act as amended (12 U.S.C. 1841) which bank holding company has a national bank as its principal banking subsidiary;

c.         The acquisition of shares in connection with securing, collecting, or satisfying a debt previously contracted in good faith;

d.         The acquisition of shares by will or through intestate succession; and

e.         The acquisition of shares by gift, unless such gift is made for the purpose of circumventing this section.

In the event of an acquisition of shares which is exempted by c, d, or e above, the person acquiring the shares shall report the transaction to the Commissioner of Banks within 30 days after the acquisition. The report shall contain such information and be in such form as the Commissioner shall request and prescribe.

(4)        As used in this section the following terms shall have the following meanings:

a.         "Control" means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policy of the bank or bank holding company, or ownership of as much as ten percent (10%) of the outstanding voting stock in a bank or bank holding company; and

b.         "Person" means an individual or a corporation, partnership, trust, association, joint venture, pool, syndicate, sole proprietorship, unincorporated organization or any other form of entity not specifically listed herein.

(b)        Whenever a loan or loans are made by a bank, which loan or loans are, or are to be, secured by ten percent (10%) or more of the voting stock of a bank, the president or other chief executive officer of the bank which makes the loan or loans shall report such fact to the Commissioner of Banks within 24 hours after obtaining knowledge of such loan or loans, except when the borrower has been the owner of record of the stock for a period of one year or more, or the  stock is of a newly organized bank prior to its opening. The report shall show the identity of borrower, the name of the bank issuing the stock securing the loan, the number of shares securing the loan and the amount of the loan or loans, and this report shall be in addition to any report that may be required pursuant to other provisions of law.

(c)        Repealed by Session Laws 1981, c. 671, s. 6.

(d)        Each bank shall report to the Commissioner of Banks within 24 hours any changes in chief executive officers or directors, including in its report a statement of the past and current business and professional affiliations of new chief executive officers or directors. (1967, c. 789, s. 5; 1981, c. 671, ss. 3‑6.)



§ 53-43. General powers.

Article 6.

Powers and Duties.

§ 53‑43.  General powers.

In addition to the powers conferred by law upon private corporations, banks shall have the power:

(1)        To exercise by its board of directors, or duly authorized officers and agents, subject to law, all such powers as shall be necessary to carry on the business of banking, by discounting and negotiating promissory notes, drafts, bills of exchange, and other evidences of indebtedness, by receiving deposits, by buying and selling exchange, coin, and bullion, and by loaning money on personal security or real and personal property. Such corporation at the time of making loans may not take and receive interest or discounts in advance where the effective rates of interest or discounts collected shall exceed the maximum rates of interest provided under this section, G.S. 24‑1.1 and 24‑1.2 if such interest or discount had not been collected in advance.

(2)        To adopt regulations for the government of the corporation not inconsistent with the Constitution and laws of this State.

(3)        To purchase, hold, and convey real estate for the following purposes:

a.         Such as shall be necessary for the convenient transaction of its business, including furniture and fixtures, with its banking offices and other spaces to rent as a source of income, which investment shall not exceed fifty percent (50%) of its unimpaired capital fund: Provided, that this fifty percent (50%) limitation shall not apply to banking houses, furniture and fixtures leased for the purposes set forth in this subdivision. Provided, further, that if any bank shall demonstrate to the satisfaction of the Commissioner of Banks that an investment of more than fifty percent (50%) of its unimpaired capital fund in its banking houses, furniture and fixtures, would promote the convenience of the general public in transacting its banking business and would not adversely affect the financial stability of the bank, the Commissioner of Banks may, in his discretion, authorize any bank to invest more than fifty percent (50%) of its unimpaired capital fund in its banking houses, furniture and fixtures.

b.         Such as is mortgaged to it in good faith by way of security for loans made or moneys due to such banks.

c.         Such as has been purchased at sales upon foreclosures of mortgages and deeds of trust held or owned by it, or on judgments or decrees obtained and rendered for debts due to it, or in settlements affecting security of such debts. All real property referred to in this subdivision shall be sold by such bank within five years after it is acquired unless, upon application by the board of directors, the Commissioner of Banks extends the time within which such sale shall be made. Any and all powers and privileges heretofore granted and given to any person, firm, or corporation doing a banking business in connection with a fiduciary and insurance business, or the right to deal to any extent in real estate, inconsistent with this Chapter, are hereby repealed.

(4)        Nothing contained in this section shall be deemed to authorize banking corporations to engage in the business of dealing in investment securities: Provided, however, that the term "dealing in investment securities" as used herein, shall not be deemed to include the purchasing and selling of securities without recourse, solely upon order, and for the account of, customers; and provided further, that "investment securities," as used herein, shall not be deemed to include obligations of the United States, or general obligations of any state or of any political subdivision thereof, or of cities, towns, or other corporate municipalities of any state or obligations issued under authority of the Federal Farm Loan Act, as amended, or issued by the federal home loan banks or the Home Owner's Loan Corporation.

Any provision in conflict with this subdivision contained in the articles of incorporation heretofore issued to any banking corporation is hereby revoked.

(5)        Repealed by Session Laws 1989, c. 187, s. 5.

(6)        Maintain separate departments and deposit in its commercial department to the credit of its trust department all uninvested fiduciary funds of cash and secure, under rules and regulations of the State Banking Commission, all such deposits in the name of the trust department whether in consolidated deposits or for separate fiduciary accounts, by segregating and delivering to the trust department such securities as may be eligible for the investment of the sinking funds of the State of North Carolina, equal in market value to such deposited funds, or readily marketable commercial bonds having not less than a recognized "A" rating equal to one hundred and twenty‑five per centum (125%) of such deposits. Such securities shall be held by the trust department as security for the full payment or repayment of all such deposits, and shall be kept separate and apart from other assets of the trust department. Until all of such deposits shall have been accounted for to the trust department or to the individual fiduciary accounts, no creditor of the bank shall have any claim or right to such security. When fiduciary funds are deposited by the trust department in the commercial department of the bank, the deposit thereof shall not be deemed to constitute a use of such funds in the general business of the bank and the bank in such instance shall not be liable for interest on such funds. To the extent and in the amount such deposits may be insured by the Federal Deposit Insurance Corporation, the amount of security required for such deposits by this section may be reduced.

The Banking Commission shall have power to make such rules and regulations as it may deem necessary for the enforcement of the provisions of the preceding paragraph, and such authority shall exist and is hereby conferred under the general authority heretofore conferred upon said Commission as well as by this paragraph.

(7)        To issue, advise and confirm letters of credit authorizing the beneficiaries thereof to draw upon the institution or its correspondents.

(8)        To receive money for transmission.

(9)        To become a member of a clearinghouse association and to pledge assets required for its qualification.

(10)      To provide for the performance of bank service corporation services, such as data processing services and bookkeeping, subject to such rules and regulations as may be adopted by the State Banking Commission. (1921, c. 4, s. 26; 1923, c. 148, s. 5; C.S., s. 220(a); Ex. Sess. 1924, c. 67; 1925, c. 279; 1927, c. 47, s. 5; 1931, c. 243, s. 5; 1933, c. 303; 1935, c. 81, s. 1; c. 82; 1937, c. 154; 1941, c. 77; 1943, c. 234; 1955, c. 590; 1961, c. 954; 1967, c. 789, s. 6; 1969, c. 541, s. 8; c. 1303, ss. 8, 9; 1979, c. 483, s. 4; 1981, c. 671, s. 7; 1983, c. 214, s. 2; 1989, c. 187, s. 5; 1995, c. 129, s. 9.)



§ 53-43.1. Obligations of agencies supervised by Farm Credit Administration as securities for deposits of public funds.

§ 53‑43.1.  Obligations of agencies supervised by Farm Credit Administration as securities for deposits of public funds.

Notwithstanding any restrictions or limitations on securities for deposits of public funds contained in any law of this State, federal farm loan bonds issued by federal land banks pursuant to the Federal Farm Loan Act as amended, federal intermediate credit bank debentures issued by federal intermediate credit banks pursuant to the Federal Farm Loan Act as amended, and debentures issued by Central Bank for Cooperatives and regional banks for cooperatives pursuant to the Farm Credit Act of 1933 as amended, or by any of such  banks, or any notes, bonds, debentures, or similar type obligations, consolidated or otherwise, issued by any farm credit institution pursuant to authorities contained in the Farm Credit Act of 1971 (Public Law 92‑181), as amended, shall be without limitation, authorized securities for all deposits of public funds for the State of North Carolina, of agencies of the State of North Carolina, of counties of North Carolina, and of municipalities and other political subdivisions of the State of North Carolina. This section shall be cumulative to all other laws relating to securities for deposits of such funds. (1957, c. 507; 1973, c. 239, s. 2.)



§ 53-43.2. Obligations of agencies supervised by Federal Home Loan Bank Board as securities for deposits of public funds.

§ 53‑43.2.  Obligations of agencies supervised by Federal Home Loan Bank Board as securities for deposits of public funds.

Notwithstanding any restrictions or limitations on securities for deposits of public funds contained in any law of this State, federal home loan banks securities issued by federal home loan banks pursuant to the Federal Home Loan Bank Act of 1932 as amended shall be without limitation, authorized securities for all deposits of public funds for the State of North Carolina, of agencies of the State of North Carolina, of counties of North Carolina, and of municipalities and other political subdivisions of the State of North  Carolina. This section shall be cumulative to all other laws relating to securities for deposits of such funds. (1959, c. 1069, s. 1.)



§ 53-43.3. Officers and employees; share purchase and option plans.

§ 53‑43.3.  Officers and employees; share purchase and option plans.

Subject to any applicable rules or regulations of the State Banking Commission, a bank (i) may grant options to purchase, sell or enter into agreements to sell shares of its capital stock to its officers, directors, or employees, or all of such groups, for a consideration of not less than one hundred percent (100%) of the fair market value of the shares on the date the option is granted and (ii) may, pursuant to the terms of a stock purchase plan for the benefit of officers and employees, sell shares of the bank's capital stock for a consideration of not less than eighty‑five percent (85%) of the fair market value of the shares on the date the purchase price is fixed.  Provided, any stock option plan for the benefit of officers, directors, and employees or any stock purchase plan for the benefit of officers and employees shall not be effective until adopted by the board of directors of the bank and approved by the holders of at least two‑thirds of the particular class or classes of stock entitled to vote on such proposal and by the Commissioner of Banks.  In no event shall the option to purchase such shares be for a consideration less than the par value thereof. (1967, c. 789, s. 7; 1973, c. 1127; 1981, c. 671, s. 8; 1989, c. 187, s. 6.)



§ 53-43.4. Issuance of capital notes and debentures.

§ 53‑43.4.  Issuance of capital notes and debentures.

A bank shall have authority to issue capital notes or debentures, convertible or otherwise, subject to such regulations as the Banking Commission may adopt with respect thereto. (1967, c. 789, s. 7.)



§ 53-43.5. Minors' deposits and safe-deposit agreements.

§ 53‑43.5.  Minors' deposits and safe‑deposit agreements.

(a)        Deposits.  A bank, including an industrial bank, may operate a deposit account in the name of a minor or in the name of two or more persons, one or more of whom are minors, with the same effect upon its liability as if such minors were of full age. This section shall not affect the law governing transactions with minors in cases outside the scope of this section.

(b)        Dealings with Minor.  A bank, including an industrial bank, may lease a safe‑deposit box to and in connection therewith deal with a minor with the same effect as if leasing to and dealing with a person of full legal capacity. This section shall not affect the law governing transactions with minors in cases outside the scope of this section.

(c)        Safe‑Deposit Agreements.  An institution, including an industrial bank, may rent a safe‑deposit box or other receptacle for safe deposit of property to, and receive property for safe deposit from, a married minor and spouse, whether adult or minor, jointly. This section shall not affect the law governing transactions with minors in cases outside the scope of this section. (1967, c. 789, s. 7; 1981, c. 599, s. 17.)



§ 53-43.6. School thrift or savings plan.

§ 53‑43.6.  School thrift or savings plan.

(a)        A bank may arrange for the collection of savings from school children by the principal of the school, by the teachers, or by collectors, pursuant to regulations issued by the State Banking Commission and approved, in the case of public schools, by the board of education or board of trustees of the city or district in which the school is situated. The principal, teacher, or person authorized by the bank to make collections from the school children shall be the agent of the bank and the bank is liable to the pupil for all deposits made with such principal, teacher, or other authorized person to the same extent as if the deposits were made directly with the bank.

(b)        The acceptance of deposits in furtherance of a school thrift or savings plan by an officer, employee or agent of a bank at any school shall not be construed as the establishment or operation of a branch or branch facility. (1967, c. 789, s. 7.)



§ 53-43.7. Safe-deposit boxes; unpaid rentals; procedure; escheats.

§ 53‑43.7.  Safe‑deposit boxes; unpaid rentals; procedure; escheats.

(a)        If the rental due on a safe‑deposit box has not been paid for 90 days, the lessor may send a notice by registered mail or certified mail, return receipt requested, to the last known address of the lessee stating that the safe‑deposit box will be opened and its contents stored at the expense of the lessee unless payment of the rental is made within 30 days. If the rental is not paid within 30 days from the mailing of the notice, the box may be opened in the presence of an officer of the lessor and of a notary public who is not a director, officer, employee or stockholder of the lessor. The contents shall be sealed in a package by the notary public who shall write on the outside the name of the lessee and the date of the opening. The notary public shall execute a certificate reciting the name of the lessee, the date of the opening of the box and a list of its contents. The certificate shall be included in the package and a copy of the certificate shall be sent by registered mail or certified mail, return receipt requested, to the last known address of the lessee. The package shall then be placed in the general vaults of the lessor at a rental not exceeding the rental previously charged for the box.

(b)        Any property, including documents or writings of a private nature, which has little or no apparent value, need not be sold but may be destroyed by the lessor if the Treasurer declines to receive the property under G.S. 116B‑69(a).

(c)        If the contents of the safe‑deposit box have not been claimed within two years of the mailing of the certificate, the lessor may send a further notice to the last known address of the lessee stating that, unless the accumulated charges are paid within 30 days, the contents of the box will be delivered to the State Treasurer as abandoned property under the provisions of Chapter 116B.

(d)        The lessor shall submit to the Treasurer a verified inventory of all of the contents of the safe‑deposit box upon delivery of the contents of the box or such part thereof as shall be required by the Treasurer under G.S. 116B‑55; but the lessor may deduct from any cash of the lessee in the safe‑deposit box an amount equal to accumulated charges for rental and shall submit to the Treasurer a verified statement of such charges and deduction. If there is no cash, or insufficient cash to pay accumulated charges, in the safe‑deposit box, the lessor may submit to the Treasurer a verified statement of accumulated charges or balance of accumulated charges due, and the Treasurer shall remit to the lessor the charges or balance due, up to the value of the property in the safe‑deposit box delivered to the Treasurer, less any costs or expenses of sale; but if the charges or balance due exceeds the value of such property, the Treasurer shall remit only the value of the property, less costs or expenses of sale. Any accumulated charges for safe‑deposit box rental paid by the Treasurer to the lessor shall be deducted from the value of the property of the lessee delivered to the Treasurer.

(e)        Repealed by Session Laws 1979, 2nd Session, c. 1311, s. 5.

(f)         An explanation of the contractual provisions pertaining to default, together with reference to this section shall be printed on every contract for rental of a safe‑deposit box. (1967, c. 789, s. 7; 1979, 2nd Sess., c. 1311, s. 5; 1997‑311, s. 1; 1999‑460, ss. 9, 10.)



§ 53-44. Investment in bonds guaranteed by United States.

§ 53‑44.  Investment in bonds guaranteed by United States.

(a)        Authority to Make Investments.  Any bank, building and loan association, land and loan association, savings and loan association, insurance company, title insurance company, land mortgage company, fraternal order or benevolent association, or any other corporation incorporated under the laws of this State, and operating under the supervision of the Commissioner of Banks, Insurance Commissioner, or Superintendent of Savings and Loan Associations; the State Treasurer, as custodian of the assurance fund provided under the Torrens Act, or any officer charged with the investment of sinking funds of the State, any county, city, town, incorporated village, township, school district, school taxing district, or other district or political subdivision of government of the State; the North Carolina State Thrift Society, any clerk of the court holding money by color of his office or as receiver; and any person, firm or corporation acting as executor, administrator, guardian, trustee, or other person acting in a fiduciary capacity may invest in bonds issued, or in bonds which are fully and unconditionally guaranteed as to principal and interest by the United States, to the same extent as the same are now or may be hereafter authorized to invest in any obligation of the United States: Provided that all investments authorized hereunder shall be guaranteed, both as to the payment of principal and interest thereon, by the United States treasury.

(b)        Security for Loans and Deposits.  No bank shall be required to maintain a reserve against deposits secured by any of the above‑mentioned bonds equal in market value to the amount of such deposits, and such bonds shall be valid security for all loans and deposits to the same extent as are any obligations of the United States.

(c)        Bonds Deemed Cash in Settlements by Fiduciaries.  In settlements by guardians, executors, administrators, trustees and others acting in a fiduciary capacity, the bonds and securities herein mentioned shall be deemed cash to the amount actually paid for same, including the premium, if any, paid for such bonds, and may be paid as such by the transfer thereof to the persons entitled and without any liability for a greater rate of interest than the amount actually accruing from such bonds. (1935, c. 164; 1937, c. 433.)



§ 53-44.1. Investments in obligations of agencies supervised by Farm Credit Administration.

§ 53‑44.1.  Investments in obligations of agencies supervised by Farm Credit Administration.

Notwithstanding any restrictions or limitations on investments contained in any law of this State, federal farm loan bonds issued by federal land banks pursuant to the Federal Farm Loan Act as amended, federal intermediate credit bank debentures issued by federal intermediate credit banks pursuant to the Federal Farm Loan Act as amended, and debentures issued by Central Bank for Cooperatives and regional banks for cooperatives pursuant to the Farm Credit Act of 1933 as amended, or by any of such banks, or any notes, bonds, debentures, or similar type obligations, consolidated or otherwise, issued by any farm credit institution pursuant to authorities contained in the Farm Credit Act of 1971 (Public Law 92‑181), as amended, shall be, without limitation, authorized investments of funds of banks, savings banks, trust companies, insurance companies, building and loan associations, savings and loan associations, credit unions, fraternal organizations, pension and retirement funds, and of fiduciary funds of executors, administrators, guardians and trustees, unless such trust and fiduciary funds are required to be otherwise invested by will, deed, order or decree of court, gift, grant or other instrument creating or fixing the trust. This section shall be cumulative to all other laws relating to investments of such funds. (1957, c. 508; 1973, c. 239, s. 3.)



§ 53-44.2. Investments in obligations of agencies supervised by Federal Home Loan Bank Board.

§ 53‑44.2.  Investments in obligations of agencies supervised by Federal Home Loan Bank Board.

Notwithstanding any restrictions or limitations on investments contained in any law of this State, federal home loan banks securities issued by federal home loan banks pursuant to the Federal Home Loan Bank Act of 1932 as amended shall be without limitation, authorized investments of funds of banks, savings banks, trust companies, insurance companies, building and loan associations, savings and loan associations, credit unions, fraternal organizations, pension and retirement funds, and of fiduciary funds of executors, administrators, guardians and trustees, unless such trust and fiduciary funds are required to be otherwise invested by will, deed, order or decree of court, gift, grant or other instrument creating or fixing the trust. This section shall be cumulative to all other laws relating to investments of such funds. (1959, c. 1069, s. 2.)



§ 53-45. Banks, fiduciaries, etc., authorized to invest in securities approved by the Secretary of Housing and Urban Development, Federal Housing Administration, Veterans Administration, etc.

§ 53‑45.  Banks, fiduciaries, etc., authorized to invest in securities approved by the Secretary of Housing and Urban Development, Federal Housing Administration, Veterans Administration, etc.

(a)        Insured Mortgages and Obligation of National Mortgage Associations and Federal Home Loan Banks.  It shall be lawful for all commercial and industrial banks, trust companies, building and loan associations, savings and loan associations, insurance companies, mortgagees and loan correspondents approved by the Secretary of Housing and Urban Development or Federal Housing Administration, and other financial institutions engaged in business in this State, and for guardians, executors, administrators, trustees or others acting in a fiduciary capacity in this State to invest, to the same extent that  such funds may be invested in interest‑bearing obligations of the United States, their funds or moneys in their custody or possession which are eligible for investment, in bonds or notes secured by a mortgage or deed of trust insured or guaranteed by the Federal Housing Administration, Secretary of Housing and Urban Development or the Veterans Administration, or in mortgages or deeds of trust on real estate which have been accepted for insurance or guarantee by the Federal Housing Administration, Secretary of Housing and Urban Development or Veterans Administration, and in obligations of a national mortgage association which obligations are insured or guaranteed by the United States Government, or bonds, debentures, consolidated bonds, or other obligations of any federal home loan bank or banks.

(b)        Insured or Guaranteed Loans; Loans Purchased by National Mortgage Associations and Federal Home Loan Banks.  All such banks, trust companies, building and loan associations, savings and loan associations, insurance companies, mortgagees and loan correspondents approved by the Secretary of Housing and Urban Development, or Federal Housing Administration, and other financial institutions, and also all such guardians, executors, administrators, trustees or others acting in a fiduciary capacity in this State, may make such loans, secured by real estate, as the Secretary of Housing and Urban Development, the Federal Housing Administration, a national mortgage association, or the Veterans Administration has insured or guaranteed, or has made a commitment to insure or guarantee, and may obtain such insurance or guarantee; provided, further, that the above designated financial institutions, may make loans, secured by real estate, that are eligible and committed for sale to a national mortgage association, federal home loan bank, federal home loan mortgage corporation or other agency or instrumentality of the United States.

(c)        Eligibility for Credit Insurance.  All banks, trust companies, building and loan associations, savings and loan associations, insurance companies, mortgagees and loan correspondents approved by the Secretary of Housing and Urban Development, or Federal Housing Administration and other financial institutions, on being approved as eligible for credit insurance by the Secretary of Housing and Urban Development, the Federal Housing Administration, or the Veterans Administration, may make such loans as are insured by the Secretary of Housing and Urban Development or Federal Housing Administration or insured or guaranteed by the Veterans Administration.

(d)        Certain Securities Made Eligible for Collaterals, etc.  Whenever by statute of this State, collateral is required as security for the deposit of public or other funds; or deposits are required to be made with any public official or department; or an investment of capital or surplus, or a reserve or other fund is required to be maintained, consisting of designated securities, bonds, and notes secured by a mortgage or deed of trust insured or guaranteed by the Secretary of Housing and Urban Development, Federal Housing Administration, or Veterans Administration, debentures issued by the Secretary of Housing and Urban Development or the Federal Housing Administration and obligations of a national mortgage association shall be eligible for such purposes.

(e)        General Laws not Applicable.  No law of this State prescribing the nature, amount or form of security or requiring security upon which loans or investments may be made, or prescribing or limiting the rates or time of payment of the interest any obligation may bear, or prescribing or limiting the period for which loans or investments may be made, shall be deemed to apply to loans or investments made pursuant to the foregoing paragraphs. (1935, cc. 71, 378; 1937, c. 333; 1959, c. 364, s. 1; 1961, c. 291; 1971, c. 888.)



§ 53-46. Limitations on investments in securities.

§ 53‑46.  Limitations on investments in securities.

The investment in any bonds or other debt obligations of any one firm, individual, or corporation, unless it be the obligations of the United States, or agency thereof, or other obligations guaranteed by the United States Government, State of North Carolina, or other state of the United States, or other political subdivision of the State of North Carolina, or other state of the United States in which the bank maintains a branch, shall at no time exceed fifty thousand dollars ($50,000) plus ten percent (10%) of all amounts in excess of two hundred fifty thousand dollars ($250,000) of the bank's unimpaired capital fund. (1921, c. 4, s. 27; C.S., s. 220(b); 1927, c. 47, s. 6; 1931, c. 243, s. 5; 1933, c. 359; 1935, c. 199; 1937, c. 186; 1967, c. 789, s. 8; 1979, c. 483, s. 5; 1995, c. 129, s. 10.)



§ 53-46.1. Investments in mutual funds.

§ 53‑46.1.  Investments in mutual funds.

Subject to rules adopted by the Banking Commission, a bank may invest a portion of its unimpaired capital in mutual funds. Any limitation imposed by rule on the amount of such investment shall be in addition to a bank's limitations on investment in stocks provided in G.S. 53‑47. (1995, c. 129, s. 11.)



§ 53-47. Limitations on investment in stocks.

§ 53‑47.  Limitations on investment in stocks.

(a)        In addition to any powers or investments authorized by any other section of this Chapter, a bank may invest in the capital stock or other securities of any other state, national or foreign bank or trust company, and in any other industrial bank, savings bank, Morris Plan bank, savings and loan association, bankers'  bank or other deposit taking entity chartered or existing under any federal, state, or foreign law including, but not limited to, the capital stock of clearing corporations defined in G.S. 25‑8‑102, the capital stock or other securities of central reserve banks whose capital stock exceeds one million dollars ($1,000,000) and the capital stock of an Edge or Agreement corporation. As used in this Chapter, the term "bankers' bank" means an insured depository financial institution, organized and chartered to do business exclusively with other banks and savings institutions, and the stock of which, or the stock of the holding company which controls such bank, is owned exclusively (except to the extent directors' qualifying shares are required by law) by banks or savings institutions. To constitute a central reserve bank as contemplated by this Chapter, at least fifty percent (50%) of the capital stock of such bank shall be owned by other banks. The investment of any bank in the capital stock of such central reserve bank or bank organized under the "Edge Act", (12 U.S.C. § 611 et seq.) shall at no time exceed ten percent (10%) of the paid‑in capital and permanent surplus of the bank making the investment.

(b)        A bank may invest, without limitation, in a corporation, firm, partnership, or company:

(1)        Which is a bank operating subsidiary, or

(2)        To protect the bank from loss.

(c)        In addition to the foregoing, upon 30 days prior written notice to the Commissioner of Banks, providing such detail as the Commissioner may require, a bank may invest, in the aggregate, up to seventy‑five percent (75%) of its unimpaired capital fund in the stock or assets of other corporations, firms, partnerships, or companies which are:

(1)        Primarily engaging in activities permissible for national banks or bank holding companies under applicable laws, rules, regulations or orders;

(2)        Primarily engaging in activities of a financial nature, including the transmission or processing of information or data relating to such activities. For the purpose of this subsection, activities of a financial nature shall include, but not be limited to, all forms of securities activities, including underwriting, distribution, and brokerage, together with such other activities as the Commissioner of Banks shall determine by regulation or order;

(3)        Engaging in any other activity approved by the Commissioner of Banks.

(d)        Any state or national bank subsidiary which engages in an activity subject to licensure and/or regulation under other than Chapter 53 of the General Statutes shall be subject to licensure and/or regulation on a basis that does not arbitrarily discriminate by the appropriate regulatory agency which licenses and/or regulates nonbanks which engage in the same activity.

(e)        Unless otherwise notified by the Commissioner within 30 days following receipt of the written notice, a bank may complete its investment in the stock or assets of the other corporation, firm, partnership, or company, or commence a new activity through an existing subsidiary. The Commissioner may extend the 30‑day period if the Commissioner determines that the proposed investment or activity raises issues which require additional information or additional time for analysis. If the 30‑day period is extended, the bank may proceed with respect to the proposed investment or activity only upon written approval of the Commissioner of Banks.

(f)         The Commissioner of Banks shall monitor the impact of investment activities of banks under this section on the safety and soundness of such banks. Any stocks owned or hereafter acquired in excess of the limitations herein imposed shall be disposed of at public or private sale within six months after the date of acquiring the stocks, and if not so disposed of, they shall be charged to profit and loss account, and no longer carried on the books as an asset. The limit of time in which said stocks shall be disposed of or charged off the books of the bank may be extended by the Commissioner of Banks if in the Commissioner's judgment it is for the best interest of the bank that such extension be granted; provided that the limitations imposed in this section on the ownership of stock in or securities of corporations are suspended only to the extent that any bank operating under the supervision of the Commissioner of Banks may subscribe for and purchase shares of stock in or debentures, bonds, or other types of securities of any corporation organized under the laws of the United States for the purposes of insuring to depositors a part or all of their funds on deposit in banks where and to such extent as such stock or security ownership is required in order to obtain the benefits of such deposit insurance for its depositors. (1921, c. 4, s. 28; C.S., s. 220(c); 1931, c. 243, s. 5; 1935, c. 81, s. 3; 1973, c. 497, s. 7; 1983, c. 214, s. 3; 1991, c. 677, s. 2; 1995, c. 417, s. 1; 1997‑181, s. 25.)



§ 53-48. Limitation of loans.

§ 53‑48.  Limitation of loans.

(a)        The total loans and extensions of credit, both direct and indirect, by a bank to a person, other than a municipal corporation for money borrowed, including in the liabilities of a firm the liabilities of the several members thereof, outstanding at one time and not fully secured, as determined in a manner consistent with subsection (b) of this section, by collateral having a market value at least equal to the amount of the loan or extension of credit shall not exceed the greater of fifteen percent (15%) of the unimpaired capital fund of the bank or the percentage permitted for national banks in this State by statute or regulation of the Comptroller of the Currency.

(b)        The total loans and extensions of credit, both direct and indirect, by a bank to a person outstanding at one time and fully secured by readily marketable collateral having a market value, as determined by reliable and continuously available price quotations, at least equal to the amount of the loan or extension of credit outstanding shall not exceed the greater of ten percent (10%) of the unimpaired capital fund of the bank or the percentage permitted for national banks by statute or regulation of the Comptroller of the Currency. This limitation shall be separate from and in addition to the limitation contained in subsection (a) of this section.

(c)        The discount of bills of exchange drawn in good faith against actual existing values, the discount of solvent trade acceptances or other solvent commercial or business paper actually owned by the person negotiating the same, loans or extensions of credit secured by a segregated deposit account in the lending bank, the purchase of bankers acceptances of the kind described in section 13 of the Federal Reserve Act and issued by other banks, and the purchase of any notes and the making of any loans, secured by not less than a like face amount of bonds of the United States, or an agency of the United States, or other obligations guaranteed by the United States Government, or State of North Carolina or certificates of indebtedness of the United States, or agency thereof, or other obligations guaranteed by the United States Government, shall not be considered as money borrowed within the meaning of this section: Provided, however, that the limitations of this section shall not apply to loans or obligations to the extent that they are secured or covered by guarantees or by commitments or agreements to take over or purchase the same, made by any federal reserve bank or by the United States or any department, board, bureau, commission or establishment of the United States, including any corporation wholly owned directly or indirectly by the United States.

(d)        For purposes of this section, the term "person" shall be deemed to include an individual, or a corporation, partnership, trust, association, joint venture, pool, syndicate, sole proprietorship, unincorporated organization or any other form of entity not specifically listed herein. Loans or extensions of credit to one person include loans made to other persons when the proceeds of the loans or extensions of credit are to be used for the direct benefit of the first person or the persons are engaged in a common enterprise. The Commissioner of Banks shall monitor the lending activities of banks under this section for undue credit concentrations and inadequate risk diversification which could adversely affect the safety and soundness of such banks. (1921, c. 4, s. 29; 1923, c. 148, s. 6; C.S., s. 220(d); 1925, c. 119, s. 1; 1927, c. 47, s. 7; 1937, c. 419; 1943, c. 204; 1945, c. 127, s. 1; 1967, c. 789, s. 9; 1979, c. 483, s. 6; 1983, c. 214, s. 4; 2004‑171, s. 1.)



§ 53-49. Suspension of investment and loan limitation.

§ 53‑49.  Suspension of investment and loan limitation.

The board of directors of any bank, may by resolution duly passed at a meeting of the board, request the Commissioner of Banks to suspend temporarily the limitations on loans and investments as the same may apply to any particular loan or investment in excess of the limitations of G.S. 53‑46, 53‑47, and 53‑48 which the bank desires to make. Upon receipt of a duly certified copy of such resolution, the Commissioner of Banks may, in his discretion, suspend the limitations on loans and investments insofar as they would apply to the loan or investment which the bank desires to make: Provided, however, such loan shall be amply secured and shall be for a period not longer than 120 days. (1921, c. 4, s. 30; C.S., s. 220(e); 1931, c. 243, s. 5; 1933, c. 239, s. 1.)



§ 53-50. Requirement of reserve fund.

§ 53‑50.  Requirement of reserve fund.

(a)        A bank which is not a member of the federal reserve system shall maintain at all times a reserve fund in such amounts and/or ratios as shall be fixed by regulation of the Banking Commission. In fixing the amounts and/or ratios of the reserve fund the Banking Commission shall take into consideration the level of liquidity necessary to assure the safety and soundness of the State banking system.

(b)        A bank which is a member of the federal reserve system shall maintain at all times a reserve fund in accordance with the requirements applicable to a member bank under the laws of the United States.

(c)        A bank shall give written notice to the Commissioner of Banks,  in the manner prescribed by the Commissioner for such notice, of any deficiency in the reserve fund required under subsection (a) or (b) of this section within three business days after the close of any scheduled averaging period during which such deficiency occurs. (1921, c. 4, s. 31; C.S., s. 220(f); 1967, c. 789, s. 10; 1973, c. 554; 1981, c. 671, s. 9.)



§ 53-51. Reserve and cash defined.

§ 53‑51.  Reserve and cash defined.

(a)        Reserve shall consist of:

(1)        Cash on hand;

(2)        Balances payable on demand, due from other approved solvent banks, which have been designated depositories as hereinafter provided in this Chapter; and

(3)        Subject to rules and regulations, duly adopted by the State Banking Commission, fixing the maximum percentage of required reserves that may consist of such obligations, the following prescribed unencumbered, interest‑bearing obligations, which shall not have more than 120 days to final maturity:

a.         Obligations of the United States Treasury and of any agency of the United States which are guaranteed by the United States Government; and

b.         General obligation of the State of North Carolina and of any political subdivision thereof which has received an investment rating of A or higher by a nationally recognized rating service.

(4)        Balances maintained at a federal reserve bank either directly or on a pass‑through basis to meet the reserve requirements of the federal reserve system.

(b)        For purposes of this section, cash shall include both lawful  money of the United States and exchange of any clearinghouse association. (1903, c. 275, s. 29; Rev., s. 232; 1919, c. 58; 1921, c. 4, s. 32; C.S., s. 220(g); 1979, c. 483, s. 7; 1981, c. 671, s. 10.)



§ 53-52. Repealed by Session Laws 1981, c. 599, s. 19, effective October 1, 1981.

§ 53‑52.  Repealed by Session Laws 1981, c. 599, s. 19, effective October 1, 1981.



§ 53-53. Repealed by Session Laws 1981, c. 599, s. 18, effective October 1, 1981.

§ 53‑53.  Repealed by Session Laws 1981, c. 599, s. 18, effective October 1, 1981.



§ 53-54. Transactions not performed during banking hours.

§ 53‑54.  Transactions not performed during banking hours.

Nothing in any law of this State shall in any manner whatsoever affect the validity of, or render void or voidable, the payment, certification, or acceptance of a check or other negotiable instrument or any other transaction by a bank in this State, because done or performed during any time other than regular banking hours. Nothing herein shall be construed to require a bank doing business in this State to be open when it may otherwise lawfully be closed or to prohibit a bank from conducting a transaction at times other than its regularly scheduled hours of operation. (1921, c. 4, s. 35; C.S., s. 220(j); 1995, c. 129, s. 12.)



§ 53-55. Commercial and business paper defined.

§ 53‑55.  Commercial and business paper defined.

The term "commercial or business paper," as used in this Chapter, is hereby defined to mean a promissory note, and the term "trade acceptance" to mean a draft or bill of exchange issued or drawn for agricultural, industrial, or commercial purposes, or the proceeds of which have been used or are to be used for such purposes, but such definition shall not include notes, drafts, or bills of exchange covering merely investments, or issued or drawn for the purpose of carrying on or trading in stocks, bonds, or other investment securities, except bonds and notes of the government of the United States and State of North Carolina. (1921, c. 4, s. 36; 1923, c. 148, s. 7; C.S., s. 220(k); 1941, c. 268.)



§ 53-56. Bank acceptances defined.

§ 53‑56.  Bank acceptances defined.

Any bank doing business under this Chapter may accept for payment at a future date, drafts or bills of exchange having not more than six months' sight to run, drawn upon it by its customers under acceptance agreements, and which grow out of transactions involving the importation or exportation of goods; and issue letters of credit authorizing the holders thereof to draw upon it or its correspondents, provided that there is a definite bona fide contract for the shipment of goods within a specified reasonable time, and the existence of such contract is certified in the acceptance agreement; or which grow out of transactions involving the domestic shipment of goods, provided that shipping documents, conveying or securing to the accepting bank title to readily marketable goods, are attached or in the hands of an agent of the accepting bank, independent of the drawer, for his account, at the time of acceptance, or which are secured at the time of acceptance by warehouse receipts or other documents conveying or securing to the accepting bank title to readily marketable goods fully covered by insurance, the warehouse receipts or other documents to be  those of a responsible warehouse, independent of the drawer, the acceptance to remain secured during the life of the acceptance unless suitable security of same character, or cash, be substituted: Provided, no bank shall accept drafts or bills of exchange under this section to an aggregate amount at any time more than equal to the sum of its capital and permanent surplus: Provided further, that no bank shall accept, whether in a foreign or domestic transaction, for any one person, firm, or corporation, to any amount at any time equal to more than twenty‑five percent (25%) of its capital and permanent surplus, unless the accepting bank is secured either by attached documents or those held for its account by its agent, independent of the drawer, or by some other actual security of the same character. Should the accepting bank purchase or discount its own acceptances, such acceptances will be considered as a direct loan to the drawer, and be subject to the limitation on loans hereinbefore provided in this Chapter. The State Banking Commission may issue such further regulations as to such acceptances as it may deem necessary in conformity with this Chapter. As used herein, the word "goods" shall be construed to mean and include goods, wares, merchandise, or agricultural products, including livestock. (1921, c. 4, s. 37; C.S., s. 220(l); 1931, c. 243, s. 5; 1939, c. 91, s. 2.)



§§ 53-57 through 53-58. Repealed by Session Laws 1965, c. 700, s. 2.

§§ 53‑57 through 53‑58.  Repealed by Session Laws 1965, c. 700, s. 2.



§ 53-59: Repealed by Session Laws 1991, c. 677, s. 3.

§ 53‑59: Repealed by Session Laws 1991, c.  677, s. 3.



§ 53-60. Authorized investment in farm loan bonds.

§ 53‑60.  Authorized investment in farm loan bonds.

Any bank or insurance company organized under the laws of this State, and any person acting as executor, administrator, guardian, or trustee, may invest in federal farm loan bonds issued by any federal farm loan bank or joint‑stock land bank organized pursuant to an act entitled "An act of Congress to provide capital for agricultural development, to create standard forms of investment based upon farm mortgages to equalize rates of interest upon farm loans, to  furnish a market for United States bonds, to create government depositories, and financial agents for the United States, and for other purposes," approved the seventeenth day of July, 1916, or any notes, bonds, debentures, or similar type obligations, consolidated or otherwise, issued by any farm credit institution pursuant to authorities contained in the Farm Credit Act of 1971 (Public Law 92‑ 181), as amended. (1921, c. 4, s. 41; C.S., s. 220(p); 1973, c. 239, s. 4.)



§ 53-61. Authority to join federal reserve bank.

§ 53‑61.  Authority to join federal reserve bank.

(a)        Terms Defined.  The words "Federal Reserve Act," as herein used, shall be held to mean and to include the act of Congress of the United States, approved December 23, 1913, as heretofore and hereafter amended. The words "Federal Reserve Board" shall be held to mean the Federal Reserve Board created and described in the Federal Reserve Act. The words "federal reserve banks" shall be held to mean federal reserve banks created and organized under the authority of the Federal Reserve Act. The words "member bank" shall be held to mean any national or state bank or bank and trust company which has become or which becomes a member of one of the federal reserve banks created by the Federal Reserve Act.

(b)        Membership in Bank.  Any bank incorporated under the laws of this State shall have the power to subscribe to the capital stock and become a member of a federal reserve bank.

(c)        Powers Vested by Federal Reserve Act.  Any bank incorporated  under the laws of this State which is, or which may become, a member of the federal reserve bank is by this Chapter vested with all powers conferred upon member banks of the federal reserve banks by terms of the Federal Reserve Act as fully and completely as if such powers were specifically enumerated and described therein, and such powers shall be exercised subject to all restrictions and limitations imposed by the Federal Reserve Act, or by regulations of the Federal Reserve Board made pursuant thereto. The right, however, is expressly reserved to revoke or to amend the powers herein conferred.

(d)        Compliance with Reserve Requirements.  A compliance on the part of any such bank with the reserve requirements of the Federal Reserve Act shall be held to be a full compliance with the provisions of the laws of this State, which require banks to maintain cash balances in their vaults or with other banks, and no such bank shall be required to carry or maintain reserve other than such as is required under the terms of the Federal Reserve Act.

(e)        Supervision and Examination of Bank.  Any such bank shall continue to be subject to the supervision and examination required by the laws of this State, except that the Federal Reserve Board shall have the right, if it deems necessary, to make examinations; and the authorities of this State having supervision over such banks may disclose to the Federal Reserve Board, or to the examiners duly appointed by it, all information in reference to the affairs of any bank which has become, or desires to become, a member of a federal reserve bank. (1921, c. 4, s. 42; C.S., s. 220(q).)



§ 53-62. Establishment of branches; limited service facilities; and off-premises customer-bank communications terminals.

§ 53‑62.  Establishment of branches; limited service facilities; and off‑premises customer‑bank communications terminals.

(a)        The word "capital" as used in this section means capital stock and unimpaired surplus.

(b)        A bank doing business under this Chapter may establish branches or limited service facilities within this State after having first obtained the written approval of the Commissioner of Banks, which approval may be given or withheld by the Commissioner of Banks, in his discretion. The Commissioner of Banks, in exercising such discretion, shall take into account, but not by way of limitation, such factors as the financial history and condition of the applicant bank, the adequacy of its capital structure, its future earnings prospects, and the general character of its management. Such approval shall not be given until he shall find (i) that the establishment of such branch or limited service facility will meet the needs and promote the convenience of the community to be served by the bank, and (ii) that the probable volume of business and reasonable public demand in such community are sufficient to assure and maintain the solvency of said branch or limited service facility and of the existing bank or banks in said community.

(c)       (1)        A branch or limited service facility of a bank shall be operated as a branch or office of and under the name of the bank, and under the control and direction of the board of directors and executive officers of the bank. The board of directors of the bank shall elect such officers as may be required to properly conduct the business of any branch or limited service facility.

(2)        The Commissioner of Banks shall not authorize the establishment of a branch until he is satisfied that the applicant bank has sufficient capital to maintain a minimum capital to asset ratio as the Commissioner of Banks, in his discretion, may require. In determining such ratio the Commissioner of Banks shall give due consideration to (i) the amount of capital required to support the bank's projected growth, (ii) the bank's earnings history and projected earnings, (iii) the quality of the bank's assets, (iv) compliance with the fixed asset limitation contained in G.S. 53‑43(3), and (v) the business experience and reputation of bank management.

(3)        The Commissioner of Banks may, on written application by a bank, in his discretion authorize the bank to establish a limited service facility after considering the criteria and making the findings required in subsection (b).

(d)        A limited service facility, upon written request to the Commissioner of Banks, and after meeting the requirements of subsection (c) may convert to a branch. If branch status is granted then the branch shall be subject to all of the conditions and requirements of that type of banking office.

Upon 30 days written notice to the Commissioner of Banks, a bank may discontinue any limited service facility operation; provided, however, if a limited service facility has within five years preceding the proposed closing date been a branch of any bank, it shall comply with the requirements of subsection (e) below before closing.

(d1)      Subject to such rules and regulations as may be prescribed by the State Banking Commission with regard to their use, maintenance and supervision, any bank may establish off the premises of any principal office, branch or limited service facility a customer‑bank communications terminal, point‑of‑sale terminal, automated teller machine, automated banking facility or other direct or remote information‑processing device or machine, whether manned or unmanned, through or by means of which information relating to any financial service or transaction rendered to the public is stored and transmitted, instantaneously or otherwise, to or from a bank or other nonbank terminal; and the establishment and use of such a device or machine shall not be deemed a branch or limited service facility, and the capital requirements and standards for approval of a branch or limited service facility, all as set forth in subsections (b) and (c) of this section, shall not be applicable to the establishment of any such off‑premises terminal device or machine.

(e)        A bank may, upon resolution by the board of directors, discontinue a branch office subject to the following:

(1)        The bank shall notify the Commissioner in writing of its intent to close a branch not later than 90 days prior to the proposed closing date. Such notice shall include a detailed statement of the reasons for the decision to close a branch and statistical or other information in support of such reasons.

(2)        The bank shall provide a notice of its intent to close a branch to its customers. Such notice shall be posted in a conspicuous manner on the branch premises for a period of 30 days prior to the proposed closing date, and shall either be included in at least one of any regular account statements mailed to customers of such branch, or in a separate mailing to such customers. The later notice shall be given at least 90 days prior to the proposed closing date.

No branch shall be closed until approved by the Commissioner of Banks, provided, however, the consolidation of two or more branches into a single location in the same vicinity shall not be considered a closure subject to the provisions of this subsection.

(f)         Any action taken by the Commissioner of Banks pursuant to this section shall be subject to review by the State Banking Commission which shall have the authority to approve, modify or disapprove any action taken or recommended by the Commissioner of Banks. (1921, c. 4, s. 43; Ex. Sess. 1921, c. 56, s. 2; C.S., s. 220(r); 1927, c. 47, s. 8; 1931, c. 243, s. 5; 1933, c. 451, s. 1; 1935, c. 139; 1947, c. 990; 1953, c. 1209, ss. 2, 5; 1963, c. 793, s. 3; 1967, c. 789, s. 11; 1975, cc. 553, 850; 1983, c. 214, s. 5; 1989, c. 187, s. 7; 1995, c. 129, s. 13; 2002‑29, s. 1.)



§ 53-63. Unlawful issuing of certificate of deposit.

§ 53‑63.  Unlawful issuing of certificate of deposit.

It shall be unlawful for any bank to issue any certificate of deposit or other negotiable instrument of its indebtedness to the holder thereof except for lawful money of the United States, checks, drafts, or bills of exchange which are the actual equivalent of such money. Any officer or employee of any bank violating the provisions of this section shall be guilty of a Class 1 misdemeanor. (1921, c. 4, s. 44; C.S., s. 220(s); 1993, c. 539, s. 418; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 129, s. 14.)



§ 53-64. Loans secured by bank's own stock or stock of parent bank holding company.

§ 53‑64.  Loans secured by bank's own stock or stock of parent bank holding company.

(a)        It shall be lawful for a bank to make a loan secured by the pledge of its own shares of stock or the stock of its parent holding company; provided that whenever any bank shall exercise its security interest in the shares of the bank or its parent holding company upon a loan default or other transfer, it shall dispose of all of such shares of stock within a period of six months. If such stock has not been disposed of within six months, the same shall be charged to profit and loss and no longer carried as an asset of the bank. The Commissioner may extend the six‑month period not to exceed an additional six months.

(b)        A bank may not make a loan to finance the purchase of or to carry its stock or the stock of its parent holding company. For purposes of this subsection, the phrase "to carry" shall have the meaning set forth in 12 C.F.R. Part 221, by the Board of Governors of the Federal Reserve System.

(c)        A bank may not purchase any portion of its shares of stock, nor the stock of its parent holding company, unless the same is purchased or pledged to the bank to prevent a loss upon a debt previously contracted in good faith. In the event the bank shall become the owner of its shares, or those of its parent holding company, the bank shall dispose of the same as provided in subsection (a) of this section. (1921, c. 4, s. 45; C.S., s. 220(t); 1927, c. 47, s. 9; 1983, c. 214, s. 6; 1995, c. 296, s. 1.)



§ 53-65. Deposits payable on demand.

§ 53‑65.  Deposits payable on demand.

Any bank may receive deposits of funds subject to withdrawals or to be paid upon the checks of the depositor. All deposits in such banks shall be payable on demand, without notice, except when the contract of deposit shall otherwise provide. (1921, c. 4, s. 46; C.S., s. 220(u).)



§ 53-66. Repealed by Session Laws 1983, c. 214, s. 7, effective April 22, 1983.

§ 53‑66.  Repealed by Session Laws 1983, c. 214, s. 7, effective April 22, 1983.



§ 53-67. Banks controlled by boards of directors.

§ 53‑67.  Banks controlled by boards of directors.

The corporate powers, business, and property of banks doing business under this Chapter shall be exercised, conducted, and controlled by its board of directors, which shall meet at least quarterly. Such board shall consist of not less than five directors, to be chosen by the stockholders, and shall hold office for the term for which they are elected, and until their successors are elected and qualified. The annual meeting of stockholders for the election of directors shall be held at such time as may be designated by the charter or the bylaws of the bank but shall be held not later than June 30 each year; provided, however, that any bank which has been open for business for fewer than 12 months as of June 30 of the current year shall hold its first annual meeting by not later than June 30 of the following year. In addition to the foregoing powers relating to the fixing of the number and the election of directors, the stockholders of a bank, at any stockholders' meeting, special or annual, may authorize not more than two additional directorships which may be left unfilled and to be filled in the discretion of the directors of the institution during the interval between such stockholders' meetings. Aside from the specific provisions of this section, the number, election, term and classification of the directors of banks doing business under this Chapter shall be governed by the provisions of the North Carolina Business Corporation Act. (1921, c. 4, s. 48; C.S., s. 220(w); 1925, c. 170; 1965, c. 188; 1967, c. 789, s. 12; 1983, c. 24, ss. 1, 2; 1989, c. 187, s. 8; 1989 (Reg. Sess., 1990), c. 1024, s. 3; 2004‑171, s. 2.)



§ 53-68. Statements showing deposits of State and State officials.

§ 53‑68.  Statements showing deposits of State and State officials.

All banks in which any money is on deposit by the State of North Carolina or any of the officials thereof shall, in their published statements as by law required, show the amount of money on deposit in such bank to the credit of the State or of any official thereof; and no officials of the State shall deposit money in any bank which shall refuse to comply with the provisions of this section. (1923, c. 211, s. 1; C.S., s. 220(x).)



§ 53-69. Repealed by Session Laws 1945, c. 635.

§ 53‑69.  Repealed by Session Laws 1945, c. 635.



§ 53-70. No fees on remittances covering checks.

§ 53‑70.  No fees on remittances covering checks.

No bank or trust company in this State shall charge a fee on remittances covering checks. (1921, c. 20, s. 1; C.S., s. 220(z); 1971, c. 244, s. 1.)



§ 53-71. Checks payable in exchange.

§ 53‑71.  Checks payable in exchange.

In order to prevent accumulation of unnecessary amounts of currency in the vaults of the banks and trust companies chartered by this State, all checks drawn on said banks and trust companies shall, unless specified on the face thereof to the contrary by the maker or makers thereof, be payable at the option of the drawee bank, in exchange drawn on the reserve deposits of said drawee bank when any such check is presented by or through any federal reserve bank, post office, or express company, or any respective agents thereof. (1921, c. 20, s. 2; C.S., s. 220(aa).)



§ 53-72. Repealed by Session Laws 1971, c. 244, s. 3.

§ 53‑72.  Repealed by Session Laws 1971, c. 244, s. 3.



§ 53-73. Checks exempted.

§ 53‑73.  Checks exempted.

All checks drawn on the banks and trust companies in this State in payment of obligations due the State of North Carolina or the federal government shall be exempt from the provisions of G.S. 53‑71. (1921, c. 20, s. 4; C.S., s. 220(cc); 1971, c. 244, s. 2.)



§ 53-74. Repealed by Session Laws 1971, c. 244, s. 3.

§ 53‑74.  Repealed by Session Laws 1971, c. 244, s. 3.



§ 53-75. Statement of account from bank to depositor deemed final adjustment if not objected to within five years; statements of account to be rendered annually or on request.

§ 53‑75.  Statement of account from bank to depositor deemed final adjustment if not objected to within five years; statements of account to be rendered annually or on request.

When a statement of account has been rendered by a bank to a depositor accompanied by vouchers, if any, which are the basis for debit entries in such account, or the depositor's passbook has been written up by the bank showing the condition of the depositor's account and delivered to such depositor with like accompaniment of vouchers, if any, such account shall, after the period of five years from the date of its rendition in the event no objection thereto has been theretofore made by the depositor, be deemed finally adjusted and settled and its correctness conclusively presumed and such depositor shall thereafter be barred from questioning the incorrectness of such account for any cause. Every bank operating under this Chapter shall render a statement of account for each deposit account, including NOW or similar accounts, at least annually to the last known address of the depositor; provided, however, such statements are not required for time deposits, or for savings deposits evidenced by passbooks. Every bank operating under this Chapter shall render a statement of account for each deposit account, including demand, time, savings, NOW, and other similar accounts upon receipt of an appropriate request reasonably made by a depositor. (1929, c. 188, s. 1; 1981, c. 671, s. 11.)



§ 53-76. Depositor not relieved from exercising diligence as to errors.

§ 53‑76.  Depositor not relieved from exercising diligence as to errors.

Nothing in the preceding section [G.S. 53‑75] shall be construed to relieve the depositor from the duty now imposed by law of exercising due diligence in the examination of such account and vouchers, if any, when rendered by the bank. (1929, c. 188, s. 2; 1981, c. 599, s. 19.)



§ 53-77. Governor empowered to proclaim banking holidays.

§ 53‑77.  Governor empowered to proclaim banking holidays.

The Governor is hereby authorized and empowered, by and with the advice and consent of the Council of State, to name and set apart such day or days, as he may from time to time designate, as banking holidays. During such period of holidays, all the ordinary and usual operations and business of all banking corporations, State or national, in this State shall be suspended, and during such period no banking corporation shall pay out or receive deposits, make loans or discounts, transfer credits, or transact any other banking business whatsoever: Provided, however, that during any such holiday, including the holiday validated in this section, the Commissioner of Banks, with the approval of the Governor, may permit any or all such banking institutions to perform any or all of the usual banking functions.

The banking holiday heretofore proclaimed by the Governor of this State for Monday, Tuesday and Wednesday, March 6, 7, and 8, 1933 is hereby approved and validated, and the said days are hereby declared to be banking holidays in the State of North Carolina. (1933, c. 120, ss. 1, 2.)



§ 53-77.1: Repealed by Session Laws 1989, c. 187, s. 9.

§ 53‑77.1: Repealed by Session Laws 1989, c.  187, s. 9.



§ 53-77.1A. Days and hours of operation.

§ 53‑77.1A.  Days and hours of operation.

A bank as defined in G.S. 53‑1 or G.S. 53‑136, or any branch or limited service facility thereof located in this State, may operate on such days and during such hours, and may observe such holidays, as the bank's board of directors shall designate. (1989, c. 187, s. 10; 1995, c. 129, s. 15; 1995 (Reg. Sess., 1996), c. 556, s. 2.)



§ 53-77.2. Repealed by Session Laws 1971, c. 319, s. 2.

§ 53‑77.2.  Repealed by Session Laws 1971, c. 319, s. 2.



§ 53-77.2A: Repealed by Session Laws 1995 (Regular Session, 1996), c. 556, s. 1.

§ 53‑77.2A:  Repealed by Session Laws 1995 (Regular Session, 1996), c.  556, s. 1.



§ 53-77.3. Banks suspending business during an emergency.

§ 53‑77.3.  Banks suspending business during an emergency.

(a)        As used in this section, unless the context otherwise requires:

(1)        "Bank" includes commercial banks, industrial banks, trust companies, any branch or agency of a foreign banking organization, any person or association of persons lawfully carrying on the business of banking, whether incorporated or not, and, to the extent that the provisions hereof are not inconsistent with and do not infringe upon paramount federal law, also includes national banks.

(2)        "Emergency" means any condition or occurrence, which may interfere physically with the conduct of normal business operations at one or more or all of the offices of a bank, or which poses an imminent or existing threat to the safety or security of persons or property, or both. Without limiting the generality of the foregoing, an emergency may arise as a result of any one or more of the following: fire; flood; earthquake; hurricanes; wind, rain, or snow storms; labor disputes and strikes; power failures; transportation failures; interruption of communication facilities; shortages of fuel, housing, food, transportation or labor; robbery or attempted robbery; actual or threatened enemy attack; epidemics or other catastrophes; riots, civil commotions, and other acts of lawlessness or violence, actual or threatened.

(3)        "Office" means any place at which a bank transacts its business or conducts operations related to its business.

(4)        "Officers" means the person or persons designated by the board of directors, board of trustees, or other governing body of a bank, to act for the bank in carrying out the provisions of this section or, in the absence of any such designation or of the officer or officers so designated, the president or any other officer currently in charge of the bank or of the office or offices in question.

(b)        Whenever the Commissioner of Banks is of the opinion that an emergency exists, or is impending, in this State or in any part or parts of this State, he may authorize banks located in the affected area or areas to close any or all of their offices. In addition, if the Commissioner is of the opinion that an emergency exists, or is impending, which affects, or may affect, a particular bank or banks, or a particular office or offices thereof, but not banks located in the area generally, he may authorize the particular bank or banks, or office or offices so affected, to close.  In addition, the Commissioner of Banks may in the interest of national defense authorize any bank, or any of its offices, to open or close, for the transaction of business. The office or offices so closed shall remain closed until the Commissioner declares that the emergency has ended, or until such earlier time as the officers of the bank determine that one or more offices, previously closed because of the emergency, should reopen, and, in either event, for such further time thereafter as may reasonably be required to reopen.

In the event communications systems should be so disrupted as to make it impossible or impractical for a bank official to communicate with the Commissioner of Banks, the bank officer or manager or other person in charge of any such bank or branch bank may close said office without prior approval of the Commissioner of Banks provided he gives prompt notice thereof to the Commissioner as soon as communications have been restored.

(c)        Any day on which a bank, or any one or more of its offices, is closed during all or any part of its normal banking hours pursuant to the authorization granted under this section shall be, with respect to such bank or, if not all of its offices are closed, then with respect to any office or offices which are closed, a legal holiday for all purposes with respect to any banking business of any character. No liability, or loss of rights of any kind, on the part of any bank, or director, officer, or employee thereof, shall accrue or result by virtue of any closing authorized by this section.

(d)        The provisions of this section shall be construed and applied as being in addition to, and not in substitution for or limitation of, any other law of this State or of the United States authorizing the closing of a bank or excusing the delay by a bank in the performance of its duties and obligations because of emergencies or conditions beyond the bank's control, or otherwise. (1971, c. 465; 1985, c. 677, s. 5; 1989, c. 187, s. 12.)



§ 53-78. Appointment of executive and loan committees by directors.

Article 7.

Officers and Directors.

§ 53‑78.  Appointment of executive and loan committees by directors.

The board of directors shall appoint an executive committee or committees, each of which shall be composed of at least three of its members with such duties and powers as are defined by the regulations or bylaws, who shall serve until their successors are appointed. Such executive committee or committees shall meet as often as the board of directors may require, except that the executive committee or committees shall meet at least once during each month in which there is no meeting of the board of directors, and approve or disapprove all loans and investments. All loans and investments shall be made under such rules and regulations as the board of directors may prescribe.

The board of directors may appoint, in addition to the executive committee or committees, a general loan committee, the membership of which shall include at least three directors and such officers of the bank as may be appointed, with such duties and powers with respect to making loans and investments as are defined in the bylaws or by resolution of the board of directors, the members of such general loan committee to serve until their successors are appointed. Such general loan committee, if appointed, shall meet as often as the bylaws or resolution of the board of directors may require, which shall not be less frequently than once each month, and approve or disapprove all such loans and investments as may be required by the bylaws or by resolution of the board of directors to be submitted to the general loan committee. The board of directors of any bank, which has branches, may appoint, in addition to a general loan committee, a loan committee for the parent bank and for any branch, each of which committees shall include at least three members who are officers or members of the local advisory board for such parent bank or branch, with such duties and powers with respect to approving or disapproving loans and investments as may be defined in the bylaws or by resolution of the board of directors, and under such rules and regulations as the board of directors may prescribe. Such loans and investments as are authorized or approved by a general loan committee or either of the other loan committees hereinabove provided for may, but need not, be approved or disapproved by the executive committee or committees. All loans and investments made, however, shall be authorized or approved by either the executive committee or committees, a general loan committee, or one of the other loan committees herein provided for. (1921, c. 4, s. 49; C.S., s. 221(a); 1951, c. 167, s. 1; 1989, c. 187, s. 13; 1995, c. 129, s. 16.)



§ 53-79. Minutes of meetings of directors and executive and loan committees.

§ 53‑79.  Minutes of meetings of directors and executive and loan committees.

Minutes shall be kept of all meetings of the board of directors, executive committee or committees, and of the loan committee or committees, if appointed, and the same shall be recorded in a book or books which shall be kept for that purpose; which book or books shall be kept on file in the bank. Such minutes shall show a record of the action taken by the board of directors, the executive committee or committees and the loan committee or committees on all loans, discounts, and investments made, authorized or approved, and such further action as the board of directors and the executive committee or committees shall take concerning the conduct, management and welfare of the bank. The minutes of the executive committee and all committees authorizing or approving loans and investments, showing the actions taken by such committees since the last meeting of the board of directors, shall be submitted to the board of directors at each meeting of the board. (1921, c. 4, s. 50; C.S., s. 221(b); 1951, c. 167, s. 2.)



§ 53-80. Qualifications of directors.

§ 53‑80.  Qualifications of directors.

Every director of a bank doing business under this Chapter shall be the owner and holder of shares of stock in the bank representing not less than one thousand dollars ($1,000) book value as of the last business day of the calendar year immediately prior to the election of such director. For the purpose of this section, book value shall consist of common capital stock, unimpaired surplus, undivided profits, and reserves for contingencies if any such reserves are segregations of capital. Where directors are appointed during the interval between stockholders' meetings pursuant to the provisions of G.S. 53‑67, such directors shall hold the required qualifying shares as of the time of their appointment. Notwithstanding the proviso at the end of this section, where the bank is a wholly owned subsidiary, the required qualifying shares shall be shares in the parent corporation, whether or not the bank was doing business before February 18, 1921. And every such director shall hold the shares in the director's own name unpledged and unencumbered in any way. Provided, however, shares of the bank or parent corporation stock held in an individual retirement account or other retirement account of a bank director, over which the director has investment authority, shall be considered qualifying shares for the purpose of this section. The office of any director at any time violating any of the provisions of this section shall immediately become vacant, and the remaining directors shall declare that director's office vacant and proceed to fill such vacancy forthwith. Not less than one‑half of the directors of every bank doing business under this Chapter shall be residents of the State of North Carolina or any state in which the bank has a branch: Provided, that as to banks doing business before February 18, 1921, the requirements as to amount of stock owned by a director shall not apply unless the Commissioner of Banks shall rule that the director is not bona fide discharging the director's duties. (1921, c. 4, s. 51; C.S., s. 221(c); 1931, c. 243, s. 5; 1979, c. 483, s. 8; 1983, c. 214, s. 8; 1999‑72, s. 1; 2001‑263, s. 8.)



§ 53-81. Directors shall take oath.

§ 53‑81.  Directors shall take oath.

Every director shall, within 30 days after his election, take and subscribe, in duplicate, an oath that he will diligently and honestly perform his duties in such office; and that he is the owner in good faith of the shares of stock of the bank required to qualify him for such office, standing in his own name on its books, and one of such oaths shall forthwith be filed with the Commissioner of Banks, and the other shall be kept on file in the bank. (1921, c. 4, s. 52; C.S., s. 221(d); 1931, c. 243, s. 5.)



§ 53-82. Liability of directors.

§ 53‑82.  Liability of directors.

Any director of any bank who shall knowingly violate, or who shall knowingly permit to be violated by any officers, agents, or employees of such bank, any of the provisions of this Chapter shall be held personally and individually liable for all damages which the bank, its stockholders or any other person shall have sustained in consequence of such violation. Any aggrieved stockholder in any bank in liquidation may prosecute an action for the enforcement of the provisions of this section. Only one such action may be brought. The procedure shall follow as nearly as may be that prescribed by G.S. 44‑14, relative to suits on bonds of contractors with municipal corporations. (1921, c. 4, s. 53; C.S., s. 221(e); 1935, c. 464.)



§ 53-83. Examining committee of directors.

§ 53‑83.  Examining committee of directors.

A committee of at least three directors or stockholders shall be appointed annually to examine, or to superintend the examination of the assets and the liabilities of the bank, and to report to the board of directors the result of such examination. The committee, with the approval of the board of directors, may provide for such examinations by a certified public accountant or clearinghouse examiner in any city where such examination is provided for by the rules of such clearinghouse association. A copy of such report of examination, which is herein required to be made, attested, and verified under oath by the signature of at least three members of such committee, shall forthwith be filed with the Commissioner of Banks. (1921, c. 4, s. 54; C.S., s. 221(f); 1931, c. 243, s. 5.)



§ 53-84. Depositories designated by directors.

§ 53‑84.  Depositories designated by directors.

By resolution of the board of directors, other banks organized under the laws of this State, or of another state, or under the laws of the United States, shall be designated as depositories or reserve banks in which a part of such bank's reserve shall be deposited, subject to payment on demand. A copy of such resolution shall, upon its adoption, be forthwith certified to the Commissioner of Banks and the depository so designated shall be subject to the approval of the Commissioner of Banks. For causes which he may deem adequate, the Commissioner of Banks shall have authority at any time to withdraw such approval.

A bank may deposit funds in a bank of a foreign country, but such deposits shall not constitute any part of its reserve as defined in G.S. 53‑51. (1921, c. 4, s. 55; C.S., s. 221(g); 1931, c. 243, s. 5; 1967, c. 789, s. 14; 1991, c. 677, s. 8.)



§ 53-85. Shareholders' book.

§ 53‑85.  Shareholders' book.

The directors shall provide a book in which shall be kept the name and resident address of each shareholder of record, the number of shares held by each, the time when such person became a shareholder, together with all transfer of stock, stating the time when made, the number of shares and by whom transferred, which book shall be subject to the inspection of the directors, officers, and shareholders of record of the bank at all times during the usual hours for the transaction of business. (1921, c. 4, s. 56; C.S., s. 221(h); 1989, c. 187, s. 14.)



§ 53-86. Directors, officers, etc., accepting fees, etc.

§ 53‑86.  Directors, officers, etc., accepting fees, etc.

No gift, fee, commission, or brokerage charge shall be received, directly or indirectly, by any officer, director, or employee of any bank doing business under this Chapter, on account of any transaction to which the bank is a party.  Any officer, director, employee, or agent who shall violate the provisions of this section shall be guilty of a Class 3 misdemeanor, and shall be and thereafter remain ineligible as an officer, director, or employee of any bank doing business under this Chapter.  Nothing in this section shall be construed to prevent the payment of necessary and proper fees to any licensed attorney or licensed real estate broker or salesman, who is a director but not an officer or employee of the bank for professional services rendered, and nothing in this section shall be construed to apply to commissions on insurance and surety bond premiums. (1921, c. 4, s. 57; C.S., s. 221(i); 1947, c. 695; 1971, c. 272; 1993, c. 539, s. 419; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 53-87. Directors may declare dividends.

§ 53‑87.  Directors may declare dividends.

The board of directors of any bank may declare a dividend of so much of its undivided profits as they may deem expedient, subject to the requirements hereinafter provided. When the surplus of any bank having a capital stock of fifteen thousand dollars ($15,000) or more is less than fifty percent (50%) of its paid‑in capital stock, such bank shall not declare any dividend until it has transferred from undivided profits to surplus twenty‑five percent (25%) of said undivided profits, or any lesser percentage that may be required to restore the surplus to an amount equal to fifty percent (50%) of the paid‑in capital stock. When the surplus of any bank having a capital stock of less than fifteen thousand dollars ($15,000) is less than one hundred percent (100%) of its paid‑in capital stock, such bank shall not declare any dividend until it has transferred from undivided profits to surplus fifty percent (50%) of said undivided profits, or any lesser percentage that may be required to restore the surplus to an amount equal to one hundred percent (100%) of the paid‑in capital stock. In order to ascertain the undivided profits from which such dividend may be made, there shall be charged and deducted from the actual profits:

(1)        All ordinary and extraordinary expenses, paid or incurred, in managing the affairs and transacting the business of the bank;

(2)        Interest paid or then due on debts which it owes;

(3)        All taxes due;

(4)        All overdrafts over one thousand dollars ($1,000) which have been standing on the books of the bank for a period of 60 days or longer;

(5)        All losses sustained by the bank. In computing the losses, there shall be included debts owing the bank which have become due and are not in process of collection, and on which interest for one year or more is due and unpaid, unless said debts are well secured; and debts reduced to final judgments which have been unsatisfied for more than one year and on which no interest has been paid for a period of one year, unless said judgments are well secured.

(6)        All investments carried on its books, which are prohibited under the provisions of this Chapter, or rules and regulations made by the Commissioner of Banks, pursuant to the powers conferred under this Chapter. (1921, c. 4, s. 58; C.S., s. 221(j); 1927, c. 47, s. 10; 1931, c. 243, s. 5; 1991, c. 677, s. 4.)



§ 53-87.1. Payment of dividends on preferred shares issued to the United States Treasury.

§ 53‑87.1.  Payment of dividends on preferred shares issued to the United States Treasury.

(a)        Notwithstanding any other provision of this Chapter, the board of directors of any bank may declare and pay a dividend on preferred shares issued by the bank to the United States Treasury in connection with and as a condition of the bank's participation in the Capital Purchase Program authorized by Title I of the Emergency Economic Stabilization Act of 2008 (Public Law 110‑343).

(b)        Notwithstanding any other provision of this Chapter, with the prior approval of the Commissioner of Banks and subject to any conditions the Commissioner may impose, a bank may issue preferred or preference shares and pay dividends thereon, in order to recapitalize itself.  (2009‑28, s. 1.)



§ 53-88. Use of surplus.

§ 53‑88.  Use of surplus.

The surplus of any bank doing business under this Chapter shall not be used for the purpose of paying expenses or losses until the credit to undivided profits has been exhausted. But any portion of such surplus may be converted into capital stock and distributed as a stock dividend, provided that such surplus shall not thereby be reduced below fifty percent (50%) of the paid‑in capital of such bank, having a paid‑in capital of fifteen thousand dollars ($15,000) or more. When the surplus of any bank having a capital stock of less than fifteen thousand dollars ($15,000) shall reach an amount equal to one hundred percent (100%) of its paid‑in capital, the board of directors of such bank shall declare a dividend of fifty percent (50%) of said surplus and distribute the same as a stock dividend: Provided, that where the distribution of such a stock dividend would increase the capital stock of any bank to an amount greater than fifteen thousand dollars ($15,000), the board of directors of such bank may, in its discretion, declare a stock dividend of only so much of said surplus as will be necessary to increase the stock of the said bank to fifteen thousand dollars ($15,000). (1921, c. 4, s. 59; C.S., s. 221(k).)



§ 53-89. Overdrafts, payment by officer, etc.

§ 53‑89.  Overdrafts, payment by officer, etc.

Any officer (other than a director), or employee of a bank, who shall permit any customer or other person to overdraw his account, or who shall pay any check or draft, the paying of which shall overdraw any account, unless the same shall be authorized by the board of directors or by a committee of such board authorized to act, shall be personally and individually liable to such bank for the amounts of such overdrafts. (1921, c. 4, s. 60; C.S., s. 221(l).)



§ 53-90. Officers and employees shall give bond.

§ 53‑90.  Officers and employees shall give bond.

The active officers and employees of any bank before entering upon their duties shall give bond to the bank in a bonding company authorized to do business in North Carolina, in the amount required by the directors and upon such form as may be approved by the Commissioner of Banks, the premium for same to be paid by the bank. The Commissioner of Banks or directors of such bank may require an increase of the amount of such bond whenever they may deem it necessary. If injured by the breach of any bond given hereunder, the bank so injured may put the same in suit and recover such damages as it may have sustained. (1921, c. 4, s. 61; Ex. Sess., 1921, c. 18; C.S., s. 221(m); 1927, c. 47, s. 11; 1929, c. 72, s. 2; 1931, c. 243, s. 5.)



§ 53-91: Repealed by Session Laws 1995, c. 129, s. 17.

§ 53‑91:  Repealed by Session Laws 1995, c.  129, s. 17.



§ 53-91.1. Assets to be written off.

§ 53‑91.1.  Assets to be written off.

Every bank doing business under this Chapter shall be required to write off any asset, or portion thereof, which, following the most recent report of examination issued by the Commissioner of Banks, is classified as uncollectible.  Provided, however, such asset need not be written off if the same is secured by collateral acceptable to the Commissioner. (1991, c. 677, s. 5.)



§ 53-91.2. Loans to executive officers.

§ 53‑91.2.  Loans to executive officers.

No bank may extend credit to any of its executive officers nor a firm or partnership of which such executive officer is a member, nor a company in which such executive officer owns a controlling interest, unless the extension of credit is made on substantially the same terms, including interest rates and collateral, as those prevailing at the time for comparable transactions by the bank with persons who are not employed by the bank, and provided further that the extension of credit does not involve more than the normal risk of repayment. This general prohibition shall not prevent an executive officer from obtaining loans on terms and conditions that are available to all employees of the bank. For the purposes of this section, the term "executive officer" shall mean an officer who has authority to participate in major policy‑making functions of the bank. Provided further, the maximum amount of such loans shall be that as prescribed by applicable federal banking regulations. (1995, c. 129, s. 18; 1999‑72, s. 2.)



§ 53-91.3. Directors defined; appointment of advisory directors.

§ 53‑91.3.  Directors defined; appointment of advisory directors.

(a)        Unless otherwise expressly provided, reference to "director" or "board of directors" shall mean a director of the banking corporation as elected by the shareholders pursuant to North Carolina corporation law.

(b)        The board of directors so elected by the shareholders may, consistent with a bank's articles of incorporation or bylaws, appoint advisory directors to perform such duties as prescribed by the board with respect to local offices and branches of any bank chartered under Chapter 53 of the General Statutes. (1995, c. 129, s. 18.)



§ 53-92. Appointment of Commissioner of Banks; State Banking Commission.

Article 8.

Commissioner of Banks and State Banking Commission.

§ 53‑92.  Appointment of Commissioner of Banks; State Banking Commission.

(a)        On or before April 1, 1983, and quadrennially thereafter, the Governor shall appoint a Commissioner of Banks subject to confirmation by the General Assembly by joint resolution. The name of the Commissioner of Banks shall be submitted to the General Assembly on or before February 1, of the year in which the term of his office begins. The term of office for the Commissioner of Banks shall be four years. In case of a vacancy in the office of Commissioner of Banks for any reason prior to the expiration of his term of office, the name of his successor shall be submitted by the Governor to the General Assembly, not later than four weeks after the vacancy arises. If a vacancy arises in the office when the General Assembly is not in session, the Commissioner of Banks shall be appointed by the Governor to serve on an interim basis pending confirmation by the General Assembly.

(b)        The State Banking Commission, which has heretofore been created, shall consist of the State Treasurer, who shall serve as an ex officio member thereof, 19 members appointed by the Governor, and two members appointed by the General Assembly under G.S. 120‑121, one of whom shall be appointed upon the recommendation of the President Pro Tempore of the Senate and one of whom shall be appointed upon the recommendation of the Speaker of the House of Representatives. The Governor shall appoint five practical bankers, 11 persons selected primarily as representatives of the borrowing public, and two chief executive officers of State savings institutions. The person appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate shall be a practical banker. The person appointed by the General Assembly upon the recommendation of the Speaker of the House shall be a person selected primarily as a representative of the borrowing public. The persons selected primarily as representatives of the borrowing public shall not be employees or directors of any financial institution nor shall they have any interest in any regulated financial institution other than as a result of being a depositor or borrower. Under this section, no person shall be considered to have an interest in a financial institution whose interest in any financial institution does not exceed one‑half of one percent (1/2 of 1%) of the capital stock of that financial institution. These members of the Commission shall be selected so as to fully represent the consumer, industrial, manufacturing, professional, business and farming interests of the State. No person shall serve on the Commission for more than two complete consecutive terms. As the terms of office of the appointive members of the Commission expire, their successors shall be appointed by the person appointing them, for terms of four years each. Any vacancy occurring in the membership of the Commission shall be filled by the appropriate appointing officer for the unexpired term, except that vacancies among members appointed by the General Assembly shall be filled in accordance with G.S. 120‑122. The appointed members of the Commission shall receive subsistence and travel expenses at the rates set forth in G.S. 120‑3.1. The subsistence and travel expenses shall be paid from the fees collected from the examination of banks as provided by law.

(c)        The Banking Commission shall meet at such time or times, and not less than once every three months, as the Commission shall, by resolution, prescribe, and the Commission may be convened in special session at the call of the Governor, or upon the request of the Commissioner of Banks. The State Treasurer shall be chairman of the said Commission.

No member of said Commission shall act in any matter affecting any bank in which he is financially interested, or with which he is in any manner connected. No member of said Commission shall divulge or make use of any information coming into his possession as a result of his service on such Commission, and shall not give out any information with reference to any facts coming into his possession by reason of his services on such Commission in connection with the condition of any State banking institution, unless such information shall be required of him at any hearing at which he is duly subpoenaed, or when required by order of a court of competent jurisdiction.

A quorum shall consist of a majority of the total membership of the Banking Commission. A majority vote of the members qualified with respect to a matter under review present at that meeting shall constitute valid action of the Banking Commission. The State Treasurer and all disqualified members who are present shall be counted to determine whether a quorum is present at a meeting.

The Commissioner of Banks shall act as the executive officer of the Banking Commission, but the Commission shall provide, by rules and regulations, for hearings before the Commission upon any matter or thing which may arise in connection with the banking laws of this State upon the request of any person interested therein, and review any action taken or done by the Commissioner of Banks.

(d)        The Banking Commission is hereby vested with full power and authority to supervise, direct and review the exercise by the Commissioner of Banks of all powers, duties, and functions now vested in or exercised by the Commissioner of Banks under the banking laws of this State. Upon an appeal to the Banking Commission by any party from an order entered by the Commissioner of Banks following an administrative hearing pursuant to Article 3A of Chapter 150B of the General Statutes, the chairman of the Commission may appoint an appellate review panel of not less than five members to review the record on appeal, hear oral arguments, and make a recommended decision to the Commission. Unless another time period for appeals is provided by this Chapter, any party to an order by the Commissioner of Banks may, within 20 days after the order and upon written notice to the Commissioner, appeal the Commissioner's order to the Banking Commission for review. The notice of appeal shall state the grounds for the appeal and set forth in numbered order the assignments of error for review by the Banking Commission. Failure to state the grounds for the appeal and assignments of error shall constitute grounds to dismiss the appeal. Failure to comply with the briefing schedule provided by the Banking Commission shall also constitute grounds to dismiss the appeal. Upon receipt of a notice of appeal, the Commissioner of Banks shall, within 30 days of the notice, certify to the Commission the record on appeal. Any party to a proceeding before the Banking Commission may, within 20 days after final order of the Commission, petition the Superior Court of Wake County for judicial review of a final determination of any question of law which may be involved. The petition for judicial review shall be entitled "(insert name) Petitioner v. State of North Carolina on Relation of the Banking Commission." A copy of the petition for judicial review shall be served upon the Commissioner of Banks pursuant to G.S. 150B‑46. The petition shall be placed on the civil issue docket of the court and shall have precedence over other civil actions. Within 15 days of service of the petition for judicial review, the Commissioner shall certify the record to the Clerk of Superior Court of Wake County. The standard of review of a petition for judicial review of a final order of the Banking Commission shall be as provided in G.S. 150B‑51(b).  (1931, c. 243, s. 1; 1935, c. 266; 1939, c. 91, s. 1; 1949, c. 372; 1953, c. 1209, ss. 4, 6; 1961, c. 547, s. 2; 1967, c. 789, s. 16; 1969, c. 844, s. 6; c. 920; 1979, c. 478, s. 1; 1981, c. 884, s. 1; 1983, c. 328, ss. 1, 3; 1985, c. 318; 1989, c. 781, s. 41.1; 1995, c. 490, s. 9; 2001‑193, s. 14; 2003‑63, s. 2; 2006‑203, s. 16; 2009‑57, s. 1.)



§ 53-92.1. Commission bound by requirements imposed on Commissioner as to certification of new banks, establishment of branches, etc.

§ 53‑92.1.  Commission bound by requirements imposed on Commissioner as to certification of new banks, establishment of branches, etc.

Notwithstanding any other provisions of this Chapter, the State Banking Commission, in the exercise of its authority to review the action of the Commissioner of Banks, shall be bound by the requirements, conditions and limitations imposed in this Chapter on the Commissioner as to the certification of new banks, establishment of branches or limited service facilities, or any other matters which may properly come before the Commissioner for review. Notwithstanding any other provision of law, members of the Commission may act on any matter before the Commission, provided however, a member may not vote on an application or other proceeding involving an institution in which the member has a financial interest or with which the member is affiliated. (1963, c. 793, s. 4; 1995, c. 129, s. 19; c. 267, ss. 1, 1.1.)



§ 53-93. Powers and duties of Commissioner.

§ 53‑93.  Powers and duties of Commissioner.

The Commissioner of Banks shall have the powers, duties and functions herein given, and in addition thereto such other powers and rights as may be necessary or incident to the proper discharge of the Commissioner's duties. The Commissioner may appoint and assign a member of the staff of the Office of the Commissioner of Banks to preside at administrative hearings required by Article 3A of Chapter 150B of the General Statutes, the Administrative Procedure Act, and make a recommended decision to the Commissioner. (1931, c. 243, s. 2; 2003‑63, s. 3.)



§ 53-93.1. Deputy commissioners.

§ 53‑93.1.  Deputy commissioners.

(a)        The Commissioner of Banks shall appoint, with approval of the Governor, and may remove at his discretion a chief deputy commissioner, who, in the event of the absence, death, resignation, disability or disqualification of the Commissioner of Banks, or in case the office of Commissioner shall for any reason become vacant, shall have and exercise all the powers and duties vested by law in the Commissioner of Banks.

Irrespective of the conditions under which the chief deputy commissioner may exercise the powers and perform the duties of the Commissioner of Banks, pursuant to the preceding paragraph, such chief deputy commissioner, in addition thereto, is hereby authorized and empowered at any and all times, at the discretion of the Commissioner of Banks, to perform such duties and exercise such powers of the Commissioner of Banks in the name of and on behalf of the Commissioner as the Commissioner, in his discretion, may direct.

(b)        In addition to the chief deputy commissioner authorized by subsection (a) of this section, the Commissioner of Banks may appoint deputy commissioners to serve at the Commissioner's pleasure. The deputy commissioners authorized by this subsection shall perform any duties and exercise any powers directed by the Commissioner. (1959, c. 273; 1983, c. 717, s. 8; 1983 (Reg. Sess., 1984), c. 1034, s. 164; 1989, c. 752, s. 39(c); 1995, c. 129, s. 20; 2001‑193, s. 1.)



§ 53-94. Right to sue and defend in actions involving banks; liability to suit.

§ 53‑94.  Right to sue and defend in actions involving banks; liability to suit.

As Commissioner of Banks he is empowered to sue and prosecute or defend in any action or proceeding in any courts of this State or any other state and in any court of the United States for the enforcement or protection of any right or pursuit of any remedy necessary or proper in connection with the subjects committed to him for administration or in connection with any bank or the rights, liabilities, property or assets thereof, under his supervision; but nothing herein shall be construed to render the Commissioner of Banks liable to be sued except as other departments and agencies of the State may be liable under the general law. (1931, c. 243, s. 3.)



§ 53-95. Commissioner to exercise powers under supervision of Banking Commission.

§ 53‑95.  Commissioner to exercise powers under supervision of Banking Commission.

All the powers, duties, and functions granted to or imposed upon the Commissioner of Banks by law shall be exercised by him under the direction and supervision of the Banking Commission, and wherever provision is made in any law now in effect authorizing and permitting the Commissioner of Banks to make rules and regulations with respect to any actions or things required to be done under the banking laws of this State, such rules and regulations shall be made by the Banking Commission, and the words "the Commissioner of Banks," used in such statutes authorizing him to make rules and regulations, shall be construed to mean the Banking Commission, and the words "Banking Commission" substituted in such statutes for "Commissioner of Banks." (1931, c. 243, s. 4; 1939, c. 91, s. 2.)



§ 53-96. Salary of Commissioner; legal assistance.

§ 53‑96.  Salary of Commissioner; legal assistance.

The salary of the Commissioner of Banks shall be fixed by the General Assembly in the Current Operations Appropriations Act.  The Attorney General shall assign an attorney on his staff to work full time with the Banking Commission.  The attorney shall be subject to all provisions of Chapter 126 of the General Statutes relating to the State Personnel System.  The Commission shall fully reimburse the Department of Justice for the compensation, secretarial support, equipment, supplies, records, and other property to support this attorney. (1931, c. 243, s. 6; 1957, c. 541, s. 3; 1979, 2nd Sess., c. 1137, s. 53; 1983, c. 717, s. 9; 1991 (Reg. Sess., 1992), c. 1039, s. 22; 1993, c. 321, s. 206(b), c. 561, s. 83.)



§ 53-96.1. Salaries, promotions, and leave of employees of the Office of the Commissioner of Banks.

§ 53‑96.1.  Salaries, promotions, and leave of employees of the Office of the Commissioner of Banks.

(a)        Repealed by Session Laws 2007‑484, s. 9(a), effective August 30, 2007.

(b)        The exemptions to Chapter 126 of the General Statutes authorized by G.S. 126‑5(c11) for the Office of the Commissioner of Banks and its employees shall be used to develop organizational classification and compensation innovations that will result in the enhanced efficiency of operations. The Office of State Personnel shall assist the Commissioner of Banks in the development and implementation of an organizational structure and human resources programs that make the most appropriate use of the exemptions, including (i) a system of job categories or descriptions tailored to the agency's needs; (ii) policies regarding paid time off for agency personnel and the voluntary sharing of such time off; and (iii) a system of uniform performance assessments for agency personnel tailored to the agency's needs. The Commissioner of Banks may, under the supervision of the Office of State Personnel, develop and implement organizational classification and compensation innovations having the potential to benefit all State agencies. (2005‑284, s. 1; 2007‑484, s. 9(a).)



§ 53-97. Repealed by Session Laws 1983, c. 328, s. 4, effective June 1, 1983.

§ 53‑97.  Repealed by Session Laws 1983, c. 328, s. 4, effective June 1, 1983.



§ 53-98. Seal of office of Commissioner; certification of documents.

§ 53‑98.  Seal of office of Commissioner; certification of documents.

The Commissioner of Banks shall have a seal of office bearing the legend "State of North Carolina  Commissioner of Banks," with such other appropriate device as he may adopt. (1931, c. 243, s. 9.)



§ 53-99. Official records.

§ 53‑99.  Official records.

(a)        The Commissioner of Banks shall keep a record in his office of his official acts, rulings, and transactions which, except as hereinafter provided, shall be open to inspection, examination and copying by any person.

(b)        Notwithstanding any laws to the contrary, the following records of the Commissioner of Banks shall be confidential and shall not be disclosed or be subject to public inspection:

(1)        Records compiled during or in connection with an examination, audit or investigation of any bank, banking office, bank holding company or its nonbank subsidiary, or trust department which operates or has applied to operate under the provisions of this Chapter;

(2)        Records containing information compiled in preparation or anticipation of litigation, examination, audit or investigation;

(3)        Records containing the names of any borrowers from a bank or revealing the collateral given by any such borrower: Provided, however, that every report of insider transactions made by a bank which report is required to be filed with the appropriate State or federal regulatory agency by either State or federal statute or regulation shall be filed with the Commissioner of Banks in a form prescribed by him and shall be open to inspection, examination and copying by any person;

(4)        Records prepared during or as a result of an examination, audit or investigation of any bank, bank affiliate, bank holding company or its nonbank subsidiary, data service center or banking practice by an agency of the United States, or jointly by such agency and the Commissioner of Banks, if such records would be confidential under federal law or regulation;

(4a)      Records prepared during or as a result of an examination, audit or investigation of any bank, bank affiliate, bank holding company or its nonbank subsidiary, data service center or banking practice by a regulatory agency of jurisdiction of the region defined in G.S. 53‑210(11) if these records would be confidential under that jurisdiction's law or regulation;

(5)        Records of information and reports submitted by banks to federal regulatory agencies, if such records would be confidential under federal law or regulation;

(6)        Records of complaints from the public received by the banking department and concerning banks under its supervision if such complaints would or could result in an investigation;

(7)        Records of examinations and investigations of consumer finance licensees;

(7a)      Records of examinations and investigations of licensees under the Money Transmitters Act,  Article 16A of this Chapter;

(7b)      Records of applications, examinations, and investigations of applicants, licensees, and exempt persons under the Mortgage Lending Act, Article 19A of this Chapter;

(7c)      Records of applications and investigations of registrants under the Refund Anticipation Loan Act, Article 20 of this Chapter;

(8)        Records of pre‑need burial contracts maintained pursuant to Article 13B of Chapter 90 of the General Statutes including investigations of such contracts and related credit inquiries;

(9)        Any letters, reports, memoranda, recordings, charts, or other documents which would disclose any information set forth in any of the confidential records referred to in subdivisions (1) through (8).

(c)        Notwithstanding the provisions of subsection (b), the Commissioner of Banks may, by written agreement with any state or federal regulatory agency, share with that agency any confidential information set out in subsection (b) on the condition that the information shared shall be treated as confidential under the applicable laws and regulations governing the recipient agency.

(d)        Nothing in this section of the law shall prohibit a bank, upon approval of the Commissioner of Banks, from disclosing to an insurance carrier, for the purpose of obtaining insurance coverage required by Chapter 53 of the General Statutes, the bank's regulatory rating prepared by the Commissioner's office. Provided however, the insurance underwriter must agree in writing to maintain the confidentiality of such information and to not disclose the same in any manner whatsoever. (1931, c. 243, s. 10; 1977, 2nd Sess., c. 1181, s. 2; 1979, c. 255, s. 1; 1989, c. 9, s. 1; 1989 (Reg. Sess., 1990), c. 881, s. 3; 1995, c. 129, s. 21; 2001‑393, s. 3; 2001‑443, s. 3; 2004‑171, s. 3.)



§ 53-99.1. Confidential records.

§ 53‑99.1.  Confidential records.

(a)        As used in this section:

(1)        "Compliance review committee" means:

a.         An audit, loan review, or compliance committee appointed by the board of directors of a bank or any other person to the extent the person acts at the direction of or reports to a compliance review committee; and

b.         Whose functions are to audit, evaluate, report, or determine compliance with any of the following:

1.         Loan underwriting standards;

2.         Asset quality;

3.         Financial reporting to federal or State regulatory agencies;

4.         Adherence to the bank's investment, lending, accounting, ethical, and financial standards; or

5.         Compliance with federal or State statutory requirements.

(2)        "Compliance review documents" means documents prepared for or created by a compliance review committee.

(3)        "Bank" means a bank chartered under the laws of North Carolina or of the United States and any subsidiaries thereof.

(4)        "Loan review committee" means a person or group of persons who, on behalf of a bank, reviews assets, including loans held by the bank, for the purpose of assessing the credit quality of the loans or the loan application process, compliance with the bank's investment and loan policies and compliance with applicable laws and regulations.

(5)        "Person" means an individual, group of individuals, board, committee, partnership, firm, association, corporation, or other entity.

(b)        Banks chartered under the laws of North Carolina or of the United States shall maintain complete records of compliance review documents, and the documents shall be available for examination by any federal or State bank regulatory agency having supervisory jurisdiction. Notwithstanding Chapter 132 of the General Statutes, compliance review documents in the custody of a bank or regulatory agency are confidential, are not open for public inspection, and are not discoverable or admissible in evidence in a civil action against a bank, its directors, officers, or employees, unless the court finds that the interests of justice require that the documents be discoverable or admissible in evidence. (1995, c. 408, s. 1.)



§ 53-100. General or special investigations of insolvent banks.

§ 53‑100.  General or special investigations of insolvent banks.

Whenever it may appear to be to the public interest, the Governor may cause a general or special investigation to be made of the affairs of any insolvent bank or banks, singly or in related groups, with a view to discovering and establishing the causes of the failure of such bank or banks, and responsibility therefor; and of discovering the dealings with such banks of persons, officers, corporations or municipalities which may have led to such insolvency or which may have endangered or involved any public funds therein. The Governor may assign counsel who shall prosecute such inquiry before the Commissioner of Banks, or a deputy or commissioner appointed by the Commissioner of Banks for the purpose; and the Commissioner of Banks is hereby empowered to conduct such investigation either in person or through such commissioner or deputy appointed by him. The inquiry shall be held at the office of the Commissioner of Banks in the City of Raleigh or at any other place or places in the State designated by the Commissioner of Banks under such rules and regulations as the State Banking Commission may prescribe and may be adjourned from time to time as convenience may require. Attendance of witnesses and production of papers may be required by subpoena under the hand of the Commissioner or his deputy, and on failure of any witness to appear as subpoenaed or his or her failure to produce any books or papers, as called for by such Commissioner or deputy on subpoena or other order due notice shall be served, at the instance of such Commissioner or deputy, of not less than three days to appear before a judge of the superior court residing in or holding courts within the district wherein such witness is subpoenaed or notified to  appear or produce such records or papers, on a day certain and a place named, when such judge shall hear the matter and is authorized to punish such witness as for contempt as he may find on such hearing.

A summary of such investigation shall be made with the findings and recommendations of the Commissioner thereon, and a copy thereof submitted to the Governor, and when the facts shall disclose that any person or persons are criminally responsible, a summary shall be sent to the district attorney of the prosecutorial district as defined in G.S. 7A‑60 likely to have jurisdiction of the matter, whose duty it shall be to have the matter presented to the grand jury for its action. The Governor may employ counsel to assist in the prosecution of any person or persons criminally responsible and fix his compensation and the manner of its payment. (1931, c. 243, s. 11; 1973, c. 47, s. 2; 1987 (Reg. Sess., 1988), c. 1037, s. 90.)



§ 53-101. Clerical help.

§ 53‑101.  Clerical help.

The Commissioner of Banks is empowered to employ sufficient clerical and secretarial help, and other necessary labor to conduct the affairs of the Commissioner's office efficiently and effectively. (1931, c. 243, s. 12; 2005‑284, s. 2.)



§ 53-102. Offices.

§ 53‑102.  Offices.

Suitable offices shall be provided for the Commissioner of Banks in some state‑owned public building in Raleigh. (1931, c. 243, s. 13.)



§ 53-103. Repealed by Session Laws 1945, c. 743, s. 1.

§ 53‑103.  Repealed by Session Laws 1945, c. 743, s. 1.



§ 53-104. Commissioner of Banks shall have supervision over, etc.

§ 53‑104.  Commissioner of Banks shall have supervision over, etc.

Every bank or corporation transacting the business of banking, or doing a banking business in connection with any other business, under the laws of and within this State, and any individual, partnership, association, or corporation which undertakes or attempts to transact the business of banking, or do a banking business in connection with any other business, shall be under the supervision of the Commissioner of Banks. It shall be his duty to execute and enforce through the State bank examiners and such other agents as are now or may hereafter be created or appointed, all laws which are now or may hereafter be enacted relating to banks as defined in this Chapter. For the more complete and thorough enforcement of the provisions of this Chapter, the State Banking Commission is hereby empowered to promulgate such rules not inconsistent with the provisions of this Chapter, as may, in its opinion, be necessary to carry out the provisions of the laws relating to banks and banking as herein defined, and as may be further necessary to insure safe and conservative management of the banks under its supervision taking into consideration the appropriate interest of the depositors, creditors, stockholders, and the public in their relations with such banks. All banks doing business under the provisions of this Chapter shall conduct their business in a manner consistent with all laws relating to banks and banking, and all rules, regulations, and instructions that may be promulgated or issued by the State Banking Commission. (1921, c. 4, s. 63; C.S., s. 222(a); 1931, c. 243, s. 5; 1939, c. 91, s. 2; 1945, c. 743, s. 1; 1979, c. 483, s. 10.)



§ 53-104.1. Examination of nonbanking affiliates.

§ 53‑104.1.  Examination of nonbanking affiliates.

The Commissioner of Banks, at his discretion, may examine the affiliates of a bank doing business under this Chapter to the extent it is necessary to safeguard the interest of depositors and creditors of the bank and of the general public, and to enforce the provisions of this Chapter. The Commissioner may conduct the examination in conjunction with any examination of the bank or affiliate conducted by any other state or federal regulatory authority. For the purpose of this section, the word "affiliate" means any bank holding company of which the bank is a subsidiary and any nonbanking subsidiary of that bank holding company, as "subsidiary" is defined by Section 2 of the Federal Bank Holding Company Act of 1956 (12 U.S.C. Sec. 1841(d), as amended). (1979, c. 483, s. 11.)



§ 53-105. Reports of condition.

§ 53‑105.  Reports of condition.

Every bank shall make to the Commissioner of Banks not less than four reports during each year in the manner and form prescribed by the Commission by regulation. Each such report shall exhibit in detail and under appropriate heads the resources, assets, and liabilities of such bank at the close of business on any past day by the Commissioner of Banks specified, and shall be transmitted to the Commissioner of Banks within 10 days after the receipt of a request or requisition therefor from the Commissioner of Banks; provided, however, the Commissioner of Banks may extend the time for a period not to exceed 30 days for any bank to transmit the reports heretofore required whenever in his judgment such extension is necessary; and in a form prescribed by the Commissioner of Banks; a summary of the report for the quarter ending December 31, shall if required by the Commissioner of Banks, be published in a newspaper published in the county where the bank is located, or if there is no newspaper in the county, then in a newspaper having a general circulation in the county in which such bank is established. Proof of such publication shall be furnished the Commissioner of Banks in such form as may be prescribed by him. (1921, c. 4, s. 64; 1923, c. 148, s. 2; C.S., s. 222(b); 1931, c. 243, s. 5; 1979, c. 483, s. 12; 1989, c. 187, s. 15; 1995, c. 129, s. 22.)



§ 53-106. Special reports.

§ 53‑106.  Special reports.

The Commissioner of Banks may call for special reports whenever in his judgment it is necessary to inform him of the condition of any bank, or to obtain a full and complete knowledge of its affairs. Said reports shall be in and according to the form prescribed by the Commissioner of Banks and shall be published as provided in G.S. 53‑105, if so required by the Commissioner of Banks. The Commissioner of Banks may extend the time for filing special reports for a period not to exceed 30 days. (1921, c. 4, s. 66; C.S., s. 222(d); 1931, c. 243, s. 5; 1981, c. 671, s. 12; 1995, c. 129, s. 23.)



§ 53-107. Penalty for failure to make report.

§ 53‑107.  Penalty for failure to make report.

Every bank failing to make and transmit any report which the Commissioner of Banks is authorized to require by this Chapter, and in and according to the form prescribed by said Commissioner of Banks, within 10 days after the receipt of a request or requisition therefor, or within the extension of time granted by the Commissioner of Banks heretofore provided or failing to publish the reports as required, shall forthwith be notified by the Commissioner of Banks, and if such failure continue for five days after the receipt of such notice, such delinquent bank shall be subject to a penalty of two hundred dollars ($200.00). The penalty herein provided for shall be recovered in a civil action in any court of competent jurisdiction, and it shall be the duty of the Attorney General to prosecute all such actions. (1921, c. 4, s. 67; C.S., s. 222(e); 1931, c. 243, s. 5; 1979, c. 483, s. 13.)



§ 53-107.1. Administrative orders; penalties for violation.

§ 53‑107.1.  Administrative orders; penalties for violation.

(a)        In addition to any other powers conferred by this Chapter, the Commissioner shall have the power to:

(1)        Order any bank, trust company, or subsidiary thereof, or any director, officer, or employee to cease and desist violating any provision of this Chapter or any lawful regulation issued thereunder; and

(2)        Order any bank, trust company, or subsidiary thereof, or any director, officer, or employee to cease and desist from a course of conduct that is unsafe or unsound and which is likely to cause insolvency or dissipation of assets or is likely to jeopardize or otherwise seriously prejudice the interests of a depositor.

(b)        Consistent with Article 3A of Chapter 150B of the General Statutes, notice and opportunity for hearing shall be provided before any of the foregoing actions shall be undertaken by the Commissioner.  Provided, however, in cases involving extraordinary circumstances requiring immediate action, the Commissioner may take such action, but shall promptly afford a subsequent hearing upon application to rescind the action taken.

(c)        The Commissioner shall have the power to subpoena witnesses, compel their attendance, require the production of evidence, administer oaths, and examine any person under oath in connection with any subject related to a duty imposed or a power vested in the Commissioner.

(d)        The Commissioner may impose a civil money penalty of not more than one thousand dollars ($1,000) for each violation by any bank, trust company, or subsidiary thereof, or any director, officer, or employee of an order issued under subdivision (1) of subsection (a) of this section.  Provided further, the Commissioner may impose a civil money penalty of not more than five hundred dollars ($500.00) per day for each day that a bank, trust company, or subsidiary thereof, or any director, officer, or employee violates a cease and desist order issued under subdivision (2) of subsection (a) of this section.

The clear proceeds of civil money penalties imposed pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1991, c. 677, s. 6; 1998‑215, s. 29.)



§ 53-107.2. Review by the Banking Commission; additional penalties.

§ 53‑107.2.  Review by the Banking Commission; additional penalties.

(a)        Administrative orders issued by the Commissioner of Banks and civil money penalties imposed for violation of such orders shall be subject to review by the Banking Commission which shall have power to amend, modify, or disapprove the same at any regular or special meeting.

(b)        Notwithstanding any penalty imposed by the Commissioner of Banks, the Banking Commission may after notice of and opportunity for hearing, impose, enter judgment for, and enforce by appropriate process, a penalty of not more than ten thousand dollars ($10,000) against any bank, trust company, or subsidiary thereof, or against any of its directors, officers, or employees for violating any lawful orders of the Commission or Commissioner of Banks.

The clear proceeds of civil money penalties imposed pursuant to this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1991, c. 677, s. 6; 1998‑215, s. 30.)



§ 53-108. List of shareholders of record to be kept.

§ 53‑108.  List of shareholders of record to be kept.

Every bank doing business under this Chapter shall at all times keep a correct list of its shareholders of record and whenever called upon by the Commissioner of Banks or his duly authorized agent, make available for examination a correct list of all its shareholders of record, the address of each, and the number of shares held by each. Whenever the word "shareholders" is used in this section, the same shall be deemed to include, to the extent available, shareholders of any corporations which own ten percent (10%) or more of the capital stock of any bank doing business under this Chapter or a lesser amount when required by the Commissioner. (1921, c. 4, s. 68; C.S., s. 222(f); 1931, c. 243, s. 5; 1979, c. 483, s. 14; 1989, c. 187, s. 16.)



§ 53-109. Official communications of Commissioner of Banks.

§ 53‑109.  Official communications of Commissioner of Banks.

Each official communication directed by the Commissioner of Banks, or any State bank examiner, to any bank, or to any officer thereof, relating to an examination or investigation conducted or made by the Commissioner of Banks, or containing suggestions or recommendations as to the conduct of the bank shall, if required by the authority submitting same, be submitted by the officer or director receiving it, to the executive committee or board of directors of such bank and duly noted in the minutes of such meeting. The receipt and submission of such notice to the executive committee or board of directors shall be certified to the Commissioner of Banks within such time as he may require, by three members of such committee or board. (1921, c. 4, s. 69; C.S., s. 222(g); 1931, c. 243, s. 5.)



§ 53-110. Banking Commission to prescribe books, records, etc.; retention, reproduction and disposition of records.

§ 53‑110.  Banking Commission to prescribe books, records, etc.; retention, reproduction and disposition of records.

(a)        Whenever in its judgment it may appear to be advisable, the State Banking Commission may issue such rules, instructions, and regulations prescribing the manner of keeping books, accounts, and records of banks as will tend to produce uniformity in the books, accounts, and records of banks of the same class.

(b)        The following provisions shall be applicable to banks and trust companies operating under Chapter 53 of the General Statutes and amendments thereto, and to national banking associations insofar as this section does not contravene paramount federal law:

(1)        Each bank shall retain permanently the minute books of meetings of its stockholders and directors, its capital stock ledger and capital stock certificate ledger or stubs, and all records which the Banking Commission shall in accordance with the terms of this section require to be retained permanently.

(2)        All other bank records shall be retained for such periods as the Banking Commission shall in accordance with the terms of this section prescribe.

(3)        The Banking Commission shall from time to time issue regulations classifying all records kept by banks and prescribing the period for which records of each class shall be retained. Such periods may be permanent or for a lesser term of years. Such regulations may from time to time be amended or repealed, but any amendment or repeal shall not affect any action taken prior to such amendment or repeal. Prior to issuing any such regulations the Commission shall consider:

a.         Actions at law and administrative proceedings in which the production of bank records might be necessary or desirable;

b.         State and federal statutes of limitation applicable to such actions or proceedings;

c.         The availability of information contained in bank records from other sources; and

d.         Such other matters as the Banking Commission shall deem pertinent in order that its regulation will require banks to retain their records for as short a period as is commensurate with the interest of bank customers and stockholders and of the people of this State in having bank records available.

(4)        Any bank may cause any or all records kept by it to be recorded, copied or reproduced by any photographic, photostatic or miniature photographic or reproduction process of any kind which is capable of conversion into written form within a reasonable time and which correctly, accurately, and permanently copies, reproduces or forms a medium for copying or reproducing the original record on a film or other durable material.

(5)        Any such photographic, photostatic or miniature photographic copy or reproduction of any kind, including electronic or computer‑generated data, which is capable of conversion into written form within a reasonable time, shall be deemed to be an original record for all purposes and shall be treated as an original record in all courts and administrative agencies for the purpose of its admissibility in evidence. A facsimile, exemplification or certified copy of any such photographic copy or reproduction shall, for all purposes, be deemed a facsimile, exemplification or certified copy of the original record.

(6)        Any bank may dispose of any record which has been retained for the period prescribed by the Banking Commission or in accordance with the terms of this section for retention of records for its class. (1921, c. 4, s. 70; C.S., s. 222(h); 1931, c. 243, s. 5; 1939, c. 91, s. 2; 1951, c. 166, ss. 1, 2; 1991, c. 677, s. 7.)



§ 53-111. When reserve below legal requirement.

§ 53‑111.  When reserve below legal requirement.

When the reserve of any bank falls below the amount required by law, it shall not make new loans or discounts, otherwise than by discounting or purchasing bills of exchange, payable at sight or on demand, nor make dividends of its profits until the reserve required by law is restored. The Commissioner of Banks shall require any bank whose reserve falls below the amount herein required immediately to make good such reserve. In case the bank fails for 30 days thereafter to make good its reserve the Commissioner of Banks may forthwith take possession of the property and business of such bank until its affairs be adjusted or finally liquidated as provided for in this Chapter. (1921, c. 4, s. 71; C.S., s. 222(i); 1931, c. 243, s. 5.)



§ 53-112. Appraisal of assets of doubtful value.

§ 53‑112.  Appraisal of assets of doubtful value.

If any assets of a bank are of a doubtful or disputed value, an appraisal of such assets may be had by the Commissioner of Banks, and for the purpose of making such appraisal the Commissioner of Banks shall designate one agent as an appraiser and the bank shall designate an agent as an appraiser and the two so chosen shall designate a third. The appraisers so selected shall make an appraisal of the assets so designated as doubtful or disputed and file a written report of their appraisal with the bank and with the Commissioner of Banks. In making such appraisal the appraisers shall determine the actual cash market value of such assets. Such appraisal, when made, shall be accepted as the value of such assets for the purpose of examination or for the purpose of determining the actual cash market value of such assets. The appraisers designated shall not be interested, in any way, either in the bank or as an employee of the Commissioner of Banks and all expenses of such appraisal shall be paid by the bank whose assets are appraised. If any bank required to appoint an appraiser hereunder shall fail for 10 days to appoint an appraiser, the Commissioner of Banks may apply to the clerk of the superior court of the county in which the bank is located for the appointment of such an appraiser, and the clerk shall thereupon make the appointment for the bank. (1927, c. 47, s. 13; 1931, c. 243, s. 5.)



§ 53-113. Certified copies of records as evidence.

§ 53‑113.  Certified copies of records as evidence.

In all civil actions in the courts of this State wherein are involved as evidence or otherwise any of the records of the Commissioner of Banks, a certified copy over the signature and under the seal of the Commissioner of Banks shall be admissible in evidence to the same effect as if produced in court at trial by the proper custodian of the records. (1927, c. 47, s. 14; 1931, c. 243, s. 5.)



§ 53-114. Other powers of State Banking Commission.

§ 53‑114.  Other powers of State Banking Commission.

In addition to all other powers conferred upon and vested in the State Banking Commission, the said Commission, with the approval of the Governor, is hereby authorized, empowered and directed, whenever in its judgment the circumstances warrant it:

(1)        To authorize, permit, and/or direct and require all banking corporations under its supervision, to extend for such period and upon such terms as it deems necessary and expedient, payment of any demand and/or time deposits.

(2)        To direct, require or permit, upon such terms as it may deem advisable, the issuance of evidence of claims against assets of such banking institutions.

(3)        To authorize and direct the creation, in such banking institutions, of special trust accounts for the receipt of new deposits, which deposits shall be subject to withdrawal on demand without any restriction or limitation and shall be kept separate in cash or on deposit in such banking institutions as it shall designate or invested in such obligations of the United States and/or the State of North Carolina as it shall designate.

(4)        To adopt for such banking institutions such regulations as are necessary in its discretion to enable such banking institutions to comply fully with the federal regulations prescribed for national or state banks. (1933, c. 120, s. 3; 1939, c. 91, s. 2; 1995, c. 129, s. 24.)



§ 53-115. State Banking Commission to adopt rules.

§ 53‑115.  State Banking Commission to adopt rules.

(a)        The State Banking Commission is hereby authorized, empowered and directed to make all necessary rules with respect to the establishment, operation, conduct, and termination of any and all activities and businesses that are subject to licensing, regulation, supervision, or examination by the Commissioner of Banks under this Chapter.

(b)        The rule‑making authority conferred on the State Banking Commission by this section shall be in addition to and not in derogation of any specific rule‑making authority by any other provision of this Chapter. (1933, c. 120, s. 4; 1939, c. 91, s. 2; 1979, c. 483, s. 15; 2004‑171, s. 4.)



§ 53-116. Commissioner need not take over banks failing to meet deposit demands.

§ 53‑116.  Commissioner need not take over banks failing to meet deposit demands.

The Commissioner of Banks is authorized and directed not to take possession of any banking corporation under his supervision for failure to meet its deposit liabilities during the period in which such banking corporation is operating under the terms of G.S. 53‑114, subdivision (1); and he is hereby relieved from any and all liability for permitting such banking corporations to continue operations under the terms thereof. (1933, c. 120, s. 5.)



§ 53-117. Appointment by Commissioner of Banks; examination of banks.

Article 9.

Bank Examiners.

§ 53‑117.  Appointment by Commissioner of Banks; examination of banks.

(a)        The Commissioner of Banks, for the purpose of carrying out the provisions of this Chapter, shall appoint from time to time such State bank examiners, assistant State bank examiners, clerks and stenographers as may be necessary to examine the affairs of every bank doing business under this Chapter as often as the Commissioner of Banks shall deem necessary, and at least once every year; but the Commissioner may extend this period to 18 months when, in his opinion, an emergency condition exists that necessitates such action. The Commissioner of Banks may, at any time, remove any person appointed by him under this Chapter.

(b)        The State Banking Commission shall adopt rules and regulations  to implement the provisions of this Chapter, prescribing the nature and scope of examination of banks.

(c)        The Commissioner of Banks is authorized to accept, in his discretion, as a part of a bank examination, reports on audits conducted in accordance with generally accepted auditing standards by independent accountants, when such reports contain an opinion by the independent accountant on the fairness of presentation of the financial statements and present information required by the rules and regulations of the State Banking Commission. No report of an audit of any bank shall be acceptable under this subsection if such audit was made by a person, firm or corporation who is a director, officer or employee of a bank or has a financial interest, other than as a depositor or obligor upon a fully collateralized loan, in the bank which is the subject of the audit.

(d)        In the case of a bank which is a member of the Federal Reserve  System or in the case of a bank whose deposits are insured by the Federal Deposit Insurance Corporation, the Commissioner of Banks is authorized to accept, in his discretion, as a part of the examinations prescribed in subsection (b) of this section, examinations and reports made pursuant to the Federal Reserve Act or the Federal Deposit Insurance Corporation Act. (1921, c. 4, s. 72; C.S., s. 223(a); 1931, c. 243, s. 5; 1967, c. 789, s. 17; 1977, c. 684, s. 1; 1977, 2nd Sess., c. 1181, s. 1.)



§ 53-118. Duties and powers.

§ 53‑118.  Duties and powers.

It shall be the duty of the examiners to verify all reports made to the Commissioner of Banks by the officers and directors, members, or individuals conducting any banking institution, as required by this Chapter or by the Commissioner of Banks. The officers of every bank shall submit and surrender its books, assets, papers, and concerns to the examiners appointed under this Chapter, who shall retain the custody and possession of such books, assets, papers, and concerns for such length of time as may be required for the purpose of making an examination as required by this Chapter. If any officer shall refuse to surrender the books, assets, papers, and concerns as herein provided, or shall refuse to be examined under oath touching the affairs of such bank, the Commissioner of Banks may forthwith take possession of the property and business of the bank and liquidate its affairs in accordance with the provisions of this Chapter. (1921, c. 4, s. 73; C.S., s. 223(b); 1931, c. 243, s. 5.)



§ 53-119. Removal of officers and employees.

§ 53‑119.  Removal of officers and employees.

The Commissioner of Banks shall have the right, and is hereby empowered, to require the immediate removal from office of any officer, director, or employee of any bank doing business under this Chapter, who shall be found to be dishonest, incompetent, or reckless in the management of the affairs of the bank, or who persistently violates the laws of this State or the lawful orders, instructions, and regulations issued by the State Banking Commission. (1921, c. 4, s. 74; C.S., s. 223(c); 1931, c. 243, s. 5; 1939, c. 91, s. 2.)



§ 53-120. Examiners may administer oaths; summoning witnesses.

§ 53‑120.  Examiners may administer oaths; summoning witnesses.

For the purpose of making examinations as required by this Chapter, any duly appointed examiner may administer oaths to examine any officer, director, agent, employee, customer, depositor, shareholder of such bank, or any other person or persons, touching its affairs and business. Any examiner may summon in writing any officer, director, agent, employee, customer, depositor, shareholder, or any person or persons resident of this State to appear before him and testify in relation thereto. (1921, c. 4, s. 75; C.S., s. 223(d).)



§ 53-121. Examiners may make arrest.

§ 53‑121.  Examiners may make arrest.

When it shall appear to any examiner, by examination or otherwise, that any officer, agent, employee, director, stockholder, or owner of any bank has been guilty of a violation of the criminal laws of this State relating to banks, it shall be his duty, and he is hereby empowered to hold and detain such person or persons until a warrant can be procured for his arrest; and for such purposes such examiners shall have and possess all the powers of peace officers of such county, and may make arrest without warrant for past offenses. Upon report of his action to the Commissioner of Banks, said Commissioner may direct the release of the person or persons so held, or, if in his judgment such person or persons should be prosecuted, the Commissioner of Banks shall cause the district attorney of the prosecutorial district in which such detention is had to be promptly notified, and the action against such person or persons shall be continued a reasonable time to enable the district attorney to be present at the trial. (1921, c. 4, s. 76; C.S., s. 223(e); 1931, c. 243, s. 5; 1973, c. 47, s. 2; 1987 (Reg. Sess., 1988), c. 1037, s. 91.)



§ 53-122. Fees and assessments.

§ 53‑122.  Fees and assessments.

(a)        For the purpose of operating and maintaining the office of the Commissioner of Banks, banks and consumer finance licensees doing business under the authority of Chapter 53 of the General Statutes shall pay the following fees and assessments into the office of the Commissioner of Banks within 10 days after the assessment:

(1)        Banks.  Each bank shall pay a cumulative assessment based on its total assets, as shown on its report of condition made to the Commissioner of Banks as of December 31 each year or the date most nearly approximating the same, not to exceed the amount determined by applying the following schedule: (i) on the first fifty million dollars ($50,000,000) of assets, or fraction thereof, ten thousand dollars ($10,000); (ii) on assets over fifty million dollars ($50,000,000), but not more than two hundred fifty million dollars ($250,000,000), fourteen dollars ($14.00) per one hundred thousand dollars ($100,000), or fraction thereof; (iii) on assets over two hundred fifty million dollars ($250,000,000), but not more than five hundred million dollars ($500,000,000), eleven dollars ($11.00) per one hundred thousand dollars ($100,000), or fraction thereof; (iv) on assets over five hundred million dollars ($500,000,000), but not more than one billion dollars ($1,000,000,000), seven dollars ($7.00) per one hundred thousand dollars ($100,000), or fraction thereof; (v) on assets over one billion dollars ($1,000,000,000), but not more than ten billion dollars ($10,000,000,000), four dollars ($4.00) per one hundred thousand dollars ($100,000), or fraction thereof; and (vi) on assets over ten billion dollars ($10,000,000,000), two dollars ($2.00) per one hundred thousand dollars ($100,000), or fraction thereof. Additionally, each bank shall pay an assessment on trust assets held by it in the amount of one dollar ($1.00) per one hundred thousand dollars ($100,000) of the assets, or fraction thereof; except that banks are not required to pay assessments on real estate held as trust assets.

(2)        Consumer Finance Licensees.  Each consumer finance licensee shall pay an assessment not to exceed eighteen dollars ($18.00) per one hundred thousand dollars ($100,000) of assets, or fraction thereof, plus a fee of three hundred dollars ($300.00) per office; provided, however, a consumer finance licensee shall pay a minimum annual assessment of not less than five hundred dollars ($500.00). The assessment shall be determined on a consumer finance licensee's total assets as shown on its report of condition made to the Commissioner of Banks as of December 31 each year, or the date most nearly approximating the same.

(3)        Special Assessment.  If the Commissioner of Banks determines that the financial condition or manner of operation of a bank or consumer finance licensee warrants further examination or an increased level of supervision, or in the event of a merger or conversion of a savings institution organized under State or federal law into a bank, or conversion of a federally chartered bank into a State bank, the institutions may be subject to assessment not to exceed the amount determined in accordance with the schedule set forth in subdivision (1) of subsection (a) of this section for banks or subdivision (2) for consumer finance licensees.

(b)        The State Banking Commission may by rule set the amount to be collected for processing any application or proceeding required by law to be filed with the Commissioner and for obtaining copies of any public record of the Banking Commission.

(c)        In all civil and criminal cases tried in any of the courts of this State wherein any of the employees of the Commissioner of Banks are used as witnesses, a fee per day, to be determined by the presiding judge, and actual expenses incurred shall be allowed such witnesses and the same shall be paid to the Commissioner of Banks by the clerk of the court of the county in which the case is tried and thereafter charged in bill of costs as are other costs incurred in the matter.

(d)        The total expenses of the office of the Commissioner of Banks shall not in any one year exceed the total fees collected under the provisions of this section, provided the expenses may exceed the total fees collected in any year when surplus funds are available.

(e)        In the first half of each calendar year, the State Banking Commission shall review the estimated cost of maintaining the office of the Commissioner of Banks for the next fiscal year. If the estimated fees and assessments provided for under this section shall exceed the estimated cost of maintaining the office of the Commissioner of Banks for the next fiscal year, then the State Banking Commission may reduce by uniform percentage the fees and assessments provided for in this section. If the estimated fees and assessments provided for under this section shall be less than the estimated cost of maintaining the office of the Commissioner of Banks for the next fiscal year, then the State Banking Commission may increase by uniform percentage the fees and assessments provided for in this section to an amount which will increase the amount of the fees and assessments to be collected to an amount at least equal to the estimated cost of maintaining the office of the Commissioner of Banks for the next fiscal year. The State Banking Commission shall report to the Joint Legislative Commission on Governmental Operations its conclusion that the estimated fees and assessments should be reduced or increased. Any reduction or increase of estimated fees and assessments provided for under this section shall become effective July 1 of the next fiscal year.

(f)         The Commissioner of Banks may collect the assessments provided for in subsection (a) of this section annually or in periodic installments as approved by the State Banking Commission.  (1921, c. 4, s. 77; C.S., s. 223(f); 1927, c. 47, s. 15; 1931, c. 243, s. 5; 1943, c. 733; 1945, c. 467; 1955, c. 640, ss. 1, 2; 1957, c. 1443, s. 1; 1969, c. 229; 1979, c. 483, s. 1; 1981, c. 671, s. 13; 1989, c. 561, s. 1; 1997‑285, s. 1; 2007‑55, s. 1; 2009‑451, s. 14.20.)



§ 53-123. Examiners shall make report.

§ 53‑123.  Examiners shall make report.

Examiners shall make a full and detailed report in writing to the Commissioner of Banks of the condition of each bank within 10 days after each and every examination made by them. (1921, c. 4, s. 78; C.S., s. 223(g); 1931, c. 243, s. 5.)



§ 53-124. Examiner making false report.

Article 10.

Penalties.

§ 53‑124.  Examiner making false report.

If any bank examiner shall knowingly and willfully make any false or fraudulent report of the condition of any bank, which shall have been examined by him, with the intent to aid or abet the officers, owners, or agents of such bank in continuing to operate an insolvent bank, or if any such examiner shall keep or accept any bribe or gratuity given for the purpose of inducing him not to file any report of examination of any bank made by him, or shall neglect to make an examination of any bank by reason of having received or accepted any bribe or gratuity, he shall be guilty of a Class H felony. (1921, c. 4, s. 79; C.S., s. 224(a); 1993, c. 539, s. 1265; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 53-125. Examiners disclosing confidential information.

§ 53‑125.  Examiners disclosing confidential information.

If any bank examiner or other employee of the Commissioner of Banks fails to keep secret the facts and information obtained in the course of an examination of a bank, except when the public duty of such examiner or employee requires him to report upon or take official action regarding the affairs of such bank, he shall be guilty of a Class 1 misdemeanor. Nothing in this section shall prevent the proper exchange of information with the representatives of the banking departments of other states, with the federal reserve bank or national bank examiners, or other authorities, with the creditors of such bank or others with whom a proper exchange of information is wise or necessary. (1921, c. 4, s. 80; C.S., s. 224(b); 1931, c. 243, s. 5; 1993, c. 539, s. 420; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 129, s. 25.)



§ 53-126. Loans or gratuities forbidden.

§ 53‑126.  Loans or gratuities forbidden.

No State bank, or any officer, director or employee thereof shall hereafter make any loan or grant any gratuity to the Commissioner of Banks, any bank examiner or assistant bank examiner of the Commissioner of Banks of North Carolina.  Any such officer, director or employee violating this provision shall be guilty of a Class 1 misdemeanor; and they may be fined a further sum equal to the money so loaned or gratuity given.  If the Commissioner of Banks, or any bank examiner, or assistant bank examiner of the Commissioner of Banks of North Carolina shall accept a loan or gratuity from any State bank, or from any officer, director or employee thereof, he shall be guilty of a Class 1 misdemeanor, and may be fined a further sum equal to the money so loaned or gratuity given. (1927, c. 29, s. 1; 1931, c. 243, s. 5; 1993, c. 539, s. 421; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 53-127. Unlawful use of terms indicating that business is bank or trust company; unauthorized use of name of banking entity.

§ 53‑127.  Unlawful use of terms indicating that business is bank or trust company; unauthorized use of name of banking entity.

(a)        Definitions. The following definitions apply in this section.

(1)        Banking.  The business of receiving or soliciting money on deposit.

(2)        Banking entity.  A person, partnership, corporation, or other entity that is engaged in the banking or trust business in North Carolina and is (i) subject to the supervision of the Commissioner of Banks under this Chapter, (ii) subject to supervision by the Commissioner of Banks under Chapter 54B or Chapter 54C, or (iii) a banking or savings institution authorized to transact a banking or trust business in this State under federal law. The term "banking entity" includes a credit union chartered under the laws of this State or under federal law, but only with regard to subsections (c1), (d), (e), and (f) of this section.

(3)        Nonbanking entity.  A person, partnership, corporation, or other entity that is not a banking entity.

(b)        Restrictions. No nonbanking entity may use any sign or written or printed paper indicating that it is a bank, savings bank, trust company, or place of banking. No entity may use the word "bank", "savings bank", "banking", "banker", or "trust company", or the equivalent or plural of any of these words in connection with any business other than that of banking. This section does not prohibit an individual from acting in a trust capacity.

(c)        Exceptions.

(1)        A nonbanking entity may use any of the terms listed above in its name if the context or remaining words show clearly that the business is not a bank or trust company and is not engaged in the banking or trust business.

(2)        A nonbanking entity may use any of the terms listed above where the term is the proper name of a principal or former principal in the entity and the use of the name is made in good faith and not in an effort to deceive the public.

(3)        A corporation that is a bank holding company as defined in G.S. 53‑226(2) or a savings and loan holding company as defined in G.S. 54B‑261(d) may use the words "bank", "banker", and "trust company", and the equivalent and plural of these words in its name and may use a name similar to that of any of its subsidiary banks or stock associations.

(4)        A corporation incorporated before January 1, 1905, may retain the word "trust" in its name, although it does not transact a business that requires examination by the Commissioner of Banks.

(c1)      No person shall use the name or logo of any banking entity in connection with the sale, offering for sale, or advertising of any financial product or service without the express written consent of the banking entity.

(d)        Penalty. Violation of subsections (a) through (c1) of this section is a Class 3 misdemeanor, punishable only by a fine of up to five hundred dollars ($500.00).

(e)        Any banking entity may file an action to enjoin the use of the banking entity's name or logo in connection with the sale, offering for sale, distribution, or advertising of any financial product or service without the express written consent of the banking entity. Any court of competent jurisdiction may grant injunctions to restrain the use and may require the defendants to pay to the banking entity all profits derived from, and all damages suffered by, reason of the wrongful use of the name or logo.

(f)         The provisions of this section are not exclusive remedies and do not preclude the use of any other remedy by law. (1921, c. 4, s. 81; C.S., s. 224(c); 1931, c. 243, s. 5; 1943, c. 543; 1985, c. 677, s. 6; 1989 (Reg. Sess., 1990), c. 805, s. 1; 1991, c. 680, s. 4; 1993, c. 539, s. 422; 1994, Ex. Sess., c. 24, s. 14(c); 2001‑193, s. 16; 2005‑162, s. 1.)



§ 53-128. Willfully and maliciously making derogatory reports.

§ 53‑128.  Willfully and maliciously making derogatory reports.

Any person who shall willfully and maliciously make, circulate, or transmit to another or others any statement, rumor, or suggestion, written, printed, or by word of mouth, which is directly or by inference false and derogatory to the financial condition, or affects the solvency or financial standing of any bank, or who shall counsel, aid, procure, or induce another to state, transmit, or circulate any such statement or rumor shall be guilty of a Class 1 misdemeanor. (1921, c. 4, s. 82; C.S., s. 224(d); 1989, c. 187, s. 17; 1993, c. 539, s. 423; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 53-129. Misapplication, embezzlement of funds, etc.

§ 53‑129.  Misapplication, embezzlement of funds, etc.

Whoever being an officer, employee, agent or director of a bank, with intent to defraud or injure the bank, or any person or corporation, or to deceive an officer of the bank or an agent appointed to examine the affairs of such bank, embezzles, abstracts, or misapplies any of the money, funds, credit or property of such bank, whether owned by it or held in trust, or who, with such intent, willfully and fraudulently issues or puts forth a certificate of deposit, draws an order or bill of exchange, makes an acceptance, assigns a note, bond, draft, bill of exchange, mortgage, judgment, decree or fictitiously borrows or solicits, obtains or receives money for a bank not in good faith, intended to become the property of such bank; or whoever being an officer, employee, agent, or director of a bank, makes or permits the making of a false statement or certificate, as to a deposit, trust fund or contract, or makes or permits to be made a false entry in a book, report, statement or record of such bank, or conceals or permits to be concealed by any means or manner, the true and correct entries of said bank, or its true and correct transactions, who knowingly loans, or permits to be loaned, the funds or credit of any bank to any insolvent company or corporation, or corporation which has ceased to exist, or which never had any existence, or upon collateral consisting of stocks or bonds of such company or corporation, or who makes or publishes or knowingly permits to be made or published a false report, statement or certificate as to the true financial condition of such bank, shall be guilty of a felony. If an offense committed under this section involves money, funds, credit, or property with a value of one hundred thousand dollars ($100,000) or more, it is a Class C felony. If an offense committed under this section involves money, funds, credit, or property with a value of less than one hundred thousand dollars ($100,000), it is a Class H felony. Any other offense committed under this section is a Class H felony. (1921, c. 4, s. 83; C.S., s. 224(e); 1927, c. 47, s. 16; 1979, c. 760, s. 5; 1993, c. 539, s. 1266; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑443, s. 19.25(m).)



§ 53-130. Making false entries in banking accounts; misrepresenting assets and liabilities of banks.

§ 53‑130.  Making false entries in banking accounts; misrepresenting assets and liabilities of banks.

If any person shall willfully and knowingly subscribe to, or make, or cause to be made, any false statement or false entry in the books of any bank, or shall knowingly subscribe to or exhibit false papers, with intent to deceive any person authorized to examine into the affairs of such bank, or shall willfully and knowingly make, state or publish any false statement of the amount of the assets or liabilities of any bank, he shall be guilty of a Class H felony. (1903, c. 275, s. 27; Rev., s. 3326; C.S., s. 4402; 1993, c. 539, s. 1267; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 53-131. False certification of a check.

§ 53‑131.  False certification of a check.

Whoever, being an officer, employee, agent, or director of a bank, certifies a check drawn on such bank, and willfully fails to forthwith charge the amount thereof against the account of the drawer thereof, or willfully certifies a check drawn on such bank unless the drawer of such check has on deposit with the bank an amount of money subject to the payment of such check and equivalent to the amount therein specified, shall be guilty of a Class I felony which may include a fine not more than five thousand dollars ($5,000). (1921, c. 4, s. 84; C.S., s. 224(f); 1993, c. 539, s. 1268; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 53-132. Receiving deposits in insolvent banks.

§ 53‑132.  Receiving deposits in insolvent banks.

Any person, being an officer or employee of a bank, who receives, or being an officer thereof, permits an employee to receive money, checks, drafts, or other property as a deposit therein when he has knowledge that such bank is insolvent, shall be guilty of a Class I felony which may include a fine not more than five thousand dollars ($5,000).  Provided, that in any indictment hereunder, insolvency shall not be deemed to include insolvency as defined under paragraph d of subdivision (3) in the definition of insolvency under G.S. 53‑1. (1921, c. 4, s. 85; C.S., s. 224(g); 1927, c. 47, s. 17; 1993, c. 539, s. 1269; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 53-133. Advertising larger amount than that paid in capital stock.

§ 53‑133.  Advertising larger amount than that paid in capital stock.

It shall be unlawful for any bank to advertise in a newspaper, letterhead, or any other way, a larger capital stock than has been actually paid in in cash. Any bank violating this section shall be subject to a penalty of five hundred dollars ($500.00) for each and every offense. The penalty herein provided for shall be recovered by the State in a civil action in any court of competent jurisdiction, and it shall be the duty of the Attorney General to prosecute all such actions.

The clear proceeds of penalties provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1921, c. 4, s. 86; C.S., s. 224(h); 1998‑215, s. 31.)



§ 53-134. Offenses declared misdemeanors; prosecution; employment of counsel; punishment.

§ 53‑134.  Offenses declared misdemeanors; prosecution; employment of counsel; punishment.

Any offense against the banking laws of the State of North Carolina which is not elsewhere specifically declared to be a crime, or for which elsewhere a penalty is not specifically provided, is a Class 1 misdemeanor.  The Commissioner of Banks is authorized and directed to prosecute all offenses against the banking laws of the State, and to that end is expressly authorized to employ counsel to prosecute in the inferior courts and to aid the district attorney in the superior courts.  The Commissioner of Banks shall compensate the counsel so employed, and the State Treasurer shall pay the same out of the funds in the treasury and not otherwise appropriated. (Ex. Sess. 1921, c. 56, s. 4; C.S., s. 224(i); 1927, c. 47, s. 18; 1931, c. 243, s. 5; 1973, c. 47, s. 2; 1993, c. 257, s. 2, c. 539, s. 424; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 53-135. General corporation law to apply.

§ 53‑135.  General corporation law to apply.

All provisions of the law relating to private corporations, and particularly those enumerated in the Chapter entitled "North Carolina Business Corporation Act," not inconsistent with this Chapter or with the business of banking, shall be applicable to banks. (1921, c. 4, s. 87; C.S., s. 224(j); 1989 (Reg. Sess., 1990), c. 1024, s. 3.)



§ 53-136. Industrial bank defined.

Article 11.

Industrial Banks.

§ 53‑136.  Industrial bank defined.

The term "industrial bank," as used in this Article shall be construed to mean any corporation organized or authorized under this Article which is engaged in receiving, soliciting or accepting money or its equivalent on deposit and in lending money to be repaid in weekly, monthly, or other periodical installments or principal sums as a business: Provided, however, this definition shall not be construed to include building and loan associations, commercial banks, or credit unions. (1923, c. 225, s. 1; C.S., s. 225(a); 1945, c. 743, s. 1.)



§ 53-137. Manner of organization.

§ 53‑137.  Manner of organization.

Any number of persons, not less than five, may organize an industrial bank by setting forth in a certificate of incorporation, under their hands and seals, the following:

(1)        The name of the industrial bank.

(2)        The location of its principal office in this State.

(3)        The nature of its business.

(4)        The amount of its authorized capital stock which shall be divided into shares of ten ($10.00), twenty ($20.00), twenty‑ five ($25.00), fifty ($50.00) or one hundred dollars ($100.00) each: Provided, fractional shares may be issued for the purpose of complying with the requirements of G.S. 53‑88.

(5)        The names and post‑office addresses of subscribers for stock, and the number of shares subscribed by each. The aggregate of such subscription shall be the amount of the capital with which the industrial bank will begin business.

(6)        Period, if any, limited for the duration of the industrial bank.

This section shall not apply to banks organized and doing business prior to the adoption of this section. (1923, c. 225, s. 2; C.S., s. 225(b); 1945, c. 743, s. 1.)



§ 53-138. Corporate title.

§ 53‑138.  Corporate title.

Every corporation incorporated or reorganized pursuant to the provisions of this Article shall be known as an industrial bank, and may use the word "bank" as part of its corporate title. (1923, c. 225, s. 3; C.S., s. 225(c).)



§ 53-139. Capital stock.

§ 53‑139.  Capital stock.

The amount of capital stock with which any industrial bank shall commence business shall not be less than fifty percent (50%) of that which would be required of a commercial bank under the provisions of G.S. 53‑2. (1923, c. 225, s. 4; C.S., s. 225(d); 1967, c. 789, s. 18.)



§ 53-140. Sales of capital stock; accounting; fees.

§ 53‑140.  Sales of capital stock; accounting; fees.

The capital stock sold by any industrial bank in process of organization, or for an increase of the capital stock, shall be accounted for to the bank in the full amount paid for the same. No commission or fee shall be paid to any person, association, or corporation for selling such stock. The Commissioner of Banks shall refuse authority to commence business to any industrial bank where commissions or fees have been paid, or have been contracted to be paid by it, or by anyone in its behalf to any person, association, or corporation for securing subscriptions for or selling stock in such bank. (1923, c. 225, s. 5; C.S., s. 225(e); 1931, c. 243, s. 5.)



§ 53-141. Powers.

§ 53‑141.  Powers.

Industrial banks shall have perpetual duration and succession in their corporate name unless a limited period of duration is stated in their certificate of incorporation. They shall have the powers conferred by subdivisions (1), (2), and (3) of subsection (a) of G.S. 55‑3‑02, and subdivision (3) of G.S. 53‑43, such additional powers as may be necessary or incidental for the carrying out of their corporate purposes, and in addition thereto the following powers:

(1)        To discount and negotiate promissory notes, drafts, bills of exchange and other evidences of indebtedness, and to loan money on real or personal security, and to purchase notes, bills of exchange, acceptances or other choses in action, and to take and receive interest or discounts subject to G.S. 53‑43(1).

(2)        To make loans and charge and receive interest at rates not exceeding the rates of interest provided in G.S. 24‑1.1 and G.S. 24‑1.2.

(3)        To establish branch offices or places of business within the county in which its principal office is located, and elsewhere in the State, after having first obtained the written approval of the Commissioner of Banks, which approval may be given or withheld by the Commissioner of Banks in his discretion. The Commissioner of Banks, in exercising such discretion, shall take into account, but not by way of limitation, such factors as the financial history and condition of the applicant bank, the adequacy of its capital structure, its future earnings prospects, and the general character of its management. Such approval shall not be given until he shall find

a.         That the establishment of such branch or limited service facility will meet the needs and promote the convenience of the community to be served by the bank, and

b.         That the probable volume of business and reasonable public demand in such community are sufficient to assure and maintain the solvency of said branch or limited service facility and of the existing bank or banks in said community.

Provided, that the Commissioner of Banks shall not authorize the establishment of any branch the paid‑in capital of whose parent bank is not sufficient in amount to provide for capital in an amount equal to that required with respect to the establishment of branches of commercial banks under the provisions of G.S. 53‑62. For the purposes of this paragraph, the provisions of G.S. 53‑62 as to the meaning of the word "capital" shall be applicable.

A bank may discontinue a branch office upon resolution of its board of directors. Upon the adoption of such a resolution, the bank shall follow the procedures for closing a branch as set forth at G.S. 53‑62(e). No branch shall be closed until approved by the Commissioner of Banks.

(4)        Subject to the approval of the Commissioner of Banks and on the authority of its board of directors, or a majority thereof, to enter into such contract, incur such obligations and generally to do and perform any and all such acts and things whatsoever as may be necessary or appropriate in order to take advantage of any and all memberships, loans, subscriptions, contracts, grants, rights or privileges, which may at any time be available or inure to banking institutions, or to their depositors, creditors, stockholders, conservators, receivers or liquidators, by virtue of those provisions of section eight of the Federal Banking Act of 1933 (section twelve B of the Federal Reserve Act as amended) which establish the Federal Deposit Insurance Corporation and provide for the insurance of deposits, or of any other provisions of that or any other act or resolution of Congress to aid, regulate or safeguard banking institutions and their depositors, including any amendments of the same or any substitutions therefor; also, to subscribe for and acquire any stock, debentures, bonds or other types of securities of the Federal Deposit Insurance Corporation and to comply with the lawful regulations and requirements from time to time issued or made by such corporations.

(5)        To solicit, receive and accept money or its equivalent on deposit both in savings accounts and upon certificates of deposit.

(6)        Subject to the approval of the State Banking Commission, to solicit, receive and accept money or its equivalent on deposit subject to check; provided, however, no such approval shall be given unless and until such industrial bank meets the capital requirements of a commercial bank as set forth in G.S. 53‑2.

(7)        To transact any lawful business in aid of the United States in time of war or engagement of the nation's armed forces in hostile military operations. (1923, c. 225, s. 6; C.S., s. 225(f); 1925, c. 199, s. 1; 1931, c. 243, s. 5; 1935, c. 81, s. 2; 1939, c. 244, ss. 1, 2; 1943, c. 233; 1945, c. 283; 1949, c. 952, ss. 1, 2; 1959, c. 365; 1967, c. 789, s. 19; 1969, c. 1303, ss. 10‑12; 1995, c. 129, s. 26; 1995 (Reg. Sess., 1996), c. 742, s. 20.)



§ 53-142. Restriction on powers.

§ 53‑142.  Restriction on powers.

No industrial bank shall deposit any of its funds in any banking corporation unless such corporation has been designated as such depositary by a vote of a majority of the directors, or of the executive committee, exclusive of any director who is an officer, director, or trustee of the depositary so designated, present at any meeting duly called at which a quorum is in attendance, and approved by the Commissioner of Banks. (1923, c. 225, s. 7; C.S., s. 225(g); 1931, c. 243, s. 5; 1937, c. 220.)



§ 53-143. Investments; securities; loans; limitations.

§ 53‑143.  Investments; securities; loans; limitations.

The provisions of G.S. 53‑46, 53‑48 and 53‑49, with reference to the limitations of investments in securities, limitations of loans and suspensions of investment and loan limitations, shall be applicable to industrial banks. (1923, c. 225, s. 8; C.S., s. 225(h); 1945, c. 127, s. 2.)



§ 53-144. Supervision and examination.

§ 53‑144.  Supervision and examination.

Every industrial bank now or hereafter transacting the business of an industrial bank as defined by this Article, whether as a separate business or in connection with any other business under the laws of and within this State, shall be subject to the provisions of this Article, and shall be under the supervision of the Commissioner of Banks. The Commissioner of Banks shall exercise control of and supervision over the industrial banks doing business under this Article, and it shall be his duty to execute and enforce, through the  State bank examiners and such other agents as are now or may hereafter be created or appointed, all laws which are now or may hereafter be enacted relating to industrial banks as defined in this Article. For the more complete and thorough enforcement of the provisions of this Article, the State Banking Commission is hereby empowered to promulgate such rules, regulations, and instructions, not inconsistent with the provisions of this Article, as may, in its opinion, be necessary to carry out the provisions of the laws relating to industrial banks as in this Article defined, and as may be further necessary to insure such safe and conservative management of industrial banks under the supervision of the Commissioner of Banks as may provide adequate protection for the interest of creditors, stockholders, and the public, in their relations with such institutions. All industrial banks doing business under the provisions of this Article shall conduct their business in a manner consistent with all laws relating to industrial banks, and all rules, regulations and instructions that may be promulgated or issued by the State Banking Commission. (1923, c. 225, s. 11; C.S., s. 225(k); 1931, c. 243, s. 5; 1939, c. 91, s. 2.)



§ 53-145. Sections of general law applicable.

§ 53‑145.  Sections of general law applicable.

Sections 53‑1, 53‑3, 53‑4, 53‑5, 53‑6, 53‑7, 53‑8, 53‑9, 53‑10, 53‑11, 53‑12, 53‑13, 53‑18, 53‑20, 53‑22, 53‑23, 53‑42, 53‑42.1, 53‑47, 53‑50, 53‑51, 53‑54, 53‑63, 53‑64, 53‑67, 53‑68, 53‑70, 53‑71, 53‑73, 53‑78, 53‑79, 53‑80, 53‑81, 53‑82, 53‑83, 53‑85, 53‑87, 53‑88, 53‑90, 53‑91.2, 53‑91.3, 53‑105, 53‑106, 53‑107, 53‑108, 53‑109, 53‑110, 53‑111, 53‑112, 53‑117, 53‑118, 53‑119, 53‑120, 53‑121, 53‑122, 53‑123, 53‑124, 53‑125, 53‑126, 53‑128, 53‑129, 53‑132, 53‑133, 53‑134, relating to the supervision and examination of commercial banks, shall be construed to be applicable to industrial banks, insofar as they are not inconsistent with the provisions of this Article. Sections 53‑19, 53‑24, 53‑37, 53‑39, 53‑40, 53‑41, 53‑44, 53‑45, 53‑61, 53‑75, 53‑76, 53‑77, 53‑86, 53‑113, 53‑114, 53‑115, 53‑116, 53‑135, 53‑146, and 53‑148 through 53‑158, relating to commercial banks, shall be construed to be applicable to industrial banks. (1923, c. 225, s. 13; C.S., s. 225(m); 1927, c. 141; 1939, c. 244, s. 3; 1945, c. 743, s. 1; 1981, c. 671, s. 14; 1995, c. 129, s. 27.)



§ 53-146. Deposits in two names.

Article 12.

Joint Deposits.

§ 53‑146.  Deposits in two names.

When a deposit has been or is hereafter made in any bank, trust company, banking and trust company, or any other institution transacting business in this State, in the names of two persons, payable to either, or payable to either or the survivor, all or any part of the deposit, or any interest or dividend thereon, may be paid to either of said persons, whether the other is living or not; and the receipt or acquittance of the person so paid is a valid and sufficient discharge to the bank for payment so made. (1917, c. 243, s. 1; C.S.,  s. 230.)



§ 53-146.1. Joint accounts.

§ 53‑146.1.  Joint accounts.

(a)        Any two or more persons may establish a deposit account or accounts by written contract. The deposit account and any balance thereof shall be held for them as joint tenants, with or without right of survivorship, as the contract shall provide; the account may also be held pursuant to G.S. 41‑2.1 and have the incidents set forth in that section, provided, however, if the account is held pursuant to G.S. 41‑2.1 the contract shall set forth that fact as well. Unless the persons establishing the account have agreed with the bank that withdrawals require more than one signature, payment by the bank to, or on the order of, any persons designated in the contract authorized by this section shall be a total discharge of the bank's obligation as to the amount so paid. Funds in a joint account established with right of survivorship shall belong to the surviving joint tenant or tenants upon the death of a joint tenant, and the funds shall be subject only to the personal representative's right of collection as set forth in G.S. 28A‑15‑10(a)(3), or as provided in G.S. 41‑2.1 if the account is established pursuant to the provisions of that section. Payment by the bank of funds in the joint account to a surviving joint tenant or tenants shall terminate the personal representative's authority under G.S. 28A‑15‑10(a)(3) to collect against the bank for the funds so paid, but the personal representative's authority to collect such funds from the surviving joint tenant or tenants is not terminated. A pledge of such account by any owner or owners, unless otherwise specifically agreed upon, shall be a valid pledge and transfer of such account, or of the amount so pledged, and shall not operate to sever or terminate the joint ownership of all or any part of the account. Persons establishing an account under this section shall sign a statement showing their election of the right of survivorship in the account, and containing language set forth in a conspicuous manner and substantially similar to the following:

"BANK (or name of institution)

JOINT ACCOUNT WITH RIGHT OF

SURVIVORSHIP

G. S. 53‑146.1

We understand that by establishing a joint account under the provisions of North Carolina General Statute 53‑146.1 that:

1.         The bank (or name of institution) may pay the money in the account to, or on the order of, any person named in the account unless we have agreed with the bank that withdrawals require more than one signature; and

2.         Upon the death of one joint owner the money remaining in the account will belong to the surviving joint owners and will not pass by inheritance to the heirs of the deceased joint owner or be controlled by the deceased joint owner's will.

We DO elect to create the right of survivorship in this account.

__________________________________________

_________________________________________ "

(a1)      This section shall not be deemed exclusive. Deposit accounts not conforming to this section shall be governed by other common law provisions of the General Statutes or the common law as appropriate.

(b)        This section does not repeal or modify any provisions of laws relating to estate taxes. This section regulates and protects the bank in its relationship with joint owners of deposit accounts.

(c)        No addition to such deposit account, nor any withdrawal or payment shall affect the nature of the account as a joint account, or affect the right of any tenant to terminate the account. (1987 (Reg. Sess., 1988), c. 1078, s. 1; 1989, c. 164, s. 2; 1989 (Reg. Sess., 1990), c. 866, s. 4; 1998‑69, s. 13.)



§ 53-146.2. Payable on Death (POD) accounts.

§ 53‑146.2.  Payable on Death (POD) accounts.

(a)        If any person or persons establishing a deposit account shall execute a written agreement with the bank containing a statement that it is executed pursuant to the provisions of this section and providing for the account to be held in the name of the person or persons as owner or owners for one or more persons designated as beneficiaries, the account and any balance thereof shall be held as a Payable on Death account, with the following incidents:

(1)        Any owner during the owner's lifetime may change any designated beneficiary by a written direction to the bank.

(1a)      If there are two or more owners of a Payable on Death account, the owners shall own the account as joint tenants with right of survivorship and, except as otherwise provided in this section, the account shall have the incidents set forth in G.S. 53‑146.1.

(2)        Any owner may withdraw funds by writing checks or otherwise, as set forth in the account contract, and receive payment in cash or check payable to the owner's personal order.

(3)        If only one beneficiary is living and of legal age at the death of the last surviving owner, the beneficiary shall be the owner of the account, and payment by the bank to such owner shall be a total discharge of the bank's obligation as to the amount paid. If two or more beneficiaries are living at the death of the last surviving owner, they shall be owners of the account as joint tenants with right of survivorship as provided in G.S. 53‑146.1, and payment by the bank to the owners or any of the owners shall be a total discharge of the bank's obligation as to the amount paid.

(4)        If one or more owners survive the last surviving beneficiary, the account shall become an individual account of the owner, or a joint account with right of survivorship of the owners, and shall have the legal incidents of an individual account in the case of a single owner or a joint account with right of survivorship, as provided in G.S. 53‑146.1, in the case of multiple owners.

(5)        If only one beneficiary is living and that beneficiary is not of legal age at the death of the last surviving owner, the bank shall transfer the funds in the account to the general guardian or guardian of the estate, if any, of the minor beneficiary. If no guardian of the minor beneficiary has been appointed, the bank shall hold the funds in a similar interest bearing account in the name of the minor until the minor reaches the age of majority or until a duly appointed guardian withdraws the funds.

(6)        Prior to the death of the last surviving owner, no beneficiary shall have any ownership interest in a Payable on Death account. Funds in a Payable on Death account established pursuant to this subsection shall belong to the beneficiary or beneficiaries upon the death of the last surviving owner and the funds shall be subject only to the personal representative's right of collection as set forth in G.S. 28A‑15‑10(a)(1). Payment by the bank of funds in the Payable on Death account to the beneficiary or beneficiaries shall terminate the personal representative's authority under G.S. 28A‑15‑10(a)(1) to collect against the bank for the funds so paid, but the personal representative's authority to collect such funds from the beneficiary or beneficiaries is not terminated.

The person or persons establishing an account under this subsection shall sign a statement containing language set forth in a conspicuous manner and substantially similar to the following:

BANK (or name of institution)

PAYABLE ON DEATH ACCOUNT

G.S. 53‑146.2

I (or we) understand that by establishing a Payable on Death account under the provisions of North Carolina General Statute 53‑146.2 that:

1.         During my (or our) lifetime I (or we), individually or jointly, may withdraw the money in the account; and

2.         By written direction to the bank (or name of institution) I (or we), individually or jointly, may change the beneficiary or beneficiaries; and

3.         Upon my (or our) death the money remaining in the account will belong to the beneficiary or beneficiaries and the money will not be inherited by my (or our) heirs or be controlled by will.

______________________________________

_____________________________________"

(a1)      This section shall not be deemed exclusive. Deposit accounts not conforming to this section shall be governed by other applicable provisions of the General Statutes or the common law, as appropriate.

(b)        Repealed by Session Laws 2001‑267, s. 1.

(c)        No addition to such accounts, nor any withdrawal, payment, or change of beneficiary shall affect the nature of such accounts as Payable on Death accounts, or affect the right of any owner to terminate the account.

(d)        This section does not repeal or modify any provisions of laws relating to estate taxes. (1987 (Reg. Sess., 1988), c. 1078, s. 1; 1989, c. 164, s. 5; 1989 (Reg. Sess., 1990), c. 866, s. 5; 1998‑69, s. 14; 2001‑267, s. 1.)



§ 53-146.3. Personal agency accounts.

§ 53‑146.3.  Personal agency accounts.

(a)        Any person may establish a personal agency account by written contract containing a statement that it is executed pursuant to the provisions of this section.  A personal agency account may be a checking account, savings account, time deposit, or any other type of withdrawable account or certificate.  The written contract shall name an agent who shall have authority to act on behalf of the depositor in regard to the account in the actions set out in this subsection.  The agent shall have the authority to:

(1)        Make, sign or execute checks drawn on the account or otherwise make withdrawals from the account;

(2)        Endorse checks made payable to the principal for deposit only into the account; and

(3)        Deposit cash or negotiable instruments, including instruments endorsed by the principal, into the account.

A person establishing an account under this section shall sign a statement containing language substantially similar to the following in a conspicuous manner:

"BANK (or name of institution)

PERSONAL AGENCY ACCOUNT

G.S. 53‑146.3

I understand that by establishing a personal agency account under the provisions of North Carolina General Statute 53‑146.3 that the agent named in the account may:

1.         Sign checks drawn on the account; and

2.         Make deposits into the account.

I also understand that upon my death the money remaining in the account will be controlled by my will or inherited by my heirs.

__________________________________________ "

(b)        An account created under the provisions of this section grants no ownership right or interest in the agent.  Upon the death of the principal there is no right of survivorship to the account and the authority set out in subsection (a) terminates.

(c)        The written contract referred to in subsection (a) shall provide that the principal may elect to extend the authority of the agent set out in subsection (a) to act on behalf of the principal in regard to the account notwithstanding the subsequent incapacity or mental incompetence of the principal.  If the principal so elects to extend such authority of the agent, then upon the subsequent incapacity or mental incompetence of the principal, the agent may continue to exercise such authority, without the requirement of bond or of accounting to any court, until such time as the agent shall receive actual knowledge that such authority has been terminated by a duly qualified guardian of the estate of the incapacitated or incompetent principal or by the duly appointed attorney‑in‑fact for the incapacitated or incompetent principal, acting pursuant to a durable power of attorney (as defined in G.S. 32A‑8) which grants to the attorney‑in‑fact that authority in regard to the account which is granted to the agent by the written contract executed pursuant to the provisions of this section, at which time the agent shall account to such guardian or attorney‑in‑fact for all actions of the agent in regard to the account during the incapacity or incompetence of the principal.  If the principal does not so elect to extend the authority of the agent, then upon the subsequent incapacity or mental incompetence of the principal, the authority of the agent set out in subsection (a) terminates.

(d)        When an account under this section has been established all or part of the account or any interest or dividend thereon may be paid on a check made, signed or executed by the agent.  In the absence of actual knowledge that the principal has died or that the agency created by the account has been terminated, such payment shall be a valid and sufficient discharge to the bank for payment so made. (1987 (Reg. Sess., 1988), c. 1078, s. 1; 1989, c. 164, s. 8; 1989 (Reg. Sess., 1990), c. 866, s. 6.)



§ 53-147. Repealed by Session Laws 1943, c. 543.

§ 53‑147.  Repealed by Session Laws 1943, c. 543.



§ 53-148. Provision for bank conservators; duties and powers.

Article 13.

Conservation of Bank Assets and Issuance of Preferred Stock.

§ 53‑148.  Provision for bank conservators; duties and powers.

Whenever he shall deem it necessary, in order to conserve the assets of any bank for the benefit of the depositors and other creditors thereof, the Commissioner of Banks may (with the approval of the Governor), appoint a conservator for such bank and require of such conservator such bond with such security as he may deem necessary and proper. The conservator, under the direction of the Commissioner of Banks, shall take possession of the books, records and assets of every description of such bank, and take such action as may be necessary to  conserve the assets of such bank pending further disposition of its business as provided by law. Such conservator shall have all such rights, powers and privileges, subject to the Commissioner of Banks, now possessed by or hereafter given to the Commissioner of Banks under G.S. 53‑20, as amended, as are necessary to conserve the assets of said bank. During the time that such conservator remains in possession of such bank, the rights of all parties with respect thereto, shall be the same as those provided in G.S. 53‑20, as amended. All expenses of any such conservator shall be paid out of the assets of such bank and shall be a lien thereon which shall be prior to any other lien provided by this Article or otherwise. The conservator shall receive as salary an amount no greater than that paid at the present time to employees of departments of the State government for similar services. (1933, c. 155, s. 1.)



§ 53-149. Examination of bank.

§ 53‑149.  Examination of bank.

The Commissioner of Banks shall cause to be made such examination of the affairs of such bank as shall be necessary to inform him as to the financial condition of such bank. (1933, c. 155, s. 2.)



§ 53-150. Termination of conservatorship.

§ 53‑150.  Termination of conservatorship.

If the Commissioner of Banks shall become satisfied that it may safely be done, he may, in his discretion, terminate the conservatorship and permit such bank to resume the transaction of its business, subject to such terms, conditions, restrictions and limitations as he may prescribe. (1933, c. 155, s. 3.)



§ 53-151. Special funds for paying depositors and creditors ratably; new deposits.

§ 53‑151.  Special funds for paying depositors and creditors ratably; new deposits.

While such bank is in the hands of the conservator appointed by the Commissioner of Banks, the Commissioner of Banks may require the conservator to set aside from unpledged assets and make available for withdrawal by depositors and payment to other creditors on a ratable basis, such amounts as, in the opinion of the Commissioner of Banks, may safely be used for this purpose; and the Commissioner of Banks, may, in his discretion, permit the conservator  to receive deposits, but deposits received while the bank is in the hands of the conservator (as well as special or trust deposits received by any bank, under the orders of the Commissioner of Banks, since March 2, 1933), shall not be subject to any limitation as to payment or withdrawal, and such deposits shall be segregated and shall not be used to liquidate any indebtedness of such bank existing at the time that a conservator was appointed for it, or any subsequent indebtedness incurred for the purpose of liquidating any indebtedness  of said bank existing at the time such conservator was appointed. Such deposits received while the bank is in the hands of the conservator, as well as the special or trust deposits received since March 2, 1933, shall be kept on hand in cash or on deposit with a federal reserve bank. In being transmitted to the federal reserve bank, said deposits shall be so marked and designated as to indicate to such federal reserve bank that they are special deposits. (1933, c. 155, s. 4.)



§ 53-152. Reorganization on agreement of depositors and stockholders.

§ 53‑152.  Reorganization on agreement of depositors and stockholders.

By the agreement of (i) depositors and other creditors of any bank representing at least seventy‑five percent (75%) in amount of its total deposits and other liabilities as shown by the books of the banks, or (ii) stockholders owning at least two thirds of each class of its outstanding capital stock as shown by the books of the bank, or (iii) both depositors and other creditors representing at least seventy‑five percent (75%) in amount of the total deposits and other liabilities, and stockholders owning at least two thirds of its outstanding capital stock as shown by the books of the bank, any bank may effect such reorganization with the consent and approval of the Commissioner of Banks as by such agreement may be determined: Provided, however, that claims of depositors or other creditors which will be satisfied in full under the provisions of the plan of reorganization shall not be included among the total deposits and other liabilities of the bank in determining the percent thereof as above provided.

When such reorganization becomes effective, all books, records and  assets of such bank shall be disposed of in accordance with the provisions of the plan, and the affairs of the bank shall be conducted by its board of directors in the manner provided by the plan and under the conditions, restrictions and limitations which may have been prescribed by the Commissioner of Banks. In any reorganization which shall have been approved, and shall have become effective as provided herein, all depositors and other creditors and stockholders of such bank, whether or not they shall have consented to such plan of organization, shall be fully and in all respects subject to and bound  by its provisions, and claims of all depositors and other creditors shall be treated as if they had consented to such plan of reorganization: Provided, however, that no reorganization shall affect the lien of secured creditors. (1933, c. 155, s. 5.)



§ 53-153. Segregation of recent deposits not effective after bank turned back to officers; notice of turning bank back to officers.

§ 53‑153.  Segregation of recent deposits not effective after bank turned back to officers; notice of turning bank back to officers.

After 15 days after the affairs of a bank shall have been turned back to its board of directors by the conservator, either with or without a reorganization as provided in G.S. 53‑152 hereof, the provisions of G.S. 53‑151 with respect to the segregation of deposits received while it is in the hands of the conservator, and with respect to the use of such deposits to liquidate the indebtedness of such bank, shall no longer be effective: Provided, that before the conservator shall turn back the affairs of the bank to its board of directors, he shall cause to be published in a newspaper published in the county in which such bank is located, and if no newspaper is published in such county, in a newspaper having a general circulation in such county, a notice in form approved by the Commissioner of Banks, stating the date on which the affairs of the bank will be returned to its board of directors, and that the said provisions of G.S. 53‑151 will not be effective after 15 days after such date; and on the date of publication of such notice, the conservator shall immediately send to every person who is a depositor in such bank under G.S. 53‑151, a copy of such notice by registered mail, addressing it to the last known address of such persons shown by the records of the bank; and the conservator shall send similar notice in like manner to every person making deposit in such bank under G.S. 53‑151, after the date of such newspaper publication and before the time when the affairs of the bank are returned to its directors. (1933, c. 155, s. 6; 1995, c. 129, s. 28.)



§ 53-154. Issuance of preferred stock.

§ 53‑154.  Issuance of preferred stock.

Notwithstanding any other provision of this Article or any other law, and notwithstanding any of the provisions of its articles of incorporation or bylaws, any bank may, with the approval of the Commissioner of Banks, and by vote of stockholders owning a majority of the stock of such bank, upon not less than two days' notice given by registered mail pursuant to action taken at a meeting of its board of directors (which may be held upon not less than one day's notice) issue preferred stock in such amount and with such par value and at such annual dividend rate as shall be approved by said Commissioner of Banks. A copy of the minutes of such directors' and stockholders' meetings, certified by the proper officer and under the corporate seal of the bank, and accompanied by the written approval of the Commissioner of Banks shall be immediately filed in the office of the Secretary of State, and when so filed, shall be deemed and treated as an amendment to the articles of incorporation of such bank.

No issue of preferred stock shall be valid until the par value of all stock so issued shall have been paid for in full in cash or in such manner as may be specifically approved by the Commissioner of Banks. (1933, c. 155, s. 7; 1979, c. 483, s. 16.)



§ 53-155. Rights and liabilities of preferred stockholders.

§ 53‑155.  Rights and liabilities of preferred stockholders.

The holders of such preferred stock shall be entitled to cumulative dividends payable at an annual rate approved by the Commissioner of Banks, but shall not be held individually responsible as such holders for any debts, contracts or engagements of such bank, and shall not be liable for assessments to restore impairments in the capital of such banks as now provided by law with reference to holders of common stock in banks. Notwithstanding any other provisions of law, the holders of such preferred stock shall have such voting rights and such stock shall be subject to retirement in such manner and on such terms and conditions as may be provided in the articles of incorporation or any amendment thereto, with the approval of the Commissioner of Banks.

No dividends shall be declared or paid on common stock until the cumulative dividends on the preferred stock shall have been paid in full; and if the bank is placed in liquidation, no payments shall be made to the holders of the common stock until the holders of the preferred stock shall have been paid in full the par value of such stock and all accumulated dividends. (1933, c. 155, s. 8; 1979, c. 483, s. 17.)



§ 53-156. Term "stock" to include preferred stock.

§ 53‑156.  Term "stock" to include preferred stock.

Whenever in existing banking law, the words "stock," "stockholders," "capital," or "capital stock" are used, the same shall be deemed to include preferred stock: Provided, that no bank issuing preferred stock under the provisions hereof, shall be permitted at any time to make loans secured by such preferred stock; provided further that such words shall not be deemed to include preferred stock where they are used in G.S. 53‑2, 53‑10, 53‑80, 53‑87, 53‑88 and 53‑139. (1933, c. 155, s. 9; 1935, c. 80; 1953, c. 675, s. 5; 1979, c. 483, s. 18.)



§ 53-157. Rights and liabilities of conservator.

§ 53‑157.  Rights and liabilities of conservator.

The conservator appointed pursuant to the provisions of this Article shall be subject to the provisions of and to the penalties prescribed by G.S. 53‑43, 53‑129, and 53‑131. (1933, c. 155, s. 10.)



§ 53-158. Naming of conservator not liquidation.

§ 53‑158.  Naming of conservator not liquidation.

No power conferred in this Article upon the Commissioner of Banks, when exercised, shall be deemed an act of possession for the purposes of liquidation; and whenever the Commissioner of Banks shall, with reference to any bank for which a conservator is appointed, deem that liquidation is necessary, he shall exercise the powers for the purposes of liquidation as provided in G.S. 53‑20 as amended. (1933, c. 155, s. 11.)



§ 53-158.1. Scope of preferred stock provisions.

§ 53‑158.1.  Scope of preferred stock provisions.

All provisions of this Article relating to preferred stock apply only to the emergency issuance of preferred stock, pursuant to the provisions of G.S. 53‑154, by a bank in conservatorship. The provisions of this Article do not affect the issuance or treatment of preferred stock, or other shares authorized by Chapter 55 of the General Statutes in accordance with G.S. 53‑10(a) and G.S. 53‑135, provided the issuance of preferred stock or any shares other than common capital stock shall have been approved by the Commissioner of Banks. (2005‑269, s. 19.)



§ 53-159. Bank may act as fiduciary.

Article 14.

Banks Acting in a Fiduciary Capacity.

Part 1.  General Provisions.

§ 53‑159.  Bank may act as fiduciary.

Any bank licensed by the Commissioner of Banks, where such powers or privileges are granted it in its charter, may be guardian, trustee, assignee, receiver, executor or administrator or act in another fiduciary capacity in this State without giving any bond; and the clerks of the superior courts, or other officers charged with the duty or clothed with the power of making such appointments, are authorized to appoint such bank to any such office. (1945, c. 743, s. 1; 2001‑263, s. 3.)



§ 53-159.1. Power of fiduciary or custodian to deposit securities in a clearing corporation.

§ 53‑159.1.  Power of fiduciary or custodian to deposit securities in a clearing corporation.

Notwithstanding any other provision of law, any fiduciary holding securities in its fiduciary capacity, any bank or trust company holding securities in a fiduciary capacity or as a custodian or agent is authorized to deposit or arrange for the deposit of such securities in a clearing corporation as defined in G.S. 25‑8‑102. When such securities are so deposited, certificates representing securities of the same class of the same issuer may be merged and held in bulk in the name of the nominee of such clearing corporation with any other such securities deposited in such clearing corporation by any person regardless of the ownership of such securities, and certificates of small denomination may be merged into one or more certificates of larger denomination. The records of such fiduciary and the records of such bank or trust company acting as a fiduciary or as a custodian or managing agent shall at all times show the name of the party for whose account the securities are so deposited. Title to such securities may be transferred by bookkeeping entry on the books of such clearing corporation without physical delivery of certificates representing such securities. A bank or trust company so depositing securities pursuant to this section shall be subject to such rules as, in the case of State‑chartered institutions, the State Banking Commission and, in the case of national banking associations, the Comptroller of the Currency may from time to time issue. A bank or trust company acting as custodian or agent for a fiduciary shall, on demand by the fiduciary, certify in writing to the fiduciary the securities so deposited by such bank or trust company in such clearing corporation for the account of such fiduciary. A fiduciary shall, on demand by any party to a judicial proceeding for the settlement of such fiduciary's account or on demand by the attorney for such party, certify in writing to such party the securities deposited by such fiduciary in such clearing corporation for its account as such fiduciary. This section shall apply to any fiduciary holding securities in its fiduciary capacity, and to any bank or trust company holding securities as a fiduciary or as a custodian or managing agent acting on May 15, 1973, or who thereafter may act regardless of the date of the agreement, instrument or court order by which it is appointed and regardless of whether or not such fiduciary, custodian or agent owns capital stock of such clearing corporation. The fiduciary shall personally be liable for any loss to the trust resulting from an act of such nominee in connection with such securities so deposited. (1973, c. 497, s. 4; 1997‑181, s. 26; 2001‑263, s. 3.)



§ 53-160. License to do business.

§ 53‑160.  License to do business.

Before any such bank or trust company is authorized to act in any fiduciary capacity without bond, it must be licensed by the Commissioner of Banks of the State. For such license the licensee, for the purpose of defraying necessary expenses of the Commissioner of Banks and the Commissioner's agents in supervising and examining the licensee, shall pay to the Commissioner of Banks an annual license fee not to exceed five hundred dollars ($500.00) as required by rule of the State Banking Commission. A national bank which has been granted trust powers by the Comptroller of the Currency or his duly authorized agent shall be annually licensed as required in this section and shall be granted a certificate of solvency which will meet the provisions of G.S. 53‑162 without examination by the Commissioner of Banks as required in G.S. 53‑161. (1945, c. 743, s. 1; 1967, c. 789, s. 20; 2001‑263, s. 3; 2004‑171, s. 5.)



§ 53-161. Examination as to solvency.

§ 53‑161.  Examination as to solvency.

The Commissioner of Banks shall examine into the solvency of such bank, and shall, if he deem it necessary, at the expense of the bank, make or cause to be made an examination at its home office of its assets and liabilities. Examinations of trust institutions other than banks shall be as provided in Article 24 of this Chapter. (1945, c. 743, s. 1; 2001‑263, s. 3.)



§ 53-162. Certificate of solvency.

§ 53‑162.  Certificate of solvency.

After any bank has been licensed by the Commissioner of Banks, a certificate issued by the Commissioner of Banks, showing the bank to be solvent to an amount not less than one hundred thousand dollars ($100,000), shall authorize such bank to act in a fiduciary capacity without bond. There shall be no charge for the seal of this certificate. (1945, c. 743, s. 1; 2001‑263, s. 3.)



§ 53-163. Clerk of superior court notified of license and revocation.

§ 53‑163.  Clerk of superior court notified of license and revocation.

The Commissioner of Banks, upon granting license to any such bank or trust company, shall immediately notify the clerk of the superior court of each county in the State that the bank or trust company has been licensed under this Article, and, whenever the Commissioner of Banks is satisfied that any bank or trust company licensed by the Commissioner has become insolvent, or is in imminent danger of insolvency, the Commissioner shall revoke the license granted to that bank and notify the clerk of the superior court of each county in the State of the revocation. After such notification, the right of any such bank or trust company to act in a fiduciary capacity shall cease. (1945, c. 743, s. 1; 2001‑263, s. 3.)



§ 53-163.1. Funds held by a corporation exercising fiduciary powers awaiting investment or distribution.

§ 53‑163.1.  Funds held by a corporation exercising fiduciary powers awaiting investment or distribution.

(a)        Funds held in a fiduciary capacity by a bank, trust company, savings and loan association, or other corporation authorized to exercise the powers of a fiduciary, awaiting investment or distribution shall not be held uninvested or undistributed any longer than is reasonable for the proper management of the account. A corporation acting in a fiduciary capacity has complied with this requirement if such funds awaiting investment or distribution in excess of one thousand dollars ($1,000) are invested or distributed within 30 days of receipt or accumulation thereof.

(b)        Funds held in a fiduciary capacity by a bank, awaiting investment or distribution may, unless prohibited by the instrument creating the fiduciary relationship, be deposited in the commercial or savings or other department of the bank, provided that it shall first set aside under control of the trust department as collateral security, such securities as may be found listed in G.S. 142‑34 as being eligible for the investment of the sinking funds of the State of North Carolina equal in market value of such deposited funds, or readily marketable commercial bonds having not less than a recognized "A" rating equal to one hundred and twenty‑five percent (125%) of the funds so deposited.

The securities so deposited or securities substituted therefor as collateral in the trust department by the commercial or savings or other department (as well as the deposit of cash in the commercial or savings or other department by the trust department) shall be held pursuant to the provisions of G.S. 53‑43(6).

If such funds are deposited in a bank insured under the provisions of the Federal Deposit Insurance Corporation, the above collateral security will be required only for that portion of uninvested balances of each trust which are not fully insured under the provisions of that corporation.

(c)        Funds held in a fiduciary capacity by a corporate fiduciary awaiting investment or distribution may, unless prohibited by the instrument creating the fiduciary relationship, be invested in short‑term, trust‑quality investment vehicles, through the medium of a collective investment fund or otherwise.

(d)        In addition to any other compensation to which it may be entitled under G.S. 28A‑23‑3, 34‑12, 35A‑1269, or under any other authority, a corporation acting in a fiduciary capacity shall be allowed to charge a fee for the temporary investment of funds held awaiting investment or distribution, which fee may be calculated upon the amount of such funds actually invested and upon the income produced thereby. The fee authorized by this subsection shall not exceed twelve percent (12%) of the income produced by such investment. A corporation acting in a fiduciary capacity has complied with its duty to disclose fees and practices in connection with the investment of fiduciary funds awaiting investment or distribution if the corporation's periodic statements set forth the method of computing such fees. (1939, c. 197, s. 4; 1963, c. 243, ss. 1, 2; 1977, c. 502, s. 2; 1989, c. 443; 2004‑139, s. 5; 2005‑192, s. 1.)



§ 53-163.2. Investments in securities by banks or trust companies.

§ 53‑163.2.  Investments in securities by banks or trust companies.

Unless the governing instrument, court order, or a statute specifically directs otherwise, a bank or trust company serving as trustee, guardian, agent, or in any other fiduciary capacity may invest in any security authorized by this Chapter even if such fiduciary or an affiliate thereof participates or has participated as a member of a syndicate underwriting such security, if:

(1)        The fiduciary does not purchase the security from itself or its affiliate; and

(2)        The fiduciary does not purchase the security from another syndicate member or an affiliate, pursuant to an implied or express agreement between the fiduciary or its affiliate and a selling member or its affiliate, to purchase all or part of each other's underwriting commitments. (1985, c. 549, s.1; 2005‑192, s. 1; 2007‑106, s. 51.)



§ 53-163.5. Establishment of common trust funds.

Part 2. Uniform Common Trust Fund Act.

§ 53‑163.5.  Establishment of common trust funds.

(a)        Any bank or trust company duly authorized to act as a fiduciary in this State may establish and maintain one or more common trust funds for the collective investment of funds held in a fiduciary capacity by such bank or trust company hereafter referred to as the "maintaining bank". The maintaining bank may include for the purposes of collective investment in such common trust fund or funds established and maintained by it, funds held in a fiduciary capacity by any other bank or trust company duly authorized to act as a fiduciary, wherever located, which other bank or trust company is hereinafter referred to as the "participating bank".

Provided, however, that the relationship between the maintaining bank and the participating bank is (i) the maintaining bank owns, controls or is affiliated with the participating bank or (ii) a bank holding company owns, controls or is affiliated with both the maintaining bank and the participating bank.

(b)        For the purposes of this section, a bank or trust company shall be considered to be owned, controlled or affiliated if twenty‑five percent (25%) or more of any class of its voting stock is owned by a bank or bank holding company or if twenty‑five percent (25%) or more of any class of its voting stock is owned by one person or no more than 10 persons who are the same person or persons who own twenty‑five percent (25%) or more of any class of the voting stock of the maintaining bank.

(c)        Such common trust funds may include a fund composed solely of funds held under an agency agreement in which the bank or trust company assumes investment discretion and assumes fiduciary responsibility.

(d)        Such bank or trust company may invest the funds held by it in any fiduciary capacity in one or more common trust funds, provided that (i) such investment is not prohibited by the instrument, judgment, decree or order creating such fiduciary relationship or amendment thereof, and (ii) the bank has no interest in the assets of the common trust fund other than as a fiduciary. (1939, c. 200, s. 1; 1973, c. 1276; 1977, c. 502, s. 2; 2005‑192, s. 1; 2006‑259, s. 13(q).)



§ 53-163.6. Court accountings.

§ 53‑163.6.  Court accountings.

Unless ordered by a court of competent jurisdiction the bank or trust company operating such common trust fund or funds shall not be required to render a court accounting with regard to such fund or funds; but it may, by application to the superior court, secure approval of such an accounting on such conditions as the court may establish. This section shall not affect the duties of the trustees of the participating trusts under the common trust fund to render accounts of their several trusts. (1939, c. 200, s. 2; 1977, c. 502, s. 2; 2005‑192, s. 1.)



§ 53-163.7. Supervision by State Banking Commission.

§ 53‑163.7.  Supervision by State Banking Commission.

All common trust funds established under the provisions of this Part shall be subject to the rules and regulations of the State Banking Commission. (1939, c. 200, s. 3; 1977, c. 502, s. 2; 2005‑192, s. 1.)



§ 53-163.8. Uniformity of interpretation.

§ 53‑163.8.  Uniformity of interpretation.

This Part shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it. (1939, c. 200, s. 4; 1977, c. 502, s. 2; 2005‑192, s. 1.)



§ 53-163.9. Short title.

§ 53‑163.9.  Short title.

This Part may be cited as the Uniform Common Trust Fund Act. (1939, c. 200, s. 5; 1977, c. 502, s. 2; 2005‑192, s. 1.)



§ 53-164. Title.

Article 15.

North Carolina Consumer Finance Act.

§ 53‑164.  Title.

This Article shall be known and may be cited as the North Carolina Consumer Finance Act. (1961, c. 1053, s. 1.)



§ 53-165. Definitions.

§ 53‑165.  Definitions.

(a)        "Amount of the loan" shall mean the aggregate of the cash advance and the charges authorized by G.S. 53‑173 and G.S. 53‑176.

(b)        "Borrower" shall mean any person who borrows money from any licensee or who pays or obligates himself to pay any money or otherwise furnishes any valuable consideration to any licensee for any act of the licensee as a licensee.

(c)        "Cash advance" shall mean the amount of cash or its equivalent that the borrower actually receives or is paid out at his discretion or on his behalf.

(d)        "Commission" shall mean the State Banking Commission.

(e)        "Commissioner" shall mean the Commissioner of Banks.

(f)         "Deputy commissioner" shall mean the deputy commissioner of banks.

(g)        "License" shall mean the certificate issued by the Commissioner under the authority of this Article to conduct a consumer finance business.

(h)        "Licensee" shall mean a person to whom one or more licenses have been issued.

(i)         "Loanable assets" shall mean cash or bank deposits or installment loans made as a licensee pursuant to this Article or installment loans made as a licensee pursuant to the Article which this Article supersedes or such other loans payable on an installment basis as the Commissioner of Banks may approve, or any combination of two or more thereof.

(j)         "Person" shall include any person, firm, partnership, association or corporation. (1957, c. 1429, s. 1; 1961, c. 1053, s. 1; 2001‑519, s. 1.)



§ 53-166. Scope of Article; evasions; penalties; loans in violation of Article void.

§ 53‑166.  Scope of Article; evasions; penalties; loans in violation of Article void.

(a)        Scope.  No person shall engage in the business of lending in amounts of ten thousand dollars ($10,000) or less and contract for, exact, or receive, directly or indirectly, on or in connection with any such loan, any charges whether for interest, compensation, consideration, or expense, or any other purpose whatsoever, which in the aggregate are greater than permitted by Chapter 24 of the General Statutes, except as provided in and authorized by this Article, and without first having obtained a license from the Commissioner. The word "lending" as used in this section, shall include, but shall not be limited to, endorsing or otherwise securing loans or contracts for the repayment of loans.

(b)        Evasions.  The provisions of subsection (a) of this section apply to any person who seeks to avoid its application by any device, subterfuge, or pretense whatsoever. Devices, subterfuges, and pretenses include any transaction in which a cash rebate or other advance of funds is offered and all of the following apply:

(1)        The cash advance is made contemporaneously with the transaction or soon thereafter.

(2)        The amount of the cash advance is required to be repaid at a later date.

(3)        The selling or providing of any item, service, or commodity with the transaction is incidental to, or a pretext for, the advance of funds.

(c)        Penalties; Commissioner to Provide and Testify as to Facts in His Possession.  Any person not exempt from this Article, or any officer, agent, employee, or representative thereof, who fails to comply with or who otherwise violates any of the provisions of this Article, or any regulation of the Banking Commission adopted pursuant to this Article, shall be guilty of a Class 1 misdemeanor. Each violation shall be considered a separate offense. It is the duty of the Commissioner of Banks to provide the district attorney of the court having jurisdiction of any  offense under this subsection with all facts and evidence in the Commissioner's actual or constructive possession, and to testify as to these facts upon the trial of any person for the offense.

(d)        Additional Penalties.  Any contract of loan, the making or collecting of which violates any provision of this Article, or regulation thereunder, except as a result of accidental or bona fide error of computation is void, and the licensee or any other party in violation shall not collect, receive, or retain any principal or charges whatsoever with respect to the loan. If an affiliate operating in the same office or subsidiary operating in the same office of a licensee makes a loan in violation of G.S. 53‑180(i), the affiliate or subsidiary may recover only its principal on the loan. (1955, c. 1279; 1957, c. 1429, s. 8; 1961, c. 1053, s. 1; 1969, c. 1303, ss. 13, 14; 1973, c. 47, s. 2; c. 1042, s. 1; 1979, c. 33, s. 1; 1985, c. 154, ss. 6, 13; 1987, c. 444, s. 3; 1989, c. 17, ss. 1, 13; 1989 (Reg. Sess., 1990), c. 881, s. 1; 1993, c. 539, s. 425; 1994, Ex. Sess., c. 24, s. 14(c); 2006‑243, s. 2.)



§ 53-167. Expenses of supervision.

§ 53‑167.  Expenses of supervision.

Each licensee, for the purpose of defraying necessary expenses of the Commissioner of Banks and his agents in supervising them, shall pay to the Commissioner of Banks the fees prescribed in G.S. 53‑122 at the times therein specified. (1955, c. 1279; 1957, c. 1429, s. 1; 1961, c. 1053, s. 1.)



§ 53-168. License required; showing of convenience, advantage and financial responsibility; investigation of applicants; hearings; existing businesses; contents of license; transfer; posting.

§ 53‑168.  License required; showing of convenience, advantage and financial responsibility; investigation of applicants; hearings; existing businesses; contents of license; transfer; posting.

(a)        Necessity for License; Prerequisites to Issuance.  No person shall engage in or offer to engage in the business regulated by this Article unless and until a license has been issued by the Commissioner of Banks, and the Commissioner shall not issue any such license unless and until the Commissioner finds:

(1)        That authorizing the applicant to engage in such business will promote the convenience and advantage of the community in which the applicant proposes to engage in business; and

(2)        That the financial responsibility, experience, character and general fitness of the applicant are such as to command the confidence of the public and to warrant the belief that the business will be operated lawfully and fairly, within the purposes of this Article; and

(3)        That the applicant has available for the operation of such business at the specified location loanable assets of at least fifty thousand dollars ($50,000).

(b)        Investigation of Applicants.  Upon the receipt of an application, the Commissioner shall investigate the facts. If the Commissioner determines from such preliminary investigation that the applicant does not satisfy the conditions set forth in subsection (a), the Commissioner shall so notify the applicant who shall then be entitled to an informal hearing thereon provided he so requests in writing within 30 days after the Commissioner has caused the above‑referred to notification to be mailed to the applicant. In the event of a hearing, to be held in the offices of the Commissioner of Banks in Raleigh, the Commissioner shall reconsider the application and, after the hearing, issue a written order granting or denying such application. At the time of making such application, the applicant shall pay the Banking Department the sum of two hundred fifty dollars ($250.00) as a fee for investigating the application, which shall be retained irrespective of whether or not a license is granted the applicant.

(c)        Repealed by Session Laws 2001‑519, s. 2.

(d)        Required Assets Available.  Each licensee shall continue at all times to have available for the operation of the business at the specified location loanable assets of at least fifty thousand dollars ($50,000). The requirements and standards of this subsection and subsection (a)(2) of this section shall be maintained throughout the period of the license and failure to maintain such requirements or standards shall be grounds for the revocation of a license under the provisions of G.S. 53‑171 of this Article.

(e)        License, Posting, Continuing.  Each license shall state the address at which the business is to be conducted and shall state fully the name of the licensee, and if the licensee is a copartnership, or association, the names of the members thereof, and if a corporation, the date and place of its incorporation. Transfer or assignment of a license by one person to another by sale or otherwise is prohibited without the prior approval of the Commissioner. Each license shall be kept posted in the licensed place of business. Each license shall remain in full force and effect until surrendered, revoked, or suspended as hereinafter provided. (1961, c. 1053, s. 1; 1969, c. 1303, s. 15; 1973, c. 1042, s. 2; 1981, c. 671, s. 15; 1987, c. 827, s. 12; 2001‑519, s. 2.)



§ 53-169. Application for license.

§ 53‑169.  Application for license.

The application for license shall be made on a form prepared and furnished by the Commissioner of Banks and shall state:

(1)        The fact that the applicant desires to engage in business under this Article; and

(2)        Whether the applicant is an individual, partnership, association or corporation; and

(3)        The name and address of the person who will manage and be in  immediate control of the business; and

(4)        The name and address of the owners and their percentage of equity in the company, except when the Commissioner does not deem it feasible to furnish such information because of the number of stockholders involved; and

(5)        When the applicant proposes to commence doing business; and

(6)        Such other information as the Commissioner of Banks deems necessary.

The statements made in such application shall be sworn to by the  applicant or persons making application on the applicant's behalf. (1961, c. 1053, s. 1.)



§ 53-170. Locations; change of ownership or management.

§ 53‑170.  Locations; change of ownership or management.

(a)        Business Location.  A licensee may conduct and carry on his business only at such location or locations as may be approved by the Commissioner of Banks, and no changes shall be made from one location to another without the approval of the Commissioner.

(b)        Additional Places of Business.  Not more than one place of business shall be maintained under the same license, but the Commissioner may issue more than one license to the same licensee upon compliance with all the provisions of this Article governing issuance of a single license.

(c)        Change of Location, Ownership or Management.  If any change occurs in the name and address of the licensee or of the president, secretary or agent of a corporation, or in the membership of any partnership under said sections, a true and full statement of such change, sworn to in the manner required by this Article in the case of the original application, shall forthwith be filed with the Commissioner. (1961, c. 1053, s. 1.)



§ 53-171. Revocation, suspension or surrender of license.

§ 53‑171.  Revocation, suspension or surrender of license.

(a)        If the Commissioner shall find, after due notice and hearing, or opportunity for hearing, that any such licensee, or an officer, agent, employee, or representative thereof has violated any of the provisions of this Article, or has failed to comply with the rules, regulations, instructions or orders promulgated by the Commission pursuant to the powers and duties prescribed therein, or has failed or refused to make its reports to the Commissioner, or has  failed to pay the fees for its examination and supervision, or has furnished false information to the Commissioner or the Commission, the Commissioner may issue an order revoking or suspending the right of such licensee and such officer, agent, employee or representative to do business in North Carolina as a licensee, and upon receipt of such an order from the Commissioner, the licensee shall immediately surrender his license to the Commissioner. Within five days after the entry of such an order the Commissioner shall place on file his findings of fact and mail or otherwise deliver a copy to the licensee. Any licensee who fails to make any loans during any period of 90 consecutive days after being licensed shall surrender his license to the Commissioner.

(b)        Any licensee may surrender any license by delivering it to the  Commissioner with written notice of its surrender, but such surrender  shall not affect his civil or criminal liability for acts committed prior thereto.

(c)        No revocation, suspension or surrender of any license shall impair or affect the obligation of any preexisting lawful contract between the licensee and any obligor.

(d)        The Commissioner, in his discretion, may reinstate suspended licenses or issue new licenses to a person whose license or licenses have been revoked, or surrendered if and when he determines no fact or condition exists which clearly would have justified the Commissioner in refusing originally to issue such license under this Article. (1955, c. 1279; 1961, c. 1053, s. 1.)



§ 53-172. Conduct of other business in same office.

§ 53‑172.  Conduct of other business in same office.

(a)        No licensee shall conduct the business of making loans under this Article within any office, suite, room, or place of business in which any other business is solicited or transacted.

Installment paper dealers as defined in G.S. 105‑83, and the collection by a licensee of loans legally made in North Carolina, or another state by another government regulated lender or lending agency, shall not be considered as being any other business within the meaning of this section.

(b)        Notwithstanding subsection (a) of this section, the Commissioner may authorize in writing the solicitation and transaction of other business in any office, suite, room, or place of business in which a licensee is conducting the business of making loans if the Commissioner determines that the other business would not be contrary to the best interests of the borrowing public.

(c)        The Commissioner may require, consistent with the provisions of 12 C.F.R. Part 226 (Regulation Z) of the federal Truth‑In‑Lending Act, the other business authorized under subsection (b) of this section to:

(1)        Disclose the cost of consumer credit of goods and services sold; and

(2)        Provide the purchaser with a reasonable cancellation period for goods and services purchased.

(d)        No licensee shall:

(1)        Make the purchase of goods and services sold under the authorization of subsection (b) of this section a condition of making a loan; or

(2)        Consider the borrower's decision to purchase, or not purchase, goods and services sold under the authorization of subsection (b) of this section a factor in its approval or denial of credit, or in its determination of the amount of or terms of credit for the borrower.

(e)        The licensee shall notify the borrower in writing that the purchase of the goods and services offered under the authorization under subsection (b) of this section is voluntary and that the borrower's decision whether or not to purchase the goods and services will not affect the licensee's decision to grant credit or the amount of or terms of the credit granted.

(f)         If, at any time, the Commissioner has reason to believe that the conduct of any other business authorized under this section is contrary to the best interests of the borrowing public, the Commissioner shall hold a hearing pursuant to Chapter 150B of the General Statutes to determine whether or not to revoke the authority to conduct that business. The Commissioner shall revoke the authority to conduct any other business if he or she finds that the conduct of any other business authorized under this section is contrary to the best interests of the borrowing public.

(g)        This section shall not be construed as authorizing the collection of any loans or charges in violation of the prohibitions contained in G.S. 53‑190.

(h)        The books, records, and accounts relating to loans shall be kept in such manner as the Commissioner of Banks prescribes as to delineate clearly the loan business from any other business authorized by the Commissioner. (1961, c. 1053, s. 1; 1967, c. 769, s. 1; 1971, c. 1212; 1981, c. 464, s. 2; 1985, c. 154, ss. 7, 9; 1987, c. 444, s. 2; 1989, c. 17, s. 2; 1991 (Reg. Sess., 1992), c. 765, s. 1.)



§ 53-173. Maximum rate of interest and fee; computation of interest; limitation on interest after judgment; limitation on interest after maturity of the loan.

§ 53‑173.  Maximum rate of interest and fee; computation of interest; limitation on interest after judgment; limitation on interest after maturity of the loan.

(a)        Maximum Rate of Interest.  Every licensee under this section may make loans in installments not exceeding three thousand dollars ($3,000) in amount, at interest rates not exceeding thirty‑six percent (36%) per annum on the outstanding principal balance of any loan not in excess of six hundred dollars ($600.00) and fifteen percent (15%) per annum on any remainder of such unpaid principal balance. Interest shall be contracted for and collected at the single simple interest rate applied to the outstanding balance that would earn the same amount of interest as the above rates for payment according to schedule.

(a1)      Maximum Fee.  In addition to the interest authorized in subsection (a) of this section, a licensee making loans under this section may collect from the borrower a fee for processing the loan equal to five percent (5%) of the loan amount not to exceed twenty‑five dollars ($25.00), provided that such charges may not be assessed more than twice in any 12‑month period.

(b)        Computation of Interest.  Interest on loans made pursuant to this section shall not be paid, deducted, or received in advance. Such interest shall not be compounded but interest on loans shall (i) be computed and paid only as a percentage of the unpaid principal balance or portion thereof and (ii) computed on the basis of the number of days actually elapsed; provided, however, if part or all of the consideration for a loan contract is the unpaid principal balance of a prior loan, then the principal amount payable under the loan contract may include any unpaid interest on the prior loan which have accrued within 90 days before the making of the new loan contract. For the purpose of computing interest, a day shall equal 1/365th of a year. Any payment made on a loan shall be applied first to any accrued interest and then to principal, and any portion or all of the principal balance may be prepaid at any time without penalty.

(c)        Limitation on Interest after Judgment.  If a money judgment is obtained against any party on any loan made under the provisions of this section neither the judgment nor the loan shall carry, from the date of the judgment, any interest in excess of eight percent (8%) per annum.

(d)        Limitation of Interest after Maturity of Loan.  After the maturity date of any loan contract made under the provisions of this section and until the loan contract is paid in full by cash, new loan, refinancing or otherwise, no charges other than interest at eight percent (8%) per annum shall be computed or collected from any party to the loan upon the unpaid principal balance of the loan.

(e)        Repealed by Session Laws 1989, c. 17, s. 3.

(f)         Repealed by Session Laws 2001‑519, s. 3. (1961, c. 1053, s. 1; 1969, c. 1303, ss. 13, 17‑22; 1973, c. 1042, s. 3; 1975, c. 110, s. 1; 1979, c. 33, s. 2; 1981, c. 561, ss. 1‑3; 1983, c. 68, s. 1; c. 126, s. 13; 1989, c. 17, s. 3; 2001‑519, s. 3.)



§ 53-173.1: Repealed by Session Laws 1989, c. 17, s. 4.

§ 53‑173.1: Repealed by Session Laws 1989, c.  17, s. 4.



§ 53-173.2. Repealed by Session Laws 1975, c. 110, s. 2.

§ 53‑173.2.  Repealed by Session Laws 1975, c. 110, s. 2.



§ 53-174: Repealed by Session Laws 1989, c. 17, s. 4.

§ 53‑174:  Repealed by Session Laws 1989, c.  17, s. 4.



§ 53-175. Fee for returned checks.

§ 53‑175.  Fee for returned checks.

A licensee may collect the fee for returned checks to the extent permitted by G.S. 25‑3‑506. This section shall apply to any loan made by any licensee under this Article. (1961, c. 1053, s. 1; 1969, c. 1303, s. 23; 1981, c. 561, s. 4; 1983, c. 68, s. 1; c. 126, s. 12; 1989, c. 17, s. 5; 1995 (Reg. Sess., 1996), c. 742, s. 21.)



§ 53-176. Optional rates, maturities and amounts.

§ 53‑176.  Optional rates, maturities and amounts.

(a)        In lieu of making loans in the amount and at the interest stated in G.S. 53‑173 and for the terms stated in G.S. 53‑180, a licensee may at any time elect to make loans in installments not exceeding ten thousand dollars ($10,000) and which shall not be repayable in less than six months or more than 84 months and which shall not be secured by deeds of trust or mortgages on real estate and which are repayable in substantially equal consecutive monthly payments and to charge and collect interest in connection therewith which shall not exceed the following actuarial rates:

(1)        With respect to a loan not exceeding seven thousand five hundred dollars ($7,500), thirty percent (30%) per annum on that part of the unpaid principal balance not exceeding one thousand dollars ($1,000) and eighteen percent (18%) per annum on the remainder of the unpaid principal balance. Interest shall be contracted for and collected at the single simple interest rate applied to the outstanding balance that would earn the same amount of interest as the above rates for payment according to schedule.

(2)        With respect to a loan exceeding seven thousand five hundred dollars ($7,500), eighteen percent (18%) per annum on the outstanding principal balance.

(b)        In addition to the interest permitted in this section, a licensee may assess at closing a fee for processing the loan as agreed upon by the parties, not to exceed twenty‑five dollars ($25.00) for loans up to two thousand five hundred dollars ($2,500) and one percent (1%) of the cash advance for loans above two thousand five hundred dollars ($2,500), not to exceed a total fee of forty dollars ($40.00), provided that such charges may not be assessed more than twice in any 12‑month period.

(c)        The provisions of G.S. 53‑173(b), (c) and (d) and G.S. 53‑180(b), (c), (d), (e), (f), (g), (h) and (i) shall apply to loans made pursuant to this section.

(d)        Any licensee under this Article shall have the right to elect to make loans in accordance with this section by the filing of a written statement to that effect with the Commissioner and no sooner than 30 days from the date of such notification begin making loans regulated by this section. After such election a licensee may continue to make loans in accordance with this section unless the licensee notifies the Commissioner in writing of its intention to terminate such election on a date not sooner than 30 days from the notification.

(e)        The due date of the first monthly payment shall not be more than 45 days following the disbursement of funds under any such installment loan. A borrower under this section may prepay all or any part of a loan made under this section without penalty. Except as otherwise provided for pursuant to G.S. 75‑20(a), no more than twice in a 12‑month period, a borrower may cancel a loan with the same licensee within three business days after disbursement of the loan proceeds without incurring or paying interest so long as the amount financed, minus any fees or charges, is returned to and received by the licensee within that time.

(f)         No individual, partnership, or corporate licensee and no corporation which is the parent, subsidiary or affiliate of a corporate licensee that is making loans under this Article except as authorized in this section, shall be permitted to make loans under the provisions of this section. Any corporate licensee or individual or partnership licensee that elects to make loans in accordance with the provisions of this section shall be bound by that election with respect to all of its offices and locations in this State and all offices and locations in this State of its parent, subsidiary or affiliated corporate licensee, or with respect to all of his or their offices and locations in this State. (1961, c. 1053, s. 1; 1969, c. 1303, s. 12.1; 1981, c. 561, s. 7; 1983, c. 68, s. 1; c. 126, ss. 14, 15; 1989, c. 17, s. 6; 1995, c. 155, s. 1; 2001‑519, s. 4.)



§ 53-176.1: Repealed by Session Laws 1989, c. 17, s. 4.

§ 53‑176.1: Repealed by Session Laws 1989, c.  17, s. 4.



§ 53-177. Recording fees.

§ 53‑177.  Recording fees.

The licensee may collect from the borrower the amount of any fees necessary to file or record its security interest with any public official or agency of a county or the State as may be required pursuant to Article 9 of Chapter 25 of the General Statutes or G.S. 20‑58 et seq. Upon full disclosure to the borrower on how the fees will be applied, such fees may either (i) be paid by the licensee to such public official or agency of the county or State, or (ii) in lieu of recording or filing, applied by the licensee to purchase nonfiling or nonrecording insurance on the instrument securing the loan, or (iii) be retained by a licensee that elects to self insure against the loss of a security interest by reason of not filing or recording its security instrument: Provided, however, the amount collected by the licensee from the borrower for the purchase of a nonfiling or nonrecording insurance policy, or for self insurance, shall be the premium amount for such insurance as fixed by the Commissioner of Insurance. Such premium shall be at least one dollar ($1.00) less than the cost of recording or filing a security interest. Provided further, a licensee shall not collect or permit to be collected any notary fee in connection with any loan made under this Article, nor may a licensee collect any fee from the borrower for the cost of releasing a security interest except such fee as actually paid to any public official or agency of the county or State for such purpose. (1961, c. 1053, s. 1; 1989, c. 17, s. 7; 2000‑169, s. 36.)



§ 53-178. No further charges; no splitting contracts; certain contracts void.

§ 53‑178.  No further charges; no splitting contracts; certain contracts void.

No further or other charges or insurance commissions shall be directly or indirectly contracted for or received by any licensee except those specifically authorized by this Article or by the Commissioner under G.S. 53‑172. No licensee shall divide into separate parts any contract made for the purpose of or with the effect of obtaining charges in excess of those authorized by this Article. All balances due to a licensee from any person as a borrower or as an endorser, guarantor or surety for any borrower or otherwise, or due from any husband or wife, jointly or severally, shall be considered a part of any loan being made by a licensee to such person for the purpose of computing interest or charges. (1961, c. 1053, s. 1; 1991 (Reg. Sess., 1992), c. 765, s. 2.)



§ 53-179. Multiple-office loan limitations.

§ 53‑179.  Multiple‑office loan limitations.

A licensee shall not grant a loan in one office to any borrower who already has a loan in another office operated by the same entity or by an affiliate, parent, subsidiary or under the same ownership, management or control, whether partial or complete. This section shall apply to intrastate and interstate operations. A licensee shall take every reasonable precaution to prevent granting loans in violation of this section. Such loans granted inadvertently resulting in a total liability of three thousand dollars ($3,000) or less, shall be adjusted to the rates applicable under the Article to a single loan of equivalent amount, and when the total liability on such loans is in excess of three thousand dollars ($3,000), interest shall be adjusted to simple interest at eight percent (8%) per annum on the entire obligation. (1961, c. 1053, s. 1; 1969, c. 1303, s. 13; 1973, c. 1042, s. 6; 1981, c. 561, ss. 5, 6; 1983, c. 68, s. 1.)



§ 53-180. Limitations and prohibitions on practices and agreements.

§ 53‑180.  Limitations and prohibitions on practices and agreements.

(a)        Time and Payment Limitation.  Except as otherwise provided in this Article, no licensee making a loan pursuant to G.S. 53‑173 shall enter into any contract of loan under this Article providing for any scheduled repayment of principal more than 25 months from the date of making the contract if the cash advance is six hundred dollars ($600.00) or less; more than 37 months from the date of making the contract if the cash advance is in excess of six hundred dollars ($600.00) but not in excess of fifteen hundred dollars ($1,500); more than 49 months from the date of making the contract if the cash advance is in excess of fifteen hundred dollars ($1,500) but not in excess of two thousand five hundred dollars ($2,500); or more than 61 months if the cash advance is in excess of two thousand five hundred dollars ($2,500). Every loan contract shall provide for repayment of the amount loaned in substantially equal installments, either of principal or of principal and charges in the aggregate, at approximately equal periodic intervals of time. Nothing contained herein shall prevent a loan being considered a new loan because the proceeds of the loan are used to pay an existing contract.

(b)        No Assignment of Earnings.  A licensee may not take an assignment of earnings of the borrower for payment or as security for payment of a loan. An assignment of earnings in violation of this section is unenforceable by the assignee of the earnings and is revocable by the borrower. A sale of unpaid earnings made in consideration of the payment of money to or for the account of the seller of the earnings is deemed to be a loan to the seller by an assignment of earnings.

(c)        Limitation on Default Provisions.  An agreement between a licensee and a borrower pursuant to a loan under this Article with respect to default by the borrower is enforceable only to the extent that (i) the borrower fails to make a payment as required by the agreement, or (ii) the prospect of payment, performance, or realization of collateral is significantly endangered or impaired, the burden of establishing the prospect of a significant endangerment or impairment being on the licensee.

(d)        Prohibitions on Discrimination.  No licensee shall deny any extension of credit or discriminate in the fixing of the amount, duration, application procedures or other terms or conditions of such extension of credit because of the race, color, religion, national origin, sex or marital status of the applicant or any other person connected with the transaction.

(e)        Limitation on Attorney's Fees.  With respect to a loan made pursuant to the provisions of G.S. 53‑173, the agreement may not provide for payment by the borrower of attorney fees.

(f)         No Real Property as Security.  No licensee shall make any loan within this State which shall in any way be secured by real property.

(g)        Deceptive Acts or Practices.  No licensee shall engage in any unfair method of competition or unfair or deceptive trade practices in the conduct of making loans to borrowers pursuant to this Article or in collecting or attempting to collect any money alleged to be due and owing by a borrower.

(h)        Limitations on Home Loans.  No affiliate operating in the same office or subsidiary operating in the same office of a licensee shall make any home loan as defined in G.S. 24‑1.1A(e) in a principal amount of less than three thousand dollars ($3,000).

(i)         Limitation on Conditions to Making Loans.  A licensee or an affiliate operating in the same office or subsidiary operating in the same office of a licensee shall not make as a condition of any loan the refinancing of a borrower's home loan as defined in G.S. 24‑1.1A(e) which is not currently in default.

(j)         No Solicitation of Deposits.  No licensee may directly or indirectly solicit from any borrower funds to be held on deposit in any bank; provided, however, a borrower may at his option, by way of a military allotment or other such program, designate a depository to receive and disburse funds for a designated purpose.

(k)        Loans made pursuant to this Article solicited using a facsimile or negotiable check shall be subject to the provisions of G.S. 75‑20(a). (1961, c. 1053, s. 1; 1969, c. 1303, s. 24; 1973, c. 1042, s. 7; 1979, c. 33, s. 3; 1981, c. 464, s. 3; 1985, c. 154, ss. 10‑12; 1987, c. 444, s. 3; 1989, c. 17, ss. 8, 13; 2001‑519, s. 5.)



§ 53-181. Statements and information to be furnished to borrowers; power of attorney or confession of judgment prohibited.

§ 53‑181.  Statements and information to be furnished to borrowers; power of attorney or confession of judgment prohibited.

(a)        Contents of Statement Furnished to Borrower.  At the time a loan is made, the licensee shall deliver to the borrower, or if there be two or more borrowers, to one of them a copy of the loan contract, or a written statement, showing in clear and distinct terms:

(1)        The name and address of the licensee and one of the primary obligors on the loan;

(2)        The date of the loan contract;

(3)        Schedule of installments or descriptions thereof;

(4)        The cash advance;

(5)        The face amount of the note evidencing the loan;

(6)        The amount collected or paid for insurance, if any;

(7)        The amount collected or paid for filing or other fees allowed by this Article;

(8)        The collateral or security for the loan;

(9)        If the loan refinances a previous loan, the following relating to the refinanced loan: (i) the principal balance due; (ii) interest charged that is included in the new loan; and (iii) rebates on any credit insurance, listed separately.

(10)      In addition to any disclosures otherwise provided by law, a licensee soliciting loans using a facsimile or negotiable check shall provide the disclosures required by G.S. 75‑20(a).

(b)        Schedule of Charges, etc., to Be Made Available; Copy Filed with Commissioner.  Each licensee doing business in North Carolina shall make readily available to the borrower at each place of business such full and accurate schedule of charges and insurance premiums, including refunds and rebates, on all classes of loans currently being made by such licensee, as the Commissioner shall prescribe, and a copy thereof shall be filed in the office of the Commissioner of Banks.

(c)        Power of Attorney or Confession of Judgment Prohibited.  No licensee shall take any confession of judgment or permit any borrower to execute a power of attorney in favor of any licensee or in favor of any third person to confess judgment or to appear for the borrower in any judicial proceeding and any such confession of judgment or power of attorney to confess judgment shall be absolutely void. (1955, c. 1279; 1961, c. 1053, s. 1; 1989, c. 17, s. 9; 2001‑519, s. 6.)



§ 53-182. Payment of loans; receipts.

§ 53‑182.  Payment of loans; receipts.

(a)        After each payment made on account of any loan, the licensee shall give to the person making such payment a signed, dated receipt showing the amount paid and the balance due on the loan. No receipt shall be required in the case of payments made by the borrower's check or money order, where the entire proceeds of the check or money order are applied to the loan. The use of a coupon book system shall be deemed in compliance with this section.

(b)        Upon payment of any loan in full, a licensee shall cancel and return to the borrower, within a reasonable length of time, originals or copies of any note, assignment, mortgage, deed of trust, or other instrument securing such loan, which no longer secures any indebtedness of the borrower to the licensee. (1955, c. 1279; 1961, c. 1053, s. 1; 2001‑519, s. 7.)



§ 53-183. Advertising, broadcasting, etc., false or misleading statements.

§ 53‑183.  Advertising, broadcasting, etc., false or misleading statements.

No licensee subject to this Article shall advertise, display, distribute, telecast, or broadcast or cause or permit to be advertised, displayed, distributed, telecasted, or broadcasted, in any manner whatsoever, any false, misleading, or deceptive statement or representation with regard to the rates, terms, or conditions of loans. The Commissioner may require that charges or rates of charge, if stated by a licensee, be stated fully and clearly in such manner as he may deem necessary to prevent misunderstanding thereof by prospective borrowers. The Commissioner may permit or require licensees to refer in their advertising to the fact that their business is under State supervision, subject to conditions imposed by him to prevent an erroneous impression as to the scope or degree of protection provided by this Article. (1957, c. 1429, s. 3; 1961, c. 1053, s. 1.)



§ 53-184. Securing of information; records and reports; allocations of expense.

§ 53‑184.  Securing of information; records and reports; allocations of expense.

(a)        Each licensee shall maintain all books and records relating to loans made under this Article required by the Commissioner of Banks to be kept, and the Commissioner, his deputy, or duly authorized examiner or agent or employee is authorized and empowered to examine such records at any reasonable time. Such books and records may be maintained in the form of magnetic tape, magnetic disk, optical disk, or other form of computer, electronic or microfilm media available for examination on the basis of computer printed reproduction, video display or other medium acceptable to the Commissioner of Banks; provided, however, that such books and records so kept must be convertible into clearly legible tangible documents within a reasonable time. Any licensee having more than one licensed office may maintain such books and records at a location other than the licensed office location if such location is approved by the Commissioner; provided that, upon such requirements as may be imposed by the Commissioner of Banks, there shall be available to the borrower at each licensed location or such other location convenient to the borrower, as designated by the licensee, complete loan information; and provided further that such books and records of each licensed office shall be clearly segregated. When a licensee maintains its books and records outside of North Carolina, the licensee shall make them available for examination at the place where they are maintained and shall pay for all reasonable and necessary expenses incurred by the Commissioner in conducting such examination. Where the data processing for any licensee is performed by a person other than the licensee, the licensee shall provide to the Commissioner of Banks a copy of a binding agreement between the licensee and the data processor which allows the Commissioner of Banks, his deputy, or duly authorized examiner or agent or employee to examine that particular data processor's activities pertaining to the licensee to the same extent as if such services were being performed by the licensee on its own premises; and, notwithstanding the provisions of G.S. 53‑167 and 53‑122, when billed by the Commissioner of Banks, the licensee shall reimburse the Commissioner of Banks for all costs and expenses incurred by the Commissioner in such examination.

(b)        Each licensee shall file annually with the Commissioner of Banks on or before the thirty‑first day of March for the 12 months' period ending the preceding December 31, reports on forms prescribed by the Commissioner. Reports shall disclose in detail and under appropriate headings the assets and liabilities of the licensee, the income, expense, gain, loss, and any other information as the Commissioner may require. Reports shall be verified by the oath or affirmation of the owner, manager, president, vice‑president, cashier, secretary or treasurer of the licensee.

(c)        If a licensee conducts another business or is affiliated with other licensees under this Article, or if any other situation exists under which allocations of expense are necessary, the licensee or licensees shall make such allocation according to appropriate and reasonable accounting principles.

(d)        Repealed by Session Laws 1997‑285, s. 3. (1955, c. 1279; 1957, c. 1429, s. 4; 1961, c. 1053, s. 1; 1981, c. 561, s. 8; 1983, c. 68, s. 1; 1989, c. 17, s. 10; 1997‑285, ss. 2, 3; 2001‑519, s. 8.)



§ 53-185. Rules and regulations by Banking Commission and Commissioner.

§ 53‑185.  Rules and regulations by Banking Commission and Commissioner.

The State Banking Commission is hereby authorized, empowered and directed to make all rules and regulations deemed by the Commission to be necessary in implementing this Article and in providing for the protection of the borrowing public and the efficient management of such licensees and to give all necessary instructions to such licensees for the purpose of interpreting this Article; provided, the Commissioner is hereby authorized to make such rules and regulations and issue such orders as he deems necessary and desirable in implementing and carrying out the provisions of G.S. 53‑184. And it shall be the duty of all such licensees, their officers, agents and employees, to comply fully with all such rules, regulations and instructions. When promulgated, any rule or regulation shall be forwarded by mail to each licensee at its licensed place of business at least 20 days prior to its effective date. (1955, c. 1279; 1961, c. 1053, s. 1.)



§ 53-186. Commissioner to issue subpoenas, conduct hearings, give publicity to investigations, etc.

§ 53‑186.  Commissioner to issue subpoenas, conduct hearings, give publicity to investigations, etc.

The Commissioner of Banks shall have the power and duty to issue subpoenas including subpoenas duces tecum, and compel attendance of witnesses, administer oaths, conduct hearings and transcribe testimony in making the investigations and conducting the hearings provided for herein or in the other discharge of his duties, and to give such publicity to his investigations and findings as he may deem best for the public interest. (1957, c. 1429, s. 5; 1961, c. 1053, s. 1.)



§ 53-187. Injunctive powers; receivers.

§ 53‑187.  Injunctive powers; receivers.

Whenever the Commissioner has reasonable cause to believe that any person is violating or is threatening to violate any provision of this Article, he may in addition to all actions provided for in this Article, and without prejudice thereto, enter an order requiring such person to desist or to refrain from such violation; and an action may be brought in the name of the Commissioner on the relation of the State of North Carolina to enjoin such person from engaging in or continuing such violation or from doing any act or acts in furtherance thereof. In any such action an order or judgment may be entered awarding such preliminary or final injunction as may be deemed proper. In addition to all other means provided by law for the enforcement of a restraining order or injunction, the court in which such action is brought shall have power and jurisdiction to impound, and to appoint a receiver for the property and business of the defendant, including books, papers, documents and records pertaining thereto or so much thereof as the court may deem reasonably necessary  to prevent violations of this Article through or by means of the use of said property and business. Such receiver, when appointed and qualified, shall have such powers and duties as to custody, collection, administration, winding up, and liquidation of such property and business as shall from time to time be conferred upon him by the court. (1957, c. 1429, s. 6; 1961, c. 1053, s. 1.)



§ 53-188. Review of regulations, order or act of Commission or Commissioner.

§ 53‑188.  Review of regulations, order or act of Commission or Commissioner.

The Commission may review any rule, regulation, order or act of the Commissioner done pursuant to or with respect to the provisions of this Article. Any person aggrieved by any such rule, regulation, order or act may appeal, pursuant to G.S. 53‑92(d), to the Commission for review upon giving notice in writing within 20 days after such rule, regulation, order or act complained of is adopted, issued or done. Notwithstanding any other provision of law to the contrary, any aggrieved party to a decision of the Commission shall be entitled to petition for judicial review pursuant to G.S. 53‑92(d).  (1957, c. 1429, s. 6; 1961, c. 1053, s. 1; 1973, c. 1331, s. 3; 1987, c. 827, s. 13; 1995, c. 129, s. 29; 2009‑57, s. 2.)



§ 53-189. Insurance.

§ 53‑189.  Insurance.

(a)        Credit life, credit accident and health, credit unemployment, and credit property insurance may be written in accordance with the provisions of Article 57 of Chapter 58 of the General Statutes.

(b)        The premium or cost of credit life, credit accident and health, credit unemployment, or credit property insurance, when written by or through any lender or other creditor, its affiliate, associate or subsidiary shall not be deemed as interest or charges or consideration or an amount in excess of permitted charges in connection with the loan or credit transaction and any gain or advantage to any lender or other creditor, its affiliate, associate or subsidiary, arising out of the premium or commission or dividend from the sale or provision of such insurance shall not be deemed a violation of any other law, general or special, civil or criminal, of this State, or of any rule, regulation or order issued by any regulatory authority of this State. (1961, c. 1053, s. 1; 1969, c. 1303, s. 25; 1975, c. 660, s. 2; 1981, c. 759, s. 10; c. 876; 1987, c. 826, s. 10; 1993, c. 226, s. 14.)



§ 53-190. Loans made elsewhere.

§ 53‑190.  Loans made elsewhere.

(a)        No loan contract made outside this State in the amount or of the value of ten thousand dollars ($10,000) or less, for which greater consideration or charges than are authorized by G.S. 53‑173 and G.S. 53‑176 of this Article have been charged, contracted for, or received, shall be enforced in this State. Provided, the foregoing shall not apply to loan contracts in which all contractual activities, including solicitation, discussion, negotiation, offer, acceptance, signing of documents, and delivery and receipt of funds, occur entirely outside North Carolina.

(b)        If any lender or agent of a lender who makes loan contracts outside this State in the amount or of the value of ten thousand dollars ($10,000) or less, comes into this State to solicit or otherwise conduct activities in regard to such loan contracts, then such lender shall be subject to the requirements of this Article.

(c)        No lender licensed to do business under this Article may collect, or cause to be collected, any loan made by a lender in another state to a borrower, who was a legal resident of North Carolina at the time the loan was made. The purchase of a loan account shall not alter this prohibition. (1961, c. 1053, s. 1; 1967, c. 769, s. 2; 1969, c. 1303, s. 13; 1973, c. 1042, s. 8; 1979, c. 706, s. 2; 1989, c. 17, s. 11.)



§ 53-191. Businesses exempted.

§ 53‑191.  Businesses exempted.

Nothing in this Article shall be construed to apply to any person, firm or corporation doing business under the authority of any law of this State or of the United States relating to banks, trust companies, savings and loan associations, cooperative credit unions, agricultural credit corporations or associations organized under the laws of North Carolina, production credit associations organized under the act of Congress known as the Farm Credit Act of 1933, pawnbrokers lending or advancing money on specific articles of personal property, industrial banks, the business of negotiating loans on real estate as defined in G.S. 105‑41, nor to installment paper dealers as defined in G.S. 105‑83 other than persons, firms and corporations engaged in the  business of accepting fees for endorsing or otherwise securing loans or contracts for repayment of loans. (1955, c. 1279; 1957, c. 1429, s. 8; 1961, c. 1053, s. 1; 1969, c. 1303, s. 26.)



§§ 53-192 through 53-208: Repealed by Session Laws 2001-443, s. 1, effective November 1, 2001, and applicable to contracts entered into on or after that date.

Article 16.

Money Transmitters Act.

§§ 53‑192 through 53‑208: Repealed by Session Laws 2001‑443, s. 1, effective November 1, 2001, and applicable to contracts entered into on or after that date.



§ 53-208.1. Citation of Article.

Article 16A.

Money Transmitters Act.

§ 53‑208.1.  Citation of Article.

This Article shall be known and cited as the "Money Transmitters Act". (2001‑443, s. 2.)



§ 53-208.2. Definitions.

§ 53‑208.2.  Definitions.

(a)        Unless otherwise provided in this Article, or when the context clearly indicates that a different meaning is intended, the following definitions apply in this Article:

(1)        Applicant.  A person filing an application for a license under this Article.

(2)        Authorized delegate.  An entity designated by the licensee under the provisions of this Article to sell or issue payment instruments or stored value or engage in the business of transmitting money on behalf of a licensee.

(3)        Commissioner.  The Commissioner of Banks of the State of North Carolina.

(4)        Control.  Ownership of, or the power to vote, ten percent (10%) or more of the outstanding voting securities of a licensee or controlling person. For purposes of determining the percentage of a licensee controlled by any person, there shall be aggregated with the person's interest the interest of any other person controlled by the person or by any spouse, parent, or child of the person.

(5)        Controlling person.  Any person in control of a licensee.

(6)        Electronic instrument.  A card or other tangible object for the transmission or payment of money or monetary value which contains a microprocessor chip, magnetic strip, or other means for the storage of information that is prefunded and for which the value is decremented upon each use. The term does not include a card or other tangible object that is redeemable by the issuer in goods or services.

(7)        Executive officer.  The licensee's president, chair of the executive committee, senior officer responsible for the licensee's business, chief financial officer, and any other person who performs similar functions.

(8)        Key shareholder.  Any person, or group of persons acting in concert, who is the owner of ten percent (10%) or more of any voting class of an applicant's stock.

(9)        Licensee.  A person licensed under this Article.

(10)      Material litigation.  Any litigation that, according to generally accepted accounting principles, is deemed significant to an applicant's or licensee's financial health and would be required to be referenced in that entity's annual audited financial statements, report to shareholders, or similar documents.

(11)      Monetary transmission.  The term means either of the following:

a.         The sale or issuance of payment instruments or stored value.

b.         The act of engaging in the business of receiving money or monetary value for transmission within the United States or to locations abroad by any and all means, including payment instrument, wire, facsimile, or electronic transfer.

(12)      Monetary value.  A medium of exchange, whether or not redeemable in money.

(13)      Outstanding payment instrument.  Any payment instrument issued by the licensee which has been sold in the United States directly by the licensee or any payment instrument issued by the licensee which has been sold by an authorized delegate of the licensee in the United States, which has been reported to the licensee as having been sold and which has not yet been paid by or for the licensee.

(14)      Payment instrument.  Any electronic or written check, draft, money order, traveler's check, or other electronic or written instrument or order for the transmission or payment of money or monetary value, whether or not the instrument is negotiable. The term does not include a credit card voucher, letter of credit, or any other instrument that is redeemable by the issuer in goods or services.

(15)      Permissible investments.  One or more of the following:

a.         Cash.

b.         Certificates of deposit or other debt obligations of a financial institution, either domestic or foreign.

c.         Bills of exchange or time drafts drawn on and accepted by a commercial bank, otherwise known as bankers' acceptances, which are eligible for purchase by member banks of the Federal Reserve System.

d.         Any investment bearing a rating of one of the three highest grades as defined by a nationally recognized organization that rates securities.

e.         Investment securities that are obligations of the United States, its agencies, or instrumentalities or obligations that are guaranteed fully as to principal and interest of the United States or any obligations of any state, municipality, or any political subdivision thereof.

f.          Shares in a money market mutual fund, interest‑bearing bills or notes or bonds, debentures, or preferred stock traded on any national securities exchange or on a national over‑the‑counter market, or mutual funds primarily composed of such securities or a fund composed of one or more permissible investments as set forth herein.

g.         Any demand borrowing agreement or agreements made to a corporation or a subsidiary of a corporation whose capital stock is listed on a national exchange.

h.         Receivables due to a licensee from its authorized delegates pursuant to a contract described in G.S. 53‑208.19, which are not past due or doubtful of collection.

i.          Any other investments or security device approved by the Commissioner.

(16)      Person.  Any individual, partnership, association, joint‑stock association, trust, or corporation.

(17)      Remit.  To do one or more of the following:

a.         Make direct payment of the funds to the licensee or its representatives authorized to receive those funds.

b.         Deposit the funds in a bank, credit union, or savings and loan association or other similar financial institution in an account specified by the licensee.

(18)      Stored value.  Monetary value that is evidenced by an electronic record. (2001‑443, s. 2.)



§ 53-208.3. License required.

§ 53‑208.3.  License required.

(a)        On or after October 1, 2001, no person except those exempt pursuant to G.S. 53‑208.4 shall engage in the business of money transmission in this State without a license as provided in this Article.

(b)        A licensee may conduct its business in this State at one or more locations, directly or indirectly owned, or through one or more authorized delegates, or both, pursuant to the single license granted to the licensee.

(c)        For the purposes of this Article, a person is considered to be engaged in the business of money transmission in this State if that person makes available, from a location inside or outside of this State, an Internet website North Carolina citizens may access in order to enter into those transactions by electronic means. (2001‑443, s. 2.)



§ 53-208.4. Exemptions.

§ 53‑208.4.  Exemptions.

(a)        This Article shall not apply to any of the following:

(1)        The United States or any department, agency, or instrumentality thereof.

(2)        The United States Postal Service.

(3)        The State or any political subdivisions thereof.

(4)        Banks, credit unions, savings and loan associations, savings banks, or mutual banks organized under the laws of any state or the United States.

(5)        A person registered as a securities broker‑dealer under federal or state securities laws to the extent of its operation as a broker‑dealer.

(6)        The provision of electronic transfer of government benefits for any federal, state, or county governmental agency as defined in Federal Reserve Board Regulation E, by a contractor for and on behalf of the United States or any department, agency, or instrumentality thereof, or any state or any political subdivisions thereof.

(b)        Authorized delegates of a licensee, acting within the scope of authority conferred by a written contract as described in G.S. 53‑208.19 shall not be required to obtain a license pursuant to this Article. (2001‑443, s. 2.)



§ 53-208.5. License qualifications.

§ 53‑208.5.  License qualifications.

(a)        Each licensee shall have at all times a net worth of not less than one hundred thousand dollars ($100,000) calculated in accordance with generally accepted accounting principles. Licensees engaging in money transmission at more than one location or through authorized delegates shall have an additional net worth of ten thousand dollars ($10,000) per location in this State, as applicable, to a maximum of five hundred thousand dollars ($500,000). Licensees with neither locations nor authorized delegates in this State shall have an additional net worth as established by the Commissioner in an amount not to exceed a maximum of five hundred thousand dollars ($500,000).

(b)        Every corporate applicant, at the time of filing of an application for license under this Article and at all times after a license is issued, shall be in good standing in the state of its incorporation and, if required by the North Carolina Business Corporations Act, Chapter 55 of the General Statutes, shall be registered or qualified to do business in this State. All noncorporate applicants shall, at the time of the filing of an application for a license under this Article and at all times after a license is issued, be registered or qualified to do business in the State as required by law. (2001‑443, s. 2.)



§ 53-208.6. Permissible investments and statutory trust.

§ 53‑208.6.  Permissible investments and statutory trust.

(a)        Each licensee under this Article shall possess at all times unencumbered permissible investments having an aggregate market value, calculated in accordance with generally accepted accounting principles, of not less than the aggregate face amount of all outstanding payment instruments and stored value obligations issued or sold. This requirement may be waived by the Commissioner if the dollar volume of a licensee's outstanding payment instruments and stored value do not exceed the bond or other security devices posted by the licensee pursuant to G.S. 53‑208.8.

(b)        Permissible investments, even if commingled with other assets of the licensee, shall be deemed by operation of law to be held in trust for the benefit of the purchasers and holders of the licensee's outstanding payment instruments and stored value obligations in the event of the bankruptcy of the licensee. (2001‑443, s. 2.)



§ 53-208.7. License application.

§ 53‑208.7.  License application.

(a)        Each application for a license under this Article shall be made in writing, under oath, and in a form prescribed by the Commissioner. For all applicants, each application shall contain:

(1)        The exact name of the applicant, the applicant's principal address, any assumed or trade name used by the applicant in the conduct of its business, and the location of the applicant's business records.

(2)        The history of the applicant's material civil litigation for a 10‑year period prior to the date of the application and a record of any criminal convictions.

(3)        A description of the activities conducted by the applicant and a history of operations.

(4)        A description of the business activities in which the applicant seeks to be engaged in the State.

(5)        A list identifying the applicant's proposed authorized delegates in the State, if any, at the time of the filing of the license application.

(6)        A sample authorized delegate contract, if applicable.

(7)        A sample form of payment instrument, if applicable, which bears the name and address or telephone number of the issuer clearly printed on the payment instrument.

(8)        The location or locations at which the applicant and its authorized delegates, if any, propose to conduct the licensed activities in the State.

(9)        The name and address of the clearing bank or banks on which the applicant's payment instruments will be drawn or through which the payment instruments will be payable.

(b)        If the applicant is a corporation, the applicant shall also provide:

(1)        The date of the applicant's incorporation and state of incorporation.

(2)        A certificate of good standing from the state in which the applicant was incorporated.

(3)        A certificate of authority from the Secretary of State to conduct business in this State, if required by the North Carolina Business Corporations Act, Chapter 55 of the General Statutes.

(4)        A description of the corporate structure of the applicant, including the identity of any parent or subsidiary of the applicant and the disclosure of whether any parent or subsidiary is publicly traded on any stock exchange.

(5)        The name, business and residence address, and employment history for the past five years of the applicant's executive officers and the officers or managers who will be in charge of the applicant's activities to be licensed pursuant to this Article.

(6)        The name, business and residence address, and employment history for the period five years prior to the date of the application of any key shareholder of the applicant.

(7)        The history of material civil litigation for a 10‑year period prior to the date of the application and a record of any criminal conviction for every executive officer or key shareholder.

(8)        A copy of the applicant's most recent audited financial statement, including the balance sheet, statement of income or loss, statement of changes in shareholder equity, and statement of changes in financial position and, if available, the applicant's audited financial statements for the immediately preceding two‑year period. However, if the applicant is a wholly owned subsidiary of another corporation, the applicant may submit either the parent corporation's consolidated audited financial statements for the current year and for the immediately preceding two‑year period or the parent corporation's Form 10K reports filed with the United States Securities and Exchange Commission for the prior three years in lieu of the applicant's financial statements. If the applicant is a wholly owned subsidiary of a corporation having its principal place of business outside the United States, similar documentation filed with the parent corporation's non‑United States regulator may be submitted to satisfy this provision.

(9)        Copies of all filings, if any, made by the applicant with the United States Securities and Exchange Commission, or with a similar regulator in a country other than the United States, within the year preceding the date of filing of the application.

(c)        If the applicant is not a corporation, the applicant shall also provide:

(1)        The name, business and residence address, personal financial statement, and employment history, for the past five years, of each principal of the applicant and the name, business and residence address, and employment history for the past five years of any other person or persons who will be in charge of the applicant's activities to be licensed pursuant to this Article.

(2)        The place and date of the applicant's registration or qualification to do business in this State.

(3)        The history of material civil litigation for a 10‑year period prior to the date of the application and a record of any criminal conviction for each individual having an ownership interest in the applicant and each individual who exercises supervisory responsibility with respect to the applicant's activities.

(4)        Copies of the applicant's audited financial statements, including the balance sheet, statement of income or loss, and statement of changes in financial position, for the current year and, if available, for the immediately preceding two‑year period.

The Commissioner is authorized, for good cause shown, to waive any requirements of this section with respect to any license application or to permit a license applicant to submit substituted information in its license application in lieu of the information required by this section. (2001‑443, s. 2.)



§ 53-208.8. Surety bond.

§ 53‑208.8.  Surety bond.

(a)        Each application shall be accompanied by a surety bond acceptable to the Commissioner in the amount of one hundred fifty thousand dollars ($150,000). If the applicant proposes to engage in business under this Article at more than one location, through authorized delegates or otherwise, then the amount of the security bond will be increased by five thousand dollars ($5,000) per location, up to a maximum of two hundred fifty thousand dollars ($250,000). In the case of an applicant which engages in business under this Article, but has no locations or authorized delegates in this State, the amount of the security bond may be increased at the Commissioner's discretion to a maximum of two hundred fifty thousand dollars ($250,000). The surety bond shall be in a form satisfactory to the Commissioner and shall run to the State for the benefit of any claimants against the licensee to secure the faithful performance of the obligations of the licensee with respect to the receipt, handling, transmission, and payment of money or monetary value in connection with the sale and issuance of payment instruments, stored value, or transmission of money. The aggregate liability of the surety in no event shall exceed the principal sum of the bond. Claimants against the licensee may themselves bring suit directly on the security bond, or the Commissioner may bring suit on behalf of claimants, either in one action or in successive actions.

(b)        In lieu of a surety bond, the licensee may deposit with the Commissioner, or with any bank in this State designated by the licensee and approved by the Commissioner, to an aggregate amount, based upon principal amount or market value, whichever is lower, of not less than the amount of the surety bond or portion thereof, the following:

(1)        Unencumbered cash.

(2)        Unencumbered interest‑bearing bonds.

(3)        Unencumbered notes.

(4)        Unencumbered debentures.

(5)        Unencumbered obligations of the United States or any agency or instrumentality thereof, or guaranteed by the United States.

(6)        Unencumbered obligations of this State or of any political subdivision of the State, or guaranteed by this State.

The securities or cash shall be deposited as aforesaid and held to secure the same obligations as would the surety bond, but the depositor shall be entitled to receive all interest and dividends thereon, shall have the right, with the approval of the Commissioner, to substitute other securities for those deposited, and shall be required to do so on written order of the Commissioner made for good cause shown.

(c)        The surety bond shall remain in effect until cancellation, which may occur only after 90 days' written notice to the Commissioner. Cancellation shall not affect any liability incurred or accrued during that period.

(d)        The surety bond shall remain in place for no longer than five years after the licensee ceases money transmission operations in the State. However, notwithstanding this provision, the Commissioner may permit the surety bond to be reduced or eliminated prior to that time to the extent that the amount of the licensee's outstanding payment instruments, stored value obligations, and money transmitted in this State is reduced.

(e)        The surety bond proceeds and any cash or other collateral posted as security by a licensee shall be deemed by operation of law to be held in trust for the benefit of the purchasers and holders of the licensee's outstanding payment instruments, stored value obligations, and money transmissions in the event of the bankruptcy of the licensee. (2001‑443, s. 2.)



§ 53-208.9. Fees.

§ 53‑208.9.  Fees.

(a)        Investigation and License Fees.  Each application for a license shall be accompanied by a nonrefundable investigation fee of five hundred dollars ($500.00), together with the initial license fee of one thousand dollars ($1,000) plus ten dollars ($10.00) per location within this State at which a money transmission business is to be conducted by the applicant or an authorized delegate.

(b)        Annual License Fee.  On or before December 31 of each year, each licensee under this Article shall pay to the Commissioner a license fee in the amount of one thousand dollars ($1,000) plus ten dollars ($10.00) per location in this State at which the licensee or an authorized delegate is conducting a money transmitter business.

(c)        Location Fee.  Notwithstanding the number of locations within this State at which a licensee or authorized delegate conducts a money transmitter business, the per location fee provided in subsections (a) and (b) of this section shall not exceed five thousand dollars ($5,000) per licensee per year. The per year location fee shall be based on the number of locations set forth in the annual report required by G.S. 53‑208.11. (2001‑443, s. 2.)



§ 53-208.10. Issuance of license.

§ 53‑208.10.  Issuance of license.

(a)        Upon the filing of a complete application, the Commissioner shall investigate the financial condition and responsibility, financial and business experience, and the character and general fitness of the applicant. The Commissioner may conduct an on‑site investigation of the applicant, the reasonable cost of which shall be borne by the applicant. If the Commissioner finds that the applicant's business will be conducted honestly, fairly, and in a manner commanding the confidence and trust of the community and that the applicant has fulfilled the requirements imposed by this Article and has paid the required license fee, the Commissioner shall issue a license to the applicant authorizing the applicant to engage in the licensed activities in this State. If these requirements have not been met, the Commissioner shall deny the application in a written statement setting forth the reasons for the denial.

(b)        The Commissioner shall approve or deny every application for an original license within 120 days from the date a complete application is submitted, which period may be extended by the written consent of the applicant. The Commissioner shall notify the applicant of the date when the application is deemed complete. In the absence of approval or denial of the application, or consent to the extension of the 120‑day period, the application is deemed approved and the Commissioner shall issue the license effective as of the first day after the 120‑day or extended period has elapsed.

(c)        No license shall be denied except on 10 days' notice to the applicant. Any applicant aggrieved by a denial issued by the Commissioner under this section may at any time within five days from the date of receipt of written notice of the denial, contest the denial by serving a written demand for a hearing on the Commissioner. The serving of a written demand on the Commissioner shall automatically stay the denial until a ruling is issued. The Commissioner shall set a date for a hearing not later than 30 days after service of the response, unless a later date is set with the consent of the applicant. The hearing authorized by this subsection shall be an informal hearing. (2001‑443, s. 2.)



§ 53-208.11. Renewal of license and annual report.

§ 53‑208.11.  Renewal of license and annual report.

(a)        The annual license fee shall be accompanied by a report, in a form prescribed by the Commissioner, to be filed by the licensee on or before December 31 of each year. The licensee shall include all of the following in its annual renewal report:

(1)        A copy of its most recent audited consolidated annual financial statement, including balance sheet, statement of income or loss, statement of changes in shareholder's equity, and statement of changes in financial position, or, in the case of a licensee that is a wholly owned subsidiary of another corporation, the consolidated audited annual financial statement of the parent corporation may be filed in lieu of the licensee's audited financial statement.

(2)        For the most recent quarter for which data is available prior to the date of the filing of the renewal application, but in no event more than 120 days prior to the renewal date, the licensee shall provide the number of payment instruments sold by the licensee in the State, the dollar amount of those instruments, and the dollar amount of those instruments currently outstanding.

(3)        Any material changes to any of the information submitted by the licensee on its original application which have not previously been reported to the Commissioner on any other report required to be filed under this Article.

(4)        A list of the licensee's permissible investments.

(5)        A list of the locations within this State at which business regulated by this Article is being conducted by either the licensee or its authorized delegates, except for entities exempt under G.S. 53‑208.4.

(b)        A licensee that has not filed a renewal report or paid its annual license fee by the renewal filing deadline and has not been granted an extension of time to do so by the Commissioner shall be notified by the Commission, in writing, that a hearing will be scheduled at which time the licensee will be required to show cause why its license should not be suspended pending compliance with these requirements. (2001‑443, s. 2.)



§ 53-208.12. Quarterly reports.

§ 53‑208.12.  Quarterly reports.

A licensee shall file for each calendar quarter, no later than 60 days after the quarter has ended, a report which contains the total number of authorized delegates in this State. In addition, a licensee shall promptly provide any additional information regarding any or all of its current and prior authorized delegates requested by the Commissioner. (2001‑443, s. 2; 2004‑171, s. 6.)



§ 53-208.13. Extraordinary reporting requirements.

§ 53‑208.13.  Extraordinary reporting requirements.

(a)        Within 15 days of the occurrence of any one of the events listed below, a licensee shall file a written report with the Commissioner describing the event and its expected impact on the licensee's activities in the State:

(1)        The filing for bankruptcy or reorganization by the licensee.

(2)        The institution of revocation or suspension proceedings against the licensee by any State or governmental authority with regard to the licensee's money transmission activities.

(3)        Any felony indictment of the licensee or any of its key officers or directors related to money transmission activities.

(4)        Any felony conviction of the licensee or any of its key officers or directors related to money transmission activities.

(b)        A licensee shall update information contained in the original application filed with the Commissioner. If the information contained in the application is or becomes inaccurate in any material respect, the licensee shall file a corrected amendment as soon as practicable, but in no event later than 30 days after the effective date of the material changes. (2001‑443, s. 2.)



§ 53-208.14. Changes in control of a license.

§ 53‑208.14.  Changes in control of a license.

Within 15 days of a change or acquisition of control of a licensee, the licensee shall provide notice of the event to the Commissioner in writing and in a form prescribed by the Commissioner. The notice shall be accompanied by any information, data, and records required by the Commissioner. Notwithstanding the foregoing, the Commissioner may waive this notification requirement if, in the Commissioner's discretion, the change in control does not pose any risk to the interests of the public. (2001‑443, s. 2.)



§ 53-208.15. Examinations.

§ 53‑208.15.  Examinations.

(a)        The Commissioner may conduct an annual on‑site examination of a licensee. Should the Commissioner conclude that an on‑site examination of a licensee is necessary, the licensee shall pay all reasonably incurred costs of the examination. If the Commissioner determines, based on the licensee's financial statements and past history of operations in the State, that an on‑site examination is unnecessary, then the on‑site examination may be waived by the Commissioner. An on‑site examination may be conducted in conjunction with examinations to be performed by representatives of agencies of another state or states. The Commissioner, in lieu of an on‑site examination, may accept the examination report of an agency of another state, or a report prepared by an independent accounting firm, and reports so accepted are considered for all purposes as an official report of the Commissioner. The Commissioner may examine a licensee without prior notice if the Commissioner has a reasonable basis to believe that the licensee is not in compliance with this Article.

(b)        If the Commissioner has a reasonable basis to believe that the licensee or authorized delegate is not in compliance with this Article, the Commissioner may (i) request financial data from a licensee in addition to that required under G.S. 53‑208.11, or (ii) conduct an on‑site examination of any authorized delegate or of any location of a licensee within this State without prior notice to the authorized delegate or licensee. When the Commissioner examines an authorized delegate's operations, the authorized delegate shall pay all reasonably incurred costs of the examination. When the Commissioner examines a licensee's location within the State, the licensee shall pay all reasonably incurred costs of the examination. (2001‑443, s. 2.)



§ 53-208.16. Maintenance of records and certificate of authority.

§ 53‑208.16.  Maintenance of records and certificate of authority.

(a)        Each licensee shall make, keep, and preserve the following books, accounts, and other records for a period of three years:

(1)        A record or records of each payment instrument sold.

(2)        A general ledger containing all assets, liability, capital, income, and expense accounts, which general ledger shall be posted at least monthly.

(3)        Settlement sheets received from authorized delegates.

(4)        Bank statements and bank reconciliation records.

(5)        Records of outstanding payment instruments and stored value.

(6)        Records of each payment instrument paid within the three‑year period.

(7)        A list of the names and addresses of all of the licensee's authorized delegates, if any.

(b)        Maintenance of the documents required by this section in a photographic, electronic, or other similar form shall constitute compliance with this section.

(c)        Records may be maintained at a location other than within this State so long as they are made accessible to the Commissioner on seven days' written notice. (2001‑443, s. 2.)



§ 53-208.17. Confidentiality of data submitted to the Commissioner.

§ 53‑208.17.  Confidentiality of data submitted to the Commissioner.

(a)        Notwithstanding any other provision of law, all information or reports obtained by the Commissioner from an applicant, licensee, or authorized delegate, whether obtained through reports, applications, examination, audits, investigation, or otherwise, including (i) all information contained in or related to examination, investigation, operating, or condition reports prepared by, on behalf of, or for the use of the Commissioner; and (ii) financial statements, balance sheets, or authorized delegate information are confidential and may not be disclosed by the Commissioner or any officer or employee of the Commissioner. The Commissioner, however, may provide for the release of information to representatives of State or federal agencies who state in writing under oath that they will maintain the confidentiality of the information if: (i) the licensee provides consent prior to the release; or (ii) the Commissioner finds that the release is reasonably necessary for the protection of the public or in the interests of justice.

(b)        Nothing in this section shall prohibit the Commissioner from releasing to the public a list of persons licensed under this Article or aggregated financial data on those licenses. (2001‑443, s. 2.)



§ 53-208.18. Suspension or revocation of licenses.

§ 53‑208.18.  Suspension or revocation of licenses.

After notice and hearing, the Commissioner may suspend or revoke a license issued under this Article if the Commissioner finds any of the following:

(1)        Any fact or condition exists that, if it had existed at the time when the licensee applied for its license, would have been grounds for denying the application.

(2)        The licensee's net worth becomes inadequate and the licensee, after 10 days' written notice from the Commissioner, fails to take such steps as the Commissioner deems necessary to remedy the deficiency.

(3)        The licensee knowingly violates any material provision of this Article or any rule or order validly adopted by the Commissioner under authority of this title.

(4)        The licensee is conducting its business in an unsafe or unsound manner.

(5)        The licensee is insolvent.

(6)        The licensee has suspended payment of its obligations, has made an assignment for the benefit of its creditors, or has admitted in writing its inability to pay its debts as they become due.

(7)        The licensee has applied for an adjudication for bankruptcy, reorganization, arrangement, or other relief under any bankruptcy.

(8)        The licensee refuses to permit the Commissioner to make any examination authorized by this Article.

(9)        The licensee willfully fails to make any report required by this Article. (2001‑443, s. 2.)



§ 53-208.19. Authorized delegate contracts.

§ 53‑208.19.  Authorized delegate contracts.

Licensees desiring to conduct licensed activities through authorized delegates in this State shall authorize each delegate to operate pursuant to an express written contract, which shall provide the following:

(1)        That the licensee appoints the person as its delegate with authority to engage in money transmission on behalf of the licensee.

(2)        That neither a licensee nor an authorized delegate may authorize subdelegates without the written consent of the Commissioner.

(3)        That licensees are subject to supervision and regulation by the Commissioner.

(4)        A licensee shall issue a certificate of authority for each location at which it conducts licensed activities in this State through authorized delegates. The certificate shall be posted in public view at each location and shall state as follows: "Money transmission on behalf of (licensee) is conducted at this location pursuant to the Money Transmitters Act." (2001‑443, s. 2.)



§ 53-208.20. Authorized delegate conduct.

§ 53‑208.20.  Authorized delegate conduct.

(a)        An authorized delegate shall not make any fraudulent or false statement or misrepresentation to a licensee or to the Commissioner.

(b)        All money transmission or sale or issuance of payment instrument activities conducted by authorized delegates shall be strictly in accordance with the licensee's written procedures provided to the authorized delegates.

(c)        An authorized delegate shall remit all money owing to the licensee in accordance with the terms of the contract between the licensee and the authorized delegate. The failure of an authorized delegate to remit all money owing to a licensee within the time presented shall result in liability of the authorized delegates to the licensee for three times the licensee's actual damages. The Commissioner may set, by regulation, the maximum remittance time.

(d)        An authorized delegate is deemed to consent to the Commissioner's inspection, with or without prior notice to the licensee or authorized delegate, of the books and records of the authorized delegate of the licensee when the Commissioner has a reasonable basis to believe that the licensee or authorized delegate is not in compliance with this Article.

(e)        An authorized delegate is under a duty to act only as authorized under the contract with the licensee. An authorized delegate who exceeds its authority is subject to cancellation of its contract and further disciplinary action by the Commissioner.

(f)         All funds, less fees, received by an authorized delegate of a licensee from the sale or delivery of a payment instrument or stored value issued by a licensee or received by an authorized delegate for transmission shall constitute trust funds owned by and belonging to the licensee from the time the funds are received by the authorized delegate until the time when the funds or an equivalent amount are remitted by the authorized delegate to the licensee. If an authorized delegate commingles any funds with any other funds or property owned or controlled by the authorized delegate, all commingled proceeds and other property shall be impressed with a trust in favor of the licensee in an amount equal to the amount of the proceeds due the licensee.

(g)        An authorized delegate shall report to the licensee the theft or loss of payment instruments within 24 hours from the time it knew or should have known of the theft or loss.

(h)        An authorized delegate shall prominently post the certificate of authority specified in G.S. 53‑208.19 at each location at which it conducts licensed activities in this State. (2001‑443, s. 2.)



§ 53-208.21. Revocation or suspension of authorized delegates.

§ 53‑208.21.  Revocation or suspension of authorized delegates.

(a)        If, after notice and a hearing, the Commissioner finds that any authorized delegate of a licensee or any director, officer, employee, or controlling person of the authorized delegate: (i) has violated any provision of this Article or of any rule or regulation or order issued under this Article; (ii) has engaged or participated in any unsafe or unsound act with respect to the business of selling or issuing payment instruments of the licensee or the business of money transmission; or (iii) has made or caused to be made in any application or report filed with the Commissioner or in any proceeding before the Commissioner, any statement which was at the time and in the circumstances under which it was made, false or misleading with respect to any material fact, or has omitted to state in any application or report any material fact which is required to be stated therein, the Commissioner may issue an order suspending or barring the authorized delegate from continuing to be or becoming an authorized delegate of any licensee during the period for which the order is in effect. Upon issuance of the order, the licensee shall terminate its relationship with the authorized delegate according to the terms of the order.

(b)        Any authorized delegate to whom an order is issued under this section may apply to the Commissioner to modify or rescind the order. The Commissioner shall not grant the application unless the Commissioner finds that (i) it is in the public interest to do so, and (ii) it is reasonable to believe that the person will comply with all applicable provisions of this Article and of any regulation and order issued under this Article if and when that person is permitted to resume being an authorized delegate of a licensee. The right of any authorized delegate to whom an order is issued under this section to petition for judicial review of the order shall not be affected by the failure of the person to apply to the Commissioner to modify or rescind the order. (2001‑443, s. 2.)



§ 53-208.22. Licensee liability.

§ 53‑208.22.  Licensee liability.

A licensee's responsibility to any person for a money transmission conducted on that person's behalf by the licensee or the licensee's authorized delegate shall be limited to the amount of money transmitted or the face amount of the payment instrument purchased. (2001‑443, s. 2.)



§ 53-208.22A. Disclosures of transmissions.

§ 53‑208.22A.  Disclosures of transmissions.

(a)        At the time of a monetary transmission transaction to a location outside of the United States, the licensee shall provide a receipt to the customer. The receipt shall state clearly (i) the amount of funds presented for transmission and any fee charged by the licensee and (ii) a toll‑free telephone number or a local number that a customer can access at no charge to receive information about a monetary transmission.

(b)        If the rate of exchange for a monetary transmission to be paid in the currency of another country is fixed by the licensee for a transaction at the time the monetary transmission is initiated, the receipt shall also state:

(1)        The rate of exchange for that transaction.

(2)        The amount to be paid in the foreign currency.

(3)        The period, if any, in which the payment shall be made in order to qualify for the fixed rate of exchange.

(c)        If the rate of exchange for a monetary transmission to be paid in the currency of another country is not fixed at the time the monetary transmission is initiated, the receipt shall also disclose that the rate of exchange for the transaction will be set at the time the recipient of the monetary transmission receives the funds in the foreign country.

(d)        The licensee shall provide the disclosures required by this section to the customer before completing the transaction if the customer requests the disclosures. (2005‑104, s. 1.)



§ 53-208.23. Hearings; procedures.

§ 53‑208.23.  Hearings; procedures.

Except as provided by G.S 53‑208.10(c), hearings conducted pursuant to this Article shall proceed in accordance with Article 3A of Chapter 150B of the General Statutes. (2001‑443, s. 2.)



§ 53-208.24. Civil penalties.

§ 53‑208.24.  Civil penalties.

(a)        If, after notice and hearing, the Commissioner finds that a person has intentionally violated this Article or a rule adopted under this Article, the Commissioner may order the person to pay to the Commissioner a civil penalty in an amount specified by the Commissioner, not to exceed one thousand dollars ($1,000) for each violation or, in the case of a continuing violation, one thousand dollars ($1,000) for each day that the violation continues. No proceeding shall be initiated and no penalty shall be assessed pursuant to this section until after the person has been notified in writing of the nature of the violation and has been afforded a reasonable period of time, as set forth in the notice, to correct the violation and has failed to do so.

(b)        The Commissioner, in the exercise of the Commissioner's reasonable judgment, may compromise, settle, and collect civil penalties with any person for violations of any provision of this Article, or of any rule, regulation, or order issued or promulgated to this Article. (2001‑443, s. 2.)



§ 53-208.25. Enforcement.

§ 53‑208.25.  Enforcement.

(a)        If it appears to the Commissioner that any person has committed or is about to commit a violation of any provision of this Article or of any rule or order of the Commissioner, the Commissioner may apply to the Wake County Superior Court for an order enjoining the person from violating or continuing to violate this Article or any rule, regulation, or order and for injunctive or such other relief as the nature of the case may require.

(b)        The Commissioner may enter into consent orders at any time with any person to resolve any matter arising under this Article. A consent order shall be signed by the person to whom it is issued or a duly authorized representative and shall indicate agreement to the terms contained therein. A consent order need not constitute an admission by any person that any provision of this Article, or any rule, regulation, or order promulgated or issued thereunder has been violated, nor need it constitute a finding by the Commissioner that the person has violated any provision of this Article or any rule, regulation, or order promulgated or issued thereunder.

(c)        Notwithstanding the issuance of a consent order, the Commissioner may seek civil or criminal penalties or compromise civil penalties concerning matters encompassed by the consent order, unless the consent order by its terms expressly precludes the Commissioner from so doing. (2001‑443, s. 2.)



§ 53-208.26. Criminal penalties.

§ 53‑208.26.  Criminal penalties.

(a)        Any person who knowingly and willfully violates any provision of this Article for which a penalty is not specifically provided is guilty of a Class 1 misdemeanor.

(b)        Any person who knowingly and willfully makes a material, false statement in any document filed or required to be filed under this Article with the intent to deceive the recipient of the document is guilty of a Class 1 misdemeanor.

(c)        Any person who knowingly and willfully engages in the business of money transmission without a license as provided herein shall be guilty of a Class 1 misdemeanor. (2001‑443, s. 2.)



§ 53-208.27. Rules.

§ 53‑208.27.  Rules.

(a)        The Banking Commission may adopt rules necessary to implement this Article.

(b)        The Banking Commission may review any rule, regulation, order, or act of the Commissioner done pursuant to or with respect to the provisions of this Article. Any person aggrieved by any such rule, regulation, order, or act may appeal, pursuant to G.S. 53‑92(d), to the Commission for review upon providing notice in writing within 20 days after any rule, regulation, order, or act complained of is adopted, issued, or done. Notwithstanding any other provision of law, any aggrieved party to a decision of the Banking Commission shall be entitled to petition for judicial review pursuant to G.S. 53‑92(d).  (2001‑443, s. 2; 2009‑57, s. 3.)



§ 53-208.28. Severability.

§ 53‑208.28.  Severability.

Should any provision, sentence, clause, section, or part of this Article for any reason be held unconstitutional, illegal, or invalid, such unconstitutionality, illegality, or invalidity shall not affect or impair any of the remaining provisions, sentences, clauses, sections, or part of this Article. (2001‑443, s. 2.)



§ 53-208.29. Appointment of Secretary of State as agent for service of process.

§ 53‑208.29.  Appointment of Secretary of State as agent for service of process.

(a)        Any licensee, authorized delegate, or other person who knowingly engages in business activities that are regulated under this Article, with or without filing an application, is deemed to have done both of the following:

(1)        Consented to the jurisdiction of the courts of this State for all actions arising under this Article; and

(2)        Appointed the Secretary of State as such person's agent for the purpose of accepting service of process in any action, suit, or proceeding that may arise under this Article.

(b)        Within three business days after service of process upon the Secretary of State, the Secretary shall transmit by certified mail copies of all lawful process accepted by the Secretary as an agent of that person at its last known address. Service of process shall be considered complete three business days after the Commissioner deposits copies of the documents in the United States mail. (2001‑443, s. 2.)



§ 53-208.30. Transition.

§ 53‑208.30.  Transition.

Any person who holds in good standing a money transmitters license issued by the Commissioner of Banks on November 1, 2001 may continue to engage in such business subject to the renewal requirements of G.S. 53‑208.11, and upon renewal, proof that the licensee meets the net worth requirements of G.S. 53‑208.5(a), and the bonding or other security requirements of G.S. 53‑208.8. (2001‑443, s. 2.)



§ 53-209. Title.

Article 17.

North Carolina Reciprocal Interstate Banking Act.

§ 53‑209.  Title.

This Article shall be known and may be cited as the North Carolina Reciprocal Interstate Banking Act. (1983 (Reg. Sess., 1984), c. 1113, s. 1; 1993, c. 175, s. 7; 1993 (Reg. Sess., 1994), c. 599, s. 1.)



§ 53-210. Definitions.

§ 53‑210.  Definitions.

Notwithstanding any other section of this Chapter, for the purposes of this Article:

(1)        "Acquire" means:

a.         The merger or consolidation of one bank holding company with another bank holding company;

b.         The acquisition by a bank holding company of direct or indirect ownership or control of voting shares of another bank holding company or a bank, if, after such acquisition, the bank holding company making the acquisition will directly or indirectly own or control more than five percent (5%) of any class of voting shares of the other bank holding company or the bank;

c.         The direct or indirect acquisition by a bank holding company of all or substantially all of the assets of another bank holding company or of a bank; or

d.         Any other action that would result in direct or indirect control by a bank holding company of another bank holding company or a bank.

(2)        "Bank" has the meaning set forth in Section 2(c) of the Bank Holding Company Act of 1956 as amended (12 U.S.C. 1841(c)).

(3)        "Banking office" means the principal office of a bank, any branch of a bank, any limited service facility of a bank or any other office at which a bank accepts deposits: Provided, however, that "banking office" shall not mean:

a.         Unmanned automatic teller machines, point of sale terminals or other similar unmanned electronic banking facilities at which deposits may be accepted;

b.         Offices located outside the United States; or

c.         Loan production offices, representative offices or other offices at which deposits are not accepted.

(4)        "Bank holding company" has the meaning set forth in Section 2(a)(1) of the Bank Holding Company Act of 1956 as amended (12 U.S.C. 1841(a)(1)).

(5)        "Commissioner" means the Commissioner of Banks of this State.

(6)        "Control" has the meaning set forth in Section 2(a)(2) of the Bank Holding Company Act of 1956 as amended (12 U.S.C. 1841(a)(2)).

(7)        "Deposits" means all demand, time, and savings deposits, without regard to the location of the depositor. For purposes of this Article, determination of deposits shall be made with reference to the most recent available regulatory reports of condition or similar reports made by or to state and federal regulatory authorities.

(8)        "North Carolina bank" means a bank that:

a.         Is organized under the laws of this State or of the United States; and

b.         Has banking offices located only in this State.

(9)        "North Carolina bank holding company" means a bank holding company:

a.         That has its principal place of business in this State; and

b.         Repealed by Session Laws 1993, c. 175, s. 8.

c.         That is not controlled by a bank holding company other than a North Carolina bank holding company.

(9a)      "Out‑of‑state bank holding company" means a bank holding company that has its principal place of business in a state other than North Carolina.

(10)      "Principal place of business" of a bank holding company means the state in which the total deposits held by the banking offices of the bank holding company's bank subsidiaries were the largest on July 1, 1966, or the date on which the company became a bank holding company, whichever is later.

(11)      through (13) Repealed by Session Laws 1993, c. 175, s. 8.

(14)      "State" means any state of the United States or the District of Columbia.

(15)      "Subsidiary" has the meaning set forth in Section 2(d) of the Bank Holding Company Act of 1956 as amended (12 U.S.C. 1841(d)). (1983 (Reg. Sess., 1984), c. 1113, s. 1; 1985 (Reg. Sess., 1986), c. 862; 1987 (Reg. Sess., 1988), c. 899; 1993, c. 175, ss. 1, 8; 1993 (Reg. Sess., 1994), c. 599, s. 1.)



§ 53-211. Acquisitions by out-of-state bank holding companies.

§ 53‑211.  Acquisitions by out‑of‑state bank holding companies.

(a)        An out‑of‑state bank holding company that does not have a North Carolina bank subsidiary, other than a North Carolina bank subsidiary that was acquired in a transaction involving assistance by the Federal Deposit Insurance Corporation or in the regular course of securing or collecting a debt previously contracted in good faith, as provided in Section 3(a) of the Bank Holding Company Act of 1956 as amended (12 U.S.C. 1842(a)), may acquire a North Carolina bank holding company or a North Carolina bank with the approval of the Commissioner. The out‑of‑state bank holding company shall submit to the Commissioner an application for approval of such acquisition, which application shall be approved only if the Commissioner determines that the laws of the state in which the out‑of‑state bank holding company making the acquisition has its principal place of business permit North Carolina bank holding companies to acquire banks and bank holding companies in that state. Additionally, the Commissioner shall make the acquisition subject to any conditions, restrictions, requirements, or other limitations that would apply to the acquisition by a North Carolina bank holding company of a bank or bank holding company in the state where the out‑of‑state bank holding company making the acquisition has its principal place of business but that would not apply to the acquisition of a bank or bank holding company in such state by a bank holding company all of the subsidiaries of which are located in that state. The applicant shall submit an application fee of five thousand dollars ($5,000) plus two thousand dollars ($2,000) for each North Carolina bank or bank holding company being acquired.

(b)        An out‑of‑state bank holding company that has a North Carolina bank subsidiary (other than a North Carolina bank subsidiary that was acquired in a transaction involving assistance by the Federal Deposit Insurance Corporation or in the regular course of securing or collecting a debt previously contracted in good faith, as provided in Section 3(a) of the Bank Holding Company Act of 1956 as amended (12 U.S.C. 1842(a)), may acquire any North Carolina bank or North Carolina bank holding company with the approval of the Commissioner. The out‑of‑state bank holding company shall submit to the Commissioner an application for approval of such acquisition, which application shall be approved only if the Commissioner makes the acquisition subject to any conditions, restrictions, requirements or other limitations that would apply to the acquisition by a North Carolina bank holding company of a bank or bank holding company in the state where the out‑of‑state bank holding company making the acquisition has its principal place of business but that would not apply to the acquisition of a bank or bank holding company in such state by a bank holding company all the bank subsidiaries of which are located in that state.

(c)        The Commissioner shall rule on any application submitted under this section not later than 90 days following the date of submission of a complete application. If the Commissioner fails to rule on the application within the requisite 90‑day period, the failure to rule shall be deemed a final decision of the Commissioner approving the application.

(d)        The Commissioner, within 30 days of receiving the complete application for acquisition, shall publish notice of the intent of an out‑of‑state bank holding company to acquire a North Carolina bank or North Carolina bank holding company under subsection (a) or (b) of this section. The notice shall be published in newspapers in the communities in which the principal offices of the North Carolina bank or North Carolina bank holding company and of the out‑of‑state bank holding company are located and, if there are no newspapers published in such communities, then in newspapers having a general circulation in such communities. Notwithstanding any other provision of this section, the application for acquisition shall not be approved until the requirement for publication has been met. (1983 (Reg. Sess., 1984), c. 1113, s. 1; 1987 (Reg. Sess., 1988), c. 898, ss. 1, 2; 1989, c. 9, s. 2, c. 471; 1993, c. 175, ss. 2, 9; 1993 (Reg. Sess., 1994), c. 599, ss. 1, 3.)



§ 53-212: Repealed by Session Laws 1993, c. 175, s. 10, as amended by Session Laws 1993 (Regular Session, 1994), c. 599, s. 1.

§ 53‑212:  Repealed by Session Laws 1993, c.  175, s. 10, as amended by Session Laws 1993 (Regular Session, 1994), c. 599, s. 1.



§ 53-212.1. Bank agent for deposit institution affiliate.

§ 53‑212.1.  Bank agent for deposit institution affiliate.

A bank may act as the agent of any depository institution affiliate in receiving deposits, renewing time deposits, closing loans, servicing loans, and receiving payments on loans and other obligations, without being deemed a branch of such affiliate, in accordance with Section 101(d) of the Reigle‑Neal Interstate Banking and Branching Efficiency Act of 1994. An affiliate for the purposes of this section shall include (i) an affiliate as defined in Section 2(k) of the Bank Holding Company Act of 1956, as amended (12 U.S.C. § 1841(k)), and (ii) an affiliate as defined in Section 23A(b)(1) of the Federal Reserve Act, as amended (12 U.S.C. § 371c(b)(1)), but without regard to whether the bank or the affiliate is a member of the Federal Reserve System. (1995 (Reg. Sess., 1996), c. 557, s. 1; 1997‑241, s. 2.1; 1997‑456, s. 39.)



§ 53-213. Prohibitions.

§ 53‑213.  Prohibitions.

(a)        Except as expressly permitted by this Article or by federal law, no out‑of‑state bank holding company shall acquire a North Carolina bank holding company or a North Carolina bank.

(b)        Repealed by Session Laws 1993, c. 175, s. 11. (1983 (Reg. Sess., 1984), c. 1113, s. 1; 1993, c. 175, s. 11; 1993 (Reg. Sess., 1994), c. 599, s. 1.)



§ 53-214. Applicable laws, rules and regulations.

§ 53‑214.  Applicable laws, rules and regulations.

(a)        Any North Carolina bank that is controlled by a bank holding company that is not a North Carolina bank holding company shall be subject to all laws of this State and all rules and regulations under such laws that are applicable to North Carolina banks that are controlled by North Carolina bank holding companies.

(b)        The State Banking Commission shall adopt rules to implement and effectuate the provisions of this Article. (1983 (Reg. Sess., 1984), c. 1113, s. 1; 1993, c. 175, s. 4; 1993 (Reg. Sess., 1994), c. 599, s. 2.)



§ 53-215. Appeal of Commissioner's decision.

§ 53‑215.  Appeal of Commissioner's decision.

Any aggrieved party in a proceeding under G.S. 53‑211 or G.S. 53‑227.1 may, within 20 days after final decision of the Commissioner, appeal in writing any decision to the State Banking Commission. An appeal under this section shall be made pursuant to G.S. 53‑92(d). Notwithstanding any other provision of law, any aggrieved party to a decision of the State Banking Commission shall be entitled to petition for judicial review pursuant to G.S. 53‑92(d).  (1983 (Reg. Sess., 1984), c. 1113, s. 1; 1985, c. 683, s. 3; 1993, c. 175, ss. 5, 12; 1993 (Reg. Sess., 1994), c. 599, s. 1; 2009‑57, s. 4.)



§ 53-216. Periodic reports; interstate agreements.

§ 53‑216.  Periodic reports; interstate agreements.

The Commissioner may from time to time require reports under oath in such scope and detail as he may reasonably determine of each out‑of‑state bank holding company subject to this Article for the purpose of assuring continuing compliance with the provisions of this Article.

The Commissioner may enter into cooperative agreements with other bank regulatory authorities for the periodic examination of any out‑of‑state bank holding company that has a North Carolina bank subsidiary and may accept reports of examination and other records from such authorities in lieu of conducting its own examinations. The Commissioner may enter into joint actions with other bank regulatory authorities having concurrent jurisdiction over any out‑of‑state bank holding company that has a North Carolina bank subsidiary or may take such actions independently to carry out its responsibilities under this Article and assure compliance with the provisions of this Article and the applicable banking laws of this State. (1983 (Reg. Sess., 1984), c. 1113, s. 1; 1993, c. 175, s. 13; 1993 (Reg. Sess., 1994), c. 599, s. 1.)



§ 53-217. Enforcement.

§ 53‑217.  Enforcement.

The Commissioner shall have the power to enforce the provisions of this Article through an action in any court of this State or any other state or in any court of the United States, as provided in G.S. 53‑94 and G.S. 53‑134, for the purpose of obtaining an appropriate remedy for violation of any provision of this Article, including such criminal penalties as are contemplated by G.S. 53‑134. (1983 (Reg. Sess., 1984), c. 1113, s. 1; 1993, c. 175, s. 14; 1993 (Reg. Sess., 1994), c. 599, s. 1.)



§ 53-218. Nonseverability.

§ 53‑218.  Nonseverability.

It is the purpose of this Article 17 to facilitate orderly development within North Carolina of banking organizations that have banking offices in more than one state. It is not the purpose of this Article to authorize acquisitions of North Carolina bank holding companies or North Carolina banks by bank holding companies that do not have their principal place of business in this State on any basis other than as expressly provided in this Article. Therefore, if any portion of this Article pertaining to the terms and conditions for and limitations upon acquisition of North Carolina bank holding companies and North Carolina banks by bank holding companies that do not have their principal place of business in this State is determined to be invalid for any reason by a final nonappealable order of any North Carolina or federal court of competent jurisdiction, then this entire Article shall be null and void in its entirety and shall be of no further force or effect from the effective date of such order: Provided, however, that any transaction that has been lawfully consummated pursuant to this Article prior to a determination of invalidity shall be unaffected by such determination. (1983 (Reg. Sess., 1984), c. 1113, s. 1; 1993, c. 175, s. 15; 1993 (Reg. Sess., 1994), c. 599, s. 1.)



§§ 53-219 through 53-224.8: Repealed by Session Laws 1995, c. 322, s. 1.

Article 17A.

Interstate Branch Banking.

§§ 53‑219 through 53‑224.8:  Repealed by Session Laws 1995, c.  322, s. 1.



§ 53-224.9. Definitions.

Article 17B.

Interstate Branch Banking.

Part 1.  Definitions.

§ 53‑224.9.  Definitions.

The following definitions apply in this Article:

(1)        "Acquisition of a branch" means the acquisition of a branch located in a host state without engaging in an "interstate merger transaction" as defined in Part 2 of this Article.

(2)        "Bank" has the meaning set forth in 12 U.S.C. § 1813(h); provided that the term "bank" shall not include any "foreign bank" as defined in 12 U.S.C. § 3101(7), except that such term shall include any foreign bank organized under the laws of a territory of the United States, Puerto Rico, Guam, American Samoa, or the Virgin Islands, the deposits of which are insured by the Federal Deposit Insurance Corporation.

(3)        "Bank holding company" has the meaning set forth in 12 U.S.C. § 1841(a)(1).

(4)        "Bank supervisory agency" means:

a.         The Office of the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, and any successor to these agencies; and

b.         Any agency of another state with primary responsibility for chartering and supervising banks.

(5)        "Branch" means a full service office of a bank through which it receives deposits, checks are paid, or loans are made, other than its principal office. Any of the functions or services authorized to be engaged in by a bank may be carried out in an authorized branch office.

(6)        "Commissioner" means the Commissioner of Banks for the State of North Carolina.

(7)        "Control" has the meaning set forth in 12 U.S.C. § 1841(a)(2).

(8)        "De novo branch" means a branch of a bank located in a host state which (i) is originally established by the bank as a branch and (ii) does not become a branch of the bank as a result of (A) the acquisition of another bank or a branch of another bank, or (B) the merger, consolidation, or conversion involving any such bank or branch.

(9)        "Home state" means:

a.         With respect to a national bank, the state in which the main office of the bank is located;

b.         With respect to a state bank, the state by which the bank is chartered;

c.         With respect to a foreign bank, the state determined to be the home state of such foreign bank under 12 U.S.C. § 103(c).

(10)      "Host state" means a state, other than the home state of a bank, in which the bank maintains, or seeks to establish and maintain a branch.

(11)      "Interstate merger transaction" means:

a.         The merger or consolidation of banks with different home states, and the conversion of branches of any bank involved in the merger or consolidation into branches of the resulting bank; or

b.         The purchase of all or substantially all of the assets, including all or substantially all of the branches, of a bank whose home state is different from the home state of the acquiring bank.

(12)      "North Carolina bank" means a bank whose home state is North Carolina.

(13)      "North Carolina State bank" means a bank chartered under the laws of North Carolina.

(14)      "Out‑of‑state bank" means a bank whose home state is a state other than North Carolina.

(15)      "Out‑of‑state state bank" means a bank chartered under the laws of any state other than North Carolina.

(16)      "Resulting bank" means a bank that has resulted from an interstate merger transaction under this Article.

(17)      "State" means any state of the United States, the District of Columbia, any territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the Virgin Islands, and the Northern Mariana Islands. (1995, c. 322, s. 2.)



§ 53-224.10. Purpose.

Part 2.  Interstate de novo Branching and Acquisition of Branches.

§ 53‑224.10.  Purpose.

It is the express intent of this Part to permit interstate branching under sections 102 and 103 of the Riegle‑Neal Interstate Banking and Branching Efficiency Act of 1994, Public Law 103‑328, in accordance with the provisions in this Part. (1995, c. 322, s. 2.)



§ 53-224.11. Interstate branching by North Carolina State banks.

§ 53‑224.11.  Interstate branching by North Carolina State banks.

(a)        With the prior approval of the Commissioner, any North Carolina State bank may establish and maintain a de novo branch or acquire a branch in a state other than North Carolina.

(b)        A North Carolina State bank desiring to establish and maintain a branch in another state under this section shall file an application on a form prescribed by the Commissioner and pay the branch application fee prescribed by regulation pursuant to G.S. 53‑122. If the Commissioner finds that the applicant has the financial resources sufficient to undertake the proposed expansion without adversely affecting its safety or soundness and that the establishment of the proposed branch is in the public interest, the Commissioner may approve the application. In acting on the application, the Commissioner shall consider the views of the appropriate bank supervisory agencies. The applicant bank may establish the branch when it has received the written approval of the Commissioner. (1995, c. 322, s. 2.)



§ 53-224.12. Interstate branching by de novo entry.

§ 53‑224.12.  Interstate branching by de novo entry.

An out‑of‑state bank that does not have a branch in North Carolina and that meets the requirements of this Article may establish and maintain a de novo branch in this State. (1995, c. 322, s. 2.)



§ 53-224.13. Interstate branching through the acquisition of a branch.

§ 53‑224.13.  Interstate branching through the acquisition of a branch.

An out‑of‑state bank that does not have a branch in North Carolina and that meets the requirements of this Article may establish and maintain a branch in this State through the acquisition of a branch. (1995, c. 322, s. 2.)



§ 53-224.14. Requirement of notice and other conditions.

§ 53‑224.14.  Requirement of notice and other conditions.

(a)        An out‑of‑state bank desiring to establish and maintain a de novo branch or to acquire a branch in this State shall provide written notice of the proposed transaction to the Commissioner not later than the date on which the bank applies to the responsible federal bank supervisory agency for approval to establish or acquire the branch. The filing of such notice shall be accompanied by the filing fee prescribed by the Commissioner by regulation.

(b)        The out‑of‑state bank shall comply with the applicable requirements of Article 15 of Chapter 55 of the North Carolina General Statutes.

(c)        An out‑of‑state bank may establish and maintain a de novo branch or may establish and maintain a branch through acquisition of a branch if:

(1)        In the case of a de novo branch, the laws of the home state of the out‑of‑state bank permit North Carolina banks to establish and maintain de novo branches in that state under substantially the same terms and conditions as herein set forth; and

(2)        In the case of a branch established through the acquisition of a branch, the laws of the home state of the out‑of‑state bank permit North Carolina banks to establish and maintain branches in that state through the acquisition of branches under substantially the same terms and conditions as herein set forth. (1995, c. 322, s. 2; 1997‑54, s. 1; 1999‑72, s. 3.)



§ 53-224.15. Conditions for approval.

§ 53‑224.15.  Conditions for approval.

In the case of notice under G.S. 53‑224.14 by an out‑of‑state state bank, the notice shall be subject to approval by the Commissioner, which approval shall be effective only if:

(1)        The bank confirms in writing to the Commissioner that as long as it maintains a branch in North Carolina, it will comply with all applicable laws of this State.

(2)        The Commissioner, acting within 60 days after receiving notice of an application under G.S. 53‑224.14, certifies to the responsible federal bank supervisory agency that the requirements of this Part have been met by the bank. (1995, c. 322, s. 2.)



§ 53-224.16. Powers.

§ 53‑224.16.  Powers.

(a)        An out‑of‑state state bank which establishes and maintains one or more branches in North Carolina under this Article may conduct any activities at such branch or branches that are authorized under the laws of this State for North Carolina State banks, except to the extent such activities may be prohibited by other laws, regulations, or orders applicable to the out‑of‑state state bank.

(b)        A North Carolina State bank may conduct any activities at a branch outside of North Carolina that are permissible for a bank chartered by the host state where the branch is located, except to the extent such activities are expressly prohibited by the laws of this State or by any regulation or order of the Commissioner applicable to the North Carolina State bank. (1995, c. 322, s. 2.)



§ 53-224.17. Purpose.

Part 3.  Interstate Bank Mergers.

§ 53‑224.17.  Purpose.

It is the express intent of this Part to permit interstate branching by merger under section 102 of the Riegle‑Neal Interstate Banking and Branching Efficiency Act of 1994, Public Law 103‑328, in accordance with the provisions of this Part. (1995, c. 322, s. 2.)



§ 53-224.18. Authority of State banks to establish interstate branches by merger.

§ 53‑224.18.  Authority of State banks to establish interstate branches by merger.

With the prior approval of the Commissioner, a North Carolina State bank may establish, maintain, and operate one or more branches in a state other than North Carolina pursuant to an interstate merger transaction in which the North Carolina State bank is the resulting bank. Not later than the date on which the required application for the interstate merger transaction is filed with the responsible federal bank supervisory agency, the applicant North Carolina State bank shall file an application on a form prescribed by the Commissioner and pay the fee prescribed by regulation pursuant to G.S. 53‑122. The applicant shall also comply with the applicable provisions of G.S. 53‑12. If the Commissioner finds that (i) the proposed transaction will not be detrimental to the safety and soundness of the applicant or the resulting bank, (ii) any new officers and directors of the resulting bank are qualified by character, experience, and financial responsibility to direct and manage the resulting bank, and (iii) the proposed merger is consistent with the convenience and needs of the communities to be served by the resulting bank in this State and is otherwise in the public interest, it shall approve the interstate merger transaction and the operation of branches outside of North Carolina by the North Carolina State bank. Such an interstate merger transaction may be consummated only after the applicant has received the Commissioner's written approval. (1995, c. 322, s. 2.)



§ 53-224.19. Interstate merger transactions and branching permitted.

§ 53‑224.19.  Interstate merger transactions and branching permitted.

One or more North Carolina banks may enter into an interstate merger transaction with one or more out‑of‑state banks under this Article, and an out‑of‑state bank resulting from such an interstate merger transaction may maintain and operate the branches in North Carolina of a merged North Carolina bank provided that the conditions and filing requirements of this Article are met. (1995, c. 322, s. 2.)



§ 53-224.20. Notice and filing requirements.

§ 53‑224.20.  Notice and filing requirements.

Any out‑of‑state bank that will be the resulting bank pursuant to an interstate merger transaction involving a North Carolina bank shall notify the Commissioner of the proposed merger not later than the date on which it files an application for an interstate merger transaction with the responsible federal bank supervisory agency, and shall submit a copy of that application to the Commissioner and pay the filing fee required by the Commissioner. All banks which are parties to such interstate merger transaction involving a North Carolina State bank shall comply with G.S. 53‑12 and with other applicable state and federal laws. Any out‑of‑state bank which shall be the resulting bank in such an interstate merger transaction shall comply with Article 15 of Chapter 55 of the North Carolina General Statutes. (1995, c. 322, s. 2.)



§ 53-224.21. Conditions for interstate merger prior to June 1, 1997.

§ 53‑224.21.  Conditions for interstate merger prior to June 1, 1997.

An interstate merger transaction prior to June 1, 1997, involving a North Carolina bank shall not be consummated, and any out‑of‑state bank resulting from such a merger shall not operate any branch in North Carolina, unless the laws of the home state of each out‑of‑state bank involved in the interstate merger transaction permit North Carolina banks under substantially the same terms and conditions as are set forth in Part 3 to acquire banks and establish and maintain branches in that state by means of interstate merger transactions. (1995, c. 322, s. 2; 1995 (Reg. Sess., 1996), c. 742, s. 22.)



§ 53-224.22. Powers.

§ 53‑224.22.  Powers.

(a)        An out‑of‑state state bank which establishes and maintains one or more branches in North Carolina under this Article may conduct any activities at such branch or branches that are authorized under the laws of this State for North Carolina State banks, except to the extent such activities may be prohibited by other laws, regulations, or orders applicable to the out‑of‑state state bank.

(b)        A North Carolina State bank may conduct any activities at a branch outside of North Carolina that are permissible for a bank chartered by the host state where the branch is located, except to the extent such activities are expressly prohibited by the laws of this State or by any regulation or order of the Commissioner applicable to the North Carolina State bank. (1995, c. 322, s. 2.)



§ 53-224.23. Applicability of supervisory authority.

Part 4.  Supervisory Authority.

§ 53‑224.23.  Applicability of supervisory authority.

The supervisory powers and other provisions set forth in G.S. 53‑224.24 through G.S. 53‑224.31 shall apply to Parts 2 and 3 of this Article. (1995, c. 322, s. 2.)



§ 53-224.24. Examinations; periodic reports; cooperative agreements; assessment of fees.

§ 53‑224.24.  Examinations; periodic reports; cooperative agreements; assessment of fees.

(a)        The Commissioner may make such examinations of any branch of an out‑of‑state state bank established under this Article and located in this State as the Commissioner may deem necessary to determine whether the branch is operating in compliance with the laws of this State and to ensure that the branch is being operated in a safe and sound manner. The provisions of G.S. 53‑117 apply to such examinations.

(b)        The Commissioner may require periodic reports regarding any branch in North Carolina of an out‑of‑state bank to the extent that comparable reports are required from North Carolina State banks. Such reports shall be filed under oath with such frequency and in such scope and detail as may be appropriate for the purpose of assuring continuing compliance with the provisions of this Article.

(c)        The Commissioner may enter into cooperative, coordinating, and information‑sharing agreements with any other bank supervisory agencies or any organization affiliated with or representing one or more bank supervisory agencies with respect to the periodic examination or other supervision of any branch in North Carolina of an out‑of‑state state bank, or any branch of a North Carolina State bank in a host state, and the Commissioner may accept such parties' reports of examination and reports of investigation in lieu of conducting an additional examination or investigation. The Commissioner may enter into joint examinations or joint enforcement actions with other bank supervisory agencies having concurrent jurisdiction over any branch in North Carolina of an out‑of‑state state bank or any branch of a North Carolina State bank in any host state; provided, however, that the Commissioner may at any time take such actions independently if the Commissioner deems such actions to be necessary or appropriate to carry out the Commissioner's responsibilities under this Article and to ensure compliance with the laws of this State.

(d)        Each out‑of‑state state bank that maintains one or more branches in this State may be assessed and, if assessed, shall pay supervisory and examination fees in accordance with the laws of this State and regulations of the Commissioner. Such fees may be shared with other bank supervisory agencies or any organization affiliated with or representing one or more bank supervisory agencies in accordance with agreements between such parties and the Commissioner. (1995, c. 322, s. 2.)



§ 53-224.25. Enforcement.

§ 53‑224.25.  Enforcement.

If the Commissioner determines that a branch maintained by an out‑of‑state state bank in this State is being operated in violation of any provision of the laws of this State, or that such branch is being operated in an unsafe and unsound manner, the Commissioner shall have the authority to take all such enforcement actions as the Commissioner would be empowered to take if the branch were a North Carolina State bank. (1995, c. 322, s. 2.)



§ 53-224.26. Rules.

§ 53‑224.26.  Rules.

The Commissioner, subject to review and approval of the North Carolina State Banking Commission, may adopt rules needed to implement this Article. Chapter 150B of the General Statutes governs the adoption of rules by the Commissioner. (1995, c. 322, s. 2.)



§ 53-224.27. Additional branches.

§ 53‑224.27.  Additional branches.

An out‑of‑state bank that has a branch in North Carolina may establish and acquire additional branches in this State to the same extent as a North Carolina State bank or to the same extent otherwise permitted by federal law. (1995, c. 322, s. 2.)



§ 53-224.28. Notice of subsequent merger or other change in control.

§ 53‑224.28.  Notice of subsequent merger or other change in control.

An out‑of‑state bank that maintains a branch in this State established pursuant to this Article shall give 30 days' prior written notice to the Commissioner of any merger, consolidation, or other transaction that would cause a change of control with respect to such out‑of‑state bank or any bank holding company that controls such bank, with the result that an application would be required to be filed pursuant to the federal Change in Bank Control Act of 1978, as amended, 12 U.S.C. § 1817(j) or the federal Bank Holding Company Act of 1956, as amended, 12 U.S.C. § 1841 et seq., or any successor statutes thereto. (1995, c. 322, s. 2.)



§ 53-224.29. Branch closings.

§ 53‑224.29.  Branch closings.

An out‑of‑state state bank that is subject to an order or written agreement revoking its authority to establish or maintain a branch in North Carolina and any North Carolina State bank that is subject to an order or written agreement revoking its authority to establish or maintain a branch in another state shall wind up the business of that branch in an orderly manner that protects the depositors, customers, and creditors of the branch and that complies with all North Carolina laws and all other applicable laws regarding the closing of the branch. (1995, c. 322, s. 2.)



§ 53-224.30. Appeal of Commissioner's decision.

§ 53‑224.30.  Appeal of Commissioner's decision.

Any aggrieved party in a proceeding under this Article may, within 20 days after final decision of the Commissioner, appeal, in writing, such decision to the North Carolina State Banking Commission. An appeal under this section shall be made pursuant to G.S. 53‑92(d). Notwithstanding any other provision of law, any aggrieved party to a decision of the Commission shall be entitled to petition for judicial review pursuant to G.S. 53‑92(d).  (1995, c. 322, s. 2; 2009‑57, s. 5.)



§ 53-224.31. Severability.

§ 53‑224.31.  Severability.

If any provision of this Article or the application of such provision is found invalid as to any bank, branch, bank holding company, person, or circumstances, or shall otherwise be deemed superseded by federal law, the remaining provisions of this Article shall not be affected and shall remain valid and in effect as to any bank, branch, bank holding company, person, or circumstance. (1995, c. 322, s. 2.)



§ 53-225. Title and scope.

Article 18.

Bank Holding Company Act of 1984.

§ 53‑225.  Title and scope.

(a)        This Article shall be known and may be cited as the North Carolina Bank Holding Company Act of 1984.

(b), (c) Repealed by Session Laws 1985, c. 683, s. 1.

(d)        Except for the provisions of G.S. 53‑227.1, nothing in this Article shall be deemed to apply to the registration, examination or supervision of banks or trust companies. (1983 (Reg. Sess., 1984), c. 1113, s. 1; 1985, c. 683, s. 1.)



§ 53-226. Definitions.

§ 53‑226.  Definitions.

For the purposes of this Article:

(1)        "Bank" means any insured bank as the term is defined in Section 3(h) of the Federal Deposit Insurance Act (12 U.S.C. Section 1813(h)), or any institution eligible to become an insured bank as the term is defined therein, which, in either event:

a.         Accepts deposits that the depositor has a legal right to withdraw on demand; and

b.         Engages in the business of making commercial loans.

(2)        "Bank holding company" means any company which has control over any bank.

(3)        "Commissioner" means the Commissioner of Banks of this State.

(4)        "Company" means a corporation, joint stock company, business  trust, partnership, voting trust, association, and any similar organized group of persons, whether incorporated or not, and whether or not organized under the laws of this State or any other state or any territory or possession of the United States or under the laws of the foreign country, territory, colony or possession thereof, other than a corporation all the capital of which is owned by the United States or a corporation which is chartered by the Congress of the United States; "company" includes subsidiary and parent companies.

(5)        "Control" means that:

a.         Any company directly or indirectly or acting through one or more persons owns, controls, or has power to vote twenty‑ five per centum (25%) or more of the voting securities of the bank;

b.         The company controls in any manner the election of a majority of the directors, managers or trustees of the bank or company; or

c.         The Commissioner determines, after notice and opportunity for hearing, that the company directly or indirectly exercises a controlling influence over the management or policies of the bank or company.

(6)        "Subsidiary", with respect to a bank holding company, means:

a.         Any company twenty‑five per centum (25%) or more of whose voting shares (excluding shares owned by the United States or by any company wholly owned by the United States) is held by it with power to vote;

b.         Any company the election of a majority of whose directors is controlled in any manner by a bank holding company; or

c.         Any company with respect to the management or policies of which a bank holding company has the power, directly or indirectly, to exercise control, as determined by the Commissioner.

(7)        For the purposes of any proceeding under subdivisions (5)c. and (6)c. of this section, there is a presumption that any company which directly or indirectly owns, controls, or has power to vote less than five percent (5%) of any class of voting securities of a given bank or company does not have control over that bank or company. (1983 (Reg. Sess., 1984), c. 1113, s. 1.)



§ 53-227. Registration of bank holding companies.

§ 53‑227.  Registration of bank holding companies.

Every bank holding company, not later than July 1, 1985, or within 180 days after becoming a bank holding company controlling a North Carolina federally or State‑chartered bank or banks, or within 180 days after acquiring control, directly or indirectly, over a nonbank subsidiary or subsidiaries having offices located in this State shall register with the Commissioner on forms supplied by the Commissioner. (1983 (Reg. Sess., 1984), c. 1113, s. 1; 1989, c. 10.)



§ 53-227.1. Criteria for certain bank holding company acquisitions.

§ 53‑227.1.  Criteria for certain bank holding company acquisitions.

(a)        In addition to the criteria set forth in G.S. 53‑211(a) and (b) to be used by the Commissioner in reviewing applications for acquisitions of North Carolina banks and bank holding companies, the Commissioner shall:

(1)        Apply the criteria which would be applied to a North Carolina bank holding company making an acquisition in another state by the regulatory authorities of the State in which the applicant has its principal place of business, as defined by G.S. 53‑210(10); and

(2)        Shall approve that application only if the Commissioner finds it meets those additional criteria.

(b)        In the event that the state in which the applicant has its principal place of business has no criteria other than the criteria similar to those set forth in G.S. 53‑211(a) and (b), the Commissioner shall approve that application only if he determines that:

(1)        The proposed acquisition would be not detrimental to the safety and soundness of the applicant or of the North Carolina bank or bank holding company which applicant seeks to control or whose stock is to be acquired; and

(2)        The applicant, its directors and officers, if applicable, and any proposed new directors and officers of the North Carolina bank or bank holding company which applicant seeks to control or whose stock is to be acquired, are qualified by character, experience and financial responsibility to control and operate a North Carolina bank. (1985, c. 683, s. 2.)



§ 53-228. Cease and desist.

§ 53‑228.  Cease and desist.

Upon a finding that any action of a bank holding company or nonbank subsidiary subject to this Article may be in violation of any North Carolina banking law, the Commissioner, after a reasonable notice to the bank holding company or its nonbank subsidiary and an opportunity for it to be heard, shall have the authority to order it to cease and desist from such action. If the bank holding company or nonbank subsidiary fails to appeal such decision in accordance with G.S. 53‑231 hereof and continues to engage in such action in violation of the Commissioner's order to cease and desist such action, it shall be subject to a penalty of one thousand dollars ($1,000), to be recovered with costs by the Commissioner in any court of competent jurisdiction in a civil action prosecuted by the Commissioner. The penalty provision of this section shall be in addition to and not in lieu of any other provision of law applicable to a bank holding company's or its nonbank subsidiary's failure to comply with an order of the Commissioner.

The clear proceeds of penalties provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1983 (Reg. Sess., 1984), c. 1113, s. 1; 1998‑215, s. 32.)



§ 53-229: Repealed by Session Laws 1995, c. 129, s. 31.

§ 53‑229:  Repealed by Session Laws 1995, c.  129, s. 31.



§ 53-230. Rules.

§ 53‑230.  Rules.

The Banking Commission may adopt such reasonable rules as may be necessary to effectuate the purposes of this Article. (1983 (Reg. Sess., 1984), c. 1113, s. 1; 1995, c. 129, s. 32.)



§ 53-231. Appeal of Commissioner's decision.

§ 53‑231.  Appeal of Commissioner's decision.

Any aggrieved party in a proceeding under this Article may, within 20 days after final decision of the Commissioner, appeal such decision in writing to the Banking Commission. An appeal under this section shall be made pursuant to G.S. 53‑92(d). Notwithstanding any other provision of law, any aggrieved party to a decision of the Banking Commission shall be entitled to petition for judicial review pursuant to  G.S. 53‑92(d).  (1983 (Reg. Sess., 1984), c. 1113, s. 1; 1995, c. 129, s. 33; 2009‑57, s. 6.)



§ 53-232. Fees.

§ 53‑232.  Fees.

Each bank holding company subject to this act shall pay the following fees:

(1)        An initial registration fee of $1,000.

(2)        An annual registration fee of $750.00.

(3)        A fee of $50.00 for the issuance of any certified copies of documents plus $1.00 per page over a number of pages specified by the Commissioner. (1983 (Reg. Sess., 1984), c. 1113, s. 1.)



§ 53-232.1. Title and scope.

Article 18A.

North Carolina International Banking Act.

§ 53‑232.1.  Title and scope.

(a)        This act shall be known and cited as the North Carolina International Banking Act.

(b)        This Article is intended to set forth the terms and conditions under which an international banking corporation may enter and do business in North Carolina. (1991, c. 679, s. 1.)



§ 53-232.2. Definitions.

§ 53‑232.2.  Definitions.

(a)        The following definitions apply in this Article:

(1)        Commissioner.  The North Carolina Commissioner of Banks.

(2)        Federal international bank institution.  A branch, agency, or representative office of an international banking corporation established and operating under the federal International Banking Act of 1978, 12 U.S.C. §§ 3101 et seq., as amended, and its regulations.

(3)        Foreign country.  A country other than the United States, but including a territory or possession of the United States.

(4)        International bank agency.  A business or any part of a banking business conducted in this State or through an office located in this State, other than a federal international bank institution, which exercises powers as set forth in G.S. 53‑232.9(f) on behalf of an international banking corporation.

(5)        International bank branch.  A business or any part of a banking business conducted in this State or through an office located in this State, other than a federal international bank institution, which exercises powers as set forth in G.S. 53‑232.9(e) on behalf of an international banking corporation.

(6)        International banking corporation.  A banking corporation organized and licensed under the laws of a foreign country or a political subdivision of a foreign country.

(7)        International representative office.  A business location of a representative of an international banking corporation, other than a federal international bank institution, established to act in a liaison capacity with existing and potential customers of the international banking corporation and to generate new loans and other activities for the international banking corporation that is operating outside the State.

(b)        Legal and financial terms used in this Article refer to equivalent terms used by the country in which the international banking corporation is organized. (1991, c. 679, s. 1.)



§ 53-232.3. Authority to establish and operate federal international bank institutions, international bank branches, international bank agencies, and international representative offices.

§ 53‑232.3.  Authority to establish and operate federal international bank institutions, international bank branches, international bank agencies, and international representative offices.

(a)        An international banking corporation with a home state other than North Carolina may establish and operate, directly or indirectly, a federal international bank institution in this State in accordance with applicable federal law.

(b)        An international banking corporation with no home state may establish and operate, directly or indirectly, a federal international bank institution in this State in accordance with applicable federal law.

(c)        An international banking corporation with a home state other than North Carolina may establish and operate, directly or indirectly, an international bank branch, an international bank agency, or an international representative office in accordance with this Article and applicable federal law.

(d)        An international banking corporation with no home state may establish and operate, directly or indirectly, an international bank branch, an international bank agency, or an international representative office in accordance with this Article and applicable federal law.

(e)        For the purposes of this section, the home state of an international banking corporation that has branches, agencies, subsidiary commercial lending companies, or subsidiary banks, or any combination of branches, agencies, subsidiary commercial lending companies, or subsidiary banks in more than one state is whichever of the states is so elected by the international banking corporation.  If the international banking corporation does not elect a home state, the Board of Governors of the Federal Reserve System or the Commissioner, as applicable, shall elect the home state. (1991, c. 679, s. 1.)



§ 53-232.4. Application of this Chapter.

§ 53‑232.4.  Application of this Chapter.

(a)        International banking corporations, other than federal international bank institutions, are subject to Articles 1 through 14 and Articles 17 and 18 of this Chapter, except where it appears, from the context or otherwise, that a provision is clearly applicable only to banks or trust companies organized under the laws of this State or the United States.  An international banking corporation has no greater right under, or by virtue of, this Article than is granted to banks organized under the laws of this State.

(b)        Nothing in this Article is construed as granting any authority, directly or indirectly, for a domestic bank or domestic bank holding company, the operations of which are conducted principally outside this State, to operate a branch in this State or to acquire, directly or indirectly, any voting shares of, or interest in, or all or substantially all of the assets of a bank in this State. (1991, c. 679, s. 1.)



§ 53-232.5. Application of the North Carolina Business Corporation Act.

§ 53‑232.5.  Application of the North Carolina Business Corporation Act.

Notwithstanding the definition of the term "foreign corporation" in G.S. 55‑1‑40(10), Article 15 of Chapter 55, relating to foreign corporations, where it is not inconsistent with Chapter 53, shall apply to all international banking corporations doing business in this State. (1991, c. 679, s. 1.)



§ 53-232.6. Requirements for carrying on banking business.

§ 53‑232.6.  Requirements for carrying on banking business.

(a)        No international banking corporation, other than a federal international bank institution, shall transact a banking business or maintain in this State any office for carrying on a banking business or any part of a banking business unless the corporation:

(1)        Is authorized by its Articles to carry on a banking business and has complied with the laws of the country under which it is chartered;

(2)        Has furnished to the Commissioner any proof as to the nature and character of its business and as to its financial condition as the Commissioner may require;

(3)        Has filed with the Commissioner:

a.         A duly executed instrument in writing, by its terms of indefinite duration and irrevocable, appointing the Commissioner its true and lawful attorney upon whom all process in any action against it may be served with the same force and effect as if it were a domestic corporation and had been lawfully served with process within the State;

b.         A written certificate of designation, which may be changed from time to time thereafter by the filing of a new certificate of designation, specifying the name and address of the officer, agent, or other person to whom the Commissioner shall forward the process; and

c.         A certified copy of that information required to be supplied by foreign corporations to the Secretary of State by Article 15 of Chapter 55 of the General Statutes.

(4)        Has paid to the Commissioner the fee established by regulation to defray the cost of investigation and supervision; and

(5)        Has received a license duly issued to it by the Commissioner.

(b)        The Commissioner shall not issue a license to an international banking corporation unless it is chartered in a foreign country that permits banks chartered in the United States or any of its states to establish similar facilities in that country. (1991, c. 679. s. 1.)



§ 53-232.7. Actions against international banking corporations.

§ 53‑232.7.  Actions against international banking corporations.

(a)        A resident of this State may maintain an action against an international banking corporation doing business in this State for any cause of action.  For purposes of this subsection, the term "resident of this State" includes any individual domiciled in this State, or any corporation, partnership, or trust formed under the laws of this State.

(b)        An international banking corporation or a nonresident of this State may maintain an action against an international banking corporation doing business in this State in the following cases only:

(1)        Where the action is brought to recover damages for the breach of a contract made or to be performed within this State or relating to property situated within this State at the time of the making of the contract;

(2)        Where the subject matter of the litigation is situated within this State;

(3)        Where the cause of action arose within this State, except where the object of the action is to affect the title of real property situated outside this State; or

(4)        Where the action is based on a liability for acts done within this State by an international banking corporation or its international bank agency, international bank branch, or international representative office.

(c)        The limitations contained in subsection (b) of this section do not apply to a corporation formed and existing under the laws of the United States and that maintains an office in this State. (1991, c. 679, s. 1.)



§ 53-232.8. Application for license.

§ 53‑232.8.  Application for license.

(a)        Every international banking corporation, before being licensed by the Commissioner to transact a banking business in this State as an international bank branch or as an international bank agency or before maintaining in this State any office to carry on a banking business or any part of a banking business, shall subscribe and acknowledge and submit to the Commissioner, at the Commissioner's office, a separate application, in duplicate, which shall state:

(1)        The name of the international banking corporation;

(2)        The location by street and post office address and county where its business is to be transacted in this State and the name of the person who is in charge of the business and affairs of the office;

(3)        The location where its initial registered office will be located in this State;

(4)        The amount of its capital actually paid in and the amount subscribed for and unpaid; and

(5)        The actual value of the assets of the international banking corporation, which must be at least fifty million dollars ($50,000,000) in excess of its liabilities, and a complete and detailed statement of its financial condition as of a date within 60 days before the date of the application; except that the Commissioner may, when necessary or expedient, accept the statement of financial condition as of a date within 120 days before the date of the application.

(b)        When the application is submitted to the Commissioner, the corporation shall also submit a duly authenticated copy of its Articles of Incorporation, or equivalent corporate document, and an authenticated copy of its bylaws, or an equivalent of the bylaws that is satisfactory to the Commissioner, and pay an investigation and supervision fee to be established by regulation.  The international banking corporation shall also submit to the Commissioner a certificate issued by the banking or supervisory authority of the country in which the international banking corporation is organized and licensed stating that the international banking corporation is duly organized and licensed and lawfully existing in good standing, and is empowered to conduct a general banking business.

(c)        The Commissioner may approve or disapprove the application, but the Commissioner shall not approve the application unless, in the Commissioner's opinion, the applicant meets every requirement of this Article and any other applicable provision of this Chapter and any regulations adopted under this Chapter.  The Commissioner may specify any conditions as the Commissioner deems appropriate, considering the public interest, the need to maintain a sound and competitive banking system, and the preservation of an environment conducive to the conduct of an international banking business in this State.

(d)        An international banking corporation may operate more than one international bank branch in this State, each at a different place of business, provided each branch office is separately licensed to transact a banking business or any part of a banking business under this Article.  An international banking corporation may operate more than one international bank agency in this State, each at a different place of business, provided each agency office is separately licensed to transact a banking business or any part of a banking business under this Article.

(e)        Notwithstanding subsection (d) of this section, no international banking corporation licensed to maintain one or more international bank branches in this State shall be licensed to maintain an international bank agency in this State except upon termination of the operation of its international bank branches under G.S. 53‑232.13(b), and no international banking corporation licensed to maintain one or more international bank agencies in this State shall be licensed to maintain an international bank branch in this State except upon the termination of the operation of its international bank agencies under G.S. 53‑232.13(b). (1991, c. 679, s. 1.)



§ 53-232.9. Effect, renewal, and revocation of licenses; permissible activities.

§ 53‑232.9.  Effect, renewal, and revocation of licenses; permissible activities.

(a)        When the Commissioner has issued a license to an international banking corporation, it may engage in the business authorized by this Article at, and only at, the office specified in the license for a period not exceeding one year from the date of the license or until the license is surrendered or revoked.  No license is transferable or assignable.  Every license shall be, at all times, conspicuously displayed in the place of business specified in the license.

(b)        The international banking corporation may renew the license annually upon application to the Commissioner upon forms to be supplied by the Commissioner for that purpose.  The application for renewal shall be submitted to the Commissioner no later than 60 days before the expiration of the license.  The license may be renewed by the Commissioner upon a determination, with or without examination, that the international banking corporation is in a safe and satisfactory condition, that it has complied with applicable requirements of law, and that the renewal of the license is proper and has been duly authorized by proper corporate action.  Each application for renewal of an international banking corporation license shall be accompanied by an annual renewal fee to be determined by the Commissioner by regulation.

(c)        The Commissioner may revoke the license, with or without examination, upon a determination that the international banking corporation does not meet the criteria established by subsection (b) of this section for renewal of licenses.

(d)        If the Commissioner refuses to renew the license and, as a result, the license is revoked, all the rights and privileges of the international banking corporation to transact the business for which it was licensed shall immediately cease, and the license shall be surrendered to the Commissioner within 24 hours after written notice of the decision has been mailed by the Commissioner to the registered office of the international banking corporation set forth in its application, as amended, or has been personally delivered to any officer, director, employee, or agent of the international banking corporation who is physically present in this State.

(e)        An international banking corporation licensed under this Article to carry on business in this State as an international bank branch may conduct a general banking business, including the right to receive deposits and exercise fiduciary powers, through its international bank branch in the same manner as banks existing under the laws of this State and under applicable federal law.

(f)         An international banking corporation licensed under this Article to carry on business in this State as an international bank agency may conduct a general banking business through its international bank agency in the same manner as banks existing under the laws of this State, except that no international banking corporation shall, through its bank agency, exercise fiduciary powers or receive deposits, but may maintain for the account of others credit balances incidental to or arising out of the exercise of its lawful powers. (1991, c. 679, s. 1.)



§ 53-232.10. Securities, etc., to be held in this State.

§ 53‑232.10.  Securities, etc., to be held in this State.

(a)        An international banking corporation licensed under this Article shall hold, at its office in this State, currency, bonds, notes, debentures, drafts, bills of exchange, or other evidence of indebtedness or other obligations payable in the United States or in United States funds or, with the prior approval of the Commissioner, in funds freely convertible into United States funds in an amount that is not less than one hundred eight percent (108%) of the aggregate amount of liabilities of the international banking corporation payable at or through its office in this State or as a result of the operations of the international bank branch or international bank agency, including acceptances, but excluding:

(1)        Accrued expenses; and

(2)        Amounts due and other liabilities to other offices, agencies, or branches of and wholly owned, except for a nominal number of directors' shares, subsidiaries of the international banking corporation.

(b)        For the purpose of this Article, the Commissioner shall value marketable securities at principal amount or market value, whichever is lower, and may determine the value of any nonmarketable bond, note, debenture, draft, bill of exchange, or other evidence of indebtedness or of any other obligation held by or owed to the international banking corporation in this State.  In determining the amount of assets for the purpose of computing the above ratio of assets, the Commissioner may exclude any particular assets, but may give credit, subject to any rules adopted by the Commissioner, to deposits and credit balances with unaffiliated banking institutions outside this State if the deposits or credit balances are payable in United States funds or in currencies freely convertible into United States funds.  In no case shall credit given for the deposits and credit balances exceed in aggregate amounts any percentage, but not less than eight percent (8%), as the Commissioner may from time to time prescribe, of the aggregate amount of liabilities of the international banking corporations.

(c)        If, by reason of the existence or the potential occurrence of unusual or extraordinary circumstances, the Commissioner considers it necessary or desirable for the maintenance of a sound financial condition, for the protection of creditors and the public interest, and to maintain public confidence in the business of the international bank agency of the international banking corporation, the Commissioner may reduce the credit to be given as provided in this section for deposits and credit balances with unaffiliated banking institutions outside this State and may require the assets to be held in this State under this Article with any bank or trust company existing under the laws of this State that the international banking corporation designates and the Commissioner approves.

(d)        An international bank branch and international bank agency shall file any reports with the Commissioner as the Commissioner may require in order to determine compliance by the international bank branch or international bank agency with this section. (1991, c. 679, s. 1.)



§ 53-232.11. Financial certification; restrictions on investments, loans, and acceptances.

§ 53‑232.11.  Financial certification; restrictions on investments, loans, and acceptances.

(a)        Before opening an office in this State, and annually thereafter so long as a bank office is maintained in this State, an international banking corporation licensed under this Article shall certify to the Commissioner the amount of its paid‑in capital, its surplus, and its undivided profits, each expressed in the currency of the country of its incorporation.  The dollar equivalent of this amount, as determined by the Commissioner, is considered to be the amount of its capital, surplus, and undivided profits.

(b)        Purchases and discounts of bills of exchange, bonds, debentures, and other obligations and extensions of credit and acceptances by an international bank agency within this State are subject to the same limitations as to amount in relation to capital, surplus, and undivided profits as are applicable to banks organized under the laws of this State.  With the prior approval of the Commissioner, the capital notes and capital debentures of the international banking corporation may be treated as capital in computing the limitations. (1991, c. 679, s. 1.)



§ 53-232.12. Reports.

§ 53‑232.12.  Reports.

(a)        An international banking corporation licensed under this Article shall, at the times and in the form prescribed by the Commissioner, make written reports in the English language to the Commissioner, under the oath of one of its officers, managers, or agents transacting business in this State, showing the amount of its assets and liabilities and containing any other matters required by the Commissioner.  If an international banking corporation fails to make a report, as directed by the Commissioner, or if a report contains a false statement knowingly made, this is grounds for revocation of the license of the international banking corporation.

(b)        G.S. 53‑105 shall not apply to international banking corporations. (1991, c. 679, s. 1.)



§ 53-232.13. Dissolution.

§ 53‑232.13.  Dissolution.

(a)        When an international banking corporation licensed to maintain an international bank branch or an international bank agency in this State is dissolved or its authority or existence is otherwise terminated or canceled in the jurisdiction of its incorporation, a certificate of the official responsible for records of banking corporations of the jurisdiction of incorporation of the international banking corporation attesting to the occurrence of this event or a certified copy of an order or decree of a court of the jurisdiction directing the dissolution of the international banking corporation or the termination of its existence or the cancellation of its authority shall be delivered to the Commissioner.  The filing of the certificate, order, or decree has the same effect as the revocation of the international banking corporation's license as provided in G.S. 53‑232.9(d).

(b)        An international banking corporation that proposes to terminate the operation in this State of an international bank branch, an international bank agency, or an international representative office in this State shall comply with any procedures as the Commissioner may prescribe by rule to insure an orderly cessation of business in a manner that is not harmful to the public interest and shall surrender its license to the Commissioner or shall surrender its right to maintain an office in this State, as applicable.

(c)        The Commissioner shall continue as agent of the international banking corporation upon whom process against it may be served in any action based upon any liability or obligation incurred by the international banking corporation within this State before the filing of the certificate, order, or decree; and the Commissioner shall promptly cause a copy of the process to be mailed by registered or certified mail, return receipt requested, to the international banking corporation at the post office address specified for this purpose on file with the Commissioner's office. (1991, c. 679, s. 1.)



§ 53-232.14. International representative offices.

§ 53‑232.14.  International representative offices.

(a)        An international banking corporation that does not transact a banking business or any part of a banking business in or through an office in this State, but maintains an office in this State for other purposes is considered to have an international representative office in this State.

(b)        An international representative office located in this State shall register with the Commissioner annually on forms prescribed by the Commissioner.  The registration shall be filed before January 31 of each year, shall be accompanied by a registration fee prescribed by regulation, and shall list the name of the local representative, the street address of the office, and the nature of the business to be transacted in or through the office.

(c)        The Commissioner may review the operations of an international representative office annually or at any greater frequency as is necessary to assure that the office does not transact a banking business.

(d)        An international banking corporation desiring to convert its existing registered international representative office to a licensed international bank branch or licensed international bank agency shall submit to the Commissioner the application required by G.S. 53‑232.8, and is required to meet the minimum criteria for licensing of an international bank branch or licensed international bank agency under this Article.

(e)        An international representative office may act in a liaison capacity with existing and potential customers of an international banking corporation and in undertaking these activities may, through its employees or agents, without limitation, solicit loans, assemble credit information, make proprietary inspections and appraisals, complete loan applications and other preliminary paperwork in preparation for making a loan, but may not solicit or accept deposits.  No international representative office shall conduct any banking business or part of a banking business in this State. (1991, c. 679, s. 1.)



§ 53-232.15. Rules.

§ 53‑232.15.  Rules.

The Banking Commission may adopt rules necessary to implement this Article. (1991, c. 679, s. 1.)



§ 53-232.16. Cease and desist.

§ 53‑232.16.  Cease and desist.

Upon a finding that any action of an international banking corporation or its international banking agency, international banking branch, or international representative office subject to this Article may be in violation of any North Carolina banking law, the Commissioner, after a reasonable notice to the international banking corporation, international bank agency, international bank branch, or international representative office and an opportunity for it to be heard, may order it to cease and desist from the action.  If the international banking corporation, international bank agency, international bank branch, or international representative office fails to appeal the decision in accordance with G.S. 53‑232.17 and continues to engage in the action in violation of the Commissioner's order to cease and desist the action, it is subject to a penalty of one thousand dollars ($1,000), to be recovered with costs by the Commissioner in any court of competent jurisdiction in a civil action prosecuted by the Commissioner.  This penalty is in addition to and not in lieu of any other law applicable to the failure of an international banking corporation, international bank agency, international bank branch, or international representative office to comply with an order of the Commissioner.

The clear proceeds of penalties provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1991, c. 679, s. 1; 1998‑215, s. 33.)



§ 53-232.17. Appeal of Commissioner's decision.

§ 53‑232.17.  Appeal of Commissioner's decision.

Any aggrieved party in a proceeding under this Article may, within 20 days after final decision of the Commissioner, appeal such decision in writing to the Banking Commission. An appeal under this section shall be made pursuant to G.S. 53‑92(d). Notwithstanding any other provision of law, any aggrieved party to a decision of the Banking Commission shall be entitled to petition for judicial review pursuant to  G.S. 53‑92(d).  (1991, c. 679, s. 1; 1995, c. 129, s. 34; 2009‑57, s. 7.)



§§ 53-233 through 53-243: Repealed by Session Laws 2001-393, s. 1, effective July 1, 2002.

Article 19.

Registration of Mortgage Bankers and Brokers: Repealed.

§§ 53‑233 through 53‑243: Repealed by Session Laws 2001-393, s. 1, effective July 1, 2002.



§ 53-243.01: Repealed by Session Laws 2009-374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.

Article 19A.

Mortgage Lending Act.

§ 53‑243.01:  Repealed by Session Laws 2009‑374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.



§ 53-243.02: Repealed by Session Laws 2009-374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.

§ 53‑243.02:  Repealed by Session Laws 2009‑374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.



§ 53-243.03: Repealed by Session Laws 2009-374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.

§ 53‑243.03:  Repealed by Session Laws 2009‑374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.



§ 53-243.04: Repealed by Session Laws 2009-374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.

§ 53‑243.04:  Repealed by Session Laws 2009‑374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.



§ 53-243.05: Repealed by Session Laws 2009-374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.

§ 53‑243.05:  Repealed by Session Laws 2009‑374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.



§ 53-243.05A: Repealed by Session Laws 2009-374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.

§ 53‑243.05A:  Repealed by Session Laws 2009‑374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.



§ 53-243.06: Repealed by Session Laws 2009-374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.

§ 53‑243.06:  Repealed by Session Laws 2009‑374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.



§ 53-243.07: Repealed by Session Laws 2009-374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.

§ 53‑243.07:  Repealed by Session Laws 2009‑374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.



§ 53-243.08: Repealed by Session Laws 2009-374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.

§ 53‑243.08:  Repealed by Session Laws 2009‑374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.



§ 53-243.09: Repealed by Session Laws 2009-374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.

§ 53‑243.09:  Repealed by Session Laws 2009‑374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.



§ 53-243.10: Repealed by Session Laws 2009-374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.

§ 53‑243.10:  Repealed by Session Laws 2009‑374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.



§ 53-243.11: Repealed by Session Laws 2009-374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.

§ 53‑243.11:  Repealed by Session Laws 2009‑374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.



§ 53-243.12: Repealed by Session Laws 2009-374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.

§ 53‑243.12:  Repealed by Session Laws 2009‑374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.



§ 53-243.13: Repealed by Session Laws 2009-374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.

§ 53‑243.13:  Repealed by Session Laws 2009‑374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.



§ 53-243.14: Repealed by Session Laws 2009-374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.

§ 53‑243.14:  Repealed by Session Laws 2009‑374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.



§ 53-243.15: Repealed by Session Laws 2009-374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.

§ 53‑243.15:  Repealed by Session Laws 2009‑374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.



§ 53-243.16: Repealed by Session Laws 2009-374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.

§ 53‑243.16:  Repealed by Session Laws 2009‑374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.



§ 53-243.17: Repealed by Session Laws 2009-374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.

§ 53‑243.17:  Repealed by Session Laws 2009‑374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.



§ 53-243.18: Repealed by Session Laws 2009-374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.

§ 53‑243.18:  Repealed by Session Laws 2009‑374, s. 1, effective July 31, 2009, and applicable to all applications for licensure as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer filed on or after that date.



§ 53-244. Reserved for future codification purposes.

§ 53‑244.  Reserved for future codification purposes.



§ 53-244.010. Title.

Article 19B.

The Secure and Fair Enforcement Mortgage Licensing Act.

§ 53‑244.010.  Title.

This act may be cited as the "North Carolina Secure and Fair Enforcement (S.A.F.E.) Mortgage Licensing Act."  (2009‑374, s. 2.)



§ 53-244.020. Purpose and construction.

§ 53‑244.020.  Purpose and construction.

(a)        Purpose.  A primary purpose of this Article is to protect consumers seeking mortgage loans and to ensure that the mortgage lending industry operates without unfair, deceptive, and fraudulent practices on the part of mortgage loan originators. Therefore, the General Assembly establishes within this Article an effective system of supervision and enforcement of the mortgage lending industry by giving the Commissioner of Banks broad administrative authority to administer, interpret, and enforce this Article and adopt rules implementing this Article in order to carry out the intentions of the General Assembly.

(b)        Construction.  It is the intent of the General Assembly that provisions of this Article be liberally construed to effect the purposes stated or clearly encompassed by the Article.  (2009‑374, s. 2.)



§ 53-244.030. Definitions.

§ 53‑244.030.  Definitions.

For purposes of the Article, the following definitions apply:

(1)        "Affiliate" means any company that controls, is controlled by, or is under common control with another company, as set forth in the Bank Holding Company Act of 1956 (12 U.S.C. § 1841, et seq.), as amended from time to time.

(2)        "Audited Statement of Financial Condition" means a statement of financial condition prepared in accordance with generally accepted accounting principles and certified by a certified public accountant as fairly and accurately reflecting financial condition of the licensee as of the date specified in the statement.

(2a)      "Banking Commission" means the North Carolina Banking Commission. For the purpose of complying with this Article by credit unions, Banking Commission means the North Carolina Credit Union Commission.

(3)        "Branch manager" means the individual who is assigned to, is in charge of, and is responsible for the business operations of a branch office of a mortgage broker or mortgage lender.

(4)        "Branch office" means an office of a mortgage broker or mortgage lender that is separate and distinct from the mortgage broker's or lender's principal office and from which its employees engage in the mortgage business. A branch office shall not be located at an individual's home or residence.

(5)        "Certified Statement of Financial Condition" means a statement of financial condition prepared in accordance with generally accepted accounting principles and certified by the preparer or licensee as fairly and accurately reflecting the financial condition of the licensee as of the date specified in the statement.

(6)        "Commissioner" means the North Carolina Commissioner of Banks and the Commissioner's designees. For the purpose of compliance with this Article by credit unions, Commissioner means the Administrator of the Credit Union Division of the Department of Commerce.

(7)        "Control" means the power, directly or indirectly, to direct the management or policies of a company, whether through ownership of securities, by contract, or otherwise. Any person that (i) is a director, general partner, or executive officer; (ii) directly or indirectly has the right to vote ten percent (10%) or more of a class of voting security or has the power to sell or direct the sale of ten percent (10%) or more of a class of voting securities; (iii) in the case of a limited liability company, is a managing member; or (iv) in the case of a partnership, has the right to receive upon dissolution, or has contributed, ten percent (10%) or more of the capital, is presumed to control the company.

(8)        "Depository institution" has the same meaning as in section 3 of the Federal Deposit Insurance Act and includes any credit union whose share and deposit accounts are insured by the National Credit Union Administration under the Federal Credit Union Act.

(9)        "Dwelling" means a residential structure that contains one to four units, whether or not that structure is attached to real property. The term includes an individual condominium unit, cooperative unit, manufactured home, mobile home, or trailer if it is used as a residence.

(10)      "Employee" means an individual who has an employment relationship with a mortgage broker, mortgage lender, or mortgage servicer and who is treated as a common law employee for purposes of compliance with the federal income tax laws and whose income is reported on IRS Form W‑2.

(11)      "Engaging in the mortgage business" means:

a.         For compensation or gain, or in the expectation of compensation or gain, either directly or indirectly, to accept or offer to accept an application for a residential mortgage loan from prospective borrowers, solicit or offer to solicit a residential mortgage loan from prospective borrowers, negotiate the terms or conditions of a residential mortgage loan with prospective borrowers, issue residential mortgage loan commitments or interest rate guarantee agreements to prospective borrowers, or engage in tablefunding of residential mortgage loans, whether any such acts are done through contact by telephone, by electronic means, by mail, or in person with the borrowers or prospective borrowers.

b.         To make or fund, or offer to make or fund, or advance funds on residential mortgage loans for compensation or gain, or in the expectation of compensation or gain.

c.         To engage, whether for compensation or gain from another or on one's own behalf, in the business of receiving any scheduled periodic payments from a borrower pursuant to the terms of any residential mortgage loan, including amounts for escrow accounts, and making the payments of principal and interest and such other payments with respect to the amounts received from the borrower as may be required pursuant to the terms of the residential mortgage loan, the residential mortgage loan servicing documents, or servicing contract, or otherwise to meet the definition of the term "servicer" in 12 U.S.C. § 2605(i)(2) with respect to residential mortgage loans.

(11a)    "Exclusive mortgage broker" means an individual who acts as a mortgage broker exclusively for a single mortgage lender or mortgage broker licensee or a single exempt mortgage lender and who is licensed pursuant to G.S. 53‑244.050(b)(3). Unless otherwise indicated, an exclusive mortgage broker shall be subject to the requirements of a mortgage broker under this Article.

(12)      "Federal banking agencies" means the Board of Governors of the Federal Reserve System, the Office of the Comptroller of the Currency, the Office of Thrift Supervision, the National Credit Union Administration, and the Federal Deposit Insurance Corporation.

(13)      "Immediate family member" means a spouse, child, sibling, parent, grandparent, or grandchild, or the spouse of an immediate family member. This term includes stepparents, stepchildren, stepsiblings, and adoptive relationships.

(14)      "Individual" means a natural person.

(15)      "Licensee" means a mortgage loan originator, mortgage broker, mortgage lender, or mortgage servicer or other person who is licensed pursuant to this Article.

(16)      "Loan processor or underwriter" means an individual who performs clerical or support duties as an employee at the direction of and subject to the supervision and instruction of a person licensed or exempt from licensing under this Article. Clerical or support duties may include, subsequent to the receipt of an application:

a.         The receipt, collection, distribution, and analysis of information common for the processing or underwriting of a residential mortgage loan; and

b.         Communicating with a consumer to obtain the information necessary for the processing or underwriting of a loan, to the extent that such communication does not include offering or negotiating loan rates or terms or counseling consumers about residential mortgage loan rates or terms.

Any person who represents to the public, through advertising or other means of communication, or provides information, including the use of business cards, stationery, brochures, signs, rate lists, or other promotional items, that the individual can or will perform any of the activities of a mortgage loan originator shall not be deemed to be a loan processor or underwriter under this definition.

(17)      "Loss mitigation specialist" means an employee of a mortgage servicer authorized to (i) collect or receive payments, including payments of principal, interest, escrow amounts, and other amounts due on existing residential mortgage loans due and owing to the licensed lender or servicer when the borrower is in default or in reasonably foreseeable likelihood of default, (ii) work with the borrower to collect data, and (iii) make decisions necessary to modify, either temporarily or permanently, certain terms of those residential mortgage loans or to otherwise finalize collection through the foreclosure process. Such decisions shall include any change in the principal amount of the debt, the rate of annual interest charged, the term of the loan, the waiver of any fees or charges, including late charges, the deferral of payments, or any other similar matter.

(18)      "Make a residential mortgage loan" means to advance funds, to offer to advance funds, to make a commitment to advance funds to a borrower under a mortgage loan, or to fund a residential mortgage loan.

(19)      "Mortgage broker" means a person engaged in the mortgage business as defined in sub‑subdivision a. of subdivision (11) of this section.

(20)      "Mortgage lender" means a person engaged in the mortgage business as defined in sub‑subdivision b. of subdivision (11) of this section. However, the definition does not include a person who acts as a mortgage lender only in a tablefunding transaction.

(21)      "Mortgage loan originator" means:

a.         An individual who for compensation or gain or in the expectation of compensation or gain, whether through contact by telephone, by electronic means, by mail, or in person with prospective borrowers, either:

1.         Takes a residential mortgage loan application or offers or negotiates terms of a residential mortgage loan,

2.         Accepts or offers to accept applications for mortgage loans,

3.         Solicits or offers to solicit a mortgage loan,

4.         Negotiates the terms or conditions of a mortgage loan, or

5.         Issues mortgage loan commitments or interest rate guarantee agreements to prospective borrowers.

b.         The term includes an individual acting solely as a loss mitigation specialist if the United States Department of Housing and Urban Development issues a guideline, rule, regulation, or interpretative letter that such individuals are loan originators as the term is defined by § 1503 of Title V of the Housing and Economic Recovery Act of 2008, Public Law 110‑289, and only to the extent of such an issuance or determination.

c.         The term does not include:

1.         An individual engaged solely as a loan processor or underwriter;

2.         A person or entity that only performs real estate brokerage activities and is licensed or registered as such in accordance with State law, unless the person or entity is compensated by a mortgage lender, a mortgage broker, or other mortgage loan originator or by any agent of a mortgage lender, mortgage broker, or other mortgage loan originator;

3.         A person or entity solely involved in extensions of credit or sale of time share instruments relating to time share plans, as that term is defined in G.S. 93A‑41(9a); or

4.         An individual who only informs a prospective borrower of the availability of persons engaged in the mortgage business, does not take or assist in the completion of a loan application, and does not discuss specific terms or conditions of a mortgage loan. The taking of basic preapplication information for facilitating a residential mortgage loan transaction, such as the name and contact information of the prospective borrower, the prospective borrower's own assessment of creditworthiness, desired loan types, and resources to make a down payment, but not including social security number, credit score, credit or employment history, or specific rates of a desired mortgage loan, to connect prospective borrowers to persons engaged in the mortgage business does not prevent an individual from qualifying for this exclusion.

5.         An individual who is a salesperson for a licensed manufactured housing retailer that performs the purely administrative and clerical tasks of physically handling or transmitting to a licensed mortgage loan originator on behalf of a prospective borrower an application and other forms completed by the prospective borrower. Nothing in this subpart prohibits a salesperson, upon the written request of a mortgage loan originator and after a prospective borrower completes an application, from pulling and transmitting a credit report with the application.

(22)      "Mortgage servicer" means a person engaged in the mortgage business who directly or indirectly engages in the mortgage business as defined in sub‑subdivision c. of subdivision (11) of this section.

(23)      "Nationwide Mortgage Licensing System and Registry" means the mortgage licensing system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators for the licensing and registration of licensed mortgage loan originators.

(24)      "Nontraditional mortgage product" means any residential mortgage loan product other than a 30‑year fixed rate mortgage.

(25)      "Person" means an individual, partnership, limited liability company, limited partnership, corporation, association, or other group engaged in joint business activities however organized.

(26)      "Principal office" means a principal place of business that shall consist of at least one enclosed room or building of stationary construction in which negotiations of mortgage loan transactions may be conducted and carried on in privacy and in which all of the books, records, and files pertaining to mortgage loan transactions relating to borrowers in this State are maintained. A principal office shall not be located at an individual's home or residence.

(27)      "Qualifying individual" means a person who meets the experience and other requirements of G.S. 53‑244.050(b) and who agrees to be primarily responsible for the operations of a licensed mortgage broker or mortgage lender or mortgage servicer.

(28)      "Real estate brokerage activity" means any activity that involves offering or providing real estate brokerage services to the public, including:

a.         Acting as a real estate agent or real estate broker for a buyer, seller, lessor, or lessee of real property;

b.         Bringing together parties interested in the sale, purchase, lease, rental, or exchange of real property;

c.         Negotiating, on behalf of any party, any portion of a contract relating to the sale, purchase, lease, rental, or exchange of real property, other than in connection with providing financing with respect to any such transaction;

d.         Engaging in any activity for which a person engaged in the activity is required to be registered or licensed as a real estate agent or real estate broker under Chapter 93A of the General Statutes; and

e.         Offering to engage in any activity, or act in any capacity, described in sub‑subdivision a., b., c., or d. of this subdivision.

(29)      "Registered mortgage loan originator" means any individual who meets the definition of mortgage loan originator, is registered with, and maintains a unique identifier through the Nationwide Mortgage Licensing System and Registry and is an employee of:

a.         A depository institution;

b.         A subsidiary that is owned and controlled by a depository institution and regulated by a federal banking agency; or

c.         An institution regulated by the Farm Credit Administration.

(30)      "Residential mortgage loan or mortgage loan" means any loan made or represented to be made to a natural person or persons primarily for personal, family, or household use that is secured by a mortgage, deed of trust, or other equivalent consensual security interest on a dwelling located within this State or residential real estate upon which is constructed or intended to be constructed a dwelling.

(31)      "Residential real estate" means any real property located in this State upon which is constructed or intended to be constructed a dwelling.

(32)      "RESPA" means the Real Estate Settlement Procedures Act, 12 U.S.C. § 2601, et seq., as it may be hereafter amended.

(33)      "Tablefunding" means a transaction in which a person closes a residential mortgage loan in its own name but with funds provided by another and in which the loan is assigned to the mortgage lender actually providing the funds within one business day of the funding of the loan.

(34)      "Unique identifier" means a number or other identifier assigned by protocols established by the Nationwide Mortgage Licensing System and Registry.  (2009‑374, s. 2; 2009‑570, s. 34.1.)



§ 53-244.040. License and registration requirements.

§ 53‑244.040.  License and registration requirements.

(a)        Except as provided in subsection (d) of this section, no person may engage in the mortgage business or act as a mortgage loan originator with respect to any dwelling located in this State without first obtaining and maintaining a license under this Article. It shall be unlawful for any person, other than an exempt person, to act as a mortgage loan originator without a mortgage loan originator license, which authorizes an individual who is employed by a licensee holding a license as provided in subsection (b) of this section to conduct the business of a mortgage loan originator.

(b)        Four types of licenses are granted to entities under this Article, and it shall be unlawful for any person, other than an exempt person, to engage in the mortgage business without one of the following licenses:

(1)        A mortgage broker license authorizes a person to act as a mortgage broker as defined in G.S. 53‑244.030(19).

(2)        A mortgage lender license authorizes a person to act as a mortgage lender as defined in G.S. 53‑244.030(20), a mortgage broker as defined under G.S. 53‑244.030(19), and upon notice to the Commissioner, a mortgage servicer as defined in G.S. 53‑244.030(22).

(3)        A mortgage servicer license authorizes a person to act only as a mortgage servicer as defined in G.S. 53‑244.030(22).

(4)        An exclusive mortgage broker license authorizes a person to act as an exclusive mortgage broker as defined in G.S. 53‑244.030(11a).

(c)        Each mortgage loan originator and person engaged in the mortgage business must register with and maintain a valid unique identifier issued by the Nationwide Mortgage Licensing System and Registry.

(d)        The following are exempt from all provisions of this Article except the provisions of G.S. 53‑244.111:

(1)        Registered mortgage loan originators as defined in G.S. 53‑244.030(29);

(2)        Any individual who offers or negotiates terms of a residential mortgage loan with or on behalf of an immediate family member of the individual when making the family member a residential mortgage loan;

(3)        Any individual seller who offers or negotiates terms and makes a residential mortgage loan secured by the dwelling that served as the selling individual's residence;

(4)        An attorney licensed pursuant to Chapter 84 of the General Statutes who negotiates the terms of a residential mortgage loan on behalf of a client in the course of and incident to the attorney's representation of the client, so long as the attorney does not hold himself out as engaged in the mortgage business and is not compensated by a mortgage lender, a mortgage broker, or other mortgage loan originator when negotiating the terms of a residential mortgage loan;

(5)        Any entity described in G.S. 53‑244.030(29)a., b., or c., upon acceptance of the notice of exemption filed with the Commissioner as specified in G.S. 53‑244.050(g);

(6)        Any officer or employee of an entity described in subdivision (5) of this subsection when acting within the scope of his or her employment;

(7)        A State or federally chartered credit union, upon filing of a notice of exemption with the Administrator of the Credit Union Division of the Department of Commerce as specified in G.S. 53‑244.050(g); or

(8)        Any person who, as seller, receives in one calendar year no more than five residential mortgage loans as security for purchase money obligations, unless the United States Department of Housing and Urban Development has expressly and definitively determined that such persons are loan originators as the term is defined by § 1503 of Title V of the Housing and Economic Recovery Act of 2008, Public Law 110‑289, and such determination is in effect on July 31, 2010.

(e)        Each mortgage broker, mortgage lender, or mortgage servicer licensed under this Article shall have a qualifying individual who operates the business under that person's full charge, control, and supervision. Each mortgage broker, mortgage lender, or mortgage servicer licensed under this Article shall file through the Nationwide Mortgage Licensing System and Registry a form acceptable to the Commissioner indicating the licensee's designation of qualifying individual and each qualifying individual's acceptance of the responsibility. Each mortgage broker, mortgage lender, or mortgage servicer licensed under this Article shall notify the Commissioner within 15 days of any change in its designated qualifying individual. Any individual licensee who operates as a sole proprietorship shall qualify as and be considered the qualifying individual for the purposes of this subsection.

(f)         Mortgage lenders and mortgage brokers may not operate branch offices, except as permitted by this Article. Each principal office and each branch office of a mortgage broker or mortgage lender licensed under this Article shall have a branch manager who meets the experience requirements under G.S. 53‑244.050(b). The qualifying individual for a licensee's business also may serve as the branch manager of one of the licensee's branch offices. Each mortgage broker or mortgage lender licensed under this Article shall file through the Nationwide Mortgage Licensing System and Registry a form acceptable to the Commissioner indicating the licensee's designation of branch manager for each branch. Each mortgage broker or mortgage lender licensed under this Article shall notify the Commissioner within 15 days of the change of any branch manager.  (2009‑374, s. 2; 2009‑570, s. 48.)



§ 53-244.050. License and registration application; claim of exemption.

§ 53‑244.050.  License and registration application; claim of exemption.

(a)        Applicants for a license shall apply through the Nationwide Mortgage Licensing System and Registry on a form acceptable to the Commissioner, including the following information:

(1)        The applicant's name and address, including street address, mailing address, e‑mail, telephone contact information, and social security number or taxpayer identification number.

(2)        The applicant's form and place of organization, if applicable.

(3)        The applicant's proposed method of and locations for doing business, if applicable.

(4)        The qualifications and business history of the applicant and, if applicable, the business history of any partner, officer, or director, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the applicant, including:

a.         A description of any injunction or administrative order by any state or federal authority to which the person is or has been subject;

b.         Any conviction, within the past 10 years, of a misdemeanor involving moral turpitude or any fraud, false statement or omission, any theft or wrongful taking of property, bribery, perjury, forgery, counterfeiting, extortion, or conspiracy to commit any of these offenses, or involving any financial service or financial service‑ related business; and

c.         Any felony convictions.

(5)        With respect to an application for licensing as a mortgage lender, mortgage broker, or mortgage servicer, the applicant's financial condition, credit history, and business history, and, with respect to an application for licensing as a mortgage loan originator, the applicant's credit history and business history.

(6)        The applicant's consent to a federal and State criminal history record check and a set of the applicant's fingerprints in a form acceptable to the Commissioner. In the case of an applicant that is a person other than a natural person, each individual who has control of the applicant or who is the qualifying individual or a branch manager shall consent to a federal and State criminal history record check and submit a set of that individual's fingerprints pursuant to this subdivision.

(b)        The eligibility requirements for an application for licensure under this Article are as follows:

(1)        Each individual applicant for licensure as a mortgage loan originator or qualifying individual shall:

a.         Be at least 18 years of age;

b.         Have satisfactorily completed, within the three years immediately preceding the date of application, the mortgage lending prelicensing education as required under G.S. 53‑244.070; and

c.         Have passed, within the three years immediately preceding the date of application, the test required under G.S. 53‑244.080.

(2)        Each applicant for licensure as a mortgage broker or mortgage lender or mortgage servicer at the time of application shall comply with the following requirements:

a.         If the applicant is a sole proprietor, the applicant shall have at least three years of experience in residential mortgage lending or other experience or meet competency requirements as the Commissioner may impose.

b.         If the applicant is a corporation, limited liability company, general or limited partnership, association, or other group engaged in a joint enterprise, however organized, at least one of its principal officers, managers, or general partners shall have three years of experience in residential mortgage lending or other experience or meet competency requirements as the Commissioner may impose.

c.         If the applicant will be a qualifying individual or branch manager, the applicant shall have at least three years of experience in residential mortgage lending or other experience or meet competency requirements as the Commissioner may impose.

(3)        If an individual applicant to be licensed as a mortgage broker is a licensed mortgage loan originator and meets the requirements for licensure as a mortgage broker, but is not an employee as defined in G.S. 53‑244.030(10) and does not meet the experience requirements of G.S. 53‑244.050(b)(2)a., the individual may be licensed as an exclusive mortgage broker upon compliance with all of the following:

a.         Successfully completes a 16‑hour residential mortgage lending course approved by the Commissioner supplementing the prelicensing education required under G.S. 53‑244.070.

b.         Acts exclusively as a mortgage broker and shall be an agent for a single mortgage lender or mortgage broker licensee or a single exempt mortgage lender, who:

1.         Shall be responsible for supervising the broker as required by this Article and in accordance with a plan of supervision approved by the Commissioner in the Commissioner's discretion;

2.         Shall sign the license application of the applicant; and

3.         Shall be jointly and severally liable with the broker for any claims arising from the broker's mortgage brokering activities.

c.         Shall be compensated on a basis that is not dependent upon the interest rate, fees, or other terms of the loan brokered, provided that this sub‑subdivision shall not prohibit compensation based on the principal balance of the loan.

d.         Shall offer only fixed‑term, fixed‑rate, fully amortizing mortgage loans originated by a single mortgage lender with substantially equal monthly mortgage payments and without a prepayment penalty, unless the Commissioner shall approve, in the Commissioner's discretion, the sale of other mortgage loan products for that lender.

e.         Shall not handle borrower or other third‑party funds in connection with the brokering or closing of mortgage loans.

f.          Shall meet the surety bond requirement of a mortgage broker or otherwise be covered by a surety bond provided by the mortgage lender or broker licensee or exempt mortgage lender of the lesser of five million dollars ($5,000,000) or an amount equal to or greater than the sum of the surety bond requirements for each exclusive mortgage broker supervised by the broker or lender.

(c)        In connection with an application for licensing as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer, the applicant and its owners, qualifying individual, and controlling persons shall furnish to the Nationwide Mortgage Licensing System and Registry information concerning the applicant's identity, including:

(1)        Fingerprints for submission to the Federal Bureau of Investigation and any governmental agency or entity authorized to receive such information for a state, national, and international criminal history background check.

(2)        Personal history and experience in a form prescribed by the Nationwide Mortgage Licensing System and Registry and the Commissioner to obtain:

a.         Independent credit reports obtained from a consumer reporting agency described in section 603(p) of the Fair Credit Reporting Act; and

b.         Information related to any administrative, civil, or criminal findings by any governmental jurisdiction.

(3)        The personal history may be obtained by the Commissioner at any time and the fingerprint information shall be furnished upon the Commissioner's request.

(4)        An authorization for the Commissioner to obtain personal history or fingerprint information at any time.

(d)        For the purposes of this section and in order to reduce the points of contact that the Federal Bureau of Investigation may have to maintain for purposes of the criminal information required by this section, the Commissioner may use the Nationwide Mortgage Licensing System and Registry as a channeling agent for requesting information from and distributing information to the Department of Justice or any governmental agency.

(e)        For the purposes of this section and in order to reduce the points of contact that the Commissioner may have to maintain for purposes of the noncriminal information required by this section, the Commissioner may use the Nationwide Mortgage Licensing System and Registry as a channeling agent for requesting and distributing information to and from any source so directed by the Commissioner.

(f)         For purposes of this section, the Commissioner may request and the North Carolina Department of Justice may provide a criminal record check to the Commissioner for any person who has applied for or holds a mortgage lender, mortgage broker, mortgage servicer, or mortgage loan originator license as provided by this section. The Commissioner shall provide the Department of Justice, along with the request, the fingerprints of the person, any additional information required by the Department of Justice, and a form signed by the person consenting to the check of the criminal record and to the use of the fingerprints and other identifying information required by the State or national repositories. The person's fingerprints shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of the fingerprints to the Federal Bureau of Investigation for a national criminal history check. The Department of Justice may charge a fee for each person for conducting the checks of criminal history records authorized by this section.

(g)        Except as provided by subsection (h) of this section, persons engaged in the mortgage business and exempt from licensure pursuant to G.S. 53‑244.040(d)(5) shall notify the Commissioner in order to claim and confirm the exemption and to facilitate the referral of consumers that contact the Commissioner. The Commissioner shall prescribe a form for such a claim of exemption that shall contain:

(1)        The name of the exempt person;

(2)        The basis of the exempt status of the exempt person;

(3)        The principal business address and contact information for the exempt person; and

(4)        The State or federal regulatory authority responsible for the exempt person's supervision, examination, or regulation.

(h)        A State or federally chartered credit union may claim and confirm an exemption from this Article by notifying the Administrator of the Credit Union Division of the Department of Commerce and providing substantially the same information required by subsection (g) of this section.

(i)         The Commissioner shall keep all information pursuant to this section privileged, in accordance with applicable State law and federal guidelines, and the information shall be confidential and shall not be a public record under Chapter 132 of the General Statutes.  (2009‑374, s. 2.)



§ 53-244.060. Issuance of license.

§ 53‑244.060.  Issuance of license.

If an applicant satisfies the requirements of G.S. 53‑244.050, the Commissioner shall issue a mortgage lender, mortgage broker, mortgage servicer, or mortgage loan originator license unless the Commissioner finds any of the following:

(1)        The applicant has had a mortgage loan originator or mortgage lender, mortgage broker, or mortgage servicer license revoked in any governmental jurisdiction, except that a subsequent formal vacation of the revocation shall not be deemed a revocation.

(2)        The applicant or its controlling persons have been convicted of or plead guilty or nolo contendere to a felony in a domestic, foreign, or military court:

a.         During the seven‑year period preceding the date of the application for licensing and registration; or

b.         At any time preceding the date of application, if the felony involved an act of fraud, dishonesty, a breach of trust, or money laundering.

A pardon of a conviction shall not be a conviction for purposes of this subdivision.

(3)        The applicant or any of its controlling persons have been convicted of or plead guilty or nolo contendere to any charge in a domestic, foreign, or military court, within the past five years, of a misdemeanor involving moral turpitude or any fraud, false statement or omission, any theft or wrongful taking of property, bribery, perjury, forgery, counterfeiting, extortion, or conspiracy to commit any of these offenses, or involving any financial service or financial service‑related business.

(4)        The applicant has demonstrated a lack of financial responsibility, character, or general fitness such as to fail to command the confidence of the community and to warrant a determination that the mortgage loan originator or other licensee will operate honestly, fairly, and efficiently within the purposes of this Article. For purposes of this subdivision, a person shows a lack of financial responsibility when the person has shown a disregard in the management of the person's own financial affairs. Evidence that a person has not shown financial responsibility may include:

a.         Current outstanding judgments, except judgments resulting solely from medical expenses;

b.         Current outstanding tax liens or other government liens and filings;

c.         Foreclosures within the past three years; or

d.         A pattern of serious delinquent accounts within the past three years.

(5)        The mortgage loan originator applicant has failed to complete the prelicensing education requirement described in G.S. 53‑244.070.

(6)        The mortgage loan originator applicant has failed to pass a written test that meets the requirements described in G.S. 53‑244.080.

(7)        The mortgage lender, mortgage broker, or mortgage servicer applicant has failed to meet the surety bond requirement described in G.S. 53‑244.103.

(8)        The mortgage lender, mortgage broker, or mortgage servicer applicant fails to meet the minimum net worth requirement as described in G.S. 53‑244.104.

(9)        The applicant's participation in the mortgage business will not be in the public interest.  (2009‑374, s. 2.)



§ 53-244.070. Educational requirements for mortgage loan originators.

§ 53‑244.070.  Educational requirements for mortgage loan originators.

(a)        In order to be eligible to apply for a mortgage loan originator license, an individual must complete at least 24 hours of prelicensing education approved in accordance with subsection (b) of this section, which shall include:

(1)        Three hours of federal law and regulations;

(2)        Three hours of ethics, including instruction on fraud, consumer protection, and fair lending issues;

(3)        Two hours of training related to lending standards for nontraditional mortgage products; and

(4)        Four hours of North Carolina laws and regulations.

(b)        Prelicensing education courses and the course providers shall be reviewed and approved by the Nationwide Mortgage Licensing System and Registry using reasonable standards consistently applied, subject to the Commissioner's approval of any course of study required by subdivision (a)(4) of this section. Review and approval of a prelicensing education course shall include review and approval of the course provider.

(c)        Nothing in this section shall preclude any prelicensing education course, approved by the Nationwide Mortgage Licensing System and Registry, that is provided by the employer of the applicant or an entity that is affiliated with the applicant by an agency contract, or any subsidiary or affiliate of the employer or entity.

(d)        Except as provided in subsection (e) of this section, prelicensing education may be offered only in a classroom or classroom equivalent setting, as approved by the Nationwide Mortgage Licensing System and Registry.

(e)        An individual having successfully completed the prelicensing educational requirements in any other state, if the requirements have been approved by the Nationwide Mortgage Licensing System and Registry, shall be given credit for those hours toward the completion of the prelicensing requirements in this State, other than the hours required under subdivision (a)(4) of this section.

(f)         An individual previously licensed under this Article whose license expires and who requests a late renewal of license pursuant to G.S. 53‑244.101 must prove that the individual has completed all of the continuing education requirements for the preceding year.  (2009‑374, s. 2.)



§ 53-244.080. Testing requirements for mortgage loan originators.

§ 53‑244.080.  Testing requirements for mortgage loan originators.

(a)        An individual must pass a qualified written test, as defined by subsection (b) of this section, developed by the Nationwide Mortgage Licensing System and Registry and administered by a test provider approved by the Nationwide Mortgage Licensing System and Registry. In addition, prior to licensure in this State, an individual must take a qualified written test that tests the individual's knowledge and comprehension of North Carolina law and regulation.

(b)        A written test shall not be treated as a qualified written test unless the test adequately measures the applicant's knowledge and comprehension in the following subject areas:

(1)        Ethics;

(2)        Federal law and regulation pertaining to mortgage origination;

(3)        North Carolina law and regulation pertaining to mortgage origination; and

(4)        Federal and North Carolina law and regulations relating to fraud, consumer protection, nontraditional mortgage products, and fair lending issues.

(c)        Nothing in this section shall prohibit a test provider approved by the Nationwide Mortgage Licensing System and Registry from providing a test at the location of the employer of the applicant or the location of any subsidiary or affiliate of the employer of the applicant, or the location of any entity which is licensed by North Carolina to engage in the mortgage lending business.

(d)        An applicant shall be considered to have passed a qualified written test provided the applicant achieves a test score of at least seventy‑five percent (75%) correct answers to questions. In addition, an applicant shall not be considered to have passed a qualified written test if the individual did not achieve a test score of at least seventy‑five percent (75%) correct answers to questions related to North Carolina law and regulation.

(e)        An applicant may retake a test three consecutive times with each consecutive test occurring at least 30 days after the preceding test. After failing three consecutive tests, an applicant must wait at least six months before retaking the test. A licensed mortgage loan originator who fails to maintain a valid license for a period of three years or longer must retake the test.  (2009‑374, s. 2.)



§ 53-244.090. License application fees.

§ 53‑244.090.  License application fees.

(a)        Every applicant for initial licensure shall pay a nonrefundable filing fee of one thousand two hundred fifty dollars ($1,250) for licensure as a mortgage broker, mortgage lender, or mortgage servicer, three hundred dollars ($300.00) for licensure as an exclusive mortgage broker, or one hundred twenty‑five dollars ($125.00) for licensure as a mortgage loan originator. In addition, an applicant must pay the actual cost of obtaining a credit report, State and national criminal history record checks, and the processing fees required by the Nationwide Mortgage Licensing System and Registry.

(b)        Each principal and each branch office of a mortgage broker or mortgage lender licensed under the provisions of this Article shall be issued a separate license for which the Commissioner shall assess a nonrefundable filing fee of one hundred twenty‑five dollars ($125.00) in addition to the Nationwide Mortgage Licensing System and Registry processing fee. A licensed mortgage broker or mortgage lender shall file with the Commissioner a notice on a form prescribed by the Commissioner that identifies the address of the principal office and each branch office and its designated branch manager. Payment of the license fee under subsection (a) of this section shall be deemed to cover the location license fee for the principal office of each mortgage lender, mortgage broker, or mortgage servicer without payment of an additional one hundred twenty‑five dollars ($125.00) under this subsection.  (2009‑374, s. 2.)



§ 53-244.100. Active license requirements and assignability.

§ 53‑244.100.  Active license requirements and assignability.

(a)        It is unlawful for any person to engage in the mortgage business without first obtaining a license as a mortgage loan originator, mortgage lender, mortgage broker, or mortgage servicer issued by the Commissioner under this Article. It is unlawful for any person to employ, to compensate, or to appoint as its agent a mortgage loan originator unless the person is a licensed mortgage loan originator under this Article. Persons defined in G.S. 53‑244.030(8) or G.S. 53‑244.030(29) are not subject to this subsection.

(b)        The license of a mortgage loan originator is not effective during any period when that person is not employed by a mortgage lender, mortgage broker, or mortgage servicer licensed under this Article. When a mortgage loan originator ceases to be employed by a mortgage lender, mortgage broker, or mortgage servicer licensed under this Article, the mortgage loan originator, and the mortgage lender, mortgage broker, or mortgage servicer licensed under this Article by whom that person is employed shall promptly notify the Commissioner in writing. The mortgage lender, mortgage broker, or mortgage servicer shall include a statement of the specific reason for the termination of the mortgage loan originator's employment. A mortgage loan originator shall not be employed simultaneously by more than one mortgage lender, mortgage broker, or mortgage servicer licensed under this Article.

(c)        Each mortgage lender, mortgage broker, and mortgage servicer licensed under this Article shall maintain on file with the Commissioner a list of all mortgage loan originators who are employed with the mortgage lender, mortgage broker, or mortgage servicer.

(d)        No person, other than an exempt person, shall hold himself or herself out as a mortgage lender, a mortgage broker, a mortgage servicer, or a mortgage loan originator unless the person is licensed in accordance with this Article.

(e)        Licenses issued under this Article are not assignable. Control of a licensee shall not be acquired through a stock purchase, merger, or other device without the prior written consent of the Commissioner. The Commissioner shall not give written consent if the Commissioner finds that any of the grounds for denial, revocation, or suspension of a license are applicable to the acquiring person.  (2009‑374, s. 2.)



§ 53-244.101. License renewal.

§ 53‑244.101.  License renewal.

(a)        All licenses issued by the Commissioner under the provisions of this Article shall expire annually on the 31st day of December following issuance or on any other date that the Commissioner may determine. The license is invalid after that date and shall remain invalid unless renewed under subsection (b) of this section.

(b)        A license may be renewed on or after November 1 of each year by complying with the requirements of subsection (c) of this section and by paying to the Commissioner, in addition to the actual cost of obtaining credit reports and State and national criminal history record checks and of processing fees of the nationwide system as the Commissioner shall require, nonrefundable renewal fees as follows:

(1)        Licensed mortgage lenders, licensed mortgage brokers, and licensed mortgage servicers shall pay an annual renewal fee of six hundred twenty‑five dollars ($625.00), licensed exclusive mortgage brokers shall pay an annual renewal fee of three hundred dollars ($300.00), and licensed mortgage lenders and mortgage brokers shall pay one hundred twenty‑five dollars ($125.00) for each licensed branch office.

(2)        Licensed mortgage loan originators shall pay an annual renewal fee of sixty‑seven dollars and fifty cents ($67.50).

(c)        Licensees may apply to renew a mortgage loan originator, mortgage lender, mortgage broker, and mortgage servicer license. The application for renewal shall demonstrate that:

(1)        The licensee continues to meet the initial minimum standards for licensure under G.S. 53‑244.060;

(2)        The mortgage loan originator has satisfied the annual continuing education requirements described in G.S. 53‑244.102; and

(3)        The licensee has paid all required fees for renewal of the license.

(d)        If a mortgage lender, mortgage broker, or mortgage servicer's license is not renewed prior to the expiration date, then the licensee shall pay two hundred fifty dollars ($250.00) as a nonrefundable late fee in addition to the renewal fee set forth in subsection (b) of this section. If a mortgage loan originator's license is not renewed prior to the expiration date, then the licensee shall pay a nonrefundable late fee of one hundred dollars ($100.00) in addition to the renewal fee set forth in subsection (b) of this section. In the event a licensee fails to obtain a reinstatement of the license prior to March 1, the Commissioner shall require the licensee to comply with the requirements for the initial issuance of a license under the provisions of this Article.

(e)        When required by the Commissioner, each person shall furnish to the Commissioner the person's consent to a criminal history record check and a set of the person's fingerprints in a form acceptable to the Commissioner or to the Nationwide Mortgage Licensing System and Registry. Refusal to consent to a criminal history record check shall constitute grounds for the Commissioner to deny renewal of the license of the person as well as the license of any other person by whom the person is employed, over which the person has control, or as to which the person is the current or proposed qualifying individual or current or proposed branch manager.  (2009‑374, s. 2.)



§ 53-244.102. Continuing education for mortgage loan originators.

§ 53‑244.102.  Continuing education for mortgage loan originators.

(a)        A licensed mortgage loan originator shall annually complete at least eight hours of continuing education approved in accordance with subsection (b) of this section, including:

(1)        Three hours of federal law and regulations;

(2)        Two hours of ethics, including instruction on fraud, consumer protection, and fair lending issues;

(3)        Two hours of training related to lending standards for nontraditional mortgage products; and

(4)        One hour of North Carolina law and regulations.

(b)        Continuing education courses shall be reviewed and approved by the Nationwide Mortgage Licensing System and Registry based upon reasonable standards. Approval of a continuing education course shall include approval of the course provider.

(c)        Nothing in this section shall preclude any continuing education course, approved by the Nationwide Mortgage Licensing System and Registry, that is provided by the employer of the mortgage loan originator or an entity affiliated with the mortgage loan originator by an agency contract, or any subsidiary or affiliate of such employer or entity. Continuing education may be offered either in a classroom, online, or by any other means approved by the Nationwide Mortgage Licensing System and Registry.

(d)        A licensed mortgage loan originator:

(1)        Except for G.S. 53‑244.070(a) and subsection (e) of this section, may only receive credit for a continuing education course in the year in which the course is taken; and

(2)        May not take the same approved course in the same or successive years to meet the annual requirements for continuing education.

(e)        A licensed mortgage loan originator who is an approved instructor of an approved continuing education course may receive credit for the licensed mortgage loan originator's own annual continuing education requirement at the rate of two hours credit for every one hour taught.

(f)         A licensee having successfully completed the education requirements approved by the Nationwide Mortgage Licensing System and Registry in subdivisions (a)(1), (a)(2), and (a)(3) of this section for any state shall be accepted as credit toward completion of continuing education requirements in North Carolina.  (2009‑374, s. 2.)



§ 53-244.103. Surety bond requirements.

§ 53‑244.103.  Surety bond requirements.

(a)        Each mortgage loan originator shall be covered by a surety bond through employment with a licensee in accordance with this section. The surety bond shall provide coverage for each mortgage loan originator employed by the licensee in an amount as prescribed by subsection (b) of this section and shall be in a form prescribed by the Commissioner. The Commissioner may adopt rules with respect to the requirements for the surety bonds as needed to accomplish the purposes of the Article.

(b)        Licensees shall be required to post a surety bond with the Commissioner at application to be subsequently adjusted as follows:

(1)        A mortgage broker shall post a minimum surety bond of seventy‑five thousand dollars ($75,000). Provided, however, if a mortgage broker has originated mortgage loans in North Carolina in a 12‑month period ending December 31 in excess of ten million dollars ($10,000,000) but less than fifty million dollars ($50,000,000), then the mortgage broker's minimum bond amount shall be one hundred twenty‑five thousand dollars ($125,000), and if a mortgage broker has originated mortgage loans in North Carolina in a 12‑month period ending December 31 of fifty million dollars ($50,000,000) or more, the mortgage broker's minimum bond shall be two hundred fifty thousand dollars ($250,000).

(2)        A mortgage lender or mortgage servicer shall post a minimum surety bond of one hundred fifty thousand dollars ($150,000). Provided, however, if a mortgage lender has originated mortgage loans in North Carolina in a 12‑month period ending December 31 in excess of ten million dollars ($10,000,000) but less than fifty million dollars ($50,000,000), then the mortgage lender's minimum bond amount shall be two hundred fifty thousand dollars ($250,000), and if a mortgage lender has originated mortgage loans in North Carolina in a 12‑month period ending December 31 of fifty million dollars ($50,000,000) or more, then the mortgage lender's minimum bond shall be five hundred thousand dollars ($500,000).

(3)        Any increased surety bond required under subdivision (1) or (2) of this subsection shall be filed with the Commissioner on or before May 31 immediately following the end of the 12‑month December 31 period.

(c)        The surety bond shall be in a form satisfactory to the Commissioner and shall run to the State for the benefit of any claimants against the licensee to secure the faithful performance of the obligations of the licensee under this Article. The aggregate liability of the surety shall not exceed the principal sum of the bond. A party having a claim against the licensee may bring suit directly on the surety bond, or the Commissioner may bring suit on behalf of any claimants, either in one action or in successive actions. Consumer claims shall be given priority in recovering from the bond. When an action is commenced on a licensee's bond, the Commissioner may require the filing of a new bond. In this case, the licensee shall file a replacement bond in the required amount within 30 days. Immediately upon recovery upon any action on the bond the licensee shall file a new bond.

(d)        In the Commissioner's discretion and upon written request of the licensee, the Commissioner may waive the requirement of the bond for any licensee, if:

(1)        The licensee has been licensed by the Commissioner for at least three years;

(2)        The licensee can demonstrate a net worth, according to the most recent audited financial statement, at least four times the required bond amount, and the licensee certifies that its net worth will be maintained at or above this level at all times and agrees to notify the Commissioner and to secure an appropriate bond in the event the net worth falls below this level;

(3)        The Commissioner believes the licensee has a satisfactory history of resolving complaints from consumers and responding to findings of investigations or examinations by the Commissioner; and

(4)        The Commissioner has no reason to believe the licensee will be unable to resolve complaints, respond to examination or investigative findings, or fulfill financial obligations under this Article.

(e)        If the Commissioner has waived the bond requirement of a licensee based on subsection (d) of this section, the Commissioner may summarily reinstate the bond requirement on any licensee if the Commissioner has reason to believe the licensee no longer meets the standards in subsection (d) of this section. In this event, the licensee shall submit a bond, as required in subsection (b) of this section, within 30 days. Failure to submit a bond as directed by the Commissioner shall be grounds for summary suspension.  (2009‑374, s. 2.)



§ 53-244.104. Minimum net worth requirements.

§ 53‑244.104.  Minimum net worth requirements.

(a)        A minimum net worth shall be continuously maintained for licensees in accordance with this section. In the event that the mortgage loan originator is an employee or exclusive agent of a person subject to this Article, the net worth of the person subject to this Article can be used in lieu of the mortgage loan originator's minimum net worth requirement. The minimum net worth to be maintained for each license is as follows:

(1)        If the licensee is a mortgage lender, it shall maintain a net worth of at least one hundred thousand dollars ($100,000), including evidence of liquidity of one million dollars ($1,000,000), which may include a warehouse line of credit of one million dollars ($1,000,000) or other evidence of funding capacity to conduct mortgage originations as documented by an unqualified audited statement of financial condition.

(2)        If the licensee is a mortgage servicer, it shall maintain a net worth of at least one hundred thousand dollars ($100,000), not including monies in any escrow accounts held for others.

(3)        If the licensee is a mortgage broker, it shall maintain a net worth of at least twenty‑five thousand dollars ($25,000), including evidence of liquidity of ten thousand dollars ($10,000), as certified by the licensee in a certified statement of financial condition.

(b)        The Commissioner may adopt rules to require additional minimum net worth or otherwise amend net worth requirements as are necessary to ensure licensees maintain adequate financial responsibility and accomplish the purposes of this Article.  (2009‑374, s. 2.)



§ 53-244.105. Records, addresses, escrow funds, or trust accounts.

§ 53‑244.105.  Records, addresses, escrow funds, or trust accounts.

(a)        Every licensee shall make and keep the accounts, correspondence, memoranda, papers, books, and other records as prescribed in rules adopted by the Commissioner. All records shall be preserved for three years unless the Commissioner, by rule, prescribes otherwise for particular types of records.

(b)        No person shall make any false statement or knowingly and willfully make any omission of a material fact in connection with any information or reports filed with the Commissioner, a governmental agency, or the Nationwide Mortgage Licensing System and Registry or in connection with any oral or written communication with the Commissioner or another governmental agency. If the information contained in any document filed with the Commissioner or the Nationwide Mortgage Licensing System and Registry is or becomes inaccurate or incomplete in any material respect, the licensee or exempt entity shall within 30 days file a correcting amendment to the information contained in the document.

(c)        Each mortgage broker licensee shall maintain and transact business from a principal place of business in this State. The Commissioner may, by rule, impose terms and conditions under which the records and files of a mortgage lender or mortgage servicer may be maintained outside of this State. A principal place of business shall not be located at an individual's home or residence. A mortgage lender, mortgage broker, or mortgage servicer licensee shall maintain a record of the principal place of business with the Commissioner and report any change of address of the principal place of business or any branch office within 15 days after the change.

(d)        A licensee shall maintain in a segregated escrow fund or trust account any funds which come into the licensee's possession but which are not the licensee's property and which the licensee is not entitled to retain under the circumstances. The escrow fund or trust account shall be held on deposit in a federally insured financial institution. Individual loan applicants' or borrowers' accounts may be aggregated into a common trust fund so long as (i) interests in the common fund can be individually tracked and accounted for and (ii) the common fund is kept separate from and is not commingled with the licensee's own funds.  (2009‑374, s. 2.)



§ 53-244.106. Display of license.

§ 53‑244.106.  Display of license.

Each mortgage broker or mortgage lender licensed under this Article shall display, in plain public view, the certificate of licensure issued by the Commissioner in its principal office and in each branch office. Each mortgage loan originator licensed under this Article shall display, in plain public view, in each branch office in which the individual acts as a mortgage loan originator the certificate of licensure issued by the Commissioner.  (2009‑374, s. 2.)



§ 53-244.107. Unique identifier shown.

§ 53‑244.107.  Unique identifier shown.

The unique identifier of any mortgage loan originator or other person engaged in the mortgage business as defined in G.S. 53‑244.030(11) shall be clearly shown on all residential mortgage loan application forms, solicitations, advertisements, including business cards or Web sites, and any other documents as established by rule or order of the Commissioner.  (2009‑374, s. 2.)



§ 53-244.108. Reports.

§ 53‑244.108.  Reports.

Each mortgage lender, mortgage broker, or mortgage servicer licensee shall submit to the Commissioner and to the Nationwide Mortgage Licensing System and Registry reports of condition and any other reports requested by the Commissioner pursuant to G.S. 53‑244.115(d). The reports shall be in the form and shall contain any information that the Commissioner or Nationwide Mortgage Licensing System and Registry may require.  (2009‑374, s. 2.)



§ 53-244.109. Mortgage broker duties.

§ 53‑244.109.  Mortgage broker duties.

Any mortgage broker engaged in the mortgage business as defined by G.S. 53‑244.030(11)a., in addition to duties imposed by other statutes or at common law, shall do all of the following:

(1)        Safeguard and account for any money handled for the borrower.

(2)        Follow reasonable and lawful instructions from the borrower.

(3)        Act with reasonable skill, care, and diligence.

(4)        Make reasonable efforts to secure a loan that is reasonably advantageous to the borrower considering all the circumstances, including the rates, charges, and repayment terms of the loan.

(5)        Timely and clearly disclose to the borrower material information that may be expected to influence the borrower's decision and is reasonably accessible to the mortgage broker, including the total compensation the mortgage broker expects to receive from any and all sources in connection with each loan option presented to the borrower.

(6)        Notify before closing each lender of the particulars of each of the other lender's loans if the mortgage broker knows that more than one mortgage loan will be made by different lenders contemporaneously to a borrower.

(7)        Ensure that any services offered to any applicant shall be available and offered to all similarly situated applicants on an equal basis.

(8)        In transactions where the mortgage broker has the ability to make credit decisions, use reasonable means to provide the borrower with prompt credit decisions on its loan applications and, where the credit is denied, to comply fully with the notification requirements of applicable State and federal law.

(9)        Ensure that advertising materials are designed to make customers and potential customers aware that the mortgage broker does not discriminate on any prohibited basis.

(10)      Represent the borrower's best interest in the course of brokering a mortgage loan.

(11)      Have a duty of loyalty to the borrower, which shall include a duty not to compromise a borrower's right or interest in favor of another's right or interest, including a right or interest of the mortgage broker.  (2009‑374, s. 2.)



§ 53-244.110. Mortgage servicer duties.

§ 53‑244.110.  Mortgage servicer duties.

Any mortgage servicer engaged in the mortgage business as defined by G.S. 53‑244.030(11)c., in addition to duties imposed by other statutes or at common law, shall do all of the following:

(1)        Safeguard and account for any money handled for the borrower.

(2)        Follow reasonable and lawful instructions from the borrower.

(3)        Act with reasonable skill, care, and diligence.

(4)        File with the Commissioner a complete, current schedule of the ranges of costs and fees it charges borrowers for its servicing‑related activities with its application and renewal and with its supplemental filings made from time to time.

(5)        File with the Commissioner upon request a report in a form and format acceptable to the Commissioner detailing the servicer's activities in this State, including:

a.         The number of mortgage loans the servicer is servicing.

b.         The type and characteristics of the loans in this State.

c.         The number of serviced loans in default, along with a breakdown of 30‑, 60‑, and 90‑day delinquencies.

d.         Information on loss mitigation activities, including details on workout arrangements undertaken.

e.         Information on foreclosures commenced in this State.

(6)        At the time a servicer accepts assignment of servicing rights for a mortgage loan, the servicer shall disclose to the borrower all of the following:

a.         Any notice required by RESPA or by regulations promulgated thereunder.

b.         A schedule of the ranges and categories of its costs and fees for its servicing‑related activities, which shall comply with North Carolina law and which shall not exceed those reported to the Commissioner.

c.         A notice in a form and content acceptable to the Commissioner that the servicer is licensed by the Commissioner and that complaints about the servicer may be submitted to the Commissioner.

d.         Any notice required by Article 2A, 4, or 10 of Chapter 45 of the General Statutes.

(7)        In the event of a delinquency or other act of default on the part of the borrower, the mortgage servicer shall act in good faith to inform the borrower of the facts concerning the loan and the nature and extent of the delinquency or default and, if the borrower replies, to negotiate with the borrower, subject to the mortgage servicer's duties and obligations under the mortgage servicing contract, if any, to attempt a resolution or workout to the delinquency.  (2009‑374, s. 2.)



§ 53-244.111. Prohibited acts.

§ 53‑244.111.  Prohibited acts.

In addition to the activities prohibited under other provisions of this Article, it shall be unlawful for any person in the course of any residential mortgage loan transaction:

(1)        To misrepresent or conceal the material facts or make false promises likely to influence, persuade, or induce an applicant for a mortgage loan or a mortgagor to take a mortgage loan, or to pursue a course of misrepresentation through agents or otherwise.

(2)        To improperly refuse to issue a satisfaction of a mortgage.

(3)        To fail to account for or to deliver to any person any funds, documents, or other thing of value obtained in connection with a mortgage loan, including money provided by a borrower for a real estate appraisal or a credit report, which the mortgage lender, mortgage broker, mortgage servicer, or mortgage loan originator is not entitled to retain under the circumstances.

(4)        To pay, receive, or collect in whole or in part any commission, fee, or other compensation for brokering or servicing a mortgage loan in violation of this Article, including a mortgage loan brokered or serviced by any unlicensed person other than an exempt person.

(5)        To charge or collect any fee or rate of interest or to make or broker or service any mortgage loan with terms or conditions or in a manner contrary to the provisions of Chapter 24, 45, or 54 of the General Statutes.

(6)        To advertise mortgage loans, including rates, margins, discounts, points, fees, commissions, or other material information, including material limitations on the loans, unless the person is able to make the mortgage loans available to a reasonable number of qualified applicants.

(7)        To fail to disburse funds in accordance with a written commitment or agreement to make a mortgage loan.

(8)        To engage in any transaction, practice, or course of business that is not in good faith or fair dealing or that constitutes a fraud upon any person in connection with the brokering or making or servicing of, or purchase or sale of, any mortgage loan.

(9)        To fail to pay promptly when due reasonable fees to a licensed appraiser for appraisal services that are:

a.         Requested from the appraiser in writing by the mortgage broker or mortgage lender or an employee of the mortgage broker or mortgage lender; and

b.         Performed by the appraiser in connection with the origination or closing of a mortgage loan for a customer or the mortgage broker or mortgage lender.

(10)      To broker a mortgage loan that contains a prepayment penalty if the principal amount of the loan is one hundred fifty thousand dollars ($150,000) or less or if the loan is a rate spread home loan as defined in G.S. 24‑1.1F.

(11)      To improperly influence or attempt to improperly influence the development, reporting, result, or review of a real estate appraisal sought in connection with a mortgage loan. Nothing in this subdivision shall be construed to prohibit a mortgage lender, mortgage broker, or mortgage servicer from asking the appraiser to do one or more of the following:

a.         Consider additional appropriate property information.

b.         Provide further detail, substantiation, or explanation for the appraiser's value conclusion.

c.         Correct errors in the appraisal report.

(12)      To fail to comply with the mortgage loan servicing transfer, escrow account administration, or borrower inquiry response requirements imposed by sections 6 and 10 of RESPA and regulations adopted thereunder.

(13)      To broker a rate spread adjustable rate mortgage loan without disclosing to the borrower the terms and costs associated with a fixed rate loan from the same lender at the lowest annual percentage rate for which the borrower qualifies.

(14)      To fail to comply with applicable State and federal laws and regulations related to mortgage lending or mortgage servicing.

(15)      To engage in unfair, misleading, or deceptive advertising related to a solicitation for a mortgage loan.

(16)      In connection with the brokering or making of a rate spread home loan as defined under G.S. 24‑1.1F, no lender shall provide nor shall any broker receive any compensation that changes based on the terms of the loan. This subdivision shall not prohibit compensation based on the principal balance of the loan.

(17)      For a mortgage servicer to fail to comply with the mortgage servicer's obligations under Article 10 of Chapter 45 of the General Statutes.

(18)      For a mortgage servicer to fail to provide written notice to a borrower upon taking action to place hazard, homeowner's, or flood insurance on the mortgaged property or to place such insurance when the mortgage servicer knows or has reason to know that the insurance is in effect.

(19)      For a mortgage servicer to place hazard, homeowner's, or flood insurance on a mortgaged property for an amount that exceeds either the value of the insurable improvements or the last known coverage amount of insurance.

(20)      For a mortgage servicer to fail to provide to the borrower a refund of unearned premiums paid by a borrower or charged to the borrower for hazard, homeowner's, or flood insurance placed by a mortgage lender or mortgage servicer if the borrower provides reasonable proof that the borrower has obtained coverage such that the forced placement is no longer necessary and the property is insured. If the borrower provides reasonable proof within 12 months of the placement that no lapse in coverage occurred such that the forced placement was not necessary, the mortgage servicer shall refund the entire premium.

(21)      For a mortgage servicer to refuse to reinstate a delinquent loan upon a tender of payment made timely under the contract which is sufficient in amount, based upon the last written statement received by the borrower, to pay all past due amounts, outstanding or overdue charges, and restore the loan to a nondelinquent status, but this reinstatement shall be available to a borrower no more than twice in any 24‑month period.

(22)      For a person acting as a mortgage servicer to fail to mail, at least 45 days before foreclosure is initiated, a notice addressed to the borrower at the borrower's last known address with the following information:

a.         An itemization of all past due amounts causing the loan to be in default.

b.         An itemization of any other charges that must be paid in order to bring the loan current.

c.         A statement that the borrower may have options available other than foreclosure and that the borrower may discuss the options with the mortgage lender, the mortgage servicer, or a counselor approved by the U.S. Department of Housing and Urban Development (HUD).

d.         The address, telephone number, and other contact information for the mortgage lender, the mortgage servicer, or the agent for either of them who is authorized to attempt to work with the borrower to avoid foreclosure.

e.         The name, address, telephone number, and other contact information for one or more HUD‑approved counseling agencies operating to assist borrowers in North Carolina to avoid foreclosure.

f.          The address, telephone number, and other contact information for the consumer complaint section of the Office of the Commissioner of Banks.

(23)      To fail to make all payments from any escrow account held for the borrower for insurance, taxes, and other charges with respect to the property in a timely manner so as to ensure that no late penalties are assessed or other negative consequences result regardless of whether the loan is delinquent, unless there are not sufficient funds in the account to cover the payments and the mortgage servicer has a reasonable basis to believe that recovery of the funds will not be possible.  (2009‑374, s. 2.)



§ 53-244.112. Criminal penalties for unlicensed activity.

§ 53‑244.112.  Criminal penalties for unlicensed activity.

Engaging in the mortgage business as defined by G.S. 53‑244.030(11) or acting as a mortgage loan originator without a license as required by the provisions of G.S. 53‑244.040 is a Class 3 misdemeanor. Each transaction involving unlicensed activity is a separate offense.  (2009‑374, s. 2.)



§ 53-244.113. Regulatory authority.

§ 53‑244.113.  Regulatory authority.

(a)        Unless otherwise provided, all actions, hearings, and procedures under this Article shall be governed by Article 3A of Chapter 150B of the General Statutes.

(b)        For purposes of this Article, the Commissioner shall be deemed to have complied with the requirements of law concerning service of process upon mailing by certified mail any notice required or permitted to a licensee under this Article, postage prepaid and addressed to the last known address of the licensee on file with the Commissioner pursuant to G.S. 53‑244.105(c).

(c)        Upon the issuance of any summary order permitted under this Article, including summary suspensions and cease and desist orders, the Commissioner shall promptly notify the person subject to the order that the order has been entered and the reasons for the order. Within 20 days of receiving notice of the order, the person subject to the order may request in writing a hearing before the Commissioner. Upon receipt of such a request, the Commissioner shall calendar a hearing within 15 days. If a licensee does not request a hearing, the order will remain in effect unless it is modified or vacated by the Commissioner.  (2009‑374, s. 2.)



§ 53-244.114. Licensure authority.

§ 53‑244.114.  Licensure authority.

(a)        The Commissioner may, by order, deny, suspend, revoke, or refuse to issue or renew a license of a licensee or applicant under this Article, or may restrict or limit the manner in which a licensee, applicant, or any person who owns an interest in or participates in the business of a licensee engages in the mortgage business, if the Commissioner finds both of the following:

(1)        That the order is in the public interest; and

(2)        That any of the following circumstances apply to the applicant, licensee, or any partner, member, manager, officer, director, loan officer, limited loan officer, qualifying individual, or any person occupying a similar status or performing similar functions or any person directly or indirectly controlling the applicant or licensee. The person:

a.         Has filed an application for licensure, report, or other document to the Commissioner that, as of its effective date or as of any date after filing, contained any statement that, in light of the circumstances under which it was made, is false or misleading with respect to any material fact;

b.         Has violated or failed to comply with any provision of this Article, rule adopted by the Commissioner, or order of the Commissioner;

c.         Is permanently or temporarily enjoined by any court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the mortgage business;

d.         Is the subject of an order of the Commissioner denying or suspending that person's license as a mortgage loan originator, mortgage broker, mortgage lender, or mortgage servicer;

e.         Is the subject of an order entered within the past five years by the authority of any state with jurisdiction over that state's mortgage brokerage, mortgage lending, or mortgage servicing industry denying that person's license as a mortgage loan originator, mortgage broker, mortgage lender, or mortgage servicer;

f.          Fails at any time to meet the requirements of G.S. 53‑244.060, 53‑244.070, 53‑244.080, 53‑244.090, 53‑244.100, 53‑244.103, or 53‑244.104;

g.         Controls or has controlled any mortgage broker, mortgage lender, or mortgage servicer who has been subject to an order or injunction described in sub‑subdivision c., d., or e. of this subdivision;

h.         Has been the qualifying individual, branch manager, or mortgage loan originator of a licensee who had knowledge of or reasonably should have had knowledge of, or participated in, any activity that resulted in the entry of an order under this Article suspending or withdrawing the license of a licensee;

i.          Has failed to respond to inquiries from the Commissioner or the Commissioner's designee regarding any complaints filed against the licensee which allege or appear to involve violation of this Article or any law or rule affecting the mortgage lending business; or

j.          Has failed to respond to and cooperate fully with notices from the Commissioner or the Commissioner's designee relating to the scheduling and conducting of an examination or investigation under this Article.

(b)        In the event the Commissioner has reason to believe that a licensee, individual, or person subject to this Article may have violated or failed to comply with any provision of this Article, the Commissioner may:

(1)        Summarily order the licensee, individual, or person to cease and desist from any harmful activities or violations of this Article; or

(2)        Summarily suspend the license of the licensee under this Article.

These summary powers are in addition to the summary suspension procedures authorized by G.S. 150B‑3(c).  (2009‑374, s. 2.)



§ 53-244.115. Investigation and examination authority.

§ 53‑244.115.  Investigation and examination authority.

(a)        For purposes of initial licensing, license renewal, suspension, conditioning, revocation, or termination, or general or specific inquiry, investigation, or examination to determine compliance with this Article, the Commissioner may, at the expense of the applicant or licensee, access, receive, and use any books, accounts, records, files, documents, information, or evidence, including:

(1)        Criminal, civil, and administrative history information, including nonconviction data;

(2)        Personal history and experience information, including independent credit reports obtained from a consumer reporting agency described in section 603(p) of the Fair Credit Reporting Act; and

(3)        Any other documents, information, or evidence the Commissioner deems relevant to the inquiry, investigation, or examination regardless of the location, possession, control, or custody of the documents, information, or evidence.

(b)        For purposes of investigating violations or complaints arising under this Article, or for the purposes of examination, the Commissioner may review, investigate, or examine any licensee, individual, or person subject to this Article as often as necessary in order to carry out the purposes of this Article. The Commissioner may interview the officer, principals, person with control, qualified individual, mortgage loan originators, employees, independent contractors, agents, and customers of the licensee, individual, or person concerning their business. The Commissioner may direct, subpoena, or order the attendance of and examine under oath all persons whose testimony may be required about the loans or the business or subject matter of any examination or investigation and may direct, subpoena, or order the person to produce books, accounts, records, files, and any other documents the Commissioner deems relevant to the inquiry. The reasonable cost of the investigation or examination shall be charged against the licensee, individual, or person subject to this Article.

(c)        Each licensee, individual, or person subject to this Article shall make available to the Commissioner upon request the books and records relating to the operations of the licensee, individual, or person. No licensee, individual, or person subject to investigation or examination under this section may knowingly withhold, abstract, remove, mutilate, destroy, or secrete any books, records, computer records, or other information. Each licensee, individual, or person subject to this Article shall also make available for interview by the Commissioner the officers, principals, persons with control, qualified individuals, mortgage loan originators, employees, independent contractors, agents, and customers of the licensee, individual, or person concerning their business.

(d)        Each licensee, individual, or person subject to this Article shall make or compile such reports or prepare other information as may be directed or requested by the Commissioner in order to carry out the purposes of this section, including:

(1)        Accounting compilations;

(2)        Information lists and data concerning loan transactions in a format prescribed by the Commissioner;

(3)        Periodic reports, including:

a.         Annual Report Questionnaire,

b.         Servicer Activity Report,

c.         Servicer Schedule of the Ranges of Costs and Fees,

d.         Lender/Servicer Audited Statements of Financial Condition,

e.         Broker Certified Statements of Financial Condition, and

f.          Quarterly Loan Origination Reports.

(4)        Any other information deemed necessary to carry out the purposes of this section.

(e)        In making any examination or investigation authorized by this Article, the Commissioner may control access to any documents and records of the licensee or person under examination or investigation. The Commissioner may take possession of the documents and records or place a person in exclusive charge of the documents and records in the place where they are usually kept. During the period of control, no individual or person shall remove or attempt to remove any of the documents and records except pursuant to a court order or with the consent of the Commissioner. Unless the Commissioner has reasonable grounds to believe the documents or records of the licensee have been or are at risk of being altered or destroyed for purposes of concealing a violation of this Article, the licensee or owner of the documents and records shall have access to the documents or records as necessary to conduct its ordinary business.

(f)         In order to carry out the purposes of this section, the Commissioner may:

(1)        Retain attorneys, accountants, or other professionals and specialists as examiners, auditors, or investigators to conduct or assist in the conduct of examinations or investigations;

(2)        Enter into agreements or relationships with other government officials or regulatory associations in order to improve efficiencies and reduce regulatory burden by sharing resources, standardized or uniform methods or procedures, documents, records, information, or evidence obtained under this section;

(3)        Use, hire, contract, or employ public or privately available analytical systems, methods, or software to examine or investigate the licensee, individual, or person subject to this Article;

(4)        Accept and rely on examination or investigation reports made by other government officials, within or without this State; or

(5)        Accept audit reports made by an independent certified public accountant for the licensee, individual, or person in the course of that part of the examination covering the same general subject matter as the audit and may incorporate the audit report in the report of the examination, report of investigation, or other writing of the Commissioner.

(g)        In addition to the authority granted by G.S. 53‑244.113 and G.S. 53‑244.115, the Commissioner is authorized to take action, including summary suspension of the license, if the licensee fails, within 20 days or a lesser time if specifically requested for good cause, to:

(1)        Respond to inquiries from the Commissioner or the Commissioner's designee regarding any complaints filed against the licensee that allege or appear to involve violation of this Article or any law or rule affecting the mortgage lending business;

(2)        Respond to and cooperate fully with notices from the Commissioner or the Commissioner's designee relating to the scheduling and conducting of an examination or investigation under this Article; or

(3)        Consent to a criminal history record check. The refusal shall constitute grounds for the Commissioner to deny licensure to the applicant as well as to any entity:

a.         By whom or by which the applicant is employed,

b.         Over which the applicant has control, or

c.         As to which the applicant is the current or proposed qualifying individual or a current or proposed branch manager.

(h)        The authority of this section shall remain in effect, whether a licensee, individual, or person subject to this Article acts or claims to act under any licensing law of the State, or claims to act without such authority.  (2009‑374, s. 2.)



§ 53-244.116. Disciplinary authority.

§ 53‑244.116.  Disciplinary authority.

(a)        The Commissioner may, by order:

(1)        Take any action authorized under G.S. 53‑244.113.

(2)        Impose a civil penalty upon a licensee, individual, or person subject to this Article, or upon any partner, officer, director, or other person occupying a similar status or performing similar functions on behalf of a licensee or other person subject to this Article for any violation of or failure to comply with this Article. The civil penalty shall not exceed twenty‑five thousand dollars ($25,000) for each violation of or failure to comply with this Article. Each violation of or failure to comply with this Article shall be a separate and distinct violation.

(3)        Impose a civil penalty upon a licensee, individual, or person subject to this Article, or upon any partner, officer, director, or other person occupying a similar status or performing similar functions on behalf of a licensee or other person subject to this Article for any violation of or failure to comply with any directive or order of the Commissioner. The civil penalty shall not exceed twenty‑five thousand dollars ($25,000) for each violation of or failure to comply with any directive or order of the Commissioner. Each violation of or failure to comply with any directive or order of the Commissioner shall be a separate and distinct violation.

(4)        Require a licensee, individual, or person subject to this Article to disgorge and pay to a borrower or other individual any amounts received by the licensee, individual, or person subject to the Article, including any employee of the person, to the extent that the amounts were collected in violation of Chapter 24 of the General Statutes or in excess of those allowed by law.

(5)        Prohibit licensees under this Article from engaging in acts and practices in connection with residential mortgage loans that the Commissioner finds to be unfair, deceptive, designed to evade the laws of this State, or that are not in the best interest of the borrowing public.

(b)        When a licensee is accused of any act, omission, or misconduct that would subject the licensee to disciplinary action, the licensee, with the consent and approval of the Commissioner, may surrender the license and all the rights and privileges pertaining to it. A person who surrenders a license shall not be eligible for or submit any application for licensure under this Article.

(c)        The requirements of this Article apply to any person who seeks to avoid its application by any device, subterfuge, or pretense whatsoever, including structuring a loan in a manner to avoid classification of the loan as a residential mortgage loan.  (2009‑374, s. 2.)



§ 53-244.117. Foreclosure suspension.

§ 53‑244.117.  Foreclosure suspension.

In the event the Commissioner shall have evidence that a material violation of law has occurred in the origination or servicing of a loan then being foreclosed or then delinquent and in threat of foreclosure, and that the putative violation would be sufficient in law or equity to base a claim or affirmative defense that would affect the validity or enforceability of the underlying contract or the right to foreclose, then the Commissioner may notify the clerk of superior court, and the clerk shall suspend foreclosure proceedings on the mortgage for 60 days from the date of the notice. In the event that the Commissioner notifies the clerk, the Commissioner shall also notify the servicer, if known, and provide an opportunity to cure the violation or provide information to the Commissioner to rebut the evidence of the suspected violation. If the violation is cured or the information satisfies the Commissioner that no material violation has occurred, the Commissioner shall notify the clerk so that the foreclosure proceeding may be resumed. The authority granted to the Commissioner in this section is in addition to any powers or authority granted to the Commissioner under Chapter 45 of the General Statutes.  (2009‑374, s. 2.)



§ 53-244.118. Rule-making authority; records.

§ 53‑244.118.  Rule‑making authority; records.

(a)        The Commissioner may adopt any rules that the Commissioner deems necessary to carry out the provisions of this Article, to provide for the protection of the borrowing public, to prohibit unfair or deceptive practices, to instruct mortgage lenders, mortgage brokers, mortgage servicers, or mortgage loan originators in interpreting this Article, and to implement and interpret the provisions of G.S. 24‑1.1E, 24‑1.1F, and 24‑10.2 as they apply to licensees under this Article.

(b)        The Commissioner shall keep a list of all applicants for licensure under this Article or claimants of exempt status under G.S. 53‑244.050(g) that includes the date of application, name, place of residence, and whether the license or claim of exempt status was granted or denied.

(c)        The Commissioner shall keep a current roster showing the names and places of business of all licensees that shows their respective mortgage loan originators and a roster of exempt persons required to file a notice under G.S. 53‑244.050(g). The roster shall:

(1)        Be kept on file in the office of the Commissioner;

(2)        Contain information regarding all orders or other actions taken against the licensees and other persons; and

(3)        Be open to public inspection.  (2009‑374, s. 2.)



§ 53-244.119. Commissioner's participation in nationwide registry.

§ 53‑244.119.  Commissioner's participation in nationwide registry.

(a)        The Commissioner shall require mortgage loan originators to be licensed and registered through the Nationwide Mortgage Licensing System and Registry. In order to carry out this requirement, the Commissioner is authorized to participate in the Nationwide Mortgage Licensing System and Registry. For this purpose, the Commissioner may establish by rule any requirements as necessary, including:

(1)        Background checks for:

a.         Criminal history through fingerprint or other databases;

b.         Civil or administrative records;

c.         Credit history; or

d.         Any other information as deemed necessary by the Nationwide Mortgage Licensing System and Registry.

(2)        The payment of fees to apply for, renew, or amend licenses through the Nationwide Mortgage Licensing System and Registry;

(3)        The setting or resetting as necessary of renewal or reporting dates; and

(4)        Requirements for amending or surrendering a license or any other activities as the Commissioner deems necessary for participation in the Nationwide Mortgage Licensing System and Registry.

(b)        The Commissioner is authorized to establish relationships or contracts with the Nationwide Mortgage Licensing System and Registry or other entities designated by the Nationwide Mortgage Licensing System and Registry to collect and maintain records and process transaction fees or other fees related to licensees or other persons subject to this Article.

(c)        For the purpose of participating in the Nationwide Mortgage Licensing System and Registry, the Commissioner is authorized to waive or modify, in whole or in part, any or all of the requirements of this Article and to establish new requirements as reasonably necessary to participate in the Nationwide Mortgage Licensing System and Registry.

(d)        The Commissioner is authorized to enter into agreements to license the use of the proprietary software owned by the Office of the Commissioner of Banks to banking, mortgage, or financial services supervisory agencies of other states.  (2009‑374, s. 2.)



§ 53-244.120. Confidentiality of information.

§ 53‑244.120.  Confidentiality of information.

(a)        Notwithstanding any State law to the contrary, the Commissioner shall report enforcement actions under this Article and may report other relevant information to the Nationwide Mortgage Licensing System and Registry.

(b)        The Commissioner is authorized to enter agreements or sharing arrangements with other governmental agencies, the Conference of State Bank Supervisors, the American Association of Residential Mortgage Regulators, or other associations representing governmental agencies and may share otherwise confidential information pursuant to these written agreements.

(c)        The requirements of G.S. 53‑99(b) regarding the privacy or confidentiality of any information or material provided under subsections (a) and (b) of this section, and any privilege arising under any other federal or State law with respect to such information or material, shall continue to apply to the information or material after it has been disclosed to an entity described in subsection (a) or (b) of this section. Information or material held by such an entity shall not be subject to disclosure under any State law governing the disclosure to the public of information held by an officer or agency of the State. The entities described in subsections (a) and (b) of this section may share information and material with all State and federal regulatory officials with mortgage industry oversight authority without the loss of privilege or the loss of confidentiality protections provided by State or federal law.

(d)        Any provision of Chapter 132 of the General Statutes relating to the disclosure of confidential supervisory information or of any information or material described in subsection (a) of this section that is inconsistent with this section shall be superseded by the requirements of this section.

(e)        The confidentiality provisions contained in subsection (c) of this section shall not apply with respect to the information or material relating to the employment history of and publicly adjudicated disciplinary and enforcement actions against mortgage lenders, mortgage brokers, mortgage servicers, or mortgage loan originators that are included in the Nationwide Mortgage Licensing System and Registry for access by the public.  (2009‑374, s. 2.)



§ 53-244.121. Review by Banking Commission.

§ 53‑244.121.  Review by Banking Commission.

The Banking Commission may review any rule, regulation, order, or act of the Commissioner made pursuant to or with respect to the provisions of this Article, and any person aggrieved by any rule, regulation, order, or act may, pursuant to G.S. 53‑92(d), appeal to the Banking Commission for review upon giving 20 days' written notice after the rule, regulation, order, or act is adopted or issued. The notice of appeal shall specifically state the grounds for appeal and, in the case of an appeal from a contested case proceeding before the Commissioner, shall set forth in numbered order the assignments of error for review by the Banking Commission. Failure to specify the assignments of error shall constitute grounds to dismiss the appeal. Failure to comply with the briefing schedule as provided by the Banking Commission shall also constitute grounds to dismiss the appeal. Notwithstanding any other provision of law, any party aggrieved by a decision of the Banking Commission shall be entitled to an appeal pursuant to G.S. 53‑92(d).  (2009‑374, s. 2.)



§ 53-245. Title and scope.

Article 20.

Refund Anticipation Loan Act.

§ 53‑245.  Title and scope.

(a)        Title. This Article shall be known and cited as the "Refund Anticipation Loan Act".

(b)        Scope. No person may individually or in conjunction or cooperation with another person process, receive, or accept for delivery an application for a refund anticipation loan or a check in payment of refund anticipation loan proceeds or in any other manner facilitate the making of a refund anticipation loan unless the person has complied with the provisions of this Article. In addition, G.S. 143B‑426.40A prohibits refund anticipation loans repaid from refunds of North Carolina tax. (1989 (Reg. Sess., 1990), c. 881, s. 2; 2006‑66, s. 6.19(a); 2006‑203, s. 17; 2006‑221, s. 3A; 2006‑259, s. 40(a).)



§ 53-246. Definitions.

§ 53‑246.  Definitions.

The following definitions apply in this Article:

(1)        Applicant.  A person who applies for registration as a facilitator of refund anticipation loans.

(2)        Commission.  The State Banking Commission.

(3)        Commissioner.  The Commissioner of Banks.

(4)        Creditor.  A person who makes a refund anticipation loan.

(5)        Debtor.  A person who receives the proceeds of a refund anticipation loan.

(6)        Facilitator.  A person who individually or in conjunction or cooperation with another person processes, receives, or accepts for delivery an application for a refund anticipation loan or a check in payment of refund anticipation loan proceeds or in any other manner facilitates the making of a refund anticipation loan.

(7)        Person.  An individual, a firm, a partnership, an association, a corporation, or another entity.

(8)        Refund anticipation loan.  A loan that the creditor arranges to be repaid directly from the proceeds of the debtor's income tax refund.

(9)        Refund anticipation loan fee.  The charges, fees, or other consideration charged or imposed by the creditor or facilitator for the making of a refund anticipation loan.  This term does not include any charge, fee, or other consideration usually charged or imposed by the facilitator in the ordinary course of business for nonloan services, such as fees for tax return preparation and fees for electronic filing of tax returns.

(10)      Registrant.  A person who is registered as a facilitator of refund anticipation loans under this Article. (1989 (Reg. Sess., 1990), c. 881, s. 2.)



§ 53-247. Registration requirement.

§ 53‑247.  Registration requirement.

(a)        Registration Requirement.  No person may individually or in conjunction or cooperation with another person process, receive, or accept for delivery an application for a refund anticipation loan or a check in payment of refund anticipation loan proceeds without first being registered with the Commissioner in accordance with the registration procedure provided in this Article.

(b)        Criminal Penalty.  Violation of this section is a Class 2 misdemeanor, which may include a fine of up to two thousand dollars ($2,000).

(c)        Exemption.  This section does not apply to a person doing business as a bank, savings association, or credit union, under the laws of this State or the United States. (1989 (Reg. Sess., 1990), c. 881, s. 2; 1993, c. 539, s. 427; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 53-248. Registration procedure; informal hearing.

§ 53‑248.  Registration procedure; informal hearing.

(a)        Initial Registration. An application to become registered as a facilitator shall be in writing, under oath, and in a form prescribed by the Commissioner. The application shall contain all information prescribed by the Commissioner. Each application for registration shall be accompanied by a fee, payable to the Commissioner, of two hundred fifty dollars ($250.00) for each office where the registrant intends to facilitate refund anticipation loans.

Upon the filing of an application for registration, if the Commissioner finds that the responsibility and general fitness of the applicant are such as to command the confidence of the community and to warrant belief that the business of facilitating refund anticipation loans will be operated within the purposes of this Article, the Commissioner shall register the applicant as a facilitator of refund anticipation loans and shall issue and transmit to the applicant a certificate attesting to the registration. If the Commissioner does not so find, he shall not register the applicant and shall notify the applicant of the reasons for the denial.

Upon receipt of a certificate of registration, the applicant is registered under this Article and may engage in the business of facilitating refund anticipation loans at the offices identified on the application for registration.

(b)        Renewal. Each registration as a facilitator of refund anticipation loans shall expire on December 31 following the date it was issued, unless it is renewed for the succeeding year. Before the registration expires, the registrant may renew the registration by filing with the Commissioner an application for renewal in the form and containing all information prescribed by the Commissioner. Each application for renewal of registration shall be accompanied by a fee of one hundred dollars ($100.00) for each office where the registrant intends to facilitate refund anticipation loans during the succeeding year.

Upon the filing of an application for renewal of registration under this Article, the Commissioner shall renew the registration unless the Commissioner determines that the fitness of the registrant or the operations of the registrant would not support registration of the registrant under subsection (a). If the Commissioner makes such a determination, he shall so notify the registrant, stating the reasons for the determination.

(c)        Display of Certificate. Each registrant shall prominently display a certificate issued under this Article in each place of business in the State where the registrant facilitates the making of refund anticipation loans.

(d)        Within five days of receipt of the Commissioner's notice, as required by subsections (a) and (b) of this section, the applicant may make written demand of the Commissioner for a hearing. The hearing before the Commissioner shall be an informal hearing and shall be held with reasonable promptness. (1989 (Reg. Sess., 1990), c. 881, s. 2; 1995, c. 129, s. 39.)



§ 53-249. Filing and posting of loan fees; disclosures.

§ 53‑249.  Filing and posting of loan fees; disclosures.

(a)        Filing of Fee Schedule.  On or before January 2 of each year, each registrant shall file with the Commissioner a schedule of the refund anticipation loan fees for refund anticipation loans to be facilitated by the registrant during the succeeding year.  Immediately upon learning of any change in the refund anticipation loan fee for that year, the registrant shall file an amendment with the Commissioner setting out the change.  Filing is effective upon receipt by the Commissioner.

(b)        Notice of Unconscionable Fee.  If the Commissioner finds that a refund anticipation loan fee filed pursuant to subsection (a) is unconscionable, he shall notify the registrant that (i) in his opinion the fee is unconscionable and (ii) the consequences of charging a refund anticipation loan fee in an amount that the Commissioner has notified the registrant is unconscionable include liability to the debtor for three times the amount of that fee and possible revocation of registration as a facilitator after notice and a hearing.

(c)        Posting of Fee Schedule.  Every registrant shall prominently display at each office where the registrant is facilitating refund anticipation loans a schedule showing the current refund anticipation loan fees for refund anticipation loans facilitated at the office and the current electronic filing fees for the electronic filing of the taxpayer's tax return.  Every registrant shall also prominently display on each fee schedule a statement to the effect that the taxpayer may have the tax return filed electronically without also obtaining a refund anticipation loan.  No registrant may facilitate a refund anticipation loan unless (i) the schedule required by this subsection is displayed and (ii) the refund anticipation loan fee actually charged is the same as the fee displayed on the schedule and the fee filed with the Commissioner pursuant to subsection (a).

(d)        Disclosures.  At the time a debtor applies for a refund anticipation loan, the registrant shall disclose to the debtor on a form separate from the application:

(1)        The fee for the loan.

(2)        The fee for electronic filing of a tax return.

(3)        The time within which the proceeds of the loan will be paid to the debtor if the loan is approved.

(4)        That the debtor is responsible for repayment of the loan and related fees in the event the tax refund is not paid or is not paid in full.

(5)        The availability of electronic filing of the taxpayer's tax return, along with the average time announced by the appropriate taxing authority within which a taxpayer can expect to receive a refund if the taxpayer's return is filed electronically and the taxpayer does not obtain a refund anticipation loan.

(6)        Examples of the annual percentage rates, as defined by the Truth In Lending Act, 15 U.S.C. § 1607 and 12 C.F.R. Section 226.22, for refund anticipation loans of five hundred dollars ($500.00), seven hundred fifty dollars ($750.00), one thousand dollars ($1,000), one thousand five hundred dollars ($1,500), two thousand dollars ($2,000), and three thousand dollars ($3,000).  Regardless of disclosures of the annual percentage rate required by the Truth In Lending Act, if the debtor is required to establish or maintain a deposit account with the creditor for receipt of the debtor's tax refund to offset the amount owed on the loan, the maturity of the loan for the purpose of determining the annual percentage rate disclosure under this section shall be assumed to be the estimated date when the tax refund will be deposited in the debtor's account. (1989 (Reg. Sess., 1990), c. 881, s. 2.)



§ 53-250. Prohibited activities.

§ 53‑250.  Prohibited activities.

A facilitator of a refund anticipation loan may not engage in any of the following activities:

(1)        Misrepresenting a material factor or condition of a refund anticipation loan.

(2)        Failing to arrange for a refund anticipation loan promptly after the debtor applies for the loan.

(3)        Engaging in any transaction, practice, or course of business that operates a fraud upon any person in connection with a refund anticipation loan.

(4)        Facilitating a refund anticipation loan for which the refund anticipation loan fee is (i) different from the fee posted or the fee filed with the Commissioner or (ii) in an amount that the Commissioner has notified the facilitator is unconscionable.

(5)        Directly or indirectly arranging for payment of any portion of the refund anticipation loan for check cashing, credit insurance, or any other good or service unrelated to (i) preparing and filing tax returns or (ii) facilitating refund anticipation loans.

(6)        Arranging for a creditor to take a security interest in any property of the debtor other than the proceeds of the debtor's tax refund to secure payment of the loan. (1989 (Reg. Sess., 1990), c. 881, s. 2.)



§ 53-251. Cease and desist; revocation of registration; penalties.

§ 53‑251.  Cease and desist; revocation of registration; penalties.

(a)        Cease and Desist Order. Upon the finding that any action of a registrant may be in violation of this Article or that the registrant has engaged in an unfair or deceptive act or practice, the Commissioner shall give reasonable notice to the registrant of the suspected violation or unfair or deceptive act or practice, and an opportunity for the registrant to be heard. If, following the hearing, the Commissioner finds that an action of the registrant is in violation of this Article or that the registrant has engaged in an unfair or deceptive act or practice, the Commissioner shall order the registrant to cease and desist from the action.

If the registrant fails to appeal a cease and desist order of the Commissioner in accordance with G.S. 53‑252 and continues to engage in an action in violation of the Commissioner's order to cease and desist from the action, the registrant shall be subject to a penalty of one thousand dollars ($1,000) for each action it takes in violation of the Commissioner's order.

The clear proceeds of penalties provided for in this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(b)        Revocation of Registration. After notice and hearing, and upon the finding that a registrant has (i) engaged in a course of conduct that is in violation of this Article or (ii) continued to engage in an action in violation of a cease and desist order of the Commissioner that has not been stayed upon application of the registrant, the Commissioner may revoke the registration of the registrant temporarily or permanently in the discretion of the Commissioner.

(c)        Civil Penalties. Except in the case of a refund anticipation loan that is not approved by the creditor, a facilitator who fails to deliver to the debtor the proceeds of a refund anticipation loan within 48 hours after the time period promised by the facilitator when the debtor applied for the loan shall pay to the debtor an amount equal to the refund anticipation loan fee. A facilitator who engages in an activity prohibited under G.S. 53‑250 in connection with a refund anticipation loan is liable to the debtor for damages of three times the amount of the refund anticipation loan fee or other unauthorized charge plus a reasonable attorney's fee. (1989 (Reg. Sess., 1990), c. 881, s. 2; 1998‑215, s. 35.)



§ 53-252. Appeal of Commissioner's decision.

§ 53‑252.  Appeal of Commissioner's decision.

The Commission may review any rule, regulation, order, or act of the Commissioner done pursuant to or with respect to the provisions of this Article. Any person aggrieved by any such rule, regulation, order, or act may appeal, pursuant to G.S. 53‑92(d), to the Commission for review upon giving notice in writing within 20 days after such rule, regulation, order, or act complained of is adopted, issued, or done. Notwithstanding any other provision of law, any aggrieved party to a decision of the Banking Commission shall be entitled to petition for judicial review pursuant to G.S. 53‑92(d).  (1989 (Reg. Sess., 1990), c. 881, s. 2; 1995, c. 129, s. 40; 2009‑57, s. 8.)



§ 53-253. Rules; enforcement.

§ 53‑253.  Rules; enforcement.

The Banking Commission may adopt reasonable rules as necessary to effectuate the purpose of this Article, to provide for the protection of the borrowing public, and to assist registrants in interpreting this Article. In order to enforce this Article, the Commissioner may make investigations, subpoena witnesses, require audits and reports, and conduct hearings regarding possible violations of its provisions. (1989 (Reg. Sess., 1990), c. 881, s. 2; 1995, c. 129, s. 41.)



§ 53-254. Exemption.

§ 53‑254.  Exemption.

This Article does not apply to a person who does not deal directly with debtors but who acts solely as an intermediary by processing or transmitting, electronically or otherwise, tax or credit information or by preparing for a facilitator refund anticipation loan checks to be delivered by the facilitator to the debtor. (1989 (Reg. Sess., 1990), c. 881, s. 2.)



§ 53-255. Title.

Article 21.

Reverse Mortgages.

§ 53‑255.  Title.

This Article shall be known and may be cited as the Reverse Mortgage Act.  (1991, c. 546, s. 1; 1995, c. 115, s. 1.)



§ 53-256. Purpose.

§ 53‑256.  Purpose.

It is the intent of the General Assembly that reverse mortgage loans be available so that elderly homeowners may use the equity in their homes to meet their financial needs.  The General Assembly recognizes that there may be restrictions and requirements governing traditional mortgage transactions that should not apply to reverse mortgages. The purpose of this Article is to authorize reverse mortgage transactions and to clarify other provisions of North Carolina law that might otherwise apply to reverse mortgage loans, and to provide protection for elderly homeowners who enter into reverse mortgage transactions. (1991, c. 546, s. 1; 1995, c. 115, s. 1.)



§ 53-257. Definitions.

§ 53‑257.  Definitions.

The following definitions apply in this Article:

(1)        Authorized lender or lender.  The North Carolina Housing Finance Agency, any lender authorized to engage in business as a bank, savings institution, or credit union under the laws of this State or of the United States, or any other person, firm, or corporation authorized to make reverse mortgage loans by the Commissioner of Banks.

(2)        Borrower.  A natural person 62 years of age or older who occupies and owns, in fee simple individually, or with another borrower as tenants by the entireties or as joint tenants with right of survivorship, an interest in residential real property securing a reverse mortgage loan, and who borrows money under a reverse mortgage loan.

(3)        Commissioner.  The Commissioner of Banks of this State.

(4)        Counselor.  An individual who has completed a training curriculum on reverse mortgage counseling provided or approved by the North Carolina Housing Finance Agency and whose name is maintained on the Commissioner's list of approved reverse mortgage counselors.

(5)        Outstanding balance.  The current net amount of money owed by the borrower to the lender, calculated in accordance with G.S. 53‑262(b), whether or not the sum is suspended under the terms of the reverse mortgage loan agreement or is immediately due and payable.

(6)        Reverse mortgage loan or loan.  A loan for a definite or indefinite term (i) secured by a first mortgage or first deed of trust on the principal residence of the mortgagor located in North Carolina, (ii) the proceeds of which are disbursed to the mortgagor in one or more lump sums, or in equal or unequal installments, either directly by the lender or the lender's agent, and (iii) that requires no repayment until a future time, upon the earliest occurrence of one or more events specified in the reverse mortgage loan contract.

(7)        Shared appreciation.  An agreement by the lender and the borrower that, in addition to the principal and any interest accruing on the outstanding balance of a reverse mortgage loan, the lender may collect an additional amount equal to a percentage of the increase in the value of the property from the date of origination of the loan to the date of loan repayment.

(7a)      Shared value.  An agreement by the lender and the borrower that, in addition to the principal and any interest accruing on the outstanding balance of a reverse mortgage loan, the lender may collect an additional amount equal to a percentage of the value of the property at the time of loan repayment.

(8)        Total annual percentage rate.  The annual average rate of interest, which provides the total amount owed at loan maturity when this rate is applied to the loan advances, excluding closing costs not paid to third parties, over the term of the reverse mortgage loan. (1991, c. 546, s. 1; 1995, c. 115, s. 1; 1998‑116, s. 3; 2004‑171, s. 15.)



§ 53-258. Authority and procedures governing reverse mortgage loans.

§ 53‑258.  Authority and procedures governing reverse mortgage loans.

(a)        Except as provided in subsection (b1) of this section, no person, firm, or corporation shall engage in the business of making reverse mortgage loans without first being approved as an authorized reverse mortgage lender by the Commissioner. Mortgage lenders licensed under Article 19A of this Chapter must also be authorized under this Article before making reverse mortgage loans.

(b)        An application for authorization to make reverse mortgage loans shall be in writing to the Commissioner and in the form prescribed by the Commissioner. The application shall contain the name and complete business address or addresses of the applicant. The application shall also include affirmation of financial solvency and all capitalization requirements that are required by the Commissioner. The application shall be accompanied by a nonrefundable fee, payable to the Commissioner, of five hundred dollars ($500.00).

(b1)      Each of the following lenders shall be considered authorized to engage in the business of making reverse mortgage loans without being required to apply pursuant to subsection (b) of this section and may represent to the public that it is so authorized:

(1)        The North Carolina Housing Finance Agency.

(2)        A bank, savings institution, or credit union formed under the laws of this or any other state or of the United States.

(3)        A wholly owned subsidiary of an entity described in subdivision (2) of this subsection.

Each lender listed in this subsection may, upon written request to the Commissioner of Banks, obtain written confirmation of its authority to engage in the business of making reverse mortgage loans. In the case of lenders listed in subdivisions (2) and (3) of this subsection, the request shall be accompanied by the fee set forth in subsection (d) of this section.

(c)        Repealed by Session Laws 2004‑171, s. 16, effective October 1, 2004, and applicable to acts occurring and transactions or agreements entered into on or after that date.

(d)        The Commissioner shall, upon determination that an applicant should be authorized to make reverse mortgage loans, issue notice of this authority to the lender. The authority to issue reverse mortgage loans is valid for the period of time specified by the Commissioner. A lender to whom a notice of authority is issued shall display the notice prominently in any and all offices of the lender that make reverse mortgage loans. Authorizations issued under this section are nontransferable. Except for lenders described in subsection (b1) of this section, each lender to which an authorization is issued shall pay an annual renewal fee of two hundred fifty dollars ($250.00). (1991, c. 546, s. 1; 1995, c. 115, s. 1; 2004‑171, s. 16.)



§ 53-259. Application of rules.

§ 53‑259.  Application of rules.

In addition to the provisions of this Article, authorized lenders shall comply with rules adopted by the Commissioner that are reasonable and necessary to effectuate the purposes of this Article and to protect the public interest.  Provided, however, that provisions in Chapters 24 or 45 of the General Statutes and the rules adopted under those Chapters that conflict with this Article shall not apply to reverse mortgage transactions governed by this Article. (1991, c. 546, s. 1; 1995, c. 115, s. 1.)



§ 53-260. Interest.

§ 53‑260.  Interest.

Notwithstanding any other provisions of law to the contrary, the parties to a reverse mortgage loan may contract for the payment of interest at a rate agreed to by the parties.  Interest shall be deferred until the earliest occurrence of one or more events specified in the reverse mortgage loan contract.  Payment of interest on deferred interest shall be as agreed upon by the parties to the contract.  The parties may agree that the deferred interest may be added to the outstanding balance of the loan.  The Commissioner may determine that the total annual percentage rate is excessive.  If the Commissioner determines the total annual percentage rate to be excessive, that determination shall be included in the information provided to counselors under G.S. 53‑264(a)(7), and to applicants for reverse mortgage loans under G.S. 53‑264(b). (1991, c. 546, s. 1; 1995, c. 115, s. 1.)



§ 53-261. Taxes, insurance, and assessments.

§ 53‑261.  Taxes, insurance, and assessments.

A reverse mortgage loan contract may provide that it is the primary obligation of the borrower to pay all property taxes, insurance premiums, and assessments in a timely manner, and that the failure of the borrower to make these payments and to provide evidence of payment to the lender may constitute grounds for default of the loan.  A reverse mortgage loan contract shall state that if a borrower fails to pay property taxes, insurance premiums, or assessments, the lender may choose, at the lender's option, to pay the amounts due, charge them to the reverse mortgage loan, and recalculate regularly scheduled payments under the loan to account for the increased outstanding loan balance. (1991, c. 546, s. 1; 1995, c. 115, s. 1.)



§ 53-262. Renegotiation of loan; calculation of outstanding balance; prepayment.

§ 53‑262.  Renegotiation of loan; calculation of outstanding balance; prepayment.

(a)        If a reverse mortgage loan contract allows for a change in the payments or payment options, the lender may charge a reasonable fee when payments are recalculated.

(b)        The outstanding loan balance shall be calculated by adding the current totals of items described in subdivisions (1) through (4) below, and subtracting the current totals of all reverse mortgage loan payments made by the borrower to the lender:

(1)        The sum of all disbursements made by the lender to the borrower, or to another party on the borrower's behalf.

(2)        All taxes, assessments, insurance premiums, and other similar charges paid to date by the lender under G.S. 53‑261 and not reimbursed by the borrower within 60 days of the date payment was made by the lender.

(3)        All actual closing costs the borrower has deferred, if a deferral provision is contained in the loan agreement.

(4)        The total accrued interest to date.

(c)        Prepayment of the reverse mortgage loan, in whole or part, shall be permitted without penalty at any time during the term of the loan. (1991, c. 546, s. 1; 1995, c. 115, s. 1.)



§ 53-263. Limits on borrowers' liability.

§ 53‑263.  Limits on borrowers' liability.

(a)        When a reverse mortgage loan becomes due, if the borrower mortgaged one hundred percent (100%) of the full value of the house then the amount owed by the borrower shall not be greater than (i) the fair market value of the house, minus sale costs, or (ii) the outstanding balance of the loan, whichever amount is less.

(b)        If the borrower mortgaged less than one hundred percent (100%) of the full value of the house, the amount owed by the borrower shall not be greater than (i) the outstanding balance of the loan, or (ii) the percentage of the fair market value, minus sale costs, as provided in the contract, whichever amount is less.

(c)        The lender shall enforce the debt only through the sale of the property and shall not obtain a deficiency judgment against the borrower. (1991, c. 546, s. 1; 1995, c. 115, s. 1.)



§ 53-264. Disclosures of loan terms.

§ 53‑264.  Disclosures of loan terms.

(a)        On forms prescribed by the Commissioner, all authorized lenders shall provide all of the following information to the Commissioner for dissemination to all counselors who provide counseling to prospective reverse mortgage borrowers:

(1)        The borrower's rights, obligations, and remedies with respect to the borrower's temporary absence from the home, late payments by the lender, and payment default by the lender.

(2)        Conditions or events that require the borrower to repay the loan obligation.

(3)        The right of the borrower to mortgage less than the full value of the home, if permitted by the reverse mortgage loan contract.

(4)        The projected total annual percentage rate applicable under various loan terms and appreciation rates and interest rates applicable at sample ages of borrowers.

(5)        Standard closing costs.

(6)        All service fees to be charged during the term of the loan.

(7)        Other information required by the Commissioner.

(8)        Information relating to contracts for shared appreciation or shared value, as required by G.S. 53‑270.1.

(b)        Within 10 business days after application is made by a borrower, but not less than 20 business days before closing of the loan, lenders shall provide applicants with the same information required in subsection (a) of this section, shall inform applicants that reverse mortgage counseling is required before the loan can be closed, and shall provide the names and addresses of counselors listed with the Commissioner's office.  (1991, c. 546, s. 1; 1995, c. 115, s. 1; 1998‑116, s. 4.)



§ 53-265. Information required of lender.

§ 53‑265.  Information required of lender.

(a)        At the closing of the reverse mortgage loan, the lender shall provide to the borrower the name of the lender's employee or agent who has been designated specifically to respond to inquiries concerning reverse mortgage loans.  This information shall be provided by the lender to the borrower at least annually, and whenever the information concerning the designated employee or agent changes.

(b)        On an annual basis and when the loan becomes due, the lender shall issue to the borrower, without charge, a statement of account regarding the activity of the mortgage for the preceding calendar year, or for the period since the last statement of account was provided.  The statement shall include all of the following information for the preceding year:

(1)        The outstanding balance of the loan at the beginning of the statement period.

(2)        Disbursements to the borrower.

(3)        The total amount of interest added to the outstanding balance of the loan.

(4)        Any property taxes, insurance premiums, or assessments paid by the lender.

(5)        Payments made to the lender.

(6)        The total mortgage balance owed to date.

(7)        The remaining amount available to the borrower in reverse mortgage loans wherein proceeds have been reserved to be disbursed in one or more lump sum amounts. (1991, c. 546, s. 1; 1995, c. 115, s. 1.)



§ 53-266. Effects of lender's default.

§ 53‑266.  Effects of lender's default.

(a)        A lender's failure to make loan advances to the borrower under the reverse mortgage loan contract shall be deemed the lender's default of the contract.  Upon the lender's default, the lender shall forfeit any right to collect interest or service charges under the contract.  The lender's right to recovery at loan maturity shall be limited to the outstanding balance as of the date of default, minus all interest.  Lenders may also be subject to other default penalties established by the Commissioner.

(b)        Subsection (a) of this section shall not apply if the lender has previously declared the borrower in default under G.S. 53‑267, or if the lender makes the required loan advance within the time stated in the mortgage contract or within 30 days of receipt of notice from the borrower that the loan advance was not received. (1991, c. 546, s. 1; 1995, c. 115, s. 1.)



§ 53-267. Repayment upon borrower's default.

§ 53‑267.  Repayment upon borrower's default.

A reverse mortgage loan contract may provide for a borrower's default, thereby triggering early repayment of the loan, based only upon one or more of the following terms and conditions:

(1)        The borrower fails to maintain the residence as required by the contract.

(2)        The borrower sells or otherwise conveys title to the home to a third party.

(3)        The borrower dies and the home is not the principal residence of the surviving borrower.

(4)        The home is not the principal residence of at least one of the borrowers for a period of 12 consecutive months for reasons of physical or mental illness.

(5)        For reasons other than physical or mental illness, the home ceases to be the principal residence of the borrower for a period of 180 consecutive days and is not the principal residence of another borrower under the loan, without prior written permission from the lender.

(6)        The borrower fails to pay property taxes, insurance premiums, and assessments under G.S. 53‑261. (1991, c. 546, s. 1; 1995, c. 115, s. 1.)



§ 53-268. Time for initiation of foreclosure.

§ 53‑268.  Time for initiation of foreclosure.

When a borrower's obligation to repay the reverse mortgage loan is triggered under G.S. 53‑267, in addition to all rights conferred upon owners and borrowers under Chapter 45 of the General Statutes, the lender must give the borrower not less than 90 days' notice of its intent to initiate foreclosure proceedings.  If the contract so provides, interest will continue to accrue during the 90‑day period. (1991, c. 546, s. 1; 1995, c. 115, s. 1.)



§ 53-269. Counseling provisions.

§ 53‑269.  Counseling provisions.

(a)        The North Carolina Housing Finance Agency shall adopt rules governing the training of counselors and necessary standards for counselor training and shall establish reasonable fees for training.  The North Carolina Housing Finance Agency shall forward the names of all persons satisfying counselor training requirements to the Commissioner.

(b)        The Commissioner shall maintain a list of counselors who have satisfied training requirements and shall periodically provide an up‑to‑date copy of the list to all authorized lenders.

(c)        The Commissioner shall provide to all counselors who have satisfied training requirements information provided to the Commissioner by authorized lenders under G.S. 53‑265. (1991, c. 546, s. 1; 1995, c. 115, s. 1.)



§ 53-270. Prohibited acts.

§ 53‑270.  Prohibited acts.

Reverse mortgage lenders are prohibited from engaging in any of the following acts in connection with the making, servicing, or collecting of a reverse mortgage loan:

(1)        Misrepresenting material facts, making false promises, or engaging in a course of misrepresentation through agents or otherwise.

(2)        Failing to disburse funds in accordance with the terms of the reverse mortgage loan contract or other written commitment.

(3)        Improperly refusing to issue a satisfaction of a mortgage.

(4)        Engaging in any action or practice that is unfair or deceptive, or that operates a fraud on any person.

(5)        Contracting for or receiving shared appreciation or shared value, except as provided in G.S. 53‑270.1.

(6)        Closing a reverse mortgage loan without receiving certification from a person who is certified as a reverse mortgage counselor by the State that the borrower has received counseling on the advisability of a reverse mortgage loan and the various types of reverse mortgage loans and the availability of other financial options and resources for the borrower, as well as potential tax consequences.

(7)        Failing to comply with this Article. (1991, c. 546, s. 1; 1995, c. 115, s. 1; 1998‑116, s. 1.)



§ 53-270.1. Contracts for shared appreciation or shared value.

§ 53‑270.1.  Contracts for shared appreciation or shared value.

(a)        A lender and a borrower may agree, in writing, that in addition to the principal and any interest accruing on the outstanding balance of a reverse mortgage loan, the lender may receive:

(1)        Shared appreciation if it is in an amount not exceeding ten percent (10%) of the increase in the value of the property from the date of origination of the reverse mortgage loan to the date of loan repayment; or

(2)        Shared value if it is in an amount not exceeding ten percent (10%) of the value of the property at the time of repayment of the reverse mortgage loan; and

(3)        The shared appreciation or shared value is paid in conjunction with a loan that:

a.         Is outstanding for 24 months or longer; and

b.         Either (i) is guaranteed or insured by an agency of the federal government, or (ii) has been originated under a reverse mortgage program approved by Fannie Mae, the Government National Mortgage Association, or the Federal Home Loan Mortgage Corporation, provided the loan is sold to one of those agencies or enterprises within 90 days of loan closing, or has been originated under a reverse mortgage program of a person, firm, or corporation approved as an authorized lender by the Commissioner; and

c.         Provides that the borrower receives additional economic benefit in exchange for paying the shared appreciation or shared value, including, but not limited to, larger monthly payments or a larger line of credit. The specific nature of the economic benefit shall be provided to the Commissioner with the other information about the reverse mortgage program required under G.S. 53‑264 for dissemination to the reverse mortgage counselors; and

d.         At least 14 days prior to closing, the borrower receives a disclosure that explains the additional costs and benefits of shared appreciation or shared value and compares those costs and benefits with a comparable loan without shared appreciation or shared value. These costs and benefits shall also be included in the information required under G.S. 53‑264.

(b)        Under subdivisions (a)(1) and (2) of this section, in determining the value of the property at the time of origination of the reverse mortgage loan and at the time of repayment, if repayment is not in conjunction with the sale of the property, the lender and the borrower shall have the right to obtain an appraisal from an appraiser licensed or certified in accordance with G.S. 93E‑1‑6. If the appraisals differ, and the parties cannot agree on a value, an average of the appraisals shall determine the value. If the borrower does not desire an appraisal, the lender may obtain an appraisal, which shall be controlling. Notwithstanding the foregoing, the parties may agree in writing to waive these requirements and agree upon the value of the property.

(c)        If repayment is made in conjunction with the sale of the property, the actual and reasonable costs of sale shall be deducted from the value of the property prior to the calculation of the amount of shared appreciation or shared value. (1998‑116, s. 2; 2001‑487, s. 14(b).)



§ 53-271. Commissioner's authority to enforce; penalties.

§ 53‑271.  Commissioner's authority to enforce; penalties.

(a)        The Commissioner shall adopt rules necessary to implement and enforce the provisions of this Article.  Upon finding probable cause to believe that an authorized lender is in violation of this Article, or of any law or any rule or regulation of this State, the United States, or an agency of the State or the United States, the Commissioner shall, after affording reasonable notice and opportunity to be heard to the lender, order the lender to cease and desist from the violation.

(b)        If a lender fails to comply with or appeal the Commissioner's cease and desist order, the lender shall be subject to a civil penalty of one thousand dollars ($1,000) for each violation that is the subject of the cease and desist order. The penalty imposed under this section shall be in addition to and not in lieu of penalties available under any other provision of law applicable to a reverse mortgage lender.

(c)        Upon a finding that a reverse mortgage lender has violated this Article, the Commissioner may revoke, temporarily or permanently, the authority of the lender to make reverse mortgage loans.

(d)        A person damaged by a lender's actions may file an action in civil court to recover actual and punitive damages.  Attorneys' fees shall be awarded to a prevailing borrower.  Nothing in this Article shall limit any statutory or common law right of a person to bring an action in court for any act, nor shall this Article limit the right of the State to punish a person for the violation of any law. (1991, c. 546, s. 1; 1995, c. 115, s. 1.)



§ 53-272. Appeals.

§ 53‑272.  Appeals.

The Banking Commission may review any rule, regulation, order, or act of the Commissioner done pursuant to or with respect to the provisions of this Article. Any person aggrieved by any such rule, regulation, order, or act may appeal, pursuant to G.S. 53‑92(d), to the Commission for review upon giving notice in writing within 20 days after such rule, regulation, order, or act complained of is adopted, issued, or done. Notwithstanding any other provision of law, any aggrieved party to a decision of the Banking Commission shall be entitled to petition for judicial review pursuant to G.S. 53‑92(d).  (1991, c. 546, s. 1; 1995, c. 115, s. 1; c. 129, s. 42; 2009‑57, s. 9.)



§ 53-273. Reserved for future codification purposes.

§ 53‑273.  Reserved for future codification purposes.



§ 53-274. Reserved for future codification purposes.

§ 53‑274.  Reserved for future codification purposes.



§ 53-275. Definitions.

Article 22.

Check‑Cashing Businesses.

§ 53‑275.  Definitions.

As used in this Article, unless the context clearly requires otherwise, the term:

(1)        "Cashing" means providing currency for payment instruments, but does not include the bona fide sale or exchange of travelers checks and foreign denomination payment instruments.

(2)        "Check‑cashing service" means any person or entity engaged in the business of cashing checks, drafts, or money orders for a fee, service charge, or other consideration.

(3)        "Commission" means the State Banking Commission.

(4)        "Commissioner" means the Commissioner of Banks.

(5)        "Licensee" means a person or entity licensed to engage in a check‑cashing business under this Article.

(6)        "Person" means an individual, partnership, association, or corporation. (1997‑391, s. 1.)



§ 53-276. License required.

§ 53‑276.  License required.

No person or other entity may engage in the business of cashing checks, drafts, or money orders for consideration without first obtaining a license under this Article. No person or other entity providing a check‑cashing service may avoid the requirements of this Article by providing a check or other currency equivalent instead of currency when cashing payment instruments. (1997‑391, s. 1.)



§ 53-277. Exemptions.

§ 53‑277.  Exemptions.

(a)        This Article shall not apply to:

(1)        A bank, savings institution, credit union, or farm credit system organized under the laws of the United States or any state; and

(2)        Any person or entity principally engaged in the bona fide retail sale of goods or services, who either as an incident to or independently of a retail sale or service and not holding itself out to be a check‑cashing service, from time to time cashes checks, drafts, or money orders for a fee or other consideration, where not more than two dollars ($2.00) is charged for the service.

(b)        A person licensed under Article 16A of this Chapter (Money Transmitters Act) is exempt from G.S. 53‑276, 53‑278, 53‑279, and 53‑284, but is deemed a licensee for purposes of the remaining provisions of this Article. This exemption does not apply to an authorized agent of a person licensed under Article 16A of this Chapter. (1997‑391, s. 1; 2001‑443, s. 4.)



§ 53-278. Application for license; investigation; application fee.

§ 53‑278.  Application for license; investigation; application fee.

(a)        An application for licensure under this Article shall be in writing, under oath, and on a form prescribed by the Commissioner. The application shall set forth all of the following:

(1)        The name and address of the applicant.

(2)        If the applicant is a firm or partnership, the name and address of each member of the firm or partnership.

(3)        If the applicant is a corporation, the name and address of each officer, director, registered agent, and principal.

(4)        The addresses of the locations of the business to be licensed.

(5)        Other information concerning the financial responsibility, background experience, and activities of the applicant and its members, officers, directors, and principals as the Commissioner requires.

(b)        The Commissioner may make such investigations as the Commissioner deems necessary to determine if the applicant has complied with all applicable provisions of this Article and State and federal law.

(c)        The application shall be accompanied by payment of a two hundred fifty dollar ($250.00) application fee and a five hundred dollar ($500.00) investigation fee. These fees are not refundable or abatable, but, if the license is granted, payment of the application fee shall satisfy the fee requirement for the first license year or remaining part thereof.

(d)        Licenses shall expire annually and may be renewed upon payment of a license fee of two hundred fifty dollars ($250.00) plus a fifty dollar ($50.00) fee for each branch location certificate issued under a license. (1997‑391, s. 1.)



§ 53-279. Liquid assets required; other qualifications; denial of license; hearing.

§ 53‑279.  Liquid assets required; other qualifications; denial of license; hearing.

(a)        Every licensee and applicant shall have and maintain liquid assets of at least fifty thousand dollars ($50,000) per licensee.

(b)        Upon the filing and investigation of an application, and compliance by the applicant with G.S. 53‑278, and this section, the Commissioner shall issue and deliver to the applicant the license applied for to engage in business under this Article at the locations specified in the application, provided that the Commissioner finds that the financial responsibility, character, reputation, experience, and general fitness of the applicant and its members, officers, directors, and principals are such as to warrant belief that the business will be operated efficiently and fairly, in the public interest, and in accordance with law. If the Commissioner fails to make such findings, no license shall be issued, and the Commissioner shall notify the applicant of the denial and the reasons therefor. The applicant shall be entitled to an informal hearing on the denial provided the applicant requests the hearing in writing within 30 days after the Commissioner has mailed the notice required under this subsection to the applicant. In the event of a hearing, which shall be held in the offices of the Commissioner of Banks in Raleigh, the Commissioner shall reconsider the application and, after hearing, issue a written order granting or denying the application. (1997‑391, s. 1.)



§ 53-280. Maximum fees for service; fees posted; endorsement of checks cashed.

§ 53‑280.  Maximum fees for service; fees posted; endorsement of checks cashed.

(a)        Notwithstanding any other provision of law, no check‑cashing business licensed under this Article shall directly or indirectly charge or collect fees or other consideration for check‑cashing services in excess of the following:

(1)        Three percent (3%) of the face amount of the check or five dollars ($5.00), whichever is greater, for checks issued by the federal government, State government, or any agency of the State or federal government, or any county or municipality of this State.

(2)        Ten percent (10%) of the face amount of the check or five dollars ($5.00), whichever is greater, for personal checks.

(3)        Five percent (5%) of the face amount of the check or five dollars ($5.00), whichever is greater, for all other checks, or for money orders.

(b)        A licensee may not advance monies on the security of any check unless the account from which the check being presented is drawn is legitimate, open, and active. Except as provided by G.S. 53‑281(a), any licensee who cashes a check for a fee shall deposit the check not later than three business days from the date the check is cashed.

(c)        A licensee shall ensure that in every location conducting business under a license issued under this Article, there is conspicuously posted and at all times displayed a notice stating the fees charged for cashing checks, drafts, and money orders. A licensee shall further ensure that notice of the fees currently charged at every location shall be filed with the Commissioner.

(d)        A licensee shall endorse every check, draft, or money order presented by the licensee for payment in the name of the licensee. (1997‑391, s. 1.)



§ 53-281: Expired.

§ 53‑281: Expired.



§ 53-282. Record keeping; receipt requirements.

§ 53‑282.  Record keeping; receipt requirements.

(a)        Every person required to be licensed under this Article shall maintain in its offices such books, accounts, and records as the Commissioner may reasonably require. The books, accounts, and records shall be maintained separate from any other business in which the person is engaged, and shall be retained for a period prescribed by the Commissioner.

(b)        The licensee shall ensure that each customer cashing a check shall be provided a receipt showing the name or trade name of the licensee, the transaction date, amount of the check, and the fee charged.

(c)        The Commissioner may examine the books, accounts, and records in order to determine whether the person is complying with this Article and rules adopted pursuant thereto. The cost of the examination shall be paid by the licensee and shall be determined by applying the hourly rate for special examinations adopted by the State Banking Commission by regulation. (1997‑391, s. 1.)



§ 53-283. Prohibited practices.

§ 53‑283.  Prohibited practices.

No person required to be licensed under this Article shall do any of the following:

(1)        Charge fees in excess of those authorized under this Article.

(2)        Engage in the business of making loans of money, or extensions of credit, or discounting notes, bills of exchange, items, or other evidences of debt; or accepting deposits or bailments of money or items, except as expressly provided by G.S. 53‑281.

(3)        Use or cause to be published or disseminated any advertising communication which contains any false, misleading, or deceptive statement or representation.

(4)        Conduct business at premises or locations other than locations licensed by the Commissioner.

(5)        Engage in unfair, deceptive, or fraudulent practices.

(6)        Cash a check, draft, or money order made payable to a payee other than a natural person unless the licensee has previously obtained appropriate documentation from the executive entity of the payee clearly indicating the authority of the natural person or persons cashing the check, draft, or money order on behalf of the payee. (1997‑391, s. 1.)



§ 53-284. Suspension and revocation of license; grounds; procedure.

§ 53‑284.  Suspension and revocation of license; grounds; procedure.

(a)        The Commissioner may suspend or revoke any license or licenses issued pursuant to this Article if, after notice and opportunity for hearing, the Commissioner issues written findings that the licensee has engaged in any of the following conduct:

(1)        Violated this Article or applicable State or federal law or rules.

(2)        Made a false statement on the application for a license under this Article.

(3)        Refused to permit investigation by the Commissioner authorized under this Article.

(4)        Failed to comply with an order of the Commissioner.

(5)        Demonstrated incompetency or untrustworthiness to engage in the business of check cashing.

(6)        Been convicted of a felony or misdemeanor involving fraud, misrepresentation, or deceit.

(b)        The Commissioner may not suspend or revoke any license issued under this Article unless the licensee has been given notice and opportunity for hearing in accordance with Article 3A of Chapter 150B of the General Statutes. (1997‑391, s. 1.)



§ 53-285. Cease and desist orders.

§ 53‑285.  Cease and desist orders.

If the Commissioner determines that a person required to be licensed under this Article has violated this Article or rules adopted pursuant to it, then the Commissioner may, upon notice and opportunity for hearing in accordance with Article 3A of Chapter 150B of the General Statutes, order the person to cease and desist from the violations and to comply with this Article. The Commissioner may enforce compliance with an order issued pursuant to this section by the imposition and collection of civil penalties authorized under this Article. (1997‑391, s. 1.)



§ 53-286. Civil penalties and restitution.

§ 53‑286.  Civil penalties and restitution.

The Commissioner may order and impose civil penalties upon any person required to be licensed under this Article for violations of this Article or rules adopted thereunder. Civil penalties shall not exceed one thousand dollars ($1,000) per violation. All civil money penalties collected under this Article shall be paid to the county school fund. The Commissioner may also order repayment of unlawful or excessive fees charged to customers. (1997‑391, s. 1.)



§ 53-287. Criminal penalties.

§ 53‑287.  Criminal penalties.

A violation of G.S. 53‑276 by a person required to obtain a license under this Article is a Class I felony. Each transaction involving the unlawful cashing of a check, draft, or money order constitutes a separate offense. (1997‑391, s. 1.)



§ 53-288. Commissioner to adopt rules.

§ 53‑288.  Commissioner to adopt rules.

The Commissioner may adopt rules necessary to carry out the purposes of this Article, to provide for the protection of the public, and to assist licensees in interpreting and complying with this Article. (1997‑391, s. 1.)



§ 53-289. Commission may review rules, orders, or acts by Commissioner.

§ 53‑289.  Commission may review rules, orders, or acts by Commissioner.

The Commission may review any rule, regulation, order, or act of the Commissioner done pursuant to or with respect to the provisions of this Article. Any person aggrieved by any such rule, regulation, order, or act may appeal, pursuant to G.S. 53‑92(d), to the Commission for review upon giving notice in writing within 20 days after such rule, regulation, order, or act complained of is adopted, issued, or done. Notwithstanding any other provision of law, any aggrieved party to a decision of the Banking Commission shall be entitled to petition for judicial review pursuant to G.S. 53‑92(d).  (1997‑391, s. 1; 2009‑57, s. 10.)



§§ 53-290 through 53-294. Reserved for future codification purposes.

§§ 53‑290 through 53‑294.  Reserved for future codification purposes.



§ 53-295. Definitions.

Article 23.

Continuity of Contract Under European Monetary Union.

§ 53‑295.  Definitions.

The following definitions shall apply in this Article:

(1)        Euro.  The currency of participating member states of the European Union that adopt a single currency in accordance with the Treaty on European Union dated February 7, 1992.

(2)        European Currency Unit (ECU).  The currency as defined in the European Council regulation number 3320/94.

(3)        Introduction of the Euro.  The implementation of economic and monetary union of member states of the European Union in accordance with the Treaty on European Union dated February 7, 1992. (1999‑312, s. 1.)



§ 53-296. Continuity of contract.

§ 53‑296.  Continuity of contract.

(a)        If a subject of medium of payment of a contract, security, or instrument is a currency that has been substituted or replaced by the euro, the euro shall be a commercially reasonable substitute and substantial equivalent that may either be used in determining the value of that currency, or tendered at the conversion rate specified in and otherwise calculated in accordance with the regulations adopted by the Council of the European Union.

(b)        If a subject or medium of payment of a contract, security, or instrument is the ECU, the euro will be a commercially reasonable substitute and substantial equivalent that may be either used in determining the value of that currency, or tendered at the conversion rate specified in and otherwise calculated in accordance with the regulations adopted by the Council of the European Union.

(c)        Performance of any of the obligations described in subsection (a) or (b) may be made in the currencies originally designated in the contract, security, or instrument, so long as the currencies remain legal tender, or in euro, but not in any other currency, whether or not the currency has been substituted or replaced by the euro, or is a currency that is considered a denomination of the euro and has a fixed conversion rate with respect to the euro. (1999‑312, s. 1.)



§ 53-297. Effect of currency substitution on performance.

§ 53‑297.  Effect of currency substitution on performance.

None of the following shall have the effect of discharging or excusing performance under any contract, security, or instrument, or give a party the right unilaterally to alter or terminate any contract, security, or instrument:

(1)        Introduction of the euro.

(2)        Tender of euros in connection with any obligation in compliance with G.S. 53‑296.

(3)        Determination of the value of any obligation in compliance with G.S. 53‑296.

(4)        Calculation or determination of the subject or medium of payment of a contract, security, or instrument with reference to an interest rate or other basis that has been substituted or replaced due to the introduction of the euro and that is a commercially reasonable substitute and substantial equivalent. (1999‑312, s. 1.)



§ 53-298. References to ECU in contracts.

§ 53‑298.  References to ECU in contracts.

(a)        References to the ECU in a contract, security, or other instrument that also refers in substance to the definition of the ECU as set forth in G.S. 53‑295 shall be replaced by references to the euro at a rate of one euro to one ECU.

(b)        References to the ECU in a contract, security, or instrument without a definition as set forth in G.S. 53‑295 shall be presumed, rebuttable by proof of the contrary intention of the parties, to be references to the currency basket that is from time to time used as the unit of account of the European community. (1999‑312, s. 1.)



§ 53-299. Application.

§ 53‑299.  Application.

Notwithstanding any other law, this Article shall apply to all contracts, securities, and instruments, including contracts with respect to commercial transactions. (1999‑312, s. 1.)



§ 53-300. No application to other currency alteration.

§ 53‑300.  No application to other currency alteration.

In circumstances of currency alteration other than the introduction of the euro, this Article shall not be interpreted as creating any negative inference or negative presumption regarding the validity or enforceability of contracts, securities, or instruments denominated in whole or in part in a currency affected by that alteration. (1999‑312, s. 1.)



§ 53-301. Definitions.

Article 24.

Trust Companies and Interstate Trust Business.

Part 1. Definitions.

§ 53‑301.  Definitions.

(a)        Except as otherwise provided in this Article, or when the context clearly indicates that a different meaning is intended, the following definitions shall apply throughout this Article:

(1)        "Account" means the client relationship established with a trust institution involving the transfer of real or personal property to the trust institution or the assumption of duties by the trust institution concerning real or personal property.

(2)        "Act as a fiduciary" means:

a.         To (i) act as trustee under a written instrument or by judicial appointment or order; (ii) receive money or other property as trustee for investment or reinvestment in real or personal property; (iii) act as custodian or custodial trustee under a gifts to minors act, a transfers to minors act, a custodial trust act, or similar statute; (iv) act as personal representative of the estate of a deceased person; (v) act as trustee, guardian, or conservator for the person or estate of an incompetent such as a minor or incapacitated person, or in other circumstances in which a guardian may be appointed; or (vi) act in a capacity similar to one listed in (i) through (v), however such capacity may be designated under applicable law or governing instrument; or

b.         To possess, purchase, sell, safekeep, or otherwise manage or administer property in any other fiduciary capacity.

(3)        "Affiliate" means a company that directly or indirectly controls, is controlled by, or is under common control with another company.

(3a)      "Affiliate transfer" means a transfer of an account pursuant to Part 7 of this Article by one trust institution affiliate of that trust institution.

(4)        "Authorized trust institution" means any State trust company and any trust office or representative trust office of a trust institution located in this State that is not a bank.

(5)        "Bank" has the meaning set forth in 12 U.S.C. § 1813(a)(1), except that "bank" does not include a trust company.

(6)        "Bank supervisory agency" means:

a.         Any agency of another state or a home country with primary responsibility for chartering or supervising a trust institution; and

b.         The Office of the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, a Federal Reserve Bank acting in a supervisory capacity over any bank or bank holding company, the Office of Thrift Supervision, and any successor to these agencies.

(7)        "Branch" has the meaning set forth in G.S. 53‑1(1a).

(8)        "Charter" means a charter issued to a State trust company by the Commissioner or a charter, license, or other authority issued by the Commissioner or a bank supervisory agency authorizing a trust institution to act as a fiduciary in its home state or home country, and the issuance of the charter, license, or other authority.

(9)        "Client" means a person to whom a trust institution owes a duty or obligation under an account.

(10)      "Commission" means the North Carolina State Banking Commission.

(11)      "Commissioner" means the Commissioner of Banks for the State of North Carolina.

(12)      "Company" includes a bank, trust company, corporation, partnership, association, limited liability company, trust, business trust, joint venture, foundation, pool, syndicate, unincorporated organization, or other form of entity not specifically listed herein.

(13)      "Control," with respect to a State trust company, means:

a.         The ownership of or ability or power to vote directly, acting through one or more other persons, or otherwise indirectly, ten percent (10%) or more of the outstanding shares of a class of voting securities of the State trust company;

b.         The ability to control, directly or indirectly, the election of a majority of the board of the State trust company; or

c.         The power to exercise, directly or indirectly, a controlling influence over the management or policies of the State trust company.

(14)      "Debt security" means a marketable obligation evidencing indebtedness of a company in the form of a bond, note, debenture, or other debt instrument.

(15)      "Depository institution" means any company within any of the definitions of "insured depository institution" set forth in 12 U.S.C. § 1813(c).

(16)      "Equity capital" means the amount by which the total assets of a State trust company exceed its total liabilities.

(17)      "Equity security" means:

a.         Stock, other than adjustable rate preferred stock and money market (auction rate) preferred stock;

b.         A certificate of interest or participation in a profit‑sharing agreement, collateral‑trust certificate, preorganization certificate or subscription, transferable share, investment contract, or voting‑trust certificate;

c.         A security immediately convertible at the option of the holder without payment of significant additional consideration into a security described by this subdivision;

d.         A security carrying a warrant or right to subscribe to or purchase a security described by this subdivision; and

e.         A certificate of interest or participation in, temporary or interim certificate for, or receipt for a security described by this subdivision that evidences an existing or contingent equity ownership interest.

(18)      "Executive officer" means an officer of a company who is named an executive officer by the company or who participates in major policy‑making functions of the company.

(19)      "Federally chartered savings association" means a company described in 12 U.S.C. § 1813(b)(2).

(20)      "Fiduciary record" means a matter written, transcribed, recorded, received, or otherwise in the possession or control of a trust institution, whether in physical, electronic, magnetic, or other form, that preserves information concerning an account or a client.

(21)      "Foreign bank" means a foreign bank, as defined in 12 U.S.C. § 1813(s)(1), except for a bank organized under the laws of a territory of the United States.

(22)      "Foreign trust institution" means a trust institution, other than a foreign bank, chartered in a foreign country.

(23)      "Hazardous condition" with respect to a trust institution means:

a.         A refusal by the trust institution to permit examination of its books, papers, accounts, records, or affairs by the Commissioner or a duly appointed or authorized examiner of the Commissioner, or a refusal by the officers or directors of a trust institution to be examined under oath regarding its affairs;

b.         A material violation by a trust institution of a condition of its chartering or an agreement entered into between the trust institution and the Commissioner; or

c.         A circumstance or condition in which an unreasonable risk of loss is threatened to clients, creditors, or shareholders of a trust institution because the trust institution:

1.         Has equity capital that is, or is in substantial danger of becoming, inadequate for the safe and sound conduct of its business without regard to whether it is, or is in substantial danger of becoming, insolvent;

2.         Has concentrated an excessive or unreasonable portion of its assets in a particular type or character of investment;

3.         Violates or fails to comply with this Article, another statute or rule applicable to trust institutions, or any duly issued order of the Commissioner;

4.         Is in a condition that renders the continuation of a particular business practice hazardous to its clients, creditors, or shareholders; or

5.         Conducts business in an unsafe or unsound manner, which includes conducting business with:

I.          Materially inexperienced or inattentive management;

II.         Dangerous operating practices;

III.       Materially infrequent or inadequate audits;

IV.       Materially deficient administration of assets in relation to the volume and character of the assets it administers or the trust institution's responsibility for such assets;

V.        Materially frequent or serious failures to adhere to sound administrative practices;

VI.       Materially frequent or serious violations of applicable laws, rules, or terms of instruments governing accounts; or

VII.      Materially serious self‑dealing or conflicts of interest.

(24)      "Home country" means a foreign country in which a foreign trust institution is chartered.

(25)      "Home country regulator" means the bank supervisory agency with primary responsibility for chartering and supervising a foreign trust institution.

(26)      "Home state" means:

a.         With respect to a federally chartered savings association and a national bank, the state in which the institution maintains its principal office;

b.         With respect to a foreign bank, the home state of the foreign bank as determined in accordance with the International Banking Act of 1978, 12 U.S.C. §§ 3101, et seq., and Article 18A of this Chapter or, if there is no such home state, the state in which the foreign bank maintains its principal office in the United States; and

c.         With respect to any other trust institution, the state or home country which chartered the institution.

(27)      "Home state regulator" means the bank supervisory agency with primary responsibility for chartering and supervising an out‑of‑state trust institution.

(28)      "Host state" means a state other than the home state of a trust institution, or a foreign country, in which the trust institution maintains or seeks to establish or acquire and maintain a trust office or representative trust office.

(29)      "Initial capital" means the amount of equity capital required for approval of a charter pursuant to G.S. 53‑337.

(30)      "Insolvent," with respect to a State trust company, means a circumstance or condition in which a State trust company:

a.         Is unable or lacks the means to meet its current obligations as they come due in the regular and ordinary course of business, without regard to whether its assets exceed its liabilities;

b.         Has equity capital less than one‑fourth of its initial capital, except as otherwise specified by the Commissioner; or

c.         Has purported to make a voluntary assignment of its assets for the benefit of creditors or to take any action for protection against creditors under any bankruptcy or insolvency law.

(31)      "Jeopardized" means insolvent, in a hazardous condition, or in such other condition as the Commissioner determines warrants the use of procedures set forth in this Article relating to jeopardized State trust companies.

(32)      "License", with respect to a State trust company, means the authority granted by the Commissioner pursuant to G.S. 53‑160.

(33)      "National bank" means a bank chartered under 12 U.S.C. § 21.

(34)      "Office" with respect to a trust institution means its principal office, a trust office, or a representative trust office, but not a branch. With respect to an out‑of‑state trust institution or a foreign trust institution without a physical office in this State, the term "office" also means the registered office.

(35)      "Out‑of‑state trust institution" means a trust institution that is neither a State trust institution nor a foreign trust institution.

(36)      "Person" means an individual or a company.

(37)      "Principal office" means:

a.         With respect to a State trust company, a location, registered with the Commissioner as the State trust company's principal office, at which:

1.         The State trust company does business; and

2.         At least one executive officer of the State trust company maintains a customary place of work; and

b.         With respect to a trust institution other than a State trust company, its principal place of business.

(38)      "Principal shareholder" means a person who owns or has the ability or power to vote, directly, acting through one or more other persons, or otherwise indirectly, ten percent (10%) or more of the outstanding shares of any class of voting securities of a company.

(39)      "Private trust company" means a State trust company that is organized to engage in business with one or more family members and does not transact business with the general public, as defined in G.S. 53‑363.

(39a)    "Registered office" means a registered office as described in G.S. 55D‑30.

(40)      "Representative trust office" means an office at which a trust institution engages in trust marketing, but not trust business.

(41)      "Savings association" has the meaning set forth in 12 U.S.C. § 1813(b)(1).

(42)      "State" means any state of the United States, the District of Columbia, and any territory of the United States.

(43)      "State bank" means:

a.         A bank organized under the provisions of this Chapter and authorized to act as a fiduciary by this State or

b.         A foreign bank lawfully doing business in this State pursuant to Article 18A of this Chapter.

(44)      "State savings association" means a savings association organized under the laws of this State and authorized to act as a fiduciary pursuant to Chapter 54B or Chapter 54C of the General Statutes.

(45)      "State trust company" means a corporation organized under the provisions of this Article and a trust company previously organized under other provisions of Chapter 53 of the General Statutes to operate only as a trust company and not as a commercial bank.

(46)      "State trust company facility" has the meaning set forth in G.S. 53‑340.

(47)      "State trust institution" means a trust institution organized under the laws of, or having its principal office in, this State.

(48)      "Subsidiary" means a company that is controlled by another company, and includes a subsidiary of a subsidiary.

(49)      "Territory of the United States" means any geographic area over which the United States exercises sovereignty.

(49a)    "Transferring trust institution" means a trust institution that proposes to make, or does make, an affiliate transfer.

(49b)    "Transferee trust institution" means a trust institution to which an affiliate transfer is proposed to be made, or is made.

(50)      "Trust business" means acting as a fiduciary or in other capacities permissible for a trust institution under G.S. 53‑331.

(51)      "Trust company" means a trust institution that is neither a depository institution nor a foreign bank.

(52)      "Trust institution" means any company lawfully acting as a fiduciary in a state or in a foreign country.

(53)      "Trust marketing" means the holding out by a company to the public by advertising, solicitation, or other means that the company is available to act as a fiduciary.

(54)      "Trust office" means an office, other than the principal office, through which a trust institution acts as a fiduciary, including, with respect to an out‑of‑state trust institution or a foreign trust institution without a physical office in this State, the registered office.

(55)      "Unauthorized trust activity" means:

a.         Engaging in trust business within this State by a company other than one identified in G.S. 53‑303; or

b.         Maintenance of a representative trust office by an out‑of‑state trust institution without approval from or in violation of an order issued by the Commissioner.

(b)        These definitions shall be liberally construed to accomplish the purposes of this Article. The Commission may adopt other definitions to accomplish the purposes of this Article.

(c)        References to statutory laws of North Carolina and of the United States of America shall be deemed to refer to recodified, amended, predecessor, or successor statutes. References to agencies of North Carolina and of the United States of America shall be deemed to refer to predecessor or successor agencies. (2001‑263, s. 1; 2005‑269, ss. 1, 2, 3; 2005‑274, s. 1.)



§ 53-302. Title and purposes.

Part 2. Multistate Trust Institutions Act.

Subpart A. General.

§ 53‑302.  Title and purposes.

(a)        This Part may be cited as the Multistate Trust Institutions Act.

(b)        It is the express intent of this Part to permit trust institutions to engage in trust business on a multistate and international basis subject to the provisions of this Part. (2001‑263, s. 1.)



§ 53-303. Companies authorized to engage in trust business.

Subpart B. Companies Authorized to Engage in Trust Business.

§ 53‑303.  Companies authorized to engage in trust business.

(a)        No company shall engage in trust business in this State except:

(1)        A State trust company;

(2)        A State bank;

(3)        A State savings association;

(4)        A national bank having its principal office in this State;

(5)        A federally chartered savings association having its principal office in this State;

(6)        An out‑of‑state trust institution in accordance with and subject to the provisions of Subpart D of this Part;

(7)        A foreign trust institution in accordance with and subject to the provisions of Subpart E of this Part; or

(8)        A company otherwise authorized to engage in trust business or to act in a particular capacity described in G.S. 53‑331(b)(2) under the laws of this State or of the United States.

(b)        No company shall engage in unauthorized trust activity, and all companies shall engage in trust business in accordance with and subject to all applicable laws of this State. (2001‑263, s. 1.)



§ 53-304. Activities not requiring a charter, license, or approval.

§ 53‑304.  Activities not requiring a charter, license, or approval.

Notwithstanding any other provision of this Article, a company does not act as a fiduciary; engage in trust business or in any other business requiring a charter, license, or approval under the provisions of this Chapter; or engage in unauthorized trust activity by:

(1)        Acting in a manner authorized by law as an agent of a trust institution with respect to any activity that is not unauthorized trust activity;

(2)        Rendering legal services in a manner authorized by the North Carolina State Bar;

(3)        Acting as trustee under a deed of trust delivered only as security for the payment of money or for the performance of another act;

(4)        Receiving and distributing rents and proceeds of sales of real property in a manner authorized by the North Carolina Real Estate Commission;

(5)        Engaging in securities transactions or providing investment advisory services in accordance with applicable securities laws;

(6)        Engaging in the issuance, sale, or administration of an insurance or annuity product in a manner authorized by the North Carolina Department of Insurance;

(7)        Engaging in the lawful sale of prepaid funeral benefits in accordance with and subject to Article 13D of Chapter 90 of the General Statutes or engaging in the lawful business of a perpetual care cemetery corporation in accordance with and subject to Chapter 65 of the General Statutes;

(8)        Acting as trustee under a voting trust;

(9)        Acting as fiduciary by an organization described in paragraphs (1) through (5) of section 170(c) or section 501(c) of the Internal Revenue Code of 1986, as amended, with respect to endowment funds or other funds owned, controlled, provided to, or otherwise made available to the organization with respect to its exempt purposes (including, without limitation, trust funds in which the organization has a beneficial interest).

(10)      Engaging in other activities expressly excluded from the application of this Article by rule, order, or declaratory ruling of the Commissioner;

(11)      Rendering services as a certified public accountant in a manner authorized by the North Carolina State Board of Certified Public Accountant Examiners;

(12)      Provided the company is a trust institution and is not barred by order of the Commissioner from engaging in trust marketing in this State pursuant to G.S. 53‑321(b), (i) marketing or soliciting in this State with respect to acting as a fiduciary outside this State; (ii) delivering money or other intangible assets to, and receiving money or other intangible assets for administration outside this State from, a person in this State; or (iii) accepting an account outside this State or otherwise engaging in trust business outside this State; or

(13)      Receiving, holding, administering, or distributing real or personal property for or on behalf of another person solely incidental to a lawfully conducted activity or transaction. (2001‑263, s. 1.)



§ 53-305. Trust business of State trust institution.

§ 53‑305.  Trust business of State trust institution.

A State trust institution may conduct any activities outside this State that are permissible for a trust institution in the host state, subject to the laws of this State and, in the case of a State bank or a State trust company, subject to rules, orders, or declaratory rulings of the Commissioner. (2001‑263, s. 1.)



§ 53-306. Trust business of out-of-state trust institution.

§ 53‑306.  Trust business of out‑of‑state trust institution.

An out‑of‑state trust institution that establishes or acquires and maintains one or more trust offices or representative trust offices in this State under the provisions of this Part or that maintains one or more branches in this State may, subject to the provisions of this Part, conduct any activity through such a trust office, representative trust office, or branch that a State trust company or a State bank is authorized to conduct through a trust office, representative trust office, or branch under the laws of this State. (2001‑263, s. 1; 2005‑269, s. 4.)



§ 53-307. Trust business of foreign trust institution.

§ 53‑307.  Trust business of foreign trust institution.

A foreign trust institution that establishes or acquires and maintains one or more trust offices in this State under the provisions of this Part may, subject to the provisions of this Part, also establish or acquire one or more representative trust offices and conduct any activity through the trust offices or representative trust offices that a State trust company is authorized to conduct through trust offices or representative trust offices under the laws of this State. (2001‑263, s. 1; 2005‑269, s. 5.)



§ 53-308. Name of trust institution.

§ 53‑308.  Name of trust institution.

Subject to other provisions of applicable law, a person may register or reserve any name with the Secretary of State in connection with engaging or proposing to engage in trust business or trust marketing in this State, except that the Commissioner may determine that a name registered or reserved is potentially misleading to the public and require the use of a name that is not potentially misleading. (2001‑263, s. 1.)



§ 53-309. Trust deposits of authorized trust institutions.

§ 53‑309.  Trust deposits of authorized trust institutions.

(a)        Subsection (b) of G.S. 36A‑63 shall not apply to an authorized trust institution.

(b)        In the absence of a contrary provision in an instrument governing an account, an authorized trust institution may deposit client funds with itself to satisfy its duties under G.S. 36A‑63(a) provided:

(1)        It maintains, as collateral for the deposits, a separate fund of readily marketable commercial bonds having not less than a recognized "A" rating equal to one hundred and twenty‑five percent (125%) of the funds so deposited;

(2)        The separate fund is designated as such; and

(3)        The separate fund either is maintained under the control of another trust institution, a bank, or a government agency, or is held by the authorized trust institution for the benefit of the accounts with deposits secured by the separate fund; provided, that the Commissioner may require such a separate fund of an authorized trust institution that is insolvent, in a hazardous condition, or jeopardized, to be held by a separate trust institution or bank approved by the Commissioner.

(c)        An authorized trust institution may make periodic withdrawals from or additions to the separate fund required by subsection (b) of this section as long as the required value is maintained. Income from the separate fund belongs to the authorized trust institution.

(d)        Collateral is not required for a deposit under subsection (b) of this section to the extent the deposit is insured by the Federal Deposit Insurance Corporation. (2001‑263, s. 1.)



§ 53-310. Offices of State trust companies.

Subpart C.  State Trust Company Trust Officers and Representative Trust Offices.

§ 53‑310.  Offices of State trust companies.

(a)        A State trust company may engage in trust business or trust marketing through its principal office and through each trust office as permitted by this Part.

(b)        A State trust company may engage in trust marketing through a representative trust office as permitted by this Part.

(c)        A State trust company may engage in trust business and trust marketing through out‑of‑state trust offices or representative trust offices to the same extent permitted for trust institutions located in the host state through which those out‑of‑state trust offices or representative trust offices are located, subject to the laws of this State and as provided by rules, orders, or declaratory rulings of the Commissioner. (2001‑263, s. 1; 2005‑269, s. 6.)



§ 53-311. State trust company principal office.

§ 53‑311.  State trust company principal office.

(a)        Each State trust company is required to maintain a principal office in this State and to register that principal office with the Commissioner by setting forth the current street address and telephone number of the principal office.

(b)        Each executive officer at a principal office is an agent of the State trust company for service of process.

(c)        Before changing the location of its principal office, a State trust company shall file a notice with the Commissioner setting forth the name of the State trust company, the current street address and telephone number of its principal office, the street address, and telephone number if known, of the proposed new principal office, and a copy of the resolution adopted by the board of directors or duly authorized committee of the board of directors of the State trust company authorizing the change. If the State trust company is unable to provide the Commissioner with the telephone number for the proposed new principal office at the time of the notice, it shall do so immediately after beginning to operate at the new principal office location.

(d)        The change of principal office shall take effect on the thirty‑first day following the date the Commissioner receives the notice described in subsection (c) of this section, unless prior to the thirty‑first day following receipt of the notice, the Commissioner (i) establishes an earlier or later date, or (ii) notifies the State trust company that the notice raises issues that require additional information or additional time for analysis, or (iii) disapproves the proposed trust office or representative trust office.

(e)        If the Commissioner gives a notification described in subsection (d) of this section, the State trust company may change the location of its principal office only on approval by the Commissioner. The Commissioner may disapprove the change of location if the Commissioner finds that the change will adversely affect the safe and sound operation of the State trust company. (2001‑263, s. 1.)



§ 53-312. Trust offices; representative trust offices.

§ 53‑312.  Trust offices; representative trust offices.

(a)        Before establishing or acquiring and maintaining a trust office or representative trust office in this State, a State trust company shall file a notice with the Commissioner, in the form required by the Commissioner, setting forth the name of the State trust company, the location of the proposed trust office or representative trust office, and whether the office will be a trust office or a representative trust office. The State trust company also shall furnish a copy of the resolution adopted by the board of directors or duly authorized committee of the board of directors of the State trust company authorizing the trust office or representative trust office and shall pay the filing fee, if any, set by rule.

(b)        The State trust company may commence business at the trust office or representative trust office on the thirty‑first day after the date the Commissioner receives the notice, unless the Commissioner (i) establishes an earlier or later date; (ii) notifies the State trust company that the notice raises issues that require additional information or additional time for analysis; or (iii) disapproves the proposed trust office or representative trust office.

(c)        If the Commissioner gives a notification described in subsection (b) of this section, the State trust company may establish the trust office or representative trust office only on approval by the Commissioner. The Commissioner may disapprove the proposed trust office or representative trust office if the Commissioner finds that the State trust company lacks sufficient resources to undertake the proposed expansion without adversely affecting its safety or soundness. (2001‑263, s. 1.)



§ 53-313. Out-of-state trust offices and representative trust offices.

§ 53‑313.  Out‑of‑state trust offices and representative trust offices.

(a)        Before establishing or acquiring and maintaining a trust office or representative trust office in a host state, a State trust company shall file a notice with the Commissioner, in the form required by the Commissioner, that sets forth the name of the State trust company, the location of the proposed trust office or representative trust office, whether the office will be a trust office or a representative trust office, and whether the laws of the host state permit the trust office or representative trust office to be maintained by the State trust company. The State trust company also shall furnish a copy of the resolution adopted by the board of directors or duly authorized committee of the board of directors of the State trust company authorizing the out‑of‑state trust office or representative trust office and shall pay the filing fee, if any, set by rule.

(b)        The State trust company may commence business at the trust office or representative trust office on the thirty‑first day following the date the Commissioner receives the notice, unless the Commissioner (i) establishes an earlier or later date; (ii) notifies the State trust company that the notice raises issues that require additional information or additional time for analysis; or (iii) disapproves the proposed trust office or representative trust office.

(c)        If the Commissioner gives a notification described in subsection (b) of this section, the State trust company may establish the trust office or representative trust office only on approval by the Commissioner. The Commissioner may disapprove the proposed trust office or representative trust office if the Commissioner finds that the State trust company lacks sufficient resources to undertake the proposed expansion without adversely affecting its safety or soundness. (2001‑263, s. 1.)



§ 53-314. Trust business through a branch or trust office.

Subpart D.  Out‑of‑State Trust Institution Trust Offices and Representative Trust Offices.

§ 53‑314.  Trust business through a branch or trust office.

An out‑of‑state trust institution may engage in trust business in this State only if it (i) maintains a trust office in this State as permitted by this Subpart, (ii) was allowed to maintain a trust office in this State under laws, or rules or orders of the Commissioner in effect prior to the date of enactment of this Article, but only to the extent allowed and subject to all limitations and conditions imposed under those laws, rules, or orders, or (iii) is a depository institution that maintains a branch in this State. (2001‑263, s. 1; 2005‑269, s. 7.)



§ 53-315. Establishing an interstate trust office.

§ 53‑315.  Establishing an interstate trust office.

An out‑of‑state trust institution that obtains approval from the Commissioner in accordance with the provisions of this Subpart may establish and maintain a trust office in this State; provided that the Commissioner shall not grant that approval unless the home state of the out‑of‑state trust institution permits a State trust institution to establish and maintain a trust office in that home state under restrictions not materially greater than those imposed by this Article. (2001‑263, s. 1.)



§ 53-316. Acquiring an interstate trust office.

§ 53‑316.  Acquiring an interstate trust office.

An out‑of‑state trust institution that obtains approval from the Commissioner in accordance with the provisions of this Subpart may acquire and maintain a trust office in this State; provided that the Commissioner shall not grant that approval unless the home state of the out‑of‑state trust institution permits a State trust institution to acquire and maintain a trust office in that home state under restrictions not materially greater than those imposed by this Article. (2001‑263, s. 1.)



§ 53-317. Requirement of notice.

§ 53‑317.  Requirement of notice.

Before establishing or acquiring and maintaining a trust office in this State, an out‑of‑state trust institution shall provide, or cause its home state regulator to provide, notice to the Commissioner, in the form required by the Commissioner, along with copies of any applications, notices, or similar filings made with the home state regulator regarding the trust office. The notice shall be preceded or accompanied by:

(1)        Evidence satisfactory to the Commissioner of compliance by the out‑of‑state trust institution with all applicable requirements of Article 15 of Chapter 55 of the General Statutes;

(2)        Evidence satisfactory to the Commissioner of compliance by the out‑of‑state trust institution with any applicable requirements of its home state regulator for maintenance of capital, for expansion within the borders of the home state, and for acquiring or establishing and maintaining each trust office in this State;

(3)        Evidence satisfactory to the Commissioner that the out‑of‑state trust institution is not in a hazardous condition;

(4)        Unless waived by the Commissioner, a copy of the resolution adopted by the board of directors of the out‑of‑state trust institution (or similar governing body or a duly‑authorized committee thereof) authorizing the trust office; and

(5)        Payment of any fee set by rule. (2001‑263, s. 1; 2005‑269, s. 8.)



§ 53-318. Action on notice.

§ 53‑318.  Action on notice.

(a)        The out‑of‑state trust institution may commence business in this State through the trust office on the sixty‑first day following the date the Commissioner receives the notice described in G.S. 53‑317 unless the Commissioner, within 60 days of receiving the notice:

(1)        Specifies an earlier or later date for commencing business,

(2)        Extends the period of review on a determination that the notice raises issues that require additional information or additional time for analysis; or

(3)        Disapproves the proposed trust office.

(b)        If the Commissioner gives a notification described in subdivision (2) of subsection (a) of this section, the out‑of‑state trust institution may establish the trust office only on approval by the Commissioner. The Commissioner may disapprove the proposed trust office if the Commissioner finds that the out‑of‑state trust institution lacks sufficient resources to undertake the proposed expansion without adversely affecting its safety or soundness or that the requirements of G.S. 53‑315 or G.S. 53‑316 have not been satisfied. (2001‑263, s. 1; 2005‑269, s. 9.)



§ 53-319. Additional trust offices; representative trust offices.

§ 53‑319.  Additional trust offices; representative trust offices.

(a)        An out‑of‑state trust institution that maintains a trust office in this State may establish or acquire and maintain additional trust offices or one or more representative trust offices in this State to the same extent that a State trust institution may establish or acquire and maintain trust offices or representative trust offices in this State and shall follow the procedures for establishing or acquiring and maintaining trust offices or representative trust offices set forth in G.S. 53‑312.

(b)        An out‑of‑state trust institution that does not maintain a trust office in this State shall file a notice with the Commissioner, in the form required by the Commissioner, before establishing or acquiring a representative trust office in this State. The notice shall be preceded or accompanied by:

(1)        Evidence satisfactory to the Commissioner of compliance by the out‑of‑state trust institution with all applicable requirements of Article 15 of Chapter 55 of the General Statutes;

(2)        Evidence satisfactory to the Commissioner of compliance by the out‑of‑state trust institution with any applicable requirements of its home state regulator for maintenance of capital, for expansion within the borders of the home state, and for acquiring or establishing and maintaining each representative trust office in this State;

(3)        Evidence satisfactory to the Commissioner that the out‑of‑state trust institution is not in a hazardous condition;

(4)        Unless waived by the Commissioner, a copy of the resolution adopted by the board of directors of the out‑of‑state trust institution (or similar governing body or a duly authorized committee thereof) authorizing the representative trust office;

(5)        The proposed location of each proposed representative trust office; and

(6)        Payment of any fee set by rule.

(c)        The out‑of‑state trust institution may commence business at the representative trust office on the thirty‑first day following the date the Commissioner receives the notice described in subsection (b) of this section, unless the Commissioner, within 30 days of receiving the notice:

(1)        Specifies an earlier or later date for commencing business;

(2)        Extends the period of review on a determination that the notice raises issues that require additional information or additional time for analysis; or

(3)        Disapproves the proposed representative trust office.

(d)        If the Commissioner gives a notification described in subdivision (2) of subsection (c) of this section, the out‑of‑state trust institution may commence business at the representative trust office only on approval by the Commissioner. The Commissioner may disapprove the representative trust office if the Commissioner finds that the out‑of‑state trust institution lacks sufficient resources to undertake the proposed expansion without adversely affecting its safety or soundness or that the requirements of G.S. 53‑315 or G.S. 53‑316 have not been satisfied.

(e)        An out‑of‑state trust institution that was allowed to maintain a representative trust office in this State under laws, or rules or orders of the Commissioner in effect prior to the effective date of this Article may continue to do so, but only to the extent allowed and subject to all limitations and conditions imposed under those laws, rules, or orders. (2001‑263, s. 1; 2005‑269, s. 10.)



§ 53-320. Examinations; periodic reports; cooperative agreements; assessment of fees.

§ 53‑320.  Examinations; periodic reports; cooperative agreements; assessment of fees.

(a)        The Commissioner may examine any activity conducted through a trust office or representative trust office maintained in this State by an out‑of‑state trust institution to determine whether these activities are being conducted in compliance with the laws of this State and in accordance with safe and sound practices. The pertinent provisions of Part 4 of this Article shall apply to these examinations.

(b)        The Commissioner may require periodic reports regarding any out‑of‑state trust institution that maintains a trust office or representative trust office in this State pursuant to this Subpart. The required reports shall be provided by the trust institution or by the home state regulator. Any reporting requirements shall be (i) consistent, to the extent practicable, with the reporting requirements applicable to State trust companies and (ii) appropriate for the purpose of enabling the Commissioner to carry out the Commissioner's responsibilities under the provisions of this Article. The pertinent provisions of Part 4 of this Article shall apply to these reports.

(c)        The Commissioner may enter into cooperative, coordinating, and information‑sharing agreements with bank supervisory agencies, including agreements arranged by an organization composed of, affiliated with, or representing one or more bank supervisory agencies, with respect to the periodic supervision and examination of any trust office or representative trust office of an out‑of‑state trust institution in this State, or any trust office or representative trust office of a State trust institution in any host state. The Commissioner may accept and rely upon a report of examination and report of investigation of a bank supervisory agency in lieu of conducting a separate examination or investigation.

(d)        The Commissioner may enter into agreements with any bank supervisory agency supervising (i) a State trust institution engaging in trust business outside this State or (ii) an out‑of‑state trust institution maintaining a trust office or representative trust office in this State to engage the services of the agency's examiners at a reasonable rate of compensation or to provide the services of the Commissioner's examiners to the agency at a reasonable rate of compensation. Article 3 of Chapter 143 of the General Statutes does not apply to agreements authorized by this subsection.

(e)        The Commissioner may enter into joint examinations or joint enforcement actions with bank supervisory agencies supervising any trust office or representative trust office maintained in this State by an out‑of‑state trust institution or any trust office or representative trust office maintained by a State trust institution in any host state; provided, that the Commissioner may at any time take actions independently if the Commissioner considers the actions to be necessary or appropriate to carry out the Commissioner's responsibilities under the provisions of this Article or to ensure compliance with the laws of this State.

(f)         Each out‑of‑state trust institution that maintains one or more trust offices or representative trust offices in this State may be assessed and, if assessed, shall pay supervisory and examination fees as provided by rules of the Commissioner. The fees may be shared with bank supervisory agencies or any organization composed of, affiliated with, or representing one or more bank supervisory agencies as agreed between those bank supervisory agencies and organizations and the Commissioner. (2001‑263, s. 1; 2005‑269, s. 11.)



§ 53-321. Enforcement.

§ 53‑321.  Enforcement.

(a)        Consistent with Article 3A of Chapter 150B of the General Statutes, after notice and opportunity for hearing, the Commissioner may determine:

(1)        That activities of a trust office maintained by an out‑of‑state trust institution in this State are being conducted in violation of the laws of this State or any rule, order, or declaratory ruling issued by the Commissioner, or in an unsafe and unsound manner, or that the out‑of‑state trust institution does not meet or no longer meets the requirements of this Subpart for maintaining a trust office in this State; or

(2)        That an out‑of‑state trust institution is engaged in unauthorized trust activity.

In either event, the Commissioner may take any enforcement actions the Commissioner would be authorized to take if the trust office or the out‑of‑state trust institution were a State trust company and may issue an order temporarily or permanently prohibiting the out‑of‑state trust institution from engaging in trust business in this State.

(b)        Consistent with Article 3A of Chapter 150B of the General Statutes, after notice and opportunity for hearing, the Commissioner may determine by order that an out‑of‑state trust institution maintaining a representative trust office in this State does not meet or no longer meets the requirements of this Subpart for maintaining a representative trust office in this State. The order shall be effective on the date of issuance or any other date the Commissioner determines.

(c)        In cases involving extraordinary circumstances requiring immediate action, the Commissioner may take any action permitted by subsection (a) or (b) of this section without notice or opportunity for hearing but shall promptly afford a subsequent hearing upon an application to rescind the action taken.

(d)        The Commissioner shall promptly give notice to the home state regulator and any other bank supervisory agency supervising the out‑of‑state trust institution of each enforcement action taken against an out‑of‑state trust institution and may consult and cooperate with other bank supervisory agencies in pursuing and resolving the enforcement action. (2001‑263, s. 1; 2005‑269, s. 12.)



§ 53-322. Notice of transactions that cause a change in control.

§ 53‑322.  Notice of transactions that cause a change in control.

Each out‑of‑state trust institution that maintains a trust office or representative trust office in this State, or the home state regulator of the trust institution, shall give at least 30 days' notice or, in the case of an emergency transaction or the cessation of trust activity in this State by an out‑of‑state trust institution or foreign trust institution whose only office in this State is a registered office, as much notice as practicable, to the Commissioner of:

(1)        Any merger, consolidation, share exchange, or other transaction that would cause a change in control of an out‑of‑state trust institution (i) that would be subject to Subpart D of Part 3 of this Article if the out‑of‑state trust institution were a State trust company or (ii) is required to be filed with any bank supervisory agency;

(2)        Any transfer of all or substantially all of the accounts or account assets of the out‑of‑state trust institution to another person; or

(3)        The closing, transfer, or discontinuance of any trust office or representative trust office in this State. (2001‑263, s. 1; 2005‑269, s. 13.)



§ 53-323. Foreign trust institution application for trust office or representative trust office.

Subpart E.  Foreign Trust Institution Trust Offices and Representative Trust Offices.

§ 53‑323.  Foreign trust institution application for trust office or representative trust office.

Before establishing or acquiring and maintaining a trust office in this State, a foreign trust institution shall make application to the Commissioner for permission to do so in the English language and in the form required by the Commissioner. The application shall be preceded or accompanied by:

(1)        Evidence satisfactory to the Commissioner of compliance with all applicable requirements of Article 15 of Chapter 55 of the General Statutes;

(2)        Evidence satisfactory to the Commissioner of compliance by the foreign trust institution with any applicable requirements of its home country regulator for maintenance of capital, for expansion within the borders of its home country or within a political subdivision of its home country, and for acquiring or establishing and maintaining the trust office in this State;

(3)        Evidence satisfactory to the Commissioner that the foreign trust institution is not in a hazardous condition;

(4)        Unless waived by the Commissioner, a copy of the resolution adopted by the board of directors of the foreign trust institution, or similar governing body or a duly‑authorized committee thereof, authorizing the trust office; and

(5)        Payment of any fee set by rule.

The Commissioner may require any materials not written in the English language to be translated, and the translation certified in a manner satisfactory to the Commissioner, at the expense of the foreign trust institution. (2001‑263, s. 1; 2005‑269, s. 14.)



§ 53-324. Conditions for approval.

§ 53‑324.  Conditions for approval.

(a)        A foreign trust institution may engage in trust business in this State only on approval by the Commissioner of an application described in G.S. 53‑323, which may be given upon conditions required by the Commissioner for prudential reasons consistent with any applicable international agreements to which the United States is a party.

(b)        The Commissioner may deny approval of the application if the Commissioner finds that the foreign trust institution lacks sufficient resources to undertake the proposed expansion without adversely affecting its safety or soundness or that the management, integrity, or reputation of the foreign trust institution does not justify approval. The Commissioner also may deny approval if the Commissioner is unable to determine from the application materials whether the foreign trust institution possesses sufficient resources to undertake the proposed expansion without adversely affecting its safety or soundness or whether the management, integrity, or reputation of the foreign trust institution justifies approval. (2001‑263, s. 1; 2005‑269, s. 15.)



§ 53-325. Additional trust offices and representative trust offices.

§ 53‑325.  Additional trust offices and representative trust offices.

A foreign trust institution that maintains a trust office in this State under the provisions of this Subpart may establish or acquire and maintain additional trust offices or representative trust offices in this State in the manner provided by G.S. 53‑319 for out‑of‑state trust institutions, except that the Commissioner may require any additional information and impose any additional conditions as the Commissioner deems necessary for prudential reasons consistent with any applicable international agreements to which the United States is a party. (2001‑263, s. 1.)



§ 53-326. Examinations; periodic reports; cooperative agreements; assessment of fees.

§ 53‑326.  Examinations; periodic reports; cooperative agreements; assessment of fees.

(a)        The Commissioner may examine any activity conducted through a trust office or representative trust office maintained in this State by a foreign trust institution to determine whether these activities are being conducted in compliance with the laws of this State and in accordance with safe and sound practices. The pertinent provisions of Part 4 of this Article shall apply to these examinations.

(b)        The Commissioner may require periodic reports regarding any foreign trust institution that maintains a trust office or representative trust office in this State. The required reports shall be provided in the English language by the trust institution or by its home country regulator. The reporting requirements shall be those the Commissioner considers appropriate for the purpose of enabling the Commissioner to carry out the Commissioner's responsibilities under the provisions of this Article for prudential reasons consistent with any applicable international agreements to which the United States is a party. The pertinent provisions of Part 4 of this Article shall apply to these reports.

(c)        The Commissioner may enter into cooperative, coordinating, and information‑sharing agreements with bank supervisory agencies supervising foreign trust institutions, including agreements arranged by an organization composed of, affiliated with, or representing one or more bank supervisory agencies, with respect to the periodic supervision and examination of any trust office or representative trust office of a foreign trust institution in this State, or any trust office or representative trust office of a State trust institution engaged in trust business or trust marketing in a foreign country. The Commissioner may accept and rely upon a report of examination and report of investigation of a bank supervisory agency in lieu of conducting a separate examination or investigation of a foreign trust institution.

(d)        The Commissioner may enter into agreements with bank supervisory agencies supervising (i) a State trust institution engaging in trust business in a foreign country or (ii) a foreign trust institution maintaining a trust office or representative trust office in this State to engage the services of the bank supervisory agency's examiners at a reasonable rate of compensation or to provide the services of the Commissioner's examiners to the bank supervisory agency at a reasonable rate of compensation. Article 3 of Chapter 143 of the General Statutes does not apply to agreements authorized by this section.

(e)        The Commissioner may enter into joint examinations or joint enforcement actions with bank supervisory agencies supervising any trust office or representative trust office maintained in this State by a foreign trust institution or any trust office or representative trust office maintained by a State trust institution in any foreign country; provided, that the Commissioner may at any time take actions independently if the Commissioner considers the actions to be necessary or appropriate to carry out the Commissioner's responsibilities under the provisions of this Article or to ensure compliance with the laws of this State.

(f)         Each foreign trust institution that maintains one or more trust offices or representative trust offices in this State may be assessed and, if assessed, shall pay supervisory and examination fees as provided by rules of the Commissioner. The fees may be shared with bank supervisory agencies or with any organization composed of, affiliated with, or representing one or more bank supervisory agencies, as agreed between the bank supervisory agencies and organizations and the Commissioner. (2001‑263, s. 1; 2005‑269, s. 16.)



§ 53-327. Enforcement.

§ 53‑327.  Enforcement.

(a)        Consistent with Article 3A of Chapter 150B of the General Statutes, after notice and opportunity for hearing, the Commissioner may determine:

(1)        That activities of a trust office or representative trust office maintained by a foreign trust institution in this State are being conducted in violation of the laws of this State or any rule, order, or declaratory ruling issued by the Commissioner, or in an unsafe and unsound manner, or that the foreign trust institution does not meet or no longer meets the requirements of this Subpart for maintaining a trust office or representative trust office in this State; or

(2)        That a foreign trust institution is engaged in unauthorized trust activity.

In either event, the Commissioner may take any enforcement actions the Commissioner would be authorized to take if the foreign trust institution were a State trust company and may issue an order temporarily or permanently prohibiting the foreign trust institution from engaging in trust business or trust marketing in this State.

(b)        Consistent with Article 3A of Chapter  150B of the General Statutes, after notice and opportunity for hearing, the Commissioner may determine by order that a foreign trust institution maintaining a representative trust office in this State does not meet or no longer meets the requirements of this Subpart for maintaining a representative trust office in this State. The order shall be effective on the date of issuance or any other date the Commissioner determines.

(c)        In cases involving extraordinary circumstances requiring immediate action, the Commissioner may take any action permitted by subsection (a) or (b) of this section without notice or opportunity for hearing but shall promptly afford a subsequent hearing upon request to rescind the action taken.

(d)        The Commissioner shall promptly give notice to the home country regulator and any other bank supervisory agency supervising the foreign trust institution of each enforcement action taken against a foreign trust institution and may consult and cooperate with bank supervisory agencies in pursuing and resolving the enforcement action. (2001‑263, s. 1; 2005‑269, s. 17.)



§ 53-328. Notice of transactions that cause a change in control.

§ 53‑328.  Notice of transactions that cause a change in control.

Each foreign trust institution that maintains a trust office or representative trust office in this State, or the home country regulator of the foreign trust institution, shall give at least 30 days' notice (or, in the case of an emergency transaction or the cessation of trust activity in this State by an out‑of‑state trust institution or foreign trust institution whose only office in this State is a registered office, as much notice as practicable) to the Commissioner, in the form required by the Commissioner, of:

(1)        Any merger, consolidation, share exchange, or other transaction that would cause a change of control of a foreign trust institution:

a.         That would be subject to Subpart D of Part 3 of this Article if the foreign trust institution were a State trust company; or

b.         Is required to be filed with any bank supervisory agency;

(2)        Any transfer of all or substantially all of the accounts or account assets of the foreign trust institution to another person; or

(3)        The closing, transfer, or discontinuance of any trust office or representative trust office in this State. (2001‑263, s. 1; 2005‑269, s. 18.)



§ 53-329. International agreements.

§ 53‑329.  International agreements.

If any provision of this Article concerning foreign trust institutions, or the application of that provision, is found by any competent adjudicatory body to violate any international agreement to which the United States is a party, the provision shall be deemed modified only to the extent and only in the particular circumstances necessary to make the provision as modified comply with the international agreement, and the remaining provisions of this Article shall not be affected and shall continue to apply to foreign trust institutions. (2001‑263, s. 1.)



§ 53-330. Title and purposes.

Part 3. State Trust Company Charter Act.

Subpart A. General.

§ 53‑330.  Title and purposes.

(a)        This Part may be cited as the State Trust Company Charter Act.

(b)        It is the express intent of this Part to provide for the chartering of trust companies apart from the provisions of Article 2 of this Chapter and to permit trust companies to engage in trust business subject to the provisions of this Article. (2001‑263, s. 1.)



§ 53-331. Organization and powers of State trust company.

Subpart B. Organization and Powers of State Trust Company.

§ 53‑331.  Organization and powers of State trust company.

(a)        Subject to the other provisions of this Part, one or more persons may organize and charter a State trust company, which may be incorporated in the manner described in this Part and in no other way.

(b)        Subject to G.S. 53‑313 and G.S. 53‑336(b) and other applicable provisions of State and federal law, a State trust company may:

(1)        Act as a fiduciary within or outside this State;

(2)        Act within or outside this State as agent, advisory agent, assignee, assignee for the benefit of creditors, attorney‑in‑fact, authenticating agent, bailee, bond or indenture trustee, conservator, conversion agent, curator, custodian, escrow agent, exchange agent, fiscal or paying agent, financial adviser, investment adviser, investment manager, managing agent, purchase agent, receiver, registrar, safekeeping agent, subscription agent, transfer agent, warrant agent, or in similar capacities generally performed by corporate trustees, and in so acting to possess, purchase, sell, invest, reinvest, safekeep, or otherwise manage or administer real or personal property of other persons;

(3)        Engage in trust marketing within this State; and

(4)        Exercise the powers of a business corporation organized under North Carolina law and any incidental powers that are reasonably necessary to enable it to fully exercise, in accordance with commonly accepted fiduciary customs and usages, a power conferred in this Article. (2001‑263, s. 1.)



§ 53-332. Articles of incorporation of State trust company.

§ 53‑332.  Articles of incorporation of State trust company.

The articles of incorporation of a State trust company shall be signed and acknowledged by or on behalf of each organizer and shall contain:

(1)        The information required to be set forth in G.S. 55‑2‑02(a) and, except for telephone information, G.S. 53‑311(c); and

(2)        Any provision consistent with G.S. 55‑2‑02(b) and other applicable law that the organizers elect to set forth in the articles of incorporation for the regulation of the internal affairs of the State trust company. (2001‑263, s. 1.)



§ 53-333. Application for State trust company charter and permission to incorporate State trust company.

§ 53‑333.  Application for State trust company charter and permission to incorporate State trust company.

(a)        An application for a State trust company charter and permission to incorporate the State trust company shall be made to the Commissioner in the form required by the Commissioner and shall be supported by information, data, and records that the Commissioner requires. The application shall be accompanied by the fee set by the Commissioner by rule.

(b)        Upon receipt of the application, the Commissioner shall at once conduct an examination of all relevant facts connected with the formation of the proposed State trust company. The Commissioner may consider the following factors:

(1)        The proposed market or markets to be served;

(2)        Whether the proposed organizational and capital structure and the amount of initial capital appear adequate in relation to the proposed business and market or markets;

(3)        Whether the anticipated volume and nature of business indicate a reasonable probability of success and profitability based on the market or markets proposed to be served;

(4)        Whether the proposed officers and directors, as a group, have sufficient experience, ability, standing, competence, trustworthiness, and integrity to justify a belief that the proposed State trust company will be free from improper or unlawful influence and otherwise will operate in compliance with law, and that success of the proposed State trust company is reasonably probable; and

(5)        Whether the proposed name of the proposed State trust company is likely to mislead the public as to its character or purpose or is the same as a name already adopted by an existing bank, savings association, or trust institution in this State, or so similar thereto as to be likely to mislead the public.

(c)        The failure of an applicant to furnish required information, data, other material, or the required fee within 30 days after a request may be considered an abandonment of the application. (2001‑263, s. 1.)



§ 53-334. Notice and investigation of charter application.

§ 53‑334.  Notice and investigation of charter application.

(a)        The Commissioner shall notify the organizers when the application is complete and accepted for filing and all required fees have been paid.

(b)        The Commissioner shall investigate the application and inquire into the identity and character of each proposed director, officer, and principal shareholder. Notwithstanding any laws to the contrary, information in the application bearing on the character, or information about the personal finances, of an existing or proposed organizer, officer, director, or shareholder is confidential and not subject to public disclosure. (2001‑263, s. 1.)



§ 53-335. Decision on charter application and hearing.

§ 53‑335.  Decision on charter application and hearing.

(a)        The Commissioner, based on the application and investigation described in this Subpart, shall enter an order approving or denying approval of the application.

(b)        If the Commissioner orders that the proposed State trust company may be formed, the Commissioner shall issue a State trust company charter and a certification to the Secretary of State permitting the incorporation of the State trust company. The Commissioner may make approval of any application conditional and shall include any conditions in the order granting the charter.

(c)        Any order entered by the Commissioner with respect to a charter application shall be subject to review by the Commission for entry of final agency decision. (2001‑263, s. 1.)



§ 53-336. Issuance of charter.

§ 53‑336.  Issuance of charter.

(a)        A proposed State trust company shall not be incorporated or engage in trust business or trust marketing until it receives a charter issued by the Commissioner. The Commissioner shall not issue the charter until the State trust company certifies that it has:

(1)        Received cash or United States government securities having a market value on the date of capitalization in at least the full amount of required initial capital from subscriptions for the issuance of shares;

(2)        Elected the initial officers and directors named in the application for charter or other officers and directors approved by the Commissioner; and

(3)        Complied with all other requirements of this Subpart relative to the organization of a State trust company.

(b)        The charter issued by the Commissioner shall set forth the trust powers of the State trust company, which may be stated as:

(1)        All powers granted to a State trust company in this State; or

(2)        Specific powers that the State trust company chooses and is authorized by the Commissioner to exercise.

(c)        If a State trust company does not open and engage in trust business within six months after the date it receives its charter, or within such further period as may be extended by the Commissioner, the Commissioner may cancel the charter. (2001‑263, s. 1.)



§ 53-337. Required initial capital.

§ 53‑337.  Required initial capital.

(a)        The Commissioner shall not issue a charter to a proposed State trust company having initial capital of less than two million dollars ($2,000,000), except as provided in subsection (b) of this section.

(b)        The Commissioner may require additional initial capital for a proposed State trust company if the Commissioner finds the proposed scope or type of operation of a proposed State trust company requires additional initial capital for the safe and sound operation of the State trust company. The Commissioner may reduce the amount of minimum initial capital required for a proposed State trust company if the Commissioner finds the proposed scope or type of operation of a proposed State trust company may be formed with reduced initial capital consistent with the safe and sound operation of the State trust company. The safety and soundness factors to be considered by the Commissioner in the exercise of the Commissioner's discretion include:

(1)        The nature and type of business proposed to be conducted;

(2)        The nature and liquidity of assets proposed to be held in a corporate capacity;

(3)        The amount of fiduciary assets projected to be under management;

(4)        The type of fiduciary assets proposed to be held and the proposed depository of the assets;

(5)        The complexity of fiduciary duties and degree of discretion proposed to be undertaken;

(6)        The competence and experience of proposed management;

(7)        The extent and adequacy of proposed internal controls;

(8)        The proposed presence or absence of annual unqualified audits by an independent certified public accountant;

(9)        The reasonableness of business plans for retaining or acquiring additional equity capital; and

(10)      The existence and adequacy of insurance proposed to be obtained by the trust company for the purpose of protecting its clients, beneficiaries, and grantors. (2001‑263, s. 1.)



§ 53-338. Subordinated notes or debentures.

§ 53‑338.  Subordinated notes or debentures.

The amount of any outstanding notes or debentures that are subordinated to creditors or classes of creditors of the State trust company may be treated as equity capital of the State trust company for purposes of determining equity capital adequacy, hazardous condition, or insolvency, and for other purposes, as provided by rules, orders, or declaratory rulings of the Commissioner. (2001‑263, s. 1.)



§ 53-339. Application of laws relating to general business corporations.

§ 53‑339.  Application of laws relating to general business corporations.

Chapter 55 of the General Statutes applies to a State trust company to the extent not inconsistent with this Article. Except for the filing of annual reports and statement of change of registered agent or registered office, unless expressly authorized by this Article or a rule adopted by the Commission, a State trust company shall not take an action authorized by Chapter 55 of the General Statutes that requires a filing with the Secretary of State without first obtaining the approval of the Commissioner. (2001‑263, s. 1.)



§ 53-340. Investment in State trust company facilities.

Subpart C. Investments and Activities.

§ 53‑340.  Investment in State trust company facilities.

(a)        A State trust company may invest in one or more State trust company facilities consistent with the safe and sound operation of a State trust company.

(b)        For the purposes of this Part, "State trust company facility" means real estate owned, or leased to the extent the lease or the leasehold improvements are capitalized, by a State trust company for the purposes of:

(1)        Providing space for State trust company employees, officers, and directors to perform their duties and space for appropriate parking;

(2)        Conducting trust business, including meeting the reasonable needs and convenience of the State trust company's customers, employees, officers, and directors, and providing for necessary computer operations, data processing, maintenance, and record retention and storage;

(3)        Future expansion of the State trust company's facilities; or

(4)        Conducting another activity authorized by law or by rules, orders, or declaratory rulings of the Commissioner.

(c)        Without the approval of the Commissioner, a State trust company shall not, within the first three years following issuance of its charter, directly or indirectly, invest an amount in excess of one‑half of its initial capital in State trust company facilities, furniture, fixtures, and equipment. Except as otherwise provided by rules, orders, or declaratory rulings of the Commissioner, in computing this limitation, a State trust company shall include:

(1)        Its direct investment in State trust company facilities;

(2)        Any investment in a company with an interest in a State trust company facility;

(3)        Any indebtedness incurred on State trust company facilities by an affiliate of the State trust company.

Except as otherwise provided by rules, orders, or declaratory rulings of the Commissioner, in computing this limitation, a State trust company may exclude an amount included under subdivisions (1) through (3) of this subsection to the extent any lease of a facility from the company holding title to the facility is capitalized by the State trust company.

(d)        Real estate acquired under subdivision (3) of subsection (b) of this section ceases to be a State trust company facility if it is not used for a purpose listed in subdivision (1), (2), or (4) of subsection (b) of this section on the third anniversary of the date of its acquisition unless the Commissioner grants approval to hold the real estate for a longer period. (2001‑263, s. 1.)



§ 53-341. Other real estate.

§ 53‑341.  Other real estate.

(a)        A State trust company shall not acquire real estate other than a State trust company facility for its own account except:

(1)        Securitized interests in real estate and obligations secured by real estate;

(2)        As necessary to avoid or minimize a loss on an investment previously made in good faith; or

(3)        As provided by rules, orders, or declaratory rulings of the Commissioner.

(b)        To the extent reasonably necessary to avoid or minimize loss on real estate acquired as permitted by subsection (a) of this section or under G.S. 53‑340, a State trust company may exchange real estate for other real estate or personal property, invest additional funds in or improve such real estate, or acquire additional real estate.

(c)        Except as provided in subsection (d) of this section, a State trust company shall dispose of any real estate acquired as permitted by subdivision (2) of subsection (a) of this section or under G.S. 53‑340:

(1)        In the case of real estate acquired under subdivision (2) of subsection (a) of this section, on or before the fifth anniversary of:

a.         The date it was acquired; or

b.         The date it ceases to be used as a State trust company facility if it began to be so used after its acquisition.

(2)        In the case of real estate acquired under G.S. 53‑340, on or before the third anniversary of the date it ceases to be a State trust company facility as provided by G.S. 53‑340.

(d)        The Commissioner may grant one or more extensions of time for disposing of real estate if the Commissioner determines that:

(1)        The State trust company has made a good faith effort to dispose of the real estate and has been unable to do so on reasonably advantageous terms; or

(2)        Disposal of the real estate otherwise would be detrimental to the State trust company. (2001‑263, s. 1.)



§ 53-342. Securities and other investments.

§ 53‑342.  Securities and other investments.

(a)        A State trust company may invest its corporate funds in any type or character of equity securities or debt securities subject to the limitations provided by this section.

(b)        Unless the Commissioner approves maintenance of a lesser amount, a State trust company shall invest and maintain an amount equal to at least forty percent (40%) of its equity capital in unencumbered cash, cash equivalents, and readily marketable securities.

(c)        Subject to subsections (d) and (e) of this section, the total investment in equity and investment securities of any one issuer, obligor, or maker held by a State trust company for its own account shall not exceed an amount equal to fifteen percent (15%) of the State trust company's equity capital. The Commissioner may authorize investments in excess of this limitation if the Commissioner concludes that the safe and sound operation of a State trust company would not be adversely affected by a proposed investment exceeding this limitation.

(d)        In calculating compliance with the investment limits set forth in subsection (c) of this section, a State trust company shall not be required to combine:

(1)        The State trust company's pro rata share of the securities of an issuer in the portfolio of a collective investment vehicle with the State trust company's pro rata share of the securities of that issuer held by another collective investment vehicle in which the State trust company has invested; or

(2)        The State trust company's own direct investment in the securities of an issuer with the State trust company's pro rata share of the securities of that issuer held by collective investment vehicles in which the State trust company has invested under the provisions of this section.

(e)        Notwithstanding subsection (c) of this section, a State trust company may purchase for its own account, without limitation and subject only to the exercise of prudent judgment:

(1)        Bonds and other general obligations of a state, an agency, or political subdivision of a state, the United States, or an agency or instrumentality of the United States;

(2)        A debt security that this State, an agency or political subdivision of this State, the United States, or an agency or instrumentality of the United States has unconditionally agreed to purchase, insure, or guarantee;

(3)        Securities that are offered and sold under 15 U.S.C. § 77d(5);

(4)        Mortgage‑related securities as defined in 15 U.S.C. § 78c(a);

(5)        Investment securities issued or guaranteed by the Federal Home Loan Mortgage Corporation, Fannie Mae, the Government National Mortgage Association, the Federal Agricultural Mortgage Association, or the Federal Farm Credit Banks Funding Corporation; and

(6)        Investment securities issued or guaranteed by the North American Development Bank.

(f)         The Commissioner may allow State trust companies to make other investments of its corporate funds not specified in this Subpart by rules, orders, or declaratory rulings. (2001‑263, s. 1.)



§ 53-343. Prohibited distributions, acquisitions, liens, or pledges.

§ 53‑343.  Prohibited distributions, acquisitions, liens, or pledges.

A State trust company shall not make any distribution to its shareholders, acquire its own shares, acquire a lien upon its own shares, or pledge its own assets while an order of the Commissioner prohibiting such distributions, acquisitions, liens, or pledges is in effect. (2001‑263, s. 1.)



§ 53-344. Subsidiaries.

§ 53‑344.  Subsidiaries.

(a)        Before acquiring, establishing, or performing activities through a subsidiary, a State trust company shall file a notice with the Commissioner, in the form required by the Commissioner, describing in detail the proposed activities of the subsidiary, the amount of the State trust company's proposed investment in the subsidiary, and the State trust company's proposed ownership interest in the subsidiary.

(b)        The State trust company may acquire or establish a subsidiary or begin performing activities in an existing subsidiary 30 days following the date the Commissioner receives the notice, unless the Commissioner:

(1)        Establishes an earlier or later date;

(2)        Notifies the State trust company that the notice raises issues that require additional information or additional time for analysis; or

(3)        Disapproves the acquisition, establishment, or performance of activities through the subsidiary.

(c)        If the Commissioner gives a notification described in subdivision (2) of subsection (b) of this section, the State trust company may acquire, establish or conduct activities through the subsidiary only on approval by the Commissioner. The Commissioner may disapprove the subsidiary if the Commissioner finds that the State trust company lacks sufficient resources to undertake the proposed expansion or perform the activity without adversely affecting its safety or soundness.

(d)        The Commissioner may make the establishment, acquisition, or performance of new activities through a subsidiary conditional and shall include any such conditions in an order.

(e)        The provisions of this section, rather than G.S. 53‑342, shall apply to the establishment of a subsidiary by a State trust company.

(f)         Changes in ownership or control of a subsidiary of a State trust company shall be made only upon the approval of the Commissioner obtained in accordance with the procedures set forth in this section. (2001‑263, s. 1.)



§ 53-345. Engaging in commerce prohibited.

§ 53‑345.  Engaging in commerce prohibited.

Except as otherwise provided by this Part, or by rules, orders, or declaratory rulings of the Commissioner, a State trust company shall not engage in trade or commerce by buying, selling, or otherwise dealing in goods, or by conducting business other than trust business and trust marketing, except as necessary to fulfill a fiduciary obligation to a client. (2001‑263, s. 1.)



§ 53-346. Lending and lease financing; conversion to State bank.

§ 53‑346.  Lending and lease financing; conversion to State bank.

(a)        Except as may be appropriate for extensions of credit in connection with trust or other account relationships, and as provided in and subject to the provisions of Article 5 of Chapter 36A of the General Statutes and other provisions of applicable law, a State trust company shall not engage in a loan business or in lease financing transactions as the party extending credit.

(b)        Notwithstanding any other provision of this Chapter, a State trust company may, with the approval of the Commissioner, convert to a State bank by following the procedures and requirements set forth in Article 2 of this Chapter, subject to any modifications to those procedures and requirements that are necessary and appropriate for the conversion of a State trust company. The Commissioner may make modifications to procedures or requirements of Article 2 of this Chapter by rule, order or declaratory ruling. (2001‑263, s. 1.)



§ 53-347. Acquisition of control.

Subpart D. Ownership; Governance; Mergers.

§ 53‑347.  Acquisition of control.

(a)        Except as this section otherwise expressly permits, a person shall not, without the approval of the Commissioner, directly or indirectly acquire control of a State trust company.

(b)        This Subpart does not prohibit a person from contracting to acquire control of a State trust company subject to required approvals.

(c)        This Subpart does not require the approval of the Commissioner for the acquisition of securities in the following circumstances:

(1)        The acquisition of securities in connection with securing, collecting, or satisfying a debt previously contracted for in good faith if the acquiring person files notice of acquisition of control with the Commissioner, in the form required by the Commissioner, at least 10 days before the person votes the securities acquired;

(2)        The acquisition of additional voting securities in any class or series by a controlling person who previously has complied with and received approval under the provisions of this Article or who was identified as a controlling person in a prior application filed with and approved by the Commissioner if the acquiring person files notice of acquisition of those securities with the Commissioner, in the form required by the Commissioner, at least 10 days before the person votes the securities acquired;

(3)        An acquisition or transfer of securities by operation of law, will, or intestate succession if the acquiring person files notice of acquisition of control with the Commissioner, in the form required by the Commissioner, at least 10 days before the person votes the securities acquired;

(4)        An acquisition of securities by gift, unless the gift is made for the purpose of circumventing this section, if the acquiring person files notice of acquisition of control with the Commissioner, in the form required by the Commissioner, at least 10 days before the person votes the securities acquired; or

(5)        A transaction exempted by the Commissioner by rules, orders, or declaratory rulings because (i) the transaction is not within the purposes of this Article, or (ii) regulation of the transaction is not necessary or appropriate to achieve the objectives of this Article.

(d)        Information provided under the provisions of subsection (c) of this section shall be subject to G.S. 53‑348(c), and persons providing that information shall be subject to G.S. 53‑348(d).

(e)        Upon receiving a notice described in subsection (c) of this section, the Commissioner may, on or before the tenth day after the acquiring person files the notice, notify the acquiring person of objection to the voting of securities by the acquiring person or of a request for further information concerning the acquisition of control. If the Commissioner notifies the acquiring person of the objection or request for further information, the acquiring person may vote the shares only on approval by the Commissioner and:

(1)        The acquiring person shall follow the procedures prescribed in this Subpart for an application to acquire control of a State trust company;

(2)        The Commissioner may request any information that may be requested under the procedures prescribed in this Subpart in connection with an application to acquire control of a State trust company; and

(3)        For purposes of determining a quorum of shareholders of a State trust company, the shares shall be treated as authorized but unissued shares unless (i) the Commissioner approves the application to vote the securities or (ii) the acquiring person no longer has the power to vote the shares, either directly or indirectly. (2001‑263, s. 1.)



§ 53-348. Application regarding acquisition of control.

§ 53‑348.  Application regarding acquisition of control.

(a)        A person seeking approval to acquire control of a State trust company shall file with the Commissioner:

(1)        An application in the form required by the Commissioner;

(2)        Any filing fee required by rule; and

(3)        All information required by rule or that the Commissioner requires in connection with a particular application in order to make an informed decision to approve or reject the proposed acquisition of control.

(b)        If any group of individuals or entities acting in concert seek approval to acquire control, the information the Commissioner may require under the provisions of this Subpart may be required of each member of the group.

(c)        Notwithstanding any laws to the contrary, information bearing on the character or information about the personal finances of an existing or proposed shareholder of a State trust company or other individual is confidential and not subject to public disclosure.

(d)        If a person seeking approval to acquire control is not a North Carolina resident, a North Carolina corporation, or an out‑of‑state corporation qualified to do business in this State, the Commissioner may require the person to appoint a resident agent for service of process. (2001‑263, s. 1.)



§ 53-349. Decision on acquisition of control.

§ 53‑349.  Decision on acquisition of control.

(a)        Not later than the sixtieth day following receipt of the application, the Commissioner shall either approve or deny the proposed acquisition of control.

(b)        The Commissioner may deny an acquisition of control if:

(1)        The financial condition of the person seeking approval to acquire control, or any member of a group seeking approval to acquire control, might jeopardize the financial stability of the State trust company or the interests of its clients;

(2)        Investigation of the character, competence, general fitness, experience, or integrity of the person seeking approval to acquire control, or any member of a group seeking approval to acquire control, shows that the proposed acquisition of control would not be in the best interests of the clients of the State trust company;

(3)        Plans or proposals to operate, liquidate, or sell the State trust company or its assets following the acquisition of control are not in the best interests of the State trust company's clients;

(4)        The State trust company would not be solvent, have adequate equity capital, or be in compliance with the laws of this State after the acquisition of control; or

(5)        The person seeking approval to acquire control has failed to furnish all information required by the Commissioner.

(c)        If an application filed under the provisions of this section is approved by the Commissioner, the transaction may be consummated. Any written commitment from the person seeking approval to acquire control made as a condition for approval of the application is enforceable against the State trust company and the person acquiring control. (2001‑263, s. 1.)



§ 53-350. Appeal.

§ 53‑350.  Appeal.

Any order entered by the Commissioner with respect to an application for acquisition or control of a State trust company shall be subject to review by the Commission for entry of a final agency decision. (2001‑263, s. 1.)



§ 53-351. Report of changes in chief executive officer or directors.

§ 53‑351.  Report of changes in chief executive officer or directors.

Each State trust company shall report to the Commissioner within 48 hours, on the forms and with the information required by the Commissioner, any changes in the chief executive officer or the directors of the State trust company, including in its report a statement of the past and current business and professional affiliations of each new chief executive officer or director. (2001‑263, s. 1.)



§ 53-352. Board of directors.

§ 53‑352.  Board of directors.

(a)        All corporate powers of a State trust company shall be exercised under the authority of, and the business and affairs of a State trust company shall be managed under the direction of, its board of directors. Without the approval of the Commissioner, the board shall consist of not less than five directors. The shareholders of a State trust company, at any shareholders' meeting, may authorize not more than two additional directorships which may be left unfilled and to be filled in the discretion of the directors of the State trust company during the interval between shareholders' meetings. Except as specifically provided otherwise in this section, the number, election, term, and classification of the directors of a State trust company shall be governed by the provisions of Chapter 55 of the General Statutes.

(b)        Before each term to which a person is elected to serve as a director of a State trust company, the person shall submit an affidavit for filing in the minutes of the State trust company stating that the person:

(1)        Accepts the position;

(2)        Will not knowingly violate, or knowingly permit an officer, director, or employee of the State trust company to violate, any law applicable to the conduct of business of the State trust company; and

(3)        Will diligently perform the duties of a director.

(c)        A person designated with a title such as advisory director is not considered a director if that person:

(1)        Is not elected by the shareholders of the State trust company; and

(2)        Does not vote on matters before the board of directors or any committee of the board and is not counted for purposes of determining a quorum of the board or any committee of the board. (2001‑263, s. 1.)



§ 53-353. Required board meetings.

§ 53‑353.  Required board meetings.

The board of directors of a State trust company shall hold at least one regular meeting each quarter. At each regular meeting, the board shall review and approve, or disapprove and correct, the minutes of the prior meeting and review the operations, activities, and financial condition of the State trust company. The board may designate committees from among its members to perform these duties and approve or disapprove the committees' reports at each regular meeting. All material actions of the board shall be recorded in its minutes. (2001‑263, s. 1.)



§ 53-354. Officers.

§ 53‑354.  Officers.

The board of directors shall annually appoint the officers of the State trust company who shall serve at the pleasure of the board. The contract rights of officers, if  any, shall be governed by applicable provisions of Chapter 55 of  the General Statutes and general law. The State trust company shall have a chief executive officer primarily responsible for the execution of board policies and operation of the State trust company. The State trust company also shall  have an officer responsible for the maintenance and storage of all corporate books and records of the State trust company and for required attestation of signatures. These positions shall not be held by the same person. The board may appoint any other officers of the State trust company, including assistants to the officers required by this section, the board considers necessary or appropriate. (2001‑263, s. 1.)



§ 53-355. Certain criminal offenses.

§ 53‑355.  Certain criminal offenses.

(a)        An officer, director, employee, or shareholder of a State trust company commits an offense if the person knowingly:

(1)        Conceals information or a fact, or removes, destroys, or conceals a book or record of the State trust company for the purpose of concealing information or a fact, from the Commissioner or an agent of the Commissioner; or

(2)        For the purpose of concealing information or a fact, removes or destroys any book or record of the State trust company that is material to a pending or anticipated legal or administrative proceeding.

(b)        An officer, director, or employee of a State trust company commits an offense if the person knowingly makes a false entry in the books or records or in any report or statement of the State trust company.

(c)        An offense under the provisions of this section shall be a Class H felony. (2001‑263, s. 1.)



§ 53-356. Responsibility of directors.

§ 53‑356.  Responsibility of directors.

(a)        The standard of conduct for directors shall be as set forth in G.S. 55‑8‑30.

(b)        Any director of a State trust company who shall knowingly violate, or who shall knowingly permit to be violated by any officers, agents, or employees of such State trust company, any of the provisions of this Article shall be held personally and individually liable for all damages which the State trust company, its shareholders, or any other person has sustained in consequence of the violation. Any aggrieved shareholder of any State trust company in liquidation may prosecute an action for the enforcement of the provisions of this section. Only one such action may be brought. The procedure shall follow, as much as possible, that prescribed by Article 3 of Chapter 44A of the General Statutes, relative to suits on bonds of contractors with municipal corporations. (2001‑263, s. 1.)



§ 53-357. Record keeping.

§ 53‑357.  Record keeping.

A State trust company shall keep its fiduciary records separate and distinct from its other records. The fiduciary records shall contain all material information relative to each account as appropriate under the circumstances. (2001‑263, s. 1.)



§ 53-358. Bonding requirements; reports of apparent crime.

§ 53‑358.  Bonding requirements; reports of apparent crime.

(a)        The board of directors of a State trust company shall require protection and indemnity for the State trust company and its clients in amounts established by rules, orders, or declaratory rulings of the Commissioner, or otherwise in reasonable amounts, against dishonesty, fraud, defalcation, forgery, theft, and other similar insurable losses, with corporate insurance or surety companies:

(1)        Authorized to do business in this State; or

(2)        Acceptable to the Commissioner and otherwise lawfully permitted to issue coverage against those losses in this State.

(b)        Except as otherwise provided by rules, orders, or declaratory rulings of the Commissioner, coverage required under subsection (a) of this section shall include each director, officer, and employee of the State trust company without regard to whether the person receives salary or other compensation.

(c)        A State trust company that is the victim of a robbery, has a shortage of corporate or account assets in excess of five thousand dollars ($5,000), or is the victim of an apparent or suspected misapplication of its corporate property or account assets in any amount shall report the robbery, shortage, or apparent or suspected misapplication to the Commissioner within 48 hours after the time it is discovered. The initial report may be oral if a written report is made promptly following the oral report. Neither the State trust company nor any director, officer, employee, or agent of the State trust company is subject to any liability for providing any information in any such report in good faith. (2001‑263, s. 1.)



§ 53-359. Merger, share exchange, or asset transfer authority.

§ 53‑359.  Merger, share exchange, or asset transfer authority.

(a)        With the approval of the Commissioner, a State trust company may merge or exchange its shares with, or acquire or be acquired through a merger or share exchange with, another company, or may transfer to another company all or substantially all of its assets and liabilities, or may acquire from another company all or substantially all of its assets and liabilities.

(b)        A merger or share exchange authorized by subsection (a) of this section, shall be governed by Article 11 of Chapter 55 of the General Statutes and G.S. 53‑17. An acquisition or transfer of assets authorized by subsection (a) of this section shall be governed by Article 12 of Chapter 55 of the General Statutes and G.S. 53‑17. (2001‑263, s. 1.)



§ 53-360. Merger, share exchange, or asset transfer application.

§ 53‑360.  Merger, share exchange, or asset transfer application.

(a)        A copy of the proposed articles of merger or share exchange, or asset transfer agreement, and an application in the form required by the Commissioner, shall be filed with the Commissioner. The Commissioner shall investigate the condition of the parties proposing to engage in the merger, share exchange, or asset transfer and may require the submission of additional information.

(b)        The Commissioner may approve the merger or share exchange if:

(1)        Each resulting trust institution will be solvent and have adequate capitalization;

(2)        Each resulting trust institution appears able and ready to comply substantially with the statutes and rules relative to its organization;

(3)        Each resulting State trust company will be a "domestic corporation" as that term is defined in G.S. 55‑1‑40(4);

(4)        All fiduciary obligations and liabilities of each trust institution that is a party to the merger, share exchange, or asset transfer have been discharged properly or otherwise have been or will be assumed or retained properly by a person;

(5)        Each surviving, new, acquiring, or transferring party that is not authorized to engage in trust business will not engage in trust business and appears able and ready to comply substantially with applicable laws and rules; and

(6)        All conditions imposed by the Commissioner have been satisfied or otherwise resolved. (2001‑263, s. 1.)



§ 53-361. Notice and investigation of merger, share exchange, or asset transfer; decision, hearing, and appeal.

§ 53‑361.  Notice and investigation of merger, share exchange, or asset transfer; decision, hearing, and appeal.

(a)        The Commissioner shall notify the parties to the proposed merger, share exchange, or asset transfer when the application is complete and all required fees have been paid. Promptly following this notification, the parties shall provide notice to clients who may be affected by the proposed merger, share exchange, or asset transfer in the form and manner specified by the Commissioner.

(b)        At the expense of the parties to the proposed merger, share exchange, or asset transfer, the Commissioner may investigate the proposed transaction, including the character of the proposed directors, officers, and principal shareholders of each resulting trust institution and of any other person proposed to succeed to the accounts of the applying institutions. Notwithstanding any laws to the contrary, information bearing on the character or information about the personal finances of an existing or proposed organizer, officer, director, or shareholder is confidential and not subject to public disclosure.

(c)        Based on the application and investigation, the Commissioner shall enter an order approving or denying approval of the proposed merger, share exchange, or asset transfer not later than the sixtieth day following the date the Commissioner notifies the parties that the application is complete, unless extraordinary circumstances require a longer period of review.

(d)        Any written commitment made by a person proposing to engage in the merger, share exchange, or asset transfer as a condition for approval of the application is enforceable against that person.

(e)        Any order entered by the Commissioner under the provisions of this section shall be subject to review by the Commission for entry of a final agency decision. (2001‑263, s. 1.)



§ 53-362. Rights of dissenters to mergers, share exchanges, or asset transfers.

§ 53‑362.  Rights of dissenters to mergers, share exchanges, or asset transfers.

A shareholder of a State trust company may dissent from the proposed merger, share exchange, or asset transfer to the extent allowed under, and by following the procedures prescribed by, Article 13 of Chapter 55 of the General Statutes. (2001‑263, s. 1.)



§ 53-363. Private trust companies.

Subpart E. Private Trust Companies.

§ 53‑363.  Private trust companies.

(a)        The following definitions apply in this Subpart:

(1)        "Designated relative" means the individual required to be named in the application under G.S. 53‑364(a)(5) requesting an exemption from certain provisions of this Act pursuant to G.S. 53‑364.

(2)        "Family member" means the designated relative and

a.         Any individual within the fifth degree of lineal kinship to the designated relative computed in accordance with G.S. 104A‑1;

b.         Any individual within the ninth degree of collateral kinship to the designated relative computed in accordance with G.S. 104A‑1;

c.         The spouse of the designated relative and of any individual qualifying as a family member under sub‑subdivision a. and b. of this subdivision;

d.         A company controlled by one or more family members;

e.         A trust established by (i) a family member or (ii) an individual who is not a family member if income or principal of the trust could be distributed currently to or for the benefit of a family member;

f.          The estate of a family member; or

g.         A charitable foundation or other charitable entity created by a family member.

For purposes of this subdivision, a legally adopted individual shall be treated as a natural child of the adoptive parents.

(3)        "Transact business with the general public" means to engage in any sales, solicitations, arrangements, agreements, or transactions to provide trust business services, whether or not for a fee, commission, or other type of remuneration, to more than 35 persons who are not family members, except that rules, orders, or declaratory rulings of the Commissioner may provide for other circumstances in which a State trust company either does or does not transact business with the general public. For the purposes of this subdivision, an estate, a trust, or any other legal entity having multiple beneficiaries or owners shall be deemed to constitute one person.

(b)        A private trust company engaging in trust business in this State shall comply with all provisions of this Article applicable to a State trust company unless expressly exempted from this Article by the Commissioner pursuant to this section or prior to the enactment of this Article.

(c)        A private trust company or proposed private trust company may request in writing that it be exempted from specified provisions of G.S. 53‑333(b), 53‑337(a), 53‑340, 53‑341, 53‑342, 53‑345, 53‑346, and 53‑394(b). The Commissioner may grant the exemption request in whole or in part. The Commissioner also may issue rules, orders, or declaratory rulings granting exemptions to all private trust companies, or to private trust companies that meet specified conditions.

(d)        The Commissioner may examine or investigate the private trust company or proposed private trust company in connection with the application for exemption. Unless the application presents novel or unusual questions, the Commissioner shall approve or deny the application for exemption no later than the sixty‑first day after the date the Commissioner considers the application complete and accepted for filing. The Commissioner may require the submission of additional information in order to make an informed decision to approve or reject the proposed exemption.

(e)        Any exemption granted under the provisions of this section may be made subject to conditions or limitations imposed by the Commissioner consistent with this Subpart, and those conditions or limitations shall be included in an order.

(f)         Rules, orders, or declaratory rulings of the Commissioner may provide for other circumstances that justify exemption from specific provisions of this Article, specifying the provisions of this Act that are subject to the exemption request, and establishing procedures and requirements for obtaining, maintaining, or revoking exemptions. (2001‑263, s. 1.)



§ 53-364. Requirements to apply for and maintain status as a private trust company.

§ 53‑364.  Requirements to apply for and maintain status as a private trust company.

(a)        A private trust company or a proposed private trust company requesting an exemption from the provisions of this Article pursuant to G.S. 53‑363 shall file an application with the Commissioner, in the form required by the Commissioner, containing, preceded, or accompanied by:

(1)        An application fee as set by rules of the Commissioner;

(2)        A statement under oath of the reasons for requesting the exemption;

(3)        A statement under oath showing that the private trust company is not currently transacting business with the general public and that the company will not transact business with the general public without the approval of the Commissioner;

(4)        A listing of the specific provisions of the Act from which exemption is requested; and

(5)        The name of the designated relative whose relationship to other individuals determines whether the individuals are family members under G.S. 53‑363(a)(2). The designated relative must be living and 18 years of age or older at the time the application is made.

(b)        The Commissioner may make further inquiry and investigation as the Commissioner deems appropriate. Notwithstanding any other law to the contrary, information bearing on actual or proposed accounts of the private trust company or proposed private trust company applying for the exemption is confidential and not subject to public disclosure.

(c)        To maintain its status as a private trust company and to maintain any exemptions from the provisions of this Article granted by the Commissioner, a private trust company shall file with the Commissioner an annual certification that it is in compliance with the provisions of this Subpart and the conditions and limitations of all exemptions granted. This annual certification shall be filed in the form required by the Commissioner and accompanied by any fee required by the Commissioner by rule. The annual certification shall be filed on or before December 31 of each year. The Commissioner may examine or investigate the private trust company periodically as necessary to verify the certification.

(d)        In any transaction involving a private trust company for which an application is required under G.S. 53‑360, any exemption from the provisions of this Article granted to the private trust company shall automatically terminate upon the consummation of the transaction unless the Commissioner approves the continuation of the exemption.

(e)        The Commissioner may revoke any exemption from the provisions of this Article granted to a private trust company in the following circumstances:

(1)        An officer or director of the private trust company makes a false statement under oath on any document required to be filed by this Article or by any rules or orders of the Commissioner;

(2)        The private trust company fails to submit to an examination as required by G.S. 53‑367;

(3)        An officer or director of the private trust company withholds requested information from the Commissioner; or

(4)        The private trust company violates any provision of this Subpart or fails to meet any condition on which the exemption is based.

(f)         If the Commissioner determines from examination or other credible evidence that a private trust company has violated any of the requirements of this Subpart or fails to meet any condition or limitation on which an exemption from the provisions of this Article is based, the Commissioner may by personal delivery or registered or certified mail, return receipt requested, notify the private trust company that the private trust company's exemptions from the provisions of this Article will be revoked unless the private trust company corrects the violation or failure or shows cause why any exemptions should not be revoked. The notification shall state grounds for the revocation with reasonable certainty and shall advise of an opportunity for a hearing. The notice shall state the date upon which the revocation shall become effective absent a correction or showing of cause why the exemption should not be revoked, which shall not be before the thirtieth day after the date the notification is mailed or delivered, except as provided in subsection (g) of this section. The revocation shall take effect for the private trust company on the date stated in the notice if the private trust company does not request a hearing in writing before the effective date. After the revocation takes effect, the private trust company shall be subject to all of the requirements and provisions of this Article applicable to a State trust company.

(g)        If the Commissioner determines from examination or other credible evidence that a private trust company appears to be engaging or attempting to engage in acts intended, designed, or likely to deceive or defraud the public, the Commissioner may shorten or eliminate the 30‑day notice period specified in subsection (f) of this section, but shall promptly afford a subsequent hearing upon request to rescind the action taken.

(h)        If the private trust company does not comply with all of the provisions of this Article or correct any failure to meet any condition or limitation on which an exemption is based within the notice period specified in subsection (f) of this section, the Commissioner may institute any action or remedy prescribed by this Article or any applicable rule. (2001‑263, s. 1.)



§ 53-365. Conversion to public trust company.

§ 53‑365.  Conversion to public trust company.

(a)        Before transacting business with the general public, a private trust company shall file a notice on a form prescribed by the Commissioner, which shall set forth the name of the private trust company and an acknowledgment that any exemption granted or otherwise applicable to the private trust company pursuant to G.S. 53‑363 shall cease to apply once the Commissioner terminates private trust company status. The private trust company shall furnish a copy of the resolution adopted by its board of directors authorizing the private trust company to commence transacting business with the general public, and shall pay the filing fee, if any, prescribed by rule of the Commissioner.

(b)        The private trust company may commence transacting business with the general public on the thirty‑first day after the date the Commissioner receives the notice, unless the Commissioner:

(1)        Establishes an earlier or later date;

(2)        Notifies the private trust company that the notice raises issues that require additional information or additional time for analysis; or

(3)        Disapproves the termination of private trust company status.

(c)        If the Commissioner gives a notification described in subdivision (2) of subsection (b) of this section, the private trust company status may be terminated only on approval by the Commissioner.

(d)        The Commissioner may deny approval of the proposed termination of private trust company status if the Commissioner finds that the private trust company lacks sufficient resources to undertake the proposed conversion without adversely affecting its safety or soundness or if the Commissioner determines that the private trust company could not within a reasonable period be in compliance with any provision of this Article from which it previously had been exempted pursuant to G.S. 53‑363. (2001‑263, s. 1.)



§ 53-366. Applicability of other laws to authorized trust institutions; status of State trust company.

Part 4. Applicable Law; Enforcement Actions.

Subpart A. Supervision and Examination.

§ 53‑366.  Applicability of other laws to authorized trust institutions; status of State trust company.

(a)        Except as otherwise provided in this Article, the following provisions of this Chapter shall apply to authorized trust institutions:

(1)        G.S. 53‑14;

(2)        G.S. 53‑16;

(3)        G.S. 53‑17;

(4)        G.S. 53‑68;

(5)        G.S. 53‑77.3;

(6)        G.S. 53‑85;

(7)        Article 8 of this Chapter, except where it clearly appears from the context that a particular provision is not applicable to trust business or trust marketing, and except that the provisions of this Article shall apply in lieu of:

a.         G.S. 53‑95;

b.         G.S. 53‑104;

c.         G.S. 53‑105;

d.         G.S. 53‑106; and

e.         G.S. 53‑107.1(a), (b) and (d).

(8)        Article 9 of this Chapter, except where it clearly appears from the context that a particular provision is not applicable to trust business or trust marketing, and except that the provisions of this Article shall apply in lieu of G.S. 53‑119.

(9)        Article 10 of this Chapter, except where it clearly appears from the context that a particular provision is not applicable to trust business or trust marketing, and except that the provisions of this Article shall apply in lieu of G.S. 53‑135, and except that G.S. 53‑131 and G.S. 53‑132 shall not apply to authorized trust institutions.

(10)      Article 14 of this Chapter.

(b)        Rules adopted by the Commissioner to implement those provisions of this Chapter made applicable to authorized trust institutions by subsection (a) of this section also shall apply to authorized trust institutions unless the rules are inconsistent with this Article or it clearly appears from the context that a particular provision is inapplicable to trust business or trust marketing.

(c)        Activities of authorized trust institutions for clients shall not be considered the sale or issuance of checks under G.S. 53‑194.

(d)        Until the Commissioner has issued new rules governing State trust companies, State trust companies shall be governed by rules issued by the Commissioner for banks acting in a fiduciary capacity, except to the extent the rules are inconsistent with this Article or it clearly appears from the context that a particular provision is inapplicable to the business of a State trust company.

(e)        Notwithstanding any other provision of this Chapter, a State trust company:

(1)        Is a "banking entity" for purposes of G.S. 53‑127;

(2)        Is a "bank" for purposes of laws made applicable to authorized trust institutions in this section and for purposes of G.S. 53‑277.

(3)        Is a trust company organized and doing business under the laws of the State of North Carolina, a substantial part of the business of which is exercising fiduciary powers similar to those permitted national banks under authority of the Comptroller of the Currency, and which is subject by law to supervision and examination by the Commissioner as a banking institution; and

(4)        Is a financial institution similar to a bank.

(f)         In the case of a State trust company controlled by a company that has declared itself to be a "financial holding company" under 12 U.S.C. § 1843(l)(1)(C)(i), deposits held for an account shall be deemed to be "trust funds" within the meaning of 12 U.S.C. § 1813(p) unless all fiduciary duties with respect to the account are explicitly disclaimed. This subsection does not prescribe the nature or extend the scope of any fiduciary duties; the nature and extent of any fiduciary duties with respect to deposits held for accounts shall be as provided by the instruments and laws applicable to those accounts.

(g)        Subject to any limitations contained in this Article, an authorized trust institution is a "trust company", a "corporate trustee", a "corporate fiduciary", and a "corporation acting in a fiduciary capacity", as such and similar terms are used in the General Statutes, except where it clearly appears from the context in which those terms are used that a different meaning is intended. (2001‑263, s. 1.)



§ 53-367. Commissioner shall have supervision over authorized trust institutions and shall examine.

§ 53‑367.  Commissioner shall have supervision over authorized trust institutions and shall examine.

Every authorized trust institution shall be under the supervision of the Commissioner. The Commissioner may periodically examine and require reports from authorized trust institutions, and shall execute and enforce, through examiners and any other agents as are now or may hereafter be created or appointed, all laws and all rules, orders, and declaratory rulings relating to authorized trust institutions. All authorized trust institutions shall conduct their business in a manner consistent with all laws and all rules, orders, and declaratory rulings that may be adopted or issued by the Commissioner relating to authorized trust institutions. (2001‑263, s. 1.)



§ 53-368. Assessment of State trust companies.

§ 53‑368.  Assessment of State trust companies.

(a)        For the purpose of operating and maintaining the office of the Commissioner, each State trust company shall pay into the office of the Commissioner, within 10 days after notice, an annual assessment of ten thousand dollars ($10,000) plus one dollar ($1.00) per one hundred thousand dollars ($100,000) of assets held for its accounts, exclusive of nonsecuritized real estate interests. For purposes of this assessment, the amount of assets held for accounts shall be determined as of the close of business on December 31 of each year.

(b)        If an application for merger, share exchange, sale of assets, change of control, conversion, or a similar transaction occasions an examination or if the Commissioner determines that the financial condition or manner of operation of a State trust company warrants further examination or an increased level of supervision, a State trust company may be subject to an additional assessment not to exceed the amount required of all State trust companies by subsection (a) of this section.

(c)        Except as set forth in this section, fees and assessments of a State trust company shall be governed by G.S. 53‑122. Fees and assessments collected under the provisions of this section shall be considered to be part of the total fees collected under G.S. 53‑122(d). (2001‑263, s. 1; 2007‑55, s. 2.)



§ 53-369. Administrative orders; penalties for violation; increase of equity capital.

Subpart B. Enforcement Orders; Trust Company Management.

§ 53‑369.  Administrative orders; penalties for violation; increase of equity capital.

(a)        In addition to any other powers conferred by this Chapter, the Commissioner may:

(1)        Order any authorized trust institution, or affiliate thereof, or any director, officer, or employee of an authorized trust institution, to cease and desist violating any provision of this Article or any rule issued thereunder.

(2)        Order any authorized trust institution, or affiliate thereof, or any director, officer, or employee of an authorized trust institution, to cease and desist from a course of conduct that is unsafe or unsound and which is likely to cause insolvency or dissipation of the assets of an authorized trust institution, or is likely to jeopardize or otherwise seriously prejudice the interests of the clients, creditors, shareholders, or the public in their relationships with the authorized trust institution.

(3)        Order any company to cease engaging in unauthorized trust activity.

(4)        Enter orders described in G.S. 53‑321, 53‑327, and 53‑343.

(b)        The Commissioner may impose a civil money penalty of not more than one thousand dollars ($1,000) for each violation of an order issued under subdivision (1) of subsection (a) of this section. The Commissioner may impose a civil money penalty of not more than five hundred dollars ($500.00) per day for each violation of a cease and desist order issued under subdivision (2) or (3) of subsection (a) or this section. The clear proceeds of civil money penalties imposed pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(c)        The Commissioner may order that a State trust company in a hazardous condition increase its equity capital to a level that is adequate for the safe and sound conduct of its business. The order shall specify the period of time for meeting the requirement to increase equity capital, which period of time may be extended by further order of the Commissioner. (2001‑263, s. 1.)



§ 53-370. Notice and opportunity for hearing.

§ 53‑370.  Notice and opportunity for hearing.

Consistent with Chapter 150B of the General Statutes, notice and opportunity for hearing shall be provided before the Commissioner may act under the provisions of this Subpart. In cases involving extraordinary circumstances requiring immediate action, however, the Commissioner may take action without a hearing, but shall promptly afford a subsequent hearing upon request to rescind the action taken. (2001‑263, s. 1.)



§ 53-371. Removal of directors, officers, and employees.

§ 53‑371.  Removal of directors, officers, and employees.

The Commissioner may require the immediate removal from office of any officer, director, or employee of any State trust company, who shall be found to be dishonest, incompetent, or reckless in the management of the affairs of the State trust company, or who persistently violates the laws of this State or the rules, orders, and declaratory rulings issued by the Commissioner. (2001‑263, s. 1.)



§ 53-372. Required vote of shareholders.

Part 5. Dissolution and Receivership; Conservatorship; Jeopardized State Trust Companies.

Subpart A. Voluntary Dissolution and Liquidation.

§ 53‑372.  Required vote of shareholders.

With the approval of the Commissioner, a State trust company may go into voluntary liquidation, be closed, and surrender its charter and franchise as a corporation of this State by the affirmative vote of its shareholders owning two‑thirds of its stock. (2001‑263, s. 1.)



§ 53-373. Corporate procedure.

§ 53‑373.  Corporate procedure.

Shareholder action to liquidate a State trust company shall be taken at a meeting of the shareholders duly called by resolution of the board of directors. Notice of the meeting, stating the purpose of the meeting, shall be mailed to each shareholder, addressed to the shareholder's last known residence at least 10 days prior to the date of the meeting. If the shareholders, by the required vote, elect to liquidate a trust company, a certified copy of all proceedings of the meeting at which the action was taken, verified by the oath of the president and secretary, shall be transmitted to the Commissioner for approval. (2001‑263, s. 1.)



§ 53-374. Authority to liquidate; publication.

§ 53‑374.  Authority to liquidate; publication.

If the Commissioner approves the liquidation, the Commissioner shall issue to the State trust company, under the Commissioner's seal, a permit for liquidation. No permit shall be issued by the Commissioner until the Commissioner is satisfied that provision has been made by the State trust company to satisfy and pay off all creditors and to transfer all client accounts and fiduciary records to successor fiduciaries in the manner provided by G.S. 53‑383(c). If not so satisfied, the Commissioner shall refuse to issue a permit, and shall be authorized to take possession of the State trust company and its assets and business and to hold and liquidate the State trust company in the manner provided in this Part. When the Commissioner approves the voluntary liquidation of a State trust company, the directors of the State trust company shall notify clients of the State trust company in the manner prescribed by the Commissioner and shall cause to be published in a newspaper in the county in which the principal office of the trust company is located, or if no newspaper is published in that county, then in a newspaper having a general circulation in that county, a notice that the State trust company is closing down its affairs and going into liquidation and that creditors of the State trust company shall present their claims for payment. The notice shall be published once a week for four consecutive weeks. (2001‑263, s. 1.)



§ 53-375. Examination and reports.

§ 53‑375.  Examination and reports.

When any State trust company is in the process of voluntary liquidation, it shall be subject to examination by the Commissioner and shall furnish any reports required by the Commissioner. (2001‑263, s. 1.)



§ 53-376. Unclaimed property.

§ 53‑376.  Unclaimed property.

All unclaimed property remaining with a State trust company voluntarily liquidated under the provisions of this Subpart shall be subject to the provisions of Chapter 116B of the General Statutes. (2001‑263, s. 1.)



§ 53-377. When Commissioner may take charge.

Subpart B. Seizure by Commissioner; Involuntary Dissolution and Liquidation.

§ 53‑377.  When Commissioner may take charge.

The Commissioner may take possession of the business and property of any State trust company whenever it appears that the trust company:

(1)        Is in a hazardous condition;

(2)        Has become insolvent or is in substantial danger of becoming insolvent;

(3)        Has sold or attempted to sell substantially all of its assets or has merged or attempted to merge its business with another entity without meeting the requirements of this Article;

(4)        Has dissolved or liquidated or attempted to dissolve or liquidate without meeting the requirements of this Article; or

(5)        Has suspended operations. (2001‑263, s. 1.)



§ 53-378. Directors may act.

§ 53‑378.  Directors may act.

A State trust company may place its assets and business under the control of the Commissioner by a resolution of a majority of its directors upon notice to the Commissioner, and, upon taking possession of the State trust company, the Commissioner shall retain possession thereof until the State trust company is authorized by the Commissioner to resume business or until the affairs of the State trust company are fully liquidated as provided in this Subpart. No State trust company shall make any general assignment for the benefit of its creditors except by surrendering possession of its assets to the Commissioner as provided in this Subpart; and any other purported general assignment for the benefit of creditors by a State trust company shall be void. (2001‑263, s. 1.)



§ 53-379. Notice of seizure; bar to attachment of liens.

§ 53‑379.  Notice of seizure; bar to attachment of liens.

When the Commissioner takes possession of any State trust company under G.S. 53‑377 or G.S. 53‑378, the Commissioner shall, within 48 hours, file with the clerk of the superior court in the county where the principal office of the State trust company is located a notice of the action which shall state the reason for the action, and which shall be deemed the equivalent of a summons and complaint against the State trust company in an action in the superior court except that it shall not be necessary to serve the notice. The taking possession of any State trust company shall be effective on the date when the authority is first exercised and from and after that time all assets and property of the State trust company, of whatever nature, shall be deemed to be in possession of the Commissioner, and the exercise of the authority shall operate as a bar to any attachment or other legal proceeding against the State trust company or its assets. After the Commissioner's exercise of authority, no lien shall attach in any manner binding or affecting any of the assets of the State trust company, and every purported transfer or assignment made thereafter by the State trust company, or by its authority, of the whole or any part of its assets, shall be null and void; and the Commissioner shall be substituted in place of the State trust company in any civil actions or proceedings pending at the time of the exercise of the authority. (2001‑263, s. 1.)



§ 53-380. Notice to trust institutions, corporations, and others holding assets; existing liens.

§ 53‑380.  Notice to trust institutions, corporations, and others holding assets; existing liens.

Upon taking possession of the assets and business of any State trust company, the Commissioner shall forthwith give notice, by mail or otherwise, of the action to all banks, clearing corporations, brokers, trust institutions, or other persons or corporations holding, or having in possession, any assets of the State trust company. No lien against any assets of the State trust company shall be enforced in any manner other than as provided in this Article after the Commissioner has taken possession of the State trust company. (2001‑263, s. 1.)



§ 53-381. Permission to resume business.

§ 53‑381.  Permission to resume business.

(a)        After the Commissioner has taken possession of a State trust company under the provisions of this Subpart, the State trust company may resume business only upon approval and subject to terms and conditions specified by the Commissioner.

(b)        When possession of a State trust company has been taken pursuant to either G.S. 53‑377 or G.S. 53‑378, the terms and conditions under which it may resume business shall be fully stated in writing, and a copy thereof shall be filed with the clerk of superior court of the county in which the action is pending.

(c)        Notwithstanding subsections (a) and (b) of this section, no State trust company possessed by the Commissioner under the provisions of this Article shall resume trust business unless and until the State trust company has been completely restored to solvency and it clearly appears to the Commissioner that the State trust company may be reopened with safety to the clients, creditors, and shareholders of the State trust company and to the public.

(d)        If the Commissioner determines that the State trust company shall not resume business, the State trust company shall be liquidated in accordance with the provisions of this Part and shall cancel the charter and revoke the license of the State trust company as provided in G.S. 53‑414. (2001‑263, s. 1.)



§ 53-382. Remedy for seizure; answer to notice; injunction; appeal; and motions.

§ 53‑382.  Remedy for seizure; answer to notice; injunction; appeal; and motions.

(a)        Whenever any State trust company of which the Commissioner has taken possession under G.S. 53‑377 shall deem itself aggrieved thereby, it may file an answer to the notice as in other civil actions and may also, upon notice to the Commissioner, apply to the resident or presiding judge of the superior court for an injunction to enjoin further proceedings by the Commissioner. The judge of the superior court may cite the Commissioner to show cause why further proceedings should not be enjoined and, after hearing the allegations and proof of the parties with respect to the condition of the State trust company, may dismiss an application for injunction or may enjoin further proceedings under the provisions of this section by the Commissioner. If the judge enjoins further action of the Commissioner and permits the reopening of the State trust company, the judge may require of the State trust company a surety bond as the judge deems necessary, payable to the Commissioner for the sole benefit of the creditors and clients of the State trust company and upon any terms the judge deems proper. Either party has the right to appeal a decision as in other civil actions.

(b)        The State trust company or any person interested may be heard by motion as to actions taken or proposed to be taken by the Commissioner, but the judge hearing the motion shall enter an order as in the judge's discretion will best serve the parties interested. (2001‑263, s. 1.)



§ 53-383. Collection of debts and claims; Commissioner succeeds to all property of the State trust company.

§ 53‑383.  Collection of debts and claims; Commissioner succeeds to all property of the State trust company.

(a)        Upon taking possession of the assets and business of any State trust company, the Commissioner is authorized to collect all money due the State trust company and to do any other acts necessary to conserve its assets and property. The Commissioner shall collect all debts due and claims belonging to the State trust company, and by order of the court may sell, compromise, or compound any bad or doubtful debt or claim or sell the real and personal property of the State trust company on any terms provided by the order. Where the sale is made under power contained in any mortgage or lien bond or other paper wherein the title is retained for sale and the terms of sale set out, sale may be made under that authority.

(b)        Upon taking possession of any State trust company under the provisions of this section, the Commissioner shall have the possession and the right to the possession of all the property, assets, choses in action, rights, and privileges of the State trust company. The property rights and privileges shall vest in the Commissioner absolutely for the purpose of liquidating, selling, or conveying the property rights and privileges, together with all other incidental rights, privileges, and powers necessary for the right of conveyance and sale.

(c)        Upon taking possession of any State trust company under the provisions of this section, the Commissioner shall administer each account of the State trust company on a temporary basis until either (i) a successor to the State trust company is appointed or the account is terminated in the manner provided by the terms of its governing instrument consistent with applicable law, or by applicable law in the absence of a provision in the governing instrument, or (ii)  the Commissioner has granted the State trust company permission to resume business under the provisions of G.S. 53‑381. The Commissioner may take appropriate steps for the appointment of successors or termination of accounts as the Commissioner deems necessary as to some or all of the accounts of the State trust company. If the governing instrument or other applicable law do not prescribe methods for appointing successors, or if the methods prescribed are unfeasible, the applicable law for appointment of a successor shall be as set forth in G.S. 53‑399.

(d)        The officers and directors of any State trust company that is in the possession of the Commissioner under this Part shall not exercise any powers declared by this Subpart to be vested in the Commissioner. (2001‑263, s. 1.)



§ 53-384. Bond of the Commissioner; surety; condition; minimum penalty.

§ 53‑384.  Bond of the Commissioner; surety; condition; minimum penalty.

Upon taking possession of any State trust company, the Commissioner shall execute and file a bond payable to this State for the benefit of creditors, clients, and shareholders of the State trust company, with some surety company as surety thereon, with the clerk of the superior court of the county in which the action is pending, conditioned upon the faithful performance of all duties imposed upon the Commissioner under the provisions of this Subpart with respect to the State trust company, the penal sum of the bond to be fixed by order of the Commissioner, which in no case shall be less than two hundred fifty thousand dollars ($250,000). Any person interested, by motion in the pending action, shall be heard by the resident or presiding judge of the superior court as to the sufficiency of the bond. The judge hearing the motion may fix the bond. (2001‑263, s. 1.)



§ 53-385. Inventory.

§ 53‑385.  Inventory.

Within 90 days after the filing of a notice described in G.S. 53‑279, the Commissioner shall file an inventory of the assets and liabilities, not including assets and liabilities held in accounts of the State trust company, of the State trust company. A copy of the inventory shall be filed with the clerk of the superior court of the county in which the action is pending, and a copy shall be kept on file with the State trust company. The inventory shall be open for inspection during usual business hours, provided that nothing herein shall require the State trust company to remain open unnecessarily. (2001‑263, s. 1.)



§ 53-386. Notice and time for filing claims.

§ 53‑386.  Notice and time for filing claims.

Notice shall be given by advertisement once a week for four consecutive weeks in a newspaper published in the county where the principal office of the State trust company is located, or if no newspaper is published in the county, then in some newspaper having a general circulation in the county, calling on all persons who may have claims against the State trust company to present them to the Commissioner at the principal office of the State trust company, and within the time to be specified in the notice which time shall not be less than 90 days from the date of the first publication. A copy of this notice shall be mailed to all persons whose names appear as creditors upon the books of the State trust company. Affidavit by the Commissioner to the effect that the notice was mailed shall be conclusive evidence thereof. For purposes of this section, clients and accounts of the State trust company shall not be considered creditors of the State trust company as to the assets held by the State trust company for the benefit of its accounts. (2001‑263, s. 1.)



§ 53-387. Power to reject claims; notice; affidavit of service; action on claims.

§ 53‑387.  Power to reject claims; notice; affidavit of service; action on claims.

If the Commissioner doubts the validity of any claim, the Commissioner may reject the claim, in whole or in part, and serve notice of the rejection upon the claimant, either personally or by certified mail, and an affidavit of the service of the notice shall be filed in the office of the clerk of the superior court of the county in which the action is pending and shall be conclusive evidence of the notice. Any action or suit upon a rejected claim shall be brought by the claimant against the Commissioner in the superior court of the county in which the action is pending within 90 days after service, or the action or suit shall be barred. Objections to any claim not rejected by the Commissioner may be made by any person interested by filing the objection in the pending action and by serving a copy thereof on the Commissioner. The Commissioner, after investigation, shall either allow the objection and reject the claim, or disallow the objection. If the objection is not allowed and the claim is not rejected, the Commissioner shall file a notice in the pending action and serve the notice upon the person making the claim and the person objecting to the claim. Within 10 days after the notice is filed, the person filing objection by motion in the pending action may question the validity of the claim, and the questions of law and issues of fact shall thereupon be determined as in other civil actions. (2001‑263, s. 1.)



§ 53-388. List of claims presented, copies, and proviso.

§ 53‑388.  List of claims presented, copies, and proviso.

Upon the expiration of the time fixed for presentation of claims, the Commissioner shall make a full and complete list of the claims presented, including and specifying any claims that have been rejected. One copy shall be filed in the office of the clerk of the superior court of the county in which the action is pending, and one copy shall be kept on file with the inventory in the principal office of the State trust company for examination. Any indebtedness against any State trust company which has been established or recognized as a valid liability of the State trust company before it went into liquidation, for which no claimant has filed claim, or any liability for which a claim has been filed and rejected, shall be listed by the Commissioner in the office of the clerk of the superior court of the county in which the action is pending. Any claim that may be presented after the expiration of the time fixed for the presentation of claims in the notice provided in G.S. 53‑386 shall, if allowed, share pro rata in the distribution but only as to those assets of the State trust company in the hands of the Commissioner that are undistributed at the time the claim is presented. (2001‑263, s. 1.)



§ 53-389. Declaration of dividends; order of preference in distribution.

§ 53‑389.  Declaration of dividends; order of preference in distribution.

(a)        At any time after the expiration of the date fixed by the Commissioner for the presentation of claims against the State trust company, and from time to time thereafter, the Commissioner may declare and pay dividends to the creditors and shareholders of the State trust company. In paying and calculating dividends, all disputed claims shall be taken into account, but no dividend shall be paid upon the disputed claims until the claims have been finally determined. The following shall be the order of preference in the distribution of the assets of any State trust company liquidated hereunder:

(1)        State, county, and federal taxes owed and fees due the Commissioner other than those due under the provisions of this Subpart;

(2)        Wages and salaries due officers and employees of the State trust company for a period of not more than four months;

(3)        Expenses of liquidation, including those described in G.S. 53‑391 and G.S. 53‑395;

(4)        Amounts due creditors, honoring the priorities of valid security interests and subject to orders of the court concerning disputes among creditors;

(5)        Amounts due shareholders.

(b)        A statement of all dividends paid shall be filed in the office of the clerk of the superior court of the county in which the action is pending, and the statements shall show the expenses deducted and the disputed claims in determining dividends. (2001‑263, s. 1.)



§ 53-390. Deposit of funds collected.

§ 53‑390.  Deposit of funds collected.

All funds collected by the Commissioner, in liquidating any State trust company, shall be deposited from time to time in a bank as may be selected by the Commissioner and shall be subject to withdrawal by check of the Commissioner. (2001‑263, s. 1.)



§ 53-391. Employment of counsel, accountants, and other experts; compensation.

§ 53‑391.  Employment of counsel, accountants, and other experts; compensation.

The Commissioner, for the purpose of exercising any power under the provisions of this Subpart, may (i) employ any liquidating agents, attorneys, accountants, consultants, and clerks necessary to properly conduct the business of or liquidate and distribute the assets of a State trust company; (ii) fix the compensation for the agents, attorneys, accountants, consultants, and clerks; and (iii) pay the compensation of those persons out of the assets of the State trust company. Provided, that all expenditures described in this section shall be approved by the resident or presiding judge in the county in which the action is pending. Payments made by the Commissioner pursuant to this section shall not be subject to the requirements of Article  3 of Chapter 143 of the General Statutes. As used in this Subpart, the term "Commissioner" includes the Commissioner's duly appointed agents. (2001‑263, s. 1.)



§ 53-392. Unclaimed dividends held in trust.

§ 53‑392.  Unclaimed dividends held in trust.

Unclaimed dividends for claims described in subdivisions (a)(1) through (a)(4) of G.S. 53‑389 shall be held by the Commissioner in trust for the claimants to whom the dividends are owed; and the dividends so held by the Commissioner shall be paid over to the persons entitled to the dividends when they furnish satisfactory evidence of their right to the dividends. In case of doubtful or conflicting claims, the Commissioner may apply to the superior court, by motion in the pending action, for an order from the resident or presiding judge of the superior court directing the payment of the dividends so claimed. Issues of fact raised by motion may, upon request of any claimant, be determined as in other civil actions. Interest earned on any unclaimed dividends so held shall be applied toward defraying the expenses incurred in the distribution of the unclaimed dividends. The balance of interest, if any, shall be deposited and held as other funds to the credit of the Commissioner. After the Commissioner has held any unclaimed dividends in trust under the provisions of this statute for the creditors of the liquidated State trust company for a period of three years following the resumption of business by or cancellation of the charter of the State trust company, the unclaimed dividends shall be subject to the provisions of Chapter 116B of the General Statutes. Upon payment of unclaimed dividends to the State Treasurer, the Commissioner shall be fully discharged from all further liability therefor. (2001‑263, s. 1.)



§ 53-393. Action by the Commissioner following full settlement.

§ 53‑393.  Action by the Commissioner following full settlement.

Whenever the Commissioner has paid all duly proven and allowed claims described in subdivisions (a)(1) through (a)(4) of G.S. 53‑389, has made proper provision for unclaimed and unpaid and disputed claims, and has other assets of the State trust company, the Commissioner shall, unless the State trust company is granted permission to resume business in accordance with G.S. 53‑381, call a meeting of the shareholders of the State trust company by giving notice thereof by publication once a week for four consecutive weeks in a newspaper published in the county, or if no newspaper is published in the county, then in a newspaper having general circulation in the county, and by mailing a copy of the notice to each shareholder's address as it appears on the books of the State trust company. Affidavit of the mailing of the notice herein required and of the newspaper as to the publication shall be conclusive evidence of notice hereunder. At the meeting, any shareholders may be represented by proxy and the shareholders shall elect, by a majority vote of the shares present, an agent or agents who shall be authorized to receive from the Commissioner all the remaining assets of the State trust company. The shareholders also may specify the means of resolving disputes between multiple agents and appointing successors to the agent or agents. The Commissioner shall cause to be transferred and delivered to the agent, or agents, all the remaining assets of the State trust company. The Commissioner shall thereupon cause to be filed in the office of the clerk of the superior court of the county in which the action is pending a full and complete report of all transactions showing the assets of the State trust company so transferred together with the name of the agent or agents giving receipt for the assets; and the filing of the report shall act as a full and complete discharge of the Commissioner from all further liabilities to the shareholders of the State trust company by reason of the liquidation of the State trust company. The agent shall convert the assets coming into the agent's hands into cash, except as otherwise provided by the court upon motion in the cause made by a shareholder of the State trust company, and shall make distribution to the shareholders of the State trust company as herein provided. The agent shall file semiannually a report of all transactions with the superior court of the county in which the State trust company is located, and with the Commissioner, and shall be allowed for the services such fees, not in excess of five percent (5%) of receipts and disbursements, as may be fixed by the court. In case of death, removal, or refusal to act of any agent or agents elected by the shareholders, the Commissioner or any interested person may seek an order from the resident or presiding judge in the county in which the action is pending appointing a successor to the agent or agents as determined by the shareholders or, if no method was set forth by the shareholders, as determined by the court to be in the best interests of the shareholders. The court in its discretion may either appoint a successor or order the call of a further meeting of shareholders for the election of a successor and make any orders that are appropriate. (2001‑263, s. 1.)



§ 53-394. Annual report of the Commissioner; items included; reports of condition of State trust companies.

§ 53‑394.  Annual report of the Commissioner; items included; reports of condition of State trust companies.

(a)        The Commissioner shall file, as a part of an annual report to the Governor, a list of the names of any State trust companies of which possession was taken and liquidated in the preceding year, the sum of unclaimed assets with respect to each State trust company, and all depositories of all sums coming into the hands of the Commissioner under the provisions of this Part.

(b)        The Commissioner shall, from time to time, compile and make available for public inspection reports showing the condition of State trust companies. (2001‑263, s. 1.)



§ 53-395. Compensation of the Commissioner's office.

§ 53‑395.  Compensation of the Commissioner's office.

The office of the Commissioner, for services rendered in connection with the duties described in this Subpart, shall be entitled to actual expenses incurred in connection with the liquidation of each State trust company, including a reasonable sum for the time of the examiners and other agents of the Commissioner. The Commissioner may adopt rules or orders for fixing these expenses. (2001‑263, s. 1.)



§ 53-396. Exclusive method of liquidation.

§ 53‑396.  Exclusive method of liquidation.

No State trust company shall be liquidated other than as provided in this Part. (2001‑263, s. 1.)



§ 53-397. Disposition of books and records.

§ 53‑397.  Disposition of books and records.

All fiduciary records relating to the administration of particular accounts shall be turned over to the successors in charge of administration of the accounts. All other books, papers, and records of a State trust company that has been finally liquidated shall be deposited by the receiver in the office of the clerk of the superior court of the county in which the action is pending, or in any other place as in the clerk's judgment, after consultation with the Commissioner, will provide for the proper safekeeping and protection of those books, papers, and records. Such books, papers, and records shall be held subject to the orders of the clerk of the superior court of the county in which the action is pending, including orders necessary for preserving the confidentiality of any information relating to accounts contained in those books, papers, and records. (2001‑263, s. 1.)



§ 53-398. Destruction of books and records.

§ 53‑398.  Destruction of books and records.

(a)        After the expiration of five years from the date of filing, in the office of the clerk of the superior court of the county in which the action is pending, of a final order approving the liquidation of a State trust company and the delivery to the clerk or into the clerk's custody of books, papers, records of the State trust company, the books, papers, and records may be destroyed by the clerk of the superior court of the county in which the action is pending.

(b)        After five years from the filing by the Commissioner of a final report of liquidation of any insolvent State trust company, the Commissioner, by and with the consent of the Commission, may destroy the records of any State trust company held in the office of the Commissioner in connection with the liquidation of the State trust company. However, in connection with any unpaid dividends, the Commissioner shall preserve the records or other evidence of indebtedness of the State trust company with reference to the unpaid dividends until the dividends have been paid.

(c)        Nothing in this section shall be construed to authorize the destruction by the clerk of superior court of any county or by the Commissioner of any of the formal records of liquidation or the records made in the office of the Commissioner with reference to the liquidation. (2001‑263, s. 1.)



§ 53-399. Petition for new trustee.

§ 53‑399.  Petition for new trustee.

Any person interested in any account, either as trustee, beneficiary, client, or otherwise, may petition the clerk of superior court of the county in which court accountings are filed or, if there is no such county, the county in which the account is being administered, for a new trustee or other successor to a State trust company in all cases in which use of the procedures set forth in this Part are employed. The petition and the order appointing a new trustee or other successor may relate to any number of accounts administered by the State trust company. Except as specified in this section, the procedure shall be as provided in Chapter 36A of the General Statutes for the appointment of successor trustees. (2001‑263, s. 1.)



§ 53-400. Report to the Secretary of State.

§ 53‑400.  Report to the Secretary of State.

The Commissioner shall, on or before the first day of each year, file with the Secretary of State a report showing any State trust companies under liquidation in this State  and the names of any auditors or attorneys employed in connection with the liquidation of these State trust companies, together with the amounts paid or contracted to be paid to each of the auditors or attorneys. If any attorney has been employed on a fee contingent upon recovery, the report shall set forth the material terms of the fee arrangements. (2001‑263, s. 1.)

=cx=ctC=sph Conservatorship.



§ 53-401. Provisions for conservator; duties and powers.

Subpart C. Conservatorship.

§ 53‑401.  Provisions for conservator; duties and powers.

Whenever the Commissioner deems it necessary in order to conserve the assets of a State trust company for the benefit of clients or creditors, the Commissioner may appoint a conservator for the State trust company and require of the conservator a bond with any surety the Commissioner deems necessary and proper in an amount deemed sufficient by the Commissioner. The conservator, under the direction of the Commissioner, shall take possession of the fiduciary records and other books, records, and assets of every description of the State trust company placed under conservatorship and take actions necessary to conserve those assets pending further disposition of its business as provided by law. Except as provided in G.S. 53‑405, the conservator shall have all rights, powers, and privileges, subject to the approval of the Commissioner, now possessed by or given to the Commissioner under the provisions of Subpart B and Subpart D of this Part. All expenses of the conservator shall be paid out of the assets of the State trust company under conservatorship and shall be a lien thereon which shall be prior to any other lien provided by law. The compensation of the conservator shall be determined by the Commissioner and shall be based on the time and experience of the conservator and the complexity of the conservatorship. Compensation of the conservator shall not be subject to the requirements of Article 3 of Chapter 143 of the General Statutes. (2001‑263, s. 1.)



§ 53-402. Examination.

§ 53‑402.  Examination.

The Commissioner shall examine the affairs of a State trust company placed under conservatorship in the manner deemed necessary by the Commissioner to oversee the conservatorship. (2001‑263, s. 1.)



§ 53-403. Termination of conservatorship.

§ 53‑403.  Termination of conservatorship.

If the Commissioner is satisfied that the conservatorship may be terminated with safety to the clients, creditors, and shareholders of the State trust company, and to the public, the Commissioner may terminate the conservatorship of a State trust company and permit the company to resume the transaction of its business, subject to such terms, conditions, restrictions, and limitations as the Commissioner prescribes. (2001‑263, s. 1.)



§ 53-404. Rights and liabilities of conservator.

§ 53‑404.  Rights and liabilities of conservator.

A conservator appointed pursuant to the provisions of this Subpart is subject to the provisions of G.S. 53‑331 and to the penalties prescribed by G.S. 53‑129 and G.S. 53‑355. (2001‑263, s. 1.)



§ 53-405. Naming of conservator not liquidation.

§ 53‑405.  Naming of conservator not liquidation.

No power conferred in this Subpart upon the Commissioner, when exercised, shall be deemed as an act of possession for the purposes of liquidation; and whenever the Commissioner shall, with reference to any State trust company for which a conservator is appointed, deem that liquidation is necessary, the Commissioner shall exercise the powers for the purposes of liquidation as provided in Subpart B of Part 5 of this Article. (2001‑263, s. 1.)



§ 53-406. Sale of assets by board of jeopardized State trust company.

Subpart D. Sale of Assets; Issuance of Preferred Stock by Jeopardized State Trust Company.

§ 53‑406.  Sale of assets by board of jeopardized State trust company.

(a)        With the Commissioner's approval, the board of directors of a jeopardized State trust company, acting without shareholder approval and notwithstanding any other provision of this Article or any other law, or any of the provisions of the articles of incorporation or bylaws of the State trust company, may cause the State trust company to sell to one or more buyers all or substantially all of its assets, including the right to control and act as fiduciary for accounts established with the trust company, if the Commissioner finds:

(1)        The interests of the State trust company's clients, creditors, and shareholders are jeopardized by the continued operation of the State trust company; and

(2)        The sale is in the best interests of the State trust company's clients and creditors.

(b)        Sales under the provisions of this section shall include assumptions and promises by one or more buyers to pay or otherwise discharge, except as provided in G.S. 53‑407:

(1)        All of the State trust company's liabilities to clients and creditors;

(2)        All of the State trust company's liabilities for salaries of the State trust company's employees incurred before the date of the sale;

(3)        Expenses incurred by the Commissioner arising out of the supervision or sale of the State trust company; and

(4)        Taxes owed and fees and assessments due the Commissioner's office.

(c)        This section does not limit the power of a State trust company to buy and sell assets in the ordinary course of business.

(d)        This section does not affect the Commissioner's right to take action under another law or sale under other provisions of this Article. (2001‑263, s. 1.)



§ 53-407. Authority to act as disbursing agent.

§ 53‑407.  Authority to act as disbursing agent.

If a purchasing trust institution acts under a written agency contract that (i) is approved by the Commissioner; (ii) specifically names each creditor and the amount to be paid each; and (iii) limits the agency to the purely ministerial act of paying creditors the amounts due them as determined by the selling institution and does not involve discretionary duties or authority other than the identification of the creditors named, then the purchasing trust institution:

(1)        May rely on the contract of agency and the instructions included in it; and

(2)        Is not responsible for:

a.         Any error made by the selling institution in determining its liabilities, the creditors to whom the liabilities are due, or the amounts due the creditors; or

b.         Any preference that results from the payments made under the contract of agency and the instructions included in it. (2001‑263, s. 1.)



§ 53-408. Payment to creditors.

§ 53‑408.  Payment to creditors.

Payment to a creditor of the selling institution of the amount to be paid under the terms of a contract of agency described in G.S. 53‑407 may be made by the purchasing trust company by (i) opening an agency account in the name of the creditor; (ii) crediting the account with the amount to be paid the creditor under the terms of the agency contract; and (iii) mailing or personally delivering a duplicate ticket evidencing the credit to the creditor at the creditor's address shown in the records of the selling institution. (2001‑263, s. 1.)



§ 53-409. Issuance of preferred shares by jeopardized trust company.

§ 53‑409.  Issuance of preferred shares by jeopardized trust company.

Notwithstanding any other provisions of this Article or any other laws, and notwithstanding any of the provisions of its articles of incorporation or bylaws, any jeopardized State trust company may, with the approval of the Commissioner, and by vote of shareholders owning a majority of the shares of such State trust company, upon not less than two days' notice given by registered mail pursuant to action taken at a meeting of its board of directors (which may be held upon not less than one day's notice) issue shares of preferred stock in such amount, with such voting rights, with such preferences, at such dividend rate, and with such other rights and limitations as shall be approved by the Commissioner. A copy of the minutes of such directors' and shareholders' meetings, certified by the proper officer and under the corporate seal of the State trust company, and accompanied by the written approval of the Commissioner, shall be immediately filed in the office of the Secretary of State, and when so filed, shall be deemed and treated as an amendment to the articles of incorporation of such State trust company. For purposes of this section, a State trust company shall be considered jeopardized when it is critical that the State trust company obtain additional equity capital to avoid, or to cease to be in, a hazardous condition, and other means of raising additional equity capital do not appear to be feasible. No issue of preferred shares shall be valid until the amount of all shares so issued shall have been paid for in full in cash, except as may otherwise be specifically approved by the Commissioner. The provisions of this section do not limit the authority of a State trust company to issue shares as provided under other applicable law. (2001‑263, s. 1.)



§ 53-410. Commissioner to act under authority of the Commission.

Part 6. Authority, Hearings, Enforcement, and Severability.

§ 53‑410.  Commissioner to act under authority of the Commission.

All the powers, duties, and functions granted to or imposed upon the Commissioner by law shall be exercised under the direction and supervision of the Commission. Wherever provision is made in this Article authorizing and permitting the Commissioner to make rules, the words "the Commissioner" shall be construed to mean the Commission. (2001‑263, s. 1.)



§ 53-411. Rules.

§ 53‑411.  Rules.

The Commission may adopt rules in accordance with Chapter 150B of the General Statutes to carry out the provisions of this Article relating to authorized trust institutions and to ensure safe and conservative management of authorized trust institutions under its supervision, taking into consideration the appropriate interests of the clients, creditors, shareholders, and the public in their relations with the authorized trust institutions. (2001‑263, s. 1.)



§ 53-412. Commissioner hearings; appeals.

§ 53‑412.  Commissioner hearings; appeals.

(a)        This section does not grant a right to a hearing to a person that is not otherwise granted by governing law.

(b)        The Commissioner may convene a hearing to receive evidence and argument regarding any matter before the Commissioner for decision or review under the provisions of this Article. The hearing shall be conducted in accordance with Article 3A of Chapter 150B of the General Statutes.

(c)        Disputes over decisions and actions of the Commissioner under the provisions of this Article shall be "contested cases" as defined in G.S. 150B‑2(2).

(d)        Except as expressly provided otherwise by this Chapter, an order of the Commissioner may be appealed, in writing, to the Commission for review, pursuant to G.S. 53‑92(d). The Commission may affirm, modify, or reverse a decision of the Commissioner.

(e)        Petitions for judicial review from the Commission shall be made to the Wake County Superior Court and shall proceed as provided in G.S. 53‑92(d).  (2001‑263, s. 1; 2009‑57, s. 11.)



§ 53-413. Civil enforcement.

§ 53‑413.  Civil enforcement.

The Commissioner may bring any appropriate civil action against any person the Commissioner believes has committed or is about to commit a violation of this Article or a rule, order, or declaratory ruling of the Commissioner pertaining to this Article. (2001‑263, s. 1.)



§ 53-414. Cancellation of charter.

§ 53‑414.  Cancellation of charter.

Whenever a merger, share exchange, sale of assets, liquidation, or other transaction occurs by which a State trust company ceases to exist or ceases to be eligible for a charter, the Commissioner shall cancel the State trust company's charter, revoke its license, and provide notice of the revocation in the manner provided in G.S. 53‑163. The filing, in the office of the Secretary of State, of a certified copy of the cancellation under seal of the Commissioner shall authorize the cancellation of the charter of the State trust company, subject, however, to its continued existence, as provided by this Article and the general law relative to corporations, for the purpose of winding up and liquidating its business and affairs. (2001‑263, s. 1.)



§ 53-415. Severability.

§ 53‑415.  Severability.

If any provision of this Article, or its application, is found by any court of competent jurisdiction in the United States to be invalid as to any trust institution or other person or circumstance, or to be superseded by federal law, the provision shall be deemed modified only to the extent and only in the particular circumstances necessary to render the provision valid, and the remaining provisions of this Article shall not be affected and shall continue to apply to any trust institution or other person or circumstance. (2001‑263, s. 1.)



§ 53-416. Reserved for future codification purposes.

§ 53‑416.  Reserved for future codification purposes.



§ 53-417. Reserved for future codification purposes.

§ 53‑417.  Reserved for future codification purposes.



§ 53-418. Reserved for future codification purposes.

§ 53‑418.  Reserved for future codification purposes.



§ 53-419. Reserved for future codification purposes.

§ 53‑419.  Reserved for future codification purposes.



§ 53-420. Affiliate transfers authorized; procedure.

Part 7. Affiliate Transfers; Agent Appointments.

§ 53‑420.  Affiliate transfers authorized; procedure.

(a)        A trust institution may make an affiliate transfer of one or more accounts subject to the provisions of this Part unless the provisions governing the account explicitly provide that an affiliate transfer shall not be made.

(b)        The affiliate transfer shall be made pursuant to a written agreement between the transferring trust institution and the transferee trust institution.

(c)        Between 90 and 30 days prior to the proposed date of the affiliate transfer, the transferring trust institution shall give written notice of the proposed affiliate transfer to all clients and other persons to whom the transferring trust institution last sent reports or statements for the account or to whom the next regular report or statement would be sent. The notice shall include the following information:

(1)        A brief description of the proposed affiliate transfer.

(2)        The client's right to object in writing to the affiliate transfer, and the physical and mailing addresses to which the written objection may be sent; the transferring trust institution also may provide electronic mail or facsimile addresses, or both, as additional methods for giving written notice of objection.

(3)        The date upon which the affiliate transfer is proposed to be effective.

(4)        The identity, mailing address, and telephone number of one or more employees of the transferee trust institution who can respond to inquiries if the affiliate transfer is complete.

(5)        The identity, mailing address, and telephone number of one or more employees of the transferring trust institution who can respond to inquiries about the proposed affiliate transfer.

(d)        Notices shall be sent to the addresses for clients or their representatives on record with the transferring trust institution and shall be effective upon receipt. Notices shall be deemed received three days after they have been posted for mailing with the United States Postal Service or deposited for delivery with a reputable courier service, with all postage or delivery charges prepaid. (2005‑274, s. 2.)



§ 53-421. Objection to affiliate transfer.

§ 53‑421.  Objection to affiliate transfer.

If a client, or a person acting on behalf of the client, delivers a written objection to the affiliate transfer to the transferring trust institution at anytime prior to the date of the affiliate transfer, the transferring trust institution shall exclude that account from the affiliate transfer unless the objection is withdrawn. An objection to an affiliate transfer shall not affect the right of the transferring trust institution to continue to administer the account or to seek to transfer the account pursuant to the documents and law governing the account. (2005‑274, s. 2.)



§ 53-422. Effect of affiliate transfer.

§ 53‑422.  Effect of affiliate transfer.

(a)        Following an affiliate transfer, the transferee trust institution shall have all of the rights, powers, privileges, appointments, accounts, and designations of the transferring trust institution and shall be deemed successor to the transferring trust institution in any deed, trust, agreement, filing, instrument, notice, certificate, pleading, or other document related to the account.

(b)        Following an affiliate transfer, the transferee trust institution is responsible for the performance of all duties, responsibilities, and obligations related to an account subject to the affiliate transfer.

(c)        The affiliate transfer does not limit the transferring trust institution's liability for any of its acts as fiduciary.

(d)        Unless the affiliate transfer is authorized by the documents governing the account, the transferring trust institution remains liable and responsible, while affiliated with the transferee trust institution, for the transferee trust institution's administration of accounts subject to an affiliate transfer. For purposes of this subsection, an affiliate transfer of an account made in reliance on subsection (e) of this section shall not be deemed to be authorized by the documents governing the account.

(e)        Except as explicitly provided in provisions or laws governing accounts:

(1)        Qualifications for administration such as capital, assets, assets under management, or similar standards set forth in documents or laws governing the account may be satisfied by the combined financial resources of the transferring trust institution and the transferee trust institution.

(2)        Standards relating to the location or charter of the trust institution administering the account may be satisfied by the transferring trust institution or the transferee trust institution.

(f)         Nothing in this Part shall be construed to impair any right of a trust institution to resign from administration of an account, or the right of a trust institution or a person interested in the account to seek the appointment of a replacement.

(g)        Neither the rights of creditors to nor any liens upon the property held in an account shall be impaired by an affiliate transfer.

(h)        Any claim or proceeding by or against the transferring trust institution pending at the time of the affiliate transfer may proceed as if the affiliate transfer had not taken place. (2005‑274, s. 2.)



§ 53-423. Trust institution as agent.

§ 53‑423.  Trust institution as agent.

A trust institution may appoint another trust institution that is its affiliate as its agent for the performance of acts, obligations, and responsibilities with respect to any account. In that event, the trust institution shall remain fully responsible and liable with respect to all actions of the affiliated trust institution as if those actions were performed by the trust institution. Except as explicitly provided in documents or laws governing an account, appointment of an affiliate agent is not:

(1)        An impermissible delegation of responsibility or duty by the appointing trust institution.

(2)        A transfer or relinquishment of account powers by the appointing institution.

(3)        A resignation or disqualification from the account by the appointing trust institution. (2005‑274, s. 2.)



§ 53-424. Construction.

§ 53‑424.  Construction.

(a)        Except as expressly provided in this Part, nothing in this Part shall be construed to amend or modify the laws of this State governing the establishment or administration of accounts or the actions of trust institutions.

(b)        An affiliate transfer is not, in itself, a transfer of substantially all of the transferring trust institution's assets and liabilities.

(c)        Except as explicitly provided by the documents governing the account, neither an affiliate transfer nor an agency appointment under G.S. 53‑423 shall be subject to any provision of law requiring court approval for removal of fiduciary funds from this State.

(d)        Except as explicitly provided by the documents governing the account, an affiliate transfer, but not an agency appointment, shall be subject to any provision of law requiring notice of a transfer of the principal place of administration of the account. The manner or timing of a notice required under G.S. 53‑420(c) may be altered to comport with any provision of law requiring notice of a transfer of the principal place of administration of the account. (2005‑274, ss. 2, 3.)



§ 53-425. Definitions.

Article 25.

Asset‑Backed Securities Facilitation.

§ 53‑425.  Definitions.

The following definitions apply in this Article:

(1)        Beneficial interest.  Debt or equity interests or obligations of any type that are issued by a special purpose entity and entitle the holder of the interest or obligation to receive payments that depend primarily on the cash flow from financial assets owned by the special purpose entity.

(2)        Financial asset.  Cash or a contract or instrument that conveys to an entity a contractual right to receive cash or another financial instrument from another entity.

(3)        Securitization.  The issuance by a special purpose entity of evidences of beneficial interest that meets one of the following criteria:

a.         Its most senior class at the time of issuance is rated in one of the four highest categories assigned to long‑term debt or in an equivalent short‑term category (within either of which there may be sub‑categories or graduations indicating relative standing) by one or more nationally recognized rating organizations.

b.         It is sold in transactions by an issuer not involving any public offering under section 4 of the Securities Act of 1933 (15 U.S.C. 77d), as amended, or in transactions exempt from registration under the Securities Act of 1933 pursuant to Regulation S issued in accordance with the Act, or any successor regulations issued under the Act.

(4)        Special purpose entity.  A trust, corporation, limited liability company, or other entity demonstrably distinct from the transferor that is primarily engaged in acquiring and holding (or transferring to another special purpose entity) financial assets, and in activities related or incidental thereto, in connection with the issuance by the special purpose entity (or by another special purpose entity that acquires financial assets directly or indirectly from the special purpose entity) of evidences of beneficial interests.

(5)        Transferor.  A financial institution insured by the Federal Deposit Insurance Corporation. (2002‑88, s. 1; 2002‑159, s. 33.)



§ 53-426. Waiver of equity of redemption.

§ 53‑426.  Waiver of equity of redemption.

(a)        Notwithstanding any other provision of law, except to the extent otherwise set forth in the transaction documents relating to a securitization, all of the following apply:

(1)        Any property, assets, or rights purported to be transferred, in whole or in part, in a securitization or in connection with a securitization are considered no longer the property, assets, or rights of the transferor, to the extent purported to be transferred.

(2)        A transferor in the securitization, its creditors, and, in any insolvency proceeding with respect to the transferor or the transferor's property, a bankruptcy trustee, receiver, debtor, debtor in possession, or similar person, to the extent the transfer is governed by State law, has no rights, legal or equitable, to reacquire, reclaim, recover, repudiate, disaffirm, redeem, or recharacterize as property of the transferor any property, assets, or rights purported to be transferred to the special purpose entity, in whole or in part, by the transferor.

(3)        In the event of a bankruptcy, receivership, or other insolvency proceeding with respect to the transferor or the transferor's property, to the extent the transfer of property, assets, and rights are governed by State law, the property, assets, and rights are not considered part of the transferor's property, assets, rights, or estate.

(b)        Nothing in this Article:

(1)        Requires any securitization to be treated as a sale for federal or state tax purposes;

(2)        Precludes the treatment of any securitization as debt for federal or state tax purposes; or

(3)        Changes any applicable laws relating to the perfection and priority of security or ownership interests of persons other than the transferor, any hypothetical lien creditor of the transferor, or, in the event of a bankruptcy, receivership, or other insolvency proceeding with respect to the transferor or its property, a bankruptcy trustee, receiver, debtor, debtor in possession, or other similar person. (2002‑88, s. 1; 2002‑159, s. 33.)






Chapter 53A - Business Development Corporations and North Carolina Capital Resource Corporations.

§§ 53A-1 through 53A-19: Repealed by Session Laws 1995, c. 46, s. 1.

Chapter 53A.

Business Development Corporations and North Carolina Capital Resource Corporations.

Article 1.

Business Development Corporations.

§§ 53A‑1 through 53A‑19:  Repealed by Session Laws 1995, c.  46, s. 1.



§§ 53A-20 to 53A-34: Expired.

Article 2.

North Carolina Capital Resource Corporations.

§§ 53A‑20 to 53A‑34:  Expired.



§ 53A-35. Short Title.

Article 3.

North Carolina Enterprise Corporations.

§ 53A‑35.  Short Title.

This Article shall be known and may be cited as the North Carolina Enterprise Corporation Act. (1987 (Reg. Sess., 1988), c. 882, s. 1.)



§ 53A-36. Legislative findings and purpose.

§ 53A‑36.  Legislative findings and purpose.

(a)        The General Assembly finds and declares that there exists in the State of North Carolina a serious shortage of mezzanine finance capital and credit available for investment in rural areas in the State.  This shortage of mezzanine finance capital and credit is severe throughout the rural areas of the State, has persisted for a number of years, and constitutes a grave threat to the welfare and prosperity of all residents of the State.

(b)        The General Assembly finds and declares further that private enterprise and existing federal and State governmental programs have not adequately alleviated the severe shortage of mezzanine finance capital and credit available for investments in rural areas in the State.

(c)        The General Assembly finds and declares that it is a matter of grave public necessity that North Carolina Enterprise Corporations be authorized to be created and to be empowered to alleviate these severe shortages of mezzanine finance capital and credit for investment in rural areas of the State.  North Carolina Enterprise Corporations shall help eliminate barriers to rural economic development by providing mezzanine finance capital and credit, and other types of financing as appropriate, to businesses in rural areas that have been unable to obtain sufficient financing through traditional financial institutions. (1987 (Reg. Sess., 1988), c. 882, s. 1.)



§ 53A-37. Definitions.

§ 53A‑37.  Definitions.

The following definitions apply in this Article:

(1)        Business.  A corporation, partnership, association, or sole proprietorship operated for profit.

(2)        Equity security.  Common stock, preferred stock, an interest in a partnership, subordinated debt, or a warrant that is convertible into, or entitles the holder to receive upon its exercise, common stock, preferred stock, or an interest in a partnership.

(3)        Mezzanine finance.  An investment in the equity securities or subordinated debt of a Qualified North Carolina Business.

(4)        Qualified North Carolina Business.  A business whose headquarters and principal business operations are located in North Carolina and which, together with its affiliates on a consolidated basis, had gross income during the immediately preceding fiscal year, determined in accordance with generally accepted accounting principles without taking into account extraordinary items, of less than forty million dollars ($40,000,000).

(5)        Rural areas.  Any county in North Carolina which does not include within its boundaries a city, as defined by G.S. 160A‑1(2), with a population greater than one percent (1%) of the population of North Carolina.

(6)        Security.  A security as defined in G.S. 78A‑2(11).

(7)        Subordinated debt.  Indebtedness that is or will be subordinated to other indebtedness of the issuer. Subordinated debt may be convertible into common stock, preferred stock, or an interest in a partnership.

(8)        Traditional Financial Institutions.  Corporations or associations chartered under Chapters 53 or 54B of the General Statutes. (1987 (Reg. Sess., 1988), c. 882, s. 1.)



§ 53A-38. Incorporation authorized.

§ 53A‑38.  Incorporation authorized.

(a)        One or more persons, a majority of whom are residents of this State, may, by filing a certificate of incorporation as provided in subsection (b), incorporate a North Carolina Enterprise Corporation under the provisions of this Article.

(b)        Persons who wish to associate themselves for the purpose of establishing a North Carolina Enterprise Corporation shall file a certificate of incorporation with the Secretary of State.  The certificate shall be in accordance with G.S. 55‑7. (1987 (Reg. Sess., 1988), c. 882, s. 1.)



§ 53A-39. Purpose.

§ 53A‑39.  Purpose.

The purpose of a North Carolina Enterprise Corporation shall be to promote, stimulate, develop, and advance economic prosperity and stimulate job creation in North Carolina's rural areas primarily through mezzanine finance investments in Qualified North Carolina Businesses.  To stimulate development broadly across the State, a North Carolina Enterprise Corporation, to the maximum extent feasible consistent with sound business practices, will make mezzanine financing and other types of financing available to small businesses and to businesses located throughout all the rural areas of North Carolina. (1987 (Reg. Sess., 1988), c. 882, s. 1.)



§ 53A-40. Corporate name.

§ 53A‑40.  Corporate name.

The name of the corporation shall include the words "North Carolina Enterprise Corporation". (1987 (Reg. Sess., 1988), c. 882, s. 1.)



§ 53A-41. Governing law.

§ 53A‑41.  Governing law.

Except as otherwise provided in this Article, a North Carolina Enterprise Corporation shall be governed by Chapter 55 of the General Statutes. (1987 (Reg. Sess., 1988), c. 882, s. 1.)



§ 53A-42. Powers.

§ 53A‑42.  Powers.

A North Carolina Enterprise Corporation created under this Article shall have all the powers conferred on business corporations by Chapter 55 of the General Statutes. (1987 (Reg. Sess., 1988), c. 882, s. 1.)



§ 53A-43. Primary investments.

§ 53A‑43.  Primary investments.

The primary investments of a North Carolina Enterprise Corporation shall be in Qualified North Carolina Businesses that have significant potential to create jobs and diversify and stabilize the economy of rural areas of this State. (1987 (Reg. Sess., 1988), c. 882, s. 1.)



§ 53A-44. Prohibited investments.

§ 53A‑44.  Prohibited investments.

Investments by a North Carolina Enterprise Corporation shall not be made in any business unless the business can demonstrate to the satisfaction of the North Carolina Enterprise Corporation that the business cannot obtain sufficient financing through traditional financial institutions. (1987 (Reg. Sess., 1988), c. 882, s. 1.)



§ 53A-45. Board of directors.

§ 53A‑45.  Board of directors.

The business and affairs of a North Carolina Enterprise Corporation shall be managed and conducted by a board of directors and by such officers and agents as the corporation by its bylaws shall authorize.  The initial board of directors shall be those listed in the Articles of Incorporation.  At the initial shareholders meeting, and thereafter annually, the voting common stock shareholders shall elect a board of directors comprised of not less than thirteen (13) members in accordance with the following conditions:

(1)        Not less than five (5) members who are employed by the North Carolina banks that invest in the common stock of the North Carolina Enterprise Corporation;

(2)        Not less than five (5) members who are representatives of North Carolina savings and loans, insurance companies, utility companies, endowment funds, public investors, private businesses, private individuals, or others that invest in the common stock of the North Carolina Enterprise Corporation;

(3)        Not less than two (2) members who are the representatives of appropriate public interests, which persons shall not be employed by any bank, entity, or person that owns common stock of the North Carolina Enterprise Corporation;

(4)        One member who is the President or the Chief Executive Officer of the North Carolina Enterprise Corporation. (1987, Reg. Sess., 1988), c. 882, s. 1.)



§ 53A-46: Repealed by Session Laws 1996, Second Extra Session, c. 14, s. 8.

§ 53A‑46:  Repealed by Session Laws 1996, Second Extra Session, c.  14, s. 8.



§ 53A-47. Charter void unless business begun; Article void unless corporation organized.

§ 53A‑47.  Charter void unless business begun; Article void unless corporation organized.

If a corporation organized pursuant to this Article fails to begin business within three years after the effective date of its charter then its charter is void.  If, at the expiration of three years after July 1, 1988, no corporation has been organized pursuant to this Article, then on that date this Article shall expire. (1987 (Reg. Sess., 1988), c. 882, s. 1.)






Chapter 53B - Financial Privacy Act.

§ 53B-1. Short title.

Chapter 53B.

Financial Privacy Act.

§ 53B‑1.  Short title.

This act may be cited as the North Carolina Financial Privacy Act. (1985 (Reg. Sess., 1986), c. 1002, s. 1.)



§ 53B-2. Definitions.

§ 53B‑2.  Definitions.

As used in this Chapter, unless the context otherwise requires, the term:

(1)        "Customer" means a person who has transacted business with a financial institution or has used the services offered by a financial institution.

(2)        "Financial institution" means a banking corporation, trust company, savings and loan association, credit union, or other entity principally engaged in the business of lending money or receiving or soliciting money on deposit.

(3)        "Financial record" means an original of, a copy of, or information derived from, a record held by a financial institution pertaining to a customer's relationship with the financial institution and identified with or identifiable with the customer. Financial record shall not include forged or counterfeit financial instruments or records relating to an account established under a fictitious name or another person's name without proper authorization.

(4)        "Government authority" means an agency or department of the State or of any of its political subdivisions, including any officer, employee, or agent thereof.

(5)        "Government inquiry" means a lawful investigation by a government agency or official proceeding inquiring into a violation of, or failure to comply with, any criminal or civil statute, law, or rule.

(6)        "Supervisory agency" means a State agency or department having the statutory authority to examine the financial condition or business operation of a financial institution. (1985 (Reg. Sess., 1986), c. 1002, s. 1; 2006‑259, s. 14(a).)



§ 53B-3. Public policy.

§ 53B‑3.  Public policy.

It is the policy of this State that financial records should be treated as confidential and that no financial institution may provide to any government authority and no government authority may have access to any financial records except in accordance with the provisions of this Chapter. (1985 (Reg. Sess., 1986), c. 1002, s. 1.)



§ 53B-4. Access to financial records.

§ 53B‑4.  Access to financial records.

Notwithstanding any other provision of law, no government authority may have access to a customer's financial record held by a financial institution unless the financial record is described with reasonable specificity and access is sought pursuant to any of the following:

(1)        Customer authorization that meets the requirements of the Right to Financial Privacy Act § 1104, 12 U.S.C. § 3404, provided, however, a customer authorization received by a State agency or a county department of social services for the purpose of determining eligibility for the programs of public assistance under Chapter 108A of the General Statutes, or for purposes of a government inquiry concerning these same programs of public assistance, cannot be revoked and shall remain valid for 12 months unless a shorter period is specified in the authorization, or a customer authorization that is given by a licensed attorney with respect to an account in which the attorney holds funds as a fiduciary.

(2)        Authorization under G.S. 105‑251 or G.S. 105‑258.

(3)        Search warrant as provided in Article 11 of Chapter 15A of the General Statutes.

(4)        Statutory authority of a supervisory agency to examine or have access to financial records in the exercise of its supervisory, regulatory, or monetary functions with respect to a financial institution.

(5)        The authority granted under G.S. 116B‑72 and G.S. 116B‑75.

(6)        Examination and review by the State Auditor or his authorized representative under G.S. 147‑64.6(c)(9) or G.S. 147‑64.7(a).

(7)        Request by a government authority authorized to buy and sell student loan notes under Article 23 of Chapter 116 of the General Statutes for financial records relating to insured student loans.

(8)        Pending litigation to which the government authority and the customer are parties.

(9)        Subpoena or court order in connection with a grand jury proceeding.

(10)      A writ of execution under Article 28 of Chapter 1 of the General Statutes.

(11)      Other court order or administrative or judicial subpoena authorized by law if the requirements of G.S. 53B‑5 are met.

(12)      The authority granted to the Attorney General under Chapter 75 of the General Statutes.

As used in this section, the term "reasonable specificity" means that degree of specificity reasonable under all the circumstances, and, with respect to requests under G.S. 116B‑72 and G.S. 116B‑75, may include designation by general type or class. (1985 (Reg. Sess., 1986), c. 1002, s. 1; 1999‑460, s. 11; 2006‑259, s. 14(b); 2007‑527, s. 1.)



§ 53B-5. Service on customer certification.

§ 53B‑5.  Service on customer certification.

A government authority may have access to a customer's financial record pursuant to G.S. 53B‑4(11) only if:

(1)        The court order or subpoena describes with reasonable specificity the financial record to which access is sought;

(2)        A copy of the court order or subpoena has been served on the customer pursuant to G.S. 1A‑1, Rule 4 (j) of the N.C. Rules of Civil Procedure or by certified mail to the customer's last known address and the court order or subpoena states the name of the government authority seeking access to the financial record and the purpose for which access is sought;

(3)        The following notice has been served on the customer pursuant to G.S. 1A‑1, Rule 4 (j) of the N.C. Rules of Civil Procedure or by certified mail to the customer's last known address together with the court order or subpoena:

"Records or information held by the financial institution named in the attached process are being sought by government authority in accordance with the North Carolina Financial Privacy Act. You may have rights under the act to challenge access to the records or information. You must, however, act within 10 days from the date this notice was served on you to make a challenge in court or the records or information will be made available. You may wish to employ an attorney to represent you and protect your rights.";

(4)        The customer has not challenged the court order or subpoena within 10 days after service by certified mail which is presumed to be received three days from mailing;

(5)        The government authority has certified in writing to the financial institution that it has complied with the applicable provisions of this Chapter. (1985 (Reg. Sess., 1986), c. 1002, s. 1; 1995, c. 222, s. 1.)



§ 53B-6. Delayed notice.

§ 53B‑6.  Delayed notice.

Upon application of a government authority, a superior court judge may order that the customer notice required by G.S. 53B‑5 be delayed if the court finds there is reason to believe that:

(1)        The financial record to which access is sought is relevant to a legitimate government inquiry; and

(2)        Notice to the customer will:

a.         Endanger life or physical safety of any person;

b.         Result in flight from prosecution;

c.         Lead to intimidation of a witness;

d.         Result in destruction of or tampering with evidence; or

e.         Otherwise seriously jeopardize the government inquiry or an official proceeding or investigation.

A court order granting delay of notice to a customer under this section shall set out the specific facts supporting its findings, specify the period of delay, and direct that the government authority shall serve on the customer at the end of that period a copy of the court order or subpoena and a notice that the records have been furnished. (1985 (Reg. Sess., 1986), c. 1002, s. 1.)



§ 53B-7. Customer challenge.

§ 53B‑7.  Customer challenge.

(a)        Within 10 days after service of a court order or subpoena under this Chapter a customer may apply to the superior court of the county in which he resides for an order quashing or modifying the court order or subpoena. The customer shall deliver or mail a copy of the application to the government authority and the financial institution named in the court order or subpoena. The superior court shall grant or deny the application within 10 days after it is filed.

(b)        Nothing in this Chapter affects the right of a financial institution to challenge a request for financial records by a government authority under existing law. (1985 (Reg. Sess., 1986), c. 1002, s. 1.)



§ 53B-8. Disclosure of financial records.

§ 53B‑8.  Disclosure of financial records.

No financial institution or its officer, employee, or agent may disclose a customer's financial record to a government authority except as provided in this Chapter. This section does not prohibit a financial institution from giving notice of or disclosing a financial record to a government authority, as defined in G.S. 53B‑2(4), to the same extent as is authorized with respect to federal government authorities in the Right to Financial Privacy Act § 1103(d), 12 U.S.C. § 3403(d). Nothing in this section shall prohibit a financial institution or its officer, employee or agent from disclosing, or require the disclosure of, the name, address, and existence of an account of any customer to a government authority that makes a written request stating the reason for the request. Nothing in this Chapter shall prohibit a financial institution or its officer, employee, or agent from notifying a government authority that the financial institution or its officer, employee, or agent has information that may be relevant to a possible violation of law or regulation. The information shall be limited to a description of the suspected illegal activity and the name or other identifying information concerning any individual, corporation, or account involved in the activity. Any financial institution or its officer, employee, or agent making a disclosure of information pursuant to this section shall not be liable to the customer under the laws and rules of the State of North Carolina or any political subdivision of the State for disclosure or for failure to notify the customer of the disclosure. (1985 (Reg. Sess., 1986), c. 1002, s. 1; 1995, c. 222, s. 2; 1998‑119, s. 3.)



§ 53B-9. Duty of financial institutions; fee; limitation of liability.

§ 53B‑9.  Duty of financial institutions; fee; limitation of liability.

(a)        Upon service of a subpoena or court order pursuant to G.S. 53B‑4(1), (3), (9), or (11) and receipt of certification pursuant to G.S. 53B‑5(5), a financial institution shall locate the financial records requested and prepare to make them available to the government authority seeking access to them. Upon receipt of notice that a customer has challenged the court order or subpoena, the financial institution may suspend its efforts to make the records available until after final disposition of the challenge.

(b)        Upon receipt of access to financial records pursuant to G.S. 53B‑4(1), (3), (9), or (11), a government authority shall pay the financial institution that provided the financial records a fee for costs directly incurred in assembling and delivering the financial records. The fee shall be at the rate established pursuant to the Right to Financial Privacy Act § 1115(a), 12 U.S.C. § 3415, and 12 C.F.R. 219.

(c)        A financial institution that discloses a financial record pursuant to this Chapter in good faith reliance upon certification by a government authority pursuant to G.S. 53B‑5(5) is not liable for damages resulting from the disclosure. (1985 (Reg. Sess., 1986), c. 1002, s. 1.)



§ 53B-10. Penalty.

§ 53B‑10.  Penalty.

(a)        Any financial institution disclosing financial records or information contained therein in violation of this Chapter shall be liable to the customer to whom the records relate in an amount equal to the sum of:

(1)        One thousand dollars ($1,000);

(2)        Any actual damages sustained by the customer as a result of the disclosure; and

(3)        Such punitive damages as the court may allow, where the violation is found to have been willful or intentional.

(b)        Any government authority that participates in or induces or solicits a violation of this Chapter shall be liable to the customer to whom the violation relates in the amount set out in subsection (a) above. It shall be a defense to an action under this subsection that the government authority acted in good faith in obtaining and relying upon process issued pursuant to G.S. 53B‑4. (1985 (Reg. Sess., 1986), c. 1002, s. 1.)






Chapter 54 - Cooperative Organizations.

§§ 54-1 through 54-12.1. Repealed by Session Laws 1981, c. 282, s. 1.

Chapter 54.

Cooperative Organizations.

SUBCHAPTER I. BUILDING AND LOAN  ASSOCIATIONS, BUILDING  ASSOCIATIONS AND  SAVINGS AND  LOAN ASSOCIATIONS.

Article 1.

Organization.

§§ 54‑1 through 54‑12.1.  Repealed by Session Laws 1981, c. 282, s. 1.



§§ 54-13 through 54-18.2. Repealed by Session Laws 1981, c. 282, s. 1.

Article 2.

Shares and Shareholders.

§§ 54‑13 through 54‑18.2.  Repealed by Session Laws 1981, c. 282, s. 1.



§§ 54-18.3 through 54-18.6. Repealed by Session Laws 1981, c. 282, s. 1.

Article 2A.

Savings Accounts.

§§ 54‑18.3 through 54‑18.6.  Repealed by Session Laws 1981, c. 282, s. 1.



§§ 54-19 through 54-23. Repealed by Session Laws 1981, c. 282, s. 1.

Article 3.

Loans.

§§ 54‑19 through 54‑23.  Repealed by Session Laws 1981, c. 282, s. 1.



§§ 54-24 through 54-33.3. Repealed by Session Laws 1981, c. 282, s. 1.

Article 4.

Under Control of Administrator of the Savings and Loan Division.

§§ 54‑24 through 54‑33.3.  Repealed by Session Laws 1981, c. 282, s. 1.



§§ 54-34 through 54-41. Repealed by Session Laws 1981, c. 282, s. 1.

Article 5.

Foreign Associations.

§§ 54‑34 through 54‑41.  Repealed by Session Laws 1981, c. 282, s. 1.



§ 54-41.1. Repealed by Session Laws 1981, c. 282, s. 1.

Article 5A.

Reserves.

§ 54‑41.1.  Repealed by Session Laws 1981, c. 282, s. 1.



§§ 54-42 through 54-43: Repealed by Session Laws 1981, c. 282, s. 1.

Article 6.

Withdrawals.

§§ 54‑42 through 54‑43:  Repealed by Session Laws 1981, c.  282, s. 1.



§ 54-44. Repealed by Session Laws 1981, c. 282, s. 1.

Article 7.

Statements of Financial Condition of Associations.

§ 54‑44.  Repealed by Session Laws 1981, c. 282, s. 1.



§§ 54-44.1 through 54-44.14. Repealed by Session Laws 1981, c. 282, s. 1.

Article 7A.

Mutual Deposit Guaranty Associations.

§§ 54‑44.1 through 54‑44.14.  Repealed by Session Laws 1981, c. 282, s. 1.



§ 54-45. Application of term.

SUBCHAPTER II. LAND AND LOAN ASSOCIATIONS.

Article 8.

Organization and Powers.

§ 54‑45.  Application of term.

The term "land and loan associations" shall apply to and include all corporations, companies, societies or associations organized for the purpose of making loans to their members only, and of enabling their members to acquire real estate, make improvements thereon, and remove encumbrances therefrom by the payment of money in periodical installments or principal sums, and for the accumulation of a fund to be returned to members who do not obtain advances for such purposes, where the principles of building and loan associations and their work are adapted to the use of the farmers and the rural population.

It shall be unlawful for any corporation, company, society, or association doing business in this State not so conducted to use in its corporate name the term "land and loan association," or in any manner or device to hold itself out to the public as a land and loan association. (1915, c. 172, s. 1; C.S., s. 5204.)



§ 54-46. Incorporation and powers.

§ 54‑46.  Incorporation and powers.

Land and loan associations shall be incorporated, supervised, and be subject to such regulations and have such privileges as are prescribed for building and loan associations under the laws of this State as they now are or may be hereafter enacted, except as prescribed in this Article. (1915, c. 172, s. 2; C.S., s. 5205.)



§ 54-47. Loans.

§ 54‑47.  Loans.

The board of directors of land and loan associations may contract for loans to the amount of seventy‑five percent (75%) of the securities used by them as collateral, where the loans are on long time (three or more years), and for at least one percent (1%) less than is charged by such associations on their loans to shareholders; and they may make short loans to their shareholders on their shares and personal endorsement or personal property. (1915, c. 172, s. 3; C.S., s. 5206.)



§ 54-48. Reserve associations.

§ 54‑48.  Reserve associations.

Associations to be known as "reserve land and loan associations" may be chartered and licensed as provided in this Article, when they are organized and the stock therein is held by local land and loan associations, and shall have such powers, rights, and privileges as are accorded to other domestic associations, and they may conform to such laws, rules, and regulations as may be prescribed by the laws of the United States, or of this State, to enable them to receive moneys, bonds, or securities to be used in loans and to secure the same. Such reserve associations shall be under the supervision of the Commissioner of Banks as are building and loan associations. (1915, c. 172, s. 4; C.S., s. 5207; 1971, c. 864, s. 17; 1989, c. 76, s. 14; 2001‑193, s. 16.)



§ 54-49. Land Conservation and Development Bureau; land mortgage associations.

§ 54‑49.  Land Conservation and Development Bureau; land mortgage associations.

Recognizing that agriculture is the most fundamental wealth‑producing occupation of the State and that land is the basis of agriculture, the General Assembly of North Carolina does hereby authorize and direct the State Department of Agriculture and Consumer Services to establish as a major division of its organization a Land Conservation and Land Development Bureau. The function of this Bureau shall be to promote conservation, rural home ownership, and the development of the land resources of the State through land mortgage associations under the following provisions. (1925, c. 223, s. 1; 1997‑261, s. 109.)



§ 54-50. Number of incorporators; capital stock.

§ 54‑50.  Number of incorporators; capital stock.

Any number of persons, resident freeholders of the State, not less than 15, may associate to establish an association on the terms and conditions and subject to the liabilities hereinafter prescribed. The aggregate amount of the capital stock of any such association shall not be less than twenty thousand dollars ($20,000). Such association shall mean a corporation organized under the laws of the State for the purpose of making loans upon agricultural lands, forest lands and dwelling houses within this State and known as a land mortgage association. (1925, c. 223, s. 2.)



§ 54-51. Incorporation.

§ 54‑51.  Incorporation.

The articles of incorporation shall be in writing, signed and acknowledged by the incorporators and shall contain the following:

(1)        The declaration that they are associating for the purpose of forming a land mortgage association under the provisions of this Article.

(2)        The name of such association, which shall be in no material respect similar to any other association in the same county.

(3)        The name of the village, town or city, and the county where such association is to be located.

(4)        The amount of capital stock, which shall be divided into shares of one hundred dollars ($100.00) each.

(5)        The period for which such association is organized. (1925, c. 223, s. 3.)



§ 54-52. Organization.

§ 54‑52.  Organization.

The incorporators at their first annual meeting shall elect by ballot from their number a board of trustees of not less than six members who shall adopt a code of bylaws and a plan of organization approved by the Commissioner of Agriculture and the Commissioner of Banks. (1925, c. 223, s. 4; 1931, c. 243, s. 5.)



§ 54-53. Corporate powers.

§ 54‑53.  Corporate powers.

Said land mortgage association shall have power:

(1)        To make loans, the conditions of which shall be approved by the Commissioner of Banks if the security taken therefor is to be used as the basis for a bond issue under subdivision (3) hereof, and to accept as security for any such loan a first mortgage upon improved or partially improved agricultural lands within this State. Such loan shall not exceed, however, sixty‑five percent (65%) of the value of such real estate so conveyed, according to the appraisal made as herein provided.

(2)        To purchase first mortgages, heretofore or hereafter issued against North Carolina agricultural lands, either improved or partially improved, from persons or firms resident of this State or corporations organized under the laws of this State engaged in the colonization or settlement of North Carolina lands and to whom such mortgages were issued, if, after investigation, the plan of settlement or colonization followed by such person, firm or corporation is approved by the Commissioner of Agriculture as beneficial to the settler or colonist, and if the lands against which such mortgages are issued are found by the said Commissioner to be in fact agricultural lands suitable for agricultural purposes and the terms and conditions of the loans made by such person, firm or corporation are just and reasonable, or from banks or trust companies organized under the laws of this State, or of the United States, to do business in this State, to which such mortgages were issued direct by the borrowers. Each such mortgage shall be payable on the amortization plan maturing in not less than 20 years. The request for an investigation leading to such a purchase of mortgages from persons, firms or corporations engaged in the settlement or colonization of North Carolina lands shall be accompanied by a deposit, the amount of such deposit to be determined by the Commissioner of Agriculture. Upon completion of the investigation the Commissioner of Agriculture shall render a statement of expense accompanied by a remittance of any unused balance of such deposit, but no mortgage shall be purchased until the lands against which the same is issued have been appraised as hereinafter provided for the appraisal of land for a loan by the land mortgage association and such mortgage is approved by all members of the loan committee.

(3)        To issue bonds secured by the pledge of the mortgage so taken or purchased.

(4)        To pledge the note and mortgages so taken or purchased under  the provisions of subdivisions (1) and (2) hereof as security for the bonds of the land mortgage association referred to in subdivision (3) hereof. (1925, c. 223, s. 5; 1931, c. 243, s. 5.)



§ 54-54. Restrictions.

§ 54‑54.  Restrictions.

All mortgage obligations acquired by the company shall be subject to the following restrictions:

(1)        Each such mortgage shall be a first and valid lien upon improved or partially improved agricultural lands within the State of North Carolina;

(2)        Each such mortgage shall be a first and valid lien upon the whole and undivided fee and upon no lesser estate;

(3)        Each such mortgage shall be given to secure a principal indebtedness not exceeding in amount fifteen percent (15%) of the capital and surplus of the company;

(4)        All such mortgages shall contain provisions for soil conservation;

(5)        All such mortgages shall contain provisions for the time of commencing payments for annual or semiannual reduction of the indebtedness secured thereby, subject to the requirements as to repayment of loans and interest hereinafter provided;

(6)        The company shall make no loan secured by mortgage of any real estate in which any officer or trustee of the company is interested either directly or indirectly, except upon the approval of two thirds of all the trustees;

(7)        A sufficient amount of the proceeds of any loan made upon lands upon which are buildings in course of construction or upon which land clearing or other improvements are being made shall be retained by the association and paid out only upon construction or improvement vouchers, countersigned by a duly authorized agent of the association. (1925, c. 223, s. 6.)



§ 54-55. Mortgage forms; approval.

§ 54‑55.  Mortgage forms; approval.

The mortgages to be given to the association, the bonds to be issued and the trust deed executed to secure the bonds shall be in such form and shall contain such conditions as will adequately protect all parties thereto. The trustees shall provide the forms subject to the joint approval of the Commissioner of Banks and the Attorney General. (1925, c. 223, s. 7; 1931, c. 243, s. 5.)



§ 54-56. Repayment of loan and interest.

§ 54‑56.  Repayment of loan and interest.

The prospective borrower may be required to pay all expenses incidental to the examination of title and appraisal of the property. The total amount shall include (i) the rate of interest agreed upon; and (ii) a payment. (1925, c. 223, s. 8.)



§ 54-57. Terms of payment.

§ 54‑57.  Terms of payment.

A borrower may repay his loan by installments of such frequency and amounts as may be agreed upon: Provided, that not less than one percent (1%) of the original amount of the mortgage shall be paid upon the principal thereof annually, and commencing not later than the sixth year succeeding the year in which the loan was made the borrower may pay a larger installment upon the principal, or the whole of it, at any interest date, such payments to be in amounts equal to additions of one or more principal amortization payments. Such payment may be made in cash, or by tendering at par bonds of the association. For failure to pay the interest or any installment required by the terms of the loan, the borrower may be fined as the bylaws may prescribe. But the borrower shall never be required to pay more than the specified installment, nor to pay the principal before it is due except as prescribed herein for partial repayment on account of depreciation and for foreclosure by the association. The borrower may on 60 days' notice repay the association his total indebtedness, or, without such notice, upon payment of 60 days' interest upon the principal unpaid. The borrower shall be entitled to a receipt for all  installments as paid, and where the repayment is complete to a satisfaction of his note and mortgage. (1925, c. 223, s. 9.)



§ 54-58. Transfer of mortgaged lands.

§ 54‑58.  Transfer of mortgaged lands.

The acquirer of any lands mortgaged to a land mortgage association shall enter at once, on the acquisition of the land, into a written agreement with the association, attested by a notary, or a justice, and assume the personal responsibility for the indebtedness to the association attaching to such lands. This document must be presented to the trustees within 14 days after demand. (1925, c. 223, s. 10.)



§ 54-59. Calling in loans before due.

§ 54‑59.  Calling in loans before due.

Every land mortgage association shall have the power to call in loans upon 60 days' notice:

(1)        When the person acquiring the lands upon which money has been loaned does not comply with the provisions of G.S. 54‑58 and fulfill the obligations incumbent upon him;

(2)        When the debtor does not meet the obligation imposed upon him by his contract and the bylaws of the land mortgage association;

(3)        When the mortgaged premises become subject to forced sale;

(4)        When the mortgaged premises are depreciating in value because of lack of care, of failure to maintain and conserve or from other cause.

The trustees of the association, whenever necessary, shall provide for an inspection of the mortgaged premises by the State Department of Agriculture and Consumer Services for an investigation of the care which is being given said premises, and may employ an expert to inspect the soil with a view of determining whether or not the same is being depleted. (1925, c. 223, s. 11; 1997‑261, s. 109.)



§ 54-60. Partial recall of debt.

§ 54‑60.  Partial recall of debt.

The association may require a suitable partial repayment of the debt if the mortgaged premises may have at any time become depreciated in value from any cause whatsoever. (1925, c. 223, s. 12.)



§ 54-61. Foreclosure.

§ 54‑61.  Foreclosure.

Whenever any loan is called in and the borrower shall fail to pay the principal and interest due to the association as required by law and the notices given him, the land mortgage association may then foreclose upon the mortgaged premises as for a past‑due loan. But in no case shall a borrower be liable for a sum greater than the amount of the unpaid portion of the loan with any accretions of interest thereon and expenses incidental to the collection thereof. (1925, c. 223, s. 13.)



§ 54-62. Appraisal of lands.

§ 54‑62.  Appraisal of lands.

Upon application for a loan the land mortgage association shall cause the lands which it is proposed to mortgage to the association to be appraised by a competent appraiser furnished it by the State Department of Agriculture and Consumer Services. (1925, c. 223, s. 14; 1997‑261, s. 109.)



§ 54-63. Preference prohibited; association borrowing money.

§ 54‑63.  Preference prohibited; association borrowing money.

No land mortgage association, and no officer or agent thereof, shall give any preference to any creditor by pledging any of the assets of such association as collateral security, except that any such association may borrow money for temporary purposes, and may pledge assets of the association as collateral security therefor. Whenever it shall appear that any land mortgage association has borrowed habitually for the purpose of reloaning, the Commissioner of  Banks may require such association to pay off such amount so borrowed. (1925, c. 223, s. 15; 1931, c. 243, s. 5.)



§ 54-64. Bond issues.

§ 54‑64.  Bond issues.

(a)        The bonds to be issued by any land mortgage association may be issued for such amounts, bearing such serial number, and date or dates, and be payable at such time and times, bear such rate of interest, and be redeemable at maturity or upon notice at such times and in such manner, as the land mortgage association may, subject to the approval of the Banking Commission, deem advisable.

(b)        Each land mortgage association shall keep a register for the registration and transfer of bonds issued by it in which it shall register, or cause to be registered, all bonds upon presentation thereof for such purpose; and such register shall contain the post‑ office address of all registered holders of bonds and shall, at all reasonable times, be open to the inspection of the Banking Commission, or any of its deputies, and to the State Treasurer. (1925, c. 223, s. 16.)



§ 54-65. Deed of trust.

§ 54‑65.  Deed of trust.

(a)        To secure the payment of such bonds, the land mortgage association shall issue a collateral deed of trust to the State Treasurer, pledging as security for such bonds the notes and mortgages taken or purchased, as provided herein, in an amount equal to or exceeding the aggregate amount of bonds issued or to be issued.

(b)        The total amount of bonds actually outstanding shall not at any time exceed the total amount unpaid upon the notes secured by the mortgages belonging to the association and pledged for the payment of the bonds, plus such securities and moneys as may be on deposit with the State Treasurer under the provisions hereof.

(c)        The aggregate amount of the principal of all bonds issued by land mortgage associations and outstanding at any one time shall not exceed 20 times the amount of the capital and surplus of the company. (1925, c. 223, s. 17.)



§ 54-66. Collaterals deposited with State Treasurer.

§ 54‑66.  Collaterals deposited with State Treasurer.

All mortgages pledged to secure the payment of the bonds issued hereunder shall be deposited and left with the State Treasurer. The land mortgage association may, with the approval of the State Treasurer, remove such mortgages from the custody of the State Treasurer, substituting in place thereof other of its mortgages, or money or State of North Carolina bonds or certificates of deposit, endorsed in blank, issued by State or national banks located in North  Carolina, farm mortgage bonds issued under the provisions of the Federal Farm Loan Act approved July 17, 1916, or obligations of the United States government, in an amount equal to or greater than the amount unpaid upon the notes secured by the mortgages withdrawn. (1925, c. 223, s. 18.)



§ 54-67. Redemption of bonds.

§ 54‑67.  Redemption of bonds.

(a)        Notice of redemption of bonds may on no account be given on the part of the holder thereof, but may be given by the association only for the purpose of effecting redemption in accordance with the conditions of the bonds and as provided by law and the bylaws.

(b)        If the land mortgage association shall elect to redeem any bond prior to maturity, six months' notice of redemption shall be given and shall be effected by personal service upon the owner and holder of the bond, by notice mailed to his address as registered or by advertising the same three times in a newspaper selected by the State Treasurer.

(c)        The numbers of the bonds of which notice of redemption is to be given shall be determined by lot, to be drawn by the president or the vice‑president at a meeting of the trustees. (1925, c. 223, s. 19; 1993, c. 553, s. 15.)



§ 54-68. Validity of bonds after maturity.

§ 54‑68.  Validity of bonds after maturity.

In case the holder of any bond outstanding shall not have presented the same for payment within the period of two years after its maturity or within two years after the date fixed for the redemption, as the case may be, then such bonds shall cease to be a lien upon the mortgages, moneys, and securities pledged to the State Treasurer and deposited with him as security therefor, but such bond shall still constitute, until the statute of limitation running against such bonds shall have expired, a single legal money claim or demand against the land mortgage association issuing the same, and be recoverable from it in a suit at law, and in no event shall any interest be collectible upon such bond after the maturity thereof or after the date fixed for its redemption. (1925, c. 223, s. 20.)



§ 54-69. Bonds as payment.

§ 54‑69.  Bonds as payment.

If the association gives notice to a debtor for repayment of the mortgage loan the latter must pay to the association in cash or in its bonds at par the face of the same so far as it has not yet been covered by his assets in the amortization and payments. (1925, c. 223, s. 21.)



§ 54-70. Bonds as investments.

§ 54‑70.  Bonds as investments.

The bonds of a land mortgage association shall be a legal investment for savings associations, trust companies, or other financial institutions chartered under the laws of this State and shall also be a legal investment for trustees, executors, administrators, or custodians of public or private funds, or corporations, partnerships or associations. (1925, c. 223, s. 22.)



§ 54-71. Application of earnings; reserve fund.

§ 54‑71.  Application of earnings; reserve fund.

The gross earnings of the association shall be ascertained annually, and there shall first be deducted therefrom the expenses incurred by the association for the preceding year and the balance thereof shall be set aside as a reserve fund for the payment of contingent losses, to an amount equal to two percent (2%) of the capital stock outstanding, and until such reserve fund equals twenty percent (20%) of the capital stock of such association. (1925, c. 223, s. 23.)



§ 54-72. Restriction on holding real estate.

§ 54‑72.  Restriction on holding real estate.

No land mortgage association shall acquire real estate (other than for the occupation of its offices) except to protect its interest in case any of the mortgages owned by it are foreclosed and the property therein described sold to pay the indebtedness secured thereby. All real estate so acquired shall be promptly sold. (1925, c. 223, s. 24.)



§ 54-73. Banking laws applicable.

§ 54‑73.  Banking laws applicable.

The statutes relating to banks and banking in this State, that is, G.S. 53‑1 to 53‑158 [G.S. 53‑1 to 53‑242], insofar as applicable and not in conflict with the provisions hereof shall apply to land mortgage associations. (1925, c. 223, s. 25.)



§§ 54-74 through 54-75.1. Repealed by Session Laws 1975, c. 538, s. 1.

SUBCHAPTER III. CREDIT UNIONS.

Article 9.

Credit Union Division; Administrator of Credit Unions.

§§ 54‑74 through 54‑75.1.  Repealed by Session Laws 1975, c. 538, s. 1.



§§ 54-76 through 54-81. Repealed by Session Laws 1975, c. 538, s. 1.

Article 10.

Incorporation of Credit Unions.

§§ 54‑76 through 54‑81.  Repealed by Session Laws 1975, c. 538, s. 1.



§§ 54-82 through 54-93. Repealed by Session Laws 1975, c. 538, s. 1.

Article 11.

Powers of Credit Unions.

§§ 54‑82 through 54‑93.  Repealed by Session Laws 1975, c. 538, s. 1.



§§ 54-94 through 54-97. Repealed by Session Laws 1975, c. 538, s. 1.

Article 12.

Shares in the Corporation.

§§ 54‑94 through 54‑97.  Repealed by Session Laws 1975, c. 538, s. 1.



§§ 54-98 through 54-104. Repealed by Session Laws 1975, c. 538, s. 1.

Article 13.

Members and Officers.

§§ 54‑98 through 54‑104.  Repealed by Session Laws 1975, c. 538, s. 1.



§§ 54-105 through 54-109. Repealed by Session Laws 1975, c. 538, s. 1.

Article 14.

Supervision and Control.

§§ 54‑105 through 54‑109.  Repealed by Session Laws 1975, c. 538, s. 1.



§ 54-109.1. Definition and purposes.

Article 14A.

Formation of Credit Union.

§ 54‑109.1.  Definition and purposes.

A credit union is a cooperative, nonprofit association, incorporated under Articles 14A to 14L of this Chapter, for the purposes of encouraging thrift among its members, creating a source of credit at a fair and reasonable rate of interest, and providing an opportunity for its members to use and control their own money in order to improve their economic and social condition. (1975, c. 538, s. 1.)



§ 54-109.2. Organization procedure.

§ 54‑109.2.  Organization procedure.

(a)        Any 12 or more residents of this State, of legal age, who have a common bond referred to in G.S. 54‑109.26 may make application to organize a credit union and become charter members thereof by complying with this section.

(b)        The subscribers shall execute in duplicate articles of incorporation and agree to the terms thereof, which articles shall state:

(1)        The name, which shall include the words "credit union" and which shall not be the same as that of any other existing credit union in this State, and the location where the proposed credit union is to have its principal place of business;

(2)        That the existence of the credit union shall be perpetual;

(3)        The initial par value of the shares of the credit union.

(4)        The names and addresses of the subscribers to the articles of incorporation, and the value of shares subscribed to by each, which shall be not less than five dollars ($5.00); and

(5)        That the credit union may exercise such incidental powers as are necessary or requisite to enable it to carry on effectively the business for which it is incorporated, and those powers which are inherent in the credit union as a legal entity.

(c)        The subscribers shall prepare and adopt bylaws for the general government of the credit union, consistent with Articles 14A to 14L of this Chapter, and execute the same in duplicate.

(d)        They shall select at least five qualified persons who agree to serve on the board of directors, and at least three qualified persons who agree to serve on the supervisory committee. A signed agreement to serve in these capacities until the first annual meeting or until the election of their successors, whichever is later, shall be executed by those who so agree. This agreement shall be submitted to the administrator of credit unions.

(e)        The subscribers shall forward the required charter fee and an investigation fee, as prescribed by the Credit Union Commission, and the articles of incorporation and the bylaws to the Administrator of the Credit Union Division. The Administrator may issue a certificate of approval if the articles and the bylaws are in conformity with Articles 14A to 14L of this Chapter and he is satisfied that the proposed field of operation is favorable to the success of such credit union and that the standing of the proposed organizers is such as to give assurance that its affairs will be properly administered. He shall issue to the corporation a certificate of approval, annexed to a duplicate certificate of incorporation and of the bylaws, which certificate of approval, together with the attached duplicate certificate of incorporation, shall be recorded in the office of the register of deeds of the county in which the office of such credit union is situated, and upon recordation of the incorporators shall become and be a corporation for the purposes set forth in this Article. The register of deeds of the county in which such recordation is made shall charge the same fee for such recordation as he is now allowed to charge for handling and recording a certificate of incorporation of a corporation organized under the business corporation laws of this State.  The application shall be acted upon within 30 days. (1915, c. 115, ss. 2, 9; C.S., ss. 5210, 5211, 5233; 1925, c. 73, s. 3; 1935, c. 87; 1965, c. 956, ss. 1, 4, 19; 1973, c. 199, s. 8; 1975, c. 538, s. 1; 1983, c. 568, s. 1.)



§ 54-109.3. Form of articles and bylaws.

§ 54‑109.3.  Form of articles and bylaws.

In order to simplify the organization of credit unions, the Administrator of Credit Unions shall cause to be prepared a form of articles of incorporation and a form of bylaws, consistent with Articles 14A to 14L of this Chapter, which may be used by credit union incorporators for their guidance. Such articles of incorporation and bylaws shall provide:

(1)        The name of corporation.

(2)        The purposes for which it is formed.

(3)        Qualifications for membership.

(4)        The date of the annual meeting; the manner in which members shall be notified of meetings; the manner of conducting the meetings; the number of members which constitute a quorum at the meetings, and the regulations as to voting.

(5)        The number of members of the board of directors, their powers and duties, and the compensation and duties of officers elected by the board of directors, and frequency of meetings.

(6)        The number of members of the credit committee, if any, their  powers and duties.

(7)        The number of members of the supervisory committee, if any, their powers and duties.

(8)        The par value of shares of capital stock.

(9)        The conditions upon which shares may be issued, paid in, transferred, and withdrawn.

(10)      The fines, if any, which shall be charged for failure to meet obligations to the corporation punctually.

(11)      The conditions upon which deposits may be received and withdrawn. Whether the proposed corporation shall, in addition, have power to borrow funds.

(12)      The manner in which the funds of the corporation shall be invested.

(13)      The conditions upon which loans may be made and repaid.

(14)      The maximum rate of interest that may be charged upon loans, not to exceed, however, the legal rate.

(15)      The method of receipting for money paid on account of shares, deposits, or loans.

(16)      The manner in which the reserve fund shall be accumulated.

(17)      The manner in which dividends shall be determined and paid to members.

(18)      The manner in which a voluntary dissolution of the corporation shall be effected.

(19)      The manner in which the bylaws and articles of incorporation may be amended. (1915, c. 115, s. 2; C.S., s. 5211; 1975, c. 538, s. 1.)



§ 54-109.4. Amendments.

§ 54‑109.4.  Amendments.

(a)        The articles of incorporation or the bylaws may be amended as provided in the bylaws. Amendments to the articles of incorporation or bylaws shall be submitted to the Administrator of Credit Unions who shall approve or disapprove the amendments within 60 days.

(b)        Amendments shall become effective upon approval in writing by the Administrator and no fee shall be charged for such approval. (1915, c. 115, s. 3; C.S., s. 5213; 1925, c. 73, s. 3; 1935, c. 87; 1965, c. 956, s. 6; 1973, c. 1331, s. 3; 1975, c. 538, s. 1.)



§ 54-109.5. Use of name exclusive.

§ 54‑109.5.  Use of name exclusive.

With the exception of a credit union organized under the provisions of Articles 14A to 14L of this Chapter or of any other credit union act, or an association of credit unions or a recognized chapter thereof, any person, corporation, copartnership or association using a name or title containing the words "credit union" or any derivation thereof or representing themselves in their advertising or otherwise as conducting business as a credit union shall be guilty of a Class 1 misdemeanor, and may be permanently enjoined from using such words in its name. (1915, c. 115, s. 4; C.S., s. 5214; 1925, c. 73, s. 3; 1935, c. 87; 1941, c. 236; 1975, c. 538, s. 1; 1993, c. 539, s. 428; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 54-109.6. Office facilities.

§ 54‑109.6.  Office facilities.

(a)        A credit union may maintain service facilities at locations other than its main office if the maintenance of such offices is reasonably necessary to furnish service to its members, subject to the approval of the Administrator of Credit Unions.

(b)        A credit union may change its place of business within this State upon written notice to the Credit Union Division. Such a change shall be recorded in the office of the register of deeds where its office was located, and a second duplicate in the office of the register of deeds of the county in which the new office is to be located, if same is changed to another county. If the change is from one location to another in the same county, then only the Administrator of Credit Unions need be notified.

(c)        A credit union may share office space with one or more credit unions and contract with any person or corporation to provide facilities or personnel. (1915, c. 115, ss. 9, 25; C.S., ss. 5215, 5233; 1925, c. 73, s. 3; 1935, c. 87; 1965, c. 956, ss. 1, 7, 19; 1967, c. 823, s. 10; 1973, c. 199, s. 8; c. 1331, s. 3; 1975, c. 538, s. 1.)



§ 54-109.7. Conducting business outside this State.

§ 54‑109.7.  Conducting business outside this State.

A credit union incorporated under this Subchapter may conduct business outside of this State in any state where it is permitted to conduct business as a credit union. (1991, c. 651, s. 1.)



§ 54-109.8. Reserved for future codification purposes.

§ 54‑109.8.  Reserved for future codification purposes.



§ 54-109.9. Reserved for future codification purposes.

§ 54‑109.9.  Reserved for future codification purposes.



§ 54-109.10. Creation and supervision of Division.

Article 14B.

Supervision and Regulation.

§ 54‑109.10.  Creation and supervision of Division.

There shall be established in the North Carolina Department of Commerce a Credit Union Division which shall be under the supervision of the Administrator of Credit Unions appointed by the Secretary of Commerce. The Credit Union Division and the Administrator of Credit Unions shall be under the general direction and supervision of the Secretary of Commerce, and there shall be such assistants to the Administrator of Credit Unions as may be necessary and the salaries of the Administrator and assistants shall be fixed by the State Personnel Council. (1915, c. 115, s. 1; C.S., s. 5208; 1925, c. 73, s. 4; 1935, c. 87; 1965, c. 956, s. 1; 1971, c. 864, s. 17; 1975, c. 538, s. 1; 1989, c. 751, s. 9(c); 1991 (Reg. Sess., 1992), c. 959, s. 3.)



§ 54-109.11. Duties of Administrator.

§ 54‑109.11.  Duties of Administrator.

The duties of the Administrator of Credit Unions shall be as follows:

(1)        To organize and conduct in the State Department of Commerce, a bureau of information in regard to cooperative associations and rural and industrial credits.

(2)        Upon request, to furnish, without cost, such printed information and blank forms as, in his discretion, may be necessary for the formation and establishment of any local credit union in the State.

(3)        To maintain an educational campaign in the State looking to the promotion and organization of credit unions. Upon the written request of 12 bona fide residents of any particular locality in this State expressing a desire to form a local credit union at or in such locality, the Administrator of Credit Unions, or one of his assistants, shall proceed as promptly as may be convenient to such locality and make an investigation in order that the Administrator may determine whether or not a local credit union should be established according to the standards set forth and provided in this Article. The Administrator shall notify the applicants of his decision within 30 days after receipt of the written request. Before refusing the establishment of a credit union, the Administrator shall afford the applicants an opportunity to be heard therewith in person or by counsel and at least 60 days prior to the date set for a hearing on any such matter shall notify in writing the applicants of the date of said hearing and assign therein the grounds for the action contemplated to be taken and as to which inquiry shall be made on the date of such hearing. The determination of the Administrator shall be subject to judicial review in all respects according to the provisions and procedures set forth in Chapter 150B of the General Statutes of North Carolina, as amended.

(4)        To examine at least once a year, and oftener if such examination be deemed necessary by the Administrator or his assistant, the credit unions formed under this Article. A report of such examination shall be filed with the State Department of Commerce, and a copy mailed to the credit union at its proper address.

(5)        The Administrator of Credit Unions is authorized, empowered, and directed to fix the amount of a blanket surety bond which shall be required of each credit union official, committee member and employee, irrespective of whether such official, committee member and employee receives, pays or has custody of money or other personal property owned by a credit union or in the custody or control of the credit union as collateral or otherwise. The surety on the bond shall be a surety company authorized to do business in North Carolina. Any such bond or bonds shall be in a form approved by the Administrator of Credit Unions with a view to providing surety coverage to the credit union with reference to loss by reason of acts of fraud or dishonesty including forgery, theft, embezzlement, wrongful abstraction or misapplication on the part of the person, directly or through connivance with others, and such other surety coverages as the Administrator of Credit Unions may determine to be reasonably appropriate or as elsewhere required by the Chapter. Any such bond or bonds shall be in an amount in relation to the money or other personal property involved or in relation to the assets of the credit union as the Administrator may from time to time prescribe by regulation for the purpose of requiring reasonable coverage. The Administrator may also approve the use of a form of excess coverage bond whereby a credit union may obtain an amount of coverage in excess of the basic surety coverage. No agreement, compromise or settlement of any claim or claims filed by a credit union with any surety or any surety company for less than the full amount of said claim or claims shall be entered into or made by the board of directors of any credit union unless and until the said claim or claims shall have been submitted to the Administrator of Credit Unions and his advice thereon given or transmitted to the board of directors of said credit union. The following schedule shall be deemed as the minimum fidelity and faithful performance bond requirements only:

Assets                                                                       Minimum Coverage

$          0,000 to           $          5,000                                             $          1,000

5,001 to                     10,000                                                         2,000

10,001 to                     20,000                                                         4,000

20,001 to                     30,000                                                         6,000

30,001 to                     40,000                                                         8,000

40,001 to                     50,000                                                       10,000

50,001 to                     75,000                                                       15,000

75,001 to                   100,000                                                       20,000

100,001 to                   200,000                                                       30,000

200,001 to                   300,000                                                       40,000

300,001 to                   400,000                                                       50,000

400,001 to                   500,000                                                       70,000

500,001 to                   750,000                                                       85,000

750,001 to                1,000,000                                                     100,000

1,000,001 to              50,000,000                              $100,000 plus $50,000

for each million or frac‑

tion thereof of assets

over $1,000,000

$50,000,001 to          $150,000,000                          $ 2,500,000 plus $25,000

for each million or frac‑

tion thereof of assets

over $50,000,000

Over $150,000,000                                                                                                     $5,000,000

It shall be the duty of the board of directors of each credit union to provide proper protection to meet any circumstances by obtaining adequate bond (an insurance) coverage in excess of the above minimum schedule. The treasurer and all other persons handling credit union funds or records before entering upon his or their duties shall give a proper bond with good and sufficient surety, in an amount and character to be determined by the board in compliance with regulations conditioned upon the faithful performance of his or their trust.

The Administrator may require additional coverage for any credit union when, in his opinion, the surety bonds in force are insufficient to provide adequate surety coverage, and it shall be the duty of the board of directors of any credit union to obtain such additional coverage within 60 days after the date of written notice by the Administrator to such board of directors. For good cause shown, the Administrator may extend the time to obtain additional coverage. (1915, c. 115, s. 1; C.S., s. 5209; 1925, c. 73, ss. 2, 3, 5, 6; 1935, c. 87; 1957, c. 989, s. 1; 1965, c. 956, ss. 1‑3; 1971, c. 864, s. 17; 1973, c. 199, ss. 1‑3; c. 1331, s. 3; 1975, c. 538, s. 1; 1977, c. 559, s. 1; 1987, c. 827, s. 1; 1989, c. 751, s. 7(2); 1991 (Reg. Sess., 1992), c. 959, ss. 4, 4.1.)



§ 54-109.12. Corporations organized hereunder subject to Administrator of Credit Unions; rules and regulations.

§ 54‑109.12.  Corporations organized hereunder subject to Administrator of Credit Unions; rules and regulations.

In addition to any and all other powers, duties and functions vested in the Administrator of Credit Unions under the provisions of this Article, the Administrator of Credit Unions shall have general control, management and supervision over all corporations organized under the provisions of Article 14A. All corporations organized under the provisions of Article 14A shall be subject to the management, control and supervision of the Administrator of Credit Unions as to their conduct, organization, management, business practices and their financial and fiscal matters. The Administrator of Credit Unions may prescribe rules and regulations for the administration of this Article, as well as rules and regulations relating to financial records, business practices and the conduct and management of credit unions, and it shall be the duty of the board of directors and of the various officers of the credit union to put into  effect and to carry out such regulations. (1915, c. 115, s. 7; C.S., s. 5237; 1925, c. 73, s. 3; 1935, c. 87; 1957, c. 989, s. 6; 1965, c. 956, ss. 1, 22; 1975, c. 538, s. 1; 1979, c. 198.)



§ 54-109.13. Revocation of certificate; liquidation.

§ 54‑109.13.  Revocation of certificate; liquidation.

If any such corporation shall neglect to make its annual report, as provided in this Article, or any other report required by the Administrator of Credit Unions for more than 15 days, or shall fail to pay the charges required, including the fines for delay in filing reports, the Administrator of Credit Unions shall give notice to such corporation of his intention to revoke the certificate of approval of the corporation for such neglect or failure, and if such neglect or failure continues for 15 days after such notice, the said Administrator shall, at his discretion, personally or by an agent appointed by him, take possession of the property and business of the corporation and retain possession until such time as he may permit it to resume business, or until its affairs be finally liquidated as provided for in G.S. 54‑109.93. (1915, c. 115, s. 7; C.S., s. 5240; 1925, c. 73, ss. 3, 8; 1935, c. 87; 1957, c. 989, s. 8; 1965, c. 956,  s. 1; 1975, c. 538, s. 1.)



§ 54-109.14. Fees.

§ 54‑109.14.  Fees.

(a)        Each credit union subject to supervision and examination by the Administrator of Credit Unions, including credit unions in process of voluntary liquidation, shall pay into the office of the Administrator of Credit Unions twice each year, in the months of January and July, supervision fees, except those credit unions which liquidate or convert its charter shall pay into the office of the Administrator of Credit Unions, to the date of dissolution, pro rata supervision fees. Examination fees shall be paid promptly upon receipt of the examination report and invoice.

The Administrator of Credit Unions, subject to the advice and consent of the Credit Union Commission, shall, on or before December 1 of each year, determine and fix the scale of supervisory and examination fees to be assessed during the next calendar year.

No credit union shall be required to pay any supervisory fee until  the expiration of 12 months from the date of the issuance of a certificate of incorporation to such credit union.

(b)        Moneys collected under this section shall be deposited with the State Treasurer of North Carolina and expended, under the terms of the Executive Budget Act, to defray expenses incurred by the office of the Administrator of Credit Unions in carrying out its supervisory and auditing functions.

(c)        All revenue derived from fees will be placed into a special account to be administered solely for the operation of the Credit Union Division. (1915, c. 115, s. 7; C.S., s. 5238; 1925, c. 73, ss. 3, 7; 1935, c. 87; 1941, c. 235; 1955, c. 1135, ss. 3, 4; 1957, c. 989, s. 7; 1965, c. 956, ss. 1, 23, 24; 1969, c. 69, s. 6; 1971, c. 864, s. 17; 1973, c. 199, s. 12; 1975, c. 538, s. 1; 1977, c. 559, ss. 2, 3.)



§ 54-109.15. Reports.

§ 54‑109.15.  Reports.

(a)        Credit unions organized under Articles 14A to 14L of this Chapter shall, in January and in July of each year, make a report of condition to the Administrator of Credit Unions on forms supplied for that purpose. Additional reports may be required.

(b)        Any credit union that neglects to make semiannual reports as provided in subsection (a) of this section, or any of the other reports required by the Administrator of Credit Unions at the time fixed by the Administrator, shall pay a late penalty to the Administrator of Credit Unions of seventy‑five dollars ($75.00) for each day the neglect continues. The Administrator of Credit Unions may revoke the certificate of incorporation and take possession of the assets and business of any credit union failing to pay a penalty imposed under this section after serving notice of at least 15 days upon the credit union of the proposed action. The clear proceeds of penalties collected pursuant to this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1915, c. 115, s. 7; C.S., ss. 5238, 5240; 1925, c. 73, ss. 3, 7, 8; 1935, c. 87; 1941, c. 235; 1955, c. 1135, ss. 3, 4; 1957, c. 989, ss. 7, 8; 1965, c. 956, ss. 1, 23, 24; 1969, c. 69, s. 6; 1971, c. 864, s. 17; 1973, c. 199, s. 12; 1975, c. 538, s. 1; 1991, c. 651, s. 2; 2005‑276, s. 6.37(u).)



§ 54-109.16. Annual examinations required; payment of cost.

§ 54‑109.16.  Annual examinations required; payment of cost.

The Administrator of Credit Unions shall cause every such corporation to be examined once a year and whenever he deems it necessary. The examiners appointed by him shall be given free access to all books, papers, securities, and other sources of information in respect to the corporation; and for the purpose of such examination the Administrator shall have power and authority to subpoena and examine personally, or by one of his deputies or examiners, witnesses on oath and documents, whether such witnesses are members of the corporation or not, and whether such documents are documents of the corporation or not. The Administrator may designate an independent auditing firm to do the work under his direction and supervision, with the cost to be paid by the credit union involved. (1915, c. 115, s. 7; C.S., s. 5239; 1925, c. 73, s. 3; 1935, c. 87; 1965, c. 956, ss. 1, 25; 1969, c. 69, ss. 7, 8; 1975, c. 538, s. 1; 1977, c. 559, s. 4.)



§ 54-109.17. Records.

§ 54‑109.17.  Records.

(a)        A credit union shall maintain all books, records, accounting systems and procedures in accordance with such rules as the Administrator from time to time prescribes. In prescribing such rules, the Administrator shall consider the relative size of a credit union and its reasonable capability of compliance.

(b)        A credit union is not liable for destroying records after the expiration of the record retention time prescribed by the Administrator.

(c)        A photostatic or photographic reproduction of any credit union  records shall be admissible as evidence of transactions with the credit union. (1973, c. 98, s. 1; 1975, c. 538, s. 1.)



§ 54-109.18. Selection of attorneys to handle loan-closing proceedings.

§ 54‑109.18.  Selection of attorneys to handle loan‑closing proceedings.

The Administrator of Credit Unions shall establish rules and regulations relating to selection of attorneys‑at‑law to handle credit union loan closing proceedings. (1977, c. 559, s. 10.)



§ 54-109.19. Removal of officers.

§ 54‑109.19.  Removal of officers.

(a)        The Administrator of Credit Unions shall have the right and is hereby empowered to serve a written notice of his intention to remove from office any officer, director, committeeman or employee of any credit union doing business under Articles 14A through 15A of this Chapter who shall be found to be dishonest, incompetent, or reckless in the management of the affairs of the credit union, or who persistently violates the laws of this State or the lawful orders, instructions and regulations issued by the Administrator and/or the State Credit Union Commission.

(b)        A notice of intention to remove a director, officer, committee  member or employee from office shall contain a statement of the alleged facts constituting the grounds therefor and shall fix a time and place at which a hearing before the Credit Union Commission will be held thereon. Such hearing shall be fixed for a date not earlier than 30 days nor later than 60 days after the date of service of such notice unless an earlier or a later date is set by the Commission at the request of such director, officer, committee member or employee and for good cause shown. Pending this hearing, the Administrator may remove the alleged violator if he finds that it is essential to the continued well‑being of the credit union or the public to do so. Unless, of course, such director, officer, committee member or employee shall appear at the hearing in person or by a duly authorized representative, he shall be deemed to have consented to the issuance of an order of such removal. In the event of such consent, or if upon  the record made at any such hearing the Credit Union Commission shall  find that any of the grounds specified in such notice has been determined by the greater weight of the evidence, the Commission may issue such orders of removal from office as it may deem appropriate. Any such order shall become effective at the expiration of 30 days after service upon such credit union and the director, officer, committee member or employee concerned (except in the case of an order issued upon consent, which shall become effective at the time specified therein). Such order shall remain effective and enforceable  except to such extent as it is stayed, modified, terminated or set aside by action of the Credit Union Commission or a reviewing court. (1979, c. 197, s. 1.)



§ 54-109.20. Reserved for future codification purposes.

§ 54‑109.20.  Reserved for future codification purposes.



§ 54-109.21. General powers.

Article 14C.

Powers of Credit Union.

§ 54‑109.21.  General powers.

A credit union may:

(1)        Make contracts;

(2)        Sue and be sued;

(3)        Adopt and use a common seal and alter the seal;

(4)        Acquire, lease, hold and dispose of property, either in whole or in part, necessary or incidental to its operations;

(5)        At the discretion of the board of directors, require the payment of an entrance fee or annual membership fee, or both, of any person admitted to membership;

(6)        Receive savings from its members in the form of shares, deposits, or special‑purpose thrift accounts;

(7)        Lend its funds to its members as provided in Articles 14A to 14L of this Chapter;

(8)        Borrow from any source in accordance with policy established by the board of directors;

(9)        Discount and sell any eligible obligations, subject to rules adopted by the Administrator;

(10)      Sell all or substantially all of its assets or purchase all or substantially all of the assets of another financial institution, subject to the approval of the Administrator of Credit Unions;

(11)      Invest surplus funds as provided in Articles 14A to 14L of this Chapter;

(12)      Make deposits in legally chartered banks, savings institutions, trust companies and central‑type credit union organizations;

(13)      Assess charges to members in accordance with the bylaws for failure to meet properly their obligations to the credit union;

(14)      Hold membership in other credit unions organized under Articles 14A to 14L of this Chapter or other acts, and in other associations and organizations composed of credit unions;

(15)      Declare dividends; pay interest on deposits and pay interest refunds to borrowers as provided in Articles 14A to 14L of this Chapter;

(16)      Sell travelers checks and money orders and charge a reasonable fee for such services, provided the travelers checks are payable at institutions other than a credit union;

(17)      Perform tasks and missions requested by the federal government or this State or any agency or political subdivision thereof, when approved by the board of directors and not inconsistent with Articles 14A to 14L of this Chapter;

(18)      Act as fiscal agent for and receive deposits from the federal government, this State, or any agency or political subdivision thereof;

(19)      Contribute to, support, or participate in any nonprofit service facility whose services will benefit the credit union or its membership subject to rules adopted by the Administrator;

(20)      Make donations or contributions to any civic, charitable or community organization as authorized by the board of directors, subject to such regulations as are prescribed by the Administrator;

(21)      Act as a custodian of qualified pension funds if permitted by federal law;

(22)      Purchase or make available insurance for its directors, officers, agents, employees, and members; and

(23)      Facilitate its members' purchase of goods and services in a manner which promotes the purposes of the credit union.

(24)      The board of directors may expel from the corporation any member who has not carried out the engagement the member made with the corporation, has been convicted of a felony or crime involving moral turpitude, or neglects or refuses to comply with the provisions of this Article or of the bylaws.  The Board may, after notice and hearing as provided in this subdivision, expel from the corporation any member who because of the member's intemperance disrupts the activities of the credit union or who because of the member's habitual neglect of financial obligations reflects discredit upon the credit union.  No member shall be expelled until informed in writing of the charges made and given an opportunity, after reasonable notice, to be heard.

(25)      Engage in activity permitted under this subdivision.  Notwithstanding any other provision of this Chapter, the Administrator of Credit Unions, subject to the advice and consent of the Credit Union Commission, and upon a finding that action is necessary to preserve and protect the welfare of credit unions and to promote the general economy of the State, may adopt rules allowing State‑chartered credit unions to engage in any activity in which they could engage if they were federally chartered credit unions.

(26)      Subject to rules adopted by the Administrator, act as trustee or custodian, and receive reasonable compensation for so acting, under any written trust instrument or custodial agreement created or organized and forming a part of a deferred compensation plan for its members or groups or organizations of its members, provided the funds of the plans are invested in savings or deposits of the credit union.  All funds held may be commingled for the purpose of investment, but individual records shall be kept by the credit union for each participant and shall show in proper detail all transactions engaged in under authority of this subdivision.

A member may withdraw from a credit union by filing a written notice of intent to withdraw.

The amounts paid in on shares or deposits by an expelled or withdrawing member, with any dividends credited to the shares and any interest accrued on the deposits to the date of expulsion or withdrawal shall be paid to the member, but in the order of expulsion or withdrawal, and only as funds therefor become available, after deducting any amounts due to the credit union by the member.  The member shall have no other or further right in the credit union or to any of its benefits, but the expulsion or withdrawal shall not operate to relieve the member from any remaining liability to the credit union. (1915, c. 115, ss. 5, 16, 17, 23; C.S., ss. 5216‑5218, 5231; 1925, c. 73, ss. 3, 10; 1935, c. 87; 1965, c. 956, s. 8; 1975, c. 538, s. 1; 1977, c. 559, s. 5; 1983, c. 568, s. 2; 1991, c. 651, s. 3.)



§ 54-109.22. Incidental powers.

§ 54‑109.22.  Incidental powers.

A credit union may exercise such incidental powers such as are necessary or requisite to enable it to promote and carry on most effectively its purposes. (1975, c. 538, s. 1.)



§§ 54-109.23 through 54-109.25. Reserved for future codification purposes.

§§ 54‑109.23 through 54‑109.25.  Reserved for future codification purposes.



§ 54-109.26. "Membership" defined.

Article 14D.

Membership.

§ 54‑109.26.  "Membership" defined.

(a)        The membership of a credit union shall be limited to and consist of the subscribers to the articles of incorporation and such other persons within the common bond set forth in the bylaws as have been duly admitted members, have paid any required entrance fee or membership fee, or both, have subscribed for one or more shares, and have paid the initial installment thereon, and have complied with such other requirements as the articles of incorporation or bylaws specify.

(b)        Credit union membership may include groups having a common bond of similar occupation, association or interest, or groups who reside within an identifiable neighborhood, community, or rural district, or employees of a common employer, and members of the immediate family of such persons. (1915, c. 115, s. 6; C.S., s. 5230; 1925, c. 73, s. 3; 1935, c. 87; 1965, c. 956, s. 18; 1975, c. 538, s. 1.)



§ 54-109.27. Societies and other associations.

§ 54‑109.27.  Societies and other associations.

Societies, and copartnerships composed primarily of individuals who are eligible to membership, and corporations whose stockholders are composed primarily of such individuals, may be admitted to membership in the same manner and under the same conditions as individuals, but may not borrow in excess of their shareholdings. Provided, however, secured loans in excess of shareholdings may be made to nonprofit societies, copartnerships, and  corporations who are members. (1975, c. 538, s. 1; 1979, c. 809, s. 1.)



§ 54-109.28. Other credit unions.

§ 54‑109.28.  Other credit unions.

Any credit union organized under Articles 14A to 14L of this Chapter may permit membership of any other credit union organized under Articles 14A to 14L of this Chapter or other acts. (1975, c. 538, s. 1.)



§ 54-109.29. Members who leave field.

§ 54‑109.29.  Members who leave field.

Members who leave the field of membership may be permitted to retain their membership in the credit union as a matter of general policy of the board of directors. (1975, c. 538, s. 1.)



§ 54-109.30. Liability of shareholders.

§ 54‑109.30.  Liability of shareholders.

A shareholder of any such corporation, unless the bylaws so provide, shall not be individually liable for the payment of its debts for an amount in excess of the par value of the shares which he owns or for which he has subscribed. (1975, c. 538, s. 1.)



§ 54-109.31. Meetings of members.

§ 54‑109.31.  Meetings of members.

(a)        The annual meeting and any special meetings of the members of the credit union shall be held at the time, place, and in the manner indicated by the bylaws.

(b)        At all such meetings, a member shall have but one vote, irrespective of his shareholdings. No member may vote by proxy, but a member may vote by absentee ballot if the bylaws of the credit union so provide.

(c)        A society, association, copartnership or corporation having membership in the credit union may be represented and have its vote cast by one of its members or shareholders, provided such person has been fully authorized by the organization's governing body.

(d)        The board of directors may establish a minimum age of 16 years  of age as a qualification to vote at meetings of the members.

(e)        The board of directors may establish a minimum age of 18 years  of age as a qualification to hold office. (1975, c. 538, s. 1.)



§§ 54-109.32 through 54-109.34. Reserved for future codification purposes.

§§ 54‑109.32 through 54‑109.34.  Reserved for future codification purposes.



§ 54-109.35. Election or appointment of officials.

Article 14E.

Direction of Affairs.

§ 54‑109.35.  Election or appointment of officials.

(a)        The credit union shall be directed by a board of directors, at least five in number, to be elected at the annual members' meeting by and from the members. All members of the board shall hold office for such terms as the bylaws provide.

(b)        The board of directors at its first meeting after its election  shall appoint a supervisory committee from the membership (no more than one of whom may be a member of the board of directors and none a member of the credit committee) of not less than three members who shall serve for such terms as may be fixed by the bylaws; or in lieu thereof, the bylaws may authorize the board of directors to employ and use such clerical and auditing assistants as may be required to perform the duties required by G.S. 54‑109.49. The board of directors may remove or suspend any member of the supervisory committee for neglect of duty, misfeasance, malfeasance, official misconduct, or for other good cause shown.

(c)        The board of directors shall appoint a credit committee from the membership consisting of an odd number, not less than three, for such terms as the bylaws provide or, in lieu of a credit committee, appoint one or more loan officers from the membership and, in such instances, duties and responsibilities of the credit committee shall be carried out by such loan officer or officers. (1975, c. 538, s. 1.)



§ 54-109.36. Record of board and committee members.

§ 54‑109.36.  Record of board and committee members.

Within 15 days following the board of directors' initial or annual organization meeting, a record of the names and addresses of the members of the board, committees and all other officers of the credit union shall be filed with the Credit Union Division on forms provided by that Division. (1975, c. 538, s. 1.)



§ 54-109.37. Vacancies.

§ 54‑109.37.  Vacancies.

The board of directors shall fill any vacancies occurring in the board until successors elected at the next annual meeting have qualified. The board shall also fill vacancies in the credit and supervisory committees. (1975, c. 538, s. 1.)



§ 54-109.38. Compensation of officials.

§ 54‑109.38.  Compensation of officials.

No member of the board of directors or of the credit committee or supervisory committee shall be compensated for his service in this position, but providing reasonable life, health, accident and similar insurance protection for a director or committee member shall not be considered compensation. Directors and committee members, while on official business of the credit union, may be reimbursed for necessary expenses incidental to the performance of the business. (1975, c. 538, s. 1.)



§ 54-109.39. Conflicts of interest.

§ 54‑109.39.  Conflicts of interest.

No director, committee member, officer, agent or employee of the credit union shall in any manner, directly or indirectly, participate in the deliberation upon or the determination of any question affecting his pecuniary interest or the pecuniary interest of any corporation, partnership, or association (other than the credit union) in which he is directly or indirectly interested. (1975, c. 538, s. 1.)



§ 54-109.40. Executive officers.

§ 54‑109.40.  Executive officers.

(a)        At their organization meeting and within 30 days following each annual meeting of the members, the directors shall elect from their own number an executive officer, who may be designated as chairman of the board or president; a vice‑chairman of the board or one or more vice‑presidents; a treasurer; and a secretary. The treasurer and the secretary may be the same individual. The persons so elected shall be the executive officers of the corporation.

(b)        The terms of the officers shall be one year, or until their successors are chosen and have duly qualified.

(c)        The duties of the officers shall be prescribed in the bylaws.

(d)        The board of directors may employ an officer in charge of operations whose title shall be either president and/or general manager; or, in lieu thereof, the board of directors may designate the treasurer or an assistant treasurer to act as general manager and be in active charge of the affairs of the credit union. (1975, c. 538, s. 1.)



§ 54-109.41. Authority of directors.

§ 54‑109.41.  Authority of directors.

The board of directors shall have the general direction of the business affairs, funds, and records of the credit union. (1975, c. 538, s. 1.)



§ 54-109.42. Executive committee.

§ 54‑109.42.  Executive committee.

From the persons elected to the board, the board may appoint an executive committee of not less than three directors who may be authorized to act for the board in all respects, subject to such conditions and limitations as are prescribed by the board. (1975, c. 538, s. 1.)



§ 54-109.43. Meetings of directors.

§ 54‑109.43.  Meetings of directors.

The board of directors and the executive committee shall meet as often as the bylaws prescribe. (1915, c. 115, s. 8; C.S., s. 5232; 1975, c. 538, s. 1.)



§ 54-109.44. Duties of directors.

§ 54‑109.44.  Duties of directors.

It shall be the duty of the directors to:

(1)        Act upon applications for membership or to appoint one or more  membership officers to approve applications for membership under such conditions as the board prescribes. A record of a membership officer's approval or denial of membership shall be available to the board of directors for inspection. A person denied membership by a membership officer may appeal the denial to the board;

(2)        Purchase a blanket fidelity bond, in accordance with any rules and regulations of the Administrator, to protect the credit union against losses caused by occurrences covered therein such as fraud, dishonesty, forgery, embezzlement, misappropriation, misapplication, or unfaithful performance of duty by a director, officer, employee, member of an official committee, attorney‑at‑law or other agent;

(3)        Determine from time to time the interest rate or rates consistent with Articles 14A to 14L of this Chapter, which shall be charged on loans and to authorize interest refunds, if any, to members from income earned and received in proportion to the interest paid by them on such classes of loans and under such conditions as the board prescribes;

(4)        Fix from time to time the maximum amount which may be loaned  to any one member;

(5)        Declare dividends on shares in the manner and form as provided in the bylaws; and determine the interest rate or rates which will be paid on deposits;

(6)        Set the number of shares and the amount of deposits which may be owned by a member, such limitations to apply alike to all members;

(7)        Have charge of the investment of surplus funds, except that the board of directors may designate an investment committee or any qualified individual to have charge of making investments under controls established by the board of directors;

(8)        Authorize the employment of such persons necessary to carry on the business of the credit union;

(9)        Authorize the conveyance of property;

(10)      Borrow or lend money to carry on the functions of the credit union;

(11)      Designate a depository or depositories for the funds of the  credit union;

(12)      Suspend any or all members of the credit or supervisory committee for failure to perform their duties;

(13)      Appoint any special committees deemed necessary; and

(14)      Perform such other duties as the members from time to time direct, and perform or authorize any action not inconsistent with Articles 14A to 14L of this Chapter and not specifically reserved by the bylaws for the members. (1915, c. 115, s. 10; C.S., s. 5234; 1957, c. 989, s. 5; 1965, c. 956, s. 20; 1973, c. 199, s. 9; 1975, c. 538, s. 1.)



§ 54-109.45. Authority of credit committee.

§ 54‑109.45.  Authority of credit committee.

The credit committee shall have the general supervision of all loans to members. (1915, c. 115, s. 11; C.S., s. 5235; 1961, c. 1187, s. 22; 1965, c. 956, s. 1; 1969, c. 69, s. 5; 1973, c. 199, s. 10; 1975, c. 538, s. 1.)



§ 54-109.46. Meetings of credit committee.

§ 54‑109.46.  Meetings of credit committee.

The credit committee shall meet as often as the business of the credit union requires and not less frequently than once a month to consider applications for loans. No loan shall be made unless it is approved by a majority of the committee who are present at the meeting at which the application is considered. (1915, c. 115, s. 11; C.S., s. 5235; 1961, c. 1187, s. 22; 1965, c. 956, s. 1; 1969, c. 69, s. 5; 1973, c. 199, s. 10; 1975, c. 538, s. 1.)



§ 54-109.47. Loan officers.

§ 54‑109.47.  Loan officers.

(a)        The credit committee may appoint one or more loan officers and delegate the power to approve loans, subject to such limitations or conditions as the credit committee prescribes.

(b)        Loan applications not approved by a loan officer shall be reviewed and acted upon by the credit committee. (1915, c. 115, s. 11; C.S., s. 5235; 1961, c. 1187, s. 22; 1965, c. 956, s. 1; 1969, c. 69, s. 5; 1973, c. 199, s. 10; 1975, c. 538, s. 1.)



§ 54-109.48. When credit committee dispensed with.

§ 54‑109.48.  When credit committee dispensed with.

The credit committee may be dispensed with, and loan officer(s) empowered to approve or disapprove loans under conditions prescribed by the board of directors. In the event the credit committee is dispensed with, the procedures prescribed in G.S. 54‑ 109.45, 54‑109.46 and 54‑109.47 do not apply, and no loans shall be made unless approved by the loan officer(s). (1915, c. 115, s. 11; C.S., s. 5235; 1961, c. 1187, s. 22; 1965, c. 956, s. 1; 1969, c. 69,  s. 5; 1973, c. 199, s. 10; 1975, c. 538, s. 1.)



§ 54-109.49. Duties of supervisory committee.

§ 54‑109.49.  Duties of supervisory committee.

The supervisory committee shall make or cause to be made an annual audit, in accordance with rules and regulations promulgated by the Administrator of Credit Unions, and shall submit a report of that audit to the board of directors and a summary of the report to the members at the next annual meeting of the credit union. The supervisory committee shall make or cause to be made such supplemental audits as deemed necessary by it or as may be ordered by the Administrator of Credit Unions. Any violation of this Article or of the bylaws or of any practice of the corporation which in the opinion of the supervisory committee is unsafe, unsound, or unauthorized, shall be reported to the board of directors and the Administrator of Credit Unions within seven days after its discovery. (1915, c. 115, s. 12; C.S., s. 5236; 1965, c. 956, s. 21; 1973, c. 199, s. 11; 1975, c. 538, s. 1.)



§§ 54-109.50 through 54-109.52. Reserved for future codification purposes.

§§ 54‑109.50 through 54‑109.52.  Reserved for future codification purposes.



§ 54-109.53. Shares.

Article 14F.

Savings Accounts.

§ 54‑109.53.  Shares.

(a)        The capital of a credit union consists of the payments made by members on shares, undivided surplus, and reserves.

(b)        Shares may be subscribed to, paid for and transferred in such manner as the bylaws prescribe.

(c)        A certificate need not be issued to denote ownership of a share in a credit union. (1915, c. 115, s. 13; C.S., s. 5226; 1925, c. 73, s. 3; 1935, c. 87; 1965, c. 956, ss. 16, 17; 1975, c. 538, s. 1.)



§ 54-109.54. Dividends.

§ 54‑109.54.  Dividends.

The board of directors of any credit union may declare dividends as its bylaws provide. (1915, c. 115, s. 22; C.S., s. 5223; 1925, c. 73, s. 3; 1935, c. 87; 1957, c. 989, s. 3; 1965, c. 956, s. 15; 1969, c. 69, ss. 3, 4; 1973, c. 199, s. 7; 1975, c. 538, s. 1; 1983, c. 568, s. 3.)



§ 54-109.55. Deposits.

§ 54‑109.55.  Deposits.

A credit union may receive on deposit the savings of its members and also nonmembers in such amounts and upon such terms as the board of directors may determine and the bylaws shall provide. (1915, c. 115, s. 16; C.S., s. 5217; 1925, c. 73, s. 3; 1935, c. 87; 1975, c. 538, s. 1.)



§ 54-109.56. Thrift accounts.

§ 54‑109.56.  Thrift accounts.

Christmas clubs, vacation clubs, and other thrift accounts may be operated under conditions established by the board of directors. (1975, c. 538, s. 1.)



§ 54-109.57. Payable on Death (POD) accounts.

§ 54‑109.57.  Payable on Death (POD) accounts.

(a)        Shares may be issued to and deposits received from any person or persons establishing an account who shall execute a written agreement with the credit union containing a statement that it is executed pursuant to the provisions of this section and providing for the account to be held in the name of the person or persons as owner or owners for one or more persons designated as beneficiaries, the account and any balance thereof shall be held as a Payable on Death account, with the following incidents:

(1)        Any owner during the owner's lifetime may change any designated beneficiary by a written direction to the credit union.

(1a)      If there are two or more owners of a Payable on Death account, the owners shall own the account as joint tenants with right of survivorship and, except as otherwise provided in this section, the account shall have the incidents set forth in G.S. 54‑109.58.

(2)        Any owner may withdraw funds by writing checks or otherwise, as set forth in the account contract, and receive payment in cash or check payable to the owner's personal order.

(3)        If only one beneficiary is living and of legal age at the death of the last surviving trustee, the beneficiary shall be the holder of the account, and payment by the credit union to the holder shall be a total discharge of the credit union's obligation as to the amount paid. If two or more beneficiaries are living at the death of the last surviving owner, they shall be owners of the account as joint tenants with right of survivorship as provided in G.S. 54‑109.58, and payment by the credit union to the owners or to any of the owners shall be a total discharge of the credit union's obligation as to the amount paid.

(4)        If one or more owners survive the last surviving beneficiary, the account shall become an individual account of the owner, or a joint account with right of survivorship of the owners and shall have the legal incidents of an individual account in the case of a single owner or a joint account with right of survivorship, as provided in G.S. 54‑109.58, in the case of multiple owners.

(5)        If only one beneficiary is living and that beneficiary is not of legal  age  at  the  death  of the last surviving owner, the  credit union shall transfer the funds  in the  account to the general guardian or guardian of the estate, if any, of the minor beneficiary. If no guardian of the minor beneficiary has been appointed, the credit union shall hold the funds in a similar interest bearing account in the name of the minor until the minor reaches the age of majority or until a duly appointed guardian withdraws the funds.

(6)        Prior to the death of the last surviving owner, no beneficiary shall have any ownership interest in a Payable on Death account. Funds in a Payable on Death account established pursuant to this subsection shall belong to the beneficiary or beneficiaries upon the death of the last surviving owner and the funds shall be subject only to the personal representative's right of collection as set forth in G.S. 28A‑15‑10(a)(1). Payment by the credit union of funds in the Payable on Death account to the beneficiary shall terminate the personal representative's authority under G.S. 28A‑15‑10(a)(1) to collect against the credit union for the funds so paid, but the personal representative's authority to collect such funds from the beneficiary or beneficiaries is not terminated.

The person or persons establishing an account under this subsection shall sign a statement containing language set forth in a conspicuous manner and substantially similar to the following:

CREDIT UNION (or name of institution)

PAYABLE ON DEATH ACCOUNT

G.S. 54‑109.57

I (or we) understand that by establishing a Payable on Death account under the provisions of North Carolina General Statute 54‑109.57 that:

1.         During my (or our) lifetime I (or we), individually or jointly, may withdraw the money in the account; and

2.         By written direction to the credit union (or name of institution) I (or we), individually or jointly, may change the beneficiary or beneficiaries; and

3.         Upon my (or our) death the money remaining in the account will belong to the beneficiary or beneficiaries, and the money will not be inherited by my (or our) heirs or be controlled by will.

_____________________________________"

(a1)      This section shall not be deemed exclusive. Deposit accounts not conforming to this section shall be governed by other applicable provisions of the General Statutes or the common law, as appropriate.

(b)        Repealed by Session Laws 2001‑267, s. 2.

(c)        No addition to such accounts, nor any withdrawal, payment, or change of beneficiary shall affect the nature of such accounts as Payable on Death accounts, or affect the right of any owner to terminate the account.

(d)        This section does not repeal or modify any provisions of law relating to estate taxes. (1915, c. 115, s. 14; C.S., s. 5227; 1975, c. 538, s. 1; 1987 (Reg. Sess., 1988), c. 1078, s. 2; 1989, c. 164, s. 6; 1989 (Reg. Sess., 1990), c. 866, s. 8; 2001‑267, s. 2; 2001‑487, s. 61(a).)



§ 54-109.58. Joint accounts.

§ 54‑109.58.  Joint accounts.

(a)        Shares may be issued to and deposits received from any two or more persons opening or holding an account or accounts, but no joint tenant, unless a member in his own right, shall be permitted to vote, obtain loans, or hold office or be required to pay an entrance or membership fee.  The account and any balance thereof shall be held by them as joint tenants, with or without right of survivorship, as the contract shall provide; the account may also be held pursuant to G.S. 41‑2.1 and have the incidents set forth in that section, provided, however, if the account is held pursuant to G.S. 41‑2.1 the contract shall set forth that fact as well.  Unless the persons establishing the account have agreed with the credit union that withdrawals require more than one signature, payment by the credit union to, or on the order of, any persons holding an account authorized by this section shall be a total discharge of the credit union's obligations as to the amount so paid.  Funds in a joint account established with right of survivorship shall belong to the surviving joint tenant or tenants upon the death of a joint tenant, and the funds shall be subject only to the personal representative's right of collection as set forth in G.S. 28A‑15‑10(a)(3), or as provided in G.S. 41‑2.1 if the account is established pursuant to the provisions of that section.  Payment by the credit union of funds in the joint account to a surviving joint tenant or tenants shall terminate the personal representative's authority under G.S. 28A‑15‑10(a)(3) to collect against the credit union for the funds so paid, but the personal representative's authority to collect such funds from the surviving joint tenant or tenants is not terminated.  A pledge of such account by any holder or holders shall, unless otherwise specifically agreed upon, be a valid pledge and transfer of such account, or of the amount so pledged, and shall not operate to sever or terminate the joint ownership of all or any part of the account.  Persons establishing an account under this section shall sign a statement showing their election of the right of survivorship in the account, and containing language set forth in a conspicuous manner and substantially similar to the following:

"CREDIT UNION (or name of institution)

JOINT ACCOUNT WITH RIGHT OF SURVIVORSHIP

G.S. 54‑109.58

We understand that by establishing a joint account under the provisions of North Carolina General Statute 54‑109.58 that:

1.         The credit union (or name of institution) may pay the money in the account to, or on the order of, any person named in the account unless we have agreed with the credit union that withdrawals require more than one signature; and

2.         Upon the death of one joint owner the money remaining in the account will belong to the surviving joint owners and will not pass by inheritance to the heirs of the deceased joint owner or be controlled by the deceased joint owner's will.

We DO elect to create the right of survivorship in this account.

______________________________

______________________________ "

(a1)      This section shall not be deemed exclusive.  Deposit accounts, not conforming to this section shall be governed by other applicable provisions of the General Statutes or the common law as appropriate.

(b)        This section does not repeal or modify any provisions of laws relating to estate taxes.  This section regulates and protects the credit union in its relationship with joint owners of accounts.

(c)        No addition to such account, nor any withdrawal or payment shall affect the nature of the account as a joint account, or affect the right of any tenant to terminate the account.  (1975, c. 538, s. 1; 1987 (Reg. Sess., 1988), c. 1078, s. 3; 1989, c. 164, s. 3; 1989 (Reg. Sess., 1990), c. 866, s. 7; 1998‑69, s. 15.)



§ 54-109.59. Liens.

§ 54‑109.59.  Liens.

The credit union shall have a lien on the shares, deposits and accumulated dividends or interest of a member in his individual, joint or trust account, for any sum past due the credit union from said member or for any loan endorsed by him. (1915, c. 115, s. 13; C.S., s. 5226; 1925, c. 73, s. 3; 1935, c. 87; 1965, c. 956, ss. 16, 17; 1975, c. 538, s. 1.)



§ 54-109.60. Repealed by Session Laws 1977, c. 559, s. 6.

§ 54‑109.60.  Repealed by Session Laws 1977, c. 559, s. 6.



§ 54-109.61. Reduction in shares.

§ 54‑109.61.  Reduction in shares.

(a)        Whenever the losses of any credit union, resulting from a depreciation in value of its loans or investments or otherwise, exceed its undivided earnings and reserve fund so that the estimated value of its assets is less than the total amount due the shareholders, the credit union may by a majority vote of the members present at a special meeting called for that purpose order a reduction in the shares of each of its shareholders to divide the loss proportionately among the members.

(b)        If the credit union thereafter realizes from such assets a greater amount than was fixed by the order of reduction, such excess shall be divided proportionately among the shareholders whose assets were reduced, but only to the extent of such reduction. (1975, c. 538, s. 1.)



§ 54-109.62. Reserved for future codification purposes.

§ 54‑109.62.  Reserved for future codification purposes.



§ 54-109.63. Personal agency accounts.

§ 54‑109.63.  Personal agency accounts.

(a)        A person may open a personal agency account by written contract containing a statement that it is executed pursuant to the provisions of this section.  A personal agency account may be a checking account, savings account, time deposit, or any other type of withdrawable account or certificate.  The written contract shall name an agent who shall have authority to act on behalf of the depositor in regard to the account as set out in this subsection.  The agent shall have the authority to:

(1)        Make, sign or execute checks drawn on the account or otherwise make withdrawals from the account;

(2)        Endorse checks made payable to the principal for deposit only into the account; and

(3)        Deposit cash or negotiable instruments, including instruments endorsed by the principal, into the account.

A person establishing an account under this section shall sign a statement containing language substantially similar to the following in a conspicuous manner:

"CREDIT UNION (or name of institution)

PERSONAL AGENCY ACCOUNT

G.S. 54‑109.63

I understand that by establishing a personal agency account under the provisions of North Carolina General Statute 54‑109.63 that the agent named in the account may:

1.         Sign checks drawn on the account; and

2.         Make deposits into the account.

I also understand that upon my death the money remaining in the account will be controlled by my will or inherited by my heirs.

______________________________ "

(b)        An account created under the provisions of this section grants no ownership right or interest in the agent.  Upon the death of the principal there is no right of survivorship to the account and the authority set out in subsection (a) terminates.

(c)        The written contract referred to in subsection (a) shall provide that the principal may elect to extend the authority of the agent set out in subsection (a) to act on behalf of the principal in regard to the account notwithstanding the subsequent incapacity or mental incompetence of the principal.  If the principal so elects to extend such authority of the agent, then upon the subsequent incapacity or mental incompetence of the principal, the agent may continue to exercise such authority, without the requirement of bond or of accounting to any court, until such time as the agent shall receive actual knowledge that such authority has been terminated by a duly qualified guardian of the estate of the incapacitated or incompetent principal or by the duly appointed attorney‑in‑fact for the incapacitated or incompetent principal, acting pursuant to a durable power of attorney (as defined in G.S. 32A‑8) which grants to the attorney‑in‑fact that authority in regard to the account which is granted to the agent by the written contract executed pursuant to the provisions of this section, at which time the agent shall account to such guardian or attorney‑in‑fact for all actions of the agent in regard to the account during the incapacity or incompetence of the principal.  If the principal does not so elect to extend the authority of the agent, then upon the subsequent incapacity or mental incompetence of the principal, the authority or the agent set out in subsection (a) terminates.

(d)        When an account under this section has been established all or part of the account or any interest or dividend thereon may be paid by the credit union on a check made, signed or executed by the agent.  In the absence of actual knowledge that the principal has died or that the agency created by the account has been terminated, such payment shall be a valid and sufficient discharge to the credit union for payment so made.

(e)        An account established under the provisions of this section does not grant to the agent the authority to vote, obtain loans, or hold office and the agent shall not be required to pay an entrance or membership fee. (1987 (Reg. Sess., 1988), c. 1078, s. 4; 1989, c. 164. s. 9; 1989 (Reg. Sess., 1990), c. 866, s. 9.)



§ 54-109.64. Reserved for future codification purposes.

§ 54‑109.64.  Reserved for future codification purposes.



§ 54-109.65. Purposes, terms and interest rate.

Article 14G.

Loans.

§ 54‑109.65.  Purposes, terms and interest rate.

A credit union may loan to its members for such purpose and upon such security and terms as the board of directors prescribes at rates of interest not exceeding eighteen percent (18%) annual percentage rate, unless a greater rate not to exceed the annual percentage rate permitted to be charged by federally chartered credit unions, is otherwise approved by the Credit Union Commission.  Such action by the Commission will be uniform and apply to all credit unions.

The term "interest," as used in this section, shall not be deemed to include charges made by a credit union for appraisals of real or personal property; attorneys' fees for searching title to real property, preparing notes, deeds of trust, mortgages and closing loans; and recording fees.  Rate of interest and terms of repayment shall appear on each note but the corporation may, for the purpose of making loans, discount and negotiate promissory notes and deduct in advance, from the proceeds of such loan, interest at a rate not to exceed the rate herein fixed, which shall be the legal rate for corporations organized under this Article, and such deductions shall be made upon the amount of the loan from the date thereof until the maturity of the final installment, notwithstanding that the principal amount of such loan is required to be repaid in such installments. (1915, c. 115, ss. 19, 20; 1917, c. 232, s. 4; C.S., ss. 5220, 5221; 1925, c. 73, s. 3; 1935, c. 87; 1955, c. 1135, s. 2; 1957, c. 989, s. 2; 1961, c. 1187, s. 1; 1965, c. 956, ss. 1, 12, 13; 1969, c. 69, s. 9; 1973, c. 199, ss. 5, 6; 1975, c. 538, s. 1; 1983, c. 568, s. 4.)



§ 54-109.66. Application.

§ 54‑109.66.  Application.

Every application for a loan shall be made in writing upon a form, which the board of directors prescribe. The application shall state the purpose for which the loan is desired, and the security, if any, offered. Each loan shall be evidenced by a written document. (1975, c. 538, s. 1.)



§ 54-109.67. Loan limit.

§ 54‑109.67.  Loan limit.

No loan shall be made to any member in an aggregate amount in excess of ten percent (10%) of the credit union's unimpaired capital and surplus. In accordance with the bylaws and subject to such rules and regulations as the Administrator may prescribe, the board of directors shall determine and set the maximum unsecured loan limits subject to the limitation contained in the preceding sentence. (1915, c. 115, s. 19; 1917, c. 232, s. 4; C.S., s. 5220; 1925, c. 73, s. 3; 1935, c. 87; 1955, c. 1135, s. 2; 1961, c. 1187, s. 1; 1965, c. 956, ss. 1, 12, 13; 1969, c. 69, s. 9; 1973, c. 199, s. 5; 1975, c. 538, s. 1; 1983, c. 568, s. 5.)



§ 54-109.68. Security.

§ 54‑109.68.  Security.

In addition to generally accepted types of security, the endorsement of a note by a surety, comaker or guarantor, or assignment of shares, in a manner consistent with the laws of this State, shall be deemed security within the meaning of Articles 14A to 14L of this Chapter. The adequacy of any security shall be determined by the board of directors subject to Articles 14A to 14L of this Chapter and the bylaws. (1975, c. 538, s. 1.)



§ 54-109.69. Installments.

§ 54‑109.69.  Installments.

A member may receive a loan in installments, or in one sum, and may pay the whole or any part of his loan on any day on which the office of the credit union is open for business. (1975, c. 538, s. 1.)



§ 54-109.70. Line of credit.

§ 54‑109.70.  Line of credit.

A line of credit and advances may be granted to each member within guidelines established by the board of directors. Where a line of credit has been approved, no additional loan applications are required as long as the aggregate obligation does not exceed the limit of such line of credit. (1975, c. 538, s. 1.)



§ 54-109.71. Other loan programs.

§ 54‑109.71.  Other loan programs.

(a)        A credit union may participate in loans to credit union members jointly with other credit unions, corporations, or financial organizations.

(b)        A credit union may participate in guaranteed loan programs of the federal and State government.

(c)        A credit union may purchase the conditional sales contracts, notes and similar instruments of its members. (1975, c. 538, s. 1.)



§§ 54-109.72 through 54-109.74. Reserved for future codification purposes.

§§ 54‑109.72 through 54‑109.74.  Reserved for future codification purposes.



§ 54-109.75. Insurance for members.

Article 14H.

Insurance and Group Purchasing.

§ 54‑109.75.  Insurance for members.

(a)        A credit union may purchase or make available insurance for its members in amounts related to their respective ages, shares, deposits or loan balances or to any combination of them.

(b)        A credit union may enter into cooperative marketing arrangements to facilitate its members' voluntary purchase of insurance including, but not by way of limitation, life insurance, disability insurance, accident and health insurance, property insurance, liability insurance, and legal expense insurance. (1975, c. 538, s. 1.)



§ 54-109.76. Liability insurance for officers.

§ 54‑109.76.  Liability insurance for officers.

A credit union may purchase and maintain liability insurance on behalf of any person who is or was a director, officer, employee, or agent of the credit union, or who is or was serving at the request of the credit union as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust or other enterprise against any liability asserted against such person and incurred by such person in any such capacity or arising out of such person's status as such, whether or not the credit union would have the power to indemnify such person against such liability. (1975, c. 538, s. 1.)



§ 54-109.77. Group purchasing.

§ 54‑109.77.  Group purchasing.

A credit union may enter into cooperative marketing arrangements to facilitate its members' voluntary purchase of such goods and services as are in the interest of improving economic and social conditions of the members. (1975, c. 538, s. 1.)



§ 54-109.78. Share and deposit insurance.

§ 54‑109.78.  Share and deposit insurance.

(a)        All credit unions established under this Chapter shall, no later than July 1, 1976, apply for insurance of member share and deposit accounts from any mutual deposit guaranty association which qualifies under Article 7A of Chapter 54 of the General Statutes (Mutual Deposit Guaranty Associations), or from the National Credit Union Administration under the Federal Credit Union Act. All such credit unions shall, on or before January 1, 1977, obtain and thereafter maintain the above‑mentioned insurance. A credit union which is unable to obtain a commitment for insurance of the share and deposit accounts within the time limit specified above shall be dissolved by action of the Administrator of Credit Unions or permitted to merge with another credit union. Provided, the Administrator may grant additional time to obtain the insurance commitment, upon satisfactory evidence that the credit union has made or is making a substantial effort to achieve the conditions precedent to issuance of  the commitment. Granting of additional time or times to obtain the insurance commitment shall not extend later than January 1, 1978.

(b)        All credit unions chartered under Articles 14A to 14L of this Chapter after ratification shall apply for and obtain insurance as a condition to granting the charter. (1975, c. 538, s. 1.)



§§ 54-109.79 through 54-109.81. Reserved for future codification purposes.

§§ 54‑109.79 through 54‑109.81.  Reserved for future codification purposes.



§ 54-109.82. Investment of funds.

Article 14I.

Investments.

§ 54‑109.82.  Investment of funds.

The capital, deposits, undivided profits and reserve fund of the corporation may be invested only in any of the following ways:

(1)        They may be lent to the members of the corporation in accordance with the provisions of this Chapter.

(2)        In capital shares, obligations, or preferred stock issues of any agency or association organized either as a stock company, mutual association, or membership corporation, provided the membership or stockholdings, as the case may be, of the agency or association are confined or restricted to credit unions or organizations of credit unions, or provided the purpose for which the agency or association is organized or designed is to service or otherwise assist credit union operations.

(3)        In obligations of the State of North Carolina or any subdivision thereof.

(4)        In obligations of the United States, including bonds and securities upon which payment of principal and interest is fully guaranteed by the United States.

(5)        They may be deposited to the credit of the corporation in savings institutions, credit unions, or State banks or trust companies incorporated under the laws of the State, or in national banks located in the State.

(6)        In loans to other credit unions in any amount not to exceed twenty‑five percent (25%) of the shares and unimpaired surplus of the lending credit union.

(7)        In an aggregate amount not to exceed twenty‑five percent (25%) of the allocations to the reserve fund in any agency or association of the type described in subdivision (2) of this section provided the purposes of the agency or association are designed to assist in establishing and maintaining liquidity, solvency, and security in credit union operations.

(8)        In the North Carolina Savings Guaranty Corporation.

(9)        In any form of investment allowed by law to the State Treasurer under G.S. 147‑69.1.

(10)      Debentures issued by an agency of the United States government.

(11)      In the College Foundation in any amount not to exceed ten percent (10%) of the shares and unimpaired surplus of the investing credit union.

(12)      They may be deposited in any bank or savings institution insured by the federal government or any of its agencies. (1915, c. 115, s. 18; 1917, c. 232, ss. 2, 3; C.S., s. 5219; 1925, c. 73, ss. 12, 13, 14; 1935, c. 87; 1939, c. 400, s. 1; 1947, c. 781; 1965, c. 956, ss. 10, 11; 1969, c. 69, s. 1; 1973, c. 199, s. 4; c. 1255, s. 1; 1975, c. 538, s. 1; 1977, c. 559, s. 7; 1979, c. 467, s. 23; c. 809, s. 2; 1991, c. 651, s. 4; 1991 (Reg. Sess., 1992), c. 1030, s. 51.11.)



§§ 54-109.83 through 54-109.85. Reserved for future codification purposes.

§§ 54‑109.83 through 54‑109.85.  Reserved for future codification purposes.



§ 54-109.86. Transfers to regular reserve.

Article 14J.

Reserve Allocations.

§ 54‑109.86.  Transfers to regular reserve.

(a)        At the end of each accounting period the gross income shall be determined. From this amount, there shall be set aside, as a regular reserve against losses on loans and against such other losses as may be specified in regulations prescribed pursuant to law, sums in accordance with the following schedule:

(1)        A credit union in operation for more than four years and having assets of five hundred thousand dollars ($500,000) or more shall set aside

a.         Ten per centum (10%) of gross income until the regular reserve shall equal four per centum (4%) of the total of outstanding loans and risk assets, then

b.         Five per centum (5%) of gross income until the regular reserve shall equal six per centum (6%) of the total of outstanding loans and risk assets.

(2)        A credit union in operation less than four years or having assets of less than five hundred thousand dollars ($500,000) shall set aside

a.         Ten per centum (10%) of gross income until the regular reserve shall equal seven and one‑half per centum (7 1/2%) of the total of outstanding loans and risk assets, then

b.         Five per centum (5%) of gross income until the regular reserve shall equal ten per centum (10%) of the total outstanding loans and risk assets.

(3)        Whenever the regular reserve falls below the stated per centum of the total of outstanding loans and risk assets, it shall be replenished by regular contributions in such amounts as may be determined by the Administrator to maintain the stated reserve goals.

(b)        The Administrator, with the advice and consent of the Credit  Union Commission, may increase or decrease the reserve requirement set forth in subsection (a) of this section when such an increase or decrease is deemed necessary or desirable in order to conform to the reserve requirements of federally chartered credit unions.

(c)        In addition to such regular reserve, special reserves to protect the interests of members shall be established:

(1)        When required by regulation; or

(2)        When found by the Administrator, in any special case, to be necessary for that purpose.

(d)        Nothing in this section shall be construed as limiting the amount that a credit union may set apart to its reserve fund. (1915, c. 115, s. 21; C.S., s. 5222; 1939, c. 400, s. 2; 1955, c. 1135, s. 1; 1969, c. 69, ss. 2, 10; 1975, c. 538, s. 1; 1979, c. 293; 1997‑456, s. 27.)



§ 54-109.87. Use of regular reserve.

§ 54‑109.87.  Use of regular reserve.

The regular reserve shall belong to the credit union and shall be used to meet losses except those resulting from an excess of expenses over income and shall not be distributed except on liquidation of the credit union, or in accordance with a plan approved by the Administrator of Credit Unions. (1975, c. 538, s. 1.)



§ 54-109.88. "Risk assets" defined.

§ 54‑109.88.  "Risk assets" defined.

For the purpose of establishing the reserves required by G.S. 54‑109.86, all assets except the following shall be considered risk assets:

(1)        Cash on hand.

(2)        Deposits and shares in federal or State banks, savings and loan associations, and credit unions.

(3)        Assets which are issued by, fully guaranteed as to principal and interest by, or due from the U.S. government, its agencies, Fannie Mae, or the Government National Mortgage Association.

(4)        Loans to other credit unions.

(5)        Loans to students insured under the provision of Title IV, Part B of the Higher Education Act of 1965 (20 U.S.C. 1071, et seq.) or similar state insurance programs.

(6)        Loans insured under Title I of the National Housing Act (12 U.S.C. 1703) by the Federal Housing Administration.

(7)        Shares or deposits in central credit unions organized under Article 14I of this Chapter of any other State act or of the Federal Credit Union Act.

(8)        Common trust investments which deal in investments authorized by Articles 14A to 14L of this Chapter.

(9)        Prepaid expenses.

(10)      Accrued interest on nonrisk investments.

(11)      Furniture and equipment.

(12)      Land and buildings.

(13)      Loans secured by shares.

(14)      Deposits in mutual savings guaranty associations which qualify under Article 7A of Chapter 54 of the General Statutes.

(15)      Investments in the College Foundation. (1975, c. 538, s. 1; 1977, c. 559, s. 8; 2001‑487, s. 14(c).)



§§ 54-109.89 through 54-109.91. Reserved for future codification purposes.

§§ 54‑109.89 through 54‑109.91.  Reserved for future codification purposes.



§ 54-109.92. Suspension and conservation.

Article 14K.

Change in Corporate Status.

§ 54‑109.92.  Suspension and conservation.

(a)        The Administrator of Credit Unions may determine in the performance of his duties under this Subchapter that a credit union is insolvent or in imminent danger of insolvency, or that an officer, director, or employee of a credit union, or the credit union itself, acting by and through an officer, director, or employee, has:

(1)        Affected or is likely to affect the safety or soundness of the credit union by a violation of:

a.         This Subchapter,

b.         A rule adopted under this Subchapter, or

c.         Any federal law or regulation applicable to credit unions;

(2)        Violated, neglected, or refused to comply with a duly issued final order of the Administrator of Credit Unions or the Credit Union Commission;

(3)        Refused to submit to examination under oath, or to permit examination of the credit union's books, papers, records, accounts, and affairs by the Administrator of Credit Unions or his duly authorized representative;

(4)        Failed or refused to authorize and direct any other person to permit the inspection and examination of the credit union's books, papers, records, or accounts in the other person's care, possession, custody, or control by the Administrator of Credit Unions or a duly authorized representative of the Administrator, after the Administrator has requested the granting of that authority and direction to the other person; or

(5)        Affected or is likely to affect the safety or soundness of the credit union by conducting the credit union's business in an unauthorized or unlawful manner.

(b)        If the Administrator of Credit Unions makes any of these findings, he may issue an order temporarily suspending the credit union's operations for not more than 90 days or, if the Administrator determines that the findings are of such severity that immediate affirmative action is needed to prevent further dissipation of the assets of the credit union, the Administrator may immediately issue an order of conservation and appoint a conservator to manage the affairs of the credit union.  Service of the order of suspension or the order of conservation must be by certified or registered mail, addressed to the credit union at the last known address of its principal office, or by delivery to an officer or director of the credit union.  Service by mail is complete upon the deposit of the paper, enclosed in a postpaid, properly addressed wrapper, in a post office or official depository under the care and custody of the United States Postal Service.  The order must clearly state the grounds for suspension or conservation.

(c)        After a conservation order has been served on the credit union, the Administrator of Credit Unions shall take possession and control of the books, records, property, assets, and business of the credit union.  Upon the service of the suspension order, the credit union shall cease all operations, except those authorized by the Administrator and conducted under his supervision.  Not later than 15 days after the date an order of suspension or conservation is served, the board of directors shall file a written reply to the order.  They may file a written request for a hearing to present to the Administrator a plan to continue operations under the control of the board of directors setting out proposed corrective actions.  Under an order of suspension, the board of directors may request that a conservator be appointed for the credit union or that the credit union be closed or merged or that a liquidating agent be appointed, and may waive rights to further appeal.  In that event, the Administrator may immediately appoint a conservator, or order that the credit union be liquidated and appoint a liquidating agent.  Under an order of conservation, the board of directors may consent to the conservatorship and waive rights to further appeals.

(d)        If the board of directors files its reply and requests a hearing as provided by subsection (c), the Administrator of Credit Unions shall set and hold the hearing not less than 10 nor more than 30 days after the date of receipt of such a request.  Not later than 10 days before the hearing, the Administrator shall give notice to the credit union of the date, time, and place of the hearing.  Not later than 10 days after the earlier of the date of conclusion of the hearing or the date on which the suspension expires, the Administrator shall (i) adopt the plan to continue operations under the control of the board of directors presented by the credit union, (ii) agree with the credit union on an alternative plan to continue operations under the control of the board of directors or other appropriate measures, (iii) reject the plan to continue operations under the control of the board of directors and issue an order of conservation appointing a conservator, (iv) continue a previous order of conservation, or (v) issue an order of liquidation ordering that the credit union be closed, ordering that its affairs and business be liquidated, and appointing a liquidating agent.

(e)        If the Administrator of Credit Unions rejects the credit union's plan to continue operations and determines that it is in the public interest and in the best interest of the members, depositors, and creditors of the credit union to rehabilitate the credit union, he may permit the credit union to operate under his direction and control, and shall issue an order of conservation appointing a conservator to manage the affairs of the credit union.  The Administrator shall serve the order of conservation in the same manner as provided for service of an order of suspension.

(f)         The conservator, on behalf and under the supervision and direction of the Administrator of Credit Unions, shall take charge of the books, records, property, assets, and business of the credit union and shall conduct the business and affairs of the credit union under the direction and supervision of the Administrator.  The conservator shall take steps toward the removal of the causes and conditions that have necessitated the order that the Administrator directs.  During the conservatorship, the conservator shall make reports to the Administrator from time to time as the Administrator requires.  The conservator shall take all necessary measures to preserve, protect, and recover the assets or property of the credit union, including claims or causes of action belonging to or that may be asserted by the credit union.  In addition, the conservator may deal with that property in his own name as conservator and may file, prosecute, or defend against a suit by or against the credit union if the conservator considers this action necessary to protect the interested parties or property affected by the suit.

(g)        The Administrator of Credit Unions shall determine the cost incident to the conservatorship.  The cost is a charge against the assets and funds of the credit union, and shall be paid as the Administrator directs.

(h)        A suit filed against a credit union or its conservator while a conservatorship order is in effect must be brought in a court of proper jurisdiction in Wake County.  The conservator may file suit in a court of proper jurisdiction in Wake County against any person for the purpose of preserving, protecting, or recovering assets or property of the credit union, including a claim or cause of action belonging to or that may be asserted by the credit union.

(i)         The conservator shall serve for the period necessary to accomplish the purposes of conservatorship consistent with the intent of this section.  If the credit union is rehabilitated, it shall be returned to the management of the board of directors under the terms that are reasonable and necessary to prevent recurrence of the conditions that occasioned the conservatorship.

(j)         If the Administrator of Credit Unions determines that the credit union in conservatorship is not in a condition to continue business and cannot be rehabilitated as provided by this section, he shall issue, as he deems appropriate, either an order of merger or an order of liquidation, appointing a liquidating agent.

(k)        If, after a hearing under this section, the board of directors of the credit union is dissatisfied with the decision of the Administrator of Credit Unions, the board may appeal to the Credit Union Commission by filing with the Administrator a written appeal, including a duly certified resolution of the board, not later than 10 days after the day that the Administrator's order is served.  If the appeal is duly filed, the Administrator shall set a date for a hearing on the appeal not more than 30 days after the date on which the appeal is filed.  The Administrator shall promptly give notice of the date, time, and place of the hearing to the credit union and any other interested party.  The filing of an appeal does not suspend the effect of the order of the conservation and this order remains in force pending final disposition of the appeal by the Commission.  At the conclusion of the hearing, the Commission may reverse the order of the Administrator and adopt and approve the credit union's plan to continue operations, affirm the Administrator's order of conservation, or order that other appropriate action be taken.

(l)         If the board of directors of the credit union does not file a reply to the order of suspension or an order of conservation as required by this section or fails to request and appear at the hearing provided for by this section, the Administrator of Credit Unions may dispose of the matter as he considers appropriate.  The credit union is presumed to have consented to the action and may not contest it.

(m)       The period of suspension and the date and time of the hearings provided for by this section may be extended by agreement of the parties and the Administrator of Credit Unions.

(n)        The Administrator of Credit Unions shall notify the members of the Credit Union Commission of any suspension. (1975, c. 538, s. 1; 1977, c. 559, s. 9; 1989, c. 72.)



§ 54-109.93. Liquidation.

§ 54‑109.93.  Liquidation.

(a)        A credit union may elect to dissolve voluntarily and liquidate its affairs in the manner prescribed in this section.

(b)        The board of directors shall adopt a resolution recommending the credit union be dissolved voluntarily, and directing that the question of liquidation be submitted to the members.

(c)        Within 10 days after the board of directors decides to submit the question of liquidation to the members, the president shall notify the Administrator of Credit Unions thereof in writing, setting forth the reasons for the proposed action. Within 10 days after the members act on the question of liquidation, the president shall notify the Administrator in writing as to whether or not the members approved the proposed liquidation.

(d)        As soon as the board of directors decides to submit the question of liquidation to the members, payment on shares, withdrawal of shares, making any transfer of shares to loans and interest, making investments of any kind, and granting loans shall be suspended pending action by members on the proposal to liquidate. On approval by the members of such proposal, all such business transactions shall be permanently discontinued. Necessary expenses of operation shall, however, continue to be paid on authorization of the board of directors or liquidating agent during the period of liquidation.

(e)        For a credit union to enter voluntary liquidation, approval by a majority of the members in writing or by a two‑thirds majority of the members present at a regular or special meeting of the members is required. Where authorization for liquidation is to be obtained at a meeting of the members, notice in writing shall be given to each member, by first‑class mail, at least 10 days prior to such meeting.

(f)         A liquidating credit union shall continue in existence for the purpose of discharging its debts, collecting and distributing its assets, and doing all acts required in order to wind up its business and may sue and be sued for the purpose of enforcing such debts and obligations until its affairs are fully adjusted.

(g)        The board of directors or the liquidating agent shall use the assets of the credit union to pay: first, expenses incidental to liquidating including any surety bond that may be required; second, any liability due nonmembers; third, deposits and special purpose thrift accounts as provided in Articles 14A to 14L of this Chapter. Assets then remaining shall be distributed to the members proportionately to the shares held by each member as of the date dissolution was voted.

(h)        As soon as the board of directors or the liquidating agent determines that all assets from which there is a reasonable expectancy of realization have been liquidated and distributed as set forth in this section, the Administrator of Credit Unions shall issue to such corporation, in duplicate, a certificate of dissolution which shall be filed by the corporation in the office of the register of deeds of the county in which the corporation has its place of business. The corporation shall then be dissolved and its certificate of incorporation revoked. All pertinent books and records of the liquidating credit union shall be retained by the liquidating agent and/or filed with the Credit Union Division and kept for a minimum period not to exceed five years. The liquidating agent's fee, if any, shall be set by the Administrator of Credit Unions. (1915, c. 115, s. 24; C.S., s. 5224; 1925, c. 73, ss. 3, 15; 1935, c. 87; 1957, c. 989, s. 4; 1965, c. 956, s. 1; 1967, c. 823, s. 11; 1975, c. 538, s. 1.)



§ 54-109.94. Merger.

§ 54‑109.94.  Merger.

Any credit union may, with the approval of the Administrator of Credit Unions, merge with another credit union subject to the rules and regulations set forth by the Administrator of Credit Unions. (1975, c. 538, s. 1.)



§ 54-109.95. Conversion of charter.

§ 54‑109.95.  Conversion of charter.

(a)        A credit union chartered under the laws of this State may be converted to a credit union chartered under the laws of any other state or under the laws of the United States, subject to regulations issued by the Administrator of the Credit Union Division.

(b)        A credit union chartered under the laws of the United States or of any other state may convert to a credit union chartered under the laws of this State. To effect such a conversion, a credit union must comply with all the requirements of the jurisdiction under which it was originally chartered and the requirements of the Administrator of Credit Unions and file proof of such compliance with said Administrator. (1965, c. 956, s. 9; 1975, c. 538, s. 1.)



§§ 54-109.96 through 54-109.98. Reserved for future codification purposes.

§§ 54‑109.96 through 54‑109.98.  Reserved for future codification purposes.



§ 54-109.99. Restriction of taxation.

Article 14L.

Taxation.

§ 54‑109.99.  Restriction of taxation.

The corporation shall be deemed an institution for savings, and together with all accumulations therein shall not be taxable under any law which shall exempt building and loan associations or institutions for savings from taxation; nor shall any law passed taxing corporations in any form, or the shares thereof, or the accumulations therein, be deemed to include corporations doing business in pursuance of the provisions of this Article, unless they are specifically named in such law. The shares of credit unions, being hereby regarded as a system for saving, shall not be subject to any stock‑transfer tax either when issued by the corporation or transferred from one member to another. (1915, c. 115, s. 26; C.S., s. 5225; 1925, c. 73, ss. 3, 16; 1935, c. 87; 1975, c. 538, s. 1.)



§§ 54-109.100 through 54-109.104. Reserved for future codification purposes.

§§ 54‑109.100 through 54‑109.104.  Reserved for future codification purposes.



§ 54-109.105. What information deemed confidential; disclosure; certain information deemed public; exchange of information.

Article 14M.

Confidential Information.

§ 54‑109.105.  What information deemed confidential; disclosure; certain information deemed public; exchange of information.

(a)        The following records of information of the credit union division, the Administrator or the agent(s) of either shall be confidential and shall not be disclosed:

(1)        Information obtained or compiled in preparation of, during, or as a result of an examination, audit or investigation of any credit union;

(2)        Information reflecting the specific collateral given by a named borrower, or specific withdrawable accounts held by a named member;

(3)        Information obtained, prepared or compiled during or as a result of an examination, audit or investigation of any credit union by an agency of the United States, if the records would be confidential under federal law or regulation;

(4)        Information and reports submitted by credit unions to federal regulatory agencies, if the records or information would be confidential under federal law or regulation;

(5)        Information and records regarding complaints from the members received by the division which concern credit unions when the complaint would or could result in an investigation, except to the management of those credit unions;

(6)        Any other letters, reports, memoranda, recordings, charts or other documents or records which would disclose any information of which disclosure is prohibited in this subsection.

(b)        A court of competent jurisdiction may order the disclosure of specific information.

(c)        The information contained in an application for a new credit union shall be deemed to be public information.

(d)        Nothing in this Article shall prevent the exchange of information relating to credit unions and the business thereof with the representatives of the agencies of this State, other states, or of the United States, or with reserve or insuring agencies for credit unions.  Nothing in this Article shall prevent the Administrator, in his discretion, from disclosing pertinent information relating to a credit union and the business thereof with directors, officers, or members of the credit union.  The private business and affairs of an individual or company shall not be disclosed by any person employed by the credit union division, or by any person with whom information is exchanged under the authority of this subsection.

(e)        Any official or employee violating this section shall be liable to any person injured by disclosure of such confidential information for all damages sustained thereby.  Penalties provided shall not be exclusive of other penalties.

(f)         The willful or knowing violation of the provisions of this Article by any employee of the credit union division shall be a Class 1 misdemeanor. (1981, c. 512; 1993, c. 539, s. 429; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 54-109.106. Foreign Credit Unions.

Article 14N.

Foreign Credit Unions.

§ 54‑109.106.  Foreign Credit Unions.

(a)        A credit union organized under the laws of another state or territory of the United States may conduct business as a credit union in this State with the approval of the Administrator, provided credit unions incorporated under Articles 14A through 14M of this Chapter are allowed to do business in the other state under conditions similar to these provisions.  Before granting the approval, the Administrator must find that the foreign credit union:

(1)        Is a credit union organized under laws similar to Articles 14A through 14M of this Chapter;

(2)        Is financially solvent;

(3)        Has account insurance through the federal government or any agency thereof;

(4)        Is examined and supervised by a regulatory agency of the state in which it is organized;

(5)        Will serve a field of membership not being served in this State or to adequately serve its members in this State;

(6)        Operation by the credit union will not have adverse impact on the financial, economic or other interests of residents of this State.

(b)        No foreign credit union may conduct business in this State unless it:

(1)        Makes loans at such terms allowed under the provisions of Article 14G of this Chapter;

(2)        Complies with the rules and regulations applicable to credit unions incorporated under Articles 14A through 14M of this Chapter;

(3)        Agrees to furnish the Administrator a copy of the report of examination of its regulatory agency and such other documents or reports as may be requested or to submit to an examination as the Administrator deems necessary;

(4)        Designates and maintains an agent for the service of process in this State.

(c)        The Administrator may deny or revoke approval of a credit union to conduct business in this State if the Administrator finds that:

(1)        The credit union fails to meet the requirements of subsection (a);

(2)        The credit union fails to comply with the laws of this State or lawful rules or orders issued by the Administrator;

(3)        The credit union has engaged in a pattern of unsafe or unsound credit union practices. (1991, c. 271.)



§ 54-110: Recodified as §§ 54-110.1 through 54-110.10.

Article 15.

Central Associations.

§ 54‑110:  Recodified as §§ 54‑110.1 through 54‑110.10.



§ 54-110.1. Definition and purposes.

Article 15A.

Corporate Credit Union.

§ 54‑110.1.  Definition and purposes.

(a)        A corporate credit union may be incorporated under this Article and shall be subject to all parts of this Chapter not inconsistent with this Article.

(b)        A corporate credit union is a cooperative nonprofit association whose members consist primarily of other credit unions and whose purposes are:

(1)        To accumulate and prudently manage the liquidity of its member  credit unions through interlending and investment services;

(2)        To act as an intermediary for credit union funds between members and other corporate credit unions;

(3)        To obtain liquid funds from other credit union organizations, financial intermediaries, and other sources;

(4)        To foster and promote in cooperation with other state, regional, and national corporate credit unions and credit union organizations or associations the economic security, growth and development of member credit unions; and

(5)        To perform such other financial services of benefit to its members which are authorized by the Administrator of Credit Unions. (1983, c. 470.)



§ 54-110.2. Membership.

§ 54‑110.2.  Membership.

(a)        Membership in the corporate credit union shall be institutional and be limited to the subscribers to the articles of incorporation, credit unions organized under Chapter 54 of the General Statutes, the Federal Credit Union Act or any other credit union act, organizations or associations of credit unions, and such other persons or organizations provided for in the articles of incorporation unless the bylaws otherwise prescribe.

(b)        The board of directors of each credit union, organization or association becoming a member of the corporate credit union shall designate one person to be a voting representative in the corporate credit union. Such voting representatives shall be eligible to hold office in the corporate credit union as if such person were himself a member of the corporate credit union. (1983, c. 470.)



§ 54-110.3. Charter and name exclusive.

§ 54‑110.3.  Charter and name exclusive.

Only one corporate credit union shall be incorporated under this Article; and no other credit union may use the term "corporate credit union" as a part of its name. (1983, c. 470.)



§ 54-110.4. Organization.

§ 54‑110.4.  Organization.

(a)        Application to form a corporate credit union shall be made in writing to the Administrator of Credit Unions. The application shall contain the names of at least 15 credit unions which have agreed to subscribe to shares in the corporate credit union at the time the application is made.

(b)        The application shall be accompanied by articles of incorporation, bylaws, and articles of association or other appropriate documents.

(c)        The bylaws shall provide for the selection of a board of directors of a least five members and shall require credit unions applying for membership to subscribe to shares in a minimum amount as specified in the bylaws. (1983, c. 470.)



§ 54-110.5. Powers and privileges.

§ 54‑110.5.  Powers and privileges.

(a)        A corporate credit union shall enjoy the powers and privileges of any other credit union incorporated under Chapter 54 of the General Statutes in addition to those powers enumerated in this Article, notwithstanding any limitations or restrictions found elsewhere in this Article.

(b)        A corporate credit union may:

(1)        Accept shares or deposits in any form from its members, other state, regional or national corporate credit unions, and credit union organizations or associations;

(2)        Make loans to its members and other credit unions and other State, regional or national corporate credit unions, organizations and associations of credit unions;

(3)        Establish lines of credit for members and participate with other credit unions in making loans to its members under the terms and conditions determined by the board of directors;

(4)        Invest in the shares of or make deposits in credit unions;

(5)        Buy and sell any form of marketable debt obligations of domestic or foreign corporations or of federal, state or local government units;

(6)        Borrow from any source without limitation, accept demand deposits from any source and issue notes or debentures;

(7)        Acquire or sell the assets and assume the liabilities of a member; and

(8)        Enter into agreements with credit unions to discount or purchase loans made pursuant to government‑guaranteed loan programs, real estate loans made by members or any obligations of the United States or any agency thereof held by members.

(c)        A corporate credit union shall not be taxable under any law which shall exempt any other credit union.

(d)        The board of directors shall meet at least quarterly and shall  have the general direction and control of the affairs of the corporation.

(e)        The corporate credit union may exercise such incidental powers or privileges conferred upon a federal corporate credit union. (1983, c. 470.)



§ 54-110.6. Participation in central system.

§ 54‑110.6.  Participation in central system.

The corporate credit union may enter into agreements for the purpose of participation in any state or federal central liquidity facility or central financial system for credit unions, and for the purpose of aiding credit unions in establishing concentrated lines of credit with other financial institutions and act as a depositor and transmitter of funds to carry out such agreements. (1983, c. 470.)



§ 54-110.7. Right of set-off; security interest.

§ 54‑110.7.  Right of set‑off; security interest.

(a)        The corporate credit union shall have a right of immediate set‑off against the balances of the share and deposit accounts of each member for any amounts due from the member to the corporate credit union.

(b)        The corporate credit union shall have a lien on all share and deposit accounts of each member in the amount of the total indebtedness of the member to the corporate credit union. The lien created herein shall attach to such accounts and be effective whenever the member is indebted to the corporate credit union. The lien shall have priority over any interests of all members and unsecured creditors of the member credit unions of the corporate credit union.

(c)        The board of directors or credit committee may require and accept additional security for loans to a member in the form of a pledge, assignment, hypothecation or mortgage of any assets of the member or a guarantor. (1983, c. 470.)



§ 54-110.8. Fees.

§ 54‑110.8.  Fees.

The operating fees established by the Administrator of Credit Unions shall make allowances for the special purposes and operations of a corporate credit union. (1983, c. 470.)



§ 54-110.9. Reserves.

§ 54‑110.9.  Reserves.

A corporate credit union shall be exempt from the regular reserve requirements of Article 14J, but shall be required to establish and maintain an equity reserve to meet losses, in accordance with regulations prescribed by the Administrator of Credit Unions. (1983, c. 470.)



§ 54-110.10. Applicability of Article.

§ 54‑110.10.  Applicability of Article.

Nothing in this Article shall be construed as affecting the status of a central association formed prior to the enactment of this Article pursuant to former G.S. 54‑110. For the purposes of this Article, the corporate credit union authorized by G.S. 54‑110.3 shall be the central association in existence on June 8, 1983. (1983, c. 470.)



§ 54-111. Nature of the association.

SUBCHAPTER IV. COOPERATIVE ASSOCIATIONS.

Article 16.

Organization of Associations.

§ 54‑111.  Nature of the association.

Any number of persons, not less than five, may associate themselves as a mutual association, society, company, or exchange, for the purpose of conducting any agricultural, housing (including apartment housing), horticultural, forestry, dairy, mercantile, mining, manufacturing, telephone, electric light, power, storage, refrigeration, flume, irrigation, water, sewerage, or mechanical business, or purchase, maintain and use fire‑fighting equipment, or for any other lawful purpose, on the mutual plan. For the purposes of this Subchapter, the words association, company, corporation, exchange, society, or union shall be construed to mean the same; provided that the membership of agricultural organizations incorporated under this Subchapter shall consist of producers of agricultural products, handled by such organizations or by organizations owned and controlled by such producers. (1915, c. 144, s. 1; C.S., s. 5242; 1925, c. 179, ss. 1, 2; 1931, c. 447; 1949, c. 1042, ss. 1, 2(a); 1955, c. 746, s. 1; 1959, c. 991; 1985, c. 542, s.  1.)



§ 54-111.1. Repealed by Session Laws 1959, c. 991.

§ 54‑111.1.  Repealed by Session Laws 1959, c. 991.



§ 54-112. Use of term restricted.

§ 54‑112.  Use of term restricted.

No corporation or association hereafter organized or doing business for profit in this State shall be entitled to use the term "mutual" as part of its corporate or other business name or title, unless it has complied with the provisions of this Subchapter; and any corporation or association violating the provisions of this section may be enjoined from doing business under such name at the instance of any shareholder of any association legally organized under this Subchapter. (1915, c. 144, s. 18; C.S., s. 5243; 1925, c. 179, s. 1; 1945, c. 635.)



§ 54-113. Articles of agreement.

§ 54‑113.  Articles of agreement.

The persons desiring to organize such association shall sign and acknowledge written articles which shall contain the name of the association and the names and residences of the persons forming the same. Such articles shall also contain a statement of the purposes of the association and shall designate the city, town, or village where its principal place of business shall be located. The articles shall also state the amount of authorized capital stock, the number of shares authorized, and the par value of each. No shareholder in any corporation organized under this Subchapter shall be personally liable for any debt of the corporation. (1915, c. 144, s. 2; C.S., s. 5244; 1985, c. 542, s. 2.)



§ 54-114. Certificate of incorporation.

§ 54‑114.  Certificate of incorporation.

The original articles of incorporation of corporations organized under this Subchapter, or a true copy thereof, verified as such by the affidavits of two of the signers thereof, shall be filed with the Secretary of State. A like verified copy of such articles and certificate of the Secretary of State, showing the date when such articles were filed with and accepted by the Secretary of State, within 30 days of such filing and acceptance, shall be filed with and  recorded by the register of deeds of the county in which the principal place of business of the corporation is to be located, and no corporation shall, until such articles be left for record, have legal existence. The register of deeds shall forthwith transmit to the Secretary of State a certificate stating the time when such copy was recorded. Upon a receipt of such certificate, the Secretary of State shall issue a certificate of incorporation. (1915, c. 144, s. 3; C.S., s. 5245; 1967, c. 823, s. 12.)



§ 54-115. Fees for incorporation.

§ 54‑115.  Fees for incorporation.

For filing the articles of incorporation of corporations organized under this Subchapter, there shall be paid the Secretary of State ten dollars ($10.00) and his fees allowed by law, and for the filing of an amendment to such articles, five dollars ($5.00) and his fees allowed by law: Provided, that when the authorized capital stock of such corporations shall be less than one thousand dollars ($1,000), such fee for filing either the articles of incorporation or amendments thereto shall be two dollars ($2.00). (1915, c. 144, s. 4; C.S., s. 5246; 1967, c. 823, s. 13.)



§ 54-116. Bylaws adopted.

§ 54‑116.  Bylaws adopted.

At the time of making the articles of incorporation the incorporators shall make bylaws which shall provide:

(1)        The name of the corporation.

(2)        The purposes for which it is formed.

(3)        Qualifications for membership.

(4)        The date of the annual meeting; the manner in which members shall be notified of meetings; the manner of conducting the meetings; the number of members which shall constitute a quorum at the meetings, and regulations as to voting.

(5)        The number of members of the board of directors; powers and duties; the compensation and duties of officers elected by the board of directors.

(6)        In the case of selling agencies or productive societies, regulations for grading.

(7)        In the case of selling agencies or productive societies, regulations governing the sale of products by the members through the organization.

(8)        The par value of the shares of capital stock.

(9)        The conditions upon which shares may be issued, paid in, transferred, and withdrawn.

(10)      The manner in which the reserve fund shall be accumulated.

(11)      The manner in which the dividends shall be determined and paid to members.

(12)      Associations, societies, companies or exchanges, organized hereunder to engage in the telephone or electric light business upon a mutual basis, shall adopt a bylaw limiting the patrons and subscribers to members of the association.

(13)      In the case of apartment housing, regulations governing the  rental of apartments. (1915, c. 144, s. 5; C.S., s. 5247; 1925, c. 179, s. 4; 1959, c. 991.)



§ 54-117. General corporation law or general nonprofit corporation law applied; dealing in products of, or renting to, nonmembers.

§ 54‑117.  General corporation law or general nonprofit corporation law applied; dealing in products of, or renting to, nonmembers.

All mutual associations shall be maintained in accordance with the general corporation law or general nonprofit corporation law, except as otherwise provided for in this Subchapter. And no corporation or association hereafter organized under this Subchapter for doing business in this State shall be permitted to deal in the products of nonmembers to an amount greater in value than such as are handled by it for members: Provided, no housing corporation or association hereafter organized under this Subchapter shall be permitted to rent to nonmembers for a period longer than 90 days. (1915, c. 144, s. 17; C.S., s. 5248; 1925, c. 179, s. 1; 1931, c. 447, s. 2; 1949, c. 1042, s. 2(b); 1985, c. 542, s. 3.)



§ 54-118. Other corporations admitted.

§ 54‑118.  Other corporations admitted.

All mutual corporations, companies, or associations heretofore organized and doing business under other incorporation statutes, or which have attempted to so organize and do business, shall have the benefit of all of the provisions of this Subchapter, and be bound thereby on filing with the Secretary of State a written declaration, signed and sworn to by the president and secretary, to the effect that the mutual company or association has by a majority vote of its shareholders decided to accept the benefits of and to be bound by the provisions of this Subchapter. No association organized under this Subchapter shall be required to do or perform anything not specifically required herein, in order to become a corporation. (1915, c. 144, s. 16; C.S., s. 5249; 1925, c. 179, s. 1; 1985, c. 542, s. 4.)



§ 54-118.1. License taxes.

§ 54‑118.1.  License taxes.

On and after June 1, 1955, the provisions of Article 2, Subchapter I of Chapter 105 of the General Statutes of North Carolina shall apply to an association or corporation organized under the provisions of this Subchapter. (1955, c. 1313, s. 1.)



§ 54-118.2. Franchise taxes.

§ 54‑118.2.  Franchise taxes.

On and after July 1, 1955, the provisions of Article 3, Subchapter I of Chapter 105 of the General Statutes of North Carolina shall apply to an association or corporation organized under the provisions of this Subchapter. (1955, c. 1313, s. 1.)



§ 54-119. Certificate for stock fully paid.

Article 17.

Stockholders and Officers.

§ 54‑119.  Certificate for stock fully paid.

Certificates of stock shall not be issued to any subscriber until fully paid, but the bylaws of the association may allow subscribers to vote as shareholders: Provided, part of the stock subscribed for has been paid in cash. (1915, c. 144, s. 11; C.S., s. 5250.)



§ 54-120. Ownership of shares limited.

§ 54‑120.  Ownership of shares limited.

No shareholder in any such association shall own shares of a greater aggregate par value than twenty percent (20%) of the paid‑in capital stock, except as hereinafter provided, or be entitled to more than one vote. A mutual association shall reserve the right of purchasing the stock of any member whose stock is for sale, and may restrict the transfer of stock to such persons as are made eligible to membership in the bylaws. (1915, c. 144, s. 9; C.S., s. 5251; 1925, c. 179, s. 1.)



§ 54-121. Shares issued on purchase of business.

§ 54‑121.  Shares issued on purchase of business.

Whenever an association, created under this Subchapter, shall purchase the business of another association or person, it may pay for the same in whole or in part by issuing to the selling association or persons shares of its capital stock to an amount which at par value would equal the fair market value of the business so purchased, and in such case the transfer to the association of such business at such valuation shall be equivalent to payment in cash for  the shares of stock so issued. (1915, c. 144, s. 10; C.S., s. 5252.)



§ 54-122. Absent members voting.

§ 54‑122.  Absent members voting.

At any regularly called general or special meeting of the shareholders a written vote received by mail from any absent shareholder, and signed by him, may be read in such meeting, and shall be equivalent to a vote of such of the shareholders so signing: Provided, he has been previously notified in writing of the exact motion or resolution upon which such vote is taken, and a copy of same is forwarded with and attached to the vote so mailed by him. In case of sickness or other unavoidable absence of a member, he shall be allowed to vote by proxy in writing; but no member shall vote more than one such proxy. (1915, c. 144, s. 12; C.S., s. 5253.)



§ 54-123. Directors and other officers.

§ 54‑123.  Directors and other officers.

Every such association shall be managed by a board of not less than five directors. The directors shall be elected by and from the stockholders of the association at such time and for such term of office as the bylaws may prescribe, and shall hold office for the time for which elected and until their successors are elected and shall enter upon the discharge of such duties as are prescribed in the bylaws; but a majority of the stockholders shall have the power at any regular or special stockholders' meeting, legally called, to remove any director or officer for cause, and fill the vacancy, and thereupon the director or officer so removed shall cease to be a director or officer of the association. The officers of every such association shall be a president, one or more vice‑presidents, a secretary and treasurer, who shall be elected annually by the directors, and each of the officers must be a director of the association. The office of secretary and treasurer may be combined, and when so combined the person filling the office shall be secretary‑treasurer. (1915, c. 144, s. 6; C.S., s. 5254.)



§ 54-124. Nature of business authorized.

Article 18.

Powers and Duties.

§ 54‑124.  Nature of business authorized.

An association created under this Subchapter shall have power to conduct any agricultural, housing, horticultural, forestry, dairy, mercantile, mining, manufacturing, telephone, electric light, power, storage, refrigeration, flume, irrigation, water, sewerage, or mechanical business, or purchase, maintain and use fire‑fighting equipment, or conduct any other lawful business, on the mutual plan. (1915, c. 144, s. 8; C.S., s. 5255; 1925, c. 179, ss. 1, 3; 1949, c. 1042, s. 2; 1955, c. 746, s. 2; 1985, c. 542, s. 5.)



§ 54-125. Amendment of articles.

§ 54‑125.  Amendment of articles.

The association may amend its articles of incorporation by a majority vote of its shareholders at any regular shareholders' meeting, or any special shareholders' meeting called for that purpose, on 10 days' notice to the shareholders. The power to amend shall include the power to increase or diminish the amount of capital stock and the number of shares: Provided, the amount of the capital stock shall not be diminished below the amount of the paid‑up capital at the time the amendment is adopted. Within 30 days after the adoption of an amendment to its articles of incorporation, an association shall cause a copy of such amendment adopted to be recorded in the office of the Secretary of State and of the register of deeds of the county where the principal place of business is located. (1915, c. 144, s. 7; C.S., s. 5256; 1967, c. 823, s. 14.)



§ 54-126. Apportionment of earnings.

§ 54‑126.  Apportionment of earnings.

The net earnings or losses shall be apportioned among the members in accordance with the ratio which each member's patronage during the period involved bears to total patronage by all members during the period. "Patronage" means amount of purchases, sales, business, labor, wages or other similar criteria. (1915, c. 144, s. 13; C.S., s. 5257; 1925, c. 179, s. 5; 1985, c. 542, s. 6.)



§ 54-127. Time of allocation.

§ 54‑127.  Time of allocation.

The profits or net earnings of such association shall be allocated to those entitled thereto, at such times as the bylaws shall prescribe, which shall be as often as once in 12 months. (1915, c. 144, s. 14; C.S., s. 5258; 1985, c. 542, s. 7.)



§ 54-128. Annual reports.

§ 54‑128.  Annual reports.

Every association organized under the provisions of this Subchapter shall annually, on or before the first day of March of each year, make a report to the Secretary of State; such report shall contain the name of the company, its principal place of business in this State, and generally a statement as to its business, showing total amount of business transacted, amount of capital stock subscribed for and paid in, number of shareholders, total expenses of operation, amount of indebtedness or liabilities, and its profits and losses. A copy of such report shall also be filed with the division of markets in the Department of Agriculture and Consumer Services. (1915, c. 144, s. 15; C.S., s. 5259; 1997‑261, s. 109.)



§ 54-129. Declaration of policy.

subchapter v. marketing associations.

Article 19.

Purpose and Organization.

§ 54‑129.  Declaration of policy.

In order to promote, foster, and encourage the intelligent and orderly producing and marketing of agricultural products through cooperation, and to eliminate speculation and waste, and to make the distribution of agricultural products as direct as can be efficiently done between producer and consumer, and to stabilize the marketing problems of agricultural products, this Subchapter is enacted. (1921, c. 87, s. 1; C.S., s. 5259(a); 1935, c. 230, s. 1.)



§ 54-130. Definitions and nature.

§ 54‑130.  Definitions and nature.

As used in this Subchapter

(1)        Agricultural Products.  The term "agricultural products" shall include horticultural, viticultural, forestry, dairy, livestock, poultry, bee, and any farm products.

(2)        Association.  The term "association" means

a.         Any corporation organized under this Subchapter; or

b.         Any foreign corporation which

1.         Is organized under any general or special act of another state or the District of Columbia as a cooperative association for the mutual benefit of its members and other patrons,

2.         Confines its operations in this State to the purposes specified in, and restricts the return on the stock or membership capital and the amount of its business with nonmembers to the limits placed thereon by, this Subchapter for corporations organized hereunder, and

3.         Is authorized to transact business in this State pursuant to G.S. 54‑139.

(3)        Charter.  The term "charter" includes the original articles of incorporation, together with all amendments thereto and articles of merger or consolidation.

(4)        Member.  The term "member" shall include actual members of  associations without capital stock and holders of stock in associations organized with capital stock.

(5)        Person.  The term "person" shall include individuals, firms, partnerships, corporations, and associations.

Associations organized or domesticated hereunder shall be deemed  nonprofit, inasmuch as they are not organized to make profits for themselves, as such, or for their members, as such, but only for their members as producers.

This Subchapter shall be referred to as the "Cooperative Marketing  Act." (1921, c. 87, s. 2; C.S., s. 5259(b); 1935, c. 436, s. 1; 1963, c. 1168, ss. 1‑3.)



§ 54-131. Who may organize.

§ 54‑131.  Who may organize.

Three or more persons engaged in the production of agricultural products may form a nonprofit, cooperative association, with or without capital stock, under the provisions of this Subchapter. (1921, c. 87, s. 3; C.S., s. 5259(c); 1979, c. 908, s. 1.)



§ 54-132. Purposes.

§ 54‑132.  Purposes.

An association may be organized to engage in any activity in connection with the producing, marketing or selling of the agricultural products of its members and other farmers, or with the harvesting, preserving, drying, processing, canning, packing, storing, handling, shipping, or utilization thereof, of the manufacturing or marketing of the by‑products thereof; or in connection with the manufacturing, selling, or supplying to its members of machinery, equipment, or supplies; or in the financing of the above‑enumerated activities; or in any one or more of the activities specified herein. (1921, c. 87, s. 4; C.S., s. 5259(d); 1933, c. 350, s. 2; 1935, c. 230, s. 2.)



§ 54-133. Preliminary investigation.

§ 54‑133.  Preliminary investigation.

Every group of persons contemplating the organization of an association under this Subchapter is urged to communicate with the Chief of the Division of Markets, who will inform it whatever a survey of the marketing conditions affecting the commodities to be handled by the proposed association indicates regarding probable success. (1921, c. 87, s. 5; C.S., s. 5259(e).)



§ 54-134. Articles of incorporation.

§ 54‑134.  Articles of incorporation.

Each association formed under this Subchapter must prepare and file articles of incorporation, setting forth:

(1)        The name of the association.

(2)        The purposes for which it is formed.

(3)        The place where its principal business will be transacted.

(4)        The period of duration, which may be perpetual. When the articles of incorporation fail to state the period of duration, it shall be considered perpetual. Any association heretofore or hereafter organized for a period less than perpetual, may by amendment to its articles of incorporation, extend the period of its duration for a specified period or perpetually.

(5)        The names and addresses of those who are to serve as directors for the first term or until the election of their successors.

(6)        If organized without capital stock, whether the property rights and interest of each member shall be equal or unequal; and if unequal, the article shall set forth the general rule or rules applicable to all members by which the property rights and interests, respectively, of each member may and shall be determined and fixed; and this association shall have the power to admit new members who shall be entitled to  share in the property of the association with the old members in accordance with such general rule or rules. This provision of the articles of incorporation shall not be altered, amended, or repealed except by the written consent or the vote of three‑fourths of the members.

(7)        If organized with capital stock, the amount of such stock and the number of such shares into which it is divided and the par value thereof. The capital stock may be divided into preferred and common stock. If so divided, the articles of incorporation must contain a statement of the number of shares of stock to which preference is granted and the number of shares of stock to which no preference is granted and the nature and extent of the preference and the privileges granted to each.

In addition to the foregoing, the petition for articles of incorporation may contain any provision consistent with law with respect to management, regulation, government, financing, indebtedness, membership, the establishment of voting districts and the election of delegates for representative purposes, the issuance, retirement and transfer of its stock, if formed with capital stock, or any provisions relative to the way or manner in which it shall operate with respect to its members, officers, or directors, and any other provisions relating to its affairs; provided that nothing set forth in this paragraph shall be construed as limiting any of the rights or powers otherwise given to such associations.

The articles must be subscribed by the incorporators and acknowledged by one of them before an officer authorized by the law of this State to take and certify acknowledgments of deeds and conveyances; and shall be filed as provided in G.S. 55A‑4; and when so filed the said articles of incorporation, or certified copies thereof, shall be received in all the courts of this State, and other places, as prima facie evidence of the facts contained therein, and of the due incorporation of such association. A certified copy of the articles of incorporation shall also be filed with the Chief of the Division of Markets. (1921, c. 87, s. 8; C.S., s. 5259(f); 1935, c. 230, ss. 3, 4; 1963, c. 1168, ss. 4, 5; 1979, c. 908, s. 2.)



§ 54-135. Amendments to articles of incorporation.

§ 54‑135.  Amendments to articles of incorporation.

(a)        An association may amend its charter from time to time in any and as many respects as may be desired, so long as its charter as amended contains only such provisions as are lawful under this Subchapter.

(b)        Amendments to the charter shall be made as follows: The board of directors shall by a vote of not less than two‑thirds of all of the members of the board, adopt a resolution approving the proposed amendment or amendments and directing that the proposed amendment or amendments be submitted to a vote at a meeting of members, which may be either an annual or a special meeting. Written or printed notice setting forth the proposed amendment or amendments, or a summary of the changes to be effected thereby shall be given to each member entitled to vote at such meeting, within the time and in the manner provided in this Subchapter for the giving of notice of meetings of members. The proposed amendment shall be adopted upon receiving at least a majority of the votes entitled to be cast by members present or represented by proxy at such meeting.

(c)        The articles of amendment shall set forth:

(1)        The name of the association;

(2)        The amendment or amendments so adopted;

(3)        A statement setting forth the date of the meeting of the board of directors at which the amendment or amendments were approved by the board, that a quorum was present at such meeting, and that such approval received a vote of not less than two‑thirds of all the members of the board;

(4)        A statement setting forth the date of the meeting of members  at which the amendment was adopted, that a quorum was present at such meeting, and that such amendment received at least a majority of the votes entitled to be cast by members present or represented by proxy at such meeting;

(5)        The articles of amendment shall be executed by the association and shall be filed all as provided in G.S. 55A‑4;

(6)        A certified copy of the articles of amendment shall be filed  with the Chief of the Division of Markets. (1921, c. 87, s. 9; C.S., s. 5259(g); 1935, c. 230, s. 5; 1963, c. 1168, s. 6.)



§ 54-136. Bylaws.

§ 54‑136.  Bylaws.

Each association incorporated under this Subchapter must, within 30 days after its incorporation, adopt for its government and management a code of bylaws, not inconsistent with the powers granted by this Subchapter. A majority vote of a quorum of the members or stockholders attending a meeting, of which notice of the proposed bylaw or bylaws shall have been given, is sufficient to adopt or amend the bylaws. Each association under its bylaws may also provide for any or all of the following matters:

(1)        The time, place, and manner of calling and conducting its meetings.

(2)        The number of stockholders or members constituting a quorum.

(3)        The right of members or stockholders to vote by proxy or by mail, or by both, and the conditions, manner, form, and effects of such votes.

(4)        The number of directors constituting a quorum.

(5)        The qualifications, compensations, and duties and terms of office of directors and officers; time of their election, and the mode and manner of giving notice thereof.

(6)        Penalties for violations of the bylaws.

(7)        The amount of entrance, organization, and membership fees, if any; the manner and method of collection of the same, and the purposes for which they may be used.

(8)        The amount which each member or stockholder shall be required to pay annually or from time to time, if at all, to carry on the business of the association, the charge, if any, to be paid by each member or stockholder for services rendered by the association to him, and the time of payment and the manner of collection; and the marketing contract between the association and its members or stockholders which every member or stockholder may be required to sign.

(9)        The number and qualification of members or stockholders of the association and the conditions precedent to membership or ownership of common stock; the method, time, and manner of permitting members to withdraw or the holders of common stock to transfer their stock; the manner of assignment and transfer of the interest of members, and of the shares of common stock; the conditions upon which, and the time when membership of any member shall cease; the automatic suspension of the rights of a member when he ceases to be eligible to membership in the association, and mode, manner, and effect of the expulsion of a member; manner of determining the value of a member's interest and provision for its purchase by the association upon the death or withdrawal of a member or stockholder, or upon the expulsion of a member or forfeiture of his membership, or at the option of the association, by conclusive appraisal by the board of directors.

Upon the death, withdrawal or expulsion of a member, the board of directors of the association shall, within one year, cause to be paid to such member or his estate one hundred percent (100%) of all amounts due him for any and all raw products which have been delivered by him to the association. All other amounts which might be due for capital stock, certificates of interest, reserves or on account of any other equity credits shall be payable in accordance with the charter or bylaws of the association.

Notwithstanding the foregoing provisions of this section, any association may amend its articles of incorporation to provide that thereafter any bylaw or bylaws of the association may be amended or repealed, or any new bylaw may be adopted, either by the members or by the board of directors, but if the members amend any bylaw or bylaws or adopt any new bylaw or bylaws, such bylaw or bylaws shall not thereafter be amended or repealed by the board of directors, and if the members repeal any bylaw or bylaws, such bylaw or bylaws shall not be readopted by the board of directors; provided, however, that no bylaw shall be adopted by the board of directors which shall require a higher number or percentage of members to be present or represented at a members' meeting for the purpose of constituting a quorum, or a higher number or percentage of such quorum to take action, than was the case before the power to alter, amend, or repeal the bylaws was conferred upon the board of directors. (1921, c. 87, s. 10; C.S., s. 5259(h); 1935, c. 230, s. 6; 1963, c. 1168, s. 7; 1979, c. 543.)



§ 54-137. General and special meetings; how called.

§ 54‑137.  General and special meetings; how called.

In its bylaws each association shall provide for one or more regular meetings annually. The board of directors shall have the right to call a special meeting at any time, and ten percent (10%) of the members or stockholders may file a petition stating the specific business to be brought before the association, and demand a special meeting at any time. Such meeting must thereupon be called by the directors. Notice of all meetings, together with a statement of the purposes thereof, shall be mailed to each member at least 10 days prior to the meeting: Provided, however, that the bylaws may require instead that such notice may be given by publication in a newspaper of general circulation, published at the principal place of business of the association. (1921, c. 87, s. 11; C.S., s. 5259(i).)



§ 54-138. Conflicting laws not to apply.

§ 54‑138.  Conflicting laws not to apply.

Any provisions of law which are in conflict with this Subchapter shall not be construed as applying to the associations herein provided for. (1921, c. 87, s. 20; C.S., s. 5259(j).)



§ 54-139. Foreign cooperative corporations; limitation on use of word "cooperative."

§ 54‑139.  Foreign cooperative corporations; limitation on use of word "cooperative."

(a)        A foreign corporation (with or without capital stock) that can qualify as an association, as defined in G.S. 54‑130(2)b1 and 2, may be authorized to transact business in this State under the provisions of Chapter 55A of the General Statutes.

(b)        No person other than an association organized under this Subchapter, or a foreign corporation authorized to transact business in this State pursuant to subsection (a) of this section, or an electric or telephone membership corporation domesticated pursuant to G.S. 117‑28, or an organization created under or governed by Subchapter IV of Chapter 54 of the General Statutes, shall be entitled to organize, domesticate, or transact business in this State if the corporate or other business name or title of such person contains the word "cooperative." (1921, c. 87, s. 21; C.S., s. 5259(k); 1963, c. 1168, s. 8; 1985, c. 542, s.  8; 1993, c. 552, s. 20.)



§ 54-140. Association heretofore organized may adopt the provisions of this Subchapter.

§ 54‑140.  Association heretofore organized may adopt the provisions of this Subchapter.

Any corporation or association organized under previously existing statutes may, by a majority vote of its stockholders or members, be brought under the provisions of this Subchapter by limiting its membership and adopting the other restrictions as provided herein. It shall make out in duplicate a statement signed and sworn to by its directors, upon forms supplied by the Secretary of State, to the effect that the corporation or association has by a majority vote of its stockholders or members decided to accept the benefits and be bound by the provisions of this Subchapter. Articles of incorporation shall be filed as required in G.S. 54‑134, except that they shall be signed by the members of the board of directors. The filing fee shall be the same as for filing an amendment to articles of incorporation. (1921, c. 87, s. 24; C.S., s. 5259(l).)



§ 54-141. Associations not in restraint of trade.

§ 54‑141.  Associations not in restraint of trade.

No association organized hereunder shall be deemed to be a combination in restraint of trade or an illegal monopoly; or an attempt to lessen competition or fix prices arbitrarily, nor shall the marketing contracts or agreements between the association and its members, or any agreements authorized in this Subchapter be considered illegal or in restraint of trade. (1921, c. 87, s. 26; C.S., s. 5259(m).)



§ 54-142. Application of North Carolina Business Corporation Act to cooperative associations with capital stock.

§ 54‑142.  Application of North Carolina Business Corporation Act to cooperative associations with capital stock.

The provisions of the North Carolina Business Corporation Act (Chapter 55 of the General Statutes) shall apply, so far as appropriate, to every cooperative association with capital stock heretofore or hereafter organized or domesticated under this Subchapter, except where the provisions of that act are in conflict with or inconsistent with the express provisions of this Subchapter. (1921, c. 87, s. 28; C.S., s. 5259(o); 1963, c. 1168, s. 9; 1989 (Reg. Sess., 1990), c. 1024, s. 3.)



§ 54-142.1. Application of Nonprofit Corporation Act to cooperative associations without capital stock.

§ 54‑142.1.  Application of Nonprofit Corporation Act to cooperative associations without capital stock.

The provisions of the Nonprofit Corporation Act (Chapter 55A of the General Statutes) shall apply, so far as appropriate, to every cooperative association without capital stock heretofore or hereafter organized or domesticated under this Subchapter, except where the provisions of that act are in conflict with or inconsistent with the express provisions of this Subchapter. (1963, c. 1168, s. 9.)



§ 54-143. License taxes.

§ 54‑143.  License taxes.

On and after June 1, 1955, the provisions of Article 2, Subchapter I of Chapter 105 of the General Statutes of North Carolina shall apply to an association or corporation organized under the provisions of this Subchapter. (1921, c. 87, s. 29; C.S., s. 5259(p); 1955, c. 1313, s. 1.)



§ 54-143.1. Franchise taxes.

§ 54‑143.1.  Franchise taxes.

On and after July 1, 1955, the provisions of Article 3, Subchapter I of Chapter 105 of the General Statutes of North Carolina shall apply to an association or corporation organized under the provisions of this Subchapter. (1955, c. 1313, s. 1.)



§ 54-144. Filing fees.

§ 54‑144.  Filing fees.

For filing articles of incorporation, an association organized hereunder shall pay ten dollars ($10.00); and for filing an amendment to the articles, two and one‑half dollars ($2.50). (1921, c. 87, s. 30; C.S., s. 5259(q).)



§ 54-145. Members.

Article 20.

Members and Officers.

§ 54‑145.  Members.

(a)        Under the terms and conditions prescribed in its bylaws, an association may admit as members, or issue common stock, only to persons engaged in the production of agricultural products, including the lessees and tenants of land used for the production of such products and any lessors and landlords who receive as rent part of the crop raised on the leased premises.

(b)        If a member of a nonstock association be other than a natural person, such member may be represented by any individual, associate, officer, or member thereof, duly authorized in writing.

(c)        One association organized hereunder may become a member or stockholder of any other association or associations, organized hereunder. (1921, c. 87, s. 7; C.S., s. 5259(r); 1963, c. 1168, s. 10.)



§ 54-146. Directors; election.

§ 54‑146.  Directors; election.

(a)        The affairs of the association shall be managed by a board of not less than three directors, elected by the members or stockholders from their own number. The bylaws may provide that the territory in which the association has members shall be divided into districts, and that the directors shall be elected according to such districts. In such case the bylaws shall specify the number of directors to be elected by each district, the manner and method of reapportioning the directors and of redistricting the territory covered by the association. The bylaws may provide that primary elections should be held in each district to elect the directors apportioned to such districts, and the result of all such primary elections must be ratified by the next regular meeting of the association.

(b)        The bylaws may provide that one or more directors may be appointed either by the Director of the Agricultural Extension Service or by such public official or public board or commission as may be designated by the bylaws. The directors so appointed need not be members or stockholders of the association, but shall have the same powers and rights as other directors.

(c)        An association may provide a fair remuneration for the time actually spent by its officers and directors in its service. No director, during the term of his office, shall be a party to a contract for profit with the association differing in any way from the business relations accorded regular members or holders of common stock of the association, or to any other kind of contract differing from terms generally current in that district.

(d)        When a vacancy on the board of directors occurs, other than by  expiration of term, the remaining members of the board, by a majority vote, shall fill the vacancy, unless the bylaws provide for an election of directors by districts. In such case the board of directors shall immediately call a special meeting of the members or stockholders in that district to fill the vacancy: Provided, that this subsection shall not apply to the director or directors appointed under the provisions of subsection (b) of this section: Provided further, that any vacancy occurring in the office of a director appointed under subsection (b) of this section shall be filled in the same manner as the original appointment was made. (1921, c. 87, s. 12; C.S., s. 5259(s); 1963, c. 1168, s. 11; 1979, c. 908, s. 3.)



§ 54-147. Election of officers.

§ 54‑147.  Election of officers.

The directors shall elect a president, one or more vice‑presidents, a secretary and treasurer who need not be directors, and they may combine the offices of secretary and treasurer designating the combined office as secretary‑treasurer. They shall elect from their number a chairman and vice‑chairman unless the president and vice‑presidents are members of the board. The board may elect or appoint such additional officers as are necessary and appropriate. The treasurer may be a bank or any depository, and as such shall not be considered an officer, but as a function of the board of directors. In such a case the secretary shall perform the usual accounting duties of the treasurer, excepting that the funds shall be deposited only as authorized by the board of directors. (1921, c. 87, s. 13; C.S., s. 5259(t); 1971, c. 925.)



§ 54-148. Stock; membership certificates; when issued; voting; liability; limitation on transfer of ownership.

§ 54‑148.  Stock; membership certificates; when issued; voting; liability; limitation on transfer of ownership.

(a)        When a member of an association established without capital stock has paid his membership fee in full, he shall receive a certificate of membership.

(b)        No association shall issue stock to a member until it has been fully paid for. The promissory notes of the members may be accepted by the association as full or partial payment. The association shall hold the stock as security for the payment of the note, but such retention as security shall not affect the members' right to vote.

(c)        Except for debts lawfully contracted between him and the association, no member shall be liable for the debts of the association to an amount exceeding the sum remaining unpaid on his membership fee or his subscription to the capital stock, including any unpaid balance on any promissory notes given in payment thereof.

(d)        A cooperative association, incorporated under this Subchapter,  may fix or limit in its bylaws the amount of stock which one member might own in said association.

(e)        No member or stockholder shall be entitled to more than one vote; provided, however, that any association organized hereunder, all of whose members are other associations organized hereunder shall have power to determine by its bylaws the number of votes to which each member association shall be entitled and to provide for the appointment or election of delegates to cast such votes and to represent the member associations at all members' meetings.

(f)         Any association organized with stock under this Subchapter may issue preferred stock, with or without the right to vote. Such stock may be redeemable or retirable by the association on such terms and conditions as may be provided for by the articles of incorporation and printed on the face of the certificate.

(g)        The bylaws shall prohibit the transfer of the common stock of the association to persons not engaged in the production of agricultural products, and such restrictions must be printed upon every certificate of stock subject thereto.

(h)        The association may at any time, except when the debts of the association exceed fifty percent (50%) of the assets thereof, buy in or purchase its common stock at book value thereof as conclusively determined by the board of directors, and pay for it in cash within one year thereafter. (1921, c. 87, s. 14; C.S., s. 5259(u); 1935, c. 436, s. 2; 1955, c. 596; 1963, c. 1168, s. 12.)



§ 54-149. Removal of officer or director.

§ 54‑149.  Removal of officer or director.

Any member may bring charges against an officer or director by filing them in writing with the secretary of the association, together with a petition signed by ten percent (10%) of the members, requesting the removal of the officer or director in question. The removal shall be voted upon at the next regular or special meeting of the association, and by a vote of a majority of the members, the association may remove the officer or director and fill the vacancy. The director or officer against whom such charges have been brought shall be informed in writing of the charges previous to the meeting, and shall have an opportunity at the meeting to be heard in person or by counsel, and to present witnesses; and the person or persons bringing the charges against him shall have the same opportunity.

In case the bylaws provide for election of directors by districts,  with primary elections in each district, then the petition for removal of a director must be signed by twenty percent (20%) of the members residing in the district from which he was elected. The board of directors must call a special meeting of the members residing in that district to consider the removal of the director. By a vote of the majority of that district, the director in question shall be removed from office: Provided, that this section shall not apply to directors  appointed under subsection (b) of G.S. 54‑146. (1921, c. 87, s. 15; C.S., s. 5259(v).)



§ 54-150. Referendum.

§ 54‑150.  Referendum.

Upon demand of one third of the entire board of directors, any matter that has been approved or passed by the board must be referred to the entire membership of the stockholders for decision at the next special or regular meeting: Provided, however, that a special meeting may be called for the purpose. (1921, c. 87, s. 16; C.S., s. 5259(w).)



§ 54-151. Powers.

Article 21.

Powers, Duties, and Liabilities.

§ 54‑151.  Powers.

Each association incorporated under this Subchapter shall have the following powers:

(1)        To engage in any activity in connection with the producing, marketing, selling, harvesting, preserving, drying, processing, canning, packing, storing, handling, or utilization of any agricultural products produced or delivered to it by its members and other farmers; or the manufacturing or marketing of the by‑products thereof; or in connection with the purchase, hiring, or use by its members of supplies, machinery, or equipment; or in the financing of any such activities; or in any one or more of the activities specified in this section. No such association, during any fiscal year thereof, shall deal in or handle products, machinery, equipment, supplies, and/or perform services for and on behalf of nonmembers to an amount greater in value than such as are dealt in, handled, and/or performed by it for and on behalf of members during the same period.

(2)        To borrow money and to make advances to members and other farmers who deliver agricultural products to the association.

(3)        To act as the agent or representative of any member or members in any of the above‑mentioned activities.

(4)        To purchase or otherwise acquire, and to hold, own, and exercise all rights or ownership in, and to sell, transfer, or pledge shares of the capital stock or bonds of any corporation or association engaged in any related activity or in the handling or marketing of any of the products handled by the association, or engaged in the financing of the association.

(5)        To establish reserves and to invest the funds thereof in bonds or such other property as may be provided in the bylaws.

(6)        To buy, hold, and exercise all privileges of ownership, over  such real or personal property as may be necessary or convenient for the conducting and operation of any of the business of the association, or incidental thereto.

(7)        To do each and everything necessary, suitable, or proper for  the accomplishment of any one of the purposes or the attainment of any one or more of the objects herein enumerated; or conducive to or expedient for the interest or benefit of the association; and to contract accordingly; and in addition, to exercise and possess all powers, rights, and  privileges necessary or incidental to the purposes for which the association is organized or to the activities in which it is engaged; and in addition, any other rights and powers, and privileges granted by the laws of this State to ordinary corporations, except such as are inconsistent with the express provisions of this Subchapter; and to do any such thing anywhere. (1921, c. 87, s. 6; C.S., s. 5259(x); 1933, c. 350, ss. 3, 4; 1935, c. 230, ss. 7‑9.)



§ 54-152. Marketing contract.

§ 54‑152.  Marketing contract.

(a)        The association and its members may make and execute marketing contracts, requiring the members to sell, for any period of time, not over 10 years, all or any specified part of their agricultural products or specified commodities exclusively to or through the association or any facilities to be created by the association. The contract may provide that the association may sell or resell the products of its members, with or without taking title thereto, and pay over to its members the resale price, after deducting all necessary selling, overhead, and other costs and expenses, including dividends on preferred stock, not exceeding ten percent (10%) per annum, and reserve for retiring the stock, if any; and other proper reserves; and dividends not exceeding ten percent (10%) per annum upon common stock.

(b)        The bylaws and the marketing contract may fix, as liquidated damages, specific sums to be paid by the member or stockholder to the association upon the breach by him of any provision of the marketing contract regarding the sale or delivery or withholding of products; and may further provide that the member will pay all costs, premiums for bonds, expenses and fees in case any action is brought upon the contract by the association; and any such provisions shall be valid and enforceable in the courts of this State.

(c)        In the event of any such breach or threatened breach of such marketing contract by a member, the association shall be entitled to an injunction to prevent the further breach of the contract, and to a decree of specific performance thereof. Pending the adjudication of such an action, and upon filing a verified complaint showing the breach or threatened breach, and upon filing a sufficient bond, the association shall be entitled to a temporary restraining order and preliminary injunction against the member.

(d)        In the event that a member of an association incorporated under this chapter shall have died; and that, at a time more than six months after his death, such cooperative corporation has in its hands moneys not in excess of one hundred dollars ($100.00) which would have been distributable and payable to such member except for his death; and that there has been appointed no administrator of his estate or that the administration of his estate has been closed at such time; then such corporation, without making any publication of notice, may disburse such moneys (not in excess of one hundred dollars ($100.00))  in the following order:

(1)        To the widow of the deceased if there is a widow,

(2)        To pay any unsatisfied claims for funeral expenses or reimburse any person for the payment thereof, and

(3)        To any adult person of the class of those nearest of kin to the deceased, for the benefit of all members of such class.

In making such disbursements the said corporation shall be responsible and liable only for the exercise of good faith and reasonable care and shall have no further responsibility or liability with respect to such moneys or their application or disbursement. (1921, c. 87, s. 17; C.S., s. 5259(y); 1959, c. 1174; 1979, 2nd Sess., c. 1302, ss. 1, 2.)



§ 54-153. Purchasing business of other associations, persons, firms, or corporations; payment; stock issued.

§ 54‑153.  Purchasing business of other associations, persons, firms, or corporations; payment; stock issued.

Whenever an association organized hereunder with preferred capital stock shall purchase the stock or any property, or any interest in any property of any person, firm, or corporation or association, it may by agreement with the other party or parties to the transaction discharge the obligations so incurred, wholly or in part, by exchanging for the acquired interest shares of its preferred  capital stock to an amount which at par value would equal a fair market value of the stock or interest so purchased, as determined by the board of directors. In that case the transfer to the association of the stock or interest purchased shall be equivalent to payment in cash for shares of stock issued. (1921, c. 87, s. 18; C.S., s. 5259(z).)



§ 54-154. Annual reports.

§ 54‑154.  Annual reports.

Each association formed under this Subchapter shall prepare and make out an annual report on forms furnished by the Division of Markets, containing the name of the association, its principal place of business, and a general statement of its business operations during the fiscal year, showing the amount of capital stock paid up, and the number of stockholders of a stock association or the number of members and the amount of membership fees received, if a nonstock association; the total expenses of the operations; the amount of its indebtedness, or liability, and its balance sheets. (1921, c. 87, s. 19; C.S., s. 5259(aa).)



§ 54-155. Interest in other corporations or associations.

§ 54‑155.  Interest in other corporations or associations.

An association may organize, form, operate, own, control, have interest in, own stock of, or be a member of any other corporation or corporations, with or without capital stock, and engaged in preserving, drying, processing, canning, packing, storing, handling, shipping, utilizing, manufacturing, marketing, or selling of the agricultural products handled by the association, or the by‑ products thereof. If such corporations are warehousing corporations, they may issue legal warehouse receipts to the association, or to any other person, and such legal warehouse receipts shall be considered as adequate collateral to the extent of the current value of the commodity represented thereby. In case such warehouse is licensed or licensed and bonded under the laws of this State or the United States, its warehouse receipt shall not be challenged or discriminated against because of ownership or control, wholly or in part, by the association. (1921, c. 87, s. 22; C.S., s. 5259(bb).)



§ 54-156. Contracts and agreements with other associations.

§ 54‑156.  Contracts and agreements with other associations.

Any association may, upon resolution adopted by its board of directors, enter into all necessary and proper contracts and agreements, and make all necessary and proper stipulations, agreements and contracts and arrangements with any other cooperative corporation, association, or associations, formed in this or in any other state, for the cooperative and more economical carrying on of its business, or any part or parts thereof. Any two or more associations may, by agreement between them, unite in employing and using or may separately employ and use the same methods, means, and agencies for carrying on and conducting their respective businesses. (1921, c. 87, s. 23; C.S., s. 5259(cc).)



§ 54-157. Breach of marketing contract of cooperative association; spreading false reports about the finances or management thereof; misdemeanor.

§ 54‑157.  Breach of marketing contract of cooperative association; spreading false reports about the finances or management thereof; misdemeanor.

Any person or persons, or any corporation whose officers or employees knowingly induces or attempts to induce any member or stockholder of an association organized hereunder to breach his marketing contract with the association, or who maliciously and knowingly spreads false reports about the finances or management thereof shall be guilty of a Class 2 misdemeanor and subject only to a fine of not less than one hundred dollars ($100.00), and not more than one thousand dollars ($1,000), for such offense and shall be liable to the association aggrieved in a civil suit in the penal sum of five hundred dollars ($500.00) for each such offense:  Provided, that this section shall not apply to a bona fide creditor of any member or stockholder of such association, or the agents or attorney of any such bona fide creditor, endeavoring to make collection of the indebtedness, or to any communication, written or oral, between a business company or concern and persons with whom it has an existing contractual relationship which communication relates to the performance of that contractual relationship and duties and responsibilities arising therefrom. (1921, c. 87, s. 25; C.S., s. 5259(dd); 1963, c. 1168, s. 14; 1993, c. 539, s. 430; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 54-158. Cooperative associations may form subsidiaries.

§ 54‑158.  Cooperative associations may form subsidiaries.

Nothing in this Subchapter shall prevent an association organizing, forming, operating, owning, controlling, having an interest in, owning stock of, or being a member of any other corporation (hereinafter referred to as a subsidiary corporation) from including or having included in the charter or bylaws of such subsidiary corporation provisions for the control or management of said subsidiary corporation by such association to such extent as shall by votes of the board of directors of such association, and the majority of the stockholders of such subsidiary corporation, be declared to be for the best interests of said association and said subsidiary corporation respectively. Such provisions may be so included in any such charter or bylaws and may by way of illustration, but not of limitation, include the following:

(1)        Representation of said association on the board of directors or other governing body of said subsidiary corporation, upon such terms as may be deemed advisable.

(2)        Ownership by an association of an interest or interests in a subsidiary corporation represented by stock of any class thereof, or otherwise, to such extent and upon such terms, and with such voting power, as may be deemed advisable.

(3)        Participation by said association in the profits of such subsidiary corporation to such extent and upon such terms as shall be deemed advisable. (1933, c. 350, s. 1.)



§ 54-159. Procedure for merger.

Article 22.

Merger, Consolidation and Other Fundamental Changes.

§ 54‑159.  Procedure for merger.

(a)        Any two or more domestic associations organized under this Subchapter, either with or without capital stock, may merge into any one of such associations pursuant to a plan of merger approved in the manner provided in this Article.

(b)        The board of directors of each association shall, by resolution adopted by each such board, approve a plan of merger setting forth:

(1)        The names of the association proposing to merge, and the name of the association into which they propose to merge, which is hereinafter designated as the surviving association.

(2)        The name which the surviving association is to have, which name may be that of any of the associations involved in the merger or any other available name, subject, however, to the limitations of G.S. 54‑139 and 55A‑10.

(3)        The terms and conditions of the proposed merger.

(4)        A statement of any changes in the charter of the surviving association to be effected by such merger.

(5)        Such other provisions not inconsistent with law as are deemed necessary or desirable. (1963, c. 1168, s. 13.)



§ 54-160. Procedure for consolidation.

§ 54‑160.  Procedure for consolidation.

(a)        Any two or more domestic associations organized under this Subchapter, either with or without capital stock, may consolidate into a new association pursuant to a plan of consolidation approved in the manner provided in this Article.

(b)        The board of directors of each association shall, by resolution adopted by each such board, approve a plan of consolidation setting forth:

(1)        The names of the associations proposing to consolidate, and the name of the new association into which they proposed to consolidate, which is hereinafter designated as the new association. The name of the new association may be that of any of the associations involved in the consolidation or any other available name, subject, however, to the limitations of G.S. 54‑139 and 55A‑10.

(2)        The terms and conditions of the proposed consolidation.

(3)        With respect to the new association, all of the appropriate statements required to be set forth in articles of incorporation for associations organized under this Subchapter.

(4)        Such other provisions not inconsistent with law as are deemed necessary or desirable. (1963, c. 1168, s. 13.)



§ 54-161. Approval of merger or consolidation; abandonment.

§ 54‑161.  Approval of merger or consolidation; abandonment.

(a)        A plan of merger or consolidation shall be adopted in the following manner: The board of directors of each merging or consolidating association shall adopt a resolution approving the proposed plan, and directing that it be submitted to a vote at a meeting of members having voting rights, which may be either an annual or a special meeting. Written or printed notice of the meeting shall be given to each member entitled to vote at such meeting. The notice shall state that the proposed plan of merger or consolidation will be  considered and acted upon at the meeting, and a copy or a summary of the plan of merger or plan of consolidation, as the case may be, shall be included in or enclosed with such notice. Such notice shall contain a statement, displayed with reasonable prominence, to the effect that objecting members are entitled, upon compliance with G.S. 54‑166, including the 20‑day demand requirement, to be paid the fair market value of their stock or other property rights or interest in the association, but failure of the notice to contain such a statement shall not invalidate the merger or consolidation. Each such notice shall be mailed by first‑class mail at such a time that not less than 10 full days shall elapse between the date of mailing the notice and the date of the meeting, and shall be mailed to the member at his last address as it appears on the records of the association. The proposed plan shall be adopted upon receiving at least two‑thirds of the votes entitled to be cast by members present at each such meeting where a quorum is present.

(b)        After such approval, and at any time prior to the filing of the articles of merger or consolidation, the merger or consolidation may be abandoned pursuant to provisions therefor, if any, set forth in the plan of merger or consolidation. (1963, c. 1168, s. 13.)



§ 54-162. Articles of merger or consolidation.

§ 54‑162.  Articles of merger or consolidation.

(a)        Upon such approval, articles of merger or articles of consolidation shall be executed by each association and filed as provided in G.S. 55A‑4, except that a copy thereof certified by the Secretary of State shall also be recorded in the office of the register of deeds of each county wherein the constituent associations have their principal places of business or their registered offices.

(b)        The articles of merger or consolidation shall set forth:

(1)        The plan of merger or the plan of consolidation; and

(2)        A statement setting forth the date of the meeting of the members of each association at which the plan was adopted, that a quorum was present at such meeting, and that such plan received at least two‑thirds of the votes entitled to be cast by members present at each such meeting where a quorum was present.

(c)        The time when the merger or consolidation is effected is determined by the provisions of G.S. 55A‑4. (1963, c. 1168, s. 13; 1967, c. 823, s. 15.)



§ 54-163. Effect of merger or consolidation.

§ 54‑163.  Effect of merger or consolidation.

When such merger or consolidation has been effected:

(1)        The several associations, parties to the plan of merger or consolidation, shall be a single association which, in the case of a merger, shall be that association designated in the plan of merger as the surviving association, and, in the case of a consolidation, shall be the new association provided for in the plan of consolidation.

(2)        The separate existence of all associations which are parties  to the plan of merger or consolidation, except the surviving or new association, shall cease.

(3)        Such surviving or new association shall have all the rights,  privileges, immunities, and powers and shall be subject to all the duties and liabilities of an association organized under this Subchapter.

(4)        Such surviving or new association shall thereupon and thereafter, to the extent consistent with its charter as established or changed by the merger or consolidation, possess all the rights, privileges, immunities, and franchises, as well of a public as of a private nature, of each of the merging or consolidating associations; and all property, real and personal, and all debts due on any account, and all other choses in action, and all and every other interest, of or belonging to or due to each of the associations so merged or consolidated, shall be taken and deemed to be transferred to and vested in such single association without further act or deed; and the title to any real estate, or any interest therein, vested in any of such associations shall not revert or be in any way impaired by reason of such merger or consolidation.

(5)        Such surviving or new association shall thenceforth be responsible and liable for all the liabilities, contracts or other obligations, and penalties of each of the associations so merged or consolidated; and any claim existing or action or proceeding, civil or criminal, pending by or against any of such associations may be prosecuted as if such merger or consolidation had not taken place, or such surviving or new association may be substituted in its place; and any judgments rendered against any of the merged or consolidated associations may be enforced against the surviving or new association. Neither the rights of creditors nor any liens upon the property of any merged or consolidated association shall be impaired by such merger or consolidation.

(6)        In the case of a merger, the charter of the surviving association shall be deemed to be amended to the extent, if any, that changes in its charter are stated in the plan of merger. In the case of a consolidation, the articles of consolidation shall be deemed to be the articles of incorporation of the new association. (1963, c. 1168, s. 13.)



§ 54-164. Merger or consolidation of domestic and foreign associations.

§ 54‑164.  Merger or consolidation of domestic and foreign associations.

(a)        One or more domestic associations organized under this Subchapter and one or more foreign corporations engaging in any activity such as is described in G.S. 54‑132, and which is a nonprofit cooperative in the sense that the term "nonprofit" is used in G.S. 54‑ 130, may be merged or consolidated into an association of this State or an association or corporation of another state if such merger or consolidation is permitted by the laws of the state under which each such foreign association or corporation is organized.

(b)        Each domestic association shall comply with the provisions of this Article with respect to the merger or consolidation, as the case may be, of domestic associations, and each foreign association or corporation shall comply with the applicable provisions of the laws of the state under which it is organized.

(c)        If the surviving or new association or corporation, as the case may be, is an association or corporation of any state other than this State, it shall comply with the provisions of this Subchapter with respect to foreign corporations if it is to transact business in this State; and if after the merger or consolidation it transacts no business in this State, the courts of this State shall have jurisdiction in actions to enforce any obligation of any constituent association of this State and process therein may be served as provided in G.S. 55‑145.

(d)        The effect of such merger or consolidation shall be the same as in the case of the merger or consolidation of domestic associations, if the surviving or new corporation is to be an association of this State. If the surviving or new association or corporation is to be an association or corporation of any state other than this State, the effect of such merger or consolidation shall be the same as in the case of the merger or consolidation of domestic associations except insofar as the laws of such other state provide otherwise.

(e)        If the new or surviving association or corporation is not an association of this State, then notwithstanding anything in the foregoing provisions of this section:

(1)        The rights of any member of any constituent association that is an association of this State to receive notice of objectors' rights, to file his objection, upon such objection to demand and receive payment of the fair market value of his stock or other property rights or interests in the association, or to avail himself of any equitable relief to which he would be entitled if the surviving or new association or corporation were an association of this State, shall not be impaired; and

(2)        The courts of this State shall have jurisdiction in actions to enforce the aforesaid rights against the surviving or new association or corporation regardless of whether or not said association or corporation is otherwise subject to the jurisdiction of the courts of this State and in any such action service of process may be made in the manner provided in G.S. 55‑145 that would be applicable if said association or corporation were transacting business in this State. (1963, c. 1168, s. 13.)



§ 54-165. Sale, lease or exchange of assets; mortgage or pledge of assets.

§ 54‑165.  Sale, lease or exchange of assets; mortgage or pledge of assets.

(a)        A sale, lease, or exchange of all, or substantially all, the property and assets of an association organized under the provisions of this Subchapter may be made upon such terms and conditions and for such consideration, which may consist in whole or in part of money or property, real or personal, including shares of any corporation for profit, domestic or foreign, as may be authorized  in the following manner: The board of directors shall adopt a resolution recommending such sale, lease, or exchange and directing that it be submitted to a vote at a meeting of members, which may be either an annual or a special meeting. Written or printed notice of the meeting shall be given to each member entitled to vote at such meeting. The notice shall state that the proposed sale, lease, or exchange will be considered and acted upon at such meeting, and a statement of the terms of the proposed sale, lease, or exchange, as the case may be, shall be included in or enclosed with such notice. Each such notice shall be mailed by first‑class mail at such a time that not less than 10 full days shall elapse between the date of mailing the notice and the date of the meeting, and shall be mailed to the member at his last address as it appears on the records of the association. The proposed sale, lease, or exchange, as the case may be, shall be adopted upon receiving at least two‑thirds of the votes entitled to be cast by members present at the meeting, if a quorum is present.

(b)        A mortgage or pledge of, or any other security interest in, all or any part or parts of the property of the association may be made by authority of the board of directors of the association without authorization of the members, unless otherwise provided in the charter or bylaws adopted by the members. (1963, c. 1168, s. 13.)



§ 54-166. Rights of objecting members.

§ 54‑166.  Rights of objecting members.

(a)        Any member of an association effecting a merger or consolidation may give to the association prior to or at the meeting of the members to which the proposal of merger or consolidation is submitted to a vote, written notice that he objects to such proposal. Within 20 days after the date on which the vote was taken, such member may, unless he votes in favor of the proposal, make written demand on the association for payment of the fair market value of his stock or other property rights or interest in the association. Such demand shall state the number and class of shares of stock owned by him or the nature and amount of other property rights or interest owned by him in the association. In addition to any other right he may have in law or equity, a member giving such notice shall be entitled, if and when the merger or consolidation is effected, to be paid by the surviving or new association, the fair market value of such stock, or other property rights or interests, as of the day prior to the date on which the vote was taken, subject only to the surrender by him of the certificate or certificates or other evidence of ownership of such stock or other property rights or interests.

(b)        If within 30 days after the date upon which the objecting member becomes entitled to payment for such stock or other property rights or interest, the fair market value of such stock or other property rights or interests is agreed upon between the member and the surviving or new association, as the case may be, payment therefor shall be made within 60 days after the agreement, upon surrender of the certificate or other evidence of such property rights or interests, whereupon the member shall cease to have any interest in such stock or other property rights or interests in the association.

(c)        If within the 30‑day period mentioned in subsection (b) of this section the member and the association do not agree as to the fair market value of the stock or other property rights or interests, the member may, within 60 days after the expiration of the 30‑day period, file a petition in the superior court of the county in which the association has its registered office or principal place of business asking for the appointment by the clerk of the superior court of that county of three qualified and disinterested appraisers to appraise the fair market value of the stock or other property rights or interests. A summons as in other cases of special proceedings, together with a copy of the petition, shall be served on the association at least 10 days prior to the hearing of the petition by the court. The award of the appraisers, or a majority of them, if no exceptions are filed thereto within 10 days after the award is filed in court, shall be confirmed by the court, and when confirmed shall be final and conclusive. The member, upon depositing with the court the proper stock certificates or other evidence of property rights or interests, shall be entitled to judgment against the association for the appraised value thereof as of the day prior to the date on which the vote was taken, together with interest thereon to the date of the confirmation. If either party files exceptions to the award within 10 days after the award is filed in court, the case shall be transferred to the civil issue docket of the superior court for trial during term and shall be there tried in the same manner, as near as may be practicable, as is provided in Chapter 40A of the General Statutes for the trial of cases under the eminent domain law of this State, and with the same right of appeal to the appellate division as is permitted in that Chapter. The court shall assess the cost of the proceedings as it shall deem equitable. Upon payment of the judgment, the owner of the stock or other property rights or interests shall cease to have any interest in the association and the association shall be entitled to have the stock certificates or other evidence of the property rights or interests surrendered to the association by the clerk of court. Unless the member files a petition within the time herein prescribed, the member and all persons claiming under the member shall have no right of payment hereunder, but in that event nothing herein shall impair the member's status as a member.

(d)        If in the notices sent to members in connection with the meeting to vote upon a proposed merger or consolidation no reference is made as required by this Article to the provisions of this section, any member entitled to but who did not avail himself of the provisions of this section, unless he voted for the proposal, is entitled, if he so demands in writing within one year after the effective date of the merger or consolidation, to recover from the surviving or new association, as the case may be, any damage which he suffered from failure of the association of which he was a member to make the aforesaid reference.

(e)        The liability to pay for shares or to pay damages imposed by this section on an association extends to the successor association which acquires the assets of the predecessor, whether by merger or consolidation.

(f)         Shares of stock acquired by an association pursuant to payment of the agreed fair market value thereof or to payment of the judgment entered therefor as in this section provided, may be held and disposed of by the association as in the case of other treasury shares.

(g)        The provisions of this section shall not apply to a merger if on the date of the filing of the articles of merger the surviving association is the owner of all the outstanding shares of the other association, domestic or foreign, participating in the merger and if such merger makes no changes in the relative rights of the members of the surviving association.

(h)        Notwithstanding any of the foregoing provisions of this section, no member of an association effecting a merger or consolidation, who objects thereto and makes written demand for payment of the fair market value of his stock or other property rights or interests in the association, as hereinbefore provided in this section, shall be entitled to such payment at any time prior to the time that he would otherwise be entitled to payment pursuant to valid provisions of such stock, or valid provisions of the charter or the bylaws of the association, in effect on the date of the vote for such merger or consolidation. However, in any case where the owner of such stock or other property rights or interests in the association is not entitled, because of valid provisions of his stock, or because of valid provisions of the charter or bylaws of the association, to payment at the time hereinbefore provided in this section, the fair market value of such stock or other property rights or interests in the association, as of the day prior to the date on which the vote was taken, may be determined in any manner hereinbefore provided in this section, and the amount so determined, without interest, shall be an obligation of the surviving or new association, as the case may be, and shall be due and payable at the time that the owner thereof would be entitled to payment pursuant to valid provisions of such stock, or valid provisions of the charter or the bylaws of the association. (1963, c. 1168, s. 13; 1973, c. 108, s. 19; 2001‑487, s. 38(c).)






Chapter 54A - Capital Stock Savings and Loan Associations.

§§ 54A-1 through 54A-27. Repealed by Session Laws 1981, c. 282, s. 2.

Chapter 54A.

Capital Stock Savings and Loan Associations.

§§ 54A‑1 through 54A‑27.  Repealed by Session Laws 1981, c. 282, s. 2.






Chapter 54B - Savings and Loan Associations.

§ 54B-1. Title.

Chapter 54B.

Savings and Loan Associations.

Article 1.

General Provisions.

§ 54B‑1.  Title.

This Chapter shall be known and may be cited as "Savings and Loan Associations." (1981, c. 282, s. 3.)



§ 54B-2. Purpose.

§ 54B‑2.  Purpose.

The purpose of this Chapter is:

(1)        To provide for the safe and sound conduct of the business of savings and loan associations, the conservation of their assets and the maintenance of public confidence in savings and loan associations;

(2)        To provide for the protection of the interests of customers and members, and the public interest in the soundness of the savings and loan industry;

(3)        To provide the opportunity for savings and loan associations  to remain competitive with each other and with other savings and financial institutions existing under other laws of this and other states and the United States;

(4)        To provide the opportunity for savings and loan associations  to serve effectively the convenience and advantage of customers and members, and to improve and expand their services and facilities for such purposes;

(5)        To provide the opportunity for the management of savings and  loan associations to exercise prudent business judgment in conducting the affairs of savings and loan associations to the extent compatible with the purposes recited in this section; and

(6)        To provide adequate rulemaking power and administrative discretion so that the regulation and supervision of savings and loan associations are readily responsive to changes in economic conditions and in savings and loan practices. (1981, c. 282, s. 3.)



§ 54B-3. Applicability of Chapter.

§ 54B‑3.  Applicability of Chapter.

The provisions of this Chapter, unless the context otherwise specifies, shall apply to all State associations. (1981, c. 282, s. 3.)



§ 54B-4. Definitions and application of terms.

§ 54B‑4.  Definitions and application of terms.

(a)        The terms "building and loan association" and "savings and loan association" when used in the General Statutes, shall mean an association and shall be interchangeable. Use of either term shall be construed to include the other unless a different intention is expressly provided.

(b)        As used in this Chapter, unless the context otherwise requires, the term:

(1)        Repealed by Session Laws 2001‑193, s. 3.

(2)        "Aggregate withdrawal value of withdrawable accounts" means the total value of all withdrawable accounts held by an association.

(3)        "Application" means the completed package of the application to organize a State association, establish a branch office or conversion of structure of a savings and loan association which the Commissioner of Banks considers in making his recommendation.

(3a)      "Affiliate" means a person or corporation that controls, is controlled by, or is under common control with an association.

(4)        "Associate" when used to indicate a relationship with any person, means (i) any corporation or organization (other than the applicant or a majority‑owned subsidiary of the applicant) of which such person is an officer or partner or is, directly or indirectly, the beneficial owner of ten percent (10%) or more of any class of equity securities, (ii) any trust or other estate in which such person has a substantial beneficial interest or as to which such person serves as trustee or in a similar fiduciary capacity, and (iii) any relative or spouse who lives in the same house as that person, or any relative of that person's spouse who lives in the same house as that person, or who is a director or officer of the applicant or any of its parents or subsidiaries.

(5)        "Association" includes a State association or a federal association unless limited by use of the words "State" or "federal."

(6)        "Borrowers" means those who borrow funds from or in any other way become obligated on a loan to an association.

(7)        "Branch office" means an office of an association other than its principal office which renders savings and loan services.

(8)        "Capital stock" means securities which represent ownership of a stock association.

(9)        "Certificate of approval" means a document signed by the Commissioner of Banks informing the North Carolina Secretary of State that the Commission has approved the certificate of incorporation of a proposed association.

(10)      Repealed by Session Laws 1985, c. 659, s. 1.

(11)      "Certificate of incorporation or charter" means the document which represents the corporate existence of a State association.

(12)      "Certified copy" means a copy of an original document or paper which has been signed by the person or persons who certify such document to be an exact copy of the original.

(13)      "This Chapter" means Chapter 54B of the North Carolina General Statutes.

(14)      "Commission" means the State Banking Commission of the Department of Commerce.

(14a)    "Commissioner" means the Commissioner of Banks authorized pursuant to G.S. 53‑92.

(15)      "Conflict of interest" means a matter before the board of directors in which one or more of the directors, officers or employees has a direct or indirect financial interest in its outcome.

(16)      "Conformed copies" means photocopies or carbon copies or other mechanical reproductions of an original document or paper.

(16a)    "Control" means the power, directly or indirectly, to direct the management or policies of an association or to vote twenty‑five percent (25%) or more of any class of voting securities for an association.

(17)      "Court of competent jurisdiction" means a court in North Carolina which is qualified to hear the case at hand.

(18)      "Disinterested directors" means those directors who have absolutely no direct or indirect financial interest in the matter before them.

(19)      "Dividends on stock" means the earnings of an association paid out to holders of capital stock in a stock association.

(20)      "Dividends on withdrawable accounts" means the consideration paid by an association to a holder of a withdrawable account for the use of his money.

(21)      "Division" means the Savings Institutions Division of the North Carolina Department of Commerce.

(22)      "Entrance fee per withdrawable account" means the amount to be paid by each person, firm or corporation when he or it pledges to a proposed mutual association to deposit funds in a withdrawable account.

(23)      "Examination and investigation" means a supervisory inspection of an association or proposed association which may include inspection of every relevant piece of information including subsidiary or affiliated businesses.

(24)      "Federal association" means a corporation or association organized and operated under the provisions of federal law and regulation to conduct a savings and loan business.

(25)      "Financial institution" means a person, firm or corporation engaged in the business of receiving, soliciting or accepting money or its equivalent on deposit and/or lending money or its equivalent.

(26)      Repealed by Session Laws 1985, c. 659, s. 1.

(27)      "General reserve" means appropriated or restricted funds in the form of cash or investments to be used solely for the purpose of absorbing losses.

(28)      "Guaranty association" means a mutual deposit guaranty association which is a corporation organized under this Chapter or its predecessor and operated under the provisions of Article 12 of this Chapter.

(29)      "Immediate family" means one's spouse, father, mother, children, brothers, sisters, and grandchildren; and the father, mother, brothers, and sisters of one's spouse; and the spouse of one's child, brother or sister.

(30)      "Initial pledges for withdrawable accounts" means those pledges of funds by persons who promise to a proposed mutual association to deposit such amount if and when such proposed association becomes established.

(31)      "Insurance of withdrawable accounts" means insurance on an association's withdrawable accounts when the beneficiary is the holder of such insured account.

(32)      "Liquidity fund" means that portion of the assets of an association which is required to be held in readily marketable form.

(32a)    "Interim association" means an association formed to facilitate the acquisition of one hundred percent (100%) of the voting shares of an existing stock association by a newly‑formed association or an existing savings and loan holding company or to facilitate any other transaction the Commissioner of Banks may approve.

(33)      "Members" means withdrawable account holders and borrowers in a State mutual association.

(34)      "Minimum amount of consideration" means the amount of money a stock association shall be required to have received on the sale of its stock, before it shall commence business.

(35)      "Minimum amount on deposit in withdrawable accounts" means the amount of money which a mutual association must have on hand prior to its commencement of business.

(36)      "Mutual association" means all mutual savings and loan associations owned by members of the association, and organized under the provisions of this Chapter or its predecessor for the primary purpose of promoting thrift and home financing.

(37)      "Net withdrawal value of withdrawable accounts" means the aggregate of the withdrawal value of an association's withdrawable accounts less the amount of any pledged withdrawable account which serves as security for a loan.

(38)      "Net worth" means an association's total assets less total liabilities.

(39)      "Original incorporators" means the organizers of a State association responsible for the business of a proposed association from the filing of the application to the Commission's final decision on such application.

(40)      "Plan of conversion" means a detailed outline of the procedure of the conversion of an association from one to another regulatory authority or from one to another form of ownership.

(41)      "Principal office" means the office which houses the headquarters of an association.

(42)      "Proposed association" means an entity in organizational procedures prior to the Commission's final decision on its charter application.

(43)      "Registered agent" means the person named in the certificate of incorporation upon whom service of legal process shall be deemed binding upon the association.

(44)      "Rules and regulations" means those regulatory procedures and guidelines issued by the Commissioner of Banks and approved by the Commission.

(44a)    Repealed by Session Laws 1991, c. 680, s. 2.

(45)      "Service corporation" means a corporation operating under the provision of Article 8 of this Chapter which engages in activities determined by the Commissioner of Banks by rules and regulations to be incidental to the conduct of a savings and loan business as provided in this Chapter or activities which further or facilitate the corporate purposes of an association, or which furnishes services to an association or subsidiaries of an association, the voting stock of which is owned directly or indirectly by one or more associations.

(46)      "Specific reserve account" means an account held by an association as a loss reserve for coverage on specific loans and investments.

(47)      "This State" means the State of North Carolina.

(48)      "State association" means a corporation or association organized under this Chapter or its predecessor and operated under the provisions of this Chapter to conduct the savings and loan business; or a corporation organized under the provisions of the predecessors to this Chapter and operated under the provisions of this Chapter; or a corporation organized under the provisions of federal law and so converted as to be operated under the provisions of this Chapter.

(49)      "Stock association" means any corporation or company owned by holders of capital stock and organized under the provisions of this Chapter for the primary purpose of promoting thrift and home financing.

(50)      "Subscriptions" means the promise to purchase capital stock in a stock association and payment of a portion of the selling price.

(51)      "Total assets" means the aggregate amount of assets of any and every kind held by an association.

(52)      "Voluntary dissolution" means the dissolution and liquidation of an association initiated by its ownership.

(53)      "Withdrawable accounts" means accounts in which a customer or member places funds with an association which may be withdrawn by the account holder.

(54)      Repealed by Session Laws 1989, c. 76, s. 1. (1981, c. 282, s. 3; 1981 (Reg. Sess., 1982), c. 1238, s. 1; 1983, c. 144, ss. 1, 2; 1985, c. 659, ss. 1, 9(a); c. 677, s. 1; 1989, c. 76, s. 1; c. 751, s. 7(3); 1991, c. 680, s. 2; 1991 (Reg. Sess., 1992), c. 829, s. 1; c. 959, ss. 5, 5.1; 2001‑193, ss. 3, 4, 17.)



§ 54B-5. Severability.

Article 2.

Incorporation and Organization.

§ 54B‑5.  Severability.

If any section or subsection of this Chapter, or the application thereof to any person is held invalid, the remaining sections or subsections of this Chapter, and the application of such section or subsection to any other person, shall not be invalidated or affected thereby. (1981, c. 282, s. 3.)



§ 54B-6. Hearings.

§ 54B‑6.  Hearings.

Any hearing required to be held by this Chapter shall be conducted in accordance with the applicable provisions of Article 3 of Chapter 150B of the General Statutes. (1981, c. 282, s. 3; 1987, c. 827, s. 1.)



§ 54B-7. Application of Chapter on business corporations.

§ 54B‑7.  Application of Chapter on business corporations.

All the provisions of law relating to private corporations, and particularly those enumerated in Chapter 55, of the General Statutes, entitled "North Carolina Business Corporation Act," which are not inconsistent with this Chapter, or with the proper business of savings and loan associations shall be applicable to all State associations. (1981, c. 282, s. 3; 1989 (Reg. Sess., 1990), c. 1024, s. 3.)



§ 54B-8. Scope and prohibitions; existing charters; injunctions.

§ 54B‑8.  Scope and prohibitions; existing charters; injunctions.

(a)        Nothing in this Chapter shall be construed to invalidate any charter that was valid prior to the enactment of this Chapter. All such associations shall continue operation in full force, but such associations shall be operated in accordance with the provisions of this Chapter.

(b)        Repealed by Session Laws 1985, c. 659, s. 2.

(c)        No person or group of persons, nor any corporation, company, or association except one incorporated and licensed in accordance with the provisions of this Chapter to operate a State association, shall operate as a State association. Unless so authorized as a State or federal association and actually engaged in transacting a savings and loan business, no person or group of persons, nor any corporation, company, or association domiciled and doing business in this State shall:

(1)        Use in its name the terms "building and loan association" or "savings and loan association" or words of similar import or connotation that lead the public reasonably to believe that the business so conducted is that of a savings and loan association; or

(2)        Use any sign, or circulate or use any letterhead, billhead, circular or paper whatsoever, or advertise or communicate in any manner that would lead the public reasonably to believe that it is conducting the business of a savings and loan association.

(d)        Upon application by the Commissioner of Banks or by any savings and loan association, a court of competent jurisdiction may issue an injunction to restrain any person or entity from violating or from continuing to violate any of the foregoing provisions of subsection (c). (1981, c. 282, s. 3; 1985, c. 659, s. 2; 1987, c. 237, s. 1; 2001‑193, s. 16.)



§ 54B-9. Application to organize a savings and loan association.

§ 54B‑9.  Application to organize a savings and loan association.

(a)        It shall be lawful for any five or more natural persons (hereinafter referred to as the "incorporators"), who are domiciled in this State, to organize and establish a savings and loan association in order to promote thrift and home financing, subject to approval as hereinafter provided in this Chapter. The incorporators shall file with the Commissioner of Banks a preliminary application to organize a State association, in the form to be prescribed by the Commissioner of Banks, together with the proper nonrefundable application fee.

(b)        The application to organize a State association shall be received by the Commissioner of Banks not less than 60 days prior to the scheduled consideration of the application by the Commission, and it shall contain:

(1)        The original of the certificate of incorporation, which shall be signed by the original incorporators, or a majority of them, but not less than five, and shall be properly acknowledged by a person duly authorized by this State to take proof or acknowledgment of deeds; and two conformed copies;

(2)        The names and addresses of the incorporators; and the names and addresses of the initial members of the board of directors;

(3)        Statements of the anticipated receipts, expenditures, earnings and financial condition of the association for its first two years of operation, or such longer period as the Commissioner of Banks may require;

(4)        A showing satisfactory to the Commission that:

a.         The public convenience and advantage will be served by the establishment of the proposed association;

b.         There is a reasonable demand and necessity in the community which will be served by the establishment of the proposed association;

c.         The proposed association will have a reasonable probability of sustaining profitable and beneficial operations within a reasonable time in the community in which the proposed association intends to locate;

d.         The proposed association, if established, will promote healthy and effective competition in the community in the delivery to the public of savings and loan services;

(5)        The proposed bylaws;

(6)        Statements, exhibits, maps and other data which may be prescribed or requested by the Commissioner of Banks, which data shall be sufficiently detailed and comprehensive so as to enable the Commissioner of Banks to pass upon the criteria set forth in this Article.

(c)        The application shall be signed by the original incorporators or a majority of them but not less than five, and shall be properly acknowledged by a person duly authorized by this State to take proof and acknowledgement of deeds. (1981, c. 282, s. 3; 1989, c. 76, s. 2; 2001‑193, s. 16.)



§ 54B-10. Certificate of incorporation.

§ 54B‑10.  Certificate of incorporation.

(a)        The certificate of incorporation of a proposed mutual savings and loan association shall set forth:

(1)        The name of the association, which must not so closely resemble the name of an existing association doing business under the laws of this State as to be likely to mislead the public;

(2)        The county and city or town where its principal office is to be located in this State; and the name of its registered agent and the address of its registered office, including county and city or town, and street and number;

(3)        The period of duration, which may be perpetual. When the certificate of incorporation fails to state the period of duration, it shall be considered perpetual;

(4)        The purposes for which the association is organized, which shall be limited to purposes permitted under the laws of this State for savings and loan associations;

(5)        The amount of the entrance fee per withdrawable account based upon the amount pledged;

(6)        The minimum amount on deposit in withdrawable accounts before it shall commence business;

(7)        Any provision not inconsistent with this Chapter and the proper operation of a savings and loan association, which the incorporators shall set forth in the certificate of incorporation for the regulation of the internal affairs of the association;

(8)        The number of directors, which shall not be less than seven, constituting the initial board of directors (which may be classified in the certificate of incorporation), and the name and addresses of each person who is to serve as a director until the first meeting of members, or until his successor be elected and qualified;

(9)        The names and addresses of the incorporators.

(b)        The certificate of incorporation of a proposed stock savings and loan association shall set forth:

(1)        The name of the association, which must not so closely resemble the name of an existing association doing business under the laws of this State as to be likely to mislead the public;

(2)        The county and city or town where its principal office is to be located in this State; and the name of its registered agent and the address of its registered office, including county and city or town, and street and number;

(3)        The period of duration, which may be perpetual. When the certificate of incorporation fails to state the period of duration, it shall be considered perpetual;

(4)        The purposes for which the association is organized, which shall be limited to purposes permitted under the laws of this State for savings and loan associations;

(5)        With respect to the shares of stock which the association shall have authority to issue:

a.         If the stock is to have a par value, the number of such shares of stock and the par value of each;

b.         If the stock is to be without par value, the number of such shares of stock;

c.         If the stock is to be of both kinds mentioned in paragraphs a and b of subdivision (5) of this subsection, particulars in accordance with those paragraphs;

d.         If the stock is to be divided into classes, or into series within a class of preferred or special shares of stock, the certificate of incorporation shall also set forth a designation of each class, with a designation of each series within a class, and a statement of the preferences, limitations, and relative rights of the stock of each class or series;

(6)        The minimum amount of consideration to be received for its shares of stock before it shall commence business;

(7)        A statement as to whether stockholders have preemptive rights to acquire additional or treasury shares of the association and any provision limiting or denying said rights;

(8)        Any provision not inconsistent with this Chapter or the proper operation of a savings and loan association, which the incorporators shall set forth in the certificate of incorporation for the regulation of the internal affairs of the association;

(9)        The number of directors, which shall not be less than seven, constituting the initial board of directors (which may be classified in the certificate of incorporation) and the name and address of each person who is to serve as a director until the first meeting of the stockholders, or until his successor be elected and qualified;

(10)      The names and addresses of the incorporators.

(c)        The certificate of incorporation, whether for a mutual association or stock association, shall be signed by the original incorporators, or a majority of them, but not less than 10, and shall be acknowledged before an officer duly authorized under the law of this State to take proof or acknowledgement of deeds, and shall be filed along with two conformed copies in the office of the Commissioner of Banks as provided in G.S. 54B‑9. (1981, c. 282, s. 3; 1983, c. 144, s. 3; 1989 (Reg. Sess., 1990), c. 806, s. 17; 1991, c. 707, s. 1; 2001‑193, s. 16.)



§ 54B-11. Commissioner of Banks to consider application.

§ 54B‑11.  Commissioner of Banks to consider application.

Upon receipt of an application to organize and establish a savings and loan association, the Commissioner of Banks shall examine or cause to be examined all the relevant facts connected with the formation of the proposed association. If it appears to the Commissioner of Banks that the proposed association has complied with all the requirements set forth in this Chapter and the rules and regulations for the formation of a savings and loan association and is otherwise lawfully entitled to be organized and established as a savings and loan association, the Commissioner of Banks shall present the application to the Commission for its consideration. (1981, c. 282, s. 3; 1983, c. 144, s. 4; 2001‑193, s. 16.)



§ 54B-12. Criteria to be met before the Commissioner of Banks may recommend approval of an application.

§ 54B‑12.  Criteria to be met before the Commissioner of Banks may recommend approval of an application.

(a)        The Commissioner of Banks may recommend approval of an application to form a mutual association only when all of the following criteria are met:

(1)        The proposed association has an operational expense fund, from which to pay organizational and incorporation expenses, in an amount determined by the Commissioner of Banks to be sufficient for the safe and proper operation of the association, but in no event less than seventy‑five thousand dollars ($75,000). The moneys remaining in such expense fund shall be held by the association for at least one year from its date of licensing. No portion of such fund shall be released to an incorporator or director who contributed to it, nor to any other contributor, nor to any other person and no dividends shall be accrued or paid on such funds without the prior approval of the Commissioner of Banks.

(2)        The proposed association has pledges for withdrawable accounts in an amount determined by the Commissioner of Banks to be sufficient for the safe and proper operation of the association, but in no event less than four million dollars ($4,000,000).

(3)        All entrance fees for withdrawable accounts of the proposed association have been made with legal tender of the United States.

(4)        All initial pledges for withdrawable accounts of the proposed association are made by residents of North Carolina.

(5)        The name of the proposed association will not mislead the public and is not the same as an existing association or so similar to the name of an existing association as to mislead the public.

(6)        The character, general fitness and responsibility of the incorporators and the initial board of directors of the proposed association who shall be residents of North Carolina are such as to command the confidence of the community in which the proposed association intends to locate.

(7)        There is a reasonable demand and necessity in the community which will be served by the establishment of the proposed association.

(8)        The public convenience and advantage will be served by the establishment of the proposed association.

(9)        The proposed association will have a reasonable probability of sustaining profitable and beneficial operations in the community.

(10)      The proposed association, if established, will promote healthy and effective competition in the community in the delivery to the public of savings and loan services.

(b)        The Commissioner of Banks may recommend approval of an application to form a stock association only when all of the following criteria are met:

(1)        The proposed association has prepared a plan to solicit subscriptions for capital stock in an amount determined by the Commissioner of Banks to be sufficient for the safe and proper operation of the association, but in no event less than three million dollars ($3,000,000).

(2)        Repealed by Session Laws 1989, c. 76, s. 3.

(3)        All subscriptions for capital stock of the proposed association have been purchased with legal tender of the United States.

(4)        to (7) Repealed by Session Laws 1983, c. 144, s. 5.

(8)        The name of the proposed association will not mislead the public and is not the same as an existing association or so similar to the name of an existing association as to mislead the public; and contains the wording "corporation," "incorporated," "limited," or "company," an abbreviation of one of such words or other words sufficient to distinguish stock associations from mutual associations.

(9)        The character, general fitness, and trustworthiness of the incorporators, initial board of directors, and initial stockholders of the proposed association are such as to command the confidence of the community in which the proposed association intends to locate.

(10)      There is a reasonable demand and necessity in the community which will be served by the establishment of the proposed association.

(11)      The public convenience and advantage will be served by the establishment of the proposed association.

(12)      The proposed association will have a reasonable probability of sustaining profitable and beneficial operations in the community.

(13)      The proposed association, if established, will promote healthy and effective competition in the community in the delivery to the public of savings and loan services.

(c)        The minimum amount of pledges for withdrawable accounts or subscriptions for capital stock may be adjusted in the discretion of the Commissioner of Banks if he determines that a greater requirement is necessary or that a smaller requirement will provide a sufficient capital base. Such a finding and recommendation to the Commission shall be based upon due consideration of (i) the population of the proposed trade area, (ii) the total deposits of the depository financial institutions operating in the proposed trade area, (iii) the economic conditions of and projections for the proposed trade area, (iv) the business experience and reputation of the proposed management, (v) the business experience and reputation of the proposed incorporators and directors, and (vi) the projected deposit growth, capitalization, and profitability of the proposed association. (1981, c. 282, s. 3; 1983, c. 144, s. 5; 1985, c. 659, s. 3; 1989, c. 76, s. 3; 2001‑193, s. 16.)



§ 54B-13. State Banking Commission to review findings and recommendations of Commissioner of Banks.

§ 54B‑13.  State Banking Commission to review findings and recommendations of Commissioner of Banks.

(a)        If the Commissioner of Banks does not have the completed application within 120 days of the filing of the preliminary application, the application shall be returned to the applicants.

(b)        When the Commissioner of Banks has completed his examination and investigation of the facts relevant to the establishment of the proposed association, he shall present his findings and recommendations to the Commission at a public hearing. The State Banking Commission must approve or reject an application within 180 days of the submission of the preliminary application.

(c)        Not less than 45 days prior to the public hearing held for the consideration of the application to establish a savings and loan association, the incorporators shall cause to be published a notice in a newspaper of general circulation in the area to be served by the proposed association. Such notice shall contain:

(1)        A statement that the application has been filed with the Commissioner of Banks;

(2)        The name of the community where the principal office of the proposed association intends to locate;

(3)        A statement that a public hearing shall be held to consider the application; and

(4)        A statement that any interested or affected party may file a written statement either favoring or protesting the creation of the proposed association. Such statement must be filed with the Commissioner of Banks within 30 days of the date of publication.

(d)        The Commission, at the public hearing, shall consider the findings and recommendation of the Commissioner of Banks and shall hear such oral testimony as he may wish to give or be called upon to give, and shall also receive information and hear testimony from the incorporators of the proposed association and from any and all other interested or affected parties. The Commission shall hear only testimony and receive only information which is relevant to the consideration of the application and the operation of the proposed association. (1981, c. 282, s. 3; 1989, c. 76, s. 4; 2001‑193, ss. 16, 17.)



§ 54B-14. Grounds for approval or denial of application.

§ 54B‑14.  Grounds for approval or denial of application.

(a)        After consideration of the findings and recommendation of the Commissioner of Banks and his oral testimony, if any, and the consideration of such other information and evidence, either written or oral, as has come before it at the public hearing, the Commission shall approve or disapprove the application within 30 days after the public hearing. The Commission shall approve the application if it finds that the certificate of incorporation is in compliance with the provisions of G.S. 54B‑10, that all the criteria set out in G.S. 54B‑12 have been complied with, and that all other applicable provisions of this Chapter, rules and regulations, and the General Statutes have been complied with.

(b)        If the Commission approves the application, the Commissioner of Banks shall so notify the Secretary of State with a certificate of approval, accompanied by the original of the certificate of incorporation and the two conformed copies.

(c)        Upon receipt of the certificate of approval, the original of the certificate of incorporation, and the two conformed copies, the Secretary of State shall, upon the payment by the newly chartered association of the appropriate organization tax and fees, file the certificate of incorporation in accordance with G.S. 55‑1‑20. He shall certify under his official seal the two conformed copies of the certificate of incorporation, one of which shall forthwith be forwarded to the incorporators or their representative, for the purpose of recordation in the office of the register of deeds of the county where the principal office of the association shall be located, the other of which shall be forwarded to the office of the Commissioner of Banks for filing. Upon the recordation of the certificate of incorporation by the Secretary of State, the association shall be a body politic and corporate under the name stated in such certificate, and shall be authorized to begin the savings and loan business when duly licensed by the Commissioner of Banks.

(d)        The said certificate of incorporation, or a copy thereof, duly certified by the Secretary of State, or by the register of deeds of the county where the association is located, or by the Commissioner of Banks, under their respective seals, shall be evidence in all courts and places, and shall, in all judicial proceedings, be deemed prima facie evidence of the complete organization and incorporation of the association purporting thereby to have been established. (1981, c. 282, s. 3; 1983, c. 144, s. 9; 1985, c. 369; 1989 (Reg. Sess., 1990), c. 806, s. 18; 2001‑193, s. 16.)



§ 54B-15. Final decision.

§ 54B‑15.  Final decision.

The Commission shall present the Commissioner of Banks with a final decision which shall be in accordance with the applicable provisions of Chapter 150B of the General Statutes. (1981, c. 282, s. 3; 1987, c. 827, s. 1; 2001‑193, s. 16.)



§ 54B-16. Appeal.

§ 54B‑16.  Appeal.

The final decision of the Commission may be appealed in accordance with Chapter 150B of the General Statutes. (1981, c. 282, s. 3; 1987, c. 827, s. 1.)



§ 54B-17. Insurance of accounts required.

§ 54B‑17.  Insurance of accounts required.

All State associations must obtain and maintain insurance on all members' and customers' withdrawable accounts. Contracts for such insurance may be made only with an insurance corporation created by an act of Congress. Prior to the licensing of an association, a certificate of incorporation duly recorded under the provisions of G.S. 54B‑14(c), shall be deemed to be sufficient certification to the insuring corporation that the association is a legal corporate entity. Such insurance must be obtained within the time limit prescribed in G.S. 54B‑18. (1981, c. 282, s. 3; 1987, c. 237, s. 2.)



§ 54B-18. Time allowed to commence business.

§ 54B‑18.  Time allowed to commence business.

A newly chartered association shall commence business within six months after the date upon which its corporate existence shall have begun. An association which shall not commence business within such time, shall forfeit its corporate existence, unless the Commissioner of Banks, before the expiration of such six‑month period, shall have approved an extension of the time within which the association may commence business, upon a written request stating the reasons for which such request is made. Upon such forfeiture, the certificate of incorporation shall expire, and any and all action taken in connection with the incorporation and chartering of the association, with the exception of fees paid to the Division, shall become null and void. The Commissioner of Banks shall determine if an association has failed to commence business within six months, without extension as provided in this section, and shall notify the Secretary of State and the register of deeds in the county in which the association is located that the certificate of incorporation has expired. (1981, c. 282, s. 3; 2001‑193, s. 16.)



§ 54B-19. Licensing.

§ 54B‑19.  Licensing.

A newly chartered association shall be entitled to a license to operate upon payment to the Division of the appropriate license fee as prescribed by the Commissioner of Banks, when it shows to the satisfaction of the Commissioner of Banks evidence of capable, efficient and equitable management, and when it passes a final inspection by the Commissioner of Banks or his representatives preceding the opening of its doors for business. (1981, c. 282, s. 3; 2001‑193, s. 16.)



§ 54B-20. Amendments to certificate of incorporation.

§ 54B‑20.  Amendments to certificate of incorporation.

(a)        Any addition, alteration or amendment to the certificate of incorporation of any State association shall be made at any annual or special meeting of such association, held in accordance with the provisions of G.S. 54B‑106 and G.S. 54B‑107, by a majority of votes or shares cast by members or stockholders present in person or by proxy at such meeting. Any such addition, alteration or amendment shall be signed, submitted to the Commissioner of Banks for his approval or rejection, and if approved, then certified by the Commissioner of Banks and recorded as provided in G.S. 54B‑14 for certificates of incorporation.

(b)        Notwithstanding the provisions of subsection (a) of this section, any State association may change its registered office or its registered agent or both in accordance with the provisions of G.S. 55D‑31. A copy of the statement or certificate certified by the Secretary of State shall be filed in the office of the Commissioner of Banks. (1981, c. 282, s. 3; 1981 (Reg. Sess., 1982), c. 1238, s. 4; 1985, c. 659, s. 17; 1989 (Reg. Sess., 1990), c. 806, s. 19; 2001‑193, s. 16; 2001‑358, s. 47(g); 2001‑387, s. 173; 2001‑413, s. 6.)



§ 54B-21. List of stockholders to be maintained.

§ 54B‑21.  List of stockholders to be maintained.

Every stock association organized and operated under the provisions of this Chapter or its predecessor shall at all times cause to be kept an up‑to‑date list of the names of all its stockholders. Whenever called upon by the Commissioner of Banks, a stock association shall file in the office of the Commissioner of Banks a correct list of all its stockholders, the resident address of each, the number of shares of stock held by each, and the dates of issue. (1981, c. 282, s. 3; 1983, c. 144, s. 10; 2001‑193, s. 16.)



§ 54B-22. Branch offices.

§ 54B‑22.  Branch offices.

(a)        Any State association may apply to the Commissioner of Banks for permission to establish a branch office. The application shall be in such form as may be prescribed by the Commissioner of Banks and shall be accompanied by the proper branch application fee. Branch applications shall be approved or denied by the Commissioner of Banks within 120 days of filing.

(b)        The Commissioner of Banks shall approve a branch application when all of the following criteria are met:

(1)        The applicant has gross assets of at least ten million dollars ($10,000,000);

(2)        The applicant has evidenced financial responsibility;

(3)        The applicant has a net worth equal to or exceeding the amount required by the insurer of the applicant's withdrawable accounts;

(4)        The applicant has an acceptable internal control system. Such a system would include certain basic internal control requirements essential to the protection of assets and the promotion of operational efficiency regardless of the size of the applicant. Some of the factors which require extensive internal control requirements such as the use of the controller or internal auditor and more distinctive placement responsibilities include the applicant's size, number of personnel and history of and anticipated plans for expansion.

(c)        Upon receipt of a branch application, the Commissioner of Banks shall examine or cause to be examined all the relevant facts connected with the establishment of the proposed branch office. If it appears to the satisfaction of the Commissioner of Banks that the applicant has complied with all the requirements set forth in this section and the regulations for the establishment of a branch office and that the association is otherwise lawfully entitled to establish such branch office, then the administrator shall approve the branch application.

(d)        Not more than 10 days following the filing of the branch application with the Commissioner of Banks, the applicant shall cause a notice to be published in a newspaper of general circulation in the area to be served by the proposed branch office. Such notice shall contain:

(1)        A statement that the branch application has been filed with the Commissioner of Banks;

(2)        The proposed address of the branch office, including city or town and street; and

(3)        A statement that any interested or affected party may file a written statement with the Commissioner of Banks, within 30 days of the date of the publication of the notice, protesting the establishment of the proposed branch office and requesting a hearing before the Commissioner of Banks on the application.

(e)        Any interested or affected party may file a written statement with the Commissioner of Banks within 30 days of the date of initial publication of the branch application notice, protesting the establishment of the proposed branch office and requesting a hearing before the Commissioner of Banks on the application. If a hearing is held on the branch application, the Commissioner of Banks shall only receive information and hear testimony from the applicant and from any interested or affected party which is relevant to the branch application and the operation of the proposed branch office. The Commissioner of Banks shall issue his final decision on the branch application within 30 days following the hearing. Such final decision shall be in accordance with the applicable provisions of Chapter 150B of the General Statutes.

(f)         If a hearing is not held on the branch application, the Commissioner of Banks shall issue his final decision within 120 days of the filing of the application. Such final decision shall be in accordance with the applicable provisions of Chapter 150B of the General Statutes.

(g)        to (i) Repealed by Session Laws 1981 (Regular Session, 1982), c. 1238, s. 3.

(j)         Any party to a branch application may appeal the final decision of the  to the Commission at any time after final decision, but not later than 30 days after a written copy of the final decision is served upon the party and his attorney of record by personal service or by certified mail. Failure to file such appeal within the time stated shall operate as a waiver of the right of such party to review by the Commission and by a court of competent jurisdiction in accordance with Chapter 150B of the General Statutes, relating to judicial review. (1981, c. 282, s. 3; 1981 (Reg. Sess., 1982), c. 1238, s. 3; 1987, c. 827, s. 1; 2001‑193, s. 16.)



§ 54B-23. Application to change location of a branch or principal office.

§ 54B‑23.  Application to change location of a branch or principal office.

(a)        The board of directors of a State association may change the location of a branch office or the principal office of the association by submitting to the Commissioner of Banks an application for such change on forms prescribed by the Commissioner of Banks.

(b)        Upon receipt of an application accompanied by the proper application fee, the Commissioner of Banks shall conduct, or cause to be conducted, an examination and investigation of the facts and circumstances connected with the consideration of the application. After such examination and investigation, the Commissioner of Banks shall approve or deny the application.

(c)        If an application filed under this section is approved by the Commissioner of Banks and the association fails to change the location of such branch office or principal office within six months after the date of the order approving such application, such approval shall be revoked. Such a six‑month period may be extended upon a showing to the satisfaction of the Commissioner of Banks of good cause. (1981, c. 282, s. 3; 1983, c. 144, s. 11; 2001‑193, s. 16.)



§ 54B-24. Approval revoked; branch office.

§ 54B‑24.  Approval revoked; branch office.

The Commission may, for good cause and after a hearing, order the closing of a branch office. Such order shall be made in writing to the association and shall fix a reasonable time after which the association shall close the branch office. (1981, c. 282, s. 3.)



§ 54B-25. Branch offices closed.

§ 54B‑25.  Branch offices closed.

The board of a State association may discontinue the operation of a branch office upon giving at least 90 days' prior written notice to the Commissioner of Banks and depositors, the notice to include the date upon which the branch office shall be closed. (1981, c. 282, s. 3; 1983, c. 144, s. 12; 1989, c. 76, s. 5; 1991 (Reg. Sess., 1992), c. 829, s. 2; 2001‑193, s. 16.)



§ 54B-26: Repealed by Session Laws 1991, c. 680, s. 3.

§ 54B‑26:  Repealed by Session Laws 1991, c.  680, s. 3.



§§ 54B-27 through 54B-29. Reserved for future codification purposes.

§§ 54B‑27 through 54B‑29.  Reserved for future codification purposes.



§ 54B-30. Conversion from State to federal association.

Article 3.

Fundamental Changes.

§ 54B‑30.  Conversion from State to federal association.

Any State savings and loan association, stock or mutual, organized and operated under the provisions of this Chapter, may convert into a federal savings and loan association in accordance with the provisions of the laws and regulations of the United States and with the same force and effect as though originally incorporated under such laws, and the procedure to effect such conversion shall be as follows:

(1)        The association shall submit a plan of conversion to the Commissioner of Banks, and he may approve the same, with or without amendment, or refuse to approve the plan. If he approves the plan, then the plan shall be submitted to the members or stockholders as provided in the next subdivision. If he refuses to approve the plan, he shall state his objections in writing and give the converting association an opportunity to amend the plan to obviate such objections or to appeal his decision to the Commission.

(2)        A meeting of the members or stockholders shall be held upon not less than 15 days' notice to each member or stockholder. Notice can be made either by mailing such to each member or stockholder, postage prepaid, to the last known address or by the board of directors causing to be published once a week for two weeks preceding such meeting, in a newspaper of general circulation published in the county where such association has its principal office, a notice of the meeting. It shall be regarded as sufficient notice of the purpose of the meeting if the notice contains the following statement: "The purpose of this meeting is to consider the conversion of this State‑chartered association into a federally chartered association, pursuant to the laws of the United States." An appropriate officer of the association shall make proof by affidavit at such meeting of due service of the notice or call for said meeting.

(3)        At the meeting of the members or stockholders of such association, such members or stockholders may by affirmative vote of a majority of votes or shares present, in person or by proxy, resolve to convert said association to a federal savings and loan association. A copy of the minutes of the meeting of the members or stockholders certified by an appropriate officer of the association shall be filed in the office of the Commissioner of Banks. The said certified copy when so filed shall be prima facie evidence of the holding and the action of the meeting.

(4)        Within a reasonable time after the receipt of a certified copy of the minutes, the Commissioner of Banks shall either approve or disapprove the proceedings of the meeting for compliance with the procedure set forth in this section. If the Commissioner of Banks approves the proceedings he shall endorse the certified copy of the minutes, and shall issue a certificate of his approval of the conversion and proceedings and send the same to the association. Such certificate shall be recorded in the office of the Secretary of State and in the office of the register of deeds of the county in which the association has its principal office, and the original shall be held by the association. If the Commissioner of Banks disapproves the proceedings he shall note his disapproval on the certified copy of the minutes and notify the Commission and the association of his disapproval. The association may appeal a disapproval to the Commission.

(5)        Within 60 days after approval of the proceedings by the Commissioner of Banks, the association shall file an application, in the manner prescribed or authorized by the laws and regulations of the United States, to consummate the conversion to a federal association. A copy of the charter or authorization issued to such association by the federal regulatory authority, or a certificate showing the organization or conversion of such association into a federal savings and loan association, and upon such filing with the Commissioner of Banks the association shall cease to be a State association and shall be a federal association.

(6)        Whenever any such association shall convert into a federal savings and loan association it shall cease to be an association under the laws of this State, except that its corporate existence shall be deemed to be extended for the purpose of prosecuting or defending suits by or against it and of enabling it to close its business affairs as a State association, and to dispose of and convey its property. At the time when such conversion becomes effective, all the property of the state association including all its rights, title and interest in and to all property of whatever kind, whether real, personal or mixed, and things in action, and every right, privilege, interest and asset of any conceivable value or benefit then existing, belonging or pertaining to it, or which would inure to it, shall immediately by act of law and without any conveyance or transfer, and without any further act or deed, be vested in and become the property of the federal association, which shall have, hold and enjoy the same in its own right as fully and to the same extent as the same was possessed, held and enjoyed by the State association; and the federal association as of the effective time of such conversion shall succeed to all the rights, obligations and relations of the State association. (1981, c. 282, s. 3; 1981 (Reg. Sess., 1982), c. 1238, s. 5; 1989, c. 76, s. 6; 1989 (Reg. Sess., 1990), c. 806, s. 1; 2001‑193, s. 16.)



§ 54B-31. Conversion from federal to State association.

§ 54B‑31.  Conversion from federal to State association.

Any federal savings and loan association, stock or mutual, organized and existing under the laws and regulations of the United States and duly authorized to operate and actually operating in North Carolina may convert into a State savings and loan association operating under the provisions of this Chapter, with the same force and effect as though originally incorporated under the provisions of this Chapter, by complying with the rules and regulations of the federal regulatory authority, and also by following the procedure as set forth in this section:

(1)        The federal association shall submit a plan of conversion to the Commissioner of Banks. When such plan, either with or without amendment, has been approved by the Commissioner of Banks, it shall be submitted to the members or stockholders of the association as provided in the next subdivision.

(2)        A meeting of the members or stockholders shall be held upon not less than 15 days' notice to each member or stockholder. Notice can be made either by mailing such to each member or stockholder, postage prepaid, to the last known address or by the board of directors causing to be published once a week for two weeks preceding such meeting, in a newspaper of general circulation published in the county where such association has its principal office, a notice of the meeting. It shall be regarded as sufficient notice of the purpose of the meeting if the call contains the following statement: "The purpose of this meeting is to consider the conversion of this federally chartered association to a State‑chartered savings and loan association, pursuant to the provisions of the laws of the State of North Carolina." An appropriate officer of the association shall make proof by affidavit at such meeting of the due service of the notice or call for said meeting.

(3)        At the meeting of the members or stockholders of such association, such members or stockholders may by affirmative vote of a majority of votes or shares present, in person or by proxy, resolve to convert said association to a State association. A copy of the minutes of the meeting of the members or stockholders, certified by an appropriate officer of the association, shall be filed with the Commissioner of Banks, accompanied by a conversion fee. The certified copy when so filed shall be prima facie evidence of the holding of and the action taken at the meeting.

(4)        Within 30 days after the approval of the proceedings by the Commissioner of Banks, the association shall file with the Commissioner of Banks, the Secretary of State, and the register of deeds of the county where such association intends to operate a copy of the certificate of incorporation of such association, signed by at least seven directors. The certificate of incorporation shall conform to the provisions of the laws of this State. The Secretary of State and the register of deeds of the county where the association has its principal office shall not issue or record the certificate of incorporation until authorized to do so by the Commissioner of Banks. Upon receipt of a copy of the certificate of incorporation the Commissioner of Banks shall cause to be made a careful examination and investigation of the facts connected with the conversion of the association, including an examination of its affairs generally and a determination of its assets and liabilities. The reasonable cost and expenses of the examination and investigation shall be paid by the association. If it appears that the association, if converted, will lawfully be entitled to conduct business as a State association pursuant to the provisions of this Chapter, the Commissioner of Banks shall so certify to the Secretary of State and the register of deeds in the county in which the association is located, who shall thereupon issue and record such certificate of incorporation. Upon issuance and recordation of the certificate of incorporation the association shall file with the appropriate federal regulatory authority a certified copy of same. Upon such filing, the association shall cease to be a federal association and shall be converted to a State association.

(5)        Upon conversion, all the property of the federal association, including all its rights, title and interest in and to all property of whatsoever kind whether real, personal or mixed, and things in action, and every right, privilege, interest and asset of any conceivable value or benefit then existing, belonging or pertaining to it, or which would inure to it, shall immediately by act of law and without any conveyance or transfer, and without any further act or deed, be vested in and become the property of the State association, which shall have, hold, and enjoy the same in its own right as fully and to the same extent as if the same was possessed, held or enjoyed by said federal association; and such State association shall be deemed to be a continuation of the entity and the identity of said federal association, operating under and pursuant to the provisions of this Chapter, and all rights, obligations and relations of said federal association to or in respect to any person, estate, or creditor, depositor, trustee or beneficiary of any trust, and to or in respect to any executorship or trusteeship or other trust or fiduciary function, shall remain unimpaired, and the State association, shall by operation of this section succeed to all such rights, obligations, relations and trusts, and the duties and liabilities connected therewith, and shall execute and perform each and every such right, obligation, trust and relation in the same manner as if such State association had itself assumed the trust or relation, including the obligations and liabilities connected therewith. (1981, c. 282, s. 3; 1981 (Reg. Sess., 1982), c. 1238, s. 6; 1985, c. 659, s. 4; 1989, c. 76, s. 7; 2001‑193, s. 16.)



§ 54B-32. Simultaneous charter and ownership conversion.

§ 54B‑32.  Simultaneous charter and ownership conversion.

(a)        In the event of a State charter to federal charter conversion, when the form of ownership will also simultaneously be changed from stock to mutual, or from mutual to stock, the conversion shall proceed initially as if it involves only a charter conversion, under G.S. 54B‑30. After the association becomes a federal association, then the federal regulatory authority shall govern the continuing conversion of the form of ownership of such newly converted association.

(b)        In the event of a federal charter to State charter conversion,  when the form of ownership will also simultaneously be changed from stock to mutual or from mutual to stock, the conversion shall proceed initially as if it involves only a charter conversion, under G.S. 54B‑31. After the association becomes a State association, the provisions of G.S. 54B‑33 or 54B‑34 shall govern the continuing conversion of the form of ownership of such newly converted association.

(c)        The provisions of this section shall not apply to any simultaneous charter and ownership conversion accomplished in conjunction with a merger under the provisions of G.S. 54B‑39. (1981, c. 282, s. 3; 1981 (Reg. Sess., 1982), c. 1238, s. 9.)



§ 54B-33. Conversion of mutual to stock association.

§ 54B‑33.  Conversion of mutual to stock association.

(a)        Any mutual association may convert from mutual to the stock form of ownership as provided in this section.

(b)        A mutual association may apply to the Commissioner of Banks for permission to convert to a stock association and for certification of appropriate amendments to the association's certificate of incorporation. Upon receipt of an application to convert from mutual to stock form the Commissioner of Banks shall examine all facts connected with the requested conversion. The expenses and cost of such examination, monitoring and supervision shall be paid by the association applying for permission to convert.

(c)        The association shall submit a plan of conversion as a part of the application to the Commissioner of Banks, and he may approve it with or without amendment, if it appears that:

(1)        After conversion the association will be in sound financial condition and will be soundly managed;

(2)        The conversion will not impair the capital of the association nor adversely affect the association's operations;

(3)        The conversion will be fair and equitable to the members of the association and no person whether member, employee or otherwise, will receive any inequitable gain or advantage by reason of the conversion;

(4)        The savings and loan services provided to the public by the association will not be adversely affected by the conversion;

(5)        The substance of the plan has been approved by a vote of two thirds of the board of directors of the association;

(6)        All shares of stock issued in connection with the conversion are offered first to the members of the association; except that any one or more tax qualified stock benefit plan may first purchase in the aggregate not more than ten percent (10%) of the total offering of shares;

(7)        All stock shall be offered to members of the association and others in prescribed amounts and otherwise pursuant to a formula and procedure which is fair and equitable and will be fairly disclosed to all interested persons;

(8)        The plan provides a statement as to whether stockholders shall have preemptive rights to acquire additional or treasury shares of the association and any provision limiting or denying said rights; and

(9)        The conversion shall not be complete until all stock offered in connection with the conversion has been subscribed.

If the Commissioner of Banks approves the plan, then the plan shall be submitted to the members as provided in subsection (d) of this section. If the Commissioner of Banks refuses to approve the plan, the Commissioner of Banks shall state the objections in writing and give the converting association an opportunity to amend the plan to obviate the objections or to appeal the Commissioner of Banks' decision to the Commission.

(d)        After lawful notice to the members of the association and full and fair disclosure, the substance of the plan must be approved by a majority of the total votes which members of the association are eligible and entitled to cast. Such a vote by the members may be in person or by proxy. Following the vote of the members, the results of the vote certified by an appropriate officer of the association shall be filed with the Commissioner of Banks. The Commissioner of Banks shall then either approve or disapprove the requested conversion. After approval of the conversion, the Commissioner of Banks shall supervise and monitor the conversion process and he shall ensure that the conversion is conducted pursuant to law and the association's approved plan of conversion.

(e)        Upon conversion of a mutual association to the stock form of ownership, the legal existence of the association shall not terminate but the converted stock association shall be a continuation of the mutual association. The conversion shall be deemed a mere change in identity or form of organization. All rights, liabilities, obligations, interest and relations of whatever kind of the mutual association shall continue and remain in the stock‑owned association. All actions and legal proceedings to which the association was a party prior to conversion shall be unaffected by the conversion and proceed as if the conversion had not taken place.

(f)         The Commissioner of Banks may promulgate such rules and regulations as may be necessary to govern conversions; provided, however, that such rules and regulations as may be promulgated by the Commissioner of Banks shall be equal to or exceed the requirements for conversion imposed by the rules and regulations governing conversions of federal chartered mutual savings and loan associations.

(g)        Repealed by Session Laws 1987, c. 237, s. 3(d). (1981, c. 282, s. 3; 1981 (Reg. Sess., 1982), c. 1238, s. 7; 1983, c. 144, s. 6; 1987, c. 237, s. 3; 1989 (Reg. Sess., 1990), c. 806, s. 2; 1991 (Reg. Sess., 1992), c. 829, s. 3; 2001‑193, s. 16.)



§ 54B-34. Conversion of stock associations to mutual associations.

§ 54B‑34.  Conversion of stock associations to mutual associations.

Any stock savings and loan association organized and operating under the provisions of this Chapter may, subject to the approval of the Commission, convert to a mutual savings and loan association under the provisions of this section. The Commissioner of Banks may promulgate rules and regulations governing the conversion of stock associations to mutual associations. Such rules and regulations shall include, but shall not be limited to requirements that:

(1)        The conversion neither impair the capital of the converting association nor adversely affect its operations;

(2)        The conversion shall be fair and equitable to all stockholders of the converting associations;

(3)        The public shall not be adversely affected by the conversion;

(4)        Conversion of an association shall be accomplished only pursuant to a plan approved by the Commissioner of Banks. Said plan must have been approved by an affirmative vote of two thirds of the members of the board of directors of the converting association, and only after a full and fair disclosure to the stockholders, by an affirmative vote [of] a majority of the total votes which stockholders of the association are eligible and entitled to cast;

(5)        The plan of conversion provides that:

a.         Withdrawable accounts be issued in connection with the conversion to the stockholders of the converting association;

b.         A uniform date be fixed for the determination of the stockholders to whom, and the amount to each stockholder of which, withdrawable accounts shall be made available;

c.         Withdrawable accounts so made available to stockholders be based upon a fair and equitable formula approved by the Commissioner of Banks and fully and fairly disclosed to the stockholders of the converting association. (1981, c. 282, s. 3; 2001‑193, s. 16.)



§ 54B-34.1. Conversion to State association.

§ 54B‑34.1.  Conversion to State association.

(a)        A savings bank or State or national bank, upon a majority vote of its board of directors, may apply to the Commissioner of Banks for permission to convert to a State association and for certification of appropriate amendments to its certificate of incorporation to effect the change. Upon receipt of an application to convert to a State association, the Commissioner of Banks shall examine all facts connected with the conversion. The depository institution applying for permission to convert shall pay all the expenses and costs of examination.

(b)        The converting depository institution shall submit a plan of conversion as a part of the application to the Commissioner of Banks. The Commissioner of Banks may approve it with or without amendment. If the Commissioner of Banks approves the plan, then the plan shall be submitted to the members or stockholders as provided in subsection (c) of this section. If the Commissioner of Banks refuses to approve the plan, the Commissioner of Banks' objections shall be stated in writing and the converting depository institution shall be given an opportunity to amend its plan to obviate the objections or to appeal the Commissioner of Banks' decision to the Commission.

(c)        After lawful notice to the members or stockholders of the converting depository institution and full and fair disclosure, the substance of the plan shall be approved by a majority of the votes or shares present, in person or by proxy. Following the vote of the members or stockholders, the results of the vote certified by an appropriate officer of the converting depository institution shall be filed with the Commissioner of Banks. The Commissioner of Banks shall then either approve or disapprove the requested conversion to a State association. After approval of the conversion, the Commissioner of Banks shall supervise and monitor the conversion process and shall ensure that the conversion is conducted lawfully and under the approved plan of conversion. (1993, c. 163, s. 5; 2001‑193, s. 16.)



§ 54B-34.2. Conversion to bank.

§ 54B‑34.2.  Conversion to bank.

(a)        A savings and loan association, upon a majority vote of its board of directors, may apply to the Commissioner of Banks for permission to convert to a bank, as defined under G.S. 53‑1(1), or to a national bank or other form of depository institution and for certification of appropriate amendments to its certificate of incorporation to effect the change. Upon receipt of an application to so convert, the Commissioner of Banks shall examine all facts connected with the conversion including receipt of approval of the converting institution's plan of conversion by other federal or state regulatory agencies having jurisdiction over the institution upon completion of its conversion. The depository institution applying for permission to convert shall pay all the expenses and costs of examination.

(b)        The converting depository institution shall submit a plan of conversion as a part of the application to the Commissioner of Banks. The Commissioner of Banks may approve it with or without amendment. If the Commissioner of Banks approves the plan, then the plan shall be submitted to the members or stockholders as provided in subsection (c) of this section. If the Commissioner of Banks refuses to approve the plan, the Commissioner of Banks' objections shall be stated in writing and the converting depository institution shall be given an opportunity to amend its plan to obviate the objections or to appeal the Commissioner of Banks' decision to the Commission.

(c)        After lawful notice to the members or stockholders of the converting depository institution and full and fair disclosure, the substance of the plan shall be approved by the members or the shareholders at a duly called and properly convened meeting of the members or shareholders. Following the meeting of the members or shareholders, the results of the vote certified by an appropriate officer of the converting depository institution shall be filed with the Commissioner of Banks. The Commissioner of Banks shall then either approve or disapprove the requested conversion to a bank, national bank, or other form of depository institution. After approval of the conversion, the Commissioner of Banks shall supervise and monitor the conversion process and shall ensure that the conversion is conducted lawfully and under the approved plan of conversion. (1993, c. 163, s. 5; 2001‑193, s. 16.)



§ 54B-35. Merger of like savings and loan associations.

§ 54B‑35.  Merger of like savings and loan associations.

Any two or more mutual associations or any two or more stock associations organized and operating, may merge or consolidate into a single association which may be either one of said merging associations, and the procedure to effect such merger shall be as follows:

(1)        The directors, or a majority of them, of such associations as desire to merge, may, at separate meetings, enter into a written agreement of merger signed by them and under the corporate seals of the respective associations, specifying each association to be merged and the association which is to receive into itself the merging association or associations, and prescribing the terms and conditions of the merger and the mode of carrying it into effect. Such merger agreement must provide the manner and basis of converting or exchanging the withdrawable accounts in the mutual association or associations so merged for withdrawable accounts of the same or a different class of the receiving association, or of converting or exchanging the stock in the stock association or associations so merged into stock or other securities or obligations of the receiving association. The merger agreement may provide for such other provisions with respect to the merger as appear necessary or desirable, or as the Commissioner of Banks may require by regulation to enable him to discharge his duties with respect to such merger.

(2)        Such merger agreement together with copies of the minutes of the meetings of the respective boards of directors verified by the secretaries of the respective associations shall be submitted to the Commissioner of Banks, who shall cause a careful investigation and examination to be made of the affairs of the associations proposing to merge, including a determination of their respective assets and liabilities. The reasonable cost and expenses of such examination shall be defrayed by each association so investigated and examined. If, as a result of such investigation, he shall conclude that the members or stockholders of each of the associations proposing to merge will be benefited thereby, he shall, in writing, approve same. If he deems that the proposed merger will not be in the interest of all members or stockholders of the associations so merging, he shall, in writing, disapprove the same. If he approves the merger agreement, then same shall be submitted, within 45 days after notice of such associations of such approval, to the members or stockholders of each of such association, as provided in the next subdivision. Such disapproval may be appealed by the association to the Commission.

(3)        A special meeting of the members or stockholders of each of the associations shall be held separately upon written notice of not less than 20 days to members or stockholders of each association. The notice shall specify the time, place, and purpose for the calling of the meeting. Notice may be given to members of mutual associations by one or more of the following methods: (i) personal service, (ii) postage prepaid mail to the last address of each member appearing upon the records of the association, or (iii) publication of notice at least once a week for four successive weeks in one or more newspapers published in the county or counties where each association has its principal or a branch office, or in a newspaper published in an adjoining county if none is published in the county. Notice may be given to stockholders by personal service or prepaid mail to the last address of each stockholder appearing upon the records of the association. The Commissioner of Banks may approve notice to stockholders by publication in the same manner as provided to members of mutual associations. The secretary or other officer of the association shall make proof by affidavit at such meeting of the due service of the notice or call for said meeting.

(4)        At separate meetings of the members or stockholders of the respective associations, the members or stockholders may adopt, by an affirmative vote of a majority of the votes or shares present, in person or by proxy, a resolution to merge into a single association upon the terms of the merger agreement as shall have been agreed upon by the directors of the respective associations and as approved by the Commissioner of Banks. Upon the adoption of the resolution, a copy of the minutes of the proceedings of the meetings of the members or stockholders of the respective associations, certified by the president or vice‑president and secretary or assistant secretary of the merging associations, shall be filed in the office of the Commissioner of Banks. Within 15 days after the receipt of a certified copy of the minutes of such meetings the Commissioner of Banks shall either approve or disapprove the proceedings for compliance with this section. If the proceedings are approved by him, he shall issue a certificate of his approval of the merger and send it to each of the associations. The certificate shall be filed and recorded in the office of the Secretary of State. When the certificate is so filed, the merger agreement shall take effect according to its terms and shall be binding upon all the members or stockholders of the associations merging, and it shall be deemed to be the act of merger of such constituent savings and loan associations under the laws of this State, and the certificate or certified copy thereof shall be evidence of the agreement and act of merger of the savings and loan associations and the observance and performance of all acts and conditions necessary to have been observed and performed precedent to such merger. Within 60 days after its receipt from the Secretary of State, the certified copy of the certificate shall be filed with the register of deeds of the county or counties in which the respective associations so merged have recorded their original certificates of incorporation. Failure to so file shall only subject the association to a penalty of one hundred dollars ($100.00) to be collected by the Secretary of State. The only fees that shall be collected in connection with the merger of the associations shall be filing and recording fees. If the Commissioner of Banks disapproves the proceedings, he shall mark the certified copies of the meetings in his office as disapproved and notify the associations to that effect. Such disapproval may be appealed by the association to the Commission.

(5)        Upon the merger of any association, as above provided, into another:

a.         Its corporate existence shall be merged into that of the receiving association; and all and singular its rights, powers, privileges and franchises, and all of its property, including all right, title, interest in and to all property of whatsoever kind, whether real, personal or mixed, and things in action, and every right, privilege, interest or asset of any conceivable value or benefit then existing, belonging or pertaining to it, or which would inure to it under an unmerged existence, shall immediately by act of law and without any conveyance or transfer, and without any further act or deed, be vested in and become the property of such receiving association which shall have, hold and enjoy the same in its own right as fully and to the same extent as if the same were possessed, held or enjoyed by the association or associations so merged; and such receiving association shall absorb fully and completely the association or associations so merged.

b.         Its rights, liabilities, obligations and relations to any person shall remain unchanged and the association into which it has been merged shall, by the merger, succeed to all the relations, obligations and liabilities as though it had itself assumed or incurred the same. No obligation or liability of a member, customer or stockholder in an association which is a party to the merger shall be affected by the merger, but obligations and liabilities shall continue as they existed before the merger, unless otherwise provided in the merger agreement.

c.         A pending action or other judicial proceeding to which any association that shall be so merged is a party, shall not be deemed to have abated or to have discontinued by reason of the merger, but may be prosecuted to final judgment, order or decree in the same manner as if the merger had not been made; or the receiving association may be substituted as a party to such action or proceeding, and any judgment, order or decree may be rendered for or against it that might have been rendered for or against such other association if the merger had not occurred.

(6)        Notwithstanding any other provision of this section, the Commissioner of Banks may waive any or all of the foregoing requirements upon finding that such waiver would be in the best interest of the members or stockholders of the merging associations. (1981, c. 282, s. 3; c. 670, s. 1; 1981 (Reg. Sess., 1982), c. 1238, s. 8; 1983, c. 144, s. 13; 1985, c. 659, s. 5; 1989, c. 76, s. 8; 2001‑193, s. 16.)



§ 54B-36. Merger of associations where ownership is converted.

§ 54B‑36.  Merger of associations where ownership is converted.

(a)        Any two or more State mutual associations organized or operating may merge to form a single State stock association. The procedure to effect such a merger and conversion of ownership shall be as follows:

(1)        The merging associations shall merge (to form a mutual association), as provided under G.S. 54B‑35.

(2)        The surviving association shall then convert to a stock association, as provided under G.S. 54B‑33.

(b)        Any two or more State stock associations organized or operating may merge to form a single mutual association. The procedure to effect such a merger and conversion of ownership shall be as follows:

(1)        The merging associations shall merge (to form a stock association), as provided under G.S. 54B‑35.

(2)        The surviving association shall then convert to a mutual association, as provided under G.S. 54B‑34.

(b1)      Nothing in this section shall be construed to prevent a simultaneous merger‑conversion in subsections (a) and (b) of this section.

(c)        The Commissioner of Banks may promulgate rules and regulations to facilitate the transition from two or more associations to a single association under a new form of ownership. (1981, c. 282, s. 3; 1985, c. 659, s. 6; 2001‑193, s. 16.)



§ 54B-37. Merger of mutual and stock associations.

§ 54B‑37.  Merger of mutual and stock associations.

(a)        Any State mutual association and any State stock association, organized or operating, may merge to form a single stock association. The procedure to effect such a merger shall be as follows:

(1)        The mutual association involved shall convert separately to a stock association, as provided under G.S. 54B‑33.

(2)        The two stock associations shall then merge to form a single stock association, as provided in G.S. 54B‑35.

(b)        Any State mutual association, and any State stock association organized or operating may merge to form a mutual association. The procedure to effect such merger shall be as follows:

(1)        The stock association involved shall convert separately to a mutual association, as provided under G.S. 54B‑34.

(2)        The two mutual associations shall then merge to form a single mutual association, as provided in G.S. 54B‑35.

(b1)      Nothing in this section shall be construed to prevent a simultaneous conversion‑merger in subsections (a) and (b) of this section.

(c)        The Commissioner of Banks is hereby empowered to promulgate rules and regulations to facilitate such a merger of mutual with stock associations. (1981, c. 282, s. 3; 1985, c. 659, s. 7; 2001‑193, s. 16.)



§ 54B-37.1. Simultaneous conversion/merger.

§ 54B‑37.1.  Simultaneous conversion/merger.

(a)        The Commissioner of Banks shall not approve any application for the conversion of an association from mutual to stock form and its simultaneous (i) merger into a stock‑owned savings institution or bank or (ii) acquisition by an operating financial institution holding company except as authorized in subsection (b) of this section. As used in this section, "simultaneous conversion/merger" shall mean a transaction in which the members of a mutual association proposing to convert to stock form are offered the opportunity to purchase (i) stock in the savings institution or bank into which it will be merged or (ii) stock in the holding company by which it will be acquired.

(b)        The Commissioner of Banks shall approve a plan of simultaneous conversion/merger only if:

(1)        The transaction is proposed to address supervisory concerns of the Commissioner of Banks as to the safety and soundness of the mutual association; or

(2)        The mutual association:

a.         Operates in a local market area in which long‑term trends make reasonable growth, continued profitability, and safe and sound operation appear unlikely;

b.         Furnishes evidence concerning its asset size, capital to assets ratio, and other factors, which may include a cost/benefit analysis, satisfactory to the Commissioner of Banks that a simultaneous conversion/merger is more likely than remaining independent, merging with a mutual institution, converting to stock ownership, or other alternatives available to the association, to result in deposit, credit, and other financial services being provided within the local community safely and soundly on a long‑term basis; and

c.         Furnishes evidence satisfactory to the Commissioner of Banks that no director, officer, or other person associated with the parties to the proposed transaction will receive benefits as a result of the simultaneous conversion/merger which in the aggregate exceed those permitted under federal regulations governing similar transactions.

(c)        The Commissioner of Banks may adopt rules to govern simultaneous conversion/mergers, which rules shall contain restrictions or limitations which equal or exceed the limitations or restrictions contained in the rules of federal regulatory agencies governing similar transactions. No plan of a simultaneous conversion/merger shall be approved by the Commissioner of Banks unless it includes notification by first class mail to the members of the association to be acquired explaining the details of the plan including economic benefits or incentives to be received by officers and directors of the association, if any. Shares of stock in the acquiring entity purchased at a discount or otherwise by members of the association as part of the simultaneous conversion/merger shall be without limitation on subsequent sales by such members: provided, however, rules adopted by the Commissioner of Banks may place limitations of the sale of such stock purchased by officers and directors of the association. (1995, c. 479, s. 4; 2001‑193, s. 16.)



§ 54B-38. Repealed by Session Laws 1985, c. 659, s. 8.

§ 54B‑38.  Repealed by Session Laws 1985, c. 659, s. 8.



§ 54B-39. Merger of federal with State associations.

§ 54B‑39.  Merger of federal with State associations.

(a)        Any two or more associations, when one or more is a State association and one or more is a federal association operating in North Carolina, may merge to form one association under either a State or federal charter.

(b)        The Commissioner of Banks shall promulgate rules and regulations to facilitate the merger of federal and State associations. (1981, c. 282, s. 3; 1981 (Reg. Sess., 1982), c. 1238, s. 10; 2001‑193, s. 16.)



§ 54B-40. Voluntary dissolution by directors.

§ 54B‑40.  Voluntary dissolution by directors.

A State association may be voluntarily dissolved by a majority vote of the board of directors when substantially all of the assets have been sold for the purpose of terminating the business of the association or as provided in G.S. 55‑14‑01, and when a certificate of dissolution is recorded in the manner required by this Chapter for the recording of certificates of incorporation. (1981, c. 282, s. 3; 1989 (Reg. Sess., 1990), c. 806, s. 20; 1991, c. 707, s. 2.)



§ 54B-41. Voluntary dissolution by stockholders or members.

§ 54B‑41.  Voluntary dissolution by stockholders or members.

At any annual or special meeting called for such purpose, an association may, by an affirmative vote in person or by proxy of at least two thirds of the total number of shares or votes which all members or stockholders of the association are entitled to cast, resolve to dissolve and liquidate the association and adopt a plan of voluntary dissolution. Upon adoption of such resolution and plan of voluntary dissolution, the members or stockholders shall proceed to elect not more than three liquidators who shall post bond as required by the Commissioner of Banks. The liquidators shall have full power to execute the plan; and the procedure thereafter shall be as follows:

(1)        A copy of the resolution certified by the president or secretary of the association, together with the minutes of the meeting of members or stockholders, the plan of liquidation, and an itemized statement of the association's assets and liabilities sworn to by a majority of its board of directors, shall be filed with the Commissioner of Banks. The minutes of the meeting of members or stockholders shall be certified by the president or secretary of the association, and shall set forth the notice given and the time of mailing thereof, the vote on the resolution and the total number of shares or votes which all members of the association were entitled to cast thereon, and the names of the liquidators elected.

(2)        If the Commissioner of Banks finds that the proceedings are in accordance with the provisions of this Chapter, and that the plan of liquidation is not unfair to any person affected, he shall attach his certificate of approval to the plan and shall forward one copy to the liquidators and one copy to the association's withdrawable account insurance corporation. Once the Commissioner of Banks has approved the resolution and the plan of liquidation it shall thereafter be unlawful for such association to accept any additional withdrawable accounts or additions to withdrawable accounts or make any additional loans, but all its income and receipts in excess of actual expenses of liquidation of the association shall be applied to the discharge of its liabilities.

(3)        The liquidator or liquidators so appointed shall be paid a reasonable compensation by the liquidating association subject to the approval of the Commissioner of Banks.

(4)        The plan shall become effective upon the recording of the Commissioner of Banks' certificate of approval in the manner required by this Chapter for the recording of the certificate of incorporation.

(5)        The liquidation of the association shall be subject to the supervision and examination of the Commissioner of Banks. (1981, c. 282, s. 3; 2001‑193, s. 16.)



§ 54B-42. Rules, regulations and reports of voluntary dissolution.

§ 54B‑42.  Rules, regulations and reports of voluntary dissolution.

(a)        The Commissioner of Banks shall promulgate rules and regulations governing the dissolution and liquidation of State associations. These rules and regulations shall include, but not be limited to, provisions with respect to:

(1)        The protection and liquidation of assets;

(2)        The plan of liquidation;

(3)        Notice to file claims;

(4)        Claims of members;

(5)        Payments of claims and distribution; and

(6)        Final distribution and liquidation.

(b)        Upon completion of liquidation, the liquidators shall file with the Commissioner of Banks a final report and accounting of the liquidation. The approval of the report by the Commissioner of Banks shall operate as a complete and final discharge of the liquidators, the board of directors, and each member or stockholder in connection with the liquidation of such association. Upon approval of the report, the Commissioner of Banks shall issue a certificate of dissolution of the association and shall record same in the manner required by this Chapter for the recording of certificates of incorporation; and upon such recording, the dissolution shall be effective. (1981, c. 282, s. 3; 2001‑193, s. 16.)



§ 54B-43. Stock dividends.

§ 54B‑43.  Stock dividends.

No dividend on stock shall be paid unless the association has the prior written approval of the Commissioner of Banks. (1981, c. 282, s. 3; 1983, c. 144, s. 7; 1989, c. 76, s. 9; 2001‑193, s. 16.)



§ 54B-44. Supervisory mergers, consolidations, conversions, and combination mergers and conversions.

§ 54B‑44.  Supervisory mergers, consolidations, conversions, and combination mergers and conversions.

(a)        Notwithstanding any other provision of this Chapter, in order to protect the public, including members, depositors and stockholders of a State association, the Commissioner of Banks, upon making a finding that a State association is unable to operate in a safe and sound manner, may authorize or require a short form merger, consolidation, conversion, or combination merger and conversion of the State association, or any other transaction, as to which the finding is made.

(b)        The Commissioner of Banks shall promulgate rules and regulations to govern supervisory mergers, consolidations, conversions, and combination mergers and conversions authorized by this section. (1981, c. 670, s. 2; 1981 (Reg. Sess., 1982), c. 1238, s. 11; 1985, c. 659, s. 18; 1985 (Reg. Sess., 1986), c. 948, s. 2; 2001‑193, s. 16.)



§ 54B-45. Interim associations.

§ 54B‑45.  Interim associations.

(a)        Article 2 of this Chapter shall not apply to applications for permission to organize an interim State association so long as the application is approved by the Commissioner of Banks.

(b)        Preliminary approval of an application for permission to organize an interim State association shall be conditional upon the Commissioner of Banks' approval of an application to merge the interim association and an existing stock association or on the Commissioner of Banks' approval of any other transaction.

(c)        The Commissioner of Banks shall promulgate rules and regulations to govern the formation of interim associations authorized by this section. (1985, c. 659, s. 9(b); 2001‑193, s. 16.)



§ 54B-46. Conversion of bank to stock association.

§ 54B‑46.  Conversion of bank to stock association.

(a)        Any bank, as defined in G.S. 53‑1, may convert to a stock association as provided in this section.

(b)        Any bank, upon a majority vote of its board of directors, may apply to the Commissioner of Banks for permission to convert to a stock association and for certification of appropriate amendments to the bank's certificate of incorporation to effect the conversion.

(c)        The bank shall submit a plan of conversion as a part of the application to the Commissioner of Banks. The Commissioner of Banks may recommend approval of the plan of conversion with or without amendment. The Commissioner of Banks shall recommend approval of the plan of conversion if upon examination and investigation he finds that:

(1)        The resulting stock association will operate in a safe, sound, and prudent manner with adequate capital, liquidity, and earnings prospects;

(2)        The directors, officers, and other managerial officials of the bank are qualified by character and financial responsibility to control and operate in a legal and proper manner the stock association proposed to be formed as a result of the conversion;

(3)        The interest of the depositors, the creditors, and the public generally will not be jeopardized by the proposed conversion; and

(4)        The proposed name will not mislead the public as to the character or purpose of the resulting stock association, and the proposed name is not the same as one already adopted or appropriated by an existing association in this State or so similar as to be likely to mislead the public.

(d)        Any action taken by the Commissioner of Banks pursuant to this section shall be subject to review by the Commission which may approve, modify, or disapprove any action taken or recommended by the Commissioner of Banks. The Commission may promulgate rules to govern conversions undertaken pursuant to this section. The requirements for a converting bank shall be no more stringent than those provided by rule or regulation applicable to other FDIC‑insured stock associations. The requirements for a converting bank shall be no less stringent than those provided by rule or regulation applicable to other FDIC‑insured stock associations, except as may be allowed during transition periods permitted by subdivisions (e)(4) and (h)(2) of this section.

(e)        In the absence of the promulgation of rules under subsection (d), the conditions to be met for approval of the application for conversion should include the following:

(1)        Condition. The applicant's general condition must reflect adequate capital, liquidity, reserves, earnings, and asset composition necessary for safe and sound operation of the resulting stock association.

(2)        Management. The management and the board of directors must be capable of supervising a sound stock association operation and overseeing the changes that must be accomplished in the conversion from a bank to a stock association.

(3)        Public Convenience. The Commission must determine that the conversion will have a positive impact on the convenience of the public and will not substantially reduce the services available to the public in the market area.

(4)        Transition. Within a reasonable time after the effective date of the conversion, the resulting stock association must divest itself of all assets and liabilities that do not conform to State banking law or rules. The length of this transition period shall be determined by the Commissioner of Banks and shall be specified when the application for conversion is approved.

In evaluating each of these conditions, the Commission shall consider a comparison of the relevant financial ratios of the applicant with the average ratios of North Carolina stock associations of similar asset size. The Commission may not approve a conversion where the applicant presents an undue supervisory concern or has not been operated in a safe and sound manner.

(f)         If the Commissioner of Banks approves the plan of conversion, then the bank shall submit the plan to the stockholders as provided in subsection (g). After approval of the plan of conversion, the Commissioner of Banks shall supervise and monitor the conversion process and shall ensure that the conversion is conducted pursuant to law and the bank's approved plan of conversion.

(g)        After lawful notice to the stockholders of the bank and full and fair disclosure of the plan of conversion, the plan must be approved by a majority of the total votes that stockholders of the bank are eligible and entitled to cast. The vote by the stockholders may be in person or by proxy. Following the vote of the stockholders, the bank shall file with the Commissioner of Banks the results of the vote certified by an appropriate officer of the bank. The Commissioner of Banks shall approve the requested conversion and the bank shall file with the Secretary of State amended articles of incorporation with the certificate of the Commissioner of Banks attached. The conversion of the bank to a stock association shall be effective upon this filing.

(h)        The Commissioner of Banks may authorize the resulting stock association to do the following:

(1)        Wind up any activities legally engaged in by the bank at the time of conversion but not permitted to stock associations.

(2)        Retain for a transitional period any assets and deposit liabilities legally held by the bank at the effective date of the conversion that may not be held by stock associations.

The length, terms, and conditions of the transitional periods under subdivisions (1) and (2) are subject to the discretion of the Commissioner of Banks, but may not exceed five years after the effective date of the conversion.

(i)         Upon conversion of a bank to a stock association, the legal existence of the bank does not terminate, and the resulting stock association is a continuation of the bank. The conversion shall be a mere change in identity or form of organization. All rights, liabilities, obligations, interest, and relations of whatever kind of the bank shall continue and remain in the resulting stock association. Except as may be authorized during a transitional period by the Commissioner of Banks pursuant to subsection (h), a stock association resulting from the conversion of a bank shall have only those rights, powers, and duties which are authorized for stock associations by the laws of this State and the United States. All actions and legal proceedings to which the bank was a party prior to conversion shall be unaffected by the conversion and proceed as if the conversion had not taken place. (1989 (Reg. Sess., 1990), c. 845, s. 2; 2001‑193, s. 16.)



§ 54B-47. Merger of banks and associations.

§ 54B‑47.  Merger of banks and associations.

(a)        Any State association, upon a majority vote of its board of directors, may apply to the Commissioner of Banks for permission to merge with any bank, as defined in G.S. 53‑1.

(b)        The State association shall submit a plan of merger as a part of the application to the Commissioner of Banks. The Commissioner of Banks may recommend approval of the plan of merger with or without amendment.

If he approves the plan, then the plan shall be submitted to the stockholders or members as provided in the next subsection. If he refuses to approve the plan, he shall state his objections in writing and give the merging association an opportunity to amend the plan to obviate such objections or to appeal his decision to the commission.

(c)        After lawful notice to the stockholders or members of the association and full and fair disclosure, the substance of the plan must be approved by a majority of the total votes which stockholders or members of the association are eligible and entitled to cast. Such a vote by the stockholders or members may be in person or by proxy. Following the vote of the stockholders or members, the results of the vote certified by an appropriate officer of the association shall be filed with the Commissioner of Banks. The Commissioner of Banks shall then either approve or disapprove the requested merger.

(d)        The Commissioner of Banks may promulgate such rules and regulations as may be necessary to govern such mergers. (1991, c. 707, s. 7; 2001‑193, s. 16.)



§ 54B-48: Reserved for future codification purposes.

§ 54B‑48: Reserved for future codification purposes.



§ 54B-48.1. Title.

Article 3A.

North Carolina Regional Reciprocal Savings and Loan Acquisition Act.

§ 54B‑48.1.  Title.

This Article shall be known and may be cited as the North Carolina Regional Reciprocal Savings and Loan Acquisition Act. (1983 (Reg. Sess., 1984), c. 1087, s. 1.)



§ 54B-48.2. Definitions.

§ 54B‑48.2.  Definitions.

Notwithstanding the provisions of G.S. 54B‑4, as used in this Article, unless the context requires otherwise:

(1)        "Acquire", as applied to an association or a savings and loan holding company, means any of the following actions or transactions:

a.         The merger or consolidation of an association with another association or savings and loan holding company or a savings and loan holding company with another savings and loan holding company.

b.         The acquisition of the direct or indirect ownership or control of voting shares of an association or savings and loan holding company if, after the acquisition, the acquiring association or savings and loan holding company will directly or indirectly own or control more than five percent (5%) of any class of voting shares of the acquired association or savings and loan holding company.

c.         The direct or indirect acquisition of all or substantially all of the assets of an association or savings and loan holding company.

d.         The taking of any other action that would result in the direct or indirect control of an association or savings and loan holding company.

(2)        "Commissioner of Banks" means the Commissioner of Banks.

(3)        "Association" means a mutual or capital stock savings and loan association, building and loan association or savings bank chartered under the laws of any one of the states or under the laws of the United States.

(4)        "Branch office" means any office at which an association accepts deposits. The term branch office does not include:

a.         Unmanned automatic teller machines, point‑of‑sale terminals, or similar unmanned electronic banking facilities at which deposits may be accepted;

b.         Offices located outside the United States; and

c.         Loan production offices, representative offices, service corporation offices, or other offices at which deposits are not accepted.

(5)        "Company" means that which is set forth in the Federal Savings and Loan Holding Company Act, 12 U.S.C. Section 1730a(a)(1)(C), as amended.

(6)        "Control" means that which is set forth in the Federal Savings and Loan Holding Company Act, 12 U.S.C. Section 1730a(a)(2), as amended.

(7)        "Deposits" means all demand, time, and savings deposits, without regard to the location of the depositor: Provided, however, that "deposits" shall not include any deposits by associations. For purposes of this Article, determination of deposits shall be made with reference to regulatory reports of condition or similar reports made by or to State and federal regulatory authorities.

(8)        "Federal association" means an association chartered under the laws of the United States.

(9)        "North Carolina association" means an association organized under the laws of the State of North Carolina or under the laws of the United States and that:

a.         Has its principal place of business in the State of North Carolina;

b.         Which if controlled by an organization, the organization is either a North Carolina association, Southern Region association, North Carolina savings and loan holding company, or a Southern Region savings and loan holding company; and

c.         More than eighty percent (80%) of its total deposits, other than deposits located in branch offices acquired pursuant to Section 123 of the Garn‑St. Germain Depository Institutions Act of 1982 (12 U.S.C. 1730a(m)) or comparable state law, are in its branch offices located in one or more of the Southern Region states.

(10)      "North Carolina Savings and Loan Holding Company" means a savings and loan holding company that:

a.         Has its principal place of business in the State of North Carolina;

b.         Has total deposits of its Southern Region association subsidiaries and North Carolina association subsidiaries that exceed eighty percent (80%) of the total deposits of all association subsidiaries of the savings and loan holding company other than those association subsidiaries held pursuant to Section 123 of the Garn‑St. Germain Depository Institutions Act of 1982 (12 U.S.C. 1730a(m)) or comparable state law.

(11)      "Principal place of business" of an association means the state in which the aggregate deposits of the association are the largest. For the purposes of this Article, the principal place of business of a savings and loan holding company is the state where the aggregate deposits of the association subsidiaries of the holding company are the largest.

(12)      "Savings and loan holding company" means any company which directly or indirectly controls an association or controls any other company which is a savings and loan holding company.

(13)      "Service Corporation" means any corporation, the majority of the capital stock of which is owned by one or more associations and which engages, directly or indirectly, in any activities which may be engaged in by a service corporation in which an association may invest under the laws of one of the states or under the laws of the United States.

(14)      "Southern Region association" means an association other than a North Carolina association organized under the laws of one of the Southern Region states or under the laws of the United States and that:

a.         Has its principal place of business only in a Southern Region state other than North Carolina;

b.         Which if controlled by an organization, the organization is either a Southern Region association or a Southern Region savings and loan holding company; and

c.         More than eighty percent (80%) of its total deposits, other than deposits located in branch offices acquired pursuant to Section 123 of the Garn‑St. Germain Depository Institutions Act of 1982 (12 U.S.C. 1730a(m)) or comparable state law, are in its branch offices located in one or more of the Southern Region states.

(15)      "Southern Region savings and loan holding company" means a savings and loan holding company that:

a.         Has its principal place of business in a Southern Region state other than the State of North Carolina;

b.         Has total deposits of its Southern Region association subsidiaries and North Carolina association subsidiaries that exceed eighty percent (80%) of the total deposits of all association subsidiaries of the savings and loan holding company other than those association subsidiaries held pursuant to Section 123 of the Garn‑St. Germain Depository Institutions Act of 1982 (12 U.S.C. 1730a(m)) or comparable state law.

(16)      "Southern Region states" means the states of Alabama, Arkansas, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, North Carolina, South Carolina, Tennessee, Virginia, West Virginia, and the District of Columbia.

(17)      "State" means any state of the United States and the District of Columbia.

(18)      "State association" means an association organized under the laws of one of the states.

(19)      "Subsidiary" means that which is set forth in the Federal Savings and Loan Holding Company Act, 12 U.S.C. Section 1730a(a)(1)(H), as amended. (1983 (Reg. Sess., 1984), c. 1087, s. 1; 1989, c. 76, s. 15; 1989 (Reg. Sess., 1990), c. 806, s. 3; 2001‑193, s. 16.)



§ 54B-48.3. Acquisitions by Southern Region savings and loan holding companies and Southern Region associations.

§ 54B‑48.3.  Acquisitions by Southern Region savings and loan holding companies and Southern Region associations.

(a)        A Southern Region savings and loan holding company or a Southern Region association that does not have a North Carolina association subsidiary (other than a North Carolina association subsidiary that was acquired either pursuant to Section 123 of the Garn‑St. Germain Depository Institutions Act of 1982 (12 U.S.C. 1730a(m)), or comparable provisions in state law, or in the regular course of securing or collecting a debt previously contracted in good faith) may acquire a North Carolina savings and loan holding company or a North Carolina association with the approval of the Commissioner of Banks. The Southern Region savings and loan holding company or Southern Region association shall submit to the Commissioner of Banks an application for approval of such acquisition, which application shall be approved only if:

(1)        The Commissioner of Banks determines that the laws of the state in which the Southern Region savings and loan holding company or Southern Region association making the acquisition has its principal place of business permit North Carolina savings and loan holding companies and North Carolina associations to acquire associations and savings and loan holding companies in that state;

(2)        The Commissioner of Banks determines that the laws of the state in which the Southern Region savings and loan holding company or Southern Region association making the acquisition has its principal place of business permit such Southern Region savings and loan holding company or Southern Region association to be acquired by the North Carolina savings and loan holding company or North Carolina association sought to be acquired;

(3)        The Commissioner of Banks determines either that the North Carolina association sought to be acquired has been in existence and continuously operating for more than five years or that all of the association subsidiaries of the North Carolina savings and loan holding company sought to be acquired have been in existence and continuously operating for more than five years: Provided, that the Commissioner of Banks may approve the acquisition by a Southern Region savings and loan holding company or Southern Region association of all or substantially all of the shares of an association organized solely for the purpose of facilitating the acquisition of an association that has been in existence and continuously operating as an association for more than five years; and

(4)        The Commissioner of Banks makes the acquisition subject to any conditions, restrictions, requirements or other limitations that would apply to the acquisition by a North Carolina savings and loan holding company or North Carolina association of an association or savings and loan holding company in the state where the Southern Region savings and loan holding company or Southern Region association making the acquisition has its principal place of business but that would not apply to the acquisition of an association or savings and loan holding company in such state by an association or a savings and loan holding company all the association subsidiaries of which are located in that state;

(5)        With respect to acquisitions involving the merger or consolidation of two associations resulting in a Southern Region association, the application includes a business plan extending for an initial period of at least three years from the date of the acquisition which shall be renewed thereafter for as long as may be required by the Commissioner of Banks. The association may not deviate without the prior written approval of the Commissioner of Banks from the business plan which shall address such matters as the Commissioner of Banks may deem appropriate for the protection of the depositors and members of the acquired North Carolina association and the general public. The business plan shall address, without limitation:

a.         Insurance of depositors' accounts.

b.         Limitation of services and activities to those permitted under this Chapter to North Carolina associations.

c.         Conversion of corporate form or other fundamental changes.

d.         Closing, selling or divesting any or all North Carolina branches.

e.         Protection of the voting rights of North Carolina members.

(b)        A Southern Region savings and loan holding company or Southern Region association that has a North Carolina association subsidiary (other than a North Carolina association subsidiary that was acquired either pursuant to Section 123 of the Garn‑St. Germain Depository Institutions Act of 1982 (12 U.S.C. 1730a(m)), or comparable provisions in North Carolina law, or in the regular course of securing or collecting a debt previously contracted in good faith) may acquire any North Carolina association or North Carolina savings and loan holding company with the approval of the Commissioner of Banks. The Southern Region savings and loan holding company shall submit to the Commissioner of Banks an application for approval of such acquisition, which application shall be approved only if:

(1)        The Commissioner of Banks determines either that the North Carolina association sought to be acquired has been in existence and continuously operating for more than five years or that all of the association subsidiaries of the North Carolina savings and loan holding company sought to be acquired have been in existence and continuously operating for more than five years: Provided, that the Commissioner of Banks may approve the acquisition by a Southern Region savings and loan holding company or Southern Region association of all or substantially all of the shares of an association organized solely for the purpose of facilitating the acquisition of an association that has been in existence and continuously operating as an association for more than five years; and

(2)        The Commissioner of Banks makes the acquisition subject to any conditions, restrictions, requirements or other limitations that would apply to the acquisition by the North Carolina savings and loan holding company or North Carolina association of an association or savings and loan holding company in the State where the Southern Region savings and loan holding company or Southern Region association making the acquisition has its principal place of business but that would not apply to the acquisition of an association or savings and loan holding company in such state by a savings and loan holding company all the association subsidiaries of which are located in that state.

(3)        With respect to acquisitions involving the merger or consolidation of two associations resulting in a Southern Region association, the application includes a business plan extending for an initial period of at least three years from the date of the acquisition which shall be renewed thereafter for as long as may be required by the Commissioner of Banks. The association may not deviate without the prior written approval of the Commissioner of Banks from the business plan which shall address such matters as the Commissioner of Banks may deem appropriate for the protection of the depositors and members of the acquired North Carolina association and the general public. The business plan shall address, without limitation:

a.         Insurance of depositors' accounts.

b.         Limitation of services and activities to those permitted under this Chapter to North Carolina associations.

c.         Conversion of corporate form or other fundamental changes.

d.         Closing, selling or divesting any or all North Carolina branches.

e.         Protection of the voting rights of North Carolina members.

(b1)      A North Carolina savings and loan holding company or a North Carolina association may acquire any Southern Region association or Southern Region savings and loan holding company with the approval of the Commissioner of Banks. The North Carolina savings and loan holding company or North Carolina association shall submit to the Commissioner of Banks an application for approval of the acquisition, which application shall be approved only if the application includes a business plan extending for an initial period of at least three years from the date of the acquisition which shall be renewed thereafter for as long as may be required by the Commissioner of Banks. The association may not deviate without the prior written approval of the Commissioner of Banks from the business plan which shall address such matters as the Commissioner of Banks may deem appropriate for the protection of the depositors and members of the North Carolina association and the general public. The business plan shall address, without limitation:

(1)        Insurance of depositors' accounts.

(2)        Conversion of corporate form or other fundamental changes.

(3)        Closing, selling, or divesting any or all North Carolina branches.

(c)        The Commissioner of Banks shall rule on any application submitted under this section not later than 90 days following the date of submission of a complete application. If the Commissioner of Banks fails to rule on the application within the requisite 90‑day period, the failure to rule shall be deemed a final decision of the Commissioner of Banks approving the application. (1983 (Reg. Sess., 1984), c. 1087, s. 1; 1989 (Reg. Sess., 1990), c. 806, s. 4; 2001‑193, s. 16.)



§ 54B-48.4. Exceptions.

§ 54B‑48.4.  Exceptions.

A North Carolina savings and loan holding company, a North Carolina association, a Southern Region savings and loan holding company, or a Southern Region association may acquire or control, and shall not cease to be a North Carolina savings and loan holding company, a North Carolina association, a Southern Region savings and loan holding company, or a Southern Region association, as the case may be, by virtue of its acquisition or control of:

(1)        An association having branch offices in a state not within the region, if such association has been acquired pursuant to the provisions of Section 123 of the Garn‑St. Germain Depository Institutions Act of 1982 (12 U.S.C. 1730a(m)), or comparable provisions of state law;

(2)        An association which is not a Southern Region association if such association has been acquired in the regular course of securing or collecting a debt previously contracted in good faith, and if the association or savings and loan holding company divests the securities or assets acquired within two years of the date of acquisition. A North Carolina association, a North Carolina savings and loan holding company, or a Southern Region association may retain these interests for up to three additional periods of one year if the Commissioner of Banks determines that the required divestiture would create undue financial difficulties for that association or savings and loan holding company. (1983 (Reg. Sess., 1984), c. 1087, s. 1; 2001‑193, s. 16.)



§ 54B-48.5. Prohibitions.

§ 54B‑48.5.  Prohibitions.

(a)        Except as may be expressly permitted by federal law, no savings and loan holding company that is not either a North Carolina savings and loan holding company or a Southern Region savings and loan holding company shall acquire a North Carolina savings and loan holding company or a North Carolina association.

(b)        Except as required by federal law, a North Carolina savings and loan holding company or a Southern Region savings and loan holding company that ceases to be a North Carolina savings and loan holding company or a Southern Region savings and loan holding company shall as soon as practicable and, in all events, within one year after such event divest itself of control of all North Carolina savings and loan holding companies and all North Carolina associations: Provided, however, that such divestiture shall not be required if the North Carolina savings and loan holding company or the Southern Region savings and loan holding company ceases to be a North Carolina savings and loan holding company or a Southern Region savings and loan holding company, as the case may be, because of an increase in the deposits held by association subsidiaries not located within the region and if such increase is not the result of the acquisition of an association or savings and loan holding company. Provided further that nothing in this Article shall be construed to permit interstate branching by associations nor to require the divestiture of a North Carolina association or a North Carolina savings and loan holding company by a savings and loan holding company which acquired its subsidiary North Carolina association or North Carolina savings and loan holding company prior to the effective date of this Article. Nor shall anything in this Article be construed to prohibit any savings and loan holding company which has acquired a North Carolina association or North Carolina savings and loan holding company prior to the effective date of this Article from acquiring additional North Carolina associations or North Carolina savings and loan holding companies. Nor shall anything in this Article be construed to limit the authority of the Commissioner of Banks pursuant to G.S. 54B‑44. (1983 (Reg. Sess., 1984), c. 1087, s. 1; 2001‑193, s. 16.)



§ 54B-48.6. Applicable laws, rules and regulations.

§ 54B‑48.6.  Applicable laws, rules and regulations.

(a)        Any North Carolina association that is controlled by a savings and loan holding company that is not a North Carolina savings and loan holding company shall be subject to all laws of this State and all rules and regulations under such laws that are applicable to North Carolina associations that are controlled by North Carolina savings and loan holding companies.

(b)        The Commissioner of Banks may promulgate rules, including the imposition of a reasonable application and administration fee, to implement and effectuate the provisions of this Article. (1983 (Reg. Sess., 1984), c. 1087, s. 1; 2001‑193, s. 16.)



§ 54B-48.7. Appeal of Commissioner of Banks' decision.

§ 54B‑48.7.  Appeal of Commissioner of Banks' decision.

Notwithstanding any other provision of law, any aggrieved party in a proceeding under G.S. 54B‑48.3 or G.S. 54B‑48.4(2) may, within 30 days after final decision of the Commissioner of Banks and by written notice to the Commissioner of Banks, appeal directly to the North Carolina Court of Appeals for judicial review on the record. In the event of an appeal, the Commissioner of Banks shall certify the record to the Clerk of the Court of Appeals within 30 days after filing of the appeal. (1983 (Reg. Sess., 1984), c. 1087, s. 1; 2001‑193, s. 16.)



§ 54B-48.8. Periodic reports; interstate agreements.

§ 54B‑48.8.  Periodic reports; interstate agreements.

(a)        The Commissioner of Banks may from time to time require reports under oath in such scope and detail as he may reasonably determine of each Southern Region savings and loan holding company or Southern Region association subject to this Article for the purpose of assuring continuing compliance with the provisions of this Article.

(b)        The Commissioner of Banks may enter into cooperative agreements with other savings and loan regulatory authorities for the periodic examination of any Southern Region savings and loan holding company or Southern Region association that has a North Carolina association subsidiary and may accept reports of examination and other records from such authorities in lieu of conducting its own examinations. The Commissioner of Banks may enter into joint actions with other savings and loan regulatory authorities having concurrent jurisdiction over any Southern Region savings and loan holding company or Southern Region association that has a North Carolina association subsidiary or may take such actions independently to carry out his responsibilities under this Chapter and assure compliance with the provisions of this Article and the applicable laws of this State. (1983 (Reg. Sess., 1984), c. 1087, s. 1; 2001‑193, s. 16.)



§ 54B-48.9. Enforcement.

§ 54B‑48.9.  Enforcement.

The Commissioner of Banks shall have the power to enforce the provisions of this Article, including the divestiture requirement of G.S. 54B‑48.5(b), through an action in any court of this State or any other state or in any court of the United States for the purpose of obtaining an appropriate remedy for violation of any provision of this Article, including such criminal penalties as are contemplated by G.S. 54B‑66. (1983 (Reg. Sess., 1984), c. 1087, s. 1; 2001‑193, s. 16.)



§§ 54B-49 through 54B-51. Reserved for future codification purposes.

§§ 54B‑49 through 54B‑51.  Reserved for future codification purposes.



§ 54B-52. Commissioner of Banks.

Article 4.

Supervision and Regulation.

§ 54B‑52.  Commissioner of Banks.

The Commissioner of Banks of the State is hereby empowered and directed to perform all the duties and exercise all the powers as to savings and loan associations organized or operated under this Chapter, unless herein otherwise provided. (1981, c. 282, s. 3; 1989, c. 76, s. 16; 2001‑193, s. 16.)



§ 54B-53: Repealed by Session Laws 2001-193, s. 3.

§ 54B‑53: Repealed by Session Laws 2001‑193, s. 3.



§ 54B-54. Deputy commissioner of Savings Institutions Division.

§ 54B‑54.  Deputy commissioner of Savings Institutions Division.

There shall be a deputy commissioner of the Savings Institutions Division as appointed by the Commissioner in G.S. 53‑93.1(b). The deputy commissioner authorized by this section shall perform any duties and exercise any powers directed by the Commissioner. (1981, c. 282, s. 3; 1989, c. 76, s. 18; 2001‑193, s. 5.)



§ 54B-55. Power of Commissioner of Banks to promulgate rules and regulations; reproduction of records.

§ 54B‑55.  Power of Commissioner of Banks to promulgate rules and regulations; reproduction of records.

(a)        The Commissioner of Banks shall have the right, and is empowered, to promulgate rules, instructions and regulations as may be necessary to the discharge of his duties and powers as to savings and loan associations for the supervision and regulation of said associations, and for the protection of the public investing in said savings and loan associations.

(b)        Without limiting the generality of the foregoing paragraph, rules, instructions, and regulations may be promulgated with respect to:

(1)        Reserve requirements;

(2)        Stock ownership and dividends;

(3)        Stock transfers;

(4)        Incorporators, stockholders, directors, officers and employees of an association;

(5)        Bylaws;

(6)        Repealed by Session Laws 2001‑193, s. 3.

(7)        The structure of the office of the Commissioner of Banks;

(8)        The operation of associations;

(9)        Withdrawable accounts, bonus plans, and contracts for savings programs;

(10)      Loans and loan expenses;

(11)      Investments;

(12)      Forms and definitions;

(13)      Types of financial records to be maintained by associations;

(14)      Retention periods of various financial records;

(15)      Internal control procedures of associations;

(16)      Conduct and management of associations;

(17)      Chartering and branching;

(18)      Liquidations;

(19)      Mergers;

(20)      Conversions;

(21)      Reports which may be required by the Commissioner of Banks;

(22)      Conflicts of interest;

(23)      Collection of State savings and loan taxes;

(24)      Service corporations; and

(25)      Savings and loan holding companies.

(c)        Repealed by Session Laws 1983, c. 144, s. 14.

(d)        Any association may cause any or all records by it to be recorded, copied or reproduced by any photographic, photostatic or miniature photographic process which correctly, accurately, permanently copies, reproduces or forms a medium for copying or reproducing the original record on a film or other durable material.

(e)        Any such photographic, photostatic or miniature photographic copy or reproduction shall be deemed to be an original record in all courts and administrative agencies for the purpose of its admissibility in evidence. A facsimile, exemplification or certified copy of any such photographic copy or reproduction shall, for all purposes, be deemed a facsimile, exemplification or certified copy of the original record.

(f)         The provisions of this section with reference to the retention and disposition of records shall apply to any federal savings and loan association operating in North Carolina unless in conflict with regulations prescribed by its supervisory authority. (1981, c. 282, s. 3; 1983, c. 144, s. 14; 1989, c. 76, s. 19; 2001‑193, ss. 3, 16.)



§ 54B-56. Examinations by Commissioner of Banks; report.

§ 54B‑56.  Examinations by Commissioner of Banks; report.

(a)        If at any time the Commissioner of Banks deems it prudent, it shall be his duty to examine and investigate everything relating to the business of a State association or a savings and loan holding company, and to appoint a suitable and competent person to make such investigation, who shall file with the Commissioner of Banks a full report of his finding in such case, including in his report any violation of law or any unauthorized or unsafe practices of the association disclosed by his examination.

(b)        The Commissioner of Banks shall furnish a copy of the report to the association examined and may, upon request, furnish a copy of or excerpts from the report to the appropriate federal regulatory authorities.

(c)        No association may willfully delay or willfully obstruct an examination in any fashion. Any person failing to comply with this subsection shall be guilty of a Class 1 misdemeanor.

(d)        No person having in his possession or control any books, accounts or papers of any State association shall refuse to exhibit same to the Commissioner of Banks or his agents on demand, or shall knowingly or willingly make any false statement in regard to the same. Any person failing to comply with this subsection shall be guilty of a Class 1 misdemeanor. (1981, c. 282, s. 3; 1989 (Reg. Sess., 1990), c. 806, s. 5; 1993, c. 539, ss. 431, 432; 1994, Ex. Sess., c. 24, s. 14(c); 2001‑193, s. 16.)



§ 54B-57. Supervision and examination fees.

§ 54B‑57.  Supervision and examination fees.

(a)        Every State association, including associations in process of voluntary liquidation or savings and loan holding company, shall pay into the office of the Commissioner of Banks each July a supervisory fee. Examination fees shall be paid promptly upon an association's receipt of the examination billing. The Commissioner of Banks, subject to the advice and consent of the Commission, shall, on or before June 1 of each year:

(1)        Determine and fix the scale of supervisory and examination fees to be assessed and collected during the next fiscal year;

(2)        Determine and fix the amount of the fee and set the fee collection schedule for the fees to be assessed to and collected from applicants to defray the cost of processing their charter, branch, merger, conversion, location change, savings and loan holding company acquisition, and name change applications.

(b)        All funds and revenue collected by the Division under the provisions of this section and the provisions of all other sections of this Chapter which authorize the collection of fees and other funds shall be deposited with the State Treasurer of North Carolina and expended under the terms of the Executive Budget Act, solely to defray expenses incurred by the office of the Commissioner of Banks in carrying out its supervisory and auditing functions.

(c)        Notwithstanding any of the provisions of subsections (a) and (b) of this section, whenever the Commissioner of Banks under the provisions of G.S. 54B‑56 appoints a suitable and competent person, other than a person employed by the Commissioner of Banks' office, to make an examination and investigation of the business of a State association, all costs and expenses relative to such examination and investigation shall be paid by such association. (1981, c. 282, s. 3; 1983, c. 144, s. 15; 1985, c. 659, s. 10; 2001‑193, s. 16.)



§ 54B-58. Prolonged audit, examination or revaluation; payment of costs.

§ 54B‑58.  Prolonged audit, examination or revaluation; payment of costs.

(a)        If, in the opinion of the Commissioner of Banks, an examination conducted under the provisions of G.S. 54B‑57 fails to disclose the complete financial condition of an association, he may in order to ascertain its complete financial condition:

(1)        Make an extended audit or examination of the association or cause such an audit or examination to be made by an independent auditor;

(2)        Make an extended revaluation of any of the assets or liabilities of the association or cause an independent appraiser to make such revaluation.

(b)        The Commissioner of Banks shall collect from the association a reasonable sum for actual or necessary expenses of such an audit, examination or revaluation. (1981, c. 282, s. 3; 2001‑193, s. 16.)



§ 54B-59. Cease and desist orders.

§ 54B‑59.  Cease and desist orders.

(a)        If any person or association is engaging in, or has engaged in, any unsafe or unsound practice or unfair and discriminatory practice in conducting the association's business, or of any other law, rule, regulation, order or condition imposed in writing by the Commissioner of Banks, the Commissioner of Banks may issue a notice of charges to such person or association. A notice of charges shall specify the acts alleged to sustain a cease and desist order, and state the time and place at which a hearing shall be held. A hearing before the Commission on the charges shall be held no earlier than seven days, and no later than 14 days after issuance of the notice. The charged institution is entitled to a further extension of seven days upon filing a request with the Commissioner of Banks. The Commissioner of Banks may also issue a notice of charges if he has reasonable grounds to believe that any person or association is about to engage in any unsafe or unsound business practice, or any violation of this Chapter, or any other law, rule, regulation or order. If, by a preponderance of the evidence, it is shown that any person or association is engaged in, or has been engaged in, or is about to engage in, any unsafe or unsound business practice, or unfair and discriminatory practice or any violation of this Chapter, or any other law, rule, regulation, or order, a cease and desist order shall be issued. The Commission may issue a temporary cease and desist order to be effective for 14 days and may be extended once for a period of 14 days.

(b)        If any person or State association is engaging in, has engaged in, or is about to engage in any unsafe or unsound practice in conducting the association's business, or any violation of this Chapter or of any other law, rules, regulation, order, or condition imposed in writing by the Commissioner of Banks, and the Commissioner of Banks has determined that immediate corrective action is required, the Commissioner of Banks may issue a temporary cease and desist order. A temporary cease and desist order shall be effective immediately upon issuance for a period of 14 days, and may be extended once for a period of 14 days. Such an order shall state its duration on its face and the words, "Temporary Cease and Desist Order." A hearing before the Commission shall be held within such time as such an order remains effective, at which time a temporary order may be dissolved or made permanent. (1981, c. 282, s. 3; 2001‑193, s. 16.)



§ 54B-60. Commissioner of Banks to have right of access to books and records of association; right to issue subpoenas, administer oaths, examine witnesses.

§ 54B‑60.  Commissioner of Banks to have right of access to books and records of association; right to issue subpoenas, administer oaths, examine witnesses.

(a)        The Commissioner of Banks and his agents:

(1)        Shall have free access to all books and records of an association, or a service corporation thereof, that relate to its business, and the books and records kept by an officer, agent or employee relating to or upon which any record is kept;

(2)        May subpoena witnesses and administer oaths or affirmations in the examination of any director, officer, agent, or employee of an association, or a service corporation thereof or of any other person in relation to its affairs, transactions and conditions;

(3)        May require the production of records, books, papers, contracts and other documents; and

(4)        May order that improper entries be corrected on the books and records of an association.

(b)        The Commissioner of Banks may issue subpoenas duces tecum.

(c)        If a person fails to comply with a subpoena so issued or a party or witness refuses to testify on any matters, a court of competent jurisdiction, on the application of the Commissioner of Banks, shall compel compliance by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from such court or a refusal to testify in such court. (1981, c. 282, s. 3; 2001‑193, s. 16.)



§ 54B-61. Test appraisals of collateral for loans; expense paid.

§ 54B‑61.  Test appraisals of collateral for loans; expense paid.

(a)        The Commissioner of Banks may direct the making of test appraisals of real estate and other collateral securing loans made by associations doing business in this State, employ competent appraisers, or prescribe a list from which competent appraisers may be selected, for the making of such appraisals by the Commissioner of Banks, and do any and all other acts incident to the making of such test appraisals.

(b)        In lieu of causing such appraisals to be made, the Commissioner of Banks may accept an appraisal caused to be made by the appropriate federal regulatory authority.

(c)        The expense and cost of test appraisals made pursuant to this section shall be defrayed by the association subjected to such test appraisals, and each association doing business in this State shall pay all reasonable costs and expenses of such test appraisals when it shall be directed. (1981, c. 282, s. 3; 1989 (Reg. Sess., 1990), c. 806, s. 6; 2001‑193, s. 16.)



§ 54B-62. Relationship of savings and loan associations with the Savings Institutions Division.

§ 54B‑62.  Relationship of savings and loan associations with the Savings Institutions Division.

(a)        Except as provided by subsection (b) of this section, a savings and loan association or any director, officer, employee, or representative thereof shall not grant or give to any employee of the Savings Institutions Division, or to their spouses, any loan or gratuity, directly or indirectly.

(b)        No person on the staff of the Savings Institutions Division shall:

(1)        Hold an office or position in any State association or exercise any right to vote on any State association matter by reason of being a member of the association;

(2)        Be interested, directly or indirectly in any savings and loan association organized under the laws of this State; or

(3)        Undertake any indebtedness, as a borrower directly or indirectly or endorser, surety or guarantor, or sell or otherwise dispose of any loan or investment to any savings and loan association organized under the laws of this State.

(c)        Notwithstanding subsection (b) of this section, any person employed in or by the Savings Institutions Division may be a withdrawable account holder and receive earnings on such account.

(d)        Any employee of the Savings Institutions Division shall dispose of any right or interest in a savings and loan association, held either directly or indirectly, that is prohibited under subsection (b) of this section, within 60 days after the date of the employee's appointment or employment. If that person is indebted as borrower directly or indirectly, or is an endorser, surety or guarantor on a note, at the time of his appointment or employment, he may continue in such capacity until such loan is paid off.

(e)        If any employee of the Division has a loan or other note acquired by a State savings and loan association through the secondary market, he may continue with the debt until such loan or note is paid off. (1981, c. 282, s. 3; 1989, c. 76, s. 20; 1991, c. 707, s. 3; 2001‑193, s. 6.)



§ 54B-63. Confidential information.

§ 54B‑63.  Confidential information.

(a)        The following records or information of the Commission, the Commissioner of Banks or the agent(s) of either shall be confidential and shall not be disclosed:

(1)        Information obtained or compiled in preparation of or anticipation of, or during an examination, audit or investigation of any association;

(2)        Information reflecting the specific collateral given by a named borrower, the specific amount of stock owned by a named stockholder, or specific withdrawable accounts held by a named member or customer;

(3)        Information obtained, prepared or compiled during or as a result of an examination, audit or investigation of any association by an agency of the United States, if the records would be confidential under federal law or regulation;

(4)        Information and reports submitted by associations to federal regulatory agencies, if the records or information would be confidential under federal law or regulation;

(5)        Information and records regarding complaints from the public received by the Division which concern associations when the complaint would or could result in an investigation, except to the management of those associations;

(6)        Any other letters, reports, memoranda, recordings, charts or other documents or records which would disclose any information of which disclosure is prohibited in this subsection.

(b)        A court of competent jurisdiction may order the disclosure of specific information.

(c)        The information contained in an application shall be deemed to be public information. Disclosure shall not extend to the financial statement of the incorporators nor to any further information deemed by the Commissioner of Banks to be confidential.

(d)        Nothing in this section shall prevent the exchange of information relating to associations and the business thereof with the representatives of the agencies of this State, other states, or of the United States, or with reserve or insuring agencies for associations. The private business and affairs of an individual or company shall not be disclosed by any person employed by the Savings Institutions Division, any member of the Commission, or by any person with whom information is exchanged under the authority of this subsection.

(e)        Any official or employee violating this section shall be liable to any person injured by disclosure of such confidential information for all damages sustained thereby. Penalties provided shall not be exclusive of other penalties. (1981, c. 282, s. 3; 1989, c. 76, s. 21; 2001‑193, s. 16.)



§ 54B-63.1. Confidential records.

§ 54B‑63.1.  Confidential records.

(a)        As used in this section:

(1)        "Compliance review committee" means:

a.         An audit, loan review, or compliance committee appointed by the board of directors of an association or any other person to the extent the person acts at the direction of or reports to a compliance review committee; and

b.         Whose functions are to audit, evaluate, report, or determine compliance with any of the following:

1.         Loan underwriting standards;

2.         Asset quality;

3.         Financial reporting to federal or State regulatory agencies;

4.         Adherence to the association's investment, lending, accounting, ethical, and financial standards; or

5.         Compliance with federal or State statutory requirements.

(2)        "Compliance review documents" means documents prepared for or created by a compliance review committee.

(3)        "Loan review committee" means a person or group of persons who, on behalf of an association, reviews assets, including loans held by the association, for the purpose of assessing the credit quality of the loans or the loan application process, compliance with the association's investment and loan policies, and compliance with applicable laws and regulations.

(4)        "Person" means an individual, group of individuals, board, committee, partnership, firm, association, corporation, or other entity.

(b)        Associations chartered under the laws of North Carolina or of the United States shall maintain complete records of compliance review documents, and the documents shall be available for examination by any federal or State association regulatory agency having supervisory jurisdiction. Notwithstanding Chapter 132 of the General Statutes, compliance review documents in the custody of an association or regulatory agency are confidential, are not open for public inspection, and are not discoverable or admissible in evidence in a civil action against an association, its directors, officers, or employees, unless the court finds that the interests of justice require that the documents be discoverable or admissible in evidence. (1995, c. 408, s. 2.)



§ 54B-64. Civil penalties; State associations.

§ 54B‑64.  Civil penalties; State associations.

(a)        Except as otherwise provided in this Article, any association which is found to have violated any provision of this Article may be ordered to forfeit and pay a civil penalty of up to twenty thousand dollars ($20,000). Any association which is found to have violated or failed to comply with any cease and desist order issued under the authority of this Article may be ordered to forfeit or pay a civil penalty of up to twenty thousand dollars ($20,000) for each day that the violation or failure to comply continues.

The clear proceeds of civil penalties provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(b)        To enforce the provisions of this section, the Commissioner of Banks is authorized to assess such a penalty and to appear in a court of competent jurisdiction and to move the court to order payment of the penalty. Prior to the assessment of the penalty, a hearing shall be held by the Commissioner of Banks which shall comply with the provisions of Article 3 of Chapter 150B of the General Statutes.

(c)        If the Commissioner of Banks determines that, as a result of a violation of any provision of this Article, or of a failure to comply with any cease and desist order issued under the authority of this Article, a situation exists requiring immediate corrective action, the Commissioner of Banks may impose the civil penalty in this section on the association without a prior hearing, and said penalty shall be effective as of the date of notice to the association. Imposition of such penalty may be directly appealed to the Wake County Superior Court.

(d)        Nothing in this section shall prevent anyone damaged by a State association from bringing a separate cause of action in a court of competent jurisdiction. (1981, c. 282, s. 3; 1987, c. 827, s. 1; 1998‑215, s. 36; 2001‑193, s. 16.)



§ 54B-65. Civil penalties; directors, officers and employees.

§ 54B‑65.  Civil penalties; directors, officers and employees.

(a)        Any person, whether a director, officer or employee, who is found to have violated any provision of this Article, whether willfully or as a result of gross negligence, gross incompetency, or recklessness, may be ordered to forfeit and pay a civil penalty of up to five thousand dollars ($5,000) per violation. Any person who is found to have violated or failed to comply with any cease and desist order issued under the authority of this Article, may be ordered to forfeit and pay a civil penalty of up to five thousand dollars ($5,000) per violation for each day that the violation or failure to comply continues.

The clear proceeds of civil penalties provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(b)        To enforce the provisions of this section, the Commissioner of Banks is authorized to assess such a penalty and to appear in a court of competent jurisdiction and to move the court to order payment of the penalty. Prior to the assessment of the penalty, a hearing shall be held by the Commissioner of Banks which shall comply with the provisions of Article 3 of Chapter 150B of the General Statutes.

(c)        Whenever the Commissioner of Banks shall determine that an emergency exists which requires immediate corrective action, the Commissioner of Banks, either before or after instituting any other action or proceeding authorized by this Article, may request the Attorney General to institute a civil action in a court of competent jurisdiction, in the name of the State upon the relation of the Commissioner of Banks seeking injunctive relief to restrain or enjoin the violation or threatened violation of this Article and for such other and further relief as the court may deem proper. Instituting an action for injunctive relief shall not relieve any party to such proceedings from any civil or criminal penalty prescribed for violation of this Article.

(d)        Nothing in this section shall prevent anyone damaged by a director, officer or employee of a State association from bringing a separate cause of action in a court of competent jurisdiction. (1981, c. 282, s. 3; 1987, c. 827, s. 1; 1998‑215, s. 37; 2001‑193, s. 16.)



§ 54B-66. Criminal penalties.

§ 54B‑66.  Criminal penalties.

(a)        The provisions of this section shall in no event extend to persons who are found to have acted only with gross negligence, simple negligence, recklessness or incompetence.

(b)        In addition to any of the other penalties or remedies provided by this Article, the following shall be deemed to be Class 1 misdemeanors:

(1)        The willful or knowing violation of the provisions of this Article by any employee of the Savings Institutions Division.

(2)        The willful or knowing violation of a cease and desist order which has become final in that no further administrative or judicial appeal is available.

(c)        In addition to any of the other penalties or remedies provided by this Article, the willful omission, making, or concurrence in making or publishing a written report, exhibit, or entry in a financial statement on the books of the association, which contains a material statement known to be false shall be deemed to be a Class 1 misdemeanor. For purposes of this section, "material" shall mean "so substantial and important as to influence a reasonable and prudent businessman or investor."

(d)        The Commissioner of Banks is authorized to enforce this section in a court of competent jurisdiction. (1981, c. 282, s. 3; 1989, c. 76, s. 22; 1993, c. 539, s. 433; 1994, Ex. Sess., c. 24, s. 14(c); 2001‑193, s. 16.)



§ 54B-67. Primary jurisdiction.

§ 54B‑67.  Primary jurisdiction.

Whenever an agency of the United States government shall defer to the Commissioner of Banks, or notify the Commissioner of Banks of pending action against an association chartered by this State or fail to exercise its authority over any State‑ or federally‑chartered association doing business in this State, the Commissioner of Banks shall have the authority to exercise jurisdiction over such association. (1981, c. 282, s. 3; 2001‑193, s. 16.)



§ 54B-68. Supervisory control.

§ 54B‑68.  Supervisory control.

(a)        Whenever the Commissioner of Banks determines that an association is conducting its business in an unsafe or unsound manner or in any fashion which threatens the financial integrity or sound operation of the association, the Commissioner of Banks may serve a notice of charges on the association, requiring it to show cause why it should not be placed under supervisory control. Such notice of charges shall specify the grounds for supervisory control, and set the time and place for a hearing. A hearing before the Commission pursuant to such notice shall be held within 15 days after issuance of the notice of charges, and shall comply with the provisions of Article 3 of Chapter 150B of the General Statutes.

(b)        If, after the hearing provided above, Commission determines that supervisory control of the association is necessary to protect the association's members, customers, stockholders or creditors, or the general public, the Commissioner of Banks shall issue an order taking supervisory control of the association. An appeal may be filed in the Wake County Superior Court.

(c)        If the order taking supervisory control becomes final, the Commissioner of Banks may appoint an agent to supervise and monitor the operations of the association during the period of supervisory control. During the period of supervisory control, the association shall act in accordance with such instructions and directions as may be given by the Commissioner of Banks directly or through his supervisory agent and shall not act or fail to act except when to do so would violate an outstanding cease and desist order.

(d)        Within 180 days of the date the order taking supervisory control becomes final, the Commissioner of Banks shall issue an order approving a plan for the termination of supervisory control. The plan may provide for:

(1)        The issuance by the association of capital stock;

(2)        The appointment of one or more officers and/or directors;

(3)        The reorganization, merger, or consolidation of the association;

(4)        The dissolution and liquidation of the association.

The order approving the plan shall not take effect for 30 days during which time period an appeal may be filed in the Wake County Superior Court.

(e)        The costs incident to this proceeding shall be paid by the association, provided such costs are found to be reasonable.

(f)         For the purposes of this section, an order shall be deemed final if:

(1)        No appeal is filed within the specific time allowed for the appeal, or

(2)        After all judicial appeals are exhausted. (1981, c. 282, s. 3; 1987, c. 827, s. 1; 2001‑193, s. 16.)



§ 54B-69. Removal of directors, officers and employees.

§ 54B‑69.  Removal of directors, officers and employees.

(a)        If, in the Commissioner of Banks' opinion, one or more directors, officers or employees of any association has participated in or consented to any violation of this Chapter, or any other law, rule, regulation or order, or any unsafe or unsound business practice in the operation of any association; or any insider loan not specifically authorized by or pursuant to this Chapter; or any repeated violation of or failure to comply with any association's bylaws, the Commissioner of Banks may serve a written notice of charges upon the director, officer or employee in question, and the association, stating his intent to remove said director, officer or employee. Such notice shall specify the conduct and place for the hearing before the Commission to be held. A hearing shall be held no earlier than 15 days and no later than 30 days after the notice of charges is served, and it shall comply with the provisions of Article 3 of Chapter 150B of the General Statutes. If, after the hearing, the Commission determines that the charges asserted have been proven by a preponderance of the evidence, the Commissioner of Banks may issue an order removing the director, officer or employee in question. Such an order shall be effective upon issuance and may include the entire board of directors or all of the officers of the association.

(b)        If it is determined that any director, officer or employee of any association has knowingly participated in or consented to any violation of this Chapter, or any other law, rule, regulation or order, or engaged in any unsafe or unsound business practice in the operation of any association, or any repeated violation of or failure to comply with any association's bylaws, and that as a result, a situation exists requiring immediate corrective action, the Commissioner of Banks may issue an order temporarily removing such person or persons pending a hearing. Such an order shall state its duration on its face and the words, "Temporary Order of Removal," and shall be effective upon issuance, for a period of 15 days, and may be extended once for a period of 15 days. A hearing must be held within 10 days of the expiration of a temporary order, or any extension thereof, at which time a temporary order may be dissolved or converted to a permanent order.

(c)        Any removal pursuant to subsections (a) or (b) of this section shall be effective in all respects as if such removal had been made by the board of directors, the members or the stockholders of the association in question.

(d)        Without the prior written approval of the Commissioner of Banks, no director, officer or employee permanently removed pursuant to this section shall be eligible to be elected, reelected or appointed to any position as a director, officer or employee of that association, nor shall such a director, officer or employee be eligible to be elected to or retain a position as a director, officer or employee of any other State association. (1981, c. 282, s. 3; 1987, c. 827, s. 1; 2001‑193, s. 16.)



§ 54B-70. Involuntary liquidation.

§ 54B‑70.  Involuntary liquidation.

(a)        The Commissioner of Banks with prior approval of the Commission may take custody of the books, records and assets of every kind and character of any association organized and operated under the provisions of this Chapter for any of the purposes hereinafter enumerated, if it reasonably appears from examinations or from reports made to the Commissioner of Banks that:

(1)        The directors, officers, or liquidators have neglected, failed or refused to take such action which the Commissioner of Banks may deem necessary for the protection of the association, or have impeded or obstructed an examination; or

(2)        The withdrawable capital of the association is impaired to the extent that the realizable value of its assets is insufficient to pay in full its creditors and holders of withdrawable accounts; or its liquidity fund or general reserve account is impaired; or

(3)        The business of the association is being conducted in a fraudulent, illegal or unsafe manner, or that the association is in an unsafe or unsound condition to transact business; (any association which, except as authorized in writing by the Commissioner of Banks, fails to make full payment of any withdrawal when due is in an unsafe or unsound condition to transact business, notwithstanding such provisions of the certificate of incorporation or such statutes or regulations with respect to payment of withdrawals in event an association does not pay all withdrawals in full); or

(4)        The officers, directors, or employees have assumed duties or performed acts in excess of those authorized by statute or regulation or charter, or without supplying the required bond; or,

(5)        The association has experienced a substantial dissipation of assets or earnings due to any violation or violations of statute or regulation, or due to any unsafe or unsound practice or practices; or

(6)        The association is insolvent, or is in imminent danger of insolvency or has suspended its ordinary business transactions due to insufficient funds; or

(7)        The association is unable to continue operations.

(b)        Unless the Commissioner of Banks finds that such an emergency exists which may result in loss to members, withdrawable account holders, stockholders, or creditors, and which requires that he take custody immediately, he shall first give written notice to the directors and officers specifying the conditions criticized and allowing a reasonable time in which corrections may be made before a receiver shall be appointed as outlined in subsection (d) below.

(c)        The purposes for which the Commissioner of Banks may take custody of an association include examination or further examination; conservation of its assets; restoration of impaired capital; the making of any reasonable or equitable adjustment deemed necessary by the Commissioner of Banks under any plan of reorganization.

(d)        If the Commissioner of Banks after taking custody of an association, finds that one or more of the reasons for having taken custody continue to exist through the period of his custody, with little or no likelihood of amelioration of the situation, then he shall appoint as receiver or co‑receiver any qualified person, firm or corporation for the purpose of liquidation of the association, which receiver shall furnish bond in form, amount and with surety as the Commissioner of Banks may require. The Commissioner of Banks may appoint the association's withdrawable account insurance corporation or its nominee as the receiver, and such insuring corporation shall be permitted to serve without posting bond.

(e)        In the event the Commissioner of Banks appoints a receiver for an association, he shall mail a certified copy of the appointment order by certified mail to the address of the association as it shall appear on the records of the Division, and to any previous receiver or other legal custodian of the association, and to any court or other authority to which such previous receiver or other legal custodian is subject. Notice of such appointment shall be published in a newspaper of general circulation in the county where such association has its principal office.

(f)         Whenever a receiver for an association is appointed pursuant to subsection (d) above the association may within 30 days thereafter bring an action in the Superior Court of Wake County, for an order requiring the Commissioner of Banks to remove such receiver.

(g)        The duly appointed and qualified receiver shall take possession promptly of the association for which he or it has been so appointed, in accordance with the terms of such appointment, by service of a certified copy of the Commissioner of Banks' appointment order upon the association at its principal office through the officer or employee who is present and appears to be in charge. Immediately upon taking possession of the association, the receiver shall take possession and title to books, records and assets of every description of such association. The receiver, by operation of law and without any conveyance or other instrument, act or deed, shall succeed to all the rights, titles, powers and privileges of the association, its members or stockholders, holders of withdrawable accounts, its officers and directors or any of them; and to the titles to the books, records and assets of every description of any previous receiver or other legal custodian of such association. Such members, stockholders, holders of withdrawable accounts, officers or directors, or any of them, shall not thereafter, except as hereinafter expressly provided, have or exercise any such rights, powers or privileges or act in connection with any assets or property of any nature of the association in receivership: Provided however, that any officer, director, member, stockholder, withdrawable account holder, or borrower of such association shall have the right to communicate with the Commissioner of Banks with respect to such receivership. The Commissioner of Banks, with the approval of the Commission, may at any time, direct the receiver to return the association to its previous or a newly constituted management. The Commissioner of Banks may provide for a meeting or meetings of the members or stockholders for any purpose, including, without any limitation on the generality of the foregoing, the election of directors or an increase in the number of directors, or both, or the election of an entire new board of directors; and may provide for a meeting or meetings of the directors for any purpose including, without any limitation on the generality of the foregoing, the filling of vacancies on the board, the removal of officers and the election of new officers, or for any of such purposes. Any such meeting of members or stockholders, or of directors, shall be supervised or conducted by a representative of the Commissioner of Banks.

(h)        A duly appointed and qualified receiver shall have power and authority to:

(1)        Demand, sue for, collect, receive and take into his possession all the goods and chattels, rights and credits, moneys and effects, lands and tenements, books, papers, choses in action, bills, notes, and property of every description of the association;

(2)        Foreclose mortgages, deeds of trust, and other liens executed to the association to the extent the association would have had such right;

(3)        Institute suits for the recovery of any estate, property, damages, or demands existing in favor of the association, and he shall, upon his own application, be substituted as party plaintiff in the place of the association in any suit or proceeding pending at the time of his appointment;

(4)        Sell, convey, and assign all the property rights and interest owned by the association;

(5)        Appoint agents to serve at his pleasure;

(6)        Examine and investigate papers and persons, and pass on claims as provided in the regulations as prescribed by the Commissioner of Banks;

(7)        Make and carry out agreements with the insuring corporation or with any other financial institution for the payment or assumption of the association liabilities, in whole or in part, and to sell, convey, transfer, pledge, or assign assets as security or otherwise and to make guarantees in connection therewith; and

(8)        Perform all other acts which might be done by the employees, officers and directors.

Such powers shall be continued in effect until liquidation and dissolution or until return of the association to its prior or newly constituted management.

(i)         A receiver may at any time during the receivership and prior to final liquidation be removed and a replacement appointed by the Commissioner of Banks.

(j)         The Commissioner of Banks may determine that such liquidation proceedings should be discontinued. He shall then remove the receiver and restore all the rights, powers, and privileges of its members and stockholders, customers, employees, officers and directors, or restore such rights, powers, and privileges to its members, stockholders and customers, and grant such rights, powers and privileges to a newly constituted management, all as of the time of such restoration of the association to its management unless another time for such restoration shall be specified by the Commissioner of Banks. The return of an association to its management or to a newly constituted management from the possession of a receiver shall, by operation of law and without any conveyance or other instrument, act or deed, vest in such association the title to all property held by the receiver in his capacity as receiver for such association.

(k)        A receiver may also be appointed under the authority of G.S. 1‑502. No judge or court, however, shall appoint a receiver for any State association unless five days' advance notice of the motion, petition or application for appointment of a receiver shall have been given to such association and to the Commissioner of Banks.

(l )        Following the appointment of a receiver, the Commissioner of Banks shall request the Attorney General to institute an action in the name of the Commissioner of Banks in the superior court against the association for the orderly liquidation and dissolution of the association, and for an injunction to restrain the officers, directors and employees from continuing the operation of the association.

(m)       Claims against a State association in receivership shall have the following order of priority for payment:

(1)        Costs, expenses and debts of the association incurred on or after the date of the appointment of the receiver, including compensation for the receiver;

(2)        Claims of holders of special purpose or thrift accounts;

(3)        Claims of holders of withdrawable accounts;

(4)        Claims of general creditors;

(5)        Claims of stockholders of a stock association;

(6)        All remaining assets to members and stockholders in an amount proportionate to their holdings as of the date of the appointment of the receiver.

(n)        All claims of each class described within subsection (m) above shall be paid in full so long as sufficient assets remain. Members of the class for which the receiver cannot make payment in full because assets will be depleted during payment to such class shall be paid an amount proportionate to their total claims.

(o)        The Commissioner of Banks shall have the authority to direct the payment of claims for which no provision is herein made, and may direct the payment of claims within a class. The Commissioner of Banks shall have the authority to promulgate rules and regulations governing the payment of claims by an association in receivership.

(p)        When all assets of the association have been fully liquidated, and all claims and expenses have been paid or settled, and the receiver shall recommend a final distribution, the dissolution of the association in receivership shall be accomplished in the following manner:

(1)        The receiver shall file with the Commissioner of Banks a detailed report, in a form to be prescribed by the Commissioner of Banks, of his acts and proposed final distribution, and dissolution.

(2)        Upon the Commissioner of Banks' approval of the final report of the receiver, the receiver shall provide such notice and thereafter shall make such final distribution, in such manner as the Commissioner of Banks may direct.

(3)        When a final distribution has been made except as to any unclaimed funds, the receiver shall deposit such unclaimed funds with the Commissioner of Banks and shall deliver to the Commissioner of Banks all books and records of the dissolved association.

(4)        Upon completion of the foregoing procedure, and upon the joint petition of the Commissioner of Banks and receiver to the superior court, the court may find that the association should be dissolved, and following such publication of notice of dissolution as the court may direct, the court may enter a decree of final resolution and the association shall thereby be dissolved.

(5)        Upon final dissolution of the association in receivership or at such time as the receiver shall be otherwise relieved of his duties, the Commissioner of Banks shall cause an audit to be conducted, during which the receiver shall be available to assist in such. The accounts of the receiver shall then be ruled upon by the Commissioner of Banks and Commission and if approved, the receiver shall thereupon be given a final and complete discharge and release. (1981, c. 282, s. 3; 1987, c. 237, s. 4; 2001‑193, s. 16.)



§ 54B-71. Judicial review.

§ 54B‑71.  Judicial review.

Any person or State association against whom a cease and desist order is issued or a fine is imposed may have such order or fine reviewed by a court of competent jurisdiction. Except as otherwise provided, an appeal may be made only within 30 days of the issuance of the order or the imposition of the fine, whichever is later. (1981, c. 282, s. 3.)



§ 54B-72. Indemnity.

§ 54B‑72.  Indemnity.

No person who is fined or penalized for a violation of any criminal provision of this Article shall be reimbursed or indemnified in any fashion by the association for such fine or penalty. (1981, c. 282, s. 3.)



§ 54B-73. Cumulative penalties.

§ 54B‑73.  Cumulative penalties.

All penalties, fines, and remedies provided by this Article shall be cumulative. (1981, c. 282, s. 3.)



§ 54B-74. Annual license fees.

§ 54B‑74.  Annual license fees.

All State associations shall pay an annual license fee set by the Commissioner of Banks, subject to the advice and consent of the Commission. Such license fee shall be used to defray the expenses incurred by the Division in supervising State associations. The Commissioner of Banks may license each State association upon receipt of the license fee and filing of an application in such form as the Commissioner of Banks may prescribe. (1981, c. 282, s. 3; 1985, c. 659, s. 11; 2001‑193, s. 16.)



§ 54B-75. Statement; fees.

§ 54B‑75.  Statement; fees.

Every State association shall file in the office of the Commissioner of Banks, on or before the first day of February in each year, in such form as the Commissioner of Banks shall prescribe, a statement of the business standing and financial condition of such association on the preceding 31st day of December. This statement shall be signed and sworn to by the secretary or other officer duly authorized by the board of directors of the association before a notary public. The statement shall be accompanied by a filing fee set by the Commissioner of Banks, subject to the advice and consent of the Commission. The filing fees shall be used to defray the expenses incurred by the Division in supervising State associations. (1981, c. 282, s. 3; 1985, c. 659, s. 12; 1993, c. 163, s. 1; 2001‑193, s. 16.)



§ 54B-76. Statement examined, approved, and published.

§ 54B‑76.  Statement examined, approved, and published.

It shall be the duty of the Commissioner of Banks to receive and thoroughly examine each annual statement required by G.S. 54B‑75, and if made in compliance with the requirements thereof, each State association shall at its own expense, publish an abstract of the same in a newspaper having general circulation within each market area of the association as selected by the managing officer. (1981, c. 282, s. 3; 1993, c. 163, s. 2; 2001‑193, s. 16.)



§ 54B-77. Certain powers granted to State associations.

§ 54B‑77.  Certain powers granted to State associations.

(a)        In addition to the powers granted under this Chapter, any savings and loan association incorporated or operated under the provisions of this Chapter is herein authorized to:

(1)        Establish off the premises of any principal office or branch a customer communications terminal, point‑of‑sale terminal, automated teller machine, automated or other direct or remote information‑processing device or machine, whether manned or unmanned, through or by means of which funds or information relating to any financial service or transaction rendered to the public is stored and transmitted, instantaneously or otherwise to or from an association terminal or terminals controlled or used by or with other parties; and the establishment and use of such a device or machine shall not be deemed to constitute a branch office and the capital requirements and standards for approval of a branch office as set forth in the statutes and regulations, shall not be applicable to the establishment of any such off‑premises terminal, device or machine; and associations may through mutual consent share on‑premises unmanned automated teller machines and cash dispensers. The Commissioner of Banks may prescribe rules and regulations with regard to the application for permission for use, maintenance and supervision of said terminals, devices and machines;

(2)        Subject to such regulations as the Commissioner of Banks may prescribe, a state‑chartered association is authorized to issue credit cards, extend credit in connection therewith, and otherwise engage in or participate in credit card operations;

(3)        Subject to such regulations as the Commissioner of Banks may prescribe, a state‑chartered association may act as a trustee, executor, administrator, guardian or in any other fiduciary capacity permitted for federal savings and loan associations;

(4)       a.         In accordance with rules and regulations issued by the Commissioner of Banks, mutual capital certificates may be issued by state‑chartered associations and sold directly to subscribers or through underwriters, and such certificates shall constitute part of the general reserve and net worth of the issuing association. The Commissioner of Banks, in the rules and regulations relating to the issuance and sale of mutual capital certificates, shall provide that such certificates:

1.         Shall be subordinate to all savings accounts, savings certificates, and debt obligations;

2.         Shall constitute a claim in liquidation on the general reserves, surplus and undivided profits of the association remaining after the payment of all savings accounts, savings certificates, and debt obligations;

3.         Shall be entitled to the payment of dividends; and

4.         May have a fixed or variable dividend rate.

b.         The Commissioner of Banks shall provide in the rules and regulations for charging losses to the mutual capital certificate, reserves, and other net worth accounts.

(b)        To such extent as the Commissioner of Banks may authorize by regulation or advice in writing, a State association may issue notes, bonds, debentures, or other obligations or securities. (1981, c. 282, s. 3; 1983, c. 144, s. 16; 1989 (Reg. Sess., 1990), c. 806, s. 7; 2001‑193, s. 16.)



§ 54B-78. Prohibited practices.

§ 54B‑78.  Prohibited practices.

Any person or association who shall engage in any of the following acts or practices shall be guilty of a Class 1 misdemeanor:

(1)        Defamation: Making, publishing, disseminating, or circulating,  directly or indirectly, or aiding, abetting, or encouraging the making, publishing, disseminating, or circulating of any oral, written, or printed statement which is false regarding the financial condition of any association.

(2)        False information and advertising: Making, publishing, disseminating, or circulating or causing, directly or indirectly, to be made published, disseminated, circulated, or otherwise placed before the public in any publication, media, notice, pamphlet, letter, poster, or any other way, an advertisement, announcement, or statement containing any assertion, representation, or statement with respect to the savings and loan business or with respect to any person in the conduct of the savings and loan business which is untrue, deceptive, or misleading. (1985, c. 659, s. 13; 1993, c. 539, s. 434; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 54B-79 through 54B-99. Reserved for future codification purposes.

§§ 54B‑79 through 54B‑99.  Reserved for future codification purposes.



§ 54B-100. Membership of a mutual association.

Article 5.

Corporate Administration.

§ 54B‑100.  Membership of a mutual association.

The membership of a mutual association organized or operated under the provisions of this Chapter shall consist of:

(1)        Those who hold withdrawable accounts in an association; and

(2)        Those who borrow funds and those who become obligated on a loan from the association, for such time as the loan remains unpaid and the borrower remains liable to the association for the payment thereof.

Any person in his own right, or in a trust or other fiduciary capacity, or any partnership, association, corporation, political subdivision or public or governmental unit or entity may become a member of a mutual association. Members shall be possessed of such voting rights and such other rights as are provided by an association's certificate of incorporation and bylaws as approved by the Commissioner of Banks. Members are the owners of a mutual association. (1981, c. 282, s. 3; 2001‑193, s. 16.)



§ 54B-101. Directors.

§ 54B‑101.  Directors.

(a)        The directors of a mutual association shall be elected by the members at an annual meeting, held pursuant to the terms of G.S. 54B‑106, for such terms as the bylaws of the association may provide.  Directors' terms may be classified in the certificate of incorporation.  Voting for directors by withdrawable account holders shall be weighted according to the total amount of withdrawable accounts held by such members, subject to any maximum number of votes per member which an association may choose to prescribe in the bylaws of the association.  Such requirements shall be fully prescribed in a detailed manner in the bylaws of the association.

(b)        The directors of a stock association shall be elected by the stockholders at an annual meeting, held pursuant to the terms of G.S. 54B‑106, for such terms as the bylaws of the association may provide.  Directors' terms may be classified in the certificate of incorporation.

(c)  Every State association shall have no less than five directors. (1981, c. 282, s. 3; 1983, c. 144, s. 17; 1991, c. 707, s. 4.)



§ 54B-102. Employment policies.

§ 54B‑102.  Employment policies.

Employment policies appropriate for the transaction of the business of a State association may be set forth in the bylaws or established by resolution of the board of directors. (1981, c. 282, s. 3; 1981 (Reg. Sess., 1982), c. 1238, s. 22.)



§ 54B-103. Duties and liabilities of officers and directors to their associations.

§ 54B‑103.  Duties and liabilities of officers and directors to their associations.

Officers and directors of a State association shall act in a fiduciary capacity towards the association and its members or stockholders. They shall discharge duties of their respective positions in good faith, and with that diligence and care which ordinarily prudent men would exercise under similar circumstances in like positions. (1981, c. 282, s. 3.)



§ 54B-104. Conflicts of interest.

§ 54B‑104.  Conflicts of interest.

Each director, officer and employee of a State association has a fundamental duty to avoid placing himself in a position which creates, or which leads to or could lead to a conflict of interest or appearance of a conflict of interest having adverse effects on the interests of members, customers or stockholders of the association, the soundness of the association, and the provision of economical home financing for this State. (1981, c. 282, s. 3.)



§ 54B-105. Voting rights.

§ 54B‑105.  Voting rights.

Voting rights in the affairs of a State association may be exercised by members and stockholders by voting either in person or by proxy. The Commissioner of Banks shall promulgate rules and regulations governing forms of proxies, holders of proxies and proxy solicitation. (1981, c. 282, s. 3; 2001‑193, s. 16.)



§ 54B-106. Annual meetings; notice required.

§ 54B‑106.  Annual meetings; notice required.

(a)        Each association shall hold an annual meeting of its members or stockholders. The annual meeting shall be held at a time and place as shall be provided in the bylaws or determined by the board of directors.

(b)        The board of directors of a mutual association shall cause to be published once a week for two weeks preceding such meeting, in a newspaper of general circulation published in the county where such association has its principal office, a notice of the meeting, signed by the association's secretary, and stating the time and place where it is to be held. In addition to the foregoing notice, each association shall disseminate additional notice of any annual meeting by notice made available to all members entering the premises of any office or branch of the association in the regular course of business by posting therein, in full view of the public and such members, one or more conspicuous signs or placards announcing the pending meeting, the time, date and place of the meeting and the availability of additional information. Printed matter shall be freely available to said members containing any information as may be prescribed in rules and regulations issued by the Commissioner of Banks. Such additional notice shall be given at any time within the period of 60 days prior to and 14 days prior to the meeting and shall continue through the time of the meeting.

(c)        The board of directors of a stock association shall cause a written or printed notice signed by the association's secretary, and stating the time and place of the annual meeting to be delivered not less than 10 days nor more than 50 days before the date of the meeting, either personally or by mail to each stockholder of record entitled to vote at the meeting. If mailed, such notice shall be deemed to be delivered when deposited in the United States postal service addressed to the stockholder at his address as it appears on the record of stockholders of the corporation, with postage thereon prepaid. (1981, c. 282, s. 3; 2001‑193, s. 16.)



§ 54B-107. Special meetings; notice required.

§ 54B‑107.  Special meetings; notice required.

(a)        Special meetings of members or stockholders of an association may be called by the president or the board of directors or by such other officers or persons as may be provided for in the charter or bylaws of the association.

(b)        Notice of any special meeting of members or stockholders shall  be given in the same manner as provided for annual meetings under G.S. 54B‑106. (1981, c. 282, s. 3.)



§ 54B-108. Quorum.

§ 54B‑108.  Quorum.

Unless otherwise provided in the association's charter or bylaws, 50 holders of withdrawable accounts in a mutual association or 50 stockholders or a majority of shares eligible to vote in a stock association, present in person or represented by proxy, shall constitute a quorum at any annual or special meeting. (1981, c. 282, s. 3.)



§ 54B-109. Indemnification.

§ 54B‑109.  Indemnification.

(a)        An association shall maintain a blanket indemnity bond of at least a minimum amount as prescribed by the Commissioner of Banks.

(b)        An association which employs collection agents, who for any reason are not covered by the bond as hereinabove required, shall provide for the bonding of each such agent in an amount equal to at least twice the average monthly collections of such agent. Such agents shall be required to make settlement with the association at least once monthly. No such coverage by bond will be required of any agent which is a federally insured depository institution. The amount and form of such bonds and the sufficiency of the surety thereon shall be approved by the board of directors and the Commissioner of Banks before such is valid. All such bonds shall provide that a cancellation thereof either by the surety or by the insured shall not become effective unless and until 30 days' notice in writing shall have been given to the Commissioner of Banks.

(c)        The Commissioner of Banks may require every member of the board of directors, officer or employee of an association who shall knowingly make, approve, participate in, or assent to, or who knowingly shall permit any of the officers or agents of the association to make investments not authorized by this Chapter, to deposit with the association an indemnity bond, insurance or collateral of a kind and amount sufficient to indemnify the association against damage which the association or its members or stockholders sustain in consequence of such unauthorized investment.

(d)        The amount considered sufficient to indemnify the association shall, in the case of an unauthorized loan, be the difference between the book value of the loan and the amount that could legally have been made under the provisions of this Chapter. The amount considered sufficient to indemnify the association shall, in the case of an unauthorized other investment, be the difference between the book value and the market value of the investment at the time when the Commissioner of Banks makes his determination that such investment is unauthorized. Whenever an unauthorized investment has been sold or disposed of without recourse, the Commissioner of Banks shall release such part of the indemnity as remains after deducting any loss, which amount shall be retained by the association. Whenever the balance of an unauthorized loan has been reduced to an amount which would permit such loan to be made in compliance with the provisions of this Chapter, the indemnity shall be released. The Commissioner of Banks, in making such determination may require an independent appraisal of the security.

(e)        The Commissioner of Banks shall cause to be examined annually all such bonds and pass on their sufficiency and either the board of directors or the Commissioner of Banks may require new or additional bonds at any time.

(f)         The Commissioner of Banks is empowered to promulgate rules and regulations with respect to litigation expenses and other indemnity matters. (1981, c. 282, s. 3; 1989 (Reg. Sess., 1990), c. 806, s. 8; 2001‑193, s. 16.)



§ 54B-110. Days and hours of operation.

§ 54B‑110.  Days and hours of operation.

Any association may operate on such days and during such hours, and may observe such holidays, as the association's board of directors shall designate. (1987, c. 853, s. 3; 1995 (Reg. Sess., 1996), c. 556, s. 3.)



§§ 54B-111 through 54B-120. Reserved for future codification purposes.

§§ 54B‑111 through 54B‑120.  Reserved for future codification purposes.



§ 54B-121. Creation of withdrawable accounts.

Article 6.

Withdrawable Accounts.

§ 54B‑121.  Creation of withdrawable accounts.

(a)        Every State association shall be authorized to raise capital through the solicitation of investments from any person, natural or corporate, except as restricted or limited by law, or by such regulations as the Commissioner of Banks may prescribe.

(b)        Such funds obtained through the solicitation of investments shall be held by an association in accounts designated generally as withdrawable accounts.

(c)        An association may establish as many classes of withdrawable accounts as may be provided for in its certificate of incorporation or bylaws, subject to such regulations and limitations as the Commissioner of Banks may prescribe.

(1)        At least one class of withdrawable accounts shall be established by which the holder, upon notice to the association, shall be able to withdraw the entire balance of such account without any penalty. The required period of notice, not to exceed 30 days, shall be determined by the board of directors of each association.

(2)        For any additional classes of withdrawable accounts that may be established, the board may require a fixed minimum amount of money and a fixed minimum term, at the end of which, the account holder, without any notice on his part, shall be entitled to payment of the final balance of the funds in such account. Such minimum amount and minimum term and the rate of dividends on withdrawable accounts shall be agreed upon prior to the transfer to the association of any funds by the account holder and shall be evidenced by an executed contract.

a.         An association may impose a penalty upon the holder of such account to be assessed at the time of any withdrawal from the account prior to the date of termination of the minimum term for which the account holder contracted.

b.         An association may require that the holder of such an account provide the association with not less than 30 days' notice of an intended withdrawal prior to the date of the termination of the account contract.

c.         When the date of termination of such an account is passed and the account is mature and payable, all payments thereon by the holder and all dividends on withdrawable account credits thereto by the association shall cease. However, if the holder shall notify the association, prior to the termination date of the account, that he wishes to extend the life of the account, the association shall renew the account and continue to accept payments and/or make dividends on withdrawable account credits or cancel the account as provided under the original contract.

d.         Unless the association receives notification within the proper time period and renews the account, then upon the date of termination, it shall either pay to the holder of the account the final value thereof, or mail a notice to the holder at his last address as it appears on the records of the association to the effect that he is entitled to receive payment for the account.

e.         If the association does not make payment to the holder of the account upon the date of termination and instead mails a notice to him as provided in paragraph d above, then until such time as the holder is paid, the account shall earn dividends on withdrawable accounts at a rate not less than the rate which the association is paying on its account or accounts established under subdivision (1) above, unless provided otherwise by the account contract.

f.          Whenever an association has funds in an amount insufficient to make immediate payment upon the date of termination of an account, or upon an application for withdrawal, the maturity shall be paid in accordance with the provisions of G.S. 54B‑124. Whenever such a situation arises, dividends on withdrawable accounts shall be credited to the account at a rate not less than the rate provided for in the account contract.

(3)        An association may establish demand deposit accounts as a class of withdrawable accounts. The association shall not permit any overdraft, including an intraday overdraft, on behalf of an affiliate or incur any overdraft in the association's account at a federal reserve bank or federal home loan bank on behalf of an affiliate. (1981, c. 282, s. 3; 1981 (Reg. Sess., 1982), c. 1238, s. 12; 1989 (Reg. Sess., 1990), c. 806, s. 9; 2001‑193, s. 16.)



§ 54B-122. Additional requirements.

§ 54B‑122.  Additional requirements.

Withdrawable accounts shall be:

(1)        Withdrawable upon demand, subject to the requisite advance notice to the association by the holder, as listed in G.S. 54B‑121(c)(2)b and by such regulations as the Commissioner of Banks may prescribe;

(2)        Entitled to dividends as provided herein or in such regulations as the Commissioner of Banks may prescribe;

(3)        Evidenced by an executed contract setting forth any special terms and provisions applicable to the account and the conditions upon which withdrawal may be made. The form of such contract shall be subject to the prior approval of the Commissioner of Banks and shall be held by the association as part of its records pertaining to the account. (1981, c. 282, s. 3; 1981 (Reg. Sess., 1982), c. 1238, s. 13; 2001‑193, s. 16.)



§ 54B-123. Dividends on withdrawable accounts.

§ 54B‑123.  Dividends on withdrawable accounts.

(a)        An association shall compute and pay dividends on withdrawable accounts in accordance with such terms and conditions as are herein prescribed, and subject to additional limitation and restrictions as shall be set forth in its bylaws, or certificate of incorporation and resolutions of its board of directors.

(b)        Notwithstanding any other provisions of the General Statutes, savings and loan associations shall not be limited in the amount of dividends they may pay on withdrawable accounts. The Commissioner of Banks shall have the authority to insure that no association pays dividends on withdrawable accounts inconsistent with the association's continued solvency, and safe and proper operation. (1981, c. 282, s. 3; 2001‑193, s. 16.)



§ 54B-124. Withdrawals from withdrawable accounts.

§ 54B‑124.  Withdrawals from withdrawable accounts.

(a)        A withdrawable account holder may at any time make written application for withdrawal of all or any part of the withdrawal value thereof except to the extent the same may be pledged as security for a loan, as recorded by the association. The association shall number, date, and file every unpaid withdrawal application in the order of actual receipt.

(b)        An association shall pay the total amount of the withdrawal value of a withdrawable account upon application from the holder of the account, except as otherwise provided in this section. Payment shall be made in full, without exception, to holders of withdrawable accounts whose withdrawable account totals one hundred dollars ($100.00) or less.

(c)        If an association has funds in the treasury and from current receipts in an amount insufficient to pay all long term withdrawable accounts which are mature and due and all applications for withdrawal, then within seven days after such accounts mature or payment is due, the board of directors of such association shall provide by resolution:

(1)        A statement of the amount of money available in each calendar month to pay maturities and withdrawals, in accordance with safe and required operating procedures; provided, that after making provision for expenses, debts, obligations and cash dividends on withdrawable accounts, not less than one hundred percent (100%) of the remainder of cash treasury funds and current receipts shall be made available for the payment of outstanding applications for withdrawal and maturities;

(2)        A list of matured withdrawable accounts in order of their maturity, and if in the same series, in order of issuance within such series; and a list of applications for withdrawal in order of actual receipt;

(3)        For a maximum sum, set by the Commissioner of Banks which shall be paid to any one holder of a withdrawable account, for which a maturity or an application for withdrawal has not been paid, in any one month; and if the maturity or withdrawal due shall exceed the sum so fixed, then the holder shall be paid such sum in his turn according to the due date of the maturity or the filing date of the application; and his application shall be deemed refiled for payment in order in the next month; and such limited payment shall be made on a fixed date in each month for so long as any application or maturity remains unpaid.

(d)        A withdrawable account pledged by the holder as sole security or partial security for a loan shall be subject to the withdrawal provisions of this section, but an application for withdrawal from such account shall be paid only if the resulting balance in such account would equal or exceed the outstanding loan balance, or portion thereof, secured by the withdrawable account. However, withdrawal of any additional amount from the account may be permitted, provided that such payment of such withdrawal application shall be applied first to the outstanding balance of the loan.

(e)        The contents of a withdrawable account may be accepted by an association in payment or partial payment for any real property or other assets owned by the association and being sold.

(f)         The holder of a withdrawable account which is mature and payable or for which application for withdrawal has been made does not become a creditor of the association merely by reason of such payment due to him.

(g)        Any such resolution adopted by an association's board of directors pursuant to this section shall be submitted to the Commissioner of Banks for his approval or rejection. If he finds such to be fair to all affected parties, he shall approve it. If he determines otherwise, such resolution shall be rejected and the association shall not implement any of its provisions. The Commissioner of Banks shall issue his findings within 10 days after receipt of the resolution.

(h)        The membership in a mutual association of a withdrawable account holder who has filed an application for withdrawal or whose account is mature and due shall remain unimpaired for so long as any withdrawal value remains to his credit upon the books of the association.

(i)         An association may not obligate itself to pay maturities and withdrawals under any provisions other than the ones set forth in this section without prior approval of the Commissioner of Banks. (1981, c. 282, s. 3; 2001‑193, s. 16.)



§ 54B-125. Emergency limitations.

§ 54B‑125.  Emergency limitations.

The Commissioner of Banks, with the approval of the Governor, may impose a limitation upon the amounts withdrawable or payable from withdrawable accounts of State associations during any specifically defined period when such limitation is in the public interest and welfare. (1981, c. 282, s. 3; 2001‑193, s. 16.)



§ 54B-126. Forced retirement of withdrawable accounts.

§ 54B‑126.  Forced retirement of withdrawable accounts.

(a)        At any time that funds may be on hand and available for such a purpose, and the bylaws of an association and withdrawable account contracts so provide, an association shall have the authority and right to redeem all or any portion of its withdrawable accounts which have not been pledged as security for loans by forcing the retirement thereof. The number of and total amount of such withdrawable accounts to be retired by an association shall be determined by the board of directors.

(b)        An association shall give notice by certified mail to the last address of each holder of an affected withdrawable account of at least 30 days. The redemption price of withdrawable accounts so retired shall be the full withdrawal value of the account, as determined on the last dividend date, plus all dividends on withdrawable accounts credited or paid as of the effective retirement date. Dividends shall continue to accrue and be paid or credited by the association to the withdrawable accounts to be retired up to and including the effective retirement date.

(c)        If the required notice has been properly given, and if on the effective retirement date the funds necessary for payment have been set aside so as to be available, and shall continue to be available therefor, dividends on those withdrawable accounts called for forced retirement shall cease to accrue after the effective retirement date. All rights with respect to such account shall, after the effective retirement date, terminate, except only the right of the holder of the retired withdrawable account to receive the full redemption price.

(d)        No association may redeem withdrawable accounts by forced retirement whenever it has on file applications for withdrawal, or maturities which have not yet been acted upon and paid. No association may redeem withdrawable accounts by forced retirement until the maturity of any fixed minimum term which may be required for the class of withdrawable accounts to be retired. (1981, c. 282, s. 3.)



§ 54B-127. Negotiable orders of withdrawal.

§ 54B‑127.  Negotiable orders of withdrawal.

Notwithstanding any other provisions of law, the Commissioner of Banks shall by regulation, authorize associations to accept deposits to withdrawable accounts which may be withdrawn or transferred on or by negotiable or transferable order or authorization to the association. (1981, c. 282, s. 3; 2001‑193, s. 16.)



§ 54B-128. Option on nonnegotiable orders of withdrawal.

§ 54B‑128.  Option on nonnegotiable orders of withdrawal.

Notwithstanding any other provisions of law, the Commissioner of Banks may by regulation authorize State associations to establish nonnegotiable orders or authorizations of withdrawal. (1981, c. 282, s. 3; 2001‑193, s. 16.)



§ 54B-129. Joint accounts.

§ 54B‑129.  Joint accounts.

(a)        Any two or more persons may open or hold a withdrawable account or accounts. The withdrawable account and any balance thereof shall be held by them as joint tenants, with or without right of survivorship, as the contract shall provide; the account may also be held pursuant to G.S. 41‑2.1 and have incidents set forth in that section, provided, however, if the account is held pursuant to G.S. 41‑2.1 the contract shall set forth that fact as well. Unless the persons establishing the account have agreed with the association that withdrawals require more than one signature, payment by the association to, or on the order of, any persons holding an account authorized by this section shall be a total discharge of the association's obligation as to the amount so paid. Funds in a joint account established with right of survivorship shall belong to the surviving joint tenant or tenants upon the death of a joint tenant, and the funds shall be subject only to the personal representative's right of collection as set forth in G.S. 28A‑15‑10(a)(3), or as provided in G.S. 41‑2.1 if the account is established pursuant to the provisions of that section. Payment by the association of funds in the joint account to a surviving joint tenant or tenants shall terminate the personal representative's authority under G.S. 28A‑15‑10(a)(3) to collect against the association for the funds so paid, but the personal representative's authority to collect such funds from the surviving joint tenant or tenants is not terminated. A pledge of such account by any holder or holders shall, unless otherwise specifically agreed upon, be a valid pledge and transfer of such account, or of the amount so pledged, and shall not operate to sever or terminate the joint ownership of all or any part of the account. Persons establishing an account under this section shall sign a statement showing their election of the right of survivorship in the account, and containing language set forth in a conspicuous manner and substantially similar to the following:

"SAVINGS AND LOAN (or name of institution)

JOINT ACCOUNT WITH RIGHT OF SURVIVORSHIP

G.S. 54B‑129

We understand that by establishing a joint account under the provisions of North Carolina General Statute 54B‑129 that:

1.         The savings and loan association (or name of institution) may pay the money in the account to, or on the order of, any person named in the account unless we have agreed with the association that withdrawals require more than one signature; and

2.         Upon the death of one joint owner the money remaining in the account will belong to the surviving joint owners and will not pass by inheritance to the heirs of the deceased joint owner or be controlled by the deceased joint owner's will.

We DO elect to create the right of survivorship in this account.

______________________________

______________________________ "

(a1)      This section shall not be deemed exclusive. Deposit accounts not conforming to this section shall be governed by other applicable provisions of the General Statutes or the common law as appropriate.

(b)        This section does not repeal or modify any provisions of law relating to estate taxes. This section regulates and protects the association in its relationships with joint owners of deposit accounts.

(c)        No addition to such account, nor any withdrawal or payment shall affect the nature of the account as a joint account, or affect the right of any tenant to terminate the account. (1981, c. 282, s. 3; 1987 (Reg. Sess., 1988), c. 1078, s. 5; 1989, c. 164, s. 1; 1989 (Reg. Sess., 1990), c. 866, s. 1; 1998‑69, s. 16.)



§ 54B-130. Payable on Death (POD) accounts.

§ 54B‑130.  Payable on Death (POD) accounts.

(a)        If any person or persons establishing a withdrawable account shall execute a written agreement with the association containing a statement that it is executed pursuant to the provisions of this section and providing for the account to be held in the name of the person or persons as owner or owners for one or more persons designated as beneficiaries, the account and any balance thereof shall be held as a Payable on Death account with the following incidents:

(1)        Any owner during the owner's lifetime may change any designated beneficiary by a written direction to the association.

(1a)      If there are two or more owners of a Payable on Death account, the owners shall own the account as joint tenants with right of survivorship and, except as otherwise provided in this section, the account shall have the incidents set forth in G.S. 54B‑129.

(2)        Any owner may withdraw funds by writing checks or otherwise, as set forth in the account contract, and receive payment in cash or check payable to the owner's personal order.

(3)        If only one beneficiary is living and of legal age at the death of the last surviving owner, the beneficiary shall be the holder of the account, and payment by the association to the holder shall be a total discharge of the association's obligation as to the amount paid. If two or more beneficiaries are living at the death of the last surviving owner, they shall be owners of the account as joint tenants with right of survivorship as provided in G.S. 54B‑129, and payment by the association to the owners or to any of the owners shall be a total discharge of the association's obligation as to the amount paid.

(4)        If one or more owners survive the last surviving beneficiary, the account shall become an individual account of the owner, or a joint account with right of survivorship of the owners, and shall have the legal incidents of an individual account in  the case  of a single owner or a joint account  with right of survivorship, as provided in G.S. 54B‑129, in the case of multiple owners.

(5)        If only one beneficiary is living and that beneficiary is not of legal age at the death of the last surviving owner, the association shall transfer the funds in the account to the general guardian or guardian of the estate, if any, of the minor beneficiary. If no guardian of the minor beneficiary has been appointed, the association shall hold the funds in a similar interest bearing account in the name of the minor until the minor reaches the age of majority or until a duly appointed guardian withdraws the funds.

(6)        Prior to the death of the last surviving owner, no beneficiary shall have any ownership interest in a Payable on Death account. Funds in a Payable on Death account established pursuant to this subsection shall belong to the beneficiary or beneficiaries upon the death of the last surviving owner and the funds shall be subject only to the personal representative's right of collection as set forth in G.S. 28A‑15‑10(a)(1). Payment by the association of funds in the Payable on Death account to the beneficiary or beneficiaries shall terminate the personal representative's authority under G.S. 28A‑15‑10(a)(1) to collect against the association for the funds so paid, but the personal representative's authority to collect such funds from the beneficiary or beneficiaries is not terminated.

The person or persons establishing an account under this subsection shall sign a statement containing language set forth in a conspicuous manner and substantially  similar  to the following:

SAVINGS AND LOAN (or name of institution)

PAYABLE ON DEATH ACCOUNT

G.S. 54B‑130(A)

I (or we) understand that by establishing a Payable on Death account under the provisions of North Carolina General Statute 54B‑130(a) that:

1.         During my (or our) lifetime I (or we), individually or jointly, may withdraw the money in the account; and

2.         By written direction to the savings and loan association (or name of institution) I (or we), individually or jointly, may change the beneficiary; and

3.         Upon my (or our) death the money remaining in the account will belong to the beneficiaries, and the money will not be inherited by my (or our) heirs or be controlled by will.

______________________________________

_____________________________________

(a1)      This section shall not be deemed exclusive. Deposit accounts not conforming to this section shall be governed by other applicable provisions of the General Statutes or the common law, as appropriate.

(b)        Repealed by Session Laws 2001‑267, s. 3.

(c)        No addition to such accounts, nor any withdrawal, payment, or change of beneficiary shall affect the nature of such accounts as Payable on Death accounts, or affect the right of any owner to terminate the account.

(d)        This section does not repeal or modify any provisions of laws relating to estate taxes. (1981, c. 282, s. 3; 1987 (Reg. Sess., 1988), c. 1078, s. 6; 1989, c. 164, s. 4; 1989 (Reg. Sess., 1990), c. 866, s. 2; 1998‑69, s. 17; 2001‑267, s. 3.)



§ 54B-131. Right of setoff on withdrawable accounts.

§ 54B‑131.  Right of setoff on withdrawable accounts.

(a)        Every association shall have a right of setoff, without further agreement or pledge, upon all withdrawable accounts owned by any member or customer to whom or upon whose behalf the association has made an unsecured advance of money by loan; and upon the default in the repayment or satisfaction thereof the association may cancel on its books all or any part of the withdrawable accounts owned by such member or customer, and apply the value of such accounts in payment on account of such obligation.

(b)  An association which exercises the right of setoff provided in this section shall first give 30 days' notice to the member or customer that such right will be exercised.  Such accounts may be held or frozen, with no withdrawals permitted, during the 30‑day notice period.  Such accounts may not be canceled and the value thereof may not be applied to pay such obligation until the 30‑day period has expired without the member or customer having cured the default on the obligation.  The amount of any member's or customer's interest in a joint account or other account held in the names of more than one person shall be subject to the right of setoff provided in this section.

(c)  This section is not exclusive, but shall be in addition to contract, common law and other rights of setoff.  Such other rights shall not be governed in any fashion by this section. (1981, c. 282, s. 3; 1991, c. 707, s. 5.)



§ 54B-132. Minors as withdrawable account holders; safe deposit box lessees.

§ 54B‑132.  Minors as withdrawable account holders; safe deposit box lessees.

(a)        An association may issue a withdrawable account to a minor as the sole and absolute owner, or as a joint owner, and receive payments, pay withdrawals, accept pledges and act in any other manner with respect to such account on the order of the minor with like effect as if he were of full age and legal capacity.  Any payment to a minor shall be a discharge of the association to the extent thereof.  The account shall be held for the exclusive right and benefit of the minor, and any joint owners, free from the control of all persons, except creditors.

(b)        An association may lease a safe deposit box to a minor and, with respect to such lease, may deal with the minor in all regards as if the minor were of full age and legal capacity.  A minor entering a lease agreement with an association pursuant to this subsection shall be bound by the terms of the agreement to the same extent as if the minor were of full age and legal capacity. (1981, c. 282, s. 3; 1989, c. 437; 1991, c. 707, s. 6.)



§ 54B-133. Withdrawable accounts as deposit of securities.

§ 54B‑133.  Withdrawable accounts as deposit of securities.

Notwithstanding any restrictions or limitations contained in any law of this State, the withdrawable accounts of any State association or of any federal association having its principal office in this State, may be accepted by any agency, department or official of this State in any case wherein such agency, department or official acting in its or his official capacity requires that securities be deposited with such agency, department or official. (1981, c. 282, s. 3.)



§ 54B-134. New account books.

§ 54B‑134.  New account books.

A new account book or certificate or other evidence of ownership of a withdrawable account may be issued in the name of the holder of record at any time when requested by such holder or his legal representative upon proof satisfactory to the association that the original account book or certificate has been lost or destroyed. Such new account book or certificate shall expressly state that it is issued in lieu of the one lost or destroyed and that the association shall in no way be liable thereafter on account of the original book or certificate. The association may in its bylaws require indemnification against any loss that might result from the issuance of the new account book or certified certificate. (1981, c. 282, s. 3.)



§ 54B-135. Transfer of withdrawable accounts.

§ 54B‑135.  Transfer of withdrawable accounts.

The owner of a withdrawable account may transfer his rights therein absolutely or conditionally to any other person eligible to hold the same but such transfer may be made on the books of the association only upon presentation of evidence of transfer satisfactory to the association, and accompanied by the proper application for transfer by the transferor and transferee, who shall accept such account subject to the terms and conditions of the savings contract, the bylaws of the association, the provisions of its certificate of incorporation, and all rules and regulations of the Commissioner of Banks. Notwithstanding the effectiveness of such a transfer between the parties thereto, the association may treat the holder of record of a withdrawable account as the owner thereof for all purposes, including payment and voting (in the case of a mutual association) until such transfer and assignment has been recorded by the association. (1981, c. 282, s. 3; 2001‑193, s. 16.)



§ 54B-136. Authority of power of attorney.

§ 54B‑136.  Authority of power of attorney.

An association may continue to recognize the authority of an individual holding a power of attorney in writing to manage or to make withdrawals either in whole or in part from the withdrawable account of a customer or member until it receives written or actual notice of death or of adjudication of incompetency of such member or revocation of the authority of such individual holding such power of attorney. Payment by the association to an individual holding a power of attorney prior to receipt of such notice shall be a total discharge of the association's obligation as to the amount so paid. (1981, c. 282, s. 3.)



§ 54B-137. Reserved for future codification purposes.

§ 54B‑137.  Reserved for future codification purposes.



§ 54B-138. Reserved for future codification purposes.

§ 54B‑138.  Reserved for future codification purposes.



§ 54B-139. Personal agency accounts.

§ 54B‑139.  Personal agency accounts.

(a)        A person may open a personal agency account by written contract containing a statement that it is executed pursuant to the provisions of this section.  A personal agency account may be a checking account, savings account, time deposit, or any other type of withdrawable account or certificate.  The written contract shall name an agent who shall have authority to act on behalf of the depositor in regard to the account as set out in this subsection.  The agent shall have the authority to:

(1)        Make, sign or execute checks drawn on the account or otherwise make withdrawals from the account;

(2)        Endorse checks made payable to the principal for deposit only into the account; and

(3)        Deposit cash or negotiable instruments, including instruments endorsed by the principal, into the account.

A person establishing an account under this section shall sign a statement containing language substantially similar to the following in a conspicuous manner:

"SAVINGS AND LOAN (or name of institution)

PERSONAL AGENCY ACCOUNT

G.S. 54B‑139

I understand that by establishing a personal agent account under the provisions of North Carolina General Statute 54B‑139 that the agent named in the account may:

1.         Sign checks drawn on the account; and

2.         Make deposits into the account.

I also understand that upon my death the money remaining in the account will be controlled by my will or inherited by my heirs.

______________________________ "

(b)        An account created under the provisions of this section grants no ownership right or interest in the agent.  Upon the death of the principal there is no right of survivorship to the account and the authority set out in subsection (a) terminates.

(c)        The written contract referred to in subsection (a) shall provide that the principal may elect to extend the authority of the agent set out in subsection (a) to act on behalf of the principal in regard to the account notwithstanding the subsequent incapacity or mental incompetence of the principal.  If the principal so elects to extend such authority of the agent, then upon the subsequent incapacity or mental incompetence of the principal, the agent may continue to exercise such authority, without the requirement of bond or of accounting to any court, until such time as the agent shall receive actual knowledge that such authority has been terminated by a duly qualified guardian of the estate of the incapacitated or incompetent principal or by the duly appointed attorney‑in‑fact for the incapacitated or incompetent principal, acting pursuant to a durable power of attorney (as defined in G.S. 32A‑8) which grants to the attorney‑in‑fact that authority in regard to the account which is granted to the agent by the written contract executed pursuant to the provisions of this section, at which time the agent shall account to such guardian or attorney‑in‑fact for all actions of the agent in regard to the account during the incapacity or incompetence of the principal.  If the principal does not so elect to extend the authority of the agent, then upon the subsequent incapacity or mental incompetence of the principal, the authority of the agent set out in subsection (a) terminates.

(d)        When an account under this section has been established all or part of the account or any interest or dividend thereon may be paid by the association on a check made, signed or executed by the agent.  In the absence of actual knowledge that the principal has died or that the agency created by the account has been terminated, such payment shall be a valid and sufficient discharge to the association for payment so made. (1987 (Reg. Sess., 1988), c. 1078, s. 7; 1989, c. 164, s. 7; 1989 (Reg. Sess., 1990), c. 866, s. 3.)



§§ 54B-140 through 54B-146. Reserved for future codification purposes.

§§ 54B‑140 through 54B‑146.  Reserved for future codification purposes.



§ 54B-147. Collection of processing fee for returned checks.

Article 6A.

Fee for Returned Checks.

§ 54B‑147.  Collection of processing fee for returned checks.

Notwithstanding any other provision of law, a processing fee may be charged and collected by any association for checks (including negotiable order of withdrawal drafts) on which payment has been refused by the payor depository institution.  An association may also collect said fee for checks drawn on that association with respect to an account with insufficient funds. (1981 (Reg. Sess., 1982), c. 1238, s. 14; 1985, c. 224.)



§§ 54B-148 through 54B-149. Reserved for future codification purposes.

§§ 54B‑148 through 54B‑149.  Reserved for future codification purposes.



§ 54B-150. Manner of making loans.

Article 7.

Loans.

§ 54B‑150.  Manner of making loans.

(a)        The board of directors shall establish procedures by which loans are to be considered, approved, and made by the association.

(b)        All actions on loan applications to the association shall be reported to the board of directors at its next meeting. (1981, c. 282, s. 3; 1983, c. 144, s. 18.)



§ 54B-151. Permitted loans.

§ 54B‑151.  Permitted loans.

(a)        An association may lend funds on the sole security of pledged withdrawable accounts, but no loan so made shall exceed the withdrawal value of the pledged account. However, no such loan shall be made when an association has applications for withdrawals or maturities which have not been paid.

(b)        An association may lend funds on the security of real property:

(1)        Of such value, determined in accordance with the provisions of this Chapter and the rules and regulations concerning appraisals, sufficient to provide good and ample security for the loan; and

(2)        Which has a fee simple title, totally free from encumbrances except as permitted within this Article; or

(3)        Which has a leasehold title extending or renewable automatically or at the option of the holder or at the option of the association for a period of at least 10 years beyond the maturity of the loan; and

(4)        Which has a clear title established by such evidence of title as is consistent with sound lending practices; and

(5)        Where the security interest in such real property is evidenced by an appropriate written instrument creating or constituting a first and prior lien on real property, and the loan is evidenced by a note, bond or similar written instrument; or

(6)        Where the security interest in such real property is evidenced by an appropriate written instrument creating or constituting a second or junior lien on real property which is subject only to a mortgage or deed of trust securing a commercial loan or a residential loan made by the association or another lender; and

(7)        Where the security property may be subject also to taxes and special assessments not yet due and payable.

(c)        An association may lend funds on the security of the whole of the beneficial interest in a trust in which the trust property consists of real property of the type upon which a loan would be permitted under G.S. 54B‑151(b).

(d)        An association may lend funds on the security of bonds issued as general obligations of or guaranteed by the United States, bonds issued as general obligations of this State, and bonds issued as general obligations of any county, city, town, village, school district, sanitation or park district, or other political subdivision or municipal corporation of this State. The amount of such loan made under the authority of this subsection shall not exceed ninety percent (90%) of the face value of the bonds which serve as security.

(e)        An association may invest in construction loans, the proceeds of which, under the terms of a written contract between a lender and a borrower, are to be disbursed periodically as such construction work progresses. Such loans may include advances for the purchase price of the real property upon which such improvements are to be constructed. Any construction loan may be converted into a loan with permanent financing, and the term of the permanent financing shall be considered to begin at the end of the term allowed for construction.

(f)         An association may lend funds without requiring security. No unsecured loan shall exceed the maximum amount authorized by regulation by the Commissioner of Banks.

(g)        An association may invest in loans secured by a lien on unimproved real property.

(h)        An association may invest in loans secured by the cash surrender value of any life insurance policy on the life of the borrower. However, the amount of such loan shall in no event exceed ninety percent (90%) of the cash surrender value of such life insurance policy.

(i)         An association may invest in loans, obligations and advances of credit made for the payment of expenses of college or university education. Such loans may be secured, partly secured or unsecured, and the association may require a comaker or comakers, an insurance guarantee under a governmental student loan guarantee plan, or other protection against contingencies. The borrower shall certify to the association that the proceeds of the loan are to be used by a full‑time student solely for the payment of expenses of college or university education or community college education.

(j)         An association may lend funds on any collateral deemed sufficient by the board of directors to properly secure loans. Loans made solely upon security of collateral consisting of stock or equity securities which are not listed on a national stock exchange or regularly quoted and offered for trade on an over‑the‑counter market, shall be considered loans without security.

(k)        An association may lend funds on the security of a mobile home subject to such rules and regulations governing such loans as may be promulgated by the Commissioner of Banks. (1981, c. 282, s. 3; 1983, c. 144, s. 19; 1987, c. 564, s. 14; 2001‑193, s. 16.)



§ 54B-152. Real property encumbrances.

§ 54B‑152.  Real property encumbrances.

(a)        Real property is deemed unencumbered within the meaning of this Chapter unless the security instrument thereon establishes a first lien upon such real property or interest therein.

(b)        Notwithstanding the provisions of the immediately preceding subsection, real property is not deemed encumbered within the meaning of this Chapter merely by reason of the existence of:

(1)        An instrument reserving a right‑of‑way, sewer rights, or rights in wells; or

(2)        Building restrictions or other restrictive covenants; or

(3)        A lease under which rents or profits are reserved by the owner; or

(4)        Current taxes or assessments not yet payable; or

(5)        Other encumbrances which, in accordance with sound lending practices in the locality, are not regarded as constituting defects in title to real property. (1981, c. 282, s. 3; 1999‑179, s. 1.)



§ 54B-153. Prohibited security.

§ 54B‑153.  Prohibited security.

No association may accept its own capital stock or its own mutual capital certificates as security for any loan made by such association. (1981, c. 282, s. 3.)



§ 54B-154. Insider loans.

§ 54B‑154.  Insider loans.

The Commissioner of Banks may promulgate rules and regulations no less stringent than the requirements of the appropriate federal regulatory authority, and as he deems necessary, to govern the making of loans to officers and directors, and their associates, and companies or other business entities controlled by them. (1981, c. 282, s. 3; 1983, c. 144, s. 20; 1989 (Reg. Sess., 1990), c. 806, s. 10; 2001‑193, s. 16.)



§ 54B-155. Rule-making power of Commissioner of Banks.

§ 54B‑155.  Rule‑making power of Commissioner of Banks.

The Commissioner of Banks shall, from time to time, promulgate such rules and regulations in respect to loans permitted to be made by State associations as may be reasonably necessary to assure that such loans are in keeping with sound lending practices and to promote the purposes of this Chapter; provided, that such rules and regulations shall not prohibit an association from making any loan which is a permitted loan for federal associations under federal regulatory authority. (1981, c. 282, s. 3; 2001‑193, s. 16.)



§ 54B-156. Loan expenses and fees.

§ 54B‑156.  Loan expenses and fees.

(a)        Subject to the provisions of N.C.G.S. Chapter 24, an association may require borrowers to pay all reasonable expenses incurred by the association in connection with making, closing, disbursing, extending, adjusting or renewing loans. Such charges may be collected by the association from the borrower and paid to any persons, including any director, officer or employee of the association who may render services in connection with the loan, or such charges may be paid directly by the borrower.

(b)        An association may require a borrower to pay a reasonable charge for late payments made during the course of repayment of a loan. Subject to the provisions of G.S. 24‑10.1, such payments may be levied only upon such terms and conditions as shall be fixed by the association's board of directors and agreed to by the borrower in the loan contract. (1981, c. 282, s. 3; 1989 (Reg. Sess., 1990), c. 806, s. 16.)



§ 54B-157. Loans conditioned on certain transactions prohibited.

§ 54B‑157.  Loans conditioned on certain transactions prohibited.

No association or service corporation thereof shall require as a condition of making a loan that the borrower contract with any specific person or organization for particular services. (1981, c. 282, s. 3.)



§ 54B-158. Insured or guaranteed loans.

§ 54B‑158.  Insured or guaranteed loans.

An association may make insured or guaranteed loans in accordance with the provisions of G.S. 53‑45. (1981, c. 282, s. 3.)



§ 54B-159. Purchase of loans.

§ 54B‑159.  Purchase of loans.

An association may invest any funds on hand in the purchase of loans of a type which the association could make in accordance with the provisions of this Chapter. (1981, c. 282, s. 3.)



§ 54B-160. Participation in loans.

§ 54B‑160.  Participation in loans.

An association may invest in a participating interest in loans of a type which the association would be authorized to originate. (1981, c. 282, s. 3; 1981 (Reg. Sess., 1982), c. 1238, s. 15.)



§ 54B-161. Sale of loans.

§ 54B‑161.  Sale of loans.

An association may sell any loan, including any participating interest in a loan. (1981, c. 282, s. 3; 1981 (Reg. Sess., 1982), c. 1238, s. 16.)



§ 54B-162. Power to borrow money.

§ 54B‑162.  Power to borrow money.

An association, in its certificate of incorporation or in its bylaws, may authorize the board of directors to borrow money and the board of directors may by resolution adopted by a vote of at least two thirds of the entire board duly recorded in the minutes may authorize the officers of the association to borrow money for the association on such terms and conditions as it may deem proper. (1981, c. 282, s. 3; 1981 (Reg. Sess., 1982), c. 1238, s. 17.)



§ 54B-163. Methods of loan repayment.

§ 54B‑163.  Methods of loan repayment.

Subject to such rules and regulations as the Commissioner of Banks may prescribe, an association shall agree in writing with borrowers as to the method or plan by which an indebtedness shall be repaid. (1981, c. 282, s. 3; 2001‑193, s. 16.)



§ 54B-164. Loans to one borrower.

§ 54B‑164.  Loans to one borrower.

(a)        The aggregate amount of mortgage loans outstanding granted by an association to any one borrower shall not exceed ten percent (10%) of the net withdrawal value of such association's withdrawable accounts or an amount equal to the total net worth of such association, whichever amount is less.

(b)        Notwithstanding any other provision of law, in order to protect the public, including members, depositors, and stockholders of a State association, the Commissioner of Banks may establish limits on loans to any one borrower if he finds that a State association is operating with unsafe and unsound lending practices. The Commissioner of Banks shall promulgate rules and regulations to govern the establishment of the limits authorized by this section. (1981, c. 282, s. 3; 1985, c. 659, s. 14; 2001‑193, s. 16.)



§ 54B-165. Professional services.

§ 54B‑165.  Professional services.

(a)        A State association or service corporation thereof must notify borrowers prior to the loan commitment of their right to select the attorney or law firm rendering legal services in connection with the loan, and the person or organization rendering insurance services in connection with the loan. Such persons or organizations must be approved by the association's board of directors, pursuant to such rules and regulations as the Commissioner of Banks may prescribe.

(b)        A State association or service corporation thereof may require borrowers to reimburse such association for legal services rendered to it by its own attorney only when the fee is limited to legal services required by the making of such loan. (1981, c. 282, s. 3; 2001‑193, s. 16.)



§ 54B-166. Nonconforming investments.

§ 54B‑166.  Nonconforming investments.

Unless otherwise provided, every loan or other investment made in violation of this Chapter shall be due and payable according to its terms and the obligation thereof shall not be impaired; provided, that such violation consists only of the lending of an excessive sum on authorized security or of investing in an unauthorized investment. (1981, c. 282, s. 3.)



§ 54B-167. Scope of Article.

§ 54B‑167.  Scope of Article.

Nothing in this Article shall be construed to modify Chapter 24 of the General Statutes, or other applicable law, or to allow fees, charges, or interest beyond that permitted by Chapter 24 or other applicable law. (1981, c. 282, s. 3.)



§§ 54B-168 through 54B-179. Reserved for future codification purposes.

§§ 54B‑168 through 54B‑179.  Reserved for future codification purposes.



§ 54B-180. Other investments.

Article 8.

Other Investments.

§ 54B‑180.  Other investments.

In addition to the loans and investments permitted under Article 7 of this Chapter, the assets of a State association in excess of the demands of its members or customers may be invested subject to the approval of the board of directors only as described under the provisions of this Article. (1981, c. 282, s. 3.)



§ 54B-181. Business property of a State association.

§ 54B‑181.  Business property of a State association.

A State association may invest in real property and equipment necessary for the conduct of its business and in real property to be held for its future use. Such association may invest in an office building or buildings, and appurtenances for the purpose of the transaction of such association's business or for rental. No such investment may be made without the prior written approval of the Commissioner of Banks if the total amount of such investments exceeds the association's net worth. (1981, c. 282, s. 3; 2001‑193, s. 16.)



§ 54B-182. United States obligations.

§ 54B‑182.  United States obligations.

A State association may invest in any obligation issued and fully guaranteed in principal and interest by the United States government or any instrumentality thereof. (1981, c. 282, s. 3.)



§ 54B-183. North Carolina obligations.

§ 54B‑183.  North Carolina obligations.

A State association may invest in any obligation issued and fully guaranteed in principal and interest by the State of North Carolina or any instrumentality thereof. (1981, c. 282, s. 3.)



§ 54B-184. Federal Home Loan Bank obligations.

§ 54B‑184.  Federal Home Loan Bank obligations.

A State association may invest in the stock of the Federal Home Loan Bank of which such association is a member, and in bonds or other evidences of indebtedness or obligation of any Federal Home Loan Bank. (1981, c. 282, s. 3.)



§ 54B-185. Deposits in banks.

§ 54B‑185.  Deposits in banks.

A State association may invest in certificates of deposit, time insured deposits, savings accounts, or demand deposits of such banks as are approved by the board of directors of the association. (1981, c. 282, s. 3.)



§ 54B-186. Deposits in other associations.

§ 54B‑186.  Deposits in other associations.

A State association may invest in withdrawable accounts of any association as approved by the board of directors. (1981, c. 282, s. 3; 1981 (Reg. Sess., 1982), c. 1238, s. 18.)



§ 54B-187. Fannie Mae obligations.

§ 54B‑187.  Fannie Mae obligations.

A State association may invest in stock or other evidences of indebtedness or obligations of Fannie Mae, or any successor thereto. (1981, c. 282, s. 3; 2001‑487, s. 14(d).)



§ 54B-188. Municipal and county obligations.

§ 54B‑188.  Municipal and county obligations.

A State association may invest in bonds or other evidences of indebtedness which are direct general obligations of any county, city, town, village, school district, sanitation or park district, or other political subdivision or municipal corporation of this State; or in bonds or other evidences of indebtedness which are payable from revenues or earnings specifically pledged therefor, which are issued by the county or an adjoining county or a political subdivision or municipal corporation of a county in this State. (1981, c. 282, s. 3.)



§ 54B-189. Stock in education agency.

§ 54B‑189.  Stock in education agency.

A State association may invest in stock or obligations of any corporation doing business in this State, or of any agency of this State or of the United States, where the principal business of such corporation or agency is to make loans for the financing of a college or university education, or education at a community college in this State. (1981, c. 282, s. 3; 1987, c. 564, s. 14.)



§ 54B-190. Industrial development corporation stock.

§ 54B‑190.  Industrial development corporation stock.

A State association may invest in stock or other evidence of indebtedness or obligations of business or industrial development corporations chartered by this State or by the United States. (1981, c. 282, s. 3.)



§ 54B-191. Urban renewal investment corporation stock.

§ 54B‑191.  Urban renewal investment corporation stock.

A State association may invest in stock or other evidence of indebtedness or obligations of an urban renewal investment corporation chartered under the laws of this State or of the United States. (1981, c. 282, s. 3.)



§ 54B-192. Urban renewal projects.

§ 54B‑192.  Urban renewal projects.

(a)        A State association may invest in the initial purchase and development, or the purchase or commitment to purchase after completion, of unimproved residential real property or improved residential real property for sale or rental, including projects for the reconstruction, rehabilitation or rebuilding of residential properties to meet the minimum standards of health and occupancy prescribed by appropriate local authorities, and the provision of accommodations for retail stores, shops and other community services which are reasonably incident to such housing projects. No such investment shall be made under the provisions of this section without the prior approval of the Commissioner of Banks. The Commissioner of Banks may approve such investment under the provisions of this section only when the association shows:

(1)        That the association has adequate assets available for such an investment;

(2)        That the amount of the proposed investment does not exceed ninety percent (90%) of the reasonable market value of the property or interest therein; and

(3)        Reserved.

(4)        That the proposed project is to be located in an area, including any contiguous area acquired incidentally thereto, determined by the Commissioner of Banks to be an urban renewal, redevelopment, blighted or conservation area, or any similar area provided for by the laws of this State or of the United States, or local ordinances for slum clearance, conservation, blighted area clearance, redevelopment, urban renewal or of a similar nature or purpose.

(b)        Nothing herein contained shall prohibit a State association from developing or building on land acquired by it under any other provisions of this Chapter; nor shall a State association be prohibited from completing the construction of buildings pursuant to any construction loan contract where the borrower has failed to comply with the terms of such contract. (1981, c. 282, s. 3; 2001‑193, s. 16.)



§ 54B-193. Loans on sufficient collateral; other investments.

§ 54B‑193.  Loans on sufficient collateral; other investments.

(a)        A State association may invest in loans secured by any collateral deemed sufficient by the board of directors to properly secure loans; however, if the collateral consists of stock or equity securities of any kind, the stock or securities must be listed on a national stock exchange or regularly quoted and offered for trade on an over‑the‑counter market.

(b)        Subject to such limitations as the Commissioner of Banks may prescribe by regulation, a State association may invest in any investment deemed appropriate by its board of directors. (1981, c. 282, s. 3; 1981 (Reg. Sess., 1982), c. 1238, s. 19; 2001‑193, s. 16.)



§ 54B-194. Service corporations.

§ 54B‑194.  Service corporations.

(a)        Any association or group of associations whose principal offices are located within this State, may establish service corporations under the provisions of Chapter 55 for corporate organization, provided that the Commissioner of Banks receives copies of the proposed articles of incorporation and bylaws for approval, prior to filing them with the Secretary of State. Any such association may also invest in the capital stock, obligations or other securities of existing service corporations.

(b)        No State association may make any investment in service corporations if its aggregate investment would exceed ten percent (10%) of its total assets.

(c)        Service corporations shall be subject to audit and examination by the Commissioner of Banks, and the cost of examination shall be paid by the service corporation.

(d)        The permitted activities of a service corporation shall be described in the rules and regulations as promulgated by the Commissioner of Banks. In addition, a service corporation may engage in those activities which are approved for service corporations owned solely by federal associations who have their principal offices in this State, unless such activities are prohibited by the Commissioner of Banks.

(e)        The location of the principal and branch offices of a service corporation must be approved by the Commissioner of Banks. (1981, c. 282, s. 3; 1981 (Reg. Sess., 1982), c. 1238, s. 20; 1989 (Reg. Sess., 1990), c. 806, s. 11; 2001‑193, s. 16.)



§ 54B-195. Any loan or investment permitted for federal associations.

§ 54B‑195.  Any loan or investment permitted for federal associations.

Subject to such limitations and restrictions as the Commissioner of Banks may prescribe through rules and regulations, any State association is authorized and permitted to make any loan or investment, or engage in any activity, which may be permitted for federal associations whose principal offices are located within this State. Every loan or investment made by a State association prior to the enactment of this Chapter shall for all purposes be considered to have been permitted loans or investments if federal associations were authorized to make such loans or investments at the time they were made by the State association. (1981, c. 282, s. 3; 1983, c. 144, s. 21; 1989 (Reg. Sess., 1990), c. 806, s. 12; 2001‑193, s. 16.)



§ 54B-196. Reserved for future codification purposes.

§ 54B‑196.  Reserved for future codification purposes.



§ 54B-197. Effect of change in law or regulation.

§ 54B‑197.  Effect of change in law or regulation.

Any loan or investment made by a State association which was in compliance with the law or regulations in effect at the time such loan or investment was made will remain a legal loan or investment even though the power to make such loans or investments in the future is amended or revoked. (1981, c. 282, s. 3.)



§§ 54B-198 through 54B-209. Reserved for future codification purposes.

§§ 54B‑198 through 54B‑209.  Reserved for future codification purposes.



§ 54B-210. Components of liquidity fund.

Article 9.

Liquidity Fund.

§ 54B‑210.  Components of liquidity fund.

(a)        Every State association shall establish and maintain a regulatory capital account in an amount and in such funds and investments that comply with the requirements of the appropriate federal regulatory authorities.

(b)        The failure of a State association to maintain the required level and type of regulatory capital may be grounds for supervisory action by the Commissioner of Banks.

(c)        The Commissioner of Banks may adopt rules to implement this section. (1981, c. 282, s. 3; 1981 (Reg. Sess., 1982), c. 1238, s. 21; 1983, c. 144, s. 22; 1989, c. 76, s. 10; 1989 (Reg. Sess., 1990), c. 806, s. 13; 2001‑193, s. 16.)



§ 54B-211. Renewal of liquidity fund.

§ 54B‑211.  Renewal of liquidity fund.

If the liquidity fund falls below the amount required by the Commission, the association shall make no new real property loans until the required level has been attained. The refinancing, recasting or renewal of loans previously made and loans made as a result of foreclosure sales under instruments held by the association shall not be considered as new loans, within the meaning of this section. (1981, c. 282, s. 3.)



§§ 54B-212 through 54B-215. Reserved for future codification purposes.

§§ 54B‑212 through 54B‑215.  Reserved for future codification purposes.



§ 54B-216. General reserve.

Article 10.

General Reserve.

§ 54B‑216.  General reserve.

(a)        Every State association shall establish and maintain general valuation allowances and specific loss reserves in compliance with the requirements of the appropriate federal regulatory authorities.

(b)        The failure of a State association to maintain the required level of general valuation allowances or specific loss reserves may be grounds for supervisory action by the Commissioner of Banks.

(c)        The Commissioner of Banks may adopt rules to implement this section.

(d)        to (f) Repealed by Session Laws 1989, c. 76, s. 11. (1981, c. 282, s. 3; 1981 (Reg. Sess., 1982), c. 1238, s. 2; 1989, c. 76, s. 11; 1989 (Reg. Sess., 1990), c. 806, s. 14; 2001‑193, s. 16.)



§§ 54B-217 through 54B-220. Reserved for future codification purposes.

§§ 54B‑217 through 54B‑220.  Reserved for future codification purposes.



§§ 54B-221 through 54B-235. Repealed by Session Laws 1983 (Regular Session, 1984), c. 1087, s. 6, effective July 5, 1984.

Article 11.

Foreign Associations.

§§ 54B‑221 through 54B‑235.  Repealed by Session Laws 1983 (Regular Session, 1984), c. 1087, s. 6, effective July 5, 1984.



§ 54B-236. Definitions.

Article 12.

Mutual Deposit Guaranty Associations.

§ 54B‑236.  Definitions.

The term "institution" as used in this Article shall mean savings and loan associations organized or operated under the provisions of this Chapter, or credit unions organized or operated under the provisions of Articles 14A to 14L of Chapter 54 of the General Statutes, or any institution that is eligible for insurance by the Federal Deposit Insurance Corporation or the National Credit Union Administration. (1981, c. 282, s. 3; 1983, c. 144, s. 23; 1985, c. 659, s. 15; 1989 (Reg. Sess., 1990), c. 806, s. 15.)



§ 54B-237. Organization of a mutual deposit guaranty association.

§ 54B‑237.  Organization of a mutual deposit guaranty association.

(a)        Any number of institutions, not less than 25, may become incorporated as a mutual deposit guaranty association without capital stock subject to the limitations prescribed in this Article. A mutual deposit guaranty association shall be governed by a board of directors or board of trustees of which a majority shall be representatives of the public and shall not be employees or directors of any insured member institution or have an interest in any insured member institution other than as a result of being a depositor or borrower.

(b)        Articles of incorporation of a guaranty association shall be filed in the office of the Secretary of State. The Secretary of State shall, upon receipt of such articles, transmit a copy of them to the Secretary of Commerce and shall not record them until authorized to do so by the Secretary of Commerce. (1981, c. 282, s. 3; 1983, c. 719, s. 2; 1989, c. 751, s. 9(c); 1991 (Reg. Sess., 1992), c. 959, s. 7.)



§ 54B-238. Examination and certification by Secretary of Commerce.

§ 54B‑238.  Examination and certification by Secretary of Commerce.

(a)        Upon receipt from the Secretary of State of a copy of the articles of incorporation of a proposed guaranty association, the Secretary of Commerce shall at once examine all the facts connected with the formation of the proposed corporation. If the articles of incorporation are correct in form and substance and the examination shows that such corporation, if formed, would be entitled to commence the business of a guaranty association, the Secretary of Commerce shall so certify to the Secretary of State.

(b)        The Secretary of Commerce may refuse to make such certification if upon examination he has reason to believe the proposed corporation is to be formed for any business other than assuring the liquidity of member institutions and guaranteeing deposits therein, if upon examination he has reason to believe that the character and general fitness of the incorporators are not such as to command the confidence of the general public or if the best interests of the public will not be promoted by its establishment. (1981, c. 282, s. 3; 1983, c. 719, s. 2; 1989, c. 751, s. 8(3); 1991 (Reg. Sess., 1992), c. 959, s. 8.)



§ 54B-239. Recordation of articles of incorporation.

§ 54B‑239.  Recordation of articles of incorporation.

Upon receipt of the certification provided for in G.S. 54B‑238, the Secretary of State shall record the articles of incorporation of such guaranty association and furnish a certified copy thereof to the incorporators and to the Secretary of Commerce. Upon such recordation, such association shall be deemed a corporation. All papers thereafter filed in the office of the Secretary of State relating to such corporation shall be recorded as provided by law and a certified copy forwarded to the Secretary of Commerce. (1981, c. 282, s. 3; 1983, c. 719, s. 2; 1989, c. 751, s. 9(c); 1991 (Reg. Sess., 1992), c. 959, s. 9.)



§ 54B-240. Proposed amendments submitted to Secretary of Commerce.

§ 54B‑240.  Proposed amendments submitted to Secretary of Commerce.

Any proposed amendments to the articles of incorporation of a mutual deposit guaranty association shall be filed in the office of the Secretary of State, who shall forward a copy thereof to the Secretary of Commerce, and shall not record the amendments until authorized to do so by certification of the Secretary of Commerce. (1981, c. 282, s. 3; 1983, c. 719, s. 2; 1989, c. 751, s. 8(4); 1991 (Reg. Sess., 1992), c. 959, s. 10.)



§ 54B-241. Examination and certification of amendments.

§ 54B‑241.  Examination and certification of amendments.

(a)        Upon receipt from the Secretary of State of a copy of proposed amendments to the articles of incorporation of a mutual deposit guaranty association, the Secretary of Commerce shall at once examine the proposed amendments to determine their effect on the operation of the guaranty association.

(b)        In the event the proposed amendments are correct in form and substance and the examination shows that if adopted they would not change the character or principal business of the guaranty association, the Secretary of Commerce shall so certify to the Secretary of State.

(c)        The Secretary of Commerce may refuse to make certification if upon examination he has reason to believe that the proposed amendments would change the character of the business of the guaranty association or that the best interests of the public will not be promoted by their adoption. (1981, c. 282, s. 3; 1983, c. 719, s. 2; 1989, c. 751, s. 8(5); 1991 (Reg. Sess., 1992), c. 959, s. 11.)



§ 54B-242. Recordation of amendments.

§ 54B‑242.  Recordation of amendments.

Upon receipt of the certification provided for in G.S. 54B‑241, the Secretary of State shall record the amendments to the articles of incorporation and furnish a certified copy thereof to the mutual deposit guaranty association and to the Secretary of Commerce. (1981, c. 282, s. 3; 1983, c. 719, s. 2; 1989, c. 751, s. 9(c); 1991 (Reg. Sess., 1992), c. 959, s. 12.)



§ 54B-243. Reserve for losses.

§ 54B‑243.  Reserve for losses.

A mutual deposit guaranty association shall maintain at all times an amount of funds equal to no less than one percent (1%) of its insured liability to cover losses of its members. These funds may include cash, investments, and reinsurance. (1981, c. 282, s. 3.)



§ 54B-244. Purposes and powers of mutual deposit guaranty associations.

§ 54B‑244.  Purposes and powers of mutual deposit guaranty associations.

(a)        The purposes of a mutual deposit guaranty association incorporated in accordance with the provisions of this Article are to:

(1)        Assure the liquidity of a member institution;

(2)        Guarantee the withdrawable accounts, shares of deposits of member institutions;

(3)        Serve, when appointed, as receiver of a member institution.

(b)        A mutual deposit guaranty association incorporated in accordance with the provisions of this Article may:

(1)        Lend money to a member institution for the purpose of assuring its liquidity and withdrawable accounts, shares or deposits therein;

(2)        Purchase any assets owned by a member institution for the purpose of assuring its liquidity and withdrawable accounts, shares or deposits therein;

(3)        Invest any of its funds in:

a.         Bonds or interest‑bearing obligations of the United States or for which the faith and credit of the United States are pledged for the payment of principal and interest;

b.         Bonds or interest‑bearing obligations of this State;

c.         Farm loans issued under the Federal Farm Loan Act and amendments thereto;

d.         Notes, debentures, and bonds of a federal home loan bank issued under the Federal Home Loan Bank Act and any amendments thereto;

e.         Bonds or other securities issued under the Home Owners' Loan Act of 1933 and any amendments thereto;

f.          Securities acceptable to the United States to secure government deposits in national banks;

g.         Deposits in any financial institution that is subject to examination and supervision by the United States or by this State;

h.         Bonds or other evidences of indebtedness of counties and municipalities of the State of North Carolina, provided, that said bonds or other evidences of indebtedness of the counties and municipalities shall have a rating by Moody's Investors Services, Inc., of not less than AA, and a rating by the North Carolina Municipal Council, Inc., of not less than 90 points out of 100 points;

i.          Stock in banking institutions licensed to do business in this State;

j.          Securities and other investments authorized as liquid investments for any financial institution that is subject to examination and supervision by the United States or by this State;

k.         Notes, bonds, debentures or securities rated in one of the four highest grades by a nationally recognized investment rating service.

l .         Stock in banking institutions not licensed to do business in this State provided such investment is made in conjunction with any merger or other fundamental change approved by the Commissioner of Banks under the provisions of G.S. 54B‑44.

(4)        Issue its capital notes or debentures to member institutions, provided the holders of these capital notes or debentures shall not be individually responsible for any debts, contracts, or engagements of the guaranty association issuing the notes or debentures;

(5)        Borrow money;

(6)        Exercise any corporate power or powers not inconsistent with, and which may be necessary or convenient to, the accomplishment of its purposes of assuring liquidity of member institutions and guaranteeing withdrawable accounts, shares or deposits therein;

(7)        Serve as receiver of a member institution;

(8)        Make or cause to be made examinations or audits or member institutions. (1981, c. 282, s. 3; 1983, c. 144, s. 24; 2001‑193, s. 16.)



§ 54B-245. Filing of semiannual financial reports; fees.

§ 54B‑245.  Filing of semiannual financial reports; fees.

Each mutual deposit guaranty association shall on the 30th day of June and the 31st day of December of each year, or within 40 days thereafter, file with the Secretary of Commerce a report for the preceding half year, showing its financial condition at the end thereof. Such reports shall be in such form and contain such information as may be prescribed by the Secretary of Commerce. Each guaranty association doing business in this State shall pay to the Secretary of Commerce, at the time of filing each semiannual report required by this section, the sum of five dollars ($5.00). All such fees shall be paid into the State treasury to the credit of the general fund. (1981, c. 282, s. 3; 1983, c. 719, s. 2; 1989, c. 751, s. 9(c); 1991 (Reg. Sess., 1992), c. 959, s. 13.)



§ 54B-246. Supervision by Secretary of Commerce.

§ 54B‑246.  Supervision by Secretary of Commerce.

(a)        In addition to any and all other powers, duties and functions vested in the Secretary of Commerce under the provisions of this Article, and for the protection of member institutions and the general public, the Secretary of Commerce shall have general control and supervision over all mutual deposit guaranty associations doing business in this State. Mutual deposit guaranty associations shall be subject to the control and supervision of the Secretary of Commerce as to their conduct, organization, management, business practices, reserve requirements and their financial and fiscal matters. The grant of general control and supervision over mutual deposit guaranty associations to the Secretary of Commerce by this Article shall in no way be deemed to affect the existing powers, duties and responsibilities of the Credit Union Commission, the Commissioner of Banks, or the State Banking Commission except for the removal herein of general control and supervision over mutual deposit guaranty associations from the Administrator of the Savings Institutions Division to the Secretary of Commerce.

(b)        The Secretary of Commerce shall have the right, and is hereby empowered to issue rules and regulations whenever he deems it necessary for the administration of this Article as well as rules and regulations with respect to:

(1)        Types of financial records to be maintained by mutual deposit guaranty associations;

(2)        Retention periods of various financial records;

(3)        Internal control procedures of mutual deposit guaranty associations;

(4)        Conduct and management of mutual deposit guaranty associations;

(5)        Additional reports which may be required by the Secretary of Commerce.

It shall be the duty of the board of directors or board of trustees of the mutual deposit guaranty association to put into effect and to carry out such rules and regulations.

(c)        At least once each year the Secretary of Commerce shall make or cause to be made an examination into the affairs of each mutual deposit guaranty association doing business in this State. The Administrator of the Credit Union Division of this State, in his capacity as supervisor of state‑chartered credit unions, if he deems it necessary, may designate agents to participate in such examination. The Commissioner of Banks, in his capacity as supervisor of State chartered savings and loan associations, may designate agents to participate in such examination. The expenses of such yearly examination shall be paid by the mutual deposit guaranty association so examined. (1981, c. 282, s. 3; 1983, c. 719, s. 2; 1989, c. 76, s. 23; c. 751, s. 8(6); 1991 (Reg. Sess., 1992), c. 959, s. 14; 2001‑193, ss. 13, 16.)



§ 54B-247. Special examinations.

§ 54B‑247.  Special examinations.

Whenever the Secretary of Commerce deems it necessary, he may make or cause to be made a special examination or audit of any mutual deposit guaranty association doing business in this State, in addition to the regular examination provided for by this Article. The expenses of such a special examination or audit shall be paid by the mutual deposit guaranty association so examined. (1981, c. 282, s. 3; 1983, c. 719, s. 2; 1989, c. 751, s. 8(7); 1991 (Reg. Sess., 1992), c. 959, s. 15.)



§ 54B-248. Right to enter and to conduct investigations.

§ 54B‑248.  Right to enter and to conduct investigations.

The Secretary of Commerce or any examiner appointed by him shall have access to and may compel the production of all books, papers, securities, moneys, and other property of a mutual deposit guaranty association under examination by him. He may administer oaths to and examine the officers and agents of such association as to its affairs. (1981, c. 282, s. 3; 1983, c. 719, s. 2; 1989, c. 751, s. 8(8); 1991 (Reg. Sess., 1992), c. 959, s. 16.)



§ 54B-249. Removal of officers or employees.

§ 54B‑249.  Removal of officers or employees.

The Secretary of Commerce shall have the right, and is hereby empowered, to require the board of directors or board of trustees of any guaranty association to immediately remove from office any officer, director, trustee or employee of any mutual deposit guaranty association doing business in this State, who shall be found by the Secretary of Commerce to be dishonest, incompetent, or reckless in the management of the affairs of the mutual deposit guaranty association, or in violation of the lawful orders, rules and regulations issued by the Secretary of Commerce, or who violates any of the laws set forth in Chapter 54B of the General Statutes. (1981, c. 282, s. 3; 1983, c. 719, s. 2; 1989, c. 751, s. 8(9); 1991 (Reg. Sess., 1992), c. 959, s. 17.)



§§ 54B-250 through 54B-260. Reserved for future codification purposes.

§§ 54B‑250 through 54B‑260.  Reserved for future codification purposes.



§ 54B-261. Savings and loan holding companies.

Article 13.

Savings and Loan Holding Companies.

§ 54B‑261.  Savings and loan holding companies.

(a)        Notwithstanding any other provision of law, any stock association may simultaneously with its incorporation or conversion to a stock association provide for its ownership by a savings and loan holding company. In the case of a conversion, members of the converting association shall have the right to purchase capital stock of the holding company in lieu of capital stock of the converted association in accordance with G.S. 54B‑33(c)(6).

(a1)      Notwithstanding any other provision of law, any stock association may reorganize its ownership, to provide for ownership by a savings and loan holding company, upon adoption of a plan of reorganization by a favorable vote of not less than two‑thirds of the members of the board of directors of the association and approval of such plan of reorganization by the holders of not less than a majority of the issued and outstanding shares of stock of the association. The plan of reorganization shall provide that (i) the resulting ownership shall be vested in a North Carolina corporation, (ii) all stockholders of the stock association shall have the right to exchange shares, (iii) the exchange of stock shall not be subject to State or federal income taxation, (iv) stockholders not wishing to exchange shares shall be entitled to dissenters' rights as provided under Article 13 of Chapter 55 of the General Statutes and (v) the plan of reorganization is fair and equitable to all stockholders.

(a2)      Notwithstanding any other provision of law, a mutual association may reorganize its ownership to provide for ownership by a savings and loan holding company upon adoption of a plan of reorganization by a favorable vote of not less than two‑thirds of the members of the board of directors of the association and approval of the plan of reorganization by a majority of the voting members of the association. The plan of reorganization shall provide that (i) the resulting ownership shall be vested in a North Carolina corporation, (ii) the resulting ownership of one or more subsidiary associations shall be evidenced by stock shares, (iii) the substantial portion of the assets and all of the insured deposits and part or all of the other liabilities shall be transferred to one or more subsidiary associations, (iv) the reorganization shall not be subject to State or federal income taxation, and (v) the plan of reorganization is fair and equitable to all members of the association. The Commissioner of Banks shall promulgate rules regarding the formation of the subsidiary associations and the holding company, including the rights of members, levels of investment in the holding company subsidiaries, and stock sales.

(b)        Repealed by Session Laws 1983, c. 144, s. 8.

(c)        A savings and loan holding company may invest in any investment authorized by its Board of Directors, except as limited by regulations promulgated by the Commissioner of Banks pursuant to this Article.

(d)        Any entity which controls a state stock association, or acquires control of a state stock association, is a savings and loan holding company. (1981, c. 282, s. 3; 1983, c. 144, s. 8; 1983 (Reg. Sess., 1984), c. 1087, ss. 4, 5; 1985, c. 659, s. 16; 1989, c. 76, s. 12; 1989 (Reg. Sess., 1990), c. 806, s. 21; 2001‑193, s. 16.)



§ 54B-262. Supervision of savings and loan holding companies.

§ 54B‑262.  Supervision of savings and loan holding companies.

Savings and loan holding companies shall be under the supervision of the Commissioner of Banks. The Commissioner of Banks shall exercise all powers and responsibilities with respect to savings and loan holding companies which he exercises with respect to associations. (1981, c. 282, s. 3; 2001‑193, s. 16.)



§ 54B-263. Reserved for future codification purposes.

§ 54B‑263.  Reserved for future codification purposes.



§ 54B-264. Reserved for future codification purposes.

§ 54B‑264.  Reserved for future codification purposes.



§ 54B-265. Title.

Article 14.

Savings and Loan Interstate Branches.

§ 54B‑265.  Title.

This Article shall be known and may be cited as the North Carolina Savings and Loan Interstate Branch Act. (1993, c. 191, s. 2.)



§ 54B-266. Definitions.

§ 54B‑266.  Definitions.

As used in this Article, unless the context clearly requires otherwise, the following definitions apply:

(1)        Repealed by Session Laws 2004‑203, s. 35(a), effective August 17, 2004.

(2)        "Association" means a savings and loan association and includes a State association or a federal association unless limited by use of the words "State" or "federal".

(3)        "Branch" means a full‑service office of an association through which it renders a savings and loan service other than its principal office. An association may engage in any authorized function or service through an authorized branch office.

(4)        "Commission" means the State Banking Commission.

(5)        "Home state" means (i) as to a state association, the state which granted the association its charter, and (ii) as to a federal association, the state in which the association has its principal office.

(6)        "Out‑of‑state association" means an association chartered by any state other than this State and whose principal office is not within this State.

(7)        "State association" means an association chartered under the laws of this State.

(8)        "Supervisor" means the state association supervisor or equivalent state official having primary regulatory authority over an out‑of‑state association. (1993, c. 191, s. 2; 2001‑193, ss. 16, 17; 2004‑203, s. 35(a).)



§ 54B-267. Establishment of branches by out-of-state associations.

§ 54B‑267.  Establishment of branches by out‑of‑state associations.

Any out‑of‑state association that meets the requirements of this Article may establish a branch within North Carolina either by (i) de novo entry; (ii) the purchase of an existing branch; (iii) the purchase of all or substantially all of the assets of a State association located in North Carolina; or (iv) merger or consolidation. (1993, c. 191, s. 2.)



§ 54B-268. Application requirements.

§ 54B‑268.  Application requirements.

(a)        Any out‑of‑state association desiring to establish a branch office under this Article shall file with the Commissioner of Banks a written application meeting the following requirements:

(1)        The out‑of‑state association shall agree to comply with all the applicable rules and regulations, and informational filing requirements contained in the laws and rules of this State that would apply to a State association engaging in an equivalent form of transaction. Additionally, the Commissioner of Banks shall apply the same standards of approval to the application of the out‑of‑state association as would apply to an application by a State association for an equivalent form of transaction.

(2)        The out‑of‑state association shall provide the Commissioner of Banks, in the manner prescribed by the Commissioner of Banks, with such additional information as the Commissioner of Banks deems necessary, to fully evaluate the application.

(3)        The out‑of‑state association shall pay an application fee established by the Commissioner of Banks pursuant to G.S. 54B‑9.

(4)        The out‑of‑state association shall not commence operations of the branch office until it has received the written approval of the Commissioner of Banks.

(b)        The Commissioner of Banks shall act on the application within 90 days of receipt of the completed application. (1993, c. 191, s. 2; 2001‑193, s. 16.)



§ 54B-269. Conditions for approval.

§ 54B‑269.  Conditions for approval.

No application by an out‑of‑state association received under this Article may be finally approved by the Commissioner of Banks unless:

(1)        The Commissioner of Banks has received in writing approval of the proposed transaction from the supervisor of the out‑of‑state association;

(2)        The supervisor of the out‑of‑state association agrees in writing to share with the Commissioner of Banks examination reports prepared by the supervisor and any other information deemed necessary by the Commissioner of Banks regarding the out‑of‑state association;

(3)        The out‑of‑state association agrees in writing to make available to the Commissioner of Banks all information that may be required to effectively examine the association;

(4)        The out‑of‑state association agrees in writing that so long as it maintains a branch in North Carolina, it will meet the conditions set forth in this Article and comply with all applicable North Carolina laws and any rules issued thereunder, as well as any orders or directives issued to the association by the Commissioner of Banks;

(5)        The home state of the out‑of‑state association permits associations chartered under the laws of this State to establish branches within its border; and

(6)        The out‑of‑state association designates and files with the Office of the Secretary of State a document appointing an agent in this State to receive service of judicial process. (1993, c. 191, s. 2; 2001‑193, s. 16.)



§ 54B-270. Special conditions.

§ 54B‑270.  Special conditions.

(a)        The Commissioner of Banks may require an out‑of‑state association to designate one of its branches in North Carolina as a "headquarters branch" and may, by rule, require that reports, books, and records required of associations doing business under this Article be available at the designated headquarters branch.

(b)        Once an out‑of‑state association has established at least one branch in North Carolina pursuant to this Article, subsequent applications to establish additional branches shall be considered on the same basis as an application of a State association to establish an additional branch pursuant to G.S. 54B‑22.

(c)        If an out‑of‑state association establishes a branch or branches by merger with or purchase from an association located in this State, and the out‑of‑state association and the association located in this State are both owned by the same holding company, any conditions, limitations, or restrictions placed on the holding company, pursuant to Articles 3A and 13 of this Chapter, shall continue to apply to both the acquiring out‑of‑state association and its holding company. (1993, c. 191, s. 2; 2001‑193, s. 16.)



§ 54B-271. Powers.

§ 54B‑271.  Powers.

An out‑of‑state association that establishes a branch in North Carolina may engage in all the activities authorized by North Carolina law for a State association except to the extent that such activities have been expressly prohibited by the state supervisor of the out‑of‑state association or the laws of the out‑of‑state association's home state. (1993, c. 191, s. 2.)



§ 54B-272. Establishment of out-of-state branches by state associations.

§ 54B‑272.  Establishment of out‑of‑state branches by state associations.

With the prior consent of the Commissioner of Banks, any association chartered under the laws of North Carolina may establish a branch in any other state in accordance with the laws of such other state. (1993, c. 191, s. 2; 2001‑193, s. 16.)



§ 54B-273. Regulatory and supervisory oversight.

§ 54B‑273.  Regulatory and supervisory oversight.

(a)        The Commissioner of Banks may enter into such agreements as necessary regarding the scope, timing, coordination, and frequency of examinations and other supervisory matters, including the sharing of information gathered in such examinations, with other supervisors and federal association regulators. This authority applies to both out‑of‑state associations and their holding companies.

(b)        The Commissioner of Banks may require periodic reports on the financial condition of any out‑of‑state association or its holding company that maintains a branch within North Carolina and may from time to time require from any such out‑of‑state associations other reports under oath in such scope and detail as the Commissioner of Banks may reasonably determine to be necessary for the purpose of assuring continuing compliance with the provisions of this Article.

(c)        The Commissioner of Banks may, if necessary, conduct full‑scope, on‑site examinations of any branch established pursuant to this Article.

(d)        Out‑of‑state associations shall be assessed and required to pay supervisory and examination fees in accordance with G.S. 54B‑57 and the rules issued thereunder. (1993, c. 191, s. 2; 2001‑193, s. 16.)



§ 54B-274. Enforcement.

§ 54B‑274.  Enforcement.

(a)        Any enforcement authority available to the Commissioner of Banks for use against a State association may, subject to the provisions of Chapter 150B of the General Statutes, be used against a branch established under this Article and against the out‑of‑state association or its parent holding company establishing such branch.

(b)        The Commissioner of Banks may suspend or revoke the authority of an out‑of‑state association to establish or maintain a branch in North Carolina upon a finding of fact or condition or circumstance that is grounds for denial of an application to establish and maintain a branch under this Article.

(c)        The Commissioner of Banks may enforce the provisions of this Article through an action in any court of North Carolina or any other state or any court of the United States as provided in G.S. 54B‑64, 54B‑65, 54B‑66, and 54B‑68 for the purpose of obtaining an appropriate remedy for violation of any provisions of this Article.

(d)        The Commissioner of Banks may enter into joint actions with other supervisors or federal association regulators, or both, having concurrent jurisdiction over any out‑of‑state association that has a branch in North Carolina or over any State association that has a branch in another state, or may take such action independently to carry out the Commissioner of Banks' responsibilities under this Article and assure compliance with the provisions of this Article and the applicable association laws of this State. (1993, c. 191, s. 2; 2001‑193, s. 16.)



§ 54B-275. Branch closings.

§ 54B‑275.  Branch closings.

An out‑of‑state association that is subject to an order or written agreement revoking its authority to establish or maintain a branch in North Carolina and any State association that is subject to an order or written agreement revoking its authority to establish or maintain a branch in another state shall wind up the business of that branch in an orderly manner that protects the depositors, customers, and creditors of the branch, and that complies with all North Carolina laws and all other applicable laws regarding the closing of the branch. (1993, c. 191, s. 2.)



§ 54B-276. Rules.

§ 54B‑276.  Rules.

The Commission may adopt rules as necessary to carry out the provisions of this Article. (1993, c. 191, s. 2.)



§ 54B-277. Appeal of Commissioner of Banks' decision.

§ 54B‑277.  Appeal of Commissioner of Banks' decision.

Any aggrieved party in a proceeding under this Article may, within 30 days after final decision of the Commissioner of Banks, appeal such decision to the Commission. The Commission, within 30 days of receipt of the notice of appeal, shall approve, disapprove, or modify the Commissioner of Banks' decision. Failure of the Commission to act within 30 days of receipt of notice of appeal shall constitute a final decision of the Commission approving the decision of the Commissioner of Banks. Notwithstanding any other provision of law, any aggrieved party to a decision of the Commission shall be entitled to an appeal pursuant to G.S. 54B‑16. (1993, c. 191, s. 2; 2001‑193, s. 16.)



§ 54B-278. Severability.

§ 54B‑278.  Severability.

If any provision of this Article or the application of such provision to any persons or circumstances is found invalid, the remainder of this Article and its application to persons or circumstances other than those as to which it is held invalid, shall not be affected. (1993, c. 191, s. 2.)






Chapter 54C - Savings Banks.

§ 54C-1. Title.

Chapter 54C.

Savings Banks.

Article 1.

General Provisions.

§ 54C‑1.  Title.

This Chapter shall be known and may be cited as "Savings Banks." (1991, c. 680, s. 1.)



§ 54C-2. Purpose.

§ 54C‑2.  Purpose.

The purposes of this Chapter are:

(1)        To provide for the safe and sound conduct of the business of savings banks, the conservation of their assets, and the maintenance of public confidence in savings banks.

(2)        To provide for the protection of the interests of customers and members.

(3)        To provide the opportunity for savings banks to remain competitive with each other and with other depository institutions existing under other laws of this and other states and the United States.

(4)        To provide for an increase in the savings base of the State and local control of the means of finance and accumulation of capital.

(5)              To provide the opportunity for the management of savings banks to exercise prudent business judgment in conducting the affairs of savings banks to the extent compatible with the purposes recited in this section.

(6)        To provide adequate rulemaking power and administrative discretion so that the regulation and supervision of savings banks are readily responsive to changes in local economic conditions and depository institution practices. (1991, c. 680, s. 1.)



§ 54C-3. Applicability of Chapter.

§ 54C‑3.  Applicability of Chapter.

This Chapter, unless the context otherwise specifies, shall apply to all State savings banks. (1991, c. 680, s. 1.)



§ 54C-4. Definitions and application of terms.

§ 54C‑4.  Definitions and application of terms.

(a)        Except with respect to this Chapter and Chapter 54B, the term "savings and loan association" when used in the General Statutes shall include savings banks chartered under this Chapter.

(b)        Unless the context otherwise requires, the following definitions apply in this Chapter:

(1)        Repealed by Session Laws 2001‑193, s. 7.

(2)        Affiliate.  Any person or corporation that controls, is controlled by, or is under common control with a savings institution.

(3)        Associate.  Any person's relationship with (i) any corporation or organization, other than the applicant or a majority‑owned subsidiary of the applicant, of which the person is an officer or partner or is, directly or indirectly, the beneficial owner of ten percent (10%) or more of any class of equity securities, (ii) any trust or other estate in which the person has a substantial beneficial interest or as to which the person serves as trustee or in a similar fiduciary capacity, and (iii) any relative or spouse who lives in the same house as that person, or any relative of that person's spouse who lives in the same house as that person, or who is a director or officer of the applicant or any of its parents or subsidiaries.

(4)        Association.  A savings and loan association as defined by G.S. 54B‑4(b)(5).

(5)        Branch office.  An office of a savings bank, other than its principal office, that renders savings institution services.

(6)        Capital stock.  Securities that represent ownership of a stock savings bank.

(7)        Certificate of incorporation or charter.  The document that represents the corporate existence of a State savings bank.

(8)        Commission.  The State Banking Commission.

(8a)      Commissioner.  The Commissioner of Banks authorized pursuant to G.S. 53‑92.

(9)        Conflict of interest.  A matter before the board of directors in which one or more of the directors, officers, or employees has a direct or indirect financial interest in its outcome.

(10)      Control.  The power, directly or indirectly, to direct the management or policies of a savings bank or to vote twenty‑five percent (25%) or more of any class of voting securities for a savings bank.

(11)      Depository institution.  A person, firm, or corporation engaged in the business of receiving, soliciting, or accepting money or its equivalent on deposit, or of lending money or its equivalent, or of both.

(12)      Disinterested directors.  Those directors who have absolutely no direct or indirect financial interest in the matter before them.

(13)      Dividends on stock.  The earnings  of a savings bank paid out to holders of capital stock in a stock savings bank.

(14)      Division.  The Savings Institutions Division.

(15)      Examination and investigation.  A supervisory inspection of a savings bank or proposed savings bank that may include inspection of every relevant piece of information including subsidiary or affiliated businesses.

(16)      Immediate family.  One's spouse, father, mother, children, brothers, sisters, and grandchildren; and the father, mother, brothers, and sisters of one's spouse; and the spouse of one's child, brother, or sister.

(17)      Insurance of deposit accounts.  Insurance on a savings bank's deposit accounts when the beneficiary is the holder of the insured account.

(18)      Loan production office.  An office of a savings bank other than the principal or branch offices whose activities are limited to the generation of loans.

(19)      Members.  Deposit account holders and borrowers in a State mutual savings bank.

(20)      Mutual savings bank.  A savings bank owned by members of the savings bank and organized under this Chapter.

(21)      Net worth.  A savings bank's total assets less total liabilities as defined by generally accepted accounting principles plus unallocated, general loan loss reserves.

(22)      Original incorporators.  One or more natural persons who are the organizers of a State savings bank responsible for the business of a proposed savings bank from the filing of the application to the Commission's final decision on the application.

(23)      Plan of conversion.  A detailed outline of the procedure of the conversion of a savings institution from one to another regulatory authority, from one to another form of ownership, or from one to another charter.

(24)      Principal office.  The office that houses the headquarters of a savings bank.

(25)      Proposed savings bank.  An entity in organizational procedures before the Commission's final decision on its charter application.

(26)      Registered agent.  The person named in the certificate of incorporation upon whom service of legal process is deemed binding upon the savings bank.

(27)      Savings bank.  A State savings bank or a federal savings bank, unless limited by use of the words "State" or "federal".

(28)      Savings institution.  Either an association or a savings bank.

(29)      Service corporation.  A corporation operating under Article 7 of this Chapter that engages in activities determined by the rules of the Administrator to be incidental to the conduct of a depository institution business as provided in this Chapter, or engages in activities that further or facilitate the corporate purposes of a savings bank, or furnishes services to a savings bank or subsidiaries of a savings bank, the voting stock of which is owned directly or indirectly by one or more savings institutions.

(30)      State savings bank.  A depository institution organized and operated under this Chapter; or a corporation organized under federal law and so converted as to be operated under this Chapter.

(31)      Stock savings bank.  A savings bank owned by holders of capital stock and organized under this Chapter.

(32)      Voluntary dissolution.  The dissolution and liquidation of a savings bank initiated by its ownership. (1991, c. 680, s. 1; 1991 (Reg. Sess., 1992), c. 829, s. 4; 2001‑193, ss. 7, 8, 17.)



§ 54C-5. Reserved for future codification purposes.

§ 54C‑5.  Reserved for future codification purposes.



§ 54C-6. Hearings.

Article 2.

Incorporation and Organization.

§ 54C‑6.  Hearings.

Any hearing required to be held by this Chapter shall be conducted in accordance with Article 3A of Chapter 150B of the General Statutes. (1991, c. 680, s. 1.)



§ 54C-7. Application of Chapter on business corporations.

§ 54C‑7.  Application of Chapter on business corporations.

All law relating to private corporations, and particularly the North Carolina Business Corporation Act, Chapter 55 of the General Statutes, that is not inconsistent with this Chapter or with the proper business of depository institutions is applicable to all State savings banks. (1991, c. 680, s. 1.)



§ 54C-8. Scope and prohibitions; existing charters; injunctions.

§ 54C‑8.  Scope and prohibitions; existing charters; injunctions.

(a)        Nothing in this Chapter shall be construed to invalidate any charter that was valid before the enactment of this Chapter. Any savings banks so chartered on October 1, 1991, may continue operation in accordance with the Chapter under which it was chartered. However, after October 1, 1991, no depository institution may be qualified as a savings bank except in accordance with this Chapter.

(b)        Except as provided in subsection (a) of this section, no person, corporation, company, or savings bank, except one incorporated and licensed in accordance with this Chapter or federal law to operate a savings bank, shall operate as a savings bank. Unless so authorized as a State or federal savings bank and engaged in transacting a depository institution business, no person, corporation, company, or savings bank domiciled and doing business in this State shall:

(1)        Use in its name the term "savings bank" or words of similar import or connotation that lead the public reasonably to believe that the business so conducted is that of a savings bank; or

(2)        Use any sign, or circulate or use any letterhead, billhead, circular, or paper whatsoever, or advertise or communicate in any manner that would lead the public reasonably to believe that it is conducting the business of a savings bank.

(c)        Upon application by the Commissioner of Banks or by any savings bank, a court of competent jurisdiction may issue an injunction to restrain any person or entity from violating or from continuing to violate subsection (b) of this section. (1991, c. 680, s. 1; 1997‑241, s. 1; 2001‑193, s. 16.)



§ 54C-9. Application to organize a savings bank.

§ 54C‑9.  Application to organize a savings bank.

(a)        The original incorporators, a majority of whom shall be domiciled in this State, may organize and establish a savings bank in order to promote the purposes of this Chapter, subject to approval as provided in this Chapter. The original incorporators shall file with the Commissioner of Banks a preliminary application to organize a State savings bank in the form to be prescribed by the Commissioner of Banks, together with the proper nonrefundable application fee.

(b)        The Commissioner of Banks shall receive the application to organize a State savings bank not less than 60 days before the scheduled consideration of the application by the Commission. The application shall contain the following:

(1)        The original of the certificate of incorporation, which shall be signed by the original incorporators, or a majority of them, and shall be properly acknowledged by a person duly authorized by this State to take proof or acknowledgment of deeds; and two conformed copies;

(2)        The names and addresses of the incorporators; and the names and addresses of the initial members of the board of directors;

(3)        Statements of the anticipated receipts, expenditures, earnings, and financial condition of the savings bank for its first three years of operation, or any longer period as the Commissioner of Banks may require;

(4)        A showing satisfactory to the Commission that:

a.         The public convenience and advantage will be served by the establishment of the proposed savings bank;

b.         There is a reasonable demand and necessity in the community that will be served by the establishment of the proposed savings bank;

c.         The proposed savings bank will have a reasonable probability of sustaining profitable and beneficial operations within a reasonable time in the community in which the proposed savings bank intends to locate;

d.         The proposed savings bank, if established, will promote healthy and effective competition in the community in the delivery to the public of savings institution services;

(5)        The proposed bylaws; and

(6)        Statements, exhibits, maps, and other data that may be prescribed or requested by the Commissioner of Banks, which data shall be sufficiently detailed and comprehensive so as to enable the Commissioner of Banks to pass upon the criteria set forth in this Article.

(c)        The application shall be signed by the original incorporators, or a majority of them, and shall be properly acknowledged by a person duly authorized by this State to take proof and acknowledgment of deeds. (1991, c. 680, s. 1; 1991 (Reg. Sess., 1992), c. 829, s. 5; 2001‑193, s. 16.)



§ 54C-10. Certificate of incorporation.

§ 54C‑10.  Certificate of incorporation.

(a)        The certificate of incorporation of a proposed mutual savings bank shall set forth the following:

(1)        The name of the savings bank, which shall not so closely resemble the name of an existing depository institution doing business under the laws of this State as to be likely to mislead the public.

(2)        The county and city or town where its principal office is to be located in this State; and the name of its registered agent and the address of its registered office, including county and city or town, and street and number.

(3)        The period of duration, which may be perpetual.  When the certificate of incorporation fails to state the period of duration, it is considered perpetual.

(4)        The purposes for which the savings bank is organized that are limited to purposes permitted under the laws of this State for savings banks.

(5)        The amount of the entrance fee per deposit account based upon the amount pledged.

(6)        The minimum amount on deposit in deposit accounts before it shall commence business.

(7)        Any provision not inconsistent with this Chapter and the proper operation of a savings bank, which the incorporators shall set forth in the certificate of incorporation for the regulation of the internal affairs of the savings bank.

(8)        The number of directors, which shall not be less than seven, constituting the initial board of directors, which may be classified in the certificate of incorporation, and the name and address of each person who is to serve as a director until the first meeting of members, or until a successor is elected and qualified.

(9)        The names and addresses of the incorporators.

(b)        The certificate of incorporation of a proposed stock savings bank shall set forth the following:

(1)        The name of the savings bank, which shall not so closely resemble the name of an existing depository institution doing business under the laws of this State as to be likely to mislead the public.

(2)        The county and city or town where its principal office is to be located in this State; and the name of its registered agent and the address of its registered office, including county and city or town, and street and number.

(3)        The period of duration, which may be perpetual.  When the certificate of incorporation fails to state the period of duration, it is considered perpetual.

(4)        The purposes for which the savings bank is organized, which shall be limited to purposes permitted under the laws of this State for savings banks.

(5)        With respect to the shares of stock which the savings bank shall have authority to issue:

a.         If the stock is to have a par value, the number of the shares of stock and the par value of each.

b.         If the stock is to be without par value, the number of the shares of stock.

c.         If the stock is to be of both kinds mentioned in sub‑subdivisions a. and b. of this subdivision, particulars in accordance with those sub‑subdivisions.

d.         If the stock is to be divided into classes, or into series within a class of preferred or special shares of stock, the certificate of incorporation shall also set forth a designation of each class, with a designation of each series within a class, and a statement of the preferences, limitations, and relative rights of the stock of each class or series.

(6)        The minimum amount of consideration to be received for its shares of stock before it shall commence business.

(7)        A statement as to whether stockholders have preemptive rights to acquire additional or treasury shares of the savings bank.

(8)        Any provision not inconsistent with this Chapter or the proper operation of a savings bank, which the incorporators shall set forth in the certificate of incorporation for the regulation of the internal affairs of the savings bank.

(9)        The number of directors, which shall not be less than seven, constituting the initial board of directors, which may be classified in accordance with the certificate of incorporation, and the name and address of each person who is to serve as a director until the first meeting of the stockholders, or until a successor is elected and qualified.

(10)      The names and addresses of the incorporators. (1991, c. 680, s. 1.)



§ 54C-11. Commissioner of Banks to consider application.

§ 54C‑11.  Commissioner of Banks to consider application.

Upon receipt of an application to organize and establish a savings bank, the Commissioner of Banks shall examine or cause to be examined all the relevant facts connected with the formation of the proposed savings bank. If it appears to the Commissioner of Banks that the proposed savings bank has complied with all the requirements set forth in this Chapter and the rules for the formation of a savings bank and is otherwise lawfully entitled to be organized and established as a savings bank, the Commissioner of Banks shall present the application to the Commission for its consideration. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-12. Criteria to be met before the Commissioner of Banks may recommend approval of an application.

§ 54C‑12.  Criteria to be met before the Commissioner of Banks may recommend approval of an application.

(a)        The Commissioner of Banks may recommend approval of an application to form a mutual savings bank only when all of the following criteria are met:

(1)        The proposed savings bank has an operational expense fund, from which to pay organizational and incorporation expenses, in an amount determined by the Commissioner of Banks to be sufficient for the safe and proper operation of the savings bank, but in no event less than seventy‑five thousand dollars ($75,000). The moneys remaining in the expense fund shall be held by the savings bank for at least one year from its date of licensing. No portion of the fund shall be released to an incorporator or director who contributed to it, nor to any other contributor, nor to any other person, and no dividends shall be accrued or paid on the funds without the prior approval of the Commissioner of Banks.

(2)        The proposed savings bank has pledges for deposit accounts in an amount to be determined by the Commissioner of Banks to be sufficient for the safe and proper operation of the savings bank, but in no event less than four million dollars ($4,000,000).

(3)        All entrance fees for deposit accounts of the proposed savings bank have been made with legal tender of the United States.

(4)        The name of the proposed savings bank will not mislead the public and is not the same as an existing depository institution or so similar to the name of an existing depository institution as to mislead the public.

(5)        The character, general fitness, and responsibility of the incorporators and the initial board of directors of the proposed savings bank, a majority of whom shall be residents of North Carolina, will command the confidence of the community in which the proposed savings bank intends to locate.

(6)        There is reasonable demand and necessity in the community that will be served by the establishment of the proposed savings bank.

(7)        The public convenience and advantage will be served by the establishment of the proposed savings bank.

(8)        The proposed savings bank will have a reasonable probability of sustaining profitable and beneficial operations in the community.

(9)        The proposed savings bank, if established, will promote healthy and effective competition in the community in the delivery to the public of savings institution services.

(b)        The Commissioner of Banks may recommend approval of an application to form a stock savings bank only when all of the following criteria are met:

(1)        The proposed savings bank has prepared a plan to solicit subscriptions for capital stock in an amount determined by the Commissioner of Banks to be sufficient for the safe and proper operation of the savings bank, but in no event less than three million dollars ($3,000,000).

(2)        The name of the proposed savings bank will not mislead the public and is not the same as an existing depository institution or so similar to the name of an existing depository institution as to mislead the public; and contains the wording "corporation," "incorporated," "limited," "company," or an abbreviation of one of these words or other words sufficient to distinguish stock savings banks from mutual savings banks.

(3)        The character, general fitness, and responsibility of the incorporators, initial board of directors, and initial stockholders of the proposed savings bank will command the confidence of the community in which the proposed savings bank intends to locate.

(4)        All subscriptions for capital stock of the proposed savings bank have been purchased with legal tender of the United States.

(5)        There is a reasonable demand and necessity in the community that will be served by the establishment of the proposed savings bank.

(6)        The public convenience and advantage will be served by the establishment of the proposed savings bank.

(7)        The proposed savings bank will have a reasonable probability of sustaining profitable and beneficial operations in the community.

(8)        The proposed savings bank, if established, will promote healthy and effective competition in the community in the delivery to the public of savings institution services.

(c)        The minimum amount of pledges for deposit accounts or subscriptions for capital stock may be adjusted if the Commissioner of Banks determines that a greater requirement is necessary or that a smaller requirement will provide a sufficient capital base. The Commissioner of Banks' findings and recommendations to the Commission shall be based upon due consideration of (i) the population of the proposed trade area, (ii) the total deposits of the depository institutions operating in the proposed trade area, (iii) the economic conditions of and projections for the proposed trade area, (iv) the business experience and reputation of the proposed management, (v) the business experience and reputation of the proposed incorporators and directors, and (vi) the projected deposit growth, capitalization, and profitability of the proposed savings bank. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-13. Commission to review findings and recommendations of Commissioner of Banks.

§ 54C‑13.  Commission to review findings and recommendations of Commissioner of Banks.

(a)        If the Commissioner of Banks does not have the completed application within 120 days of the filing of the preliminary application, the application shall be returned to the applicants.

(b)        When the Commissioner of Banks has completed the examination and investigation of the facts relevant to the establishment of the proposed savings bank, the Commissioner of Banks shall present the findings and recommendations to the Commission at a public hearing. The Commission shall approve or reject an application within 180 days of the submission of the preliminary application.

(c)        Not less than 45 days before the public hearing held for the consideration of the application to establish a savings bank, the incorporators shall cause to be published a notice in a newspaper of general circulation in the area to be served by the proposed savings bank. The notice shall contain:

(1)        A statement that the application has been filed with the Commissioner of Banks;

(2)        The name of the community where the principal office of the proposed savings bank intends to locate;

(3)        A statement that a public hearing shall be held to consider the application; and

(4)        A statement that any interested or affected party may file a written statement either favoring or protesting the creation of the proposed savings bank. The statement shall be filed with the Commissioner of Banks within 30 days of the date of publication.

(d)        The Commission, at the public hearing, shall consider the findings and recommendations of the Commissioner of Banks and shall hear oral testimony that the Commissioner of Banks may wish to give or be called upon to give, and shall also receive information and hear testimony from the original incorporators of the proposed savings bank and from any and all other interested or affected parties. The Commission shall hear only testimony and receive only information that is relevant to the consideration of the application and the operation of the proposed savings bank. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-14. Grounds for approval or denial of application.

§ 54C‑14.  Grounds for approval or denial of application.

(a)        After consideration of the findings, recommendations, and any oral testimony of the Commissioner of Banks, and the consideration of any other information and evidence, either written or oral, as has come before it at the public hearing, the Commission shall approve or disapprove the application within 30 days after the public hearing. The Commission shall approve the application if it finds that the certificate of incorporation is in compliance with G.S. 54C‑10 and that there is compliance with all the criteria set out in G.S. 54C‑12, the remainder of this Chapter, rules, and the General Statutes.

(b)        If the Commission approves the application, the Commissioner of Banks shall notify the Secretary of State with a certificate of approval, accompanied by the original of the certificate of incorporation and the two conformed copies.

(c)        Upon receipt of the certificate of approval, the original of the certificate of incorporation, and the two conformed copies and upon the payment by the newly chartered savings bank of the appropriate organization tax and fees, the Secretary of State shall file the certificate of incorporation in accordance with G.S. 55‑1‑20. The Secretary of State shall certify, under official seal, the two conformed copies of the certificate of incorporation, one of which shall be forwarded immediately to the original incorporators or their representatives, the other of which shall be forwarded to the office of the Commissioner of Banks for filing. Upon the recordation of the certificate of incorporation by the Secretary of State, the savings bank is a body politic and corporate under the name stated in the certificate, and may begin the savings bank business when duly licensed by the Commissioner of Banks.

(d)        The certificate of incorporation, or a copy, duly certified by the Secretary of State, by the register of deeds of the county where the savings bank is located, or by the Commissioner of Banks, under their respective seals, is evidence in all courts and places, and is, in all judicial proceedings, deemed prima facie evidence of the complete organization and incorporation of the savings bank purporting thereby to have been established.

(e)        After approval of the application, the Commissioner of Banks shall supervise and monitor the organization process. The Commissioner of Banks shall ensure that sufficient pledges for deposit accounts or subscriptions for capital stock as well as insurance of deposit accounts have been secured by the organizers. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-15. Final decision.

§ 54C‑15.  Final decision.

The Commission shall present the Commissioner of Banks with a final decision that is in accordance with Chapter 150B of the General Statutes. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-16. Appeal.

§ 54C‑16.  Appeal.

The final decision of the Commission may be appealed in accordance with Chapter 150B of the General Statutes. (1991, c. 680, s. 1.)



§ 54C-17. Insurance of accounts required.

§ 54C‑17.  Insurance of accounts required.

A State savings bank shall obtain and maintain insurance on all members' and customers' deposit accounts from an insurance corporation created by an act of Congress. Before the licensing of a savings bank, a certificate of incorporation duly recorded under G.S. 54C‑14(c), is deemed to be sufficient certification to the insuring corporation that the savings bank is a legal corporate entity. The insurance shall be obtained within the time limit prescribed in G.S. 54C‑19. Subject to the rules of the Commissioner of Banks, a State savings bank may obtain or participate in efforts to obtain insurance of deposits that is in excess of the amount eligible for federal insurance of accounts. This insurance is known as "excess insurance". (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-18. Repealed by Session Laws 1999-179, s. 2.

§ 54C‑18.  Repealed by Session Laws 1999-179, s. 2.



§ 54C-19. Time allowed to commence business.

§ 54C‑19.  Time allowed to commence business.

A newly chartered savings bank shall commence business within one year after the date upon which its corporate existence began. A savings bank that does not commence business within this time, shall forfeit its corporate existence, unless the Commissioner of Banks, before the expiration of the one year period, approves an extension of the time within which the association may commence business, upon a written request stating the reasons for the request. Upon forfeiture, the certificate of incorporation shall expire, and any and all action taken in connection with the incorporation and chartering of the savings bank, with the exception of fees paid to the Division, shall become null and void. The Commissioner of Banks shall determine if a savings bank has failed to commence business within one year, without extension as provided in this section, and shall notify the Secretary of State and the register of deeds in the county in which the savings bank is located that the certificate of incorporation has expired. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-20. Licensing.

§ 54C‑20.  Licensing.

A newly chartered savings bank is entitled to a license to operate upon payment to the Division of the appropriate license fee as prescribed by the Commissioner of Banks, when it shows to the satisfaction of the  Commissioner of Banks evidence of capable, efficient, and equitable management, that the organization of the savings bank has been conducted lawfully and is complete, and when it passes a final inspection by the Commissioner of Banks or the Commissioner of Banks' representative preceding the opening of its doors for business. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-21. Amendments to certificate of incorporation.

§ 54C‑21.  Amendments to certificate of incorporation.

(a)        An amendment to the certificate of incorporation of a State savings bank shall be made at any annual or special meeting of the savings bank, held in accordance with G.S. 54C‑106 and G.S. 54C‑107, by a majority of votes or shares cast by members or stockholders present in person or by proxy at the meeting. Any amendment shall be certified by the appropriate corporate official, submitted to the Commissioner of Banks for approval or rejection, and if approved, then certified by the Commissioner of Banks and recorded as provided in G.S. 54C‑14 for certificates of incorporation.

(b)        Notwithstanding subsection (a) of this section, a State savings bank may change its registered office or its registered agent, or both, in accordance with G.S. 55D‑31. The savings bank shall file a copy of the statement or certificate certified by the Secretary of State in the office of the Commissioner of Banks. (1991, c. 680, s. 1; 2001‑193, s. 16; 2001‑358, s. 47(h); 2001‑387, s. 173; 2001‑413, s. 6.)



§ 54C-22. List of stockholders to be maintained.

§ 54C‑22.  List of stockholders to be maintained.

A stock savings bank organized and operated under this Chapter shall, at all times, keep a current list of the names of all its stockholders. Whenever called upon by the Commissioner of Banks, a stock savings bank shall file in the office of the Commissioner of Banks a correct list of all its stockholders, the resident address of each, the number of shares of stock held by each, and the dates of issue. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-23. Branch offices.

§ 54C‑23.  Branch offices.

(a)        A State savings bank may apply to the Commissioner of Banks for permission to establish a branch office. The application shall be in the form prescribed by the Commissioner of Banks and shall be accompanied by the proper branch application fee. The Commissioner of Banks shall approve or deny branch applications within 120 days of filing.

(b)        The Commissioner of Banks shall approve a branch application when all of the following criteria are met:

(1)        The applicant has gross assets of at least ten million dollars ($10,000,000).

(2)        The applicant has evidenced financial responsibility.

(3)        The applicant has a net worth equal to or exceeding the amount required by the insurer of deposit accounts.

(4)        The applicant has an acceptable internal control system that includes certain basic internal control requirements essential to the protection of assets and the promotion of operational efficiency regardless of the size of the applicant.

(c)        Upon receipt of a branch application, the Commissioner of Banks shall examine or cause to be examined all the relevant facts connected with the establishment of the proposed branch office. If it appears to the satisfaction of the Commissioner of Banks that the applicant has complied with all the requirements set forth in this section and the regulations for the establishment of a branch office and that the savings bank is otherwise lawfully entitled to establish the branch office, then the Commissioner of Banks shall approve the branch application.

(d)        Not more than 10 days following the filing of the branch application with the Commissioner of Banks, the applicant shall cause a notice to be published in a newspaper of general circulation in the area to be served by the proposed branch office. The notice shall contain:

(1)        A statement that the branch application has been filed with the Commissioner of Banks;

(2)        The proposed address of the branch office, including city or town and street; and

(3)        A statement that any interested or affected party may file a written statement with the Commissioner of Banks, within 30 days of the date of the publication of the notice, protesting the establishment of the proposed branch office and requesting a hearing before the Commissioner of Banks on the application.

(e)        Any interested or affected party may file a written statement with the Commissioner of Banks within 30 days of the date of initial publication of the branch application notice, protesting the establishment of the proposed branch office and requesting a hearing before the Commissioner of Banks on the application. If a hearing is held on the branch application, the Commissioner of Banks shall receive information and hear testimony only from the applicant and from any interested or affected party that is relevant to the branch application and the operation of the proposed branch office. The Commissioner of Banks shall issue the final decision on the branch application within 30 days following the hearing. The final decision shall be in accordance with Chapter 150B of the General Statutes.

(f)         If a hearing is not held on the branch application, the Commissioner of Banks shall issue the final decision within 120 days of the filing of the application. The final decision shall be in accordance with Chapter 150B of the General Statutes.

(g)        A party to a branch application may appeal the final decision of the Commissioner of Banks to the Commission at any time after the final decision, but not later than 30 days after a written copy of the final decision is served upon the party and the party's attorney of record by personal service or by certified mail. Failure to file an appeal within the time stated shall operate as a waiver of the right of the party to review by the Commission and by a court of competent jurisdiction in accordance with Chapter 150B of the General Statutes, relating to judicial review. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-24. Request to change location of a branch or principal office.

§ 54C‑24.  Request to change location of a branch or principal office.

The board of directors of a State savings bank may change the location of a branch office or the principal office of the savings bank with the prior written approval of the Commissioner of Banks. The Commissioner of Banks may request, and the savings bank shall provide, any information that the Commissioner of Banks determines is necessary to evaluate the request. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-25. Approval revoked; branch office.

§ 54C‑25.  Approval revoked; branch office.

The Commission may, for good cause and after a hearing, order the closing of a branch office.  The order shall be made in writing to the savings bank and shall fix a reasonable time after which the savings bank shall close the branch office. (1991, c. 680, s. 1.)



§ 54C-26. Branch offices closed.

§ 54C‑26.  Branch offices closed.

The Board of a State savings bank may discontinue the operation of a branch office upon giving at least 90 days prior written notice to the Commissioner of Banks and depositors, the notice to include the date upon which the branch office shall be closed. (1991, c. 680, s. 1; 1991 (Reg. Sess., 1992), c. 829, s. 6; 2001‑193, s. 16.)



§ 54C-27. Loan production office.

§ 54C‑27.  Loan production office.

A State savings bank may open or close a loan production office with the prior written approval of the Commissioner of Banks. The Commissioner of Banks may request, and the savings bank shall provide, any information that the Commissioner of Banks determines is necessary to evaluate the request. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-28. Reserved for future codification purposes.

§ 54C‑28.  Reserved for future codification purposes.



§ 54C-29. Reserved for future codification purposes.

§ 54C‑29.  Reserved for future codification purposes.



§ 54C-30. Conversion to savings bank.

Article 3.

Corporate Changes.

§ 54C‑30.  Conversion to savings bank.

(a)        An association or State or national bank, upon a majority vote of its board of directors, may apply to the Commissioner of Banks for permission to convert to a State savings bank and for certification of appropriate amendments to its certificate of incorporation to effect the change. Upon receipt of an application to convert to a State savings bank, the Commissioner of Banks shall examine all facts connected with the conversion. The depository institution applying for permission to convert shall pay all the expenses and cost of the examination.

(b)        The converting depository institution shall submit a plan of conversion as a part of the application to the Commissioner of Banks. The Commissioner of Banks may approve it with or without amendment. If the Commissioner of Banks approves the plan, then the plan shall be submitted to the members or stockholders as provided in subsection (c) of this section. If the Commissioner of Banks refuses to approve the plan, the objections shall be stated in writing and the converting depository institution shall be given an opportunity to amend the plan to obviate the objections or to appeal the Commissioner of Banks' decision to the Commission.

(c)        After lawful notice to the members or stockholders of the converting depository institution and full and fair disclosure, the substance of the plan shall be approved by a majority of the votes or shares present, in person or by proxy. Following the vote of the members or stockholders, the results of the vote certified by an appropriate officer of the converting depository institution shall be filed with the Commissioner of Banks. The Commissioner of Banks shall then either approve or disapprove the requested conversion to a State savings bank. After approval of the conversion, the Commissioner of Banks shall supervise and monitor the conversion process and shall ensure that the conversion is conducted lawfully and under the approved plan of conversion. (1991, c. 680, s. 1; 1991 (Reg. Sess., 1992), c. 829, s. 7; 2001‑193, s. 16.)



§ 54C-31. Conversion from State to federal charter.

§ 54C‑31.  Conversion from State to federal charter.

A State savings bank, stock or mutual, organized and operated under this Chapter, may convert to a federal charter in accordance with the laws and regulations of the United States and with the same force and effect as though originally incorporated under these laws. The procedure to effect this conversion is as follows:

(1)        The savings bank shall submit a plan of conversion to the Commissioner of Banks, who may approve the plan, with or without amendment, or refuse to approve the plan. If the Commissioner of Banks approves the plan, then the plan shall be submitted to the members or stockholders as provided in the subdivision (2) of this section. If the Commissioner of Banks refuses to approve the plan, the objections shall be stated in writing and the converting savings bank shall be given an opportunity to amend the plan to obviate the objections or to appeal the Commissioner of Banks' decision to the Commission.

(2)        A meeting of the members or stockholders shall be held upon not less than 15 days' notice to each member or stockholder. Notice of the meeting may be mailed to each member or stockholder, postage prepaid, to the last known address, or the board of directors may cause notice of the meeting to be published, once a week for two weeks preceding the meeting, in a newspaper of general circulation in the county where the savings bank has its principal office. It is regarded as sufficient notice of the purpose of the meeting if the notice contains substantially the following statement:  "The purpose of this meeting is to consider the conversion of this State chartered savings bank to a federal charter, under the laws of the United States." An appropriate officer of the savings bank shall make proof by affidavit at the meeting of due service of the notice or call for the meeting.

(3)        At the meeting of the members or stockholders of the savings bank, the members or stockholders may, by affirmative vote of a majority of votes or shares present, in person or by proxy, resolve to convert the savings bank to a federal charter. A copy of the minutes of the meeting of the members or stockholders certified by an appropriate officer of the savings bank shall be filed in the office of the Commissioner of Banks. The certified copy when so filed is prima facie evidence of the holding and the action of the meeting.

(4)        Within a reasonable time after the receipt of a certified copy of the minutes, the Commissioner of Banks shall either approve or disapprove the proceedings of the meeting for compliance with the procedure set forth in this section. If the Commissioner of Banks approves the proceedings, the Commissioner of Banks shall issue a certificate of approval of the conversion. The savings bank shall record the certificate in the office of the Secretary of State. If the Commissioner of Banks disapproves the proceedings, the Commissioner of Banks shall provide a written explanation of the disapproval and notify the savings bank of the disapproval. The savings bank may appeal a disapproval to the Commission.

(5)        The savings bank shall file an application, in the manner prescribed or authorized by the laws and regulations of the United States, to consummate the conversion to a federal charter. A copy of the charter or authorization issued to the savings bank by the appropriate federal regulatory authority shall be filed with the Commissioner of Banks. Upon filing with the Commissioner of Banks, the savings bank shall cease to be a State savings bank and shall be a federal depository institution.

(6)        Whenever any savings bank converts to a federal charter it shall cease to be a savings bank under the laws of this State, except that its corporate existence is deemed to be extended for the purpose of prosecuting or defending suits by or against it and of enabling it to close its business affairs as a State savings bank and to dispose of and convey its property. At the time when the conversion becomes effective all the property of the State savings bank including all its rights, title, and interest in and to all property of whatever kind, whether real, personal or mixed, and things in action, and every right, privilege, interest, and asset of any conceivable value or benefit then existing, belonging or pertaining to it, or which would inure to it, shall immediately by act of law and without any conveyance or transfer, and without any further act or deed, be vested in and become the property of the federal depository institution, which shall have, hold and enjoy the same in its own right as fully and to the same extent as the same was possessed, held, and enjoyed by the savings bank; and the federal depository institution as of the effective time of the conversion shall succeed to all the rights, obligations, and relations of the State savings bank. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-32. Simultaneous charter and ownership conversion.

§ 54C‑32.  Simultaneous charter and ownership conversion.

(a)        In the event of a State charter to federal charter conversion, when the form of ownership will also simultaneously be changed from stock to mutual, or from mutual to stock, the conversion shall proceed initially as if it involves only a charter conversion, under G.S. 54C‑31.  After the savings bank becomes a federal depository institution, then the federal regulatory authority shall govern the continuing conversion of the form of ownership of the newly converted depository institution.

(b)        In the event of a federal charter to State charter conversion, when the form of ownership will also simultaneously be changed from stock to mutual or from mutual to stock, the conversion shall proceed initially as if it involves only a charter conversion under G.S. 54C‑30.  After the federal depository institution becomes a State savings bank, G.S. 54C‑33 or G.S. 54C‑34 shall govern the continuing conversion of the form of ownership of the newly converted savings bank.

(c)        This section shall not apply to any simultaneous charter and ownership conversion accomplished in conjunction with a merger under G.S. 54C‑39. (1991, c. 680, s. 1.)



§ 54C-33. Conversion of mutual to stock savings bank.

§ 54C‑33.  Conversion of mutual to stock savings bank.

(a)        A mutual savings bank may convert from mutual to the stock form of ownership as provided in this section.

(b)        A mutual savings bank may apply to the Commissioner of Banks for permission to convert to a stock savings bank and for certification of appropriate amendments to the savings bank's certificate of incorporation. Upon receipt of an application to convert from mutual to stock form the Commissioner of Banks shall examine all facts connected with the requested conversion. The savings bank applying for permission to convert shall pay all expenses and cost of the examination, monitoring, and supervision.

(c)        The savings bank shall submit a plan of conversion as a part of the application to the Commissioner of Banks. The Commissioner of Banks may approve it with or without amendment, if it appears that:

(1)        After conversion the savings bank will be in sound financial condition and will be soundly managed;

(2)        The conversion will not impair the capital of the savings bank nor adversely affect the savings bank's operations;

(3)        The conversion will be fair and equitable to the members of the savings bank and no person whether member, employee, or otherwise, will receive any inequitable gain or advantage by reason of the conversion;

(4)        The savings bank services provided to the public by the savings bank will not be adversely affected by the conversion;

(5)        The substance of the plan has been approved by a vote of two‑thirds of the board of directors of the savings bank;

(6)        All shares of stock issued in connection with the conversion are offered first to the members of the savings bank; except that any one or more tax qualified employee stock benefit plans may first purchase in the aggregate not more than ten percent (10%) of the total offering of shares;

(7)        All stock shall be offered to members of the savings bank and others in prescribed amounts and otherwise under a formula and procedure that is fair and equitable and will be fairly disclosed to all interested persons; and

(8)        The plan provides a statement as to whether stockholders shall have preemptive rights to acquire additional or treasury shares of the savings bank.

If the Commissioner of Banks approves the plan, then the plan shall be submitted to the members as provided in subsection (d) of this section. If the Commissioner of Banks refuses to approve the plan, the Commissioner of Banks shall state the objections in writing and give the converting savings bank an opportunity to amend the plan to obviate the objections or to appeal the Commissioner of Banks' decision to the Commission.

(d)        After lawful notice to the members of the savings bank and full and fair disclosure, the substance of the plan shall be approved by a majority of the total votes that members of the savings bank are eligible and entitled to cast. The vote by the members may be in person or by proxy. Following the vote of the members, the results of the vote certified by an appropriate officer of the savings bank shall be filed with the Commissioner of Banks. The Commissioner of Banks shall then either approve or disapprove the requested conversion. After approval of the conversion, the Commissioner of Banks shall supervise and monitor the conversion process and shall ensure that the conversion is conducted lawfully and under the savings bank's approved plan of conversion.

(e)        Any rules that the Commissioner of Banks may adopt to govern conversions shall equal or exceed the requirements for conversion, if any, imposed by the federal insurer of deposit accounts. (1991, c. 680, s. 1; 1991 (Reg. Sess., 1992), c. 829, s. 8; 2001‑193, s. 16.)



§ 54C-34. Conversion of stock savings bank to mutual savings bank.

§ 54C‑34.  Conversion of stock savings bank to mutual savings bank.

A stock savings bank organized and operating under this Chapter may, subject to the approval of the Commissioner of Banks, convert to a mutual savings bank under this section. Any rules that the Commissioner of Banks may adopt governing the conversion of stock savings banks to mutual savings banks shall include requirements that:

(1)        The conversion neither impair the capital of the converting savings bank nor adversely affect its operations;

(2)        The conversion shall be fair and equitable to all stockholders of the converting savings bank;

(3)        The public shall not be adversely affected by the conversion;

(4)        Conversion of a savings bank shall be accomplished only under a plan approved by the Commissioner of Banks. The plan shall have been approved by an affirmative vote of two‑thirds of the members of the board of directors of the converting savings bank, after a full and fair disclosure to the stockholders, by an affirmative vote of a majority of the total votes that stockholders of the savings bank are eligible and entitled to cast; and

(5)        The plan of conversion provides that:

a.         Deposit accounts be issued in connection with the conversion to the stockholders of the converting savings bank;

b.         A uniform date be fixed for the determination of the stockholders to whom, and the amount to each stockholder of which, deposit accounts shall be made available; and

c.         Deposit accounts so made available to stockholders be based upon a fair and equitable formula approved by the Commissioner of Banks and fully and fairly disclosed to the stockholders of the converting savings bank. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-35. Merger of like savings banks.

§ 54C‑35.  Merger of like savings banks.

Any two or more mutual savings banks or any two or more stock savings banks organized and operating, may merge or consolidate into a single savings bank. The procedure to effect the merger is as follows:

(1)        The directors, or a majority of them, of the savings banks that desire to merge may, at separate meetings, enter into a written agreement of merger signed by them and under the corporate seals of the respective savings banks specifying each savings bank to be merged and the savings bank that is to receive into itself the merging savings bank or banks, and prescribing the terms and conditions of the merger and the mode of carrying it into effect. The merger agreement may provide other provisions with respect to the merger as appear necessary or desirable, or as the Commissioner of Banks may require.

(2)        The merger agreement together with copies of the minutes of the meetings of the respective boards of directors verified by the secretaries of the respective savings banks shall be submitted to the Commissioner of Banks, who shall cause a careful investigation and examination to be made of the affairs of the savings banks proposing to merge, including a determination of their respective assets and liabilities. Each savings bank that is investigated and examined shall pay the cost and expense for the examination. If, as a result of the investigation, the Commissioner of Banks concludes that the members or stockholders of each of the savings banks proposing to merge will be benefited by the merger, the Commissioner of Banks shall, in writing, approve the merger. If the Commissioner of Banks deems that the proposed merger will not be in the interest of all members or stockholders of the savings banks so merging, the Commissioner of Banks shall, in writing, disapprove the merger. If the Commissioner of Banks approves the merger agreement, then it shall be submitted, within 45 days after notice to the savings banks of the approval, to the members or stockholders of each savings bank, as provided in subdivision (3) of this section. The savings bank may appeal the disapproval of the merger to the Commission.

(3)        A special meeting of the members or stockholders of each of the savings banks shall be held separately upon notice of not less than 20 days to members or stockholders of each savings bank. The notice of meeting shall specify the time, place, and purpose of such meeting. Notice shall be given to members of each mutual savings bank in accordance with the methods specified in its charter and bylaws and by one or more of the following methods: (i) personal service or (ii) postage prepaid mail to the last address of each member appearing upon the records of the savings bank. Provided; however, with respect to a merger of two mutual savings banks, as an alternative to the methods of notice specified above, the mutual savings bank which is to be the surviving savings bank of the proposed merger may provide the notice of meeting by publication of notice at least once a week for four consecutive weeks in one or more newspapers in general circulation in the county or counties in which the savings bank has its principal and any branch offices. Notice shall be given to stockholders of each stock‑owned savings bank in accordance with the method specified for a meeting of stockholders in its charter and bylaws. The secretary or other officer of each savings bank shall make proof by certification at such meeting of the due service of the notice or call for said meeting.

(4)        At separate meetings of the members or stockholders of the respective savings banks, the members or stockholders may adopt, by an affirmative vote of a majority of the votes or shares present, in person or by proxy, a resolution to merge into a single savings bank upon the terms of the merger agreement as shall have been agreed upon by the directors of the respective savings banks and as approved by the Commissioner of Banks. Upon the adoption of the resolution, a copy of the minutes of the proceedings of the meetings of the members or stockholders of the respective savings banks, certified by an appropriate officer of the merging savings banks, shall be filed in the office of the Commissioner of Banks. Within 15 days after the receipt of a certified copy of the minutes of the meetings, the Commissioner of Banks shall either approve or disapprove the proceedings for compliance with this section. If the Commissioner of Banks approves the proceedings, the Commissioner of Banks shall issue a certificate of approval of the merger. The certificate shall be filed and recorded in the office of the Secretary of State. When the certificate is so filed, the merger agreement shall take effect according to its terms and is binding upon all the members or stockholders of the savings banks merging, and it is deemed to be the act of merger of the constituent savings banks under the laws of this State, and the certificate or certified copy thereof is evidence of the agreement and act of merger of the savings banks and the observance and performance of all acts and conditions necessary to have been observed and performed precedent to the merger. Within 60 days after its receipt from the Secretary of State, the certified copy of the certificate shall be filed with the register of deeds of the county or counties in which the respective savings banks so merged have recorded their original certificates of incorporation. Failure to so file shall subject the savings bank to only a penalty of one hundred dollars ($100.00) to be collected by the Secretary of State. If the Commissioner of Banks disapproves the proceedings, the Commissioner of Banks shall issue a written statement of the reasons for the disapproval and notify the savings banks to that effect. The savings banks may appeal the disapproval to the Commission.

(5)        Upon the merger of any savings bank, as above provided, into another:

a.         Its corporate existence is merged into that of the receiving savings bank; and all its right, title, interest in and to all property of whatsoever kind, whether real, personal or mixed, and things in action, and every right, privilege, interest or asset of any conceivable value or benefit then existing belonging or pertaining to it, or which would inure to it under an unmerged existence, shall immediately by act of law and without any conveyance or transfer, and without any further act or deed, be vested in and become the property of the receiving savings bank, which shall have, hold, and enjoy the same in its own right as fully and to the same extent as if the same were possessed, held, or enjoyed by the savings banks so merged; and the receiving savings bank shall absorb fully and completely the savings bank or banks so merged.

b.         Its rights, liabilities, obligations, and relations to any person shall remain unchanged and the savings bank into which it has been merged shall, by the merger, succeed to all the relations, obligations, and liabilities as though it had itself assumed or incurred the same. No obligation or liability of a member, customer, or stockholder in a savings bank that is a party to the merger shall be affected by the merger, but obligations and liabilities shall continue as they existed before the merger, unless otherwise provided in the merger agreement.

c.         A pending action or other judicial proceeding to which a savings bank that is so merged is a party, is not deemed to have abated or to have discontinued by reason of the merger, but may be prosecuted to final judgment, order, or decree in the same manner as if the merger had not been made; or the receiving savings bank may be substituted as a party to the action or proceeding, and any judgment, order, or decree may be rendered for or against it that might have been rendered for or against the other savings bank if the merger had not occurred.

(6)        Notwithstanding any other provision of this section, the Commissioner of Banks may waive any or all of the foregoing requirements upon finding that waiver would be in the best interest of the members or stockholders of the merging savings banks. (1991, c. 680, s. 1; 1995, c. 479, s. 5; 2001‑193, s. 16.)



§ 54C-36. Simultaneous conversion/merger.

§ 54C‑36.  Simultaneous conversion/merger.

(a)        The Commissioner of Banks shall not approve any application for the conversion of a savings bank from mutual to stock form and its simultaneous (i) merger into a stock‑owned savings institution or bank or (ii) acquisition by an operating financial institution holding company except as authorized in subsection (b) of this section. As used in this section, "simultaneous conversion/merger" shall mean a transaction in which the members of a mutual savings bank proposing to convert to stock form are offered the opportunity to purchase (i) stock in the savings institution or bank into which it will be merged or (ii) stock in the holding company by which it will be acquired.

(b)        The Commissioner of Banks shall approve a plan of simultaneous conversion/merger only if:

(1)        The transaction is proposed to address supervisory concerns of the Commissioner of Banks as to the safety and soundness of the mutual savings bank; or

(2)        The mutual savings bank:

a.         Operates in a local market area in which long‑term trends make reasonable growth, continued profitability, and safe and sound operation appear unlikely;

b.         Furnishes evidence concerning its asset size, capital to assets ratio, and other factors, which may include a cost/benefit analysis, satisfactory to the Commissioner of Banks that a simultaneous conversion/merger is more likely than remaining independent, merging with a mutual institution, converting to stock ownership, or other alternatives available to the savings bank to result in deposit, credit, and other financial services being provided within the local community safely and soundly on a long‑term basis; and

c.         Furnishes evidence satisfactory to the Commissioner of Banks that no director, officer, or other person associated with the parties to the proposed transaction will receive benefits as a result of the simultaneous conversion/merger which in the aggregate exceed those permitted under the federal regulations governing similar transactions.

(c)        The Commissioner of Banks may adopt rules to govern simultaneous conversion/mergers, which rules shall contain restrictions or limitations which equal or exceed the limitations or restrictions contained in the rules of federal regulatory agencies governing similar transactions. No plan of a simultaneous conversion/merger shall be approved by the Commissioner of Banks unless it includes notification by first class mail to the members of the savings bank to be acquired explaining the plan including economic benefits or incentives to be received by officers and directors of the association, if any. Shares of stock in the acquiring entity purchased at a discount or otherwise by members of the savings bank as part of the simultaneous conversion/merger shall be without limitation on subsequent sales by such members: provided, however, rules adopted by the Commissioner of Banks may place limitations of the sale of such stock purchased by officers and directors of the savings bank. (1991, c. 680, s. 1; 1995, c. 479, s. 6; 2001‑193, s. 16.)



§ 54C-37. Merger of mutual and stock savings banks.

§ 54C‑37.  Merger of mutual and stock savings banks.

Any two or more savings banks, when one or more is mutually owned and one or more is stock owned, may merge to form either a mutual or stock savings bank in separate conversion‑merger proceedings or in simultaneous conversion‑merger proceedings. (1991, c. 680, s. 1.)



§ 54C-38. Simultaneous merger and conversion.

§ 54C‑38.  Simultaneous merger and conversion.

Any combination of associations and State savings banks may merge to form either an association or a State savings bank. (1991, c. 680, s. 1.)



§ 54C-39. Merger of federal charters with State savings banks.

§ 54C‑39.  Merger of federal charters with State savings banks.

Any two or more depository institutions, when one or more is a State savings bank and one or more is a federal depository institution operating in North Carolina, may merge under either a State savings bank charter or a federal charter. (1991, c. 680, s. 1.)



§ 54C-40. Merger of savings banks with banks and associations.

§ 54C‑40.  Merger of savings banks with banks and associations.

(a)        A State savings bank, upon a majority vote of its board of directors, may apply to the Commissioner of Banks for permission to merge with any bank, as defined in G.S. 53‑1, or any association, as defined in G.S. 54B‑4.

(b)        The State savings bank shall submit a plan of merger as a part of the application to the Commissioner of Banks. The Commissioner of Banks may recommend approval of the plan of merger with or without amendment.

If the Commissioner of Banks approves the plan, then the plan shall be submitted to the stockholders or members as provided in subsection (c) of this section. If the Commissioner of Banks refuses to approve the plan, the Commissioner of Banks shall state the objections in writing and give the merging savings bank an opportunity to amend the plan to obviate the objections or to appeal the Commissioner of Banks' decision to the Commission.

(c)        After lawful notice to the stockholders or members of the savings bank and full and fair disclosure, the substance of the plan shall be approved by a majority of the total votes that stockholders or members of the savings bank are eligible and entitled to cast. The vote by the stockholders or members may be in person or by proxy. Following the vote of the stockholders or members, the results of the vote certified by an appropriate officer of the savings bank shall be filed with the Commissioner of Banks. The Commissioner of Banks shall then either approve or disapprove the requested merger.

(d)        A merger between a mutual savings bank and a mutual savings and loan association shall be conducted in accordance with the provisions of G.S. 54C‑35. (1991, c. 680, s. 1; 1995, c. 479, s. 7; 2001‑193, s. 16.)



§ 54C-41. Voluntary dissolution by directors.

§ 54C‑41.  Voluntary dissolution by directors.

A State savings bank may be voluntarily dissolved by a majority vote of the board of directors when substantially all of the assets have been sold for the purpose of terminating the business of the savings bank or as provided in G.S. 55‑14‑01 and when a certificate of dissolution is recorded in the manner required by this Chapter for the recording of certificates of incorporation. (1991, c. 680, s. 1.)



§ 54C-42. Voluntary dissolution by stockholders or members.

§ 54C‑42.  Voluntary dissolution by stockholders or members.

At any annual or special meeting called for the purpose of dissolution, a savings bank may, by an affirmative vote, in person or by proxy, of at least two‑thirds of the total number of shares or votes that all members or stockholders of the association are entitled to cast, resolve to dissolve and liquidate the savings bank and adopt a plan of voluntary dissolution. Upon adoption of the resolution and plan of voluntary dissolution, the members or stockholders shall proceed to elect not more than three liquidators who shall post bond as required by the Commissioner of Banks. The liquidators shall have full power to execute the plan; and the procedure thereafter shall be as follows:

(1)        A copy of the resolution, certified by an appropriate officer of the savings bank, together with the minutes of the meeting of members or stockholders, the plan of liquidation, and an itemized statement of the savings bank's assets and liabilities, sworn to by a majority of its board of directors, shall be filed with the Commissioner of Banks. The minutes of the meeting of members or stockholders shall be certified by an appropriate officer of the association, and shall set forth the notice given, the time of mailing thereof, the vote on the resolution, the total number of shares or votes that all members of the savings bank were entitled to cast thereon, and the names of the liquidators elected.

(2)        If the Commissioner of Banks finds that the proceedings are in accordance with this Chapter, and that the plan of liquidation is not unfair to any person affected, the Commissioner of Banks shall attach a certificate of approval to the plan and shall forward one copy to the liquidators and one copy to the savings bank's federal deposit account insurance corporation. Once the Commissioner of Banks has approved the resolution and the plan of liquidation, it shall thereafter be unlawful for the savings bank to accept any additional deposit accounts or additions to deposit accounts or make any additional loans, but all its income and receipts in excess of actual expenses of liquidation of the savings bank shall be applied to the discharge of its liabilities.

(3)        The liquidating savings bank shall pay a reasonable compensation, subject to the approval of the Commissioner of Banks, to the appointed liquidator.

(4)        The plan becomes effective upon the recording of the Commissioner of Banks' certificate of approval in the manner required by this Chapter for the recording of the certificate of incorporation.

(5)        The liquidation of the savings bank is subject to the supervision and examination of the Commissioner of Banks. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-43. Reports of voluntary dissolution.

§ 54C‑43.  Reports of voluntary dissolution.

Upon completion of liquidation, the liquidator shall file with the Commissioner of Banks a final report and accounting of the liquidation. The Commissioner of Banks' approval of the report shall operate as a complete and final discharge of the liquidator, the board of directors, and each member or stockholder in connection with the liquidation of the savings bank. Upon approval of the report, the Commissioner of Banks shall issue a certificate of dissolution of the savings bank and shall record same in the manner required by this Chapter for the recording of certificates of incorporation. The dissolution is effective upon the recording of the certificates of incorporation. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-44. Stock dividends.

§ 54C‑44.  Stock dividends.

No dividend on stock shall be paid unless the savings bank has the prior written approval of the Commissioner of Banks, except as provided in any rules that the Commissioner of Banks may adopt. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-45. Supervisory mergers, consolidations, conversions, and combination mergers and conversions.

§ 54C‑45.  Supervisory mergers, consolidations, conversions, and combination mergers and conversions.

Notwithstanding any other provision of this Chapter, in order to protect the public, including members, depositors, and stockholders of a State savings bank, the Commissioner of Banks, upon making a finding that a State savings bank is unable to operate in a safe and sound manner, may authorize or require a short form merger, consolidation, conversion, or combination merger and conversion of the State savings bank, or any other transaction, as to which the finding is made. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-46. Interim savings banks.

§ 54C‑46.  Interim savings banks.

(a)        Article 2 of this Chapter shall not apply to applications for permission to organize an interim State savings bank so long as the application is approved by the Commissioner of Banks.

(b)        Preliminary approval of an application for permission to organize an interim State savings bank is conditional upon the Commissioner of Banks' approval of an application to merge the interim savings bank and an existing stock savings bank or on the Commissioner of Banks' approval of any other transaction. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-47. Conversion to bank.

§ 54C‑47.  Conversion to bank.

(a)        A State savings bank, upon a majority vote of its board of directors, may apply to the Commissioner of Banks for permission to convert to a bank, as defined under G.S. 53‑1(1), or to a national bank or other form of depository institution and for certification of appropriate amendments to its certificate of incorporation to effect the change. Upon receipt of an application to so convert, the Commissioner of Banks shall examine all facts connected with the conversion, including receipt of approval of the converting institution's plan of conversion by other federal or state regulatory agencies having jurisdiction over the institution upon completion of its conversion. The depository institution applying for permission to convert shall pay all the expenses and costs of examination.

(b)        The converting depository institution shall submit a plan of conversion as a part of the application to the Commissioner of Banks. The Commissioner of Banks may approve it with or without amendment. If the Commissioner of Banks approves the plan, then the plan shall be submitted to the members or stockholders as provided in subsection (c) of this section. If the Commissioner of Banks refuses to approve the plan, the Commissioner of Banks' objections shall be stated in writing and the converting depository institution shall be given an opportunity to amend its plan to obviate the objections or to appeal the Commissioner of Banks' decision to the Commission.

(c)        After lawful notice to the members or stockholders of the converting depository institution and full and fair disclosure, the substance of the plan shall be approved by the members or the shareholders at a duly called and properly convened meeting of the members or shareholders. Following the meeting of the members or shareholders, the results of the vote certified by an appropriate officer of the converting depository institution shall be filed with the Commissioner of Banks. The Commissioner of Banks shall then either approve or disapprove the requested conversion to a bank, national bank, or other form of depository institution. After approval of the conversion, the Commissioner of Banks shall supervise and monitor the conversion process and shall ensure that the conversion is conducted lawfully and under the approved plan of conversion. (1993, c. 163, s. 6; 2001‑193, s. 16.)



§§ 54C-48 through 54C-51. Reserved for future codification purposes.

§§ 54C‑48 through 54C‑51.  Reserved for future codification purposes.



§ 54C-52. Supervision.

Article 4.

Supervision.

§ 54C‑52.  Supervision.

(a)        The Commissioner of Banks shall perform the duties and exercise the powers as to savings banks organized or operated under this Chapter, except as otherwise provided herein.

(b)        The Commission may review, approve, disapprove, or modify any action taken by the Commissioner of Banks in the exercise of the powers, duties, and functions granted to the Commissioner of Banks by this Chapter. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-53. Power of Commissioner of Banks to adopt rules and definitions; reproduction of records.

§ 54C‑53.  Power of Commissioner of Banks to adopt rules and definitions; reproduction of records.

(a)        The Commissioner of Banks shall adopt rules, definitions, and forms as may be necessary for the supervision and regulation of savings banks and for the protection of the public investing in savings banks.

(b)        Without limiting the generality of subsection (a) of this section, the Commissioner of Banks may adopt rules, definitions, and forms with respect to the following:

(1)        Reserve requirements;

(2)        Stock ownership and dividends;

(3)        Stock transfers;

(4)        Original incorporators, stockholders, directors, officers, and employees of a savings bank;

(5)        Bylaws;

(6)        The operation of savings banks;

(7)        Deposit accounts, bonus plans, and contracts for savings programs;

(8)        Loans and loan expenses;

(9)        Investments and resource management;

(10)      Forms of proxies, holders of proxies, and proxy solicitations;

(11)      Types of financial records to be maintained by savings banks;

(12)      Retention periods of various financial records;

(13)      Internal control procedures of savings banks;

(14)      Conduct and management of savings banks;

(15)      Chartering and branching;

(16)      Liquidations, dissolutions, and receiverships;

(17)      Mergers, consolidations, conversions, and combination mergers and conversions;

(18)      Interim savings banks;

(19)      Reports that may be required by the Commissioner of Banks;

(20)      Conflicts of interest;

(21)      Service corporations; and

(22)      Subsidiary savings banks and holding companies, including the rights of members, levels of investment in the subsidiaries, and stock sales.

(c)        A savings bank may cause any or all of its records to be recorded, copied, or reproduced by any photographic, photostatic, or miniature photographic process that correctly, accurately, permanently copies, reproduces, or forms a medium for copying or reproducing the original record on a film or other durable material.

(d)        A photographic, photostatic, or miniature photographic copy or reproduction is deemed to be an original record in all courts and administrative agencies for the purpose of its admissibility in evidence. A facsimile, exemplification or certified copy of any photographic copy or reproduction is deemed to be a facsimile, exemplification, or certified copy of the original record for all purposes.

(e)        This section, with reference to the retention and disposition of records, shall apply to any federal savings bank operating in North Carolina unless in conflict with regulations prescribed by its federal regulatory authority. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-54. Examinations by Commissioner of Banks; report.

§ 54C‑54.  Examinations by Commissioner of Banks; report.

(a)        It is the Commissioner of Banks' duty, if at any time the Commissioner of Banks deems it prudent, to examine and investigate everything relating to the business of a State savings bank or a holding company thereof, and to appoint a suitable and competent person to make the investigation. The investigator shall file with the Commissioner of Banks a full report of the findings in the case, including any violation of law or any unauthorized or unsafe practices of the savings bank disclosed by the examination.

(b)        The Commissioner of Banks shall furnish a copy of the report to the savings bank examined and may, upon request, furnish a copy of, or excerpts from, the report to the insurer of accounts.

(c)        No savings bank may willfully delay or willfully obstruct an examination in any fashion. A person failing to comply with this subsection is guilty of a Class 1 misdemeanor.

(d)        No person who possesses or controls any books, accounts, or papers of any State savings bank shall refuse to exhibit same to the Commissioner of Banks or the Commissioner of Banks' agent on demand, or shall knowingly or willingly make any false statement in regard to the same. A person failing to comply with this subsection is guilty of a Class 1 misdemeanor. (1991, c. 680, s. 1; 1993, c. 539, ss. 435, 436; 1994, Ex. Sess., c. 24, s. 14(c); 2001‑193, s. 16.)



§ 54C-55. Supervision and examination fees authorized; use of funds collected under Chapter.

§ 54C‑55.  Supervision and examination fees authorized; use of funds collected under Chapter.

(a)        Every State savings bank, including savings banks in process of voluntary liquidation, or a holding company thereof, shall pay into the office of the Commissioner of Banks each July a supervisory fee. Examination fees shall be paid promptly upon an association's receipt of the examination billing. The Commissioner of Banks, subject to the advice and consent of the Commission, shall, on or before June 1 of each year:

(1)        Determine and fix the scale of supervisory and examination fees to be assessed and collected during the next fiscal year; and

(2)        Determine and fix the amount of the fee and set the fee collection schedule for the fees to be assessed to and collected from applicants to defray the cost of processing their charter, branch, merger, conversion, holding company acquisition, and name change applications.

(b)        All funds and revenue collected by the Division under this section and all other sections of this Chapter that authorize the collection of fees and other funds shall be deposited with the State Treasurer and expended under the terms of the Executive Budget Act, solely to defray expenses incurred by the office of the Commissioner of Banks in carrying out its supervisory and auditing functions.

(c)        Notwithstanding subsections (a) and (b) of this section, whenever the Commissioner of Banks under G.S. 54C‑54 appoints a suitable and competent person, other than a person employed by the Commissioner of Banks' office, to make an examination and investigation of the business of a State savings bank, the savings bank shall pay all costs and expenses relative to the examination and investigation. (1991, c. 680, s. 1; 1998‑215, s. 38(b); 2001‑193, s. 16.)



§ 54C-56. Prolonged audit, examination, or revaluation; payment of costs.

§ 54C‑56.  Prolonged audit, examination, or revaluation; payment of costs.

(a)        If, in the opinion of the Commissioner of Banks, an examination conducted under G.S. 54C‑55 fails to disclose the complete financial condition of a savings bank, the Commissioner of Banks may in order to ascertain its complete financial condition:

(1)        Make an extended audit or examination of the savings bank or cause an audit or examination to be made by an independent auditor; and

(2)        Make an extended revaluation of any of the assets or liabilities of the savings bank or cause an independent appraiser to make a revaluation.

(b)        The Commissioner of Banks shall collect from the savings bank a reasonable sum for actual or necessary expenses of an audit, examination, or revaluation. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-57. Commissioner of Banks to have right of access to books and records of the savings bank; right to issue subpoenas, administer oaths, examine witnesses.

§ 54C‑57.  Commissioner of Banks to have right of access to books and records of the savings bank; right to issue subpoenas, administer oaths, examine witnesses.

(a)        The Commissioner of Banks and the Commissioner of Banks' agents:

(1)        Shall have free access to all books and records of a savings bank, or a service corporation or holding company thereof, that relate to its business, and the books and records kept by an officer, agent, or employee relating to or upon which any record is kept;

(2)        May subpoena witnesses and administer oaths or affirmations in the examination of any director, officer, agent, or employee of a savings bank, or a service corporation or holding company thereof or of any other person in relation to its affairs, transactions, and conditions;

(3)        May require the production of records, books, papers, contracts, and other documents; and

(4)        May order that improper entries be corrected on the books and records of a savings bank.

(b)        The Commissioner of Banks may issue subpoenas duces tecum.

(c)        If a person fails to comply with a subpoena so issued or a party or witness refuses to testify on any matters, a court of competent jurisdiction, on the application of the Commissioner of Banks, shall compel compliance by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the court or a refusal to testify in the court. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-58. Test appraisals of collateral for loans; expense paid.

§ 54C‑58.  Test appraisals of collateral for loans; expense paid.

(a)        The Commissioner of Banks may direct the making of test appraisals of real estate and other collateral securing loans made by savings banks doing business in this State, employ competent appraisers, or prescribe a list from which competent appraisers may be selected, for the making of these appraisals by the Commissioner of Banks, and any and all other acts incident to the making of test appraisals.

(b)        In lieu of causing an appraisal to be made, the Commissioner of Banks may accept an appraisal caused to be made by the insurer of accounts.

(c)        The expense and cost of test appraisals made under this section shall be defrayed by the savings bank subjected to the test appraisals, and each savings bank doing business in this State shall pay all reasonable costs and expenses of the test appraisals when it is directed. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-59. Relationship of savings banks with the Savings Institutions Division.

§ 54C‑59.  Relationship of savings banks with the Savings Institutions Division.

(a)        Except as provided by subsection (b) of this section, a savings bank or any director, officer, employee, or representative thereof shall not grant or give to any employee of the Savings Institutions Division or to their spouses, any loan or gratuity, directly or indirectly.

(b)        No employee of the Savings Institutions Division shall:

(1)        Hold an office or position in any State savings bank or exercise any right to vote on any State savings bank matter by reason of being a member of the savings bank;

(2)        Be interested, directly or indirectly, in any savings bank organized under the laws of this State; or

(3)        Undertake any indebtedness as a borrower, directly or indirectly, or act as endorser, surety, or guarantor, or sell or otherwise dispose of any loan or investment to any savings bank organized under the laws of this State.

(c)        Notwithstanding subsection (b) of this section, any employee of the Savings Institutions Division may be a deposit account holder and receive earnings on a deposit account.

(d)        Any employee of the Savings Institutions Division shall dispose of any right or interest in a savings bank, held either directly or indirectly, that is prohibited under subsection (b) of this section, within 60 days after the date of the employee's appointment or employment. If any employee of the Division is indebted as borrower, directly or indirectly, or is an endorser, surety, or guarantor on a note, at the time of appointment or employment, the employee may continue in that capacity until the loan is paid off.

(e)        If any employee of the Savings Institutions Division has a loan or other note acquired by a State savings bank through the secondary market, the employee may continue with the debt until the loan or note is paid off. (1991, c. 680, s. 1; 2001‑193, s. 9.)



§ 54C-60. Confidential information.

§ 54C‑60.  Confidential information.

(a)        The following records or information of the Commission, the Commissioner of Banks, or the agent of either shall be confidential and shall not be disclosed:

(1)        Information obtained or compiled in preparation of or anticipation of, or during an examination, audit, or investigation of any association;

(2)        Information reflecting the specific collateral given by a named borrower, the specific amount of stock owned by a named stockholder, any stockholder list supplied to the Commissioner of Banks under G.S. 54C‑22, or specific deposit accounts held by a named member or customer;

(3)        Information obtained, prepared, or compiled during or as a result of an examination, audit, or investigation of any savings bank by an agency of the United States, if the records would be confidential under federal law or regulation;

(4)        Information and reports submitted by savings banks to federal regulatory agencies, if the records or information would be confidential under federal law or regulation;

(5)        Information and records regarding complaints from the public received by the Division that concern savings banks when the complaint would or could result in an investigation, except to the management of those savings banks; and

(6)        Any other letters, reports, memoranda, recordings, charts or other documents or records that would disclose any information of which disclosure is prohibited in this subsection.

(b)        A court of competent jurisdiction may order the disclosure of specific information.

(c)        The information contained in an application is deemed to be public information. Disclosure shall not extend to the financial statement of the incorporators nor to any further information deemed by the Commissioner of Banks to be confidential.

(d)        Nothing in this section shall prevent the exchange of information relating to savings banks and the business thereof with the representatives of the agencies of this State, other states, or of the United States, or with reserve or insuring agencies for savings banks. The private business and affairs of an individual or company shall not be disclosed by any person employed by the Division, any member of the Commission, or by any person with whom information is exchanged under the authority of this subsection.

(e)        An official or employee of this State violating this section is liable to any person injured by disclosure of the confidential information for all damages sustained thereby. Penalties provided are not exclusive of other penalties. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-60.1. Confidential records.

§ 54C‑60.1.  Confidential records.

(a)        As used in this section:

(1)        "Compliance review committee" means:

a.         An audit, loan review, or compliance committee appointed by the board of directors of a savings bank or any other person to the extent the person acts at the direction of or reports to a compliance review committee; and

b.         Whose functions are to audit, evaluate, report, or determine compliance with any of the following:

1.         Loan underwriting standards;

2.         Asset quality;

3.         Financial reporting to federal or State regulatory agencies;

4.         Adherence to the savings bank's investment, lending, accounting, ethical, and financial standards; or

5.         Compliance with federal or State statutory requirements.

(2)        "Compliance review documents" means documents prepared for or created by a compliance review committee.

(3)        "Loan review committee" means a person or group of persons who, on behalf of a savings bank, reviews assets, including loans held by the savings bank, for the purpose of assessing the credit quality of the loans or the loan application process, compliance with the savings bank's investment and loan policies, and compliance with applicable laws and regulations.

(4)        "Person" means an individual, group of individuals, board, committee, partnership, firm, association, corporation, or other entity.

(b)        Savings banks chartered under the laws of North Carolina or of the United States shall maintain complete records of compliance review documents, and the documents shall be available for examination by any federal or State savings bank regulatory agency having supervisory jurisdiction. Notwithstanding Chapter 132 of the General Statutes, compliance review documents in the custody of a savings bank or regulatory agency are confidential, are not open for public inspection, and are not discoverable or admissible in evidence in a civil action against a savings bank, its directors, officers, or employees, unless the court finds that the interests of justice require that the documents be discoverable or admissible in evidence. (1995, c. 408, s. 3.)



§ 54C-61. Annual license fees.

§ 54C‑61.  Annual license fees.

A state savings bank shall pay an annual license fee set by the Commissioner of Banks, subject to the advice and consent of the Commission. The license fee shall be used to defray the expenses incurred by the Division in supervising State savings banks. The Commissioner of Banks may license each State savings bank upon receipt of the license fee and filing of an application in the form prescribed by the Commissioner of Banks. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-62. Statement filed by savings bank; fees.

§ 54C‑62.  Statement filed by savings bank; fees.

A State savings bank shall file in the office of the Commissioner of Banks, on or before the first day of February in each year, in the form prescribed by the Commissioner of Banks, a statement of the business standing and financial condition of the savings bank on the preceding 31st day of December, signed and sworn to by the secretary or other officer duly authorized by the board of directors of the savings bank before a notary public. The statement shall be accompanied by a filing fee set by the Commissioner of Banks, subject to the advice and consent of the Commission. The filing fees shall be used to defray the expenses incurred by the Division in supervising State savings banks. (1991, c. 680, s. 1; 1993, c. 163, s. 3; 2001‑193, s. 16.)



§ 54C-63. Statement examined, approved, and published.

§ 54C‑63.  Statement examined, approved, and published.

It is the duty of the Commissioner of Banks to receive and thoroughly examine each annual statement required by G.S. 54C‑62, and if made in compliance with the requirements thereof, each State savings bank shall at its own expense, publish an abstract of the same in a newspaper having general circulation within each market area of the savings bank as selected by the managing officer. (1991, c. 680, s. 1; 1991 (Reg. Sess., 1992), c. 829, s. 9; 1993, c. 163, s. 4; 2001‑193, s. 16.)



§ 54C-64. Prohibited practices.

§ 54C‑64.  Prohibited practices.

A person who engages in any of the following acts or practices is guilty of a Class 1 misdemeanor:

(1)        Defamation: Making, publishing, disseminating, or circulating, directly or indirectly, or aiding, abetting, or encouraging the making, publishing, disseminating, or circulating of any oral, written, or printed statement that is false regarding the financial condition of any savings bank.

(2)        False information and advertising: Making, publishing, disseminating, circulating, or otherwise placing before the public in any publication, media, notice, pamphlet, letter, poster, or any other way, an advertisement, announcement, or statement containing any assertion, representation, or statement with respect to the savings bank business or with respect to any person in the conduct of the savings bank business that is untrue, deceptive, or misleading.

(3)        Repealed by Session Laws 1997‑241, s. 2. (1991, c. 680, s. 1; 1993, c. 539, s. 437; 1994, Ex. Sess., c. 24, s. 14(c); 1993 (Reg. Sess., 1994), c. 767, s. 22; 1997‑241, s. 2.)



§§ 54C-65 through 54C-75. Reserved for future codification purposes.

§§ 54C‑65 through 54C‑75.  Reserved for future codification purposes.



§ 54C-76. Cease and desist orders.

Article 5.

Enforcement.

§ 54C‑76.  Cease and desist orders.

(a)        If a person or savings bank is engaging in, or has engaged in, any unsafe or unsound practice or unfair and discriminatory practice in conducting the savings bank's business, or of any other law, rule, order, or condition imposed in writing by the Commissioner of Banks, the Commissioner of Banks may issue a notice of charges to the person or association. A notice of charges shall specify the acts alleged to sustain a cease and desist order, and state the time and place at which a hearing shall be held. A hearing before the Commission on the charges shall be held no earlier than seven days, and no later than 15 days after issuance of the notice. The charged institution is entitled to a further extension of seven days upon filing a request with the Commissioner of Banks. The Commissioner of Banks may also issue a notice of charges if there are reasonable grounds to believe that a person or savings bank is about to engage in any unsafe or unsound business practice, or any violation of this Chapter, or any other law, rule, or order. If, by a preponderance of the evidence, it is shown that any person or savings bank is engaged in, or has been engaged in, or is about to engage in, any unsafe or unsound business practice, or unfair and discriminatory practice or any violation of this Chapter, or any other law, rule, or order, a cease and desist order shall be issued. The Commission may issue a temporary cease and desist order to be effective for 15 days and which may be extended once for a period of 15 days.

(b)        If a person or State savings bank is engaging in, has engaged in, or is about to engage in any unsafe or unsound practice in conducting the savings bank's business, or any violation of this Chapter or of any other law, rule, order, or condition imposed in writing by the Commissioner of Banks, and the Commissioner of Banks has determined that immediate corrective action is required, the Commissioner of Banks may issue a temporary cease and desist order. A temporary cease and desist order is effective immediately upon issuance for a period of 15 days, and may be extended once for a period of 15 days. The order shall state its duration on its face and the words, "Temporary Cease and Desist Order." A hearing before the Commission shall be held within the time that the order remains effective, at which time a temporary order may be dissolved or made permanent. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-77. Civil penalties; State savings banks.

§ 54C‑77.  Civil penalties; State savings banks.

(a)        Except as otherwise provided in this Article, a savings bank that is found to have violated this Article may be ordered to pay a civil penalty of up to twenty thousand dollars ($20,000). A savings bank that is found to have violated or failed to comply with any cease and desist order issued under the authority of this Article may be ordered to pay a civil penalty of up to twenty thousand dollars ($20,000) for each day that the violation or failure to comply continues.

The clear proceeds of civil penalties provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(b)        To enforce this section, the Commissioner of Banks may assess the penalty, appear in a court of competent jurisdiction, and move the court to order payment of the penalty. Before the assessment of the penalty, the Commissioner of Banks shall hold a hearing, which shall comply with Article 3A of Chapter 150B of the General Statutes.

(c)        If the Commissioner of Banks determines that, as a result of a violation of this Article or of a failure to comply with any cease and desist order issued under the authority of this Article, a situation exists requiring immediate corrective action, the Commissioner of Banks may impose the civil penalty in this section on the savings bank without a prior hearing, and the penalty is effective as of the date of notice to the association. Imposition of the penalty may be directly appealed to the Wake County Superior Court.

(d)        Nothing in this section shall prevent anyone damaged by a State savings bank from bringing a separate cause of action in a court of competent jurisdiction. (1991, c. 680, s. 1; 1998‑215, s. 38(a); 2001‑193, s. 16.)



§ 54C-78. Civil penalties; directors, officers, and employees.

§ 54C‑78.  Civil penalties; directors, officers, and employees.

(a)        A person, whether a director, officer, or employee, who is found to have violated this Article, whether willfully or as a result of gross negligence, gross incompetency, or recklessness, may be ordered to pay a civil penalty of up to five thousand dollars ($5,000) per violation. A person who is found to have violated or failed to comply with any cease and desist order issued under the authority of this Article, may be ordered to pay a civil penalty of up to five thousand dollars ($5,000) per violation for each day that the violation or failure to comply continues. The clear proceeds of civil penalties provided for in this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(b)        To enforce this section, the Commissioner of Banks may assess the penalty, appear in a court of competent jurisdiction, and move the court to order payment of the penalty. Before the assessment of the penalty, the Commissioner of Banks shall hold a hearing, which shall comply with Article 3A of Chapter 150B of the General Statutes.

(c)        Whenever the Commissioner of Banks determines that an emergency exists that requires immediate corrective action, the Commissioner of Banks, either before or after instituting any other action or proceeding authorized by this Article, may request the Attorney General to institute a civil action in a court of competent jurisdiction, in the name of the State upon the relation of the Commissioner of Banks seeking injunctive relief to restrain or enjoin the violation or threatened violation of this Article and for any other and further relief as the court may deem proper. Instituting an action for injunctive relief shall not relieve any party to the proceedings from any civil or criminal penalty prescribed for violation of this Article.

(d)        Nothing in this section shall prevent anyone damaged by a director, officer, or employee of a State savings bank from bringing a separate cause of action in a court of competent jurisdiction. (1991, c. 680, s. 1; 1991 (Reg. Sess., 1992), c. 829, s. 10; 1998‑215, s. 39; 2001‑193, s. 16.)



§ 54C-79. Criminal penalties.

§ 54C‑79.  Criminal penalties.

(a)        This section shall in no event extend to persons who are found to have acted only with gross negligence, simple negligence, recklessness, or incompetence.

(b)        In addition to any of the other penalties or remedies provided by this Article, the following are deemed to be Class 1 misdemeanors:

(1)        The willful or knowing violation of this Article by any employee of the Division.

(2)        The willful or knowing violation of a cease and desist order that has become final in that no further administrative or judicial appeal is available.

(c)        In addition to any of the other penalties or remedies provided by this Article, the willful omission, making, or concurrence in making or publishing a written report, exhibit, or entry in a financial statement on the books of the association, which contains a material statement known to be false is deemed to be a Class 1 misdemeanor. For purposes of this section, "material" shall mean "so substantial and important as to influence a reasonable and prudent businessman or investor."

(d)        The Commissioner of Banks may enforce this section in a court of competent jurisdiction. (1991, c. 680, s. 1; 1993, c. 539, s. 438; 1994, Ex. Sess., c. 24, s. 14(c); 2001‑193, s. 16.)



§ 54C-80. Primary jurisdiction.

§ 54C‑80.  Primary jurisdiction.

Whenever an agency of the United States government defers to the Commissioner of Banks, or notifies the Commissioner of Banks of pending action against a savings bank chartered by this State, or fails to exercise its authority over any State or federally chartered savings bank doing business in this State, the Commissioner of Banks may exercise jurisdiction over the savings bank. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-81. Supervisory control.

§ 54C‑81.  Supervisory control.

(a)        Whenever the Commissioner of Banks determines that a savings bank is conducting its business in an unsafe or unsound manner or in any fashion that threatens the financial integrity or sound operation of the savings bank, the Commissioner of Banks may serve a notice of charges on the savings bank, requiring it to show cause why it should not be placed under supervisory control. The notice of charges shall specify the grounds for supervisory control, and set the time and place for a hearing. A hearing before the Commission shall be held within 15 days after issuance of the notice of charges, and shall comply with Article 3A of Chapter 150B of the General Statutes.

(b)        If, after the hearing provided in subsection (a) of this section, the Commission determines that supervisory control of the savings bank is necessary to protect the savings bank's members, customers, stockholders, or creditors, or the general public, the Commissioner of Banks shall issue an order taking supervisory control of the savings bank. An appeal may be filed in the Wake County Superior Court.

(c)        If the order taking supervisory control becomes final, the Commissioner of Banks may appoint an agent to supervise and monitor the operations of the savings bank during the period of supervisory control. During the period of supervisory control, the savings bank shall act in accordance with any instructions and directions as may be given by the Commissioner of Banks, directly or through a supervisory agent, and shall not act or fail to act except when to do so would violate an outstanding cease and desist order.

(d)        Within 180 days of the date the order taking supervisory control becomes final, the Commissioner of Banks shall issue an order approving a plan for the termination of supervisory control. The plan may provide for:

(1)        The issuance by the savings bank of capital stock;

(2)        The appointment of one or more officers, one or more directors, or one or more officers and directors;

(3)        The reorganization, merger, or consolidation of the savings bank; and

(4)        The dissolution and liquidation of the savings bank.

The order approving the plan shall not take effect for 30 days during which time period an appeal may be filed in the Wake County Superior Court.

(e)        The costs incident to this proceeding shall be paid by the savings bank, provided the costs are found to be reasonable.

(f)         For the purposes of this section, an order is deemed final if:

(1)        No appeal is filed within the specific time allowed for the appeal, or

(2)        After all judicial appeals are exhausted. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-82. Removal of directors, officers, and employees.

§ 54C‑82.  Removal of directors, officers, and employees.

(a)        If, in the Commissioner of Banks' opinion, one or more directors, officers, or employees of a savings bank has participated in or consented to any violation of this Chapter, or any other law, rule, or order, or any unsafe or unsound business practice in the operation of any savings bank; or any insider loan not specifically authorized by or under this Chapter; or any repeated violation of or failure to comply with any savings bank's bylaws, the Commissioner of Banks may serve a written notice of charges upon the director, officer, and employee in question, and the savings bank, stating the Commissioner of Banks' intent to remove the director, officer, or employee. The notice shall specify the conduct and place for the hearing before the Commission to be held. A hearing shall be held no earlier than 15 days and no later than 30 days after the notice of charges is served, and it shall comply with Article 3A of Chapter 150B of the General Statutes. If, after the hearing, the Commission determines that the charges asserted have been proven by a preponderance of the evidence, the Commissioner of Banks may issue an order removing the director, officer, or employee in question. The order is effective upon issuance and may include the entire board of directors or all of the officers of the savings bank.

(b)        If it is determined that a director, officer, or employee of a savings bank has knowingly participated in or consented to any violation of this Chapter, or any other law, rule, or order, or engaged in any unsafe or unsound business practice in the operation of any savings bank, or any repeated violation of or failure to comply with any savings bank's bylaws, and that as a result, a situation exists requiring immediate corrective action, the Commissioner of Banks may issue an order temporarily removing the person pending a hearing. The order shall state its duration on its face and the words, "Temporary Order of Removal," and is effective upon issuance, for a period of 15 days, and may be extended once for a period of 15 days. A hearing shall be held within 10 days of the expiration of a temporary order, or any extension thereof, at which time a temporary order may be dissolved or converted to a permanent order.

(c)        Any removal under subsections (a) or (b) of this section is effective in all respects as if the removal had been made by the board of directors and the members or the stockholders of the savings bank in question.

(d)        Without the prior written approval of the Commissioner of Banks, no director, officer, or employee permanently removed under this section shall be eligible to be elected, reelected, or appointed to any position as a director, officer, or employee of that savings bank, nor shall that director, officer, or employee be eligible to be elected to or retain a position as a director, officer, or employee of any other State savings bank. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-83. Involuntary liquidation.

§ 54C‑83.  Involuntary liquidation.

(a)        The Commissioner of Banks, with prior approval of the Commission, may take custody of the books, records, and assets of every kind and character of any savings bank organized and operated under this Chapter for any of the purposes enumerated in this section, if it reasonably appears from examinations or from reports made to the Commissioner of Banks that:

(1)        The directors, officers, or liquidators have neglected, failed, or refused to take action that the Commissioner of Banks may deem necessary for the protection of the savings bank or have impeded or obstructed an examination;

(2)        The net worth of the savings bank is impaired to the extent that the realizable value of its assets is insufficient to pay in full its creditors and holders of deposit accounts;

(3)        The business of the savings bank is being conducted in a fraudulent, illegal, or unsafe manner, or that the savings bank is in an unsafe or unsound condition to transact business; for purposes of this subdivision, any savings bank that, except as authorized in writing by the Commissioner of Banks, fails to make full payment of any withdrawal when due is in an unsafe or unsound condition to transact business, notwithstanding the certificate of incorporation or the statutes or regulations with respect to payment of withdrawals in event a savings bank does not pay all withdrawals in full;

(4)        The officers, directors, or employees have assumed duties or performed acts in excess of those authorized by statute or regulation or charter, or without supplying the required bond;

(5)        The savings bank has experienced a substantial dissipation of assets or earnings due to any violation or violation of statute or regulation, or due to any unsafe or unsound practice or practices;

(6)        The savings bank is insolvent, or is in imminent danger of insolvency or has suspended its ordinary business transactions due to insufficient funds; or

(7)        The savings bank is unable to continue operations.

(b)        Unless the Commissioner of Banks finds that an emergency exists that may result in loss to members, deposit account holders, stockholders, or creditors, and that requires that the Commissioner of Banks take custody immediately, the Commissioner of Banks shall first give written notice to the directors and officers specifying the conditions criticized and allowing a reasonable time in which corrections may be made before a receiver shall be appointed as outlined in subsection (d) of this section.

(c)        The purposes for which the Commissioner of Banks may take custody of a savings bank include examination or further examination, conservation of its assets, restoration of impaired capital, and the making of any reasonable or equitable adjustment deemed necessary by the Commissioner of Banks under any plan of reorganization.

(d)        If the Commissioner of Banks, after taking custody of a savings bank, finds that one or more of the reasons for having taken custody continue to exist through the period of custody, with little or no likelihood of amelioration of the situation, then the Commissioner of Banks shall appoint as receiver or coreceiver any qualified person, firm, or corporation for the purpose of liquidation of the savings bank, which receiver shall furnish bond in form, amount, and with surety as the Commissioner of Banks may require. The Commissioner of Banks may appoint the association's deposit account insurance corporation or its nominee as the receiver, and the insuring corporation shall be permitted to serve without posting bond.

(e)        In the event the Commissioner of Banks appoints a receiver for a savings bank, the Commissioner of Banks shall mail a certified copy of the appointment order by certified mail to the address of the savings bank as it appears on the records of the Division, and to any previous receiver or other legal custodian of the savings bank, and to any court or other authority to which the previous receiver or other legal custodian is subject. Notice of the appointment may be published in a newspaper of general circulation in the county where the savings bank has its principal office.

(f)         Whenever a receiver for a savings bank is appointed under subsection (d) of this section, the savings bank may within 30 days thereafter bring an action in the Superior Court of Wake County, for an order requiring the Commissioner of Banks to remove the receiver.

(g)        The duly appointed and qualified receiver shall take possession promptly of the savings bank for which the receiver has been so appointed, in accordance with the terms of the appointment, by service of a certified copy of the Commissioner of Banks' appointment order upon the savings bank at its principal office through the officer or employee who is present and appears to be in charge. Immediately upon taking possession of the savings bank, the receiver shall take possession and title to books, records, and assets of every description of the savings bank. The receiver, by operation of law and without any conveyance or other instrument, act or deed, shall succeed to all the rights, titles, powers, and privileges of the savings bank, its members or stockholders, holders of deposit accounts, its officers and directors or any of them; and to the titles to the books, records, and assets of every description of any previous receiver or other legal custodian of the savings bank. The members, stockholders, holders of deposit accounts, officers or directors, or any of them, shall not thereafter, except as expressly provided in this section have or exercise any rights, powers or privileges or act in connection with any assets or property of any nature of the savings bank in receivership. The Commissioner of Banks, with the approval of the Commission, may at any time, direct the receiver to return the savings bank to its previous or a newly constituted management. The Commissioner of Banks may provide for a meeting or meetings of the members or stockholders for any purpose, including the election of directors or an increase in the number of directors, or both, or the election of an entire new board of directors; and may provide for a meeting or meetings of the directors for any purpose including the filling of vacancies on the board, the removal of officers and the election of new officers, or for any of these purposes. Any meeting of members or stockholders, or of directors, shall be supervised or conducted by a representative of the Commissioner of Banks.

(h)        A duly appointed and qualified receiver may:

(1)        Demand, sue for, collect, receive and take into possession all the goods and chattels, rights and credits, moneys and effects, lands and tenements, books, papers, chooses in action, bills, notes and property of every description of the savings bank;

(2)        Foreclose mortgages, deeds of trust, and other liens executed to the savings bank to the extent the savings bank would have had this right;

(3)        Institute suits for the recovery of any estate, property, damages, or demands existing in favor of the savings bank, and shall, upon the receiver's own application, be substituted as party plaintiff in the place of the savings bank in any suit or proceeding pending at the time of the receiver's appointment;

(4)        Sell, convey, and assign all the property rights and interests owned by the savings bank;

(5)        Appoint agents;

(6)        Examine and investigate papers and persons, and pass on claims as provided in the regulations as prescribed by the Commissioner of Banks;

(7)        Make and carry out agreements with the insuring corporation or with any other financial institution for the payment or assumption of the savings bank's liabilities, in whole or in part, and to sell, convey, transfer, pledge, or assign assets as security or otherwise and to make guarantees in connection therewith; and

(8)        Perform all other acts that might be done by the employees, officers, and directors.

These powers shall be continued in effect until liquidation and dissolution or until return of the savings bank to its prior or newly constituted management.

(i)         A receiver may, at any time during the receivership and before final liquidation, be removed and a replacement appointed by the Commissioner of Banks.

(j)         The Commissioner of Banks may determine that the liquidation proceedings should be discontinued. The Commissioner of Banks shall then remove the receiver and restore all the rights, powers, and privileges of its members and stockholders, customers, employees, officers, and directors, or restore these rights, powers, and privileges to its members, stockholders, and customers, and grant these rights, powers, and privileges to a newly constituted management, all as of the time of the restoration of the savings bank to its management unless another time for the restoration is specified by the Commissioner of Banks. The return of a savings bank to its management or to a newly constituted management from the possession of a receiver shall, by operation of law and without any conveyance or other instrument, act or deed, vest in the savings bank the title to all property held by the receiver in the capacity as receiver for the savings bank.

(k)        A receiver may also be appointed under the authority of G.S. 1‑502. No judge or court, however, shall appoint a receiver for any State savings bank unless five days' advance notice of the motion, petition, or application for appointment of a receiver has been given to the savings bank and to the Commissioner of Banks.

(l )        Following the appointment of a receiver, the Commissioner of Banks may request the Attorney General to institute an action in the name of the Commissioner of Banks in the superior court against the savings bank for the orderly liquidation and dissolution of the association, and for an injunction to restrain the officers, directors, and employees from continuing the operation of the savings bank.

(m)       Claims against the State association in receivership shall have the following order of priority for payment:

(1)        Costs, expenses, and debts of the savings bank incurred on or after the date of the appointment of the receiver, including compensation for the receiver.

(2)        Claims of holders of special purpose or thrift accounts.

(3)        Claims of holders of deposit accounts.

(4)        Claims of general creditors.

(5)        Claims of stockholders of a stock savings bank.

(6)        All remaining assets to members and stockholders in an amount proportionate to their holdings as of the date of the appointment of the receiver.

(n)        All claims of each class described within subsection (m) of this section shall be paid in full so long as sufficient assets remain. Members of the class for which the receiver cannot make payment in full because assets will be depleted during payment to that class shall be paid an amount proportionate to their total claims.

(o)        The Commissioner of Banks may direct the payment of claims for which no provision is made in this section, and may direct the payment of claims within a class.

(p)        When all assets of the savings bank have been fully liquidated, and all claims and expenses have been paid or settled, and the receiver has recommended a final distribution, the dissolution of the savings bank in receivership shall be accomplished in the following manner:

(1)        The receiver shall file with the Commissioner of Banks a detailed report, in a form to be prescribed by the Commissioner of Banks, of the receiver's acts and proposed final distribution, and dissolution.

(2)        Upon the Commissioner of Banks' approval of the final report of the receiver, the receiver shall provide notice and thereafter shall make the final distribution, in any manner as the Commissioner of Banks may direct.

(3)        When a final distribution has been made except as to any unclaimed funds, the receiver shall deposit the unclaimed funds with the Commissioner of Banks and shall deliver to the Commissioner of Banks all books and records of the dissolved association.

(4)        Upon completion of the foregoing procedure, and upon the joint petition of the Commissioner of Banks and receiver to the superior court, the court may find that the savings bank should be dissolved, and following publication of notice of dissolution as the court may direct, the court may enter a decree of final resolution and the savings bank shall therefore be dissolved.

(5)        Upon final dissolution of the savings bank in receivership or at any time as the receiver shall be otherwise relieved of duties, the Commissioner of Banks shall cause an audit to be conducted, during which the receiver shall be available to assist. The accounts of the receiver shall then be ruled upon by the Commissioner of Banks and Commission and if approved, the receiver shall thereupon be given a final and complete discharge and release. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-84. Judicial review.

§ 54C‑84.  Judicial review.

A person or State savings bank against whom a cease and desist order is issued or a fine is imposed may have the order or fine reviewed by a court of competent jurisdiction.  Except as otherwise provided, an appeal may be made only within 30 days of the issuance of the order or the imposition of the fine, whichever is later. (1991, c. 680, s. 1.)



§ 54C-85. Indemnity.

§ 54C‑85.  Indemnity.

No person who is fined or penalized for a violation of any criminal provision of this Article shall be reimbursed or indemnified in any fashion by the savings bank for the fine or penalty. (1991, c. 680, s. 1.)



§ 54C-86. Cumulative penalties.

§ 54C‑86.  Cumulative penalties.

All penalties, fines, and remedies provided by this Article are cumulative. (1991, c. 680, s. 1.)



§ 54C-87. Emergency limitations.

§ 54C‑87.  Emergency limitations.

The Commissioner of Banks, with the approval of the Governor, may impose a limitation upon the amounts withdrawable or payable from deposit accounts of savings banks during any specifically defined period when the limitation is in the public interest and welfare. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§§ 54C-88 through 54C-99. Reserved for future codification purposes.

§§ 54C‑88 through 54C‑99.  Reserved for future codification purposes.



§ 54C-100. Membership of a mutual association.

Article 6.

Corporate Administration.

§ 54C‑100.  Membership of a mutual association.

The membership of a mutual State savings bank shall consist of:

(1)        Those who hold deposit accounts in a savings bank, and

(2)        Those who borrow funds and those who become obligated on a loan from the savings bank, for as long as the loan remains unpaid and the borrower remains liable to the savings bank for the payment of the loan.

A person, as a matter of right or in a trust or other fiduciary capacity, or any partnership, association, corporation, political subdivision, or public or governmental unit or entity may become a member of a mutual savings bank. Members shall be possessed of voting rights and any other rights as are provided by a savings bank's certificate of incorporation and bylaws as approved by the Commissioner of Banks. Members are the owners of a mutual savings bank. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-101. Directors.

§ 54C‑101.  Directors.

(a)        The directors of a mutual savings bank shall be elected by the members at an annual meeting, held under G.S. 54C‑106, for any terms as the bylaws of the savings bank may provide. Director's terms may be classified in the certificate of incorporation.  Voting for directors by deposit account holders shall be weighted according to the total amount of deposit accounts held by the members, subject to any maximum number of votes per member which a savings bank may choose to prescribe in its bylaws.  Voting rights for borrowers shall be fully prescribed in a detailed manner in the bylaws of the savings bank.

(b)        The directors of a stock savings bank shall be elected by the stockholders at an annual meeting, held under G.S. 54C‑106, for any terms as the bylaws of the savings bank may provide.  Director's terms may be classified in the certificate of incorporation.

(c)        A director of a State savings bank shall have a significant ownership interest in the State savings bank.

(d)        A State savings bank shall have no less than five directors. (1991, c. 680, s. 1.)



§ 54C-102. Bylaws.

§ 54C‑102.  Bylaws.

The bylaws and any amendments shall be certified by the appropriate corporate official and submitted to the Commissioner of Banks for approval before they may become effective. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-103. Duties and liabilities of officers and directors to their associations.

§ 54C‑103.  Duties and liabilities of officers and directors to their associations.

Officers and directors of a State savings bank shall act in a fiduciary capacity towards the savings bank and its members or stockholders.  They shall discharge duties of their respective positions in good faith, and with that diligence and care which ordinarily prudent persons would exercise under similar circumstances in like positions. (1991, c. 680, s. 1.)



§ 54C-104. Conflicts of interest.

§ 54C‑104.  Conflicts of interest.

Each director, officer, and employee of a State savings bank has a fundamental duty to avoid placing himself in a position which creates, or which leads to or could lead to a conflict of interest or appearance of a conflict of interest having adverse effects on the interests of members, customers, or stockholders of the savings bank, soundness of the savings bank, and the purposes of this Chapter. (1991, c. 680, s. 1.)



§ 54C-105. Voting rights.

§ 54C‑105.  Voting rights.

Voting rights in the affairs of a State savings bank may be exercised by members and stockholders by voting either in person or by proxy. (1991, c. 680, s. 1.)



§ 54C-106. Annual meetings notice required.

§ 54C‑106.  Annual meetings notice required.

(a)        A savings bank shall hold an annual meeting of its members or stockholders. The annual meeting shall be held at a time and place as shall be provided in the bylaws or determined by the board of directors.

(b)        The board of directors of a mutual savings bank shall cause to be published once a week for two weeks preceding such meeting, in a newspaper of general circulation in the county where such savings bank has its principal office, a notice of the meeting, signed by the savings bank's secretary, and stating the time and place where it is to be held. In addition to the foregoing notice, a savings bank shall disseminate additional notice of any annual meeting by notice made available to all members entering the premises of any office or branch of the savings bank in the regular course of business by posting therein, in full view of the public and its members, one or more conspicuous signs or placards announcing the pending meeting, the time, date and place of the meeting and the availability of additional information. Printed matter shall be freely available to the members containing any information as may be prescribed in rules issued by the Commissioner of Banks. The additional notice shall be given at any time within the period of 60 days before and 14 days before the meeting and shall continue through the time of the meeting.

(c)        The board of directors of a stock savings bank shall cause a written or printed notice, signed by the savings bank's secretary and stating the time and place of the annual meeting, to be delivered not less than 10 days nor more than 50 days before the date of the meeting, either personally or by mail to each stockholder of record entitled to vote at the meeting. If mailed, the notice is deemed to be delivered when deposited in the United States postal service addressed to the stockholder at the address as it appears on the records of the corporation, with postage thereon prepaid. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-107. Special meetings; notice required.

§ 54C‑107.  Special meetings; notice required.

(a)        Special meetings of members or stockholders of a savings bank may be called by the president or the board of directors or by any other officers or persons as may be provided for in the charter or bylaws of the savings bank.

(b)        Notice of any special meeting of members or stockholders shall be given in the same manner as provided for annual meetings under G.S. 54C‑106. (1991, c. 680, s. 1.)



§ 54C-108. Quorum.

§ 54C‑108.  Quorum.

Unless otherwise provided in the savings bank's charter or bylaws, 50 holders of deposit accounts in a mutual savings bank or 50 stockholders or a majority of shares eligible to vote in a stock savings bank, present in person or represented by proxy, shall constitute a quorum at any annual or special meeting. (1991, c. 680, s. 1.)



§ 54C-109. Bonding.

§ 54C‑109.  Bonding.

(a)        A savings bank shall maintain a blanket indemnity bond of at least a minimum amount as prescribed by the Commissioner of Banks.

(b)        A savings bank that employs collection agents, who for any reason are not covered by the bond required in this section, shall provide for the bonding of each agent in an amount equal to at least twice the average monthly collections of the agent. The agents shall be required to make settlement with the association at least once monthly. No coverage by bond will be required of any agent that is a bank or an association insured by the Federal Deposit Insurance Corporation. The amount and form of the bonds and the sufficiency of the surety thereon shall be approved by the board of directors and the Commissioner of Banks before it is valid. A bond shall provide that its cancellation, either by the surety or by the insured, shall not become effective unless and until 30 days' notice in writing shall have been given to the Commissioner of Banks. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§§ 54C-110 through 54C-120. Reserved for future codification purposes.

§§ 54C‑110 through 54C‑120.  Reserved for future codification purposes.



§ 54C-121. Loans.

Article 7.

Loans and Investments.

§ 54C‑121.  Loans.

(a)        A savings bank may loan funds as follows:

(1)        On the security of deposit accounts, but no loan shall exceed the withdrawal value of the pledged deposit account.

(2)        On the security of real property:

a.         Of a value, determined in accordance with this Chapter and any appraisal rules as the Commissioner of Banks may adopt sufficient to provide good and ample security for the loan;

b.         With a fee simple title or a leasehold title of no less duration than 10 years beyond the maturity of the loan;

c.         With the title established by any evidence of title as is consistent with sound lending practices; and

d.         With the security interest in such real estate evidenced by an appropriate written instrument and the loan evidenced by a note, bond, or similar written instrument. A loan on the security of the whole of the beneficial interest in a land trust satisfies the requirements of this sub‑subdivision if the title to the land is held by a corporate trustee and if the real estate held in the land trust meets the other requirements of this subdivision.

(3)        For the purpose of repair, improvement, rehabilitation, furnishing, or equipment of real estate.

(4)        For the purpose of financing or refinancing an existing ownership interest, in certificates of stock, certificates of beneficial interest, or other evidence of an ownership interest in, and a proprietary lease from, a corporation, trust or partnership formed for the purpose of the cooperative ownership of real estate, secured by the assignment or transfer of the certificates or other evidence of ownership of the borrower.

(5)        For the purchase of loans that, at the time of purchase, the savings bank could make in accordance with this Chapter.

(6)        For the purchase of installment contracts for the sale of real estate, and title thereto that is subject to the contract, but in each instance only if the savings bank, at the time of purchase, could make a mortgage loan of the same amount and for the same length of time on the security of the real estate.

(7)        For the purchase of loans guaranteed or insured, wholly or in part, by the United States or any of its instrumentalities.

(8)        For secured or unsecured financing for business, corporate, personal, family, or household purposes, or for secured or unsecured loans for agricultural or commercial purposes, subject to any rules as the Commissioner of Banks may adopt.

(9)        For the purpose of mobile home financing.

(10)      For loans secured by no more that ninety percent (90%) of the cash surrender value of any life insurance policy.

(11)      For loans on any collateral that would be a legal investment if made by the savings bank under this Chapter.

(b)        Notwithstanding any provision of this Chapter to the contrary, a savings bank may make any loan that the savings bank could make if it were incorporated and operating as a federal association or as a State or national bank. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-122. Lending procedures.

§ 54C‑122.  Lending procedures.

(a)        The board of directors shall establish procedures by which loans are to be considered, approved, and made by the savings bank.

(b)        All actions on loan applications to the savings bank shall be reported to the board of directors at its next meeting.

(c)        Subject to any rules as the Commissioner of Banks deems appropriate, a savings bank may lend funds on any collateral deemed sufficient by the board of directors to properly secure loans. Loans made solely upon security of collateral consisting of stock or equity securities that are not listed on a national stock exchange or regularly quoted and offered for trade on an over‑the‑counter market are considered loans without security.

(d)        A savings bank may lend funds without requiring security. No unsecured loan shall exceed the maximum amount authorized by rules of the Commissioner of Banks.

(e)        A savings bank may make insured or guaranteed loans in accordance with G.S. 53‑45.

(f)         A savings bank may invest any funds on hand in the purchase of loans of a type that the savings bank could make in accordance with this Chapter.

(g)        A savings bank may invest in a participating interest in loans of a type that the savings bank could make in accordance with this Chapter.

(h)        A savings bank may sell any loan, including any participating interest in a loan. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-123. Prohibited security.

§ 54C‑123.  Prohibited security.

No savings bank may accept its own capital stock or its own mutual capital certificates as security for any loan made by the savings bank. (1991, c. 680, s. 1.)



§ 54C-124. Loans conditioned on certain transactions prohibited.

§ 54C‑124.  Loans conditioned on certain transactions prohibited.

(a)        No savings bank or service corporation thereof shall require, as a condition of making a loan, that the borrower contract with any specific person or organization for particular services.

(b)        A savings bank or service corporation thereof shall notify borrowers before the loan commitment of their right to select the attorney or law firm rendering legal services in connection with the loan, and the person or organization rendering insurance services in connection with the loan. These persons or organizations shall be approved by the savings bank's board of directors, under any rules as the Commissioner of Banks may prescribe.

(c)        A savings bank or service corporation thereof may require borrowers to reimburse the savings bank for legal services rendered to it by its own attorney only when the fee is limited to legal services required by the making of the loan. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-125. Loan expenses and fees.

§ 54C‑125.  Loan expenses and fees.

(a)        Subject to Chapter 24 of the General Statutes, a savings bank may require borrowers to pay all reasonable expenses incurred by the savings bank in connection with making, closing, disbursing, extending, adjusting, or renewing loans.  The charges may be collected by the savings bank from the borrower and paid to any persons, including any director, officer, or employee of the savings bank who may render services in connection with the loan, or the charges may be paid directly by the borrower.

(b)        A savings bank may require a borrower to pay a reasonable charge for late payments made during the course of repayment of a loan.  Subject to G.S. 24‑10.1, the payments may be levied only upon the terms and conditions that are fixed by the savings bank's board of directors and agreed to by the borrower in the loan contract.

(c)        Nothing in this Article shall be construed to modify Chapter 24 of the General Statutes, or other applicable law, or to allow fees, charges, or interest beyond that permitted by Chapter 24 of the General Statutes or other applicable law. (1991, c. 680, s. 1.)



§ 54C-126. Methods of loan repayment.

§ 54C‑126.  Methods of loan repayment.

Subject to any rules as the Commissioner of Banks may prescribe, a savings bank shall agree in writing with borrowers as to the method or plan by which an indebtedness shall be repaid. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-127. Insider loans.

§ 54C‑127.  Insider loans.

The Commissioner of Banks may adopt rules no less stringent than the requirements of the appropriate federal regulatory authority to govern the making of loans to officers and directors, and their associates, and companies or other business entities controlled by them. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-128. Rulemaking power of Commissioner of Banks.

§ 54C‑128.  Rulemaking power of Commissioner of Banks.

Any rule that the Commissioner of Banks may adopt in respect to loans permitted to be made by State savings banks as may be reasonably necessary to assure that the loans are in keeping with sound lending practices and to promote the purposes of this Chapter shall not prohibit a savings bank from making any loan that is a permitted loan for federal savings banks under federal regulatory authority. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-129. Nonconforming loans and investments.

§ 54C‑129.  Nonconforming loans and investments.

Unless otherwise provided, every loan or other investment made in violation of this Chapter is due and payable according to its terms and the obligation thereof is not impaired; provided, that the violation consists only of the lending of an excessive sum on authorized security or of investing in an unauthorized investment. (1991, c. 680, s. 1.)



§ 54C-130. Limitation on loans to one borrower.

§ 54C‑130.  Limitation on loans to one borrower.

(a)        The total loans and extensions of credit, both direct and indirect, by a savings bank to any person, other than a municipal corporation for money borrowed, outstanding at one time and not fully secured, as determined in a manner consistent with subsection (b) of this section, by collateral having a market value at least equal to the amount of the loan or extension of credit shall not exceed fifteen percent (15%) of the net worth of the savings bank.  The total liabilities of a firm shall include the liabilities of the members of the firm.

(b)        The total loans and extensions of credit, both direct and indirect, by a savings bank to any person outstanding at one time and fully secured by readily marketable collateral having a market value, as determined by reliable and continuously available price quotations, at least equal to the amount of the funds outstanding shall not exceed ten percent (10%) of the net worth of the savings bank.  This limitation shall be separate from and in addition to the limitation contained in subsection (a) of this section.

(c)        For purposes of this section, the term "person" is deemed to include an individual or a corporation, partnership, trust, association, joint venture, pool, syndicate, sole proprietorship, unincorporated organization, or any other form of entity not specifically listed in this subsection.  Loans or extensions of credit to one person include loans made to other persons when the proceeds of the loans or extensions of credit are to be used for the direct benefit of the first person or when the persons are engaged in a common enterprise.

(d)        The limitations of this section shall not apply to loans or obligations to the extent that they are secured or covered by guarantees or by commitments or agreements to take over or purchase the same, made by any federal reserve bank or by the United States or any instrumentality of the United States, including any corporation wholly owned directly or indirectly by the United States.

(e)        The limitations of this section shall not apply to loans or obligations made for the following:

(1)        For any purpose otherwise permitted by this Chapter, not to exceed five hundred thousand dollars ($500,000);

(2)        To develop domestic residential housing units, not to exceed the lesser of thirty million dollars ($30,000,000) or thirty percent (30%) of the savings bank's net worth if the purchase price of each single family dwelling unit which is financed under this provision does not exceed five hundred thousand dollars ($500,000) and the loans or obligations made under this provision do not, in the aggregate, exceed one hundred fifty percent (150%) of the savings bank's net worth; or

(3)        Loans to one borrower to finance the sale of real property acquired in satisfaction of debts previously contracted in good faith, not to exceed fifty percent (50%) of the savings bank's net worth. (1991, c. 680, s. 1.)



§ 54C-131. Investment in banking premises.

§ 54C‑131.  Investment in banking premises.

A savings bank may invest in real property and equipment and in leasehold improvements to rented facilities necessary for the conduct of its business and in real property to be held for its future use. A savings bank may invest in office buildings and appurtenances for the purpose of the transaction of the savings bank's business. This investment may not be made without the prior written approval of the Commissioner of Banks if the total amount of these investments exceeds fifty percent (50%) of the savings bank's net worth. Facilities, furniture, and fixtures leased for the purpose set forth in this section are not included in this limitation. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-132. United States obligations.

§ 54C‑132.  United States obligations.

A savings bank may invest in any obligation issued and fully guaranteed in principal and interest by the United States government or any instrumentality of the United States. (1991, c. 680, s. 1.)



§ 54C-133. North Carolina obligations.

§ 54C‑133.  North Carolina obligations.

A savings bank may invest in any obligation issued and fully guaranteed in principal and interest by the State or any instrumentality of the State. (1991, c. 680, s. 1.)



§ 54C-134. Federal Home Loan Bank obligations.

§ 54C‑134.  Federal Home Loan Bank obligations.

A savings bank may invest in the stock of the Federal Home Loan Bank of which the association is a member, and in bonds or other evidences of indebtedness or obligation of any Federal Home Loan Bank. (1991, c. 680, s. 1.)



§ 54C-135. Deposits in depository institutions.

§ 54C‑135.  Deposits in depository institutions.

A savings bank may invest in certificates of deposit, time‑insured deposits, savings accounts, demand deposits, or withdrawable accounts of any banks, associations, or savings banks as are approved by the board of directors of the savings bank. (1991, c. 680, s. 1.)



§ 54C-136. Federal government-sponsored enterprise obligations.

§ 54C‑136.  Federal government‑sponsored enterprise obligations.

A savings bank may invest in stock or other evidences of indebtedness or obligations of Fannie Mae, the Federal Home Loan Mortgage Corporation, or any other federal government sponsored enterprise, or any successor thereto. (1991, c. 680, s. 1; 2001‑487, s. 14(e).)



§ 54C-137. Municipal and county obligations.

§ 54C‑137.  Municipal and county obligations.

A savings bank may invest in bonds or other evidences of indebtedness that are direct general obligations of any county, city, town, village, school district, sanitation, or park district, or other political subdivision or municipal corporation of this State; or in bonds or other evidences of indebtedness that are payable from revenues or earnings specifically pledged therefor, which are issued by a county or a political subdivision or municipal corporation of a county in this State. (1991, c. 680, s. 1.)



§ 54C-138. Stock in education agency.

§ 54C‑138.  Stock in education agency.

A savings bank may invest in stock or obligations of any corporation doing business in this State, or of any agency of this State or of the United States, where the principal business of the corporation or agency is to make loans for the financing of a college or university education, or education at an industrial education center, technical institute, or community college. (1991, c. 680, s. 1.)



§ 54C-139. Industrial development corporation stock.

§ 54C‑139.  Industrial development corporation stock.

A savings bank may invest in stock or other evidence of indebtedness or obligations of business or industrial development corporations chartered by this State or by the United States. (1991, c. 680, s. 1.)



§ 54C-140. Urban renewal investment corporation stock.

§ 54C‑140.  Urban renewal investment corporation stock.

A savings bank may invest in stock or other evidence of indebtedness or obligations of an urban renewal investment corporation chartered under the laws of this State or of the United States. (1991, c. 680, s. 1.)



§ 54C-141. Limitations on investment in stocks and securities.

§ 54C‑141.  Limitations on investment in stocks and securities.

(a)        No savings bank shall make an investment in the capital stock of any other State or federal depository institution that represents more than five percent (5%) of the capital stock of that depository institution.

(b)        No savings bank shall invest in stock of other than investment grade. No savings bank shall invest in the aggregate more than fifty percent (50%) of its net worth in the stocks of other corporations, firms, partnerships, or companies, unless the stock is purchased to protect the savings bank from loss. Of this amount, no more than two and one‑half percent (2 1/2%) of the savings bank's net worth may be invested in the stock or securities of any one issuer. This limitation shall not apply to stock or ownership interests in corporations, firms, partnerships, or companies that are subsidiaries of the savings bank. The term "invest" is deemed to include operating a business entity acquired by the savings bank, provided, however, that no savings bank shall make any investment resulting in operations that are not closely related to the savings bank business without the prior written approval of the Commissioner of Banks. Any stocks owned or hereafter acquired in excess of the limitations imposed in this section shall be disposed of at public or private sale within six months after the date of acquiring the same, and if not so disposed of they shall be charged to the profit and loss account, and no longer carried on the books as an asset. The limit of time in which the stocks are disposed of or charged off the books of the savings bank may be extended by the Commissioner of Banks if the Commissioner of Banks determines it is in the best interest of the savings bank that the extension be granted.

(c)        This limitation shall not apply with respect to obligations of the government of the United States or its agencies, or to other obligations guaranteed by the United States, North Carolina, or any other state, or of a city, town, township, county, school district, or other political subdivision of this State. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-142. Suspension of investment and loan limitation.

§ 54C‑142.  Suspension of investment and loan limitation.

The board of directors of any savings bank may, by resolution duly passed at a meeting of the board, request the Commissioner of Banks to suspend temporarily the limitations on loans and investments as they may apply to any particular loan or investment in excess of the limitations of G.S. 54C‑130 and G.S. 54C‑141 that the savings bank desires to make. Upon receipt of a duly certified copy of the resolution, the Commissioner of Banks may suspend the limitations on loans and investments insofar as they would apply to the loan or investment that the savings bank desires to make, as long as every loan or investment is amply secured and is for a period not longer than 36 months. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-143. Commercial lending.

§ 54C‑143.  Commercial lending.

A savings bank may lend and invest in commercial loans in an aggregate amount that either (i) does not exceed fifteen percent (15%) of its total assets; or (ii) equals a percentage of its total assets greater than fifteen percent (15%), if approved by the Commissioner of Banks upon written request of the savings bank. In considering a request for an increased limit, the Commissioner of Banks shall take into consideration the commercial lending expertise of the management and the overall risk profile of the savings bank making the request. For the purposes of this section, "commercial loan" means a loan for business, commercial, corporate, or agricultural purposes. (1991, c. 680, s. 1; 1999‑179, s. 3; 2001‑193, s. 16.)



§ 54C-144. Service corporations.

§ 54C‑144.  Service corporations.

(a)        A savings bank or group of savings banks or associations may establish service corporations under Chapter 55 of the General Statutes, provided that the Commissioner of Banks receives copies of the proposed articles of incorporation and bylaws for approval, before filing them with the Secretary of State. A savings bank may also invest in the capital stock, obligations, or other securities of existing service corporations.

(b)        No savings bank may make any investment in service corporations if its aggregate investment would exceed ten percent (10%) of its total assets.

(c)        A service corporation is subject to audit and examination by the Commissioner of Banks, and the service corporation shall pay the cost of examination.

(d)        The permitted activities of a service corporation shall be described in the rules adopted by the Commissioner of Banks.

(e)        The location of the principal and branch offices of a service corporation shall be approved by the Commissioner of Banks. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-145. Parity in loans or investments.

§ 54C‑145.  Parity in loans or investments.

Subject to any limitations and restrictions as the Commissioner of Banks may prescribe through rules, a savings bank may make any loan or investment, or engage in any activity, which may be permitted under State law for banks or under the laws of the United States for federal associations or national banks whose principal offices are located within this State. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-146. Certain powers granted to State savings banks.

§ 54C‑146.  Certain powers granted to State savings banks.

(a)        In addition to the powers granted under this Chapter, but subject to any rules that the Commissioner of Banks may prescribe, a savings bank incorporated or operated under this Chapter may:

(1)        Establish off the premises of any principal office or branch a customer communications terminal, point of sale terminal, automated teller machine, automated or other direct or remote information processing device or machine, whether manned or unmanned, through or by means of which funds or information relating to any financial service or transaction rendered to the public is stored and transmitted, instantaneously or otherwise to or from a savings bank terminal or terminals controlled or used by or with other parties. The establishment and use of a device or machine is not deemed to constitute a branch office, and the capital requirements and standards for approval of a branch office as set forth in the statutes and regulations are not applicable to the establishment of any off‑premises terminal, device or machine. Savings banks may, through mutual consent, share on‑premises, unmanned, automated teller machines and cash dispensers.

(2)        Issue credit cards, extend credit in connection therewith, and otherwise engage in or participate in credit card operations.

(3)        Act as a trustee, executor, administrator, guardian, or in any other fiduciary capacity.

(4)        Become a member of a clearing house association and pledge assets required for its qualification.

(5)       a.         Mutual capital certificates may be issued by State‑chartered savings banks and sold directly to subscribers or through underwriters, and the certificates shall constitute part of the general reserve and net worth of the issuing savings bank. The Commissioner of Banks, in the rules relating to the issuance and sale of mutual capital certificates, shall provide that the certificates:

1.         Are subordinate to all savings accounts, savings certificates, and debt obligations;

2.         Constitute a claim in liquidation on the general reserves, surplus and undivided profits of the savings bank remaining after the payment of all savings accounts, savings certificates, and debt obligations;

3.         Are entitled to the payment of dividends; and

4.         May have a fixed or variable dividend rate.

b.         The Commissioner of Banks shall provide in the rules for charging losses to the mutual capital, reserves, and other net worth accounts.

(b)        To the extent that the Commissioner of Banks may authorize by rules, a savings bank may issue notes, bonds, debentures, or other obligations or securities. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§§ 54C-147 through 54C-160. Reserved for future codification purposes.

§§ 54C‑147 through 54C‑160.  Reserved for future codification purposes.



§ 54C-161. Generally accepted accounting principles.

Article 8.

Operations.

§ 54C‑161.  Generally accepted accounting principles.

A savings bank shall maintain its books and records in accordance with generally accepted accounting principles. (1991, c. 680, s. 1.)



§ 54C-162. Liquidity.

§ 54C‑162.  Liquidity.

A savings bank shall maintain cash and readily marketable investments in an amount that may be established in the rules of the Commissioner of Banks, but the requirement shall not be less than ten percent (10%) of the assets of the savings bank. Upon receipt of a duly certified copy of the resolution by the board of directors of any savings bank requesting a temporary suspension, the Commissioner of Banks may suspend the liquidity requirement for a period not longer than six months. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-163. Net worth requirement.

§ 54C‑163.  Net worth requirement.

A savings bank shall maintain net worth in an amount that may be established in the rules of the Commissioner of Banks, but the requirement shall not be less than five percent (5%) of the assets of the savings bank. Upon receipt of a duly certified copy of a resolution by the board of directors of any savings bank requesting a temporary suspension, the Commissioner of Banks may suspend the net worth requirement for a period not longer than six months. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-164. Deposit accounts.

§ 54C‑164.  Deposit accounts.

(a)        A savings bank may raise capital through the solicitation of deposits from any person, natural or corporate, except as restricted or limited by law, or by any rules that the Commissioner of Banks may prescribe.

(b)        A savings bank may receive deposits of funds upon any terms as the contract of deposit shall provide subject to withdrawals or to be paid upon checks of the depositor. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-165. Joint accounts.

§ 54C‑165.  Joint accounts.

(a)        Any two or more persons may open or hold a withdrawable account or accounts.  The withdrawable account and any balance of the account is held by them as joint tenants, with or without right of survivorship, as the contract shall provide.  The account may also be held under G.S. 41‑2.1 and have incidents set forth in that section, but if the account is held under G.S. 41‑2.1, the contract shall set forth that fact as well.  Unless the persons establishing the account have agreed with the savings bank that withdrawals require more than one signature, payment by the savings bank to, or on the order of, any persons holding an account authorized by this section is a total discharge of the savings bank's obligation as to the amount so paid.  Funds in a joint account established with the right of survivorship shall belong to the surviving joint tenant or tenants upon the death of a joint tenant, and the funds are subject only to the personal representative's right of collection as set forth in G.S. 28A‑15‑10(a)(3), or as provided in G.S. 41‑2.1 if the account is established under that section.  Payment by the savings bank of funds in the joint account to a surviving joint tenant or tenants shall terminate the personal representative's authority under G.S. 28A‑15‑10(a)(3) to collect against the savings bank for the funds so paid, but the personal representative's authority to collect the funds from the surviving joint tenant or tenants is not terminated.  A pledge of the account by a holder shall, unless otherwise specifically agreed upon, be a valid pledge and transfer of the account, or of the amount so pledged, and shall not operate to sever or terminate the joint ownership of all or any part of the account.  Persons establishing an account under this section shall sign a statement showing their election of the right of survivorship in the account, and containing language set forth in a conspicuous manner and substantially similar to the following:

"SAVINGS BANK (or name of institution) JOINT ACCOUNT

WITH RIGHT OF SURVIVORSHIP

G.S. 54C‑165

We understand that by establishing a joint account under G.S. 54C‑165 that:

1.         The savings bank (or name of institution) may pay the money in the account to, or on the order of, any person named in the account unless we have agreed with the savings bank that withdrawals require more than one signature; and

2.         Upon the death of one joint owner the money remaining in the account will belong to the surviving joint owners and will not pass by inheritance to the heirs of the deceased joint owner or be controlled by the deceased joint owner's will.

We DO elect to create the right of survivorship in this account.

__________________________________________

__________________________________________ "

(a1)      This section is not deemed exclusive.  Deposit accounts not conforming to this section are governed by other applicable law as appropriate.

(b)        This section does not repeal or modify any law relating to estate taxes.  This section regulates and protects the savings bank in its relationships with the joint owners of deposit accounts.

(c)        No addition to the account nor any withdrawal or payment shall affect the nature of the account as a joint account or affect the right of any tenant to terminate the account.  (1991, c. 680, s. 1; 1998‑69, s. 18.)



§ 54C-166. Payable on Death (POD) accounts.

§ 54C‑166.  Payable on Death (POD) accounts.

(a)        If a person or persons establishing a withdrawable account executes a written agreement with the savings bank containing a statement that it is executed under this section and providing for the account to be held in the name of the person or persons as owner or owners for one or more persons designated as beneficiaries, the account and any balance of the account is held as a Payable on Death account with the following incidents:

(1)        Any owner during the owner's lifetime may change any designated beneficiary by a written direction to the savings bank.

(1a)      If there are two or more owners of a Payable on Death account, the owners shall own the account as joint tenants with right of survivorship and, except as otherwise provided in this section, the account shall have the incidents set forth in G.S. 54C‑165.

(2)        Any owner may withdraw funds by writing checks or otherwise, as set forth in the account contract, and receive payment in cash or check payable to the owner's personal order.

(3)        If only one beneficiary is living and of legal age at the death of the last surviving owner, the beneficiary is the holder of the account, and a payment by the savings bank to the holder is a total discharge of the savings bank's obligation as to the amount paid. If two or more beneficiaries are living at the death of the last surviving owner, they shall be owners of the account  as joint tenants with right of survivorship as provided in G.S. 54C‑165, and payment by the savings bank to the owners or to any of the owners shall be a total discharge of the savings bank's obligation as to the amount paid.

(4)        If one or more owners survive the last surviving beneficiary, the account shall become an individual account of the owner, or a joint account with right of survivorship of the owners, and shall have the legal incidents of an  individual account in the case of a single owner or a joint account with right of survivorship, as provided in G.S. 54C‑165, in the case of multiple owners.

(5)        If only one beneficiary is living and that beneficiary is not of legal age at the death of the last surviving owner, the savings bank shall transfer the funds in the account to the general guardian or guardian of the estate, if any, of the minor beneficiary. If no guardian of the minor beneficiary has  been appointed, the savings bank shall  hold  the funds in a similar interest‑bearing account in the name of the minor until the minor reaches the age of majority or until a duly appointed guardian withdraws the funds.

(6)        Prior to the death of the last surviving owner, no beneficiary shall have any ownership interest in a Payable on Death account. Funds in a Payable on Death account established under this subsection shall belong to the beneficiary or beneficiaries upon the death of the last surviving owner and the funds shall be  subject only to the personal representative's right of collection as set forth in G.S. 28A‑15‑10(a)(1). Payment by the savings bank of funds in the Payable on Death account to the beneficiary or beneficiaries shall terminate the personal representative's authority under G.S. 28A‑15‑10(a)(1) to collect against the savings bank for the funds so paid, but the personal representative's authority to collect the funds from the beneficiary or beneficiaries is not terminated.

The person or persons establishing an account under this subsection shall sign a statement containing language set forth in a conspicuous manner and substantially similar to the following:

SAVINGS BANK (OR NAME OF INSTITUTION) PAYABLE ON DEATH ACCOUNT

G.S. 54C‑166(A)

I (or we) understand that by establishing a Payable on Death account under G.S. 54C‑166(a) that:

1.         During my (or our) lifetime, I (or we), individually or jointly, may withdraw the money in the account; and

2.         By written direction to the savings bank (or name of institution) I (or we), individually or jointly, may change the beneficiary; and

3.         Upon my (or our) death the money remaining in the account will belong to the beneficiary or beneficiaries and the money will not be inherited by my (or our) heirs or be controlled by will.

______________________________________

______________________________________

(a1)      This section is not deemed exclusive. Deposit accounts not conforming to this section are governed by other applicable law, as appropriate.

(b)        Repealed by Session Laws 2001‑267, s. 4, effective October 1, 2001.

(c)        No addition to the accounts, nor any withdrawal, payment, or change of beneficiary shall affect the nature of the accounts as Payable on Death accounts, or affect the right of any owner to terminate the account.

(d)        This section does not repeal or modify any law relating to estate taxes. (1991, c. 680, s. 1; 1998‑69, s. 19; 2001‑267, s. 4; 2001‑487, s. 61(b).)



§ 54C-167. Personal agency accounts.

§ 54C‑167.  Personal agency accounts.

(a)        A person may open a personal agency account by written contract containing a statement that it is executed under this section.  A personal agency account may be a checking account, savings account, time deposit, or any other type of withdrawable account or certificate.  The written contract shall name an agent who shall have authority to act on behalf of the depositor in regard to the account as set out in this subsection.  The agent shall have the authority to:

(1)        Make, sign, or execute checks drawn on the account or otherwise make withdrawals from the account;

(2)        Endorse checks made payable to the principal for deposit only into the account; and

(3)        Deposit cash or negotiable instruments, including instruments endorsed by the principal, into the account.

A person establishing an account under this section shall sign a statement containing language substantially similar to the following in a conspicuous manner:

"SAVINGS BANK (or name of institution)

PERSONAL AGENCY ACCOUNT

G.S. 54C‑167

I understand that, by establishing a personal agency account under G.S. 54C‑167, the agent named in the account may:

1.         Sign checks drawn on the account; and

2.         Make deposits into the account.

I also understand that upon my death the money remaining in the account will be controlled by my will or inherited by my heirs.

__________________________________________ "

(b)        An account created under this section grants no ownership right or interest in the agent.  Upon the death of the principal there is no right of survivorship to the account and the authority set out in subsection (a) of this section terminates.

(c)        The written contract referred to in subsection (a) of this section shall provide that the principal may elect to extend the authority of the agent to act on behalf of the principal in regard to the account notwithstanding the subsequent incapacity or mental incompetence of the principal.  If the principal so elects to extend the authority of the agent, then upon the subsequent incapacity or mental incompetence of the principal, the agent may continue to exercise the authority, without the requirement of bond or of accounting to any court, until the agent receives actual knowledge that the authority has been terminated by a duly qualified guardian of the estate of the incapacitated or incompetent principal, or by the duly appointed attorney‑in‑fact for the incapacitated or incompetent principal, acting under a durable power of attorney, as defined in G.S. 32A‑8, which grants to the attorney‑in‑fact that authority in regard to the account which is granted to the agent by the written contract executed under this section, at which time the agent shall account to the guardian or attorney‑in‑fact for all actions of the agent in regard to the account during the incapacity or incompetence of the principal.  If the principal does not so elect to extend the authority of the agent, then upon the subsequent incapacity or mental incompetence of the principal, the authority of the agent terminates.

(d)        When an account under this section has been established, all or part of the account or any interest or dividend thereon may be paid by the savings bank on a check made, signed, or executed by the agent.  In the absence of actual knowledge that the principal has died or that the agency created by the account has been terminated, the payment is a valid and sufficient discharge to the savings bank for payment so made. (1991, c. 680, s. 1.)



§ 54C-168. Collection of processing fee for returned checks.

§ 54C‑168.  Collection of processing fee for returned checks.

Notwithstanding any other law, a savings bank may charge and collect a processing fee for checks on which payment has been refused by the payor depository institution.  A savings bank may also collect a processing fee for checks drawn on that savings bank with respect to an account with insufficient funds. (1991, c. 680, s. 1.)



§ 54C-169. Right of setoff on deposit accounts.

§ 54C‑169.  Right of setoff on deposit accounts.

(a)        A savings bank shall have a right of setoff, without further agreement or pledge, upon all deposit accounts owned by any member or customer to whom or upon whose behalf the savings bank has made an unsecured advance of money by loan.  Upon default in the repayment or satisfaction thereof, the savings bank may cancel on its books all or any part of the deposit accounts owned by the member or customer, and apply the value of the accounts in payment of the obligation.

(b)        A savings bank that exercises the right of setoff provided in this section shall first give 30 days' notice to the member or customer that the right will be exercised.  The accounts may be held or frozen, with no withdrawals permitted, during the 30‑day notice period.  The accounts may not be canceled and the value of the accounts may not be applied to pay the obligation until the 30‑day period has expired without the member or customer having cured the default on the obligation.  The amount of any member's or customer's interest in a joint account or other account held in the names of more than one person is subject to the right of setoff provided in this section.

(c)        This section is not exclusive, but shall be in addition to contract, common law, and other rights of setoff.  Any other rights are not governed in any fashion by this section. (1991, c. 680, s. 1.)



§ 54C-170. Minors as deposit account holders.

§ 54C‑170.  Minors as deposit account holders.

(a)        A savings bank may issue a deposit account to a minor as the sole and absolute owner, or as a joint owner, and receive payments, pay withdrawals, accept pledges and act in any other manner with respect to the account on the order of the minor with like effect as if the minor were of full age and legal capacity. Any payment to a minor is a discharge of the savings bank to the extent thereof. The account shall be held for the exclusive right and benefit of the minor, and any joint owners, free from the control of all persons, except creditors.

(b)        A savings bank may lease a safe deposit box to a minor and, with respect to the lease, may deal with the minor in all regards as if the minor were of full age and legal capacity.  A minor entering a lease agreement with a savings bank under this subsection is bound by the terms of the agreement to the same extent as if the minor were of full age and legal capacity. (1991, c. 680, s. 1; 1991 (Reg. Sess., 1992), c. 829, s. 11.)



§ 54C-171. Deposit accounts as deposit of securities.

§ 54C‑171.  Deposit accounts as deposit of securities.

Notwithstanding any restrictions or limitations contained in any law of this State, the deposit accounts of any State savings bank may be accepted by any agency, department, or official of this State in any case wherein the agency, department, or official acting in its official capacity requires that securities be deposited with the agency, department, or official. (1991, c. 680, s. 1.)



§ 54C-172. New account books.

§ 54C‑172.  New account books.

A new account book or certificate or other evidence of ownership of a deposit account may be issued in the name of the holder of record at any time, when requested by the holder or the holder's legal representative, upon proof satisfactory to the savings bank that the original account book or certificate has been lost or destroyed.  The new account book or certificate shall expressly state that it is issued in lieu of the one lost or destroyed and that the savings bank shall in no way be liable thereafter on account of the original book or certificate.  The savings bank may, in its bylaws, require indemnification against any loss that might result from the issuance of the new account book or certified certificate. (1991, c. 680, s. 1.)



§ 54C-173. Transfer of deposit accounts.

§ 54C‑173.  Transfer of deposit accounts.

The owner of a deposit account may transfer the owner's rights therein absolutely or conditionally to any other person eligible to hold the same, but the transfer may be made on the books of the savings bank only upon presentation of evidence of transfer satisfactory to the savings bank, and accompanied by the proper application for transfer by the transferor and transferee, who shall accept the account subject to the terms and conditions of the account contract, the bylaws of the savings bank, the certificate of incorporation of the savings bank, and all rules of the Commissioner of Banks. Notwithstanding the effectiveness of a transfer between the parties, the savings bank may treat the holder of record of a deposit account as the owner of the deposit account for all purposes, including payment and voting, in the case of a mutual savings bank, until the savings bank records the transfer and assignment. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-174. Authority of power of attorney.

§ 54C‑174.  Authority of power of attorney.

A savings bank may continue to recognize the authority of an individual holding a power of attorney in writing to manage or to make withdrawals, either in whole or in part, from the deposit account of a customer or member until the savings bank receives written or actual notice of death or of adjudication of incompetency of the member or revocation of the authority of the individual holding the power of attorney.  Payment by the savings bank to an individual holding a power of attorney before receipt of the notice is a total discharge of the savings bank's obligation as to the amount so paid. (1991, c. 680, s. 1.)



§ 54C-175. Days and hours of operation.

§ 54C‑175.  Days and hours of operation.

A savings bank may operate on such days and during such hours, and may observe such holidays, as the savings bank's board of directors shall designate. (1991, c. 680, s. 1; 1995 (Reg. Sess., 1996), c. 556, s. 4.)



§ 54C-176. Power to borrow money.

§ 54C‑176.  Power to borrow money.

A savings bank, in its certificate of incorporation or in its bylaws, may authorize the board of directors to borrow money, and the board of directors may, by resolution adopted by a vote of at least two‑thirds of the entire board duly recorded in the minutes, authorize the officers of the savings bank to borrow money for the savings bank on any terms and conditions as the board may deem proper. (1991, c. 680, s. 1.)



§ 54C-177. Authority to join federal reserve bank.

§ 54C‑177.  Authority to join federal reserve bank.

A State savings bank may subscribe to the capital stock and become a member of a federal reserve bank. A savings bank shall continue to be subject to the supervision and examination required by the laws of this State, except that the Federal Reserve Board shall have the right, if it deems necessary, to make examinations; and the Commissioner of Banks may disclose to the Federal Reserve Board, or to the examiners duly appointed by it, all information in reference to the affairs of a savings bank that has become, or desires to become, a member of a federal reserve bank. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-178. Regional reciprocal acquisitions.

§ 54C‑178.  Regional reciprocal acquisitions.

State savings banks and holding companies thereof shall have the same powers to acquire and be acquired as State associations and their savings and loan holding companies under Article 3A of Chapter 54B of the General Statutes.  For this purpose, the term "association" as used in Article 3A of Chapter 54B of the General Statutes shall include a State savings bank chartered under this Chapter, and the term "savings and loan holding company" shall include holding companies of State savings banks chartered under this Chapter. (1991, c. 680, s. 1.)



§ 54C-179. Forced retirement of deposit accounts.

§ 54C‑179.  Forced retirement of deposit accounts.

(a)        A savings bank may, at any time that funds are on hand and available for this purpose, force the retirement of and redeem all or any portion of its deposit accounts that have not been pledged as security for loans. A savings bank may not redeem any fixed term deposit accounts that have not matured. The board of directors of the savings bank shall determine the number of and total amount of the deposit accounts to be retired.

(b)        A savings bank shall give at least 30 days' notice by certified mail to the last address of each holder of an affected deposit account. The redemption price of deposit accounts so retired is the full withdrawal value of the account, as determined on the last interest date, plus all interest on deposit accounts credited or paid as of the effective retirement date. Interest continues to accrue and be paid or credited by the savings bank to the deposit accounts to be retired through the effective retirement date.

(c)        Interest on the deposit accounts called for forced retirement ceases to accrue after the effective retirement date, if the required notice has been given properly, and if on the retirement date the funds necessary for payment have been set aside so as to be available. All rights with respect to those deposit accounts terminate after the effective retirement date, except for the right of the holder of the retired deposit account to receive the full redemption price.

(d)        A savings bank shall not redeem deposit accounts by forced retirement whenever it has on file applications for withdrawal or maturities that have not yet been acted upon and paid. (1991 (Reg. Sess., 1992), c. 829, s. 12.)



§§ 54C-180 through 54C-194. Reserved for future codification purposes.

§§ 54C‑180 through 54C‑194.  Reserved for future codification purposes.



§ 54C-195. Holding companies.

Article 9.

Holding Companies.

§ 54C‑195.  Holding companies.

(a)        Notwithstanding any other law, a stock savings bank may, simultaneously with its incorporation or conversion to a stock savings bank, provide for its ownership by a holding company. In the case of a conversion, members of the converting savings bank shall have the right to purchase capital stock of the holding company in lieu of capital stock of the converted savings bank in accordance with G.S. 54C‑33(c)(6).

(b)        Notwithstanding any other law, a stock savings bank may reorganize its ownership, to provide for ownership by a holding company, upon adoption of a plan of reorganization by a favorable vote of not less than two‑thirds of the members of the board of directors of the savings bank and approval of the plan of reorganization by the holders of not less than a majority of the issued and outstanding shares of stock of the savings bank. The plan of reorganization shall provide that (i) the resulting ownership is vested in a North Carolina corporation, (ii) all stockholders of the stock savings bank have the right to exchange shares, (iii) the exchange of stock is not subject to State or federal income taxation, (iv) stockholders not wishing to exchange shares are entitled to dissenters' rights as provided under G.S. 55‑113, and (v) the plan of reorganization is fair and equitable to all stockholders.

(c)        Notwithstanding any other law, a mutual savings bank may reorganize its ownership to provide for ownership by a holding company upon adoption of a plan of reorganization by favorable vote of not less than two‑thirds of the members of the board of directors of the savings bank and approval of the plan of reorganization by a majority of the voting members of the savings bank. The plan of reorganization shall provide that (i) the resulting ownership is vested in a North Carolina corporation, (ii) the resulting ownership of one or more subsidiary savings banks is evidenced by stock shares, (iii) the substantial portion of the assets and all of the insured deposits and part or all of the other liabilities are transferred to one or more subsidiary savings banks, (iv) the reorganization is not subject to State or federal income taxation, and (v) the plan of reorganization is fair and equitable to all members of the savings bank.

(d)        A holding company may invest in any investment authorized by its board of directors, except as limited by  regulations adopted by the Commissioner of Banks under this Article.

(e)        An entity that controls a stock savings bank, or acquires control of a stock savings bank, is a holding company. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-196. Supervision of holding companies.

§ 54C‑196.  Supervision of holding companies.

Holding companies are under the supervision of the Commissioner of Banks. The Commissioner of Banks shall exercise all powers and responsibilities with respect to holding companies which the Commissioner of Banks exercises with respect to savings banks. (1991, c. 680, s. 1; 2001‑193, s. 16.)



§ 54C-197. Reserved for future codification purposes.

§ 54C‑197.  Reserved for future codification purposes.



§ 54C-198. Reserved for future codification purposes.

§ 54C‑198.  Reserved for future codification purposes.



§ 54C-199. Title.

Article 10.

Savings Bank Interstate Branches.

§ 54C‑199.  Title.

This Article shall be known and may be cited as the North Carolina Savings Bank Interstate Branch Act. (1993, c. 191, s. 3.)



§ 54C-200. Definitions.

§ 54C‑200.  Definitions.

As used in this Article, unless the context clearly requires otherwise, the following definitions apply:

(1)        Repealed by Session Laws 2004‑203, s. 35(b), effective August 17, 2004.

(2)        "Branch" means a full service office of a savings bank through which it renders a savings bank service other than its principal office. A savings bank may engage in any authorized function or service through an authorized branch office.

(3)        "Commission" means the State Banking Commission.

(4)        "Home state" means (i) as to a state‑chartered savings bank, the state which granted the savings bank its charter, and (ii) as to a federal savings bank, the state in which the savings bank has its principal office.

(5)        "Out‑of‑state" savings bank means a savings bank granted a charter by any state other than this State and whose principal office is not located in this State.

(6)        "Savings bank" means a state savings bank or a federal savings bank, unless limited by use of the words "State" or "federal".

(7)        "State savings bank" means a depository institution chartered under the laws of this State.

(8)        "Supervisor" means the state savings bank supervisor or equivalent state official having primary regulatory authority over an out‑of‑state savings bank. (1993, c. 191, s. 3; 2001‑193, ss. 16, 17; 2004‑203, s. 35(b).)



§ 54C-201. Establishment of branches by out-of-state savings banks.

§ 54C‑201.  Establishment of branches by out‑of‑state savings banks.

Any out‑of‑state savings bank that meets the requirements of this Article may establish a branch within North Carolina either by (i) de novo entry; (ii) the purchase of an existing branch; (iii) the purchase of all or substantially all of the assets of a State savings bank located in North Carolina; or (iv) merger or consolidation. (1993, c. 191, s. 3.)



§ 54C-202. Application requirements.

§ 54C‑202.  Application requirements.

(a)        Any out‑of‑state savings bank desiring to establish a branch office under this Article shall file with the Commissioner of Banks a written application meeting the following requirements:

(1)        The out‑of‑state savings bank shall agree to comply with all the applicable rules and regulations, and informational filing requirements contained in the laws and rules of this State that would apply to a State savings bank engaging in an equivalent form of transaction. Additionally, the Commissioner of Banks shall apply the same standards of approval to the application of the out‑of‑state savings bank as would apply to an application by a State savings bank for an equivalent form of transaction.

(2)        The out‑of‑state savings bank shall provide the Commissioner of Banks, in the manner prescribed by the Commissioner of Banks, with such additional information as the Commissioner of Banks deems necessary, to fully evaluate the application.

(3)        The out‑of‑state savings bank shall pay an application fee established by the Commissioner of Banks pursuant to G.S. 54C‑9.

(4)        The out‑of‑state savings bank shall not commence operations of the branch office until it has received the written approval of the Commissioner of Banks.

(b)        The Commissioner of Banks shall act on the application within 90 days of receipt of the completed application. (1993, c. 191, s. 3; 2001‑193, s. 16.)



§ 54C-203. Conditions for approval.

§ 54C‑203.  Conditions for approval.

No application by an out‑of‑state savings bank received under this Article may be finally approved by the Commissioner of Banks unless:

(1)        The Commissioner of Banks has received in writing approval of the proposed transaction from the supervisor of the out‑of‑state savings bank;

(2)        The supervisor of the out‑of‑state savings bank agrees in writing to share with the Commissioner of Banks examination reports prepared by the supervisor and any other information deemed necessary by the Commissioner of Banks regarding the out‑of‑state savings bank;

(3)        The out‑of‑state savings bank agrees in writing to make available to the Commissioner of Banks all information that may be required to effectively examine the savings bank;

(4)        The out‑of‑state savings bank agrees in writing that so long as it maintains a branch in North Carolina, it will meet the conditions set forth in this Article and comply with all applicable North Carolina laws and any rules issued thereunder, as well as any orders or directives issued to the savings bank by the Commissioner of Banks;

(5)        The home state of the out‑of‑state savings bank permits savings banks chartered under the laws of this State to establish branches within its border; and

(6)        The out‑of‑state savings bank designates and files with the Office of the Secretary of State a document appointing an agent in this State to receive service of judicial process. (1993, c. 191, s. 3; 2001‑193, s. 16.)



§ 54C-204. Special conditions.

§ 54C‑204.  Special conditions.

(a)        The Commissioner of Banks may require an out‑of‑state savings bank to designate one of its branches in North Carolina as a "headquarters branch" and may, by rule, require that reports, books, and records required of savings banks doing business under this Article be available at the designated headquarters branch.

(b)        Once an out‑of‑state savings bank has established at least one branch in North Carolina pursuant to this Article, subsequent applications to establish additional branches shall be considered on the same basis as an application of a State savings bank to establish an additional branch pursuant to G.S. 54C‑23.

(c)        If an out‑of‑state savings bank establishes a branch or branches by merger with or purchase from a savings bank located in this State, and the out‑of‑state savings bank and the savings bank located in this State are both owned by the same holding company, any conditions, limitations, or restrictions placed on the holding company, pursuant to Article 9 of this Chapter, shall continue to apply to both the acquiring out‑of‑state savings bank and its holding company. (1993, c. 191, s. 3; 2001‑193, s. 16.)



§ 54C-205. Powers.

§ 54C‑205.  Powers.

An out‑of‑state savings bank that establishes a branch in North Carolina may engage in all the activities authorized by North Carolina law for a State savings bank except to the extent that such activities have been expressly prohibited by the state supervisor of the out‑of‑state savings bank or the laws of the out‑of‑state savings bank's home state. (1993, c. 191, s. 3.)



§ 54C-206. Establishment of out-of-state branches by State savings banks.

§ 54C‑206.  Establishment of out‑of‑state branches by State savings banks.

With the prior consent of the Commissioner of Banks, any savings bank chartered under the laws of North Carolina may establish a branch in any other state in accordance with the laws of such other state. (1993, c. 191, s. 3; 2001‑193, s. 16.)



§ 54C-207. Regulatory and supervisory oversight.

§ 54C‑207.  Regulatory and supervisory oversight.

(a)        The Commissioner of Banks may enter into such agreements as necessary regarding the scope, timing, coordination, and frequency of examinations and other supervisory matters, including the sharing of information gathered in such examinations, with other supervisors and federal savings bank regulators. This authority applies to both out‑of‑state savings banks and their holding companies.

(b)        The Commissioner of Banks may require periodic reports on the financial condition of any out‑of‑state savings bank or its holding company that maintains a branch within North Carolina and may from time to time require from any such out‑of‑state savings banks other reports under oath in such scope and detail as the Commissioner of Banks may reasonably determine to be necessary for the purpose of assuring continuing compliance with the provisions of this Article.

(c)        The Commissioner of Banks may, if necessary, conduct full‑scope, on‑site examinations of any branch established pursuant to this Article.

(d)        Out‑of‑state savings banks shall be assessed and required to pay supervisory and examination fees in accordance with G.S. 54C‑55 and the rules issued thereunder. (1993, c. 191, s. 3; 2001‑193, s. 16.)



§ 54C-208. Enforcement.

§ 54C‑208.  Enforcement.

(a)        Any enforcement authority available to the Commissioner of Banks for use against a State savings bank may, subject to the provisions of Chapter 150B of the General Statutes, be used against a branch established under this Article and against the out‑of‑state savings bank or its parent holding company establishing such branch.

(b)        The Commissioner of Banks may suspend or revoke the authority of an out‑of‑state savings bank to establish or maintain a branch in North Carolina upon a finding of fact or condition or circumstance that is grounds for denial of an application to establish and maintain a branch under this Article.

(c)        The Commissioner of Banks may enforce the provisions of this Article through an action in any court of North Carolina or any other state or any court of the United States as provided in G.S. 54C‑76, 54C‑77, 54C‑78, and 54C‑79 for the purpose of obtaining an appropriate remedy for violation of any provisions of this Article.

(d)        The Commissioner of Banks may enter into joint actions with other supervisors or federal savings banking regulators, or both, having concurrent jurisdiction over any out‑of‑state savings bank that has a branch in North Carolina or over any State savings bank that has a branch in another state, or may take such action independently to carry out the Commissioner of Banks' responsibilities under this Article and assure compliance with the provisions of this Article and the applicable savings banking laws of this State. (1993, c. 191, s. 3; 2001‑193, s. 16.)



§ 54C-209. Branch closings.

§ 54C‑209.  Branch closings.

An out‑of‑state savings bank that is subject to an order or written agreement revoking its authority to establish or maintain a branch in North Carolina and any State savings bank that is subject to an order or written agreement revoking its authority to establish or maintain a branch in another state shall wind up the business of that branch in an orderly manner that protects the depositors, customers, and creditors of the branch, and that complies with all North Carolina laws and all other applicable laws regarding the closing of the branch. (1993, c. 191, s. 3.)



§ 54C-210. Rules.

§ 54C‑210.  Rules.

The Commission may adopt rules as necessary to carry out the provisions of this Article. (1993, c. 191, s. 3.)



§ 54C-211. Appeal of Commissioner of Banks' decision.

§ 54C‑211.  Appeal of Commissioner of Banks' decision.

Any aggrieved party in a proceeding under this Article may, within 30 days after final decision of the Commissioner of Banks, appeal such decision to the Commission. The Commission, within 30 days of receipt of the notice of appeal, shall approve, disapprove, or modify the Commissioner of Banks' decision. Failure of the Commission to act within 30 days of receipt of notice of appeal shall constitute a final decision of the Commission approving the decision of the Commissioner of Banks. Notwithstanding any other provision of law, any aggrieved party to a decision of the Commission shall be entitled to an appeal pursuant to G.S. 54C‑16. (1993, c. 191, s. 3; 2001‑193, s. 16.)



§ 54C-212. Severability.

§ 54C‑212.  Severability.

If any provision of this Article or the application of such provision to any persons or circumstances is found invalid, the remainder of this Article and its application to persons or circumstances other than those as to which it is held invalid, shall not be affected. (1993, c. 191, s. 3.)






Chapter 55 - North Carolina Business Corporation Act.

§ 55-1-01. Short title.

Chapter 55.

North Carolina Business Corporation Act.

Article 1.

General Provisions.

Part 1.  Short Title and Reservation of Power.

§ 55‑1‑01.  Short title.

This Chapter shall be known and may be cited as the "North Carolina Business Corporation Act". (1955, c. 1371, s. 1; 1989, c. 265, s. 1.)



§ 55-1-02. Reservation of power to amend or repeal.

§ 55‑1‑02.  Reservation of power to amend or repeal.

The General Assembly has power to amend or repeal all or part of this Chapter at any time and all domestic and foreign corporations subject to this Chapter are governed by the amendment or repeal. (1901, c. 2, s. 7; Rev., s. 1136; C.S., s. 1135; G.S. 55‑36; 1955, c. 1371, s. 1; 1989, c. 265, s. 1.)



§§ 55-1-03 through 55-1-19. Reserved for future codification purposes.

§§ 55‑1‑03 through 55‑1‑19.  Reserved for future codification purposes.



§ 55-1-20. Filing requirements.

Part 2. Filing Documents.

§ 55‑1‑20.  Filing requirements.

(a)        A document required or permitted by this Chapter to be filed by the Secretary of State must be filed under Chapter 55D of the General Statutes.

(b)        A document submitted on behalf of a domestic or foreign corporation must be executed:

(1)        By the chair of its board of directors, by its president, or by another of its officers;

(2)        If directors have not been selected or the corporation has not been formed, by an incorporator; or

(3)        If the corporation is in the hands of a receiver, trustee, or other court‑appointed fiduciary, by that fiduciary.

(c)        through (i). Reserved.

(j)         Repealed by Session Laws 2002‑159, s. 15 effective October 11, 2002. (1955, c. 1371, s. 1; 1967, c. 13, s. 1; c. 823, s. 16; 1989, c. 265, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 12.1(a); 1991, c. 645, s. 15; 1999‑369, s. 1.1; 2001‑358, ss. 3(a), 6(a); 2001‑387, ss. 1, 155, 173; 2001‑413, s. 6; 2002‑159, s. 15.)



§ 55-1-21. Forms.

§ 55‑1‑21.  Forms.

(a)        The Secretary of State may promulgate and furnish on request forms for the following:

(1)        An application for a certificate of existence.

(2)        A foreign corporation's application for a certificate of authority to transact business in this State.

(3)        A foreign corporation's application for a certificate of withdrawal.

(4)        Repealed by Session Laws 1997‑475, s. 6.2.

If the Secretary of State so requires, use of these forms is mandatory.

(b)        The Secretary of State may promulgate and furnish on request forms for other documents required or permitted to be filed by this Chapter but their use is not mandatory. (1955, c. 1371, s. 1; 1989, c. 265, s. 1; 1997‑475, s. 6.2.)



§ 55-1-22. Filing, service, and copying fees.

§ 55‑1‑22.  Filing, service, and copying fees.

(a)        The Secretary of State shall collect the following fees when the documents described in this subsection are delivered to the Secretary for filing:

Document                                                                                                                   Fee

(1)        Articles of incorporation                                                                                          $125.00

(2)        Application for reserved name                                                                                     30.00

(3)        Notice of transfer of reserved name                                                                             10.00

(4)        Application for registered name                                                                                   10.00

(5)        Application for renewal of registered name                                                                  10.00

(6)        Corporation's statement of change of registered agent or registered

office or both                                                                                                                5.00

(7)        Agent's statement of change of registered office for each affected

corporation                                                                                                                   5.00

(8)        Agent's statement of resignation                                                                                 No fee

(9)        Designation of registered agent or registered office or both                                             5.00

(10)      Amendment of articles of incorporation                                                                       50.00

(11)      Restated articles of incorporation                                                                                10.00

with amendment of articles                                                                                          50.00

(12)      Articles of merger or share exchange                                                                           50.00

(12a)     Articles of conversion (other than articles of conversion included as

part of another document)                                                                                           50.00

(13)      Articles of dissolution                                                                                                  30.00

(14)      Articles of revocation of dissolution                                                                             10.00

(15)      Certificate of administrative dissolution                                                                       No fee

(16)      Application for reinstatement following administrative dissolution                                100.00

(17)      Certificate of reinstatement                                                                                        No fee

(18)      Certificate of judicial dissolution                                                                                 No fee

(19)      Application for certificate of authority                                                                        250.00

(20)      Application for amended certificate of authority                                                           75.00

(21)      Application for certificate of withdrawal                                                                       25.00

(22)      Certificate of revocation of authority to transact business                                            No fee

(23)      Annual report (paper)                                                                                                 25.00

(23a)     Annual report (electronic)                                                                                           18.00

(24)      Articles of correction                                                                                                  10.00

(25)      Application for certificate of existence or authorization (paper)                                     15.00

(25a)     Application for certificate of existence or authorization (electronic)                               10.00

(26)      Any other document required or permitted to be filed by this Chapter                          10.00

(27)      Repealed by Session Laws 2001‑358, s. 6(b), effective January 1, 2002.

(b)        The Secretary of State shall collect a fee of ten dollars ($10.00) each time process is served on the Secretary under this Chapter. The party to a proceeding causing service of process is entitled to recover this fee as costs if the party prevails in the proceeding.

(c)        The Secretary of State shall collect the following fees for copying, comparing, and certifying a copy of any filed document relating to a domestic or foreign corporation:

(1)        One dollar ($1.00) a page for copying or comparing a copy to the original.

(2)        Fifteen dollars ($15.00) for a paper certificate.

(3)        Ten dollars ($10.00) for an electronic certificate.

(d)        The fee for the annual report in subdivision (23) of this section is nonrefundable. (1957, c. 1180; 1967, c. 823, s. 20; 1969, c. 751, ss. 42, 43, 45; c. 797, ss. 4, 5; 1975, 2nd Sess., c. 981, s. 1; 1983, c. 713, ss. 32‑38; 1989, c. 265, s. 1; c. 714; 1989 (Reg. Sess., 1990), c. 1057; 1991, c. 574, s. 1; 1997‑456, s. 55.3; 1997‑475, s. 5.1; 1997‑485, s. 10; 2001‑358, s. 6(b); 2001‑387, ss. 2, 173; 2001‑413, s. 6; 2002‑126, ss. 29A.25, 29A.26; 2003‑349, s. 7; 2007‑323, s. 30.6(a).)



§§ 55-1-22.1 through 55-1-27: Transferred to §§ 55D-11 through 55D-17 by Session Laws 2001-358, s. 3(b).

§§ 55‑1‑22.1 through 55‑1‑27: Transferred to §§ 55D‑11 through 55D‑17 by Session Laws 2001‑358, s. 3(b).



§ 55-1-28. Certificate of existence.

§ 55‑1‑28.  Certificate of existence.

(a)        Anyone may apply to the Secretary of State to furnish a certificate of existence for a domestic corporation or a certificate of authorization for a foreign corporation.

(b)        A certificate of existence or authorization sets forth:

(1)        The domestic corporation's corporate name or the foreign corporation's corporate name used in this State;

(2)        That (i) the domestic corporation is duly incorporated under the law of this State, the date of its incorporation, and the period of its duration if less than perpetual; or (ii) that the foreign corporation is authorized to transact business in this State;

(3)        That the articles of incorporation of a domestic corporation or the certificate of authority of a foreign corporation has not been suspended for failure to comply with the Revenue Act of this State and that the corporation has not been administratively dissolved for failure to comply with the provisions of this Chapter;

(4)        That its most recent annual report required by G.S. 55‑16‑22 either has been delivered to the Secretary of State or is not delinquent;

(5)        That articles of dissolution have not been filed; and

(6)        Other facts of record in the office of the Secretary of State that may be requested by the applicant.

(c)        Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the Secretary of State may be relied upon as conclusive evidence that the domestic or foreign corporation is in existence or is authorized to transact business in this State. (1955, c. 1371, s. 1; 1989, c. 265, s. 1; 1991, c. 645, s. 1; 1997‑475, s. 6.3.)



§ 55-1-29: Transferred to § 55D-18 by Session Laws 2001-358, s. 3(b).

§ 55‑1‑29: Transferred to § 55D‑18 by Session Laws 2001‑358, s. 3(b).



§ 55-1-30. Powers.

Part 3.  Secretary of State.

§ 55‑1‑30.  Powers.

The Secretary of State has the power reasonably necessary to perform the duties required of him by this Chapter. (1955, c. 1371, s. 1; 1989, c. 265, s. 1.)



§ 55-1-31. Interrogatories by Secretary of State.

§ 55‑1‑31.  Interrogatories by Secretary of State.

The Secretary of State may propound to any corporation, domestic or foreign which he has reason to believe is subject to the provisions of this Chapter, and to any officer or director thereof, such written interrogatories as may be reasonably necessary and proper to enable him to ascertain whether such corporation is subject to the provisions of this Chapter or has complied with all the provisions of this Chapter applicable to it.  Subject to applicable jurisdictional requirements, such interrogatories shall be answered within 30 days after the mailing therefor, or within such additional time as shall be fixed by the Secretary of State, and the answers thereto shall be full and complete and shall be made in writing and under oath.  If such interrogatories be directed to an individual they shall be answered by him, and if directed to a corporation they shall be answered by the president, vice‑president, secretary or assistant secretary thereof.  The Secretary of State shall certify to the Attorney General, for such action as the Attorney General may deem appropriate, all interrogatories and answers thereto which disclose a violation of any of the provisions of this Chapter, requiring or permitting action by the Attorney General. (1955, c. 1371, s. 1; 1989, c. 265, s. 1.)



§ 55-1-32. Penalties imposed upon corporations, officers, and directors for failure to answer interrogatories.

§ 55‑1‑32.  Penalties imposed upon corporations, officers, and directors for failure to answer interrogatories.

(a)        The knowing failure or refusal of a domestic or foreign corporation to answer truthfully and fully within the time prescribed in this Chapter interrogatories propounded by the Secretary of State in accordance with the provisions of this Chapter shall constitute grounds for administrative dissolution under G.S. 55‑14‑20 or for revocation under G.S. 55‑15‑30, as the case may be.

(b)  Each officer and director of a domestic or foreign corporation who knowingly fails or refuses within the time prescribed by this Chapter to answer truthfully and fully interrogatories propounded to him by the Secretary of State in accordance with the provisions of this Chapter shall be guilty of a Class 1 misdemeanor. (1955, c. 1371, s. 1; 1989, c. 265, s. 1; 1993, c. 539, s. 440, c. 552, s. 3; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 55-1-33. Information disclosed by interrogatories.

§ 55‑1‑33.  Information disclosed by interrogatories.

Interrogatories propounded by the Secretary of State and the answers thereto shall not be open to public inspection nor shall the Secretary of State disclose any facts or information obtained therefrom except insofar as his official duty may require the same to be made public or in the event such interrogatories or the answers thereto are required for evidence in any criminal proceedings or in any other action or proceedings by this State. (1955, c. 1371, s. 1; 1989, c. 265, s. 1.)



§§ 55-1-34 through 55-1-39. Reserved for future codification purposes.

§§ 55‑1‑34 through 55‑1‑39.  Reserved for future codification purposes.



§ 55-1-40. Chapter definitions.

Part 4. Definitions.

§ 55‑1‑40.  Chapter definitions.

In this Chapter unless otherwise specifically provided:

(1)        "Articles of incorporation" include amended and restated articles of incorporation and articles of merger.

(2)        "Authorized shares" means the shares of all classes a domestic or foreign corporation is authorized to issue.

(2a)      "Business entity," as used in G.S. 55‑11‑10 and Article 11A of this Chapter, means a domestic corporation (including a professional corporation as defined in G.S. 55B‑2), a foreign corporation, a domestic or foreign nonprofit corporation, a domestic or foreign limited liability company, a domestic or foreign limited partnership, a registered limited liability partnership or foreign limited liability partnership as defined in G.S. 59‑32, or any other partnership as defined in G.S. 59‑36 whether or not formed under the laws of this State.

(3)        "Conspicuous" means so written that a reasonable person against whom the writing is to operate should have noticed it. For example, printing in italics or boldface or contrasting color, or typing in capitals or underlined, is conspicuous.

(4)        "Corporation" or "domestic corporation" means a corporation for profit or a corporation having capital stock that is incorporated under or subject to the provisions of this Chapter and that is not a foreign corporation except that in G.S. 55‑9‑01 and G.S. 55‑15‑21 "corporation" includes domestic and foreign corporations.

(5)        "Deliver" includes mail.

(6)        "Distribution" means a direct or indirect transfer of money or other property (except its own shares) or incurrence of indebtedness by a corporation to or for the benefit of its shareholders in respect of any of its shares. A distribution may be in the form of a declaration or payment of a dividend; a purchase, redemption, or other acquisition of shares; a distribution of indebtedness; or otherwise.

(6a)      "Dividend credit" as used in G.S. 55‑6‑01(d)(5) means the aggregate of all yearly dividend credits. "Yearly dividend credit" means with respect to noncumulative preferred shares, the amount by which the full dividend preference of such a share, to the extent that such preference is earned by the corporation with respect to such a share in a particular fiscal year, exceeds the dividends paid on said share for that year; provided, that no dividend credit shall accrue unless, and only to the extent that, there exists an earned surplus at the end of such fiscal year. Computations of earnings allocable to classes of shares made in good faith by the board of directors in accordance with generally accepted accounting principles shall be conclusive. For the purpose of this definition, a dividend is deemed paid if it has been declared and funds for its payment have been set aside.

(6b)      "Domestic limited liability company" has the same meaning as in G.S. 57C‑1‑03.

(6c)      "Domestic limited partnership" has the same meaning as in G.S. 59‑102.

(6d)      "Domestic nonprofit corporation" means a corporation as defined in G.S. 55A‑1‑40.

(7)        "Effective date of notice" is defined in G.S. 55‑1‑41.

(8)        "Electronic" has the same meaning as in G.S. 66‑312.

(8a)      "Electronic record" has the same meaning as in G.S. 66‑312.

(8b)      "Electronic signature" has the same meaning as in G.S. 66‑312.

(9)        "Entity" includes (without limiting the meaning of such term in Article 9 of this Chapter):

a.         Any domestic or foreign:

1.         Corporation; nonprofit corporation; professional corporation;

2.         Limited liability company;

3.         Profit and nonprofit unincorporated association; and

4.         Business trust, estate, partnership, trust;

b.         Two or more persons having a joint or common economic interest; and

c.         The United States, and any state and foreign government.

(10)      "Foreign corporation" means a corporation for profit incorporated under a law other than the law of this State.

(10a)    "Foreign limited liability company" has the same meaning as in G.S. 57C‑1‑03.

(10b)    "Foreign limited partnership" has the same meaning as in G.S. 59‑102.

(10c)    "Foreign nonprofit corporation" means a foreign corporation as defined in G.S. 55A‑1‑40.

(11)      "Governmental subdivision" includes authority, county, district, and municipality.

(12)      "Includes" means a partial definition.

(13)      "Individual" denotes a natural person legally competent to act and also includes the estate of an incompetent or deceased individual.

(13a)    An item is "mailed" when it is deposited in the United States mail with postage thereon prepaid and correctly addressed. When a corporation mails an item to a shareholder, "correctly addressed" means addressed to the shareholder's address as shown in the corporation's current record of shareholders.

(14)      "Means" denotes an exhaustive definition.

(14a)    "Merger" as used in Article 9 includes a "share exchange" as used in Article 11.

(15)      "Notice" includes demand and is defined in G.S. 55‑1‑41.

(16)      "Person" includes individual and entity.

(17)      "Principal office" means the office (in or out of this State) where the principal executive offices of a domestic or foreign corporation are located, as designated in its most recent annual report filed with the Secretary of State or, in the case of a domestic or foreign corporation that has not yet filed an annual report, in its articles of incorporation or application for a certificate of authority, respectively.

(18)      "Proceeding" includes civil suit and criminal, administrative, and investigatory action.

(18a)    "Public corporation" means any corporation that has a class of shares registered under Section 12 of the Securities Exchange Act of 1934, as amended (15 U.S.C. § 78l  ).

(19)      "Record date" means the date established under Article 6 or 7 on which a corporation determines the identity of its shareholders for purposes of this Chapter.

(20)      "Secretary" means the corporate officer to whom the board of directors has delegated responsibility under G.S. 55‑8‑40(c) for custody of the minutes of the meetings of the board of directors and of the shareholders and for authenticating records of the corporation.

(21)      "Shares" means the units into which the proprietary interests in a corporation are divided.

(22)      "Shareholder" means the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with a corporation.

(23)      "State", when referring to a part of the United States, includes a state and commonwealth (and their agencies and governmental subdivisions) and a territory and insular possession (and their agencies and governmental subdivisions) of the United States.

(24)      "Subscriber" means a person who subscribes for shares in a corporation, whether before or after incorporation.

(24a)    "Unincorporated entity" means a domestic or foreign limited liability company, a domestic or foreign limited partnership, a registered limited liability partnership or foreign limited liability partnership as defined in G.S. 59‑32, or any other partnership as defined in G.S. 59‑36, whether or not formed under the laws of this State.

(25)      "United States" includes district, authority, bureau, commission, department, and any other agency of the United States.

(26)      "Voting group" means all shares of one or more classes or series that under the articles of incorporation or this Chapter are entitled to vote and be counted together collectively on a matter at a meeting of shareholders. All shares entitled by the articles of incorporation or this Chapter to vote generally on the matter are for that purpose a single voting group. (1955, c. 1371, s. 1; 1959, c. 1316, s. 1; 1989, c. 265, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 12.4; 1993, c. 552, s. 4; 1999‑369, ss. 1.2, 1.3; 1999‑456, s. 3; 2001‑358, s. 5(a); 2001‑387, ss. 3, 4, 5, 173, 175(a); 2001‑413, s. 6; 2001‑487, s. 62(a).)



§ 55-1-41. Notice.

§ 55‑1‑41.  Notice.

(a)        Notice under this Chapter shall be in writing unless oral notice is authorized in the corporation's articles of incorporation or bylaws and written notice is not specifically required by this Chapter.

(b)        Notice may be communicated in person; by electronic means; or by mail or private carrier. If these forms of personal notice are impracticable as to one or more persons, notice may be communicated to such persons by publishing notice in a newspaper in the county wherein the corporation has its principal place of business in the State, or if it has no principal place of business in the State, the county wherein it has its registered office; or by radio, television, or other form of public broadcast communication.

(c)        Written notice by a domestic or foreign corporation to its shareholder is effective when deposited in the United States mail with postage thereon prepaid and correctly addressed to the shareholder's address shown in the corporation's current record of shareholders. To the extent the corporation pursuant to G.S. 55‑1‑50 and the shareholder have agreed, notice by a domestic corporation to its shareholder in the form of an electronic record sent by electronic means is effective when it is sent as provided in G.S. 66‑325. A shareholder may terminate any such agreement at any time on a prospective basis effective upon written notice of termination to the corporation or upon such later date as may be specified in the notice.

(d)        Written notice to a domestic or foreign corporation (authorized to transact business in this State) may be addressed to its registered agent at its registered office or to the corporation or its secretary at its principal office shown in its most recent annual report on file in the office of the Secretary of State or, in the case of a domestic or foreign corporation that has not yet filed an annual report, in its articles of incorporation or application for a certificate of authority, respectively.

(e)        Except as provided in subsection (c), written notice is effective at the earliest of the following:

(1)        When received;

(2)        Five days after its deposit in the United States mail, as evidenced by the postmark or otherwise, if mailed with at least first‑class postage thereon prepaid and correctly addressed;

(3)        On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested, and the receipt is signed by or on behalf of the addressee.

In the case of notice in the form of an electronic record sent by electronic means, the time of receipt shall be determined as provided in G.S. 66‑325.

(f)         Oral notice is effective when actually communicated to the person entitled thereto.

(g)        If this Chapter prescribes notice requirements for particular circumstances, those requirements govern. If articles of incorporation or bylaws prescribe notice requirements not inconsistent with this section or other provisions of this Chapter, those requirements govern. (1989, c. 265, s. 1; 1993, c. 552, s. 5; 2001‑387, s. 6.)



§ 55-1-42. Number of shareholders.

§ 55‑1‑42.  Number of shareholders.

(a)        For purposes of this Chapter, the following identified as a shareholder in a corporation's current record of shareholders constitutes one shareholder:

(1)        All co‑owners of the same shares;

(2)        A corporation, partnership, trust, estate, or other entity;

(3)        The trustees, guardians, custodians, or other fiduciaries of a single trust, estate, or account.

(b)        For purposes of this Chapter, shareholdings registered in substantially similar names constitute one shareholder if it is reasonable to believe that the names represent the same person. (1989, c. 265, s. 1.)



§§ 55-1-43 through 55-1-49. Reserved for future codification purposes.

§§ 55‑1‑43 through 55‑1‑49.  Reserved for future codification purposes.



§ 55-1-50. Electronic transactions.

Part 5. Miscellaneous.

§ 55‑1‑50.  Electronic transactions.

For purposes of applying Article 40 of Chapter 66 of the General Statutes to transactions under this Chapter, a corporation may agree to conduct a transaction by electronic means through provision in its articles of incorporation or bylaws or by action of its board of directors. (2001‑387, s. 7.)



§ 55-2-01. Incorporators.

Article 2.

Incorporation.

§ 55‑2‑01.  Incorporators.

One or more persons may act as the incorporator or incorporators of a corporation by delivering articles of incorporation to the Secretary of State for filing. (Code, ss. 677, 678, 679, 682; 1885, cc. 19, 190; 1893, c. 318; 1897, c. 204; 1901, c. 2, ss. 8, 9; cc. 6, 41; 1903, c. 453; Rev., ss. 1137, 1139; C.S., s. 1114; 1945, c. 635; G.S., ss. 55‑2, 55‑3; 1951, c. 265, s. 1; 1955, c. 1371, s. 1; 1969, c. 751, s. 1; 1971, c. 1231, s. 1; 1989, c. 265, s. 1.)



§ 55-2-02. Articles of incorporation.

§ 55‑2‑02.  Articles of incorporation.

(a)        The articles of incorporation must set forth:

(1)        A corporate name for the corporation that satisfies the requirements of G.S. 55D‑20 and G.S. 55D‑21;

(2)        The number of shares the corporation is authorized to issue and any other information required by G.S. 55‑6‑01;

(3)        The street address, and the mailing address if different from the street address, of the corporation's initial registered office, the county in which the initial registered office is located, and the name of the corporation's initial registered agent at that address;

(3a)      The street address, and the mailing address if different from the street address, of the corporation's principal office, if any, and the county in which the principal office, if any, is located; and

(4)        The name and address of each incorporator.

(b)        The articles of incorporation may set forth any provision that under this Chapter is required or permitted to be set forth in the bylaws, and may also set forth:

(1)        The names and addresses of the individuals who are to serve as the initial directors;

(2)        Provisions not inconsistent with law regarding (i) the purpose or purposes for which the corporation is organized; (ii) managing the business and regulating the affairs of the corporation; (iii) defining, limiting, and regulating the powers of the corporation, its board of directors, and shareholders; (iv) a par value for authorized shares or classes of shares; (v) the imposition of personal liability on shareholders for the debts of the corporation to a specified extent and upon specified conditions; (vi) any limitation on the duration of the corporation; and

(3)        A provision limiting or eliminating the personal liability of any director arising out of an action whether by or in the right of the corporation or otherwise for monetary damages for breach of any duty as a director. No such provision shall be effective with respect to (i) acts or omissions that the director at the time of such breach knew or believed were clearly in conflict with the best interests of the corporation, (ii) any liability under G.S. 55‑8‑33, (iii) any transaction from which the director derived an improper personal benefit, or (iv) acts or omissions occurring prior to the date the provisions became effective. As used herein, the term "improper personal benefit" does not include a director's reasonable compensation or other reasonable incidental benefit for or on account of his service as a director, officer, employee, independent contractor, attorney, or consultant of the corporation. A provision permitted by this Chapter in the articles of incorporation, bylaws, or a contract or resolution indemnifying or agreeing to indemnify a director against personal liability shall be fully effective whether or not there is a provision in the articles of incorporation limiting or eliminating personal liability.

(c)        The articles of incorporation need not set forth any of the corporate powers enumerated in this Chapter.

(d)        Articles of incorporation filed to effect the conversion of another business entity pursuant to Article 11A of this Chapter shall also include the statements required by G.S. 55‑11A‑03(a). (Code, s. 677; 1885, c. 19; 1889, c. 170; 1891, c. 257; 1893, c. 244; 1901, c. 2, s. 8; c. 47; 1903, c. 453; Rev., s. 1137; 1911, c. 213, s. 1; 1913, c. 5, s. 1; C.S., s. 1114; Ex. Sess. 1920, c. 55; 1924, c. 98; 1935, cc. 166, 320; 1939, c. 222; G.S., s. 55‑2; 1951, c. 265, s. 1; 1955, c. 1371, s. 1; 1957, c. 979, s. 5; 1959, c. 1316, s. 11/2; 1969, c. 751, s. 2; 1973, c. 469, s. 2; 1987, c. 626, s. 1; 1989, c. 265, s. 1; 1993, c. 552, s. 6; 2001‑358, s. 16; 2001‑387, ss. 8, 9, 173, 175(a); 2001‑413, s. 6.)



§ 55-2-03. Incorporation.

§ 55‑2‑03.  Incorporation.

(a)        Corporate existence begins when the articles of incorporation become effective.

(b)        The Secretary of State's filing of the articles of incorporation is conclusive proof that the incorporators satisfied all conditions precedent to incorporation except in a proceeding by the State to cancel or revoke the incorporation or involuntarily dissolve the corporation.

(c)        No provision in this Chapter or any prior act shall be construed to require that a corporation have more than one shareholder. (1901, c. 2, s. 10; Rev., s. 1140; C.S., s. 1116; G.S., s. 55‑4; 1955, c. 1371, s. 1; 1957, c. 550, ss. 2, 3; 1967, c. 13, s. 3; 1989, c. 265, s. 1; 2001‑387, s. 10.)



§ 55-2-04. Reserved for future codification purposes.

§ 55‑2‑04.  Reserved for future codification purposes.



§ 55-2-05. Organization of corporation.

§ 55‑2‑05.  Organization of corporation.

(a)        After incorporation:

(1)        If initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting at the call of a majority of the directors to complete the organization of the corporation by appointing officers, adopting bylaws, and carrying on any other business brought before the meeting;

(2)        If initial directors are not named in the articles, the incorporator or incorporators shall hold an organizational meeting at the call of a majority of the incorporators: (i) to elect directors and complete the organization of the corporation; or (ii) to elect a board of directors who shall complete the organization of the corporation.

(b)        Action required or permitted by this Chapter to be taken by incorporators at an organizational meeting may be taken without a meeting if the action taken is evidenced by one or more written consents describing the action taken and signed by each incorporator.  If the incorporators act at a meeting, the notice and procedural provisions of G.S. 55‑8‑22, 55‑8‑23, and 55‑8‑24 shall apply.

(c)        An organizational meeting may be held in or out of this State. (Code, s. 665; 1901, c. 2, s. 18; Rev., s. 1142; C.S., s. 1118; G.S., s. 55‑6; 1955, c. 1371, s. 1; 1969, c. 751, s. 3; 1989, c. 265, s. 1.)



§ 55-2-06. Bylaws.

§ 55‑2‑06.  Bylaws.

(a)        The incorporators or board of directors of a corporation shall adopt initial bylaws for the corporation.

(b)        The bylaws of a corporation may contain any provision for managing the business and regulating the affairs of the corporation that is not inconsistent with law or the articles of incorporation. (1955, c. 1371, s. 1; 1959, c. 1316, ss. 2, 3; 1973, c. 469, s. 4; 1989, c. 265, s. 1.)



§ 55-2-07. Emergency bylaws.

§ 55‑2‑07.  Emergency bylaws.

(a)        Unless the articles of incorporation provide otherwise, the board of directors of a corporation may adopt bylaws to be effective only in an emergency defined in subsection (d).  The emergency bylaws, which are subject to amendment or repeal by the shareholders, may make all provisions necessary for managing the corporation during the emergency, including:

(1)        Procedures for calling a meeting of the board of directors;

(2)        Quorum requirements for the meeting; and

(3)        Designation of additional or substitute directors.

(b)        All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency.  The emergency bylaws are not effective after the emergency ends.

(c)        Corporate action taken in good faith in accordance with the emergency bylaws binds the corporation and the fact that the action was taken by special procedures may not be used to impose liability on a corporate director, officer, employee, or agent.

(d)        An emergency exists for purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some catastrophic event. (1989, c. 265, s. 1.)



§ 55-3-01. Purposes.

Article 3.

Purposes and Powers.

§ 55‑3‑01.  Purposes.

(a)        Every corporation incorporated under this Chapter has the purpose of engaging in any lawful business unless a more limited purpose is set forth in its articles of incorporation.

(b)        A corporation engaging in a business that is subject to regulation under another statute of this State may incorporate under this Chapter only if permitted by, and subject to all limitations of, the other statute. (1955, c. 1371, s. 1; 1989, c. 265, s. 1.)



§ 55-3-02. General powers.

§ 55‑3‑02.  General powers.

(a)        Unless its articles of incorporation or this Chapter provide otherwise, every corporation has perpetual duration and succession in its corporate name and has the same powers as an individual to do all things necessary or convenient to carry out its business and affairs, including without limitation power:

(1)        To sue and be sued, complain and defend in its corporate name;

(2)        To have a corporate seal, which may be altered at will, and to use it, or a facsimile of it, by impressing or affixing it or in any other manner reproducing it;

(3)        To make and amend bylaws, not inconsistent with its articles of incorporation or with the laws of this State, for managing the business and regulating the affairs of the corporation;

(4)        To purchase, receive, lease, or otherwise acquire, and own, hold, improve, use, and otherwise deal with, real or personal property, or any legal or equitable interest in property, wherever located;

(5)        To sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of its property;

(6)        To purchase, receive, subscribe for, or otherwise acquire; own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of; and deal in and with shares or other interests in, or obligations of, any other entity;

(7)        To make contracts and guarantees, incur liabilities, borrow money, issue its notes, bonds, and other obligations (which may be convertible into or include the option to purchase other securities of the corporation), and secure any of its obligations by mortgage or pledge of any of its property, franchises, or income;

(8)        To lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment;

(9)        To be a promoter, partner, member, associate, or manager of any partnership, joint venture, trust, or other entity;

(10)      To conduct its business, locate offices, and exercise the powers granted by this act within or without this State;

(11)      To elect or appoint directors, officers, employees, and agents of the corporation, define their duties, fix their compensation, and lend them money and credit;

(12)      To pay pensions and establish pension plans, pension trusts, profit sharing plans, stock bonus plans, stock option plans, and other benefit or incentive plans for any or all of its current or former directors, officers, employees, and agents;

(13)      To make donations for the public welfare or for charitable, religious, cultural, scientific, or educational purposes;

(14)      To transact any lawful business that will aid governmental policy;

(15)      To make payments or donations, or do any other act, not inconsistent with law, that furthers the business and affairs of the corporation; and

(16)      To provide insurance for its benefit on the life or physical or mental ability of any of its directors, officers or employees or on the life or physical or mental ability of any security holder for the purpose of acquiring at his death or disability its securities owned by such security holder, and for these purposes the corporation is deemed to have an insurable interest in its directors, officers, employees, or security holders; and to provide insurance for its benefit on the life or physical or mental ability of any other person in whom it has an insurable interest.

(b)        It shall not be necessary to set forth in the articles of incorporation any of the powers enumerated in this section. (Code, ss. 663, 666, 691, 692, 693; 1893, c. 159; 1901, c. 2, s. 1; Rev., s. 1128; 1909, c. 507, s. 1; C.S., s. 1126; 1925, cc. 235, 298; 1929, c. 269; 1939, c. 279; 1945, c. 775; G.S., s. 55‑26; 1951, c. 1240, s. 1; 1955, c. 1371, s. 1; 1959, c. 1316, ss. 4, 5; 1969, c. 751, ss. 7, 8; 1989, c. 265, s. 1.)



§ 55-3-03. Emergency powers.

§ 55‑3‑03.  Emergency powers.

(a)        In anticipation of or during an emergency defined in subsection (d), the board of directors of a corporation may:

(1)        Modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent; and

(2)        Relocate the principal office, designate alternative principal offices or regional offices, or authorize the officers to do so.

(b)        During an emergency defined in subsection (d), unless emergency bylaws provide otherwise:

(1)        Notice of a meeting of the board of directors need be given only to those directors whom it is practicable to reach and may be given in any practicable manner, including by publication and radio; and

(2)        One or more officers of the corporation present at a meeting of the board of directors may be deemed to be directors for the meeting, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum.

(c)        Corporate action taken in good faith during an emergency under this section to further the ordinary business affairs of the corporation binds the corporation and the fact that said action is taken by special procedures may not be used to impose liability on a corporate director, officer, employee, or agent.

(d)        An emergency exists for purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some catastrophic event. (1989, c. 265, s. 1.)



§ 55-3-04. Ultra vires.

§ 55‑3‑04.  Ultra vires.

(a)        Except as provided in subsection (b), the validity of corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.

(b)        A corporation's power to act may be challenged:

(1)        In a proceeding by a shareholder against the corporation to enjoin the act;

(2)        In a proceeding by the corporation, directly, derivatively, or through a receiver, trustee, or other legal representative, against an incumbent or former director, officer, employee, or agent of the corporation; or

(3)        In a proceeding by the Attorney General under G.S. 55‑14‑30.

(c)        In a shareholder's proceeding under subsection (b)(1) to enjoin an unauthorized corporate act, the court may enjoin or set aside the act, if equitable and if all affected persons are parties to the proceeding, and may award damages for loss (other than anticipated profits) suffered by the corporation or another party because of enjoining the unauthorized act. (Code, ss. 607, 686; 1901, c. 2, s. 107; Rev., s. 1197; C.S., s. 1143; G.S., 55‑47; 1955, c. 1371, s. 1; 1989, c. 265, s. 1.)



§ 55-3-05. Exercise of corporate franchises not granted.

§ 55‑3‑05.  Exercise of corporate franchises not granted.

The Attorney General may upon his own information or upon complaint of a private party bring an action in the name of the State to restrain any person from exercising corporate franchises not granted. (Code, ss. 607, 686; 1901, c. 2, s. 107; Rev., s. 1197; C.S., s. 1143; G.S., s. 55‑47(2); 1955, c. 1371, s. 1; 1989, c. 265, s. 1.)



§§ 55-4-01 through 55-4-05: Transferred to §§ 55D-20 through 55D-27 by Session Laws 2001-358, ss. 14(a) and 14(b).

Article 4.

Name.

§§ 55‑4‑01 through 55‑4‑05: Transferred to §§ 55D‑20 through 55D‑27 by Session Laws 2001‑358, ss. 14(a) and 14(b).



§ 55-5-01. Registered office and registered agent.

Article 5.

Office and Agent.

§ 55‑5‑01.  Registered office and registered agent.

Each corporation must maintain a registered office and registered agent as required by Article 4 of Chapter 55D of the General Statutes and is subject to service on the Secretary of State under that Article. (1901, c. 5; Rev., s. 1243; C.S., s. 1137; 1937, c. 133, ss. 1‑3; G.S., ss. 55‑38, 55‑39; 1955, c. 1371, s. 1; 1957, c. 979, s. 17; 1989, c. 265, s. 1; 2000‑140, s. 101(a); 2001‑358, ss. 44, 47(a); 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§§ 55-5-02 through 55-5-04: Transferred to §§ 55D-31 through 55D-33 by Session Laws 2001-358, s. 44.

§§ 55‑5‑02 through 55‑5‑04: Transferred to §§ 55D‑31 through 55D‑33 by Session Laws 2001‑358, s. 44.



§ 55-6-01. Authorized shares.

Article 6.

Shares and Distribution.

Part 1.  Shares.

§ 55‑6‑01.  Authorized shares.

(a)        The articles of incorporation must prescribe the classes of shares and the number of shares of each class that the corporation is authorized to issue.  If more than one class of shares is authorized, the articles of incorporation must prescribe a distinguishing designation for each class, and, prior to the issuance of shares of a class, the preferences, limitations, and relative rights of that class must be described in the articles of incorporation.  All shares of a class must have preferences, limitations, and relative rights identical with those of other shares of the same class unless the articles of incorporation divide a class into series.  If a class is divided into series, all the shares of any one series must have preferences, limitations, and relative rights identical with those of other shares of the same series.  The requirement of identical rights within a class shall not be construed to conflict with any special voting rights specified elsewhere in this Chapter.

(b)        Each series of a class must be given a distinguishing designation.

(c)        The articles of incorporation must authorize

(1)        One or more classes of shares that together have unlimited voting rights, and

(2)        One or more classes of shares (which may be the same class or classes as those with voting rights) that together are entitled to receive the net assets of the corporation upon dissolution.

(d)        The articles of incorporation may authorize one or more classes or series within a class of shares that:

(1)        Have special, conditional, or limited voting rights, or no right to vote, except to the extent prohibited by this Chapter;

(2)        Are redeemable or convertible as specified in the articles of incorporation (i) at the option of the corporation, the shareholder, or another person or upon the occurrence of a designated event; (ii) for cash, indebtedness, securities, or other property; (iii) in a designated amount or in an amount determined in accordance with a designated formula or by reference to extrinsic data or events;

(3)        Entitle the holders to distributions calculated in any manner, including dividends that may be cumulative, noncumulative, or partially cumulative;

(4)        Have preference over any other class or series within a class of shares with respect to distributions, including dividends and distributions upon the dissolution of the corporation.

(5)        Notwithstanding the provisions of (d)(3) and (4) of this section, noncumulative preferred shares of a class or series within a class out of which shares were initially issued after June 30, 1957, and before October 1, 1969, shall be entitled to a dividend credit, as defined in this Chapter, and until such dividend credit is fully discharged no dividend shall be paid to any shares that are subordinate to such preferred shares as to dividends.

(e)        The description of the designations, preferences, limitations, and relative rights in subsection (d) is not exhaustive. (1901, c. 2, s. 19; 1903, c. 660, ss. 2, 3; Rev., s. 1159; C.S., s. 1156; 1921, c. 116, s. 1; 1923, c. 155; C.S., s. 1167(a); 1925, c. 118, ss. 2, 2a; c. 262, s. 1; 1939, c. 199; 1949, c. 929; G.S., ss. 55‑61, 55‑73; 1953, c. 822, ss. 1, 3; 1955, c. 1371, s. 1; 1969, c. 751, ss. 15‑17; 1985, c. 117, s. 1; 1989, c. 265, s. 1.)



§ 55-6-02. Terms of class or series determined by board of directors.

§ 55‑6‑02.  Terms of class or series determined by board of directors.

(a)        If the articles of incorporation so provide, the board of directors may determine, in whole or part, the preferences, limitations, and relative rights (within the limits set forth in G.S. 55‑6‑01) of (1) any class of shares before the issuance of any shares of that class or (2) one or more series within a class before the issuance of any shares of that series.

(b)        Before issuing any shares of a class or series created under this section, the corporation must deliver to the Secretary of State for filing articles of amendment, which are effective without shareholder action, that set forth:

(1)        The name of the corporation;

(2)        The text of the amendment determining the terms of the class or series of shares;

(3)        The date it was adopted; and

(4)        A statement that the amendment was duly adopted by the board of directors. (1901, c. 2, s. 19; 1903, c. 660, ss. 2, 3; Rev., s. 1159; C.S., s. 1156; 1923, c. 155; 1925, c. 118, ss. 2, 2a; 1939, c. 199; G.S., s. 55‑61; 1953, c. 822, s. 1; 1955, c. 1371, s. 1; 1989, c. 265, s. 1.)



§ 55-6-03. Issued and outstanding shares.

§ 55‑6‑03.  Issued and outstanding shares.

(a)        A corporation may issue the number of shares of each class or series authorized by the articles of incorporation.  Shares that are issued are outstanding shares until they are reacquired, redeemed, converted, or cancelled.

(b)        The reacquisition, redemption, or conversion of outstanding shares is subject to the limitations of subsection (c) of this section and to G.S. 55‑6‑40.

(c)        At all times that shares of the corporation are outstanding, there must be outstanding one or more shares that together have unlimited voting rights and one or more shares that together are entitled to receive the net assets of the corporation upon dissolution. (1901, c. 2, s. 19; 1903, c. 660, ss. 2, 3; Rev., s. 1159; C.S., s. 1156; 1921, c. 116, s. 1; 1923, c. 155; C.S., s. 1167(a); 1925, c. 118, ss. 2, 2a; c. 262, s. 1; 1939, c. 199; 1949, c. 929; G.S., ss. 55‑61, 55‑73; 1953, c. 822, ss. 1, 3; 1955, c. 1371, s. 1; 1969, c. 751, ss. 15‑17; 1985, c. 117, s. 1; 1989, c. 265, s. 1.)



§ 55-6-04. Fractional shares.

§ 55‑6‑04.  Fractional shares.

(a)        A corporation may:

(1)        Issue fractions of a share or pay in money the value of fractions of a share;

(2)        Arrange for disposition of fractional shares by the shareholders;

(3)        Issue scrip in registered or bearer form entitling the holder to receive a full share upon surrendering enough scrip to equal a full share.

(b)        Each certificate representing scrip must be conspicuously labeled "scrip" and must contain the information required by G.S. 55‑6‑25(b).

(c)        The holder of a fractional share is entitled to exercise the rights of a shareholder, including the right to vote, to receive dividends, and to participate in the assets of the corporation upon liquidation.  The holder of scrip is not entitled to any of these rights unless the scrip provides for them.

(d)        The board of directors may authorize the issuance of scrip subject to any condition considered desirable, including:

(1)        That the scrip will become void if not exchanged for full shares before a specified date; and

(2)        That the shares for which the scrip is exchangeable may be sold and the proceeds paid to the scripholders. (1955, c. 1371, s. 1; 1959, c. 1316, s. 20; 1989, c. 265, s. 1.)



§§ 55-6-05 through 55-6-19. Reserved for future codification purposes.

§§ 55‑6‑05 through 55‑6‑19.  Reserved for future codification purposes.



§ 55-6-20. Subscription for shares before incorporation.

Part 2.  Issuance of Shares.

§ 55‑6‑20.  Subscription for shares before incorporation.

(a)        A subscription for shares entered into before incorporation is irrevocable for six months unless the subscription agreement provides a longer or shorter period or all the subscribers agree to revocation.

(b)        The board of directors may determine the payment terms of subscriptions for shares that were entered into before incorporation, unless the subscription agreement specifies them.  A call for payment by the board of directors must be uniform so far as practicable as to all shares of the same class or series, unless the subscription agreement specifies otherwise.

(c)        Shares issued pursuant to subscriptions entered into before incorporation are fully paid and nonassessable when the corporation receives the consideration specified in the subscription agreement.

(d)        If a subscriber defaults in payment of money or property under a subscription agreement entered into before incorporation, the corporation may collect the amount owed as any other debt.  Alternatively, unless the subscription agreement provides otherwise, the corporation may rescind the agreement and may sell the shares if the debt remains unpaid more than 20 days after the corporation sends written demand for payment to the subscriber.

(e)        A subscription agreement entered into after incorporation is a contract between the subscriber and the corporation subject to G.S. 55‑6‑21. (1901, c. 2, ss. 23, 24, 25; Rev., ss. 1169, 1170, 1171; C.S., s. 1165; G.S., s. 55‑70; 1955, c. 1371, s. 1; 1969, c. 751, s. 18; 1985, c. 117, s. 2; 1989, c. 265, s. 1.)



§ 55-6-21. Issuance of shares.

§ 55‑6‑21.  Issuance of shares.

(a)        The powers granted in this section to the board of directors may be reserved to the shareholders by the articles of incorporation.

(b)        The board of directors may authorize shares to be issued for consideration consisting of any tangible or intangible property or benefit to the corporation, including cash, promissory notes, services performed, contracts for services to be performed, or other securities of the corporation.

(c)        Before the corporation issues shares, the board of directors must determine that the consideration received or to be received for shares to be issued is adequate.  The determination by the board of directors as to the adequacy of consideration is conclusive as to whether the shares are validly issued, fully paid, and nonassessable.

(d)        When the corporation receives the consideration for which the board of directors authorized the issuance of shares, the shares issued therefor are fully paid and nonassessable.

(e)        The corporation may place in escrow shares issued for a contract for future services or benefits or for a promissory note, or make other arrangements to restrict the transfer of the shares, and may credit distributions in respect of the shares against their purchase price, until the services are performed, the note is paid, or the benefit received.  If the services are not performed, the note is not paid, or the benefits are not received, the shares escrowed or restricted and the distributions credited may be cancelled in whole or part. (1901, c. 2, ss. 19, 53, 54; 1903, c. 660, ss. 2, 3; Rev., ss. 1159, 1160, 1161; C.S., ss. 1157, 1158; G.S., ss. 55‑62, 55‑63; 1955, c. 1371, s. 1; 1957, s. 1039; 1959, c. 1316, ss. 10, 13, 14; 1969, c. 751, s. 20; 1973, c. 469, ss. 15, 45.2; 1989, c. 265, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 12.7.)



§ 55-6-22. Liability of shareholders.

§ 55‑6‑22.  Liability of shareholders.

(a)        A purchaser from a corporation of its own shares is not liable to the corporation or its creditors with respect to the shares except to pay the consideration for which the shares were authorized to be issued (G.S. 55‑6‑21) or specified in the subscription agreement (G.S. 55‑6‑20).

(b)        Unless otherwise provided in the articles of incorporation, a shareholder of a corporation is not personally liable for the acts or debts of the corporation except that he may become personally liable by reason of his own acts or conduct. (1893, c. 471; 1901, c. 2, s. 22; Rev., s. 1162; C.S., s. 1160; G.S., s. 55‑65; 1955, c. 1371, s. 1; 1969, c. 751, s. 28; 1989, c. 265. s. 1.)



§ 55-6-23. Share dividends.

§ 55‑6‑23.  Share dividends.

(a)        Unless the articles of incorporation provide otherwise, shares may be issued pro rata and without consideration to the corporation's shareholders or to the shareholders of one or more classes or series.  An issuance of shares under this subsection is a share dividend.

(b)        Shares of one class or series may not be issued as a share dividend in respect of shares of another class or series unless:

(1)        The articles of incorporation so authorize,

(2)        There are no outstanding shares of the class or series to be issued, or

(3)        A majority of the votes entitled to be cast by the class or series to be issued approve the issuance of not more than a stated number of shares within a period of not more than one year after such approval.

(c)        If the board of directors does not fix the record date for determining shareholders entitled to a share dividend, it is the date the board of directors authorizes the share dividend. (1955, c. 1371, s. 1; 1959, c. 1316, ss. 17, 18; 1989, c. 265, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 12.8.)



§ 55-6-24. Rights, options, and warrants.

§ 55‑6‑24.  Rights, options, and warrants.

(a)        A corporation may issue rights, options, or warrants for the purchase of shares of the corporation.  The board of directors shall determine the terms upon which the rights, options, or warrants are issued, their form and content, and the consideration for which the shares are to be issued.

(b)        In the case of a public corporation, the terms and conditions of such rights, options or warrants may include, without limitation, restrictions or conditions that preclude or limit the exercise, transfer or receipt of such rights, options or warrants by the holder or holders or beneficial owner or owners of a specified number or percentage of the outstanding voting shares of such public corporation or by any transferee of any such holder or owner, or that invalidate or void such rights, options or warrants held by any such holder or owner or by such transferee.  Determinations by the board of directors whether to impose, enforce, waive or otherwise render ineffective any such restrictions or conditions may be judicially reviewed in an appropriate proceeding. (1955, c. 1371, s. 1; 1959, c. 1316, s. 11; 1989, c. 265, s. 1.)



§ 55-6-25. Form and content of certificates.

§ 55‑6‑25.  Form and content of certificates.

(a)        Shares may but need not be represented by certificates.  Unless this act or another statute expressly provides otherwise, the rights and obligations of shareholders are identical whether or not their shares are represented by certificates.

(b)        At a minimum each share certificate must state on its face:

(1)        The name of the issuing corporation and that it is organized under the law of North Carolina;

(2)        The name of the person to whom issued; and

(3)        The number and class of shares and the designation of the series, if any, the certificate represents.

(c)        If the issuing corporation is authorized to issue different classes of shares or different series within a class, the designations, relative rights, preferences, and limitations applicable to each class and the variations in rights, preferences, and limitations determined for each series (and the authority of the board of directors to determine variations for future series) must be summarized on the front or back of each certificate.  Alternatively, each certificate may state conspicuously on its front or back that the corporation will furnish the shareholder this information in writing and without charge.

(d)        Each share certificate (1) must be signed (either manually or in facsimile) by two officers designated in the bylaws or by the board of directors and (2) may bear the corporate seal or its facsimile.

(e)        If the person who signed in any capacity (either manually or in facsimile) a share certificate no longer holds office when the certificate is issued, the certificate is nevertheless valid. (1885, c. 265; 1901, c. 2, s. 94; Rev., ss. 1165, 1166; C.S., s. 1162; 1927, c. 173; 1949, c. 809; G.S., s. 55‑67; 1955, c. 1371, s. 1; 1979, c. 91; 1989, c. 265, s. 1.)



§ 55-6-26. Shares without certificate.

§ 55‑6‑26.  Shares without certificate.

(a)        Unless the articles of incorporation or bylaws provide otherwise, the board of directors of a corporation may authorize the issue of some or all of the shares of any or all of its classes or series without certificates.  The authorization does not affect shares already represented by certificates until they are surrendered to the corporation.

(b)        Within a reasonable time after the issue or transfer of shares without certificates, the corporation shall send the shareholder a written statement of the information required on certificates by G.S. 55‑6‑25(b) and (c), and if applicable, G.S. 55‑6‑27. (1989, c. 265, s. 1.)



§ 55-6-27. Restriction on transfer of shares and other securities.

§ 55‑6‑27.  Restriction on transfer of shares and other securities.

(a)        The articles of incorporation, bylaws, an agreement among shareholders, or an agreement between shareholders and the corporation may impose restrictions on the transfer or registration of transfer of shares of the corporation.  A restriction does not affect shares issued before the restriction was adopted unless the holders of the shares are parties to the restriction agreement or voted in favor of the restriction.

(b)        A restriction on the transfer or registration of transfer of shares is valid and enforceable against the holder or a transferee of the holder if the restriction is authorized by this section, it is not unconscionable under the circumstances, and its existence is noted conspicuously on the front or back of the certificate or is contained in the information statement required by G.S. 55‑6‑26(b).  Unless so noted, a restriction is not enforceable except against a person who receives actual written notice of the restrictions.

(c)        A restriction on the transfer or registration of transfer of shares is authorized:

(1)        To maintain the corporation's status when it is dependent on the number or identity of its shareholders;

(2)        To preserve exemptions under federal or state securities law;

(3)        For any other reasonable purpose.

(d)        A restriction authorized by G.S. 55‑6‑27(c) may:

(1)        Obligate the shareholder first to offer the corporation or other persons (separately, consecutively, or simultaneously) an opportunity to acquire the restricted shares;

(2)        Obligate the corporation or other persons (separately, consecutively, or simultaneously) to acquire the restricted shares;

(3)        Require the corporation, the holders of any class of its shares, or another person to approve the transfer of the restricted shares, if the requirement is not manifestly unreasonable;

(4)        Prohibit the transfer of the restricted shares to designated persons or classes of persons, if the prohibition is not manifestly unreasonable;

(5)        Contain any other provision reasonably related to an authorized purpose.

(e)        For purposes of this section, "shares" includes a security convertible into or carrying a right to subscribe for or acquire shares. (1989, c. 265, s. 1.)



§ 55-6-28. Expense of issue.

§ 55‑6‑28.  Expense of issue.

A corporation may pay the expenses of selling or underwriting its shares, and of organizing or reorganizing the corporation, from the consideration received for shares. (1989, c. 265, s. 1.)



§ 55-6-29. Reserved for future codification purposes.

§ 55‑6‑29.  Reserved for future codification purposes.



§ 55-6-30. Shareholders' preemptive rights.

Part 3. Subsequent Acquisition of Shares by Shareholders and Corporation.

§ 55‑6‑30.  Shareholders' preemptive rights.

(a)        The shareholders of a corporation do not have a preemptive right to acquire the corporation's unissued shares except to the extent the articles of incorporation or subsection (d) of this section so provide.

(b)        A statement included in the articles of incorporation that "the corporation elects to have preemptive rights" (or words of similar import) means that the following principles apply except to the extent the articles of incorporation expressly provide otherwise:

(1)        The shareholders of the corporation have a preemptive right, granted on uniform terms and conditions prescribed by the board of directors, to provide a fair and reasonable opportunity to exercise the right, to acquire proportional amounts of the corporation's unissued shares upon the decision of the board of directors to issue them.

(2)        A shareholder may waive his preemptive right.  A waiver evidenced by a writing is irrevocable even though it is not supported by consideration.

(3)        There is no preemptive right with respect to (i) shares issued as compensation to directors, officers, agents, or employees of the corporation, its subsidiaries or affiliates; (ii) shares issued to satisfy conversion or option rights created to provide compensation to directors, officers, agents, or employees of the corporation, its subsidiaries or affiliates; (iii) shares authorized in articles of incorporation that are issued within six months from the effective date of incorporation; (iv) shares issued for considerations, other than money, deemed by the board of directors in good faith to be advantageous to the corporation's business.

(4)        Holders of a share of any class have no preemptive rights with respect to shares of any other class.

(5)        Reserved for future codification purposes.

(6)        Shares subject to preemptive rights that are not acquired by shareholders may be issued to any person during a period of one year after being offered to shareholders at a consideration set by the board of directors that is not lower than the consideration set for the exercise of preemptive rights.  An offer at a lower consideration or after the expiration of one year is subject to the shareholders' preemptive rights.

(c)        For purposes of this section, "shares" includes a security convertible into or carrying a right to subscribe for or acquire shares.

(d)        Notwithstanding the foregoing provision of this section, shareholders of a corporation incorporated before July 1, 1990, other than a public corporation, shall have a preemptive right to acquire the unissued shares of the corporation, to the extent provided in (and subject to the limitations of) subdivisions (b) (1)‑(6) and subsection (c) of this section, except to the extent the articles of incorporation expressly provide otherwise. (1955, c. 1371, s. 1; 1969, c. 751, ss. 29‑32; 1979, c. 508, s. 2; 1989, c. 265, s. 1; 1993, c. 552, s. 8.)



§ 55-6-31. Corporation's acquisition of its own shares.

§ 55‑6‑31.  Corporation's acquisition of its own shares.

(a)        A corporation may acquire its own shares and shares so acquired constitute authorized but unissued shares.

(b)        If the articles of incorporation prohibit the reissue of the acquired shares, the number of authorized shares is reduced by the number of shares acquired, effective upon amendment of the articles of incorporation.

(c)        Repealed by Session Laws 2005‑268, s. 1, effective October 1, 2005. (1955, c. 1371, s. 1; 1957, c. 1039; 1959, c. 1316, s. 19; 1963, c. 666; 1967, c. 1163; 1969, c. 751, ss. 23‑27, 45; 1973, c. 1067; 1985, c. 117, s. 3; 1989, c. 265, s. 1; 2005‑268, s. 1.)



§§ 55-6-32 through 55-6-39. Reserved for future codification purposes.

§§ 55‑6‑32 through 55‑6‑39.  Reserved for future codification purposes.



§ 55-6-40. Distributions to shareholders.

Part 4.  Distributions.

§ 55‑6‑40.  Distributions to shareholders.

(a)        A board of directors may authorize and the corporation may make distributions to its shareholders subject to restriction by the articles of incorporation and the limitation in subsection (c).

(b)        If the board of directors does not fix the record date for determining shareholders entitled to a distribution (other than one involving a purchase, redemption, or other acquisition of the corporation's shares), it is the date the board of directors authorizes the distribution.

(c)        No distribution may be made if, after giving it effect:

(1)        The corporation would not be able to pay its debts as they become due in the usual course of business; or

(2)        The corporation's total assets would be less than the sum of its total liabilities plus (unless the articles of incorporation permit otherwise) the amount that would be needed, if the corporation were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of shareholders whose preferential rights are superior to those receiving the distribution.

(d)        The board of directors may base a determination that a distribution is not prohibited under subsection (c) on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances, and may determine asset values either on book values or on a fair valuation or other method that is reasonable in the circumstances.

(e)        Except as provided in subsection (g), the effect of a distribution under subsection (c) is measured:

(1)        In the case of distribution by purchase, redemption, or other acquisition of the corporation's shares, as of the earlier of (i) the date money or other property is transferred or debt incurred by the corporation or (ii) the date the shareholder ceases to be a shareholder with respect to the acquired shares;

(2)        In the case of any other distribution of indebtedness, as of the date the indebtedness is distributed;

(3)        In all other cases, as of (i) the date the distribution is authorized if the payment occurs within 120 days after the date of authorization or (ii) the date the payment is made if it occurs more than 120 days after the date of authorization.

(f)         A corporation's indebtedness to a shareholder incurred by reason of a distribution made in accordance with this section is at parity with the corporation's indebtedness to its general, unsecured creditors except to the extent otherwise provided by agreement.

(g)        Indebtedness of a corporation, including indebtedness issued as a distribution, is not considered a liability for purposes of determinations under subsection (c) if its terms provide that payment of principal and interest are made only if and to the extent that payment of a distribution to shareholders could then be made under this section.  If an indebtedness with such terms is issued as a distribution, each payment of principal or interest is treated as a distribution the effect of which is measured on the date the payment is actually made.

(h)        Any action by a shareholder to compel the payment of dividends may be brought against the directors, or against the corporation with or without joining the directors as parties.  The shareholder bringing such action shall be entitled, in the event that the court orders the payment of a dividend, to recover from the corporation all reasonable expenses, including attorney's fees, incurred in maintaining such action.  If a court orders the payment of a dividend, the amount ordered to be paid shall be a debt of the corporation.

(i)         As used in this subsection, net profits shall mean such net profits as can lawfully be paid in dividends to a particular class of shares after making allowance for the prior claims of shares, if any, entitled to preference in the payment of dividends.  If during its immediately preceding fiscal period a corporation having less than 25 shareholders on the final day of said period has not paid to any class of shares dividends in cash or property amounting to at least one‑third of the net profits of said period allocable to that class, the holder or holders of twenty percent (20%) or more of the shares of that class may, within four months after the close of said period, make written demand upon the corporation for the payment of additional dividends for that period.  After a corporation has received such a demand, the directors shall, during the then current fiscal period or within three months after the close thereof, either (i) cause dividends in cash or property to be paid to the shareholders of that class in an amount equal to the difference between the dividends paid in said preceding fiscal period to shareholders of that class and one‑third of the net profits of said period allocable to that class, or in such lesser amount as may be demanded, or (ii) give notice pursuant to subsection (j) of this section to all shareholders making such demand.  Such corporation shall not, however, be required to pay dividends pursuant to such demand insofar as (i) such payment would exceed fifty percent (50%) of the net profits of the current fiscal period in which such demand is made, or (ii) the net profits are being retained to eliminate a deficit, or (iii) the payment of dividends would be a breach of a bona fide agreement between the corporation and its creditors restricting the payment of dividends, or (iv) the directors of the corporation can show that its earnings are being retained to meet the reasonably anticipated needs of the business and that such retention of earnings is not inequitable in light of all the circumstances.  Upon receipt of such a demand a corporation may elect to treat any dividend previously paid in the current fiscal period as having been paid in the preceding fiscal period, in which event the corporation shall so notify all shareholders.  If a dividend is paid in satisfaction of a demand made in accordance with this subsection it shall be deemed to have been paid in the period for which it was demanded, and all shareholders shall be so informed concurrently with such payment.

(j)         Upon receipt of a demand from the holders of twenty percent (20%) or more of the shares of any class of shares pursuant to subsection (i) of this section, the corporation receiving such demand may, during the then fiscal period or within three months after the close thereof, give written notice to each shareholder making such written demand that the corporation elects to redeem all shares held by such shareholder in lieu of the payment of dividends as provided in subsection (i) of this section and shall pay to such shareholder the fair value of his shares as of the day preceding the mailing or otherwise reasonably dispatching of the notice.  A shareholder receiving such notice shall thereafter be entitled to withdraw his dividend demand by giving written notice of such withdrawal to the corporation within 10 days after receipt of the redemption notice of the corporation or, if no such withdrawal is made, to receive the fair value of his shares, subject only to the surrender by him of the certificate or certificates representing his shares and to the provisions of G.S. 55‑6‑31, which value shall be determined and paid as follows:

(1)        If within 30 days after the date upon which a shareholder becomes entitled to payment for his shares under this subsection, the value of the shares is agreed upon between the shareholder and the corporation, payment therefor shall be made within 60 days after the agreement, upon surrender of the certificate representing the shares, whereupon the shareholder shall cease to have any interest in such shares or in the corporation.

(2)        If within the such 30‑day period the shareholder and the corporation do not agree as to the value of the shares, the shareholder may, within 60 days after the expiration of the 30‑day period, file a petition in the superior court of the county of the registered office of the corporation asking for the appointment by the clerk of three qualified and disinterested appraisers to appraise the fair value of the shares.  A summons as in other cases of special proceedings, together with a copy of the petition, shall be served on the corporation at least 10 days prior to the hearing of the petition by the court.  The award of appraisers, or a majority of them, if no exceptions be filed thereto within 10 days after the award shall have been filed in court, shall be confirmed by the court, and when confirmed shall be final and conclusive, and the shareholder upon depositing the proper share certificates in court, shall be entitled to judgment against the corporation for the appraised value thereof as of the date prescribed in this section, together with interest thereon to the date of such confirmation.  If either party files exceptions to such award within 10 days after the award shall have been filed in court, the case shall be transferred to the civil issue docket of the superior court for trial during term and shall be there tried in the same manner, as near as may be practicable, as is provided in Chapter 40A for the trial of cases under the eminent domain law of this State, and with the same right of appeal as is permitted in said Chapter.  The court shall assess the cost of said proceedings as it shall deem equitable.  Upon payment of the judgment the shareholder shall cease to have any interest in the shares or in the corporation and the corporation shall be entitled to have said share certificates surrendered to it by the clerk of court for cancellation.  Unless the shareholder shall file such petition within the time herein prescribed, he and all persons claiming under him shall have no right of payment hereunder but in that event nothing herein shall impair his status as shareholder.

(k)        Nothing in this section shall impair any rights which a shareholder may have on general principles of equity to compel the payment of dividends. (Code, s. 681; 1901, c. 2, ss. 33, 52; Rev., ss. 1191, 1192; C.S., ss. 1178, 1179; 1927, c. 121; 1933, c. 354, s. 1; G.S., ss. 55‑115, 55‑116; 1955, c. 1371, s. 1; 1957, c. 1039; 1959, c. 1316, ss. 16, 19, 35; 1963, c. 666; 1965, c. 726; 1967, c. 1163; 1969, c. 751, ss. 21‑27, 45; 1973, c. 469, ss. 17‑20, c. 683, c. 1067, c. 1087, ss. 3‑5; 1975, c. 19, s. 17, c. 304; 1985, c. 117, s. 3; 1989, c. 265, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 12.9; 1991, c. 645, s. 4.)



§ 55-7-01. Annual meeting.

Article 7.

Shareholders.

Part 1.  Meetings.

§ 55‑7‑01.  Annual meeting.

(a)        A corporation shall hold a meeting of shareholders annually at a time stated in or fixed in accordance with the bylaws.

(b)        Annual shareholders' meetings may be held in or out of this State at the place stated in or fixed in accordance with the bylaws.  If no place is stated in or fixed in accordance with the bylaws, annual meetings shall be held at the corporation's principal office.

(c)        The failure to hold an annual meeting at the time stated in or fixed in accordance with a corporation's bylaws does not affect the validity of any corporate action.  Upon such failure, whether from lack of quorum or otherwise, a substitute annual meeting may be called in accordance with the provisions of G.S. 55‑7‑02 and any meeting so called may be designated as the annual meeting.

(d)        Any matter relating to the affairs of a corporation that is appropriate for shareholder action is a proper subject for action at an annual meeting of shareholders, and unless required by some provision of this Chapter, the matter need not be specifically stated in the notice of meeting. (1901, c. 2, ss. 46, 49, 51; Rev., ss. 1179, 1188, 1190; C.S., ss. 1168, 1169, 1176; G.S., ss. 55‑105, 55‑106, 55‑113; 1955, c. 1371, s. 1; 1959, c. 1316, ss. 21, 22; 1985 (Reg. Sess., 1986), c. 801, s. 44; 1989, c. 265. s. 1.)



§ 55-7-02. Special meeting.

§ 55‑7‑02.  Special meeting.

(a)        A corporation shall hold a special meeting of shareholders:

(1)        On call of its board of directors or the person or persons authorized to do so by the articles of incorporation or the bylaws; or

(2)        In the case of a corporation that is not a public corporation, within 30 days after the holders of at least ten percent (10%) of all the votes entitled to be cast on any issue proposed to be considered at the proposed special meeting sign, date, and deliver to the corporation's secretary one or more written demands for the meeting describing the purpose or purposes for which it is to be held. The written demand shall cease to be effective on the sixty‑first day after the date of signature appearing on the demand unless prior to the sixty‑first day the corporation has received effective written demands from holders sufficient to call the special meeting.

(b)        If not otherwise fixed under G.S. 55‑7‑03 or G.S. 55‑7‑07, the record date for determining shareholders entitled to demand a special meeting is the date the first shareholder signs the demand.

(c)        Special shareholders' meetings may be held in or out of this State at the place stated in or fixed in accordance with the bylaws. If no place is stated or fixed in accordance with the bylaws, special meetings shall be held at the corporation's principal office.

(d)        Only business within the purpose or purposes described in the meeting notice required by G.S. 55‑7‑05(c) may be conducted at a special shareholders' meeting. (1901, c. 2, ss. 46, 49, 51; Rev., ss. 1179, 1188, 1190; C.S., ss. 1168, 1169, 1176; G.S., ss. 55‑105, 55‑106, 55‑113; 1955, c. 1371, s. 1; 1959, c. 1316, ss. 21, 22; 1985 (Reg. Sess., 1986), c. 801, s. 44; 1989, c. 265, s. 1; 1991, c. 645, s. 17(a); 2001‑201, s. 15; 2002‑58, s. 1.)



§ 55-7-03. Court-ordered meeting.

§ 55‑7‑03.  Court‑ordered meeting.

(a)        The superior court of the county where a corporation's principal office (or, if none in this State, its registered office) is located may, after notice is given to the corporation, summarily order a meeting to be held:

(1)        On application of any shareholder if an annual meeting of the shareholders was not held within 15 months after the corporation's last annual meeting; or

(2)        On application of a shareholder who signed a demand for a special meeting valid under G.S. 55‑7‑02, if the corporation does not proceed to hold the meeting as required by that section.

(b)        The court may fix the time and place of the meeting, determine the shares entitled to participate in the meeting, specify a record date for determining shareholders entitled to notice of and to vote at the meeting, prescribe the form and content of the meeting notice, fix the quorum required for specific matters to be considered at the meeting (or direct that the votes represented at the meeting constitute a quorum for action on those matters), enter other orders necessary to accomplish the purpose or purposes of the meeting, and award such reasonable expenses, including attorneys' fees, as it deems appropriate. (1901, c. 2, ss. 46, 49, 51; Rev., ss. 1179, 1188, 1190; C.S., ss. 1168, 1169, 1176; G.S., ss. 55‑105, 55‑106, 55‑113; 1955, c. 1371, s. 1; 1959, c. 1316, ss. 21, 22; 1985 (Reg. Sess., 1986), c. 801, s. 44; 1989, c. 265, s. 1; 1991, c. 645, s. 17(b).)



§ 55-7-04. Action without meeting.

§ 55‑7‑04.  Action without meeting.

(a)        Action required or permitted by this Chapter to be taken at a shareholders' meeting may be taken without a meeting and without prior notice except as required by subsection (d) of this section, if the action is taken by all the shareholders entitled to vote on the action or, subject to subsection (a1) of this section, if so provided in the articles of incorporation of a corporation that is not a public corporation at the time the action is taken, by shareholders having not less than the minimum number of votes that would be necessary to take the action at a meeting at which all shareholders entitled to vote were present and voted. The action must be evidenced by one or more unrevoked written consents bearing the date of signature and signed by shareholders sufficient to take the action without a meeting, before or after such action, describing the action taken and delivered to the corporation for inclusion in the minutes or filing with the corporate records. To the extent the corporation has agreed pursuant to G.S. 55‑1‑50, a shareholder's consent to action taken without meeting or revocation thereof may be in electronic form and delivered by electronic means.

(a1)      Notwithstanding subsection (a) of this section, the following actions may be taken without a meeting only by all the shareholders entitled to vote on the action:

(1)        If cumulative voting is not authorized, the election of directors at the annual meeting; or

(2)        If cumulative voting is authorized, the election of directors and the removal of a director unless the entire board of directors is to be removed, and if G.S. 55‑7‑28(e) applies to the corporation, an amendment to the articles of incorporation to deny or limit the right of shareholders to vote cumulatively and an amendment to the articles of incorporation or bylaws to decrease the number of directors.

(b)        A shareholder's written consent to action to be taken without a meeting shall cease to be effective on the sixty‑first day after the date of signature appearing on the consent unless prior to the sixty‑first day the corporation has received unrevoked written consents sufficient under subsection (a) of this section to take the action without meeting. If not otherwise fixed under G.S. 55‑7‑03 or G.S. 55‑7‑07, the record date for determining shareholders entitled to take action without a meeting is the earliest date of signature appearing on any consent that is to be counted in satisfying the requirements of subsection (a) of this section. A shareholder may only revoke a written consent if such shareholder delivers to the corporation a written revocation prior to the corporation's receipt of unrevoked written consents sufficient under subsection (a) of this section to take the action.

(c)        A consent signed under this section has the effect of a meeting vote and may be described as such in any document.

(d)        Unless the articles of incorporation otherwise provide, if shareholder approval is required by this Chapter for (i) an amendment to the articles of incorporation pursuant to Article 10 of this Chapter, (ii) a plan of merger or share exchange pursuant to Article 11 of this Chapter, (iii) a plan of conversion pursuant to Part 2 of Article 11A of this Chapter, (iv) the sale, lease, exchange, or other disposition of all, or substantially all, of the corporation's property pursuant to Article 12 of this Chapter, or (v) a proposal for dissolution pursuant to Article 14 of this Chapter, and the approval is to be obtained through action without meeting, the corporation must give its shareholders, other than shareholders who consent to the action, written notice of the proposed action at least 10 days before the action is taken. The notice shall contain or be accompanied by the same material that, under this Chapter, would have been required to be sent to shareholders not entitled to vote on the action in a notice of meeting at which the proposed action would have been submitted to shareholders for action.

(e)        If action is taken without a meeting by fewer than all shareholders entitled to vote on the action, the corporation shall give written notice to all shareholders who have not consented to the action and who, if the action had been taken at a meeting, would have been entitled to notice of the meeting with the same record date as the action taken without a meeting, within 10 days after the action is taken. The notice shall describe the action and indicate that the action has been taken without a meeting of shareholders. Failure to comply with the requirements of this subsection shall not invalidate any action taken that otherwise complies with this section. (1955, c. 1371, s. 1; 1969, c. 751, s. 33; 1989, c. 265, s. 1; 2001‑387, s. 11; 2001‑487, ss. 62(b), 62(c); 2005‑268, ss. 2, 3.)



§ 55-7-05. Notice of meeting.

§ 55‑7‑05.  Notice of meeting.

(a)        A corporation shall notify shareholders of the date, time, and place of each annual and special shareholders' meeting no fewer than 10 nor more than 60 days before the meeting date.  Unless this Chapter or the articles of incorporation require otherwise, the corporation is required to give notice only to shareholders entitled to vote at the meeting.

(b)        Unless this Chapter or the articles of incorporation require otherwise, notice of an annual meeting need not include a description of the purpose or purposes for which the meeting is called.

(c)        Notice of a special meeting must include a description of the purpose or purposes for which the meeting is called.

(d)        If not otherwise fixed under G.S. 55‑7‑03 or G.S. 55‑7‑07, the record date for determining shareholders entitled to notice of and to vote at an annual or special shareholders' meeting is the close of business on the day before the first notice is delivered to shareholders.

(e)        Unless the bylaws require otherwise, if an annual or special shareholders' meeting is adjourned to a different date, time, or place, notice need not be given of the new date, time, or place if the new date, time, or place is announced at the meeting before adjournment.  If a new record date for the adjourned meeting is or must be fixed under G.S. 55‑7‑07, however, notice of the adjourned meeting must be given under this section to persons who are shareholders as of the new record date. (1955, c. 1371, s. 1; 1989, c. 265, s. 1.)



§ 55-7-06. Waiver of notice.

§ 55‑7‑06.  Waiver of notice.

(a)        A shareholder may waive any notice required by this Chapter, the articles of incorporation, or bylaws before or after the date and time stated in the notice.  The waiver must be in writing, be signed by the shareholder entitled to the notice, and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b)        A shareholder's attendance at a meeting:

(1)        Waives objection to lack of notice or defective notice of the meeting, unless the shareholder at the beginning of the meeting objects to holding the meeting or transacting business at the meeting;

(2)        Waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the shareholder objects to considering the matter before it is voted upon. (1955, c. 1371, s. 1; 1989, c. 265, s. 1.)



§ 55-7-07. Record date.

§ 55‑7‑07.  Record date.

(a)        The bylaws may fix or provide the manner of fixing the record date for one or more voting groups in order to determine the shareholders entitled to notice of a shareholders' meeting, to demand a special meeting, to vote, or to take any other action.  If the bylaws do not fix or provide for fixing a record date, the board of directors of the corporation may fix a future date as the record date.

(b)        A record date fixed under this section may not be more than 70 days before the meeting or action requiring a determination of shareholders.

(c)        A determination of shareholders entitled to notice of or to vote at a shareholders' meeting is effective for any adjournment of the meeting unless the board of directors fixes a new record date, which it must do if the meeting is adjourned to a date more than 120 days after the date fixed for the original meeting.

(d)        If a court orders a meeting adjourned to a date more than 120 days after the date fixed for the original meeting, it may provide that the original record date continues in effect or it may fix a new record date. (1955, c. 1371, s. 1; 1973, c. 469, s. 45.1; 1989, c. 265, s. 1.)



§ 55-7-08. Attendance.

§ 55‑7‑08.  Attendance.

To the extent authorized by a corporation's board of directors, a shareholder or the shareholder's proxy not physically present at a meeting of shareholders may attend the meeting by electronic or other means of remote communication that allow the shareholder or proxy (i) to read or to hear the meeting proceedings substantially concurrently as the proceedings occur, (ii) to be read or to be heard substantially concurrently as the shareholder or proxy communicates, and (iii) to vote on matters to which the shareholder or proxy is entitled to vote. (2001‑387, s. 12.)



§§ 55-7-09 through 55-7-19. Reserved for future codification purposes.

§§ 55‑7‑09 through 55‑7‑19.  Reserved for future codification purposes.



§ 55-7-20. Shareholders' list for meeting.

Part 2. Voting.

§ 55‑7‑20.  Shareholders' list for meeting.

(a)        After fixing a record date for a meeting, a corporation shall prepare an alphabetical list of the names of all its shareholders who are entitled to notice of a shareholders' meeting. The list must be arranged by voting group (and within each voting group by class or series of shares) and show the address of and number of shares held by each shareholder.

(b)        The shareholders' list must be available for inspection by any shareholder, beginning two business days after notice of the meeting is given for which the list was prepared and continuing through the meeting, at the corporation's principal office or at a place identified in the meeting notice in the city where the meeting will be held. A shareholder, personally or by or with his representative, is entitled on written demand to inspect and, subject to the requirements of G.S. 55‑16‑02(c), to copy the list, during regular business hours and at his expense, during the period it is available for inspection.

(c)        The corporation shall make the shareholders' list available at the meeting, and any shareholder, personally or by or with his representative, is entitled to inspect the list at any time during the meeting or any adjournment. The corporation is not required to make the list available through electronic or other means of remote communication to a shareholder or proxy attending the meeting by remote communication pursuant to G.S. 55‑7‑08.

(d)        If the corporation refuses to allow a shareholder or his representative to inspect the shareholders' list before or at the meeting (or copy the list as permitted by subsection (b)), the superior court of the county where a corporation's principal office (or, if none in this State, its registered office) is located, on application of the shareholder, after notice is given to the corporation, may summarily order the inspection or copying at the corporation's expense and may postpone the meeting for which the list was prepared until the inspection or copying is complete.

(e)        Refusal or failure to prepare or make available the shareholders' list does not affect the validity of action taken at the meeting. (1955, c. 1371, s. 1; 1989, c. 265, s. 1; 1993, c. 552, s. 9; 2001‑387, s. 13.)



§ 55-7-21. Voting entitlement of shares.

§ 55‑7‑21.  Voting entitlement of shares.

(a)        Except as provided in subsections (b) and (c) or unless the articles of incorporation provide otherwise, each outstanding share, regardless of class, is entitled to one vote on each matter voted on at a shareholders' meeting.

(b)        Absent special circumstances, the shares of a corporation are not entitled to vote if they are owned, directly or indirectly, by a second corporation, domestic or foreign, and the first corporation owns, directly or indirectly, a majority of the shares entitled to vote for directors of the second corporation.

(c)        Subsection (b) does not limit the power of a corporation to vote any shares, including its own shares, held by it in a fiduciary capacity.

(d)        Redeemable shares are not entitled to vote after notice of redemption is given to the holders and a sum sufficient to redeem the shares has been deposited with a bank, trust company, or other financial institution under an irrevocable obligation to pay the holders the redemption price on surrender of the shares. (Rev., ss. 1183, 1184; 1907, c. 457, s. 1; 1909, c. 827, s. 1; C.S., s. 1173; 1945, c. 635; G.S., s. 55‑110; 1951, c. 265, s. 2; 1953, c. 722; 1955, c. 1371, s. 1; 1959, c. 768; c. 1316, s. 23; 1963, c. 1065; 1969, c. 751, ss. 34, 35; 1985, c. 419; 1985 (Reg. Sess., 1986), c. 801, s. 45; 1989, c. 265, s. 1.)



§ 55-7-21.1. Rights of holders of debt securities.

§ 55‑7‑21.1.  Rights of holders of debt securities.

In addition to any rights otherwise lawfully conferred, the articles of incorporation of the corporation may confer upon the holders of any bonds, debentures or other debt obligations issued or to be issued by the corporation any one or more of the following powers and rights upon such terms and conditions as may be prescribed in the articles of incorporation:

(1)        The power to vote on any matter either in conjunction with or to the full or partial exclusion of its shareholders, notwithstanding G.S. 55‑6‑01(c)(1), and in determination of votes and voting groups, the holders of such debt obligations shall be treated as shareholders;

(2)        The right to inspect the corporate books and records;

(3)        Any other rights concerning the corporation which its shareholders have or may have.

Any such power or right shall not be diminished, as to bonds, debentures or other obligations then outstanding, except by an amendment of the articles of incorporation approved by the vote or written consent of the holders of a majority in principal amount thereof or such larger percentage as may be specified in the articles of incorporation. (1969, c. 751, s. 19; 1989, c. 265, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 12.10; 1991, c. 645, s. 5.)



§ 55-7-22. Proxies.

§ 55‑7‑22.  Proxies.

(a)        A shareholder may vote his shares in person or by proxy.

(b)        A shareholder may appoint one or more proxies to vote or otherwise act for the shareholder by signing an appointment form, either personally or by the shareholder's attorney‑in‑fact. Without limiting G.S. 55‑1‑ 50, an appointment in the form of an electronic record that bears the shareholder's electronic signature and that may be directly reproduced in paper form by an automated process shall be deemed a valid appointment form within the meaning of this section. In addition, a public corporation may permit a shareholder may to appoint one or more proxies by any kind of telephonic transmission, even if not accompanied by written communication, under circumstances or together with information from which the corporation can reasonably assume that the appointment was made or authorized by the shareholder.

(c)        An appointment of a proxy is effective when received by the secretary or other officer or agent authorized to tabulate votes. An appointment is valid for 11 months unless a different period is expressly provided in the appointment form.

(d)        An appointment of a proxy is revocable by the shareholder unless the appointment form conspicuously states that it is irrevocable and the appointment is coupled with an interest. Appointments coupled with an interest include the appointment of:

(1)        A pledgee;

(2)        A person who purchased or agreed to purchase the shares;

(3)        A creditor of the corporation who extended it credit under terms requiring the appointment;

(4)        An employee of the corporation whose employment contract requires the appointment; or

(5)        A party to a voting agreement created under G.S. 55‑7‑31.

(e)        The death or incapacity of the shareholder appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises his authority under the appointment.

(f)         An appointment made irrevocable under subsection (d) shall be revocable when the interest with which it is coupled is extinguished.

(g)        A transferee for value of shares subject to an irrevocable appointment may revoke the appointment if he did not know of its existence when he acquired the shares and the existence of the irrevocable appointment was not noted conspicuously on the certificate representing the shares or on the information statement for shares without certificates.

(h)        Subject to G.S. 55‑7‑24 and to any express limitation on the proxy's authority appearing on the face of the appointment form, a corporation is entitled to accept the proxy's vote or other action as that of the shareholder making the appointment. (1955, c. 1371, s. 1; 1959, c. 1316, s. 24; 1973, c. 469, ss. 23‑25; 1989, c. 265, s. 1; 1999‑138, s. 1; 2001‑387, s. 14.)



§ 55-7-23. Shares held by nominees.

§ 55‑7‑23.  Shares held by nominees.

(a)        A corporation may establish a procedure by which the beneficial owner of shares that are registered in the name of a nominee is recognized by the corporation as a shareholder.  The extent of this recognition may be determined in the procedure.

(b)        The procedure may set forth:

(1)        The types of nominees to which it applies;

(2)        The rights or privileges that the corporation recognizes in a beneficial owner;

(3)        The manner in which the procedure is selected by the nominee;

(4)        The information that must be provided when the procedure is selected;

(5)        The period for which selection of the procedure is effective; and

(6)        Other aspects of the rights and duties created. (1989, c. 265, s. 1.)



§ 55-7-24. Corporation's acceptance of votes.

§ 55‑7‑24.  Corporation's acceptance of votes.

(a)        If the name signed on a vote, consent, waiver, or proxy appointment corresponds to the name of a shareholder, the corporation if acting in good faith is entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the shareholder.

(b)        If the name signed on a vote, consent, waiver, or proxy appointment does not correspond to the name of its shareholder, the corporation if acting in good faith is nevertheless entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the shareholder if:

(1)        The shareholder is an entity and the name signed purports to be that of an officer or agent of the entity;

(2)        The name signed purports to be that of an administrator, executor, guardian, or conservator representing the shareholder and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment;

(3)        The name signed purports to be that of a receiver or trustee in bankruptcy of the shareholder and, if the corporation requests, evidence of its status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment;

(4)        The name signed purports to be that of a pledgee, beneficial owner, or attorney‑in‑fact of the shareholder and, if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the shareholder has been presented with respect to the vote, consent, waiver, or proxy appointment;

(5)        Two or more persons are the shareholder as co‑tenants or fiduciaries and the name signed purports to be the name of at least one of the co‑owners and the person signing appears to be acting on behalf of all the co‑owners.

(c)        The corporation is entitled to reject a vote, consent, waiver, or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory's authority to sign for the shareholder.

(d)        The corporation and its officer or agent who accepts or rejects a vote, consent, waiver, or proxy appointment in good faith and in accordance with the standards of this section or G.S. 55‑7‑22(b) are not liable in damages to the shareholder for the consequences of the acceptance or rejection.

(e)        Corporate action based on the acceptance or rejection of a vote, consent, waiver, or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise. (1901, c. 2, ss. 42, 43; c. 474, ss. 1, 2; Rev., ss. 1185, 1186, 1187; C.S., s. 1174; G.S., s. 55‑111; 1955, c. 1371, s. 1; 1957, c. 1039; 1959, c. 1316, s. 36; 1989, c. 265, s. 1; 2005‑268, ss. 4, 5.)



§ 55-7-25. Quorum and voting requirements for voting groups.

§ 55‑7‑25.  Quorum and voting requirements for voting groups.

(a)        Shares entitled to vote as a separate voting group may take action on a matter at a meeting only if a quorum of that voting group exists with respect to that matter, except that, in the absence of a quorum at the opening of any meeting of shareholders, such meeting may be adjourned from time to time by the vote of a majority of the votes cast on the motion to adjourn.  Unless the articles of incorporation, a bylaw adopted by the shareholders, or this act provides otherwise, a majority of the votes entitled to be cast on the matter by the voting group constitutes a quorum of that voting group for action on that matter.

(b)        Once a share is represented for any purpose at a meeting, it is deemed present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting unless a new record date is or must be set for that adjourned meeting.

(c)        If a quorum exists, action on a matter (other than the election of directors) by a voting group is approved if the votes cast within the voting group favoring the action exceed the votes cast opposing the action, unless the articles of incorporation, a bylaw adopted by the shareholders, or this Chapter requires a greater number of affirmative votes.

(d)        An amendment of the articles of incorporation or bylaws adding, changing, or deleting a quorum or voting requirement for a voting group greater than specified in subsection (a) or (c) is governed by G.S. 55‑7‑27.

(e)        The election of directors is governed by G.S. 55‑7‑28. (1901, c. 2, s. 39; Rev., s. 1182; C.S., s. 1175; 1927, c. 138; G.S., s. 55‑112; 1955, c. 1371, s. 1; 1973, c. 469, ss. 21, 22; 1989, c. 265, s. 1; 1991, c. 645, s. 16(a).)



§ 55-7-26. Action by single and multiple voting groups.

§ 55‑7‑26.  Action by single and multiple voting groups.

(a)        If the articles of incorporation, a bylaw adopted by the shareholders, or this Chapter provides for voting by a single voting group on a matter, action on that matter is taken when voted upon by that voting group as provided in G.S. 55‑7‑25.

(b)        If the articles of incorporation, a bylaw adopted by the shareholders, or this Chapter provides for voting by two or more voting groups on a matter, action on that matter is taken only when voted upon by each of those voting groups counted separately as provided in G.S. 55‑7‑25.  Action may be taken by one voting group on a matter even though no action is taken at the same time by another voting group entitled to vote on the matter. (1989, c. 265, s. 1.)



§ 55-7-27. Greater quorum or voting requirements.

§ 55‑7‑27.  Greater quorum or voting requirements.

(a)        The articles of incorporation or a bylaw adopted by the shareholders may provide for a greater quorum or voting requirement for shareholders (or voting groups of shareholders) than is provided for by this Chapter.  Any such bylaw adopted by the shareholders after the effective date of this section must be approved by a quorum and vote sufficient to amend the articles of incorporation for that purpose.

(b)        Any provision in the articles of incorporation or bylaws prescribing the quorum or vote required for any purpose as permitted by this section may not itself be amended by a quorum or vote less than the quorum or vote therein prescribed. (1955, c. 1371, s. 1; 1959, c. 1316, ss. 2, 3; 1973, c. 469, ss. 4, 22; 1989, c. 265, s. 1.)



§ 55-7-28. Voting for directors; cumulative voting.

§ 55‑7‑28.  Voting for directors; cumulative voting.

(a)        Unless otherwise provided in the articles of incorporation or in an agreement valid under G.S. 55‑7‑31, directors are elected by a plurality of the votes cast by the shares entitled to vote in the election at a meeting at which a quorum is present.

(b)        Except as provided in subsection (e) of this section, shareholders do not have a right to cumulate their votes for directors unless the articles of incorporation so provide.

(c)        A statement included in the articles of incorporation that "[all] [a designated voting group of] shareholders are entitled to cumulate their votes for directors" (or words of similar import) means that the shareholders designated are entitled to multiply the number of votes they are entitled to cast by the number of directors for whom they are entitled to vote and cast the product for a single candidate or distribute the product among two or more candidates.

(d)        Shares otherwise entitled to vote cumulatively may not be voted cumulatively at a particular meeting unless:

(1)        The meeting notice or proxy statement accompanying the notice states conspicuously that cumulative voting is authorized; or

(2)        A shareholder or proxy who has the right to cumulate his votes announces in open meeting, before voting for directors starts, his intention to vote cumulatively; and if such announcement is made, the chair shall declare that all shares entitled to vote have the right to vote cumulatively and shall announce the number of votes represented in person and by proxy, and shall thereupon grant a recess of not less than one hour nor more than four hours, as he shall determine, or of such other period of time as is unanimously then agreed upon.

(e)        Shareholders of a corporation incorporated in this State shall have the right to cumulate their votes for directors if

(1)        The corporation was in existence prior to July 1, 1957, under a charter which does not grant the right of cumulative voting and at the time of the election the stock transfer book of such corporation discloses, or it otherwise appears, that there is at least one stockholder who owns or controls more than one‑fourth of the voting stock of such corporation (shares represented at a meeting by revocable proxy relating to that meeting or adjourned meetings thereof shall not be deemed shares "controlled" within the meaning of this subsection), or if

(2)        The corporation was incorporated on or after July 1, 1957, and before July 1, 1990,

unless, when the stock transfer books are closed or at the record date fixed to determine the shareholders entitled to receive notice of and to vote at the meeting of shareholders, the corporation is a public corporation as defined in G.S. 55‑1‑40(18a).  This right to vote cumulatively may be denied or limited by amendment to the articles of incorporation, but no such amendment shall be made when the number of shares voting against the amendment would be sufficient to elect a director by cumulative voting if such shares are entitled to be voted cumulatively for the election of directors. (Rev., ss. 1183, 1184; 1907, c. 457, s. 1; 1909, c. 827, s. 1; C.S., s. 1173; 1945, c. 635; G.S., s. 55‑110; 1951, c. 265, s. 2; 1953, c. 722; 1955, c. 1371, s. 1; 1959, c. 768; c. 1316, s. 23; 1963, c. 1065; 1969, c. 751, ss. 34, 35; 1985, c. 419; 1985 (Reg. Sess., 1986), c. 801, s. 45; 1989, c. 265, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 12.11; 1991, c. 645, ss. 16(b), 19.)



§ 55-7-29. Reserved for future codification purposes.

§ 55‑7‑29.  Reserved for future codification purposes.



§ 55-7-30. Voting trusts.

Part 3.  Voting Trusts and Agreements.

§ 55‑7‑30.  Voting trusts.

(a)        One or more shareholders may create a voting trust, conferring on a trustee the right to vote or otherwise act for them, by signing an agreement setting out the provisions of the trust (which may include anything consistent with its purpose) and transferring their shares to the trustee.  When a voting trust agreement is signed, the trustee shall prepare a list of the names and addresses of all owners of beneficial interests in the trust, together with the number and class of shares each transferred to the trust, and deliver copies of the list and agreement to the corporation's principal office.

(b)        A voting trust becomes effective on the date the first shares subject to the trust are registered in the trustee's name.  A voting trust is valid for not more than 10 years after its effective date unless extended under subsection (c).

(c)        All or some of the parties to a voting trust may extend it for additional terms of not more than 10 years each by signing an extension agreement and obtaining the voting trustee's written consent to the extension.  An extension is valid for not more than 10 years from the date the first shareholder signs the extension agreement.  The voting trustee must deliver copies of the extension agreement and list of beneficial owners to the corporation's principal office.  An extension agreement binds only those parties signing it. (1955, c. 1371, s. 1; 1963, c. 1233; 1973, c. 469, ss. 26‑28; 1989, c. 265, s. 1.)



§ 55-7-31. Shareholders' agreements.

§ 55‑7‑31.  Shareholders' agreements.

(a)        An agreement between two or more shareholders, if in writing and signed by the parties thereto, may provide that in the exercise of any voting rights of shares held by the parties, including any vote with respect to directors, such shares shall be voted as provided by the agreement, or as the parties may agree, or as determined in accordance with any procedure (including arbitration) specified in the agreement.  Such agreement shall be valid as between the parties thereto for not more than 10 years from the date of its execution.  A voting agreement created under this section may be extended or renewed in like manner as a voting trust may be extended or renewed as provided by G.S. 55‑7‑30 (c), but is not otherwise subject to the provisions of G.S. 55‑7‑30.

(b)        Except in the case of a public corporation, no written agreement to which all of the shareholders have actually assented, whether embodied in the articles of incorporation or bylaws or in any side agreement in writing and signed by all the parties thereto, and which relates to any phase of the affairs of the corporation, whether to the management of its business or division of its profits or otherwise, shall be invalid as between the parties thereto, on the ground that it is an attempt by the parties thereto to treat the corporation as if it were a partnership or to arrange their relationships in a manner that would be appropriate between partners.  A transferee of shares covered by such agreement who acquires them with knowledge thereof is bound by its provisions.

(c)        A written agreement between all or less than all of the shareholders, whether solely between themselves or between one or more of them and a party who is not a shareholder, is not invalid as between the parties thereto on the ground that it so relates to the conduct of the affairs of the corporation as to interfere with the discretion of the board of directors.  The effect of any such agreement shall be to relieve the directors and impose upon the shareholders who are parties to the agreement the liability for managerial acts or omissions which is imposed on directors to the extent and so long as the discretion or powers of the board in its management of corporate affairs is controlled by such agreement. (1955, c. 1371, s. 1; 1973, c. 469, s. 29; 1981 (Reg. Sess., 1982), c. 1163; 1989, c. 265, s. 1.)



§§ 55-7-32 through 55-7-39. Reserved for future codification purposes.

§§ 55‑7‑32 through 55‑7‑39.  Reserved for future codification purposes.



§ 55-7-40. Shareholders' derivative actions.

Part 4. Derivative Proceedings.

§ 55‑7‑40.  Shareholders' derivative actions.

Subject to the provisions of G.S. 55‑7‑41 and G.S. 55‑7‑42, a shareholder may bring a derivative proceeding in the superior court of this State. The superior court has exclusive original jurisdiction over shareholder derivative actions. (1973, c. 469, s. 12; 1989, c. 265, s. 1; 1995, c. 149, s. 1.)



§ 55-7-40.1. Definitions.

§ 55‑7‑40.1.  Definitions.

In this Part:

(1)        "Derivative proceeding" means a civil suit in the right of a domestic corporation or, to the extent provided in G.S. 55‑7‑47, in the right of a foreign corporation.

(2)        "Shareholder" has the same meaning as in G.S. 55‑1‑40 and includes a beneficial owner whose shares are held in a voting trust or held by a nominee on the beneficial owner's behalf. (1995, c. 149, s. 1.)



§ 55-7-41. Standing.

§ 55‑7‑41.  Standing.

A shareholder may not commence or maintain a derivative proceeding unless the shareholder:

(1)        Was a shareholder of the corporation at the time of the act or omission complained of or became a shareholder through transfer by operation of law from one who was a shareholder at that time; and

(2)        Fairly and adequately represents the interests of the corporation in enforcing the right of the corporation. (1995, c. 149, s. 1.)



§ 55-7-42. Demand.

§ 55‑7‑42.  Demand.

No shareholder may commence a derivative proceeding until:

(1)        A written demand has been made upon the corporation to take suitable action; and

(2)        90 days have expired from the date the demand was made unless, prior to the expiration of the 90 days, the shareholder was notified that the corporation rejected the demand, or unless irreparable injury to the corporation would result by waiting for the expiration of the 90‑day period. (1995, c. 149, s. 1.)



§ 55-7-43. Stay of proceedings.

§ 55‑7‑43.  Stay of proceedings.

If the corporation commences an inquiry into the allegations set forth in the demand or complaint, the court may stay a derivative proceeding for a period of time the court deems appropriate. (1995, c. 149, s. 1.)



§ 55-7-44. Dismissal.

§ 55‑7‑44.  Dismissal.

(a)        The court shall dismiss a derivative proceeding on motion of the corporation if one of the groups specified in subsection (b) or (f) of this section determines in good faith after conducting a reasonable inquiry upon which its conclusions are based that the maintenance of the derivative proceeding is not in the best interest of the corporation.

(b)        Unless a panel is appointed pursuant to subsection (f) of this section, the inquiry and determination shall be made by:

(1)        A majority vote of independent directors present at a meeting of the board of directors if the independent directors constitute a quorum; or

(2)        A majority vote of a committee consisting of two or more independent directors appointed by majority vote of independent directors present at a meeting of the board of directors, whether or not the independent directors constituted a quorum.

(c)        For purposes of this section, none of the following factors by itself shall cause a director to be considered not independent:

(1)        The nomination or election of the director by persons who are defendants in the derivative proceeding or against whom action is demanded;

(2)        The naming of the director as a defendant in the derivative proceeding or as a person against whom action is demanded; or

(3)        The approval by the director of the act being challenged in the derivative proceeding or demand if the act resulted in no personal benefit to the director.

(d)        If a derivative proceeding is commenced after a determination has been made rejecting a demand by a shareholder, the complaint shall allege with particularity facts establishing that the requirements of subsection (a) of this section have not been met. Defendants may make a motion to dismiss a complaint under subsection (a) of this section for failure to comply with this subsection. Prior to the court's ruling on such a motion to dismiss, the plaintiff shall be entitled to discovery only with respect to the issues presented by the motion and only if and to the extent that the plaintiff has alleged such facts with particularity. The preliminary discovery shall be limited solely to matters germane and necessary to support the facts alleged with particularity relating solely to the requirements of subsection (a) of this section.

(e)        If a majority of the board of directors does not consist of independent directors at the time the determination is made, the corporation shall have the burden of proving that the requirements of subsection (a) of this section have been met. If a majority of the board of directors consists of independent directors at the time the determination is made, the plaintiff shall have the burden of proving that the requirements of subsection (a) of this section have not been met.

(f)         The court may appoint a panel of one or more independent persons upon motion of the corporation to make a determination whether the maintenance of the derivative proceeding is in the best interest of the corporation. The plaintiff shall have the burden of proving that the requirements of subsection (a) of this section have not been met. (1995, c. 149, s. 1; c. 509, s. 135.2(t).)



§ 55-7-45. Discontinuance or settlement.

§ 55‑7‑45.  Discontinuance or settlement.

(a)        A derivative proceeding may not be discontinued or settled without the court's approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interests of the corporation's shareholders or a class of shareholders, the court shall direct that notice be given to the shareholders affected.

(b)        The court shall determine the manner and form of the notice and the manner in which costs of the notice shall be borne. (1995, c. 149, s. 1.)



§ 55-7-46. Payment of expenses.

§ 55‑7‑46.  Payment of expenses.

On termination of the derivative proceeding, the court may:

(1)        Order the corporation to pay the plaintiff's reasonable expenses, including attorneys' fees, incurred in the proceeding if it finds that the proceeding has resulted in a substantial benefit to the corporation;

(2)        Order the plaintiff to pay any defendant's reasonable expenses, including attorneys' fees, incurred in defending the proceeding if it finds that the proceeding was commenced or maintained without reasonable cause or for an improper purpose; or

(3)        Order a party to pay an opposing party's reasonable expenses, including attorneys' fees, incurred as a result of the filing of a pleading, motion, or other paper, if the court, after reasonable inquiry, finds that the pleading, motion, or other paper was not well grounded in fact or was not warranted by existing law or a good faith argument for the extension, modification, or reversal of existing law, and that it was interposed for an improper purpose, such as to harass or to cause unnecessary delay or needless increase in the cost of litigation. (1995, c. 149, s. 1.)



§ 55-7-47. Applicability to foreign corporations.

§ 55‑7‑47.  Applicability to foreign corporations.

In any derivative proceeding in the right of a foreign corporation, the matters covered by this Part shall be governed by the laws of the jurisdiction of incorporation of the foreign corporation except for the matters governed by G.S. 55‑7‑43, 55‑7‑45, and 55‑7‑46. (1995, c. 149, s. 1.)



§ 55-7-48. Suits against directors of public corporations.

§ 55‑7‑48.  Suits against directors of public corporations.

In addition to the requirements of this Part, the plaintiff in an action brought on behalf of a corporation that is a public corporation at the time of the action against one or more of its directors for monetary damages shall:

(1)        Allege, and it must appear, that each plaintiff has been a shareholder or holder of a beneficial interest in shares of the corporation for at least one year;

(2)        Bring the action within two years of the date of the transaction of which the plaintiff complains; and

(3)        If the court orders, execute and deposit with the clerk of court a written undertaking with sufficient surety, approved by the court, to indemnify the corporation against any and all expenses reasonably expected to be incurred by the corporation in connection with the proceeding, including expenses arising by way of indemnity. (1995, c. 149, s. 1.)



§ 55-7-49. Privileged communications.

§ 55‑7‑49.  Privileged communications.

In any derivative proceeding, no shareholder shall be entitled to obtain or have access to any communication within the scope of the corporation's attorney‑client privilege that could not be obtained by or would not be accessible to a party in an action other than on behalf of the corporation. (1995, c. 149, s. 1.)



§ 55-8-01. Requirement for and duties of board of directors.

Article 8.

Directors and Officers.

Part 1. Board of Directors.

§ 55‑8‑01.  Requirement for and duties of board of directors.

(a)        Except as provided in subsection (c), each corporation must have a board of directors.

(b)        All corporate powers shall be exercised by or under the authority of, and the business and affairs of the corporation managed by or under the direction of, its board of directors, except as otherwise provided in the articles of incorporation or in an agreement valid under G.S. 55‑7‑31(b).

(c)        A corporation may dispense with or limit the authority of a board of directors by describing in its articles of incorporation or in an agreement valid under G.S. 55‑7‑31(b) who will perform some or all of the duties of a board of directors; but no such limitation upon the authority which the board of directors would otherwise have shall be effective against other persons without actual knowledge of such limitation.

(d)        To the extent the articles of incorporation or an agreement valid under G.S. 55‑7‑31(b) vests authority of the board of directors in an individual or group other than the board of directors, such individual or group in the exercise of such authority shall be deemed to be acting as the board of directors for all purposes of this Chapter. (1955, c. 1371, s. 1; 1989, c. 265, s. 1; 2005‑268, s. 6.)



§ 55-8-02. Qualifications of directors.

§ 55‑8‑02.  Qualifications of directors.

The articles of incorporation or bylaws may prescribe qualifications for directors.  A director need not be a resident of this State or a shareholder of the corporation unless the articles of incorporation or bylaws so prescribe. (1955, c. 1371, s. 1; 1989, c. 265, s. 1.)



§ 55-8-03. Number and election of directors.

§ 55‑8‑03.  Number and election of directors.

(a)        A board of directors must consist of one or more individuals, with the number specified in or fixed in accordance with the articles of incorporation or bylaws.

(b)        The number of directors may be increased or decreased from time to time by amendment to, or in the manner provided in, the articles of incorporation or the bylaws, but for a corporation to which G.S. 55‑7‑28(e) applies in which shares are entitled to be voted cumulatively, the number of directors shall not be decreased unless one of the following applies:

(1)        The decrease is approved by the shareholders in a vote in which the number of shares entitled to be voted cumulatively that vote against the proposal for decrease would not be sufficient to elect a director by cumulative voting.

(2)        The decrease is made pursuant to a provision of the articles of incorporation or bylaws fixing a minimum and maximum number of directors and authorizing the number of directors to be fixed or changed from time to time, within the maximum and the minimum, by the shareholders or, unless the articles of incorporation or an agreement valid under G.S. 55‑7‑31 provides otherwise, the board of directors.

(c)        Repealed by Session Laws 2005‑268, s. 7.

(d)        Directors are elected at the first annual shareholders' meeting and at each annual meeting thereafter unless their terms are staggered under G.S. 55‑8‑06. (1901, c. 2, ss. 14, 39; Rev., ss. 1147, 1182; C.S., ss. 1144, 1175; 1927, c. 138; G.S., ss. 55‑48, 55‑112; 1955, c. 1371, s. 1; 1959, c. 1316, s. 33; 1969, c. 751, ss. 10, 11; 1989, c. 265, s. 1; 1993, c. 552, s. 13; 2005‑268, s. 7; 2006‑264, s. 44(a).)



§ 55-8-04. Election of directors by certain classes of shareholders.

§ 55‑8‑04.  Election of directors by certain classes of shareholders.

If the articles of incorporation authorize dividing the shares into classes, the articles may also authorize the election of all or a specified number of directors by the holders of one or more authorized classes of shares.  A class (or classes) of shares entitled to elect one or more directors is a separate voting group for purposes of the election of directors. (1901, c. 2, ss. 14, 39; Rev., ss. 1147, 1182; C.S., ss. 1144, 1175; 1927, c. 138; G.S., ss. 55‑48, 55‑112; 1955, c. 1371, s. 1; 1959, c. 1316, s. 33; 1969, c. 751, ss. 10, 11; 1989, c. 265, s. 1.)



§ 55-8-05. Terms of directors generally.

§ 55‑8‑05.  Terms of directors generally.

(a)        The terms of the initial directors of a corporation expire at the first shareholders' meeting at which directors are elected.

(b)        The terms of all other directors expire at the next annual shareholders' meeting following their election unless their terms are staggered under G.S. 55‑8‑06.

(c)        A decrease in the number of directors does not shorten an incumbent director's term.

(d)        The term of a director elected to fill a vacancy expires at the next shareholders' meeting at which directors are elected.

(e)        Despite the expiration of a director's term, he continues to serve until his successor is elected and qualifies or until there is a decrease in the number of directors. (1901, c. 2, ss. 14, 39; Rev., ss. 1147, 1182; C.S., ss. 1144, 1175; 1927, c. 138; G.S., ss. 55‑48, 55‑112; 1955, c. 1371, s. 1; 1959, c. 1316, s. 33; 1969, c. 751, ss. 10, 11; 1989, c. 265, s. 1.)



§ 55-8-06. Staggered terms for directors.

§ 55‑8‑06.  Staggered terms for directors.

The articles of incorporation or bylaws adopted by the shareholders may provide for staggering the terms of directors by dividing the total number of directors into two, three, or four groups, with each group containing one‑half, one‑third, or one‑fourth of the total, as near as may be. In that event, the terms of directors in the first group expire at the first annual shareholders' meeting after their election, the terms of the second group expire at the second annual shareholders' meeting after their election, the terms of the third group, if any, expire at the third annual shareholders' meeting after their election, and the terms of the fourth group, if any, expire at the fourth annual shareholders' meeting after their election. At each annual shareholders' meeting held thereafter, directors shall be chosen for a term of two, three, or four years, as the case may be, to succeed those whose terms expire. (1901, c. 2, ss. 14, 44; Rev., ss. 1147, 1148; C.S., s. 1144; 1937, c. 179; 1945, c. 200; 1949, c. 917; G.S., s. 55‑48; 1955, c. 914, s. 1; c. 1371, s. 1; 1959, c. 1316, s. 7; 1989, c. 265, s. 1; 1993, c. 552, s. 10; 2005‑268, s. 8.)



§ 55-8-07. Resignation of directors.

§ 55‑8‑07.  Resignation of directors.

(a)        A director may resign at any time by communicating his resignation to the board of directors, its chair, or the corporation.

(b)        A resignation is effective when it is communicated unless it specifies in writing a later effective date or subsequent event upon which it will become effective. (1955, c. 1371, s. 1; 1959, c. 1316, s. 34; 1973, c. 469, s. 7; 1989, c. 265, s. 1; 2001‑358, s. 6(c); 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§ 55-8-08. Removal of directors by shareholders.

§ 55‑8‑08.  Removal of directors by shareholders.

(a)        The shareholders may remove one or more directors with or without cause unless the articles of incorporation provide that directors may be removed only for cause.

(b)        If a director is elected by a voting group of shareholders, only the shareholders of that voting group may participate in the vote to remove him.

(c)        If cumulative voting is authorized, unless the entire board of directors is to be removed, a director may not be removed if the number of votes sufficient to elect him under cumulative voting is voted against his removal.  If cumulative voting is not authorized, a director may be removed only if the number of votes cast to remove him exceeds the number of votes cast not to remove him.

(d)        A director may not be removed by the shareholders at a meeting unless the notice of the meeting states that the purpose, or one of the purposes, of the meeting is removal of the director.

(e)        Unless otherwise provided in the articles of incorporation or a bylaw adopted by the shareholders, the entire board of directors may be removed from office with or without cause by the affirmative vote of a majority of the votes entitled to be cast at any election of directors. (1955, c. 1371, s. 1; 1959, c. 1316, s. 34; 1973, c. 469, s. 7; 1989, c. 265, s. 1; 1991, c. 645, s. 6.)



§ 55-8-09. Removal of directors by judicial proceeding.

§ 55‑8‑09.  Removal of directors by judicial proceeding.

(a)        The superior court of the county where a corporation's principal office (or, if none in this State, its registered office) is located may remove a director of the corporation from office in a proceeding commenced either by the corporation or by its shareholders holding at least ten percent (10%) of the outstanding shares of any class if the court finds that:

(1)        The director engaged in fraudulent or dishonest conduct, or gross abuse of authority or discretion, with respect to the corporation; and

(2)        Removal is in the best interest of the corporation.

(b)        The court that removes a director may bar the director from reelection for a period prescribed by the court.

(c)        If shareholders commence a proceeding under subsection (a), they shall make the corporation a party defendant. (1955, c. 1371, s. 1; 1959, c. 1316, s. 34; 1973, c. 469, s. 7; 1989, c. 265, s. 1.)



§ 55-8-10. Vacancy on board.

§ 55‑8‑10.  Vacancy on board.

(a)        Unless the articles of incorporation provide otherwise, if a vacancy occurs on a board of directors, including, without limitation, a vacancy resulting from an increase in the number of directors or from the failure by the shareholders to elect the full authorized number of directors:

(1)        The shareholders may fill the vacancy;

(2)        The board of directors may fill the vacancy; or

(3)        If the directors remaining in office constitute fewer than a quorum of the board, they may fill the vacancy by the affirmative vote of a majority of all the directors, or by the sole director, remaining in office.

(b)        If the vacant office was held by a director elected by a voting group of shareholders, only the remaining director or directors elected by that voting group or the holders of shares of that voting group are entitled to fill the vacancy.

(c)        A vacancy that will occur upon a specific later date or subsequent event (by reason of a resignation effective upon a later date or subsequent event under G.S. 55‑8‑07(b) or otherwise) may be filled before the vacancy occurs but the new director may not take office until the vacancy occurs. (1955, c. 1371, s. 1; 1959, c. 1316, s. 34; 1973, c. 469, s. 7; 1989, c. 265, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 12.12.)



§ 55-8-11. Compensation of directors.

§ 55‑8‑11.  Compensation of directors.

Unless the articles of incorporation or bylaws provide otherwise, the board of directors may fix the compensation of directors. (1955, c. 1371, s. 1; 1989, c. 265, s. 1.)



§§ 55-8-12 through 55-8-19. Reserved for future codification purposes.

§§ 55‑8‑12 through 55‑8‑19.  Reserved for future codification purposes.



§ 55-8-20. Meetings.

Part 2.  Meetings and Action of the Board.

§ 55‑8‑20.  Meetings.

(a)        The board of directors may hold regular or special meetings in or out of this State.

(b)        Unless otherwise provided by the articles of incorporation, the bylaws or the board of directors, any or all directors may participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may simultaneously hear each other during the meeting.  A director participating in a meeting by this means is deemed to be present in person at the meeting.

(c)        Unless the bylaws provide otherwise, special meetings of the board of directors may be called by the president or any two directors. (1955, c. 1371, s. 1; 1959, c. 1316, s. 8; 1969, c. 751, s. 12; 1973, c. 469, ss. 8‑10; 1989, c. 265, s. 1; 1991, c. 645, s. 7.)



§ 55-8-21. Action without meeting.

§ 55‑8‑21.  Action without meeting.

(a)        Unless the articles of incorporation or bylaws provide otherwise, action required or permitted by this Chapter to be taken at a board of directors' meeting may be taken without a meeting if the action is taken by all members of the board. The action must be evidenced by one or more unrevoked written consents signed by each director before or after such action, describing the action taken, and included in the minutes or filed with the corporate records. To the extent the corporation has agreed pursuant to G.S. 55‑1‑50, a director's consent to action taken without meeting or revocation thereof may be in electronic form and delivered by electronic means.

(b)        Action taken under this section is effective when one or more unrevoked consents signed by all of the directors are delivered to the corporation, unless the consents specify a different effective date. A director's consent to action may be revoked in a writing signed by the director and delivered to the corporation prior to the action becoming effective.

(c)        A consent signed under this section has the effect of a meeting vote and may be described as such in any document. (1955, c. 1371, s. 1; 1959, c. 1316, s. 8; 1969, c. 751, s. 12; 1973, c. 469, ss. 8‑10; 1989, c. 265, s. 1; 2001‑387, s. 15; 2005‑268, s. 9.)



§ 55-8-22. Notice of meeting.

§ 55‑8‑22.  Notice of meeting.

(a)        Unless the articles of incorporation or bylaws provide otherwise, regular meetings of the board of directors may be held without notice of the date, time, place, or purpose of the meeting.

(b)        Special meetings of the board of directors shall be held upon such notice as is provided in the articles of incorporation or bylaws, or in the absence of any such provision, upon notice sent by any usual means of communication not less than five days before the meeting.  The notice need not describe the purpose of the special meeting unless required by this Chapter, the articles of incorporation or bylaws. (1955, c. 1371, s. 1; 1969, c. 751, s. 12; 1973, c. 469, s. 8; 1989, c. 265, s. 1.)



§ 55-8-23. Waiver of notice.

§ 55‑8‑23.  Waiver of notice.

(a)        A director may waive any notice required by this Chapter, the articles of incorporation, or bylaws before or after the date and time stated in the notice.  Except as provided by subsection (b), the waiver must be in writing, signed by the director entitled to the notice, and filed with the minutes or corporate records.

(b)        A director's attendance at or participation in a meeting waives any required notice to him of the meeting unless the director at the beginning of the meeting (or promptly upon his arrival) objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to action taken at the meeting. (1955, c. 1371, s. 1; 1969, c. 751, s. 12; 1973, c. 469, s. 8; 1989, c. 265, s. 1.)



§ 55-8-24. Quorum and voting.

§ 55‑8‑24.  Quorum and voting.

(a)        Unless the articles of incorporation or bylaws require a greater number, a quorum of a board of directors consists of:

(1)        A majority of the fixed number of directors if the corporation has a fixed board size; or

(2)        A majority of the number of directors prescribed, or if no number is prescribed the number in office immediately before the meeting begins, if the corporation has a variable‑range size board.

(b)        The articles of incorporation or a bylaw adopted by the shareholders may authorize a quorum of a board of directors to consist of no fewer than one‑third of the fixed or prescribed number of directors determined under subsection (a).

(c)        If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board of directors unless the articles of incorporation or bylaws require the vote of a greater number of directors.

(d)        A director who is present at a meeting of the board of directors or a committee of the board of directors when corporate action is taken is deemed to have assented to the action taken unless:

(1)        He objects at the beginning of the meeting (or promptly upon his arrival) to holding it or transacting business at the meeting;

(2)        His dissent or abstention from the action taken is entered in the minutes of the meeting; or

(3)        He files written notice of his dissent or abstention with the presiding officer of the meeting before its adjournment or with the corporation immediately after adjournment of the meeting.  The right of dissent or abstention is not available to a director who votes in favor of the action taken. (Code, s. 681; 1901, c. 2, ss. 33, 52; Rev., s. 1192; C.S., s. 1179; 1927, c. 121; 1933, c. 354, s. 1; G.S., s. 55‑116; 1955, c. 1371, s. 1; 1959, c. 1316, s. 35; 1969, c. 751, s. 12; 1973, c. 469, s. 8; 1989, c. 265, s. 1.)



§ 55-8-25. Committees.

§ 55‑8‑25.  Committees.

(a)        Unless this Chapter, the articles of incorporation, or the bylaws provide otherwise, a board of directors may create one or more committees and appoint one or more members of the board of directors to serve on any such committee.

(b)        Unless this Chapter provides otherwise, the creation of a committee and appointment of members to it must be approved by the greater of:

(1)        A majority of all the directors in office when the action is taken; or

(2)        The number of directors required by the articles of incorporation or bylaws to take action under G.S. 55‑8‑24.

(b1)      The creation and appointment of a committee pursuant to G.S. 55‑7‑44(b)(2) may be approved in the manner set forth in G.S. 55‑7‑44(b)(2).

(c)        G.S. 55‑8‑20 through G.S. 55‑8‑24 apply both to committees of the board of directors and to their members.

(d)        To the extent specified by the board of directors or in the articles of incorporation or bylaws, each committee may exercise the authority of the board of directors under G.S. 55‑8‑01.

(e)        A committee shall not, however, do any of the following:

(1)        Authorize or approve distributions, except according to a formula or method, or within limits, prescribed by the board of directors.

(2)        Approve or propose to shareholders action that this act requires be approved by shareholders.

(3)        Fill vacancies on the board of directors or on any of its committees.

(4)        Amend articles of incorporation pursuant to G.S. 55‑10‑02.

(5)        Adopt, amend, or repeal bylaws.

(6)        Approve a plan of merger not requiring shareholder approval.

(f)         The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in G.S. 55‑8‑30. (1955, c. 1371, s. 1; 1969, c. 751, s. 13; 1973, c. 1087, ss. 1, 2; 1989, c. 265, s. 1; 2005‑268, s. 10; 2007‑385, s. 1.)



§§ 55-8-26 through 55-8-29. Reserved for future codification purposes.

§§ 55‑8‑26 through 55‑8‑29.  Reserved for future codification purposes.



§ 55-8-30. General standards for directors.

Part 3.  Standards of Conduct.

§ 55‑8‑30.  General standards for directors.

(a)        A director shall discharge his duties as a director, including his duties as a member of a committee:

(1)        In good faith;

(2)        With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(3)        In a manner he reasonably believes to be in the best interests of the corporation.

(b)        In discharging his duties a director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1)        One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented;

(2)        Legal counsel, public accountants, or other persons as to matters the director reasonably believes are within their professional or expert competence; or

(3)        A committee of the board of directors of which he is not a member if the director reasonably believes the committee merits confidence.

(c)        A director is not entitled to the benefit of subsection (b) if he has actual knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) unwarranted.

(d)        A director is not liable for any action taken as a director, or any failure to take any action, if he performed the duties of his office in compliance with this section.  The duties of a director weighing a change of control situation shall not be any different, nor the standard of care any higher, than otherwise provided in this section.

(e)        A director's personal liability for monetary damages for breach of a duty as a director may be limited or eliminated only to the extent permitted in G.S. 55‑2‑02(b)(3), and a director may be entitled to indemnification against liability and expenses pursuant to Part 5 of Article 8 of this Chapter. (1955, c. 1371, s. 1; 1989, c. 265, s. 1; 1993, c. 552, s. 11.)



§ 55-8-31. Director conflict of interest.

§ 55‑8‑31.  Director conflict of interest.

(a)        A conflict of interest transaction is a transaction with the corporation in which a director of the corporation has a direct or indirect interest. A conflict of interest transaction is not voidable by the corporation solely because of the director's interest in the transaction if any one of the following is true:

(1)        The material facts of the transaction and the director's interest were disclosed or known to the board of directors or a committee of the board of directors and the board of directors or committee authorized, approved, or ratified the transaction;

(2)        The material facts of the transaction and the director's interest were disclosed or known to the shareholders entitled to vote and they authorized, approved, or ratified the transaction; or

(3)        The transaction was fair to the corporation.

(b)        For purposes of this section, a director of the corporation has an indirect interest in a transaction if:

(1)        Another entity in which he has a material financial interest or in which he is a general partner is a party to the transaction; or

(2)        Another entity of which he is a director, officer, or trustee is a party to the transaction and the transaction is or should be considered by the board of directors of the corporation.

(c)        For purposes of subsection (a)(1) of this section, a conflict of interest transaction is authorized, approved, or ratified if it receives the affirmative vote of a majority of the directors on the board of directors (or on the committee) who have no direct or indirect interest in the transaction. If a majority of the directors who have no direct or indirect interest in the transaction vote to authorize, approve, or ratify the transaction, a quorum is present for the purpose of taking action under this section. The presence of, or a vote cast by, a director with a direct or indirect interest in the transaction does not affect the validity of any action taken under subsection (a)(1) of this section if the transaction is otherwise authorized, approved, or ratified as provided in that subsection.

(d)        For purposes of subsection (a)(2), a conflict of interest transaction is authorized, approved, or ratified if it receives the vote of a majority of the shares entitled to be counted under this subsection. Shares owned by or voted under the control of a director who has a direct or indirect interest in the transaction, and shares owned by or voted under the control of an entity described in subsection (b)(1), may not be counted in a vote of shareholders to determine whether to authorize, approve, or ratify a conflict of interest transaction under subsection (a)(2). The vote of those shares, however, shall be counted in determining whether the transaction is approved under other sections of this Chapter. A majority of the shares that would if present be entitled to be counted in a vote on the transaction under this subsection constitutes a quorum for the purpose of taking action under this section. (1955, c. 1371, s. 1; 1989, c. 265, s. 1; 2005‑268, s. 11.)



§ 55-8-32. Loans to directors.

§ 55‑8‑32.  Loans to directors.

(a)        Except as provided by subsection (c), a corporation may not directly or indirectly lend money to or guarantee the obligation of a director of the corporation unless:

(1)        The particular loan or guarantee is approved by a majority of the votes represented by the outstanding voting shares of all classes, voting as a single voting group, except the votes of shares owned by or voted under the control of the benefited director; or

(2)        The corporation's board of directors determines that the loan or guarantee benefits the corporation and either approves the specific loan or guarantee or a general plan authorizing loans and guarantees.

(b)        The fact that a loan or guarantee is made in violation of this section does not affect the borrower's liability on the loan.

(c)        This section does not apply to loans and guarantees authorized by statute regulating any special class of corporations.

(d)        For purposes of this section, a loan or guarantee is made indirectly to or for a director if such director has an indirect interest in the loan or guarantee as defined in G.S. 55‑8‑31 (b). (1955, c. 1371, s. 1; 1959, c. 1316, s. 6; 1961, c. 198; 1969, c. 751, s. 9; 1989, c. 265, s. 1.)



§ 55-8-33. Liability for unlawful distributions.

§ 55‑8‑33.  Liability for unlawful distributions.

(a)        A director who votes for or assents to a distribution made in violation of G.S. 55‑6‑40 or the articles of incorporation is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating G.S. 55‑6‑40 or the articles of incorporation if it is established that he did not perform his duties in compliance with G.S. 55‑8‑30.  In any proceeding commenced under this section, a director has all of the defenses ordinarily available to a director.

(b)        A director held liable under subsection (a) for an unlawful distribution is entitled to:

(1)        Contribution from every other director who could be held liable under subsection (a) for the unlawful distribution; and

(2)        Reimbursement from each shareholder for the amount the shareholder accepted knowing the distribution was made in violation of G.S. 55‑6‑40 or the articles of incorporation.

(c)        A proceeding under subsection (a) is barred unless it is commenced within three years after the date on which the effect of the distribution was measured under G.S. 55‑6‑40(e) or (g). (Code, s. 681; 1901, c. 2, ss. 33, 52; Rev., s. 1192; C.S., s. 1179; 1927, c. 121; 1933, c. 354, s. 1; G.S., s. 55‑116; 1955, c. 1371, s. 1; 1959, c. 1316, s. 35; 1989, c. 265, s. 1.)



§§ 55-8-34 through 55-8-39. Reserved for future codification purposes.

§§ 55‑8‑34 through 55‑8‑39.  Reserved for future codification purposes.



§ 55-8-40. Officers.

Part 4. Officers.

§ 55‑8‑40.  Officers.

(a)        A corporation has the officers described in its bylaws or appointed by the board of directors in accordance with the bylaws.

(b)        A duly appointed officer may appoint one or more officers or assistant officers if authorized by the bylaws or the board of directors.

(c)        The secretary or any assistant secretary or any one or more other officers designated by the bylaws or the board of directors shall have the responsibility and authority to maintain and authenticate the records of the corporation.

(d)        The same individual may simultaneously hold more than one office in a corporation, but no individual may act in more than one capacity where action of two or more officers is required.

(e)        Whenever a specific office is referred to in this Chapter, it shall be deemed to include any individual who, alone or collectively with one or more other individuals, holds or occupies such office. (1901, c. 2, ss. 15, 16, 17; Rev., ss. 1149, 1150, 1151; C.S., s. 1145; G.S., s. 55‑49; 1955, c. 1371, s. 1; 1959, c. 1316, s. 9; 1973, c. 1217; 1989, c. 265, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 12.13.)



§ 55-8-41. Duties of officers.

§ 55‑8‑41.  Duties of officers.

Each officer has the authority and duties set forth in the bylaws or, to the extent consistent with the bylaws, the authority and duties prescribed by the board of directors or by direction of an officer authorized by the board of directors to prescribe the authority and duties of other officers. (1901, c. 2, ss. 15, 16, 17; Rev., ss. 1149, 1150, 1151; C.S., s. 1145; G.S., s. 55‑49; 1955, c. 1371, s. 1; 1959, c. 1316, s. 9; 1973, c. 1217; 1989, c. 265, s. 1.)



§ 55-8-42. Standards of conduct for officers.

§ 55‑8‑42.  Standards of conduct for officers.

(a)        An officer with discretionary authority shall discharge his duties under that authority:

(1)        In good faith;

(2)        With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(3)        In a manner he reasonably believes to be in the best interests of the corporation.

(b)        In discharging his duties an officer is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1)        One or more officers or employees of the corporation whom the officer reasonably believes to be reliable and competent in the matters presented; or

(2)        Legal counsel, public accountants, or other persons as to matters the officer reasonably believes are within their professional or expert competence.

(c)        An officer is not entitled to the benefit of subsection (b) if he has actual knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) unwarranted.

(d)        An officer is not liable for any action taken as an officer, or any failure to take any action, if he performed the duties of his office in compliance with this section.

(e)        An officer may be entitled to indemnification against liability and expenses pursuant to Part 5 of Article 8 of this Chapter. (1955, c. 1371, s. 1; 1989, c. 265, s. 1.)



§ 55-8-43. Resignation and removal of officers.

§ 55‑8‑43.  Resignation and removal of officers.

(a)        An officer may resign at any time by communicating his resignation to the corporation. A resignation is effective when it is communicated unless it specifies in writing a later effective time. If a resignation is made effective at a later time and the corporation accepts the future effective time, its board of directors or the appointing officer may fill the pending vacancy before the effective time if the board of directors or the appointing officer provides that the successor does not take office until the effective time.

(b)        An officer may be removed at any time with or without cause by (i) the board of directors, (ii) the appointing officer, unless the bylaws or the board of directors provide otherwise, or (iii) any other officer if authorized by the bylaws or the board of directors.

(c)        In this section, "appointing officer" means the officer, including any successor to that officer, who appointed the officer resigning or being removed. (1901, c. 2, ss. 15, 16, 17; Rev., ss. 1149, 1150, 1151; C.S., s. 1145; G.S., s. 55‑49; 1955, c. 1371, s. 1; 1959, c. 1316, s. 9; 1973, c. 1217; 1989, c. 265, s. 1; 2005‑268, s. 12.)



§ 55-8-44. Contract rights of officers.

§ 55‑8‑44.  Contract rights of officers.

(a)        The appointment of an officer does not itself create contract rights.

(b)        An officer's removal does not itself affect the officer's contract rights, if any, with the corporation.  An officer's resignation does not affect the corporation's contract rights, if any, with the officer. (1901, c. 2, ss. 15, 16, 17; Rev., ss. 1149, 1150, 1151; C.S., s. 1145; G.S., s. 55‑49; 1955, c. 1371, s. 1; 1959, c. 1316, s. 9; 1973, c. 1217; 1989, c. 265, s. 1.)



§§ 55-8-45 through 55-8-49. Reserved for future codification purposes.

§§ 55‑8‑45 through 55‑8‑49.  Reserved for future codification purposes.



§ 55-8-50. Policy statement and definitions.

Part 5.  Indemnification.

§ 55‑8‑50.  Policy statement and definitions.

(a)  It is the public policy of this State to enable corporations organized under this Chapter to attract and maintain responsible, qualified directors, officers, employees and agents, and, to that end, to permit corporations organized under this Chapter to allocate the risk of personal liability of directors, officers, employees and agents through indemnification and insurance as authorized in this Part.

(b)        Definitions in this Part:

(1)        "Corporation" includes any domestic or foreign corporation absorbed in a merger which, if its separate existence had continued, would have had the obligation or power to indemnify its directors, officers, employees, or agents, so that a person who would have been entitled to receive or request indemnification from such corporation if its separate existence had continued shall stand in the same position under this Part with respect to the surviving corporation.

(2)        "Director" means an individual who is or was a director of a corporation or an individual who, while a director of a corporation, is or was serving at the corporation's request as a director, officer, partner, trustee, employee, or agent of another foreign or domestic corporation, partnership, joint venture, trust, employee benefit plan, or other enterprise.  A director is considered to be serving an employee benefit plan at the corporation's request if his duties to the corporation also impose duties on, or otherwise involve services by, him to the plan or to participants in or beneficiaries of the plan.  "Director" includes, unless the context requires otherwise, the estate or personal representative of a director.

(3)        "Expenses" means expenses of every kind incurred in defending a proceeding, including counsel fees.

(4)        "Liability" means the obligation to pay a judgment, settlement, penalty, fine (including an excise tax assessed with respect to an employee benefit plan), or reasonable expenses incurred with respect to a proceeding.

(4a)      "Officer", "employee", or "agent" includes, unless the context requires otherwise, the estate or personal representative of a person who acted in that capacity.

(5)        "Official capacity" means:  (i) when used with respect to a director, the office of director in a corporation; and (ii) when used with respect to an individual other than a director, as contemplated in G.S. 55‑8‑56, the office in a corporation held by the officer or the employment or agency relationship undertaken by the employee or agent on behalf of the corporation.  "Official capacity" does not include service for any other foreign or domestic corporation or any partnership, joint venture, trust, employee benefit plan, or other enterprise.

(6)        "Party" includes an individual who was, is, or is threatened to be made a named defendant or respondent in a proceeding.

(7)        "Proceeding" means any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative and whether formal or informal. (1955, c. 1371, s. 1; 1969, c. 797, s. 2; 1973, c. 469, s. 6; 1985 (Reg. Sess., 1986), c. 1027, s. 39; 1989, c. 265, s. 1; 1993, c. 552, s. 12.)



§ 55-8-51. Authority to indemnify.

§ 55‑8‑51.  Authority to indemnify.

(a)        Except as provided in subsection (d), a corporation may indemnify an individual made a party to a proceeding because he is or was a director against liability incurred in the proceeding if:

(1)        He conducted himself in good faith; and

(2)        He reasonably believed (i) in the case of conduct in his official capacity with the corporation, that his conduct was in its best interests; and (ii) in all other cases, that his conduct was at least not opposed to its best interests; and

(3)        In the case of any criminal proceeding, he had no reasonable cause to believe his conduct was unlawful.

(b)        A director's conduct with respect to an employee benefit plan for a purpose he reasonably believed to be in the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirement of subsection (a)(2)(ii).

(c)        The termination of a proceeding by judgment, order, settlement, conviction, or upon a plea of no contest or its equivalent is not, of itself, determinative that the director did not meet the standard of conduct described in this section.

(d)        A corporation may not indemnify a director under this section:

(1)        In connection with a proceeding by or in the right of the corporation in which the director was adjudged liable to the corporation; or

(2)        In connection with any other proceeding charging improper personal benefit to him, whether or not involving action in his official capacity, in which he was adjudged liable on the basis that personal benefit was improperly received by him.

(e)        Indemnification permitted under this section in connection with a proceeding by or in the right of the corporation that is concluded without a final adjudication on the issue of liability is limited to reasonable expenses incurred in connection with the proceeding.

(f)         The authorization, approval or favorable recommendation by the board of directors of a corporation of indemnification, as permitted by this section, shall not be deemed an act or corporate transaction in which a director has a conflict of interest, and no such indemnification shall be void or voidable on such ground. (1955, c. 1371, s. 1; 1969, c. 797, s. 2; 1973, c. 469, s. 6; 1985 (Reg. Sess., 1986), c. 1027, s. 39; 1989, c. 265, s. 1.)



§ 55-8-52. Mandatory indemnification.

§ 55‑8‑52.  Mandatory indemnification.

Unless limited by its articles of incorporation, a corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which he was a party because he is or was a director of the corporation against reasonable expenses incurred by him in connection with the proceeding. (1955, c. 1371, s. 1; 1969, c. 797, ss. 2, 3; 1973, c. 469, s. 6; 1985 (Reg. Sess., 1986), c. 1027, ss. 39, 40; 1989, c. 265, s. 1.)



§ 55-8-53. Advance for expenses.

§ 55‑8‑53.  Advance for expenses.

Expenses incurred by a director in defending a proceeding may be paid by the corporation in advance of the final disposition of such proceeding as authorized by the board of directors in the specific case or as authorized or required under any provision in the articles of incorporation or bylaws or by any applicable resolution or contract upon receipt of an undertaking by or on behalf of the director to repay such amount unless it shall ultimately be determined that he is entitled to be indemnified by the corporation against such expenses. (1955, c. 1371, s. 1; 1969, c. 797, s. 1; 1973, c. 469, s. 5; 1985 (Reg. Sess., 1986), c. 1027, ss. 35‑38; 1989, c. 265, s. 1.)



§ 55-8-54. Court-ordered indemnification.

§ 55‑8‑54.  Court‑ordered indemnification.

Unless a corporation's articles of incorporation provide otherwise, a director of the corporation who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction.  On receipt of an application, the court after giving any notice the court considers necessary may order indemnification if it determines:

(1)        The director is entitled to mandatory indemnification under G.S. 55‑8‑52, in which case the court shall also order the corporation to pay the director's reasonable expenses incurred to obtain court‑ordered indemnification; or

(2)        The director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not he met the standard of conduct set forth in G.S. 55‑8‑51 or was adjudged liable as described in G.S. 55‑8‑51(d), but if he was adjudged so liable his indemnification is limited to reasonable expenses incurred. (1955, c. 1371, s. 1; 1969, c. 797, ss. 2, 3; 1973, c. 469, s. 6; 1985 (Reg. Sess., 1986), c. 1027, ss. 39, 40; 1989, c. 265, s. 1.)



§ 55-8-55. Determination and authorization of indemnification.

§ 55‑8‑55.  Determination and authorization of indemnification.

(a)        A corporation may not indemnify a director under G.S. 55‑8‑51 unless authorized in the specific case after a determination has been made that indemnification of the director is permissible in the circumstances because he has met the standard of conduct set forth in G.S. 55‑8‑51.

(b)        The determination shall be made:

(1)        By the board of directors by majority vote of a quorum consisting of directors not at the time parties to the proceeding;

(2)        If a quorum cannot be obtained under subdivision (1), by majority vote of a committee duly designated by the board of directors (in which designation directors who are parties may participate), consisting solely of two or more directors not at the time parties to the proceeding;

(3)        By special legal counsel (i) selected by the board of directors or its committee in the manner prescribed in subdivision (1) or (2); or (ii) if a quorum of the board of directors cannot be obtained under subdivision (1) and a committee cannot be designated under subdivision (2), selected by majority vote of the full board of directors (in which selection directors who are parties may participate); or

(4)        By the shareholders, but shares owned by or voted under the control of directors who are at the time parties to the proceeding may not be voted on the determination.

(c)        Authorization of indemnification and evaluation as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible, except that if the determination is made by special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses shall be made by those entitled under subsection (b)(3) to select counsel. (1955, c. 1371, s. 1; 1969, c. 797, s. 2; 1973, c. 469, s. 6; 1985 (Reg. Sess., 1986), c. 1027, s. 39; 1989, c. 265, s. 1.)



§ 55-8-56. Indemnification of officers, employees, and agents.

§ 55‑8‑56.  Indemnification of officers, employees, and agents.

Unless a corporation's articles of incorporation provide otherwise:

(1)        An officer of the corporation is entitled to mandatory indemnification under G.S. 55‑8‑52, and is entitled to apply for court‑ordered indemnification under G.S. 55‑8‑54, in each case to the same extent as a director;

(2)        The corporation may indemnify and advance expenses under this Part to an officer, employee, or agent of the corporation to the same extent as to a director; and

(3)        A corporation may also indemnify and advance expenses to an officer, employee, or agent who is not a director to the extent, consistent with public policy, that may be provided by its articles of incorporation, bylaws, general or specific action of its board of directors, or contract. (1955, c. 1371, s. 1; 1969, c. 797, s. 2; 1973, c. 469, s. 6; 1985 (Reg. Sess., 1986), c. 1027, s. 39; 1989, c. 265, s. 1.)



§ 55-8-57. Additional indemnification and insurance.

§ 55‑8‑57.  Additional indemnification and insurance.

(a)        In addition to and separate and apart from the indemnification provided for in G.S. 55‑8‑51, 55‑8‑52, 55‑8‑54, 55‑8‑55 and 55‑8‑56, a corporation may in its articles of incorporation or bylaws or by contract or resolution indemnify or agree to indemnify any one or more of its directors, officers, employees, or agents against liability and expenses in any proceeding (including without limitation a proceeding brought by or on behalf of the corporation itself) arising out of their status as such or their activities in any of the foregoing capacities; provided, however, that a corporation may not indemnify or agree to indemnify a person against liability or expenses he may incur on account of his activities which were at the time taken known or believed by him to be clearly in conflict with the best interests of the corporation.  A corporation may likewise and to the same extent indemnify or agree to indemnify any person who, at the request of the corporation, is or was serving as a director, officer, partner, trustee, employee, or agent of another foreign or domestic corporation, partnership, joint venture, trust or other enterprise or as a trustee or administrator under an employee benefit plan.  Any provision in any articles of incorporation, bylaw, contract, or resolution permitted under this section may include provisions for recovery from the corporation of reasonable costs, expenses, and attorneys' fees in connection with the enforcement of rights to indemnification granted therein and may further include provisions establishing reasonable procedures for determining and enforcing the rights granted therein.

(b)        The authorization, adoption, approval, or favorable recommendation by the board of directors of a public corporation of any provision in any articles of incorporation, bylaw, contract or resolution, as permitted in this section, shall not be deemed an act or corporate transaction in which a director has a conflict of interest, and no such articles of incorporation or bylaw provision or contract or resolution shall be void or voidable on such grounds.  The authorization, adoption, approval, or favorable recommendation by the board of directors of a nonpublic corporation of any provision in any articles of incorporation, bylaw, contract or resolution, as permitted in this section, which occurred prior to July 1, 1990, shall not be deemed an act or corporate transaction in which a director has a conflict of interest, and no such articles of incorporation, bylaw provision, contract or resolution shall be void or voidable on such grounds.  Except as permitted in G.S. 55‑8‑31, no such bylaw, contract, or resolution not adopted, authorized, approved or ratified by shareholders shall be effective as to claims made or liabilities asserted against any director prior to its adoption, authorization, or approval by the board of directors.

(c)        A corporation may purchase and maintain insurance on behalf of an individual who is or was a director, officer, employee, or agent of the corporation, or who, while a director, officer, employee, or agent of the corporation, is or was serving at the request of the corporation as a director, officer, partner, trustee, employee, or agent of another foreign or domestic corporation, partnership, joint venture, trust, employee benefit plan, or other enterprise, against liability asserted against or incurred by him in that capacity or arising from his status as a director, officer, employee, or agent, whether or not the corporation would have power to indemnify him against the same liability under any provision of this Chapter. (1955, c. 1371, s. 1; 1969, c. 797, s. 1; 1973, c. 469, s. 5; 1985 (Reg. Sess., 1986), c. 1027, ss. 35‑38; 1989, c. 265, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 12.14.)



§ 55-8-58. Application of Part.

§ 55‑8‑58.  Application of Part.

(a)        If articles of incorporation limit indemnification or advance for expenses, indemnification and advance for expenses are valid only to the extent consistent with the articles.

(b)        This Part does not limit a corporation's power to pay or reimburse expenses incurred by a director in connection with his appearance as a witness in a proceeding at a time when he has not been made a named defendant or respondent to the proceeding.

(c)        This Part shall not affect rights or liabilities arising out of acts or omissions occurring before July 1, 1990. (1989, c. 265, s. 1.)



§ 55-9-01. Short title and definitions.

Article 9.

Shareholder Protection Act.

§ 55‑9‑01.  Short title and definitions.

(a)        The provisions of this Article shall be known and may be cited as The North Carolina Shareholder Protection Act.

(b)        In this Article:

(1)        "Business combination" includes any merger, consolidation, or conversion of a corporation with or into any other corporation or any unincorporated entity, or the sale or lease of all or any substantial part of the corporation's assets to, or any payment, sale or lease to the corporation or any subsidiary thereof in exchange for securities of the corporation of any assets (except assets having an aggregate fair market value of less than five million dollars ($5,000,000)) of any other entity.

(2)        "Common stock" means the shares of capital stock of the corporation that were not entitled to preference over any other shares, either in payment of dividends or in dissolution, at the time that the other entity acquired in excess of ten percent (10%) of the voting shares.

(3)        "Continuing director" means a person who was a member of the board of directors of the corporation elected by the public shareholders prior to the time that the other entity acquired in excess of ten percent (10%) of the voting shares of the corporation, or a person recommended to succeed a continuing director by a majority of the continuing directors.

(4)        "Exchange Act" means the act of Congress known as the Securities Exchange Act of 1934, as the same has been or hereafter may be amended from time to time.

(5)        "Other consideration to be received" means, for the purposes of G.S. 55‑9‑03(1) and G.S. 55‑9‑03(2), the corporation's common stock retained by its existing public shareholders in the event of a business combination with the other entity in which the corporation is the surviving corporation.

(6)        "Other entity" includes any domestic or foreign corporation, person or other form of entity and any such entity with which it or its "affiliate" or "associate" has an agreement, arrangement or understanding, directly or indirectly, for the purpose of acquiring, holding, voting or disposing of capital stock of the corporation, or which is its "affiliate" or "associate", as those terms are defined in the General Rules and Regulations under the Exchange Act, together with the successors and assigns of such persons in any transaction or series of transactions not involving a public offering of the corporation's capital stock within the meaning of the Securities Act of 1933, as amended.

(7)        "Voting shares" means shares of the corporation's capital stock entitled to vote in the election of directors. (1987, c. 88, s. 1; c. 124, s. 1; 1989, c. 265, s. 1; 1999‑369, s. 1.5; 2001‑387, s. 16.)



§ 55-9-02. Voting requirement.

§ 55‑9‑02.  Voting requirement.

Notwithstanding any other provisions of the North Carolina Business Corporation Act, the affirmative vote of the holders of ninety‑five percent (95%) of the voting shares of a corporation, considered for the purposes of this section as one class, shall be required for the adoption or authorization of a business combination with any other entity if, as of the record date for the determination of shareholders entitled to notice thereof and to vote thereon, the other entity is the beneficial owner, directly or indirectly, of more than twenty percent (20%) of the voting shares of the corporation, considered for the purposes of this section as one class. (1987, c. 88. s. 1; 1989, c. 265, s. 1.)



§ 55-9-03. Exception to voting requirement.

§ 55‑9‑03.  Exception to voting requirement.

The voting requirement of G.S. 55‑9‑02 shall not be applicable to a business combination if each of the following conditions is met:

(1)        The cash, or fair market value of other consideration, to be received per share by the holders of the corporation's common stock in such business combination bears the same or a greater percentage relationship to the market price of the corporation's common stock immediately prior to the announcement of such business combination by the corporation as the highest per share price (including brokerage commissions and/or soliciting dealers' fees) which such other entity has theretofore paid for any of the shares of the corporation's common stock already owned by it bears to the market price of the corporation's common stock immediately prior to the commencement of acquisition of the corporation's common stock by such other entity, directly or indirectly;

(2)        The cash, or fair market value of other consideration, to be received per share by holders of the corporation's common stock in such business combination (i) is not less than the highest per share price (including brokerage commissions and/or soliciting dealers' fees) paid by such other entity in acquiring any of its holdings of the shares of the corporation's common stock and (ii) is not less than the earnings per share of the corporation's common stock for the four full consecutive fiscal quarters immediately preceding the record date for the solicitation of votes on such business combination, multiplied by the then price/earnings multiple, if any, of such other entity as customarily computed and reported in the financial community;

(3)        After the other entity has acquired a twenty percent (20%) interest and prior to the consummation of such business combination:  (i) the other entity shall have taken steps to ensure that the corporation's board of directors included at all times representation by continuing directors proportionate to the outstanding shares of the corporation's common stock held by persons not affiliated with the other entity (with a continuing director to occupy any resulting fractional board position); (ii) there shall have been no reduction in the rate of dividends payable on the corporation's common stock, except as may have been approved by a unanimous vote of its directors; (iii) the other entity shall have not acquired any newly issued shares of the corporation's capital stock, directly or indirectly, from the corporation, except upon conversion of any convertible securities acquired by the other entity prior to obtaining a twenty percent (20%) interest or as a result of a pro rata stock dividend or stock split; and (iv) the other entity shall not have acquired any additional shares of the corporation's outstanding common stock, or securities convertible into common stock, except as part of the transaction which resulted in the other entity acquiring its twenty percent (20%) interest;

(4)        The other entity shall not have (i) received the benefit, directly or indirectly, except proportionately with other shareholders, of any loans, advances, guarantees, pledges, or other financial assistance or tax credits provided by the corporation or (ii) made any major change in the corporation's business or equity capital structure unless by a unanimous vote of the directors, in either case prior to the consummation of the business combination; and

(5)        A proxy statement responsive to the requirements of the Exchange Act shall be mailed to the public shareholders of the corporation for the purpose of soliciting shareholder approval of the business combination and shall contain prominently in the forepart thereof any recommendations as to the advisability or inadvisability of the business combination which the continuing directors, or any of them, may choose to state and, if deemed advisable by a majority of the continuing directors, an opinion of a reputable investment banking firm as to the fairness (or not) of the terms of the business combination to the remaining public shareholders of the corporation, which investment banking firm shall be selected by a majority of the continuing directors and shall be paid by the corporation a reasonable fee for its services upon receipt of such opinion. (1987, c. 88, s. 1; 1989, c. 265, s. 1.)



§ 55-9-04. General.

§ 55‑9‑04.  General.

(a)        The provisions of this Article shall also apply to a business combination with an other entity which at any time has been the beneficial owner, directly or indirectly, of more than twenty percent (20%) of the outstanding voting shares, considered for the purposes of this section as one class, notwithstanding that the other entity has reduced its percentage of shares below twenty percent (20%) if, as of the record date for the determination of shareholders entitled to notice of and to vote on the business combination, the other entity is an "affiliate" of the corporation.

(b)        For the purposes of the Article, an other entity shall be deemed the beneficial owner of any shares of the corporation's capital stock which the other entity has the right to acquire pursuant to any agreement, or upon exercise of any conversion rights, warrants or options, or otherwise (whether the right to acquire shares is exercisable immediately or only after the passage of time); and, further, the outstanding shares of any class of capital stock of the corporation shall include shares deemed beneficially owned through the application of the foregoing, but shall not include any other shares which may be issuable pursuant to any agreement, or upon exercise of any conversion rights, warrants or options, or otherwise.

(c)        A majority of the continuing directors shall have the power and duty to determine for the purposes of this Article on the basis of information known to them whether (i) an other entity beneficially owns more than twenty percent (20%) of the voting shares; (ii) an other entity is an "affiliate" or "associate" of another; (iii) an other entity has an agreement, arrangement or understanding with another; and (iv) the assets to be acquired by the corporation, or any subsidiary thereof, have an aggregate fair market value of less than five million dollars ($5,000,000).

(d)        Nothing contained in this Article shall be construed to relieve any other entity from any fiduciary obligation imposed by law. This Article shall be broadly construed so as to be applicable to any transaction reasonably calculated to avoid the application of the provisions hereof including, without limitation, any merger or other recapitalization, initiated by or for the benefit of an other entity that owns more than twenty percent (20%) of the voting shares, which would reincorporate a corporation under the laws of another state or which would reorganize a corporation as an unincorporated entity. (1987, c. 88, s. 1; 1989, c. 265, s. 1; 1999‑369, s. 1.6.)



§ 55-9-05. Exemptions.

§ 55‑9‑05.  Exemptions.

The provisions of G.S. 55‑9‑02 shall not be applicable to any corporation that shall be made the subject of a business combination by an other entity if: (i) the corporation was not a public corporation (as defined in G.S. 55‑1‑40(18a)) at the time such other entity acquired in excess of ten percent (10%) of the voting shares; (ii) on or before September 30, 1990 (or such earlier date as may be irrevocably established by resolution of the board of directors), the board of directors of a corporation to which G.S. 55‑9‑02 was not applicable on July 1, 1990, (other than a corporation described in G.S. 55‑9‑05(iii)) adopted a bylaw stating that the provisions of this Article shall not be applicable to the corporation; (iii) in the case of a corporation to which G.S. 55‑9‑02 was not applicable on July 1, 1990, as the result of adoption by its board of directors under G.S. 55‑9‑05(ii) of a bylaw providing that G.S. 55‑9‑02 not apply to such corporation, the board of directors of such corporation shall not have rescinded such bylaw on or before September 30, 1990 (or such earlier date as may be irrevocably established by resolution of the board of directors); (iv) in the case of a corporation (including its predecessors) which becomes a public corporation for the first time after July 1, 1990, such corporation adopts a bylaw within 90 days of becoming a public corporation stating that the provisions of this Article shall not be applicable to it; (v) in the case of a newly formed corporation after April 23, 1987, the initial articles of incorporation of the corporation shall provide that the provisions of this Article shall not be applicable; (vi) such business combination was the subject of an existing agreement of the corporation on April 23, 1987; or (vii) on or after September 1, 2000, and on or before December 31, 2000, the board of directors of a corporation to which G.S. 55‑9‑02 was applicable on September 1, 2000, adopts a bylaw stating that the provisions of this Article shall not be applicable to the corporation. Neither the adoption or failure to adopt a bylaw of the type set forth in G.S. 55‑9‑05(ii), (iv), or (vii) of this section nor the rescission or failure to rescind a bylaw of the type referred to in G.S. 55‑9‑05(iii) shall constitute grounds for any cause of action, at law or in equity, against the corporation or any of its directors. (1987, c. 88, s. 1; 1989, c. 265, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 12.15; 2000‑140, s. 44.)



§ 55-9A-01. Short title and definitions.

Article 9A.

Control Share Acquisitions.

§ 55‑9A‑01.  Short title and definitions.

(a)        The provisions of this Article shall be known and may be cited as The North Carolina Control Share Acquisition Act.

(b)        In this Article:

(1)        "Beneficial ownership" of shares means the sole or shared ownership of any shares or the sole or shared power to vote any shares or to direct the exercise of voting power of any shares, whether such ownership or power is direct or indirect or through any contract, arrangement, understanding, relationship or otherwise, and includes shares beneficially owned by any person acting in concert with such beneficial owner pursuant to any contract, arrangement, understanding, relationship or otherwise. Notwithstanding the foregoing, beneficial ownership does not include shares acquired in the ordinary course of business for the benefit of others in good faith and not for the purpose of circumventing this Article, unless the acquiror of such shares may exercise or direct the exercise of voting of such shares without instruction from others.

(2)        "Control shares" means shares of a covered corporation that when added to all other shares of the corporation beneficially owned by a person would entitle (except for this Article) that person to voting power in the election of directors that is equal to or greater than any of the following levels of voting power:

a.         One‑fifth of all voting power.

b.         One‑third of all voting power.

c.         A majority of all voting power.

(3)        "Control share acquisition" means the acquisition by any person of beneficial ownership of control shares, except that the acquisition of beneficial ownership of any shares of a covered corporation does not constitute a control share acquisition if the acquisition is consummated in any of the following circumstances:

a.         Before April 30, 1987.

b.         Pursuant to a contract existing before April 30, 1987, with either:

(i)         The covered corporation; or

(ii)        A seller of such shares who owned such shares before April 30, 1987.

c.         Pursuant to the laws of descent and distribution.

d.         Pursuant to the satisfaction of a pledge or other security interest created in good faith and not for the purpose of circumventing this Article.

e.         Pursuant to a transaction effected in compliance with applicable law, but only if the transaction is pursuant to an agreement to which the covered corporation is a party.

f.          Pursuant to the sale of such shares by the covered corporation or its parent or subsidiary corporation.

g.         Pursuant to a written agreement to which the covered corporation is a party that permits the purchasers of shares from the covered corporation or its parent or subsidiary corporation also to purchase in any manner within 90 days before or after the purchase from the covered corporation or its parent or subsidiary up to the same aggregate number of shares as were sold by the covered corporation or its parent or subsidiary corporation.

h.         By an employee benefit plan established by the covered corporation.

i.          Before the corporation became a covered corporation.

For purposes of this definition, shares acquired within any consecutive 90‑day period or shares acquired pursuant to a plan to make a control share acquisition are considered to have been acquired in the same acquisition.

(4)        "Interested shares" means the shares of a covered corporation beneficially owned by any of the following persons:

a.         Any person who has acquired or proposes to acquire control shares in a control share acquisition.

b.         Any officer of the covered corporation.

c.         Any employee of the covered corporation who is also a director of the corporation.

(5)        "Covered corporation" means a corporation that:

a.         Is incorporated under the laws of North Carolina and has substantial assets within North Carolina;

b.         Has a class of shares registered under Section 12 of the Securities Exchange Act of 1934;

c.         Has its principal place of business or principal office within North Carolina; and

d.         Has either:

(i)         More than ten percent (10%) of its shareholders resident in North Carolina; or

(ii)        More than ten percent (10%) of its shares owned by North Carolina residents.

(6)        The residence of a shareholder is presumed to be the address appearing in the records of the corporation.

(7)        For purposes of calculating the percentages or numbers described in subsection (b)(5) of this section, any shares held in trust or by a nominee shall be deemed to be held by the beneficiaries of such trust or by the beneficiaries of such shares held by such nominee. (1987, c. 182, s. 1; 1989, c. 200, s. 1; c. 265, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 12.16; 2001‑201, s. 16.)



§ 55-9A-02. Acquiring person statement.

§ 55‑9A‑02.  Acquiring person statement.

Any person who has made a control share acquisition or who has made a bona fide written offer to make a control share acquisition may at the person's election deliver an acquiring person statement to the covered corporation at the covered corporation's principal office.  The acquiring person statement must set forth all of the following:

(1)        The identity of the acquiring person and each other beneficial owner of shares that are beneficially owned by the acquiring person.

(2)        A statement that the acquiring person statement is given pursuant to this Article.

(3)        The number of shares of the covered corporation beneficially owned by the acquiring person and each other beneficial owner named under subdivision (1) of this section.

(4)        The level of voting power above which the control share acquisition falls or would, if consummated, fall.

(5)        If the control share acquisition has not taken place:

a.         A description in reasonable detail of the terms of the proposed control share acquisition; and

b.         Representations of the acquiring person, together with a statement in reasonable detail of the facts upon which they are based, that the proposed control share acquisition, if consummated, will not be contrary to law, and that the acquiring person has the financial capacity to make the proposed control share acquisition. (1987, c. 182, s. 1; 1989, c. 200, s. 1, c. 265, s. 1.)



§ 55-9A-03. Meeting of shareholders.

§ 55‑9A‑03.  Meeting of shareholders.

(a)        If the acquiring person so requests at the time of delivery of an acquiring person statement and gives an undertaking to pay the covered corporation's expenses of a special meeting, within 10 days after delivery of such request the directors of the covered corporation shall call a special meeting of shareholders of the covered corporation for the purpose of considering the voting rights to be accorded the control shares acquired or to be acquired in the control share acquisition.

(b)        Unless the acquiring person agrees in writing to another date, the special meeting of shareholders shall be held within 50 days after the receipt by the covered corporation of the request.

(c)        If no request is made, the voting rights to be accorded the control shares acquired in the control share acquisition shall be considered at the next special or annual meeting of shareholders.

(d)        If the acquiring person so requests in writing at the time of delivery of the acquiring person statement, the special meeting must not be held sooner than 30 days after receipt by the covered corporation of the acquiring person statement. (1987, c. 182, s. 1; 1989, c. 265, s. 1.)



§ 55-9A-04. Notice.

§ 55‑9A‑04.  Notice.

If a special meeting is requested pursuant to G.S. 55‑9A‑03, notice of the special meeting of shareholders shall be given as promptly as reasonably practicable by the covered corporation.  Notice of any special or annual meeting at which the voting rights of control shares are to be considered shall be given to all shareholders who are entitled to vote at the meeting and who are shareholders of record as of the record date set for the meeting, and to all holders of interested shares, and such notice must include or be accompanied by each of the following:

(1)        A copy of the acquiring person statement delivered to the covered corporation pursuant to this Article.

(2)        A statement by the board of directors of the covered corporation, authorized by a majority of its directors, of its position or recommendation, or that it is taking no position or making no recommendation, with respect to granting voting rights to the control shares acquired or proposed to be acquired in the control share acquisition.

(3)        If the shareholders would have a right of redemption under G.S. 55‑9A‑06, a statement, displayed with reasonable prominence, describing such right and advising the shareholders that it will be available only to those who give the written notice required by G.S. 55‑9A‑06(b). (1987, c. 182, s. 1; 1989, c. 200, s. 1, c. 265, s. 1.)



§ 55-9A-05. Voting rights.

§ 55‑9A‑05.  Voting rights.

(a)        Control shares acquired in a control share acquisition shall not have voting rights unless such rights are granted by resolution adopted by the shareholders of the covered corporation.

(b)        To be approved under this section, the resolution must be adopted by the affirmative vote of the holders of at least a majority of all the outstanding shares of the covered corporation (not including interested shares) entitled to vote for the election of directors; provided that if applicable law or an articles of incorporation or bylaw provision adopted by the shareholders before the occurrence of the control share acquisition that is the subject of the vote prescribes voting by separate classes of shares, the resolution must also be adopted by the affirmative vote of the holders of at least a majority of each such class (but excluding in any such case all interested shares); and provided further that if applicable law or an articles of incorporation or bylaw provision adopted by the shareholders before the occurrence of the control share acquisition that is the subject of the vote prescribes voting by shares that would not otherwise be entitled to vote, such shares shall be treated solely for purposes of this section as shares entitled to vote for directors (but excluding in any such case all interested shares). (1987, c. 182, s. 1; 1989, c. 265, s. 1.)



§ 55-9A-06. Right of redemption by shareholders.

§ 55‑9A‑06.  Right of redemption by shareholders.

(a)        Unless otherwise provided in the articles of incorporation or a bylaw of the covered corporation adopted by the shareholders before a control share acquisition has occurred and subject to G.S. 55‑6‑40, if control shares acquired in a control share acquisition are accorded voting rights and the holders of the control shares have a majority of all voting power for the election of directors, all shareholders of the covered corporation (other than holders of control shares) have rights as prescribed in this section to have their shares redeemed by the corporation at the fair value of those shares as of the day prior to the date on which the vote was taken under G.S. 55‑9A‑05.

(b)        If the notice of meeting at which voting rights are accorded to control shares contains the statement required by G.S. 55‑9A‑04(3), a shareholder will not have any right of redemption under this section unless he gives to the corporation, prior to or at the meeting of shareholders at which the voting rights to be accorded to control shares are considered, written notice that if voting rights are accorded to such shares he may ask for the redemption of his shares hereunder.

(c)        As soon as practicable after control shares held by persons having a majority of all voting power for the election of directors have been accorded voting rights, the board of directors shall cause a notice to be sent to all shareholders of the corporation advising them of the facts and that if they gave the notice required by subsection (b) of this section they may have rights to have their shares redeemed at the fair value of those shares pursuant to this section.

(d)        Within 30 days after the date on which a shareholder receives such notice, such shareholder may make written demand on the corporation for payment of the fair value of his shares, and after such demand, if such shareholder has complied with the notice requirement in subsection (b) of this section, the corporation shall redeem his shares at their fair value within 30 days after the date on which the corporation receives such shareholder's written demand for payment.

(e)        As used in this section, "fair value" means a value not less than the highest price paid per share by the acquiring person in the control share acquisition. (1987, c. 182, s. 1; 1989, c. 200, s. 1, c. 265, s. 1.)



§ 55-9A-07. Severability.

§ 55‑9A‑07.  Severability.

If any provision or clause of this Article or application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of this Article that can be given effect without the invalid provision or application, and to this end the provisions of this Article are declared to be severable. (1987, c. 182, s. 1; 1989, c. 265, s. 1.)



§ 55-9A-08. Construction.

§ 55‑9A‑08.  Construction.

The provisions of this Article shall apply notwithstanding any provisions of Article 7 of this Chapter and in the event of any conflict between this Article and Article 7, the provisions of this Article shall control. (1989, c. 265, s. 1.)



§ 55-9A-09. Exemptions.

§ 55‑9A‑09.  Exemptions.

The provisions of this Article shall not be applicable to any corporation if, on or before September 30, 1990, or such earlier date as may be irrevocably established by resolution of the board of directors, or at any time before the corporation becomes, or after it ceases to be, a covered corporation, the board of directors adopts a bylaw stating that the provisions of this Article shall not be applicable to the corporation; or, in the case of a corporation formed after August 12, 1987, its initial articles of incorporation provide that this Article shall not be applicable to the corporation; or on or after September 1, 2000, and on or before December 31, 2000, the board of directors of a corporation to which the provisions of this Article were applicable on September 1, 2000, adopts a bylaw stating that the provisions of this Article shall not be applicable to the corporation. Neither adoption nor failure to adopt such a bylaw or provision shall constitute grounds for any cause of action against the corporation, or any officer or director of the corporation. (1987, c. 773, s. 12; 1989, c. 200, s. 1; c. 265, s. 1; 2000‑140, s. 47.)



§ 55-10-01. Authority to amend.

Article 10.

Amendment of Articles of Incorporation and Bylaws.

Part 1.  Amendment of Articles of Incorporation.

§ 55‑10‑01.  Authority to amend.

(a)        A corporation may amend its articles of incorporation at any time to add or change a provision that is required or permitted in the articles of incorporation or to delete a provision not required in the articles of incorporation.  Whether a provision is required or permitted in the articles of incorporation is determined as of the effective date of the amendment.

(b)        A shareholder of the corporation does not have a vested property right resulting from any provision in the articles of incorporation, including provisions relating to management, control, capital structure, dividend entitlement, or purpose or duration of the corporation. (1901, c. 2, ss. 29,30,37; 1903, c. 510; Rev., ss. 1175, 1178; C.S., s. 1131; 1927, c. 142, G.S., s. 55‑31; 1955, c. 1371, s. 1; 1959, c. 1316, s. 29; 1989, c. 265, s. 1.)



§ 55-10-02. Amendment by board of directors.

§ 55‑10‑02.  Amendment by board of directors.

Unless the articles of incorporation provide otherwise, a corporation's board of directors may adopt any of the following amendments to the corporation's articles of incorporation without shareholder approval:

(1)        Reserved for future codification purposes.

(2)        To delete the names and addresses of the initial directors.

(3)        To delete the name and address of the initial registered agent or registered office, if a statement of change is on file with the Secretary of State.

(4)        If the corporation has only one class of shares outstanding:

a.         To change each issued and unissued authorized share of the class into a greater number of whole shares of the class; or

b.         To increase the number of authorized shares of the class to the extent necessary to permit the issuance of shares as a share dividend.

(5)        To change the corporate name by substituting the word "corporation", "incorporated", "company", "limited", or the abbreviation "corp.", "inc.", "co.", or "ltd.", for a similar word or abbreviation in the name, or by adding, deleting, or changing a geographical attribution for the name.

(5a)      To reflect a reduction in authorized shares pursuant to G.S. 55‑6‑31(b) when the corporation has acquired its own shares and the articles of incorporation prohibit the reissue of the acquired shares.

(5b)      To delete a class of shares from the articles of incorporation, as a result of the operation of G.S. 55‑6‑31(b), when there are no remaining authorized shares of the class because the corporation has acquired all authorized shares of the class and the articles of incorporation prohibit the reissue of the acquired shares.

(6)        To make any other change expressly permitted by this Chapter to be made without shareholder approval. (1893, c. 380; 1899, c. 618; 1901, c. 2, ss. 28, 29, 30, 37; 1903, c. 510; Rev., ss. 1174, 1175, 1178; C.S., ss. 1130, 1131; 1925, c. 118, ss. 1, 2a; 1927, c. 142; 1931, c. 243, ss. 4, 5; 1933, c. 100, ss. 7, 8; 1941, c. 97, s. 5; G.S., ss. 55‑30, 55‑31; 1953, c. 54; c. 119, ss. 1, 2; 1955, c. 1371, s. 1; 1959, c. 1316, s. 25; 1973, c. 469, s. 30; 1989, c. 265, s. 1; 2005‑268, s. 13.)



§ 55-10-03. Amendment by board of directors and shareholders.

§ 55‑10‑03.  Amendment by board of directors and shareholders.

(a)        If a corporation has issued shares, an amendment to the articles of incorporation shall be adopted pursuant to this section. Except as provided in G.S. 55‑14A‑01, the proposed amendment must be adopted by the board of directors.

(b)        Except as provided in G.S. 55‑10‑02, 55‑10‑07, and 55‑14A‑01, after adopting the proposed amendment the board of directors must submit the amendment to the shareholders for their approval. The board of directors must also transmit to the shareholders a recommendation that the shareholders approve the amendment, unless the board of directors determines that, because of conflict of interest or other special circumstances, it should not make such a recommendation, in which event the board of directors must communicate the basis for that determination to the shareholders with the amendment.

(c)        The board of directors may condition its submission of the amendment to the shareholders on any basis.

(d)        If the amendment must be approved by the shareholders and the approval is to be given at a meeting, the corporation must notify each shareholder in accordance with G.S. 55‑7‑05, whether or not the shareholder is entitled to vote, of the meeting of shareholders at which the amendment is to be submitted for approval. The notice of meeting must state that the purpose, or one of the purposes, of the meeting is to consider the amendment and the notice must contain or be accompanied by a copy or summary of the amendment. If the amendment is required to be approved by the shareholders and the approval is to be obtained through action without meeting, the corporation must notify shareholders if required by G.S. 55‑7‑04(d).

(e)        Unless this Chapter, the articles of incorporation, a bylaw adopted by the shareholders, or the board of directors (acting pursuant to subsection (c)) require a greater vote or a vote by voting groups, the amendment to be adopted must be approved by:

(1)        A majority of the votes entitled to be cast on the amendment by any voting group with respect to which the amendment would create dissenters' rights; and

(2)        The votes required by G.S. 55‑7‑25 and G.S. 55‑7‑26 by every other voting group entitled to vote on the amendment. (1893, c. 380; 1899, c. 618; 1901, c. 2, ss. 28, 29, 30, 37; 1903, c. 510; Rev., ss. 1174, 1175, 1178; C.S., ss. 1130, 1131; 1925, c. 118, ss. 1, 2a; 1927, c. 142; 1931, c. 243, ss. 4, 5; 1933, c. 100, ss. 7, 8; 1941, c. 97, s. 5; G.S., ss. 55‑30, 55‑31; 1953, c. 54; c. 119, ss. 1, 2; 1955, c. 1371, s. 1; 1959, c. 1316, s. 25; 1973, c. 469, s. 30; 1989, c. 265, s. 1; 1991, c. 645, s. 8; 2000‑140, s. 101(b); 2005‑268, s. 14.)



§ 55-10-04. Voting on amendments by voting groups.

§ 55‑10‑04.  Voting on amendments by voting groups.

(a)        The holders of the outstanding shares of a class are entitled to vote as a separate voting group (if shareholder voting is otherwise required by this Chapter) on a proposed amendment if the amendment would:

(1)        Increase or decrease the aggregate number of authorized shares of the class;

(2)        Effect an exchange or reclassification of all or part of the shares of the class into shares of another class;

(3)        Effect an exchange or reclassification, or create the right of exchange, of all or part of the shares of another class into shares of the class;

(4)        Change the designation, rights, preferences, or limitations of all or part of the shares of the class;

(5)        Change the shares of all or part of the class into a different number of shares of the same class;

(6)        Create a new class of shares having rights or preferences with respect to distributions or to dissolution that are prior, superior, or substantially equal to the shares of the class;

(7)        Increase the rights, preferences, or number of authorized shares of any class that, after giving effect to the amendment, have rights or preferences with respect to distributions or to dissolution that are prior, superior, or substantially equal to the shares of the class;

(8)        Limit or deny an existing preemptive right of all or part of the shares of the class;

(9)        Cancel or otherwise affect rights to distributions or dividends that have accumulated but not yet been declared on all or part of the shares of the class; or

(10)      Change the corporation into a nonprofit corporation or a cooperative organization.

(b)        If a proposed amendment would affect a series of a class of shares in one or more of the ways described in subsection (a), the shares of that series are entitled to vote as a separate voting group on the proposed amendment.

(c)        If a proposed amendment that entitles two or more series of shares to vote as separate voting groups under this section would affect those two or more series in the same or a substantially similar way, the shares of all the series so affected must vote together as a single voting group on the proposed amendment.

(d)        A class or series of shares is entitled to the voting rights granted by this section although the articles of incorporation provide that the shares are nonvoting shares. (1955, c. 1371, s. 1; 1959, c. 1316, ss. 30, 31; 1969, c. 751, s. 36; 1989, c. 265, s. 1.)



§ 55-10-05. Amendment before issuance of shares.

§ 55‑10‑05.  Amendment before issuance of shares.

If a corporation has not yet issued shares, the board of directors, or if the corporation has no directors, a majority of the incorporators may adopt one or more amendments to the corporation's articles of incorporation. (1893, c. 380; 1899, c. 618; 1901, c. 2, ss. 28, 29, 30, 37; 1903, c. 510; Rev., ss. 1174, 1175, 1178; C.S., ss. 1130, 1131; 1925, c. 118, ss. 1, 2a; 1927, c. 142; 1931, c. 243, ss. 4, 5; 1933, c. 100, ss. 7, 8; 1941, c. 97, s. 5; G.S., ss. 55‑30, 55‑31; 1953, c. 54; c. 119, ss. 1, 2; 1955, c. 1371, s. 1; 1959, c. 1316, s. 25; 1973, c. 469, s. 30; 1989, c. 265, s. 1; 1991, c. 645, s. 9.)



§ 55-10-06. Articles of amendment.

§ 55‑10‑06.  Articles of amendment.

A corporation amending its articles of incorporation shall deliver to the Secretary of State for filing articles of amendment setting forth:

(1)        The name of the corporation;

(2)        The text of each amendment adopted;

(3)        If an amendment provides for an exchange, reclassification, or cancellation of issued shares, provisions for implementing the amendment if not contained in the amendment itself;

(4)        The date of each amendment's adoption;

(5)        If an amendment was adopted by the incorporators or board of directors without shareholder action, a statement to that effect and a brief explanation of why shareholder action was not required;

(6)        If an amendment was approved by the shareholders, a statement that shareholder approval was obtained as required by this Chapter. (1955, c. 1371, s. 1; 1959, c. 1316, s. 32; 1989, c. 265, s. 1; 1991, c. 645, s. 10(a).)



§ 55-10-07. Restated articles of incorporation.

§ 55‑10‑07.  Restated articles of incorporation.

(a)        A corporation's board of directors may restate its articles of incorporation at any time, with or without shareholder approval, to consolidate all amendments into a single document.

(b)        The restated articles of incorporation may include one or more new amendments to the articles. If the restated articles of incorporation include a new amendment requiring shareholder approval, it must be adopted and approved as provided in G.S. 55‑10‑03. The restated articles of incorporation may include a statement of the address of the current registered office and the name of the current registered agent of the corporation, and no other.

(c)        Repealed by Session Laws 2005, c. 268, s. 15.

(d)        A corporation restating its articles of incorporation shall deliver to the Secretary of State for filing articles of restatement which shall:

(1)        Set forth the name of the corporation;

(2)        Attach as an exhibit thereto the text of the restated articles of incorporation;

(3)        State that the restated articles of incorporation consolidate all amendments into a single document; and

(4)        If the restated articles of incorporation contain a new amendment to the articles, include the statements required by G.S. 55‑10‑06.

(e)        Duly adopted restated articles of incorporation supersede the original articles of incorporation and all amendments to the original articles of incorporation.

(f)         The Secretary of State may certify restated articles of incorporation as the articles of incorporation currently in effect without including the other information required by subsection (d) of this section. (1955, c. 1371, s. 1; 1989, c. 265, s. 1; 1991, c. 645, ss. 11, 18; 2005‑268, s. 15.)



§ 55-10-08. Reserved for future codification purposes.

§ 55‑10‑08.  Reserved for future codification purposes.



§ 55-10-09. Effect of amendment.

§ 55‑10‑09.  Effect of amendment.

An amendment to articles of incorporation does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party, or the existing rights of persons other than shareholders of the corporation.  An amendment changing a corporation's name does not abate a proceeding brought by or against the corporation in its former name. (1955, c. 1371, s. 1; 1989, c. 265, s. 1.)



§§ 55-10-10 through 55-10-19. Reserved for future codification purposes.

§§ 55‑10‑10 through 55‑10‑19.  Reserved for future codification purposes.



§ 55-10-20. Amendment by board of directors or shareholders.

Part 2.  Amendment of Bylaws.

§ 55‑10‑20.  Amendment by board of directors or shareholders.

(a)        A corporation's board of directors may amend or repeal the corporation's bylaws, except to the extent otherwise provided in the articles of incorporation or a bylaw adopted by the shareholders or this Chapter, and except that a bylaw adopted, amended or repealed by the shareholders may not be readopted, amended or repealed by the board of directors if neither the articles of incorporation nor a bylaw adopted by the shareholders authorizes the board of directors to adopt, amend or repeal that particular bylaw or the bylaws generally.

(b)        A corporation's shareholders may amend or repeal the corporation's bylaws even though the bylaws may also be amended or repealed by its board of directors. (1955, c. 1371, s. 1; 1959, c. 1316, ss. 2, 3; 1973, c. 469, s. 4; 1989, c. 265, s. 1.)



§ 55-10-21. Reserved for future codification purposes.

§ 55‑10‑21.  Reserved for future codification purposes.



§ 55-10-22. Bylaw increasing quorum or voting requirement for directors.

§ 55‑10‑22.  Bylaw increasing quorum or voting requirement for directors.

(a)        A bylaw that fixes a greater quorum or voting requirement for the board of directors may be amended or repealed:

(1)        If originally adopted by the shareholders, only by the shareholders, unless amendment or repeal by the board of directors is permitted pursuant to subsection (b);

(2)        If originally adopted by the board of directors, either by the shareholders or by the board of directors.

(b)        A bylaw adopted or amended by the shareholders that fixes a greater quorum or voting requirement for the board of directors may provide that it may be amended or repealed only by a specified vote of either the shareholders or the board of directors.

(c)        A bylaw referred to in subsection (a):

(1)        May not be adopted by the board of directors by a vote less than a majority of the directors then in office, and

(2)        May not itself be amended by a quorum or vote of the directors less than the quorum or vote therein prescribed or prescribed by the shareholders pursuant to subsection (b). (1955, c. 1371, s. 1; 1959, c. 1316, ss. 2, 3; 1973, c. 469, s. 4; 1989, c. 265, s. 1.)



§ 55-11-01. Merger.

Article 11.

Merger and Share Exchange.

§ 55‑11‑01.  Merger.

(a)        One or more corporations may merge into another corporation if the board of directors of each corporation adopts and its shareholders (if required by G.S. 55‑11‑03) approve a plan of merger.

(b)        The plan of merger must set forth:

(1)        The name of each corporation planning to merge and the name of the surviving corporation into which each other corporation plans to merge;

(2)        The terms and conditions of the merger; and

(3)        The manner and basis of converting the shares of each corporation into shares, obligations, or other securities of the surviving or any other corporation or into cash or other property in whole or part.

(c)        The plan of merger may set forth:

(1)        Amendments to the articles of incorporation of the surviving corporation; and

(2)        Other provisions relating to the merger.

(d)        The provisions of the plan of merger, other than the provisions referred to in subdivisions (b)(1) and (c)(1) of this section, may be made dependent on facts objectively ascertainable outside the plan of merger if the plan of merger sets forth the manner in which the facts will operate upon the affected provisions. The facts may include any of the following:

(1)        Statistical or market indices, market prices of any security or group of securities, interest rates, currency exchange rates, or similar economic or financial data.

(2)        A determination or action by the corporation or by any other person, group, or body.

(3)        The terms of, or actions taken under, an agreement to which the corporation is a party, or any other agreement or document. (1925, c. 77, s. 1; 1939, c. 5; 1943, c. 270; G.S., s. 55‑165; 1955, c. 1371, s. 1; 1969, c. 751, s. 37; 1973, c. 469, s. 31; 1989, c. 265, s. 1; 2005‑268, s. 16.)



§ 55-11-02. Share exchange.

§ 55‑11‑02.  Share exchange.

(a)        A corporation may acquire all of the outstanding shares of one or more classes or series of another corporation if the board of directors of each corporation adopts and its shareholders (if required by G.S. 55‑11‑03) approve the exchange.

(b)        The plan of exchange must set forth:

(1)        The name of the corporation whose shares will be acquired and the name of the acquiring corporation;

(2)        The terms and conditions of the exchange;

(3)        The manner and basis of exchanging the shares to be acquired for shares, obligations, or other securities of the acquiring or any other corporation or for cash or other property in whole or part.

(c)        The plan of exchange may set forth other provisions relating to the exchange.

(c1)      The provisions of the plan of share exchange, other than the provision required by subdivision (b)(1) of this section, may be made dependent on facts objectively ascertainable outside the plan of share exchange if the plan of share exchange sets forth the manner in which the facts will operate upon the affected provisions. The facts may include any of the following:

(1)        Statistical or market indices, market prices of any security or group of securities, interest rates, currency exchange rates, or similar economic or financial data.

(2)        A determination or action by the corporation or by any other person, group, or body.

(3)        The terms of, or actions taken under, an agreement to which the corporation is a party, or any other agreement or document.

(d)        This section does not limit the acquisition of all or part of the shares of one or more classes or series of a corporation through a voluntary exchange or otherwise. (1989, c. 265, s. 1; 2005‑268, s. 17.)



§ 55-11-03. Action on plan.

§ 55‑11‑03.  Action on plan.

(a)        After adopting a plan of merger or share exchange, the board of directors of each corporation party to the merger, and the board of directors of the corporation whose shares will be acquired in the share exchange, shall submit the plan of merger (except as provided in subsection (g)) or share exchange for approval by its shareholders.

(b)        For a plan of merger or share exchange to be approved:

(1)        The board of directors must recommend the plan of merger or share exchange to the shareholders, unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation, in which event the board of directors must communicate the basis for its lack of a recommendation to the shareholders with the plan; and

(2)        The shareholders entitled to vote must approve the plan.

(c)        The board of directors may condition its submission of the proposed merger or share exchange on any basis.

(d)        The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with G.S. 55‑7‑05. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the plan of merger or share exchange and contain or be accompanied by a copy or summary of the plan.

(e)        Unless this Chapter, the articles of incorporation, a bylaw adopted by the shareholders, or the board of directors (acting pursuant to subsection (c)) require a greater vote, the plan of merger or share exchange to be authorized must be approved by each voting group entitled to vote separately on the plan by a majority of all the votes entitled to be cast on the plan by that voting group and, for the purpose of Article 9 or any provision in the articles of incorporation or bylaws adopted prior to July 1, 1990, a merger shall be deemed to include a share exchange. If any shareholder of a merging corporation has or will have personal liability for any existing or future obligation of the surviving corporation in the merger solely as a result of owning one or more shares in the surviving corporation, then, in addition to the requirements of this subsection, authorization of the plan of merger by the merging corporation shall require the affirmative vote or written consent of that shareholder.

(f)         Separate voting by voting groups is required:

(1)        On a plan of merger if the plan contains a provision that, if contained in a proposed amendment to articles of incorporation, would require action by one or more separate voting groups on the proposed amendment under G.S. 55‑10‑04, except where the consideration to be received in exchange for the shares of that group consists solely of cash;

(2)        On a plan of share exchange by each class or series of shares to be acquired in the exchange, with each class or series constituting a separate voting group.

(g)        Unless the articles of incorporation provide otherwise, approval by the surviving corporation's shareholders of a plan of merger is not required if all of the following conditions are met:

(1)        Except for amendments permitted by G.S. 55‑10‑02, its articles of incorporation will not be changed.

(2)        Each shareholder of the corporation whose shares were outstanding immediately before the effective date of the merger will hold the same shares, with identical preferences, limitations, and relative rights, immediately after the effective date of the merger.

(3)        The number of voting shares outstanding immediately after the merger, plus the number of voting shares issuable as a result of the merger (either by the conversion of securities issued pursuant to the merger or the exercise of rights and warrants issued pursuant to the merger), will not exceed by more than twenty percent (20%) the total number of voting shares of the surviving corporation outstanding immediately before the merger.

(4)        The number of participating shares outstanding immediately after the merger, plus the number of participating shares issuable as a result of the merger (either by the conversion of securities issued pursuant to the merger or the exercise of rights and warrants issued pursuant to the merger), will not exceed by more than twenty percent (20%) the total number of participating shares outstanding immediately before the merger.

(h)        As used in subsection (g):

(1)        "Participating shares" means shares that entitle their holders to participate without limitation in distributions.

(2)        "Voting shares" means shares that entitle their holders to vote unconditionally in elections of directors.

(i)         After a plan of merger or share exchange is authorized, but before the articles of merger or share exchange become effective, the plan of merger or share exchange (i) may be amended as provided in the plan of merger or share exchange, or (ii) may be abandoned, subject to any contractual rights, as provided in the plan of merger or share exchange or, if there is no such provision, as determined by the board of directors without further shareholder action. (1925, c. 77, s. 1; 1939, c. 5; 1943, c. 270; G.S., s. 55‑165; 1955, c. 1371, s. 1; 1959, c. 1316, s. 37; 1973, c. 469, s. 33; 1989, c. 265, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 12.17; 1993, c. 552, s. 14; 2005‑268, ss. 18, 19, 20.)



§ 55-11-04. Merger with subsidiary.

§ 55‑11‑04.  Merger with subsidiary.

(a)        Subject to Article 9, a parent corporation owning at least ninety percent (90%) of the outstanding shares of each class of a subsidiary corporation may merge the subsidiary into itself without approval of the shareholders of the parent corporation unless the articles of incorporation of the parent corporation require approval of the shareholders or the plan of merger contains one or more amendments to the articles of incorporation of the parent corporation for which shareholder approval is required by G.S. 55‑10‑03, and without approval of the board of directors or shareholders of the subsidiary corporation unless the articles of incorporation of the subsidiary corporation require approval of the shareholders of the subsidiary corporation. Subject to Article 9, a parent corporation owning at least ninety percent (90%) of the outstanding shares of each class of a subsidiary corporation may merge itself into the subsidiary corporation without approval of the board of directors or shareholders of the subsidiary corporation unless the articles of incorporation of the subsidiary corporation provide otherwise or the plan of merger contains one or more amendments to the articles of incorporation of the subsidiary corporation for which shareholder approval is required by G.S. 55‑10‑03. Except as otherwise provided in this subsection, the provisions of G.S. 55‑11‑01 and G.S. 55‑11‑03 apply to any merger described in this subsection.

(b)        If a merger is consummated without approval of the subsidiary corporation's shareholders, the surviving corporation shall, within 10 days after the effective date of the merger, notify each shareholder of the subsidiary corporation as of the effective date of the merger, that the merger has become effective.

(c)        Repealed by Session Laws 2005, c. 268, s. 21.

(d)        Repealed by Session Laws 2005, c. 268, s. 21.

(e)        Repealed by Session Laws 2005, c. 268, s. 21.

(f)         The provisions of G.S. 55‑13‑02(c) do not apply to subsidiary corporations that are parties to mergers consummated under this section. (1955, c. 1371, s. 1; 1959, c. 1316, s. 37; 1973, c. 469, s. 33; 1989, c. 265, s. 1; 1997‑485, s. 29; 2005‑268, s. 21; 2006‑226, s. 16(a).)



§ 55-11-05. Articles of merger or share exchange.

§ 55‑11‑05.  Articles of merger or share exchange.

(a)        After a plan of merger or a plan of share exchange for the acquisition of shares of a domestic corporation has been authorized as required by this Chapter, the surviving or acquiring corporation shall deliver to the Secretary of State for filing articles of merger or share  exchange.

In the case of a merger, the articles of merger shall set forth (i) the name and state or country of incorporation of each merging corporation, (ii) the name of the merging corporation that will survive the merger and, if the surviving corporation is not authorized to transact business or conduct affairs in this State, a designation of its mailing address and a commitment to file with the Secretary of State a statement of any subsequent change in its mailing address, (iii) any amendments to the articles of incorporation of the surviving corporation provided in the plan of merger if the surviving corporation is a domestic corporation, and (iv) a statement that the plan of merger has been approved by each merging corporation in the manner required by law.

In the case of a share exchange, the articles of share exchange shall set forth (i) the name of the corporation whose shares will be acquired, (ii) the name and state or country of incorporation of the acquiring corporation, (iii) a designation of its mailing address and a commitment to file with the Secretary of State a statement of any subsequent change in its mailing address if the acquiring corporation is not authorized to transact business or conduct affairs in this State, and (iv) a statement that the plan of share exchange has been approved by the corporation whose shares will be acquired and by the acquiring corporation in the manner required by law.

(a1)      If the plan of merger or share exchange is amended after the articles of merger or share exchange have been filed but before the articles of merger or share exchange become effective and any statement in the articles of merger or share exchange becomes incorrect as a result of the amendment, the surviving or acquiring corporation shall deliver to the Secretary of State for filing prior to the time the articles of merger or share exchange become effective an amendment to the articles of merger or share exchange correcting the incorrect statement. If the articles of merger or share exchange are abandoned after the articles of merger or share exchange are filed but before the articles of merger or share exchange become effective, the surviving or acquiring corporation shall deliver to the Secretary of State for filing prior to the time the articles of merger or share exchange become effective an amendment reflecting abandonment of the plan of merger or share exchange.

(b)        A merger or share exchange takes effect when the articles of merger or share  exchange become effective.

(c)        Certificates of merger shall also be registered as provided in G.S. 47‑18.1.

(d)        In the case of a merger pursuant to G.S. 55‑11‑07 or a share exchange pursuant to G.S. 55‑11‑07, references in subsections (a) and (a1) of this section to "corporation" shall include a domestic corporation, a domestic nonprofit corporation, a foreign corporation, and a foreign nonprofit corporation as applicable. (1925, c. 77, s. 1; 1939, c. 5; 1943, c. 270; G.S., s. 55‑165; 1955, c. 1371, s. 1; 1967, c. 823, s. 18; 1973, c. 469, s. 34; 1989, c. 265, s. 1; 1991, c. 645, s. 10(b); 2005‑268, s. 22; 2006‑226, s. 16(b); 2006‑259, s. 14.5(a)‑(b); 2006‑264, s. 44(b).)



§ 55-11-06. Effect of merger or share exchange.

§ 55‑11‑06.  Effect of merger or share exchange.

(a)        When a merger pursuant to G.S. 55‑11‑01, 55‑11‑04, 55‑11‑07, or 55‑11‑09 takes effect:

(1)        Each other merging corporation merges into the surviving corporation and the separate existence of each merging corporation except the surviving corporation ceases.

(2)        The title to all real estate and other property owned by each merging corporation is vested in the surviving corporation without reversion or impairment.

(3)        The surviving corporation has all liabilities of each merging corporation.

(4)        A proceeding pending by or against any merging corporation may be continued as if the merger did not occur or the surviving corporation may be substituted in the proceeding for a merging corporation whose separate existence ceases in the merger.

(5)        If a domestic corporation survives the merger, its articles of incorporation are amended to the extent provided in the articles of merger.

(6)        The shares of each merging corporation that are to be converted into shares, obligations, or other securities of the surviving or any other corporation or into the right to receive cash or other property are thereupon converted, and the former holders of the shares are entitled only to the rights provided to them in the plan of merger or, in the case of former holders of shares in a domestic corporation, any right they may have under Article 13 of this Chapter.

(7)        If a foreign corporation or foreign nonprofit corporation survives the merger, it is deemed:

a.         To agree that it will promptly pay to dissenting shareholders of any merging domestic corporation the amount, if any, to which they are entitled under Article 13 of this Chapter and otherwise to comply with the requirements of Article 13 as if it were a surviving domestic corporation in the merger.

b.         To agree that it may be served with process in this State in any proceeding for enforcement (i) of any obligation of any merging domestic corporation, (ii) of the rights of dissenting shareholders of any merging domestic corporation under Article 13 of this Chapter, and (iii) of any obligation of the surviving foreign corporation or foreign nonprofit corporation arising from the merger.

c.         To have appointed the Secretary of State as its agent for service of process in any proceeding for enforcement as specified in sub‑subdivision b. of this subdivision. Service of process on the Secretary of State shall be made by delivering to, and leaving with, the Secretary of State, or with any clerk authorized by the Secretary of State to accept service of process, duplicate copies of the process and the fee required by G.S. 55‑1‑22(b). Upon receipt of service of process on behalf of a surviving foreign corporation or foreign nonprofit corporation in the manner provided for in this section, the Secretary of State shall immediately mail a copy of the process by registered or certified mail, return receipt requested, to the surviving foreign corporation or foreign nonprofit corporation. If the surviving foreign corporation or foreign nonprofit corporation is authorized to transact business or conduct affairs in this State, the address for mailing shall be its principal office designated in the latest document filed with the Secretary of State that is authorized by law to designate the principal office, or, if there is no principal office on file, its registered office. If the surviving foreign corporation or foreign nonprofit corporation is not authorized to transact business or conduct affairs in this State, the address for mailing shall be the mailing address designated pursuant to G.S. 55‑11‑05(a).

The merger shall not affect the liability or absence of liability of any holder of shares in a merging corporation for any acts, omissions, or obligations of any merging corporation made or incurred prior to the effectiveness of the merger.

(b)        When a share exchange for the acquisition of shares of a domestic corporation pursuant to G.S. 55‑11‑02 or G.S. 55‑11‑07 takes effect:

(1)        The shares of the acquired corporation are exchanged as provided in the plan of share exchange, and the former holders of the shares are entitled only to the exchange rights provided in the plan of share exchange or any right they may have under Article 13 of this Chapter.

(2)        If the acquiring corporation is not a domestic corporation, it is deemed to agree that it will promptly pay to dissenting shareholders of the acquired corporation the amount, if any, to which they are entitled under Article 13 of this Chapter and otherwise to comply with the requirements of Article 13 as if it were an acquiring domestic corporation in the share exchange.

(3)        If the acquiring corporation is not a domestic corporation, the acquiring corporation is deemed:

a.         To agree that it may be served with process in this State in any proceeding for enforcement (i) of the rights of dissenting shareholders of the acquired corporation under Article 13 of this Chapter and (ii) of any obligation of the acquiring corporation arising from the share exchange; and

b.         To have appointed the Secretary of State as its agent for service of process in any proceeding for enforcement as specified in sub‑subdivision a. of this subdivision. Service of process on the Secretary of State shall be made by delivering to, and leaving with, the Secretary of State, or with any clerk authorized by the Secretary of State to accept service of process, duplicate copies of the process and the fee required by G.S. 55‑1‑22(b). Upon receipt of service of process on behalf of an acquiring corporation in the manner provided for in this section, the Secretary of State shall immediately mail a copy of the process by registered or certified mail, return receipt requested, to the acquiring corporation. If the acquiring corporation is authorized to transact business or conduct affairs in this State, the address for mailing shall be its principal office designated in the latest document filed with the Secretary of State that is authorized by law to designate the principal office or, if there is no principal office on file, its registered office. If the acquiring corporation is not authorized to transact business or conduct affairs in this State, the address for mailing shall be the mailing address designated pursuant to G.S. 55‑11‑05(a).

(c)        In the case of a merger pursuant to G.S. 55‑11‑07 or G.S. 55‑11‑09 or a share exchange pursuant to G.S. 55‑11‑07, references in subsections (a) and (b) of this section to "corporation" shall include a domestic corporation, a domestic nonprofit corporation, a foreign corporation, and a foreign nonprofit corporation as applicable. (1925, c. 77, s. 1; 1943, c. 270; G.S., s. 55‑166; 1955, c. 1371, s. 1; 1967, c. 950, s. 1; 1989, c. 265, s. 1; 1999‑369, s. 1.7; 2005‑268, s. 23; 2006‑264, s. 44(c).)



§ 55-11-07. Merger or share exchange with foreign corporation.

§ 55‑11‑07.  Merger or share exchange with foreign corporation.

(a)        One or more foreign corporations may merge with one or more domestic corporations, and a foreign corporation may enter into a share exchange with a domestic corporation if:

(1)        In a merger, the merger is permitted by the law of the state or country under whose law each foreign corporation is incorporated and, to the extent applicable, each domestic or foreign corporation complies with that law in effecting the merger;

(2)        In a share exchange, if the corporation whose shares will be acquired is a foreign corporation, the share exchange is permitted by the law of the state or country under whose law the foreign corporation is incorporated and the foreign corporation and the acquiring domestic corporation comply with that law in effecting the share exchange;

(3)        The foreign corporation complies with G.S. 55‑11‑05 if it is the surviving corporation of the merger or acquiring corporation of the share exchange; and

(4)        Each domestic corporation complies with the applicable provisions of G.S. 55‑11‑01 through G.S. 55‑11‑04 and, if it is the surviving corporation of the merger with G.S. 55‑11‑05.

(b)        Repealed by Session Laws 2005, c. 268, s. 24.

(c)        This section does not limit the power of a foreign corporation to acquire all or part of the shares of one or more classes or series of a domestic corporation through a voluntary exchange or otherwise, or the power of a domestic corporation to acquire all or part of the shares of one or more classes or series of a foreign corporation through a voluntary exchange or otherwise. (1925, c. 77, s. 1; 1939, c. 5; 1943, c. 270; G.S., s. 55‑165; 1955, c. 1371, s. 1; 1973, c. 469, s. 35; 1989, c. 265, s. 1; 2001‑387, ss. 18, 19; 2005‑268, s. 24.)



§ 55-11-08. Article 9 to control.

§ 55‑11‑08.  Article 9 to control.

Nothing in this Article shall be construed to modify in any manner the provisions or applicability of Article 9. (1989, c. 265, s. 1.)



§ 55-11-09. Merger with nonprofit corporation.

§ 55‑11‑09.  Merger with nonprofit corporation.

(a)        One or more domestic or foreign nonprofit corporations may merge with one or more domestic corporations if:

(1)        Each domestic nonprofit corporation complies with the applicable provisions of G.S. 55A‑11‑01 through G.S. 55A‑11‑03;

(2)        In a merger involving one or more foreign nonprofit corporations, the merger is permitted by law of the state or country under whose law each foreign nonprofit corporation is incorporated and, to the extent applicable, each domestic corporation and each domestic or foreign nonprofit corporation complies with that law in effecting the merger;

(3)        The domestic or foreign nonprofit corporation complies with G.S. 55‑11‑05 if it is the surviving corporation; and

(4)        Each domestic corporation complies with the applicable provisions of G.S. 55‑11‑01, 55‑11‑03, and 55‑11‑04 and, if it is the surviving corporation, with G.S. 55‑11‑05.

(b)        Repealed by Session Laws 2005, c. 268, s. 25.

(c)        This section does not limit the power of a domestic or foreign nonprofit corporation to acquire all or part of the shares of one or more classes or series of a domestic corporation through a voluntary exchange or otherwise. (1995, c. 400, s. 13; 2001‑387, ss. 20, 21; 2005‑268, s. 25.)



§ 55-11-10. Merger with unincorporated entity.

§ 55‑11‑10.  Merger with unincorporated entity.

(a)        Repealed by Session Laws 2001‑387, s. 22, effective January 1, 2002.

(b)        One or more domestic corporations may merge with one or more unincorporated entities and, if desired, one or more foreign corporations, domestic nonprofit corporations, or foreign nonprofit corporations if:

(1)        The merger is permitted by the laws of the state or country governing the organization and internal affairs of each other merging business entity; and

(2)        Each merging domestic corporation and each other merging business entity comply with the requirements of this section and, to the extent applicable, the laws referred to in subdivision (1) of this subsection.

(c)        Each merging domestic corporation and each other merging business entity shall approve a written plan of merger containing:

(1)        For each merging business entity, its name, type of business entity, and the state or country whose laws govern its organization and internal affairs;

(2)        The name of the merging business entity that shall survive the merger;

(3)        The terms and conditions of the merger;

(4)        The manner and basis for converting the interests in each merging business entity into interests, obligations, or securities of the surviving business entity or into cash or other property in whole or in part; and

(5)        If the surviving business entity is a domestic corporation, any amendments to its articles of incorporation that are to be made in connection with the merger.

(c1)      The plan of merger may contain other provisions relating to the merger.

(c2)      The provisions of the plan of merger, other than the provisions referred to in subdivisions (1), (2), and (5) of subsection (c) of this section, may be made dependent on facts objectively ascertainable outside the plan of merger if the plan of merger sets forth the manner in which the facts will operate upon the affected provisions. The facts may include any of the following:

(1)        Statistical or market indices, market prices of any security or group of securities, interest rates, currency exchange rates, or similar economic or financial data.

(2)        A determination or action by the corporation or by any other person, group, or body.

(3)        The terms of, or actions taken under, an agreement to which the corporation is a party, or any other agreement or document.

(c3)      In the case of a domestic corporation, approval of the plan of merger requires that the plan of merger be adopted by its board of directors as provided in G.S. 55‑11‑03 and, unless shareholder approval is not required under subsection (g) of G.S. 55‑11‑03, be approved by its shareholders as provided in G.S. 55‑11‑03. If any shareholder of a merging domestic corporation has or will have personal liability for any existing or future obligation of the surviving business entity solely as a result of holding an interest in the surviving business entity, then in addition to the requirements of the preceding sentence, approval of the plan of merger by the domestic corporation shall require the affirmative vote or written consent of that shareholder. In the case of each other merging business entity, the plan of merger must be approved in accordance with the laws of the state or country governing the organization and internal affairs of that merging business entity.

(c4)      After a plan of merger has been approved by a domestic corporation but before the articles of merger become effective, the plan of merger (i) may be amended as provided in the plan of merger, or (ii) may be abandoned (subject to any contractual rights) as provided in the plan of merger or, if there is no such provision, as determined by the board of directors without further shareholder action.

(d)        After a plan of merger has been approved by each merging domestic corporation and each other merging business entity as provided in subsection (c) of this section, the surviving business entity shall deliver articles of merger to the Secretary of State for filing. The articles of merger shall set forth all of the following:

(1)        Repealed by Session Laws 2005, c. 268, s. 27.

(2)        For each merging business entity, its name, type of business entity, and the state or country whose laws govern its organization and internal affairs.

(3)        The name of the merging business entity that shall survive the merger and, if the surviving business entity is not authorized to transact business or conduct affairs in this State, a designation of its mailing address and a commitment to file with the Secretary of State a statement of any subsequent change in its mailing  address.

(3a)      If the surviving business entity is a domestic corporation, any amendment to its articles of incorporation as provided in the plan of merger.

(4)        A statement that the plan of merger has been approved by each merging business entity in the manner required by law.

(5)        Repealed by Session Laws 2005, c. 268, s. 27.

If the plan of merger is amended after the articles of merger have been filed but before the articles of merger become effective, and any statement in the articles of merger becomes incorrect as a result of the amendment, the surviving business entity shall deliver to the Secretary of State for filing prior to the time the articles of merger become effective an amendment to the articles of merger correcting the incorrect statement. If the articles of merger are abandoned after the articles of merger are filed but before the articles of merger become effective, the surviving business entity shall deliver to the Secretary of State for filing prior to the time the articles of merger become effective an amendment reflecting abandonment of the plan of merger.

Certificates of merger shall also be registered as provided in G.S. 47‑18.1.

(e)        A merger takes effect when the articles of merger become effective. When a merger takes effect:

(1)        Each other merging business entity merges into the surviving business entity and the separate existence of each merging business entity except the surviving business entity ceases;

(2)        The title to all real estate and other property owned by each merging business entity is vested in the surviving business entity without reversion or impairment;

(3)        The surviving business entity has all liabilities of each merging business entity;

(4)        A proceeding pending by or against any merging business entity may be continued as if the merger did not occur, or the surviving business entity may be substituted in the proceeding for a merging business entity whose separate existence ceases in the merger;

(5)        If a domestic corporation is the surviving business entity, its articles of incorporation shall be amended to the extent provided in the articles of merger;

(6)        The interests in each merging business entity that are to be converted into interests, obligations, or securities of the surviving business entity or into the right to receive cash or other property are thereupon so converted, and the former holders of the interests are entitled only to the rights provided to them in the plan of merger or, in the case of former holders of shares in a domestic corporation, any rights they may have under Article 13 of this Chapter; and

(7)        If the surviving business entity is not a domestic corporation, the surviving business entity is deemed to agree that it will promptly pay to the dissenting shareholders of any merging domestic corporation the amount, if any, to which they are entitled under Article 13 of this Chapter and otherwise to comply with the requirements of Article 13 as if it were a surviving domestic corporation in the merger.

The merger shall not affect the liability or absence of liability of any holder of an interest in a merging business entity for any acts, omissions, or obligations of any merging business entity made or incurred prior to the effectiveness of the merger. The cessation of separate existence of a merging business entity in the merger shall not constitute a dissolution or termination of the merging business entity.

(e1)      If the surviving business entity is not a domestic limited liability company, a domestic corporation, a domestic nonprofit corporation, or a domestic limited partnership, when the merger takes effect the surviving business entity is deemed:

(1)        To agree that it may be served with process in this State in any proceeding for enforcement (i) of any obligation of any merging domestic limited liability company, domestic corporation, domestic nonprofit corporation, domestic limited partnership, or other partnership as defined in G.S. 59‑36 that is formed under the laws of this State, (ii) the rights of dissenting shareholders of any merging domestic corporation under Article 13 of this Chapter, and (iii) any obligation of the surviving business entity arising from the merger; and

(2)        To have appointed the Secretary of State as its agent for service of process in any such proceeding. Service on the Secretary of State of any such process shall be made by delivering to and leaving with the Secretary of State, or with any clerk authorized by the Secretary of State to accept service of process, duplicate copies of such process and the fee required by G.S. 55‑1‑22(b). Upon receipt of service of process on behalf of a surviving business entity in the manner provided for in this section, the Secretary of State shall immediately mail a copy of the process by registered or certified mail, return receipt requested, to the surviving business entity. If the surviving business entity is authorized to transact business or conduct affairs in this State, the address for mailing shall be its principal office designated in the latest document filed with the Secretary of State that is authorized by law to designate the principal office or, if there is no principal office on file, its registered office. If the surviving business entity is not authorized to transact business or conduct affairs in this State, the address for mailing shall be the mailing address designated pursuant to subdivision (3) of subsection (d) of this section.

(f)         This section does not apply to a merger that does not include a merging unincorporated entity. (1999‑369, s. 1.8; 2000‑140, s. 45; 2001‑387, ss. 22, 23, 24, 25; 2005‑268, ss. 26, 27, 28; 2007‑385, s. 2.)



§ 55-11A-01. Conversion.

Article 11A.

Conversions.

Part 1. Conversion to Corporation.

§ 55‑11A‑01.  Conversion.

A business entity, other than a domestic corporation, may convert to a domestic corporation if:

(1)        The conversion is permitted by the laws of the state or country governing the organization and internal affairs of the converting business entity; and

(2)        The converting business entity complies with the requirements of this Part and, to the extent applicable, the laws referred to in subdivision (1) of this section. (2001‑387, s. 17.)



§ 55-11A-02. Plan of conversion.

§ 55‑11A‑02.  Plan of conversion.

(a)        The converting business entity shall approve a written plan of conversion containing:

(1)        The name of the converting business entity, its type of business entity, and the state or country whose laws govern its organization and internal affairs;

(2)        The name of the resulting domestic corporation into which the converting business entity shall convert;

(3)        The terms and conditions of the conversion; and

(4)        The manner and basis for converting the interests in the converting business entity into shares, obligations, or other securities of the resulting domestic corporation or into cash or other property in whole or in part.

(a1)      The plan of conversion may contain other provisions relating to the conversion.

(a2)      The provisions of the plan of conversion, other than the provisions required by subdivisions (1) and (2) of subsection (a) of this section, may be made dependent on facts objectively ascertainable outside the plan of conversion if the plan of conversion sets forth the manner in which the facts will operate upon the affected provisions. The facts may include any of the following:

(1)        Statistical or market indices, market prices of any security or group of securities, interest rates, currency exchange rates, or similar economic or financial data.

(2)        A determination or action by the converting business entity or by any other person, group, or body.

(3)        The terms of, or actions taken under, an agreement to which the converting business entity is a party, or any other agreement or document.

(b)        The plan of conversion shall be approved in accordance with the laws of the state or country governing the organization and internal affairs of the converting business entity.

(c)        After a plan of conversion has been approved as provided in subsection (b) of this section, but before articles of incorporation for the resulting domestic corporation become effective, the plan of conversion may be amended or abandoned to the extent permitted by the laws that govern the organization and internal affairs of the converting business entity. (2001‑387, s. 17; 2005‑268, s. 29.)



§ 55-11A-03. Filing of articles of incorporation by converting entity.

§ 55‑11A‑03.  Filing of articles of incorporation by converting entity.

(a)        After a plan of conversion has been approved by the converting business entity as provided in G.S. 55‑11A‑02, the converting business entity shall deliver articles of incorporation to the Secretary of State for filing. In addition to the matters required or permitted by G.S. 55‑2‑02, the articles of incorporation shall contain articles of conversion stating:

(1)        That the corporation is being formed pursuant to a conversion of a business entity;

(2)        The name of the converting business entity, its type of business entity, and the state or country whose laws govern its organization and internal affairs; and

(3)        That a plan of conversion has been approved by the converting business entity as required by law.

(b)        If the plan of conversion is abandoned after the articles of incorporation have been filed with the Secretary of State but before the articles of incorporation become effective, the converting business entity shall deliver to the Secretary of State for filing prior to the time the articles of incorporation become effective an amendment to the articles of incorporation withdrawing the articles of incorporation.

(c)        The conversion takes effect when the articles of incorporation become effective.

(d)        Certificates of conversion shall also be registered as provided in G.S. 47‑18.1. (2001‑387, s. 17.)



§ 55-11A-04. Effects of conversion.

§ 55‑11A‑04.  Effects of conversion.

When the conversion takes effect:

(1)        The converting business entity ceases its prior form of organization and continues in existence as the resulting domestic corporation;

(2)        The title to all real estate and other property owned by the converting business entity continues vested in the resulting domestic corporation without reversion or impairment;

(3)        All liabilities of the converting business entity continue as liabilities of the resulting domestic corporation;

(4)        A proceeding pending by or against the converting business entity may be continued as if the conversion did not occur; and

(5)        The interests in the converting business entity that are to be converted into shares, obligations, or other securities of the resulting domestic corporation or into the right to receive cash or other property are thereupon so converted, and the former holders of interests in the converting business entity are entitled only to the rights provided in the plan of conversion.

The conversion shall not affect the liability or absence of liability of any holder of an interest in the converting business entity for any acts, omissions, or obligations of the converting business entity made or incurred prior to the effectiveness of the conversion. The cessation of the existence of the converting business entity in its prior form of organization in the conversion shall not constitute a dissolution or termination of the converting business entity. (2001‑387, s. 17.)



§§ 55-11A-05 through 55-11A-09. Reserved for future codification purposes.

§§ 55‑11A‑05 through 55‑11A‑09.  Reserved for future codification purposes.



§ 55-11A-10. Conversion.

Part 2. Conversion of Corporation.

§ 55‑11A‑10.  Conversion.

A domestic corporation may convert to a different business entity if:

(1)        The conversion is permitted by the laws of the state or country governing the organization and internal affairs of such other business entity; and

(2)        The converting domestic corporation complies with the requirements of this Part and, to the extent applicable, the laws referred to in subdivision (1) of this section. (2001‑387, s. 17.)



§ 55-11A-11. Plan of conversion.

§ 55‑11A‑11.  Plan of conversion.

(a)        The converting domestic corporation shall approve a written plan of conversion containing:

(1)        The name of the converting domestic corporation;

(2)        The name of the resulting business entity into which the domestic corporation shall convert, its type of business entity, and the state or country whose laws govern its organization and internal affairs;

(3)        The terms and conditions of the conversion; and

(4)        The manner and basis for converting the shares of the domestic corporation into interests, obligations, or securities of the resulting business entity or into cash or other property in whole or in part.

(a1)      The plan of conversion may contain other provisions relating to the conversion.

(a2)      The provisions of the plan of conversion, other than the provisions required by subdivisions (1) and (2) of subsection (a) of this section, may be made dependent on facts objectively ascertainable outside the plan of conversion if the plan of conversion sets forth the manner in which the facts will operate upon the affected provisions. The facts may include any of the following:

(1)        Statistical or market indices, market prices of any security or group of securities, interest rates, currency exchange rates, or similar economic or financial data.

(2)        A determination or action by the converting domestic corporation or by any other person, group, or body.

(3)        The terms of, or actions taken under, an agreement to which the converting domestic corporation is a party, or any other agreement or document.

(b)        For a plan of conversion to be approved:

(1)        The board of directors shall recommend the plan of conversion to the shareholders, unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation, in which event the board of directors shall communicate the basis for its lack of a recommendation to the shareholders with the plan; and

(2)        The shareholders entitled to vote shall approve the plan.

(c)        The board of directors may condition its submission of the proposed conversion on any basis.

(d)        The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with G.S. 55‑7‑05. The notice shall state that the purpose, or one of the purposes, of the meeting is to consider the plan of conversion and contain or be accompanied by a copy of the plan.

(e)        Unless this Chapter, the articles of incorporation, a bylaw adopted by the shareholders or the board of directors, acting pursuant to subsection (c) of this section, require a greater vote or a vote by voting groups, the plan of conversion to be authorized shall be approved by each voting group entitled to vote separately on the plan by a majority of all the votes entitled to be cast on the plan by that voting group and, for the purpose of Article 9 of this Chapter or any provision in the articles of incorporation or bylaws adopted prior to January 1, 2002, a conversion shall be deemed to be included within the term "merger". If any shareholder of the converting domestic corporation has or will have personal liability for any existing or future obligation of the resulting business entity solely as a result of holding an interest in the resulting business entity, then in addition to the requirements of the preceding sentence, approval of the plan of conversion by the domestic corporation shall require the affirmative vote or written consent of that shareholder.

(f)         Separate voting by voting groups is required on a plan of conversion if the plan contains a provision that, if contained in a proposed amendment to articles of incorporation, would require action by one or more separate voting groups on the proposed amendment under G.S. 55‑10‑04, except where the consideration to be received in exchange for the shares of that group consists solely of cash.

(g)        After a plan of conversion has been approved by a domestic corporation but before the articles of conversion become effective, the plan of conversion (i) may be amended as provided in the plan of conversion, or (ii) may be abandoned, subject to any contractual rights, as provided in the plan of conversion or, if there is no such provision, as determined by the board of directors without further shareholder action. (2001‑387, s. 17; 2005‑268, s. 30.)



§ 55-11A-12. Articles of conversion.

§ 55‑11A‑12.  Articles of conversion.

(a)        After a plan of conversion has been approved by the converting domestic corporation as provided in G.S. 55‑11A‑11, the converting domestic corporation shall deliver articles of conversion to the Secretary of State for filing. The articles of conversion shall state:

(1)        The name of the converting domestic corporation;

(2)        The name of the resulting business entity, its type of business entity, the state or country whose laws govern its organization and internal affairs, and, if the resulting business entity is not authorized to transact business or conduct affairs in this State, a designation of its mailing address and a commitment to file with the Secretary of State a statement of any subsequent change in its mailing address; and

(3)        That a plan of conversion has been approved by the domestic corporation as required by law.

(b)        If the domestic corporation is converting to a business entity whose formation, or whose status as a registered limited liability partnership as defined in G.S. 59‑32, requires the filing of a document with the Secretary of State, then notwithstanding subsection (a) of this section, the articles of conversion shall be included as part of that document and shall contain the information required by the laws governing the organization and internal affairs of the resulting business entity.

(c)        If the plan of conversion is abandoned after the articles of conversion have been filed with the Secretary of State but before the articles of conversion become effective, the converting domestic corporation shall deliver to the Secretary of State for filing prior to the time the articles of conversion become effective an amendment to the articles of conversion withdrawing the articles of conversion.

(d)        The conversion takes effect when the articles of conversion become effective.

(e)        Certificates of conversion shall also be registered as provided in G.S. 47‑18.1. (2001‑387, s. 17; 2001‑487, s. 62(d).)



§ 55-11A-13. Effects of conversion.

§ 55‑11A‑13.  Effects of conversion.

(a)        When the conversion takes effect:

(1)        The converting domestic corporation ceases its prior form of organization and continues in existence as the resulting business entity;

(2)        The title to all real estate and other property owned by the converting domestic corporation continues vested in the resulting business entity without reversion or impairment;

(3)        All liabilities of the converting domestic corporation continue as liabilities of the resulting business entity;

(4)        A proceeding pending by or against the converting domestic corporation may be continued as if the conversion did not occur;

(5)        The shares in the converting domestic corporation that are to be converted into interests, obligations, or securities of the resulting business entity or into the right to receive cash or other property are thereupon so converted, and the former shareholders of the converting domestic corporation are entitled only to the rights provided in the plan of conversion or any rights they may have under Article 13 of this Chapter; and

(6)        The resulting business entity is deemed to agree that it will promptly pay to the dissenting former shareholders of the converting domestic corporation the amount, if any, to which they are entitled under Article 13 of this Chapter and otherwise to comply with the requirements of Article 13 as if it were a domestic corporation.

The conversion shall not affect the liability or absence of liability of any shareholder of the converting domestic corporation for any acts, omissions, or obligations of the converting domestic corporation made or incurred prior to the effectiveness of the conversion. The cessation of the existence of the converting domestic corporation in its form of organization as a domestic corporation in the conversion shall not constitute a dissolution or termination of the converting domestic corporation.

(b)        If the resulting business entity is not a domestic limited liability company or a domestic limited partnership, when the conversion takes effect the resulting business entity is deemed:

(1)        To agree that it may be served with process in this State for enforcement of (i) any obligation of the converting domestic corporation, the rights of dissenting shareholders of the converting domestic corporation under Article 13 of this Chapter, and (iii) any obligation of the resulting business entity arising from the conversion; and

(2)        To have appointed the Secretary of State as its agent for service of process in any proceeding described in subdivision (1) of this subsection. Service on the Secretary of State of any such process shall be made by delivering to and leaving with the Secretary of State, or with any clerk authorized by the Secretary of State to accept service of process, duplicate copies of the process and the fee required by G.S. 55‑1‑22(b). Upon receipt of service of process on behalf of a resulting business entity in the manner provided for in this section, the Secretary of State shall immediately mail a copy of the process by registered or certified mail, return receipt requested, to the resulting business entity. If the resulting business entity is authorized to transact business or conduct affairs in this State, the address for mailing shall be its principal office designated in the latest document filed with the Secretary of State that is authorized by law to designate the principal office or, if there is no principal office on file, its registered office. If the resulting business entity is not authorized to transact business or conduct affairs in this State, the address for mailing shall be the mailing address designated pursuant to G.S. 55‑11A‑12(a)(2). (2001‑387, s. 17.)



§ 55-12-01. Sale of assets in regular course of business and mortgage of assets.

Article 12.

Transfer of Assets.

§ 55‑12‑01.  Sale of assets in regular course of business and mortgage of assets.

(a)        A mortgage of or other security interest in all or any part of the property of a corporation may be made by authority of the board of directors without approval of the shareholders, unless otherwise provided in the articles of incorporation or in bylaws adopted by the shareholders.

(b)        Unless otherwise provided in the articles of incorporation or in bylaws adopted by the shareholders, a corporation may, on the terms and conditions and for the consideration determined by the board of directors, and without approval by the shareholders:

(1)        Sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property in the usual and regular course of business; or

(2)        Transfer any or all of its property to a corporation or an unincorporated entity all the shares or ownership interests of which are owned by the corporation. (1925, c. 235; 1929, c. 269; 1939, c. 279; G.S., s. 55‑26; 1955, c. 1371, s. 1; 1989, c. 265, s. 1; 2001‑508, s. 1.)



§ 55-12-02. Sale of assets other than in regular course of business.

§ 55‑12‑02.  Sale of assets other than in regular course of business.

(a)        A corporation may sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property, otherwise than in the usual and regular course of business, on the terms and conditions and for the consideration determined by the corporation's board of directors, if the board of directors proposes and its shareholders approve the proposed transaction.

(b)        For a transaction to be authorized:

(1)        The board of directors must recommend the proposed transaction to the shareholders unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation, in which event the board of directors must communicate the basis for its lack of a recommendation to the shareholders with the submission of the proposed transaction; and

(2)        The shareholders entitled to vote must approve the transaction.

(c)        The board of directors may condition its submission of the proposed transaction on any basis.

(d)        The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with G.S. 55‑7‑05.  The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange, or other disposition of all, or substantially all, the property of the corporation and contain or be accompanied by a description of the transaction.

(e)        Unless the articles of incorporation, a bylaw adopted by the shareholders, Article 9 or the board of directors (acting pursuant to subsection (c)) require a greater vote or a vote by voting groups, the transaction to be authorized must be approved by a majority of all the votes entitled to be cast on the transaction.

(f)         After a sale, lease, exchange, or other disposition of property is authorized, the transaction may be abandoned (subject to any contractual rights) without further shareholder action.

(g)        A transaction that constitutes a distribution is governed by G.S. 55‑6‑40 and not by this section. (1925, c. 235; 1929, c. 269; 1939, c. 279; G.S., s. 55‑26; 1955, c. 1371, s. 1; 1989, c. 265, s. 1.)



§ 55-12-03. Article 9 to control.

§ 55‑12‑03.  Article 9 to control.

Nothing in this Article shall be construed to modify in any manner the provisions or applicability of Article 9. (1989, c. 265, s. 1.)



§ 55-13-01. Definitions.

Article 13.

Dissenters' Rights.

Part 1.  Right to Dissent and Obtain Payment for Shares.

§ 55‑13‑01.  Definitions.

In this Article:

(1)        "Corporation" means the issuer of the shares held by a dissenter before the corporate action, or the surviving or acquiring corporation by merger or share exchange of that issuer.

(2)        "Dissenter" means a shareholder who is entitled to dissent from corporate action under G.S. 55‑13‑02 and who exercises that right when and in the manner required by G.S. 55‑13‑20 through 55‑13‑28.

(3)        "Fair value", with respect to a dissenter's shares, means the value of the shares immediately before the effectuation of the corporate action to which the dissenter objects, excluding any appreciation or depreciation in anticipation of the corporate action unless exclusion would be inequitable.

(4)        "Interest" means interest from the effective date of the corporate action until the date of payment, at a rate that is fair and equitable under all the circumstances, giving due consideration to the rate currently paid by the corporation on its principal bank loans, if any, but not less than the rate provided in G.S. 24‑1.

(5)        "Record shareholder" means the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with a corporation.

(6)        "Beneficial shareholder" means the person who is a beneficial owner of shares held in a voting trust or by a nominee as the record shareholder.

(7)        "Shareholder" means the record shareholder or the beneficial shareholder. (1925, c. 77, s. 1; 1943, c. 270; G.S., s. 55‑167; 1955, c. 1371, s. 1; 1969, c. 751, s. 39; 1973, c. 469, ss. 36, 37; 1989, c. 265, s. 1.)



§ 55-13-02. Right to dissent.

§ 55‑13‑02.  Right to dissent.

(a)        In addition to any rights granted under Article 9, a shareholder is entitled to dissent from, and obtain payment of the fair value of his shares in the event of, any of the following corporate actions:

(1)        Consummation of a plan of merger to which the corporation (other than a parent corporation in a merger whose shares are not affected under G.S. 55‑11‑04) is a party unless (i) approval by the shareholders of that corporation is not required under G.S. 55‑11‑03(g) or (ii) such shares are then redeemable by the corporation at a price not greater than the cash to be received in exchange for such shares;

(2)        Consummation of a plan of share exchange to which the corporation is a party as the corporation whose shares will be acquired, unless such shares are then redeemable by the corporation at a price not greater than the cash to be received in exchange for such shares;

(2a)      Consummation of a plan of conversion pursuant to Part 2 of Article 11A of this Chapter;

(3)        Consummation of a sale or exchange of all, or substantially all, of the property of the corporation other than as permitted by G.S. 55‑12‑01, including a sale in dissolution, but not including a sale pursuant to court order or a sale pursuant to a plan by which all or substantially all of the net proceeds of the sale will be distributed in cash to the shareholders within one year after the date of sale;

(4)        An amendment of the articles of incorporation that materially and adversely affects rights in respect of a dissenter's shares because it (i) alters or abolishes a preferential right of the shares; (ii) creates, alters, or abolishes a right in respect of redemption, including a provision respecting a sinking fund for the redemption or repurchase, of the shares; (iii) alters or abolishes a preemptive right of the holder of the shares to acquire shares or other securities; (iv) excludes or limits the right of the shares to vote on any matter, or to cumulate votes, other than an amendment of the articles of incorporation permitting action without meeting to be taken by less than all shareholders entitled to vote, without advance notice, or both, as provided in G.S. 55‑7‑04; (v) reduces the number of shares owned by the shareholder to a fraction of a share if the fractional share so created is to be acquired for cash under G.S. 55‑6‑04; or (vi) changes the corporation into a nonprofit corporation or cooperative organization; or

(5)        Any corporate action taken pursuant to a shareholder vote to the extent the articles of incorporation, bylaws, or a resolution of the board of directors provides that voting or nonvoting shareholders are entitled to dissent and obtain payment for their shares.

(b)        A shareholder entitled to dissent and obtain payment for his shares under this Article may not challenge the corporate action creating his entitlement, including without limitation a merger solely or partly in exchange for cash or other property, unless the action is unlawful or fraudulent with respect to the shareholder or the corporation.

(c)        Notwithstanding any other provision of this Article, there shall be no right of shareholders to dissent from, or obtain payment of the fair value of the shares in the event of, the corporate actions set forth in subdivisions (1), (2), or (3) of subsection (a) of this section if the affected shares are any class or series which, at the record date fixed to determine the shareholders entitled to receive notice of and to vote at the meeting at which the plan of merger or share exchange or the sale or exchange of property is to be acted on, were (i) listed on a national securities exchange or designated as a national market system security on an interdealer quotation system by the National Association of Securities Dealers, Inc., or (ii) held by at least 2,000 record shareholders. This subsection does not apply in cases in which either:

(1)        The articles of incorporation, bylaws, or a resolution of the board of directors of the corporation issuing the shares provide otherwise; or

(2)        In the case of a plan of merger or share exchange, the holders of the class or series are required under the plan of merger or share exchange to accept for the shares anything except:

a.         Cash;

b.         Shares, or shares and cash in lieu of fractional shares of the surviving or acquiring corporation, or of any other corporation which, at the record date fixed to determine the shareholders entitled to receive notice of and vote at the meeting at which the plan of merger or share exchange is to be acted on, were either listed subject to notice of issuance on a national securities exchange or designated as a national market system security on an interdealer quotation system by the National Association of Securities Dealers, Inc., or held by at least 2,000 record shareholders; or

c.         A combination of cash and shares as set forth in sub‑subdivisions a. and b. of this subdivision. (1925, c. 77, s. 1; c. 235; 1929, c. 269; 1939, c. 279; 1943, c. 270; G.S., ss. 55‑26, 55‑167; 1955, c. 1371, s. 1; 1959, c. 1316, ss. 30, 31; 1969, c. 751, ss. 36, 39; 1973, c. 469, ss. 36, 37; c. 476, s. 193; 1989, c. 265, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 12.18; 1991, c. 645, s. 12; 1997‑202, s. 1; 1999‑141, s. 1; 2001‑387, s. 26; 2003‑157, s. 1.)



§ 55-13-03. Dissent by nominees and beneficial owners.

§ 55‑13‑03.  Dissent by nominees and beneficial owners.

(a)        A record shareholder may assert dissenters' rights as to fewer than all the shares registered in his name only if he dissents with respect to all shares beneficially owned by any one person and notifies the corporation in writing of the name and address of each person on whose behalf he asserts dissenters' rights.  The rights of a partial dissenter under this subsection are determined as if the shares as to which he dissents and his other shares were registered in the names of different shareholders.

(b)        A beneficial shareholder may assert dissenters' rights as to shares held on his behalf only if:

(1)        He submits to the corporation the record shareholder's written consent to the dissent not later than the time the beneficial shareholder asserts dissenters' rights; and

(2)        He does so with respect to all shares of which he is the beneficial shareholder.  (1925, c. 77, s. 1; 1943, c. 270; G.S., s. 55‑167; 1955, c. 1371, s. 1; 1969, c. 751, s. 39; 1973, c. 469, ss. 36, 37; 1989, c. 265, s. 1.)



§§ 55-13-04 through 55-13-19. Reserved for future codification purposes.

§§ 55‑13‑04 through 55‑13‑19.  Reserved for future codification purposes.



§ 55-13-20. Notice of dissenters' rights.

Part 2. Procedure for Exercise of Dissenters' Rights.

§ 55‑13‑20.  Notice of dissenters' rights.

(a)        If proposed corporate action creating dissenters' rights under G.S. 55‑13‑02 is submitted to a vote at a shareholders' meeting, the meeting notice must state that shareholders are or may be entitled to assert dissenters' rights under this Article and be accompanied by a copy of this Article.

(b)        If corporate action creating dissenters' rights under G.S. 55‑13‑02 is taken without a vote of shareholders or is taken by shareholder action without meeting under G.S. 55‑7‑04, the corporation shall no later than 10 days thereafter notify in writing all shareholders entitled to assert dissenters' rights that the action was taken and send them the dissenters' notice described in G.S. 55‑13‑22. A shareholder who consents to shareholder action taken without meeting under G.S. 55‑7‑04 approving a corporate action is not entitled to payment for the shareholder's shares under this Article with respect to that corporate action.

(c)        If a corporation fails to comply with the requirements of this section, such failure shall not invalidate any corporate action taken; but any shareholder may recover from the corporation any damage which he suffered from such failure in a civil action brought in his own name within three years after the taking of the corporate action creating dissenters' rights under G.S. 55‑13‑02 unless he voted for such corporate action. (1925, c. 77, s. 1; c. 235; 1929, c. 269; 1939, c. 5; c. 279; 1943, c. 270; G.S., ss. 55‑26, 55‑165, 55‑167; 1955, c. 1371, s. 1; 1969, c. 751, s. 39; 1973, c. 469, ss. 36, 37; 1989, c. 265, s. 1; 2002‑58, s. 2.)



§ 55-13-21. Notice of intent to demand payment.

§ 55‑13‑21.  Notice of intent to demand payment.

(a)        If proposed corporate action creating dissenters' rights under G.S. 55‑13‑02 is submitted to a vote at a shareholders' meeting, a shareholder who wishes to assert dissenters' rights:

(1)        Must give to the corporation, and the corporation must actually receive, before the vote is taken written notice of his intent to demand payment for his shares if the proposed action is effectuated; and

(2)        Must not vote his shares in favor of the proposed action.

(b)        A shareholder who does not satisfy the requirements of subsection (a) is not entitled to payment for his shares under this Article. (1925, c. 77, s. 1; 1943, c. 270; G.S., s. 55‑167; 1955, c. 1371, s. 1; 1969, c. 751, s. 39; 1973, c. 469, ss. 36, 37; 1989, c. 265, s. 1.)



§ 55-13-22. Dissenters' notice.

§ 55‑13‑22.  Dissenters' notice.

(a)        If proposed corporate action creating dissenters' rights under G.S. 55‑13‑02 is approved at a shareholders' meeting, the corporation shall mail by registered or certified mail, return receipt requested, a written dissenters' notice to all shareholders who satisfied the requirements of G.S. 55‑13‑21.

(b)        The dissenters' notice must be sent no later than 10 days after shareholder approval, or if no shareholder approval is required, after the approval of the board of directors, of the corporate action creating dissenters' rights under G.S. 55‑13‑02, and must:

(1)        State where the payment demand must be sent and where and when certificates for certificated shares must be deposited;

(2)        Inform holders of uncertificated shares to what extent transfer of the shares will be restricted after the payment demand is received;

(3)        Supply a form for demanding payment;

(4)        Set a date by which the corporation must receive the payment demand, which date may not be fewer than 30 nor more than 60 days after the date the subsection (a) notice is mailed; and

(5)        Be accompanied by a copy of this Article. (1925, c. 77, s. 1; 1943, c. 270; G.S., s. 55‑167; 1955, c. 1371, s. 1; 1969, c. 751, s. 39; 1973, c. 469, ss. 36, 37; 1989, c. 265, s. 1; 1997‑485, s. 4; 2001‑387, s. 27; 2002‑58, s. 3.)



§ 55-13-23. Duty to demand payment.

§ 55‑13‑23.  Duty to demand payment.

(a)        A shareholder sent a dissenters' notice described in G.S. 55‑13‑22 must demand payment and deposit his share certificates in accordance with the terms of the notice.

(b)        The shareholder who demands payment and deposits his share certificates under subsection (a) retains all other rights of a shareholder until these rights are cancelled or modified by the taking of the proposed corporate action.

(c)        A shareholder who does not demand payment or deposit his share certificates where required, each by the date set in the dissenters' notice, is not entitled to payment for his shares under this Article. (1925, c. 77, s. 1; 1943, c. 270; G.S., s. 55‑167; 1955, c. 1371, s. 1; 1969, c. 751, s. 39; 1973, c. 469, ss. 36, 37; 1989, c. 265, s. 1.)



§ 55-13-24. Share restrictions.

§ 55‑13‑24.  Share restrictions.

(a)        The corporation may restrict the transfer of uncertificated shares from the date the demand for their payment is received until the proposed corporate action is taken or the restrictions released under G.S. 55‑13‑26.

(b)        The person for whom dissenters' rights are asserted as to uncertificated shares retains all other rights of a shareholder until these rights are cancelled or modified by the taking of the proposed corporate action. (1925, c. 77, s. 1; 1943, c. 270; G.S., s. 55‑167; 1955, c. 1371, s. 1; 1969, c. 751, s. 39; 1973, c. 469, ss. 36, 37; 1989, c. 265, s. 1.)



§ 55-13-25. Payment.

§ 55‑13‑25.  Payment.

(a)        As soon as the proposed corporate action is taken, or within 30 days after receipt of a payment demand, the corporation shall pay each dissenter who complied with G.S. 55‑13‑23 the amount the corporation estimates to be the fair value of his shares, plus interest accrued to the date of payment.

(b)        The payment shall be accompanied by:

(1)        The corporation's most recent available balance sheet as of the end of a fiscal year ending not more than 16 months before the date of payment, an income statement for that year, a statement of cash flows for that year, and the latest available interim financial statements, if any;

(2)        An explanation of how the corporation estimated the fair value of the shares;

(3)        An explanation of how the interest was calculated;

(4)        A statement of the dissenter's right to demand payment under G.S. 55‑13‑28; and

(5)        A copy of this Article. (1925, c. 77, s. 1; 1943, c. 270; G.S., s. 55‑167; 1955, c. 1371, s. 1; 1969, c. 751, s. 39; 1973, c. 469, ss. 36, 37; 1989, c. 265, s. 1; c. 770, s. 69; 1997‑202, s. 2.)



§ 55-13-26. Failure to take action.

§ 55‑13‑26.  Failure to take action.

(a)        If the corporation does not take the proposed action within 60 days after the date set for demanding payment and depositing share certificates, the corporation shall return the deposited certificates and release the transfer restrictions imposed on uncertificated shares.

(b)        If after returning deposited certificates and releasing transfer restrictions, the corporation takes the proposed action, it must send a new dissenters' notice under G.S. 55‑13‑22 and repeat the payment demand procedure. (1925, c. 77, s. 1; 1943, c. 270; G.S., s. 55‑167; 1955, c. 1371, s. 1; 1969, c. 751, s. 39; 1973, c. 469, ss. 36, 37; 1989, c. 265, s. 1.)



§ 55-13-27. Reserved for future codification purposes.

§ 55‑13‑27.  Reserved for future codification purposes.



§ 55-13-28. Procedure if shareholder dissatisfied with corporation's payment or failure to perform.

§ 55‑13‑28.  Procedure if shareholder dissatisfied with corporation's payment or failure to perform.

(a)        A dissenter may notify the corporation in writing of his own estimate of the fair value of his shares and amount of interest due, and demand payment of the amount in excess of the payment by the corporation under G.S. 55‑13‑25 for the fair value of his shares and interest due, if:

(1)        The dissenter believes that the amount paid under G.S. 55‑13‑25 is less than the fair value of his shares or that the interest due is incorrectly calculated;

(2)        The corporation fails to make payment under G.S. 55‑13‑25; or

(3)        The corporation, having failed to take the proposed action, does not return the deposited certificates or release the transfer restrictions imposed on uncertificated shares within 60 days after the date set for demanding payment.

(b)        A dissenter waives his right to demand payment under this section unless he notifies the corporation of his demand in writing (i) under subdivision (a)(1) within 30 days after the corporation made payment for his shares or (ii) under subdivisions (a)(2) and (a)(3) within 30 days after the corporation has failed to perform timely. A dissenter who fails to notify the corporation of his demand under subsection (a) within such 30‑day period shall be deemed to have withdrawn his dissent and demand for payment. (1925, c. 77, s. 1; 1943, c. 270; G.S., s. 55‑167; 1955, c. 1371, s. 1; 1969, c. 751, s. 39; 1973, c. 469, ss. 36, 37; 1989, c. 265, s. 1; 1997‑202, s. 3.)



§ 55-13-29. Reserved for future codification purposes.

§ 55‑13‑29.  Reserved for future codification purposes.



§ 55-13-30. Court action.

Part 3. Judicial Appraisal of Shares.

§ 55‑13‑30.  Court action.

(a)        If a demand for payment under G.S. 55‑13‑28 remains unsettled, the dissenter may commence a proceeding within 60 days after the earlier of (i) the date payment is made under G.S. 55‑13‑25, or (ii) the date of the dissenter's payment demand under G.S. 55‑13‑28 by filing a complaint with the Superior Court Division of the General Court of Justice to determine the fair value of the shares and accrued interest. A dissenter who takes no action within the 60‑day period shall be deemed to have withdrawn his dissent and demand for payment.

(a1)      Repealed by Session Laws 1997‑202, s. 4.

(b)        Reserved for future codification purposes.

(c)        The court shall have the discretion to make all dissenters (whether or not residents of this State) whose demands remain unsettled parties to the proceeding as in an action against their shares and all parties must be served with a copy of the complaint. Nonresidents may be served by registered or certified mail or by publication as provided by law.

(d)        The jurisdiction of the superior court in which the proceeding is commenced under subsection (a) is plenary and exclusive. The court may appoint one or more persons as appraisers to receive evidence and recommend decision on the question of fair value. The appraisers have the powers described in the order appointing them, or in any amendment to it. The parties are entitled to the same discovery rights as parties in other civil proceedings. The proceeding shall be tried as in other civil actions. However, in a proceeding by a dissenter in a corporation that was a public corporation immediately prior to consummation of the corporate action giving rise to the right of dissent under G.S. 55‑13‑02, there is no right to a trial by jury.

(e)        Each dissenter made a party to the proceeding is entitled to judgment for the amount, if any, by which the court finds the fair value of his shares, plus interest, exceeds the amount paid by the corporation. (1925, c. 77, s. 1; 1943, c. 270; G.S., s. 55‑167; 1955, c. 1371, s. 1; 1969, c. 751, s. 39; 1973, c. 469, ss. 36, 37; 1989, c. 265, s. 1; 1997‑202, s. 4; 1997‑485, ss. 5, 5.1.)



§ 55-13-31. Court costs and counsel fees.

§ 55‑13‑31.  Court costs and counsel fees.

(a)        The court in an appraisal proceeding commenced under G.S. 55‑13‑30 shall determine all costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court, and shall assess the costs as it finds equitable.

(b)        The court may also assess the fees and expenses of counsel and experts for the respective parties, in amounts the court finds equitable:

(1)        Against the corporation and in favor of any or all dissenters if the court finds the corporation did not substantially comply with the requirements of G.S. 55‑13‑20 through 55‑13‑28; or

(2)        Against either the corporation or a dissenter, in favor of either or any other party, if the court finds that the party against whom the fees and expenses are assessed acted arbitrarily, vexatiously, or not in good faith with respect to the rights provided by this Article.

(c)        If the court finds that the services of counsel for any dissenter were of substantial benefit to other dissenters similarly situated, and that the fees for those services should not be assessed against the corporation, the court may award to these counsel reasonable fees to be paid out of the amounts awarded the dissenters who were benefited. (1925, c. 77, s. 1; 1943, c. 270; G.S., s. 55‑167; 1955, c. 1371, s. 1; 1969, c. 751, s. 39; 1973, c. 469, ss. 36, 37; 1989, c. 265, s. 1.)



§ 55-14-01. Dissolution by incorporators or directors.

Article 14.

Dissolution.

Part 1.  Voluntary Dissolution.

§ 55‑14‑01.  Dissolution by incorporators or directors.

(a)        The board of directors or, if the corporation has no directors, a majority of the incorporators of a corporation that has not issued shares may dissolve the corporation by delivering to the Secretary of State for filing articles of dissolution that set forth:

(1)        The name of the corporation;

(1a)      The names and addresses of its officers, if any;

(1b)      The names and addresses of its directors, if any, or if none, the names and addresses of its incorporators;

(2)        The date of its incorporation;

(3)        That none of the corporation's shares has been issued;

(4)        That no debt of the corporation remains unpaid;

(5)        Reserved for future codification purposes; and

(6)        That a majority of the incorporators or the board of directors authorized the dissolution.

(b)        A corporation is dissolved upon the effective date of its articles of dissolution. (1955, c. 1371, s. 1; 1959, c. 1316, s. 261/2; 1989, c. 265, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 12.19.)



§ 55-14-02. Dissolution by board of directors and shareholders.

§ 55‑14‑02.  Dissolution by board of directors and shareholders.

(a)        A corporation's board of directors may propose dissolution for submission to the shareholders.

(b)        For a proposal to dissolve to be adopted:

(1)        The board of directors must recommend dissolution to the shareholders unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation, in which event the board of directors must communicate the proposal and the basis for its lack of a recommendation to the shareholders; and

(2)        The shareholders entitled to vote must approve the proposal to dissolve as provided in subsection (e).

(c)        The board of directors may condition its submission of the proposal for dissolution on any basis.

(d)        The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with G.S. 55‑7‑05.  The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolving the corporation.

(e)        Unless the articles of incorporation, a bylaw adopted by the shareholders, or the board of directors (acting pursuant to subsection (c)) require a greater vote or a vote by voting groups, the proposal to dissolve to be adopted must be approved by a majority of all the votes entitled to be cast on that proposal. (1901, c. 2, s. 34; Rev., s. 1195; C.S., s. 1182; 1941, c. 195; G.S., s. 55‑121; 1951, c. 1005, s. 4; 1955, c. 1371, s. 1; 1989, c. 265, s. 1.)



§ 55-14-03. Articles of dissolution.

§ 55‑14‑03.  Articles of dissolution.

(a)        At any time after dissolution is authorized pursuant to G.S. 55‑14‑02, the corporation may dissolve by delivering to the Secretary of State for filing articles of dissolution setting forth:

(1)        The name of the corporation;

(1a)      The names and addresses of its officers;

(1b)      The names and addresses of its directors;

(2)        The date dissolution was authorized;

(3)        A statement that shareholder approval was obtained as required by this Chapter.

(4)        Repealed by Session Laws 1991, c. 645, s. 10(c).

(b)        A corporation is dissolved upon the effective date of its articles of dissolution.

(c)        For purposes of this Chapter, a dissolved corporation is a corporation whose articles of dissolution have become effective and includes a successor entity to which the remaining assets of the corporation are transferred subject to its liabilities for purposes of a liquidation. (1901, c. 2, s. 34; Rev., s. 1195; C.S., s. 1182; 1941, c. 195; G.S., s. 55‑121; 1951, c. 1005, s. 4; 1955, c. 1371, s. 1; 1989, c. 265, s. 1; 1991, c. 645, s. 10(c); 2005‑268, s. 31.)



§ 55-14-04. Revocation of dissolution.

§ 55‑14‑04.  Revocation of dissolution.

(a)        A corporation may revoke its dissolution within 120 days after its effective date.

(b)        Revocation of dissolution must be authorized in the same manner as the dissolution was authorized unless an authorization under G.S. 55‑14‑02 permitted revocation by action of the board of directors alone, in which event the board of directors may revoke the dissolution without shareholder action.

(c)        After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the Secretary of State for filing articles of revocation of dissolution, together with a copy of its articles of dissolution, that set forth:

(1)        The name of the corporation;

(2)        The effective date of the dissolution that was revoked;

(3)        The date that the revocation of dissolution was authorized;

(4)        If the corporation's board of directors (or incorporators) revoked the dissolution, a statement to that effect;

(5)        If the corporation's board of directors revoked a dissolution authorized by the shareholders, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization; and

(6)        If shareholder action was required to revoke the dissolution, the information required by G.S. 55‑14‑03(a)(3) or (4) with respect to the revocation.

(d)        Revocation of dissolution is effective upon the effective date of the articles of revocation of dissolution.

(e)        When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation resumes carrying on its business as if dissolution had never occurred, subject to the rights of any person who reasonably relied to his prejudice upon the filing of the articles of dissolution. (1955, c. 1371, s. 1; 1989, c. 265, s. 1.)



§ 55-14-05. Effect of dissolution.

§ 55‑14‑05.  Effect of dissolution.

(a)        A dissolved corporation continues its corporate existence but may not carry on any business except that appropriate to wind up and liquidate its business and affairs, including:

(1)        Collecting its assets;

(2)        Disposing of its properties that will not be distributed in kind to its shareholders;

(3)        Discharging or making provision for discharging its liabilities;

(4)        Distributing its remaining property among its shareholders according to their interests; and

(5)        Doing every other act necessary to wind up and liquidate its business and affairs.

(b)        Dissolution of a corporation does not:

(1)        Transfer title to the corporation's property;

(2)        Prevent transfer of its shares or securities, although the authorization to dissolve may provide for closing the corporation's share transfer records;

(3)        Subject its directors or officers to standards of conduct different from those prescribed in Article 8;

(4)        Change quorum or voting requirements for its board of directors or shareholders; change provisions for selection, resignation, or removal of its directors or officers or both; or change provisions for amending its bylaws;

(5)        Prevent commencement of a proceeding by or against the corporation in its corporate name;

(6)        Abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution; or

(7)        Terminate the authority of the registered agent of the corporation.

(c)        After the end of the tax year in which dissolution occurs, a dissolved corporation is not subject to the annual franchise tax unless it engages in business activities not appropriate to winding up and liquidating its business and affairs as permitted by subsection (a). (1955, c. 1371, s. 1; 1973, c. 469, ss. 39, 40, c. 476, s. 193; 1989, c. 265, s. 1.)



§ 55-14-06. Known claims against dissolved corporation.

§ 55‑14‑06.  Known claims against dissolved corporation.

(a)        A dissolved corporation may dispose of the known claims against it by following the procedure described in this section.

(b)        The dissolved corporation shall notify its known claimants in writing of the dissolution at any time after its effective date.  The written notice must:

(1)        Describe information that must be included in a claim;

(2)        Provide a mailing address where a claim may be sent;

(3)        State the deadline, which may not be fewer than 120 days from the effective date of the written notice, by which the dissolved corporation must receive the claim; and

(4)        State that the claim will be barred if not received by the deadline.

(c)        A claim against the dissolved corporation is barred:

(1)        If the corporation does not receive the claim by the deadline from a claimant who received written notice under subsection (b); or

(2)        If a claimant whose claim was rejected by written notice from the dissolved corporation does not commence a proceeding to enforce the claim within 90 days from the date of receipt of the rejection notice.

(d)        For purposes of this section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution. (1955, c. 1371, s. 1; 1973, c. 469, ss. 39, 40, c. 476, s. 193; 1989, c. 265, s. 1.)



§ 55-14-07. Unknown and certain other claims against dissolved corporation.

§ 55‑14‑07.  Unknown and certain other claims against dissolved corporation.

(a)        A dissolved corporation may also publish notice of its dissolution and request that persons with claims against the corporation present them in accordance with the notice.

(b)        The notice must:

(1)        Be published one time in a newspaper of general circulation in the county where the dissolved corporation's principal office (or, if none in this State, its registered office) is or was last located;

(2)        Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

(3)        State that a claim against the corporation will be barred unless a proceeding to enforce the claim is commenced within five years after the publication of the notice.

(c)        If the dissolved corporation publishes a newspaper notice in accordance with subsection (b), the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within five years after the publication date of the newspaper notice:

(1)        A claimant who did not receive written notice under G.S. 55‑14‑06;

(2)        A claimant whose claim was timely sent to the dissolved corporation but not acted on;

(3)        A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution. (1955, c. 1371, s. 1; 1973, c. 469, ss. 39, 40, c. 476, s. 193; 1989, c. 265, s. 1.)



§ 55-14-08. Enforcement of claims.

§ 55‑14‑08.  Enforcement of claims.

(a)        A claim under G.S. 55‑14‑06 or G.S. 55‑14‑07 may be enforced:

(1)        Against the dissolved corporation, to the extent of its undistributed assets, including coverage under any applicable insurance policy, or

(2)        Except as provided in G.S. 55‑14‑09(d), if the assets have been distributed in liquidation, against a shareholder of the dissolved corporation to the extent of the shareholder's pro rata share of the claim or the corporate assets distributed to the shareholder in liquidation, whichever is less, but a shareholder's total liability for all claims under this section may not exceed the total amount of assets distributed to the shareholder.

(b)        Nothing in G.S. 55‑14‑06 or G.S. 55‑14‑07 shall extend any applicable period of limitation. (1955, c. 1371, s. 1; 1973, c. 469, ss. 39, 40; 1989, c. 265, s. 1; 2005‑268, s. 32.)



§ 55-14-09. Court proceedings.

§ 55‑14‑09.  Court proceedings.

(a)        A dissolved corporation that has published a notice under G.S. 55‑14‑07 may file an application with the superior court of the county where the dissolved corporation's principal office, or its registered office if the corporation does not have a principal office in this State, is located for a determination of the amount and form of security to be provided for payments of claims that are contingent or have not been made known to the dissolved corporation or that are based on an event occurring after the effective date of dissolution but that, based on the facts known to the dissolved corporation, are reasonably estimated to arise after the effective date of dissolution. Provisions need not be made for any claim that is or is reasonably anticipated to be barred under G.S. 55‑14‑07(c).

(b)        Within 10 days after the filing of the application, notice of the proceeding shall be given by the dissolved corporation to each claimant holding a contingent claim whose contingent claim is shown on the records of the dissolved corporation.

(c)        The court may appoint a guardian ad litem to represent all claimants whose identities are unknown in any proceeding brought under this section. The reasonable fees and expenses of the guardian, including all reasonable expert witness fees, shall be paid by the dissolved corporation.

(d)        Provision by the dissolved corporation for security in the amount and the form ordered by the court under subsection (a) of this section shall satisfy the dissolved corporation's obligations with respect to claims that are contingent, have not been made known to the dissolved corporation, or are based on an event occurring after the effective date of dissolution, and the claims shall not be enforced against a shareholder who received assets in liquidation. (2005‑268, s. 33.)



§§ 55-14-10 through 55-14-19. Reserved for future codification purposes.

§§ 55‑14‑10 through 55‑14‑19.  Reserved for future codification purposes.



§ 55-14-20. Grounds for administrative dissolution.

Part 2.  Administrative Dissolution.

§ 55‑14‑20.  Grounds for administrative dissolution.

The Secretary of State may commence a proceeding under G.S. 55‑14‑21 to dissolve administratively a corporation if:

(1)        The corporation does not pay within 60 days after they are due any penalties, fees, or other payments due under this Chapter;

(2)        The corporation is delinquent in delivering its annual report;

(3)        The corporation is without a registered agent or registered office in this State for 60 days or more;

(4)        The corporation does not notify the Secretary of State within 60 days that its registered agent or registered office has been changed, that its registered agent has resigned, or that its registered office has been discontinued;

(5)        The corporation's period of duration stated in its articles of incorporation expires; or

(6)        The corporation knowingly fails or refuses to answer truthfully and fully within the time prescribed in this Chapter interrogatories propounded by the Secretary of State in accordance with the provisions of this Chapter. (1989, c. 265, s. 1; 1993, c. 552, s. 15; 1997‑475, s. 6.4.)



§ 55-14-21. Procedure for and effect of administrative dissolution.

§ 55‑14‑21.  Procedure for and effect of administrative dissolution.

(a)        If the Secretary of State determines that one or more grounds exist under G.S. 55‑14‑20 for dissolving a corporation, he shall mail the corporation written notice of his determination.

(b)        If the corporation does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist within 60 days after notice is mailed, the Secretary of State shall administratively dissolve the corporation by signing a certificate of dissolution that recites the ground or grounds for dissolution and its effective date.  The Secretary of State shall file the original of the certificate and mail a copy to the corporation.

(c)        The provisions of G.S. 55‑14‑05, 55‑14‑06, and 55‑14‑07 apply to a corporation administratively dissolved.

(d)        The administrative dissolution of a corporation does not terminate the authority of its registered agent. (1989, c. 265, s. 1.)



§ 55-14-22. Reinstatement following administrative dissolution.

§ 55‑14‑22.  Reinstatement following administrative dissolution.

(a)        A corporation administratively dissolved under G.S. 55‑14‑21 may apply to the Secretary of State for reinstatement. The application must:

(1)        Recite the name of the corporation and the effective date of its administrative dissolution; and

(2)        State that the ground or grounds for dissolution either did not exist or have been eliminated.

(3)        Reserved.

(4)        Repealed by Session Laws 1995, c. 539, s. 6.

(a1)      If, at the time the corporation applies for reinstatement, the name of the corporation is not distinguishable from the name of another entity authorized to be used under G.S. 55D‑21, then the corporation must change its name to a name that is distinguishable upon the records of the Secretary of State from the name of the other entity before the Secretary of State may prepare a certificate of reinstatement.

(b)        If the Secretary of State determines that the application contains the information required by subsection (a) of this section, that the information is correct, and that the name of the corporation complies with G.S. 55D‑21 and any other applicable section, the Secretary of State shall cancel the certificate of dissolution and prepare a certificate of reinstatement that recites the Secretary of State's determination and the effective date of reinstatement, file the original of the certificate, and mail a copy to the corporation.

(c)        When the reinstatement is effective, it relates back to and takes effect as of the date of the administrative dissolution and the corporation resumes carrying on its business as if the administrative dissolution had never occurred, subject to the rights of any person who reasonably relied to his prejudice upon the certificate of dissolution. (1989, c. 265, s. 1; 1995, c. 539, ss. 6, 7; 1996, 2nd Ex. Sess., c. 17, s. 15.1(b); 1997‑200, ss. 1, 2(b); 1997‑485, s. 1; 2001‑390, s. 7; 2001‑413, ss. 7, 7.1.)



§ 55-14-23. Appeal from denial of reinstatement.

§ 55‑14‑23.  Appeal from denial of reinstatement.

(a)        If the Secretary of State denies a corporation's application for reinstatement following administrative dissolution, he shall serve the corporation under G.S. 55D‑33 with a written notice that explains the reason or reasons for denial.

(b)        The corporation may appeal the denial of reinstatement to the Superior Court of Wake County within 30 days after service of the notice of denial is perfected. The appeal is commenced by filing a petition with the court and with the Secretary of State requesting the court to set aside the dissolution. The petition shall have attached to it copies of the Secretary of State's certificate of dissolution, the corporation's application for reinstatement, and the Secretary of State's notice of denial. No service of process on the Secretary of State is required except for the filing of the petition as set forth in this subsection. The appeal to the superior court shall be determined by a judge of the superior court upon such further evidence, notice and opportunity to be heard, if any, as the court may deem appropriate under the circumstances. The corporation shall have the burden of establishing that it is entitled to reinstatement.

(c)        Upon consideration of the petition and any response made by the Secretary of State, the court may, prior to entering final judgment, order the Secretary of State to reinstate the dissolved corporation or may take other action the court considers appropriate.

(d)        The court's final decision may be appealed as in other civil proceedings. (1989, c. 265, s. 1; 2001‑358, ss. 5A(a), 47(d); 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§ 55-14-24. Inapplicability of Administrative Procedure Act.

§ 55‑14‑24.  Inapplicability of Administrative Procedure Act.

The Administrative Procedure Act shall not apply to any proceeding or appeal provided for in G.S. 55‑14‑20 through 55‑14‑23. (1989, c. 265, s. 1.)



§§ 55-14-25 through 55-14-29. Reserved for future codification purposes.

§§ 55‑14‑25 through 55‑14‑29.  Reserved for future codification purposes.



§ 55-14-30. Grounds for judicial dissolution.

Part 3.  Judicial Dissolution.

§ 55‑14‑30.  Grounds for judicial dissolution.

The superior court may dissolve a corporation:

(1)        In a proceeding by the Attorney General if it is established that (i) the corporation obtained its articles of incorporation through fraud; or (ii) the corporation has, after written notice by the Attorney General given at least 20 days prior thereto, continued to exceed or abuse the authority conferred upon it by law;

(2)        In a proceeding by a shareholder if it is established that (i) the directors or those in control of the corporation are deadlocked in the management of the corporate affairs, the shareholders are unable to break the deadlock, and irreparable injury to the corporation is threatened or being suffered, or the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally, because of the deadlock; (ii) liquidation is reasonably necessary for the protection of the rights or interests of the complaining shareholder; (iii) the shareholders are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired; (iv) the corporate assets are being misapplied or wasted; or (v) a written agreement, whether embodied in the articles of incorporation or separate therefrom, entitles the complaining shareholder to liquidation or dissolution of the corporation at will or upon the occurrence of some event which has subsequently occurred, and all present shareholders, and all subscribers and transferees of shares, either are parties to such agreement or became a shareholder, subscriber or transferee with actual notice thereof;

(3)        In a proceeding by a creditor if it is established that (i) the creditor's claim has been reduced to judgment and the execution on the judgment returned unsatisfied; or (ii) the corporation has admitted in writing that the creditor's claim is due and owing and the corporation is insolvent; or

(4)        In a proceeding by the corporation to have its voluntary dissolution continued under court supervision. (Code, ss. 604, 605, 619, 668, 669, 694; 1889, c. 533; 1901, c. 2, ss. 61, 62, 73; Rev., ss. 1196, 1198, 1203, 1204; C.S., ss. 1185, 1187, 1195; G.S., ss. 55‑124, 55‑126, 55‑134; 1955, c. 1371, s. 1; 1959, c. 1316, s. 26; 1989, c. 265, s. 1.)



§ 55-14-31. Procedure for judicial dissolution.

§ 55‑14‑31.  Procedure for judicial dissolution.

(a)        Venue for a proceeding to dissolve a corporation lies in the county where a corporation's principal office (or, if none in this State, its registered office) is or was last located.

(b)        It is not necessary to make shareholders parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

(c)        A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located, and carry on the business of the corporation.

(d)        In any proceeding brought by a shareholder under G.S. 55‑14‑30(2)(ii) in which the court determines that dissolution would be appropriate, the court shall not order dissolution if, after such determination, the corporation elects to purchase the shares of the complaining shareholder at their fair value, as determined in accordance with such procedures as the court may provide. (1955, c. 1371, s. 1; 1959, c. 1316, s. 26; 1973, c. 469, s. 41; 1989, c. 265, s. 1.)



§ 55-14-32. Receivership.

§ 55‑14‑32.  Receivership.

(a)        A court in a judicial proceeding brought to dissolve a corporation may appoint one or more receivers to wind up and liquidate, or to manage, the business and affairs of the corporation.  The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver.  The court appointing a receiver has exclusive jurisdiction over the corporation and all of its property wherever located.

(b)        The court may appoint an individual or a domestic or foreign corporation (authorized to transact business in this State) as a receiver.  The court may require the receiver to post bond, with or without sureties, in an amount the court directs.

(c)        The court shall describe the powers and duties of the receiver in its appointing order, which may be amended from time to time.  Such powers may include without limitation the power:

(1)        To dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court;

(1a)      To sue and defend in his own name as receiver of the corporation in all courts of this State; and

(2)        To exercise all of the powers of the corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interests of its shareholders and creditors.

(d)        Reserved for future codification purposes.

(e)        The court from time to time during the receivership may order compensation paid and expense disbursements or reimbursements made to the receiver and his counsel from the assets of the corporation or proceeds from the sale of the assets. (1955, c. 1371, s. 1; 1989, c. 265, s. 1.)



§ 55-14-33. Decree of dissolution.

§ 55‑14‑33.  Decree of dissolution.

(a)        If after a hearing the court determines that one or more grounds for judicial dissolution described in G.S. 55‑14‑30 exist, it may enter a decree dissolving the corporation and specifying the effective date of the dissolution, and the clerk of the court shall deliver a certified copy of the decree to the Secretary of State, who shall file it.

(b)        After entering the decree of dissolution, the court shall direct the winding up and liquidation of the corporation's business and affairs in accordance with G.S. 55‑14‑05 and the notification of claimants in accordance with G.S. 55‑14‑06 and G.S. 55‑14‑07. The corporation's name becomes available for use by another entity as provided in G.S. 55D‑21. (1955, c. 1371, s. 1; 1959, c. 1316, s. 26; 1967, c. 823, s. 19; 1969, c. 965, s. 1; 1973, c. 469, s. 42; 1989, c. 265, s. 1; 2001‑358, s. 19; 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§§ 55-14-34 through 55-14-39. Reserved for future codification purposes.

§§ 55‑14‑34 through 55‑14‑39.  Reserved for future codification purposes.



§ 55-14-40. Disposition of amounts due to unavailable shareholders and creditors.

Part 4.  Miscellaneous.

§ 55‑14‑40.  Disposition of amounts due to unavailable shareholders and creditors.

Upon liquidation of a corporation, the portion of the assets distributable to a creditor or shareholder who is unknown or cannot be found shall be disposed of in accordance with Chapter 116B. (1947, c. 613, c. 621, s. 1; G.S., s. 55‑132; 1955, c. 1371, s. 1; 1971, c. 1135, s. 4; 1979 2nd Sess., c. 1311, s. 6; 1989, c. 265, s. 1.)



§ 55-14A-01. Fundamental changes in reorganization proceedings.

Article 14A.

Reorganization.

§ 55‑14A‑01.  Fundamental changes in reorganization proceedings.

(a)        Whenever a plan of reorganization of a corporation is confirmed by decree or order of a court of competent jurisdiction in proceedings for the reorganization of such corporation pursuant to the provisions of any applicable statute of the United States relating to reorganization of corporations, the corporation may put into effect and carry out such plan and the decrees and orders of the court relative thereto and may take any action provided in such plan or directed by such decrees and orders without further action by its directors or shareholders. Such action may be taken, as may be directed by such decrees or orders, by the trustee or trustees of such corporation appointed in the reorganization proceedings, or by designated officers of the corporation, or by a master or other representative appointed by the court, with like effect as if taken by unanimous action of the directors and shareholders of the corporation. In particular and without limiting the generality or effect of the foregoing, such corporation may:

(1)        Amend its articles of incorporation or bylaws, or both, so long as the articles of incorporation and bylaws as amended contain only such provisions as might be lawfully contained therein at the time of making such amendment;

(2)        Constitute or reconstitute and classify or reclassify its board of directors, and name, constitute or appoint directors and officers in place of or in addition to all or any of the directors or officers then in office;

(3)        Make any change in its capital accounts or in any or all of its outstanding shares or other securities, or cancel any or all of such outstanding shares or other securities;

(4)        Dissolve and liquidate;

(5)        Effect a merger or share exchange;

(6)        Transfer all or part of its assets;

(7)        Change its registered office or registered agent, or both;

(8)        Authorize the issuance of bonds, debentures or other obligations of the corporation, whether or not convertible into shares of any class or bearing warrants or other evidences of optional rights to purchase or subscribe for shares of any class, and fix the terms and conditions thereof.

(b)        Any articles of amendment, statement of change of registered office or registered agent, articles of restatement, articles of merger or share exchange, articles of conversion, articles of dissolution, or any other document appropriate to complete any action permitted by this section shall be executed and filed in accordance with the provisions of this Chapter on behalf of the corporation by such person or persons as may be authorized to take such action pursuant to subsection (a) of this section. The document shall set forth the statements required by this Chapter to be included in the document, except any statement that the action taken by the document was adopted by the incorporators or board of directors or was approved by the shareholders, and also shall set forth:

(1)        The date of the court's order or decree approving the action.

(2)        The title of the reorganization proceeding in which the order or decree was entered.

(3)        A statement that the court had jurisdiction of the proceeding under a federal statute of the United States.

(c)        No action taken under this section shall give rise to any dissenters' rights, except as provided in the plan of reorganization.

(d)        This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan. (1973, c. 469, s. 38; 1989, c. 265, s. 1; 2005‑268, s. 34.)



§ 55-15-01. Authority to transact business required.

Article 15.

Foreign Corporations.

Part 1.  Certificate of Authority.

§ 55‑15‑01.  Authority to transact business required.

(a)        A foreign corporation may not transact business in this State until it obtains a certificate of authority from the Secretary of State.

(b)        Without excluding other activities which may not constitute transacting business in this State, a foreign corporation shall not be considered to be transacting business in this State solely for the purposes of this Chapter, by reason of carrying on in this State any one or more of the following activities:

(1)        Maintaining or defending any action or suit or any administrative or arbitration proceeding, or effecting the settlement thereof or the settlement of claims or disputes;

(2)        Holding meetings of its directors or shareholders or carrying on other activities concerning its internal affairs;

(3)        Maintaining bank accounts or borrowing money in this State, with or without security, even if such borrowings are repeated and continuous transactions;

(4)        Maintaining offices or agencies for the transfer, exchange, and registration of its securities, or appointing and maintaining trustees or depositories with relation to its securities;

(5)        Soliciting or procuring orders, whether by mail or through employees or agents or otherwise, where such orders require acceptance without this State before becoming binding contracts;

(6)        Making or investing in loans with or without security including servicing of mortgages or deeds of trust through independent agencies within the State, the conducting of foreclosure proceedings and sale, the acquiring of property at foreclosure sale and the management and rental of such property for a reasonable time while liquidating its investment, provided no office or agency therefor is maintained in this State;

(7)        Taking security for or collecting debts due to it or enforcing any rights in property securing the same;

(8)        Transacting business in interstate commerce;

(9)        Conducting an isolated transaction completed within a period of six months and not in the course of a number of repeated transactions of like nature;

(10)      Selling through independent contractors;

(11)      Owning, without more, real or personal property.

(c)        Reserved for future codification purposes.

(d)        Foreign insurance companies that are licensed by the Commissioner of Insurance are not required to obtain a certificate of authority from the Secretary of State. (1901, c. 2, s. 93; Rev., s. 1193; 1915, c. 196, s. 1; C.S., s. 1180; G.S., s. 55‑117; 1955, c. 1371, s. 1; 1989, c. 265, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 12.20; 1993, c. 552, s. 16.)



§ 55-15-02. Consequences of transacting business without authority.

§ 55‑15‑02.  Consequences of transacting business without authority.

(a)        No foreign corporation transacting business in this State without permission obtained through a certificate of authority under this Chapter or through domestication under prior acts shall be permitted to maintain any action or proceeding in any court of this State unless the foreign corporation has obtained a certificate of authority prior to trial.

An issue arising under this subsection must be raised by motion and determined by the trial judge prior to trial.

(b)        Reserved for future codification purposes.

(c)        Reserved for future codification purposes.

(d)        A foreign corporation failing to obtain a certificate of authority as required by this Chapter or by prior acts then applicable shall be liable to the State for the years or parts thereof during which it transacted business in this State without a certificate of authority in an amount equal to all fees and taxes which would have been imposed by law upon such corporation had it duly applied for and received such permission, plus interest and all penalties imposed by law for failure to pay such fees and taxes. In addition, the foreign corporation shall be liable for a civil penalty of ten dollars ($10.00) for each day, but not to exceed a total of one thousand dollars ($1,000) for each year or part thereof, it transacts business in this State without a certificate of authority. The Attorney General may bring actions to recover all amounts due the State under the provisions of this subsection.

The clear proceeds of civil penalties provided for in this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(e)        Notwithstanding subsection (a), the failure of a foreign corporation to obtain a certificate of authority does not impair the validity of its corporate acts or prevent it from defending any proceeding in this State.

(f)         The Secretary of State is hereby directed to require that every foreign corporation transacting business in this State comply with the provisions of this Chapter. The Secretary of State is authorized to employ such assistants as shall be deemed necessary in his office for the purpose of enforcing the provisions of this Article and for making such investigations as shall be necessary to ascertain foreign corporations now transacting business in this State which may have failed to comply with the provisions of this Chapter. (1901, c. 2, s. 57; 1903, c. 76; Rev., s. 1194; 1915, c. 263; C.S., s. 1181; 1935, c. 44; 1937, c. 343; 1939, c. 57; G.S., ss. 55‑118, 55‑120; 1953, c. 1152; 1955, c. 1371, s. 1; 1989, c. 265, s. 1; 1998‑215, s. 117; 1999‑151, s. 1.)



§ 55-15-03. Application for certificate of authority.

§ 55‑15‑03.  Application for certificate of authority.

(a)        A foreign corporation may apply for a certificate of authority to transact business in this State by delivering an application to the Secretary of State for filing. The application must set forth:

(1)        The name of the foreign corporation or, if its name is unavailable for use in this State, a corporate name that satisfies the requirements of Article 3 of Chapter 55D of the General Statutes;

(2)        The name of the state or country under whose law it is incorporated;

(3)        Its date of incorporation and period of duration;

(4)        The street address, and the mailing address if different from the street address, of its principal office if any, and the county in which the principal office, if any, is located;

(5)        The street address, and the mailing address if different from the street address, of its registered office in this State, the county in which the registered office is located, and the name of its registered agent at that office; and

(6)        The names and usual business addresses of its current officers.

(b)        The foreign corporation shall deliver with the completed application a certificate of existence (or a document of similar import) duly authenticated by the secretary of state or other official having custody of corporate records in the state or country under whose law it is incorporated.

(c)        If the Secretary of State finds that the application conforms to law he shall, when all fees have been tendered as prescribed in this Chapter:

(1)        Endorse on the application and an exact or conformed copy thereof the word "filed" and the hour, day, month, and year of the filing thereof;

(2)        File in his office the application and the certificate of existence (or document of similar import as described in subsection (b) of this section);

(3)        Issue a certificate of authority to transact business in this State to which he shall affix the exact or conformed copy of the application; and

(4)        Send to the foreign corporation or its representative the certificate of authority, together with the exact or conformed copy of the application affixed thereto. (1901, c. 2, s. 57; 1903, c. 766; Rev., s. 1194; 1915, c. 263; C.S., s. 1181; 1935, c. 44; 1939, c. 57; G.S., s. 55‑118; 1953, c. 1152; 1955, c. 1371, s. 1; 1957, c. 979, s. 8; 1969, c. 751, s. 41; 1989, c. 265, s. 1; 1989 (Reg. Sess., 1990), c. 1024, ss. 12.1(b), 12.21; 2001‑358, s. 17; 2001‑387, ss. 27A, 169(a), 173, 175(a); 2001‑413, s. 6.)



§ 55-15-04. Amended certificate of authority.

§ 55‑15‑04.  Amended certificate of authority.

(a)        A foreign corporation authorized to transact business in this State must obtain an amended certificate of authority from the Secretary of State if it changes:

(1)        Its corporate name;

(2)        The period of its duration; or

(3)        The state or country of its incorporation.

(b)  A foreign corporation may apply for an amended certificate of authority by delivering an application to the Secretary of State for filing that sets forth:

(1)        The name of the foreign corporation and the name in which the corporation is authorized to transact business in North Carolina if different;

(2)        The name of the state or country under whose law it is incorporated;

(3)        The date it was originally authorized to transact business in this State;

(4)        A statement of the change or changes being made.

Except for the content of the application, the requirements of G.S. 55‑15‑03 for obtaining an original certificate of authority apply to obtaining an amended certificate under this section. (1955, c. 1371, s. 1; 1989, c. 265, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 12.22.)



§ 55-15-05. Effect of certificate of authority.

§ 55‑15‑05.  Effect of certificate of authority.

(a)        A certificate of authority authorizes the foreign corporation to which it is issued to transact business in this State subject, however, to the right of the State to revoke the certificate as provided in this Chapter. A foreign corporation may qualify in this State as executor, administrator, or guardian, or as trustee under the will of any person domiciled in this State at the time of that person's death only in accordance with applicable provisions of Article 24 of Chapter 53.

A foreign corporation qualifying as testamentary trustee or executor under the provisions of this section shall appoint a process agent and file such appointment with the court as required by G.S. 28A‑4‑2(4).

(b)        Except as otherwise provided by this Chapter, a foreign corporation with a valid certificate of authority has the same but no greater rights and has the same but no greater privileges as, and is subject to the same duties, restrictions, penalties, and liabilities now or later imposed on, a domestic corporation of like character.

(c)        Reserved for future codification purposes. (1901, c. 2, s. 93; Rev., s. 1193; 1915, c. 196, s. 1; C.S., s. 1180; G.S., s. 55‑117; 1955, c. 1371, s. 1; 1969, c. 839; 1985, c. 689, s. 25; 1989, c. 265, s. 1; 2001‑263, s. 4.)



§ 55-15-06: Repealed by Session Laws 2001-358, s. 18.

§ 55‑15‑06: Repealed by Session Laws 2001‑358, s. 18.



§ 55-15-07. Registered office and registered agent of foreign corporation.

§ 55‑15‑07.  Registered office and registered agent of foreign corporation.

Each foreign corporation authorized to transact business in this State must maintain a registered office and registered agent as required by Article 4 of Chapter 55D of the General Statutes and is subject to service on the Secretary of State under that Article. (1901, c. 5; Rev., s. 1243; C.S., s. 1137; G.S., s. 55‑38; 1955, c. 1371, s. 1; 1989, c. 265, s. 1; 2000‑140, s. 101(c); 2001‑358, s. 47(b); 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§§ 55-15-08 through 55-15-10: Repealed by Session Laws 2001-358, s. 47(c), effective January 1, 2002.

§§ 55-15-08 through 55-15-10: Repealed by Session Laws 2001-358, s. 47(c), effective January 1, 2002.



§§ 55-15-11 through 55-15-19. Reserved for future codification purposes.

§§ 55‑15‑11 through 55‑15‑19.  Reserved for future codification purposes.



§ 55-15-20. Withdrawal of foreign corporation.

Part 2. Withdrawal.

§ 55‑15‑20.  Withdrawal of foreign corporation.

(a)        A foreign corporation authorized to transact business in this State may not withdraw from this State until it obtains a certificate of withdrawal from the Secretary of State.

(b)        A foreign corporation authorized to transact business in this State may apply for a certificate of withdrawal by delivering an application to the Secretary of State for filing. The application must set forth:

(1)        The name of the foreign corporation and the name of the state or country under whose law it is incorporated;

(2)        That it is not transacting business in this State and that it surrenders its authority to transact business in this State;

(3)        That the corporation revokes the authority of its registered agent to accept service of process and consents that service of process in any action or proceeding based upon any cause of action arising in this State, or arising out of business transacted in this State, during the time the corporation was authorized to transact business in this State may thereafter be made on such corporation by service thereof on the Secretary of State;

(4)        A mailing address to which the Secretary of State may mail a copy of any process served on the Secretary of State under subdivision (3); and

(5)        A commitment to file with the Secretary of State a statement of any subsequent change in its mailing address.

(b1)      If the Secretary of State finds that such application conforms to law, he shall:

(1)        Endorse on the application and an exact or conformed copy thereof the word "filed", and the hour, day, month and year of the filing thereof;

(2)        File the application in his office;

(3)        Issue a certificate of withdrawal to which he shall affix the exact or conformed copy of the application; and

(4)        Send to the foreign corporation or its representative the certificate of withdrawal together with the exact or conformed copy of the application affixed thereto.

(c)        After the withdrawal of the foreign corporation is effective, service of process on the Secretary of State in accordance with subsection (b) of this section shall be made by delivering to and leaving with the Secretary of State, or with any clerk authorized by the Secretary of State to accept service of process, duplicate copies of the process and the fee required by G.S. 55‑1‑22(b). Upon receipt of process in the manner provided in this subsection, the Secretary of State shall immediately mail a copy of the process by registered or certified mail, return receipt requested, to the foreign corporation at the mailing address designated pursuant to subsection (b) of this section. (1955, c. 1371, s. 1; 1973, c. 476, s. 193; 1989, c. 265, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 12.23; 2001‑387, ss. 29, 30.)



§ 55-15-21. Withdrawal of foreign corporation by reason of a merger, consolidation, or conversion.

§ 55‑15‑21.  Withdrawal of foreign corporation by reason of a merger, consolidation, or conversion.

(a)        Whenever a foreign corporation authorized to transact business in this State ceases its separate existence as a result of a statutory merger or consolidation permitted by the laws of the state or country under which it was incorporated, or converts into another entity as permitted by those laws, the surviving or resulting entity shall apply for a certificate of withdrawal for the foreign corporation by delivering to the Secretary of State for filing a copy of the articles of merger, consolidation, or conversion or a certificate reciting the facts of the merger, consolidation, or conversion, duly authenticated by the Secretary of State or other official having custody of corporate records in the state or country under the laws of which such foreign corporation was incorporated. If the surviving or resulting entity is not authorized to transact business or conduct affairs in this State the articles or certificate must be accompanied by an application that sets forth:

(1)        The name of the foreign corporation authorized to transact business in this State, the type of entity and name of the surviving or resulting entity, and a statement that the surviving or resulting entity is not authorized to transact business or conduct affairs in this State;

(2)        A statement that the surviving or resulting entity consents that service of process based upon any cause of action arising in this State, or arising out of business transacted in this State, during the time the foreign corporation was authorized to transact business in this State may thereafter be made by service thereof on the Secretary of State;

(3)        A mailing address to which the Secretary of State may mail a copy of any process served on the Secretary of State under subdivision (a)(2) of this section; and

(4)        A commitment to file with the Secretary of State a statement of any subsequent change in its mailing address.

(b)        If the Secretary of State finds that the articles or certificate and the application for withdrawal, if required, conform to law the Secretary of State shall:

(1)        Endorse on the articles or certificate and the application for withdrawal, if required, the word "filed" and the hour, day, month and year of the filing thereof;

(2)        File the articles or certificate and the application, if required;

(3)        Issue a certificate of withdrawal; and

(4)        Send to the surviving or resulting entity or its representative the certificate of withdrawal, together with the exact or conformed copy of the application, if required, affixed thereto.

(c)        After the withdrawal of the foreign corporation is effective, service of process on the Secretary of State in accordance with subsection (a) of this section shall be made by delivering to and leaving with the Secretary of State, or with any clerk authorized by the Secretary of State to accept service of process, duplicate copies of the process and the fee required by G.S. 55‑1‑22(b). Upon receipt of process in the manner provided in this subsection, the Secretary of State shall immediately mail a copy of the process by registered or certified mail, return receipt requested, to the surviving or resulting entity at the mailing address designated pursuant to subsection (a) of this section. (1991, c. 645, s. 13; 1999‑369, s. 1.9; 2001‑387, s. 31.)



§§ 55-15-22 through 55-15-29. Reserved for future codification purposes.

§§ 55‑15‑22 through 55‑15‑29.  Reserved for future codification purposes.



§ 55-15-30. Grounds for revocation.

Part 3. Revocation of Certificate of Authority.

§ 55‑15‑30.  Grounds for revocation.

(a)        The Secretary of State may commence a proceeding under G.S. 55‑15‑31 to revoke the certificate of authority of a foreign corporation authorized to transact business in this State if:

(1)        The foreign corporation is delinquent in delivering its annual report;

(2)        The foreign corporation does not pay within 60 days after they are due any penalties, fees, or other payments due under this Chapter;

(3)        The foreign corporation is without a registered agent or registered office in this State for 60 days or more;

(4)        The foreign corporation does not inform the Secretary of State under G.S. 55D‑31 or G.S. 55D‑32 that its registered agent or registered office has changed, that its registered agent has resigned, or that its registered office has been discontinued within 60 days of the change, resignation, or discontinuance;

(5)        An incorporator, director, officer, or agent of the foreign corporation signed a document he knew was false in any material respect with intent that the document be delivered to the Secretary of State for filing;

(6)        The Secretary of State receives a duly authenticated certificate from the secretary of state or other official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated stating that it has been dissolved or disappeared as the result of a merger;

(7)        The corporation is exceeding the authority conferred upon it by this Chapter; or

(8)        The corporation knowingly fails or refuses to answer truthfully and fully within the time prescribed in this Chapter interrogatories propounded by the Secretary of State in accordance with the provisions of this Chapter.

(b)        Nothing herein shall be deemed to repeal or modify any provision of the Revenue Act relating to the suspension of the certificate of authority of foreign corporations for failure to comply with the provisions thereof. (1955, c. 1371, s. 1; 1989, c. 265, s. 1; 1993, c. 552, s. 18; 1997‑475, s. 6.5; 2001‑358, s. 47(e); 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§ 55-15-31. Procedure for and effect of revocation.

§ 55‑15‑31.  Procedure for and effect of revocation.

(a)        If the Secretary of State determines that one or more grounds exist under G.S. 55‑15‑30 for revocation of a certificate of authority, he shall mail to the foreign corporation written notice of his determination.

(b)        If the foreign corporation does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist within 60 days after notice is mailed, the Secretary of State may revoke the foreign corporation's certificate of authority by signing a certificate of revocation that recites the ground or grounds for revocation and its effective date. The Secretary of State shall file the original of the certificate and mail a copy to the foreign corporation.

(c)        The authority of a foreign corporation to transact business in this State ceases on the date shown on the certificate revoking its certificate of authority.

(d)        The Secretary of State's revocation of a foreign corporation's certificate of authority appoints the Secretary of State the foreign corporation's agent for service of process in any proceeding based on a cause of action arising in this State or arising out of business transacted in this State during the time the foreign corporation was authorized to transact business in this State. The Secretary of State shall then proceed in accordance with G.S. 55D‑33.

(e)        Revocation of a foreign corporation's certificate of authority does not terminate the authority of the registered agent of the corporation.

(f)         The corporation shall not be granted a new certificate of authority until each ground for revocation has been substantially corrected to the reasonable satisfaction of the Secretary of State. (1955, c. 1371, s. 1; 1989, c. 265, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 12.24; 1991, c. 645, s. 14; 2001‑358, s. 47(f); 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§ 55-15-32. Appeal from revocation.

§ 55‑15‑32.  Appeal from revocation.

(a)        A foreign corporation may appeal the Secretary of State's revocation of its certificate of authority to the Superior Court of Wake County within 30 days after the certificate of revocation is mailed to the foreign corporation by the Secretary of State. The appeal is commenced by filing a petition with the court and with the Secretary of State requesting the court to set aside the revocation. The petition shall have attached to it copies of the corporation's certificate of authority and the Secretary of State's certificate of revocation. No service of process on the Secretary of State is required except for the filing of the petition as set forth in this subsection. The appeal to the superior court shall be determined by a judge of the superior court upon such further evidence, notice and opportunity to be heard, if any, as the court may deem appropriate under the circumstances. The foreign corporation shall have the burden of establishing that it is entitled to have the revocation set aside.

(b)        Upon consideration of the petition and any response made by the Secretary of State, the court may, prior to entering final judgment, order the Secretary of State to set aside the revocation or may take any other action the court considers appropriate.

(c)        The court's final decision may be appealed as in other civil proceedings. (1989, c. 265, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 12.25; 2001‑358, s. 5A(b); 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§ 55-15-33. Inapplicability of Administrative Procedure Act.

§ 55‑15‑33.  Inapplicability of Administrative Procedure Act.

The Administrative Procedure Act shall not apply to any proceeding or appeal provided for in G.S. 55‑15‑30 through 55‑15‑32. (1989, c. 265, s. 1.)



§ 55-16-01. Corporate records.

Article 16.

Records and Reports.

Part 1.  Records.

§ 55‑16‑01.  Corporate records.

(a)        A corporation shall keep as permanent records minutes of all meetings of its incorporators, shareholders and board of directors, a record of all actions taken by the shareholders or board of directors without a meeting, and a record of all actions taken by a committee of the board of directors in place of the board of directors on behalf of the corporation.

(b)        A corporation shall maintain appropriate accounting records.

(c)        A corporation or its agent shall maintain a record of its shareholders, in a form that permits preparation of a list of the names and addresses of all shareholders, in alphabetical order by class of shares showing the number and class of shares held by each.

(d)        A corporation shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.

(e)        A corporation shall keep a copy of the following records at its principal office:

(1)        Its articles or restated articles of incorporation and all amendments to them currently in effect;

(2)        Its bylaws or restated bylaws and all amendments to them currently in effect;

(3)        Resolutions adopted by its board of directors creating one or more classes or series of shares, and fixing their relative rights, preferences, and limitations, if shares issued pursuant to those resolutions are outstanding;

(4)        The minutes of all shareholders' meetings, and records of all action taken by shareholders without a meeting, for the past three years;

(5)        All written communications to shareholders generally within the past three years and the financial statements required to be made available to the shareholders for the past three years under G.S. 55‑16‑20;

(6)        A list of the names and business addresses of its current directors and officers; and

(7)        Its most recent annual report delivered as required by G.S. 55‑16‑22. (1901, c. 2, ss. 38, 45; Rev., ss. 1180, 1181; C.S., s. 1170; G.S., s. 55‑107; 1955, c. 1371, s. 1; 1969, c. 751, s. 14; 1989, c. 265, s. 1; 1997‑475, s. 6.6.)



§ 55-16-02. Inspection of records by shareholders.

§ 55‑16‑02.  Inspection of records by shareholders.

(a)        A qualified shareholder of a corporation is entitled to inspect and copy, during regular business hours at the corporation's principal office, any of the records of the corporation described in G.S. 55‑16‑01(e) if he gives the corporation written notice of his demand at least five business days before the date on which he wishes to inspect and copy.

(b)        A qualified shareholder of a corporation is entitled to inspect and copy, during regular business hours at a reasonable location specified by the corporation, any of the following records of the corporation if the shareholder meets the requirements of subsection (c) and gives the corporation written notice of his demand at least five business days before the date on which he wishes to inspect and copy:

(1)        Records of any final action taken with or without a meeting by the board of directors, or by a committee of the board of directors while acting in place of the board of directors on behalf of the corporation, minutes of any meeting of the shareholders and records of action taken by the shareholders without a meeting, to the extent not subject to inspection under G.S. 55‑16‑02 (a);

(2)        Accounting records of the corporation; and

(3)        The record of shareholders;

provided that a shareholder of a public corporation shall not be entitled to inspect or copy any accounting records of the corporation or any records of the corporation with respect to any matter which the corporation determines in good faith may, if disclosed, adversely affect the corporation in the conduct of its business or may constitute material nonpublic information at the time the shareholder's notice of demand to inspect and copy is received by the corporation.

(c)        A qualified shareholder may inspect and copy the records described in subsection (b) only if:

(1)        His demand is made in good faith and for a proper purpose;

(2)        He describes with reasonable particularity his purpose and the records he desires to inspect; and

(3)        The records are directly connected with his purpose.

(d)        The right of inspection granted by this section may not be abolished or limited by a corporation's articles of incorporation or bylaws.

(e)        This section does not affect:

(1)        The right of a shareholder to inspect records under G.S. 55‑7‑20 or, if the shareholder is in litigation with the corporation, to inspect the records to the same extent as any other litigant;

(2)        The power of a court, independently of this Chapter, to compel the production of corporate records for examination.

(f)         For purposes of this section, "shareholder" includes a beneficial owner whose shares are held in a voting trust or by a nominee on his behalf and whose beneficial ownership is certified to the corporation by that voting trust or nominee.

(g)        For purposes of this section a "qualified shareholder" of a corporation is a person who shall have been a shareholder in the corporation for at least six months immediately preceding his demand or who shall be the holder of at least five percent (5%) of the corporation's outstanding shares of any class.

(h)        A qualified shareholder of a corporation that has the power to elect, appoint, or designate a majority of the directors of another domestic or foreign corporation or of a domestic or foreign nonprofit corporation, shall have the inspection rights provided in this section with respect to the records of that other corporation.

(i)         Notwithstanding the provisions of this section or any other provisions of this Chapter or interpretations thereof to the contrary, a shareholder of a public corporation shall have no common law rights to inspect or copy any accounting records of the corporation or any other records of the corporation that may not be inspected or copied by a shareholder of a public corporation as provided in G.S. 55‑16‑02(b). (1901, c. 2, ss. 38, 45, 49; Rev., ss. 1179‑1181; C.S., ss. 1170, 1172; G.S., ss. 55‑107, 55‑109; 1955, c. 1371, s. 1; 1965, c. 609; 1973, c. 469, s. 11; 1989, c. 265, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 12.26; 1993, c. 552, s. 19.)



§ 55-16-03. Scope of inspection right.

§ 55‑16‑03.  Scope of inspection right.

(a)        A shareholder's agent or attorney has the same inspection and copying rights as the shareholder represented.

(b)        The right to copy records under G.S. 55‑16‑02 includes, if reasonable, the right to receive copies by xerographic or other means, including copies through an electronic transmission if available and so requested by the shareholder.

(c)        The corporation may impose a reasonable charge, covering the costs of labor and material, for producing for inspection or copying any records provided to the shareholder. The charge may not exceed the estimated cost of production, reproduction, or transmission of the records.

(d)        The corporation may comply with a shareholder's demand to inspect the record of shareholders under G.S. 55‑16‑02(b)(3) by providing  the shareholder with a list of its shareholders that was compiled no earlier than the date of the shareholder's demand. (1901, c. 2, s. 49; Rev., s. 1179; C.S., s. 1172; G.S., s. 55‑109; 1955, c. 1371, s. 1; 1965, c. 609; 1973, c. 469, s. 11; 1989, c. 265, s. 1; 2005‑268, s. 35.)



§ 55-16-04. Court-ordered inspection.

§ 55‑16‑04.  Court‑ordered inspection.

(a)        If a corporation does not allow a shareholder who complies with G.S. 55‑16‑02(a) to inspect and copy any records required by that subsection to be available for inspection, the superior court of the county where the corporation's principal office (or, if none in this State, its registered office) is located may, upon application of the shareholder, summarily order inspection and copying of the records demanded at the corporation's expense.

(b)        If a corporation does not within a reasonable time allow a shareholder to inspect and copy any other record, the shareholder who complies with G.S. 55‑16‑02(b) and (c) may apply to the superior court in the county where the corporation's principal office (or, if none in this State, its registered office) is located for an order to permit inspection and copying of the records demanded.  The court shall dispose of an application under this subsection on an expedited basis.

(c)        If the court orders inspection and copying of the records demanded, it shall also order the corporation to pay the shareholder's costs (including reasonable attorneys' fees) incurred to obtain the order unless the corporation proves that it refused inspection in good faith because it had a reasonable basis for doubt about the right of the shareholder to inspect the records demanded.

(d)        If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding shareholder. (1901, c. 2, s. 49; Rev., s. 1179, C.S., s. 1172; G.S., s. 55‑109; 1955, c. 1371, s. 1; 1965, c. 609; 1973, c. 469, s. 11; 1989, c. 265, s. 1.)



§ 55-16-05. Inspection of records by directors.

§ 55‑16‑05.  Inspection of records by directors.

(a)        A director of a corporation is entitled to inspect and copy the books, records, and documents of the corporation at any reasonable time to the extent reasonably related to the performance of the director's duties as a director, including duties as a member of a committee, but not for any other purpose or in any manner that would violate any duty to the corporation.

(b)        The superior court of the county where the corporation's principal office, or its registered office if the corporation does not have a principal office in this State, is located may order inspection and copying of the books, records, and documents at the corporation's expense, upon application of a director who has been refused inspection rights, unless the corporation establishes that the director is not entitled to inspection rights. The court shall dispose of an application under this subsection on an expedited basis.

(c)        If an order is issued, the court may include provisions protecting the corporation from undue burden or expense, and prohibiting the director from using information obtained upon exercise of the inspection rights in a manner that would violate a duty to the corporation, and may also order the corporation to reimburse the director for the director's costs, including reasonable counsel fees, incurred in connection with the application. (2005‑268, s. 36.)



§ 55-16-06. Exception to notice requirements.

§ 55‑16‑06.  Exception to notice requirements.

(a)        Whenever notice is required to be given under any provision of this Chapter to a shareholder, the notice shall not be required to be given if either of the following applies:

(1)        Notice of two consecutive annual meetings, and all notices of meetings during the period between those two consecutive annual meetings, have been sent to the shareholder at the shareholder's address as shown on the records of the corporation and have been returned undeliverable.

(2)        All, but not less than two, payments of dividends on securities during a 12‑month period, or two consecutive payments of dividends on securities during a period of more than 12 months, have been sent to the shareholder at the shareholder's address as shown on the records of the corporation and have been returned undeliverable.

(b)        If a shareholder delivers to the corporation a written notice setting forth that shareholder's current address, the requirement that notice be given to the shareholder shall be reinstated. (2005‑268, s. 36.)



§§ 55-16-07 through 55-16-19. Reserved for future codification purposes.

§§ 55‑16‑07 through 55‑16‑19.  Reserved for future codification purposes.



§ 55-16-20. Financial statements for shareholders.

Part 2.  Reports.

§ 55‑16‑20.  Financial statements for shareholders.

(a)        A corporation shall make available to its shareholders annual financial statements, which may be consolidated or combined statements of the corporation and one or more of its subsidiaries, as appropriate, that include a balance sheet as of the end of the fiscal year, an income statement for that year, and a statement of cash flows for the year unless that information appears elsewhere in the financial statements.  If financial statements are prepared for the corporation on the basis of generally accepted accounting principles, the annual financial statements must also be prepared on that basis.

(b)        If the annual financial statements are reported upon by a public accountant, his report must accompany them.  If not, the statements must be accompanied by a statement of the president or the person responsible for the corporation's accounting records:

(1)        Stating his reasonable belief whether the statements were prepared on the basis of generally accepted accounting principles and, if not, describing the basis of preparation; and

(2)        Describing any respects in which the statements were not prepared on a basis of accounting consistent with the statements prepared for the preceding year.

(c)        A corporation shall mail the annual financial statements, or a written notice of their availability, to each shareholder within 120 days after the close of each fiscal year; provided that the failure of the corporation to comply with this requirement shall not constitute the basis for any claim of damages by any shareholder unless such failure was in bad faith.  Thereafter, on written request from a shareholder who was not mailed the statements, the corporation shall mail him the latest financial statements. (1901, c. 2, ss. 38, 45, 49; Rev., ss. 1179‑1181; C.S., ss. 1170, 1172; G.S., ss. 55‑107, 55‑109; 1955, c. 1371, s. 1; 1965, c. 609; 1973, c. 469, s. 11; 1989, c. 265, s. 1.)



§ 55-16-21: Repealed by Session Laws 2005-268, s. 37, effective October 1, 2005.

§ 55‑16‑21: Repealed by Session Laws 2005‑268, s. 37, effective October 1, 2005.



§ 55-16-22. Annual report.

§ 55‑16‑22.  Annual report.

(a)        Except as provided in subsections (a1) and (a2) of this section, each domestic corporation and each foreign corporation authorized to transact business in this State shall deliver an annual report to the Secretary of Revenue in paper form or, in the alternative, directly to the Secretary of State in electronic form as prescribed by the Secretary of State under this section.

(a1)      Each insurance company subject to the provisions of Chapter 58 of the General Statutes shall deliver an annual report to the Secretary of State.

(a2)      A domestic corporation governed by Chapter 55B of the General Statutes is exempt from this section.

(a3)      The annual report required by this section shall be in a form jointly prescribed by the Secretary of Revenue and the Secretary of State. The Secretary of Revenue shall provide the form needed to file an annual report. The Secretary of State shall prescribe the form needed to file an annual report electronically and shall provide this form by electronic means. The annual report shall set forth all of the following:

(1)        The name of the corporation and the state or country under whose law it is incorporated.

(2)        The street address, and the mailing address if different from the street address, of the registered office, the county in which its registered office is located, and the name of its registered agent at that office in this State, and a statement of any change of such registered office or registered agent, or both.

(3)        The address and telephone number of its principal office.

(4)        The names, titles, and business addresses of its principal officers.

(4a)      Repealed by Session Laws 1997‑475, s. 6.1, effective January 1, 1998.

(5)        A brief description of the nature of its business.

If the information contained in the most recently filed annual report has not changed, a certification to that effect may be made instead of setting forth the information required by subdivisions (2) through (5) of this subsection.

(b)        Information in the annual report must be current as of the date the annual report is executed on behalf of the corporation.

(c)        An annual report eligible to be delivered to the Secretary of Revenue is due by the due date for filing the corporation's income and franchise tax returns. An extension of time to file a return is an extension of time to file an annual report. At the option of the filer, an annual report may be filed directly with the Secretary of State in electronic form. An annual report required to be delivered to the Secretary of State is due by the fifteenth day of the third month following the close of the corporation's fiscal year.

(d)        If an annual report does not contain the information required by this section, the Secretary of State shall promptly notify the reporting domestic or foreign corporation in writing and return the report to it for correction. If the report is corrected to contain the information required by this section and delivered to the Secretary of State within 30 days after the effective date of notice, it is deemed to be timely filed.

(e)        Amendments to any previously filed annual report may be filed with the Secretary of State at any time for the purpose of correcting, updating, or augmenting the information contained in the annual report.

(f)         Expired.

(g)        When a statement of change of registered office or registered agent is filed in the annual report, the change shall become effective when the statement is received by the Secretary of State.

(h)        If the Secretary of State does not receive an annual report within 120 days of the date the return is due, the Secretary of State may presume that the annual report is delinquent. This presumption may be rebutted by receipt of the annual report from the Secretary of Revenue or by evidence of delivery presented by the filing corporation. (1989, c. 265, s. 1; 1989 (Reg. Sess., 1990), c. 1066, s. 32(a); 1993, c. 218, s. 2; 1997‑475, s. 6.1; 2003‑233, s. 3.)



§ 55-16-22.1. Repealed by Session Laws 1998-228, S.17.

§ 55‑16‑22.1.  Repealed by Session Laws 1998-228, S.17.



§ 55-17-01. Applicability of act.

Article 17.

Transition and Curative Provisions.

§ 55‑17‑01.  Applicability of act.

(a)        The provisions of this Chapter shall apply to every corporation for profit, and, so far as appropriate, to every corporation not for profit having a capital stock, now existing or hereafter formed, and to the outstanding and future securities thereof, except to the extent the corporation is expressly excepted by this Chapter from its operation or except to the extent that there is other specific statutory provision particularly applicable to the corporation or inconsistent with some provisions of this Chapter, in which case that other provision prevails.

(b)        Notwithstanding the provisions of subsection (a) of this section, no corporation not for profit having a capital stock and formed for religious, charitable, nonprofit, social, or literary purposes shall hereafter be formed under this Chapter. (1955, c. 1371, s. 1; 1957, c. 550, s. 1; 1973, c. 469, s. 1; 1989, c. 265, s. 1.)



§ 55-17-02. Application to qualified foreign corporations.

§ 55‑17‑02.  Application to qualified foreign corporations.

A foreign corporation authorized to transact business in this State on July 1, 1990 is subject to this Chapter but is not required to obtain a new certificate of authority to transact business under this Chapter. (1955, c. 1371, s. 1; 1957, c. 979, ss. 18, 19; 1989, c. 265, s. 1.)



§ 55-17-03. Saving provisions.

§ 55‑17‑03.  Saving provisions.

(a)        The existence of corporations formed before July 1, 1990, shall not be impaired by the enactment of this Chapter nor by any change made by this Chapter in the requirements for the formation of corporations nor by any amendment or repeal by this Chapter of the laws under which they were formed or created, and, except as otherwise expressly provided in this Chapter, the repeal of a prior act by this Chapter shall not affect any liability or penalty incurred, under the provisions of such act, prior to the repeal thereof.

(b)        Any proceeding or corporate action commenced before July 1, 1990, may be completed in accordance with the law then in effect.

(c)        A corporation dissolved by operation of law before July 1, 1990, may wind up and liquidate its business and affairs pursuant to the provisions of Article 14 of this Chapter. (1955, c. 1371, s. 1; 1957, c. 550, s. 1; 1973, c. 469, s. 1; 1989, c. 265, s. 1; 1993, c. 218, s. 1.)



§ 55-17-04. Severability.

§ 55‑17‑04.  Severability.

If any provision of this Chapter or its application to any person or circumstance is held invalid by a court of competent jurisdiction, the invalidity does not affect other provisions or applications of the Chapter that can be given effect without the invalid provision or application, and to this end the provisions of the Chapter are severable. (1989, c. 265, s. 1.)



§ 55-17-05. Curative statute.

§ 55‑17‑05.  Curative statute.

All deeds, conveyances and other instruments executed prior to the effective date of this Chapter and validated by the curative provisions of former G.S. 55‑36.1 and former Article 12 of Chapter 55 as they were immediately prior to such effective date shall be valid and effective to the same extent as if those provisions had not been amended or repealed.  The provisions of former G.S. 55‑36 shall continue to apply to all instruments executed before July 1, 1990, to which that section applied. (1905, c. 316; Rev., s. 1248; 1939, c. 23; 1941, c. 294; 1943, c. 219, s. 1 1/2; 1947, c. 504, ss. 1, 2; 1949, c. 436; c. 825; 1951, c. 395; C.S., s. 1134; G.S., ss. 55‑35, 55‑41, 55‑41.1, 55‑41.2, 55‑42, 55‑164.1, 55‑164.2; 1955, c. 1371, s. 2; 1957, c. 500, s. 2; 1969, c. 953, s. 1; 1971, c. 60; 1977, c. 40, s. 1; 1979, c. 364; 1989, c. 265, s. 1; 1991, c. 647, s. 1.)






Chapter 55A - North Carolina Nonprofit Corporation Act.

§ 55A-1-01. Short title.

Chapter 55A

North Carolina Nonprofit Corporation Act.

ARTICLE 1.

General Provisions.

Part 1.  Short Title and Reservation of Power.

§ 55A‑1‑01.  Short title.

This Chapter shall be known and may be cited as the "North Carolina Nonprofit Corporation Act". (1993, c. 398, s. 1.)



§ 55A-1-02. Reservation of power to amend or repeal.

§ 55A‑1‑02.  Reservation of power to amend or repeal.

The General Assembly has power to amend or repeal all or part of this Chapter at any time and all domestic and foreign corporations subject to this Chapter are governed by the amendment or repeal. (1993, c. 398, s. 1.)



§§ 55A-1-03 through 55A-1-19. Reserved for future codification purposes.

§§ 55A‑1‑03 through 55A‑1‑19.  Reserved for future codification purposes.



§ 55A-1-20. Filing requirements.

Part 2. Filing Documents.

§ 55A‑1‑20.  Filing requirements.

(a)        A document required or permitted by this Chapter to be filed by the Secretary of State must be filed under Chapter 55D of the General Statutes.

(b)        A document submitted on behalf of a domestic or foreign corporation must be executed:

(1)        By the presiding officer of its board of directors, by its president, or by another of its officers;

(2)        If directors have not been selected or the corporation has not been formed, by an incorporator; or

(3)        If the corporation is in the hands of a receiver, trustee, or other court‑appointed fiduciary, by that fiduciary. (1955, c. 1230; 1967, c. 13, s. 2; c. 823, s. 21; 1985 (Reg. Sess., 1986), c. 801, s. 2; 1993, c. 398, s. 1; 1999‑369, s. 2.1; 2001‑358, s. 7(a); 2001‑387, ss. 32, 155, 173, 175(a); 2001‑413, s. 6.)



§ 55A-1-21. Forms.

§ 55A‑1‑21.  Forms.

(a)        The Secretary of State may promulgate and furnish on request forms for:

(1)        An application for a certificate of existence;

(2)        A foreign corporation's application for a certificate of authority to conduct affairs in this State;

(3)        A foreign corporation's application for a certificate of withdrawal;

(4)        Designation of Principal Office Address; and

(5)        Corporation's Statement of Change of Principal Office.

If the Secretary of State so requires, use of these forms is mandatory.

(b)        The Secretary of State may promulgate and furnish on request forms for other documents required or permitted to be filed by this Chapter but their use is not mandatory. (1955, c. 1230; 1993, c. 398, s. 1; 1995, c. 539, s. 9.)



§ 55A-1-22. Filing, service, and copying fees.

§ 55A‑1‑22.  Filing, service, and copying fees.

(a)        The Secretary of State shall collect the following fees when the documents described in this subsection are delivered to the Secretary for filing:

Document                                                                               Fee

(1)       Articles of incorporation                                                                                 $60.00

(2)       Application for reserved name                                                                        $10.00

(3)       Notice of transfer of reserved name                                                                $10.00

(4)       Application for registered name                                                                      $10.00

(5)       Application for renewal of registered name                                                     $10.00

(6)       Corporation's statement of change of registered agent or registered office or both $      5.00

(7)       Agent's statement of change of registered office for each affected corporation $   5.00

(8)       Agent's statement of resignation                                                                       No fee

(9)       Designation of registered agent or registered office or both                             $   5.00

(10)     Amendment of articles of incorporation                                                           $25.00

(11)     Restated articles of incorporation without amendment of articles                      $10.00

(12)     Restated articles of incorporation with amendment of articles                           $25.00

(13)     Articles of merger                                                                                          $25.00

(14)     Articles of dissolution                                                                                     $15.00

(15)     Articles of revocation of dissolution                                                                $10.00

(16)     Certificate of administrative dissolution                                                             No fee

(17)     Application for reinstatement following administrative dissolution                   $100.00

(18)     Certificate of reinstatement                                                                              No fee

(19)     Certificate of judicial dissolution                                                                       No fee

(20)     Application for certificate of authority                                                           $125.00

(21)     Application for amended certificate of authority                                               $25.00

(22)     Application for certificate of withdrawal                                                          $10.00

(23)     Certificate of revocation of authority to conduct affairs                                     No fee

(24)     Corporation's Statement of Change of Principal Office                                   $   5.00

(24a)    Designation of Principal Office Address                                                         $   5.00

(25)     Articles of correction                                                                                      $10.00

(26)     Application for certificate of existence or authorization (paper)                        $15.00

(26a)    Application for certificate of existence or authorization (electronic)                  $10.00

(27)     Any other document required or permitted to be filed by this Chapter              $10.00

(28)     Repealed by Session Laws 2001‑358, s. 7(c), effective January 1, 2002.

(b)        The Secretary of State shall collect a fee of ten dollars ($10.00) each time process is served on the Secretary under this Chapter. The party to a proceeding causing service of process is entitled to recover this fee as costs if the party prevails in the proceeding.

(c)        The Secretary of State shall collect the following fees for copying, comparing, and certifying a copy of any filed document relating to a domestic or foreign corporation:

(1)        One dollar ($1.00) a page for copying or comparing a copy to the original.

(2)        Fifteen dollars ($15.00) for a paper certificate.

(3)        Ten dollars ($10.00) for an electronic certificate.

(1957, c. 1179; 1967, c. 823, s. 24; 1969, c. 875, s. 10; 1975, 2nd Sess., c. 981, s. 2; 1983, c. 713, ss. 39‑42; 1991, c. 574, s. 2; 1993, c. 398, s. 1; 1995, c. 539, s. 10; 1997‑456, s. 55.3; 1997‑475, s. 5.2; 1997‑485, s. 11; 2001‑358, s. 7(c); 2001‑387, ss. 173, 175(a); 2001‑413, s. 6; 2002‑126, ss. 29A.27, 29A.28.)



§§ 55A-1-22.1 through 55A-1-27: Repealed by Session Laws 2001-358, s. 7(b), effective January 1, 2002.

§§ 55A‑1‑22.1 through 55A‑1‑27: Repealed by Session Laws 2001‑358, s. 7(b), effective January 1, 2002.



§ 55A-1-28. Certificate of existence.

§ 55A‑1‑28.  Certificate of existence.

(a)        Anyone may apply to the Secretary of State to furnish a certificate of existence for a domestic corporation or a certificate of authorization for a foreign corporation.

(b)        A certificate of existence or authorization sets forth:

(1)        The domestic corporation's corporate name or the foreign corporation's name used in this State;

(2)        That the domestic corporation is duly incorporated under the law of this State, the date of its incorporation, and the period of its duration if less than perpetual; or that the foreign corporation is authorized to conduct affairs in this State;

(3)        That the articles of incorporation of a domestic corporation or the certificate of authority of a foreign corporation has not been suspended for failure to comply with the Revenue Act of this State and that the corporation has not been administratively dissolved for failure to comply with the provisions of this Chapter;

(4)        Repealed by Session Laws c. 539, s. 14.

(5)        That articles of dissolution have not been filed; and

(6)        Other facts of record in the office of the Secretary of State that may be requested by the applicant.

(c)        Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the Secretary of State may be relied upon as conclusive evidence that the domestic or foreign corporation is in existence or is authorized to conduct affairs in this State. (1955, c. 1230; 1993, c. 398, s. 1; 1995, c. 539, s. 14.)



§ 55A-1-29: Repealed by Session Laws 2001-358, s. 7(b).

§ 55A‑1‑29: Repealed by Session Laws 2001‑358, s. 7(b).



§ 55A-1-30. Powers.

Part 3.  Secretary of State.

§ 55A‑1‑30.  Powers.

The Secretary of State has the power reasonably necessary to perform the duties required of the Secretary of State by this Chapter. (1955, c. 1230; 1993, c. 398, s. 1.)



§ 55A-1-31. Interrogatories by Secretary of State.

§ 55A‑1‑31.  Interrogatories by Secretary of State.

The Secretary of State may propound to any domestic or foreign corporation which the Secretary of State has reason to believe is subject to the provisions of this Chapter, and to any officer or director thereof, any written interrogatories as may be reasonably necessary and proper to enable the Secretary of State to ascertain whether the corporation is subject to the provisions of this Chapter or has complied with all the provisions of this Chapter applicable to it.  The interrogatories shall be answered within 30 days after the mailing thereof, or within such additional time as shall be fixed by the Secretary of State, and the answers thereto shall be full and complete and shall be made in writing and under oath.  If the interrogatories are directed to an individual, they shall be answered by the individual, and if directed to a corporation, they shall be answered by the presiding officer of the board of directors, the president, or by another officer of the corporation.  The Secretary of State shall certify to the Attorney General, for such action as the Attorney General may deem appropriate, all interrogatories and answers thereto which disclose a violation of any of the provisions of this Chapter, requiring or permitting action by the Attorney General. (1955, c. 1230; 1993, c. 398, s. 1.)



§ 55A-1-32. Penalties imposed upon corporations, officers, and directors for failure to answer interrogatories.

§ 55A‑1‑32.  Penalties imposed upon corporations, officers, and directors for failure to answer interrogatories.

(a)        The knowing failure or refusal of a domestic or foreign corporation to answer truthfully and fully, within the time prescribed in this Chapter, interrogatories propounded by the Secretary of State in accordance with the provisions of this Chapter shall constitute grounds for administrative dissolution under G.S. 55A‑14‑20 or for revocation under G.S. 55A‑15‑30, as the case may be.

(b)        Each officer and director of a domestic or foreign corporation who knowingly fails or refuses, within the time prescribed by this Chapter, to answer truthfully and fully interrogatories propounded to him by the Secretary of State in accordance with the provisions of this Chapter shall be guilty of a Class 1 misdemeanor. (1955, c. 1230; 1993, c. 398, s. 1; 1994, Ex. Sess., c. 14, s. 37.)



§ 55A-1-33. Information disclosed by interrogatories.

§ 55A‑1‑33.  Information disclosed by interrogatories.

Interrogatories propounded by the Secretary of State and the answers thereto shall not be open to public inspection nor shall the Secretary of State disclose any facts or information obtained therefrom except when the Secretary of State's official duty requires disclosure to be made public or when the interrogatories or the answers thereto are required for evidence in any criminal proceeding or in any other action or proceeding by this State. (1993, c. 398, s. 1.)



§§ 55A-1-34 through 55A-1-39. Reserved for future codification purposes.

§§ 55A‑1‑34 through 55A‑1‑39.  Reserved for future codification purposes.



§ 55A-1-40. Chapter definitions.

Part 4. Definitions.

§ 55A‑1‑40.  Chapter definitions.

In this Chapter unless otherwise specifically provided:

(1)        "Articles of incorporation" include amended and restated articles of incorporation and articles of merger.

(2)        "Board" or "board of directors" means the group of natural persons vested by the corporation with the management of its affairs whether or not the group is designated as directors in the articles of incorporation or bylaws.

(2a)      "Business corporation" or "domestic business corporation" means a corporation as defined in G.S. 55‑1‑40.

(3)        "Bylaws" means the rules (other than the articles) adopted pursuant to this Chapter for the regulation or management of the affairs of the corporation irrespective of the name or names by which the rules are designated.

(4)        "Charitable or religious corporation" means any corporation that is exempt under section 501(c)(3) of the Internal Revenue Code of 1986 or any successor section, or that is organized exclusively for one or more of the purposes specified in section 501(c)(3) of the Internal Revenue Code of 1986 or any successor section and that upon dissolution shall distribute its assets to a charitable or religious corporation, the United States, a state or an entity that is exempt under section 501(c)(3) of the Internal Revenue Code of 1986 or any successor section.

(4a)      "Conspicuous" means so written that a reasonable person against whom the writing is to operate should have noticed it. For example, printing in italics or boldface or contrasting color, or typing in capitals or underlined, is conspicuous.

(5)        "Corporation" or "domestic corporation" means a nonprofit corporation subject to the provisions of this Chapter, except a foreign corporation.

(6)        "Delegates" means those persons elected or appointed to vote in a representative assembly for the election of a director or directors or on other matters.

(7)        "Deliver" includes mail.

(8)        "Distribution" means a direct or indirect transfer of money or other property or incurrence of indebtedness by a corporation to or for the benefit of its members, directors, or officers, or to or for the benefit of transferees in liquidation under Article 14 of this Chapter (other than creditors).

(8a)      "Domestic limited liability company" has the same meaning as in G.S. 57C‑1‑03.

(8b)      "Domestic limited partnership" has the same meaning as in G.S. 59‑102.

(9)        "Effective date of notice" is defined in G.S. 55A‑1‑41.

(9a)      "Electronic" has the same meaning as in G.S. 66‑312.

(9b)      "Electronic record" has the same meaning as in G.S. 66‑312.

(9c)      "Electronic signature" has the same meaning as in G.S. 66‑312.

(10)      "Entity" includes:

a.         Any domestic or foreign:

1.         Corporation; business corporation; professional corporation;

2.         Limited liability company;

3.         Profit and nonprofit unincorporated association, chapter or other organizational unit; and

4.         Business trust, estate, partnership, trust;

b.         Two or more persons having a joint or common economic interest; and

c.         The United States, and any state and foreign government.

(10a)    "Foreign business corporation" means a foreign corporation as defined in G.S. 55‑1‑40.

(11)      "Foreign corporation" means a corporation (with or without capital stock) organized under a law other than the law of this State for purposes for which a corporation might be organized under this Chapter.

(11a)    "Foreign limited liability company" has the same meaning as in G.S. 57C‑1‑03.

(11b)    "Foreign limited partnership" has the same meaning as in G.S. 59‑102.

(12)      "Governmental subdivision" includes authority, county, district, and municipality.

(13)      "Includes" denotes a partial definition.

(14)      "Individual" denotes a natural person legally competent to act and also includes the estate of an incompetent or deceased individual.

(15)      "Means" denotes an exhaustive definition.

(16)      "Member" means a person who is, by the articles of incorporation or bylaws of the corporation, either (i) specifically designated as a member or (ii) included in a category of persons specifically designated as members. A person is not a member solely by reason of having voting rights or other rights associated with membership.

(17)      "Nonprofit corporation" means a corporation intended to have no income or intended to have income none of which is distributable to its members, directors, or officers, except as permitted by Article 13 of this Chapter, and includes all associations without capital stock formed under Subchapter V of Chapter 54 of the General Statutes or under any act or acts replaced thereby.

(18)      "Notice" includes demand and is defined in G.S. 55A‑1‑41.

(19)      "Person" includes individual and entity.

(20)      "Principal office" means the office (in or out of this State) where the principal offices of a domestic or foreign corporation are located, as most recently designated by the domestic or foreign corporation in its articles of incorporation, a Designation of Principal Office Address form, a Corporation's Statement of Change of Principal Office Address form, or in the case of a foreign corporation, its application for a certificate of authority.

(21)      "Proceeding" includes civil suit and criminal, administrative, and investigatory action.

(22)      "Record date" means the date established under Article 7 of this Chapter on which a corporation determines the identity of its members for the purposes of this Chapter.

(23)      "Secretary" means the corporate officer to whom the board of directors has delegated responsibility under G.S. 55A‑8‑40(c) for custody of the minutes of the meetings of the board of directors and of the members and for authenticating records of the corporation.

(24)      "State," when referring to a part of the United States, includes a state and commonwealth (and their agencies and governmental subdivisions) and a territory, and insular possession (and their agencies and governmental subdivisions) of the United States.

(24a)    "Unincorporated entity" means a domestic or foreign limited liability company, a domestic or foreign limited partnership, a registered limited liability partnership or foreign limited liability partnership as defined in G.S. 59‑32, or any other partnership as defined in G.S. 59‑36, whether or not formed under the laws of this State.

(25)      "United States" includes district, authority, bureau, commission, department, and any other agency of the United States.

(26)      "Vote" includes authorization by written ballot and written consent, including electronic ballot and electronic consent.  (1955, c. 1230; 1959, c. 1161, s. 4; 1985 (Reg. Sess., 1986), c. 801, s. 1; 1993, c. 398, s. 1; 1995, c. 539, s. 15; 1999‑369, s. 2.2; 2001‑358, s. 5(b); 2001‑387, ss. 33, 34, 35, 173, 175(a); 2001‑413, s. 6; 2001‑487, s. 62(e); 2008‑37, s. 1.)



§ 55A-1-41. Notice.

§ 55A‑1‑41.  Notice.

(a)        Notice under this Chapter shall be in writing unless oral notice is authorized in the corporation's articles of incorporation or bylaws and written notice is not specifically required by this Chapter.

(b)        Notice may be communicated in person; by electronic means; or by mail or private carrier. If these forms of personal notice are impracticable as to one or more persons, notice may be communicated to such persons by publishing notice in a newspaper, or by radio, television, or other form of public broadcast communication, in the county where the corporation has its principal place of business in the State, or if it has no principal place of business in the State, the county where it has its registered office.

(c)        Written notice by a domestic or foreign corporation to its member is effective when deposited in the United States mail with postage thereon prepaid and correctly addressed to the member's address shown in the corporation's current record of members. To the extent the corporation pursuant to G.S. 55A‑1‑70 and the member have agreed, notice by a domestic corporation to its member in the form of an electronic record sent by electronic means is effective when it is sent as provided in G.S. 66‑325. A member may terminate any such agreement at any time on a prospective basis effective upon written notice of termination to the corporation or upon such later date as may be specified in the notice.

(d)        Written notice to a domestic or foreign corporation (authorized to conduct affairs in this State) may be addressed to its registered agent at its registered office or to the corporation or its secretary at its principal office shown in its articles of incorporation, the Designation of Principal Office Address form, or any Corporation's Statement of Change of Principal Office Address form filed with the Secretary of State.

(e)        Except as provided in subsection (c) of this section, written notice is effective at the earliest of the following:

(1)        When received;

(2)        Five days after its deposit in the United States mail, as evidenced by the postmark or otherwise, if mailed with at least first‑class postage thereon prepaid and correctly addressed;

(3)        On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested, and the receipt is signed by or on behalf of the addressee;

(4)        If mailed with less than first‑class postage, 30 days after its deposit in the United States mail, as evidenced by the postmark or otherwise, if mailed with postage thereon prepaid and correctly addressed;

(5)        When delivered to the member's address shown in the corporation's current list of members.

In the case of notice in the form of an electronic record sent by electronic means, the time of receipt shall be determined as provided in G.S. 66‑325.

(f)         Written notice is correctly addressed to a member of a domestic or foreign corporation if addressed to the member's address shown in the corporation's current list of members. In the case of members who are residents of the same household and who have the same address, the corporation's bylaws may provide that a single notice may be given to such members jointly.

(g)        Oral notice is effective when actually communicated to the person entitled to oral notice.

(h)        If this Chapter prescribes notice requirements for particular circumstances, those requirements govern. If articles of incorporation or bylaws prescribe notice requirements not inconsistent with this section or other provisions of this Chapter, those requirements govern.

(i)         Written notice need not be provided in a separate document and may be included as part of a newsletter, magazine, or other publication regularly sent to members if conspicuously identified as a notice.  (1993, c. 398, s. 1; 1995, c. 539, s. 16; 2008‑37, s. 2.)



§§ 55A-1-42 through 55A-1-49. Reserved for future codification purposes.

§§ 55A‑1‑42 through 55A‑1‑49.  Reserved for future codification purposes.



§ 55A-1-50. Private Foundations.

Part 5.  Private Foundations.

§ 55A‑1‑50.  Private Foundations.

Except where otherwise determined by a court of competent jurisdiction, a corporation that is a private foundation as defined in section 509(a) of the Internal Revenue Code of 1986:

(1)        Shall distribute such amounts for each taxable year at such time and in such manner as not to subject the corporation to tax under section 4942 of the Code.

(2)        Shall not engage in any act of self‑dealing as defined in section 4941(d) of the Code.

(3)        Shall not retain any excess business holdings as defined in section 4943(c) of the Code.

(4)        Shall not make any investments in such manner as to subject the corporation to tax under section 4944 of the Code.

(5)        Shall not make any taxable expenditures as defined in section 4945(d) of the Code.

All references in this section to sections of the Code shall be to sections of the Internal Revenue Code of 1986 as amended from time to time, or to corresponding provisions of subsequent internal revenue laws of the United States. (1955, c. 1230; 1957, c. 783, s. 7; 1969, c. 875, s. 4; 1971, c. 1136, s. 1; 1977, c. 236, s. 1, c. 663; 1979, c. 1027; 1985, c. 505; 1985 (Reg. Sess., 1986), c. 801, ss. 8‑14; 1993, c. 398, s. 1.)



§§ 55A-1-51 through 55A-1-59. Reserved for future codification purposes.

§§ 55A‑1‑51 through 55A‑1‑59.  Reserved for future codification purposes.



§ 55A-1-60. Judicial relief.

Part 6.  Judicial Relief.

§ 55A‑1‑60.  Judicial relief.

(a)        If for any reason it is impracticable for any corporation to call or conduct a meeting of its members, delegates, or directors, or otherwise obtain their consent, in the manner prescribed by its articles of incorporation, bylaws, or this Chapter, then upon petition of a director, officer, delegate, member, or the Attorney General, the superior court may order that such a meeting be held or that a written ballot or other method be used for obtaining the vote of members, delegates, or directors, in such a manner as the court finds fair and equitable under the circumstances.

(b)        The court shall, in an order issued pursuant to this section, provide for a method of notice reasonably designed to give actual notice to all such persons who would be entitled to notice of a meeting held pursuant to the articles of incorporation, bylaws, and this Chapter, and notice given in this manner shall be effective whether or not it results in actual notice to all such persons or conforms to the notice requirements that would otherwise apply.  Notice shall be given in this manner to all persons determined by the court to be members or directors.

(c)        The order issued pursuant to this section may, to the extent the court finds it reasonably required under the circumstances, dispense with any requirement relating to the holding of or voting at meetings or obtaining votes, including any requirement as to quorums or as to the number or percentage of votes needed for approval, that would otherwise be imposed by the articles of incorporation, bylaws, or this Chapter.

(d)        Whenever practical any order issued pursuant to this section shall limit the subject matter of meetings or other forms of consent authorized to items, including amendments to the articles of incorporation or bylaws, the resolution of which will or may enable the corporation to continue managing its affairs without further resort to this section; provided, however, that an order under this section may also authorize the obtaining of whatever votes and approvals are necessary for the dissolution, merger, or sale of assets.

(e)        Any meeting or other method of obtaining the vote of members, delegates, or directors conducted pursuant to an order issued under this section, and that complies with all the provisions of the order, is for all purposes a valid meeting or vote, as the case may be, and shall have the same force and effect as if it complied with every requirement imposed by the articles of incorporation, bylaws, and this Chapter. (1993, c. 398, s. 1.)



§ 55A-1-70. Electronic transactions.

Part 7. Miscellaneous.

§ 55A‑1‑70.  Electronic transactions.

For purposes of applying Article 40 of Chapter 66 of the General Statutes to transactions under this Chapter, a corporation may agree to conduct a transaction by electronic means through provision in its articles of incorporation or bylaws or by action of its board of directors.  (2008‑37, s. 3.)



§ 55A-2-01. Incorporators.

Article 2.

Organization.

§ 55A‑2‑01.  Incorporators.

One or more persons may act as the incorporator or incorporators of a corporation by delivering articles of incorporation to the Secretary of State for filing. (1955, c. 1230; 1969, c. 875, s. 1; 1971, c. 1231, s. 1; 1993, c. 398, s. 1.)



§ 55A-2-02. Articles of incorporation.

§ 55A‑2‑02.  Articles of incorporation.

(a)        The articles of incorporation shall set forth:

(1)        A corporate name for the corporation that satisfies the requirements of G.S. 55D‑20 and G.S. 55D‑21;

(2)        If the corporation is a charitable or religious corporation, a statement to that effect if it was incorporated on or after the effective date of this Chapter;

(3)        The street address, and the mailing address if different from the street address, of the corporation's initial registered office, the county in which the initial registered office is located, and the name of the corporation's initial registered agent at that address;

(4)        The name and address of each incorporator;

(5)        Whether or not the corporation will have members;

(6)        Provisions not inconsistent with law regarding the distribution of assets on dissolution; and

(7)        The street address, and the mailing address, if different from the street address, of the principal office, and the county in which the principal office is located.

(b)        The articles of incorporation may set forth any provision that under this Chapter is required or permitted to be set forth in the bylaws, and may also set forth:

(1)        The purpose or purposes for which the corporation is organized, which may be, either alone or in combination with other purposes, the transaction of any lawful activity;

(2)        The names and addresses of the individuals who are to serve as the initial directors;

(3)        Provisions not inconsistent with law regarding:

a.         Managing and regulating the affairs of the corporation;

b.         Defining, limiting, and regulating the powers of the corporation, its board of directors, and members (or any class of members); and

c.         The characteristics, qualifications, rights, limitations, and obligations attaching to each or any class of members;

(4)        A provision limiting or eliminating the personal liability of any director for monetary damages arising out of an action whether by or in the right of the corporation or otherwise for breach of any duty as a director. No such provision shall be effective with respect to (i) acts or omissions that the director at the time of the breach knew or believed were clearly in conflict with the best interests of the corporation, (ii) any liability under G.S. 55A‑8‑32 or G.S. 55A‑8‑33, (iii) any transaction from which the director derived an improper personal financial benefit, or (iv) acts or omissions occurring prior to the date the provision became effective. As used herein, the term "improper personal financial benefit" does not include a director's reasonable compensation or other reasonable incidental benefit for or on account of his service as a director, trustee, officer, employee, independent contractor, attorney, or consultant of the corporation. A provision permitted by this Chapter in the articles of incorporation, bylaws, or a contract or resolution indemnifying or agreeing to indemnify a director against personal liability shall be fully effective whether or not there is a provision in the articles of incorporation limiting or eliminating personal liability.

(c)        The articles of incorporation need not set forth any of the corporate powers enumerated in this Chapter. (1955, c. 1230; 1957, c. 979, s. 11; 1959, c. 1161, s. 5; 1985 (Reg. Sess., 1986), c. 801, ss. 3, 4; 1993, c. 398, s. 1; 1995, c. 539, s. 17; 2001‑358, s. 20; 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§ 55A-2-03. Incorporation.

§ 55A‑2‑03.  Incorporation.

(a)        Unless a delayed effective date is specified, the corporate existence begins when the articles of incorporation are filed.

(b)        The Secretary of State's filing of the articles of incorporation is conclusive proof that the incorporators satisfied all conditions precedent to incorporation except in a proceeding by the State to cancel or revoke the incorporation or involuntarily dissolve the corporation. (1955, c. 1230; 1967, c. 13, s. 4; 1993, c. 398, s. 1.)



§ 55A-2-04. Reserved for future codification purposes.

§ 55A‑2‑04.  Reserved for future codification purposes.



§ 55A-2-05. Organization of corporation.

§ 55A‑2‑05.  Organization of corporation.

(a)        After incorporation:

(1)        If initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting at the call of a majority of the directors to complete the organization of the corporation by appointing officers, adopting bylaws, and conducting any other business brought before the meeting.

(2)        If initial directors are not named in the articles of incorporation, the incorporator or incorporators shall hold an organizational meeting at the call of a majority of the incorporators (i) to elect directors and complete the organization of the corporation, or (ii) to elect a board of directors who shall complete the organization of the corporation.

(b)        Action required or permitted by this Chapter to be taken by incorporators at an organizational meeting may be taken without a meeting if the action taken is evidenced by one or more written consents describing the action taken and signed by each incorporator.  If the incorporators act at a meeting, the notice and procedural provisions of G.S. 55A‑8‑22, 55A‑8‑23, and 55A‑8‑24 shall apply.

(c)        An organizational meeting may be held in or out of this State. (1955, c. 1230; 1969, c. 875, s. 2; 1985 (Reg. Sess., 1986), c. 801, s. 6; 1993, c. 398, s. 1.)



§ 55A-2-06. Bylaws.

§ 55A‑2‑06.  Bylaws.

(a)        The incorporators or board of directors of a corporation shall adopt initial bylaws for the corporation.

(b)        The bylaws may contain any provision for regulating and managing the affairs of the corporation that is not inconsistent with law or the articles of incorporation. (1955, c. 1230; 1993, c. 398, s. 1.)



§ 55A-2-07. Emergency bylaws.

§ 55A‑2‑07.  Emergency bylaws.

(a)        Unless the articles of incorporation provide otherwise, the board of directors of a corporation may adopt, amend, or repeal bylaws to be effective only in an emergency defined in subsection (d) of this section.  The emergency bylaws, which are subject to amendment or repeal by the members, may make all provisions necessary for managing the corporation during the emergency, including:

(1)        Procedures for calling a meeting of the board of directors;

(2)        Quorum requirements for the meeting; and

(3)        Designation of additional or substitute directors.

(b)        All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency.  The emergency bylaws are not effective after the emergency ends.

(c)        Corporate action taken in good faith in accordance with the emergency bylaws binds the corporation, and the fact that the action was taken pursuant to emergency bylaws shall not be used to impose liability on a corporate director, officer, employee, or agent.

(d)        An emergency exists for purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some catastrophic event. (1993, c. 398, s. 1.)



§ 55A-3-01. Purposes.

Article 3.

Purposes and Powers.

§ 55A‑3‑01.  Purposes.

(a)        Every corporation incorporated under this Chapter has the purpose of engaging in any lawful activity unless a more limited purpose is set forth in its articles of incorporation.

(b)        A corporation engaging in an activity that is subject to regulation under another statute of this State may incorporate under this Chapter only if permitted by, and subject to all limitations of, the other statute. (1955, c. 1230; 1993, c. 398, s. 1.)



§ 55A-3-02. General powers.

§ 55A‑3‑02.  General powers.

(a)        Unless its articles of incorporation or this Chapter provides otherwise, every corporation has perpetual duration and succession in its corporate name and has the same powers as an individual to do all things necessary or convenient to carry out its affairs, including without limitation, power:

(1)        To sue and be sued, complain and defend in its corporate name;

(2)        To have a corporate seal, which may be altered at will, and to use it, or a facsimile of it, by impressing or affixing it or in any other manner reproducing it;

(3)        To make and amend bylaws not inconsistent with its articles of incorporation or with the laws of this State, for regulating and managing the affairs of the corporation;

(4)        To purchase, receive, lease, or otherwise acquire, and own, hold, improve, use, and otherwise deal with, real or personal property, or any legal or equitable interest in property, wherever located;

(5)        To sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of its property;

(6)        To purchase, receive, subscribe for, or otherwise acquire; own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of; and deal in and with shares or other interests in, or obligations of, any other entity;

(7)        To make contracts and guarantees, incur liabilities, borrow money, issue its notes, bonds, and other obligations, and secure any of its obligations by mortgage or pledge of any of its property, franchises, or income;

(8)        To lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment, except as limited by G.S. 55A‑8‑32;

(9)        To be a promoter, partner, member, associate or manager of any partnership, joint venture, trust, or other entity;

(10)      To conduct its affairs, locate offices, and exercise the powers granted by this Chapter within or without this State;

(11)      To elect or appoint directors, officers, employees, and agents of the corporation, define their duties, and fix their compensation;

(12)      To pay pensions and establish pension plans, pension trusts, and other benefit and incentive plans for any or all of its current or former directors, officers, employees, and agents;

(13)      To make donations for the public welfare or for charitable, religious, cultural, scientific, or educational purposes, and to make payments or donations not inconsistent with law for other purposes that further the corporate interest;

(14)      To impose dues, assessments, admission and transfer fees upon its members;

(15)      To establish conditions for admission of members, admit members and issue memberships;

(16)      To carry on a business;

(17)      To procure insurance for its benefit on the life or physical or mental ability of any director, officer or employee and, in the case of a charitable or religious corporation, any sponsor, contributor, pledgor, student or former student whose death or disability might cause financial loss to the corporation, and for these purposes the corporation is deemed to have an insurable interest in each such person; and to procure insurance for its benefit on the life or physical or mental ability of any other person in whom it has an insurable interest;

(18)      To engage in any lawful activity that will aid governmental policy;

(19)      To do all things necessary or convenient, not inconsistent with law, to further the activities and affairs of the corporation.

(b)        It shall not be necessary to set forth in the articles of incorporation any of the powers enumerated in this section. (1955, c. 1230; 1957, c. 783, s. 7; 1969, c. 875, s. 4; 1971, c. 1136, s. 1; 1977, c. 236, s. 1, c. 663; 1979, c. 1027; 1985, c. 505; 1985 (Reg. Sess., 1986), c. 801, ss. 8‑14; 1993, c. 398, s. 1.)



§ 55A-3-03. Emergency powers.

§ 55A‑3‑03.  Emergency powers.

(a)        In anticipation of or during an emergency defined in subsection (d) of this section, the board of directors of a corporation may:

(1)        Modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent; and

(2)        Relocate the principal office, designate alternative principal offices or regional offices, or authorize the officers to do so.

(b)        During an emergency defined in subsection (d) of this section, unless emergency bylaws provide otherwise:

(1)        Notice of a meeting of the board of directors need be given only to those directors it is practicable to reach and may be given in any practicable manner, including by publication and radio; and

(2)        One or more officers of the corporation present at a meeting of the board of directors may be deemed to be directors for the meeting, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum.

(c)        Corporate action taken in good faith during an emergency under this section, to further the ordinary affairs of the corporation, binds the corporation and the fact that the action is taken pursuant to this section shall not be used to impose liability on a corporate director, officer, employee, or agent.

(d)        An emergency exists for purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some catastrophic event. (1993, c. 398, s. 1.)



§ 55A-3-04. Ultra vires.

§ 55A‑3‑04.  Ultra vires.

(a)        Except as provided in subsection (b) of this section, the validity of corporate action shall not be challenged on the ground that the corporation lacks or lacked power to act.

(b)        A corporation's power to act may be challenged:

(1)        In a proceeding by a member or a director against the corporation to enjoin the act;

(2)        In a proceeding by the corporation, directly, derivatively, or through a receiver, trustee, or other legal representative, against an incumbent or former director, officer, employee, or agent of the corporation; or

(3)        In a proceeding by the Attorney General under G.S. 55A‑14‑30.

(c)        In a proceeding by a member or a director under subdivision (b)(1) of this section to enjoin an unauthorized corporate act, the court may enjoin or set aside the act, if equitable and if all affected persons are parties to the proceeding, and may award damages for loss (other than anticipated profits) suffered by the corporation or another party because of enjoining the unauthorized act. (1955, c. 1230; 1993, c. 398, s. 1.)



§ 55A-3-05. Exercise of corporate franchises not granted.

§ 55A‑3‑05.  Exercise of corporate franchises not granted.

The Attorney General may upon the Attorney General's own information or upon complaint of a private party bring an action in the name of the State to restrain any person from exercising corporate franchises not granted. (1985 (Reg. Sess., 1986), c. 801, s. 5; 1993, c. 398, s. 1.)



§ 55A-3-06. Special powers; public parks and drives and certain recreational corporations.

§ 55A‑3‑06.  Special powers; public parks and drives and certain recreational corporations.

Any corporation heretofore or hereafter formed for the purpose of creating and maintaining public parks and drives shall have full power and authority to lay out, manage, and control parks and drives within the State, under any rules and regulations as the corporation may prescribe and shall have power to purchase and hold property and take gifts or donations for such purpose.  It may hold property and exercise such powers and trust for any town, city, township, or county, in connection with which the parks and drives shall be maintained.  Any city, town, township, or county, holding such property, may vest and transfer the same to any such corporation for the purpose of controlling and maintaining the same as public parks and drives under any regulations and subject to any conditions as may be determined upon by the city, town, township, or county.  All such lands as the corporation may acquire shall be held in trust as public parks and drives, and shall be held open to the public under any rules, laws, and regulations as the corporation may adopt through its board of directors, and it shall have power and authority to make and adopt all laws and regulations as it may determine upon for the reasonable management of such parks and drives.  The terms "public parks and drives" as used in this section shall be construed so as to include playgrounds, recreational centers, and other recreational activities and facilities which may be provided and established under the sponsorship of any county, city, town, township, or school district in North Carolina and constructed or established with the assistance of the government of the United States or any agency thereof. (1955, c. 1230; 1973, c. 695, s. 9; 1993, c. 398, s. 1.)



§ 55A-3-07. Certain corporations subject to Public Records Act and Open Meetings Law.

§ 55A‑3‑07.  Certain corporations subject to Public Records Act and Open Meetings Law.

Any of the following corporations organized under this Chapter is subject to the Public Records Act (Chapter 132 of the General Statutes) and the Open Meetings Law (Article 33C of Chapter 143 of the General Statutes):

(1)        A corporation organized under the terms of any consent decree and final judgment in any civil action calling on a state officer to create the corporation, for the purposes of receipt and distribution of funds allocated to the State of North Carolina to provide economic impact assistance on account of one industry.

(2)        A corporation organized upon the request of the State for the sole purpose of financing projects for public use. (1999‑2, s. 7; 2001‑84, s. 4.)



§§ 55A-4-01 through 55A-4-05: Repealed by Session Laws 2001-358, s. 23, effective January 1, 2002.

Article 4.

Names.

§§ 55A‑4‑01 through 55A‑4‑05: Repealed by Session Laws 2001‑358, s. 23,  effective January 1, 2002.



§ 55A-5-01. Registered office and registered agent.

Article 5.

Office and Agent.

§ 55A‑5‑01.  Registered office and registered agent.

Each corporation must maintain a registered office and registered agent as required by Article 4 of Chapter 55D of the General Statutes and is subject to service on the Secretary of State under that Article. (1955, c. 1230; 1957, c. 979, s. 20; 1993, c. 398, s. 1; 1995, c. 400, s. 1; 2000‑140, s. 101(d); 2001‑358, s. 48(a); 2001‑387, s. 173; 2001‑413, s. 6.)



§ 55A-5-02: Repealed by Session Laws 2001-358, s. 48.

§ 55A‑5‑02: Repealed by Session Laws 2001‑358, s. 48.



§ 55A-5-02.1: Transferred to § 55A-16-23 by Session Laws 2001-358, s. 48(d).

§ 55A‑5‑02.1: Transferred to § 55A‑16‑23 by Session Laws 2001‑358, s. 48(d).



§§ 55A-5-03 through 55A-5-04: Repealed by Session Laws 2001-358, s. 48(c), effective January 1, 2002.

§§ 55A‑5‑03 through 55A‑5‑04: Repealed by Session Laws 2001‑358, s. 48(c), effective January 1, 2002.



§ 55A-6-01. Members.

Article 6.

Members and Memberships.

Part 1.  Admission of Members.

§ 55A‑6‑01.  Members.

(a)        A corporation may have one or more classes of members or may have no members.

(b)        No person shall be admitted as a member without the person's consent. (1955, c. 1230; 1993, c. 398, s. 1.)



§§ 55A-6-02 through 55A-6-19. Reserved for future codification purposes.

§§ 55A‑6‑02 through 55A‑6‑19.  Reserved for future codification purposes.



§ 55A-6-20. Designations, qualifications, rights, and obligations of members.

Part 2.  Members' Rights and Obligations.

§ 55A‑6‑20.  Designations, qualifications, rights, and obligations of members.

If a corporation has members, the designations, qualifications, rights, and obligations of members shall be set forth in or authorized by the articles of incorporation or bylaws, and may include any provisions not inconsistent with law or the articles of incorporation with respect to:

(1)        Conditions of admission and membership;

(2)        Voting rights and the manner of exercising voting rights;

(3)        The relative rights and obligations of members among themselves, to the corporation, and with respect to the property of the corporation;

(4)        The manner of terminating membership in the corporation;

(5)        The rights and obligations of the members and the corporation upon such termination;

(6)        The transferability or nontransferability of memberships; and

(7)        Any other matters.

Except as otherwise provided in or authorized by the articles of incorporation or bylaws, all members shall have the same designations, qualifications, rights, and obligations. (1955, c. 1230; 1985 (Reg. Sess., 1986), c. 801, s. 35; 1993, c. 398, s. 1.)



§ 55A-6-21. Prohibition of stock.

§ 55A‑6‑21.  Prohibition of stock.

A corporation shall neither authorize nor issue shares of stock. (1955, c. 1230; 1985 (Reg. Sess., 1986), c. 801, s. 32; 1993, c. 398, s. 1.)



§ 55A-6-22. Member's liability to third parties.

§ 55A‑6‑22.  Member's liability to third parties.

A member of a corporation is not, as such, personally liable for the acts, debts, liabilities, or obligations of the corporation. (1993, c. 398, s. 1.)



§ 55A-6-23. Member's liability for dues, assessments, and fees.

§ 55A‑6‑23.  Member's liability for dues, assessments, and fees.

A member may become liable to the corporation for dues, assessments, or fees; provided, however, that a provision in the articles of incorporation or bylaws or a resolution adopted by the board of directors authorizing or imposing dues, assessments, or fees does not, of itself, create liability. (1993, c. 398, s. 1.)



§ 55A-6-24. Creditor's action against member.

§ 55A‑6‑24.  Creditor's action against member.

(a)        A creditor of a corporation shall not bring a proceeding to enforce any liability of a member to the corporation unless final judgment has been rendered in favor of the creditor against the corporation and execution has been returned unsatisfied in whole or in part or unless a proceeding against the corporation would be futile.

(b)        All creditors of the corporation, with or without reducing their claims to judgment, may intervene in any creditor's proceeding brought under subsection (a) of this section to collect and apply the proceeds of obligations owed to the corporation.  Any or all members who are indebted to the corporatiyon may be joined in such proceeding. (1993, c. 398, s. 1.)



§§ 55A-6-25 through 55A-6-29. Reserved for future codification purposes.

§§ 55A‑6‑25 through 55A‑6‑29.  Reserved for future codification purposes.



§ 55A-6-30. Resignation.

Part 3.  Resignation and Termination.

§ 55A‑6‑30.  Resignation.

(a)        Any member may resign at any time.

(b)        The resignation of a member does not relieve the member from any obligations incurred or commitments made to the corporation prior to resignation. (1993, c. 398, s. 1.)



§ 55A-6-31. Termination, expulsion, and suspension.

§ 55A‑6‑31.  Termination, expulsion, and suspension.

(a)        No member of a corporation may be expelled or suspended, and no membership may be terminated or suspended, except in a manner that is fair and reasonable and is carried out in good faith.

(b)        Any proceeding challenging an expulsion, suspension, or termination shall be commenced within one year after the member receives notice of the expulsion, suspension, or termination.

(c)        A member who has been expelled or suspended may be liable to the corporation for dues, assessments, or fees as a result of obligations incurred or commitments made by the member prior to expulsion or suspension. (1955, c. 1230; 1993, c. 398, s. 1.)



§§ 55A-6-32 through 55A-6-39. Reserved for future codification purposes.

§§ 55A‑6‑32 through 55A‑6‑39.  Reserved for future codification purposes.



§ 55A-6-40. Delegates.

Part 4.  Delegates.

§ 55A‑6‑40.  Delegates.

(a)        A corporation may provide in its articles of incorporation or bylaws for delegates having some or all of the authority of members.

(b)        The articles of incorporation or bylaws may set forth provisions relating to:

(1)        The characteristics, qualifications, rights, limitations, and obligations of delegates, including their selection and removal;

(2)        Calling, noticing, holding, and conducting meetings of delegates; and

(3)        Carrying on corporate activities during and between meetings of delegates. (1993, c. 398, s. 1.)



§ 55A-7-01. Annual and regular meetings.

Article 7.

Members' Meetings and Voting; Derivative Proceedings.

Part 1.  Meetings and Action Without Meetings.

§ 55A‑7‑01.  Annual and regular meetings.

(a)        A corporation having members with the right to vote for directors shall hold a meeting of such members annually.

(b)        A corporation with members may hold regular membership meetings at the times stated in or fixed in accordance with the bylaws.

(c)        Annual and regular membership meetings may be held in or out of this State at the place stated in or fixed in accordance with the bylaws.  If no place is stated in or fixed in accordance with the bylaws, annual and regular meetings shall be held at the corporation's principal office.

(d)        At annual and regular meetings, the members shall consider and act upon such matters as may be raised consistent with the notice requirements of G.S. 55A‑7‑05 and G.S. 55A‑7‑22(d).

(e)        The failure to hold an annual or regular meeting at a time stated in or fixed in accordance with the corporation's bylaws does not affect the validity of any corporate action. (1955, c. 1230; 1993, c. 398, s. 1.)



§ 55A-7-02. Special meeting.

§ 55A‑7‑02.  Special meeting.

(a)        A corporation with members shall hold a special meeting of members:

(1)        On call of its board of directors or the person or persons authorized to do so by the articles of incorporation or bylaws; or

(2)        Within 30 days after the holders of at least ten percent (10%) of all the votes entitled to be cast on any issue proposed to be considered at the proposed special meeting sign, date, and deliver to the corporation's secretary one or more written demands for the meeting describing the purpose or purposes for which it is to be held.

(b)        If not otherwise fixed under G.S. 55A‑7‑03 or G.S. 55A‑7‑07, the record date for determining members entitled to demand a special meeting is the date the first member signs the demand.

(c)        Special meetings of members may be held in or out of this State at the place stated in or fixed in accordance with the bylaws.  If no place is stated or fixed in accordance with the bylaws, special meetings shall be held at the corporation's principal office.

(d)        Only those matters that are within the purpose or purposes described in the meeting notice required by G.S. 55A‑7‑05 may be acted upon at a special meeting of members. (1955, c. 1230; 1993, c. 398, s. 1.)



§ 55A-7-03. Court-ordered meeting.

§ 55A‑7‑03.  Court‑ordered meeting.

(a)        The superior court of the county where a corporation's principal office, or, if there is none in this State, its registered office, is located may, after notice is given to the corporation and upon such further notice and opportunity to be heard, if any, as the court may deem appropriate under the circumstances, summarily order a meeting to be held:

(1)        On application of any member if an annual meeting was not held within 15 months after the corporation's last annual meeting; or

(2)        On application of a member who signed a demand for a special meeting valid under G.S. 55A‑7‑02, if the corporation has not held the meeting as required by that section.

(b)        The court may fix the time and place of the meeting, specify a record date for determining those persons entitled to notice of and to vote at the meeting, prescribe the form and content of the meeting notice, fix the quorum required for specific matters to be considered at the meeting (or direct that the votes represented at the meeting constitute a quorum for action on those matters), and enter other orders necessary to accomplish the purpose or purposes of the meeting.

(c)        If the court orders a meeting, it may also order the corporation to pay all or part of the member's costs (including reasonable attorneys' fees) incurred to obtain the order. (1993, c. 398, s. 1.)



§ 55A-7-04. Action by written consent.

§ 55A‑7‑04.  Action by written consent.

(a)        Action required or permitted by this Chapter to be taken at a meeting of members may be taken without a meeting if the action is taken by all members entitled to vote on the action. The action shall be evidenced by one or more written consents describing the action taken, signed before or after such action by all members entitled to vote thereon, and delivered to the corporation for inclusion in the minutes or filing with the corporate records. To the extent the corporation has agreed pursuant to G.S. 55A‑1‑70, a member's consent to action taken without a meeting may be in electronic form and delivered by electronic means.

(b)        If not otherwise determined under G.S. 55A‑7‑03 or G.S. 55A‑7‑07, the record date for determining members entitled to take action without a meeting is the date the first member signs the consent under subsection (a) of this section.

(c)        A consent signed under this section has the effect of a meeting vote and may be described as such in any document.  (1977, c. 193, s. 2; 1993, c. 398, s. 1; 2008‑37, s. 4.)



§ 55A-7-05. Notice of meeting.

§ 55A‑7‑05.  Notice of meeting.

(a)        A corporation shall give notice of meetings of members by any means that is fair and reasonable and consistent with its bylaws.

(b)        Any notice that conforms to the requirements of subsection (c) is fair and reasonable, but other means of giving notice may also be fair and reasonable when all the circumstances are considered; provided, however, that notice of matters referred to in subdivision (c)(2) of this section shall be given as provided in subsection (c) of this section.

(c)        Notice is fair and reasonable if:

(1)        The corporation gives notice to all members entitled to vote at the meeting of the place, date, and time of each annual, regular, and special meeting of members no fewer than 10, or, if notice is mailed by other than first class, registered or certified mail, no fewer than 30, nor more than 60 days before the meeting date;

(2)        Notice of an annual or regular meeting includes a description of any matter or matters that shall be approved by the members under G.S. 55A‑8‑31, 55A‑8‑55, 55A‑10‑03, 55A‑10‑21, 55A‑11‑04, 55A‑12‑02, or 55A‑14‑02; and

(3)        Notice of special meeting includes a description of the matter or matters for which the meeting is called.

(d)        Unless the bylaws require otherwise, if an annual, regular, or special meeting of members is adjourned to a different date, time, or place, notice need not be given of the new date, time, or place, if the new date, time, or place is announced at the meeting before adjournment.  If a new record date for the adjourned meeting is or must be fixed under G.S. 55A‑7‑07, however, notice of the adjourned meeting shall be given under this section to the members of record entitled to vote at the meeting as of the new record date.

(e)        When giving notice of an annual, regular, or special meeting of members, a corporation shall give notice of a matter a member intends to raise at the meeting if:

(1)        Requested in writing to do so by a person or persons entitled to call a special meeting pursuant to G.S. 55A‑7‑02; and

(2)        The request is received by the secretary or president of the corporation at least 10 days before the corporation gives notice of the meeting. (1955, c. 1230; 1993, c. 398, s. 1.)



§ 55A-7-06. Waiver of notice.

§ 55A‑7‑06.  Waiver of notice.

(a)        A member may waive any notice required by this Chapter, the articles of incorporation, or bylaws before or after the date and time stated in the notice.  The waiver shall be in writing, be signed by the member entitled to the notice, and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b)        A member's attendance at a meeting:

(1)        Waives objection to lack of notice or defective notice of the meeting, unless the member at the beginning of the meeting objects to holding the meeting or conducting business at the meeting; and

(2)        Waives objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the member objects to considering the matter before it is voted upon. (1955, c. 1230; 1993, c. 398, s. 1.)



§ 55A-7-07. Record date.

§ 55A‑7‑07.  Record date.

(a)        The bylaws of a corporation may fix or provide the manner of fixing a date as the record date for determining the members entitled to notice of a members' meeting.  If the bylaws do not fix or provide for fixing a record date, the board of directors may fix a future date as the record date.  If no record date is fixed, members at the close of business on the business day preceding the day on which notice is given are entitled to notice of the meeting.

(b)        The bylaws of a corporation may fix or provide the manner of fixing a date as the record date for determining the members entitled to vote at a members' meeting.  If the bylaws do not fix or provide for fixing a record date, the board of directors may fix a future date as the record date.  If no record date is fixed, members on the date of the meeting who are otherwise eligible to vote are entitled to vote at the meeting.

(c)        The bylaws may fix or provide the manner for determining a date as the record date for the purpose of determining the members entitled to any rights in respect of any other lawful action.  If the bylaws do not fix or provide for fixing a record date, the board may fix in advance the record date.  If no record date is fixed, members at the close of business on the day on which the board adopts the resolution relating to such action, or the 60th day prior to the date of such action, whichever is later, are entitled to such rights.

(d)        A record date fixed under this section shall not be more than 70 days before the meeting or action for which a determination of members is required.

(e)        A determination of members entitled to notice of or to vote at a membership meeting is effective for any adjournment of the meeting unless the board fixes a new date for determining the right to notice or the right to vote, which it shall do if the meeting is adjourned to a date more than 120 days after the date fixed for the original meeting.

(f)         If a court orders a meeting adjourned to a date more than 120 days after the date fixed for the original meeting, it may provide that the original record date for notice or voting continues in effect or it may fix a new record date for notice or voting. (1993, c. 398, s. 1.)



§ 55A-7-08. Action by written ballot.

§ 55A‑7‑08.  Action by written ballot.

(a)        Unless prohibited or limited by the articles of incorporation or bylaws and without regard to the requirements of G.S. 55A‑7‑04, any action that may be taken at any annual, regular, or special meeting of members may be taken without a meeting if the corporation delivers a written ballot to every member entitled to vote on the matter. Any requirement that any vote of the members be made by written ballot may be satisfied by a ballot submitted by electronic transmission, including electronic mail, provided that such electronic transmission shall either set forth or be submitted with information from which it can be determined that the electronic transmission was authorized by the member or the member's proxy.

(b)        A written ballot shall:

(1)        Set forth each proposed action; and

(2)        Provide an opportunity to vote for or against each proposed action.

(c)        Approval by written ballot pursuant to this section shall be valid only when the number of votes cast by ballot equals or exceeds the quorum required to be present at a meeting authorizing the action, and the number of approvals equals or exceeds the number of votes that would be required to approve the matter at a meeting at which the same total number of votes were cast.

(d)        All solicitations for votes by written ballot shall indicate the time by which a ballot shall be received by the corporation in order to be counted.

(e)        Except as otherwise provided in the articles of incorporation or bylaws, a written ballot shall not be revoked.  (1955, c. 1230; 1985 (Reg. Sess., 1986), c. 801, s. 35; 1993, c. 398, s. 1; 2008‑37, s. 5.)



§§ 55A-7-09 through 55A-7-19. Reserved for future codification purposes.

§§ 55A‑7‑09 through 55A‑7‑19.  Reserved for future codification purposes.



§ 55A-7-20. Members' list for meeting.

Part 2.  Voting.

§ 55A‑7‑20.  Members' list for meeting.

(a)        After fixing a record date for a notice of a meeting, a corporation shall prepare an alphabetical list of the names of all its members who are entitled to notice of the meeting.  The list shall show the address and number of votes each member is entitled to cast at the meeting.  The corporation shall prepare on a current basis through the time of the membership meeting a list of members, if any, who are entitled to vote at the meeting, but not entitled to notice of the meeting.  This list shall be prepared on the same basis as and be part of the list of members.

(b)        Beginning two business days after notice is given of the meeting for which the list was prepared and continuing through the meeting, the list of members shall be available at the corporation's principal office or at a reasonable place identified in the meeting notice in the city where the meeting will be held for inspection by any member for the purpose of communication with other members concerning the meeting.  A member, personally or by or with his representatives, is entitled on written demand to inspect and, subject to the limitations of G.S. 55A‑16‑02(c) and G.S. 55A‑16‑05 and at his expense, to copy the list at a reasonable time during the period it is available for inspection.

(c)        The corporation shall make the list of members available at the meeting, and any member, personally or by or with his representatives, is entitled to inspect the list at any time during the meeting or any adjournment.

(d)        If the corporation refuses to allow a member or his representative to inspect or copy the list of members as permitted in subsections (b) and (c) of this section, the superior court of the county where a corporation's principal office (or, if there is none in this State, its registered office) is located, on application of the member, after notice is given to the corporation and upon such further evidence, notice and opportunity to be heard, if any, as the court may deem appropriate under the circumstances, may summarily order the inspection or copying at the corporation's expense.  The court may postpone the meeting for which the list was prepared until the inspection or copying is complete and may order the corporation to pay the member's costs, including reasonable attorneys' fees, incurred to obtain the order.

(e)        Refusal or failure to prepare or make available the members' list does not affect the validity of action taken at the meeting. (1993, c. 398, s. 1.)



§ 55A-7-21. Voting entitlement generally.

§ 55A‑7‑21.  Voting entitlement generally.

(a)        Unless the articles of incorporation or bylaws provide otherwise, each member is entitled to one vote on each matter voted on by the members.

(b)        Unless the articles of incorporation or bylaws provide otherwise, if a membership stands of record in the names of two or more persons, their acts with respect to voting shall have the following effect:

(1)        If only one votes, such act binds all; and

(2)        If more than one votes, the vote shall be divided on a pro rata basis.

(c)        An amendment to the articles of incorporation or bylaws on which members are entitled to vote, the purpose of which is to increase or decrease the number of votes any member is entitled to cast on any member action, shall be approved by the members entitled to vote on that action by a vote that would be sufficient to take the action before the amendment. (1955, c. 1230; 1985 (Reg. Sess., 1986), c. 801, s. 35; 1993, c. 398, s. 1; 1995, c. 400, s. 2.)



§ 55A-7-22. Quorum requirements.

§ 55A‑7‑22.  Quorum requirements.

(a)        Unless this Chapter, the articles of incorporation, or bylaws provide for a higher or lower quorum, ten percent (10%) of the votes entitled to be cast on a matter shall be represented at a meeting of members to constitute a quorum on that matter.  Once a member is represented for any purpose at a meeting, the member is deemed present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting unless a new record date is or must be set for that adjourned meeting.

(b)        A bylaw amendment to decrease the quorum for any member action may be approved by the members entitled to vote on that action or, unless prohibited by the bylaws, by the board of directors.

(c)        A bylaw amendment to increase the quorum required for any member action shall be approved by the members entitled to vote on that action.

(d)        Unless one‑third or more of the votes entitled to be cast in the election of directors are represented in person or by proxy, the only matters that may be voted upon at an annual or regular meeting of members are those matters that are described in the meeting notice. (1955, c. 1230; 1993, c. 398, s. 1.)



§ 55A-7-23. Voting requirements.

§ 55A‑7‑23.  Voting requirements.

(a)        Unless this Chapter, the articles of incorporation, or the bylaws require a greater vote or voting by class, if a quorum is present, the affirmative vote of a majority of the votes cast is the act of the members.

(b)        An amendment to the articles of incorporation or bylaws on which members are entitled to vote, the purpose of which is to increase or decrease the vote required for any member action, shall be approved by the members entitled to vote on that action by a vote that would be sufficient to take the action before the amendment. (1955, c. 1230; 1993, c. 398, s. 1; 1995, c. 400, s. 3.)



§ 55A-7-24. Proxies.

§ 55A‑7‑24.  Proxies.

(a)        Unless the articles of incorporation or bylaws prohibit or limit proxy voting, a member may vote in person or by proxy. A member may appoint one or more proxies to vote or otherwise act for the member by signing an appointment form, either personally or by the member's attorney‑in‑fact. Without limiting G.S. 55A‑1‑70, an appointment in the form of an electronic record that bears the member's electronic signature and that may be directly reproduced in paper form by an automated process shall be deemed a valid appointment form within the meaning of this section. In addition, if and to the extent permitted by the nonprofit corporation, a member may appoint one or more proxies by any kind of telephonic transmission, even if not accompanied by written communication, under circumstances or together with information from which the nonprofit corporation can reasonably assume that the appointment was made or authorized by the member.

(b)        An appointment of a proxy is effective when received by the secretary or other officer or agent authorized to tabulate votes. An appointment is valid for 11 months unless a different period is expressly provided in the appointment form.

(c)        An appointment of a proxy is revocable by the member unless the appointment form conspicuously states that it is irrevocable and the appointment is coupled with an interest. An appointment made irrevocable under this subsection shall be revocable when the interest with which it is coupled is extinguished. A transferee for value of an interest subject to an irrevocable appointment may revoke the appointment if he did not have actual knowledge of its irrevocability.

(d)        The death or incapacity of the member appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises authority under the appointment.

(e)        A revocable appointment of a proxy is revoked by the person appointing the proxy:

(1)        Attending any meeting and voting in person; or

(2)        Signing and delivering to the secretary or other officer or agent authorized to tabulate proxy votes either a writing stating that the appointment of the proxy is revoked or a subsequent appointment form.

(f)         Subject to G.S. 55A‑7‑27 and to any express limitation on the proxy's authority appearing on the face of the appointment form, a corporation is entitled to accept the proxy's vote or other action as that of the member making the appointment.  (1955, c. 1230; 1985 (Reg. Sess., 1986), c. 801, s. 35; 1993, c. 398, s. 1; 1999‑139, s. 1; 2008‑37, s. 6.)



§ 55A-7-25. Voting for directors; cumulative voting.

§ 55A‑7‑25.  Voting for directors; cumulative voting.

(a)        Unless otherwise provided in the articles of incorporation, the bylaws, or an agreement valid under G.S. 55A‑7‑30, directors are elected by a plurality of the votes cast by the members entitled to vote in the election at a meeting at which a quorum is present.  If the articles of incorporation, bylaws, or an agreement valid under G.S. 55A‑7‑30 provides for cumulative voting by members, members may so vote, by multiplying the number of votes the members are entitled to cast by the number of directors for whom they are entitled to vote, and casting the product for a single candidate or distributing the product among two or more candidates.

(b)        Members otherwise entitled to vote cumulatively shall not vote cumulatively at a particular meeting unless:

(1)        The meeting notice or statement accompanying the notice states that cumulative voting will take place; or

(2)        A member or proxy who has the right to cumulate his votes announces in open meeting, before voting for directors starts, his intention to vote cumulatively; and if such announcement is made, the chair shall declare that all persons entitled to vote have the right to vote cumulatively, shall announce the number of votes entitled to be cast, and shall grant a recess of not less than one hour nor more than four hours, as the chair shall determine, or of such other period of time as is unanimously then agreed upon.

(c)        A director elected by cumulative voting may be removed by the members without cause if the requirements of G.S. 55A‑8‑08 are met unless the votes cast against removal would be sufficient to elect such director if voted cumulatively at an election at which the same total number of votes were cast and the entire number of directors elected at the time of the director's most recent election were then being elected. (1955, c. 1230; 1985 (Reg. Sess., 1986), c. 801, s. 35; 1993, c. 398, s. 1.)



§ 55A-7-26. Other methods of electing directors.

§ 55A‑7‑26.  Other methods of electing directors.

A corporation may provide in its articles of incorporation or bylaws for election of directors by members or delegates:

(1)        On the basis of chapter or other organizational unit;

(2)        By region or other geographic unit;

(3)        By preferential voting; or

(4)        By any other reasonable method. (1955, c. 1230; 1973, c. 192, ss. 1, 2; 1985, (Reg. Sess., 1986), c. 801, ss. 19, 21; 1993, c. 398, s. 1.)



§ 55A-7-27. Corporation's acceptance of votes.

§ 55A‑7‑27.  Corporation's acceptance of votes.

(a)        If the name signed on a vote, consent, waiver, or proxy appointment corresponds to the name of a member, the corporation if acting in good faith is entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the member.

(b)        If the name signed on a vote, consent, waiver, or proxy appointment does not correspond to the record name of a member, the corporation if acting in good faith is nevertheless entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the member if:

(1)        The member is an entity and the name signed purports to be that of an officer or agent of the entity;

(2)        The name signed purports to be that of an attorney‑in‑fact of the member and, if the corporation requests it, evidence acceptable to the corporation of the signatory's authority to sign for the member is presented with respect to the vote, consent, waiver, or proxy appointment;

(3)        Two or more persons hold the membership as cotenants or fiduciaries and the name signed purports to be the name of at least one of the coholders and the person signing appears to be acting on behalf of all the coholders; or

(4)        In the case of a corporation other than a charitable or religious corporation:

a.         The name signed purports to be that of an administrator, executor, guardian, or conservator representing the member and, if the corporation requests it, evidence of fiduciary status acceptable to the corporation is presented with respect to the vote, consent, waiver, or proxy appointment;

b.         The name signed purports to be that of a receiver or trustee in bankruptcy of the member, and, if the corporation requests it, evidence of this status acceptable to the corporation is presented with respect to the vote, consent, waiver, or proxy appointment.

(c)        The corporation is entitled to reject a vote, consent, waiver, or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory's authority to sign for the member.

(d)        The corporation and its officer or agent who accepts or rejects a vote, consent, waiver, or proxy appointment in good faith and in accordance with the standards of this section are not liable in damages to the member for the consequences of the acceptance or rejection.

(e)        Corporate action based on the acceptance or rejection of a vote, consent, waiver, or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise. (1993, c. 398, s. 1; 1995, c. 509, s. 27.)



§ 55A-7-28. Reserved for future codification purposes.

§ 55A‑7‑28.  Reserved for future codification purposes.



§ 55A-7-29. Reserved for future codification purposes.

§ 55A‑7‑29.  Reserved for future codification purposes.



§ 55A-7-30. Voting agreements.

Part 3.  Voting Agreements.

§ 55A‑7‑30.  Voting agreements.

(a)        Two or more members may provide for the manner in which their voting rights will be exercised by signing an agreement for that purpose.  The agreement may be valid for a period of up to 10 years.  All or some of the parties to the agreement may extend it for more than 10 years from the date the first party signs the extension agreement, but the extension agreement binds only those parties signing it.  For charitable or religious corporations, such agreements shall have a reasonable purpose not inconsistent with the corporation's charitable or religious purposes.

(b)        Subject to subsection (a) of this section, a voting agreement created under this section may be specifically enforceable.

(c)        The provisions of a voting agreement created under this section will bind a transferee of a membership covered by the agreement only if the transferee acquires the membership with knowledge of the provisions. (1993, c. 398, s. 1.)



§§ 55A-7-31 through 55A-7-39. Reserved for future codification purposes.

§§ 55A‑7‑31 through 55A‑7‑39.  Reserved for future codification purposes.



§ 55A-7-40. Derivative proceedings.

Part 4.  Derivative Proceedings.

§ 55A‑7‑40.  Derivative proceedings.

(a)        An action may be brought in a superior court of this State, which shall have exclusive original jurisdiction over actions brought hereunder, in the right of any domestic or foreign corporation by any member or director, provided that, in the case of an action by a member, the plaintiff or plaintiffs shall allege, and it shall appear, that each plaintiff‑member was a member at the time of the transaction of which he complains.

(b)        The complaint shall allege with particularity the efforts, if any, made by the plaintiff to obtain the action the plaintiff desires from the directors or comparable authority and the reasons for the plaintiff's failure to obtain the action or for not making the effort.  Whether or not a demand for action was made, if the corporation commences an investigation of the charges made in the demand or complaint, the court may stay any proceedings until the investigation is completed.

(c)        Upon motion of the corporation, the court may appoint a committee composed of two or more disinterested directors or other disinterested persons, acceptable to the corporation, to determine whether it is in the best interest of the corporation to pursue a particular legal right or remedy.  The committee shall report its findings to the court.  After considering the report and any other relevant evidence, the court shall determine whether the proceeding should be continued.

(d)        Such action shall not be discontinued, dismissed, compromised, or settled without the approval of the court.  The court, in its discretion, may direct that notice, by publication or otherwise, shall be given to any directors, members, creditors, and other persons whose interests it determines will be substantially affected by the discontinuance, dismissal, compromise, or settlement.  If notice is so directed to be given, the court may determine which one or more of the parties to the action shall bear the expense of giving the same, in such amount as the court shall determine and find to be reasonable in the circumstances, and the amount of the expense shall be awarded as costs of the action.

(e)        If the action on behalf of the corporation is successful, in whole or in part, whether by means of a compromise and settlement or by a judgment, the court may award the plaintiff the reasonable expenses of maintaining the action, including reasonable attorneys' fees, and shall direct the plaintiff to account to the corporation for the remainder of any proceeds of the action.

(f)         In any such action, the court, upon final judgment and a finding that the action was brought without reasonable cause, may require the plaintiff or plaintiffs to pay to the defendant or defendants the reasonable expenses, including attorneys' fees, incurred by them in the defense of the action.

(g)        In proceedings hereunder, no member shall be entitled to obtain or have access to any communication within the scope of the corporation's attorney‑client privilege which could not be obtained by or would not be accessible to a party in an action other than on behalf of the corporation. (1985 (Reg. Sess., 1986), c. 801, s. 34; 1993, c. 398, s. 1.)



§ 55A-8-01. Requirement for and duties of board.

Article 8.

Directors and Officers.

Part 1.  Board of Directors.

§ 55A‑8‑01.  Requirement for and duties of board.

(a)        Except as provided in subsection (c) of this section, each corporation shall have a board of directors.

(b)        All corporate powers shall be exercised by or under the authority of, and the affairs of the corporation managed under the direction of, its board of directors, except as otherwise provided in the articles of incorporation.

(c)        A corporation may dispense with or limit the authority of a board of directors by describing in its articles of incorporation who will perform some or all of the duties of a board of directors; but no such limitation upon the authority which the board of directors would otherwise have shall be effective against other persons without actual knowledge of such limitation.

(d)        To the extent the articles of incorporation vests authority of the board of directors in an individual or group other than the board of directors, the individual or group in the exercise of such authority shall be deemed to be acting as the board of directors for all purposes of this Chapter. (1955, c. 1230; 1985 (Reg. Sess., 1986), c. 801, s. 18; 1993, c. 398, s. 1.)



§ 55A-8-02. Qualifications of directors.

§ 55A‑8‑02.  Qualifications of directors.

The articles of incorporation or bylaws may prescribe qualifications for directors.  A director need not be a resident of this State or a member of the corporation unless the articles of incorporation or bylaws so prescribe. (1955, c. 1230; 1985 (Reg. Sess., 1986), c. 801, s. 18; 1993, c. 398, s. 1.)



§ 55A-8-03. Number of directors.

§ 55A‑8‑03.  Number of directors.

(a)        A board of directors shall consist of one or more natural persons, with the number specified in or fixed in accordance with the articles of incorporation or bylaws.

(b)        The number of directors may be increased or decreased from time to time by amendment to or in the manner prescribed in the articles of incorporation or bylaws.

(c)        The articles of incorporation or bylaws may establish a variable range for the size of the board of directors by fixing a minimum and maximum number of directors.  If a variable range is established, the number of directors may be fixed or changed from time to time, within the minimum and maximum, by the members entitled to vote for directors or (unless the articles of incorporation or an agreement valid under G.S. 55A‑7‑30 shall otherwise provide) the board of directors.  If the corporation has members entitled to vote for directors, only such members may change the range for the size of the board or change from a fixed to a variable‑range size board or vice versa. (1955, c. 1230; 1973, c. 192, ss. 1, 2; 1985 (Reg. Sess., 1986), c. 801, ss. 19‑21; 1993, c. 398, s. 1.)



§ 55A-8-04. Election, designation, and appointment of directors.

§ 55A‑8‑04.  Election, designation, and appointment of directors.

(a)        If the corporation has members entitled to vote for directors, all the directors (except the initial directors) shall be elected at the first annual meeting of such members, and at each annual meeting thereafter, unless the articles of incorporation or bylaws provide some other time or method of election, or provide that some of the directors are appointed by some other person or are designated.  If the articles of incorporation authorize dividing the members into classes, the articles of incorporation may also authorize the election of all or a specified number of directors by the members of one or more authorized classes.

(b)        If the corporation does not have members entitled to vote for directors, all the directors (except the initial directors) shall be elected, appointed, or designated as provided in the articles of incorporation or bylaws.  If no method of designation or appointment is set forth in the articles of incorporation or bylaws, the directors (other than the initial directors) shall be elected by the board of directors.

(c)        If any member entitled to vote for directors so demands, election of directors by the members shall be by ballot, unless the articles of incorporation or bylaws otherwise provide. (1955, c. 1230; 1973, c. 192, ss. 1, 2; 1985 (Reg. Sess., 1986), c. 801, ss. 19‑21; 1993, c. 398, s. 1.)



§ 55A-8-05. Terms of directors generally.

§ 55A‑8‑05.  Terms of directors generally.

(a)        The articles of incorporation or bylaws may specify the terms of directors. In the absence of a contrary provision in the articles of incorporation or bylaws, the term of each director shall be one year, and directors may serve successive terms.

(b)        A decrease in the number of directors or term of office does not shorten an incumbent director's term.

(c)        Except as provided in the articles of incorporation or bylaws:

(1)        The term of a director filling a vacancy in the office of a director elected by members expires at the next election of directors by members; and

(2)        The term of a director filling any other vacancy expires at the end of the unexpired term that such director is filling.

(d)        Despite the expiration of a director's term, the director continues to serve until the director's successor is elected, designated, or appointed and qualifies, or until there is a decrease in the number of directors. (1955, c. 1230; 1973, c. 192, ss. 1, 2; 1985 (Reg. Sess., 1986), c. 801, ss. 19‑21; 1993, c. 398, s. 1; 1995, c. 509, s. 28.)



§ 55A-8-06. Staggered terms for directors.

§ 55A‑8‑06.  Staggered terms for directors.

The articles of incorporation or bylaws may provide for staggering the terms of directors by dividing the total number of directors into groups.  The terms of office of the several groups need not be uniform. (1955, c. 1230; 1973, c. 192, ss. 1, 2; 1985 (Reg. Sess., 1986), c. 801, ss. 19‑21; 1993, c. 398, s. 1.)



§ 55A-8-07. Resignation of directors.

§ 55A‑8‑07.  Resignation of directors.

(a)        A director may resign at any time by communicating his resignation to the board of directors, its presiding officer, or to the corporation.

(b)        A resignation is effective when it is communicated unless the notice specifies a later effective date or subsequent event upon which it will become effective. (1993, c. 398, s. 1.)



§ 55A-8-08. Removal of directors elected by members or directors.

§ 55A‑8‑08.  Removal of directors elected by members or directors.

(a)        The members may remove one or more directors elected by them with or without cause unless the articles of incorporation provide that directors may be removed only for cause.

(b)        If a director is elected by a class, chapter or other organizational unit, or by region or other geographic grouping, the director may be removed only by that class, chapter, unit, or grouping.

(c)        Except as provided in subsection (i) of this section, a director may be removed under subsection (a) or (b) of this section, only if the number of votes cast to remove the director would be sufficient to elect the director at a meeting to elect directors.

(d)        If cumulative voting is authorized, a director shall not be removed:

(1)        If the number of votes; or

(2)        If the director was elected by a class, chapter, unit, or grouping of members, the number of votes of that class, chapter, unit, or grouping;

sufficient to elect the director under cumulative voting, if an election were then being held, is voted against the director's removal.

(e)        A director elected by members may be removed by the members only at a meeting called for the purpose of removing the director and the meeting notice shall state that the purpose, or one of the purposes, of the meeting is removal of the director.

(f)         In computing whether a director is protected from removal under subsections (b) through (d) of this section, it should be assumed that the votes against removal are cast in an election for the number of directors of the class to which the director to be removed belonged on the date of that director's election.

(g)        An entire board of directors may be removed under subsections (a) through (e) of this section.

(h)        A majority of the directors then in office or such greater number as is set forth in the articles of incorporation or bylaws may, subject to any limitation in the articles of incorporation or bylaws, remove any director elected by the board of directors; provided, however, that a director elected by the board to fill the vacancy of a director elected by the members may be removed by the members, but not the board.

(i)         Notwithstanding any other provision of this section, if, at the beginning of a director's term on the board of directors, the articles of incorporation or bylaws provide that the director may be removed by the board for missing a specified number of board meetings, the board may remove the director for failing to attend the specified number of meetings.  The director may be removed only if a majority of the directors then in office vote for the removal.

(j)         Notwithstanding any other provision of this section, the articles of incorporation or bylaws may provide that directors elected after the effective date of such provision shall be removed automatically for missing a specified number of board meetings.

(k)        The articles of incorporation may:

(1)        Limit the application of this section in the case of a charitable or religious corporation; and

(2)        Set forth the vote and procedures by which the board of directors or any person may remove with or without cause a director elected by the members or the board. (1955, c. 1230; 1973, c. 192, ss. 1, 2; 1985 (Reg. Sess., 1986), c. 801, ss. 19‑21; 1993, c. 398, s. 1.)



§ 55A-8-09. Removal of designated or appointed directors.

§ 55A‑8‑09.  Removal of designated or appointed directors.

(a)        A designated director may be removed by an amendment to the articles of incorporation or bylaws deleting or changing the provision containing the designation.

(b)        Except as otherwise provided in the articles of incorporation or bylaws:

(1)        An appointed director may be removed with or without cause by the person appointing the director;

(2)        The person removing the director shall do so by giving written notice of the removal to the director and to the corporation; and

(3)        A removal is effective when the notice is effective unless the notice specifies a future effective date.

(c)        Notwithstanding any other provision of this section, the articles of incorporation or bylaws may provide that directors appointed after the effective date of such provision shall be removed automatically for missing a specified number of board meetings. (1955, c. 1230; 1973, c. 192, ss. 1, 2; 1985 (Reg. Sess., 1986), c. 801, ss. 19‑21; 1993, c. 398, s. 1.)



§ 55A-8-10. Removal of directors by judicial proceeding.

§ 55A‑8‑10.  Removal of directors by judicial proceeding.

(a)        The superior court of the county where a corporation's principal office (or, if there is none in this State, its registered office) is located may remove any director of the corporation from office in a proceeding commenced either by the corporation or by its members holding at least ten percent (10%) of the votes entitled to be cast of any class of members, if the court finds that:

(1)        The director engaged in fraudulent or dishonest conduct, or gross abuse of authority or discretion, with respect to the corporation, or a final judgment has been entered finding that the director has violated a duty set forth in G.S. 55A‑8‑30 through G.S. 55A‑8‑33, and

(2)        Removal is in the best interest of the corporation.

(b)        The court that removes a director may bar the director from serving on the board of directors for a period prescribed by the court.

(c)        If members commence a proceeding under subsection (a) of this section, the corporation shall be made a party defendant. (1993, c. 398, s. 1.)



§ 55A-8-11. Vacancy on board.

§ 55A‑8‑11.  Vacancy on board.

(a)        Unless the articles of incorporation or bylaws provide otherwise, and except as provided in subsections (b) and (c) of this section, if a vacancy occurs on a board of directors, including, without limitation, a vacancy resulting from an increase in the number of directors or from the failure by the members to elect the full authorized number of directors, the vacancy may be filled:

(1)        By the members entitled to vote for directors, if any, or if the vacant office was held by a director elected by a class, chapter or other organizational unit, or by region or other geographic grouping, by the members of that class, chapter, unit, or grouping;

(2)        By the board of directors; or

(3)        If the directors remaining in the office constitute fewer than a quorum of the board, by the affirmative vote of a majority of all the directors, or by the sole director, remaining in office.

(b)        Unless the articles of incorporation or bylaws provide otherwise, if a vacant office was held by an appointed director, only the person who appointed the director may fill the vacancy.

(c)        If a vacant office was held by a designated director, the vacancy shall be filled only as provided in the articles of incorporation or bylaws.

(d)        A vacancy that will occur at a specific later date (by reason of a resignation effective at a later date under G.S. 55A‑8‑07(b) or otherwise) may be filled before the vacancy occurs but the new director shall not take office until the vacancy occurs. (1955, c. 1230; 1993, c. 398, s. 1.)



§ 55A-8-12. Compensation of directors.

§ 55A‑8‑12.  Compensation of directors.

Unless the articles of incorporation provide otherwise, a board of directors may fix the compensation of directors. (1985 (Reg. Sess., 1986), c. 801, s. 26; 1993, c. 398, s. 1.)



§§ 55A-8-13 through 55A-8-19. Reserved for future codification purposes.

§§ 55A‑8‑13 through 55A‑8‑19.  Reserved for future codification purposes.



§ 55A-8-20. Regular and special meetings.

Part 2.  Meetings and Action of the Board.

§ 55A‑8‑20.  Regular and special meetings.

(a)        The board of directors may hold regular or special meetings in or out of this State.

(b)        Unless the articles of incorporation or bylaws provide otherwise, the board of directors may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may simultaneously hear each other during the meeting.  A director participating in a meeting by this means is deemed to be present in person at the meeting. (1955, c. 1230; 1973, c. 314, s. 3; 1985 (Reg. Sess., 1986), c. 801, ss. 24, 25; 1993, c. 398, s. 1.)



§ 55A-8-21. Action without meeting.

§ 55A‑8‑21.  Action without meeting.

(a)        Unless the articles of incorporation or bylaws provide otherwise, action required or permitted by this Chapter to be taken at a board of directors' meeting may be taken without a meeting if the action is taken by all members of the board. The action shall be evidenced by one or more written consents signed by each director before or after such action, describing the action taken, and included in the minutes or filed with the corporate records reflecting the action taken. To the extent the corporation has agreed pursuant to G.S. 55A‑1‑70, a director's consent to action taken without meeting may be in electronic form and delivered by electronic means.

(b)        Action taken under this section is effective when the last director signs the consent, unless the consent specifies a different effective date.

(c)        A consent signed under this section has the effect of a meeting vote and may be described as such in any document.  (1973, c. 314, s. 3; 1993, c. 398, s. 1; 2008‑37, s. 7.)



§ 55A-8-22. Notice of meetings.

§ 55A‑8‑22.  Notice of meetings.

(a)        Unless the articles of incorporation or bylaws provide otherwise, regular meetings of the board of directors may be held without notice of the date, time, place, or purpose of the meeting.

(b)        Special meetings of the board of directors shall be held upon such notice as is provided in the articles of incorporation or bylaws, or in the absence of any such provision, upon notice sent by any usual means of communication not less than five days before the meeting.  The notice need not describe the purpose of the special meeting unless required by: (i) this Chapter, (ii) the articles of incorporation, or (iii) the bylaws.

(c)        Unless the articles of incorporation or bylaws provide otherwise, the presiding officer of the board, the president or twenty percent (20%) of the directors then in office may call and give notice of a meeting of the board. (1955, c. 1230; 1985 (Reg. Sess., 1986), c. 801, ss. 24, 25; 1993, c. 398, s. 1.)



§ 55A-8-23. Waiver of notice.

§ 55A‑8‑23.  Waiver of notice.

(a)        A director may waive any notice required by this Chapter, the articles of incorporation, or bylaws before or after the date and time stated in the notice. Except as provided by subsection (b) of this section, the waiver shall be in writing, signed by the director entitled to the notice, and filed with the minutes or corporate records.

(b)        A director's attendance at or participation in a meeting waives any required notice to him of the meeting unless the director at the beginning of the meeting (or promptly upon his arrival) objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to action taken at the meeting. (1955, c. 1230; 1985 (Reg. Sess., 1986), c. 801, ss. 24, 25; 1993, c. 398, s. 1; 1995, c. 509, s. 29.)



§ 55A-8-24. Quorum and voting.

§ 55A‑8‑24.  Quorum and voting.

(a)        Except as otherwise provided in: (i) this Chapter, (ii) the articles of incorporation, or (iii) the bylaws, a quorum of a board of directors consists of a majority of the directors in office immediately before a meeting begins.  In no event may the articles of incorporation or bylaws authorize a quorum of fewer than one‑third of the number of directors in office.

(b)        If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board unless: (i) this Chapter, (ii) the articles of incorporation, or (iii) the bylaws require the vote of a greater number of directors.

(c)        A director who is present at a meeting of the board of directors or a committee of the board of directors when corporate action is taken is deemed to have assented to the action taken unless:

(1)        He objects at the beginning of the meeting (or promptly upon his arrival) to holding it or transacting business at the meeting;

(2)        His dissent or abstention from the action taken is entered in the minutes of the meeting; or

(3)        He files written notice of his dissent or abstention with the presiding officer of the meeting before its adjournment or with the corporation immediately after adjournment of the meeting.  The right of dissent or abstention is not available to a director who votes in favor of the action taken. (1955, c. 1230; 1985 (Reg. Sess., 1986), c. 801, s. 33; 1993, c. 398, s. 1.)



§ 55A-8-25. Committees of the board.

§ 55A‑8‑25.  Committees of the board.

(a)        Unless the articles of incorporation or bylaws provide otherwise, a board of directors may create one or more committees of the board and appoint members of the board to serve on them.  Each committee shall have two or more members, who serve at the pleasure of the board.

(b)        The creation of a committee and appointment of members to it shall be approved by the greater of:

(1)        A majority of all the directors in office when the action is taken; or

(2)        The number of directors required by the articles of incorporation or bylaws to take action under G. S. 55A‑8‑24.

(c)        G.S. 55A‑8‑20 through G.S. 55A‑8‑24, which govern meetings, action without meetings, notice and waiver of notice, and quorum and voting requirements of the board, apply to committees of the board and their members as well.

(d)        To the extent specified by the board of directors or in the articles of incorporation or bylaws, each committee of the board may exercise the board's authority under G.S. 55A‑8‑01.

(e)        A committee of the board shall not, however:

(1)        Authorize distributions;

(2)        Recommend to members or approve dissolution, merger or the sale, pledge, or transfer of all or substantially all of the corporation's assets;

(3)        Elect, appoint or remove directors, or fill vacancies on the board of directors or on any of its committees; or

(4)        Adopt, amend, or repeal the articles of incorporation or bylaws.

(f)         The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in G.S. 55A‑8‑30. (1955, c. 1230; 1969, c. 875, s. 5; 1985 (Reg. Sess., 1986), c. 801, ss. 22, 23; 1993, c. 398, s. 1.)



§§ 55A-8-26 through 55A-8-29. Reserved for future codification purposes.

§§ 55A‑8‑26 through 55A‑8‑29.  Reserved for future codification purposes.



§ 55A-8-30. General standards for directors.

Part 3.  Standards of Conduct.

§ 55A‑8‑30.  General standards for directors.

(a)        A director shall discharge his duties as a director, including his duties as a member of a committee:

(1)        In good faith;

(2)        With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(3)        In a manner the director reasonably believes to be in the best interests of the corporation.

(b)        In discharging his duties, a director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1)        One or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented;

(2)        Legal counsel, public accountants, or other persons as to matters the director reasonably believes are within their professional or expert competence; or

(3)        A committee of the board of which he is not a member if the director reasonably believes the committee merits confidence.

(c)        A director is not entitled to the benefit of subsection (b) of this section if he has actual knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) of this section unwarranted.

(d)        A director is not liable for any action taken as a director, or any failure to take any action, if he performed the duties of his office in compliance with this section.

(e)        A director's personal liability for monetary damages for breach of a duty as a director may be limited or eliminated only to the extent provided in G.S. 55A‑8‑60 or permitted in G.S. 55A‑2‑02(b)(4), and a director may be entitled to indemnification against liability and expenses pursuant to Part 5 of Article 8 of this Chapter.

(f)         A director shall not be deemed to be a trustee with respect to the corporation or with respect to any property held or administered by the corporation, including without limit, property that may be subject to restrictions imposed by the donor or transferor of such property. (1985 (Reg. Sess., 1986), c. 801, s. 29; 1993, c. 398, s. 1.)



§ 55A-8-31. Director conflict of interest.

§ 55A‑8‑31.  Director conflict of interest.

(a)        A conflict of interest transaction is a transaction with the corporation in which a director of the corporation has a direct or indirect interest.  A conflict of interest transaction is not voidable by the corporation solely because of the director's interest in the transaction if any one of the following is true:

(1)        The material facts of the transaction and the director's interest were disclosed or known to the board of directors or a committee of the board and the board or committee authorized, approved, or ratified the transaction;

(2)        The material facts of the transaction and the director's interest were disclosed or known to the members entitled to vote and they authorized, approved, or ratified the transaction; or

(3)        The transaction was fair to the corporation.

(b)        For purposes of this section, a director of the corporation has an indirect interest in a transaction if:

(1)        Another entity in which he has a material financial interest or in which he is a general partner is a party to the transaction; or

(2)        Another entity of which he is a director, officer, or trustee is a party to the transaction and the transaction is or should be considered by the board of directors of the corporation.

(c)        For purposes of subdivision (a)(1) of this section, a conflict of interest transaction is authorized, approved, or ratified if it receives the affirmative vote of a majority of the directors on the board of directors (or on the committee) who have no direct or indirect interest in the transaction, but a transaction shall not be authorized, approved, or ratified under this section by a single director.  If a majority of the directors who have no direct or indirect interest in the transaction vote to authorize, approve, or ratify the transaction, a quorum is present for the purpose of taking action under this section.  The presence of, or a vote cast by, a director with a direct or indirect interest in the transaction does not affect the validity of any action taken under subdivision (a)(1) of this section if the transaction is otherwise authorized, approved, or ratified as provided in that subdivision.

(d)        For purposes of subdivision (a)(2) of this section, a conflict of interest transaction is authorized, approved, or ratified by the members if it receives a majority of the votes entitled to be counted under this subsection.  Votes cast by or voted under the control of a director who has a direct or indirect interest in the transaction, and votes cast by or voted under the control of an entity described in subdivision (b)(1) of this section, shall not be counted in a vote of members to determine whether to authorize, approve, or ratify a conflict of interest transaction under subdivision (a)(2) of this section.  The vote of these members, however, is counted in determining whether the transaction is approved under other sections of this Chapter.  A majority of the votes, whether or not present, that are entitled to be cast in a vote on the transaction under this subsection constitutes a quorum for the purpose of taking action under this section.

(e)        The articles of incorporation, bylaws, or a resolution of the board may impose additional requirements on conflict of interest transactions. (1985 (Reg. Sess., 1986), c. 801, s. 26; 1993, c. 398, s. 1.)



§ 55A-8-32. Loans to or guaranties for directors and officers.

§ 55A‑8‑32.  Loans to or guaranties for directors and officers.

No loan, guaranty, or other form of security shall be made or provided by a corporation to or for the benefit of its directors or officers, except that loans, guaranties, or other forms of security may be made to full‑time employees of the corporation who are also directors or officers by action of its board of directors in accordance with G.S. 55A‑8‑31(a)(1). (1955, c. 1230; 1985 (Reg. Sess., 1986), c. 801, s. 17; 1993, c. 398, s. 1.)



§ 55A-8-33. Liability for unlawful loans or distributions.

§ 55A‑8‑33.  Liability for unlawful loans or distributions.

(a)        The liabilities imposed by this section are in addition to any other liabilities imposed by law upon directors of a corporation.

(b)        A director who votes for or assents to the making of a loan or guaranty or other form of security is personally liable to the corporation for the repayment or return of the money or value loaned, with interest thereon at the legal rate until paid, or for any liability of the corporation upon the guaranty, if it is established that he did not perform his duties in compliance with G.S. 55A‑8‑30 or that the loan or guaranty was made in violation of G.S. 55A‑8‑32.

(c)        A director who votes for or assents to a distribution made in violation of Article 13 of this Chapter, Article 14 of this Chapter, or the articles of incorporation is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating Article 13 of this Chapter, Article 14 of this Chapter, or the articles of incorporation if it is established that he did not perform his duties in compliance with G.S. 55A‑8‑30.  In any proceeding commenced under this section, a director has all of the defenses ordinarily available to a director.

(d)        A director held liable under subsection (b) or (c) of this section is entitled to:

(1)        Contribution from every other director who could be held liable under subsection (b) or (c) of this section for the unlawful loan or distribution; and

(2)        Reimbursement from each person for the amount he accepted knowing the unlawful loan or distribution was made in violation of G.S. 55A‑8‑32, Article 13 of this Chapter, or Article 14 of this Chapter, or the articles of incorporation.

(e)        No action shall be brought against the directors for liability under this section after three years from the time when the cause of action was discovered or ought to have been discovered. (1985 (Reg. Sess., 1986), c. 801, s. 33; 1993, c. 398, s. 1.)



§§ 55A-8-34 through 55A-8-39. Reserved for future codification purposes.

§§ 55A‑8‑34 through 55A‑8‑39.  Reserved for future codification purposes.



§ 55A-8-40. Officers.

Part 4.  Officers.

§ 55A‑8‑40.  Officers.

(a)        A corporation has the officers described in its bylaws or appointed by the board of directors in accordance with the bylaws.

(b)        A duly appointed officer may appoint one or more officers or assistant officers if authorized by the bylaws or the board of directors.

(c)        The secretary or any assistant secretary or any one or more other officers designated by the bylaws or the board of directors shall have the responsibility and authority to maintain and authenticate the records of the corporation.

(d)        The same individual may simultaneously hold more than one office in a corporation, but no individual may act in more than one capacity where action of two or more officers is required.

(e)        Whenever a specific office is referred to in this Chapter, it shall be deemed to include any person who, individually or collectively with one or more other persons, holds or occupies such office. (1955, c. 1230; 1985 (Reg. Sess., 1986), c. 801, s. 28; 1993, c. 398, s. 1.)



§ 55A-8-41. Duties of officers.

§ 55A‑8‑41.  Duties of officers.

Each officer has the authority and duties set forth in the bylaws or, to the extent consistent with the bylaws, the authority and duties prescribed by the board of directors or by direction of an officer authorized by the board of directors to prescribe the authority and duties of other officers. (1955, c. 1230; 1985 (Reg. Sess., 1986), c. 801, s. 28; 1993, c. 398, s. 1.)



§ 55A-8-42. Standards of conduct for officers.

§ 55A‑8‑42.  Standards of conduct for officers.

(a)        An officer with discretionary authority shall discharge his duties under that authority:

(1)        In good faith;

(2)        With the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(3)        In a manner the officer reasonably believes to be in the best interests of the corporation.

(b)        In discharging his duties, an officer is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1)        One or more officers or employees of the corporation whom the officer reasonably believes to be reliable and competent in the matters presented; or

(2)        Legal counsel, public accountants, or other persons as to matters the officer reasonably believes are within the person's professional or expert competence.

(c)        An officer is not entitled to the benefit of subsection (b) of this section if the officer has actual knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) of this section unwarranted.

(d)        An officer is not liable for any action taken as an officer, or any failure to take any action, if the officer performed the duties of his office in compliance with this section.

(e)        An officer may be entitled to immunity under Part 6 of Article 8 of this Chapter or to indemnification against liability and expenses pursuant to Part 5 of Article 8 of this Chapter. (1985 (Reg. Sess., 1986), c. 801, s. 29; 1993, c. 398, s. 1.)



§ 55A-8-43. Resignation and removal of officers.

§ 55A‑8‑43.  Resignation and removal of officers.

(a)        An officer may resign at any time by communicating his resignation to the corporation.  A resignation is effective when it is communicated unless it specifies in writing a later effective date.  If a resignation is made effective at a later date and the corporation accepts the future effective date, its board of directors may fill the pending vacancy before the effective date if the board of directors provides that the successor does not take office until the effective date.

(b)        A board of directors may remove any officer at any time with or without cause. (1955, c. 1230; 1993, c. 398, s. 1.)



§ 55A-8-44. Contract rights of officers.

§ 55A‑8‑44.  Contract rights of officers.

(a)        The appointment of an officer does not itself create contract rights.

(b)        An officer's removal does not affect the officer's contract rights, if any, with the corporation.  An officer's resignation does not affect the corporation's contract rights, if any, with the officer. (1955, c. 1230; 1993, c. 398, s. 1.)



§§ 55A-8-45 through 55A-8-49. Reserved for future codification purposes.

§§ 55A‑8‑45 through 55A‑8‑49.  Reserved for future codification purposes.



§ 55A-8-50. Policy statement and definitions.

Part 5.  Indemnification.

§ 55A‑8‑50.  Policy statement and definitions.

(a)        It is the public policy of this State to enable corporations organized under this Chapter to attract and maintain responsible, qualified directors, officers, employees, and agents, and, to that end, to permit corporations organized under this Chapter to allocate the risk of personal liability of directors, officers, employees, and agents through indemnification and insurance as authorized in this Part.

(b)        Definitions in this Part:

(1)        "Corporation" includes any domestic or foreign corporation absorbed in a merger which, if its separate existence had continued, would have had the obligation or power to indemnify its directors, officers, employees, or agents, so that a person who would have been entitled to receive or request indemnification from such corporation if its separate existence had continued shall stand in the same position under this Part with respect to the surviving corporation.

(2)        "Director" means an individual who is or was a director of a corporation or an individual who, while a director of a corporation, is or was serving at the corporation's request as a director, officer, partner, trustee, employee, or agent of another foreign or domestic business or nonprofit corporation, partnership, joint venture, trust, employee benefit plan, or other enterprise.  A director is considered to be serving an employee benefit plan at the corporation's request if the director's duties to the corporation also impose duties on, or otherwise involve services by, the director to the plan or to participants in or beneficiaries of the plan.  "Director" includes, unless the context requires otherwise, the estate or personal representative of a director.

(3)        "Expenses" means expenses of every kind incurred in defending a proceeding, including counsel fees.

(4)        "Liability" means the obligation to pay a judgment, settlement, penalty, fine (including an excise tax assessed with respect to an employee benefit plan), or reasonable expenses actually incurred with respect to a proceeding.

(5)        "Officer," "employee," or "agent" includes, unless the context requires otherwise, the estate or personal representative of a person who acted in that capacity.

(6)        "Official capacity" means:  (i) when used with respect to a director, the office of director in a corporation; and (ii) when used with respect to an individual other than a director, as contemplated in G.S. 55A‑8‑56, the office in a corporation held by the officer or the employment or agency relationship undertaken by the employee or agent on behalf of the corporation.  "Official capacity" does not include service for any other foreign or domestic business or nonprofit corporation or any partnership, joint venture, trust, employee benefit plan, or other enterprise.

(7)        "Party" includes an individual who was, is, or is threatened to be made a named defendant or respondent in a proceeding.

(8)        "Proceeding" means any threatened, pending, or completed action, suit, or proceeding whether civil, criminal, administrative, or investigative and whether formal or informal. (1993, c. 398, s. 1.)



§ 55A-8-51. Authority to indemnify.

§ 55A‑8‑51.  Authority to indemnify.

(a)        Except as provided in subsection (d) of this section, a corporation may indemnify an individual made a party to a proceeding because the individual is or was a director against liability incurred in the proceeding if the individual:

(1)        Conducted himself in good faith;

(2)        Reasonably believed (i) in the case of conduct in his official capacity with the corporation, that his conduct was in its best interests; and (ii) in all other cases, that his conduct was at least not opposed to its best interests; and

(3)        In the case of any criminal proceeding, had no reasonable cause to believe his conduct was unlawful.

(b)        A director's conduct with respect to an employee benefit plan for a purpose the director reasonably believed to be in the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirement of clause (ii) of subdivision (a)(2) of this section.

(c)        The termination of a proceeding by judgment, order, settlement, conviction, or upon a plea of no contest or its equivalent is not, of itself, determinative that the director did not meet the standard of conduct described in this section.

(d)        A corporation shall not indemnify a director under this section:

(1)        In connection with a proceeding by or in the right of the corporation in which the director was adjudged liable to the corporation; or

(2)        In connection with any other proceeding charging improper personal benefit to the director, whether or not involving action in his official capacity, in which the director was adjudged liable on the basis that personal benefit was improperly received by the director.

(e)        Indemnification permitted under this section in connection with a proceeding by or in the right of the corporation that is concluded without a final adjudication on the issue of liability is limited to reasonable expenses incurred in connection with the proceeding.

(f)         The authorization, approval, or favorable recommendation by the board of directors of a corporation of indemnification, as permitted by this section, shall not be deemed an act or corporate transaction in which a director has a conflict of interest, and no such indemnification shall be void or voidable on such ground. (1977, c. 236, s. 2; 1985 (Reg. Sess., 1986), c. 801, ss. 15, 16; 1993, c. 398, s. 1.)



§ 55A-8-52. Mandatory indemnification.

§ 55A‑8‑52.  Mandatory indemnification.

Unless limited by its articles of incorporation, a corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceedings to which the director was a party because he is or was a director of the corporation against reasonable expenses actually incurred by the director in connection with the proceeding. (1977, c. 236, s. 2; 1993, c. 398, s. 1.)



§ 55A-8-53. Advance for expenses.

§ 55A‑8‑53.  Advance for expenses.

Expenses incurred by a director in defending a proceeding may be paid by the corporation in advance of the final disposition of such proceeding as authorized by the board of directors in the specific case or as authorized or required under any provision in the articles of incorporation or bylaws or by any applicable resolution or contract upon receipt of an undertaking by or on behalf of the director to repay such amount unless it shall ultimately be determined that the director is entitled to be indemnified by the corporation against such expenses. (1977, c. 236, s. 2; 1985 (Reg. Sess., 1986), c. 801, ss. 15, 16; 1993, c. 398, s. 1.)



§ 55A-8-54. Court-ordered indemnification.

§ 55A‑8‑54.  Court‑ordered indemnification.

Unless a corporation's articles of incorporation provide otherwise, a director of the corporation who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction.  On receipt of an application, the court, after giving any notice the court considers necessary, may order indemnification if it determines:

(1)        The director is entitled to mandatory indemnification under G.S. 55A‑8‑52, in which case the court shall also order the corporation to pay the director's reasonable expenses incurred to obtain court‑ordered indemnification; or

(2)        The director is fairly and reasonably entitled to indemnification, in whole or in part, in view of all the relevant circumstances, whether or not the director met the standard of conduct set forth in G.S. 55A‑8‑51 or was adjudged liable as described in G.S. 55A‑8‑51(d), but if the director was adjudged so liable, such indemnification is limited to reasonable expenses incurred. (1977, c. 236, s. 2; 1993, c. 398, s. 1.)



§ 55A-8-55. Determination and authorization of indemnification.

§ 55A‑8‑55.  Determination and authorization of indemnification.

(a)        A corporation shall not indemnify a director under G.S. 55A‑8‑51 unless authorized in the specific case after a determination has been made that indemnification of the director is permissible in the circumstances because the director has met the standard of conduct set forth in G.S. 55A‑8‑51.

(b)        The determination shall be made:

(1)        By the board of directors by majority vote of a quorum consisting of directors not at the time parties to the proceeding;

(2)        If a quorum cannot be obtained under subdivision (1) of this subsection, by a majority vote of a committee duly designated by the board of directors (in which designation directors who are parties may participate), consisting solely of two or more directors not at the time parties to the proceeding;

(3)        By special legal counsel (i) selected by the board of directors or its committee in the manner prescribed in subdivision (1) or (2) of this subsection; or (ii) if a quorum of the board cannot be obtained under subdivision (1) of this subsection and a committee cannot be designated under subdivision (2) of this subsection, selected by majority vote of the full board (in which selection directors who are parties may participate); or

(4)        By the members, but directors who are at the time parties to the proceeding shall not vote on the determination.

(c)        Authorization of indemnification and evaluation as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible, except that if the determination is made by special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses shall be made by those entitled under subdivision (b)(3) of this section to select counsel. (1977, c. 236, s. 2; 1993, c. 398, s. 1.)



§ 55A-8-56. Indemnification of officers, employees, and agents.

§ 55A‑8‑56.  Indemnification of officers, employees, and agents.

Unless a corporation's articles of incorporation provide otherwise:

(1)        An officer of the corporation is entitled to mandatory indemnification under G.S. 55A‑8‑52, and is entitled to apply for court‑ordered indemnification under G.S. 55A‑8‑54, in each case to the same extent as a director;

(2)        The corporation may indemnify and advance expenses under this Part to an officer, employee, or agent of the corporation to the same extent as to a director; and

(3)        A corporation may also indemnify and advance expenses to an officer, employee, or agent to the extent, consistent with public policy, that may be provided by its articles of incorporation, bylaws, general or specific action of its board of directors, or contract. (1977, c. 236, s. 2; 1993, c. 398, s. 1.)



§ 55A-8-57. Additional indemnification and insurance.

§ 55A‑8‑57.  Additional indemnification and insurance.

(a)        In addition to and separate and apart from the indemnification provided for in G.S. 55A‑8‑51, 55A‑8‑52, 55A‑8‑54, 55A‑8‑55, and 55A‑8‑56, a corporation may in its articles of incorporation or bylaws or by contract or resolution indemnify or agree to indemnify any one or more of its directors, officers, employees, or agents against liability and expenses in any proceeding (including without limitation a proceeding brought by or on behalf of the corporation itself) arising out of their status as such or their activities in any of the foregoing capacities; provided, however, that a corporation shall not indemnify or agree to indemnify a person against liability or expenses the person may incur on account of his activities which were at the time taken, known, or believed by the person to be clearly in conflict with the best interests of the corporation or if the person received an improper personal benefit.  A corporation may likewise and to the same extent indemnify or agree to indemnify any person who, at the request of the corporation, is or was serving as a director, officer, partner, trustee, employee, or agent of another foreign or domestic corporation, partnership, joint venture, trust, or other enterprise or as a trustee or administrator under an employee benefit plan.  Any provision in any articles of incorporation, bylaw, contract, or resolution permitted under this section may include provisions for recovery from the corporation of reasonable costs, expenses, and attorneys' fees in connection with the enforcement of rights to indemnification granted therein and may further include provisions establishing reasonable procedures for determining and enforcing the rights granted therein.

(b)        A corporation may purchase and maintain insurance on behalf of an individual who is or was a director, officer, employee, or agent of the corporation, or who, while a director, officer, employee, or agent of the corporation, is or was serving at the request of the corporation as a director, officer, partner, trustee, employee, or agent of another foreign or domestic corporation, partnership, joint venture, trust, employee benefit plan, or other enterprise, against liability asserted against or incurred by him in that capacity or arising from his status as a director, officer, employee, or agent, whether or not the corporation would have power to indemnify him against the same liability under any provision of this Chapter. (1977, c. 236, s. 2; 1985 (Reg. Sess., 1986), c. 801, ss. 15, 16; 1993, c. 398, s. 1.)



§ 55A-8-58. Application of Part.

§ 55A‑8‑58.  Application of Part.

(a)        If articles of incorporation limit indemnification or advance for expenses, indemnification and advance for expenses are valid only to the extent consistent with the articles of incorporation.

(b)        This Part does not limit a corporation's power to pay or reimburse expenses incurred by a director in connection with appearing as a witness in a proceeding at a time when the director has not been made a named defendant or respondent to the proceeding. (1993, c. 398, s. 1.)



§ 55A-8-59. Reserved for future codification purposes.

§ 55A‑8‑59.  Reserved for future codification purposes.



§ 55A-8-60. Immunity.

Part 6.  Immunity.

§ 55A‑8‑60.  Immunity.

(a)        In addition to the immunity that is authorized in G.S. 55A‑2‑02(b)(4), a person serving as a director or officer of a nonprofit corporation shall be immune individually from civil liability for monetary damages, except to the extent covered by insurance, for any act or failure to act arising out of this service, except where the person:

(1)        Is compensated for his services beyond reimbursement for expenses;

(2)        Was not acting within the scope of his official duties;

(3)        Was not acting in good faith;

(4)        Committed gross negligence or willful or wanton misconduct that resulted in the damage or injury;

(5)        Derived an improper personal financial benefit from the transaction;

(6)        Incurred the liability from the operation of a motor vehicle; or

(7)        Is a defendant in an action brought under G.S. 55A‑8‑33.

The immunity in this subsection may be limited or eliminated by a provision in the articles of incorporation, but only with respect to acts or omissions occurring on or after the effective date of such provision.

(b)        The immunity in subsection (a) of this section is personal to the directors and officers, and does not immunize the corporation against liability for the acts or omissions of the directors or officers.

(c)        Without diminishing the applicability of any other provisions of this Chapter, "nonprofit corporation" as referred to in this section shall include any credit union chartered under the laws of this State, the laws of any other state, or under the laws of the United States. (1987, c. 799, s. 3; 1989, c. 472; 1993, c. 398, s. 1.)



§ 55A-10-01. Authority to amend.

Article 10.

Amendment of Articles of Incorporation and Bylaws.

Part 1.  Amendment of Articles of Incorporation.

§ 55A‑10‑01.  Authority to amend.

(a)        A corporation may amend its articles of incorporation at any time to add or change a provision that is required or permitted in the articles of incorporation or to delete a provision not required in the articles of incorporation.  Whether a provision is required or permitted in the articles of incorporation is determined as of the effective date of the amendment.

(b)        A member of the corporation does not have a vested property right resulting from any provision in the articles of incorporation, including provisions relating to management, control, distribution entitlement, or purpose or duration of the corporation. (1955, c. 1230; 1993, c. 398, s. 1.)



§ 55A-10-02. Amendment by board of directors.

§ 55A‑10‑02.  Amendment by board of directors.

(a)        Unless the articles of incorporation provide otherwise, a corporation's board of directors may adopt one or more amendments to the corporation's articles of incorporation without member approval:

(1)        To delete the names and addresses of the initial directors;

(2)        To delete the name and address of the initial registered agent or registered office, if a statement of change is on file with the Secretary of State;

(3)        To change the corporate name by substituting the word "corporation", "incorporated", "company", "limited", or the abbreviation "corp.", "inc.", "co.", or "ltd.", for a similar word or abbreviation in the name, or by adding, deleting or changing a geographical attribution to the name; or

(4)        To make any other change expressly permitted by this Chapter to be made by director action.

(b)        If a corporation has no members entitled to vote thereon, its incorporators, until directors have been chosen, and thereafter its board of directors, may adopt one or more amendments to the corporation's articles of incorporation subject to any approval required pursuant to G.S. 55A‑10‑30.  The corporation shall provide at least five days' written notice of any meeting at which an amendment is to be voted upon.  The notice shall state that the purpose, or one of the purposes, of the meeting is to consider a proposed amendment to the articles of incorporation and contain or be accompanied by a copy or summary of the amendment or state the general nature of the amendment.  The amendment shall be approved by a majority of the directors in office at the time the amendment is adopted. (1955, c. 1230; 1981, c. 372; 1985 (Reg. Sess., 1986), c. 801, ss. 36, 37; 1993, c. 398, s. 1.)



§ 55A-10-03. Amendment by directors and members.

§ 55A‑10‑03.  Amendment by directors and members.

(a)        If the corporation has members entitled to vote thereon, then, unless this Chapter, the articles of incorporation, bylaws, the members (acting pursuant to subsection (b) of this section), or the board of directors (acting pursuant to subsection (c) of this section) require a greater vote or voting by class, an amendment to a corporation's articles of incorporation to be adopted shall be approved:

(1)        By the board or in lieu thereof in writing by the number or proportion of members entitled under G.S. 55A‑7‑02(a)(2) to call a special meeting to consider such amendment;

(2)        By the members entitled to vote thereon by two‑thirds of the votes cast or a majority of the votes entitled to be cast on the amendment, whichever is less; and

(3)        In writing by any person or persons whose approval is required by a provision of the articles of incorporation authorized by G.S. 55A‑10‑30.

(b)        The members entitled to vote thereon may condition the amendment's adoption on receipt of a higher percentage of affirmative votes or on any other basis.

(c)        If the board initiates an amendment to the articles of incorporation or board approval is required by subsection (a) of this section to adopt an amendment to the articles of incorporation, the board may condition the amendment's adoption on receipt of a higher percentage of affirmative votes or any other basis.

(d)        If the board or the members seek to have the amendment approved by the members entitled to vote thereon at a membership meeting, the corporation shall give notice of the membership meeting to those members in accordance with G.S. 55A‑7‑05. The notice shall state that the purpose, or one of the purposes, of the meeting is to consider the proposed amendment and contain or be accompanied by a copy or summary of the amendment.

(e)        If the board or the members seek to have the amendment approved by the members entitled to vote thereon by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the amendment. (1955, c. 1230; 1981, c. 372; 1985 (Reg. Sess., 1986), c. 801, ss. 36, 37; 1993, c. 398, s. 1; 1995, c. 400, s. 4.)



§ 55A-10-04. Class voting by members on amendments.

§ 55A‑10‑04.  Class voting by members on amendments.

(a)        The members of a class in a charitable or religious corporation are entitled to vote as a class on a proposed amendment to the articles of incorporation if the amendment would affect the rights of that class as to voting in a manner that is different from the manner in which the amendment would affect another class.

(b)        The members of a class in a corporation other than a charitable or religious corporation are entitled to vote as a class on a proposed amendment to the articles of incorporation if the amendment would:

(1)        Affect the rights, privileges, preferences, restrictions, or conditions of that class as to voting, dissolution, redemption, or transfer of memberships in a manner that is different from the manner in which the amendment would affect another class;

(2)        Affect the rights, privileges, preferences, restrictions, or conditions of that class as to voting, dissolution, redemption, or transfer of memberships by changing the rights, privileges, preferences, restrictions, or conditions of another class;

(3)        Increase or decrease the number of memberships authorized for that class;

(4)        Increase the number of memberships authorized for another class;

(5)        Effect an exchange, reclassification, or termination of the memberships of that class; or

(6)        Authorize a new class of memberships.

(c)        If a class is to be divided into two or more classes as a result of an amendment to the articles of incorporation, the amendment shall be approved by the members of each class that would be created by the amendment.

(d)        If a class vote is required to approve an amendment to the articles of incorporation of a corporation, the amendment shall be approved by the members of the class by two‑thirds of the votes cast by the class or a majority of the votes entitled to be cast by the class on the amendment, whichever is less.

(e)        A class of members is entitled to the voting rights granted by this section although the articles of incorporation and bylaws provide that the class shall not vote on the proposed amendment. (1993, c. 398, s. 1.)



§ 55A-10-05. Articles of amendment.

§ 55A‑10‑05.  Articles of amendment.

A corporation amending its articles of incorporation shall deliver to the Secretary of State for filing articles of amendment setting forth:

(1)        The name of the corporation;

(2)        The text of each amendment adopted;

(3)        The date of each amendment's adoption;

(4)        If approval of members was not required, a statement to that effect and a brief explanation of why member action was not required, and a statement that the amendment was approved by a sufficient vote of the board of directors or incorporators;

(5)        If approval by members was required, a statement that member approval was obtained as required by this Chapter;

(6)        If approval of the amendment by some person or persons other than the members, the board, or the incorporators is required pursuant to G.S. 55A‑10‑30, a statement that the approval was obtained. (1955, c. 1230; 1993, c. 398, s. 1.)



§ 55A-10-06. Restated articles of incorporation.

§ 55A‑10‑06.  Restated articles of incorporation.

(a)        A corporation's board of directors may restate its articles of incorporation at any time with or without approval by members or any other person.

(b)        The restated articles of incorporation may include one or more amendments to the articles of incorporation.  If the restated articles of incorporation include an amendment requiring approval by the members or any other person, it shall be adopted as provided in G.S. 55A‑10‑03.

(c)        If the board of directors submits restated articles of incorporation for member action, the corporation shall notify in writing each member entitled to vote on the proposed amendment of the membership meeting in accordance with G.S. 55A‑7‑05.  The notice shall (i) state that the purpose, or one of the purposes, of the meeting is to consider the proposed restated articles of incorporation, (ii) contain or be accompanied by a copy of the proposed restated articles of incorporation, and (iii) identify any amendment or other change they would make in the articles of incorporation.

(d)        If the restated articles of incorporation include an amendment requiring approval pursuant to G.S. 55A‑10‑30, the board of directors shall submit the restated articles of incorporation for such approval.

(e)        A corporation restating its articles of incorporation shall deliver to the Secretary of State for filing articles of restatement which shall:

(1)        Set forth the name of the corporation;

(2)        Attach as an exhibit thereto the text of the restated articles of incorporation;

(3)        State whether the restated articles of incorporation contain an amendment to the articles of incorporation requiring member approval and, if they do not, that the board of directors adopted the restated articles of incorporation;

(4)        If the restated articles of incorporation contain an amendment to the articles of incorporation requiring member approval, state that member approval was obtained as required by this Chapter; and

(5)        If the restated articles of incorporation contain an amendment to the articles of incorporation requiring approval by a person whose approval is required pursuant to G.S. 55A‑10‑30, state that such approval was obtained.

(f)         Duly adopted restated articles of incorporation supersede the original articles of incorporation and all amendments to them.

(g)        The Secretary of State may certify restated articles of incorporation, as the articles of incorporation currently in effect, without including the other information required by subsection (e) of this section. (1965, c. 762; 1993, c. 398, s. 1.)



§ 55A-10-07. Effect of amendment.

§ 55A‑10‑07.  Effect of amendment.

An amendment to articles of incorporation does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party, any requirement or limitation imposed upon the corporation or any property held by it by virtue of any restriction or condition upon which such property is held by the corporation or the existing rights of persons other than members of the corporation.  An amendment changing a corporation's name does not abate a proceeding brought by or against the corporation in its former name. (1955, c. 1230; 1985 (Reg. Sess., 1986), c. 801, s. 38; 1993, c. 398, s. 1.)



§§ 55A-10-08 through 55A-10-19. Reserved for future codification purposes.

§§ 55A‑10‑08 through 55A‑10‑19.  Reserved for future codification purposes.



§ 55A-10-20. Amendment by directors.

Part 2.  Bylaws.

§ 55A‑10‑20.  Amendment by directors.

If a corporation has no members entitled to vote thereon, its incorporators, until directors have been chosen, and thereafter its board of directors, may adopt one or more amendments to the corporation's bylaws subject to any approval required pursuant to G.S. 55A‑10‑30.  The corporation shall provide at least five days' written notice of any meeting of directors at which an amendment is to be voted upon.  The notice shall state that the purpose, or one of the purposes, of the meeting is to consider a proposed amendment to the bylaws and contain or be accompanied by a copy or summary of the amendment or state the general nature of the amendment.  The amendment shall be approved by a majority of the directors in office at the time the amendment is adopted. (1955, c. 1230; 1993, c. 398, s. 1.)



§ 55A-10-21. Amendment by directors and members.

§ 55A‑10‑21.  Amendment by directors and members.

(a)        If the corporation has members entitled to vote thereon, then, unless this Chapter, the articles of incorporation, bylaws, the members (acting pursuant to subsection (b) of this section), or the board of directors (acting pursuant to subsection (c) of this section) require a greater vote or voting by class, an amendment to a corporation's bylaws to be adopted shall be approved:

(1)        By the board or in lieu thereof in writing by the number or proportion of members entitled under G.S. 55A‑7‑02(a)(2) to call a special meeting to consider such amendment;

(2)        By the members entitled to vote thereon by two‑thirds of the votes cast or a majority of the votes entitled to be cast on the amendment, whichever is less; and

(3)        In writing by any person or persons whose approval is required by a provision of the articles of incorporation authorized by G.S. 55A‑10‑30.

(b)        The members entitled to vote thereon may condition the amendment's adoption on its receipt of a higher percentage of affirmative votes or on any other basis.

(c)        If the board initiates an amendment to the bylaws or board approval is required by subsection (a) of this section to adopt an amendment to the bylaws, the board may condition the amendment's adoption on receipt of a higher percentage of affirmative votes or on any other basis.

(d)        If the board or the members seek to have the amendment approved by the members entitled to vote thereon at a membership meeting, the corporation shall give notice of the membership meeting to those members in accordance with G.S. 55A‑7‑05. The notice shall state that the purpose, or one of the purposes, of the meeting is to consider the proposed amendment and contain or be accompanied by a copy or summary of the amendment.

(e)        If the board or the members seek to have the amendment approved by the members entitled to vote thereon by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the amendment. (1955, c. 1230; 1993, c. 398, s. 1; 2002‑27, s. 1.)



§ 55A-10-22. Class voting by members on amendments.

§ 55A‑10‑22.  Class voting by members on amendments.

(a)        The members of a class in a charitable or religious corporation are entitled to vote as a class on a proposed amendment to the bylaws if the amendment would affect the rights of that class as to voting in a manner that is different from the manner in which such amendment would affect another class.

(b)        The members of a class in a corporation other than a charitable or religious corporation are entitled to vote as a class on a proposed amendment to the bylaws if the amendment would:

(1)        Affect the rights, privileges, preferences, restrictions, or conditions of that class as to voting, dissolution, redemption, or transfer of memberships in a manner that is different from the manner in which such amendment would affect another class;

(2)        Affect the rights, privileges, preferences, restrictions, or conditions of that class as to voting, dissolution, redemption, or transfer of memberships by changing the rights, privileges, preferences, restrictions, or conditions of another class;

(3)        Increase or decrease the number of memberships authorized for that class;

(4)        Increase the number of memberships authorized for another class;

(5)        Effect an exchange, reclassification, or termination of all or part of the memberships of that class; or

(6)        Authorize a new class of memberships.

(c)        If a class is to be divided into two or more classes as a result of an amendment to the bylaws, the amendment shall be approved by the members of each class that would be created by the amendment.

(d)        If a class vote is required to approve an amendment to the bylaws, the amendment shall be approved by the members of the class by two‑thirds of the votes cast by the class or a majority of the votes entitled to be cast by the class on the amendment, whichever is less.

(e)        A class of members is entitled to the voting rights granted by this section although the articles of incorporation and bylaws provide that the class shall not vote on the proposed amendment. (1993, c. 398, s. 1.)



§§ 55A-10-23 through 55A-10-29. Reserved for future codification purposes.

§§ 55A‑10‑23 through 55A‑10‑29.  Reserved for future codification purposes.



§ 55A-10-30. Approval by third persons.

Part 3.  Articles of Incorporation and Bylaws.

§ 55A‑10‑30.  Approval by third persons.

The articles of incorporation or bylaws may require an amendment to the articles of incorporation or bylaws to be approved in writing by a specified person or persons other than the board of directors. Such a provision in the articles of incorporation or bylaws may only be amended with the approval in writing of such person or persons. (1993, c. 398, s. 1; 1995, c. 509, s. 30.)



§ 55A-11-01. Approval of plan of merger.

Article 11.

Merger.

§ 55A‑11‑01.  Approval of plan of merger.

(a)        Subject to the limitations set forth in G.S. 55A‑11‑02, one or more nonprofit corporations may merge into another nonprofit corporation, if the plan of merger is approved as provided in G.S. 55A‑11‑03.

(b)        The plan of merger shall set forth:

(1)        The name of each corporation planning to merge and the name of the surviving corporation into which each other corporation plans to merge;

(2)        The terms and conditions of the merger; and

(3)        The manner and basis, if any, of converting memberships of each merging corporation into memberships, obligations, or securities of the surviving or any other corporation or into cash or other property in whole or part.

(c)        The plan of merger may set forth:

(1)        Any amendments to the articles of incorporation or bylaws of the surviving corporation to be effected by the merger; and

(2)        Other provisions relating to the merger.

(d)        The provisions of the plan of merger, other than the provisions referred to in subdivisions (b)(1) and (c)(1) of this section, may be made dependent on facts objectively ascertainable outside the plan of merger if the plan of merger sets forth the manner in which the facts will operate upon the affected provisions. The facts may include any of the following:

(1)        Statistical or market indices, market prices of any security or group of securities, interest rates, currency exchange rates, or similar economic or financial data.

(2)        A determination or action by the corporation or by any other person, group, or body.

(3)        The terms of, or actions taken under, an agreement to which the corporation is a party, or any other agreement or document. (1955, c. 1230; 1993, c. 398, s. 1; 1995, c. 400, s. 5; 2005‑268, s. 38.)



§ 55A-11-02. Limitations on mergers by charitable or religious corporations.

§ 55A‑11‑02.  Limitations on mergers by charitable or religious corporations.

(a)        Without the prior approval of the superior court in a proceeding in which the Attorney General has been given written notice, a charitable or religious corporation may merge only with:

(1)        A charitable or religious corporation;

(2)        A foreign corporation that would qualify under this Chapter as a charitable or religious corporation;

(3)        A wholly owned foreign or domestic corporation (business or nonprofit) which is not a charitable or religious corporation, or an unincorporated entity, provided the charitable or religious corporation is the survivor in the merger and continues to be a charitable or religious corporation after the merger; or

(4)        A business or nonprofit corporation (foreign or domestic) other than a charitable or religious corporation, or an unincorporated entity, provided that: (i) on or prior to the effective date of the merger, assets with a value equal to the greater of the fair market value of the net tangible and intangible assets (including goodwill) of the charitable or religious corporation or the fair market value of the charitable or religious corporation if it were to be operated as a business concern are transferred or conveyed to one or more persons who would have received its assets under G.S. 55A‑14‑03(a)(1) and (2) had it dissolved; (ii) it shall return, transfer or convey any assets held by it upon condition requiring return, transfer or conveyance, which condition occurs by reason of the merger, in accordance with such condition; and (iii) the merger is approved by a majority of directors of the charitable or religious corporation who are not and will not become members, as "member" is defined in G.S. 55A‑1‑40(16) or G.S. 57C‑1‑03, partners, limited partners, or shareholders in or directors, managers, officers, employees, agents, or consultants of the survivor in the merger.

(b)        At least 30 days before consummation of any merger of a charitable or religious corporation pursuant to subdivision (a)(4) of this section, notice, including a copy of the proposed plan of merger, shall be delivered to the Attorney General. This notice shall include all the information the Attorney General determines is required for a complete review of the proposed transaction. The Attorney General may require an additional 30‑day period to review the proposed transaction by providing written notice to the charitable or religious corporation prior to the expiration of the initial notice period. During this 30‑day period, the transaction may not be finalized.

(c)        Without the prior written consent of the Attorney General, or approval of the superior court in a proceeding in which the Attorney General has been given notice, no member of a charitable or religious corporation may receive or retain any property as a result of a merger other than an interest as a member, as "member" is defined in G.S. 55A‑1‑40(16), in the survivor of the merger. The Attorney General may consent to the transaction, or the court shall approve the transaction, if it is fair and not contrary to the public interest. (1993, c. 398, s. 1; c. 553, s. 83(a); 1995, c. 400, s. 6; 1999‑204, s. 1; 1999‑369, s. 2.4.)



§ 55A-11-03. Action on plan.

§ 55A‑11‑03.  Action on plan.

(a)        Unless this Chapter, the articles of incorporation, bylaws, or the board of directors or members (acting pursuant to subsection (c) of this section) require a greater vote or voting by class, a plan of merger to be adopted shall be approved for each constituent corporation:

(1)        By the board;

(2)        By the members entitled to vote thereon, if any, by two‑thirds of the votes cast or a majority of the votes entitled to be cast on the plan of merger, whichever is less; and

(3)        In writing by any person or persons whose approval is required by a provision of the articles of incorporation authorized by G.S. 55A‑10‑30 for an amendment to the articles of incorporation or bylaws.

(b)        If the corporation does not have members entitled to vote thereon, the merger shall be approved by a majority of the directors then in office. The corporation shall provide at least five days' written notice of any directors' meeting at which the approval will be considered. The notice shall state that the purpose, or one of the purposes, of the meeting is to consider the proposed merger.

(c)        The board may condition its approval of the proposed merger, and the members entitled to vote thereon may condition their approval of the merger, on receipt of a higher percentage of affirmative votes or on any other basis.

(d)        If the board seeks to have the plan approved by the members entitled to vote thereon at a membership meeting, the corporation shall give notice of the membership meeting to those members in accordance with G.S. 55A‑7‑05. The notice shall state that the purpose, or one of the purposes, of the meeting is to consider the plan of merger and contain or be accompanied by a copy or summary of the plan. The copy or summary of the plan for members of the surviving corporation shall include any provision that, if contained in a proposed amendment to the articles of incorporation or bylaws, would entitle members to vote on the provision. The copy or summary of the plan for members of the disappearing corporation shall include a copy or summary of the articles of incorporation and bylaws that will be in effect immediately after the merger takes effect.

(e)        If the board seeks to have the plan approved by the members entitled to vote thereon by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the plan. The copy or summary of the plan for members of the surviving corporation shall include any provision that, if contained in a proposed amendment to the articles of incorporation or bylaws, would entitle members to vote on the provision. The copy or summary of the plan for members of the disappearing corporation shall include a copy or summary of the articles of incorporation and bylaws that will be in effect immediately after the merger takes effect.

(f)         Voting by a class of members is required on a plan of merger if the plan contains a provision that, if contained in a proposed amendment to articles of incorporation or bylaws, would entitle the class of members to vote as a class on the proposed amendment under G.S. 55A‑10‑04 or G.S. 55A‑10‑22. The plan is approved by a class of members by two‑thirds of the votes cast by the class or a majority of the votes entitled to be cast by the class, whichever is less.

(g)        After a merger is adopted but before the articles of merger become effective, the plan of merger (i) may be amended as provided in the plan of merger, or (ii) may be abandoned, subject to any contractual rights, as provided in the plan of merger, or, if there is no such provision, as determined by the board of directors without further action by the members or other persons who approved the plan of merger. (1955, c. 1230; 1993, c. 398, s. 1; 2005‑268, s. 39.)



§ 55A-11-04. Articles of merger.

§ 55A‑11‑04.  Articles of merger.

(a)        After a plan of merger has been authorized as required by this Chapter, the surviving corporation shall deliver to the Secretary of State for filing articles of merger setting forth:

(1)        The name and state or country of incorporation of each merging corporation.

(2)        The name of the merging corporation that will survive the merger and, if the surviving corporation is not authorized to transact business or conduct affairs in this State, a designation of its mailing address and a commitment to file with the Secretary of State a statement of any subsequent change in its mailing address.

(3)        If the surviving corporation is a domestic corporation, any amendment to the articles of incorporation of the corporation provided in the plan of merger.

(4)        A statement that the plan of merger has been approved by each merging corporation in the manner required by law.

(a1)      If the plan of merger is amended after the articles of merger have been filed but before the articles of merger become effective and any statement in the articles of merger becomes incorrect as a result of the amendment, the surviving corporation shall deliver to the Secretary of State for filing prior to the time the articles of merger become effective an amendment to the articles of merger correcting the incorrect statement. If the articles of merger are abandoned after the articles of merger are filed but before the articles of merger become effective, the surviving corporation shall deliver to the Secretary of State for filing prior to the time the articles of merger become effective an amendment reflecting abandonment of the plan of merger.

(b)        A merger takes effect when the articles of merger become effective.

(c)        Certificates of merger shall also be registered as provided in G.S. 47‑18.1.

(d)        In the case of a merger pursuant to G.S. 55A‑11‑06 or G.S. 55A‑11‑08, references in subsections (a) and (a1) of this section to "corporation" shall include a domestic corporation, a foreign nonprofit corporation, a domestic business corporation, and a foreign business corporation as applicable. (1955, c. 1230; 1967, c. 823, s. 22; 1993, c. 398, s. 1; 2005‑268, s. 40; 2006‑264, s. 44(d).)



§ 55A-11-05. Effect of merger.

§ 55A‑11‑05.  Effect of merger.

(a)        When a merger pursuant to G.S. 55A‑11‑01, 55A‑11‑06, or 55A‑11‑08 takes effect:

(1)        Each other merging corporation merges into the surviving corporation and the separate existence of each merging corporation except the surviving corporation ceases.

(2)        The title to all real estate and other property owned by each merging corporation is vested in the surviving corporation without reversion or impairment subject to any and all conditions to which the property was subject prior to the merger.

(3)        The surviving corporation has all liabilities and obligations of each merging corporation.

(4)        A proceeding pending by or against any merging corporation may be continued as if the merger did not occur or the surviving corporation may be substituted in the proceeding for a merging corporation whose separate existence ceases in the merger.

(5)        If a domestic corporation survives the merger, its articles of incorporation are amended to the extent provided in the articles of merger.

(6)        If a foreign corporation or a foreign business corporation survives the merger, it is deemed:

a.         To agree that it may be served with process in this State in any proceeding for enforcement (i) of any obligation of any merging domestic corporation and (ii) of any obligation of the surviving foreign corporation or foreign business corporation arising from the merger.

b.         To have appointed the Secretary of State as its agent for service of process in any proceeding for enforcement as specified in sub‑subdivision a. of this subdivision. Service of process on the Secretary of State shall be made by delivering to, and leaving with, the Secretary of State, or with any clerk authorized by the Secretary of State to accept service of process, duplicate copies of the process and the fee required by G.S. 55A‑1‑22(b). Upon receipt of service of process on behalf of a surviving foreign corporation or foreign business corporation in the manner provided for in this section, the Secretary of State shall immediately mail a copy of the process by registered or certified mail, return receipt requested, to the surviving foreign corporation or foreign business corporation. If the surviving foreign corporation or foreign business corporation is authorized to transact business or conduct affairs in this State, the address for mailing shall be its principal office designated in the latest document filed with the Secretary of State that is authorized by law to designate the principal office, or if there is no principal office on file, its registered office. If the surviving foreign corporation or foreign business corporation is not authorized to transact business or conduct affairs in this State, the address for mailing shall be the mailing address designated pursuant to G.S. 55A‑11‑04(a)(2).

The merger shall not affect the liability or absence of liability of any member of a merging corporation for acts, omissions, or obligations of any merging corporation made or incurred prior to the effectiveness of the merger.

(b)        In the case of a merger pursuant to G.S. 55A‑11‑06 or G.S. 55A‑11‑08, references in subsection (a) of this section to "corporation" shall include a domestic corporation, a foreign nonprofit corporation, a domestic business corporation, and a foreign business corporation, as applicable. (1955, c. 1230; 1967, c. 950, s. 2; 1993, c. 398, s. 1; 1999‑369, s. 2.5; 2005‑268, s. 41; 2006‑264, s. 44(e).)



§ 55A-11-06. Merger with foreign corporation.

§ 55A‑11‑06.  Merger with foreign corporation.

(a)        Except as provided in G.S. 55A‑11‑02, one or more foreign corporations may merge with one or more domestic nonprofit corporations if:

(1)        The merger is permitted by the law of the state or country under whose law each foreign corporation is incorporated and each foreign corporation complies with that law in effecting the merger;

(2)        The foreign corporation complies with G.S. 55A‑11‑04 if it is the surviving corporation of the merger; and

(3)        Each domestic nonprofit corporation complies with the applicable provisions of G.S. 55A‑11‑01 through G.S. 55A‑11‑03 and, if it is the surviving corporation of the merger, with G.S. 55A‑11‑04.

(b)        Repealed by Session Laws 2005, c. 268, s. 42.

(c)        This section does not limit the power of a foreign corporation to acquire all or part of the memberships of one or more classes of a domestic nonprofit corporation through a voluntary exchange or otherwise. (1973, c. 314, s. 4; 1985 (Reg. Sess., 1986), c. 801, s. 39; 1993, c. 398, s. 1; 1995, c. 400, s. 7; 2001‑387, ss. 36, 37; 2005‑268, s. 42; 2006‑226, s. 16(c); 2006‑264, s. 44(f).)



§ 55A-11-07. Bequests, devises, and gifts.

§ 55A‑11‑07.  Bequests, devises, and gifts.

Any bequest, devise, gift, grant, or promise contained in a will or other instrument of donation, subscription, or conveyance, that is made to a constituent corporation and that takes effect or remains payable after the merger, inures to the survivor in the merger unless the will or other instrument otherwise specifically provides. (1993, c. 398, s. 1; 1999‑369, s. 2.6.)



§ 55A-11-08. Merger with business corporation.

§ 55A‑11‑08.  Merger with business corporation.

(a)        One or more domestic or foreign business corporations may merge with one or more domestic nonprofit corporations if:

(1)        Each domestic business corporation complies with the applicable provisions of G.S. 55‑11‑01, 55‑11‑03, and 55‑11‑04;

(2)        In a merger involving one or more foreign business corporations, the merger is permitted by the law of the state or country under whose law each foreign business corporation is incorporated and each foreign business corporation complies with that law in effecting the merger;

(3)        The domestic or foreign business corporation complies with G.S. 55A‑11‑04 if it is the surviving corporation; and

(4)        Each domestic nonprofit corporation complies with the applicable provisions of G.S. 55A‑11‑01 through G.S. 55A‑11‑03 and, if it is the surviving corporation, with G.S. 55A‑11‑04.

(b)        Repealed by Session Laws 2005, c. 268, s. 43.

(c)        This section does not limit the power of a domestic or foreign business corporation to acquire all or part of the memberships of one or more classes of a domestic nonprofit corporation through a voluntary exchange or otherwise. (1995, c. 400, s. 8; 2001‑387, ss. 38, 39; 2005‑268, s. 43.)



§ 55A-11-09. Merger with unincorporated entity.

§ 55A‑11‑09.  Merger with unincorporated entity.

(a)        As used in this section, "business entity" means a domestic business corporation (including a professional corporation as defined in G.S. 55B‑2), a foreign business corporation (including a foreign professional corporation as defined in G.S. 55B‑16), a domestic or foreign nonprofit corporation, a domestic or foreign limited liability company, a domestic or foreign limited partnership, a registered limited liability partnership or foreign limited liability partnership as defined in G.S. 59‑32, or any other partnership as defined in G.S. 59‑36 whether or not formed under the laws of this State.

(b)        One or more domestic nonprofit corporations may merge with one or more unincorporated entities and, if desired, one or more foreign nonprofit corporations, domestic business corporations, or foreign business corporations if:

(1)        The merger is permitted by the laws of the state or country governing the organization and internal affairs of each of the other merging business entities;

(2)        Each merging domestic nonprofit corporation and each other merging business entity comply with the requirements of this section and, to the extent applicable, the laws referred to in subdivision (1) of this subsection; and

(3)        The merger complies with G.S. 55A‑11‑02, if applicable.

(c)        Each merging domestic nonprofit corporation and each other merging business entity shall approve a written plan of merger containing:

(1)        For each merging business entity, its name, type of business entity, and the state or country whose laws govern its organization and internal affairs;

(2)        The name of the merging business entity that shall survive the merger;

(3)        The terms and conditions of the merger;

(4)        The manner and basis for converting the interests in each merging business entity into interests, obligations, or securities of the surviving business entity or into cash or other property in whole or in part; and

(5)        If the surviving business entity is a domestic nonprofit corporation, any amendments to its articles of incorporation that are to be made in connection with the merger.

(c1)      The plan of merger may contain other provisions relating to the merger.

(c2)      The provisions of the plan of merger, other than the provisions referred to in subdivisions (1), (2), and (5) of subsection (c) of this section, may be made dependent on facts objectively ascertainable outside the plan of merger if the plan of merger sets forth the manner in which the facts will operate upon the affected provisions. The facts may include any of the following:

(1)        Statistical or market indices, market prices of any security or group of securities, interest rates, currency exchange rates, or similar economic or financial data.

(2)        A determination or action by the domestic nonprofit corporation or by any other person, group, or body.

(3)        The terms of, or actions taken under, an agreement to which the domestic nonprofit corporation is a party, or any other agreement or document.

(c3)      In the case of a merging domestic nonprofit corporation, approval of the plan of merger requires that the plan of merger be adopted as provided in G.S. 55A‑11‑03. If any member of a merging domestic nonprofit corporation has or will have personal liability for any existing or future obligation of the surviving business entity solely as a result of holding an interest in the surviving business entity, then in addition to the requirements of G.S. 55A‑11‑03, approval of the plan of merger by the domestic nonprofit corporation shall require the affirmative vote or written consent of the member. In the case of each other merging business entity, the plan of merger must be approved in accordance with the laws of the state or country governing the organization and internal affairs of such merging business entity.

(c4)      After a plan of merger has been approved by a domestic nonprofit corporation but before the articles of merger become effective, the plan of merger (i) may be amended as provided in the plan of merger, or (ii) may be abandoned (subject to any contractual rights) as provided in the plan of merger or, if there is no such provision, as determined by the board of directors.

(d)        After a plan of merger has been approved by each merging domestic nonprofit corporation and each other merging business entity as provided in subsection (c) of this section, the surviving business entity shall deliver articles of merger to the Secretary of State for filing. The articles of merger shall set forth:

(1)        Repealed by Session Laws 2005, c. 268, s. 45.

(2)        For each merging business entity, its name, type of business entity, and the state or country whose laws govern its organization and internal affairs.

(3)        The name of the merging business entity that will survive the merger and, if the surviving business entity is not authorized to transact business or conduct affairs in this State, a designation of its mailing address and a commitment to file with the Secretary of State a statement of any subsequent change in its mailing address.

(3a)      If the surviving business entity is a domestic corporation, any amendment to its articles of incorporation as provided in the plan of merger.

(4)        A statement that the plan of merger has been approved by each merging business entity in the manner required by law.

(5)        Repealed by Session Laws 2005, c. 268, s. 45.

If the plan of merger is amended after the articles of merger have been filed but before the articles of merger become effective, and any statement in the articles of merger becomes incorrect as a result of the amendment, the surviving business entity shall deliver to the Secretary of State for filing prior to the time the articles of merger become effective an amendment to the articles of merger  correcting the incorrect statement. If the articles of merger are abandoned after the articles of merger are filed but before the articles of merger become effective, the surviving business entity shall deliver to the Secretary of State for filing prior to the time the articles of merger become effective an amendment reflecting abandonment of the plan of merger.

Certificates of merger shall also be registered as provided in G.S. 47‑18.1.

(e)        A merger takes effect when the articles of merger become effective. When a merger takes effect:

(1)        Each other merging business entity merges into the surviving business entity and the separate existence of each merging business entity except the surviving business entity ceases;

(2)        The title to all real estate and other property owned by each merging business entity is vested in the surviving business entity without reversion or impairment;

(3)        The surviving business entity has all liabilities of each merging business entity;

(4)        A proceeding pending by or against any merging business entity may be continued as if the merger did not occur, or the surviving business entity may be substituted in the proceeding for a merging business entity whose separate existence ceases in the merger;

(5)        If a domestic nonprofit corporation is the surviving business entity, its articles of incorporation shall be amended to the extent provided in the articles of merger;

(6)        The interests in each merging business entity that are to be converted into interests, obligations, or securities of the surviving business entity or into the right to receive cash or other property are thereupon so converted, and the former holders of the interests are entitled only to the rights provided to them in the plan of merger or, in the case of former holders of shares in a domestic business corporation, any rights they may have under Article 13 of Chapter 55 of the General Statutes; and

(7)        If the surviving business entity is not a domestic business corporation, the surviving business entity is deemed to agree that it will promptly pay to the dissenting shareholders of any merging domestic business corporation the amount, if any, to which they are entitled under Article 13 of Chapter 55 of the General Statutes and otherwise to comply with the requirements of Article 13 as if it were a surviving domestic business corporation in the merger.

The merger shall not affect the liability or absence of liability of any holder of an interest in a merging business entity for any acts, omissions, or obligations of any merging business entity made or incurred prior to the effectiveness of the merger. The cessation of separate existence of a merging business entity in the merger shall not constitute a dissolution or termination of the merging business entity.

(e1)      If the surviving business entity is not a domestic limited liability company, a domestic business corporation, a domestic nonprofit corporation, or a domestic limited partnership, when the merger takes effect the surviving business entity is deemed:

(1)        To agree that it may be served with process in this State in any proceeding for enforcement of (i) any obligation of any merging domestic limited liability company, domestic business corporation, domestic nonprofit corporation, domestic limited partnership, or other partnership as defined in G.S. 59‑36 that is formed under the laws of this State, (ii) the rights of dissenting shareholders of any merging domestic business corporation under Article 13 of Chapter 55 of the General Statutes, and (iii) any obligation of the surviving business entity arising from the merger; and

(2)        To have appointed the Secretary of State as its agent for service of process in any such proceeding. Service on the Secretary of State of any such process shall be made by delivering to and leaving with the Secretary of State, or with any clerk authorized by the Secretary of State to accept service of process, duplicate copies of such process and the fee required by G.S. 55A‑1‑22(b). Upon receipt of service of process on behalf of a surviving business entity in the manner provided for in this section, the Secretary of State shall immediately mail a copy of the process by registered or certified mail, return receipt requested, to the surviving business entity. If the surviving business entity is authorized to transact business or conduct affairs in this State, the address for mailing shall be its principal office designated in the latest document filed with the Secretary of State that is authorized by law to designate the principal office or, if there is no principal office on file, its registered office. If the surviving business entity is not authorized to transact business or conduct affairs in this State, the address for mailing shall be the mailing address designated pursuant to subdivision (3) of subsection (d) of this section.

(f)         This section does not apply to a merger that does not include a merging unincorporated entity. (1999‑369, s. 2.7; 2000‑140, s. 48; 2001‑387, ss. 40, 41, 42; 2001‑487, s. 62(f); 2005‑268, ss. 44, 45, 46; 2007‑385, s. 3.)



§ 55A-11-10. Merger with certain charitable or religious corporation or hospital authority.

§ 55A‑11‑10.  Merger with certain charitable or religious corporation or hospital authority.

(a)        A hospital authority created by a city may merge into a charitable or religious corporation having its principal office in the county in which the city is located, under a plan of merger approved by the city and the county and by a majority of the members of the board of commissioners of such authority and by or for the corporation as provided in G.S. 55A‑11‑03.

This section applies only to the merger of a hospital authority formed by a city in a county with a population of less than 150,000 as of the most recent U.S. Census and either (i) a charitable or religious corporation formed on or before  September 29, 2005 having its principal office located in such county as of September 29, 2005, or (ii) a hospital authority formed after September 29, 2005 by the county in which the city is located.

(b)        A hospital authority created by a city may merge into a hospital authority created by the county in which the city is located, pursuant to a plan of merger approved by the city and the county and by a majority of the members of the board of commissioners of each authority.

(c)        The plan of merger shall include all of the following:

(1)        The name of the city hospital authority and the charitable or religious corporation or the county hospital authority planning to merge and the name of the surviving charitable or religious corporation or county hospital authority into which such city hospital authority plans to merge.

(2)        The terms and conditions of the merger.

(3)        Any amendments to the articles or certificate of incorporation or bylaws of the surviving charitable or religious corporation or the surviving county hospital authority to be effected by the merger.

(4)        Other provisions relating to the merger.

(d)        After the plan of merger is approved, the surviving charitable or religious corporation or the surviving county hospital authority shall deliver to the Secretary of State for filing articles of merger that include all of the following:

(1)        The plan of merger.

(2)        In the case of a merger of a city hospital authority into a charitable or religious corporation, a statement that the plan of merger was approved by the city and by a majority of the members of the board of commissioners of the city hospital authority and the statements required under G.S. 55A‑11‑04(a)(2), (3), or (4); or

(3)        In the case of a merger of a city hospital authority into a county hospital authority, a statement that the plan of merger was approved by the city and the county and a majority of each of the boards of commissioners of the authorities.

(e)        A merger takes effect upon the effective date of the articles of merger.

(f)         Certificates of merger shall also be registered as provided in G.S. 47‑18.1.

(g)        All of the following shall occur upon an effective merger under this section:

(1)        The separate existence of the city hospital authority that merges into the charitable or religious corporation or into the county hospital authority ceases.

(2)        The title to all real estate and other property owned by the hospital authority is vested in the surviving charitable or religious corporation or in the surviving county hospital authority without reversion or impairment subject to any and all conditions to which the property was subject prior to the merger.

(3)        The surviving charitable or religious corporation or the surviving county hospital authority has all liabilities and obligations of the city hospital authority and the charitable or religious corporation or the county hospital authority party to the merger.

(4)        A proceeding pending by or against the city hospital authority and the charitable or religious corporation or the county hospital authority party to the merger may be continued as if the merger did not occur or the surviving charitable or religious corporation or the surviving county hospital authority may be substituted in the proceeding for the city hospital authority whose existence ceased.

(5)        The articles or certificate of incorporation and bylaws of the surviving charitable or religious corporation or the surviving county hospital authority are amended to the extent provided in the plan of merger.

(6)        Any bequest, devise, gift, grant, or promise contained in a will or other instrument of donation, subscription, or conveyance that is made to a city hospital authority that has merged into a charitable or religious corporation or into a county hospital authority and that takes effect or remains payable after the merger, inures to the surviving charitable or religious corporation or the surviving county hospital authority unless the will or other instrument otherwise specifically provides.

(h)        A merger pursuant to the provisions of this section will not be deemed to be a sale or conveyance of a hospital facility under or pursuant to G.S. 131E‑8, 131E‑13, or 131E‑14 of the Municipal Hospital Act (Part 1, Article 2, Chapter 131E of the General Statutes) and G.S. 131E‑13(d) will not be applicable to such merger. (2005‑449, ss. 1, 2.)



§ 55A-12-01. Sale of assets in regular course of activities and mortgage of assets.

Article 12.

Transfer of Assets.

§ 55A‑12‑01.  Sale of assets in regular course of activities and mortgage of assets.

(a)        A corporation may on the terms and conditions and for the consideration determined by the board of directors:

(1)        Sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property in the usual and regular course of its activities; or

(2)        Mortgage, pledge, dedicate to the repayment of indebtedness (whether with or without recourse), or otherwise encumber any or all of its property whether or not in the usual and regular course of its activities.

(b)        Unless the articles of incorporation require it, approval of the members or any other person of a transaction described in subsection (a) of this section is not required. (1955, c. 1230; 1985 (Reg. Sess., 1986), c. 801, s. 40; 1993, c. 398, s. 1.)



§ 55A-12-02. Sale of assets other than in regular course of activities.

§ 55A‑12‑02.  Sale of assets other than in regular course of activities.

(a)        A corporation may sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property other than in the usual and regular course of its activities on the terms and conditions and for the consideration determined by the corporation's board of directors if the proposed transaction is authorized by subsection (b) of this section.

(b)        Unless this Chapter, the articles of incorporation, bylaws, or the board of directors or members (acting pursuant to subsection (d) of this section) require a greater vote or voting by class, the proposed transaction to be authorized shall be approved:

(1)        By the board;

(2)        By the members entitled to vote thereon by two‑thirds of the votes cast or a majority of the votes entitled to be cast on the proposed transaction, whichever is less; and

(3)        In writing by any person or persons whose approval is required by a provision of the articles of incorporation authorized by G.S. 55A‑10‑30 for an amendment to the articles of incorporation or bylaws.

(c)        If the corporation does not have members entitled to vote thereon, the transaction shall be approved by a vote of a majority of the directors then in office. The corporation shall provide at least five days' written notice of any directors' meeting at which such approval will be considered. The notice shall state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange, or other disposition of all, or substantially all, of the property or assets of the corporation and contain or be accompanied by a description of the transaction.

(d)        The board may condition its approval of the proposed transaction, and the members entitled to vote thereon may condition their approval of the transaction, on receipt of a higher percentage of affirmative votes or on any other basis.

(e)        If the corporation seeks to have the transaction approved by the members entitled to vote thereon at a membership meeting, the corporation shall give notice of the membership meeting to those members in accordance with G.S. 55A‑7‑05. The notice shall state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange, or other disposition of all, or substantially all, of the property or assets of the corporation and contain or be accompanied by a description of the transaction.

(f)         If the board seeks to have the transaction approved by the members entitled to vote thereon by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a description of the transaction.

(g)        A charitable or religious corporation shall give written notice to the Attorney General 30 days before it sells, leases, exchanges, or otherwise disposes of all, or a majority of, its property if the transaction is not in the usual and regular course of its activities unless the Attorney General has given the corporation a written waiver of this subsection. This notice shall include all the information the Attorney General determines is required for a complete review of the proposed transaction. The Attorney General may require an additional 30‑day period to review the proposed transaction by providing written notice to the charitable or religious corporation prior to the expiration of the initial notice period. During this 30‑day period, the transaction may not be finalized.

(h)        After a sale, lease, exchange, or other disposition of property is authorized, the transaction may be abandoned (subject to any contractual rights), without further action by the members or any other person who approved the transaction, in accordance with the procedure set forth in the resolution proposing the transaction or, if none is set forth, in the manner determined by the board of directors. (1955, c. 1230; 1985 (Reg. Sess., 1986), c. 801, s. 40; 1993, c. 398, s. 1; 1999‑204, s. 2.)



§ 55A-13-01. Prohibited distributions.

Article 13.

Distributions.

§ 55A‑13‑01.  Prohibited distributions.

Except as authorized by G.S. 55A‑13‑02 or Article 14 of this Chapter, a corporation shall not make any distributions. (1955, c. 1230; 1985 (Reg. Sess., 1986), c. 801, s. 32; 1993, c. 398, s. 1.)



§ 55A-13-02. Authorized distributions.

§ 55A‑13‑02.  Authorized distributions.

(a)        A corporation may pay reasonable amounts to its members, directors, or officers for services rendered or other value received and may confer benefits upon its members in conformity with its purposes.

(b)        Subject to the provisions of subsection (d) of this section:

(1)        A corporation may make distributions to any entity that is exempt under section 501(c)(3) of the Internal Revenue Code of 1986 or any successor section, or that is organized exclusively for one or more of the purposes specified in section 501(c)(3) of the Internal Revenue Code of 1986 or any successor section and that upon dissolution shall distribute its assets to a charitable or religious corporation, the United States, a state or an entity that is exempt under section 501(c)(3) of the Internal Revenue Code of 1986 or any successor section.

(2)        Any corporation other than a charitable or religious corporation may make distributions to any domestic or foreign corporation.

(3)        Except as otherwise prohibited by statute, a corporation not operated for profit, the membership of which is limited to the owners or occupants of real property in a condominium, cooperative housing corporation, or other real property development, having as its primary purposes the management, operation, preservation, maintenance, and repair of common areas and improvements upon the real property owned by the members and the corporation or organization, may make distribution to its members of excess or surplus membership dues, fees, or assessments remaining after the payment of or provisions for common expenses and any prepayment of reserves; provided that these distributions are in proportion to the dues, fees, or assessments collected from the members.

(c)        Subject to the provisions of subsection (d) of this section, a corporation other than a charitable or religious corporation may make distributions to purchase its memberships.

(d)        A corporation shall not make any distribution under subsection (b) or (c) of this section if at the time of or as a result of such distribution:

(1)        The corporation would not be able to pay its debts as they become due in the usual course of business; or

(2)        The corporation's total assets would be less than the sum of its total liabilities. (1955, c. 1230; 1985 (Reg. Sess., 1986), c. 801, s. 32; 1993, c. 398, s. 1; 1999‑369, s. 7.)



§ 55A-14-01. Dissolution by incorporators or directors prior to commencement of activities.

Article 14.

Dissolution.

Part 1.  Voluntary Dissolution.

§ 55A‑14‑01.  Dissolution by incorporators or directors prior to commencement of activities.

(a)        A corporation that has not admitted members entitled to vote on dissolution, has not commenced activities, and has no assets may be dissolved by action of its board of directors or a majority of its incorporators, if there are no directors, by delivering to the Secretary of State for filing articles of dissolution that set forth:

(1)        The name of the corporation;

(2)        The names and addresses of its officers, if any;

(3)        The names and addresses of its directors, if any, or if none, the names and addresses of its incorporators;

(4)        The date of its incorporation;

(5)        That the corporation has not admitted members entitled to vote on dissolution, has not commenced activities, and has no assets;

(6)        That no debt of the corporation remains unpaid; and

(7)        That a majority of the incorporators or directors authorized the dissolution.

(b)        Upon the filing of articles of dissolution under this section, the corporation becomes nonexistent and is cancelled as if such corporation had never been created. (1955, c. 1230; 1973, c. 314, s. 5; 1985 (Reg. Sess., 1986), c. 801, ss. 41, 43; 1993, c. 398, s. 1.)



§ 55A-14-02. Dissolution by directors, members, and third persons.

§ 55A‑14‑02.  Dissolution by directors, members, and third persons.

(a)        Unless this Chapter, the articles of incorporation, bylaws, or the board of directors or members (acting pursuant to subsection (c) of this section) require a greater vote or voting by class, dissolution is authorized if a plan of dissolution meeting the requirements of G.S. 55A‑14‑03 is approved:

(1)        By the board;

(2)        By the members entitled to vote thereon, if any, by two‑thirds of the votes cast or a majority of the votes entitled to be cast on the plan of dissolution, whichever is less; and

(3)        In writing by any person or persons whose approval is required by a provision of the articles of incorporation authorized by G.S. 55A‑10‑30 for an amendment to the articles of incorporation or bylaws.

(b)        If the corporation does not have members entitled to vote thereon, dissolution shall be approved by a vote of a majority of the directors then in office.  The corporation shall provide at least five days' written notice of any directors' meeting at which such approval will be considered.  The notice shall state that the purpose, or one of the purposes, of the meeting is to consider dissolution of the corporation and contain or be accompanied by a copy or summary of the plan of dissolution.

(c)        The board of directors may condition its approval of the proposed dissolution, and the members entitled to vote thereon may condition their approval of the dissolution on receipt of a higher percentage of affirmative votes or on any other basis.

(d)        If the board of directors seeks to have dissolution approved by the members entitled to vote thereon at a membership meeting, the corporation shall give notice of the membership meeting to those members in accordance with G.S. 55A‑7‑05.  The notice shall state that the purpose, or one of the purposes, of the meeting is to consider dissolving the corporation and contain or be accompanied by a copy or summary of the plan of dissolution.

(e)        If the board seeks to have dissolution approved by the members entitled to vote thereon by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the plan of dissolution. (1955, c. 1230; 1973, c. 314, s. 5; 1985 (Reg. Sess., 1986), c. 801, s. 41; 1993, c. 398, s. 1.)



§ 55A-14-03. Plan of dissolution.

§ 55A‑14‑03.  Plan of dissolution.

(a)        The plan of dissolution approved pursuant to G.S. 55A‑14‑02 shall provide that all liabilities and obligations of the corporation be paid and discharged, or adequate provisions be made therefor, and that the remainder of the corporation's assets be distributed as follows:

(1)        Assets held by the corporation upon condition requiring return, transfer, or conveyance, which condition occurs by reason of the dissolution, shall be returned, transferred, or conveyed in accordance with such requirements;

(2)        Other assets, if any, of a charitable or religious corporation shall, subject to the articles of incorporation or bylaws, be transferred or conveyed to one or more of the following: the United States, a state, a charitable or religious corporation, or a person that is exempt under section 501(c)(3) of the Internal Revenue Code of 1986 or any successor section;

(3)        Other assets, if any, of a corporation that is not a charitable or religious corporation shall, subject to the articles of incorporation and bylaws, be distributed as provided in the plan of dissolution.

(b)        The plan of dissolution may set forth other provisions relating to the dissolution. (1955, c. 1230; 1993, c. 398, s. 1.)



§ 55A-14-04. Articles of dissolution.

§ 55A‑14‑04.  Articles of dissolution.

(a)        At any time after dissolution is authorized pursuant to G.S. 55A‑14‑02, the corporation may dissolve by delivering to the Secretary of State for filing articles of dissolution setting forth:

(1)        The name of the corporation;

(2)        The names and addresses of its officers;

(3)        The names and addresses of its directors;

(4)        The plan of dissolution as required by G.S. 55A‑14‑03;

(5)        The date dissolution was authorized;

(6)        If approval by members was not required, a statement to that effect and a statement that the plan of dissolution was approved by a sufficient vote of the board of directors;

(7)        If approval by members was required, a statement that the plan of dissolution was approved as required by this Chapter; and

(8)        If approval of dissolution by some person or persons other than the members or the board of directors is required pursuant to G.S. 55A‑14‑02(a)(3), a statement that the approval was obtained.

(b)        A corporation is dissolved upon the effective date of its articles of dissolution. (1955, c. 1230; 1973, c. 314, s. 7; 1993, c. 398, s. 1.)



§ 55A-14-05. Revocation of dissolution.

§ 55A‑14‑05.  Revocation of dissolution.

(a)        A corporation may revoke its dissolution authorized under G.S. 55A‑14‑02 within 120 days of its effective date.

(b)        Revocation of dissolution shall be authorized in the same manner as the dissolution was authorized unless an authorization under G.S. 55A‑14‑02 permitted revocation by action of the board of directors alone, in which event the board of directors may revoke the dissolution without action by the members or any other person.

(c)        After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the Secretary of State for filing articles of revocation of dissolution, together with a copy of its articles of dissolution, that set forth:

(1)        The name of the corporation;

(2)        The effective date of the dissolution that was revoked;

(3)        The date that the revocation of dissolution was authorized;

(4)        If the corporation's board of directors revoked the dissolution, a statement to that effect;

(5)        If the corporation's board of directors revoked a dissolution authorized by the members alone or in conjunction with another person or persons, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization; and

(6)        If member or third person action was required to revoke the dissolution, a statement that the action was taken as required.

(d)        Revocation of dissolution is effective upon the effective date of the articles of revocation of dissolution.

(e)        When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation resumes carrying on its activities as if dissolution had never occurred, subject to the rights of any person who reasonably relied to his prejudice upon the filing of the articles of dissolution. (1955, c. 1230; 1993, c. 398, s. 1.)



§ 55A-14-06. Effect of dissolution.

§ 55A‑14‑06.  Effect of dissolution.

(a)        A dissolved corporation continues its corporate existence but shall not carry on any activities except those appropriate to wind up and liquidate its affairs, including:

(1)        Preserving and protecting its assets;

(2)        Discharging or making provision for discharging its liabilities and obligations;

(3)        Disposing of its remaining assets in accordance with its plan of dissolution; and

(4)        Doing every other act necessary to wind up and liquidate its assets and affairs.

(b)        Dissolution of a corporation does not:

(1)        Transfer title to the corporation's property;

(2)        Subject its directors or officers to standards of conduct different from those prescribed in Article 8 of this Chapter;

(3)        Change quorum or voting requirements for its board of directors or members; change provisions for selection, resignation, or removal of its directors or officers or both; or change provisions for amending its bylaws;

(4)        Prevent commencement of a proceeding by or against the corporation in its corporate name;

(5)        Abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution; or

(6)        Terminate the authority of the registered agent of the corporation. (1955, c. 1230; 1993, c. 398, s. 1.)



§ 55A-14-07. Known claims against dissolved corporation.

§ 55A‑14‑07.  Known claims against dissolved corporation.

(a)        A dissolved corporation may dispose of the known claims against it by following the procedure described in this section.

(b)        The dissolved corporation shall notify its known claimants in writing of the dissolution at any time after its effective date.  The written notice shall:

(1)        Describe information that shall be included in a claim;

(2)        Provide a mailing address where a claim may be sent;

(3)        State the deadline, which shall not be fewer than 120 days from the effective date of the written notice, by which the dissolved corporation shall receive the claim; and

(4)        State that the claim will be barred if not received by the deadline.

(c)        A claim against the dissolved corporation is barred:

(1)        If the corporation does not receive the claim by the deadline from a claimant who received written notice under subsection (b) of this section; or

(2)        If a claimant whose claim was rejected by written notice from the dissolved corporation does not commence a proceeding to enforce the claim within 90 days from the date of receipt of the rejection notice.

(d)        For purposes of this section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution. (1955, c. 1230; 1973, c. 314, s. 5; 1985 (Reg. Sess., 1986), c. 801, s. 41; 1993, c. 398, s. 1.)



§ 55A-14-08. Unknown and certain other claims against dissolved corporation.

§ 55A‑14‑08.  Unknown and certain other claims against dissolved corporation.

(a)        A dissolved corporation may also publish notice of its dissolution and request that persons with claims against the corporation present them in accordance with the notice.

(b)        The notice shall:

(1)        Be published one time in a newspaper of general circulation in the county where the dissolved corporation's principal office (or, if there is none in this State, its registered office) is or was last located;

(2)        Describe the information that shall be included in a claim and provide a mailing address where the claim may be sent; and

(3)        State that a claim against the corporation will be barred unless a proceeding to enforce the claim is commenced within five years after the publication of the notice.

(c)        If the dissolved corporation publishes a newspaper notice in accordance with subsection (b) of this section, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within five years after the publication date of the newspaper notice:

(1)        A claimant who did not receive written notice under G.S. 55A‑14‑07;

(2)        A claimant whose claim was timely sent to the dissolved corporation but not acted on;

(3)        A claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

(d)        Nothing in this section shall bar:

(1)        Any claim alleging the liability of the corporation; or

(2)        Any proceeding or action to establish the liability of the corporation; or

(3)        The recovery on any judgment against the corporation

to the extent that the corporation is protected by insurance coverage with respect to such claim, proceeding, or judgment. (1955, c. 1230; 1973, c. 314, s. 5; 1985 (Reg. Sess., 1986), c. 801, s. 41; 1993, c. 398, s. 1.)



§ 55A-14-09. Enforcement of claims.

§ 55A‑14‑09.  Enforcement of claims.

(a)        A claim under G.S. 55A‑14‑07 or G.S. 55A‑14‑08 may be enforced:

(1)        Against the dissolved corporation, to the extent of its undistributed assets, including coverage under any applicable insurance policy, or

(2)        If the assets have been distributed in liquidation, against any person, other than a creditor of the corporation, to whom the corporation distributed its property to the extent of the distributee's pro rata share of the claim or the corporate assets distributed to such person in liquidation, whichever is less, but the distributee's total liability for all claims under this section shall not exceed the total amount of assets distributed to the distributee.

(b)        Nothing in G.S. 55A‑14‑07 or G.S. 55A‑14‑08 shall extend any applicable period of limitation. (1985 (Reg. Sess., 1986), c. 801, s. 33; 1993, c. 398, s. 1.)



§§ 55A-14-10 through 55A-14-19. Reserved for future codification purposes.

§§ 55A‑14‑10 through 55A‑14‑19.  Reserved for future codification purposes.



§ 55A-14-20. Grounds for administrative dissolution.

Part 2. Administrative Dissolution.

§ 55A‑14‑20.  Grounds for administrative dissolution.

The Secretary of State may commence a proceeding under G.S. 55A‑14‑21 to dissolve administratively a corporation if:

(1)        The corporation does not pay within 60 days after they are due any penalties, fees, or other payments due under this Chapter;

(2)        Repealed by Session Laws 1995, c. 539, s. 24.

(3)        The corporation is without a registered agent or registered office in this State for 60 days or more;

(4)        The corporation does not notify the Secretary of State within 60 days that its registered agent or registered office has been changed, that its registered agent has resigned, or that its registered office has been discontinued;

(5)        The corporation's period of duration stated in its articles of incorporation expires;

(6)        The corporation knowingly fails or refuses to answer truthfully and fully within the time prescribed in this Chapter interrogatories propounded by the Secretary of State in accordance with the provisions of this Chapter; or

(7)        The corporation does not designate the address of its principal office with the Secretary of State or does not notify the Secretary of State within 60 days that the principal office has changed. (1993, c. 398, s. 1; 1995, c. 539, ss. 24, 25.)



§ 55A-14-21. Procedure for and effect of administrative dissolution.

§ 55A‑14‑21.  Procedure for and effect of administrative dissolution.

(a)        If the Secretary of State determines that one or more grounds exist under G.S. 55A‑14‑20 for dissolving a corporation, the Secretary of State shall mail the corporation written notice of the Secretary of State's determination.

(b)        If the corporation does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist within 60 days after notice is mailed, the Secretary of State shall administratively dissolve the corporation by signing a certificate of dissolution that recites the ground or grounds for dissolution and its effective date.  The Secretary of State shall file the original of the certificate and mail a copy to the corporation.

(c)        The provisions of G.S. 55A‑14‑06, 55A‑14‑07, and 55A‑14‑08 apply to a corporation administratively dissolved.

(d)        The administrative dissolution of a corporation does not terminate the authority of its registered agent. (1993, c. 398, s. 1.)



§ 55A-14-22. Reinstatement following administrative dissolution.

§ 55A‑14‑22.  Reinstatement following administrative dissolution.

(a)        A corporation administratively dissolved under G.S. 55A‑14‑21 may apply to the Secretary of State for reinstatement. The application shall:

(1)        Recite the name of the corporation and the effective date of its administrative dissolution; and

(2)        State that the ground or grounds for dissolution either did not exist or have been eliminated.

(a1)      If, at the time the corporation applies for reinstatement, the name of the corporation is not distinguishable from the name of another entity authorized to be used under G.S. 55D‑21, then the corporation must change its name to a name that is distinguishable upon the records of the Secretary of State from the name of the other entity before the Secretary of State may prepare a certificate of reinstatement.

(b)        If the Secretary of State determines that the application contains the information required by subsection (a) of this section, that the information is correct, and that the name of the corporation complies with G.S. 55D‑21 and any other applicable section, the Secretary of State shall cancel the certificate of dissolution and prepare a certificate of reinstatement that recites the Secretary of State's determination and the effective date of reinstatement, file the original of the certificate, and mail a copy to the corporation.

(c)        When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the corporation resumes carrying on its activities as if the administrative dissolution had never occurred, subject to the rights of any person who reasonably relied to his prejudice upon the certificate of dissolution. (1993, c. 398, s. 1; 1996, 2nd Ex. Sess., c. 17, s. 15.1(d); 1997‑485, s. 2; 2001‑390, s. 9; 2001‑413, ss. 7.2, 7.3.)



§ 55A-14-23. Appeal from denial of reinstatement.

§ 55A‑14‑23.  Appeal from denial of reinstatement.

(a)        If the Secretary of State denies a corporation's application for reinstatement following administrative dissolution, the Secretary of State shall serve the corporation under G.S. 55D‑33 with a written notice that explains the reason or reasons for denial.

(b)        The corporation may appeal the denial of reinstatement to the Superior Court of Wake County within 30 days after service of the notice of denial is perfected. The appeal is commenced by filing a petition with the court and with the Secretary of State requesting the court to set aside the dissolution. The petition shall have attached to it copies of the Secretary of State's certificate of dissolution, the corporation's application for reinstatement, and the Secretary of State's notice of denial. No service of process on the Secretary of State is required except for the filing of the petition as set forth in this subsection. The appeal to the superior court shall be determined by a judge of the superior court upon such further evidence, notice, and opportunity to be heard, if any, as the court may deem appropriate under the circumstances. The corporation shall have the burden of establishing that it is entitled to reinstatement.

(c)        Upon consideration of the petition and any response made by the Secretary of State, the court may, prior to entering final judgment, order the Secretary of State to reinstate the dissolved corporation or may take other action the court considers appropriate.

(d)        The court's final decision may be appealed as in other civil proceedings. (1993, c. 398, s. 1; 2001‑358, ss. 5A(c), 48(e); 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§ 55A-14-24. Inapplicability of Administrative Procedure Act.

§ 55A‑14‑24.  Inapplicability of Administrative Procedure Act.

The Administrative Procedure Act shall not apply to any proceeding or appeal provided for in G.S. 55A‑14‑20 through G.S. 55A‑14‑23. (1993, c. 398, s. 1.)



§§ 55A-14-25 through 55A-14-29. Reserved for future codification purposes.

§§ 55A‑14‑25 through 55A‑14‑29.  Reserved for future codification purposes.



§ 55A-14-30. Grounds for judicial dissolution.

Part 3.  Judicial Dissolution.

§ 55A‑14‑30.  Grounds for judicial dissolution.

(a)        The superior court may dissolve a corporation:

(1)        In a proceeding by the Attorney General if it is established that:

a.         The corporation obtained its articles of incorporation through fraud; or

b.         The corporation has, after written notice by the Attorney General given at least 20 days prior thereto, continued to exceed or abuse the authority conferred upon it by law;

(2)        In a proceeding by a member or director, if it is established that:

a.         The directors are deadlocked in the management of the corporate affairs, and the members, if any, are unable to break the deadlock;

b.         The directors or those in control of the corporation have acted, are acting, or will act in a manner that is illegal, oppressive, or fraudulent;

c.         The members are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have, or would otherwise have, expired;

d.         The corporate assets are being misapplied or wasted; or

e.         The corporation is no longer able to carry out its purposes.

(3)        In a proceeding by a creditor if it is established that:

a.         The creditor's claim has been reduced to judgment and execution on the judgment has been returned unsatisfied; or

b.         The corporation has admitted in writing that the creditor's claim is due and owing and the corporation is insolvent.

(4)        In a proceeding by the corporation to have its voluntary dissolution continued under court supervision.

(b)        Prior to dissolving a corporation, the court shall consider whether:

(1)        There are reasonable alternatives to dissolution;

(2)        Dissolution is in the public interest, if the corporation is a charitable or religious corporation; and

(3)        Dissolution is reasonably necessary for the protection of the rights or interests of the members, if any. (1955, c. 1230; 1985 (Reg. Sess., 1986), c. 801, s. 42; 1993, c. 398, s. 1.)



§ 55A-14-31. Procedure for judicial dissolution.

§ 55A‑14‑31.  Procedure for judicial dissolution.

(a)        Venue for a proceeding to dissolve a corporation lies in the county where a corporation's principal office, or, if there is none in this State, its registered office, is or was last located.

(b)        It is not necessary to make directors or members parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

(c)        A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located, and carry on the activities of the corporation. (1955, c. 1230; 1985 (Reg. Sess., 1986), c. 801, s. 42; 1993, c. 398, s. 1.)



§ 55A-14-32. Receivership.

§ 55A‑14‑32.  Receivership.

(a)        A court in a judicial proceeding brought to dissolve a corporation may appoint one or more receivers to wind up and liquidate, or to manage, the affairs of the corporation.  The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver.  The court appointing a receiver has exclusive jurisdiction over the corporation and all of its property wherever located.

(b)        The court may appoint an individual or a domestic or foreign business or nonprofit corporation (authorized to transact business in this State) as a receiver.  The court may require the receiver to post bond, with or without sureties, in an amount the court directs.

(c)        The court shall describe the powers and duties of the receiver in its appointing order, which may be amended from time to time.  Such powers may include without limitation the power:

(1)        To dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court;

(2)        To sue and defend in his own name as receiver of the corporation in all courts of this State; and

(3)        To exercise all of the powers of the corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interests of its members and creditors.

(d)        The court from time to time during the receivership may order compensation paid and expense disbursements or reimbursements made to the receiver and his counsel from the assets of the corporation or proceeds from the sale of the assets. (1955, c. 1230; 1993, c. 398, s. 1.)



§ 55A-14-33. Decree of dissolution.

§ 55A‑14‑33.  Decree of dissolution.

(a)        If, after a hearing, the court determines that one or more grounds for judicial dissolution described in G.S. 55A‑14‑30 exist, it may enter a decree dissolving the corporation and specifying the effective date of the dissolution, and the clerk of the court shall deliver a certified copy of the decree to the Secretary of State, who shall file it.

(b)        After entering the decree of dissolution, the court shall direct the winding up and liquidation of the corporation's affairs in accordance with G.S. 55A‑14‑06 and the notification of its claimants in accordance with G.S. 55A‑14‑07 and G.S. 55A‑14‑08. The corporation's name becomes available for use by another entity as provided in G.S. 55D‑21. (1955, c. 1230; 1967, c. 823, s. 23; 1985 (Reg. Sess., 1986), c. 801, s. 42; 1993, c. 398, s. 1; 2001‑358, s. 24; 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§§ 55A-14-34 through 55A-14-39. Reserved for future codification purposes.

§§ 55A‑14‑34 through 55A‑14‑39.  Reserved for future codification purposes.



§ 55A-14-40. Disposition of amounts due to unavailable members and creditors.

Part 4.  Miscellaneous.

§ 55A‑14‑40.  Disposition of amounts due to unavailable members and creditors.

Upon liquidation of a corporation, the portion of the assets distributable to a creditor or member who is unknown or cannot be found shall be disposed of in accordance with Chapter 116B of the General Statutes. (1955, c. 1230; 1981, c. 682, s. 13; 1993, c. 398, s. 1.)



§ 55A-14A-01. Fundamental changes in reorganization proceedings.

Article 14A.

Reorganization.

§ 55A‑14A‑01.  Fundamental changes in reorganization proceedings.

(a)        Whenever a plan of reorganization of a corporation is confirmed by decree or order of a court of competent jurisdiction in proceedings for the reorganization of the corporation pursuant to the provisions of any applicable statute of the United States relating to reorganization of corporations, the corporation may put into effect and carry out the plan and the decrees and orders of the court relative thereto and may take any action provided in the plan or directed by the decrees and orders without further action by its directors or members.  Such action may be taken, as may be directed by the decrees or orders, by the trustee or trustees of the corporation appointed in the reorganization proceedings, or by designated officers of the corporation, or by a master or other representative appointed by the court, with like effect as if taken by unanimous action of the directors and members of the corporation.  In particular and without limiting the generality or effect of the foregoing, the corporation may:

(1)        Amend its articles of incorporation or bylaws, or both, so long as the articles of incorporation and bylaws as amended contain only such provisions as might be lawfully contained therein at the time of making such amendment;

(2)        Constitute or reconstitute and classify or reclassify its board of directors, and name, constitute or appoint directors and officers in place of or in addition to all or any of the directors or officers then in office;

(3)        Make any change in its memberships or securities or cancel any or all of its outstanding memberships or securities;

(4)        Dissolve and liquidate;

(5)        Effect a merger;

(6)        Transfer all or part of its assets;

(7)        Change its registered office or registered agent, or both;

(8)        Authorize the issuance of bonds, debentures, or other obligations of the corporation and fix the terms and conditions thereof.

(b)        Any articles of amendment, statement of change of registered office or registered agent, restated articles of incorporation, articles of merger, articles of dissolution, or any other document appropriate to complete any action permitted by this section shall be executed and filed in accordance with the provisions of this Chapter on behalf of the corporation by such person or persons as may be authorized to take such action pursuant to subsection (a) of this section.

(c)        This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan. (1993, c. 398, s. 1.)



§ 55A-15-01. Authority to conduct affairs required.

Article 15.

Foreign Corporations.

Part 1.  Certificate of Authority.

§ 55A‑15‑01.  Authority to conduct affairs required.

(a)        A foreign corporation shall not conduct affairs in this State until it obtains a certificate of authority from the Secretary of State.

(b)        Without excluding other activities which might not constitute conducting affairs in this State, a foreign corporation shall not be considered to be conducting affairs in this State solely for the purposes of this Chapter, by reason of carrying on in this State any one or more of the following activities:

(1)        Maintaining or defending any action or suit or any administrative or arbitration proceeding, or affecting the settlement thereof or the settlement of claims or disputes;

(2)        Holding meetings of its directors or members or carrying on other activities concerning its internal affairs;

(3)        Maintaining bank accounts or borrowing money in this State, with or without security, even if such borrowings are repeated and continuous transactions;

(4)        Maintaining offices or agencies for the transfer, exchange, and registration of memberships or securities, or appointing and maintaining trustees or despositories with relation to those securities;

(5)        Soliciting or procuring orders, whether by mail or through employees or agents or otherwise, where the orders require acceptance without this State before becoming binding contracts;

(6)        Making or investing in loans with or without security including servicing of mortgages or deeds of trust through independent agencies within the State, the conducting of foreclosure proceedings and sale, the acquiring of property at foreclosure sale, and the management and rental of such property for a reasonable time while liquidating its investment, provided no office or agency therefor is maintained in this State;

(7)        Taking security for or collecting debts due to it or enforcing any rights in property securing the same;

(8)        Conducting affairs in interstate commerce;

(9)        Conducting an isolated transaction completed within a period of six months and not in the course of a number of repeated transactions of like nature;

(10)      Selling through independent contractors;

(11)      Owning, without more, real or personal property. (1955, c. 1230; 1993, c. 398, s. 1.)



§ 55A-15-02. Consequences of conducting affairs without authority.

§ 55A‑15‑02.  Consequences of conducting affairs without authority.

(a)        No foreign corporation conducting affairs in this State without permission obtained through a certificate of authority under this Chapter or through domestication under prior acts shall be permitted to maintain any action or proceeding in any court of this State unless the foreign corporation has obtained a certificate of authority prior to trial.

An issue arising under this subsection must be raised by motion and determined by the trial judge prior to trial.

(b)        A foreign corporation failing to obtain a certificate of authority as required by this Chapter or by prior acts then applicable shall be liable to the State for the years or parts thereof during which it conducted affairs in this State without a certificate of authority in an amount equal to all fees and taxes which would have been imposed by law upon the corporation had it duly applied for and received such permission, plus interest and all penalties imposed by law for failure to pay such fees and taxes. In addition, the foreign corporation shall be liable for a civil penalty of ten dollars ($10.00) for each day, but not to exceed a total of one thousand dollars ($1,000) for each year or part thereof, it conducts affairs in this State without a certificate of authority. The Attorney General may bring actions to recover all amounts due the State under the provisions of this subsection. The clear proceeds of civil penalties provided for in this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(c)        Notwithstanding subsection (a) of this section, the failure of a foreign corporation to obtain a certificate of authority does not impair the validity of its corporate acts or prevent it from defending any proceeding in this State.

(d)        The Secretary of State is hereby directed to require that every foreign corporation conducting affairs in this State comply with the provisions of this Chapter. The Secretary of State is authorized to employ such assistants as shall be deemed necessary in the Secretary of State's office for the purpose of enforcing the provisions of this Article and for making such investigations as shall be necessary to ascertain foreign corporations now conducting affairs in this State which may have failed to comply with the provisions of this Chapter. (1955, c. 1230; 1993, c. 398, s. 1; 1998‑215, s. 118; 1999‑151, s. 2.)



§ 55A-15-03. Application for certificate of authority.

§ 55A‑15‑03.  Application for certificate of authority.

(a)        A foreign corporation may apply for a certificate of authority to conduct affairs in this State by delivering an application to the Secretary of State for filing. The application shall set forth:

(1)        The name of the foreign corporation or, if its name is unavailable for use in this State, a corporate name that satisfies the requirements of Article 3 of Chapter 55D of the General Statutes;

(2)        The name of the state or country under whose law it is incorporated;

(3)        Its date of incorporation and period of duration;

(4)        The street address, and mailing address if different from the street address, of its principal office;

(5)        The street address, and the mailing address if different from the street address, of its registered office in this State, the county in which the registered office is located, and the name of its registered agent at that office;

(6)        The names and usual business addresses of its current officers; and

(7)        Whether it has members.

(b)        The foreign corporation shall deliver with the completed application a certificate of existence (or a document of similar import) duly authenticated by the Secretary of State or other official having custody of corporate records in the state or country under whose law it is incorporated.

(c)        If the Secretary of State finds that the application conforms to law, the Secretary of State shall when all fees have been tended as prescribed in this Chapter:

(1)        Endorse on the application and an exact or conformed copy thereof the word "filed" and the hour, day, month, and year of the filing thereof;

(2)        File in the Secretary of State's office the application and the certificate of existence (or document of similar import as described in subsection (b) of this section);

(3)        Issue a certificate of authority to conduct affairs in this State to which the Secretary of State shall affix the exact or conformed copy of the application; and

(4)        Send to the foreign corporation or its representative the certificate of authority, together with the exact or conformed copy of the application affixed thereto. (1955, c. 1230; 1957, c. 979, s. 14; 1969, c. 875, s. 8; 1993, c. 398, s. 1; 2001‑358, s. 21; 2001‑387, ss. 169(b), 173, 175(a); 2001‑413, s. 6.)



§ 55A-15-04. Amended certificate of authority.

§ 55A‑15‑04.  Amended certificate of authority.

(a)        A foreign corporation authorized to conduct affairs in this State shall obtain an amended certificate of authority from the Secretary of State if it changes:

(1)        Its corporate name;

(2)        The period of its duration; or

(3)        The state or country of its incorporation.

(b)        A foreign corporation may apply for an amended certificate of authority by delivering an application to the Secretary of State for filing that sets forth:

(1)        The name of the foreign corporation and the name in which the corporation is authorized to conduct affairs in North Carolina if different;

(2)        The name of the state or country under whose law it is incorporated;

(3)        The date it was originally authorized to conduct affairs in this State; and

(4)        A statement of the change or changes being made.

Except for the content of the application, the requirements of G.S. 55A‑15‑03 for obtaining an original certificate of authority apply to obtaining an amended certificate under this section. (1955, c. 1230; 1993, c. 398, s. 1.)



§ 55A-15-05. Effect of certificate of authority.

§ 55A‑15‑05.  Effect of certificate of authority.

(a)        A certificate of authority authorizes the foreign corporation to which it is issued to conduct affairs in this State subject, however, to the right of the State to revoke the certificate as provided in this Chapter.  A foreign corporation, however, is not eligible or entitled to qualify in this State as executor, administrator, or guardian, or as trustee under the will of any person domiciled in this State at the time of his death.

(b)        Except as otherwise provided by this Chapter, a foreign corporation with a valid certificate of authority has the same but no greater rights and has the same but no greater privileges as, and is subject to the same duties, restrictions, penalties, and liabilities now or later imposed on, a domestic corporation of like character. (1955, c. 1230; 1993, c. 398, s. 1.)



§ 55A-15-06: Repealed by Session Laws 2001-358, s. 22, effective January 1, 2002.

§ 55A‑15‑06: Repealed by Session Laws 2001‑358, s. 22, effective January 1, 2002.



§ 55A-15-07. Registered office and registered agent of foreign corporation.

§ 55A‑15‑07.  Registered office and registered agent of foreign corporation.

Each foreign corporation authorized to conduct affairs in this State must maintain a registered office and registered agent as required by Article 4 of Chapter 55D of the General Statutes and is subject to service on the Secretary of State under that Article. (1955, c. 1230; 1993, c. 398, s. 1; 2000‑140, s. 101(e); 2001‑358, s. 48(b); 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§§ 55A-15-08 through 55A-15-10: Repealed by Session Laws 2001-358, s. 48(c), effective January 1, 2002.

§§ 55A‑15‑08 through 55A‑15‑10: Repealed by Session Laws 2001‑358, s. 48(c), effective January 1, 2002.



§§ 55A-15-11 through 55A-15-19. Reserved for future codification purposes.

§§ 55A‑15‑11 through 55A‑15‑19.  Reserved for future codification purposes.



§ 55A-15-20. Withdrawal of foreign corporation.

Part 2. Withdrawal.

§ 55A‑15‑20.  Withdrawal of foreign corporation.

(a)        A foreign corporation authorized to conduct affairs in this State shall not withdraw from this State until it obtains a certificate of withdrawal from the Secretary of State.

(b)        A foreign corporation authorized to conduct affairs in this State may apply for a certificate of withdrawal by delivering an application to the Secretary of State for filing. The application shall set forth:

(1)        The name of the foreign corporation and the name of the state or country under whose law it is incorporated;

(2)        That it is not conducting affairs in this State and that it surrenders its authority to conduct affairs in this State;

(3)        That the corporation revokes the authority of its registered agent to accept service of process and consents that service of process in any action or proceeding based upon any cause of action arising in this State, or arising out of affairs conducted in this State, during the time the corporation was authorized to conduct affairs in this State may thereafter be made on such corporation by service thereof on the Secretary of State;

(4)        A mailing address to which the Secretary of State may mail a copy of any process served on the Secretary of State under subdivision (3) of this subsection; and

(5)        A commitment to file with the Secretary of State a statement of any subsequent change in its mailing address.

(c)        If the Secretary of State finds that the application conforms to law, the Secretary of State shall:

(1)        Endorse on the application and an exact or conformed copy thereof the word "filed", and the hour, day, month, and year of the filing thereof;

(2)        File the application in the Secretary of State's office;

(3)        Issue a certificate of withdrawal to which the Secretary of State shall affix the exact or conformed copy of the application; and

(4)        Send to the foreign corporation or its representative the certificate of withdrawal together with the exact or conformed copy of the application affixed thereto.

(d)        After the withdrawal of the foreign corporation is effective, service of process on the Secretary of State in accordance with subsection (b) of this section shall be made by delivering to and leaving with the Secretary of State, or any clerk authorized by the Secretary of State to accept service of process, duplicate copies of the process and the fee required by G.S. 55A‑1‑22(b). Upon receipt of process in the manner provided in this subsection, the Secretary of State shall immediately mail a copy of the process by registered or certified mail, return receipt requested, to the foreign corporation at the mailing address designated pursuant to subsection (b) of this section. (1955, c. 1230; 1973, c. 476, s. 193; 1993, c. 398, s. 1; 1995, c. 400, s. 9; 2001‑387, ss. 44, 45.)



§ 55A-15-21. Withdrawal of foreign corporation by reason of a merger, consolidation, or conversion.

§ 55A‑15‑21.  Withdrawal of foreign corporation by reason of a merger, consolidation, or conversion.

(a)        Whenever a foreign corporation authorized to conduct affairs in this State ceases its separate existence as a result of a statutory merger or consolidation permitted by the laws of the state or country under which it was incorporated, or converts into another entity as permitted by those laws, the surviving or resulting entity shall apply for a certificate of withdrawal for the foreign corporation by delivering to the Secretary of State for filing a copy of the articles of merger, consolidation, or conversion or a certificate reciting the facts of the merger, consolidation, or conversion duly authenticated by the secretary of state or other official having custody of corporate records in the state or country under the laws of which the foreign corporation was incorporated. If the surviving or resulting entity is not authorized to conduct affairs or transact business in this State, the articles or certificate shall be accompanied by an application which must set forth:

(1)        The name of the foreign corporation authorized to conduct affairs in this State, the type of entity and the name of the surviving or resulting entity, and a statement that the surviving or resulting entity is not authorized to conduct affairs or transact business in this State;

(2)        A statement that the surviving or resulting entity consents that service of process based upon any cause of action arising in this State, or arising out of affairs conducted in this State, during the time the foreign corporation was authorized to conduct affairs in this State may thereafter be made by service thereof on the Secretary of State;

(3)        A mailing address to which the Secretary of State may mail a copy of any process served on the Secretary of State under subdivision (a)(2) of this section; and

(4)        A commitment to file with the Secretary of State a statement of any subsequent change in its mailing address.

(b)        If the Secretary of State finds that the articles or certificate and the application for withdrawal, if required, conform to law the Secretary of State shall:

(1)        Endorse on the articles or certificate and the application for withdrawal, if required, the word "filed", and the hour, day, month, and year of filing thereof;

(2)        File the articles or certificate and the application, if required;

(3)        Issue a certificate of withdrawal; and

(4)        Send to the surviving or resulting entity or its representative the certificate of withdrawal, together with the exact or conformed copy of the application, if required, affixed thereto.

(c)        After the withdrawal of the foreign corporation is effective, service of process on the Secretary of State in accordance with subsection (a) of this section shall be made by delivering to and leaving with the Secretary of State, or any clerk authorized by the Secretary of State to accept service of process, duplicate copies of the process and the fee required by G.S. 55A‑1‑22(b). Upon receipt of process in the manner provided in this subsection, the Secretary of State shall immediately mail a copy of the process by registered or certified mail, return receipt requested, to the foreign corporation at the mailing address designated pursuant to subsection (a) of this section. (1993, c. 398, s. 1; 1999‑369, s. 2.8; 2001‑387, ss. 46, 47; 2001‑487, s. 62(g).)



§§ 55A-15-22 through 55A-15-29. Reserved for future codification purposes.

§§ 55A‑15‑22 through 55A‑15‑29.  Reserved for future codification purposes.



§ 55A-15-30. Grounds for revocation.

Part 3. Revocation of Certificate of Authority.

§ 55A‑15‑30.  Grounds for revocation.

(a)        The Secretary of State may commence a proceeding under G.S. 55A‑15‑31 to revoke the certificate of authority of a foreign corporation authorized to conduct affairs in this State if:

(1)        Repealed by Session Laws 1995, c. 539, s. 28.

(2)        The foreign corporation does not pay within 60 days after they are due any penalties, fees, or other payments due under this Chapter;

(3)        The foreign corporation is without a registered agent or registered office in this State for 60 days or more;

(4)        The foreign corporation does not inform the Secretary of State under G.S. 55D‑31 or G.S. 55D‑32 that its registered agent or registered office has changed, that its registered agent has resigned, or that its registered office has been discontinued within 60 days of the change, resignation, or discontinuance;

(5)        An incorporator, director, officer, or agent of the foreign corporation signs a document he knew was false in any material respect with intent that the document be delivered to the Secretary of State for filing;

(6)        The Secretary of State receives a duly authenticated certificate from the secretary of state or other official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated stating that it has been dissolved or disappeared as the result of a merger;

(7)        The corporation is exceeding the authority conferred upon it by this Chapter; or

(8)        The corporation knowingly fails or refuses to answer truthfully and fully within the time prescribed in this Chapter interrogatories propounded by the Secretary of State in accordance with the provisions of this Chapter.

(b)        Nothing herein shall be deemed to repeal or modify any provision of the Revenue Act relating to the suspension of the certificate of authority of foreign corporations for failure to comply with the provisions thereof. (1955, c. 1230; 1993, c. 398, s. 1; 1995, c. 509, s. 32; c. 539, s. 28; 2001‑358, s. 48(f); 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§ 55A-15-31. Procedure and effect of revocation.

§ 55A‑15‑31.  Procedure and effect of revocation.

(a)        If the Secretary of State determines that one or more grounds exist under G.S. 55A‑15‑30 for revocation of a certificate of authority, the Secretary of State shall mail to the foreign corporation written notice of the Secretary of State's determination.

(b)        If the foreign corporation does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist within 60 days after notice is mailed, the Secretary of State may revoke the foreign corporation's certificate of authority by signing a certificate of revocation that recites the ground or grounds for revocation and its effective date. The Secretary of State shall file the original of the certificate and mail a copy to the foreign corporation.

(c)        The authority of a foreign corporation to conduct affairs in this State ceases on the date shown on the certificate revoking its certificate of authority.

(d)        The Secretary of State's revocation of a foreign corporation's certificate of authority appoints the Secretary of State the foreign corporation's agent for service of process in any proceeding based on a cause of action arising in this State or arising out of affairs conducted in this State during the time the foreign corporation was authorized to conduct affairs in this State. The Secretary of State shall then proceed in accordance with G.S. 55D‑33.

(e)        Revocation of a foreign corporation's certificate of authority does not terminate the authority of the registered agent of the corporation.

(f)         The corporation shall not be granted a new certificate of authority until each ground for revocation has been substantially corrected to the reasonable satisfaction of the Secretary of State. (1955, c. 1230; 1993, c. 398, s. 1; 1995, c. 400, s. 10; 2001‑358, s. 48(g); 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§ 55A-15-32. Appeal from revocation.

§ 55A‑15‑32.  Appeal from revocation.

(a)        A foreign corporation may appeal the Secretary of State's revocation of its certificate of authority to the Superior Court of Wake County within 30 days after service of the certificate of revocation is mailed. The appeal is commenced by filing a petition with the court and with the Secretary of State requesting the court to set aside the revocation. The petition shall have attached to it copies of the corporation's certificate of authority and the Secretary of State's certificate of revocation. No service of process on the Secretary of State is required except for the filing of the petition as set forth in this subsection. The appeal to the superior court shall be determined by a judge of the superior court upon such further evidence, notice, and opportunity to be heard, if any, as the court may deem appropriate under the circumstances. The foreign corporation shall have the burden of establishing that it is entitled to have the revocation set aside.

(b)        Upon consideration of the petition and any response made by the Secretary of State, the court may, prior to entering final judgment, order the Secretary of State to set aside the revocation or may take any other action the court considers appropriate.

(c)        The court's final decision may be appealed as in other civil proceedings. (1993, c. 398, s. 1; c. 553, s. 83(b); 2001‑358, s. 5A(d); 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§ 55A-15-33. Inapplicability of Administrative Procedure Act.

§ 55A‑15‑33.  Inapplicability of Administrative Procedure Act.

The Administrative Procedure Act shall not apply to any proceeding or appeal provided for in G.S. 55A‑15‑30 through G.S. 55A‑15‑32. (1995, c. 400, s. 11.)



§ 55A-16-01. Corporate records.

Article 16.

Records and Reports.

Part 1. Records.

§ 55A‑16‑01.  Corporate records.

(a)        A corporation shall keep as permanent records minutes of all meetings of its members and board of directors, a record of all actions taken by the members or directors without a meeting pursuant to G.S. 55A‑7‑04, 55A‑7‑08, or 55A‑8‑21, and a record of all actions taken by committees of the board of directors in place of the board of directors on behalf of the corporation.

(b)        A corporation shall maintain appropriate accounting records.

(c)        A corporation or its agent shall maintain a record of its members, in a form that permits preparation of a list of the names and addresses of all members, in alphabetical order by class, showing the number of votes each member is entitled to cast.

(d)        A corporation shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.

(e)        A corporation shall keep a copy of the following records at its principal office:

(1)        Its articles of incorporation or restated articles of incorporation and all amendments to them currently in effect;

(2)        Its bylaws or restated bylaws and all amendments to them currently in effect;

(3)        Resolutions adopted by its members or board of directors relating to the number or classification of directors or to the characteristics, qualifications, rights, limitations, and obligations of members or any class or category of members;

(4)        The minutes of all membership meetings, and records of all actions taken by the members without a meeting pursuant to G.S. 55A‑7‑04 or G.S. 55A‑7‑08, for the past three years;

(5)        All written communications to members generally within the past three years, and the financial statements, if any, that have been furnished or would have been required to be furnished to a member upon demand under G.S. 55A‑16‑20 during the past three years;

(6)        A list of the names and business or home addresses of its current directors and officers; and

(7)        Repealed by Session Laws 1995, c. 539, s. 29, effective July 29, 1995. (1955, c. 1230; 1969, c. 875, s. 6; 1985 (Reg. Sess., 1986), c. 801, s. 31; 1993, c. 398, s. 1; 1995, c. 539, s. 29.)



§ 55A-16-02. Inspection of records by members.

§ 55A‑16‑02.  Inspection of records by members.

(a)        A member is entitled to inspect and copy, at a reasonable time and location specified by the corporation, any of the records of the corporation described in G.S. 55A‑16‑01(e) if the member gives the corporation written notice of his demand at least five business days before the date on which the member wishes to inspect and copy.

(b)        A member is entitled to inspect and copy, at a reasonable time and reasonable location specified by the corporation, any of the following records of the corporation if the member meets the requirements of subsection (c) of this section and gives the corporation written notice of his demand at least five business days before the date on which the member wishes to inspect and copy:

(1)        Excerpts from any records required to be maintained under G.S. 55A‑16‑01(a), to the extent not subject to inspection under G.S. 55A‑16‑02(a);

(2)        Accounting records of the corporation; and

(3)        Subject to G.S. 55A‑16‑05, the membership list.

(c)        A member may inspect and copy the records identified in subsection (b) of this section only if:

(1)        The member's demand is made in good faith and for a proper purpose;

(2)        The member describes with reasonable particularity the purpose and the records the member desires to inspect; and

(3)        The records are directly connected with this purpose.

(d)        This section does not affect:

(1)        The right of a member to inspect records under G.S. 55A‑7‑20 or, if the member is in litigation with the corporation, to inspect the records to the same extent as any other litigant; or

(2)        The power of a court, independently of this Chapter, to compel the production of corporate records for examination.

(e)        A member of a corporation that has the power to elect, appoint, or designate a majority of the directors of another domestic or foreign corporation, whether nonprofit or business, shall have inspection rights with respect to the records of that other corporation. (1955, c. 1230; 1985 (Reg. Sess., 1986), c. 801, s. 31; 1993, c. 398, s. 1.)



§ 55A-16-03. Scope of inspection rights.

§ 55A‑16‑03.  Scope of inspection rights.

(a)        A member's agent or attorney has the same inspection and copying rights as the member the agent or attorney represents.

(b)        The right to copy records under G.S. 55A‑16‑02 includes, if reasonable, the right to receive copies made by photographic, xerographic, electronic, magnetic, or other means.

(c)        The corporation may impose a reasonable charge, covering the costs of labor and material, for producing for inspection or copying any records provided to the member.  The charge shall not exceed the estimated cost of production or reproduction of the records.

(d)        The corporation may comply with a member's demand to inspect the record of members under G.S. 55A‑16‑02(b)(3) by providing the member with a list of its members that was compiled no earlier than the date of the member's demand. (1955, c. 1230; 1985 (Reg. Sess., 1986), c. 801, s. 31; 1993, c. 398, s. 1.)



§ 55A-16-04. Court-ordered inspection.

§ 55A‑16‑04.  Court‑ordered inspection.

(a)        If a corporation does not allow a member who complies with G.S. 55A‑16‑02(a) to inspect and copy any records required by that subsection to be available for inspection, the superior court in the county where the corporation's principal office (or, if there is none in this State, its registered office) is located may, upon application of the member, summarily order inspection and copying of the records demanded at the corporation's expense.

(b)        If a corporation does not within a reasonable time allow a member to inspect and copy any other record, the member who complies with G.S. 55A‑16‑02(b) and (c) may apply to the superior court in the county where the corporation's principal office (or, if there is none in this State, its registered office) is located for an order to permit inspection and copying of the records demanded.  The court shall dispose of an application under this subsection on an expedited basis.

(c)        If the court orders inspection and copying of the records demanded, it shall also order the corporation to pay the member's cost (including reasonable attorneys' fees) incurred to obtain the order unless the corporation proves that it refused inspection in good faith because it had a reasonable basis for doubt about the right of the member to inspect the records demanded.

(d)        If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding member. (1993, c. 398, s. 1.)



§ 55A-16-05. Limitations on use of membership list.

§ 55A‑16‑05.  Limitations on use of membership list.

Without consent of the board of directors, a membership list or any part thereof shall not be obtained or used by any person for any purpose unrelated to a member's interest as a member. Without limiting the generality of the foregoing, and without the consent of the board, a membership list or any part thereof shall not be:

(1)        Used to solicit money or property unless such money or property will be used solely to solicit the votes of the members in an election to be held by the corporation;

(2)        Used for any commercial purpose; or

(3)        Sold to or purchased by any person. (1993, c. 398, s. 1; 1995, c. 509, s. 33.)



§§ 55A-16-06 through 55A-16-19. Reserved for future codification purposes.

§§ 55A‑16‑06 through 55A‑16‑19.  Reserved for future codification purposes.



§ 55A-16-20. Financial statements for members.

Part 2.  Reports.

§ 55A‑16‑20.  Financial statements for members.

(a)        Except as provided in the articles of incorporation or bylaws of a charitable or religious corporation, a corporation upon written demand from a member shall furnish that member its latest annual financial statements, if any, which may be consolidated or combined statements of the corporation and one or more of its subsidiaries or affiliates, as appropriate, that include a balance sheet as of the end of the fiscal year and statement of operations for that year.  If financial statements are prepared for the corporation on the basis of generally accepted accounting principles, the annual financial statements shall also be prepared on that basis.

(b)        If annual financial statements are reported upon by a public accountant, the accountant's report shall accompany them.  If not, the statements must be accompanied by the statement of the president or the person responsible for the corporation's financial accounting records:

(1)        Stating the president's or other person's reasonable belief as to whether the statements were prepared on the basis of generally accepted accounting principles and, if not, describing the basis of preparation; and

(2)        Describing any respects in which the statements were not prepared on a basis of accounting consistent with the statements prepared for the preceding year. (1993, c. 398, s. 1.)



§ 55A-16-21. Notice of indemnification to members.

§ 55A‑16‑21.  Notice of indemnification to members.

If a corporation indemnifies or advances expenses to a director under G.S. 55A‑8‑51, 55A‑8‑52, 55A‑8‑53, 55A‑8‑54, or 55A‑8‑57 in connection with a proceeding by or in the right of the corporation, the corporation shall give notice of the indemnification or advance in writing to the members with or before the notice of the next meeting of members. (1993, c. 398, s. 1.)



§ 55A-16-22: Repealed by Session Laws 1995, c. 539, s. 8.

§ 55A‑16‑22:  Repealed by Session Laws 1995, c. 539, s. 8.



§ 55A-16-23. Principal office address.

§ 55A‑16‑23.  Principal office address.

(a)        Any corporation that does not designate the street address and the mailing address, if different from the street address, of the corporation's principal office and the county of location in an annual report or its articles of incorporation shall file a Designation of Principal Office Address form with the Secretary of State that contains that information.

(b)        A corporation may change its principal office by delivering to the Secretary of State for filing a Corporation's Statement of Change of Principal Office form that sets forth:

(1)        The street address, and the mailing address if different from the street address, of the corporation's current principal office and the county in which it is located; and

(2)        The street address, and the mailing address if different from the street address, of the new principal office and the county in which it is located. (1995, c. 539, s. 21; 2001‑358, s. 48(d); 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§ 55A-17-01. Applicability of Chapter.

Article 17.

Transition and Curative Provisions.

§ 55A‑17‑01.  Applicability of Chapter.

(a)        The provisions of this Chapter relating to domestic corporations shall apply to:

(1)        All corporations heretofore or hereafter organized under this Chapter.

(2)        All nonprofit corporations without capital stock heretofore or hereafter organized under any other act, unless there is some other specific statutory provision particularly applicable to such corporations or inconsistent with some provisions of this Chapter, in which case that other provision prevails. Nothing herein shall apply to hospital and medical service corporations as defined in Article 65 of Chapter 58 of the General Statutes which were incorporated prior to July 1, 1957, or repeal or modify the provisions of G.S. 54‑138.

(b)        The provisions of this Chapter relating to foreign corporations shall apply to all corporations conducting affairs in this State for purposes for which a corporation might be organized under this Chapter. A foreign corporation authorized to conduct affairs in this State on July 1, 1994, is subject to this Chapter but is not required to obtain a new certificate of authority to conduct affairs under this Chapter. (1955, c. 1230; 1967, c. 659; 1991, c. 720, s. 76; 1993, c. 398, s. 1; 1995, c. 400, s. 12.)



§ 55A-17-02. Certain religious, etc., associations deemed incorporated.

§ 55A‑17‑02.  Certain religious, etc., associations deemed incorporated.

In all cases where a religious, educational, or charitable association has been formed prior to January 1, 1894, and has since that date been acting as a corporation, exercising the powers and performing the duties of religious, educational, or charitable corporations as prescribed by the laws of this State, then such association shall be conclusively presumed to have been duly and regularly organized and existing as a corporation under the laws of this State on January 1, 1894, and all of its acts as a corporation from and after said date, if otherwise valid, are hereby declared to be valid corporate acts. (1955, c. 1230; 1993, c. 398, s. 1.)



§ 55A-17-03. Saving provisions.

§ 55A‑17‑03.  Saving provisions.

(a)        The existence of corporations formed before the effective date of this Chapter, shall not be impaired by the enactment of this Chapter nor by any change made by this Chapter in the requirements for the formation of corporations nor by any amendment or repeal by this Chapter of the laws under which they were formed or created, and, except as otherwise expressly provided in this Chapter, the repeal of a prior act by this Chapter shall not affect any liability or penalty incurred, under the provisions of such act, prior to the repeal thereof.

(b)        Any proceeding or corporate action commenced prior to the effective date of this Chapter, may be completed in accordance with the law then in effect. (1993, c. 398, s. 1.)



§ 55A-17-04. Severability.

§ 55A‑17‑04.  Severability.

If any provision of this Chapter or its application to any person or circumstance is held invalid by a court of competent jurisdiction, the invalidity does not affect other provisions or applications of the Chapter that can be given effect without the invalid provision or application, and to this end the provisions of the Chapter are severable. (1993, c. 398, s. 1.)



§ 55A-17-05. Validation of amendments to corporate charters extending corporate existence; limitation of actions; intent.

§ 55A‑17‑05.  Validation of amendments to corporate charters extending corporate existence; limitation of actions; intent.

(a)        In every case where a corporation chartered under either the general or private laws of the State of North Carolina has continued or shall continue to act and conduct affairs as a corporation after the expiration of its period of existence as theretofore fixed in its charter and has thereafter filed in the office of the Secretary of State an amendment to its charter to extend or renew its corporate existence, such amendment is hereby validated and made effective for all intents and purposes to the same extent and with the same effect as if the amendment has been made within the period of such corporation's existence as theretofore fixed in its charter.

(b)        No action or proceeding shall be brought or defense or counterclaim pleaded later than July 1, 1958, in which either the continued existence of the corporation or the validity of any of the contracts, acts, deeds, rights, privileges, powers, franchises, and titles of the corporation is attacked or otherwise questioned on the grounds that the amendment was not filed within the period of the corporation's existence as theretofore fixed in its charter.

(c)        In no event shall the limitation provided in subsection (b) of this section bar any action, proceeding, defense, or counterclaim based upon grounds other than those mentioned in subsection (b) of this section, unless the grounds set out in subsection (b) of this section are an essential part thereof. (1957, c. 509; 1993, c. 398, s. 1.)






Chapter 55B - Professional Corporation Act.

§ 55B-1. Title.

Chapter 55B.

Professional Corporation Act.

§ 55B‑1.  Title.

This Chapter may be cited as "The Professional Corporation Act." (1969, c. 718, s. 1.)



§ 55B-2. Definitions.

§ 55B‑2.  Definitions.

As used in this Chapter, the following words shall, unless the context requires otherwise, have the following meanings:

(1)        "Disqualified person" means a licensed person who for any reason becomes legally disqualified to render the same professional services which are or were being rendered by the professional corporation of which such person is an officer, director, shareholder or employee.

(2)        "Licensee" means any natural person who is duly licensed by the appropriate licensing board to render the same professional services which will be rendered by the professional corporation of which he is, or intends to become, an officer, director, shareholder or employee.

(3)        "Licensing board" means a board which is charged with the licensing and regulating of the profession or practice in this State in which the professional corporation is organized to engage.

(4)        The term "licensing board," as the same applies to attorneys at law, shall mean the Council of the North Carolina State Bar, and it shall include the North Carolina State Board of Law Examiners only to the extent that the North Carolina Board of Law Examiners is authorized to issue licenses for the practice of law under the supervision of the Council of the North Carolina State Bar.

(5)        "Professional corporation" means a corporation which is engaged in rendering the professional services as herein specified and defined, pursuant to a certificate of registration issued by the Licensing Board regulating the profession or practice, and which has as its shareholders only those individuals permitted by G.S. 55B‑6 of this Chapter to be shareholders and which designates itself as may be required by this statute, and which is organized under the provisions of this Chapter and of Chapter 55, the North Carolina Business Corporation Act.

(6)        The term "professional service" means any type of personal or professional service of the public which requires as a condition precedent to the rendering of such service the obtaining of a license from a licensing board as herein defined, and pursuant to the following provisions of the General Statutes: Chapter 83A, "Architects"; Chapter 84, "Attorneys‑at‑Law"; Chapter 93, "Public Accountants"; and the following Articles in Chapter 90: Article 1, "Practice of Medicine," Article 2, "Dentistry," Article 6, "Optometry," Article 7, "Osteopathy," Article 8, "Chiropractic," Article 9A, "Nursing Practice Act," with regard to registered nurses, Article 11, "Veterinarians," Article 12A, "Podiatrists," Article 18A, "Practicing Psychologists," Article 18C, "Marriage and Family Therapy Licensure," Article 18D, "Occupational Therapy," Article 22, "Licensure Act for Speech and Language Pathologists and Audiologists," and Article 24, "Licensed Professional Counselors"; Chapter 89C, "Engineering and Land Surveying"; Chapter 89A, "Landscape Architects"; Chapter 90B, "Social Worker Certification and Licensure Act" with regard to Licensed Clinical Social Workers as defined by G.S. 90B‑3; Chapter 89E, "Geologists"; Chapter 89B, "Foresters"; and Chapter 89F, "North Carolina Soil Scientist Licensing Act". (1969, c. 718, s. 2; 1971, c. 196, s. 1; 1977, c. 53; c. 855, s. 1; 1979, c. 460; 1989 (Reg. Sess., 1990), c. 1024, s. 3; 1991, c. 205, s. 1; 1995, c. 382, s. 2; 1997‑421, s. 2; 2000‑115, s. 4; 2001‑487, s. 40(d); 2003‑117, s. 3; 2004‑199, s. 19; 2004‑203, s. 4.)



§ 55B-3. North Carolina Business Corporation Act applicable; other applicable law.

§ 55B‑3.  North Carolina Business Corporation Act applicable; other applicable law.

(a)        Chapter 55 of the General Statutes, the North Carolina Business Corporation Act, applies to professional corporations, including their organization, and professional corporations shall enjoy the powers and privileges and shall be subject to the duties, restrictions and liabilities of other corporations, except insofar as the same may be limited or enlarged by this Chapter. If any provision of this Chapter conflicts with the provisions of Chapter 55 of the General Statutes, the North Carolina Business Corporation Act, the provisions of this Chapter shall prevail.

(b)        A document required or permitted by this Chapter to be filed by the Secretary of State shall be filed under Chapter 55D of the General Statutes, Filings, Names, and Registered Agents for Corporations, Nonprofit Corporations, Limited Liability Companies, Limited Partnerships, and Limited Partnerships. (1969, c. 718, s. 3; 1989 (Reg. Sess., 1990), c. 1024, s. 3; 2001‑358, s. 11; 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§ 55B-4. Formation of corporation.

§ 55B‑4.  Formation of corporation.

A professional corporation under this Chapter may be formed pursuant to the provisions of Chapter 55, the North Carolina Business Corporation Act, with the following limitations:

(1)        At least one incorporator shall be a "licensee" as hereinabove defined in G.S. 55B‑2(2).

(2)        All of the shares of stock of the corporation shall be owned and held by a licensee, or licensees, as hereinabove defined in G.S. 55B‑2(2), except as otherwise permitted in G.S. 55B‑6.

(3)        At least one director and one officer shall be a "licensee" as hereinabove defined in G.S. 55B‑2(2).

(4)        The articles of incorporation, in addition to the requirements of Chapter 55, shall designate the personal services to be rendered by the professional corporation and shall be accompanied by a certification by the appropriate licensing board that the ownership of the shares of stock is in compliance with the requirements of G.S. 55B‑4(2) and G.S. 55B‑6. (1969, c. 718, s. 4; 1977, c. 855, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 3; 1991, c. 205, s. 2; 1995, c. 351, s. 15.)



§ 55B-5. Corporate name.

§ 55B‑5.  Corporate name.

The corporate name used by professional corporations under this Chapter, except as limited by the licensing acts of the respective professions, shall be governed by the provisions of Chapter 55D, provided that professional corporations may use the words "Professional Association, P.A.," "Professional Corporation," or "P.C." in lieu of the corporate designations specified in Chapter 55D, and provided further that licensing boards by regulations may make further corporate name requirements or limitations for the respective professions, but such regulations may not prohibit the continued use of any corporate name duly adopted in conformity with the General Statutes and with the pertinent licensing board regulations in effect at the date of such adoption. (1969, c. 718, s. 5; 1983, c. 22; 1989 (Reg. Sess., 1990), c. 1024, s. 3; 2001‑358, s. 25; 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§ 55B-6. Capital stock.

§ 55B‑6.  Capital stock.

(a)        Except as provided in subsections (a1) and (b) of this section, a professional corporation may issue shares of its capital stock only to a licensee as defined in G.S. 55B‑2, and a shareholder may voluntarily transfer shares of stock issued to the shareholder only to another licensee. No share or shares of any stock of a professional corporation shall be transferred upon the books of the corporation unless the corporation has received a certification of the appropriate licensing board that the transferee is a licensee. Provided, it shall be lawful in the case of professional corporations rendering services as defined in Chapters 83A, 89A, 89C, 89E, and 89F, for nonlicensed employees of the corporation to own not more than one-third of the total issued and outstanding shares of the corporation; and provided further, with respect to a professional corporation rendering services as defined in Chapters 83A, 89A, 89C, and 89E of the General Statutes, an employee retirement plan qualified under section 401 of the Internal Revenue Code of 1986, as amended (or any successor section), is deemed for purposes of this section to be a licensee if the trustee or trustees of the plan are licensees. Provided further, subject to any additional conditions that the appropriate licensing board may by rule or order impose in the public interest, it shall be lawful for individuals who are not licensees but who perform professional services on behalf of a professional corporation in another jurisdiction in which the corporation maintains an office, and who are duly licensed to perform professional services under the laws of the other jurisdiction, to be shareholders of the corporation so long as there is at least one shareholder who is a licensee as defined in G.S. 55B-2, and the corporation renders its professional services in the State only through those shareholders that are licensed in North Carolina.  Upon the transfer of any shares of such corporation to a nonlicensed employee of such corporation, the corporation shall inform the appropriate licensing board of the name and address of the transferee and the number of shares issued to the nonprofessional transferee. The issuance or transfer of any share of stock in violation of this section is void.  No shareholder of a professional corporation shall enter into a voting trust agreement or any other type of agreement vesting in another person the authority to exercise the voting power of any of the stock of a professional corporation.

(a1)      Any person may own up to forty‑nine percent of the stock of a professional corporation rendering services under Chapter 93 of the General Statutes as long as:

(1)        Licensees continue to own and control voting stock that represents at least fifty‑one percent (51%) of the votes entitled to be cast in the election of directors of the professional corporation; and

(2)        All licensees who perform professional services on behalf of the corporation comply with Chapter 93 of the General Statutes and the rules adopted thereunder.

(b)        A professional corporation formed pursuant to this Chapter may issue one hundred percent (100%) of its capital stock to another professional corporation in order for that corporation (the distributing corporation) to distribute in accordance with section 355 of the Internal Revenue Code of 1986, as amended (or any succeeding section), the stock of the controlled corporation to one or more shareholders of the distributing corporation authorized under this section to hold the shares. The distributing corporation shall distribute the stock of the controlled corporation within 30 days after the stock is issued to the distributing corporation. A share of stock of the controlled corporation that is not transferred in accordance with this subsection within 30 days after the share was issued to the distributing corporation is void. (1969, c. 718, s. 6; 1977, c. 855, s. 1; 1989, c. 258; 1991, c. 179, s. 1; c. 205, s. 3; 1995, c. 351, s. 16; 1999‑440, s. 1; 2000‑115, s. 5.)



§ 55B-7. Death or disqualification of a stockholder or employee.

§ 55B‑7.  Death or disqualification of a stockholder or employee.

(a)        If any officer, shareholder, agent or employee of a corporation organized under this Chapter who is a licensee becomes legally disqualified to render professional services within this State, he shall sever all employment with, and financial interest in, such corporation forthwith. A corporation's failure to comply with this provision shall constitute grounds for the forfeiture of its certificate of incorporation and its dissolution. When a corporation's failure to comply with this provision is brought to the attention of the Secretary of State, the Secretary of State shall forthwith certify that fact to the Attorney General for appropriate action to dissolve the corporation.

(b)        A professional corporation shall report to the appropriate licensing board the death of any of its shareholders within 30 days thereafter. Within one year of the date of such death, all of the shares owned by such deceased shareholder shall be transferred to and acquired by the professional corporation or persons qualified to own such shares. In the absence of an agreement which determines the equitable value of the shares, then the price for such shares shall be the fair market value of the stock, but not less than the book value as of the end of the month immediately preceding the death or disqualification. Notwithstanding any other provisions of this Chapter, the shares of stock owned by such deceased shareholder may be owned and held by the person or persons who may be legally entitled to receive such shares for a period of one year after the death of such deceased shareholder, or in the case of the death of the owner of all the shares of such corporation, for such period of time as may be necessary to liquidate the corporation. (1969, c. 718, s. 7.)



§ 55B-8. Rendition of professional services.

§ 55B‑8.  Rendition of professional services.

A professional service corporation may render professional services only through its officers, employees and agents who are duly licensed to render such professional services; provided, however, this provision shall not be interpreted to include in the term "employee," as used herein, clerks, secretaries, bookkeepers, technicians and other assistants who are not considered by law to be rendering professional services to the public. (1969, c. 718, s. 8.)



§ 55B-9. Professional relationship and liability.

§ 55B‑9.  Professional relationship and liability.

(a)        Relationship.  Nothing in this Chapter shall be interpreted to abolish, modify, restrict, limit or alter the law in this State applicable to the professional relationship and liabilities between the licensee furnishing the professional services and the person receiving such professional service, or the standards of professional conduct applicable to the rendering therein of such services.

(b)        Liability.  A shareholder, a director, or an officer of a professional corporation is not individually liable, directly or indirectly, including by indemnification, contribution, assessment, or otherwise, for the debts, obligations, and liabilities of, or chargeable to, the professional corporation that arise from errors, omissions, negligence, malpractice, incompetence, or malfeasance committed by another shareholder, director, or officer or by a representative of the professional corporation; provided, however, nothing in this Chapter shall affect the liability of a shareholder, director, or officer of a professional corporation for his or her own errors, omissions, negligence, malpractice, incompetence, or malfeasance committed in the rendering of professional services. (1969, c. 718, s. 9; 1993, c. 354, s. 2; 1999‑362, s. 2; 2000‑140, s. 101(f).)



§ 55B-10. Registration with licensing board.

§ 55B‑10.  Registration with licensing board.

No professional corporation shall open, operate, or maintain an establishment for any of the purposes set forth in this Chapter without first having obtained a certificate of registration from the licensing board or boards. Applications for such registration shall be made to the licensing board or boards in writing and shall contain the name and address of the corporation and such other information as may be required by the licensing board or boards. If the board finds that no disciplinary action is pending before the board against any of the licensed incorporators, officers, directors, shareholders or employees of such corporation, and if it appears that such corporation will be conducted in compliance with the law and the regulations of the board, the board shall issue, upon the payment of a registration fee, not to exceed fifty dollars ($50.00), a certificate of registration which shall remain effective until January 1 following the date of such registration or until such other expiration or renewal date as may be established by law or by the regulations of the licensing board. (1969, c. 718, s. 10.)



§ 55B-11. Renewal of certificate of registration.

§ 55B‑11.  Renewal of certificate of registration.

Upon written application of the holder, accompanied by a fee not to exceed the sum of twenty‑five dollars ($25.00), the licensing board shall renew the certificate of registration of a professional corporation as required by law or the regulations of the licensing board if the board finds that the corporation has complied with its regulations and the provisions of this section. If the corporation does not apply for renewal of its certificate of registration within 30 days after the date of the expiration of such certificate, the certificate of registration shall be automatically suspended and may be reinstated within the calendar year upon the payment of the required renewal fee plus a penalty of ten dollars ($10.00), if such corporation is then otherwise qualified and entitled to a renewal of its certificate of registration. (1969, c. 718, s. 11.)



§ 55B-12. Application of regulations of licensing boards.

§ 55B‑12.  Application of regulations of licensing boards.

A professional corporation shall be subject to the applicable rules and regulations adopted by, and all the disciplinary powers of, the licensing board as herein defined. Nothing in this Chapter shall impair the disciplinary powers of any licensing board applicable to a licensee as herein defined. No professional corporation may do any act which its shareholders as licensees are prohibited from doing. (1969, c. 718, s. 12.)



§ 55B-13. Suspension or revocation of certificate of registration.

§ 55B‑13.  Suspension or revocation of certificate of registration.

A licensing board may suspend or revoke a certificate of registration issued by it to a domestic or foreign professional corporation for any of the following reasons:

(1)        Upon the failure of such corporation to promptly remove or discharge an officer, director, shareholder or employee who becomes disqualified by reason of the revocation or suspension of his license to practice; or

(2)        Upon a finding by the licensing board that the professional corporation has failed to comply with the provisions of this Chapter or the regulations of the licensing board.

Upon the suspension or revocation of a certificate of registration issued to a professional corporation, such corporation shall cease forthwith to render professional services, and the Secretary of State shall be notified to the end that the corporation may be removed from active status and remain as such until reinstatement. (1969, c. 718, s. 13; 1995, c. 351, s. 17.)



§ 55B-14. Types of professional services.

§ 55B‑14.  Types of professional services.

(a)        A professional corporation shall render only one specific type professional service, and such services as may be ancillary thereto, and shall not engage in any other business or profession; provided, however, such corporation may own real and personal property necessary or appropriate for rendering the type of professional services it was organized to render and it may invest in real estate, mortgages, stocks, bonds, and any other type of investments.

(b)        Notwithstanding subsection (a) of this section, in the case of architectural, landscape architectural, engineering or land surveying, geological, and soil science services, as defined in Chapters 83A, 89A, 89C, 89E, and 89F respectively, one corporation may be authorized to provide such of these services where such corporation, and at least one corporate officer who is a stockholder thereof, is duly licensed by the licensing board of each such profession.

(c)        A professional corporation may also be formed by and between or among:

(1)        A licensed psychologist and a physician practicing psychiatry to render psychotherapeutic and related services.

(2)        Any combination of a registered nurse, nurse practitioner, certified clinical specialist in psychiatric and mental health nursing, certified nurse midwife, and certified nurse anesthetist, to render nursing and related services that the respective stockholders are licensed, certified, or otherwise approved to provide.

(3)        A physician and a physician assistant who is licensed, registered, or otherwise certified under Chapter 90 of the General Statutes to render medical and related services.

(4)        A physician, a licensed psychologist, a licensed clinical social worker, or each of them and a certified clinical specialist in psychiatric and mental health nursing, a licensed marriage and family therapist, a licensed professional counselor, or each of them, to render psychotherapeutic and related services that the respective stockholders are licensed, certified, or otherwise approved to provide.

(5)        A physician and any combination of a nurse practitioner, certified clinical specialist in psychiatric and mental health nursing, or certified nurse midwife, registered or otherwise certified under Chapter 90 of the General Statutes, to render medical and related services that the respective stockholders are licensed, certified, or otherwise approved to provide.

(6)        A physician practicing anesthesiology and a certified nurse anesthetist to render anesthesia and related medical services that the respective stockholders are licensed, certified, or otherwise approved to provide.

(7)        A physician and an audiologist who is licensed under Article 22 of Chapter 90 of the General Statutes to render audiological and related medical services that the respective stockholders are licensed, certified, or otherwise approved to provide.

(8)        A physician practicing ophthalmology and an optometrist who is licensed under Article 6 of Chapter 90 of the General Statutes to render either or both of ophthalmic services and optometric and related services that the respective stockholders are licensed, certified, or otherwise approved to provide.

(9)        A physician practicing orthopedics and a podiatrist who is licensed under Article 12A of Chapter 90 of the General Statutes to render either or both of orthopedic services and podiatric and related services that the respective stockholders are licensed, certified, or otherwise approved to provide. (1969, c. 718, s. 14; 1971, c. 196, s. 2; 1973, c. 1446, s. 9; 1985, c. 251; 1991, c. 205, s. 4; 1995, c. 382, s. 1; 1997‑421, s. 1; 1997‑500, s. 1; 1999‑136, s. 1; 2000‑115, s. 6; 2001‑487, s. 40(e); 2003‑117, s. 4; 2006‑144, s. 3.1; 2007‑451, s. 2(a).)



§ 55B-15. Applicability of Chapter.

§ 55B‑15.  Applicability of Chapter.

(a)        This Chapter shall not apply to the following:

(1)        A corporation which prior to June 5, 1969, was permitted by law to render professional services or the corporate successor of that corporation by merger or otherwise by operation of law, provided there is no substantial change in the direct or indirect beneficial ownership of the shares of that corporation as the result of the merger or other transaction.  For purposes of this subdivision, a change of twenty percent (20%) or less shall not be considered substantial.

(2)        A corporation authorized in this State to render primary services governed by Articles 1, 2, 4, or 5 of Chapter 87 of the General Statutes, if the corporation renders services as defined in Chapter 89C of the General Statutes, that are reasonably necessary and connected with the primary services performed by individuals regularly employed in the ordinary course of business by the corporation.  The professional services may not be offered, performed, or rendered independently from the primary services rendered by the corporation.  This subdivision does not restrict, limit, or modify the requirement that professional services must be provided by individuals regularly employed in the ordinary course of business by the corporation and duly licensed to render these professional services in this State.  Nothing in this subdivision shall be interpreted to abolish, modify, restrict, limit, or alter the law in this State applicable to the professional relationship and liabilities between licensees furnishing the professional service and the person receiving the professional service, or the standards of professional conduct applicable to the rendering of the professional service.

(b)        A corporation or its successor exempt under subsection (a) of this section may be brought within the provisions of this Chapter by the filing of an amendment to its articles of incorporation declaring that its shareholders have elected to bring the corporation within the provisions of this Chapter and to make the same conform to all of the provisions of this Chapter. (1969, c. 718, s. 15; 1991, c. 645, s. 20; 1997‑244, s. 1.)



§ 55B-16. Foreign professional corporations.

§ 55B‑16.  Foreign professional corporations.

(a)        A foreign professional corporation may apply for a certificate of authority to transact business in this State pursuant to the provisions of this Chapter and Chapter 55 of the General Statutes provided that:

(1)        The corporation obtains a certificate of registration from the appropriate licensing board or boards in this State;

(2)        With respect to each professional service practiced through the corporation in this State, at least one director and one officer shall be a licensee of the licensing board which regulates the profession in this State;

(3)        Each officer, employee, and agent of the corporation who will provide professional services to persons in this State shall be a licensee of the appropriate licensing board in this State;

(4)        The corporation shall be subject to the applicable rules and regulations adopted by, and all the disciplinary powers of, the appropriate licensing board or boards in this State;

(5)        The corporation's activities in this State shall be limited as provided by G.S. 55B‑14; and

(6)        The application for certificate of authority, in addition to the requirements of G.S. 55‑15‑03, shall set forth the personal services to be rendered by the foreign professional corporation and the individual or individuals who will satisfy the requirements of G.S. 55B‑16(a)(2) and shall be accompanied by a certification by the appropriate licensing board that each individual is a "licensee" as defined in G.S. 55B‑2(2) and by additional certifications as may be required to establish that the corporation is a "foreign professional corporation" as defined in G.S. 55B‑16(b).

(b)        For purposes of this section, "foreign professional corporation" means a corporation for profit that:

(1)        Is incorporated under a law other than the law of this State;

(2)        Is incorporated for the purpose of rendering professional services of the type that if rendered in this State would require the obtaining of a license from a licensing board pursuant to the statutory provisions referred to in G.S. 55B‑2(6); and

(3)        Has as its shareholders only individuals who:

a.         Qualify to hold shares of a corporation organized under this Chapter;

b.         Are licensed to provide professional services as defined in G.S. 55B‑2(6) in a state in which the corporation is incorporated or is authorized to transact business, provided that such professional services are the same as the professional service rendered by the corporation;

c.         Are nonlicensed employees of a corporation rendering services of the type defined in Chapters 83A, 89A, 89C, and 89E of the General Statutes, provided that all such nonlicensed employees own no more than one‑third of the total issued and outstanding shares of such corporation in the aggregate; or

d.         With respect to a professional corporation rendering services under Chapter 93 of the General Statutes, are persons who own not more than forty‑nine percent (49%) of the stock in the professional corporation as long as:

1.         Individuals who meet the requirements of sub‑subdivision a. or b. of this subdivision own and control voting stock that represents at least fifty‑one percent (51%) of the votes entitled to be cast in the election of directors of the professional corporation; and

2.         All licensees who perform professional services on behalf of the corporation in this State comply with Chapter 93 of the General Statutes and the rules adopted thereunder.

(b1)      With respect to a professional corporation rendering services as defined in Chapters 83A, 89A, 89C, and 89E of the General Statutes, an employee retirement plan qualified under section 401 of the Internal Revenue Code of 1986, as amended (or any successor section), is deemed for purposes of this section to be an individual licensee if at least one trustee of the plan is a licensee and all other trustees are licensees or are individuals who are licensed under the laws of a state in which the corporation maintains an office to perform at least one of the professional services, as defined in Chapter 83A, 89A, 89C, or 89E of the General Statutes, rendered by the corporation.

(c)        A foreign professional corporation with a valid certificate of authority has the same but no greater rights and privileges as, and is subject to the same duties, restrictions, penalties, and liabilities now or later imposed on, a domestic professional corporation of like character, except that the provisions of G.S. 55B‑6 and G.S. 55B‑7 do not apply. (1995, c. 351, s. 18; 1997‑485, s. 23; 1999‑440, s. 2.)






Chapter 55C - Foreign Trade Zones.

§ 55C-1. Public corporations authorized to apply for privilege of establishing a foreign trade zone.

Chapter 55C.

Foreign Trade Zones.

§ 55C‑1.  Public corporations authorized to apply for privilege of establishing a foreign trade zone.

Any public corporation of the State of North Carolina, as that term is hereinafter defined is hereby authorized to make application for the privilege of establishing, operating and maintaining a foreign trade zone in accordance with an act of Congress approved June 18, 1934, entitled, "An Act to Provide for the Establishment, Operation and Maintenance of Foreign Trade Zones in Ports of Entry of the United States," to expedite and encourage foreign commerce, and for other purposes. (1975, 2nd Sess., c. 983, s. 132.)



§ 55C-2. "Public corporation" defined.

§ 55C‑2.  "Public corporation" defined.

The term "public corporation" for the purposes of this Chapter, means the State of North Carolina or any political subdivision thereof, or any public agency of this State or any political subdivision thereof, or any public board, bureau, commission or authority created by the General Assembly. (1975, 2nd Sess., c. 983, s. 132.)



§ 55C-3. Private corporations authorized to apply for privilege of establishing a foreign trade zone.

§ 55C‑3.  Private corporations authorized to apply for privilege of establishing a foreign trade zone.

Any private corporation hereafter organized under the laws of this State for the specific purpose of establishing, operating and maintaining a foreign trade zone in accordance with the act of Congress referred to in G.S. 55C‑1 is likewise authorized to make application for the privilege of establishing, operating and maintaining a foreign trade zone in accordance with the said act of Congress. (1975, 2nd Sess., c. 983, s. 132.)



§ 55C-4. Public or private corporation establishing foreign trade zone to be governed by federal law.

§ 55C‑4.  Public or private corporation establishing foreign trade zone to be governed by federal law.

Any public or private corporation authorized by this Chapter to make application for the privilege of establishing, operating, and maintaining said foreign trade zone, whose application is granted pursuant to the terms of the aforementioned act of Congress is hereby authorized to establish such foreign trade zone and to operate and maintain the same subject to the conditions and restrictions of the said act of Congress and any amendments thereto, and under such rules and regulations and for the period of time that may be prescribed by the board established by said act of Congress to carry out the provisions of such act. (1975, 2nd Sess., c. 983, s. 132; 1977, c. 782, s. 1.)






Chapter 55D - Filings, Names, and Registered Agents for Corporations, Nonprofit Corporations, and Partnerships.

§ 55D-1. Applicable definitions.

Chapter 55D.

Filings, Names, and Registered Agents for Corporations, Nonprofit Corporations, and Partnerships.

Article 1.

General Provisions.

§ 55D‑1.  Applicable definitions.

The following definitions apply in this Chapter:

(1)        "Corporation" or "domestic corporation" is defined in G.S. 55‑1‑40(4).

(2)        "Deliver" is defined in G.S. 55‑1‑40(5).

(3)        "Entity" is defined in G.S. 55‑1‑40(9).

(4)        "Foreign corporation" is defined in G.S. 55‑1‑40(10).

(5)        "Foreign limited liability company" is defined in G.S. 57C‑1‑03(8).

(5a)      "Foreign limited liability limited partnership" is defined in G.S. 59‑102(4c).

(6)        "Foreign limited liability partnership" is defined in G.S. 59‑32(4g).

(7)        "Foreign limited partnership" is defined in G.S. 59‑102(5).

(8)        "Foreign nonprofit corporation" means a foreign corporation as defined in G.S. 55A‑1‑40(11).

(9)        "Individual" is defined in G.S. 55‑1‑40(13).

(10)      "Limited liability company" or "domestic limited liability company" is defined in G.S. 57C‑1‑03(11).

(11)      "Limited liability limited partnership" is defined in G.S. 59‑102(6a).

(12)      "Limited liability partnership" or "registered limited liability partnership" means a registered limited liability partnership as defined in G.S. 59‑32(7).

(13)      "Limited partnership" or "domestic limited partnership" is defined in G.S. 59‑102(8).

(14)      "Nonprofit corporation" or "domestic nonprofit corporation" means a corporation as defined in G.S. 55A‑1‑40(5).

(15)      "Person" is defined in G.S. 55‑1‑40(16). (2001‑358, s. 1; 2001‑387, ss. 161, 173, 175(a); 2001‑413, s. 6.)



§§ 55D-2 through 55D-4: Reserved for future codification purposes.

§§ 55D‑2 through 55D‑4: Reserved for future codification purposes.



§ 55D-5. Rule-making authority.

§ 55D‑5.  Rule‑making authority.

The Secretary of State may adopt rules to implement the Secretary of State's responsibilities under this Chapter. (2001‑358, s. 1; 2001‑387, s. 173; 2001‑413, s. 6.)



§§ 55D-6 through 55D-9: Reserved for future codification purposes.

§§ 55D‑6 through 55D‑9: Reserved for future codification purposes.



§ 55D-10. Filing requirements.

Article 2.

Submission of Documents to the Secretary of State for Filing.

§ 55D‑10.  Filing requirements.

(a)        To be entitled to filing by the Secretary of State under Chapter 55, 55A, 55B, 57C, or 59 of the General Statutes, a document must satisfy the requirements of this section, and of any other section of the General Statutes that adds to or varies these requirements.

(b)        The document must meet all of the following requirements:

(1)        The document must be one that is required or permitted by Chapter 55, 55A, 55B, 57C, or 59 of the General Statutes to be filed in the office of the Secretary of State.

(2)        The document must contain the information required by Chapter 55, 55A, 55B, 57C, or 59 of the General Statutes for that document. It may contain other information as well.

(3)        The document must be typewritten, printed, or in an electronic form acceptable to the Secretary of State.

(4)        The document must be in the English language. A name need not be in English if written in English letters or Arabic or Roman numerals, and the certificate of existence required of foreign corporations, foreign nonprofit corporations, foreign limited liability companies, and foreign limited liability partnerships need not be in English if accompanied by a reasonably authenticated English translation.

(5)        A document submitted by an entity must be executed by a person authorized to execute documents (i) under G.S. 55‑1‑20 if the entity is a domestic or foreign corporation, (ii) under G.S. 55A‑1‑20 if the entity is a domestic or foreign nonprofit corporation, (iii) under G.S. 57C‑1‑20 if the entity is a domestic or foreign limited liability company, (iv) under G.S. 59‑204 if the entity is a domestic or foreign limited partnership, or (v) under G.S. 59‑35.1 if the entity is any other partnership as defined in G.S. 59‑36 whether or not formed under the laws of the State.

(6)        The person executing the document must sign it and state beneath or opposite the person's signature, the person's name, and the capacity in which the person signs. Any signature on the document may be a facsimile or an electronic signature in a form acceptable to the Secretary of State. The document may but need not contain a seal, attestation, acknowledgment, verification, or proof.

(7)        If the Secretary of State has prescribed a mandatory form for the document, the document must be in or on the prescribed form.

(8)        The document must be delivered to the office of the Secretary of State for filing and must be accompanied by the applicable fees. (1955, c. 1371, s. 1; 1967, c. 13, s. 1; c. 823, s. 16; 1989, c. 265, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 12.1(a); 1991, c. 645, s. 15; 1999‑369, s. 1.1; 2001‑358, ss. 3(a), 4; 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§ 55D-11. Expedited filings.

§ 55D‑11.  Expedited filings.

A person submitting a document for filing may request an expedited filing only at the time the document is submitted. The Secretary of State shall guarantee the expedited filing of the document if the document is in proper form and accompanied by all applicable fees, including the following fee:

(1)        Two hundred dollars ($200.00) for the filing by the end of the same business day of a document received by 12:00 noon; or

(2)        One hundred dollars ($100.00) for the filing of a document within 24 hours after receipt, excluding weekends and holidays.

The Secretary of State shall not collect the fees allowed in this section unless the person submitting the document for filing is informed by the Secretary of State of the fees prior to the filing of the document. (1995, c. 539, s. 1; 2001‑358, ss. 3(b), 4; 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§ 55D-12. Advisory review of documents.

§ 55D‑12.  Advisory review of documents.

Upon request, the Secretary of State shall review a document prior to its submission for filing to determine whether it satisfies applicable filing requirements. Submission of a document for review shall be accompanied by a fee of two hundred dollars ($200.00) and shall be in accordance with procedures adopted by rule by the Secretary of State. The advisory review shall be completed within 24 hours after submission, excluding weekends and holidays, unless the person submitting the document is otherwise notified in accordance with procedures adopted by rule by the Secretary of State fixing priority between submissions under this section and filings under G.S. 55D‑11. Upon completion of the advisory review, the Secretary of State shall notify the person submitting the document of any deficiencies in the document that would prevent its filing. (1997‑485, s. 6; 2001‑358, ss. 3(b), 4; 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§ 55D-13. Effective time and date of document.

§ 55D‑13.  Effective time and date of document.

(a)        Except as provided in subsection (b) of this section and in G.S. 55D‑14, a document accepted for filing is effective:

(1)        At the time of filing on the date it is filed, as evidenced by the Secretary of State's date and time endorsement on the filed document; or

(2)        At the time specified in the document as its effective time on the date it is filed.

(b)        A document may specify a delayed effective time and date, and if it does so the document becomes effective at the time and date specified. If a delayed effective date but no time is specified, the document is effective at 11:59:59 P.M. on that date. A delayed effective date for a document may not be later than the 90th day after the date it is filed.

(c)        Except as provided in G.S. 55‑2‑03(b), 55A‑2‑03(b), and 57C‑2‑20(b), the fact that a document has become effective under this section does not determine its validity or invalidity or the correctness or incorrectness of the information contained in the document. (1955, c. 1371, s. 1; 1967, c. 13, s. 1; c. 823, s. 16; 1989, c. 265, s. 1; 1993, c. 552, s. 1; 2001‑358, ss. 3(b), 4; 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§ 55D-14. Correcting filed document.

§ 55D‑14.  Correcting filed document.

(a)        A person on whose behalf a document was filed in the Office of the Secretary of State may correct that document if it (i) contains a statement that is incorrect and was incorrect when filed or (ii) was defectively executed, attested, sealed, verified, or acknowledged.

(b)        A document is corrected by delivering to the Secretary of State for filing articles of correction that do all of the following:

(1)        Describe the document (including its filing date) or have attached to them a copy of the document.

(2)        Specify the incorrect statement and the reason it is incorrect or the nature of the defect.

(3)        Correct the incorrect statement or defect.

(c)        Articles of correction are effective as of the effective time and date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed. (1989, c. 265, s. 1; 1997‑485, s. 14; 2001‑358, ss. 3(b), 4; 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§ 55D-15. Filing duty of Secretary of State.

§ 55D‑15.  Filing duty of Secretary of State.

(a)        If a document delivered to the office of the Secretary of State for filing satisfies the requirements of this Chapter and of Chapter 55, 55A, 55B, 57C, or 59 of the General Statutes, the Secretary of State shall file it. Documents filed with the Secretary of State under this Chapter may be maintained by the Secretary either in their original form or in photographic, microfilm, optical disk media, or other reproduced form. The Secretary may make reproductions of documents filed under this Chapter, or under any predecessor law, by photographic, microfilm, optical disk media, or other means of reproduction, and may destroy the originals of those documents reproduced.

(b)        The Secretary of State files a document by endorsing "Filed", together with the Secretary's name and official title and the date and time of filing, on the document. After filing a document, the Secretary of State shall deliver a document copy to the person submitting the document for filing and as provided in G.S. 55D‑32.

(c)        If the Secretary of State refuses to file a document, the Secretary shall return it to the person submitting the document for filing within five days after the document was received, together with a written statement of the date of the refusal and a brief explanation of the reason for refusal. The Secretary of State may correct apparent errors and omissions on a document submitted for filing if authorized to make the corrections by the person submitting the document for filing.

(d)        The Secretary of State's duty is to review and file documents that satisfy the requirements of this Chapter and of Chapter 55, 55A, 55B, 57C, or 59 of the General Statutes. The Secretary of State's filing or refusing to file a document does not do any of the following:

(1)        Except as provided in G.S. 55‑2‑03(b), 55A‑2‑03(b), or 57C‑2‑20(b), affect the validity or invalidity of the document in whole or part.

(2)        Relate to the correctness or incorrectness of information contained in the document.

(3)        Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect. (1955, c. 1371, s. 1; 1967, c. 13, s. 1; c. 823, s. 16; 1989, c. 265, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 12.2; 1993, c. 552, s. 2; 1995, c. 539, s. 2; 2001‑358, ss. 3(b), 4, 46; 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§ 55D-16. Appeal from Secretary of State's refusal to file document.

§ 55D‑16.  Appeal from Secretary of State's refusal to file document.

(a)        If the Secretary of State refuses to file a document delivered to the Secretary of State's office for filing, the person on whose behalf the document was submitted for filing may, within 30 days after the date of the refusal, appeal the refusal to the Superior Court of Wake County. The appeal is commenced by filing a petition with the court and with the Secretary of State requesting the court to compel the Secretary of State to file the document. The petition must have attached to it the document to be filed and the Secretary of State's explanation for the refusal to file. No service of process on the Secretary of State is required except for the filing of the petition as set forth in this subsection. The appeal to the superior court is not governed by Chapter 150B of the General Statutes, the Administrative Procedure Act, and shall be determined by a judge of the superior court upon such further notice and opportunity to be heard, if any, as the court may deem appropriate under the circumstances.

(b)        Upon consideration of the petition and any response made by the Secretary of State, the court may, prior to entering final judgment, order the Secretary of State to file the document or take other action the court considers appropriate.

(c)        The court's final decision may be appealed as in other civil proceedings. (1989, c. 265, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 12.3; 2001‑358, ss. 3(b), 4; 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§ 55D-17. Evidentiary effect of copy of filed document.

§ 55D‑17.  Evidentiary effect of copy of filed document.

A certificate attached to a copy of a document filed by the Secretary of State, bearing the Secretary of State's signature and the seal of office (both of which may be in facsimile or in any electronic form approved by the Secretary of State) and certifying that the copy is a true copy of the document, is conclusive evidence that the original document is on file with the Secretary of State. A photographic, microfilm, optical disk media, or other reproduced copy of a document filed under this Chapter, Chapter 55, 55A, 55B, 57C, or 59 of the General Statutes, or any predecessor law, when certified by the Secretary, shall be considered an original for all purposes and is admissible in evidence in like manner as an original. (1955, c. 1371, s. 1; 1989, c. 265, s. 1; 1995, c. 539, s. 3; 2001‑358, ss. 3(b), 4; 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§ 55D-18. Penalty for signing false document.

§ 55D‑18.  Penalty for signing false document.

(a)        A person commits an offense if the person signs a document the person knows is false in any material respect with intent that the document be delivered to the Secretary of State for filing.

(b)        An offense under this section is a Class 1 misdemeanor. (1989, c. 265, s. 1; 1993, c. 539, s. 439; 1994, Ex. Sess., c. 24, s. 14(c); 2001‑358, ss. 3(b), 4; 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§ 55D-19: Reserved for future codification purposes.

§ 55D‑19: Reserved for future codification purposes.



§ 55D-20. Name requirements.

Article 3.

Names.

§ 55D‑20.  Name requirements.

(a)        In addition to the requirements of any other applicable section of the General Statutes:

(1)        The name of a corporation must contain the word "corporation", "incorporated", "company", or "limited", or the abbreviation "corp.", "inc.", "co.", or "ltd.".

(2)        The name of a limited liability company must contain the words "limited liability company" or the abbreviation "L.L.C." or "LLC", or the combination "ltd. liability co.", "limited liability co.", or "ltd. liability company".

(3)        The name of a limited  partnership that is not a limited liability limited partnership must contain the words "limited partnership", the abbreviation "L.P." or "LP", or the combination "ltd. partnership".

(4)        The name of a limited liability limited partnership must contain the words "registered limited liability limited partnership" or "limited liability limited partnership" or the abbreviation "L.L.L.P.", "R.L.L.L.P.", "LLLP", or "RLLLP".

(5)        A registered limited liability partnership's name must contain the words "registered limited liability partnership" or "limited liability partnership" or the abbreviation "L.L.P.", "R.L.L.P.", "LLP" or "RLLP".

(b)        In addition to the requirements of subsection (a) of this section, the name of a limited partnership shall not contain the name of a limited partner unless (i) it is also the name of a general partner or the corporate name of a corporate general partner, or (ii) the business of the limited partnership has been carried on under that name before the admission of that limited partner.

(c)        The name of a corporation, nonprofit corporation, or limited liability company shall not contain language stating or implying that the entity is organized for a purpose other than that permitted by G.S. 55‑3‑01, 55A‑3‑01, or 57C‑2‑01 and by its articles of incorporation or organization.

(d)        The use of assumed names or fictitious names, as provided for in Chapter 66, is not affected by this Chapter or by Chapter 55, 55A, 57C, or 59 of the General Statutes.

(e)        The filing of any document, the reservation or registration of any name under this Chapter or under Chapter 55, 55A, 55B, 57C, or 59 of the General Statutes, or the issuance of a certificate of authority to transact business or conduct affairs or a statement of foreign registration does not authorize the use in this State of a name in violation of the rights of any third party under the federal trademark act, the trademark act of this State, or other statutory or common law, and is not a defense to an action for violation of any of those rights. (1901, c. 2, s. 8; 1903, c. 453; Rev., s. 1137; 1913, c. 5, s. 1; C.S., s. 1114; 1935, cc. 166, 320; 1939, c. 222; G.S., s. 55‑2; 1955, c. 1371, s. 1; 1959, c. 1316, s. 28; 1969, c. 751, ss. 4‑6; 1973, c. 469, s. 45.3; 1989, c. 265, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 12.5; 1995, c. 539, ss. 4, 5; 2001‑358, ss. 14(a), 15; 2001‑387, ss. 162, 173, 175(a); 2001‑413, s. 6.)



§ 55D-21. Entity names on the records of the Secretary of State; availability.

§ 55D‑21.  Entity names on the records of the Secretary of State; availability.

(a)        The following entities are subject to this section:

(1)        Domestic corporations, nonprofit corporations, limited liability companies, limited partnerships, and registered limited liability partnerships.

(2)        Foreign corporations, foreign nonprofit corporations, foreign limited liability companies, and foreign limited partnerships applying for or maintaining a certificate of authority to transact business or conduct affairs in this State.

(3)        Foreign limited liability partnerships applying for or maintaining a statement of foreign registration.

(b)        Except as authorized by subsection (c) of this section, the name of an entity subject to this section, including a fictitious name for a foreign entity, must be distinguishable upon the records of the Secretary of State from:

(1)        The name of a domestic corporation, nonprofit corporation, limited liability company, limited partnership, or registered limited liability partnership, or of a foreign corporation, foreign nonprofit corporation, foreign limited liability company, or foreign limited partnership authorized to transact business or conduct affairs in this State, or a foreign limited liability partnership maintaining a statement of foreign registration in this State;

(2)        A name reserved or registered under G.S. 55D‑23 or registered under G.S. 55D‑24; and

(3)        The fictitious name adopted by a foreign corporation, foreign nonprofit corporation, foreign limited liability company, or foreign limited partnership authorized to transact business or conduct affairs, or a foreign limited liability partnership maintaining a statement of foreign registration in this State because its real name is unavailable.

(c)        A person may apply to the Secretary of State for authorization to use a name that is not distinguishable upon the Secretary of State's records from one or more of the names described in subsection (b) of this section. The Secretary of State shall authorize use of the name applied for if:

(1)        The other person who has or uses the name or who has reserved or registered the name consents in writing to the use and submits an undertaking in form satisfactory to the Secretary of State to change its name to a name that is distinguishable upon the records of the Secretary of State from the name of the applicant; or

(2)        The applicant delivers to the Secretary of State a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this State.

(d)        Except as otherwise provided in this subsection, the name of a corporation dissolved under Article 14 of Chapter 55 of the General Statutes, of a nonprofit corporation dissolved under Article 14 of Chapter 55A of the General Statutes, of a limited liability company dissolved under Article 6 of Chapter 57C of the General Statutes, of a limited partnership dissolved under Part 8 of Article 5 of Chapter 59 of the General Statutes, or of a limited liability partnership whose registration as a limited liability partnership has been cancelled under G.S. 59‑84.2 or revoked under G.S. 59‑84.4, may not be used by another entity until one of the following occurs:

(1)        In the case of a nonjudicial dissolution other than an administrative dissolution or cancellation of registration as a limited liability partnership, 120 days after the effective date of the dissolution or cancellation.

(2)        In the case of an administrative dissolution or revocation of registration as a limited liability partnership, the expiration of five years after the effective date of the administrative dissolution or revocation.

(3)        In the case of a judicial dissolution, 120 days after the later of the date the judgment has become final or the effective date of the dissolution. The person applying for the name must certify to the Secretary of State that no appeal or other judicial review of the judgment directing dissolution is pending.

(4)        The dissolved entity changes its name to a name that is distinguishable upon the records of the Secretary of State from the names of other domestic corporations, nonprofit corporations, limited liability companies, limited partnerships, or registered limited liability partnerships or foreign corporations, foreign nonprofit corporations, foreign limited liability companies, or foreign limited partnerships authorized to transact business or conduct affairs in this State, or foreign limited liability partnerships maintaining a statement of foreign registration in this State. (1901, c. 2, s. 8; 1903, c. 453; Rev., s. 1137; 1913, c. 5, s. 1; C.S., s. 1114; 1935, cc. 166, 320; 1939, c. 222; G.S., s. 55‑2; 1955, c. 1371, s. 1; 1959, c. 1316, s. 28; 1969, c. 751, ss. 4‑6; 1973, c. 469, s. 45.3; 1989, c. 265, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 12.5; 1995, c. 539, ss. 4, 5; 2001‑358, ss. 14(a), 15; 2001‑387, ss. 163, 173, 175(a); 2001‑390, s. 15; 2001‑413, s. 6; 2001‑487, s. 62(h); 2002‑159, s. 23.)



§ 55D-22. Names of foreign entities.

§ 55D‑22.  Names of foreign entities.

(a)        If the name of a foreign corporation, foreign nonprofit corporation, foreign limited liability company, foreign limited partnership, or foreign limited liability partnership does not satisfy the requirements of G.S. 55D‑20 and G.S. 55D‑21, then to obtain or maintain a certificate of authority to transact business or conduct affairs in this State or a statement of foreign registration in this State, the entity may:

(1)        If a foreign corporation or foreign nonprofit corporation, add the word "corporation", "incorporated", "company", or "limited", or the abbreviation "corp.", "inc.", "co.", or "ltd." to its corporate name for use in this State;

(2)        If a foreign limited liability company, add the words "limited liability company", or the abbreviation "L.L.C.", or "LLC", or the combination "ltd. liability co.", "limited liability co.", or "ltd. liability company" to its name for use in this State if the addition will cause the name to satisfy the requirements of G.S. 55D‑20 and G.S. 55D‑21;

(3)        If a foreign limited partnership that is not a foreign limited liability limited partnership, add the words "limited partnership" or the abbreviation "L.P." or "LP", or the combination "ltd. partnership";

(4)        If a foreign limited partnership that is a foreign limited liability limited partnership, add the words "registered limited liability limited partnership" or "limited liability limited partnership" or the abbreviation "L.L.L.P.", "R.L.L.L.P.", "LLLP", or "RLLLP";

(5)        If a foreign limited liability partnership, add the words "registered limited liability partnership", or "limited liability partnership" or the abbreviation "L.L.P.", "R.L.L.P.", "LLP", or "RLLP"; or

(6)        Use a fictitious name, which includes one or more of the words, abbreviations, or combinations in subdivisions (1) through (5) of this subsection if applicable, to transact business or conduct affairs in this State if its real name is unavailable and it delivers to the Secretary of State for filing a copy of the resolution adopting the fictitious name.

(b)        If a foreign corporation, foreign nonprofit corporation, foreign limited liability company, or foreign limited partnership authorized to transact business or conduct affairs in this State, or a foreign limited liability partnership maintaining a statement of foreign registration, changes its name to one that does not satisfy the requirements of this Article, it may not transact business or conduct affairs in this State under the changed name until it adopts a name satisfying the requirements of this Article and obtains an amended certificate of authority or statement of foreign registration under G.S. 55‑15‑04, 55A‑15‑04, 57C‑7‑05, 59‑91, or 59‑905, as applicable. (2001‑358, s. 15; 2001‑387, ss. 164, 173, 175(a); 2001‑413, s. 6.)



§ 55D-23. Reserved name.

§ 55D‑23.  Reserved name.

(a)        A person may reserve the exclusive use of a name for an entity, including a fictitious name for a foreign corporation, foreign nonprofit corporation, foreign limited liability company, foreign limited partnership, or foreign limited liability partnership whose name is not available, by filing an application with the Secretary of State. The application must set forth the name and address of the applicant and the name proposed to be reserved. If the Secretary of State finds that the name applied for is available, the Secretary of State shall reserve the name for the applicant's exclusive use for a nonrenewable 120‑day period.

(b)        The owner of a reserved name may transfer the reservation to another person by filing with the Secretary of State a signed notice of the transfer that states the name and address of the transferee.

(c)        Any person acquiring the goodwill of a domestic corporation, nonprofit corporation, limited liability company, limited partnership, or registered limited liability partnership, or of a foreign corporation, foreign nonprofit corporation, foreign limited liability company, or foreign limited partnership authorized to transact business or conduct affairs in this State, or of a foreign limited liability partnership maintaining a statement of foreign registration in this State may, on furnishing the Secretary of State satisfactory evidence of such acquisition, reserve for 10 years the exclusive right to any name that became available as a result of the acquisition. (1901, c. 2, s. 8; 1903, c. 453; Rev., s. 1137; 1913, c. 5, s. 1; C.S., s. 1114; 1935, cc. 166, 320; 1939, c. 222; G.S., s. 55‑2; 1955, c. 1371, s. 1; 1959, c. 1316, s. 28; 1969, c. 751, ss. 4‑6; 1973, c. 469, s. 45.3; 1989, c. 265, s. 1; 2001‑358, ss. 14(b), 15; 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§ 55D-24. Registered name.

§ 55D‑24.  Registered name.

(a)        A foreign corporation, foreign nonprofit corporation, foreign limited liability company, foreign limited partnership, or foreign limited liability partnership may register its name, or its name with any addition required by G.S. 55D‑22, if the name to be registered is distinguishable upon the records of the Secretary of State from the names that are not available under G.S. 55D‑21(b).

(b)        An entity described in subsection (a) of this section registers its name, or its name with any addition required by G.S. 55D‑22, by filing with the Secretary of State an application:

(1)        Setting forth its name, or its name with any addition required by G.S. 55D‑22, the state or country and date of its incorporation or formation, and a brief description of the nature of the business or activities in which it is engaged; and

(2)        Accompanied by a certificate of existence (or a document of a similar import) from the state or country of incorporation or formation.

(c)        The name is registered for the applicant's exclusive use upon the effective date of the application and until the end of the calendar year in which it became effective.

(d)        An entity whose registration is effective may renew it for successive years by filing with the Secretary of State a renewal application, which complies with the requirements of subsection (b) of this section, between October 1 and December 31 of the preceding year. The renewal application renews the registration for the following calendar year. Any renewal application filed after the expiration of the registration shall be treated as a new application for registration.

(e)        An entity whose registration is effective may thereafter become authorized to transact business or conduct affairs under that name or consent in writing to the use of that name by:

(1)        A domestic corporation, nonprofit corporation, limited liability company, limited partnership, or registered limited liability partnership thereafter incorporated, formed, or registered in this State under that name;

(2)        A domestic corporation, nonprofit corporation, limited liability company, limited partnership, or registered limited liability partnership that changes its name to that name; or

(3)        Another foreign corporation, foreign nonprofit corporation, foreign limited liability company, foreign limited partnership, or foreign limited liability partnership that becomes authorized to transact business or conduct affairs in this State under that name.

The registration terminates when the domestic corporation, nonprofit corporation, limited liability company, limited partnership, or registered limited liability partnership is incorporated, formed, registered, or changes its name or the foreign corporation, foreign nonprofit corporation, foreign limited liability company, foreign limited partnership, or foreign limited liability partnership qualifies or registers or consents to the qualification or registration of another entity under the registered name. (1901, c. 2, s. 8; 1903, c. 453; Rev., s. 1137; 1913, c. 5, s. 1; C.S., s. 1114; 1935, cc. 166, 320; 1939, c. 222; G.S., s. 55‑2; 1955, c. 1371, s. 1; 1959, c. 1316, s. 28; 1969, c. 751, ss. 4‑6; 1973, c. 469, s. 45.3; 1989, c. 265, s. 1; 2001‑358, ss. 14(b), 15; 2001‑387, ss. 165(a), 165(b), 173, 175(a); 2001‑413, s. 6.)



§ 55D-25. Reserved and registered names; powers of the Secretary of State.

§ 55D‑25.  Reserved and registered names; powers of the Secretary of State.

The Secretary of State may revoke any reservation or registration of a name if the Secretary of State:

(1)        Gives written notice by registered or certified mail, return receipt requested, to the person who made the reservation or registration of the date and time of a hearing;

(2)        Conducts a hearing not less that 15 days after receipt of the notice as shown by the return receipt; and

(3)        Finds that the application therefor or any transfer thereof was not made in good faith or that any statement contained in the application for reservation or registration was false when such application was filed or has thereafter become false. (1901, c. 2, s. 8; 1903, c. 453; Rev., s. 1137; 1913, c. 5, s. 1; C.S., s. 1114; 1935, cc. 166, 320; 1939, c. 222; G.S., s. 55‑2; 1955, c. 1371, s. 1; 1959, c. 1316, s. 28; 1969, c. 751, ss. 4‑6; 1973, c. 469, s. 45.3; 1989, c. 265, s. 1; 1993, c. 552, s. 7; 2001‑358, ss. 14(b), 15; 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§ 55D-26. Real property records.

§ 55D‑26.  Real property records.

(a)        A certificate issued by the Secretary of State as described in subsection (b) of this section must be recorded when:

(1)        The name of any domestic corporation, nonprofit corporation, limited liability company, limited partnership, or registered limited liability partnership or foreign corporation, foreign nonprofit corporation, foreign limited liability company, foreign limited partnership, or foreign limited liability partnership that holds title to real property in this State is changed upon amendment to its articles of incorporation or organization, its certificate of limited partnership, or its registration as a limited liability partnership or foreign limited liability partnership; or

(2)        Title to real property in this State held by any entity listed in subdivision (1) of this subsection is vested by operation of law in another entity upon merger, consolidation, or conversion of the entity.

The certificate must recite the name change, merger, consolidation, or conversion and must be recorded in the office of the register of deeds of the county where the property lies or, if the property is located in more than one county in each county where any portion of the property lies.

(b)        The Secretary of State shall issue uniform certificates for recordation in accordance with this section. In the case of a foreign corporation, foreign nonprofit corporation, foreign limited liability company, foreign limited partnership, or foreign limited liability partnership, a similar certificate by any competent authority of the jurisdiction of incorporation may be recorded in accordance with this section.

(c)        The certificate required by this section must be recorded by the register of deeds in the same manner as deeds, and for the same fees, but no formalities as to acknowledgement, probate, or approval by any other officer shall be required. The former name of the entity holding title to the real property before the name change, merger, consolidation, or conversion shall appear in the "Grantor" index, and the new name of the corporation or the name of the other entity holding title to the real property by virtue of the merger, consolidation, or conversion shall appear in the "Grantee" index. (1989, c. 265, s. 1; 1991, c. 645, s. 2(a); 1999‑369, s. 1.4; 2001‑358, ss. 14(b), 15; 2001‑387, ss. 166, 173, 175(a); 2001‑413, s. 6.)



§§ 55D-27 through 55D-29: Reserved for future codification purposes.

§§ 55D‑27 through 55D‑29: Reserved for future codification purposes.



§ 55D-30. Registered office and registered agent required.

Article 4.

Registered Office and Registered Agent.

§ 55D‑30.  Registered office and registered agent required.

(a)        Each domestic corporation, nonprofit corporation, limited liability company, limited partnership, and limited liability partnership, each foreign limited liability partnership maintaining a statement of foreign registration, and each foreign corporation, nonprofit corporation, limited liability company, and limited partnership authorized to transact business or conduct affairs in this State must continuously maintain in this State:

(1)        A registered office that may be the same as any of its places of business or any place where it conducts affairs; and

(2)        A registered agent, who must be:

a.         An individual who resides in this State and whose business office is identical with the registered office;

b.         A domestic corporation, nonprofit corporation, or limited liability company whose business office is identical with the registered office; or

c.         A foreign corporation, foreign nonprofit corporation, or foreign limited liability company authorized to transact business or conduct affairs in this State whose business office is identical with the registered office.

(b)        The sole duty of the registered agent to the entity is to forward to the entity at its last known address any notice, process, or demand that is served on the registered agent. (1901, c. 5; Rev., s. 1243; C.S., s. 1137; 1937, c. 133, ss. 1‑3; G.S., ss. 55‑38, 55‑39; 1955, c. 1371, s. 1; 1957, c. 979, s. 17; 1989, c. 265, s. 1; 2000‑140, s. 101(a); 2001‑358, ss. 44, 45; 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§ 55D-31. Change of registered office or registered agent.

§ 55D‑31.  Change of registered office or registered agent.

(a)        An entity required to maintain a registered office and registered agent under G.S. 55D‑30 may change its registered office or registered agent by delivering to the Secretary of State for filing a statement of change that sets forth all of the following:

(1)        The name of the entity.

(2)        The street address, and the mailing address if different from the street address, of its current registered office, and the county in which it is located.

(3)        If the address of the entity's registered office is to be changed, the street address, and the mailing address if different from the street address, of the new registered office, and the county in which it is located.

(4)        The name of its current registered agent.

(5)        If the current registered agent is to be changed, the name of the new registered agent and the new agent's written consent (either on the statement or attached to it) to the appointment.

(6)        That after the change or changes are made, the addresses of its registered office and the business office of its registered agent will be identical.

(b)        If a registered agent changes the address of the agent's business office, the agent may change the address of the registered office of any entity for which the agent is the registered agent in this State by notifying the entity in writing of the change and signing and delivering to the Secretary of State for filing a statement that complies with the requirements of subsection (a) of this section and recites that the entity has been notified of the change.

(c)        A domestic corporation, limited liability company, limited liability limited partnership, registered limited liability partnership, foreign corporation, foreign limited liability company, or foreign limited liability partnership may change its registered office or registered agent by including in its annual report required by G.S. 55‑16‑22, 57C‑2‑23, 59‑84.4, or 59‑210 the information and any written consent required by subsection (a) of this section. (1901, c. 2, s. 31; Rev., s. 1176; C.S., s. 1133; G.S., s. 55‑34; 1955, c. 1371, s. 1; 1957, c. 979, ss. 6, 7; 1965, c. 298, s. 1; 1967, c. 823, s. 17; 1973, c. 262; c. 469, s. 3; 1989, c. 265, s. 1; 1991, c. 645, s. 3; 2001‑358, ss. 44, 45; 2001‑387, ss. 167, 173, 175(a); 2001‑413, s. 6.)



§ 55D-32. Resignation of registered agent.

§ 55D‑32.  Resignation of registered agent.

(a)        The registered agent of an entity may resign by signing and filing with the Secretary of State a statement of resignation which may include a statement that the registered office is also discontinued. The statement must include or be accompanied by a certification from the registered agent that the agent has mailed or delivered to the entity at its last known address written notice of this resignation. This certification shall include the name and title of the individual notified, if any, and the address to which the notice was mailed or delivered.

(b)        After filing the statement the Secretary of State shall mail a copy to the registered office (if not discontinued) and a copy to the entity at its principal office address on file with the Secretary of State or, if none is on file, at the address contained in the certification included in or accompanying the statement of resignation.

(c)        The agency appointment is terminated, and, if applicable, the registered office discontinued on the 31st day after the date on which the statement was filed. (1901, c. 2, s. 31; Rev., s. 1176; C.S., s. 1133; G.S., s. 55‑34; 1955, c. 1371, s. 1; 1957, c. 979, ss. 6, 7; 1965, c. 298, s. 1; 1967, c. 823, s. 17; 1973, c. 262; c. 469, s. 3; 1989, c. 265, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 12.6; 2001‑358, ss. 44, 45; 2001‑387, ss. 168, 173, 175(a); 2001‑413, s. 6.)



§ 55D-33. Service on entities.

§ 55D‑33.  Service on entities.

(a)        Service of process, notice or demand required or permitted by law to be served on an entity may be served on the registered agent required by G.S. 55D‑30.

(b)        When an entity required to maintain a registered office and registered agent under G.S. 55D‑30 fails to appoint or maintain a registered agent in this State, or when its registered agent cannot with due diligence be found at the registered office, or when the Secretary of State revokes a certificate of authority or a statement of foreign registration of a foreign entity authorized to transact business or conduct affairs in this State, the Secretary of State becomes an agent of the entity upon whom any such process, notice or demand may be served. Service on the Secretary of State of any such process, notice or demand is made by delivering to and leaving with the Secretary of State or any clerk authorized by the Secretary of State to accept service of process, duplicate copies of the process, notice or demand and the applicable fee. In the event any such process, notice or demand is served on the Secretary of State in the manner provided by this subsection, the Secretary of State shall immediately mail one of the copies thereof, by registered or certified mail, return receipt requested, to the entity at its principal office or, if there is no mailing address for the principal office on file, to the entity at its registered office. Service on an entity under this subsection is effective for all purposes from and after the date of the service on the Secretary of State.

(c)        The Secretary of State shall keep a record of all processes, notices and demands served upon the Secretary of State under this section and shall record therein the date of service and the Secretary of State's action with reference thereto.

(d)        Nothing in this section affects the right to serve any process, notice or demand required or permitted by law to be served upon an entity in any other manner now or hereafter permitted by law. (1937, c. 133, ss. 1‑3; G.S., s. 55‑39; 1955, c. 1371, s. 1; 1977, 2nd Sess., c. 1219, s. 33; 1989, c. 265, s. 1; 2000‑140, s. 43; 2001‑358, ss. 44, 45; 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)






Chapter 56 - Electric, Telegraph and Power Companies.

§§ 56-1 through 56-11. Repealed by Session Laws 1963, c. 1165, s. 1.

Chapter 56.

Electric, Telegraph and Power Companies.

§§ 56‑1 through 56‑11.  Repealed by Session Laws 1963, c. 1165, s. 1.






Chapter 57 - Hospital, Medical and Dental Service Corporations.

§§ 57-1 through 57-38: Recodified as Articles 65 and 66 of Chapter 58.

Chapter 57.

Hospital, Medical and Dental Service Corporations.

§§ 57‑1 through 57‑38:  Recodified as Articles 65 and 66 of Chapter 58.






Chapter 57A - Health Maintenance Organization Act.

§§ 57A-1 through 57A-29. Recodified as §§ 57B-1 to 57B-25.

Chapter 57A.

Health Maintenance Organization Act.

§§ 57A‑1 through 57A‑29.  Recodified as §§ 57B‑1 to 57B‑25.






Chapter 57B - Health Maintenance Organization Act.

§§ 57B-1 through 57B-25: Recodified as Article 67 of Chapter 58.

Chapter 57B.

Health Maintenance Organization Act.

§§ 57B‑1 through 57B‑25:  Recodified as Article 67 of Chapter 58.






Chapter 57C - North Carolina Limited Liability Company Act.

§ 57C-1-01. Short title.

Chapter 57C.

North Carolina Limited Liability Company Act.

Article 1.

General Provisions.

Part 1.  Short Title; Reservation of Power; Definitions.

§ 57C‑1‑01.  Short title.

This Chapter is the "North Carolina Limited Liability Company Act" and may be cited by that name. (1993, c. 354, s. 1.)



§ 57C-1-02. Reservation of power to amend or repeal.

§ 57C‑1‑02.  Reservation of power to amend or repeal.

The General Assembly has power to amend or repeal all or part of this Chapter at any time and all domestic limited liability companies and foreign limited liability companies subject to this Chapter are governed by the amendment or repeal. (1993, c. 354, s. 1.)



§ 57C-1-03. Definitions.

§ 57C‑1‑03.  Definitions.

The following definitions apply in this Chapter, unless otherwise specifically provided:

(1)        Articles of organization.  The document filed under G.S. 57C‑2‑20 of this Chapter for the purpose of forming a limited liability company, as amended or restated.

(2)        Bankrupt.  Bankrupt under the United States Bankruptcy Code, as amended, or insolvent under State insolvency laws.

(3)        Business.  Any lawful trade, investment, or other purpose or activity, whether or not such trade, investment, purpose, or activity is carried on for profit.

(3a)      Business entity.  A corporation (including a professional corporation as defined in G.S. 55B‑2), a foreign corporation (including a foreign professional corporation defined in G.S. 55B‑16), a domestic or foreign nonprofit corporation, a domestic or foreign limited liability company, a domestic or foreign limited partnership, a registered limited liability partnership or foreign limited liability partnership as defined in G.S. 59‑32, or any other partnership as defined in G.S. 59‑36 whether or not formed under the laws of this State.

(4)        Corporation or domestic corporation.  Has the same meaning as in G.S. 55‑1‑40(4).

(5)        Court.  Includes every court and judge having jurisdiction in the case.

(5a)      Director.  For any limited liability company the management of whose affairs is vested in whole or in part in persons other than its managers pursuant to G.S. 57C‑3‑20(b), any person who is so vested with, or is one of a group of persons so vested with, the authority to direct the management of the limited liability company's affairs.

(6)        Distribution.  A direct or indirect transfer of money or other property or incurrence of indebtedness by a limited liability company to or for the benefit of its members in respect of their membership interests.

(6a)      Domestic nonprofit corporation.  A corporation as defined in G.S. 55A‑1‑40(5).

(6b)      Executive.  For any limited liability company the management of whose affairs is vested in whole or in part in persons other than its managers pursuant to G.S. 57C‑3‑20(b), any person who is so vested with authority to participate in the management of the limited liability company's affairs under the direction of the limited liability company's managers or directors.

(7)        Foreign corporation.  Has the same meaning as in G.S. 55‑1‑40(10).

(8)        Foreign limited liability company.  An unincorporated organization formed under laws other than the laws of this State, that affords to each of its members, pursuant to the laws under which it is formed, limited liability with respect to the liabilities of the organization.

(9)        Foreign limited partnership.  Has the same meaning as in G.S. 59‑102(5).

(9a)      Foreign nonprofit corporation.  A foreign corporation as defined in G.S. 55A‑1‑40(11).

(10)      Individual.  A human being.

(10a)    Liabilities, debts, and obligations.  Have one and the same meaning and are used interchangeably throughout this Chapter. Reference to "liabilities," "debts," or "obligations" whether individually or in any combination, is deemed to reference "all liabilities, debts, and obligations, whether arising in contract, tort, or otherwise."

(11)      Limited liability company or domestic limited liability company.  An entity formed and existing under this Chapter.

(12)      Limited partnership or domestic limited partnership.  Has the same meaning as in G.S. 59‑102(8).

(12a)    Management of the affairs.  In respect of an entity, unless the context indicates otherwise, the authority to direct and participate in the management of the entity.

(13)      Manager.  Has the following meanings: (i) with respect to a domestic limited liability company, any person designated in, or in accordance with, G.S. 57C‑3‑20(a), and (ii) with respect to a foreign limited liability company, any person authorized to act for and bind the foreign limited liability company.

(14)      Member.  A person who has been admitted to membership in the limited liability company as provided in G.S. 57C‑3‑01 until the person's membership ceases as provided in G.S. 57C‑3‑02 or G.S. 57C‑5‑02.

(15)      Membership interest or interest.  In the context of a member of a limited liability company, the terms mean all of a member's rights in the limited liability company, including any share of the profits and losses of the limited liability company, any right to receive distributions of the limited liability company assets, any right to vote on matters relating to the limited liability company, and any right to participate in the management of the limited liability company's affairs.

(16)      Operating agreement.  Any agreement, written or oral, of the members with respect to the affairs of a limited liability company and the conduct of its business that is binding on all the members. An operating agreement shall include, in the case of a limited liability company with only one member, any writing signed by the member, without regard to whether the writing constitutes an agreement, that relates to the affairs of the limited liability company and the conduct of its business.

(16a)    Organizer.  A person who executes the articles of organization of a limited liability company in the capacity of an organizer.

(17)      Person.  An individual, a trust, an estate, or a domestic or foreign corporation, a domestic or foreign professional corporation, a domestic or foreign partnership, a domestic or foreign limited partnership, a domestic or foreign limited liability company, an unincorporated association, or another entity.

(17a)    Principal office.  The office, in or out of this State, where the principal executive offices of a domestic or foreign limited liability company are located, as designated in its most recent annual report filed with the Secretary of State or, in the case of a domestic or foreign limited liability company that has not yet filed an annual report, in its articles of organization or application for a certificate of authority, respectively.

(18)      State.  A state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico. (1993, c. 354, s. 1; 1995, c. 351, ss. 1, 2; 1999‑189, s. 1; 1999‑369, ss. 3.2, 3.3; 1999‑456, s. 52(a); 2000‑140, s. 101(t); 2001‑387, ss. 48‑52.)



§§ 57C-1-04 through 57C-1-19. Reserved for future codification purposes.

§§ 57C‑1‑04 through 57C‑1‑19.  Reserved for future codification purposes.



§ 57C-1-20. Filing requirements.

Part 2. Filing Documents.

§ 57C‑1‑20.  Filing requirements.

(a)        A document required or permitted by this Chapter to be filed by the Secretary of State must be filed under Chapter 55D of the General Statutes.

(b)        A document submitted on behalf of a domestic or foreign limited liability company must be executed:

(1)        By a manager, director, or executive of the limited liability company;

(2)        If the limited liability company has not been formed or if the limited liability company has never had any members, by an organizer; or

(3)        If the limited liability company is in the hands of a receiver, trustee, or other court‑appointed fiduciary, by that fiduciary.  (1993, c. 354, s. 1; 1999‑189, s. 2.1; 1999‑369, s. 3.1; 2000‑140, s. 101(t); 2001‑358, s. 8(a); 2001‑387, ss. 53, 155, 173, 175(a); 2001‑413, s. 6; 2009‑247, s. 1.)



§ 57C-1-21. Forms.

§ 57C‑1‑21.  Forms.

(a)        The Secretary of State may promulgate and furnish on request forms for:

(1)        An application for a certificate of existence;

(2)        A foreign limited liability company's application for a certificate of authority to transact business in this State; and

(3)        A foreign limited liability company's application for a certificate of withdrawal.

If the Secretary of State so requires, use of these forms is mandatory.

(b)        The Secretary of State may promulgate and furnish on request forms for other documents required or permitted to be filed by this Chapter but their use is not mandatory. (1993, c. 354, s. 1.)



§ 57C-1-22. Filing, service, and copying fees.

§ 57C‑1‑22.  Filing, service, and copying fees.

(a)        The Secretary of State shall collect the following fees when the documents described in this subsection are delivered to the Secretary of State for filing:

Document
Fee

(1)   Articles of organization                                                                                           $125.00

(2)   Application for reserved name                                                                                    10.00

(3)   Notice of transfer of reserved name                                                                            10.00

(4)   Application for registered name                                                                                  10.00

(5)   Application for renewal of registered name                                                                 10.00

(6)   Limited liability company's statement of change of registered agent                                5.00

or registered office or both

(7)   Agent's statement of change of registered office for each affected                                  5.00

limited liability company

(8)   Agent's statement of resignation                                                                                No fee

(9)   Designation of registered agent or registered office or both                                            5.00

(10)   Amendment of articles of organization                                                                        50.00

(11)   Restated articles of organization without amendment of articles                                    10.00

(12)   Restated articles of organization with amendment of articles                                        50.00

(12a)   Articles of conversion (other than articles of conversion included as                             50.00

part of another document)

(13)   Articles of merger                                                                                                      50.00

(14)   Articles of dissolution                                                                                                 30.00

(15)   Cancellation of articles of dissolution                                                                          10.00

(16)   Certificate of administrative dissolution                                                                      No fee

(16a)   Application for reinstatement following administrative dissolution                               100.00

(17)   Certificate of reinstatement                                                                                       No fee

(18)   Certificate of judicial dissolution                                                                                No fee

(19)   Application for certificate of authority                                                                       250.00

(20)   Application for amended certificate of authority                                                          50.00

(21)   Application for certificate of withdrawal                                                                      10.00

(22)   Certificate of revocation of authority to transact business                                           No fee

(23)   Articles of correction                                                                                                 10.00

(24)   Application for certificate of existence or authorization (paper)                                    15.00

(24a)   Application for certificate of existence or authorization (electronic)                              10.00

(25)   Annual report                                                                                                          200.00

(26)   Any other document required or permitted to be filed by this Chapter                         10.00

(27)   Repealed by Session Laws 2001‑358, s. 8(c).

(b)        The Secretary of State shall collect a fee of ten dollars ($10.00) each time process is served on the Secretary of State under this Chapter. The party to a proceeding causing service of process is entitled to recover this fee as costs if the party prevails in the proceeding.

(c)        The Secretary of State shall collect the following fees for copying, comparing, and certifying a copy of any filed document relating to a domestic or foreign limited liability company:

(1)        One dollar ($1.00) a page for copying or comparing a copy to the original; and

(2)        Fifteen dollars ($15.00) for a paper certificate.

(3)        Ten dollars ($10.00) for an electronic certificate. (1993, c. 354, s. 1; 1997‑456, s. 55.3; 1997‑475, s. 5.3; 1997‑485, ss. 12, 20; 2001‑358, s. 8(c); 2001‑387, ss. 54, 173, 175(a); 2001‑413, s. 6; 2002‑126, ss. 29A.29, 29A.30.)



§§ 57C-1-22.1 through 57C-1-22.2: Repealed by Session Laws 2001-358, s. 8(b), effective January 1, 2002.

§§ 57C‑1‑22.1 through 57C‑1‑22.2: Repealed by Session Laws 2001‑358, s. 8(b), effective January 1, 2002.



§§ 57C-1-23 through 57C-1-27: Repealed by Session Laws 2001-358, s. 8(b), effective January 1, 2002.

§§ 57C‑1‑23 through 57C‑1‑27: Repealed by Session Laws 2001‑358, s. 8(b), effective January 1, 2002.



§ 57C-1-28. Certificate of existence.

§ 57C‑1‑28.  Certificate of existence.

(a)        Anyone may apply to the Secretary of State to furnish a certificate of existence for a domestic limited liability company or a certificate of authorization for a foreign limited liability company.

(b)        A certificate of existence or authorization sets forth:

(1)        The domestic limited liability company's name or the foreign limited liability company's name used in this State;

(2)        That (i) the domestic limited liability company is duly formed under the law of this State, the date of its formation, and the period of its duration, or (ii) that the foreign limited liability company is authorized to transact business in this State;

(3)        That the articles of organization of a domestic limited liability company or the certificate of authority of a foreign limited liability company has not been suspended under G.S. 105‑230 for failure to pay a tax or fee or file a report or return, and that the limited liability company has not been administratively dissolved for failure to comply with the provisions of this Chapter;

(4)        That articles of dissolution have not been filed; and

(5)        Other facts of record in the Office of the Secretary of State that may be requested by the applicant.

(c)        Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the Secretary of State may be relied upon as conclusive evidence that the domestic or foreign limited liability company is in existence or is authorized to transact business in this State. (1993, c. 354, s. 1.)



§ 57C-1-29: Repealed by Session Laws 2001-358, s. 8(b), effective January 1, 2002.

§ 57C‑1‑29: Repealed by Session Laws 2001‑358, s. 8(b), effective January 1, 2002.



§ 57C-1-30. Powers of the Secretary of State.

Part 3.  Secretary of State.

§ 57C‑1‑30.  Powers of the Secretary of State.

The Secretary of State has the power reasonably necessary to perform the duties required by this Chapter. (1993, c. 354, s. 1.)



§ 57C-1-31. Interrogatories by Secretary of State.

§ 57C‑1‑31.  Interrogatories by Secretary of State.

The Secretary of State may propound to any foreign or domestic limited liability company that the Secretary of State has reason to believe is subject to the provisions of this Chapter, and to any manager thereof, such written interrogatories as may be reasonably necessary and proper to enable the Secretary of State to ascertain whether the limited liability company is subject to the provisions of this Chapter or has complied with all of the provisions of this Chapter applicable to it.  Subject to applicable jurisdictional requirements, the interrogatories shall be answered within 30 days after the mailing thereof, or within such additional time as shall be fixed by the Secretary of State, and the answers thereto shall be full and complete and shall be made in writing and under oath.  If the interrogatories are directed to an individual, they shall be answered by the individual, and if directed to a foreign or domestic limited liability company, they shall be answered by any manager thereof.  The Secretary of State shall certify to the Attorney General for such action as the Attorney General may deem appropriate, all interrogatories and answers thereto which disclose a violation of any of the provisions of this Chapter requiring or permitting action by the Attorney General. (1993, c. 354, s. 1.)



§ 57C-1-32. Penalties imposed upon domestic and foreign limited liability companies for failure to answer interrogatories.

§ 57C‑1‑32.  Penalties imposed upon domestic and foreign limited liability companies for failure to answer interrogatories.

(a)        If a foreign or domestic limited liability company fails or refuses to answer truthfully and fully within the time prescribed in this Chapter interrogatories propounded by the Secretary of State in accordance with the provisions of this Chapter, the Secretary of State may suspend its articles of organization or its certificate of authority to do business in this State.

(b)        Each manager of a foreign or domestic limited liability company who fails or refuses within the time prescribed by this Chapter to answer truthfully and fully interrogatories propounded to the manager by the Secretary of State in accordance with the provisions of this Chapter shall be guilty of a Class 1 misdemeanor. (1993, c. 354, s. 1; 1994, Ex. Sess., c. 14, s. 39.)



§ 57C-1-33. Information disclosed by interrogatories.

§ 57C‑1‑33.  Information disclosed by interrogatories.

Interrogatories propounded by the Secretary of State and the answers thereto shall not be open to public inspection nor shall the Secretary of State disclose any facts or information obtained therefrom except insofar as the Secretary of State's official duty may require the same to be made public or in the event the interrogatories or the answers thereto are required for evidence in any criminal proceedings or in any other action or proceedings by this State. (1993, c. 354, s. 1.)



§ 57C-2-01. Purposes.

Article 2.

Purposes, Powers, Formation, Annual Report, Name, Registered Office, and Agent.

Part 1. Purposes and Powers.

§ 57C‑2‑01.  Purposes.

(a)        Every limited liability company formed under this Chapter has the purpose of engaging in any lawful business unless a more limited lawful purpose is set forth in its articles of organization.

(b)        A domestic or foreign limited liability company engaging in a business that is subject to regulation under another statute of this State may be formed or authorized to transact business under this Chapter only if permitted by and subject to all limitations of the other statute giving effect to subsection (c) of this section.

(c)        Subsections (a) and (b) of this section to the contrary notwithstanding and except as set forth in this subsection, a domestic or foreign limited liability company shall engage in rendering professional services only to the extent that a professional corporation acting pursuant to Chapter 55B of the General Statutes or a corporation acting pursuant to Chapter 55 of the General Statutes may engage in rendering professional services under the conditions and limitations imposed by an applicable licensing statute. Chapter 55B of the General Statutes and each applicable licensing statute are deemed amended to provide that professionals licensed under the applicable licensing statute may render professional services through a domestic or foreign limited liability company. For purposes of applying the provisions, conditions, and limitations of Chapter 55B of the General Statutes and the applicable licensing statute to domestic and foreign limited liability companies that engage in rendering professional services, (i) unless the context clearly requires otherwise, references to Chapter 55 of the General Statutes (the North Carolina Business Corporation Act) shall be treated as references to this Chapter, and references to a "corporation" or "foreign corporation" shall be treated as references to a limited liability company or foreign limited liability company, respectively, (ii) members shall be treated in the same manner as shareholders of a professional corporation, (iii) managers and directors shall be treated in the same manner as directors of a professional corporation, (iv) the persons signing the articles of organization of a limited liability company shall be treated in the same manner as the incorporators of a professional corporation, and (v) the name of a domestic or foreign limited liability company so engaged shall comply with Article 3 of Chapter 55D of the General Statutes and, in addition, shall contain the word "Professional" or the abbreviation "P.L.L.C." or "PLLC". For purposes of this subsection, "applicable licensing statute" shall mean those provisions of the General Statutes referred to in G.S. 55B‑2(6).

Nothing in this Chapter shall be interpreted to abolish, modify, restrict, limit, or alter the law in this State applicable to the professional relationship and liabilities between the individual furnishing the professional services and the person receiving the professional services, the standards of professional conduct applicable to the rendering of the services, or any responsibilities, obligations, or sanctions imposed under applicable licensing statutes. A member, manager, director, or executive of a professional limited liability company is not individually liable, directly or indirectly, including by indemnification, contribution, assessment, or otherwise, for debts, obligations, and liabilities of, or chargeable to, the professional limited liability company that arise from errors, omissions, negligence, malpractice, incompetence, or malfeasance committed by another member, manager, director, executive, employee, agent, or other representative of the professional limited liability company; provided, however, nothing in this Chapter shall affect the liability of a member, manager, director, or executive of a professional limited liability company for his or her own errors, omissions, negligence, malpractice, incompetence, or malfeasance committed in the rendering of professional services. (1993, c. 354, s. 1; 1995, c. 351, s. 21; 1999‑362, s. 3; 2001‑358, s. 26; 2001‑387, ss. 55, 173, 175(a); 2001‑413, s. 6.)



§ 57C-2-02. Powers of the limited liability company.

§ 57C‑2‑02.  Powers of the limited liability company.

Unless its articles of organization or this Chapter provide otherwise, each limited liability company has the same powers as an individual to do all things necessary or convenient to carry out its business and affairs, including, without limitation, power:

(1)        To sue and be sued, complain, and defend in its own name;

(2)        To make and amend operating agreements, not inconsistent with its articles of organization or with the laws of this State, for managing the business and regulating the affairs of the limited liability company;

(3)        To purchase, receive, lease, or otherwise acquire, and own, hold, improve, use, and otherwise deal with, real or personal property, or any legal or equitable interest in property, wherever located;

(4)        To sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of its property;

(5)        To purchase, receive, subscribe for, or otherwise acquire; own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of; and deal in and with shares or other interests in, or obligations of, any other entity;

(6)        To make contracts and guarantees, incur liabilities, borrow money, issue its notes, bonds, and other obligations (which may be convertible into or include the option to purchase other interests in the limited liability company), and secure any of its obligations by mortgage or pledge of any of its property, franchises, or income;

(7)        To lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment;

(8)        To be a promoter, partner, member, associate, or manager of any partnership, joint venture, trust, or other entity;

(9)        To conduct its business, locate offices, and exercise the powers granted by this Chapter within or without this State;

(10)      To elect or appoint managers, directors, executives, officers, employees, and agents of the limited liability company, define their duties, fix their compensation, and lend them money and credit;

(11)      To pay pensions and establish pension plans, pension trusts, profit‑sharing plans, and other benefit or incentive plans for any or all of its current or former managers, directors, executives, officers, employees, and agents;

(12)      To make donations for the public welfare or for charitable, religious, cultural, scientific, or educational purposes;

(13)      To transact any lawful business that will aid governmental policy;

(14)      To make payments or donations, or do any other act, not inconsistent with law, that furthers the business and affairs of the limited liability company;

(15)      To provide insurance for its benefit on the life or physical or mental ability of any of its managers, directors, executives, officers, or employees or on the life or physical or mental ability of any owner of any interest in the limited liability company for the purpose of acquiring the interest owned by him at the time of his death or disability, and for these purposes the limited liability company is deemed to have an insurable interest in its managers, directors, executives, officers, employees, or members and other interest owners; and to provide insurance for its benefit on the life or physical or mental ability of any other person in whom it has an insurable interest; and

(16)      To render professional services, subject to G.S. 57C‑2‑01(c). (1993, c. 354, s. 1; 2001‑387, s. 56.)



§§ 57C-2-03 through 57C-2-19. Reserved for future codification purposes.

§§ 57C‑2‑03 through 57C‑2‑19.  Reserved for future codification purposes.



§ 57C-2-20. Formation.

Part 2. Formation; Articles of Organization; Amendment of Articles; Annual Report.

§ 57C‑2‑20.  Formation.

(a)        One or more persons may form a limited liability company by delivering executed articles of organization to the Secretary of State for filing. A limited liability company may also be formed through the conversion of another business entity pursuant to Part 1 of Article 9A of this Chapter.

(b)       (1)        When the filing by the Secretary of State of the articles of organization becomes effective, the proposed organization becomes a limited liability company subject to this Chapter and to the purposes, conditions, and provisions stated in the articles of organization.

(2)        Filing of the articles of organization by the Secretary of State is conclusive evidence of the formation of the limited liability company, except in a proceeding by the State to cancel or revoke the articles of organization or involuntarily dissolve the limited liability company.

(c)        Organization of a limited liability company requires one or more initial members and any further action as may be determined by the initial member or members. If initial members are not identified in the articles of organization of a limited liability company in the manner provided in G.S. 57C‑3‑01(a), the organizers shall hold one or more meetings at the call of a majority of the organizers to identify the initial members of the limited liability company. Unless otherwise provided in this Chapter or in the articles of organization of the limited liability company, all decisions to be made by the organizers at such meetings shall require the approval, consent, agreement, or ratification of a majority of the organizers. Unless otherwise provided in the articles of organization, the organizers may, in lieu of a meeting, take action as described in this subsection by written consent signed by all of the organizers. The written consent may be incorporated in, or otherwise made part of, the initial written operating agreement of the limited liability company. (1993, c. 354, s. 1; 1997‑485, s. 28; 1999‑189, s. 2.2; 1999‑369, s. 3.4; 1999‑456, s. 50; 2000‑140, ss. 10(a), 10(b); 2001‑387, s. 57.)



§ 57C-2-21. Articles of organization.

§ 57C‑2‑21.  Articles of organization.

(a)        The articles of organization must set forth:

(1)        A name for the limited liability company that satisfies the provisions of G.S. 55D‑20 and G.S. 55D‑21;

(2)        If the limited liability company is to dissolve by a specific date, the latest date on which the limited liability company is to dissolve. If no date for dissolution is specified, there shall be no limit on the duration of the limited liability company;

(3)        The name and address of each person executing the articles of organization and whether the person is executing the articles of organization in the capacity of a member or an organizer;

(4)        The street address, and the mailing address if different from the street address, of the limited liability company's initial registered office, the county in which the initial registered office is located, and the name of the limited liability company's initial registered agent at that address;

(4a)      The street address, and the mailing address if different from the street address, of the limited liability company's principal office, if any, and the county in which the principal office, if any, is located; and

(5)        Unless all of the members by virtue of their status as members shall be managers of the limited liability company, a statement that, except as provided in G.S. 57C‑3‑20(a), the members shall not be managers by virtue of their status as members.

(b)        The articles of organization may set forth any other provision, not inconsistent with law, including any other matter that under this Chapter is permitted to be set forth in an operating agreement.

(c)        The articles of organization need not set forth any of the powers enumerated in this Chapter. (1993, c. 354, s. 1; 1999‑189, s. 2.3; 2000‑140, s. 101(t); 2001‑358, s. 27; 2001‑387, ss. 58, 173, 175(a); 2001‑413, s. 6.)



§ 57C-2-22. Amendment of articles of organization.

§ 57C‑2‑22.  Amendment of articles of organization.

(a)        The articles of organization shall be amended when:

(1)        There is a change in the name of the limited liability company;

(2)        There is a false or erroneous statement in the articles of organization;

(3)        There is a change in the time as stated in the articles of organization for the dissolution of the limited liability company; or

(4)        The members desire to make a change in the articles of organization.

(b)        Unless otherwise provided in the articles of organization or a written operating agreement, any amendment to the articles of organization shall require the unanimous vote of the members or, if no initial members of the limited liability company have been identified in the manner provided in this Chapter, by the unanimous vote of the organizers. (1993, c. 354, s. 1; 1999‑189, s. 2.4; 2000‑140, s. 101(t).)



§ 57C-2-22.1. Restated articles of organization.

§ 57C‑2‑22.1.  Restated articles of organization.

(a)        A limited liability company may restate its articles of organization at any time with or without member action.

(b)        The restated articles of organization may include one or more amendments to the articles of organization. Unless otherwise provided in the articles of organization or a written operating agreement, any amendment requires the unanimous vote of the members or, if no initial members of the limited liability company have been identified in the manner provided in this Chapter, by the unanimous vote of the organizers. The restated articles of organization may include a statement of the address of the current registered office and the name of the current registered agent of the limited liability company.

(c)        A limited liability company restating its articles of organization shall deliver to the Secretary of State for filing articles of restatement that:

(1)        Set forth the name of the limited liability company.

(2)        Attach as an exhibit thereto the text of the restated articles of organization.

(3)        State that the restated articles of organization do not contain an amendment or, if the articles do contain an amendment, that there is an amendment that was approved as required by this Chapter.

(d)        Duly adopted restated articles of organization supersede the original articles of organization and all amendments to them.

(e)        The Secretary of State may certify restated articles of organization as the articles of organization currently in effect, without including the other information required by subsection (c) of this section. (1997‑485, s. 18; 1999‑189, s. 2.5; 2000‑140, s. 101(t).)



§ 57C-2-23. Annual report for Secretary of State.

§ 57C‑2‑23.  Annual report for Secretary of State.

(a)        Each domestic limited liability company other than a professional limited liability company governed by G.S. 57C‑2‑01(c) and each foreign limited liability company authorized to transact business in this State, shall deliver to the Secretary of State for filing an annual report, in a form prescribed by the Secretary of State, that sets forth all of the following:

(1)        The name of the limited liability or foreign limited liability company and the state or country under whose law it is formed.

(2)        The street address, and the mailing address if different from the street address, of the registered office, the county in which the registered office is located, and the name of its registered agent at that office in this State, and a statement of any change of the registered office or registered agent, or both.

(3)        The address and telephone number of its principal office.

(4)        The names and business addresses of its managers or, if the limited liability company has never had members, its organizers.

(5)        A brief description of the nature of its business.

If the information contained in the most recently filed annual report has not changed, a certification to that effect may be made instead of setting forth the information required by subdivisions (2) through (5) of this subsection. The Secretary of State shall make available the form required to file an annual report.

(b)        Information in the annual report must be current as of the date the annual report is executed on behalf of the limited liability company or the foreign limited liability company.

(c)        The Secretary of State must notify limited liability companies of the annual report filing requirement. The annual report shall be delivered to the Secretary of State by April 15th of each year.

(d)        If an annual report does not contain the information required by this section, the Secretary of State shall promptly notify the reporting domestic or foreign limited liability company in writing and return the report to it for correction. If the report is corrected to contain the information required by this section and delivered to the Secretary of State within 30 days after the effective date of notice, it is deemed to be timely filed.

(e)        Amendments to any previously filed annual report may be filed with the Secretary of State at any time for the purpose of correcting, updating, or augmenting the information contained in the annual report. (1993, c. 354, s. 1; 1997‑475, s. 6.7; 2001‑387, ss. 59, 59A.)



§§ 57C-2-24 through 57C-2-29. Reserved for future codification purposes.

§§ 57C‑2‑24 through 57C‑2‑29.  Reserved for future codification purposes.



§ 57C-2-30 through 57C-2-34: Repealed by Session Laws 2001-358, s. 30, effective January 1, 2002.

§ 57C‑2‑30 through 57C‑2‑34: Repealed by Session Laws 2001‑358, s. 30, effective January 1, 2002.



§§ 57C-2-35 through 57C-2-39: Reserved for future codification purposes.

§§ 57C‑2‑35 through 57C‑2‑39: Reserved for future codification purposes.



§ 57C-2-40. Registered office and registered agent.

Part 4. Registered Office and Registered Agent.

§ 57C‑2‑40.  Registered office and registered agent.

Each limited liability company must maintain a registered office and registered agent as required by Article 4 of Chapter 55D of the General Statutes and is subject to service on the Secretary of State under that Article. (1993, c. 354, s. 1; 2000‑140, s. 101(g); 2001‑358, s. 49(a); 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§§ 57C-2-41 through 57C-2-42: Repealed by Session Laws 2001-358, s. 49, effective January 1, 2002.

§§ 57C‑2‑41 through 57C‑2‑42: Repealed by Session Laws 2001‑358, s. 49, effective January 1, 2002.



§ 57C-2-43. Service on limited liability company.

§ 57C‑2‑43.  Service on limited liability company.

(a)        A limited liability company's registered agent is an agent of the limited liability company for service of process, notice, or demand required or permitted by law to be served on the limited liability company.

(b)        Whenever a limited liability company shall fail to appoint or maintain a registered agent in this State, or whenever its registered agent cannot with due diligence be found at the registered office, then the Secretary of State shall be an agent of the limited liability company upon whom any process, notice, or demand may be served. Service on the Secretary of State of any such process, notice, or demand shall be made by delivering to and leaving with the Secretary of State or with any clerk authorized by the Secretary of State to accept service of process, duplicate copies of the process, notice, or demand and the fee required by G.S. 57C‑1‑22(b). In the event any such process, notice, or demand is served on the Secretary of State in the manner provided for in this section, the Secretary of State shall immediately mail one of the copies thereof, by registered or certified mail, return receipt requested, to the limited liability company at its principal office or, if there is no mailing address for the principal office on file, to the limited liability company at its registered office. Service on a limited liability company under this subsection shall be effective for all purposes from and after the date of the service on the Secretary of State.

(c)        The Secretary of State shall keep a record of all processes, notices, and demands served upon the Secretary of State under this section and shall record therein the time of the service and his action with reference thereto.

(d)        Nothing herein contained shall limit or affect the right to serve any process, notice, or demand required or permitted by law to be served upon a limited liability company in any other manner now or hereafter permitted by law. (1993, c. 354, s. 1; 2000‑140, s. 49.)



§ 57C-3-01. Admission of members.

Article 3.

Membership and Management.

Part 1. Membership.

§ 57C‑3‑01.  Admission of members.

(a)        Unless the articles of organization of a limited liability company provide otherwise, each person executing the articles of organization of a limited liability company in the capacity of a member, and each person who is otherwise named in the articles of organization as a member of the limited liability company, becomes a member at the time that the filing by the Secretary of State of the articles of organization of the limited liability company becomes effective.

(b)        A person may be admitted as a member of a limited liability company:

(1)        In the case of a person acquiring a membership interest from the limited liability company, (i) upon being so identified as a member by the organizers of the limited liability company in accordance with G.S. 57C‑2‑20(c), (ii) as provided in the articles of organization or operating agreement or, if the articles of organization or operating agreement do not so provide, upon the unanimous consent of the  members, or (iii) upon being designated or otherwise appointed as a member under G.S. 57C‑6‑01(4);

(2)        In the case of an assignee or other person having only the rights of an assignee under G.S. 57C‑5‑02 with respect to an interest of a member in a limited liability company, as provided in G.S. 57C‑5‑04(a); and

(3)        In connection with a business entity converting or merging into the limited liability company under Part 1 or Part 2 of Article 9A of this Chapter.

(c)        Nothing in this Chapter precludes a person from being a member of a limited liability company because that person has not made, and has no obligation to make, any contributions to the limited liability company and has no right to receive any distributions from the limited liability company or share in any profits or losses of the limited liability company.  (1993, c. 354, s. 1; 1999‑189, s. 4.1; 2000‑140, s. 101(t); 2001‑387, s. 64; 2009‑247, s. 2.)



§ 57C-3-02. Cessation of membership.

§ 57C‑3‑02.  Cessation of membership.

Unless otherwise provided in this Chapter, the articles of organization, or a written operating agreement, a person who has ceased to be a member shall have only the rights of an assignee as provided in G.S. 57C‑5‑02, but shall not be released from his liability to the limited liability company under G.S. 57C‑4‑02 (liability for contribution) and G.S. 57C‑4‑07 (liability upon wrongful distribution). A person ceases to be a member of a limited liability company upon the happening of any of the following events of withdrawal:

(1)        The person's voluntary withdrawal from the limited liability company as provided in G.S. 57C‑5‑06;

(2)        The person's removal as a member in accordance with the articles of organization or an operating agreement;

(3)        Unless otherwise provided in the articles of organization or a written operating agreement or with the consent of all other members, the person's:

a.         Making an assignment for the benefit of creditors;

b.         Filing a voluntary petition in bankruptcy;

c.         Being adjudged bankrupt or insolvent or having entered against him an order for relief in any bankruptcy or insolvency proceeding;

d.         Filing a petition or answer seeking for him any reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under any statute, law, or regulation;

e.         Seeking, consenting to, or acquiescing in, the appointment of a trustee or receiver for, or liquidation of the person or of all or any substantial part of that person's properties; or

f.          Filing an answer or other pleading admitting or failing to contest the material allegations of a petition filed against the person in any proceeding described in this subdivision;

(4)        Unless otherwise provided in the articles of organization or a written operating agreement or with the consent of all other members, the continuation of any proceeding against the person seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under any statute, law, or regulation, for 120 days after the commencement thereof or the appointment of a trustee, receiver, or liquidator for the person or all or any substantial part of the person's properties without the person's agreement or acquiescence, which appointment is not vacated or stayed for 120 days or, if the appointment is stayed, for 120 days after the expiration of the stay during which period the appointment is not vacated;

(5)        Unless otherwise provided in the articles of organization or a written operating agreement or with the consent of all other members, in the case of a member who is an individual, the individual's:

a.         Death; or

b.         Adjudication by a court of competent jurisdiction as incompetent to manage his person or property;

(6)        Unless otherwise provided in the articles of organization or a written operating agreement or with the consent of all other members, in the case of a member who is acting as a member by virtue of being a trustee of a trust, the termination of the trust (but not merely the substitution of a new trustee);

(7)        Unless otherwise provided in the articles of organization or a written operating agreement or with the consent of all other members, in the case of a member that is a domestic or foreign partnership, a domestic or foreign limited partnership, or another domestic or foreign limited liability company, the dissolution and commencement of winding up of the partnership, limited partnership, or limited liability company;

(8)        Unless otherwise provided in the articles of organization or a written operating agreement or with the consent of all other members, in the case of a member that is a domestic or foreign corporation, the dissolution of the corporation or the revocation of its charter; or

(9)        Unless otherwise provided in the articles of organization or a written operating agreement or with the consent of all other members, in the case of a member that is an estate, the distribution by the fiduciary of the estate's entire interest in the limited liability company. (1993, c. 354, s. 1; 1995, c. 351, ss. 5, 6; 2001‑387, s. 65.)



§ 57C-3-03. Voting of members.

§ 57C‑3‑03.  Voting of members.

Except as provided in the articles of organization or a written operating agreement, the affirmative vote, approval, agreement, or consent of all members shall be required to:

(1)        Adopt or amend an operating agreement;

(2)        Admit any person as a member;

(3)        Sell, transfer, or otherwise dispose of all or substantially all of the assets of the limited liability company prior to the dissolution of the limited liability company.

(4)        Repealed by Session Laws 1999‑456, s. 51. (1993, c. 354, s. 1; 1999‑456, s. 51.)



§ 57C-3-04. Members' access to information; records.

§ 57C‑3‑04.  Members' access to information; records.

(a)        Each member has the right, subject to such reasonable standards (including standards governing what information and documents are to be furnished, at what time and location and at whose expense) as may be set forth in the articles of organization or a written operating agreement, to obtain from the limited liability company from time to time upon reasonable demand for any purpose reasonably related to the member's interest as a member:

(1)        Information regarding the status of the business and the financial condition of the limited liability company;

(2)        Promptly after becoming available, a copy of the limited liability company's federal, State, and local income tax returns for each year;

(3)        A current list of the name and last known business, residence, or mailing address of each member;

(4)        A copy of the articles of organization and any written operating agreement and all amendments thereto, together with copies of any written powers of attorney pursuant to which the articles of organization, operating agreement, and all amendments thereto have been executed;

(5)        Information regarding the amount of cash and a description and statement of the agreed value of any other property or services contributed by each member, and the property and services that each member has agreed to contribute in the future, and the date on which each became a member; and

(6)        Such other information regarding the affairs of the limited liability company as is just and reasonable.

(b)        A limited liability company may maintain its records in other than written form if the form is capable of conversion into written form within a reasonable time.

(c)        Any demand under this section shall (i) be in writing, (ii) be made in good faith and for a proper purpose, and (iii) describe with reasonable particularity the purpose and the records or information desired.

(d)        Failure of the limited liability company to keep or maintain any of the records or information required pursuant to this section shall not be grounds for imposing liability on any person for the debts and obligations of the limited liability company.

(e)        The managers shall have the right to keep confidential from members who are not managers, for such period of time as the managers deem reasonable, any information which the managers reasonably believe to be in the nature of trade secrets or other information the disclosure of which the managers in good faith believe is not in the best interest of the limited liability company. The authority authorized in this subsection may be vested in directors instead of managers to the extent provided in the articles of organization or a written operating agreement. (1993, c. 354, s. 1; 2001‑387, s. 66; 2001‑487, s. 62(i).)



§ 57C-3-05. Members bound by operating agreements.

§ 57C‑3‑05.  Members bound by operating agreements.

A member shall be bound by any operating agreement, including any amendment thereto, otherwise valid under this Chapter and other applicable law, (i) to which the member has expressly assented, or (ii) which was in effect at the time the member became a member and either was in writing or the terms of which were actually known to the member, or (iii) with respect to any amendment, if the member was bound by the operating agreement as in effect immediately prior to such amendment and such amendment was adopted in accordance with the terms of such operating agreement. The articles of organization or written operating agreement may require that all agreements of the members constituting the operating agreement be in writing, in which case the term "operating agreement" shall not include oral agreements of the members.  Except to the extent otherwise provided in a written operating agreement, a limited liability company shall be deemed for all purposes to be a party to the operating agreement of its member or members. (1993, c. 354, s. 1; 1999‑189, s. 4.2; 2000‑140, s. 101(t).)



§§ 57C-3-06 through 57C-3-19. Reserved for future codification purposes.

§§ 57C‑3‑06 through 57C‑3‑19.  Reserved for future codification purposes.



§ 57C-3-20. Determination of managers; management.

Part 2. Managers.

§ 57C‑3‑20.  Determination of managers; management.

(a)        Unless the articles of organization provide otherwise, all members by virtue of their status as members shall be managers of the limited liability company, together with any other persons that may be designated as managers in, or in accordance with, the articles of organization or a written operating agreement. If the articles of organization provide that all members are not necessarily managers by virtue of their status as members, then those persons designated as managers in, or in accordance with, the articles of organization or a written operating agreement shall be managers, but for any period during which no such designation has been made or is in effect, all members shall be managers.

(b)        Except to the extent otherwise provided in the articles of organization or a written operating agreement, management of the affairs of the limited liability company shall be vested in the managers. Subject to any provisions in the articles of organization or a written operating agreement or this Chapter restricting, enlarging, or modifying the management rights and duties of any manager or managers, or management procedures, each manager shall have equal rights and authority to participate in the management of the limited liability company, and management decisions shall require the approval, consent, agreement, or ratification of a majority of the managers. (1993, c. 354, s. 1; 1999‑189, s. 4.3; 2000‑140, s. 101(t); 2001‑387, s. 67.)



§ 57C-3-21. Qualification, designation, and removal of managers.

§ 57C‑3‑21.  Qualification, designation, and removal of managers.

Subject to G.S. 57C‑3‑20(a), the articles of organization or a written operating agreement may set forth the number and qualification of managers and the manner in which they are to be designated, removed, and replaced. Unless otherwise provided in the articles of organization, a written operating agreement, or this Chapter:

(1)        Managers need not be members and, unless otherwise required by G.S. 57C‑3‑20(a), members need not be managers;

(2)        Designation of managers (other than those managers who are such by virtue of their status as members) shall be evidenced in a written operating agreement, as amended from time to time;

(3)        Upon designation as manager and the person's consent to such designation, the designated person shall serve as manager until the earliest to occur of (i) the person's resignation, (ii) any event described in G.S. 57C‑3‑02 with respect to the manager, (iii) any event specified in the articles of organization or written operating agreement that results in a manager ceasing to be a manager, or (iv) in the case of a person designated as a manager in a written operating agreement, the amendment of the written operating agreement removing the person's designation as a manager. (1993, c. 354, s. 1; 1995, c. 351, s. 7; 2001‑487, s. 62(j).)



§ 57C-3-22. Duties of managers.

§ 57C‑3‑22.  Duties of managers.

(a)        The provisions of this section are all subject to G.S. 57C‑3‑30.

(b)        A manager shall discharge his duties as manager in good faith, with the care an ordinary prudent person in a like position would exercise under similar circumstances, and in the manner the manager reasonably believes to be in the best interests of the limited liability company. In discharging his duties, a manager is entitled to rely on information, opinions, reports, or statements, including, but not limited to, financial statements or other financial data, if prepared or presented by:

(1)        One or more employees of the limited liability company whom the manager reasonably believes to be reliable and competent in the matters presented;

(2)        Legal counsel, certified public accountants, or other persons on matters the manager reasonably believes are within the person's professional or expert competence; or

(3)        A committee of managers of which the manager is not a member if the manager reasonably believes the committee merits confidence.

(c)        A manager is not acting in good faith if the manager has actual knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) of this section unwarranted.

(d)        A manager is not liable for any action taken as a manager, or any failure to take any action, if the manager performs the duties of his office in compliance with this section.

(e)        Except as otherwise provided in the articles of organization or a written operating agreement, every manager must account to the limited liability company and hold as trustee for it any profit or benefit derived without the informed consent of the members by the manager from any transaction connected with the formation, conduct, or liquidation of the limited liability company or from any personal use by the manager of its property.

(f)         Except to the extent otherwise provided in the articles of organization or a written operating agreement, each director and executive shall be subject to the same requirements and afforded the same rights as are provided in this section for a manager when the director or executive exercises authority in the management of a limited liability company's affairs that would otherwise be vested in the managers pursuant to G.S. 57C‑3‑20(b). (1993, c. 354, s. 1; 2001‑387, s. 68.)



§ 57C-3-23. Agency power of managers.

§ 57C‑3‑23.  Agency power of managers.

Every manager is an agent of the limited liability company for the purpose of its business, and the act of every manager, including execution in the name of the limited liability company of any instrument, for apparently carrying on in the usual way the business of the limited liability company of which he is a manager, binds the limited liability company, unless the manager so acting has in fact no authority to act for the limited liability company in the particular matter and the person with whom the manager is dealing has knowledge of the fact that the manager has no authority. An act of a manager that is not apparently for carrying on the usual course of the business of the limited liability company does not bind the limited liability company unless authorized in fact or ratified by the limited liability company. (1993, c. 354, s. 1; 2001‑487, s. 62(l).)



§ 57C-3-24. Delegation of authority of managers.

§ 57C‑3‑24.  Delegation of authority of managers.

(a)        The authority of a manager or the managers to act on behalf of the limited liability company may be delegated by such manager or the managers to persons other than managers if and to the extent a written operating agreement so provides. The delegation of authority may be general or limited to specific matters.  The act of any such person within the scope of the authority so delegated shall be as effective to bind the limited liability company as would the act of such manager or the managers, unless the delegation has been revoked and the person with whom such person is dealing has actual knowledge of the fact that the delegation has been revoked.

(b)        The creation of, delegation of authority to, or action by a manager's delegate does not alone constitute compliance by a manager with the standards of conduct described in G.S. 57C‑3‑22.

(c)        Each person acting on behalf of the limited liability company within the scope of authority delegated by a manager or the managers pursuant to subsection (a) of this section, or reasonably and in good faith believing himself to be so acting, shall be entitled, with respect to such acts, to the same limitation on personal liability as is afforded to a manager pursuant to G.S. 57C‑3‑30.  A limited liability company may, but is not required to, provide persons acting on behalf of the limited liability company within the scope of the authority delegated by a manager or the managers pursuant to subsection (a) of this section with the same limitation on personal liability and rights to indemnification as are, or may be, afforded to managers pursuant to G.S. 57C‑3‑31 and G.S. 57C‑3‑32. (1993, c. 354, s. 1.)



§ 57C-3-25. Identity of managers, authentication of records, and execution of documents.

§ 57C‑3‑25.  Identity of managers, authentication of records, and execution of documents.

(a)        Any person dealing with a limited liability company or a foreign limited liability company may rely conclusively upon its most recent annual report and any amendments to it on file with the Secretary of State as to the identity of its managers, except to the extent the person has actual knowledge that a person identified therein as a manager is not a manager.

(b)        The documents, if any, constituting the operating agreement of a limited liability company or a foreign limited liability company authorized to transact business in this State, and records of the actions of its members, managers, directors, or executives may be authenticated by any manager of the domestic or foreign limited liability company. Any person dealing with the domestic or foreign limited liability company may rely conclusively upon the certificate or written statement of a manager authenticating the documents and records except to the extent the person has actual knowledge that the certificate or written statement is false.

(c)        Any document or instrument required or permitted by law to be filed, registered, or recorded with any public authority and to be executed by a limited liability company or a foreign limited liability company authorized to transact business in this State shall be sufficiently executed for such purpose if signed on its behalf by one of its managers. (1993, c. 354, s. 1; 1997‑475, s. 6.8; 2001‑487, s. 62(m).)



§§ 57C-3-26 through 57C-3-29. Reserved for future codification purposes.

§§ 57C‑3‑26 through 57C‑3‑29.  Reserved for future codification purposes.



§ 57C-3-30. Liability to third parties of members, managers, directors, and executives; parties to actions; governing law.

Part 3. Liability.

§ 57C‑3‑30.  Liability to third parties of members, managers, directors, and executives; parties to actions; governing law.

(a)        A person who is a member, manager, director, executive, or any combination thereof of a limited liability company is not liable for the obligations of a limited liability company solely by reason of being a member, manager, director, or executive and does not become so by participating, in whatever capacity, in the management or control of the business. A member, manager, director, or executive may, however, become personally liable by reason of that person's own acts or conduct.

(b)        A member of a limited liability company is not a proper party to proceedings by or against a limited liability company, except where the object of the proceeding is to enforce a member's right against or liability to the limited liability company.

(c)        The liability of members, managers, directors, and executives of a limited liability company formed and existing under this Chapter shall at all times be determined solely and exclusively by this Chapter and the laws of this State.

(d)        If a conflict arises between the laws of this State and the laws of any other jurisdiction with regard to the liability of members, managers, directors, or executives of a limited liability company formed and existing under this Chapter for the debts, obligations, and liabilities of the limited liability company, this Chapter and the laws of this State shall govern in determining the liability. (1993, c. 354, s. 1; 2001‑387, s. 69.)



§ 57C-3-31. Mandatory indemnification of managers, directors, executives, and members.

§ 57C‑3‑31.  Mandatory indemnification of managers, directors, executives, and members.

(a)        Unless otherwise provided in the articles of organization or a written operating agreement, a limited liability company must indemnify every manager, director, and executive in respect of payments made and personal liabilities reasonably incurred by the manager, director, and executive in the authorized conduct of its business or for the preservation of its business or property.

(b)        Unless otherwise provided in the articles of organization or a written operating agreement, a limited liability company shall indemnify a member, manager, director, or executive who is wholly successful, on the merits or otherwise, in the defense of any proceeding to which the person was a party because the person is or was a member, manager, director, or executive of the limited liability company against reasonable expenses incurred by the person in connection with the proceeding. (1993, c. 354, s. 1; 2001‑387, s. 70.)



§ 57C-3-32. Limitation of liability of managers, directors, executives, and members and permissive indemnification of managers, directors, executives, and members; insurance.

§ 57C‑3‑32.  Limitation of liability of managers, directors, executives, and members and permissive indemnification of managers, directors, executives, and members; insurance.

(a)        Subject to subsection (b) of this section, the articles of organization or a written operating agreement may:

(1)        Eliminate or limit the personal liability of a manager, director, or executive for monetary damages for breach of any duty provided for in G.S. 57C‑3‑22 (other than liability under G.S. 57C‑4‑07); and

(2)        Provide for indemnification of a manager, member, director, or executive for judgments, settlements, penalties, fines, or expenses incurred in a proceeding to which the member, manager, director, or executive is a party because the person is or was a manager, member, director, or executive. For purposes of this subdivision, the words "expenses", "proceeding", and "party" shall have the meanings set forth in G.S. 55‑8‑50(b).

(b)        No provision permitted under subsection (a) of this section shall limit, eliminate, or indemnify against the liability of a manager, director, or executive for (i) acts or omissions that the manager, director, or executive knew at the time of the acts or omissions were clearly in conflict with the interests of the limited liability company, (ii) any transaction from which the manager, director, or executive derived an improper personal benefit, or (iii) acts or omissions occurring prior to the date the provision became effective, except that indemnification pursuant to subdivision (2) of subsection (a) of this section may be provided if approved by all the members. As used in this subsection, "improper personal benefit" does not include reasonable compensation or other reasonable incidental benefit for or on account of service as a manager, director, executive, officer, employee, independent contractor, attorney, or consultant of the limited liability company.

(c)        A limited liability company may purchase and maintain insurance on behalf of an individual who is or was a manager, director, executive, officer, employee, or agent of the limited liability company, or who, while a manager, director, executive, officer, employee, or agent of the limited liability company is or was serving at the request of the limited liability company as a director, executive, officer, partner, member, manager, trustee, employee, or agent of a person, against liability asserted against or incurred by the person in that capacity or arising from the person's status as a manager, director, executive, officer, employee, or agent, whether or not the limited liability company would have the power to indemnify the person against the same liability under any provision of this Chapter. (1993, c. 354, s. 1; 1995, c. 351, ss. 8, 9; 1999‑189, s. 4.4; 2000‑140, s. 101(t); 2001‑387, s. 71.)



§ 57C-4-01. Contributions to capital.

Article 4.

Finance.

§ 57C‑4‑01.  Contributions to capital.

The contribution of a member may be in the form of any tangible or intangible property or benefit to the limited liability company that a person contributes in cash, property, services rendered, promissory notes, or other binding obligation to contribute cash or property or to render services.  Except as provided in an operating agreement, in the case of noncash contributions, the value of the contribution to the limited liability company shall be the fair market value of the contribution on the date it is made, as agreed to by the limited liability company and the contributor. (1993, c. 354, s. 1.)



§ 57C-4-02. Liability for contribution.

§ 57C‑4‑02.  Liability for contribution.

(a)        A promise by a member to contribute to the limited liability company is not enforceable unless set out in a writing signed by the member.

(b)        Except as provided in an operating agreement, a member is obligated to the limited liability company to perform any enforceable promises to contribute cash or property or to render services, even if the member is unable to perform because of death, disability, or any other reason.  If a member does not make the required contribution of property or services, the member (or the member's estate or personal representative) is obligated, at the option of the limited liability company, to contribute cash equal to that portion of the value of the stated contribution that has not been made.

(c)        Unless otherwise provided in the operating agreement, the obligation of a member to make a contribution or to return money or other property paid or distributed in violation of this Chapter may be compromised only with the unanimous consent of the members.  Any such compromise, however, shall not affect the rights of a creditor of a limited liability company to enforce a claim that arose prior to the date of the compromise. (1993, c. 354, s. 1.)



§ 57C-4-03. Allocation of income, gain, loss, deduction, or credit.

§ 57C‑4‑03.  Allocation of income, gain, loss, deduction, or credit.

Income, gain, loss, deduction, or credit of a limited liability company shall be allocated among the members, and among classes of members, in the manner agreed to in an operating agreement.  To the extent an operating agreement does not so provide for the allocation of such items, income, gain, loss, deduction, or credit shall be allocated among the members in proportion to the agreed value, as stated in the limited liability company records required to be kept pursuant to G.S. 57C‑3‑04(a)(5), of the contributions made by each member, taking into account variations in the capital contributions of each member during the period for which the allocations are made using any reasonable method selected by the managers. (1993, c. 354, s. 1.)



§ 57C-4-04. Interim distributions.

§ 57C‑4‑04.  Interim distributions.

Except as provided in this Chapter, a member is entitled to receive distributions from a limited liability company before the withdrawal of the member from the limited liability company and before the dissolution and winding up of the limited liability company as provided in an operating agreement.  In the absence of any provision for interim distributions in an operating agreement, such distributions may be made at such times and in such amounts as determined by the managers, in proportion to the agreed value, as stated in the limited liability company records required to be kept pursuant to G.S. 57C‑3‑04(a)(5), of the contributions made by each member as of the date of such distribution, or as of such date within 90 days prior to the distribution that may be determined by the managers. (1993, c. 354, s. 1.)



§ 57C-4-05. Distribution in kind.

§ 57C‑4‑05.  Distribution in kind.

Except as provided in an operating agreement:

(1)        A member, regardless of the nature of the member's contribution, has no right to demand or receive any distribution from a limited liability company in any form other than cash; and

(2)        No member may be compelled to accept from a limited liability company a distribution of any asset in kind unless all persons with interests in the limited liability company receive at the same time as a distribution an interest in the property distributed that is proportionate to their interests in the limited liability company. (1993, c. 354, s. 1.)



§ 57C-4-06. Restrictions on making distributions.

§ 57C‑4‑06.  Restrictions on making distributions.

(a)        No distribution may be made if, after giving effect to the distribution:

(1)        The limited liability company would not be able to pay its debts as they become due in the usual course of business; or

(2)        The limited liability company's total assets would be less than the sum of its total liabilities plus, unless the operating agreement provides otherwise, the amount that would be needed, if the limited liability company were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of members whose preferential rights are superior to the rights of the member receiving the distribution.

(b)        The limited liability company may base a determination that a distribution is not prohibited under subsection (a) of this section on financial statements prepared on the basis of accounting practices and principles that are reasonable under the circumstances; and for this purpose may determine asset values based on book values or on a fair market valuation or other method that is reasonable under the circumstances.

(c)        Except as provided in subsection (e) of this section, the effect of a distribution under subsection (a) of this section is measured as of (i) the date the distribution is authorized if the payment occurs within 120 days after the date of authorization; or (ii) the date payment is made if it occurs more than 120 days after the date of authorization.

(d)        A limited liability company's indebtedness issued as a distribution made in accordance with this section is at parity with the limited liability company's indebtedness to its general, unsecured creditors except to the extent otherwise provided by agreement.

(e)        Indebtedness of a limited liability company, including indebtedness issued as a distribution, is not considered a liability for purposes of determinations under subsection (a) of this section if its terms provide that payment of principal and interest are made only if, and to the extent that, payment of a distribution to members could then be made under this section. If indebtedness with such terms is issued as a distribution, each payment of principal or interest, and not the issuance of the indebtedness, is treated as a distribution, the effect of which is measured on the date the payment is actually made.

(f)         As used in this section, "distribution" does not include amounts constituting reasonable compensation for present or past services and does not include reasonable payments made in the ordinary course of business under a bona fide retirement plan or other benefits program.  (1993, c. 354, s. 1; 2009‑247, s. 3.)



§ 57C-4-07. Liability upon wrongful distribution.

§ 57C‑4‑07.  Liability upon wrongful distribution.

(a)        A manager or director who votes for or assents to a distribution in violation of G.S. 57C‑4‑06 or a written operating agreement is personally liable to the limited liability company for the amount of the distribution that exceeds what could have been distributed without violating G.S. 57C‑4‑06 or the operating agreement if it is established that the manager or director did not act in compliance with G.S. 57C‑3‑22.

(b)        Each manager or director held liable under subsection (a) of this section for a wrongful distribution is entitled to:

(1)        Contribution from each other manager or director who could be held liable under subsection (a) of this section for the wrongful distribution; and

(2)        Reimbursement from each member for the amount the member received knowing that the distribution was made in violation of G.S. 57C‑4‑06 or the operating agreement.

(c)        A proceeding under this section is barred unless it is commenced within three years after the date on which the effect of the distribution is measured under G.S. 57C‑4‑06(c). (1993, c. 354, s. 1; 2001‑387, s. 72.)



§ 57C-4-08. Right to distribution.

§ 57C‑4‑08.  Right to distribution.

Subject to the provisions of this Article, at the time a member becomes entitled to receive a distribution, the member has the status of, and is entitled to all remedies available to, a creditor of the limited liability company with respect to the distribution.  (1993, c. 354, s. 1.)



§ 57C-5-01. Nature of membership interest.

Article 5.

Assignment of Membership Interests; Withdrawal.

§ 57C‑5‑01.  Nature of membership interest.

A membership interest is personal property.  A member has no interest in specific limited liability company property. (1993, c. 354, s. 1.)



§ 57C-5-02. Assignment of membership interest.

§ 57C‑5‑02.  Assignment of membership interest.

Except as provided in the articles of organization or a written operating agreement, a membership interest is assignable in whole or in part.  An assignment of a membership interest does not dissolve the limited liability company or entitle the assignee to become or exercise any rights of a member.  An assignment entitles the assignee to receive, to the extent assigned, only the distributions and allocations to which the assignor would be entitled but for the assignment.  Except as provided in the articles of organization or a written operating agreement, a member ceases to be a member upon assignment of all of his membership interest.  Except as provided in the articles of organization or a written operating agreement, the pledge of, or granting of a security interest, lien, or other encumbrance in or against, all or any part of the membership interest of a member shall not cause the member to cease to be a member or the secured party to have the power to exercise any rights or powers of a member. (1993, c. 354, s. 1.)



§ 57C-5-03. Rights of judgment creditor.

§ 57C‑5‑03.  Rights of judgment creditor.

On application to a court of competent jurisdiction by any judgment creditor of a member, the court may charge the membership interest of the member with payment of the unsatisfied amount of the judgment with interest.  To the extent so charged, the judgment creditor has only the rights of an assignee of the membership interest.  This Chapter does not deprive any member of the benefit of any exemption laws applicable to his membership interest. (1993, c. 354, s. 1.)



§ 57C-5-04. Right of assignee to become a member.

§ 57C‑5‑04.  Right of assignee to become a member.

(a)        An assignee of (or other person having only the rights of an assignee under G.S. 57C‑5‑02 with respect to) an interest in a limited liability company may become a member only with that person's consent and:

(1)        By meeting the requirements provided in the articles of organization or operating agreement;

(2)        By the unanimous consent of the members, if the articles of organization or operating agreement do not provide otherwise; or

(3)        In the manner permitted under G.S. 57C‑6‑01(4), if the limited liability company ceases to have any members.

The consent of a member may be evidenced as provided in the articles of organization or operating agreement. If the articles of organization or operating agreement do not provide otherwise, then consent is to be evidenced by a written instrument, dated and signed by the member, or evidenced by a vote taken at a meeting of members.

(b)        An assignee who becomes a member has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a member under the articles of organization, any operating agreements, and this Chapter. Notwithstanding the preceding sentence, unless otherwise provided in a written operating agreement, an assignee who becomes a member is liable for any obligations of his assignor to make contributions under G.S. 57C‑4‑02 (liability for contribution) but shall not be liable for obligations of his assignor under G.S. 57C‑4‑07 (liability upon wrongful distribution). However, the assignee is not obligated for liabilities unknown to the assignee at the time the assignee became a member and which could not be ascertained from the articles of organization or a written operating agreement.

(c)        Whether or not an assignee of a membership interest becomes a member, the assignor is not released from liability that the assignor may have under G.S. 57C‑4‑02 or G.S. 57C‑4‑07.  (1993, c. 354, s. 1; 2009‑247, s. 4.)



§ 57C-5-05. Powers of legal representative of a dissolved member.

§ 57C‑5‑05.  Powers of legal representative of a dissolved member.

Unless otherwise provided in the articles of organization or a written operating agreement, if a member is a corporation, trust, or other entity and is dissolved or terminated, the powers of that member may be exercised by its legal representative or successor for the purpose of liquidating, winding up, and making final distributions of the entity's assets to its owners, beneficiaries, or creditors.  (1993, c. 354, s. 1; 2009‑247, s. 5.)



§ 57C-5-06. Voluntary withdrawal of member.

§ 57C‑5‑06.  Voluntary withdrawal of member.

A member may withdraw only at the time or upon the happening of the events specified in the articles of organization or a written operating agreement. (1993, c. 354, s. 1; 1999‑189, s. 4.5; 2000‑140, s. 101(t).)



§ 57C-5-07. Distribution upon withdrawal.

§ 57C‑5‑07.  Distribution upon withdrawal.

Except as provided in and to the extent provided under this Chapter, upon withdrawal, any withdrawing member is entitled to receive any distribution to which he is otherwise entitled under the articles of organization or a written operating agreement, or, if not otherwise provided in the articles of organization or a written operating agreement, upon a reasonable time after withdrawal, the fair value of the member's interest in the limited liability company as of the date of withdrawal based upon the member's right to share in distributions from the limited liability company. (1995, c. 351, s. 10; 1999‑189, s. 4.6; 2000‑140, s. 101(t).)



§ 57C-6-01. Dissolution.

Article 6.

Dissolution.

§ 57C‑6‑01.  Dissolution.

A limited liability company is dissolved and its affairs shall be wound up at or upon the first to occur of the following:

(1)        The time specified in the articles of organization or a written operating agreement;

(2)        The happening of an event specified in the articles of organization or a written operating agreement;

(3)        The written consent of all members or, if the limited liability company never had any members, a majority of the organizers;

(4)        The 90th day after the day on which a limited liability company that once had one or more members ceases to have any members, unless within that 90‑day period, one or more persons are designated or otherwise admitted, with their consent, as members either as provided by the articles of organization or a written operating agreement or, if the articles of organization or written operating agreement do not so provide, are designated or otherwise admitted as members by the assignee (or other person having only the rights of an assignee under G.S. 57C‑5‑02 who controls the interest) of the person who was the last member of the limited liability company; or

(5)        Entry of a decree of judicial dissolution under G.S. 57C‑6‑02, or the filing by the Secretary of State of a certificate of dissolution under G.S. 57C‑6‑03.  (1993, c. 354, s. 1; 1995, c. 351, s. 12; 1999‑189, s. 5.1; 2000‑140, s. 101(t); 2009‑247, s. 6.)



§ 57C-6-02. Grounds for judicial dissolution.

§ 57C‑6‑02.  Grounds for judicial dissolution.

The superior court may dissolve a limited liability company in a proceeding by the following:

(1)        The Attorney General if it is established that (i) the limited liability company obtained its articles of organization through fraud; or (ii) the limited liability company has, after written notice by the Attorney General given at least 120 days prior thereto, continued to exceed or abuse the authority conferred upon it by law;

(2)        A member if it is established that (i) the managers, directors, or any other persons in control of the limited liability company are deadlocked in the management of the affairs of the limited liability company, the members are unable to break the deadlock, and irreparable injury to the limited liability company is threatened or being suffered, or the business and affairs of the limited liability company can no longer be conducted to the advantage of the members generally, because of the deadlock; (ii) liquidation is reasonably necessary for the protection of the rights or interests of the complaining member, (iii) the assets of the limited liability company are being misapplied or wasted; or (iv) the articles of organization or a written operating agreement entitles the complaining member to dissolution of the limited liability company; or

(3)        The limited liability company to have its voluntary dissolution continued under court supervision. (1993, c. 354, s. 1; 1995, c. 351, s. 11; 1999‑189, s. 5.2; 2000‑140, s. 101(t); 2001‑387, s. 73.)



§ 57C-6-02.1. Procedure for judicial dissolution.

§ 57C‑6‑02.1.  Procedure for judicial dissolution.

(a)        Venue for a proceeding to dissolve a limited liability company lies in the county where the limited liability company's principal office (or, if none in this State, its registered office) is or was last located.

(b)        It is not necessary to join members as parties to a proceeding to dissolve a limited liability company unless relief is sought against them individually, however the court shall order that appropriate notice of the dissolution proceeding be given to all members by the party initiating the proceeding.

(c)        A court in a proceeding brought to dissolve a limited liability company may issue injunctions, appoint a receiver with all powers and duties the court directs, take other action required to preserve the assets of the limited liability company, wherever located, and carry on the business of the limited liability company.

(d)        In any proceeding brought by a member under G.S. 57C‑6‑02(2)(ii) in which the court determines that dissolution would be appropriate, the court shall not order dissolution if, after the court's determination, the limited liability company elects to purchase the membership interest of the complaining member at its fair value, as determined in accordance with any procedures the court may provide. (1999‑189, s. 5.3; 2000‑140, s. 101(t).)



§ 57C-6-02.2. Receivership.

§ 57C‑6‑02.2.  Receivership.

(a)        A court in a judicial proceeding brought to dissolve a limited liability company may appoint one or more receivers to wind up or to manage the business and affairs of the limited liability company. Before appointing a receiver, the court shall hold a hearing after notifying all parties to the proceeding and any interested persons designated by the court. The court appointing a receiver has exclusive jurisdiction over the limited liability company and all of its property, wherever located.

(b)        The court may appoint an individual or other person as a receiver. The court may require the receiver to post bond, with or without sureties, in an amount the court directs.

(c)        The court shall describe the powers and duties of the receiver in its appointing order, which may be amended from time to time. The powers may include the authority to:

(1)        Dispose of all or any part of the assets of the limited liability company wherever located, at a public or private sale, if authorized by the court;

(2)        Sue and defend in the receiver's own name as receiver of the limited liability company in all courts of this State; and

(3)        Exercise all of the powers of the limited liability company, through or in place of its managers, to the extent necessary to manage the affairs of the limited liability company in the best interests of its members and creditors.

(d)        From time to time during the receivership, the court may order compensation paid and expense disbursements or reimbursements made to the receiver and the receiver's counsel from the assets of the limited liability company or proceeds from the sale of the assets. (1999‑189, s. 5.4; 2000‑140, s. 101(t).)



§ 57C-6-02.3. Decree of dissolution.

§ 57C‑6‑02.3.  Decree of dissolution.

(a)        If, after a hearing, the court determines that one or more grounds for judicial dissolution described in G.S. 57C‑6‑02 exist, it may enter a decree dissolving the limited liability company and specifying the effective date of the dissolution, and the clerk of the court shall deliver a certified copy of the decree to the Secretary of State, who shall file it.

(b)        After entering the decree of dissolution, the court shall direct the winding up of the limited liability company's business and affairs in accordance with G.S. 57C‑6‑04 and G.S. 57C‑6‑05 and the notification of claimants in accordance with G.S. 57C‑6‑07 and G.S. 57C‑6‑08. The limited liability company's name becomes available for use by another entity as provided in G.S. 55D‑21. (1999‑189, s. 5.5; 2000‑140, s. 101(t); 2001‑358, s. 31; 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§ 57C-6-03. Administrative dissolution.

§ 57C‑6‑03.  Administrative dissolution.

(a)        The Secretary of State may administratively dissolve a limited liability company if the Secretary of State determines that:

(1)        The limited liability company has not paid within 60 days after they are due any penalties, fees, or other payments due under this Chapter;

(2)        The limited liability company does not deliver its annual report to the Secretary of State on or before the date it is due;

(3)        The limited liability company has been without a registered agent or registered office in this State for 60 days or more;

(4)        The limited liability company has not notified the Secretary of State within 60 days that its registered agent or registered office has been changed, that its registered agent has resigned, or that its registered office has been discontinued; or

(5)        The limited liability company's period of duration stated in its articles of organization has expired.

(b)        If the Secretary of State determines that one or more grounds exist under subsection (a) of this section for dissolving a limited liability company, the Secretary of State shall mail the limited liability company written notice of that determination. If, within 60 days after the notice is mailed, the limited liability company does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the Secretary of State that each ground does not exist, the Secretary of State shall administratively dissolve a limited liability company by signing a certificate of dissolution that recites the ground or grounds for dissolution and its effective date. The Secretary of State shall file the original certificate of dissolution and mail a copy to the limited liability company.

(c)        A limited liability company administratively dissolved under this section may apply to the Secretary of State for reinstatement. The procedures for reinstatement and for the appeal of any denial of the limited liability company's application for reinstatement shall be the same procedures applicable to corporations under G.S. 55‑14‑22, 55‑14‑23, and 55‑14‑24. If, at the time the limited liability company applies for reinstatement, the name of the limited liability company is not distinguishable from the name of another entity authorized to be used under G.S. 55D‑21, then the limited liability company must change its name to a name that is distinguishable upon the records of the Secretary of State from the name of the other entity before the Secretary of State may prepare a certificate of reinstatement. The effect of reinstatement of a limited liability company shall be the same as for a corporation under G.S. 55‑14‑22. (1993, c. 354, s. 1; 1996, 2nd Ex. Sess., c. 17, s. 15.1(e); 1997‑485, s. 3; 2001‑387, s. 74; 2001‑390, s. 11; 2001‑413, s. 7.4; 2001‑487, s. 62(ee).)



§ 57C-6-03.1. Repealed by Session Laws 1998-228, s. 17.

§ 57C‑6‑03.1.  Repealed by Session Laws 1998‑228, s. 17.



§ 57C-6-04. Winding up.

§ 57C‑6‑04.  Winding up.

(a)        Except as otherwise provided in this Chapter, the articles of organization, or a written operating agreement, the managers shall wind up the limited liability company's affairs following its dissolution. If the dissolved limited liability company has no managers, and provision is not otherwise made in the articles of organization or a written operating agreement, the legal representative of or successor to the last remaining member may wind up the limited liability company's affairs. The court may wind up the limited liability company's affairs, or appoint a person to wind up its affairs, on application of any member, his legal representative, or assignee.

(b)        As promptly as reasonably possible following dissolution as is consistent with obtaining the fair market value for the limited liability company's assets, the persons charged with winding up the limited liability company shall collect its assets, dispose of its properties that will not be distributed in kind to its members, discharge or make provision for discharging its liabilities, and distribute its remaining assets as provided in G.S. 57C‑6‑05. The limited liability company shall continue in existence following its dissolution and during its winding up, but shall carry on only that business appropriate to wind up and liquidate its business and affairs.

(c)        The dissolution of the limited liability company does not transfer title to its assets, prevent assignment of its member interests, subject its managers to standards of conduct different from those prescribed in Article 3 of this Chapter, change any provisions of its operating agreement except as provided in subsection (b) of this section, prevent commencement of a proceeding by or against the limited liability company in its own name, abate or suspend a proceeding by or against the limited liability company, or terminate the authority of the registered agent of the limited liability company. (1993, c. 354, s. 1; 2001‑387, s. 75.)



§ 57C-6-05. Distribution of assets.

§ 57C‑6‑05.  Distribution of assets.

Upon the winding up of a limited liability company, its assets shall be applied as follows:

(1)        To creditors, including members who are creditors, to the extent permitted by law, in satisfaction of liabilities of the limited liability company other than liabilities for distributions to members under G.S. 57C‑4‑04;

(2)        Except as provided in the articles of organization or a written operating agreement, to members or former members in satisfaction of liabilities for distributions under G.S. 57C‑4‑04; and

(3)        Except as provided in the articles of organization or a written operating agreement, by distribution to the members and to any former member whose event of withdrawal resulted in the dissolution in proportion to the agreed value, as stated in the limited liability company records required to be kept pursuant to G.S. 57C‑3‑04(a)(5), of the contributions made by each such member and former member, after such agreed values are adjusted by: (i) adding thereto the person's share of the profits of the limited liability company, and (ii) deducting therefrom the person's share of the losses of the limited liability company and all distributions previously received by the person. (1993, c. 354, s. 1.)



§ 57C-6-06. Articles of dissolution.

§ 57C‑6‑06.  Articles of dissolution.

Upon the dissolution and the commencement of winding up of the limited liability company, articles of dissolution shall be filed in the Office of the Secretary of State and shall set forth:

(1)        The name of the limited liability company;

(2)        The dates of filing of its articles of organization and all amendments thereto;

(3)        The reason for filing the articles of dissolution;

(4)        The effective date (which shall be a date certain) of the dissolution, as determined in accordance with G.S. 57C‑6‑01; and

(5)        Any other information the managers filing the articles of dissolution determine. (1993, c. 354, s. 1; 2001‑387, s. 76.)



§ 57C-6-06.1: Repealed by Session Laws 2009-247, s. 7, effective January 1, 2010.

§ 57C‑6‑06.1:  Repealed by Session Laws 2009‑247, s. 7, effective January 1, 2010.



§ 57C-6-07. Known claims against dissolved limited liability company.

§ 57C‑6‑07.  Known claims against dissolved limited liability company.

(a)        A dissolved limited liability company may dispose of the known claims against it by following the procedure described in this section.

(b)        The dissolved limited liability company shall notify its known claimants in writing of the dissolution at any time after it has filed its articles of dissolution.  The written notice must:

(1)        Describe information that must be included in a claim;

(2)        Provide a mailing address where claims may be sent;

(3)        State the deadline, which may not be fewer than 120 days from the date of the written notice, by which the dissolved limited liability company must receive the claim; and

(4)        State that the claim will be barred if not received by the deadline.

(c)        A claim against the dissolved limited liability company is barred:

(1)        If the limited liability company does not receive the claim by the deadline from a claimant who received written notice under subsection (b) of this section; or

(2)        If a claimant whose claim was rejected by written notice from the dissolved limited liability company does not commence a proceeding to enforce the claim within 90 days from the date of receipt of the rejection notice.

(d)        For purposes of this section, "claim" does not include a contingent liability or a claim based on an event occurring after the filing of the articles of dissolution. (1993, c. 354, s. 1.)



§ 57C-6-08. Unknown and certain other claims against dissolved limited liability company.

§ 57C‑6‑08.  Unknown and certain other claims against dissolved limited liability company.

(a)        A dissolved limited liability company that has filed articles of dissolution may also publish notice of its dissolution and request that persons with claims against the limited liability company present them in accordance with the notice.

(b)        The notice must:

(1)        Be published one time in a newspaper of general circulation in the county where the dissolved limited liability company's principal office (or, if none in this State, its registered office) is or was last located;

(2)        Describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

(3)        State that a claim against the limited liability company will be barred unless a proceeding to enforce the claim is commenced within five years after the publication of the notice.

(c)        If the dissolved limited liability company publishes a newspaper notice in accordance with subsections (a) and (b) of this section, the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved limited liability company within five years after the publication date of the newspaper notice:

(1)        A claimant who was known but did not receive written notice under G.S. 57C‑6‑07;

(2)        A claimant whose claim was timely sent to the dissolved limited liability company but not acted on; or

(3)        A claimant whose claim is contingent or based on an event occurring after the filing of the articles of dissolution. (1993, c. 354, s. 1.)



§ 57C-6-09. Enforcement of claims.

§ 57C‑6‑09.  Enforcement of claims.

(a)        A claim under G.S. 57C‑6‑07 or G.S. 57C‑6‑08 may be enforced:

(1)        Against the dissolved limited liability company, to the extent of its undistributed assets, including coverage under any applicable insurance policy; or

(2)        If the assets have been distributed in winding up, against a member of the dissolved limited liability company to the extent of his pro rata share of the claim or the limited liability company assets distributed to him in winding up, whichever is less, but a member's total liability for all claims under this section may not exceed the total amount of assets distributed to him.

(b)        Nothing in G.S. 57C‑6‑07 or G.S. 57C‑6‑08 shall extend any applicable period of limitation. (1993, c. 354, s. 1.)



§ 57C-7-01. Law governing.

Article 7.

Foreign Limited Liability Companies.

§ 57C‑7‑01.  Law governing.

The laws of the state or other jurisdiction under which a foreign limited liability company is formed shall govern its formation, organization, and internal affairs and the liability of its managers and members, regardless of whether the foreign limited liability company procured or should have procured a certificate of authority under this Chapter, and a foreign limited liability company shall not be denied a certificate of authority by reason of any difference between the laws under which it is formed and the laws of this State. A foreign limited liability company with a valid certificate of authority has the same but no greater rights and has the same but no greater privileges as, and is subject to the same duties, restrictions, penalties, and liabilities now or later imposed on, a domestic limited liability company of like character. (1993, c. 354, s. 1; 2001‑387, s. 78.)



§ 57C-7-02. Authority to transact business required.

§ 57C‑7‑02.  Authority to transact business required.

(a)        A foreign limited liability company may not transact business in this State until it obtains a certificate of authority from the Secretary of State.

(b)        Without excluding other activities that may not constitute transacting business in this State, a foreign limited liability company shall not be considered to be transacting business in this State for the purposes of this Chapter by reason of carrying on in this State any one or more of the following activities:

(1)        Maintaining or defending any action or suit or any administrative or arbitration proceeding, or effecting the settlement thereof or the settlement of claims or disputes;

(2)        Holding meetings of its managers or members or carrying on other activities concerning its internal affairs;

(3)        Maintaining bank accounts or borrowing money in this State, with or without security, even if such borrowings are repeated and continuous transactions;

(4)        Maintaining offices or agencies for the transfer, exchange, and registration of its membership interests, or appointing and maintaining trustees or depositories with relation to its membership interests;

(5)        Soliciting or procuring orders, whether by mail or through employees or agents or otherwise, where the orders require acceptance without this State before becoming binding contracts;

(6)        Making or investing in loans with or without security including servicing of mortgages or deeds of trust through independent agencies within the State, the conducting of foreclosure proceedings and sales, the acquiring of property at foreclosure sale, and the management and rental of such property for a reasonable time while liquidating its investment, provided no office or agency therefor is maintained in this State;

(7)        Taking security for or collecting debts due to it or enforcing any rights in property securing the same;

(8)        Transacting business in interstate commerce;

(9)        Conducting an isolated transaction completed within a period of six months and not in the course of a number of repeated transactions of like nature;

(10)      Selling through independent contractors; and

(11)      Owning, without more, real or personal property.

(c)        This section does not apply in determining the contacts or activities that may subject a foreign limited liability company to service of process or taxation in this State or to regulation under any other law of this State. (1993, c. 354, s. 1.)



§ 57C-7-03. Consequences of transacting business without authority.

§ 57C‑7‑03.  Consequences of transacting business without authority.

(a)        No foreign limited liability company transacting business in this State without permission obtained through a certificate of authority under this Chapter shall be permitted to maintain any action or proceeding in any court of this State unless the foreign limited liability company shall have obtained a certificate of authority prior to trial. An issue arising under this subsection must be raised by motion and determined by the trial judge prior to trial.

(b)        A foreign limited liability company failing to obtain a certificate of authority as required by this Chapter shall be liable to the State for the years or parts thereof during which it transacted business in this State without a certificate of authority in an amount equal to all fees and taxes which would have been imposed by law upon the foreign limited liability company had it duly applied for and received such permission, plus interest and all penalties imposed by law for failure to pay such fees and taxes. In addition, the foreign limited liability company shall be liable for a civil penalty of ten dollars ($10.00) for each day, but not to exceed a total of one thousand dollars ($1,000) for each year or part thereof, it transacts business in this State without a certificate of authority. The Attorney General may bring actions to recover all amounts due the State under the provisions of this subsection. The clear proceeds of civil penalties provided for in this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(c)        Notwithstanding subsection (a) of this section, the failure of a foreign limited liability company to obtain a certificate of authority does not impair the validity of its acts or prevent it from defending any proceeding in this State.

(d)        The Secretary of State is directed to require that every foreign limited liability company transacting business in this State comply with the provisions of this Chapter. The Secretary of State may employ such assistants as shall be deemed necessary in the Secretary of State's office for the purpose of enforcing the provisions of this Article and for making such investigations as shall be necessary to ascertain foreign limited liability companies transacting business in this State that may have failed to comply with the provisions of this Chapter. (1993, c. 354, s. 1; 1998‑215, s. 119.)



§ 57C-7-04. Application for certificate of authority.

§ 57C‑7‑04.  Application for certificate of authority.

(a)        A foreign limited liability company may apply for a certificate of authority to transact business in this State by delivering an application to the Secretary of State for filing. The application must set forth:

(1)        The name of the foreign limited liability company or a name that satisfies the requirements of Article 3 of Chapter 55D of the General Statutes;

(2)        The name of the state or country under whose law it is formed;

(3)        Its date of formation and period of duration;

(4)        The street address, and the mailing address if different from the street address, of its principal office, if any, and the county in which the principal office, if any, is located;

(5)        The street address, and the mailing address if different from the street address, of its registered office in this State and the name of its registered agent at that office; and

(6)        The names and usual business addresses of its current managers.

(b)        The foreign limited liability company shall deliver with the completed application a certificate of existence (or a document of similar import) duly authenticated by the Secretary of State or other official having custody of limited liability company records in the state or country under whose law it is formed.

(c)        If the Secretary of State finds that the application conforms to law, the Secretary of State shall, when all taxes and fees have been tendered as prescribed in this Chapter:

(1)        Endorse on the application and an exact or conformed copy thereof the word "filed" and the hour, day, month, and year of the filing thereof;

(2)        File in his office the application and the certificate of existence (or document of similar import as described in subsection (b) of this section);

(3)        Issue a certificate of authority to transact business in this State to which the Secretary of State shall affix the exact or conformed copy of the application; and

(4)        Send to the foreign limited liability company or its representative the certificate of authority, together with the exact or conformed copy of the application affixed thereto. (1993, c. 354, s. 1; 2000‑140, s. 50; 2001‑358, s. 28; 2001‑387, ss. 79, 80, 173, 175(a); 2001‑413, s. 6.)



§ 57C-7-05. Amended certificate of authority.

§ 57C‑7‑05.  Amended certificate of authority.

(a)        A foreign limited liability company authorized to transact business in this State must obtain an amended certificate of authority from the Secretary of State if it changes:

(1)        Its name;

(2)        The period of its duration; or

(3)        The state or country of its formation.

(b)        A foreign limited liability company may apply for an amended certificate of authority by delivering an application to the Secretary of State for filing that sets forth:

(1)        The name of the limited liability company and the name in which the limited liability company is authorized to transact business in North Carolina if different;

(2)        The name of the state or country under whose law it is formed;

(3)        The date it was originally authorized to transact business in this State; and

(4)        A statement of the change or changes being made.

Except for the content of the application, the requirements of G.S. 57C‑7‑03 for obtaining an original certificate of authority apply to obtaining an amended certificate under this section. (1993, c. 354, s. 1; 2001‑387, ss. 81, 82.)



§ 57C-7-06: Repealed by Session Laws 2001-358, s. 29.

§ 57C‑7‑06: Repealed by Session Laws 2001‑358, s. 29.



§ 57C-7-07. Registered office and registered agent of foreign limited liability company.

§ 57C‑7‑07.  Registered office and registered agent of foreign limited liability company.

Each foreign limited liability company authorized to transact business or conduct affairs in this State must maintain a registered office and registered agent as required by Article 4 of Chapter 55D of the General Statutes and is subject to service on the Secretary of State under that Article. (1993, c. 354, s. 1; 2000‑140, s. 101(h); 2001‑358, s. 49(b); 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§§ 57C-7-08 through 57C-7-10: Repealed by Session Laws 2001-358, s. 49, effective January 1, 2002.

§§ 57C‑7‑08 through 57C‑7‑10: Repealed by Session Laws 2001‑358, s. 49, effective January 1, 2002.



§ 57C-7-11. Withdrawal of foreign limited liability company.

§ 57C‑7‑11.  Withdrawal of foreign limited liability company.

(a)        A foreign limited liability company authorized to transact business in this State may not withdraw from this State until it obtains a certificate of withdrawal from the Secretary of State.

(b)        A foreign limited liability company authorized to transact business in this State may apply for a certificate of withdrawal by delivering an application to the Secretary of State for filing. The application must set forth:

(1)        The name of the foreign limited liability company and the name of the state or country under whose law it is formed;

(2)        That it is not transacting business in this State and that it surrenders its authority to transact business in this State;

(3)        That the foreign limited liability company revokes the authority of its registered agent to accept service of process and consents that service of process in any action or proceeding based upon any cause of action arising in this State, or arising out of business transacted in this State, during the time the foreign limited liability company was authorized to transact business in this State, may thereafter be made on such foreign limited liability company by service thereof on the Secretary of State;

(4)        A mailing address to which the Secretary of State may mail a copy of any process served on the Secretary of State under subdivision (3) of this subsection; and

(5)        A commitment to file with the Secretary of State a statement of any subsequent change in its mailing address.

(c)        If the Secretary of State finds that the application conforms to law, the Secretary of State shall:

(1)        Endorse on the application and an exact or conformed copy thereof the word "filed" and the hour, day, month, and year of the filing thereof;

(2)        File the application in the Secretary of State's office;

(3)        Issue a certificate of withdrawal to which the Secretary of State shall affix the exact or conformed copy of the application; and

(4)        Send to the foreign limited liability company or its representative the certificate of withdrawal together with the exact or conformed copy of the application affixed thereto.

(d)        After the withdrawal of the foreign limited liability company is effective, service of process on the Secretary of State in accordance with subsection (b) of this section shall be made by delivering to and leaving with the Secretary of State, or with any clerk authorized by the Secretary of State to accept service of process, duplicate copies of that process and the fee required by G.S. 57C‑1‑22(b). Upon receipt of process in the manner provided in this subsection, the Secretary of State shall mail a copy of the process by registered or certified mail, return receipt requested, to the foreign limited liability company at the mailing address designated pursuant to subsection (b) of this section. (1993, c. 354, s. 1; 2001‑387, ss. 86, 87.)



§ 57C-7-12. Withdrawal of limited liability company by reason of a merger, consolidation, or conversion.

§ 57C‑7‑12.  Withdrawal of limited liability company by reason of a merger, consolidation, or conversion.

(a)        Whenever a foreign limited liability company authorized to transact business in this State ceases its separate existence as a result of a statutory merger, consolidation, or conversion permitted by the laws of the state or country under which it was formed, or converts into another type of entity as permitted by those laws, the surviving or resulting entity shall apply for a certificate of withdrawal for the foreign limited liability company by delivering to the Secretary of State for filing a copy of the articles of merger, consolidation, or conversion or a certificate reciting the facts of the merger, consolidation, or conversion, duly authenticated by the Secretary of State or other official having custody of limited liability company records in the state or country under the laws of which the foreign limited liability company was formed. If the surviving or resulting entity is not authorized to transact business or conduct affairs in this State, the articles or certificate must be accompanied by an application which must set forth:

(1)        The name of the foreign limited liability company authorized to transact business in this State, the type of entity and name of the surviving or resulting entity, and a statement that the surviving or resulting entity is not authorized to transact business or conduct affairs in this State;

(2)        A statement that the surviving or resulting entity consents that service of process based upon any cause of action arising in this State, or arising out of business transacted in this State, during the time the foreign limited liability company was authorized to transact business in this State, may thereafter be made by service thereof on the Secretary of State;

(3)        A mailing address to which the Secretary of State may mail a copy of any process served on the Secretary of State under subdivision (a)(2) of this section; and

(4)        A commitment to file with the Secretary of State a statement of any subsequent change in its mailing address.

(b)        If the Secretary of State finds that the articles or certificate and the application for withdrawal, if required, conform to law, the Secretary of State shall:

(1)        Endorse on the articles or certificate and the application for withdrawal, if required, the word "filed" and the hour, day, month, and year of filing thereof;

(2)        File the articles or certificate and the application, if required;

(3)        Issue a certificate of withdrawal; and

(4)        Send to the surviving or resulting entity or its representative the certificate of withdrawal, together with the exact or conformed copy of the application, if required, affixed thereto.

(c)        After the withdrawal of the foreign limited liability company is effective, service of process on the Secretary of State in accordance with subsection (a) of this section shall be made by delivering to and leaving with the Secretary of State, or with any clerk authorized by the Secretary of State to accept service of process, duplicate copies of process and the fee required by G.S. 57C‑1‑22(b). Upon receipt of process in the manner provided in this subsection, the Secretary of State shall immediately mail a copy of the process by registered or certified mail, return receipt requested, to the surviving or resulting entity at the mailing address designated pursuant to subsection (a) of this section. (1993, c. 354, s. 1; 1999‑369, s. 3.6; 2000‑140, s. 101(i); 2001‑387, ss. 88, 89; 2001‑487, s. 62(k).)



§ 57C-7-13. Action by Attorney General.

§ 57C‑7‑13.  Action by Attorney General.

The Attorney General may maintain an action to restrain a foreign limited liability company from transacting business in this State in violation of this Article. (1993, c. 354, s. 1.)



§ 57C-7-14. Revocation of certificate of authority.

§ 57C‑7‑14.  Revocation of certificate of authority.

(a)        The Secretary of State may administratively revoke the certificate of authority of a foreign limited liability company authorized to transact business in this State if the Secretary of State determines that:

(1)        The foreign limited liability company has not paid, within 60 days after they are due, any penalties, fees, or other payments due under this Chapter;

(2)        The foreign limited liability company has not delivered its annual report to the Secretary of State on or before the date it is due;

(3)        The foreign limited liability company has been without a registered agent or a registered office in this State for 60 days or more;

(4)        The foreign limited liability company does not inform the Secretary of State as required by this Chapter that its registered agent or registered office has been changed, that its registered agent has resigned, or that its registered office has been discontinued within 60 days of the change, resignation, or discontinuance;

(5)        An organizer, member, manager, or agent of the foreign limited liability company has signed a document that he knew was false in any material respect with the intent the document be delivered to the Secretary of State for filing;

(6)        The Secretary of State receives a duly authenticated certificate from the secretary of state or other official having custody of limited liability company records in the state or country under whose law the foreign limited liability company is organized stating that it has been dissolved or has ceased to exist as the result of a merger or otherwise; or

(7)        The limited liability company is exceeding the authority conferred upon it by this Chapter.

(b)        If the Secretary of State determines that one or more grounds exist under this section for revocation of the certificate of authority, the Secretary of State shall mail the foreign limited liability company written notice of his determination. If, within 60 days after notice is mailed, a foreign limited liability company does not correct each ground for revocation, or demonstrate to the reasonable satisfaction of the Secretary of State that each ground does not exist, the Secretary of State shall revoke the foreign limited liability company's certificate of authority by signing a certificate of revocation that recites the ground or grounds for the revocation, shall file the certificate of revocation, and shall mail a copy to the foreign limited liability company. The authority of the foreign limited liability company to transact business in this State shall cease on the date the certificate of authority is revoked by the filing of the certificate of revocation by the Secretary of State.

(c)        Upon the revocation of a foreign limited liability company's certificate of authority, the Secretary of State shall become the foreign limited liability company's agent for service of process in any proceeding based on a cause of action arising in this State or arising out of business transacted in this State during the time the foreign limited liability company was authorized to transact business in this State. The Secretary of State shall then proceed in accordance with G.S. 55D‑33.

(d)        A foreign limited liability company may appeal the Secretary of State's revocation of its certificate of authority under the same procedures that a foreign corporation may appeal the revocation of its certificate of authority pursuant to G.S. 55‑15‑32 and G.S. 55‑15‑33. (1993, c. 354, s. 1; 2001‑358, s. 49(d); 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§ 57C-8-01. Members' derivative actions.

Article 8.

Derivative Actions.

§ 57C‑8‑01.  Members' derivative actions.

(a)        A member may bring an action in the superior court of this State in the right of any domestic or foreign limited liability company to recover a judgment in its favor if the following conditions are met:

(1)        The plaintiff does not have the authority to cause the limited liability company to sue in its own right; and

(2)        The plaintiff (i) is a member of the limited liability company at the time of bringing the action, and (ii) was a member of the limited liability company at the time of the transaction of which the plaintiff complains, or the plaintiff's status as a member of the limited liability company thereafter devolved upon the plaintiff pursuant to the terms of the operating agreement from a person who was a member at such time.

(b)        The complaint shall allege with particularity the efforts, if any, made by the plaintiff to obtain the action the plaintiff desires from the managers, directors, or other applicable authority and the reasons for the plaintiff's failure to obtain the action, or for not making the effort. Whether or not a demand for action was made, if the limited liability company commences an investigation of the charges made in the demand or complaint, the court may stay any proceeding until the investigation is completed.

(c)        Upon motion of the limited liability company, the court may appoint a committee composed of two or more disinterested managers, directors, or other disinterested persons, acceptable to the limited liability company, to determine whether it is in the best interest of the limited liability company to pursue a particular legal right or remedy. The committee shall report its findings to the court. After considering the report and any other relevant evidence, the court shall determine whether the proceeding should be continued or not.

(d)        No action on behalf of a limited liability company shall be discontinued, dismissed, compromised, or settled without the approval of the court. If the court shall determine that the interest of the members or any class or classes thereof or of the creditors of the limited liability company will be substantially affected by such discontinuance, dismissal, compromise, or settlement, the court, in its discretion, may direct that notice, by publication or otherwise, shall be given to such members or creditors whose interests it determines will be so affected. If notice is so directed to be given, the court may determine which one or more of the parties to the action shall bear the expense of giving the same, in such amount as the court shall determine and find to be reasonable in the circumstances, and the amount of such expense shall be awarded as costs of the action.

(e)        If the action on behalf of the limited liability company is successful, in whole or in part, whether by means of a compromise and settlement or by a judgment, the court may award the plaintiff the reasonable expenses of maintaining the action, including reasonable attorneys' fees, and shall direct the plaintiff to account to the limited liability company for the remainder of any proceeds of the action.

(f)         In any such action the court, upon final judgment and a finding that the action was brought without reasonable cause, may require the plaintiff or plaintiffs to pay to the defendant or defendants the reasonable expenses, including attorneys' fees, incurred by them in the defense of the action.

(g)        In proceedings hereunder, no member shall be entitled to obtain or have access to any communication within the scope of the limited liability company's attorney‑client privilege which could not be obtained by or would not be accessible to a party in an action other than on behalf of the limited liability company. (1993, c. 354, s. 1; 2001‑387, ss. 90, 91.)



§§ 57C-9-01 through 57C-9-06. Repealed by Session Laws 1999-369, s. 3.7, effective December 15, 1999.

Article 9.

Merger.

§§ 57C‑9‑01 through 57C‑9‑06.  Repealed by Session Laws 1999‑369, s. 3.7, effective December 15, 1999.



§ 57C-9A-01. Conversion.

Article 9A.

Conversion and Merger.

Part 1. Conversion to Limited Liability Company.

§ 57C‑9A‑01.  Conversion.

A business entity other than a domestic limited liability company may convert to a domestic limited liability company if:

(1)        The conversion is permitted by the laws of the state or country governing the organization and internal affairs of the converting business entity; and

(2)        The converting business entity complies with the requirements of this Part and, to the extent applicable, the laws referred to in subdivision (1) of this section. (1999‑369, s. 3.7; 2001‑387, s. 93.)



§ 57C-9A-02. Plan of conversion.

§ 57C‑9A‑02.  Plan of conversion.

(a)        The converting business entity shall approve a written plan of conversion containing:

(1)        The name of the resulting domestic limited liability company into which the converting business entity shall convert;

(1a)      The name of the converting business entity, its type of business entity, and the state or country whose laws govern its organization and internal affairs;

(2)        The terms and conditions of the conversion; and

(3)        The manner and basis for converting the interests in the converting business entity into interests, obligations, or securities of the resulting domestic limited liability company or into cash or other property in whole or in part.

(a1)      The plan of conversion may contain other provisions relating to the conversion.

(a2)      The provisions of the plan of conversion, other than the provisions required by subdivisions (1) and (1a) of subsection (a) of this section, may be made dependent on facts objectively ascertainable outside the plan of conversion if the plan of conversion sets forth the manner in which the facts will operate upon the affected provisions. The facts may include any of the following:

(1)        Statistical or market indices, market prices of any security or group of securities, interest rates, currency exchange rates, or similar economic or financial data.

(2)        A determination or action by the converting business entity or by any other person, group, or body.

(3)        The terms of, or actions taken under, an agreement to which the converting business entity is a party, or any other agreement or document.

(b)        The plan of conversion must be approved in accordance with the laws of the state or country governing the organization and internal affairs of the converting business entity.

(c)        After a plan of conversion has been approved as provided in subsection (b) of this section, but before articles of organization for the resulting domestic limited liability company become effective, the plan of conversion may be amended or abandoned to the extent permitted by the laws that govern the organization and internal affairs of the converting business entity. (1999‑369, s. 3.7; 2001‑387, s. 94; 2005‑268, s. 47; 2006‑226, s. 16(d); 2006‑264, s. 44(g).)



§ 57C-9A-03. Filing of articles of organization by converting business entity.

§ 57C‑9A‑03.  Filing of articles of organization by converting business entity.

(a)        After a plan of conversion has been approved by the converting business entity as provided in G.S. 57C‑9A‑02, the converting business entity shall deliver articles of organization to the Secretary of State for filing. In addition to the matters required or permitted by G.S. 57C‑2‑21, the articles of organization shall contain articles of conversion stating:

(1)        That the domestic limited liability company is being formed pursuant to a conversion of another business entity;

(2)        The name of the converting business entity, its type of business entity, and the state or country whose laws govern its organization and internal affairs; and

(3)        That a plan of conversion has been approved by the converting business entity as required by law.

If the plan of conversion is abandoned after the articles of organization have been filed with the Secretary of State but before the articles of organization become effective, the converting business entity shall deliver to the Secretary of State for filing prior to the time the articles of organization become effective an amendment to the articles of organization withdrawing the articles of organization.

(b)        The conversion takes effect when the articles of organization become effective.

(c)        Repealed by Session Laws 2001‑387, s. 95.

(d)        Certificates of conversion shall also be registered as provided in G.S. 47‑18.1. (1999‑369, s. 3.7; 2001‑387, s. 95.)



§ 57C-9A-04. Effects of conversion.

§ 57C‑9A‑04.  Effects of conversion.

When the conversion takes effect:

(1)        The converting business entity ceases its prior form of organization and continues in existence as the resulting domestic limited liability company;

(2)        The title to all real estate and other property owned by the converting business entity continues vested in the resulting domestic limited liability company without reversion or impairment;

(3)        All liabilities of the converting business entity continue as liabilities of the resulting domestic limited liability company;

(4)        A proceeding pending by or against the converting business entity may be continued as if the conversion did not occur; and

(5)        The interests in the converting business entity that are to be converted into interests, obligations, or securities of the resulting domestic limited liability company or into the right to receive cash or other property are thereupon so converted, and the former holders of interests in the converting business entity are entitled only to the rights provided in the plan of conversion.

The conversion shall not affect the liability or absence of liability of any holder of an interest in the converting business entity for any acts, omissions, or obligations of the converting business entity made or incurred prior to the effectiveness of the conversion. The cessation of the existence of the converting business entity in its prior form of organization in the conversion shall not constitute a dissolution or termination of the converting business entity. (1999‑369, s. 3.7.)



§§ 57C-9A-05 through 57C-9A-09. Reserved for future codification purposes.

§§ 57C‑9A‑05 through 57C‑9A‑09.  Reserved for future codification purposes.



§ 57C-9A-10. Conversion.

Part 1A. Conversion of Limited Liability Company.

§ 57C‑9A‑10.  Conversion.

A domestic limited liability company may convert to a different business entity if:

(1)        The conversion is permitted by the laws of the state or country governing the organization and internal affairs of such other business entity; and

(2)        The converting domestic limited liability company complies with the requirements of this Part and, to the extent applicable, the laws referred to in subdivision (1) of this section. (2001‑387, s. 96.)



§ 57C-9A-11. Plan of conversion.

§ 57C‑9A‑11.  Plan of conversion.

(a)        The converting domestic limited liability company shall approve a written plan of conversion containing:

(1)        The name of the converting domestic limited liability company;

(2)        The name of the resulting business entity into which the domestic limited liability company shall convert, its type of business entity, and the state or country whose laws govern its organization and internal affairs;

(3)        The terms and conditions of the conversion; and

(4)        The manner and basis for converting the interests in the domestic limited liability company into interests, obligations, or securities of the resulting business entity or into cash or other property in whole or in part.

(a1)      The plan of conversion may contain other provisions relating to the conversion.

(a2)      The provisions of the plan of conversion, other than the provisions required by subdivisions (1) and (2) of subsection (a) of this section, may be made dependent on facts objectively ascertainable outside the plan of conversion if the plan of conversion sets forth the manner in which the facts will operate upon the affected provisions. The facts may include any of the following:

(1)        Statistical or market indices, market prices of any security or group of securities, interest rates, currency exchange rates, or similar economic or financial data.

(2)        A determination or action by the converting domestic limited liability company or by any other person, group, or body.

(3)        The terms of, or actions taken under, an agreement to which the converting domestic limited liability company is a party, or any other agreement or document.

(b)        The plan of conversion shall be approved by the domestic limited liability company in the manner provided for the approval of such conversion in its articles of organization or a written operating agreement or, if there is no such provision, by the unanimous consent of its members. If any member of the converting domestic limited liability company has or will have personal liability for any existing or future obligation of the resulting business entity solely as a result of holding an interest in the resulting business entity, then in addition to the requirements of the preceding sentence, approval of the plan of conversion by the domestic limited liability company shall require the consent of that member. The converting domestic limited liability company shall provide a copy of the plan of conversion to each member of the converting domestic limited liability company at the time provided in its articles of organization or a written operating agreement or, if there is no such provision, prior to its approval of the plan of conversion.

(c)        After a plan of conversion has been approved by a domestic limited liability company but before the articles of conversion become effective, the plan of conversion (i) may be amended as provided in the plan of conversion, or (ii) may be abandoned, subject to any contractual rights, as provided in the plan of conversion, articles of organization, or written operating agreement or, if not so provided, as determined by the managers or directors of the domestic limited liability company in accordance with G.S. 57C‑3‑20(b). (2001‑387, s. 96; 2001‑487, s. 62(n); 2005‑268, s. 48.)



§ 57C-9A-12. Articles of conversion.

§ 57C‑9A‑12.  Articles of conversion.

(a)        After a plan of conversion has been approved by the converting domestic limited liability company as provided in G.S. 57C‑9A‑11, the converting domestic limited liability company shall deliver articles of conversion to the Secretary of State for filing. The articles of conversion shall state:

(1)        The name of the converting domestic limited liability company;

(2)        The name of the resulting business entity, its type of business entity, the state or country whose laws govern its organization and internal affairs, and, if the resulting business entity is not authorized to transact business or conduct affairs in this State, a designation of its mailing address and a commitment to file with the Secretary of State a statement of any subsequent change in its mailing address; and

(3)        That a plan of conversion has been approved by the domestic limited liability company as required by law.

(b)        If the domestic limited liability company is converting to a business entity whose formation, or whose status as a registered limited liability partnership as defined in G.S. 59‑32, requires the filing of a document with the Secretary of State, then notwithstanding subsection (a) of this section the articles of conversion shall be included as part of that document and shall contain the information required by the laws governing the organization and internal affairs of the resulting business entity.

(c)        If the plan of conversion is abandoned after the articles of conversion have been filed with the Secretary of State but before the articles of conversion become effective, the converting domestic limited liability company shall deliver to the Secretary of State for filing prior to the time the articles of conversion become effective an amendment of the articles of conversion withdrawing the articles of conversion.

(d)        The conversion takes effect when the articles of conversion become effective.

(e)        Certificates of conversion shall also be registered as provided in G.S. 47‑18.1. (2001‑387, s. 96; 2001‑487, s. 62(o).)



§ 57C-9A-13. Effects of conversion.

§ 57C‑9A‑13.  Effects of conversion.

(a)        When the conversion takes effect:

(1)        The converting domestic limited liability company ceases its prior form of organization and continues in existence as the resulting business entity;

(2)        The title to all real estate and other property owned by the converting domestic limited liability company continues vested in the resulting business entity without reversion or impairment;

(3)        All liabilities of the converting domestic limited liability company continue as liabilities of the resulting business entity;

(4)        A proceeding pending by or against the converting domestic limited liability company may be continued as if the conversion did not occur; and

(5)        The interests in the converting domestic limited liability company that are to be converted into interests, obligations, or securities of the resulting business entity or into the right to receive cash or other property are thereupon so converted, and the former holders of interests in the converting domestic limited liability company are entitled only to the rights provided in the plan of conversion.

The conversion shall not affect the liability or absence of liability of any holder of an interest in the converting domestic limited liability company for any acts, omissions, or obligations of the converting domestic limited liability company made or incurred prior to the effectiveness of the conversion. The cessation of the existence of the converting domestic limited liability company in its form of organization as a domestic limited liability company in the conversion shall not constitute a dissolution or termination of the converting domestic limited liability company.

(b)        If the resulting business entity is not a domestic corporation or a domestic limited partnership, when the conversion takes effect the resulting business entity is deemed:

(1)        To agree that it may be served with process in this State for enforcement of (i) any obligation of the converting domestic limited liability company and (ii) any obligation of the resulting business entity arising from the conversion; and

(2)        To have appointed the Secretary of State as its agent for service of process in any such proceeding. Service on the Secretary of State of any such process shall be made by delivering to and leaving with the Secretary of State, or with any clerk authorized by the Secretary of State to accept service of process, duplicate copies of the process and the fee required by G.S. 57C‑1‑22(b). Upon receipt of service of process on behalf of a resulting business entity in the manner provided for in this section, the Secretary of State shall immediately mail a copy of the process by registered or certified mail, return receipt requested, to the resulting business entity. If the resulting business entity is authorized to transact business or conduct affairs in this State, the address for mailing shall be its principal office designated in the latest document filed with the Secretary of State that is authorized by law to designate the principal office or, if there is no principal office on file, its registered office. If the resulting business entity is not authorized to transact business or conduct affairs in this State, the address for mailing shall be the mailing address designated pursuant to G.S. 57C‑9A‑12(a)(2). (2001‑387, s. 96.)



§§ 57C-9A-14 through 57C-9A-19. Reserved for future codification purposes.

§§ 57C‑9A‑14 through 57C‑9A‑19.  Reserved for future codification purposes.



§ 57C-9A-20. Merger.

Part 2.  Merger.

§ 57C‑9A‑20.  Merger.

A domestic limited liability company may merge with one or more other domestic limited liability companies or other business entities if:

(1)        The merger is permitted by the laws of the state or country governing the organization and internal affairs of each other merging business entity; and

(2)        Each merging domestic limited liability company and each other merging business entity comply with the requirements of this Part and, to the extent applicable, the laws referred to in subdivision (1) of this section. (1999‑369, s. 3.7.)



§ 57C-9A-21. Plan of merger.

§ 57C‑9A‑21.  Plan of merger.

(a)        Each merging domestic limited liability company and each other merging business entity shall approve a written plan of merger containing:

(1)        For each merging business entity, its name, type of business entity, and the state or country whose laws govern its organization and internal affairs;

(2)        The name of the merging business entity that shall survive the merger;

(3)        The terms and conditions of the merger;

(4)        The manner and basis for converting the interests in each merging business entity into interests, obligations, or securities of the surviving business entity or into cash or other property in whole or in part; and

(5)        If the surviving business entity is a domestic limited liability company, any amendments to its articles of organization that are to be made in connection with the merger.

(a1)      The plan of merger may contain other provisions relating to the merger.

(a2)      The provisions of the plan of merger, other than the provisions referred to in subdivisions (1), (2), and (5) of subsection (a) of this section, may be made dependent on facts objectively ascertainable outside the plan of merger if the plan of merger sets forth the manner in which the facts will operate upon the affected provisions. The facts may include any of the following:

(1)        Statistical or market indices, market prices of any security or group of securities, interest rates, currency exchange rates, or similar economic or financial data.

(2)        A determination or action by the domestic limited liability company or by any other person, group, or body.

(3)        The terms of, or actions taken under, an agreement to which the domestic limited liability company is a party, or any other agreement or document.

(b)        In the case of a merging domestic limited liability company, the plan of merger must be approved in the manner provided in its articles of organization or a written operating agreement for approval of a merger with the type of business entity contemplated in the plan of merger, or, if there is no provision, by the unanimous consent of its members. If any member of a merging domestic limited liability company has or will have personal liability for any existing or future obligation of the surviving business entity solely as a result of holding an interest in the surviving business entity, then in addition to the requirements of the preceding sentence, approval of the plan of merger by the domestic limited liability company shall require the consent of each such member. In the case of each other merging business entity, the plan of merger must be approved in accordance with the laws of the state or country governing the organization and internal affairs of the merging business entity.

(c)        After a plan of merger has been approved by a domestic limited liability company but before the articles of merger become effective, the plan of merger (i) may be amended as provided in the plan of merger, or (ii) may be abandoned (subject to any contractual rights) as provided in the plan of merger, articles of organization, or written operating agreement or, if not so provided, as determined by the managers of the domestic limited liability company in accordance with G.S. 57C‑3‑20(b). (1999‑369, s. 3.7; 2001‑387, s. 97; 2001‑487, s. 62(p); 2005‑268, s. 49.)



§ 57C-9A-22. Articles of merger.

§ 57C‑9A‑22.  Articles of merger.

(a)        After a plan of merger has been approved by each merging domestic limited liability company and each other merging business entity as provided in G.S. 57C‑9A‑21, the surviving business entity shall deliver articles of merger to the Secretary of State for filing. The articles of merger shall set forth:

(1)        Repealed by Session Laws 2005‑268, s. 50, effective October 1, 2005.

(2)        For each merging business entity, its name, type of business entity, and the state or country whose laws govern its organization and internal affairs.

(3)        The name of the merging business entity that will survive the merger and, if the surviving business entity is not authorized to transact business or conduct affairs in this State, a designation of its mailing address and a commitment to file with the Secretary of State a statement of any subsequent change in its mailing address.

(3a)      If the surviving business entity is a domestic limited liability company, any amendment to its articles of organization as provided in the plan of merger.

(4)        A statement that the plan of merger has been approved by each merging business entity in the manner required by law.

(5)        Repealed by Session Laws 2005‑268, s. 50, effective October 1, 2005.

If the plan of merger is amended after the articles of merger have been filed but before the articles of merger become effective, and any statement in the articles of merger becomes incorrect as a result of the amendment, the surviving business entity shall deliver to the Secretary of State for filing prior to the time the articles of merger become effective an amendment to the articles of merger  correcting the incorrect statement. If the articles of merger are abandoned after the articles of merger are filed but before the articles of merger become effective, the surviving business entity shall deliver to the Secretary of State for filing prior to the time the articles of merger become effective an amendment reflecting abandonment of the plan of merger.

(b)        A merger takes effect when the articles of merger become effective.

(c)        Certificates of merger shall also be registered as provided in G.S. 47‑18.1. (1999‑369, s. 3.7; 2001‑387, s. 98; 2005‑268, s. 50.)



§ 57C-9A-23. Effects of merger.

§ 57C‑9A‑23.  Effects of merger.

(a)        When the merger takes effect:

(1)        Each other merging business entity merges into the surviving business entity, and the separate existence of each merging business entity except the surviving business entity ceases;

(2)        The title to all real estate and other property owned by each merging business entity is vested in the surviving business entity without reversion or impairment;

(3)        The surviving business entity has all liabilities of each merging business entity;

(4)        A proceeding pending by or against any merging business entity may be continued as if the merger did not occur, or the surviving business entity may be substituted in the proceeding for a merging business entity whose separate existence ceases in the merger;

(5)        If a domestic limited liability company is the surviving business entity, its articles of organization shall be amended to the extent provided in the articles of merger;

(6)        The interests in each merging business entity that are to be converted into interests, obligations, or securities of the surviving business entity or into the right to receive cash or other property are thereupon so converted, and the former holders of the interests are entitled only to the rights provided to them in the plan of merger or, in the case of former holders of shares in a domestic corporation, any rights they may have under Article 13 of Chapter 55 of the General Statutes; and

(7)        If the surviving business entity is not a domestic corporation, the surviving business entity is deemed to agree that it will promptly pay to the dissenting shareholders of any merging domestic corporation the amount, if any, to which they are entitled under Article 13 of Chapter 55 of the General Statutes and otherwise to comply with the requirements of Article 13 as if it were a surviving domestic corporation in the merger.

The merger shall not affect the liability or absence of liability of any holder of an interest in a merging business entity for any acts, omissions, or obligations of any merging business entity made or incurred prior to the effectiveness of the merger. The cessation of separate existence of a merging business entity in the merger shall not constitute a dissolution or termination of that merging business entity.

(b)        If the surviving business entity is not a domestic limited liability company, a domestic corporation, a domestic nonprofit corporation, or a domestic limited partnership, when the merger takes effect the surviving business entity is deemed:

(1)        To agree that it may be served with process in this State in any proceeding for enforcement of (i) any obligation of any merging domestic limited liability company, domestic corporation, domestic nonprofit corporation, domestic limited partnership, or other partnership as defined in G.S. 59‑36 that is formed under the laws of this State, (ii) the rights of dissenting shareholders of any merging domestic corporation under Article 13 of Chapter 55 of the General Statutes, and (iii) any obligation of the surviving business entity arising from the merger; and

(2)        To have appointed the Secretary of State as its registered agent for service of process in any such proceeding. Service on the Secretary of State of any such process shall be made by delivering to and leaving with the Secretary of State, or with any clerk authorized by the Secretary of State to accept service of process, duplicate copies of such process and the fee required by G.S. 57C‑1‑22(b). Upon receipt of service of process on behalf of a surviving business entity in the manner provided for in this section, the Secretary of State shall immediately mail a copy of the process by registered or certified mail, return receipt requested, to the surviving business entity. If the surviving business entity is authorized to transact business or conduct affairs in this State, the address for mailing shall be its principal office designated in the latest document filed with the Secretary of State that is authorized by law to designate the principal office or, if there is no principal office on file, its registered office. If the surviving business entity is not authorized to transact business or conduct affairs in this State, the address for mailing shall be the mailing address designated pursuant to G.S. 57C‑9A‑22(a)(3). (1999‑369, s. 3.7; 1999‑456, s. 52(b); 2000‑140, s. 51; 2001‑387, s. 99; 2005‑268, s. 51; 2007‑385, s. 4.)



§§ 57C-9A-24 through 57C-9A-29. Reserved for future codification purposes.

§§ 57C‑9A‑24 through 57C‑9A‑29.  Reserved for future codification purposes.



§ 57C-10-01. Execution by judicial act.

Article 10.

Miscellaneous.

§ 57C‑10‑01.  Execution by judicial act.

Any person who is adversely affected by the failure or refusal of any person to execute and file any articles or other document to be filed under this Chapter may petition the superior court in the county where the limited liability company's principal office (or, if none in this State, its registered office) is or was last located or, if there is no such office, in the County of Wake, to direct the execution and filing of the articles or other document.  If the court finds that it is proper for the articles or the document to be executed and filed and that there has been failure or refusal to execute and file the document, it shall order the Secretary of State to file the appropriate articles or other document. (1993, c. 354, s. 1.)



§ 57C-10-02. Applicability of provisions to foreign and interstate commerce.

§ 57C‑10‑02.  Applicability of provisions to foreign and interstate commerce.

The provisions of this Chapter shall apply to determine the rights and obligations of a limited liability company formed hereunder in commerce with foreign nations and among the several states, except as prohibited by law. (1993, c. 354, s. 1; 2001‑387, s. 100.)



§ 57C-10-03. Rules of construction; policy.

§ 57C‑10‑03.  Rules of construction; policy.

(a)        The rules that statutes in derogation of the common law are to be strictly construed shall have no application to this Chapter.

(b)        The law of estoppel shall apply to this Chapter.

(c)        The law of agency shall apply under this Chapter.

(d)        This Chapter shall not be construed so as to impair the obligations of any contract existing when this Chapter goes into effect, nor to affect any action or proceedings begun or right accrued before this Chapter takes effect.

(e)        Except as otherwise provided in this Chapter, it is the policy of this Chapter to give the maximum effect to the principle of freedom of contract and to the enforceability of operating agreements.  (1993, c. 354, s. 1; 2009‑247, s. 8.)



§ 57C-10-04. Jurisdiction of the superior courts.

§ 57C‑10‑04.  Jurisdiction of the superior courts.

The superior courts shall have jurisdiction to enforce the provisions of this Chapter. (1993, c. 354, s. 1.)



§ 57C-10-05. Rules for cases not provided for in this Chapter.

§ 57C‑10‑05.  Rules for cases not provided for in this Chapter.

In any case not provided for in this Chapter, the rules of law and equity shall govern. (1993, c. 354, s. 1.)



§ 57C-10-06. Income taxation.

§ 57C‑10‑06.  Income taxation.

A limited liability company, a foreign limited liability company authorized to transact business in this State, and a member of one of these companies are subject to taxation under Article 4 of Chapter 105 of the General Statutes in accordance with their classification for federal income tax purposes. Accordingly, if a limited liability company or a foreign limited liability company authorized to transact business in this State is classified for federal income tax purposes as a C corporation as defined in G.S. 105‑131(b)(2) or an S corporation as defined in G.S. 105‑131(b)(8), the company and its members are subject to tax under Article 4 of Chapter 105 of the General Statutes to the same extent as a C corporation or an S corporation, as the case may be, and its shareholders. If a limited liability company or a foreign limited liability company authorized to transact business in this State is classified for federal income tax purposes as a partnership, the company and its members are subject to tax under Article 4 of Chapter 105 of the General Statutes to the same extent as a partnership and its members. If a limited liability company or a foreign limited liability company authorized to transact business in this State is classified for federal income tax purposes as other than a corporation or a partnership, the company and its members are subject to tax under Article 4 of Chapter 105 of the General Statutes in a manner consistent with that classification. This section does not require a limited liability company or a foreign limited liability company to obtain an administrative ruling from the Internal Revenue Service on its classification under the Internal Revenue Code. (1993, c. 354, s. 1; 2001‑387, s. 101.)



§ 57C-10-07. Intent.

§ 57C‑10‑07.  Intent.

It is the intent of the General Assembly that the legal existence of limited liability companies formed under this Chapter be recognized outside the boundaries of this State and that, subject to any reasonable requirement of registration, a domestic limited liability company transacting business outside this State be granted full faith and credit under Section 1 of Article IV of the Constitution of the United States. (1993, c. 354, s. 1; 2001‑387, s. 102.)






Chapter 58 - Insurance.

§ 58-1-1. Title of the Chapter.

Chapter 58.

Insurance.

Article 1.

Title and Definitions.

§ 58‑1‑1.  Title of the Chapter.

Articles 1 through 64 of this Chapter may be cited and shall be known as the Insurance Law. (1899, c. 54; Rev., s. 4677; C.S., s. 6260.)



§ 58-1-5. Definitions.

§ 58‑1‑5.  Definitions.

In this Chapter, unless the context clearly requires otherwise:

(1)        "Alien company" means a company incorporated or organized under the laws of any jurisdiction outside of the United States.

(1a)      "Commercial aircraft" means aircraft used in domestic, flag, supplemental, commuter, or on‑demand operations, as defined in Federal Aviation Administration Regulations, 14 C.F.R. § 119.3, as amended.

(2)        "Commissioner" means the Commissioner of Insurance of North Carolina or an authorized designee of the Commissioner.

(3)        "Company" or "insurance company" or "insurer" includes any corporation, association, partnership, society, order, individual or aggregation of individuals engaging or proposing or attempting to engage as principals in any kind of insurance business, including the exchanging of reciprocal or interinsurance contracts between individuals, partnerships and corporations. "Company" or "insurance company" or "insurer" does not mean the State of North Carolina or any county, city, or other political subdivision of the State of North Carolina.

(4)        "Department" means the Department of Insurance of North Carolina.

(5)        "Domestic company" means a company incorporated or organized under the laws of this State.

(6)        "Foreign company" means a company incorporated or organized under the laws of the United States or of any jurisdiction within the United States other than this State.

(7)        "NAIC" means the National Association of Insurance Commissioners.

(8)        Repealed by Session Laws 1999‑219, s. 5.5.

(9)        "Person" means an individual, partnership, firm, association, corporation, joint‑stock company, trust, any similar entity, or any combination of the foregoing acting in concert.

(10)      The singular form includes the plural, and the masculine form includes the feminine wherever appropriate. (1899, c. 54, s. 1; Rev., s. 4678; C.S., s. 6261; 1945, c. 383; 1971, c. 510, s. 1; 1987, c. 864, s. 34; 1995, c. 193, s. 1; 1999‑219, s. 5.5; 2001‑334, s. 18.2.)



§ 58-1-10. Contract of insurance.

§ 58‑1‑10.  Contract of insurance.

A contract of insurance is an agreement by which the insurer is bound to pay money or its equivalent or to do some act of value to the insured upon, and as an indemnity or reimbursement for the destruction, loss, or injury of something in which the other party has an interest. (1899, c. 54, s. 2; Rev., s. 4679; C.S., s. 6262; 1945, c. 383.)



§ 58-1-15. Warranties by manufacturers, distributors, or sellers of goods or services.

§ 58‑1‑15.  Warranties by manufacturers, distributors, or sellers of goods or services.

(a)        As used in this section:

(1)        "Goods" means all things that are moveable at the time of sale or at the time the buyer takes possession. "Goods" includes things not in existence at the time the transaction is entered into; and includes things that are furnished or used at the time of sale or subsequently in modernization, rehabilitation, repair, alteration, improvement, or construction on real property so as to become a part of real property whether or not they are severable from real property.

(2)        "Services" means work, labor, and other personal services.

(b)        Any warranty made solely by a manufacturer, distributor, or seller of goods or services without charge, or an extended warranty offered as an option and made solely by a manufacturer, distributor, or seller of goods or services for charge, that guarantees indemnity for defective parts, mechanical or electrical breakdown, labor, or any other remedial measure, including replacement of goods or repetition of services, shall not be a contract of insurance under Articles 1 through 64 of this Chapter; however, service agreements on motor vehicles are governed by G.S. 66‑370, 66‑372, and 66‑373. Service agreements on home appliances are governed by G.S. 66‑371, 66‑372, and 66‑373.

(c)        Nothing in this section affects the provisions of Article 28 of this Chapter. Any warranty or extended warranty made by any person other than the manufacturer, distributor, or seller of the warranted goods or services is a contract of insurance.

(d)        Repealed by Session Laws 1989 (Regular Session, 1990), c. 1021, s. 3. (1959, c. 866; 1975, cc. 643, 788; 1977, c. 185; 1987, c. 369; 1989, c. 789, s. 2; 1989 (Reg. Sess., 1990), c. 1021, s. 3; 1991 (Reg. Sess., 1992), c. 1014, s. 2; 1995, c. 193, s. 2; 2007‑95, s. 7.)



§ 58-1-20. Real property warranties.

§ 58‑1‑20.  Real property warranties.

(a)        Any warranty relating to fixtures to real property issued by a person is a contract of insurance, except the following:

(1)        A warranty made by a builder or seller of the real property;

(2)        A warranty providing for the repair or replacement of the items covered by the warranty for defective parts and mechanical failure or resulting from ordinary wear and tear, and excluding from its coverage damage from recognizable perils, such as fire, flood, and wind, that neither relate to any defect in the items covered nor result from ordinary wear and tear.

(b)        It is unlawful for any person to issue a warranty specified in subdivision (a)(2) of this section unless that person has posted a surety bond with the Secretary of State in the principal sum of not less than one hundred thousand dollars ($100,000). The bond must be issued by a surety company licensed to do business in this State and is subject to the approval of the Secretary of State. Any person to whom the warranty is issued may institute an action to recover against the warrantor and the surety bond for any breach of warranty.

(c)        Persons issuing real property warranties shall comply with the requirements of G.S. 66‑373. (1979, c. 773, s. 1; 1987, c. 864, s. 9; 1991, c. 644, s. 43; 2003‑290, s. 1(a); 2007‑95, s. 8.)



§ 58-1-25: Recodified as G.S. 66-370 by Session Laws 2007-95, ss. 2-5, effective October 1, 2007.

§ 58‑1‑25: Recodified as G.S. 66‑370 by Session Laws 2007‑95, ss. 2‑5, effective October 1, 2007.



§ 58-1-30: Recodified as G.S. 66-371 by Session Laws 2007-95, ss. 2-5, effective October 1, 2007.

§  58‑1‑30: Recodified as G.S. 66‑371 by Session Laws 2007‑95, ss. 2‑5, effective October 1, 2007.



§ 58-1-35: Recodified as G.S. 66-372 by Session Laws 2007-95, ss. 2-5, effective October 1, 2007.

§ 58‑1‑35: Recodified as G.S. 66‑372 by Session Laws 2007‑95, ss. 2‑5, effective October 1, 2007.



§ 58-1-36: Recodified as G.S. 66-373 by Session Laws 2007-95, ss. 2-5, effective October 1, 2007.

§ 58‑1‑36: Recodified as G.S. 66‑373 by Session Laws 2007‑95, ss. 2‑5, effective October 1, 2007.



§ 58-1-40: Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 730, s. 3.

§ 58‑1‑40: Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 730, s. 3.



§ 58-1-42: Recodified as G.S. 66-374 by Session Laws 2007-95, s. 6, effective October 1, 2007.

§ 58‑1‑42:  Recodified as G.S. 66-374 by Session Laws 2007-95, s. 6, effective October 1, 2007.



§§ 58-1-43, 58-1-50: Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 730, s. 3.

§§ 58‑1‑43, 58‑1‑50:  Repealed by Session Laws 1993 (Reg.  Sess., 1994), c. 730, s. 3.



§ 58-2-1. Department established.

Article 2.

Commissioner of Insurance.

§ 58‑2‑1.  Department established.

The Department is hereby established as a separate and distinct department, which is charged with the execution of laws relating to insurance and other subjects placed under the Department. (1899, c. 54, s. 3; 1901, c. 391, s. 1; Rev., s. 4680; C.S., s. 6263; 1991, c. 720, s. 5.)



§ 58-2-5. Commissioner's election and term of office.

§ 58‑2‑5.  Commissioner's election and term of office.

The chief officer of the Insurance Department shall be called the Commissioner of Insurance; whenever in the statutes of this State the words "Insurance Commissioner" appear, they shall be deemed to refer to and to be synonymous with the term "Commissioner of Insurance." He shall be elected by the people in the manner prescribed for the election of members of the General Assembly and State officers, and the result of the election shall be declared in the same manner and at the same time as the election of State officers is now declared. His term of office begins on the first day of January next after his election, and is for four years or until his successor is elected and qualified. If a vacancy occurs during the term, it shall be filled by the Governor for the unexpired term. (Rev., ss. 4680, 4681; 1907, c. 868; C.S., s. 6264; 1943, c. 170.)



§ 58-2-10. Salary of Commissioner.

§ 58‑2‑10.  Salary of Commissioner.

The salary of the Commissioner shall be set by the General Assembly in the Current Operations Appropriations Act. In addition to the salary set by the General Assembly in the Current Operations Appropriations Act, longevity pay shall be paid on the same basis as is provided to employees of the State who are subject to the State Personnel Act. (1899, c. 54, ss. 3, 8; 1901, c. 710; 1903, c. 42; c. 771, s. 3; Rev., s. 2756; 1907, c. 830, s. 10; c. 994; 1909, c. 839; 1913, c. 194; 1915, cc. 158, 171; 1917, c. 70; 1919, c. 247, s. 4; C.S., s. 3874; 1921, c. 25, s. 1; 1933, c. 282, s. 5; 1935, c. 293; 1937, c. 342; 1945, c. 383; 1947, c. 1041; 1949, c. 1278; 1953, c. 1, s. 2; 1957, c. 1; 1963, c. 1178, s. 6; 1967, c. 1130; c. 1237, s. 6; 1969, c. 1214, s. 6; 1971, c. 912, s. 6; 1973, c. 778, s. 6; 1975, 2nd Sess., c. 983, s. 21; 1977, c. 802, s. 42.12; 1983, c. 761, s. 206; 1983 (Reg. Sess., 1984), c. 1034, s. 164; 1987, c. 738, s. 32(b); 1991, c. 720, s. 4.)



§ 58-2-15. Chief deputy commissioner.

§ 58‑2‑15.  Chief deputy commissioner.

The Commissioner shall appoint and may remove at his discretion a chief deputy commissioner, who, in the event of the absence, death, resignation, disability or disqualification of the Commissioner, or in case the office of Commissioner shall for any reason become vacant, shall have and exercise all the powers and duties vested by law in the Commissioner.  He shall receive such compensation as fixed and provided by the Department of Administration. (1945, c. 383; 1987, c. 864, s. 19(a).)



§ 58-2-20. Chief actuary.

§ 58‑2‑20.  Chief actuary.

The Commissioner shall appoint and may remove at his discretion a chief actuary, who shall receive such compensation as fixed and provided by the Department of Administration. (1945, c. 383; 1987, c. 864, s. 19(b).)



§ 58-2-25. Other deputies, actuaries, examiners and employees.

§ 58‑2‑25.  Other deputies, actuaries, examiners and employees.

(a)        The Commissioner shall appoint or employ such other deputies, actuaries, economists, financial analysts, financial examiners, licensed attorneys, rate and policy analysts, accountants, fire and rescue training instructors, market conduct analysts, insurance complaint analysts, investigators, engineers, building inspectors, risk managers, clerks and other employees that the Commissioner considers to be necessary for the proper execution of the work of the Department, at the compensation that is fixed and provided by the Department of Administration. If the Commissioner considers it to be necessary for the proper execution of the work of the Department to contract with persons, except to fill authorized employee positions, all of those contracts, except those provided for in Articles 36 and 37 and Part 2 of Article 44 of this Chapter, shall be made pursuant to the provisions of Article 3C of Chapter 143 of the General Statutes.

Whenever the Commissioner or any deputy or employee of the Department is requested or subpoenaed to testify as an expert witness in any civil or administrative action, the party making the request or filing the subpoena and on whose behalf the testimony is given shall, upon receiving a statement of the cost from the Commissioner, reimburse the Department for the actual time and expenses incurred by the Department in connection with the testimony.

(b)        The minimum education requirements for financial analysts and examiners referred to in subsection (a) of this section are a bachelors degree, with the appropriate courses in accounting as defined in 21 NCAC 8A.0309, and other courses that are required to qualify the applicant as a candidate for the uniform certified public accountant examination, based on the examination requirements in effect at the time of graduation by the analyst or examiner from an accredited college or university. (1945, c. 383; 1981, c. 859, s. 94; 1987, c. 864, s. 20; 1989 (Reg. Sess., 1990), c. 1069, s. 20; 1991, c. 681, s. 1; 2000‑122, s. 4; 2006‑145, s. 4.)



§ 58-2-30. Appointments of committees or councils.

§ 58‑2‑30.  Appointments of committees or councils.

(a)        As used in this section, the term "committee" means a collective body that consults with and advises the Commissioner or his designee in detailed technical areas; and the term "council" means a collective body that consults with and advises the Commissioner or his designee as representative of citizen advice in specific areas of interest.

(b)        The Commissioner may create and appoint committees and councils, each of which shall consist of no more than 13 members unless otherwise provided by law. The members of any committee or council shall serve at the pleasure of the Commissioner and may be paid per diem and necessary travel and subsistence expenses within the limits of appropriations and in accordance with G.S. 138‑5. Per diem, travel, and subsistence payments to members of committees or councils that are created in connection with federal programs shall be paid from federal funds unless otherwise provided by law. (1985, c. 666, s. 44.)



§ 58-2-35. Seal of Department.

§ 58‑2‑35.  Seal of Department.

The Commissioner, with the approval of the Governor, shall devise a seal, with suitable inscription, for his office, a description of which, with the certificate of approval by the Governor, shall be filed in the office of the Secretary of State, with an impression thereof, which seal shall thereupon become the seal of office of the Commissioner of the Department. The seal may be renewed whenever necessary. (1899, c. 54, s. 11; Rev., s. 4682; C.S., s. 6266; 1991, c. 720, ss. 4, 5.)



§ 58-2-40. Powers and duties of Commissioner.

§ 58‑2‑40.  Powers and duties of Commissioner.

The Commissioner shall:

(1)        See that all laws of this State that the Commissioner is responsible for administering and the provisions of this Chapter are faithfully executed; and to that end the Commissioner is authorized to adopt rules in accordance with Chapter 150B of the General Statutes, in order to enforce, carry out and make effective the provisions of those laws. The Commissioner is also authorized to adopt such further rules not contrary to those laws that will prevent persons subject to the Commissioner's regulatory authority from engaging in practices injurious to the public.

(2)        Have the power and authority to adopt rules pertaining to and governing the solicitation of proxies, including financial reporting in connection therewith, with respect to the capital stock or other equity securities of any domestic stock insurance company.

(3)        Prescribe to the companies, associations, orders, or bureaus required by Articles 1 through 64 of this Chapter to report to the Commissioner, the necessary forms for the statements required. The Commissioner may change those forms from time to time when necessary to secure full information as to the standing, condition, and such other information desired of companies, associations, orders, or bureaus under the jurisdiction of the Department.

(4)        Receive and thoroughly examine each financial statement required by Articles 1 through 64 of this Chapter.

(5)        Report in detail to the Attorney General any violations of the laws relative to insurance companies, associations, orders and bureaus or the business of insurance; and the Commissioner may institute civil actions or criminal prosecutions either by the Attorney General or another attorney whom the Attorney General may select, for any violation of the provisions of Articles 1 through 64 of this Chapter.

(6)        Upon a proper application by any citizen of this State, give a statement or synopsis of the provisions of any insurance contract offered or issued to the citizen.

(7)        Administer, or the Commissioner's deputy may administer, all oaths required in the discharge of the Commissioner's official duty.

(8)        Compile and make available to the public such lists of rates charged, including deviations, and such explanations of coverages that are provided by insurers for and in connection with contracts or policies of (i) insurance against loss to residential real property with not more than four housing units located in this State and any contents thereof or valuable interest therein and other insurance coverages written in connection with the sale of such property insurance and (ii) private passenger (nonfleet) motor vehicle liability, physical damage, theft, medical payments, uninsured motorists, and other insurance coverages written in connection with the sale of such insurance, as may be advisable to inform the public of insurance premium differentials and of the nature and types of coverages provided. The explanations of coverages provided for in this section must comply with the provisions of Article 38 of this Chapter.

(9)        Repealed by Session Laws 2000, c. 19, s. 3. (1899, c. 54, s. 8; 1905, c. 430, s. 3; Rev., s. 4689; C.S., s. 6269; 1945, c. 383; 1947, c. 721; 1965, c. 127, s. 1; 1971, c. 757, s. 1; 1977, c. 376, s. 1; 1979, c. 755, s. 19; c. 881, s. 1; 1981, c. 846, s. 2; 1989, c. 485, s. 29; 1991, c. 644, s. 26; 1997‑392, s. 3; 2000‑19, s. 3.)



§ 58-2-45. Orders of Commissioner; when writing required.

§ 58‑2‑45.  Orders of Commissioner; when writing required.

Whenever by any provision of Articles 1 through 64 of this Chapter, the Commissioner is authorized to grant any approval, authorization or permission or to make any other order affecting any insurer, insurance agent, insurance broker or other person or persons subject to the provisions of Articles 1 through 64 of this Chapter, such order shall not be effective unless made in writing and signed by the Commissioner or by his authority. (1945, c. 383.)



§ 58-2-46. State of disaster; automatic stay of proof of loss requirements; premium and debt deferrals; loss adjustments for separate windstorm policies.

§ 58‑2‑46.  State of disaster; automatic stay of proof of loss requirements; premium and debt deferrals; loss adjustments for separate windstorm policies.

Whenever a state of disaster is proclaimed for the State or for an area within the State under G.S. 166A‑6 or whenever the President of the United States has issued a major disaster declaration for the State or for an area within the State under the Stafford Act, 42 U.S.C. § 5121, et seq., as amended:

(1)        The application of any provision in an insurance policy insuring real property and its contents that are located within the geographic area designated in the proclamation or declaration, which provision requires an insured to file a proof of loss within a certain period of time after the occurrence of the loss, shall be stayed for the time period not exceeding the expiration of the disaster proclamation or declaration and all renewals of the proclamation or 45 days, whichever is later.

(2)        As used in this subdivision, "insurance company" includes a service corporation, HMO, MEWA, surplus lines insurer, and the underwriting associations under Articles 45 and 46 of this Chapter. All insurance companies, premium finance companies, collection agencies, and other persons subject to this Chapter shall give their customers who reside within the geographic area designated in the proclamation or declaration the option of deferring premium or debt payments that are due during the time period covered by the proclamation or declaration. This deferral period shall be 30 days from the last day the premium or debt payment may be made under the terms of the policy or contract. This deferral period shall also apply to any statute, rule, or other policy or contract provision that imposes a time limit on an insurer, insured, claimant, or customer to perform any act during the time period covered by the proclamation or declaration, including the transmittal of information, with respect to insurance policies or contracts, premium finance agreements, or debt instruments when the insurer, insured, claimant, or customer resides or is located in the geographic area designated in the proclamation or declaration. Likewise, the deferral period shall apply to any time limitations imposed on insurers under the terms of a policy or contract or provisions of law related to individuals who reside within the geographic area designated in the proclamation or declaration. Likewise, the deferral period shall apply to any time limitations imposed on insurers under the terms of a policy or contract or provisions of law related to individuals who reside within the geographic area designated in the proclamation or declaration. The Commissioner may extend any deferral period in this subdivision, depending on the nature and severity of the proclaimed or declared disaster. No additional rate or contract filing shall be necessary to effect any deferral period.

(3)        With respect to health benefit plans, after a deferral period has expired, all premiums in arrears shall be payable to the insurer. If premiums in arrears are not paid, coverage shall lapse as of the date premiums were paid up, and preexisting conditions shall apply as permitted under this Chapter; and the insured shall be responsible for all medical expenses incurred since the effective date of the lapse in coverage.

(4)        In addition to the requirements of G.S. 58‑45‑35(e), for separate windstorm policies that are written by an insurer other than the Underwriting Association, losses shall be adjusted by the insurer that issued the property insurance and not by the insurer that issued the windstorm policy. The insurer that issued the windstorm policy shall reimburse the insurer that issued the property insurance for reasonable expenses incurred by that insurer in adjusting the windstorm losses. (2006‑145, s. 3.)



§ 58-2-47. Incident affecting operations of the Department; stay of deadlines and deemer provisions.

§ 58‑2‑47.  Incident affecting operations of the Department; stay of deadlines and deemer provisions.

Regardless of whether a state of disaster has been proclaimed under G.S. 166A‑6 or declared under the Stafford Act, whenever an incident beyond the Department's reasonable control, including an act of God, insurrection, strike, fire, power outage, or systematic technological failure, substantially affects the daily business operations of the Department, the Commissioner may issue an order, effective immediately, to stay the application of any deadlines and deemer provisions imposed by law or rule upon the Commissioner or Department or upon persons subject to the Commissioner's jurisdiction, which deadlines and deemer provisions would otherwise operate during the time period for which the operations of the Department have been substantially affected. The order shall remain in effect for a period not exceeding 30 days. The order may be renewed by the Commissioner for successive periods not exceeding 30 days each for as long as the operations of the Department remain substantially affected, up to a period of one year from the effective date of the initial order. (2006‑145, s. 3.)



§ 58-2-50. Examinations, hearings, and investigations.

§ 58‑2‑50.  Examinations, hearings, and investigations.

All examinations, hearings, and investigations provided for by this Chapter may be conducted by the Commissioner personally or by one or more deputies, investigators, actuaries, examiners or employees designated for the purpose. If the Commissioner or any investigator appointed to conduct the investigations is of the opinion that there is evidence to charge any person or persons with a criminal violation of any provision of this Chapter, the Commissioner may arrest with warrant or cause the person or persons to be arrested. All hearings shall, unless otherwise specially provided, be held in accordance with this Article and Article 3A of Chapter 150B of the General Statutes and at a time and place designated in a written notice given by the Commissioner to the person cited to appear. The notice shall state the subject of inquiry and the specific charges, if any. (1945, c. 383; 1969, c. 1009; 1995, c. 193, s. 6; 1999‑219, s. 1.1.)



§ 58-2-52. Appeals and rate-making hearings before the Commissioner.

§ 58‑2‑52.  Appeals and rate‑making hearings before the Commissioner.

(a)        The Commissioner may adopt rules for the hearing of appeals by the Commissioner or the Commissioner's designated hearing officer under G.S. 58‑36‑35, 58‑37‑65, 58‑45‑50, 58‑46‑30, 58‑48‑40(c)(7), 58‑48‑42, and 58‑62‑51(c). These rules may provide for prefiled evidence and testimony of the parties, prehearing statements and conferences, settlement conferences, discovery, subpoenas, sanctions, motions, intervention, consolidation of cases, continuances, rights and responsibilities of parties, witnesses, and evidence.

(b)        Notwithstanding G.S. 150B‑38(h), hearing procedures for rate filings made by the North Carolina Rate Bureau shall be governed by the provisions of Article 36 of this Chapter and G.S. 150B‑39 through G.S. 150B‑41. The Commissioner may adopt rules for those hearings.

(c)        Appeals under the statutes cited in subsection (a) of this section are not contested cases within the meaning of G.S. 150B‑2(2). (1993, c. 409, s. 23; 1995, c. 193, s. 7.)



§ 58-2-53. Filing approvals and disapprovals; clarification of law.

§ 58‑2‑53.  Filing approvals and disapprovals; clarification of law.

Whenever any provision of this Chapter requires a person to file rates, forms, classification plans, rating plans, plans of operation, the Safe Driver Incentive Plan, or any other item with the Commissioner or Department for approval, the approval or disapproval of the filing is an agency decision under Chapter 150B of the General Statutes only with respect to the person making the filing or any person that intervenes in the filing. (2001‑423, s. 2.)



§ 58-2-55. Designated hearing officers.

§ 58‑2‑55.  Designated hearing officers.

In any contested case under this Chapter or Article 9A or Article 9B of Chapter 143 of the General Statutes, the Commissioner may designate a member of his staff to serve as a hearing officer. When the Commissioner is unable or elects not to hear a contested case and elects not to designate a hearing officer to hear a contested case, he shall apply to the director of the Office of Administrative Hearings for the designation of an administrative law judge to preside at the hearing of a contested case. Upon receipt of the application, the Director shall, without undue delay, assign an administrative law judge to hear the case. (1989, c. 485, s. 30; 1999‑393, s. 4.)



§ 58-2-60. Restraining orders; criminal convictions.

§ 58‑2‑60.  Restraining orders; criminal convictions.

(a)        Whenever it appears to the Commissioner that any person has violated, is violating, or threatens to violate any provision of Articles 1 through 64, 65 and 66, 67, 69, 70, or 71 of this Chapter, or Article 9A of Chapter 143 of the General Statutes, he may apply to the superior court of any county in which the violation has occurred, is occurring, or may occur for a restraining order and injunction to restrain such violation.  If upon application the court finds that any provision of said statutes has been violated, is being violated, or a violation thereof is threatened, the court shall issue an order restraining and enjoining such violations; and such relief may be granted regardless of whether criminal prosecution is instituted under any provision of law.

(b)        The conviction in any court of competent jurisdiction of any licensee for any criminal violation of the statutes referred to in subsection (a) of this section automatically has the effect of suspending the license of that person until such time that the license is reinstated by the Commissioner.  As used in this subsection, "conviction" includes an adjudication of guilt, a plea of guilty, and a plea of nolo contendere. (1989, c. 485, s. 30.)



§ 58-2-65. License surrenders.

§ 58‑2‑65.  License surrenders.

This section applies to persons or entities licensed under Articles 1 through 64, 65 and 66, 67, 69, 70, or 71 of this Chapter, or Article 9A of Chapter 143 of the General Statutes.  When a licensee is accused of any act, omission, or misconduct that would subject the license to suspension or revocation, the licensee, with the consent and approval of the Commissioner, may surrender the license for a period of time established by the Commissioner.  A person or entity who surrenders a license shall not thereafter be eligible for or submit any application for licensure during the period of license surrender. (1989, c. 485, s. 30.)



§ 58-2-69. Notification of criminal convictions and changes of address; service of notice; contracts for online services, administrative services, or regulatory data systems.

§ 58‑2‑69.  Notification of criminal convictions and changes of address; service of notice; contracts for online services, administrative services, or regulatory data systems.

(a)        As used in this section:

(1)        "License" includes any license, certificate, registration, or permit issued under this Chapter.

(2)        "Licensee" means any person who holds a license.

(b)        Every applicant for a license shall inform the Commissioner of the applicant's residential address and provide the applicant's e‑mail address to which the Commissioner can send electronic notifications and other messages. Every licensee shall give written notification to the Commissioner of any change of the licensee's residential or e‑mail address within 10 business days after the licensee moves into the licensee's new residence or obtains a different e‑mail address. This requirement applies if the change of residential address is by governmental action and there has been no actual change of residence location; in which case the licensee shall notify the Commissioner within 10 business days after the effective date of the change. A violation of this subsection is not a ground for revocation, suspension, or nonrenewal of the license or for the imposition of any other penalty by the Commissioner, though a licensee who violates this subsection shall pay an administrative fee of fifty dollars ($50.00) to the Commissioner.

(c)        If a licensee is convicted in any court of competent jurisdiction for any crime or offense other than a motor vehicle infraction, the licensee shall notify the Commissioner in writing of the conviction within 10 days after the date of the conviction. As used in this subsection, "conviction" includes an adjudication of guilt, a plea of guilty, or a plea of nolo contendere.

(d)        Notwithstanding any other provision of law, whenever the Commissioner is authorized or required to give any notice under this Chapter to a licensee, the notice may be given personally or by sending the notice by first‑class mail to the licensee at the address that the licensee has provided to the Commissioner under subsection (b) of this section.

(e)        The giving of notice by mail under subsection (d) of this section is complete upon the expiration of four days after the deposit of the notice in the post office. Proof of the giving of notice by mail may be made by the certificate of any employee of the Department.

(f)         Notification by licensees under subsection (b) of this section may be accomplished by submitting written notification directly to the Commissioner or by using any online services approved by the Commissioner for this purpose.

(g)        The Commissioner may contract with the NAIC or other persons for the provision of online services to licensees, for the provision of administrative services to licensees, or for the provision of regulatory data systems to the Commissioner. The NAIC or other person with whom the Commissioner contracts may charge licensees a reasonable fee for the costs associated with the licensees' use of online services and administrative services. The fee shall be agreed to by the Commissioner and the other contracting party and shall be stated in the contract. Contracts for the provision of online services, contracts for the provision of administrative services, and contracts for the provision of regulatory data systems shall not be subject to Article 3, 3C, or 8 of Chapter 143 of the General Statutes or to Article 3D of Chapter 147 of the General Statutes.  (1998‑211, s. 16; 2007‑507, s. 15; 2009‑566, s. 20.)



§ 58-2-70. Civil penalties or restitution for violations; administrative procedure.

§ 58‑2‑70.  Civil penalties or restitution for violations; administrative procedure.

(a)        This section applies to any person who is subject to licensure or certification under this Chapter.

(b)        Whenever the Commissioner has reason to believe that any person has violated any of the provisions of this Chapter, and the violation subjects the license or certification of that person to suspension or revocation, the Commissioner may, after notice and opportunity for a hearing, proceed under the appropriate subsections of this section.

(c)        If, under subsection (b) of this section, the Commissioner finds a violation of this Chapter, the Commissioner may, in addition to or instead of suspending or revoking the license or certification, order the payment of a monetary penalty as provided in subsection (d) of this section or petition the Superior Court of Wake County for an order directing payment of restitution as provided in subsection (e) of this section, or both. Each day during which a violation occurs constitutes a separate violation.

(d)        If the Commissioner orders the payment of a monetary penalty pursuant to subsection (c) of this section, the penalty shall not be less than one hundred dollars ($100.00) nor more than one thousand dollars ($1,000). In determining the amount of the penalty, the Commissioner shall consider the degree and extent of harm caused by the violation, the amount of money that inured to the benefit of the violator as a result of the violation, whether the violation was committed willfully, and the prior record of the violator in complying or failing to comply with laws, rules, or orders applicable to the violator. The clear proceeds of the penalty shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. Payment of the civil penalty under this section shall be in addition to payment of any other penalty for a violation of the criminal laws of this State.

(e)        Upon petition of the Commissioner the court may order the person who committed a violation specified in subsection (c) of this section to make restitution in an amount that would make whole any person harmed by the violation. The petition may be made at any time and also in any appeal of the Commissioner's order.

(f)         Restitution to any State agency for extraordinary administrative expenses incurred in the investigation and hearing of the violation may also be ordered by the court in such amount that would reimburse the agency for the expenses.

(g)        Nothing in this section prevents the Commissioner from negotiating a mutually acceptable agreement with any person as to the status of the person's license or certificate or as to any civil penalty or restitution.

(h)        Unless otherwise specifically provided for, all administrative proceedings under this Chapter are governed by Chapter 150B of the General Statutes. Appeals of the Commissioner's orders under this section shall be governed by G.S. 58‑2‑75. (1985, c. 666, s. 35; 1987, c. 752, ss. 3‑5; c. 864, s. 1; 1989, c. 485, s. 46; 1998‑211, s. 15; 1998‑215, s. 83(a).)



§ 58-2-75. Court review of orders and decisions.

§ 58‑2‑75.  Court review of orders and decisions.

(a)        Any order or decision made, issued or executed by the Commissioner, except an order to make good an impairment of capital or surplus or a deficiency in the amount of admitted assets and except an order or decision that the premium rates charged or filed on all or any class of risks are excessive, inadequate, unreasonable, unfairly discriminatory or are otherwise not in the public interest or that a classification assignment is unwarranted, unreasonable, improper, unfairly discriminatory, or not in the public interest, shall be subject to review in the Superior Court of Wake County on petition by any person aggrieved filed within 30 days from the date of the delivery of a copy of the order or decision made by the Commissioner upon such person.  A copy of such petition for review as filed with and certified to by the clerk of said court shall be served upon the Commissioner or in his absence upon someone in active charge of the Department within five days after the filing thereof.  If such petition for review is not filed within the said 30 days, the parties aggrieved shall be deemed to have waived the right to have the merits of the order or decision reviewed and there shall be no trial of the merits thereof by any court to which application may be made by petition or otherwise, to enforce or restrain the enforcement of the same.

(b)        The Commissioner shall within 30 days, unless the time be extended by order of court, after the service of the copy of the petition for review as provided in subsection (a) of this section, prepare and file with the clerk of the Superior Court of Wake County a complete transcript of the record of the hearing, if any, had before him, and a true copy of the order or decision duly certified.  The order or decision of the Commissioner if supported by substantial evidence shall be presumed to be correct and proper.  The court may change the place of hearing,

(1)        Upon consent of the parties; or

(2)        When the convenience of witnesses and the ends of justice would be promoted by the change; or

(3)        When the judge has at any time been interested as a party or counsel.

The cause shall be heard by the trial judge as a civil case upon transcript of the record for review of findings of fact and errors of law only.  It shall be the duty of the trial judge to hear and determine such petition with all convenient speed and to this end the cause shall be placed on the calendar for the next succeeding term for hearing ahead of all other cases except those already given priority by law.  If on the hearing before the trial judge it shall appear that the record filed by the Commissioner is incomplete, he may by appropriate order direct the Commissioner to certify any or all parts of the record so omitted.

(c)        The trial judge shall have jurisdiction to affirm or to set aside the order or decision of the Commissioner and to restrain the enforcement thereof.

(d)        Appeals from all final orders and judgments entered by the superior court in reviewing the orders and decisions of the Commissioner may be taken to the appellate division of the General Court of Justice by any party to the action as in other civil cases.

(e)        The commencement of proceedings under this section shall not operate as a stay of the Commissioner's order or decision, unless otherwise ordered by the court. (1945, c. 383; 1947, c. 721; 1969, c. 44, s. 55; 1971, c. 703, s. 1.)



§ 58-2-80. Court review of rates and classification.

§ 58‑2‑80.  Court review of rates and classification.

Any order or decision of the Commissioner that the premium rates charged or filed on all or any class of risks are excessive, inadequate, unreasonable, unfairly discriminatory or are otherwise not in the public interest or that a classification or classification assignment is unwarranted, unreasonable, improper, unfairly discriminatory or not in the public interest may be appealed to the North Carolina Court of Appeals by any party aggrieved thereby.  Any such order shall be based on findings of fact, and if applicable, findings as to trends related to the matter under investigation, and conclusions of law based thereon.  Any order or decision of the Commissioner, if supported by substantial evidence, shall be presumed to be correct and proper.  For the purposes of the appeal the Insurance Commissioner, who shall be represented by his general counsel, shall be deemed an aggrieved party. (1971, c. 703, s. 2.)



§ 58-2-85. Procedure on appeal under § 58-2-80.

§ 58‑2‑85.  Procedure on appeal under § 58‑2‑80.

Appeals to the North Carolina Court of Appeals pursuant to G.S. 58‑2‑80 shall be subject to the following provisions:

(1)        No party to a proceeding before the Commissioner may appeal from any final order or decision of the Commissioner unless within 30 days after the entry of such final order or decision, or within such time thereafter as may be fixed by the Commissioner, by order made within 30 days, the party aggrieved by such decision or order shall file with the Commissioner notice of appeal.

(2)        Any party may appeal from all or any portion of any final order or decision of the Commissioner in the manner herein provided. Copy of the notice of appeal shall be mailed by the appealing party at the time of filing with the Commissioner, to each party to the proceeding to the addresses as they appear in the files of the Commissioner in the proceeding. The failure of any party, other than the Commissioner, to be served with or to receive a copy of the notice of appeal shall not affect the validity or regularity of the appeal.

(3)        Repealed by Session Laws 2009‑566, s. 26, effective October 1, 2009, and applicable to appeals filed on or after that date.

(4)        The appeal shall lie to the Court of Appeals as provided in G.S. 7A‑29. The procedure for the appeal shall be as provided by the rules of appellate procedure.

(5),       (6)  Repealed by Session Laws 1975, c. 391, s. 11.

(7)        The Court of Appeals shall hear and determine all matters arising on such appeal, as in this Article provided, and may in the exercise of its discretion assign the hearing of said appeal to any panel of the Court of Appeals.

(8)        Unless otherwise provided by the rules of appellate procedure, the cause on appeal from the Commissioner of Insurance shall be entitled "State of North Carolina ex rel. Commissioner of Insurance (here add any additional parties in support of the Commissioner's order and their capacity before the Commissioner). Appellee(s) v. (here insert name of appellant and his capacity before the Commissioner), Appellant." Appeals from the Insurance Commissioner pending in the superior courts on January 1, 1972, shall remain on the civil issue docket of such superior court and shall have priority over other civil actions. Appeals to the Court of Appeals under G.S. 7A‑29 shall be docketed in accordance with the rules of appellate procedure.

(9)        In any appeal to the Court of Appeals, the complainant in the original complaint before the Commissioner shall be a party to the record and each of the parties to the proceeding before the Commissioner shall have a right to appear and participate in said appeal.

(10)      An appeal under this section shall operate as a stay of the Commissioner's order or decision until said appeal has been dismissed or the questions raised by the appeal determined according to law.  (1971, c. 703, s. 3; 1975, c. 391, s. 11; 2009‑566, s. 26.)



§ 58-2-90. Extent of review under § 58-2-80.

§ 58‑2‑90.  Extent of review under § 58‑2‑80.

(a)        On appeal the court shall review the record in accordance with the rules of the Court of Appeals, and any alleged irregularities in procedures before the Commissioner, not shown in the record, shall be considered under the rules of the Court of Appeals.

(b)        So far as necessary to the decision and where presented, the court shall decide all relevant questions of law, interpret constitutional and statutory provisions, and determine the meaning and applicability of the terms of any action of the Commissioner. The court may affirm or reverse the decision of the Commissioner, declare the same null and void, or remand the case for further proceedings; or it may reverse or modify the decision if the substantial rights of the appellants have been prejudiced because the Commissioner's findings, inferences, conclusions or decisions are:

(1)        In violation of constitutional provisions, or

(2)        In excess of statutory authority or jurisdiction of the Commissioner, or

(3)        Made upon unlawful proceedings, or

(4)        Affected by other errors of law, or

(5)        Unsupported by material and substantial evidence in view of the entire record as submitted, or

(6)        Arbitrary or capricious.

(c)        In making the foregoing determinations, the court shall review the whole record or such portions thereof as may be cited by any party and due account shall be taken of the rule of prejudicial error.

(d)        The court shall also compel action of the Commissioner unlawfully withheld or unlawfully or unreasonably delayed.

(e)        Upon any appeal, the rates fixed or any rule, regulation, finding, determination, or order made by the Commissioner under the provisions of Articles 1 through 64 of this Chapter shall be prima facie correct.  (1971, c. 703, s. 4; 2009‑566, s. 27.)



§ 58-2-95. Commissioner to supervise local inspectors.

§ 58‑2‑95.  Commissioner to supervise local inspectors.

The Commissioner shall exercise general supervision over local investigators of fires and fire prevention inspectors. Whenever the Commissioner has reason to believe that the local inspectors are not doing their duty, he or his deputy shall make special trips of inspection and take proper steps to have all the provisions of the law relative to the investigation of fires and the prevention of fire waste enforced. (1905, c. 506, s. 6; Rev., s. 4690; C.S., s. 6270; 1925, c. 89; 1969, c. 1063, s. 2.)



§ 58-2-100. Office of Commissioner a public office; records, etc., subject to inspection.

§ 58‑2‑100.  Office of Commissioner a public office; records, etc., subject to inspection.

The office of the Commissioner shall be a public office and the records, reports, books and papers thereof on file therein shall be accessible to the inspection of the public, except that the records compiled as a part of an investigation for the crime of arson, that of unlawful burning, or of fraud, shall not be considered as public records and may be made available to the public only upon an order of court of competent jurisdiction. Provided that such records shall upon request be made available to the district attorney of any district if the same concerns persons or investigations in his district. (1899, c. 54, ss. 9, 77; Rev., s. 4683; 1907, c. 1000, s. 1; C.S., s. 6271; 1945, c. 383; 1951, c. 781, s. 11; 1955, c. 456; 1973, c. 47, s. 2.)



§ 58-2-105. Confidentiality of medical and credentialing records.

§ 58‑2‑105.  Confidentiality of medical and credentialing records.

(a)        All patient medical records in the possession of the Department are confidential and are not public records pursuant to G.S. 58‑2‑100 or G.S. 132‑1. As used in this section, "patient medical records" includes personal information that relates to an individual's physical or mental condition, medical history, or medical treatment, and that has been obtained from the individual patient, a health care provider, or from the patient's spouse, parent, or legal guardian.

(b)        Under Part 4 of Article 50 of this Chapter, the Department may disclose patient medical records to an independent review organization, and the organization shall maintain the confidentiality of those records as required by this section, except as allowed by G.S. 58‑39‑75 and G.S. 58‑39‑76.

(c)        Under Part 4 of Article 50 of this Chapter, all information related to the credentialing of medical professionals that is in the possession of the Commissioner is confidential and is a public record neither under this section nor under Chapter 132 of the General Statutes. (1989 (Reg. Sess., 1990), c. 1021, s. 4; 1993 (Reg. Sess., 1994), c. 678, s. 3; 2001‑446, s. 5(a); 2002‑187, s. 3.4.)



§ 58-2-110. Original documents and certified copies as evidence.

§ 58‑2‑110.  Original documents and certified copies as evidence.

Every certificate, assignment, or conveyance executed by the Commissioner, in pursuance of any authority conferred on him by law and sealed with his seal of office, may be used as evidence and may be recorded in the proper recording offices, in the same manner and with like effect as a deed regularly acknowledged or proved before an officer authorized by law to take the probate of deeds; and all copies of papers in the office of the Commissioner, certified by him and authenticated by his official seal, shall be evidence as the original. (1899, c. 54, s. 11; Rev., s. 4684; C.S., s. 6272.)



§ 58-2-115. Admissibility of certificate as evidence of agent's authority.

§ 58‑2‑115.  Admissibility of certificate as evidence of agent's authority.

In any case or controversy arising in any court of original jurisdiction within this State wherein it is necessary to establish the question as to whether any insurance or other corporation or agent thereof is or has been licensed by the Department to do business in this State, the certificate of the Commissioner under the seal of his office shall be admissible in evidence as proof of such corporation or agent's authority as conferred by the Department. (1929, c. 289, s. 1; 1991, c. 720, ss. 4, 5.)



§ 58-2-120. Reports of Commissioner to the Governor and General Assembly.

§ 58‑2‑120.  Reports of Commissioner to the Governor and General Assembly.

The Commissioner shall, from time to time, report to the Governor and the General Assembly any change or changes that in the Commissioner's opinion should be made in the laws relating to insurance and other subjects pertaining to the Department. (1899, c. 54, ss. 6, 7, 10; 1901, c. 391, s. 2; Rev., ss. 4687, 4688; 1911, c. 211, s. 2; C.S., s. 6273; 1927, c. 217, s. 5; 1945, c. 383; 1999‑219, s. 8.)



§ 58-2-125. Authority over all insurance companies; no exemptions from license.

§ 58‑2‑125.  Authority over all insurance companies; no exemptions from license.

Every insurance company must be licensed and supervised by the Commissioner, and must pay all licenses, taxes, and fees as prescribed in the insurance laws of the State for the class of company, association, or order to which it belongs. No provision in any statute, public or private, may relieve any company, association, or order from the supervision prescribed for the class of companies, associations, or orders of like character, or release it from the payment of the licenses, taxes, and fees prescribed for companies, associations, and orders of the same class; and all such special provisions or exemptions are hereby repealed. It is unlawful for the Commissioner to grant or issue a license to any company, association, or order, or agent for them, claiming such exemption from supervision by his Department and release for the payment of license, fees, and taxes. (1903, c. 594, ss. 1, 2, 3; Rev., s. 4691; C.S., s. 6274; 1945, c. 383; 1991, c. 720, s. 4.)



§ 58-2-128. Interagency consultation.

§ 58‑2‑128.  Interagency consultation.

(a)        Purpose.  It is the stated intention of the Congress in P.L. 106‑102, the Gramm‑Leach‑Bliley Act, that the Board of Governors of the Federal Reserve System, as the umbrella supervisor for financial holding companies, and the Commissioner, as the functional regulator of persons engaged in insurance activities, coordinate efforts to supervise persons that control both a depository institution and a person engaged in insurance activities regulated under State law. In particular, Congress believes that the Board and the Commissioner should share, on a confidential basis, information relevant to the supervision of persons that control both a depository institution and a person engaged in insurance activities, including information regarding the financial health of the consolidated organization and information regarding transactions and relationships between persons engaged in insurance activities and affiliated depository institutions. The purpose of this section is to encourage this coordination and confidential sharing of information and to thereby improve both the efficiency and the quality of the supervision of financial holding companies and their affiliated depository institutions and persons engaged in insurance activities.

(b)        Commissioner's Authority.  Upon the request of the Board or the appropriate federal banking agency, the North Carolina Secretary of State, or the North Carolina Commissioner of Banks, the Commissioner may provide any examination or other reports, records, or other information to which the Commissioner has access with respect to a person that:

(1)        Is engaged in insurance activities and regulated by the Commissioner.

(2)        Is an affiliate of a depository institution or financial holding company.

Upon the request of the Board or the appropriate federal banking agency, the North Carolina Secretary of State, or the North Carolina Commissioner of Banks, the Commissioner may provide any examination or other reports, records, or other information to which the Commissioner has access with respect to any insurance producer.

(c)        Privilege.  The provision of information or material under this section by the Commissioner does not constitute a waiver of, or otherwise affect, any privilege to which the information or material is otherwise subject.

(d)        Definitions.  As used in this section, the terms:

(1)        "Appropriate federal banking agency" and "depository institution" have the same meanings as in section 3 of the Federal Deposit Insurance Act, 12 U.S.C. § 1813.

(2)        "Board" and "financial holding company" have the same meanings as in section 2 of the Bank Holding Company Act of 1956, 12 U.S.C. § 1841, et seq.

(3)        "Insurance producer" or "producer" means a person required to be licensed under this Article to sell, solicit, or negotiate insurance. "Insurance producer" or "producer" includes an agent, a broker, and a limited representative. (2001‑215, s. 1.)



§ 58-2-130: Repealed by Session Laws 1991, c. 681, s. 3.

§ 58‑2‑130: Repealed by Session Laws 1991, c.  681, s. 3.



§ 58-2-131. Examinations to be made; authority, scope, scheduling, and conduct of examinations.

§ 58‑2‑131.  Examinations to be made; authority, scope, scheduling, and conduct of examinations.

(a)        This section and G.S. 58‑2‑132 through G.S. 58‑2‑134 shall be known and may be cited as the Examination Law. The purpose of the Examination Law is to provide an effective and efficient system for examining the activities, operations, financial condition, and affairs of all persons transacting the business of insurance in this State and all persons otherwise subject to the Commissioner's jurisdiction; and to enable the Commissioner to use a flexible system of examinations that directs resources that are appropriate and necessary for the administration of the insurance statutes and rules of this State.

(b)        As used in this section and G.S. 58‑2‑132 through G.S. 58‑2‑134, unless the context clearly indicates otherwise:

(1)        "Commissioner" includes an authorized representative or designee of the Commissioner.

(2)        "Examination" means an examination conducted under the Examination Law.

(3)        "Examiner" means any person authorized by the Commissioner to conduct an examination.

(4)        "Insurance regulator" means the official or agency of another jurisdiction that is responsible for the regulation of a foreign or alien insurer.

(5)        "Person" includes a trust or any affiliate of a person.

(c)        Before licensing any person to write insurance in this State, the Commissioner shall be satisfied, by such examination and evidence as the Commissioner decides to make and require, that the person is otherwise duly qualified under the laws of this State to transact business in this State.

(d)        The Commissioner may conduct an examination of any entity whenever the Commissioner deems it to be prudent for the protection of policyholders or the public, but shall at a minimum conduct a financial examination of every domestic insurer not less frequently than once every five years. In scheduling and determining the nature, scope, and frequency of examinations, the Commissioner shall consider such matters as the results of financial statement analyses and ratios, changes in management or ownership, actuarial opinions, reports of independent certified public accountants, and other criteria as set forth in the NAIC Examiners' Handbook.

(e)        To complete an examination of any entity, the Commissioner may authorize an examination or investigation of any person, or the business of any person, insofar as the examination or investigation is necessary or material to the entity under examination.

(f)         Instead of examining any foreign or alien insurer licensed in this State, the Commissioner may accept an examination report on that insurer prepared by the insurer's domiciliary insurance regulator. In making a determination to accept the domiciliary insurance regulator's report, the Commissioner may consider whether (i) the insurance regulator was at the time of the examination accredited under NAIC Financial Regulation Standards and Accreditation Program, or (ii) the examination is performed under the supervision of an NAIC‑accredited insurance regulator or with the participation of one or more examiners who are employed by the regulator and who, after a review of the examination work papers and report, state under oath that the examination was performed in a manner consistent with the standards and procedures required by the regulator.

(g)        If it appears that the insurer is of good financial and business standing and is solvent, and it is certified in writing and attested by the seal, if any, of the insurer's insurance regulator that it has been examined by the regulator in the manner prescribed by its laws, and was by the examination found to be in sound condition, that there is no reason to doubt its solvency, and that it is still permitted under the laws of such jurisdiction to do business therein, then, in the Commissioner's discretion, further examination may be dispensed with, and the obtained information and the furnished certificate may be accepted as sufficient evidence of the solvency of the insurer.

(h)        Upon determining that an examination should be conducted, the Commissioner shall issue a notice of examination appointing one or more examiners to perform the examination and instructing them about the scope of the examination. In conducting the examination, an examiner shall observe the guidelines and procedures in the NAIC Examiners' Handbook. The Commissioner may also use such other guidelines or procedures as the Commissioner deems to be appropriate.

(i)         Every person from whom information is sought and its officers, directors, and agents must provide to the Commissioner timely, convenient, and free access, at all reasonable hours at its offices, to all data relating to the property, assets, business, and affairs of the entity being examined. The officers, directors, employees, and agents of the entity must facilitate and aid in the examination. The refusal of any entity, by its officers, directors, employees, or agents, to submit to examination or to comply with any reasonable written request of the Commissioner or to knowingly or willfully make any false statement in regard to the examination or written request, is grounds for revocation, suspension, refusal, or nonrenewal of any license or authority held by the entity to engage in an insurance or other business subject to the Commissioner's jurisdiction.

(j)         The Commissioner may issue subpoenas, administer oaths, and examine under oath any person about any matter pertinent to the examination. Upon the failure or refusal of any person to obey a subpoena, the Commissioner may petition the Superior Court of Wake County, and upon proper showing the Court may enter any order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the Court order is punishable as contempt of court.

(k)        When making an examination, the Commissioner may retain attorneys, appraisers, independent actuaries, independent certified public accountants, or other professionals and specialists as examiners. In the case of an examination of an insurer, the insurer shall bear the cost of retaining those persons.

(l)         Pending, during, and after the examination of any entity, the Commissioner shall not make public the financial statement, findings, or examination report, or any report affecting the status or standing of the entity examined, until the entity examined has either accepted and approved the final examination report or has been given a reasonable opportunity to be heard on the report and to answer or rebut any statements or findings in the report. The hearing, if requested, shall be informal and private.

(m)       Nothing in the Examination Law limits the Commissioner's authority to terminate or suspend any examination in order to pursue other legal or regulatory action under the laws and rules of this State and to use any final or preliminary examination report, any examiner or insurer work papers or other documents, or any other information discovered or developed during any examination in the furtherance of any legal or regulatory action that the Commissioner may consider to be appropriate. Findings of fact and conclusions made pursuant to any examination are prima facie evidence in any legal or regulator action. (1991, c. 681, s. 2; 1995, c. 360, s. 2(c); c. 517, s. 1; 1998‑212, s. 26B(b), (c), (f); 2001‑180, ss. 1, 2, 3; 2002‑144, s. 6; 2002‑187, ss. 2.1, 2.2; 2003‑284, s. 22.2; 2004‑124, s. 21.1.)



§ 58-2-132. Examination reports.

§ 58‑2‑132.  Examination reports.

(a)        All examination reports shall comprise only facts appearing upon the books, records, or other documents of the entity, its agents or other persons examined, or as ascertained from the testimony of its officers or agents or other persons examined concerning its affairs, and conclusions and recommendations that the examiners find reasonably warranted from the facts.

(b)        No later than 60 days following completion of an examination, the examiners shall file with the Department a verified written examination report under oath. Upon receipt of the verified report, the Department shall send the report to the entity examined, together with a notice that affords the entity examined a reasonable opportunity of not more than 30 days to make a written submission or rebuttal with respect to any matters contained in the examination report. Within 30 days after the date of the examination report, the entity examined shall file affidavits executed by each of its directors stating under oath that they have received and read a copy of the report.

(c)        At the end of the 30 days provided for the receipt of written submissions or rebuttals, the Commissioner shall fully consider and review the report, together with any written submissions or rebuttals and any relevant parts of the examiners' work papers and enter an order:

(1)        Adopting the examination report as filed or with modifications or corrections. If the examination report reveals that the entity examined is operating in violation of any law, rule, or prior order of the Commissioner, the Commissioner may order the entity examined to take any action the Commissioner considers necessary and appropriate to cure the violation; or

(2)        Rejecting the examination report with directions to the examiners to reopen the examination to obtain additional data, documentation of the information, and refiling under subdivision (1) of this subsection; or

(3)        Calling for an investigatory hearing with no less than 20 days' notice to the insurer for purposes of obtaining additional documentation, data, and testimony.

(d)        All orders entered under subdivision (c)(1) of this section shall be accompanied by findings and conclusions resulting from the Commissioner's consideration and review of the examination report, relevant examiner work papers, and any written submissions or rebuttals. Any such order shall be considered a final administration decision and shall be served upon the entity examined by certified mail. Any hearing conducted under subdivision (c)(3) of this section shall be conducted as a nonadversarial confidential investigatory proceeding as necessary for the resolution of any inconsistencies, discrepancies, or disputed issues apparent on the face of the filed examination report or raised by or as a result of the Commissioner's review of relevant work papers or by the written submission or rebuttal of the entity examined. Within 20 days after the conclusion of any such hearing, the Commissioner shall enter an order under subdivision (c)(1) of this section. The Commissioner may not appoint a member of the Department's examination staff as an authorized representative to conduct the hearing. The hearing shall proceed expeditiously with discovery by the entity examined limited to the examiner's work papers that tend to substantiate any assertions set forth in any written submission or rebuttal. The Commissioner may issue subpoenas for the attendance of any witnesses or the production of any documents the Commissioner considers to be relevant to the investigation, whether they are under the control of the Department, the entity examined, or other persons. The documents produced shall be included in the record, and testimony taken by the Commissioner shall be under oath and preserved for the record. Nothing in this section requires the Department to disclose any information or records that would show the existence or content of any investigation or activity of any federal or state criminal justice agency. In the hearing, the Commissioner shall question the persons subpoenaed. Thereafter the entity examined and the Department may present testimony relevant to the investigation. Cross‑examination shall be conducted only by the Commissioner. The entity examined and the Department may make closing statements and may be represented by counsel of their choice.

(e)        Upon completion of the examination report under subdivision (c)(1) of this section, the Commissioner shall hold the content of the examination report as private and confidential information for the 30‑day period provided for written submissions or rebuttals. If after 30 days after the examination report has been submitted to it, the entity examined has neither notified the Commissioner of its acceptance and approval of the report nor requested to be heard on the report, the report shall then be filed as a public document and shall be open to public inspection, as long as no court of competent jurisdiction has stayed its publication. Nothing in the Examination Law prohibits the Commissioner from disclosing the content of the examination report, preliminary examination report or results, or any related matter, to an insurance regulator or to law enforcement officials of this or any other state or country or of the United States government at any time, as long as the person or agency receiving the report or related matters agrees in writing and is authorized by law to hold it confidential and in a manner consistent with this section. If the Commissioner determines that further regulatory action is appropriate as a result of any examination, the Commissioner may initiate such proceedings or actions as provided by law.

(f)         All working papers, information, documents, and copies thereof produced by, obtained by, or disclosed to the Commissioner or any other person in connection with an examination, market analysis, market conduct action, or financial analysis shall be given confidential treatment, are not subject to subpoena, and shall not be made public by the Commissioner or any other person. The Commissioner may use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as part of the Commissioner's official duties.

(g)        In order to assist in the performance of the Commissioner's duties, the Commissioner may:

(1)        Share documents, materials, or other information, including the confidential and privileged documents, materials, or information subject to subsection (f) of this section, with other state, federal, and international regulatory agencies, with the NAIC, and with state, federal, and international law enforcement authorities, provided that the recipient agrees to maintain the confidentiality and privileged status of the document, material, communication, or other information.

(2)        Receive documents, materials, communications, or information, including otherwise confidential and privileged documents, materials, or information, from the NAIC, and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information.

(3)        Enter into agreements governing sharing and use of information consistent with this section.

(h)        No waiver of an existing privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the Commissioner under this section or as a result of sharing as authorized in subsection (g) of this section.

(i)         A privilege established under the law of any state or jurisdiction that is substantially similar to the privilege established under this section shall be available and enforced in any proceeding in, and in any court of, this State.

(j)         In this section, "department," "insurance regulator," "law enforcement official or authority," "NAIC," and "regulatory official or agency" include employees, agents, consultants, and contractors of those entities. (1991, c. 681, s. 2; 2001‑180, s. 4; 2005‑206, s. 2.)



§ 58-2-133. Conflict of interest; cost of examinations; immunity from liability.

§ 58‑2‑133.  Conflict of interest; cost of examinations; immunity from liability.

(a)        No person may be appointed as an examiner by the Commissioner if that person, either directly or indirectly, has a conflict of interest or is affiliated with the management of or owns a pecuniary interest in any person subject to examination. This section does not preclude an examiner from being:

(1)        A policyholder or claimant under an insurance policy;

(2)        A grantor of a mortgage or similar instrument on the examiner's residence to an insurer if done under customary terms and in the ordinary course of business;

(3)        An investment owner in shares of regulated diversified investment companies; or

(4)        A settler or beneficiary of a blind trust into which any otherwise nonpermissible holdings have been placed.

(b)        Notwithstanding the requirements of G.S. 58‑2‑131, the Commissioner may retain from time to time, on an individual basis, qualified actuaries, certified public accountants, or other similar individuals who are independently practicing their professions, even though they may from time to time be similarly employed or retained by persons subject to examination under the Examination Law. In the case of an examination of an insurer, the insurer shall bear the cost of retaining those persons.

(c)        The refusal of any insurer to submit to examination is grounds for the revocation, suspension, or refusal of a license. The Commissioner may make public any such revocation, suspension, or refusal of license and may give reasons for that action.

(d)        The provisions of G.S. 58‑2‑160 apply to examinations conducted under the Examination Law. (1991, c. 681, s. 2; 1995, c. 360, s. 2(d); 2002‑144, s. 7; 2003‑284, s. 22.2; 2004‑124, s. 21.1.)



§ 58-2-134. Cost of certain examinations.

§ 58‑2‑134.  Cost of certain examinations.

(a)        An insurer shall reimburse the State Treasurer for the actual expenses incurred by the Department in any examination of those records or assets conducted under G.S. 58‑2‑131, 58‑2‑132, or 58‑2‑133 under any of the following circumstances:

(1)        The insurer maintains part of its records or assets outside this State under G.S. 58‑7‑50 or G.S. 58‑7‑55 and the examination is of the records or assets outside this State.

(2)        The insurer requests an examination of its records or assets.

(3)        The Commissioner examines an insurer that is impaired or insolvent or is unlikely to be able to meet obligations with respect to known or anticipated claims or to pay other obligations in the normal course of business.

(4)        The examination involves analysis of the company's investment portfolio, a material portion of which comprises a sophisticated derivatives program, material holdings of collateralized mortgage obligations with high flux scores, unusual real estate or limited partnership holdings, high or unusual portfolio turnover, material asset movement between related parties, or unusual securities lending activities.

(b)        The amount paid by an insurer for an examination of records or assets under this section shall not exceed one hundred thousand dollars ($100,000), unless the insurer and the Commissioner agree on a higher amount. The State Treasurer shall deposit all funds received under this section in the Insurance Regulatory Fund established under G.S. 58‑6‑25. Funds received under this section shall be used by the Department for offsetting the actual expenses incurred by the Department for examinations under this section. (1998‑212, s. 26B(d); 1999‑435, s. 7; 2002‑187, s. 2.3.)



§ 58-2-135: Repealed by Session Laws 1991, c. 681, s. 3.

§ 58‑2‑135:  Repealed by Session Laws 1991, c.  681, s. 3.



§ 58-2-136. Insurer records sent to Department for examination; expenses.

§ 58‑2‑136.  Insurer records sent to Department for examination; expenses.

(a)        As used in this section, "records" means all data relating to the property, assets, business, and affairs of the insurer being examined.

(b)        In addition to the Commissioner's authority in G.S. 58‑2‑185 through G.S. 58‑2‑200 to compel the production of records, in lieu of sending examiners to the location of an insurer's records to conduct an examination under the Examination Law, the Commissioner may require the insurer to send copies of its records to the Department. The chief executive or financial officer of the insurer shall certify under oath that the copies are true and accurate copies of the insurer's records. The insurer being examined shall pay all expenses associated with the examination. The insurer is not liable for the salaries and benefits of Department employees. The refusal by an insurer to pay for expenses under this subsection is grounds for the suspension, revocation, or refusal of a license.

(c)        If the Commissioner sends examiners to the location of an insurer's records to conduct an examination under the Examination Law, the insurer shall pay for the travel and subsistence expenses and other administrative expenses associated with the examination. The insurer is not liable for the salaries and benefits of Department employees. The refusal by an insurer to pay for expenses under this subsection is grounds for the suspension, revocation, or refusal of a license. (2002‑144, s. 8; 2003‑284, s. 22.2; 2004‑124, s. 21.1.)



§ 58-2-140: Repealed by Session Laws 1991, c. 681, s. 3.

§ 58‑2‑140:  Repealed by Session Laws 1991, c.  681, s. 3.



§ 58-2-145: Repealed by Session Laws 1997-362, s. 7.

§ 58‑2‑145:  Repealed by Session Laws 1997‑362, s.  7.



§ 58-2-150. Oath required for compliance with law.

§ 58‑2‑150.  Oath required for compliance with law.

Before issuing a license to any insurance company to transact the business of insurance in this State, the Commissioner shall require, in every case, in addition to the other requirements provided for by law, that the company file with the Commissioner the affidavit of its president or other chief officer that it accepts the terms and obligations of this Chapter as a part of the consideration of the license. (1899, c. 54, s. 110; 1901, c. 391, s. 8; Rev., s. 4693; C.S., s. 6276; 1991, c. 720, s. 4; 2004‑199, s. 20(a); 2005‑215, s. 1; 2006‑105, s. 1.1.)



§ 58-2-155. Investigation of charges.

§ 58‑2‑155.  Investigation of charges.

Upon his own motion or upon complaint being filed by a citizen of this State that a company authorized to do business in the State has violated any of the provisions of Articles 1 through 64 of this Chapter, the Commissioner shall investigate the matter, and, if necessary, examine, under oath, by himself or his accredited representatives the president and such other officer or agents of such companies as may be deemed proper; also all books, records, and papers of the same. In case the Commissioner shall find upon substantial evidence that any complaint against a company is justified, said company, in addition to such penalties as are imposed for violation of any of the provisions of Articles 1 through 64 of this Chapter, shall be liable for the expenses of the investigation, and the Commissioner shall promptly present said company with a statement of such expenses. If the company refuses or neglects to pay, the Commissioner is authorized to bring a civil action for the collection of these expenses. (1899, c. 54, s. 111; 1903, c. 438, s. 11; Rev., s. 4694; C.S., s. 6277; 1921, c. 136, s. 4; 1925, c. 275, s. 6; 1945, c. 383.)



§ 58-2-160. Reporting and investigation of insurance and reinsurance fraud and the financial condition of licensees; immunity from liability.

§ 58‑2‑160.  Reporting and investigation of insurance and reinsurance fraud and the financial condition of licensees; immunity from liability.

(a)        As used in this section, "Commissioner" includes an employee, agent, or designee of the Commissioner.  A person, or an employee or agent of that person, acting without actual malice, is not subject to civil liability for libel, slander, or any other cause of action by virtue of furnishing to the Commissioner under the requirements of law or at the direction of the Commissioner reports or other information relating to (i) any known or suspected fraudulent insurance or reinsurance claim, transaction, or act or (ii) the financial condition of any licensee.  In the absence of actual malice, members of the NAIC, their duly authorized committees, subcommittees, task forces, delegates, and employees, and all other persons charged with the responsibility of collecting, reviewing, analyzing, or disseminating the information developed from filings of financial statements or examinations of licensees are not subject to civil liability for libel, slander, or any other cause of action by virtue of their collection, review, analysis, or dissemination of the data and information collected from such filings or examinations.

(b)        The Commissioner, acting without actual malice, is not subject to civil liability for libel or slander by virtue of an investigation of (i) any known or suspected fraudulent insurance or reinsurance claim, transaction, or act or (ii) the financial condition of any licensee; or by virtue of the publication or dissemination of any official report related to any such investigation, which report is published or disseminated in the absence of fraud, bad faith, or actual malice on the part of the Commissioner.  The Commissioner is not subject to civil liability in relation to the collecting, reviewing, analyzing, or dissemination of information that is developed by the NAIC from the filing of financial statements with the NAIC or from the examination of insurers by the NAIC and that is communicated to the Commissioner, including any investigation or publication or dissemination of any report or other information in relation thereto, which report is published or disseminated in the absence of fraud, bad faith, negligence, or actual malice on the part of the Commissioner.

(c)        During the course of an investigation of (i) a known or suspected fraudulent insurance or reinsurance claim, transaction, or act or (ii) the financial condition of any licensee, the Commissioner may request any person to furnish copies of any information relative to the (i) known or suspected claim, transaction, or act or (ii) financial condition of the licensee.  The person shall release the information requested and cooperate with the Commissioner pursuant to this section. (1985 (Reg. Sess., 1986), c. 1013, s. 3; 1987, c. 864, s. 43; 1987 (Reg. Sess., 1988), c. 975, s. 3; 1989 (Reg. Sess., 1990), c. 1054, s. 1.)



§ 58-2-161. False statement to procure or deny benefit of insurance policy or certificate.

§ 58‑2‑161.  False statement to procure or deny benefit of insurance policy or certificate.

(a)        For the purposes of this section:

(1)        "Insurer" has the same meaning as in G.S. 58‑1‑5(3) and also includes:

a.         Any hull insurance and protection and indemnity club operating under Article 20 of this Chapter.

b.         Any surplus lines insurer operating under Article 21 of this Chapter.

c.         Any risk retention group or purchasing group operating under Article 22 of this Chapter.

d.         Any local government risk pool operating under Article 23 of this Chapter.

e.         Any risk‑sharing plan operating under Article 42 of this Chapter.

f.          The North Carolina Insurance Underwriting Association operating under Article 45 of this Chapter.

g.         The North Carolina Joint Insurance Underwriting Association operating under Article 46 of this Chapter.

h.         The North Carolina Insurance Guaranty Association operating under Article 48 of this Chapter.

i.          Any multiple employer welfare arrangement operating under Article 49 of this Chapter.

j.          The North Carolina Life and Health Insurance Guaranty Association operating under Article 62 of this Chapter.

k.         Any service corporation operating under Article 65 of this Chapter.

l.          Any health maintenance organization operating under Article 67 of this Chapter.

m.        The State Health Plan for Teachers and State Employees and any optional plans or programs operating under Part 2 of Article 3 of Chapter 135 of the General Statutes.

n.         A group of employers self‑insuring their workers' compensation liabilities under Article 47 of this Chapter.

o.         An employer self‑insuring its workers' compensation liabilities under Article 5 of Chapter 97 of the General Statutes.

p.         The North Carolina Self‑Insurance Security Association under Article 4 of Chapter 97 of the General Statutes.

q.         Any reinsurer licensed or accredited under this Chapter.

(2)        "Statement" includes any application, notice, statement, proof of loss, bill of lading, receipt for payment, invoice, account, estimate of property damages, bill for services, diagnosis, prescription, hospital or doctor records, X rays, test result, or other evidence of loss, injury, or expense.

(b)        Any person who, with the intent to injure, defraud, or deceive an insurer or insurance claimant:

(1)        Presents or causes to be presented a written or oral statement, including computer‑generated documents as part of, in support of, or in opposition to, a claim for payment or other benefit pursuant to an insurance policy, knowing that the statement contains false or misleading information concerning any fact or matter material to the claim, or

(2)        Assists, abets, solicits, or conspires with another person to prepare or make any written or oral statement that is intended to be presented to an insurer or insurance claimant in connection with, in support of, or in opposition to, a claim for payment or other benefit pursuant to an insurance policy, knowing that the statement contains false or misleading information concerning a fact or matter material to the claim is guilty of a Class H felony. Each claim shall be considered a separate count. Upon conviction, if the court imposes probation, the court may order the defendant to pay restitution as a condition of probation. In determination of the amount of restitution pursuant to G.S. 15A‑1343(d), the reasonable costs and attorneys' fees incurred by the victim in the investigation of, and efforts to recover damages arising from, the claim, may be considered part of the damage caused by the defendant arising out of the offense.

In a civil cause of action for recovery based upon a claim for which a defendant has been convicted under this section, the conviction may be entered into evidence against the defendant. The court may award the prevailing party compensatory damages, attorneys' fees, costs, and reasonable investigative costs. If the prevailing party can demonstrate that the defendant has engaged in a pattern of violations of this section, the court may award treble damages. (1899, c. 54, s. 60; Rev., s. 3487; 1913, c. 89, s. 28; C.S., s. 4369; 1937, c. 248; 1967, c. 1088, s. 1; 1979, c. 760, s. 5; 1989 (Reg. Sess., 1990), c. 1054, s. 2; 1995, c. 43, s. 1; 1999‑294, s. 3; 2005‑400, s. 17; 2007‑298, s. 8.1; 2007‑323, s. 28.22A(o); 2007‑345, s. 12.)



§ 58-2-162. Embezzlement by insurance agents, brokers, or administrators.

§ 58‑2‑162.  Embezzlement by insurance agents, brokers, or administrators.

If any insurance agent, broker, or administrator embezzles or fraudulently converts to his own use, or, with intent to use or embezzle, takes, secretes, or otherwise disposes of, or fraudulently withholds, appropriates, lends, invests, or otherwise uses or applies any money, negotiable instrument, or other consideration received by him in his performance as an agent, broker, or administrator, he shall be guilty of a felony.  If the value of the money, negotiable instrument, or other consideration is one hundred thousand dollars ($100,000) or more, violation of this section is a Class C felony. If the value of the money, negotiable instrument, or other consideration is less than one hundred thousand dollars ($100,000), violation of this section is a Class H felony. (1889, c. 54, s. 103; Rev., s. 3489; 1911, c. 196, s. 8; C.S., s. 4274; 1989 (Reg. Sess., 1990), c. 1054, s. 2; 1997‑443, s. 19.25(n).)



§ 58-2-163. Report to Commissioner.

§ 58‑2‑163.  Report to Commissioner.

Whenever any insurance company, or employee or representative of such company, or any other person licensed or registered under Articles 1 through 67 of this Chapter knows or has reasonable cause to believe that any other person has violated G.S. 58‑2‑161, 58‑2‑162, 58‑2‑164, 58‑2‑180, 58‑8‑1, 58‑24‑180(e), or whenever any insurance company, or employee or representative of such company, or any other person licensed or registered under Articles 1 through 67 of this Chapter knows or has reasonable cause to believe that any entity licensed by the Commissioner is financially impaired, it is the duty of such person, upon acquiring such knowledge, to notify the Commissioner and provide the Commissioner with a complete statement of all of the relevant facts and circumstances. Such report is a privileged communication, and when made without actual malice does not subject the person making the same to any liability whatsoever. The Commissioner may suspend, revoke, or refuse to renew the license of any licensee who willfully fails to comply with this section. (1945, c. 382; 1987, c. 752, s. 2; 1989 (Reg. Sess., 1990), c. 1054, s. 2; 2007‑443, s. 4.)



§ 58-2-164. Rate evasion fraud; prevention programs.

§ 58‑2‑164.  Rate evasion fraud; prevention programs.

(a)        The following definitions apply in this section:

(1)        "Applicant" means one or more persons applying for the issuance or renewal of an auto insurance policy.

(2)        "Auto insurance" means nonfleet private passenger motor vehicle insurance.

(3)        "Eligible applicant" means a person who is an eligible risk under G.S. 58‑37‑1(4a).

(4)        "Insurer" means a member of the North Carolina Rate Bureau that is licensed to write and is writing auto insurance in this State.

(5)        "Nonfleet" means a motor vehicle as defined in G.S. 58‑40‑10(2).

(6)        "Private passenger motor vehicle" means a motor vehicle as defined in G.S. 58‑40‑10(1).

(b)        It shall be a Class 3 misdemeanor for any person who, with the intent to deceive an insurer, does any of the following:

(1)        Present or cause to be presented a written or oral statement in support of an application for auto insurance or for vehicle registration pursuant to G.S 20‑52(a)(4) and (a)(5), knowing that the application contains false or misleading information that states the applicant is an eligible risk when the applicant is not an eligible risk.

(2)        Assist, abet, solicit, or conspire with another person to prepare or make any written or oral statement that is intended to be presented to an insurer in connection with or in support of an application for auto insurance or for vehicle registration pursuant to G.S. 20‑52(a)(4) and (a)(5), if the person knows that the statement contains false or misleading information that states the applicant is an eligible risk when the applicant is not an eligible risk.

In addition to any other penalties authorized by law, a violation of this subsection may be punishable by a fine of not more than one thousand dollars ($1,000) for each violation.

(c)        The insurer and its agent shall also take reasonable steps to verify that the information provided by an applicant regarding the applicant's address and the place the motor vehicle is garaged is correct. The insurer may take its own reasonable steps to verify residency or eligible risk status or may rely upon the agent verification of residency or eligible risk status to meet the insurer's verification obligations under this section. The agent shall retain copies of any items obtained under this section as required under the record retention rules adopted by the Commissioner and in accordance with G.S. 58‑2‑185. The agent may satisfy the requirements of this section by obtaining reliable proof of North Carolina residency from the applicant or the applicant's status as an eligible risk. Reliable proof of residency or eligible risk includes but is not limited to:

(1)        A pay stub with the payee's address.

(2)        A utility bill showing the address of the applicant‑payor.

(3)        A lease for an apartment, house, modular unit, or manufactured home with a North Carolina address signed by the applicant.

(4)        A receipt for personal property taxes paid.

(5)        A receipt for real property taxes paid to a North Carolina locality.

(6)        A monthly or quarterly financial statement from a North Carolina regulated financial institution.

(7)        A valid unexpired North Carolina driver's license.

(8)        A matricula consular or substantially similar document issued by the Mexican Consulate for North Carolina.

(9)        A document similar to that described in subdivision (8) of this section, issued by the consulate or embassy of another country that would be accepted by the North Carolina Division of Motor Vehicles as set forth in G.S. 20‑7(b4)(9).

(10)      A valid North Carolina vehicle registration.

(11)      A valid military ID.

(12)      A valid student ID for a North Carolina school or university.

(d)        In the absence of actual malice, neither an insurer, the authorized representative of the insurer, a producer, the Commissioner, an organization of which the Commissioner is a member, the North Carolina Reinsurance Facility, nor the respective employees and agents of such persons acting on behalf of such persons shall be subject to civil liability as a result of any statement or information provided or action taken pursuant to this section.

(e)        In any action brought against a person that may have immunity under subsection (d) of this section for making any statement required by this section or for providing any information relating to any statement that may be requested by the Commissioner, the party bringing the action shall plead specifically in any allegation that subsection (d) of this section does not apply because the person making the statement or providing the information did so with actual malice. Subsections (d) and (e) of this section do not abrogate or modify any existing statutory or common law privileges or immunities.

(f)         Every insurer shall maintain safeguards within its auto insurance business at the point of sale, renewal, and claim to identify misrepresentations by applicants regarding their addresses and the places their motor vehicles are garaged. Identified misrepresentations are subject to the requirements of Article 2 of this Chapter.

(g)        If an applicant provides false and misleading information as to the applicant's or any named insured's status as an eligible applicant and that fraudulent information makes the applicant or any named insured appear to be an eligible applicant when that person is in fact not an eligible applicant, the insurer may do any or all of the following:

(1)        Refuse to issue a policy.

(2)        Cancel or refuse to renew a policy that has been issued.

(3)        Deny coverage for any claim arising out of bodily injury or property damage suffered by the applicant. This subdivision does not apply to innocent third parties.

(h)        In a civil cause of action for recovery based upon a claim for which a defendant has been convicted under this section, the conviction may be entered into evidence against the defendant and shall establish the liability of the defendant as a matter of law for such damages, fees, or costs as may be proven. The court may award the prevailing party compensatory damages including but not limited to any costs, losses, expenses, and attorneys' fees incurred in connection with any false statement of eligible risk status made in an application for insurance or incurred in connection with any claim submitted under a policy obtained as a result of a false statement of status as an eligible risk, attorneys' fees, costs, and reasonable investigative costs. If the prevailing party can demonstrate that the defendant has engaged in a pattern of violations of this section, the court may award treble damages. (2007‑443, s. 3.)



§ 58-2-165. Annual, semiannual, monthly, or quarterly statements to be filed with Commissioner.

§ 58‑2‑165.  Annual, semiannual, monthly, or quarterly statements to be filed with Commissioner.

(a)        Except as provided in subsection (a1) of this section, every insurance company shall file in the Commissioner's office, on or before March 1 of each year, a statement showing the business standing and financial condition of the company, association, or order on the preceding December 31, signed and sworn to by the chief managing agent or officer thereof, before the Commissioner or some officer authorized by law to administer oaths. Provided, the Commissioner may, for good and sufficient cause shown by an applicant company, extend the filing date of the company's annual statement, for a reasonable period of time, not to exceed 30 days. In addition, except as provided in subsection (a1) of this section, the Commissioner may require any insurance company, association, or order to file its statement semiannually, quarterly, or monthly.

(a1)      A town or county mutual, organized under G.S. 58‑7‑75(5)d., is required to file only an annual statement or an audited financial statement that was prepared by a certified public accountant if for the preceding year it had a direct written premium of less than one hundred fifty thousand dollars ($150,000) and fewer than 400 policyholders. The Commissioner shall not require those mutuals to file statements semiannually, quarterly, or monthly.

(b)        The Commissioner may require statements under this section, G.S. 58‑2‑170, and G.S. 58‑2‑190 to be filed in a format that can be read by electronic data processing equipment, provided that this subsection does not apply to an audited financial statement prepared by a certified public accountant that is submitted by a town or county mutual pursuant to subsection (a1) of this section.

(c)        Except as provided herein, all statements filed under this section must be prepared in accordance with the appropriate NAIC Annual Statement Instructions Handbook and pursuant to the NAIC Accounting Practices and Procedures Manual and on the NAIC Model Financial Statement Blank, unless further modified by the Commissioner as the Commissioner considers to be appropriate. This subsection does not apply to statements filed by a town or county mutual organized under G.S. 58‑7‑75(5)d. if for the preceding year it had a direct written premium of less than one hundred fifty thousand dollars ($150,000) and fewer than 400 policyholders. (1899, c. 54, ss. 72, 73, 83, 90, 97; 1901, c. 706, s. 2; 1903, c. 438, s. 9; Rev., s. 4698; C.S., s. 6280; 1945, c. 383; 1957, c. 407; 1985, c. 666, ss. 50, 51; 1985 (Reg. Sess., 1986), c. 1013, s. 11; 1991, c. 681, s. 7; 1993, c. 504, s. 1; 1998‑211, s. 22; 1999‑192, s. 1.)



§ 58-2-170. Annual statements by professional liability insurers; medical malpractice claim reports.

§ 58‑2‑170.  Annual statements by professional liability insurers; medical malpractice claim reports.

(a)        In addition to the financial statements required by G.S. 58‑2‑165, every insurer, self‑insurer, and risk retention group that provides professional liability insurance in the State shall file with the Commissioner, on or before the first day of February in each year, in form and detail as the Commissioner prescribes, a statement showing the items set forth in subsection (b) of this section, as of the preceding 31st day of December.  The annual statement shall not be reported or disclosed to the public in a manner or format which identifies or could reasonably be used to identify any individual health care provider or medical center.  The statement shall be signed and sworn to by the chief managing agent or officer of the insurer, self‑insurer, or risk retention group, before the Commissioner or some officer authorized by law to administer oaths.  The Commissioner shall, in December of each year, furnish to each such person that provides professional liability insurance in the State forms for the annual statements.  The Commissioner may, for good cause, authorize an extension of the report due date upon written application of any person required to file.  An extension is not valid unless the Commissioner's authorization is in writing and signed by the Commissioner or one of his deputies.

(b)        The statement required by subsection (a) of this section shall contain:

(1)        Number of claims pending at beginning of year;

(2)        Number of claims pending at end of year;

(3)        Number of claims paid;

(4)        Number of claims closed no payment;

(5)        Number and amounts of claims in court in which judgment paid:

a.         Highest amount

b.         Lowest amount

c.         Average amount

d.         Median amount;

(6)        Number and amounts of claims out of court in which settlement paid:

a.         Highest amount

b.         Lowest amount

c.         Average amount

d.         Median amount;

(7)        Average amount per claim set up in reserve;

(8)        Total premium collection;

(9)        Total expenses less reserve expenses; and

(10)      Total reserve expenses.

(c)        Every insurer, self‑insurer, and risk retention group that provides professional liability insurance to health care providers in this State shall file, within 90 days following the request of the Commissioner, a report containing information for the purpose of allowing the Commissioner to analyze claims.  The report shall be in the form prescribed by the Commissioner.  The form prescribed by the Commissioner shall be a form that permits the public inspection, examination, or copying of any information contained in the report:  Provided, however, that any data or other characteristics that identify or could be used to identify the names or addresses of the claimants or the names or addresses of the individual health care provider or medical center against whom the claims are or have been asserted or any data that could be used to identify the dollar amounts involved in such claims shall be treated as privileged information and shall not be made available to the public.  The Commissioner shall analyze these reports and shall file statistical and other summaries based on these reports with the General Assembly as soon as practicable after receipt of the reports.  The Commissioner shall assess a penalty against any person that willfully fails to file a report required by this subsection.  Such penalty shall be one thousand dollars ($1,000) for each day after the due date of the report that the person willfully fails to file:  Provided, however, the penalty for an individual who self insures shall be two hundred dollars ($200.00) for each day after the due date of the report that the person willfully fails to file:  Provided, however, that upon the failure of a person to file the report as required by this subsection, the Commissioner shall send by certified mail, return receipt requested, a notice to that person informing him that he has 10 business days after receipt of the notice to either request an extension of time or file the report.  The Commissioner may, for good cause, authorize an extension of the report due date upon written application of any person required to file.  An extension is not valid unless the Commissioner's authorization is in writing and signed by the Commissioner or one of his deputies.

(d)        Every person that self‑insures against professional liability in this State shall provide the Commissioner with written notice of such self‑insurance, which notice shall include the name and address of the person self‑insuring.  This notice shall be filed with the Commissioner each year for the purpose of apprising the Commissioner of the number and locations of persons that self‑insure against professional liability. (1975, 2nd Sess., c. 977, s. 6; 1985, c. 666, s. 53; 1987, c. 343.)



§ 58-2-171. Qualifications of actuaries.

§ 58‑2‑171.  Qualifications of actuaries.

The Commissioner may adopt rules setting forth requisite qualifications of consulting actuaries for the sole purpose of qualifying them to certify financial statements filed and rate filings made by entities under this Chapter as to the actuarial validity of those filings. The qualifications shall be commensurate with the degree of complexity of the actuarial principles applicable to the various statements filed or rate filings made. Nothing in this section affects the scope of practice or the professional qualifications of actuaries. (1995, c. 517, s. 2.)



§ 58-2-175: Repealed by Session Laws 1993, c. 452, s. 65.

§ 58‑2‑175:  Repealed by Session Laws 1993, c.  452, s. 65.



§ 58-2-180. Punishment for making false statement.

§ 58‑2‑180.  Punishment for making false statement.

If any person in any financial or other statement required by this Chapter willfully misstates information, that person making oath to or subscribing the statement is guilty of a Class I felony; and the entity on whose behalf the person made the oath or subscribed the statement is subject to a fine imposed by the court of not less than two thousand dollars ($2,000) nor more than ten thousand dollars ($10,000). (1899, c. 54, s. 97; Rev., s. 3493; C.S., s. 6281; 1985, c. 666, s. 13; 1989 (Reg. Sess., 1990), c. 1054, s. 5; 1993 (Reg. Sess., 1994), c. 767, s. 23.)



§ 58-2-185. Record of business kept by companies and agents; Commissioner may inspect.

§ 58‑2‑185.  Record of business kept by companies and agents; Commissioner may inspect.

All companies, agents, or brokers doing any kind of insurance business in this State must make and keep a full and correct record of the business done by them, showing the number, date, term, amount insured, premiums, and the persons to whom issued, of every policy or certificate or renewal. Information from these records must be furnished to the Commissioner on demand, and the original books of records shall be open to the inspection of the Commissioner when demanded. (1899, c. 54, s. 108; 1903, c. 438, s. 11; Rev., s. 4696; C.S., s. 6284; 1945, c. 383; 1991, c. 720, s. 4.)



§ 58-2-190. Commissioner may require special reports.

§ 58‑2‑190.  Commissioner may require special reports.

The Commissioner may also address to any authorized insurer, statistical organization, joint underwriting or joint reinsurance organization, or the North Carolina Rate Bureau or Motor Vehicle Reinsurance Facility, or its officers any inquiry in relation to its transactions or condition or any matter connected therewith. Every corporation or person so addressed shall reply in writing to the inquiry promptly and truthfully, and the reply shall be verified, if required by the Commissioner, by such individual, or by such officer or officers of a corporation, as he shall designate. (1945, c. 383; 1985 (Reg. Sess., 1986), c. 1027, s. 8; 2005‑210, s. 1.)



§ 58-2-195. Commissioner may require records, reports, etc., for agencies, agents and others.

§ 58‑2‑195.  Commissioner may require records, reports, etc., for agencies, agents and others.

(a)        The Commissioner is empowered to make and promulgate reasonable rules and regulations governing the recording and reporting of insurance business transactions by insurance agencies, agents, brokers and producers of record, any of which agencies, agents, brokers or producers of record are licensed in this State or are transacting insurance business in this State to the end that such records and reports will accurately and separately reflect the insurance business transactions of such agency, agent, broker or producer of record in this State. Information from records required to be kept pursuant to the provisions of this section must be furnished the Commissioner on demand and the original records required to be kept pursuant to the provisions of this section shall be open to the inspection for the Commissioner or any other authorized employee described in G.S. 58‑2‑25 when demanded.

(b)        Every insurance agency transacting insurance business in this State shall at all times have appointed some person employed or associated with such agency who shall have the responsibility of seeing that such records and reports as are required pursuant to the provisions of this section are kept and maintained.

(c)        Any person subject to the provisions of subsection (a) of this section who violates the provisions of this section or the rules and regulations prescribed by the Commissioner pursuant to the provisions of this section may after notice and hearing: for the first offense have his license or licenses (in case license be issued for more than one company in such person's case) suspended or revoked for not less than one month nor more than six months and for the second offense shall have his license or licenses (in case license be issued from more than one company in his case) suspended or revoked for the period of one year and such person shall not thereafter be licensed for one year from the date said revocation or suspension first became effective.

(d)        For the purpose of enforcing the provisions of this section the Commissioner or any other authorized employee described in G.S. 58‑2‑25 is authorized and empowered to examine persons, administer oaths and require production of papers and records relative to this section.

(e)        Whenever the Commissioner deems it to be prudent for the protection of policyholders in this State, he or any other authorized employee described in G.S. 58‑2‑25 shall visit and examine any insurance agency, agent, broker, adjuster, motor vehicle damage appraiser, or producer of record. The refusal of any agency, agent, broker, adjuster, motor vehicle damage appraiser, or producer of record to submit to examination is grounds for the revocation or refusal of a license. (1971, c. 948, s. 1; 1987, c. 629, ss. 14, 15; c. 752, s. 1; 1995, c. 360, s. 2(e).)



§ 58-2-200. Books and papers required to be exhibited.

§ 58‑2‑200.  Books and papers required to be exhibited.

It is the duty of any person having in his possession or control any books, accounts, or papers of any company licensed under Articles 1 through 64 of this Chapter, to exhibit the same to the Commissioner or to any deputy, actuary, accountant, or persons acting with or for the Commissioner.  Any person who shall refuse, on demand, to exhibit the books, accounts, or papers, as above provided, or who shall knowingly or willfully make any false statement in regard to the same, shall be subject to suspension or revocation of his license under Articles 1 through 64 of this Chapter; and shall be deemed guilty of a Class 1 misdemeanor. (1899, c. 54, s. 76; Rev., ss. 3494, 4697; 1907, c. 1000, s. 3; C.S., s. 6286; 1945, c. 383; 1985 (Reg. Sess., 1986), c. 1013, s. 6; 1991, c. 720, s. 4; 1993, c. 539, s. 445; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 58-2-205. CPA audits of financial statements.

§ 58‑2‑205.  CPA audits of financial statements.

The Commissioner may adopt rules to provide for audits and opinions of insurers' financial statements by certified public accountants. These rules shall be substantially similar to the NAIC model rule that requires audited financial reports, as amended. The Commissioner may adopt, amend, or repeal provisions of these rules under G.S. 150B‑21.1 in order to keep these rules current with the NAIC model rule. (1989, c. 485, s. 38; 1998‑212, s. 26B(g).)



§ 58-2-210. Rules for mortgage insurance consolidations.

§ 58‑2‑210.  Rules for mortgage insurance consolidations.

The Commissioner is authorized to adopt rules governing mortgage insurance consolidations and related rules concerning unfair rate discrimination.  In the event the Commissioner adopts such rules, while such rules are in effect the unfair rate discrimination provisions of G.S. 58‑58‑35 and G.S. 58‑63‑15(7) will not apply to mortgage insurance consolidations to the extent those provisions are inconsistent with such rules.  For purposes of this section, "mortgage insurance consolidation" means any transaction in which a mortgage loan servicer makes its premium collection services available to mortgage debtors in connection with an insurer's offer of mortgage insurance, which offer is made to debtors who, immediately prior to the offer, had mortgage insurance with another insurer and were paying premiums for that insurance with their monthly mortgage payments. (1989, c, 341, s. 1.)



§ 58-2-215. Consumer Protection Fund.

§ 58‑2‑215.  Consumer Protection Fund.

(a)        A special fund is created in the Office of the State Treasurer, to be known as the Department of Insurance Consumer Protection Fund. The Fund shall be placed in an interest bearing account and any interest or other income derived from the Fund shall be credited to the Fund. Moneys in the Fund shall only be spent pursuant to warrants drawn by the Commissioner on the Fund through the State Treasurer. The Fund shall be subject to the provisions of the Executive Budget Act; except that the provisions of Article 3C of Chapter 143 of the General Statutes do not apply to subdivision (b)(1) of this section.

(b)        All moneys credited to the Fund shall be used only to pay the following expenses incurred by the Department:

(1)        For the purpose of retaining outside actuarial and economic consultants, legal counsel, and court reporting services in the review and analysis of rate filings and any other insurance regulatory matters, in conducting all hearings, and through any final adjudication.

(2)        In connection with any delinquency proceeding under Article 30 of this Chapter, for the purpose of locating and recovering the assets of or any other obligations or liabilities owed to or due an insurer that has been placed under such proceeding.

(3)        In connection with any civil litigation, other than under Chapter 150B of the General Statutes or any appeal from an order of the Commissioner or his deputies, that is commenced against the Commissioner or his deputies and that arises out of the performance of their official duties, for the purpose of retaining outside consultants, legal counsel, and court reporting services to defend such litigation.

(c)        Moneys appropriated by the General Assembly shall be deposited in the Fund and shall become a part of the continuation budget of the Department of Insurance. Such continuation budget amount shall equal the actual expenditures drawn from the Fund during the prior fiscal year plus the official inflation rate designated by the Director of the Budget in the preparation of the State Budget for each ensuing fiscal year; provided that if interest income on the Fund exceeds the amount yielded by the application of the official inflation rate, such continuation budget amount shall be the actual expenditures drawn from the Fund, except that the appropriation for the 1995‑96 fiscal year shall not exceed the sum of seven hundred fifty thousand dollars ($750,000) and for the 1996‑97 fiscal year shall not exceed the sum of two hundred fifty thousand dollars ($250,000). In the event the amount in the Fund exceeds two hundred fifty thousand dollars ($250,000) at the end of any fiscal year, beginning with the 1995‑96 fiscal year, such excess shall revert to the General Fund.

(d)        Repealed by Session Laws 1996, c. 507, s. 11A(a), (b). (1989 (Reg. Sess., 1990), c. 1069, s. 22; 1993 (Reg. Sess., 1994), c. 769, s. 14.1; 1995, c. 507, s. 11A(a), (b), (c); 2005‑215, s. 21.)



§ 58-2-220. Insurance Regulatory Information System and similar program test data not public records.

§ 58‑2‑220.  Insurance Regulatory Information System and similar program test data not public records.

Except as provided in G.S. 58‑4‑25, financial test ratios, data, or information generated by the Commissioner pursuant to the NAIC Insurance Regulatory Information System, any successor program, or any similar program developed by the Commissioner, are not public records and are not subject to Chapter 132 of the General Statutes or G.S. 58‑2‑100. (1985 (Reg. Sess., 1986), c. 1013, s. 9; 1989 (Reg. Sess., 1990), c. 1021, s. 7; 1991, c. 681, s. 14.)



§ 58-2-225: Repealed by Session Laws 1995, c. 193, s. 8.

§ 58‑2‑225:  Repealed by Session Laws 1995, c.  193, s. 8.



§ 58-2-230. Commissioner to share information with Department of Labor.

§ 58‑2‑230.  Commissioner to share information with Department of Labor.

The Commissioner shall provide or cause to be provided to the Department of Labor, on an annual basis, the name and business address of every employer that is self‑insured for workers' compensation. Information provided or caused to be provided by the Commissioner to the Department of Labor under this section is confidential and not open for public inspection under G.S. 132‑6. (1991 (Reg. Sess., 1992), c. 894, s. 5.)



§ 58-2-235. Expired.

§ 58‑2‑235:  Expired.



§ 58-2-240. Market conduct analysis, financial analysis, and related information not public record.

§ 58‑2‑240.  Market conduct analysis, financial analysis, and related information not public record.

(a)        Notwithstanding Chapter 132 of the General Statutes, all market analysis, documents arising from market conduct action, and financial statement analysis work papers are confidential, are not open for public inspection, and are not discoverable or admissible in evidence in a civil action brought by a party other than the Department against a person regulated by the Department, its directors, officers, or employees, unless the court finds that the interests of justice require that the documents be discoverable or admissible in evidence or except as provided in G.S. 58‑2‑128 and G.S. 58‑2‑132(g) through (j). The Commissioner, however, may use market analysis, documents arising from market conduct action, and financial statement analysis work papers in the furtherance of any regulatory or legal action brought as part of the Commissioner's official duties.

(b)        As used in this Article:

(1)        "Financial statement analysis" means a set of systems and procedures designed to provide relevant information derived from basic sources of data for the purpose of evaluating the risk of an insurer's insolvency.

(1a)      "Financial statement analysis work papers" means:

a.         Documents, programs, findings, and other information produced by persons employed or contracted by the Commissioner during and as part of the financial statement analysis of an insurer.

b.         Documents, programs, findings, and other information disclosed by an entity to persons employed or contracted by the Commissioner in response to an inquiry from the Commissioner during and as part of the financial statement analysis of the insurer.

c.         Documents, programs, findings, and other information obtained, during and as part of the financial statement analysis of an insurer, by persons employed or contracted by the Commissioner from or through any regulatory or law enforcement agency or the NAIC when the receipt of that information is conditioned upon the Commissioner maintaining the confidentiality of the information shared with the Commissioner.

"Financial statement analysis work papers" includes financial analysis programs and procedures; correspondence between persons employed or contracted by the Commissioner and the insurer during and as part of the financial statement analysis; memos, e‑mails, and other correspondence, in any form, produced by persons employed or contracted by the Commissioner detailing findings or recommendations of the financial statement analysis; and the Actuarial Opinion Summary filed by an insurer as required by and in accordance with NAIC Annual Statement Instructions. "Financial statement analysis work papers" does not mean statements filed with the Commissioner under G.S. 58‑2‑165, CPA audit reports filed with the Commissioner under G.S. 58‑2‑205, or documents that constitute an initial filing and any supplemental filing necessary to complete a filing made by an insurer, independent of financial statement analysis.

(1b)      "Market analysis" means work product arising from a process whereby persons employed or contracted by the Commissioner collect and analyze information from filed schedules, surveys, required reports other than periodic reports specifically required by statute, and other sources in order to develop a baseline understanding of the marketplace and to identify patterns or practices of insurers that deviate significantly from the norm or that may pose a potential risk to the insurance consumer.

(2)        "Market conduct action" means any of the full range of activities, other than an examination that the Commissioner may initiate to assess and address the market practices of insurers, beginning with market analysis. Additional market conduct actions, including those taken subsequent to market analysis as a result of the findings of or indications from market analysis include: correspondence with an insurer; insurer interviews; information gathering; policy and procedure reviews; interrogatories; and review of insurer self‑evaluation and compliance programs, including membership in a best‑practice organization. The Commissioner's activities to resolve an individual consumer complaint or other report of a specific instance of misconduct are not market conduct actions for purposes of this section.

(c)        For purposes of subdivisions (b)(1) and (b)(1a) of this section only, the term "insurer" has the same meaning as in G.S. 58‑30‑10(14) and includes a:

(1)        Reciprocal that is or should be licensed under Article 15 of this Chapter.

(2)        Local government risk pool that chooses to operate under Article 23 of this Chapter.

(3)        Fraternal benefit society that is or should be licensed under Article 24 of this Chapter.

(4)        Self‑insurer that is or should be licensed under Article 5 of Chapter 97 of the General Statutes.

(d)        Nothing in this section limits public access to financial or actuarial information or calculations filed by an insurer or other entity for rating purposes, including rate filings, deviation filings, and loss cost filings. (2005‑206, s. 1; 2006‑105, s. 2.4; 2007‑127, s. 10.)



§ 58-2-245. Access to employer taxpayer identification numbers contained in public documents.

§ 58‑2‑245.  Access to employer taxpayer identification numbers contained in public documents.

Notwithstanding G.S. 132‑1.10(b)(5), the Department is not required to redact an employer taxpayer identification number on documents that may be made available to the general public. (2006‑105, s. 2.5.)



§ 58-2-250. Electronic filings.

§ 58‑2‑250.  Electronic filings.

(a)        As used in this section:

(1)        "Commissioner's designee" includes the National Insurance Producer Registry of the NAIC.

(2)        "License" includes any license, certificate, registration, or permit issued under this Chapter.

(3)        "Licensee" means any person who holds a license.

(b)        Notwithstanding any other provision of this Chapter, the Commissioner may adopt rules that require an applicant for a license or a licensee to file documents electronically with the Commissioner or the Commissioner's designee. The rules adopted under this section may contain procedures for the electronic payment of any fee required under this Chapter and the electronic filing of documents, including:

(1)        Any document required as part of an application for a license under this Chapter.

(2)        Any document required to be filed by an applicant for a license or a licensee to maintain the license in good standing.

(3)        Any other document required or permitted to be filed.

(c)        The Commissioner or the Commissioner's designee may charge an administrative fee for electronic filing. Fees charged for the processing of an electronic filing are in addition to any other fee imposed for the filing. Fees charged for an electronic filing are limited to the actual cost of the electronic transaction.

(d)        This section does not supersede any other provision of law that requires the electronic filing of a document or requires an applicant for a license or a licensee to make any other filing electronically.  (2009‑383, s. 2.)



§ 58-3-1. State law governs insurance contracts.

Article 3.

General Regulations for Insurance.

§ 58‑3‑1.  State law governs insurance contracts.

All contracts of insurance on property, lives, or interests in this State shall be deemed to be made therein, and all contracts of insurance the applications for which are taken within the State shall be deemed to have been made within this State and are subject to the laws thereof. (1899, c. 54, s. 2; 1901, c. 705, s. 1; Rev., s. 4806; C.S., s. 6287.)



§ 58-3-5. No insurance contracts except under Articles 1 through 64 of this Chapter.

§ 58‑3‑5.  No insurance contracts except under Articles 1 through 64 of this Chapter.

Except as provided in G.S. 58‑3‑6, it is unlawful for any company to make any contract of insurance upon or concerning any property or interest or lives in this State, or with any resident thereof, or for any person as insurance agent or insurance broker to make, negotiate, solicit, or in any manner aid in the transaction of such insurance, unless and except as authorized under the provisions of Articles 1 though 64 of this Chapter. (1899, c. 54, s. 2; Rev., s. 4807; C.S., s. 6288; 1998‑211, s. 1(a).)



§ 58-3-6. Charitable gift annuities.

§ 58‑3‑6.  Charitable gift annuities.

(a)        A charitable organization as described in section 501(c)(3) or section 170(c) of the Internal Revenue Code or an educational institution may receive a transfer of property from a donor in exchange for an annuity payable over one or two lives, under which the actuarial value of the annuity is less than the value of the property transferred and the difference in value constitutes a charitable deduction for federal tax purposes.  The issuance of the annuity by a charitable organization does not constitute engaging in the business of insurance if the organization, when the annuity agreement is issued:

(1)        Has a minimum of $100,000 in unrestricted cash, cash equivalents, or publicly‑traded securities, exclusive of the assets contributed by the donor in return for the annuity agreement;

(2)        Has been in active, continuous operation for at least three years or is a successor to or affiliate of a charitable organization that has been in active operation for at least three years; and

(3)        Includes the following disclosure clause in each annuity agreement issued on or after November 1, 1998: "This annuity is not issued by an insurance company, is not subject to regulation by the State of North Carolina, and is not protected or otherwise guaranteed by any government agency or insurance guaranty fund."

Subdivisions (1) and (2) of this subsection do not apply to an educational institution that was issuing annuity agreements prior to October 30, 1998 nor to an organization formed solely to support an educational institution in active operation at least three years prior to October 30, 1998.

(b)        A charitable organization or educational institution that issues a charitable annuity shall notify the Department by January 1, 1999, or within 90 days of issuing its first annuity, whichever is later.  The notice shall be signed by an officer or director of the organization or educational institution, identify the organization or institution, and certify that the organization or institution is a charitable organization or educational institution and that its annuities are issued in compliance with the applicable provisions of subsection (a) of this section.

(c)        A charitable organization that issues charitable annuities must make available to the Commissioner, upon request, a copy of its Internal Revenue Service Form 990 or Form 990‑EZ for the most recent fiscal year for which the due date has passed.  If the organization was not required to file either form with the Internal Revenue Service for the preceding fiscal year, or was allowed to submit the form in abbreviated format, it shall make available to the Commissioner, upon request, the same information that would have been required to have been filed under the Form 990, in a similar format as specified by the Commissioner.  A copy of the Form 990, or corresponding substitute information as authorized by the Commissioner, shall be made available to the prospective annuitant at the time of the initial solicitation of the contribution, and updated information shall be made available at the time of execution of the annuity agreement.

(d)        The Department may enforce performance of the requirements of this section by notifying the organization or institution and demanding that it comply with the requirements of this section.  The Department may fine an organization or educational institution, up to $1,000 per annuity agreement, for failure to comply after notice and demand from the Commissioner.

(e)        A charitable gift annuity issued by a charitable organization or educational institution prior to October 30, 1998 does not constitute engaging in the business of insurance.

(f)         For purposes of this section, an "educational institution" means a public or private college, university, or community college that maintains a faculty to provide instruction to students.  (1998‑211, s. 1(b).)



§ 58-3-10. Statements in application not warranties.

§ 58‑3‑10.  Statements in application not warranties.

All statements or descriptions in any application for a policy of insurance, or in the policy itself, shall be deemed representations and not warranties, and a representation, unless material or fraudulent, will not prevent a recovery on the policy.  (1901, c. 705, s. 2; Rev., s. 4808; C.S., s. 6289.)



§ 58-3-15. Additional or coinsurance clause.

§ 58‑3‑15.  Additional or coinsurance clause.

No insurance company or agent licensed to do business in this State may issue any policy or contract of insurance covering property in this State that contains any clause or provision requiring the insured to take or maintain a larger amount of insurance than that expressed in the policy, nor in any way provide that the insured shall be liable as a coinsurer with the company issuing the policy for any part of the loss or damage to the property described in the policy, and any such clause or provision shall be null and void, and of no effect: Provided, the coinsurance clause or provision may be written in or attached to a policy or policies issued when there is printed or stamped on the declarations page of the policy or on the form containing the clause the words "coinsurance contract," and the Commissioner may, in the Commissioner's discretion, determine the location of the words "coinsurance contract" and the size of the type to be used. If there is a difference in the rate for the insurance with and without the coinsurance clause, the rates for each shall be furnished the insured upon request. (1915, c. 109, s. 5; C.S., s. 6441; 1925, c. 70, s. 4; 1945, c. 377; 1947, c. 721; 1999‑132, s. 7.1.)



§ 58-3-20. Group plans other than life, annuity or accident and health.

§ 58‑3‑20.  Group plans other than life, annuity or accident and health.

No policy of insurance other than life, annuity or accident and health may be written in North Carolina on a group plan which insures a group of individuals under a master policy at rates lower than those charged for individual policies covering similar risks.  The master policy and certificates, if any, shall be first approved by the Commissioner and the rate, premiums or other essential information shall be shown on the certificate. (1945, c. 377.)



§ 58-3-25. Discriminatory practices prohibited.

§ 58‑3‑25.  Discriminatory practices prohibited.

(a)        No insurer shall after September 1, 1975, base any standard or rating plan for private passenger automobiles or motorcycles, in whole or in part, directly or indirectly, upon the age or sex of the persons insured.

(b)        No insurer shall refuse to insure or refuse to continue to insure an individual, limit the amount, extent, or kind of coverage available to an individual, or charge an individual a different rate for the same coverage, solely because of blindness or partial blindness or deafness or partial deafness.  With respect to all other physical conditions, including the underlying cause of the blindness or partial blindness or deafness or partial deafness, individuals who are blind or partially blind shall be subject to the same standards of sound actuarial principles or actual or reasonably anticipated experience as are sighted individuals or individuals whose hearing is not impaired.  Refusal to insure or refusal to continue to insure includes denial by an insurer providing disability insurance on the grounds that the policy defines disability as being presumed in the event that the insured loses his eyesight or hearing:  Provided that an insurer providing disability insurance may except disability coverage for blindness, partial blindness, deafness, or partial deafness when those conditions existed at the time the application was made for the disability insurance policy.  The provisions of this subsection shall be construed to supplement the provisions of G.S. 58‑63‑15(7) and G.S. 168‑10.  This subsection shall apply only to the underwriting of life insurance, accident, health, or accident and health insurance under Articles 1 through 66 of this Chapter, and annuities.

(c)        No insurer shall refuse to insure or refuse to continue to insure an individual; limit the amount, extent, or kind of coverage available to an individual; or charge an individual a different rate for the same coverage, because of the race, color, or national or ethnic origin of that individual.  This subsection supplements the provisions of G.S. 58‑3‑120, 58‑33‑80, 58‑58‑35, and 58‑63‑15(7). (1975, c. 666, s. 1; 1985, c. 267, s. 1; 1989, c. 485, s. 22; 1991, c. 720, s. 67.)



§ 58-3-30. Meaning of terms "accident", "accidental injury", and "accidental means".

§ 58‑3‑30.  Meaning of terms "accident", "accidental injury", and "accidental means".

(a)        This section applies to the provisions of all group life, group accident, group health, and group accident and health insurance policies and group annuities under Articles 1 through 64 of this Chapter that are issued on or after October 1, 1989, and preferred provider arrangements under Articles 1 through 64 of this Chapter that are entered into on or after October 1, 1989.

(b)        "Accident", "accidental injury", and "accidental means" shall be defined to imply "result" language and shall not include words that establish an accidental means test. (1989, c. 485, s. 10.)



§ 58-3-33. Insurer conditionally required to provide information.

§ 58‑3‑33.  Insurer conditionally required to provide information.

(a)        A person who claims to have been physically injured or to have incurred property damage where such injury or damage is subject to a policy of nonfleet private passenger automobile insurance may request by certified mail directed to the insurance adjuster or to the insurance company (Attention Corporate Secretary) at its last known principal place of business that the insurance company provide information regarding the policy's limits of coverage under the applicable policy. Upon receipt of such a request, which shall include the policyholder's name, and, if available, policy number, the insurance company shall notify that person within 15 business days, on a form developed by the Department, that the insurer is required to provide this information prior to litigation only if the person seeking the information satisfies all of the following conditions:

(1)        The person seeking the information submits to the insurer the person's written consent to all of the person's medical providers to release to the insurer the person's medical records for the three years prior to the date on which the claim arose, as well as all medical records pertaining to the claimed injury.

(2)        The person seeking the information submits to the insurer the person's written consent to participate in mediation of the person's claim under G.S. 7A‑38.3A.

(3)        The person seeking the information submits to the insurer a copy of the accident report required under G.S. 20‑166.1 and a description of the events at issue with sufficient particularity to permit the insurer to make an initial determination of the potential liability of its insured.

(b)        Within 30 days of receiving the person's written documents required under subsection (a) of this section, the insurer shall provide the policy limits.

(c)        Disclosure of the policy limits under this section shall not constitute an admission that the alleged injury or damage is subject to the policy.

(d)        This section does not apply to claims seeking recovery for medical malpractice or claims for which an insurer intends to deny coverage under any policy of insurance. (2003‑307, s. 1; 2004‑199, s. 21.)



§ 58-3-35. Stipulations as to jurisdiction and limitation of actions.

§ 58‑3‑35.  Stipulations as to jurisdiction and limitation of actions.

(a)        No insurer, self‑insurer, service corporation, HMO, MEWA, continuing care provider, viatical settlement provider, or professional employer organization licensed under this Chapter shall make any condition or stipulation in its contracts concerning the court or jurisdiction in which any suit or action on the contract may be brought.

(b)        No insurer, self‑insurer, service corporation, HMO, MEWA, continuing care provider, viatical settlement provider, or professional employer organization licensed under this Chapter shall limit the time within which any suit or action referred to in subsection (a) of this section may be commenced to less than the period prescribed by law.

(c)        All conditions and stipulations forbidden by this section are void. (1899, c. 54, ss. 23, 106; 1901, c. 391, s. 8; Rev., s. 4809; C.S., s. 6290; 2001‑334, s. 1; 2007‑298, s. 7.1; 2007‑484, s. 43.5.)



§ 58-3-40. Proof of loss forms required to be furnished.

§ 58‑3‑40.  Proof of loss forms required to be furnished.

When any company under any insurance policy requires a written proof of loss after notice of such loss has been given by the insured or beneficiary, the company or its representative shall furnish a blank to be used for that purpose.  If such forms are not so furnished within 15 days after the receipt of such notice the claimant shall be deemed to have complied with the requirements of this policy as to proof of loss, upon submitting within the time fixed in the policy for filing proofs of loss, written proof covering the occurrence, character, and extent of the loss for which claim is made. (1945, c. 377.)



§ 58-3-45. Insurance as security for a loan by the company.

§ 58‑3‑45.  Insurance as security for a loan by the company.

Where an insurance company, as a condition for a loan by such company, of money upon mortgage or other security, requires that the borrower insure either his life or that of another, or his property, or the title to his property, with the company, and assign or cause to be assigned to it a policy of insurance as security for the loan, and agree to pay premiums thereon during the continuance of the loan, whether the premium is paid annually, semiannually, quarterly, or monthly, such premiums shall not be considered as interest on such loans, nor will any loan be rendered usurious by reason of any such requirements, where the rate of interest charged for the loan does not exceed the legal rate and where the premiums charged for the insurance do not exceed the premiums charged to other persons for similar policies who do not obtain loans. (1915, c. 8; 1917, c. 61; C.S., s. 6291.)



§ 58-3-50. Companies must do business in own name; emblems, insignias, etc.

§ 58‑3‑50.  Companies must do business in own name; emblems, insignias, etc.

Every insurance company or group of companies must conduct its business in the State in, and the policies and contracts of insurance issued by it shall be headed or entitled only by, its proper or corporate name or names. There shall not appear on the policy anything that would indicate that it is the obligation of any other than the company or companies responsible for the payment of losses under the policy, though it will be permissible to stamp or print on the policy, the name or names of the department or general agency issuing the same, and the group of companies with which the company is financially affiliated. The use of any emblem, insignia, or anything other than the true and proper corporate name of the company or group of companies shall be permitted only with the approval of the Commissioner. (1899, c. 54, s. 18; Rev., s. 4811; C.S., s. 6292; 1945, c. 377; 1951, c. 781, s. 10; 1995, c. 193, s. 9.)



§ 58-3-55. Must not pay death benefits in services.

§ 58‑3‑55.  Must not pay death benefits in services.

No insurance company now doing business in this State or that may hereafter be authorized to do business in this State issuing contracts providing benefits in the event of death shall issue any contract providing for the payment of benefits in merchandise or service to be rendered to such policyholder or his beneficiary. (1945, c. 377.)



§ 58-3-60. Publication of assets and liabilities; penalty for failure.

§ 58‑3‑60.  Publication of assets and liabilities; penalty for failure.

When any company publishes its assets, it must in the same connection and with equal conspicuousness publish its liabilities computed on the basis allowed for its annual statements; and any publications purporting to show its capital must exhibit only the amount of such capital as has been actually paid in cash.  Any company or agent thereof who violates this section shall be guilty of a Class 3 misdemeanor and, upon conviction, shall be punished only by a fine of not less than five hundred dollars ($500.00) nor more than one thousand dollars ($1,000). (1899, c. 54, ss. 18, 96; Rev., ss. 3492, 4812; C.S., s. 6293; 1985, c. 666, s. 14; 1993, c. 539, s. 446; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 58-3-65. Publication of financial information.

§ 58‑3‑65.  Publication of financial information.

Notwithstanding any other provision of the laws of this State an insurer may, subject to requirements set forth by regulation promulgated by the Commissioner, publish financial statements or information based on financial statements prepared on a basis which is in accordance with requirements of a competent authority and which differs from the basis of the statements which have been filed with the Commissioner.  Such differing financial statements or information based on financial statements shall not be made the basis for the application of provisions of any laws of this State not relating solely to the publication of financial information unless such provisions specifically so require. (1973, c. 1130; 1991, c. 720, s. 5.)



§ 58-3-70: Repealed by Session Laws 1993, c. 452, s. 65.

§ 58‑3‑70:  Repealed by Session Laws 1993, c.  452, s. 65.



§ 58-3-71. Unearned premium reserves.

§ 58‑3‑71.  Unearned premium reserves.

(a)        Every insurance company, other than a life or real estate title insurance company, shall maintain reserves equal to the unearned portions of the gross premiums charged on unexpired or unterminated risks and policies.

(b)        No deductions may be made from the gross premiums in force except for original premiums canceled on risks terminated or reduced before expiration, or except for premiums paid or credited for risks reinsured with other solvent assuming insurers authorized to transact business in this State.

(c)        Premiums charged for bulk or portfolio reinsurance assumed from other insurers shall be included as premiums in force on the basis of the original premiums and original terms of the policies of the ceding insurer.

(d)        Reinsurance ceded to an authorized assuming insurer may be deducted on the basis of original premiums and original terms, except in the case of excess loss or catastrophe reinsurance, which may be deducted only on the basis of actual reinsurance premiums and actual reinsurance terms.

(e)        The reserve for unearned premiums shall be computed on an actual basis or may be computed on the monthly pro rata fractional basis if in the opinion of the Commissioner this method produces an adequate reserve.

(f)         With respect to marine insurance, premiums on trip risks not terminated shall be deemed unearned; and the Commissioner may require a reserve to be carried thereon equal to one hundred percent (100%) of the premiums on trip risks written during the month ended as of the statement date.

(g)        The Commissioner may adopt rules for the unearned premium reserve computation for premiums covering indefinite terms. (1993, c. 452, s. 1.)



§ 58-3-72. Premium deficiency reserves.

§ 58‑3‑72.  Premium deficiency reserves.

(a)        In determining the financial condition of any casualty, fidelity, and surety company and any fire and marine company referred to in G.S. 58‑7‑75, and in any financial statement or report of the company, there shall be included in the liabilities of the company premium deficiency reserves at least equal to the amounts required under this section. The date as of which the determination, statement, or report is made is known as the "date of determination."

(b)        For all recorded unearned premium reserves, a premium deficiency reserve shall be calculated to include the amount by which the anticipated losses, loss adjustment expenses, commissions and other acquisition costs, and maintenance costs exceed the sum of those unearned premium reserves and any related expected future installment premiums as of the date of determination.

(c)        Except as provided in subsection (f) of this section, commissions, other acquisition costs, and premium taxes do not have to be considered in the determination of the premium deficiency reserve, to the extent that they have previously been incurred.

(d)        Except as provided in subsection (f) of this section, no reduction shall be taken for anticipated investment income in the determination of the premium deficiency reserve.

(e)        For purposes of determining if a premium deficiency exists, insurance contracts shall be grouped in a manner consistent with the way in which such policies are marketed or serviced.

(f)         If the Commissioner determines that the premium deficiency reserves of any company that have been calculated in accordance with this section are inadequate or excessive, the Commissioner may prescribe any other basis that will produce adequate and reasonable reserves. (2001‑223, s. 1.1.)



§ 58-3-75. Loss and loss expense reserves of fire and marine insurance companies.

§ 58‑3‑75.  Loss and loss expense reserves of fire and marine insurance companies.

In any determination of the financial condition of any fire or marine or fire and marine insurance company authorized to do business in this State, such company shall be charged, in addition to its unearned premium liability as prescribed in G.S. 58‑3‑71, with a liability for loss reserves in an amount equal to the aggregate of the estimated amounts payable on all outstanding claims reported to it which arose out of any contract of insurance or reinsurance made by it, and in addition thereto an amount fairly estimated as necessary to provide for unreported losses incurred on or prior to the date of such determination, as defined in G.S. 58‑3‑81(a), and including, both as to reported and unreported claims, an amount estimated as necessary to provide for the expense of adjusting such claims, and there shall be deducted, in determining such liability for loss reserves, the amount of reinsurance recoverable by such company, in respect to such claims, from assuming insurers in accordance with G.S. 58‑7‑21. Such loss and loss expense reserves shall be calculated in accordance with any method adopted or approved by the NAIC, unless the Commissioner determines that another more conservative method is appropriate. (1945, c. 377; 1993, c. 452, s. 2; 1993 (Reg. Sess., 1994), c. 678, s. 4.)



§ 58-3-80: Repealed by Session Laws 1993, c. 452, s. 65.

§ 58‑3‑80:  Repealed by Session Laws 1993, c.  452, s. 65.



§ 58-3-81. Loss and loss expense reserves of casualty insurance and surety companies.

§ 58‑3‑81.  Loss and loss expense reserves of casualty insurance and surety companies.

(a)        In determining the financial condition of any casualty insurance or surety company and in any financial statement or report of any such company, there shall be included in the liabilities of that company loss reserves and loss expense reserves at least equal to the amounts required under this section. The amount of those reserves shall be diminished by an allowance or credit for reinsurance recoverable from assuming reinsurers in accordance with G.S. 58‑7‑21 or G.S. 58‑7‑26. The date as of which the determination, statement, or report is made is known as the date of determination.

(b)        For all outstanding losses and loss expenses, the reserves shall be valued as of the date of determination and shall include the following:

(1)        The aggregate estimated amounts due for losses and loss adjustment expenses on account of all known claims.

(2)        The aggregate estimated amounts due for losses and loss adjustment expenses on account of all unknown, incurred but not reported claims.

(c)        Except as provided in subsection (e) of this section, the minimum loss and loss expense reserves for workers' compensation insurance shall be determined as follows:

(1)        In the case of indemnity benefits where tabular reserves are prescribed for the reporting of such benefits under the Workers' Compensation Statistical Plan (WCSP) of the National Council on Compensation Insurance, the minimum reserve shall be the result obtained by the application of the appropriate pension table in the WCSP, unless the reserve required by any method adopted or approved by the NAIC is greater, in which case that greater reserve shall be used.

(2)        In all other cases, including other indemnity benefits, medical benefits, and loss adjustment expense, the reserve shall be determined by subsection (b) of this section, unless the reserve required by any method adopted or approved by the NAIC is greater, in which case that greater reserve shall be used.

(d)        Repealed by Session Laws 2001‑223, s. 1.2.

(e)        Whenever in the judgment of the Commissioner the loss and loss expense reserves of any casualty or surety company doing business in this State calculated in accordance with the foregoing provisions are inadequate or excessive, he may prescribe any other basis that will produce adequate and reasonable reserves.

(f)         Every casualty insurance and every surety company doing business in this State shall keep a complete and itemized record showing all losses and claims on which it has received notices, including all notices received by it of the occurrence of any event that may result in a loss. (1993, c. 452, s. 3; 2001‑223, s. 1.2.)



§ 58-3-85. Corporation or association maintaining office in State required to qualify and secure license.

§ 58‑3‑85.  Corporation or association maintaining office in State required to qualify and secure license.

Any corporation or voluntary association, other than an association of companies, the members of which are licensed in this State, issuing contracts of insurance and maintaining a principal, branch, or other office within this State, whether soliciting business in this State or in foreign states, shall qualify under the insurance laws of this State applicable to the type of insurance written by such corporation or association and secure license from the Commissioner as provided under Articles 1 through 64 of this Chapter on insurance, as amended, and the officers and agents of any such corporation or association maintaining offices within this State and failing to qualify and secure license as herein provided shall be deemed guilty of a Class 1 misdemeanor. (1937, c. 39; 1991, c. 720, s. 4; 1993, c. 539, s. 447; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 58-3-90: Repealed by Session Laws 2001-223, s. 2.1.

§ 58‑3‑90: Repealed by Session Laws 2001‑223, s. 2.1.



§ 58-3-95: Repealed by Session Laws 1991, c. 720, s. 71.

§ 58‑3‑95:  Repealed by Session Laws 1991, c.  720, s. 71.



§ 58-3-100. Insurance company licensing provisions.

§ 58‑3‑100.  Insurance company licensing provisions.

(a)        The Commissioner may, after notice and opportunity for a hearing, revoke, suspend, or restrict the license of any insurer if:

(1)        The insurer fails or refuses to comply with any law, order or rule applicable to the insurer.

(2)        After considering the standards under G.S. 58‑30‑60(b), the Commissioner determines that the continued operation of the insurer is hazardous to its policyholders, to its creditors, or to the general public.

(3)        The insurer has published or made to the Department or to the public any false statement or report.

(4)        The insurer or any of the insurer's officers, directors, employees, or other representatives refuse to submit to any examination authorized by law or refuse to perform any legal obligation in relation to an examination.

(5)        The insurer is found to make a practice of unduly engaging in litigation or of delaying the investigation of claims or the adjustment or payment of valid claims.

(b)        Any suspension, revocation or refusal to renew an insurer's license under this section may also be made applicable to the license or registration of any individual regulated under this Chapter who is a party to any of the causes for licensing sanctions listed in subsection (a) of this section.

(c)        The Commissioner may impose a civil penalty under G.S. 58‑2‑70 if an HMO, service corporation, MEWA, or insurer fails to acknowledge a claim within 30 days after receiving written or electronic notice of the claim, but only if the notice contains sufficient information for the insurer to identify the specific coverage involved. Acknowledgement of the claim shall be one of the following:

(1)        A statement made to the claimant or to the claimant's legal representative advising that the claim is being investigated.

(2)        Payment of the claim.

(3)        A bona fide written offer of settlement.

(4)        A written denial of the claim.

A claimant includes an insured, a beneficiary of a life or annuity contract, a health care provider, or a health care facility that is responsible for directly making the claim with an insurer, HMO, service corporation, or MEWA. With respect to a claim under an accident, health, or disability policy, if the acknowledgement sent to the claimant indicates that the claim remains under investigation, within 45 days after receipt by the insurer of the initial claim, the insurer shall send a claim status report to the insured and every 45 days thereafter until the claim is paid or denied. The report shall give details sufficient for the insured to understand why processing of the claim has not been completed and whether the insurer needs additional information to process the claim. If the claim acknowledgement includes information about why processing of the claim has not been completed and indicates whether additional information is needed, it may satisfy the requirement for the initial claim status report. This subsection does not apply to HMOs, service corporations, MEWAs or insurers subject to G.S. 58‑3‑225.

(d)        If a foreign insurance company's license is suspended or revoked, the Commissioner shall cause written notification of the suspension or revocation to be given to all of the company's agents in this State. Until the Commissioner restores the company's license, the company shall not write any new business in this State.

(e)        The Commissioner may, after considering the standards under G.S. 58‑30‑60(b), restrict an insurer's license by prohibiting or limiting the kind or amount of insurance written by that insurer. For a foreign insurer, this restriction relates to the insurer's business conducted in this State. The Commissioner shall remove any restriction under this subsection once the Commissioner determines that the operations of the insurer are no longer hazardous to the public or the insurer's policyholders or creditors. As used in this subsection, "insurer" includes an HMO, service corporation, and MEWA. (1899, c. 54, ss. 66, 75, 112; 1901, c. 391, s. 5; Rev., ss. 4703, 4705; C.S., s. 6297; 1947, c. 721; 1963, c. 1234; 1993, c. 409, s. 1; 1995, c. 193, s. 10; 1999‑294, s. 9; 2000‑162, s. 4(b); 2001‑223, s. 2.2; 2001‑334, s. 15; 2003‑212, s. 26(a); 2005‑215, s. 2; 2005‑223, s. 7.)



§ 58-3-102. Request for determination of coverage for transplants under health benefit payment mechanisms; required response time; penalties.

§ 58‑3‑102.  Request for determination of coverage for transplants under health benefit payment mechanisms; required response time; penalties.

(a)        As used in this section, "insurer" means any payer of health benefits that is subject to Articles 1 through 66 of this Chapter.

(b)        When a person or that person's health care provider or representative requests that person's insurer to determine whether a transplant is eligible for benefits under that person's health benefit coverage, the insurer shall, within 10 business days after receipt of the request and medical documentation necessary to determine if there is coverage, inform the requesting person as to whether there is coverage; provided coverage exists at the time of the transplant. (1991, c. 644, s. 14.)



§ 58-3-105. Limitation of risk.

§ 58‑3‑105.  Limitation of risk.

Except as otherwise provided in Articles 1 through 64 of this Chapter, no insurer doing business in this State shall expose itself to any loss on any one risk in an amount exceeding ten percent (10%) of its surplus to policyholders.  Any risk or portion of any risk which shall have been reinsured shall be deducted in determining the limitation of risk prescribed in this section.  This section shall not apply to life insurance or to the insurance of marine risks, or marine protection and indemnity risks, or workers' compensation or employer's liability risks, or to certificates of title or guaranties of title or policies of title insurance.  For the purpose of determining the limitation of risk under any provision of Articles 1 through 64 of this Chapter, "surplus to policyholders" shall

(1)        Be deemed to include any voluntary reserves, or any part thereof, which are not required by or pursuant to law, and

(2)        Be determined from the last sworn statement of such insurer on file with the Commissioner pursuant to law, or by the last report on examination filed by the Commissioner, whichever is more recent at the time of assumption of such risk.

In applying the limitation of risk under any provision of Articles 1 through 64 of this Chapter to alien insurers, such provision shall be deemed to refer to the exposure to risk and to the surplus to policyholders of the United States branch of such alien insurer. (1945, c. 377; 1991, c. 636, s. 3.)



§ 58-3-110. Limitation of liability assumed.

§ 58‑3‑110.  Limitation of liability assumed.

(a)        No company transacting fidelity or surety business in this State shall expose itself to any loss on any one fidelity or surety risk or hazard in an amount exceeding ten per centum (10%) of its policyholders' surplus, unless it shall be protected in excess of that amount by:

(1)        Reinsurance in such form as to enable the obligee or beneficiary to maintain an action thereon against the company reinsured jointly with such reinsurer and, upon recovering judgment against such reinsured, to have recovery against such reinsurer for payment to the extent in which it may be liable under such reinsurance and in discharge thereof; or

(2)        The cosuretyship of such a company similarly authorized; or

(3)        By deposit with it in pledge or conveyance to it in trust for its protection of property; or

(4)        By conveyance or mortgage for its protection; or

(5)        In case a suretyship obligation was made on behalf or on account of a fiduciary holding property in a trust capacity, by deposit or other disposition of a portion of the property so held in trust that no future sale, mortgage, pledge or other disposition can be made thereof without the consent of such company; except by decree or order of a court of competent jurisdiction;

(b)        Provided:

(1)        That such company may execute what are known as transportation or warehousing bonds for United States internal revenue taxes to an amount equal to fifty per centum (50%) of its policyholders' surplus;

(2)        That, when the penalty of the suretyship obligation exceeds the amount of a judgment described therein as appealed from and thereby secured, or exceeds the amount of the subject matter in controversy or of the estate in the hands of the fiduciary for the performance of whose duties it is conditioned, the bond may be executed if the actual amount of the judgment or the subject matter in controversy or estate not subject to the supervision or control of the surety is not in excess of such limitation; and

(3)        That, when the penalty of the suretyship obligation executed for the performance of a contract exceeds the contract price, the latter shall be taken as the basis for estimating the limit of risk within the meaning of this section.

(c)        No such company shall, anything to the contrary in this section notwithstanding, execute suretyship obligations guaranteeing the deposits of any single financial institution in an aggregate amount in excess of ten per centum (10%) of the policyholders' surplus of such surety, unless it shall be protected in excess of that amount by credits in accordance with subdivisions (1), (2), (3) or (4) of subsection (a) of this section: Provided, nothing in this section shall be construed to make invalid any contract entered into by such company with another person, firm, corporation or municipal corporation, notwithstanding any provisions of this section. (1911, c. 28; C.S., s. 6382; 1931, c. 285; 1945, c. 377.)



§ 58-3-115. Twisting with respect to insurance policies; penalties.

§ 58‑3‑115.  Twisting with respect to insurance policies; penalties.

No insurer shall make or issue, or cause to be issued, any written or oral statement that willfully misrepresents or willfully makes an incomplete comparison as to the terms, conditions, or benefits contained in any policy of insurance for the purpose of inducing or attempting to induce a policyholder in any way to terminate or surrender, exchange, or convert any insurance policy. Any person who violates this section is subject to the provisions of G.S. 58‑2‑70 or G.S. 58‑3‑100. (1961, c. 823; 1987, c. 629, s. 4; c. 787, s. 2; c. 864, ss. 3(a), 74; 1989, c. 485, s. 25; 1999‑132, s. 1.3.)



§ 58-3-120. Discrimination forbidden.

§ 58‑3‑120.  Discrimination forbidden.

(a)        No company doing the business of insurance as defined in G.S. 58‑7‑15 shall make any discrimination in favor of any person.

(b)        Discrimination between individuals of the same class in the amount of premiums or rates charged for any policy of insurance covered by Articles 50 through 55 of this Chapter, or in the benefits payable thereon, or in any of the terms or conditions of such policy, or in any other manner whatsoever, is prohibited. (1903, c. 488, s. 2; 1905, c. 170, s. 2; Rev., s. 4766; C.S., s. 6430; 1923, c. 4, s. 70; 1925, c. 70, s. 6; 1945, c. 458; 1987, c. 629, s. 5; 2001‑297, s. 4.)



§ 58-3-121. Discrimination against coverage of certain bones and joints prohibited.

§ 58‑3‑121.  Discrimination against coverage of certain bones and joints prohibited.

(a)        Discrimination against coverage of procedures involving bones or joints of the jaw, face, or head is prohibited in any health benefit plan. Whenever a health benefit plan provides coverage on a group or individual basis for diagnostic, therapeutic, or surgical procedures involving bones or joints of the human skeletal structure, that plan may not exclude or deny the same coverage for procedures involving any bone or joint of the jaw, face, or head, so long as the procedure is medically necessary to treat a condition which prevents normal functioning of the particular bone or joint involved and the condition is caused by congenital deformity, disease, or traumatic injury. The coverage required by this section involving bones or joints of the jaw, face, or head shall be subject to the same conditions and limitations as are applicable to coverage of procedures involving other bones and joints of the human skeletal structure.

(b)        For purposes of this section, in providing coverage for the treatment of conditions of the jaw (temporomandibular joint), authorized therapeutic procedures shall include splinting and use of intraoral prosthetic appliances to reposition the bones. Payment for these therapeutic procedures, and for procedures involved in any other nonsurgical treatment of temporomandibular joint dysfunction, may be subjected to a reasonable lifetime maximum dollar amount. Nothing in this subsection shall require a health benefit plan to cover orthodontic braces, crowns, bridges, dentures, treatment for periodontal disease, dental root form implants, or root canals.

(c)        For purposes of this section, "health benefit plan" means accident and health insurance policies or certificates; nonprofit hospital or medical service corporation contracts; health, hospital, or medical service corporation plan contracts; health maintenance (HMO) subscriber contracts; and plans provided by a MEWA or plans provided by other benefit arrangements, to the extent permitted by ERISA. (1995, c. 483, s. 1.)



§ 58-3-122. Anesthesia and hospital charges necessary for safe and effective administration of dental procedures for young children, persons with serious mental or physical conditions, and persons with significant behavioral problems; coverage in he

§ 58‑3‑122.  Anesthesia and hospital charges necessary for safe and effective administration of dental procedures for young children, persons with serious mental or physical conditions, and persons with significant behavioral problems; coverage in health benefit plans.

(a)        All health benefit plans shall provide coverage for payment of anesthesia and hospital or facility charges for services performed in a hospital or ambulatory surgical facility in connection with dental procedures for children below the age of nine years, persons with serious mental or physical conditions, and persons with significant behavioral problems, where the provider treating the patient involved certifies that, because of the patient's age or condition or problem, hospitalization or general anesthesia is required in order to safely and effectively perform the procedures. The same deductibles, coinsurance, network requirements, medical necessity provisions, and other limitations as apply to physical illness benefits under the health benefit plan shall apply to coverage for anesthesia and hospital or facility charges required to be covered under this section.

(b)        As used in this section, the term:

(1)        "Health benefit plan" means an accident and health insurance policy or certificate; a nonprofit hospital or medical service corporation contract; a health maintenance organization subscriber contract; a plan provided by a multiple employer welfare arrangement; or a plan provided by another benefit arrangement, to the extent permitted by the Employee Retirement Income Security Act of 1974, as amended, or by any waiver of or other exception to that Act provided under federal law or regulation. "Health benefit plan" does not mean any plan implemented or administered by the North Carolina Department of Health and Human Services or the United States Department of Health and Human Services, or any successor agency, or its representatives. "Health benefit plan" also does not mean any of the following kinds of insurance:

a.         Accident.

b.         Credit.

c.         Disability income.

d.         Long‑term care or nursing home care.

e.         Medicare supplement.

f.          Specified disease.

g.         Dental or vision.

h.         Coverage issued as a supplement to liability insurance.

i.          Workers' compensation.

j.          Medical payments under automobile or homeowners.

k.         Hospital income or indemnity.

l.          Insurance under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability policy or equivalent self‑insurance.

(2)        "Insurer" includes an insurance company subject to this Chapter, a service corporation organized under Article 65 of this Chapter, a health maintenance organization organized under Article 67 of this Chapter, or a multiple employer welfare arrangement subject to Article 49 of this Chapter. (1999‑134, s. 1.)



§ 58-3-125. Repealed by Session Laws 1999-132, s. 1.1.

§ 58‑3‑125.  Repealed by Session Laws 1999‑132, s. 1.1.



§ 58-3-130. Agent, adjuster, etc., acting without a license or violating insurance law.

§ 58‑3‑130.  Agent, adjuster, etc., acting without a license or violating insurance law.

If any person shall assume to act either as principal, agent, broker, limited representative, adjuster or motor vehicle damage appraiser without license as is required by law or, pretending to be a principal, agent, broker, limited representative, adjuster or licensed motor vehicle damage appraiser, shall solicit, examine or inspect any risk, or shall examine into, adjust, or aid in adjusting any loss, investigate or advise relative to the nature and amount of damages to motor vehicles or the amount necessary to effect repairs thereto, or shall receive, collect, or transmit any premium of insurance, or shall do any other act in the soliciting, making or executing any contract of insurance of any kind otherwise than the law permits, or as principal or agent shall violate any provision of law contained in Articles 1 through 64 of this Chapter, the punishment for which is not elsewhere provided for, he shall be deemed guilty of a Class 1 misdemeanor. (1899, c. 54, s. 115; Rev., s. 3490; C.S., s. 6310; 1945, c. 458; 1949, c. 958, s. 1; 1951, c. 105, s. 1; 1971, c. 757, s. 7; 1985, c. 666, s. 20; 1987, c. 629, s. 9; 1993, c. 539, s. 448; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 58-3-135. Certain insurance activities by lenders with customers prohibited.

§ 58‑3‑135.  Certain insurance activities by lenders with customers prohibited.

No lender shall require the purchase of insurance from such lender or subsidiary or affiliate of such lender as a condition to the making, renewing or refinancing of any loan or to the establishing of any of the terms or conditions of such loan. Lenders shall not include organizations of the Farm Credit System. (1985, c. 679, s. 1.)



§ 58-3-140. Temporary contracts of insurance permitted.

§ 58‑3‑140.  Temporary contracts of insurance permitted.

A lender engaged in making or servicing real estate mortgage or deed of trust loans on one to four family residences shall accept as evidence of insurance a temporary written contract of insurance meeting the requirements of G.S. 58‑44‑20(4) and issued by any duly licensed insurance agent, broker, or insurance company.

Nothing herein prohibits the lender from refusing to accept a binder or from disapproving such insurer or agent provided such refusal or disapproval is reasonable.

Such lender need not accept a binder unless such binder:

(1)        Includes:

a.         The name and address of the insured;

b.         The name and address of the mortgagee;

c.         A description of the insured collateral;

d.         A provision that it may not be cancelled within a term of the binder except upon 10 days' written notice to the mortgagee; and

e.         The amount of insurance bound.

(2)        Is accompanied by a paid receipt for one year's premium, except in the case of the renewal of a policy subsequent to the closing of a loan; and

(3)        Includes an undertaking of agent to use his best efforts to have the insurance company issue a policy.

The Department may require binders to contain any additional information to permit the binders to comply with the reasonable requirements of Fannie Mae, the Government National Mortgage Association, or the Federal Home Loan Mortgage Corporation for purchase of mortgage loans. (1989, c. 459, s. 1; 1991, c. 720, s. 4; 2001‑487, s. 14(f).)



§ 58-3-145. Solicitation, negotiation or payment of premiums on insurance policies.

§ 58‑3‑145.  Solicitation, negotiation or payment of premiums on insurance policies.

An insurer, agent, or broker may accept payment of an insurance premium by credit card if the insurer accepting payment by credit card meets the following conditions:

(1)        The insurer makes payment by credit card available to all existing and prospective insureds and does not limit the use of credit card payments to certain persons.

(2)        The insurer pays the fees charged by the credit card company for the payment of premiums by credit card. (1967, c. 1245; 1979, c. 528; 1991, c. 720, s. 7; 1999‑365, s. 1.)



§ 58-3-147. Credit card guaranty or collateral prohibited.

§ 58‑3‑147.  Credit card guaranty or collateral prohibited.

No insurer, representative of any insurer, or insurance broker shall enter into any arrangement that involves the sale of insurance or the pledging of existing insurance as guaranty or collateral for the issuance of any credit card. (1993, c. 226, s. 9, c. 504, s. 40.)



§ 58-3-150. Forms to be approved by Commissioner.

§ 58‑3‑150.  Forms to be approved by Commissioner.

(a)        It is unlawful for any insurance company licensed and admitted to do business in this State to issue, sell, or dispose of any policy, contract, or certificate, or use applications in connection therewith, until the forms of the same have been submitted to and approved by the Commissioner, and copies filed in the Department. If a policy form filing is disapproved by the Commissioner, the Commissioner may return the filing to the filer. As used in this section, "policy form" includes endorsements, riders, or amendments to policies that have already been approved by the Commissioner.

(b)        With respect to group and blanket accident and health insurance, group life insurance, and group annuity policies issued and delivered to a trust or to an association outside of this State and covering persons resident in this State, the group certificates to be delivered or issued for delivery in this State shall be filed with and approved by the Commissioner pursuant to subsection (a) of this section.

(c)        If not submitted electronically, all contracts, literature, advertising materials, letters, and other documents submitted to the Department to comply with the filing requirements of this Chapter or an administrative rule adopted pursuant to this Chapter shall be submitted on paper eight and one‑half inches by eleven inches. Brochures and pamphlets shall not be stapled or bound. (1907, c. 879; 1913, c. 139; C.S., s. 6312; 1945, c. 377; 1987, c. 752, s. 7; 1989, c. 485, s. 9; 1991, c. 720, ss. 5, 51; 1993, c. 506, s. 1; 1998‑211, s. 37.3(a); 2003‑290, s. 3.)



§ 58-3-151. Deemer provisions.

§ 58‑3‑151.  Deemer provisions.

No entity subject to the Commissioner's jurisdiction and regulation shall be fined or penalized by the Commissioner for using forms, contracts, schedules of premiums, or other documents required to be filed and approved under this Chapter or for executing contracts required to be filed and approved under this Chapter if those forms, contracts, schedules of premiums, or other documents have been by law deemed to have been approved, and the entity has notified the Commissioner before using the filing or executing the contract that the law has deemed the filing or the contract to be approved. (2001‑334, s. 14.)



§ 58-3-152. Excess liability policies; uninsured and underinsured motorist coverages.

§ 58‑3‑152.  Excess liability policies; uninsured and underinsured motorist coverages.

With respect to policy forms that provide excess liability coverage, an insurer may limit or exclude coverage for uninsured motorists as provided in G.S. 20‑279.21(b)(3) and for underinsured motorists as provided in G.S. 20‑279.21(b)(4). (1997‑396, s. 1.)



§ 58-3-155. Business transacted with insurer-controlled brokers.

§ 58‑3‑155.  Business transacted with insurer‑controlled brokers.

(a)        As used in this section:

(1)        "Broker" means a person who, being a licensed agent, obtains insurance for another party through a duly authorized agent of an insurer that is licensed to do business in this State but for which the broker is not authorized to act as agent.

(2)        "Control" or "controlled" means the direct or indirect possession of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or a corporate office held by the person. Control is presumed to exist if any person directly or indirectly owns, controls, holds with the power to vote, or holds proxies representing ten percent (10%) or more of the voting securities of any other person.

(b)        The Commissioner may determine, after furnishing all persons in interest notice and opportunity to be heard and making specific findings of fact to support that determination, that control exists in fact, notwithstanding the absence of a presumption to that effect. The Commissioner may determine upon application that any person does not or will not upon the taking of some proposed action control another person. The Commissioner may prospectively revoke or modify that determination, after notice and opportunity to be heard whenever in the Commissioner's judgment revocation or modification is consistent with this section.

(c)        No licensed property or casualty insurer that has control of a broker may accept insurance from the broker in any transaction in which the broker, when the insurance is placed, is acting as such on behalf of the insured for any compensation, commission, or thing of value unless the broker, before the effective date of the coverage, delivers written notice to the prospective insured disclosing the relationship between the insurer and broker. The disclosure must be signed by the insured and must be retained in the insurer's underwriting file until the completion and release of the examination report under G.S. 58‑2‑131 through G.S. 58‑2‑134 for the period in which the coverage is in effect. If the insurance is placed through a subbroker that is not a controlled broker, the controlling insurer shall retain in its records a signed commitment from the subbroker that the subbroker is aware of the relationship between the insurer and the broker and that the subbroker has notified or will notify the insured.

(d)        This section does not affect the rights of policyholders, claimants, creditors, or other third parties. (1991, c. 681, s. 9; 1999‑132, s. 11.1.)



§ 58-3-160. Sale of company or major reorganization; license to be restricted.

§ 58‑3‑160.  Sale of company or major reorganization; license to be restricted.

The Commissioner shall restrict the license by prohibiting new or renewal insurance business transacted in this State by any licensed insurer that, in anticipation of a sale of the insurer to new owners or a major reorganization of the business or management of the insurer, transfers all of its existing insurance business to another insurer through an assumption reinsurance agreement or does not write any new insurance business for over one year.  The restriction shall remain in force until after the insurer has filed the following information with the Commissioner and the Commissioner has granted approval:

(1)        Biographical information in a form acceptable to the Commissioner for each new owner, director, or management person;

(2)        A detailed and complete plan of operation describing the kinds of insurance to be written and the method in which the reorganized insurer will perform its various functions;

(3)        Financial projections of the anticipated operational results of the reorganized insurer for the succeeding three years based on the capitalization of the reorganized insurer and its plan of operation, which must be prepared by a properly qualified individual, be in sufficient detail for a complete analysis to be performed, and be accompanied by a list of the assumptions used in making the projections; and

(4)        Any other information the Commissioner considers to be pertinent for a proper analysis of the reorganized insurer. (1991, c. 681, s. 10.)



§ 58-3-165. Business transacted with producer-controlled property or casualty insurers.

§ 58‑3‑165.  Business transacted with producer‑controlled property or casualty insurers.

(a)        As used in this section:

(1)        "Accredited state" means a state in which the insurance department or regulatory agency has qualified as meeting the minimum financial regulatory standards promulgated and established from time to time by the NAIC.

(2)        "Captive insurer" means an insurance company that is owned by another organization and whose exclusive purpose is to insure risks of the parent organization and affiliated companies. In the case of groups and associations, "captive insurer" means an insurance organization that is owned by the insureds, and whose exclusive purpose is to insure risks of member organizations or group members and their affiliates.

(3)        "Control" and its cognates mean the direct or indirect possession of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control is presumed to exist if any person directly or indirectly owns, controls, holds with the power to vote, or holds proxies representing ten percent (10%) or more of the voting securities of any other person.

(4)        "Controlled insurer" means an insurer that is controlled, directly or indirectly, by a producer.

(5)        "Controlling producer" means a producer who, directly or indirectly, controls an insurer.

(6)        "Insurer" means any person licensed to write property or casualty insurance in this State. "Insurer" does not mean a risk retention group under Article 22 of this Chapter, residual market mechanism, joint underwriting authority, nor captive insurer.

(7)        "Producer" means an insurance broker or brokers or any other person, when, for any compensation, commission, or other thing of value, that person acts or aids in any manner in soliciting, negotiating, or procuring the making of any insurance contract on behalf of an insured other than that person. "Producer" does not mean an exclusive agent or any independent agent acting on behalf of a controlled insurer, including any subagent or representative of the agent, who acts as such in the solicitation of, negotiation for, or procurement or making of an insurance contract, if the agent is not also acting in the capacity of an insurance broker in the transaction in question.

(b)        The Commissioner may determine, after furnishing all persons in interest notice and opportunity to be heard and making specific findings of fact to support the determination, that control exists in fact, notwithstanding the absence of a presumption to that effect. The Commissioner may determine upon application that any person does not or will not upon the taking of some proposed action control another person. The Commissioner may prospectively revoke or modify that determination, after notice and opportunity to be heard, whenever in the Commissioner's judgment revocation or modification is consistent with this section.

(c)        This section applies to insurers that are either domiciled in this State or domiciled in a state that is not an accredited state having in effect a substantially similar law. The provisions of Article 19 of this Chapter, to the extent they are not superseded by this section, apply to all parties within holding company systems subject to this section.

(d)        The provisions of this section apply if, in any calendar year, the aggregate amount of gross written premiums on business placed with a controlled insurer by a controlling producer is equal to or greater than five percent (5%) of the admitted assets of the controlled insurer, as reported in the controlled insurer's most recent annual statement or its quarterly statement filed as of September 30 of the prior year. The provisions of this section do not apply if:

(1)        The controlling producer places insurance only with the controlled insurer, or only with the controlled insurer and a member or members of the controlled insurer's holding company system, or the controlled insurer's parent, affiliate, or subsidiary and receives no compensation based upon the amount of premiums written in connection with that insurance; and the controlling producer accepts insurance placements only from nonaffiliated subproducers, and not directly from insureds; and

(2)        The controlled insurer, except for insurance business written through a residual market mechanism, accepts insurance business only from a controlling producer, a producer controlled by the controlled insurer, or a producer that is a subsidiary of the controlled insurer.

(e)        A controlled insurer shall not accept business from a controlling producer and a controlling producer shall not place business with a controlled insurer unless there is a written contract between the producer and the insurer specifying the responsibilities of each party, and unless the contract has been approved by the board of directors of the insurer and contains all of "the following minimum provisions:

(1)        The insurer may terminate the contract for cause, upon written notice to the producer. The insurer shall suspend the producer's authority to write business during the pendency of any dispute regarding the cause for the termination.

(2)        The producer shall render accounts to the insurer detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by, or owing to, the producer.

(3)        The producer shall remit all funds due under the contract terms to the insurer on at least a monthly basis. The due date shall be fixed so that premiums or installments of premiums collected shall be remitted no later than 90 days after the effective date of any policy placed with the insurer under this contract.

(4)        The producer shall hold all funds collected for the insurer's account in a fiduciary capacity, in one or more appropriately identified bank accounts in banks that are members of the Federal Reserve System, in accordance with the provisions of this Chapter as applicable. Funds of a producer who is not required to be licensed in this State shall be maintained in compliance with the requirements of the producer's domiciliary jurisdiction.

(5)        The producer shall maintain separately identifiable records of business written for the insurer.

(6)        The producer shall not assign the contract in whole or in part.

(7)        The insurer shall provide the producer with its underwriting standards, rules and procedures, the manual setting forth the rates to be charged, and the conditions for the acceptance or rejection of risks. The producer shall adhere to the standards, rules, procedures, rates, and conditions. The standards, rules, procedures, rates, and conditions shall be the same as those applicable to comparable business placed with the insurer by a producer other than a controlling producer.

(8)        The rates and terms of the producer's commissions, charges, or other fees and the purposes for the charges or fees. The rates of the commissions, charges, and other fees shall be no greater than those applicable to comparable business placed with the insurer by producers other than controlling producers. For the purposes of this subdivision and subdivision (7) of this subsection, "comparable business" includes the same lines of insurance, same kinds of insurance, same kinds of risks, similar policy limits, and similar quality of business.

(9)        If the contract provides that the producer, on insurance business placed with the insurer, is to be compensated contingent upon the insurer's profits on that business, then the compensation shall not be determined and paid until at least five years after the premiums on liability insurance are earned and at least one year after the premiums are earned on any other insurance. In no event shall the commissions be paid until the adequacy of the insurer's reserves on remaining claims has been independently verified under subsection (g) of this section.

(10)      A limit on the producer's writings in relation to the insurer's surplus and total writings. The insurer may establish a different limit for each line or subline of business. The insurer shall notify the producer when the applicable limit is approached and shall not accept business from the producer if the limit is reached. The producer shall not place business with the insurer if it has been notified by the insurer that the limit has been reached.

(11)      The producer may negotiate but shall not bind reinsurance on behalf of the insurer on business the producer places with the insurer; however, the producer may bind facultative reinsurance contracts under obligatory facultative agreements if the producer's contract with the insurer contains underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which the automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured, and commission schedules.

(f)         Every controlled insurer shall have an audit committee, consisting of independent directors, of the insurer's board of directors. The audit committee shall meet annually with the insurer's management, the insurer's independent certified public accountants, and an independent casualty actuary or another independent loss reserve specialist acceptable to the Commissioner, to review the adequacy of the insurer's loss reserves.

(g)        In addition to any other required loss reserve certification, the controlled insurer shall, on or before April 1 of each year, file with the Commissioner an opinion of an independent casualty actuary or of another independent loss reserve specialist acceptable to the Commissioner, reporting loss ratios for each kind of insurance written and attesting to the adequacy of loss reserves established for losses incurred and outstanding and for incurred but not reported losses as of the end of the prior calendar year on business placed by the producer.

(h)        The controlled insurer shall report annually to the Commissioner the amount of commissions paid to the controlling producer, the percentage that amount represents of the net premiums written, and comparable amounts and percentages paid to noncontrolling producers for placements of the same kinds of insurance.

(i)         The controlling producer, before the effective date of any policy, shall deliver written notice to the prospective insured disclosing the relationship between the producer and the controlled insurer: However, if the business is placed through a subproducer who is not a controlling producer, the controlling producer shall retain in the controlling producer's records a signed commitment from the subproducer that the subproducer is aware of the relationship between the insurer and the producer and that the subproducer has or will notify the prospective insured.

(j)         If the Commissioner believes that a controlling producer or any other person has not materially complied with this section or with any rule adopted or order issued under this section, after notice and opportunity to be heard, the Commissioner may order the controlling producer to stop placing business with the controlled insurer. If it is found that, because of the material noncompliance, the controlled insurer or any policyholder of the controlled insurer has suffered any loss or damage, the Commissioner may maintain a civil action or intervene in an action brought by or on behalf of the insurer or policyholder for recovery of compensatory damages for the benefit of the insurer or policyholder or other appropriate relief.

(k)        If an order for liquidation or rehabilitation of the controlled insurer has been entered under Article 30 of this Chapter, and the receiver appointed under that order believes that the controlling producer or any other person has not materially complied with this section or any rule adopted or order issued under this section, and the insurer suffered any loss or damage therefrom, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer.

(l)         In addition to any other remedies provided in this section, whenever the Commissioner believes that a person has not materially complied with this section, the Commissioner may institute a proceeding under G.S. 58‑2‑60 or under G.S. 58‑2‑70. In addition to the civil penalty or restitution proceedings provided for in G.S. 58‑2‑70, the Commissioner may issue a cease and desist order against the person.

(m)       This section does not affect the Commissioner's right to impose any other penalties provided for in this Chapter nor the rights of policyholders, claimants, creditors, or other third parties.

(n)        Controlled insurers and controlling producers who are not in compliance with subsection (e) of this section on October 1, 1991, have until December 1, 1991, to come into compliance and shall comply with subsection (i) of this section beginning with all policies written or renewed on or after December 1, 1991. (1991, c. 681, s. 28; c. 720, s. 92.)



§ 58-3-167. Applicability of acts of the General Assembly to health benefit plans.

§ 58‑3‑167.  Applicability of acts of the General Assembly to health benefit plans.

(a)        As used in this section:

(1)        "Health benefit plan" means an accident and health insurance policy or certificate; a nonprofit hospital or medical service corporation contract; a health maintenance organization subscriber contract; a plan provided by a multiple employer welfare arrangement; or a plan provided by another benefit arrangement, to the extent permitted by the Employee Retirement Income Security Act of 1974, as amended, or by any waiver of or other exception to that act provided under federal law or regulation. "Health benefit plan" does not mean any plan implemented or administered by the North Carolina or United States Department of Health and Human Services, or any successor agency, or its representatives. "Health benefit plan" does not mean any plan consisting of one or more of any combination of benefits described in G.S. 58‑68‑25(b).

(2)        "Insurer" includes an insurance company subject to this Chapter, a service corporation organized under Article 65 of this Chapter, a health maintenance organization organized under Article 67 of this Chapter, and a multiple employer welfare arrangement subject to Article 49 of this Chapter.

(b)        Whenever a law is enacted by the General Assembly on or after October 1, 1999 that applies to a health benefit plan, the term "health benefit plan" shall be defined for purposes of that law as provided in subsection (a) of this section unless that law provides a different definition or otherwise expressly provides that the definition in this section is not applicable.

(c)        Whenever a law is enacted by the General Assembly that applies to health benefit plans that are delivered, issued for delivery, or renewed on and after a certain date, the renewal of a health benefit plan is presumed to occur on each anniversary of the date on which coverage was first effective on the person or persons covered by the health benefit plan. (1999‑294, s. 5; 1999‑456, s. 16; 2007‑298, s. 7.2; 2007‑484, s. 43.5.)



§ 58-3-168. Coverage for postmastectomy inpatient care.

§ 58‑3‑168.  Coverage for postmastectomy inpatient care.

(a)        Every entity providing a health benefit plan that provides coverage for mastectomy, including coverage for postmastectomy inpatient care, shall ensure that the decision whether to discharge the patient following mastectomy is made by the attending physician in consultation with the patient, and shall further ensure that the length of postmastectomy hospital stay is based on the unique characteristics of each patient taking into consideration the health and medical history of the patient.

(b)        As used in this section, "health benefit plans" means accident and health insurance policies or certificates; nonprofit hospital or medical service corporation contracts; health, hospital, or medical service corporation plan contracts; health maintenance organization (HMO) subscriber contracts; and plans provided by a MEWA or plans provided by other benefit arrangements, to the extent permitted by ERISA.

(c)        As used in this section, "mastectomy" means the surgical removal of all or part of a breast as a result of breast cancer or breast disease. (1997‑440, s. 1.)



§ 58-3-169. Required coverage for minimum hospital stay following birth.

§ 58‑3‑169.  Required coverage for minimum hospital stay following birth.

(a)        Definitions.  As used in this section:

(1)        "Attending providers" includes:

a.         The obstetrician‑gynecologists, pediatricians, family physicians, and other physicians primarily responsible for the care of a mother and newborn; and

b.         The nurse midwives and nurse practitioners primarily responsible for the care of a mother and her newborn child in accordance with State licensure and certification laws.

(2)        "Health benefit plan" means an accident and health insurance policy or certificate; a nonprofit hospital or medical service corporation contract; a health maintenance organization subscriber contract; a plan provided by a multiple employer welfare arrangement; or a plan provided by another benefit arrangement, to the extent permitted by the Employee Retirement Income Security Act of 1974, as amended, or by any waiver of or other exception to that Act provided under federal law or regulation. "Health benefit plan" does not mean any of the following kinds of insurance:

a.         Accident,

b.         Credit,

c.         Disability income,

d.         Long‑term or nursing home care,

e.         Medicare supplement,

f.          Specified disease,

g.         Dental or vision,

h.         Coverage issued as a supplement to liability insurance,

i.          Workers' compensation,

j.          Medical payments under automobile or homeowners, and

k.         Insurance under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability policy or equivalent self‑insurance.

l.          Hospital income or indemnity.

(3)        "Insurer" means an insurance company subject to this Chapter, a service corporation organized under Article 65 of this Chapter, a health maintenance organization organized under Article 67 of this Chapter, and a multiple employer welfare arrangement subject to Article 49 of this Chapter.

(b)        In General.  Except as provided in subsection (c) of this section, an insurer that provides a health benefit plan that contains maternity benefits, including benefits for childbirth, shall ensure that coverage is provided with respect to a mother who is a participant, beneficiary, or policyholder under the plan and her newborn child for a minimum of 48 hours of inpatient length of stay following a normal vaginal delivery, and a minimum of 96 hours of inpatient length of stay following a cesarean section, without requiring the attending provider to obtain authorization from the insurer or its representative.

(c)        Exception.  Notwithstanding subsection (b) of this section, an insurer is not required to provide coverage for postdelivery inpatient length of stay for a mother who is a participant, beneficiary, or policyholder under the insurer's health benefit plan and her newborn child for the period referred to in subsection (b) of this section if:

(1)        A decision to discharge the mother and her newborn child before the expiration of the period is made by the attending provider in consultation with the mother; and

(2)        The health benefit plan provides coverage for postdelivery follow‑up care as described in subsections (d) and (e) of this section.

(d)        Postdelivery Follow‑Up Care.  In the case of a decision to discharge a mother and her newborn child from the inpatient setting before the expiration of 48 hours following a normal vaginal delivery or 96 hours following a cesarean section, the health benefit plan shall provide coverage for timely postdelivery care. This health care shall be provided to a mother and her newborn child by a registered nurse, physician, nurse practitioner, nurse midwife, or physician assistant experienced in maternal and child health in:

(1)        The home, a provider's office, a hospital, a birthing center, an intermediate care facility, a federally qualified health center, a federally qualified rural health clinic, or a State health department maternity clinic; or

(2)        Another setting determined appropriate under federal regulations promulgated under Title VI of Public Law 104‑204.

The attending provider in consultation with the mother shall decide the most appropriate location for follow‑up care.

(e)        Timely Care.  As used in subsection (d) of this section, "timely postdelivery care" means health care that is provided:

(1)        Following the discharge of a mother and her newborn child from the inpatient setting; and

(2)        In a manner that meets the health care needs of the mother and her newborn child, that provides for the appropriate monitoring of the conditions of the mother and child, and that occurs not later than the 72‑hour period immediately following discharge.

(f)         Prohibitions.  An insurer shall not:

(1)        Deny enrollment, renewal, or continued coverage with respect to its health benefit plan to a mother and her newborn child who are participants, beneficiaries, or policyholders, based on compliance with this section;

(2)        Provide monetary payments or rebates to mothers to encourage the mothers to request less than the minimum coverage required under this section;

(3)        Penalize or otherwise reduce or limit the reimbursement of an attending provider because the provider provided treatment to an individual policyholder, participant, or beneficiary in accordance with this section; or

(4)        Provide monetary or other incentives to an attending provider to induce the provider to provide treatment to an individual policyholder, participant, or beneficiary in a manner inconsistent with this section.

(g)        Effect on Mother.  Nothing in this section requires that a mother who is a participant, beneficiary, or policyholder covered under this section:

(1)        Give birth in a hospital; or

(2)        Stay in the hospital for a fixed period of time following the birth of her child.

(h)        Level and Type of Reimbursements.  Nothing in this section prevents an insurer from negotiating the level and type of reimbursement with an attending provider for care provided in accordance with this section. (1997‑259, s. 19.)



§ 58-3-170. Requirements for maternity coverage.

§ 58‑3‑170.  Requirements for maternity coverage.

(a)        Every entity providing a health benefit plan that provides maternity coverage in this State shall provide benefits for the necessary care and treatment related to maternity that are no less favorable than benefits for physical illness generally.

(a1)      Repealed by Session Laws 1997‑259, s. 20.

(b)        As used in this section, "health benefit plans" means accident and health insurance policies or certificates; nonprofit hospital or medical service corporation contracts; health, hospital, or medical service corporation plan contracts; health maintenance organization (HMO) subscriber contracts; and plans provided by a MEWA or plans provided by other benefit arrangements, to the extent permitted by ERISA. (1993, c. 506, s. 2; 1995, c. 517, s. 3.1; 1997‑259, s. 20.)



§ 58-3-171. Uniform claim forms.

§ 58‑3‑171.  Uniform claim forms.

(a)        All claims submitted by health care providers to health benefit plans shall be submitted on a uniform form or format that shall be developed by the Department and approved by the Commissioner. Additional information beyond that contained on the uniform form or format may be collected subject to rules adopted by the Commissioner. This section applies to the submission of claims in writing and by electronic means.

(b)        After consultation with the North Carolina Industrial Commission, the Commissioner may include workers' compensation insurance policies as "health benefit plans" for the purpose of administering the provisions of this section.

(c)        For purposes of this section, "health benefit plans" means accident and health insurance policies or certificates; nonprofit hospital or medical service corporation contracts; health maintenance organization (HMO) subscriber contracts and other plans provided by managed‑care organizations; plans provided by a MEWA or plans provided by other benefit arrangements, to the extent permitted by ERISA; the State Health Plan for Teachers and State Employees and any optional plans or programs operating under Part 2 of Article 3 of Chapter 135 of the General Statutes; and medical payment coverages under homeowners and automobile insurance policies. (1993, c. 529, s. 4.2; 2007‑298, s. 8.2; 2007‑323, s. 28.22A(o); 2007‑345, s. 12.)



§ 58-3-172. Notice of claim denied.

§ 58‑3‑172.  Notice of claim denied.

(a)        For all claims denied for health care provider services under health benefit plans, written notification of the denied claim shall be given to the insured and to the health care provider submitting the claim if the health care provider would otherwise be eligible for payment. This subsection does not apply to insurers subject to G.S. 58‑3‑225.

(b)        For purposes of this section, "health benefit plans" means accident and health insurance policies or certificates; nonprofit hospital or medical service corporation contracts; health, hospital, or medical service corporation plan contracts; health maintenance organization (HMO) subscriber contracts and other plans provided by managed‑care organizations; plans provided by a MEWA or plans provided by other benefit arrangements, to the extent permitted by ERISA; and the State Health Plan for Teachers and State Employees and any optional plans or programs operating under Part 2 of Article 3 of Chapter 135 of the General Statutes. (1993, c. 529, s. 4.2; 1993 (Reg. Sess., 1994), c. 678, s. 6; 2000‑162, s. 4(c); 2007‑298, s. 8.3; 2007‑323, s. 28.22A(o); 2007‑345, s. 12.)



§ 58-3-173: Repealed by Session Laws 1997-259, s. 24.

§ 58‑3‑173:  Repealed by Session Laws 1997‑259, s.  24.



§ 58-3-174. Coverage for bone mass measurement for diagnosis and evaluation of osteoporosis or low bone mass.

§ 58‑3‑174.  Coverage for bone mass measurement for diagnosis and evaluation of osteoporosis or low bone mass.

(a)        Every entity providing a health benefit plan shall provide coverage for a qualified individual for scientifically proven and approved bone mass measurement for the diagnosis and evaluation of osteoporosis or low bone mass. The same deductibles, coinsurance, and other limitations as apply to similar services covered under the plan shall apply to coverage for bone mass measurement.

(b)        A health benefit plan may provide that bone mass measurement will be covered if at least 23 months have elapsed since the last bone mass measurement was performed, except that a plan must provide coverage for follow‑up bone mass measurement performed more frequently than every 23 months if the follow‑up measurement is medically necessary. Conditions under which more frequent bone mass measurement coverage may be medically necessary include, but are not limited to:

(1)        Monitoring beneficiaries on long‑term glucocorticoid therapy of more than three months.

(2)        Allowing for a central bone mass measurement to determine the effectiveness of adding an additional treatment regimen for a qualified individual who is proven to have low bone mass so long as the bone mass measurement is performed 12 to 18 months from the start date of the additional regimen.

(c)        Nothing in this section shall be construed to require health benefit plans to cover screening for nonqualified individuals.

(d)        As used in this section, the term:

(1)        "Bone mass measurement" means a scientifically proven radiologic, radioisotopic, or other procedure performed on a qualified individual to identify bone mass or detect bone loss for the purpose of initiating or modifying treatment.

(2)        "Health benefit plan" means an accident and health insurance policy or certificate; a nonprofit hospital or medical service corporation contract; a health maintenance organization subscriber contract; a plan provided by a multiple employer welfare arrangement; or a plan provided by another benefit arrangement, to the extent permitted by the Employee Retirement Income Security Act of 1974, as amended, or by any waiver of or other exception to that act provided under federal law or regulation. "Health benefit plan" does not mean any plan implemented or administered by the North Carolina Department of Health and Human Services or the United States Department of Health and Human Services, or any successor agency, or its representatives. "Health benefit plan" also does not mean any of the following kinds of insurance:

a.         Accident

b.         Credit

c.         Disability income

d.         Long‑term care or nursing home care

e.         Medicare supplement

f.          Specified disease

g.         Dental or vision

h.         Short‑term limited duration coverage

i.          Coverage issued as a supplement to liability insurance

j.          Workers' compensation

k.         Medical payments under automobile or homeowners

l .         Hospital income or indemnity

m.        Insurance under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability policy or equivalent self‑insurance.

(3)        "Insurer" includes an insurance company subject to this Chapter, a service corporation organized under Article 65 of this Chapter, a health maintenance organization organized under Article 67 of this Chapter, and a multiple employer welfare arrangement subject to Article 49 of this Chapter.

(4)        "Qualified individual" means any one or more of the following:

a.         An individual who is estrogen‑deficient and at clinical risk of osteoporosis or low bone mass.

b.         An individual with radiographic osteopenia anywhere in the skeleton.

c.         An individual who is receiving long‑term glucocorticoid (steroid) therapy.

d.         An individual with primary hyperparathyroidism.

e.         An individual who is being monitored to assess the response to or efficacy of commonly accepted osteoporosis drug therapies.

f.          An individual who has a history of low‑trauma fractures.

g.         An individual with other conditions or on medical therapies known to cause osteoporosis or low bone mass. (1999‑197, s. 1.)



§ 58-3-175. Direct payment to government agencies.

§ 58‑3‑175.  Direct payment to government agencies.

(a)        As used in this section, "health benefit plan" has the same meaning as in G.S. 58‑50‑110(11) and includes the State Health Plan for Teachers and State Employees and any optional plans or programs operating under Part 2 of Article 3 of Chapter 135 of the General Statutes.

(b)        Every entity providing or administering a health benefit plan covering persons in this State shall make payment for health care services covered by the health benefit plan that are provided by any State, county, or city agency, directly to the agency providing the services.

(c)        This section does not apply to the extent the agency providing the services has been paid for the services by or on behalf of the person receiving the services.

(d)        Nothing in this section shall require any entity providing or administering a health benefit plan covering persons in this State to pay any agency directly:

(1)        If the agency is outside of the health benefit plan's service area;

(2)        If the entity operates a program by which it only pays the health care provider directly upon the acceptance of certain rates and the agency does not accept said rates; or

(3)        If the entity operates a program by which it provides, authorizes, or arranges for a covered person to receive health care from a designated provider or refers the covered person to a designated provider, and the agency is not a designated provider. (1993, c. 41, s. 1; 2007‑298, s. 8.4; 2007‑323, s. 28.22A(o); 2007‑345, s. 12.)



§ 58-3-176. Treatment discussions not limited.

§ 58‑3‑176.  Treatment discussions not limited.

(a)        An insurer shall not limit either of the following:

(1)        The participating plan provider's ability to discuss with an enrollee the clinical treatment options medically available, the risks associated with the treatments, or a recommended course of treatment.

(2)        The participating plan provider's professional obligations to patients as specified under the provider's professional license.

(b)        Nothing in this section shall be construed to expand or revise the scope of benefits covered by a health benefit plan.

(c)        As used in this section:

(1)        "Health benefit plan" means any of the following if written by an insurer: an accident and health insurance policy or certificate; a nonprofit hospital or medical service corporation contract; a health maintenance organization subscriber contract; or a plan provided by a multiple employer welfare arrangement. "Health benefit plan" does not mean any plan implemented or administered through the Department of Health and Human Services or its representatives. "Health benefit plan" also does not mean any of the following kinds of insurance:

a.         Accident.

b.         Credit.

c.         Disability income.

d.         Long‑term or nursing home care.

e.         Medicare supplement.

f.          Specified disease.

g.         Dental or vision.

h.         Coverage issued as a supplement to liability insurance.

i.          Workers' compensation.

j.          Medical payments under automobile or homeowners insurance.

k.         Hospital income or indemnity.

l.          Insurance under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability policy or equivalent self‑insurance.

(2)        "Insurer" means an entity that writes a health benefit plan and that is an insurance company subject to this Chapter, a service corporation under Article 65 of this Chapter, a health maintenance organization under Article 67 of this Chapter, or a multiple employer welfare arrangement under Article 49 of this Chapter. (1997‑443, s. 11A.122; 1997‑474, s. 1.)



§ 58-3-177. Uniform prescription drug identification cards.

§ 58‑3‑177.  Uniform prescription drug identification cards.

(a)        Every health benefit plan that provides coverage for prescription drugs or devices and that issues a prescription drug card, shall issue to its insureds a uniform prescription drug identification card. The uniform prescription drug identification card shall contain the information listed in subdivisions (1) through (7) of this subsection in the following order beginning at the top left margin of the card:

(1)        The health benefit plan's name and/or logo.

(2)        The American National Standards Institute assigned Issuer Identification Number.

(3)        The processor control number.

(4)        The insured's group number.

(5)        The health benefit plan's card issuer identifier.

(6)        The insured's identification number.

(7)        The insured's name.

(b)        In addition to the information required under subsection (a), the uniform prescription drug card shall contain, in one of the lower‑most elements on the back side of the card, the following information:

(1)        The health benefit plan's claims submission name and address.

(2)        The health benefit plan's help desk telephone number and name.

Nothing in this section shall require a health benefit plan to violate a contractual agreement, service mark agreement, or trademark agreement.

(c)        A new uniform prescription drug identification card as required under subsection (a) of this section shall be issued annually by a health benefit plan if there has been any change in the insured's coverage in the previous 12 months. A change in the insured's coverage shall include, but is not limited to, the addition or deletion of a dependent of the insured covered by a health benefit plan.

(d)        Not later than January 1, 2003, the uniform prescription drug identification card provided under subsection (a) of this section shall contain one of the following mediums capable of the processing or adjudicating of a claim through electronic verification:

(1)        A magnetic strip.

(2)        A bar code.

(3)        Any new technology available that is capable of processing or adjudicating a claim by electronic verification.

(e)        As used in this section, "health benefit plan" means an accident and health insurance policy or certificate; a nonprofit hospital or medical service corporation contract; a health maintenance organization subscriber contract; a plan provided by a multiple employer welfare arrangement; or a plan provided by another benefit arrangement, to the extent permitted by the Employee Retirement Income Security Act of 1974, as amended, or by any waiver of or other exception to that Act provided under federal law or regulation. "Health benefit plan" does not mean any of the following kinds of insurance:

(1)        Accident.

(2)        Credit.

(3)        Disability income.

(4)        Long‑term or nursing home care.

(5)        Medicare supplement.

(6)        Specified disease.

(7)        Dental or vision.

(8)        Coverage issued as a supplement to liability insurance.

(9)        Workers' compensation.

(10)      Medical payments under automobile or homeowners.

(11)      Insurance under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability policy or equivalent self‑insurance.

(12)      Hospital income or indemnity.

(f)         This section shall not apply to an entity that has its own facility and employs or contracts with physicians, pharmacists, nurses, and other health care personnel, to the extent that the entity dispenses prescription drugs or devices from its own pharmacies to its employees and to enrollees of its health benefit plan. This section does not apply to a health benefit plan that issues a single identification card to its insureds for all services covered under the plan. (1999‑343, s. 1.)



§ 58-3-178. Coverage for prescription contraceptive drugs or devices and for outpatient contraceptive services; exemption for religious employers.

§ 58‑3‑178.  Coverage for prescription contraceptive drugs or devices and for outpatient contraceptive services; exemption for religious employers.

(a)        Except as provided in subsection (e) of this section, every insurer providing a health benefit plan that provides coverage for prescription drugs or devices shall provide coverage for prescription contraceptive drugs or devices. Coverage shall include coverage for the insertion or removal of and any medically necessary examination associated with the use of the prescribed contraceptive drug or device. Except as otherwise provided in this subsection, the same deductibles, coinsurance, and other limitations as apply to prescription drugs or devices covered under the health benefit plan shall apply to coverage for prescribed contraceptive drugs or devices. A health benefit plan may require that the total coinsurance, based on the useful life of the drug or device, be paid in advance for those drugs or devices that are inserted or prescribed and do not have to be refilled on a periodic basis.

(b)        Every insurer providing a health benefit plan that provides coverage for outpatient services provided by a health care professional shall provide coverage for outpatient contraceptive services. The same deductibles, coinsurance, and other limitations as apply to outpatient services covered under the health benefit plan shall apply to coverage for outpatient contraceptive services.

(c)        As used in this section, the term:

(1)        "Health benefit plan" means an accident and health insurance policy or certificate; a nonprofit hospital or medical service corporation contract; a health maintenance organization subscriber contract; a plan provided by a multiple employer welfare arrangement; or a plan provided by another benefit arrangement, to the extent permitted by the Employee Retirement Income Security Act of 1974, as amended, or by any waiver of or other exception to that Act provided under federal law or regulation. "Health benefit plan" does not mean any plan implemented or administered by the North Carolina Department of Health and Human Services or the United States Department of Health and Human Services, or any successor agency, or its representatives. "Health benefit plan" also does not mean any of the following kinds of insurance:

a.         Accident.

b.         Credit.

c.         Disability income.

d.         Long‑term care or nursing home care.

e.         Medicare supplement.

f.          Specified disease.

g.         Dental or vision.

h.         Coverage issued as a supplement to liability insurance.

i.          Workers' compensation.

j.          Medical payments under automobile or homeowners.

k.         Hospital income or indemnity.

l.          Insurance under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability policy or equivalent self‑insurance.

m.        Short‑term limited duration health insurance policies as defined in Part 144 of Title 45 of the Code of Federal Regulations.

(2)        "Insurer" includes an insurance company subject to this Chapter, a service corporation organized under Article 65 of this Chapter, a health maintenance organization organized under Article 67 of this Chapter, and a multiple employer welfare arrangement subject to Article 49 of this Chapter.

(3)        "Outpatient contraceptive services" means consultations, examinations, procedures, and medical services provided on an outpatient basis and related to the use of contraceptive methods to prevent pregnancy.

(4)        "Prescribed contraceptive drugs or devices" means drugs or devices that prevent pregnancy and that are approved by the United States Food and Drug Administration for use as contraceptives and obtained under a prescription written by a health care provider authorized to prescribe medications under the laws of this State. Prescription drugs or devices required to be covered under this section shall not include:

a.         The prescription drug known as "RU‑486" or any "equivalent drug product" as defined in G.S. 90‑85.27(1).

b.         The prescription drug marketed under the name "Preven" or any "equivalent drug product" as defined in G.S. 90‑85.27(1).

(d)        A health benefit plan subject to this section shall not do any of the following:

(1)        Deny eligibility or continued eligibility to enroll or to renew coverage under the terms of the health benefit plan, solely for the purpose of avoiding the requirements of this section.

(2)        Provide monetary payments or rebates to an individual participant or beneficiary to encourage the individual participant or beneficiary to accept less than the minimum protections available under this section.

(3)        Penalize or otherwise reduce or limit the reimbursement of an attending provider because the provider prescribed contraceptive drugs or devices, or provided contraceptive services in accordance with this section.

(4)        Provide incentives, monetary or otherwise, to an attending provider to induce the provider to withhold from an individual participant or beneficiary contraceptive drugs, devices, or services.

(e)        A religious employer may request an insurer providing a health benefit plan to provide to the religious employer a health benefit plan that excludes coverage for prescription contraceptive drugs or devices that are contrary to the employer's religious tenets. Upon request, the insurer shall provide the requested health benefit plan. An insurer providing a health benefit plan requested by a religious employer pursuant to this section shall provide written notice to each person covered under the health benefit plan that prescription contraceptive drugs or devices are excluded from coverage pursuant to this section at the request of the employer. The notice shall appear, in not less than 10‑point type, in the health benefit plan, application, and sales brochure for the health benefit plan. Nothing in this subsection authorizes a health benefit plan to exclude coverage for prescription drugs ordered by a health care provider with prescriptive authority for reasons other than contraceptive purposes, or for prescription contraception that is necessary to preserve the life or health of a person covered under the plan. As used in this subsection, the term "religious employer" means an entity for which all of the following are true:

(1)        The entity is organized and operated for religious purposes and is tax exempt under section 501(c)(3) of the U.S. Internal Revenue Code.

(2)        The inculcation of religious values is one of the primary purposes of the entity.

(3)        The entity employs primarily persons who share the religious tenets of the entity. (1999‑231, s. 1; 1999‑456, s. 15(a).)



§ 58-3-179. Coverage for colorectal cancer screening.

§ 58‑3‑179.  Coverage for colorectal cancer screening.

(a)        Every health benefit plan, as defined in G.S. 58‑3‑167, shall provide coverage for colorectal cancer examinations and laboratory tests for cancer, in accordance with the most recently published American Cancer Society guidelines or guidelines adopted by the North Carolina Advisory Committee on Cancer Coordination and Control for colorectal cancer screening, for any nonsymptomatic covered individual who is:

(1)        At least 50 years of age, or

(2)        Less than 50 years of age and at high risk for colorectal cancer according to the most recently published colorectal cancer screening guidelines of the American Cancer Society or guidelines adopted by the North Carolina Advisory Committee on Cancer Coordination and Control.

The same deductibles, coinsurance, and other limitations as apply to similar services covered under the plan apply to coverage for colorectal examinations and laboratory tests required to be covered under this section.

(b)        Reserved for future codification purposes. (2001‑116, s. 1.)



§ 58-3-180. Motor vehicle repairs; selection by claimant.

§ 58‑3‑180.  Motor vehicle repairs; selection by claimant.

(a)        A policy covering damage to a motor vehicle shall allow the claimant to select the repair service or source for the repair of the damage.

(b)        The amount determined by the insurer to be payable under a policy covering damage to a motor vehicle shall be paid regardless of the repair service or source selected by the claimant.

(b1)      No insurer or insurer representative shall recommend the use of a particular motor vehicle repair service without clearly informing the claimant that (i) the claimant is under no obligation to use the recommended repair service, (ii) the claimant may use the repair service of the claimant's choice, (iii) the amount determined by the insurer to be payable under the policy will be paid regardless of whether or not the claimant uses the recommended repair service, and (iv) that the insurer or insurer representative has, at the time the recommendations are made, a financial interest in the recommended motor vehicle repair service. No insurer shall require that the insured or claimant must have a damaged vehicle repaired at an insurer‑owned motor vehicle repair service.

(b2)      The provisions of subsection (b1) of this section shall be included in nonfleet private passenger motor vehicle insurance policy forms promulgated by the Bureau and approved by the Commissioner.

(c)        Any person who violates this section is subject to the applicable provisions of G.S. 58‑2‑70 and G.S. 58‑33‑46, provided that the maximum civil penalty that can be assessed under G.S. 58‑2‑70(d) for a violation of this section is two thousand dollars ($2,000).

(d)        As used in this section, "insurer representative" includes an insurance agent, limited representative, broker, adjuster, and appraiser. (1993, c. 525, s. 2; 2001‑203, s. 26; 2001‑451, s. 1; 2003‑395, s. 1.)



§ 58-3-185. Lien created for payment of past-due child support obligations.

§ 58‑3‑185.  Lien created for payment of past‑due child support obligations.

(a)        In the event that the Department of Health and Human Services or any other obligee, as defined in G.S. 110‑129, provides written notification to an insurance company authorized to issue policies of insurance pursuant to this Chapter that a claimant or beneficiary under a contract of insurance owes past‑due child support and accompanies this information with a certified copy of the court order ordering support together with proof that the claimant or beneficiary is past due in meeting this obligation, there is created a lien upon any insurance proceeds in favor of the Department or obligee. This section shall apply only in those instances in which there is a nonrecurring payment of a lump‑sum amount equal to or in excess of three thousand dollars ($3,000) or periodic payments with an aggregate amount that equals or exceeds three thousand dollars ($3,000).

(b)        Liens arising under this section shall be subordinate to liens upon insurance proceeds for personal injuries arising under Article 9 of Chapter 44 of the General Statutes and valid health care provider claims covered by health benefit plans as defined in G.S. 58‑3‑172. As used in this section, the term health benefit plans does not include disability income insurance. (1995, c. 538, s. 6(a); 1995 (Reg. Sess., 1996), c. 674, ss. 1, 2; 1997‑443, s. 11A.118(a).)



§ 58-3-190. Coverage required for emergency care.

§ 58‑3‑190.  Coverage required for emergency care.

(a)        Every insurer shall provide coverage for emergency services to the extent necessary to screen and to stabilize the person covered under the plan and shall not require prior authorization of the services if a prudent layperson acting reasonably would have believed that an emergency medical condition existed. Payment of claims for emergency services shall be based on the retrospective review of the presenting history and symptoms of the covered person.

(b)        With respect to emergency services provided by a health care provider who is not under contract with the insurer, the services shall be covered if:

(1)        A prudent layperson acting reasonably would have believed that a delay would worsen the emergency, or

(2)        The covered person did not seek services from a provider under contract with the insurer because of circumstances beyond the control of the covered person.

(c)        An insurer that has given prior authorization for emergency services shall cover the services and shall not retract the authorization after the services have been provided unless the authorization was based on a material misrepresentation about the covered person's health condition made by the provider of the emergency services or the covered person.

(d)        Coverage of emergency services shall be subject to coinsurance, co‑payments, and deductibles applicable under the health benefit plan. An insurer shall not impose cost‑sharing for emergency services provided under this section that differs from the cost‑sharing that would have been imposed if the physician or provider furnishing the services were a provider contracting with the insurer.

(e)        Both the emergency department and the insurer shall make a good faith effort to communicate with each other in a timely fashion to expedite postevaluation or poststabilization services in order to avoid material deterioration of the covered person's condition within a reasonable clinical confidence, or with respect to a pregnant woman, to avoid material deterioration of the condition of the unborn child within a reasonable clinical confidence.

(f)         Insurers shall provide information to their covered persons on all of the following:

(1)        Coverage of emergency medical services.

(2)        The appropriate use of emergency services, including the use of the "911" system and other telephone access systems utilized to access prehospital emergency services.

(3)        Any cost‑sharing provisions for emergency medical services.

(4)        The process and procedures for obtaining emergency services, so that covered persons are familiar with the location of in‑plan emergency departments and with the location and availability of other in‑plan settings at which covered persons may receive medical care.

(g)        As used in this section, the term:

(1)        "Emergency medical condition" means a medical condition manifesting itself by acute symptoms of sufficient severity, including, but not limited to, severe pain, or by acute symptoms developing from a chronic medical condition that would lead a prudent layperson, possessing an average knowledge of health and medicine, to reasonably expect the absence of immediate medical attention to result in any of the following:

a.         Placing the health of an individual, or with respect to a pregnant woman, the health of the woman or her unborn child, in serious jeopardy.

b.         Serious impairment to bodily functions.

c.         Serious dysfunction of any bodily organ or part.

(2)        "Emergency services" means health care items and services furnished or required to screen for or treat an emergency medical condition until the condition is stabilized, including prehospital care and ancillary services routinely available to the emergency department.

(3)        "Health benefit plan" means any of the following if written by an insurer: an accident and health insurance policy or certificate; a nonprofit hospital or medical service corporation contract; a health maintenance organization subscriber contract; or a plan provided by a multiple employer welfare arrangement. "Health benefit plan" does not mean any plan implemented or administered through the Department of Health and Human Services or its representatives. "Health benefit plan" also does not mean any of the following kinds of insurance:

a.         Accident.

b.         Credit.

c.         Disability income.

d.         Long‑term or nursing home care.

e.         Medicare supplement.

f.          Specified disease.

g.         Dental or vision.

h.         Coverage issued as a supplement to liability insurance.

i.          Workers' compensation.

j.          Medical payments under automobile or homeowners insurance.

k.         Hospital income or indemnity.

l.          Insurance under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability policy or equivalent self‑insurance.

(4)        "Insurer" means an entity that writes a health benefit plan and that is an insurance company subject to this Chapter, a service corporation under Article 65 of this Chapter, a health maintenance organization under Article 67 of this Chapter, or a multiple employer welfare arrangement under Article 49 of this Chapter.

(5)        "To stabilize" means to provide medical care that is appropriate to prevent a material deterioration of the person's condition, within reasonable medical probability, in accordance with the HCFA (Health Care Financing Administration) interpretative guidelines, policies and regulations pertaining to responsibilities of hospitals in emergency cases (as provided under the Emergency Medical Treatment and Labor Act, section 1867 of the Social Security Act, 42 U.S.C.S. 1395dd), including medically necessary services and supplies to maintain stabilization until the person is transferred. (1997‑443, s. 11A.122; 1997‑474, s. 2.)



§ 58-3-191. Managed care reporting and disclosure requirements.

§ 58‑3‑191.  Managed care reporting and disclosure requirements.

(a)        Each health benefit plan shall annually, on or before the first day of May of each year, file in the office of the Commissioner the following information for the previous calendar year:

(1)        The number of and reasons for grievances received from plan participants regarding medical treatment. The report shall include the number of covered lives, total number of grievances categorized by reason for the grievance, the number of grievances referred to the second level grievance review, the number of grievances resolved at each level and their resolution, and a description of the actions that are being taken to correct the problems that have been identified through grievances received. Every health benefit plan shall file with the Commissioner, as part of its annual grievance report, a certificate of compliance stating that the carrier has established and follows, for each of its lines of business, grievance procedures that comply with G.S. 58‑50‑62.

(2)        The number of participants and groups who terminated coverage under the plan for any reason. The report shall include the number of participants who terminated coverage because the group contract under which they were covered was terminated, the number of participants who terminated coverage for reasons other than the termination of the group under which they were enrolled, and the number of group contracts terminated.

(3)        The number of provider contracts that were terminated and the reasons for termination. This information shall include the number of providers leaving the plan and the number of new providers. The report shall show voluntary and involuntary terminations separately.

(4)        Data relating to the utilization, quality, availability, and accessibility of services. The report shall include the following:

a.         Information on the health benefit plan's program to determine the level of network availability, as measured by the numbers and types of network providers, required to provide covered services to covered persons. This information shall include the plan's methodology for:

1.         Establishing performance targets for the numbers and types of providers by specialty, area of practice, or facility type, for each of the following categories: primary care physicians, specialty care physicians, nonphysician health care providers, hospitals, and nonhospital health care facilities.

2.         Determining when changes in plan membership will necessitate changes in the provider network.

The report shall also include: the availability performance targets for the previous and current years; the numbers and types of providers currently participating in the health benefit plan's provider network; and an evaluation of actual plan performance against performance targets.

b.         The health benefit plan's method for arranging or providing health care services from nonnetwork providers, both within and outside of its service area, when network providers are not available to provide covered services.

c.         Information on the health benefit plan's program to determine the level of provider network accessibility necessary to serve its membership. This information shall include the health benefit plan's methodology for establishing performance targets for member access to covered services from primary care physicians, specialty care physicians, nonphysician health care providers, hospitals, and nonhospital health care facilities. The methodology shall establish targets for:

1.         The proximity of network providers to members, as measured by member driving distance, to access primary care, specialty care, hospital‑based services, and services of nonhospital facilities.

2.         Expected waiting time for appointments for urgent care, acute care, specialty care, and routine services for prevention and wellness.

The report shall also include: the accessibility performance targets for the previous and current years; data on actual overall accessibility as measured by driving distance and average appointment waiting time; and an evaluation of actual plan performance against performance targets. Measures of actual accessibility may be developed using scientifically valid random sample techniques.

d.         A statement of the health benefit plan's methods and standards for determining whether in‑network services are reasonably available and accessible to a covered person, for the purpose of determining whether a covered person should receive the in‑network level of coverage for services received from a nonnetwork provider.

e.         A description of the health benefit plan's program to monitor the adequacy of its network availability and accessibility methodologies and performance targets, plan performance, and network provider performance.

f.          A summary of the health benefit plan's utilization review program activities for the previous calendar year. The report shall include the number of: each type of utilization review performed, noncertifications for each type of review, each type of review appealed, and appeals settled in favor of covered persons. The report shall be accompanied by a certification from the carrier that it has established and follows procedures that comply with G.S. 58‑50‑61.

(5)        Aggregate financial compensation data, including the percentage of providers paid under a capitation arrangement, discounted fee‑for‑service or salary, the services included in the capitation payment, and the range of compensation paid by withhold or incentive payments. This information shall be submitted on a form prescribed by the Commissioner.

The name, or group or institutional name, of an individual provider may not be disclosed pursuant to this subsection. No civil liability shall arise from compliance with the provisions of this subsection, provided that the acts or omissions are made in good faith and do not constitute gross negligence, willful or wanton misconduct, or intentional wrongdoing.

(b)        Disclosure requirements.  Each health benefit plan shall provide the following applicable information to plan participants and bona fide prospective participants upon request:

(1)        The evidence of coverage (G.S. 58‑67‑50), subscriber contract (G.S. 58‑65‑60, 58‑65‑140), health insurance policy (G.S. 58‑51‑80, 58‑50‑125, 58‑50‑126, 58‑50‑55), or the contract and benefit summary of any other type of health benefit plan;

(2)        An explanation of the utilization review criteria and treatment protocol under which treatments are provided for conditions specified by the prospective participant. This explanation shall be in writing if so requested;

(3)        If denied a recommended treatment, written reasons for the denial and an explanation of the utilization review criteria or treatment protocol upon which the denial was based;

(4)        The plan's formularies, restricted access drugs or devices as defined in G.S. 58‑3‑221, or prior approval requirements for obtaining prescription drugs, whether a particular drug or therapeutic class of drugs is excluded from its formulary, and the circumstances under which a nonformulary drug may be covered; and

(5)        The plan's procedures and medically based criteria for determining whether a specified procedure, test, or treatment is experimental.

(b1)      Effective March 1, 1998, insurers shall make the reports that are required under subsection (a) of this section and that have been filed with the Commissioner available on their business premises and shall provide any insured access to them upon request.

(c)        For purposes of this section, "health benefit plan" or "plan" means (i) health maintenance organization (HMO) subscriber contracts and (ii) insurance company or hospital and medical service corporation preferred provider benefit plans as defined in G.S. 58‑50‑56.  (1997‑480, s. 1; 1997‑519, s. 1.1; 2001‑334, s. 2.2; 2001‑446, s. 2.1; 2006‑154, s. 13; 2008‑124, s. 10.1.)



§ 58-3-200. Miscellaneous insurance and managed care coverage and network provisions.

§ 58‑3‑200.  Miscellaneous insurance and managed care coverage and network provisions.

(a)        Definitions.  As used in this section:

(1)        "Health benefit plan" means any of the following if written by an insurer: an accident and health insurance policy or certificate; a nonprofit hospital or medical service corporation contract; a health maintenance organization subscriber contract; or a plan provided by a multiple employer welfare arrangement. "Health benefit plan" does not mean any plan implemented or administered through the Department of Health and Human Services or its representatives. "Health benefit plan" also does not mean any of the following kinds of insurance:

a.         Accident.

b.         Credit.

c.         Disability income.

d.         Long‑term or nursing home care.

e.         Medicare supplement.

f.          Specified disease.

g.         Dental or vision.

h.         Coverage issued as a supplement to liability insurance.

i.          Workers' compensation.

j.          Medical payments under automobile or homeowners insurance.

k.         Hospital income or indemnity.

l.          Insurance under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability policy or equivalent self‑insurance.

(2)        "Insurer" means an entity that writes a health benefit plan and that is an insurance company subject to this Chapter, a service corporation under Article 65 of this Chapter, a health maintenance organization under Article 67 of this Chapter, or a multiple employer welfare arrangement under Article 49 of this Chapter.

(b)        Medical Necessity.  An insurer that limits its health benefit plan coverage to medically necessary services and supplies shall define "medically necessary services or supplies" in its health benefit plan as those covered services or supplies that are:

(1)        Provided for the diagnosis, treatment, cure, or relief of a health condition, illness, injury, or disease; and, except as allowed under G.S. 58‑3‑255, not for experimental, investigational, or cosmetic purposes.

(2)        Necessary for and appropriate to the diagnosis, treatment, cure, or relief of a health condition, illness, injury, disease, or its symptoms.

(3)        Within generally accepted standards of medical care in the community.

(4)        Not solely for the convenience of the insured, the insured's family, or the provider.

For medically necessary services, nothing in this subsection precludes an insurer from comparing the cost‑effectiveness of alternative services or supplies when determining which of the services or supplies will be covered.

(c)        Coverage Determinations.  If an insurer or its authorized representative determines that services, supplies, or other items are covered under its health benefit plan, including any determination under G.S. 58‑50‑61, the insurer shall not subsequently retract its determination after the services, supplies, or other items have been provided, or reduce payments for a service, supply, or other item furnished in reliance on such a determination, unless the determination was based on a material misrepresentation about the insured's health condition that was knowingly made by the insured or the provider of the service, supply, or other item.

(d)        Services Outside Provider Networks.  No insurer shall penalize an insured or subject an insured to the out‑of‑network benefit levels offered under the insured's approved health benefit plan, including an insured receiving an extended or standing referral under G.S. 58‑3‑223, unless contracting health care providers able to meet health needs of the insured are reasonably available to the insured without unreasonable delay.

(e)        Nondiscrimination Against High‑Risk Populations.  No insurer shall establish provider selection or contract renewal standards or procedures that are designed to avoid or otherwise have the effect of avoiding enrolling high‑risk populations by excluding providers because they are located in geographic areas that contain high‑risk populations or because they treat or specialize in treating populations that present a risk of higher‑than‑average claims or health care services utilization. This subsection does not prohibit an insurer from declining to select a provider or from not renewing a contract with a provider who fails to meet the insurer's selection criteria.

(f)         Continuing Care Retirement Community Residents.  As used in this subsection, "Medicare benefits" means medical and health products, benefits, and services used in accordance with Title XVIII of the Social Security Act. If an insured with coverage for Medicare benefits or similar benefits under a plan for retired federal government employees is a resident of a continuing care retirement community regulated under Article 64 of this Chapter, and the insured's primary care physician determines that it is medically necessary for the insured to be referred to a skilled nursing facility upon discharge from an acute care facility, the insurer shall not require that the insured relocate to a skilled nursing facility outside the continuing care retirement community if the continuing care retirement community:

(1)        Is a Medicare‑certified skilled nursing facility.

(2)        Agrees to be reimbursed at the insurer's contract rate negotiated with similar providers for the same services and supplies.

(3)        Agrees not to bill the insured for fees over and above the insurer's contract rate.

(4)        Meets all guidelines established by the insurer related to quality of care, including:

a.         Quality assurance programs that promote continuous quality improvement.

b.         Standards for performance measurement for measuring and reporting the quality of health care services provided to insureds.

c.         Utilization review, including compliance with utilization management procedures.

d.         Confidentiality of medical information.

e.         Insured grievances and appeals from adverse treatment decisions.

f.          Nondiscrimination.

(5)        Agrees to comply with the insurer's procedures for referral authorization, risk assumption, use of insurer services, and other criteria applicable to providers under contract for the same services and supplies.

A continuing care retirement community that satisfies subdivisions (1) through (5) of this subsection shall not be obligated to accept, as a skilled nursing facility, any patient other than a resident of the continuing care retirement community, and neither the insurer nor the retirement community shall be allowed to list or otherwise advertise the skilled nursing facility as a participating network provider for Medicare benefits for anyone other than residents of the continuing care retirement community. (1997‑443, s. 11A.122; 1997‑519, s. 2.1; 2001‑446, ss. 5(b), 1.2A.)



§ 58-3-215. Genetic information in health insurance.

§ 58‑3‑215.  Genetic information in health insurance.

(a)        Definitions.  As used in this section:

(1)        "Genetic information" means information about genes, gene products, or inherited characteristics that may derive from an individual or a family member. "Genetic information" does not include the results of routine physical measurements, blood chemistries, blood counts, urine analyses, tests for abuse of drugs, and tests for the presence of human immunodeficiency virus.

(2)        "Health benefit plan" means an accident and health insurance policy or certificate; a nonprofit hospital or medical service corporation contract; a health maintenance organization subscriber contract; a plan provided by a multiple employer welfare arrangement; or a plan provided by another benefit arrangement, to the extent permitted by the Employee Retirement Income Security Act of 1974, as amended, or by any waiver of or other exception to that Act provided under federal law or regulation. "Health benefit plan" does not mean any plan implemented or administered through the Department of Health and Human Services or its representatives. "Health benefit plan" also does not mean any of the following kinds of insurance:

a.         Accident

b.         Credit

c.         Disability income

d.         Long‑term or nursing home care

e.         Medicare supplement

f.          Specified disease

g.         Dental or vision

h.         Coverage issued as a supplement to liability insurance

i.          Workers' compensation

j.          Medical payments under automobile or homeowners

k.         Hospital income or indemnity

l.          Insurance under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability policy or equivalent self‑insurance

m.        Blanket accident and sickness.

(3)        "Insurer" means an insurance company subject to this Chapter; a service corporation organized under Article 65 of this Chapter; a health maintenance organization organized under Article 67 of this Chapter; or a multiple employer welfare arrangement subject to Article 49 of this Chapter.

(b)        For the purpose of this section, routine physical measurements, blood chemistries, blood counts, urine analyses, tests for abuse of drugs, and tests for the presence of human immunodeficiency virus are not to be considered genetic tests.

(c)        No insurer shall:

(1)        Raise the premium or contribution rates paid by a group for a group health benefit plan on the basis of genetic information obtained about an individual member of the group.

(2)        Refuse to issue or deliver a health benefit plan because of genetic information obtained about any person to be insured by the health benefit plan.

(3)        Charge a higher premium rate or charge for a health benefit plan because of genetic information obtained about any person to be insured by the health benefit plan.

(d)        Notwithstanding any other provision of this section, a health benefit plan, as defined in G.S. 58‑3‑167, and insurers, as defined in G.S. 58‑3‑167, shall comply with all applicable standards of Public Law 110‑233, known as the Genetic Information Nondiscrimination Act of 2008, as amended by Public Law 110‑343, and as further amended.  (1997‑350, s. 1; 1997‑443, s. 11A.118(b); 2009‑382, s. 18.)



§ 58-3-220. Mental illness benefits coverage.

§ 58‑3‑220.  Mental illness benefits coverage.

(a)        Mental Health Equity Requirement.  Except as provided in subsection (b), an insurer shall provide in each group health benefit plan benefits for the necessary care and treatment of mental illnesses that are no less favorable than benefits for physical illness generally, including application of the same limits. For purposes of this subsection, mental illnesses are as diagnosed and defined in the Diagnostic and Statistical Manual of Mental Disorders, DSM‑IV, or a subsequent edition published by the American Psychiatric Association, except those mental disorders coded in the DSM‑IV or subsequent edition as substance‑related disorders (291.0 through 292.2 and 303.0 through 305.9), those coded as sexual dysfunctions not due to organic disease (302.70 through 302.79), and those coded as "V" codes. For purposes of this subsection, "limits" includes deductibles, coinsurance factors, co‑payments, maximum out‑of‑pocket limits, annual and lifetime dollar limits, and any other dollar limits or fees for covered services.

(b)        Minimum Required Benefits.  Except as provided in subsection (c), a group health benefit plan may apply durational limits to mental illnesses that differ from durational limits that apply to physical illnesses. A group health benefit plan shall provide at least the following minimum number of office visits and combined inpatient and outpatient days for all mental illnesses and disorders not listed in subsection (c), as diagnosed and defined in the Diagnostic and Statistical Manual of Mental Disorders, DSM‑IV, or a subsequent edition published by the American Psychiatric Association, except those mental disorders coded in the DSM‑IV or subsequent edition as substance‑related disorders (291.0 through 292.2 and 303.0 through 305.9), those coded as sexual dysfunctions not due to organic disease (302.70 through 302.79), and those coded as "V" codes:

(1)        Thirty combined inpatient and outpatient days per year.

(2)        Thirty office visits per year.

(c)        Durational limits for the following mental illnesses shall be subject to the same limits as benefits for physical illness generally:

(1)        Bipolar Disorder.

(2)        Major Depressive Disorder.

(3)        Obsessive Compulsive Disorder.

(4)        Paranoid and Other Psychotic Disorder.

(5)        Schizoaffective Disorder.

(6)        Schizophrenia.

(7)        Post‑Traumatic Stress Disorder.

(8)        Anorexia Nervosa.

(9)        Bulimia.

(d)        Nothing in this section prevents an insurer from offering a group health benefit plan that provides greater than the minimum required benefits, as set forth in subsection (b).

(e)        Nothing in this section requires an insurer to cover treatment or studies leading to or in connection with sex changes or modifications and related care.

(f)         Weighted Average.  If a group health benefit plan contains annual limits, lifetime limits, co‑payments, deductibles, or coinsurance only on selected physical illness and injury benefits, and these benefits do not represent substantially all of the physical illness and injury benefits under the group health benefit plan, then the insurer may impose limits on the mental health benefits based on a weighted average of the respective annual, lifetime, co‑payment, deductible, or coinsurance limits on the selected physical illness and injury benefits. The weighted average shall be calculated in accordance with rules adopted by the Commissioner.

(g)        Nothing in this section prevents an insurer from applying utilization review criteria to determine medical necessity as defined in G.S. 58‑50‑61 as long as it does so in accordance with all requirements for utilization review programs and medical necessity determinations specified in that section, including the offering of an insurer appeal process and, where applicable, health benefit plan external review as provided for in Part 4 of Article 50 of Chapter 58 of the General Statutes.

(h)        Definitions.  As used in this section:

(1)        "Health benefit plan" has the same meaning as in G.S. 58‑3‑167.

(2)        "Insurer" has the same meaning as in G.S. 58‑3‑167.

(3)        "Mental illness" has the same meaning as in G.S. 122C‑3(21), with a mental disorder defined in the Diagnostic and Statistical Manual of Mental Disorders, DSM‑IV, or subsequent editions published by the American Psychiatric Association, except those mental disorders coded in the DSM‑IV or subsequent editions as substance‑related disorders (291.0 through 292.9 and 303.0 through 305.9), those coded as sexual dysfunctions not due to organic disease (302.70 through 302.79), and those coded as "V" codes.

(i)         Notwithstanding any other provisions of this section, a group health benefit plan that covers both medical and surgical benefits and mental health benefits shall, with respect to the mental health benefits, comply with all applicable standards of Subtitle B of Title V of Public Law 110‑343, known as the Paul Wellstone and Pete Domenici Mental Health Parity and Addiction Equity Act of 2008.

(j)         Subsection (i) of this section applies only to a group health benefit plan covering a large employer as defined in G.S. 58‑68‑25(a)(10).  (2007‑268, s. 2; 2009‑382, s. 19.)



§ 58-3-221. Access to nonformulary and restricted access prescription drugs.

§ 58‑3‑221.  Access to nonformulary and restricted access prescription drugs.

(a)        If an insurer maintains one or more closed formularies for or restricts access to covered prescription drugs or devices, then the insurer shall do all of the following:

(1)        Develop the formulary or formularies and any restrictions on access to covered prescription drugs or devices in consultation with and with the approval of a pharmacy and therapeutics committee, which shall include participating physicians who are licensed to practice medicine in this State.

(2)        Make available to participating providers, pharmacists, and enrollees the complete drugs or devices formulary or formularies maintained by the insurer including a list of the devices and prescription drugs on the formulary by major therapeutic category that specifies whether a particular drug or device is preferred over other drugs or devices.

(3)        Establish and maintain an expeditious process or procedure that allows an enrollee or the enrollee's physician acting on behalf of the enrollee to obtain, without penalty or additional cost‑sharing beyond that provided for in the health benefit plan, coverage for a specific nonformulary drug or device determined to be medically necessary and appropriate by the enrollee's participating physician without prior approval from the insurer, after the enrollee's participating physician notifies the insurer that:

a.         Either (i) the formulary alternatives have been ineffective in the treatment of the enrollee's disease or condition, or (ii) the formulary alternatives cause or are reasonably expected by the physician to cause a harmful or adverse clinical reaction in the enrollee; and

b.         Either (i) the drug is prescribed in accordance with any applicable clinical protocol of the insurer for the prescribing of the drug, or (ii) the drug has been approved as an exception to the clinical protocol pursuant to the insurer's exception procedure.

(4)        Provide coverage for a restricted access drug or device to an enrollee without requiring prior approval or use of a nonrestricted formulary drug if an enrollee's physician certifies in writing that the enrollee has previously used an alternative nonrestricted access drug or device and the alternative drug or device has been detrimental to the enrollee's health or has been ineffective in treating the same condition and, in the opinion of the prescribing physician, is likely to be detrimental to the enrollee's health or ineffective in treating the condition again.

(b)        An insurer may not void a contract or refuse to renew a contract between the insurer and a prescribing provider because the prescribing provider has prescribed a medically necessary and appropriate nonformulary or restricted access drug or device as provided in this section.

(c)        As used in this section:

(1)        "Closed formulary" means a list of prescription drugs and devices reimbursed by the insurer that excludes coverage for drugs and devices not listed.

(1a)      "Health benefit plan" has definition provided in G.S. 58‑3‑167.

(2)        "Insurer" has the meaning provided in G.S. 58‑3‑167.

(3)        "Restricted access drug or device" means those covered prescription drugs or devices for which reimbursement by the insurer is conditioned on the insurer's prior approval to prescribe the drug or device or on the provider prescribing one or more alternative drugs or devices before prescribing the drug or device in question.

(d)        Nothing in this section requires an insurer to pay for drugs or devices or classes of drugs or devices related to a benefit that is specifically excluded from coverage by the insurer. (1999‑178, s. 1; 1999‑294, s. 14(a), (b); 2001‑446, s. 1.5.)



§ 58-3-223. Managed care access to specialist care.

§ 58‑3‑223.  Managed care access to specialist care.

(a)        Each insurer offering a health benefit plan that does not allow direct access to all in‑plan specialists shall develop and maintain written policies and procedures by which an insured may receive an extended or standing referral to an in‑plan specialist. The insurer shall provide for an extended or standing referral to a specialist if the insured has a serious or chronic degenerative, disabling, or life‑threatening disease or condition, which in the opinion of the insured's primary care physician, in consultation with the specialist, requires ongoing specialty care. The extended or standing referral shall be for a period not to exceed 12 months and shall be made under a treatment plan coordinated with the insurer in consultation with the primary care physician, the specialist, and the insured or the insured's designee.

(b)        As used in this section:

(1)        "Health benefit plan" has the meaning applied in G.S. 58‑3‑167.

(2)        "Insurer" has the meaning applied in G.S. 58‑3‑167.

(3)        "Serious or chronic degenerative, disabling, or life‑threatening disease or condition" means a disease or condition, which in the opinion of the patient's treating primary care physician and specialist, requires frequent and periodic monitoring and consultation with the specialist on an ongoing basis.

(4)        "Specialist" includes a subspecialist. (1999‑168, s. 1; 2001‑446, s. 1.2.)



§ 58-3-225. Prompt claim payments under health benefit plans.

§ 58‑3‑225.  Prompt claim payments under health benefit plans.

(a)        As used in this section:

(1)        "Claimant" includes a health care provider or facility that is responsible or permitted under contract with the insurer or by valid assignment of benefits for directly making the claim with an insurer.

(2)        "Health benefit plan" means an accident and health insurance policy or certificate; a nonprofit hospital or medical service corporation contract; a health maintenance organization subscriber contract; a plan provided by a multiple employer welfare arrangement; or a plan provided by another benefit arrangement, to the extent permitted by the Employee Retirement Income Security Act of 1974, as amended, or by any waiver of or other exception to that act provided under federal law or regulation. "Health benefit plan" does not mean any plan implemented or administered by the North Carolina or United States Department of Health and Human Services, or any successor agency, or its representatives. "Health benefit plan" also does not mean any of the following kinds of insurance:

a.         Credit.

b.         Disability income.

c.         Coverage issued as a supplement to liability insurance.

d.         Hospital income or indemnity.

e.         Insurance under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability policy or equivalent self‑insurance.

f.          Long‑term or nursing home care.

g.         Medical payments under motor vehicle or homeowners' insurance policies.

h.         Medicare supplement.

i.          Short‑term limited duration health insurance policies as defined in Part 144 of Title 45 of the Code of Federal Regulations.

j.          Workers' compensation.

(3)        "Health care facility" means a facility that is licensed under Chapter 131E or Chapter 122C of the General Statutes or is owned or operated by the State of North Carolina in which health care services are provided to patients.

(4)        "Health care provider" means an individual who is licensed, certified, or otherwise authorized under Chapter 90 or 90B of the General Statutes or under the laws of another state to provide health care services in the ordinary course of business or practice of a profession or in an approved education or training program.

(5)        "Insurer" includes an insurance company subject to this Chapter, a service corporation organized under Article 65 of this Chapter, a health maintenance organization organized under Article 67 of this Chapter, or a multiple employer welfare arrangement subject to Article 49 of this Chapter, that writes a health benefit plan.

(b)        An insurer shall, within 30 calendar days after receipt of a claim, send by electronic or paper mail to the claimant:

(1)        Payment of the claim.

(2)        Notice of denial of the claim.

(3)        Notice that the proof of loss is inadequate or incomplete.

(4)        Notice that the claim is not submitted on the form required by the health benefit plan, by the contract between the insurer and health care provider or health care facility, or by applicable law.

(5)        Notice that coordination of benefits information is needed in order to pay the claim.

(6)        Notice that the claim is pending based on nonpayment of fees or premiums.

For purposes of this section, an insurer is presumed to have received a written claim five business days after the claim has been placed first‑class postage prepaid in the United States mail addressed to the insurer or an electronic claim transmitted to the insurer or a designated clearinghouse on the day the claim is electronically transmitted. The presumption may be rebutted by sufficient evidence that the claim was received on another day or not received at all.

(c)        If the claim is denied, the notice shall include all of the specific good faith reason or reasons for the denial, including, without limitation, coordination of benefits, lack of eligibility, or lack of coverage for the services provided. If the claim is contested or cannot be paid because the proof of loss is inadequate or incomplete, or not paid pending receipt of requested coordination of benefits information, the notice shall contain the specific good faith reason or reasons why the claim has not been paid and an itemization or description of all of the information needed by the insurer to complete the processing of the claim. If all or part of the claim is contested or cannot be paid because of the application of a specific utilization management or medical necessity standard is not satisfied, the notice shall contain the specific clinical rationale for that decision or shall refer to specific provisions in documents that are made readily available through the insurer which provide the specific clinical rationale for that decision; however, if a notice of noncertification has already been provided under G.S. 58‑50‑61(h), then the specific clinical rationale for the decision is not required under this subsection. If the claim is contested or cannot be paid because of nonpayment of premiums, the notice shall contain a statement advising the claimant of the nonpayment of premiums. If a claim is not paid pending receipt of requested coordination of benefits information, the notice shall so specify. If a claim is denied or contested in part, the insurer shall pay the undisputed portion of the claim within 30 calendar days after receipt of the claim and send the notice of the denial or contested status within 30 days after receipt of the claim. If a claim is contested or cannot be paid because the claim was not submitted on the required form, the notice shall contain the required form, if the form is other than a UB or HCFA form, and instructions to complete that form. Upon receipt of additional information requested in its notice to the claimant, the insurer shall continue processing the claim and pay or deny the claim within 30 days after receiving the additional information.

(d)        If an insurer requests additional information under subsection (c) of this section and the insurer does not receive the additional information within 90 days after the request was made, the insurer shall deny the claim and send the notice of denial to the claimant in accordance with subsection (c) of this section. The insurer shall include the specific reason or reasons for denial in the notice, including the fact that information that was requested was not provided. The insurer shall inform the claimant in the notice that the claim will be reopened if the information previously requested is submitted to the insurer within one year after the date of the denial notice closing the claim.

(e)        Health benefit plan claim payments that are not made in accordance with this section shall bear interest at the annual percentage rate of eighteen percent (18%) beginning on the date following the day on which the claim should have been paid. If additional information was requested by the insurer under subsection (b) of this section, interest on health benefit claim payments shall begin to accrue on the 31st day after the insurer received the additional information. A payment is considered made on the date upon which a check, draft, or other valid negotiable instrument is placed in the United States Postal Service in a properly addressed, postpaid envelope, or, if not mailed, on the date of the electronic transfer or other delivery of the payment to the claimant. This subsection does not apply to claims for benefits that are not covered by the health benefit plan; nor does this subsection apply to deductibles, co‑payments, or other amounts for which the insurer is not liable.

(f)         Insurers may require that claims be submitted within 180 days after the date of the provision of care to the patient by the health care provider and, in the case of health care provider facility claims, within 180 days after the date of the patient's discharge from the facility. However, an insurer may not limit the time in which claims may be submitted to fewer than 180 days. Unless otherwise agreed to by the insurer and the claimant, failure to submit a claim within the time required does not invalidate or reduce any claim if it was not reasonably possible for the claimant to file the claim within that time, provided that the claim is submitted as soon as reasonably possible and in no event, except in the absence of legal capacity of the insured, later than one year from the time submittal of the claim is otherwise required.

(g)        If a claim for which the claimant is a health care provider or health care facility has not been paid or denied within 60 days after receipt of the initial claim, the insurer shall send a claim status report to the insured. Provided, however, that the claims status report is not required during the time an insurer is awaiting information requested under subsection (c) of this section. The report shall indicate that the claim is under review and the insurer is communicating with the health care provider or health care facility to resolve the matter. While a claim remains unresolved, the insurer shall send a claim status report to the insured with a copy to the provider 30 days after the previous report was sent.

(h)        Subject to the time lines required under this section, the insurer may recover overpayments made to the health care provider or health care facility by making demands for refunds and by offsetting future payments. Any such recoveries may also include related interest payments that were made under the requirements of this section. Not less than 30 calendar days before an insurer seeks overpayment recovery or offsets future payments, the insurer shall give written notice to the health care provider or health care facility, which notice shall be accompanied by adequate specific information to identify the specific claim and the specific reason for the recovery. The recovery of overpayments or offsetting of future payments shall be made within the two years after the date of the original claim payment unless the insurer has reasonable belief of fraud or other intentional misconduct by the health care provider or health care facility or its agents, or the claim involves a health care provider or health care facility receiving payment for the same service from a government payor. The health care provider or health care facility may recover underpayments or nonpayments by the insurer by making demands for refunds. Any such recoveries by the health care provider or health care facility of underpayments or nonpayment by the insurer may include applicable interest under this section. The recovery of underpayments or nonpayments shall be made within the two years after the date of the original claim adjudication, unless the claim involves a health provider or health care facility receiving payment for the same service from a government payor.

(i)         Every insurer shall maintain written or electronic records of its activities under this section, including records of when each claim was received, paid, denied, or pended, and the insurer's review and handling of each claim under this section, sufficient to demonstrate compliance with this section.

(j)         A violation of this section by an insurer subjects the insurer to the sanctions in G.S. 58‑2‑70. The authority of the Commissioner under this subsection does not impair the right of a claimant to pursue any other action or remedy available under law. With respect to a specific claim, an insurer paying statutory interest in good faith under this section is not subject to sanctions for that claim under this subsection.

(k)        An insurer is not in violation of this section nor subject to interest payments under this section if its failure to comply with this section is caused in material part by (i) the person submitting the claim, or (ii) by matters beyond the insurer's reasonable control, including an act of God, insurrection, strike, fire, or power outages. In addition, an insurer is not in violation of this section or subject to interest payments to the claimant under this section if the insurer has a reasonable basis to believe that the claim was submitted fraudulently and notifies the claimant of the alleged fraud.

(l)         Expired January 1, 2003.

(m)       Nothing in this section limits or impairs the patient's liability under existing law for payment of medical expenses.  (2000‑162, s. 4(a); 2001‑417, s. 1; 2007‑362, s. 1; 2009‑382, s. 16.)



§ 58-3-227. (See Editor's note for effective date and applicability) Health plans fee schedules.

§ 58‑3‑227.  (See Editor's note for effective date and applicability) Health plans fee schedules.

(a)        Definitions.  As used in this section, the following terms mean:

(1)        Claim submission policy.  The procedure adopted by an insurer and used by a provider or facility to submit to the insurer claims for services rendered and to seek reimbursement for those services.

(2)        Health care facility or facility.  A facility that is licensed under Chapter 131E or Chapter 122C of the General Statutes or is owned or operated by the State of North Carolina in which health care services are provided to patients.

(3)        Health care provider or provider.  An individual who is licensed, certified, or otherwise authorized under Chapter 90 or Chapter 90B of the General Statutes or under the laws of another state to provide health care services in the ordinary course of business or practice of a profession or in an approved education or training program.

(4)        Insurer.  An entity that writes a health benefit plan and that is an insurance company subject to this Chapter, a service corporation under Article 65 of this Chapter, a health maintenance organization under Article 67 of this Chapter, or a multiple employer welfare arrangement under Article 49 of this Chapter, except it does not include an entity that writes stand alone dental insurance.

(5)        Reimbursement policy.  Information relating to payment of providers and facilities including policies on the following:

a.         Claims bundling and other claims editing processes.

b.         Recognition or nonrecognition of CPT code modifiers.

c.         Downcoding of services or procedures.

d.         The definition of global surgery periods.

e.         Multiple surgical procedures.

f.          Payment based on the relationship of procedure code to diagnosis code.

(6)        Schedule of fees.  CPT, HCPCS, ICD‑9‑ CM codes, ASA codes, modifiers, and other applicable codes for the procedures billed for that class of provider.

(b)        Purpose.  The purpose of this section is to establish the minimum required provisions for the disclosure and notification of an insurer's schedule of fees, claims submission, and reimbursement policies to health care providers and health care facilities. Nothing in this section shall supercede (i) the schedule of fees, claim submission, and reimbursement policy terms in an insurer's contract with a provider or facility that exceed the minimum requirements of this section nor (ii) any contractual requirement for mutual written consent of changes to reimbursement policies, claims submission policies, or fees. Nothing in this section shall prevent an insurer from requiring that providers and facilities keep confidential, and not disclose to third parties, the information that an insurer must provide under this section.

(c)        (See Editor's note) Disclosure of Fee Schedules.  An insurer shall make available to contracted providers the following information:

(1)        The insurer's schedule of fees associated with the top 30 services or procedures most commonly billed by that class of provider, and, upon request, the full schedule of fees for services or procedures billed by that class of provider, in accordance with subdivision (3) of this subsection.

(2)        In the case of a contract incorporating multiple classes of providers, the insurer's schedule of fees associated with the top 30 services or procedures most commonly billed for each class of provider, and, upon request, the full schedule of fees for services or procedures billed for each class of provider, in accordance with subdivision (3) of this subsection.

(3)        If a provider requests fees for more than 30 services and procedures, the insurer may require the provider to specify the additional requested services and procedures and may limit the provider's access to the additional schedule of fees to those associated with services and procedures performed by or reasonably expected to be performed by the provider. The insurer may also limit the frequency of requests for the additional codes by each provider, provided that such additional codes will be made available upon request at least annually and at any time there are changes for which notification is required pursuant to subsection (f) of this section.

(d)        Disclosure of Policies.  An insurer shall make available to contracted providers and facilities a description of the insurer's claim submission and reimbursement policies.

(e)        Availability of Information.  Insurers shall notify contracted providers and facilities in writing of the availability of information required or authorized to be provided under this section. An insurer may satisfy this requirement by indicating in the contract with the provider the availability of this information or by providing notice in a manner authorized under subsection (f) of this section for notification of changes.

(f)         Notification of Changes.  Insurers shall provide advance notice to providers and facilities of changes to the information that insurers are required to provide under this section. The notice period for a change in the schedule of fees, reimbursement policies, or submission of claims policies shall be the contractual notice period, but in no event shall the notices be given less than 30 days prior to the change. An insurer is not required to provide advance notice of changes to the information required under this section if the change has the effect of increasing fees, expanding health benefit plan coverage, or is made for patient safety considerations, in which case, notification of the changes may be made concurrent with the implementation of the changes. Information and notice of changes may be provided in the medium selected by the insurer, including an electronic medium. However, the insurer must inform the affected contracted provider or facility of the notification method to be used by the insurer and, if the insurer uses an electronic medium to provide notice of changes required under this section, the insurer shall provide clear instructions regarding how the provider or facility may access the information contained in the notice.

(g)        Reference Information.  If an insurer references source information that is the basis for a schedule of fees, reimbursement policy, or claim submission policy, and the source information is developed independently of the insurer, the insurer may satisfy the requirements of this section by providing clear instructions regarding how the provider or facility may readily access the source information or by providing for actual access if agreed to in the contract between the insurer and the provider.

(h)        Contract Negotiations.  When an insurer offers a contract to a provider, the insurer shall also make available its schedule of fees associated with the top 30 services or procedures most commonly billed by that class of provider. Upon the request of a provider, the insurer shall also make available the full schedule of fees for services or procedures billed by that class of provider or for each class of provider in the case of a contract incorporating multiple classes of providers. If a provider requests fees for more than 30 services and procedures, the insurer may require the provider to specify the additional requested services and procedures and may limit the provider's access to the additional schedule of fees to those associated with services and procedures performed by or reasonably expected to be performed by the provider.

(i)         (See Editor's note) Exemptions.  Except for the information required to be provided under subsection (c) of this section, this section does not apply to:

(1)        Claims processed by an insurer on a claims adjudication system that was implemented prior to January 1, 1982, provided that the insurer (i) verifies with the Commissioner that its claims adjudication system qualified under this subsection, (ii) is implementing a new claims adjudication software system, and (iii) is proceeding in good faith to move all insured claims to the new system as soon as possible and in any event no later than December 31, 2004; or

(2)        Information that the insurer verifies with the Commissioner is required to be provided by the terms of a national settlement agreement between the insurer and trade associations representing certain providers, provided that the agreement is approved prior to March 1, 2004, by the court having jurisdiction over the settlement. The exemption provided in this subdivision shall be limited to those terms of the agreement that are required to be implemented no later than December 31, 2004. Nothing in this subdivision shall be construed to relieve the insurer of complying with any terms and deadlines as set out in the agreement. (2003‑369, s. 1.)



§ 58-3-228. Coverage for extra prescriptions during a state of emergency or disaster.

§ 58‑3‑228.  Coverage for extra prescriptions during a state of emergency or disaster.

(a)        All health benefit plans as defined in G.S. 58‑3‑167, the State Health Plan for Teachers and State Employees, and any optional plans or programs operating under Part 2 of Article 3 of Chapter 135 of the General Statutes, and other stand‑alone prescription medication plans issued by entities that are licensed by the Department shall have, when an event described in subdivision (b)(1) of this section occurs and the requirements of subdivisions (b)(2) and (b)(3) of this section are satisfied, a procedure in place to waive time restrictions on filling or refilling prescriptions for medication if requested by the covered person or subscriber. The procedure shall include waiver or override of electronic "refill too soon" edits to pharmacies and shall include provision for payment to the pharmacy in accordance with the prescription benefit plan and applicable pharmacy provider agreement. The procedure shall enable covered persons or subscribers to:

(1)        Obtain one refill on a prescription if there are authorized refills remaining, or

(2)        Fill one replacement prescription for one that was recently filled, as prescribed or approved by the prescriber of the prescription that is being replaced and not contrary to the dispensing authority of the dispensing pharmacy.

(b)        All entities subject to this section shall authorize payment to pharmacies for any prescription dispensed in accordance with subsection (a) of this section regardless of the date upon which the prescription had most recently been filled by a pharmacist, if all of the following conditions apply:

(1)        The Commissioner issues a Bulletin Advisory notifying all insurance carriers licensed in this State of a declared state of disaster or state of emergency in North Carolina. The Department shall provide a copy of the Bulletin to the North Carolina Board of Pharmacy.

(2)        The covered person requesting coverage of the refill or replacement prescription resides in a county that:

a.         Is covered under a proclamation of state of disaster issued by the Governor or by a resolution of the General Assembly under G.S. 166A‑6, or a declaration of major disaster issued by the President of the United States under the Robert T. Stafford Disaster Relief and Emergency Assistance Act, 42 U.S.C. § 5121, et seq., as amended; or

b.         Is declared to be under a state of emergency in a proclamation issued by the Governor under G.S. 14‑288.15.

(3)        The prescription medication is requested within 29 days after the origination date of the conditions stated in subdivision (b)(1) of this section.

(c)        The time period for the waiver of prescription medication refills may be extended in 30‑day increments by an order issued by the Commissioner. Additional refills still remaining on a prescription shall be covered by the insurer as long as consistent with the orders of the prescriber or authority of the dispensing pharmacy.

(d)        This section does not excuse or exempt an insured or subscriber from any other terms of the policy or certificate providing coverage for prescription medications.

(e)        Quantity limitations shall be consistent with the original prescription and the extra or replacement fill may recognize proportionate dosage use prior to the disaster.

(f)         No requirements additional to those under the pharmacy provider agreement or the prescription benefit plan may be placed upon the provider for coverage of the replacement fill or extra fill.

(g)        Nothing in this section is intended to affect the respective authority or scope of practice of prescribers or pharmacies. (2007‑133, s. 1; 2007‑323, s. 28.22A(o); 2007‑345, s. 12.)



§ 58-3-230. Uniform provider credentialing.

§ 58‑3‑230.  Uniform provider credentialing.

(a)        An insurer that provides a health benefit plan and that credentials providers for its networks shall maintain a process to assess and verify the qualifications of a licensed health care practitioner within 60 days of receipt of a completed provider credentialing application form approved by the Commissioner. If the insurer has not approved or denied the provider credentialing application form within 60 days of receipt of the completed application, upon receipt of a written request from the applicant and within five business days of its receipt, the insurer shall issue a temporary credential to the applicant if the applicant has a valid North Carolina professional or occupational license to provide the health care services to which the credential would apply. The insurer shall not issue a temporary credential if the applicant has reported on the application a history of medical malpractice claims, a history of substance abuse or mental health issues, or a history of Medical Board disciplinary action. The temporary credential shall be effective upon issuance and shall remain in effect until the provider's credentialing application is approved or denied by the insurer. When a health care practitioner joins a practice that is under contract with an insurer to participate in a health benefit plan, the effective date of the health care practitioner's participation in the health benefit plan network shall be the date the insurer approves the practitioner's credentialing application.

(b)        The Commissioner shall by rule adopt a uniform provider credentialing application form that will provide health benefit plans with the information necessary to adequately assess and verify the qualifications of an applicant. The Commissioner may update the uniform provider credentialing application form, as necessary. No insurer that provides a health benefit plan may require an applicant to submit information that is not required by the uniform provider credentialing application form.

(c)        As used in this section, the terms "health benefit plan" and "insurer" shall have the meaning provided under G.S. 58‑3‑167.  (2001‑172, s. 1; 2002‑126, s. 6.9(a); 2005‑223, s. 9; 2009‑487, s. 1.)



§ 58-3-235. Selection of specialist as primary care provider.

§ 58‑3‑235.  Selection of specialist as primary care provider.

(a)        Each insurer that offers a health benefit plan shall have a procedure by which an insured diagnosed with a serious or chronic degenerative, disabling, or life‑threatening disease or condition, either of which requires specialized medical care may select as his or her primary care physician a specialist with expertise in treating the disease or condition who shall be responsible for and capable of providing and coordinating the insured's primary and specialty care. If the insurer determines that the insured's care would not be appropriately coordinated by that specialist, the insurer may deny access to that specialist as a primary care provider.

(b)        The selection of the specialist shall be made under a treatment plan approved by the insurer, in consultation with the specialist and the insured or the insured's designee and after notice to the insured's primary care provider, if any. The specialist may provide ongoing care to the insured and may authorize such referrals, procedures, tests, and other medical services as the insured's primary care provider would otherwise be allowed to provide or authorize, subject to the terms of the treatment plan. Services provided by a specialist who is providing and coordinating primary and specialty care remain subject to utilization review and other requirements of the insurer, including its requirements for primary care providers. (2001‑446, s. 1.3.)



§ 58-3-240. Direct access to pediatrician for minors.

§ 58‑3‑240.  Direct access to pediatrician for minors.

Each insurer offering a health benefit plan that uses a network of contracting health care providers shall allow an insured to choose a contracting pediatrician in the network as the primary care provider for the insured's children under the age of 18 and covered under the policy. (2001‑446, s. 1.4.)



§ 58-3-245. Provider directories.

§ 58‑3‑245.  Provider directories.

(a)        Every health benefit plan utilizing a provider network shall maintain a provider directory that includes a listing of network providers available to insureds and shall update the listing no less frequently than once a year. In addition, every health benefit plan shall maintain a telephone system and may maintain an electronic or on‑line system through which insureds can access up‑to‑date network information. If the health benefit plan produces printed directories, the directories shall contain language disclosing the date of publication, frequency of updates, that the directory listing may not contain the latest network information, and contact information for accessing up‑to‑date network information.

(b)        Each directory listing shall include the following network information:

(1)        The provider's name, address, telephone number, and, if applicable, area of specialty.

(2)        Whether the provider may be selected as a primary care provider.

(3)        To the extent known to the health benefit plan, an indication of whether the provider:

a.         Is or is not currently accepting new patients.

b.         Has any other restrictions that would limit an insured's access to that provider.

(c)        The directory listing shall include all of the types of participating providers. Upon a participating provider's written request, the insurer shall also list in the directory, as part of the participating provider's listing, the names of any allied health professionals who provide primary care services under the supervision of the participating provider and whose services are covered by virtue of the insurer's contract with the supervising participating provider and whose credentials have been verified by the supervising participating provider. These allied health professionals shall be listed as a part of the directory listing for the participating provider upon receipt of a certification by the supervising participating provider that the credentials of the allied health professional have been verified consistent with the requirements for the type of information required to be verified under G.S. 58‑3‑230. (2001‑446, s. 2.2.)



§ 58-3-247. Insurance identification card.

§ 58‑3‑247.  Insurance identification card.

(a)        Every insurer offering a health benefit plan as defined under G.S. 58‑3‑167, including the State Health Plan, shall provide the health benefit plan subscriber or members with an insurance identification card. The card shall contain at a minimum:

(1)        The subscriber's name and identification number.

(2)        The member's name and identification number, if applicable and different from the subscriber's name and identification number.

(3)        The group number.

(4)        The name of the organization issuing the policy, the name of the organization administering the policy, and the name of the network, whichever applies.

(5)        The effective date of health benefits plan coverage or the date the card is issued if it is after the effective date.

(6)        The address where claims are to be filed and, if applicable, the electronic claims filing payor identification number.

(7)        The policyholder's obligations with regard to co‑payments, if applicable, for at least the following:

a.         Primary care office visit.

b.         Specialty care office visit.

c.         Urgent care visit.

d.         Emergency room visit.

(8)        The phone number or Web site address whereby the subscriber, member, or service provider, in compliance with privacy rules under the Health Insurance Portability and Accountability Act may readily obtain the following:

a.         Confirmation of eligibility.

b.         Benefits verification in order to estimate patient financial responsibility.

c.         Prior authorization for services and procedures.

d.         The list of participating providers in the network.

e.         The employer group number.

f.          Special mental health medical benefits under the health plan, if applicable.

(b)        The insurance identification card must be designed such that if the card is photocopied or electronically scanned, the resulting image is clearly legible. The identification card must present the information in a readily identifiable manner or, alternatively, the information may be embedded on the card and available through magnetic stripe or smart card. The information may also be provided through other electronic technology. (2007‑362, s. 2.)



§ 58-3-250. Payment obligations for covered services.

§ 58‑3‑250.  Payment obligations for covered services.

(a)        If an insurer calculates a benefit amount for a covered service under a health benefit plan through a method other than a fixed dollar co‑payment, the insurer shall clearly explain in its evidence of coverage and plan summaries how it determines its payment obligations and the payment obligations of the insured. The explanation shall include:

(1)        An example of the steps the insurer would take in calculating the benefit amount and the payment obligations of each party.

(2)        Whether the insurer has obtained the agreement of health care providers not to bill an insured for any amounts by which a provider's charge exceeds the insurer's recognized charge for a covered service and whether the insured may be liable for paying any excess amount.

(3)        Which party is responsible for filing a claim or bill with the insurer.

(b)        If an insured is liable for an amount that differs from a stated fixed dollar co‑payment or may differ from a stated coinsurance percentage because the coinsurance amount is based on a plan allowance or other such amount rather than the actual charges and providers are permitted to balance bill the insured, the evidence of coverage, plan summaries, and marketing and advertising materials that include information on benefit levels shall contain the following statement: "NOTICE: Your actual expenses for covered services may exceed the stated [coinsurance percentage or co‑payment amount] because actual provider charges may not be used to determine [plan/insurer or similar term] and [insured/member/enrollee or similar term] payment obligations." (2001‑446, s. 2.3.)



§ 58-3-255. Coverage of clinical trials.

§ 58‑3‑255.  Coverage of clinical trials.

(a)        As used in this section:

(1)        "Covered clinical trials" means phase II, phase III, and phase IV patient research studies designed to evaluate new treatments, including prescription drugs, and that: (i) involve the treatment of life‑threatening medical conditions, (ii) are medically indicated and preferable for that patient compared to available noninvestigational treatment alternatives, and (iii) have clinical and preclinical data that shows the trial will likely be more effective for that patient than available noninvestigational alternatives. Covered clinical trials must also meet the following requirements:

a.         Must involve determinations by treating physicians, relevant scientific data, and opinions of experts in relevant medical specialties.

b.         Must be trials approved by centers or cooperative groups that are funded by the National Institutes of Health, the Food and Drug Administration, the Centers for Disease Control, the Agency for Health Care Research and Quality, the Department of Defense, or the Department of Veterans Affairs. The health benefit plan may also cover clinical trials sponsored by other entities.

c.         Must be conducted in a setting and by personnel that maintain a high level of expertise because of their training, experience, and volume of patients.

(2)        "Health benefit plan" is defined by G.S. 58‑3‑167.

(3)        "Insurer" is defined by G.S. 58‑3‑167.

(b)        Each health benefit plan shall provide coverage for participation in phase II, phase III, and phase IV covered clinical trials by its insureds or enrollees who meet protocol requirements of the trials and provide informed consent.

(c)        Only medically necessary costs of health care services, as defined in G.S. 58‑50‑61, associated with participation in a covered clinical trial, including those related to health care services typically provided absent a clinical trial, the diagnosis and treatment of complications, and medically necessary monitoring, are required to be covered by the health benefit plan and only to the extent that such costs have not been or are not funded by national agencies, commercial manufacturers, distributors, or other research sponsors of participants in clinical trials. Nothing in this section shall be construed to require a health benefit plan to pay or reimburse for non‑FDA approved drugs provided or made available to a patient who received the drug during a covered clinical trial after the clinical trial has been discontinued.

(d)        Clinical trial costs not required to be covered by a health benefit plan include the costs of services that are not health care services, those provided solely to satisfy data collection and analysis needs, those related to investigational drugs and devices, and those that are not provided for the direct clinical management of the patient. In the event a claim contains charges related to services for which coverage is required under this section, and those charges have not been or cannot be separated from costs related to services for which coverage is not required under this section, the health benefit plan may deny the claim. (2001‑446, s. 3.1.)



§ 58-3-260. Insurance coverage for newborn hearing screening mandated.

§ 58‑3‑260.  Insurance coverage for newborn hearing screening mandated.

(a)        As used in this section, the terms "health benefit plan" and "insurer" have the meanings applied under G.S. 58‑3‑167.

(b)        Each health benefit plan shall provide coverage for newborn hearing screening ordered by the attending physician pursuant to G.S. 130A‑125. The same deductibles, coinsurance, reimbursement methodologies, and other limitations and administrative procedures as apply to similar services covered under the health benefit plan shall apply to coverage for newborn hearing screening. (2001‑446, s. 3.2.)



§ 58-3-265. Prohibition on managed care provider incentives.

§ 58‑3‑265.  Prohibition on managed care provider incentives.

An insurer offering a health benefit plan may not offer or pay any type of material inducement, bonus, or other financial incentive to a participating provider to deny, reduce, withhold, limit, or delay specific medically necessary and appropriate health care services covered under the health benefit plan to a specific insured or enrollee. This section does not prohibit insurers from paying a provider on a capitated basis or withholding payment or paying a bonus based on the aggregate services rendered by the provider or the insurer's financial performance. (2001‑446, s. 1.8.)



§ 58-3-270. Coverage for surveillance tests for women at risk for ovarian cancer.

§ 58‑3‑270.  Coverage for surveillance tests for women at risk for ovarian cancer.

(a)        Every health benefit plan, as defined in G.S. 58‑3‑167, shall provide coverage for surveillance tests for women age 25 and older at risk for ovarian cancer. As used in this section:

(1)        "At risk for ovarian cancer" means either:

a.         Having a family history:

1.         With at least one first‑degree relative with ovarian cancer; and

2.         A second relative, either first‑degree or second‑degree, with breast, ovarian, or nonpolyposis colorectal cancer; or

b.         Testing positive for a hereditary ovarian cancer syndrome.

(2)        "Surveillance tests" mean annual screening using:

a.         Transvaginal ultrasound; and

b.         Rectovaginal pelvic examination.

(b)        The same deductibles, coinsurance, and other limitations as apply to similar services covered under the plan apply to coverage for transvaginal ultrasound and rectovaginal pelvic examinations required to be covered under this section. (2003‑223, s. 1.)



§ 58-3-275. Closure of a block of business.

§ 58‑3‑275.  Closure of a block of business.

(a)        An insurer that determines to create a closed block of business in this State shall no later than 60 days prior to the closure date:

(1)        Notify the Commissioner in writing of the insurer's decision to cease sales of the policy form(s) and provide a reasonable estimate, based on sound actuarial principles, of the expected impact on future premiums of ceasing sales of the policy form(s). If the insurer's qualified actuary estimates that the expected impact on future annual premiums of ceasing sales of the policy form(s) exceeds five percent (5%) per annum, then the insurer shall comply with the requirements of subdivision (3) of this subsection. If each subsequent annual premium rate filing results in an approved annual premium rate increase no greater than the last premium rate increase approved when the block of insurance was open, plus five percent (5%) per annum, then the insurer shall not be required to comply with the requirements of subdivision (3) of this subsection. If any subsequent annual premium rate filing results in an approved premium rate increase in excess of five percent (5%) per annum more than the last premium rate increase approved while the block of insurance was open, then the insurer shall comply with the requirements of subdivision (3) of this subsection at the time the filing is approved, unless the insurer can demonstrate to the satisfaction of the Commissioner that the portion of the increase that is due to the closing of the block is not more than five percent (5%) per annum.

(2)        Inform each agent and broker selling the product of the decision and the date of closure.

(3)        If required pursuant to subdivision (1) of this subsection, notify all affected policyholders of the determination and provide a statement of the general effect that might be expected to result from the closure of the block. Notice shall comply with any rules adopted pursuant to subsection (b) of this section.

(b)        The Commissioner may adopt rules to carry out the purposes and provisions of this section, including rules establishing the language, content, format, and methods of distribution of the notices required by this section.

(c)        As used in this section, the term:

(1)        "Accident and health insurance" means insurance against death or injury resulting from accident or from accidental means and insurance against disablement, disease, or sickness of the insured. This includes Medicare supplemental insurance, long‑term care, nursing home, or home health care insurance, or any combination thereof, specified disease or illness insurance, hospital indemnity or other fixed indemnity insurance, short‑term limited duration health insurance, dental insurance, vision insurance, and medical, hospital, or surgical expense insurance or any combination thereof.

(2)        "Block of business" means a particular policy form or contract of individual accident and health insurance issued by an insurer.

(3)        "Closed block of business" means a block of business for which an insurer ceases to actively market, sell, and issue new contracts under a particular policy form in this State.

(4)        "Closure date" means the effective date that no new insureds will be issued coverage of the particular policy form(s).

(5)        "Insurer" includes an insurance company subject to this Chapter, a service corporation organized under Article 65 of this Chapter, a health maintenance organization organized under Article 67 of this Chapter, or a multiple employer welfare arrangement subject to Article 49 of this Chapter.

(6)        "Policyholders" includes those applicants for the particular policy form that is being closed and for which the policy is not yet issued.

(d)        This section does not apply when an insurer makes a decision to discontinue a particular policy form or contract of accident and health insurance coverage subject to Article 68 of this Chapter, cancels or nonrenews the coverage, and offers replacement coverage pursuant to G.S. 58‑68‑65(c)(1). (2005‑412, s. 2.)



§ 58-3-276. Notice relating to the North Carolina Health Insurance Risk Pool.

§ 58‑3‑276.  Notice relating to the North Carolina Health Insurance Risk Pool.

(a)        An insurer shall provide a written notice of the existence of the North Carolina Health Insurance Risk Pool to an applicant for individual health insurance coverage upon the insurer making a determination that the applicant is eligible for coverage by the Pool as provided in G.S. 58‑50‑195(a)(1) or (2).

(b)        The notice required in subsection (a) of this section shall be provided to an applicant no later than 10 business days after the insurer reaches a determination under subsection (a) of this section. An insurer may provide a single notice relating to multiple applicants located at a single address provided the notice lists the name of each individual affected separately.

(c)        The Commissioner may adopt rules to implement this section, including rules establishing the language, content, format, and methods of distribution of the notice required by this section.

(d)        For purposes of this section:

(1)        "Applicant" means any person who seeks to contract for individual health insurance coverage, including any dependent for which application is made and about whom an independent underwriting decision is made by an insurer.

(2)        "Health insurance coverage" is as defined in G.S. 58‑50‑175(10).

(3)        "Insurer" is as defined in G.S. 58‑50‑175(13).  (2009‑286, s. 2.)



§ 58-3-280. Coverage for the diagnosis and treatment of lymphedema.

§ 58‑3‑280.  Coverage for the diagnosis and treatment of lymphedema.

(a)        Every health benefit plan, as defined in G.S. 58‑3‑167, shall provide coverage for the diagnosis, evaluation, and treatment of lymphedema. The coverage required by this section shall include benefits for equipment, supplies, complex decongestive therapy, gradient compression garments, and self‑management training and education, if the treatment is determined to be medically necessary and is provided by a licensed occupational or physical therapist or licensed nurse that has experience providing this treatment, or other licensed health care professional whose treatment of lymphedema is within the professional's scope of practice.

(b)        The same deductibles, coinsurance, and other limitations as apply to similar services covered under the health benefit plan apply to coverage for the diagnosis, evaluation, and treatment of lymphedema required to be covered under this section. Nothing in this section requires a health benefit plan to provide a separate set of benefit limitations or maximums for the diagnosis, evaluation, or treatment of lymphedema.

(c)        As used in this section, gradient compression garments:

(1)        Require a prescription;

(2)        Are custom‑fit for the covered individual; and

(3)        Do not include disposable medical supplies such as over‑the‑counter compression or elastic knee‑high or other stocking products.  (2009‑313, s. 1.)



§ 58-4-1. Scope.

Article 4.

NAIC Filing Requirements.

§ 58‑4‑1.  Scope.

The provisions of this Article shall apply to all domestic, foreign, and alien insurers who are authorized to transact business in this State. (1985, c. 305, s. 1.)



§ 58-4-5. Filing requirements.

§ 58‑4‑5.  Filing requirements.

(a)        Each domestic, foreign, and alien insurer that is authorized to transact insurance in this State shall file with the NAIC a copy of its financial statements required by G.S. 58‑2‑165, applicable rules, and legal directives and bulletins issued by the Department.  The statements shall, in the Commissioner's discretion, be filed annually, semiannually, quarterly, or monthly and shall be filed in a form or format prescribed or permitted by the Commissioner.  The Commissioner may require the statements to be filed in a format that can be read by electronic data processing equipment.  Any amendments and addenda to the financial statement that are subsequently filed with the Commissioner shall also be filed with the NAIC.

(b)        Foreign insurers that are domiciled in a state that has a law or regulation substantially similar to this Article shall be deemed to be in compliance with this section. (1985, c. 305, s. 1; 1991, c. 681, s. 11; 1993, c. 504, s. 2.)



§ 58-4-10. Immunity.

§ 58‑4‑10.  Immunity.

In the absence of actual malice, or gross negligence, members of the NAIC, their duly authorized committees, subcommittees, and task forces, their delegates, NAIC employees, and all others charged with the responsibility of collecting, reviewing, analyzing, and disseminating the information developed from the filings made pursuant to G.S. 58‑4‑10 shall be acting as agents of the Commissioner under the authority of this Article and shall not be subject to civil liability for libel, slander, or any other cause of action by virtue of their collection, review, and analysis or dissemination of the data and information collected from the filings required under this Article. (1985, c. 305, s. 1.)



§ 58-4-15. Revocation or suspension of license.

§ 58‑4‑15.  Revocation or suspension of license.

The Commissioner may suspend or revoke the license of any insurer failing to file its financial statement when due or within any extension of time that the Commissioner, for good cause, may have granted. (1985, c. 305, s. 1; 1991, c. 681, s. 12; 1999‑132, s. 9.1; 2003‑212, s. 26(b).)



§ 58-4-20: Recodified as § 58-2-220 pursuant to Session Laws 1989 (Regular Session, 1990), c. 0121, s. 7.

§ 58‑4‑20:  Recodified as § 58‑2‑220 pursuant to Session Laws 1989 (Regular Session, 1990), c. 0121, s. 7.



§ 58-4-25. Insurance Regulatory Information System and similar program test data records.

§ 58‑4‑25.  Insurance Regulatory Information System and similar program test data records.

Financial test ratios, data, or information generated by the NAIC Insurance Regulatory Information System, any successor program, or any similar program shall be disseminated by the Commissioner consistent with procedures established by the NAIC. (1991, c. 681, s. 13.)



§ 58-5-1. Deposits; use of master trust.

Article 5.

Deposits and Bonds by Insurance Companies.

§ 58‑5‑1.  Deposits; use of master trust.

Notwithstanding any other provision of law, the Commissioner is authorized to select a bank or trust company as master trustee to hold cash or securities to be pledged to the State when deposited with him pursuant to statute. Securities may be held by the master trustee in any form which, in fact, perfects the security interest of the State in the securities. The Commissioner shall by rule establish the manner in which the master trust shall operate. The master trustee may charge the person making the deposit reasonable fees for services rendered in connection with the operation of the trust. (1985, c. 666, s. 55; 1987, c. 864, s. 23.)



§ 58-5-5. Amount of deposits required of foreign or alien fire and/or marine insurance companies.

§ 58‑5‑5.  Amount of deposits required of foreign or alien fire and/or marine insurance companies.

Unless otherwise provided in this Article, every fire, marine, or fire and marine insurance company chartered by any other state or foreign government shall make and maintain deposits of securities with the Commissioner in the amount of one hundred thousand dollars ($100,000) market value. (1909, c. 923, s. 1; 1911, c. 164, s. 1; Ex. Sess. 1913, c. 62, ss. 1, 2, 3; 1915, c. 166, s. 6; C.S., s. 6442; 1933, c. 60; 1945, c. 384; 1991, c. 681, s. 15; 2003‑212, s. 1.)



§ 58-5-10. Amount of deposits required of foreign or alien fidelity, surety and casualty insurance companies.

§ 58‑5‑10.  Amount of deposits required of foreign or alien fidelity, surety and casualty insurance companies.

Unless otherwise provided in this Article, every fidelity, surety or casualty insurance company chartered by any other state or foreign government shall make and maintain deposits of securities with the Commissioner in the amount of two hundred thousand dollars ($200,000) market value. (1945, c. 384; 1991, c. 681, s. 16; 2003‑212, s. 2.)



§ 58-5-15. Minimum deposit required upon admission.

§ 58‑5‑15.  Minimum deposit required upon admission.

Upon admission to do business in the State of North Carolina every foreign or alien fire, marine, or fire and marine, fidelity, surety or casualty company shall deposit with the Commissioner securities in the amounts required under G.S. 58‑5‑5 and G.S. 58‑5‑10. (1945, c. 384; 1991, c. 681, s. 17; 2001‑487, s. 18.)



§ 58-5-20. Type of deposits.

§ 58‑5‑20.  Type of deposits.

The deposits required to be made under G.S. 58‑5‑5, 58‑5‑10, and 58‑5‑50 shall be composed of:

(a)        Interest‑bearing bonds of the United States of America;

(b)        Interest‑bearing bonds of the State of North Carolina, or of its cities or counties; or

(c)        Certificates of deposit issued by any solvent bank domesticated in the State of North Carolina. (1945, c. 384; 1989, c. 485, s. 34; 1991, c. 681, s. 18.)



§ 58-5-25. Replacements upon depreciation of securities.

§ 58‑5‑25.  Replacements upon depreciation of securities.

Whenever any of the securities deposited by companies under the provisions of G.S. 58‑5‑5, 58‑5‑10, and 58‑5‑50 shall be depreciated or reduced in value, such company shall forthwith increase the deposit in order to maintain the required deposit in accordance with the amounts required by the said sections. (1945, c. 384; 1989, c. 485, s. 34.)



§ 58-5-30. Power of attorney.

§ 58‑5‑30.  Power of attorney.

With the securities deposited in accordance with G.S. 58‑5‑5, 58‑5‑10, and 58‑5‑50 the company shall at the same time deliver to the Commissioner a power of attorney executed by its president and secretary or other proper officers authorizing the sale or transfer of said securities or any part thereof for the purpose of paying any of the liabilities provided for in this Article. (1945, c. 384; 1989, c. 485, s. 34; 1991, c. 720, s. 4.)



§ 58-5-35. Securities held by Treasurer; faith of State pledged therefor; nontaxable.

§ 58‑5‑35.  Securities held by Treasurer; faith of State pledged therefor; nontaxable.

Unless a master trustee is selected by the Commissioner pursuant to G.S. 58‑5‑1, the securities required to be deposited by each insurance company in this Article shall be delivered for safekeeping by the Commissioner to the Treasurer of the State who shall receipt him therefor.  For the securities so deposited the faith of the State is pledged that they shall be returned to the companies entitled to receive them or disposed of as herein provided for.  The securities deposited by any company under this Article shall not, on account of such securities being in this State, be subjected to taxation but shall be held exclusively and solely for the protection of contract holders. (1945, c. 384; 1985, c. 666, s. 56.)



§ 58-5-40. Authority to increase deposit.

§ 58‑5‑40.  Authority to increase deposit.

When, in the Commissioner's opinion, it is necessary for the protection of the public interest to increase the amount of deposits specified in G.S. 58‑5‑5, 58‑5‑10, 58‑5‑50, and 58‑5‑55, the companies described in those sections shall, upon demand, make additional deposits in such sums as the Commissioner may require, and those additional deposits shall be held in accordance with and for the purposes set out in this Article, and shall comprise:

(a)        Interest‑bearing bonds of the United States of America;

(b)        Interest‑bearing bonds of the State of North Carolina or of its cities or counties;

(c)        Certificates of deposit issued by any solvent bank domesticated in the State of North Carolina;

(d)        Interest‑bearing AA or better rated corporate bonds and classified as investment grade in the latest NAIC Securities Valuation Manual; or

(e)        Other interest‑bearing bonds or notes considered to be acceptable by the Commissioner on a case by case basis. (1945, c. 384; 1989, c. 485, s. 34; 1991, c. 681, s. 19.)



§ 58-5-45: Repealed by Session Laws 1991, c. 681, s. 21.

§ 58‑5‑45:  Repealed by Session Laws 1991, c.  681, s. 21.



§ 58-5-50. Deposits of foreign life insurance companies.

§ 58‑5‑50.  Deposits of foreign life insurance companies.

In addition to other requirements of this Chapter, all foreign life insurance companies shall deposit securities, as specified in G.S. 58‑5‑20, that have a market value of four hundred thousand dollars ($400,000) as a prerequisite of doing business in this State. All foreign life insurance companies shall deposit an additional two hundred thousand dollars ($200,000) where such companies cannot show three years of net income before being licensed in this State.  (1989, c. 485, s. 35; 2003‑212, s. 3; 2005‑215, s. 3; 2008‑124, s. 2.1.)



§ 58-5-55. Deposits of capital and surplus by domestic insurance companies.

§ 58‑5‑55.  Deposits of capital and surplus by domestic insurance companies.

(a)        In addition to other requirements of Articles 1 through 64 of this Chapter, all domestic stock insurance companies shall deposit their required statutory capital with the Commissioner. Such deposits shall be under the exclusive control of the Commissioner for the protection of policyholders.

(b)        In addition to other requirements of Articles 1 through 64 of this Chapter, all domestic mutual insurance companies shall deposit at least fifty percent (50%) of their minimum required surplus with the Commissioner, with the amount of the deposit to be determined by the Commissioner. Such deposits shall be under the exclusive control of the Commissioner for the protection of policyholders.

(c)        Deposits fulfilling the requirements of this section shall comprise:

(1)        Interest‑bearing bonds of the United States of America;

(2)        Interest‑bearing bonds of the State of North Carolina or of its cities or counties; or

(3)        Certificates of deposit issued by any solvent bank domesticated in the State of North Carolina.  (1989, c. 485, s. 35; 1991, c. 681, s. 20; 1993, c. 504, s. 3; 2008‑124, s. 2.5.)



§ 58-5-60: Repealed by Session Laws 1995, c. 193, s. 8.

§ 58‑5‑60:  Repealed by Session Laws 1995, c.  193, s. 8.



§ 58-5-63. Interest; liquidation of deposits for liabilities.

§ 58‑5‑63.  Interest; liquidation of deposits for liabilities.

(a)        All insurance companies making deposits under this Article are entitled to interest on those deposits. The right to interest is subject to a company paying its insurance policy liabilities. If any company fails to pay those liabilities, interest accruing after the failure is payable to the Commissioner for the payment of those liabilities under subsection (b) of this section.

(b)        If any company fails to pay its insurance policy liabilities after those liabilities have been established by settlement or final adjudication, the Commissioner may liquidate the amount of the company's deposit and accrued interest specified in subsection (a) of this section that will satisfy the company's policy liabilities and make payment to the person to whom the liability is owed. After payment has been made, the Commissioner may require the company to deposit the amount paid out under this subsection. As used in this section, "insurance policy" includes a policy written by a surety bondsman under Article 71 of this Chapter.

(c)        Notwithstanding the provisions of G.S. 58‑5‑70, if any company that is or has been the subject of supervision or rehabilitation proceedings fails to pay its liabilities for temporary disability payments or emergency medical expenses under policies of workers' compensation insurance, the Commissioner shall liquidate the company's deposits and accrued interest and shall use the proceeds to pay such liabilities until that company becomes the subject of a final order of liquidation with a finding of insolvency that has not been stayed or been the subject of a writ of supersedeas or other comparable order. The Commissioner also may enter into one or more contracts to handle the administration of the identification and payment of such liabilities, and to the extent such a contract is entered into, the contractor and its employees, agents, and attorneys, shall have immunity of the same scope and extent as an employee of the State acting in the course and scope of the public duties of such employment. After an order of liquidation with a finding of insolvency has been entered by a court of competent jurisdiction that has not been stayed or been the subject of a writ of supersedeas or other comparable order, then the balance of the proceeds, if any, shall be delivered to the North Carolina Insurance Guaranty Association in accordance with G.S. 58‑48‑95. To the extent that any payment made hereunder reduces the ratable amount payable to policyholders under G.S. 58‑5‑70, the liens obtained by the North Carolina Insurance Guaranty Association pursuant to Article 48 of this Chapter shall be reduced to such extent as necessary to permit the policyholders to be paid the ratable share that would have been due but for such payments. (1995, c. 193, s. 11; 1999‑294, s. 8; 2001‑223, s. 23.2; 2002‑185, s. 8.)



§ 58-5-65: Repealed by Session Laws 1995, c. 193, s. 8.

Articles 1 through 64 of this Chapter may be cited and shall be known as the Insurance Law. (1899, c. 54; Rev., s. 4677; C.S., s. 6260.)

§ 58‑5‑65:  Repealed by Session Laws 1995, c.  193, s. 8.



§ 58-5-70. Lien of policyholders; action to enforce.

§ 58‑5‑70.  Lien of policyholders; action to enforce.

Upon the securities deposited with the Commissioner by any foreign or alien insurance company, the holders of all contracts of the company who are citizens or residents of this State at the time, or who hold policies issued upon property in the State, shall have a lien for amounts in excess of fifty dollars ($50.00) due them, respectively, under or in consequence of the contracts for losses, equitable values, return premiums, or otherwise, and shall be entitled to be paid ratably out of the proceeds of the securities, if the proceeds are not sufficient to pay all of the contract holders. When any foreign or alien insurance company depositing securities under this Article becomes insolvent or bankrupt or makes an assignment for the benefit of its creditors, any holder of the contract may begin an action in the Superior Court of the County of Wake to enforce the lien for the benefit of all the holders of the contracts. The Commissioner shall be a party to the suit, and the funds shall be distributed by the court, but the cost of the action shall not be adjudged against the Commissioner. (1909, c. 923, s. 4; C.S., s. 6445; 1991, c. 720, s. 4; 1995, c. 193, s. 12; 2001‑223, s. 24.1; 2001‑487, s. 103(a).)



§ 58-5-71. Liens of policyholders; subordination.

§ 58‑5‑71.  Liens of policyholders; subordination.

Liens against the deposit of a foreign insurer under G.S. 58‑5‑70 shall be subordinated to the reasonable and necessary expenses of the Commissioner in liquidating the deposit and paying the special deposit claims. "Special deposit claims" has the same meaning set forth in G.S. 58‑30‑10(19).  (1993 (Reg. Sess., 1994), c. 678, s. 7; 2008‑124, s. 2.4.)



§ 58-5-75. Substitution for securities paid.

§ 58‑5‑75.  Substitution for securities paid.

Where the principal of any of the securities so deposited is paid to the Commissioner, he shall notify the company or its agent in this State, and pay the money so received to the company upon receiving other securities of the character named in this Article to an equal amount, or, upon the failure of the company for 30 days after receiving notice to deliver such securities to an equal amount to the Commissioner, he may invest the money in any such securities and hold the same as he held those which were paid. (1909, c. 923, s. 5; C.S., s. 6446; 1991, c. 720, s. 4.)



§ 58-5-80. Return of deposits.

§ 58‑5‑80.  Return of deposits.

If such company ceases to do business in this State and its liabilities, whether fixed or contingent upon its contracts, to persons residing in this State or having policies upon property situated in this State have been satisfied or have been terminated, or have been fully reinsured, with the approval of the Commissioner, in a solvent company licensed to do an insurance business in North Carolina approved by the Commissioner, upon satisfactory evidence of this fact to the Commissioner the State Treasurer or the trustee selected pursuant to G.S. 58‑5‑1 shall deliver to such company, upon the order of the Commissioner, the securities in his possession belonging to it, or such of them as remain after paying the liabilities aforesaid. (1909, c. 923, s. 6; C.S., s. 6447; 1951, c. 781, s. 1; 1985, c. 666, s. 57; 1991, c. 720, s. 4.)



§ 58-5-85: Repealed by Session Laws 1991, c. 681, s. 21.

§ 58‑5‑85:  Repealed by Session Laws 1991, c.  681, s. 21.



§ 58-5-90. Deposits held in trust by Commissioner or Treasurer.

§ 58‑5‑90.  Deposits held in trust by Commissioner or Treasurer.

(a)        Deposits by Domestic Company.  The Commissioner or the Treasurer, in that officer's official capacity, shall take and hold in trust deposits made by any domestic insurance company for the benefit of all of the insurer's policyholders and for the purpose of complying with the laws of any other state to enable the company to do business in that state. The company making the deposits is entitled to the income thereof, and may, from time to time, with the consent of the Commissioner or Treasurer, and when not forbidden by the law under which the deposit was made, change in whole or in part the securities which compose the deposit for other solvent securities of equal par value. Upon request of any domestic insurance company the Commissioner or the Treasurer may return to the company the whole or any portion of the securities of the company held by the officer on deposit, when the officer is satisfied that the deposits are subject to no liability and are no longer required to be held by any provision of law or purpose of the original deposit.

(b)        Deposits by Foreign or Alien Company.  The Commissioner or Treasurer, in that respective officer's official capacity, shall take and hold in trust deposits made by any foreign or alien insurance company for the benefit of the holders of all insurance contracts of the company who are citizens or residents of this State or who hold policies issued upon property in this State in accordance with G.S. 58‑5‑70. The Commissioner or Treasurer may return to the trustees or other representatives authorized for that purpose any deposit made by a foreign or alien insurance company, when it appears that the company has ceased to do business in the State and is under no obligation to policyholders or other persons in the State for whose benefit the deposit was made.

(c)        Action to Enforce or Terminate the Trust.  An insurance company which has made a deposit in this State pursuant to Articles 1 through 64 of this Chapter, or its trustees or resident managers in the United States, or the Commissioner, or any creditor of the company, may at any time bring an action in the Superior Court of Wake County against the State and other parties properly joined therein, to enforce, administer, or terminate the trust created by the deposit. The process in this action shall be served on the officer of the State having the deposit, who shall appear and answer in behalf of the State and perform such orders and judgments as the court may make in such action. (1899, c. 54, s. 17; 1901, c. 391, s. 2; 1903, c. 438, s. 1; c. 536, s. 4; Rev., s. 4709; C.S., s. 6313; 1945, c. 384; 1991, c. 720, s. 4; 2005‑215, s. 4.)



§ 58-5-95. Deposits subject to approval and control of Commissioner.

§ 58‑5‑95.  Deposits subject to approval and control of Commissioner.

The deposits of securities required to be made by any insurance company of this State shall be approved by the Commissioner of the State, and he may examine them at all times, and may order all or any part thereof changed for better security, and no change or transfer of the same may be made without his assent. (1903, c. 536, s. 5; Rev., s. 4710; C.S., s. 6314; 1945, c. 384; 1991, c. 720, s. 4.)



§ 58-5-100. Deposits by alien companies required and regulated.

§ 58‑5‑100.  Deposits by alien companies required and regulated.

An alien company, other than life, shall not be admitted to do business in this State until, in addition to complying with the conditions by law prescribed for the licensing and admission of such companies to do business in this State, it has made a deposit with the Treasurer or Commissioner, or with the financial officer of some other state of the United States, of a sum not less than the capital required of like companies under Articles 1 through 64 of this Chapter.  This deposit must be in exclusive trust for the benefit and security of all the company's policyholders and creditors in the United States, and may be made in the securities, but subject to the limitations, specified in Articles 1 through 64 of this Chapter with regard to the investment of the capital of domestic companies formed and organized under the provisions of Articles 1 through 64 of this Chapter.  The deposit shall be deemed for all purposes of the insurance law the capital of the company making it. (1899, c. 54, s. 64; 1903, c. 438, s. 6; Rev., s. 4711; C.S., s. 6315; 1945, c. 384; 1991, c. 720, s. 52.)



§ 58-5-105. Deposits by life companies not chartered in United States.

§ 58‑5‑105.  Deposits by life companies not chartered in United States.

Every alien life insurance company organized under the laws of any other country than the United States must have and keep on deposit with some state insurance department or in the hands of trustees, in exclusive trust for the security of its contracts with policyholders in the United States, funds of an amount equal to the net value of all its policies in the United States and not less than three hundred thousand dollars ($300,000). (1899, c. 54, s. 56; Rev., s. 4712; C.S., s. 6316; 1945, c. 384.)



§ 58-5-110. Registration of bonds deposited in name of Treasurer or Commissioner.

§ 58‑5‑110.  Registration of bonds deposited in name of Treasurer or Commissioner.

The Commissioner is hereby empowered, upon the written consent of any insurance company depositing with the Commissioner or the State Treasurer under any law of this State, any state, county, city, or town bonds or notes which are payable to bearer, to cause such bonds or notes to be registered as to the principal thereof in lawful books of registry kept by or in behalf of the issuing state, county, city or town, such registration to be in the name of the Treasurer of North Carolina or the Commissioner in trust for the company depositing the notes or bonds and the State of North Carolina, as their respective interest may appear, and is further empowered to require of any and all such companies the filing of written consent to such registration as a condition precedent to the right of making any such deposit or right to continue any such deposit heretofore made. (1925, c. 145, s. 2; 1945, c. 384; 1985, c. 666, s. 58; 1991, c. 720, s. 4.)



§ 58-5-115. Notation of registration; release.

§ 58‑5‑115.  Notation of registration; release.

Bonds or notes so registered shall bear notation of such registration on the reverse thereof, signed by the registering officer or agent, and may be released from such registration and may be transferred on such books of registry by the signature of the State Treasurer or Commissioner. (1925, c. 145, s. 3; 1945, c. 384; 1985, c. 666, s. 59.)



§ 58-5-120. Expenses of registration.

§ 58‑5‑120.  Expenses of registration.

The necessary expenses of procuring such registration and any transfer thereof shall be paid by the company making the deposits. (1925, c. 145, s. 4; 1945, c. 384.)



§ 58-5-125: Repealed by Session Laws 1991, c. 681, s. 21.

§ 58‑5‑125:  Repealed by Session Laws 1991, c.  681, s. 21.



§ 58-6-1. Commissioner to report taxes and fees and pay monthly.

Article 6.

License Fees and Taxes.

§ 58‑6‑1.  Commissioner to report taxes and fees and pay monthly.

On or before the 10th day of each month the Commissioner shall furnish to the Auditor a statement in detail of the taxes and fees received during the previous month, and shall pay the amounts received to the Treasurer. Except as otherwise provided, the amounts shall be credited to the General Fund. The Auditor may examine the accounts of the Commissioner and check them up with said statement. (1899, c. 54, s. 82; 1901, c. 391, s. 7; 1905, c. 430, s. 4; Rev., s. 4714; C.S., s. 6317; 1991, c. 720, s. 4; 1991 (Reg. Sess., 1992), c. 1014, s. 4; 1998‑215, s. 83(b).)



§ 58-6-5. Schedule of fees and charges.

§ 58‑6‑5.  Schedule of fees and charges.

The Commissioner shall collect and pay into the State treasury fees and charges as follows:

(1)        For filing and examining an insurance company application for admission, a nonrefundable fee of one thousand dollars ($1,000), to be submitted with the filing; for each certification or confirmation of an insurance company deposit held by the Commissioner pursuant to this Chapter, twenty‑five dollars ($25.00).

(2)        Repealed by Session Laws 1977, c. 376, s. 2.

(3)        The Commissioner shall receive for copy of any record or paper in his office fifty cents (50¢) per copy sheet.

(4)        He shall collect all other fees and charges due and payable into the State treasury by any company, association, order, or individual under his Department.

(5)        Repealed by Session Laws 1999‑435, s. 1.  (1899, c. 54, ss. 50, 68, 80, 81, 82, 87, 90, 92; 1901, c. 391, s. 7; c. 706, s. 2; 1903, c. 438, ss. 7, 8; c. 536, s. 4; cc. 680, 774; 1905, c. 588, s. 68; Rev., s. 4715; 1913, c. 140, s. 1; 1919, c. 186, s. 6; C.S., s. 6318; 1921, c. 218; 1935, c. 334; 1939, c. 158, s. 208; 1945, c. 386; 1947, c. 721; 1957, cc. 133, 1047; 1959, c. 911; 1963, c. 692; 1977, c. 376, s. 2; c. 802, s. 50; 1983, c. 790, s. 6; 1989 (Reg. Sess., 1990), c. 1069, s. 2; 1991, c. 720, s. 4; 1995, c. 360, s. 2(f); c. 507, s. 11A(c); 1999‑435, s. 1; 2005‑424, s. 1.1; 2009‑451, s. 21.11(a).)



§ 58-6-7. Licenses; perpetual licensing; annual license continuation fees for insurance companies.

§ 58‑6‑7.  Licenses; perpetual licensing; annual license continuation fees for insurance companies.

(a)        In order to do business in this State, an insurance company shall apply for and obtain a license from the Commissioner. The license shall be perpetual and shall continue in full force and effect, subject to timely payment of the annual license continuation fee in accordance with this Chapter and subject to any other applicable provision of the insurance laws of this State. The insurance company shall pay a fee for each year the license is in effect, as follows:

For each domestic farmer's mutual assessment fire insurance company............ $..................................................................................................................... 25.00

For each fraternal order................................................................................. ..................................................................................................................... 500.00

For each of all other insurance companies, except mutual burial associations taxed under G.S.105‑121.1.................................................................................... ..................................................................................................................... 2,500.00

The fees levied in this subsection are in addition to those specified in G.S. 58‑6‑5.

(b)        Repealed by Session Laws 2005‑424, s. 1.2, effective January 1, 2006, and applicable to applications filed, licenses issued, and licenses continued on or after that date.

(c)        Upon payment of the fee specified above and the fees and taxes elsewhere specified, each insurance company, exchange, bureau, or agency, shall be entitled to do the types of business specified in Chapter 58, of the General Statutes of North Carolina as amended, to the extent authorized therein. All fees and charges collected by the Commissioner under this Chapter are nonrefundable.

(d)        Any rating bureau established by action of the General Assembly of North Carolina shall be exempt from the fees in this section.  (1945, c. 752, s. 2; 1947, c. 501, s. 8; 1955, c. 179, s. 5; 1989 (Reg. Sess., 1990), c. 1069, s. 4; 1993, c. 495, s. 4; 1993 (Reg. Sess., 1994), c. 745, s. 12; 1995, c. 193, s. 65; c. 360, s. 1(c); c. 507, s. 11A(c); 1999‑435, s. 2; 2003‑212, s. 26(c); 2005‑424, s. 1.2; 2009‑451, s. 21.11(b).)



§ 58-6-10. Repealed by Session Laws 1999-132, s 1.1.

§ 58‑6‑10.  Repealed by Session Laws 1999‑132, s 1.1.



§ 58-6-15. Annual license continuation fee definition; requirements.

§ 58‑6‑15.  Annual license continuation fee definition; requirements.

For purposes of this Chapter only, "annual license continuation fee" means the fee specified in G.S. 58‑6‑7 submitted to the Commissioner for each year the license is in effect after the company's year of initial licensing. The annual license continuation fee must be submitted annually on or before the first day of March for as long as the license is to remain in effect. If the Commissioner is satisfied that the company has met all requirements of law and appears to be financially solvent, the Commissioner shall not revoke or suspend the license of the company, and the company shall be authorized to do business in this State, subject to all other applicable provisions of the insurance laws of this State. Nothing contained in this section shall be interpreted as applying to licenses issued to individual representatives of insurance companies. (1899, c. 54, s. 78; Rev., s. 4718; C.S., s. 6321; 1955, c. 179, s. 1; 1987, c. 629, s. 16; 1989 (Reg. Sess., 1990), c. 1069, s. 3; 1995, c. 507, s. 11A(c); 2003‑212, s. 26(d); 2005‑215, s. 5.)



§ 58-6-20. Policyholders to furnish information.

§ 58‑6‑20.  Policyholders to furnish information.

Every corporation, firm, or individual doing business in the State shall, upon request of the Commissioner, furnish the Commissioner any information the Commissioner considers necessary to enable the Commissioner to enforce the payment of a tax levied in this Chapter. (1899, c. 54, s. 79; 1901, c. 391, s. 7; 1903, c. 438, s. 8; Rev., s. 4720; C.S., s. 6323; 1987, c. 864, s. 38; 1991, c. 720, s. 4; 1995 (Reg. Sess., 1996), c. 747, s. 11.)



§ 58-6-25. Insurance regulatory charge.

§ 58‑6‑25.  Insurance regulatory charge.

(a)        Charge Levied.  There is levied on each insurance company an annual charge for the purposes stated in subsection (d) of this section. The charge levied in this section is in addition to all other fees and taxes. The percentage rate of the charge is established pursuant to subsection (b) of this section and is applied to the company's premium tax liability for the taxable year. In determining an insurance company's premium tax liability for a taxable year, the following shall be disregarded:

(1)        Additional taxes imposed by G.S. 105‑228.8.

(2)        Repealed by Session Laws 2008‑134, s. 67(a), as amended by Session Laws 2009‑445, s. 44, effective for taxable years beginning on or after January 1, 2008.

(3)        Any tax credits for guaranty or solvency fund assessments under G.S. 105‑228.5A or G.S. 97‑133(a).

(4)        Any tax credits allowed under Chapter 105 of the General Statutes other than tax payments made by or on behalf of the taxpayer.

(b)        Rates.  The rate of the charge for each taxable year shall be the percentage rate established by the General Assembly. When the Department prepares its budget request for each upcoming fiscal year, the Department shall propose a percentage rate of the charge levied in this section. The Governor shall submit that proposed rate to the General Assembly each fiscal year. The General Assembly shall set by law the percentage rate of the charge levied in this section. The percentage rate may not exceed the rate necessary to generate funds sufficient to defray the estimated cost of the operations of the Department for each  upcoming fiscal year, including a reasonable margin for a reserve fund. The amount of the reserve may not exceed one‑third of the estimated cost of operating the Department for each upcoming fiscal year. In calculating the amount of the reserve, the General Assembly shall consider all relevant factors that may affect the cost of operating the Department or a possible unanticipated increase or decrease in North Carolina premiums or other charge revenue.

(c)        Returns; When Payable.  The charge levied on each insurance company is payable at the time the insurance company remits its premium tax. If the insurance company is required to remit installment payments of premiums tax under G.S. 105‑228.5 for a taxable year, it shall also remit installment payments of the charge levied in this section for that taxable year at the same time and on the same basis as the premium tax installment payments. Each installment payment shall be equal to at least thirty‑three and one‑third percent (33.3%) of the insurance company's regulatory charge liability incurred in the immediately preceding taxable year.

Every insurance company shall, on or before the date the charge levied in this section is due, file a return on a form prescribed by the Secretary of Revenue. The return shall state the company's total North Carolina premiums or presumed premiums for the taxable year and shall be accompanied by any supporting documentation that the Secretary of Revenue may by rule require.

(d)        Use of Proceeds.  The Insurance Regulatory Fund is created in the State treasury, under the control of the Office of State Budget and Management. The proceeds of the charge levied in this section and all fees collected under Articles 69 through 71 of this Chapter and under Articles 9 and 9C of Chapter 143 of the General Statutes shall be credited to the Fund. The Fund shall be placed in an interest‑bearing account and any interest or other income derived from the Fund shall be credited to the Fund. Moneys in the Fund may be spent only pursuant to appropriation by the General Assembly and in accordance with the line item budget enacted by the General Assembly. The Fund is subject to the provisions of the Executive Budget Act, except that no unexpended surplus of the Fund shall revert to the General Fund. All money credited to the Fund shall be used to reimburse the General Fund for the following:

(1)        Money appropriated to the Department of Insurance to pay its expenses incurred in regulating the insurance industry and other industries in this State.

(2)        Money appropriated to State agencies to pay the expenses incurred in regulating the insurance industry, in certifying statewide data processors under Article 11A of Chapter 131E of the General Statutes, and in purchasing reports of patient data from statewide data processors certified under that Article.

(3)        Money appropriated to the Department of Revenue to pay the expenses incurred in collecting and administering the taxes on insurance companies levied in Article 8B of Chapter 105 of the General Statutes.

(4)        Money appropriated for the office of Managed Care Patient Assistance Program established under G.S. 143‑730 to pay the actual costs of administering the program.

(5)        Money appropriated to the Department of Insurance for the implementation and administration of independent external review procedures required by Part 4 of Article 50 of this Chapter.

(6)        Money appropriated to the Department of Justice to pay its expenses incurred in representing the Department of Insurance in its regulation of the insurance industry and other related programs and industries in this State that fall under the jurisdiction of the Department of Insurance.

(7)        Money appropriated to the Department of Insurance to pay its expenses incurred in connection with providing staff support for State boards and commissions, including the North Carolina Manufactured Housing Board, State Fire and Rescue Commission, North Carolina Building Code Council, North Carolina Code Officials Qualification Board, Public Officers and Employees Liability Insurance Commission, North Carolina Home Inspector Licensure Board, and the Volunteer Safety Workers' Compensation Board.

(8)        Money appropriated to the Department of Insurance to pay its expenses incurred in connection with continuing education programs under Article 33 of this Chapter and in connection with the purchase and sale of copies of the North Carolina State Building Code.

(9)        Money appropriated to the Department of Insurance for the regulation of the professional employer organization industry pursuant to Article 89A of Chapter 58 of the General Statutes.

(e)        Definitions.  The following definitions apply in this section:

(1)        Repealed by Session Laws 2003‑284, s. 43.2, effective for taxable years beginning on or after January 1, 2004.

(2)        Insurance company.  A company that pays the gross premiums tax levied in G.S. 105‑228.5 and G.S. 105‑228.8.

(3)        Insurer.  Defined in G.S. 105‑228.3.  (1991, c. 689, s. 289; 1991 (Reg. Sess., 1992), c. 812, s. 6(e); 1995, c. 360, ss. 1(i), 3(a); c. 517, s. 39(f), (g); 1995 (Reg. Sess., 1996), c. 646, s. 19; c. 747, s. 3; 1997‑443, s. 26.1; 1997‑475, s. 2.2; 1998‑212, s. 29A.7(b); 1999‑413, s. 4; 2000‑140, s. 93.1(a); 2001‑424, ss. 12.2(b), 14E.1(a), 34.22(b), 34.22(c); 2001‑489, s. 2(d); 2002‑72, s. 9(a); 2002‑126, s. 15.5; 2002‑144, s. 1; 2002‑159, s. 66.5; 2003‑284, ss. 22.2, 43.2; 2004‑124, s. 21.1; 2005‑124, s. 7; 2005‑276, s. 38.4(b); 2008‑134, s. 67(a); 2009‑445, s. 44.)



§ 58-7-1. Application of this Chapter and general laws.

Article 7.

General Domestic Companies.

§ 58‑7‑1.  Application of this Chapter and general laws.

The general provisions of law relative to the powers, duties, and liabilities of corporations apply to all incorporated domestic insurance companies where pertinent and not in conflict with other provisions of law relative to such companies or with their charters. All insurance companies of this State shall be governed by this Chapter, notwithstanding anything in their special charters to the contrary, provided notice of the acceptance of this Chapter is filed with the Commissioner. (1899, c. 54, s. 19; Rev., s. 4721; C.S., s. 6324; 1991, c. 720, s. 4; 2006‑105, s. 1.2.)



§ 58-7-5. Extension of existing charters.

§ 58‑7‑5.  Extension of existing charters.

Domestic insurance companies incorporated by special acts, whose charters are subject to limitation of time, shall, after the limitation expires, and upon filing statement and paying the taxes and fees required for an amendment of the charter, continue to be bodies corporate, subject to all general laws applicable to such companies. (1899, c. 54, s. 20; Rev., s. 4722; C.S., s. 6325.)



§ 58-7-10. Certificate required before issuing policies.

§ 58‑7‑10.  Certificate required before issuing policies.

No domestic insurance company may issue policies until upon examination of the Commissioner, his deputy or examiner, it is found to have complied with the laws of the State, and until it has obtained from the Commissioner a certificate setting forth that fact and authorizing it to issue policies. The issuing of policies in violation of this section renders the company liable to the forfeiture prescribed by law, but such policies are binding upon the company. (1899, c. 54, ss. 21, 99; 1903, c. 438, s. 10; Rev., s. 4723; C.S., s. 6326; 1991, c. 720, s. 4.)



§ 58-7-15. Amount of capital and/or surplus required; impairment of capital or surplus.

§ 58‑7‑15.  Amount of capital and/or surplus required; impairment of capital or surplus.

The kinds of insurance that may be authorized in this State, subject to the other provisions of Articles 1 through 64 of this Chapter, are set forth in this section. Except to the extent an insurer participates in a risk sharing plan under Article 42 of this Chapter, nothing in this section requires any insurer to insure every kind of risk that it is authorized to insure. Except to the extent an insurer participates in a risk sharing plan under Article 42 of this Chapter, no insurer may transact any other business than that specified in its charter and articles of association or incorporation. The power to do any kind of insurance against loss of or damage to property includes the power to insure all lawful interests in the property and to insure against loss of use and occupancy and rents and profits resulting therefrom; but no kind of insurance includes life insurance or insurance against legal liability for personal injury or death unless specified in this section. In addition to any power to engage in any other kind of business than an insurance business that is specifically conferred by the provisions of Articles 1 through 64 of this Chapter, any insurer authorized to do business in this State may engage in such other kinds of business to the extent necessarily or properly incidental to the kinds of insurance business that it is authorized to do in this State. Each of the following indicates the scope of the kind of insurance business specified:

(1)        "Life insurance", meaning every insurance upon the lives of human beings and every insurance appertaining thereto. The business of life insurance includes the granting of endowment benefits; additional benefits in the event of death by accident or accidental means; additional benefits operating to safeguard the contract from lapse, or to provide a special surrender value, in the event of total and permanent disability of the insured, including industrial sick benefit; and optional modes of settlement of proceeds.

(2)        "Annuities", meaning all agreements to make periodical payments, whether in fixed or variable dollar amounts, or both, at specified intervals.

(3)        "Accident and health insurance", meaning:

a.         Insurance against death or personal injury by accident or by any specified kinds of accident and insurance against sickness, ailment or bodily injury except as specified in paragraph b following; and

b.         "Noncancelable disability insurance," meaning insurance against disability resulting from sickness, ailment or bodily injury (but not including insurance solely against accidental injury), under any contract that does not give the insurer the option to cancel or otherwise terminate the contract at or after one year from its effective date or renewal date.

(4)        "Fire insurance", meaning insurance against loss of or damage to any property resulting from fire, including loss or damage incident to the extinguishment of a fire or to the salvaging of property in connection therewith.

(5)        "Miscellaneous property insurance", meaning loss of or damage to property resulting from:

a.         Lightning, smoke or smudge, windstorm, tornado, cyclone, earthquake, volcanic eruption, rain, hail, frost and freeze, weather or climatic conditions, excess or deficiency of moisture, flood, the rising of the waters of the ocean or its tributaries, or

b.         Insects, or blights, or from disease of such property other than animals, or

c.         Electrical disturbance causing or concomitant with a fire or an explosion in public service or public utility property, or

d.         Bombardment, invasion, insurrection, riot, civil war or commotion, military or usurped power, any order of a civil authority made to prevent the spread of a conflagration, epidemic or catastrophe, vandalism or malicious mischief, strike or lockout, or explosion; but not including any kind of insurance specified in subdivision (9), except insurance against loss or damage to property resulting from:

1.         Explosion of pressure vessels (except steam boilers of more than 15 pounds pressure) in buildings designed and used solely for residential purposes by not more than four families,

2.         Explosion of any kind originating outside of the insured building or outside of the building containing the property insured,

3.         Explosion of pressure vessels that do not contain steam or that are not operated with steam coils or steam jackets,

4.         Electrical disturbance causing or concomitant with an explosion in public service or public utility property.

(6)        "Water damage insurance," meaning insurance against loss or damage by water or other fluid or substance to any property resulting from the breakage or leakage of sprinklers, pumps, or other apparatus erected for extinguishing fires or of water pipes or other conduits or containers; or resulting from casual water entering through leaks or openings in buildings or by seepage through building walls; but not including loss or damage resulting from flood or the rising of the waters of the ocean or its tributaries; and including insurance against accidental injury of such sprinklers, pumps, fire apparatus, conduits, or containers.

(7)        "Burglary and theft insurance," meaning:

a.         Insurance against loss of or damage to any property resulting from burglary, theft, larceny, robbery, forgery, fraud, vandalism, malicious mischief, confiscation, or wrongful conversion, disposal or concealment by any person or persons, or from any attempt at any of the foregoing, and

b.         Insurance against loss of or damage to moneys, coins, bullion, securities, notes, drafts, acceptances, or any other valuable papers or documents, resulting from any cause, except while in the custody or possession of and being transported by any carrier for hire or in the mail.

(8)        "Glass insurance," meaning insurance against loss of or damage to glass and its appurtenances resulting from any cause.

(9)        "Boiler and machinery insurance," meaning insurance against loss of or damage to any property of the insured, resulting from the explosion of or injury to:

a.         Any boiler, heater or other fired pressure vessel;

b.         Any unfired pressure vessel;

c.         Pipes or containers connected with any of said boilers or vessels;

d.         Any engine, turbine, compressor, pump or wheel;

e.         Any apparatus generating, transmitting or using electricity;

f.          Any other machinery or apparatus connected with or operated by any of the previously named boilers, vessels or machines;

and including the incidental power to make inspections of and to issue certificates of inspection upon, any such boilers, apparatus, and machinery, whether insured or otherwise.

(10)      "Elevator insurance," meaning insurance against loss of or damage to any property of the insured, resulting from the ownership, maintenance or use of elevators, except loss or damage by fire.

(11)      "Animal insurance," meaning insurance against loss of or damage to any domesticated or wild animal resulting from any cause.

(12)      "Collision insurance," meaning insurance against loss of or damage to any property of the insured resulting from collision of any other object with the property, but not including collision to or by elevators or to or by vessels, craft, piers or other instrumentalities of ocean or inland navigation.

(13)      "Personal injury liability insurance," meaning insurance against legal liability of the insured, and against loss, damage, or expense incident to a claim of such liability; including personal excess liability or personal "umbrella" insurance; and including an obligation of the insurer to pay medical, hospital, surgical, or funeral benefits; and in the case of motor vehicle liability insurance including also disability and death benefits to injured persons, irrespective of legal liability of the insured, arising out of the death or injury of any person, or arising out of injury to the economic interests of any person as a result of negligence in rendering expert, fiduciary, or professional service; but not including any kind of insurance specified in subdivision (15) of this section.

(14)      "Property damage liability insurance," meaning insurance against legal liability of the insured, and against loss, damage or expense incident to a claim of such liability, arising out of the loss or destruction of, or damage to, the property of any other person, but not including any kind of insurance specified in subdivision (13) or (15).

(15)      "Workers' compensation and employer's liability insurance," meaning insurance against the legal liability, whether imposed by common law or by statute or assumed by contract, of any employer for the death or disablement of, or injury to, the employer's employee.

(16)      "Fidelity and surety insurance," meaning:

a.         Guaranteeing the fidelity of persons holding positions of public or private trust;

b.         Becoming surety on, or guaranteeing the performance of, any lawful contract except the following:

1.         A contract of indebtedness secured by title to, or mortgage upon, or interest in, real or personal property;

2.         Any insurance contract except reinsurance;

c.         Becoming surety on, or guaranteeing the performance of, bonds and undertakings required or permitted in all judicial proceedings or otherwise by law allowed, including surety bonds accepted by states and municipal authorities in lieu of deposits as security for the performance of insurance contracts;

d.         Guaranteeing contracts of indebtedness secured by any title to, or interest in, real property, only to the extent required for the purpose of refunding, extending, refinancing, liquidating or salvaging obligations heretofore lawfully made and guaranteed;

e.         Indemnifying banks, bankers, brokers, financial or moneyed corporations or associations against loss resulting from any cause of bills of exchange, notes, bonds, securities, evidences of debts, deeds, mortgages, warehouse receipts, or other valuable papers, documents, money, precious metals and articles made therefrom, jewelry, watches, necklaces, bracelets, gems, precious and semiprecious stones, including any loss while the same are being transported in armored motor vehicles, or by messenger; but not including any other risks of transportation or navigation; also against loss or damage to such an insured's premises, or to the insured's furnishings, fixtures, equipment, safes and vaults therein, caused by burglary, robbery, theft, vandalism or malicious mischief, or any attempt thereat.

(17)      "Credit insurance," meaning indemnifying merchants or other persons extending credit against loss or damage resulting from the nonpayment of debts owed to them; and including the incidental power to acquire and dispose of debts so insured, and to collect any debts owed to the insurer or to any person so insured by the insurer; and also including insurance where the debt is secured by either (a) a junior lien on real estate or (b) a first lien on real estate as long as (i) the purpose of the debt being insured is not for the purchase of the real estate and the insurance is limited to twenty‑five percent (25%) of the insurer's aggregate insured risk outstanding, before reinsurance ceded or assumed or (ii) the insurance is not included within the definition of mortgage guaranty insurance.

(18)      "Title insurance," meaning insuring the owners of real property and chattels real and other persons lawfully interested therein against loss by reason of defective titles and encumbrances thereon and insuring the correctness of searches for all instruments, liens or charges affecting the title to that property, including the power to procure and furnish information relative thereto, and other incidental powers that are specifically granted in Articles 1 through 64 of this Chapter.

(19)      "Motor vehicle or aircraft insurance," meaning insurance against loss of or damage resulting from any cause to motor vehicles or aircraft and their equipment, and against legal liability of the insured for loss or damage to another's property resulting from the ownership, maintenance or use of motor vehicles or aircraft and against loss, damage or expense incident to a claim of such liability. This subdivision does not apply to commercial aircraft as defined in G.S. 58‑1‑5.

(20)      "Marine insurance," meaning insurance against any and all kinds of loss or damage to:

a.         Vessels, craft, aircraft, cars, automobiles and vehicles of every kind, as well as all goods, freights, cargoes, merchandise, effects, disbursements, profits, moneys, bullion, precious stones, securities, choses in action, evidences of debt, valuable papers, bottomry and respondentia interests and all other kinds of property and interests therein, in respect to, appertaining to or in connection with any and all risks or perils of navigation, transit, or transportation, including war risks, on or under any seas or other waters, on land or in the air, or while being assembled, packed, crated, baled, compressed or similarly prepared for shipment or while awaiting the same or during any delays, storage, transshipment, or reshipment incident thereto, including marine builder's risks and all personal property floater risks, and

b.         Person or to property in connection with or appertaining to a marine, inland marine, transit or transportation insurance, including liability for loss of or damage to either, arising out of or in connection with the construction, repair, operation, maintenance or use of the subject matter of the insurance (but not including life insurance or surety bonds nor insurance against loss because of bodily injury to the person arising out of the ownership, maintenance or use of automobiles), and

c.         Precious stones, jewels, jewelry, gold, silver and other precious metals, whether used in business or trade or otherwise and whether the same be in course of transportation or otherwise, and

d.         Bridges, tunnels and other instrumentalities of transportation and communication (excluding buildings, their furniture and furnishings, fixed contents and supplies held in storage) unless fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot and/or civil commotion are the only hazards to be covered; piers, wharves, docks and slips, excluding the risks of fire, tornado, sprinkler leakage, hail, explosion, earthquake, riot and/or civil commotion; other aids to navigation and transportation, including dry docks and marine railways against all risks.

(21)      "Marine protection and indemnity insurance," meaning insurance against, or against legal liability of the insured for, loss, damage or expense arising out of, or incident to, the ownership, operation, chartering, maintenance, use, repair or construction of any vessel, craft or instrumentality in use in ocean or inland waterways, including liability of the insured for personal injury, illness or death or for loss of or damage to the property of another person.

(22)      "Miscellaneous insurance," meaning insurance against any other casualty authorized by the charter of the company, not included in this section, which is a proper subject of insurance.

(23)      "Mortgage guaranty insurance," meaning insurance against financial loss by reason of nonpayment of principal, interest, or other sums agreed to be paid under the terms of any note or bond or other evidence of indebtedness which constitutes, or is equivalent to, a first lien or charge on the real estate, provided the improvement on the real estate is a residential building or a condominium unit or buildings designed for occupancy by not more than four families.  (1899, c. 54, ss. 24, 26; 1903, c. 438, s. 1; Rev., s. 4726; 1911, c. 111, s. 1; C.S., s. 6327; 1945, c. 386; 1947, c. 721; 1953, c. 992; 1967, c. 624, s. 1; 1969, c. 616, s. 1; 1979, c. 714, s. 2; 1986, Ex. Sess., c. 7, ss. 2, 3; 1987, c. 731, s. 1, c. 864, ss. 39, 40; 1991, c. 644, s. 7; 1999‑219, s. 5.1; 2001‑236, s. 3; 2001‑423, s. 3; 2007‑127, ss. 1‑3; 2008‑124, s. 2.3.)



§ 58-7-16. Funding agreements authorized.

§ 58‑7‑16.  Funding agreements authorized.

(a)        As used in this section, "funding agreement" means an agreement that authorizes a licensed life insurer to accept funds and that provides for an accumulation of funds for the purpose of making one or more payments at future dates in amounts that are not based on mortality or morbidity contingencies. A "funding agreement" is not an "annuity" as defined in G.S. 58‑7‑15; and is not a "security" as defined in G.S. 78A‑2.

(b)        Any insurer that is licensed to write life insurance or annuities in this State may deliver, or issue for delivery, funding agreements in this State.

(c)        Funding agreements may be issued to persons authorized by a state or foreign country to engage in an insurance business or to their affiliates, including affiliates of the issuer. Issuance to an affiliate of an issuer is not subject to the provisions of Article 19 of this Chapter. Funding agreements may be issued to persons other than those licensed to write life insurance and annuities or their affiliates in order to fund one or more of the following:

(1)        Benefits under any employee benefit plan as defined in the federal Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq., maintained in the United States or in a foreign country.

(2)        The activities of an organization exempt from taxation under section 501(c) of the Internal Revenue Code or of any similar organization in a foreign country.

(3)        A program of the government of the United States, the government of a state, foreign country, or political subdivision, agency, or instrumentality thereof.

(4)        An agreement providing for one or more payments in satisfaction of a claim or liability.

(5)        A program of an institution that has assets in excess of twenty‑five million dollars ($25,000,000).

(d)        Amounts shall not be guaranteed or credited under a funding agreement except upon reasonable assumptions as to investment income and expenses and on a basis equitable to all holders of funding agreements of a given class.

(e)        Amounts paid to the insurer and proceeds applied under optional modes of settlement under funding agreements may be allocated by the insurer to one or more separate accounts pursuant to G.S. 58‑7‑95.

(f)         The Commissioner has sole authority to regulate the issuance and sale of funding agreements on behalf of insurers. In addition to the authority in G.S. 58‑2‑40, the Commissioner may adopt rules relating to:

(1)        Standards to be followed in the approval of forms of funding agreements.

(2)        Reserves to be maintained by and valuation rules for insurers issuing funding agreements.

(3)        Accounting and reporting of funds credited under funding agreements.

(4)        Disclosure of information to be given to holders and prospective holders of funding agreements.

(5)        Qualification and compensation of persons selling funding agreements on behalf of insurers.

In determining minimum valuation reserves to be maintained by and valuation rules for insurers issuing funding agreements, the Commissioner may use any relevant actuarial guideline, regulation, interpretation, or paper published by the Society of Actuaries or the American Academy of Actuaries that the Commissioner considers reasonable. (1993 (Reg. Sess., 1994), c. 600, s. 1; 1998‑212, s. 26B(e); 2001‑334, s. 17.2.)



§ 58-7-20: Repealed by Session Laws 1991, c. 681, s. 23.

§ 58‑7‑20:  Repealed by Session Laws 1991, c.  681, s. 23.



§ 58-7-21. Credit allowed a domestic ceding insurer.

§ 58‑7‑21.  Credit allowed a domestic ceding insurer.

(a)        The purpose of this section and G.S. 58‑7‑26 is to protect the interest of insureds, claimants, ceding insurers, assuming insurers, and the public generally. The General Assembly declares its intent is to ensure adequate regulation of insurers and reinsurers and adequate protection for those to whom they owe obligations. In furtherance of that interest, the General Assembly provides a mandate that upon the insolvency of an alien insurer or reinsurer that provides security to fund its United States obligations in accordance with this section and G.S. 58‑7‑26, the assets representing the security shall be maintained in the United States and claims shall be filed with and valued by the state insurance commissioner with regulatory oversight, and the assets shall be distributed, in accordance with the insurance laws of the state in which the trust is domiciled that are applicable to the liquidation of domestic United States insurance companies. The General Assembly declares that the matters contained in this section and G.S. 58‑7‑26 are fundamental to the business of insurance in accordance with 15 U.S.C. §§ 1011‑1012.

(b)        Credit for reinsurance shall be allowed a domestic ceding insurer as either an asset or a reduction from liability on account of reinsurance ceded only when the reinsurer meets the requirements of subdivisions (1), (2), (3), (4), or (5) of this subsection. Credit shall be allowed under subdivision (1), (2), or (3) of this subsection only with regard to cessions of those kinds or classes of business in which the assuming insurer is licensed or otherwise permitted to write or assume in its state of domicile or, in the case of a United States branch of an alien assuming insurer, in the state through which it is entered and licensed to transact insurance or reinsurance. Credit shall be allowed under subdivision (3) or (4) of this subsection only if the applicable requirements of subdivision (6) of this section have been satisfied.

(1)        Credit shall be allowed when the reinsurance is ceded to an assuming insurer that is licensed to transact insurance or reinsurance in this State.

(2)        Credit shall be allowed when the reinsurance is ceded to an assuming insurer that is accredited as a reinsurer in this State. An accredited reinsurer is one that:

a.         Files with the Commissioner evidence of its submission to this State's jurisdiction;

b.         Submits to this State's authority to examine its books and records;

c.         Is licensed to transact insurance or reinsurance in at least one state, or in the case of a United States branch of an alien assuming insurer is entered through and licensed to transact insurance or reinsurance in at least one state;

d.         Files annually with the Commissioner a copy of its annual statement filed with the insurance regulator of its state of domicile, a copy of its most recent audited financial statement, and a fee of seven hundred fifty dollars ($750.00) and either

1.         Maintains a policyholders' surplus in an amount that is not less than twenty million dollars ($20,000,000) and whose accreditation has not been denied by the Commissioner within 90 days after its submission; or

2.         Maintains a policyholders' surplus in an amount less than twenty million dollars ($20,000,000) and whose accreditation has been approved by the Commissioner.

Credit shall not be allowed a domestic ceding insurer if the assuming insurer's accreditation has been revoked by the Commissioner after notice and opportunity for a hearing.

(3)        Credit shall be allowed when the reinsurance is ceded to an assuming insurer that is domiciled in, or in the case of a United States branch of an alien assuming insurer is entered through, a state that uses standards regarding credit for reinsurance substantially similar to those applicable under this section and the assuming insurer or United States branch of an alien assuming insurer:

a.         Maintains a policyholders' surplus in an amount not less than twenty million dollars ($20,000,000); and

b.         Submits to the authority of this State to examine its books and records.

The requirement in sub‑subdivision (3)a. of this subsection does not apply to reinsurance ceded and assumed under pooling arrangements among insurers in the same holding company system.

(4)       a.         Credit shall be allowed when the reinsurance is ceded to an assuming insurer that maintains a trust fund in a qualified United States financial institution, as defined in G.S. 58‑7‑26(b), for the payment of the valid claims of its United States ceding insurers, their assigns and successors in interest. The assuming insurer shall report annually to the Commissioner information substantially the same as that required to be reported on the NAIC Annual Statement form by licensed insurers to enable the Commissioner to determine the sufficiency of the trust fund. The assuming insurer shall submit to examination of its books and records by the Commissioner and bear the expense of examination.

b.         Repealed by Session Laws 2001‑223, s. 3.1. For applicability, see note.

b1.       Credit for reinsurance shall not be granted under this subdivision unless the form of the trust and any amendments to the trust have been approved by:

1.         The insurance regulator of the state where the trust is domiciled; or

2.         The insurance regulator of another state who, pursuant to the terms of the trust instrument, has accepted principal regulatory oversight of the trust.

b2.       The form of the trust and any trust amendments also shall be filed with the insurance regulator of every state in which the ceding insurer beneficiaries of the trust are domiciled. The trust instrument shall provide that contested claims shall be valid and enforceable upon the final order of any court of competent jurisdiction in the United States. The trust shall vest legal title to its assets in its trustees for the benefit of the assuming insurer's United States ceding insurers, their assigns, and successors in interest. The trust and the assuming insurer shall be subject to examination as determined by the Commissioner.

b3.       The trust shall remain in effect for as long as the assuming insurer has outstanding obligations due under the reinsurance agreements subject to the trust. No later than February 28 of each year, the trustees of the trust shall report to the Commissioner in writing the balance of the trust, shall list the trust's investments at the end of the preceding year, and shall certify the date of termination of the trust, if so planned, or shall certify that the trust will not expire before the following December 31.

c.         The following requirements apply to the following categories of assuming insurer:

1.         The trust fund for a single assuming insurer shall consist of funds in trust in an amount not less than the assuming insurer's liabilities attributable to reinsurance ceded by United States ceding insurers, and, in addition, the assuming insurer shall maintain a surplus in trust of not less than twenty million dollars ($20,000,000).

2.         In the case of a group including incorporated and individual unincorporated underwriters:

I.          For reinsurance ceded under reinsurance agreements with an inception, amendment, or renewal date on or after August 1, 1995, the trust shall consist of an account in trust in an amount not less than the group's several liabilities attributable to business ceded by United States domiciled ceding insurers to any member of the group.

II.         For reinsurance ceded under reinsurance agreements with an inception date on or before July 31, 1995, and not amended or renewed after that date, notwithstanding the other provisions of this section and G.S. 58‑7‑26, the trust shall consist of an account in trust in an amount not less than the group's several insurance and reinsurance liabilities attributable to business written in the United States.

In addition to these trusts, the group shall maintain in trust a surplus of which one hundred million dollars ($100,000,000) shall be held jointly for the benefit of the United States domiciled ceding insurers of any member of the group for all years of account. Each incorporated member of the group shall not be engaged in any business other than underwriting as a member of the group and shall be subject to the same level of regulation and solvency control by the group's domiciliary insurance regulator as are the unincorporated members. Within 90 days after its financial statements are due to be filed with the group's domiciliary insurance regulator, the group shall provide to the Commissioner an annual certification by the group's domiciliary insurance regulator of the solvency of each underwriter member or, if a certification is unavailable, financial statements prepared by independent public accountants of each underwriter member of the group.

d.         Repealed by Session Laws 2001‑223, s. 3.1. For applicability, see note.

(5)        Credit shall be allowed when the reinsurance is ceded to an assuming insurer not meeting the requirements of subdivisions (1), (2), (3), or (4) of this subsection, but only with respect to the insurance of risks located in jurisdictions where the reinsurance is required by applicable law or regulation of that jurisdiction.

(6)        If the assuming insurer is not licensed or accredited to transact insurance or reinsurance in this State, the credit permitted by subdivisions (3) and (4) of this subsection shall not be allowed unless the assuming insurer agrees in the reinsurance agreements:

a.         That if the assuming insurer fails to perform its obligations under the terms of the reinsurance agreement, the assuming insurer, at the ceding insurer's request, shall submit to the jurisdiction of any court of competent jurisdiction in any state of the United States, shall comply with all requirements necessary to give the court jurisdiction, and shall abide by the final decision of the court or of any appellate court if there is an appeal; and

b.         To designate the Commissioner or a designated attorney as its true and lawful attorney upon whom may be served any lawful process in any action, suit, or proceeding begun by or on behalf of the ceding company.

This subdivision does not affect the obligation of the parties to a reinsurance agreement to arbitrate their disputes, if the obligation is created in the agreement.

(7)        If the assuming insurer does not meet the requirements of subdivision (1), (2), or (3) of this subsection, the credit permitted by subdivision (4) of this subsection shall not be allowed unless the assuming insurer agrees in the trust agreements to the following conditions:

a.         Notwithstanding any other provisions in the trust instrument, if the trust fund is inadequate because it contains an amount less than the amount required by sub‑subdivision of this subsection, or if the grantor of the trust has been declared insolvent or placed into receivership, rehabilitation, liquidation, or similar proceedings under the laws of its state or country of domicile, the trustee shall comply with an order of the public official with regulatory oversight over the trust or with an order of a court of competent jurisdiction directing the trustee to transfer to the public official with regulatory oversight all of the assets of the trust fund.

b.         The assets shall be distributed by, and claims shall be filed with and valued by, the public official with regulatory oversight in accordance with the laws of the state in which the trust is domiciled that are applicable to the liquidation of domestic insurance companies.

c.         If the public official with regulatory oversight determines that the assets of the trust fund or any part thereof are not necessary to satisfy the claims of the United States ceding insurers of the grantor of the trust, those assets shall be returned by the public official with regulatory oversight to the trustee for distribution in accordance with the trust agreement.

d.         The grantor shall waive any right otherwise available to it under United States law that is inconsistent with this provision.

(c)        This section applies to all reinsurance cessions made on or after January 1, 1992, under reinsurance agreements that have an inception, anniversary, or renewal date on or after January 1, 1992.  (1991, c. 681, s. 22; 1993, c. 452, s. 42; 1993 (Reg. Sess., 1994), c. 678, s. 8; 1995, c. 193, s. 13; c. 360, s. 2(g); 2001‑223, s. 3.1; 2009‑451, s. 21.15(a).)



§ 58-7-25: Repealed by Session Laws 1991, c. 681, s. 23.

§ 58‑7‑25:  Repealed by Session Laws 1991, c.  681, s. 23.



§ 58-7-26. Asset or reduction from liability for reinsurance ceded by a domestic insurer to an assuming insurer not meeting the requirements of G.S. 58-7-21.

§ 58‑7‑26.  Asset or reduction from liability for reinsurance ceded by a domestic insurer to an assuming insurer not meeting the requirements of G.S. 58‑7‑21.

(a)        An asset or a reduction from liability for reinsurance ceded by a domestic insurer to an assuming insurer not meeting the requirements of G.S. 58‑7‑21 shall be allowed in an amount not exceeding the liabilities carried by the ceding insurer. The reduction shall be in the amount of funds held by or on behalf of the ceding insurer, including funds held in trust for the ceding insurer, under a reinsurance contract with the assuming insurer as security for the payment of obligations thereunder, if the security is held in the United States subject to withdrawal solely by, and under the exclusive control of, the ceding insurer; or, in the case of a trust, held in a qualified United States financial institution as defined in subsection (c) of this section. This security may be in the form of:

(1)        Cash;

(2)        Securities that are listed by the Securities Valuation Office of the NAIC and qualifying as admitted assets;

(3)        Clean, irrevocable, unconditional letters of credit, issued or confirmed by a qualified United States financial institution, as defined in subsection (b) of this section, effective no later than December 31 of the year for which the filing is being made, and in the possession of, or in trust for, the ceding company on or before the filing date of its annual statement. Letters of credit meeting applicable standards of issuer acceptability as of the dates of their issuance (or confirmation) shall, notwithstanding the issuing (or confirming) institution's subsequent failure to meet applicable standards of issuer acceptability, continue to be acceptable as security until their expiration, extension, renewal, modification or amendment, whichever occurs first; or

(4)        Any other form of security acceptable to the Commissioner.

(b)        For purposes of subdivision (a)(3) of this section, a "qualified United States financial institution" means an institution that:

(1)        Is organized, or in the case of a United States office of a foreign banking organization licensed, under the laws of the United States or any of its states;

(2)        Is regulated, supervised, and examined by United States federal or state authorities having regulatory authority over banks and trust companies; and

(3)        Has been determined by either the Commissioner or the Securities Valuation Office of the NAIC to meet such standards of financial condition and standing as are considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit will be acceptable to the Commissioner.

(c)        A "qualified United States financial institution" means, for purposes of those provisions of this section specifying those institutions that are eligible to act as a fiduciary of a trust, an institution that:

(1)        Is organized, or in the case of a United States branch or agency office of a foreign banking organization licensed, under the laws of the United States or any of its states and has been granted authority to operate with fiduciary powers; and

(2)        Is regulated, supervised, and examined by federal or state authorities having regulatory authority over banks and trust companies.

(d)        This section applies to all reinsurance cessions made on or after January 1, 1992, under reinsurance agreements that have an inception, anniversary, or renewal date on or after January 1, 1992. (1991, c. 681, s. 22; 2001‑223, s. 3.2; 2006‑105, s. 1.3.)



§ 58-7-30. Insolvent ceding insurer.

§ 58‑7‑30.  Insolvent ceding insurer.

(a)        Notwithstanding any other provision of this Article, no credit shall be allowed, as an admitted asset or as a reduction from liability, to any ceding insurer for reinsurance, unless the reinsurance is payable by the assuming insurer, on the basis of reported claims allowed by the court overseeing the liquidation against the ceding insurer under the contract or contracts reinsured without diminution because of the insolvency of the ceding insurer, directly to the ceding insurer or to its domiciliary receiver except (1) where the contract or other written agreement specifically provides for another payee of the reinsurance in the event of the insolvency of the ceding insurer or (2) where the assuming insurer, with the consent of the direct insured or insureds, has assumed the policy obligations of the ceding insurer as direct obligations of the assuming insurer to the payees under the policies and in substitution of the obligations of the ceding insurer to the payees.

(b)        No credit shall be allowed, as an admitted asset or as a reduction from liability, to any ceding insurer for reinsurance, unless the reinsurance is documented by a policy, certificate, treaty, or other form of agreement that is properly executed by an authorized officer of the assuming insurer. If the reinsurance is ceded through an underwriting manager or agent, the manager or agent shall provide to the domestic ceding insurer evidence of the manager or agent's authority to assume reinsurance for and on behalf of the assuming insurer. The evidence shall consist of either an acceptable letter of authority executed by an authorized officer of the assuming insurer or a copy of the actual agency agreement between the underwriting manager or agent and the assuming insurer; and the evidence shall be specific as to the classes of business within the authority and as to the term of the authority. If there is any conflict between this subsection and Article 9 of this Chapter, the provisions of Article 9 govern.

(c)        The reinsurance agreement may provide that the domiciliary liquidator of an insolvent ceding insurer shall give written notice to the assuming insurer of the pendency of a claim against the ceding insurer on the contract reinsured within a reasonable time after the claim is filed in the liquidation proceeding. During the pendency of the claim, any assuming insurer may investigate the claim and interpose at its own expense in the proceeding where the claim is to be adjudicated, any defenses which it deems available to the ceding insurer or its liquidator. The expense may be filed as a claim against the insolvent ceding insurer to the extent of a proportionate share of the benefit which may accrue to the ceding insurer solely as a result of the defense undertaken by the assuming insurer. Where two or more assuming insurers are involved in the same claim and a majority in interest elect to interpose a defense to the claim, the expense shall be apportioned in accordance with the terms of the reinsurance agreement as though the expense had been incurred by the ceding insurer. (1985, c. 572, s. 1; 1995, c. 193, s. 14; c. 517, s. 4; 2001‑223, s. 3.3.)



§ 58-7-31. Life and health reinsurance agreements.

§ 58‑7‑31.  Life and health reinsurance agreements.

(a)        Notwithstanding any other provision of this Article, this section applies to every domestic life and accident and health insurer, to every other licensed life and accident and health insurer that is not subject to a substantially similar statute or administrative rule in its domiciliary state, and to every licensed property and casualty insurer with respect to its accident and health business. This section does not apply to assumption reinsurance, yearly renewable term reinsurance, nor to certain nonproportional reinsurance, such as stop loss or catastrophe reinsurance.

(b)        No insurer shall, for reinsurance ceded, reduce any liability or establish any asset in any financial statement filed with the Commissioner if, by the terms of the reinsurance agreement, in substance or effect, any of the following conditions exist:

(1)        Renewal expense allowances provided or to be provided to the ceding insurer by the reinsurer in any accounting period, are not sufficient to cover anticipated allocable renewal expenses of the ceding insurer on the portion of the business reinsured, unless a liability is established for the present value of the shortfall, using assumptions equal to the applicable statutory reserve basis on the business reinsured. Those expenses include commissions, premium taxes, and direct expenses including, but not limited to, billing, valuation, claims, and maintenance expected by the company at the time the business is reinsured.

(2)        The ceding insurer can be deprived of surplus or assets at the reinsurer's option or automatically upon the occurrence of some event, such as the insolvency of the ceding insurer; except that termination of the reinsurance agreement by the reinsurer for nonpayment of reinsurance premiums or other amounts due, such as modified coinsurance reserve adjustments, interest, and adjustments on funds withheld, and tax reimbursements, are not a deprivation of surplus or assets.

(3)        The ceding insurer is required to reimburse the reinsurer for negative experience under the reinsurance agreement; except that neither offsetting experience refunds against current and prior years' losses under the reinsurance agreement nor payment by the ceding insurer of an amount equal to the current and prior years' losses under the reinsurance agreement upon voluntary termination of in‑force reinsurance by the ceding insurer are a reimbursement to the reinsurer for negative experience. Voluntary termination does not include situations where termination occurs because of unreasonable provisions that allow the reinsurer to reduce its risk under the reinsurance agreement.

(4)        The ceding insurer must, at specific points in time scheduled in the reinsurance agreement, terminate or automatically recapture all or part of the reinsurance ceded.

(5)        The reinsurance agreement involves the possible payment by the ceding insurer to the reinsurer of amounts other than from income realized from the reinsured policies. No ceding company shall pay reinsurance premiums or other fees or charges to a reinsurer that are greater than the direct premiums collected by the ceding company.

(6)        The treaty does not transfer all of the significant risk inherent in the business being reinsured. The following table identifies for a representative sampling of products or type of business, the risks that are considered to be significant. For products not specifically included, the risks determined to be significant shall be consistent with this table.

Risk Categories:

a.=   Morbidity.

b.=   Mortality.

c.=   Lapse. (This is the risk that a policy will voluntarily terminate before the recoupment of a statutory surplus strain experienced at issue of the policy.)

d.=   Credit Quality (C1). (This is the risk that invested assets supporting the reinsured business will decrease in value. The main hazards are that assets will default or that there will be a decrease in earning power. It excludes market value declines due to changes in interest rate.)

e.=   Reinvestment (C3). (This is the risk that interest rates will fall and funds reinvested [coupon payments or monies received upon asset maturity or call] will therefore earn less than expected. If asset durations are less than liability durations, the mismatch will increase.)

f.=    Disintermediation (C3). (This is the risk that interest rates will rise and policy loans and surrenders increase or maturing contracts do not renew at anticipated rates of renewal. If asset durations are greater than the liability durations, the mismatch will increase. Policyholders will move their funds into new products offering higher rates. The company may have to sell assets at a loss to provide for these withdrawals.)

+=    Significant  0 = Insignificant

RISK CATEGORY                  a    b    c    d      e    f

Health Insurance  other than LTC/LTD*             +    0    +    0    0    0

Health Insurance  LTC/LTD*                             +    0    +    +    +    0

Immediate Annuities                                             0    +    0    +    +    0

Single Premium Deferred Annuities                       0    0    +    +    +    +

Flexible Premium Deferred Annuities                    0    0    +    +    +    +

Guaranteed Interest Contracts                              0    0    0    +    +    +

Other Annuity Deposit Business                           0    0    +    +    +    +

Single Premium Whole Life                                  0    +    +    +    +    +

Traditional Non‑Par Permanent                            0    +    +    +    +    +

Traditional Non‑Par Term                                    0    +    +    0    0    0

Traditional Par Permanent                                    0    +    +    +    +    +

Traditional Par Term                                            0    +    +    0    0    0

Adjustable Premium Permanent                            0    +    +    +    +    +

Indeterminate Premium Permanent                        0    +    +    +    +    +

Universal Life Flexible Premium                            0    +    +    +    +    +

Universal Life Fixed Premium                               0    +    +    +    +    +

Universal Life Fixed Premium                               0    +    +    +    +    +

(dump‑in premiums allowed)

*LTC = Long‑Term Care Insurance

*LTD = Long‑Term Disability Insurance

(7)       a.         The credit quality, reinvestment, or disintermediation risk is significant for the business reinsured and the ceding company does not (other than for the classes of business excepted in subdivision (7)b. of this section) either transfer the underlying assets to the reinsurer or legally segregate such assets in a trust or escrow account or otherwise establish a mechanism satisfactory to the Commissioner that legally segregates, by contract or contractual provisions, the underlying assets.

b.         Notwithstanding the requirements of subdivision (7)a. of this section, the assets supporting the reserves for the following classes of business and any classes of business that do not have a significant credit quality, reinvestment, or disintermediation risk may be held by the ceding company without segregation of those assets:

 Health Insurance  LTC/LTD

 Traditional Non‑Par Permanent

 Traditional Par Permanent

 Adjustable Premium Permanent

 Indeterminate Premium Permanent

 Universal Life Fixed Premium

(no dump‑in premiums allowed)

The associated formula for determining the reserve interest rate adjustment must use a formula that reflects the ceding company's investment earnings and incorporates all realized and unrealized gains and losses reflected in the statutory statement. The following is an acceptable formula:

Rate  =  2  (I + CG)

X  +  Y  I  CG

Where: I is the net investment income.

CG is capital gains less capital losses.

X is the current year cash and invested assets plus investment income due and accrued less borrowed money.

Y is the same as X but for the prior year.

(8)        Settlements are made less frequently than quarterly or payments due from the reinsurer are not made in cash within 90 days after the settlement date.

(9)        The ceding insurer is required to make representations or warranties not reasonably related to the business being reinsured.

(10)      The ceding insurer is required to make representations or warranties about future performance of the business being reinsured.

(11)      The reinsurance agreement is entered into for the principal purpose of producing significant surplus aid for the ceding insurer, typically on a temporary basis, while not transferring all of the significant risks inherent in the business reinsured and, in substance or effect, the expected potential liability to the ceding insurer remains basically unchanged.

(c)        Notwithstanding subsection (b) of this section, an insurer may, with the prior approval of the Commissioner, take such reserve credit or establish such asset as the Commissioner deems to be consistent with the insurance laws or rules of this State, including actuarial interpretations or standards adopted by the Commissioner.

(d)       (1)        Reinsurance agreements entered into after October 1, 1993, that involve the reinsurance of business issued prior to the effective date of the reinsurance agreements, along with any subsequent amendments thereto, shall be filed by the ceding company with the Commissioner within 30 days after its date of execution. Each filing shall include data detailing the financial impact of the transaction. The ceding insurer's actuary who signs the financial statement actuarial opinion with respect to valuation of reserves shall consider this statute and any applicable actuarial standards of practice when determining the proper credit in financial statements filed with the Commissioner. The actuary should maintain adequate documentation and be prepared upon request to describe the actuarial work performed for inclusion in the financial statements and to demonstrate that such work conforms to this statute.

(2)        Any increase in surplus net of federal income tax resulting from arrangements described in subdivision (d)(1) of this section shall be identified separately on the insurer's statutory financial statement as a surplus item (aggregate write‑ins for gains and losses in surplus in the Capital and Surplus Account, page 4 of the Annual Statement) and recognition of the surplus increase as income shall be reflected on a net of tax basis in the "Reinsurance Ceded" line, page 4 of the Annual Statement as earnings emerge from the business reinsured.

(e)        No reinsurance agreement or amendment to any reinsurance agreement may be used to reduce any liability or to establish any asset in any financial statement filed with the Commissioner, unless the reinsurance agreement, amendment, or a binding letter of intent has been duly executed by both parties no later than the "as of date" of the financial statement.

(f)         In the case of a letter of intent, a reinsurance agreement or an amendment to a reinsurance agreement must be executed within a reasonable period of time, not exceeding 90 days after the execution date of the letter of intent, in order for credit to be granted for the reinsurance ceded.

(g)        The reinsurance agreement shall contain provisions that provide that:

(1)        The reinsurance agreement shall constitute the entire reinsurance agreement between the parties with respect to the business being reinsured thereunder and that there are no understandings between the parties other than as expressed in the reinsurance agreement; and

(2)        Any change or modification to the reinsurance agreement shall be null and void unless made by amendment to the reinsurance agreement and signed by both parties.

(h)        Insurers subject to this section shall reduce to zero by December 31, 1994, any reserve credits or assets established with respect to reinsurance agreements entered into prior to October 1, 1993, that, under the provisions of this section, would not be entitled to recognition of such reserve credits or assets; provided, however, that such reinsurance agreements shall have been in compliance with laws or regulations in existence immediately preceding October 1, 1993. (1993, c. 452, s. 4; 1993 (Reg. Sess., 1994), c. 678, s. 9; 1995, c. 193, ss. 15, 16; 2001‑223, ss. 3.4, 3.5.)



§ 58-7-32: Repealed by Session Laws 1993, c. 452, s. 65.

§ 58‑7‑32:  Repealed by Session Laws 1993, c.  452, s. 65.



§ 58-7-33. Minimum policyholders' surplus to assume property or casualty reinsurance.

§ 58‑7‑33.  Minimum policyholders' surplus to assume property or casualty reinsurance.

(a)        Notwithstanding any other provision of law, no domestic property or casualty insurer with less than ten million dollars ($10,000,000) in policyholders' surplus may, without the Commissioner's prior written approval, assume reinsurance on any risk that it is otherwise permitted to assume except where the reinsurance is:

(1)        Required by applicable law or regulation; or

(2)        Assumed under pooling arrangement among members of the same holding company system.

(b)        This section applies to reinsurance contracts entered into or renewed on or after July 13, 1991.

(c)        This section does not invalidate any reinsurance contract that was entered into before July 13, 1991, as between the parties to the contract. (1991, c. 681, s. 26.)



§ 58-7-35. Manner of creating such corporations.

§ 58‑7‑35.  Manner of creating such corporations.

The procedure for organizing such corporations is as follows: The proposed incorporators, not less than 10 in number, a majority of whom must be residents of the State, shall subscribe articles of association setting forth their intention to form a corporation; its proposed name, which must not so closely resemble the name of an existing corporation doing business under the laws of this State as to be likely to mislead the public, and must be approved by the Commissioner; the class of insurance it proposes to transact and on what business plan or principle; the place of its location within the State, and if on the stock plan, the amount of its capital stock.  The words "insurance company," "insurance association," or "insurance society" or "life" or "casualty" or "indemnity," or an acceptable alternative approved by the Commissioner, must be a part of the title of any such corporation.  The certificate of incorporation must be subscribed and sworn to by the incorporators before an officer authorized to take acknowledgment of deeds, who shall forthwith certify the certificate of incorporation, as so made out and signed, to the Commissioner at his office in the City of Raleigh.  The Commissioner shall examine the certificate, and if he approves of it and finds that the requirements of the law have been complied with, shall certify such facts, by certificate on such articles, to the Secretary of State.  Upon the filing in the office of the Secretary of State of the certificate of incorporation and attached certificates, and the payment of a charter fee in the amount required for private corporations, and the same fees to the Secretary of State, the Secretary of State shall cause the certificate and accompanying certificates to be recorded in his office, and shall issue a certificate in the following form:

Be it known that, whereas (here the names of the subscribers to the articles of association shall be inserted) have associated themselves with the intention of forming a corporation under the name of (here the name of the corporation shall be inserted), for the purpose (here the purpose declared in the articles of association shall be inserted), with a capital (or with a permanent fund) of (here the amount of capital or permanent fund fixed in the articles of association shall be inserted), and have complied with the provisions of the statute of this State in such case made and provided, as appears from the following certified articles of association: (here copy articles of association and accompanying certificates).  Now, therefore, I (here the name of the Secretary shall be inserted), Secretary of State, hereby certify that (here the names of the subscribers to the articles of association shall be inserted), their associates and successors, are legally organized and established as, and are hereby made, an existing corporation under the name of (here the name of the corporation shall be inserted), with such articles of association, and have all the powers, rights, and privileges and are subject to the duties, liabilities, and restrictions which by law appertain thereto.

Witness my official signature hereunto subscribed, and the seal of the State of North Carolina hereunto affixed, this the ______ day of______, in the year ____ (in these blanks the day, month, and year of execution of this certificate shall be inserted; and in the case of purely mutual companies, so much as relates to capital stock shall be omitted).

The Secretary of State shall sign the certificate and cause the seal of the State to be affixed to it, and such certificate of incorporation and certificate of the Secretary of State has the effect of a special charter and is conclusive evidence of the organization and establishment of the corporation.  The Secretary of State shall also cause a record of his certificate to be made, and a certified copy of this record may be given in evidence with the same effect as the original certificate.

Subject to G.S. 58‑8‑5, any proposed change in the articles of incorporation shall be filed with the Commissioner, who shall examine the change.  If the Commissioner approves the change, the Commissioner shall place a certificate of approval on the change, and forward it to the Secretary of State. (1899, c. 54, s. 25; 1903, c. 438, ss. 2, 3; Rev., s. 4727; C.S., s. 6328; 1957, c. 98; 1987 (Reg. Sess., 1988), c. 975, s. 15; 1989, c. 485, s. 50; 1991, c. 720, ss. 4, 53; 1993, c. 504, s. 4.)



§ 58-7-37. Background of incorporators and proposed management personnel.

§ 58‑7‑37.  Background of incorporators and proposed management personnel.

(a)        Before a license is issued to a new domestic insurance company, each key person must furnish the Commissioner a complete set of the applicant's fingerprints and a recent passport size full‑face photograph of the applicant. The applicant's fingerprints shall be certified by an authorized law enforcement officer. The fingerprints of every applicant shall be forwarded to the State Bureau of Investigation for a search of the applicant's criminal history record file, if any. If warranted, the State Bureau of Investigation shall forward a set of the fingerprints to the Federal Bureau of Investigation for a national criminal history record check. An applicant shall pay the cost of the State and any national criminal history record check of the applicant.

(b)        As used in this section, "key person' means a proposed officer, director, or any other individual who will be in a position to influence the operating decisions of a domestic insurance company.

(c)        The Commissioner may refuse to approve the formation or initial license of a new domestic insurance company under this Article if, after notice to the applicant and an opportunity for a hearing, the Commissioner finds as to the incorporators or other key person any one or more of the following conditions:

(1)        Any untrue material statement regarding the background or experience of any incorporator or other key person;

(2)        Violation of, or noncompliance with, any insurance laws, or of any rule or order of the Commissioner or of a commissioner of another state by any incorporator or other key person;

(3)        Obtaining or attempting to obtain the license through misrepresentation or fraud;

(4)        An incorporator or other key person has been convicted of a felony;

(5)        An incorporator or other key person has been found to have committed any unfair trade practice or fraud;

(6)        An incorporator or other key person has used fraudulent, coercive, or dishonest practices, or has acted in a manner that is incompetent, untrustworthy, or financially irresponsible; or

(7)        An incorporator or other key person has held such a position in another insurance company that has had its license suspended or revoked by any state.

(d)        If the Commissioner disapproves of the formation or initial license, the Commissioner shall notify the applicant and advise the applicant in writing of the reasons for the disapproval. Within 30 days after receipt of notification, the applicant may make written demand upon the Commissioner for a hearing to determine the reasonableness of the Commissioner's action. The hearing shall be scheduled within 30 days after the date of receipt of the written demand.

(e)        For the purposes of investigation under this section, the Commissioner shall have all the power conferred by G.S. 58‑2‑50 and other applicable provisions of this Chapter.

(f)         The Commissioner may adopt rules to set standards for obtaining background information on each incorporator or other key person of a proposed new domestic insurance company. (2001‑223, s. 4.1.)



§ 58-7-40. First meeting; organization; license.

§ 58‑7‑40.  First meeting; organization; license.

The first meeting for the purpose of organization under such charter shall be called by a notice signed by one or more of the subscribers to the certificate of incorporation, stating the time, place, and purpose of the meeting; and at least seven days before the appointed time a copy of this notice shall be given to each subscriber, left at his usual place of business or residence, or duly mailed to his post‑office address, unless the signers waive notice in writing. Whoever gives the notice must make affidavit thereof, which affidavit shall include a copy of the notice and be entered upon the records of the corporation. At the first meeting, or any adjournment thereof, an organization shall be effected by the choice of a temporary clerk, who shall be sworn; by the adoption of bylaws; and by the election of directors and such other officers as the bylaws require; but at this meeting no person may be elected director who has not signed the certificate of incorporation. The temporary clerk shall record the proceedings until the election and qualification of the secretary. The directors so chosen shall elect a president, secretary, and other officers which under the bylaws they are so authorized to choose. The president, secretary, and a majority of the directors shall forthwith make, sign, and swear to a certificate setting forth a copy of the certificate of incorporation, with the names of the subscribers thereto, the date of the first meeting and of any adjournments thereof, and shall submit such certificate and the records of the corporation to the Commissioner of Insurance, who shall examine the same, and who may require such other evidence as he deems necessary. If upon his examination the Commissioner of Insurance approves of the bylaws and finds that the requirements of the law have been complied with, he shall issue a license to the company to do business in the State, as is provided for in this Chapter. (1899, c. 54, s. 25; 1903, c. 438, ss. 2, 3; Rev., s. 4728; C.S., s. 6329.)



§ 58-7-45. Bylaws; classification and election of directors; amendments.

§ 58‑7‑45.  Bylaws; classification and election of directors; amendments.

(a)        A domestic company may adopt bylaws for the conduct of its business that are not repugnant to law or its articles of incorporation and therein provide for the division of its board of directors into two, three, or four classes, and the election thereof at its annual meetings so that the members of one class only shall retire and their successors be chosen each year.  Vacancies in any such class may be filled by election by the board for the unexpired term.

(b)        Any change in the bylaws of a domestic company shall be promptly filed with the Commissioner. (1899, c. 54, s. 22; Rev., s. 4724; C.S., s. 6330; 1993, c. 504, s. 5.)



§ 58-7-46. Notification to Commissioner for president or chief executive officer changes.

§ 58‑7‑46.  Notification to Commissioner for president or chief executive officer changes.

All domestic insurers organized under the laws of this Chapter shall provide the Commissioner written notice of any change that occurs in the position of president or chief executive officer of the insurer no later than 30 days after the change. Notice shall include the name of the insurer, the name of the person previously holding the position of president or chief executive officer, the name of the person currently holding the position, and the date the position change took place. (2005‑215, s. 6.)



§ 58-7-50. Maintenance and removal of records and assets.

§ 58‑7‑50.  Maintenance and removal of records and assets.

(a)        Every domestic insurer shall maintain its home or principal office in this State and keep therein complete records of its assets, transactions, and affairs, specifically including:

(1)        Financial records;

(2)        Corporate records;

(3)        Reinsurance documents;

(4)        All accounting transactions;

(5)        Claim files; and

(6)        Payment of claims, in accordance with such methods and systems as are customary or suitable as to the kind or kinds of insurance transacted.

(b)        Every domestic insurer shall have and maintain its assets in this State, except as to:

(1)        Real property and personal property appurtenant thereto lawfully owned by the insurer and located outside this State; and

(2)        Such property of the insurer as may be customary, necessary, and convenient to enable and facilitate the operation of its branch offices, regional home offices, and operations offices, located outside this State as referred to in G.S. 58‑7‑55.

(c)        The removal from this State of all or a part of the records or assets of a domestic insurer except pursuant to a plan of merger or consolidation approved by the Commissioner or for such reasonable purposes and periods of time as may be approved by the Commissioner in writing in advance of such removal, or concealment of such records or assets or part thereof from the Commissioner is prohibited. Any person who, without the prior approval of the Commissioner, removes or attempts to remove such records or assets or part thereof from the office or offices in which they are required to be kept and maintained under subsection (a) of this section or who conceals or attempts to conceal such records from the Commissioner, in violation of this subsection, shall be guilty of a Class I felony. Upon any removal or attempted removal of such records or assets or upon retention of such records or assets or part thereof outside this State, beyond the period therefor specified in the consent of the Commissioner under which consent the records were so removed thereat, or upon concealment of or attempt to conceal records or assets in violation of this section, the Commissioner may institute delinquency proceedings against the insurer pursuant to the provisions of Article 30 of this Chapter.

(d)        This section is subject to the exceptions provided in G.S. 58‑7‑55. The Commissioner may allow a domestic insurer to maintain certain records or assets outside this State.

(e)        Every domestic insurer that has its home or principal office in a location outside this State on October 1, 1993, shall petition the Commissioner for approval to continue to operate in that manner. The Commissioner, in determining whether to approve or disapprove the petition, shall consider the exceptions of G.S. 58‑7‑55, as well as any other factors that might affect the Commissioner's ability to regulate the insurer, or that might affect the insurer's ability to service or protect its policyholders. (1985 (Reg. Sess., 1986), c. 1013, s. 7; 1989, c. 452, s. 3; 1993, c. 452, s. 5; c. 539, s. 1270; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑212, s. 26B(a).)



§ 58-7-55. Exceptions to requirements of G.S. 58-7-50.

§ 58‑7‑55.  Exceptions to requirements of G.S. 58‑7‑50.

The provisions of G.S. 58‑7‑50 shall not be deemed to prohibit or prevent an insurer from:

(1)        Establishing and maintaining branch offices or regional home offices in other states where necessary or convenient to the transaction of its business and keeping therein the detailed records and assets customary and reasonably necessary for the servicing of its insurance in force and affairs in the territory served by such an office, as long as such records and assets are made readily available at such office for examination by the Commissioner at his request.

(2)        Having, depositing, or transmitting funds and assets of the insurer in or to jurisdictions outside this State as required by other jurisdictions as a condition of transacting insurance in such jurisdictions reasonably and customarily required in the regular course of its business.

(3)        Establishing and maintaining its principal operations offices, its usual operations records, and such of its assets as may be necessary or convenient for the purpose, in another state in which the insurer is authorized to transact insurance in order that general administration of its affairs may be combined with that of an affiliated insurer or insurers, but subject to the following conditions:

a.         That the Commissioner consents in writing to such removal of offices, records, and assets from this State upon evidence satisfactory to him that the same will facilitate and make more economical the operations of the insurer, and will not unreasonably diminish the service or protection thereafter to be given the insurer's policyholders in this State and elsewhere;

b.         That the insurer will continue to maintain in this State its principal corporate office or place of business, and maintain therein available to the inspection of the Commissioner complete records of its corporate proceedings and a copy of each financial statement of the insurer current within the preceding five years, including a copy of each interim financial statement prepared for the information of the insurer's officers or directors;

c.         That, upon the written request of the Commissioner, the insurer will with reasonable promptness produce at its principal corporate offices in this State for examination or for subpoena, its records or copies thereof relative to a particular transaction or transactions of the insurer as designated by the Commissioner in his request; and

d.         That if at any time the Commissioner finds that the conditions justifying the maintenance of such offices, records, and assets outside of this State no longer exist, or that the insurer has willfully and knowingly violated any of the conditions stated in sub‑subdivisions b. and c., the Commissioner may order the return of such offices, records, and assets to this State within such reasonable time, not less than six months, as may be specified in the order; and that for failure to comply with such order, as thereafter modified or extended, if any, the Commissioner shall suspend or revoke the insurer's license.

(4)        Placing its investment assets in one or more custodial accounts inside or outside of this State with banks, trust companies, or other similar institutions pursuant to custodial agreements approved by the Commissioner.

(5)        Permitting policyholder and certificate holder records and claims and other information to be kept and maintained by agents, general agents, third‑party administrators, creditors, employers, associations, and others in the ordinary course of business in a manner customary or suitable to the kind or kinds of insurance transacted; provided, however, that the insurer shall, upon reasonable notice, make available to the Commissioner or his designee any records or other information permitted by this subsection to be maintained outside this State. (1985 (Reg. Sess., 1986), c. 1013, s. 7; 1999‑132, s. 9.1.)



§ 58-7-60. Approval as a domestic insurer.

§ 58‑7‑60.  Approval as a domestic insurer.

Any insurer that is organized under the laws of any other state and is licensed to transact the business of insurance in this State may become a domestic insurer by (i) complying with laws and regulations regarding the organization and licensing of a domestic insurer of the same type; (ii) designating its principal place of business at a place in this State; and (iii) obtaining the approval of the Commissioner.  Such domestic insurer shall be entitled to like certificates of authority to transact business in this State and shall be subject to the authority and jurisdiction of this State.  Articles of Incorporation of such domestic insurer may be amended to provide that the corporation is a continuation of the corporate existence of the original foreign corporation through adoption of this State as its corporate domicile and that the original date of incorporation in its original domicilliary state is the date of incorporation of such domestic insurer.  (1987, c. 752, s. 10.)



§ 58-7-65. Conversion to foreign insurer.

§ 58‑7‑65.  Conversion to foreign insurer.

Any domestic insurer may, upon the approval of the Commissioner, transfer its domicile to any other state in which it is licensed to transact the business of insurance.  Upon such a transfer such insurer shall cease to be a domestic insurer and shall be licensed in this State, if qualified, as a foreign insurer.  The Commissioner shall approve any such proposed transfer unless he determines that such transfer is not in the interest of the policyholders of this State. (1987, c. 752, s. 10.)



§ 58-7-70. Effects of redomestication.

§ 58‑7‑70.  Effects of redomestication.

The license, agent appointments and licenses, rates, and other items that the Commissioner authorizes or grants, in his discretion, that are in existence at the time any insurer licensed by the Commissioner transfers its corporate domicile to this or any other state by merger, consolidation, or any other lawful method, shall continue in full force and effect upon the transfer if the insurer remains duly licensed by the Commissioner. All outstanding policies of any transferring insurer shall remain in full force and effect and need not be endorsed as to any new name of the insurer or its new location unless so ordered by the Commissioner. Every transferring insurer shall file new policy forms with the Commissioner on or before the effective date of the transfer, but may use existing policy forms with appropriate endorsements if allowed by, and under such conditions as approved by, the Commissioner: Provided, however, every such transferring insurer shall (i) notify the Commissioner of the details of the proposed transfer and (ii) promptly file any resulting amendments to corporate documents filed or required to be filed with the Commissioner. (1987, c. 752, s. 10; 1999‑132, s. 9.1; 2000‑140, s. 11; 2001‑223, s. 4.2.)



§ 58-7-73. Dissolutions of insurers.

§ 58‑7‑73.  Dissolutions of insurers.

Upon reaching a determination of intent to dissolve and before filing articles of dissolution with the Office of the Secretary of State, a domestic insurer organized under this Chapter shall file a plan of dissolution for approval by the Commissioner. At such time the Commissioner may restrict the license of the insurer. In order to proceed with a dissolution, the plan must be approved by the Commissioner. (2002‑187, s. 2.4.)



§ 58-7-75. Amount of capital and/or surplus required; impairment of capital or surplus.

§ 58‑7‑75.  Amount of capital and/or surplus required; impairment of capital or surplus.

The amount of capital and/or surplus requisite to the formation and organization of companies under the provisions of Articles 1 through 64 of this Chapter shall be as follows:

(1)        Stock Life Insurance Companies.  A stock corporation may be organized in the manner prescribed in this Chapter and licensed to do the business of life insurance, only when it has paid‑in capital of at least six hundred thousand dollars ($600,000) and a paid‑in initial surplus of at least nine hundred thousand dollars ($900,000), and it may in addition do the kind of business specified in G.S. 58‑7‑15(2), without having additional capital or surplus. Every such company shall at all times thereafter maintain a minimum capital of not less than six hundred thousand dollars ($600,000) and a minimum surplus of at least one hundred fifty thousand dollars ($150,000). Provided that, any such corporation may do either or both of the kinds of insurance authorized for stock accident and health insurance companies, as set out in G.S. 58‑7‑15(3)a. and b., where its charter so permits, and only as long as it maintains a minimum capital and surplus equal to the sum of the minimum capital and surplus requirements of this subdivision and the minimum capital and surplus requirements of subdivision (2) of this section.

(1a)      Non‑Stock Life Insurance Companies.  A nonstock corporation, not inclusive of a corporation organized pursuant to subdivision (6) of this section, may be organized in the manner prescribed in this Chapter and licensed to do the business of life insurance, only when it has a paid in initial surplus of at least one million five hundred thousand dollars ($1,500,000) and it may in addition do the kind of business specified in G.S. 58‑7‑15(2), without having additional surplus. Every such corporation shall at all times thereafter maintain a minimum surplus of at least seven hundred fifty thousand dollars ($750,000). Provided that, any such corporation may conduct the kind of insurance authorized for stock accident and health insurance companies, as set out in G.S. 58‑7‑15(3)a. and b., where its charter so permits, and only as long as it maintains a minimum surplus equal to the sum of the minimum surplus requirements of this subdivision and the minimum surplus requirements of subdivision (2a) of this section.

(2)        Stock Accident and Health Insurance Companies.

a.         A stock corporation may be organized in the manner prescribed in this Chapter and licensed to do only the kind of insurance specified in G.S. 58‑7‑15(3)a, when it has paid‑in capital of not less than four hundred thousand dollars ($400,000), and a paid‑in initial surplus of at least six hundred thousand dollars ($600,000). Every such company shall at all times thereafter maintain a minimum capital of not less than four hundred thousand dollars ($400,000) and a minimum surplus of at least one hundred thousand dollars ($100,000).

b.         Any company organized under the provisions of paragraph a of this subdivision may, by the provisions of its original charter or any amendment thereto, acquire the power to do the kind of business specified in G.S. 58‑7‑15(3)b, if it has a paid‑in capital of at least six hundred thousand dollars ($600,000) and a paid‑in initial surplus of at least nine hundred thousand dollars ($900,000). Every such company shall at all times maintain a minimum capital of not less than six hundred thousand dollars ($600,000) and a minimum surplus of at least one hundred fifty thousand dollars ($150,000).

(2a)      Non‑Stock Accident and Health Insurance Companies.

a.         A non‑stock corporation, not inclusive of a corporation organized pursuant to subdivision (6) of this section, may be organized in the manner prescribed in this Chapter and licensed to do only the kind of insurance specified in G.S. 58‑7‑15(3)a. when it has a paid in initial surplus of at least one million dollars ($1,000,000). Every such corporation shall at all times thereafter maintain a minimum surplus of at least five hundred thousand dollars ($500,000).

b.         Any non‑stock corporation organized under the provisions of sub‑subdivision a. of this subdivision may, by the provisions of its original charter or any amendment thereto, acquire the power to do the kind of business specified in G.S. 58‑7‑15(3)b., if it has a paid‑in initial surplus of at least one million five hundred thousand dollars ($1,500,000). Every such corporation shall at all times maintain a minimum surplus of at least seven hundred fifty thousand dollars ($750,000).

(3)        Stock Fire and Marine Companies.  A stock corporation may be organized in the manner prescribed in this Chapter and licensed to do one or more of the kinds of insurance specified in G.S. 58‑7‑15 (4), (5), (6), (7), (8), (11), (12), (19), (20), (21) and (22) only when it has a paid‑in capital of not less than eight hundred thousand dollars ($800,000) and a paid‑in initial surplus of not less than one million two hundred thousand dollars ($1,200,000). Every such company shall at all times thereafter maintain a minimum capital of not less than eight hundred thousand dollars ($800,000) and a minimum surplus of at least two hundred thousand dollars ($200,000). Provided that, any such corporation may do all the kinds of insurance authorized for casualty, fidelity and surety companies, as set out in subdivision (4) of this section where its charter so permits, and when and so long as it meets and thereafter maintains a minimum capital and surplus equal to the sum of the minimum capital and surplus requirements of this subdivision and the minimum capital and surplus requirements of subdivision (4) of this section.

(4)        Stock Casualty and Fidelity and Surety Companies.  A stock corporation may be organized in the manner prescribed in this Chapter and licensed to do one or more of the kinds of insurance specified in G.S. 58‑7‑15 (3), (6), (7), (8), (9), (10), (11), (12), (13), (14), (15), (16), (17), (18), (19), (21), (22), and (23) only when it has a paid‑in capital of not less than one million dollars ($1,000,000) and a paid‑in initial surplus of not less than one million five hundred thousand dollars ($1,500,000). Every such company shall at all times thereafter maintain a minimum capital of not less than one million dollars ($1,000,000) and a minimum surplus of at least two hundred fifty thousand dollars ($250,000).

(5)        Mutual Fire and Marine Companies.

a.         Limited assessment companies.  A limited assessment mutual company may be organized in the manner prescribed in this Chapter and licensed to do one or more kinds of insurance specified in G.S. 58‑7‑15 (4), (5), (6), (7), (8), (11), (12), (19), (20), (21) and (22) only when it has no less than five hundred thousand dollars ($500,000) of insurance in not fewer than 500 separate risks subscribed with a paid‑in initial surplus of at least three hundred thousand dollars ($300,000), which surplus shall at all times be maintained. The assessment liability of a policyholder of a company organized in accordance with the provisions of this sub‑subdivision shall not be limited to less than five annual premiums; provided, the limited assessment company may reduce the assessment liability of its policyholders from such five annual premiums to one additional annual premium when the free surplus of the company amounts to not less than three hundred thousand dollars ($300,000), which surplus shall at all times be maintained.

b.         Assessable mutual companies.  An assessable mutual company may be organized in the manner prescribed in this Chapter and licensed to do one or more of the kinds of insurance specified in G.S. 58‑7‑15 (4), (5) and (6), with an unlimited assessment liability of its policyholders only when it has not less than five hundred thousand dollars ($500,000) of insurance in not fewer than 500 separate risks subscribed with a paid‑in initial surplus equal to twice the amount of the maximum net retained liability under the largest policy of insurance issued by the company; but not less than sixty thousand dollars ($60,000); which surplus shall at all times be maintained. Provided the company, when its charter so permits, in addition may be licensed to do one or more of the kinds of insurance specified in G.S. 58‑7‑15 (7), (8), (11), (12), (19), (20), (21) and (22), with an unlimited assessment liability of its policyholders, when its free surplus amounts to not less than sixty thousand dollars ($60,000), which surplus shall at all times be maintained.

c.         Nonassessable mutual companies.  A nonassessable mutual company may be organized in the manner prescribed in this Chapter and licensed to do one or more of the kinds of insurance specified in G.S. 58‑7‑15 (4), (5), (6), (7), (8), (11), (12), (19), (20), (21) and (22) and may be authorized to issue policies under the terms of which a policyholder is not liable for any assessments in addition to the premium set out in the policy only when it has not less than five hundred thousand dollars ($500,000) of insurance in not fewer than 500 separate risks subscribed with a paid‑in initial surplus of not less than eight hundred thousand dollars ($800,000), which surplus shall at all times be maintained.

d.         Town or county mutual insurance companies.  A town or county mutual insurance company with unlimited assessment liability may be organized in the manner prescribed in this Chapter and licensed to do the kinds of insurance specified in G.S. 58‑7‑15(4) only when it has not less than fifty thousand dollars ($50,000) of insurance in force in not fewer than 50 separate risks subscribed with a paid‑in initial surplus of not less than fifteen thousand dollars ($15,000), which surplus shall at all times be maintained. A town or county mutual insurance company may, in addition to writing the business specified in G.S. 58‑7‑15(4) cover in the same policy the hazards usually insured against under an extended coverage endorsement when the company has not less than five hundred thousand dollars ($500,000) of insurance in force in not fewer than 500 separate risks and maintains a surplus at all times of not less than one hundred twenty thousand dollars ($120,000): Provided, that the company may not operate in more than six adjacent counties in this State. Any company authorized under this section before July 1, 1991, shall be permitted to continue to do the same kinds of business that it was authorized to do prior to July 1, 1991, without being required to increase its surplus; however, the insurer shall increase its surplus to the required amounts on or before July 1, 1992. The requirements of this sub‑subdivision as to surplus shall apply to such companies as a prerequisite to writing additional lines of business, and to such companies as a prerequisite to commencing business if unlicensed prior to July 1, 1991.

(6)        Mutual Life, Accident and Health Insurance Companies.  A nonassessable mutual insurance company may be organized in the manner prescribed in this Chapter, and licensed to do only one or more of the kinds of insurance specified in G.S. 58‑7‑15 (1), (2) and (3) when it has complied with the requirements of this Chapter and with those set forth in sub‑subdivisions a through d of this subdivision, inclusive, whichever shall be applicable.

a.         If organized to do only the kinds of insurance specified in G.S. 58‑7‑15 (1) and (2) the company shall have not less than 500 bona fide applications for life insurance in an aggregate amount not less than five hundred thousand dollars ($500,000), and shall have received from each such applicant in cash the full amount of one annual premium on the policy for which the applicant applied, in an aggregate amount at least equal to ten thousand dollars ($10,000), and shall in addition have a paid‑in initial surplus of two hundred thousand dollars ($200,000), and shall have and maintain at all times a minimum surplus of one hundred thousand dollars ($100,000).

b.         If organized to do only the kind of insurance specified in paragraph a of G.S. 58‑7‑15(3) the company shall have not less than 250 bona fide applications for that insurance, and shall have received from each applicant in cash the full amount of one annual premium on the policy for which the applicant applied, in an aggregate amount of at least ten thousand dollars ($10,000), and shall have a paid‑in initial surplus of two hundred thousand dollars ($200,000) and shall have and maintain at all times a minimum surplus of one hundred thousand dollars ($100,000).

c.         If organized to do the kinds of insurance specified in G.S. 58‑7‑15 (1) and (3)a, the company shall have complied with the provisions of sub‑subdivisions a and b of this subdivision.

d.         If organized to do the kind of insurance specified in G.S. 58‑7‑15(3)b, in addition to the kind or kinds of insurance designated in any one of the preceding sub‑subdivisions of this subdivision, the company shall have a paid‑in initial surplus of at least five hundred thousand dollars ($500,000) and shall maintain a minimum surplus of at least three hundred thousand dollars ($300,000).

(7)        Organization of Mutual Casualty, Fidelity and Surety Companies.

a.         Nonassessable, mutual companies.  A mutual insurance company with no assessment liability provided for its policyholders may be organized in the manner prescribed in this Chapter and licensed to do one or more of the kinds of insurance specified in G.S. 58‑7‑15 (3), (6), (7), (8), (9), (10), (11), (12), (13), (14), (15), (16), (17), (18), (19), (21) and (22) when it has a minimum paid‑in initial surplus of one million dollars ($1,000,000) and not less than five hundred thousand dollars ($500,000) in insurance subscribed in not less than 500 separate risks. The surplus of the company shall at all times be maintained at or above that amount.

b.         Assessable mutual companies.  A mutual insurance company with assessment liability provided for its policyholders may be organized in the manner prescribed in this Chapter and licensed to do one or more of the kinds of insurance specified in G.S. 58‑7‑15 (3), (6), (7), (8), (9), (10), (11), (12), (13), (14), (15), (16), (17), (18), (19), (21) and (22) when it has a minimum paid‑in initial surplus of four hundred thousand dollars ($400,000) and not less than five hundred thousand dollars ($500,000) of insurance subscribed in not less than 500 separate risks. The company shall at all times maintain a surplus in an amount not less than four hundred thousand dollars ($400,000). The assessment liability of a policyholder of the company shall not be limited to less than one annual premium.

(8)        Organization of Mutual Multiple Line Companies.

a.         Assessable mutual companies.  A company may do all the kinds of insurance authorized to be done by a company organized under the provisions of sub‑subdivision (5)a, and sub‑subdivision (7)b of this subdivision, where its charter so permits when and if it meets the combined minimum requirements of those sub‑subdivisions. The assessment liability of policyholders of such a company shall not be limited to less than one annual premium within any one policy year.

b.         Nonassessable mutual companies.  A company may do all the kinds of insurance authorized to be done by a company organized under the provisions of sub‑subdivision (5)c, and sub‑subdivision (7)a of this subdivision, where its charter so permits when and if it meets the combined minimum requirements of those paragraphs. The policyholders of such a company shall not be subject to any assessment liability.

(9)        Repealed by Session Laws 1991, c. 644, s. 32.

(10)      Impairment of Capital and/or Surplus.  Whenever the Commissioner finds from a financial statement made by any company, or from a report of examination of any company, that its admitted assets are less than the aggregate amount of its liabilities and its outstanding capital stock, required minimum surplus, or both, the Commissioner shall determine, in accordance with G.S. 58‑2‑165 and other applicable provisions of this Chapter, the amount of the impairment of capital, surplus, or both and issue an order in writing requiring the company to eliminate the impairment within such period of not more than 90 days as the Commissioner shall designate. The Commissioner may, by order served upon the company, prohibit the company from issuing any new policies while the impairment exists. If at the expiration of the designated period the company has not satisfied the Commissioner that the impairment has been eliminated, an order for the rehabilitation or liquidation of the company may be entered as provided in Article 30 of this Chapter.

(11)      The Commissioner may require an insurer to have and maintain a larger amount of capital or surplus than prescribed in this section, based upon the volume and kinds of insurance transacted by the insurer and on the principles of risk‑based capital as determined by the NAIC or the Commissioner.  (1899, c. 54, s. 26; 1903, c. 438, s. 4; Rev., s. 4729; 1907, c. 1000, s. 5; 1913, c. 140, s. 2; C.S., s. 6332; 1929, c. 284, s. 1; 1945, c. 386; 1947, c. 721; 1963, c. 943; 1965, c. 947; 1967, c. 300; 1971, c. 536; 1973, c. 686; 1979, c. 421, s. 1; 1983, c. 472; 1985, c. 666, s. 75; 1985 (Reg. Sess., 1986), c. 1013, s. 10; 1989, c. 485, s. 53; 1991, c. 644, s. 32; c. 681, s. 27; 1995, c. 193, s. 17; 2001‑223, s. 5.1; 2007‑127, s. 4; 2008‑124, s. 2.6.)



§ 58-7-80. Capital stock fully paid in cash.

§ 58‑7‑80.  Capital stock fully paid in cash.

The capital stock shall be paid in cash within 12 months from the date of the charter or certificate of organization, and no certificate of full shares and no policies may be issued until the whole capital is paid in. A majority of the directors shall certify on oath that the money has been paid by the stockholders for their respective shares and is held as the capital of the company invested or to be invested as required by G.S. 58‑7‑75. (1899, c. 54, s. 27; Rev., s. 4730; C.S., s. 6333; 1945, c. 386.)



§§ 58-7-85 through 58-7-90: Repealed by Session Laws 1991, c. 681, s. 30.

§§ 58‑7‑85 through 58‑7‑90:  Repealed by Session Laws 1991, c.  681, s. 30.



§ 58-7-95. Establishment of separate accounts by life insurance companies.

§ 58‑7‑95.  Establishment of separate accounts by life insurance companies.

(a)        When used in this section, "variable contract" shall mean any individual or group contract issued by an insurance company providing for life insurance or annuity benefits or contractual payments or values which vary so as to reflect investment results of any segregated portfolio of investments or of a designated separate account or accounts in which amounts received or retained in connection with any of such contracts have been placed.

(b)        Any domestic life insurance company may, pursuant to resolution of its board of directors, establish one or more separate accounts and may allocate to such account or accounts amounts (including without limitation proceeds applied under optional modes of settlement or under dividend options) to provide for life insurance, guaranteed investment contracts, or annuities (and benefits incidental thereto) payable in fixed or variable amounts or both.

(c)        In addition to the amounts allocated under subsection (b), such company may allocate from its general accounts to such separate account or accounts additional amounts, which may include an initial allocation to establish such account; provided, that such company shall be entitled to withdraw at any time, in whole or in part, its participation in any separate account to which funds have been allocated as provided in this subsection (c), and to receive, upon withdrawal, its proportionate share of the value of the assets of the separate account at the time of withdrawal.

(d)        Except as hereinafter provided, the amounts allocated to any separate account and accumulations thereon may be invested and reinvested without regard to any requirements or limitations prescribed by the laws of this State governing the investments of life insurance companies; provided, that to the extent that the company's reserve liability with regard to (i) benefits guaranteed as to amount and duration, and (ii) funds guaranteed as to principal amount or stated rate of interest is maintained in any separate account, a portion of the assets of such separate account at least equal to such reserve liability shall be, except as the Commissioner may otherwise approve, invested in accordance with the laws of this State governing the investments of life insurance companies. The investments in such separate account or accounts shall not be taken into account in applying the investment limitations applicable to other investments of the company.

(e)        Repealed by Session Laws 2001‑223, s. 6.3, effective June 15, 2001.

(f)         Repealed by Session Laws 2001‑223, s. 6.3, effective June 15, 2001.

(g)        The life insurance company shall maintain in each separate account assets with a value at least equal to the reserves and other contract liabilities with respect to the account, except as may otherwise be approved by the Commissioner.

(h)        The income, if any, and gains and losses, realized or unrealized, from assets allocated to each account shall be credited to or charged against the account without regard to other income, gains or losses of the company.

(i)         Unless otherwise approved by the Commissioner, assets allocated to a separate account shall be valued at their market value on the date of valuation, or if there is no readily available market, then as provided under the terms of the contract or the rules or other written agreement applicable to such separate account; provided, that unless otherwise approved by the Commissioner that portion of the assets of such separate account equal to the company's reserve liability with regard to the guaranteed benefits and funds referred to in subsection (d) hereof, if any, shall be valued in accordance with the rules otherwise applicable to the company's assets. The reserve liability for variable contracts shall be determined in accordance with actuarial procedures that recognize the variable nature of the benefits provided and any mortality guarantees.

(j)         If and to the extent so provided under the applicable contracts, that portion of the assets of any such separate account equal to the reserves and other contract liabilities with respect to such account shall not be chargeable with liabilities arising out of any other business the company may conduct.

(k)        The life insurance company shall have the power and the company's charter shall be deemed amended to authorize such company to do all things necessary under any applicable state or federal law in order that variable contracts may be lawfully sold or offered for sale. To the extent such company deems it necessary to comply with any applicable federal or state laws, such company, with respect to any separate account, including without limitation any separate account which is a management investment company or a unit investment trust, may provide, for persons having an interest therein, appropriate voting and other rights and special procedures for the conduct of the business of such account, including without limitation special rights and procedures relating to investment policy, investment advisory services, selection of independent public accountants, and the selection of a committee, the members of which need not be otherwise affiliated with such company, to manage the business of such account. This provision shall not affect existing laws pertaining to the voting rights of the life insurance company's policyholders.

(l)         Amounts allocated to a separate account in the exercise of the power granted by this section shall be owned by the company, and the company shall not be, or hold itself out to be, a trustee with respect to such amounts.

(m)       The company shall not, in connection with the allocation of investments or expenses, or in any other respect, discriminate unfairly between separate accounts or between separate and other accounts, but this provision shall not require the company to follow uniform investment policies for its accounts.

(n)        No sale, exchange or other transfer of assets may be made by a company between any of its separate accounts or between any other investment account and one or more of its separate accounts unless, in case of a transfer into a separate account, such transfer is made solely to establish the account or to support the operation of the contracts with respect to the separate account to which the transfer is made, and unless such transfer, whether into or from a separate account, is made (i) by a transfer of cash, or (ii) by a transfer of securities having a readily determinable market value, provided that such transfer of securities is approved by the Commissioner. The Commissioner may approve other transfers among such accounts if, in his opinion, such transfers would not be inequitable.

(o)        Any contract providing benefits payable in variable amounts delivered or issued for delivery in this State shall contain a statement of the essential features of the procedure to be followed by the company in determining the dollar amount of such variable benefits. Any such contract under which the benefits vary to reflect investment experience, including a group contract and any certificate in evidence of variable benefits issued thereunder, shall state that such dollar amount will so vary and shall contain on its first page a statement to the effect that the benefits thereunder are on a variable basis.

(p)        Any variable annuity contract providing benefits payable in variable amounts issued under this section may include as an incidental benefit provision for payment on death during the deferred period of an amount not in excess of the greater of the sum of the premiums or stipulated payments paid under the contract or the value of the contract at time of death or any other incidental amount approved by the Commissioner; such contracts will be deemed not to be contracts of life insurance and therefore not subject to the provisions of the insurance law governing life insurance contracts. Provision for any other benefit on death during the deferred period will be subject to such insurance provisions.

(q)        No domestic life insurance company and no other life insurance company shall deliver or issue for delivery within this State any contracts under this section unless it is licensed or organized to do a life insurance or annuity business in this State, and the Commissioner is satisfied that its financial condition and its methods of operation in connection with the issuance of such contracts will not render its operation hazardous to the public or its policyholders in this State. In determining the qualification of a company requesting authority to deliver such contracts within this State, the Commissioner shall consider, among other things:

(1)        The history and financial condition of the company;

(2)        The character, responsibility and general fitness of the officers and directors of the company; and

(3)        The law and regulations under which the company is authorized in the state of domicile to issue variable annuity contracts. The state of entry of an alien company shall be deemed its place of domicile for this purpose.

If the company is a subsidiary of an admitted life insurance company, or affiliated with such company through common management or ownership, it may be deemed by the Commissioner to have met the provisions of this subsection if either it or the parent or affiliated company meets the requirements hereof.

(r)        The Commissioner shall have sole and exclusive authority to regulate the issuance by life insurance companies and the sale of such contracts and to issue such reasonable rules and regulations as may be necessary to carry out the purposes and provisions of this section, and such contracts and the life insurance companies which issue them shall not be subject to the Securities Law of North Carolina nor to the jurisdiction of the Secretary of State thereunder.

(s)        Except for G.S. 58‑58‑61 and G.S. 58‑58‑120 in the case of a variable annuity contract, G.S. 58‑58‑55, 58‑58‑120, and 58‑58‑140(1) in the case of a variable life insurance policy, and except as otherwise provided in this section, all pertinent provisions of this Chapter apply to separate accounts and contracts issued in connection with separate accounts. Any individual variable life insurance contract, delivered or issued for delivery within this State, shall contain reinstatement and nonforfeiture provisions appropriate to that contract. Any group variable life insurance contract, delivered or issued for delivery within this State, shall contain grace provisions appropriate to that contract. Any individual variable annuity contract, delivered or issued for delivery within this State, shall contain reinstatement provisions appropriate to that contract. (1965, c. 166; 1969, c. 616, s. 2; 1971, c. 831, s. 2; 1973, c. 490; 1979, c. 409, s. 10; 1991, c. 720, s. 4; 1991 (Reg. Sess., 1992), c. 837, s. 7; 2001‑223, ss. 6.1, 6.2, 6.3, 6.4; 2003‑144, s. 3.)



§ 58-7-100: Repealed by Session Laws 1991, c. 681, s. 30.

§ 58‑7‑100:  Repealed by Session Laws 1991, c.  681, s. 30.



§ 58-7-105. Authority to increase or reduce capital stock.

§ 58‑7‑105.  Authority to increase or reduce capital stock.

The Commissioner shall, upon application, examine the proceedings of domestic companies to increase or reduce their capital stock, and when found conformable to law shall issue certificates of authority to such companies to transact business upon such increased or reduced capital: Provided, that in no event shall the said capital stock be reduced to an amount less than that required upon organization of such company in G.S. 58‑7‑75.  He shall not allow stockholders' obligations of any description as part of the assets or capital of any stock insurance company unless the same are secured by competent collateral. (1899, c. 54, s. 15; Rev., s. 4732; C.S., s. 6335; 1945, c. 386; 1991, c. 720, s. 4.)



§ 58-7-110. Assessment of shares; revocation of license.

§ 58‑7‑110.  Assessment of shares; revocation of license.

When the net assets of a company organized under this Article do not amount to more than the amount required in G.S. 58‑7‑75 for its original capital, it may make good its capital to the original amount by assessment of its stock.  Shares on which such an assessment is not paid within 60 days after demand shall be forfeitable and may be canceled by vote of the directors and new shares issued to make up the deficiency.  If such company does not, within three months after notice from the Commissioner to that effect, make good its capital or reduce the same, as allowed by this Article, its authority to transact new business of insurance shall be revoked by the Commissioner. (1899, c. 54, s. 28; 1903, c. 438, s. 4; Rev., s. 4733; C.S., s. 6336; 1945, c. 386; 1991, c. 720, s. 4.)



§ 58-7-115. Increase of capital stock.

§ 58‑7‑115.  Increase of capital stock.

Any company organized under the provisions of Articles 1 through 64 of this Chapter may issue pro rata to its stockholders certificates of any portion of its surplus which shall be considered an increase of its capital to the amount of such certificates.  As used in this section, "surplus" means earned surplus; provided, however, issuance of certificates out of paid‑in and contributed surplus will be permitted on a case‑by‑case basis, with the prior approval of the Commissioner.  The issuance of those certificates shall not lower the total surplus of the insurer to an amount less than that required to be maintained by G.S. 58‑7‑75.  The company may, at a meeting called for the purpose, vote to increase the amount and number of shares of its capital stock, and to issue certificates therefor when paid for in full.  In whichever method the increase is made, the company shall, within 30 days after the issue of such certificates, submit to the Commissioner a certificate setting forth the amount of the increase and the facts of the transaction, signed and sworn to by its president and secretary and a majority of its directors.  If the Commissioner finds that the facts conform to the law, he shall endorse his approval thereof; and upon filing such certificate so endorsed with the Secretary of State, and the payment of a fee of five dollars ($5.00) for filing the same, the company may transact business upon the capital as increased, and the Commissioner shall issue his certificate to that effect. (1899, c. 54, s. 29; Rev., s. 4734; C.S., s. 6337; 1945, c. 386; 1991, c. 720, s. 4; 1993, c. 452, s. 6.)



§ 58-7-120. Reduction of capital stock.

§ 58‑7‑120.  Reduction of capital stock.

When the capital stock of a company organized under this Article is impaired, the company may, upon a vote of the majority of the stock represented at a meeting legally called for that purpose, reduce its capital stock and the number of shares thereof to an amount not less than the minimum sum required by law, but no part of its assets and property shall be distributed to its stockholders.  Within 10 days after such meeting the company must submit to the Commissioner a certificate setting forth the proceedings thereof and the amount of the reduction and the assets and liabilities of the company, signed and sworn to by its president, secretary, and a majority of its directors.  The Commissioner shall examine the facts in the case, and if they conform to law, and in his judgment the proposed reduction may be made without prejudice to the public, he shall endorse his approval upon the certificate.  Upon filing the certificate so endorsed with the Secretary of State and paying a filing fee of five dollars ($5.00), the company may transact business upon the basis of the reduced capital as though it were original capital, and its charter shall be deemed to be amended to conform thereto, and the Commissioner shall issue his certificate to that effect.  The company may, by a majority vote of its directors, after the reduction, require the return of the original certificates of stock held by each stockholder in exchange for new certificates it may issue in lieu thereof for such number of shares as each stockholder is entitled to in the proportion that the reduced capital bears to the original capital. (1899, c. 54, s. 30; Rev., s. 4735; C.S., s. 6338; 1991, c. 720, s. 4.)



§ 58-7-125. Dividends not payable when capital stock impaired; liability of stockholders for unlawful dividends.

§ 58‑7‑125.  Dividends not payable when capital stock impaired; liability of stockholders for unlawful dividends.

No dividend shall be paid by any company incorporated in this State when its capital stock is impaired, or when such payment would have the effect of impairing its capital stock; and any dividend so paid subjects the stockholders receiving it to a joint and several liability to the creditors of said company to the extent of the dividend so paid. (1899, c. 54, s. 31; 1903, c. 536, s. 3; Rev., s. 4736; C.S., s. 6339; 1945, c. 386.)



§ 58-7-130. Dividends and distributions to stockholders.

§ 58‑7‑130.  Dividends and distributions to stockholders.

(a)        Each domestic insurance company in North Carolina shall be restricted by the Commissioner from the payment of any dividends or other distributions to its stockholders whenever the Commissioner determines from examination of the company's financial condition that the payment of future dividends or other distributions would cause a hazardous financial condition, impair the financial soundness of the company or be detrimental to its policyholders, and those restrictions shall continue in force until the Commissioner specifically permits the payment of dividends or other distributions to stockholders by the company through a written authorization.

(b)        A domestic stock insurance company shall not declare or pay dividends or other distributions to its stockholders from any source other than unassigned surplus without the Commissioner's prior written approval. For purposes of this section, "unassigned surplus" means an amount equal to the unassigned funds of a company as reflected in the company's most recent financial statement filed with the Commissioner under G.S. 58‑2‑165, including all or part of the surplus arising from unrealized capital gains or revaluation of assets.

(c)        A transfer out of paid‑in and contributed surplus to common or preferred capital stock will be permitted on a case‑by‑case basis, with the Commissioner's prior approval, depending on the necessity for a company to make the transfer.

(d)        Nothing in this section and no action taken by the Commissioner in any way restricts the liability of stockholders under G.S. 58‑7‑125.

(e)        Dividends and other distributions paid to stockholders are subject to the requirements and limitations of G.S. 58‑19‑25(d) and G.S. 58‑19‑30(c). (1945, c. 386; 1991, c. 720, s. 9; 2001‑223, s. 5.2; 2002‑187, s. 2.5; 2006‑105, s. 3.1.)



§ 58-7-135: Repealed by Session Laws 1993, c. 452, s. 65.

§ 58‑7‑135:  Repealed by Session Laws 1993, c.  452, s. 65.



§ 58-7-140. Certain officers debarred from commissions.

§ 58‑7‑140.  Certain officers debarred from commissions.

No officer or other person whose duty it is to determine the character of the risk, and upon whose decision the application shall be accepted or rejected by an insurance company, shall receive as any part of his compensation a commission upon the premiums, but his compensation shall be a fixed salary and such share in the net profits as the directors may determine. Nor shall such officer or person be an employee of any officer or agent of the company. (1899, c. 54, s. 32; 1903, c. 438, s. 4; Rev., s. 4738; C.S., s. 6347; 1945,  c. 386.)



§ 58-7-145. Restrictions on purchase and sale of equity securities of domestic companies.

§ 58‑7‑145.  Restrictions on purchase and sale of equity securities of domestic companies.

(a)        Statement of Ownership of Equity Securities.  Every person who is directly or indirectly the beneficial owner of more than ten percent (10%) of any class of any equity security of a domestic stock insurance company or who is a director or an officer of such company shall file in the office of the Commissioner on or before the first day of June, 1966, or within 10 days after he becomes such beneficial owner, director or officer, a statement, in such form as the Commissioner may prescribe, of the amount of all equity securities of such company of which he is the beneficial owner, and within 10 days after the close of each calendar month thereafter if there has been a change in such ownership during such month, shall file in the office of the Commissioner a statement, in such form as the Commissioner may prescribe, indicating his ownership at the close of the calendar month and such changes in his ownership as have occurred during such calendar month.

(b)        Profit Made from Sale of Equity Security Held Less than Six Months.  For the purpose of preventing the unfair use of information which may have been obtained by such beneficial owner, director, or officer by reason of his relationship to such company, any profit realized by him from any purchase and sale, or any sale and purchase, of any equity security of such company within a period of less than six months, unless such security was acquired in good faith in connection with a debt previously contracted, shall inure to and be recoverable by the company, irrespective of any intention on the part of such beneficial owner, director or officer in entering into such transaction of holding the security purchased or of not repurchasing the security sold for a period exceeding six months. Suit to recover such profit may be instituted at law or in equity in any court of competent jurisdiction by the company, or by the owner of any equity security of the company in the name and in behalf of the company, if the company shall fail or refuse to bring such suit within 60 days after request or shall fail diligently to prosecute the same thereafter; but no such suit shall be brought more than two years after the date such profit was realized. This section shall not be construed to cover any transaction where such beneficial owner was not such both at the time of the purchase and sale, or the sale and purchase, of the equity security involved, or any transaction or transactions which the Commissioner by rules and regulations may exempt as not comprehended within the purpose of this section.

(c)        Delivery of Security Sold.  It shall be unlawful for any such beneficial owner, director or officer, directly or indirectly, to sell any equity security of such company if the person selling the security or his principal (i) does not own the security sold, or (ii) if owning the security, does not deliver it against such sale within 20 days thereafter, or does not within five days after such sale deposit it in the mails or other usual channels of transportation; but no person shall be deemed to have violated this section if he proves that notwithstanding the exercise of good faith he was unable to make such delivery or deposit within such time, or that to do so would cause undue inconvenience or expense.

(d)        Sales by Dealers.  The provisions of subsection (b) shall not apply to any purchase and sale, or sale and purchase, and the provisions of subsection (c) shall not apply to any sale, of an equity security of a domestic stock insurance company not then or theretofore held by him in an investment account, by a dealer in the ordinary course of his business and incident to the establishment or maintenance by him of a primary or secondary market (otherwise than on an exchange as defined in the Securities Exchange Act of 1934) for such security.  The Commissioner may, by such rules and regulations as he deems necessary or appropriate in the public interest, define and prescribe terms and conditions with respect to securities held in an investment account and transactions made in the ordinary course of business and incident to the establishment or maintenance of a primary or secondary market.

(e)        Arbitrage Transactions.  The provisions of subsections (a), (b) and (c) of this section shall not apply to foreign or domestic arbitrage transactions unless made in contravention of such rules and regulations as the Commissioner may adopt in order to carry out the purposes of this section.

(f)         "Equity Security" Defined.  The term "equity security" when used in this section means any stock or similar security; or any security convertible, with or without consideration, into such a security, or carrying any warrant or right to subscribe to or purchase such a security; or any such warrant or right; or any other security which the Commissioner shall deem to be of similar nature and consider necessary or appropriate, by such rules and regulations as he may prescribe in the public interest or for the protection of investors, to treat as an equity security.

(g)        Exemptions from Requirements of Section.  The provisions of subsections (a), (b) and (c) hereof shall not apply to equity securities of a domestic stock insurance company if

(1)        Such securities shall be registered, or shall be required to be registered, pursuant to section 12 of the Securities Exchange Act of 1934, as amended, or if

(2)        Such domestic stock insurance company shall not have any class of its equity securities held of record by 100 or more persons on the last business day of the year next preceding the year in which equity securities of the company would be subject to the provisions of subsections (a), (b) and (c) hereof except for the provisions of this subdivision (2).

(h)        Rules and Regulations of Commissioner.  The Commissioner shall have the power to make such rules and regulations as may be necessary for the execution of the functions vested in him by subsections (a) through (g) hereof, and may for such purpose classify domestic stock insurance companies, securities, and other persons or matters within his jurisdiction.  No provision of subsections (a), (b) and (c) hereof imposing any liability shall apply to any act done or omitted in good faith in conformity with any rule or regulation of the Commissioner, notwithstanding that such rule or regulation may, after such act or omission, be amended or rescinded or determined by judicial or other authority to be invalid for any reason.

(i)         Severability.  If any part or provision of this section or the application thereof to any person or circumstance be adjudged invalid by any court of competent jurisdiction, such judgment shall be confined in its operation to the part, provision or application directly involved in the controversy in which such judgment shall have been rendered and shall not affect or impair the validity of the remainder of this section or the application thereof to other persons or circumstances. (1965, c. 127, s. 2.)



§ 58-7-150. Consolidation.

§ 58‑7‑150.  Consolidation.

(a)        A domestic insurer may consolidate with another insurer, subject to the following conditions:

(1)        The plan of consolidation must be submitted to and be approved by the Commissioner before the consolidation.

(2)        The Commissioner shall not approve the plan unless the Commissioner finds that it is fair, equitable to policyholders, consistent with law, and will not conflict with the public interest. If the Commissioner disapproves the plan, the Commissioner shall state the reasons for the disapproval and call for a hearing.

(3)        No director, officer, member or subscriber of any such insurer, except as is expressly provided by the plan of consolidation, shall receive any fee, commission, other compensation or valuable consideration whatever, for in any manner aiding, promoting or assisting in the consolidation.

(4)        Any consolidation as to an incorporated domestic insurer shall in other respects be governed by the general laws of this State relating to business corporations. The consolidation of a domestic mutual insurer may be effected by vote of two thirds of the members voting thereon pursuant to such notice and procedure as the Commissioner may prescribe.

(b)        Reinsurance of all or substantially all of the insurance obligations or risks of existing or in‑force policies of a domestic insurer by another insurer under an assumption reinsurance agreement, as defined in G.S. 58‑10‑25(a)(2), shall be deemed a consolidation for the purposes of this section. This section does not apply to consolidations to the extent regulated by Article 19 or other Articles of this Chapter.

(c)        Repealed by Session Laws 2005‑424, s. 1.3, effective January 1, 2006, and applicable to applications filed, licenses issued, and licenses continued on or after that date. (1947, c. 923; 1955, c. 905; 1985, c. 572, s. 4; 1989 (Reg. Sess., 1990), c. 1069, s. 10; 1993, c. 452, s. 7; 1993 (Reg. Sess., 1994), c. 678, s. 10; 1995, c. 193, s. 18; c. 507, s. 11A(c); 2001‑223, ss. 7.1, 7.2; 2005‑424, s. 1.3.)



§ 58-7-155: Repealed by Session Laws 2005-424, s. 1.3, effective January 1, 2006, and applicable to applications filed, licenses issued, and licenses continued on or after that date.

§ 58‑7‑155: Repealed by Session Laws 2005‑424, s. 1.3, effective January 1, 2006, and applicable to applications filed, licenses issued, and licenses continued on or after that date.



§ 58-7-160. Investments unlawfully acquired.

§ 58‑7‑160.  Investments unlawfully acquired.

Whenever it appears by examination as authorized by law that a domestic insurer has acquired any assets in violation of the law in force on the date of the acquisition, the Commissioner shall disallow the amount of the assets, if wholly ineligible, or the amount of the value thereof in excess of any limitation prescribed by this Chapter and shall deduct that amount as a nonadmitted asset of the insurer. (1991, c. 681, s. 29.)



§ 58-7-162. Allowable or admitted assets.

§ 58‑7‑162.  Allowable or admitted assets.

In any determination of the financial condition of an insurer, there shall be allowed as assets only those assets owned by an insurer and that consist of:

(1)        Cash in the possession of the insurer, or in transit under its control, and including the true balance of any deposit in a solvent United States bank, savings and loan association, or trust company, and the balance of any such deposit in an insolvent United States bank, savings and loan association, or trust company, to the extent insured by a federal agency.

(2)        Investments, securities, properties, and loans acquired or held in accordance with this Chapter.

(3)        Premium notes, policy loans, and other policy assets and liens on policies and certificates of life insurance and annuity contracts and accrued interest thereon, in an amount not exceeding the legal reserve and other policy liabilities carried on each individual policy.

(4)        The net amount of uncollected and deferred premiums and annuity considerations in the case of a life insurer.

(5)        Repealed by Session Laws 2003‑212, s. 5, effective October 1, 2003.

(6)        All premiums in the course of collection not more than 90 days past due, excluding commissions payable thereon, due from any person that solely or in combination with the person's affiliates owes the insurer an amount that equals or exceeds five percent (5%) of the insurer's surplus as regards policyholders, but only if:

a.         The premiums collected by the person or affiliates and not remitted to the insurer are held in a trust account with a bank or other depository approved by the Commissioner. The funds shall be held as trust funds and may not be commingled with any other funds of the person or affiliates. Disbursements from the trust account may be made only to the insurer, the insured, or, for the purpose of returning premiums, a person that is entitled to returned premiums on behalf of the insured. A written copy of the trust agreement shall be filed with and approved by the Commissioner before becoming effective. The Commissioner shall disapprove any trust agreement filed under this sub‑subdivision that does not assure the safety of the premiums collected. The investment income derived from the trust may be allocated as the parties consider to be proper. The person or affiliates shall deposit premiums collected into the trust account within 15 business days after collection; or

b.         The person or affiliates shall provide to the insurer, and the insurer shall maintain in its possession, an unexpired, clean, irrevocable letter of credit, payable to the insurer, issued for a term of no less than one year and in conformity with the requirements set forth in this sub‑subdivision, the amount of which equals or exceeds the liability of the person or affiliates to the insurer, at all times during the period that the letter of credit is in effect, for premiums collected by the person or affiliates. The letter of credit shall be issued under arrangements satisfactory to the Commissioner and the letter shall be issued by a banking institution that is a member of the Federal Reserve System and that has a financial standing satisfactory to the Commissioner; or

c.         The person or affiliates shall provide to the insurer, and the insurer shall maintain in its possession, evidence that the person or affiliates have purchased and have currently in effect a financial guaranty bond, payable to the insurer, issued for a term of not less than one year and that is in conformity with the requirements set forth in this sub‑subdivision, the amount of which equals or exceeds the liability of the person or affiliates to the insurer, at all times during which the financial guaranty bond is in effect, for the premiums collected by the person or persons. The financial guaranty bond shall be issued under an arrangement satisfactory to the Commissioner and the financial guaranty bond shall be issued by an insurer that is authorized to transact that business in this State, that has a financial standing satisfactory to the Commissioner, and that is neither controlled nor controlling in relation to either the insurer or the person or affiliates for whom the bond is purchased.

Premiums receivable under this subdivision will not be allowed as an admitted asset if a financial evaluation by the Commissioner indicates that the person or affiliates are unlikely to be able to pay the premiums as they become due. The financial evaluation shall be based on a review of the books and records of the controlling or controlled person.

(7)        Repealed by Session Laws 2003‑212, s. 5, effective October 1, 2003.

(8)        Notes and like written obligations not past due, taken for premiums other than life insurance premiums, on policies permitted to be issued on that basis, to the extent of the unearned premium reserves carried thereon.

(9)        The full amount of reinsurance which is recoverable by a ceding insurer from a solvent reinsurer and is authorized under G.S. 58‑7‑21.

(10)      Amounts receivable by an assuming insurer representing funds withheld by a solvent ceding insurer under a reinsurance treaty.

(11)      Deposits or equities recoverable from underwriting associations, syndicates, and reinsurance funds, or from any suspended banking institution, to the extent considered by the Commissioner to be available for the payment of losses and claims and at values to be determined by the Commissioner.

(12)      Electronic and mechanical machines, including operating and system software constituting a management information system.

(13)      Other assets, not inconsistent with the provisions of this section, considered by the Commissioner to be available for the payment of losses and claims, at values to be determined by the Commissioner. (1991, c. 681, s. 29; 1993, c. 452, s. 8; 1995 (Reg. Sess., 1996), c. 659, s. 1; 2003‑212, ss. 4‑6.)



§ 58-7-163. Assets not allowed.

§ 58‑7‑163.  Assets not allowed.

In addition to assets impliedly excluded by the provisions of G.S. 58‑7‑162, the following expressly shall not be allowed as assets in any determination of the financial condition of an insurer:

(1)        Repealed by Session Laws 2003‑212, s. 7, effective October 1, 2003.

(2)        Advances (other than policy loans) to officers, directors, and controlling stockholders, whether secured or not, and advances to employees, agents, and other persons on personal security only.

(3)        Stock of the insurer or any material equity therein or loans secured thereby, or any material proportionate interest in the stock acquired or held through the ownership by the insurer of an interest in another firm, corporation, or business unit.

(4)        Repealed by Session Laws 2003‑212, s. 7, effective October 1, 2003.

(5)        The amount, if any, by which the aggregate book value of investments as carried in the ledger assets of the insurer exceeds the aggregate value of the investments as determined under this Chapter.

(6)        Bonds, notes, or other evidences of indebtedness that are secured by mortgages or deeds of trust that are in default, to the extent of the cost or carrying value that is in excess of the value as determined pursuant to other provisions of this Chapter.

(7)        Repealed by Session Laws 2003‑212, s. 7, effective October 1, 2003.

(8)        Certificates of contribution, surplus notes, or other similar evidences of indebtedness, to the extent that admission of these investments results in the double counting of these investments in the reporting entity's balance sheet.

(9)        Any asset that is encumbered in any manner unless the asset is authorized under G.S. 58‑7‑187 or G.S. 58‑7‑162(13). (1991, c. 681, s. 29; 1993, c. 452, s. 9; 1993 (Reg. Sess., 1994), c. 678, s. 11; 2003‑212, s. 7.)



§ 58-7-165. Eligible investments.

§ 58‑7‑165.  Eligible investments.

(a)        Insurers shall invest in or lend their funds on the security of, and shall hold as invested assets, only eligible investments as prescribed in this Chapter.

(b)        Any particular investment held by an insurer on December 31, 1991, that was a legal investment when it was made, and that the insurer was legally entitled to possess immediately before January 1, 1992, is an eligible investment.

(c)        Eligibility of an investment shall be determined as of the date of its making or acquisition, except as stated otherwise in this Chapter.

(d)        Any investment limitation based upon the amount of the insurer's assets or particular funds shall relate to those assets or funds shown by the insurer's annual statement as of the December 31 preceding the date of acquisition of the investment by the insurer, or, if applicable, as shown by the most current quarterly financial statement filed by the insurer. (1991, c. 681, s. 29.)



§ 58-7-167. General qualifications.

§ 58‑7‑167.  General qualifications.

(a)        No security or investment, other than real or personal property acquired under G.S. 58‑7‑187, is eligible for acquisition unless it is interest‑bearing or interest‑accruing, is entitled to receive dividends if and when declared and paid, or is otherwise income‑producing, is not then in default in any respect, and the insurer is entitled to receive for its exclusive account and benefit the interest or income accruing thereon.

(b)        No security or investment shall be eligible for purchase at a price above its market value unless it is approved by the Commissioner and is valued in accordance with valuation procedures of the NAIC that have been adopted by the Commissioner.

(c)        This Chapter does not prohibit the acquisition by an insurer of other or additional securities or property if received as a dividend, as a lawful distribution of assets, or under a lawful and bona fide agreement of bulk reinsurance, merger, or consolidation.  Any investment so acquired that is not otherwise eligible under this Chapter shall be disposed of under G.S. 58‑7‑188 if the investment is in property or securities. (1991, c. 681, s. 29.)



§ 58-7-168. Authorization of investment.

§ 58‑7‑168.  Authorization of investment.

An insurer shall not make any investment or loan, other than a policy loan or annuity contract loan of a life insurer, unless the investment or loan is authorized or approved by the insurer's board of directors or by a committee authorized by the board and charged with the supervision or making of the investment or loan.  The minutes of any such committee shall be recorded and regular reports of the committee shall be submitted to the board of directors. (1991, c. 681, s. 29.)



§ 58-7-170. Diversification.

§ 58‑7‑170.  Diversification.

(a)        Every insurer must maintain an amount equal to its entire policyholder‑related liabilities and the minimum capital and surplus required to be maintained by the insurer under this Chapter invested in coin or currency of the United States and in investments authorized under this Chapter, other than the investments authorized under G.S. 58‑7‑183 or G.S. 58‑7‑187, except G.S. 58‑7‑187(b)(1).

(b)        Investments eligible under subsection (a), except investments acquired under G.S. 58‑7‑183, are subject to the following limitations, other limitations of this section, and any other limitations that are expressly provided for in any provision under which the investment is authorized:

(1)        The cost of investments made by insurers in stock authorized by G.S. 58‑7‑173 shall not exceed twenty‑five percent (25%) of the insurer's admitted assets, provided that no more than twenty percent (20%) of the insurer's admitted assets shall be invested in common stock; and the cost of an investment in stock of any one corporation shall not exceed three percent (3%) of the insurer's admitted assets. Notwithstanding any other provision in this Chapter, the financial statement carrying value of all stock investments shall be used for the purpose of determining the asset value against which the percentage limitations are to be applied. Investments in the voting securities of a depository institution, or any company that controls a depository institution, shall not exceed five percent (5%) of the insurer's admitted assets. As used in this subdivision, "depository institution" has the same meaning as in section 3 of the Federal Deposit Insurance Act, 12 U.S.C. § 1813; and includes any foreign bank that maintains a branch, an agency, or a commercial lending company in the United States.

(2)        The cost of Canadian investments authorized by G.S. 58‑7‑173 shall not exceed forty percent (40%) of the insurer's admitted assets in the aggregate, provided that no more than twenty‑five percent (25%) of the insurer's admitted assets shall be invested in Canadian investments authorized by G.S. 58‑7‑173(11).

(c)        The cost of investments made by an insurer in mortgage loans authorized by G.S. 58‑7‑179 with any one person, or in mortgage‑backed securities authorized by G.S. 58‑7‑173(1), (2), (8), or (17), and backed by a single collateral pool, shall not exceed three percent (3%) of the insurer's admitted assets. An insurer shall not invest in additional mortgage loans or mortgage‑backed securities without the Commissioner's consent if the admitted value of all those investments held by the insurer exceeds an aggregate of sixty percent (60%) of the admitted assets of the insurer. Within the aggregate sixty percent (60%) limitation, the admitted value of all mortgage‑backed securities permitted by G.S. 58‑7‑173(17) shall not exceed thirty‑five percent (35%) of the admitted assets of the insurer. The admitted value of other mortgage loans permitted by G.S. 58‑7‑179 shall not exceed forty percent (40%) of the admitted assets of the insurer. Mortgage‑backed securities authorized by G.S. 58‑7‑173(1), (2), or (8) shall only be subject to the single collateral pool limitation and the sixty percent (60%) aggregate limitation. No later than January 31, 1999, an insurer that has mortgage investments that exceed the limitations specified in this subsection shall submit to the Commissioner a plan to bring the amount of mortgage investments into compliance with the specified limitations by January 1, 2004.

(d)        Without the Commissioner's prior written approval, the cost of investments permitted under G.S. 58‑7‑173 and G.S. 58‑7‑178, and that are classified as medium to lower quality obligations, other than obligations of subsidiaries or affiliated corporations as that term is defined in G.S. 58‑19‑5, shall be limited to:

(1)        No more than twenty percent (20%) of an insurer's admitted assets;

(2)        No more than ten percent (10%) of an insurer's admitted assets in obligations designated a 4, 5, or 6 in accordance with the Purposes and Procedures Manual of the NAIC Securities Valuation Office;

(3)        No more than three percent (3%) of an insurer's admitted assets in obligations designated a 5 or 6 in accordance with the Purposes and Procedures Manual of the NAIC Securities Valuation Office; and

(4)        No more than one percent (1%) of an insurer's admitted assets in obligations designated a 6 in accordance with the Purposes and Procedures Manual of the NAIC Securities Valuation Office.

(5),(6)  Repealed by Session Laws 1993, c. 452, s. 11.

(e)        As used in subsections (d), (f), (g), and (h) of this section, "medium to lower quality obligations" means obligations designated a 3, 4, 5, or 6 in accordance with the Purposes and Procedures Manual of the NAIC Securities Valuation Office.

(f)         Each insurer shall possess and maintain adequate documentation to establish that its investments in medium to lower quality obligations do not exceed the limitations under subsection (d) of this section.

(g),(h)   Repealed by Session Laws 2005‑215, s. 7, effective July 20, 2005.

(i)         Failure to obtain the Commissioner's prior written approval shall result in any investments in excess of those permitted by subsection (d) of this section not being allowed as an asset of the insurer.

(j)         The Commissioner may limit the extent of an insurer's deposits with any financial institution if the Commissioner determines that the financial solvency of the insurer is threatened by a deposit in excess of insured limits.

(k)        The provisions of this section supersede any inconsistent provision of section 106 of the Secondary Mortgage Market Enhancement Act of 1984, 15 U.S.C. § 77r‑1, to the extent permitted by that Act. (1991, c. 681, s. 29; 1993, c. 452, ss. 10‑13; c. 504, s. 43; 1993 (Reg. Sess., 1994), c. 678, s. 12; 1998‑212, s. 26B(i); 2001‑215, s. 3; 2001‑223, ss. 8.1, 8.2; 2005‑215, s. 7.)



§ 58-7-172. Cash and deposits.

§ 58‑7‑172.  Cash and deposits.

An insurer may have funds in coin or currency of the United States on hand or on deposit in any solvent national or state bank, savings and loan association, or trust company. (1991, c. 681, s. 29.)



§ 58-7-173. Permitted insurer investments.

§ 58‑7‑173.  Permitted insurer investments.

An insurer may invest in:

(1)        Bonds, notes, warrants, and other evidences of indebtedness that are direct obligations of the U.S. Government or for which the full faith and credit of the U.S. Government is pledged for the payment of principal and interest.

(2)        Loans insured or guaranteed as to principal and interest by the U.S. Government or by any agency or instrumentality of the U.S. Government to the extent of the insurance or guaranty.

(3)        Student loans insured or guaranteed as to principal by the U.S. Government or by any agency or instrumentality of the U.S. Government to the extent of the insurance or guaranty.

(4)        Bonds, notes, warrants, and other securities not in default that are the direct obligations of any state or United States territory or the government of Canada or any Canadian province, or for which the full faith and credit of such state, government, or province has been pledged for the payment of principal and interest.

(5)        Bonds, notes, warrants, and other securities not in default of any county, district, incorporated city, or school district in any state of the United States, or the District of Columbia, or in any Canadian province, that are the direct obligations of the county, district, city, or school district and for payment of the principal and interest of which the county, district, city, or school district has lawful authority to levy taxes or make assessments.

(6)        Bonds, notes, certificates of indebtedness, warranties, or other evidences of indebtedness that are payable from revenues or earnings specifically pledged therefor of any public toll bridge, structure, or improvement owned by any state, incorporated city, or legally constituted public corporation or commission, all within the United States or Canada, for the payment of the principal and interest of which a lawful sinking fund has been established and is being maintained and if no default by the issuer in payment of principal or interest has occurred on any of its bonds, notes, warrants, or other securities within five years prior to the date of investment therein.

(7)        Bonds, notes, certificates of indebtedness, warrants, or other evidences of indebtedness that are valid obligations issued, assumed, or guaranteed by the United States, any state, any county, city, district, political subdivision, civil division, or public instrumentality of any such government or unit thereof, or in any province of Canada; if by statute or other legal requirements the obligations are payable as to both principal and interest from revenues or earnings from the whole or any part of any utility supplying water, gas, a sewage disposal facility, electricity, or any other public service, including but not limited to a toll road or toll bridge.

(8)        Bonds, debentures, or other securities of the following agencies, whether or not those obligations are guaranteed by the U.S. Government:

a.         Fannie Mae, and stock thereof when acquired in connection with the sale of mortgage loans to the Association.

b.         Any federal land bank, when the securities are issued under the Farm Loan Act;

c.         Any federal home loan bank, when the securities are issued under the Home Loan Bank Act;

d.         The Home Owners' Loan Corporation, created by the Home Owners' Loan Act of 1933;

e.         Any federal intermediate credit bank, created by the Agricultural Credits Act;

f.          The Central Bank for Cooperatives and regional banks for cooperatives organized under the Farm Credit Act of 1933, or by any of such banks; and any notes, bonds, debentures, or other similar obligations, consolidated or otherwise, issued by farm credit institutions under the Farm Credit Act of 1971;

g.         Any other similar agency of the U.S. Government that is of similar financial quality.

(9)        Bonds, debentures, or other securities of public housing authorities, issued under the Housing Act, of 1949, the Municipal Housing Commission Act, or the Rural Housing Commission Act, or issued by any public housing authority or agency in the United States, if the bonds, debentures, or other securities are secured by a pledge of annual contributions to be paid by the United States or any United States agency.

(10)      Obligations issued, assumed, or guaranteed by the International Bank for Reconstruction and Development, the International Finance Corporation, the Inter‑American Development Bank, the Asian Development Bank, or the African Development Bank; and the cost of investments made under this subdivision in any one institution shall not exceed three percent (3%) of the insurer admitted assets.

(11)      Bonds, notes, or other interest‑bearing or interest‑accruing obligations of any solvent institution organized under the laws of the United States, of any state, Canada or any Canadian province; provided the instruments are designated and valued in accordance with the Purposes and Procedures Manual of the NAIC Securities Valuation Office. The cost of investments made under this subdivision in any one issuer shall not exceed three percent (3%) of an insurer's admitted assets.

(12)      Secured obligations of duly constituted churches and of church‑holding companies; and the cost of investments made under this subdivision shall not exceed three percent (3%) of the insurer's admitted assets.

(13)      Equipment trust obligations or certificates adequately secured and evidencing an interest in transportation equipment, wholly or in part within the United States, and the right to receive determined portions of rental, purchase, or other fixed obligatory payments for the use or purchase of that transportation equipment; and the cost of investments made under this subdivision shall not exceed twenty percent (20%) of the insurer's admitted assets.

(14)      Share or savings accounts of savings and loan associations or building and loan associations.

(15)      Loans with a maturity not in excess of 12 years from the date thereof that are secured by the pledge of securities eligible for investment under this Chapter or by the pledge or assignment of life insurance policies issued by other insurers authorized to transact insurance in this State. On the date made, no such loan shall exceed in amount seventy‑five percent (75%) of the market value of the collateral pledged, except that loans upon the pledge of U.S. Government bonds and loans upon the pledge or assignment of life insurance policies shall not exceed ninety‑five percent (95%) of the market value of the bonds or the cash surrender value of the policies pledged. The market value of the collateral pledge shall at all times during the continuance of the loans meet or exceed the miminum percentages herein. Loans made under this section shall not be renewable beyond a period of 12 years from the date of the loan.

(16)      Stocks, common or preferred, of any corporation created or existing under the laws of the United States, any U.S. territory, Canada or any Canadian province, or of any state. An insurer may invest in stocks, common or preferred, of any corporation created or existing under the laws of any foreign country other than Canada subject to the provisions of G.S. 58‑7‑178.

(17)      Mortgage‑backed securities that are designated a 1 or 2 in accordance with the Purposes and Procedures Manual of the NAIC Securities Valuation Office including, without limitation, collateral mortgage obligations backed by a pool of mortgages of the kind, class, and investment quality as those eligible for investment under G.S. 58‑7‑179. (1991, c. 681, s. 29; 1993, c. 105, s. 1; c. 452, s. 14; c. 504, s. 44; 2001‑223, ss. 8.3, 8.4, 8.5, 8.6, 8.7, 8.8; 2001‑487, s. 14(g); 2005‑215, ss. 8, 9.)



§ 58-7-175. Policy loans.

§ 58‑7‑175.  Policy loans.

A life insurer may lend to its policyholder, upon pledge of the policy as collateral security, any sum not exceeding the cash loan value of the policy; or may lend against pledge or assignment of any of its supplementary contracts or other contracts or obligations, as long as the loan is adequately secured by the pledge or assignment.  Loans so made are eligible investments of the insurer. (1991, c. 681, s. 29.)



§ 58-7-177: Repealed by Session Laws 2001-223, s. 8.9.

§ 58‑7‑177: Repealed by Session Laws 2001‑223, s. 8.9.



§ 58-7-178. Foreign or territorial investments.

§ 58‑7‑178.  Foreign or territorial investments.

(a)        An insurer authorized to transact insurance in a foreign country or any U.S. territory may have funds invested in securities that may be required for that authority and for the transaction of that business, provided the funds and securities are substantially of the same kinds, classes, and investment grades as those otherwise eligible for investment under this Chapter. The aggregate amount of investments under this subsection shall not exceed the amount that the insurer is required by law to invest in the foreign country or United States territory, or one and one‑half times the amount of reserves and other obligations under the contracts, whichever is greater.

(b)        An insurer, whether or not it is authorized to do business or has outstanding insurance contracts on lives or risks in any foreign country, may invest in bonds, notes, or stocks of any foreign country or alien corporation that are substantially of the same kinds, classes, and investment grades as those otherwise eligible for investment under this Chapter. The aggregate cost of investments under this subsection shall not exceed ten percent (10%) of the insurer's admitted assets, provided that the cost of investments in any one foreign country under this subsection shall not exceed three percent (3%) of the insurer's admitted assets.

(c)        Canadian securities eligible for investment under other provisions of this Chapter are not subject to this section. (1991, c. 681, s. 29; 2001‑223, s. 8.11; 2001‑487, s. 103(b); 2002‑187, s. 2.6; 2005‑215, s. 10.)



§ 58-7-179. Mortgage loans.

§ 58‑7‑179.  Mortgage loans.

(a)        An insurer may invest any of its funds in bonds, notes, or other evidences of indebtedness that are secured by first mortgages or deeds of trust upon improved real property located in the United States, any U.S. territory, or Canada, or that are secured by first mortgages or deeds of trust upon leasehold estates having an unexpired term of not less than 30 years, inclusive of the terms that may be provided by enforceable options of renewal, as long as the loan matures at least 20 years before the expiration of such lease, in improved real property located in the United States, any U.S. territory, or Canada. In all cases the security for the loan must be a first lien upon the real property, and there must not be any condition or right of reentry or forfeiture not insured against under which, in the case of real property other than leaseholds, the lien can be cut off or subordinated or otherwise disturbed, or under which, in the case of leaseholds, the insurer cannot continue the lease in force for the duration of the loan. Nothing herein prohibits any investment because of the existence of any prior lien for ground rents, taxes, assessments, or other similar charges not yet delinquent. This section does not prohibit investment in mortgages or similar obligations when made under G.S. 58‑7‑180.

(b)        "Improved real property" means all farmlands used for tillage, crops, or pasture; timberlands; and all real property on which permanent improvements, and improvements under construction or in process of construction, suitable for residential, institutional, commercial, or industrial use are situated.

(c)        No such mortgage loan or loans made or acquired by an insurer on any one property shall, at the time of investment by the insurer, exceed the larger of the following amounts, as applicable:

(1)        Ninety‑five percent (95%) of the value of the real property or leasehold securing the real property in the case of a mortgage on a dwelling primarily intended for occupancy by not more than four families if they insure down to seventy‑five percent (75%) with a licensed mortgage insurance company, or seventy‑five percent (75%) of the value in the case of other real estate mortgages;

(2)        The amount of any insurance or guaranty of the loan by the United States or by an agency or instrumentality thereof; or

(3)        The percentage‑of‑value limit on the amount of the loan applicable under subdivision (1) of this subsection, plus the amount by which the excess of the loan over the percentage‑of‑value limit is insured or guaranteed by the United States or by any agency or instrumentality thereof.

(d)        In the case of a purchase money mortgage given to secure the purchase price of real estate sold by the insurer, the amount lent or invested shall not exceed the unpaid part of the purchase price.

(e)        Nothing in this section prohibits an insurer from renewing or extending a loan for the original or a lesser amount where a shrinkage in value of the real estate securing the loan would cause its value to be less than the amount otherwise required in relation to the amount of the loan. (1991, c. 681, s. 29; 2003‑212, s. 11.)



§ 58-7-180. Chattel mortgages.

§ 58‑7‑180.  Chattel mortgages.

(a)        In connection with a mortgage loan on the security of real estate designed and used primarily for residential purposes only, where the mortgage loan was acquired under G.S. 58‑7‑179, an insurer may lend or invest an amount not exceeding twenty percent (20%) of the amount lent on or invested in such real estate mortgage on the security of a chattel mortgage to be amortized by regular periodic payments with a term of not more than five years, and representing a first and prior lien, except for taxes not then delinquent, on personal property constituting durable equipment owned by the mortgagor and kept and used in the mortgaged premises.

(b)        For the purposes of this section, the term "durable equipment" includes only mechanical refrigerators, air‑conditioning equipment, mechanical laundering machines, heating and cooking stoves and ranges, and, in addition, in the case of apartment houses and hotels, room furniture and furnishings.

(c)        Before the acquisition of a chattel mortgage under this section, items of property to be included therein shall be separately appraised by a qualified appraiser and the fair market value determined.  No such chattel mortgage loan shall exceed in amount the same ratio of loan to the value of the property as is applicable to the companion loan on the real property.

(d)        This section does not prohibit an insurer from taking liens on personal property as additional security for any investment otherwise eligible under this Chapter. (1991, c. 681, s. 29.)



§ 58-7-182. Special investments by title insurers.

§ 58‑7‑182.  Special investments by title insurers.

In addition to other investments eligible under this Chapter, a title insurer may invest and have invested an amount not exceeding the greater of three hundred thousand dollars ($300,000) or fifty percent (50%) of that part of its policyholders' surplus that exceeds the minimum surplus required by G.S. 58‑7‑75 in its abstract plant and equipment, in loans secured by mortgages on abstract plants and equipment, and, with the Commissioner's consent, in stocks of abstract companies. (1991, c. 681, s. 29.)



§ 58-7-183. Special consent investments.

§ 58‑7‑183.  Special consent investments.

(a)        After satisfying the requirements of this Chapter, any funds of an insurer in excess of its reserves and policyholders' surplus required to be maintained may be invested:

(1)        Without limitation in any investments otherwise authorized by this Chapter; or

(2)        In such other investments not specifically authorized by this Chapter as long as any single interest investment does not exceed two percent (2%) of admitted assets and the aggregate of the investments does not exceed the lesser of five percent (5%) of the insurer's total admitted assets or sixty percent (60%) of the amount by which the insurer's policyholders' surplus exceeds the minimum required to be maintained.

The limitations in subdivision (2) of this subsection may be exceeded if approved in writing by the Commissioner.

(b)        In no case shall the investments authorized under this section being held by an insurer be greater than the amount by which the insurer's policyholders' surplus exceeds the minimum required to be maintained.

(c)        Notwithstanding the provisions of this section, an insurer may not invest in investments prohibited by this Chapter. (1991, c. 681, s. 29; 1993, c. 452, s. 14.1, c. 504, s. 6.)



§ 58-7-185. Prohibited investments and investment underwriting.

§ 58‑7‑185.  Prohibited investments and investment underwriting.

(a)        In addition to investments excluded under other provisions of this Chapter, except with prior approval by the Commissioner, an insurer shall not directly or indirectly invest in or lend its funds upon the security of:

(1)        Issued shares of its own capital stock, except in connection with a plan for purchase of the shares by the insurer's officers, employees, or agents. No such stock shall, however, constitute an asset of the insurer in any determination of its financial condition.

(2)        Except with the Commissioner's consent, securities issued by any corporation or enterprise, the controlling interest of which is or will after acquisition by the insurer be held directly or indirectly by the insurer or any combination of the insurer and the insurer's directors, officers, parent corporation, subsidiaries, or controlling stockholders. Investments in subsidiaries under G.S. 58‑19‑10 are not subject to this provision.

(3)        Repealed by Session Laws 2001‑223, s. 8.13.

(b)        No insurer shall underwrite or participate in the underwriting of an offering of securities or property by any other person. (1991, c. 681, s. 29; 2001‑223, ss. 8.12, 8.13.)



§ 58-7-187. Real estate, in general.

§ 58‑7‑187.  Real estate, in general.

(a)        An insurer shall not directly or indirectly acquire or hold real estate except as authorized in this section.

(b)        An insurer may acquire and hold:

(1)        Land and buildings thereon used or acquired for use as its principal home office and branch offices, or used in conjunction with such offices, for the convenient transaction of its own business.

(2)        Real property acquired in satisfaction in whole or in part of loans, mortgages, liens, judgments, decrees, or debts previously owing to the insurer, in the course of its business.

(3)        Real property acquired in part payment of the consideration on the sale of other real property owned by it, if the transaction effects a net reduction in the insurer's investment in real estate.

(4)        Real property acquired by gift or devise or through merger, consolidation, or bulk reinsurance of another insurer under this Chapter.

(5)        Additional real property and equipment incident to real property, if necessary or convenient for the enhancement of the marketability or sale value of real property previously acquired or held by it under subdivisions (2) through (4) of this subsection.

(c)        An insurer may acquire and hold real property for investment, subject to the following conditions:

(1)        The amount shall not exceed in the aggregate the lesser of five percent (5%) of the insurer's admitted assets or fifteen percent (15%) of the insurer's capital and surplus.

(2)        The amount in any one property shall not exceed one percent (1%) of the insurer's admitted assets.

(3)        The amount in unimproved land shall not exceed one‑half of one percent (0.5%) of the insurer's admitted assets.

(4)        There shall be no time limit for the disposal of investment real estate.

(d)        The amount in real property acquired and held by an insurer shall not exceed fifteen percent (15%) of the insurer's admitted assets; but the Commissioner may permit an insurer to invest in real property in such increased amount as the Commissioner considers to be proper. (1991, c. 681, s. 29.)



§ 58-7-188. Time limit for disposal of ineligible property and securities; effect of failure to dispose.

§ 58‑7‑188.  Time limit for disposal of ineligible property and securities; effect of failure to dispose.

(a)        Any property or securities lawfully acquired by an insurer that it could not otherwise have invested in or lent its funds upon at the time of the acquisition shall be disposed of within three years from the date of acquisition, unless within that period the security has attained to the standard of eligibility; except that any security or property acquired under any agreement of bulk reinsurance, merger, or consolidation may be retained for a longer period if so provided in the plan for the reinsurance, merger, or consolidation as approved by the Commissioner under this Chapter.  Upon application by the insurer and proof that forced sale of any such property or security would materially injure the insurer's interests, the Commissioner may extend the disposal period for an additional reasonable time.

(b)        Any property or securities lawfully acquired and held by an insurer after expiration of the period for their disposal or any extension of the period granted by the Commissioner shall not be allowed as an asset of the insurer. (1991, c. 681, s. 29.)



§ 58-7-190: Repealed by Session Laws 1993, c. 452, s. 65.

§ 58‑7‑190:  Repealed by Session Laws 1993, c.  452, s. 65.



§ 58-7-192. Valuation of securities and investments.

§ 58‑7‑192.  Valuation of securities and investments.

(a) through (c) Repealed by Session Laws 2003‑212, s. 8, effective October 1, 2003.

(d)        No valuations shall be greater than any applicable valuation or method contained in the latest edition of the NAIC publications entitled "Purposes and Procedures Manual of the NAIC Securities Valuation Office" or the "Accounting Practices and Procedures Manual", unless the Commissioner determines that another valuation method is appropriate when it results in a more conservative valuation.

(e)        Repealed by Session Laws 2003‑212, s. 8, effective October 1, 2003. (1991, c. 681, s. 29; 1993, c. 452, ss. 15, 16; 2001‑223, s. 8.14; 2003‑212, s. 8.)



§ 58-7-193. Valuation of property.

§ 58‑7‑193.  Valuation of property.

(a),       (b) Repealed by Session Laws 2003‑212, s. 9, effective October 1, 2003.

(c)        Personal property acquired pursuant to chattel mortgages made in accordance with G.S. 58‑7‑180 shall not be valued at an amount greater than the unpaid balance of principal on the defaulted loan at the date of acquisition, or the fair market value of the property, whichever amount is less.

(d)        If the Commissioner and an insurer do not agree on the value of real or personal property of an insurer, in carrying out the Commissioner's responsibilities under this section, the Commissioner may retain the services of a qualified real or personal property appraiser. The insurer shall reimburse the Commissioner for the costs of the services of any appraiser incurred with respect to the Commissioner's responsibilities under this section. (1991, c. 681, s. 29; 2003‑212, s. 9.)



§ 58-7-195: Repealed by Session Laws 2003-212, s. 10, effective October 1, 2003.

§ 58‑7‑195: Repealed by Session Laws 2003‑212, s. 10, effective October 1, 2003.



§ 58-7-197. Replacing certain assets; reporting certain liabilities.

§ 58‑7‑197.  Replacing certain assets; reporting certain liabilities.

(a)        The Commissioner, upon determining that an insurer's asset has not been valued according to this Chapter or that it does not qualify as an asset, shall require the insurer to properly revalue an improperly valued asset or replace a nonadmitted asset with an asset suitable to the Commissioner within 90 days after the determination.

(b)        The Commissioner, upon determining that an insurer has failed to report certain liabilities that should have been reported, shall require that the insurer report those liabilities to the Commissioner within 90 days after notice to the insurer.

(c)        When the Commissioner determines that an admitted asset held by any insurer is of doubtful value or is without ascertainable value on a public exchange, unless the insurer establishes a value by placing the asset upon the market and obtaining a bona fide offer for the asset, the Commissioner may have the asset appraised, and the appraisal shall be the true value of the asset.  No asset may be carried in an insurer's financial statement under G.S. 58‑2‑165 at an appraised value established by the insurer unless the Commissioner's prior written approval is obtained.

(d)        When any admitted asset defaults as to principal or in the payment of interest or dividends after it has been purchased by an insurer, the asset shall subsequently be carried at its market value or, after notice and opportunity for hearing, at a value determined by the Commissioner.

(e)        Whenever it appears to the Commissioner that an insurer has acquired any asset in violation of this Chapter, the Commissioner shall disallow, in whole or in part, the amount of the asset that is prohibited by this Chapter.  In any determination of the financial position of the insurer, that amount shall be deducted as a nonadmitted asset of the insurer. (1991, c. 681, s. 29.)



§ 58-7-198. Assets of foreign or alien insurers.

§ 58‑7‑198.  Assets of foreign or alien insurers.

The Commissioner may refuse a new or renewal license to any foreign or alien insurer upon finding that its assets do not comply in substance with the investment requirements and limitations imposed by this Chapter upon like domestic insurers whenever authorized to do the same kinds of insurance business. (1991, c. 681, s. 29.)



§ 58-7-200. Investment transactions.

§ 58‑7‑200.  Investment transactions.

(a)        The transactions specified in subsections (b) through (e) of this section are expressly allowed or prohibited as provided in this section and to the extent they are not in conflict with other provisions of this Chapter.

(b)        An insurer may engage in derivative transactions under the provisions and limitations of G.S. 58‑7‑205.

(c)        No insurer shall directly or indirectly invest in, or lend its funds to, any of its directors, officers, controlling stockholders, or any other person in which an officer, director, or controlling stockholder is substantially interested, nor shall any director, officer, or controlling stockholder directly or indirectly accept the funds.

(d)        No director, officer, or controlling stockholder of any insurer shall receive any money or valuable thing, either directly or indirectly or through any substantial interest in any other person, for negotiating, procuring, recommending, or aiding in any purchase or sale of property or loan from the insurer; or be monetarily interested either as principal, corporation, agent, or beneficiary, in any such purchase, sale, or loan; and no financial obligation of any such director, officer, or stockholder shall be guaranteed by the insurer. "Substantial interest in any other person" means an interest equivalent to ownership or control by a director, officer, or controlling stockholder or the aggregate ownership or control by all directors, officers, and controlling stockholders of the same insurer of those percentages or more of the stock of the person, as defined under "control" in G.S. 58‑19‑5(2).

(e)        Nothing in this section prohibits:

(1)        A director or officer of any insurer from receiving the usual salary, compensation, or emoluments for services rendered in the ordinary course of that person's duties as a director or officer, if the salary, compensation, or emolument is authorized by vote of the board of directors of the insurer;

(2)        Any insurer in connection with the relocation of the place of employment of an officer, including any relocation in connection with the initial employment of the officer, from (i) making, or the officer from accepting therefrom, a mortgage loan to the officer on real property owned by the officer that is to serve as the officer's residence or (ii) acquiring, or the officer from selling thereto, at not more than its fair market value, the officer's prior residence;

(3)        The payment to a director or officer of any such insurer who is a licensed attorney‑at‑law of fees in connection with loans made by the insurer if and when the fees are paid by the borrower and do not constitute a charge against the insurer;

(4)        An insurer from making a loan upon a policy held therein by the borrower not in excess of the policy's net value; or

(5)        Subject to G.S. 58‑19‑30 and G.S. 58‑7‑163, an insurer from advancing funds to directors, officers, or controlling stockholders, for expenses reasonably expected to be incurred in the ordinary course of the insurer's business, as authorized or approved by the insurer's board of directors or by individuals authorized by the board and charged with the supervision or making of the advances. (1991, c. 681, s. 29; 2001‑223, ss. 8.15, 8.16; 2007‑127, s. 8.)



§ 58-7-205. Derivative transactions.

§ 58‑7‑205.  Derivative transactions.

(a)        As used in this section, the following terms have the following meanings:

(1)        "Business entity" includes a sole proprietorship, corporation, limited liability company, association, partnership, joint stock company, joint venture, mutual fund, trust, joint tenancy or other similar form of business organization, whether for‑profit or not‑for‑profit.

(2)        "Counterparty exposure" amount means:

a.         The amount of credit risk attributable to a derivative instrument entered into with a business entity other than through a qualified exchange, qualified foreign exchange, or cleared through a qualified clearinghouse ("over‑the‑counter derivative instrument"). The amount of credit risk equals:

1.         The market value of the over‑the‑counter derivative instrument if the liquidation of the derivative instrument would result in a final cash payment to the insurer; or

2.         Zero if the liquidation of the derivative instrument would not result in a final cash payment to the insurer.

b.         If over‑the‑counter derivative instruments are entered into under a written master agreement which provides for netting of payments owed by the respective parties and the domicile of the counterparty is either within the United States or, if not within the United States, within a foreign jurisdiction listed in the Purposes and Procedures of the Securities Valuation Office of the NAIC as eligible for netting, the net amount of credit risk shall be the greater of zero or the net sum of:

1.         The market value of the over‑the‑counter derivative instruments entered into under the agreement, the liquidation of which would result in a final cash payment to the insurer; and

2.         The market value of the over‑the‑counter derivative instruments entered into under the agreement, the liquidation of which would result in a final cash payment by the insurer to the business entity.

c.         For open transactions, market value shall be determined at the end of the most recent quarter of the insurer's fiscal year and shall be reduced by the market value of acceptable collateral held by the insurer or placed in escrow by one or both parties.

(3)        "Derivative instrument" means an agreement, option, instrument, or a series or combination thereof:

a.         To make or take delivery of, or assume or relinquish, a specified amount of one or more underlying interests, or to make a cash settlement in lieu thereof; or

b.         That has a price, performance, value, or cash flow based primarily upon the actual or expected price level, performance, value, or cash flow of one or more underlying interests.

Derivative instruments include options, warrants used in a hedging transaction and not attached to another financial instrument, caps, floors, collars, swaps, forwards, futures, and any other agreements, options, or instruments substantially similar thereto or any series or combination thereof. Derivative instruments shall additionally include any agreements, options, or instruments permitted under rules adopted under subsection (c) of this section. Derivative instruments shall not include an investment authorized by G.S. 58‑7‑173, 58‑7‑175, 58‑7‑178, 58‑7‑179, 58‑7‑180, and 58‑7‑187.

(4)        "Derivative transaction" means any transaction involving the use of one or more derivative instruments.

(5)        "Qualified clearinghouse" means a clearinghouse for, and subject to the rules of, a qualified exchange or a qualified foreign exchange. The clearinghouse provides clearing services, including acting as a counterparty to each of the parties to a transaction such that the parties no longer have credit risk as to each other.

(6)        "Qualified exchange" means:

a.         A securities exchange registered as a national securities exchange, or a securities market regulated under the Securities Exchange Act of 1934 (15 U.S.C. §§ 78, et seq.), as amended;

b.         A board of trade or commodities exchange designated as a contract market by the Commodity Futures Trading Commission, or any successor thereof;

c.         Private Offerings, Resales and Trading through Automated Linkages (PORTAL);

d.         A designated offshore securities market as defined in Securities Exchange Commission Regulation S, 17 C.F.R. Part 230, as amended; or

e.         A qualified foreign exchange.

(7)        "Qualified foreign exchange" means a foreign exchange, board of trade, or contract market located outside the United States, its territories or possessions:

a.         That has received regulatory comparability relief under Commodity Futures Trading Commission Rule 30.10 (as set forth in Appendix C to Part 30 of the CFTC's Regulations, 17 C.F.R. Part 30);

b.         That is, or its members are, subject to the jurisdiction of a foreign futures authority that has received regulatory comparability relief under Commodity Futures Trading Commission Rule 30.10 (as set forth in Appendix C to Part 30 of the CFTC's Regulations, 17 C.F.R. Part 30) as to futures transactions in the jurisdiction where the exchange, board of trade, or contract market is located; or

c.         Upon which foreign stock index futures contracts are listed that are the subject of no‑action relief issued by the CFTC's Office of General Counsel, but an exchange, board of trade, or contract market that qualifies as a "qualified foreign exchange" only under this paragraph shall only be a "qualified foreign exchange" as to foreign stock index futures contracts that are the subject of the no‑action relief under this paragraph.

(8)        "Replication transaction" means a derivative transaction that is intended to replicate the investment in one or more assets that an insurer is authorized to acquire or sell under this section or G.S. 58‑7‑165. A derivative transaction that is entered into as a hedging transaction shall not be considered a replication transaction.

(b)        An insurer may, directly or indirectly through an investment subsidiary, engage in derivative transactions under this section under the following conditions:

(1)        An insurer may use derivative instruments under this section to engage in hedging transactions and certain income generation transactions as may be further defined by rules adopted by the Commissioner.

(2)        An insurer shall be able to demonstrate to the Commissioner the intended hedging characteristics and the ongoing effectiveness of the derivative transaction or combination of the transactions through cash flow testing or other appropriate analyses.

(c)        The Commissioner may adopt reasonable rules for investments and transactions under this section including, but not limited to, rules which impose financial solvency standards, valuation standards, and reporting requirements.

(d)        An insurer may enter into hedging transactions under this section if, as a result of and after giving effect to the transaction:

(1)        The aggregate statement value of options, caps, floors, and warrants not attached to another financial instrument purchased and used in hedging transactions then engaged in by the insurer does not exceed seven and one‑half percent (7.5%) of its admitted assets;

(2)        The aggregate statement value of options, caps, and floors written in hedging transactions then engaged in by the insurer does not exceed three percent (3%) of its admitted assets; and

(3)        The aggregate potential exposure of collars, swaps, forwards, and futures used in hedging transactions then engaged in by the insurer does not exceed six and one‑half percent (6.5%) of its admitted assets.

(e)        An insurer may enter into the following types of income generation transactions if, as a result of and after giving effect to the transactions, the aggregate statement value of the fixed income assets that are subject to call or that generate the cash flows for payments under the caps or floors, plus the face value of fixed income securities underlying a derivative instrument subject to call, plus the amount of the purchase obligations under the puts, does not exceed ten percent (10%) of its admitted assets:

(1)        Sales of covered call options on noncallable fixed‑income securities, callable fixed‑income securities if the option expires by its terms before the end of the noncallable period, or derivative instruments based on fixed income securities;

(2)        Sales of covered call options on equity securities, if the insurer holds in its portfolio, or can immediately acquire through the exercise of options, warrants, or conversion rights already owned, the equity securities subject to call during the complete term of the call option sold;

(3)        Sales of covered puts on investments that the insurer is permitted to acquire under this Chapter, if the insurer has escrowed or entered into a custodian agreement segregating cash or cash equivalents with a market value equal to the amount of its purchase obligations under the put during the complete term of the put option sold; or

(4)        Sales of covered caps or floors, if the insurer holds in its portfolio the investments generating the cash flow to make the required payments under the caps or floors during the complete term that the cap or floor is outstanding.

(f)         An insurer shall include all counterparty exposure amounts in determining compliance with the limitations of G.S. 58‑7‑170.

(g)        Under rules that may be adopted by the Commissioner, additional transactions involving the use of derivative instruments in excess of the limits of subsection (d) of this section or for other risk management purposes may be approved by the Commissioner.

(h)        An insurer shall establish guidelines and internal procedures as follows:

(1)        Before engaging in a derivative transaction, an insurer shall establish written guidelines that shall be used for effecting and maintaining the transactions. The guidelines shall:

a.         Address investment or, if applicable, underwriting objectives, and risk constraints such as credit risk limits;

b.         Address permissible transactions and the relationship of those transactions to its operations, such as a precise identification of the risks being hedged by a derivative transaction; and

c.         Require compliance with internal control procedures.

(2)        An insurer shall have a system for determining whether a derivative instrument used for hedging has been effective.

(3)        An insurer shall have a credit risk management system for over‑the‑counter derivative transactions that measures credit risk exposure using the counterparty exposure amount.

(4)        An insurer's board of directors shall, in accordance with G.S. 58‑7‑168:

a.         Approve the guidelines required by subdivision (1) of this subsection and the systems required by subdivisions (2) and (3) of this subsection; and

b.         Determine whether the insurer has adequate professional personnel, technical expertise and systems to implement investment practices involving derivatives.

(i)         An insurer shall maintain documentation and records relating to each derivative transaction, such as:

(1)        The purpose or purposes of the transaction;

(2)        The assets or liabilities to which the transaction relates;

(3)        The specific derivative instrument used in the transaction;

(4)        For over‑the‑counter derivative instrument transactions, the name of the counterparty and counterparty exposure amount; and

(5)        For exchange‑traded derivative instruments, the name of the exchange and the name of the firm that handled the trade.

(j)         Each derivative instrument shall be:

(1)        Traded on a qualified exchange;

(2)        Entered into with, or guaranteed by, a business entity;

(3)        Issued or written by or entered into with the issuer of the underlying interest on which the derivative instrument is based; or

(4)        Entered into with a qualified foreign exchange. (2001‑223, s. 8.17.)



§ 58-8-1. Mutual insurance companies organized; requisites for doing business.

Article 8.

Mutual Insurance Companies.

§ 58‑8‑1.  Mutual insurance companies organized; requisites for doing business.

No policy may be issued by a mutual company until the president and the secretary of the company have certified under oath that every subscription for insurance in the list presented to the Commissioner for approval is genuine, and made with an agreement with every subscriber for insurance that he will take the policies subscribed for by him within 30 days after the granting of a license to the company by the Commissioner to issue policies. Any person making a false oath in respect to the certificate is guilty of a Class I felony. (1899, c. 54, ss. 25, 32, 34; 1901, c. 391, s. 3; 1903, c. 438, s. 4; Rev., s. 4738; 1911, c. 93; C.S., s. 6346; 1945, c. 386; 1989 (Reg. Sess., 1990), c. 1054, s. 4; 1993 (Reg. Sess., 1994), c. 767, s. 24.)



§ 58-8-5. Manner of amending charter.

§ 58‑8‑5.  Manner of amending charter.

(a)        A domestic mutual insurance company may hereafter amend its charter in the following manner only:

(1)        A meeting of the board of directors shall be called in accordance with the bylaws, specifying the amendment to be voted upon at such meeting;

(2)        If at such meeting two thirds of the directors present vote in favor of the proposed amendment, then the president and secretary shall under oath make a certificate to this effect, which certificate shall set forth the call for such meeting, the service of such call upon all directors, and the minutes of the meeting relating to the adoption of the proposed amendment;

(3)        If the meeting at which the proposed amendment is to be considered is a special meeting, rather than a regular annual meeting of policyholders, such special meeting can be called only after the Commissioner has given his approval in writing;

(4)        If at such policyholders' meeting two thirds of those voting in person or by proxy shall vote in favor of any proposed amendment, the president and secretary shall make a certificate under oath setting forth such fact together with the full text of the amendment thus approved. Said certificate shall, within 30 days after such meeting, be submitted to the Commissioner for his approval as conforming to the requirements of law, and it shall be the duty of the Commissioner to act upon all proposed amendments within 10 days after the filing of such certificate with him.

(b)        All charter amendments heretofore issued upon application of the board of directors of any domestic mutual insurance company are hereby validated, if otherwise legally adopted. (1943, c. 170; 1947, c. 721; 1991, c. 720, s. 4; 2001‑223, s. 9.1.)



§ 58-8-10. Policyholders are members of mutual companies.

§ 58‑8‑10.  Policyholders are members of mutual companies.

Every person insured by a mutual insurance company is a member while that person's policy is in force, entitled to one vote for each policy that person holds, and must be notified of the time and place of holding the company's meetings by a written notice or by an imprint upon the back of each policy, receipt, or certificate of renewal, as follows:

The insured is hereby notified that by virtue of this policy the insured is a member of the ______ insurance company, and that the annual meetings of the company are held at its home office on the ______ day of______, in each year, at ______ o'clock.

The blanks shall be duly filled in print and are a sufficient notice. A corporation that becomes a member of a mutual insurance company may authorize any person to represent the corporation; and this representative has all the rights of an individual member. A person holding property in trust may insure it in a mutual insurance company, and as trustee assume the liability and be entitled to the rights of a member; but is not personally liable upon the contract of insurance. Members may vote by proxies, dated and executed within one year after receipt, and returned and recorded on the books of the company three days or more before the meeting at which they are to be used. (1899, c. 54, s. 33; Rev., s. 4739; C.S., s. 6348; 1945, c. 386; 1947, c. 721; 1998‑211, s. 37.1(a).)



§ 58-8-15. Directors in mutual companies.

§ 58‑8‑15.  Directors in mutual companies.

Every mutual insurance company shall elect by ballot a board of not less than seven directors, who shall manage and conduct its business and hold office for one year or for such term as the bylaws provide and until their successors are qualified. The directors need not be residents of this State or members of the company. In companies with a guaranty capital, no more than one‑half of the directors shall be elected by the holders of guaranty capital, except where guaranty capital holders are policyholders. Policyholders which are holders of guaranty capital shall be entitled to one vote for each policy that person holds and one vote for each unit of guaranty capital that person holds. (1899, c. 54, s. 33; Rev., s. 4739; C.S., s. 6349; 1945, c. 386; 1971, c. 751; 2003‑212, s. 14.)



§ 58-8-20. Mutual companies with a guaranty capital.

§ 58‑8‑20.  Mutual companies with a guaranty capital.

(a)        A mutual insurance company formed as provided in Articles 1 through 64 of this Chapter, in lieu of the contributed surplus required for the organization of mutual companies under the provisions of G.S. 58‑7‑75, or a mutual insurance company now existing, may, with the prior approval of the Commissioner, tender a guaranty capital offering of not less than fifty thousand dollars ($50,000), divided into units of one hundred dollars ($100.00) each, which shall be invested in the same manner as is provided in this Chapter for the investment of the capital stock of insurance companies.

(a1)      Guaranty capital may be issued by an existing domestic mutual insurance company only under the following terms and conditions:

(1)        To aid and assist a financially troubled domestic mutual insurance company which otherwise faces rehabilitation or liquidation by this Department; or

(2)        For any other reason as presented in a petition to the Commissioner and which is found by the Commissioner to be reasonable, justifiable, and in the best interest of all the policyholders of the company.

Guaranty capital issued under subdivision (2) of this subsection shall require written notification of the action proposed by the board of directors of the company to be mailed to the policyholders of the company not less than 30 days before the meeting when the action may be taken. The written notification shall be advertised in two newspapers of general circulation, approved by the Commissioner, not less than three times a week for a period of not less than four weeks before the meeting. The written notification to policyholders shall include a proxy statement to allow policyholders to vote on the proposed action without personal attendance at the meeting, and the Commissioner shall approve both the written notification and the proxy statement. The proposed action shall be effected by a vote of two‑thirds of the policyholders voting thereon in person or by proxy.

(b)        The board of directors of a company may distribute interest to the holders of guaranty capital in accordance with the guaranty capital filing approved by the Department.

(c)        Guaranty capital shall be applied to the payment of losses only when the company has exhausted its cash in hand and the invested assets, exclusive of uncollected premiums, and when thus impaired, the directors may make good the whole or any part of it by assessments upon the contingent funds of the company at the date of such impairment.

(d)        Guaranty capital holders are entitled to one vote per unit of guaranty capital. Guaranty capital holders who are not policyholders are not entitled to participate in the policyholder votes prescribed under subdivision (a1)(2) and subsection (e) of this section.

(e)        Guaranty capital may be reduced or retired by vote of the policyholders of the company and the assent of the Commissioner, if the net assets of the company above its reserve and all other claims and obligations, exclusive of guaranty capital, for two years immediately preceding and including the date of its last annual statement, is not less than twenty‑five percent (25%) of the guaranty capital. Written notice of the proposed action on the part of the company must be mailed to each policyholder of the company not less than 30 days before the meeting when the action may be taken, and must also be advertised in two papers of general circulation, approved by the Commissioner, not less than three times a week for a period of not less than four weeks before the meeting. The written notification to policyholders shall include a proxy statement to allow policyholders to vote on the proposed action without personal attendance at the meeting, and the Commissioner shall approve both the written notification and the proxy statement. An affirmative vote of at least two‑thirds of the policyholders voting in person or by proxy is required to adopt the proposed action.

(f)         No insurance company with guaranty capital shall distribute to its holders of guaranty capital its assets, except as provided in the guaranty capital filing as approved by the Commissioner.

(g)        In the event of a merger, demutualization, or other event where the entity ceases to exist, guaranty capital shall only be returned or repaid to the holders of guaranty capital to the extent that the guaranty capital has been contributed together with accrued interest as specified in the filing approved by the Commissioner. (1899, c. 54, s. 34; Rev., s. 4740; 1911, c. 196, s. 3; C.S., s. 6350; 1945, c. 386; 1971, c. 752; 1981, c. 723; 1989, c. 320; 1991, c. 720, s. 10; 1993, c. 452, s. 17; 2003‑212, s. 15; 2005‑215, s. 26.)



§ 58-8-25. Dividends to policyholders.

§ 58‑8‑25.  Dividends to policyholders.

(a)        Any participating or dividend‑paying company, stock or mutual or foreign or domestic, that writes other than life insurance or workers' compensation insurance and employers' liability insurance in connection therewith, may declare and pay a dividend to policyholders from its unassigned surplus, as reflected in the company's most recent annual or quarterly statement filed with the Commissioner under G.S. 58‑2‑165, which shall include only its surplus in excess of any required minimum surplus. No such dividend shall be paid unless it is fair and equitable and for the best interest of the company and its policyholders. In declaring any dividend to its policyholders, any such company may make reasonable classifications of policies expiring during a fixed period, upon the basis of each general kind of insurance covered by those policies and by territorial divisions of the location of risks by states, except that in fixing the amount of dividends to be paid on each general kind of insurance, the dividends shall be uniform in rate and applicable to the majority of risks within that general kind of insurance, and exceptions may be made as to any class or classes of risk and a different rate or amount of dividends paid on the class or classes if the conditions applicable to the class or classes differ substantially from the condition applicable to the kind of insurance as a whole. Every such company shall have an equal rate of dividend for the same term on all policies insuring risks in the same classification. The payment of dividends to policyholders shall not be contingent upon the maintenance or renewal of the policy. All dividends shall be paid to the policyholder unless a written assignment of those dividends is executed. Neither the payment of dividends nor the rate of the dividends may be guaranteed by any company, or its agent, before the declaration of the dividend by the board of directors of the company. The holders of policies of insurance issued by a company in compliance with the orders of any public official, bureau or committee, in conformity with any statutory requirement or voluntary arrangement, for the issuance of insurance to risks not otherwise acceptable to the company, may be established as a separate class of risks.

(b)        Any participating or dividend‑paying company, stock or mutual or foreign or domestic, that writes workers' compensation insurance and employers' liability insurance in connection therewith may declare and pay a dividend to policyholders from its unassigned surplus, as reflected in the company's most recent statement filed with the Commissioner under G.S. 58‑2‑165, which shall include only its surplus in excess of any required minimum surplus. No such dividend shall be paid unless it is fair and equitable and for the best interest of the company and its policyholders. In declaring any dividend to its policyholders, any such company may make reasonable classifications of policies expiring during a fixed period. The payment of dividends to policyholders shall not be contingent upon the maintenance or renewal of the policy. All dividends shall be paid to the policyholder unless a written assignment of those dividends is executed. Neither the payment of dividends nor the rate of the dividends may be guaranteed by any company, or its agent, before the declaration of the dividend by the board of directors of the company. The holders of policies of insurance issued by a company in compliance with the orders of any public official, bureau, or committee, in conformity with any statutory requirement or voluntary arrangement, for the issuance of insurance to risks not otherwise acceptable to the company, may be established as a separate class of risks. (1899, c. 54, s. 35; Rev., s. 4741; C.S., s. 6351; 1935, c. 89; 1945, c. 386; 1947, c. 721; 1955, c. 645; 1983, c. 374, ss. 2, 3; 2001‑223, s. 9.2.)



§ 58-8-30. Contingent liability of policyholders.

§ 58‑8‑30.  Contingent liability of policyholders.

Every insurance company shall in its bylaws and policies prescribe the contingent liability, if any, of its members for the payment of losses, reserves and expenses not provided for by its assets, which contingent liability shall be in accordance with the provisions of G.S. 58‑7‑75. Each member is liable for the payment of his proportionate share of any assessments made by the company in accordance with the law, his contract and the bylaws of the company on account of losses incurred while he was a member, if he is notified of such assessment within one year after the expiration of his policy. When any reduction is made in the contingent liability of members, it shall apply proportionately to all policies in force. (1945, c. 386.)



§ 58-8-35. Contingent liability printed on policy.

§ 58‑8‑35.  Contingent liability printed on policy.

Every insurance company licensed to do business in this State shall print on each policy in clear and explicit language the full contingent liability of its members. (1945, c. 386; 1991, c. 644, s. 1; 1991 (Reg. Sess., 1992), c. 837, s. 2.)



§ 58-8-40. Nonassessable policies; foreign or alien companies.

§ 58‑8‑40.  Nonassessable policies; foreign or alien companies.

No foreign or alien insurance company shall be licensed to issue in this State nonassessable policies unless it has a free surplus equal in amount to that required of a domestic insurance company, writing the same kind or kinds of insurance, and in addition thereto has fully complied with the requirements of the government under which it was organized; and no foreign or alien insurance company may be licensed to do business in this State to issue assessable policies if it issues nonassessable policies in any other state or country unless all policies shall state that any assessment shall be for the exclusive benefit of holders of policies which provide for such contingent liability and the holders of policies subject to assessment shall not be liable to assessment in an amount greater in proportion to the total deficiency than the ratio that the deficiency attributable to the assessable business bears to the total deficiency. (1945, c. 386.)



§ 58-8-45. Waiver of forfeiture in policies assigned or pledged; notice of assignment; payment of assessment or premium by assignee or mortgagee.

§ 58‑8‑45.  Waiver of forfeiture in policies assigned or pledged; notice of assignment; payment of assessment or premium by assignee or mortgagee.

When any policy of insurance is issued by any mutual insurance company or association other than life, organized under the laws of this State and such policy is assigned or pledged as collateral security for the payment of a debt, such company or association, by its president and secretary or other managing officers, may insert in such policy so assigned or pledged, or attach thereto as a rider thereon, a provision or provisions to be approved by the Commissioner, whereby any or all conditions of the policy which work a suspension or forfeiture and especially the provisions of the statute which limits such corporation to insure only property of its members, may be waived in such case for the benefit of the assignee or mortgagee. In case any such company or association shall consent to such assignment of any policy or policies, or the proceeds thereof, it may nevertheless at any time thereafter, by its president and secretary or such other officer as may be authorized by the board of directors, cancel such policy by giving the assignee or mortgagee not less than 10 days' notice in writing: Provided, however, a longer period may be agreed upon by the company or association and such assignee or mortgagee. And the president and secretary of such company or association, with the approval of the Commissioner, may agree with the assignee or mortgagee upon an assessment or premium to be paid to the insurer in case the insured shall not pay the same, which shall not be less than such a rate or sum of money as may be produced by the average assessments or premiums made or charged by like company or association during a period of five years next preceding the year of such agreement and assignment. When an assignment is made as herein provided the policy or policies so assigned or pledged, subject to the conditions herein, shall remain in full force and effect for the benefit of the assignee or mortgagee, notwithstanding the title or ownership of the assured to the property insured, or to any interest therein, shall be in any manner changed, transferred or encumbered. (Ex. Sess., 1920, c. 79; C.S. s. 6351(a); 1945, c. 386; 1991, c. 720, s. 4.)



§ 58-8-50. Guaranty against assessments prohibited.

§ 58‑8‑50.  Guaranty against assessments prohibited.

If any director, officer, or agent of a mutual insurance company, either officially or privately, gives a guarantee to a policyholder of the company against an assessment to which that policyholder would otherwise be liable, the director, officer, or agent shall be punished by a fine not exceeding one thousand dollars ($1,000) for each offense. (1899, c. 54, s. 100; Rev., s. 3496; C.S., s. 6352; 1945, c. 386; 2003‑212, s. 16.)



§ 58-8-55. Manner of making assessments; rights and liabilities of policyholders.

§ 58‑8‑55.  Manner of making assessments; rights and liabilities of policyholders.

When a mutual insurance company is not possessed of cash funds above its reserve sufficient for the payment of insured losses and expenses, it must make an assessment for the amount needed to pay such losses and expenses upon its members liable to assessment therefor in proportion to their several liabilities. The company shall cause to be recorded in a book kept for that purpose the order for the assessment, together with a statement which must set forth the condition of the company at the date of the order, the amount of its cash assets and deposits, notes, or other contingent funds liable to the assessment, the amount the assessment calls for, and the particular losses or liabilities it is made to provide for. This record must be made and signed by the directors who voted for the order before any part of the assessment is collected, and any person liable to the assessment may inspect and take a copy of the same. When, by reason of depreciation or loss of its funds or otherwise, the cash assets of such company, after providing for its other debts, are less than the required premium reserve upon its policies, it must make good the deficiency by assessment in the manner above provided. If the directors are of the opinion that the company is liable to become insolvent they may, instead of such assessment, make two assessments, the first determining what each policyholder must equitably pay or receive in case of withdrawal from the company and having his policy canceled; the second, what further sum each must pay in order to reinsure the unexpired term of his policy at the same rate as the whole was insured at first. Each policyholder must pay or receive according to the first assessment, and his policy shall be cancelled unless he pays the sum further determined by the second assessment, in which case his policy continues in force; but in neither case may a policyholder receive or have credited to him more than he would have received on having his policy canceled by a vote of the directors under the bylaws. (1899, c. 54, ss. 36, 37; Rev., s. 4742; C.S., s. 6353; 1945, c. 386.)



§ 58-8-60. Independent charters for members of the Farmers Mutual Fire Insurance Association of North Carolina.

§ 58‑8‑60.  Independent charters for members of the Farmers Mutual Fire Insurance Association of North Carolina.

(a)        Each branch of the Farmers Mutual Fire Insurance Association of North Carolina ("Association"), created by Chapter 343 of the 1893 Private Laws of North Carolina, as amended, shall adopt articles of incorporation by a majority vote of its board of directors.

(b)        The articles of incorporation shall provide for the name of the corporation, to be approved by the Commissioner; the kinds of insurance it proposes to transact and on what business plan or principle; and the place of its location in the State. The certificate of incorporation must be subscribed and sworn to by a majority of the board of directors before an officer authorized to take acknowledgement of deeds, who shall certify the certificate to the Commissioner. The Commissioner shall review the certificate and articles of incorporation and file them with the Secretary of State in accordance with G.S. 58‑7‑35.

(c)        The independently chartered former branches of the Association shall transact the same kinds of insurance and operate under the same business plan as they did as members of the Association. The assets of each independently chartered former branch shall remain the assets of the corporation to which the branch is converted pursuant to this section.

(d)        The independently chartered former branches of the Association may change their methods of operation upon compliance with G.S. 58‑8‑5 and applicable provisions of this Chapter.

(e)        The corporations created under this section are subject to applicable provisions of this Chapter.

(f)         The corporations created under this section shall enjoy the same rights, privileges, and exemptions as enjoyed by the former Association.

(g)        No officer nor member of the board of directors of an independently chartered former branch shall incur any liability for actions taken in good faith pursuant to this section. (1993, c. 495, s. 1; 2005‑424, s. 1.4.)



§ 58-9-1: Repealed by Session Laws 1993, c. 452, s. 65.

Article 9.

Reinsurance Intermediaries.

§ 58‑9‑1:  Repealed by Session Laws 1993, c.  452, s. 65.



§ 58-9-2. Reinsurance intermediaries.

§ 58‑9‑2.  Reinsurance intermediaries.

(a)        As used in this Article:

(1)        "Actuary" means a person who meets the standards of a qualified actuary, as specified in the NAIC Annual Statement Instructions, as amended or clarified by rule or order of the Commissioner, for the type of insurer for which an intermediary is establishing loss reserves.

(2)        "Broker" means any person, other than an officer or employee of a ceding insurer, who solicits, negotiates, or places reinsurance cessions or retrocessions on behalf of a ceding insurer without the authority or power to bind reinsurance on behalf of the ceding insurer.

(3)        "Commissioner" includes the Commissioner's authorized deputies and employees.

(4)        "Controlling person" means any person who directly or indirectly has the power to direct or cause to be directed the management, control, or activities of an intermediary.

(5)        "Intermediary" means any person who acts as a broker, as defined in G.S. 58‑33‑10(3), in soliciting, negotiating, or procuring the making of any reinsurance contract or binder on behalf of a ceding insurer; or acts as a broker, as defined in G.S. 58‑33‑10(3), in accepting any reinsurance contract on behalf of an assuming insurer. "Intermediary" includes a broker or a manager, as those terms are defined in this section.

(6)        "Manager" means any person who has authority to bind or manages all or part of the assumed reinsurance business of a reinsurer (including the management of a separate division, department, or underwriting office) and acts as an agent for the reinsurer. The following persons are not managers, with respect to a reinsurer:

a.         An employee of a reinsurer;

b.         A United States manager of the United States branch of an alien reinsurer;

c.         An underwriting manager who, pursuant to contract, manages all the reinsurance operations of a reinsurer, is under common control with the reinsurer under Article 19 of this Chapter, and whose compensation is not based on the volume of premiums written;

d.         The manager of a group, association, pool, or organization of insurers that engages in joint underwriting or joint reinsurance and that is subject to examination by the insurance regulator of the state in which the manager's principal business office is located.

(7)        "Producer" means an insurance agent or insurance broker licensed under Article 33 of this Chapter or an intermediary licensed under this Article.

(8)        "Qualified United States financial institution" means a bank that:

a.         Is organized, or in the case of a United States office of a foreign banking organization is licensed, under the laws of the United States or any state;

b.         Is regulated, supervised, and examined by federal or state authorities having regulatory authority over banks and trust companies; and

c.         Has been determined by the Securities Valuation Office of the NAIC to meet its standards of financial condition and standing in order to issue letters of credit.

(9)        "Reinsurer" means any insurer that is licensed by the Commissioner and that is authorized to assume reinsurance.

(b)        No person shall act as a broker in this State if the broker maintains an office either directly, as a member or employee of a noncorporate entity, or as an officer, director, or employee of a corporation:

(1)        In this State, unless the broker is a producer in this State; or

(2)        In another state, unless the broker is a producer in this State or another state having a law or rule substantially similar to this Article or unless the broker is licensed under this Article as a nonresident intermediary.

(c)        No person shall act as a manager:

(1)        For a reinsurer domiciled in this State, unless the manager is a producer in this State;

(2)        In this State, if the manager maintains an office directly, as a member or employee of a noncorporate entity, or as an officer, director, or employee of a corporation in this State, unless the manager is a producer in this State;

(3)        In another state for a foreign insurer, unless the manager is a producer in this State or another state having a law or rule substantially similar to this Article, or the manager is licensed in this State as a nonresident intermediary.

(d)        Every manager subject to subsection (c) of this section shall demonstrate to the Commissioner that he has evidence of financial responsibility in the form of fidelity bonds or liability insurance to cover the manager's contractual obligations. If any manager cannot demonstrate this evidence, the Commissioner shall require the manager to:

(1)        Maintain a separate fidelity bond in favor of each reinsurer represented in an amount that will cover those obligations and which bond is issued by an authorized insurer; or

(2)        Maintain an errors and omissions liability insurance policy in an amount that will cover those obligations and which policy is issued by a licensed insurer. (1993, c. 452, s. 19; 1995, c. 193, s. 20; 2001‑203, s. 27; 2002‑187, s. 2.7.)



§ 58-9-5: Repealed by Session Laws 1993, c. 452, s. 65.

§ 58‑9‑5:  Repealed by Session Laws 1993, c.  452, s. 65.



§ 58-9-6. Licensing.

§ 58‑9‑6.  Licensing.

(a)        The Commissioner shall issue an intermediary license or an exemption from the license, subject to G.S. 58‑9‑2(b)(2) or G.S. 58‑9‑2(c)(3), to any person who has complied with the requirements of this Article. A license issued to a non corporate entity authorizes all of the members of the entity and any designated employees to act as intermediaries under the license, and those persons shall be named in the application and any supplements. A license issued to a corporation authorizes all of the officers and any designated employees and directors of the corporation to act as intermediaries on behalf of the corporation, and those persons shall be named in the application and any supplements.

(b)        If an applicant for an intermediary license is a nonresident, the applicant, before receiving a license, shall designate the Commissioner as his agent for service of legal process and shall furnish the Commissioner with the name and address of a resident of this State upon whom notices or orders of the Commissioner or process affecting the nonresident intermediary may be served. The licensee shall notify the Commissioner in writing of every change in his designated agent for service of process within five business days after the change, and the change shall not become effective until acknowledged by the Commissioner.

(c)        The Commissioner shall refuse to issue an intermediary license if:

(1)        The applicant, anyone named on the application, or any member, principal, officer, or director of the applicant is not trustworthy;

(2)        Any controlling person of the applicant is not trustworthy to act as an intermediary; or

(3)        Any of the persons in subdivisions (1) and (2) of this subsection has given cause for revocation or suspension of the license or has failed to comply with any prerequisite for the issuance of the license.

Upon written request, the Commissioner shall furnish a summary of the basis for refusal to issue a license.

(d)        Attorneys‑at‑law licensed by this State are exempt from this section when they are acting in their professional capacities. (1993, c. 452, s. 20; 2001‑223, s. 10.1.)



§ 58-9-10: Repealed by Session Laws 1993, c. 452, s. 65.

§ 58‑9‑10:  Repealed by Session Laws 1993, c.  452, s. 65.



§ 58-9-11. Broker and insurer transactions.

§ 58‑9‑11.  Broker and insurer transactions.

(a)        Transactions between a broker and the insurer it represents as a broker shall only be entered into pursuant to a written authorization, specifying the responsibilities of each party. The authorization shall include provisions to the effect that:

(1)        The insurer may terminate the broker's authority at any time.

(2)        The broker will render accounts to the insurer that accurately detail all material transactions, including information necessary to support all commissions, charges, and other fees received by or owing to the broker and will remit all funds due to the insurer within 30 days after receipt by the broker.

(3)        All funds collected for the insurer's account will be held by the broker in a fiduciary capacity in a qualified United States financial institution.

(4)        The broker will comply with this Article.

(5)        The broker will comply with the written standards established by the insurer for the cession or retrocession of all risks.

(6)        The broker will disclose to the insurer any relationship with any reinsurer to which business will be ceded or retroceded.

(7)        The broker will annually provide the insurer with an audited statement of the broker's financial condition, which statement will be prepared by an independent certified public accountant.

(8)        The insurer will have access and the right to copy and audit all accounts and records maintained by the broker related to its business, in a form usable by the insurer.

(9)        For at least 10 years after the expiration of each contract of reinsurance transacted by the broker, the broker will keep a complete record for each transaction showing:

a.         The type of contract, limits, underwriting restrictions, classes or risks, and territory;

b.         Period of coverage, including effective and expiration dates, cancellation provisions, and notice required of cancellation;

c.         Reporting and settlement requirements of balances;

d.         Rate or rates used to compute the reinsurance premium;

e.         Names and addresses of assuming reinsurers;

f.          Rates of all reinsurance commissions, including the commissions on any retrocession handled by the broker;

g.         Related correspondence and memoranda;

h.         Proof of placement;

i.          Details regarding retrocessions handled by the broker, including the identity of retrocessionaires and percentage of each contract assumed or ceded;

j.          Financial records, including premium and loss accounts; and

k.         When the broker procures a reinsurance contract on behalf of a licensed ceding insurer:

1.         Directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

2.         If placed through a representative of the assuming reinsurer, other than an employee, written evidence that the reinsurer has delegated binding authority to the representative.

(b)        An insurer shall not engage the services of any person to act as a broker on its behalf unless the person is licensed under G.S. 58‑9‑6 or exempted under this Article. An insurer shall not employ an individual who is employed by a broker with which it transacts business, unless the broker is under common control with the insurer under Article 19 of this Chapter. (1993, c. 452, s. 21; 2001‑223, s. 10.2.)



§ 58-9-15: Repealed by Session Laws 1993, c. 452, s. 65.

§ 58‑9‑15:  Repealed by Session Laws 1993, c.  452, s. 65.



§ 58-9-16. Manager and reinsurer transactions.

§ 58‑9‑16.  Manager and reinsurer transactions.

(a)        Transactions between a manager and the reinsurer it represents as a manager shall only be entered into pursuant to a written contract, specifying the responsibilities of each party, which shall be approved by the reinsurer's board of directors.  At least 30 days before the reinsurer assumes or cedes business through the manager, a certified copy of the approved contract shall be filed with the Commissioner for approval.  The contract shall include provisions to the effect that:

(1)        The reinsurer may terminate the contract for cause upon written notice to the manager.  The reinsurer may immediately suspend the authority of the manager to assume or cede business during the pendency of any dispute regarding the cause for termination.

(2)        The manager will render accounts to the reinsurer accurately detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by or owing to the manager and will remit all funds due under the contract to the reinsurer at least once every month.

(3)        All funds collected for the reinsurer's account will be held by the manager in a fiduciary capacity in a qualified United States financial institution.  The manager may retain no more than three months' estimated claims payments and allocated loss adjustment expenses.  The manager shall maintain a separate bank account for each reinsurer that it represents.

(4)        For at least 10 years after the expiration of each contract of reinsurance transacted by the manager, the manager will keep a complete record for each transaction showing:

a.         The type of contract, limits, underwriting restrictions, classes or risks, and territory;

b.         Period of coverage, including effective and expiration dates, cancellation provisions and notice required of cancellation, and disposition of outstanding reserves on covered risk;

c.         Reporting and settlement requirements of balances;

d.         Rate used to compute the reinsurance premium;

e.         Names and addresses of reinsurers;

f.          Rates of all reinsurance commissions, including the commissions on any retrocessions handled by the manager;

g.         Related correspondence and memoranda;

h.         Proof of placement;

i.          Details regarding retrocessions handled by the manager, as permitted by G.S. 58‑9‑21, including the identity of retrocessionaires and percentage of each contract assumed or ceded;

j.          Financial records, including, but not limited to, premium and loss accounts; and

k.         When the manager places a reinsurance contract on behalf of a ceding insurer:

1.         Directly from any assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

2.         If placed through a representative of the assuming reinsurer, other than an employee, written evidence that the reinsurer has delegated binding authority to the representative.

(5)        The reinsurer will have access and the right to copy all accounts and records maintained by the manager related to its business in a form usable by the reinsurer.

(6)        The contract cannot be assigned in whole or in part by the manager.

(7)        The manager will comply with the written underwriting and rating standards established by the insurer for the acceptance, rejection, or cession of all risks.

(8)        The rates, terms, and purposes of commissions, charges, and other fees that the manager may levy against the reinsurer shall be set forth.

(9)        If the contract permits the manager to settle claims on behalf of the reinsurer:

a.         All claims will be reported to the reinsurer in a timely manner;

b.         A copy of the claim file will be sent to the reinsurer at its request or as soon as it becomes known that the claim:

1.         Has the potential to exceed an amount set by the reinsurer and approved by the Commissioner;

2.         Involves a coverage dispute;

3.         May exceed the manager's claims settlement authority;

4.         Is open for more than six months; or

5.         Is closed by payment of an amount set by the reinsurer and approved by the Commissioner.

c.         All claim files will be the joint property of the reinsurer and manager.  However, upon an order of liquidation of the reinsurer, the files shall become the sole property of the reinsurer or its estate; the manager shall have reasonable access to and the right to copy the files on a timely basis; and

d.         Any settlement authority granted to the manager may be terminated for cause upon the reinsurer's written notice to the manager or upon the termination of the contract.  The reinsurer may suspend the settlement authority during the pendency of the dispute regarding the cause of termination.

(10)      If the contract provides for a sharing of interim profits by the manager, the interim profits will not be paid until one year after the end of each underwriting period for property business and five years after the end of each underwriting period for casualty business and not until the adequacy of reserves on remaining claims has been verified pursuant to G.S. 58‑9‑21.

(11)      The manager will annually provide the reinsurer with an audited statement of its financial condition prepared by an independent certified public accountant.

(12)      The reinsurer shall at least semiannually conduct an on‑site review of the underwriting and claims processing operations of the manager.

(13)      The manager will disclose to the reinsurer any relationship it has with any insurer before ceding or assuming any business with the insurer pursuant to this contract.

(14)      Within the scope of its actual or apparent authority, the acts of the manager shall be deemed to be the acts of the reinsurer on whose behalf it is acting.

(b)        A manager shall not:

(1)        Cede retrocessions on behalf of the reinsurer, except that the manager may cede facultative retrocessions pursuant to obligatory facultative agreements if the contract with the reinsurer contains reinsurance underwriting guidelines for the retrocessions.  The guidelines shall include a list of reinsurers with which the automatic agreements are in effect, and for each reinsurer, the coverages and amounts or percentages that may be reinsured, and commission schedules.

(2)        Commit the reinsurer to participate in reinsurance syndicates.

(3)        Appoint any producer without assuring that the producer is duly licensed to transact the type of reinsurance for which he is appointed.

(4)        Without prior approval of the reinsurer, pay or commit the reinsurer to pay a claim settlement with a retrocessionaire, without prior approval of the reinsurer.  If prior approval is given, a report must be promptly forwarded to the reinsurer.

(5)        Collect any payment from a retrocessionaire or commit the reinsurer to any claim settlement with a retrocessionaire, without prior approval of the reinsurer.  If prior approval is given, a report must be promptly forwarded to the reinsurer.

(6)        Jointly employ an individual who is employed by the reinsurer unless the manager is under common control with the reinsurer under Article 19 of this Chapter.

(7)        Appoint a submanager. (1993, c. 452, s. 22.)



§ 58-9-20: Repealed by Session Laws 1993, c. 452, s. 65.

§ 58‑9‑20:  Repealed by Session Laws 1993, c.  452, s. 65.



§ 58-9-21. Miscellaneous provisions.

§ 58‑9‑21.  Miscellaneous provisions.

(a)        A reinsurer shall not engage the services of any person to act as a manager on its behalf unless the person is licensed under G.S. 58‑9‑6 or exempted under this Article.

(b)        If a manager establishes loss reserves, the reinsurer shall annually obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the manager. This opinion shall be in addition to any other required loss reserve certification.

(c)        Binding authority for all retrocessional contracts or participation in reinsurance syndicates shall be given to an officer of the reinsurer who is not affiliated with the manager.

(d)        Within 30 days after termination of a contract with a manager, the reinsurer shall provide written notification of the termination to the Commissioner.

(e)        A reinsurer shall not appoint to its board of directors any officer, director, employee, controlling person, or subproducer of its manager. This Article does not apply to relationships governed by Article 19 of this Chapter or G.S. 58‑3‑165.

(f)         An intermediary is subject to examination by the Commissioner. The Commissioner shall have access to all books, bank accounts, and records of an intermediary in a form usable to the Commissioner. A manager may be examined as if it were the reinsurer. (1993, c. 452, s. 23; 2001‑223, s. 10.3.)



§ 58-9-22. Compliance with orders.

§ 58‑9‑22.  Compliance with orders.

An intermediary shall comply with any order of a court of competent jurisdiction or a duly constituted arbitration panel requiring the production of nonprivileged documents by the intermediary or the testimony of an employee or other individual otherwise under the control of the intermediary with respect to any reinsurance transaction for which it acted as an intermediary.  (2009‑172, s. 1.)



§ 58-9-25: Repealed by Session Laws 1993, c. 452, s. 65.

§ 58‑9‑25:  Repealed by Session Laws 1993, c.  452, s. 65.



§ 58-9-26. Sanctions.

§ 58‑9‑26.  Sanctions.

(a)  If the Commissioner determines that any person has not materially complied with this Article or with any rule adopted or order issued under this Article, after notice and opportunity to be heard, the Commissioner may order:

(1)        For each separate violation, a civil penalty under the procedures in G.S. 58‑2‑70(d); or

(2)        Revocation or suspension of the person's license.

If the Commissioner finds that because of a material noncompliance that an insurer or reinsurer has suffered any loss or damage, the Commissioner may maintain a civil action brought by or on behalf of the insurer or reinsurer and its policyholders and creditors for recovery of compensatory damages for the benefit of the insurer or reinsurer and its policyholders and creditors or for other appropriate relief.

(b)        If an order of rehabilitation or liquidation of the insurer has been entered under Article 30 of this Chapter, and the receiver appointed under that order determines that any person has not materially complied with this Article, or any rule adopted or order issued under this Article, and the insurer suffered any loss or damage from the material noncompliance, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer. (1993, c. 452, s. 24.)



§ 58-9-30: Repealed by Session Laws 1993, c. 452, s. 65.

§ 58‑9‑30:  Repealed by Session Laws 1993, c.  452, s. 65.



§ 58-10-1. Stock to mutual insurer conversion.

Article 10.

Miscellaneous Insurer Financial Provisions.

Part 1. Conversion of Stock and Mutual Insurers.

§ 58‑10‑1.  Stock to mutual insurer conversion.

Any domestic stock life insurance corporation may become a mutual life insurance corporation, and to that end may carry out a plan for the acquisition of shares of its capital stock: Provided, however, that such plan (i) shall have been adopted by a vote of a majority of the directors of such corporation; (ii) shall have been approved by a vote of the holders of two thirds of the stock outstanding at the time of issuing the call for a meeting for that purpose; (iii) shall have been submitted to the Commissioner and shall have been approved by him in writing, and (iv) shall have been approved by a majority vote of the policyholders (including, for the purpose of this Part, the employer or the president, secretary or other executive officer of any corporation or association to which a master group policy has been issued, but excluding the holders of certificates or policies issued under or in connection with a master group policy) voting at said meeting, called for that purpose, at which meeting only such policyholders whose insurance shall then be in force and shall have been in force for at least one year prior to such a meeting shall be entitled to vote; notice of such a meeting shall be given by mailing such notice, postage prepaid, from the home office of such corporation at least 30 days prior to such meeting to such policyholders at their last known post‑office addresses: Provided, that personal delivery of such written notice to any policyholder may be in lieu of mailing the same; and such meeting shall be otherwise provided for and conducted in such a manner as shall be provided in such plan: Provided, however, that policyholders may vote in person, by proxy, or by mail; that all such votes shall be cast by ballot, and a representative of the Commissioner shall supervise and direct the methods and procedure of said meeting and appoint an adequate number of inspectors to conduct the voting at said meeting who shall have power to determine all questions concerning the verification of the ballots, the ascertainment of the validity thereof, the qualifications of the voters, and the canvass of the vote, and who shall certify to the said representative and to the corporation the results thereof, and with respect thereto shall act under such rules and regulations as shall be prescribed by the Commissioner; that all necessary expenses incurred by the Commissioner or his representative shall be paid by the corporation as certified to by said Commissioner. Every payment for the acquisition of any shares of the capital stock of such corporation, the purchase price of which is not fixed by such plan, shall be subject to the approval of the Commissioner: Provided, that neither such plan, nor any payment thereunder, nor any payment not fixed by such plan, shall be approved by the Commissioner, if the making of such payment shall reduce the assets of the corporation to an amount less than the entire liabilities of the corporation, including therein the net values of its outstanding contracts according to the standard adopted by the Commissioner, and also all other funds, contingent reserves and surplus which the corporation is required by order or direction of the Commissioner to maintain, save so much of the surplus as shall have been appropriated or paid under such plan. (1937, c. 231, s. 1; 1991, c. 720, s. 4; 1995, c. 318, s. 1; 2001‑223, s. 9.3.)



§ 58-10-5. Stock acquired to be turned over to voting trust until all stock acquired; dividends repaid to corporation for beneficiaries.

§ 58‑10‑5.  Stock acquired to be turned over to voting trust until all stock acquired; dividends repaid to corporation for beneficiaries.

If a domestic stock life insurance corporation shall determine to become a mutual life insurance corporation it may, in carrying out any plan to that end under the provisions of G.S. 58‑10‑1, acquire any shares of its own stock by gift, bequest or purchase.  And until all such shares are acquired, any shares so acquired shall be acquired in trust for the policyholders of the corporation as hereinafter provided, and shall be assigned and transferred on the books of the corporation to not less than three nor more than five trustees, and be held by them in trust and be voted by such trustees at all corporate meetings at which stockholders have the right to vote until all of the capital stock of such corporation is acquired, when the entire capital stock shall be retired and canceled; and thereupon, unless sooner incorporated as such, the corporation shall be and become a mutual life insurance corporation without capital stock.  Said trustees shall be appointed and vacancies shall be filled as provided in the plan adopted under G.S. 58‑10‑1.  Said trustees shall file with the corporation and with the Commissioner a verified acceptance of their appointments and declaration that they will faithfully discharge their duties as such trustees.  After the payment of such dividends to stockholders or former stockholders as may have been provided in the plan adopted under G.S. 58‑10‑1, all dividends and other sums received by said trustees on said shares of stock so acquired, after paying the necessary expenses of executing said trust, shall be immediately repaid to said corporation for the benefit of all who are or may become policyholders of said corporation and entitled to participate in the profits thereof, and shall be added to and become a part of the surplus earned by said corporation, and be apportionable accordingly as a part of said surplus among said policyholders. (1937, c. 231, s. 2; 1991, c. 720, s. 4.)



§ 58-10-10. Mutual to stock insurer conversion.

§ 58‑10‑10.  Mutual to stock insurer conversion.

(a)        A domestic mutual insurer may convert to a domestic stock insurer under a plan that is approved in advance by the Commissioner.

(b)        The Commissioner shall not approve the plan unless:

(1)        It is fair and equitable to the insurer's policyholders.

(2)        It is adopted by the insurer's board of directors in accordance with the insurer's bylaws and approved by a vote of not less than two‑thirds of the insurer's members voting on it in person, by proxy, or by mail at a meeting called for the purpose of voting on the plan, pursuant to reasonable notice and procedure as approved by the Commissioner. If the company is a life insurer, the right to vote may be limited, as its bylaws provide, to members whose policies are other than term or group policies and have been in effect for more than one year.

(3)        Each policyholder's equity in the insurer is determinable under a fair and reasonable formula approved by the Commissioner. The equity shall be based upon the insurer's entire statutory surplus after deducting certificates of contribution, guaranty capital certificates, and similar evidences of indebtedness included in an insurer's statutory surplus.

(4)        The policyholders entitled to vote on the plan and participate in the purchase of stock and distribution of assets include all policyholders on the date the plan was adopted by the insurer's board of directors.

(5)        The plan provides that each policyholder specified in subdivision (4) of this subsection receives a preemptive right to acquire a proportionate part of all of the proposed capital stock of the insurer or of all of the stock of a corporation affiliated with the insurer within a designated reasonable period as the part is determinable under the plan of conversion; and to apply toward the purchase of the stock the amount of the policyholder's equity in the insurer under subdivision (3) of this subsection. The plan must provide for an equitable distribution of fractional interests.

(6)        The plan provides for payment to each policyholder of the policyholder's entire equity in the insurer; with that payment to be applied toward the purchase of stock to which the policyholder is entitled preemptively or to be made in cash, or both. The cash payment may not exceed fifty percent (50%) of each policyholder's equity. The stock purchased, together with the cash payment, if any, shall constitute full payment and discharge of the policyholder's equity as an owner of the mutual insurer.

(7)        Shares are to be offered to policyholders at a price not greater than that of shares to be subsequently offered to others.

(8)        The Commissioner finds that the insurer's management has not, through reduction of volume of new business written, through policy cancellations, or through any other means, sought to (i) reduce, limit, or affect the number or identity of the insurer's members entitled to participate in the plan or (ii) secure for the individuals constituting management any unfair advantage through the plan.

(9)        The plan, when completed, provides that the insurer's capital and surplus are not less than the minimum required of a domestic stock insurer transacting the same kinds of insurance, are reasonable in relation to the insurer's outstanding liabilities, and are adequate to meet its financial needs.

(c)        With respect to an insurer with a guaranty capital, the conversion plan shall be approved by a vote of not less than two‑thirds of the insurer's guaranty capital shareholders and policyholders as provided for in subdivision (b)(2) of this section. The plan may provide for the issuance of stock in exchange for outstanding guaranty capital shares at their redemption value subject to the conditions in subsection (b) of this section.

(d)        The Commissioner may schedule a public hearing on the proposed conversion plan.

(e)        The Commissioner may retain, at the mutual insurer's expense, any attorneys, actuaries, economists, accountants, or other experts not otherwise a part of the Commissioner's staff as may be reasonably necessary to assist the Commissioner in reviewing the proposed conversion plan.

(f)         The corporate existence of the mutual company continues in the stock company created under this section. All assets, rights, franchises, and interests of the former mutual insurer, in and to real or personal property, are deemed to be transferred to and vested in the stock insurer, without any other deed or transfer; and the stock insurer simultaneously assumes all of the obligations and liabilities of the former mutual insurer.

(g)        No director, officer, or employee of the insurer shall receive:

(1)        Any fee, commission, compensation, or other valuable consideration for aiding, promoting, or assisting in the conversion of the mutual insurer to a domestic stock insurer, other than compensation paid to any director, officer, or employee of the insurer in the ordinary course of business; or

(2)        Any distribution of the assets, surplus, or capital of the insurer as part of a conversion.

(h)        The Commissioner may adopt rules to carry out the provisions of this section. (1999‑369, s. 6; 2001‑223, s. 9.5.)



§ 58-10-12. Conversion plan requirements.

§ 58‑10‑12.  Conversion plan requirements.

(a)        As used in this section:

(1)        "Closed block" means an allocation of assets for a defined group of in‑ force policies which, together with the premiums of those policies and related investment earnings, are expected to be sufficient to maintain the payments of guaranteed benefits, certain expenses, and continuation of the current dividend scale on the closed block, if experience does not change.

(2)        "Converting mutual" means a domestic mutual insurance company that has adopted a plan of conversion and an amendment to its articles of incorporation under this section that will, upon consummation, result in the domestic mutual insurance company converting into a domestic stock insurance company.

(3)        "Eligible member" means a person who:

a.         Is a member of the converting mutual on the date the converting mutual's board of directors adopts a resolution proposing a plan of conversion and an amendment to the articles of incorporation; and

b.         Continues to be a member of the converting mutual on the effective date of the conversion.

(4)        "Former mutual" means the domestic stock insurance company resulting from the conversion of a converting mutual to a stock insurance company under a plan of conversion and an amendment to its articles of incorporation under this section.

(5)        "Member" means a person that, according to the records, articles of incorporation, and bylaws of a converting mutual, is a member of the converting mutual.

(6)        "Membership interests" means:

a.         The voting rights of members of a domestic mutual insurance company as provided by law and by the company's articles of incorporation and bylaws; and

b.         The rights of members of a domestic mutual insurance company to receive cash, stock, or other consideration in the event of a conversion to a stock insurance company under this section or a dissolution as provided by the company's articles of incorporation and bylaws.

(7)        "Parent company" means a corporation that, upon the effective date of a conversion, owns all of the stock of the former mutual.

(8)        "Plan of conversion" means the plan of conversion described in subsection (b) of this section.

(b)        The plan of conversion under G.S. 58‑10‑10 shall:

(1)        Describe the manner in which the proposed conversion will occur and the insurance and any other companies that will result from or be directly affected by the conversion, including the former mutual and any parent company.

(2)        Provide that the membership interests in the converting mutual will be extinguished as of the effective date of the conversion.

(3)        Require the distribution to the eligible members, upon the extinguishing of their membership interests, of aggregate consideration equal to the fair value of the converting mutual.

(4)        Describe the manner in which the fair value of the converting mutual has been or will be determined.

(5)        Describe the form or forms and amount, if known, of consideration to be distributed to the eligible members.

(6)        Specify relevant classes, categories, or groups of eligible members and describe and explain any differences in the form or forms and amount of consideration to be distributed to or among the eligible members.

(7)        Require and describe the method or formula for the fair and equitable allocation of the consideration among the eligible members.

(8)        Provide for the determination and preservation of the reasonable dividend expectations of eligible members and other policyholders with policies that provide for the distribution of policy dividends, through establishment of a closed block or other method acceptable to the Commissioner.

(9)        Provide that each member and other policyholder of the converting mutual will receive notification of the address and telephone number of the converting mutual and the former mutual, if different, along with the notice of hearing as approved by the Commissioner.

(10)      Include other provisions as the converting mutual determines to be necessary.

(c)        After the adoption by the board of directors of the resolution proposing the plan of conversion under G.S. 58‑10‑10 and the amendment to its articles of incorporation, the converting mutual shall file with the Commissioner an application for approval of the plan and amendment. The application must contain the following information, together with any additional information as the Commissioner may require:

(1)        The plan of conversion and a certificate of the secretary of the converting mutual certifying the adoption of the plan by the board of directors.

(2)        A statement of the reasons for the proposed conversion and why the conversion is in the best interests of the converting mutual, the eligible members, and the other policyholders. The statement must include an analysis of the risks and benefits to the converting mutual and its members of the proposed conversion and a comparison of the risks and benefits of the conversion with the risks and benefits of reasonable alternatives to a conversion.

(3)        A five‑year business plan and at least two years of financial forecasts of the former mutual and any parent company.

(4)        Any plans that the former mutual or any parent company may have to:

a.         Raise additional capital through the issuance of stock or otherwise;

b.         Sell or issue stock to any person, including any compensation or benefit plan for directors, officers, or employees under which stock may be issued;

c.         Liquidate or dissolve any company or sell any material assets;

d.         Merge or consolidate or pursue any other form of reorganization with any person; or

e.         Make any other material change in investment policy, business, corporate structure, or management.

(5)        Any plans for a delayed distribution of consideration to eligible members or restrictions on sale or transfer of stock or other securities.

(6)        A copy of the form of trust agreement, if a distribution of consideration is to be delayed by more than six months after the effective date of the conversion.

(7)        A plan of operation for a closed block, if a closed block is used for the preservation of the reasonable dividend expectations of eligible members and other policyholders with policies that provide for the distribution of policy dividends.

(8)        Copies of the amendment to the articles of incorporation proposed by the board of directors and proposed bylaws of the former mutual and copies of the existing and any proposed articles of incorporation and bylaws of any parent company.

(9)        A list of all individuals who are or have been selected to become directors or officers of the former mutual and any parent company, or the individuals who perform or will perform duties customarily performed by a director or officer, and the following information concerning each individual on the list unless the information is already on file with the Commissioner:

a.         The individual's principal occupation.

b.         All offices and positions the individual has held in the preceding five years.

c.         Any crime of which the individual has been convicted (other than traffic violations) in the preceding 10 years.

d.         Information concerning any personal bankruptcy of the individual or the individual's spouse during the previous seven years.

e.         Information concerning the bankruptcy of any corporation or other entity of which the individual was an officer or director during the previous seven years.

f.          Information concerning allegations of state or federal securities law violations made against the individual that within the previous 10 years resulted in (i) a determination that the individual violated state or federal securities laws; (ii) a plea of nolo contendere; or (iii) a consent decree.

g.         Information concerning the suspension, revocation, or other disciplinary action during the previous 10 years of any state or federal license issued to the individual.

h.         Information as to whether the individual was refused a bond during the previous 10 years.

(10)      A fairness opinion addressed to the board of directors of the converting mutual from a qualified, independent financial adviser asserting:

a.         That the provision of stock, cash, policy benefits, or other forms of consideration upon the extinguishing of the converting mutual's membership interests under the plan of conversion and the amendment to the articles of incorporation is fair to the eligible members, as a group, from a financial point of view; and

b.         Whether the total consideration under sub‑subdivision a. of this subdivision is equal to or greater than the surplus of the converting mutual.

The Commissioner may waive the fairness opinion in situations involving a straightforward issuance of stock to members of the former mutual.

(11)      An actuarial opinion as to the following:

a.         The reasonableness and appropriateness of the methodology or formulas used to allocate consideration among eligible members, consistent with this Article.

b.         The reasonableness of the plan of operation and sufficiency of the assets allocated to the closed block, if a closed block is used for the preservation of the reasonable dividend expectations of eligible members and other policyholders with policies that provide for the distribution of policy dividends.

(12)      If any of the consideration to be distributed to eligible members consists of stock or other securities, subject to the limitations of G.S. 58‑10‑10(b)(6), a description of the plans made by the former mutual or its parent company to assure that an active public trading market for the stock or other securities will develop within a reasonable amount of time after the effective date of the plan of conversion and that eligible members who receive stock or other securities will be able to sell their stock or other securities, subject to any delayed distribution or transfer restrictions, at reasonable cost and effort.

(13)      Any additional information, documents, or materials that the converting mutual determines to be necessary.

(d)        Distribution of all or part of the consideration to some or all of the eligible members may be delayed, or restrictions on sale or transfer of any stock or other securities to be distributed to eligible members may be required, for a reasonable period of time following the effective date of the conversion. However, the period of time shall not exceed six months unless otherwise approved by the Commissioner.

(e)        Except as specifically provided in a plan of conversion, for five years following the effective date of the conversion, no person or persons acting in concert (other than the former mutual, any parent company, or any employee benefit plans or trusts sponsored by the former mutual or a parent company) shall directly or indirectly acquire, or agree or offer to acquire, in any manner the beneficial ownership of five percent (5%) or more of the outstanding shares of any class of a voting security of the former mutual or any parent company without the prior approval of the Commissioner of a statement filed by that person with the Commissioner. The statement shall contain the information required by G.S. 58‑19‑15(b) and any other information required by the Commissioner. The Commissioner shall not approve an acquisition under this subsection unless the Commissioner finds that:

(1)        The requirements of G.S. 58‑19‑15(e) will be satisfied.

(2)        The acquisition will not frustrate the plan of conversion or the amendment to the articles of incorporation as approved by the members and the Commissioner.

(3)        The boards of directors of the former mutual and any parent company have approved the acquisition.

(4)        The acquisition would be in the best interest of the present and future policyholders of the former mutual without regard to any interest of policyholders as shareholders of the former mutual or any parent company. (2001‑223, s. 9.6.)



§ 58-10-20. Scope.

Part 2. Assumption Reinsurance.

§ 58‑10‑20.  Scope.

(a)        This Part applies to any licensed insurer that either assumes or transfers the obligations or risks on policies under an assumption reinsurance agreement that is entered into on or after January 1, 1996.

(b)        This Part does not apply to:

(1)        Any reinsurance agreement or transaction in which the ceding insurer continues to remain directly liable for its insurance obligations or risks under the policies subject to the reinsurance agreement.

(2)        The substitution of one insurer for another upon the expiration of insurance coverage under statutory or contractual requirements and the issuance of a new policy by another insurer.

(3)        The transfer of policies under mergers or consolidations of two or more insurers to the extent that those transactions are regulated by statute.

(4)        Except as provided in G.S. 58‑10‑45, any insurer subject to a judicial order of liquidation or rehabilitation.

(5)        Any reinsurance agreement or transaction to which a state insurance guaranty association is a party, provided that policyholders do not lose any rights or claims afforded under their original policies under Articles 48 or 62 of this Chapter.

(6)        The transfer of liabilities from one insurer to another under a single group policy upon the request of the group policyholder. (1995, c. 318, s. 1; 2004‑199, s. 20(b).)



§ 58-10-25. Definitions.

§ 58‑10‑25.  Definitions.

(a)        As used in this Part:

(1)        Assuming insurer.  The insurer that acquires an insurance obligation or risk from the transferring insurer under an assumption reinsurance agreement.

(2)        Assumption reinsurance agreement.  Any contract, arrangement, or plan that:

a.         Transfers insurance obligations or risks of existing or in‑force policies from a transferring insurer to an assuming insurer.

b.         Is intended to effect a novation of transferred policies with the result that the assuming insurer becomes directly liable to the policyholders of the transferring insurer and the transferring insurer's insurance obligations or risks under the policies are extinguished.

(3)        Home service business.  Insurance business on which premiums are collected on a weekly or monthly basis by an agent of the insurer.

(4)        Policy.  A contract of insurance as defined in G.S. 58‑1‑10.

(5)        Policyholder.  Any person that has the right to terminate or otherwise alter the terms of a policy. It includes any group policy certificate holder whose certificate is in force on the proposed effective date of the assumption, if the certificate holder has the right to keep the certificate in force without any change in benefits after termination of the group policy. The right to keep the certificate in force referred to in this subdivision does not include the right to elect individual coverage under the Consolidated Omnibus Budget Reconciliation Act ("COBRA"), section 601, et seq., of the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1161, et seq.

(6)        Transferring insurer.  The insurer that transfers an insurance obligation or risk to an assuming insurer under an assumption reinsurance agreement.

(b)        For the purposes of this Part, a "novation" does not require the formation of a new policy or the amendment of an existing policy between the assuming insurer and the policyholder. (1995, c. 318, s. 1; 1995 (Reg. Sess., 1996), c. 752, s. 2.)



§ 58-10-30. Notice requirements.

§ 58‑10‑30.  Notice requirements.

(a)        The transferring insurer shall provide or cause to be provided to each policyholder a notice of transfer by first‑class mail, addressed to the policyholder's last known address or to the address to which premium notices or other policy documents are sent; or with respect to home service business, by personal delivery with acknowledged receipt. A notice of transfer shall also be sent to the transferring insurer's agents or brokers of record on the affected policies.

(b)        The notice of transfer shall be in a form identical or substantially similar to Appendix A of the NAIC Assumption Reinsurance Model Act, as amended by the NAIC and shall state or provide:

(1)        The date on which the transfer and novation of the policyholder's policy is proposed to take place.

(2)        The names, addresses, and telephone numbers of the assuming and transferring insurers.

(3)        That the policyholder has the right to either consent to or reject the transfer and novation.

(4)        The procedures and time limit for consenting to or rejecting the transfer and novation.

(5)        A summary of any effect that consenting to or rejecting the transfer and novation will have on the policyholder's rights.

(6)        A statement that the assuming insurer is licensed to write the type of business being assumed in the state where the policyholder resides, or is otherwise authorized, as provided in this Part, to assume that business.

(7)        The name and address of the person at the transferring insurer to whom the policyholder should send the policyholder's written statement of acceptance or rejection of the transfer and novation.

(8)        The address and telephone number of the insurance department where the policyholder resides so that the policyholder may write or call that insurance department for further information about the financial condition of the assuming insurer.

(9)        The following financial data for both insurers:

a.         Ratings for the last five years, if available, or for any shorter period that is available, from two nationally recognized insurance rating services acceptable to the Commissioner, including the rating services' explanations of the meanings of their ratings. If ratings are unavailable for any year of the five‑year period, this shall also be disclosed.

b.         A balance sheet as of December 31 for the previous three years, if available, or for any shorter period that is available, and as of the date of the most recent quarterly statement.

c.         A copy of the Management's Discussion and Analysis that was filed as a supplement to the previous year's annual statement.

d.         An explanation of the reason for the transfer.

(c)        The notice of transfer shall include a preaddressed, postage‑paid response card that the policyholder may return as the policyholder's written statement of acceptance or rejection of the transfer and novation.

(d)        The notice of transfer shall be filed as part of the prior approval requirement set forth in subsection (e) of this section.

(e)        Prior approval by the Commissioner is required for any transaction in which a domestic insurer assumes or transfers obligations or risks on policies under an assumption reinsurance agreement. No insurer licensed in this State shall transfer obligations or risks on policies issued to or owned by residents of this State to any insurer that is not licensed in this State. A domestic insurer shall not assume obligations or risks on policies issued to or owned by policyholders residing in any other state unless it is licensed in the other state, or the insurance regulator of that state has approved the assumption.

(f)         Any licensed foreign insurer that enters into an assumption reinsurance agreement that transfers the obligations or risks on policies issued to or owned by residents of this State shall file with the Commissioner the assumption certificate, a copy of the notice of transfer, and an affidavit that the transaction is subject to substantially similar requirements in the states of domicile of both the transferring and assuming insurers. If those requirements do not exist in the state of domicile of either the transferring or assuming insurer, the requirements of subsection (g) of this section apply.

(g)        Any licensed foreign insurer that enters into an assumption reinsurance agreement that transfers the obligations or risks on policies issued to or owned by residents of this State shall obtain prior approval of the Commissioner and be subject to all other requirements of this Part with respect to residents of this State, unless the transferring and assuming insurers are subject to assumption reinsurance requirements adopted by statute or administrative rule in the states of their domicile that are substantially similar to those contained in this Part and in any administrative rules adopted under this Part.

(h)        The following factors, along with any other factors the Commissioner deems to be appropriate under the circumstances, shall be considered by the Commissioner in reviewing a request for approval:

(1)        The financial condition of the transferring and assuming insurers and the effect the transaction will have on the financial condition of each company.

(2)        The competence, experience, and integrity of those persons who control the operation of the assuming insurer.

(3)        The plans or proposals the assuming insurer has with respect to the administration of the policies subject to the proposed transfer.

(4)        Whether the transfer is fair and reasonable to the policyholders of both insurers.

(5)        Whether the notice of transfer to be provided by the insurer is fair, adequate, and not misleading. (1995, c. 318, s. 1.)



§ 58-10-35. Policyholder rights.

§ 58‑10‑35.  Policyholder rights.

(a)        Policyholders may reject the transfer and novation of their policies by indicating on the response card that the assumption is rejected and returning the card to the transferring insurer.

(b)        Payment of any premium to the assuming company during the 24‑month period after the notice of transfer has been received indicates the policyholder's acceptance of the transfer to the assuming insurer; and a novation shall occur only if the premium notice clearly states that payment of the premium to the assuming insurer constitutes acceptance of the transfer. The premium notice shall also provide a method for the policyholder to pay the premium while reserving the right to reject the transfer. With respect to any home service business or any other business not using premium notices, the disclosures and procedural requirements of this subsection are to be set forth in the notice of transfer required by G.S. 58‑10‑30 and in the assumption certificate.

(c)        After no fewer than 24 months after the mailing of the initial notice of transfer required under G.S. 58‑10‑30, if positive consent to, or rejection of, the transfer and assumption has not been received or consent has not been deemed to have occurred under subsection (b) of this section, the transferring insurer shall send to the policyholder a second and final notice of transfer as specified in G.S. 58‑10‑30. If the policyholder does not accept or reject the transfer during the one‑month period immediately after the date on which the transferring insurer mailed the second and final notice of transfer, the policyholder's consent and novation of the contract will occur. With respect to the home service business, or any other business not using premium notices, the 24‑month and one‑month periods shall be measured from the date of delivery of the notice of transfer under G.S. 58‑10‑30.

(d)        The transferring insurer shall be deemed to have received the response card on the date it is postmarked. A policyholder may also send the response card by facsimile, other electronic transmission, registered mail, express delivery, or courier service; in which case the response card shall be deemed to have been received by the transferring insurer on the date of actual receipt by the transferring insurer. (1995, c. 318, s. 1; 2007‑298, s. 7.3; 2007‑484, s. 43.5.)



§ 58-10-40. Effect of consent.

§ 58‑10‑40.  Effect of consent.

If a policyholder consents to the transfer under G.S. 58‑10‑35 or if the transfer is effected under G.S. 58‑10‑45, there shall be a novation of the policy, subject to the assumption reinsurance agreement, with the result that the transferring insurer is thereby relieved of all insurance obligations or risks transferred under the assumption reinsurance agreement and the assuming insurer is directly and solely liable to the policyholder for those insurance obligations or risks. (1995, c. 318, s. 1.)



§ 58-10-45. Commissioner's discretion.

§ 58‑10‑45.  Commissioner's discretion.

If a domestic insurer or a foreign insurer from a state having a substantially similar law is deemed by its domiciliary insurance regulator to be in hazardous financial condition or a proceeding has been instituted against it for the purpose of reorganizing or conserving the insurer, and the transfer of the policies is in the best interest of the policyholders, as determined by the domiciliary insurance regulator, a transfer and novation may be effected notwithstanding the provisions of this Part. This may include a form of implied consent and adequate notification to the policyholders of the circumstances requiring the transfer as approved by the Commissioner. (1995, c. 318, s. 1.)



§ 58-10-55. Report.

Part 3.  Disclosure of Material Transactions.

§ 58‑10‑55.  Report.

(a)        This Part applies only to domestic insurers. Effective October 1, 1995, every insurer shall file a report with the Commissioner disclosing material acquisitions and dispositions of assets or material nonrenewals, cancellations, or revisions of ceded reinsurance agreements, unless the acquisitions and dispositions of assets or material nonrenewals, cancellations, or revisions of ceded reinsurance agreements have been submitted to the Commissioner for review, approval, or informational purposes under any other provisions of this Chapter or the North Carolina Administrative Code. This report is due within 15 days after the end of the calendar month in which any of these transactions occurred. A copy of the report, including any filed exhibits or other attachments, shall also be filed with the NAIC.

(b)        All reports obtained by or disclosed to the Commissioner under this Part are confidential and are not subject to subpoena. No report shall be made public by the Commissioner, the NAIC, or any other person, except to insurance regulators of other states, without the prior written consent of the reporting insurer, unless the Commissioner, after giving the insurer notice and an opportunity to be heard, determines that the interest of policyholders, shareholders, or the public will be served by the publication of the report. In that event, the Commissioner may publish all or any part of the report in a manner the Commissioner considers appropriate. (1995, c. 318, s. 1.)



§ 58-10-60. Acquisitions and dispositions of assets.

§ 58‑10‑60.  Acquisitions and dispositions of assets.

(a)        Insurers do not have to report acquisitions or dispositions under G.S. 58‑10‑55 if they are not material. For the purposes of this Part, a material acquisition or the aggregate of any series of related acquisitions during any 30‑day period, or a material disposition or the aggregate of any series of related dispositions during any 30‑day period, is one that is nonrecurring, not in the ordinary course of business, and involves more than five percent (5%) of the insurer's total admitted assets as reported in its most recent financial statement filed with the Department.

(b)        Asset acquisitions subject to this Part include every purchase, lease, exchange, merger, consolidation, succession, or other acquisition, other than the construction or development of real property by or for the insurer or the acquisition of materials for that purpose. Asset dispositions subject to this Part include every sale, lease, exchange, merger, consolidation, mortgage, hypothecation, assignment for the benefit of creditors or otherwise, abandonment, destruction, or other disposition.

(c)        The following information shall be disclosed in any report under this section:

(1)        Date of the transaction.

(2)        Manner of acquisition or disposition.

(3)        Description of the assets involved.

(4)        Nature and amount of the consideration given or received.

(5)        Purpose of, or reason for, the transaction.

(6)        Manner by which the amount of consideration was determined.

(7)        Gain or loss recognized or realized as a result of the transaction.

(8)        Name of each person from whom the assets were acquired or to whom they were disposed.

(d)        Every insurer shall report material acquisitions and dispositions on a nonconsolidated basis unless the insurer is part of a consolidated group of insurers that uses a pooling arrangement or one hundred percent (100%) reinsurance agreement that affects the solvency and integrity of the insurer's reserves and the insurer ceded substantially all of its direct and assumed business to the pool. An insurer cedes substantially all of its direct and assumed business to a pool if the insurer has less than one million dollars ($1,000,000) total direct plus assumed written premiums during a calendar year that are not subject to a pooling arrangement and the net income of the business not subject to the pooling arrangement represents less than five percent (5%) of the insurer's capital and surplus. (1995, c. 318, s. 1.)



§ 58-10-65. Nonrenewals, cancellations, or revisions of ceded reinsurance agreements.

§ 58‑10‑65.  Nonrenewals, cancellations, or revisions of ceded reinsurance agreements.

(a)        Insurers do not have to report nonrenewals, cancellations, or revisions of ceded reinsurance agreements under G.S. 58‑10‑55 if they are not material. For the purposes of this Part, a nonrenewal, cancellation, or revision of a ceded reinsurance agreement is considered material and must be reported if:

(1)        It is for property and casualty business, including accident and health business written by a property and casualty insurer and affects:

a.         More than fifty percent (50%) of the insurer's total ceded written premium; or

b.         More than fifty percent (50%) of the insurer's total ceded indemnity and loss adjustment reserves.

(2)        It is for life, annuity, and accident and health business and affects more than fifty percent (50%) of the total reserve credit taken for business ceded, on an annualized basis, as indicated in the insurer's most recent annual statement.

(3)        It is for either property and casualty, or life, annuity, and accident and health business, and:

a.         An authorized reinsurer representing more than ten percent (10%) of a total cession is replaced by one or more unauthorized reinsurers; or

b.         Previously established collateral requirements have been reduced or waived with respect to one or more unauthorized reinsurer's representing collectively more than ten percent (10%) of a total cession.

(b)        No filing is required if:

(1)        For property and casualty business, including accident and health business written by a property and casualty insurer, the insurer's total ceded written premium represents, on an annualized basis, less than ten percent (10%) of its total written premium for direct and assumed business.

(2)        For life, annuity, and accident and health business, the total reserve credit taken for business ceded represents, on an annualized basis, less than ten percent (10%) of the statutory reserve requirement before any cession.

(c)        The following information shall be disclosed in any report under this section:

(1)        Effective date of the nonrenewal, cancellation, or revision.

(2)        Description of the transaction, with an identification of the initiator of the transaction.

(3)        Purpose of, or reason for, the transaction.

(4)        If applicable, identity of the replacement reinsurers.

(d)        Every insurer shall report all material nonrenewals, cancellations, or revisions of ceded reinsurance agreements on a nonconsolidated basis unless the insurer is part of a consolidated group of insurers that uses a pooling arrangement or one hundred percent (100%) reinsurance agreement that affects the solvency and integrity of the insurer's reserves and the insurer ceded substantially all of its direct and assumed business to the pool. An insurer cedes substantially all of its direct and assumed business to a pool if the insurer has less than one million dollars ($1,000,000) total direct plus assumed written premiums during a calendar year that are not subject to the pooling arrangement and the net income of the business not subject to the pooling arrangement represents less than five percent (5%) of the insurer's capital and surplus. (1995, c. 318, s. 1.)



§ 58-10-75. Purpose and legislative intent.

Part 4. Protected Cell Companies.

§ 58‑10‑75.  Purpose and legislative intent.

This Part provides a basis for the creation of protected cells by a domestic insurer as one means of accessing alternative sources of capital and achieving the benefits of insurance securitization. Investors in fully funded insurance securitization transactions provide funds that are available to pay the insurer's insurance obligations or to repay the investors or both. The creation of protected cells is intended to be a means to achieve more efficiencies in conducting insurance securitizations. (2001‑223, s. 25.)



§ 58-10-80. Definitions.

§ 58‑10‑80.  Definitions.

As used in this Part, unless the context requires otherwise, the following terms have the following meanings:

(1)        "Domestic insurer" means an insurer domiciled in the State of North Carolina.

(2)        "Fair value" means the amount at which that asset (or liability) could be bought (or incurred) or sold (or settled) in a current transaction between willing parties, that is, other than in a forced or liquidation sale. Quoted marked prices in active markets are the best evidence of fair value and shall be used as the basis for the measurement, if available. If a quoted market price is available, the fair value is the product of the number of trading units times market price. If quoted market prices are not available, the estimate of fair value shall be based on the best information available. The estimate of fair value shall consider prices for similar assets and liabilities and the results of valuation techniques to the extent available in the circumstances. Examples of valuation techniques include the present value of estimated expected future cash flows using a discount rate commensurate with the risks involved, option‑pricing models, matrix pricing, option‑adjusted spread models, and fundamental analysis. Valuation techniques for measuring financial assets and liabilities and servicing assets and liabilities shall be consistent with the objective of measuring fair value. Those techniques shall incorporate assumptions that market participants would use in their estimates of values, future revenues, and future expenses, including assumptions about interest rates, default, prepayment, and volatility. In measuring financial liabilities and servicing liabilities at fair value by discounting estimated future cash flows, an objective is to use discount rates at which those liabilities could be settled in an arm's‑length transaction. Estimates of expected future cash flows, if used to estimate fair value, shall be the best estimate based on reasonable and supportable assumptions and projections. All available evidence shall be considered in developing estimates of expected future cash flows. The weight given to the evidence shall be commensurate with the extent to which the evidence can be verified objectively. If a range is estimated for either the amount or timing of possible cash flows, the likelihood of possible outcomes shall be considered in determining the best estimate of future cash flows.

(3)        "Fully funded" means that, with respect to any exposure attributed to a protected cell, the market value of the protected cell assets, on the date on which the insurance securitization is effected, equals or exceeds the maximum possible exposure attributable to the protected cell with respect to the exposures.

(4)        "General account" means the assets and liabilities of a protected cell company other than protected cell assets and protected cell liabilities.

(5)        "Indemnity trigger" means a transaction term by which relief of the issuer's obligation to repay investors is triggered by its incurring a specified level of losses under its insurance or reinsurance contracts.

(6)        "Nonindemnity trigger" means a transaction term by which relief of the issuer's obligation to repay investors is triggered solely by some event or condition other than the individual protected cell company incurring a specified level of losses under its insurance or reinsurance contracts.

(7)        "Protected cell" means an identified pool of assets and liabilities of a protected cell company segregated and insulated by means of this Chapter from the remainder of the protected cell company's assets and liabilities.

(8)        "Protected cell account" means a specifically identified bank or custodial account established by a protected cell company for the purpose of segregating the protected cell assets of one protected cell from the protected cell assets of other protected cells and from the assets of the protected cell company's general account.

(9)        "Protected cell assets" means all assets, contract rights, and general intangibles, identified with and attributable to a specific protected cell of a protected cell company.

(10)      "Protected cell company" means a domestic insurer that has one or more protected cells.

(11)      "Protected cell company insurance securitization" means the issuance of debt instruments, the proceeds from which support the exposures attributed to the protected cell, by a protected cell company where repayment of principal or interest, or both, to investors under the transaction terms is contingent upon the occurrence or nonoccurrence of an event with respect to which the protected cell company is exposed to loss under insurance or reinsurance contracts it has issued.

(12)      "Protected cell liabilities" means all liabilities and other obligations identified with and attributable to a specific protected cell of a protected cell company. (2001‑223, s. 25.)



§ 58-10-85. Establishment of protected cells.

§ 58‑10‑85.  Establishment of protected cells.

(a)        A protected cell company may establish one or more protected cells with the prior written approval of the Commissioner of a plan of operation or amendments submitted by the protected cell company with respect to each protected cell in connection with an insurance securitization. Upon the Commissioner's written approval of the plan of operation, which plan shall include the specific business objectives and investment guidelines of the protected cell, the protected cell company, in accordance with the approved plan of operation, may attribute to the protected cell insurance obligations with respect to its insurance business and obligations relating to the insurance securitization and assets to fund the obligations. A protected cell shall have its own distinct name or designation, which shall include the words "protected cell." The protected cell company shall transfer all assets attributable to a protected cell to one or more separately established and identified protected cell accounts bearing the name or designation of that protected cell. Protected cell assets must be held in the protected cell accounts for the purpose of satisfying the obligations of that protected cell.

(b)        All attributions of assets and liabilities between a protected cell and the general account must be in accordance with the plan of operation approved by the Commissioner. A protected cell company may make no other attribution of assets or liabilities between the protected cell company's general account and its protected cells. Any attribution of assets and liabilities between the general account and a protected cell, or from investors in the form of principal on a debt instrument issued by a protected cell company in connection with a protected cell company securitization, must be in cash or in readily marketable securities with established market values.

(c)        The creation of a protected cell does not create, with respect to that protected cell, a legal person separate from the protected cell company. Amounts attributed to a protected cell under this Chapter, including assets transferred to a protected cell account, are owned by the protected cell company, and the protected cell company may not be, or may not hold itself out to be, a trustee with respect to those protected cell assets of that protected cell account. Notwithstanding the provisions of this subsection, the protected cell company may allow for a security interest to attach to protected cell assets or a protected cell account when in favor of a creditor of the protected cell and otherwise allowed under applicable law.

(d)        This Part does not prohibit the protected cell company from contracting with or arranging for an investment advisor, commodity trading advisor, or other third party to manage the protected cell assets of a protected cell, if all remuneration, expenses, and other compensation of the third‑party advisor or manager are payable from the protected cell assets of that protected cell and not from the protected cell assets of other protected cells or the assets of the protected cell company's general account.

(e)        A protected cell company shall establish administrative and accounting procedures necessary to properly identify the one or more protected cells of the protected cell company and the protected cell assets and protected cell liabilities attributable to the protected cells. It shall be the duty of the directors of a protected cell company to keep protected cell assets and protected cell liabilities:

(1)        Separate and separately identifiable from the assets and liabilities of the protected cell company's general account; and

(2)        Attributable to one protected cell separate and separately identifiable from protected cell assets and protected cell liabilities attributable to other protected cells. Notwithstanding the provisions of this subsection, if this subsection is violated, the remedy of tracing is applicable to protected cell assets when commingled with protected cell assets of other protected cells or the assets of the protected cell company's general account. The remedy of tracing is not an exclusive remedy.

(f)         When establishing a protected cell, the protected cell company shall attribute to the protected cell assets a value at least equal to the reserves and other insurance liabilities attributed to that protected cell. (2001‑223, s. 25.)



§ 58-10-90. Use and operation of protected cells.

§ 58‑10‑90.  Use and operation of protected cells.

(a)        The protected cell assets of a protected cell may not be charged with liabilities arising out of any other business the protected cell company may conduct. All contracts or other documentation reflecting protected cell liabilities shall clearly indicate that only the protected cell assets are available for the satisfaction of those protected cell liabilities.

(b)        The income, gains and losses, realized or unrealized, from protected cell assets and protected cell liabilities must be credited to or charged against the protected cell without regard to other income, gains or losses of the protected cell company, including income, gains or losses of other protected cells. Amounts attributed to any protected cell and accumulations on the attributed amounts may be invested and reinvested without regard to any requirements or limitations of this Chapter and the investments in a protected cell or cells may not be taken into account in applying the investment limitations otherwise applicable to the investments of the protected cell company.

(c)        Assets attributed to a protected cell must be valued at their fair value on the date of valuation.

(d)        A protected cell company, with respect to any of its protected cells, shall engage in fully funded indemnity triggered insurance securitization to support in full the protected cell exposures attributable to that protected cell. A protected cell company insurance securitization that is nonindemnity triggered shall qualify as an insurance securitization under the terms of this Chapter only after the Commissioner adopts rules addressing the methods of funding of the portion of this risk that is not indemnity based and addressing accounting, disclosure, risk‑based capital treatment, and assessing risks associated with the securitizations. A protected cell company insurance securitization that is not fully funded, whether indemnity triggered or nonindemnity triggered, is prohibited. Protected cell assets may be used to pay interest or other consideration on any outstanding debt or other obligation attributable to that protected cell, and nothing in this subsection may be construed or interpreted to prevent a protected cell company from entering into a swap agreement or other transaction for the account of the protected cell that has the effect of guaranteeing interest or other consideration.

(e)        In all protected cell company insurance securitizations, the contracts or other documentation effecting the transaction shall contain provisions identifying the protected cell to which the transaction will be attributed. In addition, the contracts or other documentation shall clearly disclose that the assets of that protected cell, and only those assets, are available to pay the obligations of that protected cell. Notwithstanding the provisions of this subsection and subject to the provisions of this Chapter and any other applicable law or rule, the failure to include such language in the contracts or other documentation may not be used as the sole basis by creditors, reinsurers, or other claimants to circumvent the provisions of this Part.

(f)         A protected cell company shall only be authorized to attribute to a protected cell account the insurance obligations relating to the protected cell company's general account. Under no circumstances may a protected cell be authorized to issue insurance or reinsurance contracts directly to policyholders or reinsureds or have any obligation to the policyholders or reinsureds of the protected cell company's general account.

(g)        At the cessation of business of a protected cell in accordance with the plan approved by the Commissioner, the protected cell company voluntarily shall close out the protected cell account. (2001‑223, s. 25.)



§ 58-10-95. Reach of creditors and other claimants.

§ 58‑10‑95.  Reach of creditors and other claimants.

(a)        Protected cell assets shall only be available to the creditors of the protected cell company that are creditors with respect to that protected cell and, accordingly, are entitled, in conformity with this Chapter, to have recourse to the protected cell assets attributable to that protected cell and are absolutely protected from the creditors of the protected cell company that are not creditors with respect to that protected cell and who, accordingly, are not entitled to have recourse to the protected cell assets attributable to that protected cell. Creditors with respect to a protected cell are not entitled to have recourse against the protected cell assets of other protected cells or the assets or the protected cell company's general account. Protected cell assets are only available to creditors of a protected cell company after all protected cell liabilities have been extinguished or otherwise provided for in accordance with the plan of operation relating to that protected cell.

(b)        When an obligation of a protected cell company to a person arises from a transaction, or is otherwise imposed, with respect to a protected cell:

(1)        That obligation of the protected cell company extends only to the protected cell assets attributable to that protected cell, and the person, with respect to that obligation, is entitled to have recourse only to the protected cell assets attributable to that protected cell; and

(2)        That obligation of the protected cell company does not extend to the protected cell assets of any other protected cell or the assets of the protected cell company's general account, and that person, with respect to that obligation, is not entitled to have recourse to the protected cell assets of any other protected cell or the assets of the protected cell company's general account.

(c)        When an obligation of a protected cell company relates solely to the general account, the obligation of the protected cell company extends only to, and that creditor, with respect to that obligation, is entitled to have recourse only to the assets of the protected cell company's general account.

(d)        The activities, assets, and obligations relating to a protected cell are not subject to the provisions of Articles 48 and 62 of this Chapter, and neither a protected cell nor a protected cell company may be assessed by, or otherwise be required to contribute to, any guaranty fund or guaranty association in this State with respect to the activities, assets, or obligations of a protected cell. Nothing in this subsection affects the activities or obligations of an insurer's general account.

(e)        The establishment of one or more protected cells alone does not constitute a fraudulent conveyance, an intent by the protected cell company to defraud creditors, or the carrying out of business by the protected cell company for any other fraudulent purpose. (2001‑223, s. 25.)



§ 58-10-100. Conservation, rehabilitation, or liquidation of protected cell companies.

§ 58‑10‑100.  Conservation, rehabilitation, or liquidation of protected cell companies.

(a)        Notwithstanding any other provision of law or rule, upon an order of conservation, rehabilitation, or liquidation of a protected cell company, the receiver shall deal with the protected cell company's assets and liabilities, including protected cell assets and protected cell liabilities, in accordance with the requirements set forth in this Part.

(b)        With respect to amounts recoverable under a protected cell company insurance securitization, the amount recoverable by the receiver may not be reduced or diminished as a result of the entry of an order of conservation, rehabilitation, or liquidation with respect to the protected cell company, notwithstanding any provisions to the contrary in the contracts or other documentation governing the protected cell company insurance securitization. (2001‑223, s. 25.)



§ 58-10-105. No transaction of an insurance business.

§ 58‑10‑105.  No transaction of an insurance business.

A protected cell company insurance securitization may not be deemed to be an insurance or reinsurance contract. An investor in a protected cell company insurance securitization, by sole means of this investment, may not be deemed to be conducting an insurance business in this State. The underwriters or selling agents and their partners, directors, officers, members, managers, employees, agents, representatives, and advisors involved in a protected cell company insurance securitization may not be deemed to be conducting an insurance or reinsurance agency, brokerage, intermediary, advisory, or consulting business by virtue of their activities in connection with that business. (2001‑223, s. 25.)



§ 58-10-110. Authority to adopt rules.

§ 58‑10‑110.  Authority to adopt rules.

The Commissioner may adopt rules necessary to effectuate the purposes of this Part. (2001‑223, s. 25.)



§ 58-10-120. Definitions.

Part 5. Mortgage Guaranty Insurance.

§ 58‑10‑120.  Definitions.

As used in this Part:

(1)        "Mortgage guaranty insurers report of policyholders position" means the supplementary report required by the Commissioner.

(2)        "Policyholders position" means the contingency reserve established under G.S. 58‑10‑135 and policyholders' surplus. "Minimum policyholders position" is calculated as described in G.S. 58‑10‑125.

(3)        "Policyholders surplus" means an insurer's net worth; the difference between its assets and liabilities, as reported in its annual statement. (2001‑223, s. 11; 2005‑215, s. 11.)



§ 58-10-125. (Effective until July 1, 2011) Policyholders position and capital and surplus requirements.

§ 58‑10‑125.  (Effective until July 1, 2011) Policyholders position and capital and surplus requirements.

(a)        For the purpose of complying with G.S. 58‑7‑75, a mortgage guaranty insurer shall maintain at all times a minimum policyholders position of not less than one twenty‑fifth of the insurer's aggregate insured risk outstanding. The policyholders position shall be net of reinsurance ceded but shall include reinsurance assumed.

(b)        Subject to the provisions of subsections (i) through (l) of this section, if a mortgage guaranty insurer does not have the minimum amount of policyholders position required by this section it shall cease transacting new business until the time that its policyholders position is in compliance with this section.

(c)        A mortgage guaranty insurer shall at all times maintain capital and surplus in the greater of the amount required by G.S. 58‑7‑75 or subsection (a) of this section, unless a waiver is obtained by the mortgage guaranty insurer pursuant to subsection (i) of this section.

(d) through (h) Repealed by Session Laws 2007‑127, s. 5, effective July 1, 2007.

(i)         The Commissioner may waive the requirement found in subsection (a) of this section at the written request of a mortgage guaranty insurer upon a finding that the mortgage guaranty insurer's policyholders position is reasonable in relationship to the mortgage guaranty insurer's aggregate insured risk and adequate to its financial needs. The request must be made in writing at least 90 days in advance of the date that the mortgage guaranty insurer expects to exceed the requirement of subsection (a) of this section and shall, at a minimum, address the factors specified in subsection (j) of this section.

(j)         In determining whether a mortgage guaranty insurer's policyholders position is reasonable in relation to the mortgage guaranty insurer's aggregate insured risk and adequate to its financial needs, all of the following factors, among others, shall be considered:

(1)        The size of the mortgage guaranty insurer as measured by its assets, capital and surplus, reserves, premium writings, insurance in force, and other appropriate criteria.

(2)        The extent to which the mortgage guaranty insurer's business is diversified across time, geography, credit quality, origination, and distribution channels.

(3)        The nature and extent of the mortgage guaranty insurer's reinsurance program.

(4)        The quality, diversification, and liquidity of the mortgage guaranty insurer's assets and its investment portfolio.

(5)        The historical and forecasted trend in the size of the mortgage guaranty insurer's policyholders position.

(6)        The policyholders position maintained by other comparable mortgage guaranty insurers in relation to the nature of their respective insured risks.

(7)        The adequacy of the mortgage guaranty insurer's reserves.

(8)        The quality and liquidity of investments in affiliates. The Commissioner may treat any such investment as a nonadmitted asset for purposes of determining the adequacy of surplus as regards policyholders.

(9)        The quality of the mortgage guaranty insurer's earnings and the extent to which the reported earnings of the mortgage guaranty insurer include extraordinary items.

(10)      An independent actuary's opinion as to the reasonableness and adequacy of the mortgage guaranty insurer's historical and projected policyholders position.

(11)      The capital contributions which have been infused or are available for future infusion into the mortgage guaranty insurer.

(12)      The historical and projected trends in the components of the mortgage guaranty insurer's aggregate insured risk, including, but not limited to, the quality and type of the risks included in the aggregate insured risk.

(k)        The Commissioner may retain accountants, actuaries, or other experts to assist the Commissioner in the review of the mortgage guaranty insurer's request submitted pursuant to subsection (i) of this section. The mortgage guaranty insurer shall bear the Commissioner's cost of retaining those persons.

(l)         Any waiver shall be (i) for a specified period of time not to exceed two years and (ii) subject to any terms and conditions that the Commissioner shall deem best suited to restoring the mortgage guaranty insurer's minimum policyholders position required by subsection (a) of this section. Notwithstanding any other provision in this section, the Commissioner shall not grant a waiver that would extend beyond July 1, 2011.  (2001‑223, s. 11; 2007‑127, s. 5; 2009‑254, s. 1.)

§ 58‑10‑125.  (Effective July 1, 2011) Policyholders position and capital and surplus requirements.

(a)        For the purpose of complying with G.S. 58‑7‑75, a mortgage guaranty insurer shall maintain at all times a minimum policyholders position of not less than one twenty‑fifth of the insurer's aggregate insured risk outstanding. The policyholders position shall be net of reinsurance ceded but shall include reinsurance assumed.

(b)        If a mortgage guaranty insurer does not have the minimum amount of policyholders position required by this section it shall cease transacting new business until the time that its policyholders position is in compliance with this section.

(c)        A mortgage guaranty insurer shall at all times maintain capital and surplus in the greater of the amount required by G.S. 58‑7‑75 or this section.

(d)        through (h) Repealed by Session Laws 2007‑127, s. 5, effective July 1, 2007.  (2001‑223, s. 11; 2007‑127, s. 5.)



§ 58-10-130. Unearned premium reserve.

§ 58‑10‑130.  Unearned premium reserve.

(a)        The unearned premium reserve shall be computed as follows:

(1)        The unearned premium reserve for premiums paid in advance annually shall be calculated on the monthly pro rata fractional basis.

(2)        Premiums paid in advance for 10‑year coverage shall be placed in the unearned premium reserve and shall be released from this reserve as follows:

a.         1st month  1/132;

b.         2nd through 12th month  2/132 each month;

c.         13th month  3/264;

d.         14th through 120th month  1/132 per month;

e.         121st month  1/264

(3)        Premiums paid in advance for periods in excess of 10 years. During the first 10 years of coverage the unearned portion of the premium shall be the premium collected minus an amount equal to the premium that would have been earned had the applicable premium for 10 years of coverage been received. The premium remaining after 10 years shall be released from the unearned premium reserve monthly pro rata over the remaining term of coverage.

(b)        Repealed by Session Laws 2001‑334, s. 16.1.

(c)        The case basis method shall be used to determine the loss reserve which shall include a reserve for claims reported and unpaid and a reserve for claims incurred but not reported. (2001‑223, s. 11; 2001‑334, s. 16.1.)



§ 58-10-135. Contingency reserve for mortgage guaranty insurers.

§ 58‑10‑135.  Contingency reserve for mortgage guaranty insurers.

(a)        Subject to G.S. 58‑7‑21, a mortgage guaranty insurer shall make an annual contribution to the contingency reserve which in the aggregate shall be fifty percent (50%) of the net earned mortgage guaranty premium reported in the annual statement.

(b)        Repealed by Session Laws 2007‑127, s. 6, effective July 1, 2007.

(c)        The contingency reserve established by this section shall be maintained for 120 months and reported in the financial statements as a liability. That portion of the contingency reserve established and maintained for more than 120 months shall be released and shall no longer constitute part of the contingency reserve.

(d)        With the approval of the Commissioner, withdrawals may be made from the contingency reserve when incurred losses and incurred loss expenses exceed thirty‑five percent (35%) of the net earned premium. On a quarterly basis, provisional withdrawals may be made from the contingency reserve in an amount not to exceed seventy‑five percent (75%) of the withdrawal calculated in accordance with this subsection.

(e)        With the approval of the Commissioner, a mortgage guaranty insurer may withdraw from the contingency reserve any amounts which are in excess of the minimum policyholders position as filed with the most recently filed annual statement. In reviewing a request for withdrawal pursuant to this subsection, the Commissioner may consider loss development and trends. If any portion of the contingency reserve for which withdrawal is requested pursuant to this subsection is maintained by a reinsurer, the Commissioner may also consider the financial condition of the reinsurer. If any portion of the contingency reserve for which withdrawal is requested pursuant to this subsection is maintained in a segregated account or segregated trust and such withdrawal would result in funds being removed from the segregated account or segregated trust, the Commissioner may also consider the financial condition of the reinsurer.

(f)         Releases and withdrawals from the contingency reserve shall be accounted for on a first‑in‑first‑out basis as prescribed by the Commissioner.

(g)        The calculations to develop the contingency reserve shall be made in the following sequence:

(1)        The additions required by  subsection (a) of this section;

(2)        The releases permitted by subsection (c) of this section;

(3)        The withdrawals permitted by subsection (d) of this section; and

(4)        The withdrawals permitted by subsection (e) of this section.

(h)        Whenever the laws or regulations of another jurisdiction in which a mortgage guaranty insurer, subject to the requirements of this Part is licensed, require a larger unearned premium reserve or a larger contingency reserve in the aggregate than that set forth in this Part, the establishment and maintenance of the larger unearned premium reserve or contingency reserve shall be deemed to be in compliance with this Part. (2001‑223, s. 11; 2001‑334, ss. 16.2, 16.3; 2007‑127, s. 6.)



§ 58-10-140. Report of policyholder's position.

§ 58‑10‑140.  Report of policyholder's position.

Each mortgage guaranty insurance company doing business in this State must file on a form prescribed by the Commissioner a Mortgage Guaranty Insurers Report of Policyholders Position. The supplemental reports shall be filed with the annual and quarterly statements pursuant to G.S. 58‑2‑165. (2005‑215, s. 12.)



§ 58-10-145. Monoline requirement for mortgage guaranty insurers.

§ 58‑10‑145.  Monoline requirement for mortgage guaranty insurers.

A mortgage guaranty insurance company that transacts any kind of insurance other than mortgage guaranty insurance is not eligible to transact business in this State. Provided, however, that a mortgage guaranty insurance company may, until December 31, 2012, assume reinsurance for "credit insurance," as defined in G.S. 58‑7‑15(17).  (2007‑127, s. 7; 2008‑124, s. 2.2.)



§ 58-10-150. Statement of actuarial opinion.

Part 6. Property and Casualty Actuarial Opinions.

§ 58‑10‑150.  Statement of actuarial opinion.

Every property and casualty insurance company doing business in this State, unless otherwise exempted by the Commissioner, shall annually submit the opinion of an appointed actuary entitled, "statement of actuarial opinion." This opinion shall be filed in accordance with the appropriate NAIC Property and Casualty Annual Statement Instructions. (2007‑127, s. 15.)



§ 58-10-155. Actuarial opinion summary.

§ 58‑10‑155.  Actuarial opinion summary.

(a)        Every property and casualty insurance company domiciled in this State that is required to submit a statement of actuarial opinion shall annually submit an actuarial opinion summary, written by the company's appointed actuary. This actuarial opinion summary shall be filed in accordance with the appropriate NAIC Property and Casualty Annual Statement Instructions and shall be considered as a document supporting the statement of actuarial opinion required in G.S. 58‑10‑150.

(b)        A company licensed but not domiciled in this State, and a company writing business in this State although not specifically licensed to do so or otherwise authorized, shall provide the actuarial opinion summary upon request. (2007‑127, s. 15.)



§ 58-10-160. Actuarial report and work papers.

§ 58‑10‑160.  Actuarial report and work papers.

(a)        An actuarial report and underlying work papers as required by the appropriate NAIC Property and Casualty Annual Statement Instructions shall be prepared to support each statement of actuarial opinion and actuarial opinion summary.

(b)        If an insurance company fails to provide a supporting actuarial report or work papers at the request of the Commissioner or if the Commissioner determines that the supporting actuarial report or work papers provided by an insurance company are unsatisfactory to the Commissioner, the Commissioner may engage an independent, qualified actuary at the expense of the company to (i) review the opinion and the basis for the opinion and (ii) prepare an actuarial report or work papers. (2007‑127, s. 15.)



§ 58-10-165. Monetary penalties for failure to provide documents.

§ 58‑10‑165.  Monetary penalties for failure to provide documents.

A company that fails to provide a statement of actuarial opinion, actuarial opinion summary, actuarial report, or work papers within the time frame provided in the Commissioner's written request, is subject to the monetary penalties set forth in G.S. 58‑2‑70. (2007‑127, s. 15.)



§ 58-10-170. Qualified immunity of appointed actuary.

§ 58‑10‑170.  Qualified immunity of appointed actuary.

The appointed actuary shall not be liable for damages to any person other than the insurance company or the Commissioner for any act, error, omission, decision, or conduct with respect to the appointed actuary's opinion, except in cases of fraud or willful misconduct by the appointed actuary. (2007‑127, s. 15.)



§ 58-10-175. Confidentiality.

§ 58‑10‑175.  Confidentiality.

(a)        The statement of actuarial opinion shall be treated as a public record.

(b)        Documents, materials, or other information in the possession or control of the Department that are considered an actuarial opinion summary, actuarial report, or work papers provided in support of the opinion, and any other material provided by the company to the Commissioner in connection with the actuarial opinion summary, actuarial report, or work papers shall be confidential by law and privileged, in accord with G.S. 58‑2‑240, shall not be subject to G.S. 58‑2‑100, shall not be subject to subpoena, and shall not be subject to discovery or admissible as evidence in any private civil action.

(c)        Subsection (b) of this section shall not be construed to limit the Commissioner's authority to release documents to the Actuarial Board for Counseling and Discipline if the documents are required for the purpose of professional disciplinary proceedings and if the Actuarial Board for Counseling and Discipline establishes procedures satisfactory to the Commissioner for preserving the confidentiality of the documents. In addition, this section shall not be construed to limit the Commissioner's authority to use any documents, materials, or other information in furtherance of any regulatory or legal action brought as part of the Commissioner's official duties.

(d)        Neither the Commissioner nor any person who received documents, materials, or other information while acting under the authority of the Commissioner shall be permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to subsection (b) of this section.

(e)        In order to assist in the performance of the Commissioner's duties, the Commissioner:

(1)        May share documents, materials, or other information, including the confidential and privileged documents, materials, or information subject to subsection (b) of this section with other state, federal, and international regulatory agencies, with the NAIC and its affiliates and subsidiaries, and with state, federal, and international law enforcement authorities, provided that the recipient agrees to maintain the confidentiality and privileged status of the document, material, or other information and has the legal authority to maintain confidentiality.

(2)        May receive documents, materials, or information, including otherwise confidential and privileged documents, materials, or information, from the NAIC and its affiliates and subsidiaries, and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information.

(3)        May enter into agreements governing the sharing and use of information consistent with this section.

(f)         No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the Commissioner under this section or as a result of sharing as authorized in subsection (e) of this section. (2007‑127, s. 15.)



§ 58-10-185. Purpose and scope.

Part 7. Annual Financial Reporting.

§ 58‑10‑185.  Purpose and scope.

(a)        The purpose of this Part is to improve the Commissioner's ability to monitor the financial condition of insurers by requiring (i) an annual audit of financial statements reporting the financial position and the results of operations of insurers by independent certified public accountants, (ii) communication of internal control related matters noted in an audit, and (iii) management's report of internal control over financial reporting.

(b)        Every insurer, as defined in G.S. 58‑10‑190, shall be subject to this Part. Insurers having direct premiums written in this State of less than one million dollars ($1,000,000) in any calendar year and fewer than 1,000 policyholders or certificate holders of direct written policies nationwide at the end of the calendar year shall be exempt from this Part for the year, unless the Commissioner makes a specific finding that compliance is necessary for the Commissioner to carry out statutory responsibilities, except that insurers having assumed premiums pursuant to contracts of reinsurance of one million dollars ($1,000,000) or more will not be exempt.

(c)        Foreign or alien insurers filing the audited financial report in another state, pursuant to that state's requirement for filing of audited financial reports, which has been found by the Commissioner to be substantially similar to the requirements in this Part, are exempt from G.S. 58‑10‑195 through G.S. 58‑10‑240 if:

(1)        A copy of the audited financial report, communication of internal control related matters noted in an audit, and the accountant's letter of qualifications that are filed with the other state are filed with the Commissioner in accordance with the filing dates specified in G.S. 58‑10‑195, 58‑10‑230, and 58‑10‑235, respectively. Canadian insurers may submit accountants' reports as filed with the Office of the Superintendent of Financial Institutions, Canada.

(2)        A copy of any notification of adverse financial condition report filed with the other state is filed with the Commissioner within the time specified in G.S. 58‑10‑225.

(d)        Foreign or alien insurers required to file management's report of internal control over financial reporting in another state are exempt from filing the report in this State provided the other state has substantially similar reporting requirements and the report is filed with the Commissioner of the other state within the time specified.

(e)        This Part shall not prohibit, preclude, or in any way limit the Commissioner from ordering, conducting, or performing examinations of insurers in accordance with G.S. 58‑2‑131 through G.S. 58‑2‑134, known as the Examination Law.  (2009‑384, s. 1.)



§ 58-10-190. Definitions.

§ 58‑10‑190.  Definitions.

As used in this Part:

(1)        "Accountant" or "independent certified public accountant" means an independent certified public accountant or accounting firm in good standing with the American Institute of Certified Public Accountants (AICPA) and in all states in which he or she is licensed to practice; for Canadian and British companies, it means a Canadian‑chartered or British‑chartered accountant.

(2)        An "affiliate" of, or person "affiliated" with, a specific person has the same meaning set forth in G.S. 58‑19‑5.

(3)        "Audit committee" means a committee, or equivalent body, established by the board of directors of an entity for the purpose of overseeing the accounting and financial reporting processes of an insurer or group of insurers and audits of financial statements of the insurer or group of insurers. The audit committee of any entity that controls a group of insurers may be deemed to be the audit committee for one or more of these controlled insurers at the election of the controlling person as provided in G.S. 58‑10‑245(f). If an audit committee is not designated by the insurer, the insurer's entire board of directors shall constitute the audit committee.

(4)        "Audited financial report" means and includes those items specified in G.S. 58‑10‑200.

(5)        "Controlling person" has the same meaning set forth in G.S. 58‑19‑5.

(6)        "Group of insurers" means those licensed insurers included in the reporting requirements of Article 19 of this Chapter, or a set of insurers as identified by management, for the purpose of assessing the effectiveness of internal control over financial reporting.

(7)        "Indemnification" means an agreement of indemnity or a release from liability where the intent or effect is to shift or limit in any manner the potential liability of the person or firm for failure to adhere to applicable auditing or professional standards, whether or not resulting from other known misrepresentations made by the insurer or its representatives.

(8)        "Insurer" means any insurance entity as identified in Articles 7, 8, 11, 15, 17, 23, 24, 25, 26, 65, and 67 of this Chapter and regulated by the Commissioner.

(9)        "Internal control over financial reporting" means a process effected by an entity's board of directors, management, and other personnel designed to provide reasonable assurance regarding the reliability of the financial statements, that is, those items specified in G.S. 58‑10‑200(b)(2) through G.S. 58‑10‑200(b)(6) and includes those policies and procedures that meet all of the following criteria:

a.         Pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of assets.

b.         Provide reasonable assurance that transactions are recorded as necessary to permit preparation of the financial statements, that is, those items specified in G.S. 58‑10‑200(b)(2) through G.S. 58‑10‑200(b)(6) and that receipts and expenditures are being made only in accordance with authorizations of management and directors.

c.         Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of assets that could have a material effect on the financial statements, including those items specified in G.S. 58‑10‑200(b)(2) through G.S. 58‑10‑200(b)(6).

(10)      "SEC" means the United States Securities and Exchange Commission, or any successor agency.

(11)      "Section 404" means Section 404 of the Sarbanes‑Oxley Act of 2002 and the SEC's rules and regulations promulgated under that act.

(12)      "Section 404 report" means management's report on "internal control over financial reporting" as defined by the SEC and the related attestation report of the independent certified public accountant as described in Section 3A of the Sarbanes‑Oxley Act of 2002.

(13)      "SOX‑compliant entity" means an entity that either is required to be compliant with, or voluntarily is compliant with, all of the following provisions of the Sarbanes‑Oxley Act of 2002: (i) Section 202. Preapproval requirements of Title II, Auditor Independence; (ii) Section 301. Audit Committees independence requirements of Title III, Corporate Responsibility; and (iii) Section 404. Management assessment of internal controls requirements of Title IV, Enhanced Financial Disclosures.  (2009‑384, s. 1.)



§ 58-10-195. General requirements related to filing and extensions for filing of annual audited financial reports and audit committee appointment.

§ 58‑10‑195.  General requirements related to filing and extensions for filing of annual audited financial reports and audit committee appointment.

(a)        All insurers shall have an annual audit by an independent certified public accountant and shall file an audited financial report with the Commissioner on or before June 1 for the year ended December 31 immediately preceding. The Commissioner may require an insurer to file an audited financial report earlier than June 1 with 90 days' advance notice to the insurer.

(b)        Extensions of the June 1 filing date may be granted by the Commissioner for 30‑day periods upon a showing by the insurer and its independent certified public accountant of the reasons for requesting an extension and determination by the Commissioner of good cause for an extension. The request for extension must be received in writing not less than 10 days before the due date and in sufficient detail to permit the Commissioner to make an informed decision with respect to the requested extension.

(c)        If an extension is granted in accordance with the provisions in subsection (b) of this section, a similar extension of 30 days is granted to the filing of management's report of internal control over financial reporting.

(d)        Every insurer required to file an annual audited financial report pursuant to this Part shall designate a group of individuals as constituting its audit committee, as defined in G.S. 58‑10‑190. The audit committee of an entity that controls an insurer may be deemed to be the insurer's audit committee at the election of the controlling person.  (2009‑384, s. 1.)



§ 58-10-200. Contents of annual audited financial report.

§ 58‑10‑200.  Contents of annual audited financial report.

(a)        The annual audited financial report shall report the financial position of the insurer as of the end of the most recent calendar year and the results of its operations, cash flows, and changes in capital and surplus for the year then ended in conformity with G.S. 58‑2‑165(c). The financial statements included in the audited financial report shall be prepared in a form and using language and groupings substantially the same as the relevant sections of the annual statement of the insurer filed with the Commissioner, and the financial statement shall be comparative, presenting the amounts as of December 31 of the current year and the amounts as of the immediately preceding December 31. However, in the first year in which an insurer is required to file an audited financial report, the comparative data may be omitted.

(b)        The annual audited financial report shall include the following:

(1)        Report of independent certified public accountant.

(2)        Balance sheet reporting admitted assets, liabilities, capital, and surplus.

(3)        Statement of operations.

(4)        Statement of cash flows.

(5)        Statement of changes in capital and surplus.

(6)        Notes to financial statements, which shall be those required by the appropriate NAIC Annual Statement Instructions and the NAIC Accounting Practices and Procedures Manual. The notes shall include a reconciliation of differences, if any, between the audited statutory financial statements and the annual statement filed pursuant to G.S. 58‑2‑165(c) with a written description of the nature of these differences.  (2009‑384, s. 1.)



§ 58-10-205. Designation of independent certified public accountant.

§ 58‑10‑205.  Designation of independent certified public accountant.

(a)        Each insurer required by this Part to file an annual audited financial report must, within 60 days after becoming subject to the requirement, register with the Commissioner in writing the name and address of the independent certified public accountant or accounting firm retained to conduct the annual audit. Insurers not retaining an independent certified public accountant on July 31, 2009, shall register the name and address of their retained independent certified public accountant not less than six months before the date when the first audited financial report is to be filed.

(b)        The insurer shall obtain a letter from the accountant and file a copy with the Commissioner stating that the accountant is aware of the provisions of the insurance laws and the regulations of the State of North Carolina that relate to accounting and financial matters and affirming that the accountant will express his or her opinion on the financial statement in terms of its conformity to the statutory accounting practices prescribed or otherwise permitted by the Commissioner, specifying such exceptions as he or she may believe appropriate.

(c)        If an accountant for the immediately preceding filed audited financial report is dismissed or resigns, the insurer shall within five business days notify the Commissioner of this event. The insurer shall also furnish the Commissioner with a separate letter within 10 business days after the notification stating whether in the 24 months preceding such event there were any disagreements with the former accountant on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure; which disagreements, if not resolved to the satisfaction of the former accountant, would have caused him or her to make reference to the subject matter of the disagreement in connection with his or her opinion. The disagreements required to be reported in response to this section include both those resolved to the former accountant's satisfaction and those not resolved to the former accountant's satisfaction. Disagreements contemplated by this section could include, but are not limited to, disagreements between personnel of the insurer responsible for presentation of its financial statements and personnel of the accounting firm responsible for rendering its report. The insurer shall also in writing request the former accountant to furnish a letter addressed to the insurer stating whether the accountant agrees with the statements contained in the insurer's letter and, if not, stating the reasons for which he or she does not agree; and the insurer shall furnish the responsive letter from the former accountant to the Commissioner together with its own.  (2009‑384, s. 1.)



§ 58-10-210. Qualifications of independent certified public accountant.

§ 58‑10‑210.  Qualifications of independent certified public accountant.

(a)        The Commissioner shall not recognize a person or firm as a qualified independent certified public accountant if the person or firm:

(1)        Is not in good standing with the North Carolina State Board of Certified Public Accountant Examiners and in all other states in which the accountant is licensed to practice, or, for a Canadian or British company, that is not a chartered accountant; or

(2)        Has either directly or indirectly entered into an agreement of indemnity or release from liability, collectively referred to as indemnification, with respect to the audit of the insurer.

(b)        Except as otherwise provided in this Part, the Commissioner shall recognize an independent certified public accountant as qualified as long as he or she conforms to the standards of his or her profession, as contained in the Code of Professional Ethics of the AICPA and Rules and Regulations and Code of Ethics and Rules of Professional Conduct of the North Carolina State Board of Certified Public Accountant Examiners or similar code.

(c)        A qualified independent certified public accountant may enter into an agreement with an insurer to have disputes relating to an audit resolved by mediation or arbitration. However, in the event of a delinquency proceeding commenced against the insurer under Article 30 of this Chapter, the mediation or arbitration provisions shall operate at the option of the statutory successor.

(d)        Lead Audit Partner Rotation Required.

(1)        The lead or coordinating audit partner, having primary responsibility for the audit, may not act in that capacity for more than five consecutive years. The person shall be disqualified from acting in that or a similar capacity for the same company or its insurance subsidiaries or affiliates for a period of five consecutive years. An insurer may apply to the Commissioner for relief from the rotation requirement on the basis of unusual circumstances. This application shall be made at least 30 days before the end of the calendar year. The Commissioner may consider any of the following factors in determining if the relief should be granted:

a.         The number of partners, expertise of the partners, or the number of insurance clients in the currently registered firm.

b.         The premium volume of the insurer.

c.         The number of jurisdictions in which the insurer transacts business.

(2)        The insurer shall file, with its annual statement filing, the approval for relief granted pursuant to subdivision (1) of this subsection with the states in which it is licensed or doing business and with the NAIC. If the nondomestic state accepts electronic filing with the NAIC, the insurer shall file the approval in an electronic format.

(e)        The Commissioner shall neither recognize as a qualified independent certified public accountant, nor accept an annual audited financial report prepared, in whole or in part, by a natural person who meets any of the following criteria:

(1)        The person has been convicted of fraud, bribery, a violation of the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §§ 1961 to 1968k, or any dishonest conduct or practices under federal or state law.

(2)        The person has been found to have violated the insurance laws of this State with respect to any previous reports submitted under this Part.

(3)        The person has demonstrated a pattern or practice of failing to detect or disclose material information in previous reports filed under the provisions of this Part.

(f)         The Commissioner may, as provided in G.S. 58‑2‑50, hold a hearing to determine whether an independent certified public accountant is qualified and, considering the evidence presented, may rule that the accountant is not qualified for purposes of expressing his or her opinion on the financial statements in the annual audited financial report made pursuant to this Part and require the insurer to replace the accountant with another whose relationship with the insurer is qualified within the meaning of this Part.

(g)        Independence of Services.

(1)        The Commissioner shall not recognize as a qualified independent certified public accountant nor accept an annual audited financial report prepared, in whole or in part, by an accountant who provides to an insurer, contemporaneously with the audit, any of the following nonaudit services:

a.         Bookkeeping or other services related to the accounting records or financial statements of the insurer.

b.         Financial information systems design and implementation.

c.         Appraisal or valuation services, fairness opinions, or contribution‑in‑kind reports.

d.         Actuarially oriented advisory services involving the determination of amounts recorded in the financial statements. The accountant may assist an insurer in understanding the methods, assumptions, and inputs used in the determination of amounts recorded in the financial statement only if it is reasonable to conclude that the services provided will not be subject to audit procedures during an audit of the insurer's financial statements. An accountant's actuary may also issue an actuarial opinion or certification on an insurer's reserves if all of the following conditions have been met:

1.         Neither the accountant nor the accountant's actuary has performed any management functions or made any management decisions.

2.         The insurer has competent personnel, or engages a third‑party actuary to estimate the reserves for which management takes responsibility.

3.         The accountant's actuary tests the reasonableness of the reserves after the insurer's management has determined the amount of the reserves.

e.         Internal audit outsourcing services.

f.          Management functions or human resources.

g.         Broker or dealer, investment adviser, or investment banking services.

h.         Legal services or expert services unrelated to the audit.

i.          Any other services that the Commissioner determines, by administrative rule, are impermissible.

(2)        In general, the principles of independence with respect to services provided by the qualified independent certified public accountant are largely predicated on three basic principles, violations of which would impair the accountant's independence. The principles are that the accountant cannot function in the role of management, cannot audit his or her own work, and cannot serve in an advocacy role for the insurer.

(h)        Insurers having direct written and assumed premiums of less than one hundred million dollars ($100,000,000) in any calendar year may request an exemption from subdivision (1) of subsection (g) of this section. The insurer shall file with the Commissioner a written statement discussing the reasons why the insurer should be exempt from these provisions. If the Commissioner finds, upon review of this statement, that compliance with this Part would constitute a financial or organizational hardship upon the insurer, an exemption may be granted.

(i)         A qualified independent certified public accountant who performs the audit may engage in other nonaudit services, including tax services, that are not described in subdivision (1) of subsection (g) of this section or that do not conflict with the principles set forth in subdivision (2) of subsection (g) of this section, only if the activity is approved in advance by the audit committee, in accordance with subsection (j) of this section.

(j)         All auditing services and nonaudit services provided to an insurer by the qualified independent certified public accountant of the insurer shall be preapproved by the audit committee. The preapproval requirement is waived with respect to nonaudit services if the insurer is a SOX‑compliant entity or is a direct or indirect wholly owned subsidiary of a SOX‑compliant entity or all of the following apply:

(1)        The aggregate amount of all such nonaudit services provided to the insurer constitutes not more than five percent (5%) of the total amount of fees paid by the insurer to its qualified independent certified public accountant during the fiscal year in which the nonaudit services are provided.

(2)        The services were not recognized by the insurer at the time of the engagement to be nonaudit services.

(3)        The services are promptly brought to the attention of the audit committee and approved before the completion of the audit by the audit committee or by one or more members of the audit committee who are the members of the board of directors to whom authority to grant such approvals has been delegated by the audit committee.

(k)        The audit committee may delegate to one or more designated members of the audit committee the authority to grant the preapprovals required by subsection (j) of this section. The decisions of any member to whom this authority is delegated shall be presented to the full audit committee at each of its scheduled meetings.

(l)         Cooling‑Off Period.

(1)        The Commissioner shall not recognize an independent certified public accountant as qualified for a particular insurer if a member of the board, president, chief executive officer, controller, chief financial officer, chief accounting officer, or any person serving in an equivalent position for that insurer was employed by the independent certified public accountant and participated in the audit of that insurer during the one‑year period preceding the date that the most current statutory opinion is due. This section shall only apply to partners and senior managers involved in the audit. An insurer may apply to the Commissioner for relief from this requirement on the basis of unusual circumstances.

(2)        The insurer shall file, with its annual statement filing, the approval for relief granted pursuant to subdivision (1) of this subsection with the states in which it is licensed or doing business and the NAIC. If the nondomestic state accepts electronic filing with the NAIC, the insurer shall file the approval in an electronic format.  (2009‑384, s. 1.)



§ 58-10-215. Consolidated or combined audits.

§ 58‑10‑215.  Consolidated or combined audits.

An insurer may make written application to the Commissioner for approval to file audited consolidated or combined financial statements in lieu of separate annual audited financial statements if the insurer is part of a group of insurance companies that utilizes a pooling or one hundred percent (100%) reinsurance agreement that affects the solvency of the insurer and affects the integrity of the insurer's reserves and the insurer cedes all of its direct and assumed business to the pool. In such cases, a columnar consolidating or combining worksheet that meets all of the following criteria shall be filed with the report:

(1)        Amounts shown on the consolidated or combined audited financial report shall be shown on the worksheet.

(2)        Amounts for each insurer subject to this section shall be stated separately.

(3)        Noninsurance operations may be shown on the worksheet on a combined or individual basis.

(4)        Explanations of consolidating and eliminating entries shall be included.

(5)        A reconciliation shall be included of any differences between the amounts shown in the individual insurer columns of the worksheet and comparable amounts shown on the annual statements of the insurers.  (2009‑384, s. 1.)



§ 58-10-220. Scope of audit and report of independent certified public accountant.

§ 58‑10‑220.  Scope of audit and report of independent certified public accountant.

Financial statements furnished pursuant to G.S. 58‑10‑200 shall be examined by the independent certified public accountant. The audit of the insurer's financial statements shall be conducted in accordance with generally accepted auditing standards. In accordance with AU Section 319 of the Professional Standards of the AICPA, Consideration of Internal Control in a Financial Statement Audit, the independent certified public accountant should obtain an understanding of internal control sufficient to plan the audit. To the extent required by AU Section 319, for those insurers required to file a management's report of internal control over financial reporting pursuant to G.S. 58‑10‑255, the independent certified public accountant should consider, as that term is defined in "Statement on Auditing Standards No. 102 of the AICPA Professional Standards, Defining Professional Requirements in Statements on Auditing Standards" or its replacement, the most recently available report in planning and performing the audit of the statutory financial statements. Consideration shall be given to the procedures illustrated in the Financial Condition Examiners Handbook promulgated by the NAIC as the independent certified public accountant deems necessary.  (2009‑384, s. 1.)



§ 58-10-225. Notification of adverse financial condition.

§ 58‑10‑225.  Notification of adverse financial condition.

(a)        The insurer required to furnish the annual audited financial report shall require the independent certified public accountant to report, in writing, within five business days to the board of directors or its audit committee any determination by the independent certified public accountant that the insurer has materially misstated its financial condition as reported to the Commissioner as of the balance sheet date currently under audit or that the insurer does not meet the minimum capital and surplus requirement of G.S. 58‑7‑75 as of that date. An insurer that has received a report pursuant to this subsection shall forward a copy of the report to the Commissioner within five business days after receipt of the report and shall provide the independent certified public accountant making the report with evidence of the report being furnished to the Commissioner. If the independent certified public accountant fails to receive the evidence within the required five‑business‑day period, the independent certified public accountant shall furnish to the Commissioner a copy of its report within the next five business days.

(b)        No independent certified public accountant shall be liable in any manner to any person for any statement made in connection with subsection (a) of this section if the statement is made in good faith in compliance with that subsection.

(c)        If the accountant, subsequent to the date of the audited financial report filed pursuant to this Part, becomes aware of facts that might have affected his or her report, the Commissioner notes the obligation of the accountant to take such action as prescribed in Volume 1, Section AU 561 of the Professional Standards of the AICPA.  (2009‑384, s. 1.)



§ 58-10-230. Communication of internal control related matters noted in an audit.

§ 58‑10‑230.  Communication of internal control related matters noted in an audit.

(a)        In addition to the annual audited financial report, each insurer shall furnish the Commissioner with a written communication as to any unremediated material weaknesses in its internal control over financial reporting noted during the audit. Such communication shall be prepared by the accountant within 60 days after the filing of the annual audited financial report and shall contain a description of any unremediated material weakness, as the term "material weakness" is defined by "Statement on Auditing Standards No. 112 of the AICPA Professional Standards, Communication of Internal Control Related Matters Noted in an Audit," or its replacement, as of December 31 immediately preceding, so as to coincide with the audited financial report described in G.S. 58‑10‑195(a) in the insurer's internal control over financial reporting noted by the accountant during the course of their audit of the financial statements. If no unremediated material weaknesses are noted, the communication should so state.

(b)        The insurer shall provide a description of remedial actions taken or proposed to correct unremediated material weaknesses, if the actions are not described in the accountant's communication.  (2009‑384, s. 1.)



§ 58-10-235. Accountant's letter of qualifications.

§ 58‑10‑235.  Accountant's letter of qualifications.

The accountant shall furnish the insurer, in connection with, and for inclusion in, the filing of the annual audited financial report, a letter stating all of the following:

(1)        That the accountant is independent with respect to the insurer and conforms to the standards of his or her profession as contained in the Code of Professional Ethics and pronouncements of the AICPA and the Rules of Professional Conduct of the North Carolina State Board of Certified Public Accountant Examiners Board of Public Accountancy, or similar code.

(2)        The background and experience in general and the experience in audits of insurers of the staff assigned to the engagement and whether each is an independent certified public accountant. Nothing within this Part shall be construed as prohibiting the accountant from utilizing such staff as he or she deems appropriate where their use is consistent with the standards prescribed by generally accepted auditing standards.

(3)        That the accountant understands the annual audited financial report and his opinion thereon will be filed in compliance with this Part and that the Commissioner will be relying on this information in the monitoring and regulation of the financial position of insurers.

(4)        That the accountant consents to the requirements of G.S. 58‑10‑240 and that the accountant consents and agrees to make available for review by the Commissioner, or the Commissioner's designee or appointed agent, the work papers, as described in G.S. 58‑10‑240.

(5)        A representation that the accountant is properly licensed by an appropriate state licensing authority and is a member in good standing in the AICPA.

(6)        A representation that the accountant is in compliance with the requirements of G.S. 58‑10‑210.  (2009‑384, s. 1.)



§ 58-10-240. Definition, availability, and maintenance of independent certified public accountants' work papers.

§ 58‑10‑240.  Definition, availability, and maintenance of independent certified public accountants' work papers.

(a)        Work papers are the records kept by the independent certified public accountant of the procedures followed, the tests performed, the information obtained, and the conclusions reached pertinent to the accountant's audit of the financial statements of an insurer. Work papers, accordingly, may include audit planning documentation, work programs, analyses, memoranda, letters of confirmation and representation, abstracts of company documents, and schedules or commentaries prepared or obtained by the independent certified public accountant in the course of his or her audit of the financial statements of an insurer and which support the accountant's opinion.

(b)        Every insurer required to file an audited financial report pursuant to this Part shall require the accountant to make available for review by the Commissioner all work papers prepared in the conduct of the accountant's audit and any communications related to the audit between the accountant and the insurer at the offices of the insurer, at the offices of the Commissioner, or at any other reasonable place designated by the Commissioner. The insurer shall require that the accountant retain the audit work papers and communications until the Commissioner has filed a report on examination covering the period of the audit but no longer than seven years after the date of the audit report.

(c)        In the conduct of the periodic review by the Commissioner's examiners in subsection (b) of this section, copies of pertinent audit work papers may be made and retained by the Commissioner. Such reviews by the Commissioner's examiners shall be considered investigations, and all working papers and communications obtained during the course of such investigations shall be confidential.  (2009‑384, s. 1.)



§ 58-10-245. Requirements for audit committees.

§ 58‑10‑245.  Requirements for audit committees.

(a)        This section shall not apply to foreign or alien insurers licensed in this State or an insurer that is a SOX‑compliant entity or a direct or indirect wholly owned subsidiary of a SOX‑compliant entity.

(b)        The audit committee shall be directly responsible for the appointment, compensation, and oversight of the work of any accountant, including resolution of disagreements between management and the accountant regarding financial reporting, for the purpose of preparing or issuing the audited financial report or related work. Each accountant shall report directly to the audit committee.

(c)        Each member of the audit committee shall be a member of the board of directors of the insurer or a member of the board of directors of an entity elected pursuant to subsection (f) of this section and G.S. 58‑10‑190(3).

(d)        In order to be considered independent for purposes of this section, a member of the audit committee shall not, other than in his or her capacity as a member of the audit committee, the board of directors, or any other board committee, accept any consulting, advisory, or other compensatory fee from the entity or be an affiliated person of the entity or any subsidiary of the entity. However, if North Carolina law requires board participation by otherwise nonindependent members, that law shall prevail and such members may participate in the audit committee and be designated as independent for audit committee purposes, unless they are an officer or employee of the insurer or one of its affiliates.

(e)        If a member of the audit committee ceases to be independent for reasons outside the member's reasonable control, that person, with notice by the responsible entity to the Commissioner, may remain an audit committee member of the responsible entity until the earlier of the next annual meeting of the responsible entity or one year from the occurrence of the event that caused the member to be no longer independent.

(f)         To exercise the election of the controlling person to designate the audit committee, the ultimate controlling person shall provide written notice of the affected insurers to the Commissioner. Notification shall be made timely before the issuance of the statutory audit report and include a description of the basis for the election. The election can be changed through notice to the Commissioner by the insurer, which shall include a description of the basis for the change. The election shall remain in effect for perpetuity, until rescinded.

(g)        Reports From Accountant.

(1)        The audit committee shall require the accountant that performs for an insurer any audit required by this Part to timely report to the audit committee in accordance with the requirements of "Statement on Auditing Standards No. 61 of the AICPA Professional Standards, Communication with Audit Committees," or its replacement, including all of the following:

a.         All significant accounting policies and material permitted practices.

b.         All material alternative treatments of financial information within statutory accounting principles that have been discussed with management officials of the insurer, ramifications of the use of the alternative disclosures and treatments, and the treatment preferred by the accountant.

c.         Other material written communications between the accountant and the management of the insurer, such as any management letter or schedule of unadjusted differences.

(2)        If an insurer is a member of an insurance holding company system, the reports required by subdivision (1) of subsection (g) of this section may be provided to the audit committee on an aggregate basis for insurers in the holding company system, provided that any substantial differences among insurers in the system are identified to the audit committee.

(h)        The proportion of independent audit committee members shall meet or exceed the following criteria:

Prior Calendar Year Direct Written and Assumed Premiums

$0  $300,000,000
Over $300,000,000 
Over $500,000,000

$500,000,000

No minimum                      Majority (50% or more)              Supermajority of members

requirements.                     of members shall be                     (75% or more) shall be

independent.                               independent.

The Commissioner shall require the entity's board to enact improvements to the independence of the audit committee membership if the insurer is in a risk‑based capital action level event, meets one or more of the standards of an insurer deemed to be in hazardous financial condition, or otherwise exhibits qualities of a troubled insurer. The Commissioner may order any insurer with less than five hundred million dollars ($500,000,000) in prior year direct written and assumed premiums to structure its audit committee with at least a supermajority of independent audit committee members. Prior calendar year direct written and assumed premiums shall be the combined total of direct premiums and assumed premiums from nonaffiliates for the reporting entities.

(i)         An insurer with direct written and assumed premiums, excluding premiums reinsured with the Federal Crop Insurance Corporation and Federal Flood Program, of less than five hundred million dollars ($500,000,000) may apply to the Commissioner for a waiver from the requirements in this section based upon hardship. The insurer shall file, with its annual statement filing, the approval for relief from this section with the states in which it is licensed or doing business and with the NAIC. If the nondomestic state accepts electronic filing with the NAIC, the insurer shall file the approval in an electronic format.  (2009‑384, s. 1.)



§ 58-10-250. Conduct of insurer in connection with the preparation of required reports and documents.

§ 58‑10‑250.  Conduct of insurer in connection with the preparation of required reports and documents.

(a)        No director or officer of an insurer shall, directly or indirectly, do any of the following:

(1)        Make or cause to be made a materially false or misleading statement to an accountant in connection with any audit, review, or communication required under this Part.

(2)        Omit to state, or cause another person to omit to state, any material fact necessary in order to make statements made, in light of the circumstances under which the statements were made, not misleading to an accountant in connection with any audit, review, or communication required under this Part.

(b)        No officer or director of an insurer, or any other person acting under the direction thereof, shall directly or indirectly take any action to coerce, manipulate, mislead, or fraudulently influence any accountant engaged in the performance of an audit pursuant to this Part if that person knew or should have known that the action, if successful, could result in rendering the insurer's financial statements materially misleading.

(c)        For purposes of subsection (b) of this section, actions that, "if successful, could result in rendering the insurer's financial statements materially misleading" include, but are not limited to, actions taken at anytime with respect to the professional engagement period to coerce, manipulate, mislead, or fraudulently influence an accountant to do any of the following:

(1)        Issue or reissue a report on an insurer's financial statements that is not warranted in the circumstances, due to material violations of statutory accounting principles prescribed by the Commissioner, generally accepted auditing standards, or other professional or regulatory standards.

(2)        Not perform audit, review, or other procedures required by generally accepted auditing standards or other professional standards.

(3)        Not withdraw an issued report.

(4)        Not communicate matters to an insurer's audit committee.  (2009‑384, s. 1.)



§ 58-10-255. Management's report of internal control over financial reporting.

§ 58‑10‑255.  Management's report of internal control over financial reporting.

(a)        Every insurer required to file an audited financial report pursuant to this Part that has annual direct written and assumed premiums, excluding premiums reinsured with the Federal Crop Insurance Corporation and Federal Flood Program, of five hundred million dollars ($500,000,000) or more shall prepare a report of the insurer's or group of insurers' internal control over financial reporting, as these terms are defined in G.S. 58‑10‑190. The report shall be filed with the Commissioner along with the communication of internal control related matters noted in an audit described under G.S. 58‑10‑230. Management's report of internal control over financial reporting shall be as of December 31 immediately preceding.

(b)        Notwithstanding the premium threshold in subsection (a) of this section, the Commissioner may require an insurer to file management's report of internal control over financial reporting if the insurer is in any risk‑based capital level event, or meets any one or more of the standards of an insurer deemed to be in hazardous financial condition as defined in G.S. 58‑30‑60(b).

(c)        An insurer or a group of insurers that is:

(1)        Directly subject to Section 404;

(2)        Part of a holding company system whose parent is directly subject to Section 404;

(3)        Not directly subject to Section 404 but is a SOX‑compliant entity; or

(4)        A member of a holding company system whose parent is not directly subject to Section 404 but is a SOX‑compliant entity may file its or its parent's Section 404 report and an addendum in satisfaction of this subsection's requirement provided that those internal controls of the insurer or group of insurers having a material impact on the preparation of the insurer's or group of insurers' audited statutory financial statements for items included in G.S. 58‑10‑200(b)(2) through G.S. 58‑10‑200(b)(6) were included in the scope of the Section 404 report. The addendum shall be a positive statement by management that there are no material processes with respect to the preparation of the insurer's or group of insurers' audited statutory financial statements for items included in G.S. 58‑10‑200(b)(2) through G.S. 58‑10‑200(b)(6) that were excluded from the Section 404 report. If there are internal controls of the insurer or group of insurers that have a material impact on the preparation of the insurer's or group of insurers' audited statutory financial statements and those internal controls were not included in the scope of the Section 404 report, the insurer or group of insurers may either file (i) a G.S. 58‑10‑255 report, or (ii) the Section 404 report and a G.S. 58‑10‑255 report for those internal controls that have a material impact on the preparation of the insurer's or group of insurers' audited statutory financial statements not covered by the Section 404 report.

(d)        Management's report of internal control over financial reporting shall include all of the following:

(1)        A statement that management is responsible for establishing and maintaining adequate internal control over financial reporting.

(2)        A statement that management has established internal control over financial reporting and an assertion, to the best of management's knowledge and belief, after diligent inquiry, as to whether its internal control over financial reporting is effective to provide reasonable assurance regarding the reliability of financial statements in accordance with statutory accounting principles.

(3)        A statement that briefly describes the approach or processes by which management evaluated the effectiveness of its internal control over financial reporting.

(4)        A statement that briefly describes the scope of work that is included and whether any internal controls were excluded.

(5)        Disclosure of any unremediated material weaknesses in the internal control over financial reporting identified by management as of December 31 immediately preceding. Management is not permitted to conclude that the internal control over financial reporting is effective to provide reasonable assurance regarding the reliability of financial statements in accordance with statutory accounting principles if there are one or more unremediated material weaknesses in its internal control over financial reporting.

(6)        A statement regarding the inherent limitations of internal control systems.

(7)        Signatures of the chief executive officer and the chief financial officer, or equivalent positionitle.

(e)        Management shall document and make available upon a financial condition examination the basis upon which its assertions, required in subsection (d) of this section, are made. Management may base its assertions, in part, upon its review, monitoring, and testing of internal controls undertaken in the normal course of its activities. Management shall have discretion as to the nature of the internal control framework used, and the nature and extent of documentation, in order to make its assertion in a cost‑effective manner and, as such, may include assembly of or reference to existing documentation. Management's report on internal control over financial reporting, required by subsection (a) of this section, and any documentation provided in support thereof during the course of a financial condition examination, shall be kept confidential by the Commissioner.  (2009‑384, s. 1.)



§ 58-10-260. Exemptions and effective dates.

§ 58‑10‑260.  Exemptions and effective dates.

(a)        Upon written application of any insurer, the Commissioner may grant an exemption from compliance with any and all provisions of this Part if the Commissioner finds, upon review of the application, that compliance with this Part would constitute a financial or organizational hardship upon the insurer. An exemption may be granted at anytime and from time to time for a specified period or periods. Within 10 days after a denial of an insurer's written request for an exemption, the insurer may request in writing a hearing on its application for an exemption. The hearing shall be held in accordance with Article 3A of Chapter 150B of the General Statutes.

(b)        Domestic insurers retaining a certified public accountant on July 31, 2009, who qualify as independent shall comply with this Part for the year ending December 31, 2010, and each year thereafter unless the Commissioner permits otherwise.

(c)        Foreign insurers shall comply with this Part for the year ending December 31, 2010, and each year thereafter unless the Commissioner permits otherwise.

(d)        The requirements of G.S. 58‑10‑210(d) shall become effective for audits of the year beginning January 1, 2010, and each year thereafter.

(e)        The requirements of G.S. 58‑10‑245 shall become effective on January 1, 2010. An insurer or group of insurers that is not required to have independent audit committee members or only a majority of independent audit committee members, as opposed to a supermajority, because the total written and assumed premium is below the threshold and subsequently becomes subject to one of the independence requirements due to changes in premium shall have one year following the year the threshold is exceeded, but not earlier than January 1, 2010, to comply with the independence requirements. Likewise, an insurer that becomes subject to one of the independence requirements as a result of a business combination shall have one calendar year following the date of acquisition or combination to comply with the independence requirements.

(f)         The requirements of G.S. 58‑10‑255 become effective beginning with the reporting period ending December 31, 2010, and each year thereafter. An insurer or group of insurers that is not required to file a report because the total written premium is below the threshold and subsequently becomes subject to the reporting requirements shall have two years following the year the threshold is exceeded, but not earlier than December 31, 2010, to file a report. An insurer acquired in a business combination shall have two calendar years after the date of acquisition or combination to comply with the reporting requirements.  (2009‑384, s. 1.)



§ 58-10-265. Canadian and British companies.

§ 58‑10‑265.  Canadian and British companies.

(a)        In the case of Canadian and British insurers, the annual audited financial report shall be defined as the annual statement of total business on the form filed by such companies with their supervision authority duly audited by an independent chartered accountant.

(b)        For such insurers, the letter required in G.S. 58‑10‑205(b) shall state that the accountant is aware of the requirements relating to the annual audited financial report filed with the Commissioner pursuant to G.S. 58‑10‑195 and shall affirm that the opinion expressed is in conformity with those requirements.  (2009‑384, s. 1.)



§ 58-11-1. Copies of charter and bylaws filed.

Article 11.

Assessment Companies.

§ 58‑11‑1.  Copies of charter and bylaws filed.

Every corporation, society, or organization of this or any other state or country, transacting business upon the cooperative or assessment plan, must file with the Commissioner, before beginning to do business in this State, a copy of its charter or articles of association, and the bylaws, rules, or regulations referred to in its policies or certificates and made a part of such contract.  Bylaws or regulations not so filed with the Commissioner will not avoid or affect any policy or certificate issued by such company or association. (1899, c. 54, s. 86; Rev., s. 4790; C.S., s. 6356; 1991, c. 720, ss. 4, 66.)



§ 58-11-5. Contracts must accord with charter and bylaws.

§ 58‑11‑5.  Contracts must accord with charter and bylaws.

Every policy or certificate or renewal receipt issued to a resident of this State by any corporation, association, or order transacting therein the business of insurance upon the assessment plan must be in accord with the provisions of the charter and bylaws of such corporation, association, or order, as filed with the Commissioner.  It is unlawful for any such domestic or foreign insurance company or fraternal order to transact or offer to transact any business not authorized by the provisions of its charter and terms of its bylaws, or, through an agent or otherwise, to offer or issue any policy, renewal certificate, or other contract whose terms are not in clear accord with the powers, terms, and stipulations of its charter and bylaws. (1899, c. 54, s. 84; 1903, c. 438, s. 9; Rev., s. 4791; C.S., s. 6357; 1991, c. 720, s. 4.)



§ 58-11-10. "Assessment plan" printed on application and policy.

§ 58‑11‑10.  "Assessment plan" printed on application and policy.

Every policy or certificate issued to a resident of the State by any corporation transacting in the State the business of life insurance upon the assessment plan, or admitted to do business in this State on the assessment plan, shall print in bold type near the top of the front page of the policy, upon every policy or certificate issued upon the life of any such resident of the State, the words "issued upon the assessment plan"; and the words "assessment plan" shall be printed conspicuously upon every application, circular, card, and any and all printed documents issued, circulated, or caused to be circulated by such corporation within the State. (1913, c. 159, s. 1; C.S., s. 6358; 1929, c. 93, s. 1; 1933, c. 34; 1945, c. 386.)



§ 58-11-15. Revocation for noncompliance.

§ 58‑11‑15.  Revocation for noncompliance.

If any corporation or association transacting insurance business in this State on the assessment plan or issuing any policy upon the life of a resident of North Carolina upon the assessment plan shall fail or refuse to comply with G.S. 58‑11‑10, the Commissioner shall forthwith suspend or revoke all authority of such corporation or association and of its agents to do business in this State. (1913, c. 159, s. 2; C.S., s. 6359; 1991, c. 720, ss. 4, 13.)



§ 58-11-20. Deposits and advance assessments required.

§ 58‑11‑20.  Deposits and advance assessments required.

Every domestic insurance company, association, order, or fraternal benefit society doing business on the assessment plan shall collect and keep at all times in its treasury one regular loss assessment sufficient to pay one regular average loss; and no such company, association, order, or fraternal benefit society shall be licensed by the Commissioner unless it makes and maintains with him for the protection of its obligations at least five thousand dollars ($5,000) in United States or North Carolina bonds, in farm loan bonds issued by federal loan banks, or in the bonds of some city, county, or town of North Carolina to be approved by the Commissioner, or deposit with him a good and sufficient bond , secured by a deed of trust on real estate situated in North Carolina and approved by him, or by depositing with the Commissioner a bond in an amount of not less than five thousand dollars ($5,000), issued by any corporate surety company authorized to do business in this State.  The Commissioner may increase the amount of deposit to the amount of reserve on the contracts of the association or society.  The provisions of this section shall not apply to the farmers mutual fire insurance associations now doing business in the State and restricting their activities to not more than six adjacent counties. (Rev., s. 4792; 1913, c. 119, s. 1; 1917, c. 191, s. 2; C.S., s. 6360; 1933, c. 47; 1945, c. 386; 1991, c. 720, ss. 4, 87.)



§ 58-11-25. Deposits by foreign assessment companies or orders.

§ 58‑11‑25.  Deposits by foreign assessment companies or orders.

Each foreign insurance company, association, order, or fraternal benefit society doing business in this State on the assessment plan shall keep at all times deposited with the Commissioner or in its head office in this State, or in some responsible banking or trust company, one regular assessment sufficient to pay the average loss or losses occurring among its members in this State during the time allowed by it for the collection of assessments and payment of losses.  It shall notify the Commissioner of the place of deposit and furnish him at all times such information as he requires in regard thereto; and no such company, association, order, or fraternal benefit society shall be licensed by the Commissioner unless it makes and maintains with him for the protection of its obligations at least five thousand dollars ($5,000) in United States or North Carolina bonds, in farm loan bonds issued by federal land banks, or in the bonds of some county, city, or town in North Carolina to be approved by the Commissioner, or a good and sufficient bond or note, secured by deed of trust on real estate situate in North Carolina, and approved by the Commissioner. (1899, c. 54, s. 84; 1903, c. 438, s. 9; Rev., s. 4713; 1913, c. 119, ss. 2, 3; 1917, c. 191, s. 2; C.S., s. 6361; 1945, c. 386; 1991, c. 720, s. 4.)



§ 58-11-30. Revocation of license.

§ 58‑11‑30.  Revocation of license.

If any such corporation, association, or order at any time fails to comply with the provisions of G.S. 58‑11‑20 and 58‑11‑25 or shall issue policies or certificates not in accord with its charter and bylaws, as provided in this Article, the Commissioner shall forthwith suspend or revoke all authority to it, and of all its agents or officers, to do business in this State, and shall publish such revocation in some newspaper published in this State. (1899, c. 54, s. 85; Rev., s. 4793; C.S., s. 6362; 1991, c. 720, s. 4.)



§ 58-11-35. Mutual life insurance companies; assessments prohibited.

§ 58‑11‑35.  Mutual life insurance companies; assessments prohibited.

No domestic mutual life insurance company shall, after March 6, 1945, be organized to issue any policy of life insurance or any annuity contract which provides for the payment of any assessment by any policyholder or member in addition to the regular premium charged for such insurance; nor shall any such company have power to levy or collect any such assessment.  No foreign or alien life insurance company shall be permitted to do business in this State if it does business, in this State or elsewhere, on such or any other assessment plan. (1945, c. 386.)



§ 58-12-1: Repealed by Session Laws 1993, c. 452, s. 65.

Article 12.

Risk‑Based Capital Requirements.

§ 58‑12‑1:  Repealed by Session Laws 1993, c.  452, s. 65.



§ 58-12-2. Definitions.

§ 58‑12‑2.  Definitions.

As used in this Article, the following terms have the following meanings:

(1)        Adjusted risk‑based capital report.  A risk‑based capital report that has been adjusted by the Commissioner under G.S. 58‑12‑6.

(2)        Corrective order.  An order issued by the Commissioner specifying corrective actions that the Commissioner has determined are required.

(3)        Domestic insurer.  Any insurance company or health organization organized in this State under Article 7, 15, 65, or 67 of this Chapter.

(4)        Foreign insurer.  Any insurance company or health organization that is admitted to do business in this State under Article 16 or 67 of this Chapter but is not domiciled in this State.

(4a)      Health organization.  Any health maintenance organization, limited health service organization, dental or vision plan, hospital, medical, or dental indemnity or service corporation, or other organization licensed under Article 65 or 67 of this Chapter. "Health organization" does not include an insurer that is licensed as either a life or health insurer or a property or casualty insurer under this Chapter and that is otherwise subject to either the life or property and casualty risk‑based capital requirements.

(4b)      Life or health insurer.  Any insurance company licensed to write the kinds of insurance specified in G.S. 58‑7‑15(1), (2), or (3); or a licensed property and casualty insurer writing only the kinds of insurance specified in G.S. 58‑7‑15(3).

(5)        Negative trend.  A negative trend, with respect to a life or health insurer, over a period of time, as determined in accordance with the "trend test calculation" included in the risk‑based capital instructions.

(5a)      Property or casualty insurer.  Any insurance company licensed to write the kinds of insurance specified in G.S. 58‑7‑15(4) through (22); but not monoline mortgage guaranty insurers, financial guaranty insurers, or title insurers.

(6)        Risk‑based capital instructions.  The risk‑based capital report including risk‑based capital instructions adopted by the NAIC, as those risk‑based capital instructions may be amended by the NAIC from time to time in accordance with the procedures adopted by the NAIC.

(7)        Risk‑based capital level.  An insurer's company action level risk‑based capital, regulatory action level risk‑based capital, authorized control level risk‑based capital, or mandatory control level risk‑based capital where:

a.         "Company action level risk‑based capital" means, with respect to any insurer, the product of 2.0 and its authorized control level risk‑based capital.

b.         "Regulatory action level risk‑based capital" means the product of 1.5 and its authorized control level risk‑based capital.

c.         "Authorized control level risk‑based capital" means the number determined under the risk‑based capital formula in accordance with the risk‑based capital instructions.

d.         "Mandatory control level risk‑based capital" means the product of .70 and the authorized control level risk‑based capital.

(8)        Risk‑based capital plan.  A comprehensive financial plan containing the elements specified in G.S. 58‑12‑11(b). If the Commissioner rejects the risk‑based capital plan, and it is revised by the insurer, with or without the Commissioner's recommendation, the plan shall be called the "revised risk‑based capital plan".

(9)        Risk‑based capital report.  The report required in G.S. 58‑12‑6.

(10)      Total adjusted capital.  The sum of:

a.         An insurer's statutory capital and surplus, as determined in accordance with the statutory accounting applicable to the annual financial statements required under G.S. 58‑2‑165; and

b.         Such other items, if any, as the risk‑based capital instructions may provide. (1993 (Reg. Sess., 1994), c. 678, s. 1; 1995, c. 318, s. 2; 2001‑223, ss. 12.1, 12.2, 12.3.)



§ 58-12-4. Finding; endorsement of additional capital.

§ 58‑12‑4.  Finding; endorsement of additional capital.

The General Assembly finds that an excess of capital over the amount produced by the risk‑based capital requirements contained in this Article and in the formulas, schedules, and instructions referenced in this Article is desirable in the business of insurance. Accordingly, the General Assembly encourages insurers to seek to maintain capital above the risk‑based capital levels required by this Article. Additional capital is used and useful in the insurance business and helps to secure an insurer against various risks inherent in or affecting the business of insurance but not accounted for or only partially measured by the risk‑based capital requirements contained in this Article. (1995, c. 318, s. 3.)



§ 58-12-5. Repealed by Session Laws 1993, c. 452, s. 65.

§ 58‑12‑5.  Repealed by Session Laws 1993, c. 452, s. 65.



§ 58-12-6. Risk-based capital reports.

§ 58‑12‑6.  Risk‑based capital reports.

(a)        Every domestic insurer shall, on or before each March 1 (the "filing date"), prepare and submit to the Commissioner a report of its risk‑based capital levels as of the end of the calendar year just ended, in a form and containing such information as is required by the risk‑based capital instructions. In addition, every domestic insurer shall file its risk‑based capital report:

(1)        With the NAIC in accordance with the risk‑based capital instructions; and

(2)        With the insurance regulator in any state in which the insurer is authorized to do business, if the Commissioner has notified the insurer of its request in writing, in which case the insurer shall file its risk‑based capital report not later than the later of:

a.         Fifteen days after the receipt of notice to file its risk‑based capital report with that state; or

b.         The filing date.

(b)        A life or health insurer's risk‑based capital shall be determined in accordance with the formula set forth in the risk‑based capital instructions. The formula shall take into account (and may adjust for the covariance between):

(1)        The risk with respect to the insurer's assets;

(2)        The risk of adverse insurance experience with respect to the insurer's liabilities and obligations;

(3)        The interest rate risk with respect to the insurer's business; and

(4)        All other business risks and such other relevant risks as are set forth in the risk‑based capital instructions.

These risks shall be determined in each case by applying the factors in the manner set forth in the risk‑based capital instructions.

(c)        If a domestic insurer files a risk‑based capital report that in the judgment of the Commissioner is inaccurate, the Commissioner shall adjust the risk‑based capital report to correct the inaccuracy and shall notify the insurer of the adjustment. The notice shall contain a statement of the reason for the adjustment. A risk‑based capital report as adjusted is referred to as an "adjusted risk‑based capital report".

(d)        A property or casualty insurer's risk‑based capital and a health organization's risk‑based capital shall be determined in accordance with the formula set forth in the risk‑based capital instructions. The formula shall take into account (and may adjust for the covariance between):

(1)        Asset risk;

(2)        Credit risk;

(3)        Underwriting risk; and

(4)        All business and other relevant risks set forth in the risk‑based capital instructions, determined in each case by applying the factors in the manner set forth in the risk‑based capital instructions. (1993 (Reg. Sess., 1994), c. 678, s. 1; 1995, c. 318, s. 4; 2001‑223, s. 12.4.)



§ 58-12-10. Repealed by Session Laws 1993, c. 452, s. 65.

§ 58‑12‑10.  Repealed by Session Laws 1993, c. 452, s. 65.



§ 58-12-11. Company action level event.

§ 58‑12‑11.  Company action level event.

(a)        "Company action level event" means any of the following events:

(1)        The filing of a risk‑based capital report by an insurer that indicates that:

a.         The insurer's total adjusted capital is greater than or equal to its regulatory action level risk‑based capital but less than its company action level risk‑based capital, if the insurer is a property or casualty insurer or a health organization; or

b.         The insurer has total adjusted capital that is greater than or equal to its company action level risk‑based capital but less than the product of its authorized control level risk‑based capital and 2.5 and has a negative trend, if the insurer is a life or health insurer.

(2)        The notification by the Commissioner to the insurer of an adjusted risk‑bases capital report that indicates the event in sub‑subdivision (1)a. or b. of this subsection if the insurer does not challenge the adjusted risk‑based capital report under G.S. 58‑12‑30.

(3)        If the insurer challenges an adjusted risk‑based capital report that indicates the event in sub‑subdivision (1)a. or b. of this subsection under G.S. 58‑12‑30, the notification by the Commissioner to the insurer that the Commissioner has rejected the insurer's challenge.

(b)        In the event of a company action level event, the insurer shall prepare and submit to the Commissioner a comprehensive financial plan that:

(1)        Identifies the conditions in the insurer that contribute to the company action level event.

(2)        Contains proposals of corrective actions that the insurer intends to take and would be expected to result in the elimination of the company action level event.

(3)        Provides forecasts of the insurer's financial results in the current year and at least the four succeeding years, both in the absence of proposed corrective actions and giving effect to the proposed corrective actions, including forecasts of statutory operating income, net income, capital, or surplus (the forecasts for both new and renewal business should include separate forecasts for each major line of business and separately identify each significant income, expense, and benefit component). For a health organization, the forecasted financial results shall be for the current year and at least two succeeding years and shall include statutory balance sheets, operating income, net income, capital and surplus, and risk‑based capital levels.

(4)        Identifies the key assumptions affecting the insurer's forecasts and the sensitivity of the forecasts to the assumptions.

(5)        Identifies the quality of, and problems associated with, the insurer's business, including its assets, anticipated business growth and associated surplus strain, extraordinary exposure to risk, mix of business, and use of reinsurance in each case, if any.

(c)        The risk‑based capital plan shall be submitted:

(1)        Within 45 days after the company action level event; or

(2)        If the insurer challenges an adjusted risk‑based capital report pursuant to G.S. 58‑12‑30, within 45 days after notification to the insurer that the Commissioner has rejected the insurer's challenge.

(d)        Within 60 days after the submittal by an insurer of a risk‑based capital plan to the Commissioner, the Commissioner shall notify the insurer whether the risk‑based capital plan shall be implemented or is, in the judgment of the Commissioner, unsatisfactory. If the Commissioner determines the risk‑based capital plan is unsatisfactory, the notification to the insurer shall set forth the reasons for the determination, and may set forth proposed revisions that will render the risk‑based capital plan satisfactory, in the judgment of the Commissioner. Upon notification from the Commissioner, the insurer shall prepare a revised risk‑based capital plan, which may incorporate by reference any revisions proposed by the Commissioner, and shall submit the revised risk‑based capital plan to the Commissioner:

(1)        Within 45 days after notification from the Commissioner; or

(2)        If the insurer challenges the notification from the Commissioner under G.S. 58‑12‑30, within 45 days after a notification to the insurer that the Commissioner has rejected the insurer's challenge.

(e)        In the event of a notification by the Commissioner to an insurer that the insurer's risk‑based capital plan or revised risk‑based capital plan is unsatisfactory, the Commissioner may, subject to the insurer's right to a hearing under G.S. 58‑12‑30, specify in the notification that the notification constitutes a regulatory action level event.

(f)         Every domestic insurer that files a risk‑based capital plan or revised risk‑based capital plan with the Commissioner shall file a copy of the risk‑based capital plan or revised risk‑based capital plan with the insurance regulator in any state in which the insurer is authorized to do business if:

(1)        That state has a risk‑based capital provision substantially similar to G.S. 58‑12‑21(a); and

(2)        The insurance regulator of that state has notified the insurer of its request for the filing in writing, in which case the insurer shall file a copy of the risk‑based capital plan or revised risk‑based capital plan in that state no later than the later of:

a.         Fifteen days after the receipt of notice to file a copy of its risk‑based capital plan or revised risk‑based capital plan with the state; or

b.         The date on which the risk‑based capital plan or revised risk‑based capital plan is filed under subsection (c) or (d) of this section. (1993 (Reg. Sess., 1994), c. 678, s. 1; 1995, c. 193, s. 21; c. 318, s. 5; 2001‑223, ss. 12.5, 12.6.)



§ 58-12-15. Repealed by Session Laws 1993, c. 452, s. 65.

§ 58‑12‑15.  Repealed by Session Laws 1993, c. 452, s. 65.



§ 58-12-16. Regulatory action level event.

§ 58‑12‑16.  Regulatory action level event.

(a)        "Regulatory action level event" means, with respect to any insurer, any of the following events:

(1)        The filing of a risk‑based capital plan report by the insurer that indicates that the insurer's total adjusted capital is greater than or equal to its authorized control level risk‑based capital but less than its regulatory action level risk‑based capital.

(2)        The notification by the Commissioner to an insurer of an adjusted risk‑based capital report that indicates the event in subdivision (1) of this subsection, if the insurer does not challenge the adjusted risk‑based capital report under G.S. 58‑12‑30.

(3)        If the insurer challenges an adjusted risk‑based capital report that indicates the event in subdivision (1) of this subsection under G.S. 58‑12‑30, the notification by the Commissioner to the insurer that the Commissioner has rejected the insurer's challenge.

(4)        The failure of the insurer to file a risk‑based capital report by the filing date, unless the insurer has provided an explanation for the failure that is satisfactory to the Commissioner and has cured the failure within 10 days after the filing date.

(5)        The failure of the insurer to submit a risk‑based capital plan to the Commissioner within the time period set forth in G.S. 58‑12‑11(c).

(6)        Notification by the Commissioner to the insurer that:

a.         The risk‑based capital plan or revised risk‑based capital plan submitted by the insurer is, in the judgment of the Commissioner, unsatisfactory; and

b.         The notification constitutes a regulatory action level event with respect to the insurer, provided the insurer has not challenged the determination under G.S. 58‑12‑30.

(7)        If the insurer challenges a determination by the Commissioner under subdivision (6) of this subsection pursuant to G.S. 58‑12‑30, the notification by the Commissioner to the insurer that the Commissioner has rejected the challenge.

(8)        Notification by the Commissioner to the insurer that the insurer has failed to adhere to its risk‑based capital plan or revised risk‑based capital plan; but only if the failure has a substantial adverse effect on the ability of the insurer to eliminate the company action level event in accordance with its risk‑based capital plan or revised risk‑based capital plan and the Commissioner has so stated in the notification, provided the insurer has not challenged the determination under G.S. 58‑12‑30.

(9)        If the insurer challenges a determination by the Commissioner under subdivision (8) of this subsection pursuant to G.S. 58‑12‑30, the notification by the Commissioner to the insurer that the Commissioner has rejected the challenge (unless the failure of the insurer to adhere to its risk‑based capital plan or revised risk‑based capital plan has no substantial adverse effect on the ability of the insurer to eliminate the regulatory action level event with respect to the insurer).

(b)        In the event of a regulatory action level event the Commissioner shall:

(1)        Require the insurer to prepare and submit a risk‑based capital plan or, if applicable, a revised risk‑based capital plan.

(2)        Perform such examination or analysis, as the Commissioner deems necessary, of the assets, liabilities, and operations of the insurer, including a review of its risk‑based capital plan or revised risk‑based capital plan.

(3)        After the examination or analysis, issue an order specifying such corrective actions as the Commissioner shall determine are required (a "Corrective Order").

(c)        In determining corrective actions, the Commissioner may take into account such factors as are deemed relevant with respect to the insurer based upon the Commissioner's examination or analysis of the assets, liabilities, and operations of the insurer, including, but not limited to, the results of any sensitivity tests undertaken pursuant to risk‑based capital instructions. The risk‑based capital plan or revised risk‑based capital plan shall be submitted:

(1)        Within 45 days after the occurrence of the regulatory action level event;

(2)        If the insurer challenges an adjusted risk‑based capital report pursuant to G.S. 58‑12‑30 and the challenge is not in the judgment of the Commissioner frivolous, within 45 days after the notification to the insurer that the Commissioner has, after a hearing, rejected the insurer's challenge; or

(3)        If the insurer challenges a revised risk‑based capital plan under G.S. 58‑12‑30, within 45 days after notification to the insurer that the Commissioner has rejected the challenge.

(d)        The Commissioner may retain actuaries and investment experts and other consultants as may be necessary in the judgment of the Commissioner to review the insurer's risk‑based capital plan or revised risk‑based capital plan, examine or analyze the assets, liabilities, and operations of the insurer and formulate the Corrective Order with respect to the insurer. The fees, costs, and expenses relating to consultants shall be borne by the affected insurer or such other party as directed by the Commissioner. (1993 (Reg. Sess., 1994), c. 678, s. 1.)



§ 58-12-20. Repealed by Session Laws 1993, c. 452, s. 65.

§ 58‑12‑20.  Repealed by Session Laws 1993, c. 452, s. 65.



§ 58-12-21. Authorized control level event.

§ 58‑12‑21.  Authorized control level event.

(a)        "Authorized control level event" means any of the following events:

(1)        The filing of a risk‑based capital report by the insurer that indicates that the insurer's total adjusted capital is greater than or equal to its mandatory control level risk‑based capital but less than its authorized control level risk‑based capital.

(2)        The notification by the Commissioner to the insurer of an adjusted risk‑based capital report that indicates the event in subdivision (1) of this subsection if the insurer does not challenge the adjusted risk‑based capital report under G.S. 58‑12‑30.

(3)        If the insurer challenges an adjusted risk‑based capital report that indicates the event in subdivision (1) of this subsection under G.S. 58‑12‑30, notification by the Commissioner to the insurer that the Commissioner has rejected the challenge.

(4)        The failure of the insurer to respond, in a manner satisfactory to the Commissioner, to a Corrective Order if the insurer has not challenged the Corrective Order under G.S. 58‑12‑30.

(5)        If the insurer has challenged a Corrective Order under G.S. 58‑12‑30 and the Commissioner has rejected the challenge or modified the Corrective Order, the failure of the insurer to respond, in a manner satisfactory to the Commissioner, to the Corrective Order after the rejection or modification by the Commissioner.

(b)        In the event of an authorized control level event with respect to an insurer, the Commissioner shall:

(1)        Take such actions as are required under G.S. 58‑12‑30 regarding an insurer with respect to which a regulatory action level event has occurred; or

(2)        If the Commissioner deems it to be in the best interests of the policyholders and creditors of the insurer and of the public, take such actions as are necessary to cause the insurer to be placed under regulatory control under Article 30 of this Chapter. If the Commissioner takes such actions, the authorized control level event shall be deemed sufficient grounds for the Commissioner to take action under Article 30 of this Chapter, and the Commissioner shall have the rights, powers, and duties with respect to the insurer as are set forth in Article 30 of this Chapter. If the Commissioner takes actions under this subdivision pursuant to an adjusted risk‑based capital report, the insurer shall be entitled to such protections as are afforded to insurers under the provisions of Article 30 of this Chapter pertaining to summary proceedings. (1993 (Reg. Sess., 1994), c. 678, s. 1.)



§ 58-12-25. Mandatory control level event.

§ 58‑12‑25.  Mandatory control level event.

(a)        "Mandatory control level event" means any of the following events:

(1)        The filing of a risk‑based capital report that indicates that the insurer's total adjusted capital is less than its mandatory control level risk‑based capital.

(2)        Notification by the Commissioner to the insurer of an adjusted risk‑based capital report that indicates the event in subdivision (1) of this subsection if the insurer does not challenge the adjusted risk‑based capital report under G.S. 58‑12‑30.

(3)        If the insurer challenges an adjusted risk‑based capital report that indicates the event in subdivision (1) of this subsection under G.S. 58‑12‑30, notification by the Commissioner to the insurer that the Commissioner has rejected the challenge.

(b)        In the event of a mandatory control level event with respect to a life insurer or a health organization, the Commissioner shall take actions as are necessary to cause the insurer to be placed under regulatory control under Article 30 of this Chapter. The mandatory control level event is sufficient grounds for the Commissioner to take action under Article 30 of this Chapter, and the Commissioner shall have the rights, powers, and duties with respect to the insurer as are set forth in Article 30 of this Chapter. If the Commissioner takes actions pursuant to an adjusted risk‑based capital report, the insurer shall be entitled to such protections as are afforded to insurers under the provisions of Article 30 of this Chapter pertaining to summary proceedings. Notwithstanding any of the foregoing, the Commissioner may forego action for up to 90 days after the mandatory control level event if the Commissioner finds there is a reasonable expectation that the mandatory control level event may be eliminated within the 90‑day period.

(c)        In the event of a mandatory control level event with respect to a property and casualty insurer, the Commissioner shall take actions as are necessary to cause the insurer to be placed under regulatory control under Article 30 of this Chapter, or, in the case of an insurer which is writing no business and which is running off its existing business, may allow the insurer to continue its runoff under the supervision of the Commissioner. In either event, the mandatory control level event is sufficient grounds for the Commissioner to take action under Article 30 of this Chapter, and the Commissioner shall have the rights, powers, and duties with respect to the insurer as are set forth in Article 30 of this Chapter. If the Commissioner takes actions under an adjusted risk‑based capital report, the insurer shall be entitled to such protections as are afforded to insurers under the provisions of Article 30 of this Chapter pertaining to summary proceedings. Notwithstanding any of the foregoing, the Commissioner may forego action for up to 90 days after the mandatory control level event if the Commissioner finds there is a reasonable expectation that the mandatory control level event may be eliminated within the 90‑day period. (1993 (Reg. Sess., 1994), c. 678, s. 1; 2001‑223, ss. 12.7, 12.8.)



§ 58-12-30. Hearings.

§ 58‑12‑30.  Hearings.

Upon (i) notification to an insurer by the Commissioner of an adjusted risk‑based capital report; or (ii) notification to an insurer by the Commissioner that the insurer's risk‑based capital plan or revised risk‑based capital plan is unsatisfactory, and the notification constitutes a regulatory action level event with respect to the insurer; or (iii) notification to any insurer by the Commissioner that the insurer has failed to adhere to its risk‑based capital plan or revised risk‑based capital plan and that the failure has a substantial adverse effect on the ability of the insurer to eliminate the company action level event with respect to the insurer in accordance with its risk‑based capital plan or revised risk‑based capital plan; or (iv) notification to an insurer by the Commissioner of a corrective order with respect to the insurer, the insurer has a right to a confidential hearing, at which the insurer may challenge any determination or action by the Commissioner. The insurer shall notify the Commissioner of its request for a hearing within five days after the notification by the Commissioner under this section. Upon receipt of the insurer's request for a hearing, the Commissioner shall set a date for the hearing; the date shall be no less than 10 days nor more than 30 days after the date of the insurer's request. (1993 (Reg. Sess., 1994), c. 678, s. 1; 1995, c. 517, s. 5.)



§ 58-12-35. Confidentiality and prohibition on announcements.

§ 58‑12‑35.  Confidentiality and prohibition on announcements.

(a)        All risk‑based capital reports, to the extent the information therein is not required to be set forth in a publicly available annual statement schedule, and the risk‑based capital plans, including the results or report of any examination or analysis of an insurer performed pursuant hereto and any corrective order issued by the Commissioner pursuant to examination or analysis, with respect to any domestic insurer or foreign insurer that are filed with the Commissioner constitute information that shall be kept confidential by the Commissioner. This information shall not be made public or be subject to subpoena, other than by the Commissioner, and then only for the purpose of enforcement actions taken by the Commissioner under this Article or any other provision of this Chapter.

(b)        The General Assembly finds that the comparison of an insurer's total adjusted capital to any of its risk‑based capital levels is a regulatory tool that may indicate the need for possible corrective action with respect to the insurer, and is not intended as a means to rank insurers generally. Therefore, except as otherwise required under this Article, the making, publishing, disseminating, circulating, or placing before the public, or causing, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio or television station, or in any other way, an advertisement, announcement, or statement containing an assertion, representation, or statement with regard to the  risk‑based capital levels of any insurer, or of any component derived in the calculation by any insurer, agent, broker, or other person engaged in any manner in the insurance business is prohibited; provided, however, that if any materially false statement with respect to the comparison regarding an insurer's total adjusted capital to its risk‑based capital levels (or any of them) or an inappropriate comparison of any other amount to the insurers' risk‑based capital levels is published in any written publication and the insurer is able to demonstrate to the Commissioner, with substantial proof, the falsity of the statement, or the inappropriateness, as the case may be, then the insurer may publish an announcement in a written publication if the sole purpose of the announcement is to rebut the materially false statement. (1993 (Reg. Sess., 1994), c. 678, s. 1; 1995, c. 193, s. 22.)



§ 58-12-40. Supplemental provisions; rules; exemptions.

§ 58‑12‑40.  Supplemental provisions; rules; exemptions.

(a)        The provisions of this Article are supplemental to any other provisions of the laws of this State, and do not preclude or limit any other powers or duties of the Commissioner under those laws, including Article 30 of this Chapter.

(b)        Risk‑based capital instructions, risk‑based capital reports, adjusted risk‑based capital reports, risk‑based capital plans, and revised risk‑based capital plans are solely for use by the Commissioner in monitoring the solvency of insurers and the need for possible corrective action with respect to insurers. The Commissioner shall not use any of these reports or plans for rate making nor consider or introduce them as evidence in any rate proceeding. The Commissioner shall not use these reports or plans to calculate or derive any elements of an appropriate premium level or rate of return for any kind of insurance that an insurer or any affiliate is authorized to write.

(c)        The Commissioner may exempt from the application of this Article any domestic property or casualty insurer that:

(1)        Writes direct business only in this State.

(2)        Writes direct annual premiums of two million dollars ($2,000,000) or less.

(3)        Assumes no reinsurance in excess of five percent (5%) of direct written premiums.

(d)        The Commissioner may, in the Commissioner's discretion, exempt from the application of this Article:

(1)        Any domestic town or county mutual insurance company organized under G.S. 58‑7‑75(5)d.

(2)        Any domestic life or health insurer that:

a.         Has no direct or assumed annual premiums; and

b.         Has no direct or assumed policyholder obligations.

(3)        Any domestic health maintenance organization that:

a.         Writes only direct business in this State;

b.         Assumes no reinsurance in excess of five percent (5%) of direct written premiums; and

c.         Writes direct annual premiums for a comprehensive medical business of two million dollars ($2,000,000) or less, or is a single service health maintenance organization that covers less than 2,000 lives. (1993 (Reg. Sess., 1994), c. 678, s. 1; 1995, c. 318, s. 6; 2005‑215, s. 22.)



§ 58-12-45. Foreign insurers.

§ 58‑12‑45.  Foreign insurers.

(a)        Any foreign insurer shall, upon written request of the Commissioner, submit to the Commissioner a risk‑based capital report as of the end of the calendar year just ended the later of:

(1)        The date a risk‑based capital report would be required to be filed by a domestic insurer under this Article; or

(2)        Fifteen days after the request is received by the foreign insurer.

Any foreign insurer shall, at the written request of the Commissioner, promptly submit to the Commissioner a copy of any risk‑based capital plan that is filed with the insurance regulator of any other state.

(b)        In the event of a company action level event, regulatory action level event, or authorized control level event with respect to any foreign insurer as determined under the risk‑based capital statute or rule applicable in the state of domicile of the insurer, or if no risk‑based capital statute or rule is in force in that state under the provisions of this Article, if the insurance regulator of the state of domicile of the foreign insurer fails to require the foreign insurer to file a risk‑based capital plan in the manner specified under the risk‑based capital statute or, if no risk‑based capital provision is in force in that state, under G.S. 58‑12‑11, the Commissioner may require the foreign insurer to file a risk‑based capital plan with the Commissioner. In that event the failure of the foreign insurer to file a risk‑based capital plan with the Commissioner is grounds to order the insurer to cease and desist from writing new insurance business in this State.

(c)        In the event of a mandatory control level event with respect to any foreign insurer, if no domiciliary receiver has been appointed with respect to the foreign insurer under the rehabilitation or liquidation statutes of the state of domicile of the foreign insurer, the Commissioner may make application to the Superior Court of Wake County as permitted under Article 30 of this Chapter with respect to the liquidation of property of foreign insurers found in this State; and the occurrence of the mandatory control level event is an adequate ground for the application. (1993 (Reg. Sess., 1994), c. 678, s. 1; 1995, c. 193, s. 23.)



§ 58-12-50. Notices.

§ 58‑12‑50.  Notices.

All notices by the Commissioner to an insurer that may result in regulatory action under this Article are effective upon dispatch if transmitted by registered or certified mail; or in the case of any other transmission are effective upon the insurer's receipt of the notice. (1993 (Reg. Sess., 1994), c. 678, s. 1.)



§ 58-12-55. Phase-in provision.

§ 58‑12‑55.  Phase‑in provision.

For risk‑based capital reports required to be filed with respect to 1994, the following requirements apply in lieu of the provisions of G.S. 58‑12‑11:

(1)        In the event of a company action level event with respect to a domestic insurer, the Commissioner shall take no regulatory action hereunder.

(2)        In the event of a regulatory action level event under G.S. 58‑12‑16(a)(1), (2), or (3) the Commissioner shall take the actions required under G.S. 58‑12‑11.

(3)        In the event of a regulatory action level event under G.S. 58‑12‑16(a)(4), (5), (6), (7), (8), or (9) or an authorized control level event, the Commissioner shall take the actions required under G.S. 58‑12‑16 with respect to the insurer.

(4)        In the event of a mandatory control level event with respect to an insurer, the Commissioner shall take the actions required under G.S. 58‑12‑21 with respect to the insurer. (1993 (Reg. Sess., 1994), c. 678, s. 1.)



§ 58-12-60. Property or casualty phase-in provision.

§ 58‑12‑60.  Property or casualty phase‑in provision.

For risk‑based capital reports required to be filed by property or casualty insurers with respect to 1995, the following requirements apply in lieu of the provisions of G.S. 58‑12‑11, 58‑12‑16, 58‑12‑21, and 58‑12‑25:

(1)        In the event of a company action level event with respect to a domestic insurer, the Commissioner shall take no regulatory action under this Article.

(2)        In the event of a regulatory action level event under G.S. 58‑12‑16(a)(1), (2), or (3), the Commissioner shall take the actions required under G.S. 58‑12‑11.

(3)        In the event of a regulatory action level event under G.S. 58‑12‑16(a)(4), (5), (6), (7), (8), or (9), or an authorized control level event, the Commissioner shall take the actions required under G.S. 58‑12‑16 with respect to the insurer.

(4)        In the event of a mandatory control level event with respect to an insurer, the Commissioner shall take the actions required under G.S. 58‑12‑21 with respect to the insurer. (1995, c. 318, s. 7.)



§ 58-12-65. Health organization phase-in provision.

§ 58‑12‑65.  Health organization phase‑in provision.

For risk‑based capital reports required to be filed by health organizations with respect to calendar year 2001, the following requirements apply in lieu of the provisions of G.S. 58‑12‑11, 58‑12‑16, 58‑12‑21, and 58‑12‑25:

(1)        In the event of a company action level event with respect to a domestic insurer, the Commissioner shall take no regulatory action under this Article.

(2)        In the event of a regulatory action level event under G.S. 58‑12‑16(a)(1), (2), or (3), the Commissioner shall take the actions required under G.S. 58‑12‑11.

(3)        In the event of a regulatory action level event under G.S. 58‑12‑16(a)(4), (5), (6), (7), (8) or (9), or an authorized control level event, the Commissioner shall take the actions required under G.S. 58‑12‑16 with respect to the insurer.

(4)        In the event of a mandatory control level event with respect to an insurer, the Commissioner shall take the actions required under G.S. 58‑12‑21 with respect to the insurer. (2001‑223, s. 12.9.)



§ 58-12-70. HMO net worth requirements.

§ 58‑12‑70.  HMO net worth requirements.

The Commissioner may require an HMO to have and maintain a larger amount of net worth than prescribed in G.S. 58‑67‑110, based upon the principles of risk‑based capital as determined by the NAIC or the Commissioner. (2001‑223, s. 12.10.)



§ 58-13-1. Title.

Article 13.

Asset Protection Act.

§ 58‑13‑1.  Title.

This Article shall be known and may be cited as the "Asset Protection Act." (1985, c. 327, s. 1.)



§ 58-13-5. Purposes.

§ 58‑13‑5.  Purposes.

The purposes of this Article are to require insurers to maintain unencumbered assets in amounts equal to policyholder‑related liabilities and minimum required capital and minimum required surplus; to provide preferential claims against insurers' assets in favor of owners, beneficiaries, assignees, and holders of insurance policies and certificates; and to prevent the pledging, hypothecation, or encumbrance of assets without a prior written order of the Commissioner. (1985, c. 327, s. 1; 1991, c. 681, s. 30.1; 1993, c. 504, s. 7.)



§ 58-13-10. Scope.

§ 58‑13‑10.  Scope.

This Article applies to all domestic insurers and to all kinds of insurance written by those insurers under Articles 1 through 68 of this Chapter. Foreign insurers shall comply in substance with the requirements and limitations of this Article. This Article does not apply to the following:

(1)        Variable contracts or guaranteed investment contracts for which separate accounts are required to be maintained.

(2)        Statutory deposits that are required by insurance regulatory agencies to be maintained as a requirement for doing business in such jurisdictions.

(3)        Real estate, authorized under G.S. 58‑7‑187, encumbered by a mortgage loan with a first lien. (1985, c. 327, s. 1; 1991, c. 681, s. 30.2; 1993, c. 452, s. 25; 1993 (Reg. Sess., 1994), c. 678, s. 13; 1999‑244, s. 4; 2001‑223, s. 13.1; 2002‑187, s. 2.8.)



§ 58-13-15. Definitions.

§ 58‑13‑15.  Definitions.

As used in this Article:

(1)        "Assets" means all property, real or personal, tangible or intangible, legal or equitable, owned by an insurer.

(2)        "Claimants" means any owners, beneficiaries, assignees, certificate holders, or third‑party beneficiaries of any insurance benefit or right arising out of and within the coverage of an insurance policy covered by this Article.

(3)        "Reserve assets" means those assets of an insurer that are authorized investments for policy reserves in accordance with this Chapter.

(4)        "Policyholder‑related liabilities" means those liabilities that are required to be established by an insurer for all of its outstanding insurance policies in accordance with this Chapter. (1985, c. 327, s. 1; 1993, c. 504, s. 8; 2001‑223, ss. 13.2, 13.3.)



§ 58-13-20. Exception.

§ 58‑13‑20.  Exception.

(a)        This Article does not apply to those reserve assets of an insurer that are held, deposited, pledged, hypothecated, or otherwise encumbered as provided in this section to secure, offset, protect, or meet those policyholder‑related liabilities of the insurer that are established, incurred, or required under the provisions of a reinsurance agreement whereby the insurer has reinsured the insurance policy liabilities of a ceding insurer, provided:

(1)        The ceding insurer and the reinsurer are both licensed to transact business in this State;

(2)        Pursuant to a written agreement between the ceding insurer and the reinsurer, reserve assets substantially equal to the policyholder‑related liabilities required to be established by the reinsurer on the reinsured business are either (i) deposited by or are withheld from the reinsurer and are in the custody of the ceding insurer as security for the payment of the reinsurer's obligations under the reinsurance agreement, and such assets are held subject to withdrawal by and under the separate or joint control of the ceding insurer, or (ii) deposited and held in trust account for that purpose and under those conditions with a qualified United States financial institution.

(b)        The Commissioner has the right to examine any of such assets, reinsurance agreements, or deposit arrangements at any time in accordance with his authority to make examinations of insurers as conferred by other provisions of this Chapter.

(c)        For purposes of subdivision (a)(2) of this section, "qualified United States financial institution" means an institution that:

(1)        Is organized or, in the case of a United States office of a foreign banking organization, licensed under the laws of the United States or any of its states;

(2)        Is regulated, supervised, and examined by United States federal or state authorities having regulatory authority over banks and trust companies; and

(3)        Has been determined by either the Commissioner or the Securities Valuation Office of the NAIC to meet the standards of financial condition and standing considered necessary and appropriate to regulate the quality of financial institutions who serve as trustees. (1985, c. 327, s. 1; 1993, c. 504, s. 9; 2001‑223, s. 13.4; 2005‑215, s. 25.)



§ 58-13-25. Prohibition of hypothecation.

§ 58‑13‑25.  Prohibition of hypothecation.

(a)        Every insurer subject to this Article shall at all times have and maintain free and unencumbered reserve assets equal to an amount that is the total of its policyholder‑related liabilities and its required minimum capital and minimum surplus and shall not pledge, hypothecate, or otherwise encumber those reserve assets. The Commissioner, upon application made to the Commissioner, may issue a written order approving the pledging, hypothecation, or encumbrance of any of the assets of an insurer not otherwise prohibited upon a finding that the pledging, hypothecation, or encumbrance will not adversely affect the insurer's solvency.

(b)        Every insurer shall file, along with any statement filed under G.S. 58‑2‑165, a statement sworn to by the chief executive officer of the insurer that: (i) Title to assets in an amount equal to the policyholder‑related liabilities and minimum required capital and minimum required surplus of the insurer that are not pledged, hypothecated, or otherwise encumbered is vested in the insurer; (ii) the only assets of the insurer that are pledged, hypothecated, or otherwise encumbered are as identified and reported in the sworn statement and no other assets of the insurer are pledged, hypothecated, or otherwise encumbered; and (iii) the terms and provisions of the transaction of the pledge, hypothecation, or encumbrance are as reported in the sworn statement.

(c)        Any person that accepts a pledge, hypothecation, or encumbrance of any asset of an insurer, as security for a debt or other obligation of the insurer, not in accordance with this Article, is deemed to have accepted the asset subject to a superior, preferential, and automatically perfected lien in favor of claimants: Provided, that said lien does not apply to the assets of an insurer in a delinquency proceeding under Article 30 of this Chapter if the Commissioner or the court, whichever is appropriate, approves the pledge, hypothecation, or encumbrance of the assets.

(d)        In the event of the liquidation of any insurer subject to this Article, claimants of the insurer shall have a prior and preferential claim against all assets of the insurer except those that have been pledged, hypothecated, or encumbered in accordance with this Article. Subject to Article 30 of this Chapter, all claimants have equal status; and their prior and preferential claims are superior to any claim or cause of action against the insurer by any other person. (1985, c. 327, s. 1; 1989, c. 452, s. 4; 1991, c. 681, s. 30.3; 1993, c. 504, s. 10; 2002‑187, s. 2.9.)



§ 58-14-1. Purpose of Article.

Article 14.

Unauthorized Insurance by Domestic Companies.

§ 58‑14‑1.  Purpose of Article.

It is the purpose of this Article to effectively control and regulate the activities of domestic insurance companies so as to prevent them from engaging in and transacting insurance business in states and jurisdictions in which they are not authorized to do a business of insurance. The General Assembly recognizes that insofar as domestic companies of this State engage in transacting insurance business in states and jurisdictions in which they are not authorized to do business that such activity subjects the domestic companies of this State to the penalties for such unlawful activities in other states and jurisdictions, and that such activities tend to substantially impair the effectiveness of the domestic companies in this State. The General Assembly also recognizes that the practices of unauthorized insurers could be largely corrected if each state would effectively regulate the activities of its domestic companies. The provisions of this Article are in addition to all other statutory provisions designed to control the activities of domestic companies and nothing herein shall be construed to amend, modify or repeal the provisions of existing laws. (1967, c. 935, s. 1.)



§ 58-14-5. Domestic insurers prohibited from transacting business in foreign states without authorization; exceptions.

§ 58‑14‑5.  Domestic insurers prohibited from transacting business in foreign states without authorization; exceptions.

Except as hereinafter provided, no domestic insurer organized under the laws of this State shall transact or attempt to transact or solicit business in any manner or accept risks in any jurisdiction in which such insurer is not licensed in accordance with the laws of such jurisdiction. There is excepted from the terms of this section the following acts and transactions:

(1)        Contracts entered into by a domestic company insuring a risk within a foreign state or jurisdiction, where the law of the foreign state or jurisdiction permits an unauthorized insurer to so contract;

(2)        Contracts entered into where the prospective insured is personally present in the state in which the insurer is authorized to transact business when he signs the application;

(3)        Contracts of reinsurance between a licensed insurer of the foreign state or jurisdiction and a domestic company;

(4)        The issuance of certificates under a lawfully transacted group life or group disability policy, where the master policy was entered into in a state in which the insurer was then authorized to transact business;

(5)        The renewal or continuance in force, with or without modification, of contracts otherwise lawful and which were not originally executed in violation of this section. (1967, c. 935, s. 1.)



§ 58-14-10. Domestic insurers; advertising; exceptions.

§  58‑14‑10.  Domestic insurers; advertising; exceptions.

No domestic insurer shall knowingly solicit or advertise its insurance business in a state or jurisdiction in which it is not licensed as an authorized insurer. Provided, however, that this section shall not prohibit a domestic insurer from advertising through publications, radio or television if such advertising is not expressly directed toward the residents or subjects of insurance in a foreign state or other jurisdiction. Nor shall this section apply to trade journals or directories. (1967, c. 935, s. 1.)



§ 58-14-15. Penalties provided for unauthorized acts.

§ 58‑14‑15.  Penalties provided for unauthorized acts.

When any domestic insurer knowingly engages in the practice of soliciting, advertising or making contracts for insurance in states or jurisdictions in which it is not licensed, the Commissioner may issue an order requiring the company to cease and desist from engaging in such activities and, for the purposes of this section, the acts prohibited by G.S. 58‑14‑10 and the foregoing sections, are declared to be an unfair trade practice within the meaning of G.S. 58‑63‑15 and G.S. 58‑63‑40. When the Commissioner has reason to believe that any domestic company has been engaged or is engaging in the practice of knowingly soliciting, advertising or writing contracts of insurance on risks within a state or jurisdiction in which it is not licensed, the Commissioner shall serve the company with notice of hearing and the hearing shall conform with the hearing procedure set forth in G.S. 58‑63‑25. Any action taken by the Commissioner after the hearing shall comply with G.S. 58‑63‑32, and any company aggrieved by an order of the Commissioner is entitled to the judicial review provided in G.S. 58‑63‑35. (1967, c. 935, s. 1; 1991, c. 720, ss. 4, 54; 1995, c. 193, s. 24; 1995 (Reg. Sess., 1996), c. 742, s. 23.)



§ 58-15-1. Scope.

Article 15.

Reciprocal Insurance.

Part 1.  General Provisions.

§ 58‑15‑1.  Scope.

This Article applies to all reciprocals and reciprocal insurance. (1989, c. 425, s. 1.)



§ 58-15-5. Definitions.

§ 58‑15‑5.  Definitions.

As used in this Article:

(1)        "Attorney" means the person designated and authorized by subscribers as the attorney‑in‑fact having authority to obligate them on reciprocal and other insurance contracts.

(2)        "License" means a license to transact the business of insurance in this State, issued by the Commissioner.

(3)        In addition to the meaning of the term as defined in G.S. 12‑3(6) and G.S. 58‑1‑5(9), "person" means any county, city, school board, hospital authority, or any other local governmental authority or local agency or public service corporation owned, operated or controlled by a local government or local government authority, that has the power to enter into contractual undertakings within or without the State.

(4)        "Reciprocal" means an aggregation of subscribers under a common name.

(5)        "Reciprocal insurance" means insurance resulting from the mutual exchange of insurance contracts among persons in an unincorporated association under a common name through an attorney‑in‑fact having authority to obligate each person both as insured and insurer.

(6)        "Subscriber" means a person obligated under a reciprocal insurance agreement. (1989, c. 425, s. 1; 1991, c. 720, s. 15; 1999‑132, s. 9.1.)



§ 58-15-10. Kinds of insurance.

§ 58‑15‑10.  Kinds of insurance.

A reciprocal licensed in this State may write the kinds of insurance enumerated in G.S. 58‑7‑15, except life insurance, annuities, and title insurance. (1989, c. 425, s. 1.)



§ 58-15-15. Risk limitations.

§ 58‑15‑15.  Risk limitations.

(a)        Except for Article 11 of this Chapter and as otherwise specifically provided, all the provisions of Articles 1 through 64 of this Chapter relating to insurers generally, and those relating to insurers writing the same kinds of insurance that reciprocals are permitted to write, are applicable to reciprocals.

(b)        A reciprocal shall be deemed to comply with G.S. 58‑3‑105 if:

(1)        It issues policies containing a contingent assessment liability, provided for in G.S. 58‑15‑60; and

(2)        It maintains reinsurance in an amount that the Commissioner considers adequate to reasonably limit the reciprocal's aggregate losses to the lesser of:

a.         Ten percent (10%) of the surplus to policyholders of the reciprocal multiplied by the number of subscribers;

b.         The surplus to policyholders of the reciprocal multiplied by three; or

c.         Five million dollars ($5,000,000). (1989, c. 425, s. 1.)



§ 58-15-20. Eligible contracting persons.

§ 58‑15‑20.  Eligible contracting persons.

(a)        Persons of this State may enter into reciprocal insurance contracts with each other and with persons of other states and countries.

(b)        For any corporation now existing or subsequently organized under the laws of this State, the authority to enter into reciprocal insurance contracts is in addition to the authority conferred upon it in its charter and is incidental to the purposes for which the corporation is organized. (1989, c. 425, s. 1.)



§ 58-15-25. Business name.

§ 58‑15‑25.  Business name.

Every reciprocal shall have and use an appropriate business name that includes the word or words "reciprocal," "interinsurer," "interinsurance," or "exchange". (1989, c. 425, s. 1.)



§ 58-15-30. License, surplus, and deposit requirements.

§ 58‑15‑30.  License, surplus, and deposit requirements.

(a)        No reciprocal shall engage in any insurance transaction in this State until it has obtained a license to do so in accordance with the applicable provisions of Articles 1 through 64 of this Chapter. The license shall continue in full force and effect, subject to timely payment of an annual license continuation fee in accordance with G.S. 58‑6‑7 and subject to any other applicable provision of the insurance laws of this State.

(b)        No domestic or foreign reciprocal shall be licensed in this State unless it has a surplus to policyholders of at least eight hundred thousand dollars ($800,000); and no alien reciprocal shall be licensed unless it has a trusteed surplus of at least eight hundred thousand dollars ($800,000).

(c)        Each domestic, foreign, or alien reciprocal licensed in this State shall deposit and maintain deposits with the Commissioner of at least four hundred thousand dollars ($400,000) in cash or in value of securities of the kind specified in G.S. 58‑5‑15, which shall be subject to Article 5 of this Chapter. (1989, c. 425, s. 1; 2003‑212, s. 26(e); 2004‑203, s. 74(a); 2005‑215, s. 24.)



§ 58-15-35. Continuation of business under prior requirements.

§ 58‑15‑35.  Continuation of business under prior requirements.

(a)        Notwithstanding other provisions of Articles 1 through 64 of this Chapter regarding minimum required surplus, any reciprocal that was licensed to write and was writing any kind of insurance in this State on January 1, 1990 may continue to write that kind of insurance under the appropriate license from the Commissioner.  Such reciprocal shall maintain at all times the minimum surplus, and the minimum trusteed surplus if an alien reciprocal, that was required before January 1, 1990.

(b)        Before any reciprocal obtains a license to write in this State any kind of insurance that it was not licensed to write and writing in this State on January 1, 1990, it shall comply with all the requirements of this Part regarding surplus. (1989, c. 425, s. 1.)



§ 58-15-40. Certification of foreign and alien reciprocals.

§ 58‑15‑40.  Certification of foreign and alien reciprocals.

No foreign reciprocal shall be licensed in this State until it files with the Commissioner a certificate of the insurance regulator of the state in which it is organized.  The certificate shall show that the foreign reciprocal is licensed to write and is writing actively in that state the kind of insurance it proposes to write in this State.  No alien reciprocal shall be licensed in this State until it files with the Commissioner a certificate of the insurance regulator of (i) the state through which it entered the United States or (ii) the alien reciprocal's domiciliary country.  The certificate shall show that the alien reciprocal is licensed to write and is writing actively in that state or country the kind of insurance it proposes to write in this State.  Foreign and alien reciprocals must also satisfy the appropriate provisions of Article 16 of this Chapter pertaining to admission requirements. (1989, c. 425, s. 1.)



§ 58-15-45. Attorney's domicile.

§ 58‑15‑45.  Attorney's domicile.

Nothing in Articles 1 through 64 of this Chapter regarding the admission and licensing of foreign and alien insurers requires that the attorney of a foreign or alien reciprocal be resident or domiciled in this State, or that the principal office of the attorney be maintained in this State.  The office or offices of the attorney shall be determined by the subscribers through the power of attorney. (1989, c. 425, s. 1.)



§ 58-15-50. Contracts and property.

§ 58‑15‑50.  Contracts and property.

A reciprocal may enter into contracts and acquire, hold title to, and convey property in its business name.  All contracts of a reciprocal, including its insurance contracts, shall be executed on behalf of the reciprocal by the attorney of the reciprocal. (1989, c. 425, s. 1.)



§ 58-15-55. Agent's license.

§ 58‑15‑55.  Agent's license.

No person shall act in this State as an agent of a reciprocal in the solicitation or procurement of applications for insurance, subscriber's agreements, or powers of attorney, or in the collection of premiums in connection with the reciprocal, without first procuring an agent's license from the Commissioner pursuant to Article 33 of this Chapter.  An agent shall be appointed by each reciprocal the agent represents. (1989, c. 425, s. 1.)



§ 58-15-60. Subscribers' contingent liability.

§ 58‑15‑60.  Subscribers' contingent liability.

(a)        Each subscriber insured under an assessable policy has a contingent assessment liability for payment of actual losses and expenses incurred by the reciprocal while his policy was in force.  This liability is in the amount provided for in the power of attorney or subscriber's agreement.

(b)        The contingent assessment liability on any one policy in any one calendar year equals the premiums earned, as defined in G.S. 58‑15‑135, on the policy for that year multiplied by not more than ten.

(c)        The contingent assessment liability is several and not joint.

(d)        Each assessable policy issued by the reciprocal shall plainly set forth a statement of the contingent assessment liability on the front of the policy in capital letters, in contrasting color, and in no less than ten‑point type. (1989, c. 425, s. 1.)



§ 58-15-65. Nonassessable policies.

§ 58‑15‑65.  Nonassessable policies.

(a)        The Commissioner may issue a certificate authorizing the reciprocal to reduce or extinguish the contingent assessment liability of subscribers under its policies then in force in this State and to omit provisions imposing contingent assessment liability in all policies delivered or issued for delivery in this State for as long as all such surplus to policyholders remains unimpaired.  The certificate may be issued if (i) a reciprocal has surplus to policyholders of at least two million dollars ($2,000,000), and (ii) an application of the attorney has been approved by the subscribers' advisory committee.

(b)        The Commissioner shall issue this certificate if the conditions of subsection (a) of this section are met and if he determines that the reciprocal's surplus to policyholders is reasonable in relation to the reciprocal's outstanding liabilities and is adequate to meet its financial needs.  In making that determination the following factors, among others, shall be considered:

(1)        The size of the reciprocal as measured by its assets, capital and surplus, reserves, premium writings, insurance in force, and other appropriate criteria;

(2)        The extent to which the reciprocal's business is diversified among different kinds of insurance;

(3)        The number and size of risks insured in each kind of insurance;

(4)        The extent of the geographic dispersion of the reciprocal's insured risks;

(5)        The nature and extent of the reciprocal's reinsurance program;

(6)        The quality, diversification, and liquidity of the reciprocal's investment portfolio;

(7)        The recent past and trend in the size of the reciprocal's surplus to policyholders;

(8)        The surplus to policyholders maintained by other comparable insurers; and

(9)        The adequacy of the reciprocal's reserves.

(c)        Upon impairment of the surplus to policyholders as described in subsection (a) of this section, the Commissioner shall revoke the certificate.  After revocation, the reciprocal shall not issue or renew any policy without providing for the contingent assessment liability of subscribers.

(d)        The Commissioner shall not authorize a domestic reciprocal to extinguish the contingent assessment liability of any of its subscribers or in any of its policies to be issued, unless it has the required surplus to policyholders and extinguishes the contingent assessment liability of all of its subscribers and in all policies to be issued for all kinds of insurance it writes. However, if required by the laws of another state in which the domestic reciprocal is transacting the business of insurance as a licensed insurer, it may issue policies providing for the contingent assessment liability of its subscribers that acquire policies in that state and need not extinguish the contingent assessment liability applicable to policies already in force in that state. (1989, c. 425, s. 1.)



§ 58-15-70. Distribution to subscribers.

§ 58‑15‑70.  Distribution to subscribers.

A reciprocal may return to its subscribers any savings or credits accruing to their accounts.  Any such distribution shall not unfairly discriminate between classes of risks or policies or between subscribers.  However, the distribution may vary for classes of subscribers based upon the experience of those classes. (1989, c. 425, s. 1.)



§ 58-15-75. Reserves.

§ 58‑15‑75.  Reserves.

Each reciprocal shall maintain the same unearned premium and loss or claim reserves required for stock and mutual companies writing the same kinds of insurance. (1989, c. 425, s. 1.)



§ 58-15-80: Reserved for future codification purposes.

§ 58‑15‑80:  Reserved for future codification purposes.



§ 58-15-85. Service of process.

§ 58‑15‑85.  Service of process.

(a)        Each attorney of a domestic reciprocal who files the declaration required by G.S. 58‑15‑100, and each attorney of a foreign or alien reciprocal that applies for a license, shall file with the Commissioner a written power of attorney executed in duplicate by the attorney that appoints the Commissioner as agent of the reciprocal.  Upon the appointment, the Commissioner may be served all legal process against such reciprocal pursuant to G.S. 58‑16‑30.  A copy of the power of attorney, duly certified by the Commissioner, is admissible as evidence in the courts of this State.

(b)        Whenever any such process is served upon the Commissioner, G.S. 58‑16‑45 is applicable, except that the process shall be directed to the attorney at the address shown on the power of attorney.  Nothing in this section limits the right to serve any process upon any reciprocal in any other manner permitted by law. (1989, c. 425, s. 1.)



§ 58-15-90. Legal proceedings.

§ 58‑15‑90.  Legal proceedings.

(a)        Any reciprocal doing business in this State may sue or be sued in its business name.

(b)        Any action or suit against a reciprocal may be brought in any county (i) where its principal office is located, or (ii) where the cause of action or any part of the cause of action arose.  If the action or suit is to recover a loss under a policy of property insurance, it may also be brought in the county where the property insured was situated at the date of the policy.  Any action or suit against a foreign or alien reciprocal may also be brought in any county of this State in which it has any debts owed to it.

(c)        In an action against a reciprocal, process against the reciprocal may be served upon the Commissioner.  If the defendant in the action is a domestic reciprocal, process against that domestic reciprocal shall be served upon the attorney for that domestic reciprocal unless service upon that attorney is not feasible. (1989, c. 425, s. 1.)



§ 58-15-95. Liability on judgments.

§ 58‑15‑95.  Liability on judgments.

Any judgment against a reciprocal based upon legal process duly served as provided in this Article is binding upon the reciprocal and upon each of the reciprocal's subscribers as their respective interests may appear, in an amount not exceeding their respective contingent assessment liabilities.  There is no derivative liability on the part of the attorney, officers, employees, agents, or subscribers' advisory committee of the reciprocal arising merely by reason of the status of such persons. (1989, c. 425, s. 1.)



§ 58-15-100. Declaration for license.

Part 2.  Domestic Reciprocals.

§ 58‑15‑100.  Declaration for license.

(a)        One hundred or more persons domiciled in this State and designated as subscribers may organize a domestic reciprocal and apply to the Commissioner for a license to transact the business of insurance.  The Commissioner may authorize such a reciprocal to form with a lesser number of subscribers upon being satisfied that the risks are adequately spread and financial projections indicate that such a reciprocal will have a reasonable potential to succeed in its business with such a lesser number of subscribers.  The original subscribers and the proposed attorney shall execute and file with the Commissioner a declaration setting forth:

(1)        The name of the attorney and the business name of the reciprocal;

(2)        The location of the reciprocal's principal office, which shall be the same as that of the attorney and shall be in this State;

(3)        The kinds of insurance proposed to be written;

(4)        The names and addresses of the original subscribers;

(5)        The designation and appointment of the attorney, and a copy of the power of attorney and subscriber's agreement;

(6)        The names and addresses of the officers and directors of the attorney, if a corporation, or of its members if not a corporation;

(7)        The powers of the subscribers' advisory committee, and the names and terms of office of its members;

(8)        A statement that each of the original subscribers has in good faith applied for insurance of the kind proposed to be written and that the reciprocal has received from each original subscriber the anticipated premium or premium deposit for a term of not less than six months for the policy for which application is made;

(9)        A statement of the financial condition of the reciprocal, including a schedule of its assets;

(10)      A statement that the reciprocal has the surplus to policyholders required by G.S. 58‑15‑30;

(11)      A copy of each policy, endorsement, and application form it proposes to issue or use; and

(12)      Financial projections of the anticipated operational results of the reciprocal for a five‑year period based upon the initial surplus of the proposed reciprocal and its plan of operation.

(b)        The declaration shall be acknowledged by each original subscriber and by the attorney. (1989, c. 425, s. 1.)



§ 58-15-105. Attorney's bond.

§ 58‑15‑105.  Attorney's bond.

(a)        Concurrent with the filing of the declaration provided for in G.S. 58‑15‑100, the attorney of a domestic reciprocal shall file with the Commissioner a fidelity bond payable to this State.  The bond shall be executed by the attorney and by a licensed insurer and is subject to the approval of the Commissioner.

(b)        The bond shall be in an amount established in the discretion of the Commissioner, which amount shall be at least fifty thousand dollars ($50,000).  The bond shall be on the condition that the attorney faithfully accounts for all moneys and other property of the reciprocal coming into the attorney's control and that the attorney does not withdraw or appropriate for his own use from the funds of the reciprocal any moneys or property to which he is not entitled under the power of attorney.

(c)        The bond is not subject to cancellation unless 30‑days' written notice of intent to cancel is given to the attorney and the Commissioner. (1989, c. 425, s. 1.)



§ 58-15-110. Deposit in lieu of bond.

§ 58‑15‑110.  Deposit in lieu of bond.

Instead of filing the bond required by G.S. 58‑15‑105, the attorney may maintain on deposit with the Commissioner an equal amount in cash or in value of securities of the kind specified in G.S. 58‑5‑20 and subject to the same conditions as the bond. (1989, c. 425, s. 1.)



§ 58-15-115. Advisory committee.

§ 58‑15‑115.  Advisory committee.

The advisory committee exercising the subscribers' rights in a domestic reciprocal shall be selected under rules adopted by the subscribers.  At least three‑fourths of the committee shall comprise subscribers or their representatives other than the attorney or any person employed by, representing, or having a financial interest in the attorney.  The committee shall supervise the finances of the reciprocal and the reciprocal's operations to the extent required to assure their conformity with the subscriber's agreement and power of attorney and shall exercise any other powers conferred on it by the subscriber's agreement. (1989, c. 425, s. 1.)



§ 58-15-120. Subscriber's agreement and power of attorney.

§ 58‑15‑120.  Subscriber's agreement and power of attorney.

(a)        Every subscriber of a domestic reciprocal shall execute a subscriber's agreement and power of attorney setting forth the rights, privileges, and obligations of the subscriber as an underwriter and as a policyholder, and the powers and duties of the attorney.  The subscriber's agreement and power of attorney shall contain in substance the following provisions:

(1)        A designation and appointment of the attorney to act for and bind the subscriber in all transactions relating to or arising out of the operations of the reciprocal;

(2)        A provision empowering the attorney (i) to accept service of legal process on behalf of the reciprocal and (ii) to appoint the Commissioner agent of the reciprocal upon whom may be served all legal process against the reciprocal;

(3)        Except for nonassessable policies, a provision for a contingent assessment liability of each subscriber in a specified amount in accordance with G.S. 58‑15‑60; and

(4)        The maximum amount to be deducted from advance premiums or deposits to be paid the attorney, and the items of expense, in addition to losses, to be paid by the reciprocal.

(b)        The subscriber's agreement may:

(1)        Provide for the right of substitution of the attorney and revocation of the power of attorney;

(2)        Impose any restrictions upon the exercise of the power agreed upon by the subscribers;

(3)        Provide for the exercise of any right reserved to the subscribers directly or through an advisory committee;

(4)        Provide for indemnification of the attorney, officers, employees, agents, and subscribers' advisory committee of the reciprocal against liability and litigation expenses to the extent permitted in the case of domestic business corporations; or

(5)        Contain other lawful provisions considered advisable. (1989, c. 425, s. 1.)



§ 58-15-125. Modification of subscriber's agreement and power of attorney.

§ 58‑15‑125.  Modification of subscriber's agreement and power of attorney.

Modification of the terms of the subscriber's agreement and the power of attorney of a domestic reciprocal shall be made jointly by the attorney and the subscriber's advisory committee.  No modification is retroactive nor does it affect any insurance contract issued prior to the modification. (1989, c. 425, s. 1.)



§ 58-15-130. Advance of funds.

§ 58‑15‑130.  Advance of funds.

The attorney or other interested persons may advance to a domestic reciprocal any funds required for its operations.  The funds advanced shall not be treated as a liability of the reciprocal and shall not be withdrawn or repaid except out of the reciprocal's earned surplus in excess of its minimum required surplus.  This section does not apply to loans made by commercial lenders in the ordinary course of their businesses. (1989, c. 425, s. 1.)



§ 58-15-135. Assessments.

§ 58‑15‑135.  Assessments.

(a)        Assessments may be levied upon the subscribers of a domestic reciprocal by the attorney in accordance with G.S. 58‑15‑60.  The assessments shall be approved in advance by the subscribers' advisory committee.

(b)        Each domestic reciprocal subscriber's share of an assessment shall be computed by multiplying the premiums earned on the subscriber's policies during the period to be covered by the assessment by the ratio of the total assessment to the total premiums earned during the period upon all policies subject to the assessment.  However, no assessment shall exceed the aggregate contingent assessment liability computed in accordance with G.S. 58‑15‑60.  For the purposes of this section, the premiums earned on the subscriber's policies are the gross premiums charged by the reciprocal for the policies minus any charges not recurring upon the renewal or extension of the policies.  No subscriber shall have an offset against any assessment for which he is liable on account of any claim for unearned premium or losses payable. (1989, c. 425, s. 1.)



§ 58-15-140. Duration of liability for assessment.

§ 58‑15‑140.  Duration of liability for assessment.

Every subscriber of a domestic reciprocal having contingent assessment liability shall be liable for and shall pay his share of any assessment computed in accordance with this Part, if, while the policy is in force or for such period after its termination as the Commissioner may establish by rule, the subscriber is notified (i) by the attorney of his intention to levy the assessment or (ii) that delinquency proceedings have been commenced against the reciprocal under the provisions of Article 30 of this Chapter, and the Commissioner or receiver intends to levy an assessment.  In adopting such rules the Commissioner may take into account factors including the kinds of insurance issued by such reciprocals. (1989, c. 425, s. 1, c. 770, s. 70; 1989 (Reg. Sess., 1990), c. 1021, s. 1.)



§ 58-15-145. Distribution of assets after liquidation.

§ 58‑15‑145.  Distribution of assets after liquidation.

Upon the liquidation of a domestic reciprocal, the assets remaining after (i) discharge of its indebtedness and policy obligations, (ii) the return of any contributions of the attorney or other person made as provided in G.S. 58‑15‑130, and (iii) the return of any unused deposits, savings, or credits, shall be distributed.  The distribution shall be according to a formula approved by the Commissioner or the Court to the persons who were its subscribers within the 12 months prior to the final termination of its license. (1989, c. 425, s. 1.)



§ 58-15-150. Financial impairment; assessment; liquidation.

§ 58‑15‑150.  Financial impairment; assessment; liquidation.

(a)        If (i) the assets of a domestic reciprocal are at any time insufficient to settle the sum of its liabilities, except those on account of funds contributed by the attorney or other parties, and its required surplus to policyholders, and (ii) the deficiency is not cured from other sources, its attorney shall levy an assessment upon subscribers made subject to assessment by the terms of their policies for the amount needed to make up the deficiency.  However, the assessment shall be subject to G.S. 58‑15‑60.

(b)        If the attorney fails to make the assessment within 30 days after the Commissioner orders him to do so, or if the deficiency is not fully made up within 60 days after the date the assessment is made, delinquency proceedings may be instituted and conducted against the insurer as provided in Article 30 of this Chapter.

(c)        If liquidation of the reciprocal is ordered, an assessment shall be levied upon the subscribers for the amount the Commissioner or the Court, as the case may be, determines to be necessary to discharge all liabilities of the reciprocal.  This assessment shall exclude any funds contributed by the attorney or other persons, but shall include the reasonable cost of the liquidation.  However, the assessment is subject to G.S. 58‑15‑60. (1989, c. 425, s. 1; c. 770, s. 71.)



§ 58-16-1. Admitted to do business.

Article 16.

Foreign or Alien Insurance Companies.

§ 58‑16‑1.  Admitted to do business.

Foreign or alien insurance companies, upon complying with the conditions of Articles 1 through 64 of this Chapter applicable to them, may be admitted to transact in this State any class of insurance authorized by the laws in force relative to the duties, obligations, prohibitions, and penalties of insurance companies, and subject to all laws applicable to the transaction of such business by foreign or alien insurance companies and their agents. (1899, c. 54, s. 61; Rev., s. 4746; C.S., s. 6410; 1945, c. 384; 1987, c. 629, s. 17.)



§ 58-16-5. Conditions of licensure.

§ 58‑16‑5.  Conditions of licensure.

A foreign or alien insurance company may be licensed to do business when it:

(1)        Deposits with the Commissioner a certified copy of its charter or certificate of organization and a statement of its financial condition and business, in the form and detail that the Commissioner requires, signed and sworn to by its president and secretary or other proper officer, and pays for the filing of this statement the sum required by law.

(2)        Satisfies the Commissioner that it is fully and legally organized under the laws of its state or government to do the business it proposes to transact as direct insurance or assumed reinsurance; that it has, if a stock company, a free surplus and a fully paid‑up and unimpaired capital, exclusive of stockholders' obligations of any description of an amount not less than that required for the organization of a domestic company writing the same kinds of business; and if a mutual company that its free surplus is not less than that required for the organization of a domestic company writing the same kind of business, and that the capital, surplus, and other funds are invested substantially in accordance with the requirements of this Chapter.

(3)        Repealed by Session Laws 1995, c. 517, s. 6.

(4)        Repealed by Session Laws 1987, c. 629, s. 20.

(5)        Files with the Commissioner a certificate that it has complied with the laws of the state or government under which it was organized and is authorized to make contracts of insurance.

(6)        Satisfies the Commissioner that it is in substantial compliance with G.S. 58‑7‑21, 58‑7‑26, 58‑7‑30, and 58‑7‑31 and Article 13 of this Chapter.

(7)        Satisfies the Commissioner that it is in compliance with the company name requirements of G.S. 58‑7‑35.

(8)        Satisfies the Commissioner that the operation of the company in this State would not be hazardous to prospective policyholders, creditors, or the general public.

(9)        Satisfies the Commissioner that it is in substantial compliance with the requirements of G.S. 58‑7‑37 pertaining to the background of its officers and directors.

(10)      Files with the Commissioner an instrument appointing the Commissioner as the company's agent on whom any legal process under G.S. 58‑16‑30 may be served. This appointment is irrevocable as long as any liability of the company remains outstanding in this State. A copy of this instrument, certified by the Commissioner, is sufficient evidence of this appointment; and service upon the Commissioner is sufficient service upon the company.  (1899, c. 54, s. 62; 1901, c. 391, s. 5; 1903, c. 438, s. 6; Rev., s. 4747; C.S., s. 6411; 1945, c. 384; 1951, c. 781, s. 3; 1985 (Reg. Sess., 1986), c. 1027, s. 32; 1987, c. 629, s. 20; 1987 (Reg. Sess., 1988), c. 975, s. 16; 1991, c. 681, s. 24; 1995, c. 193, s. 25; c. 517, s. 6; 1999‑294, s. 7; 2001‑223, s. 14.1; 2009‑172, s. 8.)



§ 58-16-6. Conditions of continued licensure.

§ 58‑16‑6.  Conditions of continued licensure.

In order for a foreign insurance company to continue to be licensed, it shall report any changes in the documents filed under G.S. 58‑16‑5(1) or G.S. 58‑16‑5(5); maintain the amounts of capital and surplus specified in G.S. 58‑16‑5(2); and remain in compliance with G.S. 58‑16‑5(6), (7), and (8) and with G.S. 58‑7‑46. (1995, c. 517, s. 7; 2001‑223, s. 14.2; 2005‑215, s. 13.)



§ 58-16-10. Limitation as to kinds of insurance.

§ 58‑16‑10.  Limitation as to kinds of insurance.

Any foreign or alien company admitted to do business in this State shall be limited with respect to doing kinds of insurance in this State in the same manner and to the same extent as are domestic companies, provided that any foreign insurance company which has been licensed to do the business of life insurance in this State continuously during a period of 20 years next preceding March 6, 1945, may continue to be licensed, in the discretion of the Commissioner, to do the kind or kinds of insurance business which it was authorized to do immediately prior to March 6, 1945. (1899, c. 44, s. 65; 1901, c. 391, s. 5; 1903, c. 438, s. 6; Rev., s. 4748; 1911, c. 111, s. 2; C.S., s. 6412; 1945, c. 384; 1985 (Reg. Sess., 1986), c. 1027, s. 53; 1987 (Reg. Sess., 1988), c. 975, s. 17.)



§ 58-16-15. Foreign companies; requirements for admission.

§ 58‑16‑15.  Foreign companies; requirements for admission.

A company organized under the laws of any other of these United States for the transaction of life insurance may be admitted to do business in this State if it complies with the other provisions of Articles 1 through 64 of this Chapter regulating the terms and conditions upon which foreign life insurance companies may be admitted and authorized to do business in this State, and, in the opinion of the Commissioner, is in sound financial condition and has policies in force upon not less than 500 lives for an aggregate amount of not less than five hundred thousand dollars ($500,000). Any life company organized under the laws of any other country than the United States, in addition to the above requirements, must make and maintain the deposit required of such companies by Article 5 of this Chapter. (1899, c. 54, s. 56; Rev., s. 4774; C.S., s. 6456; 1945, c. 379; 1991, c. 720, ss. 4, 16.)



§ 58-16-20. Company owned or controlled by foreign government prohibited from doing business.

§ 58‑16‑20.  Company owned or controlled by foreign government prohibited from doing business.

(a)        Any insurance company or other insurance entity that is owned or controlled by any foreign government outside the continental limits of the United States or the territories of the United States is prohibited from doing any kind of insurance business in the State of North Carolina. For the purposes of this section, "foreign government" means any foreign government or any state, province, municipality, or political subdivision of any foreign government, and shall not be construed to apply to any insurance company organized under the laws of a foreign nation that is owned or controlled by the private citizens or private business interest of that foreign nation.

(b)        The Commissioner shall not license any insurance company or other insurance entity that is owned or controlled by any foreign government outside the continental limits of the United States or the territories of the United States, nor shall the Commissioner authorize any such company or entity to transact any kind of insurance business in the State of North Carolina.

(c)        Any insurance company or other insurance entity that is owned or controlled by any foreign government outside the continental limits of the United States or the territories of the United States, or any representative or agent of any such company or entity that violates the provisions of this section, is guilty of a Class 3 misdemeanor.

(d)        This section does not apply to the operating subsidiary of any insurance company or other insurance entity, where the company or entity is owned or controlled by any foreign government outside the continental limits of the United States or the territories of the United States, as long as the operating subsidiary is domesticated in and licensed by another state of the United States as an insurer or reinsurer and as a separate subsidiary. (1955, c. 449; 1991, c. 720, s. 4; 1993, c. 539, s. 449; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑179, s. 1.)



§ 58-16-25. Retaliatory laws.

§ 58‑16‑25.  Retaliatory laws.

When, by the laws of any other state or nation, any fines, penalties, licenses, fees, deposits of money or of securities, or other obligations or prohibitions are imposed upon insurance companies of this State doing business in such other state or nation or upon their agents therein greater than those imposed by this State upon insurance companies of such other state, then, so long as such laws continue in force, the same fines, penalties, licenses, fees, deposits, obligations and prohibitions, of whatever kind, may in the discretion of the Commissioner be imposed upon all such insurance companies of such other state or nation doing business within this State and upon their agents here.  Nothing herein repeals or reduces the license, fees, taxes, and other obligations now imposed by the laws of this State or to go into effect with the companies of any other state or nation unless some company of this State is actually doing or seeking to do business in such state or nation.  When an insurance company organized under the laws of any state or country is prohibited by the laws of such state or country or by its charter from investing its assets other than capital stock in the bonds of this State, then and in such case the Commissioner is authorized and directed to refuse to grant a license to transact business in this State to such insurance company. (1899, c. 54, s. 71; 1903, c. 536, s. 11; Rev., s. 4749; C.S., s. 6413; 1927, c. 32; 1945, c. 384; 1987, c. 814, s. 3; 1991, c. 720, s. 4.)



§ 58-16-30. Service of legal process upon Commissioner.

§ 58‑16‑30.  Service of legal process upon Commissioner.

As an alternative to service of legal process under G.S. 1A‑1, Rule 4, the service of such process upon any insurance company or any foreign or alien entity licensed or admitted and authorized to do business in this State under the provisions of this Chapter may be made by the sheriff or any other person delivering and leaving a copy of the process in the office of the Commissioner with a deputy or any other person duly appointed by the Commissioner for that purpose; or acceptance of service of the process may be made by the Commissioner or a duly appointed deputy or person. Service may also be made by mailing a copy of the summons and of the complaint, registered or certified mail, return receipt requested, addressed to the Commissioner. As a condition precedent to a valid service of process under this section, the party obtaining such service shall pay to the Commissioner at the time of service or acceptance of service the sum of ten dollars ($10.00), which the party shall recover as part of the taxable costs if the party prevails in the action. (1899, c. 54, ss. 16, 62; 1903, c. 438, s. 6; Rev., s. 4750; C.S., s. 6414; 1927, c. 167, s. 1; 1931, c. 287; 1951, c. 781, s. 9; 1971, c. 421, s. 1; 1985, c. 666, s. 5; 1989, c. 645, s. 2; 1991, c. 720, s. 4; 1995, c. 517, s. 8.)



§ 58-16-35. Unauthorized Insurers Process Act.

§ 58‑16‑35.  Unauthorized Insurers Process Act.

(a)        Purpose of Section.  The purpose of this section is to subject certain insurers to the jurisdiction of courts of this State in suits by or on behalf of insureds or beneficiaries under insurance contracts. The General Assembly declares that it is a subject of concern that many residents of this State hold policies of insurance issued by insurers not authorized to do business in this State, thus presenting to such residents the often insuperable obstacle of resorting to distant forums for the purpose of asserting legal rights under such policies. In furtherance of such State interest, the General Assembly herein provides a method of substituted service of process upon such insurers and declares that in so doing it exercises its power to protect its residents and to define, for the purpose of this statute, what constitutes doing business in this State, and also exercises powers and privileges available to the State by virtue of Public Law 15, 79th Congress of the United States, Chapter 20, 1st Session, s. 340, as amended, which declares that the business of insurance and every person engaged therein shall be subject to the laws of the several states.

(b)        Service of Process upon Unauthorized Insurer. 

(1)        Any of the following acts in this State, effected by mail or otherwise, by an unauthorized foreign or alien insurer:

a.         The issuance or delivery of contracts of insurance to residents of this State or to corporations authorized to do business therein,

b.         The solicitation of applications for such contracts,

c.         The collection of premiums, membership fees, assessments or other considerations for such contracts, or

d.         Any other transaction of business,

is equivalent to and shall constitute an appointment by such insurer of the Commissioner and his successor or successors in office, to be its true and lawful attorney, upon whom may be served all lawful process in any action, suit, or proceeding instituted by or on behalf of an insured or beneficiary arising out of any such contract of insurance, and any such act shall be signification of its agreement that such service of process is of the same legal force and validity as personal service of process in this State upon such insurer.

(2)        Such service of process shall be made by delivering to and leaving with the Commissioner or some person in apparent charge of his office two copies thereof and the payment to him of ten dollars ($10.00). The Commissioner shall within four business days mail by certified or registered mail one of the copies of such process to the defendant at its last known principal place of business, and shall keep a record of all process so served upon him. Such service of process is sufficient, provided notice of such service and a copy of the process are sent within 10 days thereafter by certified or registered mail by plaintiff or plaintiff's attorney to the defendant at its last known principal place of business, and the defendant's receipt, or receipt issued by the transmitting post office, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff or plaintiff's attorney showing a compliance herewith are filed with the clerk of the court in which such action is pending on or before the date the defendant is required to appear, or within such further time as the court may allow.

(3)        Service of process in any such action, suit or proceeding shall in addition to the manner provided in subdivision (2) of this subsection be valid if:

a.         It is served on a person within this State who is in the State on behalf of the insurer to solicit insurance, make, issue, or deliver a contract of insurance, or collect or receive a premium, membership fee, assessment, or other consideration for insurance;

b.         A copy of the process is sent within 10 days after service by certified or registered mail by the plaintiff or plaintiff's attorney to the defendant at the defendant's last known principal place of business; and

c.         The defendant's receipt, or the receipt issued by the transmitting post office, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff or plaintiff's attorney showing a compliance herewith are filed with the clerk of the court in which such action is pending on or before the date the defendant is required to appear, or within such further time as the court may allow.

(4)        No plaintiff or complainant shall be entitled to a judgment by default under this section until the expiration of 30 days from the date of the filing of the affidavit of compliance.

(5)        Nothing in this section contained shall limit or abridge the right to serve any process, notice or demand upon any insurer in any other manner now or hereafter permitted by law.

(c)        Defense of Action by Unauthorized Insurer. 

(1)        Before any unauthorized foreign or alien insurer shall file or cause to be filed any pleading in any action, suit or proceeding instituted against it, such unauthorized insurer shall either

a.         Deposit with the clerk of the court in which such action, suit or proceeding is pending cash or securities or file with such clerk a bond with good and sufficient sureties, to be approved by the court, in an amount to be fixed by the court sufficient to secure the payment of any final judgment which may be rendered in such action; or

b.         Procure a license to transact the business of insurance in this State.

(2)        The court in any action, suit, or proceeding, in which service is made in the manner provided in subdivisions (2) or (3) of subsection (b) may, in its discretion, order such postponement as may be necessary to afford the defendant reasonable opportunity to comply with the provisions of subdivision (1) of this subsection and to defend such action.

(3)        Nothing in subdivision (1) of this subsection is to be construed to prevent an unauthorized foreign or alien insurer from filing a motion to quash a writ or to set aside service thereof made in the manner provided in subdivisions (2) or (3) of subsection (b) on the ground either

a.         That such unauthorized insurer has not done any of the acts enumerated in subdivision (1) of subsection (b), or

b.         That the person on whom service was made pursuant to subdivision (3) of subsection (b) was not doing any of the acts therein enumerated.

(d)        Attorney Fees.  In any action against an unauthorized foreign or alien insurer upon a contract of insurance issued or delivered in this State to a resident thereof or to a corporation authorized to do business therein, if the insurer has failed for 30 days after demand prior to the commencement of the action to make payment in accordance with the terms of the contract, and it appears to the court that such refusal was vexatious and without reasonable cause, the court may allow to the plaintiff a reasonable attorney fee and include such fee in any judgment that may be rendered in such action; providing, however, that the fee or portion of fee included in the judgment shall be not less than twenty‑five dollars ($25.00) nor more than twelve and one‑half percent (12  1/2%) of the amount which the court or jury finds the plaintiff is entitled to recover against the insurer. Failure of an insurer to defend any such action shall be deemed prima facie evidence that its failure to make payment was vexatious and without reasonable cause.

(e)        Short Title.  This section may be cited as the Unauthorized Insurers Process Act. (1955, c. 1040; 1985, c. 666, ss. 5, 8; 1987, c. 752, s. 11; 1989, c. 645, s. 3; 1991, c. 720, s. 4; 1999‑132, s. 9.1.)



§ 58-16-40. Alternative service of process on insurers.

§ 58‑16‑40.  Alternative service of process on insurers.

In addition to the procedures set out in Articles 1 through 64 of this Chapter, insurers may be served with process and subjected to the jurisdiction of the courts of this State pursuant to applicable provisions of Chapter 1 and Chapter 1A of the General Statutes. (1967, c. 954, s. 3.)



§ 58-16-45. Commissioner to notify company of service or acceptance of service of process.

§ 58‑16‑45.  Commissioner to notify company of service or acceptance of service of process.

When service of legal process is made in the manner provided in G.S. 58‑16‑30, the Commissioner or his duly appointed deputy shall within four business days thereafter notify the company served of such service or acceptance of service by registered or certified mail directed to its secretary, or its resident manager in the case of a foreign company having no secretary in the United States.  Such notification shall be accompanied by a copy of the process served or accepted and any pleading or order accompanying the process.  The Commissioner shall keep a record which shall show the day and hour of such service or acceptance of service of process and whether any pleading or order accompanied the process.  When service is made under the provisions of G.S. 58‑16‑30, the time within which to file a responsive pleading, as provided by Chapter 1A of the General Statutes, shall be deemed extended by 12 days. (1899, c. 54, s. 16; Rev., s. 4751; C.S., s. 6415; 1927, c. 167, s. 2; 1971, c. 421, s. 2; 1985, c. 666, s. 7; 1987, c. 752, s. 11; 1991, c. 720, s. 4.)



§ 58-16-50. Action to enforce compliance with this Chapter.

§ 58‑16‑50.  Action to enforce compliance with this Chapter.

Compliance with the provisions of Articles 1 through 64 of this Chapter as to deposits, obligations, and prohibitions, and the payment of taxes, fines, fees, and penalties by foreign or alien insurance companies, may be enforced in the ordinary course of legal procedure by action brought in the Superior Court of Wake County by the Attorney General in the name of the State upon the relation of the Commissioner of Insurance. (1899, c. 54, s. 102; 1903, c. 438, s. 10; Rev., s. 4752; C.S., s. 6416; 1945, c. 384.)



§ 58-16-55. Amendments to documents.

§ 58‑16‑55.  Amendments to documents.

Any change in or amendment to any document required to be filed under G.S. 58‑16‑5 shall be promptly filed with the Commissioner. (1989, c. 485, s. 49.)



§ 58-17-1. "Lloyds" insurance associations may transact business of insurance other than life, on certain conditions.

Article 17.

"Lloyds" Insurance Associations.

§ 58‑17‑1.  "Lloyds" insurance associations may transact business of insurance other than life, on certain conditions.

Associations of individuals, whether organized within the State or elsewhere, formed upon the plan known as "Lloyds"  whereby each associate underwriter becomes liable for a proportionate part of the whole amount insured by policy  may be authorized to transact business of insurance, other than life, in this State, in like manner and upon the same terms and conditions as are required of and imposed upon insurance companies regularly organized; but all such "Lloyds" whether organized within the State or elsewhere, shall make the same deposit, and upon the same terms and conditions as required by Articles 5 and 16 of this Chapter for foreign or alien insurance companies incorporated under the laws of any government or state other than the United States or one of the several states of the Union.  Provided, such associations shall be subject to all of the laws and regulations of the State of North Carolina relating to the transaction of insurance business within this State. (1967, c. 844.)



§§ 58-18-1 through 58-18-25: Repealed by Session Laws 2001-223, s. 15, effective June 15, 2001.

Article 18.

Promoting and Holding Companies.

§§ 58‑18‑1 through 58‑18‑25: Repealed by Session Laws 2001‑223, s. 15, effective June 15, 2001.



§ 58-19-1. Findings; purpose; legislative intent.

Article 19.

Insurance Holding Company System Regulatory Act.

§ 58‑19‑1.  Findings; purpose; legislative intent.

(a)        The General Assembly finds that the public interest and the interests of policyholders are or may be adversely affected when any of the following occur:

(1)        Control of an insurer is sought by persons who would utilize such control adversely to the interests of policyholders.

(2)        Acquisition of control of an insurer would substantially lessen competition or create a monopoly in the insurance business in this State.

(3)        An insurer that is part of a holding company system is caused to enter into transactions or relationships with affiliated companies on terms that are not fair and reasonable.

(4)        An insurer pays dividends to shareholders that jeopardize the financial condition of such insurer.

(b)        The General Assembly declares that the policies and purposes of this Article are to promote the public interest by doing all of the following:

(1)        Requiring disclosure of pertinent information relating to changes in control of an insurer.

(2)        Requiring disclosure by an insurer of material transactions and relationships between the insurer and its affiliates, including certain dividends to shareholders paid by the insurer.

(3)        Providing standards governing material transactions between an insurer and its affiliates. (1989, c. 722, s. 1.)



§ 58-19-2. Compliance with federal law.

§ 58‑19‑2.  Compliance with federal law.

(a)        As used in this section, "depository institution" has the same meaning as in section 3 of the Federal Deposit Insurance Act, 12 U.S.C. § 1813, and includes any foreign bank that maintains a branch, an agency, or a commercial lending company in the United States.

(b)        With respect to affiliations between a depository institution or any affiliate of a depository institution and any insurer, the provisions of section 104(c) of the Gramm‑Leach‑Bliley Act, P.L. 106‑102, shall apply to this Article. (2001‑215, s. 2.)



§ 58-19-5. Definitions.

§ 58‑19‑5.  Definitions.

As used in this Article, unless the context requires otherwise, the following terms have the following meanings:

(1)        An "affiliate" of or person "affiliated" with a specific person is a person that indirectly through one or more intermediaries or directly controls, is controlled by, or is under common control with the person specified.

(2)        "Control", including the terms "controlling", "controlled by", and "under common control with", means the direct or indirect possession of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise. Control is presumed to exist if any person directly or indirectly owns, controls, holds with the power to vote, or holds proxies representing, ten percent (10%) or more of the voting securities of any other person. This presumption may be rebutted by a showing made in the manner provided by G.S. 58‑19‑25(j) that control does not exist in fact. The Commissioner may determine, after furnishing all persons in interest notice and opportunity to be heard and making specific findings of fact to support such determination, that control exists in fact, notwithstanding the absence of a presumption to that effect.

(3)        "Insurance holding company system" means an entity comprising two or more affiliated persons, one or more of which is an insurer.

(4)        "Insurer" includes a person subject to Articles 65 and 66 or 67 of this Chapter. "Insurer" does not include (1) an agency, authority, or instrumentality of the United States; any of its possessions and territories; the Commonwealth of Puerto Rico; the District of Columbia; nor a state or political subdivision of a state; nor (2) fraternal benefit societies or fraternal orders.

(5)        "Person" means an individual, corporation, partnership, limited liability company, association, joint stock company, trust, unincorporated organization, or any similar entity or any combination of the foregoing acting in concert.

(6)        A "security holder" of a specified person is one who owns any security of such person, including common stock, preferred stock, debt obligations, or any other security convertible into or evidencing the right to acquire any of the foregoing.

(7)        A "subsidiary" of a specified person is an affiliate controlled by such person indirectly through one or more intermediaries or directly.

(8)        "Voting security" includes any security convertible into or evidencing a right to acquire a voting security. (1989, c. 722, s. 1; 1995, c. 517, ss. 9, 10; 2001‑223, s. 16.1.)



§ 58-19-10. Subsidiaries of insurers.

§ 58‑19‑10.  Subsidiaries of insurers.

(a)        Any domestic insurer, either by itself or in cooperation with one or more persons, may organize or acquire one or more subsidiaries engaged in the following kinds of business:

(1)        Any kind of insurance business authorized by the jurisdiction in which it is incorporated.

(2)        Acting as an insurance broker or as an insurance agent for its parent or for any of its parent's insurer subsidiaries.

(3)        Investing, reinvesting, or trading in securities for its own account, that of its parent, any subsidiary of its parent, or any affiliate or subsidiary.

(4)        Management of any investment company subject to or registered pursuant to the federal Investment Company Act of 1940, as amended, including related sales and services.

(5)        Acting as a broker‑dealer subject to or registered pursuant to the federal Securities Exchange Act of 1934, as amended.

(6)        Rendering investment advice to governments, government agencies, corporations, or other organizations or groups.

(7)        Rendering other services related to the operations of an insurance business, including actuarial, loss prevention, safety engineering, data processing, accounting, claims, appraisal, and collection services.

(8)        Ownership and management of assets that the parent corporation could itself own or manage.

(9)        Acting as an administrative agent for a governmental instrumentality that is performing an insurance function.

(10)      Financing of insurance premiums, agents, and other forms of consumer financing.

(11)      Any other business activity that is reasonably ancillary to an insurance business.

(12)      Owning a corporation or corporations engaged or organized to engage exclusively in one or more of the businesses specified in this section.

(b)        In addition to investments in common stock, preferred stock, debt obligations, and other securities permitted under this Chapter, a domestic insurer may also:

(1)        Invest, in common stock, preferred stock, debt obligations, and other securities of one or more subsidiaries, amounts that do not exceed the lesser of ten percent (10%) of the insurer's admitted assets or fifty percent (50%) of the insurer's  policyholders' surplus, provided that after those investments, the insurer's policyholders' surplus will be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs. In calculating the amount of the investments, investments in domestic or foreign insurance subsidiaries and health maintenance organizations shall be excluded, and there shall be included: (i) total net monies or other consideration expended and obligations assumed in the acquisition or formation of a subsidiary, including all organizational expenses and contributions to capital and surplus of the subsidiary whether or not represented by the purchase of capital stock or issuance of other securities; and (ii) all amounts expended in acquiring additional common stock, preferred stock, debt obligations, and other securities, and all contributions to the capital or surplus, of a subsidiary subsequent to its acquisition or formation;

(2)        Invest any amount in common stock, preferred stock, debt obligations and other securities of one or more subsidiaries engaged or organized to engage exclusively in the ownership and management of assets authorized as investments for the insurer; provided that such subsidiary agrees to limit its investments in any asset so that such investments will not cause the amount of the total investment of the insurer to exceed any of the investment limitations specified in subdivision (b)(1) of this section or in Article 7 of this Chapter applicable to the insurer. For the purposes of this section, "the total investment of the insurer" includes: (i) any direct investment by the insurer in an asset; and (ii) the insurer's proportionate share of any investment in an asset by any subsidiary of the insurer, which shall be calculated by multiplying the amount of the subsidiary's investment by the percentage of the ownership of such subsidiary.

(3)        With the approval of the Commissioner, invest any greater amount in common stock, preferred stock, debt obligations, or other securities of one or more subsidiaries; provided that after such investment the insurer's policyholders' surplus will be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs.

(c)        Investments in common stock, preferred stock, debt obligations, or other securities of subsidiaries made pursuant to subsection (b) of this section are not subject to any of the otherwise applicable restrictions or prohibitions contained in this Chapter applicable to such investments of insurers.

(d)        Whether any investment pursuant to subsection (b) of this section meets the applicable requirements of that subsection is to be determined, before such investment is made, by calculating the applicable investment limitations as though the investment had already been made, taking into account the then outstanding principal balance on all previous investments in debt obligations, and the value of all previous investments in equity securities as of the day they were made, net of any return of capital invested, not including dividends.

(e)        If an insurer ceases to control a subsidiary, it shall dispose of any investment therein made pursuant to this section within three years from the time of the cessation of control or within such further time as the Commissioner may prescribe, (i) unless after cessation of control such investment meets the requirements for investment under any other provision of Articles 1 through 64 of this Chapter, or (ii) unless the Commissioner authorizes the insurer to continue the investment. (1989, c. 722, s. 1; 1993, c. 504, s. 11; 2001‑223, ss. 16.2, 16.3, 16.4.)



§ 58-19-15. Acquisition of control of or merger with domestic insurer.

§ 58‑19‑15.  Acquisition of control of or merger with domestic insurer.

(a)        No person other than the issuer shall make a tender offer for or a request or invitation for tenders of, or enter into any agreement to exchange securities, or seek to acquire, or acquire, in the open market or otherwise, any voting security of a domestic insurer, if, after the consummation thereof, the person would, directly or indirectly (or by conversion or by exercise of any right to acquire), be in control of the insurer, and no person shall enter into an agreement to merge with or otherwise to acquire control of a domestic insurer or any person controlling a domestic insurer unless the offer, request, invitation, agreement, or acquisition is conditioned upon the approval of the Commissioner under this section. No such merger or other acquisition of control is effective until a statement containing the information required by this section has been filed with the Commissioner and all other provisions of this section have been complied with and the merger or acquisition of control has been approved by the Commissioner under this section. The statement containing the information required by this section shall also be filed with the domestic insurer when it is filed with the Commissioner.

(a1)      For the purposes of this section a "domestic insurer" includes any person controlling a domestic insurer. Further, for the purposes of this section, "person" does not include any securities broker holding, in the usual and customary broker's function, less than twenty percent (20%) of the voting securities of an insurance company or of any person that controls an insurance company.

(a2)      Any acquisition of control of a domestic insurer must be completed not later than 90 days after the date of the Commissioner's order approving the acquisition under this section, unless the Commissioner grants an extension in writing on a showing of good cause for the delay. Any increase in a company's capital and surplus required under this Article as a result of the change of control of a domestic insurer must be completed not later than 90 days after the date of the Commissioner's order approving the change of control and before the company writes any new insurance business.

(a3)      If the deadlines for completion in subsection (a2) of this section are not met, the person seeking to acquire control of the domestic insurer must resubmit the statement required by subsection (b) of this section, and the Commissioner may reconsider approval of acquisition of control under this section.

(b)        The statement to be filed with the Commissioner under subsection (a) of this section shall be made under oath or affirmation and shall contain the following information:

(1)        The name and address of each person by whom or on whose behalf the merger or other acquisition of control referred to in subsection (a) of this section is to be effected (hereinafter called "acquiring party"), and: (i) if such person is an individual, his principal occupation and all offices and positions held during the past five years, and any conviction of crimes other than minor traffic violations during the past 10 years; (ii) if such person is not an individual, a report of the nature of its business operations during the past five years or for such lesser period as such person and any predecessors thereof shall have been in existence; an informative description of the business intended to be done by such person and such person's subsidiaries; and a list of all individuals who are or who have been selected to become directors or executive officers of such person, or who perform or will perform functions appropriate to such positions. Such list shall include for each such individual the information required by sub‑subdivision (1)(i) of this subsection.

(2)        The source, nature, and amount of the consideration used or to be used in effecting the merger or other acquisition of control; a description of any transaction wherein funds were or are to be obtained for any such purpose, including any pledge of the insurer's stock, or the stock of any of its subsidiaries or controlling affiliates; and the identity of persons furnishing such consideration; provided, however, that where a source of such consideration is a loan made in the lender's ordinary course of business, the identity of the lender shall remain confidential, if the person filing such statement so requests.

(3)        Fully audited financial information as to the earnings and financial condition of each acquiring party for the preceding five fiscal years of each such acquiring party, or for such lesser period as such acquiring party and any predecessors thereof have been in existence; and similar unaudited information as of a date not earlier than 90 days prior to the filing of the statement.

(4)        Any plans or proposals that each acquiring party may have to liquidate such insurer, to sell its assets or merge or consolidate it with any person, or to make any other material change in its business or corporate structure or management.

(5)        The number of shares of any security referred to in subsection (a) of this section that each acquiring party proposes to acquire; the terms of the offer, request, invitation, agreement, or acquisition referred to in subsection (a) of this section; and a statement as to the method by which the fairness of the proposal was arrived at.

(6)        The amount of each class of any security referred to in subsection (a) of this section that is beneficially owned or concerning which there is a right to acquire beneficial ownership by each acquiring party.

(7)        A full description of any contracts, arrangements, or understandings with respect to any security referred to in subsection (a) of this section in which any acquiring party is involved, including transfer of any of the securities, joint ventures, loan or option arrangements, puts or calls, guarantees of loans, guarantees against loss or guarantees of profits, division of losses or profits, or the giving or withholding of proxies. Such description shall identify the persons with whom such contracts, arrangements, or understandings have been entered into.

(8)        A description of the purchase of any security referred to in subsection (a) of this section during the 12 calendar months preceding the filing of the statement, by any acquiring party, including the dates of purchase, names of the purchasers, and consideration paid or agreed to be paid therefor.

(9)        A description of any recommendations to purchase any security referred to in subsection (a) of this section made during the 12 calendar months preceding the filing of the statement, by any acquiring party, or by anyone based upon interviews or at the suggestion of such acquiring party.

(10)      Copies of all tender offers for, requests, or invitations for tenders of, exchange offers for, and agreements to acquire or exchange any securities referred to in subsection (a) of this section, and any related additional soliciting material that has been distributed.

(11)      The term of any agreement, contract, or understanding made with or proposed to be made with any third party in connection with any acquisition of control of or merger with a domestic insurer, and the amount of any fees, commissions, or other compensation to be paid to the third party with regard thereto.

(12)      Such additional information as the Commissioner may by rule prescribe as necessary or appropriate for the protection of policyholders of the insurer or in the public interest.

If the person required to file the statement referred to in subsection (a) of this section is a partnership, limited partnership, syndicate, or other group, the Commissioner shall require that the information called for by subdivisions (1) through (12) of this subsection be given with respect to each partner of such partnership or limited partnership, each member of such syndicate or group, and each person who controls such partner or member. If any such partner, member, or person is a corporation or the person required to file the statement referred to in subsection (a) of this section is a corporation, the Commissioner shall require that the information called for by subdivisions (1) through (12) of this subsection be given with respect to such corporation, each officer and director of such corporation, and each person who is, directly or indirectly, the beneficial owner of more than ten percent (10%) of the outstanding voting securities of such corporation.

If any material change occurs in the facts set forth in the statement filed with the Commissioner and sent to such insurer pursuant to this section, an amendment setting forth such change, together with copies of all documents and other material relevant to such change, shall be filed with the Commissioner and sent to such insurer by the filer within two business days after the person learns of such change.

(c)        If any offer, request, invitation, agreement, or acquisition referred to in subsection (a) of this section is proposed to be made by means of a registration statement under the Federal Securities Act of 1933, in circumstances requiring the disclosure of similar information under the Federal Securities Exchange Act of 1934, or under any State law requiring similar registration or disclosure, the person required to file the statement referred to in subsection (a) may utilize such documents in furnishing the information called for by that statement.

(d)        The Commissioner shall approve any merger or other acquisition of control referred to in subsection (a) of this section unless, after a public hearing thereon, he finds any of the following:

(1)        After the change of control, the domestic insurer referred to in subsection (a) of this section would not be able to satisfy the requirements for the issuance of a license to write the kind or kinds of insurance for which it is presently licensed.

(2)        The effect of the merger or other acquisition of control would be substantially to lessen competition in insurance or tend to create a monopoly in this State.

(3)        The financial condition of any acquiring party might jeopardize the financial stability of the insurer or prejudice the interest of its policyholders.

(4)        Any plans or proposals that the acquiring party has to liquidate the insurer, sell its assets or consolidate or merge it with any person, or to make any other material change in its business or corporate structure or management, are unfair and unreasonable to policyholders of the insurer and not in the public interest.

(5)        The competence, experience, and integrity of those persons who would control the operation of the insurer are such that it would not be in the interests of policyholders of the insurer and of the public to permit the merger or other acquisition of control.

(6)        The acquisition is likely to be hazardous or prejudicial to the insurance‑buying public.

(e)        The public hearing referred to in subsection (d) of this section shall be held within 120 days after the statement required by subsection (a) of this section is filed, and the Commissioner shall give at least 30 days notice of the hearing to the person filing the statement, to the insurer, and to such other persons as may be designated by the Commissioner. The Commissioner shall make a determination as expeditiously as is reasonably practicable after the conclusion of the hearing. At the hearing, the person filing the statement, the insurer, any person to whom notice of hearing was sent, and any other person whose interest may be affected by the hearing shall have the right to present evidence, examine and cross‑examine witnesses, and offer oral or written arguments; and in connection therewith shall be entitled to conduct discovery proceedings at any time after the statement is filed with the Commissioner under this section and in the same manner as is presently allowed in the superior courts of this State. In connection with discovery proceedings authorized by this section, the Commissioner may issue such protective orders and other orders governing the timing and scheduling of discovery proceedings as might otherwise have been issued by a superior court of this State in connection with a civil proceeding. If any party fails to make reasonable and adequate response to discovery on a timely basis or fails to comply with any order of the Commissioner with respect to discovery, the Commissioner on the Commissioner's own motion or on motion of any other party or person may order that the hearing be postponed, recessed, convened, or reconvened, as the case may be, following proper completion of discovery and reasonable notice to the person filing the statement, to the insurer, and to such other persons as may be designated by the Commissioner.

(f)         The Commissioner may retain, at the acquiring person's expense, any attorneys, actuaries, economists, accountants, or other experts not otherwise a part of the Commissioner's staff as may be reasonably necessary to assist the Commissioner in reviewing the proposed acquisition of control.

(g)        The expenses of mailing any notices and other materials required by this section shall be borne by the person making the filing. As security for the payment of such expenses, such person shall file with the Commissioner an acceptable bond or other deposit in an amount to be determined by the Commissioner.

(h)        The provisions of this section do not apply to any offer, request, invitation, agreement, or acquisition that the Commissioner by order exempts therefrom as (i) not having been made or entered into for the purpose and not having the effect of changing or influencing the control of a domestic insurer, or (ii) as otherwise not comprehended within the purposes of this section. Any acquisition of stock of a former domestic mutual insurer by a parent company that occurs in connection with the conversion of a mutual insurer to a stock insurer under G.S. 58‑10‑10 is not subject to this section, provided that no person acquires control of the parent company.

(i)         The following are violations of this section:

(1)        The failure to file any statement, amendment, or other material required to be filed pursuant to subsection (a) or (b) of this section; or

(2)        The effectuation or any attempt to effectuate an acquisition of control of or merger with a domestic insurer, unless the Commissioner has given his approval thereto.

(j)         The courts of this State are vested with jurisdiction over every person not resident, domiciled, or authorized to do business in this State who files a statement with the Commissioner under this section; and each such person is deemed to have performed acts equivalent to and constituting an appointment by such person of the Commissioner to be his true and lawful attorney upon whom may be served all legal process in any action, suit, or proceeding arising out of violations of this section. Copies of all such process shall be handled in accordance with the provisions of G.S. 58‑16‑30, 58‑16‑35, and 58‑16‑45. (1989, c. 722, s. 1; 1991, c. 681, ss. 31, 32; c. 720, s. 17; 1993, c. 452, ss. 26‑29; c. 504, s. 12; c. 553, s. 16; 1995, c. 517, ss. 11, 12; 2001‑223, s. 16.5.)



§ 58-19-17. Foreign or alien insurer's report of change of control.

§ 58‑19‑17.  Foreign or alien insurer's report of change of control.

(a)        As used in this section, "controlling capital stock" means enough of an insurer's shares of the issued and outstanding stock, as defined in G.S. 58‑19‑5(2), to give its owner the power to exercise a controlling influence over the management or policies of the insurer.

(b)        If there is a change in the controlling capital stock or a change of twenty‑five percent (25%) or more of the assets of a foreign or alien insurer, the insurer shall report the change in writing to the Commissioner within 30 days after the effective date of the change.  The report shall be in a form prescribed by the Commissioner and shall contain the name and address of the new owners of the controlling stock or assets, the nature and value of the new assets, and other relevant information that the Commissioner requires. (1991, c. 681, s. 38.)



§ 58-19-20: Repealed by Session Laws 1993, c. 452, s. 65.

§ 58‑19‑20:  Repealed by Session Laws 1993, c.  452, s. 65.



§ 58-19-25. Registration of insurers.

§ 58‑19‑25.  Registration of insurers.

(a)        Every insurer that is licensed to do business in this State and that is a member of an insurance holding company system shall register with the Commissioner, except a foreign insurer subject to the registration requirements and standards adopted by statute or regulation in the jurisdiction of its domicile that are substantially similar to those contained in:

(1)        This section.

(2)        G.S. 58‑19‑30(a), G.S. 58‑19‑30(c), and G.S. 58‑19‑30(d).

(3)        G.S. 58‑19‑30(b) or a statutory or regulatory provision such as the following: Each registered insurer shall keep current the information required to be disclosed in its registration statement by reporting all material changes or additions within 15 days after the end of the month in which it learns of each change or addition. The insurer shall also file a copy of its registration statement and any amendments to the statement in each state in which that insurer is authorized to do business, if requested by the insurance regulator of that state.

Any insurer that is subject to registration under this section shall register within 30 days after it becomes subject to registration, and an amendment to the registration statement shall be filed by April 1 of each year for the previous calendar year; unless the Commissioner for good cause shown extends the time for registration or filing, and then within the extended time. All registration statements shall contain a summary, on a form prescribed by the Commissioner, outlining all items in the current registration statement representing changes from the prior registration statement. The Commissioner may require any insurer that is a member of a holding company system that is not subject to registration under this section to furnish a copy of the registration statement or other information filed by the insurance company with the insurance regulator of its domiciliary jurisdiction.

(b)        Every insurer subject to registration shall file the registration statement on a form prescribed by the Commissioner, which shall contain the following current information:

(1)        The bylaws, capital structure, general financial condition, ownership, and management of the insurer and any person controlling the insurer.

(2)        The identity and relationship of every member of the insurance holding company system.

(3)        The following agreements in force, and transactions currently outstanding or that have occurred during the last calendar year between such insurer and its affiliates:

a.         Loans, other investments, or purchases, sales or exchanges of securities of the affiliates by the insurer or of the insurer by its affiliates.

b.         Purchases, sales, or exchange of assets.

c.         Transactions not in the ordinary course of business.

d.         Guarantees or undertakings for the benefit of an affiliate that result in an actual contingent exposure of the insurer's assets to liability, other than insurance contracts entered into in the ordinary course of the insurer's business.

e.         All management agreements, service contracts, and cost‑sharing arrangements.

f.          Reinsurance agreements.

g.         Dividends and other distributions to shareholders.

h.         Consolidated tax allocation agreements.

(4)        Any pledge of the insurer's stock, including stock of any subsidiary or controlling affiliate, for a loan made to any member of the insurance holding company system.

(5)        Other matters concerning transactions between registered insurers and any affiliates as may be included from time to time in any registration forms adopted or approved by the Commissioner.

(c)        No information need be disclosed on the registration statement filed pursuant to subsection (b) of this section if such information is not material for the purposes of this section. Unless the Commissioner by rule or order provides otherwise, all sales, purchases, exchanges, loans or extensions of credit, investments, or guarantees involving one‑half of one percent (1/2%) or less of an insurer's admitted assets as of the preceding December 31 are not material for the purposes of this section.

(d)        Subject to G.S. 58‑7‑130(b) and G.S. 58‑19‑30(c), each domestic insurer shall report to the Commissioner all dividends and other distributions to shareholders within five business days following the declaration thereof and at least 30 days before the payment thereof. The Commissioner may adopt rules to further the requirements of this section.

(e)        Any person within an insurance holding company system subject to registration shall provide complete and accurate information to an insurer, where such information is reasonably necessary to enable the insurer to comply with the provisions of this Article.

(f)         The Commissioner shall terminate the registration of any insurer that demonstrates that it no longer is a member of an insurance holding company system.

(g)        The Commissioner may require or allow two or more affiliated insurers subject to registration under this section to file a consolidated registration statement.

(h)        The Commissioner may allow an insurer that is authorized to do business in this State and that is part of an insurance holding company system to register on behalf of any affiliated insurer that is required to register under subsection (a) of this section and to file all information and material required to be filed under this section.

(i)         The provisions of this section do not apply to any insurer, information, or transaction if and to the extent that the Commissioner by rule or order exempts the same from the provisions of this section.

(j)         Any person may file with the Commissioner a disclaimer of affiliation with any authorized insurer, or such a disclaimer may be filed by such insurer or any member of an insurance holding company system. The disclaimer shall fully disclose all material relationships and bases for affiliation between such person and such insurer as well as the basis for disclaiming such affiliation. After a disclaimer has been filed, the insurer shall be relieved of any duty to register or report under this section that may arise out of the insurer's relationship with such person unless the Commissioner disallows such a disclaimer. The Commissioner shall disallow such a disclaimer only after furnishing all parties in interest with notice and opportunity to be heard and after making specific findings of fact to support such disallowance.

(k)        The failure to file a registration statement or any summary of the registration statement thereto required by this section within the time specified for such filing is a violation of this section. (1989, c. 722, s. 1; 1991, c. 681, ss. 33, 34; 1993, c. 452, ss. 30‑32; c. 504, s. 13; 1993 (Reg. Sess., 1994), c. 678, s. 14; 1995, c. 193, s. 26; 2001‑223, s. 16.6; 2006‑105, s. 3.2.)



§ 58-19-30. Standards and management of an insurer within a holding company system.

§ 58‑19‑30.  Standards and management of an insurer within a holding company system.

(a)        Transactions within a holding company system to which an insurer subject to registration is a party are subject to all of the following standards:

(1)        The terms shall be fair and reasonable.

(2)        Charges or fees for services performed shall be reasonable.

(3)        Expenses incurred and payment received shall be allocated to the insurer in conformity with customary insurance accounting practices consistently applied.

(4)        The books, accounts, and records of each party to all such transactions shall be so maintained as to clearly and accurately disclose the nature and details of the transactions, including such accounting information as is necessary to support the reasonableness of the charges or fees to the respective parties.

(5)        The insurer's surplus as regards policyholders following any dividends or distributions to shareholder affiliates shall be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs.

(b)        The following transactions involving a domestic insurer and any person in its holding company system may not be entered into unless the insurer has notified the Commissioner in writing of its intention to enter into the transaction at least 30 days before the transaction, or such shorter period as the Commissioner permits, and the Commissioner has not disapproved it within that period:

(1)        Sales, purchases, exchanges, loans or extensions of credit, or investments, provided the transactions equal or exceed: (i) with respect to nonlife insurers, the lesser of three percent (3%) of the insurer's admitted assets or twenty‑five percent (25%) of surplus as regards policyholders; (ii) with respect to life insurers, three percent (3%) of the insurer's admitted assets; each as of the preceding December 31.

(2)        Loans or extensions of credit to any person who is not affiliated, where the insurer makes the loans or extensions of credit with the agreement or understanding that the proceeds of the transactions, in whole or in substantial part, are to be used to make loans or extensions of credit to, to purchase assets of, or to make investments in, any affiliate of the insurer making the loans or extensions of credit provided the transactions equal or exceed: (i) with respect to nonlife insurers, the lesser of three percent (3%) of the insurer's admitted assets or twenty‑five percent (25%) of surplus as regards policyholders; (ii) with respect to life insurers, three percent (3%) of the insurer's admitted assets; each as of the preceding December 31.

(3)        Reinsurance agreements or modifications to the agreements in which the reinsurance premium or a change in the insurer's liabilities equals or exceeds five percent (5%) of the insurer's surplus as regards policyholders, as of the preceding December 31, including those agreements that may require as consideration the transfer of assets from an insurer to a nonaffiliate, if an agreement or understanding exists between the insurer and nonaffiliate that any portion of the assets will be transferred to one or more affiliates of the insurer.

(4)        All management agreements, service contracts, guarantees, or cost‑sharing arrangements.

(5)        Any material transactions, specified by rule, that the Commissioner determines may adversely affect the interests of the insurer's policyholders.

Nothing in this section authorizes or permits any transactions that, in the case of an insurer, not a member of the same holding company system, would be otherwise contrary to law. A domestic insurer may not enter into transactions that are part of a plan or series of like transactions with persons within the holding company system if the purpose of those separate transactions is to avoid the statutory threshold amount and thus avoid the review that would otherwise occur. If the Commissioner determines that such separate transactions were entered into over any 12‑month period for that purpose, the Commissioner may exercise the Commissioner's authority under G.S. 58‑19‑50. The Commissioner, in reviewing transactions pursuant to this subsection, shall consider whether the transactions comply with the standards set forth in subsection (a) of this section and whether they may adversely affect the interests of policyholders. The Commissioner shall be notified within 30 days after any investment of a domestic insurer in any one corporation if, as a result of the investment, the total investment in the corporation by the insurance holding company system exceeds ten percent (10%) of the corporation's voting securities.

(c)        No domestic insurer shall pay any extraordinary dividend or make any other extraordinary distribution to its shareholders until (i) 30 days after the Commissioner has received notice of the declaration thereof and has not within that period disapproved the payment or (ii) the Commissioner has approved the payment within the 30‑day period.

For the purposes of this section, an "extraordinary dividend" or "extraordinary distribution" includes any dividend or distribution of cash or other property, whose fair market value together with that of other dividends or distributions made within the preceding 12 months exceeds the greater of (i) ten percent (10%) of the insurer's surplus as regards policyholders as of the preceding December 31, or (ii) the net gain from operations of the insurer, if the insurer is a life insurer, or the net income, if the insurer is not a life insurer, not including realized capital gains, for the 12‑month period ending the preceding December 31; but does not include pro rata distributions of any class of the insurer's own securities.

Notwithstanding any other provision of law, an insurer may declare an extraordinary dividend or distribution that is conditional upon the Commissioner's approval, and the declaration shall confer no rights upon shareholders until (i) the Commissioner has approved the payment of the dividend or distribution or (ii) the Commissioner has not disapproved the payment within the 30‑day period referred to above.

(d)        For the purposes of this Article, in determining whether an insurer's surplus as regards policyholders is reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs, all of the following factors, among others, shall be considered:

(1)        The size of the insurer as measured by its assets, capital and surplus, reserves, premium writings, insurance in force, and other appropriate criteria.

(2)        The extent to which the insurer's business is diversified among the several kinds of insurance.

(3)        The number and size of risks insured in each kind of insurance.

(4)        The extent of the geographic dispersion of the insurer's insured risks.

(5)        The nature and extent of the insurer's reinsurance program.

(6)        The quality, diversification, and liquidity of the insurer's investment portfolio.

(7)        The recent past and projected future trend in the size of the insurer's surplus as regards policyholders.

(8)        The surplus as regards policyholders maintained by other comparable insurers.

(9)        The adequacy of the insurer's reserves.

(10)      The quality and liquidity of investments in affiliates. The Commissioner may treat any such investment as a disallowed asset for purposes of determining the adequacy of surplus as regards policyholders whenever in his judgment such investment so warrants.

(11)      The quality of the insurer's earnings and the extent to which the reported earnings of the insurer include extraordinary items. (1989, c. 722, s. 1; 1991, c. 681, ss. 35, 36; c. 720, s. 18; 1993, c. 452, s. 33; 2001‑223, s. 16.7; 2005‑215, s. 14; 2006‑105, ss. 3.3, 3.4.)



§ 58-19-35. Examination.

§ 58‑19‑35.  Examination.

(a)        Subject to the limitation contained in this section and in addition to the powers that the Commissioner has under other provisions of Articles 1 through 64 of this Chapter relating to the examination of insurers, the Commissioner also has the power to order any insurer registered under G.S. 58‑19‑25 or any acquiring party to produce such records, books, or other information in the possession of the insurer or its affiliates or the acquiring party as are reasonably necessary to ascertain the financial condition of such insurer or acquiring party or to determine compliance with Articles 1 through 64 of this Chapter. In the event such insurer or acquiring party fails to comply with such order, the Commissioner shall have the power to examine such insurer or its affiliates or such acquiring party to obtain such information.

(b)        The Commissioner may retain, at the expense of the registered insurer or acquiring party that is being examined, such attorneys, actuaries, economists, accountants, and other experts not otherwise a part of the Commissioner's staff as are reasonably necessary to assist in the conduct of the examination under subsection (a) of this section. Any persons so retained shall be under the direction and control of the Commissioner and shall act in a purely advisory capacity.

(c)        Repealed by Session Laws 1995, c. 360, s. 2(h).

(d)        The Commissioner shall exercise his power under subsection (a) of this section only if the examination of the insurer or acquiring party under other provisions of Articles 1 through 64 of this Chapter is inadequate or the interests of the policyholders of such insurer may be adversely affected. (1989, c. 722, s. 1; 1995, c. 193, s. 27; c. 360, s. 2(h).)



§ 58-19-40. Confidential treatment.

§ 58‑19‑40.  Confidential treatment.

All information, documents, and copies thereof obtained by or disclosed to the Commissioner or any other person in the course of an examination or investigation made pursuant to G.S. 58‑19‑35, and all information reported pursuant to G.S. 58‑19‑25 and G.S. 58‑19‑30, shall be given confidential treatment; shall not be subject to subpoena; and shall not be made public by the Commissioner, the NAIC, or any other person, except to insurance regulators of other states, without the prior written consent of the insurer or acquiring party to which it pertains unless the Commissioner, after giving the insurer and its affiliates or the acquiring party that would be affected thereby notice and opportunity to be heard, determines that the interest of the insurer's policyholders or the public will be served by the publication thereof, in which event he may publish all or any part thereof in such manner as he considers appropriate. (1989, c. 722, s. 1.)



§ 58-19-45. Injunctions; prohibitions against the voting of securities; sequestration of voting securities.

§ 58‑19‑45.  Injunctions; prohibitions against the voting of securities; sequestration of voting securities.

(a)        Whenever it appears to the Commissioner that any person has committed or is about to commit a violation of this Article or of any rule or order of the Commissioner under this Article, the Commissioner may apply to the Superior Court of Wake County for an order enjoining such person from violating or continuing to violate this Article or any such rule or order; and for such other equitable relief as the nature of the case and the interest of the domestic insurer's policyholders or the public may require.

(b)        No security that is the subject of any agreement or arrangement regarding acquisition, or that is acquired or to be acquired, in contravention of the provisions of this Article or of any rule or order of the Commissioner under this Article, may be voted at any shareholder's meeting nor may be counted for quorum purposes; and any action of shareholders requiring the affirmative vote of a percentage of shares may be taken as though such securities were not issued and outstanding.  No action taken at any such meeting shall be invalidated by the voting of such securities, unless the action would materially affect control of the insurer or unless the courts of this State have so ordered.  If an insurer or the Commissioner has reason to believe that any security of the insurer has been or is about to be acquired in contravention of the provisions of this Article or of any rule or order issued by the Commissioner under this Article, the insurer or the Commissioner may apply to the Superior Court of Wake County to enjoin any offer, request, invitation, agreement, or acquisition made in contravention of G.S. 58‑19‑15 or any rule or order of the Commissioner under that section to enjoin the voting of any security so acquired, to void any vote of such security already cast at any meeting of shareholders, and for such other equitable relief as the nature of the case and the interest of the insurer's policyholders or the public may require.

(c)        In any case where a person has acquired or is proposing to acquire any voting securities in violation of this Article or any rule or order of the Commissioner under this Article, the Superior Court of Wake County may, on such notice as the court considers appropriate and upon the application of the insurer or the Commissioner, seize or sequester any voting securities of the insurer owned directly or indirectly by the person, and issue an order with respect thereto as may be appropriate to effectuate the provisions of this Article.  Notwithstanding any other provision of law, for the purposes of this Article the sites of the ownership of the securities of domestic insurers are in this State. (1989, c. 722, s. 1; 1991, c. 681, s. 37; 1993, c. 452, s. 34.)



§ 58-19-50. Sanctions.

§ 58‑19‑50.  Sanctions.

(a)        Any person failing, without just cause, to file any registration statement as required in this Article shall pay, after notice and hearing, a civil penalty of one hundred dollars ($100.00) for each day's delay, not to exceed a total penalty of one thousand dollars ($1,000), to the Commissioner. The clear proceeds of civil penalties provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(b)        Every director or officer of an insurance holding company system who knowingly and willfully violates, participates in, or assents to, or who knowingly and willfully permits any of the officers or agents of the insurer to engage in transactions or make investments that have not been properly reported or submitted pursuant to G.S. 58‑19‑25(a), 58‑19‑30(b), or 58‑19‑30(c), or that violate this Article, shall pay, in his individual capacity, after notice and hearing, a civil penalty of one hundred dollars ($100.00) per violation, not to exceed a total penalty of one thousand dollars ($1,000), to the Commissioner, who shall forward the clear proceeds to the General Fund of this State.

(c)        Whenever it appears to the Commissioner that any insurer subject to this Article or any director, officer, employee, or agent thereof has engaged in any transaction or entered into a contract that is subject to G.S. 58‑19‑30 and that would not have been approved had such approval been requested, the Commissioner may order the insurer to immediately cease and desist from any further activity under that transaction or contract. After notice and hearing the Commissioner may also order the insurer to void any such contracts and restore the status quo if such action is in the best interest of the policyholders, creditors, or the public.

(d)        Whenever it appears to the Commissioner that any insurer or any director, officer, employee, or agent thereof has knowingly and willfully committed a violation of this Article, the Commissioner may cause criminal proceedings to be instituted by the Superior Court of Wake County against such insurer or the responsible director, officer, employee, or agent thereof. Any insurer that knowingly and willfully violates this Article may be fined not more than one thousand dollars ($1,000). Any individual who knowingly and willfully violates this Article is guilty of a Class I felony.

(e)        Any officer, director, or employee of an insurance holding company system who knowingly and willfully subscribes to or makes or causes to be made any false statements or false reports or false filings with the intent to deceive the Commissioner in the performance of his duties under this Article, is guilty of a Class I felony. Any fines imposed shall be paid by the officer, director, or employee in his individual capacity. (1989, c. 722, s. 1; 1993, c. 504, s. 14; c. 539, ss. 1271, 1272; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑215, s. 84.)



§ 58-19-55. Receivership.

§ 58‑19‑55.  Receivership.

Whenever it appears to the Commissioner that any person has committed a violation of this Article that so impairs the financial condition of a domestic insurer as to threaten insolvency or make the further transaction of business by it hazardous to its policyholders, creditors, shareholders, or the public, then the Commissioner may proceed as provided in Article 30 of this Chapter. (1989, c. 722, s. 1.)



§ 58-19-60. Recovery.

§ 58‑19‑60.  Recovery.

(a)        If an order for liquidation or rehabilitation of a domestic insurer has been entered, the receiver appointed under such order has a right to recover on behalf of the insurer, (i) from any parent corporation or holding company or person or affiliate who otherwise controlled the insurer, the amount of distributions (other than distributions of shares of the same class of stock) paid by the insurer on its capital stock, or (ii) any payment in the form of a bonus, termination settlement, or extraordinary lump sum salary adjustment made by the insurer or its subsidiary or subsidiaries to a director, officer, or employee, where the distribution or payment pursuant to (i) or (ii) above is made at any time during the one year preceding the petition for liquidation or rehabilitation, as the case may be, subject to the limitations of subsections (b), (c), and (d) of this section.

(b)        No such distribution is recoverable if the parent or affiliate shows that when paid such distribution was lawful and reasonable, and that the insurer did not know and could not reasonably have known that such distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

(c)        Any person that was a parent corporation or holding company or a person that otherwise controlled the insurer or affiliate at the time such distributions were paid is liable up to the amount of distributions or payments under subsection (a) of this section such person received.  Any person who otherwise controlled the insurer at the time such distributions were declared is liable up to the amount of distributions he would have received if they had been paid immediately.  If two or more persons are liable with respect to the same distributions, they are jointly and severally liable.

(d)        The maximum amount recoverable under this section is the amount needed in excess of all other available assets of the insurer to pay its contractual obligations and to reimburse any guaranty funds.

(e)        To the extent that any person liable under subsection (c) of this section is insolvent or otherwise fails to pay claims due from it pursuant to that subsection, its parent corporation, holding company, or person who otherwise controlled it at the time that the distribution was paid, are jointly and severally liable for any resulting deficiency in the amount recovered from such parent corporation or holding company or person who otherwise controlled it. (1989, c. 722, s. 1.)



§ 58-19-65. Revocation or suspension of insurer's license.

§ 58‑19‑65.  Revocation or suspension of insurer's license.

Whenever it appears to the Commissioner that any person has committed a violation of this Article that makes the continued operation of an insurer contrary to the interests of policyholders or the public, the Commissioner may, after giving notice and an opportunity to be heard, suspend or revoke such insurer's license to do business in this State for such period as he finds is required for the protection of policyholders or the public. Any such determination shall be accompanied by specific findings of fact and conclusions of law. (1989, c. 722, s. 1; 2003‑212, s. 26(f).)



§ 58-19-70. Judicial review; mandatory injunction or writ of mandamus.

§ 58‑19‑70.  Judicial review; mandatory injunction or writ of mandamus.

(a)        Any person aggrieved by any order made by the Commissioner pursuant to this Article may appeal in accordance with G.S. 58‑2‑75.

(b)        Any person aggrieved by any failure of the Commissioner to act or make a determination required by this Article may petition the Superior Court of Wake County for a mandatory injunction or a writ of mandamus directing the Commissioner to act or make such determination forthwith. (1989, c. 722, s. 1.)



§ 58-20-1. Short title.

Article 20.

Hull Insurance, and Protection and Indemnity Clubs.

§ 58‑20‑1.  Short title.

This Article may be cited as the "Commercial Fishermen's Hull Insurance, and Protection and Indemnity Club Act". (1987, c. 330.)



§ 58-20-5. Definitions.

§ 58‑20‑5.  Definitions.

For purposes of this Article:

(1)        "Association" means a trade or professional association that has been in existence for at least five years, and has adopted a written constitution, and a written set of bylaws, and was created for purposes other than for participating in a club.

(2)        "Club" means a commercial fishermen's hull insurance and protection and indemnity club created under this Article.

(3)        "Commercial fisherman" means any individual, corporation, or other business entity whose earned income is at least fifty percent (50%) derived from taking and selling food resources living in any ocean, bay, river, gulf, estuary, tidal wetlands, spoil area, estuation exit or entrance, or any other body of water or tidal wetlands from which a commercial harvest of fish may be taken.

(4)        "Hull Insurance and Protection and Indemnity" means:

a.         Insurance against loss or damage to a vessel's hull, lifeboats, rafts, and other operating equipment of the vessel other than its electrical machinery; and

b.         Insurance against loss of life, personal injury, or illness to the master, the crew, and other third parties, and against damage to any other vessel or property, such as cargo, for which the insured is legally liable. (1987, c. 330.)



§ 58-20-10. Commercial Fishermen Hull Insurance, and Protection and Indemnity Clubs authorized.

§ 58‑20‑10.  Commercial Fishermen Hull Insurance, and Protection and Indemnity Clubs authorized.

In addition to other authority granted under Articles 1 through 64 of this Chapter, ten or more commercial fishermen who are members of an association may enter into contracts or agreements under this Article for the joint protection and retention of their risk for Hull Insurance, and Protection and Indemnity, and for the payment of losses or claims made against any member.  Any group of commercial fishermen intending to organize and operate a Club under this Article shall give the Commissioner 30 days' advance written notification of its intention in a form prescribed by the Commissioner. (1987, c. 330.)



§ 58-20-15. Board of trustees.

§ 58‑20‑15.  Board of trustees.

(a)        A Club shall be operated by a board of trustees. Each trustee shall also be a member of an association.  The trustees shall be selected by the Club members under the rules of organization of the Club.  The board of trustees shall:

(1)        Establish the terms and conditions of hull insurance and protection and indemnity coverage within the Club, including underwriting and exclusions of coverage;

(2)        Ensure that all valid claims are paid promptly;

(3)        Take all necessary precautions to safeguard the assets of the Club;

(4)        Maintain minutes of its meeting and make those minutes available to the Commissioner;

(5)        Designate an administrator to carry out the policies established by the trustees; and

(6)        Establish guidelines for membership in the Club.

(b)        The board of trustees shall not:

(1)        Extend credit to an individual member for payment of a premium, except under a payment plan approved by the Commissioner; or

(2)        Borrow money from the Club, or in the name of the Club, except in the ordinary course of business.

Whenever the board of trustees borrow money from the Club as authorized by this subdivision it shall first advise the Commissioner of the nature and purpose of the loan, and shall obtain his prior approval of such loan. (1987, c. 330.)



§ 58-20-20. Mutual agreement for indemnification.

§ 58‑20‑20.  Mutual agreement for indemnification.

(a)        An agreement made under this Article shall contain provisions for:

(1)        A system or program of loss control;

(2)        The termination of membership;

(3)        The payment by the Club of all claims for which a member incurred liability during the period of his membership;

(4)        The non‑payment of claims where a member has individually retained the risk, or where the risk is not specifically covered, or where the amount of the claim exceeds the coverage provided by the Club;

(5)        The assessment of members;

(6)        The payment of contributions from members to satisfy deficiencies;

(7)        The maintenance of claim reserves equal to known incurred losses and loss adjustment expenses and to an estimate of incurred but not reported losses; and

(8)        Final accounting and settlement of the obligations or refunds to a terminating member when all incurred claims are settled.

(b)        The agreement required by this section may also include provisions authorizing the Club to:

(1)        To establish offices where necessary in this State, and employ necessary staff to carry out its purposes;

(2)        Retain legal counsel, actuaries, claims adjusters, auditors, engineers, private consultants, and advisors, and other persons as the board of trustees or the administrator deem to be necessary;

(3)        Amend or repeal its bylaws;

(4)        Purchase, lease, or rent real and personal property as it deems necessary; and

(5)        Enter into agreements with financial institutions that permit it to issue checks or other negotiable instruments in its own name. (1987, c. 330.)



§ 58-20-25. Termination of Club membership; notice.

§ 58‑20‑25.  Termination of Club membership; notice.

If a member fails to pay his contributions calls, or assessment, or other property required by the board of trustees as authorized by this Article, he shall not be entitled to any hull insurance and protection and indemnity coverage under this Article, and the Club may terminate his membership upon giving the member at least 10 days' notice.  The Club may terminate a membership for any other reason upon giving the member at least 90 days' written notice of the termination.  A member may terminate his membership with the Club upon giving at least 90 days' written notice of the termination. (1987, c. 330.)



§ 58-20-30. Financial monitoring and evaluation of clubs.

§ 58‑20‑30.  Financial monitoring and evaluation of clubs.

Each club shall be audited annually, at the Club's expense, by a certified public accounting firm. A copy of the audit report shall be furnished to each member, and to the Commissioner. The trustees shall obtain an appropriate actuarial evaluation of the loss and loss adjustment expenses reserves of the Club, including estimate of losses and loss adjustment expenses incurred but not reported. The provisions of G.S. 58‑2‑131 through G.S. 58‑2‑134, G.S. 58‑2‑150, 58‑2‑160, 58‑2‑165, 58‑2‑180, 58‑2‑185, 58‑2‑190, 58‑2‑200, and G.S. 58‑6‑5 apply to each Club and to persons that administer the Clubs. (1987, c. 330, s. 1; 1991, c. 681, s. 5; 1999‑132, s. 11.2.)



§ 58-20-35. Insolvency or impairment of Club.

§ 58‑20‑35.  Insolvency or impairment of Club.

(a)        If an annual audit or an examination by the Commissioner reveals that the assets of a Club are insufficient to discharge its legal liabilities and other obligations, the Commissioner shall notify the administrator and board of trustees of the Club's deficiency; and he shall recommend the measures to be taken in order to abate the deficiency.  He may recommend that the Club refrain from adding new members until the deficiency is abated.  If the Club fails to comply with the recommendations within 30 days after the date of the notice, the Commissioner may apply to the Superior Court of Wake County for an order requiring the Club to abate the deficiency and authorizing the Commissioner to appoint one or more special deputy commissioners, counsel, clerks, or assistants to oversee the implementation of the Court's order.  The compensation and expenses of such persons shall be fixed by the Commissioner, subject to the approval of the Court, and shall be paid out of the funds or assets of the Club.

(b)        If a Club is determined to be insolvent, financially impaired, or is otherwise unable to discharge its legal liabilities and other obligations, each member shall be assessed on a pro rata basis as provided under G.S. 58‑20‑15. (1987, c. 330.)



§ 58-20-40. Immunity of administrators and boards of trustees.

§ 58‑20‑40.  Immunity of administrators and boards of trustees.

There is no liability on the part of and no cause of action arises against any board of trustees established under this Article, or against any administrator appointed as their representative, or any Club, its members or its employees, agents, contractors, or subcontractors for any good faith action taken by them in the performance of their powers and duties in creating or administering any Club under this Article. (1987, c. 330.)



§ 58-21-1. Short title.

Article 21.

Surplus Lines Act.

§ 58‑21‑1.  Short title.

This Article shall be known and may be cited as the "Surplus Lines Act". (1985, c. 688, s. 1.)



§ 58-21-2. Relationship to other insurance laws.

§ 58‑21‑2.  Relationship to other insurance laws.

Unless surplus lines insurance, surplus lines licensees, or nonadmitted insurers are specifically referenced in a particular section of this Chapter, no sections contained in Articles of this Chapter other than this Article apply to surplus lines insurance, surplus lines licensees, or nonadmitted insurers. (1999‑219, s. 6.2.)



§ 58-21-5. Purposes; necessity for regulation.

§ 58‑21‑5.  Purposes; necessity for regulation.

This Article shall be liberally construed and applied to promote its underlying purposes, which include:

(1)        Protecting persons in this State seeking insurance;

(2)        Permitting surplus lines insurance to be placed with reputable and financially sound nonadmitted insurers and exported from this State pursuant to this Article;

(3)        Establishing a system of regulation that will permit orderly access to surplus lines insurance in this State and encourage admitted insurers to provide new and innovative types of insurance available to consumers in this State; and

(4)        Protecting revenues of this State. (1985, c. 688, s. 1.)



§ 58-21-10. Definitions.

§ 58‑21‑10.  Definitions.

As used in this Article:

(1)        "Admitted insurer" means an insurer licensed to do an insurance business in this State.

(2)        "Capital", as used in the financial requirements of G.S. 58‑21‑20, means funds paid in for stock or other evidence of ownership.

(3)        "Eligible surplus lines insurer" means a nonadmitted insurer with which a surplus lines licensee may place surplus lines insurance under G.S. 58‑21‑20.

(4)        "Export" means to place surplus lines insurance with a nonadmitted insurer.

(5)        "Nonadmitted insurer" means an insurer not licensed to do an insurance business in this State. This definition includes insurance exchanges authorized under the laws of various states.

(6)        "Producing broker" means an agent or broker licensed under Article 33 of this Chapter who deals directly with the party seeking insurance and who may also be a surplus lines licensee.

(7)        "Surplus", as used in the financial requirements of G.S. 58‑21‑20, means funds over and above liabilities and capital of the company for the protection of policyholders.

(8)        "Surplus lines insurance" means any insurance in this State of risks resident, located, or to be performed in this State, permitted to be placed through a surplus lines licensee with a nonadmitted insurer eligible to accept such insurance, other than reinsurance, commercial aircraft insurance, wet marine and transportation insurance, insurance independently procured pursuant to G.S. 58‑28‑5, life and accident or health insurance, and annuities.

(9)        "Surplus lines licensee" means a person licensed under G.S. 58‑21‑65 to place insurance on risks resident, located, or to be performed in this State with nonadmitted insurers eligible to accept such insurance.

(10)      "Wet marine and transportation insurance" means:

a.         Insurance upon vessels, crafts, hulls and of interests therein or with relation thereto;

b.         Insurance of marine builder's risks, marine war risks and contracts of marine protection and indemnity insurance;

c.         Insurance of freights and disbursements pertaining to a subject of insurance coming within this subsection; and

d.         Insurance of personal property and interests therein, in the course of exportation from or importation into any country, or in the course of transportation coastwise or on inland waters including transportation by land, water, or air from point of origin to final destination, in connection with any and all risks or perils of navigation, transit or transportation, and while being prepared for and while awaiting shipment, and during any delays, transshipment, or reshipment incident thereto. (1985, c. 688, s. 1; 1985 (Reg. Sess., 1986), c. 1027, s. 45; 1987, c. 629, s. 19; c. 727, s. 6; c. 864, s. 73; 1998‑211, s. 3; 1999‑219, s. 5.3.)



§ 58-21-15. Placement of surplus lines insurance.

§ 58‑21‑15.  Placement of surplus lines insurance.

Insurance may be procured through a surplus lines licensee from nonadmitted insurers if:

(1)        Each insurer is an eligible surplus lines insurer;

(2)        The full amount or kind of insurance cannot be obtained from insurers who are admitted to do business in this State. Such full amount or kind of insurance may be procured from eligible surplus lines insurers, provided that a diligent search is made among the insurers who are admitted to transact and are actually writing the particular kind and class of insurance in this State; and

(3)        All other requirements of this Article are met. (1985, c. 688, s. 1; 1985 (Reg. Sess., 1986), c. 1013, s. 5.)



§ 58-21-20. Eligible surplus lines insurers required.

§ 58‑21‑20.  Eligible surplus lines insurers required.

(a)        No surplus lines licensee shall place any coverage with a nonadmitted insurer, unless at the time of placement, such nonadmitted insurer:

(1)        Has established satisfactory evidence of good repute and financial integrity; and

(2)        Qualifies under one of the following subdivisions:

a.         Has capital and surplus or its equivalent under the laws of its domiciliary jurisdiction, which equals either:

1.         This State's minimum capital and surplus requirements under G.S. 58‑7‑75, or

2.         Fifteen million dollars ($15,000,000),

whichever is greater, except that nonadmitted insurers already qualified under this Article must have ten million dollars ($10,000,000) by December 31, 1991, twelve million five hundred thousand dollars ($12,500,000) by December 31, 1992, and fifteen million dollars ($15,000,000) by December 31, 1993. The requirements of this sub‑subdivision may be satisfied by an insurer possessing less than the commitment capital and surplus upon an affirmative finding of acceptability by the Commissioner. The finding shall be based upon such factors as quality of management, capital and surplus of any parent company, company underwriting profit and investment income trends, and the insurer's record and reputation within the industry. In no event shall the Commissioner make an affirmative finding of acceptability when the insurer's capital and surplus is less than four million five hundred thousand dollars ($4,500,000).

In addition, an alien insurer qualifies under this subdivision if it complies with the capital and surplus requirements of this subdivision and maintains in the United States an irrevocable trust fund in either a national bank or a member of the Federal Reserve System, in an amount not less than five million four hundred thousand dollars ($5,400,000) for the protection of all of its policyholders in the United States, and the trust fund consists of cash, securities, letters of credit, or of investment of substantially the same character and quality as those which are eligible investments for the capital and statutory reserves of admitted insurers authorized to write like kinds of insurance in this State. The trust fund, which shall be included in any calculation of capital and surplus or its equivalent, shall have an expiration date which at no time shall be less than five years; or

b.         In the case of any Lloyd's plans or other similar group of insurers, which consists of unincorporated individual insurers, or a combination of both unincorporated and incorporated insurers, maintains a trust fund in an amount of not less than one hundred million dollars ($100,000,000) as security to the full amount thereof for all policyholders and creditors in the United States of each member of the group, and the trust shall likewise comply with the terms and conditions established in subdivision (2)a. of this section for alien insurers; and

c.         In the case of an "insurance exchange" created by the laws of individual states, maintain capital and surplus, or the substantial equivalent thereof, of not less than seventy‑five million dollars ($75,000,000) in the aggregate. For insurance exchanges which maintain funds in an amount of not less than fifteen million dollars ($15,000,000) for the protection of all insurance exchange policyholders, each individual syndicate shall maintain minimum capital and surplus, or the substantial equivalent thereof, of not less than five million dollars ($5,000,000). If the insurance exchange does not maintain funds in an amount of not less than fifteen million dollars ($15,000,000) for the protection of all insurance exchange policyholders, each individual syndicate shall meet the minimum capital and surplus requirements of subdivision (2)a. of this section.

d.         In the case of a group of incorporated insurers under common administration, which has continuously transacted an insurance business outside the United States for at least three years immediately before this time, and which submits to this State's authority to examine its books and records and bears the expense of the examination, and maintains an aggregate policyholders' surplus of not less than ten billion dollars ($10,000,000,000), and maintains in trust a surplus of not less than one hundred million dollars ($100,000,000) for the benefit of United States surplus lines policyholders of any member of the group, and each insurer maintains capital and surplus of not less than twenty‑five million dollars ($25,000,000) per company.

(3)        Has caused to be provided to the Commissioner a copy of its current annual statement certified by such insurer; such statement to be provided no more than two months, and for alien insurers six months, after the close of the period reported upon and that is either:

a.         Filed with and approved by the regulatory authority in the domicile of the nonadmitted insurer; or

b.         Certified by an accounting or auditing firm licensed in the jurisdiction of the insurer's domicile; or

c.         In the case of an insurance exchange, the statement may be an aggregate combined statement of all underwriting syndicates operating during the period reported.

(b)        In addition to meeting the requirements in subdivisions (a)(1) through (a)(3) of this section, an insurer shall be an eligible surplus lines insurer if it appears on the most recent list of eligible surplus lines insurers published by the Commissioner. Nothing in this subsection shall require the Commissioner to place or maintain the name of any nonadmitted insurer on the list of eligible surplus lines insurers. There shall be no liability on the part of, and no cause of action of any nature shall arise against, the Commissioner or his employees or representatives for any action taken or not taken by them in the performance of their powers and duties under this subsection.

(c)        Every surplus lines insurer that applies for eligibility under this section shall pay a nonrefundable fee of five hundred dollars ($500.00). In order to renew eligibility, such insurer shall pay a nonrefundable renewal fee of one thousand dollars ($1,000) on or before January 1 of each year thereafter. Such fees shall not be prorated.  (1985, c. 688, s. 1; c. 793; 1985 (Reg. Sess., 1986), c. 1027, s. 46; 1989 (Reg. Sess., 1990), c. 1069, s. 13; 1991, c. 681, s. 39; 1993 (Reg. Sess., 1994), c. 678, s. 15; 1995, c. 507, s. 11A(c); 2001‑223, s. 17.1; 2009‑451, s. 21.14(a).)



§ 58-21-25. Other nonadmitted insurers.

§ 58‑21‑25.  Other nonadmitted insurers.

Only that portion of any risk eligible for export for which the full amount of coverage is not procurable from eligible surplus lines insurers may be placed with any other nonadmitted insurer that does not appear on the list of eligible surplus lines insurers published by the Commissioner pursuant to G.S. 58‑21‑20(b), but nonetheless meets the requirements set forth in G.S. 58‑21‑20(a)(1) through (a)(3) and any regulations of the Commissioner. The surplus lines licensee seeking to provide coverage through an unlisted nonadmitted insurer shall make a filing specifying the amount and percentage of each risk to be placed, and naming the nonadmitted insurer with which placement is intended. Within 30 days after the coverage has been placed, the producing broker or surplus lines licensee shall send written notice to the insured that the insurance, or a portion thereof, has been placed with such nonadmitted insurer. (1985, c. 688, s. 1.)



§ 58-21-30. Withdrawal of eligibility from a surplus lines insurer.

§ 58‑21‑30.  Withdrawal of eligibility from a surplus lines insurer.

If at any time the Commissioner has reason to believe that an eligible surplus lines insurer:

(1)        Is in unsound financial condition or has acted in an untrustworthy manner,

(2)        Is no longer eligible under G.S. 58‑21‑20,

(3)        Has willfully violated the laws of this State, or

(4)        Does not make reasonably prompt payment of just losses and claims in this State or elsewhere, the Commissioner may declare it ineligible. The Commissioner shall promptly mail notice of all such declarations to each surplus lines licensee. (1985, c. 688, s. 1; 2001‑223, s. 17.2.)



§ 58-21-35. Duty to file and retain reports.

§ 58‑21‑35.  Duty to file and retain reports.

(a)        Within 30 days after the placing of any surplus lines insurance, the surplus lines licensee shall file with the Commissioner a report in a format prescribed by the Commissioner regarding the insurance and including the following information:

(1)        The name of the insured.

(2)        The identity of the insurer or insurers.

(3)        A description of the subject and location of the risk.

(4)        The amount of premium charged for the insurance.

(5)        The amount of premium tax for the insurance.

(6)        The policy period.

(7)        The policy number.

(7a)      An acknowledged statement that the surplus lines licensee has complied with G.S. 58‑21‑15.

(8)        The name, address, telephone number, facsimile telephone number, and electronic mail address of the licensee, as applicable.

(9)        Any other relevant information the Commissioner may reasonably require.

(b)        The licensee shall complete and retain a copy of the report in paper or electronic form as required by the Commissioner. The report required by this section and the quarterly report required by G.S. 58‑21‑80 shall be completed on a standardized form or forms prescribed by the Commissioner and are not public records under G.S. 132‑1 or G.S. 58‑2‑100. (1985, c. 688, s. 1; 1987, c. 864, s. 35; 1993 (Reg. Sess., 1994), c. 678, s. 16; 1999‑219, s. 6.1; 2006‑105, s. 2.6.)



§ 58-21-40. Surplus lines regulatory support organization.

§ 58‑21‑40.  Surplus lines regulatory support organization.

(a)        A surplus lines regulatory support organization of surplus lines licensees shall be formed to:

(1)        Facilitate and encourage compliance by resident and nonresident surplus lines licensees with the laws of this State and the rules and regulations of the Commissioner relative to surplus lines insurance;

(2)        Communicate with organizations of admitted insurers with respect to the proper use of the surplus lines market;

(3)        Receive and disseminate to surplus lines licensees information about surplus lines insurance, including, without limitation, new electronic filing procedures approved by the Commissioner, changes in the list of eligible surplus lines insurers, and modifications in coverages, procedures, and requirements as may be requested by the Commissioner; and

(4)        Countersign nonresident produced surplus lines coverages and remit premium taxes for those coverages under G.S. 58‑21‑70 by means satisfactory to the Commissioner; and charge the nonresident surplus lines licensee a fee for the certification and countersignature as approved by the Commissioner.

(b)        The regulatory support organization shall file with the Commissioner:

(1)        A copy of its constitution, articles of agreement or association, or certificate of incorporation;

(2)        A copy of its bylaws and rules governing its activities;

(3)        An annually updated list of resident and nonresident licensees;

(4)        The name and address of a resident of this State upon whom notices or orders of the Commissioner or processes issued at his direction may be served; and

(5)        An agreement that the Commissioner may examine the regulatory support organization in accordance with subsection (c) of this section.

(c)        The Commissioner may, at times deemed appropriate, make or cause to be made an examination of each regulatory support organization; in which case the provisions of G.S. 58‑2‑131, 58‑2‑132, 58‑2‑133, 58‑2‑134, 58‑2‑150, 58‑2‑155, 58‑2‑180, 58‑2‑185, 58‑2‑190, 58‑2‑195, and 58‑2‑200 shall apply. If the Commissioner finds the regulatory support organization or any surplus lines licensee, whether resident or nonresident, to be in violation of this Article, the Commissioner may issue an order requiring the discontinuance of the violation.

(d)        Each resident surplus lines licensee shall maintain active membership in a regulatory support organization as a condition of continued licensure under this Article. (1985, c. 688, s. 1; 1987 (Reg. Sess., 1988), c. 975, s. 13; 1995, c. 193, s. 28; 1999‑132, s. 11.3; 2001‑203, s. 28; 2001‑451, ss. 2.1, 2.2; 2001‑487, s. 63.)



§ 58-21-45. Evidence of the insurance; changes; penalty.

§ 58‑21‑45.  Evidence of the insurance; changes; penalty.

(a)        As soon as surplus lines insurance has been placed, the producing broker or surplus lines licensee shall promptly deliver the policy to the insured. If the policy is not then available, the broker or licensee shall promptly deliver to the insured a certificate described in subsection (d) of this section, cover note, binder, or other evidence of insurance. The certificate described in subsection (d), cover note, binder, or other evidence of insurance shall be executed by the surplus lines licensee and shall show the description and location of the subject of the insurance, coverages including any material limitations other than those in standard forms, a general description of the coverages of the insurance, the premium and rate charged and taxes to be collected from the insured, and the name and address of the insured and surplus lines insurer or insurers and proportion of the entire risk assumed by each, and the name of the surplus lines licensee and the licensee's license number.

(b)        No producing broker or surplus lines licensee shall issue or deliver any evidence of insurance or purport to insure or represent that insurance will be or has been written by any eligible surplus lines insurer, or a nonadmitted insurer pursuant to G.S. 58‑21‑25, unless he has authority from the insurer to cause the risk to be insured, or has received information from the insurer in the regular course of business that such insurance has been granted.

(c)        If, after delivery of any such evidence of insurance there is any change in the identity of the insurers, or the proportion of the risk assumed by any insurer, or any other material change in coverage as stated in the producing broker's or surplus lines licensee's original evidence of insurance, or in any other material as to the insurance coverage so evidenced, the producing broker or surplus lines licensee shall promptly issue and deliver to the insured an appropriate substitute for or endorsement of the original document, accurately showing the current status of the coverage and the insurers responsible thereunder.

(d)        As soon as reasonably possible after the placement of any such insurance the producing broker or surplus lines licensee shall deliver a copy of the policy or, if not available, a certificate of insurance to the insured to replace any evidence of insurance previously issued. Each certificate or policy of insurance shall contain or have attached thereto a complete record of all policy insuring agreements, conditions, exclusions, clauses, endorsements, or any other material facts that would regularly be included in the policy.

(e)        Any surplus lines licensee or producing broker who fails to comply with the requirements of this section shall be subject to the penalties provided in G.S. 58‑21‑105.

(f)         Every evidence of insurance negotiated, placed, or procured under the provisions of this Article issued by the surplus lines licensee shall bear the name of the licensee and the following legend in 12 point type and in contrasting color or in 12 point type and underlined and in bold print: "The insurance company with which this coverage has been placed is not licensed by the State of North Carolina and is not subject to its supervision. In the event of the insolvency of the insurance company, losses under this policy will not be paid by any State insurance guaranty or solvency fund." (1985, c. 688, s. 1; 2006‑105, s. 2.7.)



§ 58-21-50. Duty to notify insured.

§ 58‑21‑50.  Duty to notify insured.

No contract of insurance placed by a surplus lines licensee under this Article shall be binding upon the insured and no premium charged therefor shall be due and payable until the producing broker or surplus lines licensee notifies the insured in writing, a copy of which shall be maintained by the broker or licensee with the records of the contract and available for possible examination, that:

(1)        The insurer with which the coverage has been placed is not licensed by this State and is not subject to its supervision; and

(2)        In the event of the insolvency of the surplus lines insurer, losses will not be paid by any State insurance guaranty or solvency fund.

Nothing in this section shall nullify any agreement by any insurer to provide insurance. (1985, c. 688, s. 1.)



§ 58-21-55. Valid surplus lines insurance.

§ 58‑21‑55.  Valid surplus lines insurance.

Insurance contracts procured under this Article shall be valid and enforceable as to all parties. (1985, c. 688, s. 1.)



§ 58-21-60. Effect of payment to surplus lines licensee.

§ 58‑21‑60.  Effect of payment to surplus lines licensee.

A payment of premium to a surplus lines licensee acting for a person other than himself in negotiating, continuing, or reviewing any policy of insurance under this Article shall be deemed to be payment to the insurer, notwithstanding any conditions or stipulations inserted in the policy or contract. (1985, c. 688, s. 1.)



§ 58-21-65. Licensing of surplus lines licensee.

§ 58‑21‑65.  Licensing of surplus lines licensee.

(a)        No agent or broker licensed by the Commissioner shall procure any contract of surplus lines insurance with any nonadmitted insurer, unless he possesses a current surplus lines insurance license issued by the Commissioner.

(b)        The Commissioner shall issue a surplus lines license to any qualified holder of a current property broker's or agent's license, but only when the broker or agent has:

(1)        Remitted the fifty dollars ($50.00) annual fee to the Commissioner;

(2)        Submitted a completed license application on a form supplied by the Commissioner, and the application has been approved by the Commissioner;

(3)        Passed a qualifying examination approved by the Commissioner; except that all holders of a license prior to July 11, 1985 shall be deemed to have passed such an examination; and

(4)        Repealed by Session Laws 2004‑199, s. 20(c), effective August 17, 2004.

(c)        Corporations shall be eligible to be resident surplus lines licensees, upon the following conditions:

(1)        The corporate licensee shall list individuals within the corporation who have satisfied all requirements of this Article to become surplus lines licensees; and

(2)        Only those individuals listed on the corporate license and who are surplus lines licensees shall transact surplus lines business.

(d)        Each surplus lines license shall be issued on September 1 of each year and expire August 31 of the following year unless renewed. Application for renewal shall be made 30 days before the expiration date. The license shall be renewed upon payment of the annual license fee and compliance with the other applicable provisions of this section. Any person who places surplus lines insurance without a valid surplus lines license in effect shall pay a penalty of one thousand dollars ($1,000) and be subject to such other penalties as provided by law.

The clear proceeds of civil penalties provided for in this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(e)        Any person who does not renew a surplus lines license and applies for another surplus lines license more than two years after the expiration date of the previous license shall be required to satisfy every condition in this section, including the written exam, before the Commissioner issues another surplus lines license to that person.

(f)         A person licensed as a surplus lines licensee under the laws of a state bordering this State may be licensed as a surplus lines licensee under this Article, if: (i) the laws of the bordering state are substantially similar to the provisions of this Article and (ii) the bordering state has a law or regulation substantially similar to this subsection that permits surplus lines licensees licensed under this Article to be licensed by the bordering state and (iii) the person complies with all requirements of this Article and submits himself or herself to the Commissioner's jurisdiction. Nonresident surplus lines licensees shall be licensed in accordance with Article 33 of this Chapter.  (1985, c. 688, s. 1; 1985 (Reg. Sess., 1986), c. 928, s. 6; c. 1013, ss. 4, 16; 1987, c. 629, s. 18; c. 752, s. 6; 1987 (Reg. Sess., 1988), c. 975, s. 14; 1991, c. 212, s. 1; c. 644, s. 41; 1998‑215, s. 85; 2004‑199, s. 20(c); 2008‑124, s. 10.2; 2009‑566, s. 11.)



§ 58-21-70. Surplus lines licensees may accept business from other agents or brokers; countersignatures required; remittance of premium tax.

§ 58‑21‑70.  Surplus lines licensees may accept business from other agents or brokers; countersignatures required; remittance of premium tax.

(a)        A surplus lines licensee may originate surplus lines insurance or accept such insurance from any other duly licensed agent or broker, and the surplus lines licensee may compensate such agent or broker therefor.

(b)        Every report filed by a nonresident licensee under G.S. 58‑21‑35(a) shall, before being filed with the Commissioner, be countersigned by a resident licensee or by a regulatory support organization. The resident licensee or regulatory support organization may charge the nonresident licensee a countersignature fee.

(c)        Every resident licensee and regulatory support organization that countersigns a report under subsection (b) of this section is responsible for remitting the premium tax for the coverage, as specified in G.S. 58‑21‑85, to the Commissioner. (1985, c. 688, s. 1; 2001‑451, s. 2.)



§ 58-21-75. Records of surplus lines licensee.

§ 58‑21‑75.  Records of surplus lines licensee.

Each surplus lines licensee shall keep in his or her office in this State a full and true record of each surplus lines insurance contract placed by or through the licensee, including a copy of the policy, certificate, cover note, or other evidence of insurance.  The record shall include the following items:

(1)        Amount of the insurance and perils insured;

(2)        Brief description of the property insured and its location;

(3)        Gross premium charged;

(4)        Any return premium paid;

(5)        Rate of premium charged upon the several items of property;

(6)        Effective date of the contract, and the terms of the contract;

(7)        Name and address of the insured;

(8)        Name and address of the insurer;

(9)        Amount of tax and other sums to be collected from the insured; and

(10)      Identity of the producing broker, any confirming correspondence from the insurer or its representative, and the application.

The record of each contract shall be kept open at all reasonable times to examination by the Commissioner without notice for a period not less than three years following termination of the contract. (1985, c. 688, s. 1; 1991, c. 644, s. 42.)



§ 58-21-80. Quarterly reports; summary of exported business.

§ 58‑21‑80.  Quarterly reports; summary of exported business.

On or before the end of January, April, July, and October of each year, each surplus lines licensee shall file with the Commissioner, on a form prescribed by the Commissioner, a verified report of all surplus lines insurance transacted during the preceding three months showing:

(1)        Aggregate gross premiums written;

(2)        Aggregate return premiums; and

(3)        Amount of aggregate tax to be remitted. (1985, c. 688, s. 1; 1987, c. 864, s. 36.)



§ 58-21-85. Surplus lines tax.

§ 58‑21‑85.  Surplus lines tax.

(a)        Gross premiums charged, less any return premiums, for surplus lines insurance are subject to a premium receipts tax of five percent (5%), which shall be collected by the surplus lines licensee as specified by the Commissioner, in addition to the full amount of the gross premium charged by the insurer for the insurance.  The tax on any portion of the premium unearned at termination of insurance having been credited by the State to the licensee shall be returned to the policyholder directly by the surplus lines licensee or through the producing broker, if any.  The surplus lines licensee is prohibited from absorbing such tax and from rebating for any reason, any part of such tax.

(b)        At the same time that he files his quarterly report as set forth in G.S. 58‑21‑80, each surplus lines licensee shall pay the premium receipts tax due for the period covered by the report.

(c)        This section does not apply to risks of State government agencies nor to risks of local government risk pools created and operating under Article 23 of this Chapter.

(d)        The surplus lines licensee placing the insurance and claiming the exemption in subsection (c) of this section shall affirmatively show in writing to the Commissioner that the risk qualifies for the exemption. (1985, c. 688, s. 1; 1985 (Reg. Sess., 1986), c. 928, s. 11; 1987, c. 727, ss. 2, 3, c. 864, s. 37.)



§ 58-21-90. Collection of tax.

§ 58‑21‑90.  Collection of tax.

All provisions of Chapter 105 of the General Statutes, not inconsistent with this Article, relating to administration, auditing and making returns, the imposition and collection of tax and the lien thereon, assessments, refunds, and penalties, shall be applicable to the tax imposed by this Article; and with respect thereto, the Commissioner has the same power and authority as is given to the Secretary of Revenue under the provisions of Chapter 105 of the General Statutes. (1985, c. 688, s. 1; 1985 (Reg. Sess., 1986), c. 928, s. 7.)



§ 58-21-95. Suspension, revocation or nonrenewal of surplus lines licensee's license.

§ 58‑21‑95.  Suspension, revocation or nonrenewal of surplus lines licensee's license.

The Commissioner may suspend, revoke, or refuse to renew the license of a surplus lines licensee after notice and hearing as provided under G.S. 58‑2‑70 upon any one or more of the following grounds:

(1)        Removal of the surplus lines licensee's office from this State;

(2)        Removal of the surplus lines licensee's office accounts and records from this State during the period during which such accounts and records are required to be maintained under G.S. 58‑21‑75;

(3)        Closing of the surplus lines licensee's office for a period of more than 30 business days, unless permission is granted by the Commissioner;

(4)        Failure to make and file required reports;

(5)        Failure to transmit the required tax on surplus lines premiums;

(6)        Failure to maintain the required bond;

(7)        Violation of any provision of this Article; or

(8)        For any other cause for which an insurance license could be denied, revoked, suspended, or renewal refused under the Insurance Law. (1985, c. 688, s. 1.)



§ 58-21-100. Actions against surplus lines insurer; service of process.

§ 58‑21‑100.  Actions against surplus lines insurer; service of process.

(a)        A surplus lines insurer may be sued upon any cause of action arising in this State, under any surplus lines insurance contract made by it or evidence of insurance issued or delivered by the surplus lines licensee, pursuant to the procedure provided in G.S. 58‑16‑30.  Any such policy issued by the surplus lines licensee shall contain a provision stating the substance of this section and designating the person to whom the Commissioner shall mail process.

(b)        Each surplus lines insurer engaging in surplus lines insurance shall be deemed thereby to have subjected itself to this Article.

(c)        The remedies and procedures provided in this section are in addition to any other methods provided by law for service of process upon insurers. (1985, c. 688, s. 1; 1991, c. 720, s. 43.)



§ 58-21-105. Penalties.

§ 58‑21‑105.  Penalties.

(a)        Any surplus lines licensee who in this State represents or aids a nonadmitted insurer in violation of this Article shall be guilty of a Class 1 misdemeanor.

(b)        In addition to any other penalty provided for in this section or otherwise provided by law, including any suspension, revocation, or refusal to renew a license, any person violating any provision of this Article shall be subject to a civil penalty, payment of restitution, or both, in accordance with G.S. 58‑2‑70. (1985, c. 688, s. 1; 1993, c. 539, s. 450; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 58-22-1. Purpose.

Article 22.

Liability Risk Retention.

§ 58‑22‑1.  Purpose.

The purpose of this Article is to regulate the formation and operation of risk retention and purchasing groups in this State that are formed pursuant to the provisions of the Product Liability Risk Retention Act of 1981, as amended by the Risk Retention Amendments of 1986 (15 U.S.C. §3901 et seq.). (1985 (Reg. Sess., 1986), c. 1013, s. 8; 1987, c. 310, s. 1.)



§ 58-22-5: Reserved for future codification purposes.

§ 58‑22‑5:  Reserved for future codification purposes.



§ 58-22-10. Definitions.

§ 58‑22‑10.  Definitions.

As used in this Article:

(1)        "Completed operations liability" means liability arising out of the installation, maintenance, or repair of any product at a site that is not owned or controlled by:

a.         Any person who performs that work; or

b.         Any person who hires an independent contractor to perform that work;

but includes liability for activities that are completed or abandoned before the date of the occurrence giving rise to the liability.

(2)        "Domicile", for purposes of determining the state in which a purchasing group is domiciled, means:

a.         For a corporation, the state in which the purchasing group is incorporated; and

b.         For an unincorporated entity, the state of its principal place of business.

(3)        "Hazardous financial condition" means that, based on its present or reasonably anticipated financial condition, a risk retention group is insolvent or, although not yet financially impaired or insolvent, is unlikely to be able:

a.         To meet obligations to policyholders with respect to known claims and reasonably anticipated claims; or

b.         To pay other obligations in the normal course of business.

(4)        "Insurance" means primary insurance, excess insurance, reinsurance, surplus lines insurance, and any other arrangement for shifting and distributing risk that is determined to be insurance under the laws of this State.

(5)        "Liability" means legal liability for damages, including costs of defense, legal costs and fees, and other claims expenses, because of injuries to other persons, damage to their property, or other damage or loss to such other persons resulting from or arising out of any profit or nonprofit business, trade, product, professional or other services, premises, or operations; or any activity of any state or local government, or any agency or political subdivision thereof. Liability does not include personal risk liability or an employer's liability with respect to its employees other than legal liability under the Federal Employers' Liability Act (45 U.S.C. § 51 et seq.).

(6)        "Personal risk liability" means liability for damage because of injury to any person, damage to property, or other loss or damage resulting from any personal, familial, or household responsibilities or activities. Personal risk liability does not include liability as defined in subdivision (5) of this section.

(7)        "Plan of operation" or "feasibility study" means an analysis that presents the expected activities and results of a risk retention group including, at a minimum:

a.         For each state in which the group intends to do business, the coverages, deductibles, coverage limits, rates, and rating classification systems for each kind of insurance the group intends to offer;

b.         Historical and expected loss experience of the proposed members and national experience of similar exposures;

c.         Prospective financial statements and projections;

d.         Appropriate opinions by a qualified, independent casualty actuary, including a determination of minimum premium or participation levels required to commence operations and to prevent a hazardous financial condition;

e.         Identification of management, underwriting and claim procedures, marketing methods, managerial oversight methods, reinsurance agreements, and investment policies;

f.          Identification of each state in which the group has obtained, or sought to obtain, a charter and license, and a description of its status in each such state;

g.         Information sufficient to verify that the group's members are engaged in businesses or activities similar or related with respect to the liability to which those members are exposed by virtue of any related, similar, or common business, trade, product, services, premises, or operations; and

h.         Such other matters that are prescribed by the Commissioner for liability insurance companies authorized by this Chapter.

(8)        "Product liability" means liability for damages because of any personal injury, death, emotional harm, consequential economic damage, or property damage, including damages resulting from the loss of use of property, arising out of the manufacture, design, importation, distribution, packaging, labeling, lease, or sale of a product; but does not include the liability of any person for those damages if the product involved was in the possession of such person when the incident giving rise to the claim occurred.

(9)        "Purchasing group" means any group that:

a.         Has as one of its purposes the purchase of liability insurance on a group basis;

b.         Purchases such insurance only for its group members and only to cover their similar or related liability exposure, as described in sub‑subdivision c. of this subdivision;

c.         Is composed of members whose businesses or activities are similar or related with respect to the liability to which the members are exposed by virtue of any related, similar, or common business, trade, product, services, premises, or operations; and

d.         Is domiciled in any state.

(10)      "Risk retention group" means any corporation or other limited liability association:

a.         Whose primary activity consists of assuming and spreading all or any portion of the liability exposure of its group members;

b.         That is organized for the primary purpose of conducting the activity described under sub‑subdivision a. of this subdivision;

c.         That

(i)         Is chartered and licensed as a liability insurance company and authorized to engage in the business of insurance under the laws of any state; or

(ii)        Before January 1, 1985, was chartered or licensed and authorized to engage in the business of insurance under the laws of Bermuda or the Cayman Islands and, before that date, had certified to the insurance regulator of at least one state that it satisfied the capitalization requirements of such state; except that any such group shall be considered to be a risk retention group only if it has been engaged in business continuously since that date and only for the purpose of continuing to provide insurance to cover product liability or completed operations liability, as such terms were defined in the Product Liability Risk Retention Act of 1981 before the effective date of the Risk Retention Act of 1986;

d.         That does not exclude any person from membership in the group solely to provide for members of such a group a competitive advantage over such person;

e.         That

(i)         Has as its members only persons who have an ownership interest in the group and that has as its owners only persons who are members who are provided insurance by the risk retention group; or

(ii)        Has as its sole member and sole owner an organization that is owned by persons who are provided insurance by the risk retention group;

f.          Whose members are engaged in businesses or activities similar or related with respect to the liability of which such members are exposed by virtue of any related, similar, or common business trade, product, services, premises, or operations;

g.         Whose activities do not include the provision of insurance other than:

(i)         Liability insurance for assuming and spreading all or any portion of the liability of its group members; and

(ii)        Reinsurance with respect to the liability of any other risk retention group, or any members of such other group, that is engaged in businesses or activities so that such group or member meets the requirement described in sub‑subdivision f. of this subdivision from membership in the risk retention group that provides such reinsurance; and

h.         The name of which includes the phrase "Risk Retention Group". (1985 (Reg. Sess., 1986), c. 1013, s. 8; 1987, c. 310, s. 1; 1993, c. 452, s. 35; 2001‑223, s. 18.)



§ 58-22-15. Risk retention groups chartered in this State.

§ 58‑22‑15.  Risk retention groups chartered in this State.

(a)        A risk retention group seeking to be chartered in this State must be chartered and licensed as a liability insurance company under Article 7 of this Chapter and, except as provided elsewhere in this Article, must comply with all of the laws and rules applicable to such insurers chartered and licensed in this State and with G.S. 58‑22‑20 to the extent such requirements are not a limitation on laws, administrative rules, or requirements of this State. As a chartered and licensed liability insurance company, the group is subject to the taxes imposed in Article 8B of Chapter 105 of the General Statutes.

(b)        Before it may offer insurance in any state, each risk retention group shall also submit for approval to the Commissioner of this State a plan of operation or feasibility study. The risk retention group shall submit an appropriate revision in the event of any subsequent material change in any item of the plan of operation or feasibility study, within 10 days after any such change. The group shall not offer any additional kinds of liability insurance, in this State or in any other state, until a revision of such plan or study is approved by the Commissioner.

(c)        At the time of filing its application for a charter, the risk retention group shall provide to the Commissioner in summary form the following information: the identity of the initial members of the group, the identity of those individuals who organized the group or who will provide administrative services or otherwise influence or control the activities of the group, the amount and nature of initial capitalization, the coverages to be afforded, and the states in which the group intends to operate. Upon receipt of this information, the Commissioner shall forward such information to the NAIC. Providing notification to the NAIC is in addition to and shall not be sufficient to satisfy the requirements of G.S. 58‑22‑20 or any other sections of this Article. (1985 (Reg. Sess., 1986), c. 1013, s. 8; 1987, c. 310, s. 1; c. 727, s. 13; 1993, c. 452, s. 36; 1995 (Reg. Sess., 1996), c. 747, s. 8.)



§ 58-22-20. Risk retention groups not chartered in this State.

§ 58‑22‑20.  Risk retention groups not chartered in this State.

Risk retention groups that have been chartered in states other than this State and that seek to do business as risk retention groups in this state must observe and abide by the laws of this State as follows:

(1)        Notice of Operations and Designation of Commissioner as Agent.  Before offering insurance in this State, a risk retention group shall submit to the Commissioner:

a.         A statement identifying the state or states in which the risk retention group is chartered and licensed as a liability insurance company, date of chartering, its principal place of business, and such other information including information on its membership, as the Commissioner may require to verify that the risk retention group is qualified under G.S. 58‑22‑10(10);

b.         A copy of its plan of operations or a feasibility study and revisions of such plan or study submitted to its state of domicile; provided, however, that the provision relating to the submission of a plan of operation or a feasibility study shall not apply with respect to any line or classification of liability insurance that (i) was defined in the Product Liability Risk Retention Act of 1981 before October 27, 1986, and (ii) was offered before that date by any risk retention group that had been chartered and operating for not less than three years before that date;

c.         The risk retention group shall submit a copy of any revision to its plan of operation or feasibility study required by G.S. 58‑22‑15(b) at the same time that such revision is submitted to the Commissioner of its chartering state; and

d.         A statement of registration that designates the Commissioner as its agent for the purpose of receiving service of legal process.

(2)        Financial Condition.  A risk retention group doing business in this State shall file with the Commissioner:

a.         A copy of the group's financial statement submitted to its state of domicile, which shall be certified by an independent public accountant and contain a statement of opinion on loss and loss adjustment expense reserves made by a member of the American Academy of Actuaries or a qualified loss reserve specialist, under criteria established by the NAIC or by the Commissioner;

b.         A copy of each examination of the risk retention group as certified by the State insurance regulator or public official conducting the examination;

c.         Upon request by the Commissioner, a copy of any audit performed with respect to the risk retention group; and

d.         Such information as may be required to verify its continuing qualification as a risk retention group under G.S. 58‑22‑10(10).

(3)        Taxation.

a.         All premiums paid for coverages within this State to risk retention groups shall be subject to taxation at the same rate and subject to the same payment procedures and to the same interest, fines, and penalties for nonpayment as those applicable to surplus lines insurance under Article 21 of this Chapter. Premiums paid by purchasing groups are, however, taxed as provided in G.S. 58‑22‑35(b).

b.         To the extent licensed agents or brokers are utilized pursuant to G.S. 58‑22‑60, they shall report and pay the taxes for the premiums for risks that they have placed with or on behalf of a risk retention group not chartered in this State. Such agent or broker shall keep a complete and separate record of all policies procured from each such risk retention group, which record shall be open to examination by the Commissioner, as provided in G.S. 58‑2‑185. These records shall, for each policy and each kind of insurance provided thereunder, include the following:

1.         The limit of liability;

2.         The time period covered;

3.         The effective date;

4.         The name of the risk retention group that issued the policy;

5.         The gross premium charged; and

6.         The amount of return premiums, if any.

c.         To the extent that insurance agents or brokers are not utilized or fail to pay the tax, each risk retention group shall pay the tax for risks insured within the State. Each risk retention group shall report to the Commissioner all premiums paid to it for risks insured within the State.

(4)        Compliance With Unfair Claims Settlement Practices Law.  A risk retention group and its agents and representatives shall comply with G.S. 58‑3‑100(a)(5) and G.S. 58‑63‑15(11).

(5)        Deceptive, False, or Fraudulent Practices.  A risk retention group shall comply with the provisions of Article 63 of this Chapter and Chapter 75 of the General Statutes regarding deceptive, false, or fraudulent acts or practices.

(6)        Examination Regarding Financial Condition.  A risk retention group must submit to an examination by the Commissioner to determine its financial condition if the insurance regulator of the jurisdiction in which the group is chartered has not initiated an examination or does not initiate an examination within 60 days after a request by the Commissioner. This examination shall be coordinated to avoid unjustified repetition and conducted in an expeditious manner and in accordance with the Examiner Handbook of the NAIC.

(7)        Notice to Purchasers.  Any policy issued by a risk retention group shall contain in 10 point type and contrasting color on the front page and the declaration page, the following notice:

"NOTICE

This policy is issued by your risk retention group. Your risk retention group is not subject to all of the insurance laws and regulations of your state. In the event of the insolvency of your risk retention group, losses under this policy will not be paid by any insurance insolvency or guaranty fund in this State."

(8)        Prohibited Acts Regarding Solicitation or Sale.  The following acts by a risk retention group are prohibited:

a.         The solicitation or sale of insurance by a risk retention group to any person who is not eligible for membership in such group; and

b.         The solicitation or sale of insurance by, or operation of, a risk retention group that is in a hazardous financial condition or is financially impaired.

(9)        Prohibition of Ownership By An Insurance Company.  No risk retention group shall be allowed to do business in this State if an insurance company is directly or indirectly a member or owner of such risk retention group, other than in the case of a risk retention group all of whose members are insurance companies.

(10)      Prohibited Coverage.  No risk retention group may offer insurance policy coverage prohibited or not authorized by this Chapter or declared unlawful by the appellate courts of this State.

(11)      Delinquency Proceedings.  A risk retention group not chartered in this State and doing business in this State must comply with a lawful order issued in a voluntary dissolution proceeding or in a delinquency proceeding commenced by a state insurance commissioner if there has been a finding of financial impairment after an examination under G.S. 58‑22‑20(6).

(12)      Penalties.  A risk retention group that violates any provision of this Article is subject to G.S. 58‑2‑70. (1985 (Reg. Sess., 1986), c. 1013, s. 8; 1987, c. 310, s. 1; c. 727, ss. 1, 2; 1993, c. 452, s. 37; 1995 (Reg. Sess., 1996), c. 747, s. 9; 2004‑199, s. 20(d).)



§ 58-22-25. Compulsory association.

§ 58‑22‑25.  Compulsory association.

(a)        No risk retention group is required to join or contribute financially to any insurance insolvency or guaranty fund or similar mechanism in this State; nor shall any risk retention group or its insureds receive any benefit from any such fund for claims arising out of the operations of such risk retention group.

(b)        A risk retention group may be required to participate in residual market mechanisms under Articles 37 and 42 of this Chapter. (1987, c. 310.)



§ 58-22-30. Countersignature not required.

§ 58‑22‑30.  Countersignature not required.

A policy of insurance issued to a risk retention group or any member of that group is not required to be countersigned as otherwise provided in Articles 1 through 64 of this Chapter. (1985 (Reg. Sess., 1986), c. 1013, s. 8; 1987, c. 310.)



§ 58-22-35. Purchasing groups; exemption from certain laws relating to the group purchase of insurance.

§ 58‑22‑35.  Purchasing groups; exemption from certain laws relating to the group purchase of insurance.

(a)        Any purchasing group meeting the criteria established under the provisions of 15 U.S.C. § 3901 et seq. is exempt from any law of this State relating to the creation of groups for the purchase of insurance, prohibition of group purchasing, or any law that discriminates against a purchasing group or its members. In addition, an insurer is exempt from any law of this State that prohibits providing, or offering to provide, to a purchasing group or its members, advantages based on their loss and expense experience not afforded to other persons with respect to rates, policy forms, coverages, or other matters. A purchasing group is subject to all other applicable laws of this State.

(b)        Taxes on premiums paid for coverage of risks resident or located in this State by a purchasing group or any members of the purchasing group shall be:

(1)        Imposed at the same rate and subject to the same interest, fines, and penalties as those applicable to premium taxes on similar coverage from a similar insurance source by other insureds. For example, coverage provided by a surplus lines licensee is taxed under Article 21 of this Chapter, coverage provided by an insurance company is taxed under Article 8B of Chapter 105 of the General Statutes, and coverage provided by an unlicensed insurer is taxed under G.S. 58‑28‑5(b).

(2)        Paid first by such insurance source, and if not by such source then by the agent or broker for the purchasing group, and if not by such agent or broker then by the purchasing group, and if not by such group then by each of its members. (1987, c. 310, s. 1; c. 727, s. 9; 1995 (Reg. Sess., 1996), c. 747, s. 10.)



§ 58-22-40. Notice and registration requirements of purchasing groups.

§ 58‑22‑40.  Notice and registration requirements of purchasing groups.

(a)        A purchasing group that intends to do business in this State shall, before doing business, furnish notice to the Commissioner that shall:

(1)        Identify the state in which the group is domiciled;

(2)        Specify the lines and classifications of liability insurance that the purchasing group intends to purchase;

(3)        Identify the insurer from which the group intends to purchase its insurance and the domicile of such insurer;

(4)        Identify the principal place of business of the group;

(5)        Provide such other information as may be required by the Commissioner to verify that the purchasing group is qualified under G.S. 58‑22‑10(9);

(6)        Specify the method by which and the person or persons, if any, through whom insurance will be offered to its members whose risks are resident or located in this State; and furnish such information as may be required by the Commissioner to determine the appropriate premium tax treatment; and

(7)        Identify all other states in which the group intends to do business.

(b)        The purchasing group shall register with and designate the Commissioner as its agent solely for the purpose of receiving service of legal documents or process, except that such requirement does not apply in the case of a purchasing group:

(1)        That

a.         Was domiciled before April 2, 1986, in any state of the United States; and

b.         Is domiciled on and after October 27, 1986, in any state of the United States;

(2)        That before October 27, 1986, purchased insurance from an insurer licensed in any state; and since October 27, 1986, purchased its insurance from an insurer licensed in any state;

(3)        That was a purchasing group under the requirements of the Product Liability Retention Act of 1981 before October 27, 1986; and

(4)        That does not purchase insurance that was not authorized for purposes of an exemption under that act, as in effect before October 27, 1986.

(c)        A purchasing group shall notify the Commissioner of any changes in any of the items in subsection (a) of this section within 10 days after those changes.

(d)        Each purchasing group that is required to give notice under subsection (a) of this section shall also furnish such information as may be required by the Commissioner to:

(1)        Verify that the entity qualifies as a purchasing group;

(2)        Determine where the purchasing group is located; and

(3)        Determine appropriate tax treatment. (1987, c. 310, c. 727, s. 10; 1993, c. 452, s. 38.)



§ 58-22-45. Restriction on insurance purchased by purchasing groups.

§ 58‑22‑45.  Restriction on insurance purchased by purchasing groups.

(a)        A purchasing group may not purchase insurance from a risk retention group that is not chartered in a state nor from an insurer not admitted in the state in which the purchasing group is located, unless the purchase is effected through a licensed agent or broker acting pursuant to the surplus lines laws and regulations of such state.

(b)        A purchasing group that obtains liability insurance from a nonadmitted insurer or from a risk retention group shall provide each member of the purchasing group that has a risk resident or located in this State with the notice specified in G.S. 58‑21‑45(f) or G.S. 58‑22‑20(7), whichever is applicable.

(c)        No purchasing group may purchase insurance that provides for a deductible or for a self‑insured retention applicable to the group as a whole; provided, however, that coverage may provide for a deductible or for self‑insured retention applicable to members of the group. (1987, c. 310, c. 727, s. 11.)



§ 58-22-50. Administrative and procedural authority regarding risk retention groups and purchasing groups.

§ 58‑22‑50.  Administrative and procedural authority regarding risk retention groups and purchasing groups.

The Commissioner is authorized to make use of any of the powers established under Articles 1 through 64 of this Chapter to enforce the laws of this State as long as those powers are not specifically preempted by the Product Liability Risk Retention Act of 1981, as amended by the Risk Retention Act of 1986.  This includes, but is not limited to, the Commissioner's administrative authority to investigate, issue subpoenas, conduct depositions and hearings, issue orders, and seek or impose penalties.  With regard to any investigation, administrative proceeding, or litigation, the Commissioner can rely on the procedural law and regulations of the State.  The injunctive authority of the Commissioner in regard to risk retention groups is restricted by the requirement that any injunction be issued by a court of competent jurisdiction. (1987, c. 310.)



§ 58-22-55. Penalties.

§ 58‑22‑55.  Penalties.

A risk retention group that violates any provision of this Article is subject to G.S. 58‑2‑70. (1985 (Reg. Sess., 1986), c. 1013, s. 8; 1987, c. 310.)



§ 58-22-60. Duty of agents or brokers to obtain license.

§ 58‑22‑60.  Duty of agents or brokers to obtain license.

Any person acting, or offering to act, as an agent or broker for a risk retention group or purchasing group, that solicits members, sells insurance coverage, purchases coverage for its members located within the State, or otherwise does business in this State shall, before commencing any such activity, obtain a license from the Commissioner. (1987, c. 310.)



§ 58-22-65. Binding effect of orders issued in U.S. District Court.

§ 58‑22‑65.  Binding effect of orders issued in U.S. District Court.

An order issued by any district court of the United States enjoining a risk retention group from soliciting or selling insurance, or operating, in any state, or in all states or in any territory or possession of the United States, upon a finding that such a group is in a hazardous financial condition, is enforceable in the courts of this State. (1987, c. 310.)



§ 58-22-70. Registration and renewal fees.

§ 58‑22‑70.  Registration and renewal fees.

Every risk retention group and purchasing group that registers with the Commissioner under this Article shall pay the following fees:

Risk retention group registration........................................................... $    500.00

Purchasing group registration................................................................       500.00

Risk retention group renewal................................................................    1,500.00

Purchasing group renewal....................................................................       100.00

Registration fees shall not be prorated and must be submitted with the application for registration. Renewal fees shall not be prorated and shall be paid on or before January 1 of each year.  (1989 (Reg. Sess., 1990), c. 1069, s. 12; 1995, c. 507, s. 11A(c); 1999‑435, s. 3; 2009‑451, s. 21.12(a).)



§ 58-23-1. Short title; definition.

Article 23.

Local Government Risk Pools.

§ 58‑23‑1.  Short title; definition.

This Article shall be known and may be cited as the Local Government Risk Pool Act. As used in this Article, "local government" means any county, city, or housing authority located in this State. (1985 (Reg. Sess., 1986), c. 1027, s. 26; 1987, c. 864, s. 30.)



§ 58-23-5. Local government pooling of property, liability and workers' compensation coverages.

§ 58‑23‑5.  Local government pooling of property, liability and workers' compensation coverages.

(a)        In addition to other authority granted to local governments under Chapters 153A and 160A of the General Statutes to jointly purchase insurance or pool retention of their risks, two or more local governments may enter into contracts or agreements under this Article for the joint purchasing of insurance or to pool retention of their risks for property losses and liability claims and to provide for the payment of such losses of or claims made against any member of the pool on a cooperative or contract basis with one another, or may enter into a trust agreement to carry out the provisions of this Article.

(b)        In addition to other authority granted to local governments under Chapters 153A and 160A of the General Statutes or under G.S. 97‑7 to jointly purchase insurance or pool retention of their risks, two or more local governments may enter into contracts or agreements pursuant to this Article to establish a separate workers' compensation pool to provide for the payment of workers' compensation claims under Chapter 97 of the General Statutes.

(c)        In addition to other authority granted to local governments under Chapters 153A and 160A of the General Statutes to pool retention of their risks, two or more local governments may enter into contracts or agreements under this Article to establish pools providing for life or accident and health insurance for their employees on a cooperative or contract basis with one another; or may enter into a trust agreement to carry out the provisions of this Article.

(d)        A workers' compensation pool established under this Article may only provide coverage for workers' compensation, employers' liability, and occupational disease claims.

(e)        Local governments that intend to operate under this Article shall give the Commissioner 30 days' advance written notification, in a form prescribed by the Commissioner, that they intend to organize and operate risk pools pursuant to this Article. Local governments that jointly purchase insurance or pool retention of their risks under authority granted to them in Chapters 153A and 160A of the General Statutes or under G.S. 97‑7 and that do not provide the Commissioner with the notification prescribed by this subsection shall not be subject to regulation by the Commissioner and shall not be under the jurisdiction of the Commissioner. (1985 (Reg. Sess., 1986), c. 1027, s. 26; 1987, c. 441, s. 14; 2001‑334, s. 18.3.)



§ 58-23-10. Board of trustees.

§ 58‑23‑10.  Board of trustees.

(a)        Each pool will be operated by a board of trustees consisting of at least five persons who are elected officials or employees of local governments within this State. The board of trustees of each pool will:

(1)        Establish terms and conditions of coverage within the pool, including underwriting criteria and exclusions of coverage;

(2)        Ensure that all valid claims are paid promptly;

(3)        Take all necessary precautions to safeguard the assets of the pool;

(4)        Maintain minutes of its meeting and make those minutes available to the Commissioner;

(5)        Designate an administrator to carry out the policies established by the board of trustees and to provide day to day management of the group and delineate in written minutes of its meetings the areas of authority it delegates to the administrator; and

(6)        Establish guidelines for membership in the pool.

(b)        The board of trustees may not:

(1)        Extend credit to individual members for payment of a premium, except pursuant to payment plans approved by the Commissioner.

(2)        Borrow any moneys from the pool or in the name of the pool, except in the ordinary course of business, without first advising the Commissioner of the nature and purpose of the loan and obtaining prior approval from the Commissioner. (1985 (Reg. Sess., 1986), c. 1027, s. 26.)



§ 58-23-15. Contract.

§ 58‑23‑15.  Contract.

A contract or agreement made pursuant to this Article must contain provisions:

(1)        For a system or program of loss control;

(2)        For termination of membership including either:

a.         Cancellation of individual members of the pool by the pool; or

b.         Election by an individual member of the pool to terminate its participation;

(3)        Requiring the pool to pay all claims for which each member incurs liability during each member's period of membership, except where a member has individually retained the risk, where the risk is not covered, and except for amount of claims above the coverage provided by the pool.

(4)        For the maintenance of claim reserves equal to known incurred losses and loss adjustment expenses and to an estimate of incurred but not reported losses;

(5)        For a final accounting and settlement of the obligations of or refunds to a terminating member to occur when all incurred claims are concluded, settled, or paid;

(6)        That the pool may establish offices where necessary in this State and employ necessary staff to carry out the purposes of the pool;

(7)        That the pool may retain legal counsel, actuaries, claims adjusters, auditors, engineers, private consultants, and advisors, and other persons as the board of trustees or the administrator deem to be necessary;

(8)        That the pool may make and alter bylaws and rules pertaining to the exercise of its purpose and powers;

(9)        That the pool may purchase, lease, or rent real and personal property it deems to be necessary; and

(10)      That the pool may enter into financial services agreements with financial institutions and that it may issue checks in its own name. (1985 (Reg. Sess., 1986), c. 1027, s. 26.)



§ 58-23-20. Termination.

§ 58‑23‑20.  Termination.

A pool or a terminating member must provide at least 90 days' written notice of the termination or cancellation. A workers' compensation pool must notify the Commissioner of the termination or cancellation of a member within 10 days after notice of termination or cancellation is received or issued. (1985 (Reg. Sess., 1986), c. 1027, s. 26.)



§ 58-23-25: Repealed by Session Laws 1993, c. 452, s. 65.

§ 58‑23‑25:  Repealed by Session Laws 1993, c.  452, s. 65.



§ 58-23-26. Financial monitoring and evaluation of pools.

§ 58‑23‑26.  Financial monitoring and evaluation of pools.

(a)        Each pool shall have an annual audit by an independent certified public accountant, pursuant to Part 7 of Article 10 of this Chapter, at the expense of the pool, and shall make a copy of the audit available to the governing body or chief executive officer of each member of the pool. A copy of the audit shall be filed with the Commissioner within 130 days after the end of the pool's fiscal year, unless that time is extended by the Commissioner. The annual audit shall report the financial position of the pool in conformity with statutory accounting practices prescribed or permitted by the Commissioner.

(b)        Each pool shall have an actuarial evaluation of its loss and loss adjustment expense reserves, including reserves for loss and loss adjustment expenses incurred but not reported, performed annually by a qualified actuary. A copy of the evaluation shall be filed with the Commissioner along with the annual audit submitted pursuant to subsection (a) of this section. A "qualified actuary" shall be as defined or prescribed by the Commissioner.

(c)        Each pool is subject to G.S. 58‑2‑131, 58‑2‑132, 58‑2‑133, 58‑2‑134, 58‑2‑150, 58‑2‑155, 58‑2‑165, 58‑2‑180, 58‑2‑185, 58‑2‑190, 58‑2‑200, 58‑3‑71, 58‑3‑75, 58‑3‑81, 58‑3‑105, 58‑6‑5, 58‑7‑21, 58‑7‑26, 58‑7‑30, 58‑7‑31, 58‑7‑50, 58‑7‑55, 58‑7‑140, 58‑7‑160, 58‑7‑162, 58‑7‑163, 58‑7‑165, 58‑7‑167, 58‑7‑168, 58‑7‑170, 58‑7‑172, 58‑7‑173, 58‑7‑175, 58‑7‑179, 58‑7‑180, 58‑7‑183, 58‑7‑185, 58‑7‑187, 58‑7‑188, 58‑7‑192, 58‑7‑193, 58‑7‑197, 58‑7‑200, Part 7 of Article 10, and Articles 13, 19, and 34 of this Chapter. Annual financial statements required by G.S. 58‑2‑165 shall be filed by each pool within 60 days after the end of the pool's fiscal year, subject to extension by the Commissioner.  (1993, c. 452, s. 39; c. 504, s. 45; 1999‑132, s. 11.4; 2001‑223, s. 8.10; 2003‑212, s. 12; 2009‑384, s. 2.)



§ 58-23-30. Insolvency or impairment of pool.

§ 58‑23‑30.  Insolvency or impairment of pool.

(a)        If, as a result of the annual audit or an examination by the Commissioner, it appears that the assets of a pool are insufficient to enable the pool to discharge its legal liabilities and other obligations, the Commissioner must notify the administrator and the board of trustees of the pool of the deficiency and his list of recommendations to abate the deficiency, including a recommendation not to add any new members until the deficiency is abated.  If the pool fails to comply with the recommendations within 30 days after the date of the notice, the Commissioner may apply to the Superior Court of Wake County for an order requiring the pool to abate the deficiency and authorizing the Commissioner to appoint one or more special deputy commissioners, counsel, clerks, or assistants to oversee the implementation of the Court's order.  The compensation and expenses of such persons shall be fixed by the Commissioner, subject to the approval of the Court, and shall be paid out of the funds or assets of the pool.

(b)        If a pool is determined to be insolvent, financially impaired, or is otherwise found to be unable to discharge its legal liabilities and other obligations, each pool contract will provide that the members of the pool shall be assessed on a pro rata basis as calculated by the amount of each member's average annual contribution in order to satisfy the amount of deficiency.  Members of a pool may, by contract, agree to limit the assessment to the amount of each member's annual contribution to the pool.  Such a contractual agreement shall not impair the authority granted the Commissioner by this section. (1985 (Reg. Sess., 1986), c. 1027, s. 26; 1987, c. 441, ss. 16, 17.)



§ 58-23-35. Immunity of administrators and boards of trustees.

§ 58‑23‑35.  Immunity of administrators and boards of trustees.

There is no liability on the part of and no cause of action arises against any board of trustees established or administrator appointed pursuant to G.S. 58‑23‑10, their representatives, or any pool, its members, or its employees, agents, contractors, or subcontractors for any good faith action taken by them in the performance of their powers and duties in creating or administering any pool under this Article. (1985 (Reg. Sess., 1986), c. 1027, s. 26.)



§ 58-23-40. Pools not covered by guaranty associations.

§ 58‑23‑40.  Pools not covered by guaranty associations.

The provisions of Articles 48 and 62 of this Chapter and of Article 4 of Chapter 97 of the General Statutes do not apply to any risks retained by local governments pursuant to this Article. (1985 (Reg. Sess., 1986), c. 1027, s. 26; 1987, c. 441, s. 18; 1993, c. 504, s. 16.)



§ 58-23-45. Relationship to other insurance laws.

§ 58‑23‑45.  Relationship to other insurance laws.

Unless local government risk pools are specifically referenced in a particular section of this Chapter, no provisions in this Chapter other than this Article apply to local government risk pools. (1999‑351, s. 6.)



§ 58-24-1. Fraternal benefit societies.

Article 24.

Fraternal Benefit Societies.

§ 58‑24‑1.  Fraternal benefit societies.

Any incorporated society, order or supreme lodge, without capital stock, including one exempted under the provisions of G.S. 58‑24‑185(a)(2) whether incorporated or not, conducted solely for the benefit of its members and their beneficiaries and not for profit, operated on a lodge system with ritualistic form of work, having a representative form of government, and which provides benefits in accordance with this Article, is hereby declared to be a fraternal benefit society. (1987, c. 483, s. 2.)



§ 58-24-5. Lodge system.

§ 58‑24‑5.  Lodge system.

(a)        A society is operating on the lodge system if it has a supreme governing body and subordinate lodges into which members are elected, initiated or admitted in accordance with its laws, rules and ritual.  Subordinate lodges shall be required by the laws of the society to hold regular meetings periodically in futherance of the purposes of the society.

(b)        A society may, at its option, organize and operate lodges for children under the minimum age for adult membership.  Membership and initiation in local lodges shall not be required of such children, nor shall they have a voice or vote in the management of the society. (1987, c. 483, s. 2.)



§ 58-24-10. Representative form of government.

§ 58‑24‑10.  Representative form of government.

A society has a representative form of government when:

(a)        It has a supreme governing body constituted in one of the following ways:

(1)        Assembly.  The supreme governing body is an assembly composed of delegates elected directly by the members or at intermediate assemblies or conventions of members or their representatives, together with other delegates as may be prescribed in the society's laws.  A society may provide for election of delegates by mail.  The elected delegates shall constitute a majority in number and shall not have less than two‑thirds of the votes and not less than the number of votes required to amend the society's laws.  The assembly shall be elected and shall meet at least once every four years and shall elect a board of directors to conduct the business of the society between meetings of the assembly.  Vacancies on the board of directors between elections may be filled in the manner prescribed by the society's laws.

(2)        Direct Election.  The supreme governing body is a board composed of persons elected by the members, either directly or by their representatives in intermediate assemblies, and any other persons prescribed in the society's laws.  A society may provide for election of the board by mail.  Each term of a board member may not exceed four years.  Vacancies on the board between elections may be filled in the manner prescribed by the society's laws.  Those persons elected to the board shall constitute a majority in number and not less than the number of votes required to amend the society's laws.  A person filling the unexpired term of an elected board member shall be considered to be an elected member.  The board shall meet at least quarterly to conduct the business of the society.

(b)        The officers of the society are elected either by the supreme governing body or by the board of directors;

(c)        Only benefit members are eligible for election to the supreme governing body, the board of directors or any intermediate assembly; and

(d)        Each voting member shall have one vote; no vote may be cast by proxy. (1987, c. 483, s. 2; 1989, c. 364, s. 1.)



§ 58-24-15. Terms used.

§ 58‑24‑15.  Terms used.

Whenever used in this Article:

(a)        "Benefit contract" shall mean the agreement for provision of benefits authorized by G.S. 58‑24‑75, as that agreement is described in G.S. 58‑24‑90(a).

(b)        "Benefit member" shall mean an adult member who is designated by the laws or rules of the society to be a benefit member under a benefit contract.

(c)        "Certificate" shall mean the document issued as written evidence of the benefit contract.

(d)        "Premiums" shall mean premiums, rates, dues or other required contributions by whatever name known, which are payable under the certificate.

(e)        "Laws" shall mean the society's articles of incorporation, constitution and bylaws, however designated.

(f)         "Rules" shall mean all rules, regulations or resolutions adopted by the supreme governing body or board of directors which are intended to have general application to the members of the society.

(g)        "Society" shall mean fraternal benefit society, unless otherwise indicated.

(h)        "Lodge" shall mean subordinate member units of the society, known as camps, courts, councils, branches or by any other designation. (1987, c. 483, s. 2.)



§ 58-24-20. Purposes and powers.

§ 58‑24‑20.  Purposes and powers.

(a)        A society shall operate for the benefit of members and their beneficiaries by:

(1)        Providing benefits as specified in G.S. 58‑24‑75; and

(2)        Operating for one or more social, intellectual, educational, charitable, benevolent, moral, fraternal, patriotic or religious purposes for the benefit of its members, which may also be extended to others.

Such purposes may be carried out directly by the society, or indirectly through subsidiary corporations or affiliated organizations.

(b)        Every society shall have the power to adopt laws and rules for the government of the society, the admission of its members, and the management of its affairs.  It shall have the power to change, alter, add to or amend such laws and rules and shall have such other powers as are necessary and incidental to carrying into effect the objects and purposes of the society. (1987, c. 483, s. 2.)



§ 58-24-25. Qualifications for membership.

§ 58‑24‑25.  Qualifications for membership.

(a)        A society shall specify in its laws or rules:

(1)        Eligibility standards for each and every class of membership, provided that if benefits are provided on the lives of children, the minimum age for adult membership shall be set at not less than age 15 and not greater than age 21;

(2)        The process for admission to membership for each membership class; and

(3)        The rights and privileges of each membership class, provided that only benefit members shall have the right to vote on the management of the insurance affairs of the society.

(b)        A society may also admit social members who shall have no voice or vote in the management of the insurance affairs of the society.

(c)        Membership rights in the society are personal to the member and are not assignable. (1987, c. 483, s. 2.)



§ 58-24-30. Location of office, meetings, communications to members, grievance procedures.

§ 58‑24‑30.  Location of office, meetings, communications to members, grievance procedures.

(a)        The principal office of any domestic society shall be located in this State.  The meetings of its supreme governing body may be held in any state, district, province or territory wherein such society has at least one subordinate lodge, or in such other location as determined by the supreme governing body, and all business transacted at such meetings shall be as valid in all respects as if such meetings were held in this State.  The minutes of the proceedings of the supreme governing body and of the board of directors shall be in the English language.

(b)        A society may provide in its laws for an official publication in which any notice, report, or statement required by law to be given to members, including notice of election, may be published.  Such required reports, notices and statements shall be printed conspicuously in the publication.  If the records of a society show that two or more members have the same mailing address, an official publication mailed to one member is deemed to be mailed to all members at the same address unless a member requests a separate copy.

(c)        Not later than June 1 of each year, a synopsis of the society's annual statement providing an explanation of the facts concerning the condition of the society thereby disclosed shall be printed and mailed to each benefit member of the society or, in lieu thereof, such synopsis may be published in the society's official publication.

(d)        A society may provide in its laws or rules for grievance or complaint procedures for members. (1987, c. 483, s. 2.)



§ 58-24-35. No personal liability.

§ 58‑24‑35.  No personal liability.

(a)        The officers and members of the supreme governing body or any subordinate body of a society shall not be personally liable for any benefits provided by a society.

(b)        Any person may be indemnified and reimbursed by any society for expenses reasonably incurred by, and liabilities imposed upon, such person in connection with or arising out of any action, suit or proceeding, whether civil, criminal, administrative or investigative, or threat thereof, in which the person may be involved by reason of the fact that he or she is or was a director, officer, employee or agent of the society or of any firm, corporation or organization which he or she served in any capacity at the request of the society.  A person shall not be so indemnified or reimbursed (1) in relation to any matter in such action, suit or proceeding as to which he or she shall finally be adjudged to be or have been guilty of breach of a duty as a director, officer, employee or agent of the society or (2) in relation to any matter in such action, suit or proceeding, or threat thereof, which has been made the subject of a compromise settlement; unless in either such case the person acted in good faith for a purpose the person reasonably believed to be in or not opposed to the best interests of the society and, in a criminal action or proceeding, in addition, had no reasonable cause to believe that his or her conduct was unlawful.  The determination whether the conduct of such person met the standard required in order to justify indemnification and reimbursement in relation to any matter described in subpoints (1) or (2) of the preceding sentence may only be made by the supreme governing body or board of directors by a majority vote of a quorum consisting of persons who were not parties to such action, suit or proceeding or by a court of competent jurisdiction.  The termination of any action, suit or proceeding by judgment, order, settlement, conviction, or upon a plea of no contest, as to such person shall not in itself create a conclusive presumption that the person did not meet the standard of conduct required in order to justify indemnification and reimbursement.  The foregoing right of indemnification and reimbursement shall not be exclusive of other rights to which such person may be entitled as a matter of law and shall inure to the benefit of his or her heirs, executors and administrators.

(c)        A society shall have power to purchase and maintain insurance on behalf of any person who is or was a director, officer, employee or agent of the society, or who is or was serving at the request of the society as a director, officer, employee or agent of any other firm, corporation, or organization against any liability asserted against such person and incurred by him or her in any such capacity or arising out of his or her status as such, whether or not the society would have the power to indemnify the person against such liability under this section.

(d)        A person serving as an officer or a member of a supreme governing body of a society shall be immune individually from civil liability for monetary damages, except to the extent covered by insurance, for any act or failure to act, except where the person:

(1)        Is compensated for his services beyond reimbursement for expenses,

(2)        Was not acting within the scope of his official duties,

(3)        Was not acting in good faith,

(4)        Committed gross negligence or willful or wanton misconduct that resulted in the damage or injury,

(5)        Derived an improper personal financial benefit from the transaction,

(6)        Incurred the liability from the operation of a motor vehicle, or

(7)        Is sued in an action that would qualify as a derivative action if the organization were a for‑profit corporation or as a member's or director's derivative action under G.S. 55A‑28.1 or G.S. 55A‑28.2 if the organization were a nonprofit corporation.

The immunity in this subsection is personal to the individual officers and members of the supreme governing body and does not immunize the organization for the acts or omissions of those officers or members. (1987, c. 483, s. 2, c. 799, s. 2.)



§ 58-24-40. Waiver.

§ 58‑24‑40.  Waiver.

The laws of the society may provide that no subordinate body, nor any of its subordinate officers or members shall have the power or authority to waive any of the provisions of the laws of the society.  Such provision shall be binding on the society and every member and beneficiary of a member. (1987, c. 483, s. 2.)



§ 58-24-45. Organization.

§ 58‑24‑45.  Organization.

A domestic society organized on or after January 1, 1988 shall be formed as follows:

(a)        Ten or more citizens of the United States, a majority of whom are citizens of this State, who desire to form a fraternal benefit society, may make, sign and acknowledge before some officer competent to take acknowledgement of deeds, articles of incorporation, in which shall be stated:

(1)        The proposed corporate name of the society, which shall not so closely resemble the name of any society or insurance company as to be misleading or confusing;

(2)        The purposes for which it is being formed and the mode in which its corporate powers are to be exercised. Such purposes shall not include more liberal powers than are granted by this Article;

(3)        The names and residences of the incorporators and the names, residences and official titles of all the officers, trustees, directors, or other persons who are to have and exercise the general control of the management of the affairs and funds of the society for the first year or until the ensuing election at which all such officers shall be elected by the supreme governing body, which election shall be held not later than one year from the date of issuance of the permanent license.

(b)        Such articles of incorporation, duly certified copies of the society's bylaws and rules, copies of all proposed forms of certificates, applications therefor, and circulars to be issued by the society and a bond conditioned upon the return to applicants of the advanced payments if the organization is not completed within one year shall be filed with the Commissioner, who may require such further information as the Commissioner deems necessary. The bond with sureties approved by the Commissioner shall be in such amount, not less than three hundred thousand dollars ($300,000) nor more than one million five hundred thousand dollars ($1,500,000), as required by the Commissioner. All documents filed are to be in the English language. If the purposes of the society conform to the requirements of this chapter and all provisions of the law have been complied with, the Commissioner shall so certify, retain and file the articles of incorporation and furnish the incorporators a preliminary license authorizing the society to solicit members as hereinafter provided.

(c)        No preliminary license granted under the provisions of this section shall be valid after one year from its date or after such further period, not exceeding one year, as may be authorized by the Commissioner upon cause shown, unless the 500 applicants hereinafter required have been secured and the organization has been completed as herein provided. The articles of incorporation and all other proceedings thereunder shall become null and void in one year from the date of the preliminary license, or at the expiration of the extended period, unless the society shall have completed its organization and received a license to do business as hereinafter provided.

(d)        Upon receipt of a preliminary license from the Commissioner, the society may solicit members for the purpose of completing its organization, shall collect from each applicant the amount of not less than one regular monthly premium in accordance with its table of rates, and shall issue to each such applicant a receipt for the amount so collected. No society shall incur any liability other than for the return of such advance premium, nor issue any certificate, nor pay, allow, or offer or promise to pay or allow, any benefit to any person until:

(1)        Actual bona fide applications for benefits have been secured on not less than 500 applicants, and any necessary evidence of insurability has been furnished to and approved by the society;

(2)        At least 10 subordinate lodges have been established into which the 500 applicants have been admitted;

(3)        There has been submitted to the Commissioner, under oath of the president or secretary, or corresponding officer of the society, a list of such applicants, giving their names, addresses, date each was admitted, name and number of the subordinate lodge of which each applicant is a member, amount of benefits to be granted and premiums therefor; and

(4)        It shall have been shown to the Commissioner, by sworn statement of the treasurer, or corresponding officer of such society, that at least 500 applicants have each paid in cash at least one regular monthly premium as herein provided, which premiums in the aggregate shall amount to at least one hundred and fifty thousand dollars ($150,000). Said advance premiums shall be held in trust during the period of organization and if the society has not qualified for a license within one year, as herein provided, such premiums shall be returned to said applicants.

(e)        The Commissioner may make such examination and require such further information as the Commissioner deems advisable. Upon presentation of satisfactory evidence that the society has complied with all the provisions of law, the Commissioner shall issue to the society a license to that effect and that the society is authorized to transact business pursuant to the provisions of this Article. The license shall be prima facie evidence of the existence of the society at the date of such certificate. The Commissioner shall cause a record of such license to be made. A certified copy of such record may be given in evidence with like effect as the original license.

(f)         Any incorporated society authorized to transact business in this State at the time this Article becomes effective shall not be required to reincorporate. (1987, c. 483, s. 2; 1991, c. 720, s. 4; 1999‑132, s. 9.1.)



§ 58-24-50. Amendments to laws.

§ 58‑24‑50.  Amendments to laws.

(a)        A domestic society may amend its laws in accordance with the provisions thereof by action of its supreme governing body at any regular or special meeting thereof or, if its laws so provide, by referendum.  Such referendum may be held in accordance with the provisions of its laws by the vote of the voting members of the society, by the vote of delegates or representatives of voting members or by the vote of local lodges.  A society may provide for voting by mail.  No amendment submitted for adoption by referendum shall be adopted unless, within six months from the date of submission thereof, a majority of the members voting shall have signified their consent to such amendment by one of the methods herein specified.

(b)        No amendment to the laws of any domestic society shall take effect unless approved by the Commissioner who shall approve such amendment if the Commissioner finds that it has been duly adopted and is not inconsistent with any requirement of the laws of this State or with the character, objects and purposes of the society.  Unless the Commissioner shall disapprove any such amendment within 60 days after the filing of same, such amendment shall be considered approved.  The approval or disapproval of the Commissioner shall be in writing and mailed to the secretary or corresponding officer of the society at its principal office.  In case the Commissioner disapproves such amendment, the reasons therefor shall be stated in such written notice.

(c)        Within 90 days from the approval thereof by the Commissioner, all such amendments, or a synopsis thereof, shall be furnished to all members of the society either by mail or by publication in full in the official publication of the society.  The affidavit of any officer of the society or of anyone authorized by it to mail any amendments or synopsis thereof, stating facts which show that same have been duly addressed and mailed, shall be prima facie evidence that such amendments or synopsis therof, have been furnished the addressee.

(d)        Every foreign or alien society authorized to do business in this State shall file with the Commissioner a duly certified copy of all amendments of, or additions to, its laws within 90 days after the enactment of same.

(e)        Printed copies of the laws as amended, certified by the secretary or corresponding officer of the society shall be prima facie evidence of the legal adoption thereof. (1987, c. 483, s. 2; 1991, c. 720, s. 4.)



§ 58-24-55. Institutions.

§ 58‑24‑55.  Institutions.

A society may create, maintain and operate, or may establish organizations to operate, not for profit institutions to further the purposes permitted by G.S. 58‑24‑20(a)(2).  Such institutions may furnish services free or at a reasonable charge.  Any real or personal property owned, held or leased by the society for this purpose shall be reported in every annual statement. (1987, c. 483, s. 2.)



§ 58-24-60. Reinsurance.

§ 58‑24‑60.  Reinsurance.

(a)        A domestic society may, by a reinsurance agreement, cede any individual risk or risks in whole or in part to an insurer (other than another fraternal benefit society) having the power to make such reinsurance and authorized to do business in this State, or if not so authorized, one which is approved by the Commissioner, but no such society may reinsure substantially all of its insurance in force without the written permission of the Commissioner.  It may take credit for the reserves on such ceded risks to the extent reinsured, but no credit shall be allowed as an admitted asset or as a deduction from liability, to a ceding society for reinsurance made, ceded, renewed, or otherwise becoming effective after January 1, 1988, unless the reinsurance is payable by the assuming insurer on the basis of the liability of the ceding society under the contract or contracts reinsured without diminution because of the insolvency of the ceding society.

(b)        Notwithstanding the limitation in subsection (a), a society may reinsure the risks of another society in a consolidation or merger approved by the Commissioner under G.S. 58‑24‑65. (1987, c. 483, s. 2; 1991, c. 720, s. 4.)



§ 58-24-65. Consolidations and mergers.

§ 58‑24‑65.  Consolidations and mergers.

(a)        A domestic society may consolidate or merge with any other society by complying with the provisions of this section.  It shall file with the Commissioner:

(1)        A certified copy of the written contract containing in full the terms and conditions of the consolidation or merger;

(2)        A sworn statement by the president and secretary or corresponding officers of each society showing the financial condition thereof on a date fixed by the Commissioner but not earlier than December 31, next preceding the date of the contract;

(3)        A certificate of such officers, duly verified by their respective oaths, that the consolidation or merger has been approved by a two‑thirds vote of the supreme governing body of each society, such vote being conducted at a regular or special meeting of each such body, or, if the society's laws so permit, by mail; and

(4)        Evidence that at least 60 days prior to the action of the supreme governing body of each society, the text of the contract has been furnished to all members of each society either by mail or by publication in full in the official publication of each society.

(b)        If the Commissioner finds that the contract is in conformity with the provisions of this section, that the financial statements are correct and that the consolidation or merger is just and equitable to the members of each society, the Commissioner shall approve the contract and issue a certificate to such effect.  Upon such approval, the contract shall be in full force and effect unless any society which is a party to the contract is incorporated under the laws of any other state or territory.  In such event the consolidation or merger shall not become effective unless and until it has been approved as provided by the laws of such state or territory and a certificate of such approval filed with the Commissioner of this State or, if the laws of such state or territory contain no such provision, then the consolidation or merger shall not become effective unless and until it has been approved by the Commissioner of such state or territory and a certificate of such approval filed with the Commissioner of this State.  In case such contract is not approved it shall be inoperative, and the fact of the submission and its contents shall not be disclosed by the Commissioner.

(c)        Upon the consolidation or merger becoming effective as herein provided, all the rights, franchises and interests of the consolidated or merged societies in and to every species of property, real, personal or mixed, and things in action thereunto belonging shall be vested in the society resulting from or remaining after the consolidation or merger without any other instrument, except that conveyances of real property may be evidenced by proper deeds, and the title to any real estate or interest therein, vested under the laws of this State in any of the societies consolidated or merged, shall not revert or be in any way impaired by reason of the consolidation or merger, but shall vest absolutely in the society resulting from or remaining after such consolidation or merger.

(d)        The affidavit of any officer of the society or of anyone authorized by it to mail any notice or document, stating that such notice or document has been duly addressed and mailed, shall be prima facie evidence that such notice or document has been furnished the addressees.

(e)        All necessary and actual expenses and compensation incident to the proceedings provided in this section shall be paid as provided by such contract of consolidation or merger:  Provided, however, that no brokerage or commission shall be included in such expenses and compensation or shall be paid to any person by either of the parties to any such contract in connection with the negotiation therefor or execution thereof, nor shall any compensation be paid to any officer or employee of either of the parties to such contract for directly or indirectly aiding in effecting such contract of consolidation or merger.  An itemized statement of all such expenses shall be filed with the Commissioner, subject to approval, and when approved the same shall be binding on the parties thereto. Except as fully expressed in the contract of consolidation or merger, or itemized statement of expenses, as approved by the Commissioner, or commissioners, as the case may be, no compensation shall be paid to any person or persons, and no officer or employee of the State shall receive any compensation, directly or indirectly, for in any manner aiding, promoting, or assisting any such consolidation or merger. (1987, c. 483, s. 2; 1991, c. 720, s. 4.)



§ 58-24-70. Conversion of fraternal benefit society into mutual life insurance company.

§ 58‑24‑70.  Conversion of fraternal benefit society into mutual life insurance company.

Any domestic fraternal benefit society may be converted and licensed as a mutual life insurance company by compliance with all the requirements of the general insurance laws for mutual life insurance companies.  A plan of conversion shall be prepared in writing by the board of directors setting forth in full the terms and conditions of conversion.  The affirmative vote of two‑thirds of all members of the supreme governing body at a regular or special meeting shall be necessary for the approval of such plan.  No such conversion shall take effect unless and until approved by the Commissioner who may give such approval if the Commissioner finds that the proposed change is in conformity with the requirements of law and not prejudicial to the certificateholders of the society. (1987, c. 483, s. 2; 1991, c. 720, s. 4.)



§ 58-24-75. Benefits.

§ 58‑24‑75.  Benefits.

(a)        A society may provide the following contractual benefits in any form:

(1)        Death benefits;

(2)        Endowment benefits;

(3)        Annuity benefits;

(4)        Temporary or permanent disability benefits;

(5)        Hospital, medical or nursing benefits;

(6)        Monument or tombstone benefits to the memory of deceased members; and

(7)        Such other benefits as authorized for life insurers and which are not inconsistent with this Article.

(b)        A society shall specify in its rules those persons who may be issued, or covered by, the contractual benefits in subsection (a), consistent with providing benefits to members and their dependents.  A society may provide benefits on the lives of children under the minimum age for adult membership upon application of an adult person. (1987, c. 483, s. 2.)



§ 58-24-80. Beneficiaries.

§ 58‑24‑80.  Beneficiaries.

(a)        The owner of a benefit contract shall have the right at all times to change the beneficiary or beneficiaries in accordance with the laws or rules of the society unless the owner waives this right by specifically requesting in writing that the beneficiary designation be irrevocable.  A society may, through its laws or rules, limit the scope of beneficiary designations and shall provide that no revocable beneficiary shall have or obtain any vested interest in the proceeds of any certificate until the certificate has become due and payable in conformity with the provisions of the benefit contract.

(b)        A society may make provision for the payment of funeral benefits to the extent of such portion of any payment under a certificate as might reasonably appear to be due to any person equitably entitled thereto by reason of having incurred expense occasioned by the burial of the member.

(c)        If, at the death of any person insured under a benefit contract, there is no lawful beneficiary to whom the proceeds shall be payable, the amount of such benefit, except to the extent that funeral benefits may be paid as hereinbefore provided, shall be payable to the personal representative of the deceased insured, provided that if the owner of the certificate is other than the insured, such proceeds shall be payable to such owner. (1987, c. 483, s. 2.)



§ 58-24-85. Benefits not attachable.

§ 58‑24‑85.  Benefits not attachable.

No money or other benefit, charity, relief or aid to be paid, provided or rendered by any society, shall be liable to attachment, garnishment or other process, or to be seized, taken, appropriated or applied by any legal or equitable process or operation of law to pay any debt or liability of a member or beneficiary, or any other person who may have a right thereunder, either before or after payment by the society. (1987, c. 483, s. 2.)



§ 58-24-90. The benefit contract.

§ 58‑24‑90.  The benefit contract.

(a)        Every society authorized to do business in this State shall issue to each owner of a benefit contract a certificate specifying the amount of benefits provided thereby.  The certificate, together with any riders or endorsements attached thereto, the laws of the society, the application for membership, the application for insurance and declaration of insurability, if any, signed by the applicant, and all amendments to each thereof, shall constitute the benefit contract, as of the date of issuance, between the society and the owner, and the certificate shall so state.  A copy of the application for insurance and declaration of insurability, if any, shall be endorsed upon or attached to the certificate.  All statements on the application shall be representations and not warranties.  Any waiver of this provision shall be void.

(b)        Any changes, additions or amendments to the laws of the society duly made or enacted subsequent to the issuance of the certificate, shall bind the owner and the beneficiaries, and shall govern and control the benefit contract in all respects the same as though such changes, additions or amendments had been made prior to and were in force at the time of the application for insurance, except that no change, addition or amendment shall destroy or diminish benefits which the society contracted to give the owner as of the date of issuance.

(c)        Any person upon whose life a benefit contract is issued prior to attaining the age of majority shall be bound by the terms of the application and certificate and by all the laws and rules of the society to the same extent as though the age of majority had been attained at the time of application.

(d)        A society shall provide in its laws that if its reserves as to all or any class of certificates become impaired its board of directors or corresponding body may require that there shall be paid by the owner to the society the amount of the owner's equitable proportion of such deficiency as ascertained by its board, and that if the payment is not made either (1) it shall stand as an indebtedness against the certificate and draw interest not to exceed the rate specified for certificate loans under the certificates; or (2) in lieu of or in combination with (1), the owner may accept a proportionate reduction in benefits under the certificate.  The society may specify the manner of the election and which alternative is to be presumed if no election is made.

(e)        Copies of any of the documents mentioned in this section, certified by the secretary or corresponding officer of the society, shall be received in evidence of the terms and conditions thereof.

(f)         No certificate shall be delivered or issued for delivery in this State unless a copy of the form has been filed with and approved by the Commissioner in the manner provided for like policies issued by life insurers in this State.  Every life, accident, health, or disability insurance certificate and every annuity certificate issued on or after one year from the effective date of this Article shall meet the standard contract provision requirements not inconsistent with this Article for like policies issued by life insurers in this State, except that a society may provide for a grace period for payment of premiums of one full month in its certificates.  The certificate shall also contain a provision stating the amount of premiums which are payable under the certificate and a provision reciting or setting forth the substance of any sections of the society's laws or rules in force at the time of issuance of the certificate which, if violated, will result in the termination or reduction of benefits payable under the certificate.  If the laws of the society provide for expulsion or suspension of a member, the certificate shall also contain a provision that any member so expelled or suspended, except for nonpayment of a premium or within the contestable period for material misrepresentation in the application for membership or insurance, shall have the privilege of maintaining the certificate in force by continuing payment of the required premium.

(g)        Benefit contracts issued on the lives of persons below the society's minimum age for adult membership may provide for transfer of control of ownership to the insured at an age specified in the certificate.  A society may require approval of an application for membership in order to effect this transfer, and may provide in all other respects for the regulation, government and control of such certificates and all rights, obligations and liabilities incident thereto and connected therewith.  Ownership rights prior to such transfer shall be specified in the certificate.

(h)        A society may specify the terms and conditions on which benefit contracts may be assigned. (1987, c. 483, s. 2; 1991, c. 720, s. 4.)



§ 58-24-95. Nonforfeiture benefits, cash surrender values, certificate loans and other options.

§ 58‑24‑95.  Nonforfeiture benefits, cash surrender values, certificate loans and other options.

(a)        For certificates issued prior to one year after January 1, 1988, the value of every paid‑up nonforfeiture benefit and the amount of any cash surrender value, loan or other option granted shall comply with the provisions of law applicable immediately prior to January 1, 1988.

(b)        For certificates issued on or after one year from January 1, 1988 for which reserves are computed on the Commissioner's 1941 Standard Ordinary Mortality Table, the Commissioner's 1941 Standard Industrial Table or the Commissioner's 1958 Standard Ordinary Mortality Table, or the Commissioner's 1980 Standard Mortality Table, or any more recent table made applicable to life insurers, every paid‑up nonforfeiture benefit and the amount of any cash surrender value, loan or other option granted shall not be less than the corresponding amount ascertained in accordance with the laws of this State applicable to life insurers issuing policies containing like benefits based upon such tables. (1987, c. 483, s. 2.)



§ 58-24-100. Investments.

§ 58‑24‑100.  Investments.

A society shall invest its funds only in investments that are authorized by the laws of this State for the investment of assets of life insurers and subject to the limitations thereon. Any foreign or alien society permitted or seeking to do business in this State must comply in substance with the investment requirements and limitations imposed by Article 7 of this Chapter and applicable to life insurers; provided, that any society that invests its funds in accordance with the laws of the state, district, territory, country, or province in which it is incorporated, shall thereby be deemed to be in compliance with the investment requirements and limitations for a period of two years from January 1, 1988. (1987, c. 483, s. 2; 1995, c. 193, s. 29.)



§ 58-24-105. Funds.

§ 58‑24‑105.  Funds.

(a)        All assets shall be held, invested and disbursed for the use and benefit of the society and no member or beneficiary shall have or acquire individual rights therein or become entitled to any apportionment on the surrender of any part thereof, except as provided in the benefit contract.

(b)        A society may create, maintain, invest, disburse and apply any special fund or funds necessary to carry out any purpose permitted by the laws of such society.

(c)        A society may, pursuant to resolution of its supreme governing body, establish and operate one or more separate accounts and issue contracts on a variable basis, subject to the provisions of law regulating life insurers establishing such accounts and issuing such contracts.  To the extent the society deems it necessary in order to comply with any applicable federal or State laws, or any rules issued thereunder, the society may adopt special procedures for the conduct of the business and affairs of a separate account, may, for persons having beneficial interests therein, provide special voting and other rights, including without limitation special rights and procedures relating to investment policy, investment advisory services, selection of certified public accountants, and selection of a committee to manage the business and affairs of the account, and may issue contracts on a variable basis to which G.S. 58‑24‑90(b) and G.S. 58‑24‑90(d) shall not apply. (1987, c. 483, s. 2.)



§ 58-24-110. Exemptions.

§ 58‑24‑110.  Exemptions.

Except as herein provided, societies shall be governed by this Article and shall be exempt from all other provisions of the general insurance laws of this State unless they be expressly designated therein, or unless it is specifically made applicable by this Article. (1987, c. 483, s. 2.)



§ 58-24-115. Taxation.

§ 58‑24‑115.  Taxation.

Every society organized or licensed under this Article is hereby declared to be a charitable and benevolent institution, and all of its funds shall be exempt from all and every State, county, district, municipal and school tax other than taxes on real estate not occupied by such society in carrying on its business. (1987, c. 483, s. 2.)



§ 58-24-120. Valuation.

§ 58‑24‑120.  Valuation.

(a)        Standards of valuation for certificates issued prior to one year after the effective date of this Article shall be those provided by the laws applicable immediately prior to January 1, 1988.

(b)        The minimum standards of valuation for certificates issued on or after one year from January 1, 1988, shall be based on the following tables:

(1)        For certificates of life insurance  the Commissioner's 1941 Standard Ordinary Mortality Table, the Commissioner's 1941 Standard Industrial Mortality Table, the Commissioner's 1958 Standard Ordinary Mortality Table, the Commissioner's 1980 Standard Ordinary Mortality Table or any more recent table made applicable to life insurers;

(2)        For annuity and pure endowment certificates, for total and permanent disability benefits, for accidental death benefits and for non‑cancellable accident and health benefits  such tables as are authorized for use by life insurers in this State.

All of the above shall be under valuation methods and standards (including interest assumptions) in accordance with the laws of this State applicable to life insurers issuing policies containing like benefits.

(c)        The Commissioner may, in his or her discretion, accept other standards for valuation if the Commissioner finds that the reserves produced thereby will not be less in the aggregate than reserves computed in accordance with the minimum valuation standard herein prescribed.  The Commissioner may, in his or her discretion, vary the standards of mortality applicable to all benefit contracts on substandard lives or other extra hazardous lives by any society authorized to do business in this State.

(d)        Any society, with the consent of the Commissioner of the state of domicile of the society and under such conditions, if any, which the Commissioner may impose, may establish and maintain reserves on its certificates in excess of the reserves required thereunder, but the contractual rights of any benefit member shall not be affected thereby. (1987, c. 483, s. 2; 1991, c. 720, s. 4.)



§ 58-24-125. Reports.

§ 58‑24‑125.  Reports.

Reports shall be filed in accordance with the provisions of this section.

(a)        Every society transacting business in this State shall annually, on or before the first day of March, unless for cause shown such time has been extended by the Commissioner, file with the Commissioner a true statement of its financial condition, transactions and affairs for the preceding calendar year and pay the fee specified in G.S. 58‑6‑5 for filing same.  The statement shall be in general form and context as approved by the NAIC for fraternal benefit societies and as supplemented by additional information required by the Commissioner.

(b)        As part of the annual statement herein required, each society shall, on or before the first day of March, file with the Commissioner a valuation of its certificates in force on December 31st last preceding, provided the Commissioner may, in his or her discretion for cause shown, extend the time for filing such valuation for not more than two calendar months.  Such valuation shall be done in accordance with the standards specified in G.S. 58‑24‑120.  Such valuation and underlying data shall be certified by a qualified actuary or, at the expense of the society, verified by the actuary of the Department of the state of domicile of the society.

(c)        A society neglecting to file the annual statement in the form and within the time provided by this section shall forfeit one hundred dollars ($100.00) for each day during which such neglect continues, and, upon notice by the Commissioner to that effect, its authority to do business in this State shall cease while such default continues. (1987, c. 483, s. 2; 1991, c. 720, ss. 4, 19.)



§ 58-24-130. Perpetual license.

§ 58‑24‑130.  Perpetual license.

Subject to timely payment of the annual license continuation fee and subject to any other applicable provisions of the insurance laws of this State, a license, other than a preliminary license, to a fraternal benefit society under this Article shall continue in full force and effect. For each license the society shall pay the Commissioner the fee specified in G.S. 58‑6‑5. The society shall pay the Commissioner, as an annual license continuation fee and a condition of the continuation of the license, the fee specified in G.S. 58‑6‑7 on or before the first day of March on a form to be supplied by the Commissioner. A duly certified copy or duplicate of the license shall be prima facie evidence that the licensee is a fraternal benefit society within the meaning of Articles 1 through 64 of this Chapter. (1987, c. 483, s. 2; 1991, c. 720, s. 4; 2003‑212, s. 26(g).)



§ 58-24-135. Examination of societies; no adverse publications.

§ 58‑24‑135.  Examination of societies; no adverse publications.

(a)        The Commissioner, or any person he or she may appoint, may examine any domestic, foreign or alien society transacting or applying for admission to transact business in this State in the same manner as authorized for examination of domestic, foreign or alien insurers. Requirements of notice and an opportunity to respond before findings are made public as provided in the laws regulating insurers shall also be applicable to the examination of societies.

(b)        Repealed by Session Laws 1995, c. 360, s. 2(i). (1987, c. 483, s. 2; 1991, c. 720, s. 4; 1995, c. 360, s. 2(i).)



§ 58-24-140. Foreign or alien society  Admission.

§ 58‑24‑140.  Foreign or alien society  Admission.

No foreign or alien society shall transact business in this State without a license issued by the Commissioner.  Any such society desiring admission to this State shall comply substantially with the requirements and limitations of this Article applicable to domestic societies.  Any such society may be licensed to transact business in this State upon filing with the Commissioner:

(a)        A duly certified copy of its Articles of Incorporation;

(b)        A copy of its bylaws, certified by its secretary or corresponding officer;

(c)        A power of attorney to the Commissioner as prescribed in G.S. 58‑24‑170;

(d)        A statement of its business under oath of its president and secretary or corresponding officers in a form prescribed by the Commissioner, duly verified by an examination made by the supervising insurance official of its home state or other state, territory, province or country, satisfactory to the Commissioner of this State;

(e)        Certification from the proper official of its home state, territory, province or country that the society is legally incorporated and licensed to transact business therein;

(f)         Copies of its certificate forms; and

(g)        Such other information as the Commissioner may deem necessary;

and upon a showing that its assets are invested in accordance with the provisions of Articles 1 through 64 of this Chapter. (1987, c. 483, s. 2; 1991, c. 720, ss. 4, 20.)



§ 58-24-145. Injunction - Liquidation - Receivership of domestic society.

§ 58‑24‑145.  Injunction  Liquidation  Receivership of domestic society.

(a)        When the Commissioner upon investigation finds that a domestic society:

(1)        Has exceeded its powers;

(2)        Has failed to comply with any provision of this Article;

(3)        Is not fulfilling its contracts in good faith;

(4)        Has a membership of less than 400 after an existence of one year or more; or

(5)        Is conducting business fraudulently or in a manner hazardous to its members, creditors, the public or the business;

the Commissioner shall notify the society of such deficiency or deficiencies and state in writing the reasons for his or her dissatisfaction. The Commissioner shall at once issue a written notice to the society requiring that the deficiency or deficiencies which exist are corrected. After such notice the society shall have a 30 day period in which to comply with the Commissioner's request for correction, and if the society fails to comply the Commissioner shall notify the society of such findings of noncompliance and require the society to show cause on a date named why it should not be enjoined from carrying on any business until the violation complained of shall have been corrected, or why an action under Article 41 of Chapter 1 of the General Statutes (quo warranto) should not be commenced against the society.

(b)        If on such date the society does not present good and sufficient reasons why it should not be so enjoined or why such action should not be commenced, the Commissioner may present the facts relating thereto to the Attorney General who shall, if he or she deems the circumstances warrant, commence an action to enjoin the society from transacting business or under Article 41 of Chapter 1 of the General Statutes (quo warranto).

(c)        The court shall thereupon notify the officers of the society of a hearing. If after a full hearing it appears that the society should be so enjoined or liquidated or a receiver appointed, the court shall enter the necessary order. No society so enjoined shall have the authority to do business until:

(1)        The Commissioner finds that the violation complained of has been corrected;

(2)        The costs of such action shall have been paid by the society if the court finds that the society was in default as charged;

(3)        The court has dissolved its injunction; and

(4)        The Commissioner has reinstated the license.

(d)        If the court orders the society liquidated, it shall be enjoined from carrying on any further business, whereupon the receiver of the society shall proceed at once to take possession of the books, papers, money and other assets of the society and, under the direction of the court, proceed forthwith to close the affairs of the society and to distribute its funds to those entitled thereto.

(e)        No action under this section shall be recognized in any court of this State unless brought by the Attorney General upon request of the Commissioner. Whenever a receiver is to be appointed for a domestic society, the court shall appoint the Commissioner as such receiver.

(f)         The provisions of this section relating to hearing by the Commissioner, action by the Attorney General at the request of the Commissioner, hearing by the court, injunction and receivership shall be applicable to a society which shall voluntarily determine to discontinue business. (1987, c. 483, s. 2; 1991, c. 720, s. 4; 1999‑132, s. 9.1.)



§ 58-24-150. Suspension, revocation or refusal of license of foreign or alien society.

§ 58‑24‑150.  Suspension, revocation or refusal of license of foreign or alien society.

(a)        When the Commissioner upon investigation finds that a foreign or alien society transacting or applying to transact business in this State:

(1)        Has exceeded its powers;

(2)        Has failed to comply with any of the provisions of this Article;

(3)        Is not fulfilling its contracts in good faith; or

(4)        Is conducting its business fraudulently or in a manner hazardous to its members or creditors or the public;

the Commissioner shall notify the society of such deficiency or deficiencies and state in writing the reasons for his or her dissatisfaction.  The Commissioner shall at once issue a written notice to the society requiring that the deficiency or deficiencies which exist are corrected.  After such notice the society shall have a 30 day period in which to comply with the Commissioner's request for correction, and if the society fails to comply the Commissioner shall notify the society of such findings of noncompliance and require the society to show cause on a date named why its license should not be suspended, revoked or refused.  If on such date the society does not present good and sufficient reason why its authority to do business in this State should not be suspended, revoked or refused, the Commissioner may suspend or refuse the license of the society to do business in this State until satisfactory evidence is furnished to the Commissioner that such suspension or refusal should be withdrawn or the Commissioner may revoke the authority of the society to do business in this State.

(b)        Nothing contained in this section shall be taken or construed as preventing any such society from continuing in good faith all contracts made in this State during the time such society was legally authorized to transact business herein. (1987, c. 483, s. 2; 1991, c. 720, s. 4.)



§ 58-24-155. Injunction.

§ 58‑24‑155.  Injunction.

No application or petition for injunction against any domestic, foreign or alien society, or lodge thereof, shall be recognized in any court of this State unless made by the Attorney General upon request of the Commissioner. (1987, c. 483, s. 2; 1991, c. 720, s. 4.)



§ 58-24-160. Licensing of agents.

§ 58‑24‑160.  Licensing of agents.

(a)        Agents of societies shall be licensed in accordance with the provisions of the general insurance laws regulating the licensing, revocation, suspension or termination of license of resident and nonresident agents; provided that agents licensed pursuant to former G.S. 58‑268 as of July 1, 1977, shall be exempt from examination.

(b)        No examination or license shall be required of any regular salaried officer, employee or member of a licensed society who devotes substantially all of his or her services to activities other than the solicitation of fraternal insurance contracts from the public, and who receives for the solicitation of such contracts no commission or other compensation directly dependent upon the amount of business obtained. (1987, c. 483, s. 2.)



§ 58-24-165. Unfair methods of competition and unfair and deceptive acts and practices.

§ 58‑24‑165.  Unfair methods of competition and unfair and deceptive acts and practices.

Every society authorized to do business in this State shall be subject to the provisions of Article 63 of this Chapter relating to unfair methods of competition and unfair or deceptive acts or practices; provided, however, that nothing in such provisions shall be construed as applying to or affecting the right of any society to determine its eligibility requirements for membership, or be construed as applying to or affecting the offering of benefits exclusively to members or persons eligible for membership in the society by a subsidiary corporation or affiliated organization of the society. (1987, c. 483, s. 2.)



§ 58-24-170. Service of process.

§ 58‑24‑170.  Service of process.

(a)        Every society authorized to do business in this State shall appoint in writing the Commissioner and each successor in office to be its true and lawful attorney upon whom all lawful process in any action or proceeding against it shall be served, and shall agree in such writing that any lawful process against it which is served on said attorney shall be of the same legal force and validity as if served upon the society, and that the authority shall continue in force so long as any liability remains outstanding in this State.  Copies of such appointment, certified by said Commissioner, shall be deemed sufficient evidence thereof and shall be admitted in evidence with the same force and effect as the original thereof might be admitted.

(b)        Service shall only be made upon the Commissioner, or if absent, upon the person in charge of the Commissioner's office.  It shall be made in duplicate and shall constitute sufficient service upon the society.  When legal process against a society is served upon the Commissioner, the Commissioner shall forthwith forward one of the duplicate copies by certified or registered mail, prepaid, directed to the secretary or corresponding officer.  No such service shall require a society to file its answer, pleading or defense in less than 30 days from the date of mailing the copy of the service to a society.  Legal process shall not be served upon a society except in the manner herein provided.  At the time of serving any process upon the Commissioner, the plaintiff or complainant in the action shall pay to the Commissioner a fee in the amount set in G.S. 58‑16‑30. (1987, c. 483, s. 2; 1989, c. 645, s. 4; 1991, c. 720, s. 4.)



§ 58-24-175. Review.

§ 58‑24‑175.  Review.

All decisions and findings of the Commissioner made under the provisions of this Article shall be subject to review under G.S. 58‑2‑75. (1987, c. 483, s. 2; 1991, c. 720, ss. 4, 21.)



§ 58-24-180. Penalties.

§ 58‑24‑180.  Penalties.

(a)        Any person, officer, member, or examining physician of any society authorized to do business under this Article who shall knowingly or willfully make any false or fraudulent statement or representation in or with reference to any application for membership, or for the purpose of obtaining money from or benefit in any society transacting business under this Article, shall be guilty of a Class 1 misdemeanor.

(b)        Any person who shall solicit membership for, or in any manner assist in procuring membership in any fraternal benefit society not licensed to do business in this State, or who shall solicit membership for, or in any manner assist in procuring membership in any such society not authorized as herein provided to do business as herein defined in this State, shall be guilty of a Class 3 misdemeanor and upon conviction thereof shall be punished only by a fine of not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000).

(c)        Any society, or any officer, agent, or employee thereof, neglecting or refusing to comply with, or violating, any of the provisions of this Article, the penalty for which neglect, refusal, or violation is not specified in this section, shall be guilty of a Class 3 misdemeanor, and upon conviction shall be punished only by a fine not to exceed five thousand dollars ($5,000).

(d)        Any person violating the provisions of G.S. 58‑24‑65 shall be guilty of a Class I felony.

(e)        Any person who willfully makes any false statement under oath in any verified report or declaration that is required by law from fraternal benefit societies, is guilty of a Class I felony. (1987, c. 483, s. 2; 1989 (Reg. Sess., 1990), c. 1054, s. 3; 1993, c. 539, ss. 451, 1273; 1994, Ex. Sess., c. 24, s. 14(c); 1993 (Reg. Sess., 1994), c. 767, s. 25.)



§ 58-24-185. Exemption of certain societies, orders, and associations.

§ 58‑24‑185.  Exemption of certain societies, orders, and associations.

(a)        Nothing contained in this Article shall be so construed as to affect or apply to:

(1)        Grand or subordinate lodges of societies, orders or associations now doing business in this State which provide benefits exclusively through local or subordinate lodges;

(2)        Orders, societies or associations which admit to membership only persons engaged in one or more crafts or hazardous occupations, in the same or similar lines of business, insuring only their own members and their families, and the ladies' societies or ladies' auxiliaries to such orders, societies or associations;

(3)        Domestic societies which limit their membership to employees of a particular city or town, designated firm, business house or corporation which provide for a death benefit of not more than five hundred dollars ($500.00) or disability benefits of not more than three hundred fifty dollars ($350.00) to any person in any one year, or both;

(4)        Domestic societies or associations of a purely religious, charitable or benevolent description, which provide for a death benefit of not more than five hundred dollars ($500.00) or for disability benefits of not more than three hundred fifty dollars ($350.00) to any one person in any one year, or both;

(5)        An association of local lodges of a society now doing business in this State which provides death benefits not exceeding five hundred dollars ($500.00) to any one person, provided, that the Commissioner may authorize the payment of death benefits not exceeding three thousand dollars ($3,000) to any one person, or may authorize disability benefits not exceeding three hundred dollars ($300.00), or may authorize both payments, in any one year to any one person; or

(6)        Any association, whether a fraternal benefit society or not, which was organized before 1880 and whose members are officers or enlisted, regular or reserve, active, retired, or honorably discharged members of the Armed Forces or Sea Services of the United States, and a principal purpose of which is to provide insurance and other benefits to its members and their dependents or beneficiaries.

(b)        Any such society or association described in subsections (a)(3) or (a)(4) supra which provides for death or disability benefits for which benefit certificates are issued, and any such society or association included in subsection (a)(4) which has more than 1000 members, shall not be exempted from the provisions of this Article but shall comply with all requirements thereof.

(c)        No society which, by the provisions of this section, is exempt from the requirements of this Article, except any society described in subsection (a)(2) supra, shall give or allow, or promise to give or allow to any person any compensation for procuring new members.

(d)        Every society which provides for benefits in case of death or disability resulting solely from accident, and which does not obligate itself to pay natural death or sick benefits shall have all of the privileges and be subject to all the applicable provisions and regulations of this Article except that the provisions thereof relating to medical examination, valuations of benefit certificates, and incontestability, shall not apply to the society.

(e)        The Commissioner may require from any society or association, by examination or otherwise, such information as will enable the Commissioner to determine whether the society or association is exempt from the provisions of this Article.

(f)         Societies, orders, or associations exempted under the provisions of this section shall also be exempt from all other provisions of the general insurance laws of this State.  (1987, c. 483, s. 2; 1989, c. 364, s. 2; c. 485, s. 2; 1991, c. 476, s. 1; c. 720, ss. 4, 45, 55; 2007‑27, s. 1; 2008‑187, s. 12.)



§ 58-24-190. Severability.

§ 58‑24‑190.  Severability.

If any provision of this Article or the application of such provision to any circumstance is held invalid, the remainder of the Article or the application of the provision to other circumstances, shall not be affected thereby. (1987, c. 483, s. 2.)



§ 58-25-1. General insurance law not applicable.

Article 25.

Fraternal Orders.

§ 58‑25‑1.  General insurance law not applicable.

Nothing in the general insurance laws, except such as apply to fraternal orders shall be construed to extend to benevolent associations incorporated under the laws of this State that only levy an assessment on the members to create a fund to pay the family of a deceased member and make no profit therefrom, and do not solicit business through agents. (1987, c. 483, s. 2.)



§ 58-25-5. Fraternal orders defined.

§ 58‑25‑5.  Fraternal orders defined.

Every incorporated association, order, or society doing business in this State on the lodge system, with ritualistic form of work and representative form of government, for the purpose of making provision for the payment of benefits of three hundred dollars ($300.00) or less in case of death, sickness, temporary or permanent physical disability, either as the result of disease, accident, or old age, formed and organized for the sole benefit of its members and their beneficiaries, and not for profit, is hereby declared to be a "fraternal order".  Societies and orders which do not make insurance contracts or collect dues or assessments therefor, but simply pay burial or other benefits out of the treasury of their orders, and use their funds for the purpose of building homes or asylums for the purpose of caring for and educating orphan children and aged and infirm people in this State, shall not be considered as "fraternal orders"; and such order or association paying death or disability benefits may also create, maintain, apply, or disburse among its membership a reserve or emergency fund as may be provided in its constitution or bylaws; but no profit or gain may be added to the payments made by a member. (1987, c. 483, s. 2.)



§ 58-25-10. Funds derived from assessments and dues.

§ 58‑25‑10.  Funds derived from assessments and dues.

The fund from which the payment of benefits, as provided for in G.S. 58‑25‑5, shall be made, and the fund from which the expenses of such association, order or society shall be defrayed, shall be derived from assessments or dues collected from its members.  Such societies or associations shall be governed by the laws of the State governing fraternal orders or societies, and are exempt from the provisions of all general insurance laws of this State, and no law hereafter passed shall apply to such orders or societies unless fraternal orders or societies are designated therein. (1987, c. 483, s. 2.)



§ 58-25-15. Appointment of member as receiver or collector; appointee as agent for order or society; rights of members.

§ 58‑25‑15.  Appointment of member as receiver or collector; appointee as agent for order or society; rights of members.

Assessments and dues referred to in G.S. 58‑25‑5 and G.S. 58‑25‑10 may be collected, receipted, and remitted by a member or officer of any local or subordinate lodge of any fraternal order or society when so appointed or designated by any grand, district, or subordinate lodge or officer, deputy, or representative of the same, there being no regular licensed agent or deputy of said grand lodge charged with said duties; but any person so collecting said dues or assessments shall be the agent or representative of such fraternal order or society, or any department thereof, and shall bind them by their acts in collecting and remitting said amounts so collected.  Under no circumstances, regardless of any agreement, bylaws, contract, or notice, shall said officer or collector be the agent or representative of the individual member from whom any such collection is made; nor shall said member be responsible for the failure of such officer or collector to safely keep, handle, or remit said dues or assessments so collected, in accordance with the rules, regulations, or bylaws of said order or society; nor shall said member, regardless of any rules, regulations, or bylaws to the contrary, forfeit any rights under his certificate of membership in said fraternal order or society by reason of any default or misconduct of any said officer or member so acting. (1987, c. 483, s. 2.)



§ 58-25-20. Meetings of governing body; principal office.

§ 58‑25‑20.  Meetings of governing body; principal office.

Any such order or society incorporated and organized under the laws of this State may provide for the meeting of its supreme legislative or governing body in any other state, province, or territory wherein such order or society has subordinate lodges, and all business transacted at such meetings is as valid in all respects as if the meetings were held in this State; but the principal business office of such order or society shall always be kept in this State. (1987, c. 483, s. 2.)



§ 58-25-25. Conditions precedent to doing business.

§ 58‑25‑25.  Conditions precedent to doing business.

Any such fraternal order, society, or association as defined by this Article, chartered and organized in this State or organized and doing business under the laws of any other state, district, province, or territory, having the qualifications required of domestic societies of like character, upon satisfying the Commissioner that its business is proper and legitimate and so conducted, may be admitted to transact business in this State upon the same conditions as are prescribed by Articles 1 through 64 of this Chapter for admitting and authorizing foreign insurance companies to do business in this State, except that such fraternal orders shall not be required to have the capital required of such insurance companies.  Organizers or agents shall be licensed without requiring an examination; provided, organizers or agents who are engaged in or intend to engage in the sale of individual policies of life insurance shall take the examination required of life insurance agents.  Those organizers or agents licensed for the sale of insurance pursuant to former G.S. 58‑268 as of July 1, 1977, shall be exempt from examination. (1987, c. 483, s. 2; 1991, c. 720, s. 4.)



§ 58-25-30. Certain lodge systems exempt.

§ 58‑25‑30.  Certain lodge systems exempt.

The following beneficial orders or societies shall be exempt from the requirements of this Article, and shall not be required to pay any license tax or fees nor make any report to the Commissioner, unless the assessments collected for death benefits by the supreme lodge amount to at least three hundred dollars ($300.00) in one year:  Beneficial fraternal orders, or societies incorporated under the laws of this State, which are conducted under the lodge system which have the supreme lodge or governing body located in this State, and which are so organized that the membership consists of members of subordinate lodges; that the subordinate lodges accept for membership only residents of the county in which such subordinate lodge is located; that each subordinate lodge issues certificates, makes assessments, and collects a fund to pay benefits to the widows and orphans of its own deceased members and their families, each lodge independently of the others, for itself and independently of the supreme lodge; that each lodge controls the fund for this purpose; that in addition to the benefits paid by each subordinate lodge to its own members, the supreme lodge provides for an additional benefit for such of the members of the subordinate lodges as are qualified, at the option of the subordinate lodge members; that such organization is not conducted for profit, has no capital stock, and has been in operation for 10 years in this State.

The Commissioner may require the chief or presiding officer, or the secretary, to file annually an affidavit that such organization is entitled to this exemption. (1987, c. 483, s. 2; 1991, c. 720. s. 4.)



§ 58-25-35. Insurance on children.

§ 58‑25‑35.  Insurance on children.

Any fraternal order or society authorized pursuant to this Article to do business in this State and operating on the lodge plan may provide in its constitution and bylaws, in addition to other benefits provided for therein, for the payment of death or annuity benefits upon the lives of children between the ages of one and 16 years at next birthday, for whose support and maintenance a member of such order or society is responsible.  The order or society may at its option organize and operate branches for such children and membership in local lodges, and initiation therein shall not be required of such children, nor shall they have any voice in the management of the order or society.  The total benefits payable as above provided shall in no case exceed the following amounts at ages at next birthday at time of death, respectively, as follows:  one year, twenty dollars ($20.00); two years, fifty dollars ($50.00); three years, seventy‑five dollars ($75.00); four years, one hundred dollars ($100.00); five years, one hundred twenty‑five dollars ($125.00); six years, one hundred fifty dollars ($150.00); seven years, two hundred dollars ($200.00); eight years, two hundred fifty dollars ($250.00); nine years, three hundred dollars ($300.00); 10 years, four hundred dollars ($400.00); 11 years, five hundred dollars ($500.00); 12 years, six hundred dollars ($600.00); 13 years, seven hundred dollars ($700.00); 14 years, eight hundred dollars ($800.00); 15 years, nine hundred dollars ($900.00); 16 years, one thousand dollars ($1,000). (1987, c. 483, s. 2.)



§ 58-25-40. Medical examination; certificates and contributions.

§ 58‑25‑40.  Medical examination; certificates and contributions.

No benefit certificate as to any child shall take effect until after medical examination or inspection by a licensed medical practitioner, in accordance with the laws of the order or society, nor shall any such benefit certificate be issued unless the order or society shall simultaneously put in force at least 500 such certificates, on each of which at least one assessment has been paid, nor where the number of lives represented by such certificate falls below 500.  The death benefit contributions to be made upon such certificate shall be based upon the "Standard Mortality Table" or the "English Life Table Number Six," and a rate of interest not greater than four percent (4%) per annum, upon a higher standard or upon such mortality, morbidity, and interest standards permitted by the laws of this State for use by life insurance companies; but contributions may be waived or returns may be made from any surplus held in excess of reserve and other liabilities, as provided in the bylaws; and extra contributions shall be made if the reserves hereafter provided for become impaired. (1987, c. 483, s. 2.)



§ 58-25-45. Reserve fund; exchange of certificates.

§ 58‑25‑45.  Reserve fund; exchange of certificates.

Any order or society entering into such insurance agreements shall maintain on all such contracts the reserve required by the standard of mortality and interest adopted by the order or society for computing contributions as provided in G.S. 58‑25‑35, and the funds representing the benefit contributions and all accretions thereon shall be kept as separate and distinct funds, independent of the other funds of the order or society, and shall not be liable for nor used for the payment of the debts and obligations of the order or society other than the benefits herein authorized.  An order or society may provide that when a child reaches the minimum age for initiation into membership in such order or society, any benefit certificate issued hereunder may be surrendered for cancellation and exchanged for any other form of certificate issued by the order or society:  Provided, that such surrender will not reduce the number of lives insured below 500; and upon the issuance of such new certificate any reserve upon the original certificate herein provided for shall be transferred to the credit of the new certificate.  Neither the person who originally made application for benefits on account of such child, nor the beneficiary named in such original certificate, nor the person who paid the contributions, shall have any vested right in such new certificate, the free nomination of a beneficiary under the new certificate being left to the child so admitted to benefit membership. (1987, c. 483, s. 2.)



§ 58-25-50. Separation of funds.

§ 58‑25‑50.  Separation of funds.

An entirely separate financial statement of the business transactions and of assets and liabilities arising therefrom shall be made in its annual report to the Commissioner by an order or society availing itself of the provisions hereof.  The separation of assets, funds, and liabilities required hereby shall not be terminated, rescinded, or modified, nor shall the funds be diverted for any use other than as specified in the preceding section, as long as any certificates issued hereunder remain in force, and this requirement shall be recognized and enforced in any liquidation, reinsurance, merger, or other change in the condition or the status of the order or society. (1987, c. 483, s. 2; 1991, c. 720, s. 4.)



§ 58-25-55. Payments to expense or general fund.

§ 58‑25‑55.  Payments to expense or general fund.

Any order or society shall have the right to provide in its laws and the certificate issued hereunder for specified payments on account of the expense or general fund, which payments shall or shall not be mingled with the general fund of the order or society, as its constitution and bylaws may provide. (1987, c. 483, s. 2.)



§ 58-25-60. Continuation of certificates.

§ 58‑25‑60.  Continuation of certificates.

In the event of the termination of membership in the order or society by the person responsible for the support of any child on whose account a certificate may have been issued as provided herein, the certificate may be continued for the benefit of the estate of the child, provided the contributions are continued, or for the benefit of any other person responsible for the support and maintenance of such child who shall assume the payment of the required contributions. (1987, c. 483, s. 2.)



§ 58-25-65. Appointment of trustees to hold property.

§ 58‑25‑65.  Appointment of trustees to hold property.

The lodges of Masons, Odd Fellows, Knights of Pythias, camps of Woodmen of the World, councils of the Junior Order of United American Mechanics, orders of the Elks, Young Men's Christian Associations, Young Women's Christian Associations and other benevolent or fraternal orders and societies may appoint from time to time suitable persons trustees of their bodies or societies, in such manner as they deem proper, which trustees, and their successors, shall have power to receive, purchase, take, and hold property, real and personal, in trust for such society or body.  The trustees shall have power, when instructed so to do by resolution adopted by the order, society or body which they represent, to mortgage or sell and convey in fee simple any real or personal property owned by the order, society or body; and the conveyances so made by the trustees shall be effective to pass the property in fee simple to the purchaser or to the mortgagee or trustee for the purposes in such conveyance or mortgage expressed.  If there shall be no trustee, then any real or personal property which could be held by such trustees shall vest in and be held by such charitable, benevolent, religious, or fraternal orders and societies, respectively, according to such intent. (1987, c. 483, s. 2.)



§ 58-25-70. Unauthorized wearing of badges, etc.

§ 58‑25‑70.  Unauthorized wearing of badges, etc.

Any person who fraudulently and willfully wears the badge or button of any fraternal organization or society, either in the identical form or in such near resemblance thereto as to be a colorable imitation thereof, or who fraudulently and willfully uses the name of any such order, society or organization, the titles of its officers, or its insignia, ritual, or ceremonies, unless entitled to wear or use the same under the constitution and bylaws, rules and regulations of such fraternal organization, society, or order, shall be deemed guilty of a Class 3 misdemeanor. (1987, c. 483, s. 2; 1993, c. 539, s. 452; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 58-26-1. Purpose of organization; formation; insuring closing services; premium rates; combined premiums for lenders' coverages.

Article 26.

Real Estate Title Insurance Companies.

§ 58‑26‑1.  Purpose of organization; formation; insuring closing services; premium rates; combined premiums for lenders' coverages.

(a)        Companies may be formed in the manner provided in this Article for the purpose of furnishing information in relation to titles to real estate and of insuring owners and others interested therein against loss by reason of encumbrances and defective title; provided, however, that no such information shall be so furnished nor shall such insurance be so issued as to North Carolina real property unless and until the title insurance company has obtained the opinion of an attorney, licensed to practice law in North Carolina and not an employee or agent of the company, who has conducted or caused to be conducted under the attorney's direct supervision a reasonable examination of the title. The company shall cause to be made a determination of insurability of title in accordance with sound underwriting practices for title insurance companies. A company may also insure the proper performance of services necessary to conduct a real estate closing performed by an approved attorney licensed to practice in North Carolina. Provided, however, nothing in this section shall be construed to prohibit or preclude a title insurance company from insuring proper performance by its issuing agents.

(b)        Repealed by Session Laws 2002‑187, s. 7.1.

(b1)      Domestic and foreign title insurance companies are subject to the same capital, surplus, and investment requirements that govern the formation and operation of domestic stock casualty companies. Domestic title insurance companies are subject to the same deposit requirements that govern the operation of other domestic casualty companies in this State. Foreign or alien title insurance companies are subject to an initial deposit pursuant to G.S. 58‑26‑31(b), based on the forecasted statutory premium reserve and the supplemental reserve for the first full year of operation in this State, but not less than two hundred thousand dollars ($200,000).

(c)        This Article shall not be interpreted so as to imply the repeal or amendment of any of the provisions of Chapter 84 of the General Statutes of North Carolina nor of any other provisions of common law or statutory law governing the practice of law.

(d)        The premium rates charged for insuring against loss by reason of encumbrances and defective title and for insuring real estate closing services shall be based on the purchase price of the real estate being conveyed or the loan amount and shall not be established as flat fees. If a title insurer has also issued title insurance protecting a lender or owner against loss by reason of encumbrances and defective title, the insurer shall charge one undivided premium for the combination of the title insurance and the closing services insurance.

(e)        If the premium stated upon a policy of title insurance has been understated or overstated due to inadvertence, mistake, or miscalculation of the closing attorney or his employees, and the incident is not purposeful or part of a pattern, the Commissioner of Insurance shall not be required to impose a civil penalty or other sanction for the inadvertence, mistake, or miscalculation. (1899, c. 54, s. 38; 1901, c. 391, s. 3; Rev., s. 4745; C.S., s. 6395; 1923, c. 71; 1973, c. 128; 1985, c. 666, s. 43; 1987, c. 625, ss. 1‑3; 1993, c. 129, s. 1; c. 504, s. 15; 2002‑187, ss. 7.1, 7.2.)



§ 58-26-5. Certificate of authority to do business.

§ 58‑26‑5.  Certificate of authority to do business.

Before any such company may issue any policy or make any contract or guarantee of insurance, it shall file with the Commissioner a certified copy of the record or the certificate of its organization in the office of the Secretary of State, and obtain from the Commissioner his certificate that it has complied with the laws applicable to it and that it is authorized to do business. (1899, c. 54, s. 38; 1901, c. 391, s. 3; Rev., s. 4745; C.S., s. 6396; 1991, c. 720, s. 4.)



§ 58-26-10. Financial statements and licenses required.

§ 58‑26‑10.  Financial statements and licenses required.

Title insurance companies are subject to G.S. 58‑2‑131, 58‑2‑132, 58‑2‑133, 58‑2‑134, 58‑2‑165, 58‑2‑180, and 58‑6‑5. The Commissioner may require title insurance companies to separately report their experience in insuring titles and in insuring closing services. The license to do business in this State issued to a title insurance company shall continue in full force and effect, subject to timely payment of the annual license continuation fee in accordance with G.S. 58‑6‑7 and subject to any other applicable provisions of the insurance laws of this State. The Commissioner shall annually license the agents of title insurance companies. (1899, c. 54, s. 38; 1901, c. 391, s. 3; Rev., s. 4745; C.S., s. 6397; 1987, c. 625, ss. 4, 5; 1991, c. 720, s. 4; 1993, c. 504, s. 17; 1999‑132, s. 11.5; 2003‑212, s. 26(h).)



§ 58-26-15. Limitation of risk.

§ 58‑26‑15.  Limitation of risk.

No real estate title insurance company shall guarantee or insure in any one risk on real property located in North Carolina more than forty percent (40%) of its combined capital and surplus without first having the approval of the Commissioner, which approval shall be endorsed upon the policy. (1945, c. 386; 1967, c. 936; 1993, c. 504, s. 18.)



§ 58-26-20. Statutory premium reserve.

§ 58‑26‑20.  Statutory premium reserve.

Every domestic title insurance company shall, in addition to other reserves, establish and maintain a reserve to be known as the "statutory premium reserve" for title insurance, which shall at all times and for all purposes be considered and constitute a reserve liability of the title insurance company in determining its financial condition. (1969, c. 897; 1973, c. 1035, s. 1; 1993, c. 504, s. 19; 2002‑187, s. 7.3.)



§ 58-26-25. Amount of unearned [statutory] premium reserve.

§ 58‑26‑25.  Amount of unearned [statutory] premium reserve.

(a)        The statutory premium reserve of every domestic title insurance company shall consist of the aggregate of:

(1)        The amount of the unearned premium reserve held as of December 31, 1998.

(2)        The amount of all additions required to be made to such reserve by this section, less the reduction of the aggregate amount required by this section.

(b)        A domestic title insurance company on and after January 1, 1999, shall reserve initially as a statutory premium reserve a sum equal to ten percent (10%) of the following items set forth in the title insurer's most recent annual statement on file with the Commissioner:

(1)        Direct premiums written.

(2)        Premiums for reinsurance assumed less premiums for reinsurance ceded during the year.

(c)        The aggregate of the amounts set aside in statutory premium reserves in any calendar year, under subsection (b) of this section, shall be reduced annually at the end of each calendar year following the year in which the policy is issued, over a period of 20 years, pursuant to the following: twenty percent (20%) the first year; ten percent (10%) for years two and three; five percent (5%) for years four through 10; three percent (3%) for years 11 through 15; and two percent (2%) for years 16 through 20.

(d)        The entire amount of the unearned premium reserve held as of December 31, 1998, shall be accorded a fresh start and shall be released from said reserve and restored to net profits in accordance with the percentages set forth in subsection (c) of this section.

(e)        A supplemental reserve shall be established in accordance with the instructions of the annual statement required by G.S. 58‑2‑165 and G.S. 58‑26‑10 consisting of the reserves necessary, when taken in combination with the reserves required by subsections (a) through (d) of this section to cover the company's liabilities with respect to all losses, claims, and loss adjustment expenses.

(f)         Each title insurer subject to the provisions of this Article shall file with its annual statement required by G.S. 58‑2‑165 and G.S. 58‑26‑10 a certification of a member in good standing of the American Academy of Actuaries. The actuarial certification required of a title insurer must conform to the annual statement instructions for title insurers of the National Association of Insurance Commissioners. (1969, c. 897; 1973, c. 1035, ss. 2‑4; 1999‑383, s. 1; 2002‑187, ss. 7.4, 7.5, 7.6.)



§ 58-26-30: Repealed by Session Laws 2002-187, s. 7.7, effective October 31, 2002.

§ 58‑26‑30: Repealed by Session Laws 2002‑187, s. 7.7, effective October 31, 2002.



§ 58-26-31. Statutory premium reserve held in trust or as a deposit.

§ 58‑26‑31.  Statutory premium reserve held in trust or as a deposit.

(a)        Each domestic title insurance company shall withdraw from use funds to be used by the Commissioner in the event of the insurer's insolvency, the funds being equal to the statutory premium reserve and the supplemental reserve pursuant to G.S. 58‑26‑25. The amount shall be held in a trust account, as approved by the Commissioner. The trust account will be held in favor of the holders of title policies in the event of the insolvency of the insurer, and is not subject to G.S. 41‑15. Nothing in this section precludes the insurer from investing the reserve in investments authorized by law for that insurer, and the income from the invested reserve shall be included in the general income of the insurer to be used by the insurer for any lawful purpose.

(b)        Each foreign or alien title insurance company shall withdraw from use funds to be used by the Commissioner in the event of the insurer's insolvency, the funds being equal to the statutory premium reserve and the supplemental reserve as calculated under G.S. 58‑26‑25 for North Carolina risks. The Commissioner shall hold the funds as a deposit in accordance with G.S. 58‑5‑20. Annually, the company shall file a statement of actuarial opinion consistent with the annual statement instructions for North Carolina risks, issued by a qualified actuary, in support of this deposit.

(c)        A title insurance company shall have 30 days after notification by the Commissioner to increase the amounts held on deposit. If the amount held on deposit is greater than the amount required under subsection (b) of this section, the Commissioner shall release the excess within 30 days after a request by the insurer. (2002‑187, s. 7.8; 2003‑221, s. 2.)



§ 58-26-35. Maintenance of the statutory premium reserve.

§ 58‑26‑35.  Maintenance of the statutory premium reserve.

If the amount of the assets of a title insurance company held in trust or held by the Commissioner under G.S. 58‑26‑31 should on any date be less than the amount required to be maintained, and the deficiency is not promptly cured, the title insurance company shall immediately give written notice of the deficiency to the Commissioner and shall not write or assume any title insurance until the deficiency has been eliminated and until it has received written approval from the Commissioner authorizing it to again write and assume title insurance. (1969, c. 897; 2002‑187, s. 7.9.)



§ 58-26-40: Repealed by Session Laws 2002-187, s. 7.10, effective October 31, 2002.

§ 58‑26‑40: Repealed by Session Laws 2002‑187, s. 7.10, effective October 31, 2002.



§ 58-27-1. Issuance of collateral loan certificates; security.

Article 27.

Title Insurance Companies and Land Mortgage Companies Issuing Collateral Loan Certificates.

§ 58‑27‑1.  Issuance of collateral loan certificates; security.

Any domestic land mortgage company or title insurance company having a paid‑in capital and surplus of at least two hundred thousand dollars ($200,000), may, under the supervision and control of the Commissioner, issue collateral loan certificates, or other certificates of indebtedness secured by the deposit of first mortgages on real estate with the Commissioner, or under his direction, or secured by the deposit with the Commissioner, or under his direction, of collateral trust bonds secured by first mortgages, the principal and interest of which said mortgages is guaranteed by a surety company having assets of at least ten million dollars ($10,000,000), upon a basis not to exceed one hundred dollars ($100.00) for each one hundred dollars ($100.00) of liability under the collateral loan certificates or other certificates of indebtedness outstanding and secured by such first mortgages or collateral trust bonds. (1927, c. 204, s. 1; 1991, c. 720, s. 4.)



§ 58-27-5. Prohibition against payment or receipt of title insurance kickbacks, rebates, commissions and other payments.

§ 58‑27‑5.  Prohibition against payment or receipt of title insurance kickbacks, rebates, commissions and other payments.

(a)        No person or entity selling real property, or performing services as a real estate agent, attorney or lender, which services are incident to or a part of any real estate settlement or sale, shall pay or receive, directly or indirectly, any kickback, rebate, commission or other payment in connection with the issuance of title insurance for any real property which is a part of such sale or settlement; nor shall any title insurance company, agency or agent make any such payment.

(b)        Any person or entity violating the provisions of this section shall be guilty of a Class 2 misdemeanor which may include a fine of not more than five thousand dollars ($5,000).

(c)        No persons or entity shall be in violation of this section solely by reason of ownership of stock in a bona fide title insurance company, agency, or agent.  For purposes of this section, and in addition to any other statutory or regulatory requirements, a bona fide title insurance company, agency or agent is defined to be a company, agency or agent that passes upon and makes title insurance underwriting decisions on title risks, including the issuance of title insurance policies, binders and endorsements, and that maintains a separate and distinct staff and office or offices for such purposes. (1973, c. 1336, s. 1; 1985, c. 666, s. 24; 1993, c. 504, s. 41, c. 539, s. 453; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 58-27-10. Licenses.

§ 58‑27‑10.  Licenses.

Any domestic land mortgage company, or title insurance company, wishing to do business under the provisions of this Article upon making written application and submitting proof satisfactory to the Commissioner that its business, capital and other qualifications comply with the provisions of this Article, upon paying to the Commissioner, the sum of five hundred dollars ($500.00) as a license fee and all other fees assessed against such company may be licensed to do business in this State under the provisions of this Article until the first day of the following July, and may have its license renewed for each year thereafter so long as it complies with the provisions of this Article and such rules adopted by the Commissioner. For each such renewal such company shall pay to the Commissioner the sum of one thousand dollars ($1,000), and all other fees assessed against such company and such renewal shall continue in force and effect until a new license be issued or specifically refused, unless revoked for good cause. The Commissioner, or any person appointed by him, shall have the power and authority to make such rules and regulations and examinations not inconsistent with the provisions of this Article, as may be in his discretion necessary or proper to enforce the provisions hereof and secure compliance with the terms of this Article. For any examination made hereunder the Commissioner shall charge the land mortgage companies or title insurance companies examined with the actual expense of such examination. (1927, c. 204, s. 2; 1955, c. 179, s. 3; 1991, c. 720, s. 4; c. 721, s. 1; 1999‑435, s. 4.)



§ 58-27-15. Annual statements furnished.

§ 58‑27‑15.  Annual statements furnished.

Every such domestic land mortgage company or title insurance company doing business in this State under this Article shall annually file with the Commissioner on or before the first day of March in each year a full and complete sworn statement of its financial condition on the thirty‑first day of December next preceding.  Such statement shall plainly exhibit all real and contingent assets and liabilities and a complete account of its income and disbursements during the year, and shall also exhibit the amount of real estate mortgages deposited by such land mortgage company or title insurance company for the protection of the certificates issued under this Article.  The Commissioner is hereby empowered to require such further information as may be reasonably necessary to satisfy him that the statements contained in the sworn statements are true and correct. (1927, c. 204, s. 3; 1991, c. 720, s. 4.)



§ 58-28-1. Purpose of Article.

Article 28.

Unauthorized Insurers.

§ 58‑28‑1.  Purpose of Article.

It is the purpose of this Article to abate and prevent the practices of unauthorized insurers within the State of North Carolina, and to provide methods for effectively enforcing the laws of this State against such practices.  The General Assembly finds that there is within this State a substantial amount of insurance business being transacted by insurers who have not complied with the laws of this State and have not been authorized by the Commissioner to do business.  These practices by unauthorized insurers are deemed to be harmful and contrary to public welfare of the citizens of this State.  The difficulties which arise from the acts and practices of unauthorized insurers are compounded by the fact that such companies may be licensed in foreign jurisdictions and conduct a long‑range business without having personal representatives or agents in proximity to insureds.  The General Assembly further declares that it is a subject of vital public interest to the State that unlicensed and unauthorized companies have been and are now engaged in soliciting by way of direct mail and other advertising media, insurance risks within this State, and that such companies enjoy the many benefits and privileges provided by the State as well as the protection afforded to citizens under exercise of the police powers of the State, without themselves being subject to the laws designed to protect the insurance consuming public.  The provisions of this Article are in addition to all other statutory provisions of Articles 1 through 64 of this Chapter relating to unauthorized insurers and do not replace, alter, modify or repeal such existing provisions. (1967, c. 909, s. 1; 1987, c. 864, s. 46; 1991, c. 720, s. 4.)



§ 58-28-5. Transacting business without a license prohibited; exceptions.

§ 58‑28‑5.  Transacting business without a license prohibited; exceptions.

(a)        Except as otherwise provided in this section, it is unlawful for any company to enter into a contract of insurance as an insurer or to transact insurance business in this State as set forth in G.S. 58‑28‑13 without a license issued by the Commissioner. This section does not apply to the following acts or transactions:

(1)        The procuring of a policy of insurance upon a risk within this State where the applicant is unable to procure coverage in the open market with admitted companies and is otherwise in compliance with Article 21 of this Chapter.

(2)        Contracts of reinsurance; but not including assumption reinsurance transactions, whereby the reinsuring company succeeds to all of the liabilities of and supplants the ceding company on the insurance contracts that are the subject of the transaction, unless prior approval has been obtained from the Commissioner.

(3)        Transactions in this State involving a policy lawfully solicited, written and delivered outside of this State covering only subjects of insurance not resident, located or expressly to be performed in this State at the time of issuance, and which transactions are subsequent to the issuance of such policy.

(4)        Transactions in this State involving group life insurance, group annuities, or group, blanket, or franchise accident and health insurance where the master policy for the insurance was lawfully issued and delivered in a state in which the company was authorized to transact business.

(5)        Transactions in this State involving all policies of insurance issued before July 1, 1967.

(6)        The procuring of contracts of insurance issued to a nuclear insured. As used in this subdivision, "nuclear insured" means a public utility procuring insurance against radioactive contamination and other risks of direct physical loss at a nuclear electric generating plant.

(7)        Insurance independently procured, as specified in subsection (b) of this section.

(8)        Insurance on vessels or craft, their cargoes, marine builders' risks, marine protection and indemnity, or other risks commonly insured under marine insurance policies, as distinguished from inland marine insurance policies.

(9)        Transactions in this State involving commercial aircraft insurance, meaning insurance against (i) loss of or damage resulting from any cause to commercial aircraft and its equipment, (ii) legal liability of the insured for loss or damage to another person's property resulting from the ownership, maintenance, or use of commercial aircraft, and (iii) loss, damage, or expense incident to a liability claim.

(10)      An activity in this State by or on the sole behalf of a captive insurer that insures solely the risks of the company's parent and affiliated companies.

(b)        Any person in this State may directly procure or directly renew insurance with an eligible surplus lines insurer, as defined in G.S. 58‑21‑10(3), without the involvement of an agent, broker, or surplus lines licensee, on a risk located or to be performed, in whole or in part, in this State. The person shall, within 30 days after the date the insurance is procured or renewed, file a written report with the Commissioner on forms prescribed by the Commissioner. The report must contain the name and address of the insured; name and address of the insurer; the subject of insurance; a general description of the coverage; the amount of premium currently charged; and any additional information requested by the Commissioner. The report must also contain an affidavit of the insured that states that the full amount or kind of insurance cannot be obtained from insurers that are licensed to do business in this State; and that the insured has made a diligent search among the insurers that are licensed to transact and are actually writing the particular kind and class of insurance in this State. Gross premiums charged for the insurance, less any return premiums, are subject to a tax at the rate of five percent (5%). At the time of filing the report required by this subsection, the insured shall pay the tax to the Commissioner. The Commissioner has the powers specified in G.S. 58‑21‑90 with respect to the tax levied by this subsection.

(c)        This section does not apply to any surviving nonprofit corporation that results from a merger between the nonprofit corporation established by the North Carolina State Bar Council pursuant to Chapter 707 of the 1975 Session Laws of North Carolina and another domestic nonprofit corporation; provided, however, that any such surviving corporation shall register with the North Carolina State Bar Council under G.S. 84‑23.1.  (1967, c. 909, s. 1; 1971, c. 510, s. 3; 1985, c. 688, s. 2; 1987, c. 727, ss. 4, 5; c. 864, ss. 47, 70; 1991, c. 644, s. 6; 1993, c. 409, s. 26; c. 504, s. 20; 1995, c. 193, s. 30; 1999‑219, s. 5.4; 2004‑166, s. 4; 2007‑305, s. 4; 2008‑124, ss. 3.1, 3.2.)



§ 58-28-10: Repealed by Session Laws 2008-124, s. 3.5, effective July 28, 2008, and applicable to violations that occur on or after that date.

§ 58‑28‑10:  Repealed by Session Laws 2008‑124, s. 3.5, effective July 28, 2008, and applicable to violations that occur on or after that date.



§ 58-28-12. Transacting insurance business in this State.

§ 58‑28‑12.  Transacting insurance business in this State.

Definitions.  As used in this section, G.S. 58‑28‑13, and G.S. 58‑28‑14:

(1)        "Admitted insurer" means an insurer that is licensed to write insurance in this State.

(2)        "Kind of insurance" means one of the types of insurance specified in G.S. 58‑7‑15.

(3)        "Nonadmitted insurer" means an insurer that is not licensed to write insurance in this State.

(4)        "Transacting insurance business" or "transact insurance business" means:

a.         The making of or proposing to make, as an insurer, an insurance contract.

b.         The making of or proposing to make, as guarantor or surety, any contract of guaranty or suretyship as a vocation and not merely incidental to any other legitimate business or activity of the guarantor or surety.

c.         The solicitation, taking, or receiving of an application for insurance.

d.         The receiving or collection of any premium, commission, membership fees, assessments, dues, or other consideration for a contract of insurance or any part of the contract of insurance.

e.         The issuance or delivery in this State of a contract of insurance to a resident of this State or to a person authorized to do business in this State.

f.          The solicitation, negotiation, procurement, effectuation, or renewal of a contract of insurance.

g.         The dissemination of information as to coverage or rates; forwarding of an application; delivery of a contract of insurance; inspection of a risk; the fixing of rates; the investigation or adjustment of a claim or loss; the transaction of matters after effectuation of a contract of insurance and arising out of the contract; or any other manner of representing or assisting a person or insurer in transacting insurance business with respect to properties, risks, or exposures located or to be performed in this State.

h.         The transaction of any kind of insurance business specifically recognized as transacting an insurance business within the meaning of this Chapter.

i.          The offering of insurance or the transacting of insurance business.

j.          The offering of an agreement or contract which purports to alter, amend, or void coverage of an insurance contract.

k.         The transaction of any matters before or after the execution of contracts of insurance in contemplation of or arising out of the execution.

l.          The maintaining of any agency or office in this State where any acts in furtherance of an insurance business are transacted, including the execution of contracts of insurance with citizens of this State or any other state.

m.        The maintaining of files or records of contracts of insurance in this State.  (2008‑124, s. 3.4.)



§ 58-28-13. Placement of insurance business.

§ 58‑28‑13.  Placement of insurance business.

(a)        An insurer shall not transact insurance business in this State unless it is an admitted insurer, is exempted by this Article, or is otherwise exempted by this Chapter.

(b)        A person shall not transact insurance business or in this State directly or indirectly act as agent for, or otherwise represent or aid on behalf of another, a nonadmitted insurer in the solicitation, negotiation, procurement, or effectuation of insurance, or renewals of insurance; forwarding of applications; delivery of policies or contracts; inspection of risks; fixing of rates; investigation or adjustment of claims or losses; collection or forwarding of premiums; or in any other manner represent or assist the insurer in transacting insurance business.

(c)        A person who represents or aids a nonadmitted insurer in violation of this section is subject to penalties or restitution, or both, as set forth in this section.

(d)        This section does not prohibit employees, officers, directors, or partners of a commercial insured from acting in the capacity of an insurance manager or buyer in placing insurance on behalf of the employer, provided that the person's compensation is not based on buying insurance.

(e)        The venue of an act committed by mail or any other medium is at the point where the matter transmitted by mail or other medium is delivered or issued for delivery or takes effect.

(f)         The remedies prescribed in this section are not exclusive. Penalties may also be assessed under Article 63 of this Chapter or G.S. 58‑2‑161, or both.

(g)        If the Commissioner finds a violation of this section, the Commissioner may order the payment of a monetary penalty after considering the factors in G.S. 58‑28‑14; or petition the Superior Court of Wake County for an order directing payment of restitution as provided in subsection (i) of this section; or both. The monetary penalty shall not exceed five thousand dollars ($5,000) for the first offense and shall not exceed ten thousand dollars ($10,000) for each succeeding offense. Each day during which a violation occurs constitutes a separate violation. The clear proceeds of the penalty shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. Payment of the civil penalty under this section shall be in addition to payment of any other penalty for a violation of the criminal laws of this State.

(h)        Upon petition of the Commissioner, the Superior Court of Wake County may order the person who committed a violation specified in this section to make restitution in an amount that would make whole any person harmed by the violation. The petition may be made at any time and also in any appeal of any order issued by the Commissioner.

(i)         Restitution to the Department for extraordinary administrative expenses incurred in the investigation and hearing of the violation may also be ordered by the court in such amount that would reimburse the Department for the expenses.

(j)         Nothing in this section prevents the Commissioner from negotiating a mutually acceptable agreement with any person as to any civil penalty or restitution.

(k)        The Attorney General of the State of North Carolina at the request of and upon information from the Commissioner shall initiate a civil action in behalf of the Commissioner in any county of the State in which a violation under this section occurs to recover the penalty provided. Service of process upon the nonadmitted insurer shall be made under G.S. 58‑28‑40.  (2008‑124, s. 3.4.)



§ 58-28-14. Monetary penalty; factors to be considered.

§ 58‑28‑14.  Monetary penalty; factors to be considered.

In determining the amount of the penalty under G.S. 58‑28‑13, the Commissioner shall consider:

(1)        The amount of money that inured to the benefit of the violator as a result of the violation,

(2)        Whether the violation was committed willfully.

(3)        The prior record of the violator in complying or failing to comply with laws, rules, or orders applicable to the violator.

(4)        The failure of the violator to provide timely and complete responses to the Department's inquiries about the violator's insurance activities in North Carolina.

(5)        The extent and degree to which the violator marketed its insurance product in this State.

(6)        The extent to which the violator's marketing materials, including fax solicitations, Internet Web sites, circulars, or other forms of advertisement or solicitations through any medium, were deceptive or misleading to residents of this State.

(7)        The number of residents of this State who enrolled in the violator's insurance plan.

(8)        The number of policies and amount of insurance coverage issued by the violator to residents of this State.

(9)        The failure of the violator to promptly refund premiums and other consideration paid by residents of this State for insurance coverage issued by the violator upon requests by the residents of this State or the Department.

(10)      The extent and degree of harm to residents of this State. In assessing the extent and degree of harm, the Commissioner shall consider, among other things, the amount of premiums and other consideration paid by residents of this State for coverage issued by the violator, the failure of the violator to pay claims made by residents of this State, and number and dollar amount of claims made by residents of this State that the violator has failed to pay.

(11)      Whether the violator has a prior record of violating this Article or the unauthorized insurance laws of any other state. "Prior record" includes final administrative orders issued by the Commissioner or insurance regulator of any other state; federal or state criminal convictions, including pleas of guilty or nolo contendere; civil judgments; and written settlement agreements of state administrative proceedings, state or federal criminal proceedings, or civil lawsuits against the violator or any entity of which the violator was either a principal or owner.  (2008‑124, s. 3.4.)



§ 58-28-15. Validity of acts or contracts of unauthorized company shall not impair obligation of contract as to the company; maintenance of suits; right to defend.

§ 58‑28‑15.  Validity of acts or contracts of unauthorized company shall not impair obligation of contract as to the company; maintenance of suits; right to defend.

The failure of a company to obtain a license shall not impair the validity of any acts or contracts of the company. Any person or insured holding contracts of insurance of an unauthorized insurer may bring an action in the courts of this State under the provisions of G.S. 58‑16‑35 for the enforcement of any rights pursuant to the contract of insurance. The failure of the insurance company to obtain a license shall not prevent such company from defending any action at law or suit in equity in any court of this State so long as the said company fully complies with the provisions of G.S. 58‑16‑35(c), but no company transacting insurance business in this State without a license shall be permitted to maintain an action at law or in equity in any court of this State to enforce any right, claim or demand arising out of the transaction of such business until such company shall have obtained a license. Nor shall an action at law or in equity be maintained in any court of this State by any successor or assignee of such company on any such right, claim or demand originally held by such company until a license shall have been obtained by the company or by a company which has acquired all or substantially all of its assets. Nothing in this section shall be construed to abrogate the conditions of admission into this State nor to impair the authority of the Commissioner with respect to the issuance of licenses. The Commissioner in considering the issuance of a license shall take into consideration the acts or transactions which an unauthorized company has engaged in in this State prior to its application for a license. (1967, c. 909, s. 1; 1991, c. 720, ss. 4, 56; 1999‑132, s. 9.1; 2000‑140, s. 12.)



§ 58-28-20. Cease and desist orders; judicial review.

§ 58‑28‑20.  Cease and desist orders; judicial review.

(a)        Whenever the Commissioner has reasonable grounds to believe that any person is violating or is about to violate G.S. 58‑28‑5, 58‑28‑45, or 58‑33‑95, the Commissioner may, after notice and opportunity for hearing, make written findings and issue and cause to be served upon the person an order to cease and desist violating G.S. 58‑28‑5, 58‑28‑45, or 58‑33‑95.

(b)        Until the expiration of the time allowed under G.S. 58‑2‑75 for filing a petition for review, the Commissioner may at any time, upon notice and in a manner the Commissioner considers proper, modify or set aside in whole or in part any order issued by the Commissioner under this section as follows:

(1)        Any time before the expiration of the time allowed for seeking judicial review, if no petition for review has been filed; or

(2)        If a petition for review has been timely filed, until the transcript of the record in the proceeding has been filed with the Court.

(c)        If no petition for judicial review has been filed within the time provided under G.S. 58‑2‑75, the Commissioner may at any time, after notice and opportunity for hearing, reopen and alter, modify, or set aside, in whole or in part, any order issued by the Commissioner under this section, whenever in the Commissioner's opinion conditions of fact or of law have so changed as to require such action or if the public interest requires.

(d)        Whenever the Commissioner has evidence that any person has or is violating G.S. 58‑28‑5 or G.S. 58‑28‑45, or has or is violating any order or requirement of the Commissioner issued by the Commissioner under this Article, and that the interests of policyholders, creditors, or the public may be irreparably harmed by delay, the Commissioner may issue an emergency cease and desist order that shall become effective on the date specified in the order or upon service of a certified copy of the order upon the person ordered to cease and desist, whichever is later. The emergency cease and desist order shall also include a notice of hearing, which shall be conducted as provided under Article 3A of Chapter 150B of the General Statutes. However, the person ordered to cease and desist under this subsection may request and shall be granted an expedited review of the order. The emergency order shall remain in effect prior to and during the proceedings, unless modified by the Commissioner as provided under subsection (b) of this section.

(e)        Any person required to cease and desist violating G.S. 58‑28‑5 by an order issued after notice and a hearing under subsection (a) or (d) of this section may seek judicial review of that order under G.S. 58‑2‑75. (1967, c. 909, s. 1; 1987, c. 864, s. 61; 1989, c. 485, s. 14; 1999‑294, s. 6; 2005‑217, s. 1; 2007‑305, ss. 2, 3.)



§ 58-28-25: Repealed by Session Laws 2005-217, s. 2, effective October 1, 2005, and applicable to orders issued on or after that date.

§ 58‑28‑25: Repealed by Session Laws 2005‑217, s. 2, effective October 1, 2005, and applicable to orders issued on or after that date.



§ 58-28-30. Penalty.

§ 58‑28‑30.  Penalty.

Any person who willfully violates a cease and desist order of the Commissioner under G.S. 58‑28‑20, after it has become final, and while such order is in effect, is subject to the provisions of G.S. 58‑2‑70. (1989, c. 485, s. 15.)



§ 58-28-35. Provisions of Article additional to existing law; application.

§ 58‑28‑35.  Provisions of Article additional to existing law; application.

The powers vested in the Commissioner by this Article are additional to any other powers to enforce any penalties, fines, or forfeitures authorized by law with respect to transacting the business of insurance without authority. This Article applies to all kinds of insurance, including service corporations that would be subject to Article 65 of this Chapter, HMOs that would be subject to Article 67 of this Chapter, MEWAs that would be subject to Article 49 of this Chapter, and self‑insured workers' compensation operations that would be subject to Article 47 of this Chapter or Article 4 of Chapter 97 of the General Statutes. (1989, c. 485, s. 15; 1999‑244, s. 9.)



§ 58-28-40. Service of process on Secretary of State as agent for unauthorized company.

§ 58‑28‑40.  Service of process on Secretary of State as agent for unauthorized company.

(a)        Any act of entering into a contract of insurance as an insurer or transacting insurance business in this State, as set forth in G.S. 58‑28‑12 by an unauthorized, foreign or alien company, shall be equivalent to and shall constitute an appointment by such company of the Secretary of State to be its true and lawful attorney upon whom may be served all lawful process in any action or proceeding against it arising out of a violation of G.S. 58‑28‑5, and any of said acts shall be a signification of its agreement that any such process against it, which is so served, shall be of the same legal force and validity as if in fact served upon the company.

(b)        Service of process on the Secretary of State shall be made by the sheriff delivering to and leaving with the Secretary of State duplicate copies of such process, notice or demand. Service shall be deemed complete when the Secretary of State is so served. The Secretary of State shall endorse upon both copies the time of receipt and shall forthwith send one of such copies by registered mail, with return receipt requested, to such insurer at its last known principal place of business as shown on the process, notice or demand served on the Secretary of State. The Commissioner and the Attorney General shall see that such address is included on the process, notice or demand which is served upon the Secretary of State. A copy of the complaint or order of the clerk extending the time for filing the complaint must be mailed to the insurer with the copy of the summons. When a copy of the complaint is not mailed with the summons, the Secretary of State shall mail a copy of the complaint when it is served on him in the same manner as the copy of summons is required to be mailed.

(c)        Upon the return to the Secretary of State of the requested return receipt showing delivery and acceptance of such registered mail, or upon the return of such registered mail showing refusal thereof by such unauthorized insurer, the Secretary of State shall note thereon the date of such return to him and shall attach either the return receipt or such refused mail including the envelope, as the case may be, to the copy of the process, notice or demand theretofore retained by him and shall mail the same to the clerk of the court in which such action or proceeding is pending and in respect of which such process, notice or demand was issued. Such mailing, in addition to the return by the sheriff, shall constitute the due return required by law. The clerk of the court shall thereupon file the same as a paper in such action or proceeding.

(d)        Service made under this section shall have the same legal force and validity as if the service had been made personally in this State. The refusal of any such unauthorized insurer to accept delivery of the registered mail provided for in subsection (b) of this section or the refusal to sign the return receipt shall not affect the validity of such service; and any foreign or alien insurer refusing to accept delivery of such registered mail shall be charged with knowledge of the contents of any process, notice or demand contained therein.

(e)        Whenever service of process is made upon the Secretary of State as herein provided the defendant unauthorized insurer shall have 30 days from the date when the defendant receives or refuses to accept the registered mail containing the copy of the complaint sent as in this section provided in which to appear and answer the complaint in the action or proceeding so instituted. Entries on the defendant's return receipt or the refused registered mail shall be sufficient evidence of such date. If the date of acceptance or refusal to accept the registered mail cannot be determined from the entries on the return receipt or from notations of the postal authorities on the envelope, then the date when the defendant accepted or refused to accept the registered mail shall be deemed to be the date that the return receipt or the registered mail was received back by the Secretary of State.

(f)         The court in any action or proceeding in which service is made in the manner provided in the above paragraph may, in its discretion, order such postponement as may be necessary to afford such company reasonable opportunity to defend such action or proceeding.

(g)        The Secretary of State shall keep a summarized record of all processes, notices and demands served upon him under this section, and shall record therein the time of such service and his action with reference thereto.

(h)        Nothing herein contained shall limit or affect the right to serve any process, notice or demand to be served upon an insurer in any other manner now or hereafter permitted by law.

(i)         No judgment by default shall be entered in any such action or proceeding until the expiration of 30 days from the date of the filing of the affidavit of compliance.  (1967, c. 909, s. 1; 1987, c. 864, ss. 62‑64; 1991, c. 720, s. 4; 2008‑124, s. 3.3.)



§ 58-28-45. Unauthorized Insurers; prohibited acts.

§ 58‑28‑45.  Unauthorized Insurers; prohibited acts.

(a)        No  person shall in this State act as agent for any insurer not authorized to transact business in this State, or negotiate for or place or aid in placing insurance coverage in this State for another with any such insurer.

(b)        No  person shall in this State aid any unauthorized insurer in effecting insurance or in transacting insurance business in this State, either by fixing rates, by adjusting or investigating losses, by inspecting or examining risks, by acting as attorney‑in‑fact or as attorney for service for process, or otherwise, except as provided in this section or in G.S. 58‑16‑35.

(c)        No  person shall make, negotiate for or place, or aid in negotiating or placing any insurance contract in this State for another who is an applicant for insurance covering any property or risk in another state, territory or district of the United States with any insurer not authorized to transact insurance business in the state, territory or district wherein such property or risk or any part thereof is located.

(d)        Subsections (a), (b), and (c) of this section do not apply to contracts of reinsurance, or to contracts of insurance made through surplus lines licensees as provided in Article 21 of this Chapter, nor do they apply to any insurer not authorized in this State, or its representatives, in investigating, adjusting losses or otherwise complying in this State with the terms of its insurance contracts made in a state wherein the insurer was authorized; provided, the property or risk insured under such contracts at the time such contract was issued was located in such other state. A motor vehicle used and kept garaged principally in another state shall be deemed to be located in such state.

(e)       (1)        Repealed by Session Laws 1985, c. 666, s. 40.

(2)        Such service of process shall be made by delivering and leaving with the Commissioner or to some person in apparent charge of his office two copies thereof and the payment to him of such fees as may be prescribed by law. The Commissioner shall forthwith mail by registered mail one of the copies of such process to the defendant at its last known principal place of business, and shall keep a record of all such process so served upon him. Such service of process is sufficient provided notice of such service and a copy of the process are sent within 10 days thereafter by registered mail by plaintiff's attorney to the defendant at its last known principal place of business, and the defendant's receipt, or receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of plaintiff's attorney showing a compliance herewith are filed with the clerk of the court in which such action is pending on or before the date the defendant is required to appear, or within such further time as the court may allow. However, no plaintiff or complainant shall be entitled to a judgment by default under this subdivision (2) until the expiration of 30 days from the date of the filing of the affidavit of compliance.

(3)        Service of process in any such action, suit or proceeding shall be in addition to the manner provided in the preceding subdivision (2) be valid if served upon any person within this State who, in this State on behalf of such insurer, is

a.         Soliciting insurance, or

b.         Making any contract of insurance or issuing or delivering any policies or written contracts of insurance, or

c.         Collecting or receiving any premium for insurance; and a copy of such process is sent within 10 days thereafter by registered mail by plaintiff's attorney to the defendant at the last known principal place of business of the defendant, and the defendant's receipt, or the receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of plaintiff's attorney showing a compliance herewith are filed with the clerk of the court in which such action is pending on or before the date the defendant is required to appear, or within such further time as the court may allow.

d.         Nothing in this subsection (e) shall limit or abridge the right to serve process, notice or demand upon any insurer in any other manner now or hereafter permitted by law.

(f)         No unauthorized insurer shall institute or file, or cause to be instituted or filed, any suit, action or proceeding in this State to enforce any right, claim or demand arising out of the transaction of business in this State until such insurer shall have obtained a license to transact insurance business in this State. Nothing in this subsection shall be construed to require an unauthorized insurance company to obtain a license before instituting or filing, or causing to be instituted or filed, any suit, action or proceeding either in connection with any of its investments in this State or in connection with any contract issued by it at a time when it was authorized to do business in the state where such contract was issued.

(g)       (1)        Before any unauthorized insurer shall file or cause to be filed any pleading in any action, suit or proceeding instituted against it, such unauthorized insurer shall either

a.         File with the clerk of the court in which such action, suit or proceeding is pending a bond with good and sufficient sureties, to be approved by the court, in an amount to be fixed by the court sufficient to secure the payment of any final judgment which may be rendered in such action or

b.         Procure a license to transact the business of insurance in this State.

(2)        The court in any action, suit or proceeding in which service is made in the manner prescribed in subdivisions (2) and (3) of subsection (e) may order such postponement as may be necessary to afford the defendant reasonable opportunity to comply with the provisions of subdivision (1) of this subsection (g) and to defend such action.

(3)        Nothing in subdivision (1) of this subsection (g) shall be construed to prevent an unauthorized insurer from filing a motion to quash a writ or to set aside service thereof made in the manner provided in subdivisions (2) and (3) of subsection (e) on the ground either

a.         That no policy or contract of insurance has been issued or delivered to a citizen or resident of this State or to a corporation authorized to do business therein, or

b.         That such insurer has not been transacting business in this State, or

c.         That the person on whom service was made pursuant to subdivision (3) of subsection (e) was not doing any of the acts enumerated therein.

(h)        Except as provided in G.S. 58‑33‑95, any person violating subsection (a), (b), (c), or (k) of this section shall be guilty of a Class H felony and shall be fined not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000). Any person violating subsections (e), (f), and (g) of this section shall be guilty of a Class 1 misdemeanor and shall only be fined not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000). For the purposes of the fine imposed by this subsection, each day during which a violation occurs constitutes a separate violation.

(i), (j)   Repealed by Session Laws 2007‑305, s. 1, effective December 1, 2007, and applicable to offenses or acts committed on or after that date.

(k)        No person shall act as an officer, director, or controlling person for a person who is engaged in a violation of subsection (a), (b), or (c) of this section. As used in this subsection, "controlling" has the same meaning as in G.S. 58‑19‑5(2).

(l)         In addition to any other penalties or remedies provided by law, any person who violates this section shall be strictly liable for any losses or unpaid claims if an unauthorized insurer fails to pay in full or in part any claim or loss within the provisions of any insurance contract issued by or on behalf of the unauthorized insurer in violation of this Article. The liability imposed by this subsection shall be joint and several if more than one person violates this section.

(m)       A civil action may be filed under this section regardless of whether a criminal action is brought or a criminal conviction is obtained for the act alleged in the civil action. (1899, c. 54, s. 105; Rev., s. 4763; C.S., s. 6424; 1945, c. 386; 1985, c. 666, ss. 20, 40; 1987, c. 864, s. 17; 1993, c. 539, s. 454; 1994, Ex. Sess., c. 24, s. 14(c); 1999‑132, s. 9.1; 2004‑166, s. 3; 2007‑305, s. 1.)



§ 58-29-1. Purpose; construction.

Article 29.

Unauthorized Insurers False Advertising Process Act.

§ 58‑29‑1.  Purpose; construction.

(a)        The purpose of this Article is to subject to the jurisdiction of the Commissioner and to the jurisdiction of the courts of this State, insurers not authorized to transact business in this State which place in or send into this State any false advertising designed to induce residents of this State to purchase insurance from insurers not authorized to transact business in this State.  The General Assembly declares it is in the interest of the citizens of this State who purchase insurance from insurers which solicit insurance business in this State in the manner set forth in the preceding sentence that such insurers be subject to the provisions of this Article.  In furtherance of such interest, the General Assembly in this Article provides a method of substituted service of process upon such insurers and declares in so doing, it exercises its power to protect its residents and also exercises powers and privileges available to the State by virtue of Public Law 15, 79th Congress of the United States, Chapter 20, 1st Session, section 340, which declares that the business of insurance and every person engaged therein shall be subject to the laws of the several states; the authority provided herein to be in addition to any existing powers of this State.

(b)        The provisions of this Article shall be liberally construed. (1965, c. 910; 1991, c. 720, s. 4.)



§ 58-29-5. Definitions.

§ 58‑29‑5.  Definitions.

As used in this Article:

(1)        "Residents" shall mean and include person, partnership or corporation, domestic, alien or foreign.

(2)        "Unfair Trade Practice Act" shall mean Article 63 of this Chapter. (1965, c. 910.)



§ 58-29-10. Unlawful advertising; notice to unauthorized insurer and domiciliary insurance supervisory official.

§ 58‑29‑10.  Unlawful advertising; notice to unauthorized insurer and domiciliary insurance supervisory official.

No unauthorized foreign or alien insurer shall make, issue, circulate or cause to be made, issued or circulated, to residents of this State any estimate, illustration, circular, pamphlet, or letter, or cause to be made in any newspaper, magazine or other publication or over any radio or television station, any announcement or statement to such residents misrepresenting its financial condition or the terms of any contracts issued or to be issued or the benefits or advantages promised thereby, or the dividends or share of the surplus to be received thereon in violation of the Unfair Trade Practice Act, and whenever the Commissioner shall have reason to believe that any such insurer is engaging in such unlawful advertising, it shall be his duty to give notice of such fact by registered mail to such insurer and to the insurance supervisory official of the domiciliary state of such insurer. For the purpose of this section, the domiciliary state of an alien insurer shall be deemed to be the state of entry or the state of the principal office in the United States. (1965, c. 910.)



§ 58-29-15. Action by Commissioner under Unfair Trade Practice Act.

§ 58‑29‑15.  Action by Commissioner under Unfair Trade Practice Act.

If after 30 days following the giving of the notice mentioned in G.S. 58‑29‑10 such insurer has failed to cease making, issuing, or circulating such false misrepresentations or causing the same to be made, issued or circulated in this State, and if the Commissioner has reason to believe that a proceeding by him in respect to such matters would be to the interest of the public, and that such insurer is issuing or delivering contracts of insurance to residents of this State or collecting premiums on such contracts or doing any of the acts enumerated in G.S. 58‑29‑20, he shall take action against such insurer under the Unfair Trade Practice Act. (1965, c. 910.)



§ 58-29-20. Acts appointing Commissioner as attorney for service of statement of charges, notices and process; manner of service; limitation on entry of order or judgment.

§ 58‑29‑20.  Acts appointing Commissioner as attorney for service of statement of charges, notices and process; manner of service; limitation on entry of order or judgment.

(a)        Any of the following acts in this State, effected by mail or otherwise, by any such unauthorized foreign or alien insurer:

(1)        The issuance or delivery of contracts of insurance to residents of this State,

(2)        The solicitation of applications for such contracts,

(3)        The collection of premiums, membership fees, assessments or other considerations for such contracts, or

(4)        Any other transaction of insurance business,

Is equivalent to and shall constitute an appointment by such insurer of the Commissioner and his successor or successors in office, to be its true and lawful attorney, upon whom may be served all statements of charges, notices and lawful process in any proceeding instituted in respect to the misrepresentations set forth in G.S. 58‑29‑10 under the provisions of the Unfair Trade Practice Act, or in any action, suit or proceeding for the recovery of any penalty therein provided, and any such act shall be signification of its agreement that such service of statement of charges, notices or process is of the same legal force and validity as personal service of such statement of charges, notices or process in this State, upon such insurer.

(b)        Service of a statement of charges and notices under said Unfair Trade Practice Act shall be made by any deputy or employee of the Department delivering to and leaving with the Commissioner or some person in apparent charge of his office, two copies thereof.  Service of process issued by any court in any action, suit or proceeding to collect any penalty under said act provided, shall be made by delivering and leaving with the Commissioner, or some person in apparent charge of his office, two copies thereof.  The Commissioner shall forthwith cause to be mailed by registered mail one of the copies of such statement of charges, notices or process to the defendant at its last known principal place of business, and shall keep a record of all statements, charges, notices and process so served.  Such service of statement of charges, notices or process shall be sufficient provided they shall have been so mailed and the defendant's receipt or receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the person mailing such letter showing a compliance herewith are filed with the Commissioner in the case of any statement of charges or notices, or with the clerk of the court in which such action is pending in the case of any process, on or before the date the defendant is required to appear or within such further time as may be allowed.

(c)        Service of statement of charges, notices and process in any such proceeding, action or suit shall in addition to the manner provided in subsection (b) of this section be valid if served upon any person within this State who on behalf of such insurer is

(1)        Soliciting insurance, or

(2)        Making, issuing or delivering any contract of insurance, or

(3)        Collecting or receiving in this State any premium for insurance;

And a copy of such statement of charges, notices or process is sent within 10 days thereafter by registered mail by or on behalf of the Commissioner to the defendant at the last known principal place of business of the defendant, and the defendant's receipt, or the receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter, the name and address of the person to whom the letter is addressed, and the affidavit of the person mailing the same showing a compliance herewith, are filed with the Commissioner in the case of any statement of charges or notices, or with the clerk of the court in which such action is pending in the case of any process, on or before the date the defendant is required to appear or within such further time as the court may allow.

(d)        No cease or desist order or default judgment under this section shall be entered until the expiration of 30 days from the date of the filing of the affidavit of compliance.

(e)        Service of process and notice under the provisions of this Article shall be in addition to all other methods of service provided by law, and nothing in this Article shall limit or prohibit the right to serve any statement of charges, notices or process upon any insurer in any other manner now or hereafter permitted by law. (1965, c. 910; 1991, c. 720, ss. 4, 5, 57.)



§ 58-29-25. Short title.

§ 58‑29‑25.  Short title.

This Article may be cited as the Unauthorized Insurers False Advertising Process Act. (1965, c. 910.)



§ 58-30-1. Construction and purpose.

Article 30.

Insurers Supervision, Rehabilitation, and Liquidation.

§ 58‑30‑1.  Construction and purpose.

(a)        This Article does not limit powers granted to the Commissioner by any other provision of law.  To the extent practicable, the Commissioner may supplement the provisions of this Article with those of Part 2 of Article 38 of Chapter 1 of the General Statutes.

(b)        This Article shall be liberally construed to effect the purpose stated in subsection (c) of this section.

(c)        The purpose of this Article is to protect the interests of policyholders, claimants, creditors, and the public generally with minimum interference with the normal prerogatives of the owners and managers of insurers, through:

(1)        Early detection of any potentially dangerous condition in an insurer, and prompt application of appropriate corrective measures;

(2)        Improved methods for rehabilitating insurers, involving the cooperation and management expertise of the insurance industry;

(3)        Enhanced efficiency and economy of liquidation, through clarification of the law, to minimize legal uncertainty and litigation;

(4)        Equitable apportionment of any unavoidable loss;

(5)        Lessening the problems of interstate rehabilitation and liquidation by facilitating cooperation between states in the liquidation process, and by extending the scope of personal jurisdiction over debtors of the insurer outside this State; and

(6)        Regulation of the insurance business by the impact of the law relating to delinquency procedures and substantive rules on the entire insurance business. (1989, c. 452, s. 1.)



§ 58-30-5. Persons covered.

§ 58‑30‑5.  Persons covered.

The proceedings authorized by this Article may be applied to:

(1)        All insurers that are doing, or have done, an insurance business in this State, and against whom claims arising from that business may exist now or in the future.

(2)        All insurers that purport to do an insurance business in this State.

(3)        All insurers that have insureds resident in this State.

(4)        All persons organized or in the process of organizing with the intent to do an insurance business in this State.

(5)        All persons subject to Articles 64, 65 and 66, or 67 of this Chapter; except to the extent there is a conflict between the provisions of this Article and the provisions of those Articles, in which case those Articles will govern.

(6)        Self‑insured group workers' compensation funds subject to Article 47 of this Chapter. (1989, c. 452, s. 1; 1995, c. 471, s. 3; 1995 (Reg. Sess., 1996), c. 582, s. 1; 1999‑132, s. 7.2.)



§ 58-30-10. Definitions.

§ 58‑30‑10.  Definitions.

For the purposes of this Article only:

(1)        "Alien country" means any other jurisdiction not in any state.

(2)        "Ancillary state" means any state other than a domiciliary state.

(3)        "Court" means the Superior Court of Wake County.

(4)        "Creditor" means a person having any claim, whether matured or unmatured, liquidated or unliquidated, secured or unsecured, absolute, fixed, or contingent.

(5)        "Delinquency proceeding" means any proceeding instituted against an insurer for the purpose of supervising, rehabilitating, conserving, or liquidating such insurer.

(6)        "Doing business" includes any of the following acts by insurers, whether effected by mail or otherwise:

a.         The issuance or delivery of contracts of insurance to persons resident in this State;

b.         The solicitation of applications for such contracts, or other negotiations preliminary to the execution of such contracts;

c.         The collection of premiums, membership fees, assessments, or other consideration for such contracts;

d.         The transaction of matters subsequent to execution of such contracts and arising out of them;

e.         Operating as an insurer under a license issued by the Department; or

f.          The purchase of contracts of insurance issued to persons in this State by an assumption agreement.

(7)        "Domestic guaranty association" means the Postassessment Insurance Guaranty Association in Article 48 of this Chapter, as amended; the North Carolina Self‑Insurance Security Association in Article 4 of Chapter 97 of the General Statutes; the Life and Accident and Health Insurance Guaranty Association in Article 62 of this Chapter, as amended; or any other similar entity hereafter created by the General Assembly for the payment of claims of insolvent insurers.

(8)        "Domiciliary state" means the state in which an insurer is incorporated or organized; or, in the case of an alien insurer, its state of entry.

(9)        "Fair consideration" is given for property or obligation when:

a.         In exchange for such property or obligation, as a fair equivalent therefor, and in good faith, property is conveyed or services are rendered or an obligation is incurred or an antecedent debt is satisfied; or

b.         Such property or obligation is received in good faith to secure a present advance or antecedent debt in amount not disproportionately small as compared to the value of the property or obligation obtained.

(10)      "Foreign guaranty association" means a guaranty association now in existence in or hereafter created by the legislature of any other state.

(11)      "Formal delinquency proceeding" means any liquidation or rehabilitation proceeding.

(12)      "General assets" means all real, personal, or other property that is not specifically mortgaged, pledged, hypothecated, deposited, or otherwise encumbered for the security or benefit of specified persons or classes of persons. As to specifically encumbered property, "general assets" includes all such property or its proceeds in excess of the amount necessary to discharge the sum or sums secured thereby. Assets that are held in trust and on deposit for the security or benefit of all policyholders in more than one state or all policyholders and creditors in more than one state shall be treated as "general assets". No person shall have a claim against general assets unless that claim is in an amount in excess of fifty dollars ($50.00).

(13)      "Insolvency" or "insolvent" means that an insurer is unable to pay its obligations when they are due, or that its admitted assets do not exceed its liabilities plus the greater of (i) any capital and surplus required by law for its organization; or (ii) the total par or stated value of its authorized and issued capital stock. For the purposes of this subdivision, "liabilities" includes reserves required by statute, by Department rules, or by specific requirements imposed by the Commissioner upon a subject company at the time of admission or subsequent thereto, except those reserves that are an allocation of surplus as specified in G.S. 58‑65‑95.

(14)      "Insurer" means any entity that is or should be licensed under Articles 7, 16, 26, 47, 49, 64, 65, or 67 of this Chapter.

(15)      "Preferred claim" means any claim with respect to which the provisions of this Article accord priority of payment from the general assets of the insurer.

(16)      "Receiver" includes a liquidator, rehabilitator, or conservator, as the context requires.

(17)      "Reciprocal state" means any state other than this State in which in substance and effect the provisions of G.S. 58‑30‑105(a), 58‑30‑270, 58‑30‑275, and 58‑30‑285 through 58‑30‑295 are in force, and in which provisions are in force requiring that the insurance regulator of that state be the receiver of a delinquent insurer; and in which provisions exist for the avoidance of fraudulent conveyances and preferential transfers.

(18)      "Secured claim" means any claim secured by mortgage, trust deed, pledge, deposit as security, escrow, or otherwise; and includes any claim that has become a lien upon specific assets by reason of judicial process. "Secured claim" does not include a special deposit claim or a claim against general assets.

(19)      "Special deposit claim" means any claim in excess of fifty dollars ($50.00) secured by a deposit made pursuant to statute for the security or benefit of a limited class or classes of persons, but does not include any claim secured by general assets.

(20)      "Transfer" includes the sale and every other and different mode, whether direct or indirect, of disposing of or of parting with property, an interest therein, or the possession thereof; or of voluntarily fixing a lien upon property or an interest therein, whether absolutely or conditionally, by or without judicial proceedings. The retention of a security title to property delivered to a debtor is a transfer suffered by the debtor. (1989, c. 452, s. 1; 1995, c. 471, ss. 4, 5; 1995 (Reg. Sess., 1996), c. 582, s. 2; c. 742, s. 24; 1999‑132, ss. 2.1, 7.3, 9.1; 1999‑294, s. 11(a), (b); 2000‑140, s. 13; 2001‑223, ss. 24.2, 24.3; 2001‑487, s. 103(a); 2005‑400, s. 18; 2007‑127, s. 9.)



§ 58-30-12. Duty to report insurer impairment; violations; penalties.

§ 58‑30‑12.  Duty to report insurer impairment; violations; penalties.

(a)        As used in this section:

(1)        "Chief executive officer", as used in subsection (b) of this section, means the person, irrespective of title, designated by the board of directors or trustees of an insurer as the person charged with administering and implementing an insurer's policies and procedures.

(2)        "Impaired", as used in subsections (b) and (c) of this section, means a financial condition in which the assets of an insurer are less than the sum of the insurer's minimum required capital, minimum required surplus, and all liabilities as determined in accordance with the requirements for the preparation and filing of a financial statement under G.S. 58‑2‑165 and under other provisions of this Chapter.

(3)        "Insolvent", as used in subsection (c) of this section, has the same meaning as set forth in G.S. 58‑30‑10(13).

(b)        Whenever an insurer is impaired, its chief executive officer shall, as soon as is reasonably possible, notify the Commissioner in writing of the impairment and shall at the same time notify in writing all of the members of the board of directors or trustees of the insurer, if the chief executive officer knows or has reason to know of the impairment.  An officer, director, or trustee of an insurer shall notify the chief executive officer of the impairment of the insurer if the officer, director, or trustee knows or has reason to know that the insurer is impaired.  Any person who knowingly violates this subsection shall, upon conviction, be guilty of a Class 1 misdemeanor.

(c)        Any person who willfully:

(1)        Conceals any property belonging to an insurer; or

(2)        Transfers or conceals in contemplation of a delinquency proceeding the person's own property or property belonging to an insurer; or

(3)        Conceals, destroys, mutilates, alters, or makes a false entry in any document that affects or relates to the property of an insurer or withholds any such document from a receiver, trustee, or other officer of a court entitled to its possession; or

(4)        Gives, obtains, or receives a thing of value for acting or forbearing to act in any court proceedings;

and any such act results in or contributes to an insurer becoming impaired or insolvent; shall be guilty of a Class H felony. (1991, c. 681, s. 40; 1993, c. 539, s. 455; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 58-30-15. Jurisdiction and venue.

§ 58‑30‑15.  Jurisdiction and venue.

(a)        No delinquency proceeding shall be commenced by anyone other than the Commissioner and no other court has jurisdiction to entertain, hear, or determine any proceeding commenced by any other person.

(b)        Except as provided in this Article, no court of this State has jurisdiction to entertain, hear, or determine any complaint praying for the dissolution, liquidation, rehabilitation, sequestration, conservation, or receivership of any insurer; or praying for an injunction or restraining order or other relief preliminary to, incidental to, or relating to such proceedings.

(c)        In addition to other grounds for jurisdiction provided by the laws of this State, the Court has jurisdiction over a person served pursuant to Chapter 1A of the General Statutes or other applicable provisions of law in an action brought by the receiver of a domestic insurer or an alien insurer domiciled in this State:

(1)        If the person served is obligated to the insurer in any way as an incident to any agency or brokerage arrangement that may exist or has existed between the insurer and the agent or broker, in any action on or incident to the obligation; or

(2)        If the person served is a reinsurer who has at any time entered into a contract of reinsurance with an insurer against which a rehabilitation or liquidation order is in effect when the action is commenced, or is an agent or broker of or for the reinsurer, in any action on or incident to the reinsurance contract; or

(3)        If the person served is or has been an officer, manager, trustee, organizer, promoter, or person in a position of comparable authority or influence, in an insurer against which a rehabilitation or liquidation order is in effect when the action is commenced, in any action resulting from such a relationship with the insurer; or

(4)        If the person served is or was, when the delinquency proceeding was begun against the insurer, holding assets in which the receiver claims an interest on behalf of the insurer, in any action concerning the assets; or

(5)        If the person served is obligated to the insurer in any way whatsoever, in any action on or incident to the obligation.

(d)        All actions authorized in this Article shall be brought in the Superior Court of Wake County.

(e)        The provisions of Chapter 150B of the General Statutes do not apply to this Article. (1989, c. 452, s. 1; 1991, c. 681, s. 41.)



§ 58-30-20. Injunctions and orders.

§ 58‑30‑20.  Injunctions and orders.

(a)        Any receiver appointed in a proceeding under this Article may at any time apply for, and any court of general jurisdiction may grant, such restraining orders, preliminary and permanent injunctions, and other orders as may be deemed to be necessary and proper to prevent:

(1)        The transaction of further business;

(2)        The transfer of property;

(3)        Interference with the receiver or with a proceeding under this Article;

(4)        Waste of the insurer's assets;

(5)        Dissipation and transfer of bank accounts;

(6)        The institution or further prosecution of any actions or proceedings;

(7)        The obtaining of preferences, judgments, attachments, garnishments, or liens against the insurer, its assets or its policyholders;

(8)        The levying of execution against the insurer, its assets, or its policyholders;

(9)        The making of any sale or deed for nonpayment of taxes or assessments that would lessen the value of the assets of the insurer;

(10)      The withholding from the receiver of books, accounts, documents, or other records relating to the business of the insurer; or

(11)      Any other threatened or contemplated action that might lessen the value of the insurer's assets or prejudice the rights of policyholders, creditors, or shareholders, or the administration of any proceeding under this Article.

(b)        The receiver may apply to any court outside of this State for the relief described in subsection (a) of this section. (1989, c. 452, s. 1.)



§ 58-30-22. Powers of Commissioner and receiver to examine or audit books or records.

§ 58‑30‑22.  Powers of Commissioner and receiver to examine or audit books or records.

(a)        As used in this section, "person" includes an agent of the insurer; a broker, ceding or assuming reinsurer, or reinsurance intermediary that has done business with the insurer; or any affiliate of the insurer.

(b)        In addition to other powers granted under this Chapter, the Commissioner in any supervision proceeding under this Article and a receiver in any delinquency proceeding under this Article has the power to examine or audit the books or records of any person insofar as those books or records relate to the business activities of the insurer that is under supervision or subject to a delinquency proceeding.

(c)        Repealed by Session Laws 1995, c. 360, s. 2(a). (1991, c. 681, s. 42; 1995, c. 360, s. 2(a).)



§ 58-30-25. Cooperation of officers, owners and employees.

§ 58‑30‑25.  Cooperation of officers, owners and employees.

(a)        Any officer, manager, director, trustee, owner, employee, or agent of any insurer, and any other person with authority over or in charge of any segment of the insurer's affairs, shall cooperate with the Commissioner in any proceeding under this Article or any investigation preliminary to the proceeding.  As used in this section, "person" includes any person who exercises direct or indirect control over activities of an insurer through any holding company or other affiliate of the insurer.  "Cooperate" includes replying promptly in writing to any inquiry from the Commissioner requesting such a reply and making available to the Commissioner any books, accounts, documents, or other records or information or property of or pertaining to the insurer and in his possession, custody, or control.

(b)        No person shall obstruct or interfere with the Commissioner in the conduct of any delinquency proceeding or any investigation preliminary or incidental thereto.

(c)        This section does not abridge otherwise existing legal rights, including the right to resist a petition for any delinquency proceeding or other order.

(d)        Any person described in subsection (a) of this section who fails to cooperate with the Commissioner, or any person who obstructs or interferes with the Commissioner in the conduct of any delinquency proceeding or any investigation preliminary or incidental thereto, or any person who knowingly and willfully violates any order the Commissioner issued validly under this Article is subject to the civil penalty and restitution provisions of G.S. 58‑2‑70 and is subject further to the revocation or suspension of any licenses issued by the Commissioner. (1989, c. 452, s. 1.)



§ 58-30-30. Bonds.

§ 58‑30‑30.  Bonds.

In any proceeding under this Article, the Commissioner and his deputies shall be responsible on their official bonds for the faithful performance of their duties. (1989, c. 452, s. 1.)



§ 58-30-35. Executory contracts and unexpired leases.

§ 58‑30‑35.  Executory contracts and unexpired leases.

(a)        Except as provided in subsections (b), (c), and (d) of this section, the receiver, subject to the Court's approval, may assume or reject any executory contract or unexpired lease of the insurer.

(b)        (1)        If there has been a default in an executory contract or unexpired lease of the insurer, the receiver may not assume such contract or lease unless, at the time of assumption of such contract or lease, the receiver:

a.         Cures, or provides adequate assurance that the receiver will promptly cure, such default;

b.         Compensates, or provides adequate assurance that the receiver will promptly compensate, a party, other than the insurer to such contract or lease, for any actual pecuniary loss to such party resulting from such default; and

c.         Provides adequate assurance of future performance under such contract or lease.

(2)        Subdivision (1) of this subsection does not apply to a default that is a breach of a provision relating to;

a.         The insolvency or financial condition of the insurer at any time before the closing of the case;

b.         The commencement of a proceeding under this Article; or

c.         The appointment of or taking possession by a receiver in a proceeding under this Article or a custodian before such commencement.

(3)        Notwithstanding any other provision of this section, if there has been a default in an unexpired lease of the insurer, other than a default of a kind specified in subdivision (2) of this subsection, the receiver may not require a lessor to provide services or supplies incidental to such lease before assumption of such lease unless the lessor is compensated under the terms of such lease for any services and supplies provided under such lease before assumption of such lease.

(c)        The receiver may not assume or assign an executory contract or unexpired lease of the insurer, whether or not such contract or lease prohibits or restricts assignment of rights or delegation of duties, if:

(1)        a.         Applicable law excuses a party, other than the insurer, to such contract or lease from accepting performance from or rendering performance to the receiver or an assignee of such contract or lease, whether or not such contract or lease prohibits or restricts assignment of rights or delegation of duties; and

b.         Such party does not consent to such assumption or assignment; or

(2)        Such contract is a contract to make a loan, or extend other debt financing or financial accommodations, to or for the benefit of the insurer, or to issue a security of the insurer.

(d)        (1)        In a proceeding under G.S. 58‑30‑105, if the receiver does not assume or reject an executory contract or unexpired lease of the insurer within 60 days after the order for liquidation, or within such additional time as the Court, for cause, within such 60‑day period, fixes, then such contract or lease is deemed to be rejected.

(2)        In a proceeding under G.S. 58‑30‑80 the receiver may assume or reject an executory contract or unexpired lease of the insurer at any time before the order for a plan of rehabilitation, but the Court, on request of any party to such contract or lease, may order the receiver to determine within a specified period of time whether to assume or reject such contract or lease.

(e)        (1)        Notwithstanding a provision in an executory contract or unexpired lease, or in applicable law, an executory contract or unexpired lease of the insurer may not be terminated or modified, and any right or obligation under such contract or lease may not be terminated or modified, at any time after the commencement of the proceeding solely because of a provision in such contract or lease that is conditioned on:

a.         The insolvency or financial condition of the insurer at any time before the closing of the proceeding;

b.         The commencement of a proceeding under this Article; or

c.         The appointment of or taking possession by a receiver in a proceeding under this Article or a custodian before such commencement.

(2)        Subdivision (1) of this subsection does not apply to an executory contract or unexpired lease of the insurer, whether or not such contract or lease prohibits or restricts assignment of rights or delegation of duties, if:

a.         Applicable law excused a party, other than the insurer, to such contract or lease from accepting performance from or rendering performance to the receiver or to an assignee of such contract or lease, whether or not such contract or lease prohibits or restricts assignment of rights or delegation of duties and such party does not consent to such assumption or assignment; or

b.         Such contract is a contract to make a loan, or extend other debt financing or financial accommodations, to or for the benefit of the insurer, or to issue a security of the insurer.

(f)         (1)        Except as provided in subsection (c) of this section, notwithstanding a provision in an executory contract or unexpired lease of the insurer, or in applicable law, that prohibits, restricts, or conditions the assignment of such contract or lease, the receiver may assign such contract or lease under subdivision (2) of this subsection.

(2)        The receiver may assign an executory contract or unexpired lease of the insurer only if:

a.         The receiver assumes such contract or lease in accordance with the provisions of this section; and

b.         Adequate assurance of future performance by the assignee of such contract or lease is provided, whether or not there has been a default in such contract or lease.

(3)        Notwithstanding a provision in an executory contract or unexpired lease of the insurer, or in applicable law that terminates or modifies, or permits a party other than the insurer to terminate or modify, such contract or lease or a right or obligation under such contract or lease on account of an assignment of such contract or lease, such contract, lease, right, or obligation may not be terminated or modified under such provision because of the assumption or assignment of such contract or lease by the receiver.

(g)        Except as provided in subdivisions (h)(2) and (i)(2) of this section, the rejection of an executory contract or unexpired lease of the insurer constitutes a breach of such contract or lease:

(1)        If such contract or lease has not been assumed under this section or under a plan of rehabilitation under G.S. 58‑30‑80, immediately before the date of the filing of the petition; or

(2)        If such contract or lease has been assumed under this section or under a plan of rehabilitation under G.S. 58‑30‑80:

a.         If before such rejection the proceeding has not been converted to a proceeding under G.S. 58‑30‑105 at the time of such rejection; or

b.         If before such rejection the case has been converted to a proceeding under G.S. 58‑30‑105:  (i) immediately before the date of such conversion, if such contract or lease was assumed before such conversion; or  (ii) at the time of such rejection, if such contract or lease was assumed after such conversion.

(h)        (1)        If the receiver rejects an unexpired lease of real property of the insurer under which the insurer is the lessor, the lessee under such lease may treat the lease as terminated by such rejection, or, in the alternative, may remain in possession for the balance of the term of such lease and any renewal or extension of such term that is enforceable by such lessee under applicable provision of law outside of this Article.

(2)        If such lessee remains in possession, such lessee may offset against the rent reserved under such lease for the balance of the term after the date of the rejection of such lease, and any such renewal or extension, any damages occurring after such date caused by the nonperformance of any obligation of the insurer after such date, but such lessee does not have any rights against the estate on account of any damages arising after such date from such rejection, other than such offset.

(i)         (1)        If the receiver rejects an executory contract of the insurer for the sale of real property under which the purchaser is in possession, such purchaser may treat such contract as terminated, or, in the alternative, may remain in possession of such real property.

(2)        If such purchaser remains in possession:

a.         Such purchaser shall continue to make all payments due under such contract but may offset against such payments any damages occurring after the date of the rejection of such contract caused by the nonperformance of any obligation of the insurer after such date, but such purchaser does not have any rights against the estate on account of any damages arising after such date from such rejection, other than such offset; and

b.         The receiver shall deliver title to such purchaser in accordance with the provisions of such contract, but is relieved of all other obligations to perform under such contract.

(j)         A purchaser that treats an executory contract as terminated under subsection (i) of this section, or a party whose executory contract to purchase real property from the insurer is rejected and under which such party is not in possession, has a lien on the interest of the insurer in such property for the recovery of any portion of the purchase price that such purchaser or party has paid.

(k)        Assignment by the receiver to a person of a contract or lease assumed under this section relieves the receiver and the estate from any liability for any breach of such contract or lease occurring after such assignment. (1989, c. 452, s. 1.)



§ 58-30-40. Turnover of property by a custodian.

§ 58‑30‑40.  Turnover of property by a custodian.

(a)        As used in this section "custodian" means:

(1)        A receiver or trustee of any of the property of the insurer, appointed in a case or proceeding not under this Article;

(2)        An assignee under a general assignment for the benefit of the insurer's creditors; or

(3)        A trustee, receiver, or agent under applicable law, or under a contract, that is appointed or authorized to take charge of property of the insurer for the purpose of enforcing a lien against such property, or for the purpose of general administration of such property for the benefit of the insurer's creditors.

(b)        A custodian with knowledge of the commencement of a proceeding under this Article may not make any disbursement from, or take any action in the administration of property of the insurer, proceeds of such property, or property of the estate, in the possession, custody, or control of such custodian, except such action as is necessary to preserve such property.

(c)        A custodian shall:

(1)        Deliver to the receiver any property of the insurer transferred to such custodian, or proceeds of such property, that is in such custodian's possession, custody, or control on the date that such custodian acquires knowledge of the commencement of the proceeding; and

(2)        File an accounting of any property of the insurer, or proceeds of such property, that, at any time, came into the possession, custody, or control of such custodian.

(d)        The Court, after notice and a hearing, shall:

(1)        Protect all entities to which a custodian has become obligated with respect to such property;

(2)        Provide for the payment of reasonable compensation for services rendered and costs and expenses incurred by such custodian; and

(3)        Surcharge such custodian, other than an assignee for the benefit of the insurer's creditors that was appointed or took possession more than 120 days before the date of the filing of the petition, for any improper excessive disbursement, other than a disbursement that has been made in accordance with applicable law or approved, after notice and a hearing, by a court of competent jurisdiction before the commencement of the proceeding under this Article.

(e)        The Court may, after notice and a hearing, excuse compliance with subsection (a), (b), or (c) of this section, if the interests of policyholders, creditors, and any equity security holders would be better served by permitting a custodian to continue in possession, custody, or control of such property. (1989, c. 452, s. 1.)



§ 58-30-45. Utility service.

§ 58‑30‑45.  Utility service.

(a)        Except as provided in subsection (b) of this section, a utility may not alter, refuse, or discontinue service to, or discriminate against, the receiver or the insurer solely on the basis that a debt owed by the insurer to such utility for service rendered before an order of rehabilitation or liquidation was not paid when due.

(b)        Such utility may alter, refuse, or discontinue service if neither the receiver nor the insurer, within 20 days after the date of an order of rehabilitation or liquidation, furnishes adequate assurance of payment, in the form of a deposit or other security, for services after such date.  On request of a party in interest and after notice and a hearing, the Court may order reasonable modification of the amount of the deposit or other security necessary to provide adequate assurance of payment. (1989, c. 452, s. 1.)



§ 58-30-50. Continuation of delinquency proceedings.

§ 58‑30‑50.  Continuation of delinquency proceedings.

Every proceeding that was commenced under the laws in effect before June 26, 1989, is deemed to have been commenced under this Article for the purpose of conducting the proceeding; except that in the discretion of the Commissioner the proceeding may be continued, in whole or in part, as it would have been continued had this Article not been enacted. (1989, c. 452, s. 1.)



§ 58-30-55. Condition on release from delinquency proceedings.

§ 58‑30‑55.  Condition on release from delinquency proceedings.

No insurer that is subject to any delinquency proceedings, whether formal or informal, administrative or judicial, shall:

(1)        Be released from such proceeding, unless such proceeding is converted into a judicial rehabilitation or liquidation proceeding;

(2)        Be permitted to solicit or accept new business or request or accept the restoration of any suspended or revoked license;

(3)        Be returned to the control of its shareholders or private management; or

(4)        Have any of its assets returned to the control of its shareholders or private management;

until all payments of or on account of the insurer's contractual obligations by all guaranty associations, along with all expenses thereof and interest on all such payments and expenses, have been repaid to the guaranty associations or a plan of repayment by the insurer shall have been approved by the guaranty associations. (1989, c. 452, s. 1; 1999‑132, s. 9.1; 2000‑140, s. 14.)



§ 58-30-60. Commissioner's summary orders and supervision proceedings.

§ 58‑30‑60.  Commissioner's summary orders and supervision proceedings.

(a)        Whenever the Commissioner has reasonable cause to believe, and determines after a hearing held under subsection (e) of this section, that any domestic insurer has committed or is engaged in, or is about to commit or engage in, any act, practice, or transaction that would subject it to delinquency proceedings under this Article, he may make and serve upon the insurer and any other persons involved, such orders as are reasonably necessary to correct, eliminate, or remedy such conduct, condition, or ground.

(b)        The Commissioner may consider any or all of the following standards to determine whether the continued operation of any licensed insurer is hazardous to its policyholders, creditors, or the general public:

(1)        Adverse findings reported in financial condition and market conduct examination reports;

(2)        The NAIC Insurance Regulatory Information System and its related reports;

(3)        The ratios of commission expense, general insurance expense, policy benefits, and reserve increases as to annual premium and net investment income that could lead to an impairment of capital and surplus;

(4)        Whether an insurer's asset portfolio, when viewed in light of current economic conditions, is not of sufficient value, liquidity, or diversity to assure the insurer's ability to meet its outstanding obligations as they mature;

(5)        The ability of an assuming reinsurer to perform and whether the ceding insurer's reinsurance program provides sufficient protection for the insurer's remaining surplus, after taking into account the insurer's cash flow and the classes of business written as well as the financial condition of the assuming reinsurer;

(6)        Whether an insurer's operating loss in the last 12‑month period or any shorter time, including net capital gain or loss, changes in nonadmitted assets, and cash dividends paid to shareholders, is greater than fifty percent (50%) of the insurer's remaining policyholders' surplus in excess of the minimum required;

(7)        Whether any affiliate, subsidiary, or reinsurer is insolvent, threatened with insolvency, or delinquent in payment of its monetary or any other obligation;

(8)        Contingent liabilities, pledges, or guaranties that either individually or collectively involve a total amount that in the Commissioner's opinion may affect an insurer's solvency;

(9)        Whether any controlling person of an insurer is delinquent in the transmitting to or payment of net premiums to the insurer;

(10)      The age and collectibility of receivables;

(11)      Whether the management of an insurer, including officers, directors, or any other person who directly or indirectly controls the operation of the insurer, fails to possess or demonstrate the competence, fitness, or reputation considered by the Commissioner to be necessary to serve the insurer in that position;

(12)      Whether the management of an insurer has failed to respond to the Commissioner's inquiries about the condition of the insurer or has furnished false and misleading information in response to an inquiry by the Commissioner;

(13)      Whether the management of an insurer has filed any false or misleading sworn financial statement, has released a false or misleading financial statement to a lending institution or to the general public, or has made a false or misleading entry or omitted an entry of material amount in the insurer's books;

(14)      Whether the insurer has grown so rapidly and to such an extent that it lacks adequate financial and administrative capacity to meet its obligations in a timely manner; or

(15)      Whether the insurer has experienced or will experience in the foreseeable future cash flow or liquidity problems.

To determine an insurer's financial condition under this Article, the Commissioner may: disregard any credit or amount receivable resulting from transactions with a reinsurer that is insolvent, impaired, or otherwise subject to a delinquency proceeding; make appropriate adjustments to asset values attributable to investments in or transactions with parents, subsidiaries, or affiliates of an insurer; refuse to recognize the stated value of accounts receivable if the insurer's ability to collect receivables is highly speculative in view of the age of the account or the financial condition of the debtor; or increase the insurer's liability in an amount equal to any contingent liability, pledge, or guarantee not otherwise included if there is a substantial risk that the insurer will be called upon to meet the obligation undertaken within the next 12‑month period.

If upon examination or at any other time the Commissioner has reasonable cause to believe that any domestic insurer is in such condition as to render the continuance of its business hazardous to the public or to holders of its policies or certificates of insurance, or if the domestic insurer gives its consent, then the Commissioner shall upon the Commissioner's determination:

(1)        Notify the insurer of that determination; and

(2)        Furnish to the insurer a written list of the Commissioner's requirements to abate that determination.

The written list may include requirements that the insurer: reduce the total amount of present and potential liability for policy benefits by reinsurance; reduce, suspend, or limit the volume of insurance being accepted or renewed; reduce general insurance and commission expenses by specified methods; increase its capital and surplus; suspend or limit its declaration and payment of dividends to its stockholders or policyholders; file reports in a form acceptable to the Commissioner concerning the market value of its assets; limit or withdraw from certain investments or discontinue certain investment practices to the extent the Commissioner considers to be necessary; document the adequacy of premium rates in relation to the risks insured; or file, in addition to regular annual financial statements, interim financial reports on the form adopted by the NAIC or on such format prescribed by the Commissioner. Notwithstanding any other provision of law limiting the frequency or amount of premium rate adjustments, the Commissioner may include in the list of requirements any rate adjustments for any kinds of insurance written by the insurer that the Commissioner considers necessary to improve the financial condition of the insurer.

(c)        If the Commissioner makes a determination to supervise an insurer subject to an order under subsections (a) or (b) of this section, he shall notify the insurer that it is under the supervision of the Commissioner. During the period of supervision, the Commissioner may appoint a supervisor to supervise such insurer. The order appointing a supervisor shall direct the supervisor to enforce orders issued under subsections (a) and (b) of this section and may also require that the insurer may not do any of the following things during the period of supervision, without the prior approval of the Commissioner or his supervisor:

(1)        Dispose of, convey, or encumber any of its assets or its business in force;

(2)        Withdraw from any of its bank accounts;

(3)        Lend any of its funds;

(4)        Invest any of its funds;

(5)        Transfer any of its property;

(6)        Incur any debt, obligation, or liability;

(7)        Merge or consolidate with another company; or

(8)        Enter into any new reinsurance contract or treaty.

(d)        Any insurer subject to an order under this section shall comply with the lawful requirements of the Commissioner and, if placed under supervision, shall comply with the requirements of the Commissioner within such period of time established by the Commissioner. The Commissioner may in his discretion extend the time for compliance beyond such period of time for cause. In the event of such insurer's failure to comply within such period of time, the Commissioner may institute proceedings under this Article to have a rehabilitator or liquidator appointed, or extend the period of supervision.

(e)        The notice of hearing under subsection (a) of this section and any order issued pursuant to that subsection shall be served upon the insurer pursuant to the applicable rules of civil procedure. The notice of hearing shall state the time and place of hearing, and the conduct, condition, or ground upon which the Commissioner would base his order. Unless mutually agreed upon between the Commissioner and the insurer, the hearing shall occur not less than 10 days nor more than 30 days after notice is served and shall be either in Wake County or in some other place designated by the Commissioner. The Commissioner shall hold all hearings under subsection (a) of this section privately unless the insurer requests a public hearing, in which case the hearing shall be public.

(f)         Any insurer subject to an order under subsection (b) of this section may request an administrative hearing before the Commissioner or his designee to review that order. Such hearing shall be held as provided in subsection (e) of this section, but the request for a hearing shall not stay the effect of the order. If the Commissioner issues an order under subsection (b) of this section, the insurer may, at any time, waive the hearing and apply for immediate judicial relief by means of any remedy afforded by law without first exhausting its administrative remedies. Subsequent to an administrative hearing, any party to the proceedings whose interests are substantially affected is entitled to judicial review of any order issued by the Commissioner.

(g)        During the period of supervision the insurer may request the Commissioner to review any action taken or proposed to be taken by the supervisor, specifying wherein the action complained of is believed not to be in the best interest of the insurer.

(h)        If any person violates any supervision order issued under this section that as to him is then still in effect, he shall be liable to pay a civil penalty imposed by the Court not to exceed ten thousand dollars ($10,000). The clear proceeds of civil penalties imposed pursuant to this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(i)         The Commissioner may apply for, and any court of general jurisdiction may grant, such restraining orders, preliminary and permanent injunctions, and other orders as may be deemed to be necessary and proper to enforce a supervision order.

(j)         In the event that any person subject to the provisions of this Article, including any person described in G.S. 58‑30‑25(a), knowingly and willfully violates any valid order of the Commissioner issued under the provisions of this section and, as a result of such violation, the net worth of the insurer is reduced or the insurer suffers loss that it would not otherwise have suffered, said person shall become personally liable to the insurer for the amount of any such reduction or loss. The Commissioner or supervisor is authorized to bring an action on behalf of the insurer in the Court to recover the amount of the reduction or loss together with any costs. (1989, c. 452, s. 1; 1989 (Reg. Sess., 1990), c. 1021, s. 6; 1991, c. 681, s. 43; 1998‑215, s. 86.)



§ 58-30-62. Administrative supervision of insurers.

§ 58‑30‑62.  Administrative supervision of insurers.

(a)        As used in this section, an insurer has "exceeded its powers" when it: has refused to permit examination of its books, papers, accounts, records or affairs by the Commissioner; has in violation of G.S. 58‑7‑50 removed from this State books, papers, accounts or records necessary for an examination of the insurer; has failed to comply promptly with applicable financial reporting statutes or rules and related Department requests; continues to transact the business of insurance after its license has been revoked or suspended by the Commissioner; by contract or otherwise, has unlawfully, or has in violation of an order of the Commissioner, or has without first having obtained any legally required written approval of the Commissioner, totally reinsured its entire outstanding business or merged or consolidated substantially its entire property or business with another insurer; has engaged in any transaction in which it is not authorized to engage under the laws of this State; has not complied with G.S. 58‑7‑73; or has refused to comply with a lawful order of the Commissioner. As used in this section, "Commissioner" includes an authorized representative or designee of the Commissioner.

(b)        This section applies to all domestic insurers and any other insurer doing business in this State whose state of domicile has asked the Commissioner to apply the provisions of this section to that insurer.

(c)        An insurer may be subject to administrative supervision by the Commissioner if upon examination or at any other time it appears to the Commissioner that the insurer: has exceeded its powers; has failed to comply with applicable provisions of this Chapter; is conducting its business in a manner that is hazardous to the public or to its insureds; or consents to administrative supervision.

(d)        If the Commissioner determines that the conditions set forth in subsection (c) of this section exist, the Commissioner shall: notify the insurer of that determination; furnish to the insurer a written list of the requirements to abate those conditions; and notify the insurer that it is under the supervision of the Commissioner and that the Commissioner is applying and effectuating the provisions of this section.

(e)        If placed under administrative supervision, the insurer shall have 60 days, or a different period of time determined by the Commissioner, to comply with the requirements of the Commissioner under this section. If the Commissioner determines after notice and hearing that the conditions giving rise to the supervision still exist at the end of the supervision period specified in this subsection, the Commissioner may extend the period; or if the Commissioner determines that none of the conditions giving rise to the supervision exist, the Commissioner shall release the insurer from supervision.

(f)         Notwithstanding any other provision of law and except as set forth in this section, all proceedings, hearings, notices, correspondence, reports, records, and other information in the possession of the Commissioner or the Department relating to the supervision of any insurer are confidential. The Department shall have access to such proceedings, hearings, notices, correspondence, reports, records, or other information as permitted by the Commissioner. The Commissioner may open the proceedings or hearings, or disclose the notices, correspondence, reports, records, or information to a department, agency or instrumentality of this or another state of the United States if the Commissioner determines that the disclosure is necessary or proper for the enforcement of the laws of this or another state of the United States. The Commissioner may open the proceedings or hearings or make public the notices, correspondence, reports, records, or other information if the Commissioner considers that it is in the best interest of the insurer, its insureds or creditors, or the general public. This section does not apply to hearings, notices, correspondence, reports, records, or other information obtained upon the appointment of a receiver for the insurer by a court of competent jurisdiction.

(g)        During the period of supervision, the Commissioner shall serve as the administrative supervisor. The Commissioner may provide that the insurer shall not do any of the following during the period of supervision, without the Commissioner's prior approval: dispose of, convey, or encumber any of its assets or its business in force; withdraw from any of its bank accounts; lend or invest any of its funds; transfer any of its property; incur any debt, obligation, or liability; merge or consolidate with another company; establish new premiums or renew any policies; enter into any new reinsurance contract or treaty; terminate, surrender, forfeit, convert, or lapse any insurance coverage, except for nonpayment of premiums due; release, pay, or refund premium deposits, accrued cash, or loan values, unearned premiums, or other reserves on any insurance coverage; make any material change in management; increase salaries or benefits of officers or directors or make preferential payment of bonuses, dividends, or other payments considered preferential; or make any other change in its operations that the Commissioner considers to be material.

(h)        During the period of supervision the insurer may contest an action taken or proposed to be taken by the Commissioner, specifying why the action being complained of would not result in improving the insurer's condition.

(i)         This section does not limit powers granted to the Commissioner by any other provision of law. This section does not preclude the Commissioner from initiating judicial proceedings to place an insurer in a delinquency proceeding under this Article, regardless of whether the Commissioner has previously initiated administrative supervision proceedings under this section or under G.S. 58‑30‑60 against the insurer. The determination as to actions under this section is in the Commissioner's discretion.

(j)         Notwithstanding any other provision of law, the Commissioner may meet with a supervisor appointed under this section and with the attorney or other representative of the supervisor, without the presence of any other person, at the time of any proceeding or during the pendency of any proceeding held under the authority of this section, to carry out the Commissioner's duties under this section or for the supervisor to carry out the supervisor's duties under this section.

(k)        There is no liability by, and no cause of action of any nature arises against, the Commissioner for any acts or omissions by the Commissioner in the performance of the Commissioner's powers and duties under this section. (1991, c. 681, s. 44; 2002‑187, s. 2.10; 2003‑212, s. 26(i).)



§ 58-30-65. Court's seizure order.

§ 58‑30‑65.  Court's seizure order.

(a)        The Commissioner may file in the Court a petition alleging, with respect to a domestic insurer:

(1)        That there exist grounds that justify a judicial order for a formal delinquency proceeding against an insurer under this Article;

(2)        That the interests of policyholders, creditors, or the public will be endangered by delay; and

(3)        The contents of an order deemed by the Commissioner to be necessary.

(b)        Upon a filing under subsection (a) of this section, the Court may issue forthwith, ex parte, the requested order, that directs the Commissioner to take possession and control of all or a part of the property, books, accounts, documents, and other records of an insurer, and of the premises occupied by it for transaction of its business, and that, until further order of the Court, enjoins the insurer and its officers, managers, agents, and employees from disposing of its property and from transacting its business except with the written consent of the Commissioner.

(c)        The Court shall specify in the order what its duration shall be, which shall be such time as the Court considers necessary for the Commissioner to ascertain the condition of the insurer.  On motion of either party or on its own motion, the Court may from time to time hold such hearings as it considers desirable after such notice as it considers appropriate; and may extend, shorten, or modify the terms of the seizure order.  The Court shall vacate the seizure order if the Commissioner fails to commence a formal proceeding under this Article after having a reasonable opportunity to do so.  An order of the Court pursuant to a formal proceeding under this Article shall ipso facto vacate the seizure order.

(d)        Entry of a seizure order under this section does not constitute an anticipatory breach of any contract of the insurer.

(e)        An insurer subject to an ex parte order under this section may petition the Court at any time after the issuance of such order for a hearing and review of the order.  The Court shall hold such a hearing and review not more than 15 days after the request.  A hearing under this subsection may be held privately in chambers, and it shall be so held if the insurer proceeded against so requests.

(f)         If, at any time after the issuance of such an order, it appears to the Court that any person whose interest is or will be substantially affected by the order did not appear at the hearing and has not been served, the Court may order that notice be given.  An order that notice be given does not stay the effect of any order previously issued by the Court. (1989, c. 452, s. 1.)



§ 58-30-70. Confidentiality of hearings.

§ 58‑30‑70.  Confidentiality of hearings.

In all proceedings and judicial reviews thereof under G.S. 58‑30‑60 and G.S. 58‑30‑65, all records of the insurer, other documents, and all Department files and Court records and papers, insofar as they pertain to or are a part of the record of the proceedings, shall be and remain confidential except as is necessary to obtain compliance therewith, unless the Court, after hearing arguments from the parties in chambers, orders otherwise; or unless the insurer requests that the matter be made public.  Until such Court order, all papers filed with the clerk of the Court shall be held by him in a confidential file. (1989, c. 452, s. 1.)



§ 58-30-71. Immunity and indemnification of the receiver and employees.

§ 58‑30‑71.  Immunity and indemnification of the receiver and employees.

(a)        For the purposes of this section, the persons entitled to protection under this section are:

(1)        All receivers responsible for the conduct of a delinquency proceeding under this Article, including present and former receivers; and

(2)        Their employees meaning all present and former special deputies and assistant special deputies appointed by the Commissioner, staff assigned to the delinquency proceeding employed by the Attorney General's Office, and all persons whom the Commissioner, special deputies, or assistant special deputies have employed to assist in a delinquency proceeding under this Article.  Attorneys, accountants, auditors, and other professional persons or firms, who are retained by the receiver as independent contractors and their employees are not employees of the receiver for purposes of this section.

(b)        The receiver and his employees have official immunity and are immune from suit and liability, both personally and in their official capacities, for any claim for damage to or loss of property or personal injury or other civil liability caused by or resulting from any alleged act, error, or omission of the receiver or any employee arising out of or by reason of their duties or employment; provided that nothing in this section holds the receiver or any employee immune from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of the receiver or any employee or for any bodily injury caused by the operation of a motor vehicle.

(c)        If any legal action is commenced against the receiver or any employee, whether against him personally or in his official capacity, alleging property damage, property loss, personal injury, or other civil liability caused by or resulting from any alleged act, error, or omission of the receiver or any employee arising out of or by reason of their duties or employment, the receiver and any employee shall be indemnified from the assets of the insurer for all expenses, attorneys' fees, judgments, settlements, decrees, or amounts due and owing or paid in satisfaction of or incurred in the defense of such legal action; unless it is determined upon a final adjudication on the merits that the alleged act, error, or omission of the receiver or employee giving rise to the claim did not arise out of or by reason of his duties or employment, or was caused by intentional or willful and wanton misconduct.

(d)        Attorneys' fees and all related expenses incurred in defending a legal action for which immunity or indemnity is available under this section shall be paid from the assets of the insurer, as they are incurred, before the final disposition of the action, upon receipt of any agreement by or on behalf of the receiver or employee to repay the attorneys' fees and expenses if it is ultimately determined upon a final adjudication on the merits that the receiver or employee is not entitled to immunity or indemnity under this section.

(e)        Any indemnification for expense payments, judgments, settlements, decrees, attorneys' fees, surety bond premiums, or other amounts paid or to be paid from the insurer's assets under this section shall be an administrative expense of the insurer.

(f)         In the event of any actual or threatened litigation against a receiver or any employee for which immunity or indemnity may be available under this section, a reasonable amount of funds, that in the judgment of the Commissioner may be needed to provide immunity or indemnity, shall be segregated and reserved from the assets of the insurer as security for the payment of indemnity until all applicable statutes of limitation have run, all actual or threatened actions against the receiver or any employee have been completely and finally resolved, and all obligations of the insurer and the Commissioner under this section have been satisfied.

(g)        In lieu of segregation and reserving of funds, the Commissioner may, in his discretion, obtain a surety bond or make other arrangements that will enable the Commissioner to fully secure the payment of all obligations under this section.

(h)        If any legal action against an employee for which indemnity may be available under this section is settled before final adjudication on the merits, the insurer must pay the settlement amount on behalf of the employee, or indemnify the employee for the settlement amount, unless the Commissioner determines:

(1)        That the claim did not arise out of or by reason of the employee's duties or employment; or

(2)        That the claims were caused by the intentional or willful and wanton misconduct of the employee.

(i)         In any legal action in which the receiver is a defendant, that portion of any settlement relating to the alleged act, error, or omission of the receiver is subject to the approval of the court before which the delinquency proceeding is pending.  The court shall not approve that portion of the settlement if it determines:

(1)        That the claim did not arise out of or by reason of the receiver's duties or employment; or

(2)        That the claim was caused by the intentional or willful and wanton misconduct of the receiver.

(j)         Nothing in this section deprives the receiver or any employee of any immunity, indemnity, benefits of law, rights, or any defense otherwise available.

(k)        Subsection (b) of this section applies to any suit based in whole or in part on any alleged act, error, or omission that occurs on or after October 1, 1993.

(l)         No legal action shall lie against the receiver or any employee based in whole or in part on any alleged act, error, or omission that occurred before October 1, 1993, unless suit is filed and valid service of process is obtained within 12 months after October 1, 1993.

(m)       Subsections (c), (h), and (i) of this section apply to any suit that is pending on or filed after October 1, 1993, without regard to when the alleged act, error, or omission took place. (1993, c. 452, s. 40.)



§ 58-30-75. Grounds for rehabilitation.

§ 58‑30‑75.  Grounds for rehabilitation.

The Commissioner may petition the Court for an order authorizing him to rehabilitate a domestic insurer or an alien insurer domiciled in this State on any one or more of the following grounds:

(1)        The insurer is in such condition that the further transaction of business would be hazardous financially to its policyholders, creditors, or the public.

(2)        There is reasonable cause to believe that there has been embezzlement from the insurer, wrongful sequestration or diversion of the insurer's assets, forgery or fraud affecting the insurer, or other illegal conduct in, by, or with respect to the insurer that if established would endanger assets in an amount threatening the solvency of the insurer.

(3)        The insurer has failed to remove any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, employee, or other person; if the person has been found after notice and hearing by the Commissioner to be dishonest or untrustworthy in a way affecting the insurer's business.

(4)        Control of the insurer, whether by stock ownership or otherwise, and whether direct or indirect, is in a person or persons found after notice and hearing to be untrustworthy.

(5)        Any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, director or trustee, employee, or other person, has refused to be examined under oath by the Commissioner concerning its affairs, whether in this State or elsewhere; and after reasonable notice of the fact, the insurer has failed promptly and effectively to terminate the employment and status of the person and all his influence on management.

(6)        After demand by the Commissioner the insurer has failed to promptly make available for examination any of its own property, books, accounts, documents, or other records; those of any subsidiary or related company within the control of the insurer; or those of any person having executive authority in the insurer insofar as they pertain to the insurer.

(7)        Without first obtaining the written consent of the Commissioner, the insurer has (i) transferred, or attempted to transfer, in a manner contrary to Article 19 of this Chapter, substantially its entire property or business, or (ii) has entered into any transaction, the effect of which is to merge, consolidate, or reinsure substantially its entire property or business in or with the property or business of any other person.

(8)        The insurer or its property has been or is the subject of an application for the appointment of a receiver, trustee, custodian, conservator, or sequestrator or similar fiduciary of the insurer or its property otherwise than as authorized under Articles 1 through 64 of this Chapter, and such appointment has been made or is imminent, and such appointment might oust the courts of this State of jurisdiction or might prejudice orderly delinquency proceedings under this Article.

(9)        Within the previous four years the insurer has willfully violated its charter or articles of incorporation, its bylaws, Articles 1 through 67 of this Chapter, or any valid order of the Commissioner under G.S. 58‑30‑60.

(10)      The insurer has failed to pay within 60 days after due any obligation to any state or any subdivision thereof or any judgment entered in any state, if the court in which such judgment was entered has jurisdiction over such subject matter; except that such nonpayment is not a ground until 60 days after any good faith effort by the insurer to contest the obligation has been terminated, whether it is before the Commissioner or in the courts, or the insurer has systematically attempted to compromise or renegotiate previously agreed settlements with its creditors on the ground that it is financially unable to pay its obligations in full.

(11)      The insurer has failed to file its annual report or any other financial report required by statute within the time allowed by law and, after written demand by the Commissioner, has failed to immediately give an adequate explanation.

(12)      The board of directors or the holders of a majority of the shares entitled to vote, or a majority of those individuals entitled to the control of those persons specified in G.S. 58‑30‑5, request or consent to rehabilitation under this Article. (1989, c. 452, s. 1; c. 770, s. 72.1; 1995, c. 193, s. 31; 2001‑223, s. 19.)



§ 58-30-80. Rehabilitation orders.

§ 58‑30‑80.  Rehabilitation orders.

(a)        An order to rehabilitate the business of a domestic insurer or an alien insurer domiciled in this State, shall appoint the Commissioner and his successors in office as the rehabilitator, and shall direct the rehabilitator forthwith to take possession of the assets of the insurer and to administer them under the general supervision of the Court.  The filing or recording of the order with the clerk of the Court or register of deeds of the county in which the principal business of the insurer is conducted, or the county in which its principal office or place of business is located, shall impart the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded with that register of deeds would have imparted.  The order to rehabilitate the insurer shall by operation of law vest title to all assets of the insurer in the rehabilitator.

(b)        Any order issued under this section shall require accounting to the Court by the rehabilitator.  Accountings shall be at such intervals as the Court specifies in its order.

(c)        Entry of an order of rehabilitation shall not constitute an anticipatory breach of any contract of the insurer. (1989, c. 452, s. 1.)



§ 58-30-85. Powers and duties of the rehabilitator.

§ 58‑30‑85.  Powers and duties of the rehabilitator.

(a)        The rehabilitator has the power:

(1)        To appoint a special deputy to act for him under this Article, and to determine his reasonable compensation. The special deputy has all powers of the rehabilitator granted by this section. The special deputy serves at the pleasure of the rehabilitator.

(2)        To employ employees and agents, legal counsel, actuaries, accountants, appraisers, consultants, and such other personnel as he may deem to be necessary to assist in the rehabilitation.

(3)        To fix the reasonable compensation of employees and agents, legal counsel, actuaries, accountants, appraisers, and consultants, with the approval of the Court.

(4)        To pay reasonable compensation to persons appointed; and to defray from the funds or assets of the insurer all expenses of taking possession of, conserving, conducting, rehabilitating, disposing of, or otherwise dealing with the business and property of the insurer.

(5)        To hold hearings, to subpoena witnesses to compel their attendance, to administer oaths, to examine any person under oath, and to compel any person to subscribe to this testimony after it has been correctly reduced to writing; and in connection therewith to require the production of any books, papers, records, or other documents that he considers relevant to the inquiry.

(6)        To collect all debts and moneys due and claims belonging to the insurer, wherever located, and for this purpose:

a.         To institute timely action in other jurisdictions, in order to forestall garnishment and attachment proceedings against such debts;

b.         To do such other acts that are necessary or expedient to collect, conserve, or protect its assets or property, including the power to sell, compound, compromise, or assign debts for purposes of collection upon such terms and conditions as he deems to be best; and

c.         To pursue any creditor's remedies available to enforce his claims.

(7)        To conduct public and private sales of the property of the insurer.

(8)        To use assets of the estate of an insurer under a rehabilitation order to transfer policy obligations to a solvent assuming insurer, if the transfer can be arranged without prejudice to applicable priorities under G.S. 58‑30‑220.

(9)        To acquire, hypothecate, encumber, lease, improve, sell, transfer, abandon, or otherwise dispose of or deal with, any property of the insurer at its market value or upon such terms and conditions that are fair and reasonable. He also has the power to execute, acknowledge, and deliver any and all deeds, assignments, releases and other instruments necessary or proper to effectuate any sale of property or other transaction in connection with the rehabilitation.

(10)      To borrow money on the security of the insurer's assets or without security and to execute and deliver all documents necessary to that transaction for the purpose of facilitating the rehabilitation.

(11)      To enter into such contracts that are necessary to carry out the order to rehabilitate, and to affirm or disavow any contracts to which the insurer is a party.

(12)      To continue to prosecute and to institute in the name of the insurer or in his own name any and all suits and other legal proceedings, in this State or elsewhere, and to abandon the prosecution of claims he deems unprofitable to pursue further.

(13)      To prosecute any action that may exist in behalf of the creditors, members, policyholders, or shareholders of the insurer against any officer of the insurer or against any other person.

(14)      To remove any or all records and property of the insurer to the offices of the Commissioner or to such other place as may be convenient for the purposes of efficient and orderly execution of the rehabilitation.

(15)      To deposit in one or more banks in this State such sums as are required for meeting current administration expenses and dividend distributions.

(16)      To invest all sums not currently needed, unless the Court orders otherwise.

(17)      To file any necessary documents for recording in the office of any register of deeds in this State or elsewhere where property of the insurer is located.

(18)      To assert all defenses available to the insurer as against third persons, including statutes of limitation, statutes of frauds, and the defense of usury. A waiver of any defense by the insurer after a petition in rehabilitation has been filed shall not bind the rehabilitator.

(19)      To exercise and enforce all rights, remedies, and powers of any creditor, shareholder, policyholder, or member; including any power to avoid any transfer or lien that may be given by law and that is not included within G.S. 58‑30‑140 through 58‑30‑150.

(20)      To intervene in any proceeding wherever instituted that might lead to the appointment of a receiver or trustee, and to act as the receiver or trustee whenever the appointment is offered.

(21)      To enter into agreements with any receiver or insurance regulator of any other state relating to the rehabilitation, liquidation, conservation, or dissolution of an insurer doing business in both states.

(22)      To exercise all powers now held or subsequently conferred upon receivers by laws of this State not inconsistent with the provisions of this Article.

(b)        The enumeration in this section of the powers and authority of the rehabilitator shall not be construed as a limitation upon him, nor shall it exclude in any manner his right to do such other acts not specifically enumerated in this section or otherwise provided for, as may be necessary or appropriate for the accomplishment of or in aid of the purpose of rehabilitation.

(c)        The rehabilitator may take such action as he considers necessary or appropriate to reform and revitalize the insurer. He shall have all the powers of the directors, officers, and managers, whose authority shall be suspended, except to the extent they may be redelegated by the rehabilitator. He shall have full power to direct, manage, hire, and discharge employees, subject to any contract rights they may have, and to deal with the property and business of the insurer.

(d)        If it appears to the rehabilitator that there has been criminal or tortious conduct, or breach of any contractual or fiduciary obligation detrimental to the insurer by any officer, manager, agent, broker, employee or other person, he may pursue all available legal remedies on behalf of the insurer.

(e)        If the rehabilitator determines that reorganization, consolidation, conversion, reinsurance, merger, runoff, or other transformation of the insurer is appropriate, he shall prepare a plan to effect such changes. Upon application of the rehabilitator for approval of the plan, and after such notice and hearings as the Court may prescribe, the Court may either approve or disapprove the plan proposed, or may modify it and approve it as modified. Any plan approved under this section shall be, in the opinion of the Court, fair and equitable to all parties concerned. If the plan is approved, the rehabilitator shall carry out the plan. In the case of a life insurer, the plan proposed may include the imposition of liens upon the policies of the insurer, if all rights of shareholders are first relinquished. A plan for a life insurer may also propose imposition of a moratorium upon loan and cash surrender rights under policies, for such period and to such an extent as may be necessary.

(f)         The rehabilitator shall have the power under G.S. 58‑30‑140 and G.S. 58‑30‑145 to avoid fraudulent transfers.  (1989, c. 452, s. 1; 2009‑172, s. 2.)



§ 58-30-90. Actions by and against rehabilitator.

§ 58‑30‑90.  Actions by and against rehabilitator.

(a)        When a rehabilitation order against an insurer is entered, every court in this State, before which any pending action or proceeding in which the insurer is a party or is obligated to defend a party, shall stay the action or proceeding for 120 days and such additional time that is necessary for the rehabilitator to obtain proper representation and prepare for further proceedings.  The rehabilitator may take such action respecting pending litigation as he deems necessary in the interests of justice and for the protection of creditors, policyholders, and the public.  The rehabilitator may immediately consider all litigation pending outside this State and may petition the courts having jurisdiction over that litigation for stays whenever necessary to protect the estate of the insurer.

(b)        No statute of limitations or defense of laches shall run with respect to any action by or against an insurer between the filing of a petition for appointment of a rehabilitator for that insurer and the order granting or denying that petition.

(c)        Any domestic or foreign guaranty association has standing to appear in any Court proceeding concerning the rehabilitation of an insurer if such association is or may become liable to act as a result of the rehabilitation. (1989, c. 452, s. 1.)



§ 58-30-95. Termination of rehabilitation.

§ 58‑30‑95.  Termination of rehabilitation.

(a)        Whenever the rehabilitator believes further attempts to rehabilitate an insurer would substantially increase the risk of loss to creditors, policyholders or the public, or would be futile, the rehabilitator may petition the Court for an order of liquidation.  A petition under this subsection shall have the same effect as a petition under G.S. 58‑30‑100.  The Court may make such findings and issue such orders at any time upon its own motion.  The Court shall permit the directors of the insurer to take such actions as are reasonably necessary to defend against the petition and may order payment from the estate of the insurer of such costs and other expenses of defense as justice may require.  The court may allow the payment of costs and expenses incurred in defending against the petition for an order of liquidation only upon a specific finding that the defense was conducted, and the costs and expenses were incurred, in good faith.  The directors shall have the burden of proving good faith.  Evidence of good faith shall be the existence of a reasonable basis to conclude that the insurer is actually solvent or that there exists a viable means to accomplish rehabilitation without jeopardizing the remaining assets of the insurer and that continued operation of the insurer is in the best interest of the policyholders, stockholders, and creditors.

(b)        The rehabilitator may at any time petition the Court for an order terminating rehabilitation of an insurer.  The Court shall also permit the directors of the insurer to petition the Court for an order terminating rehabilitation of the insurer and may order payment from the estate of the insurer of such costs and other expenses of such petition as justice may require. The court may allow the payment of costs and expenses incurred in defending against the petition for an order terminating rehabilitation only upon a specific finding that the defense was conducted, and the costs and expenses were incurred, in good faith.  The directors shall have the burden of proving good faith.  Evidence of good faith shall be the existence of a reasonable basis to conclude that the insurer is actually solvent or that there exists a viable means to accomplish rehabilitation without jeopardizing the remaining assets of the insurer and that continued operation of the insurer is in the best interest of the policyholders, stockholders, and creditors.  If the Court finds that rehabilitation has been accomplished and that grounds for rehabilitation under G.S. 58‑30‑75 no longer exist, it shall order that the insurer be restored to possession of its property and the control of the business.  The Court may also make that finding and issue that order at any time upon its own motion. (1989, c. 452, s. 1; 1993, c. 452, s. 41.)



§ 58-30-100. Grounds for liquidation.

§ 58‑30‑100.  Grounds for liquidation.

The Commissioner may petition the Court for an order directing him to liquidate a domestic insurer or an alien insurer domiciled in this State on the basis:

(1)        Of any ground for an order of rehabilitation as specified in G.S. 58‑30‑75, whether or not there has been a prior order directing the rehabilitation of the insurer;

(2)        That the insurer is insolvent; or

(3)        That the insurer is in such condition that the further transaction of business would be hazardous, financially or otherwise, to its policyholders, its creditors, or the public. (1989, c. 452, s. 1.)



§ 58-30-105. Liquidation orders.

§ 58‑30‑105.  Liquidation orders.

(a)        An order to liquidate the business of a domestic insurer shall appoint the Commissioner and his successors in office liquidator and shall direct the liquidator forthwith to take possession of the assets of the insurer and to administer them under the general supervision of the Court.  The liquidator is vested by operation of law with the title to all of the property, contracts, and rights of action, and all of the books and records of the insurer ordered liquidated, wherever located, as of the entry of the final order of liquidation.  The filing or recording of the order with the clerk of the superior court and the register of deeds of the county in which its principal office or place of business is located; or, in the case of real estate, with the register of deeds of the county where the property is located, shall impart the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded with that register of deeds would have imparted.

(b)        Upon issuance of the order, the rights and liabilities of any such insurer and of its creditors, policyholders, shareholders, members and all other persons interested in its estate shall become fixed as of the date of entry of the order of liquidation, except as provided in G.S. 58‑30‑110 and G.S. 58‑30‑195.

(c)        An order to liquidate the business of an alien insurer domiciled in this State shall be in the same terms and have the same legal effect as an order to liquidate a domestic insurer; except that the assets and the business in the United States shall be the only assets and business included therein.

(d)        At the time of petitioning for an order of liquidation or at any time thereafter the Commissioner, after making appropriate findings of an insurer's insolvency, may petition the Court for a judicial declaration of such insolvency.  After providing such notice and hearing as it deems to be proper, the Court may make the declaration.

(e)        Any order issued under this section requires accounting to the Court by the liquidator.  Accountings shall be at such intervals as the Court specifies in its order. (1989, c. 452, s. 1.)



§ 58-30-110. Continuance of coverage.

§ 58‑30‑110.  Continuance of coverage.

(a)        All policies, other than life or health insurance or annuities, that are in effect at the time of the issuance of an order of liquidation shall continue in force only for the lesser of:

(1)        A period of 30 days from the date of entry of the liquidation orders;

(2)        The expiration of the policy coverage;

(3)        The date when the insured has replaced the insurance coverage with equivalent insurance in another insurer or otherwise terminated the policy; or

(4)        The liquidator has effected a transfer of the policy obligation pursuant to G.S. 58‑30‑120(a)(8).

(b)        An order of liquidation under G.S. 58‑30‑105 terminates coverages at the time specified in subsection (a) of this section for the purposes of any other statute.

(c)        Policies of life or health insurance or annuities shall continue in force for such period and under such terms as is provided for by any applicable domestic or foreign guaranty association.

(d)        Policies of life or health insurance or annuities or any period of coverage of such policies that are not covered by a domestic or foreign guaranty association shall terminate under subsections (a) and (b) of this section. (1989, c. 452, s. 1.)



§ 58-30-115. Dissolution of insurer.

§ 58‑30‑115.  Dissolution of insurer.

The Commissioner may petition for an order dissolving the corporate existence of a domestic insurer or the United States branch of an alien insurer domiciled in this State at the time he applies for a liquidation order.  The Court shall order dissolution of the corporation upon petition by the Commissioner upon or after the granting of a liquidation order.  If the dissolution has not previously been ordered, it shall be effected by operation of law upon the discharge of the liquidator if the insurer is under a liquidation order for some other reason. (1989, c. 452, s. 1.)



§ 58-30-120. Powers of liquidator.

§ 58‑30‑120.  Powers of liquidator.

(a)        The liquidator has the power:

(1)        To appoint a special deputy to act for him under this Article, and to determine his reasonable compensation.  The special deputy has all powers of the liquidator granted by this section.  The special deputy serves at the pleasure of the liquidator.

(2)        To employ employees and agents, legal counsel, actuaries, accountants, appraisers, consultants, and such other personnel as he may deem to be necessary to assist in the liquidation.

(3)        To fix the reasonable compensation of employees and agents, legal counsel, actuaries, accountants, appraisers, and consultants, with the approval of the Court.

(4)        To pay reasonable compensation to persons appointed; and to defray from the funds or assets of the insurer all expenses of taking possession of, conserving, conducting, liquidating, disposing of, or otherwise dealing with the business and property of the insurer.  In the event that the property of the insurer does not contain sufficient cash or liquid assets to defray the costs incurred, the Commissioner may advance the costs so incurred out of any appropriation for the maintenance of the Department.  Any amounts so advanced for expenses of administration shall be repaid to the Commissioner for the use of the Department out of the first available moneys of the insurer.

(5)        To hold hearings, to subpoena witnesses to compel their attendance, to administer oaths, to examine any person under oath, and to compel any person to subscribe to this testimony after it has been correctly reduced to writing; and in connection therewith to require the production of any books, papers, records, or other documents that he considers relevant to the inquiry.

(6)        To collect all debts and moneys due and claims belonging to the insurer, wherever located, and for this purpose:

a.         To institute timely action in other jurisdictions, in order to forestall garnishment and attachment proceedings against such debts;

b.         To do such other acts that are necessary or expedient to collect, conserve, or protect its assets or property, including the power to sell, compound, compromise, or assign debts for purposes of collection upon such terms and conditions as he deems to be best; and

c.         To pursue any creditor's remedies available to enforce his claims.

(7)        To conduct public and private sales of the property of the insurer.

(8)        To use assets of the estate of an insurer under a liquidation order to transfer policy obligations to a solvent assuming insurer, if the transfer can be arranged without prejudice to applicable priorities under G.S. 58‑30‑220.

(9)        To acquire, hypothecate, encumber, lease, improve, sell, transfer, abandon, or otherwise dispose of or deal with, any property of the insurer at its market value or upon such terms and conditions that are fair and reasonable.  He also has the power to execute, acknowledge, and deliver any and all deeds, assignments, releases and other instruments necessary or proper to effectuate any sale of property or other transaction in connection with the liquidation.

(10)      To borrow money on the security of the insurer's assets or without security and to execute and deliver all documents necessary to that transaction for the purpose of facilitating the liquidation.

(11)      To enter into such contracts that are necessary to carry out the order to liquidate, and to affirm or disavow any contracts to which the insurer is a party.

(12)      To continue to prosecute and to institute in the name of the insurer or in his own name any and all suits and other legal proceedings, in this State or elsewhere, and to abandon the prosecution of claims he deems unprofitable to pursue further.  If the insurer is dissolved under G.S. 58‑30‑115, he shall have the power to apply to any court in this State or elsewhere for leave to substitute himself for the insurer as plaintiff.

(13)      To prosecute any action that may exist in behalf of the creditors, members, policyholders, or shareholders of the insurer against any officer of the insurer or against any other person.

(14)      To remove any or all records and property of the insurer to the offices of the Commissioner or to such other place as may be convenient for the purposes of efficient and orderly execution of the liquidation.  Domestic and foreign guaranty associations shall have such reasonable access to the records of the insurer as is necessary for them to carry out their statutory obligations.

(15)      To deposit in one or more banks in this State such sums as are required for meeting current administration expenses and dividend distributions.

(16)      To invest all sums not currently needed, unless the Court orders otherwise.

(17)      To file any necessary documents for recording in the office of any register of deeds in this State or elsewhere where property of the insurer is located.

(18)      To assert all defenses available to the insurer as against third persons, including statutes of limitation, statutes of frauds, and the defense of usury.  A waiver of any defense by the insurer after a petition in liquidation has been filed shall not bind the liquidator.  Whenever a domestic or foreign guaranty association has an obligation to defend any suit, the liquidator shall give precedence to such obligation and may defend only in the absence of a defense by such guaranty associations.

(19)      To exercise and enforce all rights, remedies, and powers of any creditor, shareholder, policyholder, or member; including any power to avoid any transfer or lien that may be given by law and that is not included within G.S. 58‑30‑140 through G.S. 58‑30‑150.

(20)      To intervene in any proceeding wherever instituted that might lead to the appointment of a receiver or trustee, and to act as the receiver or trustee whenever the appointment is offered.

(21)      To enter into agreements with any receiver or insurance regulator of any other state relating to the rehabilitation, liquidation, conservation, or dissolution of an insurer doing business in both states.

(22)      To exercise all powers now held or subsequently conferred upon receivers by laws of this State not inconsistent with the provisions of this Article.

(b)        The enumeration in this section of the powers and authority of the liquidator shall not be construed as a limitation upon him, nor shall it exclude in any manner his right to do such other acts not specifically enumerated in this section or otherwise provided for, as may be necessary or appropriate for the accomplishment of or in aid of the purpose of liquidation. (1989, c. 452, s. 1.)



§ 58-30-125. Notice to creditors and others.

§ 58‑30‑125.  Notice to creditors and others.

(a)        Unless the Court otherwise directs, the liquidator shall give or cause to be given notice of the liquidation order as soon as possible:

(1)        By first‑class mail and either by facsimile, electronic mail, or telephone to the insurance regulator of each jurisdiction in which the insurer is doing business;

(2)        By first‑class mail to any domestic or foreign guaranty association that is or may become obligated as a result of the liquidation;

(3)        By first‑class mail to all insurance agents of the insurer;

(4)        By first‑class mail to all persons known or reasonably expected to have claims against the insurer, including all policyholders, at their last known addresses indicated by the records of the insurer; and

(5)        By publication in a newspaper of general circulation in the county in which the insurer has its principal place of business and in such other locations as the liquidator deems to be appropriate.

(b)        Notice to potential claimants under subsection (a) of this section shall require claimants to file with the liquidator their claims, together with proper proofs thereof under G.S. 58‑30‑190, on or before a date the liquidator specifies in the notice. All claimants have a duty to keep the liquidator informed of any changes of address. The liquidator need not require the following to file claims under this section:

(1)        Persons claiming cash surrender values or other investment values in life insurance and annuities.

(2)        Persons claiming unearned premiums on property or casualty insurance.

(c)        If notice is given in accordance with this section, the distribution of assets of the insurer under this Article shall be conclusive with respect to all claimants, whether or not they receive notice. (1989, c. 452, s. 1; 2006‑105, s. 1.4.)



§ 58-30-127. Duties of agents.

§ 58‑30‑127.  Duties of agents.

(a)        Every person who receives notice in the form prescribed in G.S. 58‑30‑125 that an insurer that person represents as an agent is the subject of a liquidation order shall, upon request of the liquidator and within 60 days after receipt of the request, provide to the liquidator the information in the agent's records related to any policy issued by the insurer through the agent; and if the agent is a general agent, the information in the general agent's records related to any policy issued by the insurer through a subagent under contract with the general agent, including the name and address of the subagent.

(b)        For the purpose of this section, a policy is issued through an agent if the agent has a property interest in the expiration of the policy or if the agent has had in the agent's possession a copy of the declarations of the policy at any time during the life of the policy, except where the ownership of the expiration of the policy has been transferred to another person.

(c)        Any agent failing to provide information to the liquidator as required by this section is to be subject to G.S. 58‑2‑70.

(d)        The provisions of this section are in addition to any other duties in this Chapter that are placed on agents. (1991, c. 681, s. 45.)



§ 58-30-130. Actions by and against liquidator.

§ 58‑30‑130.  Actions by and against liquidator.

(a)        Upon the issuance of an order appointing a liquidator of a domestic insurer or of an alien insurer domiciled in this State, no action at law or equity shall be brought against the insurer or liquidator, whether in this State or elsewhere, nor shall any such existing actions be maintained or further presented after issuance of such order. The Court shall give full faith and credit to injunctions against the liquidator or the insurer or the continuation of existing actions against the liquidator or the insurer, when such injunctions are included in an order to liquidate an insurer issued pursuant to corresponding provisions in other states. Whenever, in the liquidator's judgment, protection of the estate of the insurer necessitates intervention in an action against the insurer that is pending outside this State, he may intervene in the action. The liquidator may defend any action in which he intervenes under this section at the expense of the estate of the insurer.

(b)        The liquidator may, upon or after an order for liquidation, within two years or such subsequent time period as applicable law may permit, institute an action or proceeding on behalf of the estate of the insurer upon any cause of action against which the period of limitation fixed by applicable law has not expired at the time of the filing of the petition upon which such order is entered. Where (i) by any agreement, a period of limitation is fixed for instituting a suit or proceeding upon any claim, or for filing any claim, proof of claim, proof of loss, demand, notice, or the like; or (ii) in any proceeding, judicial or otherwise, a period of limitation is fixed, either in the proceeding or by applicable law, for taking any action, filing any claim or pleading, or doing any act; and (iii) in any such case the period had not expired at the date of the filing of the petition; the liquidator may, for the benefit of the estate, take any such action or do any such act, required of or permitted to the insurer, within a period of 180 days subsequent to the entry of an order for liquidation, or within such further period as is shown to the satisfaction of the Court not to be unfairly prejudicial to the other party.

(c)        Any domestic or foreign guaranty association has standing to appear in any Court proceeding concerning the liquidation of an insurer if such association is or may become liable to act as a result of the liquidation.  (1989, c. 452, s. 1; 2009‑570, s. 27.)



§ 58-30-135. Collection and list of assets.

§ 58‑30‑135.  Collection and list of assets.

(a)        As soon as practicable after the liquidation order but not later than 120 days thereafter, the liquidator shall prepare in duplicate a list of the insurer's assets.  The list shall be amended or supplemented from time to time as the liquidator determines.  One copy shall be filed in the office of the clerk of the Court and one copy shall be retained for the liquidator's files.  All amendments and supplements shall be similarly filed.

(b)        The liquidator shall reduce the assets to a degree of liquidity that is consistent with the effective execution of the liquidation.

(c)        A submittal to the Court for disbursement of assets in accordance with G.S. 58‑30‑180 fulfills the requirements of subsection (a) of this section. (1989, c. 452, s. 1.)



§ 58-30-140. Fraudulent transfers prior to petition.

§ 58‑30‑140.  Fraudulent transfers prior to petition.

(a)        Every transfer made or suffered and every obligation incurred by an insurer within one year prior to the filing of a successful petition for rehabilitation or liquidation under this Article is fraudulent as to then existing and future creditors if made or incurred without fair consideration or if made or incurred with actual intent to hinder, delay, or defraud either existing or future creditors.  A transfer made or an obligation incurred by an insurer ordered to be rehabilitated or liquidated under this Article, that is fraudulent under this section, may be avoided by the receiver, except as to a person who in good faith is a purchaser, lienor, or obligee, for a present fair equivalent value; and except that any purchaser, lienor, or obligee, who in good faith has given a consideration less than fair for such transfer, lien, or obligation, may retain the property, lien, or obligation as security for repayment.  The Court may, on due notice, order any such transfer or obligation to be preserved for the benefit of the estate, and in that event, the receiver shall succeed to and may enforce the rights of the purchaser, lienor, or obligee.

(b)        A transfer of property other than real property is made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee under G.S. 58‑30‑150(c).  A transfer of real property is made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.  A transfer that creates an equitable lien is not perfected if there are available means by which a legal lien could be created.  Any transfer that is not perfected prior to the filing of a petition for liquidation shall be deemed to be made immediately before the filing of the successful petition.  The provisions of this subsection apply whether or not there are or were creditors who might have obtained any liens or persons who might have become bona fide purchasers.

(c)        Any transaction of the insurer with a reinsurer is fraudulent and may be avoided by the receiver under subsection (a) of this section if:

(1)        The transaction consists of the termination, adjustment, or settlement of a reinsurance contract in which the reinsurer is released from any part of its duty to pay the originally specified share of losses that had occurred prior to the time of the transaction, unless the reinsurer gives a present fair equivalent value for the release; and

(2)        Any part of the transaction took place within one year prior to the date of filing of the petition through which the receivership was commenced.

(d)        Every person receiving any property from the insurer or any benefit thereof as the result of a fraudulent transfer under subsection (a) of this section is personally liable therefor and is bound to account to the liquidator. (1989, c. 452, s. 1; 1991, c. 681, s. 46.)



§ 58-30-145. Fraudulent transfer after petition.

§ 58‑30‑145.  Fraudulent transfer after petition.

(a)        After a petition for rehabilitation or liquidation has been filed, a transfer of any of the real property of the insurer made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value; or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred.  The commencement of a proceeding in rehabilitation or liquidation shall be constructive notice upon the recording of a copy of the petition for or order of rehabilitation or liquidation with the register of deeds in the county in which any real property in question is located.  The exercise by a court of the United States or any state to authorize or effect a judicial sale of real property of the insurer within any county in any state is not impaired by the pendency of such a proceeding unless the copy is recorded in the county prior to the consummation of the judicial sale.

(b)        After a petition for rehabilitation or liquidation has been filed and before either the receiver takes possession of the property of the insurer or an order of rehabilitation or liquidation is granted:

(1)        A transfer of any of the property of the insurer, other than real property, made to a person acting in good faith is valid against the receiver if made for a present fair equivalent value; or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred.

(2)        A person indebted to the insurer or holding property of the insurer may, if acting in good faith, pay the indebtedness or deliver the property, or any part thereof, to the insurer or upon his order, with the same effect as if the petition were not pending.

(3)        A person having actual knowledge of the pending rehabilitation or liquidation shall be deemed not to act in good faith.

(4)        A person asserting the validity of a transfer under this section has the burden of proof.  Except as elsewhere provided in this section, no transfer by or on behalf of the insurer after the date of the petition for liquidation by any person other than the liquidator is valid as against the liquidator.

(c)        Nothing in this Article impairs the validity of currency or the negotiability of any instrument. (1989, c. 452, s. 1.)



§ 58-30-150. Voidable preferences and liens.

§ 58‑30‑150.  Voidable preferences and liens.

(a)        A preference is a transfer of any of the property of an insurer to or for the benefit of a creditor, for or on account of an antecedent debt, made or suffered by the insurer within one year before the filing of a successful petition for liquidation under this Article, the effect of which transfer may be to enable the creditor to obtain a greater percentage of this debt than another creditor of the same class would receive.  If a liquidation order is entered while the insurer is already subject to a rehabilitation order, then such transfers shall be deemed to be preferences if made or suffered within one year before the filing of the successful petition for rehabilitation, or within two years before the filing of the successful petition for liquidation, whichever time is shorter.  Any preference may be avoided by the liquidator if:

(1)        The insurer was insolvent at the time of the transfer;

(2)        The transfer was made within four months before the filing of the petition;

(3)        The creditor receiving it or to be benefited thereby or his agent acting with reference thereto had, at the time the transfer was made, reasonable cause to believe that the insurer was insolvent or was about to become insolvent; or

(4)        The creditor receiving it was an officer, or any employee, attorney, or other person who was in fact in a position of comparable influence in the insurer to an officer, whether or not he held such position, or any shareholder holding directly or indirectly more than five percent (5%) of any class of any equity security issued by the insurer, or any other person, firm, corporation, association, or aggregation of persons with whom the insurer did not deal at arm's length.

Where the preference is voidable, the liquidator may recover the property or, if it has been converted, its value from any person who has received or converted the property; except where a bona fide purchaser or lienor has given less than fair equivalent value, he shall have a lien upon the property to the extent of the consideration actually given by him.  Where a preference by way of lien or security title is voidable, the Court may on due notice order the lien or title to be preserved for the benefit of the estate, in which event the lien or title shall pass to the liquidator.

(b)        A transfer of property other than real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee.  A transfer of real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.  A transfer that creates an equitable lien shall not be deemed to be perfected if there are available means by which a legal lien could be created.  A transfer not perfected prior to the filing of a petition for liquidation shall be deemed to be made immediately before the filing of the successful petition.  The provisions of this subsection apply whether or not there are or were creditors who might have obtained liens or persons who might have become bona fide purchasers.

(c)        A lien obtainable by legal or equitable proceedings upon a simple contract is one arising in the ordinary course of such proceedings upon the entry or docketing of a judgment or decree, or upon attachment, garnishment, execution, or like process, whether before, upon, or after judgment or decree and whether before or upon levy.  It does not include liens that under applicable law are given a special priority over other liens that are prior in time.  A lien obtainable by legal or equitable proceedings could become superior to the rights of a transferee, or a purchaser could obtain rights superior to the rights of a transferee within the meaning of subsection (b) of this section, if such consequences would follow only from the lien or purchase itself, or from the lien or purchase followed by any step wholly within the control of the respective lienholder or purchaser, with or without the aid of ministerial action by public officials.  Such a lien could not, however, become superior and such a purchase could not create superior rights for the purpose of subsection (b) of this section through any acts subsequent to the obtaining of such a lien or subsequent to such a purchase that require the agreement or concurrence of any third party or that require any further judicial action or ruling.

(d)        A transfer of property for or on account of a new and contemporaneous consideration that is deemed under subsection (b) of this section to be made or suffered after the transfer because of delay in perfecting it does not thereby become a transfer for or on account of any antecedent debt if any acts required by the applicable law to be performed in order to perfect the transfer as against liens or bona fide purchasers' rights are performed within 21 days or any period expressly allowed by the law, whichever is less.  A transfer to secure a future loan, if such a loan is actually made, or a transfer that becomes security for a future loan, shall have the same effect as a transfer for or on account of a new and contemporaneous consideration.

(e)        If any lien deemed to be voidable under subdivision (a)(2) of this section has been dissolved by the furnishing of a bond or other obligation, the surety on which has been indemnified directly or indirectly by the transfer of or the creation of a lien upon any property of an insurer before the filing of a petition under this Article that results in a liquidation order, the indemnifying transfer or lien shall also be deemed to be voidable.

(f)         The property affected by any lien deemed to be voidable under subsections (a) and (e) of this section shall be discharged from such lien, and that property and any of the indemnifying property transferred to or for the benefit of a surety shall pass to the liquidator; except that the Court may on due notice order any such lien to be preserved for the benefit of the estate, and the Court may direct that such conveyance be executed as may be proper or adequate to evidence the title of the liquidator.

(g)        The Court shall have summary jurisdiction of any proceeding by the liquidator to hear and determine the rights of any parties under this section.  Reasonable notice of any hearing in the proceeding shall be given to all parties in interest, including the obligee of a releasing bond or other like obligation.  Where an order is entered for the recovery of indemnifying property in kind or for the avoidance of an indemnifying lien, the Court, upon application of any party in interest, shall in the same proceeding ascertain the value of the property or lien.  If such value is less than the amount for which the property is indemnity or than the amount of the lien, the transferee or lienholder may elect to retain the property or lien upon payment of its value, as ascertained by the Court, to the liquidator, within such reasonable times as the Court shall fix.

(h)        The liability of the surety under a releasing bond or other like obligation shall be discharged to the extent of the value of the indemnifying property recovered or the indemnifying lien nullified and avoided by the liquidator; or where the property is retained under subsection (g) of this section to the extent of the amount paid to the liquidator.

(i)         If a creditor has been preferred and afterward in good faith gives the insurer further credit, without security of any kind, for property that becomes a part of the insurer's estate, the amount of the new credit remaining unpaid at the time of the petition may be set off against the preference that would otherwise be recoverable from him.

(j)         If an insurer, within four months before the filing of a successful petition for liquidation under this Article, or at any time in contemplation of a proceeding to liquidate it, directly or indirectly pays money or transfers property to an attorney at law for services rendered or to be rendered, such transactions may be examined by the Court on its own motion or on petition of the liquidator, and shall be held valid only to the extent of a reasonable amount to be determined by the Court.  Any excess may be recovered by the liquidator for the benefit of the estate; provided that where the attorney is in a position of influence in the insurer or an affiliate thereof, payment of any money or the transfer of any property to the attorney at law for services rendered or to be rendered shall be governed by the provision of subdivision (a)(4) of this section.

(k)        Every officer, manager, employee, shareholder, member, subscriber, attorney, or any other person acting on behalf of the insurer who knowingly participates in giving any preference, when he has reasonable cause to believe the insurer is or is about to become insolvent at the time of the preference, shall be personally liable to the liquidator for the amount of the preference.  It is permissible to infer that there is a reasonable cause to so believe if the transfer was made within four months before the date of filing of the successful petition for liquidation.  Every person receiving any property from the insurer or the benefit thereof as a preference voidable under subsection (a) of this section shall be personally liable therefor and shall be bound to account to the liquidator.  Nothing in this subsection prejudices any other claim by the liquidator against any person. (1989, c. 452, s. 1.)



§ 58-30-155. Claims of holders of void or voidable rights.

§ 58‑30‑155.  Claims of holders of void or voidable rights.

(a)        No claims of a creditor who has received or acquired a preference, lien, conveyance, transfer, assignment, or encumbrance voidable under this Article shall be allowed unless he surrenders the preference, lien, conveyance, transfer, assignment or encumbrance.  If the avoidance is effected by a proceeding in which a final judgment has been entered, the claim shall not be allowed unless the money is paid or the property is delivered to the liquidator within 30 days from the date of the entering of the final judgment; except that the Court having jurisdiction over the liquidation may allow further time if there is an appeal or other continuation of the proceeding.

(b)        A claim allowable under subsection (a) of this section by reason of the avoidance, whether voluntary or involuntary, of a preference, lien, conveyance, transfer, assignment, or encumbrance, may be filed as an excused late filing under G.S. 58‑30‑185 if filed within 30 days from the date of the avoidance, or within the further time allowed by the Court under subsection (a) of this section. (1989, c. 452, s. 1.)



§ 58-30-160. Setoffs.

§ 58‑30‑160.  Setoffs.

(a)        Mutual debts or mutual credits, whether arising out of one or more contracts between the insurer and another person in connection with any action or proceeding under this Article shall be set off and the balance only shall be allowed or paid, except as provided in subsections (b), (d), and (e) of this section and in G.S. 58‑30‑175.

(b)        No setoff shall be allowed in favor of any person where:

(1)        The obligation of the insurer to the person would not at the date of the filing of a petition for liquidation entitle the person to share as a claimant in the assets of the insurer;

(2)        The obligation of the insurer to the person was purchased by or transferred to the person with a view to its being used as a setoff;

(3)        The obligation of the person is to pay an assessment levied against the members or subscribers of the insurer, or is to pay a balance upon a subscription to the capital stock of the insurer, or is in any other way in the nature of a capital contribution;

(4)        Repealed by Session Laws 1995 (Regular Session, 1996), c. 658, s. 1.

(5)        The obligation of the insurer is owed to an affiliate of the person, or to any other entity or association other than the person;

(6)        The obligation of the person is owed to an affiliate of the insurer, or to any other entity or association other than the insurer;

(7)        The obligations between the person and the insurer arise out of transactions where either the person or the insurer has assumed risks and obligations from the other party and then has ceded back to that party substantially the same risks and obligations;

(8)        The obligation of the person is to pay to the insurer sums held in a fiduciary capacity for the insurer; or

(9)        The person alone or together with any other member of its insurance company holding system owns fifty percent (50%) or more of the voting stock of the insurer.

(c)        A setoff shall be permitted to local agents against agents' balances otherwise payable to the domiciliary or ancillary receiver for the amount expended by the agents to replace insurance coverage of their insureds and the reasonable expenses incident thereto as a result of any domestic, foreign or alien insurer being placed in delinquency proceedings. Agents claiming a setoff shall within 60 days of replacing coverage provide a verified accounting of the replacement of the insurance to the domiciliary receiver, the ancillary receiver, if any, and the North Carolina Insurance Guaranty Association or similar organization in the state of residence of the policyholder. The verified accounting shall include the name of the agent, the name of the insured, the policy number, the replacement policy number, the cost of the replacement policy, the amount of unearned premium under each policy as to which setoff is claimed, any claimed expenses and a verification that the accounting has been provided to each of the persons and entities described herein. Unearned premiums set off as provided above in any amount shall be deemed paid in full by the insurer and no person shall have a claim for the unearned premiums against the North Carolina Insurance Guaranty Association or similar organization in the state of residence of the policyholder.

(d)        The receiver shall provide persons with accounting statements identifying debts which are currently due and payable. Where a person owes to the insurer currently due and payable balances, against which the person asserts setoff of mutual credits which may become due and payable from the insurer in the future, the person shall promptly pay to the receiver the currently due and payable amount; provided that, notwithstanding any other provision of this Article, the receiver shall promptly and fully refund, to the extent of the person's prior payments, any mutual credits that become due and payable to the person by the insurer.

(e)        Notwithstanding any other provision of this section, a setoff of sums due on obligations in the nature of those set forth in subdivision (b)(7) of this section shall be allowed for those sums accruing from business written where the contracts were entered into, renewed, or extended with the express written approval of the insurance regulator of the state of domicile of the now insolvent insurer, when in the judgment of the regulator it was necessary to provide reinsurance in order to prevent or mitigate a threatened impairment or insolvency of the insurer in connection with the exercise of the regulator's official responsibilities. (1989, c. 452, s. 1; 1991, c. 681, s. 47; 1995 (Reg. Sess., 1996), c. 658, s. 1.)



§ 58-30-165. Assessments.

§ 58‑30‑165.  Assessments.

(a)        As soon as practicable but not more than two years from the date of an order of liquidation under G.S. 58‑30‑105 of an insurer issuing assessable policies, the liquidator shall make a report to the Court setting forth:

(1)        The reasonable value of the assets of the insurer;

(2)        The insurer's probable total liabilities;

(3)        The probable aggregate amount of the assessment necessary to pay all claims of creditors and expenses in full, including expenses of administration and costs of collecting the assessment; and

(4)        A recommendation as to whether an assessment should be made and in what amount.

(b)        Upon the basis of the report provided in subsection (a) of this section, including any supplements and amendments thereto, the Court may levy one or more assessments against all members of the insurer who are subject to assessment. Subject to any applicable legal limits on assessability, the aggregate assessment shall be for the amount that the sum of the probable liabilities, the expenses of administration, and the estimated cost of collection of the assessment, exceeds the value of existing assets, with due regard given to assessments that cannot be collected economically.

(c)        After a levy of assessment under subsection (b) of this section, the liquidator shall issue an order directing each member who has not paid the assessment pursuant to the order, to show cause why the liquidator should not pursue a judgment therefor.

(d)        The liquidator shall give notice of the order to show cause by publication or by certified mail to each member liable thereunder mailed to his last known address as it appears on the insurer's records, at least 20 days before the return day of the order to show cause.

(e)        If a member does not appear and serve duly verified objections upon the liquidator on or before the return day of the order to show cause under subsection (c) of this section, the Court shall make an order adjudging the member liable for the amount of the assessment against him pursuant to subsection (c) of this section, together with costs, and the liquidator shall have a judgment against the member therefor. If on or before such return day, the member appears and serves duly verified objections upon the liquidator, the Commissioner may hear and determine the matter or may appoint a referee to hear it and make such order as the facts warrant. In the event that the Commissioner determines that such objections do not warrant relief from assessment, the member may request the Court to review the matter and vacate the order to show cause.

(f)         The liquidator may enforce any order or collect any judgment under subsection (e) of this section by any lawful means.  (1989, c. 452, s. 1; 2009‑172, s. 3.)



§ 58-30-170. Reinsurer's liability.

§ 58‑30‑170.  Reinsurer's liability.

The amount recoverable by the liquidator from reinsurers shall not be reduced as a result of the delinquency proceedings, regardless of any provision in the reinsurance contract or other agreement.  Payment made directly to an insured or other creditor does not diminish the reinsurer's obligation to the insurer's estate except;

(1)        Where the contract specifically provides for another payee of the reinsurance in the event of the insolvency of the ceding insurer or

(2)        Where the assuming insurer, with the consent of the direct insured or insureds, has assumed the policy obligations of the ceding insurer as direct obligations of the assuming insurer to the payees under policies and in substitution of the obligations of the ceding insurer to the payees. (1989, c. 452, s. 1.)



§ 58-30-175. Recovery of premiums owed.

§ 58‑30‑175.  Recovery of premiums owed.

(a)        An agent, broker, premium finance company, or any other person, other than the insured, responsible for the payment of a premium is obligated to pay an unpaid premium for the full policy term due the insurer at the time of the declaration of insolvency, whether earned or unearned, as shown on the records of the insurer.  The liquidator also has the right to recover from such person any part of an unearned premium that represents commission of such person.  Except as provided in G.S. 58‑30‑160, credits or setoffs or both are not allowed to an agent, broker, or premium finance company for any amounts advanced to the insurer by the agent, broker, or premium finance company on behalf of, but in the absence of a payment by, the insured.

(b)        An insured is obligated to pay any unpaid premium due the insurer at the time of the declaration of insolvency, as shown on the records of the insurer. (1989, c. 452, s. 1.)



§ 58-30-180. Domiciliary liquidator's proposal to distribute assets.

§ 58‑30‑180.  Domiciliary liquidator's proposal to distribute assets.

(a)        Within one year after a final determination of insolvency of an insurer by the Court, the liquidator shall make application to the Court for approval of a proposal to disburse assets out of marshalled assets, from time to time as such assets become available, to a domestic or foreign guaranty association having obligations because of such insolvency. If the liquidator determines that there are insufficient assets to disburse, the application required by this section shall be considered satisfied by a filing by the liquidator stating the reasons for this determination.

(b)        Such proposal shall at least include provisions for:

(1)        Reserving amounts for the payment of expenses of administration and the payment of claims of secured creditors, to the extent of the value of the security held, and claims falling within the priorities established in G.S. 58‑30‑220(1) and (4);

(2)        Disbursement of the assets marshalled to date and subsequent disbursement of assets as they become available;

(3)        Equitable allocation of disbursements to each of the domestic and foreign guaranty associations entitled thereto;

(4)        The securing by the liquidator from each of the associations entitled to disbursements pursuant to this section of an agreement to return to the liquidator such assets, together with income earned on assets previously disbursed, as may be required to pay claims of secured creditors and claims falling within the priorities established in G.S. 58‑30‑220 in accordance with such priorities. No bond shall be required of any such association; and

(5)        A full report to be made by each association to the liquidator accounting for all assets so disbursed to the association, all disbursements made therefrom, any interest earned by the association on such assets and any other matter as the Court directs.

(c)        The liquidator's proposal shall provide for disbursements to the associations in amounts estimated at least equal to the claim payments made or to be made thereby for which such associations could assert a claim against the liquidator; and shall further provide that if the assets available for disbursement from time to time do not equal or exceed the amount of such claim payments made or to be made by the association then disbursements shall be in the amount of available assets.

(d)        The liquidator's proposal shall, with respect to an insolvent insurer writing life or health insurance or annuities, provide for disbursements of assets to any domestic or foreign guaranty association covering life or health insurance or annuities or to any other entity reinsuring, assuming, or guaranteeing policies or contracts of insurance under the acts creating such associations.

(e)        Notice of such application shall be given to the association in and to the insurance regulators of each of the states. Any such notice shall be deemed to have been given when deposited in United States certified mail, first class postage prepaid, at least 30 days prior to submission of such application to the Court. Action on the application may be taken by the Court provided the above required notice has been given and provided further that the liquidator's proposal complies with subdivisions (b)(1) and (b)(2) of this section. (1989, c. 452, s. 1; 1995, c. 517, s. 13; 2006‑105, s. 1.5.)



§ 58-30-185. Filing of claims.

§ 58‑30‑185.  Filing of claims.

(a)        Proof of all claims shall be filed with the liquidator in the form required by G.S. 58‑30‑190 on or before the last day for filing specified in the notice required under G.S. 58‑30‑125, except that proof of claims for cash surrender values or other investment values in life insurance and annuities need not be filed unless the liquidator expressly so requires.

(b)        The liquidator may permit a claimant making a late filing to share in distributions, whether past or future, as if he were not late, to the extent that any such payment will not prejudice the orderly administration of the liquidation, under the following circumstances:

(1)        The existence of the claim was not known to the claimant and that he filed his claim as promptly thereafter as reasonably possible after learning of it;

(2)        A transfer to a creditor was avoided under G.S. 58‑30‑140 through 58‑30‑150, or was voluntarily surrendered under G.S. 58‑30‑155, and that the filing satisfies the conditions of G.S. 58‑30‑155; and

(3)        The valuation under G.S. 58‑30‑215, of security held by a secured creditor shows a deficiency, that is filed within 30 days after the valuation.

(c)        The liquidator shall permit late filing claims to share in distributions, whether past or future, as if they were not late, if such claims are claims of a guaranty association or foreign guaranty association for reimbursement of covered claims paid or expenses incurred, or both, subsequent to the last day for filing where such payments were made and expenses incurred as provided by law.  Claims of domestic and foreign guaranty associations for reimbursement of covered claims paid or expenses incurred shall be deemed to be absolute.

(d)        The liquidator may consider any claim filed late that is not covered by subsection (b) of this section, and permit it to receive distributions that are subsequently declared on any claims of the same or lower priority if the payment does not prejudice the orderly administration of the liquidation.  The late‑filing claimant shall receive, at each distribution, the same percentage of the amount allowed on his claim as is then being paid to claimants of any lower priority.  This shall continue until his claim has been paid in full. (1989, c. 452, s. 1.)



§ 58-30-190. Proof of claim.

§ 58‑30‑190.  Proof of claim.

(a)        Proof of claim shall consist of a statement signed by the claimant that includes all of the following that are applicable:

(1)        The particulars of the claim, including the consideration given for it;

(2)        The identity and amount of the security on the claim;

(3)        The payments made on the debt, if any;

(4)        That the sum claimed is justly owing and that there is no setoff, counterclaim, or defense to the claim;

(5)        Any right of priority of payment or other specific right asserted by the claimant;

(6)        A copy of the written instrument that is the foundation of the claim; and

(7)        The name and address of the claimant and any attorney who represents him.

(b)        No claim need be considered or allowed if it does not contain all the information in subsection (a) of this section that may be applicable.  The liquidator may require that a prescribed form be used, and may require that other information and documents be included.

(c)        At any time the liquidator may request the claimant to present information or evidence supplementary to that required under subsection (a) of this section; and may take testimony under oath, require production of affidavits or depositions, or otherwise obtain additional information or evidence.

(d)        No judgment or order against an insured or the insurer entered after the date of filing of a successful petition for liquidation, and no judgment or order against an insured or the insurer entered at any time by default or by collusion, need be considered as evidence of liability or of amount of damages.  No judgment or order against an insured or the insurer entered within four months before the filing of the petition need be considered as evidence of liability or of the amount of damages.

(e)        All claims of a guaranty association or foreign guaranty association shall be in such form and contain such substantiation as may be agreed to by the association and the liquidator; and failing such agreement as ordered by the Court. (1989, c. 452, s. 1.)



§ 58-30-195. Special claims.

§ 58‑30‑195.  Special claims.

(a)        No contingent claim shall share in a distribution of the assets of an insurer that has been adjudicated to be insolvent by an order made pursuant to G.S. 58‑30‑105; except that such claims shall be considered, if properly presented, and may be allowed to share where:

(1)        Such claim becomes absolute against the insurer on or before the last day fixed for filing of proofs of claim against the assets of such insurer, or

(2)        There is a surplus and the liquidation is thereafter conducted upon the basis that such insurer is solvent.

(b)        Where an insurer has been so adjudicated to be insolvent, any person who has a cause of action against an insured of such insurer under a liability insurance policy issued by such insurer, has the right to file a claim in the liquidation proceedings, regardless of the fact that such claim may be contingent, and such claim may be allowed:

(1)        If it may be reasonably inferred from the proof presented upon such claim that such person would be able to obtain a judgment upon such cause of action against such insured; and

(2)        If such person furnishes suitable proof, unless the Court for good cause shown otherwise directs, that no further valid claims against such insurer arising out of his cause of action other than those already presented can be made; and

(3)        If the total liability of such insurer to all claimants arising out of the same act of its insured is no greater than its total liability would be were it not in liquidation.

No judgment against such an insured taken after the date of the entry of the liquidation order shall be considered in the liquidation proceedings as evidence of liability or of the amount of damages, and no judgment against an insured taken by default, inquest, or by collusion prior to the entry of the liquidation order shall be considered as conclusive evidence in the liquidation proceeding, either of the liability of such insured to such person upon such cause of action or of the amount of damages to which such person is therein entitled.

(c)        No claim of any secured claimant shall be allowed at a sum greater than the difference between the value of the claim without security and the value of the security itself as of the date of entry of the order of liquidation or such other date set by the Court for fixation of rights and liabilities as provided in G.S. 58‑30‑105 unless the claimant surrenders his security to the Commissioner, in which event the claim shall be allowed in the full amount for which it is valued.

(d)        Claims that are due but for the passage of time, including any structured settlements or judgments involving periodic payments, shall be treated the same as absolute claims, except that such claims may be discounted at the legal rate of interest.

(e)        Claims made under employment contracts by directors, principal officers, or persons in fact performing similar functions or having similar powers, are limited to payment for services rendered prior to the issuance of any order of rehabilitation or liquidation under this Article. (1989, c. 452, s. 1.)



§ 58-30-200. Special provisions for third party claims.

§ 58‑30‑200.  Special provisions for third party claims.

(a)        Whenever any third party asserts a cause of action against an insured of an insurer in liquidation, the third party may file a claim with the liquidator.

(b)        Whether or not the third party files a claim, the insured may file a claim on his own behalf in the liquidation. If the insured fails to file a claim by the date for filing claims specified in the order of liquidation or within 60 days after mailing of the notice required by G.S. 58‑30‑125, whichever is later, he is an unexcused late filer.

(c)        The liquidator shall make his recommendations to the Court under G.S. 58‑30‑225 for the allowance of an insured's claim under subsection (b) of this section after consideration of the probable outcome of any pending action against the insured on which the claim is based, the probable damages recoverable in the action, and the probable costs and expenses of defense. After allowance by the Court, the liquidator shall withhold any dividends payable on the claim, pending the outcome of litigation and negotiation with the insured. Whenever it seems appropriate, he shall reconsider the claim on the basis of additional information and amend his recommendations to the Court. The insured shall be afforded the same notice and opportunity to be heard on all changes in the recommendation as in its initial determination. The Court may amend its allowance as it thinks appropriate. As claims against the insured are settled or barred, the insured shall be paid from the amount withheld the same percentage dividend as was paid on other claims of like property, based on the lesser of (i) the amount actually recovered from the insured by action or paid by agreement plus the reasonable costs and expense of defense, or (ii) the amount allowed on the claims by the Court. After all claims are settled or barred, any sum remaining from the amount withheld shall revert to the undistributed assets of the insurer. Delay in final payment under this subsection shall not be a reason for unreasonable delay of final distribution and discharge of the liquidator.

(d)        No claim may be presented under this section if it is or may be covered by any domestic or foreign guaranty association. (1989, c. 452, s. 1; 2003‑221, s. 14.)



§ 58-30-205. Disputed claims.

§ 58‑30‑205.  Disputed claims.

(a)        When a claim is denied in whole or in part by the liquidator, written notice of the determination shall be given to the claimant or his attorney by first class mail at the address shown in the proof of claim.  Within 60 days from the mailing of the notice, the claimant may file his objections with the liquidator.  If no such filing is made, the claimant may not further object to the determination.

(b)        Whenever objections are filed with the liquidator and the liquidator does not alter his denial of the claim as a result of the objections, the liquidator shall ask the Court for a hearing as soon as practicable and give notice of the hearing by first class mail to the claimant or his attorney and to any other persons directly affected, not less than 10 nor more than 30 days before the date of the hearing.  The matter may be heard by the Court or by a court‑appointed referee who shall submit findings of fact along with his recommendation. (1989, c. 452, s. 1.)



§ 58-30-210. Claims of surety.

§ 58‑30‑210.  Claims of surety.

Whenever a creditor, whose claim against an insurer is secured in whole or in part by the undertaking of another person, fails to prove and file that claim, the other person may do so in the creditor's name and shall be subrogated to the rights of the creditor, whether the claim has been filed by the creditor or by the other person in the creditor's name, to the extent that he discharges the undertaking.  In the absence of an agreement with the creditor to the contrary, the other person shall not be entitled to any distribution until the amount paid to the creditor on the undertaking plus the distributions paid on the claim from the insurer's estate to the creditor equals the amount of the entire claim of the creditor.  Any excess received by the creditor shall be held by him in trust for such other person.  As used in this section, "other person" does not mean a guaranty association or foreign guaranty association. (1989, c. 452, s. 1.)



§ 58-30-215. Secured creditor's claims.

§ 58‑30‑215.  Secured creditor's claims.

(a)        The value of any security held by a secured creditor shall be determined in one of the following ways, as the Court may direct:

(1)        By converting the same into money according to the terms of the agreement pursuant to which the security was delivered to such creditors; or

(2)        By agreement, arbitration, compromise or litigation between the creditor and the liquidator.

(b)        The determination shall be under the supervision and control of the Court with due regard for the recommendation of the liquidator.  The amount so determined shall be credited upon the secured claim, and any deficiency shall be treated as an unsecured claim.  If the claimant surrenders his security to the liquidator, the entire claim shall be allowed as if unsecured. (1989, c. 452, s. 1; 1991, c. 720, s. 68.)



§ 58-30-220. Priority of distribution.

§ 58‑30‑220.  Priority of distribution.

The priority of distribution of claims from the insurer's estate shall be in accordance with the order in which each class of claims is set forth in this section. Every claim in each class shall be paid in full or adequate funds shall be retained for payment before the members of the next class receive any payment. No subcategories shall be established within the categories in a class. The order of distribution of claims shall be:

(1)        The receiver's expenses for the administration and conservation of assets of the insurer.

(2)        Claims or portions of claims for benefits under policies and for losses incurred, including claims of third parties under liability policies; claims of HMO enrollees and HMO enrollees' beneficiaries; claims for unearned premiums; claims for funds or consideration held under funding agreements, as defined in G.S. 58‑7‑16; claims under life insurance and annuity policies, whether for death proceeds, annuity proceeds, or investment values; and claims of domestic and foreign guaranty associations, including claims for the reasonable administrative expenses of domestic and foreign guaranty associations; but excluding claims of insurance pools, underwriting associations, or those arising out of reinsurance agreements, claims of other insurers for subrogation, and claims of insurers for payments and settlements under uninsured and underinsured motorist coverages.

(2a)      For HMOs, claims of providers and participating providers, as defined in G.S. 58‑67‑5(h) and G.S. 58‑67‑5(1)[(l)], who are obligated by statute, agreement, or court order to hold enrollees harmless from liability for services provided and covered by an HMO.

(3)        Claims of the federal or any state or local government or taxing authority, including claims for taxes.

(4)        Compensation actually owing to employees other than officers of the insurer for services rendered within three months before the commencement of a delinquency proceeding against the insurer under this Article, but not exceeding one thousand dollars ($1,000) for each employee. In the discretion of the Commissioner, this compensation may be paid as soon as practicable after the proceeding has been commenced. This priority is in lieu of any other similar priority that may be authorized by law as to wages or compensation of those employees.

(5)        Claims of general creditors, including claims of insurance pools, underwriting associations, or those arising out of reinsurance agreements; claims of other insurers for subrogation; and claims of insurers for payments and settlements under uninsured and underinsured motorist coverages. (1989, c. 452, s. 1; 1993 (Reg. Sess., 1994), c. 600, s. 2; 1995, c. 517, s. 14; 1998‑211, s. 4.)



§ 58-30-225. Liquidator's recommendations to the Court.

§ 58‑30‑225.  Liquidator's recommendations to the Court.

(a)        The liquidator shall review all claims duly filed in the liquidation and shall make such further investigation as necessary.  He may compound, compromise, or in any other manner negotiate the amount for which claims will be recommended to the Court except where he is required by law to accept claims as settled by any person or organization, including any domestic or foreign guaranty association.  Unresolved disputes shall be determined under G.S. 58‑30‑205.  As soon as practicable, the liquidator shall present to the Court a report of the claims against the insurer with his recommendations.  The report shall include the name and address of each claimant and the amount of any claim finally recommended.  If the insurer has issued annuities or life insurance policies, the liquidator shall report the persons to whom, according to the records of the insurer, amounts are owed as cash surrender values or other investment values and the amounts owed.

(b)        The Court may approve, disapprove, or modify the report on claims by the liquidator.  Such reports that are not modified by the Court within a period of 60 days following submission by the liquidator shall be treated by the liquidator as allowed claims, subject thereafter to later modification or to rulings made by the Court pursuant to G.S. 58‑30‑205.  No claim under a policy of insurance shall be allowed for an amount in excess of the applicable policy benefits. (1989, c. 452, s. 1.)



§ 58-30-230. Distribution of assets.

§ 58‑30‑230.  Distribution of assets.

(a)        Under the direction of the Court, the liquidator shall pay distributions in a manner that will assure the proper recognition of priorities and a reasonable balance between the expeditious completion of the liquidation and the protection of unliquidated and undetermined claims, including third party claims.  Distribution of assets in kind may be made at valuations set by agreement between the liquidator and the creditor and approved by the Court.

(b)        Interest on claims shall be paid only after all claims have been paid under subsection (a) of this section.  This subsection does not apply to interest awarded as part of a judgment. (1989, c. 452, s. 1.)



§ 58-30-235. Unclaimed and withheld funds.

§ 58‑30‑235.  Unclaimed and withheld funds.

(a)        All unclaimed funds subject to distribution remaining in the liquidator's hands when he is ready to apply to the Court for discharge, including the amount distributable to any creditor, shareholder, member, or other person who is unknown or cannot be found, shall be deposited with the State Treasurer, and shall be paid without interest except in accordance with G.S. 58‑30‑220 to the person entitled thereto or his legal representative upon proof satisfactory to the State Treasurer of his right thereto.  Any amount on deposit not claimed within six years from the discharge of the liquidator shall be considered abandoned and shall be escheated without formal escheat proceedings.

(b)        All funds withheld under G.S. 58‑30‑195 and not distributed shall upon discharge of the liquidator be deposited with the State Treasurer and paid by him in accordance with G.S. 58‑30‑220.  Any sums remaining that under G.S. 58‑30‑220 would revert to the undistributed assets of the insurer shall be transferred to the State Treasurer and become the property of the State under subsection (a) of this section, unless the Commissioner in his discretion petitions the Court to reopen the liquidation under G.S. 58‑30‑245. (1989, c. 452, s. 1.)



§ 58-30-240. Termination of proceedings.

§ 58‑30‑240.  Termination of proceedings.

(a)        When all assets justifying the expense of collection and distribution have been collected and distributed under this Article, the liquidator shall apply to the Court for discharge.  The Court may grant the discharge and make any other orders, including an order to transfer any remaining funds that are uneconomic to distribute, as may be deemed appropriate.

(b)        Any other person may apply to the Court at any time for an order under subsection (a) of this section.  If the application is denied, the applicant shall pay the costs and expenses of the liquidator in resisting the application, including reasonable attorney fees. (1989, c. 452, s. 1.)



§ 58-30-245. Reopening liquidation.

§ 58‑30‑245.  Reopening liquidation.

After the liquidation proceeding has been terminated and the liquidator discharged, the Commissioner or other interested party may at any time petition the Court to reopen the proceedings for good cause, including the discovery of additional assets.  If the Court is satisfied that there is justification for reopening, it shall so order. (1989, c. 452, s. 1.)



§ 58-30-250. Disposition of records during and after termination of liquidation.

§ 58‑30‑250.  Disposition of records during and after termination of liquidation.

Whenever it appears to the Commissioner that the records of any insurer in process of liquidation or completely liquidated are no longer useful, he may recommend to the Court and the Court shall direct what records should be retained for future reference and what should be destroyed. (1989, c. 452, s. 1.)



§ 58-30-255. External audit of the receiver's books.

§ 58‑30‑255.  External audit of the receiver's books.

The Court may, as it deems to be desirable, cause audits to be made of the books of the Commissioner relating to any receivership established under this Article, and a report of each audit shall be filed with the Commissioner and with the Court.  The books, records, and other documents of the receivership shall be made available to any auditor at any time without notice.  The expense of each audit shall be considered a cost of administration of the receivership. (1989, c. 452, s. 1.)



§ 58-30-260. Conservation of property of foreign or alien insurers found in this State.

§ 58‑30‑260.  Conservation of property of foreign or alien insurers found in this State.

(a)        If a domiciliary liquidator has not been appointed, the Commissioner may apply to the Court by verified petition for an order directing him to act as conservator to conserve the property of an alien insurer not domiciled in this State or a foreign insurer on any one or more of the following grounds:

(1)        Any of the grounds in G.S. 58‑30‑75;

(2)        That any of its property has been sequestered by official action in its domiciliary state, or in any other state;

(3)        That enough of its property has been sequestered in an alien country to give reasonable cause to fear that the insurer is or may become insolvent;

(4)        That its license to do business in this State has been revoked or that none was ever issued; and that there are residents of this State with outstanding claims or outstanding policies.

(b)        When an order is sought under subsection (a) of this section, the Court shall cause the insurer to be given such notice and time to respond thereto as is reasonable under the circumstances.

(c)        The Court may issue the order in whatever terms it shall deem appropriate. The filing or recording of the order with the clerk of court or the register of deeds of the county in which the principal business of the company is located, shall impart the same notice as a deed, bill of sale or other evidence of title duly filed or recorded with that register of deeds would have imparted.

(d)        The conservator may at any time petition for and the Court may grant an order under G.S. 58‑30‑265 to liquidate assets of a foreign or alien insurer under conservation, or, if appropriate, for an order under G.S. 58‑30‑275, to be appointed ancillary receiver.

(e)        The conservator may at any time petition the Court for an order terminating conservation of an insurer. If the Court finds that the conservation is no longer necessary, it shall order that the insurer be restored to possession of its property and the control of its business. The Court may also make such finding and issue such order at any time upon motion of any interested party, but if such motion is denied all costs shall be assessed against such party. (1989, c. 452, s. 1; 1999‑132, s. 9.1.)



§ 58-30-265. Liquidation of property of foreign or alien insurers found in this State.

§ 58‑30‑265.  Liquidation of property of foreign or alien insurers found in this State.

(a)        If no domiciliary receiver has been appointed, the Commissioner may apply to the Court by verified petition for an order directing him to liquidate the assets found in this State of a foreign insurer or an alien insurer not domiciled in this State, on any of the following grounds:

(1)        Any of the grounds in G.S. 58‑30‑75 or G.S. 58‑30‑100; or

(2)        Any of the grounds specified in G.S. 58‑30‑260(a)(2) through (4).

(b)        When an order is sought under subsection (a) of this section, the Court shall cause the insurer to be given such notice and time to respond thereto as is reasonable under the circumstances.

(c)        If it appears to the Court that the best interests of creditors, policyholders, and the public require, the Court may issue an order to liquidate in whatever terms it deems to be appropriate.  The filing or recording of the order with the clerk of the Court or the register of deeds of the county in which the principal business of the insurer is located or the county in which its principal office or place of business is located, shall impart the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded with that register of deeds would have imparted.

(d)        If a domiciliary liquidator is appointed in a reciprocal state while a liquidation is proceeding under this section, the liquidator under this section shall thereafter act as ancillary receiver under G.S. 58‑30‑275.  If a domiciliary liquidator is appointed in a nonreciprocal state while a liquidation is proceeding under this section, the liquidator under this section, may petition the court for permission to act as ancillary receiver under G.S. 58‑30‑275.

(e)        On the same grounds as are specified in subsection (a) of this section, the Commissioner may petition any appropriate federal district court to be appointed receiver to liquidate that portion of the insurer's assets and business over which that court will exercise jurisdiction, or any lesser part thereof that the Commissioner considers desirable for the protection of the policyholders and creditors in this State.

(f)         The Court may order the Commissioner, when he has liquidated the assets of a foreign or alien insurer under this section, to pay claims of residents of this State against the insurer under such rules as to the liquidation of insurers under this Article as are otherwise compatible with the provisions of this section. (1989, c. 452, s. 1.)



§ 58-30-270. Domiciliary liquidators in other states.

§ 58‑30‑270.  Domiciliary liquidators in other states.

(a)        The domiciliary liquidator of an insurer domiciled in a reciprocal state is, except as to special deposits and security on secured claims under G.S. 58‑30‑275(c), vested by operation of law with the title to all of the assets, property, contracts and rights of action, agents' balances, and all of the books, accounts, and other records of the insurer located in this State.  The date of vesting shall be the date of the filing of the petition, if that date is specified by the domiciliary law for the vesting of property in the domiciliary state.  Otherwise, the date of vesting shall be the date of entry of the order directing possession to be taken.  The domiciliary liquidator shall have the immediate right to recover the balances due from agents and to obtain possession of the books, accounts, and other records of the insurer located in this State.  He also shall have the right to recover all other assets of the insurer located in this State, subject to G.S. 58‑30‑275.

(b)        If a domiciliary liquidator is appointed for an insurer not domiciled in a reciprocal state, the Commissioner shall be vested by operation of law with the title to all of the property, contracts, and rights of action, and all of the books, accounts and other records of the insurer located in this State, at the same time that the domiciliary liquidator is vested with title in the domicile.  The Commissioner may petition for a conservation or liquidation order under G.S. 58‑30‑260 and G.S. 58‑30‑265, or for an ancillary receivership under G.S. 58‑30‑275, or after approval by the Court may transfer title to the domiciliary liquidator, as the interests of justice and the equitable distribution of the assets require.

(c)        Claimants residing in this State may file claims with the liquidator or ancillary receiver, if any, in this State or with the domiciliary liquidator, if the domiciliary law permits.  The claims must be filed on or before the last date fixed for the filing of claims in the domiciliary liquidation proceedings. (1989, c. 452, s. 1.)



§ 58-30-275. Ancillary formal proceedings.

§ 58‑30‑275.  Ancillary formal proceedings.

(a)        If a domiciliary liquidator has been appointed for an insurer not domiciled in this State, the Commissioner may file a petition with the Court requesting appointment as ancillary receiver in this State:

(1)        If he finds that there are sufficient assets of the insurer located in this State to justify the appointment of an ancillary receiver;

(2)        If the protection of creditors or policyholders in this State so requires.

(b)        The Court may issue an order appointing an ancillary receiver in whatever terms it deems to be appropriate, including provisions for payment of the reasonable and necessary expenses of the proceedings. The filing or recording of the order with a register of deeds in this State imparts the same notice as a deed, bill of sale, or other evidence of title duly filed or recorded with that register of deeds.

(c)        When a domiciliary liquidator has been appointed in a reciprocal state, then the ancillary receiver appointed in this State, may, whenever necessary, aid and assist the domiciliary liquidator in recovering assets of the insurer located in this State. The ancillary receiver shall, as soon as practicable, liquidate from their respective securities those special deposit claims and secured claims which are proved and allowed in the ancillary proceedings in this State, and shall pay the necessary expenses of the proceedings. He shall promptly transfer all remaining assets, books, accounts, and records to the domiciliary liquidator. Subject to this section, the ancillary receiver and his deputies shall have the same powers and be subject to the same duties with respect to the administration of assets as a liquidator of an insurer domiciled in this State.

(d)        When a domiciliary liquidator has been appointed in this State, ancillary receivers appointed in reciprocal states shall have, as to assets and books, accounts, and other records in their respective states, corresponding rights, duties and powers to those provided in subsection (c) of this section for ancillary receivers appointed in this State. (1989, c. 452, s. 1; 1993 (Reg. Sess., 1994), c. 678, s. 17.)



§ 58-30-280. Ancillary summary proceedings.

§ 58‑30‑280.  Ancillary summary proceedings.

The Commissioner in his sole discretion may institute proceedings under G.S. 58‑30‑60 through 58‑30‑70 at the request of the insurance regulator of the domiciliary state of any foreign or alien insurer having property located in this State. (1989, c. 452, s. 1.)



§ 58-30-285. Claims of nonresidents against insurers domiciled in this State.

§ 58‑30‑285.  Claims of nonresidents against insurers domiciled in this State.

(a)        In a liquidation proceeding begun in this State against an insurer domiciled in this State, claimants residing in foreign countries or in states not reciprocal states must file claims in this State, and claimants residing in reciprocal states may file claims either with the ancillary receivers, if any, in their respective states, or with the domiciliary liquidator.  Claims must be filed on or before the last date fixed for the filing of claims in the domiciliary liquidation proceeding.

(b)        Claims belonging to claimants residing in reciprocal states may be proved either in the liquidation proceeding in this State as provided in this Article, or in ancillary proceedings, if any, in the reciprocal states.  If notice of the claims and opportunity to appear and be heard is afforded the domiciliary liquidator of this State as provided in G.S. 58‑30‑290(b) with respect to ancillary proceedings, the final allowance of claims by the courts in ancillary proceedings in reciprocal states shall be conclusive as to amount and as to priority against special deposits or other security located in such ancillary states, but shall not be conclusive with respect to priorities against general assets under G.S. 58‑30‑220. (1989, c. 452, s. 1.)



§ 58-30-290. Claims of residents against insurers domiciled in reciprocal states.

§ 58‑30‑290.  Claims of residents against insurers domiciled in reciprocal states.

(a)        In a liquidation proceeding in a reciprocal state against an insurer domiciled in that state, claimants against the insurer who reside within this State may file claims either with the ancillary receiver, if any, in this State, or with the domiciliary liquidator.  Claims must be filed on or before the last dates fixed for the filing of claims in the domiciliary proceeding.

(b)        Claims belonging to claimants residing in this State may be proved either in the domiciliary state under the law of that state, or in ancillary proceedings, if any, in this State.  If a claimant elects to prove his claim in this State, he shall file his claim with the liquidator in the manner provided in G.S. 58‑30‑185 and G.S. 58‑30‑190.  The ancillary receiver shall make his recommendation to the Court as under G.S. 58‑30‑225.  He shall also arrange a date for hearing if necessary under G.S. 58‑30‑205 and shall give notice to the liquidator in the domiciliary state, either by certified mail or by personal service at least 40 days prior to the date set for hearing.  If the domicilary liquidator, within 30 days after the giving of such notice, gives notice in writing to the ancillary receiver and to the claimant, either by certified mail or by personal service, of his intention to contest the claim, he shall be entitled to appear or to be represented in any proceedings in this State involving the adjudication of the claim.

(c)        The final allowance of the claim by the courts of this State shall be accepted as conclusive as to amount and as to priority against special deposits or other security located in this State. (1989, c. 452, s. 1.)



§ 58-30-295. Attachment, garnishment and levy of execution.

§ 58‑30‑295.  Attachment, garnishment and levy of execution.

During the pendency in this or any other state of a liquidation proceeding, whether called by that name or not, no action or proceeding in the nature of an attachment, garnishment, or levy of execution shall be commenced or maintained in this State against the delinquent insurer or its assets. (1989, c. 452, s. 1.)



§ 58-30-300. Interstate priorities.

§ 58‑30‑300.  Interstate priorities.

(a)        In a liquidation proceeding in this State involving one or more reciprocal states, the order of distribution of the domiciliary state shall control as to all claims of residents of this and reciprocal states. All claims of residents of reciprocal states shall be given equal priority of payment from general assets regardless of where such assets are located.

(b)        The owners of special deposit claims against an insurer for which a liquidator is appointed in this or any other state shall be given priority against the special deposits in accordance with the statutes governing the creation and maintenance of the deposits. If there is a deficiency in any deposit, so that the claims secured by it are not fully discharged from it, the claimants may share in the general assets, but the sharing shall be deferred until general creditors, and also claimants against other special deposits who have received smaller percentages from their respective special deposits, have been paid percentages of their claims equal to the percentage paid from the special deposit.

(c)        The owner of a secured claim against an insurer for which a liquidator has been appointed in this or any other state may surrender the owner's security and file the claim as a general creditor, or the claim may be discharged by resort to the security in accordance with G.S. 58‑30‑215 in which case the deficiency, if any, shall be treated as a claim against the general assets of the insurer on the same basis as claims of unsecured creditors. (1989, c. 452, s. 1; 1995, c. 193, s. 32.)



§ 58-30-305. Subordination of claims for noncooperation.

§ 58‑30‑305.  Subordination of claims for noncooperation.

If an ancillary receiver in another state or foreign country, whether called by that name or not, fails to transfer to the domiciliary liquidator in this State any assets within his control other than special deposits, diminished only by the expenses of the ancillary receivership, if any, the claims filed in the ancillary receivership, other than special deposit claims or secured claims shall be placed in the class of claims under G.S. 58‑30‑220(5). (1989, c. 452, s. 1.)



§ 58-30-310. Exemption from filing fees.

§ 58‑30‑310.  Exemption from filing fees.

As used in this section, "Commissioner" includes the Commissioner's deputies, employees, or attorneys of record.  The Commissioner is not required to pay any fee to any public officer in this State for filing, recording, issuing a transcript or certificate, or authenticating any paper or instrument pertaining to the exercise by the Commissioner of any of the powers or duties conferred upon him under this Article.  This section applies whether or not the paper or instrument is connected with the commencement of an action or proceeding by or against the Commissioner or with the subsequent conduct of an action or proceeding. (1989 (Reg. Sess., 1990), c. 1069, s. 15.)



§ 58-31-1. State Property Fire Insurance Fund created.

Article 31.

Insuring State Property, Officials and Employees.

§ 58‑31‑1.  State Property Fire Insurance Fund created.

Upon the expiration of all existing policies of fire insurance upon state‑owned buildings, fixtures, furniture, and equipment, including all such property the title to which may be in any State department, institution, or agency, the State of North Carolina shall not reinsure any of such properties.

There is hereby created a "State Property Fire Insurance Fund," which shall be as a special fund in the State treasury, for the purpose of providing a reserve against loss from fire at State departments and institutions. The State Treasurer shall be the custodian of the "State Property Fire Insurance Fund" and shall invest its assets in accordance with the provisions of G.S. 147‑69.2 and 147‑69.3. The unexpended appropriations of State departments and institutions for fire insurance premiums for the fiscal year 1944‑1945 and the appropriations for fire insurance premiums made for the biennium 1945‑1947 or that may thereafter be made for this purpose shall be transferred to the "State Property Fire Insurance Fund." (1945, c. 1027, s. 1; 1963, c. 462; 1975, c. 519, s. 1; 1979, c. 467, s. 4.)



§ 58-31-5. Appropriations; fund to pay administrative expenses.

§ 58‑31‑5.  Appropriations; fund to pay administrative expenses.

Upon the expiration of the existing fire insurance policies on said properties and in making appropriations for any biennium after the next biennium, the Commissioner shall file with the Department of Administration his estimate of the appropriations which will be necessary in order to set up and maintain an adequate reserve to provide a fund sufficient to protect the State, its departments, institutions, and agencies from loss or damage to any of said properties up to fifty per centum (50%) of the value thereof. Appropriations made for the creating of such fire insurance reserves against property of the Department of Agriculture and Consumer Services, or the Department of Transportation or any special operating fund shall be charged against the funds of such departments.

The State Property Fire Insurance Fund is authorized and empowered to pay all the administrative expenses occasioned by the administration of Article 31 of Chapter 58 of the General Statutes. (1945, c. 1027, s. 2; 1957, c. 65, s. 11; c. 269, s. 1; 1959, c. 182, s. 1; 1973, c. 507, s. 5; 1977, c. 464, s. 34; 1991, c. 720, s. 4; 1997‑261, s. 109.)



§ 58-31-10. Payment of losses on basis of actual cost of restoration or replacement; rules; insurance and reinsurance; sprinkler leakage insurance.

§ 58‑31‑10.  Payment of losses on basis of actual cost of restoration or replacement; rules; insurance and reinsurance; sprinkler leakage insurance.

(a)        In the case of total or partial loss of any property of any State agency or institution, the Commissioner shall determine the amount of loss and certify that amount to the agency or institution concerned and to the Director of the Budget and Council of State.  The Director of the Budget and Council of State may authorize transfers from the Fund to the agency or institution that suffered the loss in amounts that are necessary to pay for the actual cost of restoration or replacement of the property.  In the event there is not a sufficient amount in the Fund to pay for the actual cost of restoration or replacement, the Director of the Budget and the Council of State may supplement the Fund by transferring amounts from the Contingency and Emergency Fund.

(b)        The Commissioner, with the approval of the Council of State, is authorized to adopt rules necessary to carry out the purpose of this Article, which rules shall be binding on all State agencies and institutions.  The Commissioner, with the approval of the Director of the Budget and the Council of State, is authorized to purchase from qualified insurers insurance or reinsurance necessary to protect the Fund against loss on any one building and its contents in excess of fifty thousand dollars ($50,000), and the premiums for this coverage shall be paid from the Fund.

(c)        Upon the request of any State agency or institution, sprinkler leakage insurance shall be provided on designated property of the agency or institution that is insured by the Fund.  Premiums for this coverage shall be paid by the requesting agency or institution in accordance with rates fixed by the Commissioner.  Losses covered by this insurance may be paid out of the Fund in the same manner as other losses.  The Commissioner, with the approval of the Director of the Budget and the Council of State, is authorized to purchase from qualified insurers insurance or reinsurance necessary to protect the Fund against loss with respect to sprinkler leakage insurance coverage. (1945, c. 1027, s. 3; 1951, c. 802; 1959, c. 182, s. 2; 1983, c. 913, s. 7; 1985, c. 786.)



§ 58-31-12. Policy forms.

§ 58‑31‑12.  Policy forms.

The Commissioner, with the approval of the Council of State, may adopt insurance forms for coverages provided by the State Property Fire Insurance Fund under this Article. (1993, c. 409, s. 13.)



§ 58-31-13. Hazardous conditions in State-owned buildings.

§ 58‑31‑13.  Hazardous conditions in State‑owned buildings.

If the Commissioner determines that an undue hazard to life, safety, or property exists because of a condition or the use of a building owned by the State, the Commissioner shall advise the proper agency how to limit or prohibit use of the building until the hazard is abated. (1993, c. 409, s. 13.)



§ 58-31-15. Extended coverage insurance.

§ 58‑31‑15.  Extended coverage insurance.

Upon request of any State department, agency or institution, extended coverage insurance, and other property insurance, may be provided on designated state‑owned property of such department, agency or institution which is insured by the State Property Fire Insurance Fund.  Premiums for such insurance coverage shall be paid by each requesting department, agency or institution in accordance with rates fixed by the Commissioner.  Losses covered by such insurance may be paid for out of the State Property Fire Insurance Fund in the same manner as fire losses.  The Commissioner, with the approval of the Governor and Council of State, is authorized and empowered to purchase from insurers admitted to do business in North Carolina such insurance or reinsurance as may be necessary to protect the State Property Fire Insurance Fund against loss with respect to such insurance coverage.  The words "extended coverage insurance," as used in this section, mean insurance against loss or damage caused by windstorm, hail, explosion, riot, riot attending a strike, civil commotion, aircraft, vehicles or smoke. (1957, c. 67; 1975, c. 519, s. 2; 1991, c. 720, s. 4.)



§ 58-31-20. Use and occupancy and business interruption insurance.

§ 58‑31‑20.  Use and occupancy and business interruption insurance.

Upon request of any State department, agency or institution, use and occupancy and business interruption insurance shall be provided on state‑owned property of such department, agency or institution which is insured by the State Property Fire Insurance Fund.  Premiums for such insurance coverage shall be paid by each requesting department, agency or institution in accordance with rates fixed by the Commissioner.  Losses covered by such insurance may be paid for out of the State Property Fire Insurance Fund in the same manner as fire losses.  The Commissioner, with the approval of the Governor and Council of State, is authorized and empowered to purchase from insurers admitted to do business in North Carolina such insurance or reinsurance as may be necessary to protect the State Property Fire Insurance Fund against loss with respect to such insurance coverage. (1957, c. 67; 1991, c. 720, s. 4.)



§ 58-31-25. Professional liability insurance for officials and employees of the State.

§ 58‑31‑25.  Professional liability insurance for officials and employees of the State.

The Commissioner may acquire professional liability insurance covering the officers and employees of any State department, institution or agency upon the request of such State department, institution or agency.  Premiums for such insurance coverage shall be paid by the requesting department, institution or agency at rates fixed by the Commissioner from funds made available to it for the purpose.  The Commissioner, in placing a contract for such insurance is authorized to place such insurance through the Public Officers and Employees' Liability Insurance Commission, and shall exercise all efforts to place  such insurance through the said commission prior to attempting to procure such insurance through any other source.

The Commissioner, pursuant to this section, may acquire professional liability insurance covering the officers and employees of a department, institution or agency of State government only if the coverage to be provided by such policy is coverage of claims in excess of the protection provided by Articles 31 and 31A of Chapter 143 of the General Statutes.

The purchase, by any State department, institution or agency of professional liability insurance covering the law‑enforcement officers, officers or employees of such department, institution or agency shall not be construed as a waiver of any defense of sovereign immunity by such department, institution or agency.  The purchase of such insurance shall not be deemed a waiver by any employee of the defense of sovereign immunity to the extent that such defense may be available to him.

The payment, by any State department, institution or agency of funds as premiums for professional liability insurance through the plan provided herein, covering the law‑enforcement officers or officials or employees of such department, institution or agency is hereby declared to be for a public purpose. (1979, c. 206, s. 1; 1987, c. 864, s. 53; 1991, c. 720, s. 4.)



§ 58-31-30: Expired at the end of the 1993-94 fiscal year by its own terms.

§ 58‑31‑30:  Expired at the end of the 1993‑94 fiscal year by its own terms.



§ 58-31-35. Information furnished Commissioner by officers in charge.

§ 58‑31‑35.  Information furnished Commissioner by officers in charge.

It is the duty of the different officers or boards having in their custody any property belonging to the State to inform the Commissioner, giving him in detail a full description of same, and to keep him informed of any changes in such property or its location or surroundings. (1901, c. 710, ss. 1, 2; 1903, c. 771, s. 2; Rev., s. 4828; C.S., s. 6452.)



§ 58-31-40. Commissioner to inspect State property.

§ 58‑31‑40.  Commissioner to inspect State property.

(a)        The Commissioner shall, at least once every year or more often if the Commissioner considers it necessary, visit, inspect, and thoroughly examine every State property to analyze and determine its protection from fire, including the property's occupants or contents. The Commissioner shall notify in writing the agency or official in charge of the property of any defect noted by the Commissioner or any improvement considered by the Commissioner to be necessary, and a copy of that notice shall be forwarded by the Commissioner to the Department of Administration.

(b)        No agency or person authorized or directed by law to select a plan or erect a building comprising 20,000 square feet or more for the use of any county, city, or school district shall receive and approve of the plan until it is submitted to and approved by the Commissioner as to the safety of the proposed building from fire, including the property's occupants or contents.

(c)        Repealed by Session Laws 2009‑474, s. 1, effective October 1, 2009.  (1901, c. 710, ss. 1, 2; 1903, c. 771, s. 3; Rev., s. 4829; 1909, c. 880; 1919, c. 186, s. 3; C.S., s. 6453; 2000‑122, s. 10; 2001‑487, s. 19; 2001‑496, s. 11.1; 2007‑303, s. 1; 2009‑474, s. 1.)



§ 58-31-45. Report required of Commissioner.

§ 58‑31‑45.  Report required of Commissioner.

The Commissioner must submit to the Governor a full report of his official action under this Article, with such recommendations as commend themselves to him, and it shall be embodied in or attached to his biennial report to the General Assembly. (1901, c. 710, ss. 1, 2; 1903, c. 771, s. 4; Rev., s. 4830; C.S., s. 6454; 1945, c. 386; 1991, c. 720, s. 4.)



§ 58-31-50. Liability insurance required for state-owned vehicles.

§ 58‑31‑50.  Liability insurance required for state‑owned vehicles.

Every department, agency or institution of the State shall acquire motor vehicle liability insurance on all state‑owned motor vehicles under its control. (1959, c. 1248; 1983, c. 717, s. 10.)



§ 58-31-52. State motor vehicle safety program.

§ 58‑31‑52.  State motor vehicle safety program.

(a)        Findings, Policy, and Purpose.  Motor vehicle accidents exact a terrible toll of human tragedy and suffering as well as national resources within the United States. The same is true, on a smaller scale, within North Carolina State government. Every year State employees or members of the general public are killed or injured, and a significant portion of the State's financial resources is expended as a direct result of accidents involving State‑owned vehicles. Accordingly, it is North Carolina policy that the State‑owned motor vehicle fleet and vehicles used on behalf of the State be operated and maintained in such a manner as to minimize deaths, injuries, and costs. The purpose of this section is to direct the Commissioner of Insurance to develop a program to provide policy, requirements, procedures, technical information, and standards for administering a State vehicle safety program which will apply to all State personnel involved in the administration and operation of vehicles on behalf of the State.

(b)        The Commissioner shall develop and adopt a State motor vehicle safety program to assure that State‑owned motor vehicles are operated and maintained in a safe manner.

(c)        In developing the program, the Commissioner shall include the following:

(1)        Basic criteria concerning qualifications, screening, and education of drivers.

(2)        Required and prohibited driving practices.

(3)        Safety maintenance requirements.

(4)        Accident reporting and review procedures.

(d)        The requirements and procedures established under the program apply to all agencies and persons operating vehicles on behalf of the State, unless specifically exempted by the Commissioner. Agencies may adopt more stringent requirements and procedures than those adopted by the Commissioner under this section. The administration of the program in each agency is the responsibility of each agency head or that person's designee.

(e)        The provisions of Chapter 150B of the General Statutes do not apply to the program developed and adopted under this section. (1995, c. 517, s. 15.)



§ 58-31-55. Insurance and official fidelity bonds for State agencies to be placed by Department; exception; costs of placement.

§ 58‑31‑55.  Insurance and official fidelity bonds for State agencies to be placed by Department; exception; costs of placement.

Except as provided in G.S. 58‑32‑15, all insurance and all official fidelity and surety bonds authorized for State departments, institutions, and agencies shall be effected and placed by the Department, and the cost of such placement shall be paid by the State department, institution, or agency involved upon bills rendered to and approved by the Commissioner. (1975, c. 875, s. 11; 1981, c. 1109, s. 4; 1993, c. 504, s. 21.)



§ 58-31-60. Competitive selection of payroll deduction insurance products paid for by State employees.

§ 58‑31‑60.  Competitive selection of payroll deduction insurance products paid for by State employees.

(a)        Employee Insurance Committee.  The head of each State government employee payroll unit offering payroll deduction insurance products to employees shall appoint an Employee Insurance Committee for the following purposes:

(1)        To review insurance products currently offered through payroll deduction to the State employees in the Employee Insurance Committee's payroll unit to determine if those products meet the needs and desires of employees in the Employee Insurance Committee's payroll unit.

(2)        To select the types of insurance products that reflect the needs and desires of employees in the Employee Insurance Committee's payroll unit.

(3)        To competitively select the best insurance products of the types determined by the Employee Insurance Committee to reflect the needs and desires of the employees of that payroll unit.

As used in this section, "insurance product" includes a prepaid legal services plan registered under G.S. 84‑23.1.

(b)        Appointment of Employee Insurance Committee Members.  The members of the Employee Insurance Committee shall be appointed by the head of the payroll unit. The Committee shall consist of not less than five or more than nine individuals a majority of whom have been employed in the payroll unit for at least one year. The committee members shall, except where necessary initially to establish the rotation herein prescribed, serve three‑year terms with approximately one‑third of the terms expiring annually. Committee membership make‑up shall fairly represent the work force in the payroll unit and be selected without regard to any political or other affiliations. It shall be the duty of the payroll unit head to assure that the Employee Insurance Committee is completely autonomous in its selection of insurance products and insurance companies and that no member of the Employee Insurance Committee has any conflict of interest in serving on the Committee. A committee on employee benefits elected or appointed by the faculty representative body of a constituent institution of The University of North Carolina shall be deemed constituted and functioning as an employee insurance committee in accordance with this section. Any decision rendered by the Employee Insurance Committee where the autonomy of the Committee or a conflict of interest is questioned shall be subject to appeal pursuant to the Administrative Procedure Act, or in the case of departments, boards and commissions which are specifically exempt from the Administrative Procedure Act, pursuant to the appeals procedure prescribed for such department, board or commission.

(c)        Payroll Deduction Slots.  Each payroll unit shall be entitled to not less than four payroll deduction slots to be used for payment of insurance premiums for products selected by the Employee Insurance Committee and offered to the employees of the payroll unit. The Employee Insurance Committee shall select only one company per payroll deduction slot. The Company selected by the Employee Insurance Committee shall be permitted to sell through payroll deduction only the products specifically approved by the Employee Insurance Committee. The assignment by the Employee Insurance Committee of a payroll deduction slot shall be for a period of not less than two years unless the insurance company shall be in violation of the terms of the written agreement specified in this subsection. The insurance company awarded a payroll deduction slot shall, pursuant to a written agreement setting out the rights and duties of the insurance company, be afforded an adequate opportunity to solicit employees of the payroll unit by making such employees aware that a representative of the company will be available at a specified time and at a location convenient to the employees.

Notwithstanding any other provision of the General Statutes, once an employee has selected an insurance product for payroll deduction, that product may not be removed from payroll deduction for that employee without his or her specific written consent.

When an employee retires from State employment and payroll deduction under this section is no longer available, the insurance company may not terminate life insurance products purchased under the payroll deduction plan without the retiree's specific written consent solely because the premium is no longer deducted from payroll.

(c1)      Procedure for Selection of Insurance Product Proposals.  All insurance product proposals shall be sealed. The Committee shall open all proposals in public and record them in the minutes of the Committee, at which time the proposals become public records open to public inspection.

After the public opening, the Committee shall review the proposals, examining the cost and quality of the products, the reputation and capabilities of the insurance companies submitting the proposals, and other appropriate criteria. The Committee shall determine which proposal, if any, would meet the needs and desires of the employees of that Committee's payroll unit and shall award a payroll deduction slot to the company submitting the proposal that meets those needs and desires. The Committee may reject any or all proposals.

A company may seek to modify or withdraw a proposal only after the public opening and only on the basis that the proposal contains an unintentional clerical error as opposed to an error in judgment. A company seeking to modify or withdraw a proposal shall submit to the Committee a written request, with facts and evidence in support of its position, prior to the award of the payroll deduction slot, but not later than two days after the public opening of the proposals. The Committee shall promptly review the request, examine the nature of the error, and determine whether to permit or deny the request.

(d)        Criminal Penalty.  It shall be a Class 3 misdemeanor for any State employee, who has supervisory authority over any member of the Employee Insurance Committee, to attempt to influence the autonomy of any Employee Insurance Committee either in the appointment of members to such Committee or in the operation of such Committee; or for anyone to open a sealed insurance product proposal or disclose or exhibit the contents of a sealed insurance product proposal, prior to the public opening of the proposal. The Commissioner of Insurance shall have the authority to investigate complaints alleging acts subject to the criminal penalty and shall report his findings to the Attorney General of North Carolina. (1985, c. 213, s. 1; 1985 (Reg. Sess., 1986), c. 1013, s. 15; 1987, c. 752, s. 12; c. 864, s. 92; 1989, c. 299; 1991, c. 644, s. 3.1; 1993, c. 539, s. 456; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 193, s. 33; 1998‑187, s. 1.)



§ 58-31-65. Owner-controlled or wrap-up insurance authorized.

§ 58‑31‑65.  Owner‑controlled or wrap‑up insurance authorized.

(a)        To the extent it is determined necessary and in the best interest of this State, the Department may obtain design and construction insurance or provide for self‑insurance against property damage caused by this State, its departments, agencies, boards, and commissions and all officers and employees of this State in connection with the construction of public works projects. Workers' compensation and general liability insurance may be purchased to cover both general contractors and subcontractors doing work on a specific contracted work site. In connection with the construction of public works projects, the Department may also use an owner‑controlled or wrap‑up insurance program if all of the following conditions are met:

(1)        The total cost of the project or group of projects is over fifty million dollars ($50,000,000).

(2)        The program maintains completed operations coverage for a term during which coverage is reasonably commercially available as determined by the Commissioner, but in no event for fewer than three years.

(3)        Bid specifications clearly specify for all bidders the insurance coverage provided under the program and the minimum safety requirements that shall be met.

(4)        The program does not prohibit a contractor or subcontractor from purchasing any additional insurance coverage that a contractor believes is necessary for protection from any liability arising out of the contract. The cost of the additional insurance shall not be passed through to this State on a contract bid.

(5)        The program does not include surety insurance.

(6)        The State may purchase an owner‑controlled or wrap‑up policy that has a deductible or self‑insured retention as long as the deductible or self‑insured retention does not exceed one million dollars ($1,000,000).

(b)        For the purposes of subsection (a) of this section:

(1)        "Owner‑controlled or wrap‑up insurance" means a series of insurance policies issued to cover this State and all of the construction managers, contractors, subcontractors, architects, and engineers on a specified contracted work site or work sites for purposes of general liability, property damage, and workers' compensation. A State agency or the State may be a secondary insured under owner‑controlled or wrap‑up insurance.

(2)        "Specific contracted work site" means construction being performed at one site or a series of contiguous sites separated only by a street, roadway, waterway, or railroad right‑of‑way, or along a continuous system for the provision of water and power. (2001‑167, s. 1.)



§ 58-31-66. Public construction contract surety bonds.

§ 58‑31‑66.  Public construction contract surety bonds.

(a)        Neither the State nor any county, city, or other political subdivision of the State, or any officer, employee, or other person acting on behalf of any such entity shall, with respect to any public building or construction contract, require any contractor, bidder, or proposer to procure a bid bond, payment bond, or performance bond from a particular surety, agent, producer, or broker.

(b)       (1)        Repealed by Session Laws 2004‑203, s. 74(b), effective October 1, 2004.

(2)        Repealed by Session Laws 2006‑264, s. 7, effective August 27, 2006.

(c)        Repealed by Session Laws 2004‑203, s. 74(b), effective October 1, 2004. (2003‑212, s. 27; 2004‑203, s. 74(b); 2006‑264, s. 7.)



§ 58-32-1. Commission created; membership.

Article 32.

Public Officers and Employees Liability Insurance Commission.

§ 58‑32‑1.  Commission created; membership.

There is hereby created within the Department a Public Officers and Employees Liability Insurance Commission. The Commission shall consist of 11 members who shall be appointed as follows: the Commissioner shall appoint six members as follows: two members who are members of the insurance industry who may be chosen from a list of six nominees submitted to the Commissioner by the Independent Insurance Agents of North Carolina, Inc.; one member who is employed by a police department who may be chosen from a list of three nominees submitted to the Commissioner jointly by the North Carolina Police Chiefs Association and North Carolina Police Executives Association, and one member who is employed by a sheriff's department who may be chosen from a list of three nominees submitted to the Commissioner by the North Carolina Sheriff's Association; one member representing city government who may be chosen from a list of three nominees submitted to the Commissioner by the North Carolina League of Municipalities; and one member representing county government who may be chosen from a list of three nominees submitted to the Commissioner by the North Carolina Association of County Commissioners; and the General Assembly shall appoint two persons, one upon the recommendation of the Speaker of the House of Representatives, and one upon the recommendation of the President Pro Tempore of the Senate. The Commissioner or the Commissioner's designate shall be an ex officio member. Appointments by the General Assembly shall be made in accordance with G.S. 120‑121, and vacancies in those appointments shall be filled in accordance with G.S. 120‑122. The terms of the initial appointees by the General Assembly shall expire on June 30, 1983. The Secretary of the Department of Crime Control and Public Safety or the Secretary's designate shall be an ex officio member. The Attorney General or the Attorney General's designate shall be an ex officio member. One insurance industry member appointed by the Commissioner shall be appointed to a term of two years and one insurance industry member shall be appointed to a term of four years. The police department member shall be appointed to a term of two years and the sheriff's department member shall be appointed to a term of four years. The representative of county government shall be appointed to a term of two years and the representative of city government to a term of four years. Beginning July 1, 1983, the appointment made by the General Assembly upon the recommendation of the Speaker shall be for two years, and the appointment made by the General Assembly upon the recommendation of the President Pro Tempore of the Senate shall be for four years. Except as provided in this section, if any vacancy occurs in the membership of the Commission, the appointing authority shall appoint another person to fill the unexpired term of the vacating member. After the initial terms established herein have expired, all appointees to the Commission shall be appointed to terms of four years.

The Commission members shall elect the chair and vice‑chair of the Commission. The Commission may, by majority vote, remove any member of the Commission for chronic absenteeism, misfeasance, malfeasance or other good cause. (1979, c. 325, s. 1; 1981 (Reg. Sess., 1982), c. 1191, ss. 24‑26; 1983, c. 543, ss. 1, 2; 1985, c. 666, ss. 76, 77, 79; 1991, c. 720, s. 4; 1995, c. 490, s. 41; 1999‑132, s. 6.1.)



§ 58-32-5. Meetings of Commission; compensation.

§ 58‑32‑5.  Meetings of Commission; compensation.

The Commission shall meet at least four times per year, on or about January 15, April 15, July 15, October 15 and upon call of the chairman. The members shall receive no compensation for attendance at meetings, except a per diem expense reimbursement. Members of the Commission who are not officers or employees of the State shall receive reimbursement for subsistence and travel expenses at rates set out in G.S. 138‑5 from funds made available to the Commission. Members of the Commission who are officers or employees of the State shall be reimbursed for travel and subsistence at the rates set out in G.S. 138‑6 from funds made available to the Commission. (1979, c. 325, s.1; 1981 (Reg. Sess., 1982), c. 1191, s. 27; 1985, c. 666, s. 79.)



§ 58-32-10. Powers and duties of Commission.

§ 58‑32‑10.  Powers and duties of Commission.

The Commission may acquire from an insurance company or insurance companies a group plan of professional liability insurance covering the law‑enforcement officers and/or public officers and employees of any political subdivision of the State.  The Commission shall have full authority to negotiate with insurance companies submitting bids or proposals and shall award its group plan master contract on the basis of the company or companies found by it to offer maximum coverage at the most reasonable premium.  The Commission is authorized to enter into a master policy contract of such term as it finds to be in the best interests of the law‑enforcement officers and/or public officers and employees of the political subdivisions of the State, not to exceed five years.  The Commission, in negotiating for such contract, is not authorized to pledge or offer the credit of the State of North Carolina.  The insurance premiums shall be paid by the political subdivisions whose employees are covered by the professional liability insurance.  Any political subdivision may elect coverage for any or all of its employees on a departmental basis; provided all employees in a department must be covered if coverage is elected for that department.  Nothing contained herein shall be construed to require any political subdivision to participate in any group plan of professional liability insurance.

The Commission may, in its discretion, employ professional and clerical staff whose salaries shall be as established by the State Personnel Commission.

Should the Commission determine that reasonable coverage is not available at a reasonable cost, the Commission may undertake such studies and inquiries into the situation and alternatives, including self insurance and State administered funds, as the Commission deems appropriate.  The Commission shall then bring before the General Assembly such recommendations as it deems appropriate.

The Commission may acquire information regarding loss ratios, loss factors, loss experience and other such facts and figures from any agency or company issuing professional liability insurance covering public officers, employees or law‑enforcement officers in the State of North Carolina.  Such information shall not be deemed a public record within the meaning of Chapter 132 of the General Statutes where it names the company divulging such information, but the Commission may make public such information to show aggregate statistics in respect to the experience of the State as a whole.  The information shall be provided to the Commission upon its written demand and shall be submitted to the Commission by such company or companies upon sworn affidavit.  If any agency or company shall fail or refuse to supply such information to the Commission within a reasonable time following receipt of the demand, the Commission may apply to the Superior Court sitting in Wake County for appropriate orders to enforce the demand.

For purposes of this section, the term "political subdivision" includes any county, city, town, incorporated village, sanitary district, metropolitan water district, county water and sewer district, water and sewer authority, hospital authority, parking authority, local ABC boards, special airport district, airport authority, soil and water conservation district created pursuant to G.S. 139‑5, fire district, volunteer or paid fire department, rescue squads, city or county parks and recreation commissions, area mental health boards, area mental health, mental retardation and substance abuse authority as described in G.S. 122C‑117, domiciliary home community advisory committees, county and district boards of health, nursing home advisory committees, county boards of social services, local school administrative units, local boards of education, community colleges, and all other persons, bodies, or agencies authorized or regulated by Chapters 108A, 115C, 115D, 118, 122C, 130A, 131A, 131D, 131E, 153A, 160A, and 160B of the General Statutes. (1979, c. 325, s. 1; 1983, c. 543, s. 3; 1985, c. 666, s. 79; 1985 (Reg. Sess., 1986), c. 1027, s. 30; 1987, c. 564, s. 9.)



§ 58-32-15. Professional liability insurance for State officials.

§ 58‑32‑15.  Professional liability insurance for State officials.

(a)        The Commission may acquire professional liability insurance covering the officers and employees, or any group thereof, of any State department, institution or agency or any community college or technical college.  Premiums for such insurance shall be paid by the requesting department, institution, agency, community college or technical college at rates established by the Commission, from funds made available to such department, institution, agency, community college or technical college for the purpose.

(b)        The Commission, pursuant to this section, may acquire professional liability insurance covering the officers and employees, or any group thereof, of a department, institution or agency of State government or a community college or technical college only if the coverage to be provided by the insurance policy is in excess of the protection provided by Articles 31 and 31A of Chapter 143 of the General Statutes, other than the protection provided by G.S. 143‑300.9.

(c)        The purchase, by any State department, institution, agency, community college or technical college of professional liability insurance covering the law‑enforcement officers, officers or employees of such department, institution, agency, community college or technical college shall not be construed as a waiver of any defense of sovereign immunity by such department, institution, agency, community college or technical college.  The purchase of such insurance shall not be deemed a waiver by any employee of the defense of sovereign immunity to the extent that such defense may be available to him.

(d)        The payment, by any State department, institution, agency, community college or technical college of funds as premiums for professional liability insurance through the plan provided herein, covering the law‑enforcement officers or officials or employees of such department, institution, agency, community college or technical college is hereby declared to be for a public purpose. (1981, c. 1109, s. 3; 1985, c. 666, s. 79; 1987, c. 301; 1991, c. 674, s. 3.)



§ 58-32-20. Commission to act as liaison; meetings of Commission.

§ 58‑32‑20.  Commission to act as liaison; meetings of Commission.

The Commission shall act as liaison between the insurance company or companies with which it contracts, their servicing agent and the insureds.  The Commission shall give notice of its meetings to the company or companies and to all insureds.  The Commission shall attempt to resolve such difficulties as arise in the servicing and administration of the program of insurance between the company and insureds. (1979, c. 325, s. 1; 1985, c. 666, s. 79.)



§ 58-32-25. Contract conditions.

§ 58‑32‑25.  Contract conditions.

The Commission, in procuring and negotiating for the contract of insurance herein described shall include in any procurement document the following conditions, which are not subject to negotiation and which are deemed a part of the said contract when entered into:

(1)        The master policy shall be issued in the name of the Commission and shall include all governmental entities for which coverage was requested in the procurement document.

(2)        The company or companies selected must name a servicing agent resident in North Carolina who shall issue all certificates, collect all premiums, process all claims, and be responsible for all processing, service and administration of the program of insurance provided. (1979, c. 325, s. 1; 1985, c. 666, s. 79.)



§ 58-32-30. Payment a public purpose.

§ 58‑32‑30.  Payment a public purpose.

The payment by any county or municipality of funds as premiums for professional liability insurance through the plan provided herein, covering the law‑enforcement officers or public officials or employees of such subdivision of government, is declared to be for a public purpose. (1979, c. 325, s. 1; 1985, c. 666, s. 79.)



§ 58-33-1. Scope.

Article 33.

Licensing of Agents, Brokers, Limited Representatives, and Adjusters.

§ 58‑33‑1.  Scope.

This Article governs the qualifications and procedures for the licensing of agents, brokers, limited representatives, adjusters, and motor vehicle damage appraisers. This Article applies to any and all kinds of insurance and insurers under this Chapter. For purposes of this Article, all references to insurance include annuities, unless the context otherwise requires. (1987, c. 629, s. 1; 2001‑203, s. 1.)



§ 58-33-5. License required.

§ 58‑33‑5.  License required.

A person shall not sell, solicit, or negotiate insurance in this State unless the person is licensed for that kind of insurance in accordance with this Article. (2001‑203, s. 2.)



§ 58-33-10. Definitions.

§ 58‑33‑10.  Definitions.

As used in this Article, the following definitions apply:

(1)        "Agent" means a person licensed to solicit applications for, or to negotiate a policy of, insurance. A person not duly licensed who solicits or negotiates a policy of insurance on behalf of an insurer is an agent within the intent of this Article, and thereby becomes liable for all the duties, requirements, liabilities and penalties to which an agent of such company is subject, and such company by compensating such person through any of its officers, agents or employees for soliciting policies of insurance shall thereby accept and acknowledge such person as its agent in such transaction.

(2)        "Adjuster" means any individual who, for salary, fee, commission, or other compensation of any nature, investigates or reports to his principal relative to claims arising under insurance contracts other than life or annuity. An attorney at law who adjusts insurance losses from time to time incidental to the practice of his profession or an adjuster of marine losses is not deemed to be an adjuster for purposes of this Article.

(3)        "Broker" means a person who, being a licensed agent, procures insurance for a party other than himself through a duly authorized agent of an insurer that is licensed to do business in this State but for which the broker is not authorized to act as agent. A person not duly licensed who procures insurance for a party other than himself is a broker within the intent of this Article, and thereby becomes liable for all the duties, requirements, liabilities and penalties to which such licensed brokers are subject.

(4)        "Business entity" means a corporation, association, partnership, limited liability company, limited liability partnership, or other legal entity. "Business entity" does not mean a sole proprietorship.

(4a)      "FINRA" means the Financial Industry Regulatory Authority or any successor entity.

(5)        "Home state" means the District of Columbia and any state or territory of the United States in which an insurance producer maintains his or her principal place of residence or principal place of business and is licensed to act as an insurance producer.

(6)        "Insurance" means any of the kinds of insurance in G.S. 58‑7‑15.

(7)        "Insurance producer" or "producer" means a person required to be licensed under this Article to sell, solicit, or negotiate insurance. "Insurance producer" or "producer" includes an agent, broker, and limited representative.

(8)        "License" means a document issued by the Commissioner authorizing a person to act as an insurance producer for the kinds of insurance specified in the document. The license itself does not create any authority, actual, apparent, or inherent, in the holder to represent or commit an insurance carrier.

(9)        "Limited line credit insurance" includes any type of credit insurance written under Article 57 of this Chapter, mortgage life, mortgage guaranty, mortgage disability, automobile dealer gap insurance, and any other form of insurance offered in connection with an extension of credit that is limited to partially or wholly extinguishing that credit obligation and that the Commissioner determines should be designated a form of limited line credit insurance.

(10)      "Limited line credit insurance producer" means a person who sells, solicits, or negotiates one or more forms of limited line credit insurance coverage to individuals through a master, corporate, group, or individual policy.

(11)      "Limited lines insurance" means motor vehicle physical damage insurance and title insurance, or any other kind of insurance that the Commissioner considers necessary to recognize for the purposes of complying with G.S. 58‑33‑32(f).

(12)      "Limited lines producer" means a person authorized by the Commissioner to sell, solicit, or negotiate limited lines insurance.

(13)      "Limited representative" means a person who is authorized by the Commissioner to solicit or negotiate contracts for the particular kinds of insurance identified in G.S. 58‑33‑26(g) and which kinds of insurance are restricted in the scope of coverage afforded.

(14)      "Motor vehicle damage appraiser" means an individual who, for salary, fee, commission, or other compensation of any nature, regularly investigates or advises relative to the nature and amount of damage to motor vehicles located in this State or the amount of money deemed necessary to effect repairs thereto and who is not:

a.         An adjuster licensed to adjust insurance claims in this State;

b.         An agent for an insurance company who is not required by law to be licensed as an adjuster;

c.         An attorney at law who is not required by law to be licensed as an adjuster; or

d.         An individual who, incident to his regular employment in the business of repairing defective or damaged motor vehicles, investigates and advises relative to the nature and amount of motor vehicle damage or the amount of money deemed necessary to effect repairs thereto.

(15)      "Negotiate" means the act of conferring directly with, or offering advice directly to, a purchaser or prospective purchaser of a particular contract of insurance concerning any of the substantive benefits, terms, or conditions of the contract, only if the person engaged in that act either sells insurance or obtains insurance from insurers for purchasers. "Negotiate" does not mean a referral to a licensed insurance agent or broker that does not include a discussion of specific insurance policy terms and conditions.

(16)      "Person" means an individual or a business entity, but does not mean a county, city, or other political subdivision of the State of North Carolina.

(17)      "Sell" means to exchange a contract of insurance by any means, for money or its equivalent, on behalf of an insurance company. "Sell" does not mean a referral to a licensed insurance agent or broker that does not include a discussion of specific insurance policy terms and conditions.

(18)      "Solicit" means attempting to sell insurance or asking or urging a person to apply for a particular kind of insurance from a particular company. "Solicit" does not mean a referral to a licensed insurance agent or broker that does not include a discussion of specific insurance policy terms and conditions.

(19)      "Terminate" means the cancellation of the relationship between an insurance producer and the insurer or the termination of a producer's authority to transact insurance.

(20)      "Uniform Business Entity Application" means the current version of the NAIC Uniform Business Entity Application for resident and nonresident business entities.

(21)      "Uniform Application" means the current version of the NAIC Uniform Application for resident and nonresident producer licensing.  (1987, c. 629, s. 1; c. 864, ss. 76, 77; 1987 (Reg. Sess., 1988), c. 975, s. 8; 2001‑203, s. 3; 2007‑507, s. 2; 2009‑566, s. 1.)



§ 58-33-15. Restricted license for overseas military agents.

§ 58‑33‑15.  Restricted license for overseas military agents.

Notwithstanding any other provision of this Article, an individual may be licensed by the Commissioner as a foreign military sales agent to represent a life insurance company domiciled in this State, provided the agent represents the insurance company only in a foreign country or territory and either on a United States military installation or with United States military personnel.  The Commissioner may, upon request of the insurance company on application forms furnished by the Commissioner and upon payment of the fee specified in G.S. 58‑33‑125, issue to the applicant a restricted license which will be valid only for the representation of the insurance company in a foreign country or territory and either on a United States military installation or with United States military personnel.  The insurance company shall certify to the Commissioner that the applicant has the necessary training to hold himself out as a life insurance agent, and that the insurance company is willing to be bound by the acts of the applicant within the scope of his employment.  A restricted license issued under this section shall be renewed annually as provided in G.S. 58‑33‑25(n). (1987, c. 629, s. 1; 1987 (Reg. Sess., 1988), c. 975, s. 9.)



§ 58-33-17. Limited license for rental car companies.

§ 58‑33‑17.  Limited license for rental car companies.

(a)        As used in this section:

(1)        "Limited licensee" means a person authorized to sell certain coverages relating to the rental of motor vehicles pursuant to the provisions of this section and Article 28 of Chapter 66 of the General Statutes.

(2)        "Rental agreement" means any written agreement setting forth the terms and conditions governing the use of a vehicle provided by the rental car company.

(3)        "Rental car company" means any person in the business of providing vehicles to the public.

(4)        "Renter" means any person obtaining the use of a vehicle from a rental car company under the terms of a rental agreement.

(5)        "Vehicle" means a motor vehicle of the private passenger type including passenger vans and minivans that are primarily intended for the transport of persons.

(b)        The Commissioner may issue to a rental car company, or to a franchisee of a rental car company, that has complied with the requirements of this section, a limited license authorizing the licensee, known as a "limited licensee" for the purpose of this Article, to act as agent, with reference to the kinds of insurance specified in this section, of any insurer authorized to write such kinds of insurance in this State.

(c)        The prerequisites for issuance of a limited license under this section are the filing with the Commissioner of the following:

(1)        A written application, signed by an officer of the applicant, for the limited license in such form or forms, and supplements thereto, and containing such information, as the Commissioner may prescribe; and

(2)        A certificate by the insurer that is to be named in such limited license, stating that it has satisfied itself that the named applicant is trustworthy and competent to act as its insurance agent for this limited purpose and that the insurer will appoint such applicant to act as the agent in reference to the doing of such kind or kinds of insurance as are permitted by this section, if the limited license applied for is issued by the Commissioner. Such certificate shall be subscribed by an officer or managing agent of such insurer and affirmed as true under the penalties of perjury.

(d)        In the event that any provision of this section is violated by a limited licensee, the Commissioner may:

(1)        Revoke or suspend a limited license issued under this section in accordance with the provisions of G.S. 58‑33‑46; or

(2)        After notice and hearing, impose such other penalties, including suspending the transaction of insurance at specific rental locations where violations of this Article have occurred, as the Commissioner deems to be necessary or convenient to carry out the purposes of this section.

(e)        The rental car company or franchisee licensed pursuant to subsection (b) of this section may act as agent for an authorized insurer only in connection with the rental of vehicles and only with respect to the following kinds of insurance:

(1)        Excess liability insurance that provides coverage to the rental car company or franchisee and renters and other authorized drivers of rental vehicles, in excess of the standard liability limits provided by the rental car company in its rental agreement, for liability arising from the negligent operation of the rental vehicle;

(2)        Accident and health insurance that provides coverage to renters and other vehicle occupants for accidental death or dismemberment and for medical expenses resulting from an accident that occurs during the rental period;

(3)        Personal effects insurance that provides coverage to renters and other vehicle occupants for the loss of, or damage to, personal effects that occurs during the rental period; or

(4)        Any other coverage that the Commissioner may approve as meaningful and appropriate in connection with the rental of vehicles.

(f)         No insurance may be issued pursuant to this section unless:

(1)        The rental period of the rental agreement does not exceed 30 consecutive days; and

(2)        At every rental car location where rental car agreements are executed, brochures or other written materials are readily available to the prospective renter that:

a.         Summarize, clearly and correctly, the material terms of insurance coverage, including the identity of the insurer, offered to renters;

b.         Disclose that these policies offered by the rental car company may provide a duplication of coverage already provided by a renter's personal automobile insurance policy, homeowner's insurance policy, personal liability insurance policy, or other source of coverage;

c.         State that the purchase by the renter of the kinds of insurance specified in this section is not required in order to rent a vehicle;

d.         Describe the process for filing a claim in the event the renter elects to purchase coverage and in the event of a claim; and

e.         Contain any additional information on the price, benefits, exclusions, conditions or other limitations of such policies as the Commissioner may by regulation prescribe; and

(3)        Evidence of coverage is provided to every renter who elects to purchase such coverage.

(g)        Any limited license issued under this section shall also authorize any salaried employee of the licensee who, pursuant to subsection (h) of this section, is trained to act individually on behalf, and under the supervision, of the licensee with respect to the kinds of insurance specified in this section.

(h)        Each rental car company or franchisee licensed pursuant to this section shall conduct a training program which shall be submitted to the commissioner for approval prior to use and which shall meet the following minimum standards:

(1)        Each trainee shall receive basic instruction about the kinds of insurance specified in this section offered for purchase by prospective renters of rental vehicles;

(2)        Each trainee shall be instructed to acknowledge to a prospective renter of a rental vehicle that purchase of any such insurance specified in this section is not required in order for the renter to rent a vehicle; and

(3)        Each trainee shall be instructed to acknowledge to a prospective renter of a rental vehicle that the renter may have insurance policies that already provide the coverage being offered by the rental car company pursuant to this section.

(i)         Limited licensees acting pursuant to and under the authority of this section shall comply with all applicable provisions of this Article, except that notwithstanding any other provision of this Article, or any rule adopted by the Commissioner, a limited licensee pursuant to this section shall not be required to treat premiums collected from renters purchasing such insurance when renting vehicles as funds received in a fiduciary capacity, provided that:

(1)        The insurer represented by the limited licensee has consented in writing, signed by the insurer's officer, that premiums need not be segregated from funds received by the rental car company on account of vehicle rental; and

(2)        The charges for insurance coverage are itemized but not billed to the renter separately from the charges for rental vehicles.

(j)         No limited licensee under this section shall advertise, represent, or otherwise hold itself or any of its employees themselves out as licensed insurance agents or brokers. (1991, c. 139, s. 1; 2001‑203, s. 4.)



§ 58-33-18. Limited license for self-service storage companies.

§ 58‑33‑18.  Limited license for self‑service storage companies.

(a)        As used in this section:

(1)        "Limited licensee" means a person authorized to sell certain coverages relating to the rental of self‑service storage units pursuant to the provisions of this section and Article 39 of Chapter 66 of the General Statutes.

(2)        "Rental agreement" means any written agreement setting forth the terms and conditions governing the use of a storage unit provided by the owner of a self‑service storage facility company.

(3)        "Self‑service storage company" means any person in the business of renting storage units to the public.

(4)        "Renter" or "occupant" means any person obtaining the use of a storage unit from a self‑service storage company under the terms of a rental agreement.

(5)        "Storage unit" means a semienclosed or fully enclosed area, room, or space that is primarily intended for the storage of personal property and which shall be accessible by the renter of the unit pursuant to the terms of the rental agreement.

(b)        The Commissioner may issue to a self‑service storage company, or to a franchisee of a self‑service storage company, that has complied with the requirements of this section a limited license authorizing the licensee, known as a "limited licensee" for the purpose of this Article, to act as agent, with reference to the kinds of insurance specified in this section of any insurer authorized to write such kinds of insurance in this State.

(c)        The prerequisites for issuance of a limited license under this section are the filing with the Commissioner of the following:

(1)        A written application, signed by an officer of the applicant, for the limited license in such form or forms, and supplements thereto, and containing such information as the Commissioner may prescribe; and

(2)        A certificate by the insurer that is to be named in such limited license, stating that it has satisfied itself that the named applicant is trustworthy and competent to act as its insurance agent for this limited purpose and that the insurer will appoint such applicant to act as the agent in reference to the doing of such kind or kinds of insurance as are permitted by this section if the limited license applied for is issued by the Commissioner. Such certificate shall be subscribed by an officer or managing agent of such insurer and affirmed as true under the penalties of perjury.

(d)        In the event that any provision of this section is violated by a limited licensee, the Commissioner may:

(1)        Revoke or suspend a limited license issued under this section in accordance with the provisions of G.S. 58‑33‑46; or

(2)        After notice and hearing, impose such other penalties, including suspending the transaction of insurance at specific rental locations where violations of this Article have occurred, as the Commissioner deems to be necessary or convenient to carry out the purposes of this section.

(e)        The self‑service storage company or franchisee licensed pursuant to subsection (b) of this section may act as agent for an authorized insurer only in connection with the rental of storage units and only with respect to the following kinds of insurance:

(1)        Personal effects insurance that provides coverage to renters of storage units at the same facility for the loss of, or damage to, personal effects that occurs at the same facility during the rental period; or

(2)        Any other coverage that the Commissioner may approve as meaningful and appropriate in connection with the rental of storage units.

(f)         No insurance may be issued pursuant to this section unless:

(1)        The rental period of the rental agreement does not exceed two years; and

(2)        At every self‑service storage location where self‑service storage agreements are executed, brochures or other written materials are readily available to the prospective renter that:

a.         Summarize, clearly and correctly, the material terms of insurance coverage, including the identity of the insurer, offered to renters;

b.         Disclose that these policies offered by the self‑service storage company may provide a duplication of coverage already provided by a renter's homeowners' insurance policy, personal liability insurance policy, or other source of coverage;

c.         State that the purchase by the renter of the kinds of insurance specified in this section is not required in order to rent a storage unit;

d.         Describe the process for filing a claim in the event the renter elects to purchase coverage and in the event of a claim; and

e.         Contain any additional information on the price, benefits, exclusions, conditions, or other limitations of such policies as the Commissioner may by regulation prescribe; and

(3)        Evidence of coverage is provided to every renter who elects to purchase such coverage.

(g)        Any limited license issued under this section shall also authorize any employee of the licensee who is trained, pursuant to subsection (h) of this section, to act individually on behalf, and under the supervision, of the licensee with respect to the kinds of insurance specified in this section.

(h)        Each self‑service storage company or franchisee licensed pursuant to this section shall conduct a training program which shall be submitted to the Commissioner for approval prior to use and which shall meet the following minimum standards:

(1)        Each trainee shall receive basic instruction about the kinds of insurance specified in this section offered for purchase by prospective renters of storage units;

(2)        Each trainee shall be instructed to acknowledge to a prospective renter of a storage unit that purchase of any such insurance specified in this section is not required in order for the renter to rent a storage unit; and

(3)        Each trainee shall be instructed to acknowledge to a prospective renter of a storage unit that the renter may have insurance policies that already provide the coverage being offered by the self‑service storage company pursuant to this section.

(i)         Limited licensees acting pursuant to and under the authority of this section shall comply with all applicable provisions of this Article, except that notwithstanding any other provision of this Article, or any rule adopted by the Commissioner, a limited licensee pursuant to this section shall not be required to treat premiums collected from renters purchasing such insurance when renting storage units as funds received in a fiduciary capacity, provided that:

(1)        The insurer represented by the limited licensee has consented in writing, signed by the insurer's officer, that premiums need not be segregated from funds received by the self‑service storage company on account of storage unit rental; and

(2)        The charges for insurance coverage are itemized but not billed to the renter separately from the charges for storage units.

(j)         No limited licensee under this section shall advertise, represent, or otherwise hold itself or any of its employees out as licensed insurance agents or brokers. No renter or occupant may be required to obtain insurance under this section as a condition of obtaining a rental agreement for a storage unit. The renter shall be informed that the insurance offered under this section is not required as a condition for obtaining a rental agreement for a storage unit. (2003‑290, s. 5.)



§ 58-33-20. Representation.

§ 58‑33‑20.  Representation.

(a)        Every agent or limited representative who solicits or negotiates an application for insurance of any kind, in any controversy between the insured or his beneficiary and the insurer, is regarded as representing the insurer and not the insured or his beneficiary.  This provision does not affect the apparent authority of an agent.

(b)        Every broker who solicits an application for insurance of any kind, in any controversy between the insured or his beneficiary and the insurer issuing any policy upon such application, is regarded as representing the insured or his beneficiary and not the insurer; except any insurer that directly or through its agents delivers in this State to any insurance broker a policy of insurance pursuant to the application or request of such broker, acting for an insured other than himself, is deemed to have authorized such broker to receive on its behalf payment of any premium that is due on such policy of insurance at the time of its issuance or delivery. (1987, c. 629, s. 1.)



§ 58-33-25: Repealed by Session Laws 2001-203, s. 5, effective July 1, 2002.

§ 58‑33‑25: Repealed by Session Laws 2001‑203, s. 5, effective July 1, 2002.



§ 58-33-26. General license requirements.

§ 58‑33‑26.  General license requirements.

(a)        No person shall act as or hold himself or herself out to be an agent, broker, limited representative, adjuster, or motor vehicle damage appraiser unless duly licensed.

(b)        No agent, broker, or limited representative shall make application for, procure, negotiate for, or place for others, any policies for any kinds of insurance as to which that person is not then qualified and duly licensed.

(c)        Effective for new licenses issued before January 1, 2008, an agent or broker may be licensed for the following kinds of insurance:

(1)        Life and health insurance, meaning:

a.         Life‑insurance coverage on human lives, including benefits of endowment and annuities, and may include benefits in the event of death or dismemberment by accident and benefits for disability income.

b.         Variable life and variable annuity products‑insurance coverage provided under variable life insurance contracts and variable annuities.

c.         Accident and health or sickness‑insurance coverage for sickness, bodily injury, or accidental death and may include benefits for disability income.

(2)        Property and liability insurance, meaning:

a.         Coverage for the direct or consequential loss or damage to property of every kind.

b.         Coverage against legal liability, including that for death, injury, or disability or damage to real or personal property.

(3)        Personal lines, meaning property and liability insurance coverage sold to individuals and families for primarily noncommercial purposes.

(4)        Medicare supplement insurance and long‑term care insurance, as a supplement to a license for the kinds of insurance listed in subdivision (1) of this subsection.

These lines of authority shall remain applicable for holders of these licenses until the Commissioner provides applicable replacement licenses under the new lines that will go into effect for new licenses on January 1, 2008. Replacement licenses shall grant authority comparable to the licenses being replaced.

(c1)      Effective for licenses issued on or after January 1, 2008, an agent or broker may be licensed for the following kinds of insurance:

(1)        Accident and health or sickness.  Insurance coverage for sickness, bodily injury, or accidental death and may include benefits for disability income.

(2)        Casualty.  Insurance coverage against legal liability, including that for death, injury, or disability, or damage to real or personal property.

(3)        Limited line insurance.

(4)        Life.  Insurance coverage on human lives, including benefits in the event of death or dismemberment by accident and benefits for disability income.

(5)        Medicare supplement insurance and long‑term care insurance, as a supplement to a license for the kinds of insurance listed in subdivision (1) of this subsection.

(6)        Personal lines.  Property and casualty insurance coverage sold to individuals and families for primarily noncommercial purposes.

(7)        Property.  Insurance coverage for the direct or consequential loss or damage to property of every kind.

(8)        Variable life and variable annuity products.  Insurance coverage provided under variable life insurance contracts and variable annuities.

(9)        Any other kind of insurance permitted under State laws or administrative rules.

(d)        A person holding a license or licenses for the kind or kinds of insurance specified in subsection (c1) of this section may sell, solicit, or negotiate only the kind or kinds of insurance for which that person is licensed.

(e)        A variable life and variable annuity products license authorizes a resident agent to sell, solicit, or negotiate variable contracts if the agent satisfies the Commissioner that the agent has met the FINRA requirements of the Secretary of State of North Carolina.

(f)         An accident and health or sickness license authorizes a resident agent to sell, solicit, or negotiate Medicare supplement and long‑term care insurance policies as defined respectively in Articles 54 and 55 of this Chapter, provided that the licensee takes and passes a supplemental written examination for the insurance as provided in G.S. 58‑33‑30(e) and pays the supplemental registration fee provided in G.S. 58‑33‑125(c).

(g)        The Commissioner may issue one or more licenses without examination to individuals for limited lines insurance per qualifications and application procedures defined in the administrative rules.

(h)        No licensed agent, broker, or limited representative shall sell, solicit, or negotiate anywhere in the boundaries of this State, or receive or transmit an application or premium of insurance, for a company not licensed to do business in this State, except as provided in G.S. 58‑28‑5 and Article 21 of this Chapter.

(i)         No agent shall place a policy of insurance with any insurer unless the agent has a current appointment as agent for the insurer in accordance with G.S. 58‑33‑40 or has a valid temporary license issued in accordance with G.S. 58‑33‑66.

(j)         A business entity that sells, solicits, or negotiates insurance shall be licensed in accordance with G.S. 58‑33‑31(b). Every member of the partnership and every officer, director, stockholder, and employee of the business entity personally engaged in this State in selling, soliciting, or negotiating policies of insurance shall qualify as an individual licensee. A business entity license shall expire on March 31 of each year unless the business entity pays the renewal fee.

(k)        The license shall state the name and an identifying number of the licensee, date of issue, kind or kinds of insurance covered by the license, and any other information as the Commissioner deems to be proper.

(l)         A license issued to an agent authorizes him to act until his license is otherwise suspended or revoked. Upon the suspension or revocation of a license, the licensee or any person having possession of such license shall return it to the Commissioner.

(m)       A license of a broker, limited representative, adjuster, or motor vehicle damage appraiser shall be renewed on April 1 each year, and renewal fees shall be paid. The Commissioner is not required to print licenses for the purpose of renewing licenses. The Commissioner may establish for licenses "staggered" license renewal dates that will apportion renewals throughout each calendar year. If the system of staggered licensing is adopted, the Commissioner may extend the licensure period for some licensees. License renewal fees prescribed by G.S. 58‑33‑125 shall be prorated to the extent they are commensurate with extensions.

(n)        A license as an insurance producer is not required of the following:

(1)        An officer, director, or employee of an insurer or of an insurance producer, provided that the officer, director, or employee does not receive any commission on policies written or sold to insure risks residing, located, or to be performed in this State, except for indirect receipt of proceeds of commissions in the form of salary, benefits, or distributions, and:

a.         The officer, director, or employee's activities are executive, administrative, managerial, clerical, or a combination of these, and are only indirectly related to the sale, solicitation, or negotiation of insurance; or

b.         The officer, director, or employee's function relates to underwriting, loss control, inspection, or the processing, adjusting, investigating, or settling of a claim on a contract of insurance; or

c.         The officer, director, or employee is acting in the capacity of a special agent or agency supervisor assisting insurance producers where the person's activities are limited to providing technical advice and assistance to licensed insurance producers and do not include the sale, solicitation, or negotiation of insurance.

(2)        A person who secures and furnishes information for the purpose of group life insurance, group property and casualty insurance, group annuities, group or blanket accident and health insurance; or for the purpose of enrolling individuals under plans; issuing certificates under plans or otherwise assisting in administering plans; or performs administrative services related to mass‑marketed property and casualty insurance; where no commission is paid to the person for the service.

(3)        An employer or association or its officers, directors, employees, or the trustees of an employee trust plan, to the extent that the employers, officers, employees, director, or trustees are engaged in the administration or operation of a program of employee benefits for the employer's or association's own employees or the employees of its subsidiaries or affiliates, which program involves the use of insurance issued by an insurer, as long as the employers, associations, officers, directors, employees, or trustees are not in any manner compensated, directly or indirectly, by the company issuing the contracts.

(4)        Employees of insurers or organizations employed by insurers who are engaging in the inspection, rating, or classification of risks, or in the supervision of the training of insurance producers and who are not individually engaged in the sale, solicitation, or negotiation of insurance.

(5)        A person whose activities in this State are limited to advertising without the intent to solicit insurance in this State through communications in printed publications or other forms of electronic mass media whose distribution is not limited to residents of this State, provided that the person does not sell, solicit, or negotiate insurance that would insure risks residing, located, or to be performed in this State.

(6)        A person who is not a resident of this State who sells, solicits, or negotiates a contract of insurance for commercial property and casualty risks to an insured with risks located in more than one state insured under that contract, provided that that person is otherwise licensed as an insurance producer to sell, solicit, or negotiate that insurance in the state where the insured maintains its principal place of business and the contract of insurance insures risks located in that state.

(7)        A salaried full‑time employee who counsels or advises his or her employer relative to the insurance interests of the employer or of the subsidiaries or business affiliates of the employer provided that the employee does not sell or solicit insurance or receive a commission.

(8)        Licensed insurers authorized to write the kinds of insurance described in G.S. 58‑7‑15(1) through G.S. 58‑7‑15(3) that do business without the involvement of a licensed agent.

(9)        A person indirectly receiving proceeds of commissions as part of the transfer of insurance business or in the form of retirement or similar benefits.

(o)        Nothing in this Article requires an insurer to obtain an insurance producer license. In this subsection, "insurer" does not include an insurer's officers, directors, employees, subsidiaries, or affiliates.

(p)        An individual shall not simultaneously hold a property, casualty, or personal lines insurance license and an adjuster's license in this State. An individual who holds a property, casualty, or personal lines insurance license may apply for an adjuster license without having to take the adjuster examination in G.S. 58‑33‑30(e) if the individual applies for the adjuster license within 60 days after surrendering the property, casualty, or personal lines insurance license. An individual who holds an adjuster license may apply for a property and liability insurance license without having to take the property and liability insurance agent examination in G.S. 58‑33‑30(e) if the individual applies for the property, casualty, or personal lines insurance license within 60 days after surrendering the adjuster license.  (2001‑203, s. 6; 2007‑507, s. 1; 2009‑383, s. 1; 2009‑566, ss. 2, 3.)



§ 58-33-30. License requirements.

§ 58‑33‑30.  License requirements.

The Commissioner shall not issue or continue any license of an agent, broker, limited representative, adjuster, or motor vehicle damage appraiser except as follows:

(a)        Application.  The applicable license application requirements of G.S. 58‑33‑31 shall be satisfied.

(b),(c)  Repealed by Session Laws 2001‑203, s. 7, effective July 1, 2002.

(d)        Education and Training. 

(1)        Each applicant must have had special education, training, or experience of sufficient duration and extent reasonably to satisfy the Commissioner that the applicant possesses the competence necessary to fulfill the responsibilities of an agent, broker, limited representative, adjuster, or motor vehicle damage appraiser.

(2)        All individual applicants for licensing as agents under G.S. 58‑33‑26(c1)(1), (2), (4), (6), or (7) shall furnish evidence satisfactory to the Commissioner of successful completion of at least 20 hours of instruction for each license, which shall in all cases include the general principles of insurance and any other topics relevant to the license that the Commissioner establishes by administrative rules. Any applicant who submits satisfactory evidence of having successfully completed an agent training course that has been approved by the Commissioner and that is offered by or under the auspices of a property or liability or life or health insurance company admitted to do business in this State or a professional insurance association shall be deemed to have satisfied the educational requirements of this subdivision.

(3)        Each resident applicant for a Medicare supplement and long‑term care insurance license shall furnish evidence satisfactory to the Commissioner of successful completion of 10 hours of instruction, which shall in all cases include the principles of Medicare supplement and long‑term care insurance and federal and North Carolina law relating to such insurance. A resident applicant who submits satisfactory evidence of having successfully completed an agent training course that has been approved by the Commissioner and that is offered by or under the auspices of a licensed life or health insurer or a professional insurance association satisfies the educational requirements of this subdivision.

(e)        Examination.

(1)        After completion and filing of the application with the Commissioner, the Commissioner shall require each applicant for license as an agent or an adjuster to take an examination as to the applicant's competence to be licensed. The applicant must take and pass the examination according to requirements prescribed by the Commissioner.

(2)        The Commissioner may require any licensed agent, adjuster, or motor vehicle damage appraiser to take and successfully pass an examination in writing, testing his competence and qualifications as a condition to the continuance or renewal of his license, if the licensee has been found guilty of any violation of any provision of this Chapter. If an individual fails to pass such an examination, the Commissioner shall revoke all licenses issued in his name and no license shall be issued until such individual has passed an examination as provided in this Article.

(3)        Each examination shall be as the Commissioner prescribes and shall be of sufficient scope to test the applicant's knowledge of:

a.         The terms and provisions of the policies or contracts of insurance the applicant proposes to effect; or

b.         The types of claims or losses the applicant proposes to adjust; and

c.         The duties and responsibilities of the license; and

d.         The current laws of this State applicable to the license.

(4)        The answers of the applicant to the examination shall be provided by the applicant under the Commissioner's supervision. The Commissioner shall give examinations at such times and places within this State as the Commissioner considers necessary reasonably to serve the convenience of both the Commissioner and applicants: Provided that the Commissioner may contract directly with persons for the processing of examination application forms and for the administration and grading of the examinations required by this section; the Commissioner may charge a reasonable fee in addition to the registration fee charged under G.S. 58‑33‑125, to offset the cost of the examination contract authorized by this subsection; and such contracts shall not be subject to Article 3 of Chapter 143 of the General Statutes.

(5)        The Commissioner shall collect in advance the examination and registration fees provided in G.S. 58‑33‑125 and in subsection (4) of this section. The Commissioner shall make or cause to be made available to all applicants, for a reasonable fee to offset the costs of production, materials that he considers necessary for the applicants' proper preparation for examinations. The Commissioner may contract directly with publishers and other suppliers for the production of the preparatory materials, and contracts so let by the Commissioner shall not be subject to Article 3 of Chapter 143 of the General Statutes.

(6)        In addition to the examinations for the kinds of insurance specified in G.S. 58‑33‑25(c)(1) and (2), before any resident may sell Medicare supplement or long‑term care insurance policies defined respectively in Articles 54 and 55 of this Chapter, the resident must take and pass a supplemental written examination according to requirements prescribed by the Commissioner.

(7)        An individual who fails to appear for the examination as scheduled or fails to pass the examination shall reapply for an examination and remit all required fees and forms before being rescheduled for another examination.

(f)         Brokers.

(1)        Bond.  Prior to issuance of a license as a broker, the applicant shall file with the Commissioner and thereafter, for as long as the license remains in effect, shall keep in force a bond in favor of the State of North Carolina for the use of aggrieved parties in the sum of not less than fifteen thousand dollars ($15,000), executed by an authorized corporate surety approved by the Commissioner. The aggregate liability of the surety for any and all claims on any such bond shall in no event exceed the sum thereof. The bond shall be conditioned on the accounting by the broker (i) to any person requesting the broker to obtain insurance for moneys or premiums collected in connection therewith, (ii) to any licensed insurer or agent who provides coverage for such person with respect to any such moneys or premiums, and (iii) to any premium finance company or to any association of insurers under any plan or plans for the placement of insurance under the laws of North Carolina which afforded coverage for such person with respect to any such moneys or premiums. No such bond shall be terminated unless at least 30 days' prior written notice thereof is given by the surety to the licensee and the Commissioner. Upon termination of the license for which the bond was in effect, the Commissioner shall notify the surety within 10 business days. A person required by this subdivision to maintain a bond may, in lieu of that bond, deposit with the Commissioner the equivalent amount in cash, in certificates of deposit issued by banks organized under the laws of the State of North Carolina, or any national bank having its principal office in North Carolina, or securities, which shall be held in accordance with Article 5 of this Chapter. Securities may only be obligations of the United States or of federal agencies listed in G.S. 147‑69.1(c)(2) guaranteed by the United States, obligations of the State of North Carolina, or obligations of a city or county of this State. Any proposed deposit of an obligation of a city or county of this State is subject to the prior approval of the Commissioner.

(2)        Other Requirements.  An applicant must hold a valid agent's license at the time of application for the broker's license and throughout the duration of the broker's license. A broker's license shall be issued to cover only those kinds of insurance authorized by his agent's license. Suspension or revocation of the agent's license shall cause immediate revocation of the broker's license.

(g)        Denial of License.  If the Commissioner finds that the applicant has not fully met the requirements for licensing, the Commissioner shall refuse to issue the license and shall notify in writing the applicant and the appointing insurer, if any, of the denial, stating the grounds for the denial. The application may also be denied for any reason for which a license may be suspended or revoked or not renewed under G.S. 58‑33‑46. In order for an applicant to be entitled to a review of the Commissioner's action to determine the reasonableness of the action, the applicant must make a written demand upon the Commissioner for a review no later than 30 days after service of the notification upon the applicant. The review shall be completed without undue delay, and the applicant shall be notified promptly in writing of the outcome of the review. In order for an applicant who disagrees with the outcome of the review to be entitled to a hearing under Article 3A of Chapter 150B of the General Statutes, the applicant must make a written demand upon the Commissioner for a hearing no later than 30 days after service upon the applicant of the notification of the outcome.

(h)        Resident‑Nonresident Licenses.  The Commissioner shall issue a resident or nonresident license to an agent, broker, limited representative, adjuster, or motor vehicle damage appraiser as follows:

(1)        Resident.

An individual may qualify for a license as a resident if he resides in this State. Any license issued pursuant to an application claiming residency in this State shall be void if the licensee, while holding a resident license in this State, also holds or makes application for a resident license in, or thereafter claims to be a resident of, any other state, or ceases to be a resident of this State; provided, however, if the applicant is a resident of a county in another state, the border of which county is contiguous with the state line of this State, the applicant may qualify as a resident for licensing purposes in this State.

(2)        Nonresident.

a.         An individual may qualify for a license under this Article as a nonresident if he holds a like license in another state or territory of the United States. An individual may qualify for a license as a nonresident motor vehicle damage appraiser or a nonresident adjuster if the applicant's state of residency does not offer such licenses and such applicant meets all other requirements for licensure of a resident. A license issued to a nonresident of this State shall grant the same rights and privileges afforded a resident licensee, except as provided in subsection (i) of this section.

b.         Except as provided in G.S. 58‑33‑32, a nonresident of this State may be licensed without taking an otherwise required written examination if the insurance regulator of the state of the applicant's residence certifies that the applicant has passed a similar written examination or has been a continuous holder, prior to the time such written examination was required, of a license like the license being applied for in this State.

c.         Notwithstanding other provisions of this Article, no new bond shall be required for a nonresident broker if the Commissioner is satisfied that an existing bond covers his insurance business in this State.

d.         Process Against Nonresident Licensees.

1.         Each licensed nonresident agent, broker, adjuster, limited representative, or motor vehicle damage appraiser shall by the act of acquiring such license be deemed to appoint the Commissioner as his attorney to receive service of legal process issued against the agent, broker, adjuster, limited representative, or motor vehicle damage appraiser in this State upon causes of action arising within this State.

2.         The appointment shall be irrevocable for as long as there could be any cause of action against the nonresident arising out of his insurance transactions in this State.

3.         Duplicate copies of such legal process against such nonresident licensee shall be served upon the Commissioner either by a person competent to serve a summons, or through certified or registered mail. At the time of such service the plaintiff shall pay to the Commissioner a fee in the amount set in G.S. 58‑16‑30, taxable as costs in the action to defray the expense of such service.

4.         Upon receiving such service, the Commissioner or his duly appointed deputy shall within three business days send one of the copies of the process, by registered or certified mail, to the defendant nonresident licensee at his last address of record as filed with the Commissioner.

5.         The Commissioner shall keep a record of the day and hour of service upon him of all such legal process. No proceedings shall be had against the defendant nonresident licensee, and such defendant shall not be required to appear, plead or answer until the expiration of 40 days after the date of service upon the Commissioner.

e.         If the Commissioner revokes or suspends any nonresident's license through a formal proceeding under this Article, he shall promptly notify the appropriate Commissioner of the licensee's residence of such action and of the particulars thereof.

(i)         Retaliatory Provision.  Whenever, by the laws or regulations of any other state or jurisdiction, any limitation of rights and privileges, conditions precedent, or any other requirements are imposed upon residents of this State who are nonresident applicants or licensees of such other state or jurisdiction in addition to, or in excess of, those imposed on nonresidents under this Article, the same such requirements shall be imposed upon such residents of such other state or jurisdiction. This subsection does not apply to fees charged to insurance producers.

(j)         Reciprocity Provision.  To the extent that other states that provide for the licensing and regulation of and payment of commissions to agents, limited representatives, or brokers, waive restrictions on the basis of reciprocity with respect to North Carolina licensees applying for or holding nonresident licenses in those states, the same restrictions on licensees from those states applying for or holding North Carolina nonresident licenses shall be waived.  (1987, c. 629, s. 1; c. 864, ss. 80, 86; 1987 (Reg. Sess., 1988), c. 975, s. 30; 1989, c. 485, s. 21; c. 645, s. 5; c. 657, s. 1.1; 1989 (Reg. Sess., 1990), c. 941, ss. 3, 7; 1991, c. 212, s. 2; c. 476, s. 3; 1993, c. 409, s. 2; c. 504, ss. 26, 37; 1998‑211, s. 18; 2000‑122, s. 3; 2001‑203, ss. 7, 8, 9, 10, 11, 29; 2005‑240, s. 1; 2007‑507, s. 3; 2009‑566, s. 6(b).)



§ 58-33-31. Application for license.

§ 58‑33‑31.  Application for license.

(a)        A person applying for a resident insurance producer license shall make application to the Commissioner on the Uniform Application and declare under penalty of denial, suspension, or revocation of the license that the statements made in the application are true, correct, and complete to the best of the individual's knowledge and belief. Before approving the application, the Commissioner shall find that the individual:

(1)        Is at least 18 years of age.

(2)        Has not committed any act that is a ground for probation, suspension, nonrenewal, or revocation set forth in G.S. 58‑33‑46.

(3)        Has satisfied any applicable requirements of G.S. 58‑33‑30(d).

(4)        Has paid the applicable fees set forth in G.S. 58‑33‑125.

(5)        Has successfully passed any examinations required by G.S. 58‑33‑30(e).

(b)        A business entity selling, soliciting, or negotiating insurance shall obtain an insurance producer license. Application shall be made using the Uniform Business Entity Application. Before approving the application, the Commissioner shall find that:

(1)        The business entity has paid the applicable fees set forth in G.S. 58‑33‑125.

(2)        The business entity has designated a licensed producer, who is a natural person, responsible for the business entity's compliance with the insurance laws and administrative rules of this State and orders of the Commissioner.

(c)        The Commissioner may require any documents reasonably necessary to verify the information contained in an application. (2001‑203, s. 12.)



§ 58-33-32. Interstate reciprocity in producer licensing.

§ 58‑33‑32.  Interstate reciprocity in producer licensing.

(a)        The purpose of this section is to make North Carolina insurance producer licensing comply with the reciprocity requirements in the federal Gramm‑Leach‑Bliley Act, Public Law 106‑102. This section does not apply to surplus lines licensees in Article 21 of this Chapter, except as provided in subsections (c) and (d) of this section.

(b)        Repealed by Session Laws 2001‑203, s. 13, effective July 1, 2002.

(c)        Unless denied licensure under G.S. 58‑33‑30 or G.S. 58‑33‑50, a nonresident person shall receive a nonresident producer license if:

(1)        The person is currently licensed as a resident and in good standing in that person's home state;

(2)        The person has submitted the request for licensure in the form prescribed by the Commissioner and has paid the applicable fees required by G.S. 58‑33‑125;

(3)        The person has submitted or transmitted to the Commissioner a copy of the application for licensure that the person submitted to that person's home state, or in lieu of the same, a completed Uniform Application or Uniform Business Entity Application; and

(4)        The person's home state awards nonresident producer licenses to residents of this State on a reciprocal basis.

The Commissioner may verify the producer's licensing status through the producer database maintained by the NAIC or affiliates or subsidiaries of the NAIC.

(d)        A person licensed as a surplus lines producer in that person's home state shall receive a nonresident surplus lines license under subsection (c) of this section. Except for the licensure provisions of this section, nothing in this section otherwise amends or supersedes any provision of Article 21 of this Chapter.

(e)        A person licensed or registered as a viatical settlement broker or provider, as defined in G.S. 58‑58‑205, in that person's home state shall receive a nonresident viatical settlement broker or provider license under subsection (c) of this section. Except for the licensure provisions of this section, nothing in this section otherwise amends or supersedes any provision of Part 5 of Article 58 of this Chapter.

(f)         A person licensed as a limited line credit insurance producer or other type of limited lines producer in that person's home state may, under subsection (c) of this section, receive a nonresident limited lines producer license granting the same scope of authority as granted under the license issued by the producer's home state. For the purposes of this subsection, limited lines insurance is any authority granted by the home state that restricts the authority of the license to less than the total authority prescribed in the associated major lines under G.S. 58‑33‑26(c)(1), 58‑33‑26(c)(2), 58‑33‑26(c)(3), and 58‑33‑26(c)(4).

(g)        An individual who applies for an insurance producer license in this State who was previously licensed for the same kinds of insurance in that individual's home state shall not be required to complete any prelicensing education or examination. This exemption is available only if:

(1)        The applicant is currently licensed in the applicant's home state; or

(2)        The application is received within 90 days after the cancellation of the applicant's previous license and the applicant's home state issues a certification that, at the time of cancellation, the applicant was in good standing in that state; or

(3)        The home state's producer database records, maintained by the NAIC or affiliates or subsidiaries of the NAIC, indicate that the producer is or was licensed in good standing for the kind of insurance requested.

A person licensed as an insurance producer in another state who moves to this State and who wants to be licensed as a resident under G.S. 58‑33‑31 shall apply within 90 days after establishing legal residence.

(h)        The Commissioner shall not assess a greater fee for an insurance license or related service to a nonresident producer based solely on the fact that the producer does not reside in this State.

(i)         The Commissioner shall waive any license application requirements for a nonresident license applicant with a valid license from the applicant's home state, except the requirements imposed by subsection (c) of this section, if the applicant's home state awards nonresident licenses to residents of this State on the same basis.

(j)         A nonresident producer's satisfaction of the nonresident producer's home state's continuing education requirements for licensed insurance producers shall constitute satisfaction of this State's continuing education requirements if the nonresident producer's home state recognizes the satisfaction of its continuing education requirements imposed upon producers from this State on the same basis.

(k)        A producer shall report to the Commissioner any administrative action taken against the producer in another state or by another governmental agency in this State within 30 days after the final disposition of the matter. As used in this subsection, "administrative action" includes enforcement action taken against the producer by the FINRA. This report shall include a copy of the order or consent order and other information or documents filed in the proceeding necessary to describe the action.

(l)         Within 30 days after the initial pretrial hearing date or similar proceeding, a producer shall report to the Commissioner any criminal prosecution of the producer. The report shall include a copy of the initial complaint filed, the order resulting from the hearing or similar proceeding, and any other information or documents filed in the proceeding necessary to describe the prosecution.  (2000‑122, s. 2; 2001‑203, s. 13; 2001‑436, s. 4; 2007‑507, s. 4; 2009‑566, s. 5.)



§ 58-33-35: Repealed by Session Laws 2009-566, s. 6(a), effective August 28, 2009.

§ 58‑33‑35:  Repealed by Session Laws 2009‑566, s. 6(a), effective August 28, 2009.



§ 58-33-40. Appointment of agents.

§ 58‑33‑40.  Appointment of agents.

(a)        Except as provided in subsection (b) of this section, no individual who holds a valid insurance agent's license issued by the Commissioner shall, either directly or for an insurance agency, solicit, negotiate, or otherwise act as an agent for an insurer by which the individual has not been appointed.

(b)        Any insurer authorized to transact business in this State may appoint as its agent any individual who holds a valid agent's license issued by the Commissioner. To appoint an individual as its agent, the appointing insurer shall file, in a format approved by the Commissioner, a notice of appointment within 15 days after the date the first insurance application is submitted. The individual shall be authorized to act as an agent for the appointing insurer for the kinds of insurance for which the insurer is authorized in this State and for which the appointed agent is licensed in this State, unless specifically limited. For purposes of determining the number of appointments for an agent, there shall be one appointment for each kind of insurance for which the appointed agent is licensed in this State, unless specifically limited.

(c)        Repealed by Session Laws 2009‑566, s. 9, effective August 28, 2009.

(d)        Every insurer shall remit in a manner prescribed by the Commissioner the appointment fee specified in G.S. 58‑33‑125 for each appointed agent.

(e)        An appointment shall continue in effect as long as the appointed agent is properly licensed and the appointing insurer is authorized to transact business in this State, unless the appointment is cancelled.

(f)         Prior to April 1 of each year, every insurer shall remit in a manner prescribed by the Commissioner the renewal appointment fee specified in G.S. 58‑33‑125.

(g)        Any agent license in effect on February 1, 1988, shall be deemed to be an appointment for the unexpired term of that license.

(h)        Repealed by Session Laws 2009‑566, s. 9, effective August 28, 2009.  (1987, c. 629, s. 1; 2001‑203, s. 14; 2009‑383, s. 3; 2009‑566, ss. 7‑9.)



§ 58-33-45: Repealed by Session Laws 2001-203, s. 15.

§ 58‑33‑45:  Repealed by Session Laws 2001‑203, s. 15.



§ 58-33-46. Suspension, probation, revocation, or nonrenewal of licenses.

§ 58‑33‑46.  Suspension, probation, revocation, or nonrenewal of licenses.

(a)        The Commissioner may place on probation, suspend, revoke, or refuse to renew any license issued under this Article, in accordance with the provisions of Article 3A of Chapter 150B of the General Statutes, for any one or more of the following causes:

(1)        Providing materially incorrect, misleading, incomplete, or materially untrue information in the license application.

(2)        Violating any insurance law of this or any other state, violating any administrative rule, subpoena, or order of the Commissioner or of another state's insurance regulator, or violating any rule of the FINRA.

(3)        Obtaining or attempting to obtain a license through misrepresentation or fraud.

(4)        Improperly withholding, misappropriating, or converting any monies or properties received in the course of doing insurance business.

(5)        Intentionally misrepresenting the terms of an actual or proposed insurance contract or application for insurance.

(6)        Having been convicted of a felony or a misdemeanor involving dishonesty, a breach of trust, or moral turpitude.

(7)        Having admitted or been found to have committed any insurance unfair trade practice or fraud.

(8)        Using fraudulent, coercive, or dishonest practices, or demonstrating incompetence, untrustworthiness, or financial irresponsibility in the conduct of business in this State or elsewhere.

(9)        Having an insurance producer license, or its equivalent, denied, suspended, or revoked in any other jurisdiction for reasons substantially similar to those listed in this subsection.

(10)      Forging another's name to an application for insurance or to any document related to an insurance transaction.

(11)      Willfully failing to provide the notification required by subsection (c) of this section.

(12)      Knowingly accepting brokered insurance business from an individual who is not licensed to broker that kind of insurance.

(12a)    Soliciting, negotiating, or selling insurance in this State for an unauthorized insurer, regardless of whether the licensee or applicant knew that the insurer was unauthorized. As used in this section, the terms "soliciting", "negotiating", and "selling" shall have the meaning of "solicit", "negotiate", and "sell", respectively, set forth in G.S. 58‑33‑10.

(13)      Failing to comply with an administrative or court order imposing a child support obligation, after entry of a final judgment or order finding the violation to have been willful.

(14)      Failing to pay State income tax or comply with any administrative or court order directing payment of State income tax, after entry of a final judgment or order finding the violation to have been willful.

(15)      Cheating on an examination for an insurance license or for a prelicensing or continuing education course, including improperly using notes or any other reference material to complete an examination for an insurance license or for a prelicensing or continuing education course.

(16)      Willfully overinsuring property.

(17)      Any cause for which issuance of the license could have been refused had it then existed and been known to the Commissioner at the time of issuance.

(b)        G.S. 58‑2‑50 applies to any investigation under this section. G.S. 58‑2‑70 applies to any person subject to licensure under this Article.

(c)        Any person licensed under this Article shall notify the Commissioner of the commencement of any bankruptcy, insolvency, or receivership proceeding affecting the person licensed, or upon making an assignment for the benefit of creditors of the person licensed. Each owner, manager, or officer of a business entity that is a licensed person shall be responsible for providing this notification. Any person responsible for notifying the Commissioner shall provide the notice within three business days after the commencement of the proceeding or the making of the assignment.

(d)        If the Commissioner refuses to grant a license, or suspends or revokes a license, any appointment of the applicant or licensee shall likewise be revoked. No individual whose license is revoked shall be issued another license without first complying with all requirements of this Article.

(e)        No person shall be issued a license or appointment to enter the employment of any other person, which other person is at that time found by the Commissioner to be in violation of any of the insurance laws of this State, or which other person has been in any manner disqualified under any state or federal law to engage in the insurance business.

(f)         The Commissioner shall retain the authority to enforce the provisions of, and impose any penalty or remedy authorized by, this Chapter against any person who is under investigation for or charged with a violation of this Chapter even if the person's license or registration has been surrendered or has lapsed by operation of law.  (2001‑203, s. 16; 2004‑166, s. 2; 2007‑507, ss. 5, 6; 2009‑566, s. 10.)



§ 58-33-48. (Effective October 1, 2010) Criminal history record checks.

§ 58‑33‑48.  (Effective October 1, 2010) Criminal history record checks.

(a)        An applicant for an insurance producer license under this Article shall furnish the Commissioner with a complete set of the applicant's fingerprints in a manner prescribed by the Commissioner. The applicant's fingerprints shall be certified by an authorized law enforcement officer. The fingerprints of every applicant shall be forwarded to the State Bureau of Investigation for a search of the applicant's criminal history record file, if any. If warranted, the State Bureau of Investigation shall forward a set of the fingerprints to the Federal Bureau of Investigation for a national criminal history record check. An applicant shall pay the cost of the State and any national criminal history record check of the applicant.

(b)        The Commissioner shall keep all information pursuant to this section privileged, in accordance with applicable State law and federal guidelines, and the information shall be confidential and shall not be a public record under Chapter 132 of the General Statutes.

(c)        This section does not apply to a person applying for renewal or continuation of a home state insurance producer license or a nonresident insurance producer license.  (2009‑566, s. 4.)



§ 58-33-50. Notices; loss of residency; duplicate licenses.

§ 58‑33‑50.  Notices; loss of residency; duplicate licenses.

(a)        The Commissioner shall notify every appointing insurer about any suspension, revocation, or nonrenewal of a license by the Commissioner and about any surrender of a license by a licensee, whether by consent order or otherwise.

(b)        Upon suspension, revocation, nonrenewal, surrender, or reinstatement of any license, the Commissioner shall notify the Central Office of the NAIC.

(c)        Any licensee who ceases to maintain his residency in this State shall deliver his insurance license or licenses to the Commissioner by personal delivery or by mail within 30 days after terminating residency.

(d)        The Commissioner may issue a duplicate license for any lost, stolen, or destroyed license issued pursuant to this Article upon a written request from the licensee and payment of appropriate fees. (1987, c. 629, s. 1; 1993, c. 504, s. 29.)



§ 58-33-55: Repealed by Session Laws 2001-203, s. 17.

§ 58‑33‑55:  Repealed by Session Laws 2001‑203, s. 17.



§ 58-33-56. Notification to Commissioner of termination.

§ 58‑33‑56.  Notification to Commissioner of termination.

(a)        An insurer or authorized representative of the insurer that terminates the appointment, employment, contract, or other insurance business relationship with a producer shall notify the Commissioner within 30 days after the effective date of the termination, using a form prescribed by the Commissioner, if the reason for termination is for or related to one of the causes listed in G.S. 58‑33‑46(a) or the insurer has knowledge the producer was found by a court, government body, or self‑regulatory organization authorized by law to have engaged in any of the activities in G.S. 58‑33‑46(a). Upon the written request of the Commissioner, the insurer shall provide additional information, documents, records, or other data pertaining to the termination or activity of the producer.

(b)        An insurer or authorized representative of the insurer that terminates the appointment, employment, or contract with a producer for any reason that is not for or related to one of the causes listed in G.S. 58‑33‑46(a) shall notify the Commissioner within 30 days after the effective date of the termination, using a form prescribed by the Commissioner. Upon written request of the Commissioner, the insurer shall provide additional information, documents, records, or other data pertaining to the termination.

(c)        The insurer or the authorized representative of the insurer shall promptly notify the Commissioner in a form acceptable to the Commissioner if, upon further review or investigation, the insurer discovers additional information that would have been reportable to the Commissioner in accordance with subsection (a) of this section had the insurer then known of its existence.

(d)        Within 15 days after making the notification required by subsections (a), (b), and (c) of this section, the insurer shall mail a copy of the notification to the producer at the producer's last known address. If the producer is terminated for cause for any of the reasons listed in G.S. 58‑33‑46(a), the insurer shall provide a copy of the notification to the producer at the producer's last known address by certified mail, return receipt requested, postage prepaid, or by overnight delivery using a nationally recognized carrier.

(e)        Within 30 days after the producer has received the original or additional notification, the producer may file written comments concerning the substance of the notification with the Commissioner. The producer shall, by the same means, simultaneously send a copy of the comments to the reporting insurer, and the comments shall become a part of the Commissioner's file and accompany every copy of a report distributed or disclosed for any reason about the producer as permitted under subsection (h) of this section.

(f)         In the absence of actual malice, neither an insurer, the authorized representative of the insurer, a producer, the Commissioner, an organization of which the Commissioner is a member, nor the respective employees and agents of such persons acting on behalf of such persons shall be subject to civil liability as a result of any statement or information provided pursuant to this section.

(g)        In any action brought against a person that may have immunity under subsection (f) of this section for making any statement required by this section or for providing any information relating to any statement that may be requested by the Commissioner, the party bringing the action shall plead specifically in any allegation that subsection (f) of this section does not apply because the person making the statement or providing the information did so with actual malice. Subsections (f) and (g) of this section do not abrogate or modify any existing statutory or common law privileges or immunities.

(h)        Notwithstanding any other provision of this Chapter, any documents, materials, or other information in the control or possession of the Commissioner or any organization of which the Commissioner is a member that is (i) furnished by an insurer, producer, or an employee or agent thereof acting on behalf of the insurer or producer under this section, or (ii) obtained by the Commissioner in an investigation under this section shall be confidential by law and privileged, shall not be subject to or public records under G.S. 58‑2‑100 or Chapter 132 of the General Statutes, shall not be subject to subpoena, and shall not be subject to discovery in any civil action other than a proceeding brought by the Commissioner against a person to whom such documents, materials, or other information relate. However, the Commissioner is authorized to use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as a part of the Commissioner's duties. Neither the Commissioner nor any person who received documents, materials, or other information while acting under the authority of the Commissioner shall be permitted or required to testify in any civil action other than a proceeding brought by the Commissioner against a person to whom such documents, materials, or other information relate concerning any such documents, materials, or information.

(i)         In order to assist in the performance of the Commissioner's duties under this Article, the Commissioner may:

(1)        Share documents, materials, or other information, including the confidential documents, materials, or information described in this section, with other state, federal, and international regulatory agencies, with the NAIC, its affiliates or subsidiaries, and with state, federal, and international law enforcement authorities. The Commissioner may condition such sharing on an agreement by the recipient to maintain the confidentiality and privileged status of the document, material, or other information;

(2)        Receive documents, materials, or information, including otherwise confidential and privileged documents, materials, or information from other state, federal, and international regulatory agencies, from the NAIC, its affiliates or subsidiaries, and from state, federal, and international law enforcement authorities, and may agree to maintain the confidential and privileged status of the document, material, or other information received under the laws of the jurisdiction that is the source of the document, material, or information; and

(3)        Enter into agreements governing sharing and use of information consistent with this subsection.

(j)         No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the Commissioner under this section or as a result of sharing as authorized in subsection (i) of this section.

(k)        Nothing in this Article prohibits the Commissioner from releasing final, adjudicated actions including for cause terminations that are open to public inspection under  G.S. 58‑2‑100, to a database or other clearinghouse service maintained by the NAIC, its affiliates, or subsidiaries of the NAIC.

(l)         An insurer, the authorized representative of the insurer, or producer that fails to report as required under this section or that is found to have reported with actual malice by a court of competent jurisdiction may, after notice and hearing, have its license suspended or revoked and may be fined in accordance with G.S. 58‑2‑70. (2001‑203, s. 18.)



§ 58-33-60. Countersignature and related laws.

§ 58‑33‑60.  Countersignature and related laws.

Subject to the retaliatory provisions of G.S. 58‑33‑30(i), there shall be no requirement that a licensed resident agent or broker must countersign, solicit, transact, take, accept, deliver, record, or process in any manner an application, policy, contract, or any other form of insurance on behalf of a nonresident agent or broker or an authorized insurer; or share in the payment of commissions, if any, related to such business. (1987, c. 629, s. 1.)



§ 58-33-65: Repealed by Session Laws 2001-203, s. 19.

§ 58‑33‑65:  Repealed by Session Laws 2001‑203, s. 19.



§ 58-33-66. Temporary licensing.

§ 58‑33‑66.  Temporary licensing.

(a)        The Commissioner may issue a temporary insurance producer license for a period not to exceed 180 days or longer, for good cause, without requiring an examination if the Commissioner deems that the temporary license is necessary for the servicing of an insurance business in any of the following cases:

(1)        To the spouse or surviving spouse or court‑appointed personal representative or guardian of a licensed insurance producer who dies or becomes mentally or physically disabled to allow adequate time for the transfer of the insurance business owned by the producer, for the recovery or return of the producer to the business, or for the training and licensing of new personnel to operate the producer's business.

(2)        To a member or employee of a business entity licensed as an insurance producer, upon the death or disability of an individual designated in the business entity application or the license.

(3)        To the designee of a licensed insurance producer entering active service in the armed forces of the United States of America.

(4)        In any other circumstance where the Commissioner deems that the public interest will be served best by the issuance of this license.

(b)        The Commissioner may by order limit the authority of any temporary licensee in any way deemed necessary to protect insureds and the public. The Commissioner may require the temporary licensee to have a suitable sponsor who is a licensed producer or insurer and who assumes responsibility for all acts of the temporary licensee and may impose other similar requirements designed to protect insureds and the public. The Commissioner may by order revoke a temporary license if the interest of insureds or the public are endangered. A temporary license terminates upon the transfer of the business.

(c)        An individual requesting a temporary license on account of death or disability of an agent or broker shall be licensed to represent only those insurers that had appointed such agent at the time of death or commencement of disability. (2001‑203, s. 20.)



§ 58-33-70. Special provisions for adjusters and motor vehicle damage appraisers.

§ 58‑33‑70.  Special provisions for adjusters and motor vehicle damage appraisers.

(a)        It shall be unlawful and cause for revocation of license for a licensed adjuster to engage in the practice of law.

(b)        On behalf and on request of an insurer by which an agent or limited representative is appointed, the agent or limited representative may from time to time act as an adjuster and investigate and report upon claims without being licensed as an adjuster. No agent or limited representative shall adjust any losses where the agent's or representative's remuneration for the sale of insurance is in any way dependent upon the adjustment of those losses.

(c)        Upon the filing of the application for an adjuster's license, the advance payment of the examination fee, and the filing with the Commissioner of a certificate signed by the applicant's employer, the Commissioner may issue a learner's permit authorizing the applicant to act as an adjuster for a learning period of 90 days without a requirement of any other license. Not more than one learner's permit shall ever be issued to one individual. The employer's certificate required by this subsection shall certify that:

(1)        The applicant is an individual of good character.

(2)        The applicant is employed by the signer of the certificate.

(3)        The applicant will operate as a student or learner under the instruction and general supervision of a licensed adjuster.

(4)        The employer will be responsible for the adjustment acts of the applicant during the learning period.

(d)        Repealed by Session Laws 1998‑211, s. 19.

(e)        The Commissioner may permit an experienced adjuster, who regularly adjusts in another state and who is licensed in the other state (if that state requires a license), to act as an adjuster in this State without a North Carolina license only for an insurance company authorized to do business in this State, for emergency insurance adjustment work, for a period to be determined by the Commissioner, done for an employer who is an adjuster licensed by this State or who is a regular employer of one or more adjusters licensed by this State; provided that the employer shall furnish to the Commissioner a notice in writing immediately upon the beginning of any such emergency insurance adjustment work. As used in this subsection, "emergency insurance adjustment work" includes, but is not limited to, (i) adjusting of a single loss or losses arising out of an event or catastrophe common to all of those losses or (ii) adjusting losses in any area declared to be a state of disaster by the Governor under G.S. 166A‑6 or by the President of the United States under applicable federal law.

(f)         The Commissioner may permit an experienced motor vehicle damage appraiser who is regularly appraising in another state and who is licensed in such other state (if that state requires a license) to act as a motor vehicle damage appraiser in this State without a North Carolina license for emergency motor vehicle damage appraisal work for a period not exceeding 30 days done for an employer who notifies the Commissioner, in writing, at the beginning of the period of emergency appraisal work and who is:

(1)        An insurance adjuster licensed by this State;

(2)        A motor vehicle damage appraiser licensed by this State;

(3)        A regular employer of one or more insurance adjusters licensed by this State; or

(4)        A regular employer of one or more motor vehicle damage appraisers licensed by this State. (1987, c. 629, s. 1; 1998‑211, s. 19.)



§ 58-33-75. Twisting with respect to insurance policies; penalties.

§ 58‑33‑75.  Twisting with respect to insurance policies; penalties.

No licensee shall make or issue, or cause to be issued, any written or oral statement that willfully misrepresents or willfully makes an incomplete comparison as to the terms, conditions, or benefits contained in any policy of insurance for the purpose of inducing or attempting to induce a policyholder in any way to terminate or surrender, exchange, or convert any insurance policy. Any person who violates this section is subject to the provisions of G.S. 58‑2‑70 and G.S. 58‑33‑46. (1987, c. 629, s. 1; c. 864, s. 75; 2001‑203, s. 21.)



§ 58-33-76. Referral of business to repair source; prohibitions.

§ 58‑33‑76.  Referral of business to repair source; prohibitions.

(a)        No insurance company, agent, adjuster or appraiser or any person employed to perform their service shall recommend the use of a particular service or source for the repair of property damage without clearly informing the claimant that the claimant is under no obligation to use the recommended repair service.

(b)        No insurance company, agent, adjuster or appraiser or any person employed to perform their service shall accept any gratuity or other form of remuneration from a repair service for recommending that repair service to a claimant. Provided, however, discounts agreed to by repair services shall not violate this section.

(c)        Any person who violates this section is subject to the provisions of G.S. 58‑2‑70 and G.S. 58‑33‑46. (1991, c. 386, s. 1; 1993, c. 525, s. 1; 2001‑203, s. 22.)



§ 58-33-80. Discrimination forbidden.

§ 58‑33‑80.  Discrimination forbidden.

No agent or representative of any company doing the business of insurance as defined in G.S. 58‑7‑15 shall make any discrimination in favor of any person. (1987, c. 629, s. 1.)



§ 58-33-82. Commissions.

§ 58‑33‑82.  Commissions.

(a)        An insurance company or insurance producer shall not pay a commission, service fee, or other valuable consideration to a person for selling, soliciting, or negotiating insurance in this State if that person is required to be licensed under this Article and is not so licensed.

(b)        A person shall not accept a commission, service fee, brokerage, or other valuable consideration for selling, soliciting, or negotiating insurance in this State if that person is required to be licensed under this Article and is not so licensed.

(c)        Renewal or other deferred commissions may be paid to a person for selling, soliciting, or negotiating insurance in this State if the person was required to be licensed under this Article at the time of the sale, solicitation, or negotiation and was so licensed at that time.

(d)        Except as provided in subsection (e) of this section, only agents who are duly licensed with appropriate company appointments, licensed brokers, licensed limited lines producers, or licensed limited representatives may accept, directly or indirectly, any commission, fee, or other valuable consideration for the sale, solicitation, or negotiation of insurance.

(e)        Commissions, fees, or other valuable consideration for the sale, solicitation, or negotiation of insurance may be assigned or directed to be paid in the following circumstances:

(1)        To a business entity by a person who is an owner, shareholder, member, partner, director, employee, or agent of that business entity.

(2)        To a producer in connection with renewals of insurance business originally sold by or through the licensed person or for other deferred commissions.

(3)        In connection with the indirect receipt of commissions in circumstances in which a license is not required under G.S. 58‑33‑26(n). (2001‑203, s. 23; 2004‑199, s. 20(e).)



§ 58-33-83. Assumed names.

§ 58‑33‑83.  Assumed names.

An insurance producer doing business under any name other than the producer's legal name shall notify the Commissioner before using the assumed name. (2001‑203, s. 24; 2003‑221, s. 13.)



§ 58-33-85. Rebates and charges in excess of premium prohibited; exceptions.

§ 58‑33‑85.  Rebates and charges in excess of premium prohibited; exceptions.

(a)        No insurer, agent, broker or limited representative shall knowingly charge, demand or receive a premium for any policy of insurance except in accordance with the applicable filing approved by the Commissioner. No insurer, agent, broker or limited representative shall pay, allow, or give, or offer to pay, allow, or give, directly or indirectly, as an inducement to insurance, or after insurance has been effected, any rebate, discount, abatement, credit, or reduction of the premium named in a policy of insurance, or any special favor or advantage in the dividends or other benefits to accrue thereon, or any valuable consideration or inducement whatever, not specified in the policy of insurance. No insured named in a policy of insurance, nor any employee of such insured, shall knowingly receive or accept, directly or indirectly, any such rebate, discount, abatement or reduction of premium, or any special favor or advantage or valuable consideration or inducement. Nothing herein contained shall be construed as prohibiting the payment of commissions or other compensation to duly licensed agents, brokers and limited representatives, nor as prohibiting any participating insurer from distributing to its policyholders dividends, savings or the unused or unabsorbed portion of premiums and premium deposits. As used in this section the word "insurance" includes suretyship and the word "policy" includes bond.

(b)        No insurer, agent, broker, or limited representative shall knowingly charge to or demand or receive from an applicant for insurance any money or other consideration in return for the processing of applications or other forms or for the rendering of services associated with a contract of insurance, which money or other consideration is in addition to the premium for such contract, unless the applicant consents in writing before any services are rendered. This subsection does not apply to the charging or collection of any fees otherwise provided for by law. (1987, c. 629, s. 1; c. 864, ss. 49, 89; 1989, c. 485, s. 52; 1991, c. 720, s. 4; 2001‑203, s. 25.)



§ 58-33-90. Rebate of premiums on credit life and credit accident and health insurance; retention of funds by agent.

§ 58‑33‑90.  Rebate of premiums on credit life and credit accident and health insurance; retention of funds by agent.

It shall be unlawful for any insurance carrier, or officer, agent or representative of an insurance company writing credit life and credit accident and health insurance, as defined in G.S. 58‑58‑10 and G.S. 58‑51‑100, or combination credit life, accident and health, hospitalization and disability insurance in connection with loans, to permit any agent or representative of such company to retain any portion of funds received for the payment of losses incurred, or to be incurred, under such policies of insurance issued by such company, or to pay, allow, permit, give or offer to pay, allow, permit or give, directly, or indirectly, as an inducement to insurance, or after insurance has been effected, any rebate, discount, abatement, credit or reduction of the premium, to any loan agency, insurance agency or broker, or to any creditor of the debtor on whose account the insurance was issued, or to any person, firm or corporation which received a commission or fee in connection with the issuance of such insurance:  Provided, that this section shall not prohibit the payment of commissions to a licensed insurance agent or agency or limited representative on the sale of a policy of credit life and credit accident and health insurance, or combination credit life, accident and health, hospitalization and disability insurance in connection with loans.

It shall be unlawful for any agent, agency, broker, limited representative, or insured named in any such policy, or for any loan agency or broker, or any agent, officer or employee of any loan agency or broker to receive or accept, directly or indirectly, any such rebate, discount, abatement, credit or reduction of the premium as set out in this section. (1987, c. 629, s. 1.)



§ 58-33-95. Agents personally liable; representing unlicensed company prohibited; penalty.

§ 58‑33‑95.  Agents personally liable; representing unlicensed company prohibited; penalty.

(a)        Any person or entity who solicits, negotiates, or sells insurance or acts as a third‑party administrator in this State for an unauthorized insurer:

(1)        Is the representative of that insurer and shall be strictly liable for any losses or unpaid claims if an unauthorized insurer fails to pay in full or in part any claim or loss within the provisions of any insurance contract sold, directly or indirectly, by or through that person or entity on behalf of the unauthorized insurer. The liability imposed by this subsection shall be joint and several if more than one person violates this section.

(2)        Shall be guilty of a Class 1 misdemeanor if the person or entity does not know that the insurer is an unauthorized insurer. Each solicitation, negotiation, or sale shall constitute a separate offense.

(3)        Shall be guilty of a Class H felony if the person or entity knew or should have known that the insurer is an unauthorized insurer. Each solicitation, negotiation, or sale shall constitute a separate offense.

(b)        A civil action may be filed or a license revocation proceeding may be initiated under this section regardless of whether a criminal action is brought or a criminal conviction is obtained for the act alleged in the civil action or revocation proceeding.

(c)        For the purposes of this section, the status of an entity or person as an "unauthorized insurer" shall be determined in accordance with Article 28 of this Chapter and, if applicable, Article 49 of this Chapter.

(d)        As used in this section, "third‑party administrator" means a person who performs administrative functions, including claims administration and payment, marketing, premium accounting, premium billing, coverage verification, underwriting authority, or certificate issuance in regard to any kind of insurance; but does not include the persons specified in G.S. 58‑56‑2(5)a. through (5)l. (1987, c. 629, s. 1; 1993, c. 539, s. 457; 1994, Ex. Sess., c. 24, s. 14(c); 2004‑166, s. 1; 2006‑105, s. 2.8; 2007‑305, s. 5.)



§ 58-33-100. Payment of premium to agent valid; obtaining by fraud a crime.

§ 58‑33‑100.  Payment of premium to agent valid; obtaining by fraud a crime.

(a)        Any agent, broker or limited representative who acts for a person other than himself negotiating a contract of insurance is, for the purpose of receiving the premium therefor, the company's agent, whatever conditions or stipulations may be contained in the policy or contract. This subsection does not apply to the Insurance Underwriting Association established under Article 45 of this Chapter or the Joint Underwriting Association established under Article 46 of this Chapter.

(b)        Any agent, broker or limited representative knowingly procuring by fraudulent representations payment, or the obligation for the payment, of a premium of insurance, shall be guilty of a Class 1 misdemeanor. (1987, c. 629, s. 1; 1993, c. 539, s. 458; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑498, s. 4.)



§ 58-33-105. False statements in applications for insurance.

§ 58‑33‑105.  False statements in applications for insurance.

If any agent, examining physician, applicant, or other person shall knowingly or willfully make any false or fraudulent statement or representation in or with reference to any application for insurance, or shall make any such statement for the purpose of obtaining any fee, commission, money or benefit from any company engaged in the business of insurance in this State, he shall be guilty of a Class 1 misdemeanor.  This section shall also apply to contracts and certificates issued under Articles 65 through 67 of this Chapter. (1987, c. 629, s. 1; 1993, c. 539, s. 459; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 58-33-110. Agents signing certain blank policies.

§ 58‑33‑110.  Agents signing certain blank policies.

Any agent or limited representative who signs any blank contract or policy of insurance is guilty of a Class 3 misdemeanor and, upon conviction, shall be punished only by a fine of not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000); provided, however, that transportation ticket policies of accident insurance and baggage insurance policies may be countersigned in blank for issuance only through coin‑operated machines, subject to regulations prescribed by the Commissioner. (1987, c. 629, s. 1; 1993, c. 539, s. 460; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 58-33-115. Adjuster acting for unauthorized company.

§ 58‑33‑115.  Adjuster acting for unauthorized company.

If any person shall act as adjuster on a contract made otherwise than as authorized by the laws of this State, or by any insurance company or other person not regularly licensed to do business in this State, or shall adjust or aid in the adjustment, either directly or indirectly, of a claim arising under a contract of insurance not authorized by the laws of the State, he shall be deemed guilty of a Class 1 misdemeanor. (1987, c. 629, s. 1; 1993, c. 539, s. 461; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 58-33-120. Agent, adjuster, etc., acting without a license or violating insurance law.

§ 58‑33‑120.  Agent, adjuster, etc., acting without a license or violating insurance law.

If any person shall assume to act either as principal, agent, broker, limited representative, adjuster or motor vehicle damage appraiser without license as is required by law or pretending to be a principal, agent, broker, limited representative, adjuster or licensed motor vehicle damage appraiser, shall solicit, examine or inspect any risk, or shall examine into, adjust, or aid in adjusting any loss, investigate or advise relative to the nature and amount of damages to motor vehicles or the amount necessary to effect repairs thereto, or shall receive, collect, or transmit any premium of insurance, or shall do any other act in the soliciting, making or executing any contract of insurance of any kind otherwise than the law permits, or as principal or agent shall violate any provision of law contained in Articles 1 through 64 of this Chapter, the punishment for which is not elsewhere provided for, he shall be deemed guilty of a Class 1 misdemeanor. (1987, c. 629, s. 1; 1987 (Reg. Sess., 1988), c. 975, s. 11; 1993, c. 539, s. 462; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 58-33-125. Fees.

§ 58‑33‑125.  Fees.

(a)        The following table indicates the annual fees that are required for the respective licenses issued, renewed, or cancelled under this Article and Article 21 of this Chapter:

Adjuster................................................................................................. $75.00

Adjuster, crop hail only............................................................................. 20.00

Agent appointment cancellation (paid by insurer)....................................... 10.00

Agent appointment, individual.................................................................... 10.00

Agent appointment, Medicare supplement and

long‑term care, individual..................................................................... 10.00

Agent, overseas military............................................................................ 20.00

Broker, nonresident.................................................................................. 50.00

Broker, resident........................................................................................ 50.00

Business entity........................................................................................ 100.00

Limited representative............................................................................... 20.00

Limited representative cancellation (paid by insurer)................................... 10.00

Motor vehicle damage appraiser............................................................... 75.00

Surplus lines licensee, corporate.............................................................. 100.00

Surplus lines licensee, individual................................................................. 50.00

(b)        Whenever a temporary license is issued under this Article, the fee shall be at the same rate as provided in subsection (a) of this section; and any amounts so paid for a temporary license may be credited against the fee required for an appointment by the sponsoring company.

(c)        Any person who is not licensed and who is required by law or administrative rule to secure a license shall, upon application for licensing, pay to the Commissioner a fee of fifty dollars ($50.00). If additional licensing for other kinds of insurance is requested, a fee of fifty dollars ($50.00) shall be paid to the Commissioner upon application for licensing for each additional kind of insurance.

In addition to the fees prescribed by this subsection, any person applying for a supplemental license to sell Medicare supplement and long‑term care insurance policies shall pay an additional fee of fifty dollars ($50.00) upon application for licensing for those kinds of insurance.

(d)        The requirement for an examination, prelicensing education, continuing education, or a registration fee does not apply to agents for domestic farmers' mutual assessment fire insurance companies or associations who solicit and sell only those kinds of insurance specified in G.S. 58‑7‑75(5)d for those companies or associations.

(e)        A resident licensee may obtain a duplicate photo‑bearing license at times and places within this State that the Commissioner considers necessary and reasonable to serve the convenience of both the Commissioner and the licensee. The Commissioner may contract directly with persons for processing of duplicate photo‑bearing licenses, and the contract shall not be subject to Article 3 of Chapter 143 of the General Statutes. The Commissioner may charge a reasonable fee for duplicating a photo‑bearing license in an amount that offsets the costs to the Department of duplicating the license, including costs associated with any contract entered into pursuant to this subsection.

(f)         Repealed by Session Laws 2007‑507, s. 7, effective January 1, 2008, and applicable to fees or charges due, and actions occurring, on or after that date.

(g)        All fees prescribed by this section are nonrefundable. The fees in subsection (a) of this section are in lieu of any other license fees. The fee for an individual agent appointment under subsection (a) of this section applies to each license.

(h)        Fees paid by an insurer on behalf of a person who is licensed or appointed to represent the insurer are payable to the Commissioner when billed. Billing of insurers for renewal fees must be on an annual basis. The frequency for billing insurers for other licensing and appointment fees is determined by the Commissioner and may be daily, monthly, or quarterly. An electronic payment made through the NAIC or an affiliate of NAIC is considered a payment to the Commissioner.  (1987, c. 629, s. 1; c. 864, ss. 84, 85; 1989 (Reg. Sess., 1990), c. 941, ss. 4‑5; c. 1021, s. 9; c. 1069, s. 14; 1991, c. 476, s. 3; c. 721, s. 7; 1991 (Reg. Sess., 1992), c. 837, s. 3; 2000‑122, s. 1; 2007‑507, s. 7; 2008‑107, s. 29.10(a).)



§ 58-33-130. Continuing education program for licensees.

§ 58‑33‑130.  Continuing education program for licensees.

(a)        The Commissioner may adopt rules to provide for a program of continuing education requirements for the purpose of enhancing the professional competence and professional responsibility of adjusters and motor vehicle damage appraisers. The rules may include criteria for:

(1)        The content of continuing education courses;

(2)        Accreditation of continuing education sponsors and programs;

(3)        Accreditation of videotape or other audiovisual programs;

(4)        Computation of credit;

(5)        Special cases and exemptions;

(6)        General compliance procedures; and

(7)        Sanctions for noncompliance.

The Commissioner may contract directly with persons for the administration of the program provided for by this section, and those contracts shall not be subject to Article 3 of Chapter 143 of the General Statutes. The Commissioner may charge a reasonable fee to course providers to offset the cost of the program, including costs associated with contracts authorized by this subsection. The fee authorized by this subsection shall be in addition to the fees specified in G.S. 58‑33‑133. As used in this section and in G.S. 58‑33‑132, "administrator" means any person with whom the Commissioner has contracted under this subsection.

(b)        The Commissioner may adopt rules to provide for the continuing professional education of all agents and brokers who are licensed to sell, solicit, and negotiate the kinds of insurance specified in G.S. 58‑33‑26(c1)(1), (2), (4), (6), (7), or (8). In adopting the rules, the Commissioner may use the same criteria as specified in subsection (a) of this section.

(c)        The license of any person who fails to comply with the continuing education requirements under this section shall lapse except that the Commissioner or administrator may either grant an extension of time for good cause shown or charge an administrative fee of seventy‑five dollars ($75.00), or both, in lieu of having the person's license lapse.

(d)        Biennial continuing professional education hour requirements shall be determined by the Commissioner, but shall not be more than 24 credit hours. The Commissioner may by rule establish a staggered system in which the credit hour compliance period is based on the month and year of birth of each individual licensee.

(e)        Repealed by Session Laws 2007‑507, s. 8, effective January 1, 2008, and applicable to fees or charges due, and actions occurring, on or after that date.

(f)         Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 678, s. 18, effective July 5, 1994.

(g)        Repealed by Session Laws 2007‑507, s. 8, effective January 1, 2008, and applicable to fees or charges due, and actions occurring, on or after that date.

(h)        Any licensee who, after obtaining an extension under subsection (c) of this section, offers evidence satisfactory to the Commissioner or administrator that the licensee has satisfactorily completed the required continuing professional education courses is in compliance with this section.

(i)         The Commissioner is authorized to approve continuing professional education courses.

(j)         Repealed by Session Laws 2002‑144, s. 3, as amended by Session Laws 2003‑284, s. 22.2, and as amended by Session Laws 2004‑124, s. 21.1, effective July 1, 2002.

(k)        Repealed by Session Laws 1993, c. 409, s. 4, effective July 1, 1993. (1989, c. 657, s. 1; 1989 (Reg. Sess., 1990), c. 941, s. 6; 1991, c. 476, s. 2; c. 554, s. 1; c. 720, s. 22; 1993, c. 409, s. 4; 1993 (Reg. Sess., 1994), c. 678, s. 18; 1998‑211, ss. 20, 21; 2002‑144, s. 3; 2003‑284, s. 22.2; 2004‑124, s. 21.1; 2007‑507, s. 8.)



§ 58-33-132. Qualifications of instructors.

§ 58‑33‑132.  Qualifications of instructors.

(a)        The Commissioner may adopt rules to establish requisite qualifications for and issuance, renewal, summary suspension, and termination of provider, presenter, and instructor authority for prelicensing and continuing insurance education courses. During any suspension, the instructor shall not engage in any instruction of prelicensing or continuing insurance education courses prior to an administrative review. No person shall provide, present, or instruct any course unless that person has been qualified and possesses a license from the Commissioner or administrator.

(b)        The Commissioner or administrator may summarily suspend or terminate the authority of an instructor, course provider, or presenter if the course presentation:

(1)        Is determined to be inaccurate; or

(2)        Receives an evaluation of poor from any Department monitor and a majority of attendees responding to Department questionnaires about the presentation. (1995, c. 517, s. 17; 1999‑132, s. 9.1; 2007‑507, s. 9.)



§ 58-33-133. Continuing education course provider fees.

§ 58‑33‑133.  Continuing education course provider fees.

(a)        Each course provider shall pay to the Commissioner a fee of one dollar ($1.00) per approved credit hour per individual who successfully completes a course under G.S. 58‑33‑130.

(b)        At the time a course provider submits an application to the Commissioner for approval of a course under G.S. 58‑33‑130, the provider shall pay to the Commissioner a filing fee of one hundred dollars ($100.00) per course up to a two thousand five hundred dollars ($2,500) per calendar year maximum.

(b1)      Licensees who are required to comply with G.S. 58‑33‑130 shall pay to the Commissioner a fee of one dollar ($1.00) per credit hour earned. These fees also apply to national designation courses and other courses approved by the Commissioner from other State or federal programs.

(c)        Fees collected by the Commissioner under this section and under G.S. 58‑33‑130 shall be credited to the Insurance Regulatory Fund created under G.S. 58‑6‑25 for the purpose of offsetting the cost of administering the program authorized by G.S. 58‑33‑130. (2002‑144, s. 2; 2003‑221, s. 5; 2003‑284, s. 22.2; 2004‑124, s. 21.1; 2007‑507, s. 10.)



§ 58-33-135. Continuing education advisory committee.

§ 58‑33‑135.  Continuing education advisory committee.

(a)        The Commissioner shall appoint, in accordance with G.S. 58‑2‑30, one advisory committee for fire and casualty insurance licensees and one advisory committee for life and health insurance licensees. The advisory committees shall recommend reasonable rules to the Commissioner for promulgation under G.S. 58‑33‑130. The Commissioner may adopt, reject, or modify such recommendations. After the promulgation of rules under G.S. 58‑33‑130, the committees may from time to time make further recommendations to the Commissioner for additional rules or changes in existing rules.

(b)        The property and liability advisory committee shall comprise:

(1)        Two employees of the Department of Insurance;

(2)        Two representatives from a list of four nominees submitted by the Independent Insurance Agents of North Carolina;

(3)        Repealed by Session Laws 1999‑132, s. 6.3.

(4)        One representative of a licensed property and liability insurance company writing business in this State that operates through an exclusive agency force;

(5)        One representative from a list of two nominees submitted by the North Carolina Adjusters Association;

(6)        One representative of property and liability insurers from a list of two nominees submitted by the Association of North Carolina Property and Casualty Insurance Companies; and

(7)        One representative from a list of two nominees submitted by the Community Colleges System Office.

(c)        The life and health advisory committee shall comprise:

(1)        Two employees of the Department of Insurance, which may be the same persons appointed under the subsection (b) of this section;

(2)        One representative from a list of two nominees submitted by the North Carolina Association of Life Underwriters;

(3)        One representative of life and health insurers from a list of two nominees submitted by the Association of North Carolina Life Insurance Companies;

(4)        One representative from a list of two nominees submitted by the General Agents and Managers Conference;

(5)        One representative from a licensed medical or hospital service corporation;

(6)        One licensed health insurance agent from a list of two nominees submitted by the North Carolina Association of Health Underwriters;

(7)        One representative of a licensed life or health insurer writing business in this State that operates through an exclusive agency force;

(8)        One representative from a list of two nominees submitted by the North Carolina Fraternal Congress; and

(9)        One representative from a list of two nominees submitted by the Community Colleges System Office. (1989, c. 657, s. 1; 1999‑84, ss. 17, 18; 1999‑132, s. 6.3.)



§ 58-33A-1. (Effective July 1, 2010) Purpose and scope.

Article 33A.

Public Adjusters.

(Effective July 1, 2010)

§ 58‑33A‑1.  (Effective July 1, 2010) Purpose and scope.

This Article governs the qualifications and procedures for the licensing of public adjusters. It specifies the duties of and restrictions on public adjusters, which include limiting their licensure to assisting insureds in first‑party claims.  (2009‑565, s. 1.)



§ 58-33A-5. (Effective July 1, 2010) Definitions.

§ 58‑33A‑5.  (Effective July 1, 2010) Definitions.

(1)        Business entity.  A corporation, association, partnership, limited liability company, limited liability partnership, or other legal entity.

(2)        Catastrophic incident.  As defined in the National Response Framework, any natural or man‑made incident, including terrorism, that results in extraordinary levels of mass casualties, damage, or disruption severely affecting the population, infrastructure, environment, economy, national morale, and/or government functions. A catastrophic incident shall be declared by the President of the United States or the Governor of the state or district in which the disaster occurred. If state and local resources are insufficient, the Governor may ask the President of the United States to make such a declaration.

(3)        Fingerprints.  An impression of the lines on the finger taken for purpose of identification. The impression may be electronic or in ink converted to electronic format.

(4)        Home state.  The District of Columbia and any state or territory of the United States in which the public adjuster's principal place of residence or principal place of business is located. If neither the state in which the public adjuster maintains the principal place of residence nor the state in which the public adjuster maintains the principal place of business has a substantially similar law governing public adjusters, the public adjuster may declare another state in which it becomes licensed and acts as a public adjuster to be the home state.

(5)        Individual.  A natural person.

(6)        Person.  An individual or a business entity.

(7)        Public adjuster.  Any person who, for compensation or any other thing of value on behalf of the insured, does any of the following:

a.         Acts or aids, solely in relation to first‑party claims arising under insurance contracts that insure the real or personal property of the insured, on behalf of an insured in negotiating for, or effecting the settlement of, a claim for loss or damage covered by an insurance contract.

b.         Advertises for employment as a public adjuster of insurance claims or solicits business or represents himself or herself to the public as a public adjuster of first‑party insurance claims for losses or damages arising out of policies of insurance that insure real or personal property.

c.         Directly or indirectly solicits business, investigates or adjusts losses, or advises an insured about first‑party claims for losses or damages arising out of policies of insurance that insure real or personal property for another person engaged in the business of adjusting losses or damages covered by an insurance policy for the insured.

(8)        Uniform business entity application.  The current version of the NAIC Uniform Business Entity Application for resident and nonresident business entities.

(9)        Uniform individual application.  The current version of the NAIC Uniform Individual Application for resident and nonresident individuals.  (2009‑565, s. 1.)



§ 58-33A-10. (Effective July 1, 2010) License required.

§ 58‑33A‑10.  (Effective July 1, 2010) License required.

(a)        A person shall not act or hold himself or herself out as a public adjuster in this State unless the person is licensed as a public adjuster in accordance with this Article.

(b)        A person licensed as a public adjuster shall not misrepresent to a claimant that he or she is an adjuster representing an insurer in any capacity, including acting as an employee of the insurer or acting as an independent adjuster unless so appointed by an insurer in writing to act on the insurer's behalf for that specific claim or purpose. A licensed public adjuster is prohibited from charging that specific claimant a fee when appointed by the insurer and the appointment is accepted by the public adjuster.

(c)        A business entity acting as a public adjuster is required to obtain a public adjuster license. Application shall be made using the uniform business entity application. Before approving the application, the Commissioner shall find all of the following:

(1)        The business entity has paid the fees set forth in G.S. 58‑33‑125.

(2)        The business entity has designated a licensed public adjuster responsible for the business entity's compliance with the insurance laws and regulations of this State.

(d)        Notwithstanding subsections (a) through (c) of this section, a license as a public adjuster shall not be required of any of the following:

(1)        An attorney‑at‑law admitted to practice in this State, when acting in his or her professional capacity as an attorney.

(2)        A person who negotiates or settles claims arising under a life or health insurance policy or an annuity contract.

(3)        A person employed only for the purpose of obtaining facts surrounding a loss or furnishing technical assistance to a licensed public adjuster, including photographers, estimators, private investigators, engineers, and handwriting experts.

(4)        A licensed health care provider, or employee of a licensed health care provider, who prepares or files a health claim form on behalf of a patient.

(5)        A person who settles subrogation claims between insurers.  (2009‑565, s. 1.)



§ 58-33A-15. (Effective July 1, 2010) Application for license.

§ 58‑33A‑15.  (Effective July 1, 2010) Application for license.

(a)        A person applying for a public adjuster license shall apply to the Commissioner on the appropriate uniform application or other application prescribed by the Commissioner.

(b)        The applicant shall declare under penalty of perjury and under penalty of refusal, suspension, or revocation of the license that the statements made in the application are true, correct, and complete to the best of the applicant's knowledge and belief.

(c)        An applicant for a license under this Article shall furnish the Commissioner with a complete set of the applicant's fingerprints in a manner prescribed by the Commissioner and a recent passport size full‑face photograph of the applicant. The applicant's fingerprints shall be certified by an authorized law enforcement officer. The fingerprints of every applicant shall be forwarded to the State Bureau of Investigation for a search of the applicant's criminal history record file, if any. If warranted, the State Bureau of Investigation shall forward a set of the fingerprints to the Federal Bureau of Investigation for a national criminal history record check. An applicant shall pay the cost of the State and any national criminal history record check of the applicant. This subsection does not apply to a person applying for renewal or continuation of a home state public adjuster license or a nonresident public adjuster license.

(d)        In addition, if an applicant described in subsection (b) of this section is a business entity, each key person must furnish the Commissioner a complete set of the key person's fingerprints and a recent passport size full‑face photograph of the applicant. The key person's fingerprints shall be certified by an authorized law enforcement officer. The fingerprints of every key person shall be forwarded to the State Bureau of Investigation for a search of the applicant's criminal history record file, if any. If warranted, the State Bureau of Investigation shall forward a set of the fingerprints to the Federal Bureau of Investigation for a national criminal history record check. Each key person shall pay the cost of the State and any national criminal history record check of the key person. As used in this subsection, "key person" means a proposed officer, director, or any other individual who will be in a position to influence the operating decisions of the business entity. This subsection does not apply to a person applying for renewal or continuation of a home state public adjuster license or a nonresident public adjuster license.

(e)        The Commissioner shall keep all information received pursuant to subsections (c) and (d) of this section privileged, in accordance with applicable State and federal law, and the information shall be confidential and shall not be a public record under Chapter 132 of the General Statutes.  (2009‑565, s. 1.)



§ 58-33A-20. (Effective July 1, 2010) Resident license.

§ 58‑33A‑20.  (Effective July 1, 2010) Resident license.

(a)        Before issuing a public adjuster license to an applicant under this section, the Commissioner shall find that the applicant meets all of the following criteria:

(1)        Is eligible to designate this State as his or her home state or is a nonresident who is not eligible for a license under G.S. 58‑33A‑35.

(2)        Has not committed any act that is a ground for denial, suspension, or revocation of a license as set forth in G.S. 58‑33A‑45.

(3)        Is trustworthy, reliable, and of good reputation, evidence of which may be determined by the Commissioner.

(4)        Is financially responsible to exercise the license and has provided proof of financial responsibility as required in G.S. 58‑33A‑50.

(5)        Has paid the fees set forth in G.S. 58‑33‑125.

(6)        Maintains an office in the home state of residence with public access by reasonable appointment and/or regular business hours. This includes a designated office within a home state of residence.

(b)        In addition to satisfying the requirements of subsection (a) of this section, an individual shall:

(1)        Be at least 18 years of age; and

(2)        Have successfully passed the public adjuster examination.

(c)        The Commissioner may require any documents reasonably necessary to verify the information contained in the application.  (2009‑565, s. 1.)



§ 58-33A-25. (Effective July 1, 2010) Examination.

§ 58‑33A‑25.  (Effective July 1, 2010) Examination.

(a)        An individual applying for a public adjuster license under this act shall pass a written examination unless exempt pursuant to G.S. 58‑33A‑30. The examination shall test the knowledge of the individual concerning the duties and responsibilities of a public adjuster and the insurance laws and regulations of this State. Examinations required by this section shall be developed and conducted under rules and regulations prescribed by the Commissioner.

(b)        The Commissioner may make arrangements, including contracting with an outside testing service, for administering examinations and collecting the nonrefundable fee set forth in G.S. 58‑33‑125.

(c)        Each individual applying for an examination shall remit a nonrefundable fee as prescribed by the Commissioner as set forth in G.S. 58‑33‑125.

(d)        An individual who fails to appear for the examination as scheduled or fails to pass the examination shall reapply for an examination and remit all required fees and forms before being rescheduled for another examination.  (2009‑565, s. 1.)



§ 58-33A-30. (Effective July 1, 2010) Exemptions from examination.

§ 58‑33A‑30.  (Effective July 1, 2010) Exemptions from examination.

(a)        An individual who applies for a public adjuster license in this State who was previously licensed as a public adjuster in another state based on a public adjuster examination shall not be required to complete any prelicensing examination. This exemption is only available if the person is currently licensed in that state or if the application is received within 12 months of the cancellation of the applicant's previous license and if the prior state issues a certification that, at the time of cancellation, the applicant was in good standing in that state or the state's producer database records or records maintained by the NAIC, its affiliates, or subsidiaries indicate that the public adjuster is or was licensed in good standing.

(b)        A person licensed as a public adjuster in another state based on a public adjuster examination who moves to this State shall apply within 90 days after establishing legal residence to become a resident licensee pursuant to G.S. 58‑33A‑20. No prelicensing examination shall be required of that person to obtain a public adjuster license.

(c)        An individual who applies for a public adjuster license in this State who was previously licensed as a public adjuster in this State shall not be required to complete any prelicensing examination. This exemption is only available if the application is received within 12 months after the cancellation of the applicant's previous license in this State and if, at the time of cancellation, the applicant was in good standing in this State.  (2009‑565, s. 1.)



§ 58-33A-35. (Effective July 1, 2010) Nonresident license reciprocity.

§ 58‑33A‑35.  (Effective July 1, 2010) Nonresident license reciprocity.

(a)        Unless denied licensure pursuant to G.S. 58‑33A‑45, a nonresident person shall receive a nonresident public adjuster license if the person meets all of the following criteria:

(1)        The person is currently licensed as a resident public adjuster and in good standing in his or her home state.

(2)        The person has submitted the proper request for licensure, has paid the fees required by G.S. 58‑33‑125, and has provided proof of financial responsibility as required in G.S. 58‑33A‑50.

(3)        The person has submitted or transmitted to the Commissioner the appropriate completed application for licensure.

(4)        The person's home state awards nonresident public adjuster licenses to residents of this State on the same basis.

(b)        The Commissioner may verify the public adjuster's licensing status through the producer database maintained by the NAIC, its affiliates, or subsidiaries.

(c)        As a condition to continuation of a public adjuster license issued under this section, the licensee shall maintain a resident public adjuster license in his or her home state. The nonresident public adjuster license issued under this section shall terminate and be surrendered immediately to the Commissioner if the home state public adjuster license terminates for any reason, unless the public adjuster has been issued a license as a resident public adjuster in his or her new home state. Notification to the state or states where nonresident license is issued must be made as soon as possible, yet no later than 30 days after change in new state resident license. Licensee shall include new and old address. A new state resident license is required for nonresident licenses to remain valid. The new state resident license must have reciprocity with the licensing nonresident state(s) for the nonresident license not to terminate.  (2009‑565, s. 1.)



§ 58-33A-40. (Effective July 1, 2010) License.

§ 58‑33A‑40.  (Effective July 1, 2010) License.

(a)        Unless denied licensure under this Article, persons who have met the requirements of this Article shall be issued a public adjuster license.

(b)        A public adjuster license shall remain in effect unless revoked, terminated, or suspended as long as the request for renewal and fee set forth in G.S. 58‑33‑125 is paid and any other requirements for license renewal are met by the due date.

(c)        The licensee shall inform the Commissioner by any means acceptable to the Commissioner of a change of address, change of legal name, or change of information submitted on the application within 30 days after the change.

(d)        A licensed public adjuster shall be subject to Article 63 of this Chapter.

(e)        A public adjuster who allows his or her license to lapse may, within 12 months from the due date of the renewal, be issued a new public adjuster license upon the Commissioner's receipt of the request for renewal. However, an administrative fee in the amount of double the unpaid renewal fee shall be required for the issuance of the new public adjuster license. The new public adjuster license shall be effective the date the Commissioner receives the request for renewal and the late payment penalty.

(f)         Any public adjuster licensee that fails to apply for renewal of a license before expiration of the current license shall pay a lapsed license fee of twice the license fee and be subject to other penalties as provided by law before the license will be renewed. If the Department receives the request for reinstatement and the required lapsed license fee within 60 days after the date the license lapsed, the Department shall reinstate the license retroactively to the date the license lapsed. If the Department receives the request for reinstatement and the required lapsed license fee after 60 days but within one year of the date the license lapsed, the Department shall reinstate the license prospectively with the date the license is reinstated. If the person applies for reinstatement more than one year from the date of lapse, the person shall reapply for the license under this Article.

(g)        A licensed public adjuster who is unable to comply with license renewal procedures because of military service, a long‑term medical disability, or some other extenuating circumstance may request a waiver of those procedures. The public adjuster may also request a waiver of any examination requirement, fine, or other sanction imposed for failure to comply with renewal procedures.

(h)        The license shall contain the licensee's name, city and state of business address, personal identification number, the date of issuance, the expiration date, and any other information the Commissioner deems necessary.

(i)         In order to assist in the performance of the Commissioner's duties, the Commissioner may contract with nongovernmental entities, including the NAIC or any affiliates or subsidiaries that the NAIC oversees, to perform any ministerial functions related to licensing, including the collection of fees and data, that the Commissioner may deem appropriate.  (2009‑565, s. 1.)



§ 58-33A-45. (Effective July 1, 2010) License denial, nonrenewal, or revocation.

§ 58‑33A‑45.  (Effective July 1, 2010) License denial, nonrenewal, or revocation.

(a)        The Commissioner may place on probation, suspend, revoke, or refuse to issue or renew a public adjuster's license or may levy a civil penalty in accordance with G.S. 58‑2‑70 or any combination of actions for any one or more of the following causes:

(1)        Providing incorrect, misleading, incomplete, or materially untrue information in the license application.

(2)        Violating any insurance laws or violating any regulation, subpoena, or order of the Commissioner or of another state's insurance regulator.

(3)        Obtaining or attempting to obtain a license through misrepresentation or fraud.

(4)        Improperly withholding, misappropriating, or converting any monies or properties received in the course of doing insurance business.

(5)        Intentionally misrepresenting the terms of an actual or proposed insurance contract or application for insurance.

(6)        Having been convicted of a felony or a misdemeanor involving dishonesty or breach of trust.

(7)        Having admitted or been found to have committed any insurance unfair trade practice or insurance fraud.

(8)        Using fraudulent, coercive, or dishonest practices or demonstrating incompetence, untrustworthiness, or financial irresponsibility in the conduct of business in this State or elsewhere.

(9)        Having an insurance license, or its equivalent, denied, suspended, or revoked in any other state, province, district, or territory.

(10)      Forging another's name to an application for insurance or to any document related to an insurance transaction.

(11)      Cheating, including improperly using notes or any other reference material, to complete an examination for an insurance license.

(12)      Knowingly accepting insurance business from an individual who is not licensed but who is required to be licensed by the Commissioner.

(13)      Failing to comply with an administrative or court order imposing a child support obligation.

(14)      Failing to pay state income tax or comply with any administrative or court order directing payment of state income tax.

(b)        If the action by the Commissioner is to deny an application for or not renew a license, the Commissioner shall notify the applicant or licensee and advise, in writing, the applicant or licensee of the reason for the nonrenewal or denial of the applicant's or licensee's license. The applicant or licensee may make written demand upon the Commissioner in accordance with Article 3A of Chapter 150B of the General Statutes for a hearing before the Commissioner to determine the reasonableness of the Commissioner's action. The hearing shall be held pursuant to Article 3A of Chapter 150B of the General Statutes.

(c)        The license of a business entity may be suspended, revoked, or refused if the Commissioner finds, after hearing, that an individual licensee's violation was known or should have been known by one or more of the partners, officers, or managers acting on behalf of the business entity and the violation was neither reported to the Commissioner nor corrective action taken.

(d)        In addition to or in lieu of any applicable denial, suspension, or revocation of a license, a person may, after hearing, be subject to a civil penalty according to G.S. 58‑2‑70.

(e)        The Commissioner shall retain the authority to enforce the provisions of and impose any penalty or remedy authorized by this Chapter against any person who is under investigation for or charged with a violation of this Chapter, even if the person's license or registration has been surrendered or has lapsed by operation of law.  (2009‑565, s. 1.)



§ 58-33A-50. (Effective July 1, 2010) Bond or letter of credit.

§ 58‑33A‑50.  (Effective July 1, 2010) Bond or letter of credit.

(a)        Before issuance of a license as a public adjuster and for the duration of the license, the applicant shall secure evidence of financial responsibility in a format prescribed by the Commissioner through any of the following instruments:

(1)        A bond executed and issued by an insurer authorized to issue bonds in this State which meets all of the following requirements:

a.         It shall be in the minimum amount of twenty thousand dollars ($20,000).

b.         It shall be in favor of this State and shall specifically authorize recovery by the Commissioner on behalf of any person in this State who sustained damages as the result of erroneous acts, failure to act, conviction of fraud, or conviction of unfair practices in his or her capacity as a public adjuster.

c.         It shall not be terminated unless at least 30 days' prior written notice will have been filed with the Commissioner and given to the licensee.

(2)        An irrevocable letter of credit issued by a qualified financial institution, which meets all of the following requirements:

a.         It shall be in the minimum amount of twenty thousand dollars ($20,000).

b.         It shall be to an account to the Commissioner and subject to lawful levy of execution on behalf of any person to whom the public adjuster has been found to be legally liable as the result of erroneous acts, failure to act, fraudulent acts, or unfair practices in his or her capacity as a public adjuster.

c.         It shall not be terminated unless at least 30 days' prior written notice will have been filed with the Commissioner and given to the licensee.

(b)        The issuer of the evidence of financial responsibility shall notify the Commissioner upon termination of the bond or letter of credit, unless otherwise directed by the Commissioner.

(c)        The Commissioner may ask for the evidence of financial responsibility at any time he or she deems relevant.

(d)        The authority to act as a public adjuster shall automatically terminate if the evidence of financial responsibility terminates or becomes impaired.  (2009‑565, s. 1.)



§ 58-33A-55. (Effective July 1, 2010) Continuing education.

§ 58‑33A‑55.  (Effective July 1, 2010) Continuing education.

(a)        An individual who holds a public adjuster license and who is not exempt under subsection (b) of this section shall satisfactorily complete a minimum of 24 hours of continuing education courses, including ethics, reported on a biennial basis in conjunction with the license renewal cycle.

(b)        This section shall not apply to any of the following:

(1)        Licensees not licensed for one full year before the end of the applicable continuing education biennium.

(2)        Licensees holding nonresident public adjuster licenses who have met the continuing education requirements of their home state and whose home state gives credit to residents of this State on the same basis.

(c)        Only continuing education courses approved by the Commissioner shall be used to satisfy the continuing education requirement of subsection (a) of this section.  (2009‑565, s. 1.)



§ 58-33A-60. (Effective July 1, 2010) Public adjuster fees.

§ 58‑33A‑60.  (Effective July 1, 2010) Public adjuster fees.

(a)        A public adjuster shall not pay a commission, service fee, or other valuable consideration to a person for investigating or settling claims in this State if that person is required to be licensed under this Article and is not so licensed.

(b)        A person shall not accept a commission, service fee, or other valuable consideration for investigating or settling claims in this State if that person is required to be licensed under this Article and is not so licensed.

(c)        A public adjuster may pay or assign commission, service fees, or other valuable consideration to persons who do not investigate or settle claims in this State, unless the payment would violate G.S. 58‑33‑85 or G.S. 58‑63‑15(8).

(d)        In the event of a catastrophic incident, there shall be limits on catastrophic fees. No public adjuster shall charge, agree to, or accept as compensation or reimbursement any payment, commission, fee, or other thing of value equal to more than ten percent (10%) of any insurance settlement or proceeds. No public adjuster shall require, demand, or accept any fee, retainer, compensation, deposit, or other thing of value before settlement of a claim.  (2009‑565, s. 1.)



§ 58-33A-65. (Effective July 1, 2010) Contract between public adjuster and insured.

§ 58‑33A‑65.  (Effective July 1, 2010) Contract between public adjuster and insured.

(a)        Public adjusters shall ensure that all contracts for their services are in writing and contain all of the following terms:

(1)        Legible full name of the adjuster signing the contract, as specified in Department records.

(2)        Permanent home state business address and phone number.

(3)        Department license number.

(4)        Title of "Public Adjuster Contract."

(5)        The insured's full name, street address, insurance company name and policy number, if known or upon notification.

(6)        A description of the loss and its location, if applicable.

(7)        Description of services to be provided to the insured.

(8)        Signatures of the public adjuster and the insured.

(9)        Date contract was signed by the public adjuster and date the contract was signed by the insured.

(10)      Attestation language stating that the public adjuster is fully bonded pursuant to State law.

(11)      Full salary, fee, commission, compensation, or other considerations the public adjuster is to receive for services.

(b)        The contract may specify that the public adjuster shall be named as a co‑payee on an insurer's payment of a claim.

(1)        If the compensation is based on a share of the insurance settlement, the exact percentage shall be specified.

(2)        Initial expenses to be reimbursed to the public adjuster from the proceeds of the claim payment shall be specified by type, with dollar estimates set forth in the contract and with any additional expenses first approved by the insured.

(3)        Compensation provisions in a public adjusting contract shall not be redacted in any copy of the contract provided to the Commissioner. Such a redaction shall constitute an omission of material fact in violation of Article 63 of this Chapter.

(c)        If the insurer, not later than 72 hours after the date on which the loss is reported to the insurer, either pays or commits in writing to pay to the insured the policy limit of the insurance policy, the public adjuster shall comply with all of the following:

(1)        Not receive a commission consisting of a percentage of the total amount paid by an insurer to resolve a claim.

(2)        Inform the insured that loss recovery amount might not be increased by insurer.

(3)        Be entitled only to reasonable compensation from the insured for services provided by the public adjuster on behalf of the insured, based on the time spent on a claim and expenses incurred by the public adjuster, until the claim is paid or the insured receives a written commitment to pay from the insurer.

(d)        A public adjuster shall provide the insured a written disclosure concerning any direct or indirect financial interest that the public adjuster has with any other party who is involved in any aspect of the claim, other than the salary, fee, commission, or other consideration established in the written contract with the insured, including, but not limited to, any ownership of, other than as a minority stockholder, or any compensation expected to be received from any construction firm, salvage firm, building appraisal firm, motor vehicle repair shop, or any other firm that provides estimates for work, or that performs any work, in conjunction with damages caused by the insured loss on which the public adjuster is engaged. The word "firm" shall include any corporation, partnership, association, joint‑stock company, or person.

(e)        A public adjuster contract may not contain any contract term that includes any of the following terms:

(1)        Allows the public adjuster's percentage fee to be collected when money is due from an insurance company but not paid, or that allows a public adjuster to collect the entire fee from the first check issued by an insurance company rather than as a percentage of each check issued by an insurance company.

(2)        Requires the insured to authorize an insurance company to issue a check only in the name of the public adjuster.

(3)        Imposes collection costs or late fees.

(4)        Precludes a public adjuster from pursuing civil remedies.

(f)         Before the signing of the contract, the public adjuster shall provide the insured with a separate disclosure document regarding the claim process that states:

(1)        Property insurance policies obligate the insured to present a claim to his or her insurance company for consideration. There are three types of adjusters that could be involved in that process. The definitions of the three types are as follows:

a.         "Company adjuster" means the insurance adjusters who are employees of an insurance company. They represent the interest of the insurance company and are paid by the insurance company. They will not charge you a fee.

b.         "Independent adjuster" means the insurance adjusters who are hired on a contract basis by an insurance company to represent the insurance company's interest in the settlement of the claim. They are paid by your insurance company. They will not charge you a fee.

c.         "Public adjuster" means the insurance adjusters who do not work for any insurance company. They work for the insured to assist in the preparation, presentation, and settlement of the claim. The insured hires them by signing a contract agreeing to pay them a fee or commission based on a percentage of the settlement or other method of compensation.

(2)        The insured is not required to hire a public adjuster to help the insured meet his or her obligations under the policy but has the right to do so.

(3)        The insured has the right to initiate direct communications with the insured's attorney, the insurer, the insurer's adjuster, and the insurer's attorney, or any other person regarding the settlement of the insured's claim. Once a public adjuster has been retained, the company adjuster or other insurance representative may not communicate directly with the insured without the permission or consent of the public adjuster or the insured's legal counsel.

(4)        The public adjuster is not a representative or employee of the insurer.

(5)        The salary, fee, commission, or other consideration is the obligation of the insured, not the insurer.

(g)        The contracts shall be executed in duplicate to provide an original contract to the public adjuster and an original contract to the insured. The public adjuster's original contract shall be available at all times for inspection without notice by the Commissioner.

(h)        The public adjuster shall provide the insurer a notification letter, which has been signed by the insured, authorizing the public adjuster to represent the insured's interest.

(i)         The insured has the right to rescind the contract within three business days after the date the contract was signed. The rescission shall be in writing and mailed or delivered to the public adjuster at the address in the contract within the three‑business‑day period.

(j)         If the insured exercises the right to rescind the contract, anything of value given by the insured under the contract will be returned to the insured within 15 business days after the receipt by the public adjuster of the cancellation notice.  (2009‑565, s. 1.)



§ 58-33A-70. (Effective July 1, 2010) Escrow or trust accounts.

§ 58‑33A‑70.  (Effective July 1, 2010) Escrow or trust accounts.

A public adjuster who receives, accepts, or holds any funds on behalf of an insured, toward the settlement of a claim for loss or damage, shall deposit the funds in a noninterest‑bearing escrow or trust account in a financial institution that is insured by an agency of the federal government in the public adjuster's home state or where the loss occurred.  (2009‑565, s. 1.)



§ 58-33A-75. (Effective July 1, 2010) Record retention.

§ 58‑33A‑75.  (Effective July 1, 2010) Record retention.

(a)        A public adjuster shall maintain a complete record of each transaction as a public adjuster. The records required by this section shall include all of the following:

(1)        Name of the insured.

(2)        Date, location, and amount of the loss.

(3)        Copy of the contract between the public adjuster and insured.

(4)        Name of the insurer, amount, expiration date and number of each policy carried with respect to the loss.

(5)        Itemized statement of the insured's recoveries.

(6)        Itemized statement of all compensation received by the public adjuster, from any source whatsoever, in connection with the loss.

(7)        A register of all monies received, deposited, disbursed, or withdrawn in connection with a transaction with an insured, including fees, transfers, and disbursements from a trust account and all transactions concerning all interest‑bearing accounts.

(8)        Name of public adjuster who executed the contract.

(9)        Name of the attorney representing the insured, if applicable, and the name of the claims representatives of the insurance company.

(10)      Evidence of financial responsibility in a format prescribed by the Commissioner.

(b)        Records shall be maintained for at least five years after the termination of the transaction with an insured and shall be open to examination by the Commissioner at all times.

(c)        Records submitted to the Commissioner in accordance with this section that contain information identified in writing as proprietary by the public adjuster shall be treated as confidential by the Commissioner and shall not be subject to Chapter 132 of the General Statutes or G.S. 58‑2‑100.  (2009‑565, s. 1.)



§ 58-33A-80. (Effective July 1, 2010) Standards of conduct of public adjusters.

§ 58‑33A‑80.  (Effective July 1, 2010) Standards of conduct of public adjusters.

(a)        A public adjuster shall, under his or her license, serve with objectivity and complete loyalty the interest of his or her client alone and render to the insured such information, counsel, and service, as within the knowledge, understanding, and opinion in good faith of the licensee, as will best serve the insured's insurance claim needs and interest.

(b)        A public adjuster shall not solicit, or attempt to solicit, an insured during the progress of a loss‑producing occurrence, as defined in the insured's insurance contract.

(c)        A public adjuster shall not permit an unlicensed employee or representative of the public adjuster to conduct business for which a license is required under this Article.

(d)        A public adjuster shall not have a direct or indirect financial interest in any aspect of the claim, other than the salary, fee, commission, or other consideration established in the written contract with the insured, unless full written disclosure has been made to the insured as set forth in G.S. 58‑33A‑65.

(e)        A public adjuster shall not acquire any interest in salvage of property subject to the contract with the insured unless the public adjuster obtains written permission from the insured after settlement of the claim with the insurer as set forth in G.S. 58‑33A‑65.

(f)         The public adjuster shall abstain from referring or directing the insured to get needed repairs or services in connection with a loss from any person described by any of the following criteria, unless disclosed to the insured:

(1)        The public adjuster has a financial interest in the person.

(2)        The public adjuster may receive direct or indirect compensation for the referral from the person.

(g)        The public adjuster shall disclose to an insured if the public adjuster has any interest or will be compensated by any construction firm, salvage firm, building appraisal firm, motor vehicle repair shop, or any other firm that performs any work in conjunction with damages caused by the insured loss. The word "firm" includes any corporation, partnership, association, joint‑stock company, or person.

(h)        Any compensation or anything of value in connection with an insured's specific loss that will be received by a public adjuster shall be disclosed by the public adjuster to the insured in writing, including the source and amount of any such compensation.

(i)         Public adjusters shall adhere to all of the following general ethical requirements:

(1)        A public adjuster shall not undertake the adjustment of any claim if the public adjuster is not competent and knowledgeable as to the terms and conditions of the insurance coverage, or which otherwise exceeds the public adjuster's current expertise.

(2)        A public adjuster shall not knowingly make any oral or written material misrepresentations or statements that are false or maliciously critical and intended to injure any person engaged in the business of insurance to any insured client or potential insured client.

(3)        No public adjuster, while so licensed by the Department, may represent or act as a company adjuster or independent adjuster on the same claim.

(4)        The contract shall not be construed to prevent an insured from pursuing any civil remedy after the three‑business‑day revocation or cancellation period.

(5)        A public adjuster shall not enter into a contract or accept a power of attorney that vests in the public adjuster the effective authority to choose the persons who shall perform repair work.

(6)        A public adjuster shall ensure that all contracts for the public adjuster's services are in writing and set forth all terms and conditions of the engagement.

(j)         A public adjuster may not agree to any loss settlement without the insured's knowledge and consent.

(k)        Public adjusters shall not solicit a client for employment between the hours of 9:00 P.M. and 9:00 A.M.  (2009‑565, s. 1.)



§ 58-33A-90. (Effective July 1, 2010) Reporting of actions.

§ 58‑33A‑90.  (Effective July 1, 2010) Reporting of actions.

(a)        A public adjuster shall report to the Commissioner any administrative action taken against the public adjuster in another jurisdiction or by another governmental agency in this State within 30 days after the final disposition of the matter. This report shall include a copy of the order, consent order, or other relevant legal documents.

(b)        Within 30 days after the initial pretrial hearing date, the public adjuster shall report to the Commissioner any criminal prosecution of the public adjuster taken in any jurisdiction. The report shall include a copy of the initial complaint filed, the order resulting from the hearing, and any other relevant legal documents.  (2009‑565, s. 1.)



§ 58-33A-95. (Effective July 1, 2010) Rules.

§ 58‑33A‑95.  (Effective July 1, 2010) Rules.

The Commissioner may, in accordance with Chapter 150B of the General Statutes, adopt rules that are necessary or proper to carry out the purposes of this Article.  (2009‑565, s. 1.)



§ 58-34-1: Repealed by Session Laws 1991, c. 681, s. 50.

Article 34.

Agency and Management Contracts.

§ 58‑34‑1:  Repealed by Session Laws 1991, c.  681, s. 50.



§ 58-34-2. Managing general agents.

§ 58‑34‑2.  Managing general agents.

(a)        As used in this Article:

(1)        "Control", including the terms "controlling", "controlled by", and "under common control", means the direct or indirect possession of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person.

(1a)      "Custodial agreement" means any agreement or contract under which any person is delegated authority to safekeep assets of the insurer.

(2)        "Insurer" means a domestic insurer but does not mean a reciprocal regulated under Article 15 of this Chapter.

(2a)      "Management contract" means any agreement or contract under which any person is delegated management duties or control of an insurer or transfers a substantial part of any major function of an insurer, such as adjustment of losses, production of business, investment of assets, or general servicing of the insurer's business.

(3)        "Managing general agent" or "MGA" means any person who manages all or part of the insurance business of an insurer (including the management of a separate division, department, or underwriting office) and acts as an agent for the insurer, whether known as a managing general agent, manager, or other similar term, who, with or without the authority, either separately or together with persons under common control, produces, directly or indirectly, and underwrites an amount of gross direct written premium equal to or more than five percent (5%) of the policyholder surplus as reported in the last annual statement of the insurer in any one quarter or year together with one or more of the following activities related to the business produced: (i) adjusts or pays any claims, or (ii) negotiates reinsurance on behalf of the insurer. "MGA" does not mean an employee of the insurer; an underwriting manager who, pursuant to contract, manages all or part of the insurance operations of the insurer, is under common control with the insurer, is subject to Article 19 of this Chapter, and whose compensation is not based on the volume of premiums written; a person who, under Article 15 of this Chapter, is designated and authorized by subscribers as the attorney‑in‑fact for a reciprocal having authority to obligate them on reciprocal and other insurance contracts; or a U.S. Manager of the United States branch of an alien insurer.

(4)        "Qualified actuary" means a person who meets the standards of a qualified actuary as specified in the NAIC Annual Statement Instructions, as amended or clarified by rule, order, directive, or bulletin of the Department, for the type of insurer for which the MGA is establishing loss reserves.

(5)        "Underwrite" means the authority to accept or reject risk on behalf of the insurer.

(b)        Control is presumed to exist if any person directly or indirectly owns, controls, holds with the power to vote, or holds proxies representing ten percent (10%) or more of the voting securities of any other person. The Commissioner may determine, after furnishing all persons in interest notice and opportunity to be heard and making specific findings of fact to support the determination, that control exists in fact, notwithstanding the absence of a presumption to that effect. The Commissioner may determine upon application that any person does not or will not upon the taking of some proposed action control another person. The Commissioner may prospectively revoke or modify that determination, after the notice and opportunity to be heard, whenever, in the Commissioner's judgment, revocation, or modification is consistent with this Article.

(c)        No person shall act as an MGA with respect to risks located in this State for an insurer unless that person is a licensed agent in this State. No person shall act as an MGA representing an insurer with respect to risks located outside of this State unless that person is licensed as an agent in this State; and the license may be a nonresident license. The Commissioner may require a bond in an amount acceptable to the Commissioner for the protection of the insurer. The Commissioner may require the MGA to maintain an errors and omissions policy.

(d)        No person acting as an MGA shall place business with an insurer unless there is in force a written contract between the MGA and the insurer that sets forth the responsibilities of each party and, where both parties share responsibility for a particular function, specifies the division of such responsibilities, and that contains the following minimum provisions:

(1)        The insurer may terminate the contract for cause upon written notice to the MGA. The insurer may suspend the underwriting authority of the MGA during the pendency of any dispute regarding the cause for termination.

(2)        The MGA will render accounts to the insurer detailing all transactions and remit all funds due under the contract to the insurer on not less than a monthly basis.

(3)        All funds collected for the account of an insurer will be held by the MGA in a fiduciary capacity in a bank that is a member of the Federal Reserve System. This account shall be used for all payments on behalf of the insurer. The MGA may retain no more than three months estimated claims payments and allocated loss adjustment expenses.

(4)        Separate records of business written by the MGA will be maintained. The insurer shall have access to and right to copy all accounts related to its business in a form usable by the insurer, and the Commissioner shall have access to all books, bank accounts, and records of the MGA in a form usable to the Commissioner. The records shall be retained according to the provisions of 11 NCAC 11C.0105.

(5)        The contract may not be assigned in whole or part by the MGA.

(6)        Appropriate underwriting guidelines, including: the maximum annual premium volume; the basis of the rates to be charged; the types of risks that may be written; maximum limits of liability; applicable exclusions; territorial limitations; policy cancellation provisions; and the maximum policy period. The insurer shall have the right to cancel or nonrenew any policy of insurance subject to applicable laws and rules.

(7)        If the contract permits the MGA to settle claims on behalf of the insurer:

a.         All claims must be reported to the insurer in a timely manner.

b.         A copy of the claim file will be sent to the insurer at its request or as soon as it becomes known that the claim: has the potential to exceed an amount determined by the insurer and approved by the Commissioner; involves a coverage dispute; may exceed the MGA's claims settlement authority; is open for more than six months; or is closed by payment of an amount set by the insurer and approved by the Commissioner.

c.         All claim files will be the joint property of the insurer and MGA. However, upon an order of liquidation of the insurer the files shall become the sole property of the insurer or its estate; the MGA shall have reasonable access to and the right to copy the files on a timely basis.

d.         Any settlement authority granted to the MGA may be terminated for cause upon the insurer's written notice to the MGA or upon the termination of the contract. The insurer may suspend the settlement authority during the pendency of any dispute regarding the cause for termination.

(8)        Where electronic claims files are in existence, the contract must address the timely transmission of the data.

(9)        If the contract provides for a sharing of interim profits by the MGA, and the MGA has the authority to determine the amount of the interim profits by establishing loss reserves, controlling claim payments, or by any other manner, interim profits will not be paid to the MGA until one year after they are earned for property insurance business and five years after they are earned on casualty business and not until the profits have been verified under subsection (f) of this section.

(10)      The MGA shall not:

a.         Bind reinsurance or retrocessions on behalf of the insurer, except that the MGA may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the insurer contains reinsurance underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which such automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured, and commission schedules;

b.         Commit the insurer to participate in insurance or reinsurance syndicates;

c.         Appoint any producer without assuring that the producer is lawfully licensed to transact the type of insurance for which the producer is appointed;

d.         Without prior approval of the insurer, pay or commit the insurer to pay a claim over a specified amount, net of reinsurance, which shall not exceed one percent (1%) of the insurer's policyholder's surplus as of the preceding December 31;

e.         Collect any payment from a reinsurer or commit the insurer to any claim settlement with a reinsurer, without the insurer's prior approval. If prior approval is given, a report must be promptly forwarded to the insurer;

f.          Permit its subproducer to serve on the insurer's board of directors;

g.         Jointly employ an individual who is employed with the insurer; or

h.         Appoint a sub‑MGA.

(e)        An insurer shall have on file by June 1 of each year an audited financial report of each MGA with which it is doing business. The report shall include the opinion of an independent certified public accountant, report the financial position of the MGA as of the most recent year‑end and the results of its operations and cash flows, and include appropriate notes to financial statements. The insurer shall provide a copy of the report to the Commissioner within 15 days of receipt by the insurer.

(f)         If an MGA establishes loss reserves, the insurer shall provide with its annual statement, in addition to any other required statement of actuarial opinion, the statement of a qualified actuary attesting to the adequacy of loss reserves established on business produced by the MGA. The statement shall comply in all respects with the NAIC Annual Statement Instructions regarding the Statement of Actuarial Opinion.

(g)        The insurer shall periodically, at least semiannually, conduct an on‑site review of the underwriting and claims processing operations of the MGA. The insurer shall prepare and maintain a written report on the review and make it available to the Commissioner upon the Commissioner's request.

(h)        Binding authority for all reinsurance contracts, except those contracts expressly permitted under sub‑subdivision (d)(10)a. of this section, or participation in insurance or reinsurance syndicates, shall rest with an officer of the insurer, who shall not be affiliated with the MGA.

(i)         Within 15 days after entering into or termination of a contract with an MGA, the insurer shall provide written notification of the appointment or termination to the Commissioner. Notices of appointment of an MGA shall include a copy of the contract, a statement of duties that the MGA is expected to perform on behalf of the insurer, the lines of insurance for which the MGA is to be authorized to act, whether any affiliation exists between the insurer and the MGA and the basis for the affiliation, NAIC biographical affidavit for each officer, director, and each person who owns ten percent (10%) or more of the outstanding voting stock of the MGA, and any other information the Commissioner may request. The Commissioner may prescribe the form to be used for notification of the information required by this item.

(j)         The Commissioner shall disapprove any such contract that:

(1)        Does not contain the required contract provisions specified in subsection (d) of this section;

(2)        Subjects the insurer to excessive charges for expenses or commission;

(3)        Vests in the MGA any control over the management of the affairs of the insurer to the exclusion of the board of directors of the insurer;

(4)        Is entered into with any person if the person or its officers and directors are of known bad character or have been affiliated directly or indirectly through ownership, control, management, reinsurance transactions, or other insurance or business relationships with any person known to have been involved in the improper manipulation of assets, accounts, or reinsurance; or

(5)        Is determined by the Commissioner to contain provisions that are not fair and reasonable to the insurer.

Failure of the Commissioner to disapprove any such contract within 30 days after the contract has been filed with the Commissioner constitutes the Commissioner's approval of the contract. An insurer may continue to accept business from the person until the Commissioner disapproves the contract. Any disapproval shall be in writing. The Commissioner may withdraw approval of any contract the Commissioner has previously approved if the Commissioner determines that the basis of the original approval no longer exists or that the contract has, in actual operation, shown itself to be subject to disapproval on any of the grounds in this subsection. If the Commissioner withdraws approval of a contract, the Commissioner shall give the insurer notice of, and written reasons for, the withdrawal of approval. The Commissioner shall grant any party to the contract a hearing upon request.

(k)        An insurer shall review its books and records each quarter to determine if any agent has become an MGA. If the insurer determines that an agent has become an MGA, the insurer shall promptly notify the agent of that determination and the insurer and agent must fully comply with the provisions of this Article within 15 days.

(l)         An insurer shall not appoint to its board of directors an officer, director, employee, subagent, or controlling shareholder of its MGAs. This subsection does not apply to relationships governed by Article 19 of this Chapter or, if applicable, G.S. 58‑3‑165.

(m)       The acts of an MGA are considered to be the acts of the insurer on whose behalf it is acting. An MGA may be examined by the Commissioner under G.S. 58‑2‑131 through G.S. 58‑2‑134 as if it were an insurer.

(n)        If the Commissioner determines that an MGA or any other person has not materially complied with this section or with any rule adopted or order issued under this section, after notice and opportunity to be heard, the Commissioner may order:

(1)        For each separate violation, a civil penalty under the procedures in G.S. 58‑2‑70(d); or

(2)        Revocation or suspension of the person's license.

(3)        Repealed by Session Laws 1993, c. 452, s. 47.

If the Commissioner finds that because of a material noncompliance that an insurer has suffered any loss or damage, the Commissioner may maintain a civil action brought by or on behalf of the insurer and its policyholders and creditors for recovery of compensatory damages for the benefit of the insurer and its policyholders and creditors or for other appropriate relief.

(o)        Nothing in this section affects the Commissioner's right to impose any other penalties provided for in this Chapter. Nothing in this Article limits or restricts the rights of policyholders, claimants, and creditors.

(p)        If an order of rehabilitation or liquidation of the insurer has been entered under Article 30 of this Chapter, and the receiver appointed under that order determines that the MGA or any other person has not materially complied with this section, or any regulation or order promulgated thereunder, and the insurer suffered any loss or damage therefrom, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the insurer. (1991, c. 681, s. 51; 1993, c. 452, ss. 43‑48; 1993 (Reg. Sess., 1994), c. 678, s. 19; 1995, c. 193, s. 34; 1999‑132, s. 11.6; 2001‑223, ss. 20.1, 20.2.)



§ 58-34-5. Retrospective compensation agreements.

§ 58‑34‑5.  Retrospective compensation agreements.

(a)        Retrospective compensation agreements for business written under Articles 1 through 64 of this Chapter must be filed with the Commissioner for his approval.

(b)        "Retrospective compensation agreement" means any such arrangement, agreement, or contract having as its purpose the actual or constructive retention by a domestic insurer of a fixed proportion of the gross premiums, with the balance of the premiums, retained actually or constructively by the agent or the producer of the business, who assumes to pay therefrom all losses, all subordinate commissions, loss adjustment expenses and his profit, if any, with other provisions of such arrangement, agreement, or contract auxiliary or incidental to such purpose.

(c)        The standards for approval shall be as set forth under G.S. 58‑34‑2(d)(5). (1987, c. 752, s. 8; 1989, c. 485, s. 60; 1991, c. 681, s. 52.)



§ 58-34-10. Management contracts.

§ 58‑34‑10.  Management contracts.

(a)        Subject to G.S. 58‑19‑30(b)(4), any domestic insurer that enters into a management contract or custodial agreement must file that contract or agreement with the Commissioner on or before its effective date.

(b)        Any domestic insurer that has a management contract or custodial agreement shall file a statement with the initial filing of that contract that discloses (i) criteria on which charges to the insurer are based for that contract; (ii) whether management personnel or other employees of the insurer are to be performing management functions and receiving any remuneration therefor through that contract in addition to the compensation by way of salary received directly from the insurer for their services; (iii) whether the contract transfers substantial control of the insurer or any of the powers vested in the board of directors, by statute, articles of incorporation, or bylaws, or substantially all of the basic functions of the insurer's management; (iv) biographical information for each officer and director of the management firm; and (v) other information concerning the contract or the management or custodian firm as may be included from time to time in any registration forms adopted or approved by the Commissioner. The statement shall be filed on a form prescribed by the Commissioner.

(c)        Any domestic insurer that amends or cancels a management contract or custodial agreement filed under subsection (a) of this section shall notify the Commissioner within 15 business days after the amendment or cancellation. If the contract is amended, the notice shall provide a copy of the amended contract and shall disclose if the amendment affects any of the items in subsection (b) of this section. The Commissioner may prescribe a form to be used to provide notice under this subsection.

(d)        Any domestic insurer that has a management contract or custodial agreement shall file a statement on or before March 1 of each year, for the preceding calendar year, disclosing (i) total charges incurred by the insurer under the contract; (ii) any salaries, commissions, or other valuable consideration paid by the insurer directly to any officer, director, or shareholder of the management or custodian firm; and (iii) other information concerning the contract or the management or custodian firm as may be included from time to time in any registration forms adopted or approved by the Commissioner. The Commissioner may prescribe a form to be used to provide the information required by this subsection.

(e)        Any domestic insurer that has a management contract may request an exemption from the filing requirements of this section if the contract is for a group of affiliated insurers on a pooled funds basis or service company management basis, where costs to the individual member insurers are charged on an actually incurred or closely estimated basis. The request for an exemption must be in writing, must explain the basis for the exemption, and must be received by the Commissioner on or before the effective date of the contract. As used in this subsection, "affiliated" has the same meaning as in G.S. 58‑19‑5(1). Management contracts exempted under this subsection must still be reduced to written form. (1987, c. 752, s. 8; 1989, c. 485, s. 61; 1991, c. 681, s. 53; 1993, c. 452, s. 49; 2001‑223, s. 20.3.)



§ 58-34-15. Grounds for disapproval.

§ 58‑34‑15.  Grounds for disapproval.

(a)        The Commissioner must disapprove any management contract or custodial agreement filed under G.S. 58‑34‑10 if, at any time, the Commissioner finds:

(1)        That the service or management charges are based upon criteria unrelated either to the managed insurer's profits or to the reasonable customary and usual charges for the services or are based on factors unrelated to the value of the services to the insurer; or

(2)        That management personnel or other employees of the insurer are to be performing management functions and receiving any remuneration for those functions through the management or service contract in addition to the compensation by way of salary received directly from the insurer for their services; or

(3)        That the contract would transfer substantial control of the insurer or any of the powers vested in the board of directors, by statute, articles of incorporation, or bylaws, or substantially all of the basic functions of the insurance company management; or

(4)        That the contract contains provisions that would be clearly detrimental to the best interest of policyholders, stockholders, or members of the insurer; or

(5)        That the officers and directors of the management or custodial firm are of known bad character or have been affiliated, directly or indirectly, through ownership, control, management, reinsurance transactions, or other insurance or business relations with any person known to have been involved in the improper manipulation of assets, accounts, or reinsurance.

(6)        That the custodial agreement is not substantially the same as the form adopted by the Commissioner.

(b)        If the Commissioner disapproves any management contract or custodial agreement, notice of the disapproval shall be given to the insurer stating the reasons for the disapproval in writing. The Commissioner shall grant any party to the contract a hearing if the party requests a hearing. (1987, c. 752, s. 8; 1991, c. 681, s. 54; 1993, c. 452, s. 50; 2001‑223, s. 20.4.)



§ 58-34-20: Repealed by Session Laws 1993, c. 452, s. 65.

§ 58‑34‑20:  Repealed by Session Laws 1993, c.  452, s. 65.



§ 58-35-1. Definitions.

Article 35.

Insurance Premium Financing.

§ 58‑35‑1.  Definitions.

When used in this Article:

(1)        An insurance premium finance company is hereby defined to be:

a.         Any person engaged, in whole or in part, in the business of entering into insurance premium finance agreements with insureds; or

b.         Any person engaged, in whole or in part, in the business of acquiring insurance premium finance agreements from other insurance premium finance companies.

(2)        "Insurance premium finance agreement" means a promissory note or other written agreement by which an insured promises or agrees to pay to, or to the order of, an insurance premium finance company the amount advanced or to be advanced under the agreement to an insurer or to an insurance agent, in payment of premiums on an insurance contract, together with a service charge as authorized and limited by this Article. (1963, c. 1118.)



§ 58-35-5. License required; fees.

§ 58‑35‑5.  License required; fees.

(a)        No person except an authorized insurer shall engage in the business of an insurance premium finance company without obtaining a license from the Commissioner, as provided in this Article.

(b)        Application for license required under this Article shall be in writing, and in the form prescribed by the Commissioner.

(c)        When an applicant has more than one office, separate applications for license shall be made for each such office.

(d)        At the time of filing an application for a license, the applicant shall pay to the Commissioner the license fee. Upon original application or upon application subsequent to denial of application, or revocation, suspension or surrender of a license, an examination fee may be required.

(e)        There shall be two types of licenses issued to an insurance premium finance company:

(1)        An "A" type license shall be issued to insurance premium finance companies whose business of insurance premium financing is limited to the financing of insurance premiums of one insurance agent or agency and whose primary function is to finance only the insurance premium of such agent or agency. The license fee for an "A" type license shall be six hundred dollars ($600.00) for each license year or part thereof.

(2)        A "B" type license shall be issued to an insurance premium finance company whose business of insurance premium financing is not limited to the financing of insurance premiums of one insurance agent or agency and whose primary function is to finance the insurance premiums of more than one insurance agent or agency. The license fee for a "B" type license shall be two thousand four hundred dollars ($2,400) for each license year or part thereof.

A branch office license may be issued for either an "A" type or "B" type license to the second and any subsequent locations where the company operates an office. The fee for the branch office license shall be one hundred dollars ($100.00) for each license year or part thereof. The examination fee when required by this section shall be two hundred fifty dollars ($250.00) per application.  (1963, c. 1118; 1967, c. 1232, s. 1; 1989 (Reg. Sess., 1990), c. 1069, s. 7; 1995, c. 507, s. 11A(c); 2009‑451, s. 21.2(a).)



§ 58-35-10. Exceptions to license requirements.

§ 58‑35‑10.  Exceptions to license requirements.

(a)        Any person, firm or corporation doing business under the authority of any law of this State or of the United States relating to banks, trust companies, installment paper dealers, auto finance companies, savings and loan associations, cooperative credit unions, agricultural credit corporations or associations, organized under the laws of North Carolina or any person, firm or corporation subject to the provisions of the North Carolina Consumer Finance Act and the North Carolina Motor Vehicle Dealers and Manufacturers Licensing Law, Article 12, Chapter 20, of the General Statutes of North Carolina are exempt from the provisions of this Article.

(b)        An insurance company duly licensed in this State may make an installment payment charge as set forth in the rate filings and approved by the Commissioner and is thereby exempt from the provisions of this Article.

(c)        A fire and casualty insurance agent or an insurance broker duly licensed in this State who extends credit to and only to his own policyholders may charge and collect finance charges or other fees at a periodic (monthly) rate as provided in G.S. 24‑11(a), after said amount has been outstanding for 30 days, and is hereby exempt from the provisions of this Article. Notwithstanding the exceptions set forth in subsections (a), (b) and (c) of this section, when any person, firm, or corporation shall exercise a power of attorney taken in connection with the financing of an insurance premium, such person, firm or corporation shall comply with the requirements of G.S. 58‑35‑85, as if it were an insurance premium financing company. (1963, c. 1118; 1967, c. 942, s. 1; 1971, c. 1186, ss. 1, 2; 1995 (Reg. Sess., 1996), c. 742, s. 25.)



§ 58-35-15. Issuance or refusal of license; bond; duration of license; renewal; one office per license; display of license; notice of change of location.

§ 58‑35‑15.  Issuance or refusal of license; bond; duration of license; renewal; one office per license; display of license; notice of change of location.

(a)        Within 60 days after the filing of an application for a license accompanied by payment of the fees for license and examination, the Commissioner shall issue the license or may refuse to issue the license and so advise the applicant.  The applicant shall submit with such application any and all information which the Commissioner may require to assist him in determining the financial condition, business integrity, method of operation and protection to the public offered by the person filing such application.  The Commissioner may require a bond not to exceed twenty‑five thousand dollars ($25,000) on applications and any renewal thereof.  Such license to engage in business in accordance with the provisions of this Article at the location specified in the application shall be executed in duplicate by the Commissioner and he shall transmit one copy to the applicant and retain a copy on file.  A person required by this subsection to maintain a bond may, in lieu of that bond, deposit with the Commissioner the equivalent amount in cash, in certificates of deposit issued by banks organized under the laws of the State of North Carolina, or any national bank having its principal office in North Carolina, or securities, which shall be held in accordance with Article 5 of this Chapter.  Securities may only be obligations of the United States or of federal agencies listed in G.S. 147‑69.1(c)(2) guaranteed by the United States, obligations of the State of North Carolina, or obligations of a city or county of this State.  Any proposed deposit of an obligation of a city or county of this State is subject to the prior approval of the Commissioner.

(b)        Whenever the Commissioner denies an initial application for a license, he shall notify the applicant and advise, in writing, the applicant of the reasons for the denial of the license.  Within 30 days of receipt of notification the applicant may make written demand upon the Commissioner for a hearing to determine the reasonableness of the Commissioner's action.  Such hearing shall be scheduled within 30 days from the date of receipt of the written demand.

(c)        Each license issued hereunder shall remain in full force and effect until the last day of June unless earlier surrendered, suspended, or revoked pursuant to this Article, and may be renewed for the ensuing license year upon the filing of an application and conforming with G.S. 58‑35‑5, but subject to all of the provisions of this Article.  If an application for a renewal of a license is filed with the Commissioner before July 1 of any year, the license sought to be renewed shall be continued in full force and effect either until the issuance by the Commissioner of the renewal license applied for or until five days after the Commissioner refuses to issue such renewal license under the provisions of this Article.

(d)        Only one office may be maintained under each license, but more than one license may be issued to the same licensee pursuant to this Article.

(e)        Such license shall state the name and address of the licensee and shall at all times be prominently displayed in the office of the licensee and shall not be transferable or assignable.

(f)         Before any licensee changes any office of his to another location, he shall give written notice thereof to the Commissioner. (1963, c. 1118; 1965, c. 1039; 1989, c. 485, s. 47; 1991, c. 212, s. 3.)



§ 58-35-20. Grounds for refusal, suspension or revocation of licenses; surrender of licenses; reinstatement.

§ 58‑35‑20.  Grounds for refusal, suspension or revocation of licenses; surrender of licenses; reinstatement.

(a)        The Commissioner may forthwith deny, suspend, revoke, or refuse to renew or continue any license hereunder if he shall find that:

(1)        The licensee has failed to pay the annual license fee or any sum of money lawfully demanded under authority of any section of this Article or has violated or failed to comply with any demand, ruling, provision or requirement of the Commissioner lawfully made pursuant to or within the authority of this Article.

(2)        Any fact or condition exists which, if it had been known to exist at the time of the original application, would have caused the original license to have been refused.

(b)        The Commissioner may revoke or suspend only the particular license with respect to which grounds for revocation or suspension may occur or exist; or if he shall find that such grounds for revocation or suspension are of general application to all offices, or to more than one office, operated by such licensee, he shall revoke or suspend all of the licenses issued to such licensee or such number of licenses as such grounds apply to, as the case may be.

(1)        Any licensee may surrender any license by delivering to the Commissioner written notice that he thereby surrenders such license, but such surrender shall not affect such licensee's civil or criminal liability for acts committed prior to such surrender.

(2)        No revocation or suspension or surrender of any license shall impair or affect the obligation of any insured under any lawful insurance premium finance agreement previously acquired or held by the licensee.

(3)        Every license issued hereunder shall remain in force and effect until the same shall have been surrendered, revoked, suspended, or expires in accordance with the provisions of this Article; but the Commissioner shall have authority to reinstate suspended licenses or to issue new licenses to a licensee whose license or licenses shall have been revoked, if no fact or condition then exists which clearly would have warranted the Commissioner in refusing originally to issue such license under this Article. (1963, c. 1118.)



§ 58-35-22. Notification of criminal or administrative actions.

§ 58‑35‑22.  Notification of criminal or administrative actions.

(a)        If an individual proprietor, officer, or partner of an insurance premium finance company has been convicted in any court of competent jurisdiction for any crime involving dishonesty or breach of trust, the premium finance company shall notify the Commissioner in writing of the conviction within 10 days after the date of the conviction. As used in this subsection, "conviction" includes an adjudication of guilt, a plea of guilty, or a plea of nolo contendere.

(b)        An insurance premium finance company shall report to the Commissioner any administrative action taken against the premium finance company, including any branch office, by another state or by another governmental agency in this State within 30 days after the final disposition of the matter. This report shall include a copy of the order or consent order and other information or documents filed in the proceeding necessary to describe the action.  (2009‑566, s. 19.)



§ 58-35-25. Investigations; hearings.

§ 58‑35‑25.  Investigations; hearings.

For the purpose of conducting investigations and holding hearings on insurance premium finance companies, the Commissioner shall have the same authority as that vested in him by G.S. 58‑2‑50 and 58‑2‑70. (1963, c. 1118; 1987, c. 864, s. 3(b).)



§ 58-35-30. Licensee's books and records; reports; refusing to exhibit records; making false statements.

§ 58‑35‑30.  Licensee's books and records; reports; refusing to exhibit records; making false statements.

(a)        The licensee shall keep and use in his business any books, accounts, and records that will enable the Commissioner to determine whether the licensee is complying with the provisions of this Article and with the rules and regulations lawfully made by the Commissioner hereunder. Every licensee shall preserve such books, accounts, and records, including cards used in a card system, if any, for at least three years after making the final entry in respect to any insurance premium finance agreement recorded therein; provided, however, the preservation of photographic reproductions thereof or records in photographic, imaging, microfilm, or microfiche form shall constitute compliance with this requirement by any licensee. The Commissioner may require of licensees under oath and in the form prescribed by him regular or special reports as he may deem necessary to the proper supervision of licensees under this Article.

(b)        Any person who shall refuse, on demand, to exhibit to the Commissioner or to any deputy, or person acting with or for the Commissioner, the books, accounts or records as above provided, or who shall knowingly or willfully make any false statement in regard to the same shall be deemed guilty of a Class 1 misdemeanor. (1963, c. 1118; 1991, c. 720, s. 4; 1993, c. 539, s. 463; 1994, Ex. Sess., c. 24, s. 14(c); 1999‑157, s. 1.)



§ 58-35-35. Excessive insurance premium finance charges; penalty.

§ 58‑35‑35.  Excessive insurance premium finance charges; penalty.

The knowingly taking, receiving, reserving, [or] charging a greater insurance premium finance charge than that authorized in this Article shall be held and adjudged a forfeiture of the entire insurance premium finance charge which the insurance premium finance agreement carries with it, or which has been agreed to be paid thereon; and if a greater insurance premium finance charge has been paid, the person paying the same or his legal representative may recover from the insurance premium finance company twice the entire amount of the insurance premium finance thus paid if action therefor is brought within two years from the time of such payment. (1963, c. 1118.)



§ 58-35-40. Rebates and inducements prohibited; assignment of insurance premium finance agreements.

§ 58‑35‑40.  Rebates and inducements prohibited; assignment of insurance premium finance agreements.

(a)        No insurance premium finance company shall pay, allow, or offer to pay or allow payment to an insurance agent, and no insurance agent shall accept from a company, a rebate as an inducement to the financing of an insurance policy with the company. No insurance premium finance company shall give or offer to give to an insurance agent, and no insurance agent shall accept from a company, any valuable consideration or inducement of any kind, directly or indirectly, other than an article of merchandise not exceeding one dollar ($1.00) in value which shall have thereon the advertisement of the insurance premium finance company. An insurance premium finance company may purchase or otherwise acquire an insurance premium finance agreement from another insurance premium finance company with recourse against the insurance premium finance company on such terms and conditions as may be mutually agreed upon by the parties, if the agreement complies with the requirements of this Article. The terms and conditions of the agreement shall be subject to the approval of the Commissioner.

(b)        No filing of the assignment or notice thereof to the insured shall be necessary to the validity of the written assignment of an insurance premium finance agreement as against creditors or subsequent purchases, pledges, or encumbrancers of the assignor.

(c)        As used in this section, the term "insurance premium finance company" includes employees of the company; the term "insurance agent" includes employees of the insurance agent; and the word "company" means an insurance premium finance company. (1963, c. 1118; 1989, c. 485, s. 64; 1991 (Reg. Sess., 1992), c. 837, s. 1; 1999‑157, s. 7.)



§ 58-35-45. Filing and approval of forms and service charges.

§ 58‑35‑45.  Filing and approval of forms and service charges.

(a)        No insurance premium finance agreement form or related form shall be used in this State unless it has been filed with and written approval given by the Commissioner.

(b)        In addition each insurance premium finance company shall file with the Commissioner the service charge rate plan to be used in insurance premium financing including all modifications of service charges to be paid by the insured or others under the insurance premium finance agreement. Such filings shall not be used in this State until written approval has been given by the Commissioner. (1963, c. 1118.)



§ 58-35-50. Form, contents and execution of insurance premium finance agreements.

§ 58‑35‑50.  Form, contents and execution of insurance premium finance agreements.

(a)        An insurance premium finance agreement shall be in writing, dated, signed by the insured, and the printed portion thereof shall be in type that is legible, as determined by rule. It shall contain the entire agreement of the parties with respect to the insurance contract, the premiums for which are advanced or to be advanced under it, and the following:

"INSURANCE PREMIUM FINANCE AGREEMENT NOTICE

a.         Do not sign this agreement before you read it.

b.         You are entitled to a copy of this agreement.

c.         Under the law, you have the right to pay off in advance the full amount due and under certain conditions to obtain a partial refund of the service charge."

(b)        An insurance premium finance agreement shall:

(1)        Contain the following:

a.         The name and place of business of the insurance agent or broker negotiating the related insurance contract;

b.         The name of the insured and the residence, the place of business, or any other mailing address of the insured as specified by the insured;

c.         The name and place of business of the insurance premium finance company to which installments or other payments are to be made;

d.         A brief description of the insurance contract;

e.         The premiums for which are advanced or to be advanced under the agreement; and

f.          The amount of the premiums for such insurance contract; and

(2)        Set forth the following items where applicable:

a.         The total amount of the premiums;

b.         The amount of the down payment;

c.         The principal balance, which is the difference between items a and b;

d.         The amount of the service charge;

e.         The balance payable by the insured, meaning the sum of the amounts stated under items c. and d. of this subdivision.

f.          The number of installments required, the amount of each installment expressed in dollars and the due date or period thereof.

(c)        The items set forth in subsection (b) of this section need not be stated in the sequence or order in which they appear in that subsection, and additional items may be included to explain the computations made in determining the amount to be paid by the insured.

(d)        No insurance premium finance agreement shall be signed by an insured when it contains any blank space to be filled in after it has been signed; however, if the insurance contract, the premiums for which are advanced or to be advanced under the agreement, has not been issued at the time of its signature by the insured and it so provides, the name of the authorized insurer by whom such insurance contract is issued and the policy number and the due date of the first installment may be left blank and later inserted in the original of the agreement after it has been signed by the insured. (1963, c. 1118; 1999‑157, s. 2.)



§ 58-35-55. Limitations on service charges; computation; minimum charges.

§ 58‑35‑55.  Limitations on service charges; computation; minimum charges.

(a)        An insurance premium finance company shall not directly or indirectly except as otherwise provided by law, impose, take, receive from, reserve, contract for, or charge an insured greater service charges than are permitted by this Article. No insurance premium finance company shall be permitted to charge or finance any membership fees, dues, registration fees, or any other charges except the service charges provided for in this Article for financing insurance premiums on policies of insurance lawfully placed in this State.

(b)        An insurance premium finance company may, in an insurance premium finance agreement, contract for, charge, receive, and collect a service charge for financing the premiums under the agreement computed as provided in subsection (c).

(c)        The service charge provided for in this section shall be computed on the principal balance of the insurance premium finance agreement from the inception date of the insurance contract, the premiums for which are advanced or to be advanced under the agreement unless otherwise provided under rules and regulations prescribed by the Commissioner, to and including the date when the final installment of the insurance premium finance agreement is payable, at a rate not exceeding twelve dollars ($12.00) per one hundred dollars ($100.00) per annum; plus a nonrefundable origination fee which shall not exceed fifteen dollars ($15.00) per premium finance agreement.

(d)        The provisions of subsection (c) of this section pertaining to the time from which the service charge is calculated apply if the premiums under only one insurance contract are advanced or are to be advanced under an insurance premium finance agreement. If premiums under more than one insurance contract are advanced or are to be advanced under an insurance premium finance agreement, the service charge shall be computed from the earlier of the following:

(1)        The date that the premium is advanced on behalf of the insured.

(2)        The inception date of any insurance contract financed on the premium finance agreement.

Only one minimum service charge shall apply to each insurance premium finance agreement.

(e)        No insurance agent or insurance premium finance company shall induce an insured to become obligated under more than one insurance premium finance agreement for the purpose of or with the effect of obtaining service charges in excess of those authorized by this Article.

(f)         A premium service agreement may provide for the payment by the insured of a delinquency and collection charge on each installment in default for a period of not less than five days in an amount of one dollar ($1.00) or a maximum of five percent (5%) of such installment, whichever is greater, provided that only one such delinquency and collection charge may be collected on any such installment regardless of the period during which it remains in default. (1963, c. 1118; 1967, c. 824; 1979, 2nd Sess., c. 1083, ss. 1, 2; 1981, c. 394, s. 1; 1999‑157, s. 3.)



§ 58-35-60. Prohibited provisions in insurance premium finance agreements.

§ 58‑35‑60.  Prohibited provisions in insurance premium finance agreements.

No insurance premium finance agreement shall contain any provisions by which:

(1)        In the absence of default of the insured, the insurance premium finance company holding the agreement may, arbitrarily and without reasonable cause, accelerate the maturity of any part or all of the amount owing thereunder;

(2)        A power of attorney is given to confess judgment in this State; or

(3)        The insured relieves the insurance agent or the insurance premium finance company holding the agreement from liability for any legal rights or remedies which the insured may otherwise have against him. (1963, c. 1118.)



§ 58-35-65. Delivery of copy of insurance premium finance agreement to insured.

§ 58‑35‑65.  Delivery of copy of insurance premium finance agreement to insured.

Before the due date of the first installment payable under an insurance premium finance agreement, the insurance premium finance company holding the agreement or the insurance agent shall cause to be delivered to the insured, or mail to the insured at the insured's address as shown in the agreement, a copy of the agreement. (1963, c. 1118; 1999‑157, s. 4.)



§ 58-35-70. Payments by insured without notice of assignment of agreement.

§ 58‑35‑70.  Payments by insured without notice of assignment of agreement.

Unless the insured has notice of actual or intended assignment of the insurance premium finance agreement, payment thereunder by him to the last known holder of the agreement shall be binding upon all subsequent holders or assignees. (1963, c. 1118.)



§ 58-35-75. Statement of account; release on payment in full.

§ 58‑35‑75.  Statement of account; release on payment in full.

(a)        At any time after its execution, but not later than one year after the last payment thereunder, an insurance premium finance company holding an insurance premium finance agreement shall, upon written request of the insured, give or mail to him a written statement of the dates and amounts of payments and the total amount, if any, unpaid thereunder.

(b)        After the payment of all sums for which an insured is obligated under an insurance premium finance agreement, and upon his written demand, the insurance premium finance company holding the agreement shall deliver, or mail to the insured at his last known address, such one or more good and sufficient instruments as may be necessary to acknowledge payment in full and to release all interest in or rights to the insurance contracts, the premiums for which were advanced or are to be advanced under the agreement. (1963, c. 1118.)



§ 58-35-80. Credit upon anticipation of payments.

§ 58‑35‑80.  Credit upon anticipation of payments.

(a)        Notwithstanding the provisions of any insurance premium finance agreement to the contrary, any insured may pay it in full at any time before the maturity of the final installment of the balance thereof; and, if he does so and the agreement included an amount for service charge, he shall receive and be entitled to receive for such anticipation a refund credit thereon.

(b)        The amount of any such refund credit shall represent at least as great proportion of the service charge, if any, as the sum of the periodic balances after the month in which prepayment is made bears to the sum of all periodic balances under the schedule of installments in the agreement. Where the amount of the refund credit for anticipation of payment is less than one dollar ($1.00), no refund need be made. This section does not relieve the premium finance company of its duty to report and deliver these unrefunded monies to the State Treasurer in accordance with G.S. 116B‑29(b). (1963, c. 1118; 1981, c. 394, s. 2; 1999‑157, s. 5.)



§ 58-35-85. Procedure for cancellation of insurance contract upon default; return of unearned premiums; collection of cash surrender value.

§ 58‑35‑85.  Procedure for cancellation of insurance contract upon default; return of unearned premiums; collection of cash surrender value.

When an insurance premium finance agreement contains a power of attorney or other authority enabling the insurance premium finance company to cancel any insurance contract or contracts listed in the agreement, the insurance contract or contracts shall not be cancelled unless the cancellation is effectuated in accordance with the following provisions:

(1)        Not less than 10 days' written notice is sent by personal delivery, first‑class mail, electronic mail, or facsimile transmission to the last known address of the insured or insureds shown on the insurance premium finance agreement of the intent of the insurance premium finance company to cancel his or their insurance contract or contracts unless the defaulted installment payment is received. Notification thereof shall also be provided to the insurance agent.

(2)        After expiration of the 10‑day period, the insurance premium finance company shall send the insurer a request for cancellation and shall send notice of the requested cancellation to the insured by personal delivery, first‑class mail, electronic mail, electronic transmission, or facsimile transmission at his last known address as shown on the records of the insurance premium finance company and to the agent. Upon written request of the insurance company, the premium finance company shall furnish a copy of the power of attorney to the insurance company. The written request shall be sent by mail, personal delivery, electronic mail, or facsimile transmission.

(3)        Upon receipt of a copy of the request for cancellation notice by the insurer, the insurance contract shall be cancelled with the same force and effect as if the request for cancellation had been submitted by the insured, without requiring the return of the insurance contract or contracts.

(4)        All statutory, regulatory, and contractual restrictions providing that the insured may not cancel the insurance contract unless the insurer first satisfies the restrictions by giving a prescribed notice to a governmental agency, the insurance carrier, an individual, or a person designated to receive the notice for said governmental agency, insurance carrier, or individual shall apply where cancellation is effected under the provisions of this section.

(4a)      If an insurer receives notification from an insurance agent or premium finance company that the initial down payment for the premium being financed has been dishonored by a financial institution, or otherwise unpaid, there is no valid contract for insurance and the policy will be voided.

(5)        When an insurance contract is cancelled in accordance with this section, the insurer shall promptly return the gross unearned premiums that are due under the contract to the insurance premium finance company effecting the cancellation, for the benefit of the insured or insureds, no later than 30 days after the effective date of cancellation. When the return premium is more than the amount the insured owes the insurance premium finance company under the agreement, the excess shall be promptly remitted to the order of the insured, as provided in subdivision (8) of this section, subject to the minimum service charge provided for in this Article. If a premium is subject to an audit to determine the final premium amount, the amount to be refunded to the premium finance company shall be calculated upon the deposit premium, and the insurer shall return that amount to the premium finance company no later than 90 days after the effective date of cancellation. This subdivision does not limit any other remedies the insurer may have against the insured for additional premiums.

(6)        The provisions of this section relating to request for cancellation by the insurance premium finance company of an insurance contract and the return by an insurer of unearned premiums to the insurance premium finance company, also apply to the surrender by the insurance premium finance company of an insurance contract providing life insurance and the payment by the insurer of the cash value of the contract to the insurance premium finance company, except that the insurer may require the surrender of the insurance contract.

(7)        The insurer shall not deduct from any return premiums any amount owed to the insurer for any other indebtedness owed to the insurer by the insured on any policy or policies other than those being financed under the premium finance agreement.

(8)        In the event that the crediting of return premiums to the account of the insured results in a surplus over the amount due from the insured, the premium finance company shall refund the excess to the insured as soon as possible, but in no event later than 30 days of receipt of the return premium, provided that no refund shall be required if it is in an amount less than one dollar ($1.00). This subdivision does not relieve the premium finance company of its duty to report and deliver these unrefunded monies to the State Treasurer in accordance with G.S. 116B‑29(b).

(9)        In the event that a balance due the premium finance company remains on the account after the cancellation of the agreement, the outstanding balance may earn interest at the rate stated in the agreement until paid in full.

(10)      If a mortgagee or other loss payee is shown on the insurance contract, the insurer shall notify the mortgagee or loss payee of the cancellation. The written notice shall be sent by mail, personal delivery, electronic mail, or facsimile transmission to the designated mortgagee's or loss payee's last known address. Proof of mailing is sufficient proof of notice. Failure to send this notice to any designated mortgagee or loss payee shall not give rise to any claim on the part of the insured. (1963, c. 1118; 1967, c. 825; 1969, c. 941; 1987, c. 864, s. 22; 1995, c. 121, s. 1; 1999‑157, s. 6; 2002‑187, s. 6.)



§ 58-35-90. Violations; penalties.

§ 58‑35‑90.  Violations; penalties.

Any person who shall engage in the business referred to in this Article without first receiving a license, or who shall fail to secure a renewal of his license upon the expiration of the license year, or shall engage in the business herein referred to after the license has been suspended or revoked as herein provided, or who shall fail or refuse to furnish the information required of the Commissioner, or who shall willfully and knowingly enter false information on an insurance premium finance agreement, or who shall fail to observe the rules and regulations made by the Commissioner pursuant to this Article, shall be deemed guilty of a Class 1 misdemeanor. (1963, c. 1118; 1965, c. 1040; 1985, c. 666, s. 20; 1993, c. 539, s. 464; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 58-35-95. Disposition of fees.

§ 58‑35‑95.  Disposition of fees.

All fees collected hereunder shall be credited to the account of the Commissioner for the specific purpose of providing the personnel, equipment and supplies necessary to enforce this Article, but the Director of the Budget shall have the right to budget the revenues received in accordance with the requirements of the Commissioner for the purposes herein required, and at the end of the fiscal year, if any sum whatever shall remain to the credit of the Commissioner, derived from the sources herein referred to, the same shall revert to the general treasury of the State to be appropriated as other funds. (1963, c. 1118; 1991, c. 720, s. 5.)



§ 58-35-100. Fees are nonrefundable.

§ 58‑35‑100.  Fees are nonrefundable.

All fees that are imposed and collected under this Article are nonrefundable. (1993 (Reg. Sess., 1994), c. 678, s. 20.)



§ 58-36-1. North Carolina Rate Bureau created.

Article 36.

North Carolina Rate Bureau.

§ 58‑36‑1.  North Carolina Rate Bureau created.

There is hereby created a Bureau to be known as the "North Carolina Rate Bureau," with the following objects and functions:

(1)        To assume the functions formerly performed by the North Carolina Fire Insurance Rating Bureau, the North Carolina Automobile Rate Administrative Office, and the Compensation Rating and Inspection Bureau of North Carolina, with regard to the promulgation of rates, for insurance against loss to residential real property with not more than four housing units located in this State and any contents thereof and valuable interest therein and other insurance coverages written in connection with the sale of such property insurance; except as provided in G.S. 58‑36‑3(a)(6), for theft of and physical damage to nonfleet private passenger motor vehicles; for liability insurance for such motor vehicles, automobile medical payments insurance, uninsured motorists coverage and other insurance coverages written in connection with the sale of such liability insurance; and for workers' compensation and employers' liability insurance written in connection therewith except for insurance excluded from the Bureau's jurisdiction in G.S. 58‑36‑1(3).

(2)        The Bureau shall provide reasonable means to be approved by the Commissioner whereby any person affected by a rate or loss costs made by it may be heard in person or by the person's authorized representative before the governing committee or other proper executive of the Bureau.

(3)        The Bureau shall promulgate and propose rates for insurance against loss to residential real property with not more than four housing units located in this State and any contents thereof or valuable interest therein and other insurance coverages written in connection with the sale of such property insurance; for insurance against theft of or physical damage to nonfleet private passenger motor vehicles; for liability insurance for such motor vehicles, automobile medical payments insurance, uninsured and underinsured motorists coverage and other insurance coverages written in connection with the sale of such liability insurance; and, as provided in G.S. 58‑36‑100, for loss costs and residual market rate filings for workers' compensation and employers' liability insurance written in connection therewith. This subdivision does not apply to motor vehicles operated under certificates of authority from the Utilities Commission, the Interstate Commerce Commission, or their successor agencies, where insurance or other proof of financial responsibility is required by law or by regulations specifically applicable to such certificated vehicles.

(4)        Agreements may be made between or among members with respect to equitable apportionment among them of insurance which may be afforded applicants who are in good faith entitled to but who are unable to procure such insurance through ordinary methods. The members may agree between or among themselves on the use of reasonable rate modifications for such insurance, agreements, and rate modifications to be subject to the approval of the Commissioner.

(5)       a.         It is the duty of every insurer that writes workers' compensation insurance in this State and is a member of the Bureau, as defined in this section and G.S. 58‑36‑5 to insure and accept any workers' compensation insurance risk that has been certified to be "difficult to place" by any fire and casualty insurance agent who is licensed in this State. When any such risk is called to the attention of the Bureau by receipt of an application with an estimated or deposit premium payment and it appears that the risk is in good faith entitled to such coverage, the Bureau will bind coverage for 30 days and will designate a member who must issue a standard workers' compensation policy of insurance that contains the usual and customary provisions found in those policies. Multiple coordinated policies, as defined by the Bureau and approved by the Commissioner, may be used for the issuance of coverage under this subdivision for risks involved in employee leasing arrangements. Coverage will be bound at 12:01 A.M. on the first day following the postmark time and date on the envelope in which the application is mailed including the estimated annual or deposit premium, or the expiration of existing coverage, whichever is later. If there should be no postmark, coverage will be effective 12:01 A.M. on the date of receipt by the Bureau unless a later date is requested. Those applications hand delivered to the Bureau will be effective as of 12:01 A.M. of the date following receipt by the Bureau unless a later date is requested. The Bureau will make and adopt such rules as are necessary to carry this section into effect, subject to final approval of the Commissioner. As a prerequisite to the transaction of workers' compensation insurance in this State, every member of the Bureau that writes such insurance must file with the Bureau written authority permitting the Bureau to act in its behalf, as provided in this section, and an agreement to accept risks that are assigned to the member by the Bureau, as provided in this section.

b.         The Bureau shall maintain a compendium of employers refused voluntary coverage, which shall be made available by the Bureau to all insurers, licensed agents, and self‑insureds' administrators doing business in this State. It shall be stored and indexed to allow access to information by industry, primary classifications of employees, geography, experience modification, and in any other manner the Bureau determines is commercially useful to facilitate voluntary coverage of listed employers. The Bureau shall be immune from civil liability for erroneous information released by the Bureau pursuant to this section, provided that the Bureau acted in good faith and without malicious or willful intent to harm in releasing the erroneous information.

c.         Failure or refusal by any assigned employer risk to make full disclosure to the Bureau, servicing carrier, or insurer writing a policy of information regarding the employer's true ownership, change of ownership, operations, or payroll, or any other failure to disclose fully any records pertaining to workers' compensation insurance shall be sufficient grounds for the termination of the policy of that employer.

(6)        The Bureau shall maintain and furnish to the Commissioner on an annual basis the statistics on earnings derived by member companies from the investment of unearned premium, loss, and loss expense reserves on nonfleet private passenger motor vehicle insurance policies written in this State. Whenever the Bureau proposes rates under this Article, it shall prepare a separate exhibit for the experience years in question showing the combined earnings realized from the investment of such reserves on policies written in this State. The amount of earnings may in an equitable manner be included in the ratemaking formula to arrive at a fair and equitable rate. The Commissioner may require further information as to such earnings and may require calculations of the Bureau bearing on such earnings.

(7)        Member companies shall furnish, upon request of any person carrying nonfleet private passenger motor vehicle insurance in the State upon whose risk a rate has been promulgated, information as to rating, including the method of calculation. (1977, c. 828, s. 6; 1981, c. 888, ss. 1‑3; 1983, c. 416, s. 5; 1985 (Reg. Sess., 1986), c. 1027, s. 5.1; 1991, c. 339, s. 1; 1993, c. 409, s. 27; 1993 (Reg. Sess., 1994), c. 679, s. 8.5; 1995, c. 505, s. 1; c. 517, s. 18; 1999‑132, ss. 3.1, 3.2; 1999‑219, s. 11; 2001‑236, s. 2; 2001‑389, ss. 1, 2; 2001‑423, s. 3.)



§ 58-36-2. Private passenger motor vehicles; number of nonfleet policies.

§ 58‑36‑2.  Private passenger motor vehicles; number of nonfleet policies.

Notwithstanding the definition of "nonfleet" in G.S. 58‑40‑10(2), the Bureau shall adopt rules, subject to the Commissioner's approval, that specify the circumstances under which more than four private passenger motor vehicles may be covered under a nonfleet private passenger motor vehicle policy that is subject to this Article. (1995 (Reg. Sess., 1996), c. 730, s. 2.)



§ 58-36-3. Limitation of scope; motorcycle endorsements allowed; Department of Insurance report.

§ 58‑36‑3.  Limitation of scope; motorcycle endorsements allowed; Department of Insurance report.

(a)        The Bureau has no jurisdiction over:

(1)        Excess workers' compensation insurance for employers qualifying as self‑insurers as provided in Article 47 of this Chapter or Article 5 of Chapter 97 of the General Statutes.

(2)        Farm buildings, farm dwellings, and their appurtenant structures; farm personal property or other coverages written in connection with farm real or personal property.

(3)        Travel or camper trailers designed to be pulled by private passenger motor vehicles, unless insured under policies covering nonfleet private passenger motor vehicles.

(4)        Mechanical breakdown insurance covering nonfleet private passenger motor vehicles and other incidental coverages written in connection with this insurance, including emergency road service assistance, trip interruption reimbursement, rental car reimbursement, and tire coverage.

(5)        Residential real and personal property insured in multiple line insurance policies covering business activities as the primary insurable interest; and marine, general liability, burglary and theft, glass, and animal collision insurance, except when such coverages are written as an integral part of a multiple line insurance policy for which there is an indivisible premium.

(6)        Insurance against theft of or physical damage to motorcycles, as defined in G.S. 20‑4.01(27)d.

(7)        Personal excess liability or personal "umbrella" insurance.

(b)        Member companies writing motorcycle liability insurance under this Article and writing insurance against theft of or physical damage to motorcycles under Article 40 of this Chapter may incorporate motorcycle theft and physical damage coverage as an endorsement to the liability policy issued under this Article.

(c)        Beginning on February 1, 2003, and annually thereafter, the Department of Insurance shall report to the President Pro Tempore of the Senate and the Speaker of the House of Representatives on the effectiveness of S.L. 2001‑389 in assuring the provision of insurance coverage to motorcyclists at fair and economical rates. (2001‑389, ss. 3, 5.1.)



§ 58-36-4. Statistical organizations; licensing; recording and reporting; examination; suspension of license; financial disclosure.

§ 58‑36‑4.  Statistical organizations; licensing; recording and reporting; examination; suspension of license; financial disclosure.

(a)        For purposes of this Article:

(1)        "Statistical organization" means every person, other than an admitted insurer, whether located within or outside this State, who performs one or more of the following functions:

a.         Prepares policy forms or makes underwriting rules incident to, but not including, the making of rates, rating plans, or rating systems.

b.         Collects and furnishes to admitted insurers or statistical organizations loss or expense statistics or other statistical information and data and acts in an advisory rather than a rate‑making capacity. No duly authorized attorney‑at‑law acting in the usual course of that person's profession shall be deemed to be a statistical organization.

c.         Makes rates, rating plans or rating systems, or develops loss costs. Two or more insurers that act in concert for the purpose of making rates, rating plans or rating systems, or developing loss costs and that do not operate within the specific authorizations contained in this Article shall be deemed to be a statistical organization.

d.         Collects data and statistics from insurers and provides reports from these statistics to the Commissioner for the purpose of fulfilling the statistical reporting obligations of those insurers.

"Statistical organization" shall not mean the North Carolina Rate Bureau, the North Carolina Motor Vehicle Reinsurance Facility, the North Carolina Insurance Underwriting Association, or the North Carolina Joint Underwriting Association.

(2)        "Statistical plan" means the document used by a statistical organization to set forth which data elements are to be reported to the statistical organization and to describe the format in which the data must be reported.

(b)        No statistical organization shall conduct its operations in this State, and no insurer shall utilize the service of that organization for any purpose enumerated in this Article unless the organization has obtained a license from the Commissioner. No statistical organization shall refuse to supply any services for which it is licensed in this State to any insurer admitted to do business in this State and offering to pay the fair and usual compensation for the services. A statistical organization applying for a license shall include with its application:

(1)        A copy of its constitution, charter, articles of organization, agreement, association, or incorporation, and a copy of its bylaws, plan of operation, and any other rules or regulations governing the conduct of its business, all duly certified by the custodian of the originals thereof;

(2)        A list of its members and subscribers;

(3)        The name and address of one or more residents of this State upon whom notices, process affecting it, or orders of the Commissioner may be served;

(4)        A statement showing its technical qualifications for acting in the capacity for which it seeks a license; and

(5)        Any other relevant information and documents that the Commissioner may require.

If the Commissioner determines that the applicant and the natural persons through whom it acts are qualified to provide the services proposed and that all requirements of law are met, the Commissioner shall issue a license specifying the authorized activity of the applicant. The Commissioner shall not issue a license if the proposed activity would tend to create a monopoly or to lessen or to destroy price competition. Licenses issued pursuant to this section shall remain in effect until the licensee withdraws from the State or until the license is suspended or revoked. Any change in or amendment to any document required to be filed under this section shall be promptly filed with the Commissioner. Every statistical organization shall file a statistical plan with the Commissioner for approval for each line of insurance for which the organization requests to be licensed. The Commissioner may, in the Commissioner's discretion, modify the plan to collect additional types of data. No statistical organization shall engage in any unfair or unreasonable practice with respect to its activities.

(c)        Statistical organizations licensed pursuant to subsection (b) of this section and admitted insurers are authorized to exchange information and experience data between and among themselves in this State and with statistical organizations and insurers in other states and may consult with them with respect to rate making and the application of rating systems.

(d)        The Commissioner shall adopt or approve reasonable rules, including rules providing statistical plans, for use thereafter by all insurers in the recording and reporting of loss and expense experience, in order that the experience of those insurers may be made available to the Commissioner. The Commissioner may designate one or more statistical organizations to assist him or her in gathering and making compilations of the experience. All insurers, for lines of insurance that require data to be reported, shall report their data to one of the designated statistical organizations.

(e)        The Commissioner shall, at least once every three years, make or cause to be made an examination of each statistical organization licensed pursuant to subsection (b) of this section. This examination shall relate only to the activities conducted pursuant to this Article and to the organizations licensed under this Article. The officers, manager, agents, and employees of any statistical organization may be examined at any time under oath and shall exhibit all books, records, accounts, documents, or agreements governing its method of operation. In lieu of any examination, the Commissioner may accept the report of an examination made by the insurance advisory official of another state, pursuant to the laws of that state.

(f)         Subject to the requirements of this Article and of G.S. 58‑2‑70, the Commissioner may suspend or revoke the license of any statistical organization or impose a monetary penalty against any statistical organization where (i) the Commissioner has reason to believe that any statistical organization has violated any provision of this Chapter, or (ii) the statistical organization fails to comply with an order of the Commissioner within the time limited by the order, or within any extension thereof that the Commissioner may grant. The Commissioner shall not suspend the license of any statistical organization for failure to comply with an order until the time prescribed for an appeal from the order has expired or, if an appeal has been taken, until the order has been affirmed. The Commissioner may determine when a suspension of a license shall become effective, and the suspension shall remain in effect for the period fixed by the Commissioner unless the Commissioner modifies or rescinds the suspension, or until the order upon which the suspension is based is modified, rescinded, or reversed. No license shall be suspended or revoked, and no monetary penalty shall be imposed except upon a written order of the Commissioner stating the Commissioner's findings, made after a hearing held upon not less than 10 days' written notice to the person or organization, and specifying the alleged violation.

(g)        A statistical organization is considered an insurance company for purposes of the applicability of G.S. 58‑6‑7. (2005‑210, s. 18; 2006‑264, s. 45(b).)



§ 58-36-5. Membership as a prerequisite for writing insurance; governing committee; rules and regulations; expenses.

§ 58‑36‑5.  Membership as a prerequisite for writing insurance; governing committee; rules and regulations; expenses.

(a)        Before the Commissioner shall grant permission to any stock, nonstock, or reciprocal insurance company or any other insurance organization to write in this State insurance against loss to residential real property with not more than four housing units located in this State or any contents thereof or valuable interest therein or other insurance coverages written in connection with the sale of such property insurance; or insurance against theft of or physical damage to private passenger (nonfleet) motor vehicles; or liability insurance for such motor vehicles, automobile medical payments insurance, uninsured motorists coverage or other insurance coverage written in connection with the sale of such liability insurance; or workers' compensation and employers' liability insurance written in connection therewith; except for insurance excluded from the Bureau's jurisdiction in G.S. 58‑36‑1(3); it shall be a requisite that they shall subscribe to and become members of the Bureau.

(b)        Each member of the Bureau writing any one or more of the above lines of insurance in North Carolina shall, as a requisite thereto, be represented in the Bureau and shall be entitled to one representative and one vote in the administration of the affairs of the Bureau.  They shall, upon organization, elect a governing committee which governing committee shall be composed of equal representation by stock and nonstock members.  The governing committee of the Bureau shall also have as nonvoting members two persons who are not employed by or affiliated with any insurance company or the Department and who are appointed by the Governor to serve at his pleasure.

(c)        The Bureau, when created, shall adopt such rules and regulations for its orderly procedure as shall be necessary for its maintenance and operation.  No such rules and regulations shall discriminate against any type of insurer because of its plan of operation, nor shall any insurer be prevented from returning any unused or unabsorbed premium, deposit, savings or earnings to its policyholders or subscribers.  The expense of such Bureau shall be borne by its members by quarterly contributions to be made in advance, such contributions to be made in advance by prorating such expense among the members in accordance with the amount of gross premiums derived from the above lines of insurance in North Carolina during the preceding year and members entering the Bureau since that date to advance an amount to be fixed by the governing committee.  After the first fiscal year of operation of the Bureau the necessary expense of the Bureau shall be advanced by the members in accordance with rules and regulations to be established and adopted by the governing committee.  The Bureau shall be empowered to subscribe for or purchase any necessary service, and employ and fix the salaries of such personnel and assistants as are necessary.

(d)        The Commissioner is hereby authorized to compel the production of all books, data, papers and records and any other data necessary to compile statistics for the purpose of determining the underwriting experience of lines of insurance referred to in this Article, and this information shall be available and for the use of the Bureau for the capitulation and promulgation of rates on lines of insurance as are subject to the ratemaking authority of the Bureau. (1977, c. 828, s. 6; 1981, c. 888, s. 4; 1985 (Reg. Sess., 1986), c. 1027, s. 6; 1991, c. 720, s. 4.)



§ 58-36-10. Method of rate making; factors considered.

§ 58‑36‑10.  Method of rate making; factors considered.

The following standards shall apply to the making and use of rates:

(1)        Rates or loss costs shall not be excessive, inadequate or unfairly discriminatory.

(2)        Due consideration shall be given to actual loss and expense experience within this State for the most recent three‑year period for which that information is available; to prospective loss and expense experience within this State; to the hazards of conflagration and catastrophe; to a reasonable margin for underwriting profit and to contingencies; to dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers; to investment income earned or realized by insurers from their unearned premium, loss, and loss expense reserve funds generated from business within this State; to past and prospective expenses specially applicable to this State; and to all other relevant factors within this State: Provided, however, that countrywide expense and loss experience and other countrywide data may be considered only where credible North Carolina experience or data is not available.

(3)        In the case of property insurance rates under this Article, consideration may be given to the experience of property insurance business during the most recent five‑year period for which that experience is available. In the case of property insurance rates under this Article, consideration shall be given to the insurance public protection classifications of fire districts established by the Commissioner. The Commissioner shall establish and modify from time to time insurance public protection districts for all rural areas of the State and for cities with populations of 100,000 or fewer, according to the most recent annual population estimates certified by the State Budget Officer. In establishing and modifying these districts, the Commissioner shall use standards at least equivalent to those used by the Insurance Services Office, Inc., or any successor organization. The standards developed by the Commissioner are subject to Article 2A of Chapter 150B of the General Statutes. The insurance public protection classifications established by the Commissioner issued pursuant to the provisions of this Article shall be subject to appeal as provided in G.S. 58‑2‑75, et seq. The exceptions stated in G.S. 58‑2‑75(a) do not apply.

(4)        Risks may be grouped by classifications and lines of insurance for establishment of rates, loss costs, and base premiums. Classification rates may be modified to produce rates for individual risks in accordance with rating plans that establish standards for measuring variations in hazards or expense provisions or both. Those standards may measure any differences among risks that can be demonstrated to have a probable effect upon losses or expenses. The Bureau shall establish and implement a comprehensive classification rating plan for motor vehicle insurance under its jurisdiction. No such classification plans shall base any standard or rating plan for private passenger (nonfleet) motor vehicles, in whole or in part, directly or indirectly, upon the age or gender of the persons insured. The Bureau shall at least once every three years make a complete review of the filed classification rates to determine whether they are proper and supported by statistical evidence, and shall at least once every 10 years make a complete review of the territories for nonfleet private passenger motor vehicle insurance to determine whether they are proper and reasonable.

(5)        In the case of workers' compensation insurance and employers' liability insurance written in connection therewith, due consideration shall be given to the past and prospective effects of changes in compensation benefits and in legal and medical fees that are provided for in General Statutes Chapter 97.

(6)        To ensure that policyholders in the beach and coastal areas of the North Carolina Insurance Underwriting Association whose risks are of the same class and essentially the same hazard are charged premiums that are commensurate with the risk of loss and premiums that are actuarially correct, the North Carolina Rate Bureau shall revise, monitor, and review the existing territorial boundaries used by the Bureau when appropriate to establish geographic territories in the beach and coastal areas of the Association for rating purposes. In revising these territories, the Bureau shall use statistical data sources available to define such territories to represent relative risk factors that are actuarially sound and not unfairly discriminatory. The new territories and any subsequent amendments proposed by the North Carolina Rate Bureau or Association shall be subject to the Commissioner's approval and shall appear on the Bureau's Web site, the Association's Web site, and the Department's Web site once approved.  (1977, c. 828, s. 6; 1979, c. 824, s. 1; 1981, c. 521, s. 5; c. 790; 1987, c. 632, s. 1; 1991, c. 644, s. 39; 1999‑132, s. 3.3; 2000‑176, s. 1; 2004‑203, s. 5(a); 2009‑472, s. 2.)



§ 58-36-15. Filing loss costs, rates, plans with Commissioner; public inspection of filings.

§ 58‑36‑15.  Filing loss costs, rates, plans with Commissioner; public inspection of filings.

(a)        The Bureau shall file with the Commissioner copies of the rates, loss costs, classification plans, rating plans and rating systems used by its members. Each rate or loss costs filing shall become effective on the date specified in the filing, but not earlier than 210 days from the date the filing is received by the Commissioner: Provided that (1) rate or loss costs filings for workers' compensation insurance and employers' liability insurance written in connection therewith shall not become effective earlier than 210 days from the date the filing is received by the Commissioner or on the date as provided in G.S. 58‑36‑100, whichever is earlier; and (2) any filing may become effective on a date earlier than that specified in this subsection upon agreement between the Commissioner and the Bureau.

(b)        A filing shall be open to public inspection immediately upon submission to the Commissioner.

(c)        The Bureau shall maintain reasonable records, of the type and kind reasonably adapted to its method of operation, of the experience of its members and of the data, statistics or information collected or used by it in connection with the rates, rating plans, rating systems, loss costs and other data as specified in G.S. 58‑36‑100, underwriting rules, policy or bond forms, surveys or inspections made or used by it.

(d)        With respect to the filing of rates for nonfleet private passenger motor vehicle insurance, the Bureau shall, on or before February 1 of each year, or later with the approval of the Commissioner, file with the Commissioner the experience, data, statistics, and information referred to in subsection (c) of this section and any proposed adjustments in the rates for all member companies of the Bureau. The filing shall include, where deemed by the Commissioner to be necessary for proper review, the data specified in subsections (c), (e), (g) and (h) of this section. Any filing that does not contain the data required by this subsection may be returned to the Bureau and not be deemed a proper filing. Provided, however, that if the Commissioner concludes that a filing does not constitute a proper filing he shall promptly notify the Bureau in writing to that effect, which notification shall state in reasonable detail the basis of the Commissioner's conclusion. The Bureau shall then have a reasonable time to remedy the defects so specified. An otherwise defective filing thus remedied shall be deemed to be a proper and timely filing, except that all periods of time specified in this Article will run from the date the Commissioner receives additional or amended documents necessary to remedy all material defects in the original filing.

(d1)      With respect to property insurance rates, the Bureau shall file no later than May 1, 2010, a schedule of credits for policyholders based on the presence of mitigation and construction features and on the condition of buildings that it insures in the beach and coastal areas of the State. The Bureau shall develop rules applicable to the operation of the schedule and the mitigation program with approval by the Commissioner. The schedule shall not be unfairly discriminatory and shall be reviewed by the Bureau annually, with the results reported annually to the Commissioner.

(e)        The Commissioner may require the filing of supporting data including:

(1)        The Bureau's interpretation of any statistical data relied upon;

(2)        Descriptions of the methods employed in setting the rates;

(3)        Analysis of the incurred losses submitted on an accident year or policy year basis into their component parts; to wit, paid losses, reserves for losses and loss expenses, and reserves for losses incurred but not reported;

(4)        The total number and dollar amount of paid claims;

(5)        The total number and dollar amount of case basis reserve claims;

(6)        Earned and written premiums at current rates by rating territory;

(7)        Earned premiums and incurred losses according to classification plan categories; and

(8)        Income from investment of unearned premiums and loss and loss expense reserves generated by business within this State.

Provided, however, that with respect to business written prior to January 1, 1980, the Commissioner shall not require the filing of such supporting data which has not been required to be recorded under statistical plans approved by the Commissioner.

(f)         On or before September 1 of each calendar year, or later with the approval of the Commissioner, the Bureau shall submit to the Commissioner the experience, data, statistics, and information referred to in subsection (c) of this section and required under G.S. 58‑36‑100 and a residual market rate or prospective loss costs review based on those data for workers' compensation insurance and employers' liability insurance written in connection therewith. Any rate or loss costs increase for that insurance that is implemented under this Article shall become effective solely to insurance with an inception date on or after the effective date of the rate or loss costs increase.

(g)        The following information must be included in policy form, rule, and rate or loss costs filings under this Article and under Article 37 of this Chapter:

(1)        A detailed list of the rates, loss costs, rules, and policy forms filed, accompanied by a list of those superseded; and

(2)        A detailed description, properly referenced, of all changes in policy forms, rules, prospective loss costs, and rates, including the effect of each change.

(h)        Except to the extent the Commissioner determines that this subsection is inapplicable to filings made under G.S. 58‑36‑100 and except for filings made under G.S. 58‑36‑30, all policy form, rule, prospective loss costs, and rate filings under this Article and Article 37 of this Chapter that are based on statistical data must be accompanied by the following properly identified information:

(1)        North Carolina earned premiums at the actual and current rate level; losses and loss adjustment expenses, each on paid and incurred bases without trending or other modification for the experience period, including the loss ratio anticipated at the time the rates were promulgated for the experience period;

(2)        Credibility factor development and application;

(3)        Loss development factor derivation and application on both paid and incurred bases and in both numbers and dollars of claims;

(4)        Trending factor development and application;

(5)        Changes in premium base resulting from rating exposure trends;

(6)        Limiting factor development and application;

(7)        Overhead expense development and application of commission and brokerage, other acquisition expenses, general expenses, taxes, licenses, and fees;

(8)        Percent rate or prospective loss costs change;

(9)        Final proposed rates;

(10)      Investment earnings, consisting of investment income and realized plus unrealized capital gains, from loss, loss expense, and unearned premium reserves;

(11)      Identification of applicable statistical plans and programs and a certification of compliance with them;

(12)      Investment earnings on capital and surplus;

(13)      Level of capital and surplus needed to support premium writings without endangering the solvency of member companies; and

(14)      Such other information that may be required by any rule adopted by the Commissioner.

Provided, however, that no filing may be returned or disapproved on the grounds that such information has not been furnished if insurers have not been required to collect such information pursuant to statistical plans or programs or to report such information to the Bureau or to statistical agents, except where the Commissioner has given reasonable prior notice to the insurers to begin collecting and reporting such information, or except when the information is readily available to the insurers.

(i)         The Bureau shall file with and at the time of any rate or prospective loss costs filing all testimony, exhibits, and other information on which the Bureau will rely at the hearing on the rate filing. The Department shall file all testimony, exhibits, and other information on which the Department will rely at the hearing on the rate filing 20 days in advance of the convening date of the hearing. Upon the issuance of a notice of hearing the Commissioner shall hold a meeting of the parties to provide for the scheduling of any additional testimony, including written testimony, exhibits or other information, in response to the notice of hearing and any potential rebuttal testimony, exhibits, or other information. This subsection also applies to rate filings made by the North Carolina Motor Vehicle Reinsurance Facility under Article 37 of this Chapter.  (1977, c. 828, s. 6; 1979, c. 824, s. 2; 1981, c. 521, s. 1; 1985, c. 666, s. 3; 1985 (Reg. Sess., 1986), c. 1027, ss. 2, 3; 1993, c. 409, s. 10; 1995, c. 505, s. 2; 1999‑132, ss. 3.4‑3.6; 2002‑187, s. 4.1; 2009‑472, s. 3.)



§ 58-36-16. Bureau to share information with Department of Labor.

§ 58‑36‑16.  Bureau to share information with Department of Labor.

The Bureau shall provide to the Department of Labor information from the Bureau's records indicating each employer's experience rate modifier established for the purpose of setting premium rates for workers' compensation insurance and the name and business address of each employer whose workers' compensation coverage is provided through the assigned‑risk pool pursuant to G.S. 58‑36‑1. Information provided to the Department of Labor with respect to experience rate modifiers shall include the name of the employer and the employer's most current intrastate or interstate experience rate modifier. The information provided to the Department under this section shall be confidential and not open for public inspection. The Bureau shall be immune from civil liability for erroneous information released by the Bureau pursuant to this section, provided that the Bureau acted in good faith and without malicious or wilful intent to harm in releasing the erroneous information. (1991 (Reg. Sess., 1992), c. 894, s. 4.)



§ 58-36-20. Disapproval; hearing, order; adjustment of premium, review of filing.

§ 58‑36‑20.  Disapproval; hearing, order; adjustment of premium, review of filing.

(a)        At any time within 50 days after the date of any filing, the Commissioner may give written notice to the Bureau specifying in what respect and to what extent the Commissioner contends the filing fails to comply with the requirements of this Article and fixing a date for hearing not less than 30 days from the date of mailing of such notice. Once begun, hearings must proceed without undue delay. At the hearing the burden of proving that the proposed rates are not excessive, inadequate, or unfairly discriminatory is on the Bureau. At the hearing the factors specified in G.S. 58‑36‑10 shall be considered. If the Commissioner after hearing finds that the filing does not comply with the provisions of this Article, he may issue his order determining wherein and to what extent such filing is deemed to be improper and fixing a date thereafter, within a reasonable time, after which the filing shall no longer be effective. Any order issued after a hearing shall be issued within 45 days after the completion of the hearing. If no order is issued within 45 days after the completion of the hearing, the filing shall be deemed to be approved.

(b)        In the event that no notice of hearing shall be issued within 50 days from the date of any such filing, the filing shall be deemed to be approved. If the Commissioner disapproves such filing pursuant to subsection (a) as not being in compliance with G.S. 58‑36‑10, he may order an adjustment of the premium to be made with the policyholder either by collection of an additional premium or by refund, if the amount exceeds five dollars ($5.00). The Commissioner may thereafter review any filing in the manner provided; but if so reviewed, no adjustment of any premium on any policy then in force may be ordered.

(c)        For workers' compensation insurance and employers' liability insurance written in connection therewith, the period between the date of any filing and the date the Commissioner may give written notice as described in subsection (a) of this section and the period between the date of any filing and the deadline for giving notice of hearing as described in subsection (b) of this section shall be 60 days.  (1977, c. 828, s. 6; 1979, c. 824, s. 3; 1985, c. 666, s. 2; 1993, c. 409, s. 12; 2002‑187, s. 4.2; 2009‑472, s. 4.)



§ 58-36-25. Appeal of Commissioner's order.

§ 58‑36‑25.  Appeal of Commissioner's order.

(a)        Any order or decision of the Commissioner shall be subject to judicial review as provided in Article 2 of this Chapter.

(b)        Whenever a Bureau rate is held to be unfairly discriminatory or excessive and no longer effective by order of the Commissioner issued under G.S. 58‑36‑20, the members of the Bureau, in accordance with rules and regulations established and adopted by the governing committee, shall have the option to continue to use such rate for the interim period pending judicial review of such order, provided each such member shall place in escrow account the purportedly unfairly discriminatory or excessive portion of the premium collected during such interim period. Upon a final determination by the Court, or upon a consent agreement or consent order between the Bureau and the Commissioner, the Commissioner shall order the escrowed funds to be distributed appropriately. If refunds are to be made to policyholders, the Commissioner shall order that the members of the Bureau refund the difference between the total premium per policy using the rate levels finally determined and the total premium per policy collected during the interim period pending judicial review, except that refund amounts that are five dollars ($5.00) or less per policy shall not be required. The court may also require that purportedly excess premiums resulting from an adjustment of premiums ordered pursuant to G.S. 58‑36‑20(b) be placed in such escrow account pending judicial review. If refunds made to policyholders are ordered under this subsection, the amounts refunded shall bear interest at the rate determined under this subsection. That rate, to be computed by the Bureau, shall be the average of the prime rates on the effective date of the filing and each anniversary of that date occurring prior to the date of the Commissioner's order requiring refunds, with the prime rate on each of the dates being the average of the prime rates of the four largest banking institutions domiciled in this State as of that date, plus three percent (3%). (1977, c. 828, s. 6; 1979, c. 824, s. 4; 1985 (Reg. Sess., 1986), c. 1027, ss. 3.1, 4; 1995, c. 517, s. 19.)



§ 58-36-30. Deviations.

§ 58‑36‑30.  Deviations.

(a)        Except as permitted by G.S. 58‑36‑100 for workers' compensation loss costs filings, no insurer and no officer, agent, or representative of an insurer shall knowingly issue or deliver or knowingly permit the issuance or delivery of any policy of insurance in this State that does not conform to the rates, rating plans, classifications, schedules, rules and standards made and filed by the Bureau. An insurer may deviate from the rates promulgated by the Bureau if the insurer has filed the proposed deviation with the Bureau and the Commissioner, if the proposed deviation is based on sound actuarial principles, and if the proposed deviation is approved by the Commissioner. Amendments to deviations are subject to the same requirements as initial filings. An insurer may terminate a deviation only if the deviation has been in effect for a period of six months before the effective date of the termination and the insurer notifies the Commissioner of the termination no later than 15 days before the effective date of the termination.

(b)        A rate in excess of that promulgated by the Bureau may be charged by an insurer on any specific risk if the higher rate is charged in accordance with rules adopted by the Commissioner and with the knowledge and written consent of the insured. The insurer is not required to obtain the written consent of the insured on any renewal of or endorsement to the policy if the policy renewal or endorsement states that the rates are greater than those rates that are applicable in the State of North Carolina. The insurer shall retain the signed consent form and other policy information for each insured and make this information available to the Commissioner, upon request of the Commissioner. This subsection may be used to provide motor vehicle liability coverage limits above those required under Article 9A of Chapter 20 of the General Statutes and above those cedable to the Facility under Article 37 of this Chapter to persons whose personal excess liability insurance policies require that they maintain specific higher liability coverage limits. Any data obtained by the Commissioner under this subsection is proprietary and confidential and is not a public record under G.S. 132‑1 or G.S. 58‑2‑100.

(c)        Any approved rate under subsection (b) of this section with respect to workers' compensation and employers' liability insurance written in connection therewith shall be furnished to the Bureau.

(d)        Notwithstanding any other provision of law prohibiting insurance rate differentials based on age, with respect to nonfleet private passenger motor vehicle insurance under the jurisdiction of the Bureau, any member of the Bureau may apply for and use in this State, subject to the Commissioner's approval, a downward deviation in the rates for insureds who are 55 years of age or older. A member of the Bureau may condition a deviation under this subsection or a deviation under subsection (a) of this section on the successful completion of a motor vehicle accident prevention course that has been approved by the Commissioner of Motor Vehicles, as designated in the deviation. (1977, c. 828, s. 6; 1983, c. 162, ss. 1, 2; 1985, c. 666, s. 1; 1987, c. 869, s. 1; 1993, c. 409, s. 25; 1995, c. 517, ss. 20, 21; 1995 (Reg. Sess., 1996), c. 668, s. 1; 1999‑132, ss. 3.7, 3.8; 2001‑423, s. 1.)



§ 58-36-35. Appeal to Commissioner from decision of Bureau.

§ 58‑36‑35.  Appeal to Commissioner from decision of Bureau.

(a)        Any member of the Bureau may appeal to the Commissioner from any decision of the Bureau, except for a decision made under G.S. 58‑36‑1(2). After a hearing held on not fewer than 10 days' written notice to the appellant and to the Bureau, the Commissioner shall issue an order approving the decision or directing the Bureau to reconsider the decision. If the Commissioner directs the Bureau to reconsider the decision and the Bureau fails to take action satisfactory to the Commissioner, the Commissioner shall make such order as the Commissioner may see fit.

(b)        No later than 20 days before the hearing, the appellant shall file with the Commissioner or the Commissioner's designated hearing officer and shall serve on the appellee a written statement of his case and any evidence the appellant intends to offer at the hearing. No later than five days before such hearing, the appellee shall file with the Commissioner or the Commissioner's designated hearing officer and shall serve on the appellant a written statement of the appellee's case and any evidence the appellee intends to offer at the hearing. Each such hearing shall be recorded and transcribed. The cost of the recording and transcribing shall be borne equally by the appellant and appellee; provided that upon any final adjudication the prevailing party shall be reimbursed for his share of such costs by the other party. Each party shall, on a date determined by the Commissioner or the Commissioner's designated hearing officer, but not sooner than 15 days after delivery of the completed transcript to the party, submit to the Commissioner or the Commissioner's designated hearing officer and serve on the other party, a proposed order. The Commissioner or the Commissioner's designated hearing officer shall then issue an order. (1977, c. 828, s. 6; 1989, c. 485, s. 28; 1989 (Reg. Sess., 1990), c. 1069, s. 16; 2001‑232, s. 3.)



§ 58-36-40. Existing rates, rating systems, territories, classifications and policy forms.

§ 58‑36‑40.  Existing rates, rating systems, territories, classifications and policy forms.

Rates, rating systems, territories, classifications and policy forms lawfully in use on September 1, 1977, may continue to be used thereafter, notwithstanding any provision of this Article. (1977, c. 828, s. 6.)



§ 58-36-41. Development of policy endorsement for exclusive use of original equipment manufactured crash parts.

§ 58‑36‑41.  Development of policy endorsement for exclusive use of original equipment manufactured crash parts.

The Rate Bureau shall develop an optional policy endorsement to be filed with the Commissioner for approval that permits policyholders to elect nonfleet private passenger motor vehicle physical damage coverage specifying the exclusive use of original equipment manufactured crash parts. (2003‑395, s. 3.)



§ 58-36-45. Notice of coverage or rate change.

§ 58‑36‑45.  Notice of coverage or rate change.

Whenever an insurer changes the coverage other than at the request of the insured or changes the premium rate, it shall give the insured written notice of such coverage change or premium rate change at least 15 days in advance of the effective date of such change or changes with a copy of such notice to the agent. This section shall apply to all policies and coverages subject to the provisions of this Article except workers' compensation insurance and employers' liability insurance written in connection therewith. (1977, c. 828, s. 6; 1985, c. 666, s. 4.)



§ 58-36-50. Limitation.

§ 58‑36‑50.  Limitation.

Nothing in this Article shall apply to any town or county farmers mutual fire insurance association restricting its operations to not more than six adjacent counties in this State, or to domestic insurance companies, associations, orders or fraternal benefit societies now doing business in this State on the assessment plan. (1977, c. 828, s. 6; 1985 (Reg. Sess., 1986), c. 1013, s. 10.1; 1989, c. 485, s. 53.)



§ 58-36-55. Policy forms.

§ 58‑36‑55.  Policy forms.

No policy form applying to insurance on risks or operations covered by this Article may be delivered or issued for delivery unless it has been filed with the Commissioner by the Bureau and either he has approved it, or 90 days have elapsed and he has not disapproved it. (1979, c. 824, s. 6.)



§ 58-36-60. Payment of dividends not prohibited or regulated; plan for payment into rating system.

§ 58‑36‑60.  Payment of dividends not prohibited or regulated; plan for payment into rating system.

Nothing in this Article will be construed to prohibit or regulate the payment of dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers.  Individual policyholder loss experience may be considered as a factor in determining dividends for workers' compensation insurance and employers' liability insurance written in connection therewith.  A plan for the payment of dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers will not be deemed a rating plan or system. (1979, c. 824, s. 6; 1983, c. 374, s. 1.)



§ 58-36-65. Classifications and Safe Driver Incentive Plan for nonfleet private passenger motor vehicle insurance.

§ 58‑36‑65.  Classifications and Safe Driver Incentive Plan for nonfleet private passenger motor vehicle insurance.

(a)        The Bureau shall file, subject to review, modification, and promulgation by the Commissioner, such rate classifications, schedules, or rules that the Commissioner deems to be desirable and equitable to classify drivers of nonfleet private passenger motor vehicles for insurance purposes. Subsequently, the Commissioner may require the Bureau to file modifications of the classifications, schedules, or rules. If the Bureau does not file the modifications within a reasonable time, the Commissioner may promulgate the modifications. In promulgating or modifying these classifications, schedules, or rules, the Commissioner may give consideration to the following:

(1)        Uses of vehicles, including without limitation to farm use, pleasure use, driving to and from work, and business use;

(2)        Principal and occasional operation of vehicles;

(3)        Years of driving experience of insureds as licensed drivers;

(4)        The characteristics of vehicles; or

(5)        Any other factors, not in conflict with any law, deemed by the Commissioner to be appropriate.

(b)        The Bureau shall file, subject to review, modification, and promulgation by the Commissioner, a Safe Driver Incentive Plan ("Plan") that adequately and factually distinguishes among various classes of drivers that have safe driving records and various classes of drivers that have a record of at‑fault accidents; a record of convictions of major moving traffic violations; a record of convictions of minor moving traffic violations; or a combination thereof; and that provides for premium differentials among those classes of drivers. Subsequently, the Commissioner may require the Bureau to file modifications of the Plan. If the Bureau does not file the modifications within a reasonable time, the Commissioner may promulgate the modifications. The Commissioner is authorized to structure the Plan to provide for surcharges above and discounts below the rate otherwise charged.

(c)        The classifications and Plan filed by the Bureau shall be subject to the filing, hearing, modification, approval, disapproval, review, and appeal procedures provided by law; provided that the 210‑day disapproval period in G.S. 58‑36‑20(a) and the 50‑day deemer period in G.S. 58‑36‑20(b) do not apply to filings or modifications made under this section. The classifications or Plan filed by the Bureau and promulgated by the Commissioner shall of itself not be designed to bring about any increase or decrease in the overall rate level.

(d)        Whenever any policy loses any safe driver discount provided by the Plan or is surcharged due to an accumulation of points under the Plan, the insurer shall, pursuant to rules adopted by the Commissioner, prior to or simultaneously with the billing for additional premium, inform the named insured of the surcharge or loss of discount by mailing to such insured a notice that states the basis for the surcharge or loss of discount, and that advises that upon receipt of a written request from the named insured it will promptly mail to the named insured a statement of the amount of increased premium attributable to the surcharge or loss of discount. The statement of the basis of the surcharge or loss of discount is privileged, and does not constitute grounds for any cause of action for defamation or invasion of privacy against the insurer or its representatives, or against any person who furnishes to the insurer the information upon which the insurer's reasons are based, unless the statement or furnishing of information is made with malice or in bad faith.

(e)        Records of convictions for moving traffic violations to be considered under this section shall be obtained at least annually from the Division of Motor Vehicles and applied by the Bureau's member companies in accordance with rules to be established by the Bureau.

(f)         The Bureau is authorized to establish reasonable rules providing for the exchange of information among its member companies as to chargeable accidents and similar information involving persons to be insured under policies. Neither the Bureau, any employee of the Bureau, nor any company or individual serving on any committee of the Bureau has any liability for defamation or invasion of privacy to any person arising out of the adoption, implementation, or enforcement of any such rule. No insurer or individual requesting, furnishing, or otherwise using any information that such insurer or person reasonably believes to be for purposes authorized by this section has any liability for defamation or invasion of privacy to any person on account of any such requesting, furnishing, or use. The immunity provided by this subsection does not apply to any acts made with malice or in bad faith.

(g)        If an applicant for the issuance or renewal of a nonfleet private passenger motor vehicle insurance policy knowingly makes a material misrepresentation of the years of driving experience or the driving record of any named insured or of any other operator who resides in the same household and who customarily operates a motor vehicle to be insured under the policy, the insurer may:

(1)        Cancel or refuse to renew the policy;

(2)        Surcharge the policy in accordance with rules to be adopted by the Bureau and approved by the Commissioner; or

(3)        Recover from the applicant the appropriate amount of premium or surcharge that would have been collected by the insurer had the applicant furnished the correct information.

(h)        If an insured disputes his insurer's determination that the operator of an insured vehicle was at fault in an accident, such dispute shall be resolved pursuant to G.S. 58‑36‑1(2), unless there has been an adjudication or admission of negligence of such operator.

(i)         As used in this section, "conviction" means a conviction as defined in G.S. 20‑279.1 and means an infraction as defined in G.S. 14‑3.1.

(j)         Subclassification plan surcharges shall be applied to a policy for a period of not less nor more than three policy years.

(k)        The subclassification plan may provide for premium surcharges for insureds having less than three years' driving experience as licensed drivers.

(l)         Except as provided in G.S. 58‑36‑30(d), no classification or subclassification plan for nonfleet private passenger motor vehicle insurance shall be based, in whole or in part, directly or indirectly, upon the age or gender of insureds.

(m)       Notwithstanding any other provision of law, with respect to motorcycle insurance under the jurisdiction of the Bureau, any member of the Bureau may apply for and use in this State, subject to the Commissioner's approval, a downward deviation in the rates of insureds who show proof of satisfactory completion of the Motorcycle Safety Instruction Program. (1985 (Reg. Sess., 1986), c. 1027, s. 1; 1987, c. 864, ss. 28, 33; c. 869, s. 9; 1987 (Reg. Sess., 1988), c. 975, ss. 4, 5; 1989, c. 755, s. 3; 1993, c. 320, s. 5; 2002‑187, s. 4.3.)



§ 58-36-70. Rate filings and hearings for motor vehicle insurance.

§ 58‑36‑70.  Rate filings and hearings for motor vehicle insurance.

(a)        With respect to nonfleet private passenger motor vehicle insurance, except as provided in G.S. 58‑36‑25, a filing made by the Bureau under G.S. 58‑36‑15(d) is not effective until approved by the Commissioner or unless 60 days have elapsed since the making of a proper filing under that subsection and the Commissioner has not called for a hearing on the filing. If the Commissioner calls for a hearing, he must give written notice to the Bureau, specify in the notice in what respect the filing fails to comply with this Article, and fix a date for the hearing that is not less than 30 days from the date the notice is mailed.

(b)        At least 15 days before the date set for the convening of the hearing the respective staffs and consultants of the Bureau and Commissioner shall meet at a prehearing conference to review the filing and discuss any points of disagreement that are likely to be in issue at the hearing. At the prehearing conference, the parties shall list the names of potential witnesses and, where possible, stipulate to their qualifications as expert witnesses, stipulate to the sequence of appearances of witnesses, and stipulate to the relevance of proposed exhibits to be offered by the parties. Minutes of the prehearing conference shall be made and reduced to writing and become part of the hearing record. Any agreements reached as to preliminary matters shall be set forth in writing and consented to by the Bureau and the Commissioner. The purpose of this subsection is to avoid unnecessary delay in the rate hearings.

(c)  Once begun, hearings must proceed without undue delay. At the hearing the burden of proving that the proposed rates are not excessive, inadequate, or unfairly discriminatory is on the Bureau. The Commissioner may disregard at the hearing any exhibits, judgments, or conclusions offered as evidence by the Bureau that were developed by or available to or could reasonably have been obtained or developed by the Bureau at or before the time the Bureau made its proper filing and which exhibits, judgments, or conclusions were not included and supported in the filing; unless the evidence is offered in response to inquiries made at the hearing by the Department, the notice of hearing, or as rebuttal to the Department's evidence. If relevant data becomes available after the filing has been properly made, the Commissioner may consider such data as evidence in the hearing. The order of presenting evidence shall be (1) by the Bureau; (2) by the Department; (3) any rebuttal evidence by the Bureau regarding the Department's evidence; and (4) any rebuttal evidence by the Department regarding the Bureau's rebuttal evidence. Neither the Bureau nor the Department shall present repetitious testimony or evidence relating to the same issues.

(d)        If the Commissioner finds that a filing complies with the provisions of this Article, either after the hearing or at any other time after the filing has been properly made, he may issue an order approving the filing. If the Commissioner after the hearing finds that the filing does not comply with the provisions of this Article, he may issue an order disapproving the filing, determining in what respect the filing is improper, and specifying the appropriate rate level or levels that may be used by the members of the Bureau instead of the rate level or levels proposed by the Bureau filing, unless there has not been data admitted into evidence in the hearing that is sufficiently credible for arriving at the appropriate rate level or levels. Any order issued after a hearing shall be issued within 45 days after the completion of the hearing. If no order is issued within 45 days after the completion of the hearing, the filing shall be deemed to be approved. The Commissioner may thereafter review any filing in the manner provided; but if so reviewed, no adjustment of any premium on any policy then in force may be ordered.  The escrow provisions of G.S. 58‑36‑25(b) apply to any order of the Commissioner under this subsection.

(e)        No person shall willfully withhold information required by this Article from or knowingly furnish false or misleading information to the Commissioner, any statistical agency designated by the Commissioner, any rating or advisory organization, the Bureau, the North Carolina Motor Vehicle Reinsurance Facility, or any insurer, which information affects the rates, rating plans, classifications, or policy forms subject to this Article or Article 37 of this Chapter. (1985 (Reg. Sess., 1986), c. 1027, s. 5; 1987, c. 864, s. 65; 1987 (Reg. Sess., 1988), c. 975, s. 6; 1989 (Reg. Sess., 1990), c. 1069, s. 23; 1995, c. 507, s. 11A(c).)



§ 58-36-75. At-fault accidents and certain moving traffic violations under the Safe Driver Incentive Plan.

§ 58-36-75.  At-fault accidents and certain moving traffic violations under the Safe Driver Incentive Plan.

(a)        The subclassification plan promulgated pursuant to G.S. 58-36-65(b) may provide for separate surcharges for major, intermediate, and minor accidents. A "major accident" is an at-fault accident that results in either (i) bodily injury or death or (ii) only property damage of three thousand dollars ($3,000) or more. An "intermediate accident" is an at-fault accident that results in only property damage of more than one thousand eight hundred dollars ($1,800) but less than three thousand dollars ($3,000). A "minor accident" is an at-fault accident that results in only property damage of one thousand eight hundred dollars ($1,800) or less. The subclassification plan may also exempt certain minor accidents from the Facility recoupment surcharge. The Bureau shall assign varying Safe Driver Incentive Plan point values and surcharges for bodily injury in at-fault accidents that are commensurate with the severity of the injury, provided that the point value and surcharge assigned for the most severe bodily injury shall not exceed the point value and surcharge assigned to a major accident involving only property damage.

(a1)      The subclassification plan shall provide that there shall be no premium surcharge, increase in premium on account of cession to the Reinsurance Facility, or assessment of points against an insured where: (i) the insured is involved and is at fault in a "minor accident," as defined in subsection (a) of this section; (ii) the insured is not convicted of a moving traffic violation in connection with the accident; (iii) neither the vehicle owner, principal operator, nor any licensed operator in the owner's household has a driving record consisting of one or more convictions for a moving traffic violation or one or more at-fault accidents during the three-year period immediately preceding the date of the application for a policy or the date of the preparation of the renewal of a policy; and (iv) the insured has been covered by liability insurance with the same company or company group continuously for at least the six months immediately preceding the accident. Notwithstanding (iv) of this subsection, if the insured has been covered by liability insurance with the same company or company group for at least six continuous months, some or all of which were after the accident, the insurance company shall remove any premium surcharge or assessment of points against the insured if requirements (i), (ii), and (iii) of this subsection are met. Also notwithstanding (iv) of this subsection, an insurance company may choose not to assess a premium surcharge or points against an insured who has been covered by liability insurance with that company or with the company's group for less than six months immediately preceding the accident, if requirements (i), (ii), and (iii) are met.

(a2)      The subclassification plan shall provide that there shall be no premium surcharge or assessment of points against an insured where (i) the insured's driver's license has been revoked under G.S. 20-16.5; and (ii) the insured is subsequently acquitted of the offense involving impaired driving, as defined in G.S. 20-4.01(24a), that is related to the revocation, or the charge for that offense is dismissed. In addition, no insurer shall use, for rating, underwriting, or classification purposes, including ceding any risk to the Facility or writing any kind of coverage subject to this Article, any license revocation under G.S. 20-16.5 if the insured is acquitted or the charge is dismissed as described in this subsection.

(b)        Repealed by Session Laws 1999-294, s. 12(a), effective July 14, 1999.

(c)        Repealed by Session Laws 1999-132, s. 8.1, effective June 4, 1999.

(d)        There shall be no Safe Driver Incentive Plan surcharges under G.S. 58-36-65 for accidents occurring when only operating a firefighting, rescue squad, or law enforcement vehicle in accordance with G.S. 20-125(b) and in response to an emergency if the operator of the vehicle at the time of the accident was a paid or volunteer member of any fire department, rescue squad, or any law enforcement agency. This exception does not include an accident occurring after the vehicle ceases to be used in response to the emergency and the emergency ceases to exist.

(e)        Repealed by Session Laws 1999-294, s. 12(a), effective July 14, 1999.

(f)         The subclassification plan shall provide that with respect to a conviction for a "violation of speeding 10 miles per hour or less over the speed limit" there shall be no premium surcharge nor any assessment of points unless there is a driving record consisting of a conviction or convictions for a moving traffic violation or violations, except for a prayer for judgment continued for any moving traffic violation, during the three years immediately preceding the date of application or the preparation of the renewal. The subclassification plan shall also provide that with respect to a prayer for judgment continued for any moving traffic violation, there shall be no premium surcharge nor any assessment of points unless the vehicle owner, principal operator, or any licensed operator in the owner's household has a driving record consisting of a prayer or prayers for judgment continued for any moving traffic violation or violations during the three years immediately preceding the date of application or the preparation of the renewal. For the purpose of this subsection, a "prayer for judgment continued" means a determination of guilt by a jury or a court though no sentence has been imposed. For the purpose of this subsection, a "violation of speeding 10 miles per hour or less over the speed limit" does not include the offense of speeding in a school zone in excess of the posted school zone speed limit.

(f1)       The subclassification plan shall provide that in the event an insured is at fault in an accident and is convicted of a moving traffic violation in connection with the accident, only the higher plan premium surcharge between the accident and the conviction shall be assessed on the policy.

(g)        As used in this section "conviction" means a conviction as defined in G.S. 20‑279.1 and means an infraction as defined in G.S. 14-3.1.

(h)        The North Carolina Rate Bureau shall assign one insurance point under the Safe Driver Incentive Plan for persons who fail to yield to a pedestrian under G.S. 20‑158(b)(2)b.(1987, c. 869, s. 6; 1991, c. 101, s. 1; c. 713, s. 1; c. 720, s. 90; 1991 (Reg. Sess., 1992), c. 837, s. 11; c. 997, s. 1; 1993, c. 285, s. 11; 1995 (Reg. Sess., 1996), c. 730, s. 3; 1997-332, s. 1; 1997-443, s. 19.26(d); 1999-132, s. 8.1; 1999-294, s. 12(a), (b); 2003-137, s. 1; 2004-172, s. 4.)



§ 58-36-80. Coverage for damage to rental vehicles authorized.

§ 58‑36‑80.  Coverage for damage to rental vehicles authorized.

As used in this section, "property damage" means damage or loss to a rented vehicle in excess of two hundred fifty dollars ($250.00), including loss of use and any costs or expenses incident to the damage or loss, for which the renter is legally obligated to pay; and "rented" means rented on a daily rate basis for a period of 21 consecutive days or less.  The Bureau is authorized to promulgate rates and policy forms for insurance against property damage to rented private passenger motor vehicles.  Such coverage may be offered at the option of the individual member companies of the Bureau. (1989, c. 631, s. 1; 1989 (Reg. Sess., 1990), c. 1021, s. 10.)



§ 58-36-85. Termination of a nonfleet private passenger motor vehicle insurance policy.

§ 58‑36‑85.  Termination of a nonfleet private passenger motor vehicle insurance policy.

(a)        Definitions.  The following definitions apply in this section:

(1)        Policy.  A nonfleet private passenger motor vehicle liability insurance policy, including a policy that provides medical payments, uninsured motorist, or underinsured motorist coverage, whose named insured is one individual or two or more individuals who reside in the same household.

(2)        Terminate.  To cancel or refuse to renew a policy.

(b)        Termination Restrictions.  An insurer shall not terminate a policy for a reason that is not specified in G.S. 58‑2‑164(g), 58‑36‑65(g), or 58‑37‑50. A termination of a policy is not effective unless the insurer either has notified a named insured of the termination by sending a written termination notice by first class mail to the insured's last known address or is not required by this subsection to send a written termination notice. Proof of mailing of a written termination notice is proof that the notice was sent.

An insurer is not required to send a written termination notice if any of the following applies:

(1)        The insurer has manifested its willingness to renew the policy by issuing or offering to issue a renewal policy, a certificate, or other evidence of renewal.

(2)        The insurer has manifested its willingness to renew the policy by any means not described in subdivision (1) of this subsection, including mailing a premium notice or expiration notice by first class mail to the named insured and the failure of the insured to pay the required premium on or before the premium due date.

(3)        A named insured has given written notification to the insurer or its agent that the named insured wants the policy to be terminated.

(c)        Contents of Notice.  The form of a written termination notice used by an insurer must be approved by the Commissioner before it is used. A written termination notice must state the reason for the termination and the date the termination is effective. If the policy is terminated for nonpayment of the premium, the effective date may be 15 days from the date the notice is mailed. If the policy is terminated for any other reason, the effective date must be at least 60 days after the notice is mailed. A written termination notice must include or be accompanied by a statement that advises the insured of the penalty for driving a vehicle without complying with Article 13 of Chapter 20 of the General Statutes and that the insured has the right to request the Department to review the termination.

(d)        Request for Review.  An insured who receives from an insurer a written termination notice may obtain review of the termination by filing with the Department a written request for review within 10 days after receiving a termination notice that complies with subsection (c) of this section. An insured who does not file a request within the required time waives the right to a review.

(e)        Administrative Review.  When the Department receives a written request to review a termination, it must investigate and determine the reason for the termination. The Department shall issue a letter requiring one of the following upon completing its review:

(1)        Approval of the termination, if it finds the termination complies with the law.

(2)        Renewal or reinstatement of the policy, if it finds the termination does not comply with the law.

(3)        Renewal or reinstatement of the policy and payment by the insurer of the costs of the Department's review, not to exceed one thousand dollars ($1,000), if it finds the termination does not comply with the law and the insurer willfully violated this section.

The Department shall mail the letter to the insured and the insurer. An insured or an insurer who disagrees with the determination of the Department in the letter may file a petition for a contested case under Article 3A of Chapter 150B of the General Statutes and the rules adopted by the Commissioner to implement that Article. The petition must be filed within 30 days after receiving the copy of the letter.

(f)         Delegation.  The Commissioner shall designate an employee or a deputy to conduct the departmental review of a termination. The Commissioner may designate a deputy to conduct a contested case hearing concerning a termination. The Commissioner may not designate a deputy who conducted the departmental review of a termination to conduct a contested case hearing concerning the same termination.

(g)        Effect of Review on Policy.  A policy shall remain in effect during administrative and judicial review of an insurer's action to terminate the policy.

(h)        Liability Limit.  There is no liability on the part of and no cause of action for defamation or invasion of privacy arises against an insurer, an insurer's authorized representatives, agents, or employees, or a licensed insurance agent or broker for a communication or statement made concerning a written notice of termination.

(i)         Records.  An insurer shall keep a record of a termination for three years.  (1993 (Reg. Sess., 1994), c. 761, s. 30; 1995, c. 517, s. 22; 2008‑124, s. 4.2.)



§ 58-36-90. Prohibitions on using credit scoring to rate noncommercial private passenger motor vehicle and residential property insurance; exceptions.

§ 58‑36‑90.  Prohibitions on using credit scoring to rate noncommercial private passenger motor vehicle and residential property insurance; exceptions.

(a)        Definitions.  As used in this section:

(1)        "Adverse action" has the same meaning as in section 1681a(k) of the federal Fair Credit Reporting Act and includes a denial or cancellation of, an increase in any charge for, or a reduction or other adverse or unfavorable change in the terms of coverage or amount of any insurance, existing or applied for, in connection with the underwriting of insurance.

(2)        "Credit report" means any written, oral, or other communication of any information by a consumer reporting agency that bears on a consumer's credit worthiness, credit standing, or credit capacity. Credit report does not include accident or traffic violation records as maintained by the North Carolina Division of Motor Vehicles or any other law enforcement agency, a property loss report or claims history that does not include information that bears on a consumer's credit worthiness, credit standing, or credit capacity, or any report containing information solely as to transactions or experiences between the consumer and the person making the report.

(3)        "Credit score" means a score that is derived by utilizing data from an individual's credit report in an algorithm, computer program, model, or other process that reduces the data to a number or rating.

(4)        "Noncommercial private passenger motor vehicle" means a "private passenger motor vehicle," as defined by G.S. 58‑40‑10, that is neither insured under a commercial policy nor used for commercial purposes.

(5)        "Private passenger motor vehicle" has the same meaning as set forth in G.S. 58‑40‑10.

(6)        "Residential property" means real property with not more than four housing units located in this State, the contents thereof and valuable interest therein, and insurance coverage written in connection with the sale of that property. It also includes mobile homes, modular homes, townhomes, condominiums, and insurance on contents of apartments and rental property used for residential purposes.

(b)        Prohibitions; Exceptions.  In the rating and underwriting of noncommercial private passenger motor vehicle and residential property insurance coverage, insurers shall not use credit scoring as the sole basis for terminating an existing policy or any coverage in an existing policy or subjecting a policy to consent to rate as specified in G.S. 58‑36‑30(b) without consideration of any other risk factors, but insurers may use credit scoring as the sole basis for discounting rates. For purposes of this subsection only, "existing policy" means a policy that has been in effect for more than 60 days.

(c)        Notification.  If a credit report is used in conjunction with other criteria to take an adverse action, the insurer shall provide the applicant or policyholder with written notice of the action taken, in a form approved by the Commissioner. The notification shall include, in easily understandable language:

(1)        The specific reason for the adverse action and, if the adverse action was based upon a credit score, a description of the factors that were the primary influence on the score.

(2)        The name, address, and toll‑free telephone number of the credit bureau that provided the insurer with the credit‑based information.

(3)        The fact that the consumer has the right to obtain a free copy of the consumer's credit report from the appropriate credit bureau.

(4)        The fact that the consumer has the right to challenge information contained in the consumer's credit report.

(d)        Disputed Credit Report Information.  If it is determined through the dispute resolution process set forth in the federal Fair Credit Reporting Act, 15 U.S.C. § 1681i(a)(5), that the credit information of a current insured was incorrect or incomplete and if the insurer receives notice of such determination from either the consumer reporting agency or from the insured, the insurer shall re‑underwrite or re‑rate the consumer within 30 days of receiving the notice. After re‑ underwriting or re‑rating the insured, the insurer shall make any adjustments necessary, consistent with its underwriting guidelines. If an insurer determines the insured has overpaid premium, the insurer shall refund to the insured the amount of overpayment calculated back to the shorter of either the last 12 months of coverage or the actual policy period.

(e)        Indemnification.  An insurer shall indemnify, defend, and hold agents harmless from and against all liability, fees, and costs arising out of or relating to the actions, errors, or omissions of an agent who obtains or uses credit information or credit scores for an insurer, provided the agent follows the instructions or procedures established by the insurer and complies with any applicable law or regulation. Nothing in this subsection shall be construed to provide a consumer or other insured with a cause of action that does not exist in the absence of this subsection.

(f)         Filing.  Insurers that use credit scores to underwrite and rate risks shall file their scoring models, or other scoring processes, with the Department. A filing that includes credit scoring may include loss experience justifying the applicable surcharge or credit. A filer may request that its credit score data be considered a trade secret and may designate parts of its filings accordingly. (2003‑216, s. 1; 2004‑199, ss. 20(f), 20(g).)



§ 58-36-95. Use of nonoriginal crash repair parts.

§ 58‑36‑95.  Use of nonoriginal crash repair parts.

(a)        As used in this section, the following definitions apply:

(1)        "Insurer" includes any person authorized to represent an insurer with respect to a claim.

(2)        "Nonoriginal crash repair part" refers to sheet metal and/or plastic parts  generally components of the exterior of a motor vehicle  that are not manufactured by or for the original equipment manufacturer of the vehicle.

(b)        An insurer shall disclose to a claimant in writing, either on the estimate or on a separate document attached to the estimate, the following in no smaller than ten point type: "THIS ESTIMATE HAS BEEN PREPARED BASED ON THE USE OF AUTOMOBILE PARTS NOT MADE BY THE ORIGINAL MANUFACTURER. PARTS USED IN THE REPAIR OF YOUR VEHICLE MADE BY OTHER THAN THE ORIGINAL MANUFACTURER ARE REQUIRED TO BE AT LEAST EQUIVALENT IN TERMS OF FIT, QUALITY, PERFORMANCE, AND WARRANTY TO THE ORIGINAL MANUFACTURER PARTS THEY ARE REPLACING."

(c)        It is a violation of G.S. 58‑3‑180 for an automobile repair facility or parts person to place a nonoriginal crash repair part, nonoriginal windshield, or nonoriginal auto glass on a motor vehicle and to submit an invoice for an original repair part.

(d)        Any insurer or other person who has reason to believe that fraud has occurred under this section shall report that fraud to the Commissioner for further action pursuant to G.S. 58‑2‑160. (2003‑395, s. 2; 2006‑105, s. 1.6.)



§ 58-36-100. Prospective loss costs filings and final rate filings for workers' compensation and employers' liability insurance.

§ 58‑36‑100.  Prospective loss costs filings and final rate filings for workers' compensation and employers' liability insurance.

(a)        Except as provided in subsections (k) and (m) of this section, the Bureau shall no longer develop or file any minimum premiums, minimum premium formulas, or expense constants. If an insurer wishes to amend minimum premium formulas or expense constants, it must file the minimum premium rules, formulas, or amounts it proposes to use. A copy of each filing submitted to the Commissioner under subsections (e) and (g) of this section shall also be sent to the Bureau.

(b)        Definitions. As used in this section, the following terms have the following meanings:

(1)        "Expenses".  That portion of a rate attributable to acquisition, field supervision, collection expenses, any tax levied by the State or by any political subdivision of the State, licensing costs, fees, and general expenses, as determined by the insurer.

(2)        "Developed losses".  Losses (including loss adjustment expenses) adjusted, using standard actuarial techniques, to eliminate the effect of differences between current payment or reserve estimates and those needed to provide actual ultimate loss (including loss adjustment expense) payments.

(3)        "Insurer".  A member insurer or group.

(4)        "Loss trending".  Any procedure for projecting developed losses to the average date of loss for the period during which the policies are to be effective.

(5)        "Multiplier".  An insurer's determination of the expenses, other than loss expense and loss adjustment expense, associated with writing workers' compensation and employers' liability insurance, which shall be expressed as a single nonintegral number to be applied equally and uniformly to the prospective loss costs approved by the Commissioner in making rates for each classification of risks utilized by that insurer.

(6)        "Prospective loss costs".  That portion of a rate that does not include provisions for expenses (other than loss adjustment expenses) or profit; and that are based on historical aggregate losses and loss adjustment expenses adjusted through development to their ultimate value and projected through trending to a future point in time.

(7)        "Rate".  The cost of insurance per exposure unit, whether expressed as a single number or as a prospective loss cost with an adjustment to account for the treatment of expenses, profit, and variations in loss experience, prior to any application of individual risk variations based on loss or expense considerations, and does not include minimum premiums.

(8)        "Supplementary rating information".  Includes any manual or plan of rates, classification, rating schedule, minimum premium, policy fee, rating rule, rate‑related underwriting rule, experience rating plan, statistical plan and any other similar information needed to determine the applicable rate in effect or to be in effect.

(c)        Except as provided in subsection (m) of this section, for workers' compensation and employers' liability insurance written in connection with workers' compensation insurance, the Bureau shall no longer develop or file advisory final rates that contain provisions for expenses (other than loss adjustment expenses) and profit. The Bureau shall instead develop and file for approval with the Commissioner, in accordance with this section, reference filings containing advisory prospective loss costs and the underlying loss data and other supporting statistical and actuarial information for any calculations or assumptions underlying these loss costs. Loss‑based assessments will be included in prospective loss costs.

(d)        After a reference filing has been filed with the Commissioner and approved, the Bureau shall provide its member insurers with a copy of the approved reference filing. The Bureau may print and distribute manuals of prospective loss costs as well as rules and other supplementary rating information described in subsection (k) of this section.

(e)        Each insurer shall independently and individually determine the final rates it will file and the effective date of any rate changes. If an insurer decides to use the prospective loss costs in the approved reference filing in support of its own filing, the insurer shall make a filing using the reference filing adoption form. The insurer's rates shall be the combination of the prospective loss costs and the loss multiplier contained in the reference filing adoption form. Insurers may file modifications of the prospective loss costs in the approved reference filing based on their own anticipated experience. Supporting documentation is required for any upward or downward modifications of the prospective loss costs in the approved reference filing.

(f)         The summary of supporting information form shall contain a reference to examples of how to apply an insurer's loss cost modification factor to the Bureau's prospective loss costs. Insurers may vary expense loads by individual classification or grouping. Insurers may use variable or fixed expense loads or a combination of these to establish their expense loadings. Each filing that varies the expense load by class shall specify the expense factor applicable to each class and shall include information supporting the justification for the variation. However, insurers shall file data in accordance with the uniform statistical plan approved by the Commissioner. Insurers may offer premium discount plans.

(g)        An insurer may request to have its loss multiplier remain on file and reference all subsequent prospective loss costs reference filings. Upon receipt of subsequent approved Bureau reference filings, the insurer's rates shall be the combination of the prospective loss costs and the loss multiplier contained in the reference filing adoption form on file with the Commissioner, and will be effective on or after the effective date of the prospective loss costs. The insurer need not file anything further with the Commissioner. If an insurer that has filed to have its loss multiplier remain on file with the Department intends to delay, modify, or not adopt a particular Bureau reference filing, the insurer must make an appropriate filing with the Commissioner. The insurer's filed loss multiplier shall remain in effect until the insurer withdraws it or files a revised reference filing adoption form. The provisions of G.S. 58‑40‑20, 58‑40‑30, 58‑40‑35, and 58‑40‑45 apply to filings made by insurers under this section.

(h)        An insurer may file such other information that the insurer considers relevant and shall provide such other information as may be requested by the Commissioner. When a filing is not accompanied by the information required under this section, the Commissioner shall inform the filer within 30 days after the initial filing that the filing is incomplete and describe what additional information is required. A filing is complete when the required information is furnished or when the filer certifies to the Commissioner that the additional information required by the Commissioner is not maintained or cannot be provided.

(i)         To the extent that an insurer's final rates are determined solely by applying its loss multiplier, as presented in the reference filing adoption form, to the prospective loss costs contained in the Bureau's reference filing and printed in the Bureau's rating manual, the insurer need not develop or file its final rate pages with the Commissioner. If an insurer chooses to print and distribute final rate pages for its own use, based solely upon the application of its filed loss costs, the insurer need not file those pages with the Commissioner. If the Bureau does not print the loss costs in its manual, the insurer must submit its rates to the Commissioner.

(j)         For reference filings filed by the Bureau:

(1)        If the insurer has filed to have its loss multiplier remain on file, applicable to subsequent reference filings, and a new reference filing is filed and approved and if:

a.         The insurer decides to use the revision of the prospective loss costs and effective date as filed, then the insurer does not file anything with the Commissioner. Rates are the combination of the prospective loss costs and the on‑file loss multiplier and become effective on the effective date of the loss costs.

b.         The insurer decides to use the prospective loss costs as filed but with a different effective date, then the insurer must notify the Commissioner of its effective date before the effective date of the loss costs.

c.         The insurer decides to use the revision of the prospective loss costs, but wishes to change its loss multiplier, then the insurer must file a revised reference filing adoption form before the effective date of the reference filing.

d.         The insurer decides not to revise its rates using the prospective loss costs, then the insurer must notify the Commissioner before the effective date of the loss costs.

(2)        If an insurer has not elected to have its loss multiplier remain on file, applicable to future prospective loss costs reference filings, and a new reference filing is filed and approved, and if:

a.         The insurer decides to use the prospective loss costs to revise its rates, then the insurer must file a reference filing adoption form including its effective date.

b.         The insurer decides not to use the revisions, then the insurer does not file anything with the Commissioner.

c.         The insurer decides to change its multiplier, then the insurer must file a reference filing adoption form referencing the current approved prospective loss costs, including its effective date and, if applicable, its loss costs modification factor and supporting documentation. The insurer shall not make a change to its loss costs multiplier based on any reference filing other than the current approved reference filing.

(k)        The Bureau shall file with the Commissioner, for approval, filings containing a revision of rules and supplementary rating information. This includes policy‑writing rules, rating plans, classification codes and descriptions, and rules that include factors or relativities, such as increased limits factors and related minimum premiums classification relativities, or similar factors. The Bureau may print and distribute manuals of rules and supplementary rating information.

(l )        If a new filing of rules, relativities, and supplementary rating information is filed by the Bureau and approved and if:

(1)        The insurer decides to use the revisions and effective date as filed together with the loss multiplier on file with the Commissioner, then the insurer shall not file anything with the Commissioner.

(2)        The insurer decides to use the revisions as filed but with a different effective date, then the insurer must notify the Commissioner of its effective date before the approved Bureau filing's effective date.

(3)        The insurer decides not to use the revision, then the insurer must notify the Commissioner before the Bureau filing's effective date.

(4)        The insurer decides to use the revision with modifications, then the insurer must file the modification with the Commissioner, specifying the basis for the modification and the insurer's proposed effective date if different than the Bureau filing's effective date.

(m)       The Bureau shall file all of the following with the Commissioner:

(1)        Final workers' compensation rates and rating plans for the residual market.

(2)        The uniform classification plan and rules.

(3)        The uniform experience rating plan and rules.

(4)        A uniform policy form to be used by member insurers for voluntary and residual market business.

(5)        Advisory manual workers' compensation rates to be used for the sole purpose of computing the premium tax liability of self‑insurers under G.S. 105‑228.5.

(n)        The rates filed under subdivision (m)(1) of this section shall be set at levels to self‑fund the residual market, provide adequate premiums to pay losses and expenses, establish appropriate reserves, and provide a reasonable margin for underwriting profit and contingencies.

(o)        Every insurer shall adhere to the uniform classification plan, experience rating plan, and policy form filed by the Bureau. (1995, c. 505, ss. 3‑8; 1999‑132, ss. 3.9‑3.12; 2001‑232, s. 2.)



§ 58-36-105. Certain workers' compensation insurance policy cancellations prohibited.

§ 58‑36‑105.  Certain workers' compensation insurance policy cancellations prohibited.

(a)        No policy of workers' compensation insurance or employers' liability insurance written in connection with a policy of workers' compensation insurance shall be cancelled by the insurer before the expiration of the term or anniversary date stated in the policy and without the prior written consent of the insured, except for any one of the following reasons:

(1)        Nonpayment of premium in accordance with the policy terms.

(2)        An act or omission by the insured or the insured's representative that constitutes material misrepresentation or nondisclosure of a material fact in obtaining the policy, continuing the policy, or presenting a claim under the policy.

(3)        Increased hazard or material change in the risk assumed that could not have been reasonably contemplated by the parties at the time of assumption of the risk.

(4)        Substantial breach of contractual duties, conditions, or warranties that materially affects the insurability of the risk.

(5)        A fraudulent act against the company by the insured or the insured's representative that materially affects the insurability of the risk.

(6)        Willful failure by the insured or the insured's representative to institute reasonable loss control measures that materially affect the insurability of the risk after written notice by the insurer.

(7)        Loss of facultative reinsurance or loss of or substantial changes in applicable reinsurance as provided in G.S. 58‑41‑30.

(8)        Conviction of the insured of a crime arising out of acts that materially affect the insurability of the risk.

(9)        A determination by the Commissioner that the continuation of the policy would place the insurer in violation of the laws of this State.

(10)      The named insured fails to meet the requirements contained in the corporate charter, articles of incorporation, or bylaws of the insurer, when the insurer is a company organized for the sole purpose of providing members of an organization with insurance coverage in this State.

(b)        Any cancellation permitted by subsection (a) of this section is not effective unless written notice of cancellation has been given by registered or certified mail, return receipt requested, to the insured not less than 15 days before the proposed effective date of cancellation. The notice shall be given by registered or certified mail, return receipt requested, to the insured and any other person designated in the policy to receive notice of cancellation at their addresses shown in the policy or, if not indicated in the policy, at their last known addresses. The notice shall state the precise reason for cancellation. Whenever notice of intention to cancel is required to be given by registered or certified mail, no cancellation by the insurer shall be effective unless and until such method is employed and completed. Failure to send this notice, as provided in this section, to any other person designated in the policy to receive notice of cancellation invalidates the cancellation only as to that other person's interest.

(c)        This section does not apply to any policy that has been in effect for fewer than 60 days and is not a renewal of a policy. That policy may be cancelled for any reason by giving at least 30 days' prior written notice of and reasons for cancellation to the insured by registered or certified mail, return receipt requested.

(d)        Cancellation for nonpayment of premium is not effective if the amount due is paid before the effective date set forth in the notice of cancellation.

(e)        Copies of the notice required by this section shall also be sent to the agent or broker of record though failure to send copies of the notice to those persons shall not invalidate the cancellation. Mailing copies of the notice by regular first‑class mail to the agent or broker of record satisfies the requirements of this subsection. (2001‑241, s. 2.)



§ 58-36-110. Notice of nonrenewal, premium rate increase, or change in workers' compensation insurance coverage required.

§ 58‑36‑110.  Notice of nonrenewal, premium rate increase, or change in workers' compensation insurance coverage required.

(a)        No insurer shall refuse to renew a policy of workers' compensation insurance or employers' liability insurance written in connection with a policy of workers' compensation insurance except in accordance with the provisions of this section, and any nonrenewal attempted or made that is not in compliance with this section is not effective. This section does not apply if the policyholder has obtained insurance elsewhere, has accepted replacement coverage, or has requested or agreed to nonrenewal.

(b)        An insurer may refuse to renew a policy that has been written for a term of one year or less at the policy's expiration date by mailing written notice of nonrenewal to the insured not less than 45 days prior to the expiration date of the policy.

(c)        An insurer may refuse to renew a policy that has been written for a term of more than one year or for an indefinite term at the policy anniversary date by mailing written notice of nonrenewal  to the insured not less than 45 days prior to the anniversary date of the policy.

(d)        Whenever an insurer lowers coverage limits, raises deductibles, or raises premium rates for reasons within the exclusive control of the insurer or other than at the request of the policyholder, the insurer shall mail to the policyholder written notice of the change at least 30 days in advance of the effective date of the change. As used in this subsection, the phrase, "reasons within the exclusive control of the insurer" does not mean experience modification changes, exposure changes, or loss cost rate changes.

(e)        The notice required by this section shall be given by mail to the insured and any other person designated in the policy to receive this notice at their addresses shown in the policy or, if not indicated in the policy, at their last known addresses. The notice of nonrenewal shall state the precise reason for nonrenewal. Failure to send this notice, as provided in this section, to any other person designated in the policy to receive this notice invalidates the nonrenewal only as to that other person's interest.

(f)         Copies of the notice required by this section shall also be sent to the agent or broker of record, though failure to send copies of the notice to such persons shall not invalidate the nonrenewal.

(g)        Mailing copies of the notice by regular first‑class mail satisfies the notice requirements of this section. (2001‑241, s. 2.)



§ 58-36-115. Prohibitions on using inquiries to terminate a policy, refuse to issue or renew a policy, or to subject a policy to consent to rate.

§ 58‑36‑115.  Prohibitions on using inquiries to terminate a policy, refuse to issue or renew a policy, or to subject a policy to consent to rate.

An insurer writing residential real property insurance subject to this Article shall not terminate an existing policy or any coverage under an existing policy, refuse to write a policy, refuse to renew a policy, or subject a policy to consent to rate as specified in G.S. 58‑36‑30(b) based solely on either of the following:

(1)        An inquiry about policy provisions that does not result in a claim; or

(2)        A claim that was closed without payment, provided the notice of loss that was the subject of the claim was only an inquiry regarding policy provisions, and no claim for payment was requested by the insured or a third party. (2004‑111, s. 1.)



§ 58-36-120. Public notice of certain filings.

§ 58‑36‑120.  Public notice of certain filings.

Whenever the North Carolina Rate Bureau files for an increase in insurance rates for residential property insurance, the Bureau shall give public notice in at least two newspapers with statewide distribution and in the North Carolina Register, within 10 business days after the filing, which notice shall state that the Commissioner may or may not schedule and conduct a hearing with respect to the filing. The same information shall be posted on the Web site for the North Carolina Rate Bureau and the North Carolina Department of Insurance Web site within three days after the filing. The requirements of this section shall not apply to filings proposing changes as to forms, relativities, and classifications that are filed at no increase in the overall rate level.  (2009‑472, s. 5.)



§ 58-37-1. Definitions.

Article 37.

North Carolina Motor Vehicle Reinsurance Facility.

§ 58‑37‑1.  Definitions.

As used in this Article:

(1)        "Cede" or "cession" means the act of transferring the risk of loss from the individual insurer to all insurers through the operation of the facility.

(2)        Repealed by Session Laws 1991, c. 720, s. 6.

(3)        "Company" means each member of the Facility.

(4)        "Eligible risk," for the purpose of motor vehicle insurance other than nonfleet private passenger motor vehicle insurance,  means:

a.         A person who is a resident of this State who owns a motor vehicle registered or principally garaged in this State;

b.         A person who has a valid driver's license in this State;

c.         A person who is required to file proof of financial responsibility under Article 9A or 13 of Chapter 20 of the General Statutes in order to register his or her motor vehicle or to obtain a driver's license in this State;

d.         A nonresident of this State who owns a motor vehicle registered or principally garaged in this State; or

e.         The State and its agencies and cities, counties, towns and municipal corporations in this State and their agencies.

However, no person shall be deemed an eligible risk if timely payment of premium is not tendered or if there is a valid unsatisfied judgment of record against such person for recovery of amounts due for motor vehicle insurance premiums and such person has not been discharged from paying said judgment, or if such person does not furnish the information necessary to effect insurance.

(4a)      "Eligible risk," for the purpose of nonfleet private passenger motor vehicle insurance, means:

a.         A resident of this State who owns a motor vehicle registered or principally garaged in this State;

b.         A resident of this State and who has a valid driver's license issued by this State;

c.         A person who is required to file proof of financial responsibility under Article 9A or 13 of Chapter 20 of the General Statutes in order to register his or her vehicle or to obtain a driver's license in this State;

d.         A nonresident of this State who owns a motor vehicle registered and principally garaged in this State;

e.         A nonresident of the State who is one of the following:

1.         A member of the armed forces of the United States stationed in this State, or deployed outside this State from a home base in this State, who intends to return to his or her home state;

2.         The spouse of a nonresident member of the armed forces of the United States stationed in this State, or deployed outside this State from a home base in this State, who intends to return to his or her home state;

3.         An out‑of‑state student who intends to return to his or her home state upon completion of his or her time as a student enrolled in school in this State; or

f.          The State and its agencies and cities, counties, towns, and municipal corporations in this State and their agencies.

However, no person shall be deemed an eligible risk if timely payment or premium is not tendered or if there is a valid unsatisfied judgment of record against the person for recovery of amounts due for motor vehicle insurance premiums and the person has not been discharged from paying the judgment or if the person does not furnish the information necessary to effect insurance.

(5)        "Facility" means the North Carolina Motor Vehicle Reinsurance Facility established under this Article.

(6)        "Motor vehicle" means every self‑propelled vehicle that is designed for use upon a highway, including trailers and semitrailers designed for use with such vehicles (except traction engines, road rollers, farm tractors, tractor cranes, power shovels, and well drillers). "Motor vehicle" also means a motorcycle, as defined in G.S. 20‑4.01(27)d.

(7)        "Motor vehicle insurance" means direct insurance against liability arising out of the ownership, operation, maintenance or use of a motor vehicle for bodily injury including death and property damage and includes medical payments and uninsured and underinsured motorist coverages.

With respect to motor carriers who are subject to the financial responsibility requirements established under the Motor Carrier Act of 1980, the term, "motor vehicle insurance" includes coverage with respect to environmental restoration. As used in this subsection the term, "environmental restoration" means restitution for the loss, damage, or destruction of natural resources arising out of the accidental discharge, dispersal, release, or escape into or upon the land, atmosphere, watercourse, or body of water of any commodity transported by a motor carrier. Environmental restoration includes the cost of removal and the cost of necessary measures taken to minimize or mitigate damage to human health, the natural environment, fish, shellfish, and wildlife.

(8)        "Person" means every natural person, firm, partnership, association, trust, limited liability company, firm, corporation, government, or governmental agency.

(9)        "Plan of operation" means the plan of operation approved pursuant to the provisions of this Article.

(10)      Repealed by Session Laws 1977, c. 828, s. 10.

(11)      "Principally garaged" means the vehicle is garaged for six or more months of the current or preceding year on property in this State which is owned, leased, or otherwise lawfully occupied by the owner of the vehicle. (1973, c. 818, s. 1; 1977, c. 828, s. 10; 1981, c. 776, s. 1; 1985, c. 666, s. 48; 1989, c. 485, s. 48; 1991, c. 720, s. 6; 1999‑132, s. 8.2; 2001‑389, s. 4; 2002‑187, s. 1.1; 2007‑443, s. 1; 2007‑481, s. 8; 2007‑495, s. 8.)



§ 58-37-5. North Carolina Motor Vehicle Reinsurance Facility; creation; membership.

§ 58‑37‑5.  North Carolina Motor Vehicle Reinsurance Facility; creation; membership.

There is created a nonprofit unincorporated legal entity to be known as the North Carolina Motor Vehicle Reinsurance Facility consisting of all insurers licensed to write and engaged in writing within this State motor vehicle insurance or any component thereof. Every such insurer, as a prerequisite to further engaging in writing such insurance in this State, shall be a member of the Facility and shall be bound by the rules of operation thereof as provided for in this Article and as promulgated by the Board of Governors. No company may withdraw from membership in the Facility unless it ceases to write motor vehicle insurance in this State or ceases to be licensed to write such insurance. (1973, c. 818, s. 1; 1983, c. 416, s. 6.)



§ 58-37-10. Obligations after termination of membership.

§ 58‑37‑10.  Obligations after termination of membership.

Any company whose membership in the Facility has been terminated by withdrawal shall, nevertheless, with respect to its business prior to midnight of the effective date of such termination continue to be governed by this Article. (1973, c. 818, s. 1.)



§ 58-37-15. Insolvency.

§ 58‑37‑15.  Insolvency.

Any unsatisfied net liability to the Facility of any insolvent member shall be assumed by and apportioned among the remaining members in the Facility in the same manner in which assessments are apportioned by the Facility. The Facility shall have all rights allowed by law in behalf of the remaining members against the estate or funds of such insolvent for sums due the Facility in accordance with this Article. (1973, c. 818, s. 1; 1977, c. 828, s. 12.)



§ 58-37-20. Merger, consolidation or cession.

§ 58‑37‑20.  Merger, consolidation or cession.

When a member has been merged or consolidated into another insurer, or has reinsured its entire motor vehicle liability insurance business in the State with another insurer, such company or its successor in interest shall remain liable for all obligations hereunder and such company and its successor in interest and the other insurers with which it has been merged or consolidated shall continue to participate in the Facility according to the rules of operation. (1973, c. 818, s. 1; 1977, c. 828, s. 13.)



§ 58-37-25. General obligations of insurers.

§ 58‑37‑25.  General obligations of insurers.

(a)        Except as otherwise provided in this Article all insurers as a prerequisite to the further engaging in this State in the writing of motor vehicle insurance or any component thereof shall accept and insure any otherwise unacceptable applicant therefor who is an eligible risk if cession of the particular coverage and coverage limits applied for are permitted in the Facility. All such insurers shall equitably share the results of such otherwise unacceptable business through the Facility and shall be bound by the acts of their agents in accordance with the provisions of this Article. No insurer shall impose upon any of its agents, solely on account of ceded business received from such agents, any quota or matching requirement for any other insurance as a condition for further acceptance of ceded business from such agents.

(b)        Each insurer will provide the same type of service to ceded business that it provides for its voluntary market. Records provided to agents and brokers will include an indication that the business is ceded. When an insurer cedes a policy or renewal thereof to the Facility and the Facility premium for such policy is higher than the premium that the insurer would normally charge for such policy if retained by the insurer, the policyholder will be informed that (i) his policy is ceded, (ii) the coverages are written at the Facility rate, which rate differential must be specified, (iii) the reason or reasons for the cession to the Facility, (iv) the specific reason or reasons for the cession to the Facility will be provided upon the written request of the policyholder to the insurer, and (v) the policyholder may seek insurance through other insurers who may elect not to cede his policy. If such policyholder obtains motor vehicle liability insurance through another insurer who elects not to cede his policy to the Facility and the policyholder cancels his ceded policy within 45 days of the effective date of such ceded policy, the earned premium for such ceded policy shall be calculated on the pro rata basis, except that the pro rata calculation shall not apply to a cancellation by any insurance premium finance company as provided in G.S. 58‑35‑85.

(c)        Upon the written request of any eligible risk who has been notified pursuant to subsection (b) of this section that his motor vehicle insurance policy has been ceded to the Facility, the insurer ceding the insurance policy must provide in writing to that eligible risk the specific reason or reasons for the decision to cede that policy to the Facility. Proof of mailing of the written reason or reasons is sufficient proof of compliance with this obligation. With regard to any notice of cession or any written or oral communications specifying the reason or reasons for cession, there will be no liability on the part of, and no cause of action of any nature will arise against, (i) any insurer or its authorized representatives, agents, or employees, or (ii) any licensed agent, broker, or persons who furnish to the insurer information as to the reason or reasons for the cession, for any communications or statements made by them, unless the communications or statements are shown to have been made in bad faith with malice in fact. (1973, c. 818, s. 1; 1979, c. 732.)



§ 58-37-30. General obligations of agents.

§ 58‑37‑30.  General obligations of agents.

(a)        Except as otherwise provided in this Article, no licensed agent of an insurer authorized to solicit and accept premiums for motor vehicle insurance or any component thereof by the company he represents shall refuse on behalf of said company to accept any application from an eligible risk for such insurance and to immediately bind the coverage applied for and for a period of not less than six months if cession of the particular coverage and coverage limits applied for are permitted in the Facility, provided the application is submitted during the agent's normal business hours, at his customary place of business and in accordance with the agent's customary practices and procedures. The commission paid on the insurance coverages provided in this Article shall not be less than the commission on insurance coverage written through the North Carolina Insurance Plan on May 1, 1973. The same commission shall apply uniformly statewide.

(b)        It shall be the responsibility of the agent to write the coverage applied for at what he believes to be the appropriate rate level. If coverage is written at the Facility rate level and the company elects not to cede, the policy shall be rated at a rate under Article 36 of this Chapter. Coverage written at a rate under Article 36 of this Chapter that is not acceptable to the company must either be placed with another company or rated at the Facility rate level by the agent. (1973, c. 818, s. 1; 1977, c. 828, s. 11; 1995, c. 517, s. 23.)



§ 58-37-35. The Facility; functions; administration.

§ 58‑37‑35.  The Facility; functions; administration.

(a)        The operation of the Facility shall assure the availability of motor vehicle insurance to any eligible risk and the Facility shall accept all placements made in accordance with this Article, the plan of operation adopted pursuant thereto, and any amendments to either.

(b)        The Facility shall reinsure for each coverage available in the Facility to the standard percentage of one hundred percent (100%) or lesser equitable percentage established in the Facility's plan of operation as follows:

(1)        For the following coverages of motor vehicle insurance and in at least the following amounts of insurance:

a.         Bodily injury liability: thirty thousand dollars ($30,000) each person, sixty thousand dollars ($60,000) each accident;

b.         Property damage liability: twenty‑five thousand dollars ($25,000) each accident;

c.         Medical payments: one thousand dollars ($1,000) each person; except that this coverage shall not be available for motorcycles;

d.         Uninsured motorist: thirty thousand dollars ($30,000) each person; sixty thousand dollars ($60,000) each accident for bodily injury; twenty‑five thousand dollars ($25,000) each accident property damage (one hundred dollars ($100.00) deductible);

e.         Any other motor vehicle insurance or financial responsibility limits in the amounts required by any federal law or federal agency regulation; by any law of this State; or by any rule duly adopted under Chapter 150B of the General Statutes or by the North Carolina Utilities Commission.

(2)        Additional ceding privileges for motor vehicle insurance shall be provided by the Board of Governors up to the following:

a.         Bodily injury liability: one hundred thousand dollars ($100,000) each person, three hundred thousand dollars ($300,000) each accident;

b.         Property damage liability: fifty thousand dollars ($50,000) each accident;

c.         Medical payments: two thousand dollars ($2,000) each person; except that this coverage shall not be available for motorcycles;

d.         Underinsured motorist: one million dollars ($1,000,000) each person and each accident for bodily injury liability; and

e.         Uninsured motorist: one million dollars ($1,000,000) each person and each accident for bodily injury and fifty thousand dollars ($50,000) each accident for property damage (one hundred dollars ($100.00) deductible).

(2a)      For persons who must maintain liability coverage limits above those available under subdivision (2) of this subsection in order to obtain or continue coverage under personal excess liability or personal "umbrella" insurance policies, additional ceding privileges for motor vehicle insurance shall be provided by the Board of Governors up to the following:

a.         Bodily injury liability: two hundred fifty thousand dollars ($250,000) each person, five hundred thousand dollars ($500,000) each accident.

b.         Property damage liability: one hundred thousand dollars ($100,000) each accident.

c.         Medical payments: five thousand dollars ($5,000) each person; except that this coverage shall not be available for motorcycles.

d.         Uninsured motorist: one hundred thousand dollars ($100,000) each accident for property damage (one hundred dollars ($100.00) deductible).

(3)        Whenever the additional ceding privileges are provided as in G.S. 58‑37‑35(b)(2) for any component of motor vehicle insurance, the same additional ceding privileges shall be available to "all other" types of risks subject to the rating jurisdiction of the North Carolina Rate Bureau.

(c)        The Facility shall require each member to adjust losses for ceded business fairly and efficiently in the same manner as voluntary business losses are adjusted and to effect settlement where settlement is appropriate.

(d)        The Facility shall be administered by a Board of Governors. The Board of Governors shall consist of 12 members having one vote each from the classifications specified in this subsection and the Commissioner, who shall serve ex officio without vote. Each Facility insurance company member serving on the Board shall be represented by a senior officer of the company. Not more than one company in a group under the same ownership or management shall be represented on the Board at the same time. Five members of the Board shall be selected by the member insurers, which members shall be fairly representative of the industry. To insure representative member insurers, one each shall be selected from the following: the American Insurance Association (or its successors), the Property Casualty Insurers Association of America (or its successors), stock insurers not affiliated with those trade associations, nonstock insurers not affiliated with those trade associations, and the industry at large regardless of trade affiliation. The at‑large insurer shall be selected by the insurer company members of the Board. The Commissioner shall appoint two members of the Board who are Facility insurance company members domiciled in this State. The Commissioner shall appoint five members of the Board who shall be fire and casualty insurance agents licensed in this State and actively engaged in writing motor vehicle insurance in this State. The term of office of the Board members shall be three years. All members of the Board of Governors shall serve until their successors are selected and qualified and the Commissioner may fill any vacancy on the Board from any of the classifications specified in this subsection until the vacancies are filled in accordance with this Article. The Board of Governors of the Facility shall also have as nonvoting members two persons who are not employed by or affiliated with any insurance company or the Department and who are appointed by the Governor to serve at the Governor's pleasure.

(e)        The Commissioner and member companies shall provide for a Board of Governors. The Board of Governors shall elect from its membership a chair and shall meet at the call of the chair or at the request of four members of the Board of Governors. The chair shall retain the right to vote on all issues. Seven members of the Board of Governors shall constitute a quorum. The same member may not serve as chair for more than two consecutive years; provided, however, that a member may continue to serve as chair until a successor chair is elected and qualified.

(f)         The Board of Governors shall have full power and administrative responsibility for the operation of the Facility. Such administrative responsibility shall include but not be limited to:

(1)        Proper establishment and implementation of the Facility.

(2)        Employment of a manager who shall be responsible for the continuous operation of the Facility and such other employees, officers and committees as it deems necessary.

(3)        Provision for appropriate housing and equipment to assure the efficient operation of the Facility.

(4)        Promulgation of reasonable rules and regulations for the administration and operation of the Facility and delegation to the manager of such authority as it deems necessary to insure the proper administration and operation thereof.

(g)        Except as may be delegated specifically to others in the plan of operation or reserved to the members, power and responsibility for the establishment and operation of the Facility is vested in the Board of Governors, which power and responsibility include but is not limited to the following:

(1)        To sue and be sued in the name of the Facility. No judgment against the Facility shall create any direct liability in the individual member companies of the Facility.

(2)        To receive and record cessions.

(3)        To assess members on the basis of participation ratios established in the plan of operation to cover anticipated or incurred costs of operation and administration of the Facility at such intervals as are established in the plan of operation.

(4)        To contract for goods and services from others to assure the efficient operation of the Facility.

(5)        To hear and determine complaints of any company, agent or other interested party concerning the operation of the Facility.

(6)        Upon the request of any licensed fire and casualty agent meeting any two of the standards set forth below as determined by the Commissioner within 10 days of the receipt of the application, the Facility shall contract with one or more members within 20 days of receipt of the determination to appoint such licensed fire and casualty agent as designated agents in accordance with reasonable rules as are established by the plan of operation. The standards shall be:

a.         Whether the agent's evidence establishes that he has been conducting his business in a community for a period of at least one year;

b.         Whether the agent's evidence establishes that he had a gross premium volume during the 13 months next preceding the date of his application of at least twenty thousand dollars ($20,000) from motor vehicle insurance;

c.         Whether the agent's evidence establishes that the number of eligible risks served by him during the 13 months next preceding the date of application was 200 or more;

d.         Whether the agent's evidence establishes a growth in eligible risks served and premium volume during his years of service as an agent;

e.         Whether the agent's evidence establishes that he made available to eligible risks premium financing or any other plan for deferred payment of premiums.

With respect to business produced by designated agents, adequate provision shall be made by the Facility to assure that such business is rated using Facility rates. All business produced by designated agents may be ceded to the Facility, except designated agents appointed before September 1, 1987, may place liability insurance policies with a voluntary carrier, provided that all policies written by the voluntary carrier are retained by the voluntary carrier unless ceded to the Facility using Facility rates. Designated agents must provide the Facility with a list of such policies written by the voluntary carrier at least annually, or as requested by the Facility, on a form approved by the Facility. If no insurer is willing to contract with any such agent on terms acceptable to the Board, the Facility shall license such agent to write directly on behalf of the Facility. However, for this purpose the Facility does not act as an insurer, but acts only as the statutory agent of all of the members of the Facility, which shall be bound on risks written by the Facility's appointed agent. The Facility may contract with one or more servicing carriers and shall promulgate fair and reasonable underwriting procedures to require that business produced by Facility agents and written through those servicing carriers shall be rated using Facility rates. All business produced by Facility agents may be ceded to the Facility. Any designated agent who is disabled or retiring or the estate of any deceased designated agent may transfer the designation and the book of business to some other licensed fire and casualty agent meeting the requirements of this section and under rules established by the Facility, and a transfer from a designated agent appointed before September 1, 1987, shall entitle the transferee designated agent to place liability insurance policies with a voluntary carrier.

The Commissioner shall require, as a condition precedent to the issuance, renewal, or continuation of a resident agent's license to any designated agent to act for the company appointing such designated agent under contract with the Facility, that the designated agent file and thereafter maintain in force while so licensed a bond in favor of the State of North Carolina executed by an authorized corporate surety approved by the Commissioner, cash, mortgage on real property, or other securities approved by the Commissioner, in the amount of ten thousand dollars ($10,000) for the use of aggrieved persons. Such bond, cash, mortgage, or other securities shall be conditioned on the accounting by the designated agent (i) to any person requesting the designated agent to obtain motor vehicle insurance for moneys or premiums collected in connection therewith, and (ii) to the company providing coverage with respect to any such moneys or premiums under contract with the Facility. Any such bond shall remain in force until the surety is released from liability by the Commissioner, or until the bond is cancelled by the surety. Without prejudice to any liability accrued prior to such cancellation, the surety may cancel the bond upon 30 days' advance notice in writing filed with the Commissioner.

No agent may be designated under this subdivision to any insurer that does not actively write voluntary market business.

(7)        To maintain all loss, expense, and premium data relative to all risks reinsured in the Facility, and to require each member to furnish such statistics relative to insurance reinsured by the Facility at such times and in such form and detail as may be required.

(8)        To establish fair and reasonable procedures for the sharing among members of any loss on Facility business that cannot be recouped under G.S. 58‑37‑40(e) and other costs, charges, expenses, liabilities, income, property and other assets of the Facility and for assessing or distributing to members their appropriate shares. The shares may be based on the member's premiums for voluntary business for the appropriate category of motor vehicle insurance or by any other fair and reasonable method.

(9)        To receive or distribute all sums required by the operation of the Facility.

(10)      To accept all risks submitted in accordance with this Article.

(11)      To establish procedures for reviewing claims practices of member companies to the end that claims to the account of the Facility will be handled fairly and efficiently.

(12)      To adopt and enforce all rules and to do anything else where the Board is not elsewhere herein specifically empowered which is otherwise necessary to accomplish the purpose of the Facility and is not in conflict with the other provisions of this Article.

(h)        Each member company shall authorize the Facility to audit that part of the company's business which is written subject to the Facility in a manner and time prescribed by the Board of Governors.

(i)         The Board of Governors shall fix a date for an annual meeting and shall annually meet on that date. Twenty days' notice of such meeting shall be given in writing to all members of the Board of Governors.

(j)         There shall be furnished to each member an annual report of the operation of the Facility in such form and detail as may be determined by the Board of Governors.

(k)        Each member shall furnish statistics in connection with insurance subject to the Facility as may be required by the Facility. Such statistics shall be furnished at such time and in such form and detail as may be required but at least will include premiums charged, expenses and losses.

(l)         The classifications, rules, rates, rating plans and policy forms used on motor vehicle insurance policies reinsured by the Facility may be made by the Facility or by any licensed or statutory statistical organization or bureau on its behalf and shall be filed with the Commissioner. The Board of Governors shall establish a separate subclassification within the Facility for "clean risks". For the purpose of this Article, a "clean risk" is any owner of a nonfleet private passenger motor vehicle as defined in G.S. 58‑40‑10, if the owner, principal operator, and each licensed operator in the owner's household have two years' driving experience as licensed drivers and if none of the persons has been assigned any Safe Driver Incentive Plan points under Article 36 of this Chapter during the three‑year period immediately preceding either (i) the date of application for a motor vehicle insurance policy or (ii) the date of preparation of a renewal of a motor vehicle insurance policy. The filings may incorporate by reference any other material on file with the Commissioner. Rates shall be neither excessive, inadequate nor unfairly discriminatory. If the Commissioner finds, after a hearing, that a rate is either excessive, inadequate or unfairly discriminatory, the Commissioner shall issue an order specifying in what respect it is deficient and stating when, within a reasonable period thereafter, the rate is no longer effective. The order is subject to judicial review as set out in Article 2 of this Chapter. Pending judicial review of said order, the filed classification plan and the filed rates may be used, charged and collected in the same manner as set out in G.S. 58‑40‑45 of this Chapter. The order shall not affect any contract or policy made or issued before the expiration of the period set forth in the order. All rates shall be on an actuarially sound basis and shall be calculated, insofar as is possible, to produce neither a profit nor a loss. However, the rates made by or on behalf of the Facility with respect to "clean risks" shall not exceed the rates charged "clean risks" who are not reinsured in the Facility. The difference between the actual rate charged and the actuarially sound and self‑supporting rates for "clean risks" reinsured in the Facility may be recouped in similar manner as assessments under G.S. 58‑37‑40(f). Rates shall not include any factor for underwriting profit on Facility business, but shall provide an allowance for contingencies. There shall be a strong presumption that the rates and premiums for the business of the Facility are neither unreasonable nor excessive.

(m)       In addition to annual premiums, the rules of the Facility shall allow semiannual and quarterly premium terms. (1973, c. 818, s. 1; 1977, c. 710; c. 828, ss. 14‑19; 1977, 2nd Sess., c. 1135; 1979, c. 676, ss. 1, 2; 1981, c. 776, ss. 2, 3; c. 776, ss. 2, 3; 1983, c. 416, ss. 3, 4; c. 690; 1985, c. 666, s. 49; 1985 (Reg. Sess., 1986), c. 1027, ss. 7, 19, 33, 43; 1987, c. 869, ss. 3, 4(1), (2), 15; 1989, c. 67; 1991, c. 469, s. 7; c. 562, s. 2; c. 709, s. 1; c. 720, s. 4; 1999‑132, ss. 6.2, 8.3, 8.4, 8.7, 8.8; 1999‑228, s. 8; 2001‑236, s. 1; 2001‑423, s. 3; 2002‑185, s. 6; 2002‑187, ss. 1.2, 1.3; 2005‑210, s. 19; 2005‑242, s. 1; 2006‑105, s. 1.7; 2006‑264, s. 83.)



§ 58-37-40. Plan of operation.

§ 58‑37‑40.  Plan of operation.

(a)        Within 60 days after the initial organizational meeting, the Facility shall submit to the Commissioner, for his approval, a proposed plan of operation, consistent with the provisions of this Article, which shall provide for economical, fair and nondiscriminating administration and for the prompt and efficient provision of motor vehicle insurance to eligible risks. Should no plan be submitted within the aforesaid 60‑day period, then the Commissioner of Insurance shall formulate and place into effect a plan consistent with the provisions of this Article.

(b)        The plan of operation, unless sooner approved in writing, shall be deemed to meet the requirements of the Article if it is not disapproved by order of the Commissioner within 30 days from the date of filing. Prior to the disapproval of all or any part of the proposed plan of operation the Commissioner shall notify the Facility in what respect the plan of operation fails to meet the specific requirements of this Article. The Facility shall, within 30 days thereafter, submit for his approval a revised plan of operation which meets the specific requirements of this Article. In the event the Facility fails to submit a revised plan of operation which meets the specific requirements of this Article within the aforesaid 30‑day period, the Commissioner shall enter an order accordingly and shall immediately thereafter formulate and place into effect a plan consistent with the provisions of this Article.

(c)        Any revision of the proposed plan of operation or any subsequent amendments to an approved plan of operation shall be subject to approval or disapproval by the Commissioner in the manner herein provided in subsection (b) with respect to the initial plan of operation.

(d)        Any order of the Commissioner with respect to the plan of operation or any revision or amendment thereof shall be subject to court review as provided in G.S. 58‑2‑75.

(e)        Upon approval of the Commissioner of the plan so submitted or promulgation of a plan deemed approved by the Commissioner, all insurance companies licensed to write motor vehicle insurance in this State or any component thereof as a prerequisite to further engaging in writing the insurance shall formally subscribe to and participate in the plan so approved.

The plan of operation shall provide for, among other matters, (i) the establishment of necessary facilities; (ii) the management of the Facility; (iii) the preliminary assessment of all members for initial expenses necessary to commence operations; (iv) the assessment of members if necessary to defray losses and expenses; (v) the distribution of gains to defray losses incurred since September 1, 1977; (vi) the distribution of gains by credit or reduction of recoupment surcharges to policies subject to recoupment surcharges pursuant to this Article (the Facility may apportion the distribution of gains among the coverages eligible for cession pursuant to this Article); (vii) the recoupment of losses sustained by the Facility since September 1, 1977, pursuant to this Article, which losses may be recouped by equitable pro rata assessment of companies or by way of a surcharge on motor vehicle policies issued by member companies or through the Facility; (viii) the standard amount (one hundred percent (100%) or any equitable lesser amount) of coverage afforded on eligible risks which a member company may cede to the Facility; and (ix) the procedure by which reinsurance shall be accepted by the Facility. The plan shall further provide that:

(1)        Members of the Board of Governors shall receive reimbursement from the Facility for their actual and necessary expenses incurred on Facility business, en route to perform Facility business, and while returning from Facility business plus a per diem allowance of twenty‑five dollars ($25.00) a day which may be waived.

(2)        In order to obtain a transfer of business to the Facility effective when the binder or policy or renewal thereof first becomes effective, the company must within 30 days of the binding or policy effective date notify the Facility of the identification of the insured, the coverage and limits afforded, classification data, and premium. The Facility shall accept risks at other times on receipt of necessary information, but acceptance shall not be retroactive. The Facility shall accept renewal business after the member on underwriting review elects to again cede the business.

(f)         The plan of operation shall provide that every member shall, following payment of any pro rata assessment, begin recoupment of that assessment by way of a surcharge on motor vehicle insurance policies issued by the member or through the Facility until the assessment has been recouped. Any surcharge under this subsection or under subsection (e) of this section shall be a percentage of premium adopted by the Board of Governors of the Facility; and the charges determined on the basis of the surcharge shall be combined with and displayed as a part of the applicable premium charges. Recoupment of losses sustained by the Facility since September 1, 1977, with respect to nonfleet private passenger motor vehicles may be made only by surcharging nonfleet private passenger motor vehicle insurance policies. If the amount collected during the period of surcharge exceeds assessments paid by the member to the Facility, the member shall pay over the excess to the Facility on a date specified by the Board of Governors. If the amount collected during the period of surcharge is less than the assessments paid by the member to the Facility, the Facility shall pay the difference to the member. Except as otherwise provided in this Article, the amount of recoupment shall not be considered or treated as a rate or premium for any purpose. The Board of Governors shall adopt and implement a plan for compensation of agents of Facility members when recoupment surcharges are imposed; that compensation shall not exceed the compensation or commission rate normally paid to the agent for the issuance or renewal of the automobile liability policy issued through the North Carolina Reinsurance Facility affected by the surcharge. However, the surcharge shall include an amount necessary to recover the amount of the assessment to member companies and the compensation paid by each member, under this section, to agents.

(g)        The plan of operation shall provide that all investment income from the premium on business reinsured by the Facility shall be retained by or paid over to the Facility. In determining the cost of operation of the Facility, all investment income shall be taken into consideration.

(h)        The plan of operation shall provide for audit of the annual statement of the Facility by independent auditor approved by the Legislative Services Commission.

(i)         The Facility shall file with the Commissioner revisions in the Facility plan of operation for his approval or modification. Such revisions shall be made for the purpose of revising the classification and rating plans for other than nonfleet private passenger motor vehicle insurance ceded to the Facility. (1973, c. 818, s. 1; 1975, c. 19, s. 18; 1977, c. 828, ss. 20, 21; 1981, c. 590; c. 916, ss. 2, 3; 1985 (Reg. Sess., 1986), c. 1027, s. 34; 1987, c. 869, s. 5(1)‑5(3); 1989, c. 424, s. 1; 1991, c. 720, s. 4; 1995, c. 517, s. 24; 1999‑132, ss. 8.5, 8.6.)



§ 58-37-45. Procedure for cession provided in plan of operation.

§ 58‑37‑45.  Procedure for cession provided in plan of operation.

Upon receipt by the company of a risk which it does not elect to retain, the company shall follow such procedures for ceding the risk as are established by the plan of operation. (1973, c. 818, s. 1; 1977, c. 828, s. 22.)



§ 58-37-50. Termination of insurance.

§ 58‑37‑50.  Termination of insurance.

No member may terminate insurance to the extent that cession of a particular type of coverage and limits is available under the provisions of this Article except for the following reasons:

(1)        Nonpayment of premium when due to the insurer or producing agent.

(2)        The named insured has become a nonresident of this State and would not otherwise be entitled to insurance on submission of new application under this Article.

(3)        A member company has terminated an agency contract for reasons other than the quality of the agent's insureds or the agent has terminated the contract and such agent represented the company in taking the original application for insurance.

(4)        When the insurance contract has been cancelled pursuant to a power of attorney given a company licensed pursuant to the provisions of G.S. 58‑35‑5.

(5)        The named insured, at the time of renewal, fails to meet the requirements contained in the corporate charter, articles of incorporation, and/or bylaws of the insurer, when the insurer is a company organized for the sole purpose of providing members of an organization with insurance policies in North Carolina.

(6)        The named insured is no longer an eligible risk under G.S. 58‑37‑1. (1973, c. 818, s. 1; 1979, c. 497; 2007‑443, s. 2.)



§ 58-37-55. Exemption from requirements of this Article of companies and their agents.

§ 58‑37‑55.  Exemption from requirements of this Article of companies and their agents.

The Board of Governors may exempt a company and its agents from the requirements of this Article, insofar as new business is concerned. The Board may further exempt a company and its agents from the requirements of this Article regarding the selling and servicing a particular category of business, if the company is not qualified to service the business. (1973, c. 818, s. 1; 1977, c. 828, s. 23.)



§ 58-37-60. Physical damage insurance availability.

§ 58‑37‑60.  Physical damage insurance availability.

No physical damage insurer shall refuse to make physical damage coverage available to any applicant for the reason that such applicant has, or may acquire, auto liability insurance through the Facility plan as provided herein; further that no such insurer may levy a surcharge or increased rate for such physical damage coverage on the basis that such applicant has, or may acquire, auto liability insurance through the Facility plan as provided herein.

Any insurer or representative thereof who fails to comply with or violates this section shall be subject to suspension or revocation of his certificate or license and shall be subject to the provisions of G.S. 58‑2‑70. (1973, c. 818, s. 1; 1985, c. 666, s. 37.)



§ 58-37-65. Hearings; review.

§ 58‑37‑65.  Hearings; review.

(a)        Any applicant for a policy from any carrier, any person insured under such a policy, any member of the Facility and any agent duly licensed to write motor vehicle insurance, may request a formal hearing and ruling by the Board of Governors of the Facility on any alleged violation of or failure to comply with the plan of operation or the provisions of this Article or any alleged improper act or ruling of the Facility directly affecting him as to coverage or premium or in the case of a member directly affecting its assessment, and in the case of an agent, any matter affecting his appointment to a carrier or his account therewith.  The request for hearing must be made within 15 days after the date of the alleged violation or improper act or ruling.  The hearing shall be held within 15 days after the receipt of the request.  The hearing may be held by any panel of the Board of Governors consisting of not less than three members thereof, and the ruling of a majority of the panel shall be deemed to be the formal ruling of the Board, unless the full Board on its own motion shall modify or rescind the action of the panel.

(b)        Any formal ruling by the Board of Governors may be appealed to the Commissioner by filing notice of appeal with the Facility and Commissioner within 30 days after issuance of the ruling.

(c)        The Commissioner shall, after a hearing held on not less than 30 days written notice to the appellant and to the Board, (i) issue an order approving the decision of the Board or (ii) after setting out the findings and conclusions as to how the action of the Board is not in accordance with the plan of operation, the Standard Practice Manual, or other provisions of this Article, direct the Board to reconsider its decision.  In the event the Commissioner directs the Board to reconsider its decision and the Board fails to take action in accordance with the plan of operation, the Standard Practice Manual, or other provisions of this Article, the Commissioner may issue an order modifying the action of the Board to the extent necessary to comply with the plan of operation, the Standard Practice Manual, or other provisions of this Article.

No later than 20 days before each hearing, the appellant shall file with the Commissioner or his designated hearing officer and shall serve on the appellee a written statement of his case and any evidence he intends to offer at the hearing.  No later than five days before such hearing, the appellee shall file with the Commissioner or his designated hearing officer and shall serve on the appellant a written statement of his case and any evidence he intends to offer at the hearing.  Each such hearing shall be recorded and transcribed.  The cost of such recording and transcribing shall be borne equally by the appellant and appellee; provided that upon any final adjudication the prevailing party shall be reimbursed for his share of such costs by the other party.  Each party shall, on a date determined by the Commissioner or his designated hearing officer, but not sooner than 15 days after delivery of the completed transcript to the party, submit to the Commissioner or his designated hearing officer and serve on the other party, a proposed order.  The Commissioner or his designated hearing officer shall then issue an order.

(d)        Any aggrieved person or organization, any member of the Facility or the Facility may request a public hearing and ruling by the Commissioner on the provisions of the plan of operation, rules, regulations or policy forms approved by the Commissioner.  The request for hearing shall specify the matter or matters to be considered.  The hearing shall be held within 30 days after receipt of the request.  The Commissioner shall give public notice of the hearing and the matter or matters to be considered not less than 15 days in advance of the hearing date.

(e)        In any hearing held pursuant to this section by the Board of Governors or the Commissioner, the Board or the Commissioner as the case may be, shall issue a ruling or order within 30 days after the close of the hearing.

(f)         All rulings or orders of the Commissioner under this section shall be subject to judicial review as approved in G.S. 58‑2‑75. (1973, c. 818, s. 1; 1989, c. 424, s. 3; 1989 (Reg. Sess., 1990), c. 1069, s. 17.)



§ 58-37-70: Repealed by Session Laws 1991, c. 720, s. 6.

§ 58‑37‑70:  Repealed by Session Laws 1991, c.  720, s. 6.



§ 58-37-75. Repealed by Session Laws 1999-132, s. 8.9.

§ 58‑37‑75.  Repealed by Session Laws 1999‑132, s. 8.9.



§ 58-38-1. Title.

Article 38.

Readable Insurance Policies.

§ 58‑38‑1.  Title.

This Article is known and may be cited as the "Readable Insurance Policies Act." (1979, c. 755, s. 1.)



§ 58-38-5. Purpose.

§ 58‑38‑5.  Purpose.

The purpose of this Article is to provide that insurance policies and contracts be readable by a person of average intelligence, experience, and education. All insurers are required by this Article to use policy and contract forms and, where applicable, benefit booklets that are written in simple and commonly used language, that are logically and clearly arranged, and that are printed in a legible format. (1979, c. 755, s. 1.)



§ 58-38-10. Scope of application.

§ 58‑38‑10.  Scope of application.

(a)        Except as provided in subsection (b) of this section, the provisions of this Article apply to the policies and contracts of direct insurance that are described in G.S. 58‑38‑35(a).

(b)        Nothing in this Article applies to:

(1)        Any policy that is a security subject to federal jurisdiction;

(2)        Any group policy covering a group of 1,000 or more lives at date of issue, other than a group credit life insurance policy, nor any group policy delivered or issued for delivery outside of this State; however, this does not exempt any certificate issued pursuant to a group policy delivered or issued for delivery in this State;

(3)        Any group annuity contract that serves as a funding vehicle for pension, profit‑sharing, or deferred compensation plans;

(4)        Any form used in connection with, as a conversion from, as an addition to, or in exchange pursuant to a contractual provision for, a policy delivered or issued for delivery on a form approved or permitted to be issued prior to the dates such forms must be approved under this Article;

(5)        The renewal of a policy delivered or issued for delivery prior to the date such policy must be approved under this Article; nor

(6)        Insurers who issue benefit booklets on group and nongroup bases for the policies described in G.S. 58‑38‑35(a)(2). In such cases, the provisions of this Article apply to the benefit booklets furnished to the persons insured.

(7)        Insurance on farm buildings (other than farm dwellings and their appurtenant structures); farm personal property; travel or camper trailers designed to be pulled by private passenger motor vehicles unless insured under policies covering nonfleet private passenger motor vehicles; nonfleet private passenger motor vehicles insured under a commercial motor vehicle insurance policy when combined with a commercial risk; residential real and personal property insured in multiple line insurance policies covering business activities as the primary insurable interest; and marine, general liability, burglary and theft, glass, and animal collision insurance except when such coverages are written as an integral part of a multiple line insurance policy for which there is an indivisible premium.

(c)        No other provision of the General Statutes setting language simplification standards shall apply to any policy forms covered by this Article.

(d)        Any non‑English language policy delivered or issued for delivery in this State shall be deemed to be in compliance with this Article if the insurer certifies that such policy is translated from an English language policy which does comply with this Article. (1979, c. 755, s. 1; 1981, c. 888, s. 6; 1983, c. 393, s. 1.)



§ 58-38-15. Definitions.

§ 58‑38‑15.  Definitions.

As used in this Article, unless the context clearly indicates otherwise:

(1)        "Benefit booklet" means any written explanation of insurance coverages or benefits issued by an insurer and which is supplemental to and not a part of an insurance policy or contract.

(2)        Repealed by Session Laws 1991, c. 720, s. 6.

(3)        "Flesch scale analysis readability score" means a measurement of the ease of readability of an insurance policy or contract made pursuant to the procedures described in G.S. 58‑38‑35.

(4)        "Insurance policy or contract" or "policy" means an agreement as defined by G.S. 58‑1‑10.

(5)        "Insurer" means every person entering insurance policies or contracts as a principal, as described in G.S. 58‑1‑5(3).

(6)        "Person" means any individual, corporation, partnership, association, business trust, or voluntary organization. (1979, c. 755, s. 1; 1987, c. 864, s. 10; 1991, c. 720, s. 6.)



§ 58-38-20. Format requirements.

§ 58‑38‑20.  Format requirements.

(a)        All insurance policies and contracts covered by G.S. 58‑38‑35 must be printed in a typeface at least as large as 10 point modern type, one point leaded, be written in a logical and clear order and form, and contain the following items:

(1)        On the cover, first, or insert page of the policy a statement that the policy is a legal contract between the policy owner and the insurer and the statement, printed in larger or other contrasting type or color, "Read your policy carefully";

(2)        An index of the major provisions of the policy, which may include the following items:

a.         The person or persons insured by the policy;

b.         The applicable events, occurrences, conditions, losses, or damages covered by the policy;

c.         The limitations or conditions on the coverage of the policy;

d.         Definitional sections of the policy;

e.         Provisions governing the procedure for filing a claim under the policy;

f.          Provisions governing cancellation, renewal, or amendment of the policy by either the insurer or the policyholder;

g.         Any options under the policy; and

h.         Provisions governing the insurer's duties and powers in the event that suit is filed against the insured.

(b)        In determining whether or not a policy is written in a logical and clear order and form the Commissioner must consider the following factors:

(1)        The extent to which sections or provisions are set off and clearly identified by titles, headings, or margin notations;

(2)        The use of a more readable format, such as narrative or outline forms;

(3)        Margin size and the amount and use of space to separate sections of the policy; and

(4)        Contrast and legibility of the colors of the ink and paper and the use of contrasting titles or headings for sections. (1979, c. 755, s. 1.)



§ 58-38-25. Flesch scale analysis readability score; procedures.

§ 58‑38‑25.  Flesch scale analysis readability score; procedures.

(a)        A Flesch scale analysis readability score will be measured as provided in this section.

(b)        For policies containing 10,000 words or less of text, the entire policy must be analyzed. For policies containing more than 10,000 words, the readability of two 200‑word samples per page may be analyzed in lieu of the entire policy. The samples must be separated by at least 20 printed lines. For the purposes of this subsection a word will be counted as five printed characters or spaces between characters.

(c)        The number of words and sentences in the text must be counted and the total number of words divided by the total number of sentences. The figure obtained must be multiplied by a factor of 1.015. The total number of syllables must be counted and divided by the total number of words. The figure obtained must be multiplied by a factor of 84.6. The sum of the figures computed under this subsection subtracted from 206.835 equals the Flesch scale analysis readability score for the policy.

(d)        For the purposes of subsection (c) of this section the following procedures must be used:

(1)        A contraction, hyphenated word, or numbers and letters, when separated by spaces, will be counted as one word;

(2)        A unit of words ending with a period, semicolon, or colon, but excluding headings and captions, will be counted as a sentence; and

(3)        A syllable means a unit of spoken language consisting of one or more letters of a word as divided by an accepted dictionary. Where the dictionary shows two or more equally acceptable pronunciations of a word, the pronunciation containing fewer syllables may be used.

(e)        The term "text" as used in this section includes all printed matter except the following:

(1)        The name and address of the insurer; the name, number or title of the policy; the table of contents or index; captions and subcaptions; specification pages, schedules or tables; and

(2)        Any policy language that is drafted to conform to the requirements of any law, regulation, or agency interpretation of any state or the federal government; any policy language required by any collectively bargained agreement; any medical terminology; and any words that are defined in the policy: Provided, however, that the insurer submits with his filing under G.S. 58‑38‑30 a certified document identifying the language or terminology that is entitled to be excepted by this subdivision. (1979, c. 755, s. 1.)



§ 58-38-30. Filing requirements; duties of the Commissioner.

§ 58‑38‑30.  Filing requirements; duties of the Commissioner.

(a)        No insurer may make, issue, amend, or renew any insurance policy or contract after the dates specified in G.S. 58‑38‑35 for the applicable type of insurance unless the policy is in compliance with the provisions of G.S. 58‑38‑20 and G.S. 58‑38‑25 and unless the policy is filed with the Commissioner for his approval. The policy will be deemed approved 90 days after filing unless disapproved within the 90‑day period. The Commissioner may not unreasonably withhold his approval. Any disapproval must be delivered to the insurer in writing and must state the grounds for disapproval. Any policy filed with the Commissioner must be accompanied by a certified Flesch scale readability analysis and test score and by the insurer's certification that the policy is, in the insurer's judgment, readable based on the factors specified in G.S. 58‑38‑20 and G.S. 58‑38‑25.

(b)        The Commissioner must disapprove any policy covered by subsection (a) of this section if he finds that:

(1)        It is not accompanied by a certified Flesch scale analysis readability score of 50 or more.

(2)        It is not accompanied by the insurer's certification that the policy is, in the judgment of the insurer, readable under the standards of this Article; or

(3)        It does not comply with the format requirements of G.S. 58‑38‑20. (1979, c. 755, s. 1; 1979, 2nd Sess., c. 1161, s. 2.)



§ 58-38-35. Application to policies; dates; duties of the Commissioner.

§ 58‑38‑35.  Application to policies; dates; duties of the Commissioner.

(a)        The filing requirements of G.S. 58‑38‑30 apply as follows:

(1)        As described in Article 36 of this Chapter, to all policies of private passenger nonfleet motor vehicle insurance except as excluded by G.S. 58‑38‑10(b)(7), to all policies of insurance against loss to residential real property with not more than four housing units located in this State and any contents thereof and valuable interest therein, and other insurance coverages written in connection with the sale of such property insurance except as excluded in G.S. 58‑38‑10(b)(7), that are made, issued, amended, or renewed after March 1, 1981; and

(2)        To all policies of life insurance as described in Article 58 of this Chapter, to all benefit certificates issued by fraternal orders and societies as described in Articles 24 and 25 of this Chapter, to all policies of accident and health insurance as described in Articles 50 through 55 of this Chapter, to all subscribers' contracts of hospital, medical, and dental service corporations as described in Articles 65 and 66 of this Chapter, and to all health maintenance organization evidences of coverage as described in Article 67 of this Chapter, that are made, issued, amended, or renewed after July 1, 1983.

(b)        Repealed by Session Laws 1991, c. 720, s. 6. (1979, c. 755, s. 1; 1979, 2nd Sess., c. 1161, s. 3; 1981, c. 888, s. 7; 1983, c. 393, s. 2; 1987, c. 864, s. 11; 1991, c. 720, ss. 6, 42.)



§ 58-38-40. Construction.

§ 58‑38‑40.  Construction.

(a)        The provisions of this Article will not operate to relieve any insurer from any provision of law regulating the contents or provisions of insurance policies or contracts nor operate to reduce an insured's or beneficiary's rights or protection granted under any statute or provision of law.

(b)        The provisions of this Article shall not be construed to mandate, require, or allow alteration of the legal effect of any provision of any insurance policy or contract.

(c)        In any action brought by a policyholder or claimant arising out of a policy approved pursuant to this Article, the policyholder or claimant may base such an action on either or both (i) the substantive language prescribed by such other statute or provision of law or (ii) the wording of the approved policy. (1979, c. 755, s. 1.)



§ 58-39-1. Short titles.

Article 39.

Consumer and Customer Information Privacy.

Part 1. Insurance Information and Privacy Protection.

§ 58‑39‑1.  Short titles.

This Article may be cited as the Consumer and Customer Information Privacy Act. Part 1 of this Article may be cited as the Insurance Information and Privacy Protection Act. Part 3 of this Article may be cited as the Customer Information Safeguards Act. (1981, c. 846, s. 1; 2003‑262, s. 3.)



§ 58-39-5. Purpose.

§ 58‑39‑5.  Purpose.

The purpose of this Article is to establish standards for the collection, use, and disclosure of information gathered in connection with insurance transactions by insurance institutions, agents, or insurance‑support organizations; to maintain a balance between the need for information by those conducting the business of insurance and the public's need for fairness in insurance information practices, including the need to minimize intrusiveness; to establish a regulatory mechanism to enable natural persons to ascertain what information is being or has been collected about them in connection with insurance transactions and to have access to such information for the purpose of verifying or disputing its accuracy; to limit the disclosure of information collected in connection with insurance transactions; and to enable insurance applicants and policyholders to obtain the reasons for any adverse underwriting decision. (1981, c. 846, s. 1;  2003‑262, s. 2(1).)



§ 58-39-10. Scope.

§ 58‑39‑10.  Scope.

(a)        The obligations imposed by this Article shall apply to those insurance institutions, agents, or insurance‑support organizations that:

(1)        In the case of life, health, or disability insurance:

a.         Collect, receive, or maintain information in connection with insurance transactions that pertains to natural persons who are residents of this State; or

b.         Engage in insurance transactions with applicants, individuals, or policyholders who are residents of this State; and

(2)        In the case of property or casualty insurance:

a.         Collect, receive, or maintain information in connection with insurance transactions involving policies, contracts, or certificates of insurance delivered, issued for delivery, or renewed in this State;

b.         Engage in insurance transactions involving policies, contracts, or certificates of insurance delivered, issued for delivery, or renewed in this State; or

c.         Engage in transactions involving mortgage guaranty insurance where the mortgage guaranty policies, contracts, or certificates of insurance are delivered, issued for delivery, or renewed in this State.

(b)        The rights granted by this Article shall extend to:

(1)        In the case of life, health, or disability insurance, the following persons who are residents of this State:

a.         Natural persons who are the subject of information collected, received, or maintained in connection with insurance transactions; and

b.         Applicants, individuals, or policyholders who engage in or seek to engage in insurance transactions;

(2)        In the case of property or casualty insurance, the following persons:

a.         Natural persons who are the subject of information collected, received, or maintained in connection with insurance transactions involving policies, contracts, or certificates of insurance delivered, issued for delivery, or renewed in this State; and

b.         Applicants, individuals, or policyholders who engage in or seek to engage in (i) insurance transactions involving policies, contracts, or certificates of insurance delivered, issued for delivery, or renewed in this State; or (ii) mortgage guaranty insurance transactions involving policies, contracts, or certificates of insurance delivered, issued for delivery, or renewed in this State.

(c)        For purposes of this section, a person shall be considered a resident of this State if the person's last known mailing address, as shown in the records of the insurance institution, agent, or insurance‑support organization, is located in this State.

(d)        Notwithstanding subsections (a) and (b) of this section, this Article shall not apply to information collected from the public records of a governmental authority and maintained by an insurance institution or its representatives for the purpose of insuring the title to real property located in this State.

(e)        This Article applies to credit insurance that is subject to Article 57 of this Chapter. (1981, c. 846, s. 1; 2001‑351, s. 1;  2003‑262, s. 2(1).)



§ 58-39-15. Definitions.

§ 58‑39‑15.  Definitions.

As used in this Article:

(1)        "Adverse underwriting decision" means:

a.         Any of the following actions with respect to insurance transactions involving insurance coverage that is individually underwritten:

1.         A declination of insurance coverage;

2.         A termination of insurance coverage;

3.         Failure of an agent to apply for insurance coverage with a specific insurance institution that an agent represents and that is requested by an applicant;

4.         In the case of a property or casualty insurance coverage:

I.          Placement by an insurance institution or agent of a risk with a residual market mechanism, an unauthorized insurer, or an insurance institution that specializes in substandard risks; or

II.         The charging of a higher rate on the basis of information that differs from that which the applicant or policyholder furnished; or

5.         In the case of a life, health, or disability insurance coverage, an offer to insure at higher than standard rates.

b.         Notwithstanding subdivision (1)a. of this section, the following actions shall not be considered adverse underwriting decisions, but the insurance institution or agent responsible for their occurrence shall nevertheless provide the applicant or policyholder with the specific reason or reasons for their occurrence:

1.         The termination of an individual policy form on a class or statewide basis;

2.         A declination of insurance coverage solely because such coverage is not available on a class or statewide basis; or

3.         The rescission of a policy.

(2)        "Affiliate" or "affiliated" means a person that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with another person.

(3)        "Agent" has the meaning as set forth in G.S. 58‑33‑10, and includes limited representatives, limited line credit insurance producers, limited lines producers, insurance producers, and surplus lines licensees.

(4)        "Applicant" means any person who seeks to contract for insurance coverage other than a person seeking group insurance that is not individually underwritten.

(5)        "Consumer report" means any written, oral, or other communication of information bearing on a natural person's credit worthiness, credit standing, credit capacity, character, general reputation, personal characteristics, or mode of living that is used or expected to be used in connection with an insurance transaction.

(6)        "Consumer reporting agency" means any person who:

a.         Regularly engages, in whole or in part, in the practice of assembling or preparing consumer reports for a monetary fee;

b.         Obtains information primarily from sources other than insurance institutions; and

c.         Furnishes consumer reports to other persons.

(7)        "Control," including the terms "controlled by" or "under common control with," means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person.

(8)        "Declination of insurance coverage" means a denial, in whole or in part, by an insurance institution or agent of requested insurance coverage.

(9)        "Individual" means any natural person who:

a.         In the case of property or casualty insurance, is a past, present, or proposed named insured or certificate holder;

b.         In the case of life, health, or disability insurance, is a past, present, or proposed principal insured or certificate holder;

c.         Is a past, present or proposed policy owner;

d.         Is a past or present applicant;

e.         Is a past or present claimant;

f.          Derived, derives, or is proposed to derive insurance coverage under an insurance policy or certificate subject to this Article; or

g.         Is the subject of personal information collected or maintained by an insurance institution, agent, or insurance‑support organization in connection with mortgage guaranty insurance.

(10)      "Institutional source" means any person or governmental entity that provides information about an individual to an agent, insurance institution, or insurance‑support organization, other than:

a.         An agent;

b.         The individual who is the subject of the information; or

c.         A natural person acting in a personal capacity rather than in a business or professional capacity.

(11)      "Insurance institution" means any corporation, association, partnership, reciprocal exchange, inter‑insurer, Lloyd's insurer, fraternal benefit society, or other person engaged in the business of insurance, including health maintenance organizations and medical, surgical, hospital, dental, and optometric service plans, governed by Articles 65 through 67 of this Chapter. "Insurance institution" shall not include agents or insurance‑support organizations.

(12)      "Insurance‑support organization" means any person who regularly engages, in whole or in part, in the practice of assembling or collecting information about natural persons for the primary purpose of providing the information to an insurance institution or agent for insurance transactions, including: (i) the furnishing of consumer reports or investigative consumer reports to an insurance institution or agent for use in connection with an insurance transaction; or (ii) the collection of personal information from insurance institutions, agents, or other insurance‑support organizations for the purpose of detecting or preventing fraud, material misrepresentation, or material nondisclosure in connection with insurance underwriting or insurance claim activity; provided, however, the following persons shall not be considered "insurance‑support organizations" for purposes of this Article: agents, governmental institutions, insurance institutions, medical‑care institutions, and medical professionals.

(13)      "Insurance transaction" means any transaction involving insurance primarily for personal, family, or household needs rather than business or professional needs that entails:

a.         The determination of an individual's eligibility for an insurance coverage, benefit, or payment; or

b.         The servicing of an insurance application, policy, contract, or certificate.

(14)      "Investigative consumer report" means a consumer report or portion thereof in which information about a natural person's character, general reputation, personal characteristics, or mode of living is obtained through personal interviews with the person's neighbors, friends, associates, acquaintances, or others who may have knowledge concerning such items of information.

(15)      "Life insurance" includes annuities.

(16)      "Medical‑care institution" means any facility or institution that is licensed to provide health care services to natural persons, including but not limited to, hospitals, skilled nursing facilities, home‑health agencies, medical clinics, rehabilitation agencies, public health agencies, or health‑maintenance organizations.

(17)      "Medical professional" means any person licensed or certified to provide health care services to natural persons, including but not limited to, a physician, dentist, nurse, chiropractor, optometrist, physical or occupational therapist, licensed clinical social worker, clinical dietitian, clinical psychologist, pharmacist, or speech therapist.

(18)      "Medical‑record information" means personal information that:

a.         Relates to an individual's physical or mental condition, medical history, or medical treatment; and

b.         Is obtained from a medical professional or medical‑care institution, from the individual, or from the individual's spouse, parent, or legal guardian.

(19)      "Personal information" means any individually identifiable information gathered in connection with an insurance transaction from which judgments can be made about an individual's character, habits, avocations, finances, occupation, general reputation, credit, health, or any other personal characteristics. "Personal information" includes an individual's name and address and medical‑record information, but does not include privileged information.

(20)      "Policyholder" means any person who:

a.         In the case of individual property or casualty insurance, is a present named insured;

b.         In the case of individual life or accident and health insurance, is a present policy owner; or

c.         In the case of group insurance that is individually underwritten, is a present group certificate holder.

(21)      "Pretext interview" means an interview whereby a person, in an attempt to obtain information about a natural person, performs one or more of the following acts:

a.         Pretends to be someone he is not;

b.         Pretends to represent a person he is not in fact representing;

c.         Misrepresents the true purpose of the interview; or

d.         Refuses to identify himself upon request.

(22)      "Privileged information" means any individually identifiable information that (i) relates to a claim for insurance benefits or a civil or criminal proceeding involving an individual, and (ii) is collected in connection with or in reasonable anticipation of a claim for insurance benefits or civil or criminal proceeding involving an individual: Provided, however, information otherwise meeting the requirements of this subsection shall nevertheless be considered personal information under this Article if it is disclosed in violation of G.S. 58‑39‑75.

(23)      "Residual market mechanism" means any reinsurance facility, joint underwriting association, assigned risk plan, or other similar plan established under the laws of this State.

(24)      "Termination of insurance coverage" or "termination of an insurance policy" means either a cancellation or nonrenewal of an insurance policy, in whole or in part, for any reason other than the failure to pay a premium as required by the policy.

(25)      "Unauthorized insurer" means an insurance institution that has not been granted a license by the Commissioner to transact the business of insurance in this State. (1981, c. 846, s. 1; 1987, c. 629, s. 13; 1993, c. 464, s. 1; 2001‑203, s. 30; 2001‑351, ss. 2, 3; 2001‑487, s. 40(f);  2003‑262, s. 2(1).)



§ 58-39-20. Pretext interviews.

§ 58‑39‑20.  Pretext interviews.

No insurance institution, agent, or insurance‑support organization shall use or authorize the use of pretext interviews to obtain information in connection with an insurance transaction: Provided, however, a pretext interview may be undertaken to obtain information from a person or institution that does not have a generally or statutorily recognized privileged relationship with the person about whom the information relates for the purpose of investigating a claim where, based upon specific information available for review by the Commissioner, there is a reasonable basis for suspecting criminal activity, fraud, material misrepresentation, or material nondisclosure in connection with the claim. (1981, c. 846, s. 1; 2003‑262, s. 2(1).)



§ 58-39-25. Notice of insurance information practices.

§ 58‑39‑25.  Notice of insurance information practices.

(a)        An insurance institution or agent shall provide a notice of information practices to all applicants or policyholders in connection with insurance transactions as provided in this section:

(1)        In the case of an application for insurance a notice shall be provided no later than:

a.         At the time of the delivery of the insurance policy or certificate when personal information is collected only from the applicant or from public records; or

b.         At the time the collection of personal information is initiated when personal information is collected from a source other than the applicant or public records;

(2)        In the case of a policy renewal, a notice shall be provided no later than the policy renewal date, except that no notice shall be required in connection with a policy renewal if:

a.         Personal information is collected only from the policyholder or from public records; or

b.         A notice meeting the requirements of this section has been given within the previous 24 months; or

(3)        In the case of a policy reinstatement or change in insurance benefits, a notice shall be provided no later than the time a request for a policy reinstatement or change in insurance benefits is received by the insurance institution, except that no notice shall be required if personal information is collected only from the policyholder or from public records.

(b)        The notice required by subsection (a) of this section shall be in writing and shall state:

(1)        Whether personal information may be collected from persons other than the individual or individuals proposed for coverage;

(2)        The types of personal information that may be collected and the types of sources and investigative techniques that may be used to collect such information;

(3)        The types of disclosures identified in subsections (2), (3), (4), (5), (6), (9), (11), (12), and (14) of G.S. 58‑39‑75 and the circumstances under which such disclosures may be made without prior authorization: Provided, however, only those circumstances need be described that occur with such frequency as to indicate a general business practice;

(4)        A description of the rights established under G.S. 58‑39‑45 and 58‑39‑50 and the manner in which such rights may be exercised; and

(5)        That information obtained from a report prepared by an insurance‑support organization may be retained by the insurance‑support organization and disclosed to other persons.

(c)        In lieu of the notice prescribed in subsection (b) of this section, the insurance institution or agent may provide an abbreviated notice informing the applicant or policyholder that:

(1)        Personal information may be collected from persons other than the individual or individuals proposed for coverage;

(2)        Such information, as well as other personal or privileged information subsequently collected by the insurance institution or agent, in certain circumstances, may be disclosed to third parties without authorization;

(3)        A right of access and correction exists with respect to all personal information collected; and

(4)        The notice prescribed in subsection (b) of this section will be furnished to the applicant or policyholder upon request.

(d)        The obligations imposed by this section upon an insurance institution or agent may be satisfied by another insurance institution or agent authorized to act on its behalf. (1981, c. 846, s. 1; 2003‑262, s. 2(1).)



§ 58-39-26. Federal privacy disclosure notice requirements.

§ 58‑39‑26.  Federal privacy disclosure notice requirements.

(a)        Disclosure Required.  In addition to the notice requirements of G.S. 58‑39‑25, an insurance institution or agent shall provide, to all applicants and policyholders no later than (i) before the initial disclosure of personal information under G.S. 58‑39‑75(11) or (ii) the time of the delivery of the insurance policy or certificate, a clear and conspicuous notice, in written or electronic form, of the insurance institution or agent's policies and practices with respect to:

(1)        Disclosing nonpublic personal information to affiliates and nonaffiliated third parties, consistent with section 502 of Public Law 106‑102, including the categories of information that may be disclosed.

(2)        Disclosing nonpublic personal information of persons who have ceased to be customers of the financial institution.

(3)        Protecting the nonpublic personal information of consumers.

These disclosures shall be made in accordance with the regulations prescribed under section 505 of Public Law 106‑102.

(b)        Information to Be Included.  The disclosure required by subsection (a) of this section shall include:

(1)        The policies and practices of the insurance institution or agent with respect to disclosing nonpublic personal information to nonaffiliated third parties, other than agents of the insurance institution or agent, consistent with section 502 of Public Law 106‑102, and including:

a.         The categories of persons to whom the information is or may be disclosed, other than the persons to whom the information may be provided under section 502(e) of Public Law 106‑102.

b.         The policies and practices of the insurance institution or agent with respect to disclosing of nonpublic personal information of persons who have ceased to be customers of the insurance institution or agent.

(2)        The categories of nonpublic personal information that are collected by the insurance institution or agent.

(3)        The policies that the insurance institution or agent maintains to protect the confidentiality and security of nonpublic personal information in accordance with section 501 of Public Law 106‑102.

(4)        The disclosures required, if any, under section 603(d)(2)(A)(iii) of the Fair Credit Reporting Act.

(c)        In the case of a policyholder, the notice required by this section shall be provided not less than annually during the continuation of the policy. As used in this subsection, "annually" means at least once in any period of 12 consecutive months during which the policy is in effect. (2001‑351, s. 4; 2003‑262, s. 2(1).)



§ 58-39-27. Privacy notice and disclosure requirement exceptions.

§ 58‑39‑27.  Privacy notice and disclosure requirement exceptions.

(a)        Under G.S. 58‑39‑25 and G.S. 58‑39‑26, an insurance institution or agent may provide a joint notice from the insurance institution or agent and one or more of its affiliates or other financial institutions, as defined in the notice, as long as the notice is accurate with respect to the insurance institution or agent and the other institutions.

(b)        An insurance institution or agent may satisfy the notice requirements of G.S. 58‑39‑25 and G.S. 58‑39‑26 by providing a single notice if two or more applicants or policyholders jointly obtain or apply for an insurance product.

(c)        An insurance institution or agent may satisfy the notice requirements of G.S. 58‑39‑25 and G.S. 58‑39‑26 through the use of separate or combined notices.

(d)        An insurance institution or agent is not required to provide the notices required by G.S. 58‑39‑25 and G.S. 58‑39‑26 to:

(1)        Any applicant or policyholder whose last known address, according to the insurance institution's or agent's records is deemed invalid. The applicant's or policyholder's last known address shall be deemed invalid if mail sent to that address has been returned by the postal authorities as undeliverable and if subsequent reasonable attempts to obtain a current valid address for the applicant or policyholder have been unsuccessful; or

(2)        Any policyholder whose policy is lapsed, expired, or otherwise inactive or dormant under the insurance institution's business practices, and the insurance institution has not communicated with the policyholder about the relationship for a period of 12 consecutive months, other than annual privacy notices, material required by law or regulation, or promotional materials.

(e)        If an agent does not share information with any person other than the agent's principal or an affiliate of the principal, and if the principal provides all notices required by G.S. 58‑39‑25 and G.S. 58‑39‑26, the agent is not required to provide the notices required by G.S. 58‑39‑25 and G.S. 58‑39‑26. G.S. 58‑39‑75 applies to the sharing of information with an affiliate under this subsection.

(f)         When an agent discloses a policyholder's personal information, other than medical information, to an insurance institution solely for the purposes of renewal, transfer, replacement, reinstatement, or modification of an existing policy, the agent is not required to provide the notices required by G.S. 58‑39‑25 and G.S. 58‑39‑26.

(g)        For the purposes of G.S. 58‑39‑26 only, the terms "applicant" or "policyholder" include respectively a person who applies for, or a certificate holder who obtains, insurance coverage under a group or blanket insurance contract, employee benefit plan, or group annuity contract, regardless of whether the coverage is individually underwritten. An insurance institution or agent that does not disclose personal information about an applicant or policyholder under a group or blanket insurance contract, employee benefit plan, or group annuity contract, except as permitted under G.S. 58‑39‑75(1) through (10) and G.S. 58‑39‑75(12) through (21), may satisfy any notice requirement that otherwise exists under G.S. 58‑39‑26 with respect to that applicant or policyholder by providing a notice of information practices to the holder of the group or blanket insurance or annuity contract or the employee benefit plan sponsor. If an insurance institution or agent discloses personal information about an applicant or policyholder as permitted by G.S. 58‑39‑75(11), it shall provide the notice required by G.S. 58‑39‑26 to the applicant or policyholder not less than 30 days before the information is disclosed, and it may satisfy any other notice requirement that otherwise exists under this section with respect to that applicant or policyholder by providing a notice of information practices to the holder of the group or blanket insurance or annuity contract or employee benefit plan sponsor. (2001‑351, s. 5; 2003‑262, s. 2(1).)



§ 58-39-28. Exception for title and mortgage guaranty insurance.

§ 58‑39‑28.  Exception for title and mortgage guaranty insurance.

(a)        A title insurance company shall give notice of its insurance information practices under G.S. 58‑39‑25 and G.S. 58‑39‑26 only at the time the final policy of title insurance is issued and is not subject to any annual notice requirement thereafter.

(b)        In the case of mortgage guaranty insurance, the notice required by G.S. 58‑39‑25 and G.S. 58‑39‑26 shall be provided at the time a master policy is issued and thereafter only if there is a material change in the insurer's policies and practices regarding the use or disclosure of personal information. (2001‑351, s. 6; 2003‑262, s. 2(1).)



§ 58-39-30. Marketing and research surveys.

§ 58‑39‑30.  Marketing and research surveys.

An insurance institution or agent shall clearly specify those questions designed to obtain information solely for marketing or research purposes from an individual in connection with an insurance transaction. (1981, c. 846, s. 1;  2003‑262, s. 2(1).)



§ 58-39-35. Content of disclosure authorization forms.

§ 58‑39‑35.  Content of disclosure authorization forms.

Notwithstanding any other provision of law of this State, no insurance institution, agent, or insurance‑support organization shall utilize as its disclosure authorization form in connection with insurance transactions involving insurance policies or contracts issued after July 1, 1982, a form or statement that authorizes the disclosure of personal or privileged information about an individual to the insurance institution, agent, or insurance‑support organization unless the form or statement:

(1)        Complies with the provisions of Article 38 of this Chapter;

(2)        Is dated;

(3)        Specifies the types of persons authorized to disclose information about the individual;

(4)        Specifies the nature of the information authorized to be disclosed;

(5)        Names the insurance institution or agent and identifies by generic reference representatives of the insurance institution to whom the individual is authorizing information to be disclosed;

(6)        Specifies the purposes for which the information is collected;

(7)        Specifies the length of time such authorization shall remain valid, which shall be no longer than:

a.         In the case of authorizations signed for the purpose of collecting information in connection with an application for an insurance policy, a policy reinstatement, or a request for change in policy benefits:

1.         Thirty months from the date the authorization is signed if the application or request involves life, health, or disability insurance; or

2.         One year from the date the authorization is signed if the application or request involves property or casualty insurance;

b.         In the case of authorizations signed for the purpose of collecting information in connection with a claim for benefits under an insurance policy:

1.         The term of coverage of the policy if the claim is for a health insurance benefit; or

2.         The duration of the claim if the claim is not for a health insurance benefit; and

(8)        Advises the individual or a person authorized to act on behalf of the individual that the individual or the individual's authorized representative is entitled to receive a copy of the authorization form. (1981, c. 846, s. 1; c. 1127, s. 56; 2003‑262, s. 2(1).)



§ 58-39-40. Investigative consumer reports.

§ 58‑39‑40.  Investigative consumer reports.

(a)        No insurance institution, agent, or insurance‑support organization may prepare or request an investigative consumer report about an individual in connection with an insurance transaction involving an application for insurance, a policy renewal, a policy reinstatement, or a change in insurance benefits unless the insurance institution or agent informs the individual:

(1)        That he may request to be interviewed in connection with the preparation of the investigative consumer report; and

(2)        That upon a request pursuant to G.S. 58‑39‑45 he is entitled to receive a copy of the investigative consumer report.

(b)        If an investigative consumer report is to be prepared by an insurance institution or agent, the insurance institution or agent shall institute reasonable procedures to conduct a personal interview requested by an individual.

(c)        If an investigative consumer report is to be prepared by an insurance‑support organization, the insurance institution or agent desiring such report shall inform the insurance‑support organization whether a personal interview has been requested by the individual. The insurance‑support organization shall institute reasonable procedures to conduct such interviews, if requested. (1981, c. 846, s. 1; 2003‑262, s. 2(1).)



§ 58-39-45. Access to recorded personal information.

§ 58‑39‑45.  Access to recorded personal information.

(a)        If any individual, after proper identification, submits a written request to an insurance institution, agent, or insurance‑support organization for access to recorded personal information about the individual that is reasonably described by the individual and reasonably locatable and retrievable by the insurance institution, agent, or insurance‑support organization, the insurance institution, agent, or insurance‑support organization shall within 30 business days from the date such request is received:

(1)        Inform the individual of the nature and substance of such recorded personal information in writing, by telephone, or by other oral communication, whichever the insurance institution, agent, or insurance‑support organization prefers;

(2)        Permit the individual to see and copy, in person, such recorded personal information pertaining to him or to obtain a copy of such recorded personal information by mail, whichever the individual prefers, unless such recorded personal information is in coded form, in which case an accurate translation in plain language shall be provided in writing;

(3)        Disclose to the individual the identity, if recorded, of those persons to whom the insurance institution, agent, or insurance‑support organization has disclosed such personal information within two years prior to such request, and if the identity is not recorded, the names of those insurance institutions, agents, insurance‑support organizations or other persons to whom such information is normally disclosed; and

(4)        Provide the individual with a summary of the procedures by which he may request correction, amendment, or deletion of recorded personal information.

(b)        Any personal information provided pursuant to subsection (a) of this section shall identify the source of the information if such source is an institutional source.

(c)        Medical‑record information supplied by a medical‑care institution or medical professional and requested under subsection (a) of this section together with the identity of the medical professional or medical‑care institution that provided such information, shall be supplied either directly to the individual or to a medical professional designated by the individual and licensed to provide medical care with respect to the condition to which the information relates, whichever the insurance institution, agent, or insurance‑support organization prefers. If it elects to disclose the information to a medical professional designated by the individual, the insurance institution, agent, or insurance‑support organization shall notify the individual, at the time of the disclosure, that it has provided the information to the medical professional.

(d)        Except for personal information provided under G.S. 58‑39‑55, an insurance institution, agent, or insurance‑support organization may charge a reasonable fee to cover the costs incurred in providing a copy of recorded personal information to individuals.

(e)        The obligations imposed by this section upon an insurance institution or agent may be satisfied by another insurance institution or agent authorized to act on its behalf. With respect to the copying and disclosure of recorded personal information pursuant to a request under subsection (a) of this section, an insurance institution, agent, or insurance‑support organization may make arrangements with an insurance‑support organization or a consumer reporting agency to copy and disclose recorded personal information on its behalf.

(f)         The rights granted to individuals in this section shall extend to all natural persons to the extent information about them is collected and maintained by an insurance institution, agent, or insurance‑support organization in connection with an insurance transaction. The rights granted to all natural persons by this subsection shall not extend to information about them that relates to and is collected in connection with or in reasonable anticipation of a claim or civil or criminal proceeding involving them.

(g)        For purposes of this section, the term, "insurance‑support organization" does not include the term, "consumer reporting agency." (1981, c. 846, s. 1; 2003‑262, s. 2(1).)



§ 58-39-50. Correction, amendment, or deletion of recorded personal information.

§ 58‑39‑50.  Correction, amendment, or deletion of recorded personal information.

(a)        Within 30 business days from the date of receipt of a written request from an individual to correct, amend, or delete any recorded personal information about the individual within its possession, an insurance institution, agent, or insurance‑support organization shall either:

(1)        Correct, amend, or delete the portion of the recorded personal information in dispute; or

(2)        Notify the individual of:

a.         Its refusal to make such correction, amendment, or deletion;

b.         The reasons for the refusal; and

c.         The individual's right to file a statement as provided in subsection (c) of this section.

(b)        If the insurance institution, agent, or insurance‑support organization corrects, amends, or deletes recorded personal information in accordance with subdivision (a)(1) of this section, the insurance institution, agent, or insurance‑support organization shall so notify the individual in writing and furnish the correction, amendment, or fact of deletion to:

(1)        Any person specifically designated by the individual who, within the preceding two years, may have received such recorded personal information;

(2)        Any insurance‑support organization whose primary source of personal information is insurance institutions if the insurance‑support organization has systematically received such recorded personal information from the insurance institution within the preceding seven years. The correction, amendment, or fact of deletion need not be furnished if the insurance‑support organization no longer maintains recorded personal information about the individual; and

(3)        Any insurance‑support organization that furnished the personal information that has been corrected, amended, or deleted.

(c)        Whenever an individual disagrees with an insurance institution's, agent's, or insurance‑support organization's refusal to correct, amend, or delete recorded personal information, the individual shall be permitted to file with the insurance institution, agent, or insurance‑support organization:

(1)        A concise statement setting forth what the individual thinks is the correct, relevant, or fair information; and

(2)        A concise statement of the reasons why the individual disagrees with the insurance institution's, agent's, or insurance‑support organization's refusal to correct, amend, or delete recorded personal information.

(d)        In the event an individual files either statement as described in subsection (c) of this section, the insurance institution, agent, or support organization shall:

(1)        File the statement with the disputed personal information and provide a means by which anyone reviewing the disputed personal information will be made aware of the individual's statement and have access to it; and

(2)        In any subsequent disclosure by the insurance institution, agent, or support organization of the recorded personal information that is the subject of disagreement, clearly identify the matter or matters in dispute and provide the individual's statement along with the recorded personal information being disclosed; and

(3)        Furnish the statement to the persons and in the manner specified in subsection (b) of this section.

(e)        The rights granted to individuals in this section shall extend to all natural persons to the extent information about them is collected and maintained by an insurance institution, agent, or insurance‑support organization in connection with an insurance transaction. The rights granted to all natural persons by this subsection shall not extend to information about them that relates to and is collected in connection with or in reasonable anticipation of a claim or civil or criminal proceeding involving them.

(f)         For purposes of this section, the term, "insurance‑support organization" does not include the term, "consumer reporting agency." (1981, c. 846, s. 1; 1991, c. 720, s. 74; 2003‑262, s. 2(1).)



§ 58-39-55. Reasons for adverse underwriting decisions.

§ 58‑39‑55.  Reasons for adverse underwriting decisions.

(a)        In the event of an adverse underwriting decision, the insurance institution or agent responsible for the decision shall give a written notice in a form approved by the Commissioner that:

(1)        Either provides the applicant, policyholder, or individual proposed for coverage with the specific reason or reasons for the adverse underwriting decision in writing or advises such person that upon written request he may receive the specific reason or reasons in writing; and

(2)        Provides the applicant, policyholder, or individual proposed for coverage with a summary of the rights established under subsection (b) of this section and G.S. 58‑39‑45 and 58‑39‑50.

(b)        Upon receipt of a written request within 90 business days from the date of the mailing of notice or other communication of an adverse underwriting decision to an applicant, policyholder or individual proposed for coverage, the insurance institution or agent shall furnish to such person within 21 business days from the date of receipt of such written request:

(1)        The specific reason or reasons for the adverse underwriting decision, in writing, if such information was not initially furnished in writing pursuant to subdivision (a)(1) of this section;

(2)        The specific items of personal and privileged information that support those reasons: Provided, however:

a.         The insurance institution or agent shall not be required to furnish specific items of privileged information if it has a reasonable suspicion, based upon specific information available for review by the Commissioner, that the applicant, policyholder, or individual proposed for coverage has engaged in criminal activity, fraud, material misrepresentation, or material nondisclosure, and

b.         Specific items of medical‑record information supplied by a medical‑care institution or medical professional shall be disclosed either directly to the individual about whom the information relates or to the medical professional designated by the individual and licensed to provide medical care with respect to the condition to which the information relates, whichever the insurance institution or agent prefers; and

(3)        The names and addresses of the institutional sources that supplied the specific items of information given pursuant to subdivision (b)(2) of this section: Provided, however, the identity of any medical professional or medical‑care institution shall be disclosed either directly to the individual or to the designated medical professional, whichever the insurance institution or agent prefers.

(c)        The obligations imposed by this section upon an insurance institution or agent may be satisfied by another insurance institution or agent authorized to act on its behalf.

(d)        When an adverse underwriting decision results solely from an oral request or inquiry, the explanation of reasons and summary of rights required by this section may be given orally. (1981, c. 846, s. 1; 2003‑262, s. 2(1).)



§ 58-39-60. Information concerning previous adverse underwriting decisions.

§ 58‑39‑60.  Information concerning previous adverse underwriting decisions.

No insurance institution, agent, or insurance‑support organization may seek information in connection with an insurance transaction concerning: (i) any previous adverse underwriting decision experienced by an individual; or (ii) any previous insurance coverage obtained by an individual through a residual market mechanism, unless such inquiry also requests the reasons for any previous adverse underwriting decision or the reasons why insurance coverage was previously obtained through a residual market mechanism. (1981, c. 846, s. 1; 2003‑262, s. 2(1).)



§ 58-39-65. Previous adverse underwriting decisions.

§ 58‑39‑65.  Previous adverse underwriting decisions.

No insurance institution or agent may base an adverse underwriting decision in whole or in part:

(1)        On the fact of a previous adverse underwriting decision or on the fact that an individual previously obtained insurance coverage through a residual market mechanism: Provided, however, an insurance institution or agent may base an adverse underwriting decision on further information obtained from an insurance institution or agent responsible for a previous adverse underwriting decision;

(2)        On personal information received from an insurance‑support organization whose primary source of information is insurance institutions: Provided, however, an insurance institution or agent may base an adverse underwriting decision on further personal information obtained as the result of information received from such insurance‑support organization. (1981, c. 846, s. 1; 2003‑262, s. 2(1).)



§ 58-39-70: Recodified as G.S. 58-39-125 by Session Laws 2003-262, s. 2(3), effective June 26, 2003.

§ 58‑39‑70: Recodified as G.S. 58‑39‑125 by Session Laws 2003‑262, s. 2(3), effective June 26, 2003.



§ 58-39-75. Disclosure limitations and conditions.

§ 58‑39‑75.  Disclosure limitations and conditions.

An insurance institution, agent, or insurance‑support organization shall not disclose any personal or privileged information about an individual collected or received in connection with an insurance transaction unless the disclosure is:

(1)        With the written authorization of the individual, provided:

a.         If such authorization is submitted by another insurance institution, agent, or insurance‑support organization, the authorization meets the requirements of G.S. 58‑39‑35; or

b.         If such authorization is submitted by a person other than an insurance institution, agent, or insurance‑support organization, the authorization meets the requirements of G.S. 58‑39‑35 and is:

1.         Dated;

2.         Signed by the individual; and

3.         Obtained one year or less before the date a disclosure is sought pursuant to this paragraph; or

(2)        To a person other than an insurance institution, agent, or insurance‑support organization, provided such disclosure is reasonably necessary:

a.         To enable that person to perform a business, professional, or insurance function for the disclosing insurance institution, agent, or insurance‑support organization, including, but not limited to, performing marketing functions and other functions regarding the provision of information concerning the disclosing institution's own products, services, and programs, and that person agrees not to disclose the information further without the individual's written authorization unless the further disclosure:

1.         Would otherwise be permitted by this section if made by an insurance institution, agent, or insurance‑support organization; or

2.         Is reasonably necessary for that person to perform its function for the disclosing insurance institution, agent, or insurance‑support organization; or

b.         To enable that person to provide information to the disclosing insurance institution, agent, or insurance‑support organization for the purpose of:

1.         Determining an individual's eligibility for an insurance benefit or payment; or

2.         Detecting or preventing criminal activity, fraud, material misrepresentation, or material nondisclosure in connection with an insurance transaction; or

(3)        To an insurance institution, agent, insurance‑support organization, or self‑insurer, provided the information disclosed is limited to that which is reasonably necessary:

a.         To detect or prevent criminal activity, fraud, material misrepresentation, or material nondisclosure in connection with insurance transactions; or

b.         For either the disclosing or receiving insurance institution, agent, or insurance‑support organization to perform its function in connection with an insurance transaction involving the individual; or

(4)        To a medical‑care institution or medical professional for the purpose of (i) verifying insurance coverage or benefits, (ii) informing an individual of a medical problem of which the individual may not be aware, or (iii) conducting an operations or services audit, provided only such information is disclosed as is reasonably necessary to accomplish the foregoing purposes; or

(4a)      (Effective October 1, 2010) To a person making an inquiry under G.S. 58‑58‑97 when providing funeral service to a deceased insured; or

(5)        To an insurance regulatory authority; or

(6)        To a law‑enforcement or other government authority:

a.         To protect the interests of the insurance institution, agent, or insurance‑support organization in preventing or prosecuting the perpetration of fraud upon it; or

b.         If the insurance institution, agent, or insurance‑support organization reasonably believes that illegal activities have been conducted by the individual; or

(7)        Otherwise permitted or required by law; or

(8)        In response to a facially valid administrative or judicial order, including a search warrant or subpoena; or

(9)        Made for the purpose of conducting actuarial or research studies, provided:

a.         No individual may be identified in any actuarial or research report;

b.         Materials allowing the individual to be identified are returned or destroyed as soon as they are no longer needed; and

c.         The actuarial or research organization agrees not to disclose the information unless the disclosure would otherwise be permitted by this section if made by an insurance institution, agent, or insurance‑support organization; or

(10)      To a party or a representative of a party to a proposed or consummated sale, transfer, merger, or consolidation of all or part of the business of the insurance institution, agent, or insurance‑support organization, provided:

a.         Prior to the consummation of the sale, transfer, merger, or consolidation only such information is disclosed as is reasonably necessary to enable the recipient to make business decisions about the purchase, transfer, merger, or consolidation, and

b.         The recipient agrees not to disclose the information unless the disclosure would otherwise be permitted by this section if made by an insurance institution, agent or insurance‑support organization; or

(11)      To a person whose only use of such information will be in connection with the marketing of a product or service, provided:

a.         No medical‑record information, privileged information, or personal information relating to an individual's character, personal habits, mode of living, or general reputation is disclosed, and no classification derived from such information is disclosed;

b.         The individual has been given an opportunity to indicate that he does not want personal information disclosed for marketing purposes and has given no indication that such individual does not want the information disclosed; and

c.         The person receiving such information agrees not to use it except in connection with the marketing of a product or service; or

(12)      To an affiliate whose only use of the information will be in connection with an audit of the insurance institution or agent or the marketing of an insurance product or service, provided the affiliate agrees not to disclose the information for any other purpose or to unaffiliated persons; and further provided that no medical record information may be disclosed to the affiliate for the marketing of an insurance product or service; or

(13)      By a consumer reporting agency, provided the disclosure is to a person other than an insurance institution or agent; or

(14)      To a group policyholder for the purpose of reporting claims experience or conducting an audit of the insurance institution's or agent's operations or services, provided the information disclosed is reasonably necessary for the group policyholder to conduct the review or audit; or

(15)      To a professional peer review organization for the purpose of reviewing the service or conduct of a medical‑care institution or medical professional; or

(16)      To a governmental authority for the purpose of determining the individual's eligibility for health benefits for which the governmental authority may be liable; or

(17)      To a certificate holder or policyholder for the purpose of providing information regarding the status of an insurance transaction; or

(18)      To a lienholder, mortgagee, assignee, lessor, or other person shown on the records of an insurance institution or agent as having a legal or beneficial interest in a policy of insurance only if:

a.         No medical record information is disclosed unless the disclosure would otherwise be permitted by this section; and

b.         The information disclosed is limited to that which is reasonably necessary to permit such person to protect its interest in such policy; or

(19)      To authorized personnel of the Division of Motor Vehicles upon requests pursuant to G.S. 20‑309(c) or G.S. 20‑309(f).

(20)      To the Department of Health and Human Services and the information disclosed is immunization information described in G.S. 130A‑153.

(21)      To a person whose only use of an applicant's or policyholder's personal information, but not including medical record information, will be in connection with the marketing of a financial product or service intended to be provided by participants in a marketing program where the program participants and the types of information to be shared are identified to the applicant or policyholder when the applicant or policyholder is first offered the financial product or service. As used in this subdivision:

a.         "Financial institution" means any institution the business of which is engaging in activities that are financial in nature or incidental to such financial activities as described in section 4(k) of the Bank Holding Company Act of 1956 (12 U.S.C. § 1843(k)).

b.         "Financial product or service" means any product or service that a financial holding company could offer by engaging in an activity that is financial in nature or incidental to such financial activity under section 4(k) of the Bank Holding Company Act of 1956 (12 U.S.C. § 1843(k)).

c.         "Marketing program" includes only those programs established by written agreement by the insurance institution and one or more financial institutions under which they jointly offer, endorse, or sponsor a financial product or service.  (1981, c. 846, s. 1; 1985, c. 666, s. 68; 1993, c. 134, s. 2; 1997‑443, s. 11A.20A; 2001‑351, ss. 7, 8, 10, 11, 12; 2003‑262, s. 2(1); 2009‑566, s. 24.)



§ 58-39-76. Limits on sharing account number information for marketing purposes.

§ 58‑39‑76.  Limits on sharing account number information for marketing purposes.

(a)        General Prohibition on Disclosure of Account Numbers.  An insurance institution, insurance agent, or insurance‑support organization shall not disclose, other than to a consumer reporting agency, an account number or similar form of access number or access code for a credit card account, deposit account, or transaction account of a consumer to any nonaffiliated third party for use in telemarketing, direct mail marketing, or other marketing through electronic mail to the consumer.

(b)        Definitions.  As used in this section:

(1)        "Account number" means an account number, or similar form of access number or access code, but does not include a number or code in an encrypted form, as long as the insurance institution, insurance agent, or insurance‑support organization does not provide the recipient with a means to decode the number or code.

(2)        "Transaction account" means an account other than a deposit account or credit card account. A transaction account does not include an account to which third parties cannot initiate charges.

(c)        Exceptions.  Subsection (a) of this section does not apply if an insurance institution, insurance agent, or insurance‑support organization discloses an account number or similar form of access number or access code:

(1)        To the insurance institution's, insurance agent's, or insurance‑support organization's agent or service provider solely in order to perform marketing for the insurance institution's, insurance agent's, or insurance‑support organization's own products or services, as long as the agent or service provider is not authorized to directly initiate charges to the account; or

(2)        To a participant in a private label credit card program or an affinity or similar program where the participants in the program are identified to the customer when the customer enters into the program. (2001‑351, s. 9; 2003‑262, s. 2(1).)



§ 58-39-80. Hearings and procedures.

Part 2. Enforcement, Sanctions, Remedies, and Rights.

§ 58‑39‑80.  Hearings and procedures.

(a)        Whenever the Commissioner has reason to believe that an insurance institution, agent, or insurance‑support organization has been or is engaged in conduct in this State that violates this Article, or whenever the Commissioner has reason to believe that an insurance‑support organization has been or is engaged in conduct outside this State that has an effect on a person residing in this State and that violates this Article, the Commissioner may issue and serve upon such insurance institution, agent, or insurance‑support organization a statement of charges and notice of hearing to be held at a time and place fixed in the notice. The date for such hearing shall be not less than 10 days after the date of service.

(b)        At the time and place fixed for such hearing the insurance institution, agent, or insurance‑support organization charged shall have an opportunity to answer the charges against it and present evidence on its behalf. Upon good cause shown, the Commissioner shall permit any adversely affected person to intervene, appear, and be heard at such hearing by counsel or in person. (1981, c. 846, s. 1; 2003‑262, s. 2(2).)



§ 58-39-85. Service of process; insurance-support organizations.

§ 58‑39‑85.  Service of process; insurance‑support organizations.

For the purpose of this Article, an insurance‑support organization transacting business outside this State that has an effect on a person residing in this State shall be deemed to have appointed the Commissioner to accept service of process on its behalf. The provisions of G.S. 58‑16‑30 and 58‑16‑45 shall apply to service of process under this section, except that such service shall be mailed to the insurance‑support organization at its last known principal place of business. (1981, c. 846, s. 1; 1985, c. 666, s. 9; 2003‑262, s. 2(2).)



§ 58-39-90. Cease and desist orders.

§ 58‑39‑90.  Cease and desist orders.

If, after a hearing pursuant to G.S. 58‑39‑80, the Commissioner determines that the insurance institution, agent, or insurance‑support organization charged has engaged in conduct or practices in violation of this Article, he may issue an order requiring such insurance institution, agent, or insurance‑support organization to cease and desist from the conduct or practices constituting a violation of this Article. (1981, c. 846, s. 1; 2003‑262, s. 2(2).)



§ 58-39-95. Penalties.

§ 58‑39‑95.  Penalties.

(a)        In any case where a hearing pursuant to G.S. 58‑39‑80 results in the findings of a violation of this Article, the Commissioner, in addition to the issuance of a cease and desist order as prescribed in G.S. 58‑39‑90, may levy a civil penalty under G.S. 58‑2‑70.

(b)        Any person who violates a cease and desist order of the Commissioner under G.S. 58‑39‑90, after notice and hearing and upon order of the court, may be subject to one or more of the following penalties, at the discretion of the court:

(1)        A monetary fine of not more than ten thousand dollars ($10,000) for each violation; or

(2)        A monetary fine of not more than fifty thousand dollars ($50,000) if the court finds that violations have occurred with such frequency as to constitute a general business practice; or

(3)        Suspension or revocation of an insurance institution's or agent's license.

(c)        The clear proceeds of any civil penalties levied pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1981, c. 846, s. 1; 1991, c. 720, s. 73; 1998‑215, s. 89(b); 2003‑262, s. 2(2).)



§ 58-39-100. Appeal of right.

§ 58‑39‑100.  Appeal of right.

From any final order of the Commissioner issued pursuant to the provisions of this Article there shall be an appeal as provided in G.S. 58‑2‑75. (1981, c. 846, s. 1; 2003‑262, s. 2(2).)



§ 58-39-105. Individual remedies.

§ 58‑39‑105.  Individual remedies.

(a)        If any insurance institution, agent, or insurance‑support organization fails to comply with G.S. 58‑39‑45, 58‑39‑50, or 58‑39‑55 with respect to the rights granted under those sections, any person whose rights are violated may apply to the superior court in the county in which such person resides for appropriate equitable relief.

(b)        An insurance institution, agent, or insurance‑support organization that discloses information in violation of G.S. 58‑39‑75 shall be liable for damages sustained by the individual to whom the information relates. No individual, however, shall be entitled to a monetary award that exceeds the actual damages sustained by the individual as a result of a violation of G.S. 58‑39‑75.

(c)        In any action brought pursuant to this section, the court may award the cost of the action and reasonable attorney's fees to the prevailing party.

(d)        An action under this section must be brought within two years from the date the alleged violation is or should have been discovered.

(e)        Except as specifically provided in this section, there shall be no remedy or recovery available to individuals for any occurrence that constitutes a violation of any provision of this Article. (1981, c. 846, s. 1; 2003‑262, s. 2(2).)



§ 58-39-110. Immunity.

§ 58‑39‑110.  Immunity.

No cause of action in the nature of defamation, invasion of privacy, or negligence shall arise against any person for disclosing personal or privileged information in accordance with this Article, nor shall such a cause of action arise against any person for furnishing personal or privileged information to an insurance institution, agent, or insurance‑support organization: Provided, however, this section shall provide no immunity for disclosing or furnishing false information with malice or willful intent to injure any person. (1981, c. 846, s. 1; 2003‑262, s. 2(2).)



§ 58-39-115. Obtaining information under false pretenses.

§ 58‑39‑115.  Obtaining information under false pretenses.

Any person who knowingly and willfully obtains information about an individual from an insurance institution, agent, or insurance‑support organization under false pretenses shall, upon conviction, be guilty of a Class 1 misdemeanor. (1981, c. 846, s. 1; 1985, c. 666, s. 33; 1993, c. 539, s. 465; 1994, Ex. Sess., c. 24, s. 14(c); 2003‑262, s. 2(2).)



§ 58-39-120. Rights.

§ 58‑39‑120.  Rights.

The rights granted under G.S. 58‑39‑45, 58‑39‑50, and 58‑39‑75 shall take effect on July 1, 1982, regardless of the date of the collection or receipt of the information that is the subject of such sections. (1981, c. 846, s. 1; c. 1127, s. 56; 2003‑262, s. 2(2).)



§ 58-39-125. Powers of the Commissioner.

§ 58‑39‑125.  Powers of the Commissioner.

(a)        The Commissioner shall have the power to examine and investigate into the affairs of every insurance institution or agent doing business in this State to determine whether the insurance institution or agent has been or is engaged in any conduct in violation of this Article.

(b)        The Commissioner shall have the power to examine and investigate the affairs of every insurance‑support organization that acts on behalf of an insurance institution or agent and that either (i) transacts business in this State, or (ii) transacts business outside this State and has an effect on a person residing in this State in order to determine whether such insurance‑support organization has been or is engaged in any conduct in violation of this Article. (1981, c. 846, s. 1; 2003‑262, ss. 2(1), 2(3).)



§ 58-39-130. Purpose.

Part 3. Customer Information Safeguards.

§ 58‑39‑130.  Purpose.

The purpose of this Part is to establish standards for developing and implementing administrative, technical, and physical safeguards to protect the security, confidentiality, and integrity of customer information, as required by sections 501, 505(b), and 507 of the federal Gramm‑Leach‑Bliley Act (Public Law 106‑102), codified as 15 U.S.C. §§ 6801, 6805(b), and 6807. The purpose of this Part is also to provide privacy and security protection consistent with federal regulations governing the privacy and security of medical records when this Part is consistent with those federal regulations. In those instances in which this Part and the federal regulations are inconsistent and this Part provides privacy and security protection beyond that offered by the federal regulations, the purpose of this Part is to provide that additional privacy and security protection. (2003‑262, s. 4.)



§ 58-39-135. Scope.

§ 58‑39‑135.  Scope.

The safeguards established under this Part apply to all customer information as defined in G.S. 58‑39‑140. (2003‑262, s. 4.)



§ 58-39-140. Definitions.

§ 58‑39‑140.  Definitions.

As used in this Part, in addition to the definitions in G.S. 58‑39‑15:

(1)        "Customer" means an applicant with or policyholder of a licensee.

(2)        "Customer information" means nonpublic personal information about a customer, whether in paper, electronic, or other form that is maintained by or on behalf of the licensee.

(3)        "Customer information systems" means the electronic or physical methods used to access, collect, store, use, transmit, protect, or dispose of customer information.

(4)        "Licensee" means any producer, as defined in G.S. 58‑33‑10(7), insurer, MEWA, HMO, or service corporation governed by this Chapter. "Licensee" does not mean:

a.         An insurance‑support organization.

b.         A licensee who is a natural person operating within the scope of the licensee's employment by or affiliation with an insurer or producer.

c.         A surplus lines insurer or licensee under Article 21 of this Chapter.

(5)        "Service provider" means a person that maintains, processes, or otherwise is permitted access to customer information through its provision of services directly to the licensee and includes an insurance support organization. (2003‑262, s. 4.)



§ 58-39-145. Information security program.

§ 58‑39‑145.  Information security program.

Each licensee shall implement a comprehensive written information security program that includes administrative, technical, and physical safeguards for the protection of customer information. The administrative, technical, and physical safeguards included in the information security program shall be appropriate to the size and complexity of the licensee and the nature and scope of its activities. (2003‑262, s. 4.)



§ 58-39-150. Objectives of information security program.

§ 58‑39‑150.  Objectives of information security program.

A licensee's information security program shall be designed to:

(1)        Ensure the security and confidentiality of customer information;

(2)        Protect against any anticipated threats or hazards to the security or integrity of the information; and

(3)        Protect against unauthorized access to or use of the information that could result in substantial harm or inconvenience to any customer. (2003‑262, s. 4.)



§ 58-39-155. Rules.

§ 58‑39‑155.  Rules.

The Commissioner may adopt rules that the Commissioner deems necessary to carry out the purposes of this Part, including rules that govern licensee oversight of service providers with which it contracts or has a relationship. (2003‑262, s. 4.)



§ 58-39-160. Violation.

§ 58‑39‑160.  Violation.

A violation of G.S. 58‑39‑145 or G.S. 58‑39‑150 subjects the violator to Part 2 of this Article. (2003‑262, s. 4.)



§ 58-39-165. Effective date.

§ 58‑39‑165.  Effective date.

Each licensee shall establish an information security program, including appropriate policies and systems under this Part by April 1, 2005. (2003‑262, s. 4.)



§ 58-40-1. Purposes.

Article 40.

Regulation of Insurance Rates.

§ 58‑40‑1.  Purposes.

The purposes of this Article are

(1)        To promote the public welfare by regulating rates to the end that they shall not be excessive, inadequate, or unfairly discriminatory;

(2)        To authorize the existence and operation of qualified statistical organizations and require that specified services of the organizations be generally available to all admitted insurers;

(3)        To encourage, as the most effective way to produce rates that conform to the standards of subsection (1) of this section, independent action by and reasonable price competition among insurers;

(4)        To authorize cooperative action among insurers in the rate‑making process, and to regulate such cooperation in order to prevent practices that tend to bring about monopoly or to lessen or destroy competition; and

(5)        To encourage the most efficient and economic marketing practices. (1977, c. 828, s. 2; 2005‑210, s. 2.)



§ 58-40-5. Definitions.

§ 58‑40‑5.  Definitions.

As used in this Article:

(1)        Repealed by Session Laws 2005‑210, s. 3, effective October 1, 2005.

(2)        Repealed by Session Laws 1991, c. 720, s. 6.

(3)        "Inland marine insurance" shall be deemed to include insurance now or hereafter defined by statute, or by interpretation thereof, or if not so defined or interpreted, by ruling of the Commissioner or as established by general custom of the business, as inland marine insurance.

(4)        "Member," unless otherwise apparent from the context, means an insurer who participates in or is entitled to participate in the management of a statistical organization.

(5)        Repealed by Session Laws 2005‑210, s. 3, effective October 1, 2005.

(5a)      "Statistical organization" means every person, other than an admitted insurer, whether located within or outside this State, who performs one or more of the following functions:

a.         Prepares policy forms or makes underwriting rules incident to, but not including, the making of rates, or rating plans or rating systems.

b.         Collects and furnishes to admitted insurers or statistical organizations loss or expense statistics or other statistical information and data and acts in an advisory rather than a rate‑making capacity. No duly authorized attorney‑at‑law acting in the usual course of his profession shall be deemed to be a statistical organization.

c.         Makes rates, rating plans or rating systems, or develops loss costs. Two or more insurers that act in concert for the purpose of making rates, rating plans or rating systems, or developing loss costs and that do not operate within the specific authorizations contained in G.S. 58‑40‑60, 58‑40‑65, 58‑40‑70, and 58‑40‑75 shall be deemed to be a statistical organization.

d.         Collects data and statistics from insurers and provides reports from these statistics to the Commissioner for the purpose of fulfilling the statistical reporting obligations of those insurers.

(5b)      "Statistical plan" means the document used by a statistical organization to set forth which data elements are to be reported to the statistical organization and to describe the format in which the data must be reported.

(6)        "Subscriber," unless otherwise apparent from the context, means an insurer which is furnished at its request (i) with rates and rating manuals by a statistical organization of which it is not a member, or (ii) with advisory services by a statistical organization of which it is not a member.

(7)        "Willful" means in relation to an act or omission which constitutes a violation of this Article with actual knowledge or belief that such act or omission constitutes such violation and with specific intent to commit such violation.

(8),(9)  Repealed by Session Laws 1987, c. 864, s. 66. (1977, c. 828, s. 2; 1987, c. 864, s. 66; 1991, c. 720, s. 6; 2005‑210, s. 3.)



§ 58-40-10. Other definitions.

§ 58‑40‑10.  Other definitions.

As used in this Article and in Articles 36 and 37 of this Chapter:

(1)        "Private passenger motor vehicle" means:

a.         A motor vehicle of the private passenger or station wagon type that is owned or hired under a long‑term contract by the policy named insured and that is neither used as a public or livery conveyance for passengers nor rented to others without a driver; or

b.         A motor vehicle that is a pickup truck or van that is owned by an individual or by husband and wife or individuals who are residents of the same household if it:

1.         Has a gross vehicle weight as specified by the manufacturer of less than 10,000 pounds; and

2.         Is not used for the delivery or transportation of goods or materials unless such use is (i) incidental to the insured's business of installing, maintaining, or repairing furnishings or equipment, or (ii) for farming or ranching.

Such vehicles owned by a family farm copartnership or a family farm corporation shall be considered owned by an individual for the purposes of this section; or

c.         A motorcycle, motorized scooter or other similar motorized vehicle not used for commercial purposes.

(2)        "Nonfleet" motor vehicle means a motor vehicle not eligible for classification as a fleet vehicle for the reason that the motor vehicle is one of four or fewer motor vehicles hired under a long‑term contract or owned by the insured named in the policy. (1987, c. 864, s. 67; 1989, c. 789, s. 1; 1995, c. 517, s. 25; 1995 (Reg. Sess., 1996), c. 730, s. 1.)



§ 58-40-15. Scope of application.

§ 58‑40‑15.  Scope of application.

The provisions of this Article shall apply to all insurance on risks or on operations in this State, except:

(1)        Reinsurance, other than joint reinsurance to the extent stated in G.S. 58‑40‑60;

(2)        Any policy of insurance against loss or damage to or legal liability in connection with property located outside this State, or any motor vehicle or aircraft principally garaged and used outside of this State, or any activity wholly carried on outside this State;

(3)        Insurance of vessels or craft, their cargoes, marine builders' risks, marine protection and indemnity, or other risks commonly insured under marine, as distinguished from inland marine, insurance policies;

(4)        Accident, health, or life insurance;

(5)        Annuities;

(6)        Repealed by Session Laws 1985, c. 666, s. 43.

(7)        Mortgage guaranty insurance;

(8)        Workers' compensation and employers' liability insurance written in connection therewith;

(9)        For private passenger (nonfleet) motor vehicle liability insurance, automobile medical payments insurance, uninsured motorists' coverage and other insurance coverages written in connection with the sale of such liability insurance;

(10)      Theft of or physical damage to nonfleet private passenger motor vehicles; except this Article applies to insurance against theft of or physical damage to motorcycles, as defined in G.S. 20‑4.01(27)d.; and

(11)      Insurance against loss to residential real property with not more than four housing units located in this State or any contents thereof or valuable interest therein and other insurance coverages written in connection with the sale of such property insurance. Provided, however, that this Article shall apply to insurance against loss to farm dwellings, farm buildings and their appurtenant structures, farm personal property and other coverages written in connection with farm real or personal property; travel or camper trailers designed to be pulled by private passenger motor vehicles unless insured under policies covering nonfleet private passenger motor vehicles; residential real and personal property insured in multiple line insurance policies covering business activities as the primary insurable interest; and marine, general liability, burglary and theft, glass, and animal collision insurance except when such coverages are written as an integral part of a multiple line insurance policy for which there is an indivisible premium.

The provisions of this Article shall not apply to hospital service or medical service corporations, investment companies, mutual benefit associations, or fraternal beneficiary associations. (1977, c. 828, s. 2; 1979, c. 714, s. 2; 1981, c. 888, s. 5; 1985, c. 666, s. 43; 1991, c. 339, s. 2; 2001‑389, s. 5.)



§ 58-40-20. Rate standards.

§ 58‑40‑20.  Rate standards.

(a)        In order to serve the public interest, rates shall not be excessive, inadequate, or unfairly discriminatory.

(b), (c) Repealed by Session Laws 1985 (Reg. Sess., 1986), c. 1027, s. 10.

(d)        No rate is inadequate unless the rate is unreasonably low for the insurance provided and the use or continued use of the rate by the insurer has had or will have the effect of:

(1)        Endangering the solvency of the insurer; or

(2)        Destroying competition; or

(3)        Creating a monopoly; or

(4)        Violating actuarial principles, practices, or soundness.

(e)        A rate is not unfairly discriminatory in relation to another in the same class if it reflects equitably the differences in expected losses and expenses. Rates are not unfairly discriminatory because different premiums result for policyholders with like loss exposures but different expense factors, or like expense factors but different loss exposures, as long as the rates reflect the differences with reasonable accuracy. Rates are not unfairly discriminatory if they are averaged broadly among persons insured under a group, franchise, or blanket policy. (1977, c. 828, s. 2; 1985 (Reg. Sess., 1986), c. 1027, ss. 9.1, 10, 11.)



§ 58-40-25. Rating methods.

§ 58‑40‑25.  Rating methods.

In determining whether rates comply with the standards under G.S. 58‑40‑20, the following criteria shall be applied:

(1)        Due consideration shall be given to past and prospective loss and expense experience within this State, to catastrophe hazards, to a reasonable margin for underwriting profit and contingencies, to trends within this State, to dividends or savings to be allowed or returned by insurers to their policyholders, members, or subscribers, and to all other relevant factors, including judgment factors; however, regional or countrywide expense or loss experience and other regional or countrywide data may be considered only when credible North Carolina expense or loss experience or other data is not available.

(2)        Risks may be grouped by classifications for the establishment of rates and minimum premiums. Classification rates may be modified to produce rates for individual risks in accordance with rating plans which establish standards for measuring variations in hazards or expense provisions, or both. Those standards may measure any differences among risks that have probable effect upon losses or expenses. Classifications or modifications of classifications of risks may be established based upon size, expense, management, individual experience, location or dispersion of hazard, or any other reasonable considerations. Those classifications and modifications shall apply to all risks under the same or substantially the same circumstances or conditions.

(3)        The expense provisions included in the rates to be used by an insurer may reflect the operating methods of the insurer and, as far as it is credible, its own expense experience.

(4)        In the case of property insurance rates under this Article, consideration shall be given to the insurance public protection classifications of fire districts established by the Commissioner. The Commissioner shall establish and modify from time to time insurance public protection districts for all rural areas of the State and for cities with populations of 100,000 or fewer, according to the most recent annual population estimates certified by the State Budget Officer. In establishing and modifying these districts, the Commissioner shall use standards at least equivalent to those used by the Insurance Services Office, Inc., or any successor organization. The standards developed by the Commissioner are subject to Article 2A of Chapter 150B of the General Statutes. The insurance public protection classifications established by the Commissioner issued pursuant to the provisions of this Article shall be subject to appeal as provided in G.S. 58‑2‑75, et seq. The exceptions stated in G.S. 58‑2‑75(a) do not apply. (1977, c. 828, s. 2; 1985 (Reg. Sess., 1986), c. 1027, s. 16; 1991, c. 644, s. 40; 2000‑176, s. 2; 2004‑203, s. 5(b).)



§ 58-40-30. Filing of rates and supporting data.

§ 58‑40‑30.  Filing of rates and supporting data.

(a)        With the exception of inland marine insurance that is not written according to manual rates and rating plans, every admitted insurer and every licensed statistical organization, which has been designated by any insurer for the filing of rates under G.S. 58‑40‑40, shall file with the Commissioner all rates and all changes and amendments thereto made by it for use in this State prior to the time they become effective.

(b)        The Commissioner may require the filing of supporting data including:

(1)        The experience and judgment of the filer, and to the extent the filer wishes or the Commissioner requires, of other insurers or rating organizations;

(2)        The filer's interpretation of any statistical data relied upon; and

(3)        Descriptions of the methods employed in setting the rates.

(c)        Upon written consent of the insured stating the insured's reasons, a rate or deductible or both in excess of that provided by an otherwise applicable filing may be used on a specific risk, in accordance with rules adopted by the Commissioner. The insurer is not required to obtain the written consent of the insured on any renewal of or endorsement to the policy if the policy renewal or endorsement states that the rates or deductible, or both, are greater than those rates or deductibles, or both, that are applicable in the State of North Carolina. The insurer shall retain the signed consent form and other policy information for each insured and make this information available to the Commissioner, upon request of the Commissioner.

(d)        This section and G.S. 58‑41‑50 shall be construed in pari materia. (1977, c. 828, s. 2; 1985 (Reg. Sess., 1986), c. 1027, s. 17; 1987, c. 441, s. 8; 1995 (Reg. Sess., 1996), c. 668, s. 2; 2005‑210, s. 4.)



§ 58-40-35. Filing open to inspection.

§ 58‑40‑35.  Filing open to inspection.

Each filing and supporting data filed under this Article shall, as soon as filed, be open to public inspection at any reasonable time. Copies may be obtained by any person on request and upon payment of a reasonable charge therefor. (1977, c. 828, s. 2.)



§ 58-40-40. Delegation of rate making and rate filing obligation.

§ 58‑40‑40.  Delegation of rate making and rate filing obligation.

(a)        An insurer may itself establish rates based on the factors in G.S. 58‑40‑25 or it may use rates prepared by a statistical organization, with average expense factors determined by the statistical organization or with such modification for its own expense and loss experience as the credibility of that experience allows.

(b)        An insurer may discharge its obligation under G.S. 58‑40‑30 by giving notice to the Commissioner that it uses rates prepared by a designated statistical organization, with such information about modifications thereof as are necessary to fully inform the Commissioner. The insurer's rates shall be those filed from time to time by the statistical organization, including any amendments thereto as filed, subject, however, to the modifications filed by the insurer. (1977, c. 828, s. 2; 2005‑210, s. 5.)



§ 58-40-45. Disapproval of rates; interim use of rates.

§ 58‑40‑45.  Disapproval of rates; interim use of rates.

(a)        If, after a hearing, the Commissioner disapproves a rate, he must issue an order specifying in what respects the rate fails to meet the requirements of G.S. 58‑40‑20. If the Commissioner finds a rate to be excessive, he shall order the excess premium, plus interest at a rate determined in the same manner as in G.S. 58‑36‑25(b) as of the dates such rates were effective for policyholders, to be refunded to those policyholders who have paid the excess premium. If the Commissioner finds a rate to be unfairly discriminatory, he shall order an appropriate adjustment for policyholders who have paid the unfairly discriminatory premium. The order must be issued within 30 business days after the close of the hearing.

(b)        Whenever a rate of an insurer is held to be unfairly discriminatory or excessive and the rate is deemed no longer effective by order of the Commissioner issued under subsection (a) of this section, the insurer shall have the option to continue to use the rate for the interim period pending judicial review of the order, provided that the insurer shall place in an escrow account approved by the Commissioner the purported unfairly discriminatory or excessive portion of the premium collected during the interim period. The court, upon a final determination, shall order the escrowed funds or any overcharge in the interim rates to be distributed appropriately, except that refunds to policyholders that are de minimis shall not be required.

(c)        No person shall willfully withhold information required by this Article from or knowingly furnish false or misleading information to the Commissioner, any statistical organization designated by the Commissioner, or any insurer, which information will affect the rates, rating plans, loss costs, classifications, or policy forms subject to this Article. (1977, c. 828, s. 2; 1985 (Reg. Sess., 1986), c. 1027, ss. 12, 12.1; 2005‑210, s. 6.)



§ 58-40-50. Statistical organizations.

§ 58‑40‑50.  Statistical organizations.

(a)        No statistical organization shall conduct its operations in this State, and no insurer shall utilize the service of such organization for any purpose enumerated in G.S. 58‑40‑5 unless the organization has obtained a license from the Commissioner.

(b)        No statistical organization shall refuse to supply any services for which it is licensed in this State to any insurer admitted to do business in this State and offering to pay the fair and usual compensation for the services.

(c)        A statistical organization applying for a license shall include with its application:

(1)        A copy of its constitution, charter, articles of organization, agreement, association, or incorporation, and a copy of its bylaws, plan of operation, and any other rules or regulations governing the conduct of its business, all duly certified by the custodian of the originals thereof;

(2)        A list of its members and subscribers;

(3)        The name and address of one or more residents of this State upon whom notices, process affecting it, or orders of the Commissioner may be served;

(4)        A statement showing its technical qualifications for acting in the capacity for which it seeks a license; and

(5)        Any other relevant information and documents that the Commissioner may require.

(d)        If the Commissioner determines that the applicant and the natural persons through whom it acts are qualified to provide the services proposed, and that all requirements of law are met, he shall issue a license specifying the authorized activity of the applicant. He shall not issue a license if the proposed activity would tend to create a monopoly or to lessen or to destroy price competition. Licenses issued pursuant to this section shall remain in effect until the licensee withdraws from the State or until the license is suspended or revoked.

(e)        Any change in or amendment to any document required to be filed under this section shall be promptly filed with the Commissioner.

(f)         Repealed by Session Laws 2005‑210, s. 7, effective October 1, 2005.

(g)        Every statistical organization shall file a statistical plan with the Commissioner for approval for each line of insurance for which the organization requests to be licensed. The Commissioner may, in the Commissioner's discretion, modify the plan to collect additional types of data.

(h)        No statistical organization shall engage in any unfair or unreasonable practice with respect to its activities.

(i)         A statistical organization is considered an insurance company for purposes of the applicability of G.S. 58‑6‑7. (1977, c. 828, s. 2; 2005‑210, s. 7; 2006‑264, s. 45(a).)



§ 58-40-55: Repealed by Session Laws 2005-210, s. 8, effective October 1, 2005.

§ 58‑40‑55: Repealed by Session Laws 2005‑210, s. 8, effective October 1, 2005.



§ 58-40-60. Joint underwriting and joint reinsurance organizations.

§ 58‑40‑60.  Joint underwriting and joint reinsurance organizations.

(a)        Every group, association, or other organization of insurers which engages in joint underwriting or joint reinsurance through such group, association, or organization, or by standing agreement among the members thereof, shall obtain a license from and file with the Commissioner:

(1)        A copy of its constitution, articles of incorporation, agreement, or association, and bylaws;

(2)        A list of its members; and

(3)        The name and address of a resident of this State upon whom notices, process affecting it, or orders of the Commissioner may be served.

(b)        Any change in or amendment to any document required to be filed under this section shall be promptly filed with the Commissioner.

(c)        If after a hearing, the Commissioner finds that any activity or practice of any such group, association, or other organization is unfair, unreasonable, or otherwise inconsistent with the provisions of this Article, he may issue a written order specifying in what respects the activity or practice is unfair, unreasonable, or otherwise inconsistent with the provisions of this Article, and requiring the discontinuance of the activity or practice. (1977, c. 828, s. 2; 1985 (Reg. Sess., 1986), c. 1027, s. 48; 1987, c. 441, s. 12; c. 864, s. 71.)



§ 58-40-65. Insurers authorized to act in concert.

§ 58‑40‑65.  Insurers authorized to act in concert.

Subject to and in compliance with the provisions of Articles 1 through 64 of this Chapter authorizing insurers to be members or subscribers of statistical organizations or to engage in joint underwriting or joint reinsurance, two or more insurers may act in concert with each other and with others with respect to any matters pertaining to the making of rates or rating systems, the preparation or making of insurance policy or bond forms, underwriting rules, surveys, inspections and investigations, the furnishing of loss or expense statistics or other information and data, the creation, administration, or termination of a market assistance program, or carrying on of research. (1977, c. 828, s. 2; 1986, Ex. Sess., c. 7, s. 9; 1987, c. 731, s. 1; 2005‑210, s. 9.)



§ 58-40-70. Insurers authorized to act in concert; admitted insurers with common ownership or management; matters relating to co-surety bonds.

§ 58‑40‑70.  Insurers authorized to act in concert; admitted insurers with common ownership or management; matters relating to co‑surety bonds.

With respect to any matters pertaining to the making of rates or rating systems, the preparation or making of insurance policy or bond forms, underwriting rules, surveys, inspections and investigations, the furnishing of loss or expense statistics or other information and data, or carrying on of research, two or more admitted insurers having a common ownership or operating in this State under common management or control, are hereby authorized to act in concert between or among themselves the same as if they constituted a single insurer. To the extent that such matters relate to co‑surety bonds, two or more admitted insurers executing co‑surety bonds are authorized to act in concert between or among themselves the same as if they constituted a single insurer. (1977, c. 828, s. 2.)



§ 58-40-75. Agreements to adhere.

§ 58‑40‑75.  Agreements to adhere.

No insurer shall assume any obligation to any person, other than a policyholder or other insurers with which it is under common control or management or is a member of a market assistance program or of a joint underwriting or joint reinsurance organization, to use or adhere to certain rates or rules; and no other person shall impose any penalty or other adverse consequence for failure of an insurer to adhere to certain rates or rules. This section does not apply to mandatory or voluntary risk sharing plans established under Article 42 of this Chapter or apportionment agreements among insurers approved by the Commissioner pursuant to G.S. 58‑40‑95. Provided, however, that members and subscribers of statistical organizations may use the rates, rating systems, underwriting rules, or policy or bond forms of such organizations either consistently or intermittently. The fact that two or more admitted insurers, whether or not members or subscribers of a statistical organization, consistently or intermittently use the rates or rating systems made or adopted by a statistical organization, or the underwriting rules or policy or bond forms prepared by a statistical organization, shall not be sufficient in itself to support a finding that an agreement to so adhere exists, and it may be used only for the purpose of supplementing or explaining direct evidence of the existence of any such agreement. (1977, c. 828, s. 2; 1986, Ex. Sess., c. 7, ss. 10, 11; 1987, c. 731, s. 1; 2005‑210, s. 10.)



§ 58-40-80. Exchange of information or experience data; consultation with statistical organizations and insurers.

§ 58‑40‑80.  Exchange of information or experience data; consultation with statistical organizations and insurers.

Statistical organizations licensed pursuant to G.S. 58‑40‑50 and admitted insurers are authorized to exchange information and experience data between and among themselves in this State and with statistical organizations and insurers in other states and may consult with them with respect to rate making and the application of rating systems. (1977, c. 828, s. 2; 2005‑210, s. 11.)



§ 58-40-85. Recording and reporting of experience.

§ 58‑40‑85.  Recording and reporting of experience.

The Commissioner shall promulgate or approve reasonable rules, including rules providing statistical plans, for use thereafter by all insurers in the recording and reporting of loss and expense experience, in order that the experience of such insurers may be made available to him. The Commissioner may designate one or more statistical organizations to assist him in gathering and making compilations of such experience. All insurers, for lines of insurance that require data to be reported, shall report their data to one of these designated statistical organizations. (1977, c. 828, s. 2; 2005‑210, s. 12.)



§ 58-40-90. Examination of rating, joint underwriting, and joint reinsurance organizations.

§ 58‑40‑90.  Examination of rating, joint underwriting, and joint reinsurance organizations.

The Commissioner shall, at least once every three years, make or cause to be made an examination of each statistical organization licensed pursuant to G.S. 58‑40‑50. The Commissioner may, as often as deemed expedient, make or cause to be made, an examination of each group, association, or other organization referred to in G.S. 58‑40‑60. This examination shall relate only to the activities conducted pursuant to this Article and to the organizations licensed under this Article. The officers, manager, agents and employees of any such organization may be examined at any time under oath and shall exhibit all books, records, accounts, documents or agreements governing its method of operation. In lieu of any such examination, the Commissioner may accept the report of an examination made by the insurance advisory official of another state, pursuant to the laws of that state. (1977, c. 828, s. 2; 1995, c. 360, s. 2(b); 1995 (Reg. Sess., 1996), c. 742, s. 26; 2005‑210, s. 13.)



§ 58-40-95. Apportionment agreements among insurers.

§ 58‑40‑95.  Apportionment agreements among insurers.

Agreements may be made between or among insurers with respect to equitable apportionment among them of insurance which may be afforded applicants who are in good faith entitled to but who are unable to procure such insurance through ordinary methods.  The insurers may agree between or among themselves on the use of reasonable rate modifications for such insurance, agreements, and rate modifications to be subject to the approval of the Commissioner. (1977, c. 828, s. 2.)



§ 58-40-100. Request for review of rate, rating plan, rating system or underwriting rule.

§ 58‑40‑100.  Request for review of rate, rating plan, rating system or underwriting rule.

(a)        Any person aggrieved by any rate charged, rating plan, rating system, or underwriting rule followed or adopted by an insurer or statistical organization may request the insurer or rating organization to review the manner in which the rate, plan, system, or rule has been applied with respect to insurance afforded him. Such request may be made by his authorized representative, and shall be in writing. If the request is not granted within 30 days after it is made, the requestor may treat it as rejected. Any person aggrieved by the action of an insurer or statistical organization in refusing the review requested or in failing or refusing to grant all or part of the relief requested, may file a written complaint and request for hearing with the Commissioner, and shall specify the grounds relied upon. If the Commissioner has information concerning a similar complaint he may deny the hearing. If the Commissioner believes that probable cause for the complaint does not exist or that the complaint is not made in good faith, he shall deny the hearing. If the Commissioner finds that the complaint charges a violation of this Article and that the complainant would be aggrieved if the violation is proven, he shall proceed as provided in G.S. 58‑2‑50 or 58‑2‑70.

(b)        Repealed by Session Laws 1985 (Regular Session, 1986), c. 1027, s. 15. (1977, c. 828, s. 2; 1985, c. 733, s. 3; 1985 (Reg. Sess., 1986), c. 1027, s. 15; 1987, c. 441, s. 13; 2005‑210, s. 14.)



§ 58-40-105. Hearing and judicial review.

§ 58‑40‑105.  Hearing and judicial review.

(a)        Any insurer, person, or organization to which the Commissioner has directed an order or decision made without a hearing may, within 30 days after notice to it of the order or decision, make written request to the Commissioner for a hearing thereon.  The Commissioner shall hear the party or parties within 20 days after receipt of the request and shall give not less than 10 days' written notice of the time and place of hearing.  Within 15 days after the hearing, the Commissioner shall affirm, reverse, or modify his previous action, and specify his reasons therefor.  Pending such hearing and decision thereon, the Commissioner may suspend or postpone the effective date of his previous action.

(b)        Any order or decision of the Commissioner shall be subject to judicial review as provided in Article 2 of this Chapter. (1977, c. 828, s. 2.)



§ 58-40-110. Suspension of license.

§ 58‑40‑110.  Suspension of license.

(a)        Repealed by Session Laws 1985, c. 666, s. 36.

(b)        Subject to the requirements of this Article and of G.S. 58‑2‑70, the Commissioner may suspend or revoke the license of any statistical organization or insurer or impose a monetary penalty against any statistical organization or insurer where (i) the Commissioner has reason to believe that any statistical organization or insurer has violated any provision of this Chapter, or (ii) the statistical agent fails to comply with an order of the Commissioner within the time limited by such order, or within any extension thereof that the Commissioner may grant. The Commissioner shall not suspend the license of any statistical organization or insurer for failure to comply with an order until the time prescribed for an appeal therefrom has expired or, if an appeal has been taken, until the order has been affirmed. The Commissioner may determine when a suspension of a license shall become effective, and the suspension shall remain in effect for the period fixed by him unless he modifies or rescinds the suspension, or until the order upon which the suspension is based is modified, rescinded, or reversed.

(c)        No license shall be suspended or revoked, and no monetary penalty shall be imposed except upon a written order of the Commissioner stating his findings, made after a hearing held upon not less than 10 days' written notice to the person or organization, and specifying the alleged violation. (1977, c. 828, s. 2; 1985, c. 666, s. 36; 2005‑210, s. 15.)



§ 58-40-115. Existing rates, rating systems, territories, classifications and policy forms.

§ 58‑40‑115.  Existing rates, rating systems, territories, classifications and policy forms.

Rates, rating systems, territories, classifications, and policy forms lawfully in use on September 1, 1977, may continue to be used thereafter, notwithstanding any provision of this Article. (1977, c. 828, s. 2.)



§ 58-40-120. Payment of dividends not prohibited or regulated; plan for payment into rating system.

§ 58‑40‑120.  Payment of dividends not prohibited or regulated; plan for payment into rating system.

Nothing in this Article shall be construed to prohibit or regulate the payment of dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers.  A plan for the payment of dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers shall not be deemed a rating plan or system. (1977, c. 828, s. 2.)



§ 58-40-125. Limitation.

§ 58‑40‑125.  Limitation.

Nothing in this Article shall apply to any town or county farmers mutual fire insurance association restricting its operations to not more than six adjacent counties in this State, or to domestic insurance companies, associations, orders or fraternal benefit societies now doing business in this State on the assessment plan. (1977, c. 828, s. 2; 1985 (Reg. Sess., 1986), c. 1013, s. 10.1; 1989, c. 485, s. 53.)



§ 58-40-130. Financial disclosure; rate modifications; reporting requirements.

§ 58‑40‑130.  Financial disclosure; rate modifications; reporting requirements.

(a)        The Commissioner may require each insurer subject to this Article to report, on a form prescribed by the Commissioner, its loss and expense experience, investment income, administrative expenses, and other data that he may require, for kinds of insurance or classes of risks that he designates. These reports are in addition to financial or other statements required by Articles 1 through 64 of this Chapter.

(b)        The Commissioner may designate one or more statistical organizations to gather and compile the experience and data referred to in subsection (a) of this section for their member companies.

(c)        Whereas the provisions enacted by the General Assembly in 1986 regarding modifications in North Carolina civil law may have a prospective effect upon the loss experience of insurers subject to this Article, the Commissioner is authorized to review each company's rates by type of insurance that are in effect on and after January 1, 1987, and, when and where appropriate, require modification of those rates.

(d)        Each insurer subject to this Article shall record the experience and data referred to in subsection (a) of this section. Such experience and data shall be reported to the Commissioner on a form prescribed by the Commissioner by March 31 of each year for each one‑year period ending on December 31 of the previous year.

(e)        On or before July 1, 1988, and annually thereafter, the Commissioner shall report to the General Assembly the effects, if any, of changes in North Carolina civil law statutes on the experience of insurers subject to this section. (1985 (Reg. Sess., 1986), c. 1027, c. 13; 2005‑210, s. 16.)



§ 58-40-135. Good faith immunity for operation of market assistance programs.

§ 58‑40‑135.  Good faith immunity for operation of market assistance programs.

There is no liability on the part of and no cause of action of any nature arises against any director, administrator, or employee of a market assistance program, or the Commissioner or his representatives, for any acts or omissions taken by them in creation or operation of a market assistance program. The immunity established by this section does not extend to willful neglect, malfeasance, bad faith, fraud, or malice that would otherwise make an act or omission actionable. (1985 (Reg. Sess., 1986), c. 1027, s. 28.)



§ 58-40-140. Extended reporting.

§ 58‑40‑140.  Extended reporting.

(a)        Any policy for commercial general liability coverage or professional liability insurance wherein the insurer offers, and the insured elects to purchase, an extended reporting period for claims arising during the expiring policy period must provide:

(1)        That in the event of a cancellation permitted by G.S. 58‑41‑15 or nonrenewal effective under G.S. 58‑41‑20, there shall be a 30‑day period after the effective date of the cancellation or nonrenewal during which the insured may elect to purchase coverage for the extended reporting period.

(2)        That the limit of liability in the policy aggregate for the extended reporting period shall be one hundred percent (100%) of the expiring policy aggregate that was in effect at the inception of the policy.

(3)        Within 45 days after the mailing or delivery of the written request of the insured, the insurer shall mail or deliver the following loss information covering a three‑year period:

a.         Aggregate information on total closed claims, including date and description of occurrence, and any paid losses;

b.         Aggregate information on total open claims, including date and description of occurrence, and amounts of any payments;

c.         Information on notice of any occurrence, including date and description of occurrence.

(b)        In the event of a cancellation or nonrenewal of a health care provider's professional liability insurance policy by the insured or by the insurer, as permitted by G.S. 58‑41‑15 or G.S. 58‑41‑20, except for nonpayment of premium, there shall be a 30‑day period after the effective date of the cancellation or nonrenewal during which the insured may elect to obtain an endorsement providing an extended reporting period of unlimited duration covering claims first reported during the extended reporting period and arising from the acts, errors, or omissions committed during the policy period and otherwise covered by the policy.

(c)        An unlimited extended reporting period for health care provider professional liability claims must be provided if the insured: (i) dies; (ii) becomes permanently disabled and is unable to carry out his or her profession or practice; or (iii) retires permanently from his or her profession or practice after attaining the age of 65 and accumulating five or more consecutive years of claims‑made coverage. (1985 (Reg. Sess., 1986), c. 1013, s. 17; c. 1027, s. 29; 1993, c. 409, s. 9; 1993 (Reg. Sess., 1994), c. 678, s. 21; 1999‑294, s. 2.)



§ 58-41-1. Short title.

Article 41.

Insurance Regulatory Reform Act.

§ 58‑41‑1.  Short title.

This Article is known and may be cited as the Insurance Regulatory Reform Act. (1985 (Reg. Sess., 1986), c. 1027, s. 14.)



§ 58-41-5. Legislative findings and intent.

§ 58‑41‑5.  Legislative findings and intent.

(a)        Due to conditions in national and international property and liability insurance markets, insureds in the United States have experienced unprecedented in‑term cancellations of existing policies for entire books of business, have been afforded little or no notice that existing policies would not be renewed at their expiration dates, or would be renewed only at substantially higher rates or on less favorable terms. The General Assembly finds that such conditions pose an imminent peril to the public welfare for the following reasons:

(1)        In‑term cancellations of insurance coverages erode insureds' confidence and breach insureds' trust; unfairly and prematurely terminate the promised coverage; force persons to go without needed insurance protection or force the procurement of substitute insurance at greater cost; and create marketplace confusion resulting in product unavailability.

(2)        Failures to provide timely notices of nonrenewals or of renewals with altered terms deprive persons of adequate opportunities to secure affordable replacement coverages or require persons to go without needed insurance protection.

(b)        The General Assembly finds that there is no uniform requirement for the notice of cancellation, renewal, or nonrenewal for commercial property and liability insurance and that it should adopt reasonable requirements for such notices and should regulate in‑term cancellations of entire books of business by companies. (1985 (Reg. Sess., 1986), c. 1027, s. 14.)



§ 58-41-10. Scope.

§ 58‑41‑10.  Scope.

(a)        Except as otherwise provided, this Article applies to all kinds of insurance authorized by G.S. 58‑7‑15(4) through (14) and G.S. 58‑7‑15(18) through (22), and to all insurance companies licensed by the Commissioner to write those kinds of insurance. This Article does not apply to insurance written under Articles 21, 26, 36, 37, 45 or 46 of this Chapter; insurance written for residential risks in conjunction with insurance written under Article 36 of this Chapter; to marine insurance as defined in G.S. 58‑40‑15(3); to personal inland marine insurance; to commercial aircraft insurance; to policies issued in this State covering risks with multistate locations, except with respect to coverages applicable to locations within this State; to any town or county farmers mutual fire insurance association restricting its operations to not more than six adjacent counties in this State; nor to domestic insurance companies, associations, orders, or fraternal benefit societies doing business in this State on the assessment plan.

(b)        This Article is not exclusive, and the Commissioner may also consider other provisions of Articles 1 through 64 of this Chapter to be applicable to the circumstances or situations addressed in this Article. Policies may provide terms more favorable to insureds than are required by this Article. The rights provided by this Article are in addition to and do not prejudice any other rights the insured may have at common law, under statutes, or under administrative rules. (1985 (Reg. Sess., 1986), c. 1027, s. 14; 1987, c. 441, ss. 1, 2; 1989 c. 485, s. 53; 1993, c. 409, s. 21; 1993 (Reg. Sess., 1994), c. 678, s. 22; 1999‑219, s. 5.2; 1999‑294, s. 1.)



§ 58-41-15. Certain policy cancellations prohibited.

§ 58‑41‑15.  Certain policy cancellations prohibited.

(a)        No insurance policy or renewal thereof may be cancelled by the insurer prior to the expiration of the term or anniversary date stated in the policy and without the prior written consent of the insured, except for any one of the following reasons:

(1)        Nonpayment of premium in accordance with the policy terms;

(2)        An act or omission by the insured or his representative that constitutes material misrepresentation or nondisclosure of a material fact in obtaining the policy, continuing the policy, or presenting a claim under the policy;

(3)        Increased hazard or material change in the risk assumed that could not have been reasonably contemplated by the parties at the time of assumption of the risk;

(4)        Substantial breach of contractual duties, conditions, or warranties that materially affects the insurability of the risk;

(5)        A fraudulent act against the company by the insured or his representative that materially affects the insurability of the risk;

(6)        Willful failure by the insured or his representative to institute reasonable loss control measures that materially affect the insurability of the risk after written notice by the insurer;

(7)        Loss of facultative reinsurance, or loss of or substantial changes in applicable reinsurance as provided in G.S. 58‑41‑30;

(8)        Conviction of the insured of a crime arising out of acts that materially affect the insurability of the risk; or

(9)        A determination by the Commissioner that the continuation of the policy would place the insurer in violation of the laws of this State;

(10)      The named insured fails to meet the requirements contained in the corporate charter, articles of incorporation, or bylaws of the insurer, when the insurer is a company organized for the sole purpose of providing members of an organization with insurance coverage in this State.

(b)        Any cancellation permitted by subsection (a) of this section is not effective unless written notice of cancellation has been delivered or mailed to the insured, not less than 15 days before the proposed effective date of cancellation.  The notice must be given or mailed to the insured, and any designated mortgagee or loss payee at their addresses shown in the policy or, if not indicated in the policy, at their last known addresses.  The notice must state the precise reason for cancellation.  Proof of mailing is sufficient proof of notice.  Failure to send this notice to any designated mortgagee or loss payee invalidates the cancellation only as to the mortgagee's or loss payee's interest.

(c)        This section does not apply to any insurance policy that has been in effect for less than 60 days and is not a renewal of a policy.  That policy may be cancelled for any reason by furnishing to the insured at least 15 days prior written notice of and reasons for cancellation.

(d)        Cancellation for nonpayment of premium is not effective if the amount due is paid before the effective date set forth in the notice of cancellation.

(e)        Copies of the notice required by this section shall also be sent to the agent or broker of record; however, failure to send copies of the notice to such persons shall not invalidate the cancellation. (1985 (Reg. Sess., 1986), c. 1027, s. 14.)



§ 58-41-20. Notice of nonrenewal, premium rate increase, or change in coverage required.

§ 58‑41‑20.  Notice of nonrenewal, premium rate increase, or change in coverage required.

(a)        No insurer may refuse to renew an insurance policy except in accordance with the provisions of this section, and any nonrenewal attempted or made that is not in compliance with this section is not effective.  This section does not apply if the policyholder has insured elsewhere, has accepted replacement coverage, or has requested or agreed to nonrenewal.

(b)        An insurer may refuse to renew a policy that has been written for a term of one year or less at the policy's expiration date by giving or mailing written notice of nonrenewal to the insured not less than 45 days prior to the expiration date of the policy.

(c)        An insurer may refuse to renew a policy that has been written for a term of more than one year or for an indefinite term at the policy anniversary date by giving or mailing written notice of nonrenewal to the insured not less than 45 days prior to the anniversary date of the policy.

(d)        Except as provided in G.S. 58‑41‑25, whenever an insurer lowers coverage limits or raises deductibles or premium rates other than at the request of the policyholder, the insurer shall give the policyholder written notice of such change at least 30 days in advance of the effective date of the change.

(e)        The notice required by this section must be given or mailed to the insured and any designated mortgagee or loss payee at their addresses shown in the policy or, if not indicated in the policy, at their last known addresses.  Proof of mailing is sufficient proof of notice.  The notice of nonrenewal must state the precise reason for nonrenewal.  Failure to send this notice to any designated mortgagee or loss payee invalidates the nonrenewal only as to the mortgagee's or loss payee's interest.

(f)         Copies of the notice required by this section shall also be sent the agent or broker of record; however, failure to send copies of the notice to such persons shall not invalidate the nonrenewal. (1985 (Reg. Sess., 1986), c. 1027, s. 14; 1987, c. 441, ss. 3, 4.)



§ 58-41-25. Notice of renewal of policies with premium rate or coverage changes.

§ 58‑41‑25.  Notice of renewal of policies with premium rate or coverage changes.

(a)        If an insurer intends to renew a policy, the insurer must furnish to the insured the renewal terms and a statement of the amount of premium due for the renewal policy period.  This section applies only if the insurer intends to decrease coverage, increase deductibles, impose any kind of surcharge, or increase the premium rate in the renewal policy.

(b)        If the policy being renewed was written for a term of one year or less, the renewal terms and statement of premium due must be given or mailed not less than 45 days before the expiration date of that policy.  If the policy being renewed was written for a term of more than one year or for an indefinite term, the renewal terms and statement of premium due must be given or mailed not less than 45 days before the anniversary date of that policy.  The renewal terms and statement of premium due must be given or mailed to the insured and any designated mortgagee or loss payee at their addresses shown in the policy, or, if not indicated in the policy, at their last known addresses.

(c)        If the insurer fails to furnish the renewal terms and statement of premium due in the manner required by this section, the insured may cancel the renewal policy within the 30‑day period following receipt of the renewal terms and statement of premium due.  For refund purposes, earned premium for any period of coverage shall be calculated pro rata upon the premium applicable to the policy being renewed instead of the renewal policy.  If an insurer fails to comply with the 45‑day notice requirement of this section, the insured is entitled to the option of coverage under the policy being renewed and at the same cost of that policy until 45 days have elapsed after the insurer has provided the insured with the notice.

(d)        If a policy has been issued for a term longer than one year, and for additional consideration a premium has been guaranteed for the entire term, it is unlawful for the insurer to increase that premium or require policy deductibles or other policy or coverage provisions less favorable to the insured during the term of the policy.

(e)        Copies of the notice required by this section shall also be given or mailed to any designated mortgagee or loss payee and may also be given or mailed to the agent or broker of record. (1985 (Reg. Sess., 1986), c. 1027, s. 14; 1987, c. 441, ss. 5, 6; 1989, c. 485, ss. 5, 6.)



§ 58-41-30. Loss of reinsurance.

§ 58‑41‑30.  Loss of reinsurance.

An insurer may cancel or refuse to renew a kind of insurance when the cancellation or nonrenewal is necessary because of a loss of or substantial reduction in applicable reinsurance, by filing a plan with the Commissioner pursuant to the requirements of this section.  The insurer's plan must be filed with the Commissioner at least 15 business days prior to the issuance of any notice of cancellation or nonrenewal.  The insurer may implement its plan upon the approval of the Commissioner, which shall be granted or denied in writing, with the reasons for his actions, within 15 business days of the Commissioner's receipt of the plan.  Any plan submitted for approval shall contain a certification by an elected officer of the company:

(1)        That the loss or substantial change in applicable reinsurance necessitates the cancellation or nonrenewal action;

(2)        That the insurer has made a good faith effort to obtain replacement reinsurance but was unable to do so because of the unavailability or unaffordability of replacement reinsurance;

(3)        Identifying the category of risks, the total number of risks written by the company in that category, and the number of risks intended to be cancelled or not renewed;

(4)        Identifying the total amount of the insurer's net retention for the risks intended to be cancelled or not renewed;

(5)        Identifying the total amount of risk ceded to each reinsurer and the portion of that total that is no longer available;

(6)        Explaining how the loss of or reduction in reinsurance affects the insurer's risks throughout the kind of insurance proposed for cancellation or nonrenewal;

(7)        Explaining why cancellation or nonrenewal is necessary to cure the loss of or reduction in reinsurance; and

(8)        Explaining how the cancellations or nonrenewals, if approved, will be implemented and the steps that will be taken to ensure that the cancellation or nonrenewal decisions will not be applied in an arbitrary, capricious, or unfairly discriminatory manner. (1985 (Reg. Sess., 1986), c. 1027, s. 14.)



§ 58-41-35. Repealed by Session Laws 1999-219, s. 9.

§ 58‑41‑35.  Repealed by Session Laws 1999‑219, s. 9.



§ 58-41-40. No liability for statements or communications made in good faith; prior notice to agents or brokers.

§ 58‑41‑40.  No liability for statements or communications made in good faith; prior notice to agents or brokers.

(a)        There is no liability on the part of and no cause of action for defamation or invasion of privacy arises against any insurer or its authorized representatives, agents, or employees, or any licensed insurance agent or broker, for any communication or statement made, unless shown to have been made in bad faith with malice, in any of the following:

(1)        A written notice of cancellation under G.S. 58‑41‑15 or of nonrenewal under G.S. 58‑41‑20, specifying the reasons for cancellation.

(2)        Communications providing information pertaining to the cancellation or nonrenewal.

(3)        Evidence submitted at any court proceeding, administrative hearing, or informal inquiry in which the cancellation or nonrenewal is an issue.

(b)        With respect to the notices that must be given or mailed to agents or brokers under G.S. 58‑41‑15, 58‑41‑20, and 58‑41‑25, the insurer may give or mail that notice at the same time or prior to giving or mailing the notice to the insured. (1985 (Reg. Sess., 1986), c. 1027, s. 14; 1987 (Reg. Sess., 1988), c. 975, s. 31; 1999‑219, s. 9.1.)



§ 58-41-45. Termination of writing kind of insurance.

§ 58‑41‑45.  Termination of writing kind of insurance.

(a)        Except as provided in G.S. 58‑41‑30, no insurer may terminate, by nonrenewals, an entire book of business of any kind of insurance without 60 days prior written notice to the Commissioner; unless the Commissioner determines that continuation of the line of business would impair the solvency of the insurer or unless the Commissioner determines that such termination is effected under a plan that minimizes disruption in the marketplace or that makes provisions for alternative coverage at comparable rates and terms.

(b)        Except as provided in G.S. 58‑41‑30, in‑term cancellation by an insurer of an entire book of business of any kind of insurance is presumed to be unfair, inequitable, and contrary to the public interest, unless the Commissioner determines that continuation of the line of business would impair the solvency of the insurer or unless the Commissioner determines that such termination is effected under a plan that minimizes disruption in the marketplace or that makes provisions for alternative coverage at comparable rates and terms. (1985 (Reg. Sess., 1986), c. 1027, s. 14.)



§ 58-41-50. Policy form and rate filings; punitive damages; data required to support filings.

§ 58‑41‑50.  Policy form and rate filings; punitive damages; data required to support filings.

(a)        With the exception of inland marine insurance that is not written according to manual rates and rating plans, all policy forms must be filed with and either approved by the Commissioner or 90 days have elapsed and he has not disapproved the form before they may be used in this State. With respect to liability insurance policy forms, an insurer may exclude or limit coverage for punitive damages awarded against its insured.

(b)        With the exception of inland marine insurance that is not written according to manual rates and rating plans, all rates or prospective loss cost multipliers by licensed fire and casualty companies or their designated statistical organizations must be filed with the Commissioner at least 60 days before they may be used in this State. Any filing may become effective on a date earlier than that specified in this subsection upon agreement between the Commissioner and the filer.

(c)        A filing that does not include the statistical and rating information required by subsections (d) and (e) of this section is not a proper filing, and will be returned to the filing insurer or organization. The filer may then remedy the defects in the filing. An otherwise defective filing thus remedied shall be deemed to be a proper filing, except that all periods of time specified in this Article will run from the date the Commissioner receives additional or amended documents necessary to remedy all material defects in the filing.

(d)        The following information must be included in each policy form, rule, and rate filing:

(1)        A detailed list of the rates, rules, and policy forms filed, accompanied by a list of those superseded; and

(2)        A detailed description, properly referenced, of all changes in policy forms, rules, and rates, including the effect of each change.

(e)        Each policy form, rule, and rate filing that is based on statistical data must be accompanied by the following properly identified information:

(1)        North Carolina earned premiums at the actual and current rate level; losses and loss adjustment expenses, each on paid and incurred bases without trending or other modification for the experience period, including the loss ratio anticipated at the time the rates were promulgated for the experience period;

(2)        Credibility factor development and application;

(3)        Loss development factor derivation and application on both paid and incurred bases and in both numbers and dollars of claims;

(4)        Trending factor development and application;

(5)        Changes in premium base resulting from rating exposure trends;

(6)        Limiting factor development and application;

(7)        Overhead expense development and application of commission and brokerage, other acquisition expenses, general expenses, taxes, licenses, and fees;

(8)        Percent rate change;

(9)        Final proposed rates;

(10)      Investment earnings, consisting of investment income and realized plus unrealized capital gains, from loss, loss expense, and unearned premium reserves;

(11)      Identification of applicable statistical plans and programs and a certification of compliance with them;

(12)      Investment earnings on capital and surplus;

(13)      Level of capital and surplus needed to support premium writings without endangering the solvency of the company or companies involved; and

(14)      Such other information that may be required by any rule adopted by the Commissioner.

Provided, however, that no filing may be returned or disapproved on the grounds that such information has not been furnished if the filer has not been required to collect such information pursuant to statistical plans or programs or to report such information to statistical agents, except where the Commissioner has given reasonable prior notice to the filer to begin collecting and reporting such information or except when the information is readily available to the filer.

(f)         It is unlawful for an insurer to charge or collect, or attempt to charge or collect, any premium for insurance except in accordance with filings made with the Commissioner under this section and Article 40 of this Chapter.

(g)        An insurer subject to this Article may develop and use an individual form or rate as a result of the uniqueness of a particular risk. The form or rate shall be developed, filed, and used in accordance with rules adopted by the Commissioner. (1985 (Reg. Sess., 1986), c. 1027, s. 14; 1987, c. 441, ss. 7, 9, 10; 1991, c. 644, s. 4; 1995, c. 193, s. 37; 2005‑210, s. 20.)



§ 58-41-55. Penalties; restitution.

§ 58‑41‑55.  Penalties; restitution.

In addition to criminal penalties for acts declared unlawful by this Article, any violation of this Article subjects an insurer to revocation or suspension of its license, or monetary penalties or payment of restitution as provided in G.S. 58‑2‑70. (1985 (Reg. Sess., 1986), c. 1027, s. 14; 1999‑132, s. 9.1.)



§ 58-42-1. Establishment of plans.

Article 42.

Mandatory or Voluntary Risk Sharing Plans.

§ 58‑42‑1.  Establishment of plans.

(a)        If the Commissioner finds, after a hearing held in accordance with Article 3A of Chapter 150B of the General Statutes, that in all or any part of this State, any amount or kind of insurance authorized by G.S. 58‑7‑15(4) through G.S. 58‑7‑15(22) is not readily available in the voluntary market and that the public interest requires the availability of that insurance, he may either:

(1)        Promulgate plans to provide insurance coverage for any risks in this State that are, based on reasonable underwriting standards, entitled to obtain but are otherwise unable to obtain coverage; or

(2)        Call upon insurers to prepare plans for his approval.

(b)        Consistent with G.S. 58‑42‑5(a)(2), the Commissioner shall at least annually reevaluate a plan promulgated pursuant to this section and shall terminate the plan upon determining that the insurance coverage is readily available in the voluntary market or that the public interest no longer requires the operation of the plan. (1986, Ex. Sess., c. 7, s. 1; 1999‑114, ss. 1, 2.)



§ 58-42-5. Purposes, contents, and operation of risk sharing plans.

§ 58‑42‑5.  Purposes, contents, and operation of risk sharing plans.

(a)        Each plan promulgated or prepared pursuant to G.S. 58‑42‑1 shall:

(1)        Give consideration to:

a.         The need for adequate and readily accessible coverage;

b.         Optional methods of improving the market affected;

c.         The inherent limitations of the insurance mechanism;

d.         The need for reasonable underwriting standards; and

e.         The requirement of reasonable loss prevention measures;

(2)        Establish procedures that will create minimum interference with the voluntary market;

(3)        Distribute the obligations imposed by the plan, and any profits or losses experienced by the plan, equitably and efficiently among the participating insurers; and

(4)        Establish procedures for applicants and participants to have their grievances reviewed by an impartial body. The filing and processing of a grievance pursuant to this subdivision does not stay the requirement for participation in a plan mandated by G.S. 58‑42‑10.

(b)        Each plan may, on behalf of its participants:

(1)        Issue policies of insurance to eligible applicants;

(2)        Underwrite, adjust, and pay losses on insurance issued by the plan;

(3)        Appoint a service company or companies to perform the functions enumerated in this subsection; and

(4)        Obtain reinsurance for any part or all of its risks. (1986, Ex. Sess., c. 7, s. 1; 1999‑114, s. 1.)



§ 58-42-10. Persons required to participate.

§ 58‑42‑10.  Persons required to participate.

(a)        Each plan shall require participation:

(1)        By all insurers licensed in this State to write the kinds of insurance covered by the specific plan;

(2)        By all agents licensed to represent those insurers for that kind of insurance; and

(3)        By every statistical organization that makes rates for that kind of insurance.

(b)        The Commissioner shall exclude from each plan any person if participation would impair the solvency of that person. (1986, Ex. Sess., c. 7, s. 1; 1999‑114, s. 1; 2005‑210, s. 21.)



§ 58-42-15. Voluntary participation.

§ 58‑42‑15.  Voluntary participation.

Each plan may provide for participation by:

(1)        Insurers that are not required to participate by G.S. 58‑42‑10;

(2)        Eligible surplus lines insurers as defined in G.S. 58‑21‑10(3); or

(3)        Reinsurers approved by the Commissioner. (1986, Ex. Sess., c. 7, s. 1; 1999‑114, s. 1.)



§ 58-42-20. Classification and rates.

§ 58‑42‑20.  Classification and rates.

Each plan shall provide for:

(1)        The method of classifying risks;

(2)        The making and filing of rates that are not excessive, inadequate, or unfairly discriminatory and that are calculated on an actuarially sound basis and policy forms applicable to the various risks insured by the plan;

(3)        The adjusting and processing of claims;

(4)        The commission rates to be paid to agents or brokers for coverages written by the plan; and

(5)        Any other insurance or investment functions that are necessary for the purpose of providing adequate and readily accessible coverage. (1986, Ex. Sess., c. 7, s. 1; 1999‑114, s. 1.)



§ 58-42-25. Basis for participation.

§ 58‑42‑25.  Basis for participation.

Each plan shall specify the basis for participation by insurers, agents, statistical organizations, and other participants and shall specify the conditions under which risks shall be accepted and underwritten by the plan. (1986, Ex. Sess., c. 7, s. 1; 1999‑114, s. 1; 2005‑210, s. 22.)



§ 58-42-30. Duty to provide information.

§ 58‑42‑30.  Duty to provide information.

Every participating insurer and agent shall provide to any person seeking the insurance available in each plan, information about the services prescribed in the plan, including full information on the requirements and procedures for obtaining insurance under the plan, whenever the insurance is not readily available in the voluntary market. (1986, Ex. Sess., c. 7, s. 1; 1999‑114, s. 1.)



§ 58-42-35. Provision of marketing facilities.

§ 58‑42‑35.  Provision of marketing facilities.

If the Commissioner finds that the lack of participating insurers or agents in a geographic area makes the functioning of a plan difficult, he may order that the plan appoint agents on such terms as he designates or that the plan take other appropriate steps to guarantee that service is available. (1986, Ex. Sess., c. 7, s. 1; 1999‑114, s. 1.)



§ 58-42-40. Voluntary risk sharing plans.

§ 58‑42‑40.  Voluntary risk sharing plans.

Insurers doing business within this State or reinsurers approved by the Commissioner may prepare voluntary plans that will provide any specific amount or kind of insurance or component thereof for all or any part of this State in which that insurance is not readily available in the voluntary market and in which the public interest requires the availability of the coverage. These plans shall be submitted to the Commissioner and, if approved by him, may be put into operation. (1986, Ex. Sess., c. 7, s. 1; 1999‑114, s. 1.)



§ 58-42-45. Article subject to Administrative Procedure Act; legislative oversight of plans.

§ 58‑42‑45.  Article subject to Administrative Procedure Act; legislative oversight of plans.

(a)        The provisions of Chapter 150B of the General Statutes shall apply to this Article.

(b)        At the same time the Commissioner issues a notice of hearing under G.S. 150B‑38, the Commissioner shall provide copies of the notice to the Joint Legislative Administrative Procedure Oversight Committee and to the Joint Legislative Commission on Governmental Operations. The Commissioner shall provide the Committee and Commission with copies of any plan promulgated by or approved by the Commissioner under G.S. 58‑42‑1(1) or (2). (1986, Ex. Sess., c. 7, s. 1; 1999‑114, s. 1; 2000‑140, s. 15.)



§ 58-42-50. Immunity of Commissioner and plan participants.

§ 58‑42‑50.  Immunity of Commissioner and plan participants.

There shall be no liability on the part of, and no cause of action shall arise against the Commissioner, his representatives, or any plan, its participants, or its employee for any good faith action taken by them in the performance of their powers and duties in creating any plan pursuant to this Article. (1986, Ex. Sess., c. 7, s. 1; 1999‑114, s. 1.)



§ 58-42-55: Repealed by Session Laws 2001-122, s. 1.

§ 58‑42‑55: Repealed by Session Laws 2001‑122, s. 1.



§ 58-43-1. Performance of contracts as to devices not prohibited.

Article 43

General Regulations of Business‑Fire Insurance.

§ 58‑43‑1.  Performance of contracts as to devices not prohibited.

Nothing contained in Articles 1 through 64 of this Chapter shall be construed as prohibiting the performance of any contract hereafter made for the introduction or installation of automatic sprinklers or other betterments or improvements for reducing the risk by fire or water on any property located in this State, and containing provisions for obtaining insurance against loss or damage by fire or water, for a specified time at a fixed rate; provided, every policy issued under such contract shall be as provided by law. (1929, c. 145, s. 1.)



§ 58-43-5. Limitation as to amount and term; indemnity contracts for difference in actual value and cost of replacement; functional replacement.

§ 58‑43‑5.  Limitation as to amount and term; indemnity contracts for difference in actual value and cost of replacement; functional replacement.

No insurance company or agent shall knowingly issue any fire insurance policy upon property within this State for an amount which, together with any existing insurance thereon, exceeds the fair value of the property, nor for a longer term than seven years: Provided, any fire insurance company authorized to transact business in this State may, by appropriate riders or endorsements or otherwise, provide insurance indemnifying the insured for the difference between the actual value of the insured property at the time any loss or damage occurs, and the amount actually expended to repair, rebuild or replace on the premises described in the policy, or some other location within the State of North Carolina with new materials of like size, kind and quality, property that has been damaged or destroyed by fire or other perils insured against:  Provided further, that the Commissioner may approve forms that permit functional replacement by the insurance company, at the insured's option.  Functional replacement means to replace the property with property that performs the same function when replacement with materials of like size, kind, and quality is not possible, necessary, or less costly than obsolete, antique, or custom construction materials and methods.  Forms and rating plans may also provide for credits when functional replacement cost coverage is provided.  Policies issued in violation of this section are binding upon the company issuing them, but the company is liable for the forfeitures by law prescribed for such violation. (1899, c. 54, ss. 39, 99; 1903, c. 438, s. 10; Rev., s. 4755; C.S., s. 6418; 1949, c. 295, s. 1; 1991, c. 644, s. 5.)



§ 58-43-10. Limit of liability on total loss.

§ 58‑43‑10.  Limit of liability on total loss.

Subject to the provisions of G.S. 58‑43‑5, when buildings insured against loss by fire and situated within the State are totally destroyed by fire, the company is not liable beyond the actual cash value of the insured property at the time of the loss or damage; and if it appears that the insured has paid a premium on a sum in excess of the actual value, he shall be reimbursed the proportionate excess of premium paid on the difference between the amount named in the policy and the ascertained values, with interest at six per centum (6%) per annum from the date of issue. (1899, c. 54, s. 40; Rev., s. 4756; C.S., s. 6419; 1949, c. 295, s. 2.)



§ 58-43-15. Policies for the benefit of mortgagees.

§ 58‑43‑15.  Policies for the benefit of mortgagees.

Where by an agreement with the insured, or by the terms of a fire insurance policy taken out by a mortgagor, the whole or any part of the loss thereon is payable to a mortgagee of the property for his benefit, the company shall, upon satisfactory proof of the rights and title of the parties, in accordance with such terms or agreement, pay all mortgagees protected by such policy in the order of their priority of claim, as their claims appear, not beyond the amount for which the company is liable, and such payments are, to the extent thereof, payment and satisfaction of the liabilities of the company under the policy. Any payment due by the insuring company to mortgagees or loss payees under the terms of the policy shall be made within 90 days of the loss or within 60 days of the filing of proof of loss, whichever is the longer period; provided, the payment of or settlement of the claim of the mortgagee or loss payee under the policy shall in no way constitute an admission of liability as to the  insured and the fact of such payment or settlement shall be inadmissible in any action at law. (1899, c. 54, s. 41; Rev., s. 4757; C.S., s. 6420; 1969, c. 1077, s. 1.)



§ 58-43-20: Repealed by Session Laws 1995 (Regular Session, 1996), c. 752, s. 1.

§ 58‑43‑20:  Repealed by Session Laws 1995 (Regular Session, 1996), c.  752, s. 1.



§ 58-43-25. Limitation of fire insurance risks.

§ 58‑43‑25.  Limitation of fire insurance risks.

No insurer authorized to do in this State the business of fire insurance shall expose itself to any loss on any one fire risk, whether located in this State or elsewhere, in an amount exceeding ten percent (10%) of its surplus to policyholders, except that in the case of risks adequately protected by automatic sprinklers or risks principally of noncombustible construction and occupancy such insurer may expose itself to any loss on any one risk in an amount not exceeding twenty‑five percent (25%) of the sum of (i) its unearned premium reserve and (ii) its surplus to policyholders. Any risk or portion of any risk which shall have been reinsured shall be deducted in determining the limitation of risk prescribed in this section. (1945, c. 378.)



§ 58-43-30. Agreements restricting agent's commission; penalty.

§ 58‑43‑30.  Agreements restricting agent's commission; penalty.

It is unlawful for any insurance company doing the business of insurance as defined in subdivisions (3) to (22), inclusive, of G.S. 58‑7‑15 and employing an agent representing another such company, either directly or through any organization or association, to enter into, make or maintain any stipulation or agreement in anywise limiting the compensation such agent may receive from any such other company or forbidding or prohibiting reinsurance of the risks of any such domestic company in whole or in part by any other company holding membership in or cooperating with such organization or association. The penalty for any violation of this section shall be a fine of not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000), and the forfeiture of license to do business in this State for a period of 12 months following conviction. (1905, c. 424; Rev., ss. 3491, 4768; 1915, c. 166, ss. 2, 3; C.S., s. 6432; 1945, c. 458; 1985, c. 666, s. 26.)



§ 58-43-35. Punishment for issuing fire policies contrary to law.

§ 58‑43‑35.  Punishment for issuing fire policies contrary to law.

Any insurance company or agent who makes, issues, or delivers a policy of fire insurance in willful violation of the provisions of Articles 1 through 64 of this Chapter that prohibit a domestic insurance company from issuing policies before obtaining a license from the Commissioner; or that prohibit the issuing of a fire insurance policy for more than the fair value of the property or for a longer term than seven years; or that prohibit stipulations in insurance contracts restricting the jurisdiction of courts, or limiting the time within which an action may be brought to less than one year after the cause of action accrues or to less than six months after a nonsuit by the plaintiff, shall be guilty of a Class 3 misdemeanor and shall, upon conviction, be punished only by a fine of not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000); but the policy shall be binding upon the company issuing it. (1899, c. 54, s. 99; 1903, c. 438, s. 10; Rev., s. 4832; C.S., s. 6433; 1985, c. 666, s. 27; 1993, c. 539, s. 466; 1994, Ex. Sess., c. 24, s. 14(c); 1999‑132, s. 9.2.)



§ 58-43-40. Expired.

§ 58‑43‑40:  Expired.



§ 58-44-1. Terms and conditions must be set out in policy.

Article 44.

Property Insurance Policies.

Part 1. Policy Provisions.

§ 58‑44‑1.  Terms and conditions must be set out in policy.

In all insurance against loss by fire the conditions of insurance must be stated in full, and the rules and bylaws of the company are not a warranty or a part of the contract, except as incorporated in full into the policy. (1899, c. 54, s. 42; Rev., s. 4758; C.S., s. 6434; 2006‑145, s. 1.)



§ 58-44-5. Items to be expressed in policies.

§ 58‑44‑5.  Items to be expressed in policies.

Upon request there shall be printed, stamped, or written on each fire policy issued in this State the basis rate, deficiency charge, the credit for improvements, and the rate at which written, and whenever a rate is made or changed on any property situated in this State upon request a full statement thereof showing in detail the basis rate, deficiency charges and credits, as well as rate proposed to be made, shall be delivered to the owner or his representative having the insurance on the property in charge, by the company, association, their agent or representative. (1915, c. 109, s. 3; C.S., s. 6435; 1925, c. 70, s. 3; 1945, c. 378.)



§ 58-44-10: Repealed by Session Laws 1995, c. 517, s. 27.

§ 58‑44‑10:  Repealed by Session Laws 1995, c.  517, s. 27.



§ 58-44-15: Repealed by Session Laws 2009-171, s. 6, effective January 1, 2010, and applicable to fire insurance policies issued or renewed on and after that date.

§ 58‑44‑15:  Repealed by Session Laws 2009‑171, s. 6, effective January 1, 2010, and applicable to fire insurance policies issued or renewed on and after that date.



§ 58-44-16. Fire insurance policies; standard fire insurance policy provisions.

§ 58‑44‑16.  Fire insurance policies; standard fire insurance policy provisions.

(a)        The provisions of a fire insurance policy, as set forth in subsection (f) of this section, shall be known and designated as the "standard fire insurance policy."

(b)        With the exception of policies covering (i) automobile fire, theft, comprehensive, and collision or (ii) marine and inland marine insurance, no fire insurance policy shall be made, issued, or delivered by any insurer or by any agent or representative of the insurer on any property in this State, unless it conforms in substance with all of the provisions, stipulations, agreements, and conditions in subsection (f) of this section.

(c)        There shall be printed at the head of the policy the name of the insurer or insurers issuing the policy; the location of the home office of the insurer or insurers; a statement whether the insurer or insurers are stock or mutual corporations or are reciprocal insurers. This section does not limit an insurer to the use of any particular size or manner of folding the paper upon which the policy is printed; provided, however, that any insurer organized under special charter provisions may so indicate upon its policy and add a statement of the plan under which it operates in this State.

(d)        The standard fire insurance policy need not be used for effecting reinsurance between insurers.

(e)        The provisions of the standard fire policy are stated in this section and shall be incorporated in fire insurance policies subject to this section. If any conditions of this section are construed to be more liberal than any other policy conditions relating to the perils of fire, lightning, or removal, the provisions of this section shall apply.

(f)         The following subdivisions comprise all of the provisions, stipulations, agreements, and conditions of the standard fire insurance policy:

(1)        General provisions.  In consideration of the provisions, stipulations, agreements, and conditions in this policy or added to this policy, and of the premium specified in the declarations or in endorsements made a part of this policy, this insurer, for the term of years specified in the declarations from inception date shown in the declarations at 12:01 A.M. to expiration date shown in the declarations at 12:01 A.M. at the location of the property covered, to an amount not exceeding the limit of liability specified in the declarations, does insure the insured named in the declarations and legal representatives to the extent of the actual cash value of the property at the time of loss but not exceeding the amount that it would cost to repair or replace the property with material of like kind and quality within a reasonable time after the loss, without allowance for any increased cost of repair or reconstruction by reason of any ordinance or law regulating construction or repair and without compensation for loss resulting from interruption of business or manufacture, nor in any event for more than the interest of the insured against all direct loss by fire, lightning, and other perils insured against in this policy, including removal from premises endangered by the perils insured against in this policy, except as hereinafter provided, to the property described in the declarations while located or contained as described in this policy, or pro rata for five days at each proper place to which any of the property shall necessarily be removed for preservation from the perils insured against in this policy but not elsewhere. Assignment of this policy shall not be valid except with the written consent of this insurer. This policy is made and accepted subject to the provisions, stipulations, agreements, and conditions in this section, which are hereby made a part of this policy, together with such other provisions, stipulations, agreements, and conditions that may be added to this policy as provided in this policy.

(2)        Concealment or fraud.  This entire policy shall be void if, whether before or after a loss, the insured has willfully concealed or misrepresented any material fact or circumstance concerning this insurance or the subject of this insurance, or the interest of the insured in the subject of this insurance, or in the case of any fraud or false swearing by the insured relating the subject of this insurance.

(3)        Uninsurable and excepted property.  This policy shall not cover accounts, bills, currency, deeds, evidences of debt, money, or securities; nor, unless specifically named in this policy in writing, bullion or manuscripts.

(4)        Perils not included.  This insurer shall not be liable for loss by fire or other perils insured against in this policy caused, directly or indirectly, by enemy attack by armed forces, including action taken by military, naval, or air forces in resisting an actual or an immediately impending enemy attack; invasion; insurrection; rebellion; revolution; civil war; usurped power; order of any civil authority except acts of destruction at the time of and for the purpose of preventing the spread of fire, provided that the fire did not originate from any of the perils excluded by this policy; neglect of the insured to use all reasonable means to save and preserve the property at and after a loss, or when the property is endangered by fire in neighboring premises; or for loss by theft.

(5)        Other insurance.  Other insurance may be prohibited or the amount of insurance may be limited by endorsement attached to this policy.

(6)        Conditions suspending or restricting insurance.  Unless otherwise provided in writing added to this policy, this insurer shall not be liable for loss occurring:

a.         While the hazard is increased by any means within the control or knowledge of the insured;

b.         While a described building, whether intended for occupancy by owner or tenant, is vacant or unoccupied beyond a period of 60 consecutive days; or

c.         As a result of explosion or riot, unless fire ensues, and in that event for loss by fire only.

(7)        Other perils or subjects.  Any other peril to be insured against or subject of insurance to be covered in this policy shall be by endorsement in writing on this policy or added to this policy.

(8)        Added provisions.  The extent of the application of insurance under this policy and of the contribution to be made by this insurer in case of loss, and any other provision or agreement not inconsistent with the provisions of this policy, may be provided for in writing added to this policy; provided, however, no provision may be waived except such as by the terms of this policy is subject to change.

(9)        Waiver provisions.  No permission affecting this insurance shall exist, or waiver of any provision be valid, unless granted in this policy or expressed in writing added to this policy. No provision, stipulation, or forfeiture shall be held to be waived by any requirement or proceeding on the part of this insurer relating to appraisal or to any examination provided for in this policy.

(10)      Cancellation of policy.  This policy shall be cancelled at any time at the request of the insured, in which case this insurer shall, upon demand and surrender of this policy, refund the excess of paid premium above any short rates for the expired time. This policy may be cancelled at any time by this insurer by giving to the insured a five days' written notice of cancellation with or without tender of the excess of paid premium above the pro rata premium for the expired time, which excess, if not tendered, shall be refunded on demand. Notice of cancellation shall state that said excess premium (if not tendered) will be refunded on demand.

(11)      Mortgagee interests and obligations.  If loss is made payable, in whole or in part, to a designated mortgagee not named in this policy as the insured, such interest in this policy may be cancelled by giving to such a mortgagee a ten days' written notice of cancellation. If the insured fails to render proof of loss, the mortgagee, upon notice, shall render proof of loss as specified in this policy within 60 days thereafter and shall be subject to the provisions of this policy relating to appraisal and time of payment and of bringing suit. If this insurer claims that no liability existed as to the mortgagor or owner, it shall, to the extent of payment of loss to the mortgagee, be subrogated to all the mortgagee's rights of recovery, but without impairing the mortgagee's right to sue; or this insurer may pay off the mortgage debt and require an assignment of that debt and of the mortgage. Other provisions relating to the interests and obligations of the mortgagee may be added to this policy by agreement in writing.

(12)      Pro rata liability.  This insurer shall not be liable for a greater proportion of any loss than the amount insured by this policy bears to all insurance covering the property against the peril involved, whether collectible or not.

(13)      Requirements in case loss occurs.  The insured shall give immediate written notice to this insurer of any loss, protect the property from further damage, forthwith separate the damaged and undamaged personal property, put it in the best possible order, and furnish a complete inventory of the destroyed, damaged, and undamaged property, showing in detail quantities, costs, actual cash value, and amount of loss claimed. Within 60 days after the loss, unless that time is extended in writing by this insurer, the insured shall render to this insurer a proof of loss, signed and sworn to by the insured, stating the knowledge and belief of the insured as to the following: the time and origin of the loss, the interest of the insured and of all others in the property, the actual cash value of each item of the property and the amount of loss to the property, all encumbrances on the property, all other contracts of insurance, whether valid or not, covering any of the property, any changes in the title, use, occupation, location, possession, or exposures of the property since the issuing of this policy, by whom and for what purpose any building described in this policy and the several parts of the building were occupied at the time of loss and whether or not it then stood on leased ground, and shall furnish a copy of all the descriptions and schedules in all policies and, if required, verified plans and specifications of any building, fixtures, or machinery destroyed or damaged. The insured, as often as may be reasonably required, shall exhibit to any person designated by this insurer all that remains of any property described in this policy, and submit to examinations under oath by any person named by this insurer, and subscribe the same; and, as often as may be reasonably required, shall produce for examination all books of account, bills, invoices, and other vouchers, or certified copies of them if originals are lost, at such reasonable time and place as may be designated by this insurer or its representative, and shall permit extracts and copies of them to be made.

(14)      Appraisal.  If the insured and this insurer fail to agree as to the actual cash value or the amount of loss, then, on the written demand of either, each shall select a competent and disinterested appraiser and notify the other of the appraiser selected within 20 days after the demand. The appraisers shall first select a competent and disinterested umpire; and failing for 15 days to agree upon a competent and disinterested umpire, on the request of the insured or this insurer, a competent and disinterested umpire shall be selected by a judge of a court of record in the state in which the property covered is located. The appraisers shall then appraise the loss, stating separately actual cash value and loss to each item; and, failing to agree, shall submit only their differences to the umpire. An award in writing, so itemized, of any two when filed with this insurer shall determine the amount of actual cash value and loss. Each appraiser shall be paid by the party selecting him and the expenses of appraisal and umpire shall be paid by the parties equally.

(15)      Company's options.  It shall be optional with this insurer to take all, or any part, of the property at the agreed or appraised value and also to repair, rebuild, or replace the property destroyed or damaged with other of like kind and quality within a reasonable time, on giving notice of its intention so to do within 30 days after the receipt of the proof of loss required in this policy.

(16)      Abandonment.  There can be no abandonment to this insurer of any property.

(17)      When loss payable.  The amount of loss for which this insurer may be liable shall be payable 60 days after proof of loss, as provided in this policy, is received by this insurer and ascertainment of the loss is made either by written agreement between the insured and this insurer or by the filing with this insurer of an award as provided in this policy.

(18)      Suit.  No suit or action on this policy for the recovery of any claim shall be sustainable in any court of law unless all the requirements of this policy have been complied with and unless commenced within three years after inception of the loss.

(19)      Subrogation.  This insurer may require from the insured an assignment of all rights of recovery against a party for loss to the extent that payment therefor is made by this insurer.  (2009‑171, s. 1.)



§ 58-44-20. Standard policy; permissible variations.

§ 58‑44‑20.  Standard policy; permissible variations.

With the exception of policies covering (i) automobile fire, theft, comprehensive, and collision or (ii) marine and inland marine insurance, no fire insurance company shall issue fire insurance policies on property in this State other than those containing the provisions set forth in G.S. 58‑44‑16 except as follows:

(1)        A company may print on or in its policies the date of incorporation, the amount of its paid‑up capital stock, the names of its officers, and to the words at the top of the back of said policy, "Standard Fire Insurance Policy for" may be added after or before the words "North Carolina" the names of any states or political jurisdiction in which the said policy form may be standard when the policy is used.

(2)        A company may print in its policies or use in its policies written or printed forms of description and specification of the property insured.

(3)        A company may write or print upon the margin or across the face of a policy, in unused spaces or upon separate slips or riders to be attached thereto, provisions adding to or modifying those contained in the standard form, and all such slips, riders, and provisions must be signed by an officer or agent of the company so using them. Provided, however, such provisions shall not have the effect of making the provisions of the standard policy form more restrictive except for such restrictions as are provided for in the charter or bylaws of a domestic mutual fire insurance company doing business in no more than three adjacent counties of the State and chiefly engaged in writing policies of insurance on rural properties upon an assessment or nonpremium basis, provided all such restrictions contained in the charter and bylaws of such domestic mutual fire insurance company shall be actually included within the printed terms of the policy contract so affected as a condition precedent to their being effective and binding on any policyholder. The iron safe or any similar clause requiring the taking of inventories, the keeping of books and producing the same in the adjustment of any loss, shall not be used or operative in the settlement of losses on buildings, furniture and fixtures, or any property not subject to any change in bulk and value.

(4)        Binders or other contracts for temporary insurance may be made, orally or in writing, for a period which shall not exceed 60 days, and shall be deemed to include all the terms of such standard fire insurance policy and all such applicable endorsements, approved by the Commissioner, as may be designated in such contract of temporary insurance; except that the cancellation clause of such standard fire insurance policy, and the clause thereof specifying the hour of the day at which the insurance shall commence, may be superseded by the express terms of such contract of temporary insurance.

(5)        Two or more companies authorized to do in this State the business of fire insurance, may, with the approval of the Commissioner, issue a combination standard form of fire insurance policy which shall contain the following provisions:

a.         A provision substantially to the effect that the insurers executing such policy shall be severally liable for the full amount of any loss or damage, according to the terms of the policy, or for specified percentages or amounts thereof, aggregating the full amount of such insurance under such policy.

b.         A provision substantially to the effect that service of process, or of any notice or proof of loss required by such policy, upon any of the companies executing such policy, shall be deemed to be service upon all such insurers.

(6)        Appropriate forms of supplemental contract or contracts or extended coverage endorsements and other endorsements whereby the interest in the property described in such policy shall be insured against one or more of the perils which the company is empowered to assume, in addition to the perils covered by said standard fire insurance policy may be approved by the Commissioner, and their use in connection with a standard fire insurance policy may be authorized by him. In his discretion the Commissioner may authorize the printing of such supplemental contract or contracts or extended coverage endorsements and other endorsements in the substance of the form of the standard fire insurance policy. The first page of the policy may in form approved by the Commissioner be arranged to provide space for listing of amounts of insurance, rates and premiums, description of construction, occupancy and location of property covered for the basic coverages insured under the standard form of policy and for additional coverages or perils insured under endorsements attached or printed therein, and such other data as may be conveniently included for duplication on daily reports for office records.

(7)        A company may print on or in its policy, with the approval of the Commissioner, any provisions which it is required by law to insert in its policies not in conflict with the substance of provisions of such standard form. Such provisions shall be printed apart from the other provisions, agreements, or conditions of the policy, under a separate title, as follows: "Provisions Required by Law to Be Inserted in This Policy."  (1899, c. 54, s. 43; 1901, c. 391, s. 4; Rev., s. 4759; 1907, c. 800, s. 1; 1915, c. 109, s. 10; C.S., s. 6436; 1925, c. 70, s. 5; 1945, c. 378; 1949, c. 418; 1951, c. 767; c. 781, s. 5; 1955, c. 807, s. 3; 1979, c. 755, ss. 5‑7; 2009‑171, s. 4.)



§ 58-44-25. Optional provisions as to loss or damage from nuclear reaction, nuclear radiation or radioactive contamination.

§ 58‑44‑25.  Optional provisions as to loss or damage from nuclear reaction, nuclear radiation or radioactive contamination.

Insurers issuing the standard fire insurance policy pursuant to G.S. 58‑44‑16, or any permissible variation of that policy, and policies issued pursuant to G.S. 58‑44‑20 and Article 36 of this Chapter, are authorized to affix to the policy or include in the policy a written statement that the policy does not cover loss or damage caused by nuclear reaction, nuclear radiation, or radioactive contamination, all whether directly or indirectly resulting from an insured peril under the policy; provided, however, that nothing in this section shall be construed to prohibit the attachment to any such policy of an endorsement or endorsements specifically assuming coverage for loss or damage caused by nuclear reaction, nuclear radiation, or radioactive contamination.  (1963, c. 1148; 1987, c. 864, s. 7; 2009‑171, s. 3.)



§ 58-44-30. Notice by insured or agent as to increase of hazard, unoccupancy and other insurance.

§ 58‑44‑30.  Notice by insured or agent as to increase of hazard, unoccupancy and other insurance.

If notice in writing signed by the insured, or his agent, is given before loss or damage by any peril insured against under the standard fire insurance policy to the agent of the company of any fact or condition stated in G.S. 58‑44‑16, it is equivalent to an agreement in writing added to the policy and has the force of the agreement in writing referred to in the standard fire insurance policy with respect to the liability of the company and the waiver; but this notice does not affect the right of the company to cancel the policy as stipulated in the policy.  (1899, c. 54, s. 43; Rev., s. 4761; 1907, c. 578, s. 1; 1915, c. 109, s. 11; C.S., s. 6438; 1929, c. 60, s. 1; 1945, c. 378; 2009‑171, s. 2.)



§ 58-44-35. Judge to select umpire.

§ 58‑44‑35.  Judge to select umpire.

The resident judge of the superior court of the district in which the property insured is located is designated as the judge of the court of record to select the umpire referred to in the standard form of policy. (1945, c. 378.)



§ 58-44-40. Effect of failure to give notice of encumbrance.

§ 58‑44‑40.  Effect of failure to give notice of encumbrance.

No policy of insurance issued upon any property shall be held void because of the failure to give notice to the company of a mortgage or deed of trust existing thereon or thereafter placed thereon, except during the life of the mortgage or deed of trust. (1915, c. 109, s. 4; C.S., s. 6440.)



§ 58-44-45. Policy issued to husband or wife on joint property.

§ 58‑44‑45.  Policy issued to husband or wife on joint property.

Any policy of fire insurance issued to husband or wife, on buildings and household furniture owned by the husband and wife, either by entirety, in common, or jointly, either name of one of the parties in interest named as the insured or beneficiary therein, shall be sufficient and the policy shall not be void for failure to disclose the interest of the other, unless it appears that in the procuring of the issuance of such policy, fraudulent means or methods were used by the insured or owner thereof. (1945, c. 378.)



§ 58-44-50. Bar to defense of failure to render timely proof of loss.

§ 58‑44‑50.  Bar to defense of failure to render timely proof of loss.

In any action brought to enforce an insurance policy subject to the provisions of this Article, any party claiming benefit under the policy may reply to the pleading of any other party against whom liability is sought which asserts as a defense, the failure to render timely proof of loss as required by the terms of the policy that such failure was for good cause and that the failure to render timely proof of loss has not substantially harmed the party against whom liability is sought in his ability to defend.  The issues raised by such reply shall be determined by the jury if jury trial has been demanded. (1973, c. 1391.)



§ 58-44-55. Farmowners' and other property policies; ice, snow, or sleet damage.

§ 58‑44‑55.  Farmowners' and other property policies; ice, snow, or sleet damage.

Under any policy of farmowners' or other property insurance that insures against all direct loss by fire, lightning, or other perils that may be delivered or issued for delivery in this State with respect to any farm dwellings, appurtenant private structures, barns, or other farm buildings or farm structures located in this State, coverage shall be available for inclusion therein or supplemental thereto to include direct loss caused by weight of ice, snow, or sleet that results in physical damage to such buildings or structures, and shall be offered to all insureds requesting these policies. (1981, c. 550, s. 1.)



§ 58-44-60. Notice to property insurance policyholder about flood, earthquake, mudslide, mudflow, and landslide insurance coverage.

§ 58‑44‑60.  Notice to property insurance policyholder about flood, earthquake, mudslide, mudflow, and landslide insurance coverage.

(a)        Every insurer that sells residential or commercial property insurance policies that do not provide coverage for the perils of flood, earthquake, mudslide, mudflow, or landslide shall, upon the issuance and renewal of each policy, identify to the policyholder which of these perils are not covered under the policy. The insurer shall print the following warning, citing which peril is not covered, in Times New Roman 16‑point font or other equivalent font and include it in the policy on a separate page immediately before the declarations page:

"WARNING: THIS PROPERTY INSURANCE POLICY DOES NOT PROTECT YOU AGAINST LOSSES FROM [FLOODS], [EARTHQUAKES], [MUDSLIDES], [MUDFLOWS], [LANDSLIDES]. YOU SHOULD CONTACT YOUR INSURANCE COMPANY OR AGENT TO DISCUSS YOUR OPTIONS FOR OBTAINING COVERAGE FOR THESE LOSSES. THIS IS NOT A COMPLETE LISTING OF ALL OF THE CAUSES OF LOSSES NOT COVERED UNDER YOUR POLICY. YOU SHOULD READ YOUR ENTIRE POLICY TO UNDERSTAND WHAT IS COVERED AND WHAT IS NOT COVERED."

(b)        As used in this section, "insurer" includes an entity that sells property insurance under Articles 21, 45, or 46 of this Chapter. (2006‑145, s. 2; 2007‑300, s. 5.)



§ 58-44-70. Purpose and scope.

Part 2. Mediation of Emergency or Disaster‑Related Property Insurance Claims.

§ 58‑44‑70.  Purpose and scope.

(a)        This Part provides for a nonadversarial alternative dispute resolution procedure for a facilitated claim resolution conference prompted by the critical need for effective, fair, and timely handling of insurance claims arising out of damages to residential property as the result of an event for which there is a state of disaster declared within 60 days of the event. This Part applies only (i) if a state of disaster has been proclaimed for the State or for an area within the State by the Governor or by a resolution of the General Assembly under G.S. 166A‑6; or (ii) if the President of the United States has issued a major disaster declaration for the State or for an area within the State under the Robert T. Stafford Disaster Relief and Emergency Assistance Act, 42 U.S.C. § 5121, et seq., as amended; and (iii) if the Commissioner issues an order establishing the mediation procedure authorized by this Part.

(b)        The procedure authorized by this Part is available to all first‑party claimants who have insurance claims resulting from damage to residential property occurring in this State. This Part does not apply to commercial insurance, motor vehicle insurance, or to liability coverage contained in property insurance policies.

(c)        The Commissioner may designate a person, either within the Department or outside of the Department, as the Administrator or other functionary to carry out any of the Commissioner's duties under this Part. (2006‑145, s. 1; 2007‑300, s. 1.)



§ 58-44-75. Definitions.

§ 58‑44‑75.  Definitions.

As used in this Part:

(1)        Administrator.  The Commissioner or the Commissioner's designee; and the term is used interchangeably with regard to the Commissioner's duties under this Part.

(2)        Disaster.  As defined in G.S. 166A‑4(1).

(3)        Disputed claim.  Any matter on which there is a dispute as to the cause of loss or amount of loss, for which the insurer has denied payment, in part or whole, with respect to claims arising from a disaster. Unless the parties agree to mediate a disputed claim involving a lesser amount, a "disputed claim" involves the insured requesting one thousand five hundred dollars ($1,500) or more to settle the dispute, or the difference between the positions of the parties is one thousand five hundred dollars ($1,500) or more. "Disputed claim" does not include a dispute with respect to which the insurer has reported allegations of fraud, based on a referral to the insurer's special investigative unit, to the Commissioner. A disputed claim does not include one in which there has been a denial of coverage for the loss because of exclusions in the policy, terms in the policy, conditions in the policy, or nonexistence of the policy at the time of the loss.

(4)        Mediation.  As defined in G.S. 7A‑38.1(b)(2).

(5)        Mediator.  A neutral person who acts to encourage and facilitate a resolution of a claim.

(6)        Party or parties.  The insured and his or her insurer, including a surplus lines insurer and the underwriting associations in Articles 45 and 46 of this Chapter, when applicable. (2006‑145, s. 1.)



§ 58-44-80. Notification of right to mediate.

§ 58‑44‑80.  Notification of right to mediate.

(a)        Insurers shall notify their insureds in this State who have claimed damage to their residential properties as a result of a disaster of their right to mediate disputed claims. This requirement applies to all disputed claims, including instances where checks have been issued by the insurer to the insured.

(b)        The insurer shall mail the notice described in subsection (a) of this section to an insured within five days after the time the insured or the Administrator notifies the insurer of a dispute regarding the insured's claim. The following apply:

(1)        If the insurer has not been notified of a disputed claim before the time an insurer notifies the insured that a claim has been denied in whole or in part, the insurer shall mail a notice of the right to mediate to the insured in the same mailing as the notice of denial.

(2)        The insurer is not required to send a notice of the right to mediate if a claim is denied because the amount of the claim is less than the insured's deductible.

(3)        The mailing that contains the notice of the right to mediate shall include any consumer brochure on mediation developed by the Commissioner.

(4)        Notification shall be in writing and shall be legible, conspicuous, and printed in at least 12‑point type.

(5)        The first paragraph of the notice shall contain the following statement: "The General Assembly of North Carolina has enacted a law to facilitate fair and timely handling of residential property insurance claims arising out of disasters. The law gives you the right to attend a mediation conference with your insurer in order to settle any dispute you have with your insurer about your claim. An independent mediator, who has no connection with your insurer, will be in charge of the mediation conference."

(c)        The notice shall also:

(1)        Include detailed instructions on how the insured is to request mediation, including name, address, and phone and fax numbers for requesting mediation through the Administrator.

(2)        Include the insurer's address and phone number for requesting additional information.

(3)        State that the Administrator will select the mediator. (2006‑145, s. 1; 2007‑300, s. 2.)



§ 58-44-85. Request for mediation.

§ 58‑44‑85.  Request for mediation.

(a)        If an insured requests mediation before receipt of the notice of the right to mediate or if the date of the notice cannot be established, the insurer shall be notified by the Administrator of the existence of the dispute before the Administrator processes the insured's request for mediation. An insured must request mediation within 60 days after the denial of the claim; failure to request mediation within this time period shall only bar the right to demand mediation; it shall not prejudice any other legal right or remedy of the insured nor prohibit the insurer from voluntarily accepting the request for mediation.

(b)        If an insurer receives a request for mediation, the insurer shall electronically transmit the request to the Administrator within three business days after receipt of the request. If the Department receives any requests, it shall electronically transmit those requests to the Administrator within three business days after receipt. The Administrator shall notify the insurer within 48 hours after receipt of a request that has been filed with the Department.

(c)        In the insured's request for mediation, the insured shall provide the following information, if known:

(1)        Name, address, and daytime telephone number of the insured and location of the property if different from the address given.

(2)        The claim and policy number for the insured.

(3)        A brief description of the nature of the dispute.

(4)        The name of the insurer and the name, address, and phone number of the contact person for scheduling mediation.

(5)        Information with respect to any other policies of insurance that may provide coverage of the insured property for named perils such as flood, earthquake, or windstorm. (2006‑145, s. 1.)



§ 58-44-90. Mediation fees.

§ 58‑44‑90.  Mediation fees.

(a)        The fees of the mediator and of the Administrator as established by the Commissioner shall be borne by the insurer. All other mediation costs, fees, or expenses shall be borne by the party incurring such costs, fees, or expenses unless otherwise provided in a settlement agreement.

(b)        The Commissioner may establish fee schedules, through emergency rules, for fees to be paid to the Administrator, the mediator, and for timely and untimely mediation cancellations. (2006‑145, s. 1.)



§ 58-44-95. Scheduling of mediation; qualification of mediator.

§ 58‑44‑95.  Scheduling of mediation; qualification of mediator.

(a)        The Administrator shall select a mediator and schedule the mediation conference.

(b)        In order to be approved, a mediator must be certified by the Dispute Resolution Commission under G.S. 7A‑38.2. (2006‑145, s. 1; 2007‑300, s. 3.)



§ 58-44-100. Conduct of the mediation conference.

§ 58‑44‑100.  Conduct of the mediation conference.

(a)        The Commissioner may adopt rules, in addition to the provisions of this section and that are not in conflict with G.S. 7A‑38.1 or the Rules Implementing Statewide Mediated Settlement Conferences in Superior Court Civil Actions adopted by the Supreme Court of North Carolina pursuant to G.S. 7A‑38.1 and G.S. 7A‑38.2, for the conduct of mediation conferences under this Part. The rules adopted by the Commissioner shall include a requirement of the mediator to advise the parties of the mediation process and their rights and duties in the process.

(b)        Repealed by Session Laws 2007‑300, s. 4, effective October 1, 2007, and applicable to policies issued or renewed on or after that date.

(c)        The mediator shall terminate the negotiations if the mediator determines that either party is unable or unwilling to participate meaningfully in the process or upon mutual agreement of the parties.

(d)        Repealed by Session Laws 2007‑300, s. 4, effective October 1, 2007, and applicable to policies issued or renewed on or after that date.

(e)        The representative of the insurer attending the conference shall:

(1)        Bring, in paper or electronic medium, a copy of the policy and the entire claims file to the conference.

(2)        Know the facts and circumstances of the claim and be knowledgeable of the provisions of the policy.

(f)         An insurer will be deemed to have failed to appear if the insurer's representative lacks authority to settle within the limits of the policy.

(g)        The mediator shall be in charge of the conference and shall establish and describe the procedures to be followed. The mediator shall conduct the conference in accordance with the Standards of Professional Conduct for Mediators adopted by the Supreme Court of North Carolina and, where not inconsistent, with the Rules Implementing Statewide Mediated Settlement Conferences in Superior Court Civil Actions adopted by the Supreme Court of North Carolina pursuant to G.S. 7A‑38.1 and G.S. 7A‑38.2. The Commissioner may refer any matter regarding the conduct of any mediator to the North Carolina Dispute Resolution Commission.

(h)        All statements made and documents produced at a settlement conference shall be deemed settlement negotiations in anticipation of litigation. The provisions of G.S. 7A‑38.1(j), (l), and (m) apply and are incorporated into this Part by reference. If the Commissioner or an employee or designee of the Commissioner attends a settlement conference, the Commissioner, employee, or designee shall not be compelled to testify about what transpired at the settlement conference or about any other matter in connection with the settlement conference.

(i)         A party may move to disqualify a mediator for good cause at any time. The request shall be directed to the Administrator if the grounds are known before the mediation conference. Good cause consists of conflict of interest between a party and the mediator, inability of the mediator to handle the conference competently, or other reasons that would reasonably be expected to impair the conference. (2006‑145, s. 1; 2007‑300, s. 4.)



§ 58-44-105. Post mediation.

§ 58‑44‑105.  Post mediation.

(a)        Within five days after the conclusion of the conference, the mediator shall file with the Administrator a mediator's status report, on a form prescribed by the Administrator, indicating whether or not the parties reached a settlement.

(b)        Mediation is nonbinding unless all the parties specifically agree otherwise in writing.

(c)        If the parties reach a settlement, the mediator shall include a copy of the settlement agreement with the status report. Within three business days after the conclusion of the conference, the insurer shall disburse the settlement funds in accordance with the terms of the settlement agreement. The insured has three business days after receipt of the settlement funds within which to notify the Commissioner and the insurer of the insured's decision to rescind the settlement agreement, as long as the insured has not received the settlement funds by electronic means or has not cashed or deposited any check or draft disbursed to the insured in payment of the settlement funds.

(d)        If a settlement agreement is reached and is not rescinded, it shall act as a release of all specific claims that were presented in the conference. Any subsequent claim under the policy shall be presented as a separate claim. (2006‑145, s. 1.)



§ 58-44-110. Nonparticipation in mediation program.

§ 58‑44‑110.  Nonparticipation in mediation program.

If the insured decides not to participate in this program or if the parties are unsuccessful at resolving the claim, the insured may choose to proceed under the appraisal process set forth in the insurance policy, by litigation, or by any other dispute resolution procedure available under North Carolina law. (2006‑145, s. 1.)



§ 58-44-115. Commissioner's review.

§ 58‑44‑115.  Commissioner's review.

If the insured rescinds a settlement agreement in accordance with G.S. 58‑44‑105(c), the Commissioner may review the settlement agreement to determine if the agreement was fair to the parties to the agreement. If the Commissioner, upon review and within 10 business days after receiving notice of the rescission, deems that it was fair to the parties, the insured, upon notice from the Commissioner, may withdraw the rescission within five business days after receipt of notice from the Commissioner and reinstate the settlement agreement as if no rescission had taken place. The Commissioner's review and findings shall not be offered or accepted as evidence in any subsequent proceedings. (2006‑145, s. 1.)



§ 58-44-120. Relation to Administrative Procedure Act.

§ 58‑44‑120.  Relation to Administrative Procedure Act.

The applicable provisions of Chapter 150B of the General Statutes shall govern issues relating to mediation that are not addressed in this Part. The provisions of this Part shall govern in the event of any conflict with Chapter 150B of the General Statutes. (2006‑145, s. 1.)



§ 58-45-1. Declarations and purpose of Article.

Article 45.

Essential Property Insurance for Beach Area Property.

§ 58‑45‑1.  Declarations and purpose of Article.

(a)        It is hereby declared by the General Assembly of North Carolina that an adequate market for essential property insurance is necessary to the economic welfare of the beach and coastal areas of the State of North Carolina and that without such insurance the orderly growth and development of those areas would be severely impeded; that furthermore, adequate insurance upon property in the beach and coastal areas is necessary to enable homeowners and commercial owners to obtain financing for the purchase and improvement of their property; and that while the need for such insurance is increasing, the market for such insurance is not adequate and is likely to become less adequate in the future; and that the present plans to provide adequate insurance on property in the beach and coastal areas, while deserving praise, have not been sufficient to meet the needs of this area. It is further declared that the State has an obligation to provide an equitable method whereby every licensed insurer writing essential property insurance in North Carolina is required to meet its public responsibility instead of shifting the burden to a few willing and public‑spirited insurers. It is the purpose of this Article to accept this obligation and to provide a mandatory program to assure an adequate market for essential property insurance in the beach and coastal areas of North Carolina.

(b)        The General Assembly further declares that it is its intent in creating and, from time to time, amending this Article that the market provided by this Article not be the first market of choice, but the market of last resort.

(c)        It is the intent of the General Assembly that except for North Carolina gross premium taxes and the fire and lightning tax, the activities of the Association be exempt from State and federal taxation to the fullest extent permitted by law.  (1967, c. 1111, s. 1; 1969, c. 249; 1979, c. 601, s. 1; 1997‑498, s. 9; 2009‑472, s. 1.)



§ 58-45-5. Definition of terms.

§ 58‑45‑5.  Definition of terms.

As used in this Article, unless the context clearly otherwise requires:

(1)        Association.  The North Carolina Insurance Underwriting Association established under this Article.

(2)        Beach area.  All of that area of the State of North Carolina south and east of the inland waterway from the South Carolina line to Fort Macon (Beaufort Inlet); thence south and east of Core, Pamlico, Roanoke and Currituck sounds to the Virginia line, being those portions of land generally known as the Outer Banks.

(2a)      Catastrophe recovery charge.  Any charge collected by member insurers from policyholders statewide, including any charge collected by the Association and Fair Plan from their policyholders, upon issuance or renewal of residential and commercial property insurance policies, other than National Flood Insurance policies, after a deficit event has occurred as provided in G.S. 58‑45‑47. The amount of the catastrophe recovery charge collected in a particular year shall not exceed an aggregate amount of ten percent (10%) of policy premium. The catastrophe recovery charge shall be limited to the recovery of losses resulting from claims for property damage, allocated loss expenses, and actual costs and expenses directly resulting from the catastrophe recovery charge plan.

(2b)      Coastal area.  All of that area of the State of North Carolina comprising the following counties: Beaufort, Brunswick, Camden, Carteret, Chowan, Craven, Currituck, Dare, Hyde, Jones, New Hanover, Onslow, Pamlico, Pasquotank, Pender, Perquimans, Tyrrell, and Washington. "Coastal area" does not include the portions of these counties that lie within the beach area.

(2c)      Coastal Property Insurance Pool.  The name of which was formerly known as "the Beach Plan" and which is governed by the North Carolina Insurance Underwriting Association. All references to "the Beach Plan" shall mean the Coastal Property Insurance Pool, which is the market of last resort provided by the Association to the beach area and the coastal area.

(3)        Repealed by Session Laws 1991, c. 720, s. 6.

(3a)      Crime insurance.  Insurance against losses resulting from robbery, burglary, larceny, and similar crimes, as more specifically defined and limited in the various crime insurance policies, or their successor forms of coverage, approved by the Commissioner and issued by the Association. Such policies shall not be more restrictive than those issued under the Federal Crime Insurance Program authorized by Public Law 91‑609.

(3b)      Directors.  The Board of Directors of the Association.

(4)        Essential property insurance.  Insurance against direct loss to property as defined in the standard statutory fire policy and extended coverage, vandalism and malicious mischief endorsements thereon, or their successor forms of coverage, as approved by the Commissioner.

(5)        Insurable property.  Real property at fixed locations in the beach and coastal area, including travel trailers when tied down at a fixed location, or the tangible personal property located therein, but shall not include insurance on motor vehicles; which property is determined by the Association, after inspection and under the criteria specified in the plan of operation, to be in an insurable condition. However, any one and two family dwellings built in substantial accordance with the Federal Manufactured Home Construction and Safety Standards, any predecessor or successor federal or State construction or safety standards, and any further construction or safety standards promulgated by the association and approved by the Commissioner, or the North Carolina Uniform Residential Building Code and any structure or building built in substantial compliance with the North Carolina State Building Code, including the design‑wind requirements, which is not otherwise rendered uninsurable by reason of use or occupancy, shall be an insurable risk within the meaning of this Article. However, none of the following factors shall be considered in determining insurable condition: neighborhood, area, location, environmental hazards beyond the control of the applicant or owner of the property. Also, any structure begun on or after January 1, 1970, not built in substantial compliance with the Federal Manufactured Home Construction and Safety Standards, any predecessor or successor federal or State construction or safety standards, and any further construction or safety standards promulgated by the association and approved by the Commissioner, or the North Carolina Uniform Residential Building Code or the North Carolina State Building Code, including the design‑wind requirements therein, shall not be an insurable risk. The owner or applicant shall furnish with the application proof in the form of a certificate from a local building inspector, contractor, engineer or architect that the structure is built in substantial accordance with the Federal Manufactured Home Construction and Safety Standards, any predecessor or successor federal or State construction or safety standards, and any further construction or safety standards promulgated by the association and approved by the Commissioner, or the North Carolina Uniform Residential Building Code or the North Carolina State Building Code; however, an individual certificate shall not be necessary where the structure is located within a political subdivision which has certified to the Association on an annual basis that it is enforcing the North Carolina Uniform Residential Building Code or the North Carolina State Building Code and has no plans to discontinue enforcing these codes during that year.

(6)        Repealed by Session Laws 1995 (Regular Session, 1996), c. 592, s. 2.

(6a)      Named storm.  A weather‑related event involving wind that has been assigned a formal name by the National Hurricane Center, National Weather Service, World Meteorological Association, or any other generally recognized scientific or meteorological association that provides formal names for public use and reference. A named storm includes hurricanes, tropical depressions, and tropical storms.

(6b)      Net direct premiums.  Gross direct premiums (excluding reinsurance assumed and ceded) written on property in this State for essential property insurance, farmowners insurance, homeowners insurance, and the property portion of commercial multiple peril insurance policies as computed by the Commissioner, less:

a.         Return premiums on uncancelled contracts;

b.         Dividends paid or credited to policyholders; and

c.         The unused or unabsorbed portion of premium deposits.

(6c)      Nonrecoupable assessment.  Any assessment levied on and payable by members of the Association that is not directly recoverable from policyholders. Prospective exposure to nonrecoupable assessments shall be considered as an appropriate factor in the making of rates by the North Carolina Rate Bureau.

(7)        Plan of operation.  The plan of operation of the Association approved or promulgated by the Commissioner under this Article.

(8)        Voluntary market.  Insurance written voluntarily by companies other than through this Article or Article 46 of this Chapter.

(9)        Voluntary market rates.  Property insurance rates determined or permitted under Article 36, 40, or 41 of this Chapter.  (1967, c. 1111, s. 1; 1969, c. 249; 1979, c. 601, ss. 2, 3; 1985, c. 516, s. 1; 1985 (Reg. Sess., 1986), c. 1027, ss. 21, 25; 1987 (Reg. Sess., 1988), c. 975, ss. 18, 19; 1991, c. 720, ss. 4, 6; 1991 (Reg. Sess., 1992), c. 784, s. 4; 1995 (Reg. Sess., 1996), c. 592, s. 2; 1997‑498, s. 1; 2009‑472, s. 1.)



§ 58-45-6. Persons who can be insured by the Association.

§ 58‑45‑6.  Persons who can be insured by the Association.

As used in this Article, "person" includes the State of North Carolina and any county, city, or other political subdivision of the State of North Carolina. (2000‑122, s. 5; 2002‑187, s. 1.4.)



§ 58-45-10. North Carolina Insurance Underwriting Association created.

§ 58‑45‑10.  North Carolina Insurance Underwriting Association created.

There is hereby created the North Carolina Insurance Underwriting Association, consisting of all insurers authorized to write and engage in writing within this State, on a direct basis, essential property insurance, except town and county mutual insurance associations and assessable mutual companies as authorized by G.S. 58‑7‑75(5)b, 58‑7‑75(5)d, and 58‑7‑75(7)b and except an insurer who only writes insurance in this State on property exempted from taxation by the provisions of G.S. 105‑278.1 through G.S. 105‑278.8. Every such insurer shall be a member of the Association and shall remain a member of the Association so long as the Association is in existence as a condition of its authority to continue to transact the business of insurance in this State. (1967, c. 1111, s. 1; 1969, c. 249; 1971, c. 1067, s. 2; 1987 (Reg. Sess., 1988), c. 975, s. 20; 1998‑211, s. 6.)



§ 58-45-15. Powers and duties of Association.

§ 58‑45‑15.  Powers and duties of Association.

The Association shall, pursuant to the provisions of this Article and the plan of operation, and with respect to the insurance coverages authorized in this Article, have the power on behalf of its members:

(1)        To cause to be issued policies of insurance to applicants.

(2)        To assume reinsurance from its members.

(3)        To cede reinsurance to its members and to purchase reinsurance in behalf of its members.

(4)        To pledge the proceeds of assessments, projected reinsurance recoveries, other recoverables, and any other funds available to the Association as the source of revenue for and to secure lines of credit or other borrowings or financing arrangements necessary to fund any actual, projected, or future deficits of the Association, including borrowing from member companies.

(5)        To publish in the North Carolina Register all homeowners' rate filings with the Department of Insurance.  (1967, c. 1111, s. 1; 1969, c. 249; 1999‑114, s. 7; 2009‑472, s. 1.)



§ 58-45-20. Temporary directors of Association.

§ 58‑45‑20.  Temporary directors of Association.

Within 10 days after April 17, 1969, the Commissioner shall appoint a temporary board of directors of this Association, which shall consist of 11 representatives of members of the Association. Such temporary board of directors shall prepare and submit a plan of operation in accordance with G.S. 58‑45‑30 and shall serve until the permanent board of directors shall take office in accordance with said plan of operation. (1967, c. 1111, s. 1; 1969, c. 249.)



§ 58-45-25. Each member of Association to participate in nonrecoupable assessments.

§ 58‑45‑25.  Each member of Association to participate in nonrecoupable assessments.

(a)        Subject to the limitations contained in G.S. 58‑45‑47, each member of the Association shall participate in the nonrecoupable assessments levied by the Association in the proportion that its net direct premium written in this State during the preceding calendar year for residential and commercial properties outside of the beach and coastal areas bears to the aggregate net direct premiums written in this State during the preceding calendar year for residential and commercial properties outside of the beach and coastal areas by all members of the Association, as certified to the Association by the Commissioner. The Commissioner shall certify each member's participation after review of annual statements and any other reports and data necessary to determine participation and may obtain any necessary information or data from any member of the Association for this purpose. Any insurer that is authorized to write and that is engaged in writing any insurance, the writing of which requires the insurer to be a member of the Association under G.S. 58‑45‑10, shall become a member of the Association on the first day of January after authorization. The determination of the insurer's participation in the Association shall be made as of the date of membership of the insurer in the same manner as for all other members of the Association.

(b)        All member companies shall receive credit each year for essential property insurance, farmowners insurance, homeowners insurance, and the property portion of commercial multiple peril policies voluntarily written in the beach and coastal areas in accordance with guidelines and procedures to be submitted by the Directors to the Commissioner for approval. Such credits also shall apply to any nonrecoupable assessments levied pursuant to G.S. 58‑45‑47. The participation of each member company in the nonrecoupable assessments levied by the Association shall be reduced accordingly; provided, no credit shall be given where coverage for the peril of wind has been excluded. The guidelines and procedures for granting credit shall encourage and assist each member company to voluntarily write these coverages in the beach and coastal areas for commercial and residential properties.

(b1)      The accumulated surplus of the Association shall be retained from year to year and used to pay losses, reinsurance costs, and other operating expenses as necessary. No member company shall be entitled to the distribution of any portion of the Association's surplus, except pursuant to judgments entered prior to August 26, 2009.

(b2)      The premiums, surplus, assessments, investment income, and other revenue of the Association are funds received for the sole purpose of providing insurance coverage, paying claims for Association policyholders, purchasing reinsurance, securing and repaying debt obligations issued by the Association, and conducting all other activities of the Association, as required or permitted by this Article. Accumulated surplus shall not be removed from the Association or used for other purposes except pursuant to judgments entered prior to August 26, 2009.

(c)        The North Carolina Insurance Underwriting Association shall use the "take out" program, as filed with and approved by the Commissioner, in the coastal area.  (1967, c. 1111, s. 1; 1969, c. 249; 1991, c. 720, s. 58; 1995 (Reg. Sess., 1996), c. 592, s. 1; 1997‑498, s. 2; 2009‑472, s. 1.)



§ 58-45-30. Directors to submit plan of operation to Commissioner; review and approval; amendments; appeal from Commissioner to superior court.

§ 58‑45‑30.  Directors to submit plan of operation to Commissioner; review and approval; amendments; appeal from Commissioner to superior court.

(a)        The Directors shall submit to the Commissioner for his review and approval, a proposed plan of operation. The plan shall set forth the number, qualifications, terms of office, and manner of election of the members of the board of directors, and shall grant proper credit annually to each member of the Association for essential property insurance, farmowners, homeowners insurance, and the property portion of commercial multiple peril policies voluntarily written in the beach and coastal areas and shall provide for the efficient, economical, fair and nondiscriminatory administration of the Association and for the prompt and efficient provision of essential property insurance in the beach and coastal areas of North Carolina to promote orderly community development in those areas and to provide means for the adequate maintenance and improvement of the property in those areas. The plan may include the establishment of necessary facilities; management of the Association; the assessment of members to defray losses and expenses; underwriting standards; procedures for the acceptance and cession of reinsurance; procedures for determining the amounts of insurance to be provided to specific risks; time limits and procedures for processing applications for insurance; and any other provisions that are considered necessary by the Commissioner to carry out the purposes of this Article.

(b)        The proposed plan and any amendments thereto shall be filed with the Commissioner and approved by him if he finds that such plan fulfills the purposes provided by G.S. 58‑45‑1. In the review of the proposed plan the Commissioner may, in his discretion, consult with the directors of the Association and may seek any further information which he deems necessary to his decision. If the Commissioner approves the proposed plan, he shall certify such approval to the directors and the plan shall become effective 10 days after such certification. If the Commissioner disapproves all or any part of the proposed plan of operation he shall return the same to the directors with his written statement for the reasons for disapproval and any recommendations he may wish to make. The directors may alter the plan in accordance with the Commissioner's recommendation or may within 30 days from the date of disapproval return a new plan to the Commissioner. Should the directors fail to submit a plan that meets the requirements of this Article or accept the recommendations of the Commissioner within 30 days after his disapproval of the plan, the Commissioner shall promulgate and place into effect a plan of operation that meets the requirements of this Article certifying the same to the directors of the Association. Any such plan promulgated by the Commissioner shall take effect 10 days after certification to the directors.

(c)        The directors of the Association may, subject to the approval of the Commissioner, amend the plan of operation at any time. The Commissioner may review the plan of operation at any time the Commissioner deems expedient or prudent, but not less than once in each calendar year. After review of the plan the Commissioner may amend the plan after consultation with the directors and upon certification to the directors of the amendment. Any order of the Commissioner with respect to the proposed plan of operation or any amendments thereto shall be subject to review upon petition by the Association as provided by G.S. 58‑2‑75.

(d)        As used in this subsection, "homeowners' insurance policy" means a multiperil policy providing full coverage of residential property similar to the coverage provided under an HO‑2, HO‑3, HO‑4, or HO‑6 policy under Article 36 of this Chapter. The Association shall issue, for principal residences, homeowners' insurance policies approved by the Commissioner. Homeowners' insurance policies shall be available to persons who reside in the beach and coastal areas who meet the Association's underwriting standards and who are unable to obtain homeowners' insurance policies from insurers that are authorized to transact and are actually writing homeowners' insurance policies in this State. The Association shall file for approval by the Commissioner underwriting standards to determine whether property is insurable. The standards shall reflect underwriting standards commonly used in the voluntary homeowners' insurance business. The terms and conditions of the homeowners' insurance policies available under this subsection shall not be more favorable than those of homeowners' insurance policies available in the voluntary market in beach and coastal counties.

(e)        The Association shall, subject to the Commissioner's approval or modification, provide in the plan of operation for coverage for appropriate classes of manufacturing risks.

(f)         As used in this section, "plan of operation" includes all written rules, practices, and procedures of the Association, except for staffing and personnel matters.  (1967, c. 1111, s. 1; 1969, c. 249; 1986, Ex. Sess., c. 7, s. 8; 1987, c. 731, s. 1; c. 864, s. 41; 1991, c. 720, s. 59; 1991 (Reg. Sess., 1992), c. 784, s. 5; 1997‑498, s. 3; 2002‑185, s. 2; 2003‑158, ss. 1, 3.1; 2009‑472, s. 1.)



§ 58-45-35. Persons eligible to apply to Association for coverage; contents of application.

§ 58‑45‑35.  Persons eligible to apply to Association for coverage; contents of application.

(a)        Any person having an insurable interest in insurable property, may, on or after the effective date of the plan of operation, be entitled to apply to the Association for such coverage and for an inspection of the property. A broker or agent authorized by the applicant may apply on the applicant's behalf. Each application shall contain a statement as to whether or not there are any unpaid premiums due from the applicant for essential property insurance on the property.

The term "insurable interest" as used in this subsection shall include any lawful and substantial economic interest in the safety or preservation of property from loss, destruction or pecuniary damage.

(b)        If the Association determines that the property is insurable and that there is no unpaid premium due from the applicant for prior insurance on the property, the Association, upon receipt of the premium, or part of the premium, as is prescribed in the plan of operation, shall cause to be issued a policy of essential property insurance and shall offer additional extended coverage, optional perils endorsements, business income and extra expense coverage, crime insurance, separate policies of windstorm and hail insurance, or their successor forms of coverage, for a term of one year or three years. Short term policies may also be issued. Any policy issued under this section shall be renewed, upon application, as long as the property is insurable property.

(b1)      If the Association determines that the property, for which application for a homeowners' policy is made, is insurable, that there is no unpaid premium due from the applicant for prior insurance on the property, and that the underwriting guidelines established by the Association and approved by the Commissioner are met, the Association, upon receipt of the premium, or part of the premium, as is prescribed in the plan of operation, shall cause to be issued a homeowners' insurance policy.

(c)        If the Association, for any reason, denies an application and refuses to cause to be issued an insurance policy on insurable property to any applicant or takes no action on an application within the time prescribed in the plan of operation, the applicant may appeal to the Commissioner and the Commissioner, or the Commissioner's designee from the Commissioner's staff, after reviewing the facts, may direct the Association to issue or cause to be issued an insurance policy to the applicant. In carrying out the Commissioner's duties under this section, the Commissioner may request, and the Association shall provide, any information the Commissioner deems necessary to a determination concerning the reason for the denial or delay of the application.

(d)        An agent who is licensed under Article 33 of this Chapter as an agent of a company which is a member of the Association established under this Article shall not be deemed an agent of the Association. The foregoing notwithstanding, an agent of a company which is a member of the Association shall have the authority, subject to the underwriting guidelines established by the Association, to temporarily bind coverage with the Association. The Association shall establish rules and procedures, including any limitations for binding authority, in the plan of operation.

Any unearned premium on the temporary binder shall be returned to the policyholder if the Association refuses to issue a policy. Nothing in this section shall prevent the Association from suspending binding authority in accordance with its plan of operation.

(e)        Policies of windstorm and hail insurance provided for in subsection (b) of this section are available only for risks in the beach and coastal areas for which essential property insurance has been written by licensed insurers. Whenever such other essential property insurance written by licensed insurers includes replacement cost coverage, the Association shall also offer replacement cost coverage. In order to be eligible for a policy of windstorm and hail insurance, the applicant shall provide the Association, along with the premium payment for the windstorm and hail insurance, a certificate that the essential property insurance is in force. The policy forms for windstorm and hail insurance shall be filed by the Association with the Commissioner for the Commissioner's approval before they may be used. Catastrophic losses, as determined by the Association and approved by the Commissioner, that are covered under the windstorm and hail coverage in the beach and coastal areas shall be adjusted by the licensed insurer that issued the essential property insurance and not by the Association. The Association shall reimburse the insurer for reasonable expenses incurred by the insurer in adjusting windstorm and hail losses. (1967, c. 1111, s. 1; 1969, c. 249; 1985, c. 516, s. 2; 1985 (Reg. Sess., 1986), c. 1027, s. 22; 1987, c. 421, ss. 1, 2; c. 629, s. 11; c. 864, s. 24; 1987 (Reg. Sess., 1988), c. 975, ss. 21‑23; 1989, c. 376; c. 485, s. 26; 1991, c. 720, s. 25; 1991 (Reg. Sess., 1992), c. 784, s. 1; 1995, c. 517, s. 28; 1995 (Reg. Sess., 1996), c. 740, s. 1; 1997‑498, ss. 5, 6; 2001‑421, s. 4.1; 2002‑185, s. 4.1; 2003‑158, s. 2.)



§ 58-45-36. Temporary contracts of insurance.

§ 58‑45‑36.  Temporary contracts of insurance.

Consistent with G.S. 58‑45‑35(d), the Association shall be temporarily bound by a written temporary binder of insurance issued by any duly licensed insurance agent or broker. Coverage shall be effective upon payment to the agent or broker of the entire premium or part of the premium, as prescribed by the Association's plan of operation. Nothing in this section shall impair or restrict the rights of the Association under G.S. 58‑45‑35(b) to decline to issue a policy based upon a lack of insurability as determined by the Association or the existence of an unpaid premium due from the applicant. (2002‑185, s. 4.2.)



§ 58-45-40. Association members may cede insurance to Association.

§ 58‑45‑40.  Association members may cede insurance to Association.

Any member of the Association may cede to the Association essential property insurance written on insurable property, to the extent, if any, and on the terms and conditions set forth in the plan of operation. (1967, c. 1111, s. 1; 1969, c. 249.)



§ 58-45-41. Coverage limits.

§ 58‑45‑41.  Coverage limits.

(a)        The Association shall cause to be issued insurance up to the reasonable value of the insurable property, subject to a maximum of seven hundred fifty thousand dollars ($750,000) on habitational property. The above limits on habitational property shall apply to the value of the building only. Insurance issued by the Association for commercial property shall not exceed three million dollars ($3,000,000) on any freestanding structure or any building unit within multiple firewall divisions, provided the aggregate insurance on structures with multiple firewall divisions shall not exceed six million dollars ($6,000,000) on all interest at one risk.

(b)        Contents of habitational property can be insured up to forty percent (40%) of the building value. The Association shall ensure that rates accurately reflect the maximum limits for contents coverage and any reduction in contents coverage limits for habitational property.

(c)        If the value of the property exceeds the maximum coverage limits as described in this section, the Association shall not issue coverage without the insured's purchase of excess coverage to the full value of the property insured.  (2009‑472, s. 1.)



§ 58-45-45. Rates, rating plans, rating rules, and forms applicable.

§ 58‑45‑45.  Rates, rating plans, rating rules, and forms applicable.

(a)        Rates shall not be excessive, inadequate, or unfairly discriminatory. Except as provided in subsections (a1), (a2), and (b) of this section, rates, rating plans, rating rules, and forms applicable to the insurance written by the Association shall be in accordance with the most recent manual rates or adjusted loss costs and forms that are legally in effect in the State. Except as provided in subsection (c) of this section, no special surcharge, other than those presently in effect, may be applied to the property insurance rates of properties located in the beach and coastal areas.

(a1)      The Association's rates shall be the North Carolina Rate Bureau Manual Rates plus a surcharge of five percent (5%) of the applicable North Carolina Rate Bureau Manual Rate for wind and hail coverage and a surcharge of fifteen percent (15%) of the applicable North Carolina Rate Bureau Manual Rate for homeowners' insurance including wind and hail coverage. It is the intent of the General Assembly that these surcharges ensure that the Coastal Property Insurance Pool is the market of last resort over and above the manual rate.

(a2)      (See Editor's note) The Association shall offer a deductible for named storm wind and hail losses of one percent (1%) of the insured value of the property for all policies and may offer any other deductible options provided by the North Carolina Rate Bureau, so long as the deductible is not lower than one percent (1%) of the insured value of the property applicable to named storm wind and hail losses.

(b)        The rates, rating plans, and rating rules for the separate policies of windstorm and hail insurance described in G.S. 58‑45‑35(b) shall be filed by the Association with the Commissioner for the Commissioner's approval, disapproval, or modification. The provisions of Articles 40 and 41 of this Chapter shall govern the filings. Policy deductible plans, consistent with G.S. 58‑45‑1(b), may be filed by the Association with the Commissioner for the Commissioner's approval, disapproval, or modification.

(c)        Repealed by Session Laws 2009‑472, s. 1.

(d)        When the Association files rates, classification plans, rating plans, rating systems, or surcharges, the procedures of G.S. 58‑40‑25 through G.S. 58‑40‑45 shall apply, and the appeal procedures of G.S. 58‑2‑80 and G.S. 58‑2‑85 shall apply to filings under this section, except as otherwise provided.

(e)        The Association shall file no later than May 1, 2010, a schedule of credits for policyholders based on the presence of mitigation and construction features and on the condition of buildings that it insures. The Association shall develop rules applicable to the operation of the schedule and the mitigation program with approval by the Commissioner. The schedule shall not be unfairly discriminatory and shall be reviewed by the Association annually, with the results included as part of the Association's annual report to the Commissioner.

(f)         The Association shall file not later than May 1, 2010, with the Commissioner an installment plan for premium payments and shall accept other methods of payment that are the same as those filed by the North Carolina Rate Bureau. The Association shall collect an installment fee if premiums are paid other than on an annual basis.

(g)        The Association shall consider the purchase of reinsurance each calendar year in order to maintain the ability to pay losses and expenses from a named storm or combination of named storms.  (1967, c. 1111, s. 1; 1969, c. 249; 1979, c. 601, s. 4; 1987 (Reg. Sess., 1988), c. 975, s. 24; 1991 (Reg. Sess., 1992), c. 784, s. 2; 1997‑498, ss. 7, 8; 1999‑114, s. 7.1; 2003‑158, s. 3; 2009‑472, s. 1.)



§ 58-45-46. Unearned premium, loss, and loss expense reserves.

§ 58‑45‑46.  Unearned premium, loss, and loss expense reserves.

The Association shall make provisions for reserving unearned premiums and reserving for losses, including incurred but not reported losses, and loss expenses, in accordance with G.S. 58‑3‑71, 58‑3‑75, and 58‑3‑81. (2002‑185, s. 5.1.)



§ 58-45-47. Deficit event.

§ 58‑45‑47.  Deficit event.

(a)        In the event of losses and expenses to the Association exceeding available surplus, reinsurance, and other sources of funding of Association losses, the Association is authorized to issue a nonrecoupable assessment upon its members in accordance with its Plan of Operation. Member assessments shall not exceed one billion dollars ($1,000,000,000) for losses incurred from any event or series of events that occur in a given calendar year, regardless of when such assessments are actually levied on or collected from member companies.

(b)        When the Association knows that it has incurred losses and loss expenses in a particular calendar year that will exceed the combination of available surplus, reinsurance, and other sources of funding, including permissible member company assessments, then the Association shall immediately give notice to the Commissioner that a deficit event has occurred.

(c)        Upon a determination by the Association that a deficit event has occurred, the Association shall determine, in its discretion, the appropriate means of financing the deficit, which may include, but is not limited to, the purchase of reinsurance, arranging lines of credit, or other forms of borrowing or financing. If the Association determines that the member companies have paid one billion dollars ($1,000,000,000) in nonrecoupable assessments for losses and expenses incurred in any given year pursuant to subsection (a) of this section, the Association may, subject to the verification by the Commissioner that the dollar value of losses and expenses has reached the level necessary for a catastrophe recovery charge, authorize member companies to impose a catastrophe recovery charge on their residential and commercial property insurance policyholders statewide. Catastrophe recovery charges shall be charged as a uniform percentage of written premiums as prescribed by the Commissioner and shall not exceed an aggregate amount of ten percent (10%) of the annual policy premium on any one policy of insurance. Catastrophe recovery charges collected under this section shall be transferred directly to the Association on a periodic basis as determined by the Association and ordered by the Commissioner. The Association and the FAIR Plan also shall charge their policyholders a catastrophe recovery charge as provided in this section.

(d)        The catastrophe recovery charge shall be clearly identified to policyholders on the premium statement, declarations page, or by other appropriate electronic or written method. The identification shall refer to the post‑catastrophe loss for which the charge was imposed. Any such catastrophe recovery charge shall not be considered premium for any purpose, including premium taxes or commissions, except that failure to pay the catastrophe recovery charge shall be treated as failure to pay premium and shall be grounds for termination of insurance. The identified catastrophe recovery charge shall be accompanied by an explanation of the charge and shall appear on the medium by which the charge is conveyed to the policyholder. The explanatory language shall be prescribed by the Commissioner.

(e)        The Association shall report quarterly to the Commissioner providing all financial information for each catastrophe recovery charge authorized by this section, including total catastrophe recovery charge funds recovered to date and any information reasonably requested by the Commissioner.

(f)         The Association shall recalculate the catastrophe recovery charge amount annually and, subject to procedure approved by the Commissioner, adjust the charge percentage as needed.

(g)        The catastrophe recovery charge amount shall continue until financing of the deficit event has been paid in full. Upon order of cessation, any catastrophe recovery charge amounts collected by member companies, the Association or the FAIR Plan that exceed amounts necessary for payment of the debt shall be remitted to the Association and added to the surplus for the purposes of offsetting future Association losses or expenses.

(h)        Nothing contained in this section prohibits the Association from entering into any financing arrangements for the purpose of financing a deficit, provided that the pledge of catastrophe recovery charge amounts under such financing agreements shall not result in the actual levying of any catastrophe recovery charge until after the Association has incurred a deficit and until after the Commissioner has approved implementation of the Association's catastrophe recovery charge plan.  (2009‑472, s. 1.)



§ 58-45-50. Appeal from acts of Association to Commissioner; appeal from Commissioner to superior court.

§ 58‑45‑50.  Appeal from acts of Association to Commissioner; appeal from Commissioner to superior court.

(a)        Any person or any insurer who may be aggrieved by an act, ruling, or decision of the Association other than an act, ruling, or decision relating to (i) the cause or amount of a claimed loss or (ii) the reasonableness of expenses incurred by an insurer in adjusting windstorm and hail losses, may, within 30 days after the ruling, appeal to the Commissioner. Any hearings held by the Commissioner under the appeal shall be in accordance with rules adopted by the Commissioner: Provided, however, the Commissioner is authorized to appoint a member of the Commissioner's staff as deputy commissioner for the purpose of hearing those appeals and a ruling based upon the hearing shall have the same effect as if heard by the Commissioner. All persons or insureds aggrieved by any order or decision of the Commissioner may appeal as is provided in G.S. 58‑2‑75.

(b)        No later than 10 days before each hearing, the appellant shall file with the Commissioner or the Commissioner's designated hearing officer and shall serve on the appellee a written statement of the appellant's case and any evidence that the appellant intends to offer at the hearing. No later than five days before the hearing, the appellee shall file with the Commissioner or the designated hearing officer and shall serve on the appellant a written statement of the appellee's case and any evidence that the appellee intends to offer at the hearing. Each hearing shall be recorded and may be transcribed. If the matter is between an insurer and the Association, the cost of the recording and transcribing shall be borne equally by the appellant and appellee; provided that upon any final adjudication the prevailing party shall be reimbursed for his share of such costs by the other party. If the matter is between an insured and the Association, the cost of transcribing shall be borne equally by the appellant and appellee; provided that the Commissioner may order the Association to pay recording or transcribing costs for which the insured is financially unable to pay. Each party shall, on a date determined by the Commissioner or the designated hearing officer, but not sooner than 15 days after delivery of the completed transcript to the party, submit to the Commissioner or the designated hearing officer and serve on the other party, a proposed order. The Commissioner or the designated hearing officer shall then issue an order. (1967, c. 1111, s. 1; 1969, c. 249; 1985, c. 516, s. 3; 1989 (Reg. Sess., 1990), c. 1069, s. 18; 1991, c. 720, s. 4; 1999‑219, s. 1.2; 2001‑421, s. 4.2.)



§ 58-45-55. Reports of inspection made available.

§ 58‑45‑55.  Reports of inspection made available.

All reports of inspection performed by or on behalf of the Association shall be made available to the members of the Association, applicants, agent or broker, and the Commissioner. (1967, c. 1111, s. 1; 1969, c. 249.)



§ 58-45-60. Association and Commissioner immune from liability.

§ 58‑45‑60.  Association and Commissioner immune from liability.

There shall be no liability on the part of and no cause of action of any nature shall arise against any member insurer, the Association or its agents or employees, the board of directors, or the Commissioner or his representatives for any action taken by them in good faith in the performance of their powers and duties under this Article. (1967, c. 1111, s. 1; 1969, c. 249; 1991, c. 720, s. 4; 1999‑114, s. 5.)



§ 58-45-65. Association to file annual report with Commissioner.

§ 58‑45‑65.  Association to file annual report with Commissioner.

The Association shall file in the office of the Commissioner on an annual basis on or before January 1 a statement which shall summarize the transactions, conditions, operations and affairs of the Association during the preceding year. Such statement shall contain such matters and information as are prescribed by the Commissioner and shall be in such form as is approved by him. The Commissioner may at any time require the Association to furnish to him any additional information with respect to its transactions or any other matter which the Commissioner deems to be material to assist him in evaluating the operation and experience of the Association. (1967, c. 1111, s. 1; 1969, c. 249; 1987 (Reg. Sess., 1988), c. 975, s. 27.)



§ 58-45-65.1. Association to be audited.

§ 58‑45‑65.1.  Association to be audited.

The Association shall be audited on an annual basis by an auditor selected by the Commissioner.  (2009‑472, s. 1.)



§ 58-45-70. Commissioner may examine affairs of Association.

§ 58‑45‑70.  Commissioner may examine affairs of Association.

The Commissioner may from time to time make an examination into the affairs of the Association when he deems it to be prudent and in undertaking such examination he may hold a public hearing pursuant to the provisions of G.S. 58‑2‑50. When making an examination under this section, the Commissioner may retain attorneys, appraisers, independent actuaries, independent certified public accountants, or other professionals and specialists as examiners, the reasonable cost of which shall be borne by the Association. Examinations shall be conducted in accordance with G.S. 58‑2‑131, 58‑2‑132, and 58‑2‑133.  (1967, c. 1111, s. 1; 1969, c. 249; 2009‑472, s. 1.)



§ 58-45-71. Report of member companies to Commissioner.

§ 58‑45‑71.  Report of member companies to Commissioner.

Each member company of the Association shall report by February 1 of each year to the Commissioner the amount of homeowners' coverage, including separate coverage for homeowners' wind and hail, written in the preceding calendar year by that member company in the beach area and the coastal area. The report shall include the number and type of homeowners' policies written by the member company in each area, the total amount of homeowners' coverage for each area, any increases and decreases in homeowners' coverage written in each area from the prior year, and other information as prescribed by the Commissioner and in such form as approved by him.  (2009‑472, s. 1.)



§ 58-45-75. Commissioner authorized to promulgate reasonable rules and regulations.

§ 58‑45‑75.  Commissioner authorized to promulgate reasonable rules and regulations.

The Commissioner shall have authority to make reasonable rules and regulations, not inconsistent with law, to enforce, carry out and make effective the provisions of this Article.  The Commissioner shall not be liable for any act or omission in connection with the administration of the duties imposed upon him by the provisions of this Article. (1967, c. 1111, s. 1; 1969, c. 249; 1991, c. 720, s. 4.)



§ 58-45-80. Premium taxes to be paid through Association.

§ 58‑45‑80.  Premium taxes to be paid through Association.

All premium taxes due on insurance written under this Article shall be remitted by each insurer to the Association; and the Association, as collecting agent for its member companies, shall forward all such taxes to the Secretary of Revenue as provided in Article 8B of Chapter 105 of the General Statutes. (1985 (Reg. Sess., 1986), c. 928, s. 10; 1995 (Reg. Sess., 1996), c. 747, s. 12.)



§ 58-45-85. Assessment; inability to pay.

§ 58‑45‑85.  Assessment; inability to pay.

(a)        If any insurer fails, by reason of insolvency, to pay any assessment as provided in this Article, the amount assessed each insurer shall be immediately recalculated, excluding the insolvent insurer, so that its assessment is assumed and redistributed among the remaining insurers. Any assessment against an insolvent insurer shall not be a charge against any special deposit fund held under the provisions of Article 5 of this Chapter for the benefit of policyholders.

(b)        The nonrecoupable assessment of a member insurer may be ordered deferred in whole or in part upon application by the insurer if, in the opinion of the Commissioner or his designee, payment of the assessment would render the insurer insolvent or in danger of insolvency or would otherwise leave the insurer in a condition so that further transaction of the insurer's business would be hazardous to its policyholders. If payment of an assessment against a member insurer is deferred by order of the Commissioner or his designee in whole or in part, the amount by which the assessment is deferred must be assessed against other member insurers in the same manner as provided in this Article. In its order of deferral, or in necessary subsequent orders, the Commissioner or his designee shall prescribe a plan by which the assessment so deferred must be repaid to the Association by the impaired insurer with interest at the six‑month treasury bill rate adjusted semiannually. The plan also shall provide for the reimbursement of excess assessments paid by member companies as a result of a deferral of assessments for an impaired insurer.  (1991 (Reg. Sess., 1992), c. 784, s. 7; 2009‑472, s. 1.)



§ 58-45-90. Open meetings.

§ 58‑45‑90.  Open meetings.

The Association is subject to the Open Meetings Act, Article 33C of Chapter 143 of the General Statutes, as amended. (2002‑185, s. 7.1.)



§ 58-45-95. Information availability.

§ 58‑45‑95.  Information availability.

Information concerning the Association's activities shall be made fully available upon request provided that no competitive information concerning an individual company's business plans, data, or operations may be disclosed by the Association if such company has properly designated such information as being a trade secret pursuant to G.S. 66‑152(3) upon submitting such information to the Association. No confidential information may be disclosed by the Association identifying individual policyholders without such policyholders' consent unless such information is provided pursuant to reasonable rules adopted by the Association permitting such information to be disclosed for the purpose of enhancing the availability of insurance that is written in the voluntary market.  (2009‑472, s. 1.)



§ 58-45-96. Succession and dissolution.

§ 58‑45‑96.  Succession and dissolution.

In the event that a successor organization is created to perform the Association's general functions, the surplus, assets, and liabilities then held by the Association shall be transferred to such successor organization. The pledge or sale of, the lien upon, and the security interest in any rights, revenues, or other assets of the Association created pursuant to any financing arrangements entered into by the Association shall be and remain valid and enforceable on the successor organization, notwithstanding the commencement of any rehabilitation, insolvency, liquidation, bankruptcy, conservatorship, reorganization, or similar proceeding against the Association. No such proceeding shall relieve the Association of its obligation to continue to collect assessments or other revenues pledged pursuant to any financing arrangements. In the event of dissolution, surplus then held shall not be distributed to member insurers.  (2009‑472, s. 1.)



§ 58-46-1. Purpose and geographic coverage of Article.

Article 46.

Fair Access to Insurance Requirements.

§ 58‑46‑1.  Purpose and geographic coverage of Article.

(a)        It is the purpose of this Article to provide a program whereby adequate basic property insurance may be made available to property owners having insurable property in the State. It is further the purpose of this Article to encourage the improvement of properties located in the State and to arrest the decline of properties located in the State. It is the intent of the General Assembly in creating and, from time to time, amending this Article that the market provided by this Article not be the first market of choice, but the market of last resort.

(b)        This Article shall apply to all geographic areas of the State except the "Beach Area" defined in G.S. 58‑45‑5(2).

(c)        As used in this Article, "crime insurance" means insurance against losses resulting from robbery, burglary, larceny, and similar crimes, as more specifically defined and limited in the various crime insurance policies, or their successor forms of coverage, approved by the Commissioner and issued by the Association. Such policies shall not be more restrictive than those issued under the Federal Crime Insurance Program authorized by Public Law 91‑609. (1969, c. 1284; 1985, c. 519, s. 1; 1986, Ex. Sess., c. 7, s. 4; 1985 (Reg. Sess., 1986), c. 1027, s. 24; 1987, c. 731, s. 1; 1987 (Reg. Sess., 1988), c. 975, s. 18; 1997‑498, s. 10.)



§ 58-46-2. Persons who can be insured by the Association.

§ 58‑46‑2.  Persons who can be insured by the Association.

As used in this Article, "person" includes the State of North Carolina and any county, city, or other political subdivision of the State of North Carolina. (2000‑122, s. 6; 2002‑187, s. 1.5.)



§ 58-46-5. Organization of underwriting association.

§ 58‑46‑5.  Organization of underwriting association.

All insurers licensed to write and writing property insurance in this State on a direct basis are authorized, subject to the approval and regulation by the Commissioner, to establish and maintain a FAIR Plan (Fair Access to Insurance Requirements) and to establish and maintain an underwriting association and to formulate, and from time to time, to amend the plans and articles of the association and rules and regulations in connection therewith, and to assess and share on a fair and equitable basis all expenses, income and losses incident to such FAIR Plan and underwriting association in a manner consistent with the provisions of this Article. (1969, c. 1284; 1985, c. 519, s. 2.)



§ 58-46-10. Participation in association.

§ 58‑46‑10.  Participation in association.

(a)        Every insurer authorized to write basic property insurance in this State except town and county mutual insurance associations and assessable mutual companies as authorized by G.S. 58‑7‑75(5)b, 58‑7‑75(5)d and 58‑7‑75(7)b and except an insurer who only writes insurance on property exempted from taxation by the provisions of G.S. 105‑278.1 through 105‑278.8 shall be required to become and remain a member of the Plan and underwriting association and comply with the requirements thereof as a condition of its authority to transact basic property insurance business in the State of North Carolina.

(b)        An agent who is licensed under Article 33 of this Chapter as an agent of a company which is a member of the Association established under this Article shall not be deemed an agent of the Association. (1969, c. 1284; 1971, c. 1067, s. 1; 1985, c. 519, s. 3; 1987, c. 629, s. 12; 1991, c. 720, s. 24.)



§ 58-46-15. Requirements of Plan and authority of Association.

§ 58‑46‑15.  Requirements of Plan and authority of Association.

The Association formed pursuant to the provisions of this Article shall have authority on behalf of its members to cause to be issued basic property insurance policies, including coverage for farm risks; and shall offer additional extended coverage, optional perils endorsements, and crime insurance policies, or their successor forms of coverage; to reinsure in whole or in part, any such policies; and to cede any such reinsurance. The Plan adopted, pursuant to the provision of this Article, shall provide, among other things, for the perils to be covered, compensation and commissions, assessments of members, the sharing of expenses, income and losses on an equitable basis, cumulative weighted voting for the board of directors of the Association, the administration of the Plan and Association and any other matter necessary or convenient for the purpose of assuring fair access to insurance requirements. The directors of the Association may, subject to the approval of the Commissioner, amend the plan of operation at any time.  The Commissioner may review the plan of operation at any time he deems to be expedient or prudent, but not less than once in each calendar year.  After review of such plan the Commissioner may amend the plan after consultation with the directors and upon certification to the directors of such amendment. (1969, c. 1284; 1985, c. 519, s. 4; 1986, Ex. Sess., c. 7, ss. 5, 6; 1985 (Reg. Sess., 1986), c. 1027, s. 23; 1987, c. 864, s. 24; 1987 (Reg. Sess., 1988), c. 975, ss. 25, 29.)



§ 58-46-20. Authority of Commissioner.

§ 58‑46‑20.  Authority of Commissioner.

(a)        Within 90 days following July 2, 1969, and before August 1, 1969, the directors of the association shall submit to the Commissioner for his review, a proposed FAIR Plan and articles of the association consistent with the provisions of this Article.

(b)        The FAIR Plan and articles of association shall be subject to approval by the Commissioner and shall take effect 10 days after having been approved by him. If the Commissioner disapproves all or any part of the proposed Plan and articles, the directors of the association shall within 30 days submit for review an appropriately revised Plan and articles and if the directors fail to do so, the Commissioner shall thereafter promulgate such Plan and articles not inconsistent with the provisions of this Article.

(c)        The Commissioner may designate the kinds of property insurance policies on principal residences to be offered by the association, including insurance policies under Article 36 of this Chapter, and the commission rates to be paid to agents or brokers for these policies, if he finds, after a hearing held in accordance with G.S. 58‑2‑50, that the public interest requires the designation. The provisions of Chapter 150B do not apply to any procedure under this subsection, except that G.S. 150B‑39 and G.S. 150B‑41 shall apply to a hearing under this subsection. Within 30 days after the receipt of notification from the Commissioner of a change in designation pursuant to this subsection, the association shall submit a revised plan and articles of association for approval in accordance with subsection (b) of this section.

(d)        As used in this section and in G.S. 58‑46‑15, "FAIR Plan", "plan of operation", and "articles of association" include all written rules, practices, and procedures of the Association, except for staffing and personnel matters. (1969, c. 1284; 1986, Ex. Sess., c. 7, s. 7; 1987, c. 731, s. 1; 1991, c. 720, s. 4; 1991 (Reg. Sess., 1992), c. 784, s. 6.)



§ 58-46-25. Temporary directors of association.

§ 58‑46‑25.  Temporary directors of association.

Within 10 days after July 2, 1969, the Commissioner shall appoint a temporary board of directors of the association, which temporary board of directors may prepare and submit a Plan of operation and articles of association in accordance with G.S. 58‑ 46‑20. (1969, c. 1284.)



§ 58-46-30. Appeals; judicial review.

§ 58‑46‑30.  Appeals; judicial review.

The association shall provide reasonable means, to be approved by the Commissioner, whereby any person or insurer affected by any act or decision of the administrators of the Plan or underwriting association, other than an act or decision relating to the cause or amount of a claimed loss, may be heard in person or by an authorized representative, before the governing board of the association or a designated committee. Any person or insurer aggrieved by any decision of the governing board or designated committee, may be appealed to the Commissioner within 30 days after the date of the ruling or decision. The Commissioner, after a hearing held under rules adopted by the Commissioner, shall issue an order approving or disapproving the act or decision with respect to the matter that is the subject of appeal. The Commissioner may appoint a member of the Commissioner's staff as deputy commissioner for the purpose of hearing the appeals and a ruling based on the hearing has the same effect as if heard by the Commissioner. All persons or insurers or their representatives aggrieved by any order or decision of the Commissioner may appeal as provided in G.S. 58‑2‑75.

No later than 10 days before each hearing, the appellant shall file with the Commissioner or the designated hearing officer and shall serve on the appellee a written statement of the appellant's case and any evidence that the appellant intends to offer at the hearing. No later than five days before the hearing, the appellee shall file with the Commissioner or the designated hearing officer and shall serve on the appellant a written statement of the appellee's case and any evidence that the appellee intends to offer at the hearing. Each hearing shall be recorded and may be transcribed. If the matter is between an insurer and the Association, the cost of the recording and transcribing shall be borne equally by the appellant and appellee; provided that upon any final adjudication the prevailing party shall be reimbursed for his share of such costs by the other party. If the matter is between an insured and the Association, the cost of transcribing shall be borne equally by the appellant and appellee; provided that the Commissioner may order the Association to pay recording or transcribing costs for which the insured is financially unable to pay. Each party shall, on a date determined by the Commissioner or the designated hearing officer, but not sooner than 15 days after delivery of the completed transcript to the party, submit to the Commissioner or the designated hearing officer and serve on the other party, a proposed order. The Commissioner or the designated hearing officer shall then issue an order. (1969, c. 1284; 1985, c. 519, s. 5; 1989 (Reg. Sess., 1990), c. 1069, s. 19; 1999‑219, s. 1.3.)



§ 58-46-35. Reports of inspection made available; immunity from liability.

§ 58‑46‑35.  Reports of inspection made available; immunity from liability.

All reports of inspection performed by or on behalf of the association shall be made available to the members of the association, applicants and the Commissioner. There shall be no liability on the part of and no cause of action of any nature shall arise against any member insurer, the Association or its agents or employees, the board of directors, or the Commissioner or his representatives for any action taken by them in good faith in the performance of their powers and duties under this Article. (1969, c. 1284; 1999‑114, s. 6.)



§ 58-46-40. Assessment; inability to pay.

§ 58‑46‑40.  Assessment; inability to pay.

In the event any insurer fails by reason of insolvency to pay any assessment as provided herein, the amount assessed each insurer shall be immediately recalculated excluding therefrom the insolvent insurer so that its assessment is, in effect, assumed and redistributed among the remaining insurers.  Such an assessment against an insolvent insurer shall not be a charge against any special deposit fund held under the provisions of Article 5 of this Chapter for the benefit of policyholders. (1969, c. 1284; 1985, c. 519, s. 7; 1991, c. 720, s. 26.)



§ 58-46-41. Unearned premium, loss, and loss expense reserves.

§ 58‑46‑41.  Unearned premium, loss, and loss expense reserves.

The Association shall make provisions for reserving unearned premiums and reserving for losses, including incurred but not reported losses, and loss expenses, in accordance with G.S. 58‑3‑71, 58‑3‑75, and 58‑3‑81. (2002‑185, s. 5.2.)



§ 58-46-45. Premium taxes to be paid through Association.

§ 58‑46‑45.  Premium taxes to be paid through Association.

All premium taxes due on insurance written under this Article shall be remitted by each insurer to the Association; and the Association, as collecting agent for its member companies, shall forward all such taxes to the Secretary of Revenue as provided in Article 8B of Chapter 105 of the General Statutes. (1985 (Reg. Sess., 1986), c. 928, s. 10; 1995 (Reg. Sess., 1996), c. 747, s. 13.)



§ 58-46-50. Annual reports.

§ 58‑46‑50.  Annual reports.

On or before January 1 of each year the association shall file with the Commissioner a statement that summarizes the transactions, conditions, operations, and affairs of the association during the preceding year.  The statement shall contain such matters and information as are prescribed by the Commissioner and shall be in such form as is approved by him.  The Commissioner may at any time require the association to furnish him with any additional information with respect to its transactions or any other matter that the Commissioner deems to be material to assist him in evaluating the operation and experience of the association. (1987 (Reg. Sess., 1988), c. 975, s. 26.)



§ 58-46-55. Rates, rating plans, rating rules, and forms applicable.

§ 58‑46‑55.  Rates, rating plans, rating rules, and forms applicable.

The rates, rating plans, rating rules, and forms applicable to the insurance written by the association shall be in accordance with the most recent manual rates or adjusted loss costs and forms that are legally in effect in this State.  (1987 (Reg. Sess., 1988), c. 975, s. 28; 1991 (Reg. Sess., 1992), c. 784, s. 3; 2009‑472, s. 6.)



§ 58-46-60. Open meetings.

§ 58‑46‑60.  Open meetings.

The Association is subject to the Open Meetings Act, Article 33C of Chapter 143 of the General Statutes, as amended. (2002‑185, s. 7.2.)



§§ 58-47-1 through 58-47-50: Repealed by Session Laws 1997-362, s. 2.

Article 47.

Workers' Compensation Self‑Insurance.

§§ 58‑47‑1 through 58‑47‑50:  Repealed by Session Laws 1997‑362, s.  2.



§ 58-47-60. Definitions.

Part 1. Employer Groups.

§ 58‑47‑60.  Definitions.

As used in this part:

(1)        "Act" means the Workers' Compensation Act in Article 1 of Chapter 97 of the General Statutes, as amended.

(2)        "Affiliate" has the same meaning as in G.S. 58‑19‑5(1).

(3)        "Annual statement filing" means the most recent annual filing made with the Commissioner under G.S. 58‑2‑165.

(4)        "Board" means the board of trustees or other governing body of a group.

(5)        "Books and records" means all files, documents, and databases in a paper form, electronic medium, or both.

(6)        "Control" means "control" as defined in G.S. 58‑19‑5(2).

(7)        "GAAP financial statement" means a financial statement as defined by generally accepted accounting principles.

(8)        "Group" means two or more employers who agree to pool their workers' compensation liabilities under the Act and are licensed under this Part.

(9)        "Hazardous financial condition" means that, based on its present or reasonably anticipated financial condition, a person is insolvent or, although not financially impaired or insolvent, is unlikely to be able:

a.         To meet obligations for known claims and reasonably anticipated claims; or

b.         To pay other obligations in the normal course of business.

(10)      "Member" means an employer that participates in a group.

(11)      "Qualified actuary" means a member in good standing of the Casualty Actuarial Society or a member in good standing of the American Academy of Actuaries, who has been approved as qualified for signing casualty loss reserve opinions by the Casualty Practice Council of the American Academy of Actuaries, and is in compliance with G.S. 58‑2‑171.

(12)      "Rate" means the cost of insurance per exposure unit, whether expressed as a single number or as a prospective loss cost with an adjustment to account for the treatment of expenses, profit, and variations in loss experience, before any application of individual risk variations based on loss or expense considerations, and does not include minimum premiums.

(13)      "Service company" means an entity that has contracted with an employer or group for the purpose of providing any services related to claims adjustment, loss control, or both.

(14)      "Third‑party administrator" or "TPA" means a person engaged by a board to execute the policies established by the board and to provide day‑to‑day management of the group. "Third‑party administrator" or "TPA" does not mean:

a.         An employer acting on behalf of its employees or the employees of one or more of its affiliates.

b.         An insurer that is licensed under this Chapter or that is acting as an insurer with respect to a policy lawfully issued and delivered by it and under the laws of a state in which the insurer is licensed to write insurance.

c.         An agent or broker who is licensed by the Commissioner under Article 33 of this Chapter whose activities are limited exclusively to the sale of insurance.

d.         An adjuster licensed by the Commissioner under Article 33 of this Chapter whose activities are limited to adjustment of claims.

e.         An individual who is an officer, a member, or an employee of a board.

(15)      "Underwriting" means the process of selecting risks and classifying them according to their degrees of insurability so that the appropriate rates may be assigned. The process also includes rejection of those risks that do not qualify. (1997‑362, s. 3; 2001‑223, s. 21.1.)



§ 58-47-65. Licensing; qualification for approval.

§ 58‑47‑65.  Licensing; qualification for approval.

(a)        No group shall self‑insure its workers' compensation liabilities under the Act unless it is licensed by the Commissioner under this Part. Any self‑insured group that was organized and approved under the North Carolina law before July 1, 1995, and whose authority to self‑insure its workers' compensation liabilities under the Act has not terminated after that date, shall not be required to be reapproved to be licensed under this Article.

(b)        An applicant for a license shall file with the Commissioner the information required by subsection (f) of this section on a form prescribed by the Commissioner at least 90 days before the proposed licensing date. The applicant shall furnish to the Commissioner satisfactory proof of the proposed group's financial ability, through its members, to comply with the Act. No application is complete until the Commissioner has received all required information.

(c)        The group shall comprise two or more employers who are members of and are sponsored by a single bona fide trade or professional association. The association shall (i) comprise members engaged in the same or substantially similar business or profession within the State, (ii) have been incorporated in North Carolina, (iii) have been in existence for at least five years before the date of application to the Commissioner to form a group, and (iv) submit a written determination from the Internal Revenue Service that it is exempt from taxation under 26 U.S.C. § 501(c). This subsection does not apply to a group that was organized and approved under North Carolina law before July 1, 1995.

(d)        Only an applicant whose members' employee base is actuarially sufficient in numbers and provides an actuarially appropriate spreading of risk may apply for a license. The Commissioner shall consider (i) the financial strength and liquidity of the applicant relative to its ability to comply with the Act, (ii) the applicant's criteria and procedures regarding the review and monitoring of members' financial strength, (iii) reliability of the financial information, (iv) workers' compensation loss history, (v) underwriting guidelines, (vi) claims administration, (vii) excess insurance or reinsurance, and (viii) access to excess insurance or reinsurance.

(e)        Before issuing a license to any applicant, the Commissioner shall require, in addition to the other requirements provided by law, that the applicant file an affidavit signed by the association's board members that it has not violated any of the applicable provisions of this Part or the Act during the last 12 months, and that it accepts the provisions of this Part and the Act in return for the license.

(f)         The license application shall comprise the following information:

(1)        Biographical affidavits providing the education, prior occupation, business experience, and other supplementary information submitted for each promoter, incorporator, director, trustee, proposed management personnel, and other persons similarly situated.

(2)        A forecast for a five‑year period based on the initial capitalization of the proposed group and its plan of operation. The forecast shall be prepared by a certified public accountant, a qualified actuary, or both, be in sufficient detail for a complete analysis to be performed, and be accompanied by a list of the assumptions utilized in making the forecast.

(3)        An individual application, under G.S. 58‑47‑125, of each member applying for coverage in the proposed group on the inception date of the proposed group, with a current GAAP financial statement of each member. The financial statements are confidential, but the Commissioner may use them in any judicial or administrative proceeding.

(4)        A breakdown of all forecasted administrative expenses for the proposed group's fiscal year in a dollar amount and as a percentage of the estimated annual premium.

(5)        The proposed group's procedures for evaluating the current and continuing financial strength of members.

(6)        Evidence of the coverage required by G.S. 58‑47‑95.

(7)        Demonstration provided by the board, satisfactory to the Commissioner, that the proposed group's member employee base is actuarially sufficient in numbers and provides an actuarially appropriate spreading of risk.

(8)        An assessment plan under G.S. 58‑47‑135(a).

(9)        A listing of the estimated premium to be developed for each member individually and in total for the proposed group. Payroll data for each of the three preceding years shall be furnished by risk classification.

(10)      An executed agreement by each member showing the member's obligation to pay to the proposed group not less than twenty‑five percent (25%) of the member's estimated annual premium not later than the first day of coverage afforded by the proposed group.

(11)      Composition of the initial board.

(12)      An indemnity agreement on a form prescribed by the Commissioner.

(13)      Proof, satisfactory to the Commissioner, that either the applicant has within its own organization ample facilities and competent personnel to service its program for underwriting, claims, and industrial safety engineering, or that the applicant will contract for any of these services. If the applicant is to perform any servicing, biographical affidavits of those persons who will be responsible for or performing servicing shall be included with the information in subdivision (1) of this subsection. If a group contracts with a service company or TPA to administer and adjust claims, the group shall provide proof of compliance with the other provisions of this Part.

(14)      A letter stipulating the applicant's acceptance of membership in the North Carolina Self‑Insurance Security Association under Article 4 of Chapter 97 of the General Statutes.

(15)      Any other specific information the Commissioner considers relevant to the organization of the proposed group.

(g)        Every applicant shall execute and file with the Commissioner an agreement, as part of the application, in which the applicant agrees to deposit with the Commissioner cash or securities acceptable to the Commissioner. (1997‑362, s. 3; 1999‑132, s. 13.1; 2003‑212, s. 24; 2005‑400, s. 19; 2007‑127, s. 11.)



§ 58-47-70. License denial; termination; revocation; restrictions.

§ 58‑47‑70.  License denial; termination; revocation; restrictions.

(a)        If the Commissioner denies a license, the Commissioner shall inform the applicant of the reasons for the denial.  The Commissioner may issue a license to an applicant that remedies the reasons for a denial within 60 days after the Commissioner's notice.  The Commissioner may grant additional time to an applicant to remedy any deficiencies in its application. A request for an extension of time shall be made in writing by the applicant within 30 days after the Commissioner's notice.  If the applicant fails to remedy the reasons for the denial, the application shall be withdrawn or denied.

(b)        A group shall not terminate its license or cease the writing of renewal business without obtaining prior written approval from the Commissioner.  The Commissioner shall not grant the request of any group to terminate its license unless the group has closed or reinsured all of its incurred workers' compensation obligations and has settled all of its other legal obligations, including known and unknown claims and associated expenses.

(c)        No group shall transfer its workers' compensation obligations under an assumption reinsurance agreement without complying with Part 2 of Article 10 of this Chapter.

(d)        Every group is subject to Article 19 of this Chapter. No group shall merge with another group unless both groups are engaged in the same or a similar type of business. (1997‑362, s. 3.)



§ 58-47-75. Reporting and records.

§ 58‑47‑75.  Reporting and records.

(a)        As used in this section:

(1)        "Audited financial report" has the same meaning as in the NAIC Model Rule Requiring Annual Audited Financial Reports, as specified in G.S. 58‑2‑205.

(2)        "Duplicate record" means a counterpart produced by the same impression as the original record, or from the same matrix, or by mechanical or electronic rerecording or by chemical reproduction, or by equivalent techniques, such as imaging or image processing, that accurately reproduce the original record.

(3)        "Original record" means the writing or recording itself or any counterpart intended to have the same effect by a person executing or issuing it, in the normal and ordinary course of business, or data stored in a computer or similar device, the printout or other output readable by sight, shown to reflect the data accurately.  An "original" of a photograph includes the negative or any print from the negative.

(b)        Each group shall file with the Commissioner the following:

(1)        A statement in accordance with G.S. 58‑2‑165.

(2)        An audited financial report.

(3)        Annual payroll information within 90 days after the close of its fiscal year.  The report shall summarize the payroll by annual amount paid and by classifications using the rules, classifications, and rates set forth in the most recently approved Workers' Compensation and Employers' Liability Insurance Manual governing audits of payrolls and adjustments of premiums. Each group shall maintain true and accurate payroll records.  The payroll records shall be maintained to allow for verification of the completeness and accuracy of the annual payroll report.

(c)        Each group shall make its financial statement and audited financial report available to its members upon request.

(d)        All records shall be maintained by the group for the years during which an examination under G.S. 58‑2‑131 has not yet been completed.

(e)        All records that are required to be maintained by this section shall be either original or duplicate records.

(f)         If only duplicate records are maintained, the following requirements apply:

(1)        The data shall be accessible to the Commissioner in legible form, and legible, reproduced copies shall be available.

(2)        Before the destruction of any original records, the group in possession of the original records shall:

a.         Verify that the records stored consist of all information contained in the original records, and that the original records can be reconstructed therefrom in a form acceptable to the Commissioner; and

b.         Implement disaster preparedness or disaster recovery procedures that include provisions for the maintenance of duplicate records at an off‑site location.

(3)        Adequate controls shall be established with respect to the transfer and maintenance of data.

(g)        Each group shall maintain its records under G.S. 58‑7‑50, G.S. 58‑7‑55, and the Act.

(h)        All books of original entry and corporate records shall be retained by the group or its successor for a period of 15 years after the group ceases to exist. (1997‑362, s. 3.)



§ 58-47-80. Assets and invested assets.

§ 58‑47‑80.  Assets and invested assets.

Funds shall be held and invested by the board under G.S. 58‑7‑160, 58‑7‑162, 58‑7‑163, 58‑7‑165, 58‑7‑167, 58‑7‑168, 58‑7‑170, 58‑7‑172, 58‑7‑173, 58‑7‑178, 58‑7‑179, 58‑7‑180, 58‑7‑183, 58‑7‑185, 58‑7‑187, 58‑7‑188, 58‑7‑192, 58‑7‑193, 58‑7‑197, 58‑7‑200, and 58‑19‑10. (1997‑362, s. 3; 2001‑223, s. 21.2; 2003‑212, s. 13.)



§ 58-47-85. Surplus requirements.

§ 58‑47‑85.  Surplus requirements.

Every group shall maintain minimum surplus under one of the options in subdivision (1), (2), or (3) of this section:

(1)        Maintain minimum surplus in accordance with Article 12 of this Chapter. A group organized and authorized before the effective date of this section shall comply with this section under the following schedule:

a.         Forty percent (40%) of the surplus, in accordance with Article 12, by January 1, 1999.

b.         Fifty‑five percent (55%) of the surplus, in accordance with Article 12, by January 1, 2000.

c.         Seventy percent (70%) of the surplus, in accordance with Article 12, by January 1, 2001.

d.         Eighty‑five percent (85%) of the surplus, in accordance with Article 12, by January 1, 2002.

e.         One hundred percent (100%) of the surplus, in accordance with Article 12, by January 1, 2003.

The Commissioner shall not approve any dividend request that results in a surplus that is less than one hundred percent (100%) of the minimum surplus required by Article 12 of this Chapter.

(2)        Maintain minimum surplus at an amount equal to ten percent (10%) of the group's total undiscounted outstanding claim liability, according to the group's annual statement filing, or such other amount as the Commissioner prescribes based on, but not limited to, the financial condition of the group and the risk retained by the group. In addition, the group shall:

a.         Maintain specific excess insurance or reinsurance that provides the coverage limits in G.S. 58‑47‑95(a). The group shall retain no specific risk greater than five percent (5%) of the group's total annual earned premium according to the group's annual statement filing.

b.         Maintain aggregate excess insurance or reinsurance with a coverage limit being the greater of two million dollars ($2,000,000) or twenty percent (20%) of the group's annual earned premium, according to the group's annual statement filing. The aggregate excess attachment point shall be one hundred ten percent (110%) of the annual earned premium, according to the group's annual statement filing. The required attachment point shall be reduced by each point, or fraction of a point, that a group's expense ratio exceeds thirty percent (30%). Conversely, the required attachment point may be increased by each point, or fraction of a point, that a group's expense ratio is less than thirty percent (30%), but in no event shall the attachment point be greater than one hundred fifteen percent (115%) of the annual earned premium.

c.         Adopt a policy whereby every member:

1.         Pays a deposit to the group of twenty‑five percent (25%) of the member's estimated annual earned premium, or another amount that the Commissioner prescribes based on, but not limited to, the financial condition of the group and the risk retained by the group; or

2.         Once every year files with the group the member's most recent year‑end balance sheet, which, at a minimum, is compiled by an independent certified public accountant. The balance sheet shall demonstrate that the member's financial position does not show a deficit equity and is appropriate for membership in the group. At the request of the Commissioner, the group shall make these filings available for review. These filings shall be kept confidential; provided that the Commissioner may use that information in any judicial or administrative proceeding.

(3)        Maintain minimum surplus at an amount equal to three hundred thousand dollars ($300,000). The group shall immediately assess its members if, at any time, the group's surplus is less than the minimum surplus amount. In addition, the group shall maintain:

a.         Specific excess insurance or reinsurance that provides coverage limits pursuant to G.S. 58‑47‑95(a). The group shall retain no specific risk greater than five percent (5%) of the group's total annual earned premium according to the group's annual statement filing.

b.         Aggregate excess insurance or reinsurance with a coverage limit being the greater of two million dollars ($2,000,000) or twenty percent (20%) of the group's annual earned premium, according to the group's annual statement filing. The aggregate excess attachment point shall be one hundred ten percent (110%) of the annual earned premium, according to the group's annual statement filing. The required attachment point shall be reduced by each point, or fraction of a point, that a group's expense ratio exceeds thirty percent (30%). Conversely, the required attachment point may be increased by each point, or fraction of a point, that a group's expense ratio is less than thirty percent (30%), but in no event shall the attachment point be greater than one hundred fifteen percent (115%) of the annual earned premium.

The Commissioner may require different levels, or waive the requirement, of specific and aggregate excess loss coverage consistent with the market availability of excess loss coverage, the group's claims experience, and the group's financial condition. (1997‑362, s. 3; 1999‑132, s. 13.2.)



§ 58-47-90. Deposits.

§ 58‑47‑90.  Deposits.

(a)        Each group shall deposit with the Commissioner an amount equal to ten percent (10%) of the group's total annual earned premium, according to the group's annual statement filing, but not less than six hundred thousand dollars ($600,000), or another amount that the Commissioner prescribes based on, but not limited to, the financial condition of the group and the risk retained by the group.

(b)        G.S. 58‑5‑1, 58‑5‑20, 58‑5‑25, 58‑5‑30, 58‑5‑35, 58‑5‑40, 58‑5‑63, 58‑5‑75, 58‑5‑80, 58‑5‑90(a) and (c), 58‑5‑95, 58‑5‑110, 58‑5‑115, and 58‑5‑120 apply to groups.

(c)        A group organized and authorized before January 1, 1998, has until January 1, 2001, to comply with subsection (b) of this section. However, a dividend request shall not be approved by the Commissioner until the group has replaced its surety bonds with the deposit required by subsection (b) of this section.

(d)        No judgment creditor, other than a claimant entitled to benefits under the Act, may levy upon any deposits made under this section.

(e)        Surety bonds shall be in a form prescribed by the Commissioner and issued by an insurer authorized by the Commissioner to write surety business in North Carolina.

(f)         Any surety bond may be exchanged or replaced with another surety bond that meets the requirements of this section if 90 days' advance written notice is provided to the Commissioner. An endorsement to a surety bond shall be filed with the Commissioner within 30 days after its effective date.

(g)        If a group ceases to self‑insure, dissolves, or transfers its workers' compensation obligations under an assumption reinsurance agreement, the Commissioner shall not release any deposits until the group has fully discharged all of its obligations under the Act. (1997‑362, s. 3.)



§ 58-47-95. Excess insurance and reinsurance.

§ 58‑47‑95.  Excess insurance and reinsurance.

(a)        Each group, on or before its effective date of operation and on a continuing basis thereafter, shall maintain specific and aggregate excess loss coverage through an insurance policy or reinsurance contract.  Groups shall maintain limits and retentions commensurate with their exposures.  A group's retention shall be the lowest retention suitable for groups with similar exposures and annual premium.  The Commissioner may require different levels, or waive the requirement, of specific and aggregate excess loss coverage consistent with the market availability of excess loss coverage, the group's claims experience, and the group's financial condition.

(b)        Any excess insurance policy or reinsurance contract under this section shall be issued by a licensed insurance company, an approved surplus lines insurance company, or an accredited reinsurer, and shall:

(1)        Provide for at least 30 days' written notice of cancellation by certified mail, return receipt requested, to the group and to the Commissioner.

(2)        Be renewable automatically at its expiration, except upon 30 days' written notice of nonrenewal by certified mail, return receipt requested, to the group and to the Commissioner.

(c)        Every group shall provide to the Commissioner evidence of its excess insurance or reinsurance coverage, and any amendments, within 30 days after their effective dates. Every group shall, at the request of the Commissioner, furnish copies of any excess insurance policies or reinsurance contracts and any amendments. (1997‑362, s. 3.)



§ 58-47-100. Examinations.

§ 58‑47‑100.  Examinations.

G.S. 58‑2‑131 through G.S. 58‑2‑134 apply to groups. (1997‑362, s. 3; 1999‑132, s. 11.7.)



§ 58-47-105. Dividends and other distributions.

§ 58‑47‑105.  Dividends and other distributions.

(a)        Group dividends and other distributions shall be made in accordance with G.S. 58‑7‑130, 58‑8‑25(b), and 58‑19‑30.  A group shall be in compliance with this Part before payment of dividends or other distributions to its members.  No group shall pay dividends or other distributions to its members until two years after the group's licensing date.

(b)        Payment of dividends to the members of any group shall not be contingent upon the maintenance or continuance of membership in the group. (1997‑362, s. 3.)



§ 58-47-110. Premium rates.

§ 58‑47‑110.  Premium rates.

(a)        As used in this section:

(1)        "Bureau" means the North Carolina Rate Bureau in Article 36 of this Chapter.

(2)        "Expenses" means that portion of a premium rate attributable to acquisition, field supervision, collection expenses, and general expenses, as determined by the group.

(3)        "Multiplier" means a group's determination of the expenses, other than loss expense and loss adjustment expense, associated with writing workers' compensation and employers' liability insurance, which shall be expressed as a single nonintegral number to be applied equally and uniformly to the prospective loss costs approved by the Commissioner in making rates for each classification of risks utilized by that group.

(4)        "Prospective loss costs" means that portion of a rate that does not include provisions for expenses (other than loss adjustment expenses) or profit and that is based on historical aggregate losses and loss adjustment expenses adjusted through development to their ultimate value and forecasted through trending to a future point in time.

(5)        "Supplementary rating information" means any manual or plan of rates, classification, rating schedule, minimum premium, policy fee, rating rule, rate‑related underwriting rule, experience rating plan, statistical plan, and any other similar information needed to determine the applicable rate in effect or to be in effect.

(b)        Rates and the effective date shall be submitted by the group to the Commissioner for prior approval in the form of a rate filing. The rate filing:

(1)        Shall be on a form prescribed by the Commissioner and shall be supported by competent analysis, prepared by an actuary who is a member in good standing of the Casualty Actuarial Society or the American Academy of Actuaries, demonstrating that the resulting rates meet the standards of not being excessive, inadequate, or unfairly discriminatory;

(2)        Shall have the final rates and the effective date determined independently and individually by the group;

(3)        Shall have manual rates that are the combination of the prospective loss costs and the multiplier;

(4)        Shall file any other information that the group considers relevant and shall provide any other information requested by the Commissioner;

(5)        Shall be considered complete when the required information and all additional information requested by the Commissioner is received by the Commissioner.  When a filing is not accompanied by the information required under this section, the Commissioner shall inform the group within 30 days after the initial filing that the filing is incomplete and shall note the deficiencies. If information required by a rate filing or requested by the Commissioner is not maintained or cannot be provided, the group shall certify that to the Commissioner;

(6)        May include deviations to the prospective loss cost based on the group's anticipated experience. Sufficient documentation supporting the deviations and the impact of the deviation shall be included in the rate filing. Expense loads, whether variable, fixed, or a combination of variable and fixed, may vary by individual classification or grouping.  Each filing that varies the expense load by class shall specify the expense factor applicable to each class and shall include information supporting the justification for the variation;

(7)        Shall include any proposed use of a premium‑sized discount program, a schedule rating program, a small deductible credit program or an expense constant or minimum premium, and the use shall be supported in the rate filing; and

(8)        Shall be deemed approved, unless disapproved by the Commissioner in writing, within 60 days after the rate filing is made in its entirety.  A group is not required to refile rates previously approved until two years after the effective date of this Part.

(c)        At the time of the rate filing, a group may request to have its approved multiplier remain in effect and continue to use either the prospective loss cost filing in effect at the time of the rate filing or the prospective loss cost filing in effect at the time of the filing, along with all other subsequent prospective loss cost filings, as approved.

(d)        To the extent that a group's manual rates are determined solely by applying its multiplier, as presented and approved in the rate filing, to the prospective loss costs contained in the Bureau's reference filing and printed in the Bureau's rating manual, the group need not develop or file its final rate pages with the Commissioner.  If a group chooses to print and distribute final rate pages for its own use, based solely upon the application of its filed prospective loss costs, the group need not file those pages with the Commissioner. If the Bureau does not print the prospective loss costs in its manual, the group shall submit its rates to the Commissioner.

(e)        If a new filing of rules, relativities, and supplementary rating information is filed by the Bureau and approved:

(1)        The group shall not file anything with the Commissioner if the group decides to use the revisions as filed, with the effective date as filed together with the prospective loss multiplier on file with the Commissioner.

(2)        The group shall notify the Commissioner of its effective date before the Bureau filing's effective date if the group decides to use the revisions as filed but with a different effective date.

(3)        The group shall notify the Commissioner before the Bureau filing's effective date if the group decides not to use the revision or revisions.

(4)        The group shall file the modification with the Commissioner, for approval, specifying the basis for the modification and the group's proposed effective date if different from the Bureau filing's effective date, if the group decides to use the revision with deviations.

(f)         Every group shall adhere to the uniform classification plan and experience rating plan filed by the Bureau.

(g)        Groups shall maintain data in accordance with the uniform statistical plan approved by the Commissioner.

(h)        Each group shall submit annually a rate certification, signed by an actuary who is a member in good standing of the Casualty Actuarial Society or the American Academy of Actuaries, which states that the group's prospective rates are not excessive, inadequate, or unfairly discriminatory.  The certification is to accompany the group's rate filing.  If a rate filing is not required, the actuarial rate certification is to be submitted by the end of the calendar year. (1997‑362, s. 3.)



§ 58-47-115. Premium payment requirements.

§ 58‑47‑115.  Premium payment requirements.

Groups shall collect members' premiums for each policy period in a manner so that at no time the sum of a member's premium payments is less than the total estimated earned premium for that member. (1997‑362, s. 3.)



§ 58-47-120. Board; composition, powers, duties, and prohibitions.

§ 58‑47‑120.  Board; composition, powers, duties, and prohibitions.

(a)        Each group shall be governed by a board or other governing body comprising no fewer than three persons, elected for stated terms of office, and subject to the Commissioner's approval. All board members shall be residents of this State or members of the group. At least two‑thirds of the board shall comprise employees, officers, or directors of members; provided that the Commissioner may waive this requirement for good cause. The group's TPA, service company, or any owner, officer, employee, or agent of, or any other person affiliated with, the TPA or service company shall not serve as a board member. The board shall ensure that all claims are paid promptly and take all necessary precautions to safeguard the assets of the group.

(b)        The board shall be responsible for the following:

(1)        Maintaining minutes of its meetings and making the minutes available to the Commissioner.

(2)        Providing for the execution of its policies, including providing for day‑to‑day management of the group and delineating in the minutes of its meetings the areas of authority it delegates.

(3)        Designating a chair to facilitate communication between the group and the Commissioner.

(4)        Adopting a policy of reimbursement from the assets of the group for out‑of‑pocket expenses incurred as board members, if so desired.

(c)        The board shall not:

(1)        Be compensated by the group, TPA, or service company except for out‑of‑pocket expenses incurred as board members.

(2)        Extend credit to members for payment of a premium, except under payment requirements set forth in this Part.

(3)        Borrow any money from the group or in the name of the group, except in the ordinary course of business, without first informing the Commissioner of the nature and purpose of the loan and obtaining the Commissioner's approval.

(d)        The board shall adopt bylaws to govern the operation of the group. The bylaws shall comply with the provisions of this section and shall include:

(1)        The method for selecting the board members, including terms of office.

(2)        The method for amending the bylaws and the plans of operation and assessment.

(3)        The method for establishing and maintaining the group.

(4)        The procedures and requirements for dissolving the group.

(e)        Each group shall file a copy of its bylaws with the Commissioner. Any changes to the bylaws shall be filed with the Commissioner no later than 30 days before their effective dates. The Commissioner may order the group to rescind or revoke any bylaw if it violates this section or any other applicable law or administrative rule.

(f)         The board shall adopt and administer a plan of operation to assure the fair, reasonable, and equitable administration of the group. All members shall comply with the plan. The plan shall comply with this section and include:

(1)        Procedures for administering the assets of the group.

(2)        A plan of assessment.

(3)        Loss control services to be provided to the members.

(4)        Rules for payment and collection of premium.

(5)        Basis for dividends.

(6)        Reimbursement of board members.

(7)        Intervals for meetings of the board, which shall be held at least semiannually.

(8)        Procedures for the maintenance of records of all transactions of the group.

(9)        Procedures for the selection of the board members.

(10)      Additional provisions necessary or proper for the execution of the powers and duties of the group.

(11)      Qualifications for group membership, including underwriting guidelines and procedures to identify any member that is in a hazardous financial condition.

(g)        The plan and any amendments become effective upon approval in writing by the Commissioner.

(h)        Each year the board shall review:

(1)        The performance evaluation of the TPA or service company, if applicable.

(2)        Loss control services.

(3)        Investment policies.

(4)        Delinquent debts.

(5)        Membership cancellation procedures.

(6)        Admission of new members.

(7)        Claims administration and reporting.

(8)        Payroll audits and findings.

(9)        Excess insurance or reinsurance coverage.

The board's findings from its review shall be documented in the board's minutes.

(i)         G.S. 58‑7‑140 applies to board members. (1997‑362, s. 3; 1999‑132, s. 13.3.)



§ 58-47-125. Admission and termination of group members.

§ 58‑47‑125.  Admission and termination of group members.

(a)        Prospective group members shall submit applications for membership to the board. The board, a designated employee of the group, or TPA shall approve an application for membership under the bylaws of the group. Members shall have bona fide offices in this State and members' employees shall be primarily engaged in business activities within this State. Members shall receive certificates of coverage from the board on a form acceptable to the Commissioner.

(b)        The group shall make available to the Commissioner properly executed applications and indemnity agreements for all members, on forms prescribed by the Commissioner. If the applications and indemnity agreements are not executed properly and maintained, the Commissioner may order the group to cease writing all new business until all of the agreements are executed properly and obtained.

(c)        Members may elect to terminate their participation in a group and may be terminated by the group under subsection (d) of this section and the bylaws of the group.

(d)        A group may terminate a member's participation in the group on 30 days' written notice to the member. A group may terminate a member's participation in the group for nonpayment of premium on 10 days' written notice to the member. A member may terminate its participation in the group on 10 days' written notice to the group. Notices under this subsection shall be given by certified mail, return receipt requested. No termination by the group is effective until the notice is received by the member. (1997‑362, s. 3; 2001‑451, s. 3.)



§ 58-47-130. Disclosure.

§ 58‑47‑130.  Disclosure.

Every group through its board, TPA, service company, agents, or other representatives shall require, before accepting an application, each applicant for membership to acknowledge in writing that the applicant has received the following:

(1)        A document disclosing that the members are jointly and severally liable for the obligations of the group.

(2)        A copy of the group's plan of assessment.

(3)        The amount of specific and aggregate stop loss or excess insurance or reinsurance carried by the group, the amount and kind of risk retained by the group, and the name and rating of the insurer providing stop loss, excess insurance, or reinsurance. (1997‑362, s. 3.)



§ 58-47-135. Assessment plan and indemnity agreement.

§ 58‑47‑135.  Assessment plan and indemnity agreement.

(a)        Each group shall establish an assessment plan that provides for a reasonable and equitable mechanism for assessing its members. The plan and any amendments shall be approved by the Commissioner.  The plan shall include descriptions of the circumstances that initiate an assessment, basis, and allocation to members of the amount being assessed, and collection of the assessment.

(b)        The board shall notify the Commissioner of an assessment no fewer than 60 days before an assessment.

(c)        The Commissioner shall impose an assessment on members if the board or third‑party administrator fails to take action to correct a hazardous financial condition.

(d)        Every group shall file an indemnity agreement on a form prescribed by the Commissioner, which jointly and severally binds the members of the group to comply with the provisions of the act and pay obligations imposed by the Act. (1997‑362, s. 3.)



§ 58-47-140. Other provisions of this Chapter.

§ 58‑47‑140.  Other provisions of this Chapter.

The following provisions of this Chapter apply to workers' compensation self‑insurance groups that are subject to this Article:

G.S. 58‑1‑10, 58‑2‑45, 58‑2‑50, 58‑2‑70, 58‑2‑100, 58‑2‑105, 58‑2‑155, 58‑2‑161, 58‑2‑180, 58‑2‑185, 58‑2‑190, 58‑2‑200, 58‑3‑71, 58‑3‑81, 58‑3‑100, 58‑3‑120, 58‑6‑25, 58‑7‑21, 58‑7‑26, 58‑7‑30, 58‑7‑33, 58‑7‑73, and Articles 13, 19, 30, 33, 34, and 63 of this Chapter. (1997‑362, s. 3; 2005‑215, s. 15; 2006‑226, s. 17.)



§ 58-47-150. Definitions.

Part 2.  Third‑Party Administrators and Service Companies For Individual And Group Self‑insurers.

§ 58‑47‑150.  Definitions.

As used in this Part:

(1)        "Books and records" means all files, documents, and databases in a paper form, electronic medium, or both.

(2)        "Self‑insurer" means a group of employers licensed by the Commissioner under Part 1 of this Article or a single employer licensed by the Commissioner under Article 5 of Chapter 97 of the General Statutes to retain its liability under the Workers' Compensation Act and to pay directly the compensation in the amount and manner and when due as provided for in the Act.

(3)        "Service company" means an entity that has contracted with a self‑insurer for the purpose of providing any services related to claims adjustment, loss control, or both.

(4)        "Third‑party administrator" or "TPA" means a person engaged by a self‑insurer to execute the policies established by the self‑insurer and to provide day‑to‑day management of the self‑insurer. "Third‑Party Administrator" and "TPA" does not mean:

a.         A self‑insurer acting on behalf of its employees or the employees of one or more of its affiliates.

b.         An insurer that is licensed under this Chapter or that is acting as an insurer with respect to a policy lawfully issued and delivered by it and under the laws of a state in which the insurer is licensed to write insurance.

c.         An agent or broker who is licensed by the Commissioner under Article 33 of this Chapter whose activities are limited exclusively to the sale of insurance.

d.         An adjuster licensed by the Commissioner under Article 33 of this Chapter whose activities are limited to adjustment of claims.

e.         An individual who is an officer, a member, or an employee of a board.

(5)        "Underwriting" means the process of selecting risks and classifying them according to their degrees of insurability so that the appropriate rates may be assigned. The process also includes rejection of those risks that do not qualify. (1997‑362, s. 3.)



§ 58-47-155. TPAs and service companies; authority; qualifications.

§ 58‑47‑155.  TPAs and service companies; authority; qualifications.

(a)        No person shall act as, offer to act as, or hold himself or herself out as a TPA or a service company with respect to risks located in this State for a self‑insurer unless that person complies with this Article.

(b)        A TPA or service company shall post with the self‑insurer a fidelity bond or other appropriate coverage, issued by an authorized insurer, in a form acceptable to the Commissioner, in an amount commensurate with the risk, and with the governing board of the self‑insurer as obligee or beneficiary.

(c)        A TPA or service company shall maintain errors and omissions coverage or other appropriate liability insurance in a form acceptable to the Commissioner and in an amount commensurate with the risk. The governing body of the self‑insurer shall be obligee or beneficiary of the coverage or insurance.

(d)        If the Commissioner determines that a TPA or service company or any other person has not materially complied with this Article or with any rule adopted or order issued under this Article, after notice and opportunity to be heard, the Commissioner may order for each separate violation a civil penalty under G.S. 58‑2‑70(d).

(e)        If the Commissioner finds that because of a material noncompliance that a self‑insurer has suffered any loss or damage, the Commissioner may maintain a civil action brought by or on behalf of the self‑insurer and its covered members or persons and creditors for recovery of compensatory damages for the benefit of the self‑insurer and its covered members or persons and creditors, or for other appropriate relief.

(f)         Nothing in this Article affects the Commissioner's right to impose any other penalties provided for in this Chapter or limits or restricts the rights of covered members or persons, claimants, and creditors.

(g)        If an order of rehabilitation or liquidation of the self‑insurer has been entered under Article 30 of this Chapter, and the receiver appointed under that order determines that the TPA or service company or any other person has not materially complied with this Article or any rule adopted or order issued under this Article, and the self‑insurer suffered any loss or damage from the noncompliance, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the self‑insurer. (1997‑362, s. 3.)



§ 58-47-160. Written agreement; composition; restrictions.

§ 58‑47‑160.  Written agreement; composition; restrictions.

(a)        No person may act as a TPA or service company without a written agreement between the TPA or service company and the self‑insurer. The written agreement shall be retained by the self‑insurer and the TPA or service company for the duration of the agreement and for five years thereafter. The agreement shall contain all provisions required by this Article, to the extent those requirements apply to the functions performed by the TPA or service company.

(b)        Groups shall file with the Commissioner the written agreement, and any amendments to the agreement, within 30 days after execution. Single employers shall furnish the Commissioner, upon request, the written agreement and any amendments to the agreement. The information required by this section, including any trade secrets, shall be kept confidential; provided that the Commissioner may use that information in any judicial or administrative proceeding instituted against the TPA or service company.

(c)        The written agreement shall set forth the duties and powers of the TPA or service company and the self‑insurer. The Commissioner shall disapprove any such written agreement that:

(1)        Subjects the self‑insurer to excessive charges for expenses or commission.

(2)        Vests in the TPA or service company any control over the management of the affairs of the self‑insurer to the exclusion of the governing board of the self‑insurer.

(3)        Is entered into with any TPA or service company if the person acting as the TPA or service company, or any of the officers or directors of the TPA or service company, is of known bad character or has been affiliated directly or indirectly through ownership, control, management, reinsurance transactions, or other insurance or business relationships with any person known to have been involved in the improper manipulation of assets, accounts, or reinsurance.

(4)        Is determined by the Commissioner to contain provisions that are not fair and reasonable to the self‑insurer.

(d)        The self‑insurer, TPA, or service company may, by written notice, terminate the agreement as provided in the agreement. The self‑insurer may suspend the underwriting authority of the TPA during the pendency of any dispute regarding the cause for termination of the agreement. The self‑insurer shall fulfill any lawful obligations with respect to policies affected by the agreement, regardless of any dispute between the self‑insurer and the TPA or service company.

(e)        The contract may not be assigned in whole or part by the TPA or service company without prior approval by the governing board of the self‑insurer and the Commissioner. (1997‑362, s. 3.)



§ 58-47-165. Books and records.

§ 58‑47‑165.  Books and records.

(a)        Every TPA or service company shall maintain and make available to the self‑insurer complete books and records of all transactions performed on behalf of the self‑insurer. The books and records shall be maintained by the self‑insurer, TPA, or service company in accordance with G.S. 58‑47‑180.

(b)        The Commissioner shall have access to books and records maintained by a TPA or service company for the purposes of examination, audit, or inspection. The Commissioner shall keep confidential any trade secrets contained in those books and records, including the identity and addresses of the covered members of a self‑insurer, except that the Commissioner may use the information in any judicial or administrative proceeding instituted against the TPA or service company.

(c)        The Commissioner may use the TPA or service company as an intermediary in the Commissioner's dealings with the self‑insurer if the Commissioner determines that this will result in a more rapid and accurate flow of information from the self‑insurer and will aid in the self‑insurer's compliance with this Article and the Workers' Compensation Act.

(d)        The self‑insurer shall own the books and records generated by the TPA or service company pertaining to the self‑insurer's business.

(e)        The self‑insurer shall have access to and rights to duplicate all books and records related to its business.

(f)         If the self‑insurer and the TPA or service company cancel their agreement, notwithstanding the provisions of subsection (a) of this section, the TPA or service company, shall transfer all books and records to the new TPA, service company, or the self‑insurer in a form acceptable to the Commissioner. The new TPA or service company shall acknowledge, in writing, that it is responsible for retaining the books and records of the previous TPA, service company, or the self‑insurer as required in subsection (a) of this section. (1997‑362, s. 3.)



§ 58-47-170. Payments to TPA or service company.

§ 58‑47‑170.  Payments to TPA or service company.

If a self‑insurer uses the services of a TPA, the payment to the TPA of any premiums or charges for insurance by or on behalf of the insured party is considered payment to the self‑insurer. The payment of return premiums or claim payments forwarded by the self‑insurer to the TPA or service company is not considered payment to the insured party or claimant until the payments are received by the insured party or claimant. This section does not limit any right of the self‑insurer against the TPA or service company resulting from the failure of the TPA or service company to make payments to the self‑insurer, insured parties, or claimants. (1997‑362, s. 3.)



§ 58-47-175. Approval of advertising.

§ 58‑47‑175.  Approval of advertising.

A TPA or service company may use only the advertising pertaining to or affecting the business underwritten by a self‑insurer that has been approved in writing by the self‑insurer before its use. (1997‑362, s. 3.)



§ 58-47-180. Premium collection and payment of claims.

§ 58‑47‑180.  Premium collection and payment of claims.

(a)        The TPA or service company, at a minimum, shall:

(1)        Periodically render an accounting to the self‑insurer detailing all transactions performed by the TPA or service company pertaining to the business underwritten, premium or other charges collected, and claims paid by the self‑insurer, when applicable.

(2)        Deposit all receipts directly into an account maintained in the name of the self‑insurer.

(3)        Pay claims on drafts or checks of and authorized by the self‑insurer.

(4)        Not withdraw from the self‑insurer's account except for authority limited to pay claims and refund premiums.

(5)        Remit return premium, directly from the self‑insurer's account, to the person entitled to the return premium.

(b)        Any check disbursement authority granted to the TPA or service company may be terminated upon the self‑insurer's written notice to the TPA or service company or upon termination of the agreement. The self‑insurer may suspend the check disbursement authority during the pendency of any dispute regarding the cause for termination. (1997‑362, s. 3.)



§ 58-47-185. Notices; disclosure.

§ 58‑47‑185.  Notices; disclosure.

(a)        When the services of a TPA are used, the TPA shall provide a written notice approved by the self‑insurer to covered members advising them of the identity of, and relationship among, the TPA, the member, and the self‑insurer.

(b)        When a TPA collects funds, the reason for collection of each item shall be identified to the member and each item shall be shown separately from any premium. Additional charges may not be made for services to the extent the services have been paid for by the self‑insurer.

(c)        The TPA shall disclose to the self‑insurer all charges, fees, and commissions received from all services in connection with the provision of administrative services for the self‑insurer, including any fees or commissions paid by self‑insurers for obtaining reinsurance.

(d)        The TPA or service company shall disclose to the self‑insurer the nature of other business in which it is involved. (1997‑362, s. 3.)



§ 58-47-190. Compensation.

§ 58‑47‑190.  Compensation.

A TPA or service company shall not enter into any agreement or understanding with a self‑insurer that makes the amount of the TPA's or service company's commissions, fees, or charges contingent upon savings affected in the adjustment, settlement, and payment of losses covered by the self‑insurer's obligations. This section does not prohibit a TPA or service company from receiving performance‑based compensation for providing medical services through a physician‑based network or auditing services and does not prevent the compensation of a TPA or service company from being based on premiums or charges collected or the number of claims paid or processed. (1997‑362, s. 3.)



§ 58-47-195. Examinations.

§ 58‑47‑195.  Examinations.

TPAs and service companies may be examined under G.S. 58‑2‑131 through G.S. 58‑2‑134. (1997‑362, s. 3; 1999‑132, s. 11.8.)



§ 58-47-200. Unfair trade practices.

§ 58‑47‑200.  Unfair trade practices.

TPAs and service companies are subject to Article 63 of this Chapter. (1997‑362, s. 3.)



§ 58-47-205. Other requirements.

§ 58‑47‑205.  Other requirements.

(a)        A TPA or service company, or any owner, officer, employee, or agent of a TPA or service company, or any other person affiliated with or related to the TPA or service company shall not:

(1)        Serve as a trustee of a self‑insurer.

(2)        Make a contribution to the surplus of a self‑insurer.

(b)        Each TPA or service company shall make available for inspection by the Commissioner copies of all contracts with persons using the services of the TPA.  (1997‑362, s. 3; 2009‑172, s. 4.)



§§ 58-47-210 through 58-47-220: Repealed by Session Laws 2001-223, s. 21.3, effective January 1, 2002.

Part 3. Third‑Party Administrators for Groups.

§§ 58‑47‑210 through 58‑47‑220: Repealed by Session Laws 2001‑223, s. 21.3, effective January 1, 2002.



§ 58-48-1. Short title.

Article 48.

Postassessment Insurance Guaranty Association.

§ 58‑48‑1.  Short title.

This Article shall be known and may be cited as the "Insurance Guaranty Association Act." (1971, c. 670, s. 1.)



§ 58-48-5. Purpose of Article.

§ 58‑48‑5.  Purpose of Article.

The purpose of this Article is to provide a mechanism for the payment of covered claims under certain insurance policies, to avoid excessive delay in payment, and to avoid financial loss to claimants or policyholders because of the insolvency of an insurer, to assist in the detection and prevention of insurer insolvencies, and to provide an association to assess the cost of such protection among insurers. (1971, c. 670, s. 1.)



§ 58-48-10. Scope.

§ 58‑48‑10.  Scope.

This Article shall apply to all kinds of direct insurance, but shall not be applicable to:

(1)        Life, annuity, accident and health or disability insurance;

(2)        Mortgage guaranty, financial guaranty or other forms of insurance offering protection against investment risks;

(3)        Fidelity or surety bonds, or any other bonding obligations;

(4)        Credit insurance, vendors' single interest insurance, collateral protection insurance, or any similar insurance protecting the interests of a creditor arising out of a creditor‑debtor transaction;

(5)        Insurance of warranties or service contracts;

(6)        Title insurance;

(7)        Ocean marine insurance;

(8)        Repealed by Session Laws 1991 (Regular Session, 1992), c. 802, s. 1.

(9)        Any transaction or combination of transactions between a person (including affiliates of such person) and an insurer (including affiliates of such insurer) which involves the transfer of investment or credit risk unaccompanied by transfer of insurance risk;

(10)      Insurance written on a retroactive basis to cover known or unknown losses which have resulted from an event with respect to which a claim has already been made, and the claim is known to the insurer at the time the insurance is bound. (1971, c. 670, s. 1; 1989, c. 206, s. 1; 1991 (Reg. Sess., 1992), c. 802, s. 1.)



§ 58-48-15. Construction.

§ 58‑48‑15.  Construction.

This Article shall be liberally construed to effect the purpose under G.S. 58‑48‑5 which shall constitute an aid and guide to interpretation. (1971, c. 670, s. 1.)



§ 58-48-20. Definitions.

§ 58‑48‑20.  Definitions.

As used in this Article:

(1)        "Account" means any one of the three accounts created by G.S. 58‑48‑25.

(1a)      "Affiliate" means a person who directly, or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with an insolvent insurer on December 31 of the year next preceding the date the insurer becomes an insolvent insurer.

(2)        "Association" means the North Carolina Insurance Guaranty Association created under G.S. 58‑48‑25.

(2a)      "Claimant" means any insured making a first party claim or any person instituting a liability claim; provided that no person who is an affiliate of the insolvent insurer may be a claimant.

(3)        Repealed by Session Laws 1991, c. 720, s. 6.

(3a)      "Control" means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract, other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control shall be presumed to exist if any person, directly or indirectly owns, controls, holds with the power to vote, or holds proxies representing ten percent (10%) or more of the voting securities of any other person. This presumption may be rebutted by a showing that control does not exist in fact.

(4)        "Covered claim" means an unpaid claim, including one of unearned premiums, which is in excess of fifty dollars ($50.00) and arises out of and is within the coverage and not in excess of the applicable limits of an insurance policy to which this Article applies as issued by an insurer, if such insurer becomes an insolvent insurer after the effective date of this Article and (i) the claimant or insured is a resident of this State at the time of the insured event; or (ii) the property from which the claim arises is permanently located in this State. "Covered claim" shall not include any amount awarded (i) as punitive or exemplary damages; (ii) sought as a return of premium under any retrospective rating plan; or (iii) due any reinsurer, insurer, insurance pool, or underwriting association, as subrogation or contribution recoveries or otherwise. "Covered claim" also shall not include fines or penalties, including attorneys fees, imposed against an insolvent insurer or its insured or claims of any claimant whose net worth exceeds fifty million dollars ($50,000,000) on December 31 of the year preceding the date the insurer becomes insolvent.

(5)        "Insolvent insurer" means (i) an insurer licensed and authorized to transact insurance in this State either at the time the policy was issued or when the insured event occurred and (ii) against whom an order of liquidation with a finding of insolvency has been entered after the effective date of this Article by a court of competent jurisdiction in the insurer's state of domicile or of this State under the provisions of Article 30 of this Chapter, and which order of liquidation has not been stayed or been the subject of a writ of supersedeas or other comparable order.

(6)        "Member insurer" means any person who (i) writes any kind of insurance to which this Article applies under G.S. 58‑48‑10, including the exchange of reciprocal or interinsurance contracts, and (ii) is licensed and authorized to transact insurance in this State.

(7)        "Net direct written premiums" means direct gross premiums written in this State on insurance policies to which this Article applies, less return premiums thereon and dividends paid or credited to policyholders on such direct business. "Net direct written premiums" does not include premiums on contracts between insurers or reinsurers.

(7a)      "Ocean marine insurance" includes (i) marine insurance as defined in G.S. 58‑7‑15(20)a., except for inland marine, (ii) marine protection and indemnity insurance as defined in G.S. 58‑7‑15(21), and (iii) any other form of insurance, regardless of the name, label, or marketing designation of the insurance policy, which insures against maritime perils or risks and other related perils or risks, which are usually insured by traditional marine insurance such as hull and machinery, marine builders' risks, and marine protection and indemnity. The perils and risks insured against include loss, damage, or expense, or legal liability of the insured for loss, damage, or expense, arising out of, or incident to, ownership, operation, chartering, maintenance, use, repair, or construction of any vessel, craft, or instrumentality in use in ocean or inland waterways, including liability of the insured for personal injury, illness, death, or for loss or damage to the property of the insured or another person. "Ocean marine insurance" does not include insurance on vessels or vehicles under five tons gross weight.

(8)        "Person" means any individual, corporation, partnership, association or voluntary organization.

(9)        "Policyholder" means the person to whom an insurance policy to which this Article applies was issued by an insurer which has become an insolvent insurer.

(10)      "Resident" means:

a.         An individual domiciled in this State;

b.         An individual formerly domiciled in this State at the time the applicable policy was issued or renewed and the term of the policy had not expired at the time of the insured event, and who at the time of the insured event had complied with the laws of the current domicile necessary to allow maintenance in force and effect of the applicable policy; or

c.         In the case of a corporation or other entity that is not a natural person, a corporation or entity whose principal place of business is located in this State at the time of the insured event. (1971, c. 670, s. 1; 1985, c. 613, ss. 1‑3; 1989, c. 206, s. 2; c. 770, s. 72; 1991, c. 720, s. 6; 1991 (Reg. Sess., 1992), c. 802, s. 2; 1993, c. 452, s. 51; 2003‑167, s. 1.)



§ 58-48-25. Creation of the Association.

§ 58‑48‑25.  Creation of the Association.

There is created a nonprofit, unincorporated legal entity to be known as the North Carolina Insurance Guaranty Association. All insurers defined as member insurers in G.S. 58‑48‑20(6) shall be and remain members of the Association as a condition of their authority to transact insurance in this State. The Association shall perform its functions under a plan of operation established and approved under G.S. 58‑48‑40 and shall exercise its powers through a board of directors established under G.S. 58‑48‑30. For purposes of administration and assessment, the Association shall be divided into three separate accounts: (i) the automobile insurance account; (ii) the workers' compensation account; and (iii) the account for all other insurance to which the Article applies. Each person becoming a member insurer after October 1, 1985, shall pay to the Association upon demand a nonrefundable initial membership fee of fifty dollars ($50.00). (1971, c. 670, s. 1; 1985, c. 613, s. 4; 1991 (Reg. Sess., 1992), c. 802, s. 3.)



§ 58-48-30. Board of directors.

§ 58‑48‑30.  Board of directors.

(a)        The board of directors of the Association shall consist of not less than five nor more than nine persons serving terms as established in the plan of operation. One non‑voting member of the board shall be a property and casualty insurance agent authorized to write insurance for a member insurer, and appointed by the Commissioner; and the remaining members shall be selected by member insurers subject to the approval of the Commissioner. Vacancies of the board shall be filled for the remaining period of the term in the same manner as initial appointments. If no members are selected within 60 days after June 25, 1971, the Commissioner may appoint the initial members of the board of directors.

(b)        In approving selections to the board, the Commissioner shall consider among other things whether all member insurers are fairly represented.

(c)        Members of the board may be reimbursed from the assets of the Association for expenses incurred by them as members of the board of directors. (1971, c. 670, s. 1; 1987, c. 864, s. 60.)



§ 58-48-35. Powers and duties of the Association.

§ 58‑48‑35.  Powers and duties of the Association.

(a)        The Association shall:

(1)        Be obligated to the extent of the covered claims existing prior to the determination of insolvency and arising within 30 days after the determination of insolvency, or before the policy expiration date if less than 30 days after the determination, or before the insured replaces the policy or causes its cancellation, if he does so within 30 days of the determination. This obligation includes only the amount of each covered claim that is in excess of fifty dollars ($50.00) and is less than three hundred thousand dollars ($300,000). However, the Association shall pay the full amount of a covered claim for benefits under a workers' compensation insurance coverage, and shall pay an amount not exceeding ten thousand dollars ($10,000) per policy for a covered claim for the return of unearned premium. The Association has no obligation to pay a claimant's covered claim, except a claimant's workers' compensation claim, if:

a.         The insured had primary coverage at the time of the loss with a solvent insurer equal to or in excess of three hundred thousand dollars ($300,000) and applicable to the claimant's loss; or

b.         The insured's coverage is written subject to a self‑insured retention equal to or in excess of three hundred thousand dollars ($300,000).

If the primary coverage or the self‑insured retention is less than three hundred thousand dollars ($300,000), the Association's obligation to the claimant is reduced by the coverage and the retention. The Association shall pay the full amount of a covered claim for benefits under a workers' compensation insurance coverage to a claimant notwithstanding any self‑insured retention, but the Association has the right to recover the amount of the self‑insured retention from the employer.

In no event shall the Association be obligated to a policyholder or claimant in an amount in excess of the obligation of the insolvent insurer under the policy from which the claim arises. Notwithstanding any other provision of this Article, a covered claim shall not include any claim filed with the Association after the final date set by the court for the filing of claims against the liquidator or receiver of an insolvent insurer.

(2)        Be deemed the insurer to the extent of the Association's obligation on the covered claims and to such extent shall have all rights, duties, and obligations of the insolvent insurer as if the insurer had not become insolvent. However, the Association has the right but not the obligation to defend an insured who is not a resident of this State at the time of the insured event unless the property from which the claim arises is permanently located in this State in which instance the Association does have the obligation to defend the matter in accordance with policy.

(3)        Allocate claims paid and expenses incurred among the two accounts separately, and assess member insurers separately for each account amounts necessary to pay the obligation of the Association under subsection (a) above subsequent to an insolvency, the expenses of handling covered claims subsequent to an insolvency, the cost of examinations under G.S. 58‑48‑60 and other expenses authorized by this Article. The assessments of each member insurer shall be in the proportion that the net direct written premiums of the member insurer for the preceding calendar year on the kinds of insurance in the account bears to the net direct written premiums of all member insurers for the preceding calendar year on the kinds of insurance in the account; provided, for purposes of assessment only, premiums otherwise reportable by a servicing insurer under any plan of operation approved by the Commissioner of Insurance under Articles 45 or 46 of this Chapter shall not be deemed to be the net direct written premiums of such servicing insurer or association, but shall be deemed to be the net direct written premiums of the individual insurers to the extent provided for in any such plan of operation. Each member insurer shall be notified of the assessment not later than 30 days before it is due. No member insurer may be assessed in any year on any account an amount greater than two percent (2%) of that member insurer's net direct written premiums for the preceding calendar year on the kinds of insurance in the account. If the maximum assessment, together with the other assets of the Association in any account, does not provide in any one year in any account an amount sufficient to make all necessary payments from that account, the funds available shall be prorated and the unpaid portion shall be paid as soon thereafter as funds become available. The Association may exempt or defer, in whole or in part, the assessment of any member insurer, if the assessment would cause the member insurer's financial statement to reflect amounts of capital or surplus less than the minimum amounts required for a license by any jurisdiction in which the member insurer is authorized to transact insurance. Each member insurer may set off against any assessment, authorized payments made on covered claims and expenses incurred in the payment of such claims by the member insurer if they are chargeable to the account for which the assessment is made.

(4)        Investigate claims brought against the Association and adjust, compromise, settle, and pay covered claims to the extent of the Association's obligation and deny all other claims and may review settlements, releases and judgments to which the insolvent insurer or its insureds were parties to determine the extent to which such settlements, releases and judgments may be properly contested.

(5)        Notify such persons as the Commissioner directs under G.S. 58‑48‑45(b)(1).

(6)        Handle claims through its employees or through one or more insurers or other persons designated as servicing facilities. Designation of a servicing facility is subject to the approval of the Commissioner, but such designation may be declined by a member insurer.

(7)        Reimburse each servicing facility for obligations of the Association paid by the facility and for expenses incurred by the facility while handling claims on behalf of the Association and shall pay the other expenses of the Association authorized by this Article.

(b)        The Association may:

(1)        Employ or retain such persons as are necessary to handle claims and perform other duties of the Association.

(2)        Borrow funds necessary to effect the purposes of this Article in accord with the plan of operation.

(3)        Sue or be sued.

(4)        Negotiate and become a party to such contracts as are necessary to carry out the purpose of this Article.

(5)        Perform such other acts as are necessary or proper to effectuate the purpose of this Article.

(6)        Refund to the member insurers in proportion to the contribution of each member insurer to that account that amount by which the assets of the account exceed the liabilities if, at the end of any calendar year, the board of directors finds that the assets of the Association in any account exceed the liabilities of that account as estimated by the board of directors for the coming year.

(7)        Be designated or may contract as a servicing facility for any entity which may be recommended by the Association's board of directors and approved by the Commissioner of Insurance.  (1971, c. 670, s. 1; 1977, c. 343; 1979, c. 295, s. 1; 1985, c. 613, ss. 5, 6; 1989, c. 206, s. 3; 1991 (Reg. Sess., 1992), c. 802, s. 4; 1999‑132, s. 9.1; 2009‑130, s. 1.)



§ 58-48-40. Plan of operation.

§ 58‑48‑40.  Plan of operation.

(a)        The Association shall submit to the Commissioner a plan of operation and any amendment thereto necessary or suitable to assure the fair, reasonable, and equitable administration of the Association.  The plan of operation and any amendments thereto shall become effective upon approval in writing by the Commissioner.

If the Association fails to submit a suitable plan of operation within 90 days following June 25, 1971, or if at any time thereafter the Association fails to submit suitable amendments to the plan, the Commissioner shall, after notice and hearing, adopt and promulgate such reasonable rules as are necessary or advisable to effectuate the provisions of this Article.  Such rules shall continue in force until modified by the Commissioner or superseded by a plan submitted by the Association and approved by the Commissioner.

(b)        All member insurers shall comply with the plan of operation.

(c)        The plan of operation shall:

(1)        Establish the procedures whereby all the powers and duties of the Association under G.S. 58‑48‑35 will be performed.

(2)        Establish procedures for handling assets of the Association.

(3)        Establish the amount and method of reimbursing members of the board of directors under G.S. 58‑48‑30.

(4)        Establish procedures by which claims may be filed with the Association and establish acceptable forms of proof of covered claims.  Notice of claims to the receiver or liquidator of the insolvent insurer shall be deemed notice to the Association or its agent and a list of such claims shall be periodically submitted to the Association or similar organization in another state by the receiver or liquidator.

(5)        Establish regular places and times for meetings of the board of directors.

(6)        Establish procedures for records to be kept of all financial transactions of the Association, its agents, and the board of directors.

(7)        Provide that any member insurer aggrieved by any final action or decision of the Association may appeal to the Commissioner within 30 days after the action or decision.

(8)        Establish the procedures whereby selections for the board of directors will be submitted to the Commissioner.

(9)        Contain additional provisions necessary or proper for the execution of the powers and duties of the Association.

(d)        The plan of operation may provide that any or all powers and duties of the Association, except those under G.S. 58‑48‑35(a)(3) and G.S. 58‑48‑35(b)(2), are delegated to a corporation, association, or other organization which performs or will perform functions similar to those of this Association, or its equivalent, in two or more states.  Such a corporation, association or organization shall be reimbursed as a servicing facility would be reimbursed and shall be paid for its performance of any other functions of the Association.  A delegation under this subsection shall take effect only with the approval of both the board of directors and the Commissioner, and may be made only to a corporation, association, or organization which extends protection not substantially less favorable and effective than that provided by this Article. (1971, c. 670, s. 1; 1973, c. 1446, s. 2.)



§ 58-48-42. Procedure for appeal to Commissioner from decision of Association.

§ 58‑48‑42.  Procedure for appeal to Commissioner from decision of Association.

In any hearing called by the Commissioner for an appeal made pursuant to G.S. 58‑48‑40(c)(7), no later than 20 days before the hearing the appellant shall file with the Commissioner or the Commissioner's designated hearing officer and shall serve on the appellee a written statement of the appellant's case and any evidence the appellant intends to offer at the hearing.  No later than five days before the hearing, the appellee shall file with the Commissioner or the Commissioner's designated hearing officer and shall serve on the appellant a written statement of the appellee's case and any evidence the appellee intends to offer at the hearing.  Each hearing shall be recorded and transcribed.  The cost of the recording and transcribing shall be borne equally by the appellant and the appellee.  However, upon any final adjudication the prevailing party shall be reimbursed for that party's share of the costs by the other party.  Each party shall, on a date determined by the Commissioner or the Commissioner's designated hearing officer, but not sooner than 15 days after delivery of the completed transcript to the party, submit to the Commissioner or the Commissioner's designated hearing officer and serve on the other party, a proposed order.  The Commissioner or the Commissioner's designated hearing officer shall then issue an order. (1991, c. 644, s. 31; 1993, c. 504, s. 42.)



§ 58-48-45. Duties and powers of the Commissioner.

§ 58‑48‑45.  Duties and powers of the Commissioner.

(a)        The Commissioner shall:

(1)        Notify the Association of the existence of an insolvent insurer not later than three days after he receives notice of the determination of the insolvency.

(2)        Upon request of the board of directors, provide the Association with a statement of the net direct written premiums of each member insurer.

(b)        The Commissioner may:

(1)        Require that the Association notify the insureds of the insolvent insurer and any other interested parties of the determination of insolvency and of their rights under this Article. Such notification shall be by mail at their last known address, where available, but if sufficient information for notification by mail is not available, notice by publication in a newspaper of general circulation shall be sufficient.

(2)        Suspend or revoke, after notice and hearing, the license to transact insurance in this State of any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative, the Commissioner may levy a fine on any member insurer which fails to pay an assessment when due. Such fine shall not exceed five percent (5%) of the unpaid assessment per month, except that no fine shall be less than one hundred dollars ($100.00) per month.

(3)        Revoke the designation of any servicing facility if he finds claims are being handled unsatisfactorily.

(c)        Any final action or order of the Commissioner under this Article shall be subject to judicial review in accordance with the provisions of G.S. 58‑2‑75. (1971, c. 670, s. 1; 1999‑132, s. 9.1.)



§ 58-48-50. Effect of paid claims.

§ 58‑48‑50.  Effect of paid claims.

(a)        Any person recovering under this Article shall be deemed to have assigned his rights under the policy or at law to the Association to the extent of his recovery from the Association. Every insured or claimant seeking the protection of this Article shall cooperate with the Association to the same extent as such person would have been required to cooperate with the insolvent insurer. The Association shall have no cause of action against the insured of the insolvent insurer for any sums it has paid out except such causes of action as the insolvent insurer would have had if such sums had been paid by the insolvent insurer. In the case of an insolvent insurer operating on a plan with assessment liability, payments of claims of the Association shall not operate to reduce the liability of insureds to the receiver, liquidator, or statutory successor for unpaid assessments.

(a1)      The Association shall have the right to recover from the following persons the amount of any "covered claim" paid and any and all expenses incurred, including attorneys' fees and costs of defense, in connection with any claim against the person or the person's affiliate pursuant to this Article:

(1)        Any insured whose net worth on December 31 of the year next preceding the date the insurer becomes insolvent exceeds fifty million dollars ($50,000,000) and whose liability obligations to other persons are satisfied in whole or in part by payments under this Article; or

(2)        Any person who is an affiliate of the insolvent insurer and whose liability obligations to other persons are satisfied in whole or in part by payments made under this Article.

(b)        The receiver, liquidator, or statutory successor of an insolvent insurer shall be bound by settlements of covered claims by the Association or a similar organization in another state. The court having jurisdiction shall grant such claims priority equal to that to which the claimant would have been entitled in the absence of this Article against the assets of the insolvent insurer. The expenses of the Association or similar organization in handling claims shall be accorded the same priority as the liquidator's expenses.

(c)        The Association shall periodically file with the receiver or liquidator of the insolvent insurer statements of the covered claims paid by the Association and estimates of anticipated claims on the Association which shall preserve the rights of the Association against the assets of the insolvent insurer. (1971, c. 670, s. 1; 1989, c. 206, ss. 4, 5; 2003‑167, s. 2.)



§ 58-48-55. Nonduplication of recovery.

§ 58‑48‑55.  Nonduplication of recovery.

(a)        Any person having a right to a defense or a claim against an insurer under any provision in an insurance policy other than a policy of an insolvent insurer which is also a covered claim, shall be required to exhaust first his rights under such policy. Any amount payable on a covered claim under this Article shall be reduced by the amount of any recovery under that insurance policy. For purposes of this section, a claim under an insurance policy shall include a claim under or covered by any kind of insurance, whether it is a first‑party or a third‑party claim, and whether it is a policy covering the policyholder or another person liable to the claimant, and shall include, without limitation, policies of accident and health insurance, workers' compensation insurance, medical expense coverage, and all other coverage except for policies of an insolvent insurer.

(a1)      Any person having a claim or legal right of recovery under any governmental insurance or guaranty program which is also a covered claim shall be required to exhaust first his right under such program. Any amount payable on a covered claim under this Article shall be reduced by the amount of any recovery under such program.

(b)        Any person having a claim which may be recovered under more than one insurance guaranty association or its equivalent shall seek recovery first from the association of the place of residence of the policyholder except that if it is a first party claim for damage to property with a permanent location, he shall seek recovery first from the association of the location of the property, and if it is a workers' compensation claim, he shall seek recovery first from the association of the residence of the claimant. Any recovery under this Article shall be reduced by the amount of recovery from any other insurance guaranty association or its equivalent.

(c)        No claim held by an insurer, reinsurer, insurance pool, or underwriting association, whether the claim is:

(1)        based on an assignment, or

(2)        based on rights of subrogation or contribution, or

(3)        based on any other grounds,

nor any claim of lien, may be asserted in any legal action against a person insured under a policy issued by an insolvent insurer except to the extent the amount of such claim exceeds the obligation of the Association under G.S. 58‑48‑35(a)(1).

(d)        Any person that has liquidated by settlement or judgment a claim against an insured under a policy issued by an insolvent insurer, which claim is a covered claim and is also a claim within the coverage of any policy issued by a solvent insurer, shall be required to exhaust first his rights under such policy issued by the solvent insurer before execution, levy, or any other proceedings are commenced to enforce any judgment obtained against or the settlement with the insured of the insolvent insurer. Any amount so recovered from a solvent insurer shall be credited against the amount of the judgment or settlement. (1971, c. 670, s. 1; 1985, c. 613, ss. 7, 8; 1989, c. 206, s. 6; 1991 (Reg. Sess., 1992), c. 802, s. 5; 2003‑167, s. 3.)



§ 58-48-60. Prevention of insolvencies.

§ 58‑48‑60.  Prevention of insolvencies.

(a)        Repealed by Session Laws 1989, c. 206, s. 7.

(b)        To aid in the detection and prevention of insurer insolvencies, the board of directors may, upon majority vote, request that the Commissioner order an examination of any member insurer which the board in good faith believes may be in a financial condition hazardous to the policyholders or the public. Within 30 days of the receipt of such request, the Commissioner shall begin such examination. The examination may be conducted as an NAIC examination or may be conducted by such persons as the Commissioner designates. The examination report shall be treated as are other examination reports. In no event shall such examination report be released to the board of directors prior to its release to the public, but this shall not preclude the Commissioner from complying with subsection (c) below. The Commissioner shall notify the board of directors when the examination is completed. The request for an examination shall be kept on file by the Commissioner but it shall not be open to public inspection prior to the release of the examination report to the public.

(c)        It shall be the duty of the Commissioner to report to the board of directors when he has reasonable cause to believe that any member insurer examined or being examined at the request of the board of directors may be insolvent or in a financial condition hazardous to the policyholders or the public.

(d)        The board of directors may, upon majority vote, make reports and recommendations to the Commissioner upon any matter germane to the solvency, liquidation, rehabilitation or conservation of any member insurer. Such reports and recommendations shall not be considered public documents.

(e)        The board of directors may, upon majority vote, make recommendations to the Commissioner for the detection and prevention of insurer insolvencies.

(f)         The board of directors may, at the conclusion of any domestic insurer insolvency in which the Association was obligated to pay covered claims, prepare a report on the history and causes of such insolvency, based on the information available to the Association, and submit such report to the Commissioner. (1971, c. 670, s. 1; 1989, c. 206, s. 7; 1991, c. 720, s. 27; 1995, c. 360, s. 2(j).)



§ 58-48-65. Examination of the Association.

§ 58‑48‑65.  Examination of the Association.

The Association shall be subject to examination and regulation by the Commissioner.  The board of directors shall submit, not later than March 30 of each year, a financial report for the preceding calendar year in a form approved by the Commissioner. (1971, c. 670, s. 1.)



§ 58-48-70. Tax exemption.

§ 58‑48‑70.  Tax exemption.

The Association shall be exempt from payment of all fees and all taxes levied by this State or any of its subdivisions except taxes levied by its subdivisions on real or personal property. (1971, c. 670, s. 1.)



§ 58-48-75: Repealed by Session Laws 1991, c. 689, s. 299.

§ 58‑48‑75:  Repealed by Session Laws 1991, c.  689, s. 299.



§ 58-48-80. Immunity.

§ 58‑48‑80.  Immunity.

There shall be no liability on the part of and no cause of action of any nature shall arise against any member insurer, the Association or its agents or employees, the board of directors, or the Commissioner or his representatives for any action taken by them in the performance of their powers and duties under this Article. (1971, c. 670, s. 1.)



§ 58-48-85. Stay of proceedings; reopening of default judgments.

§ 58‑48‑85.  Stay of proceedings; reopening of default judgments.

All proceedings in which the insolvent insurer is a party or is obligated to defend a party in any court or before any administrative agency or the North Carolina Industrial Commission shall be stayed automatically for 120 days and such additional time thereafter as may be determined by the court from the date the insolvency is determined or any ancillary proceedings are initiated in this State, whichever is later, to permit proper defense by the Association of all pending causes of action. Any party to any proceeding which is stayed pursuant to this section shall have the right, upon application and notice, to seek a vacation or modification of such stay. Any covered claims arising from any judgment under any decision, verdict or finding based on the default of the insolvent insurer or its failure to defend an insured, shall, upon application and notice by the Association be vacated and set aside by the same court in which such judgment, order, decision, verdict, or finding is entered and the Association either on its own behalf or on behalf of any insured or an insolvent insurer, shall be permitted to defend against such claim on the merits. Any party who has obtained any such judgment or order shall have the right, upon application and notice, to have the judgment or order restored if within 90 days following the entry of the judgment or order the Association has not notified such party and the court that it intends to defend the matter on the merits. (1971, c. 670, s. 1; 1989, c. 206, s. 8; 2003‑167, s. 4.)



§ 58-48-90. Termination; distribution of funds.

§ 58‑48‑90.  Termination; distribution of funds.

(a)        The Commissioner shall by order terminate the operation of the North Carolina Insurance Guaranty Association as to any kind of insurance covered by this Article with respect to which he has found, after hearing, that there is in effect a statutory or voluntary plan which:

(1)        Is a permanent plan which is adequately funded or for which adequate funding is provided; and

(2)        Extends, or will extend to the North Carolina policyholders and residents protection and benefits with respect to insolvent insurers not substantially less favorable and effective to such policyholders and residents than the protection and benefits provided with respect to such kinds of insurance under this Article.

(b)        The Commissioner shall by the same such order authorize discontinuance of future payments by insurers to the North Carolina Insurance Guaranty Association with respect to the same kinds of insurance; provided, the assessments and payments shall continue, as necessary, to liquidate covered claims of insurers adjudged insolvent prior to said order and the related expenses not covered by such other plan.

(c)        In the event the operation of the North Carolina Insurance Guaranty Association shall be so terminated as to all kinds of insurance otherwise within its scope, the Association as soon as possible thereafter shall distribute the balance of moneys and assets remaining (after discharge of the functions of the Association with respect to prior insurer insolvencies not covered by such other plan, together with related expenses) to the insurers which are then writing in this State policies of the kinds of insurance covered by this Article and which had made payments to the Association, pro rata upon the basis of the aggregate of such payments made by the respective insurers during the period of five years next preceding the date of such order. Upon completion of such distribution with respect to all of the kinds of insurance covered by this Article, this Article shall be deemed to have expired. (1971, c. 670, s. 1.)



§ 58-48-95. Use of deposits made by insolvent insurer.

§ 58‑48‑95.  Use of deposits made by insolvent insurer.

(a)        Notwithstanding any other provision of this Chapter pertaining to the use of deposits made by insurance companies for the protection of policyholders, the Association shall receive, upon its request, from the Commissioner and may expend, any deposit or deposits made, whether or not required by statute, by an insolvent insurer to the extent those deposits are needed by the Association first to pay the covered claims as required by this Article and then to the extent those deposits are needed to pay all expenses of the Association relating to the insurer: Provided that the Commissioner may retain and use an amount of the deposit up to ten thousand dollars ($10,000) to defray administrative costs to be incurred by the Commissioner in carrying out his powers and duties with respect to the insolvent insurer, notwithstanding G.S. 58‑5‑70.

(b)        In, however the case of a deposit made by an insolvent domestic insurer, the Association shall receive, upon its request, from the Commissioner, the portions of the deposit made for the protection of policyholders having covered claims. As for the general deposit, those portions shall be in the proportions that the insolvent domestic insurer's domestic net direct written premiums for the preceding calendar year on the kinds of insurance in the account bears to its total net direct written premiums for the preceding calendar year on the kinds of insurance in the account.

(c)        The Association shall account to the Commissioner and the insolvent insurer for all deposits received from the Commissioner under this section. After the deposits of the insolvent insurer received by the Association under this section have been expended by the Association for the purposes set out in this section, the member insurers shall be assessed as provided by this Article to pay any remaining liabilities of the Association arising under this Article. (1979, c. 628; 1985, c. 613, s. 10; c. 666, s. 41; 1987, c. 864, s. 6; 1989, c. 206, s. 9; c. 452, s. 5; 1993 (Reg. Sess., 1994), c. 678, s. 23; 2001‑223, s. 24.4; 2001‑487, s. 103(a).)



§ 58-48-100. Statute of repose; guardians ad litem; notice.

§ 58‑48‑100.  Statute of repose; guardians ad litem; notice.

(a)        Notwithstanding any other provision of law, a covered claim with respect to which settlement is not effected with the Association, or suit is not instituted against the insured of an insolvent insurer or the Association, within five years after the date of entry of the order by a court of competent jurisdiction determining the insurer to be insolvent, shall thenceforth be barred forever as a claim against the Association.

(b)        As to any person under a disability described in G.S. 1‑17, the Association may not invoke the bar of the period of repose provided in subsection (a) of this section unless the Association has petitioned for the appointment of a guardian ad litem for such person and the disposition of that petition has become final. If a guardian ad litem is appointed pursuant to this subsection more than four years after the date of entry of the order by a court of competent jurisdiction determining the insurer to be insolvent, the period of repose under subsection (a) of this section shall be extended for such person one year after the date of the appointment.

(c)        Within six months after the Association has been activated as to an insolvent insurer, the Commissioner may request that the Association submit an amendment to the plan of operation in accordance with G.S. 58‑48‑40, which amendment shall be applicable only to that insolvent insurer and shall prescribe a fair, reasonable, and equitable procedure for notice to insureds and to the public. (1985, c. 613, s. 9.)



§ 58-48-105. Transfer of balance of security funds.

§ 58‑48‑105.  Transfer of balance of security funds.

(a)        All moneys received and paid into the Stock Workers' Compensation Security Fund under former G.S. 97‑107, together with all property and securities acquired by and through the use of moneys belonging to this Fund, including interest earned upon moneys in this Fund, shall be transferred and deposited into a new account with the Association created pursuant to G.S. 58‑48‑115. This account shall be separate and apart from any other accounts similarly created and from all other Association funds. The Association shall be the custodian of the account, and shall administer the account in accordance with the provisions of this Article.

(b)        All moneys received and paid into the Mutual Workers' Compensation Security Fund under former G.S. 97‑114, together with all property and securities acquired by and through the use of moneys belonging to this Fund, including interest earned upon moneys in this Fund, shall be transferred and deposited into a new account with the Association created pursuant to G.S. 58‑48‑120. This account shall be separate and apart from any other accounts similarly created and from all other Association accounts. The Association shall be the custodian of the account, and shall administer the account in accordance with the provisions of this Article. (1991 (Reg. Sess., 1992), c. 802, s. 6.)



§ 58-48-110. Purpose of the accounts.

§ 58‑48‑110.  Purpose of the accounts.

The purpose of the accounts created in the Association pursuant to G.S. 58‑48‑115 and G.S. 58‑48‑120 of this Article shall be solely to:

(1)        Receive the balance from the accounts created under former G.S. 97‑107 and G.S. 97‑114;

(2)        Receive assessment moneys from member companies as provided in G.S. 58‑48‑115(a)(3), 58‑48‑120(b), and 58‑48‑120(c);

(3)        Receive interest on moneys in the accounts;

(4)        Pay stock or mutual carrier claims made against the security funds established under G.S. 97‑107 and G.S. 97‑114, but only for claims existing before January 1, 1993; and

(5)        Refund to the contributing stock companies in accordance with G.S. 58‑48‑115 the excess moneys in the stock fund account as set forth in G.S. 58‑48‑115(a)(2). (1991 (Reg. Sess., 1992), c. 802, s. 7.)



§ 58-48-115. Creation of Stock Fund Account; maintenance of Stock Fund Account; and distribution of Stock Fund.

§ 58‑48‑115.  Creation of Stock Fund Account; maintenance of Stock Fund Account; and distribution of Stock Fund.

(a)        The moneys received by the Association pursuant to G.S. 58‑48‑105(a) shall be distributed as follows:

(1)        An amount equivalent to one and one‑half times the contingent liabilities of the Stock Workers' Compensation Security Fund created pursuant to former G.S. 97‑107 existing on December 31, 1992, shall be deposited in a separate reserve account to be maintained by the Association which shall be designated as the "Stock Reserve Account." The amount of the Fund's contingent liabilities and the amount to be deposited in this Stock Reserve Account shall be determined and approved by the Department.

(2)        The balance of the moneys received from the Stock Workers' Compensation Security Fund created pursuant to former G.S. 97‑107 shall be refunded by the Association to member insurers that were contributing stock carriers during calendar year 1989 in accordance with the determination of the Department under this subdivision. The amount to be refunded to each stock carrier shall be in proportion to the contributions paid in by each stock carrier. The Department shall, as nearly as practicable, determine this amount under generally accepted accounting principles and the determination of the Department shall be final and not subject to appeal.

(3)        Should the balance of the moneys in the Stock Reserve Account be reduced to less than one and one‑half times the contingent liabilities of the account, the Association shall assess all member insurers that are stock carriers writing workers' compensation in this State at the time of the assessment in an amount equivalent to one and one‑half times the contingent liabilities of said account. The assessment under this subdivision shall be made in accordance with the provisions of G.S. 58‑48‑35(a)(3). (1991 (Reg. Sess., 1992), c. 802, s. 8.)



§ 58-48-120. Creation of Mutual Fund Account; maintenance of Mutual Fund Account.

§ 58‑48‑120.  Creation of Mutual Fund Account; maintenance of Mutual Fund Account.

(a)        The moneys received by the Association pursuant to G.S. 58‑48‑105(b) shall be deposited in a separate reserve account to be maintained by the Association which shall be designated as the Mutual Reserve Account. The amount in this account shall be equivalent to one and one‑half times the contingent liabilities of the Mutual Workers' Compensation Security Fund created pursuant to former G.S. 97‑114 existing on December 31, 1992. The amount of this Fund's contingent liabilities and the amount to be deposited into this Mutual Reserve Account shall be determined and approved by the Department.

(b)        If the amount received by the Association from the former Mutual Workers' Compensation Security Fund created pursuant to G.S. 97‑114 and received by the Association pursuant to G.S. 58‑48‑105(b) is insufficient to equal one and one‑half times the contingent liabilities of the Fund existing on December 31, 1992, the Association shall, over the five years following January 1, 1993, assess the member insurers that are mutual carriers writing workers' compensation insurance in this State at the time of the assessment in the amount it determines necessary to make up the difference between the money received by the Association pursuant to G.S. 58‑48‑105(b) and one and one‑half times the contingent liabilities of the Fund as determined by the Department of Insurance pursuant to G.S. 58‑48‑120(a). The assessment under this subsection shall be made in accordance with the provisions of G.S. 58‑48‑35(a)(3).

(c)        After December 31, 1997, should the balance of the moneys in the Mutual Reserve Account be reduced to less than one and one‑half times the contingent liabilities of the account, the Association shall assess all member insurers that are mutual carriers writing workers' compensation insurance in this State at the time of the assessment in an amount necessary to raise the account to an amount equivalent to one and one‑half times the contingent liabilities of said account. The assessment under this subsection shall be made in accordance with the provisions of G.S. 58‑48‑35(a)(3). (1991 (Reg. Sess., 1992), c. 802, s. 9.)



§ 58-48-125. Payments by the Association.

§ 58‑48‑125.  Payments by the Association.

The accounts created in G.S. 58‑48‑115 and G.S. 58‑48‑120 shall be used to pay the claims against insolvent stock workers' compensation insurers and insolvent mutual workers' compensation insurers, respectively, pursuant to G.S. 58‑48‑110(4) where the insolvency occurred prior to January 1, 1993. The expenses of administering these accounts, including loss adjustment expenses, shall be paid out of the respective accounts. (1991 (Reg. Sess., 1992), c. 802, s. 10; 1993, c. 504, s. 30.)



§ 58-48-130. Termination.

§ 58‑48‑130.  Termination.

The account created in G.S. 58‑48‑115 shall be dissolved when all liabilities of the Stock Workers' Compensation Security Fund, under former G.S. 97‑107 have been satisfied. Any excess moneys in the Stock Reserve Account shall be refunded to the member insurers that were stock workers' compensation carriers during the preceding calendar year. The amount to be refunded to each stock carrier shall be in proportion to the assessments paid by each stock carrier. The account created in G.S. 58‑48‑120 shall be dissolved when the liabilities of the Mutual Workers' Compensation Security Fund, under former G.S. 97‑114, have been satisfied. Any excess moneys in the mutual reserve account shall be refunded to the member insurers that were mutual workers' compensation carriers during the preceding calendar year. The amount to be refunded to each mutual carrier shall be in proportion to the assessments paid by each mutual carrier. (1991 (Reg. Sess., 1992), c. 802, s. 11.)



§ 58-49-1. Purposes.

Article 49.

Determination of Jurisdiction Over Providers of Health Care Benefits; Regulation of Multiple Employer Welfare Arrangements.

§ 58‑49‑1.  Purposes.

The purposes of this section and G.S. 58‑49‑5 through G.S. 58‑49‑25 are: To give the State jurisdiction over providers of health care benefits; to indicate how each provider of health care benefits may show under what jurisdiction it falls; to allow for examinations by the State if the provider of health care benefits is unable to show it is subject to the exclusive jurisdiction of another governmental agency; to make such a provider of health care benefits subject to the laws of the State if it cannot show that it is subject to the exclusive jurisdiction of another governmental agency; and to disclose the purchasers of such health care benefits whether or not the plans are fully insured. As used in G.S. 58‑49‑5 through G.S. 58‑49‑20, "person" does not mean the State of North Carolina or any county, city, or other political subdivision of the State of North Carolina. (1985, c. 304, s. 1; 1993 (Reg. Sess., 1994), c. 569, s. 1; 2001‑334, s. 18.1.)



§ 58-49-5. Authority and jurisdiction of Commissioner.

§ 58‑49‑5.  Authority and jurisdiction of Commissioner.

Notwithstanding any other provision of law, and except as provided in this Article, any person that provides coverage in this State for medical, surgical, chiropractic, physical therapy, speech pathology, audiology, professional mental health, dental, hospital, or optometric expenses, whether the coverage is by direct payment, reimbursement, or otherwise, shall be presumed to be subject to the jurisdiction of the Commissioner, unless the person shows that while providing the services it is subject to the exclusive jurisdiction of another agency or subdivision of this State or of the federal government. (1985, c. 304, s. 1; 1993 (Reg. Sess., 1994), c. 569, s. 2; 1995, c. 193, s. 40.)



§ 58-49-10. How to show jurisdiction.

§ 58‑49‑10.  How to show jurisdiction.

A person may show that it is subject to the exclusive jurisdiction of another agency or subdivision of this State or the federal government, by providing to the Commissioner the appropriate certificate, license, or other document issued by the other governmental agency that permits or qualifies it to provide those services. If no documentation is issued by that other agency, the person may provide a certification by an official of that agency that states that the person is under the exclusive jurisdiction of that agency. (1985, c. 304, s. 1; 1993 (Reg. Sess., 1994), c. 569, s. 3.)



§ 58-49-15. Examination.

§ 58‑49‑15.  Examination.

Any person that is unable to show under G.S. 58‑49‑10 that it is subject to the exclusive jurisdiction of another agency or subdivision of this State or of the federal government, shall submit to an examination by the Commissioner to determine the organization and solvency of the person, and to determine whether or not such person complies with the applicable provisions of this Chapter. (1985, c. 304, s. 1; 1993 (Reg. Sess., 1994), c. 569, s. 4.)



§ 58-49-20. Subject to State laws.

§ 58‑49‑20.  Subject to State laws.

Any person unable to show that it is subject to the exclusive jurisdiction of another agency or subdivision of this State or the federal government, shall be subject to all appropriate provisions of this Chapter regarding the conduct of its business. (1985, c. 304, s. 1; 1993 (Reg. Sess., 1994), c. 569, s. 5.)



§ 58-49-25. Disclosure.

§ 58‑49‑25.  Disclosure.

(a)        Any production agency or administrator that advertises, sells, transacts, or administers the coverage in this State described in G.S. 58‑49‑5 and that is required to submit to an examination by the Commissioner under G.S. 58‑49‑15, shall, if said coverage is not fully insured or otherwise fully covered by an admitted life, accident, health, accident and health, or disability insurer, nonprofit hospital, medical, or dental service plan, or nonprofit health care plan, clearly and distinctly advise every purchaser, prospective purchaser, and covered person of such lack of insurance or other coverage.

(b)        Any administrator that advertises or administers the coverage in this State described in G.S. 58‑49‑5 and that is required to submit to an examination by the Commissioner under G.S. 58‑49‑15, shall advise any production agency of the elements of the coverage, including the amount of "stop‑loss" insurance in effect. (1985, c. 304, s. 1.)



§ 58-49-30. Multiple employer welfare arrangements; definition; administrators.

§ 58‑49‑30.  Multiple employer welfare arrangements; definition; administrators.

(a)        As used in this section, the term "multiple employer welfare arrangement" or "MEWA" means that term as defined in Section 3 of the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1002(40)(A), as amended, that meets either or both of the following criteria:

(1)        One or more of the employer members of the MEWA is either domiciled in this State or has its principal headquarters or principal administrative office in this State.

(2)        The MEWA solicits an employer that is domiciled in this State or that has its principal headquarters or principal administrative office in this State.

(b)        Repealed by Session Laws 1991, c. 611, s. 3.

(c)        Each insurer licensed to do business in this State that administers a MEWA shall, at the request of the Commissioner, provide the Commissioner with such information regarding the insurer's administrative services contract or contracts with such MEWA or MEWAs that the Commissioner requires.  No unlicensed insurer shall administer any MEWA.

(d), (e)  Repealed by Session Laws 1991, c. 611, s. 3. (1989 (Reg. Sess., 1990), c. 1055, s. 1; 1991, c. 611, s. 3.)



§ 58-49-35. Multiple employer welfare arrangements; license required; penalty.

§ 58‑49‑35.  Multiple employer welfare arrangements; license required; penalty.

(a)        It is unlawful to operate, maintain, or establish a MEWA unless the MEWA has a valid license issued by the Commissioner.  Any MEWA operating in this State without a valid license is an unauthorized insurer.

(b)        G.S. 58‑49‑30 through 58‑49‑65 do not apply to a MEWA that offers or provides benefits that are fully insured by an authorized insurer or to a MEWA that is exempt from state insurance regulation in accordance with the Employee Retirement Income Security Act of 1974, Public Law Number 43‑406. (1991, c. 611, s. 1.)



§ 58-49-40. Qualifications for licensure.

§ 58‑49‑40.  Qualifications for licensure.

(a)        To meet the requirements for issuance of a license and to maintain a MEWA, a MEWA must be:

(1)        Nonprofit;

(2)        Established by a trade association, industry association, or professional association of employers or professionals that has a constitution or bylaws and that has been organized and maintained in good faith for a continuous period of five years for purposes other than that of obtaining or providing insurance;

(3)        Operated pursuant to a trust agreement by a board of trustees that has complete fiscal control over the MEWA and that is responsible for all operations of the MEWA.  Except as provided in this subdivision, the trustees must be owners, partners, officers, directors, or employees of one or more employers in the MEWA.  With the Commissioner's approval, a person who is not such an owner, partner, officer, director, or employee may serve as a trustee if that person possesses the expertise required for such service.  A trustee may not be an owner, officer or employee of the administrator or service company of the MEWA.  The trustees have the authority to approve applications of association members for participation in the MEWA and to contract with an authorized administrator or service company to administer the operations of the MEWA;

(4)        Neither offered nor advertised to the public generally; and

(5)        Operated in accordance with sound actuarial principles.

(b)        The MEWA shall issue to each covered employee a policy, contract, certificate, summary plan description, or other evidence of the benefits and coverages provided.  The evidence of benefits and coverages provided shall contain, in boldface print in a conspicuous location, the following statement: "THE BENEFITS AND COVERAGES DESCRIBED HEREIN ARE PROVIDED THROUGH A TRUST FUND ESTABLISHED BY A GROUP OF EMPLOYERS [name of MEWA].  EXCESS INSURANCE IS PROVIDED BY A LICENSED INSURANCE COMPANY TO COVER HIGH AMOUNT MEDICAL CLAIMS.  THE TRUST FUND IS NOT SUBJECT TO ANY INSURANCE GUARANTY ASSOCIATION, ALTHOUGH THE TRUST FUND IS MONITORED BY THE NORTH CAROLINA DEPARTMENT OF INSURANCE.  OTHER RELATED FINANCIAL INFORMATION IS AVAILABLE FROM YOUR EMPLOYER OR FROM THE [name of MEWA]." If applicable, the same documents shall contain, in boldface print in a conspicuous location, the following statement:  "PARTICIPATING EMPLOYERS WILL BE RESPONSIBLE FOR FUNDING ALL CLAIMS INCURRED BY EMPLOYEES COVERED UNDER THE TRUST."  Any statement required by this subsection is not required on identification cards issued to covered employees or other insureds.

(c)        Each MEWA shall maintain excess insurance written by an insurer authorized to do business in this State with a retention level determined in accordance with sound actuarial principles.  Such contracts must be filed with the Commissioner and contain notification provisions requiring at least 60 days' notice to the Commissioner from the insurer issuing such coverage prior to the termination or modification of such coverage.  The Commissioner may by rule prescribe net retentions levels for MEWAs in accordance with the number of risks insured.

(d)        Each MEWA shall establish and maintain appropriate loss reserves determined in accordance with sound actuarial principles.

(e)        The Commissioner shall not grant or continue a license to any MEWA if the Commissioner deems that any trustee, manager, or administrator is incompetent, untrustworthy, or so lacking in insurance expertise as to make the operations of the MEWA hazardous to the potential and existing insureds; that any trustee, manager, or administrator has been found guilty of or has pled guilty or no contest to a felony, a crime involving moral turpitude, or a crime punishable by imprisonment of one year or more under the law of any state or country, whether or not a judgment or conviction has been entered; that any trustee, manager, or administrator has had any type of insurance license revoked in this or any other state; or that the business operations of the MEWA are or have been characterized, to the detriment of the employers participating in the MEWA, of persons receiving benefits from the MEWA, or of creditors or the public, by the improper manipulation of assets, accounts, or excess insurance or by bad faith.

(f)         To qualify for and retain a license, a MEWA shall file all contracts with administrators or service companies with the Commissioner, and report any changes to such contracts to the Commissioner in advance of their implementation.

(g)        Failure to maintain compliance with the eligibility requirements established by this section is a ground for denial, suspension, or revocation of the license of a MEWA. (1991, c. 611, s. 1.)



§ 58-49-45. Certain words prohibited in name of MEWA.

§ 58‑49‑45.  Certain words prohibited in name of MEWA.

No licensed MEWA shall use in its name, contracts, literature, advertising in any medium, or any other printed matter the words "insurance", "casualty", "surety", "mutual", or any other words descriptive of the insurance business or deceptively similar to the name or description of any insurer doing business in this State. (1991, c. 611, s. 1.)



§ 58-49-50. Filing of application.

§ 58‑49‑50.  Filing of application.

An association sponsoring a MEWA shall file with the Commissioner an application for a license on a form prescribed by the Commissioner and signed under oath by officers of the association.  The application shall include or have attached the following:

(l)         A copy of the articles of incorporation, constitution, and bylaws of the association;

(2)        A list of the names, addresses, and official capacities with the MEWA of the individuals who will be responsible for the management and conduct of the affairs of the MEWA, including all trustees, officers, and directors.  Such individuals shall fully disclose the extent and nature of any contracts or arrangements between them and the MEWA, including possible conflicts of interest.

(3)        A copy of the articles of incorporation, bylaws, or trust agreement that governs the operation of the MEWA.

(4)        A copy of the policy, contract, certificate, summary plan description, or other evidence of the benefits and coverages provided to covered employees, including a table of the rates charged or proposed to be charged for each form of such contract.  An actuary who is a member of the American Academy of Actuaries or the Society of Actuaries and has experience in establishing rates for a self‑insured trust and health services being provided, shall certify that:

a.         The rates are neither inadequate, nor excessive, nor unfairly discriminatory.

b.         The rates are appropriate for the classes of risks for which they have been computed.

c.         An adequate description of the rating methodology has been filed with the Commissioner and such methodology follows consistent and equitable actuarial principles.

(5)        A copy of a fidelity bond, in an amount determined by rules adopted by the Commissioner, issued in the name of the MEWA and covering any individuals managing or handling the funds or assets of the MEWA.  In no case may the bond be less than fifty thousand dollars ($50,000) or more than five hundred thousand dollars ($500,000).

(6)        A copy of the MEWA's excess insurance agreement.

(7)        A feasibility study, made by an independent qualified actuary and an independent certified public accountant with an opinion acceptable to the Commissioner, that addresses market potential, market penetration, market competition, operating expenses, gross revenues, net income, total assets and liabilities, cash flow, and other items as the Commissioner requires.  The study shall be for the greater of three years or until the MEWA has been projected to be profitable for 12 consecutive months.  The study must show that the MEWA would not, at any month end of the projection period, have less than the reserves as required by G.S. 58‑49‑40(d).

(8)        A copy of an audited financial statement of the MEWA reflecting the minimum statutory reserve as required by G.S. 58‑49‑40(d).

(9)        Evidence satisfactory to the Commissioner showing that the MEWA will be operated in accordance with sound actuarial principles.  The Commissioner shall not approve the MEWA unless it is determined that the MEWA is designed to provide sufficient revenues to pay current and future liabilities, as determined in accordance with sound actuarial principles.

(10)      A copy of every contract between the MEWA and any administrator or service company.

(11)      Such additional information as the Commissioner may require. (1991, c. 611, s. 1.)



§ 58-49-55. Examinations; deposits; solvency regulation.

§ 58‑49‑55.  Examinations; deposits; solvency regulation.

(a)        The provisions of Articles 2, 5, and 30 of this Chapter regarding examinations, deposits, and supervision and receivership respectively apply to MEWAs.  The provisions of Article 62 of this Chapter and of Article 8B of Chapter 105 of the General Statutes do not apply to MEWAs.

(b)        An audit or examination of a MEWA shall be conducted only when there are circumstances to support a reasonable belief of a MEWA's noncompliance with this Article. (1991, c. 611, s. 1.)



§ 58-49-60. Annual reports; actuarial certifications; quarterly reports.

§ 58‑49‑60.  Annual reports; actuarial certifications; quarterly reports.

(a)        Every MEWA shall, within 150 days after the end of each of its fiscal years or within any such extension of time that the Commissioner for good cause grants, file a report with the Commissioner, on forms prescribed by the Commissioner and verified by the oath of a member of the board of trustees and by an administrative executive appointed by the board, showing its financial condition on the last day of the preceding fiscal year.  The report shall contain an audited financial statement of the MEWA prepared in accordance with statutory accounting principles, including its balance sheet and a statement of the operations for the preceding fiscal year certified by an independent certified public accountant.  The report shall also include an analysis of the adequacy of reserves and contributions or premiums charged, based on a review of past and projected claims and expenses.

(b)        In addition to the information called for and furnished in connection with the annual report, if reasonable grounds exist, the Commissioner may request information that summarizes paid and incurred expenses and contributions or premiums received; and may request evidence satisfactory to the Commissioner that the MEWA is actuarially sound.  That information and evidence shall be furnished by the MEWA not later than 30 days after the request, unless the Commissioner, for good cause, grants an extension.

(c)        Annually, in conjunction with the annual report required in subsection (a) of this section, the MEWA shall submit an actuarial certification prepared by an independent qualified actuary that indicates:

(1)        The MEWA is actuarially sound, with the certification considering the rates, benefits, and expenses of, and any other funds available for the payment of obligations of, the MEWA;

(2)        The rates being charged and to be charged for contracts are actuarially adequate to the end of the period for which rates have been guaranteed;

(3)        Incurred but not reported claims and claims reported but not fully paid have been adequately provided for; and

(4)        Such other information relating to the performance of the MEWA that is required by the Commissioner.

(d)        If reasonable grounds exist, the Commissioner may require a MEWA to file quarterly, within 45 days after the end of each of its fiscal quarters, an unaudited financial statement on a form prescribed by the Commissioner, verified by the oath of a member of the board of trustees and an administrative executive appointed by the board, showing its financial condition on the last day of the preceding quarter.

(e)        Any MEWA that fails to file a report as required by this section is subject to G.S. 58‑2‑70; and after notice and opportunity for hearing, the Commissioner may suspend the MEWA's authority to enroll new insureds or to do business in this State while the failure continues. (1991, c. 611, s. 1.)



§ 58-49-65. Denial, suspension, or revocation of license.

§ 58‑49‑65.  Denial, suspension, or revocation of license.

(a)        The Commissioner shall deny, suspend, or revoke a MEWA's license if the Commissioner finds that the MEWA:

(1)        Is insolvent;

(2)        Is using such methods and practices in the conduct of its business as to render its further transaction of business in this State hazardous or injurious to its participating employers, covered employees and dependents, or to the public;

(3)        Has failed to pay any final judgment rendered against it in a court of competent jurisdiction within 60 days after the judgment became final;

(4)        Is or has been in violation of or threatens to violate any provision of this Article;

(5)        Is no longer actuarially sound; or

(6)        Is charging rates that are excessive, inadequate, or unfairly discriminatory.

(b)        The Commissioner may deny, suspend, or revoke the license of any MEWA if the Commissioner determines that the MEWA:

(1)        Has violated any lawful order or rule of the Commissioner; or any applicable provision of this Article; or

(2)        Has refused to produce its accounts, records, or files for examination under G.S. 58‑49‑55 or through any of its officers has refused to give information with respect to its affairs or to perform any other legal obligation as to an examination.

(c)        Whenever the financial condition of the MEWA is such that, if not modified or corrected, its continued operation would result in impairment or insolvency, in addition to any provisions in Article 30 of this Chapter, the Commissioner may order the MEWA to file with the Commissioner and implement a corrective action plan designed to do one or more of the following:

(1)        Reduce the total amount of present potential liability for benefits by reinsurance or other means.

(2)        Reduce the volume of new business being accepted.

(3)        Reduce the expenses of the MEWA by specified methods.

(4)        Suspend or limit the writing of new business for a period of time.

If the MEWA fails to submit a plan within the time specified by the Commissioner or submits a plan that is insufficient to correct the MEWA's financial condition, the Commissioner may order the MEWA to implement one or more of the corrective actions listed in this subsection.

(d)        The Commissioner shall, in the order suspending the authority of a MEWA to enroll new insureds, specify the period during which the suspension is to be in effect and the conditions, if any, that must be met prior to reinstatement of its authority to enroll new insureds.  The order of suspension is subject to rescission or modification by further order of the Commissioner before the expiration of the suspension period.  Reinstatement shall not be made unless requested by the MEWA; however, the Commissioner shall not grant reinstatement if it is found that the circumstances for which suspension occurred still exist. (1991, c. 611, s. 1.)



§ 58-50-1. Waiver by insurer.

Article 50.

General Accident and Health Insurance Regulations.

Part 1. Miscellaneous Provisions.

§ 58‑50‑1.  Waiver by insurer.

The acknowledgment by any insurer of the receipt of notice given under any policy covered by Articles 49, 50 through 55, 65, or 67 of this Chapter, or the furnishing of forms for filing proofs of loss, or the acceptance of such proofs, or the investigation of any claim under the policy, shall not operate as a waiver of any of the rights of the insurer in defense of any claim arising under the policy. (1913, c. 91, s. 7; C.S., s. 6484; 1991, c. 720, s. 28; 1999‑244, s. 10; 2000‑140, s. 16.)



§ 58-50-5. Application.

§ 58‑50‑5.  Application.

(a)        On and after January 1, 1956, each individual or family accident, health, hospitalization policy, certificate or service plan of hospitalization and medical and/or dental service corporations shall be issued only on application in writing signed by the insured or the head of the household or guardian.  Any application or enrollment form that is taken by a resident agent shall also contain the certificate of the agent that he has truly and accurately recorded on the application or enrollment form the information supplied by the insured.  Every policy subject to the provisions of this section shall contain as a part of such policy the original or a reproduction of the application required by this section.  This section shall not apply to travel or dread disease policies or to policies issued pursuant to a group insurance conversion privilege.  If any such policy delivered or issued for delivery to any person in this State shall be reinstated or renewed, and the insured or the beneficiary or assignee of such policy shall make written request to the insurer for a copy of the application, if any, for such reinstatement or renewal, the insurer shall within 15 days after the receipt of such request at his home office or any branch office of the insurer, deliver or mail to the person making such request, a copy of such application.  If such copy shall not be so delivered or mailed, the insurer shall be precluded from introducing such application as evidence in any action or proceeding based upon or involving such policy or its reinstatement or renewal.

(b)        No alteration of any written application for any such policy shall be made by any person other than the applicant without his written consent, except that insertions may be made by the insurer, for administrative purposes only, in such manner as to indicate clearly that such insertions are not to be ascribed to the applicant.

(c)        The falsity of any statement in the application for any policy covered by Articles 50 through 55 of this Chapter may not bar the right to recover thereunder unless such false statement materially affected either the acceptance of the risk or the hazard assumed by the insurer. (1913, c. 91, s. 8; C.S., s. 6485; 1953, c. 1095, s. 9; 1955, c. 850, s. 6; 1961, c. 1149; 1985, c. 484, s. 4.2; 1991, c. 720, s. 29.)



§ 58-50-10: Repealed by Session Laws 1993, c. 529, s. 4.1.

§ 58‑50‑10:  Repealed by Session Laws 1993, c.  529, s. 4.1.



§ 58-50-15. Conforming to statute.

§ 58‑50‑15.  Conforming to statute.

(a)        Other Policy Provisions.  No policy provision which is not subject to G.S. 58‑51‑15 shall make a policy, or any portion thereof, less favorable in any respect to the insured or the beneficiary than the provisions thereof which are subject to Articles 50 through 55 of this Chapter.

(b)        Policy Conflicting with Articles 50 through 55 of this Chapter.  A policy delivered or issued for delivery to any person in this State in violation of Articles 50 through 55 of this Chapter shall be held valid but shall be construed as provided in Articles 50 through 55 of this Chapter.  When any provision in a policy subject to Articles 50 through 55 of this Chapter is in conflict with any provision of Articles 50 through 55 of this Chapter, the rights, duties and obligations of the insurer, the insured and the beneficiary shall be governed by the provisions of Articles 50 through 55 of this Chapter. (1913, c. 91, s. 9; C.S., s. 6486; 1953, c. 1095, s. 10; 1991, c. 720, s. 29.)



§ 58-50-20. Age limit.

§ 58‑50‑20.  Age limit.

If any such policy contains a provision establishing, as an age limit or otherwise, a date after which the coverage provided by the policy will not be effective, and if such date falls within a period for which premium is accepted by the insurer or if the insurer accepts a premium after such date, the coverage provided by the policy will continue in force subject to any right of cancellation until the end of the period for which premium has been accepted.  In the event the age of the insured has been misstated and if, according to the correct age of the insured, the coverage provided by the policy would not have become effective, or would have ceased prior to the acceptance of such premium or premiums, then the liability of the insurer shall be limited to the refund, upon request, of all premiums paid for the period not covered by the policy. (1953, c. 1095, s. 11.)



§ 58-50-25. Nurses' services.

§ 58‑50‑25.  Nurses' services.

(a)        No agency, institution or physician providing a service for which payment or reimbursement is required to be made under a policy governed by Articles 1 through 64 of this Chapter shall be denied such payment or reimbursement on account of the fact that such services were rendered through a registered nurse acting under authority of rules and regulations adopted by the North Carolina Medical Board and the Board of Nursing pursuant to G.S. 90‑6 and 90‑171.23.

(b)        A licensed registered nurse who has successfully completed a program established under G.S. 90‑171.38(b) may receive direct payment for conducting medical examinations or medical procedures for the purpose of collecting evidence from victims of offenses described in that subsection if the payment would have otherwise been permitted. (1973, c. 437; 1991, c. 720, s. 37; 1993, c. 347, s. 1; 1995, c. 94, s. 2; 1997‑197, s. 1; 1997‑375, s. 3.)



§ 58-50-26. Physician services provided by physician assistants.

§ 58‑50‑26.  Physician services provided by physician assistants.

No agency, institution, or physician providing a service for which payment or reimbursement is required to be made under a policy governed by Articles 1 through 64 of this Chapter shall be denied the payment or reimbursement on account of the fact that the services were rendered through a physician assistant acting under the authority of rules adopted by the North Carolina Medical Board pursuant to G.S. 90‑18.1. (1999‑210, s. 1.)



§ 58-50-30. Right to choose services of optometrist, podiatrist, licensed clinical social worker, certified substance abuse professional, licensed professional counselor, dentist, chiropractor, psychologist, pharmacist, certified fee-based practicin

§ 58‑50‑30.  Right to choose services of optometrist, podiatrist, licensed clinical social worker, certified substance abuse professional, licensed professional counselor, dentist, chiropractor, psychologist, pharmacist, certified fee‑based practicing pastoral counselor, advanced practice nurse, licensed marriage and family therapist, or physician assistant.

(a)        Repealed by Session Laws 2001‑297, s. 1, effective January 1, 2001.

(a1)      Whenever any health benefit plan, subscriber contract, or policy of insurance issued by a health maintenance organization, hospital or medical service corporation, or insurer governed by Articles 1 through 67 of this Chapter provides for coverage for, payment of, or reimbursement for any service rendered in connection with a condition or complaint that is within the scope of practice of a duly licensed optometrist, a duly licensed podiatrist, a duly licensed dentist, a duly licensed chiropractor, a duly licensed clinical social worker, a duly certified substance abuse professional, a duly licensed professional counselor, a duly licensed psychologist, a duly licensed pharmacist, a duly certified fee‑based practicing pastoral counselor, a duly licensed physician assistant, a duly licensed marriage and family therapist, or an advanced practice registered nurse, the insured or other persons entitled to benefits under the policy shall be entitled to coverage of, payment of, or reimbursement for the services, whether the services be performed by a duly licensed physician, or a provider listed in this subsection, notwithstanding any provision contained in the plan or policy limiting access to the providers. The policyholder, insured, or beneficiary shall have the right to choose the provider of services notwithstanding any provision to the contrary in any other statute, subject to the utilization review, referral, and prior approval requirements of the plan that apply to all providers for that service; provided that:

(1)        In the case of plans that require the use of network providers as a condition of obtaining benefits under the plan or policy, the policyholder, insured, or beneficiary must choose a provider of the services within the network; and

(2)        In the case of plans that require the use of network providers as a condition of obtaining a higher level of benefits under the plan or policy, the policyholder, insured, or beneficiary must choose a provider of the services within the network in order to obtain the higher level of benefits.

(a2)      Whenever any policy of insurance governed by Articles 1 through 64 of this Chapter provides for certification of disability that is within the scope of practice of a duly licensed physician, a duly licensed physician assistant, a duly licensed optometrist, a duly licensed podiatrist, a duly licensed dentist, a duly licensed chiropractor, a duly licensed clinical social worker, a duly certified substance abuse professional, a duly licensed professional counselor, a duly licensed psychologist, a duly certified fee‑based practicing pastoral counselor, a duly licensed marriage and family therapist, or an advanced practice registered nurse, the insured or other persons entitled to benefits under the policy shall be entitled to payment of or reimbursement for the disability whether the disability be certified by a duly licensed physician, or a provider listed in this subsection, notwithstanding any provisions contained in the policy. The policyholder, insured, or beneficiary shall have the right to choose the provider of the services notwithstanding any provision to the contrary in any other statute; provided that for plans that require the use of network providers either as a condition of obtaining benefits under the plan or policy or to access a higher level of benefits under the plan or policy, the policyholder, insured, or beneficiary must choose a provider of the services within the network, subject to the requirements of the plan or policy.

(a3)      Whenever any health benefit plan, subscriber contract, or policy of insurance issued by a health maintenance organization, hospital or medical service corporation, or insurer governed by Articles 1 through 67 of this Chapter provides coverage for medically necessary treatment, the insurer shall not impose any limitation on treatment or levels of coverage if performed by a duly licensed chiropractor acting within the scope of the chiropractor's practice as defined in G.S. 90‑151 unless a comparable limitation is imposed on the medically necessary treatment if performed or authorized by any other duly licensed physician.

(b)        For the purposes of this section, a "duly licensed psychologist" is a:

(1)        Licensed psychologist who holds permanent licensure and certification as a health services provider psychologist issued by the North Carolina Psychology Board; or

(2)        Licensed psychological associate who holds permanent licensure.

(c)        For the purposes of this section, a "duly licensed clinical social worker" is a "licensed clinical social worker " as defined in G.S. 90B‑3(2) and licensed by the North Carolina Social Work Certification and Licensure Board pursuant to Chapter 90B of the General Statutes.

(c1)      For purposes of this section, a "duly certified fee‑based practicing pastoral counselor" shall be defined only to include fee‑based practicing pastoral counselors certified by the North Carolina State Board of Examiners of Fee‑Based Practicing Pastoral Counselors pursuant to Article 26 of Chapter 90 of the General Statutes.

(c2)      For purposes of this section, a "duly certified substance abuse professional" is a person certified by the North Carolina Substance Abuse Professional Certification Board pursuant to Article 5C of Chapter 90 of the General Statutes.

(c3)      For purposes of this section, a "duly licensed professional counselor" is a person licensed by the North Carolina Board of Licensed Professional Counselors pursuant to Article 24 of Chapter 90 of the General Statutes.

(c4)      For purposes of this section, a "duly licensed marriage and family therapist" is a person licensed by the North Carolina Marriage and Family Therapy Licensure Board pursuant to Article 18C of Chapter 90 of the General Statutes.

(d)        Payment or reimbursement is required by this section for a service performed by an advanced practice registered nurse only when:

(1)        The service performed is within the nurse's lawful scope of practice;

(2)        The policy currently provides benefits for identical services performed by other licensed health care providers;

(3)        The service is not performed while the nurse is a regular employee in an office of a licensed physician;

(4)        The service is not performed while the registered nurse is employed by a nursing facility (including a hospital, skilled nursing facility, intermediate care facility, or home care agency); and

(5)        Nothing in this section is intended to authorize payment to more than one provider for the same service.

No lack of signature, referral, or employment by any other health care provider may be asserted to deny benefits under this provision, unless these plan requirements apply to all providers for that service.

For purposes of this section, an "advanced practice registered nurse" means only a registered nurse who is duly licensed or certified as a nurse practitioner, clinical specialist in psychiatric and mental health nursing, or nurse midwife.

(e)        Payment or reimbursement is required by this section for a service performed by a duly licensed pharmacist only when:

(1)        The service performed is within the lawful scope of practice of the pharmacist;

(2)        The service performed is not initial counseling services required under State or federal law or regulation of the North Carolina Board of Pharmacy;

(3)        The policy currently provides reimbursement for identical services performed by other licensed health care providers; and

(4)        The service is identified as a separate service that is performed by other licensed health care providers and is reimbursed by identical payment methods.

Nothing in this subsection authorizes payment to more than one provider for the same service.

(f)         Payment or reimbursement is required by this section for a service performed by a duly licensed physician assistant only when:

(1)        The service performed is within the lawful scope of practice of the physician assistant in accordance with rules adopted by the North Carolina Medical Board pursuant to G.S. 90‑18.1;

(2)        The policy currently provides reimbursement for identical services performed by other licensed health care providers; and

(3)        The reimbursement is made to the physician, clinic, agency, or institution employing the physician assistant.

Nothing in this subsection is intended to authorize payment to more than one provider for the same service. For the purposes of this section, a "duly licensed physician assistant" is a physician assistant as defined by G.S. 90‑18.1.

(g)        A health maintenance organization, hospital or medical service corporation, or insurer governed by Articles 1 through 67 of this Chapter shall not exclude from participation in its provider network or from eligibility to provide particular covered services under the plan or policy any duly licensed physician or provider listed in subsection (a1) of this section, acting within the scope of the provider's license or certification under North Carolina law, solely on the basis of the provider's license or certification. Any health maintenance organization, hospital or medical service corporation, or insurer governed by Articles 1 through 67 of this Chapter that offers coverage through a network plan may condition participation in the network on satisfying written participation criteria, including credentialing, quality, and accessibility criteria. The participation criteria shall be developed and applied in a like manner consistent with the licensure and scope of practice for each type of provider. Any health maintenance organization, hospital or medical service corporation, or insurer governed by Articles 1 through 67 of this Chapter that excludes a provider listed in subsection (a1) of this section from participation in its network or from eligibility to provide particular covered services under the plan or policy shall provide the affected listed provider with a written explanation of the basis for its decision. A health maintenance organization, hospital or medical service corporation, or insurer governed by Articles 1 through 67 of this Chapter shall not exclude from participation in its provider network a provider listed in subsection (a1) of this section acting within the scope of the provider's license or certification under North Carolina law solely on the basis that the provider lacks hospital privileges, unless use of hospital services by the provider on behalf of a policy holder, insured, or beneficiary reasonably could be expected.

(h)        Nothing in this section shall be construed as expanding the scope of practice of any duly licensed physician or provider listed in subsection (a1) of this section. (1913, c. 91, s. 11; C.S., s. 6488; 1965, c. 396, s. 2; c. 1169, s. 2; 1967, c. 690, s. 2; 1969, c. 679; 1973, c. 610; 1977, c. 601, ss. 2, 31/2; 1991, c. 720, s. 29; 1993, c. 347, s. 2; c. 375, s. 3; c. 464, s. 2; c. 554, s. 1; 1995, c. 193, s. 41, c. 223, s. 1; c. 406, s. 3; 1997‑197, ss. 1, 2; 1999‑186, s. 1; 1999‑199, s. 1; 1999‑210, s. 2; 2001‑297, s. 1; 2001‑446, s. 1.7; 2001‑487, s. 40(g); 2003‑117, s. 1; 2003‑368, s. 1; 2005‑276, s. 6.29; 2005‑345, ss. 3(a), 3(b); 2007‑24, s. 1.)



§ 58-50-35. Notice of nonpayment of premium required before forfeiture.

§ 58‑50‑35.  Notice of nonpayment of premium required before forfeiture.

No insurance company doing business in this State and issuing health and/or accident insurance policies, other than contracts of group insurance or disability and/or accidental death benefits in connection with policies of life insurance, the premium for which is to be collected in weekly, monthly, or other periodical installments by authority of a payroll deduction order executed by the assured and delivered to such insurance company or the assured's employer authorizing the deduction of such premium installments from the assured's salary or wages, shall, during the period for which such policy is issued, declare forfeited or lapsed any such policy hereafter issued or renewed until and unless a written or printed notice of the failure of the employer to remit said premium or installment thereof stating the amount or portion thereof due on such policy and to whom it must be paid, has been duly addressed and mailed to the person who is insured under such policy at least 15 days before said policy is canceled or lapsed. (1909, c. 884; C.S., s. 6465; 1929, c. 308, s. 1; 1931, c. 317; 1945, c. 379.)



§ 58-50-40. Willful failure to pay group insurance premiums; willful termination of a group health plan; notice to persons insured; penalty; restitution; examination of insurance transactions.

§ 58‑50‑40.  Willful failure to pay group insurance premiums; willful termination of a group health plan; notice to persons insured; penalty; restitution; examination of insurance transactions.

(a)        As used in this section and in G.S. 58‑50‑45:

(1)        "Group health insurance" means any policy described in G.S. 58‑51‑75, 58‑51‑80, or 58‑51‑90; any group insurance certificate or group subscriber contract issued by a service corporation pursuant to Articles 65 and 66 of this Chapter; any health care plan provided or arranged by a health maintenance organization pursuant to Article 67 of this Chapter; or any multiple employer welfare arrangement as defined in G.S. 58‑49‑30(a).

(2)        "Group health plan" means a single employer self‑insured group health plan as defined in section 607(1) of the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1167(1), as amended.

(3)        "Insurance fiduciary" means any person, employer, principal, agent, trustee, or third‑party administrator who is responsible for the payment of group health or group life insurance premiums or who is responsible for funding a group health plan.

(4)        "Premiums" includes contributions to a group health plan or to a multiple employer welfare arrangement.

(b)        No insurance fiduciary shall:

(1)        Cause the cancellation or nonrenewal of group health or group life insurance and the consequential loss of the coverages of the persons insured by willfully failing to pay such premiums in accordance with the terms of a group health or group life insurance contract; or, in the case of a group health plan to which there are no premiums contributed, terminate the plan by willfully failing to fund the plan; and

(2)        Willfully fail to deliver, at least 45 days before the termination of the group health or group life insurance or group health plan, to all persons covered by the group policy or group health plan a written notice of the insurance fiduciary's intention to stop payment of premiums for the group life or health insurance or the insurance fiduciary's intention to cease funding of a group health plan.

(c)        Any insurance fiduciary who violates subsection (b) of this section shall be guilty of a Class H felony.

(d)        Repealed by Session Laws 1991, c. 644, s. 37.

(e)        Upon conviction under subsection (c) of this section the court shall order the insurance fiduciary to make full restitution to persons insured who incurred expenses that would have been covered by the group health insurance or group health plan or full restitution to beneficiaries of the group life insurance for death benefits that would have been paid if the coverage had not been terminated.

(f)         Insurance fiduciaries subject to this section shall be subject to the provisions of G.S. 58‑2‑200 with respect only to transactions involving group health or life insurance.

(g)        In the notice required by subsection (b) of this section, the insurance fiduciary shall also notify those persons of their rights to health insurance conversion policies under Article 53 of this Chapter and their rights to purchase individual policies under the federal Health Insurance Portability and Accountability Act of 1996 (HIPAA), Public Law 104‑191, as amended, and Article 68 of this Chapter.

(h)        In the event of the insolvency of an employer or insurance fiduciary who has violated this section, any person specified in subsection (e) of this section shall have a lien upon the assets of the employer or insurance fiduciary for the expenses or benefits specified in subsection (e) of this section. With respect to personal property within the estate of the insolvent employer or insurance fiduciary, the lien shall have priority over unperfected security interests.

(i)         Upon the termination of a group health insurance contract by the insurer, the insurer shall notify every subscriber and certificate holder under the contract of the termination of the contract along with the certification required to be provided under G.S. 58‑68‑30(e). Upon the termination of a group health insurance contract by the insurance fiduciary, the insurance fiduciary shall notify every subscriber and certificate holder under the contract of the termination of the contract along with the certification required to be provided under G.S. 58‑68‑30(e).

(j)         This section shall not apply to the cessation of individual contributions made by any person covered by a group health or group life insurance policy or group health plan. (1985, c. 507, s. 1; 1989, c. 485, s. 51; 1989 (Reg. Sess., 1990), c. 1055, ss. 2, 3.1; 1991, c. 644, s. 37; 1993, c. 539, s. 1274; 1994, Ex. Sess., c. 24, s. 14(c); 2001‑422, s. 1; 2006‑105, s. 1.8.)



§ 58-50-45. Group health or life insurers to notify insurance fiduciaries of obligations.

§ 58‑50‑45.  Group health or life insurers to notify insurance fiduciaries of obligations.

(a)        Upon the issuance or renewal of any policy, contract, certificate, or evidence of coverage of group health or life insurance, the insurer, corporation, or health maintenance organization shall give written notice to the insurance fiduciary of the provisions of G.S. 58‑50‑40.

(b)        The notice required by subsection (a) of this section shall be printed in 10 point type and shall read as follows:

"UNDER NORTH CAROLINA GENERAL STATUTE SECTION 58‑50‑40, NO PERSON, EMPLOYER, PRINCIPAL, AGENT, TRUSTEE, OR THIRD PARTY ADMINISTRATOR, WHO IS RESPONSIBLE FOR THE PAYMENT OF GROUP HEALTH OR LIFE INSURANCE OR GROUP HEALTH PLAN PREMIUMS, SHALL: (1) CAUSE THE CANCELLATION OR NONRENEWAL OF GROUP HEALTH OR LIFE INSURANCE, HOSPITAL, MEDICAL, OR DENTAL SERVICE CORPORATION PLAN, MULTIPLE EMPLOYER WELFARE ARRANGEMENT, OR GROUP HEALTH PLAN COVERAGES AND THE CONSEQUENTIAL LOSS OF THE COVERAGES OF THE PERSONS INSURED, BY WILLFULLY FAILING TO PAY THOSE PREMIUMS IN ACCORDANCE WITH THE TERMS OF THE INSURANCE OR PLAN CONTRACT, AND (2) WILLFULLY FAIL TO DELIVER, AT LEAST 45 DAYS BEFORE THE TERMINATION OF THOSE COVERAGES, TO ALL PERSONS COVERED BY THE GROUP POLICY A WRITTEN NOTICE OF THE PERSON'S INTENTION TO STOP PAYMENT OF PREMIUMS. THIS WRITTEN NOTICE MUST ALSO CONTAIN A NOTICE TO ALL PERSONS COVERED BY THE GROUP POLICY OF THEIR RIGHTS TO HEALTH INSURANCE CONVERSION POLICIES UNDER ARTICLE 53 OF CHAPTER 58 OF THE GENERAL STATUTES AND THEIR RIGHTS TO PURCHASE INDIVIDUAL POLICIES UNDER THE FEDERAL HEALTH INSURANCE PORTABILITY AND ACCOUNTABILITY ACT AND UNDER ARTICLE 68 OF CHAPTER 58 OF THE GENERAL STATUTES. VIOLATION OF THIS LAW IS A FELONY. ANY PERSON VIOLATING THIS LAW IS ALSO SUBJECT TO A COURT ORDER REQUIRING THE PERSON TO COMPENSATE PERSONS INSURED FOR EXPENSES OR LOSSES INCURRED AS A RESULT OF THE TERMINATION OF THE INSURANCE." (1985, c. 507, s. 1; 1989 (Reg. Sess., 1990), c. 1055, s. 3; 1991, c. 644, s. 38; 2001‑422, s. 2.)



§ 58-50-46: Recodified as G.S. 108A-55.4 by Session Laws 2006-221, s. 9(a), effective January 1, 2007.

§ 58‑50‑46: Recodified as G.S. 108A‑55.4 by Session Laws 2006‑221, s. 9(a), effective January 1, 2007.



§ 58-50-50: Repealed by Session Laws, 1997-519, s. 3.17.

Part 2. PPOs, Utilization Review and Grievances.

§ 58‑50‑50: Repealed by Session Laws, 1997‑519, s. 3.17.



§ 58-50-55: Repealed by Session Laws 1997-519, s. 3.17.

§ 58‑50‑55:  Repealed by Session Laws 1997‑519, s.  3.17.



§ 58-50-56. Insurers, preferred provider organizations, and preferred provider benefit plans.

§ 58‑50‑56.  Insurers, preferred provider organizations, and preferred provider benefit plans.

(a)        Definitions.  As used in this section:

(1)        "Insurer" means an insurer or service corporation subject to this Chapter.

(2)        "Preferred provider" means a health care provider who has agreed to accept special reimbursement or other terms for health care services from an insurer for health care services on a fee‑for‑service basis. A "preferred provider" is not a health care provider participating in any prepaid health service or capitation arrangement implemented or administered by the Department of Health and Human Services or its representatives.

(3)        "Preferred provider benefit plan" means a health benefit plan offered by an insurer in which covered services are available from health care providers who are under a contract with the insurer in accordance with this section and in which enrollees are given incentives through differentials in deductibles, coinsurance, or copayments to obtain covered health care services from contracted health care providers.

(4)        "Preferred provider organization" or "PPO" means an insurer holding contracts with preferred providers to be used by or offered to insurers offering preferred provider benefit plans.

(b)        Insurers may enter into preferred provider contracts or enter into other cost containment arrangements approved by the Commissioner to reduce the costs of providing health care services. These contracts or arrangements may be entered into with licensed health care providers of all kinds without regard to specialty of services or limitation to a specific type of practice. A preferred provider contract or other cost containment arrangement that is not disapproved by the Commissioner within 90 days of its filing by the insurer shall be deemed to be approved.

(c)        At the initial offering of a preferred provider plan to the public, health care providers may submit proposals for participation in accordance with the terms of the preferred provider plan within 30 days after that offering. After that time period, any health care provider may submit a proposal, and the insurer offering the preferred provider benefit plan shall consider all pending applications for participation and give reasons for any rejections or failure to act on an application on at least an annual basis. Any health care provider seeking to participate in the preferred provider benefit plan, whether upon the initial offering or subsequently, may be permitted to do so in the discretion of the insurer offering the preferred provider benefit plan. G.S. 58‑50‑30 applies to preferred provider benefit plans.

(d)        Any provision of a contract between an insurer offering a preferred provider benefit plan and a health care provider that restricts the provider's right to enter into preferred provider contracts with other persons is prohibited, is void ab initio, and is not enforceable. The existence of that restriction does not invalidate any other provision of the contract.

(e)        Except where specifically prohibited either by this section or by rules adopted by the Commissioner, the contractual terms and conditions for special reimbursements shall be those that the parties find mutually agreeable.

(f)         Every insurer offering a preferred provider benefit plan and contracting with a PPO shall require by contract that the PPO shall provide all of the preferred providers with whom it holds contracts information about the insurer and the insurer's preferred provider benefit plans. This information shall include for each insurer and preferred provider benefit plan the benefit designs and incentives that are used to encourage insureds to use preferred providers.

(g)        The Commissioner may adopt rules applicable to insurers offering preferred provider benefit plans under this section. These rules shall provide for:

(1)        Accessibility of preferred provider services to individuals within the insured group.

(2)        The adequacy of the number and locations of health care providers.

(3)        The availability of services at reasonable times.

(4)        Financial solvency.

(h)        Each insurer offering a preferred provider benefit plan shall provide the Commissioner with summary data about the financial reimbursements offered to health care providers. All such insurers shall disclose annually the following information:

(1)        The name by which the preferred provider benefit plan is known and its business address.

(2)        The name, address, and nature of any PPO or other separate organization that administers the preferred provider benefit plan for the insurer.

(3)        The terms of the agreements entered into by the insurer with preferred providers.

(4)        Any other information necessary to determine compliance with this section, rules adopted under this section, or other requirements applicable to preferred provider benefit plans.

(i)         A person enrolled in a preferred provider benefit plan may obtain covered health care services from a provider who does not participate in the plan. In accordance with rules adopted by the Commissioner and subject to G.S. 58‑3‑200(d), the preferred provider benefit plan may limit coverage for health care services obtained from a nonparticipating provider. The Commissioner shall adopt rules on product limitations, including payment differentials for services rendered by nonparticipating providers. These rules shall be similar in substance to rules governing HMO point‑of‑service products.

(j)         A list of the current participating providers in the geographic area in which a substantial portion of health care services will be available shall be provided to insureds and contracting parties. The list shall include participating physician assistants and their supervising physician.

(k)        Publications or advertisements of preferred provider benefit plans or organizations shall not refer to the quality or efficiency of the services of nonparticipating providers. (1997‑443, s. 11A.122; 1997‑519, s. 3.1; 1998‑211, s. 2; 1999‑210, s. 3; 2001‑297, s. 3; 2001‑334, s. 2.1.)



§ 58-50-57. Offsets against provider reimbursement for workers' compensation payments forbidden.

§ 58‑50‑57.  Offsets against provider reimbursement for workers' compensation payments forbidden.

(a)        An insurer that provides a health benefit plan as defined in G.S. 58‑3‑167 shall not offset or reverse a health plan payment against a provider reimbursement for other medical charges unless the health plan payment was for a specific medical charge for which the employee, employer, or carrier is liable or responsible according to a final adjudication of the claim under the Workers' Compensation Act, Article 1 of Chapter 97 of the General Statutes or an order of the North Carolina Industrial Commission approving a settlement agreement entered into under that Article.

(b)        No contract between an insurer that provides a health benefit plan as defined in G.S. 58‑3‑167 and a medical provider shall contain a provision that authorizes the insurer to offset or reverse a health plan payment against a provider reimbursement for other medical charges unless the health plan payment was for a specific medical charge for which the employee, employer, or carrier is liable or responsible according to a final adjudication of the claim under the Workers' Compensation Act, Article 1 of Chapter 97 of the General Statutes or an order of the North Carolina Industrial Commission approving a settlement agreement entered into under that Article. (2001‑216, s. 5; 2001‑487, s. 102(b).)



§ 58-50-58. Reserved for future codification purposes.

§ 58‑50‑58.  Reserved for future codification purposes.



§ 58-50-59. Reserved for future codification purposes.

§ 58‑50‑59.  Reserved for future codification purposes.



§ 58-50-60: Repealed by Session Laws 1997-519, s. 4.4.

§ 58‑50‑60:  Repealed by Session Laws 1997‑519, s.  4.4.



§ 58-50-61. Utilization review.

§ 58‑50‑61.  Utilization review.

(a)        Definitions.  As used in this section, in G.S. 58‑50‑62, and in Part 4 of this Article, the term:

(1)        "Certificate of coverage" includes a policy of insurance issued to an individual person or a franchise policy issued pursuant to G.S. 58‑51‑90.

(1a)      "Clinical peer" means a health care professional who holds an unrestricted license in a state of the United States, in the same or similar specialty, and routinely provides the health care services subject to utilization review.

(2)        "Clinical review criteria" means the written screening procedures, decision abstracts, clinical protocols, and practice guidelines used by an insurer to determine medically necessary services and supplies.

(3)        "Covered person" means a policyholder, subscriber, enrollee, or other individual covered by a health benefit plan. "Covered person" includes another person, other than the covered person's provider, who is authorized to act on behalf of a covered person.

(4)        "Emergency medical condition" means a medical condition manifesting itself by acute symptoms of sufficient severity including, but not limited to, severe pain, or by acute symptoms developing from a chronic medical condition that would lead a prudent layperson, possessing an average knowledge of health and medicine, to reasonably expect the absence of immediate medical attention to result in any of the following:

a.         Placing the health of an individual, or with respect to a pregnant woman, the health of the woman or her unborn child, in serious jeopardy.

b.         Serious impairment to bodily functions.

c.         Serious dysfunction of any bodily organ or part.

(5)        "Emergency services" means health care items and services furnished or required to screen for or treat an emergency medical condition until the condition is stabilized, including prehospital care and ancillary services routinely available to the emergency department.

(6)        "Grievance" means a written complaint submitted by a covered person about any of the following:

a.         An insurer's decisions, policies, or actions related to availability, delivery, or quality of health care services. A written complaint submitted by a covered person about a decision rendered solely on the basis that the health benefit plan contains a benefits exclusion for the health care service in question is not a grievance if the exclusion of the specific service requested is clearly stated in the certificate of coverage.

b.         Claims payment or handling; or reimbursement for services.

c.         The contractual relationship between a covered person and an insurer.

d.         The outcome of an appeal of a noncertification under this section.

(7)        "Health benefit plan" means any of the following if offered by an insurer: an accident and health insurance policy or certificate; a nonprofit hospital or medical service corporation contract; a health maintenance organization subscriber contract; or a plan provided by a multiple employer welfare arrangement. "Health benefit plan" does not mean any plan implemented or administered through the Department of Health and Human Services or its representatives. "Health benefit plan" also does not mean any of the following kinds of insurance:

a.         Accident.

b.         Credit.

c.         Disability income.

d.         Long‑term or nursing home care.

e.         Medicare supplement.

f.          Specified disease.

g.         Dental or vision.

h.         Coverage issued as a supplement to liability insurance.

i.          Workers' compensation.

j.          Medical payments under automobile or homeowners.

k.         Hospital income or indemnity.

l.          Insurance under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability policy or equivalent self‑insurance.

(8)        "Health care provider" means any person who is licensed, registered, or certified under Chapter 90 of the General Statutes or the laws of another state to provide health care services in the ordinary care of business or practice or a profession or in an approved education or training program; a health care facility as defined in G.S. 131E‑176(9b) or the laws of another state to operate as a health care facility; or a pharmacy.

(9)        "Health care services" means services provided for the diagnosis, prevention, treatment, cure, or relief of a health condition, illness, injury, or disease.

(10)      "Insurer" means an entity that writes a health benefit plan and that is an insurance company subject to this Chapter, a service corporation under Article 65 of this Chapter, a health maintenance organization under Article 67 of this Chapter, or a multiple employer welfare arrangement under Article 49 of this Chapter.

(11)      "Managed care plan" means a health benefit plan in which an insurer either (i) requires a covered person to use or (ii) creates incentives, including financial incentives, for a covered person to use providers that are under contract with or managed, owned, or employed by the insurer.

(12)      "Medically necessary services or supplies" means those covered services or supplies that are:

a.         Provided for the diagnosis, treatment, cure, or relief of a health condition, illness, injury, or disease.

b.         Except as allowed under G.S. 58‑3‑255, not for experimental, investigational, or cosmetic purposes.

c.         Necessary for and appropriate to the diagnosis, treatment, cure, or relief of a health condition, illness, injury, disease, or its symptoms.

d.         Within generally accepted standards of medical care in the community.

e.         Not solely for the convenience of the insured, the insured's family, or the provider.

For medically necessary services, nothing in this subdivision precludes an insurer from comparing the cost‑effectiveness of alternative services or supplies when determining which of the services or supplies will be covered.

(13)      "Noncertification" means a determination by an insurer or its designated utilization review organization that an admission, availability of care, continued stay, or other health care service has been reviewed and, based upon the information provided, does not meet the insurer's requirements for medical necessity, appropriateness, health care setting, level of care or effectiveness, or does not meet the prudent layperson standard for coverage of emergency services in G.S. 58‑3‑190, and the requested service is therefore denied, reduced, or terminated. A "noncertification" is not a decision rendered solely on the basis that the health benefit plan does not provide benefits for the health care service in question, if the exclusion of the specific service requested is clearly stated in the certificate of coverage. A "noncertification" includes any situation in which an insurer or its designated agent makes a decision about a covered person's condition to determine whether a requested treatment is experimental, investigational, or cosmetic, and the extent of coverage under the health benefit plan is affected by that decision.

(14)      "Participating provider" means a provider who, under a contract with an insurer or with an insurer's contractor or subcontractor, has agreed to provide health care services to covered persons in return for direct or indirect payment from the insurer, other than coinsurance, copayments, or deductibles.

(15)      "Provider" means a health care provider.

(16)      "Stabilize" means to provide medical care that is appropriate to prevent a material deterioration of the person's condition, within reasonable medical probability, in accordance with the HCFA (Health Care Financing Administration) interpretative guidelines, policies, and regulations pertaining to responsibilities of hospitals in emergency cases (as provided under the Emergency Medical Treatment and Labor Act, section 1867 of the Social Security Act, 42 U.S.C.S. § 1395dd), including medically necessary services and supplies to maintain stabilization until the person is transferred.

(17)      "Utilization review" means a set of formal techniques designed to monitor the use of or evaluate the clinical necessity, appropriateness, efficacy or efficiency of health care services, procedures, providers, or facilities. These techniques may include:

a.         Ambulatory review.  Utilization review of services performed or provided in an outpatient setting.

b.         Case management.  A coordinated set of activities conducted for individual patient management of serious, complicated, protracted, or other health conditions.

c.         Certification.  A determination by an insurer or its designated URO that an admission, availability of care, continued stay, or other service has been reviewed and, based on the information provided, satisfies the insurer's requirements for medically necessary services and supplies, appropriateness, health care setting, level of care, and effectiveness.

d.         Concurrent review.  Utilization review conducted during a patient's hospital stay or course of treatment.

e.         Discharge planning.  The formal process for determining, before discharge from a provider facility, the coordination and management of the care that a patient receives after discharge from a provider facility.

f.          Prospective review.  Utilization review conducted before an admission or a course of treatment including any required preauthorization or precertification.

g.         Retrospective review.  Utilization review of medically necessary services and supplies that is conducted after services have been provided to a patient, but not the review of a claim that is limited to an evaluation of reimbursement levels, veracity of documentation, accuracy of coding, or adjudication for payment. Retrospective review includes the review of claims for emergency services to determine whether the prudent layperson standard in G.S. 58‑3‑190 has been met.

h.         Second opinion.  An opportunity or requirement to obtain a clinical evaluation by a provider other than the provider originally making a recommendation for a proposed service to assess the clinical necessity and appropriateness of the proposed service.

(18)      "Utilization review organization" or "URO" means an entity that conducts utilization review under a managed care plan, but does not mean an insurer performing utilization review for its own health benefit plan.

(b)        Insurer Oversight.  Every insurer shall monitor all utilization review carried out by or on behalf of the insurer and ensure compliance with this section. An insurer shall ensure that appropriate personnel have operational responsibility for the conduct of the insurer's utilization review program. If an insurer contracts to have a URO perform its utilization review, the insurer shall monitor the URO to ensure compliance with this section, which shall include:

(1)        A written description of the URO's activities and responsibilities, including reporting requirements.

(2)        Evidence of formal approval of the utilization review organization program by the insurer.

(3)        A process by which the insurer evaluates the performance of the URO.

(c)        Scope and Content of Program.  Every insurer shall prepare and maintain a utilization review program document that describes all delegated and nondelegated review functions for covered services including:

(1)        Procedures to evaluate the clinical necessity, appropriateness, efficacy, or efficiency of health services.

(2)        Data sources and clinical review criteria used in decision making.

(3)        The process for conducting appeals of noncertifications.

(4)        Mechanisms to ensure consistent application of review criteria and compatible decisions.

(5)        Data collection processes and analytical methods used in assessing utilization of health care services.

(6)        Provisions for assuring confidentiality of clinical and patient information in accordance with State and federal law.

(7)        The organizational structure (e.g., utilization review committee, quality assurance, or other committee) that periodically assesses utilization review activities and reports to the insurer's governing body.

(8)        The staff position functionally responsible for day‑to‑day program management.

(9)        The methods of collection and assessment of data about underutilization and overutilization of health care services and how the assessment is used to evaluate and improve procedures and criteria for utilization review.

(d)        Program Operations.  In every utilization review program, an insurer or URO shall use documented clinical review criteria that are based on sound clinical evidence and that are periodically evaluated to assure ongoing efficacy. An insurer may develop its own clinical review criteria or purchase or license clinical review criteria. Criteria for determining when a patient needs to be placed in a substance abuse treatment program shall be either (i) the diagnostic criteria contained in the most recent revision of the American Society of Addiction Medicine Patient Placement Criteria for the Treatment of Substance‑Related Disorders or (ii) criteria adopted by the insurer or its URO. The Department, in consultation with the Department of Health and Human Services, may require proof of compliance with this subsection by a plan or URO.

Qualified health care professionals shall administer the utilization review program and oversee review decisions under the direction of a medical doctor. A medical doctor licensed to practice medicine in this State shall evaluate the clinical appropriateness of noncertifications. Compensation to persons involved in utilization review shall not contain any direct or indirect incentives for them to make any particular review decisions. Compensation to utilization reviewers shall not be directly or indirectly based on the number or type of noncertifications they render. In issuing a utilization review decision, an insurer shall: obtain all information required to make the decision, including pertinent clinical information; employ a process to ensure that utilization reviewers apply clinical review criteria consistently; and issue the decision in a timely manner pursuant to this section.

(e)        Insurer Responsibilities.  Every insurer shall:

(1)        Routinely assess the effectiveness and efficiency of its utilization review program.

(2)        Coordinate the utilization review program with its other medical management activity, including quality assurance, credentialing, provider contracting, data reporting, grievance procedures, processes for assessing satisfaction of covered persons, and risk management.

(3)        Provide covered persons and their providers with access to its review staff by a toll‑free or collect call telephone number whenever any provider is required to be available to provide services which may require prior certification to any plan enrollee. Every insurer shall establish standards for telephone accessibility and monitor telephone service as indicated by average speed of answer and call abandonment rate, on at least a month‑by‑month basis, to ensure that telephone service is adequate, and take corrective action when necessary.

(4)        Limit its requests for information to only that information that is necessary to certify the admission, procedure or treatment, length of stay, and frequency and duration of health care services.

(5)        Have written procedures for making utilization review decisions and for notifying covered persons of those decisions.

(6)        Have written procedures to address the failure or inability of a provider or covered person to provide all necessary information for review. If a provider or covered person fails to release necessary information in a timely manner, the insurer may deny certification.

(f)         Prospective and Concurrent Reviews.  As used in this subsection, "necessary information" includes the results of any patient examination, clinical evaluation, or second opinion that may be required. Prospective and concurrent determinations shall be communicated to the covered person's provider within three business days after the insurer obtains all necessary information about the admission, procedure, or health care service. If an insurer certifies a health care service, the insurer shall notify the covered person's provider. For a noncertification, the insurer shall notify the covered person's provider and send written or electronic confirmation of the noncertification to the covered person. In concurrent reviews, the insurer shall remain liable for health care services until the covered person has been notified of the noncertification.

(g)        Retrospective Reviews.  As used in this subsection, "necessary information" includes the results of any patient examination, clinical evaluation, or second opinion that may be required. For retrospective review determinations, an insurer shall make the determination within 30 days after receiving all necessary information. For a certification, the insurer may give written notification to the covered person's provider. For a noncertification, the insurer shall give written notification to the covered person and the covered person's provider within five business days after making the noncertification.

(h)        Notice of Noncertification.  A written notification of a noncertification shall include all reasons for the noncertification, including the clinical rationale, the instructions for initiating a voluntary appeal or reconsideration of the noncertification, and the instructions for requesting a written statement of the clinical review criteria used to make the noncertification. An insurer shall provide the clinical review criteria used to make the noncertification to any person who received the notification of the noncertification and who follows the procedures for a request. An insurer shall also inform the covered person in writing about the availability of assistance from the Managed Care Patient Assistance Program, including the telephone number and address of the Program.

(i)         Requests for Informal Reconsideration.  An insurer may establish procedures for informal reconsideration of noncertifications and, if established, the procedures shall be in writing. After a written notice of noncertification has been issued in accordance with subsection (h) of this section, the reconsideration shall be conducted between the covered person's provider and a medical doctor licensed to practice medicine in this State designated by the insurer. An insurer shall not require a covered person to participate in an informal reconsideration before the covered person may appeal a noncertification under subsection (j) of this section. If, after informal reconsideration, the insurer upholds the noncertification decision, the insurer shall issue a new notice in accordance with subsection (h) of this section. If the insurer is unable to render an informal reconsideration decision within 10 business days after the date of receipt of the request for an informal reconsideration, it shall treat the request for informal reconsideration as a request for an appeal; provided that the requirements of subsection (k) of this section for acknowledging the request shall apply beginning on the day the insurer determines an informal reconsideration decision cannot be made before the tenth business day after receipt of the request for an informal reconsideration.

(j)         Appeals of Noncertifications.  Every insurer shall have written procedures for appeals of noncertifications by covered persons or their providers acting on their behalves, including expedited review to address a situation where the time frames for the standard review procedures set forth in this section would reasonably appear to seriously jeopardize the life or health of a covered person or jeopardize the covered person's ability to regain maximum function. Each appeal shall be evaluated by a medical doctor licensed to practice medicine in this State who was not involved in the noncertification.

(k)        Nonexpedited Appeals.  Within three business days after receiving a request for a standard, nonexpedited appeal, the insurer shall provide the covered person with the name, address, and telephone number of the coordinator and information on how to submit written material. For standard, nonexpedited appeals, the insurer shall give written notification of the decision, in clear terms, to the covered person and the covered person's provider within 30 days after the insurer receives the request for an appeal. If the decision is not in favor of the covered person,  the written decision shall contain:

(1)        The professional qualifications and licensure of the person or persons reviewing the appeal.

(2)        A statement of the reviewers' understanding of the reason for the covered person's appeal.

(3)        The reviewers' decision in clear terms and the medical rationale in sufficient detail for the covered person to respond further to the insurer's position.

(4)        A reference to the evidence or documentation that is the basis for the decision, including the clinical review criteria used to make the determination, and instructions for requesting the clinical review criteria.

(5)        A statement advising the covered person of the covered person's right to request a second‑level grievance review and a description of the procedure for submitting a second‑level grievance under G.S. 58‑50‑62.

(6)        Notice of the availability of assistance from the Managed Care Patient Assistance Program, including the telephone number and address of the Program.

(l)         Expedited Appeals.  An expedited appeal of a noncertification may be requested by a covered person or his or her provider acting on the covered person's behalf only when a nonexpedited appeal would reasonably appear to seriously jeopardize the life or health of a covered person or jeopardize the covered person's ability to regain maximum function. The insurer may require documentation of the medical justification for the expedited appeal. The insurer shall, in consultation with a medical doctor licensed to practice medicine in this State, provide expedited review, and the insurer shall communicate its decision in writing to the covered person and his or her provider as soon as possible, but not later than four days after receiving the information justifying expedited review. The written decision shall contain the provisions specified in subsection (k) of this section. If the expedited review is a concurrent review determination, the insurer shall remain liable for the coverage of health care services until the covered person has been notified of the determination. An insurer is not required to provide an expedited review for retrospective noncertifications.

(m)       Disclosure Requirements.  In the certificate of coverage and member handbook provided to covered persons, an insurer shall include a clear and comprehensive description of its utilization review procedures, including the procedures for appealing noncertifications and a statement of the rights and responsibilities of covered persons, including the voluntary nature of the appeal process, with respect to those procedures. An insurer shall also include in the certificate of coverage and the member handbook information about the availability of assistance from the Managed Care Patient Assistance Program, including the telephone number and address of the Program. An insurer shall include a summary of its utilization review procedures in materials intended for prospective covered persons. An insurer shall print on its membership cards a toll‑free telephone number to call for utilization review purposes.

(n)        Maintenance of Records.  Every insurer and URO shall maintain records of each review performed and each appeal received or reviewed, as well as documentation sufficient to demonstrate compliance with this section. The maintenance of these records, including electronic reproduction and storage, shall be governed by rules adopted by the Commissioner that apply to insurers. These records shall be retained by the insurer and URO for a period of five years or, for domestic companies, until the Commissioner has adopted a final report of a general examination that contains a review of these records for that calendar year, whichever is later.

(o)        Violation.  A violation of this section subjects an insurer to G.S. 58‑2‑70.  (1997‑443, s. 11A.122; 1997‑519, s. 4.1; 1999‑116, s. 1; 1999‑391, ss. 1‑4; 2001‑417, ss. 2‑7; 2001‑416, ss. 4.4, 5; 2003‑105, s. 1; 2005‑223, s. 8; 2008‑124, s. 5.1.)



§ 58-50-62. Insurer grievance procedures.

§ 58‑50‑62.  Insurer grievance procedures.

(a)        Purpose and Intent.  The purpose of this section is to provide standards for the establishment and maintenance of procedures by insurers to assure that covered persons have the opportunity for appropriate resolutions of their grievances.

(b)        Availability of Grievance Process.  Every insurer shall have a grievance process whereby a covered person may voluntarily request a review of any decision, policy, or action of the insurer that affects that covered person. A decision rendered solely on the basis that the health benefit plan does not provide benefits for the health care service in question is not subject to the insurer's grievance procedures, if the exclusion of the specific service requested is clearly stated in the certificate of coverage. The grievance process may provide for an immediate informal consideration by the insurer of a grievance. If the insurer does not have a procedure for informal consideration or if an informal consideration does not resolve the grievance, the grievance process shall provide for first‑ and second‑level reviews of grievances. Appeal of a noncertification that has been reviewed under G.S. 58‑50‑61 shall be reviewed as a second‑level grievance under this section.

(b1)      Informal Consideration of Grievances.  If the insurer provides procedures for informal consideration of grievances, the procedures shall be in writing, and the following requirements apply:

(1)        If the grievance concerns a clinical issue and the informal consideration decision is not in favor of the covered person, the insurer shall treat the request as a request for a first‑level grievance review, except that the requirements of subdivision (e) (1) of this section apply on the day the decision is made or on the tenth business day after receipt of the request for informal consideration, whichever is sooner;

(2)        If the grievance concerns a nonclinical issue and the informal consideration decision is not in favor of the covered person, the insurer shall issue a written decision that includes the information set forth in subsection (c) of this section; or

(3)        If the insurer is unable to render an informal consideration decision within 10 business days after receipt of the grievance, the insurer shall treat the request as a request for a first‑level grievance review, except that the requirements of subdivision (e) (1) of this section apply beginning on the day the insurer determines an informal consideration decision cannot be made before the tenth business day after receipt of the grievance.

(c)        Grievance Procedures.  Every insurer shall have written procedures for receiving and resolving grievances from covered persons. A description of the grievance procedures shall be set forth in or attached to the certificate of coverage and member handbook provided to covered persons. The description shall include a statement informing the covered person that the grievance procedures are voluntary and shall also inform the covered person about the availability of the Commissioner's office for assistance, including the telephone number and address of the office. The description shall also inform the covered person about the availability of assistance from the Managed Care Patient Assistance Program, including the telephone number and address of the Program.

(d)        Maintenance of Records.  Every insurer shall maintain records of each grievance received and the insurer's review of each grievance, as well as documentation sufficient to demonstrate compliance with this section. The maintenance of these records, including electronic reproduction and storage, shall be governed by rules adopted by the Commissioner that apply to insurers. The insurer shall retain these records for five years or, for domestic companies, until the Commissioner has adopted a final report of a general examination that contains a review of these records for that calendar year, whichever is later.

(e)        First‑Level Grievance Review.  A covered person or a covered person's provider acting on the covered person's behalf may submit a grievance.

(1)        The insurer does not have to allow a covered person to attend the first‑level grievance review. A covered person may submit written material. Except as provided in subdivision (3) of this subsection, within three business days after receiving a grievance, the insurer shall provide the covered person with the name, address, and telephone number of the coordinator and information on how to submit written material.

(2)        An insurer shall issue a written decision, in clear terms, to the covered person and, if applicable, to the covered person's provider, within 30 days after receiving a grievance. The person or persons reviewing the grievance shall not be the same person or persons who initially handled the matter that is the subject of the grievance and, if the issue is a clinical one, at least one of whom shall be a medical doctor with appropriate expertise to evaluate the matter. Except as provided in subdivision (3) of this subsection, if the decision is not in favor of the covered person, the written decision issued in a first‑level grievance review shall contain:

a.         The professional qualifications and licensure of the person or persons reviewing the grievance.

b.         A statement of the reviewers' understanding of the grievance.

c.         The reviewers' decision in clear terms and the contractual basis or medical rationale in sufficient detail for the covered person to respond further to the insurer's position.

d.         A reference to the evidence or documentation used as the basis for the decision.

e.         A statement advising the covered person of his or her right to request a second‑level grievance review and a description of the procedure for submitting a second‑level grievance under this section.

f.          Notice of the availability of assistance from the Managed Care Patient Assistance Program, including the telephone number and address of the Program.

(3)        For grievances concerning the quality of clinical care delivered by the covered person's provider, the insurer shall acknowledge the grievance within 10 business days. The acknowledgement shall advise the covered person that (i) the insurer will refer the grievance to its quality assurance committee for review and consideration or any appropriate action against the provider and (ii) State law does not allow for a second‑level grievance review for grievances concerning quality of care.

(f)         Second‑Level Grievance Review.  An insurer shall establish a second‑level grievance review process for covered persons who are dissatisfied with the first‑level grievance review decision or a utilization review appeal decision. A covered person or the covered person's provider acting on the covered person's behalf may submit a second‑level grievance.

(1)        An insurer shall, within 10 business days after receiving a request for a second‑level grievance review, make known to the covered person:

a.         The name, address, and telephone number of a person designated to coordinate the grievance review for the insurer.

b.         A statement of a covered person's rights, which include the right to request and receive from an insurer all information relevant to the case; attend the second‑level grievance review; present his or her case to the review panel; submit supporting materials before and at the review meeting; ask questions of any member of the review panel; and be assisted or represented by a person of his or her choice, which person may be without limitation to: a provider, family member, employer representative, or attorney. If the covered person chooses to be represented by an attorney, the insurer may also be represented by an attorney.

c.         The availability of assistance from the Managed Care Patient Assistance Program, including the telephone number and address of the Program.

(2)        An insurer shall convene a second‑level grievance review panel for each request. The panel shall comprise persons who were not previously involved in any matter giving rise to the second‑level grievance, are not employees of the insurer or URO, and do not have a financial interest in the outcome of the review. A person who was previously involved in the matter may appear before the panel to present information or answer questions. All of the persons reviewing a second‑level grievance involving a noncertification or a clinical issue shall be providers who have appropriate expertise, including at least one clinical peer. Provided, however, an insurer that uses a clinical peer on an appeal of a noncertification under G.S. 58‑50‑61 or on a first‑level grievance review panel under this section may use one of the insurer's employees on the second‑level grievance review panel in the same matter if the second‑level grievance review panel comprises three or more persons.

(g)        Second‑Level Grievance Review Procedures.  An insurer's procedures for conducting a second‑level grievance review shall include:

(1)        The review panel shall schedule and hold a review meeting within 45 days after receiving a request for a second‑level review.

(2)        The covered person shall be notified in writing at least 15 days before the review meeting date.

(3)        The covered person's right to a full review shall not be conditioned on the covered person's appearance at the review meeting.

(h)        Second‑Level Grievance Review Decisions.  An insurer shall issue a written decision to the covered person and, if applicable, to the covered person's provider, within seven business days after completing the review meeting. The decision shall include:

(1)        The professional qualifications and licensure of the members of the review panel.

(2)        A statement of the review panel's understanding of the nature of the grievance and all pertinent facts.

(3)        The review panel's recommendation to the insurer and the rationale behind that recommendation.

(4)        A description of or reference to the evidence or documentation considered by the review panel in making the recommendation.

(5)        In the review of a noncertification or other clinical matter, a written statement of the clinical rationale, including the clinical review criteria, that was used by the review panel to make the recommendation.

(6)        The rationale for the insurer's decision if it differs from the review panel's recommendation.

(7)        A statement that the decision is the insurer's final determination in the matter. In cases where the review concerned a noncertification and the insurer's decision on the second‑level grievance review is to uphold its initial noncertification, a statement advising the covered person of his or her right to request an external review and a description of the procedure for submitting a request for external review to the Commissioner of Insurance.

(8)        Notice of the availability of the Commissioner's office for assistance, including the telephone number and address of the Commissioner's office.

(9)        Notice of the availability of assistance from the Managed Care Patient Assistance Program, including the telephone number and address of the Program.

(i)         Expedited Second‑Level Procedures.  An expedited second‑level review shall be made available where medically justified as provided in G.S. 58‑50‑61(l), whether or not the initial review was expedited. The provisions of subsections (f), (g), and (h) of this section apply to this subsection except for the following timetable: When a covered person is eligible for an expedited second‑level review, the insurer shall conduct the review proceeding and communicate its decision within four days after receiving all necessary information. The review meeting may take place by way of a telephone conference call or through the exchange of written information.

(j)         No insurer shall discriminate against any provider based on any action taken by the provider under this section or G.S. 58‑50‑61 on behalf of a covered person.

(k)        Violation.  A violation of this section subjects an insurer to G.S. 58‑2‑70.  (1997‑519, s. 4.2; 2001‑417, ss. 8‑11; 2001‑446, s. 4.6; 2003‑105, s. 2(a)‑(d); 2008‑124, s. 5.2.)



§ 58-50-63: Expired pursuant to Session Laws 2005-453, s. 3, effective July 1, 2005.

§ 58-50-63: Expired pursuant to Session Laws 2005-453, s. 3, effective July 1, 2005.



§ 58-50-64. Reserved for future codification purposes.

§ 58‑50‑64.  Reserved for future codification purposes.



§ 58-50-65. Certain policies of insurance not affected.

Part 3. Scope and Sanctions.

§ 58‑50‑65.  Certain policies of insurance not affected.

(a)        Nothing in Articles 50 through 55 of this Chapter applies to or affects any policy of liability or workers' compensation insurance, except that the provisions of G.S. 58‑50‑56(g) and (h) apply to policies of workers' compensation insurance and to individual and group self‑funded workers' compensation insurance plans. If there is any conflict between managed care provisions of this Chapter and managed care provisions of Chapter 97 of the General Statutes with respect to workers' compensation insurance, the provisions of Chapter 97 govern.

(b)        Nothing in Articles 50 through 55 of this Chapter shall apply to or in any way affect contracts supplemental to contracts of life or endowment insurance where such supplemental contracts contain no provisions except such as operate to safeguard such insurance against lapse or to provide special benefits therefor in the event that the insured shall be totally, or totally and permanently disabled by reason of accidental bodily injury or by sickness, nor to contracts issued as supplements to life insurance contracts or contracts of endowment insurance, and intended to increase the amount insured by such life or endowment contracts in the event that the death or disability of the insured shall result from accidental bodily injuries: Provided, that no such supplemental contracts shall be issued or delivered to any person in this State unless and until a copy of the form thereof has been submitted to and approved by the Commissioner under such reasonable rules and regulations as he shall make concerning the provisions in such contracts, and their submission to and approval by him.

(c)        Nothing in Articles 50 through 55 of this Chapter shall apply to or in any way affect fraternal benefit societies.

(d)        The provisions of G.S. 58‑51‑5(5) and G.S. 58‑51‑15(a)(1), (4), and (10) may be omitted from railroad ticket policies sold only at railroad stations or at railroad ticket offices by railroad employees. (1911, c. 209, s. 5; 1913, c. 91, s. 12; C.S., s. 6489; 1921, c. 136, s. 5; 1945, c. 385; 1947, c. 721; 1991, c. 636, s. 3; c. 720, ss. 4, 42; 1993 (Reg. Sess., 1994), c. 679, s. 10.4; 1995, c. 193, s. 42; 1999‑219, s. 4.1.)



§ 58-50-70. Punishment for violation.

§ 58‑50‑70.  Punishment for violation.

Any company, association, society, or other insurer or any officer or agent thereof, which or who issues or delivers to any person in this State any policy in willful violation of Articles 50 through 55 of this Chapter, shall be guilty of a Class 3 misdemeanor and, upon conviction, shall be punished only by a fine of not more than five thousand dollars ($5,000) for each offense; and the Commissioner may revoke the license of any company, corporation, association, society, or other insurer of another state or country, or of the agent thereof, which or who willfully violates any provision of Articles 50 through 55 of this Chapter. (1911, c. 209, s. 6; 1913, c. 91, s. 13; C.S., s. 6490; 1985, c. 666, s. 28; 1991, c. 720, ss. 4, 42; 1993, c. 539, s. 467; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 58-50-75. Purpose, scope, and definitions.

Part 4. Health Benefit Plan External Review.

§ 58‑50‑75.  Purpose, scope, and definitions.

(a)        The purpose of this Part is to provide standards for the establishment and maintenance of external review procedures to assure that covered persons have the opportunity for an independent review of an appeal decision upholding a noncertification or a second‑level grievance review decision upholding a noncertification, as defined in this Part.

(b)        This Part applies to all insurers that offer a health benefit plan and that provide or perform utilization review pursuant to G.S. 58‑50‑61, the State Health Plan for Teachers and State Employees, any optional plans or programs operating under Part 2 of Article 3A of Chapter 135 of the General Statutes, the North Carolina Health Insurance Risk Pool, and the Health Insurance Program for Children. With respect to second‑level grievance review decisions, this Part applies only to second‑level grievance review decisions involving noncertification decisions.

(c)        In addition to the definitions in G.S. 58‑50‑61(a), as used in this Part:

(1)        "Covered benefits" or "benefits" means those benefits consisting of medical care, provided directly through insurance or otherwise and including items and services paid for as medical care, under the terms of a health benefit plan.

(2)        "Covered person" means a policyholder, subscriber, enrollee, or other individual covered by a health benefit plan. "Covered person" includes another person, including the covered person's health care provider, acting on behalf of the covered person. Nothing in this subdivision shall require the covered person's health care provider to act on behalf of the covered person.

(3)        "Independent review organization" or "organization" means an entity that conducts independent external reviews of appeals of noncertifications and second‑level grievance review decisions.  (2001‑446, s. 4.5; 2007‑298, s. 8.5; 2007‑323, s. 28.22A(o); 2007‑345, s. 12; 2009‑382, s. 24.)



§ 58-50-76: Reserved for future codification purposes.

§ 58‑50‑76: Reserved for future codification purposes.



§ 58-50-77. Notice of right to external review.

§ 58‑50‑77.  Notice of right to external review.

(a)        An insurer shall notify the covered person in writing of the covered person's right to request an external review and include the appropriate statements and information set forth in this section at the time the insurer sends written notice of:

(1)        A noncertification decision under G.S. 58‑50‑61;

(2)        An appeal decision under G.S. 58‑50‑61 upholding a noncertification; and

(3)        A second‑level grievance review decision under G.S. 58‑50‑62 upholding the original noncertification.

(b)        The insurer shall include in the notice required under subsection (a) of this section for a notice related to a noncertification decision under G.S. 58‑50‑61, a statement informing the covered person that if the covered person has a medical condition where the time frame for completion of an expedited review of an appeal decision involving a noncertification decision under G.S. 58‑50‑61 would reasonably be expected to seriously jeopardize the life or health of the covered person or jeopardize the covered person's ability to regain maximum function, then the covered person may file a request for an expedited external review under G.S. 58‑50‑82 at the same time the covered person files a request for an expedited review of an appeal involving a noncertification decision under G.S. 58‑50‑61, but that the Commissioner will determine whether the covered person shall be required to complete the expedited review of the grievance before conducting the expedited external review.

(c)        The insurer shall include in the notice required under subsection (a) of this section for a notice related to an appeal decision under G.S. 58‑50‑61, a statement informing the covered person that:

(1)        If the covered person has a medical condition where the time frame for completion of an expedited review of a grievance involving an appeal decision under G.S. 58‑50‑61 would reasonably be expected to seriously jeopardize the life or health of the covered person or jeopardize the covered person's ability to regain maximum function, the covered person may file a request for an expedited external review under G.S. 58‑50‑82 at the same time the covered person files a request for an expedited review of a grievance involving an appeal decision under G.S. 58‑50‑62, but that the Commissioner will determine whether the covered person shall be required to complete the expedited review of the grievance before conducting the expedited external review.

(2)        If the covered person has not received a written decision from the insurer within 60 days after the date the covered person files the second‑ level grievance with the insurer pursuant to G.S. 58‑50‑62 and the covered person has not requested or agreed to a delay, the covered person may file a request for external review under G.S. 58‑50‑80 and shall be considered to have exhausted the insurer's internal grievance process for purposes of G.S. 58‑50‑79.

(d)        The insurer shall include in the notice required under subsection (a) of this section for a notice related to a final second‑level grievance review decision under G.S. 58‑50‑62, a statement informing the covered person that:

(1)        If the covered person has a medical condition where the time frame for completion of a standard external review under G.S. 58‑50‑80 would reasonably be expected to seriously jeopardize the life or health of the covered person or jeopardize the covered person's ability to regain maximum function, the covered person may file a request for an expedited external review under G.S. 58‑50‑82; or

(2)        If the second‑level grievance review decision concerns an admission, availability of care, continued stay, or health care service for which the covered person received emergency services but has not been discharged from a facility, the covered person may request an expedited external review under G.S. 58‑50‑82.

(e)        In addition to the information to be provided under this section, the insurer shall include a copy of the description of both the standard and expedited external review procedures the insurer is required to provide under G.S. 58‑50‑93, including the provisions in the external review procedures that give the covered person the opportunity to submit additional information. (2001‑446, s. 4.5.)



§ 58-50-78: Reserved for future codification purposes.

§ 58‑50‑78: Reserved for future codification purposes.



§ 58-50-79. Exhaustion of internal grievance process.

§ 58‑50‑79.  Exhaustion of internal grievance process.

(a)        Except as provided in G.S. 58‑50‑82, a request for an external review under G.S. 58‑50‑80 or G.S. 58‑50‑82 shall not be made until the covered person has exhausted the insurer's internal appeal and grievance processes under G.S. 58‑50‑61 and G.S. 58‑50‑62.

(b)        A covered person shall be considered to have exhausted the insurer's internal grievance process for purposes of this section, if the covered person:

(1)        Has filed a second‑level grievance involving a noncertification appeal decision under G.S. 58‑50‑61 and G.S. 58‑50‑62, and

(2)        Except to the extent the covered person requested or agreed to a delay, has not received a written decision on the grievance from the insurer within 60 days since the date the covered person can demonstrate that a grievance was filed with the insurer.

(c)        Notwithstanding subsection (b) of this section, a covered person may not make a request for an external review of a noncertification involving a retrospective review determination made under G.S. 58‑50‑61 until the covered person has exhausted the insurer's internal grievance process.

(d)        A request for an external review of a noncertification may be made before the covered person has exhausted the insurer's internal grievance and appeal procedures under G.S. 58‑50‑61 and G.S. 58‑50‑62 whenever the insurer agrees to waive the exhaustion requirement. If the requirement to exhaust the insurer's internal grievance procedures is waived, the covered person may file a request in writing for a standard external review as set forth in G.S. 58‑50‑80 or may make a request for an expedited external review as set forth in G.S. 58‑50‑82. In addition, the insurer may choose to eliminate the second‑level grievance review under G.S. 58‑50‑62. In such case, the covered person may file a request in writing for a standard external review under G.S. 58‑50‑80 or may make a request for an expedited external review as set forth in G.S. 58‑50‑82 within 60 days after receiving notice of an appeal decision upholding a noncertification.  (2001‑446, s. 4.5; 2009‑382, s. 25.)



§ 58-50-80. Standard external review.

§ 58‑50‑80.  Standard external review.

(a)        Within 120 days after the date of receipt of a notice under G.S. 58‑50‑77, a covered person may file a request for an external review with the Commissioner.

(b)        Upon receipt of a request for an external review under subsection (a) of this section, the Commissioner shall, within 10 business days, complete all of the following:

(1)        Notify and send a copy of the request to the insurer that made the decision which is the subject of the request. The notice shall include a request for any information that the Commissioner requires to conduct the preliminary review under subdivision (2) of this subsection and require that the insurer deliver the requested information to the Commissioner within three business days of receipt of the notice.

(2)        Conduct a preliminary review of the request to determine whether:

a.         The individual is or was a covered person in the health benefit plan at the time the health care service was requested or, in the case of a retrospective review, was a covered person in the health benefit plan at the time the health care service was provided.

b.         The health care service that is the subject of the noncertification appeal decision or the second‑level grievance review decision upholding a noncertification reasonably appears to be a covered service under the covered person's health benefit plan.

c.         The covered person has exhausted the insurer's internal appeal and grievance processes under G.S. 58‑50‑61 and G.S. 58‑50‑62, unless the covered person is considered to have exhausted the insurer's internal appeal or grievance process under G.S. 58‑50‑79, or unless the insurer has waived its right to conduct an expedited review of the appeal decision.

d.         The covered person has provided all the information and forms required by the Commissioner that are necessary to process an external review.

(3)        Notify in writing the covered person and the covered person's provider who performed or requested the service whether the request is complete and whether the request has been accepted for external review. If the request is complete and accepted for external review, the notice shall include a copy of the information that the insurer provided to the Commissioner pursuant to subdivision (b)(1) of this section, and inform the covered person that the covered person may submit to the assigned independent review organization in writing, within seven days after the receipt of the notice, additional information and supporting documentation relevant to the initial denial for the organization to consider when conducting the external review. If the covered person chooses to send additional information to the assigned independent review organization, then the covered person shall at the same time and by the same means, send a copy of that information to the insurer. The Commissioner shall also notify the covered person in writing of the availability of assistance from the Managed Care Patient Assistance Program, including the telephone number and address of the Program.

(4)        Notify the insurer in writing whether the request for external review has been accepted. If the request has been accepted, the notice shall direct the insurer or its designee utilization review organization to provide to the assigned organization and to the covered person or authorized representative who made the request for external review on behalf of the covered person, within seven days of receipt of the notice, the documents and any information considered in making the noncertification appeal decision or the second‑level grievance review decision.

(5)        Assign the review to an independent review organization approved under G.S. 58‑50‑85. The assignment shall be made using an alphabetical list of the independent review organizations, systematically assigning reviews on a rotating basis to the next independent review organization on that list capable of performing the review to conduct the external review. After the last organization on the list has been assigned a review, the Commissioner shall return to the top of the list to continue assigning reviews.

(6)        Forward to the review organization that was assigned by the Commissioner any documents that were received relating to the request for external review.

(c)        If the finding of the preliminary review under subdivision (b)(2) of this section is that the request is not complete, the Commissioner shall request from the covered person the information or materials needed to make the request complete. The covered person shall furnish the Commissioner with the requested information or materials within 150 days after the date of the insurer's decision for which external review is requested.

(d)        If the finding of the preliminary review under subdivision (b)(2) of this section is that the request is not accepted for external review, the Commissioner shall inform the covered person, the covered person's provider who performed or requested the service, and the insurer in writing of the reasons for its nonacceptance.

(e)        Failure by the insurer or its designee utilization review organization to provide the documents and information within the time specified in this subsection shall not delay the conduct of the external review. However, if the insurer or its utilization review organization fails to provide the documents and information within the time specified in subdivision (b)(4) of this section, the assigned organization may terminate the external review and make a decision to reverse the noncertification appeal decision or the second‑level grievance review decision. Within one business day of making the decision under this subsection, the organization shall notify the covered person, the insurer, and the Commissioner.

(f)         If the covered person submits additional information to the Commissioner pursuant to subdivision (b)(3) of this section, the Commissioner shall forward the information to the assigned review organization within two business days of receiving it and shall forward a copy of the information to the insurer.

(g)        Upon receipt of the information required to be forwarded under subsection (f) of this section, the insurer may reconsider its noncertification appeal decision or second‑level grievance review decision that is the subject of the external review. Reconsideration by the insurer of its noncertification appeal decision or second‑level grievance review decision under this subsection shall not delay or terminate the external review. The external review shall be terminated if the insurer decides, upon completion of its reconsideration, to reverse its noncertification appeal decision or second‑level grievance review decision and provide coverage or payment for the requested health care service that is the subject of the noncertification appeal decision or second‑level grievance review decision.

(h)        Upon making the decision to reverse its noncertification appeal decision or second‑level grievance review decision under subsection (g) of this section, the insurer shall notify the covered person, the organization, and the Commissioner in writing of its decision. The organization shall terminate the external review upon receipt of the notice from the insurer sent under this subsection.

(i)         The assigned organization shall review all of the information and documents received under subsections (b) and (f) of this section that have been forwarded to the organization by the Commissioner and the insurer. In addition, the assigned review organization, to the extent the documents or information are available, shall consider the following in reaching a decision:

(1)        The covered person's medical records.

(2)        The attending health care provider's recommendation.

(3)        Consulting reports from appropriate health care providers and other documents submitted by the insurer, covered person, or the covered person's treating provider.

(4)        The most appropriate practice guidelines that are based on sound clinical evidence and that are periodically evaluated to assure ongoing efficacy.

(5)        Any applicable clinical review criteria developed and used by the insurer or its designee utilization review organization.

(6)        Medical necessity, as defined in G.S. 58‑3‑200(b).

(7)        Any documentation supporting the medical necessity and appropriateness of the provider's recommendation.

The assigned organization shall review the terms of coverage under the covered person's health benefit plan to ensure that the organization's decision shall not be contrary to the terms of coverage under the covered person's health benefit plan with the insurer.

The assigned organization's determination shall be based on the covered person's medical condition at the time of the initial noncertification decision.

(j)         Within 45 days after the date of receipt by the Commissioner of the request for external review, the assigned organization shall provide written notice of its decision to uphold or reverse the noncertification appeal decision or second‑level grievance review decision to the covered person, the insurer, the covered person's provider who performed or requested the service, and the Commissioner. In reaching a decision, the assigned review organization is not bound by any decisions or conclusions reached during the insurer's utilization review process or the insurer's internal grievance process under G.S. 58‑50‑61 and G.S. 58‑50‑62.

(k)        The organization shall include in the notice sent under subsection (j) of this section:

(1)        A general description of the reason for the request for external review.

(2)        The date the organization received the assignment from the Commissioner to conduct the external review.

(3)        The date the organization received information and documents submitted by the covered person and by the insurer.

(4)        The date the external review was conducted.

(5)        The date of its decision.

(6)        The principal reason or reasons for its decision.

(7)        The clinical rationale for its decision.

(8)        References to the evidence or documentation, including the practice guidelines, considered in reaching its decision.

(9)        The professional qualifications and licensure of the clinical peer reviewers.

(10)      Notice to the covered person that he or she is not liable for the cost of the external review.

(l)         Upon receipt of a notice of a decision under subsection (k) of this section reversing the noncertification appeal decision or second‑level grievance review decision, the insurer shall within three business days reverse the noncertification appeal decision or second‑level grievance review decision that was the subject of the review and shall provide coverage or payment for the requested health care service or supply that was the subject of the noncertification appeal decision or second‑level grievance review decision. In the event the covered person is no longer enrolled in the health benefit plan when the insurer receives notice of a decision under subsection (k) of this section reversing the noncertification appeal decision or second‑level grievance review decision, the insurer that made the noncertification appeal decision or second‑level grievance review decision shall be responsible under this section only for the costs of those services or supplies the covered person received or would have received prior to disenrollment if the service had not been denied when first requested.

(m)       For the purposes of this section, a person is presumed to have received a written notice two days after the notice has been placed, first‑class postage prepaid, in the United States mail addressed to the person. The presumption may be rebutted by sufficient evidence that the notice was received on another day or not received at all.  (2001‑446, s. 4.5; 2002‑187, ss. 3.1, 3.2; 2003‑105, s. 3; 2005‑223, s. 10(a); 2009‑382, ss. 26, 27.)



§ 58-50-81: Reserved for future codification purposes.

§ 58‑50‑81: Reserved for future codification purposes.



§ 58-50-82. Expedited external review.

§ 58‑50‑82.  Expedited external review.

(a)        Except as provided in subsection (g) of this section, a covered person may file a request for an expedited external review with the Commissioner at the time the covered person receives:

(1)        A noncertification decision under G.S. 58‑50‑61(f) if:

a.         The covered person has a medical condition where the time frame for completion of an expedited review of an appeal involving a noncertification set forth in G.S. 58‑50‑61(l) would be reasonably expected to seriously jeopardize the life or health of the covered person or would jeopardize the covered person's ability to regain maximum function; and

b.         The covered person has filed a request for an expedited appeal under G.S. 58‑50‑61(l).

(2)        An appeal decision under G.S. 58‑50‑61(k) or (l) upholding a noncertification if:

a.         The noncertification appeal decision involves a medical condition of the covered person for which the time frame for completion of an expedited second‑level grievance review of a noncertification set forth in G.S. 58‑50‑62(i) would reasonably be expected to seriously jeopardize the life or health of the covered person or jeopardize the covered person's ability to regain maximum function; and

b.         The covered person has filed a request for an expedited second‑level review of a noncertification as set forth in G.S. 58‑50‑61(i); or

(3)        A second‑level grievance review decision under G.S. 58‑60‑62(h) or (i) upholding a noncertification:

a.         If the covered person has a medical condition where the time frame for completion of a standard external review under G.S. 58‑50‑80 would reasonably be expected to seriously jeopardize the life or health of the covered person or jeopardize the covered person's ability to regain maximum function; or

b.         If the second‑level grievance concerns a noncertification of an admission, availability of care, continued stay, or health care service for which the covered person received emergency services, but has not been discharged from a facility.

(b)        Within three business days of receiving a request for an expedited external review, the Commissioner shall complete all of the following:

(1)        Notify the insurer that made the noncertification, noncertification appeal decision, or second‑level grievance review decision which is the subject of the request that the request has been received and provide a copy of the request. The Commissioner shall also request any information from the insurer necessary to make the preliminary review set forth in G.S. 58‑50‑80(b)(2) and require the insurer to deliver the information not later than one business day after the request was made.

(2)        Determine whether the request is eligible for external review and, if it is eligible, determine whether it is eligible for expedited review.

a.         For a request made pursuant to subdivision (a)(1) of this section that the Commissioner has determined meets the reviewability requirements set forth in G.S. 58‑50‑80(b)(2), determine, based on medical advice from a medical professional who is not affiliated with the organization that will be assigned to conduct the external review of the request, whether the request should be reviewed on an expedited basis because the time frame for completion of an expedited review under G.S. 58‑50‑61(1) would reasonably be expected to seriously jeopardize the life or health of the covered person or would jeopardize the covered person's ability to regain maximum function. The Commissioner shall then inform the covered person, the covered person's provider who performed or requested the service, and the insurer whether the Commissioner has accepted the covered person's request for an expedited external review. If the Commissioner has accepted the covered person's request for an expedited external review, then the Commissioner shall, in accordance with G.S. 58‑50‑80, assign an organization to conduct the review within the appropriate time frame. If the Commissioner has not accepted the covered person's request for an expedited external review, then the covered person shall be informed by the Commissioner that the covered person must exhaust, at a minimum, the insurer's internal appeal process under G.S. 58‑50‑61(1) before making another request for an external review with the Commissioner.

b.         For a request made pursuant to subdivision (a)(2) of this section that the Commissioner has determined meets the reviewability requirements set forth in G.S. 58‑50‑80(b)(2), the Commissioner shall determine, based on medical advice from a medical professional who is not affiliated with the organization that will be assigned to conduct the external review of the request, whether the request should be reviewed on an expedited basis because the time frame for completion of an expedited review under G.S. 58‑50‑62 would reasonably be expected to seriously jeopardize the life or health of the covered person or would jeopardize the covered person's ability to regain maximum function. The Commissioner shall then inform the covered person, the covered person's provider who performed or requested the service, and the insurer whether the Commissioner has accepted the covered person's request for an expedited external review. If the Commissioner has accepted the covered person's request for an expedited external review, then the Commissioner shall, in accordance with G.S. 58‑50‑80, assign an organization to conduct the review within the appropriate time frame. If the Commissioner has not accepted the covered person's request for an expedited external review, then the covered person shall be informed by the Commissioner that the covered person must exhaust the insurer's internal grievance process under G.S. 58‑50‑62 before making another request for an external review with the Commissioner.

c.         For a request made pursuant to sub‑subdivision (a)(3)a. of this section that the Commissioner has determined meets the reviewability requirements set forth in G.S. 58‑50‑80(b)(2), the Commissioner shall determine, based on medical advice from a medical professional who is not affiliated with the organization that will be assigned to conduct the external review of the request, whether the request should be reviewed on an expedited basis because the time frame for completion of a standard external review under G.S. 58‑50‑80 would reasonably be expected to seriously jeopardize the life or health of the covered person or would jeopardize the covered person's ability to regain maximum function. The Commissioner shall then inform the covered person, the covered person's provider who performed or requested the service, and the insurer whether the review will be conducted using an expedited or standard time frame and shall, in accordance with G.S. 58‑50‑80, assign an organization to conduct the review within the appropriate time frame.

d.         For a request made pursuant to sub‑subdivision (a)(3)b. of this section, that the Commissioner has determined meets the reviewability requirements set forth in G.S. 58‑50‑80(b)(2), the Commissioner shall, in accordance with G.S. 58‑50‑80, assign an organization to conduct the expedited review and inform the covered person, the covered person's provider who performed or requested the service, and the insurer of its decision.

(c)        As soon as possible, but within the same business day of receiving notice under subdivision (b)(2) of this section that the request has been assigned to a review organization, the insurer or its designee utilization review organization shall provide or transmit all documents and information considered in making the noncertification appeal decision or the second‑level grievance review decision to the assigned review organization electronically or by telephone or facsimile or any other available expeditious method. A copy of the same information shall be sent by the same means or other expeditious means to the covered person or the covered person's representative who made the request for expedited external review.

(d)        In addition to the documents and information provided or transmitted under subsection (c) of this section, the assigned organization, to the extent the information or documents are available, shall consider the following in reaching a decision:

(1)        The covered person's pertinent medical records.

(2)        The attending health care provider's recommendation.

(3)        Consulting reports from appropriate health care providers and other documents submitted by the insurer, covered person, or the covered person's treating provider.

(4)        The most appropriate practice guidelines that are based on sound clinical evidence and that are periodically evaluated to assure ongoing efficacy.

(5)        Any applicable clinical review criteria developed and used by the insurer or its designee utilization review organization in making noncertification decisions.

(6)        Medical necessity, as defined in G.S. 58‑3‑200(b).

(7)        Any documentation supporting the medical necessity and appropriateness of the provider's recommendation.

The assigned organization shall review the terms of coverage under the covered person's health benefit plan to ensure that the organization's decision shall not be contrary to the terms of coverage under the covered person's health benefit plan.

The assigned organization's determination shall be based on the covered person's medical condition at the time of the initial noncertification decision.

(e)        As expeditiously as the covered person's medical condition or circumstances require, but not more than four business days after the date of receipt of the request for an expedited external review, the assigned organization shall make a decision to uphold or reverse the noncertification, noncertification appeal decision, or second‑level grievance review decision and notify the covered person, the covered person's provider who performed or requested the service, the insurer, and the Commissioner of the decision. In reaching a decision, the assigned organization is not bound by any decisions or conclusions reached during the insurer's utilization review process or internal grievance process under G.S. 58‑50‑61 and G.S. 58‑50‑62.

(f)         If the notice provided under subsection (e) of this section was not in writing, within two days after the date of providing that notice, the assigned organization shall provide written confirmation of the decision to the covered person, the covered person's provider who performed or requested the service, the insurer, and the Commissioner and include the information set forth in G.S. 58‑50‑80(k).

Upon receipt of the notice of a decision under subsection (e) of this section that reverses the noncertification, noncertification appeal decision, or second‑level grievance review decision, the insurer shall within one day reverse the noncertification, noncertification appeal decision, or second‑level grievance review decision that was the subject of the review and shall provide coverage or payment for the requested health care service or supply that was the subject of the noncertification, noncertification appeal decision, or second‑level grievance review decision.

(g)        An expedited external review shall not be provided for retrospective noncertifications.  (2001‑446, s. 4.5; 2005‑223, ss. 10(b), 11, 12; 2007‑298, ss. 3.1, 3.2; 2009‑382, ss. 28‑30.)



§ 58-50-83: Reserved for future codification purposes.

§ 58‑50‑83: Reserved for future codification purposes.



§ 58-50-84. Binding nature of external review decision.

§ 58‑50‑84.  Binding nature of external review decision.

(a)        An external review decision is binding on the insurer.

(b)        An external review decision is binding on the covered person except to the extent the covered person has other remedies available under applicable federal or State law.

(c)        A covered person may not file a subsequent request for external review involving the same noncertification appeal decision or second‑level grievance review decision for which the covered person has already received an external review decision under this Part. (2001‑446, s. 4.5.)



§ 58-50-85. Approval of independent review organizations.

§ 58‑50‑85.  Approval of independent review organizations.

(a)        The Commissioner shall approve independent review organizations eligible to be assigned to conduct external reviews under this Part to ensure that an organization satisfies the minimum qualifications established under G.S. 58‑50‑87. The Commissioner shall develop an application form for initially approving and for reapproving organizations to conduct external reviews.

(b)        Any organization wishing to be approved to conduct external reviews under this Part shall submit the application form and include with the form all documentation and information necessary for the Commissioner to determine if the organization satisfies the minimum qualifications established under G.S. 58‑50‑87. Applicants must submit pricing information sufficient to demonstrate that if selected, the applicant's total fee per review will not exceed commercially reasonable fees charged for similar services in the industry. The Commissioner shall not approve any independent review organization that either fails to provide sufficient pricing information or has fees that do not meet the guidelines established under this subsection.

(c)        In order to be eligible for approval by the Commissioner, an independent review organization shall be accredited by a nationally recognized private accrediting entity that the Commissioner has determined has independent review organization accreditation standards that are equivalent to or exceed the minimum qualifications established under G.S. 58‑50‑87. The Commissioner may approve independent review organizations that are not accredited by a nationally recognized private accrediting entity if there are no acceptable nationally recognized private accrediting entities providing independent review organization accreditation.

(d)        An approval is effective for two years, unless the Commissioner determines before expiration of the approval that the independent review organization is not satisfying the minimum qualifications established under G.S. 58‑50‑87.

(e)        Whenever the Commissioner determines that an independent review organization no longer satisfies the minimum requirements established under G.S. 58‑50‑87, the Commissioner shall terminate the approval of the independent review organization.  (2001‑446, s. 4.5; 2009‑382, s. 31.)



§ 58-50-86: Reserved for future codification purposes.

§ 58‑50‑86: Reserved for future codification purposes.



§ 58-50-87. Minimum qualifications for independent review organizations.

§ 58‑50‑87.  Minimum qualifications for independent review organizations.

(a)        As a condition of approval under G.S. 58‑50‑85 to conduct external reviews, an independent review organization shall have and maintain written policies and procedures that govern all aspects of both the standard external review process and the expedited external review process set forth in G.S. 58‑50‑80 and G.S. 58‑50‑82 that include, at a minimum:

(1)        A quality assurance mechanism in place that ensures:

a.         That external reviews are conducted within the specified time frames and required notices are provided in a timely manner.

b.         The selection of qualified and impartial clinical peer reviewers to conduct external reviews on behalf of the independent review organization and suitable matching of reviewers to specific cases.

c.         The confidentiality of medical and treatment records and clinical review criteria.

d.         That any person employed by or under contract with the independent review organization adheres to the requirements of this Part.

e.         The independence and impartiality of the independent review organization and the external review process and limits the ability of any person to improperly influence the external review decision.

(2)        A toll‑free telephone service to receive information on a 24‑hour‑day, seven‑day‑a‑week basis related to external reviews that is capable of accepting or recording inquiries or providing appropriate instruction to incoming telephone callers during other than normal business hours.

(3)        An agreement to maintain and provide to the Commissioner the information set out in G.S. 58‑50‑90.

(4)        A program for credentialing clinical peer reviewers.

(5)        An agreement to contractual terms or written requirements established by the Commissioner regarding the procedures for handling a review.

(6)        That the independent review organization consult with a medical doctor licensed to practice in North Carolina to advise the independent review organization on issues related to the standard of practice, technology, and training of North Carolina physicians with respect to the organization's North Carolina business.

(b)        All clinical peer reviewers assigned by an independent review organization to conduct external reviews shall be medical doctors or other appropriate health care providers who meet the following minimum qualifications:

(1)        Be an expert in the treatment of the covered person's injury, illness, or medical condition that is the subject of the external review.

(2)        Be knowledgeable about the recommended health care service or treatment through recent or current actual clinical experience treating patients with the same or similar injury, illness, or medical condition of the covered person.

(3)        If the covered person's treating provider is a medical doctor, hold a nonrestricted license and, if a specialist medical doctor, a current certification by a recognized American medical specialty board in the area or areas appropriate to the subject of the external review.

(4)        If the covered person's treating provider is not a medical doctor, hold a nonrestricted license, registration, or certification in the same allied health occupation as the covered person's treating provider.

(5)        Have no history of disciplinary actions or sanctions, including loss of staff privileges or participation restrictions, that have been taken or are pending by any hospital, governmental agency or unit, or regulatory body that raise a substantial question as to the clinical peer reviewer's physical, mental, or professional competence or moral character.

(c)        In addition to the requirements set forth in subsection (a) of this section, an independent review organization may not own or control, be a subsidiary of, or in any way be owned or controlled by, or exercise control with a health benefit plan, a national, State, or local trade association of health benefit plans, or a national, State, or local trade association of health care providers.

(d)        In addition to the requirements set forth in subsections (a), (b), and (c) of this section, to be approved under G.S. 58‑50‑85 to conduct an external review of a specified case, neither the independent review organization selected to conduct the external review nor any clinical peer reviewer assigned by the independent organization to conduct the external review may have a material professional, familial, or financial conflict of interest with any of the following:

(1)        The insurer that is the subject of the external review.

(2)        The covered person whose treatment is the subject of the external review or the covered person's authorized representative.

(3)        Any officer, director, or management employee of the insurer that is the subject of the external review.

(4)        The health care provider, the health care provider's medical group, or independent practice association recommending the health care service or treatment that is the subject of the external review.

(5)        The facility at which the recommended health care service or treatment would be provided.

(6)        The developer or manufacturer of the principal drug, device, procedure, or other therapy being recommended for the covered person whose treatment is the subject of the external review.

(e)        In determining whether an independent review organization or a clinical peer reviewer of the independent review organization has a material professional, familial, or financial conflict of interest for purposes of subsection (d) of this section, the Commissioner shall take into consideration situations where the independent review organization to be assigned to conduct an external review of a specified case or a clinical peer reviewer to be assigned by the independent review organization to conduct an external review of a specified case may have an apparent professional, familial, or financial relationship or connection with a person described in subsection (d) of this section, but that the characteristics of that relationship or connection are such that they are not a material professional, familial, or financial conflict of interest that results in the disapproval of the independent review organization or the clinical peer reviewer from conducting the external review. (2001‑446, s. 4.5.)



§ 58-50-88: Reserved for future codification purposes.

§ 58‑50‑88: Reserved for future codification purposes.



§ 58-50-89. Hold harmless for Commissioner, medical professionals, and independent review organizations.

§ 58‑50‑89.  Hold harmless for Commissioner, medical professionals, and independent review organizations.

Neither the Commissioner, a medical professional rendering advice to the Commissioner under G.S. 58‑50‑82(b)(2), an independent review organization, nor a clinical peer reviewer working on behalf of an organization shall be liable for damages to any person for any opinions rendered during or upon completion of an external review conducted under this Part, unless the opinion was rendered in bad faith or involved gross negligence. (2001‑446, s. 4.5; 2002‑187, s. 3.3.)



§ 58-50-90. External review reporting requirements.

§ 58‑50‑90.  External review reporting requirements.

(a)        An organization assigned under G.S. 58‑50‑80 or G.S. 58‑50‑82 to conduct an external review shall maintain written records in the aggregate and by insurer on all requests for external review for which it conducted an external review during a calendar year and submit a report to the Commissioner, as required under subsection (b) of this section.

(b)        Each organization required to maintain written records on all requests for external review under subsection (a) of this section for which it was assigned to conduct an external review shall submit to the Commissioner, upon the Commissioner's request, a report in the format specified by the Commissioner.

(c)        The report shall include in the aggregate and for each insurer:

(1)        The total number of requests for external review.

(2)        The number of requests for external review resolved and, of those resolved, the number resolved upholding the noncertification appeal decision or second‑level grievance review decision and the number resolved reversing the noncertification appeal decision or second‑level grievance review decision.

(3)        The average length of time for resolution.

(4)        A summary of the types of coverages or cases for which an external review was sought, as provided in the format required by the Commissioner.

(5)        The number of external reviews under G.S. 58‑50‑80 that were terminated as the result of a reconsideration by the insurer of its noncertification appeal decision or second‑level grievance review decision after the receipt of additional information from the covered person.

(6)        Any other information the Commissioner may request or require.

(d)        The organization shall retain the written records required under this section for at least three years.

(e)        Each insurer shall maintain written records in the aggregate and for each type of health benefit plan offered by the insurer on all requests for external review of which the insurer receives notice from the Commissioner under this Part. The insurer shall retain the written records required under this section for at least three years.  (2001‑446, s. 4.5; 2009‑382, s. 32.)



§ 58-50-91: Reserved for future codification purposes.

§ 58‑50‑91: Reserved for future codification purposes.



§ 58-50-92. Funding of external review.

§ 58‑50‑92.  Funding of external review.

The insurer against which a request for a standard external review or an expedited external review is filed shall reimburse the Department of Insurance for the fees charged by the organization in conducting the external review, including work actually performed by the organization for a case that was terminated due to the insurer's decision to reconsider a request and reverse its noncertification decision, prior to the insurer notifying the organization of the reversal pursuant to G.S. 58‑50‑80(j), or when a review is terminated pursuant to G.S. 58‑50‑80(h) because the insurer failed to provide information to the review organization. (2001‑446, s. 4.5.)



§ 58-50-93. Disclosure requirements.

§ 58‑50‑93.  Disclosure requirements.

(a)        Each insurer shall include a description of the external review procedures in or attached to the policy, certificate, membership booklet, outline of coverage, or other evidence of coverage it provides to covered persons.

(b)        The description required under subsection (a) of this section shall include a statement that informs the covered person of the right of the covered person to file a request for an external review of a noncertification, noncertification appeal decision or a second‑level grievance review decision upholding a noncertification with the Commissioner. The statement shall include the telephone number and address of the Commissioner.

(c)        In addition to subsection (b) of this section, the statement shall inform the covered person that, when filing a request for an external review, the covered person will be required to authorize the release of any medical records of the covered person that may be required to be reviewed for the purpose of reaching a decision on the external review. (2001‑446, s. 4.5.)



§ 58-50-94. Selection of independent review organizations.

§ 58‑50‑94.  Selection of independent review organizations.

(a)        At least every two years, or more frequently if the Commissioner determines is needed to secure adequate selection of independent review organizations, the Commissioner shall prepare and publish requests for proposals from independent review organizations that want to be approved under G.S. 58‑50‑85. All proposals shall be sealed. The Commissioner shall open all proposals in public.

(b)        After the public opening, the Commissioner shall review the proposals, examining the quality of the services offered by the independent review organizations, the reputation and capabilities of the independent review organizations submitting the proposals, and the provisions in G.S. 58‑50‑85 and G.S. 58‑50‑87. The Commissioner shall determine which proposal or proposals would satisfy the provisions of this Part. The Commissioner shall make his determination in consultation with an evaluation committee whose membership includes representatives of insurers subject to Part 4 of Article 50 of Chapter 58 of the General Statutes, health care providers, and insureds. In selecting the review organizations, in addition to considering cost, quality, and adherence to the requirements of the request for proposals, the Commissioner shall consider the desirability and feasibility of contracting with multiple review organizations and shall ensure that, for any given type of case involving highly specialized services and treatments, at least one review organization is available and capable of reviewing the case.

(c)        An independent review organization may seek to modify or withdraw a proposal only after the public opening and only on the basis that the proposal contains an unintentional clerical error as opposed to an error in judgment. An independent review organization seeking to modify or withdraw a proposal shall submit to the Commissioner a written request, with facts and evidence in support of its position, before the determination made by the Commissioner under subsection (b) of this section, but not later than two days after the public opening of the proposals. The Commissioner shall promptly review the request, examine the nature of the error, and determine whether to permit or deny the request.

(d)        The provisions of Article 3C of Chapter 143 of the General Statutes do not apply to this Part.  (2001‑446, s. 4.5; 2009‑382, s. 33.)



§ 58-50-95. Report by Commissioner.

§ 58‑50‑95.  Report by Commissioner.

The Commissioner shall report annually to the Joint Legislative Health Care Oversight Committee regarding the nature and appropriateness of reviews conducted under this Part. The report, which shall be provided to the public upon request, should include the number of reviews, underlying issues in dispute, character of the reviews, dollar amounts in question, whether the review was decided in favor of the covered person or the health benefit plan, the cost of review, and any other information relevant to the evaluation of the effectiveness of this Part. (2001‑446, s. 4.5; 2007‑298, s. 3.3.)



§ 58-50-100. Title and reference.

Part 5. Small Employer Group Health Insurance Reform.

§ 58‑50‑100.  Title and reference.

This section and G.S. 58‑50‑105 through G.S. 58‑50‑156 are known and may be cited as the North Carolina Small Employer Group Health Coverage Reform Act, referred to in those sections as "this Act". (1991, c. 630, s. 1; 2006‑105, s. 1.9.)



§ 58-50-105. Purpose and intent.

§ 58‑50‑105.  Purpose and intent.

The purpose and intent of this Act is to promote the availability of accident and health insurance coverage to small employers, to prevent abusive rating practices, to require disclosure of rating practices to purchasers, to establish rules for continuity of coverage for employers and covered individuals, and to improve the efficiency and fairness of the small group accident and health insurance marketplace. (1991, c. 630, s. 1.)



§ 58-50-110. Definitions.

§ 58‑50‑110.  Definitions.

As used in this Act:

(1)        Repealed by Session Laws 2001‑334, s. 12.1, effective August 3, 2001.

(1a)      "Actuarial certification" means a written statement by a member of the American Academy of Actuaries or other individual acceptable to the Commissioner that a small employer carrier is in compliance with the provisions of G.S. 58‑50‑130, and to the extent applicable, the provisions of Article 68 of this Chapter, based upon the person's examination, including a review of the appropriate records and of the actuarial assumptions and methods used by the small employer carrier in establishing premium rates for applicable health benefit plans.

(1b)      "Adjusted community rating" means a method used to develop carrier premiums which spreads financial risk across a large population and allows adjustments for the following demographic factors: age, gender, family composition, and geographic areas, as determined pursuant to G.S. 58‑50‑130(b).

(2)        Repealed by Session Laws 1993, c. 529, s. 3.3.

(3)        "Basic health care plan" means a health care plan for small employers that is lower in cost than a standard health care plan and is required to be offered by all small employer carriers pursuant to G.S. 58‑50‑125 and approved by the Commissioner in accordance with G.S. 58‑50‑125.

(4)        "Board" means the board of directors of the Pool.

(5)        "Carrier" means any person that provides one or more health benefit plans in this State, including a licensed insurance company, a prepaid hospital or medical service plan, a health maintenance organization (HMO), and a multiple employer welfare arrangement.

(5a)      "Case characteristics" means the demographic factors age, gender, family size, geographic location, and industry.

(6),       (7)  Repealed by Session Laws 1993, c. 529, s. 3.3.

(8)        "Committee" means the Small Employer Carrier Committee as created by G.S. 58‑50‑120.

(9)        "Dependent" means the spouse or child of an eligible employee, subject to applicable terms of the health care plan covering the employee.

(10)      "Eligible employee" means an employee who works for a small employer on a full‑time basis, with a normal work week of 30 or more hours, including a sole proprietor, a partner or a partnership, or an independent contractor, if included as an employee under a health care plan of a small employer; but does not include employees who work on a part‑time, temporary, or substitute basis.

(11)      "Health benefit plan" means any accident and health insurance policy or certificate; nonprofit hospital or medical service corporation contract; health, hospital, or medical service corporation plan contract; HMO subscriber contract; plan provided by a MEWA or plan provided by another benefit arrangement, to the extent permitted by ERISA, subject to G.S. 58‑50‑115. Health benefit plan does not include benefits described in G.S. 58‑68‑25(b).

(12)      "Impaired insurer" has the same meaning as prescribed in G.S. 58‑62‑20(6) or G.S. 58‑62‑16(8).

(12a)    "Industry" means a demographic factor used to reflect the financial risk associated with a specific industry.

(13)      Repealed by Session Laws 1993, c. 529, s. 3.3.

(14)      "Late enrollee" has the same meaning as defined in G.S. 58‑68‑30(b)(2); provided that the initial enrollment period shall be a period of at least 30 consecutive calendar days. In addition to the special enrollment provisions in G.S. 58‑68‑30(f), an eligible employee or dependent shall not be considered a late enrollee under a small employer health benefit plan if:

a.         Repealed by Session Laws 1998‑211, s. 9, effective November 1, 1998.

1,         2. Repealed by Session Laws 1998‑211, s. 9, effective November 1, 1998.

3,         4. Repealed by Session Laws 1993, c. 529, s. 3.3.

b.         The individual elects a different health benefit plan offered by the small employer during an open enrollment period;

c.         Repealed by Session Laws 1998‑211, s. 9, effective November 1, 1998.

d.         A court has ordered coverage be provided for a spouse or minor child under a covered employee's health benefit plan and the request for enrollment for a spouse is made within 30 days after issuance of the court order. A minor child shall be enrolled in accordance with the requirements of G.S. 58‑51‑120; or

e.         Repealed by Session Laws 1998‑211, s. 9, effective November 1, 1998.

(15)      Repealed by Session Laws 1993, c. 529, s. 3.3.

(16)      "Pool" means the North Carolina Small Employer Health Reinsurance Pool created in G.S. 58‑50‑150.

(17)      "Preexisting‑conditions provision" means a preexisting‑condition provision as defined in G.S. 58‑68‑30.

(18)      "Premium" includes insurance premiums or other fees charged for a health benefit plan, including the costs of benefits paid or reimbursements made to or on behalf of persons covered by the plan.

(19)      "Rating period" means the calendar period for which premium rates established by a small employer carrier are assumed to be in effect, as determined by the small employer carrier.

(20)      "Risk‑assuming carrier" means a small employer carrier electing to comply with the requirements set forth in G.S. 58‑50‑140.

(21)      "Reinsuring carrier" means a small employer carrier electing to comply with the requirements set forth in G.S. 58‑50‑145.

(21a)    "Self‑employed individual" means an individual or sole proprietor who derives a majority of his or her income from a trade or business carried on by the individual or sole proprietor which results in taxable income as indicated on IRS form 1040, Schedule C or F and which generated taxable income in one of the two previous years.

(22)      "Small employer" means any individual actively engaged in business that, on at least fifty percent (50%) of its working days during the preceding calendar quarter, employed no more than 50 eligible employees, the majority of whom are employed within this State, and is not formed primarily for purposes of buying health insurance and in which a bona fide employer‑employee relationship exists. In determining the number of eligible employees, companies that are affiliated companies, or that are eligible to file a combined tax return for purposes of taxation by this State, shall be considered one employer. Subsequent to the issuance of a health benefit plan to a small employer and for the purpose of determining eligibility, the size of a small employer shall be determined annually. Except as otherwise specifically provided, the provisions of this Act that apply to a small employer shall continue to apply until the plan anniversary following the date the small employer no longer meets the requirements of this definition. For purposes of this Act, the term small employer includes self‑employed individuals.

(23)      "Small employer carrier" means any carrier that offers health benefit plans covering eligible employees of one or more small employers.

(24)      "Standard health care plan" means a health care plan for small employers required to be offered by all small employer carriers under G.S. 58‑50‑125 and approved by the Commissioner in accordance with G.S. 58‑50‑125. (1991, c. 630, s. 1; 1993, c. 408, ss. 1, 2; c. 529, s. 3.3; 1993 (Reg. Sess., 1994), c. 569, s. 6; 1997‑259, s. 2; 1998‑211, s. 9; 2001‑334, ss. 12.1, 12.2; 2006‑154, ss. 5, 6.)



§ 58-50-112. Affiliated companies; HMOs.

§ 58‑50‑112.  Affiliated companies; HMOs.

For the purposes of this Act, companies that are affiliated companies or that are eligible to file a consolidated tax return shall be treated as one carrier except that any insurance company, hospital service plan, or medical service plan that is an affiliate of an HMO located in North Carolina or any HMO located in North Carolina that is an affiliate of an insurance company, a health service corporation, or a medical service corporation may treat the HMO as a separate carrier and each HMO that operates only one HMO in a service area of North Carolina may be considered a separate carrier. (1991, c. 630, s. 1.)



§ 58-50-113: Repealed by Session Laws 1993, c. 529, s. 3.4.

§ 58‑50‑113:  Repealed by Session Laws 1993, c.  529, s. 3.4.



§ 58-50-115. Health benefit plans subject to Act.

§ 58‑50‑115.  Health benefit plans subject to Act.

(a)        A health benefit plan is subject to this Act if it provides health benefits for small employers or self‑employed individuals and if any of the following conditions are met:

(1)        Any part of the premiums or benefits is paid by a small employer or any covered individual is reimbursed, whether through wage or adjustments or otherwise, by a small employer for any portion of the premium;

(2)        The health benefit plan is treated by the employer or any of the covered self‑employed individuals as part of a plan or program for the purpose of sections 106, 125, or 162 of the United States Internal Revenue Code; or

(3)        The small employer or self‑employed individuals have permitted payroll deductions for the eligible enrollees for the health benefit plans.

(b)        Repealed by Session Laws 1993, c. 529, s. 3.5. (1991, c. 630, s. 1; 1993, c. 529, s. 3.5.)



§ 58-50-120: Repealed by Session Laws 2006-154, s. 9, effective July 23, 2006.

§ 58‑50‑120: Repealed by Session Laws 2006‑154, s. 9, effective July 23, 2006.



§ 58-50-125. Health care plans; formation; approval; offerings.

§ 58‑50‑125.  Health care plans; formation; approval; offerings.

(a)        To improve the availability and affordability of health benefits coverage for small employers, the Committee shall recommend to the Commissioner two plans of coverage, one of which shall be a basic health care plan and the second of which shall be a standard health care plan. Each plan of coverage shall be in two forms, one of which shall be in the form of insurance and the second of which shall be consistent with the basic method of operation and benefit plans of HMOs, including federally qualified HMOs. On or before January 1, 1992, the Committee shall file a progress report with the Commissioner. The Committee shall submit the recommended plans to the Commissioner for approval within 180 days after the appointment of the Committee under G.S. 58‑50‑120. The Committee shall take into consideration the levels of health benefit plans provided in North Carolina, and appropriate medical and economic factors, and shall establish benefit levels, cost sharing, exclusions, and limitations. Notwithstanding subsection (c) of this section, in developing and approving the plans, the Committee and the Commissioner shall give due consideration to cost‑effective and life‑saving health care services and to cost‑effective health care providers. The Committee shall file with the Commissioner its findings and recommendations, and reasons for the findings and recommendations, if it does not provide for coverage by any type of health care provider specified in G.S. 58‑50‑30. The recommended plans may include cost containment features such as, but not limited to: preferred provider provisions; utilization review of medical necessity of hospital and physician services; case management benefit alternatives; or other managed care provisions.

(a1)      Both the basic health care plan and the standard health care plan provided for in subsection (a) of this section may have optional deductible and co‑payment levels as may be determined by the small employer carrier, including high deductible options. A small employer carrier shall file any changes in deductibles or co‑payment levels with the Commissioner for the Commissioner's approval prior to implementing the changes in this State. The Commissioner may periodically review and update the benefits provided by these plans to address trends in the small group market. The Commissioner shall consult with small employer carriers and representatives of the insurance agent and small employer communities as part of that periodic review.

(b)        Repealed by Session Laws 2006‑154, s. 9, effective July 23, 2006.

(c)        Except as provided under Article 68 of this Chapter, the plans developed under this section are not required to provide coverage that meets the requirements of other provisions of this Chapter that mandate either coverage or the offer of coverage by the type or level of health care services or health care provider.

(d)        As a condition of transacting business as a small employer carrier in this State, the carrier shall either offer small employers at least one basic and one standard health care plan or the alternative coverages provided in G.S. 58‑50‑126. Every small employer that elects to be covered under such a plan and agrees to make the required premium payments and to satisfy the other provisions of the plan shall be issued such a plan by the small employer carrier. The premium payment requirements used in connection with basic and standard health care plans may address the potential credit risk of small employers that elect coverage in accordance with this subsection by means of payment security provisions that are reasonably related to the risk and are uniformly applied.

If a small employer carrier offers coverage to a small employer, the small employer carrier shall offer coverage to all eligible employees of a small employer and their dependents. A small employer carrier shall not offer coverage to only certain individuals in a small employer group except in the case of late enrollees as provided in G.S. 58‑50‑130(a)(4b). A small employer carrier shall not modify any health benefit plan with respect to a small employer, any eligible employee, or dependent through riders, endorsements, or otherwise, in order to restrict or exclude coverage for certain diseases or medical conditions otherwise covered by the health benefit plan. In the case of an eligible employee or dependent of an eligible employee who, before the effective date of the plan, was excluded from coverage or denied coverage by a small employer carrier in the process of providing a health benefit plan to an eligible small employer, the small employer carrier shall provide an opportunity for the eligible employee or dependent of an eligible employee to enroll in the health benefit plan currently held by the small employer.

(e)        Repealed by Session Laws 2006‑154, s. 9, effective July 23, 2006.

(f)         To the extent it is required under this section and G.S. 58‑68‑40, every small employer carrier shall fairly market all of its small group health benefit plans it offers on a guaranteed issue basis to all small employers in the geographic areas in which the carrier makes coverage available or provides benefits.

(g)        Repealed by Session Laws 2006‑154, s. 9, effective July 23, 2006.

(h)        The provisions of subsection (d) of this section apply to every health benefit plan delivered, issued for delivery, renewed, or continued in this State or covering persons residing in this State on or after the date the plan becomes operational, as determined by the Commissioner. For purposes of this subsection, the date a health benefit plan is continued is the anniversary date of the issuance of the health benefit plan. (1991, c. 630, s. 1; c. 761, s. 10; 1993, c. 529, s. 3.6; 1997‑259, ss. 3, 4; 2006‑154, ss. 1, 2, 9, 10, 14.)



§ 58-50-126. Alternative coverage permitted.

§ 58‑50‑126.  Alternative coverage permitted.

(a)        In General.  In the case of health insurance coverage offered in this State, a small employer carrier may elect to limit the coverage offered under G.S. 58‑50‑125(d) if the carrier offers at least two different policy forms of health insurance coverage and both policy forms meet all of the following:

(1)        The policy forms are designed for, made available or actively marketed to, and actually enroll self‑employed individuals and other small employer groups.

(2)        The policy forms meet the requirements of either subsections (b) or (c) of this section, as elected by the small employer carrier.

(b)        Choice of Most Popular Policy Forms.  The requirements of this section are met for health insurance coverage policy forms offered by a small employer carrier if the carrier offers the policy forms for small group health insurance coverage with the two highest premium volume numbers of all the policy forms offered by the carrier in this State or in applicable marketing or service areas in the period involved.

(c)        Choice of Two Policy Forms with Representative Coverage.  The requirements of this section are met for health insurance coverage policy forms offered by a small employer carrier in the small group market if the small employer carrier offers both policy forms described in this subsection and each policy form includes benefits substantially similar to other small group health insurance coverage offered by the small employer carrier in this State.

(1)        Lower‑level coverage policy form.  A policy form is deemed a lower‑level coverage policy form if the actuarial value of the benefits under the coverage is at least eighty‑five percent (85%), but not greater than one hundred percent (100%) of a weighted average, as described in subdivision (3) of this subsection.

(2)        Higher‑level coverage policy form.  A policy form is deemed a higher‑level coverage policy form if all of the following apply:

a.         The actuarial value of the benefits under the coverage is at least fifteen percent (15%) greater than the actuarial value of the coverage described in subdivision (1) of this subsection offered by the small employer carrier.

b.         The actuarial value of the benefits under the coverage is at least one hundred percent (100%), but not greater than one hundred twenty percent (120%) of a weighted average, as described in subdivision (3) of this subsection.

(3)        Weighted average.  For the purposes of this subsection, a weighted average is the average actuarial value of the benefits provided by all the health insurance coverage issued, as elected by the small employer carrier, either by that small employer carrier or all small employer carriers in this State in the small group market during the previous year, not including coverage issued under this section, weighted by enrollment for the different coverage.

(d)        Election.  The small employer carrier elections of the policies to be offered under this section shall apply uniformly to all small employers in this State for that small employer carrier. The election shall be effective for a period of not less than two years. An election under this section shall be made in accordance with G.S. 58‑50‑127.

(e)        Assumptions.  For the purposes of subsection (c) of this section, the actuarial value of benefits provided under small group insurance coverage shall be calculated based on a standardized population and a set of standardized utilization and cost factors.

(f)         Discontinuation of Basic or Standard Plans.  If a small employer carrier chooses to offer the plans under this section and discontinues coverage under the basic or standard health benefit plans provided for in G.S. 58‑50‑125, the carrier shall make available to the insured employer whose coverage is to be discontinued both of the plans offered under this section. New coverage made available under this section shall constitute replacement coverage and shall be rated in accordance with G.S. 58‑50‑130(b)(3).

(g)        Different Policy Forms.  For purposes of this section only, policy forms that have different cost‑sharing arrangements or different riders shall be considered to be different policy forms. (2006‑154, s. 3; 2007‑298, s. 5.1.)



§ 58-50-127. Small employer carrier plan elections.

§ 58‑50‑127.  Small employer carrier plan elections.

A small employer carrier shall submit, in a format prescribed by the Commissioner, an election pursuant to G.S. 58‑50‑125(d) pertaining to the offering of at least one basic and standard health care plan or the alternative health care plans as provided in G.S. 58‑50‑126. The election shall be effective for a period of not less than two years. The election shall be submitted with policy forms when they are submitted for approval, or if the policy forms have been previously approved, then no later than February 1 of the year in which the small employer carrier wishes the election to begin. If a small employer carrier does not make a new election, or if the new election is not approved if applicable, the existing election at the end of the two‑year election period shall continue to apply for another two‑year period. (2007‑298, s. 5.2.)



§ 58-50-130. Required health care plan provisions.

§ 58‑50‑130.  Required health care plan provisions.

(a)        Health benefit plans covering small employers are subject to the following provisions:

(1) to    (4)  Repealed by Session Laws 1997‑259, s. 5, effective July 14, 1997.

(4a)      A carrier may continue to enforce reasonable employer participation and contribution requirements on small employers applying for coverage; however, participation and contribution requirements may vary among small employers only by the size of the small employer group and shall not differ because of the health benefit plan involved. In applying minimum participation requirements to a small employer, a small employer carrier shall not consider employees or dependents who have qualifying existing coverage in determining whether an applicable participation level is met. "Qualifying existing coverage" means benefits or coverage provided under: (i) Medicare, Medicaid, and other government funded programs; or (ii) an employer‑based health insurance or health benefit arrangement, including a self‑insured plan, that provides benefits similar to or in excess of benefits provided under the basic health care plan.

(4b)      Late enrollees may only be excluded from coverage for the greater of 18 months or an 18‑month preexisting‑condition exclusion; however, if both a period of exclusion from coverage and a preexisting‑condition exclusion are applicable to a late enrollee, the combined period shall not exceed 18 months. If a period of exclusion from coverage is applied, a late enrollee shall be enrolled at the end of that period in the health benefit plan held at the time by the small employer.

(5)        Notwithstanding any other provision of this Chapter, no small employer carrier, insurer, subsidiary of an insurer, or controlled individual of an insurance holding company shall act as an administrator or claims paying agent, as opposed to an insurer, on behalf of small groups which, if they purchased insurance, would be subject to this section. No small employer carrier, insurer, subsidiary of an insurer, or controlled individual of an insurance holding company shall provide stop loss, catastrophic, or reinsurance coverage to small employers that does not comply with the underwriting, rating, and other applicable standards in this Act.

(6)        If a small employer carrier offers coverage to a small employer, the small employer carrier shall offer coverage to all eligible employees of a small employer and their dependents. A small employer carrier shall not offer coverage to only certain individuals in a small employer group except in the case of late enrollees as provided in G.S. 58‑50‑130(a)(4).

(7),       (8)  Repealed by Session Laws 1997‑259, s. 5.

(9)        The health benefit plan must meet the applicable requirements of Article 68 of this Chapter.

(b)        For all small employer health benefit plans that are subject to this section, the premium rates are subject to all of the following provisions:

(1)        Small employer carriers shall use an adjusted‑community rating methodology in which the premium for each small employer can vary only on the basis of the eligible employee's or dependent's age as determined under subdivision (6) of this subsection, the gender of the eligible employee or dependent, number of family members covered, or geographic area as determined under subdivision (7) of this subsection, or industry as determined under subdivision (9) of this subsection. Premium rates charged during a rating period to small employers with similar case characteristics for same coverage shall not vary from the adjusted community rate by more than twenty‑five percent (25%) for any reason, including differences in administrative costs and claims experience.

(2)        Rating factors related to age, gender, number of family members covered, geographic location, or industry may be developed by each carrier to reflect the carrier's experience. The factors used by carriers are subject to the Commissioner's review.

(3)        A small employer carrier shall not modify the premium rate charged to a small employer or a small employer group member, including changes in rates related to the increasing age of a group member, for 12 months from the initial issue date or renewal date, unless the group is composite rated and composition of the group changed by twenty percent (20%) or more or benefits are changed. The percentage increase in the premium rate charged to a small employer for a new rating period shall not exceed the sum of all of the following:

a.         The percentage change in the adjusted community rate as measured from the first day of the prior rating period to the first day of the new rating period.

b.         Any adjustment, not to exceed fifteen percent (15%) annually, due to claim experience, health status, or duration of coverage of the employees or dependents of the small employer.

c.         Any adjustment because of change in coverage or change in case characteristics of the small employer group.

(4),       (5)  Repealed by Session Laws 1995, c. 238, s. 1.

(6)        Unless the small employer carrier uses composite rating, the small employer carrier shall use the following age brackets:

a.         Younger than 15 years;

b.         15 to 19 years;

c.         20 to 24 years;

d.         25 to 29 years;

e.         30 to 34 years;

f.          35 to 39 years;

g.         40 to 44 years;

h.         45 to 49 years;

i.          50 to 54 years;

j.          55 to 59 years;

k.         60 to 64 years;

l.          65 years.

Carriers may combine, but shall not split, complete age brackets for the purposes of determining rates under this subsection. Small employer carriers shall be permitted to develop separate rates for individuals aged 65 years and older for coverage for which Medicare is the primary payor and coverage for which Medicare is not the primary payor.

(7)        A carrier shall define geographic area to mean medical care system. Medical care system factors shall reflect the relative differences in expected costs, shall produce rates that are not excessive, inadequate, or unfairly discriminatory in the medical care system areas, and shall be revenue neutral to the small employer carrier.

(8)        The Department may adopt rules to administer this subsection and to assure that rating practices used by small employer carriers are consistent with the purposes of this subsection. Those rules shall include consideration of differences based on all of the following:

a.         Health benefit plans that use different provider network arrangements may be considered separate plans for the purposes of determining the rating in subdivision (1) of this subsection, provided that the different arrangements are expected to result in substantial differences in claims costs.

b.         Except as provided for in sub‑subdivision a. of this subdivision, differences in rates charged for different health benefit plans shall be reasonable and reflect objective differences in plan design, but shall not permit differences in premium rates because of the case characteristics of groups assumed to select particular health benefit plans.

c.         Small employer carriers shall apply allowable rating factors consistently with respect to all small employers.

(9)        In any case where the small employer carrier uses industry as a case characteristic in establishing premium rates, the rate factor associated with any industry classification divided by the lowest rate factor associated with any other industry classification shall not exceed 1.2.

(c)        Repealed by Session Laws 1993, c. 529, s. 3.7.

(d)        In connection with the offering for sale of any health benefit plan to a small employer, each small employer carrier shall make a reasonable disclosure, as part of its solicitation and sales materials, of the following and shall provide this information to the small employer upon request:

(1)        Repealed by Session Laws 1993, c. 529, s. 3.7.

(2)        Provisions concerning the small employer carrier's right to change premium rates and the factors other than claims experience that affect changes in premium rates.

(3)        Provisions relating to renewability of policies and contracts.

(4)        Provisions affecting any preexisting conditions provision.

(5)        The benefits available and premiums charged under all health benefit plans for which the small employer is eligible.

(e)        Each small employer carrier shall maintain at its principal place of business a complete and detailed description of its rating practices and renewal underwriting practices, including information and documentation that demonstrate that its rating methods and practices are based upon commonly accepted actuarial assumptions and are in accordance with sound actuarial principles.

(f)         Each small employer carrier shall file with the Commissioner annually on or before March 15 an actuarial certification certifying that it is in compliance with this Act and that its rating methods are actuarially sound. The small employer carrier shall retain a copy of the certification at its principal place of business.

(g)        A small employer carrier shall make the information and documentation described in subsection (e) of this section available to the Commissioner upon request. Except in cases of violations of this Act, the information is proprietary and trade secret information and is not subject to disclosure by the Commissioner to persons outside of the Department except as agreed to by the small employer carrier or as ordered by a court of competent jurisdiction. Nothing in this section affects the Commissioner's authority to approve rates before their use under G.S. 58‑65‑60(e) or G.S. 58‑67‑50(c).

(h)        The provisions of subdivisions (a)(1), (3), and (5) and subsections (b) through (g) of this section apply to health benefit plans delivered, issued for delivery, renewed, or continued in this State or covering persons residing in this State on or after January 1, 1992. The provisions of subdivisions (a)(2) and (4) of this section apply to health benefit plans delivered, issued for delivery, renewed, or continued in this State or covering persons residing in this State on or after the date the plan becomes operational, as designated by the Commissioner. For purposes of this subsection, the date a health benefit plan is continued is the anniversary date of the issuance of the health benefit plan. (1991, c. 630, s. 1; 1993, c. 408, s. 6; c. 529, ss. 3.2, 3.7; 1993 (Reg. Sess., 1994), c. 569, ss. 7, 8; c. 678, ss. 24, 25; 1995, c. 238, s. 1; c. 507, s. 23A.1(b); 1995 (Reg. Sess., 1996), c. 669, s. 1; 1997‑259, ss. 5, 6; 1998‑211, ss. 9.1, 10; 1999‑132, s. 4.1; 2001‑334, ss. 3, 12.3; 2006‑154, s. 7.)



§ 58-50-135. Elections by carriers.

§ 58‑50‑135.  Elections by carriers.

(a)        Repealed by Session Laws 2006‑154, s. 9, effective July 23, 2006.

(b)        A small employer carrier that stops participating as a reinsuring carrier shall pay a prorated assessment based upon business issued as a reinsuring carrier for any part of the year that an assessment is made under G.S. 58‑50‑150.

(c)        Any small employer carrier that stops writing, administering, or otherwise providing health benefit plans to employers in this State shall continue to be governed by this Act with respect to business conducted under this Act that was transacted before the effective date of termination and that remains in force.  (1991, c. 630, s. 1; 1998‑211, s. 11; 2006‑154, ss. 9, 11.)



§ 58-50-140: Repealed by Session Laws 2006-154, s. 9, effective July 23, 2006.

§ 58‑50‑140: Repealed by Session Laws 2006‑154, s. 9, effective July 23, 2006.



§ 58-50-145: Repealed by Session Laws 2006-154, s. 9, effective July 23, 2006.

§ 58‑50‑145: Repealed by Session Laws 2006‑154, s. 9, effective July 23, 2006.



§ 58-50-149. Limit on cessions to the Reinsurance Pool.

§ 58‑50‑149.  Limit on cessions to the Reinsurance Pool.

In addition to any individual or group previously reinsured in accordance with G.S. 58‑50‑150(g)(1), the Pool shall only reinsure a health benefit plan issued or delivered for original issue by a reinsuring carrier on or after October 1, 1995, if the health benefit plan provides coverage to a small employer with no more than 25 eligible employees, including self‑employed individuals. Notwithstanding any other provision of law, the Pool shall cease to reinsure any individual or group on January 1, 2007. Reinsuring carriers as of that date shall continue to be governed by G.S. 58‑50‑135(b) and G.S. 58‑50‑150 until and through the termination of the Pool. (1995, c. 517, s. 29; 2006‑154, s. 8.)



§ 58-50-150. North Carolina Small Employer Health Reinsurance Pool.

§ 58‑50‑150.  North Carolina Small Employer Health Reinsurance Pool.

(a)        There is created a nonprofit entity to be known as the North Carolina Small Employer Health Reinsurance Pool. All carriers issuing or providing health benefit plans in this State from January 1, 1992, until the termination of the Pool, except any small employer carrier electing to be a risk‑assuming carrier, are members of the Pool.

(b)        The members shall select the initial Board, subject to the Commissioner's approval. The Board shall consist of five members. There shall be no more than two members of the Board representing any one carrier. In determining voting rights at the organizational meeting, each member shall be entitled to vote in person or by proxy. Voting rights shall be based on net group health benefit plan premium derived from small employer business. The Board shall at all times, to the extent possible, include at least one domestic insurance company licensed to transact accident and health insurance, one HMO, one nonprofit hospital or medical service plan. Four of the members of the Board shall be small employer carriers. In approving selection of the Board, the Commissioner shall assure that all members are fairly represented.

(c)        If the initial Board is not elected at the organizational meeting, the Commissioner shall appoint the initial Board within 30 days of the organizational meeting.

(d)        As used in this section, "plan of operation" includes articles, bylaws, and operating rules of the Pool. Within 180 days after the appointment of the initial Board, the Board shall submit to the Commissioner a plan of operation and any amendments necessary or suitable to assume the fair, reasonable, and equitable administration of the Pool. The Commissioner shall approve the plan of operation if it assures the fair, reasonable, and equitable administration of the Pool and provides for the proportionate basis in accordance with the provisions of subsections (h) through (o) of this section. The plan of operation shall become effective upon approval in writing by the Commissioner consistent with the date on which the coverage under this section shall be made available. If the Board fails to submit a suitable plan of operation within 180 days after its appointment, or at any time thereafter fails to submit suitable amendments to the plan of operation, the Commissioner shall adopt and promulgate a plan of operation or amendment, as appropriate. The Commissioner shall amend any plan of operation he adopts, as necessary, after a plan of operation is submitted by the Board and approved by the Commissioner.

(e)        The plan of operation shall establish procedures for, among other things:

(1)        Handling and accounting of assets and moneys of the Pool, and for an annual financial reporting to the Commissioner.

(2)        Filling vacancies on the Board, subject to the Commissioner's approval.

(3)        Selecting an administering carrier and setting forth the powers and duties of the administering carrier.

(4)        Reinsuring risks in accordance with the provisions of this Act.

(5)        Collecting assessments from members subject to assessment to provide for claims reinsured by the Pool and for administrative expenses incurred or estimated to be incurred during the period for which the assessment is made.

(6)        Any additional matters in the Board's discretion.

(f)         The Pool has the general powers and authority granted under the laws of this State to insurance companies licensed to transact accident and health insurance except the power to issue coverage directly to enrollees, and, in addition, the specific authority to do all of the following:

(1)        Enter into contracts that are necessary or proper to carry out the provisions and purposes of this Act, including the authority, with the Commissioner's approval, to enter into contracts with similar pools of other states for the joint performance of common administrative functions, or with persons or other organizations for the performance of administrative functions.

(2)        Sue or be sued, including taking any legal actions necessary or proper for recovery of any assessments for, on behalf of, or against members.

(3)        Take any legal action necessary to avoid the payment of improper, incorrect, or fraudulent claims against the Pool or the coverage reinsured by the Pool.

(4)        Issue various reinsurance policies in accordance with the requirements of this section.

(5)        Establish rules, conditions, and procedures pertaining to the reinsurance of members' risks by the Pool.

(6)        Establish appropriate rates, rate schedules, rate adjustments, rate classifications, and any other actuarial functions appropriate to the Pool's operation.

(7)        Assess members in accordance with the provisions of subsections (h) through (o) of this section; and make advance interim assessments that are reasonable and necessary for organizational and interim operating expenses. Any interim assessments shall be credited as offsets against any regular assessments due following the close of the Pool's fiscal year.

(8)        Appoint from among members appropriate legal, actuarial, and other committees that are necessary to provide technical assistance in the operation of the Pool, policy, and other contract design, and any other function within the Pool's authority.

(9)        Borrow money to effect the purposes of the Pool. Any notes or other evidence of indebtedness of the Pool not in default are legal investments for members and may be carried as admitted assets.

(g)        Any member that elects to be a reinsuring carrier may cede, and the Pool shall reinsure the reinsuring carrier, subject to all of the following:

(1)        The Pool shall reinsure any basic and standard health care plan originally issued or delivered for original issue by a reinsuring carrier on or after January 1, 1992, under the requirements in G.S. 58‑50‑125(d). With respect to a basic or standard health care plan, the Pool shall reinsure the level of coverage provided and, with respect to other plans, the Pool shall reinsure the level of coverage provided in the basic or standard health care plan up to, but not exceeding, the level of coverage provided under either the basic or standard health care plans. Small group business of reinsuring carriers in force before January 1, 1992, may not be ceded to the Pool until January 1, 1995, and then only if and when the Board determines that sufficient funding sources are available.

(2)        The Pool shall reinsure eligible employees or their dependents or entire small employer groups according to the following:

a.         With respect to eligible employees and their dependents who either (i) are employed by a small employer as of the date such employer's coverage by the member begins or (ii) are hired after the beginning of the employer's coverage by the member: The coverage may be reinsured within 60 days after the beginning of the eligible employees' or dependents' coverage under the plan.

b.         With respect to eligible employees and their dependents, when the entire employer group is eligible for reinsurance: A small employer carrier may reinsure the entire employer group within 60 days after the beginning of the group's coverage under the plan.

c.         With respect to any person reinsured, no reinsurance may be provided for a reinsured employee or dependent until five thousand dollars ($5,000) in benefit payments have been made for services provided during a calendar year for that reinsured employee or dependent, which payments would have been reimbursed through the reinsurance in the absence of the five thousand dollar ($5,000) deductible. The Boards shall review periodically the amount of the deductible and adjust it for inflation. In addition, the member shall retain ten percent (10%) of the next fifty thousand dollars ($50,000) of benefit payments during a calendar year and the Pool shall reinsure the remainder; provided that the members' liability under this section shall not exceed ten thousand dollars ($10,000) in any one calendar year with respect to any one person reinsured. The amount of the member's maximum liability shall be periodically reviewed by the Board and adjusted for inflation, as determined by the Board.

d.         Reinsurance may be terminated for each reinsured employee or dependent on any plan anniversary.

e.         Premium rates charged for reinsurance by the program to an HMO that is approved by the Secretary of Health and Human Services as a federally qualified health maintenance organization under 42 U.S.C. § 300 et seq., shall be reduced to reflect the restrictions and requirements of 42 U.S.C. § 300 et seq.

f.          Every carrier subject to G.S. 58‑50‑130 shall apply its case management and claims handling techniques, including but not limited to utilization review, individual case management, preferred provider provisions, other managed care provisions or methods of operation, consistently with both reinsured and nonreinsured business.

g.         Except as otherwise provided in this section, premium rates charged by the Pool for coverage reinsured by the Pool for that classification or group with similar case characteristics and coverage shall be established as follows:

1.         One and one‑half times the rate established by the Pool with respect to the eligible employees and their dependents of a small employer, all of whose coverage is reinsured with the Pool and who are reinsured in accordance with this section.

2.         Five times the rate established by the Pool with respect to an eligible employee or dependent who is reinsured in accordance with this section.

(3)        The Pool shall reinsure no more than the level of benefits provided in either the basic or standard health care plan established in accordance with G.S. 58‑50‑125.

(4)        The Pool may issue different types and levels of reinsurance coverage, including stop‑loss coverage; and the reinsurance premium shall be adjusted to reflect the type and level of reinsurance coverage issued.

(5)        The reinsurance premium shall also be adjusted to reflect cost containment features of the plan of operation that have proven to be effective including, but not limited to: preferred provider provisions, utilization review of medical necessity of hospital and physician services, case management benefit alternatives, and other managed care provisions or methods of operation.

(h)        Following the close of each fiscal year, the administering carrier shall determine the net premiums, the Pool expenses of administration, and the incurred losses for the year, taking into account investment income and other appropriate gains and losses. Health benefit plan premiums and benefits paid by a member that are less than an amount determined by the Board to justify the cost of collection shall not be considered for purposes of determining assessments. As used in this section, "net premiums" means health benefit plan premiums for insured plans but does not mean premiums or revenue received by a carrier for Medicare and Medicaid contracts.

(i)         Any net losses for the year shall be recouped by assessments of members as follows:

(1)        The Board shall determine an equitable assessment formula to recoup assessments of members that takes into consideration both overall market share of small employer carriers that are members of the Pool and the share of new business of the small employer carriers assumed during the preceding calendar year. For the first three years of operation of the Pool, if an assessment is based on an adjustment made, the assessment shall not be less than fifty percent (50%) nor more than one hundred fifty percent (150%) of the amount it would have been if the assessment were based on the proportional relationship of the small employer carrier's total premiums for small employer coverage written in the year to the total premiums of small employer coverage written by all small employer carriers in this State in the year. The Board shall also determine whether the assessment base used to determine assessments shall be made on a transitional basis or shall be permanent. In no event shall assessments exceed four percent (4%) of the total health benefit plan premium earned in this State from health benefit plans covering small employers of members during the calendar year coinciding or ending during the fiscal year of the Pool. The Board may change the assessment formula, including an assessment adjustment formula, if applicable, from time to time as appropriate.

(2)        Health benefit plan premiums and benefits paid by a member that are less than an amount determined by the Board to justify the cost of collection shall not be considered for purposes of determining assessments. For the purposes of this section, health benefit plan premiums earned by MEWAs and other benefit arrangements, to the extent permitted by ERISA, shall be established by adding paid health losses and administrative expenses.

(j)         If the assessment level is inadequate, the Board may adjust reinsurance thresholds, retention levels, or consider other forms of reinsurance. After the first three full years of operations the Board shall report to the Commissioner on its experience, the effect on reinsurance and small group rates of individual ceding, and recommendations on additional funding sources, if needed. If legislative or other broader funding alternatives are not found, the Board may enter into negotiations with representatives of health care providers to resolve any deficit through reductions in future years' payment levels for reinsured plans. Any such recommendations shall take into account the findings of the actuarial study provided for in this subsection. An actuarial study shall be undertaken within the first three years of the Pool's operation to evaluate and measure the relative risks being assumed by differing types of small employer carriers as a result of this Act. The study shall be developed by three actuaries appointed by the Commissioner, with one representing risk assuming carriers, one representing reinsuring carriers, and one from within the Department.

(k)        Subject to the approval of the Commissioner, the Board may make an adjustment to the assessment formula for any reinsuring carrier that is an HMO approved as a federally qualified HMO by the Secretary of Health and Human Services under 42 U.S.C. § 300 for restrictions placed on them other than those for which an adjustment has already been made in subsection (b)(2) or (b)(5) of this section that are not imposed on other small group carriers.

(l)         If assessments exceed actual losses and administrative expenses of the Pool, the excess shall be held at interest and used by the Board to offset future losses or to reduce Pool premiums. As used in this subsection, "future losses" includes reserves for incurred but not reported claims.

(m)       The Board shall determine annually each member's proportion of participation in the Pool based on financial statements and other reports that the Board considers to be necessary and requires that the member files with the Board. All carriers shall report, to the Board, claims payments made and administrative expenses incurred in this State on an annual basis and on a form prescribed by the Commissioner.

(n)        The plan of operation shall provide for the imposition of an interest penalty for late payment of assessments.

(o)        The Board may abate or defer, in whole or in part, the assessment of a member if, in the Board's opinion, payment of the assessment would endanger the member's ability to fulfill its contractual obligations. In the event an assessment against a member is abated or deferred in whole or in part, the amount by which the assessment is abated or deferred may be assessed against the other members in a manner consistent with the basis for assessments set forth in this section. The member receiving the abatement or deferment shall remain liable to the Pool for the deficiency.

(p)        Neither the participation in the Pool as members, the establishment of rates, forms, or procedures, nor any other joint or collective action required by this Act shall be the basis of any legal action, criminal or civil liability, or penalty against the Pool or any of its members.

(q)        Any person or member made a party to any action, suit, or proceeding because the person or member serves or served on the Board or on a committee or is or was an officer or employee of the Pool shall be held harmless and be indemnified by the Pool against all liability and costs, including the amounts of judgments, settlements, fines, or penalties, and expenses and reasonable attorneys' fees incurred in connection with the action, suit, or proceeding. However, the indemnification shall not be provided on any matter in which the person or member is finally adjudged in the action, suit, or proceeding to have committed a breach of duty involving gross negligence, dishonesty, willful misfeasance, or reckless disregard of the responsibilities of service or office. Costs and expenses of the indemnification shall be prorated among and paid for by all members.

(r)        The Pool is exempt from the taxes imposed by Article 8B of Chapter 105 of the General Statutes. (1991, c. 630, s. 1; 1993, c. 408, s. 7; 2005‑223, s. 5; 2006‑154, s. 12.)



§ 58-50-151. (Recodified as § 58-51-116 effective July 1, 2002) ERISA plans may not require Medicaid to pay first.

§ 58‑50‑151.  (Recodified as § 58‑51‑116 effective July 1, 2002) ERISA plans may not require Medicaid to pay first.

An employee benefit plan as defined in ERISA shall not include any provision which, because an individual is provided or is eligible for benefits or service pursuant to a State plan under Title XIX of the Social Security Act (Medicaid), has the effect of limiting or excluding coverage or payment for any health care for that individual under the terms of the employee benefit plan, provided that the individual is one who would otherwise be covered or entitled to benefits or services under the employee benefit plan. (1993, c. 321, s. 238.1.)



§ 58-50-155. Standard and basic health care plan coverages.

§ 58‑50‑155.  Standard and basic health care plan coverages.

(a)        Notwithstanding G.S. 58‑50‑125(c), the standard health plan developed and approved under G.S. 58‑50‑125 shall provide coverage for all of the following:

(1)        Mammograms and examinations and laboratory tests for the screening for the early detection of cervical cancer at least equal to the coverage required by G.S. 58‑51‑57.

(2)        Prostate‑specific antigen (PSA) tests or equivalent tests for the presence of prostate cancer at least equal to the coverage required by G.S. 58‑51‑58.

(3)        Reconstructive breast surgery resulting from a mastectomy at least equal to the coverage required by G.S. 58‑51‑62.

(4)        For a qualified individual, scientifically proven bone mass measurement for the diagnosis and evaluation of osteoporosis or low bone mass at least equal to the coverage required by G.S. 58‑3‑174.

(5)        Prescribed contraceptive drugs or devices that prevent pregnancy and that are approved by the United States Food and Drug Administration for use as contraceptives, or outpatient contraceptive services at least equal to the coverage required by G.S. 58‑3‑178, if the plan covers prescription drugs or devices, or outpatient services, as applicable. The same exceptions and exclusions as are provided under G.S. 58‑3‑178 apply to standard plans developed and approved under G.S. 58‑50‑125.

(6)        Colorectal cancer examinations and laboratory tests at least equal to the coverage required by G.S. 58‑3‑179.

(7)        Surveillance tests at least equal to coverage required by G.S. 58‑3‑270.

(8)        Treatment of mental illness that is at least equal to the coverage required by G.S. 58‑3‑220. Nothing in this subdivision prevents an insurer from applying utilization review criteria to determine medical necessity as defined in G.S. 58‑50‑61 as long as it does so in accordance with all requirements for utilization review programs and medical necessity determinations specified in that section, including the offering of an insurer appeal process and, where applicable, health benefit plan external review as provided for in Part 4 of Article 50 of Chapter 58 of the General Statutes.

(a1),(a2)     Repealed by Session Laws 1999‑197, s. 2.

(b)        Notwithstanding G.S. 58‑50‑125(c), in developing and approving the plans under G.S. 58‑50‑125, the Committee and Commissioner shall give due consideration to cost‑effective and life‑saving health care services and to cost‑effective health care providers. (1991, c. 490, s. 5; 1993, c. 269, s. 4; 1997‑312, s. 4; 1997‑456, s. 40(b); 1999‑197, s. 2; 1999‑231, ss. 2, 2.1; 1999‑456, s. 15(b)‑(d); 2001‑116, s. 2; 2003‑186, s. 1; 2003‑223, s. 2; 2007‑268, s. 5.)



§ 58-50-156. Coverage of certain prescribed drugs for cancer treatment.

§ 58‑50‑156.  Coverage of certain prescribed drugs for cancer treatment.

Notwithstanding G.S. 58‑50‑125(c), if the standard health plan developed and approved under G.S. 58‑50‑125 provides coverage for prescribed drugs approved by the federal Food and Drug Administration for the treatment of certain types of cancer, then coverage may not be excluded for any drug on the basis that the drug has been prescribed for the treatment of a type of cancer for which the drug has not been approved by the federal Food and Drug Administration.  Coverage for such drugs shall be as required under G.S. 58‑51‑59. (1993, c. 506, s. 4.4.)



§ 58-50-175. Definitions.

Part 6. North Carolina Health Insurance Risk Pool.

§ 58‑50‑175.  Definitions.

The following definitions apply to this Part:

(1)        "Administrator"  The Pool Administrator selected by the Executive Director in accordance with this Part.

(2)        "Benefit plan"  The coverage offered by the Pool to eligible individuals.

(3)        "Board"  The Board of Directors of the Pool.

(4)        "Commissioner"  The Commissioner of Insurance of North Carolina or the Commissioner's authorized designee.

(5)        "Covered person"  Any individual resident of this State, excluding dependents, who is receiving or is eligible to receive medical care benefits from any insurer.

(6)        "Creditable coverage"  The same meaning as defined in G.S. 58‑68‑30(c)(1).

(7)        "Dependent"  A resident spouse, an unmarried child under the age of 19 years, a child who is a full‑time student under the age of 23 years and who is financially dependent upon the parent or guardian, a child who is over 18 years of age and for whom a person may be obligated to pay child support, or a child of any age who is disabled and dependent upon the parent or guardian.

(8)        "Executive Director"  The individual selected by a majority vote of the Board members and hired to serve as the Executive Director of the Pool.

(9)        "Federally defined eligible individual"  The same meaning as the defined term "eligible individual" in G.S. 58‑68‑60(b).

(9a)      "Fund."  The North Carolina Health Insurance Risk Pool Fund.

(10)      "Health insurance coverage"  The same meaning as defined in G.S. 58‑68‑25(a)(5) but does not include benefits described in G.S. 58‑68‑25(b).

(11)      "Insurance arrangement"  The plan, program, contract, or other arrangement through which medical care is provided by an employer to its officers or employees but does not include medical care covered through an insurer.

(12)      "Insured"  An individual who is eligible to receive benefits from the Pool.

(13)      "Insurer"  Any entity, other than the Pool, that provides medical care benefits, including excess or stop‑loss insurance, that covers medical care or administers medical care on any individual in this State. For the purposes of this Part, insurer includes:

a.         An insurance company;

b.         A hospital or medical service corporation;

c.         A health maintenance organization;

d.         A multiple employer welfare arrangement;

e.         A third‑party administrator or claims processor; and

f.          Any other nongovernmental entity providing a health benefit plan subject to State insurance regulation.

Insurer does not include an entity to the extent the entity provides excepted benefits as defined in G.S. 58‑68‑25(b).

(14)      "Medical care"  All of the following:

a.         The diagnosis, cure, mitigation, treatment, or prevention of disease, or amounts paid for the purpose of affecting any structure or function of the body;

b.         Transportation primarily for and essential to medical care referred to in sub‑subdivision a. of this subdivision; and

c.         Insurance covering medical care referred to in sub‑subdivisions a. and b. of this subdivision.

(15)      "Plan of Operation"  The articles, bylaws, and operating rules and procedures adopted by the Board in accordance with this Part.

(16)      "Pool"  The North Carolina Health Insurance Risk Pool.

(17)      "Provider"  An individual or entity that provides medical care to individuals residing in this State.

(18)      "Resident"  An individual who has legal status in the United States and who:

a.         Has been legally domiciled in this State for a period of at least 30 days, except that for a federally defined eligible individual, there shall not be a 30‑day requirement;

b.         Is legally domiciled in this State on the date of application to the Pool and who is eligible for enrollment in the Pool as a result of the Health Insurance Portability and Accountability Act of 1996; or

c.         Is legally domiciled in this State on the date of application to the Pool and is eligible for the credit for health insurance costs under section 35 of the Internal Revenue Code of 1986.

(19)      Recodified as G.S. 58‑50‑175(9a).

(20)      "Trade Adjustment Assistance Program" (TAA)  Title II of the Trade Act of 2002, P.L. 107‑210.  (2007‑532, s. 1.1; 2008‑118, s. 3.2(a).)



§ 58-50-180. Risk Pool established; board of directors; plan of operation.

§ 58‑50‑180.  Risk Pool established; board of directors; plan of operation.

(a)        There is hereby created a nonprofit entity to be known as the North Carolina Health Insurance Risk Pool. Notwithstanding that the Pool may be supported in whole or in part from State funds, the Pool is not an instrumentality of the State. The Pool shall operate under the supervision and control of the Board.

(b)        The Board of the North Carolina Health Insurance Risk Pool shall consist of the Commissioner, who shall serve as an ex officio nonvoting member of the Board, and 11 members appointed as follows:

(1)        One member who represents an insurer, as appointed by the Governor.

(2)        Two members of the general public who are not employed by or affiliated with an insurance company or plan, group hospital, or other health care provider and can reasonably be expected to qualify for coverage in the Pool. Members of the general public include individuals whose only affiliation with health insurance or health care coverage is as a covered member. The two members of the general public shall be appointed by the General Assembly, as follows:

a.         One member upon the recommendation of the President Pro Tempore of the Senate.

b.         One member upon the recommendation of the Speaker of the House of Representatives.

(3)        Eight members appointed by the Commissioner, as follows:

a.         One insurer who sells individual health insurance policies.

b.         One who represents the insurance industry, as recommended by the insurer who covers the largest number of persons in the State.

c.         One who is licensed to sell health insurance in this State.

d.         Two who represent the medical provider community, one as recommended by the North Carolina Medical Society, and one as recommended by the North Carolina Hospital Association.

e.         One who represents business, as recommended by the North Carolina Chamber.

f.          One who represents small business, as recommended by the National Federation of Independent Business.

g.         One who is either a health policy researcher or a health economist with experience relating to the operation of health insurance risk pools.

(c)        The initial appointments by the Governor and the General Assembly upon the recommendation of the Speaker of the House of Representatives and the President Pro Tempore of the Senate shall serve a term of three years. The initial appointments by the Commissioner under sub‑subdivisions a., b., and d. of subdivision (b)(3) of this section shall be for a term of two years. The initial appointments by the Commissioner under sub‑subdivisions c., e., f., and g. of subdivision (b)(3) of this section shall be for a term of one year. All succeeding appointments shall be for terms of three years. Members shall not serve for more than two successive terms.

A Board member's term shall continue until the member's successor is appointed by the original appointing authority. Vacancies shall be filled by the appointing authority for the unexpired portion of the term in which they occur. A Board member may be removed by the appointing authority for cause.

The Board shall meet at least quarterly upon the call of the chair. A majority of the total membership of the Commission shall constitute a quorum.

The Commissioner shall appoint a chair to serve for the initial two years of the Plan's operation. Subsequent chairs shall be elected by a majority vote of the Board members and shall serve for two‑year terms. Board members shall receive travel allowances under G.S. 138‑5 when traveling to and from meetings of the Board or for official business of the Pool, but shall not receive any per diem under subdivision (a)(1) of that section.

(d)        The Board shall submit to the Commissioner a Plan of Operation for the Pool and any amendments necessary or suitable to assure the fair, reasonable, and equitable administration of the Plan of Operation. The Plan of Operation shall become effective upon approval in writing by the Commissioner consistent with the date on which the coverage under this Part must be made available. If the Board fails to submit a suitable Plan of Operation within 180 days after the appointment of the Board, or at any time thereafter fails to submit suitable amendments to the Plan of Operation, the Commissioner shall adopt temporary rules necessary or advisable to effectuate the provisions of this section. The rules shall continue in force until modified by the Commissioner or superseded by a Plan of Operation submitted by the Board and approved by the Commissioner. The Plan of Operation shall:

(1)        Establish procedures for operation of the Pool.

(2)        Establish procedures for selecting a Pool Administrator in accordance with G.S. 58‑50‑185.

(3)        Establish procedures to create a fund for administrative expenses, which shall be managed by the Board.

(4)        Establish procedures for the collection, handling, disbursing, accounting, and auditing of assets, monies, and claims of the Pool and the Pool Administrator.

(5)        Develop and implement a program to publicize the existence of the Pool, the eligibility requirements, procedures for enrollment, and availability of State premium subsidies and to maintain public awareness of the Pool.

(6)        Establish procedures under which applicants and participants may have grievances reviewed by a grievance committee appointed by the Executive Director in accordance with G.S. 58‑50‑230.

(7)        Establish procedures for identifying and confirming income levels of applicants for Pool coverage who are eligible to receive a State premium subsidy, if a State premium subsidy is available.

(8)        Provide for other matters as may be necessary and proper for the execution of the Executive Director's powers, duties, and obligations under this Part.

(e)        The Pool shall have the general powers and authority granted under the laws of this State to health insurers and the specific authority to do all of the following:

(1)        Enter into contracts as are necessary or proper to carry out the provisions and purposes of this Part, including the authority, with the approval of the Executive Director acting upon the approval or authorization of the Board, to enter into contracts with similar plans of other states for the joint performance of common administrative functions or with persons or other organizations for the performance of administrative functions.

(2)        Sue or be sued.

(3)        Take legal action as necessary to:

a.         Avoid the payment of improper claims against the Pool or the coverage provided by or through the Plan.

b.         Recover any amounts erroneously or improperly paid by the Plan.

c.         Recover any amounts paid by the Pool as a result of mistake of fact or law.

d.         Recover other amounts due the Pool.

(4)        Establish rates and rate schedules in accordance with this Part.

(4a)      Provide premium subsidies if federal grant funds are available for individuals with incomes up to three hundred percent (300%) of the federal poverty guidelines and the Board deems it is fiscally prudent to do so.

(5)        Issue policies of insurance in accordance with the requirements of this Part.

(6)        Appoint appropriate legal, actuarial, and other committees as necessary to provide technical assistance in the operation of the Pool, policy, and other contract design, and any other function within the Pool's authority.

(7)        Establish policies, conditions, and procedures for reinsuring risks of participating health insurers, as defined in G.S. 58‑68‑25(a), desiring to issue Pool coverage in their own name. Provision of reinsurance shall not subject the Pool to any of the capital or surplus requirements, if any, otherwise applicable to reinsurers.

(8)        Employ and fix the compensation of employees.

(9)        Prepare and distribute certificate of eligibility forms and enrollment instruction forms to insurance producers and to the general public.

(10)      Provide for reinsurance for the Pool.

(11)      Issue additional types of health insurance policies to provide optional coverage, including Medicare supplemental insurance coverage.

(12)      Provide for and employ cost containment measures and requirements including preadmission screening, second surgical opinion, concurrent utilization review, disease management, individual case management, health and wellness programs including a smoking cessation initiative, and other commonly used benefit plan design features for the purpose of making health insurance coverage offered by the Pool more cost‑effective.

(13)      Design, utilize, contract, or otherwise arrange for the delivery of cost‑effective health care services, including establishing or contracting with preferred provider organizations, health maintenance organizations, and other limited network provider arrangements.

(14)      Adopt bylaws, policies, and procedures as may be necessary or convenient for the implementation of this Part and the operation of the Pool.

(f)         The Executive Director, with the approval of the Board, shall operate the Pool in a manner so that the estimated cost of providing the benefit plans offered during any calendar year is not anticipated to exceed the total income the Pool expects to receive from policy premiums and other revenue available to the Pool. The Board may impose a cap on enrollment or may suspend enrollment for an indefinite period if the Board finds that estimated costs are anticipated to exceed income, except that any enrollment cap or suspension shall not apply to federally defined eligible individuals who are eligible to enroll in the Pool pursuant to G.S. 58‑50‑195(a)(5).

(g)        The Executive Director shall make an annual report to the Speaker of the House of Representatives, the President Pro Tempore of the Senate, the Commissioner, the Joint Legislative Health Care Oversight Committee, and the Committee on Employee Hospital and Medical Benefits. The report shall summarize the activities of the Pool in the preceding calendar year, including the net written and earned premiums, benefit plan enrollment, the expense of administration, and the paid and incurred losses.

(h)        Neither the Board nor the employees of the Pool are liable for any obligations of the Pool. There shall be no liability on the part of, and no cause of action of any nature shall arise against, the Pool or its agents or employees, the Board, the Executive Director, or the Commissioner or the Commissioner's representatives for any action taken by them in good faith in the performance of their powers and duties under this Part.

(i)         The members of the Board are public servants under G.S. 138A‑3(30) and are subject to the provisions of Chapter 138A of the General Statutes.  (2007‑532, s. 1.1; 2008‑124, ss. 6.1, 6.2; 2009‑286, s. 1; 2009‑570, s. 8(a).)



§ 58-50-185. Administrator.

§ 58‑50‑185.  Administrator.

(a)        The Executive Director, with the approval or authorization of the Board, shall select through a competitive bidding process one or more insurers to administer the Pool. The Executive Director shall evaluate bids submitted based on criteria established by the Board. The criteria shall allow for the comparison of information about each bidding administrator and selection of a Pool Administrator based on at least the following:

(1)        Proven ability to handle health insurance coverage to individuals.

(2)        Efficiency and timeliness of the claim processing procedures.

(3)        Estimated total charges for administering the Pool.

(4)        Ability to apply effective cost containment programs and procedures and to administer the Pool in a cost‑efficient manner.

(5)        Financial condition and stability.

(6)        Evidence of authority to provide third‑party administrative services in North Carolina.

(b)        The Administrator shall serve for a period specified in the contract between the Pool and the Administrator subject to removal for cause and subject to any terms, conditions, and limitations of the contract between the Pool and the Administrator. At least one year before the expiration of each period of service by an Administrator, the Executive Director shall invite eligible entities, including the current Administrator, unless the current Administrator was removed for cause, to submit bids to serve as the Administrator. Selection of the Administrator for the succeeding period shall be made at least six months before the end of the current period.

(c)        The Administrator shall perform such functions relating to the Pool as may be assigned to it, including:

(1)        Verification of eligibility.

(2)        Payment of claims.

(3)        Establishment of a premium billing procedure for collection of premiums from individuals covered under the Pool.

(4)        Other necessary functions to assure timely payment of benefits to covered persons under the Pool.

(d)        The Administrator shall submit regular reports to the Executive Director and the Board regarding the operation of the Pool. The contract between the Pool and the Administrator shall specify the frequency, content, and form of the report.

(e)        Following the close of each calendar year, the Administrator shall determine net written and earned premiums, the expense of administration, and the paid and incurred losses for the year and report this information to the Executive Director and the Board on a form prescribed by the Executive Director.

(f)         The Administrator shall be paid as provided in the contract between the Pool and the Administrator.  (2007‑532, s. 1.1; 2008‑124, s. 6.3.)



§ 58-50-190. Risk Pool rates and policy forms.

§ 58‑50‑190.  Risk Pool rates and policy forms.

(a)        The Pool shall adopt and modify, as appropriate, rates, rate schedules, rate adjustments, expense allowances, agent referral fees, claim reserve formulas, and any other actuarial function appropriate to the operation of the Pool. Rates and rate schedules may be adjusted for appropriate factors such as age, sex, and geographic variation in claim cost and shall take into consideration appropriate rating factors in accordance with established actuarial and underwriting practices.

(b)        The Pool shall determine the standard risk rate by considering the premium rates charged by other insurers offering health insurance coverage to individuals. The standard risk rate shall be established using reasonable actuarial techniques and shall reflect anticipated experience and expenses for the coverage. Pool rates shall be one hundred fifty percent (150%) to two hundred percent (200%) of rates established as applicable for individual standard rates and shall be adjusted annually, at the time of annual renewal.

(c)        The Executive Director, with the approval of the Board and the Commissioner, may develop incentive programs with premium discounts. The Pool may provide for premium surcharges for covered individuals who are smokers. Premium surcharge rates shall be established by the Executive Director, in collaboration with the Board, subject to the approval of the Commissioner.

(d)        Provider reimbursement rates under Pool coverage shall be limited to the rates allowed for providers under the Medicare Program for those services covered by Medicare. The Board shall establish reimbursement rates for services for which Medicare has not established an allowed rate. Providers rendering medical care to an insured shall accept payment of the amount established under this subsection, including any applicable deductible, coinsurance, or co‑payment amounts, as payment in full for services rendered.

(e)        The Pool shall submit all premium rates and premium rate schedules and amendments to the Commissioner for approval. The Pool shall not use any premium rates, premium rate schedules, or amendments to the rates and schedules unless the Commissioner has approved them. The Commissioner, in evaluating the premium rates and premium rate schedules, shall consider the factors provided in this section. The Pool shall provide all individuals enrolled in the Pool with at least 45 days' notice of any change in Pool premium rates or premium rate schedules.

(f)         The Pool shall submit all policy forms, riders, endorsements, and applications for coverage to the Commissioner for approval. The Pool shall not use any policy forms, riders, endorsements, or applications for coverages unless the Commissioner has approved them. Except for any provisions that are specifically treated otherwise under this Part, the provisions of this Chapter that apply to benefit plans and policy forms of health insurers generally shall apply to the benefit plans offered and policy forms used by the Pool. (2007‑532, s. 1.1.)



§ 58-50-195. Eligibility for Pool coverage.

§ 58‑50‑195.  Eligibility for Pool coverage.

(a)        Any individual who is and continues to be a resident of this State is eligible for Pool coverage if the individual provides evidence of any of the following:

(1)        A notice of rejection or refusal to issue substantially similar health insurance coverage for health reasons by an insurer. A rejection or refusal by an insurer offering only stop‑loss, excess loss, or reinsurance coverage with respect to the applicant is not sufficient evidence of eligibility.

(2)        An offer to issue health insurance coverage only with a conditional rider that limits coverage for the individual's high‑risk medical condition.

(3)        A refusal by an insurer to issue health insurance coverage except at a rate exceeding the Pool rate.

(4)        A diagnosis of the individual with one of the medical or health conditions listed by the Board in accordance with this section. An individual diagnosed with one or more of these conditions is eligible for Pool coverage without applying for other health insurance coverage.

(5)        Qualification as a federally defined eligible individual, whether or not currently covered by an insurer under that qualification.

(6)        An individual who is legally domiciled in this State and is eligible for the credit for health insurance costs under the Trade Adjustment Assistance Reform Act of 2002, section 35 of the Internal Revenue Code of 1986. Each dependent of an individual who is eligible for Pool coverage under this subdivision shall also be eligible for Pool coverage.

(7)        The individual has current individual health insurance coverage at a rate exceeding the Pool rate.

(b)        The Board, upon recommendation of the Executive Director, shall adopt a list of medical or health conditions for which a person shall be eligible for Pool coverage under subdivision (a)(4) of this section. The Board may amend the list as the Board considers appropriate.

(c)        An individual is not eligible for coverage under the Pool if:

(1)        The individual has or obtains medical care benefits substantially similar to or more comprehensive than the benefit plan offered by the Pool, or would be eligible to have coverage if the person elected to obtain it, except that:

a.         An individual may maintain other coverage for the period of time the individual is satisfying any preexisting condition waiting period under a Pool policy; and

b.         An individual may maintain Pool coverage for the period of time the individual is satisfying a preexisting condition waiting period under another health insurance policy intended to replace the Pool policy.

(2)        The individual is determined to be eligible for enrollment in the State Medical Assistance Plan or in Medicare, unless the Pool offers Medicare supplemental insurance coverage.

(3)        The individual has previously terminated Pool coverage unless 12 months have lapsed since the termination, except that this subdivision shall not apply with respect to an applicant who is a federally defined eligible individual or to an applicant eligible for or receiving benefits under the Trade Adjustment Assistance Program.

(4)        The individual is an inmate or resident of a public institution, except that this subdivision shall not apply with respect to an applicant who is a federally defined eligible individual.

(5)        The individual's premiums are paid for or reimbursed under any government‑sponsored program or by any government agency or health care provider, except as an otherwise qualifying full‑time employee, or dependent thereof, of a government agency or health care provider. This subdivision shall not apply for individuals receiving benefits under the Trade Adjustment Assistance Program or to individuals receiving premium subsidies made available by the State based on individual income levels.

(6)        The individual has in effect on the date Pool coverage takes effect health insurance coverage from an insurer or insurance arrangement.

(d)        Coverage under the Pool shall cease:

(1)        On the date an individual is no longer a resident of this State.

(2)        On the date an individual requests coverage to end.

(3)        Upon the death of the covered individual.

(4)        On the date State law requires cancellation of the Pool policy.

(5)        At the option of the Pool, 30 days after the Pool makes any inquiry concerning the individual's eligibility or residence to which the individual does not reply.

(6)        Because the individual has failed to make the payments required under this Part.

(7)        Because the individual has performed an act or practice that constitutes fraud or made an intentional misrepresentation of material fact under the terms of the coverage.

(e)        Except as provided in subsection (d) of this section, an individual who ceases to meet the eligibility requirements of this section may be terminated at the end of the Pool policy period for which the necessary premiums have been paid.  (2007‑532, s. 1.1; 2008‑124, s. 6.4.)



§ 58-50-200. Unfair referral to Pool.

§ 58‑50‑200.  Unfair referral to Pool.

It is an unfair trade practice under Article 63 of this Chapter and under Chapter 75 of the General Statutes for an employer, an insurer, an insurance producer, as defined in G.S. 58‑33‑10(7), or a third‑party administrator to refer an individual employee to the Pool or arrange for an individual employee to apply to the Pool for the purpose of separating that employee from a group medical care benefit plan provided in connection with the employee's employment. This section shall not prohibit an insurer or insurance producer from informing an individual of other coverage options, including coverage provided by the Pool. (2007‑532, s. 1.1.)



§ 58-50-205. Minimum Pool benefits.

§ 58‑50‑205.  Minimum Pool benefits.

(a)        The Pool shall offer at least two types of benefit plans for individuals eligible under G.S. 58‑50‑195, including preferred provider organizations with different levels of deductibles and cost‑sharing, and at least one choice of a health savings account. The covered services and benefit levels may vary between the types of benefit plans, but at least two types of benefit plans must, at a minimum, cover the benefits and services outlined in the National Association of Insurance Commissioners' (NAIC) Model Health Pool for Uninsurable Individuals Act and be consistent with comprehensive coverage generally available to persons who are eligible for individual health insurance other than Medicare. All benefit plans offered by the Pool shall include disease or case management services.

(b)        The Board, upon the recommendation of the Executive Director, shall adopt rules regarding the lifetime limits and per individual combined coinsurance and deductibles for the health insurance products offered by the Pool. The initial rules shall include not less than one million dollars ($1,000,000) lifetime limit and a combined annual limit of up to five thousand dollars ($5,000) per individual on coinsurance and deductibles. The Board, upon recommendation of the Executive Director, shall adopt rules adjusting these limitations at least once every five years to reflect changes in the medical component of the Consumer Price Index. When adopting or adjusting lifetime limits the Board may establish categories of diseases that may be more seriously impacted by the lifetime limits than other diseases covered under the Pool. (2007‑532, s. 1.1.)



§ 58-50-210. Preexisting conditions.

§ 58‑50‑210.  Preexisting conditions.

(a)        Except as otherwise provided by law, Pool coverage shall exclude charges or expenses incurred during the first 12 months following the effective date of coverage as to any condition for which medical advice, care, or treatment was recommended or received as to such conditions during the 12‑month period immediately preceding the effective date of coverage, except that no preexisting condition exclusion shall be applied to a federally defined eligible individual or an individual who is eligible for the Pool because of his or her eligibility for the credit for health insurance costs under the Trade Adjustment Assistance Reform Act of 2002, section 35 of the Internal Revenue Code of 1986, pursuant to G.S. 58‑50‑195(a)(6).

(b)        Repealed by Session Laws 2008‑124, s. 6.5, effective October 1, 2008.

(c)        The period of any preexisting condition exclusion shall be reduced by the aggregate of the periods of creditable coverage, if any, applicable as of the enrollment date. Credit for having satisfied some or all of the preexisting condition waiting period under previous creditable coverage, as defined in G.S. 58‑51‑17(a)(1), shall be provided in accordance with G.S. 58‑51‑17.  (2007‑532, s. 1.1; 2008‑124, s. 6.5.)



§ 58-50-215. Nonduplication of benefits.

§ 58‑50‑215.  Nonduplication of benefits.

(a)        The Pool shall be payor of last resort of benefits whenever any other benefit or source of third‑party payment is available. Benefits otherwise payable under coverage shall be reduced by all amounts paid or payable through any other medical care benefits and by all hospital and medical expenses paid or payable under any workers' compensation coverage notwithstanding any provision of law to the contrary, automobile medical payment, or liability insurance, whether provided on the basis of fault or no‑fault, and by any hospital or medical benefits paid or payable under or provided pursuant to any State or federal law or program.

(b)        The Pool shall have a cause of action against an eligible person for the recovery of the amount of benefits paid that are not for covered expenses. Benefits due from the Pool may be reduced or refused as a setoff against any amount recoverable under this subsection. (2007‑532, s. 1.1.)



§ 58-50-220: Reserved for future codification purposes.

§  58‑50‑220: Reserved for future codification purposes.



§ 58-50-225. North Carolina Health Insurance Risk Pool Fund.

§ 58‑50‑225.  North Carolina Health Insurance Risk Pool Fund.

(a)        The North Carolina Health Insurance Risk Pool Fund is established and consists of the following revenue:

(1)        Premiums, fees, charges, rebates, refunds, and any other receipts occurring or arising in connection with the Pool.

(2)        The revenue transferred to the Fund under G.S. 105‑228.5B.

(3)        Gifts, grants, and other appropriations.

(4)        Any interest earned by the Fund.

(b)        Disbursements from the Fund shall include the amounts required to pay the claims, benefits, and administrative costs as may be determined by the Executive Director and the Board.

(c)        For the purposes of providing the funds necessary to carry out the powers and duties of the Pool, effective July 1, 2008, the Teachers' and State Employees' Comprehensive Major Medical Plan and any successor Plan shall pay an annual surcharge to the North Carolina Health Insurance Risk Pool Fund in the amount of one dollar and fifty cents ($1.50) per member per year based on enrollment of active employee Plan members and their dependents covered under the Plan.  (2007‑532, ss. 1.1, 6; 2008‑118, ss. 3.2(b), (g).)



§ 58-50-230. Complaint procedures.

§ 58‑50‑230.  Complaint procedures.

An applicant or participant in coverage from the Pool is entitled to have complaints against the Pool reviewed by a grievance committee appointed by the Executive Director. Members of the Board shall not serve on the grievance committee. The grievance process shall comply with G.S. 58‑50‑62. The grievance committee shall report to the Board after completion of the review of each complaint. The Executive Director shall retain all written complaints regarding the Pool at least until the third anniversary of the date the Pool received the complaint. Independent review of an appeal decision upholding a noncertification or a second‑level grievance review decision upholding a noncertification shall be subject to review pursuant to Part 4 of this Article. (2007‑532, s. 1.1.)



§ 58-50-235. Audit.

§ 58‑50‑235.  Audit.

An audit of the Pool shall be conducted annually under the oversight of the State Auditor. The cost of the audit shall be reimbursed to the State Auditor from the Fund.  (2007‑532, s. 1.1; 2008‑118, s. 3.2(c).)



§ 58-50-240. Taxation.

§  58‑50‑240.  Taxation.

The Pool established under this Part is exempt from any and all State taxes. (2007‑532, s. 1.1.)



§ 58-50-245. Rules.

§  58‑50‑245.  Rules.

The Board and the Commissioner may adopt rules pursuant to Chapter 150B of the General Statutes, including temporary rules, to implement this Part. (2007‑532, s. 1.1.)



§ 58-50-250. Collective action.

§ 58‑50‑250.  Collective action.

The establishment of rates, forms, or procedures and any other joint or collective action required by this Part may not be the basis of any legal action or criminal or civil liability or penalty against the Pool or any insurer. (2007‑532, s. 1.1.)



§ 58-50-255. Pool financing; Board reporting.

§ 58‑50‑255.  Pool financing; Board reporting.

(a)        The Board shall monitor methods of financing the Pool to ensure a stable funding source and allow for its continued operation. This monitoring shall include supplementary sources of funding, such as funds obtained from public and private not‑for‑profit foundations, or other appropriate and available State or non‑State funds. The Board shall also review on a regular basis:

(1)        The number of individuals in this State who are uninsured as of a date certain because of high‑risk conditions.

(2)        The number of uninsured individuals who would qualify for coverage under the Pool based on G.S. 58‑50‑195 and its Plan of Operation.

(3)        The cost of coverage under each of the health insurance plans developed by the Board, including administrative costs.

(4)        The status of a request by the State to the Centers for Medicare and Medicaid Services for approval of the North Carolina Health Insurance Risk Pool to be considered an acceptable "alternative mechanism" under the federal Health Insurance Portability and Accountability Act in accordance with 45 C.F.R. § 148.128(e).

(5)        Methods for providing a premium subsidy on a sliding scale basis for individuals with incomes up to three hundred percent (300%) of the federal poverty guidelines.

(b)        The Board shall report its findings and recommendations to the General Assembly on March 1, 2008, and annually thereafter. (2007‑532, s. 1.1.)



§ 58-50-260: Reserved for future codification purposes.

§ 58‑50‑260: Reserved for future codification purposes.



§ 58-50-261: Reserved for future codification purposes.

§ 58‑50‑261: Reserved for future codification purposes.



§ 58-50-262: Reserved for future codification purposes.

§ 58‑50‑262: Reserved for future codification purposes.



§ 58-50-263: Reserved for future codification purposes.

§ 58‑50‑263: Reserved for future codification purposes.



§ 58-50-264: Reserved for future codification purposes.

§ 58‑50‑264: Reserved for future codification purposes.



§ 58-50-265: Reserved for future codification purposes.

§ 58‑50‑265: Reserved for future codification purposes.



§ 58-50-270. Definitions.

Part 7. Contracts Between Health Benefit Plans and Health Care Providers.

§ 58‑50‑270.  Definitions.

Unless the context clearly requires otherwise, the following definitions apply in this Part.

(1)        "Amendment"  Any change to the terms of a contract, including terms incorporated by reference, that modifies fee schedules. A change required by federal or State law, rule, regulation, administrative hearing, or court order is not an amendment.

(2)        "Contract"  An agreement between an insurer and a health care provider for the provision of health care services by the provider on a preferred or in‑network basis.

(3)        "Health benefit plan"  A policy, certificate, contract, or plan as defined in G.S. 58‑3‑167.

(3a)      "Health care provider"  An individual who is licensed, certified, or otherwise authorized under Chapter 90 or Chapter 90B of the General Statutes or under the laws of another state to provide health care services in the ordinary course of business or practice of a profession or in an approved education or training program and a facility that is licensed under Chapter 131E or Chapter 122C of the General Statutes or is owned or operated by the State of North Carolina in which health care services are provided to patients.

(4)        "Insurer"  An entity as defined in G.S. 58‑3‑227(a)(4).  (2009‑352, s. 1; 2009‑487, s. 2(a).)



§ 58-50-275. Notice contact provisions.

§ 58‑50‑275.  Notice contact provisions.

(a)        All contracts shall contain a "notice contact" provision listing the name or title and address of the person to whom all correspondence, including proposed amendments and other notices, pertaining to the contractual relationship between parties shall be provided. Each party to a contract shall designate its notice contact under such contract.

(b)        Means for sending all notices provided under a contract shall be one or more of the following, calculated as (i) five business days following the date the notice is placed, first‑class postage prepaid, in the United States mail; (ii) on the day the notice is hand delivered; (iii) for certified or registered mail, the date on the return receipt; or (iv) for commercial courier service, the date of delivery. Nothing in this section prohibits the use of an electronic medium for a communication other than an amendment if agreed to by the insurer and the provider.  (2009‑352, s. 1; 2009‑487, s. 2(b).)



§ 58-50-280. Contract amendments.

§ 58‑50‑280.  Contract amendments.

(a)        A health benefit plan or insurer shall send any proposed contract amendment to the notice contact of a health care provider pursuant to G.S. 58‑50‑275. The proposed amendment shall be dated, labeled "Amendment," signed by the health benefit plan or insurer, and include an effective date for the proposed amendment.

(b)        A health care provider receiving a proposed amendment shall be given at least 60 days from the date of receipt to object to the proposed amendment. The proposed amendment shall be effective upon the health care provider failing to object in writing within 60 days.

(c)        If a health care provider objects to a proposed amendment, then the proposed amendment is not effective and the initiating health benefit plan or insurer shall be entitled to terminate the contract upon 60 days written notice to the health care provider.

(d)        Nothing in this Part prohibits a health care provider and insurer from negotiating contract terms that provide for mutual consent to an amendment, a process for reaching mutual consent, or alternative notice contacts.  (2009‑352, s. 1; 2009‑487, s. 2(c).)



§ 58-50-285. Policies and procedures.

§ 58‑50‑285.  Policies and procedures.

(a)        A health benefit plan or insurer shall provide a copy of its policies and procedures to a health care provider prior to execution of a new or amended contract and annually to all contracted health care providers. Such policies and procedures may be provided to the health care provider in hard copy, CD, or other electronic format, and may also be provided by posting the policies and procedures on the Web site of the health plan or insurer.

(b)        The policies and procedures of a health benefit plan or insurer shall not conflict with or override any term of a contract, including contract fee schedules. In the event of a conflict between a policy or procedure and the language in a contract, the contract language shall prevail.  (2009‑352, s. 1.)



§ 58-51-1. Form, classification and rates to be approved by Commissioner.

Article 51.

Nature of Policies.

§ 58‑51‑1.  Form, classification and rates to be approved by Commissioner.

No policy of insurance against loss or damage from the sickness or the bodily injury or death of the insured by accident shall be issued or delivered to any person in this State until a copy of the form thereof and of the classification of risks and the premium rates pertaining thereto have been filed with, and the forms approved by, the Commissioner. If the Commissioner shall notify, in writing, the company or other insurer which has filed such form that it does not comply with the requirements of law, specifying the reasons for his opinion, it shall be unlawful thereafter for any such insurer to issue any policy in such form. The action of the Commissioner in this regard shall be subject to review by any court of competent jurisdiction; but nothing in this Article shall be construed to give jurisdiction to any court not already having jurisdiction. (1911, c. 209, s. 1; 1913, c. 91, s. 1; C.S., s. 6477; 1945, c. 385; 1991, c. 720, s. 4.)



§ 58-51-5. Form of policy.

§ 58‑51‑5.  Form of policy.

(a)        No policy of accident and health insurance shall be delivered or issued for delivery to any person in this State unless:

(1)        The entire money and other considerations therefor are expressed therein; and

(2)        The time at which the insurance takes effect and terminates is expressed therein; and

(3)        It purports to insure only one person, except that a policy may insure, originally or by subsequent amendment, upon the application of an adult member of a family who shall be deemed the policyholder, any two or more eligible members of that family, including husband, wife, dependent children or any children under a specified age which shall not exceed 19 years and any other persons dependent upon the policyholder; and

(4)        The style, arrangement, and overall appearance of the policy, any endorsements, or attached papers give no undue prominence to any portion of the text. For the purpose of this subdivision, "text" includes all printed matter except the name and address of the insurer, the name or title of the policy, and captions and subcaptions.

(5)        The exceptions and reductions of indemnity are set forth in the policy and, except those which are set forth in G.S. 58‑51‑15, are printed, at the insurer's option, either included with the benefit provision to which they apply, or under an appropriate caption such as "EXCEPTIONS," or "EXCEPTIONS AND REDUCTIONS," provided that if an exception or reduction specifically applies only to a particular benefit of the policy, a statement of such exception or reduction shall be included with the benefit provision to which it applies; and

(6)        Each such form, including riders and endorsements, shall be identified by a form number in the lower left‑hand corner of the first page thereof; and

(7)        It contains no provision purporting to make any portion of the charter, rules, constitution, or bylaws of the insurer a part of the policy unless such portion is set forth in full in the policy, except in the case of the incorporation of, or reference to, a statement of rates or classification of risks, or short‑rate table filed with the Commissioner.

(8)        It contains no provision excluding from coverage claims that are subject to the Workers' Compensation Act, Article 1 of Chapter 97 of the General Statutes, unless the exclusion extends to only specific medical charges for which the employee, employer, or carrier is liable or responsible according to a final adjudication of the claim under that Article or an order of the North Carolina Industrial Commission approving a settlement agreement entered into under that Article.

(b)        If any policy is issued by an insurer domiciled in this State for delivery to a person residing in another state, and if the official having responsibility for the administration of the insurance laws of such other state shall have advised the Commissioner that any such policy is not subject to approval or disapproval by such official, the Commissioner may by ruling require that such policy meet the standards set forth in subsection (a) of this section and in G.S. 58‑51‑15. (1913, c. 91, s. 2; C.S., s. 6478; 1945, c. 385; 1953, c. 1095, s. 1; 1979, c. 755, s. 8; 2001‑216, s. 4; 2001‑487, s. 102(b).)



§ 58-51-10. Right to return policy and have premium refunded.

§ 58‑51‑10.  Right to return policy and have premium refunded.

Every individual or family hospitalization policy, certificate, contract or plan issued for delivery in the State of North Carolina on and after July 1, 1961, must have printed thereon or attached thereto a notice stating substantially: "YOUR POLICY MAY NOT BE IN FORCE WHEN YOU HAVE A CLAIM! PLEASE READ! Your policy was issued based on the information entered in your application, a copy of which is attached to the policy. If, to the best of your knowledge and belief, there is any misstatement in your application or if any information concerning the medical history of any insured person has been omitted, you should advise the Company immediately regarding the incorrect or omitted information; otherwise, your policy may not be a valid contract. RIGHT TO RETURN POLICY WITHIN 10 DAYS. If for any reason you are not satisfied with your policy, you may return it to the Company within 10 days of the date you received it and the premium you paid will be promptly refunded." If a policyholder or certificate holder or purchaser of a contract or plan returns same pursuant to such notice, coverage under such policy, certificate, contract or plan shall become void immediately upon the mailing or delivery of the contract, certificate, policy or plan to the insurance company at its home or branch office or to the agent through whom it was purchased. Coverage shall exist under such policy, certificate, contract or plan within said 10‑day period until said mailing or delivery of the contract. (1955, c. 850, s. 10; 1961, c. 962.)



§ 58-51-15. Accident and health policy provisions.

§ 58‑51‑15.  Accident and health policy provisions.

(a)        Required Provisions.  Except as provided in subsection (c) of this section each such policy delivered or issued for delivery to any person in this State shall contain the provisions specified in this subsection in the substance of the words that appear in this section. Such provisions shall be preceded individually by the caption appearing in this subsection or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the Commissioner may approve.

(1)        A provision in the substance of the following language:

ENTIRE CONTRACT; CHANGES: This policy, including the endorsements and the attached papers, if any, constitutes the entire contract of insurance. No change in this policy shall be valid until approved by an executive officer of the insurer and unless such approval be endorsed hereon or attached hereto. No agent has authority to change this policy or waive any of its provisions.

(2)        A provision in the substance of the following language:

TIME LIMIT ON CERTAIN DEFENSES:

a.         After two years from the date of issue or reinstatement of this policy no misstatements except fraudulent misstatements made by the applicant in the application for such policy shall be used to void the policy or deny a claim for loss incurred or disability (as defined in the policy) commencing after the expiration of such two‑year period.

The foregoing policy provision may be used in its entirety only in major or catastrophe hospitalization policies and major medical policies each affording benefits of five thousand dollars ($5,000) or more for any one sickness or injury; disability income policies affording benefits of one hundred dollars ($100.00) or more per month for not less than 12 months; and franchise policies. Other policies to which this section applies must delete the words "except fraudulent misstatements."

(The foregoing policy provision shall not be so construed as to affect any legal requirement for avoidance of a policy or denial of a claim during such initial two‑year period, nor to limit the application of G.S. 58‑51‑15(b), (1), (2), (3), (4) and (5) in the event of misstatement with respect to age or occupation or other insurance.)

(A policy which the insured has the right to continue in force subject to its terms by the timely payment of premium:

1.         Until at least age 50 or,

2.         In the case of a policy issued after age 44, for at least five years from its date of issue, may contain in lieu of the foregoing the following provisions (from which the clause in parentheses may be omitted at the insurer's option) under the caption "INCONTESTABLE."

After this policy has been in force for a period of two years during the lifetime of the insured (excluding any period during which the insured is disabled), it shall become incontestable as to the statements contained in the application.)

b.         This policy contains a provision limiting coverage for preexisting conditions. Preexisting conditions are covered under this policy ____ (insert number of months or days, not to exceed one year) after the effective date of coverage. Preexisting conditions mean "those conditions for which medical advice, diagnosis, care, or treatment was received or recommended within the one‑year period immediately preceding the effective date of the person's coverage." Credit for having satisfied some or all of the preexisting condition waiting periods under previous health benefits coverage shall be given in accordance with G.S. 58‑51‑17. The excepted benefits described in G.S. 58‑68‑25(b) are not subject to this requirement for giving credit.

(3)        A provision in the substance of the following language:

GRACE PERIOD: A grace period of ______ (insert a number not less than "7" for weekly premium policies, "10" for monthly premium policies and "31" for all other policies) days will be granted for the payment of each premium falling due after the first premium, during which grace period the policy shall continue in force.

(A policy which contains a cancellation provision may add, at the end of the above provision, subject to the right of the insurer to cancel in accordance with the cancellation provision hereof.

A policy in which the insurer reserves the right to refuse any renewal shall have, at the beginning of the above provision,

Unless not less than five days prior to the premium due date the insurer has delivered to the insured or has mailed to his last address as shown by the record of the insurer written notice of its intention not to renew this policy beyond the period for which the premium has been accepted.)

(4)        A provision in the substance of the following language:

REINSTATEMENT: If any renewal premium be not paid within the time granted the insured for payment, a subsequent acceptance of premium by the insurer or by any agent duly authorized by the insurer to accept such premium, without requiring in connection therewith an application for reinstatement, shall reinstate the policy; provided, however, that if the insurer or such agent requires an application for reinstatement and issues a conditional receipt for the premium tendered, the policy will be reinstated upon approval of such application by the insurer, or, lacking such approval, upon the forty‑fifth day following the date of such conditional receipt unless the insurer has previously notified the insured in writing of its disapproval of such application. The reinstated policy shall cover only loss resulting from such accidental injury as may be sustained after the date of reinstatement and loss due to such sickness as may begin more than 10 days after such date. In all other respects the insured and insurer shall have the same rights thereunder as they had under the policy immediately before the due date of the defaulted premium, subject to any provisions endorsed hereon or attached hereto in connection with the reinstatement. Any premium accepted in connection with a reinstatement shall be applied to a period for which premium has not been previously paid, but not to any period more than 60 days prior to the date of reinstatement.

(The last sentence of the above provision may be omitted from any policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums:

a.         Until at least age 50 or,

b.         In the case of a policy issued after age 44, for at least five years from its date of issue.)

(5)        A provision in the substance of the following language:

NOTICE OF CLAIM: Written notice of claim must be given to the insurer within 20 days after the occurrence or commencement of any loss covered by the policy, or as soon thereafter as is reasonably possible. Notice given by or on behalf of the insured or the beneficiary to the insurer at ______ (insert the location of such office as the insurer may designate for the purpose), or to any authorized agent of the insurer, with information sufficient to identify the insured, shall be deemed notice to the insurer.

(In a policy providing a loss‑of‑time benefit which may be payable for at least two years, an insurer may at its option insert the following between the first and second sentences of the above provision:

Subject to the qualifications set forth below, if the insured suffers loss of time on account of disability for which indemnity may be payable for at least two years, he shall, at least once in every six months after having given notice of claim, give to the insurer notice of continuance of said disability, except in the event of legal incapacity. The period of six months following any filing of proof by the insured or any payment by the insurer on account of such claim or any denial of liability in whole or in part by the insurer shall be excluded in applying this provision. Delay in the giving of such notice shall not impair the insured's right to any indemnity which would otherwise have accrued during the period of six months preceding the date on which such notice is actually given.)

(6)        A provision in the substance of the following language:

CLAIM FORMS: The insurer, upon receipt of a notice of claim, will furnish to the claimant such forms as are usually furnished by it for filing proofs of loss. If such forms are not furnished within 15 days after the giving of such notice the claimant shall be deemed to have complied with the requirements of this policy as to proof of loss upon submitting, within the time fixed in the policy for filing proofs of loss, written proof covering the occurrence, the character and the extent of the loss for which claim is made.

(7)        A provision in the substance of the following language:

PROOFS OF LOSS: Written proof of loss must be furnished to the insurer at its said office in the case of a claim for loss for which this policy provides any periodic payment contingent upon continuing loss within 180 days after the termination of the period for which the insurer is liable and in case of a claim for any other loss within 180 days after the date of such loss. Failure to furnish such proof within the time required shall not invalidate nor reduce any claim if it was not reasonably possible to give proof within such time, provided such proof is furnished as soon as reasonably possible and in no event, except in the absence of legal capacity of the insured, later than one year from the time proof is otherwise required.

(8)        A provision in the substance of the following language:

TIME OF PAYMENT OF CLAIMS: Indemnities payable under this policy for any loss other than loss for which this policy provides any period payment will be paid immediately upon receipt of due written proof of such loss. Subject to due written proof of loss, all accrued indemnities for loss for which this policy provides periodic payment will be paid ______ (insert period for payment which must not be less frequently than monthly) and any balance remaining unpaid upon the termination of liability will be paid immediately upon receipt of due written proof.

(9)        A provision in the substance of the following language:

PAYMENT OF CLAIMS: Indemnity for loss of life will be payable in accordance with the beneficiary designation and the provisions respecting such payment which may be prescribed herein and effective at the time of payment. If no such designation or provision is then effective, such indemnity shall be payable to the estate of the insured. Any other accrued indemnities unpaid at the insured's death may, at the option of the insurer, be paid either to such beneficiary or to such estate. All other indemnities will be payable to the insured.

(The following provisions, or either of them, may be included with the foregoing provision at the option of the insurer:

If any indemnity of this policy shall be payable to the estate of the insured, or to an insured or beneficiary who is a minor or otherwise not competent to give a valid release, the insurer may pay such indemnity, up to an amount not exceeding $ ______ (insert an amount which shall not exceed three thousand dollars ($3,000)), to any relative by blood or connection by marriage of the insured or beneficiary who is deemed by the insurer to be equitably entitled thereto. Any payment made by the insurer in good faith pursuant to this provision shall fully discharge the insurer to the extent of such payment.

Subject to any written direction of the insured in the application or otherwise all or a portion of any indemnities provided by this policy on account of hospital, nursing, medical, or surgical services, may at the insurer's option and unless the insured requests otherwise in writing not later than the time of filing proofs of such loss, be paid directly to the hospital or person rendering such services; but it is not required that the service be rendered by a particular hospital or person.)

(10)      A provision in the substance of the following language:

PHYSICAL EXAMINATIONS AND AUTOPSY: The insurer at its own expense shall have the right and opportunity to examine the person of the insured when and as often as it may reasonably require during the pendency of a claim hereunder and to make an autopsy in case of death where it is not forbidden by law.

(11)      A provision in the substance of the following language:

LEGAL ACTIONS: No action at law or in equity shall be brought to recover on this policy prior to the expiration of 60 days after written proof of loss has been furnished in accordance with the requirements of this policy. No such action shall be brought after the expiration of three years after the time written proof of loss is required to be furnished.

(12)      A provision in the substance of the following language:

CHANGE OF BENEFICIARY: Unless the insured makes an irrevocable designation of beneficiary, the right to change of beneficiary is reserved to the insured and the consent of the beneficiary or beneficiaries shall not be requisite to surrender or assignment of this policy or to any change of beneficiary or beneficiaries, or to any other changes in this policy.

(The first clause of this provision, relating to the irrevocable designation of beneficiary, may be omitted at the insurer's option.)

(b)        Other Provisions.  Except as provided in subsection (c) of this section, no such policy delivered or issued for delivery to any person in this State shall contain provisions respecting the matters set forth below unless such provisions are in the substance of the words that appear in this section. Any such provision contained in the policy shall be preceded individually by the appropriate caption appearing in this subsection or, at the option of the insurer, by such appropriate individual or group captions or subcaptions as the Commissioner may approve.

(1)        A provision in the substance of the following language:

CHANGE OF OCCUPATION: If the insured be injured or contract sickness after having changed his occupation to one classified by the insurer as more hazardous than that stated in this policy or while doing for compensation anything pertaining to an occupation so classified, the insurer will pay only such portion of the indemnities provided in this policy as the premium paid would have purchased at the rates and within the limits fixed by the insurer for such more hazardous occupation. If the insured changes his occupation to one classified by the insurer as less hazardous than that stated in this policy, the insurer, upon receipt of proof of such change of occupation, will reduce the premium rate accordingly, and will return the excess pro rata unearned premium from the date of change of occupation or from the policy anniversary date immediately preceding receipt of such proof, whichever is the more recent. In applying this provision, the classification of occupational risk and the premium rates shall be such as have been last filed by the insurer prior to the occurrence of the loss for which the insurer is liable or prior to date of proof of change in occupation with the state official having supervision of insurance in the state where the insured resided at the time this policy was issued; but if such filing was not required, then the classification of occupational risk and the premium rates shall be those last made effective by the insurer in such state prior to the occurrence of the loss or prior to the date of proof of change in occupation.

(2)        A provision in the substance of the following language:

MISSTATEMENT OF AGE: If the age of the insured has been misstated, all amounts payable under this policy shall be such as the premium paid would have purchased at the correct age.

(3)        A provision in the substance of the following language:

OTHER INSURANCE IN THIS INSURER: If an accident or health or accident and health policy or policies previously issued by the insurer to the insured be in force concurrently herewith, making the aggregate indemnity for ____ (insert type of coverage or coverages) in excess of $ ______ (insert maximum limit of indemnity or indemnities) the excess insurance shall be void and all premiums paid for such excess shall be returned to the insured or to his estate.

Or, in lieu thereof:

Insurance effective at any one time on the insured under a like policy or policies in this insurer is limited to the one such policy elected by the insured, his beneficiary or his estate, as the case may be, and the insurer will return all premiums paid for all other such policies.

(4)        A provision in the substance of the following language:

INSURANCE WITH OTHER INSURERS: If there be other valid coverage, not with this insurer, providing benefits for the same loss on a provision of service basis or on an expense incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability under any expense incurred coverage of this policy shall be for such proportion of the loss as the amount which would otherwise have been payable hereunder plus the total of the like amounts under all such other valid coverages for the same loss of which this insurer had notice bears to the total like amounts under all valid coverages for such loss, and for the return of such portion of the premiums paid as shall exceed the pro rata portion for the amount so determined. For the purpose of applying this provision when other coverage is on a provision of service basis, the "like amount" of such other coverage shall be taken as the amount which the services rendered would have cost in the absence of such coverage.

(If the foregoing policy provision is included in a policy which also contains the next following policy provision there shall be added to the caption of the foregoing provision the phrase "____ EXPENSE INCURRED BENEFITS." The insurer may, at its option, include in this provision a definition of "other valid coverage," approved as to form by the Commissioner, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, and by hospital or medical service organizations, and to any other coverage the inclusion of which may be approved by the Commissioner. In the absence of such definition such term shall not include group insurance, automobile medical payments insurance, or coverage provided by hospital or medical service organizations or by union welfare plans or employer or employee benefit organizations. For the purpose of applying the foregoing policy provision with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute (including any workers' compensation or employer's liability statute) whether provided by a governmental agency or otherwise shall in all cases be deemed to be "other valid coverage" of which the insurer has had notice. In applying the foregoing policy provisions no third‑party liability coverage shall be included as "other valid coverage.")

(5)        A provision in the substance of the following language:

INSURANCE WITH OTHER INSURERS: If there be other valid coverage, not with this insurer, providing benefits for the same loss on other than an expense incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability for such benefits under this policy shall be for such proportion of the indemnities otherwise provided hereunder for such loss as the like indemnities of which the insurer had notice (including the indemnities under this policy) bear to the total amount of all like indemnities for such loss, and for the return of such portion of the premium paid as shall exceed the pro rata portion for the indemnities thus determined.

(If the foregoing policy provision is included in a policy which also contains the next preceding policy provision there shall be added to the caption of the foregoing provision the phrase "____ OTHER BENEFITS." The insurer may, at its option, include in this provision a definition of "other valid coverage," approved as to form by the Commissioner, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, and to any other coverage the inclusion of which may be approved by the Commissioner. In the absence of such definition such term shall not include group insurance, or benefits provided by union welfare plans or by employer or employee benefit organizations. For the purpose of applying the foregoing policy provision with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute (including any workers' compensation or employer's liability statute) whether provided by a governmental agency or otherwise shall in all cases be deemed to be "other valid coverage" of which the insurer has had notice. In applying the foregoing policy provision no third‑party liability coverage shall be included as "other valid coverage.")

(6)        A provision in the substance of the following language:

RELATION OF EARNINGS TO INSURANCE: If the total monthly amount of loss of time benefits promised for the same loss under all valid loss of time coverage upon the insured, whether payable on a weekly or monthly basis, shall exceed the monthly earnings of the insured at the time disability commenced or his average monthly earnings for the period of two years immediately preceding a disability for which claim is made, whichever is the greater, the insurer will be liable only for such proportionate amount of such benefits under this policy as the amount of such monthly earnings or such average monthly earnings of the insured bears to the total amount of monthly benefits for the same loss under all such coverage upon the insured at the time such disability commences and for the return of such part of the premiums paid during such two years as shall exceed the pro rata amount of the premiums for the benefits actually paid hereunder; but this shall not operate to reduce the total monthly amount of benefits payable under all such coverage upon the insured below the sum of two hundred dollars ($200.00) or the sum of the monthly benefits specified in such coverages, whichever is the lesser, nor shall it operate to reduce benefits other than those payable for loss of time.

(The foregoing policy provision may be inserted only in a policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums:

a.         Until at least age 50 or,

b.         In the case of a policy issued after age 44, for at least five years from its date of issue.

The insurer may, at its option, include in this provision a definition of "valid loss of time coverage," approved as to form by the Commissioner, which definition shall be limited in subject matter to coverage provided by governmental agencies or by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, or to any other coverage the inclusion of which may be approved by the Commissioner or any combination of such coverages. In the absence of such definition such term shall not include any coverage provided for such insured pursuant to any compulsory benefit statute (including any workers' compensation or employer's liability statute), or benefits provided by union welfare plans or by employer or employee benefit organizations.)

(7)        A provision in the substance of the following language:

UNPAID PREMIUM: Upon the payment of a claim under this policy, any premium then due and unpaid or covered by any note or written order may be deducted therefrom.

(8)        Repealed by Session Laws 1955, c. 886, s. 1.

(9)        A provision in the substance of the following language:

CONFORMITY WITH STATE STATUTES: Any provision of this policy which, on its effective date, is in conflict with the statutes of the state in which the insured resides on such date is hereby amended to conform to the minimum requirements of such statutes.

(10)      A provision in the substance of the following language:

ILLEGAL OCCUPATION: The insurer shall not be liable for any loss to which a contributing cause was the insured's commission of or attempt to commit a felony or to which a contributing cause was the insured's being engaged in an illegal occupation.

(11)      Repealed by Session Laws 2001‑334, s. 4.1, effective October 1, 2001.

(c)        Inapplicable or Inconsistent Provisions.  If any provision of this section is in whole or in part inapplicable to or inconsistent with the coverage provided by a particular form of policy the insurer, with the approval of the Commissioner, shall omit from such policy any inapplicable provision or part of a provision, and shall modify any inconsistent provision or part of the provision in such manner as to make the provision as contained in the policy consistent with the coverage provided by the policy.

(d)        Order of Certain Policy Provisions.  The provisions which are the subject of subsections (a) and (b) of this section, or any corresponding provisions which are used in lieu thereof in accordance with such subsections, shall be printed in the consecutive order of the provisions in such subsections or, at the option of the insurer, any such provision may appear as a unit in any part of the policy, with other provisions to which it may be logically related, provided the resulting policy shall not be in whole or in part unintelligible, uncertain, ambiguous, abstruse, or likely to mislead a person to whom the policy is offered, delivered or issued.

(e)        Third‑Party Ownership.  The word "insured," as used in Articles 50 through 55 of this Chapter shall not be construed as preventing a person other than the insured with a proper insurable interest from making application for and owning a policy covering the insured or from being entitled under such a policy to any indemnities, benefits and rights provided therein.

(f)         Requirements of Other Jurisdictions.

(1)        Any policy of a foreign or alien insurer, when delivered or issued for delivery to any person in this State, may contain any provision which is not less favorable to the insured or the beneficiary than the provisions of Articles 50 through 55 of this Chapter and which is prescribed or required by the law of the state under which the insurer is organized.

(2)        Any policy of a domestic insurer may, when issued for delivery in any other state or country, contain any provision permitted or required by the laws of such other state or country.

(g)        Filing Procedure.  The Commissioner may make such reasonable rules and regulations concerning the procedure for the filing or submission of policies subject to Articles 50 through 55 of this Chapter as are necessary, proper or advisable to the administration of Articles 50 through 55 of this Chapter. This provision shall not abridge any other authority granted the Commissioner by law.

(h)        Preexisting Condition Exclusion Clarification.  Sub‑subdivision (a)(2)b. of this section does not apply to policies issued to eligible individuals under G.S. 58‑68‑60.

(i)         Applicability.  This section applies to all accident and health insurance policies delivered or issued for delivery in this State, including certificates issued under group policies that are delivered or issued for delivery in this State. This section also applies to certificates issued under a policy issued and delivered to a trust or association outside this State and covering persons residing in this State.  (1953, c. 1095, s. 2; 1955, c. 850, s. 8; c. 886, s. 1; 1961, c. 432; 1979, c. 755, ss. 9‑12; 1983 (Reg. Sess., 1984), c. 1110, s. 13; 1987, c. 864, s. 42; 1987 (Reg. Sess., 1988), c. 975, s. 2; 1991, c. 636, s. 3; c. 720, s. 35; 1993, c. 506, s. 4; c. 553, s. 17; 1995, c. 507, s. 23A.1(g); 1995 (Reg. Sess., 1996), c. 742, s. 27; 1997‑259, ss. 7, 7.1; 1999‑351, s. 1; 2000‑162, s. 4(d); 2001‑334, s. 4.1; 2002‑187, s. 5.2; 2005‑223, ss. 4(a), 4(b); 2007‑298, s. 2.1; 2009‑382, s. 8.)



§ 58-51-16. Intoxicants and narcotics.

§ 58‑51‑16.  Intoxicants and narcotics.

(a)        Except for the payment of benefits for the necessary care and treatment of chemical dependency as provided by law, an accident and health insurer shall not be liable for any loss sustained or contracted in consequence of the insured's being intoxicated or under the influence of any narcotic unless administered on the advice of a physician.

(b)        The provision in subsection (a) of this section may not be used with respect to a medical expense policy.

(c)        For purposes of this section, "medical expense policy" means an accident and health insurance policy that provides hospital, medical, and surgical expense coverage. (2001‑334, s. 4.2.)



§ 58-51-17. Portability for accident and health insurance.

§ 58‑51‑17.  Portability for accident and health insurance.

(a)        Rules Relating to Crediting Previous Coverage.

(1)        Creditable coverage defined.  For the purposes of this section, "creditable coverage" means, with respect to an individual, coverage of the individual under any of the following:

a.         A group health plan as defined in G.S. 58‑68‑25(a)(4b).

b.         Health insurance coverage without regard to whether the coverage is offered in the group market, the individual market, or otherwise.

c.         Part A or part B of title XVIII of the Social Security Act.

d.         Title XIX of the Social Security Act, other than coverage consisting solely of benefits under section 1928.

e.         Chapter 55 of title 10, United States Code.

f.          A medical care program of the Indian Health Service or of a tribal organization.

g.         A State health benefits risk pool.

h.         A health plan offered under chapter 89 of title 5, United States Code.

i.          A public health plan (as defined in federal regulations).

j.          A health benefit plan under section 5(e) of the Peace Corps Act (22 U.S.C. § 2504(e)).

k.         Title XXI of the Social Security Act (State Children's Health Insurance Program).

"Creditable coverage" does not include coverage consisting solely of coverage of excepted benefits as described in G.S. 58‑68‑25(b). However, short‑term limited‑duration health insurance coverage shall be considered creditable coverage for purposes of this section.

(2)        Not counting periods before significant breaks in coverage.

a.         In general.  A period of creditable coverage shall not be counted, with respect to enrollment of an individual under an individual health insurance plan, if, after the period and before the enrollment date, there was a 63‑day period during all of which the individual was not covered under any creditable coverage.

b.         Waiting period not treated as a break in coverage.  For the purposes of sub‑subdivision a. of this subdivision and subdivision (b)(3) of this section, any period that an individual is in a waiting period, as defined in G.S. 58‑68‑30(b)(4)c., for any coverage under an individual health insurance plan shall not be taken into account in determining the continuous period under sub‑subdivision a. of this subdivision.

c.         For an individual who elects COBRA continuation coverage during the second election period provided under the Trade Act of 2002, the days between the date the individual lost group health plan coverage and the first day of the second COBRA election period shall not be considered when determining whether a significant break in coverage has occurred.

(3)        Method of crediting coverage.  An individual health insurer shall count a period of creditable coverage without regard to the specific benefits covered during the period.

(4)        Establishment of period.  Periods of creditable coverage for an individual shall be established through presentation of certifications described in subsection (c) of this section or in another manner that is specified in regulations.

(5)        Determination of creditable coverage.

a.         Determination within reasonable time.  If an individual health insurer receives creditable coverage information under subsection (c) of this section, the insurer shall, within a reasonable time following receipt of the information, make a determination regarding the amount of the individual's creditable coverage and the length of any exclusion that remains. Whether this determination is made within a reasonable time depends on the relevant facts and circumstances. Relevant facts and circumstances include whether a plan's application of a preexisting condition exclusion would prevent an individual from having access to urgent medical care.

b.         No time limit on presenting evidence of creditable coverage.  An individual health insurer shall not impose any limit on the amount of time that an individual has to present a certificate or other evidence of creditable coverage.

(b)        Exceptions.

(1)        Exclusion not applicable to certain newborns.  Subject to subdivision (3) of this subsection, an individual health insurer shall not impose any preexisting condition exclusion in the case of an individual who, as of the last day of the 30‑day period beginning with the individual's date of birth, is covered under creditable coverage.

(2)        Exclusion not applicable to certain adopted children.  Subject to subdivision (3) of this subsection, an individual health insurer shall not impose any preexisting condition exclusion in the case of a child who is adopted or placed for adoption before attaining 18 years of age and who, as of the last day of the 30‑day period beginning on the date of the adoption or placement for adoption, is covered under creditable coverage. The previous sentence does not apply to coverage before the date of the adoption or placement for adoption.

(3)        Loss if break in coverage.  Subdivisions (1) and (2) of this subsection shall no longer apply to an individual after the end of the first 63‑day period during all of which the individual was not covered under any creditable coverage.

(c)        Certifications and Disclosure of Coverage.

(1)        In general.  An individual health insurer shall provide the certification described in this subdivision (i) at the time an individual ceases to be covered under the plan, and (ii) on the request on behalf of an individual made not later than 24 months after the date of cessation of the coverage described in clause (i) of this subdivision, whichever is later.

(2)        Certification.  The certification described in this subdivision is a written certification of (i) the period of creditable coverage of the individual under the plan and (ii) any waiting period and affiliation period, if applicable, imposed with respect to the individual for any coverage under the plan.

(d)        Applicability.  This section applies to all health benefit plans of individual health insurance coverage delivered or issued for delivery in this State, including certificates issued under group policies that are delivered or issued for delivery in this State. This section also applies to certificates issued under a policy issued and delivered to a trust or association outside this State and covering persons residing in this State.  (2007‑298, s. 2.2; 2009‑382, ss. 1, 9, 10.)



§ 58-51-20. Renewability of individual and blanket hospitalization and accident and health insurance policies.

§ 58‑51‑20.  Renewability of individual and blanket hospitalization and accident and health insurance policies.

(a)        Every individual or blanket family hospitalization policy and accident and health policy, other than noncancelable or nonrenewable policies but including group, blanket and franchise policies, as defined in Articles 1 through 64 of this Chapter, covering less than 10 persons, issued in North Carolina after January 1, 1956, shall include in substance the following provision:

Renewability: This policy is renewable at the option of the policyholder unless sufficient notice of nonrenewal is given the policyholder in writing by the insurer.

Sufficient notice shall be, during the first year of any policy, or during the first year following any lapse and reinstatement, a period of 30 days before the premium due date. After one continuous year of coverage and acceptance of premium for any portion of the second or subsequent year sufficient notice shall be a number of full months most nearly equivalent to one fourth the number of months of continuous coverage from the inception date of the policy, to the date of mailing of the notice: Provided no period of required notice shall exceed two years.

(b)        No insurance company issuing individual or blanket family hospitalization or accident and health policies of insurance shall have the right to unilaterally restrict coverage, reduce benefits or increase rates upon any contract of hospitalization or accident and health insurance which is subject to the provisions of this section except as provided herein.

(c)        Any hospitalization or accident and health policy reissued or renewed in the name of the insured during the grace period shall be construed to be a continuation of the policy first issued.

(d)        The requirements of this section do not apply to a refusal or renewal because of a change of occupation of an insured to one classified by the insurer as uninsurable nor to an increase in rate due to a change of occupation of an insured to a more hazardous occupation. (1955, c. 886, s. 2; 1957, c. 1085, s. 2; 1979, c. 755, s. 13; 1985, c. 666, s. 71; 1989, c. 485, s. 55; 1991, c. 644, s. 27.)



§ 58-51-25. Policy coverage to continue as to mentally retarded or physically handicapped children; coverage of dependent students on medically necessary leave of absence.

§ 58‑51‑25.  Policy coverage to continue as to mentally retarded or physically handicapped children; coverage of dependent students on medically necessary leave of absence.

(a)        An individual or group accident and health insurance policy, hospital service plan policy, or medical service plan policy that provides that coverage of a dependent child shall terminate upon attainment of the limiting age for dependent children specified in the policy or contract, shall also provide in substance that attainment of such limiting age shall not operate or terminate the coverage of such child while the child is and continues to be (i) incapable of self‑sustaining employment by reason of mental retardation or physical handicap; and (ii) chiefly dependent upon the policyholder or subscriber for support and maintenance: Provided, proof of such incapacity and dependency is furnished to the insurer, hospital service plan corporation, or medical service plan corporation by the policyholder or subscriber within 31 days of the child's attainment of the limiting age and subsequently as may be required by the insurer or corporation, but not more frequently than annually after the child's attainment of the limiting age.

(b)        All health benefit plans, as defined in G.S. 58‑3‑167, that provide that coverage of a dependent child shall terminate upon a change in enrollment of the child in a postsecondary educational institution shall provide for the continued eligibility of the dependent child during a medically necessary leave of absence from the postsecondary educational institution in accordance with all applicable requirements of Public Law 110‑381, known as Michelle's Law.  (1969, c. 745, s. 1; 1971, c. 1126, s. 1; 2009‑382, s. 17.)



§ 58-51-30. Policies to cover newborn infants, foster children, and adopted children.

§ 58‑51‑30.  Policies to cover newborn infants, foster children, and adopted children.

(a)        As used in this section:

(1)        "Foster child" means a minor (i) over whom a guardian has been appointed by the clerk of superior court of any county in North Carolina; or (ii) the primary or sole custody of whom has been assigned by order of a court of competent jurisdiction;

(2)        "Placement in the foster home" means physically residing with a person appointed as guardian or custodian of a foster child as long as that guardian or custodian has assumed the legal obligation for total or partial support of the foster child with the intent that the foster child reside with the guardian or custodian on more than a temporary or short‑term basis.

(3)        "Placement for adoption" has the same meaning as defined in G.S. 58‑51‑125(a)(2).

(b)        Every health benefit plan, as defined in G.S. 58‑51‑115(a)(1), that provides benefits for any sickness, illness, or disability of any minor child or that provides benefits for any medical treatment or service furnished by a health care provider or institution to any minor child shall provide the benefits for those occurrences beginning with the moment of the child's birth if the birth occurs while the plan is in force. Every health benefit plan shall extend coverage to a newborn child without requirements for prior notification unless an additional premium charge to add the dependent is due. If an additional premium charge is due to cover the dependent, the health benefit plan shall cover the newborn child from the moment of birth if the newborn is enrolled within 30 days after the date of birth. Foster children and adopted children shall be treated the same as newborn infants and eligible for coverage on the same basis upon placement in the foster home or placement for adoption. Every health benefit plan shall extend coverage to a foster child or adopted child without requirements for prior notification unless an additional premium charge to add the foster child or adopted child is due. If an additional premium charge is due to cover the foster child or adopted child, the health benefit plan shall cover the foster child or adopted child upon placement in the foster home or placement for adoption if the foster child or adopted child is enrolled within 30 days after the placement in the foster home or placement for adoption.

(c)        Benefits in such plans shall be the same for congenital defects or anomalies as are provided for most sicknesses or illnesses suffered by minor children that are covered by the plans. Benefits for congenital defects or anomalies shall specifically include, but not be limited to, all necessary treatment and care needed by individuals born with cleft lip or cleft palate.

(d)        No plan shall be approved by the Commissioner under this Chapter that does not comply with this section.

(e)        This section applies to insurers governed by Articles 1 through 63 of this Chapter and to corporations governed by Articles 65, 66, and 67 of this Chapter.

(f)         This section and G.S. 58‑51‑125 shall be construed in pari materia. (1973, c. 345, ss. 1, 2; 1981 (Reg. Sess., 1982), c. 1349; 1991, c. 644, s. 12; 1993, c. 504, s. 32; c. 553, s. 18; 1993 (Reg. Sess., 1994), c. 644, s. 2; 2001‑334, s. 5; 2005‑223, s. 3.)



§ 58-51-35. Insurers and others to afford coverage to mentally retarded and physically handicapped children.

§ 58‑51‑35.  Insurers and others to afford coverage to mentally retarded and physically handicapped children.

(a)        No insurance company licensed in this State pursuant to the provisions of Articles 1 through 64 of this Chapter and no corporation governed by the provisions of Articles 65 and 66 of this Chapter shall refuse to issue or deliver any individual or group accident and health insurance policy of hospital or medical service plan policy in this State which it is currently issuing for delivery in this State and which affords benefits or coverage for minor children of the applicant, by reason of the physical handicap or mental retardation of any minor children of the applicant; nor shall any such policy issued and delivered in this State carry a higher premium rate or charge or restrict or exclude coverage or benefits by reason of said mental retardation or physical handicap. Provided, however, such policy may exclude benefits, otherwise payable for disability, hospitalization, or medical or other therapeutic expense directly and solely attributable to such mental retardation or such physical handicap.

(b)        The Commissioner shall revoke the license of any insurer or any corporation governed by the provisions of Articles 65 and 66 of this Chapter if it fails to comply with the provisions of this section.

(c)        The provisions of this section shall apply to corporations governed by the provisions of Articles 65 and 66 of this Chapter. (1973, c. 754, ss. 1, 2; 1991, c. 720, s. 4.)



§ 58-51-37. Pharmacy of choice.

§ 58‑51‑37.  Pharmacy of choice.

(a)        This section shall apply to all health benefit plans providing pharmaceutical services benefits, including prescription drugs, to any resident of North Carolina.  This section shall also apply to insurance companies and health maintenance organizations that provide or administer coverages and benefits for prescription drugs.  This section shall not apply to any entity that has its own facility, employs or contracts with physicians, pharmacists, nurses, and other health care personnel, and that dispenses prescription drugs from its own pharmacy to its employees and to enrollees of its health benefit plan; provided, however, this section shall apply to an entity otherwise excluded that contracts with an outside pharmacy or group of pharmacies to provide prescription drugs and services.  This section shall not apply to any federal program, clinical trial program, hospital or other health care facility licensed pursuant to Chapter 131E or Chapter 122C of the General Statutes, when dispensing prescription drugs to its patients.

(b)        As used in this section:

(1)        "Copayment" means a type of cost sharing whereby insured or covered persons pay a specified predetermined amount per unit of service with their insurer paying the remainder of the charge.  The copayment is incurred at the time the service is used.  The copayment may be a fixed or variable amount.

(2)        "Contract provider" means a pharmacy granted the right to provide prescription drugs and pharmacy services according to the terms of the insurer.

(3)        "Health benefit plan" is as that term is defined in G.S. 58‑50‑110(11).

(4)        "Insurer" means any entity that provides or offers a health benefit plan.

(5)        "Pharmacy" means a pharmacy registered with the North Carolina Board of Pharmacy.

(c)        The terms of a health benefit plan shall not:

(1)        Prohibit or limit a resident of this State, who is eligible for reimbursement for pharmacy services as a participant or beneficiary of a health benefit plan, from selecting a pharmacy of his or her choice when the pharmacy has agreed to participate in the health benefit plan according to the terms offered by the insurer;

(2)        Deny a pharmacy the opportunity to participate as a contract provider under a health benefit plan if the pharmacy agrees to provide pharmacy services that meet the terms and requirements, including terms of reimbursement, of the insurer under a health benefit plan, provided that if the pharmacy is offered the opportunity to participate, it must participate or no provisions of G.S. 58‑51‑37 shall apply;

(3)        Impose upon a beneficiary of pharmacy services under a health benefit plan any copayment, fee, or condition that is not equally imposed upon all beneficiaries in the same benefit category, class, or copayment level under the health benefit plan when receiving services from a contract provider;

(4)        Impose a monetary advantage or penalty under a health benefit plan that would affect a beneficiary's choice of pharmacy.  Monetary advantage or penalty includes higher copayment, a reduction in reimbursement for services, or promotion of one participating pharmacy over another by these methods.

(5)        Reduce allowable reimbursement for pharmacy services to a beneficiary under a health benefit plan because the beneficiary selects a pharmacy of his or her choice, so long as that pharmacy has enrolled with the health benefit plan under the terms offered to all pharmacies in the plan coverage area; or

(6)        Require a beneficiary, as a condition of payment or reimbursement, to purchase pharmacy services, including prescription drugs, exclusively through a mail‑order pharmacy.

(d)        A pharmacy, by or through a pharmacist acting on its behalf as its employee, agent, or owner, may not waive, discount, rebate, or distort a copayment of any insurer, policy, or plan, or a beneficiary's coinsurance portion of a prescription drug coverage or reimbursement and if a pharmacy, by or through a pharmacist's acting on its behalf as its employee, agent or owner, provides a pharmacy service to an enrollee of a health benefit plan that meets the terms and requirements of the insurer under a health benefit plan, the pharmacy shall provide its pharmacy services to all enrollees of that health benefit plan on the same terms and requirements of the insurer.  A violation of this subsection shall be a violation of the Pharmacy Practice Act subjecting the pharmacist as a licensee to disciplinary authority of the North Carolina Board of Pharmacy pursuant to G.S. 90‑85.38.

(e)        At least 60 days before the effective date of any health benefit plan providing reimbursement to North Carolina residents for prescription drugs, which restricts pharmacy participation, the entity providing the health benefit plan shall notify, in writing, all pharmacies within the geographical coverage area of the health benefit plan, and offer to the pharmacies the opportunity to participate in the health benefit plan.  All pharmacies in the geographical coverage area of the plan shall be eligible to participate under identical reimbursement terms for providing pharmacy services, including prescription drugs.  The entity providing the health benefit plan shall, through reasonable means, on a timely basis, and on regular intervals in order to effectuate the purposes of this section, inform the beneficiaries of the plan of the names and locations of pharmacies that are participating in the plan as providers of pharmacy services and prescription drugs.  Additionally, participating pharmacies shall be entitled to announce their participation to their customers through a means acceptable to the pharmacy and the entity providing the health benefit plans.  The pharmacy notification provisions of this section shall not apply when an individual or group is enrolled, but when the plan enters a particular county of the State.

(f)         If rebates or marketing incentives are allowed to pharmacies or other dispensing entities providing services or benefits under a health benefit plan, these rebates or marketing incentives shall be offered on an equal basis to all pharmacies and other dispensing entities providing services or benefits under a health benefit plan when pharmacy services, including prescription drugs, are purchased in the same volume and under the same terms of payment.  Nothing in this section shall prevent a pharmaceutical manufacturer or wholesale distributor of pharmaceutical products from providing special prices, marketing incentives, rebates, or discounts to different purchasers not prohibited by federal and State antitrust laws.

(g)        Any entity or insurer providing a health benefit plan is subject to G.S. 58‑2‑70.  A violation of this section shall subject the entity providing a health benefit plan to the sanctions of revocation, suspension, or refusal to renew license in the discretion of the Commissioner pursuant to G.S. 58‑3‑100.

(h)        A violation of this section creates a civil cause of action for damages or injunctive relief in favor of any person or pharmacy aggrieved by the violation.

(i)         The Commissioner shall not approve any health benefit plan providing pharmaceutical services which does not conform to this section.

(j)         Any provision in a health benefit plan which is executed, delivered, or renewed, or otherwise contracted for in this State that is contrary to any provision of this section shall, to the extent of the conflict, be void.

(k)        It shall be a violation of this section for any insurer or any person to provide any health benefit plan providing for pharmaceutical services to residents of this State that does not conform to the provisions of this section. (1993, c. 293, s. 1.)



§ 58-51-38. Direct access to obstetrician-gynecologists.

§ 58‑51‑38.  Direct access to obstetrician‑gynecologists.

(a)        Each health benefit plan shall allow each female plan participant or beneficiary age 13 or older direct access within the health benefit plan, without prior referral, to the health care services of an obstetrician‑gynecologist participating in the health benefit plan, within the benefits provided under that health benefit plan pertaining to obstetrician‑gynecologist services.

For purposes of this section:

(1)        "Health benefit plan" means an HMO subscriber contract or any preferred provider, exclusive provider, or other managed care arrangement offered under a health benefit plan, as defined in G.S. 58‑50‑110(11).

(2)        "Health care services" means the full scope of medically necessary services provided by the participating obstetrician‑gynecologist in the care of or related to the female reproductive system and breasts, and in performing annual screening, counseling, and immunization for disorders and diseases in accordance with the most current published recommendations of the American College of Obstetricians and Gynecologists, and includes services provided by nurse practitioners, physician's assistants, and certified nurse midwives in collaboration with the obstetrician‑gynecologist in the care of the participant or beneficiary.

(3)        "Benefits" are those medical services or other items to which an individual is entitled under the terms of her contract with a health benefit plan, as approved by the Department of Insurance.

(b)        Each health benefit plan shall inform female participants and beneficiaries in writing of the provisions of this section. The information shall be provided in benefit handbooks and materials and enrollment materials. (1995, c. 63, s. 1.)



§ 58-51-40. Insurers and others to afford coverage for active medical treatment in tax-supported institutions.

§ 58‑51‑40.  Insurers and others to afford coverage for active medical treatment in tax‑supported institutions.

(a)        Whenever any policy of insurance governed by Articles 1 through 64 of this Chapter provides for benefits for charges of hospitals or physicians, the policy shall provide for payments of benefits for charges made for medical care rendered in or by duly licensed State tax‑supported institutions, including charges for medical care of cerebral palsy, other orthopedic and crippling disabilities, mental and nervous diseases or disorders, mental retardation, alcoholism and drug or chemical dependency, and respiratory illness, on a basis no less favorable than the basis which would apply had the medical care been rendered in or by any other public or private institution or provider. The term "State tax‑supported institutions" shall include community mental health centers and other health clinics which are certified as Medicaid providers.

(b)        No policy shall exclude payment for charges of a duly licensed State tax‑supported institution because of its being a specialty facility for one particular type of illness nor because it does not have an operating room and related equipment for the performance of surgery, but it is not required that benefits be payable for domiciliary or custodial care, rehabilitation, training, schooling, or occupational therapy.

(c)        The restrictions and regulations of this section shall not apply to any policy which is individually underwritten or provided for a specific individual and the members of his family as a nongroup policy but shall apply to any group policy of insurance governed by Articles 1 through 64 of this Chapter. (1975, c. 345, s. 1; 1981, c. 816, ss. 1, 2.)



§ 58-51-45. Policies to be issued to any person possessing the sickle cell trait or hemoglobin C trait.

§ 58‑51‑45.  Policies to be issued to any person possessing the sickle cell trait or hemoglobin C trait.

No insurance company licensed in this State pursuant to the provisions of Articles 1 through 64 of this Chapter shall refuse to issue or deliver any policy (regardless of whether any of such policies shall be defined as individual, family, group, blanket, franchise, industrial or otherwise) which is currently being issued for delivery in this State, and which affords benefits or coverage for any medical treatment or service authorized or permitted to be furnished by a hospital, clinic, family health plan, neighborhood health plan, health maintenance organization, physician, physician's assistant, nurse practitioner or any medical service facility or personnel by reason of the fact that the person to be insured possesses sickle cell trait or hemoglobin C trait, nor shall any such policy issued and delivered in this State carry a higher premium rate or charge by reason of the fact that the person to be insured possesses said trait. (1975, c. 599, s. 1.)



§ 58-51-50. Coverage for chemical dependency treatment.

§ 58‑51‑50.  Coverage for chemical dependency treatment.

(a)        As used in this section, the term "chemical dependency" means the pathological use or abuse of alcohol or other drugs in a manner or to a degree that produces an impairment in personal, social or occupational functioning and which may, but need not, include a pattern of tolerance and withdrawal.

(b)        Every insurer that writes a policy or contract of group or blanket health insurance or group or blanket accident and health insurance that is issued, renewed, or amended on or after January 1, 1985, shall offer to its insureds benefits for the necessary care and treatment of chemical dependency that are not less favorable than benefits for physical illness generally. Except as provided in subsection (c) of this section, benefits for treatment of chemical dependency shall be subject to the same durational limits, dollar limits, deductibles, and coinsurance factors as are benefits for physical illness generally.

(c)        Every group policy or group contract of insurance that provides benefits for chemical dependency treatment and that provides total annual benefits for all illnesses in excess of eight thousand dollars ($8,000) is subject to the following conditions:

(1)        The policy or contract shall provide, for each 12‑month period, a minimum benefit of eight thousand dollars ($8,000) for the necessary care and treatment of chemical dependency.

(2)        The policy or contract shall provide a minimum benefit of sixteen thousand dollars ($16,000) for the necessary care and treatment of chemical dependency for the life of the policy or contract.

(d)        Provisions for benefits for necessary care and treatment of chemical dependency in group policies or group contracts of insurance shall provide benefit payments for the following providers of necessary care and treatment of chemical dependency:

(1)        The following units of a general hospital licensed under Article 5 of General Statutes Chapter 131E:

a.         Chemical dependency units in facilities licensed after October 1, 1984;

b.         Medical units;

c.         Psychiatric units; and

(2)        The following facilities or programs licensed after July 1, 1984, under Article 2 of General Statutes Chapter 122C:

a.         Chemical dependency units in psychiatric hospitals;

b.         Chemical dependency hospitals;

c.         Residential chemical dependency treatment facilities;

d.         Social setting detoxification facilities or programs;

e.         Medical detoxification or programs; and

(3)        Duly licensed physicians and duly licensed practicing psychologists and certified professionals working under the direct supervision of such physicians or psychologists in facilities described in (1) and (2) above and in day/night programs or outpatient treatment facilities licensed after July 1, 1984, under Article 2 of General Statutes Chapter 122C.

Provided, however, that nothing in this subsection shall prohibit any policy or contract of insurance from requiring the most cost effective treatment setting to be utilized by the person undergoing necessary care and treatment for chemical dependency.

(e)        Coverage for chemical dependency treatment as described in this section shall not be applicable to any group policy holder or group contract holder who rejects the coverage in writing.

(f)         Notwithstanding any other provisions of this section, a group health benefit plan that covers both medical and surgical benefits and chemical dependency treatment benefits shall, with respect to the chemical dependency treatment benefits, comply with all applicable standards of Subtitle B of Title V of Public Law 110‑343, known as the Paul Wellstone and Pete Domenici Mental Health Parity and Addiction Equity Act of 2008.

(g)        Subsection (f) of this section applies only to a group health benefit plan covering a large employer as defined in G.S. 58‑68‑25(a)(10).  (1983 (Reg. Sess., 1984), c. 1110, s. 7; 1985, c. 589, s. 43(a), (b); 1989, c. 175, s. 1; 1991, c. 720, s. 64; 2009‑382, s. 20.)



§ 58-51-55. No discrimination against mentally ill or chemically dependent individuals.

§ 58‑51‑55.  No discrimination against mentally ill or chemically dependent individuals.

(a)        Definitions.  As used in this section, the term:

(1)        "Mental illness" has the same meaning as defined in G.S. 122C‑3(21), with a mental disorder defined in the Diagnostic and Statistical Manual of Mental Disorders, DSM‑IV, or a subsequent edition published by the American Psychiatric Association, except those mental disorders coded in the DSM‑IV or subsequent editions as substance‑related disorders (291.0 through 292.9 and 303.0 through 305.9), those coded as sexual dysfunctions not due to organic disease (302.70 through 302.79), and those coded as "V" codes.

(2)        "Chemical dependency" has the same meaning as defined in G.S. 58‑51‑50, with a mental disorder defined in the Diagnostic and Statistical Manual of Mental Disorders, DSM‑IV, or subsequent editions published by the American Psychiatric Association.

(b)        Coverage of Physical Illness.  No insurance company licensed in this State under this Chapter shall, solely because an individual to be insured has or had a mental illness or chemical dependency:

(1)        Refuse to issue or deliver to that individual any policy that affords benefits or coverages for any medical treatment or service for physical illness or injury;

(2)        Have a higher premium rate or charge for physical illness or injury coverages or benefits for that individual; or

(3)        Reduce physical illness or injury coverages or benefits for that individual.

(b1)      [Expired October 1, 2001.]

(c)        Chemical Dependency Coverage Not Required.  Nothing in this section requires an insurer to offer coverage for chemical dependency, except as provided in G.S. 58‑51‑50.

(d)        Applicability.  This section applies only to group health insurance contracts, other than excepted benefits as defined in G.S. 58‑68‑25. For purposes of this section, "group health insurance contracts" include MEWAs, as defined in G.S. 58‑49‑30(a).

(e)        Nothing in this section requires an insurer to cover treatment or studies leading to or in connection with sex changes or modifications and related care. (1989, c. 369, s. 3; 1991, c. 720, s. 81; 1997‑259, s. 21; 1999‑132, s. 4.2; 2007‑268, s. 1.)



§ 58-51-57. Coverage for mammograms and cervical cancer screening.

§ 58‑51‑57.  Coverage for mammograms and cervical cancer screening.

(a)        Every policy or contract of accident or health insurance, and every preferred provider benefit plan under G.S. 58‑50‑56, that is issued, renewed, or amended on or after January 1, 1992, shall provide coverage for examinations and laboratory tests for the screening for the early detection of cervical cancer and for low‑dose screening mammography. The same deductibles, coinsurance, and other limitations as apply to similar services covered under the policy, contract, or plan shall apply to coverage for examinations and laboratory tests for the screening for the early detection of cervical cancer and low‑dose screening mammography.

(a1)      As used in this section, "examinations and laboratory tests for the screening for the early detection of cervical cancer" means conventional PAP smear screening, liquid‑based cytology, and human papilloma virus (HPV) detection methods for women with equivocal findings on cervical cytologic analysis that are subject to the approval of and have been approved by the United States Food and Drug Administration.

(b)        As used in this section, "low‑dose screening mammography" means a radiologic procedure for the early detection of breast cancer provided to an asymptomatic woman using equipment dedicated specifically for mammography, including a physician's interpretation of the results of the procedure.

(c)        Coverage for low‑dose screening mammography shall be provided as follows:

(1)        One or more mammograms a year, as recommended by a physician, for any woman who is at risk for breast cancer. For purposes of this subdivision, a woman is at risk for breast cancer if any one or more of the following is true:

a.         The woman has a personal history of breast cancer;

b.         The woman has a personal history of biopsy‑proven benign breast disease;

c.         The woman's mother, sister, or daughter has or has had breast cancer; or

d.         The woman has not given birth prior to the age of 30;

(2)        One baseline mammogram for any woman 35 through 39 years of age, inclusive;

(3)        A mammogram every other year for any woman 40 through 49 years of age, inclusive, or more frequently upon recommendation of a physician; and

(4)        A mammogram every year for any woman 50 years of age or older.

(d)        Reimbursement for a mammogram authorized under this section shall be made only if the facility in which the mammogram was performed meets mammography accreditation standards established by the North Carolina Medical Care Commission.

(e)        Coverage for the screening for the early detection of cervical cancer shall be in accordance with the most recently published American Cancer Society guidelines or guidelines adopted by the North Carolina Advisory Committee on Cancer Coordination and Control. Coverage shall include the examination, the laboratory fee, and the physician's interpretation of the laboratory results. Reimbursements for laboratory fees shall be made only if the laboratory meets accreditation standards adopted by the North Carolina Medical Care Commission. (1991, c. 490, s. 1; 1997‑519, s. 3.3; 2003‑186, s. 2.)



§ 58-51-58. Coverage for prostate-specific antigen (PSA) tests.

§ 58‑51‑58.  Coverage for prostate‑specific antigen (PSA) tests.

(a)        Every policy or contract of accident and health insurance, and every preferred provider benefit plan under G.S. 58‑50‑56, that is issued, renewed, or amended on or after January 1, 1994, shall provide coverage for prostate‑specific antigen (PSA) tests or equivalent tests for the presence of prostate cancer. The same deductibles, coinsurance, and other limitations as apply to similar services covered under the policy, contract, or plan shall apply to coverage for prostate‑specific antigen (PSA) tests or equivalent tests for the presence of prostate cancer.

(b)        As used in this section, "prostate‑specific antigen (PSA) tests or equivalent tests for the presence of prostate cancer" means serological tests for determining the presence of prostate cytoplasmic protein (PSA) and the generation of antibodies to it, as a novel marker for prostatic disease.

(c)        Coverage for prostate‑specific antigen (PSA) tests or equivalent tests for the presence of prostate cancer shall be provided when recommended by a physician. (1993, c. 269, s. 1; 1997‑519, s. 3.4.)



§ 58-51-59. Coverage of certain prescribed drugs for cancer treatment.

§ 58‑51‑59.  Coverage of certain prescribed drugs for cancer treatment.

(a)        No policy or contract of accident or health insurance, and no preferred provider benefit plan under G.S. 58‑50‑56, that is issued, renewed, or amended on or after January 1, 1994, and that provides coverage for prescribed drugs approved by the federal Food and Drug Administration for the treatment of certain types of cancer shall exclude coverage of any drug on the basis that the drug has been prescribed for the treatment of a type of cancer for which the drug has not been approved by the federal Food and Drug Administration. The drug, however, must be approved by the federal Food and Drug Administration and must have been proven effective and accepted for the treatment of the specific type of cancer for which the drug has been prescribed in any one of the following established reference compendia:

(1)        The National Comprehensive Cancer Network Drugs & Biologics Compendium;

(2)        The ThomsonMicromedex DrugDex;

(3)        The Elsevier Gold Standard's Clinical Pharmacology; or

(4)        Any other authoritative compendia as recognized periodically by the United States Secretary of Health and Human Services.

(b)        Notwithstanding subsection (a) of this section, coverage shall not be required for any experimental or investigational drugs or any drug that the federal Food and Drug Administration has determined to be contraindicated for treatment of the specific type of cancer for which the drug has been prescribed.

(c)        This section shall apply only to cancer drugs and nothing in this section shall be construed, expressly or by implication, to create, impair, alter, limit, notify, enlarge, abrogate, or prohibit reimbursement for drugs used in the treatment of any other disease or condition.  (1993, c. 506, s. 4.1; 1997‑519, s. 3.5; 2009‑170, s. 1.)



§ 58-51-60. Meaning of term "preexisting conditions" in certain policies.

§ 58‑51‑60.  Meaning of term "preexisting conditions" in certain policies.

At the time of issuing any new policy of individual or family hospitalization insurance or individual accident and health insurance to insureds over age 65, the term "preexisting conditions," or its equivalent in said policy shall include only conditions specifically eliminated by rider. (1955, c. 850, s. 5.)



§ 58-51-61. Coverage for certain treatment for diabetes.

§ 58‑51‑61.  Coverage for certain treatment for diabetes.

(a)        Every policy or contract of accident or health insurance, and every preferred provider benefit plan under G.S. 58‑50‑56, that is issued, renewed, or amended on or after October 1, 1997, shall provide coverage for medically appropriate and necessary services, including diabetes outpatient self‑management training and educational services, and equipment, supplies, medications, and laboratory procedures used to treat diabetes. Diabetes outpatient self‑management training and educational services shall be provided by a physician or a health care professional designated by the physician. The insurer shall determine who shall provide and be reimbursed for the diabetes outpatient self‑management training and educational services. The same deductibles, coinsurance, and other limitations as apply to similar services covered under the policy, contract, or plan shall apply to the diabetes coverage required under this section.

(b)        For the purposes of this section, "physician" is a person licensed to practice in this State under Article 1 or Article 7 of Chapter 90 of the General Statutes. (1997‑225, s. 1; 1997‑519, s. 3.11.)



§ 58-51-62. Coverage for reconstructive breast surgery following mastectomy.

§ 58‑51‑62.  Coverage for reconstructive breast surgery following mastectomy.

(a)        Every policy or contract of accident and health insurance, and every preferred provider benefit plan under G.S. 58‑50‑56 that provides coverage for mastectomy shall provide coverage for reconstructive breast surgery following a mastectomy. The coverage shall include coverage for all stages and revisions of reconstructive breast surgery performed on a nondiseased breast to establish symmetry if reconstructive surgery on a diseased breast is performed, as well as coverage for prostheses and physical complications in all stages of mastectomy, including lymphademas. The same deductibles, coinsurance, and other limitations as apply to similar services covered under the policy, contract, or plan shall apply to coverage for reconstructive breast surgery. Reconstruction of the nipple/areolar complex following a mastectomy is covered without regard to the lapse of time between the mastectomy and the reconstruction, subject to the approval of the treating physician.

(b)        As used in this section, the following terms have the meanings indicated:

(1)        "Mastectomy" means the surgical removal of all or part of a breast as a result of breast cancer or breast disease.

(2)        "Reconstructive breast surgery" means surgery performed as a result of a mastectomy to reestablish symmetry between the two breasts, and includes reconstruction of the mastectomy site, creation of a new breast mound, and creation of a new nipple/areolar complex. "Reconstructive breast surgery" also includes augmentation mammoplasty, reduction mammoplasty, and mastopexy of the nondiseased breast.

(c)        A policy, contract, or plan subject to this section shall not:

(1)        Deny coverage described in subsection (a) of this section on the basis that the coverage is for cosmetic surgery;

(2)        Deny to a woman eligibility or continued eligibility to enroll or to renew coverage under the terms of the contract, policy, or plan, solely for the purpose of avoiding the requirements of this section;

(3)        Provide monetary payments or rebates to a woman to encourage her to accept less than the minimum protections available under this section;

(4)        Penalize or otherwise reduce or limit the reimbursement of an attending provider because the provider provided care to an individual participant or beneficiary in accordance with this section; or

(5)        Provide incentives, monetary or otherwise, to an attending provider to induce the provider to provide care to an individual participant or beneficiary in a manner inconsistent with this section.

(d)        Written notice of the availability of the coverage provided by this section shall be delivered to every policyholder under an individual policy, contract, or plan and to every certificate holder under a group policy, contract, or plan upon initial coverage under the policy, contract, or plan and annually thereafter. The notice required by this subsection may be included as a part of any yearly informational packet sent to the policyholder or certificate holder. (1997‑312, s. 1; 1997‑456, s. 40(a); 1997‑519, s. 3.9; 1999‑351, s. 3.1; 2001‑334, s. 13.1.)



§ 58-51-65. Industrial sick benefit insurance defined.

§ 58‑51‑65.  Industrial sick benefit insurance defined.

Industrial sick benefit insurance is hereby defined as that form of insurance for which premiums are payable weekly and which provides for the payment of a weekly indemnity on account of sickness or accident in addition to a benefit in case of death. Such death benefit shall not exceed one hundred and fifty dollars ($150.00).  There shall be a provision for the payment of weekly premium, eighty percent (80%) of which shall be allocated for the purchase of sick and accident coverages and twenty percent (20%) thereof for the purchase of death benefits. (1945, c. 385.)



§ 58-51-70. Industrial sick benefit insurance; provisions.

§ 58‑51‑70.  Industrial sick benefit insurance; provisions.

Policies issued under the industrial sick benefit plan shall contain the substance of provisions contained in G.S. 58‑51‑15 and in addition shall contain the following:

(1)        A provision for grace for the payment of the additional premium or assessment or proportion thereof for such death benefits of not less than four weeks during which period the death benefit shall continue in force;

(2)        A provision for incontestability of the death benefit coverage after not more than two years except for

a.         Nonpayment of premiums, and

b.         Misstatement of age;

(3)        A provision that the death benefit is noncancellable by the company except for nonpayment of premium.

The Commissioner may approve any form of certificate to be issued under the industrial sick benefit plan which omits or modifies any of the provisions hereinbefore required, if he deems such omission or modification suitable for the character of such insurance and not unjust to the persons insured thereunder. (1945, c. 385; 1953, c. 1095, s. 4; 1979, c. 755, s. 14.)



§ 58-51-75. Blanket accident and health insurance defined.

§ 58‑51‑75.  Blanket accident and health insurance defined.

(a)        Any policy or contract of insurance against death or injury resulting from accident or from accidental means which insures a group of persons conforming to the requirements of one of the following subdivisions (1) to (7), inclusive, shall be deemed a blanket accident policy.  Any policy or contract which insures a group of persons conforming to the requirements of one of the following subdivisions (3), (5), (6) or (7) against total or partial disability, excluding such disability from accident or from accidental means, shall be deemed a blanket health insurance policy.  Any policy or contract of insurance which combines the coverage of blanket accident insurance and of blanket health insurance on such a group of persons shall be deemed a blanket accident and health insurance policy:

(1)        Under a policy or contract issued to any railroad, steamship, motorbus or airplane carrier of passengers, which shall be deemed the policyholder, a group defined as all persons who may become such passengers may be insured against death or bodily injury either while, or as a result of, being such passengers.

(2)        Under a policy or contract issued to an employer, or the trustee of a fund established by the employer, who shall be deemed the policyholder, covering any group of employees defined by reference to exceptional hazards incident to such employment, insuring such employee against death or bodily injury resulting while, or from, being exposed to such exceptional hazard.

(3)        Under a policy or contract issued to a college, school or other institution of learning or to the head or principal thereof, who or which shall be deemed the policyholder.

(4)        Under a policy or contract issued in the name of any volunteer fire department, which shall be deemed the policyholder, covering all of the members of such department.

(5)        Under a policy or contract issued to and in the name of an incorporated or unincorporated association of persons having a common interest or calling, which association shall be deemed the policyholder, having not less than 25 members, and formed for purposes other than obtaining insurance, covering all of the members of such association.

(6)        Under a policy or contract issued to the head of a family, who shall be deemed the policyholder, whereunder the benefits thereof shall provide for the payment by the insurer of amounts for expenses incurred by the policyholder on account of hospitalization or medical or surgical aid for himself, his spouse, his child or children, or other persons chiefly dependent on him for support and maintenance.

(7)        Under a policy or contract issued in the name of any municipal or county recreation commission or department which shall be deemed the policyholder.

(b)        All benefits under any blanket accident, blanket health or blanket accident and health insurance policy shall be payable to the person insured, or to his designated beneficiary or beneficiaries, or to his estate, except that if the person insured be a minor, such benefits may be made payable to his parent, guardian, or other person actually supporting him, or to a person or persons chiefly dependent upon him for support and maintenance.

(c)        Nothing contained in this section shall be deemed to affect the legal liability of policyholders for the death of or injury to, any such member of such group. (1945, c. 385; 1947, c. 721; 1953, c. 1095, s. 5; 1961, c. 603.)



§ 58-51-80. Group accident and health insurance defined.

§ 58‑51‑80.  Group accident and health insurance defined.

(a)        Any policy or contract of insurance against death or injury resulting from accident or from accidental means which covers more than one person except blanket accident policies as defined in G.S. 58‑51‑75, shall be deemed a group accident insurance policy. Any policy or contract which insures against disablement, disease or sickness of the insured (excluding disablement which results from accident or from accidental means) and which covers more than one person, except blanket health insurance policies as defined in G.S. 58‑51‑75, shall be deemed a group health insurance policy or contract. Any policy or contract of insurance which combines the coverage of group accident insurance and of group health insurance shall be deemed a group accident and health insurance policy. No policy or contract of group accident, group health or group accident and health insurance, and no certificates thereunder, shall be delivered or issued for delivery in this State unless it conforms to the requirements of subsection (b).

(b)        No policy or contract of group accident, group health or group accident and health insurance shall be delivered or issued for delivery in this State unless the group of persons thereby insured conforms to the requirements of the following subdivisions:

(1)        Under a policy issued to an employer, principal, or to the trustee of a fund established by an employer or two or more employers in the same industry or kind of business, or by a principal or two or more principals in the same industry or kind of business, which employer, principal, or trustee shall be deemed the policyholder, covering, except as hereinafter provided, only employees, or agents, of any class or classes thereof determined by conditions pertaining to employment, or agency, for amounts of insurance based upon some plan which will preclude individual selection. The premium may be paid by the employer, by the employer and the employees jointly, or by the employee; and where the relationship of principal and agent exists, the premium may be paid by the principal, by the principal and agents, jointly, or by the agents. If the premium is paid by the employer and the employees jointly, or by the principal and agents jointly, or by the employees, or by the agents, the group shall be structured on an actuarially sound basis.

(1a)      Under a policy issued to an association or to a trust or to the trustee or trustees of a fund established, created, or maintained for the benefit of members of one or more associations. The association or associations shall have at the outset a minimum of 500 persons and shall have been organized and maintained in good faith for purposes other than that of obtaining insurance; shall have been in active existence for at least five years; and shall have a constitution and bylaws that provide that (i) the association or associations hold regular meetings not less than annually to further purposes of the members; (ii) except for credit unions, the association or associations collect dues or solicit contributions from members; and (iii) the members, other than associate members, have voting privileges and representation on the governing board and committees. The policy is subject to the following requirements:

a.         The policy may insure members of the association or associations, employees of the association or associations, or employees of members, or one or more of the preceding or all of any class or classes for the benefit of persons other than the employee's employer.

b.         The premium for the policy shall be paid from funds contributed by the association or associations, or by employer members, or by both, or from funds contributed by the covered persons or from both the covered persons and the association, associations, or employer members. The premium rates for each association policy shall be developed, and applied to the certificates thereunder, on an actuarially sound basis.

c.         Repealed by Session Laws 1997‑259, s. 8.

(1b)      Under a policy issued to a creditor as defined in G.S. 58‑57‑5 who shall be deemed the policyholder, to insure debtors as defined in G.S. 58‑57‑5 of the creditor to provide indemnity for payments becoming due on a specific loan or other credit transaction as defined in G.S. 58‑51‑100, with or without insurance against death by accident, subject to the following requirements:

a.         The debtors eligible for insurance under the policy shall be all of the debtors of the creditor whose indebtedness is repayable in installments, or all of any class or classes thereof determined by conditions pertaining to the indebtedness or to the purchase giving rise to the indebtedness. The policy may provide that the term "debtors" shall include the debtors of one or more subsidiary corporations, and the debtors of one or more affiliated corporations, proprietors or partnerships if the business of the policyholder and of such affiliated corporations, proprietors or partnerships is under common control through stock ownership, contract or otherwise.

b.         The premium for the policy shall be paid from the creditor's funds, from charges collected from the insured debtors, or from both. A policy on which part or all of the premium is to be derived from the collection from the insured debtors or identifiable charges not required of uninsured debtors shall not include, in the class or classes of debtors eligible for insurance, debtors under obligations outstanding at its date of issue without evidence of individual insurability unless the group is structured on an actuarially sound basis. A policy on which no part of the premium is to be derived from the collection of such identifiable charges must insure all eligible debtors, or all except any as to whom evidence of individual insurability is not satisfactory to the insurer.

c.         The policy may be issued only if the group of eligible debtors is then receiving new entrants at the rate of at least 100 persons yearly, or may reasonably be expected to receive at least 100 new entrants during the first policy year, and only if the policy reserves to the insurer the right to require evidence of individual insurability if less than seventy‑five percent (75%) of the new entrants become insured.

d.         Premiums for this coverage shall be actuarially equivalent to the rates authorized under Article 57 of Chapter 58 of the General Statutes for credit accident and health insurance.

(2),       (3) Repealed by Session Laws 1997‑259, s. 8.

(c)        The term "employees" as used in this section shall be deemed to include, for the purposes of insurance hereunder, employees of a single employer, the officers, managers, and employees of the employer and of subsidiary or affiliated corporations of a corporation employer, and the individual proprietors, partners, and employees of individuals and firms of which the business is controlled by the insured employer through stock ownership, contract or otherwise. With the exception of disability income insurance, employees shall be added to the group coverage no later than 90 days after their first day of employment. Employment shall be considered continuous and not be considered broken except for unexcused absences from work for reasons other than illness or injury. The term "employee" is defined as a nonseasonal person who works on a full‑time basis, with a normal work week of 30 or more hours and who is otherwise eligible for coverage, but does not include a person who works on a part‑time, temporary, or substitute basis. The term "employer" as used herein may be deemed to include the State of North Carolina, any county, municipality or corporation, or the proper officers, as such, of any unincorporated municipality or any department or subdivision of the State, county, such corporation, or municipality determined by conditions pertaining to the employment. When determining employee eligibility for a large employer, as defined in G.S. 58‑68‑25(10), an individual proprietor, owner, or operator shall be defined as an "employee" for the purpose of obtaining coverage under the employee group health plan and shall not be held to a minimum workweek requirement as imposed on other eligible employees.

(d)        The term "agents" as used in this section shall be deemed to include, for the purposes of insurance hereunder, agents of a single principal who are under contract to devote all, or substantially all, of their time in rendering personal services for such principal, for a commission or other fixed or ascertainable compensation.

(e)        The benefits payable under any policy or contract of group accident, group health and group accident and health insurance shall be payable to the employees, or agents, or to some beneficiary or beneficiaries designated by the employee or agent, other than the employer or principal, but if there is no designated beneficiary as to all or any part of the insurance at the death of the employee or agent, then the amount of insurance payable for which there is no designated beneficiary shall be payable to the estate of the employee or agent, except that the insurer may in such case, at its option, pay such insurance to any one or more of the following surviving relatives of the employee or agent: wife, husband, mother, father, child, or children, brothers or sisters; and except that payment of benefits for expenses incurred on account of hospitalization or medical or surgical aid, as provided in subsection (f), may be made by the insurer to the hospital or other person or persons furnishing such aid. Payment so made shall discharge the insurer's obligation with respect to the amount of insurance so paid.

(f)         Any policy or contract of group accident, group health or group accident and health insurance may include provisions for the payment by the insurer of benefits to the employee or agent of the insured group, on account of hospitalization or medical or surgical aid for himself, his spouse, his child or children, or other persons chiefly dependent upon him for support and maintenance.

(g)        Any policy or contract of group accident, group health or group accident and health insurance may provide for readjustment of the rate of premium based on the experience thereunder at the end of the first year, or at any time during any subsequent year based upon at least 12 months of experience: Provided that any such readjustment after the first year shall not be made any more frequently than once every six months. Any rate adjustment must be preceded by a 45‑day notice to the contract holder before the effective date of any rate increase or any policy benefit revision. A notice of nonrenewal shall be given to the contract holder 45 days prior to termination. Any refund under any plan for readjustment of the rate of premium based on the experience under group policies and any dividend paid under the policies may be used to reduce the employer's or principal's contribution to group insurance for the employees of the employer, or the agents of the principal, and the excess over the contribution by the employer, or principal, shall be applied by the employer, or principal, for the sole benefit of the employees or agents.

(h)        Nothing contained in this section applies to any contract issued by any corporation defined in Article 65 of this Chapter. (1945, c. 385; 1947, c. 721; 1951, c. 282; 1953, c. 1095, ss. 6, 7; 1987, c. 752, s. 19; 1989, c. 485, s. 41; c. 775, ss. 1, 2; 1991, c. 644, s. 11; c. 720, s. 88; 1991 (Reg. Sess., 1992), c. 837, s. 4; 1993, c. 408, ss. 3, 3.1; c. 409, s. 14; 1995, c. 507, ss. 23A.1(c), 23A.1(d); 1997‑259, ss. 8, 9; 2000‑132, s. 1; 2003‑221, s. 12; 2005‑223, ss. 1(a), 2(c).)



§ 58-51-81. Group accident and health insurance for public school students.

§ 58‑51‑81.  Group accident and health insurance for public school students.

(a)        Notwithstanding G.S. 58‑51‑80, a policy of group accident, health, or accident and health insurance may be delivered or issued to a local board of education or to any of its schools, as policyholder, covering only students for amounts of insurance based upon some plan that will preclude individual selection. The premium may be paid by the board, jointly by the board and the students or any other persons on behalf of the students, or by the students and any other persons on behalf of the students. In addition to the authority granted in G.S. 115C‑47(6), any board may establish fees for the payment of premiums by or on behalf of the covered students.

(b)        Entities subject to Articles 65 and 67 of this Chapter may provide their products in the same manner described in subsection (a) of this section. (1993 (Reg. Sess., 1994), c. 716, s. 1.)



§ 58-51-85. Group or blanket accident and health insurance; approval of forms and filing of rates.

§ 58‑51‑85.  Group or blanket accident and health insurance; approval of forms and filing of rates.

No policy of group or blanket accident, health or accident and health insurance shall be delivered or issued for delivery in this State unless the form of the policy contracts including the master policy contract, the individual certificates thereunder, the applications for the contract, and a schedule of the premium rates pertaining to such form or forms, have been filed with and the forms approved by the Commissioner. (1945, c. 385; 1991, c. 720, s. 34.)



§ 58-51-90. Definition of franchise accident and health insurance.

§ 58‑51‑90.  Definition of franchise accident and health insurance.

Accident and health insurance on a franchise plan is hereby declared to be that form of accident and health insurance issued to five or more employees of any corporation, copartnership or individual employer or any governmental corporation, agency or department thereof, or 10 or more members of any trade or professional association or of a labor union or of any other association where such association or union has a constitution or bylaws and is formed in good faith for purposes other than that of obtaining insurance, where such persons, with or without their dependents, are issued the same form of an individual policy varying only as to amounts and kinds of coverage applied for by such persons, under an arrangement whereby the premiums on such policies may be paid to the insurer periodically by the employer, with or without payroll deductions, or by the association for its members, or by some designated person acting on behalf of such employer or association.  The provisions of this section shall not be construed so as to repeal G.S. 58‑51‑75 and 58‑51‑80 or any parts thereof. (1947, c. 721; 1961, c. 646.)



§ 58-51-95. Approval by Commissioner of forms, classification and rates; hearing; exceptions.

§ 58‑51‑95.  Approval by Commissioner of forms, classification and rates; hearing; exceptions.

(a)        No policy of insurance against loss or expense from the sickness, or from the bodily injury or death by accident of the insured shall be issued or delivered to any person in this State nor shall any application, rider or endorsement be used in connection therewith until a copy of the form thereof and of the classification of risks and the premium rates, or, in the case of cooperatives or assessment companies the estimated cost pertaining thereto, have been filed with the Commissioner.

(b)        No such policy shall be issued, nor shall any application, rider or endorsement be used in connection therewith, until the expiration of 90 days after it has been so filed unless the Commissioner shall sooner give his written approval thereto.

(c)        The Commissioner may within 90 days after the filing of any such form, disapprove such form

(1)        If the benefits provided therein are unreasonable in relation to the premium charged, or

(2)        If it contains a provision or provisions which are unjust, unfair, inequitable, misleading, deceptive or encourage misrepresentation of such policy.

(d)        If the Commissioner shall notify the insurer which has filed any such form that it does not comply with the provisions of this section or sections, it shall be unlawful thereafter for such insurer to issue such form or use it in connection with any policy. In such notice the Commissioner shall specify the reasons for his disapproval and state that a hearing will be granted within 20 days after request in writing by the insurer.

(e)        The Commissioner may at any time, after a hearing of which not less than 20 days' written notice shall have been given to the insurer, withdraw his approval of any such form on any of the grounds stated in this section. It shall be unlawful for the insurer to issue such form or use it in connection with any policy after the effective date of such withdrawal of approval. The notice of any hearing called under this paragraph shall specify the matters to be considered at such hearing and any decision affirming disapproval or directing withdrawal of approval under this section shall be in writing and shall specify the reasons therefor: Provided, that the provisions of this section shall not apply to workers' compensation insurance, accidental death or disability benefits issued supplementary to life insurance or annuity contracts, medical expense benefits under liability policies or to group accident and health insurance.

(f)         An insurer may revise rates chargeable on policies subject to this section, other than noncancellable policies, with the approval of the Commissioner if the Commissioner finds that the revised rates are not excessive, not inadequate, and not unfairly discriminatory; and exhibit a reasonable relationship to the benefits provided by the policies. The approved rates shall be guaranteed by the insurer, as to the policyholders affected by the rates, for a period of not less than 12 months; or as an alternative to the insurer giving the guarantee, the approved rates may be applicable to all policyholders at one time if the insurer chooses to apply for that relief with respect to those policies no more frequently than once in any 12‑month period. The rates shall be applicable to all policies of the same type; provided that no rate revision may become effective for any policy unless the insurer has given the policyholder written notice of the rate revision 45 days before the effective date of the revision. The policyholder must then pay the revised rate in order to continue the policy in force. The Commissioner may adopt reasonable rules, after notice and hearing, to require the submission of supporting data and such information as the Commissioner considers necessary to determine whether the rate revisions meet these standards. In adopting the rules under this subsection, the Commissioner may require identification of the types of rating methodologies used by filers and may also address issue age or attained age rating, or both; policy reserves used in rating; and other recognized actuarial principles of the NAIC, the American Academy of Actuaries, and the Society of Actuaries.

(g)        For policies subject to this section, an individual health insurer shall not increase an individual's renewal premium for continued health insurance coverage under the terms of the individual's health insurance policy based on any health status‑related factors in relation to the individual or a dependent of the individual, including:

(1)        Health status.

(2)        Medical condition (including physical and mental illnesses).

(3)        Claims experience.

(4)        Duration from issue.

(5)        Receipt of health care.

(6)        Medical history.

(7)        Genetic information.

(h)        Every policy that is subject to this section and that provides individual accident and health insurance benefits to a resident of this State shall return to policyholders benefits that are reasonable in relation to the premium charged. The Commissioner may adopt rules or utilize existing rules to establish minimum standards for loss ratios of policies on the basis of incurred claims experience and earned premiums in accordance with accepted actuarial principles and practices to assure that the benefits are reasonable in relation to the premium charged. Every insurer providing policies in this State subject to this section shall not less than annually file for approval its rates, rating schedules, and supporting documentation to demonstrate compliance with the applicable loss ratio standards of this State as adopted by the Commissioner. All filings of rates and rating schedules shall comply with the standards adopted by the Commissioner. The filing shall include a certification by an individual who is either a Fellow or an Associate of the Society of Actuaries or a Member of the American Academy of Actuaries that the rates are not excessive, not inadequate, and not unfairly discriminatory; and that the rates exhibit a reasonable relationship to the benefits provided by the policy. Nothing in this subsection shall require an insurer to provide certification with respect to a previous rate period, or to require an insurer to reduce properly filed and approved rates before the end of a rate period. This subsection does not apply to any long‑term care policy issued in this State on or after February 1, 2003, and noncancellable accident and health insurance.

(i)         For any long‑term care policy issued in this State on or after February 1, 2003, an insurer shall on or before March 15 of each year:

(1)        Provide to the Commissioner an actuarial certification listing all of its long‑term care policy forms available for sale in this State as of December 31 of the prior year, stating that the current premium rate schedule for each form is sufficient to cover anticipated costs under moderately adverse experience and stating that the premium rate schedule is reasonably expected to be sustainable over the life of the form with no future premium increases anticipated.

(2)        For any policy form for which the statement in subdivision (1) of this subsection cannot be made or is qualified, submit a plan of corrective action to the Commissioner for approval.

(j)         For purposes of this section, accident and health insurance means insurance against death or injury resulting from accident or from accidental means and insurance against disablement, disease, or sickness of the insured. This includes Medicare supplemental insurance, long‑term care, nursing home, or home health care insurance, or any combination thereof, specified disease or illness insurance, hospital indemnity or other fixed indemnity insurance, short‑term limited duration health insurance, dental insurance, vision insurance, and medical, hospital, or surgical expense insurance or any combination thereof. Notwithstanding any other provision to the contrary, subsection (h) of this section does not apply to disability income insurance. (1951, c. 784; 1979, c. 755, s. 15; 1989, c. 485, s. 56; 1991, c. 636, s. 3; c. 720, s. 4; 2001‑334, s. 17.3; 2005‑223, s. 1(b); 2005‑412, ss. 1(a), 1(b).)



§ 58-51-100. Credit accident and health insurance.

§ 58‑51‑100.  Credit accident and health insurance.

Credit accident and health insurance is declared to be insurance against death or personal injury by accident or by any specified kind or kinds of accident, and insurance against sickness, ailment, or bodily injury of a debtor who may be indebted to any person, firm, or corporation extending credit to such debtor. The amount of credit accident and health insurance written shall not exceed the installment payment. (1953, c. 1096, s. 2; 1961, c. 1071.)



§ 58-51-105. Hospitalization insurance defined.

§ 58‑51‑105.  Hospitalization insurance defined.

Hospitalization insurance is declared to be any form of accident and health insurance which provides indemnity or payment for expenses incurred due to or in connection with hospitalization of the insured, or his dependents. (1953, c. 1096, s. 3.)



§ 58-51-110. Renewal, discontinuance, or replacement of group health insurance.

§ 58‑51‑110.  Renewal, discontinuance, or replacement of group health insurance.

(a)        This section applies to group accident, group health, or group accident and health policies or certificates that are delivered, issued for delivery, renewed, or used in this State which provide hospital, surgical, or major medical expense insurance, or any combination of these coverages, on an expense incurred or service basis. It specifically includes a certificate issued under a policy that was issued to a trust located out of this State, but which includes participating employers located in this State. Renewal of these policies or certificates is presumed to occur on the anniversary date that the coverage was first effective on the employees of the employer.

(b)        Whenever a contract described in subsection (a) of this section is replaced by another group contract within 15 days of termination of coverage of the previous group contract, the liability of the succeeding insurer for insuring persons covered under the previous group contract is:

(1)        Each person who is eligible for coverage in accordance with the succeeding insurer's plan of benefits, regardless of any other provisions of the new group contract relating to active employment or hospital confinement or pregnancy, shall be covered by the succeeding insurer's plan of benefits; and

(2)        Each person not covered under the succeeding insurer's plan of benefits in accordance with subdivision (b)(1) of this section must nevertheless be covered by the succeeding insurer if that person was validly covered, including benefit extension, under the prior plan on the date of discontinuance and if the person is a member of the class of persons eligible for coverage under the succeeding insurer's plan. (1989, c. 775, s. 3; 1991, c. 720, s. 88; 1991 (Reg. Sess., 1992), c. 837, s. 4; 2001‑334, s. 6.)



§ 58-51-115. Coordination of benefits with Medicaid.

§ 58‑51‑115.  Coordination of benefits with Medicaid.

(a)        As used in this section and in G.S. 58‑51‑120 and G.S. 58‑51‑125:

(1)        "Health benefit plan" means any accident and health insurance policy or certificate; a nonprofit hospital or medical service corporation contract; a health maintenance organization subscriber contract; a plan provided by a multiple employer welfare arrangement; the State Health Plan for Teachers and State Employees and any optional plans or programs operating under Part 2 of Article 3 of Chapter 135 of the General Statutes; or a plan provided by another benefit arrangement. "Health benefit plan" does not mean a Medicare supplement policy as defined in G.S. 58‑54‑1(5).

(2)        "Health insurer" means any health insurance company subject to Articles 1 through 63 of this Chapter, including a multiple employee welfare arrangement, and any corporation subject to Articles 65 and 67 of this Chapter; a group health plan, as defined in section 607(1) of the Employee Retirement Income Security Act of 1974; and the State Health Plan for Teachers and State Employees and any optional plans or programs operating under Part 2 of Article 3 of Chapter 135 of the General Statutes.

(b)        No health insurer shall take into account that an individual is eligible for or is provided medical assistance in this or any other state under 42 U.S.C. § 1396a (section 1902 of the Social Security Act) in insuring that individual or making payments under its health benefit plan for benefits to that individual or on that individual's behalf. (1993 (Reg. Sess., 1994), c. 644, s. 1; 1995, c. 193, s. 43; 1999‑293, s. 9; 2007‑298, s. 8.6; 2007‑323, s. 28.22A(o); 2007‑345, s. 12.)



§ 58-51-116. ERISA plans may not require Medicaid to pay first.

§ 58‑51‑116.  ERISA plans may not require Medicaid to pay first.

An employee benefit plan as defined in ERISA shall not include any provision which, because an individual is provided or is eligible for benefits or service pursuant to a State plan under Title XIX of the Social Security Act (Medicaid), has the effect of limiting or excluding coverage or payment for any health care for that individual under the terms of the employee benefit plan, provided that the individual is one who would otherwise be covered or entitled to benefits or services under the employee benefit plan. (1993, c. 321, s. 238.1; 2001‑446, s. 4.3.)



§ 58-51-120. Coverage of children.

§ 58‑51‑120.  Coverage of children.

(a)        No health insurer shall deny enrollment of a child under the health benefit plan of the child's parent on any of the following grounds:

(1)        The child was born out of wedlock.

(2)        The child is not claimed as a dependent on the parent's federal income tax return.

(3)        The child does not reside with the parent or in the insurer's service area.

(b)        If a parent is required by a court or administrative order to provide health benefit plan coverage for a child, and the parent is eligible for family health benefit plan coverage through a health insurer, the health insurer:

(1)        Must allow the parent to enroll, under the family coverage, a child who is otherwise eligible for the coverage without regard to any enrollment season restrictions.

(2)        Must enroll the child under family coverage upon application of the child's other parent or the Department of Health and Human Services in connection with its administration of the Medical Assistance or Child Support Enforcement Program if the parent is enrolled but fails to make application to obtain coverage for the child.

(3)        May not disenroll or eliminate coverage of the child unless the health insurer is provided satisfactory written evidence that:

a.         The court or administrative order is no longer in effect; or

b.         The child is or will be enrolled in comparable health benefit plan coverage through another health insurer, which coverage will take effect not later than the effective date of disenrollment.

(c)        If a child has health benefit plan coverage through the health insurer of a noncustodial parent, that health insurer shall do all of the following:

(1)        Provide such information to the custodial parent as may be necessary for the child to obtain benefits through that coverage.

(2)        Permit the custodial parent (or the health care provider, with the custodial parent's approval) to submit claims for covered services without the approval of the noncustodial parent.

(3)        Make payments on claims submitted in accordance with subdivision (2) of this subsection directly to the custodial parent, the provider, or the Department of Health and Human Services.

(d)        No health insurer may impose requirements on any State agency that has been assigned the rights of an individual eligible for medical assistance under Medicaid and covered for health benefits from the insurer that are different from requirements applicable to an agent or assignee of any other individual so covered. (1993 (Reg. Sess., 1994), c. 644, s. 1; 1997‑443, s. 11A.118(a).)



§ 58-51-125. Adopted child coverage.

§ 58‑51‑125.  Adopted child coverage.

(a)        Definitions.  As used in this section:

(1)        "Child" means, in connection with any adoption or placement for adoption of the child, an individual who has not attained 18 years of age as of the date of the adoption or placement for adoption.

(2)        "Placement for adoption" means the assumption and retention by a person of a legal obligation for total or partial support of a child in anticipation of the adoption of the child. The child's placement with a person terminates upon the termination of such legal obligations.

(b)        Coverage Effective Upon Placement for Adoption.  If a health benefit plan provides coverage for dependent children of persons covered by the plan, the plan shall provide benefits to dependent children placed with covered persons for adoption under the same terms and conditions that apply to the natural, dependent children of covered persons, irrespective of whether the adoption has become final.

(c)        Restrictions Based on Preexisting Conditions at Time of Placement for Adoption Prohibited.  A health benefit plan may not restrict coverage under the plan of any dependent child adopted by a covered person, or placed with a covered person for adoption, solely on the basis of any preexisting condition of the child at the time that the child would otherwise become eligible for coverage under the plan, if the adoption or placement for adoption occurs while the covered person is eligible for coverage under the plan. (1993 (Reg. Sess., 1994), c. 644, s. 1.)



§ 58-51-130. Standards for disability income insurance policies.

§ 58‑51‑130.  Standards for disability income insurance policies.

(a)        Definitions.  As used in this section:

(1)        "Disability income insurance policy" or "policy" means a policy of accident and health insurance that provides payments when the insured is unable to work because of illness, disease, or injury.

(2)        "Policy" includes the certificates referred to in subsection (b) of this section.

(b)        Applicability.  This section applies to all policies used in this State, including certificates issued under group policies that are used in this State. This section also applies to a certificate issued under a policy issued and delivered to a trust or to an association outside of this State and covering persons residing in this State.

(c)        Disclosure Standards.  Every disability income insurance policy shall include provisions, where applicable, addressing:

(1)        Terms of renewability.

(2)        Initial and subsequent conditions of eligibility.

(3)        Nonduplication of coverage.

(4)        Preexisting conditions.

(5)        Probationary periods.

(6)        Elimination periods.

(7)        Requirements for replacement.

(8)        Recurrent conditions.

(9)        Definitions of terms.

(d)        Preexisting Conditions.  If an insurer does not seek a prospective insured's medical history in the application or enrollment process, the insurer shall not deny a claim for disabilities that commence more than 24 months after the effective date of the insured person's coverage on the grounds the disability is caused by a preexisting condition. A policy shall not define a preexisting condition more restrictively than "a condition for which medical advice, diagnosis, care, or treatment was received or recommended within the 24‑month period immediately preceding the effective date of coverage of the insured person."

(e)        Exceptions.  Nothing in this section prohibits an insurer from:

(1)        Using an application or enrollment form designed to elicit the medical history of a prospective insured.

(2)        Underwriting based on answers on the form according to the insurer's established standards.

(3)        Contesting the answers in accordance with G.S. 58‑51‑15(a)(2)a.

(f)         Required Provisions.  Each policy shall include:

(1)        A description of the principal benefits and coverage provided in the policy.

(2)        A statement of the exceptions, reductions, and limitations contained in the policy.

(3)        A statement of the renewal provisions, including any reservation by the insurer of a right to change premiums.

(g)        Other Applicable Provisions.  G.S. 58‑51‑95(f) applies to individual policies and G.S. 58‑51‑80(g) applies to group policies.

(h)        Other Income Sources.  If a policy contains a provision that provides for integration of benefits with other income sources, it shall include a definition of what is considered other income sources and a complete description of how benefits will be reduced by other income sources, if at all. No disability income policy shall provide that the amount of any disability benefit paid to the insured shall be reduced by reason of any cost‑of‑living increase, designated as such under the federal Social Security Act, if the cost‑of‑living increase occurs during the period for which benefits are payable. (1999‑351, s. 2.)



§ 58-52-1. Definitions.

Article 52.

Joint Action to Insure Elderly.

§ 58‑52‑1.  Definitions.

Wherever used in this Article, the following terms shall have the respective meanings hereinafter set forth or indicated, unless the context otherwise requires:

(1)        "Association" means a voluntary unincorporated association formed for the sole purpose of enabling joint and cooperative action to provide accident and health insurance in accordance with this Article in this or any other State having legislation enabling the issuance of insurance of the type provided in this Article.

(2)        "Insurer" means any insurance company which is authorized under Articles 1 through 64 of this Chapter to transact accident and health insurance business in this State. (1963, c. 1125.)



§ 58-52-5. Joint action to insure persons 65 years of age or over and their spouses permitted; associations of insurers; individual and group policies.

§ 58‑52‑5.  Joint action to insure persons 65 years of age or over and their spouses permitted; associations of insurers; individual and group policies.

Notwithstanding any other provisions of Articles 1 through 64 of this Chapter or any other law which may be inconsistent herewith, any insurer may join with one or more other insurers to plan, develop, underwrite, offer, sell and provide to or for any resident person of this State, or of another state if permitted by the laws of such other state, who is 65 years of age or over and to the spouse of such person, insurance against financial loss from accident or sickness, or both.  Such insurance may also cover an employer's nonresident employees and nonresident retired employees 65 years of age or older and their spouses, provided such employees are regularly employed within this State or were so employed at the time of their retirement.  Such insurance may be offered, issued and administered through an association of two or more insurers which association is formed for the purpose of offering, selling, issuing and administering such insurance, and may be in the form of a policy insuring a resident who is 65 years of age or older, and the spouse of such resident, if any, or in the form of a group policy insuring residents 65 years of age or older and the spouses of such residents, or in both forms.  On such insurance each insurer shall be severally liable for a percentage of the risks determined under the articles of association of the association.  The insurer members of such association may agree with respect to premium rates, policy provisions, commission rates and other matters within the scope of this Article. (1963, c. 1125; 1965, c. 677; 1991, c. 720, s. 72.)



§ 58-52-10. Regional plans authorized.

§ 58‑52‑10.  Regional plans authorized.

If "over 65" accident and health insurance plans exist or hereafter come into existence in other states pursuant to legislative authority similar to that herein given, North Carolina insurers may jointly participate with insurers of such other states in forming a regional plan to carry out the purposes of this Article.  Any association formed for the operation of a regional plan shall be exempt from the provisions of G.S. 58‑3‑85 and may engage in business in North Carolina through its insurer members only, without being separately licensed. (1963, c. 1125.)



§ 58-52-15. Forms and rate manuals subject to § 58-51-1; disapproval of rates.

§ 58‑52‑15.  Forms and rate manuals subject to § 58‑51‑1; disapproval of rates.

The forms of the policies, applications, certificates or other evidence of insurance coverage and the rate manual showing rates, rules and classification of risks applicable thereto shall be subject to the applicable provisions of G.S. 58‑51‑1.  The Commissioner may disapprove the premium rates for such insurance, or any class thereof, if he finds that such rates are by reasonable assumptions excessive in relation to the benefits provided.  In determining whether such rates by reasonable assumptions are excessive in relation to the benefits provided, the Commissioner shall give due consideration to past and prospective claim experience on such insurance, or other comparable insurance, within and outside this State, and to fluctuations in such claim experience, to a reasonable risk charge, to contribution to surplus and contingency funds, to past and prospective expenses, both within and outside this State, and to all other relevant factors within and outside this State, including any differing operating methods of the insurers joining in the issue of such insurance.  In the event of any such disapproval, the decision of the Commissioner shall be subject to review under G.S. 58‑2‑75.  In exercising the powers conferred by this section, the Commissioner shall not be bound by any other requirements of Articles 1 through 64 of this Chapter with respect to standard provisions required to be included in the forms of the policies, applications, certificates or other evidence of insurance coverage filed with the Commissioner. (1963, c. 1125.)



§ 58-52-20. Organization of associations of insurers; powers; annual statements; mutual insurers may participate.

§ 58‑52‑20.  Organization of associations of insurers; powers; annual statements; mutual insurers may participate.

An association formed for the purposes of this Article shall adopt articles of association for the organization, administration and regulation of its affairs, which articles of association and any amendments thereto shall be filed within 30 days of adoption of same with the Commissioner.  Such association may establish requirements for membership of insurers, hold title to property, incur expenses for advertising, soliciting and administering such insurance, including payment of salary or compensation to persons employed by it, enter into contracts, limit the liability of and among its members, and shall be subject to the provisions of G.S. 1‑69.1.

Such association shall file annually with the Commissioner, on such date and in such form as the Commissioner may prescribe, a statement with respect to its operations.

For the purpose of implementing joint action of insurers in furnishing accident and health insurance coverage to persons 65 years of age and older and their spouses, in accordance with the intent of this Article as expressed herein, insurers operating on a mutual plan, or on any other membership basis, may participate in such a plan, and the persons insured through the plan shall not be entitled to membership in any such insurer nor shall they be entitled to any dividend rights, voting rights, or any other rights peculiar to mutual insurance policyholders and participants in membership insurance plans. (1963, c. 1125; 1991, c. 720, s. 4.)



§ 58-52-25. No additional licensing required.

§ 58‑52‑25.  No additional licensing required.

Accident and health insurance authorized by this Article and offered by or through an association formed for the purpose of this Article may be solicited and offered directly by such association, any insurer member of such association, and by or through any person authorized by the Department to sell accident and health insurance in this State, without any additional license being required. (1963, c. 1125; 1991, c. 720, s. 60.)



§ 58-53-1. Definitions.

Article 53.

Group Health Insurance Continuation and Conversion Privileges.

Part 1.  Continuation.

§ 58‑53‑1.  Definitions.

As used in this Article, the following terms have the meanings specified:

(1)        "Group policy" means a group accident and health insurance policy issued by an insurance company and a group contract issued by a service corporation or health maintenance organization or similar corporation or organization.

(2)        "Individual policy" or "converted policy" means an individual health insurance policy issued by an insurance company or an individual contract issued by a service corporation or health maintenance organization or similar corporation or organization.

(3)        "Insurance" and "insured" refer to coverage under a group policy, individual policy or converted policy on a premium‑paying basis, and do not include coverage provided by reason of a disability extension.

(4)        "Insurer" means the entity issuing a group policy or an individual or converted policy.

(5)        "Medicare" means Title XVIII of the United States Social Security Act as added by the Social Security Amendments of 1965 or as later amended or superseded.

(5a)      "Member" or "employee" includes an insured spouse or dependent of a member or of an employee.

(6)        "Premium" includes any premium or other consideration payable for coverage under a group or individual policy.

(7)        "Reasonable and customary" means the most frequently used level of charge made for the supplies or for a specific service in the geographic subarea in which such supplies or services are received, of like kind or by physicians, or other practitioners, with similar qualifications. (1981, c. 706, s. 1; 1983, c. 142, s. 1; 1997‑259, s. 10.)



§ 58-53-5. Continuation of group hospital, surgical, and major medical coverage after termination of employment or membership.

§ 58‑53‑5.  Continuation of group hospital, surgical, and major medical coverage after termination of employment or membership.

A group policy delivered or issued for delivery in this State that insures employees or members for hospital, surgical or major medical insurance on an expense incurred or service basis under this Chapter, other than for specific diseases or for accidental injuries only, shall provide that employees or members whose coverage under the group policy would otherwise terminate because of termination of active employment or membership, or termination of membership in the eligible class or classes under the policy, shall be entitled to continue their hospital, surgical, and medical insurance under that group policy, for themselves and their eligible spouses and dependents with respect to whom they were insured on the date of termination, subject to all of the group policy's terms and conditions and to the conditions specified in this Part. Provided, the terms and conditions set forth in this Part are intended as minimum requirements and shall not be construed to impose additional or different requirements upon those group hospital, surgical, or major medical plans that provide continuation benefits equal to or better than those required in this Part. (1981, c. 706, s. 1; 1997‑259, s. 11.)



§ 58-53-10. Eligibility.

§ 58‑53‑10.  Eligibility.

Continuation shall only be available to an employee or member who has been continuously insured under the group policy, or for similar benefits under any other group policy that it replaced, during the period of three consecutive months immediately before the date of termination. The employee or member may elect continuation for a period of not fewer than 60 days after the date of termination or loss of eligibility. The employee or member shall make the first contribution upon the election to continue coverage, and the coverage shall be retroactive to the date of termination or loss of eligibility. (1981, c. 706, s. 1; 2001‑334, s. 7.1.)



§ 58-53-15. Exception.

§ 58‑53‑15.  Exception.

Continuation shall not be available for any person who is or could be covered by any other arrangement of hospital, surgical, or medical coverage for individuals in a group, whether insured or uninsured, within 31 days immediately following the date of termination; or whose insurance terminated because he failed to pay any required contribution for the insurance. (1981, c. 706, s. 1.)



§ 58-53-20. Benefits not included.

§ 58‑53‑20.  Benefits not included.

Continuation is not required to include dental, vision care, or prescription drug benefits, or any other benefits provided under the group policy in addition to its hospital, surgical, or major medical benefits. (1981, c. 706, s. 1.)



§ 58-53-25. Notification to employee.

§ 58‑53‑25.  Notification to employee.

In addition to the notification requirement set forth in G.S. 58‑53‑40, notification may be included on insurance identification cards or may be given by the employer, orally or in writing as a part of the exit process from the employment. (1981, c. 706, s. 1.)



§ 58-53-30. Payment of premiums.

§ 58‑53‑30.  Payment of premiums.

An employee or member electing continuation must pay to the group policyholder or his employer, in advance, the amount of contribution required by the policyholder or employer, but not more than one hundred two percent (102%) of the full group rate for the insurance applicable under the group policy on the due date of each payment. The employee or member may not be required to pay the amount of the contribution less often than monthly. In order to be eligible for continuation of coverage, the employee or member must make a written election of continuation, on a form furnished by the group policyholder or by the insurer. (1981, c. 706, s. 1; 1999‑273, s. 1; 2001‑334, s. 7.2.)



§ 58-53-35. Termination of continuation.

§ 58‑53‑35.  Termination of continuation.

(a)        Continuation of insurance under the group policy for any person shall terminate on the earliest of the following dates:

(1)        The date 18 months after the date the employee's or member's insurance under the policy would otherwise have terminated because of termination of employment or members;

(2)        The date ending the period for which the employee or member last makes his required contribution, if he discontinues his contributions;

(3)        The date the employee or member becomes or is eligible to become covered for similar benefits under any arrangement of coverage for individuals in a group, whether insured or uninsured;

(4)        The date on which the group policy is terminated or, in the case of a multiple employer plan, the date his employer terminates participation under the group master policy. When this occurs the employee or member shall have the privilege described in G.S. 58‑53‑45 if the date of termination precedes that on which his actual continuation of insurance under that policy would have terminated. The insurer that insured the group before the date of termination shall make a converted policy available to the employee or member.

(b)        Notwithstanding subdivision (a)(4) of this section, if the employer replaces the group policy with another group policy, the employee is entitled to continue under the successor group policy for any unexpired period of continuation to which the employee is entitled. (1981, c. 706, s. 1; 1983, c. 142, s. 2; 1993, c. 529, s. 3.8; 1997‑259, s. 12.)



§ 58-53-40. Notification.

§ 58‑53‑40.  Notification.

A notification of the continuation privilege shall be included in each individual certification of coverage. (1981, c. 706, s. 1.)



§ 58-53-41. Extension of election period and effect on coverage.

§ 58‑53‑41.  Extension of election period and effect on coverage.

(a)        Definitions.  As used in this section, the following terms have the meanings specified:

(1)        "Act" means the federal American Recovery and Reinvestment Act of 2009, P.L. 111‑5, effective February 17, 2009.

(2)        "Assistance eligible individual" has the same meaning as found in section 3001 of the Act.

(b)        An employee or member who does not have an election of continuation coverage, as described in this Part, in effect on June 8, 2009, but who would be an assistance eligible individual under Title III of the Act if that election were in effect, may elect continuation coverage pursuant to the Part. The election shall be made no later than 60 days after the date the administrator of the group policy subject to this Part (or other entity involved) provides the notice required by section 3001(a)(7) of the Act. The administrator of the group policy subject to this Part (or other entity involved) shall provide such individuals with additional notice of the right to elect coverage pursuant to this section within 60 days after June 8, 2009.

(c)        Continuation of coverage elected pursuant to subsection (b) of this section shall commence with the first period of coverage beginning on or after June 8, 2009, and shall not extend beyond the period of continuation coverage that would have been required under G.S. 58‑53‑35 if the coverage had instead been elected pursuant to G.S. 58‑53‑10.

(d)        With respect to any individual electing continuation coverage pursuant to this section, the period beginning on the date of the qualifying event and ending on the date of the first period of coverage on or after June 8, 2009, shall be disregarded for purposes of determining the 63‑day period referred to in G.S. 58‑68‑30(c)(2)a. and G.S. 58‑51‑17(a)(2)a.  (2009‑62, s. 1.)



§ 58-53-45. Right to obtain individual policy upon termination of group hospital, surgical or major medical coverage.

Part 2.  Conversion.

§ 58‑53‑45.  Right to obtain individual policy upon termination of group hospital, surgical or major medical coverage.

A group policy delivered or issued for delivery in this State that insures employees or members for hospital, surgical, or medical insurance on an expense incurred or service basis under Articles 1 through 67 of this Chapter other than for specific diseases or for accidental injuries only, shall provide that an employee or member whose insurance under the group policy has been terminated shall be entitled to have a converted policy issued to him  by the insurer under whose group policy he was last insured, without evidence of insurability, subject to the terms and conditions specified in this Part. Provided, the terms and conditions set forth in this Part are intended as minimum requirements and shall not be construed to impose additional or different requirements upon those group hospital, surgical, or major medical plans already in force, or hereafter placed into effect, that provide conversion benefits equal to or better than those required in this Part. (1981, c. 706, s. 1.)



§ 58-53-50. Restrictions.

§ 58‑53‑50.  Restrictions.

A converted policy shall not be available to an employee or member if termination of his insurance under the group policy occurred because:

(1)        Of termination of employment or membership and either he was not entitled to continuation of group coverage under Part 1 of this Article or failed to elect such continuation;

(2)        He failed to make timely payment of any required contribution for the cost of continuation of insurance;

(3)        He had not been continuously covered under the group policy or for similar benefits under any other group policy that it replaced during the period of three consecutive months immediately prior to termination of active employment ending with such termination;

(4)        The group policy terminated or an employer's participation terminated, and the insurance is replaced by similar coverage under another group policy within 31 days of date of termination; or

(5)        He failed to continue his insurance for the entire maximum period of 18 months following termination of active employment as provided for in Part 1 of this Article, unless that failure to continue was because of change of insurer by the employer and the change of insurer was consummated during the one year continuation period. In that event the employee or member shall be entitled to be issued a converted policy by the insurer that provided the group policy to the employer before the change of insurer. (1981, c. 706, s. 1; 1983, c. 142, s. 3; 1993 (Reg. Sess., 1994), c. 569, s. 9; 1997‑259, s. 13.)



§ 58-53-55. Time limit.

§ 58‑53‑55.  Time limit.

In order to be eligible for conversion, written application and the first premium payment for the converted policy must be made to the insurer not later than 31 days after the date of termination of insurance provided under Part 1 of this Article. The effective date of the converted policy shall be the day following the later of:

(1)        The termination of insurance under the group policy when it is not replaced by one providing similar coverage within 31 days of the termination date of the immediately prior group plan; or

(2)        The termination of the period of continued coverage under the group policy or policies. (1981, c. 706, s. 1; 1993 (Reg. Sess., 1994), c. 569, s. 10; 1997‑259, s. 14.)



§ 58-53-60. Premium.

§ 58‑53‑60.  Premium.

(a)        The premium for the converted policy or group conversion trust certificate shall be determined in accordance with the insurer's table of premium rates applicable to the age and class of risk to be covered under that policy and to the type and amount of insurance provided.

(b)        All insurers licensed to do business in this State, who issue conversion policies or group conversion trust certificates under this Part, have the right to increase that element of the premium that applies to hospital room and board benefit increases provided for in G.S. 58‑53‑95(5) by an amount proportionate to the increase promulgated by the Commissioner. Such premium increases shall be filed with the Commissioner.

(c)        All premium rates and adjustments to premium rates for converted policies or group conversion trust certificates shall be reasonable and must be filed with and approved by the Commissioner prior to use. A premium rate shall be deemed to be reasonable if the insurer demonstrates that the premium charged is expected to produce an incurred loss ratio to earned premiums of not less than sixty percent (60%) for all policies or group conversion trust certificates providing similar benefits offered and issued by the insurer. If an insurer experiences an incurred loss ratio of greater than eighty percent (80%) for all such policies, it shall be deemed reasonable for that insurer to increase premium rates to a level that will produce a prospective incurred loss ratio of no greater than eighty percent (80%), and the insurer shall file such new rates with the Commissioner not more often than once a year. (1981, c. 706, s. 1; 1983, c. 669; 1995, c. 517, s. 30.)



§ 58-53-65. Coverage.

§ 58‑53‑65.  Coverage.

The converted policy shall cover the employee or member and his eligible dependents who were covered by the group policy on the date of termination of insurance. At the option of the insurer, a separate converted policy may be issued to cover any such eligible dependent. (1981, c. 706, s. 1.)



§ 58-53-70. Exclusions.

§ 58‑53‑70.  Exclusions.

An insurer shall not be required to issue a converted policy covering any person if such person is or can be covered by Medicare. Furthermore, an insurer shall not be required to issue a converted policy covering any person if:

(1)        a.         Such person is covered for similar benefits by another hospital, surgical, medical or major medical expense insurance policy, or hospital or medical service subscriber contract or medical practice or other prepayment plan, or by any other plan or program;

b.         Such person is or could be covered for similar benefits, whether or not covered for such benefits, under any arrangement of coverage for individuals in a group, whether insured or uninsured; or

c.         Similar benefits are provided for or available to such person, whether or not covered for such benefits, by reason of any State or federal law; and

(2)        The benefits under sources of the kind referred to in subdivision (1)a of this section for such person, or benefits provided or available under sources of the kind referred to in subdivisions (1)b and (1)c of this section for such person, together with the converted policy's benefits would result in overinsurance according to the insurer's standards for overinsurance; or

(3)        An enrollee's enrollment in a health maintenance organization has been terminated for cause in accord with the terms of the enrollee's evidence of coverage or the health maintenance organization's contract with the group. (1981, c. 706, s. 1; 1991, c. 195, s. 2.)



§ 58-53-75. Information.

§ 58‑53‑75.  Information.

A converted policy may provide that an insurer may at any time request information of an insured policyholder with respect to any person covered thereunder as to whether he is covered for the similar benefits described in G.S. 58‑53‑70(1)a or is or could be covered for the similar benefits described in G.S. 58‑53‑70(1)b and 58‑53‑70(1)c. The converted policy may provide that as of any premium due date an insurer may refuse to renew the policy or the coverage of any insured person for the following reasons only:

(1)        Either those similar benefits for which such person is or could be covered, together with the converted policy's benefits, would result in overinsurance according to the insurer's standards for overinsurance, or the policyholder of the converted policy fails to provide the requested information;

(2)        Fraud or material misrepresentation in applying for any benefits under the converted policy;

(3)        Eligibility of any insured person for coverage under Medicare, or under any other State or federal law providing benefits substantially similar to those provided by the converted policy; or

(4)        Termination of an enrollee's enrollment in a health maintenance organization for cause in accord with the terms of the enrollee's evidence of coverage or the health maintenance organization's contract with the group. (1981, c. 706, s. 1; 1991, c. 195, s. 3.)



§ 58-53-80. Excess benefits.

§ 58‑53‑80.  Excess benefits.

An insurer shall not be required to issue a converted policy providing benefits in excess of the equivalent value of hospital, surgical, or major medical insurance under the group policy from which conversion is made. (1981, c. 706, s. 1.)



§ 58-53-85. Preexisting conditions.

§ 58‑53‑85.  Preexisting conditions.

The converted policy shall not exclude, as a preexisting condition, any condition covered by the group policy. However, the converted policy may provide for a reduction of its hospital, surgical or medical benefits by the amount of any such benefits payable under the group policy after the individual's insurance terminates thereunder. The converted policy may also provide that during the first policy year the benefits payable under the converted policy, together with the benefits payable under the group policy, shall not exceed those that would have been payable had the individual's insurance under the group policy remained in force and effect. (1981, c. 706, s. 1.)



§ 58-53-90. Basic coverage plans.

§ 58‑53‑90.  Basic coverage plans.

(a)        Subject to the provisions of this Article, if the group insurance policy from which conversion is made insures the employee or member for basic hospital and surgical expense insurance, the employee or member shall be entitled to obtain a converted policy providing, at his option, coverage on an expense incurred basis under any of the following plans:

(1)        Plan A:

a.         Hospital room and board daily expense benefits in a maximum dollar amount approximating the average semiprivate rate charged in the major metropolitan area of this State, for a maximum duration of 70 days;

b.         Miscellaneous hospital expense benefits up to a maximum amount of 10 times the hospital room and board daily expense benefits; and

c.         Surgical expense benefits according to a surgical procedures schedule consistent with those customarily offered by the insurer under group or individual health insurance policies and providing a maximum benefit of eight hundred dollars ($800.00).

(2)        Plan B:

Identical to Plan A, except that (i) the maximum hospital room and board daily expense benefit is seventy‑five percent (75%) of the corresponding Plan A maximum and (ii) the surgical schedule maximum is six hundred dollars ($600.00).

(3)        Plan C:

Identical to Plan A, except that (i) the maximum hospital room and board daily expense benefit is fifty percent (50%) of the corresponding Plan A maximum and (ii) the surgical schedule maximum is four hundred dollars ($400.00).

(b)        The maximum dollar amount for the maximum hospital room and board daily expense benefit of Plan A shall be determined by the Commissioner and may be redetermined by him from time to time as to converted policies issued subsequent to such redetermination. Such redetermination shall not be made more often than once in three years. The Plan A maximum, and the corresponding maximums in Plans B and C, shall be rounded to the nearest multiple ten dollars ($10.00), provided that rounding may be to the next higher or lower multiple of ten dollars ($10.00) if otherwise exactly midway between. (1981, c. 706, s. 1.)



§ 58-53-95. Major medical plans.

§ 58‑53‑95.  Major medical plans.

Subject to the provisions of this Article, if the group policy from which conversion is made insures the employee or member for major medical expense insurance, the employee or member shall be entitled to obtain a converted policy providing catastrophic or major medical coverage under a plan meeting the following requirements:

(1)        A maximum benefit at least equal to either, at the option of the insurer,

a.         A maximum payment per covered person for all covered medical expenses incurred during that person's lifetime, equal to the lesser of the maximum benefit provided under the group policy or one hundred thousand dollars ($100,000); or

b.         A maximum payment for each unrelated injury or sickness, equal to the lesser of the maximum benefit provided under the group policy or one hundred thousand dollars ($100,000).

(2)        Payment of benefits at the rate of eighty percent (80%) of covered medical expenses that are in excess of the deductible, until twenty percent (20%) of such expenses in a benefit period reaches one thousand dollars ($1,000), after which benefits will be paid at the rate of one hundred percent (100%) during the remainder of such benefit period. Payment of benefits for outpatient treatment of mental illness, if provided in the converted policy, may be at a lesser rate but not less than fifty percent (50%).

(3)        A deductible for each benefit period which, at the option of the insurer, shall be (i) the sum of the benefits deductible and one hundred dollars ($100.00), or (ii) the corresponding deductible in the group policy. The term "benefits deductible," as used in this Part, means the value of any benefits provided on an expense incurred basis that are provided with respect to covered medical expenses by any other group or individual hospital, surgical, or medical insurance policy or medical practice or other prepayment plan, or any other plan, or program whether insured or uninsured, or by reason of any State or federal law and if, pursuant to G.S. 58‑53‑100, the converted policy provides both basic hospital or surgical coverage and major medical coverage, the value of such basic benefits.

If the maximum benefit is determined by subdivision (1)a of this section, the insurer may require that the deductible be satisfied during a period of not less than three months if the deductible is one hundred dollars ($100.00) or less, and not less than six months if the deductible exceeds one hundred dollars ($100.00).

(4)        The benefit period shall be each calendar year when the maximum benefit is determined by subdivision (1)a of this section or 24 months when the maximum benefit is determined by subdivision (1)b of this section.

(5)        The term "covered medical expenses," as used in this Part, shall include, in the case of hospital room and board charges, at a minimum the lesser of the dollar amount in G.S. 58‑53‑90(a)(1) and the average semiprivate room and board rate for the hospital in which the individual is confined, and at a minimum twice such amount for charges in an intensive care unit. Any surgical procedures schedule shall be consistent with those customarily offered by the insurer under group or individual health insurance policies and must provide at least a one thousand two hundred dollar ($1,200) maximum. (1981, c. 706, s. 1.)



§ 58-53-100. Alternative plans.

§ 58‑53‑100.  Alternative plans.

At the option of the insurer, such plans of benefits set forth in G.S. 58‑53‑90 and 58‑53‑95 may be provided under one policy. Instead of providing the plans of benefits set forth in G.S. 58‑53‑90 and 58‑53‑95, the insurer may elect to provide a policy of comprehensive medical expense benefits without first dollar coverage. Said policy shall conform to the requirements of G.S. 58‑53‑95; provided, however, that an insurer electing to provide such a policy shall make available the following deductible options: one hundred dollars ($100.00), five hundred dollars ($500.00), and one thousand dollars ($1,000). Alternatively, such a policy may provide for deductible options equal to the greater of the benefits deductible and the amount specified in the preceding sentence. (1981, c. 706, s. 1.)



§ 58-53-105. Insurer option.

§ 58‑53‑105.  Insurer option.

The insurer may, at its option, offer alternative plans for group health conversion in addition to those required by this Part. Furthermore, if any insurer customarily offers individual policies on a service basis, that insurer may, in lieu of converted policies on an expense incurred basis, make available converted policies on a service basis which, in the opinion of the Commissioner satisfy the intent of this Part. (1981, c. 706, s. 1.)



§ 58-53-110. Other conversion provisions.

§ 58‑53‑110.  Other conversion provisions.

(a)        If coverage would in any event have been continued under the group policy on an employee following his retirement prior to the time he is or could be covered by Medicare and provided he would have been eligible for continuation under the group policy as specified in G.S. 58‑53‑10, the employee or member may elect, in lieu of such continuation of group insurance, to have the same conversion rights as would apply had that insurance terminated at retirement.

(b)        The converted policy may provide for reduction or termination of coverage of any person upon his eligibility for coverage under Medicare or under any other State or federal law providing for benefits similar to those provided by the converted policy.

(c)        Subject to the conditions set forth in this subsection, the conversion privilege shall also be available (i) to the surviving spouse, if any, at the death of the employee or member, with respect to the spouse and any eligible children whose coverage under the group policy terminates by reason of such death, or if the group policy provides for continuation of dependents' coverage following the employee's or member's death, at the end of such continuation, or (ii) to the spouse of the employee or member upon termination of coverage of the spouse because the spouse becomes ineligible because of divorce, separation, or otherwise, while the employee or member remains insured under the group policy, with respect to the spouse and such children whose coverage under the group policy terminates at the same time, or (iii) to a child solely with respect to himself upon termination of his coverage by reason of ceasing to be an eligible family member under the group policy, if a conversion privilege is not otherwise provided above with respect to such termination.

(d)        The insurer may elect to provide group insurance coverage in lieu of the issuance of a converted individual policy, notwithstanding the maximum period of group continuation specified in G.S. 58‑53‑35(1).

(e)        A notification of the conversion privilege shall be included in each certificate of coverage.

(f)         A converted policy which is delivered outside this State may be on a form which could be delivered in such other jurisdiction as a converted policy had the group policy been issued in that jurisdiction. (1981, c. 706, s. 1; 1983, c. 668, s. 1.)



§ 58-53-115. Article inapplicable to certain plans.

§ 58‑53‑115.  Article inapplicable to certain plans.

The provisions of this article shall not apply to hospital, surgical or major medical plans offered by employers on a self‑insured basis. (1981, c. 706, s. 2.)



§ 58-54-1. Definitions.

Article 54.

Medicare Supplement Insurance Minimum Standards.

§ 58‑54‑1.  Definitions.

Unless the context clearly indicates otherwise, the following words, as used in this Article, have the following meanings:

(1)        "Applicant" means (i) in the case of an individual Medicare supplement policy or subscriber contract, the person who seeks to contract for insurance benefits; and (ii) in the case of a group Medicare supplement policy or subscriber contract, the proposed certificate holder.

(2)        "Certificate" means any certificate issued under a group Medicare supplement policy, which certificate has been delivered or issued for delivery in this State.

(3)        "Insurer" includes entities subject to Articles 65 through 67 of this Chapter.

(4)        "Medicare" means the "Health Insurance for the Aged Act", Title XVIII of the Social Security Amendments of 1965, as then constituted or later amended.

(5)        "Policy" means a Medicare supplement policy, which is a group or individual policy of accident and health insurance under Articles 1 through 64 of this Chapter, a subscriber contract under Articles 65 and 66 of this Chapter, or an evidence of coverage under Article 67 of this Chapter, other than a policy issued pursuant to a contract under section 1876 or section 1833 of the federal Social Security Act (42 U.S.C. § 1395 et seq.), or an issued policy under a demonstration project authorized pursuant to amendments to the federal Social Security Act, that is advertised, marketed, or designed primarily as a supplement to reimbursements under Medicare for the hospital, medical, or surgical expenses of persons eligible for Medicare. (1989, c. 729, s. 1; 1991 (Reg. Sess., 1992), c. 815, s. 1; 1993, c. 553, s. 19.)



§ 58-54-5. Applicability and scope.

§ 58‑54‑5.  Applicability and scope.

(a)        Except as otherwise specifically provided, this Article applies to:

(1)        All policies delivered or issued for delivery in this State on or after August 7, 1989; and

(2)        All certificates issued under group policies that have been delivered or issued for delivery in this State on or after August 7, 1989.

(b)        This Article does not apply to an insurance contract of one or more employers or labor organizations, or of the trustees of a fund established by one or more employers or labor organizations, or combination thereof, for employees or former employees or a combination thereof, or for members or former members, or a combination thereof, of the labor organizations.

(c)        This Article does not prohibit or apply to insurance contracts or health care benefit plans, including group conversion policies, that are provided to Medicare eligible persons and that are not marketed or held out to be Medicare supplement policies or benefit plans. (1989, c. 729, s. 1.)



§ 58-54-10. Standards for policy provisions.

§ 58‑54‑10.  Standards for policy provisions.

(a)  No policy in force in this State shall contain benefits that duplicate benefits provided by Medicare.

(b)        The Commissioner shall adopt rules to establish specific standards for provisions of policies. Such standards shall be in addition to and in accordance with applicable State law. No requirement of State law relating to minimum required policy benefits, other than the minimum standards contained in this Article, applies to policies. The standards may include without limitation to: terms of renewability; initial and subsequent conditions of eligibility; nonduplication of coverage; probationary periods; benefit limitations, exceptions, and reductions; elimination periods; requirements for replacement; recurrent conditions; and definitions of terms.

(c)        The Commissioner may adopt rules that specify prohibited policy provisions not otherwise specifically authorized by State law that, in the opinion of the Commissioner, are unjust, unfair, or unfairly discriminatory to any person insured or proposed for coverage under a policy.

(d)        Notwithstanding any other provision of State law, a policy may not deny a claim for losses incurred more than six months from the effective date of coverage for a preexisting condition. A policy may not define a preexisting condition more restrictively than a condition for which medical advice was given or treatment was recommended by or received from a physician within six months before the effective date of coverage.

(e)        Repealed by Session Laws 1991 (Regular Session, 1992), c. 815, s. 3. (1989, c. 729, s. 1; 1991, c. 490, s. 6; 1991 (Reg. Sess., 1992), c. 815, s. 3.)



§ 58-54-15. Minimum standards for benefits, marketing practices, compensation arrangements, reporting practices, and claims payments.

§ 58‑54‑15.  Minimum standards for benefits, marketing practices, compensation arrangements, reporting practices, and claims payments.

The Commissioner shall adopt rules to establish minimum standards for benefits, marketing practices, compensation arrangements, reporting practices, and claims payments under policies. (1989, c. 729, s. 1; 1989 (Reg. Sess., 1990), c. 941, s. 8; 1993, c. 504, s. 38.)



§ 58-54-20. Loss ratio standards and filing requirements.

§ 58‑54‑20.  Loss ratio standards and filing requirements.

(a)        Every insurer providing group Medicare supplement insurance benefits to a resident of this State pursuant to G.S. 58‑54‑5 shall file a copy of the master policy and any certificate used in this State in accordance with the filing requirements and procedures applicable to group policies issued in this State.

(b)        Policies shall return to policyholders benefits that are reasonable in relation to the premium charged. The Commissioner shall adopt rules to establish minimum standards for loss ratios of policies on the basis of incurred claims experience, or incurred health care expenses where coverage is provided by a health maintenance organization on a service rather than reimbursement basis, and earned premiums in accordance with accepted actuarial principles and practices. Every insurer providing policies or certificates in this State shall annually file its rates, rating schedules, and supporting documentation to demonstrate that it is in compliance with the applicable loss ratio standards of this State. All filings of rates and rating schedules shall demonstrate that the actual and expected losses in relation to premiums comply with the requirements of this Article.

(c)        No insurer shall provide compensation to its agents or other producers that is greater than the renewal compensation that would have been paid on an existing policy if the existing policy is replaced by another policy with the same insurer where the new policy benefits are substantially similar to the benefits under the old policy and the old policy was issued by the same insurer or insurer group. (1989, c. 729, s. 1; 1991 (Reg. Sess., 1992), c. 815, s. 4.)



§ 58-54-25. Disclosure standards.

§ 58‑54‑25.  Disclosure standards.

(a)        In order to provide for full and fair disclosure in the sale of policies, no policy or certificate shall be delivered in this State unless an outline of coverage is delivered to the applicant at the time application is made.

(b)        The Commissioner shall prescribe the format and content of the outline of coverage required by subsection (a) of this section. For purposes of this section, "format" means style, arrangement, and overall appearance, including such items as the size, color, and prominence of type and arrangement of text and captions. Such outline of coverage shall include:

(1)        A description of the principal benefits and coverage provided in the policy;

(2)        A statement of the exceptions, reductions, and limitations contained in the policy;

(3)        A statement of the renewal provisions, including any reservation by the insurer of a right to change premiums; and

(4)        A statement that the outline of coverage is a summary of the policy issued or applied for and that the policy should be consulted to determine governing contractual provisions.

(c)        The Commissioner may prescribe by rule a standard form and the contents of an informational brochure for persons eligible for Medicare, which is intended to improve the buyer's ability to select the most appropriate coverage and improve the buyer's understanding of Medicare. Except in the case of direct response insurance policies, the Commissioner may require by rule that the information brochure be provided to any prospective insured eligible for Medicare concurrently with delivery of the outline of coverage. With respect to direct response insurance policies, the Commissioner may require by rule that the prescribed brochure be provided upon request to any prospective insured eligible for Medicare, but in no event later than the time of policy delivery.

(d)        The Commissioner may adopt rules for captions or notice requirements, determined to be in the public interest and designed to inform prospective insureds that particular insurance coverages are not Medicare supplement coverages, for all accident and health insurance policies sold to persons eligible for Medicare, other than: Medicare supplement policies; disability income policies; basic, catastrophic, or major medical expense policies; or single premium, nonrenewable policies.

(e)        The Commissioner may further adopt rules to govern the full and fair disclosure of the information in connection with the replacement of accident and health insurance policies, subscriber contracts, or certificates by persons eligible for Medicare.

(f)         No insurer shall use attained age as a structure or methodology for its Medicare supplement insurance rates unless the structure or methodology is fully disclosed to the applicant at the time of application or to the insured at the time of delivery if the purchase is by mail order. All types of solicitation materials shall clearly indicate that the premiums are based on attained age, which means that those premiums will increase each year. The Commissioner shall prescribe by rule the format and content of the attained age rating disclosure notice. The notice shall include:

(1)        A statement that attained age rating means that rates increase as the insured ages or by the age group in which the insured is.

(2)        An illustration based on actual attained age that states the dollar amount of premium increase for the insured over a period of not less than 10 policy years and that displays the life expectancy of the insured at the beginning of the period.

(3)        A statement that premiums for other Medicare supplement policies that are on issue age bases do not increase as the insured ages.

(4)        A statement that other Medicare supplement policies that are on issue age bases should be compared to policies on attained age bases. (1989, c. 729, s. 1; 1991 (Reg. Sess., 1992), c. 815, s. 2; 1998‑211, s. 12.)



§ 58-54-30. Notice of free examination.

§ 58‑54‑30.  Notice of free examination.

Policies or certificates shall have a notice prominently printed on the first page of the policy or certificate or attached thereon stating in substance that the applicant has the right to return the policy or certificate within 30 days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason.  Any refund made pursuant to this section shall be paid directly to the applicant by the insurer in a timely manner. (1989, c. 729, s. 1.)



§ 58-54-35. Filing requirements for advertising.

§ 58‑54‑35.  Filing requirements for advertising.

Every insurer providing Medicare supplement insurance or benefits in this State shall provide a copy of any Medicare supplement advertisement intended for use in this State whether through written, radio, or television medium to the Commissioner for review or approval by the Commissioner. (1989, c. 729, s. 1.)



§ 58-54-40. Penalties.

§ 58‑54‑40.  Penalties.

In addition to any other applicable penalties for violations of Articles 1 through 64 or 65 and 66 or 67 of this Chapter, the Commissioner may require any person that has violated or is violating any provision of this Article or any rule adopted under this Article to either (i) cease marketing any policy or certificate in this State that is related directly or indirectly to a violation or (ii) take such actions as are necessary to comply with this Article or such rules. (1989, c. 729, s. 1.)



§ 58-54-45. By reason of disability.

§ 58‑54‑45.  By reason of disability.

(a)        In addition to any rule adopted under this Article that is directly or indirectly related to open enrollment, an insurer shall at least make standardized Medicare Supplement Plan A available to persons eligible for Medicare by reason of disability before age 65 and also standardized Plan C or F if marketing either Plan to persons eligible for Medicare due to age. This action shall be taken without regard to medical condition, claims experience, or health status. To be eligible, a person must submit an application during the six‑month period beginning with the first month the person first enrolls in Medicare Part B. For those persons that are retroactively enrolled in Medicare Part B due to a retroactive eligibility decision made by the Social Security Administration, the application must be submitted within a six‑month period beginning with the month in which the person receives notification of the retroactive eligibility decision.

(b)        Persons eligible for Medicare by reason of disability before age 65 who are enrolled in a managed care plan and whose coverage under the managed care plan is terminated through cancellation, nonrenewal, or disenrollment have the guaranteed right to purchase Medicare Supplement Plans A and C from any insurer within 63 days after the date of termination or disenrollment.

(c)        An insurer may develop premium rates specific to the disabled population. No insurer shall discriminate in the pricing of the Medicare supplement plans referred to in this section because of the health status, claims experience, receipt of health care, or medical condition of an applicant where an application for the plan is submitted during an open enrollment or is submitted within 63 days after the managed care plan is terminated. The rates and any applicable rating factors for the Medicare supplement plans referred to in this section shall be filed with and approved by the Commissioner.  (1998‑211, s. 13; 2001‑334, ss. 10.1, 10.2; 2005‑223, s. 6; 2009‑382, s. 11.)



§ 58-54-50. Rules for compliance with federal law and regulations.

§ 58‑54‑50.  Rules for compliance with federal law and regulations.

The Commissioner may adopt temporary rules necessary to conform Medicare supplement policies and certificates to the requirements of federal law and regulations, including:

(1)        Requiring refunds or credits if the policies or certificates do not meet loss ratio requirements.

(2)        Establishing a uniform methodology for calculating and reporting loss ratios.

(3)        Assuring public access to policies, premiums, and loss ratio information of issuers of Medicare supplement insurance.

(4)        Establishing standards for Medicare Select policies and certificates.

(5)        Any other changes required by Congress or the U.S. Department of Health and Human Services, or any successor agency. (1998‑211, s. 13; 2001‑334, s. 11.1.)



§ 58-55-1. Short title.

Article 55.

Long‑Term Care Insurance.

§ 58‑55‑1.  Short title.

This Article may be cited as the "Long‑Term Care Insurance Act". (1987, c. 331.)



§ 58-55-5. Dual options.

§ 58‑55‑5.  Dual options.

(a)        No policy that conditions the eligibility of benefits on prior hospitalization may be delivered or issued for delivery in this State unless the insurer or other entity offering that policy also offers a policy that does not condition eligibility of benefits on such a requirement.

(b)        Policies that were delivered, issued for delivery, or renewed on and after October 1, 1989, that did not condition the eligibility of benefits on prior hospitalizations shall be amended, upon the insured's written request, to condition eligibility of benefits on prior hospitalization, provided that the insured receives the appropriate reduction in premium. (1991, c. 644, s. 24.)



§ 58-55-10. Purposes.

§ 58‑55‑10.  Purposes.

The purposes of this Article are to promote the public interest, to promote the availability of long‑term care insurance policies, to protect applicants for long‑term care insurance from unfair or deceptive sales or enrollment practices, to establish standards for long‑term care insurance, to facilitate public understanding and comparison of long‑term care insurance policies, and to facilitate flexibility and innovation in the development of long‑term care insurance coverage. (1987, c. 331.)



§ 58-55-15. Scope.

§ 58‑55‑15.  Scope.

This Article applies to long‑term care insurance policies in this State.  This Article does not supersede the obligations of any person subject to its provisions to comply with other applicable laws and rules if those laws and rules do not conflict with this Article.  The laws and rules established to govern Medicare supplement insurance policies shall not apply to long‑term care insurance.  A policy that is not advertised, marketed, or offered as long‑term care insurance or nursing home insurance is not subject to this Article. (1987, c. 331; 1991, c. 720, s. 84.)



§ 58-55-20. Definitions.

§ 58‑55‑20.  Definitions.

As used in this Article:

(1)        "Applicant" means:

a.         In the case of an individual long‑term care insurance policy, the person who seeks to contract for benefits; and

b.         In the case of a group long‑term care insurance policy, the proposed certificate holder.

(2)        "Certificate" means any certificate issued under a group long‑term care insurance policy, which policy has been delivered or issued for delivery in this State.

(3)        "Group long‑term care insurance" means a long‑term care insurance policy that is delivered or issued for delivery in this State and issued to:

a.         One or more employers or labor organizations, or to a trust or to the trustees of a fund established by one or more employers or labor organizations, or both, for employees or former employees or both, or for members or former members or both, of the employers or labor organizations; or

b.         Any professional, trade, or occupational association for its members or former or retired members, or all, if such association:

(i)         Comprises individuals all of whom are or were actively engaged in the same profession, trade, or occupation; and

(ii)        Has been maintained in good faith for purposes other than obtaining insurance; or

c.         An association or to a trust or to the trustee or trustees of a fund established, created, or maintained for the benefit of members of one or more associations. Prior to advertising, marketing, or offering such policy within this State, the association or associations, or the insurer of the association or associations, shall file evidence with the Commissioner that the association or associations have at the outset a minimum of 100 persons and have been organized and maintained in good faith for purposes other than that of obtaining insurance; have been in active existence for at least one year; and have a constitution and bylaws which provide that (i) the association or associations hold regular meetings not less than annually to further purposes of the members, (ii) except for credit unions, the association or associations collect dues or solicit contributions from members, and (iii) the members have voting privileges and representation on the governing board and committees. Ninety days after such filing the association or associations will be deemed to have satisfied such organizational requirements, unless the Commissioner makes a finding that the association or associations do not satisfy those organizational requirements.

d.         A group other than as described in subdivisions (3)a., (3)b., and (3)c. of this section, subject to a finding by the Commissioner that:

(i)         The issuance of the group policy is not contrary to the best interest of the public;

(ii)        The issuance of the group policy would result in economies of acquisition or administration; and

(iii)       The benefits are reasonable in relation to the premiums charged.

(4)        "Long‑term care insurance" means any policy or certificate advertised, marketed, offered, or designed to provide coverage for not less than 12 consecutive months for each covered person on an expense incurred, indemnity, prepaid, or other basis, for one or more necessary or medically necessary diagnostic, preventive, therapeutic, rehabilitative, maintenance, or personal care services, provided in a setting other than an acute care unit of a hospital. "Long‑term care insurance" includes:

a.         Group and individual annuities and life insurance policies or riders that supplement or directly provide long‑term care insurance.

b.         A policy or rider that provides for payment of benefits based upon cognitive impairment or the loss of functional capacity.

c.         Qualified long‑term care insurance contracts.

d.         Group and individual policies whether issued by insurers, fraternal benefit societies, nonprofit health, hospital, and medical service corporations, prepaid health plans, health maintenance organizations, or any similar organization. "Long‑term care insurance" does not include any policy that is offered primarily to provide basic Medicare supplement coverage, basic hospital expense coverage, basic medical‑surgical expense coverage, hospital confinement indemnity coverage, major medical expense coverage, disability income protection coverage, accident only coverage, specified disease or specified accident coverage, or limited benefit health coverage.

With regard to life insurance, "long‑term care insurance" does not include life insurance policies that accelerate the death benefit specifically for one or more of the qualifying events of terminal illness, medical conditions requiring extraordinary medical intervention or permanent institutional confinement, and that provide the option of a lump‑sum payment for those benefits and where neither the benefits nor the eligibility for the benefits is conditioned upon the receipt of long‑term care.

(5)        "Policy" means any policy, contract, certificate, subscriber agreement, rider, or endorsement delivered or issued for delivery in this State by an insurer, fraternal benefit society, nonprofit health, hospital or medical service corporation, prepaid health plan, health maintenance organization, or any similar organization. (1987, c. 331, s. 1; c. 864, s. 68; 2007‑298, s. 4; 2007‑484, s. 43.5.)



§ 58-55-25. Limits of group long-term care insurance.

§ 58‑55‑25.  Limits of group long‑term care insurance.

No group long‑term care insurance coverage may be offered to a resident of this State under a group policy issued in another state to a group described in G.S. 58‑55‑20(3)d, unless the Commissioner or the insurance regulator of the other state having statutory and regulatory long‑term care insurance requirements substantially similar to those adopted in this State has made a determination that such requirements have been met. (1987, c. 331; 1991, c. 720, s. 44.)



§ 58-55-30. Disclosure and performance standards for long-term care insurance.

§ 58‑55‑30.  Disclosure and performance standards for long‑term care insurance.

(a)        The Commissioner may adopt rules that include standards for full and fair disclosure setting forth the manner, content, and required disclosures for the sale of long‑term care insurance policies, terms of renewability, initial and subsequent conditions of eligibility, nonduplication of coverage provisions, coverage of dependents, pre‑existing conditions, termination of insurance, probationary periods, limitations, exceptions, reductions, elimination periods, requirements for replacement, recurrent conditions, and definitions of terms.

(b)        No long‑term care insurance policy may:

(1)        Be cancelled, nonrenewed, or otherwise terminated on the grounds of the age or the deterioration of the mental or physical health of the insured individual or certificate holder; or

(2)        Contain a provision establishing a new waiting period in the event existing coverage is converted to or replaced by a new or other form within the same company, except with respect to an increase in benefits voluntarily selected by the insured individual or group policyholder; or

(3)        Provide coverage for skilled nursing care only or provide significantly more coverage for skilled care in a facility than coverage for lower levels of care.

(c)        Pre‑existing condition:

(1)        No long‑term care insurance policy, other than that issued to a group defined in G.S. 58‑55‑20(3)a, shall use a definition of "pre‑existing condition" that is more restrictive than the following:  "pre‑existing condition" means a condition for which medical advice or treatment was recommended by, or received from a provider of health care services, within six months preceding the effective date of coverage of an insured person.

(2)        No long‑term care insurance policy, other than that issued to a group defined in G.S. 58‑55‑20(3)a, shall exclude coverage for a loss or confinement that is the result of a pre‑existing condition unless such loss or confinement begins within six months following the effective date of coverage of an insured person.

(d)        Except as provided in G.S. 58‑55‑5, no long‑term care insurance policy may be delivered or issued for delivery in this State if it:

(1)        Conditions eligibility for any benefits on a prior hospitalization requirement; or

(2)        Conditions eligibility for benefits provided in an institutional care setting on the receipt of a higher level of institutional care.

(d1)      Except as provided in G.S. 58‑55‑5, any long‑term care insurance policy containing any limitations or conditions for eligibility other than those prohibited by law shall describe in a separate paragraph of the policy, to be entitled "Limitations or Conditions on Eligibility for Benefits", the limitations or conditions, including any required number of days of confinement.

(d2)      A long‑term care insurance policy that contains a benefit advertised, marketed, or offered as home health care or a home care benefit may not condition receipt of benefits on a prior institutionalization requirement.

(d3)      A long‑term care insurance policy that conditions eligibility for noninstitutional benefits on the prior receipt of institutional care shall not require a prior institutional stay of more than 30 days for which benefits are paid.

(e)        The Commissioner may adopt rules establishing loss ratio standards for long‑term care insurance policies, provided that a specific reference to long‑term care insurance policies is contained in the rules.

(f)         An individual long‑term care insurance policyholder has the right to return the policy within 30 days of its delivery and to have the premium refunded if, after examination of the policy, the policyholder is not satisfied for any reason.  Individual long‑term care insurance policies shall have a notice prominently printed on the first page of the policy or attached thereto stating in substance that unless the policyholder has received benefits under the policy, the policyholder has the right to return the policy within 30 days of its delivery and to have the premium refunded if, after examination of the policy, the policyholder is not satisfied for any reason.

(g)        A person insured under a long‑term care insurance policy issued pursuant to a direct response has the right to return the policy within 30 days of its delivery and to have the premium refunded if, after examination, the insured person is not satisfied for any reason.  Long‑term care insurance policies issued pursuant to a direct response solicitation shall have a notice prominently printed on the first page or attached thereto stating in substance that unless the insured person has received benefits under the policy, the insured person shall have the right to return the policy within 30 days of its delivery and to have the premium refunded if after examination the insured person is not satisfied for any reason.

(h)        An outline of coverage shall be delivered to an applicant for an individual long‑term care insurance policy at the time of application for an individual policy.  In the case of direct response solicitations, the insurer shall deliver the outline of coverage upon the applicant's request; but regardless of request shall make such delivery no later than at the time of policy delivery.  Such outline of coverage shall include:

(1)        A description of the principal benefits and coverage provided in the policy;

(2)        A statement of the principal exclusions, reductions, and limitations contained in the policy;

(3)        A statement of the renewal provisions, including any reservation in the policy of a right to change premiums; and

(4)        A statement that the outline of coverage is a summary of the policy issued or applied for, and that the policy should be consulted to determine governing contractual provisions.

(i)         A certificate issued pursuant to a group long‑term care insurance policy, which policy is delivered or issued for delivery in this State, shall include:

(1)        A description of the principal benefits and coverage provided in the policy;

(2)        A statement of the principal exclusions, reductions, and limitations contained in the policy; and

(3)        A statement that the group master policy determines governing contractual provisions.

(j)         No policy or certificate may be advertised, marketed, or offered as long‑term care or nursing home insurance unless it complies with the provisions of this Article.

(k)        The Commissioner shall adopt rules to establish minimum standards for marketing practices and compensation arrangements for long‑term care insurance. (1987, c. 331; 1989, c. 207, ss. 1‑4; 1989 (Reg. Sess., 1990), c. 941, s. 9; 1991, c. 720, ss. 45, 86; 1993, c. 504, s. 39, c. 553, s. 20.)



§ 58-55-31. Additional requirements.

§ 58‑55‑31.  Additional requirements.

(a)        No policy shall be used in this State unless it provides for an offer of nonforfeiture, which shall not be less than an offer of reduced paid‑up insurance benefits, extended term insurance benefits, or a shortened benefit period. No policy shall pay a cash surrender value unless the dividends or refunds are applied as a reduction of future premiums or an increase in future benefits.

(b)        The Commissioner shall adopt rules to provide for annual reports by insurers of the number of claims denied, number of rescissions, and the percentage of sales involving the replacement of policies.

(c)        No policy shall be used in this State unless the insurer has developed a financial or personal asset suitability test to determine whether or not issuing long‑term care insurance to an applicant is appropriate.  For purposes of this section:

(1)        All insurers except those issuing life insurance that accelerates the death benefit for long‑term care shall use the financial or suitability form and format standards as developed and adopted by the NAIC.  A personal long‑term care worksheet and disclosure notice of issues an applicant should know before buying long‑term care insurance shall be completed and provided before an application is taken.

(2)        Each applicant that does not meet the recommended financial or personal asset suitability test criteria shall receive a letter of notification and shall be given an option to waive the results of the financial suitability test and proceed with the purchase of the policy.

(d)        The Commissioner shall adopt standards to handle consumer complaints about noncompliance with State requirements. (1997‑259, s. 15.)



§ 58-55-35. Facilities, services, and conditions defined.

§ 58‑55‑35.  Facilities, services, and conditions defined.

(a)        Whenever long‑term care insurance provides coverage for the facilities, services, or physical or mental conditions listed below, unless otherwise defined in the policy and certificate, and approved by the Commissioner, such facilities, services, or conditions are defined as follows:

(1)        "Adult care home" shall be defined in accordance with the terms of G.S. 131D‑2.1(3).

(1a)      "Adult day care program" shall be defined in accordance with the provisions of G.S. 131D‑6(b).

(2)        "Chore" services include the performance of tasks incidental to activities of daily living that do not require the services of a trained homemaker or other specialist. Such services are provided to enable individuals to remain in their own homes and may include such services as: assistance in meeting basic care needs such as meal preparation; shopping for food and other necessities; running necessary errands; providing transportation to essential service facilities; care and cleaning of the house, grounds, clothing, and linens.

(3)        "Combination home" shall be defined in accordance with the terms of G.S. 131E‑101(1a).

(4)        Repealed by Session Laws 1995, c. 535, s. 3.

(5)        "Family care home" shall be defined in accordance with the terms of G.S. 131D‑2.1(9).

(6)        Renumbered.

(7)        Repealed by Session Laws 1995, c. 535, s. 3.

(8)        "Home health services" shall be defined in accordance with the terms of G.S. 131E‑136(3).

(9)        "Homemaker services" means supportive services provided by qualified para‑professionals who are trained, equipped, assigned, and supervised by professionals within the agency to help maintain, strengthen, and safeguard the care of the elderly in their own homes. These standards must, at a minimum, meet standards established by the North Carolina Division of Social Services and may include: Providing assistance in management of household budgets; planning nutritious meals; purchasing and preparing foods; housekeeping duties; consumer education; and basic personal and health care.

(10)      "Hospice" shall be defined in accordance with the terms of G.S. 131E‑176(13a).

(11)      "Intermediate care facility for the mentally retarded" shall be defined in accordance with the terms of G.S. 131E‑176(14a).

(12)      "Nursing home" shall be defined in accordance with the terms of G.S. 131E‑101(6).

(13)      "Respite care, institutional" means provision of temporary support to the primary caregiver of the aged, disabled, or handicapped individual by taking over the tasks of that person for a limited period of time. The insured receives care for the respite period in an institutional setting, such as a nursing home, family care home, rest home, or other appropriate setting.

(14)      "Respite care, non‑institutional" means provision of temporary support to the primary caregiver of the aged, disabled, or handicapped individual by taking over the tasks of that person for a limited period of time in the home of the insured or other appropriate community location.

(15)      "Skilled Nursing Facility" shall be defined in accordance with the terms of G.S. 135‑40.1(18).

(16)      "Supervised living facility for developmentally disabled adults" means a residential facility, as defined in G.S. 122C‑3(14), which has two to nine developmentally disabled adult residents.

(b)        Whenever long‑term care insurance provides coverage for organic brain disorder syndrome, progressive dementing illness, or primary degenerative dementia, such phrases shall be interpreted to include Alzheimer's Disease. Clinical diagnosis of "organic brain disorder syndrome", "progressive dementing illness", and "primary degenerative dementia" must be accepted as evidence that such conditions exist in an insured when a pathological diagnosis cannot be made; provided that such medical evidence substantially documents the diagnosis of the condition and the insured received treatment for such condition.

(c)        All long‑term care insurance policies must be filed with and approved by the Commissioner before they can be used in this State and are subject to the provisions of Article 38 of this Chapter.  (1987, c. 331, s. 1; 1989, c. 207, ss. 5, 6; 1991, c. 721, s. 85; 1995, c. 535, s. 3; 2001‑209, s. 4; 2008‑187, s. 38(a); 2009‑462, s. 4(a).)



§ 58-55-50. Rules for compliance with federal law and regulations.

§ 58‑55‑50.  Rules for compliance with federal law and regulations.

The Commissioner may adopt temporary rules necessary to conform long‑term care policies and certificates to the requirements of federal law and regulations, including any changes required by Congress or the U.S. Department of Health and Human Services, or any successor agencies. (2001‑334, s. 11.2.)



§ 58-56-1: Repealed by Session Laws 1991, c. 627, s. 2.

Article 56.

Third Party Administrators.

§ 58‑56‑1:  Repealed by Session Laws 1991, c.  627, s. 2.



§ 58-56-2. Definitions.

§ 58‑56‑2.  Definitions.

The following definitions apply in this Article:

(1)        Affiliate. Any person who, directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with a specified entity or person.

(2)        Control. Defined in G.S. 58‑19‑5(2).

(3)        Insurance. Any coverage offered or provided by an insurer.

(4)        Insurer. A person who undertakes to provide life or health insurance or benefits in this State that are subject to this Chapter. The term "insurer" does not include a bona fide employee benefit plan established by an employer, an employee organization, or both, for which the insurance laws of this State are preempted pursuant to the Employee Retirement Income Security Act of 1974.

(5)        Third party administrator. A person who directly or indirectly solicits or effects coverage of, underwrites, collects charges or premiums from, or adjusts or settles claims on residents of this State, or residents of another state from offices in this State, in connection with life or health insurance or annuities, except any of the following:

a.         An employer on behalf of its employees or the employees of one or more of its affiliates.

b.         A union on behalf of its members.

c.         An insurer that is licensed under Articles 1 through 67 of this Chapter or that is acting as an insurer with respect to a policy lawfully issued and delivered by it and pursuant to the laws of a state in which the insurer is licensed to write insurance.

d.         An agent or broker who is licensed by the Commissioner to sell life or health insurance and whose activities are limited exclusively to the sale of insurance.

e.         A creditor on behalf of its debtors with respect to insurance covering a debt between the creditor and its debtors.

f.          A trust and its trustees, agents, and employees acting pursuant to the trust established in conformity with 29 U.S.C. § 186.

g.         A trust exempt from taxation under section 501(a) of the Internal Revenue Code and its trustees and employees acting pursuant to the trust, or a custodian and the custodian's agents or employees acting pursuant to a custodian account that meets the requirements of section 401(f) of the Internal Revenue Code.

h.         A financial institution subject to supervision or examination by federal or state banking authorities, or a mortgage lender, to the extent the financial institution or mortgage lender collects and remits premiums to licensed insurance agents or authorized insurers in connection with loan payments.

i.          An attorney‑at‑law who adjusts or settles claims in the normal course of business as an attorney‑at‑law and who does not collect charges or premiums in connection with life or health insurance or annuities.

j.          An adjuster licensed by the Commissioner whose activities are limited to adjustment of claims.

k.         A person who acts solely as a TPA of one or more bona fide employee benefit plans established by an employer, an employee organization, or both, for which the insurance laws of this State are preempted pursuant to the Employee Income Security Act of 1974. The person shall comply with the requirements of G.S. 58‑56‑51(f).

l.          A managing general agent as defined in G.S. 58‑34‑2(a)(3), whose activities are limited exclusively to the scope of the activities set forth in the managing general agency contract filed by an insurer with the Commissioner in accordance with G.S. 58‑34‑2(i).

(6)        TPA. A third party administrator.

(7)        Underwriting. This term includes the acceptance of employer or individual applications for coverage of individuals in accordance with the written rules of the insurer, the planning and coordination of an insurance program, and the ability to procure bonds and excess insurance. (1991, c. 627, s. 1; 2005‑215, s. 16.)



§ 58-56-5: Reserved for future codification purposes.

§ 58‑56‑5:  Reserved for future codification purposes.



§ 58-56-6. Written agreement necessary.

§ 58‑56‑6.  Written agreement necessary.

(a)        No TPA may act as a TPA without a written agreement between the TPA and the insurer.  The written agreement shall be retained as part of the official records of both the insurer and the TPA for the duration of the agreement and for five years thereafter.  The agreement shall contain all provisions required by this Article, to the extent those requirements apply to the functions performed by the TPA.

(b)        The agreement shall include a statement of duties that the TPA is expected to perform on behalf of the insurer and the kinds of insurance the TPA is to be authorized to administer.  The agreement shall provide for underwriting or other standards pertaining to the business underwritten by the insurer.

(c)        The insurer or TPA may, with written notice, terminate the agreement for cause as provided in the agreement.  The insurer may suspend the underwriting authority of the TPA during the pendency of any dispute regarding the cause for termination of the agreement.  The insurer must fulfill any lawful obligations with respect to policies affected by the agreement, regardless of any dispute between the insurer and the TPA. (1991, c. 627, s. 1.)



§ 58-56-10: Repealed by Session Laws 1991, c. 627, s. 2.

§ 58‑56‑10:  Repealed by Session Laws 1991, c.  627, s. 2.



§ 58-56-11. Payment to TPA.

§ 58‑56‑11.  Payment to TPA.

If an insurer uses the services of a TPA, the payment to the TPA of any premiums or charges for insurance by or on behalf of the insured party is considered payment to the insurer.  The payment of return premiums or claim payments forwarded by the insurer to the TPA is not considered payment to the insured party or claimant until the payments are received by the insured party or claimant.  This section does not limit any right of the insurer against the TPA resulting from the failure of the TPA to make payments to the insurer, insured parties, or claimants. (1991, c. 627, s. 1.)



§ 58-56-15: Repealed by Session Laws 1991, c. 627, s. 2.

§ 58‑56‑15:  Repealed by Session Laws 1991, c.  627, s. 2.



§ 58-56-16. Records to be kept.

§ 58‑56‑16.  Records to be kept.

(a)        Every TPA shall maintain and make available to the insurer complete books and records of all transactions performed on behalf of the insurer.  The books and records shall be maintained in accordance with prudent standards of insurance record keeping and must be maintained for a period of at least five years after the date of their creation.

(b)        The Commissioner shall have access to books and records maintained by a TPA for the purposes of examination, audit, and inspection.  The Commissioner shall keep confidential any trade secrets contained in those books and records, including the identity and addresses of policyholders and certificate holders, except that the Commissioner may use the information in any judicial or administrative proceeding instituted against the TPA.

(c)        The insurer shall own the records generated by the TPA pertaining to the insurer, but the TPA shall retain the right to continuing access to books and records to permit the TPA to fulfill all of its contractual obligations to insured parties, claimants, and the insurer.

(d)        In the event the insurer and the TPA cancel their agreement, notwithstanding the provisions of subsection (a) of this section, the TPA may, by written agreement with the insurer, transfer all records to a new TPA rather than retain them for five years.  In this case, the new TPA shall acknowledge, in writing, that it is responsible for retaining the records of the prior TPA as required in subsection (a) of this section. (1991, c. 627, s. 1.)



§ 58-56-20: Repealed by Session Laws 1991, c. 627, s. 2.

§ 58‑56‑20:  Repealed by Session Laws 1991, c.  627, s. 2.



§ 58-56-21. Approval of advertising.

§ 58‑56‑21.  Approval of advertising.

A TPA may use only the advertising pertaining to the business underwritten by an insurer that has been approved in writing by the insurer in advance of its use. (1991, c. 627, s. 1.)



§ 58-56-25: Repealed by Session Laws 1991, c. 627, s. 2.

§ 58‑56‑25:  Repealed by Session Laws 1991, c.  627, s. 2.



§ 58-56-26. Responsibilities of the insurer.

§ 58‑56‑26.  Responsibilities of the insurer.

(a)        If an insurer uses the services of a TPA, the insurer is responsible for determining the benefits, premium rates, underwriting criteria, and claims payment procedures applicable to the coverage and for securing reinsurance, if any. The rules pertaining to these matters must be provided, in writing, by the insurer to the TPA. The responsibilities of the TPA as to any of these matters shall be set forth in the agreement between the TPA and the insurer.

(b)        It is the sole responsibility of the insurer to provide for competent administration of its programs.

(c)        In cases where a TPA administers benefits for more than 100 certificate holders on behalf of an insurer, the insurer shall, at least semiannually, conduct a review of the operations of the TPA. At least one semiannual review shall be an on‑site audit of the operations of the TPA. On July 1, 2010, and annually thereafter, every insurer shall file with the Commissioner a certification of completion of the audits as required by this subsection and performed during the previous calendar year, in the format, content, and manner as specified by the Commissioner. The insurer shall maintain in its corporate records documentation of the audits conducted to support its certification of audits for a period of five years or, if a domestic insurer, until the completion of the next quinquennial examination.

(d)        The Commissioner may adopt rules necessary to implement, administer, and enforce the provisions of this section.  (1991, c. 627, s. 1; 2009‑382, ss. 12, 13.)



§ 58-56-30: Repealed by Session Laws 1991, c. 627, s. 2.

§ 58‑56‑30:  Repealed by Session Laws 1991, c.  627, s. 2.



§ 58-56-31. Premium collection and payment of claims.

§ 58‑56‑31.  Premium collection and payment of claims.

(a)        All insurance charges or premiums collected by a TPA on behalf of or for an insurer, and the return of premiums received from that insurer, shall be held by the TPA in a fiduciary capacity.  These funds shall be immediately remitted to the person entitled to them or shall be deposited promptly in a fiduciary account established and maintained by the TPA in a federally or State insured financial institution.  The agreement between the TPA and the insurer shall require the TPA to periodically render an accounting to the insurer detailing all transactions performed by the TPA pertaining to the business underwritten by the insurer.

(b)        If charges or premiums deposited in a fiduciary account have been collected on behalf of or for one or more insurers, the TPA shall keep records clearly recording the deposits in and withdrawals from the account on behalf of each insurer.  The TPA shall keep copies of all the records and, upon request of an insurer, shall furnish the insurer with copies of the records pertaining to the deposits and withdrawals.

(c)        The TPA shall not pay any claim by withdrawals from a fiduciary account in which premiums or charges are deposited.  Withdrawals from this account shall be made only as provided in the agreement between the TPA and the insurer.  The agreement shall address, but not be limited to, the following:

(1)        Remittance to an insurer entitled to remittance.

(2)        Deposit in an account maintained in the name of the insurer.

(3)        Transfer to and deposit in a claims‑paying account, with claims to be paid as provided in subsection (d) of this section.

(4)        Payment to a group policyholder for remittance to the insurer entitled to the remittance.

(5)        Payment to the TPA of its commissions, fees, or charges.

(6)        Remittance of a return premium to the person entitled to the return premium.

(d)        All claims paid by the TPA from funds collected on behalf of or for an insurer shall be paid only on drafts or checks of and as authorized by the insurer. (1991, c. 627, s. 1.)



§ 58-56-35: Repealed by Session Laws 1991, c. 627, s. 2.

§ 58‑56‑35:  Repealed by Session Laws 1991, c.  627, s. 2.



§ 58-56-36. Compensation to the TPA.

§ 58‑56‑36.  Compensation to the TPA.

A TPA shall not enter into any agreement or understanding with an insurer that makes the amount of the TPA's commissions, fees, or charges contingent upon savings effected in the adjustment, settlement, and payment of losses covered by the insurer's obligations.  This section does not prohibit a TPA from receiving performance‑based compensation for providing hospital or other auditing services and does not prevent the compensation of a TPA from being based on premiums or charges collected or the number of claims paid or processed. (1991, c. 627, s. 1.)



§ 58-56-40: Repealed by Session Laws 1991, c. 627, s. 2.

§ 58‑56‑40:  Repealed by Session Laws 1991, c.  627, s. 2.



§ 58-56-41. Notice to covered individuals; disclosure of charges and fees.

§ 58‑56‑41.  Notice to covered individuals; disclosure of charges and fees.

(a)        When the services of a TPA are used, the TPA shall provide a written notice approved by the insurer to covered individuals advising them of the identity of, and relationship among, the TPA, the policyholder, and the insurer.

(b)        When a TPA collects funds, the reason for collection of each item must be identified to the insured party and each item must be shown separately from any premium.  Additional charges may not be made for services to the extent the services have been paid for by the insurer.

(c)        The TPA shall disclose to the insurer all charges, fees and commissions received from all services in connection with the provision of administrative services for the insurer, including any fees or commissions paid by insurers providing reinsurance. (1991, c. 627, s. 1.)



§ 58-56-45: Repealed by Session Laws 1991, c. 627, s. 2.

§ 58‑56‑45:  Repealed by Session Laws 1991, c.  627, s. 2.



§ 58-56-46. Delivery of materials to covered individuals.

§ 58‑56‑46.  Delivery of materials to covered individuals.

Any policies, certificates, booklets, termination notices, and other written communications delivered by the insurer to the TPA for delivery to insured parties or covered individuals shall be delivered by the TPA promptly after receipt of instructions from the insurer to deliver them. (1991, c. 627, s. 1.)



§ 58-56-50: Repealed by Session Laws 1991, c. 627, s. 2.

§ 58‑56‑50:  Repealed by Session Laws 1991, c.  627, s. 2.



§ 58-56-51. License required.

§ 58‑56‑51.  License required.

(a)        No person shall act as, offer to act as, or hold himself or herself out as a TPA in this State without a valid TPA license issued by the Commissioner. Licenses shall be renewed annually. Failure to submit a complete renewal application shall result in the expiration of the license of the TPA as a matter of law; provided, however, the Commissioner may grant the TPA an extension of time for good cause.

(b)        Each application for the issuance or renewal of a license shall be made upon a form prescribed by the Commissioner and shall be accompanied by a nonrefundable filing fee of three hundred dollars ($300.00) and evidence of maintenance of a fidelity bond, errors and omissions liability insurance, or other security, of a type and in an amount to be determined by rules of the Commissioner. Applications for issuance of licenses shall include or be accompanied by the following information and documents:

(1)        All organizational documents of the TPA, including any articles of incorporation, articles of association, partnership agreement, trade name certificate, or trust agreement, any other applicable documents, and all amendments to these documents.

(2)        The bylaws, rules, regulations, or similar documents regulating the internal affairs of the TPA.

(3)        The names, addresses, official positions, and professional qualifications of the individuals who are responsible for the conduct of affairs of the TPA, including all (i) members of the board of directors, board of trustees, executive committee, or other governing board or committee, (ii) the principal officers in the case of a corporation or the partners or members in the case of a partnership or association, (iii) all shareholders holding directly or indirectly ten percent (10%) or more of the voting securities of the TPA, and (iv) any other person who exercises control or influence over the affairs of the TPA.

(4)        Annual financial statements or reports for the two most recent years that prove that the applicant is solvent and any other information the Commissioner may require in order to review the current financial condition of the applicant.

(5)        A general description of the business operations, including information on staffing levels and activities proposed in this State and nationwide. The description must provide details setting forth the TPA's capability for providing a sufficient number of experienced and qualified personnel in the areas of claims processing, record keeping, and underwriting.

(6)        If the applicant will be managing the solicitation of new or renewal business, evidence that it employs or has contracted with an agent licensed by this State for soliciting and taking applications. Any applicant that intends to directly solicit insurance contracts or to otherwise act as an insurance agent must provide proof of having a license as an insurance agent in this State.

(7)        Any other pertinent information required by rules of the Commissioner.

The information required by subdivisions (1) through (7) of this subsection, including any trade secrets, shall be kept confidential; provided that the Commissioner may use that information in any judicial or administrative proceeding instituted against the TPA. Applications for renewals of licenses shall include or be accompanied by any changes in the information required by subdivisions (1) through (7) of this subsection.

(c)        Each applicant shall make available for inspection by the Commissioner copies of all contracts with insurers or other persons using the services of the TPA.

(d)        The Commissioner may refuse to issue a license if the Commissioner determines that the TPA, or any individual responsible for the conduct of affairs of the TPA as defined in subdivision (b)(3) of this section, is not competent, trustworthy, financially responsible in accordance with subsection (b) of this section, or of good personal and business reputation, or has had an insurance or a TPA license denied, suspended, or revoked for cause by any state.

(e)        A TPA is not required to be licensed as a TPA in this state if all of the following conditions are met:

(1)        The TPA's principal place of business is in another state.

(2)        The TPA is not soliciting business as a TPA in this State.

(3)        In the case of any group policy or plan of insurance serviced by the TPA, no more than either five percent (5%) or 100 certificate holders, whichever is fewer, reside in this State.

(f)         A person is not required to be licensed as a TPA in this State if the person provides services exclusively to one or more bona fide employee benefit plans each of which is established by an employer, an employee organization, or both, and for which the insurance laws of this State are preempted pursuant to the Employee Retirement Income Security Act of 1974. Persons who are not required to be licensed shall register with the Commissioner annually, verifying their status as described in this subsection. Failure to submit an annual verification shall result in the expiration of the registration of the TPA as a matter of law; provided, however, the Commissioner may grant the TPA an extension of time for good cause.

(g)        A TPA shall notify the Commissioner of any material change in its ownership, control, or other fact or circumstance affecting its qualification for a license in this State, within 10 business days after the change.

(h)        No bonding shall be required by the Commissioner of any TPA whose business is restricted solely to benefit plans that are either fully insured by an authorized insurer or that are bona fide employee benefit plans established by an employer, any employee organization, or both, for which the insurance laws of this State are preempted pursuant to the Employee Retirement Income Security Act of 1974.  (1991, c. 627, s. 1; 2007‑298, ss. 7.4, 7.5; 2007‑484, s. 43.5; 2009‑451, s. 21.16(a).)



§ 58-56-52. Prohibitions.

§ 58‑56‑52.  Prohibitions.

(a)        No insurance company shall act as a third party administrator with respect to residents of this State, or residents of another state from offices in this State, in connection with life or health insurance or annuities unless that insurance company is authorized to do the business of insurance in this State and otherwise complies with the applicable laws of this State.

(b)        No insurance company shall enter into an agreement with an unauthorized insurance company to provide administrative services for residents of this State, or residents of another state from offices in this State, in connection with life or health insurance or annuities that would subject the unauthorized insurer to this section. (2005‑209, s. 1.)



§ 58-56-55: Repealed by Session Laws 1991, c. 627, s. 2.

§ 58‑56‑55:  Repealed by Session Laws 1991, c.  627, s. 2.



§ 58-56-56. Waiver of application for license.

§ 58‑56‑56.  Waiver of application for license.

Upon request from a TPA, the Commissioner may waive the application requirements of G.S. 58‑56‑51(b) if the TPA has a valid license as a TPA issued in a state that has standards for TPAs that are at least as stringent as those contained in this Article. (1991, c. 627, s. 1.)



§ 58-56-60: Repealed by Session Laws 1991, c. 627, s. 2.

§ 58‑56‑60:  Repealed by Session Laws 1991, c.  627, s. 2.



§ 58-56-61. Reserved for future codification purposes.

§ 58‑56‑61.  Reserved for future codification purposes.



§ 58-56-65. Committee on Third Party Administrators.

§ 58‑56‑65.  Committee on Third Party Administrators.

The Commissioner is authorized to appoint a Committee on Third Party Administrators in conformance with the provisions of G.S. 58‑2‑30. (1987, c. 676.)



§ 58-56-66. Grounds for suspension or revocation of license.

§ 58‑56‑66.  Grounds for suspension or revocation of license.

(a)        The Commissioner shall, after notice and opportunity for hearing, suspend or revoke the license of a TPA if the Commissioner finds that either of the following apply to the TPA:

(1)        The TPA is using methods or practices in the conduct of its business that render its further transaction of business in this State hazardous or injurious to insured persons or the public.

(2)        The TPA has failed to pay any judgment rendered against it in this State within 60 days after the judgment has become final.

(b)        The Commissioner may, after notice and opportunity for hearing, suspend or revoke the license of a TPA if the Commissioner finds that any of the following apply to the TPA:

(1)        The TPA has violated a rule or an order of the Commissioner or any provision of this Chapter.

(2)        The TPA has refused to be examined or to produce its accounts, records, and files for examination, or any of its officers has refused to give information with respect to its affairs or has refused to perform any other legal obligation as to that examination, when required by the Commissioner.

(3)        The TPA has, without just cause, refused to pay proper claims or perform services arising under its contracts or has, without just cause, caused covered individuals to accept less than the amount due them or caused covered individuals to employ attorneys or bring suit against the TPA to secure full payment or settlement of the claims.

(4)        The TPA is an affiliate of or under the same general management, interlocking directorate, or ownership as another TPA or insurer that unlawfully transacts business in this State without having a license.

(5)        The TPA at any time fails to meet any qualification for which issuance of the license could have been refused had the failure then existed and been known to the Commissioner at the time of the application.

(6)        The TPA has been convicted of, or has entered a plea of guilty or nolo contendere to, a felony without regard to whether judgment was withheld.

(7)        The TPA is under suspension or revocation in another state.

(c)        The Commissioner may without advance notice or hearing immediately suspend the license of any TPA if the Commissioner finds that any of the following apply to the TPA:

(1)        The TPA is insolvent or financially impaired.  "Financially impaired" means that the TPA is unable or potentially unable to fulfill its contractual obligations.

(2)        A proceeding for receivership, conservatorship, rehabilitation, or other delinquency proceeding regarding the TPA has been commenced in any state.

(3)        The financial condition or business practices of the TPA otherwise pose an imminent threat to the public health, safety, or welfare of the residents of this State. (1991, c. 627, s. 1.)



§ 58-57-1. Application of Article.

Article 57.

Regulation of Credit Insurance.

§ 58‑57‑1.  Application of Article.

All credit life insurance, all credit accident and health insurance, all credit property insurance, all credit insurance on credit card balances, all family leave credit insurance, and all credit unemployment insurance written in connection with direct loans, consumer credit installment sale contracts of whatever term permitted by G.S. 25A‑33, leases, or other credit transactions shall be subject to the provisions of this Article, except credit insurance written in connection with direct loans of more than 15 years' duration. The provisions of this Article shall be controlling as to such insurance and no other provisions of Articles 1 through 64 of this Chapter shall be applicable unless otherwise specifically provided; nor shall such insurance be subject to the provisions of this Article where the issuance of such insurance is an isolated transaction on the part of the insurer not related to an agreement or a plan for insuring debtors of the creditor. (1975, c. 660, s. 1; 1987, c. 826, ss. 1, 12; 1993, c. 226, s. 1; 1999‑351, s. 5.2.)



§ 58-57-5. Definitions.

§ 58‑57‑5.  Definitions.

As used in this Article, unless the context requires otherwise, the following words or terms shall have the meanings herein ascribed to them, respectively:

(1)        Repealed by Session Laws 1991, c. 720, s. 6.

(2)        "Credit accident and health insurance" means insurance on a debtor to provide indemnity for payments becoming due on a specific loan or other credit transaction as defined in G.S. 58‑51‑100, with or without insurance against death by accident.

(2a)      "Credit insurance agent" means an agent of an insurance company licensed in this State who is authorized to solicit, negotiate or effect credit life insurance, credit accident and health insurance, credit unemployment insurance, credit property insurance, or any of them, but only to the extent as is authorized and limited in this Article.

(3)        "Credit life insurance" means insurance on the life of a debtor pursuant to or in connection with a specific loan or other credit transaction as defined in G.S. 58‑58‑10.

(4)        Recodified as G.S. § 58‑57‑5(2a) (See Note.)

(4a)      "Credit transaction" means any transaction by the terms of which the repayment of money loaned or loan commitment made, or payment for goods, services, or properties sold or leased, is to be made at a future date or dates.

(4b)      "Credit unemployment insurance" means insurance on a debtor in connection with a specified loan or other credit transaction to provide payment to a creditor of the debtor for the installment payments or other periodic payment becoming due while the debtor is involuntarily unemployed as defined in the policy.

(5)        "Creditor" means any lender of money or vendor or lessor of goods, services, property, rights or privileges, including any person that directly or indirectly provides credit in connection with any such sale or lease, for which payment is arranged through a credit‑related transaction; or any successor to the right, title or interest of any such lender, vendor, lessor, or person extending credit, and an affiliate, associate, or subsidiary of any of them, or any director, officer, or employee of any of them or any other person in any way associated with any of them.

(5a)      "Critical period conversion ratio" means the ratio of the benefit value of the critical period divided by the benefit value of the full term.

(5b)      "Critical period coverage" means insurance coverage for which benefits are limited to a stated number of payments or the payments end with the expiration of the policy, whichever is less.

(6)        "Debtor" means a borrower of money or a purchaser or lessee of goods, services, property, rights or privileges for which payment is arranged through a credit transaction.

(6a)      "Family leave credit insurance" means insurance on a debtor in connection with a specified loan or other credit transaction to provide payment to a creditor of the debtor for the installment payments or other periodic payments becoming due when the debtor suffers a loss of income because of a voluntary, employer‑approved leave of absence for qualifying events specified in G.S. 58‑57‑115(d).

(7)        "Indebtedness" means the total amount payable for the term of the loan by debtor to creditor in connection with a loan or other credit transaction, including principal, interest, allowable charges, and any premiums authorized hereunder.

(7a)      "Joint accident and health coverage" means credit accident and health insurance covering two or more debtors; provided that only one monthly benefit, as defined in G.S. 58‑57‑15(b), shall be payable each month on a specific indebtedness regardless of the number of debtors insured.

(8)        "Joint life coverage" means credit life insurance covering two or more lives, the entire amount of insurance being payable upon the death of the first insured debtor to die.

(9)        "Lease" means a contract whereby the lessee of a "motor vehicle," as defined in G.S. 20‑4.01(23), contracts to pay as compensation for use a sum substantially equivalent to or in excess of the aggregate value of the property, but not exceeding the term of years in G.S. 58‑57‑1.

(10)      "Open‑end credit" means credit extended by a creditor under an agreement in which:

a.         The creditor reasonably contemplates repeated transactions;

b.         The creditor imposes a finance charge from time to time on an outstanding unpaid balance; and

c.         The amount of credit that may be extended to the debtor during the term of the agreement (up to any limit set by the creditor) is generally made available to the extent that any outstanding balance is repaid.

"Open‑end credit" includes credit card balances.

(11)      "Truncated coverage" means a credit insurance benefit with a term of insurance coverage that is less than the term of the credit transaction. (1975, c. 660, s. 1; 1987, c. 826, ss. 2, 3; 1991, c. 720, s. 6; 1993, c. 226, s. 2; 1995, c. 193, s. 45; c. 208, s. 1; 1999‑351, s. 5.3; 2005‑181, s. 1; 2007‑298, s. 6.1; 2007‑484, s. 43.5.)



§ 58-57-10. Forms of insurance which are authorized.

§ 58‑57‑10.  Forms of insurance which are authorized.

Credit life insurance and credit accident and health insurance shall be issued only in the following forms:

(1)        Individual policies of life insurance issued to debtors on the term plan;

(2)        Individual policies of accident and health insurance issued to debtors on a term plan or disability benefit provisions in individual policies of credit life insurance;

(3)        Group policies of life insurance issued to creditors providing insurance upon the lives of debtors on the term plan;

(4)        Group policies of accident and health insurance issued to creditors on a term plan insuring debtors or disability benefit provisions in group credit life insurance policies to provide such coverage. (1975, c. 660, s. 1.)



§ 58-57-15. Amount.

§ 58‑57‑15.  Amount.

(a)        Credit Life Insurance. 

(1)        The amount of credit life insurance shall not exceed the amount of unpaid indebtedness as it exists from time to time, less any unearned interest or finance charges; provided, however, that if the amount of credit insurance is based on a predetermined schedule, the amount of credit insurance shall not exceed the scheduled amount of unpaid indebtedness, less any unearned interest or finance charges, plus an amount equal to three monthly installments or the equivalent thereof.

(2)        Notwithstanding the provisions of the above subdivision, insurance on seasonal credit line commitments (such as may be found in agricultural credit transactions) not exceeding one year in duration may be written up to the amount of the loan commitment on a nondecreasing or level term plan.

(3)        Notwithstanding this or any other section, insurance on education credit transaction commitments may be written for the amount of such commitment.

(b)        Credit Accident and Health and Credit Unemployment Insurance.  The total amount of indemnity payable by credit accident and health or credit unemployment insurance in the event of disability or unemployment, as defined in the policy, shall not exceed the indebtedness; and the amount of each monthly benefit shall not exceed the indebtedness divided by the number of months in the term of the loan. A daily benefit equal in amount to one thirtieth of the scheduled monthly payment is permissible.  For open‑end credit transactions, the total amount of indemnity payable shall not exceed the amount of unpaid indebtedness at the time disability or unemployment begins, including interest and insurance charges that would accrue on that indebtedness using the creditor's minimum payment schedule.  The periodic indemnity may exceed the creditor's minimum payment amount. (1975, c. 660, s. 1; 1981, c. 759, s. 1; 1993, c. 226, s. 3; c. 553, s. 75.)



§ 58-57-20. Term; termination prior to scheduled maturity.

§ 58‑57‑20.  Term; termination prior to scheduled maturity.

Except as otherwise provided in this section, the term of any credit life insurance or credit accident and health insurance shall, subject to acceptance by the insurer, commence on the date when the debtor becomes obligated to the creditor, except that, where a group policy provides coverage with respect to existing obligations, the insurance on a debtor with respect to such indebtedness shall commence on the effective date of the policy.  For credit insurance offered to the debtor subsequent to the date the debtor becomes obligated to the creditor, the term of the insurance shall, subject to the acceptance by the insurer, commence not more than 30 days following the insurer's receipt of the debtor's request for the insurance. The term of such insurance shall not extend more than 15 days beyond the maturity date of the indebtedness or final installment thereof; but the term of the insurance may be less than the term of the indebtedness to provide truncated coverage in connection with transactions having initial terms of more than 60 months or consistent with any age or other termination provisions contained in the policy.  If the indebtedness is discharged due to prepayment, the insurance in force shall be terminated unless otherwise requested by the insured in writing.  If the indebtedness is discharged due to renewal or refinancing prior to such maturity date, the insurance in force shall be terminated before any new insurance may be issued in connection with the renewed or refinanced indebtedness.  In all cases of termination prior to scheduled maturity, a refund shall be paid or credited as provided in G.S. 58‑57‑50. (1975, c. 660, s. 1; 1991, c. 720, s. 30; 1993, c. 226, s. 4.)



§ 58-57-25. Insurance to be evidenced by individual policy; notice of proposed insurance or certificate; required and prohibited provisions; when debtor to receive copy.

§ 58‑57‑25.  Insurance to be evidenced by individual policy; notice of proposed insurance or certificate; required and prohibited provisions; when debtor to receive copy.

(a)        All individual credit insurance sold shall be evidenced by an individual policy.  All group insurance sold where any part of the premium is paid by the debtors or by the creditors from identifiable charges collected from the insured debtors shall be evidenced by a certificate of insurance.

(b)        Each individual policy or certificate of credit insurance shall set forth the name and home‑office address of the insurer, the identity of the insured debtor by name or otherwise, the premium or amount of payment, if any, by the debtor separately for each type of credit insurance if not disclosed in other documents furnished to the debtor, a description of the coverage including the amount and term thereof, and any exceptions, limitations or restrictions, and shall state that the benefits shall be paid to the creditor to reduce or extinguish the unpaid indebtedness, and wherever the amount of insurance may exceed the unpaid indebtedness, that any such excess shall be payable to a beneficiary other than the creditor named by the debtor, or to his estate.  For open‑end credit, the premium shall be disclosed as the monthly amount charged for each one hundred dollars ($100.00) or one thousand dollars ($1,000) of outstanding indebtedness.

(c)        No individual policy of credit insurance and no group policy of credit insurance shall be delivered or issued for delivery in this State unless each contains in substance all of the following provisions:

(1)        In each policy there shall be a provision that the policy, or the policy and application therefor, if any, or if a copy of the application is endorsed upon or attached to the policy when issued, shall constitute the entire insurance contract between the parties, and that all statements made by the creditor or by the individual debtors shall, in the absence of fraud, be deemed representations and not warranties.

(2)        In each such policy there shall be a provision that the validity of the policy shall not be contested, except for nonpayment of premiums, after it has been in force for two years from its date of issue; and that no statement made by any person insured under the policy relating to his insurability shall be used in contesting the validity of the insurance with respect to which such statement was made after such insurance has been in force on such insured for a period of two years during such person's lifetime, and prior to the date on which the claim thereunder arose. Provided, however, that unless the insured writes his own age on the form and signs a statement that he has done so, there shall be no denial of claims grounded on the debtor's age. Provided further, if the indebtedness is paid by renewal or refinancing prior to the scheduled maturity date, the effective date of the coverage with respect to any policy provision shall be deemed to be the first date on which the debtor became insured under the policy covering the original prior indebtedness that was renewed or refinanced, at least to the extent of the amount and term of the coverage outstanding at the time of renewal and refinancing of the debt.

(3)        In each such policy there shall be a provision that when a claim for the death, disability, or unemployment of the insured arises thereunder, settlement shall be made upon receipt of due proof of such death, disability, or unemployment.

(4)        On the face of each such policy there shall be placed a title which shall briefly and accurately describe the nature and form of the policy.

(5)        Each such policy, including rider and endorsement, shall be identified by a form number in the lower left‑hand corner of the first page thereof, and no restriction, condition or provision in or endorsed on such policy shall be valid unless such provision or condition is printed in type as large as 10‑point type, one‑point leaded.

(6)        In each such policy there shall be a provision that the insured debtor shall have the right to rescind the insurance policy or certificate of insurance upon giving written notice to the insurer within 30 days from the date the insured debtor received such policy or certificate.

(d)        No individual policy of credit insurance and no group policy of credit insurance shall be delivered or issued for delivery in this State if it contains any provision:

(1)        Limiting the time within which any action at law or in equity may be commenced to less than three years after the cause of action accrues; or

(2)        To the effect that the agent soliciting the insurance is the agent of the person insured under the policy, or making the acts or representations of such agent binding upon the person so insured under the policy.

(e)        If said individual policy or certificate of group insurance is not delivered to the debtor at the time the debtor requests credit insurance or mailed to the debtor within 30 days thereafter, a written notification must be furnished to the debtor within the 30‑day period, which notification shall set forth the following:

(1)        The name and home‑office address of the insurer;

(2)        The identity of the debtor, by name or otherwise;

(3)        The premium or identifiable charge to the debtor, if any, separately for each type of credit insurance;

(4)        The amount and term of the coverage provided, if possible, otherwise a clear description of the means of determining the amount and time of expiry;

(5)        A brief description of the coverage provided;

(6)        A statement that, if the insurance is declined by the insurer or otherwise does not become effective, any premium or identifiable charge will be refunded or credited to the debtor; and

(7)        A statement that, upon acceptance by the insurer, the insurance coverage provided shall become effective as specified in G.S. 58‑57‑20.

Any portion of the information required in said notification may be furnished by other documents, if copies of such documents are attached to said notification. If an insurance policy or certificate of insurance is not delivered to the insured debtor at the time the debtor requests credit insurance, the debtor shall be given the right to rescind the insurance policy or certificate of insurance upon giving written notice to the insurer within 30 days from the date the insured debtor receives such policy or certificate. (1975, c. 660, s. 1; 1981, c. 759, s. 3; 1993, c. 226, s. 5.)



§ 58-57-30. Forms to be filed with Commissioner; approval or disapproval by Commissioner.

§ 58‑57‑30.  Forms to be filed with Commissioner; approval or disapproval by Commissioner.

(a)        All forms of policies, certificates of insurance, notices of proposed insurance, endorsements and riders intended for use in this State shall be filed with the Commissioner.

(b)        The Commissioner shall, within 90 days after the filing of any such policies, certificates of insurance, notices of proposed insurance, endorsements and riders, disapprove any such form if it contains provisions which are contrary to, or not in accordance with, any provision of this Article, Article 38 of this Chapter, or of any rule or regulation promulgated thereunder. Unless disapproved in writing within such 90 days, a form shall be deemed approved.

(c)        If the Commissioner notifies the insurer that the form is disapproved, it is unlawful thereafter for such insurer to issue or use such form for a period of 60 days, or until the Commissioner has issued a final order after hearing, whichever is earlier. In such notice, the Commissioner shall specify the reason for his disapproval and state that a hearing will be granted within 20 days after request in writing by the insurer. No such policy, certificate of insurance, notice of proposed insurance, endorsement or rider shall be issued or used until the expiration of 30 days after it has been so filed, unless the Commissioner shall give his prior written approval thereto.

(d)        The Commissioner may, at any time after a hearing held not less than 20 days after written notice to the insurer, withdraw his approval of any such form on any ground set forth in subsection (b) above. The written notice of such hearing shall state the reason for the proposed withdrawal.

(e)        No insurer shall issue such forms or use them after the effective date of such withdrawal. (1975, c. 660, s. 1; 1979, c. 755, s. 16.)



§ 58-57-35. General premium rate standard.

§ 58‑57‑35.  General premium rate standard.

(a)        Benefits provided by credit life, credit accident and health and credit unemployment insurance written under this Article shall be reasonable in relation to the premium charge. This requirement is conclusively presumed to be satisfied if the premium rates to be charged for credit life and credit accident and health insurance are no greater than those premium rates set forth in G.S. 58‑57‑40, 58‑57‑45, and 58‑57‑105 for benefits as described in those sections. If an insurer files premium rates for all or part of its business that are greater than those premium rates to which this conclusive presumption applies, the greater rates may be disapproved by the Commissioner if the insurer fails to demonstrate that the benefits are reasonable in relation to the premium rates filed for the group or groups of insureds to which the premium rates would apply and which groups shall meet credibility standards established by the Commissioner. In making this determination, the Commissioner shall give due consideration to the past and prospective loss experience of the group or groups of insureds to which the rates would apply, to reasonable costs and expenses attributable to the insurer and creditor making the coverage available and to other relevant factors, including a fair return to the insurer and creditor. These premium rates shall be allowed to be applied only to the group or groups with respect to which the rate filing is made and approved. The premium rates for credit unemployment insurance shall be filed with and approved by the Commissioner. The amount charged to a debtor for any credit life, credit accident and health, or credit unemployment insurance shall not exceed the premiums charged by the insurer, as computed at the time the charge to the debtor is determined.

(b)        The premium or cost of credit life, disability, or unemployment insurance, when written by or through any lender or other creditor, its affiliate, associate or subsidiary shall not be deemed as interest or charges or consideration or an amount in excess of permitted charges in connection with the loan or credit transaction and any gain or advantage to any lender or other creditor, its affiliate, associate or subsidiary, arising out of the premium or commission or dividend from the sale or provision of such insurance shall not be deemed a violation of any other law, general or special, civil or criminal, of this State, or of any rule, regulation or order issued by any regulatory authority of this State.

(c)        If premiums are to be determined according to the age of the insured debtor or by age brackets, an insurer may determine premium rates on a basis actuarially equivalent with the rates provided in G.S. 58‑57‑35, but such rates shall be filed with and approved by the Commissioner.

(d)        Premium rates for benefits provided during a critical period shall be adjusted by a critical period conversion ratio that reduces the rates giving recognition to the shorter benefit period provided. (1975, c. 660, s. 1; 1993, c. 226, s. 6; 2007‑298, s. 6.2; 2007‑484, s. 43.5.)



§ 58-57-40. Credit life insurance rate standards.

§ 58‑57‑40.  Credit life insurance rate standards.

(a)        The premium rate standards set forth below are applicable to plans of credit life insurance with or without requirements for evidence of insurability:

(1)        Which contain no exclusions or no exclusions other than suicide; and

(2)        Which contain no age restrictions, or only age restrictions not making ineligible for the coverage

a.         Debtors under 65 at the time the indebtedness is incurred; or

b.         Debtors who will not have attained age 66 on the maturity date of the indebtedness.

(b)        Rates for use with forms which are more restrictive in any material respect shall reflect such variations in the form or lower rates to the extent that a significant difference in claim cost can reasonably be anticipated unless the insurer demonstrates that such lower rate is not appropriate.

(c)        If premiums are payable in one sum in advance, for decreasing term life insurance on indebtedness repayable in substantially equal monthly installments, a premium rate not exceeding sixty‑five cents (65¢) per one hundred dollars ($100.00) of initial insured indebtedness per year is authorized.  Effective January 1, 1995, a premium rate not exceeding sixty cents (60¢) per one hundred dollars ($100.00) of indebtedness per year is authorized.  Effective January 1, 1996, a premium rate not exceeding fifty‑five cents (55¢) per one hundred dollars ($100.00) of indebtedness per year is authorized.  Effective January 1, 1997, a premium rate not exceeding fifty cents (50¢) per one hundred dollars ($100.00) of indebtedness per year is authorized.

(d)        The premium rate of joint life coverage shall not exceed one and two‑thirds (1 2/3) the permitted single life rate.

(e)        For level term life insurance, a premium rate of one dollar and twenty‑five cents ($1.25) per one hundred dollars ($100.00) per year is authorized.  Effective January 1, 1995, a premium rate of one dollar and twenty cents ($1.20) per one hundred dollars ($100.00) per year is authorized.  Effective January 1, 1996, a premium rate of one dollar and fifteen cents ($1.15) per one hundred dollars ($100.00) per year is authorized.  Effective January 1, 1997, a premium rate of one dollar and ten cents ($1.10) per one hundred dollars ($100.00) per year is authorized.

(f)         For policies for which monthly premiums are charged on a basis of the then‑outstanding balances, a monthly premium per one thousand dollars ($1,000) of outstanding balances is authorized, based on the following formula:

Opn      =
20     SPn

n + 1

where SPn = Single premium rate per one hundred dollars ($100.00) of initial insured indebtedness repayable in n equal monthly installments.

Opn = Monthly outstanding balance premium rate per one thousand dollars ($1,000).

n = Original repayment period, in months.

(f1)       Notwithstanding the premium rates otherwise set forth in this section for credit life insurance, the premium rates for such insurance written in connection with direct loans with contractual commitments of more than 10 years' duration shall be filed with and approved by the Commissioner.  Such premium rates shall exhibit a reasonable relationship to the benefits provided.

(g)        For credit life insurance on a basis other than the foregoing, premiums charged shall be actuarially equivalent.

(h)        In addition to the premium rate authorized, a charge may also be made for a nonrefundable origination fee per credit life insurance transaction as set forth below:

Insured Indebtedness                   Fee Permitted

less than $250.00                                 none

$250.00 or more but                           $1.00

less than $500.00

$500.00 or more                                 $3.00

No third or subsequent origination fee may be charged in connection with a third or subsequent refinancing within any twelve‑month period. (1975, c. 660, s. 1; 1987, c. 826, ss. 4, 5, 13; 1991, c. 720, s. 91; 1993, c. 226, s. 7.)



§ 58-57-45. Credit accident and health insurance rate standards.

§ 58‑57‑45.  Credit accident and health insurance rate standards.

(a)        The rate standards set forth below shall be applicable for contracts which contain a provision excluding or denying claim for disability resulting from preexisting illness, disease or physical condition, for which the debtor received medical advice, consultation, or treatment within the six‑month period immediately preceding the effective date of the debtor's coverage and if said disability occurs within the six‑month period immediately following such date, but contain no other provision which excludes or restricts liability in the event of disability caused in a certain specified manner, except that they may contain provisions excluding or restricting coverage in the event of normal pregnancy; intentionally self‑inflicted injuries; sickness resulting from intoxication, addiction to alcohol or narcotics, or from the use thereof unless administered on the advice of a physician; flight in nonscheduled aircraft; war; military service; and may contain the same age restrictions as those mentioned for credit life insurance in G.S. 58‑57‑40. Provided, if the indebtedness is paid by renewal or refinancing prior to the scheduled maturity date, the effective date of the coverage with respect to any policy provision shall be deemed to be the first date on which the debtor became insured under the policy covering the original prior indebtedness that was renewed or refinanced, at least to the extent of the amount and term of the coverage outstanding at the time of renewal and refinancing of the debt.

(b)        A policy of credit accident and health insurance shall include a definition of "disability" providing that during the first 12 months of disability the insured shall be unable to perform the duties of his occupation at the time the disability occurred (or his previous occupation if the person is unemployed or retired at the time the disability occurs), and thereafter the duties of any occupation for which the insured is reasonably fitted by education, training, or experience.

(c)        Any policy to which the rates below apply may require the debtor to be gainfully employed on the effective date of the insurance. Provided, however, that unless the insured writes the name of his employer on the application and signs a statement that he is employed, there shall be no denial of claims grounded on the insured's failure to be employed on the effective date of the insurance.

(d)        If premiums are payable in one sum in advance for the entire duration of the indebtedness, for insurance with a preexisting exclusion as defined above, the following premiums are authorized:

Single Premium Rates per $100.00 of Initial

Insured Indebtedness

No. of Months              Nonretroactive Benefits                           Retroactive Benefits

in which

Indebtedness              14‑Day                   30‑Day               7‑Day         14‑Day          30‑Day

is

Repayable

12                         1.40                             .95                 2.60                 2.10             1.40

24                         1.90                           1.40                 3.50                 2.85             1.90

36                         2.40                           1.90                 4.35                 3.65             2.40

48                         2.85                           2.40                 5.25                 4.40             2.85

60                         3.35                           2.85                 6.10                 5.20             3.35

72                         3.85                           3.35                                         5.95             3.85

84                         4.30                           3.85                                         6.70             4.30

96                         4.80                           4.30                                         7.50             4.80

108                         5.25                           4.80                                         8.25             5.25

120                         5.75                           5.25                                         9.00             5.75

For terms other than the above, premiums shall be prorated.

(e)        For policies for which monthly premiums are charged on a basis of the then‑outstanding balances, a monthly premium per one thousand dollars ($1,000) of outstanding balances is authorized, based on the following formula:

Opn      =       20           SPn

______________________

n    +    1

where SPn = Single premium rate per one hundred dollars ($100.00) of initial indebtedness repayable in n equal monthly installments.

Opn    =   Monthly outstanding balance premium rate per one thousand dollars ($1,000).

n   =   Original repayment period, in months.

(e1)      Notwithstanding the premium rates otherwise set forth in this section for credit accident and health insurance, the premium rates for such insurance written in connection with direct loans with contractual commitments of more than 10 years' duration shall be filed with and approved by the Commissioner.  Such premium rates shall exhibit a reasonable relationship to the benefits provided.

(f)         Premium rate standards for other benefit plans and for indebtedness repayable in installments other than as indicated above shall be actuarially consistent with the above rate standards.

(g)        In addition to the premium rate authorized, a charge may also be made for a nonrefundable origination fee per credit accident and health insurance transaction as set forth below:

Insured Indebtedness                         Fee Permitted

less than $250.00                                      none

$250.00 or more but                                $1.00

less than $500.00

$500.00 or more                                     $3.00

No third or subsequent origination fee may be charged in connection with a third or subsequent refinancing within any twelve‑month period.

(h)        The premium rates for joint accident and health coverage shall not exceed one and two‑thirds (1 2/3) times the permitted single accident and health rate. (1975, c. 660, s. 1; 1981, c. 759, ss. 2, 4‑6, 9; 1987, c. 826, ss. 6, 7, 14; 1993, c. 226, s. 8.)



§ 58-57-50. Premium refunds or credits.

§ 58‑57‑50.  Premium refunds or credits.

(a)        Each individual policy or group certificate shall provide that in the event of termination of the insurance prior to the scheduled maturity date of indebtedness, any refund of an amount paid by the debtor for insurance shall be paid or credited promptly to the person entitled thereto.

(b)        The refund of premiums for decreasing term credit life insurance shall be the actuarial method of calculating refunds which produces a refund equal to the original premium multiplied by the ratio of the sum of the remaining insured balances divided by the sum of the original insured balances as of the due date nearest the date of prepayment in full. The refund of premiums for single interest credit property insurance and single interest physical damage insurance shall be equal to the amount computed by the sum of digits formula known as the "Rule of 78." The refund of premiums for level term credit life insurance and dual interest credit property insurance and dual interest physical damage insurance shall be equal to the pro rata unearned gross premiums.

(c)        The refund of premiums in the case of credit accident and health insurance shall be equal to one‑half the amount computed by the sum‑of‑digits formula commonly known as the "Rule of 78" plus one‑half the amount of the pro rata unearned gross premium.

In lieu thereof the refund may be computed by the "Pure Premium" method. The refund is computed from the schedule of credit accident and health premiums and is equal to the premium from that schedule which would be charged for such insurance in the amount of the total remaining benefits for the remaining term of the indebtedness outstanding on the date of termination.

(d)        No refund need be made if the amount thereof is less than one dollar ($1.00).

(e)        If a creditor requires a debtor to make any payment for credit life insurance or credit accident and health insurance and an individual policy or group certificate of insurance is not issued, the creditor shall immediately give written notice to such debtor and shall promptly make an appropriate credit to the account. (1975, c. 660, s. 1; 1981, c. 759, s. 8; 1989, c. 485, s. 7; 2005‑181, s. 2.)



§ 58-57-55. Issuance of policies.

§ 58‑57‑55.  Issuance of policies.

All policies of credit life insurance and credit accident and health insurance shall be issued only by an insurer authorized to do business in this State and shall be issued only through holders of licenses or authorizations issued by the Commissioner. With the exception of credit insurance issued in accordance with G.S. 58‑57‑105, all policies of credit life insurance and credit accident and health insurance shall be delivered or issued for delivery in this State. The enrollment of debtors under a group policy issued to a creditor and authorized under this Article shall not constitute the issuance of a policy of insurance. (1975, c. 660, s. 1; 2005‑181, s. 3.)



§ 58-57-60. Claims.

§ 58‑57‑60.  Claims.

(a)        All claims shall be promptly reported to the insurer or its designated claim representative, and the insurer shall maintain adequate claim files. All claims shall be settled as soon as possible and in accordance with the terms of the insurance contract.

(b)        All claims shall be paid either by draft drawn upon the insurer or by check of the insurer or by electronic funds transfer or be paid by such other specified method upon the direction of the beneficiary who is entitled thereto pursuant to the policy provisions.

(c)        No plan or arrangement shall be used whereby any person, firm or corporation other than the insurer or its designated claim representative shall be authorized to settle or adjust claims. The creditor shall not be designated as claim representative for the insurer in adjusting claims; provided, that a group policyholder may, by arrangement with the group insurer, draw drafts, electronic funds transfers, or checks in payment of claims due to the group policyholder subject to audit and review by the insurer.

(d)        A claim acknowledgment shall be sent to the claimant within 30 days after receiving written or electronic notice of the claim. Acknowledgment shall include one of the following:

(1)        A statement made to the insured or the claimant advising that the claim is being investigated.

(2)        Payment of the claim.

(3)        A bona fide written offer of settlement.

(4)        A written denial of the claim. (1975, c. 660, s. 1; 1993, c. 226, s. 10; 2005‑181, s. 4.)



§ 58-57-65. Existing insurance; choice of insurer.

§ 58‑57‑65.  Existing insurance; choice of insurer.

Credit life insurance and credit accident and health insurance may not be required of any borrower by any creditor.  When credit property insurance is required for any indebtedness, the debtor shall be notified in writing of the option of furnishing the required amount of insurance through existing policies owned or controlled by him or of procuring and furnishing the required coverage through any insurer authorized to transact an insurance business within this State. (1975, c. 660, s. 1; 1987, c. 826, s. 8.)



§ 58-57-70: Repealed by Session Laws 2005-181, s. 7, effective January 1, 2006, and applicable to policies or certificates issued or renewed on or after that date.

§ 58‑57‑70: Repealed by Session Laws 2005‑181, s. 7, effective January 1, 2006, and applicable to policies or certificates issued or renewed on or after that date.



§ 58-57-71. Enforcement and penalties.

§ 58‑57‑71.  Enforcement and penalties.

(a)        The Commissioner may, after notice and opportunity for a hearing, impose civil penalties or petition for restitution under G.S. 58‑2‑70, revoke, suspend, or restrict the license of any insurer if:

(1)        The insurer fails or refuses to comply with any law, order, or rule applicable to the insurer.

(2)        The insurer's financial condition is unsound, or its assets above its liabilities, exclusive of capital, are less than the amount of its capital or required minimum surplus.

(3)        The insurer has published or made to the Department or to the public any false statement or report.

(4)        The insurer or any of the insurer's officers, directors, employees, or other representatives refuse to submit to any examination authorized by law or refuse to perform any legal obligation in relation to an examination.

(5)        The insurer is found to make a practice of unduly engaging in litigation or of delaying the investigation of claims or the adjustment or payment of valid claims.

(b)        Any suspension, revocation, or refusal to renew an insurer's license under this section may also be made applicable to the license or registration of any individual regulated under this Chapter who is a party to any of the causes for licensing sanctions listed in subsection (a) of this section.

(c)        The Commissioner may impose a civil penalty under G.S. 58‑2‑70 if an insurer fails to acknowledge a claim within 30 days after receiving written or electronic notice of the claim, but only if the notice contains sufficient information for the insurer to identify the specific coverage involved. Acknowledgment of the claim shall be one of the following:

(1)        A statement made to the claimant or to the claimant's legal representative advising that the claim is being investigated.

(2)        Payment of the claim.

(3)        A bona fide written offer of settlement.

(4)        A written denial of the claim. With respect to a claim under an accident, health, or disability policy, if the acknowledgment sent to the claimant indicates that the claim remains under investigation, within 45 days after receipt by the insurer of the initial claim, the insurer shall send a claim status report to the insured and every 45 days thereafter until the claim is paid or denied. The report shall give details sufficient for the insured to understand why processing of the claim has not been completed and whether the insurer needs additional information to process the claim. If the claim acknowledgment includes information about why processing of the claim has not been completed and indicates whether additional information is needed, it may satisfy the requirement for the initial claim status report.

(d)        If a foreign insurance company's license is suspended or revoked, the Commissioner shall cause written notification of the suspension or revocation to be given to all of the company's agents in this State. Until the Commissioner restores the company's license, the company shall not write any new business in this State.

(e)        The Commissioner may, after considering the standards under G.S. 58‑30‑60(b), restrict an insurer's license by prohibiting or limiting the kind or amount of insurance written by that insurer. For a foreign insurer, this restriction relates to the insurer's business conducted in this State. The Commissioner shall remove any restriction under this subsection once the Commissioner determines that the operations of the insurer are no longer hazardous to the public or the insurer's policyholders or creditors. (2005‑181, s. 6.)



§ 58-57-75. Judicial review.

§ 58‑57‑75.  Judicial review.

Any party to the proceeding affected by an order of the Commissioner shall be entitled to judicial review by following the procedure set forth in G.S. 58‑2‑75 through 58‑2‑90. (1975, c. 660, s. 1.)



§ 58-57-80: Repealed by Session Laws 2005-181, s. 7, effective January 1, 2006, and applicable to policies or certificates issued or renewed on or after that date.

§ 58‑57‑80: Repealed by Session Laws 2005‑181, s. 7, effective January 1, 2006, and applicable to policies or certificates issued or renewed on or after that date.



§ 58-57-85: Repealed by Session Laws 2001-223, s. 3.6.

§ 58‑57‑85: Repealed by Session Laws 2001‑223, s. 3.6.



§ 58-57-90. Credit property insurance; personal household property coverage.

§ 58‑57‑90.  Credit property insurance; personal household property coverage.

(a)        As used in this Article, the term "single interest credit property" insurance means insurance of the personal household property of the debtor against loss, with the creditor as sole beneficiary; and the term "dual credit property" insurance means insurance of personal household property of the debtor, with the creditor as primary beneficiary and the debtor as beneficiary of proceeds not paid to the creditor. For the purpose of this Article, "personal household property" means household furniture, furnishings and appliances designed for household use and not used by the debtor in a business trade or profession.

(b)        Premium rates charged shall not exceed eighty‑seven cents (87¢) per year per one hundred dollars ($100.00) of insured value for single interest credit property insurance and shall not exceed one dollar and thirty‑one cents ($1.31) per year per one hundred dollars ($100.00) of insured value for dual interest credit property insurance. The insured value shall not exceed the lesser of the value of the property or the amount of the initial indebtedness.

In addition to the premium rate authorized, a charge may also be made for a nonrefundable origination fee per credit property insurance transaction as set forth below:

Insured Value                                       Fee Permitted

less than $250.00                                      none

$250.00 or more but                                 $1.00

less than $500.00

$500.00 or more                                       $3.00

No third or subsequent origination fee may be charged in connection with the third or subsequent refinancing within any twelve‑month period.

The Department shall collect data on credit property insurance written in North Carolina, including but not limited to: the amount of coverage written, direct premiums, earned premiums, dividends and retrospective rate credits paid, direct losses paid, direct losses incurred, commissions paid, loss ratios and policy provisions. (1981, c. 759, s. 7; 1987, c. 826, s. 9; 1993, c. 226, s. 11; 1993 (Reg. Sess., 1994), c. 720, s. 2.)



§ 58-57-95. Rebate of premiums on credit life and credit accident and health insurance; retention of funds by agent.

§ 58‑57‑95.  Rebate of premiums on credit life and credit accident and health insurance; retention of funds by agent.

It shall be unlawful for any insurance carrier, or officer, agent or representative of an insurance company writing credit life and credit accident and health insurance, as defined in G.S. 58‑58‑10 and G.S. 58‑51‑100, or combination credit life, accident and health,  hospitalization and disability insurance in connection with loans, to permit any agent or representative of such company to retain any portion of funds received for the payment of losses incurred, or to be incurred, under such policies of insurance issued by such company, or to pay, allow, permit, give or offer to pay, allow, permit or give, directly or indirectly, as an inducement to insurance, or after insurance has been effected, any rebate, discount, abatement, credit or reduction of the premium, to any loan agency, insurance agency or broker, or to any creditor of the debtor on whose account the insurance was issued, or to any person, firm or corporation which received a commission or fee in connection with the issuance of such insurance:  Provided, that this section shall not prohibit the payment of commissions to a licensed insurance agent or agency or limited representative on the sale of a policy of credit life and credit accident and health insurance, or combination credit life, accident and health, hospitalization and disability insurance in connection with loans. (1955, c. 1341, s. 1; 1987, c. 629, s. 8.)



§ 58-57-100. Credit property insurance; automobile physical damage insurance.

§ 58‑57‑100.  Credit property insurance; automobile physical damage insurance.

(a)        Single interest or dual interest physical damage insurance may be written on nonfleet private passenger motor vehicles, as defined in G.S. 58‑40‑10, that are used as collateral for loans made under Article 15 of Chapter 53 of the General Statutes. Automobile physical damage insurance as described in this section is a form of credit property insurance, as referred to in G.S. 53‑189. It is subject to the following conditions:

(1)        Such insurance may be written only on a motor vehicle that is in compliance with the inspection requirements of Part 2 of Article 3A of Chapter 20 of the General Statutes.

(2)        If a motor vehicle is already insured and the lender is named loss payee and that insurance continues in force, then no other physical damage insurance may be written.

(3)        Notification must be given orally and in writing to the borrower that he has the option to provide his own insurance coverage at any point during the term of the loan.

(4)        The creditor must have either a first or second lien on the motor vehicle to be insured.

(5)        The amount of insurance coverage may not exceed the lesser of (i) the principal amount of the loan plus allowable charges, excluding interest, plus two scheduled installment payments or (ii) the actual fair market value of the collateral at the time the insurance is written.

(6)        When a creditor accepts other collateral in addition to a motor vehicle as herein defined, the combined insurance on all collateral may not exceed the initial indebtedness of the loan.

(b)        Policy forms, rates, rating plans, and classifications for single or dual interest nonfleet private passenger motor vehicle physical damage insurance shall be filed with the Commissioner in accordance with Articles 40 and 41 of this Chapter. Every insurer writing such insurance shall, on or before April 1 of each year, file a supplemental financial statement in such form and detail that the Commissioner prescribes that will enable the Commissioner to review and analyze the filings made under this subsection.  (1989, c. 485, s. 13; 1989 (Reg. Sess., 1990), c. 1021, s. 2; 1993 (Reg. Sess., 1994), c. 720, s. 1; 2009‑382, s. 34.)



§ 58-57-105. Credit insurance on credit card balances.

§ 58‑57‑105.  Credit insurance on credit card balances.

(a)        Credit card facilities may be used for the solicitation, negotiation, or payment of premiums for credit insurance on the unpaid balance of any credit card account pursuant to G.S. 58‑3‑145. Solicitation or negotiation for credit insurance on credit card account balances may not be made by unsolicited telephone calls or facsimile transmissions.

(b)        If credit life insurance premiums are charged through a credit card facility or if credit life insurance premiums are payable on the then outstanding balances on revolving charge account contracts defined in G.S. 25A‑11, a premium not exceeding seventy‑four cents (74¢) per one thousand dollars ($1,000) of insured indebtedness per month is authorized. The premium rate for joint credit life insurance may not exceed one and two‑thirds (1 2/3) the permitted single credit life insurance premium rate. (1993, c. 226, s. 9; c. 504, s. 46; 1999‑365, s. 2.)



§ 58-57-107: Recodified as § 58-3-147, Session Laws 1993, c. 504, s. 40.

§ 58‑57‑107:  Recodified as § 58‑3‑147, Session Laws 1993, c.  504, s. 40.



§ 58-57-110. Credit unemployment insurance rate standards; policy provisions.

§ 58‑57‑110.  Credit unemployment insurance rate standards; policy provisions.

(a)        Each year the Commissioner shall prescribe a minimum incurred loss ratio standard requirement to develop a premium rate reasonable in relation to the benefits provided by credit unemployment insurance coverage. The following requirements must be met:

(1)        Coverage is provided or offered, with or without underwriting, to all debtors regardless of age who are working for salary, wages, or other employment income for at least 30 hours per week and have done so for 12 consecutive months.

(2)        Coverage sets forth a definition of involuntary unemployment as a loss of employment income that may include, but is not limited to, loss caused by layoff, general strike, termination of employment, or  lockout.

(3)        Coverage does not contain any exclusion except: debts with irregular monthly payments; voluntary forfeiture of salary, wages, or other employment income; resignation; retirement; sickness, disease, or normal pregnancy; or loss of income due to termination as a result of willful misconduct that is a violation of some established, definite rule of conduct, a forbidden act, or willful dereliction of duty, or criminal misconduct.

(4)        Eligibility for benefits may be based upon registration with the State unemployment office but shall not be limited by any provision requiring registration within a specified time. An insurer may require the insured to provide a copy of the official State unemployment office decision letter regarding the claim for State unemployment benefits in order to qualify for benefits. The official State unemployment office decision letter may only be used to deny a claim for benefits under the credit unemployment coverage if the letter cites a reason listed in G.S. 58‑57‑110(a)(3).

(b)        The Commissioner may approve other policy provisions and coverages consistent with the purposes of unemployment coverage.

(c)        Joint coverage rates for credit unemployment insurance shall be one and two‑thirds (1 2/3) times the approved single rate of coverage. (1993, c. 226, s. 9; 2005‑181, s. 5.)



§ 58-57-115. Family leave credit insurance standards; policy provisions.

§ 58‑57‑115.  Family leave credit insurance standards; policy provisions.

(a)        Definitions.  As used in this section:

(1)        "Foster child" means a minor (i) over whom a guardian has been appointed by the clerk of superior court of any county in North Carolina; or (ii) the primary or sole custody of whom has been assigned by order of a court of competent jurisdiction.

(2)        "Immediate family member" means a spouse, child (natural, adopted, or foster), or parent of the insured person.

(3)        "Placement in the foster home" means physically residing with the insured person appointed as the guardian or custodian of a foster child or children as long as the insured person has assumed the legal obligation for total or partial support of the foster child or children with the intent that the foster child or children reside with the insured person on more than a temporary or short‑term basis.

(b)        Coverage.  Insurers may provide coverage for loss of income because of a voluntary, employer‑approved leave of absence granted upon the occurrence of any of the qualifying events in subsection (d) of this section. The insured person shall not be required to meet any federal requirements in order to qualify for benefits provided by this coverage. Benefits shall be paid to the creditor to reduce the insured person's indebtedness.

(c)        Eligibility.  Coverage may be provided or offered to any debtor who has not yet reached his or her 71st birthday and has been working for wages for at least 30 hours per week for the past five consecutive weeks.

(d)        Qualifying Events.  Benefits shall be paid only for the following qualifying events:

(1)        An accident involving sickness of, or incapacitation of, an immediate family member that requires the insured person to attend to the family member's needs.

(2)        Birth of a child or children of the insured person.

(3)        Adoption of a child or children of the insured person.

(4)        Placement in the foster home of a foster child or children.

(5)        The insured person's principal residence is in a federally declared disaster area.

(6)        The insured person is called to active military duty.

(7)        The insured person is called to petit or grand jury duty.

(e)        Exclusions.  Coverage shall not contain any exclusions except:

(1)        Retirement of the insured person from employment.

(2)        Voluntary resignation of the insured person from employment.

(3)        Seasonal unemployment of the insured person.

(4)        Involuntary unemployment of the insured person.

(5)        Disability of the insured person.

(6)        Employment termination because of willful or criminal misconduct of the insured person.

(f)         Notice.  The insurer shall send a notice to the insured person at the insured person's home address to inform the insured person that benefits have been paid, including the dates and the amount of payment. The notice shall be sent to the insured person within 60 days after the last day of the benefit period.

(g)        Minimum Amounts.  The minimum monthly benefit amount shall be level for the entire benefit period. The minimum monthly benefit amount shall equal or exceed the minimum monthly payment required by the creditor, plus the premium charge for the coverage attributable to the benefit period.

(h)        Miscellaneous Provisions.  Any waiting period for benefits shall not exceed 30 days. The insured shall provide satisfactory evidence of employer approval of qualified leave. Lump‑sum benefits may be paid. Refunds of unearned single premiums shall be equal to the pro rata unearned gross premium.

(i)         Rates.  Premium rates shall be actuarially demonstrated to generate a sixty percent (60%) incurred loss ratio. Joint coverage rates shall be one and two‑thirds (1  2/3) times the approved single rate. Rates shall be filed for approval before they can be used.

(j)         Reports.  By March 31 of each year every insurer writing family leave coverage shall file a statistical report of the past calendar year's actuarial experience for that coverage. The report shall demonstrate the actual experience loss ratio for the calendar year and shall include the: number of insureds, total earned premium, total number of incurred claims, total incurred claims, total number of incurred claims for each qualifying event, average monthly benefit per claim for each qualifying event, and premium refunds. (1999‑351, s. 5.1.)



§ 58-58-1. Definitions; requisites of contract.

Article 58.

Life Insurance and Viatical Settlements.

Part 1. General Provisions.

§ 58‑58‑1.  Definitions; requisites of contract.

All corporations or associations doing business in this State, under any charter or statute of this or any other state, involving the payment of money or other thing of value to families or representatives of policy and certificate holders or members, conditioned upon the continuance or cessation of human life, or involving an insurance, guaranty, contract, or pledge for the payment of endowments or annuities, or who employ agents to solicit such business, are life insurance companies, in all respects subject to the laws herein made and provided for the government of life insurance companies, and shall not make any such insurance, guaranty, contract, or pledge in this State with any citizen, or resident thereof, which does not distinctly state the amount of benefits payable, the manner of payment, the consideration therefor and such other provisions as the Commissioner may require. (1899, c. 54, s. 55; Rev., s. 4773; C.S., s. 6455; 1945, c. 379.)



§ 58-58-5. Industrial life insurance defined.

§ 58‑58‑5.  Industrial life insurance defined.

Industrial life insurance is hereby declared to be that form of life insurance under which the premiums are payable monthly or oftener, provided the face amount of insurance stated in the policy does not exceed one thousand dollars ($1,000) and the words "Industrial Policy" are printed upon the policy as a part of the descriptive matter. (1945, c. 379; 1947, c. 721.)



§ 58-58-10. Credit life insurance defined.

§ 58‑58‑10.  Credit life insurance defined.

Credit life insurance is declared to be insurance upon the life of a debtor who may be indebted to any person, firm, or corporation extending credit to said debtor. Credit life insurance may include the granting of additional benefits in the event of total and permanent disability of the debtor. (1953, c. 1096, s. 1.)



§ 58-58-15. Any type of survivorship fund in life insurance contract prohibited.

§ 58‑58‑15.  Any type of survivorship fund in life insurance contract prohibited.

No life insurance company shall hereafter deliver in this State, as a part of or in combination with any insurance, endowment or annuity contract, any agreement or plan, additional to the rights, dividends, and benefits arising out of any such insurance, endowment or annuity contract, which provides for the accumulation of profits over a period of years and for payment of all or any part of such accumulated profits only to members or policyholders of a designated group or class who continue as members or policyholders until the end of a specified period of years.  Nor shall any such company deliver in this State any individual life insurance policy which provides that on the death of anyone not specifically named therein, the owner or beneficiary of the policy shall receive the payment or granting of anything of value. (1955, c. 492.)



§ 58-58-20. Tie-in sales with life insurance prohibited.

§ 58‑58‑20.  Tie‑in sales with life insurance prohibited.

No life insurance company shall hereafter deliver in this State, as a part of or in combination with any insurance, endowment or annuity contract, any agreement or plan, additional to the rights, dividends, and benefits arising out of any such insurance, endowment, or annuity contract which provides for the sale, solicitation, or delivery of any stock or shares of stock in the company issuing the policy or in any other insurance company or other corporation, or benefit certificate, securities, or any special advisory board contract, or other contracts or resolutions of any kind promising returns and profits, or dividends equivalent to stock dividends as an inducement to or in connection with the sale of the insurance or to the taking of the policy. Nothing herein contained shall be construed as prohibiting any participating insurer from distributing to its policyholders dividends, savings or the unused or unabsorbed portion of premiums and premium deposits. (1957, c. 752.)



§ 58-58-22. Individual policy standard provisions.

§ 58‑58‑22.  Individual policy standard provisions.

No policy of individual life insurance shall be delivered in this State unless it contains in substance the following provisions, or provisions that in the Commissioner's opinion are more favorable to the person insured:

(1)        Grace period.  A provision that the insured is entitled to a grace period of 31 days for the payment of any premium due except the first, during which grace period the death benefit coverage shall continue in force. The policy may provide that if a claim arises under the policy during the grace period, the amount of any premium due or overdue may be deducted from any amount payable under the policy in settlement.

(2)        Incontestability.  A provision that the validity of the policy shall not be contested, except for nonpayment of premium, once it has been in force for two years after its date of issue; and that no statement made by any person insured under the policy about that person's insurability shall be used during the person's lifetime to contest the validity of the policy after the insurance has been in force for two years.

(3)        Misstatement of age or gender.  A provision specifying an equitable adjustment of premiums or benefits, or both, to be made if the age or gender of the person insured has been misstated; the provision to contain a clear statement of the method of adjustment to be used.

(4)        Suicide.  A provision that may not limit payment of benefits for a period more than two years after the date of issue of the policy because of suicide and that provides for at least the return of premiums paid on the policy if there is suicide during the two‑year period.

(5)        Reinstatement.  A provision that, unless the policy has been surrendered for its cash surrender value, or its cash surrender value has been exhausted, the policy will be reinstated at any time within five years after the date of premium default upon written application therefor, the production of evidence of insurability satisfactory to the insurer, the payment of all overdue premiums, and the payment of reinstatement of any other indebtedness to the insurer upon the policy, all with interest at the rate specified. (1995, c. 517, s. 31(a).)



§ 58-58-23. Standard provisions for annuity and pure endowment contracts.

§ 58‑58‑23.  Standard provisions for annuity and pure endowment contracts.

No annuity or pure endowment contract, except a reversionary or survivorship annuity and except a group annuity contract, shall be delivered or issued for delivery in this State unless it contains in substance the following provisions or provisions that in the opinion of the Commissioner are more favorable to the holders of the contracts:

(1)        Grace period.  A provision for a grace period of not less than 31 days within which any stipulated payment to the insurer falling due after the first payment may be made. During the grace period, the contract shall continue in full force. If a claim arises under the contract because of death before the expiration of the grace period and before the overdue payment to the insurer is made, the amount of the payments, with interest on any overdue payments, may be deducted from any amount payable under the contract.

(2)        Incontestability.  If any statements are required as a condition of issue, there shall be a provision that the contract shall be incontestable during the lifetime of the person or of each of the persons as to whom the statements are required after it has been in force for a period of two years after its date of issue, except for nonpayment of stipulated payments to the insurer.

(3)        Misstatements of age or gender.  A provision that if the age or gender of any person upon whose life the contract is made has been misstated, the amount payable or benefits accruing under the contract shall be such as the stipulated payment or payments to the insurer would have been according to the correct age or gender; and if the insurer makes an overpayment because of the misstatement, that amount with interest at the rate specified in the contract may be charged against any current or subsequent payment by the insurer under the contract.

(4)        Reinstatement.  A provision that the contract may be reinstated at any time within one year after a default in making stipulated payments to the insurer, unless the cash surrender value has been paid; but all overdue stipulated payments and any indebtedness to the insurer on the contract shall be paid or reinstated with interest at a rate specified in the contract. When applicable, the insurer may also require evidence of insurability satisfactory to the insurer. (1995, c. 517, s. 31(a).)



§ 58-58-25. Policies to be issued to any person possessing the sickle cell trait or hemoglobin C trait.

§ 58‑58‑25.  Policies to be issued to any person possessing the sickle cell trait or hemoglobin C trait.

No insurance company licensed in this State pursuant to the provisions of Articles 1 through 64 of this Chapter shall refuse to issue or deliver any policy of life insurance authorized thereunder solely by reason of the fact that the person to be insured possesses sickle cell trait or hemoglobin C trait; nor shall any such policy issued and delivered in this State carry a higher premium rate or charge by reason of the fact that the person to be insured possesses said traits. The term "sickle cell trait" is defined as the condition wherein the major natural hemoglobin components present in the blood of the individual are hemoglobin A (normal) and hemoglobin S (sickle hemoglobin) as defined by standard chemical and physical analytic techniques, including electrophoresis, and the proportion of hemoglobin A is greater than the proportion of hemoglobin S or one natural parent of the individual is shown to have only normal hemoglobin components (hemoglobin A, hemoglobin A2, hemoglobin F) in the normal proportions by standard chemical and physical analytic tests. The term "hemoglobin C trait" is defined as the condition wherein the major natural hemoglobin components present in the blood of the individual are hemoglobin A (normal) and hemoglobin C as defined by standard chemical and physical analytic techniques, including electrophoresis, and the proportion of hemoglobin A is greater than the proportion of hemoglobin C or one natural parent of the individual is shown to have only normal hemoglobin components (hemoglobin A, hemoglobin A2, hemoglobin F) in the normal proportions by standard chemical and physical analytic tests. (1975, c. 600, s. 1.)



§ 58-58-30. Soliciting agent represents the company.

§ 58‑58‑30.  Soliciting agent represents the company.

A person who solicits an application for insurance upon the life of another, in any controversy relating thereto between the insured or his beneficiary and the company issuing a policy upon such application, is the agent of the company and not of the insured. (1907, c. 958, s. 1; C.S., s. 6457.)



§ 58-58-35. Discrimination between insurants forbidden.

§ 58‑58‑35.  Discrimination between insurants forbidden.

A life insurance company doing business in this State shall not make any distinction or discrimination in favor of individuals between insurants of the same class and equal expectation of life in the amount of payment of premiums or rates charged for policies of life or endowment insurance, or in the dividends or other benefits payable thereon, or in any of the terms and conditions of the contracts it makes; nor shall any such company or any agent thereof make any contract of insurance or agreement as to such contract other than as plainly expressed in the policy issued thereon, nor pay or allow as inducement to insurance any rebate of premium payable on the policy, or any special favor or advantage in the dividends or other benefit to accrue thereon, or any valuable consideration or inducement whatever not specified in the policy contract of insurance; nor give, sell, or purchase, or offer to give, sell, or purchase as inducement to insurance or in connection therewith any stocks, bonds, or other securities of any insurance company or other corporation, association, or partnership, or any dividends or profits to accrue therein, or anything of value whatsoever not specified in the policy. (1899, c. 54, s. 57; 1903, c. 438, ss. 5, 10; Rev., s. 4775; 1911, c. 196, s. 7; C.S., s. 6458.)



§ 58-58-40. Misrepresentations of policy forbidden.

§ 58‑58‑40.  Misrepresentations of policy forbidden.

No life insurance company doing business in this State, and no officer, director, solicitor, or other agent thereof, shall make, issue, or circulate, or cause to be made, issued, or circulated any estimate, illustration, circular, or statement of any sort misrepresenting the terms of the policy issued by it or the dividends or share of surplus to be received thereon, or shall use any name or title of any policy or class of policies misrepresenting the true nature thereof. Nor shall any such company, agent, or broker make any misrepresentation to any person insured in said company or in any other insurer or governmental agency for the purpose of inducing or tending to induce such person to lapse, forfeit, or surrender his said insurance. (1913, c. 95; C.S., s. 6459; 1947, c. 721.)



§ 58-58-42: Repealed by Session Laws 2001-436, s. 5.

§ 58‑58‑42: Repealed by Session Laws 2001‑436, s. 5.



§ 58-58-45. Financial Provisions.

Part 2. Financial Provisions.

§ 58‑58‑45.  Financial Provisions.

The valuation of the reserves on the policies and bonds of every life insurance company incorporated by the laws of this State shall be based upon any recognized standard of valuation and mortality table as the Commissioner should deem best for the security of the business and the safety of the persons insured. The Commissioner shall annually value or cause to be valued the reserves on all policies and annuities of each domestic company and may accept the valuation of such reserves made by the company upon such evidence of its correctness as he may require. Upon this valuation being made by the Commissioner and a certificate thereof furnished by him, each company shall pay to such officer, to defray the expenses thereof, the sum of one cent (1¢) for every thousand dollars ($1,000) of the whole amount insured by its policies so valued. The reserve fund hereinbefore provided for shall not be available for or used for any other purpose than the discharge of policy obligations, but is a trust fund to be held and expended only for the benefit of policyholders. In case of the insolvency of the company, the reserve on outstanding policies may, with the consent of the Commissioner, be used for the reinsurance of its policies to the extent of their pro rata part thereof. (1903, c. 536, s. 4; 1905, c. 410; Rev., s. 4777; 1907, c. 1000, s. 7; C.S., s. 6461; 1945, c. 379.)



§ 58-58-50. Standard Valuation Law.

§ 58‑58‑50.  Standard Valuation Law.

(a)        This section shall be known as the Standard Valuation Law.

(b)        Each year the Commissioner shall value or cause to be valued the reserve liabilities ("reserves") for all outstanding life insurance policies, annuity contracts, and pure endowment contracts of every life insurance company doing business in this State. In the case of an alien company, the valuation shall be limited to its United States business. The Commissioner may certify the amount of each company's reserves, specifying the mortality or morbidity tables, withdrawal rates, and other assumptions regarding when, and the degree to which, policyholders exercise contract options, such as full or partial withdrawal, rate or rates of interest, and methods, such as net level premium method or other, used in the Commissioner's calculation of the company's reserves. Group methods and approximate averages for fractions of a year or otherwise may be used by the Commissioner in calculating the company's reserves, and the Commissioner may accept the valuation made by the company upon evidence of its correctness that the Commissioner requires. For foreign or alien insurance companies, the Commissioner may accept any valuation made or caused to be made by the insurance regulator of any state or other jurisdiction if (i) that valuation complies with the minimum standard provided in this section and (ii) that regulator accepts as legally sufficient and valid the Commissioner's certificate of valuation when that certificate states that the valuation has been made in a specified manner according to which the aggregate reserves would be at least as great as if they had been computed in the manner prescribed by the law of that state or jurisdiction.

(c)       (1)        Except as otherwise provided in subdivisions (3) and (4) of this subsection, the minimum standard for the valuation of all such policies and contracts issued before the effective date of this section shall be that provided by the laws in effect immediately before that date, except that the minimum standard for the valuation of annuities and pure endowments purchased under group annuity and pure endowment contracts issued before that date shall be that provided by the laws in effect immediately before that date but replacing the interest rates specified in such laws by an interest rate of five percent (5%) per annum, and five and one‑half percent (5 ½%) interest for single premium life insurance policies.

(2)        Except as otherwise provided in subdivisions (3) and (4) of this subsection, the minimum standards for the valuation of all such policies and contracts issued on or after the effective date of this section shall be the Commissioner's reserve valuation methods defined in subsections (d), (d‑1) and (g), five percent (5%) interest for group annuity and pure endowment contracts and three and one‑half percent (3 ½%) interest for all other policies and contracts, or, in the case of policies and contracts other than annuity and pure endowment contracts, issued on or after July 1, 1975, four percent (4%) interest for such policies issued prior to April 19, 1979, and four and one‑half percent (4 ½%) interest for such policies issued on or after April 19, 1979, and the following tables:

a.         For all ordinary policies of life insurance issued on the standard basis, excluding any disability and accidental death benefits in such policies  the Commissioner's 1941 Standard Ordinary Mortality Table for such policies issued prior to the operative date of subdivision (e)(2) of G.S. 58‑58‑55, the Commissioner's 1958 Standard Ordinary Mortality Table for such policies issued on or after the operative date of subdivision (e)(2) of G.S. 58‑58‑55 prior to the operative date of subdivision (e)(4) of G.S. 58‑58‑55, provided that for any category of such policies issued on female risks, all modified net premiums and present values referred to in this section may be calculated according to an age not more than six years younger than the actual age of the insured; and, for such policies issued on or after the operative date of subdivision (e)(4) of G.S. 58‑58‑55, (i) the Commissioner's 1980 Standard Ordinary Mortality Table, or (ii) at the election of the company for any one or  more specified plans of life insurance, the Commissioner's 1980 Standard Ordinary Mortality Table with Ten‑Year Select Mortality Factors, or (iii) any ordinary mortality table, adopted after 1980 by the NAIC, that is approved by regulation promulgated by the Commissioner for use in determining the minimum standard of valuation for such policies;

b.         For all industrial life insurance policies issued on the standard basis, excluding any disability and accidental death benefits in such policies  the 1941 Standard Industrial Mortality Table for such policies issued prior to the operative date of subdivision (e)(3) of G.S. 58‑58‑55 and for such policies issued on or after such operative date the Commissioner's 1961 Standard Industrial Mortality Table or any industrial mortality table, adopted after 1980 by the NAIC, that is approved by regulation promulgated by the Commissioner for use in determining the minimum standard of valuation for such policies;

c.         For individual annuity and pure endowment contracts, excluding any disability and accidental death benefits in such policies  the 1937 Standard Annuity Mortality Table or, at the option of the company, the Annuity Mortality Table for 1949, Ultimate, or any modification of either of these tables approved by the Commissioner;

d.         For group annuity and pure endowment contracts, excluding any disability and accidental death benefits in such policies  the Group Annuity Mortality Table for 1951, any modification of such table approved by the Commissioner, or, at the option of the company, any of the tables or modifications of tables specified for individual annuity and pure endowment contracts;

e.         For total and permanent disability benefits in or supplementary to ordinary policies or contracts  for policies or contracts issued on or after January 1, 1966, the tables of Period 2 disablement rates and the 1930 to 1950 termination rates of the 1952 Disability Study of the Society of Actuaries, with due regard to the type of benefit or any tables of disablement rates and termination rates, adopted after 1980 by the NAIC, that are approved by regulation promulgated by the Commissioner for use in determining the minimum standard of valuation for such policies; for policies or contracts issued on or after January 1, 1961, and prior to January 1, 1966, either such tables or, at the option of the company, the Class (3) Disability Table (1926); and for policies issued prior to January 1, 1961, the Class (3) Disability Table (1926). Any such table shall, for active lives, be combined with a mortality table permitted for calculating the reserves for life insurance policies;

f.          For accidental death benefits in or supplementary to policies  for policies issued on or after January 1, 1966, the 1959 Accidental Death Benefits Table or any accidental death benefits table, adopted after 1980 by the NAIC, that is approved by regulation promulgated by the Commissioner for use in determining the minimum standard of valuation for such policies; for policies issued on or after January 1, 1961, and prior to January 1, 1966, either such table or, at the option of the company, the Inter‑Company Double Indemnity Mortality Table; and for policies issued prior to January 1, 1961, the Inter‑Company Double Indemnity Mortality Table. Either table shall be combined with a mortality table permitted for calculating the reserves for life insurance policies;

g.         For group life insurance, life insurance issued on the substandard basis and other special benefits  such tables as may be approved by the Commissioner.

(3)        Except as provided in subdivision (4) of this subsection, the minimum standard for the valuation of all individual annuity and pure endowment contracts issued on or after the operative date of this subdivision (3), as defined herein, and for all annuities and pure endowments purchased on or after such operative date under group annuity and pure endowment contracts, shall be the Commissioner's reserve valuation methods defined in subsections (d) and (d‑1) and the following tables and interest rates:

a.         For individual annuity and pure endowment contracts issued prior to April 19, 1979, excluding any disability and accidental death benefits in such contracts  the 1971 Individual Annuity Mortality Table, or any modification of this table approved by the Commissioner, and six percent (6%) interest for single premium immediate annuity contracts, and four percent (4%) interest for all other individual annuity and pure endowment contracts;

b.         For individual single premium immediate annuity contracts issued on or after April 19, 1979, excluding any disability and accidental death benefits in such contracts  the 1971 Individual Annuity Mortality Table or any individual annuity mortality table, adopted after 1980 by the NAIC, that is approved by regulation promulgated by the Commissioner for use in determining the minimum standard of valuation for such contracts, or any modification of these tables approved by the Commissioner, and seven and one‑half percent (7 ½%) interest;

c.         For individual annuity and pure endowment contracts issued on or after April 19, 1979, other than single premium immediate annuity contracts, excluding any disability and accidental death benefits in such contracts  the 1971 Individual Annuity Mortality Table or any individual annuity mortality table, adopted after 1980 by the NAIC, that is approved by regulation promulgated by the Commissioner for use in determining the minimum standard of valuation for such contracts, or any modification of these tables approved by the Commissioner, and five and one‑half percent (5 ½%) interest for single premium deferred annuity and pure endowment contracts and four and one‑half percent (4 ½%) interest for all other such individual annuity and pure endowment contracts;

d.         For all annuities and pure endowments purchased prior to April 19, 1979, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under such contracts  the 1971 Group Annuity Mortality Table, or any modification of this table approved by the Commissioner, and six percent (6%) interest;

e.         For all annuities and pure endowments purchased on or after April 19, 1979, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under such contracts  the 1971 Group Annuity Mortality Table or any group annuity mortality table, adopted after 1980 by the NAIC, that is approved by regulation promulgated by the Commissioner for use in determining the minimum standard of valuation for such annuities and pure endowments, or any modification of these tables approved by the Commissioner, and seven and one‑half percent (7 ½%) interest.

After July 1, 1975, any company may file with the Commissioner a written notice of its election to comply with the provisions of this subdivision (3) after a specified date before January 1, 1979, which shall be the operative date of this subdivision for such company, provided, a company may elect a different operative date for individual annuity and pure endowment contracts from that elected for group annuity and pure endowment contracts. If a company makes no such election, the operative date of this subdivision for such company shall be January 1, 1979.

(4)       a.         Applicability of This Subdivision. The interest rates used in determining the minimum standard for the valuation of:

1.         All life insurance policies issued in a particular calendar year, on or after the operative date of subdivision (e)(4) of G.S. 58‑58‑55,

2.         All individual annuity and pure endowment contracts issued in a particular calendar year on or after January 1, 1982,

3.         All annuities and pure endowments purchased in a particular calendar year on or after January 1, 1982, under group annuity and pure endowment contracts, and

4.         The net increase, if any, in a particular calendar year after January 1, 1982, in amounts held under guaranteed interest contracts

shall be the calendar year statutory valuation interest rates as defined in this subdivision.

b.         Calendar Year Statutory Valuation Interest Rates.

1.         The calendar year statutory valuation interest rates, I shall be determined as follows and the results rounded to the nearer one‑quarter of one percent (¼ of 1%):

I.          For life insurance,

I = .03 plus W (R1  .03) plus W/2 : (R2  .09);

II.         For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and from guaranteed interest contracts with cash settlement options,

I = .03 plus W (R  .03)

where R1 is the lesser of R and .09,

R2 is the greater of R and .09,

R is the reference interest rate defined in this subdivision, and W is the weighting factor defined in this subdivision,

III.       For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on an issue year basis, except as stated in II above, the formula for life insurance stated in I above shall apply to annuities and guaranteed interest contracts with guarantee durations in excess of 10 years and the formula for single premium immediate annuities stated in II above shall apply to annuities and guaranteed interest contracts with guarantee duration of 10 years or less,

IV.       For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the formula for single premium immediate annuities stated in II above shall apply,

V.        For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, the formula for single premium immediate annuities stated in II above shall apply.

2.         However, if the calendar year statutory valuation interest rate for any life insurance policies issued in any calendar year determined without reference to this sentence differs from the corresponding actual rate for similar policies issued in the immediately preceding calendar year by less than one‑half of one percent (½ of 1%), the calendar year statutory valuation interest rate for such life insurance policies shall be equal to the corresponding actual rate for the immediately preceding calendar year. For purposes of applying the immediately preceding sentence, the calendar year statutory valuation interest rate for life insurance policies issued in a calendar year shall be determined for 1980 (using the reference interest rate defined for 1979) and shall be determined for each subsequent calendar year regardless of when subdivision (e)(4) of G.S. 58‑58‑55 becomes operative.

c.         Weighting Factors.

1.         The weighting factors referred to in the formulas stated above are given in the following tables:

I.          Weighting Factors for Life Insurance:

Guarantee

Duration                                                           Weighting

(Years)
Factors

10 or less                                                                   .50

More than 10, but not more than 20                           .45

More than 20                                                             .35

For life insurance, the guarantee duration is the maximum number of years the life insurance can remain in force on a basis guaranteed in the policy or under options to convert to plans of life insurance with premium rates or nonforfeiture values or both which are guaranteed in the original policy;

II.         Weighting factor for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options:

.80

III.       Weighting factors for other annuities and for guaranteed interest contracts, except as stated in II. above, shall be as specified in tables (i), (ii), and (iii) below, according to the rules and definitions in (iv), (v) and (vi) below:

(i)         For annuities and guaranteed interest contracts valued on an issue year basis:

Guarantee                                  Weighting Factor

Duration                                        For Plan Type

(Years)
A       B      C

5 or less:                                        .80     .60  .50

More than 5, but not

more than 10:                            .75     .60  .50

More than 10, but not

more than 20:                            .65     .50  .45

More than 20:                                .45     .35  .35

(ii)        For annuities and                            Plan Type

guaranteed interest
A       B      C

contracts valued on

a change in fund basis,

the factors shown in

(i) above increased

by:                                                 .15     .25  .05

(iii)       For annuities and                            Plan Type

guaranteed interest
A       B      C

contracts valued

on an issue year

basis (other than

those with no cash

settlement options)

which do not

guarantee interest on

considerations received

more than one year

after issue or

purchase and for

annuities and

guaranteed interest

contracts valued

on a change in fund

basis which do not

guarantee interest

rates on considerations

received more than 12

months beyond the

valuation date, the

factors shown in (i)

or derived in (ii)

increased by:                                  .05     .05  .05

(iv)       For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the guarantee duration is the number of years for which the contract guarantees interest rates in excess of the calendar year statutory valuation interest rate for life insurance policies with guarantee duration in excess of 20 years. For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the guarantee duration is the number of years from the date of issue or date of purchase to the date annuity benefits are scheduled to commence.

(v)        Plan type as used in the above tables is defined as follows:

Plan     Type A:   At any time policyholder may withdraw funds only (1) with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company, or (2) without such adjustment but in installments over five years or more, or (3) as an immediate life annuity, or (4) no withdrawal permitted.

Plan     Type B:   Before expiration of the interest rate guarantee, policyholder may withdraw funds only (1) with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company, or (2) without such adjustment but in installments over five years or more, or (3) no withdrawal permitted. At the end of interest rate guarantee, funds may be withdrawn without such adjustment in a single sum or installments over less than five years.

Plan     Type C:   Policyholder may withdraw funds before expiration of interest rate guarantee in a single sum or installments over less than five years either (1) without adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company, or (2) subject only to a fixed surrender charge stipulated in the contract as a percentage of the fund.

(vi)       A company may elect to value guaranteed interest contracts with cash settlement options and annuities with cash settlement options on either an issue year basis or on a change in fund basis. Guaranteed interest contracts with no cash settlement options and other annuities with no cash settlement options must be valued on an issue year basis. As used in this section, an issue year basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard for the entire duration of the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of issue or year of purchase of the annuity or guaranteed interest contract, and the change in fund basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard applicable to each change in the fund held under the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of the change in the fund.

d.         Reference Interest Rate.

1.         The reference interest rate referred to in paragraph b of this subdivision shall be defined as follows:

I.          For all life insurance, the lesser of the average over a period of 36 months and the average over a period of 12 months, ending on June 30 of the calendar year next preceding the year of issue, of Moody's Corporate Bond Yield Average  Monthly Average Corporates, as published by Moody's Investors Service, Inc.

II.         For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the average over a period of 12 months, ending on June 30 of the calendar year of issue or year of purchase, of Moody's Corporate Bond Yield Average  Monthly Average Corporates, as published by Moody's Investors Service, Inc.

III.       For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in II above, with guarantee duration in excess of 10 years, the lesser of the average over a period of 36 months and the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of Moody's Corporate Bond Yield Average  Monthly Average Corporates, as published by Moody's Investors Service, Inc.

IV.       For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in II above, with guarantee duration of 10 years or less, the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of Moody's Corporate Bond Yield Average  Monthly Average Corporates, as published by Moody's Investors Service, Inc.

V.        For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of Moody's Corporate Bond Yield Average  Monthly Average Corporates, as published by Moody's Investors Service, Inc.

VI.       For other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, except as stated in II above, the average over a period of 12 months, ending on June 30 of the calendar year of the change in the fund, of Moody's Corporate Bond Yield Average  Monthly Average Corporates, as published by Moody's Investors Service, Inc.

e.         Alternative Method for Determining Reference Interest Rates.

1.         In the event that Moody's Corporate Bond Yield Average  Monthly Average Corporates is no longer published by Moody's Investors Service, Inc., or in the event that the NAIC determines that Moody's Corporate Bond Yield Average  Monthly Average Corporates as published by Moody's Investors Service, Inc., is no longer appropriate for the determination of the reference interest rate, than an alternative method for determination of the reference interest rate, which is adopted by the NAIC and approved by regulation promulgated by the Commissioner, may be substituted.

(d)        Except as otherwise provided in subsections (d‑1) and (g), reserves according to the Commissioner's reserve valuation method, for the life insurance and endowment benefits of policies providing for a uniform amount of insurance and requiring the payment of uniform premiums, shall be the excess, if any, of the present value, at the date of valuation, of such future guaranteed benefits provided for by such policies, over the then present value of any future modified net premiums therefor. The modified net premiums for any such policy shall be such uniform percentage of the respective contract premiums for such benefits that the present value, at the date of issue of the policy, of all such modified net premiums shall be equal to the sum of the then present value of such benefits provided for by the policy and the excess of (1) and (2), as follows:

(1)        A net level annual premium equal to the present value, at the date of issue, of such benefits provided for after the first policy year, divided by the present value, at the date of issue, of an annuity of one per annum payable on the first and each subsequent anniversary of such policy on which a premium falls due; provided, however, that such net level annual premium shall not exceed the net level annual premium on the 19‑year premium whole life plan for insurance of the same amount at an age one year higher than the age at issue of such policy.

(2)        A net one year term premium for such benefits provided for in the first policy year.

Provided that for any life insurance policy issued on or after January 1, 1985, for which the contract premium in the first policy year exceeds that of the second year and for which no comparable additional benefits are provided in the first year for such excess and which provides an endowment benefit or a cash surrender value of a combination thereof in an amount greater than such excess premium, the reserve according to the Commissioner's reserve valuation method as of any policy anniversary occurring on or before the assumed ending date defined herein as the first policy anniversary on which the sum of any endowment benefit and any cash surrender value then available is greater than such excess premium shall, except as otherwise provided in subsection (g), be the greater of the reserve as of such policy anniversary calculated as described in the first paragraph of this subsection and the reserve as of such policy anniversary calculated as described in that paragraph, but with (i) the value defined in subparagraph (1) of that paragraph being reduced by fifteen percent (15%) of the amount of such excess first year premium, (ii) all present values of benefits and premiums being determined without reference to premiums or benefits provided for by the policy after the assumed ending date, (iii) the policy being assumed to mature on such date as an endowment, and (iv) the cash surrender value provided on such date being considered as an endowment benefit. In making the above comparison the mortality and interest bases stated in subdivisions (2) and (4) of subsection (c) shall be used.

Reserves according to the Commissioner's reserve valuation method for: (i) life insurance policies providing for a varying amount of insurance or requiring the payment of varying premiums; (ii) group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under section 408 of the Internal Revenue Code, as now or hereafter amended; (iii) disability and accidental death benefits in all policies and contracts; and (iv) all other benefits, except life insurance and endowment benefits in life insurance policies and benefits provided by all other annuity and pure endowment contracts, shall be calculated by a method consistent with the principles of this subsection except that any extra premiums charged because of impairments or special hazards shall be disregarded in the determination of modified net premiums.

(d‑1)    This subsection shall apply to all annuity and pure endowment contracts other than group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer (including a partnership or sole proprietorship) or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under section 408 of the Internal Revenue Code, as now or hereafter amended.

Reserves according to the Commissioner's annuity reserve method for benefits under annuity or pure endowment contracts, excluding any disability and accidental death benefits in such contracts, shall be the greatest of the respective excesses of the present values, at the date of valuation, of the future guaranteed benefits, including guaranteed nonforfeiture benefits, provided for by such contracts at the end of each respective contract year, over the present value, at the date of valuation, of any future valuation considerations derived from future gross considerations, required by the terms of such contract, that become payable prior to the end of such respective contract year. The future guaranteed benefits shall be determined by using the mortality table, if any, and the interest rate, or rates, specified in such contracts for determining guaranteed benefits. The valuation considerations are the portions of the respective gross considerations applied under the terms of such contracts to determine nonforfeiture values.

(e)        In no event shall a company's aggregate reserves for all life insurance policies, excluding disability and accidental death benefits, issued on or after the effective date of this section, be less than the aggregate reserves calculated in accordance with the methods set forth in subsections (d), (d‑1), (g) and (h) of this section and the mortality table or tables and rate or rates of interest used in calculating nonforfeiture benefits for such policies. In no event shall the aggregate reserves for all policies, contracts, and benefits be less than the aggregate reserves determined by the qualified actuary to be necessary to render the opinion required by subsection (i) of this section.

(f)         Reserves for all policies and contracts issued before the effective date of this section may be calculated, at the option of the company, according to any standards that produce greater aggregate reserves for those policies and contracts than the minimum reserves required by the laws in effect immediately before that date.

Reserves for any category of policies, contracts or benefits as established by the Commissioner, issued on or after the effective date of this section may be calculated, at the option of the company, according to any standards that produce greater aggregate reserves for such category than those calculated according to the minimum standard herein provided, but the rate or rates of interest used for policies and contracts, other than annuity and pure endowment contracts, shall not be higher than the corresponding rate or rates of interest used in calculating any nonforfeiture benefits provided for therein.

Any such company that adopts any standard of valuation producing greater aggregate reserves than those calculated according to the minimum standard herein provided may, with the approval of the Commissioner, adopt any lower standard of valuation, but not lower than the minimum herein provided. Provided, however, that for the purposes of this section, the holding of additional reserves previously determined by a qualified actuary to be necessary to render the opinion required by subsection (c) of this section shall not be deemed to be the adoption of a higher standard of valuation.

(g)        If in any contract year the gross premium charged by any life insurance company on any policy or contract is less than the valuation net premium for the policy or contract calculated by the method used in calculating the reserve thereon but using the minimum valuation standards of mortality and rate of interest, the minimum reserve required for such policy or contract shall be the greater of either the reserve calculated according to the mortality table, rate of interest, and method actually used for such policy or contract, or the reserve calculated by the method actually used for such policy or contract but using the minimum valuation standards of mortality and rate of interest and replacing the valuation net premium by the actual gross premium in each contract year for which the valuation net premium exceeds the actual gross premium. The minimum valuation standards of mortality and rate of interest referred to in this subsection are those standards stated in subdivisions (1), (2) and (4) of subsection (c).

Provided that for any life insurance policy issued on or after January 1, 1985, for which the gross premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for such excess and which provides an endowment benefit or a cash surrender value or a combination thereof in an amount greater than such excess premium, the foregoing provisions of this subsection (g) shall be applied as if the method actually used in calculating the reserve for such policy were the method described in subsection (d), ignoring the second paragraph of subsection (d). The minimum reserve at each policy anniversary of such a policy shall be the greater of the minimum reserve calculated in accordance with subsection (d), including the second paragraph of that subsection, and the minimum reserve calculated in accordance with this subsection (g).

(h)        In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurance company based on then estimates of future experience, or in the case of any plan of life insurance or annuity which is of such a nature that the minimum reserves cannot be determined by the methods described in subsections (d), (d‑1), and (g), the reserves which are held under any such plan must:

(1)        Be appropriate in relation to the benefits and the pattern of premiums for that plan, and

(2)        Be computed by a method which is consistent with the principles of this Standard Valuation Law, as determined by regulations promulgated by the Commissioner.

(i)         Every life insurance company doing business in this State shall annually submit the opinion of a qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the Commissioner by rule are computed appropriately, are based on assumptions that satisfy contractual provisions, are consistent with previously reported amounts, and comply with applicable laws of this State. The Commissioner by rule shall define the specifics of this opinion and add any other items deemed to be necessary to its scope. Every life insurance company, except as exempted by or pursuant to rule, shall also annually include in the opinion required by this subsection, an opinion of the same qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the Commissioner by rule, when considered in light of the assets held by the company with respect to the reserves and related actuarial items, including but not limited to the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the company's obligations under the policies and contracts, including but not limited to the benefits under and expenses associated with the policies and contracts. The Commissioner may provide by rule for a transition period for establishing any higher reserves that the qualified actuary may deem to be necessary in order to render the opinion required by this subsection.

(j)         Each opinion required by subsection (i) of this section shall be governed by the following provisions:

(1)        A memorandum, in form and substance acceptable to the Commissioner as specified by rule, shall be prepared to support each actuarial opinion.

(2)        If the insurance company fails to provide a supporting memorandum at the request of the Commissioner within a period specified by rule or the Commissioner determines that the supporting memorandum provided by the insurance company fails to meet the standards prescribed by the rules or is otherwise unacceptable to the Commissioner, the Commissioner may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare such supporting memorandum as is required by the Commissioner.

(3)        The opinion shall be submitted with the annual statement reflecting the valuation of such reserve liabilities for each year ending on or after December 31, 1994.

(4)        The opinion shall apply to all business in force including individual and group health insurance plans, in form and substance acceptable to the Commissioner as specified by rule.

(5)        The opinion shall be based on standards adopted from time to time by the actuarial standards board and on such additional standards as the Commissioner may by rule prescribe.

(6)        In the case of an opinion required to be submitted by a foreign or alien company, the Commissioner may accept the opinion filed by that company with the insurance supervisory official of another state if the Commissioner determines that the opinion reasonably meets the requirements applicable to a company domiciled in this State.

(7)        For the purposes of this section, "qualified actuary" means a member in good standing of the American Academy of Actuaries who meets the requirement set forth in such rules.

(8)        Except in cases of fraud or willful misconduct, the qualified actuary shall not be liable for damages to any person (other than the insurance company and the Commissioner) for any act, error, omission, decision, or conduct with respect to the actuary's opinion.

(9)        Disciplinary action by the Commissioner against the company or the qualified actuary shall be defined in rules by the Commissioner.

(10)      Any memorandum in support of the opinion, and any other material provided by the company to the Commissioner in connection therewith, shall be kept confidential by the Commissioner and shall not be made public and shall not be subject to subpoena, other than for the purpose of defending an action seeking damages from any person by reason of any action required by this section or by rules adopted under this section; provided, however, that the memorandum or other material may otherwise be released by the Commissioner (i) with the written consent of the company or (ii) to the American Academy of Actuaries upon request stating the memorandum or other material is required for the purpose of professional disciplinary proceedings and setting forth procedures satisfactory to the Commissioner for preserving the confidentiality of the memorandum or other material. Once any portion of the confidential memorandum is cited by the company in its marketing or is cited before any governmental agency other than a state insurance department or is released by the company to the news media, all portions of the confidential memorandum shall be no longer confidential.

(k)        The Commissioner shall adopt rules containing the minimum standards applicable to the valuation of health plans. The Commissioner may also adopt rules for the purpose of recognizing new annuity mortality tables for use in determining reserve liabilities for annuities and may adopt rules that govern minimum valuation standards for reserves of life insurance companies. In adopting these rules, the Commissioner may consider model laws and regulations promulgated and amended from time to time by the NAIC.

(l)         The Commissioner may adopt rules for life insurers for the following matters:

(1)        Reserves for contracts issued by insurers.

(2)        Optional smoker‑nonsmoker mortality tables permitted for use in determining minimum reserve liabilities and nonforfeiture benefits.

(3)        Optional blended gender mortality tables permitted for use in determining nonforfeiture benefits for individual life policies.

(4)        Optional tables acceptable for use in determining reserves and minimum cash surrender values and amounts of paid‑up nonforfeiture benefits.

(5)        Assumptions for policyholder withdrawal rates for use in determining minimum reserve liabilities.

In adopting these rules, the Commissioner may consider model laws and regulations promulgated and amended from time to time by the NAIC. (1945, c. 379; 1959, c. 484, s. 1; 1961, c. 255, ss. 1‑3; 1963, c. 791, ss. 1, 2; 1975, c. 603, s. 1; 1979, c. 409, ss. 1‑6; 1981, c. 761, ss. 1‑5; 1985, c. 666, s. 46; 1991, c. 720, s. 19; 1993, c. 452, ss. 52‑56; 1999‑219, s. 10; 2001‑334, s. 17.1; 2007‑127, ss. 17, 18.)



§ 58-58-55. Standard nonforfeiture provisions.

§ 58‑58‑55.  Standard nonforfeiture provisions.

(a)        This section shall be known as the Standard Nonforfeiture Law for Life Insurance.

(b)        In the case of policies issued on or after the operative date of this section, as defined in subsection (h), no policy of life insurance, except as stated in subsection (g), shall be delivered or issued for delivery in this State unless it shall contain in substance the following provisions, or corresponding provisions which in the opinion of the Commissioner are at least as favorable to the defaulting or surrendering policyholder as are the minimum requirements hereinafter specified and are essentially in compliance with subsection (f1) of this section:

(1)        That, in the event of default in any premium payment after premiums have been paid for at least one full year in the case of ordinary insurance or three full years in the case of industrial insurance, the company will grant, upon proper request not later than 60 days after the due date of the premium in default, a paid‑up nonforfeiture benefit on a plan stipulated in the policy, effective as of such due date, of such amount as may be hereinafter specified. In lieu of such stipulated paid‑up nonforfeiture benefit, the company may substitute, upon proper request not later than 60 days after the due date of the premium in default, an actuarially equivalent alternative paid‑up nonforfeiture benefit which provides a greater amount or longer period of death benefits or, if applicable, a greater amount or earlier payment of endowment benefits.

(2)        That, upon surrender of the policy within 60 days after the due date of any premium payment in default after premiums have been paid for at least three full years in the case of ordinary insurance or five full years in the case of industrial insurance, the company will pay, in lieu of any paid‑up nonforfeiture benefit, a cash surrender value of such amount as may be hereinafter specified.

(3)        That a specified paid‑up nonforfeiture benefit shall become effective as specified in the policy unless the person entitled to make such election elects another available option not later than 60 days after the due date of the premium in default. Nothing herein shall prevent the use of an automatic premium loan provision.

(4)        That, if the policy shall have become paid up by completion of all premium payments or if it is continued under any paid‑up nonforfeiture benefit which became effective on or after the third policy anniversary in the case of ordinary insurance or the fifth policy anniversary in the case of industrial insurance, the company will pay, upon surrender of the policy within 30 days after any policy anniversary, a cash surrender value of such amount as may be hereinafter specified.

(5)        In the case of policies which cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, a statement of the mortality table, interest rate, and method used in calculating cash surrender values and the paid‑up nonforfeiture benefits available under the policy. In the case of all other policies, a statement of the mortality table and interest rate used in calculating the cash surrender values and the paid‑up nonforfeiture benefits available under the policy, together with a table showing the cash surrender value, if any, and paid‑up nonforfeiture benefit, if any available under the policy on each policy anniversary either during the first 20 policy years or during the term of the policy, whichever is shorter, such values and benefits to be calculated upon the assumption that there are no dividends or paid‑up additions credited to the policy and that there is no indebtedness to the company on the policy.

(6)        A statement that the cash surrender values and the paid‑up nonforfeiture benefits available under the policy are not less than the minimum values and benefits required by or pursuant to the insurance law of the state in which the policy is delivered; an explanation of the manner in which the cash surrender values and the paid‑up nonforfeiture benefits are altered by the existence of any paid‑up additions credited to the policy or any indebtedness to the company on the policy; if a detailed statement of the method of computation of the values and benefits shown in the policy is not stated therein, a statement that such method of computation has been filed with the Commissioner in which the policy is delivered; and a statement of the method to be used in calculating the cash surrender value and paid‑up nonforfeiture benefit available under the policy on any policy anniversary beyond the last anniversary for which such values and benefits are consecutively shown in the policy.

Any of the foregoing provisions or portions thereof not applicable by reason of the plan of insurance may, to the extent inapplicable, be omitted from the policy.

The company shall reserve the right to defer the payment of any cash surrender value for a period of six months after demand therefor with surrender of the policy.

(c)        Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary, whether or not required by subsection (b), shall be an amount not less than the excess, if any, of the present value, on such anniversary, of the future guaranteed benefits which would have been provided for by the policy, including any existing paid‑up additions, if there had been no default, over the sum of (i) the then present value of the adjusted premiums as defined in subsection (e), corresponding to premiums which would have fallen due on and after such anniversary, and (ii) the amount of any indebtedness to the company on the policy.

Provided, however, that for any policy issued on or after the operative date of subdivision (4) of subsection (e) as defined therein, which provides supplemental life insurance or annuity benefits at the option of the insured and for an identifiable additional premium by rider or supplemental policy provision, the cash surrender value referred to in the first paragraph of this subsection shall be an amount not less than the sum of the cash surrender value as defined in such paragraph for an otherwise similar policy issued at the same age without such rider or supplemental policy provision and the cash surrender value as defined in such paragraph for a policy which provides only the benefits otherwise provided by such rider or supplemental policy provision.

Provided, further, that for any family policy issued on or after the operative date of subdivision (4) of subsection (e) as defined therein, which defines a primary insured and provides term insurance on the life of the spouse of the primary insured expiring before the spouse's age 71, the cash surrender value referred to in the first paragraph of this subsection shall be an amount not less than the sum of the cash surrender value as defined in such paragraph for an otherwise similar policy issued at the same age without such term insurance on the life of the spouse and cash surrender value as defined in such paragraph for a policy which provides only the benefits otherwise provided by such term insurance on the life of the spouse.

Any cash surrender value available within 30 days after any policy anniversary under any policy paid up by completion of all premium payments or any policy continued under any paid‑up nonforfeiture benefit, whether or not required by subsection (b), shall be an amount not less than the present value, on such anniversary, of the future guaranteed benefits provided for by the policy, including any existing paid‑up additions, decreased by any indebtedness to the company on the policy.

(d)        Any paid‑up nonforfeiture benefit available under the policy in the event of default in a premium payment due on any policy anniversary shall be such that its present value as of such anniversary shall be at least equal to the cash surrender value then provided for by the policy or, if none is provided for, at least equal to that cash surrender value which would have been required by this section in the absence of the condition that premiums shall have been paid for at least a specified period.

(e)        (1)        This subdivision (1) of subsection (e) shall not apply to policies issued on or after the operative date of subdivision (4) of subsection (e) as defined therein. Except as provided in the third paragraph of this subdivision, the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding any extra premiums charged because of impairments or special hazards, that the present value, at the date of issue of the policy, of all such adjusted premiums shall be equal to the sum of (i) the then present value of the future guaranteed benefits provided for by the policy; (ii) two percent (2%) of the amount of insurance, if the insurance be uniform in amount, or of the equivalent uniform amount, as hereinafter defined, if the amount of insurance varies with duration of the policy; (iii) forty percent (40%) of the adjusted premium for the first policy year; (iv) twenty‑five percent (25%) of either the adjusted premium for the first policy year or the adjusted premium for a whole life policy of the same uniform or equivalent uniform amount with uniform premiums for the whole of life issued at the same age for the same amount of insurance, whichever is less. Provided, however, that in applying the percentages specified in (iii) and (iv) above, no adjusted premium shall be deemed to exceed four percent (4%) of the amount of insurance or uniform amount equivalent thereto. The date of issue of a policy for the purpose of this subsection shall be the date as of which the rated age of the insured is determined.

In the case of a policy providing an amount of insurance varying with duration of the policy, the equivalent uniform amount thereof for the purpose of this section shall be deemed to be the uniform amount of insurance provided by an otherwise similar policy containing the same endowment benefit or benefits, if any, issued at the same age and for the same term, the amount of which does not vary with duration and the benefits under which have the same present value at the date of issue as the benefits under the policy, provided, however, that in the case of a policy providing a varying amount of insurance issued on the life of a child under age 10, the equivalent uniform amount may be computed as though the amount of insurance provided by the policy prior to the attainment of age 10 were the amount provided by such policy at age 10.

The adjusted premiums for any policy providing term insurance benefits by rider or supplemental policy provision shall be equal to (i) the adjusted premiums for an otherwise similar policy issued at the same age without such term insurance benefits, increased, during the period for which premiums for such term insurance benefits are payable, by (ii) the adjusted premiums for such term insurance, the foregoing items (i) and (ii) being calculated separately and as specified in the first two paragraphs of this subsection except that, for the purposes of (ii), (iii) and (iv) of the first such paragraph, the amount of insurance or equivalent uniform amount of insurance used in the calculation of the adjusted premiums referred to in (ii) of this paragraph shall be equal to the excess of the corresponding amount determined for the entire policy over the amount used in the calculation of the adjusted premiums in (i).

Except as otherwise provided in subdivisions (2) and (3) of this subsection, all adjusted premiums and present values referred to in this section shall for all policies of ordinary insurance be calculated on the basis of the Commissioner's 1941 Standard Ordinary Mortality Table, provided that for any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than three years younger than the actual age of the insured, and such calculations for all policies of industrial insurance shall be made on the basis of the 1941 Standard Industrial Mortality Table. All calculations shall be made on the basis of the rate of interest, not exceeding three and one‑half percent (3 1/2%) per annum, specified in the policy for calculating cash surrender values and paid‑up nonforfeiture benefits. Provided, however, that in calculating the present value of any paid‑up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may not be more than one hundred and thirty percent (130%) of the rates of mortality according to such applicable table. Provided, further, that for insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the company and approved by the Commissioner.

(2)        This subdivision (2) of subsection (e) shall not apply to ordinary policies issued on or after the operative date of subdivision (4) of subsection (e) as defined therein. In the case of ordinary policies issued on or after the operative date of this subdivision (2) as defined herein, all adjusted premiums and present values referred to in this section shall be calculated on the basis of the Commissioner's 1958 Standard Ordinary Mortality Table and the rate of interest specified in the policy for calculating cash surrender values and paid‑up nonforfeiture benefits, provided that such rate of interest shall not exceed three and one‑half percent (3 1/2%) per annum except that a rate of interest not exceeding four percent (4%) per annum may be used for policies issued on or after July 1, 1975, and prior to April 19, 1979, and a rate of interest not exceeding five and one‑half percent (5 1/2%) per annum may be used for policies issued on or after April 19, 1979, and, provided that for any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than six years younger than the actual age of the insured; provided, however, that in calculating the present value of any paid‑up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioner's 1958 Extended Term Insurance Table. Provided, further, that for insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the company and approved by the Commissioner.

After May 12, 1959, any company may file with the Commissioner a written notice of its election to comply with the provisions of this subdivision (2) after a specified date before January 1, 1966. After the filing of such notice, then upon such specified date (which shall be the operative date of this subdivision (2) for such company), this subdivision (2) shall become operative with respect to the ordinary policies thereafter issued by such company. If a company makes no such election, the operative date of this subdivision (2) for such company shall be January 1, 1966.

(3)        This subdivision (3) of subsection (e) shall not apply to industrial policies issued on or after the operative date of subdivision (4) of subsection (e) as defined therein. In the case of industrial policies issued on or after the operative date of this subdivision (3) as defined herein, all adjusted premiums and present values referred to in this section shall be calculated on the basis of the Commissioner's 1961 Standard Industrial Mortality Table and the rate of interest specified in the policy for calculating cash surrender values and paid‑up nonforfeiture benefits, provided that such rate of interest shall not exceed three and one‑half percent (3 1/2%) per annum except that a rate of interest not exceeding four percent (4%) per annum may be used for policies issued on or after July 1, 1975, and prior to April 19, 1979, and a rate of interest not exceeding five and one‑half percent (5 1/2%) per annum may be used for policies issued on or after April 19, 1979; provided, however, that in calculating the present value of any paid‑up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioner's 1961 Industrial Extended Term Insurance Table. Provided, further, that for insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the company and approved by the Commissioner.

After June 11, 1963, any company may file with the Commissioner a written notice of its election to comply with the provisions of this subdivision (3) after a specified date before January 1, 1968. After the filing of such notice, then upon such specified date (which shall be the operative date of this subdivision (3) for such company), this subdivision (3) shall become operative with respect to the industrial policies thereafter issued by such company. If a company makes no such election, the operative date of this subdivision (3) for such company shall be January 1, 1968.

(4)        a.         This subdivision shall apply to all policies issued on or after the operative date of this subdivision (4) of subsection (e) as defined herein. Except as provided in paragraph g of this subdivision, the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments or special hazards and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid‑up nonforfeiture benefits, that the present value, at the date of issue of the policy, of all adjusted premiums shall be equal to the sum of (i) the then present value of the future guaranteed benefits provided for by the policy; (ii) one percent (1%) of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years; and (iii) one hundred twenty‑five percent (125%) of the nonforfeiture net level premium as hereinafter defined. Provided, however, that in applying the percentage specified in (iii) above no nonforfeiture net level premium shall be deemed to exceed four percent (4%) of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years. The date of issue of a policy for the purpose of this subdivision shall be the date as of which the rated age of the insured is determined.

b.         The nonforfeiture net level premium shall be equal to the present value, at the date of issue of the policy, of the guaranteed benefits provided for by the policy divided by the present value, at the date of issue of the policy, of an annuity of one per annum payable on the date of issue of the policy and on each anniversary of such policy on which a premium falls due.

c.         In the case of policies which cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, the adjusted premiums and present values shall initially be calculated on the assumption that future benefits and premiums do not change from those stipulated at the date of issue of the policy. At the time of any such change in the benefits or premiums the future adjusted premiums, nonforfeiture net level premiums and present values shall be recalculated on the assumption that future benefits and premiums do not change from those stipulated by the policy immediately after the change.

d.         Except as otherwise provided in paragraph g of this subdivision, the recalculated future adjusted premiums for any such policy shall be such uniform percentage of the respective future premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments and special hazards, and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid‑up nonforfeiture benefits, that the present value, at the time of change to the newly defined benefits or premiums, of all such future adjusted premiums shall be equal to the excess of (A) the sum of (i) the then present value of the then future guaranteed benefits provided for by the policy and (ii) the additional expense allowance, if any, over (B) the then cash surrender value, if any, or present value of any paid‑up nonforfeiture benefit under the policy.

e.         The additional expense allowance, at the time of the change to the newly defined benefits or premiums, shall be the sum of (i) one percent (1%) of the excess, if positive, of the average amount of insurance at the beginning of each of the first 10 policy years subsequent to the change over the average amount of insurance prior to the change at the beginning of each of the first 10 policy years subsequent to the time of the most recent previous change, or, if there has been no previous change, the date of issue of the policy; and (ii) one hundred twenty‑five percent (125%) of the increase, if positive, in the nonforfeiture net level premium.

f.          The recalculated nonforfeiture net level premium shall be equal to the result obtained by dividing (A) by (B) where

(A)       Equals the sum of

(i)         The nonforfeiture net level premium applicable prior to the change times the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of the change on which a premium would have fallen due had the change not occurred, and

(ii)        The present value of the increase in future guaranteed benefits provided for by the policy, and

(B)       Equals the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of change on which a premium falls due.

g.         Notwithstanding any other provisions of this subdivision to the contrary, in the case of a policy issued on a substandard basis which provides reduced graded amounts of insurance so that, in each policy year, such policy has the same tabular mortality cost as an otherwise similar policy issued on the standard basis which provides higher uniform amounts of insurance, adjusted premiums and present values for such substandard policy may be calculated as if it were issued to provide such higher uniform amounts of insurance on the standard basis.

h.         All adjusted premiums and present values referred to in this section shall for all policies of ordinary insurance be calculated on the basis of (i) the Commissioner's 1980 Standard Ordinary Mortality Table or (ii) at the election of the company for any one or more specified plans of life insurance, the Commissioner's 1980 Standard Ordinary Mortality Table with Ten‑Year Select Mortality Factors; shall for all policies of industrial insurance be calculated on the basis of the Commissioner's 1961 Standard Industrial Mortality Table; and shall for all policies issued in a particular calendar year be calculated on the basis of a rate of interest not exceeding the nonforfeiture interest rate as defined in this subdivision for policies issued in that calendar year. Provided, however, that:

1.         At the option of the company, calculations for all policies issued in a particular calendar year may be made on the basis of a rate of interest not exceeding the nonforfeiture interest rate, as defined in this subdivision, for policies issued in the immediately preceding calendar year.

2.         Under any paid‑up nonforfeiture benefit, including any paid‑up dividend additions, any cash surrender value available, whether or not required by subsection (b), shall be calculated on the basis of the mortality table and rate of interest used in determining the amount of such paid‑up nonforfeiture benefit and paid‑up dividend additions, if any.

3.         A company may calculate the amount of any guaranteed paid‑up nonforfeiture benefit including any paid‑up additions under the policy on the basis of an interest rate no lower than that specified in the policy for calculating cash surrender values.

4.         In calculating the present value of any paid‑up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioner's 1980 Extended Term Insurance Table for policies of ordinary insurance and not more than the Commissioner's 1961 Industrial Extended Term Insurance Table for policies of industrial insurance.

5.         For insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on appropriate modifications of the aforementioned tables.

6.         Any ordinary mortality tables, adopted after 1980 by the NAIC, that are approved by regulation promulgated by the Commissioner for use in determining the minimum nonforfeiture standard may be substituted for the Commissioner's 1980 Standard Ordinary Mortality Table with or without Ten‑Year Select Mortality Factors or for the Commissioner's 1980 Extended Term Insurance Table.

7.         Any industrial mortality tables, adopted after 1980 by the NAIC, that are approved by regulation promulgated by the Commissioner for use in determining the minimum nonforfeiture standard may be substituted for the Commissioner's 1961 Standard Industrial Mortality Table or the Commissioner's 1961 Industrial Extended Term Insurance Table.

i.          The nonforfeiture interest rate per annum for any policy issued in a particular calendar year shall be equal to one hundred and twenty‑five percent (125%) of the calendar year statutory valuation interest rate for such policy as defined in the Standard Valuation Law, rounded to the nearer one quarter of one percent (1/4 of 1%).

j.          Notwithstanding any other provision in this Chapter to the contrary, any refiling of nonforfeiture values or their methods of computation for any previously approved policy form which involves only a change in the interest rate or mortality table used to compute nonforfeiture values shall not require refiling of any other provisions of that policy form.

k.         After the effective date of this subdivision (4) of subsection (e), any company may file with the Commissioner a written notice of its election to comply with the provisions of this subdivision after a specified date before January 1, 1989, which shall be the operative date of this subdivision for such company. If a company makes no such election, the operative date of this subdivision for such company shall be January 1, 1989.

(e1)      In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurance company based on then estimates of future experience, or in the case of any plan of life insurance which is of such a nature that minimum values cannot be determined by the methods described in subsections (b), (c), (d), or (e) herein, then:

(1)        The Commissioner must be satisfied that the benefits provided under the plan are substantially as favorable to policyholders and insureds as the minimum benefits otherwise required by subsections (b), (c), (d), or (e) herein;

(2)        The Commissioner must be satisfied that the benefits and the pattern of premiums of that plan are not such as to mislead prospective policyholders or insureds;

(3)        The cash surrender values and paid‑up nonforfeiture benefits provided by such plan must not be less than the minimum values and benefits required for the plan computed by a method consistent with the principles of this Standard Nonforfeiture Law, as determined by regulations promulgated by the Commissioner;

(4)        Notwithstanding any other provision in the laws of this State, any policy, contract, or certificate providing life insurance under any such plan must be affirmatively approved by the Commissioner before it can be marketed, issued, delivered, or used in this State.

(f)         Any cash surrender value and any paid‑up nonforfeiture benefit, available under the policy in the event of default in a premium payment due at any time other than on the policy anniversary, shall be calculated with allowance for the lapse of time and the payment of fractional premiums beyond the last preceding policy anniversary. Any values referred to in subsections (c), (d) and (e) may be calculated upon the assumption that any death benefit is payable at the end of the policy year of death. The net value of any paid‑up additions, other than paid‑up term additions, shall be not less than the amounts used to provide such additions. Notwithstanding the provisions of Section 3 [subsection (c)], additional benefits payable (i) in the event of death or dismemberment by accident or accidental means, (ii) in the event of total and permanent disability, (iii) as reversionary annuity or deferred reversionary annuity benefits, (iv) as term insurance benefits provided by a rider or supplemental policy provision to which, if issued as a separate policy, this section would not apply, (v) as term insurance on the life of a child or on the lives of children provided in a policy on the life of a parent of the child, if such term insurance expires before the child's age is 26, is uniform in amount after the child's age is one, and has not become paid up by reason of the death of a parent of the child, and (vi) as other policy benefits additional to life insurance and endowment benefits, and premiums for all such additional benefits, shall be disregarded in ascertaining cash surrender values and nonforfeiture benefits required by this section, and no such additional benefits shall be required to be included in any paid‑up nonforfeiture benefits.

(f1)       This subsection, in addition to all other applicable subsections of this section, shall apply to all policies issued on or after January 1, 1985. Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary shall be in an amount which does not differ by more than two‑tenths of one percent (2/10 of 1%) of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years, from the sum of (1) the greater of zero and the basic cash value hereinafter specified and (2) the present value of any existing paid‑up additions less the amount of any indebtedness to the company under the policy.

The basic cash value shall be equal to the present value, on such anniversary, of the future guaranteed benefits which would have been provided for by the policy, excluding any existing paid‑up additions and before deduction of any indebtedness to the company, if there had been no default, less the then present value of the nonforfeiture factors, as hereinafter defined, corresponding to premiums which would have fallen due on and after such anniversary. Provided, however, that the effects on the basic cash value of supplemental life insurance or annuity benefits or of family coverage, as described in subsection (c) or (e)(1), whichever is applicable, shall be the same as are the effects specified in subsection (c) or (e)(1), whichever is applicable, on the cash surrender values defined in that subsection.

The nonforfeiture factor for each policy year shall be an amount equal to a percentage of the adjusted premium for the policy year, as defined in subsection (e)(1) or (e)(4), whichever is applicable. Except as is required by the next succeeding sentence of this paragraph, such percentage:

(1)        Must be the same percentage for each policy year between the second policy anniversary and the later of (i) the fifth policy anniversary and (ii) the first policy anniversary at which there is available under the policy a cash surrender value in an amount, before including any paid‑up additions and before deducting any indebtedness, of at least two‑tenths of one percent (2/10 of 1%) of either the amount of insurance, if the insurance be uniform in amount, or the average amount of insurance at the beginning of each of the first 10 policy years; and

(2)        Must be such that no percentage after the later of the two policy anniversaries specified in the preceding item (1) may apply to fewer than five consecutive policy years.

Provided, that no basic cash value may be less than the value which would be obtained if the adjusted premiums for the policy, as defined in subsection (e)(1) or (e)(4), whichever is applicable, were substituted for the nonforfeiture factors in the calculation of the basic cash value.

All adjusted premiums and present values referred to in this subsection shall for a particular policy be calculated on the same mortality and interest bases as are used in demonstrating the policy's compliance with the other subsections of this section. The cash surrender values referred to in this subsection shall include any endowment benefits provided for by the policy.

Any cash surrender value available other than in the event of default in a premium payment due on a policy anniversary, and the amount of any paid‑up nonforfeiture benefit available under the policy in the event of default in a premium payment shall be determined in manners consistent with the manners specified for determining the analogous minimum amounts in subsections (b), (c), (d), (e)(4), and (f). The amounts of any cash surrender values and of any paid‑up nonforfeiture benefits granted in connection with additional benefits such as those listed as items (i) through (vi) in subsection (f) shall conform with the principles of this subsection (f1).

(g)        The provisions of this section shall not apply to any of the following:

(1)        Industrial sick benefit insurance as defined in Articles 1 through 64 of this Chapter,

(2)        Reinsurance,

(3)        Group insurance,

(4)        Pure endowment,

(5)        Annuity or reversionary annuity contract,

(6)        Term policy of uniform amount, which provides no guaranteed nonforfeiture or endowment benefits, or renewal thereof, of 20 years or less, for which uniform premiums are payable during the entire term of the policy,

(7)        Term policy of decreasing amount, which provides no guaranteed nonforfeiture or endowment benefits, on which each adjusted premium, calculated as specified in subsection (e), is less than the adjusted premium so calculated, on a term policy of uniform amount, or renewal thereof, which provides no guaranteed nonforfeiture or endowment benefits, issued at the same age and for the same initial amount of insurance and for a term of 20 years or less expiring before age 71, for which uniform premiums are payable during the entire term of the policy,

(8)        Policy, which provides no guaranteed nonforfeiture or endowment benefits, for which no cash surrender value, if any, or present value of any paid‑up nonforfeiture benefit, at the beginning of any policy year, calculated as specified in subsections (c), (d) and (e), exceeds two and one‑half percent (2 1/2%) of the amount of insurance at the beginning of the same policy year, nor

(9)        Policy which shall be delivered outside this State through an agent or other representative of the company issuing the policy.

For purposes of determining the applicability of this section, the age at expiry for a joint term life insurance policy shall be the age at expiry of the oldest life.

(h)        After March 6, 1945, any company may file with the Commissioner a written notice of its election to comply with the provisions of this section after a specified date before January 1, 1950. After the filing of such notice then upon such specified date (which shall be the operative date for such company) this section shall become operative with respect to the policies thereafter issued by such company. If a company makes no such election, the operative date of this section for such company shall be January 1, 1950.

(i)         For any single premium whole life or endowment insurance policy subject to subdivisions (e)(2) and (e)(3) of this section, a rate of interest not exceeding six and one‑half percent (6 1/2%) per annum may be used. (1945, c. 379; 1959, c. 484, s. 2; 1961, c. 255, ss. 4‑7; 1963, c. 791, ss. 3, 4; 1975, c. 603, ss. 2, 3; 1979, c. 409, ss. 7‑9; 1981, c. 761, ss. 6‑14; 1991, c. 720, ss. 19, 31; 1993, c. 452, ss. 57‑59.)



§ 58-58-60: Repealed by Session Laws 2003-144, s. 2, effective October 1, 2004.

§ 58‑58‑60: Repealed by Session Laws 2003‑144, s. 2, effective October 1, 2004.



§ 58-58-61. Standard nonforfeiture law for individual deferred annuities.

§ 58‑58‑61.  Standard nonforfeiture law for individual deferred annuities.

(a)        Title.  This section is and may be cited as the Standard Nonforfeiture Law for Individual Deferred Annuities.

(b)        Applicability.  This section does not apply to any:

(1)        Reinsurance.

(2)        Group annuity purchased under a retirement plan or plan of deferred compensation established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under section 408 of the Internal Revenue Code, as amended.

(3)        Premium deposit fund.

(4)        Variable annuity.

(5)        Investment annuity.

(6)        Immediate annuity.

(7)        Deferred annuity contract after annuity payments have commenced.

(8)        Reversionary annuity.

(9)        Contract delivered outside this State through an agent or other representative of the company issuing the contract.

(c)        Nonforfeiture Requirements.  In the case of contracts issued on or after the operative date of this section as defined in subsection (o) of this section, no contract of annuity, except as stated in subsection (b) of this section, shall be delivered or issued for delivery in this State unless it contains in substance the following provisions, or corresponding provisions that in the opinion of the Commissioner are at least as favorable to the contract holder, upon cessation of payment of considerations under the contract:

(1)        That upon cessation of payment of considerations under a contract, or upon the written request of the contract owner, the company shall grant a paid‑up annuity benefit on a plan stipulated in the contract of the value specified in subsections (g), (h), (i), (j), and (l) of this section.

(2)        If a contract provides for a lump sum settlement at maturity or at any other time, that upon surrender of the contract at or before the commencement of any annuity payments, the company shall pay in lieu of a paid‑up annuity benefit a cash surrender benefit of the amount specified in subsections (g), (h), (j), and (l) of this section. The company may reserve the right to defer the payment of the cash surrender benefit for a period not to exceed six months after demand for the payment with surrender of the contract after making written request and receiving written approval of the Commissioner. The request shall address the necessity and equitability to all policyholders of the deferral.

(3)        A statement of the mortality table, if any, and interest rates used in calculating any minimum paid‑up annuity, cash surrender, or death benefits that are guaranteed under the contract, together with sufficient information to determine the amounts of the benefits.

(4)        A statement that any paid‑up annuity, cash surrender, or death benefits that may be available under the contract are not less than the minimum benefits required by any statute of the state in which the contract is delivered and an explanation of the manner in which the benefits are altered by the existence of any additional amounts credited by the company to the contract, any indebtedness to the company on the contract, or any prior withdrawals from or partial surrenders of the contract.

Notwithstanding the requirements of this subsection, a deferred annuity contract may provide that if no considerations have been received under the contract for a period of two full years and the portion of the paid‑up annuity benefit at maturity on the plan stipulated in the contract arising from prior considerations paid would be less than twenty dollars ($20.00) monthly, the company may at its option terminate the contract by payment in cash of the then‑present value of the portion of the paid‑up annuity benefit, calculated on the basis of the mortality table, if any, and interest rate specified in the contract for determining the paid‑up annuity benefit, and by this payment shall be relieved of any further obligation under the contract.

(d)        Minimum Values.  The minimum values specified in subsections (g), (h), (i), (j), and (l) of this section of any paid‑up annuity, cash surrender, or death benefits available under an annuity contract shall be based upon minimum nonforfeiture amounts as defined in this section. The minimum nonforfeiture amount at any time at or before the commencement of any annuity payments shall be equal to an accumulation up to that time at rates of interest as indicated in subsection (e) of this section of the net considerations, as hereinafter defined, paid before that time, decreased by the sum of the following:

(1)        Any prior withdrawals from or partial surrenders of the contract accumulated at rates of interest as indicated in subsection (e) of this section.

(2)        An annual contract charge of fifty dollars ($50.00), accumulated at rates of interest as indicated in subsection (e) of this section.

(3)        Any premium tax paid by the company for the contract, accumulated at rates of interest as indicated in subsection (e) of this section.

(4)        The amount of any indebtedness to the company on the contract, including interest due and accrued.

The net considerations for a given contract year used to define the minimum nonforfeiture amount shall be an amount equal to eighty‑seven and one‑half percent (87 1/2%) of the gross considerations credited to the contract during that contract year.

(e)        The interest rate used in determining minimum nonforfeiture amounts shall be an annual rate of interest determined as the lesser of three percent (3%) per annum and the following, which shall be specified in the contract if the interest rate will be reset:

(1)        The five‑year Constant Maturity Treasury Rate reported by the Federal Reserve as of a date, or average over a period, rounded to the nearest one‑twentieth of one percent (0.05%), specified in the contract no longer than 15 months before the contract issue date or redetermination date under subdivision (4) of this subsection.

(2)        Reduced by 125 basis points.

(3)        Where the resulting interest guarantee is not less than one percent (1%).

(4)        The interest rate shall apply for an initial period and may be redetermined for additional periods. The redetermination date, basis, and period, if any, shall be stated in the contract. The basis is the date or average over a specified period that produces the value of the five‑year Constant Maturity Treasury Rate to be used at each redetermination date.

(f)         During the period or term that a contract provides substantive participation in an equity indexed benefit, it may increase the reduction described in subdivision (e)(2) of this section by up to an additional 100 basis points to reflect the value of the equity index benefit. The present value at the contract issue date, and at each subsequent redetermination date, of the additional reduction shall not exceed the market value of the benefit. The Commissioner may require a demonstration that the present value of the additional reduction does not exceed the market value of the benefit. Absent a demonstration that is acceptable to the Commissioner, the Commissioner may disallow or limit the additional reduction. The Commissioner may adopt rules to implement the provisions of this subsection and to provide for further adjustments to the calculation of minimum nonforfeiture amounts for contracts that provide substantive participation in an equity index benefit and for other contracts for which the Commissioner determines adjustments are justified.

(g)        Computation of Present Value.  Any paid‑up annuity benefit available under a contract shall be such that its present value on the date annuity payments are to commence is at least equal to the minimum nonforfeiture amount on that date. Present value shall be computed using the mortality table, if any, and the interest rates specified in the contract for determining the minimum paid‑up annuity benefits guaranteed in the contract.

(h)        Calculation of Cash Surrender Value.  For contracts that provide cash surrender benefits, the cash surrender benefits available before maturity shall not be less than the present value as of the date of surrender of that portion of the maturity value of the paid‑up annuity benefit that would be provided under the contract at maturity arising from considerations paid before the time of cash surrender reduced by the amount appropriate to reflect any prior withdrawals from or partial surrenders of the contract, such present value being calculated on the basis of an interest rate not more than one percent (1%) higher than the interest rate specified in the contract for accumulating the net considerations to determine maturity value, decreased by the amount of any indebtedness to the company on the contract, including interest due and accrued, and increased by any existing additional amounts credited by the company to the contract. In no event shall any cash surrender benefit be less than the minimum nonforfeiture amount at that time. The death benefit under such contracts shall be at least equal to the cash surrender benefit.

(i)         Calculation of Paid‑Up Annuity Benefits.  For contracts that do not provide cash surrender benefits, the present value of any paid‑up annuity benefit available as a nonforfeiture option at any time before maturity shall not be less than the present value of that portion of the maturity value of the paid‑up annuity benefit provided under the contract arising from considerations paid before the time the contract is surrendered in exchange for, or changed to, a deferred paid‑up annuity, the present value being calculated for the period before the maturity date on the basis of the interest rate specified in the contract for accumulating the net considerations to determine maturity value, and increased by any additional amounts credited by the company to the contract. For contracts that do not provide any death benefits before the commencement of any annuity payments, present values shall be calculated on the basis of the interest rate and the mortality table specified in the contract for determining the maturity value of the paid‑up annuity benefit. However, in no event shall the present value of a paid‑up annuity benefit be less than the minimum nonforfeiture amount at that time.

(j)         Maturity Date.  For the purpose of determining the benefits calculated under subsections (h) and (i) of this section, in the case of annuity contracts under which an election may be made to have annuity payments commence at optional maturity dates, the maturity date shall be the latest date for which election is permitted by the contract but not later than the anniversary of the contract next following the annuitant's seventieth birthday or the tenth anniversary of the contract, whichever is later.

(k)        Disclosure of Limited Death Benefits.  A contract that does not provide cash surrender benefits or does not provide death benefits at least equal to the minimum nonforfeiture amount before the commencement of any annuity payments shall include a statement in a prominent place in the contract that those benefits are not provided.

(l)         Inclusion of Lapse of Time Considerations.  Any paid‑up annuity, cash surrender, or death benefits available at any time, other than on the contract anniversary under any contract with fixed scheduled considerations, shall be calculated with allowance for the lapse of time and the payment of any scheduled considerations beyond the beginning of the contract year in which cessation of payment of considerations under the contract occurs.

(m)       Proration of Values; Additional Benefits.  For a contract that provides within the same contract, by rider or supplemental contract provision, both annuity benefits and life insurance benefits that are in excess of the greater of cash surrender benefits or a return of the gross considerations with interest, the minimum nonforfeiture benefits shall be equal to the sum of the minimum nonforfeiture benefits for the annuity portion and the minimum nonforfeiture benefits, if any, for the life insurance portion computed as if each portion were a separate contract. Notwithstanding the provisions of subsections (g), (h), (i), (j), and (l) of this section, additional benefits payable in the event of total and permanent disability, as reversionary annuity or deferred reversionary annuity benefits, or as other policy benefits additional to life insurance, endowment, and annuity benefits, and considerations for all such additional benefits, shall be disregarded in ascertaining the minimum nonforfeiture amounts, paid‑up annuity, cash surrender, and death benefits that may be required by this section. The inclusion of those benefits shall not be required in any paid‑up benefits, unless the additional benefits separately would require minimum nonforfeiture amounts, paid‑up annuity, cash surrender, and death benefits.

(n)        Rules.  The Commissioner may adopt rules to implement the provisions of this section.

(o)        Effective Date.  On and after October 1, 2003, a company may elect to apply the provisions of this section to annuity contracts on a contract form‑by‑contract form basis before October 1, 2004. In all other instances, this section shall become operative with respect to annuity contracts issued by the company on and after October 1, 2004. (2003‑144, s. 1.)



§ 58-58-65. Reinsurance of companies regulated.

§ 58‑58‑65.  Reinsurance of companies regulated.

The receiver of any life insurance company organized under the laws of this State, when the assets of the company are sufficient for that purpose, and the consent of two thirds of its policyholders has been secured in writing, may reinsure all the policy obligations of such company in some other solvent life insurance company, or, when the assets are insufficient to secure the reinsurance of all the policies in full, he may reinsure such a percentage of each and every policy outstanding as the assets will secure; but there must be no preference or discrimination as against any policyholder, and the contract for such reinsurance by the receiver must be approved by the Commissioner before it has effect. (1899, c. 54, s. 58; 1903, c. 536, s. 9; Rev., s. 4778; C.S., s. 6462; 1945, c. 379; 1991, c. 720, s. 61.)



§ 58-58-70. Insurable interest as between stockholders, partners, etc.

Part 3. Insurable Interests and Other Rights.

§ 58‑58‑70.  Insurable interest as between stockholders, partners, etc.

Where two or more persons have heretofore contracted or hereafter contract with one another for the purchase, at the death of one, by the survivor or survivors, of the stock, share or interest of the deceased in any corporation, partnership or business association of any kind, the person or persons making the contract of purchase shall be deemed to have, and are hereby declared to have, an insurable interest in the life or lives of the person or persons contracting to sell. (1941, c. 201; 1969, c. 751, s. 44.)



§ 58-58-75. Insurable interest in life and physical ability of employee or agent.

§ 58‑58‑75.  Insurable interest in life and physical ability of employee or agent.

(a)        An employer, whether a partnership, joint venture, business trust, mutual association, corporation, any other form of business organization, or one or more individuals, or any religious, educational, or charitable corporation, institution or body, has an insurable interest in and the right to insure the physical ability or the life, or both the physical ability and the life, of an employee for the benefit of such employer. Any principal shall have a life insurable interest in and the right to insure the physical ability or the life, or both the physical ability and the life, of an agent for the benefit of such principal.

(b)        An employee described in subsection (a) of this section shall be insured for the benefit of an employer described in subsection (a) of this section only if the employee receives written notification from the insurer of the existence of the coverage or that coverage will be purchased. The notice shall be provided to the employee in connection with the application for coverage or within 30 days after the effective date of the coverage and shall include a statement that the employer may maintain the life insurance coverage on the employee even after employment is terminated.

(c)        For nonkey or nonmanagerial employees, the aggregate amount of coverage shall be reasonably related to the benefits provided to the employees in the aggregate.

(d)        With respect to employer‑provided pension and welfare plans, the life insurance coverage purchased to finance the plans may only cover the lives of those employees and retirees who, at the time their lives were first insured under the plan, either are participants, or would be eligible to participate, upon the satisfaction of age, service, or similar eligibility criteria in the plan. (1951, c. 283, s. 1; 1957, c. 1086; 2005‑234, s. 2.)



§ 58-58-80. Insurable interest in life and physical ability of partner.

§ 58‑58‑80.  Insurable interest in life and physical ability of partner.

Any partner has an insurable interest in and the right to insure the physical ability or the life, or both the physical ability and the life, of any other partner or partners who are members of the same partnership for his benefit, either alone or jointly with another partner or partners of the same partnership. A partnership has a like insurable interest in and the right to insure the physical ability or the life, or both the physical ability and the life, of one or more partners of the partnership. (1951, c. 283, s. 2.)



§ 58-58-85. Insurable interest in life of person covered by pension plan.

§ 58‑58‑85.  Insurable interest in life of person covered by pension plan.

A trustee under a written document providing for a pension plan for payments of money or delivery of other benefits to be made to persons eligible to receive them under the terms and provisions of such written document shall be deemed to have and is hereby declared to have an insurable interest in the lives of any person or persons covered by the pension plan, to the extent that contracts or policies of insurance are in conformity with and in furtherance of the purposes of the pension plan. (1951, c. 283, s. 2 1/2.)



§ 58-58-86. Insurable interest of charitable organizations.

§ 58‑58‑86.  Insurable interest of charitable organizations.

(a)        If an organization described in section 501(c)(3) of the Internal Revenue Code purchases or receives by assignment, before, on, or after the effective date of this section, life insurance on an insured who consents to the purchase or assignment, the organization is deemed to have an insurable interest in the insured person's life.

(b)        Expired effective October 1, 2007, pursuant to Session Laws 2004-124, s. 32F.2. (1991, c. 644, s. 2; 2004‑124, ss. 32F.1, 32F.2.)



§ 58-58-90. Construction.

§ 58‑58‑90.  Construction.

G.S. 58‑58‑75, 58‑58‑80, 58‑58‑85, and 58‑58‑86 do not limit or abridge any insurable interest or right to insure now existing at common law or by statute, and shall be construed liberally to sustain insurable interest, whether as a declaration of existing law or as an extension of or addition to existing law. (1951, c. 283, s. 3; 1991, c. 644, s. 3.)



§ 58-58-95. Rights of beneficiaries.

§ 58‑58‑95.  Rights of beneficiaries.

When a policy of insurance is effected by any person on his own life, or on another life in favor of some person other than himself having an insurable interest therein, the lawful beneficiary thereof, other than himself or his legal representatives, is entitled to its proceeds against the creditors and representatives of the person effecting the insurance.  The person to whom a policy of life insurance is made payable may maintain an action thereon in his own name.  A person may insure his or her own life for the sole use and benefit of his or her spouse, or children, or both, and upon his or her death the proceeds from the insurance shall be paid to or for the benefit of the spouse, or children, or both, or to a guardian, free from all claims of the representatives or creditors of the insured or his or her estate.  Any insurance policy which insures the life of a person for the sole use and benefit of that person's spouse, or children, or both, shall not be subject to the claims of creditors of the insured during his or her lifetime, whether or not the policy reserves to the insured during his or her lifetime any or all rights provided for by the policy and whether or not the policy proceeds are payable to the estate of the insured in the event the beneficiary or beneficiaries predecease the insured. (Const., Art. X, s. 7; 1899, c. 54, s. 59; Rev., ss. 4771, 4772; C.S., s. 6464; 1977, c. 518, s. 1.)



§ 58-58-97. (Effective October 1, 2010) Provision of life insurance information upon notification of insured's death.

§ 58‑58‑97.  (Effective October 1, 2010) Provision of life insurance information upon notification of insured's death.

(a)        Any person licensed to practice funeral directing or any employee of a funeral establishment licensed under the provisions of Article 13A of Chapter 90 of the General Statutes providing funeral service, as that term is defined in G.S. 90‑210.20, for a deceased person insured or believed to be insured under a contract of life insurance may request information regarding the deceased person's life insurance contracts by providing an insurer with (i) a copy of a notification of death filed pursuant to G.S. 130A‑112 and (ii) written authorization from the person or persons with legal authority to direct disposition of the deceased's body as prescribed under G.S. 90‑210.124 or G.S. 130A‑420. As soon as possible after receipt of the request, the life insurance company shall inform the person authorized by this section to make an inquiry of the following:

(1)        The existence of any contract insuring the life of the deceased person.

(2)        Any beneficiaries on record under any life insurance contract insuring the life of the deceased person.

(3)        The amount of any liens or loans outstanding on the policy.

(4)        The amount of benefits payable to the beneficiaries.

(5)        Whether the policy has been reinstated within the last 24 months.

The insurer shall provide a claim form to any person or assignee making the request.

(b)        If any person making a written request under subsection (a) of this section who has provided all the information required by subsection (a) of this section does not receive a timely response from the insurer, then the person may refer the request to the Consumer Services Division of the Department, which shall treat the referral as a consumer complaint. The referral shall include all the information provided to the insurer under subsection (a) of this section as well as copies of all communications and information received from the insurer regarding the request for information.

(c)        If the beneficiary of record under the life insurance contract is not the estate of the deceased, then any person authorized to request information under subsection (a) of this section shall make reasonable efforts to locate the beneficiaries within 100 hours of receiving information from the insurance carrier regarding any life insurance contracts and shall provide to all beneficiaries all documents and information obtained from the insurance carrier. The person obtaining the information also shall inform all beneficiaries in writing in bold print that "THE BENEFICIARY OF A LIFE INSURANCE POLICY HAS NO LEGAL DUTY OR OBLIGATION TO SPEND ANY OF THAT MONEY ON THE FUNERAL, DEBTS, OR OBLIGATIONS OF THE DECEASED" and shall do so before discussing with the beneficiaries financial arrangements for burial of the deceased.

(d)        Any licensee or employee of a funeral establishment licensed under Article 13A of Chapter 90 of the General Statutes who makes a false request for information under this section or fails to do that required by subsection (c) of this section shall be deemed guilty of fraud or misrepresentation in the practice of funeral service as defined in G.S. 90‑210.25(e)(1)b. and unfit to practice funeral service.  (2009‑566, s. 23.)



§ 58-58-100. Minors may enter into insurance or annuity contracts and have full rights, powers and privileges thereunder.

§ 58‑58‑100.  Minors may enter into insurance or annuity contracts and have full rights, powers and privileges thereunder.

All minors in North Carolina of the age of 15 years and upwards shall have full power and authority to make contracts of insurance or annuity with any life insurance company authorized to do business in the State of North Carolina, either domestic or foreign, and to exercise all the powers, rights, and privileges of ownership conferred upon them under the terms of any and all such contracts applied for by and issued to them, and with full power to surrender, assign, modify, pledge, or change such contracts, and to receive any dividends thereon and generally to have the full power and authority in the premises that persons 18 years and upwards could and would have relative to any and all such contracts. (1945, c. 379; 1947, c. 721; 1971, c. 1231, s. 1.)



§ 58-58-105. Renunciation.

§ 58‑58‑105.  Renunciation.

A beneficiary of a life insurance policy who did not possess the incidents of ownership under the policy at the time of death of the insured may renounce as provided in Chapter 31B of the General Statutes. (1975, c. 371, s. 5.)



§ 58-58-110. Interest payments on death benefits.

§ 58‑58‑110.  Interest payments on death benefits.

(a)        Each insurer admitted to transact insurance in this State which, without the written consent of the beneficiary, fails or refuses to pay the death proceeds or death benefits in accordance with the terms of any policy providing a death benefit issued by it in this State within 30 days after receipt of satisfactory proof of loss because of the death, whether accidental or otherwise, of the insured shall pay interest, at a rate not less than the then current rate of interest on death proceeds left on deposit with the insurer computed from the date of the insured's death, on any moneys payable and unpaid after the expiration of the 30‑day period. As used in this subsection, the phrase "satisfactory proof of loss because of the death" includes, but is not limited to, a certified copy of the death certificate; or a written statement by the attending physician at the time of death that contains the following information: (i) the name and address of the physician, who must be duly licensed to practice medicine in the United States; (ii) the name of the deceased; (iii) the date, time, and place of the death; and (iv) the immediate cause of the death.

(b)        Within the meaning of this section, payment of proceeds or benefits shall be deemed to have been made on the date upon which a check, draft or other valid instrument equivalent to the payment of money was placed in the United States mails in a properly addressed, postpaid envelope, or, if not so posted, on the date of delivery of such instrument to the beneficiary.

(c)        This section does not allow an insurer to withhold payment of money payable under any policy providing a death benefit to any beneficiary for a period longer than reasonably necessary to determine whether benefits are payable and to transmit the payment.

(d)        This section shall not apply to policies of insurance issued prior to the effective date of this section to the extent that such policies contain specific provisions in conflict with this section. (1977, c. 395, s. 1; 1983, c. 749; 1985, c. 666, s. 45; 1991, c. 644, s. 8; 1995, c. 193, s. 46.)



§ 58-58-115. Creditors deprived of benefits of life insurance policies except in cases of fraud.

§ 58‑58‑115.  Creditors deprived of benefits of life insurance policies except in cases of fraud.

If a policy of insurance is effected by any person on his own life or on another life in favor of a person other than himself, or, except in cases of transfer with intent to defraud creditors, if a policy of life insurance is assigned or in any way made payable to any such person, the lawful beneficiary or assignee thereof, other than the insured or the person so effecting such insurance or the executor or administrator of such insured or of the person effecting such insurance, shall be entitled to its proceeds and avails against creditors and representatives of the insured and of the person effecting same, whether or not the right to change the beneficiary is reserved or permitted, and whether or not the policy is made payable to the person whose life is insured if the beneficiary or assignee shall predecease such person: Provided, that subject to the statute of limitations, the amount of any premiums for said insurance paid with the intent to defraud creditors, with interest thereon, shall inure to their benefit from the proceeds of the policy; but the company issuing the policy shall be discharged of all liability thereon by payment of its proceeds in accordance with its terms unless, before such payment, the company shall have written notice by or in behalf of the creditor, of a claim to recover for transfer made or premiums paid with intent to defraud creditors, with specifications of the amount claimed. (1931, c. 179, s. 1; 1947, c. 721.)



§ 58-58-120. Notice of nonpayment of premium required before forfeiture.

§ 58‑58‑120.  Notice of nonpayment of premium required before forfeiture.

No life insurance corporation doing business in this State shall, within one year after the default in payment of any premium, installment, or interest, declare forfeited or lapsed any policy hereafter issued or renewed, except policies on which premiums are payable monthly or at shorter intervals and except group insurance contracts and term insurance contracts for one year or less, nor shall any such policy be forfeited or lapsed by reason of nonpayment, when due, of any premium, interest, or installment or any portion thereof required by the terms of the policy to be paid, within one year from the failure to pay such premium, interest, or installment, unless a written or printed notice stating the amount of such premium, interest, installment, or portion thereof due on such policy, the place where it shall be paid, and the person to whom the same is payable has been duly addressed and mailed, postage paid, to the person whose life is insured, or to the assignee or owner of the policy, or to the person designated in writing by such insured, assignee or owner, if notice of the assignment has been given to the corporation, at his or her last known post‑office address in this State, by the corporation or by any officer thereof or person appointed by it to collect such premium, at least 15 and not more than 45 days prior to the day when the same is payable, as regards policies which do not contain a provision for grace or are not entitled to grace in the payment of premiums and at least five and not more than 45 days prior to the day when the same is payable as regards policies which do contain a provision for grace or are entitled to grace in the payment of premiums. The notice shall also state that unless such premium, interest, installment, or portion thereof then due shall be paid to the corporation or to the duly appointed agent or person authorized to collect such premium, by or before the day it falls due, the policy and all payments thereon will become forfeited and void, except as to the right to a surrender value or paid‑up policy, as in the contract provided. If the payment demanded by such notice shall be made within its time limit therefor, it shall be taken to be in full compliance with the requirements of the policy in respect to the time of such payment; and no such policy shall in any case be forfeited or declared forfeited or lapsed until the expiration of 30 days after the mailing of such notice. The affidavit of any officer, clerk, or agent of the corporation, or of anyone authorized to mail such notice, that the notice required by this section has been duly addressed and mailed by the corporation issuing such policy, shall be presumptive evidence that such notice has been duly given. No action shall be maintained to recover under a forfeited policy unless the same is instituted within three years from the day upon which default was made in paying the premium, installment, interest, or portion thereof for which it is claimed that forfeiture ensued. (1909, c. 884; C.S., s. 6465; 1929, c. 308, s. 1; 1931, c. 317; 1945, c. 379.)



§ 58-58-125. Minimum premium rates for assessment life insurance companies.

Part 4. Miscellaneous Provisions.

§ 58‑58‑125.  Minimum premium rates for assessment life insurance companies.

No assessment life insurance corporation, organization or association of any kind issuing policies or contracts upon the life of any resident of this State shall hereafter be organized or licensed by the Commissioner unless such corporation, organization or association adopt premium rates based upon the attained age of the assured at the time of issuance of the contract and such rates shall not be less than those fixed by the American Experience Table of Mortality or any other recognized table of mortality approved by the Commissioner. Nothing contained in this section shall be construed to affect burial associations regulated under G.S. 143B‑472 through 143B‑472.28 or railroad burial associations. (1939, c. 161; 1991, c. 720, ss. 4, 32.)



§ 58-58-130. Distribution of surplus in mutual companies.

§ 58‑58‑130.  Distribution of surplus in mutual companies.

Every life insurance company doing business in this State upon the principle of mutual insurance, or the members of which are entitled to share in the surplus funds thereof, may distribute the surplus annually, or once in two, three, four, or five years, as its directors determine. No payments shall be made to policyholders by way of dividends unless the company possesses admitted assets in the amount of such payments in excess of its capital and/or minimum required surplus and all other liabilities. (1903, c. 536, s. 10; Rev., s. 4776; C.S., s. 6466; 1945, c. 379.)



§ 58-58-135. "Group life insurance" defined.

§ 58‑58‑135.  "Group life insurance" defined.

No policy of group life insurance shall be delivered in this State unless it conforms to one of the following descriptions:

(1)        A policy issued to an employer, or to the trustee of a fund established by an employer, which employer or trustee shall be deemed the policyholder, to insure employees of the employer for the benefit of persons other than the employer subject to the following requirements:

a.         The employees eligible for insurance under the policy shall be all of the employees of the employer, or all of any class or classes thereof determined by conditions pertaining to their employment. The policy may provide that the term "employees" shall include the employees of one or more subsidiary corporations, and the employees, individual proprietors, and partners of one or more affiliated corporations, proprietors or partnerships if the business of the employer and of such affiliated corporations, proprietors or partnerships is under common control through stock ownership, contract, or otherwise. The policy may provide that the term "employees" shall include the individual proprietor or partners if the employer is an individual proprietor or a partnership. The policy may provide that the term "employees" shall include retired employees. The term "employer" as used herein may be deemed to include any county, municipality, or the proper officers, as such, of any unincorporated municipality or any department, division, agency, instrumentality or subdivision of a county, unincorporated municipality or municipality. In all cases where counties, municipalities or unincorporated municipalities or any officer, agent, division, subdivision or agency of the same have heretofore entered into contracts and purchased group life insurance for their employees, such transactions, contracts and insurance and the purchase of the same is hereby approved, authorized and validated.

b.         The premium for the policy shall be paid either wholly or partly from the employer's funds or funds contributed by him, or wholly or partly from funds contributed by the insured employees, or by both. A policy on which all or part of the premium is to be derived from funds contributed by the insured employees may be placed in force provided the group is structured on an actuarially sound basis. A policy on which no part of the premium is to be derived from funds contributed by the insured employees must insure all eligible employees, or all except any as to whom evidence of individual insurability is not satisfactory to the insurer.

c.         Repealed by Session Laws 2007‑298, s. 7.6, effective October 1, 2007.

d.         Repealed by Session Laws 1991 (Regular Session, 1992), c. 837, s. 6.

(2)        A policy issued to a creditor, who shall be deemed the policyholder, to insure debtors of the creditor, subject to the following requirements:

a.         The debtors eligible for insurance under the policy shall be all of the debtors of the creditor whose indebtedness is repayable in installments, or all of any class or classes thereof determined by conditions pertaining to the indebtedness or to the purchase giving rise to the indebtedness. The policy may provide that the term "debtors" shall include the debtors of one or more subsidiary corporations, and the debtors of one or more affiliated corporations, proprietors or partnerships if the business of the policyholder and of such affiliated corporations, proprietors or partnerships is under common control through stock ownership, contract or otherwise.

b.         The premium for the policy shall be paid from the creditor's funds, from charges collected from the insured debtors, or from both. A policy on which part or all of the premium is to be derived from the collection from the insured debtors or identifiable charges not required of uninsured debtors shall not include, in the class or classes of debtors eligible for insurance, debtors under obligations outstanding at its date of issue without evidence of individual insurability unless the group is structured on an actuarially sound basis. A policy on which no part of the premium is to be derived from the collection of such identifiable charges must insure all eligible debtors, or all except any as to whom evidence of individual insurability is not satisfactory to the insurer.

c.         The policy may be issued only if the group of eligible debtors is then receiving new entrants at the rate of at least 100 persons yearly, or may reasonably be expected to receive at least 100 new entrants during the first policy year, and only if the policy reserves to the insurer the right to require evidence of individual insurability if less than seventy‑five percent (75%) of the new entrants become insured.

d,         e. Repealed by Session Laws 1975, c. 660, s. 4.

(3)        A policy issued to a labor union, which shall be deemed the policyholder, to insure members of such union for the benefit of persons other than the union or any of its officials, representatives or agents, subject to the following requirements:

a.         The members eligible for insurance under the policy shall be all of the members of the union, or all of any class or classes thereof determined by conditions pertaining to their employment, or to membership in the union, or both.

b.         The premium for the policy shall be paid either wholly or partly from the union's funds, or wholly or partly from funds contributed by the insured members specifically for their insurance, or by both. A policy on which all or part of the premium is to be derived from funds contributed by the insured members specifically for their insurance may be placed in force provided the group is structured on an actuarially sound basis. A policy on which no part of the premium is to be derived from funds contributed by the insured members specifically for their insurance must insure all eligible members, or all except any as to whom evidence of individual insurability is not satisfactory to the insurer.

c.         The policy must cover at least 25 members at date of issue.

d.         Repealed by Session Laws 1991 (Regular Session, 1992), c. 837, s. 6.

(4)        A policy issued to the trustee of a fund established by two or more employers in the same industry or kind of business or by two or more labor unions, which trustee shall be deemed the policyholder, to insure employees of the employers or members of the unions for the benefit of persons other than the employers or the unions, subject to the following requirements:

a.         The persons eligible for insurance shall be all of the employees of the employers or all of the members of the unions, or all of any class or classes thereof determined by conditions pertaining to their employment, or to memberships in the unions, or to both. The policy may provide that the term "employees" shall include the individual proprietor or partners if an employer is an individual proprietor or a partnership. The policy may provide that the term "employees" shall include the trustee or the employees of the trustee, or both, if their duties are principally connected with such trusteeship. The policy may provide that the term "employees" shall include retired employees.

b.         The premium for the policy shall be paid wholly or partly from funds contributed by the participating employer, labor union, or the insured persons.

If none of the premium paid by the participating employer or labor union is to be derived from funds contributed by the insured persons specifically for the insurance, all eligible employees of that particular participating employer or labor union must be insured, or all except any as to whom evidence of insurability is not satisfactory to the insurer.

If part of the premium paid by the participating employer or labor union is to be derived from funds contributed by the insured persons specifically for their insurance, coverage may be placed in force on employees of a participating employer or on members of a participating labor union provided the group is structured on an actuarially sound basis.

c.         The policy must cover at least 100 persons at date of issue.

d.         Repealed by Session Laws 1991 (Regular Session, 1992), c. 837, s. 6.

(5)        A policy issued to an association of persons having a common professional or business interest, which association shall be deemed the policyholder, to insure members of such association for the benefit of persons other than the association or any of its officials, representatives or agents, subject to the following requirements:

a.         Such association shall have had an active existence for at least two years immediately preceding the purchase of such insurance, was formed for purposes other than procuring insurance and does not derive its funds principally from contributions of insured members toward the payment of premiums for the insurance.

b.         The members eligible for insurance under the policy shall be all of the members of the association or all of any class or classes thereof determined by conditions pertaining to their employment, or the membership in the association, or both. The policy may provide that the term "members" shall include the employees of members, if their duties are principally connected with the member's business or profession.

c.         The premium for the policy shall be paid either wholly or partly from the association's funds, or wholly or partly from funds contributed by the insured members specifically for their insurance, or by both. No policy may be issued if the Commissioner finds that the rate of insured members' contributions will exceed the maximum rate customarily charged employees insured under like group life insurance policies issued in accordance with the provisions of subdivision (1). A policy on which all or part of the premium is to be derived from funds contributed by the insured members specifically for their insurance may be placed in force provided the group is structured on an actuarially sound basis. A policy on which no part of the premium is to be derived from funds contributed by the insured members specifically for their insurance must insure all eligible members, or all except any as to whom evidence of individual insurability is not satisfactory to the insurer.

d.         The policy must cover at least 25 members at date of issue.

e.         Repealed by Session Laws 1991 (Regular Session, 1992), c. 837, s. 6.

(6)        Notwithstanding the provisions of this section, or any other provisions of law to the contrary, a policy may be issued to the employees of the State or any other political subdivision where the entire amount of premium therefor is paid by such employees. (1925, c. 58, s. 1; 1931, c. 328; 1943, c. 597, s. 1; 1947, c. 834; 1951, c. 800; 1955, c. 1280; 1957, c. 998; 1959, c. 287; 1965, c. 869; 1971, c. 516; 1973, c. 249; 1975, c. 660, s. 4; 1977, c. 192, ss. 1‑4; c. 835; 1987, c. 752, ss. 14‑18; 1991 (Reg. Sess., 1992), c. 837, s. 6; 2007‑298, s. 7.6; 2007‑484, s. 43.5.)



§ 58-58-140. Group life insurance standard provisions.

§ 58‑58‑140.  Group life insurance standard provisions.

No policy of group life insurance shall be delivered in this State unless it contains in substance the following provisions, or provisions which in the Commissioner's opinion are more favorable to the persons insured, or at least as favorable to the persons insured and more favorable to the policyholder, provided, however, (i) that subdivisions (6) through (10) of this section do not apply to policies issued to a creditor to insure the creditor's debtors; (ii) that the standard provisions required for individual life insurance policies do not apply to group life insurance policies; and (iii) that if the group life insurance policy is on a plan of insurance other than the term plan, it shall contain a nonforfeiture provision or provisions that in the Commissioner's opinion is or are equitable to the insured persons and to the policyholder, but nothing in this section requires group life insurance policies to contain the same nonforfeiture provisions that are required for individual life insurance policies:

(1)        A provision that the policyholder is entitled to a grace period of 31 days for the payment of any premium due except the first, during which grace period the death benefit coverage shall continue in force, unless the policyholder has given the insurer written notice of discontinuance before the date of discontinuance and in accordance with the terms of the policy. The policy may provide that the policyholder shall be liable to the insurer for the payment of a pro rata premium for the time the policy was in force during the grace period.

(2)        A provision that the validity of the policy shall not be contested, except for nonpayment of premiums, after it has been in force for two years from its date of issue; and that no statement made by any person insured under the policy relating to that person's insurability shall be used in contesting the validity of the insurance with respect to which the statement was made after the insurance has been in force before the contest for a period of two years during the person's lifetime nor unless it is contained in a written instrument signed by the person.

(3)        A provision that a copy of the application, if any, of the policyholder shall be attached to the policy when issued, that all statements made by the policyholder or by the persons insured shall be considered representations and not warranties; and that no statement made by any person insured shall be used in any contest unless a copy of the instrument containing the statement is or has been furnished to the person or to the person's beneficiary.

(4)        A provision setting forth the conditions, if any, under which the insurer reserves the right to require a person eligible for insurance to furnish evidence of individual insurability satisfactory to the insurer as a condition to part or all of the person's coverage.

(5)        A provision specifying an equitable adjustment of premiums or benefits, or both, to be made if the age of a person insured has been misstated; the provision to contain a clear statement of the method of adjustment to be used.

(6)        A provision that any sum becoming due because of the death of the person insured shall be payable to the beneficiary designated by the person insured, subject to the provisions of the policy if there is no designated beneficiary as to all or any part of the sum living at the death of the person insured, and subject to any right reserved by the insurer in the policy and set forth in the certificate to pay at its option a part of the sum not exceeding two hundred fifty dollars ($250.00) to any person appearing to the insurer to be equitably entitled thereto by having incurred funeral or other expenses incident to the last illness or death of the person insured.

(7)        A provision that the insurer will issue to the policyholder, for delivery to each person insured, an individual certificate setting forth a statement as to the insurance protection to which the person is entitled, to whom the insurance benefits are payable, and the rights and conditions set forth in subdivisions (8), (9) and (10) of this section.

(8)        A provision that if the insurance, or any portion of it, on a person covered under the policy ceases because of termination of employment or of membership in the classes eligible for coverage under the policy, the person shall be entitled to be issued by the insurer, without evidence of insurability, an individual policy of life insurance without disability or other supplementary benefits, provided application for the individual policy shall be made, and the first premium paid to the insurer, within 31 days after such termination, and provided further that,

a.         The individual policy shall, at the option of the person, be on any one of the forms, except term insurance, then customarily issued by the insurer at the age and for the amount applied for;

b.         The individual policy shall be in an amount not in excess of the amount of life insurance which ceases because of the termination, provided that any amount of insurance which shall have matured on or before the date of the termination as an endowment payable to the person insured, whether in one sum or in installments or in the form of an annuity, shall not, for the purposes of this provision, be included in the amount which is considered to cease because of the termination; and

c.         The premium on the individual policy shall be at the insurer's then customary rate applicable to the form and amount of the individual policy, to the class of risk to which the person then belongs, and to the person's age on the effective date of the individual policy.

(9)        A provision that if the group policy terminates or is amended so as to terminate the insurance of any class of insured persons, every person insured under the policy at the date of the termination whose insurance terminates and who has been so insured for at least five years before the termination date shall be entitled to be issued by the insurer an individual policy of life insurance, subject to the conditions and limitations in (8) above, except that the group policy may provide that the amount of the individual policy shall not exceed the smaller of (i) the amount of the person's life insurance protection ceasing because of the termination or amendment of the group policy, less the amount of any life insurance for which the person is or becomes eligible under any group policy issued or reinstated by the same or another insurer within 31 days after termination, and (ii) ten thousand dollars ($10,000).

(10)      A provision that if a person insured under the group policy dies during the period within which the person would have been entitled to have been issued an individual policy in accordance with (8) or (9) above and before such an individual policy shall have become effective, the amount of life insurance which the person would have been entitled to have been issued under the individual policy shall be payable as a claim under the group policy, whether or not application for the individual policy or the payment of the first premium therefor has been made. (1925, c. 58, s. 2; 1943, c. 597, s. 2; 1947, c. 834; 1991, c. 644, s. 9.)



§ 58-58-141. Portability of group life insurance.

§ 58‑58‑141.  Portability of group life insurance.

(a)        Definition.  For purposes of this section, "portability" means the prerogative to continue existing group life insurance coverage, or access alternate group life insurance coverage, that may be provided by a group life insurance policy to an individual insured after the individual's affiliation with the initial group terminates.

(b)        Applicability.  This section applies to all certificates issued under group policies that are used in this State. This section also applies to a certificate issued under a policy issued and delivered to a trust or to an association outside of this State and covering persons residing in this State.

(c)        Prohibitions.  The use of health questions, underwriting, or eligibility requirements that pertain to health status is prohibited when an individual insured elects to access a portability option provided by a group life insurance policy. (2007‑298, s. 2.6.)



§ 58-58-145. Group annuity contracts defined; requirements; issuance of individual certificates.

§ 58‑58‑145.  Group annuity contracts defined; requirements; issuance of individual certificates.

(a)        Any policy or contract, except a joint, reversionary or survivorship annuity contract, whereby annuities are payable to more than one person, is a group annuity contract. The person, firm or corporation to whom or to which the contract is issued, is the holder of the contract. The term "annuitant" means any person to whom or which payments are made under the group annuity contract. No authorized insurer shall deliver or issue for delivery in this State any group annuity contract except upon a group of annuitants that conforms to the following: under a contract issued to an employer, or to the trustee of a fund established by an employer or two or more employers in the same industry or kind of business, the stipulated payments on which shall be paid by the holder of the contract either wholly from the employer's funds or funds contributed by the employer, or partly from the funds and partly from funds contributed by the employees covered by such contract, and providing a plan of retirement annuities under a plan which permits all of the employees of such employer or of any specified class or classes thereof to become annuitants. Any such group of employees may include retired employees, and may include officers and managers as employees, and may include the employees of subsidiary or affiliated corporations of a corporation employer, and may include the individual proprietors, partners and employees of affiliated individuals and firms controlled by the holders through stock ownership, contract or otherwise.

(b)        The insurer of a group annuity contract shall issue to the policyholder or to the annuitant directly, within 30 days of the annuitant's enrollment in the group annuity contract, an individual certificate for each annuitant which:

(1)        Identifies the annuity to which the annuitant is entitled.

(2)        States the name of the person to whom the annuity is payable.

(3)        Discloses all of the rights and obligations of the insurer, the policyholder, the annuitant, and the persons to whom the annuity is payable with respect to the group annuity contract.

G.S. 58‑3‑150 applies to the form of the individual certificate required by this subsection.

(c)        Each group annuity contract shall include a provision that the insurer will issue to the policyholder within 30 days of the effective date of the contract, for delivery to each annuitant, an individual certificate setting forth the information described in subsection (b) of this section.

(d)        This section does not apply to annuities used to fund:

(1)        An employee pension plan that is covered by the Employee Retirement Income Security Act of 1974 (ERISA);

(2)        A plan described in sections 401(a), 401(k), 403(b), or 457 of the Internal Revenue Code, where the plan, as defined in ERISA, is established or maintained by an employer;

(3)        A governmental or church plan defined in section 414 of the Internal Revenue Code or a deferred compensation plan of a state or local government or a tax‑exempt organization under section 457 of the Internal Revenue Code; or

(4)        A nonqualified deferred compensation arrangement established or maintained by an employer or plan sponsor. (1947, c. 721; 1993, c. 506, s. 3; 2005‑234, s. 3; 2006‑105, s. 2.9.)



§ 58-58-146. Application for annuities required.

§ 58‑58‑146.  Application for annuities required.

(a)        Each individual (nongroup) annuity contract shall be issued only upon application of the annuitant or proposed owner. Any application form, whether paper or electronic, is subject to G.S. 58‑3‑150, and if taken by an agent, broker, or other producer shall include the certificate of the agent, broker, or other producer that the agent, broker, or other producer has truly and accurately recorded on the application form the information provided by the annuitant or proposed owner. Every annuity contract subject to this section shall contain as part of the contract the original or reproduction of the application required by this section.

(b)        The application copy required by this section may be either a photo copy of the original completed application, or a paper print of the completed application form, or a document that represents a compilation of information from the application process. Nothing in this subsection prohibits use of electronic application forms provided the format complies with these requirements.  (2007‑298, s. 1.2; 2009‑382, s. 14.)



§ 58-58-147. Surrender fees on death benefits.

§ 58‑58‑147.  Surrender fees on death benefits.

No authorized insurer shall deliver or issue for delivery in this State any deferred annuity contract that contains a provision that reduces the death benefit of the contract by a surrender fee when death occurs during the surrender period. (2007‑298, s. 1.2.)



§ 58-58-150. Employee life insurance defined.

§ 58‑58‑150.  Employee life insurance defined.

Employee life insurance is hereby declared to be that plan of life insurance other than salary savings life insurance under which individual policies are issued to the employees of any employer where such policies are issued on the life of more than one employee at date of issue. Premiums for such policies shall be paid by the employer or the trustee of a fund established by the employer either wholly from the employer's funds, or funds contributed by him, or partly from such funds and partly from funds contributed by the insured employees. (1947, c. 721; 1957, c. 1008.)



§ 58-58-155. Assignment of interest in group policies and annuity contracts.

§ 58‑58‑155.  Assignment of interest in group policies and annuity contracts.

Any individual insured under a group insurance policy or group annuity contract shall have the right, unless expressly prohibited under the terms of the policy or contract of insurance, to assign to any other person his rights and benefits under the policy or contract, including, but not limited to the right to designate the beneficiary or beneficiaries and the right of conversion guaranteed by G.S. 58‑58‑140, and, subject to the provisions of the policy relating to assignments thereunder, any such assignment, made either before or after April 28, 1969, shall be valid for the purpose of vesting in the assignee all such rights and benefits so assigned. (1969, c. 319.)



§ 58-58-160. Voting power under policies of group life insurance.

§ 58‑58‑160.  Voting power under policies of group life insurance.

In every group policy issued by a domestic life insurance company, the employer shall be deemed to be the policyholder for all purposes within the meaning of Articles 1 through 64 of this Chapter, and, if entitled to vote at meetings of the company, shall be entitled to one vote thereat. (1925, c. 58, s. 3.)



§ 58-58-165. Exemption from execution.

§ 58‑58‑165.  Exemption from execution.

No policy of group insurance, nor the proceeds thereof, when paid to any employee or employees thereunder, shall be liable to attachment, garnishment, or other process, or to be seized, taken, appropriated or applied by any legal or equitable process or operation of law, to pay any debt or liability of such employee, or his beneficiary, or any other person who may have a right thereunder, either before or after payment; but the proceeds thereof, when made payable to the estate of the employee insured, shall constitute a part of the estate of such employee available for the payment of debts. (1925, c. 58, s. 4; 1957, c. 1361.)



§ 58-58-170. Contestability after reinstatement.

§ 58‑58‑170.  Contestability after reinstatement.

A reinstated policy of life insurance or annuity contract may be contested on account of fraud or misrepresentation of facts material to the reinstatement only for the same period following reinstatement and with the same conditions and exceptions as the policy provides with respect to contestability after original issuance.  The reinstatement application shall be deemed to be a part of the policy whether or not attached thereto. (1987, c. 752, s. 13.)



§§ 58-58-175 through 58-58-195: Reserved for future codification purposes.

§§ 58‑58‑175 through 58‑58‑195: Reserved for future codification purposes.



§ 58-58-200. Short title.

Part 5. Viatical Settlements.

§ 58‑58‑200.  Short title.

This Part may be cited as the Viatical Settlements Act. (2001‑436, s. 3.)



§ 58-58-205. Definitions.

§ 58‑58‑205.  Definitions.

As used in this Article:

(1)        "Advertising" means any written, electronic, or printed communication or any communication by means of recorded telephone messages or transmitted on radio, television, the Internet, or similar communications media, including filmstrips, motion pictures, and videos, published, disseminated, circulated, or placed before the public, directly or indirectly, for the purpose of creating an interest in or inducing a person to sell a life insurance policy under a viatical settlement contract.

(2)        "Business of viatical settlements" means an activity involved in, but not limited to, the offering, solicitation, negotiation, procurement, effectuation, purchasing, investing, financing, monitoring, tracking, underwriting, selling, transferring, assigning, pledging, hypothecating, or in any other manner, of viatical settlement contracts. "Business of viatical settlements" does not include an activity involving viatical settlement contracts as investments as regulated by Chapter 78A of the General Statutes.

(3)        "Chronically ill" means:

a.         Being unable to perform at least two activities of daily living (i.e., eating, toileting, transferring, bathing, dressing, or continence);

b.         Requiring substantial supervision to protect the individual from threats to health and safety due to severe cognitive impairment; or

c.         Having a level of disability similar to that described in sub‑subdivision a. of this subdivision as determined by the Secretary of Health and Human Services.

(4)        "Financing entity" means an underwriter, placement agent, lender, purchaser of securities, purchaser of a policy from a viatical settlement provider, credit enhancer, or any entity that has a direct ownership in a policy that is the subject of a viatical settlement contract, but:

a.         Whose principal activity related to the transaction is providing funds to effect the viatical settlement or purchase of one or more viaticated policies; and

b.         Who has an agreement in writing with one or more licensed viatical settlement providers to finance the acquisition of viatical settlement contracts.

"Financing entity" does not include a nonaccredited investor or viatical settlement purchaser.

(5)        "Fraudulent viatical settlement act" includes:

a.         Acts or omissions committed by any person who, knowingly and with intent to defraud, for the purpose of depriving another of property or for pecuniary gain, commits, or permits its employees or its agents to engage in acts including:

1.         Presenting, causing to be presented, or preparing with knowledge or belief that it will be presented to or by a viatical settlement provider, viatical settlement broker, viatical settlement purchaser, financing entity, insurer, insurance producer, viator, insured or any other person false material information, or concealing material information, as part of, in support of, or concerning a fact material to one or more of the following:

I.          An application for the issuance of a viatical settlement contract or insurance policy.

II.         The underwriting of a viatical settlement contract or insurance policy.

III.       A claim for payment or benefit under a viatical settlement contract or insurance policy.

IV.       Premiums paid on an insurance policy.

V.        Payments and changes in ownership or beneficiary made in accordance with the terms of a viatical settlement contract or insurance policy.

VI.       The reinstatement or conversion of an insurance policy.

VII.      The solicitation, offer, effectuation, or sale of a viatical settlement contract or insurance policy.

VIII.     The issuance of written evidence of viatical settlement contract or insurance.

IX.       A financing transaction.

2.         Employing any device, scheme, or artifice to defraud related to viaticated policies.

b.         In the furtherance of a fraud or to prevent the detection of a fraud, any person commits or permits the person's employees or agents to:

1.         Remove, conceal, alter, destroy, or sequester from the Commissioner the assets or records of a licensee or other person engaged in the business of viatical settlements;

2.         Misrepresent or conceal the financial condition of a licensee, financing entity, insurer, or other person;

3.         Transact the business of viatical settlements in violation of laws requiring a license, certificate of authority, or other legal authority for the transaction of the business of viatical settlements; or

4.         File with the Commissioner or the insurance regulator of another jurisdiction a document containing false information or otherwise conceal information about a material fact from the Commissioner.

c.         Embezzlement, theft, misappropriation, or conversion of monies, funds, premiums, credits, or other property of a viatical settlement provider, insurer, insured, viator, insurance policy owner, or any other person engaged in the business of viatical settlements or insurance; or

d.         Attempting to commit, assisting, aiding, or abetting in the commission of, or conspiracy to commit, the acts or omissions specified in this subdivision.

(6)        "Policy" means an individual or group life insurance policy, group life insurance certificate, group life insurance contract, or any other arrangement of life insurance affecting the rights of a resident of this State or bearing a reasonable relation to this State, regardless of whether delivered or issued for delivery in this State.

(7)        "Related provider trust" means a titling trust or other trust established by a licensed viatical settlement provider or a financing entity for the sole purpose of holding the ownership or beneficial interest in purchased policies in connection with a financing transaction.

(8)        "Special purpose entity" means a corporation, partnership, trust, limited liability company, or other similar entity formed solely to provide either directly or indirectly access to institutional capital markets for a financing entity or licensed viatical settlement provider.

(9)        "Terminally ill" means having an illness or sickness that can reasonably be expected to result in death in 24 months or fewer.

(10)      "Viatical settlement broker" or "broker" means a person that on behalf of a viator and for a fee, commission, or other valuable consideration offers or attempts to negotiate viatical settlement contracts between a viator and one or more viatical settlement providers. The term does not include an attorney, certified public accountant, or a financial planner accredited by a nationally recognized accreditation agency who is retained to represent the viator and whose compensation is not paid directly or indirectly by the viatical settlement provider or purchaser.

(11)      "Viatical settlement contract" means a written agreement establishing the terms under which compensation or anything of value will be paid, which compensation or value is less than the expected death benefit of the policy, in return for the viator's assignment, transfer, sale, devise, or bequest of the death benefit or ownership of any portion of the policy. A viatical settlement contract also includes a contract for a loan or other financing transaction with a viator secured primarily by a policy, other than a loan by a life insurance company under the terms of the life insurance contract, or a loan secured by the cash value of a policy. A viatical settlement contract includes an agreement with a viator to transfer ownership or change the beneficiary designation at a later date regardless of the date that compensation is paid to the viator.

(12)      "Viatical settlement provider" or "provider" means a person, other than a viator, that enters into or effectuates a viatical settlement contract on residents of this State or residents of another state from offices within this State. "Viatical settlement provider" or "provider" does not include:

a.         A bank, savings bank, savings and loan association, credit union, or other licensed lending institution that takes an assignment of a life insurance policy as collateral for a loan;

b.         The issuer of a life insurance policy providing accelerated benefits under rules adopted by the Commissioner and under the contract;

c.         An authorized or eligible insurer that provides stop‑loss coverage to a viatical settlement provider, purchaser, financing entity, special purpose entity, or related provider trust;

d.         A natural person who enters into or effectuates no more than one agreement in a calendar year for the transfer of life insurance policies for any value less than the expected death benefit;

e.         A financing entity;

f.          A special purpose entity;

g.         A related provider trust;

h.         A viatical settlement purchaser; or

i.          An accredited investor or qualified institutional buyer as defined respectively in Regulation D, Rule 501 or Rule 144A of the Federal Securities Act of 1933, as amended, and who purchases a viaticated policy from a viatical settlement provider.

(13)      "Viatical settlement purchase agreement" or "purchase agreement" means an agreement, entered into by a viatical settlement purchaser, to which the viator is not a party, to purchase a life insurance policy or an interest in a life insurance policy, that is entered into for the purpose of deriving an economic benefit.

(14)      "Viatical settlement purchaser" or "purchaser" means a person who gives a sum of money as consideration for a life insurance policy or an interest in the death benefits of a life insurance policy or a person who owns or acquires or is entitled to a beneficial interest in a trust that owns a viatical settlement contract or is the beneficiary of a life insurance policy that has been or will be the subject of a viatical settlement contract for the purpose of deriving an economic benefit. "Viatical settlement purchaser" does not include:

a.         A licensee under this Part;

b.         An accredited investor or qualified institutional buyer as defined respectively in Regulation D, Rule 501 or Rule 144A of the Federal Securities Act of 1933, as amended;

c.         A financing entity;

d.         A special purpose entity; or

e.         A related provider trust.

(15)      "Viaticated policy" means a policy that has been acquired by a viatical settlement provider under a viatical settlement contract.

(16)      "Viator" means the owner of a policy or a certificate holder under a group policy who enters or seeks to enter into a viatical settlement contract. For the purposes of this Part, a viator shall not be limited to an owner of a life insurance policy or a certificate holder under a group policy insuring the life of an individual with a terminal or chronic illness or condition except where specifically addressed. "Viator" does not include:

a.         A licensee under this Part;

b.         An accredited investor or qualified institutional buyer as defined respectively in Regulation D, Rule 501 or Rule 144A of the Federal Securities Act of 1933, as amended;

c.         A financing entity;

d.         A special purpose entity; or

e.         A related provider trust. (2001‑436, s. 3; 2007‑298, s. 7.7; 2007‑484, s. 43.5.)



§ 58-58-210. License requirements.

§ 58‑58‑210.  License requirements.

(a)        No person shall operate as a provider or broker without first obtaining a license from the insurance regulator of the state of residence of the viator. If there is more than one viator on a single policy and the viators are residents of different states, the viatical settlement shall be governed by the law of the state in which the viator having the largest percentage ownership resides or, if the viators hold equal ownership, the state of residence of one viator agreed upon in writing by all viators.

(b)        Application for a provider or broker license shall be made to the Commissioner by the applicant on a form prescribed by the Commissioner, and these applications shall be accompanied by a fee of five hundred dollars ($500.00).

(c)        Licenses may be renewed from year to year on the anniversary date upon payment of the annual renewal fee of five hundred dollars ($500.00). Failure to pay the fees by the renewal date results in expiration of the license.

(d)        The applicant shall provide information on forms required by the Commissioner. The Commissioner may require the applicant to fully disclose the identity of all stockholders, partners, officers, members, and employees; and the Commissioner may refuse to issue a license in the name of a legal entity if not satisfied that any officer, employee, stockholder, partner, or member of the legal entity who may materially influence the applicant's conduct meets the standards of this Part.

(e)        A license issued to a legal entity authorizes all partners, officers, members, and designated employees to act as providers or brokers, as applicable, under the license; and all those persons shall be named in the application and any supplements to the application.

(f)         Upon the filing of an application and the payment of the license fee, the Commissioner shall investigate each applicant and issue a license if the Commissioner finds that the applicant:

(1)        If a provider, has provided a detailed plan of operation.

(2)        Is competent and trustworthy and intends to act in good faith in the capacity involved by the license applied for.

(3)        Has a good business reputation and has had experience, training, or education so as to be qualified in the business for which the license is applied.

(4)        If a legal entity, provides a certificate of good standing from the state of its domicile.

(g)        The Commissioner shall not issue a license to a nonresident applicant unless a written designation of an agent for service of process is filed and maintained with the Commissioner or the applicant has filed with the Commissioner the applicant's written irrevocable consent that any action against the applicant may be commenced against the applicant by service of process on the Commissioner.

(h)        A provider or broker shall provide to the Commissioner new or revised information about officers, ten percent (10%) or more stockholders, partners, directors, members, or designated employees within 20 days after any change in the constituent membership of that respective category of persons.  (2001‑436, s. 3; 2009‑451, s. 21.17(a).)



§ 58-58-215. License revocation and denial.

§ 58‑58‑215.  License revocation and denial.

The Commissioner may suspend, revoke, or refuse to issue or renew the license of a provider or broker if the Commissioner finds that:

(1)        There was any material misrepresentation in the application for the license;

(2)        The licensee or any officer, partner, member, or key management personnel has been convicted of fraudulent or dishonest practices, is subject to a final administrative action, or is otherwise shown to be untrustworthy or incompetent;

(3)        The provider demonstrates a pattern of unreasonable payments to viators;

(4)        The licensee or any officer, partner, member, or key management personnel has been found guilty of, or has pleaded guilty or nolo contendere to, any felony, or to a misdemeanor involving fraud or moral turpitude, regardless of whether a judgment of conviction has been entered by the court;

(5)        The provider has entered into any viatical settlement contract that has not been approved pursuant to this Part;

(6)        The provider has failed to honor contractual obligations set out in a viatical settlement contract;

(7)        The licensee no longer meets the requirements for initial licensure;

(8)        The provider has assigned, transferred, or pledged a viaticated policy to a person other than a provider licensed in this State, viatical settlement purchaser, an accredited investor, or qualified institutional buyer as defined respectively in Regulation D, Rule 501 or Rule 144A of the Federal Securities Act of 1933, as amended, financing entity, special purpose entity, or related provider trust; or

(9)        The licensee or any officer, partner, member, or key management personnel has violated any provision of this Part. (2001‑436, s. 3.)



§ 58-58-220. Approval of viatical settlement contracts and disclosure statements.

§ 58‑58‑220.  Approval of viatical settlement contracts and disclosure statements.

A person shall not use a contract or provide to a viator a disclosure statement form in this State unless filed with and approved by the Commissioner. The Commissioner shall disapprove a contract form or disclosure statement form if, in the Commissioner's opinion, the contract or provisions contained therein are unreasonable, contrary to the interests of the public, or otherwise misleading or unfair to the viator. The Commissioner may also require the submission of advertising material. (2001‑436, s. 3.)



§ 58-58-225. Reporting requirements and privacy.

§ 58‑58‑225.  Reporting requirements and privacy.

(a)        Each licensee shall file with the Commissioner on or before June 1 of each year an annual statement containing such information as the Commissioner prescribes by administrative rule.

(b)        Except as otherwise allowed or required by law, a provider, broker, insurance company, insurance producer, information bureau, rating agency or company, or any other person with actual knowledge of an insured's identity shall not disclose that identity as an insured, or the insured's financial or medical information, to any other person unless the disclosure:

(1)        Is necessary to effect a viatical settlement between the viator and a provider and the viator and insured have provided prior written consent to the disclosure;

(2)        Is provided in response to an investigation or examination by the Commissioner or any other governmental officer or agency or pursuant to the requirements of G.S. 58‑58‑270;

(3)        Is a term of or condition to the transfer of a policy by one provider to another provider;

(4)        Is necessary to permit a financing entity, related provider trust, or special purpose entity to finance the purchase of policies by a provider and the viator and insured have provided prior written consent to the disclosure;

(5)        Is necessary to allow the provider or broker or its authorized representatives to make contacts for the purpose of determining health status; or

(6)        Is required to purchase stop‑loss coverage. (2001‑436, s. 3.)



§ 58-58-230. Examinations.

§ 58‑58‑230.  Examinations.

(a)        The Commissioner may conduct an examination of a licensee as often as the Commissioner considers appropriate.

(b)        An examination under this Part shall be conducted in accordance with the Examination Law.

(c)        In lieu of an examination of any foreign or alien person licensed under this Part, the Commissioner may accept an examination report on the licensee prepared by the appropriate viatical settlement regulator for the licensee's state of domicile or port‑of‑entry state.

(d)        When making an examination under this Part, the Commissioner may retain attorneys, appraisers, independent actuaries, independent certified public accountants, or other professionals and specialists as examiners, the reasonable cost of which shall be borne by the licensee that is the subject of the examination. (2001‑436, s. 3.)



§ 58-58-235. Record retention requirements.

§ 58‑58‑235.  Record retention requirements.

(a)        A person licensed under this Part shall retain copies for five years of all:

(1)        Proposed, offered, or executed contracts, purchase agreements, underwriting documents, policy forms, and applications from the date of the proposal, offer, or execution of the contract or purchase agreement, whichever is later.

(2)        Checks, drafts, or other evidence and documentation related to the payment, transfer, deposit, or release of funds from the date of the transaction.

(3)        Other records and documents related to the requirements of this Part.

(b)        This section does not relieve a person of the obligation to produce these documents to the Commissioner after the retention period has expired if the person has retained the documents.

(c)        Records required to be retained by this section must be legible and complete and may be retained in paper, photograph, microprocessor, magnetic, mechanical, or electronic media, or by any process that accurately reproduces or forms a durable medium for the reproduction of a record. (2001‑436, s. 3.)



§ 58-58-240. Investigative authority of the Commissioner.

§ 58‑58‑240.  Investigative authority of the Commissioner.

The Commissioner may investigate suspected fraudulent viatical settlement acts and persons engaged in the business of viatical settlements. (2001‑436, s. 3.)



§ 58-58-245. Disclosure.

§ 58‑58‑245.  Disclosure.

(a)        With each application for a viatical settlement, the provider or broker shall provide the viator with at least the following disclosures no later than the time the application for the contract is signed by all parties. The disclosures shall be provided in a separate document that is signed by the viator and the provider or broker and shall provide the following information:

(1)        There are possible alternatives to contracts including any accelerated death benefits or policy loans offered under the viator's policy.

(2)        Some or all of the proceeds of the viatical settlement may be taxable under federal income tax and state franchise and income taxes, and assistance should be sought from a professional tax advisor.

(3)        Proceeds of the viatical settlement could be subject to the claims of creditors.

(4)        Receipt of the proceeds of a viatical settlement may adversely affect the viator's eligibility for Medicaid or other government benefits or entitlements, and advice should be obtained from the appropriate government agencies.

(5)        The viator has the right to rescind a contract for 10 business days after the receipt of the viatical settlement proceeds by the viator, as provided in G.S. 58‑58‑250(h). If the insured dies during the rescission period, the settlement contract shall be deemed to have been rescinded, subject to repayment of all viatical settlement proceeds and any premiums, loans, and loan interest to the provider or purchaser.

(6)        Funds will be sent to the viator within three business days after the provider has received the insurer or group administrator's acknowledgment that ownership of the policy or interest in the certificate has been transferred and the beneficiary has been designated.

(7)        Entering into a contract may cause other rights or benefits, including conversion rights and waiver of premium benefits that may exist under the policy, to be forfeited by the viator. Assistance should be sought from a financial adviser.

(8)        Disclosure to a viator shall include distribution of a brochure describing the process of viatical settlements. The NAIC's form for the brochure shall be used unless the Commissioner develops one.

(9)        The disclosure document shall contain the following language: "All medical, financial, or personal information solicited or obtained by a provider or broker about an insured, including the insured's identity or the identity of family members, a spouse or a significant other may be disclosed as necessary to effect the viatical settlement between the viator and the provider. If you are asked to provide this information, you will be asked to consent to the disclosure. The information may be provided to someone who buys the policy or provides funds for the purchase. You may be asked to renew your permission to share information every two years.

(10)      The insured may be contacted by either the provider or broker or its authorized representative for the purpose of determining the insured's health status. This contact is limited to once every three months if the insured has a life expectancy of more than one year, and no more than once per month if the insured has a life expectancy of one year or less.

(b)        A provider shall provide the viator with at least the following disclosures no later than the date the contract is signed by all parties. The disclosures shall be conspicuously displayed in the contract or in a separate document signed by the viator and the provider or broker, and provide the following information:

(1)        State the affiliation, if any, between the provider and the issuer of the insurance policy to be viaticated.

(2)        The document shall include the name, address, and telephone number of the provider.

(3)        A broker shall disclose to a prospective viator the amount and method of calculating the broker's compensation. The term "compensation" includes anything of value paid or given to a broker for the placement of a policy.

(4)        If an insurance policy to be viaticated has been issued as a joint policy or involves family riders or any coverage of a life other than the insured under the policy to be viaticated, the viator shall be informed of the possible loss of coverage on the other lives under the policy and shall be advised to consult with his or her insurance producer or the insurer issuing the policy for advice on the proposed viatical settlement.

(5)        State the dollar amount of the current death benefit payable to the provider under the policy. If known, the provider shall also disclose the availability of any additional guaranteed insurance benefits, the dollar amount of any accidental death and dismemberment benefits under the policy, and the provider's interest in those benefits.

(6)        State the name, business address, and telephone number of the independent third‑party escrow agent and the fact that the viator or owner may inspect or receive copies of the relevant escrow or trust agreements or documents.

(c)        If the provider transfers ownership or changes the beneficiary of the insurance policy, the provider shall communicate the change in ownership or beneficiary to the insured within 20 days after the change. (2001‑436, s. 3.)



§ 58-58-250. General rules.

§ 58‑58‑250.  General rules.

(a)        A provider entering into a contract shall first obtain:

(1)        If the viator is the insured, a written statement from a licensed attending physician that the viator is of sound mind and under no constraint or undue influence to enter into a contract.

(2)        A document in which the insured consents to the release of his or her medical records to a provider or broker and, if the policy being viaticated has been in effect for less than five years, to the insurance company that issued the policy covering the life of the insured.

(b)        Within 20 days after a viator executes documents necessary to transfer any rights under a policy or within 20 days after entering any agreement, option, promise, or any other form of understanding, expressed or implied, to viaticate the policy, the provider shall give written notice to the insurer that issued that policy that the policy has or will become a viaticated policy. The notice shall be accompanied by the documents required by subsection (c) of this section.

(c)        If the policy being viaticated has been in effect for less than five years, the viatical provider shall deliver a copy of the medical release required under subdivision (a)(2) of this section, a copy of the viator's application for the contract, the notice required under subsection (b) of this section, and a request for verification of coverage to the insurer that issued the policy that is the subject of the viatical settlement. The NAIC's form for verification shall be used unless the Commissioner develops standards for verification.

(d)        The insurer shall respond to a request for verification of coverage submitted on an approved form by a provider within 30 days after the date the request is received and shall indicate whether, based on the medical evidence and documents provided, the insurer intends to pursue an investigation at this time regarding the validity of the policy.

(e)        Before or at the time of execution of the contract, the provider shall obtain a witnessed document in which the viator consents to the contract, represents that the viator has a full and complete understanding of the contract, that he or she has a full and complete understanding of the benefits of the policy, acknowledges that he or she is entering into the contract freely and voluntarily and, for persons with a terminal or chronic illness or condition, acknowledges that the insured has a terminal or chronic illness or condition and that the terminal or chronic illness or condition was first diagnosed after the policy was issued.

(f)         If a broker performs any of these activities required of the provider, the provider is deemed to have fulfilled the requirements of this section.

(g)        All medical information solicited or obtained by any licensee is subject to the applicable provisions of federal and North Carolina law relating to confidentiality of medical information.

(h)        All contracts entered into in this State shall provide the viator with an unconditional right to rescind the contract for at least 10 business days after the receipt of the viatical settlement proceeds. If the insured dies during the rescission period, the contract shall be deemed to have been rescinded, subject to repayment to the provider or purchaser of all viatical settlement proceeds, and any premiums, loans, and loan interest that have been paid by the provider or purchaser.

(i)         The provider shall instruct the viator to send the executed documents required to effect the change in ownership, assignment, or change in beneficiary directly to the independent escrow agent. Within three business days after the date the escrow agent receives the documents, or from the date the provider receives the documents, if the viator erroneously provides the documents directly to the provider, the provider shall pay or transfer the proceeds of the viatical settlement into an escrow or trust account maintained in a state or federally chartered financial institution, the deposits of which are insured by the Federal Deposit Insurance Corporation (FDIC) or any successor entity. Upon payment of the settlement proceeds into the escrow account, the escrow agent shall deliver the original change in ownership, assignment, or change in beneficiary forms to the provider or related provider trust. Upon the escrow agent's receipt of the acknowledgment of the properly completed transfer of ownership, assignment, or designation of beneficiary from the insurance company, the escrow agent shall pay the settlement proceeds to the viator.

(j)         Failure to tender consideration to the viator for the contract within the time required under G.S. 58‑58‑245(a)(6) renders the contract voidable by the viator for lack of consideration until the time consideration is tendered to and accepted by the viator.

(k)        Contacts with the insured for the purpose of determining the health status of the insured by the provider or broker after the viatical settlement has occurred shall only be made by the provider or broker licensed in this State or its authorized representatives and shall be limited to once every three months for insureds with a life expectancy of more than one year, and to no more than once per month for insureds with a life expectancy of one year or less. The provider or broker shall explain the procedure for these contacts at the time the contract is entered into. The limitations set forth in this subsection shall not apply to any contacts with an insured for reasons other than determining the insured's health status. Providers and brokers shall be responsible for the actions of their authorized representatives.

(l)         Every related provider trust shall have a written agreement with the licensed viatical settlement provider under which the licensed viatical settlement provider is responsible for ensuring compliance with all statutory and regulatory requirements and under which the trust agrees to make all records and files related to viatical settlement transactions available to the Commissioner as if those records and files were maintained directly by the licensed viatical settlement provider.

(m)       Notwithstanding the manner in which a viatical settlement broker is compensated, a broker is deemed to represent only the viator and owes a fiduciary duty to the viator to act according to the viator's instructions and in the best interest of the viator. (2001‑436, s. 3.)



§ 58-58-255. Prohibited practices.

§ 58‑58‑255.  Prohibited practices.

(a)        It is a violation of this Part for any person to enter into a contract within a two‑year period commencing with the date of issuance of the policy unless the viator certifies to the provider that one or more of the following conditions have been met within the two‑year period:

(1)        The policy was issued upon the viator's exercise of conversion rights arising out of a policy, provided the total time covered under the conversion policy plus the time covered under the prior policy is at least 24 months, or the contestability and suicide time periods have been waived by the insurer. The time covered under a group policy shall be calculated without regard to any change in insurance carriers, provided the coverage has been continuous and under the same group sponsorship.

(2)        The viator is a charitable organization exempt from taxation under 26 U.S.C. § 501(c)(3).

(3)        The viator is not a natural person (e.g., the owner is a corporation, limited liability company, partnership, etc.).

(4)        The viator submits independent evidence to the provider that one or more of the following conditions have been met within the two‑year period:

a.         The viator or insured is terminally or chronically ill.

b.         The viator's spouse dies.

c.         The viator divorces his or her spouse.

d.         The viator retires from full‑time employment.

e.         The viator becomes physically or mentally disabled and a physician determines that the disability prevents the viator from maintaining full‑time employment.

f.          The viator was the insured's employer at the time the policy was issued and the employment relationship terminated.

g.         A final order, judgment, or decree is entered by a court of competent jurisdiction, on the application of a creditor of the viator, adjudicating the viator bankrupt or insolvent, or approving a petition seeking reorganization of the viator or appointing a receiver, trustee, or liquidator to all or a substantial part of the viator's assets.

h.         The viator experiences a significant decrease in income that is unexpected and that impairs the viator's reasonable ability to pay the policy premium.

i.          The viator or insured disposes of his or her ownership interests in a closely held corporation.

(b)        Copies of the independent evidence described in subdivision (a)(4) of this section and documents required by G.S. 58‑58‑250(a) shall be submitted to the insurer when the provider submits a request to the insurer for verification of coverage. The copies shall be accompanied by a letter of attestation from the provider that the copies are true and correct copies of the documents received by the provider.

(c)        If the provider submits to the insurer a copy of the owner or insured's certification described in subdivision (a)(4) and subsection (b) of this section when the provider submits a request to the insurer to effect the transfer of the policy to the provider, the copy shall be deemed to conclusively establish that the contract satisfies the requirements of this section, and the insurer shall timely respond to the request. (2001‑436, s. 3.)



§ 58-58-260. Advertising for viatical settlements.

§ 58‑58‑260.  Advertising for viatical settlements.

(a)        The purpose of this section is to provide prospective viators with clear and unambiguous statements in the advertisement of viatical settlements and to assure the clear, truthful, and adequate disclosure of the benefits, risks, limitations, and exclusions of any contract. This purpose is intended to be accomplished by the establishment of guidelines and standards of permissible and impermissible conduct in the advertising of viatical settlements to assure that product descriptions are presented in a manner that prevents unfair, deceptive, or misleading advertising and is conducive to accurate presentation and description of viatical settlements through the advertising media and material used by viatical settlement licensees.

(b)        This section shall apply to any advertising of contracts or related products or services intended for dissemination in this State, including Internet advertising viewed by persons located in this State. Where disclosure requirements are established pursuant to federal regulation, this section shall be interpreted so as to minimize or eliminate conflict with federal regulation wherever possible.

(c)        Every viatical settlement licensee shall establish and at all times maintain a system of control over the content, form, and method of dissemination of all advertisements of its contracts, products, and services. All advertisements, regardless of by whom written, created, designed, or presented, shall be the responsibility of the viatical settlement licensee, as well as the individual who created or presented the advertisement. A system of control shall include regular routine notification, at least once a year, to agents and others, authorized by the viatical settlement licensee, who disseminate advertisements of the requirements and procedures for approval before the use of any advertisements not furnished by the viatical settlement licensee.

(d)        Advertisements shall be truthful and not misleading in fact or by implication. The form and content of an advertisement of a contract shall be sufficiently complete and clear so as to avoid deception. It shall not have the capacity or tendency to mislead or deceive. Whether an advertisement has the capacity or tendency to mislead or deceive shall be determined by the Commissioner from the overall impression that the advertisement may be reasonably expected to create upon a person of average education or intelligence within the segment of the public to which it is directed.

(e)        All information required to be disclosed under this Part shall be set out conspicuously and in close conjunction with the statements to which such information relates or under appropriate captions of such prominence that it shall not be minimized, rendered obscure, or presented in an ambiguous fashion or intermingled with the context of the advertisement so as to be confusing or misleading.

(f)         An advertisement shall not:

(1)        Omit material information or use words, phrases, statements, references, or illustrations if the omission or use has the capacity, tendency, or effect of misleading or deceiving viators as to the nature or extent of any benefit, loss covered, premium payable, or state or federal tax consequence. The fact that the contract offered is made available for inspection before consummation of the sale, or an offer is made to refund the payment if the viator is not satisfied or that the contract includes a "free look" period that satisfies or exceeds legal requirements, does not remedy misleading statements.

(2)        Use the name or title of a life insurance company or a policy unless the insurer has approved the advertisement.

(3)        State or imply that interest charged on an accelerated death benefit or a policy loan is unfair, inequitable, or in any manner an incorrect or improper practice.

(4)        State or imply that a contract, benefit, or service has been approved or endorsed by a group of individuals, society, association, or other organization unless that is the fact and unless any relationship between an organization and the viatical settlement licensee is disclosed. If the entity making the endorsement or testimonial is owned, controlled, or managed by the viatical settlement licensee, or receives any payment or other consideration from the viatical settlement licensee for making an endorsement or testimonial, that fact shall be disclosed in the advertisement.

(5)        Contain statistical information unless it accurately reflects recent and relevant facts. The source of all statistics used in an advertisement shall be identified.

(6)        Disparage insurers, providers, brokers, insurance producers, policies, services, or methods of marketing.

(7)        Use a trade name, group designation, name of the parent company of a viatical settlement licensee, name of a particular division of the viatical settlement licensee, service mark, slogan, symbol, or other device or reference without disclosing the name of the viatical settlement licensee, if the advertisement would have the capacity or tendency to mislead or deceive as to the true identity of the viatical settlement licensee, or to create the impression that a company other than the viatical settlement licensee would have any responsibility for the financial obligation under a contract.

(8)        Use any combination of words, symbols, or physical materials that by their content, phraseology, shape, color, or other characteristics are so similar to a combination of words, symbols, or physical materials used by a government program or agency or otherwise appear to be of such a nature that they tend to mislead prospective viators into believing that the solicitation is in some manner connected with a government program or agency.

(9)        Create the impression that the provider, its financial condition or status, the payment of its claims, or the merits, desirability, or advisability of its contracts are recommended or endorsed by any government entity.

(g)        The words "free", "no cost", "without cost", "no additional cost", "at no extra cost", or words of similar import shall not be used with respect to any benefit or service unless true. An advertisement may specify the charge for a benefit or a service, may state that a charge is included in the payment, or use other appropriate language.

(h)        Testimonials, appraisals, or analyses used in advertisements must be genuine; represent the current opinion of the author; be applicable to the contract, product, or service advertised, if any; and be accurately reproduced with sufficient completeness to avoid misleading or deceiving prospective viators as to the nature or scope of the testimonials, appraisals, analyses, or endorsements. In using testimonials, appraisals, or analyses, the viatical settlement licensee makes as its own all the statements contained therein, and the statements are subject to all the provisions of this section.

(i)         If the individual making a testimonial, appraisal, analysis, or an endorsement has a financial interest in the provider or related entity as a stockholder, director, officer, employee, or otherwise, or receives any benefit directly or indirectly other than required union scale wages, that fact shall be prominently disclosed in the advertisement.

(j)         When an endorsement refers to benefits received under a contract, all pertinent information shall be retained for a period of five years after its use.

(k)        The name of the viatical settlement licensee shall be clearly identified in all advertisements about the licensee or its contracts, products, or services, and if any specific contract is advertised, the contract shall be identified either by form number or some other appropriate description. If an application is part of the advertisement, the name of the provider or broker shall be shown on the application.

(l)         An advertisement may state that a viatical settlement licensee is licensed in the state where the advertisement appears, provided it does not exaggerate that fact or suggest or imply that a competing viatical settlement licensee may not be so licensed. The advertisement may ask the audience to consult the licensee's web site or contact the Department to find out if the state requires licensing and, if so, whether the provider or broker is licensed.

(m)       The name of the actual licensee shall be stated in all of its advertisements. An advertisement shall not use a trade name, any group designation, name of any affiliate or controlling entity of the licensee, service mark, slogan, symbol, or other device in a manner that would have the capacity or tendency to mislead or deceive as to the true identity of the actual licensee or create the false impression that an affiliate or controlling entity would have any responsibility for the financial obligation of the licensee.

(n)        An advertisement shall not directly or indirectly create the impression that any state or federal governmental agency endorses, approves, or favors:

(1)        Any viatical settlement licensee or its business practices or methods of operation;

(2)        The merits, desirability, or advisability of any contract;

(3)        Any contract; or

(4)        Any policy or life insurance company.

(o)        If the advertiser emphasizes the speed with which the viatication will occur, the advertising must disclose the average time frame from completed application to the date of offer and from acceptance of the offer to receipt of the funds by the viator.

(p)        If the advertising emphasizes the dollar amounts available to viators, the advertising shall disclose the average purchase price as a percent of face value obtained by viators contracting with the licensee during the past six months. (2001‑436, s. 3.)



§ 58-58-265. Fraudulent viatical settlement acts, interference, and participation of convicted felons prohibited.

§ 58‑58‑265.  Fraudulent viatical settlement acts, interference, and participation of convicted felons prohibited.

(a)        A person who commits a fraudulent viatical settlement act is guilty of a Class H felony.

(b)        A person shall not knowingly or intentionally interfere with the enforcement of the provisions of this Part or investigations of suspected or actual violations of this Part.

(c)        A person in the business of viatical settlements shall not knowingly or intentionally permit any person convicted of a felony involving dishonesty or breach of trust to participate in the business of viatical settlements. (2001‑436, s. 3.)



§ 58-58-267. Fraud warning required.

§ 58‑58‑267.  Fraud warning required.

(a)        Viatical settlement contracts and purchase agreement forms and applications for viatical settlements, regardless of the form of transmission, shall contain the following statement or a substantially similar statement:

"Any person who knowingly presents false information in an application for insurance or viatical settlement contract or a viatical settlement purchase agreement is guilty of a felony and may be subject to fines and confinement in prison."

(b)        The lack of a statement as required in subsection (a) of this section does not constitute a defense in any prosecution for a fraudulent viatical settlement act. (2001‑436, s. 3.)



§ 58-58-268. Viatical settlement antifraud initiatives.

§ 58‑58‑268.  Viatical settlement antifraud initiatives.

(a)        Viatical settlement providers and viatical settlement brokers shall have in place antifraud initiatives reasonably calculated to detect, prosecute, and prevent fraudulent viatical settlement acts. At the discretion of the Commissioner, the Commissioner may order, or a licensee may request and the Commissioner may grant, such modifications of the following required initiatives as necessary to ensure an effective antifraud program. The modifications may be more or less restrictive than the required initiatives so long as the modifications may reasonably be expected to accomplish the purpose of this section.

(b)        Antifraud initiatives shall include:

(1)        Fraud investigators, who may be viatical settlement provider employees or viatical settlement broker employees or independent  contractors; and

(2)        An antifraud plan, which shall be submitted to the Commissioner. The antifraud plan shall include, but not be limited to:

a.         A description of the procedures for detecting and investigating possible fraudulent viatical settlement acts and procedures for resolving material inconsistencies between medical records and insurance applications;

b.         A description of the procedures for reporting possible fraudulent viatical settlement acts to the Commissioner;

c.         A description of the plan for antifraud education and training of underwriters and other personnel; and

d.         A description or chart outlining the organizational arrangement of the antifraud personnel who are responsible for the investigation and reporting of possible fraudulent viatical settlement acts and investigating unresolved material inconsistencies between medical records and insurance applications.

(c)        Antifraud plans submitted to the Commissioner are privileged and confidential, are not public records, and are not subject to discovery or subpoena in a civil or criminal action. (2001‑436, s. 3.)



§ 58-58-270. Report to Commissioner.

§ 58‑58‑270.  Report to Commissioner.

Whenever any person licensed under this Part knows or has reasonable cause to believe that any other person has violated any provision of this Part, it is the duty of that person, upon acquiring the knowledge, to notify the Commissioner and provide the Commissioner with a complete statement of all of the relevant facts and circumstances. The report is a privileged communication and when made without actual malice does not subject the person making the report to any liability whatsoever. The Commissioner may suspend, revoke, or refuse to renew the license of any person who willfully fails to comply with this section. (2001‑436, s. 3.)



§ 58-58-275. Reporting and investigation of suspected viatical settlement fraudulent acts; immunity from liability.

§ 58‑58‑275.  Reporting and investigation of suspected viatical settlement fraudulent acts; immunity from liability.

(a)        As used in this section, "Commissioner" includes an employee, agent, or designee of the Commissioner. A person, or an employee or agent of that person, acting without actual malice, is not subject to civil liability for libel, slander, or any other cause of action by virtue of furnishing to the Commissioner, under the requirements of law or at the direction of the Commissioner, reports or other information relating to any known or suspected viatical settlement fraudulent act.

(b)        The Commissioner, acting without actual malice, is not subject to civil liability for libel or slander by virtue of an investigation of any known or suspected viatical settlement fraudulent act; or by virtue of the publication or dissemination of any official report related to any such investigation, which report is published or disseminated in the absence of fraud, bad faith, or actual malice on the part of the Commissioner.

(c)        During the course of an investigation of a known or suspected viatical settlement fraudulent act, the Commissioner may request any person to furnish copies of any information relative to the known or suspected viatical settlement fraudulent act. The person shall release the information requested and cooperate with the Commissioner under this section. (2001‑436, s. 3.)



§ 58-58-280. Confidentiality.

§ 58‑58‑280.  Confidentiality.

(a)        Information and evidence provided under G.S. 58‑58‑270 or G.S. 58‑58‑275 or obtained by the Commissioner in an investigation of suspected or actual fraudulent viatical settlement acts shall be privileged and confidential, is not a public record, and is not subject to discovery or subpoena in a civil or criminal action.

(b)        Subsection (a) of this section does not prohibit release by the Commissioner of documents and evidence obtained in an investigation of suspected or actual fraudulent viatical settlement acts:

(1)        In administrative or judicial proceedings to enforce laws administered by the Commissioner;

(2)        To federal, state, or local law enforcement or regulatory agencies, to an organization established for the purpose of detecting and preventing fraudulent viatical settlement acts, or to the NAIC; or

(3)        At the discretion of the Commissioner, to a person in the business of viatical settlements that is aggrieved by a fraudulent viatical settlement act.

(c)        Release of documents and evidence under subsection (b) of this section does not abrogate or modify the privilege granted in subsection (a) of this section. (2001‑436, s. 3.)



§ 58-58-285. Other law enforcement or regulatory authority.

§ 58‑58‑285.  Other law enforcement or regulatory authority.

This Part does not:

(1)        Preempt the authority or relieve the duty of other law enforcement or regulatory agencies to investigate, examine, and prosecute suspected violations of law.

(2)        Prevent or prohibit a person from disclosing voluntarily information concerning viatical settlement fraud to a law enforcement or regulatory agency other than the Commissioner.

(3)        Limit the powers granted elsewhere by the laws of this State to the Commissioner to investigate and examine possible violations of law and to take appropriate action against wrongdoers. (2001‑436, s. 3.)



§ 58-58-290. Injunctions; civil remedies; cease and desist orders.

§ 58‑58‑290.  Injunctions; civil remedies; cease and desist orders.

(a)        In addition to the penalties and other enforcement provisions of this Part, if any person violates this Part or any rule implementing this Part, the Commissioner may seek an injunction in a court of competent jurisdiction and may apply for temporary and permanent orders that the Commissioner determines are necessary to restrain the person from committing the violation.

(b)        Any person damaged by the acts of a person in violation of this Part may bring a civil action against the person committing the violation in a court of competent jurisdiction.

(c)        The Commissioner may issue, in accordance with G.S. 58‑63‑32, a cease and desist order upon a person that violates any provision of this Part, any rule or order adopted by the Commissioner, or any written agreement entered into with the Commissioner. The cease and desist order may be subject to judicial review under G.S. 58‑63‑35.

(d)        When the Commissioner finds that an activity in violation of this Part presents an immediate danger to the public that requires an immediate final order, the Commissioner may issue an emergency cease and desist order reciting with particularity the facts underlying the findings. The emergency cease and desist order is effective immediately upon service of a copy of the order on the respondent and remains effective for 90 days. If the Commissioner begins nonemergency cease and desist proceedings, the emergency cease and desist order remains effective, absent an order by a court of competent jurisdiction in accordance with G.S. 58‑63‑35.

(e)        In addition to the penalties and other enforcement provisions of this Part, any person who violates this Part is subject to G.S. 58‑2‑70. (2001‑436, s. 3.)



§ 58-58-295. Unfair trade practices.

§ 58‑58‑295.  Unfair trade practices.

A violation of this Part is an unfair trade practice under Article 63 of this Chapter. (2001‑436, s. 3.)



§ 58-58-300. Authority to adopt rules.

§ 58‑58‑300.  Authority to adopt rules.

The Commissioner may:

(1)        Adopt rules implementing this Part.

(2)        Establish standards for evaluating reasonableness of payments under contracts for persons who are terminally or chronically ill, including standards for the amount paid in exchange for assignment, transfer, sale, devise, or bequest of a benefit under a policy.

(3)        Establish appropriate licensing requirements, fees, and standards for continued licensure for providers.

(4)        Require a bond or other mechanism for financial accountability for providers and brokers.

(5)        Adopt rules governing the relationship and responsibilities of insurers, providers, and brokers during the viatication of a policy. (2001‑436, s. 3.)



§ 58-58-305. Jurisdictional limitations.

§ 58‑58‑305.  Jurisdictional limitations.

Nothing in this Part affects the North Carolina Securities Act or the jurisdiction of the North Carolina Secretary of State. (2001‑436, s. 3.)



§ 58-58-310. Effective date.

§ 58‑58‑310.  Effective date.

A provider or broker transacting business in this State, pursuant to G.S. 58‑58‑42, on the effective date of this Part may continue to do so pending approval of the provider's or broker's application for a license as long as the application is filed with the Commissioner no later than July 1, 2002. If the application is disapproved, then the provider or broker shall cease transacting viatical business in this State. (2001‑436, s. 3.)



§ 58-58-320. Purpose.

Part 6. Dishonest and Predatory Sales to Military Personnel.

§ 58‑58‑320.  Purpose.

(a)        The purpose of this Part is to set forth standards to protect service members of the Armed Forces from dishonest and predatory insurance sales practices by declaring certain identified practices to be false, misleading, deceptive, or unfair.

(b)        Nothing in this Part shall be construed to create or imply a private cause of action for a violation of this Part. (2007‑535, s. 1.)



§ 58-58-325. Scope.

§ 58‑58‑325.  Scope.

This Part applies only to the solicitation or sale of any life insurance or annuity product by an insurer or insurance producer to an active duty service member of the United States armed forces. (2007‑535, s. 1.)



§ 58-58-330. Exemptions.

§ 58‑58‑330.  Exemptions.

(a)        This Part does not apply to solicitations or sales involving:

(1)        Credit insurance.

(2)        Group life insurance or group annuities where there is no in‑person, face‑to‑face solicitation of individuals by an insurance producer or where the contract or certificate does not include a side fund.

(3)        An application to the existing insurer that issued the existing policy or contract when (i) a contractual change or a conversion privilege is being exercised, (ii) the existing policy or contract is being replaced by the same insurer pursuant to a program filed with and approved by the Commissioner, or (iii) a term conversion privilege is exercised among corporate affiliates.

(4)        Contracts offered by Servicemembers' Group Life Insurance or Veterans' Group Life Insurance, as authorized by 38 U.S.C. § 1965, et seq.

(5)        Individual stand‑alone health policies, including disability income policies.

(6)        Life insurance contracts offered through or by a nonprofit military association, qualifying under section 501(c)(23) of the Internal Revenue Code (IRC), and that are not underwritten by an insurer.

(7)        Contracts used to fund:

a.         An employee pension or welfare benefit plan that is covered by the Employee Retirement and Income Security Act (ERISA).

b.         A plan described by sections 401(a), 401(k), 403(b), 408(k) or 408(p) of the Internal Revenue Code, if established or maintained by an employer.

c.         A government or church plan defined in section 414 of the Internal Revenue Code, a government or church welfare benefit plan, or a deferred compensation plan of a state or local government or tax exempt organization under section 457 of the Internal Revenue Code.

d.         A nonqualified deferred compensation arrangement established or maintained by an employer or plan sponsor.

e.         Settlements of or assumptions of liabilities associated with personal injury litigation or any dispute or claim resolution process.

f.          Prearranged funeral contracts.

(b)        Nothing in this Part shall be construed to abrogate the ability of nonprofit organizations (and/or other organizations) to educate members of the United States armed forces in accordance with Department of Defense DoD Instruction 1344.07   Personal Commercial Solicitation on DoD Installations or successor directive.

(c)        For purposes of this Part, general advertisements, direct mail, and Internet marketing do not constitute "solicitation." Telephone marketing does not constitute "solicitation," provided the caller explicitly and conspicuously discloses that the product concerned is life insurance and makes no statements that avoid a clear and unequivocal statement that life insurance is the subject matter of the solicitation. Provided, however, nothing in this subsection shall be construed to exempt an insurer or insurance producer from this Part in any in‑person, face‑to‑face meeting established as a result of the "solicitation" exemptions identified in this subsection. (2007‑535, s. 1.)



§ 58-58-335. Definitions.

§ 58‑58‑335.  Definitions.

As used in this Part:

(1)        "Active duty" means full‑time duty in the active military service of the United States and includes members of the reserve component (National Guard and Reserve) while serving under published orders for active duty or full‑time training. "Active duty" does not include members of the reserve component who are performing active duty or active duty for training under military calls or orders specifying periods of less than 31 calendar days.

(2)        "Department of Defense personnel" means all active duty service members and all civilian employees, including nonappropriated fund employees and special government employees, of the Department of Defense.

(3)        "Door to door" means a solicitation or sales method whereby an insurance producer proceeds randomly or selectively from household to household without prior specific appointment.

(4)        "General advertisement" means an advertisement having as its sole purpose the promotion of the reader's or viewer's interest in the concept of insurance or the promotion of the insurer or the insurance producer.

(5)        "Insurance producer" means a person required to be licensed under Article 33 of this Chapter to sell, solicit, or negotiate life insurance, including annuities.

(6)        "Insurer" means an insurance company required to be licensed under this Chapter to provide life insurance products, including annuities.

(7)        "Known" or "knowingly" means, depending on its use in this Part, the insurance producer or insurer had actual awareness, or in the exercise of ordinary care should have known, at the time of the act or practice complained of, that the person solicited is or was:

a.         A service member; or

b.         A service member with a pay grade of E‑4 or below.

(8)        "Life insurance" means insurance coverage on human lives, including benefits of endowment and annuities, and may include benefits in the event of death or dismemberment by accident and benefits for disability income; and unless otherwise specifically excluded, includes individually issued annuities.

(9)        "Military installation" means any federally owned, leased, or operated base, reservation, post, camp, building, or other facility to which service members are assigned for duty, including barracks, transient housing, and family quarters.

(10)      "MyPay" means the Defense Finance and Accounting Service (DFAS) Web‑based system that enables service members to process certain discretionary pay transactions or provide updates to personal information data elements without using paper forms.

(11)      "Service member" means any active duty commissioned officer, any active duty warrant officer, or any active duty enlisted member of the armed forces.

(12)      "SGLI" means Servicemembers' Group Life Insurance, as authorized by 38 U.S.C. § 1965, et seq,

(13)      "Side fund" means a fund or reserve that is part of or otherwise attached to a life insurance policy (excluding individually issued annuities) by rider, endorsement, or other mechanism that accumulates premium or deposits with interest or by other means. "Side fund" does not include:

a.         Accumulated value or cash value or secondary guarantees provided by a universal life policy;

b.         Cash values provided by a whole life policy which are subject to standard nonforfeiture law for life insurance; or

c.         A premium deposit fund that:

1.         Contains only premiums paid in advance that accumulate at interest.

2.         Imposes no penalty for withdrawal.

3.         Does not permit funding beyond future required premiums.

4.         Is not marketed or intended as an investment.

5.         Does not carry a commission, either paid or calculated.

(14)      "Specific appointment" means a prearranged appointment agreed upon by both parties and definite as to place and time.

(15)      "United States armed forces" or "armed forces" means all components of the Army, Navy, Air Force, Marine Corps, and Coast Guard.

(16)      "VGLI" means Veterans' Group Life Insurance, as authorized by 38 U.S.C. § 1965, et seq. (2007‑535, s. 1.)



§ 58-58-340. Practices declared false, misleading, deceptive, or unfair on a military installation.

§ 58‑58‑340.  Practices declared false, misleading, deceptive, or unfair on a military installation.

(a)        The following acts or practices when committed on a military installation by an insurer or insurance producer with respect to the in‑person, face‑to‑face solicitation of life insurance are declared to be false, misleading, deceptive, or unfair:

(1)        Knowingly soliciting the purchase of any life insurance product "door to door" or without first establishing a specific appointment for each meeting with the prospective purchaser.

(2)        Soliciting service members in a group or "mass" audience or in a "captive" audience where attendance is not voluntary.

(3)        Knowingly making appointments with or soliciting service members during their normally scheduled duty hours.

(4)        Making appointments with or soliciting service members in barracks, day rooms, unit areas, or transient personnel housing or other areas where the installation commander has prohibited solicitation.

(5)        Soliciting the sale of life insurance without first obtaining permission from the installation commander or the commander's designee.

(6)        Posting unauthorized bulletins, notices, or advertisements.

(7)        Failing to present DD Form 2885, Personal Commercial Solicitation Evaluation, to service members solicited or encouraging service members solicited not to complete or submit a DD Form 2885.

(8)        Knowingly accepting an application for life insurance or issuing a policy of life insurance on the life of an enlisted member of the armed forces without first obtaining for the insurer's files a completed copy of any required form that confirms that the applicant has received counseling or fulfilled any other similar requirement for the sale of life insurance established by regulations, directives, or rules of the Department of Defense or any branch of the armed forces.

(b)        The following acts or practices when committed on a military installation by an insurer or insurance producer constitute corrupt practices, improper influences or inducements and are declared to be false, misleading, deceptive, or unfair:

(1)        Using Department of Defense personnel, directly or indirectly, as a representative or agent in any official or business capacity with or without compensation with respect to the solicitation or sale of life insurance to service members.

(2)        Using an insurance producer to participate in any armed forces sponsored education or orientation program. (2007‑535, s. 1.)



§ 58-58-345. Practices declared false, misleading, deceptive, or unfair regardless of location.

§ 58‑58‑345.  Practices declared false, misleading, deceptive, or unfair regardless of location.

(a)        The following acts or practices by an insurer or insurance producer constitute corrupt practices, improper influences or inducements and are declared to be false, misleading, deceptive, or unfair:

(1)        Submitting, processing, or assisting in the submission or processing of any allotment form or similar device used by the United States armed forces to direct a service member's pay to a third party for the purchase of life insurance. The foregoing includes, but is not limited to, using or assisting in using a service member's MyPay account or other similar Internet or electronic medium for such purposes. This subdivision does not prohibit assisting a service member by providing insurer or premium information necessary to complete any allotment form.

(2)        Knowingly receiving funds from a service member for the payment of premium from a depository institution with which the service member has no formal banking relationship. For purposes of this section, a formal banking relationship is established when the depository institution:

a.         Provides the service member a deposit agreement and periodic statements and makes the disclosures required by the Truth in Savings Act, 12 U.S.C. § 4301, et seq. and the regulations promulgated thereunder; and

b.         Permits the service member to make deposits and withdrawals unrelated to the payment or processing of insurance premiums.

(3)        Employing any device or method or entering into any agreement whereby funds received from a service member by allotment for the payment of insurance premiums are identified on the service member's Leave and Earnings Statement or equivalent or successor form as "Savings" or "Checking" and where the service member has no formal banking relationship as defined in subdivision (a)(2) of this section.

(4)        Entering into any agreement with a depository institution for the purpose of receiving funds from a service member whereby the depository institution, with or without compensation, agrees to accept direct deposits from a service member with whom it has no formal banking relationship.

(5)        Using Department of Defense personnel, directly or indirectly, as a representative or agent in any official or unofficial capacity with or without compensation with respect to the solicitation or sale of life insurance to service members who are junior in rank or grade or to the family members of such personnel.

(6)        Offering or giving anything of value, directly or indirectly, to Department of Defense personnel to procure their assistance in encouraging, assisting, or facilitating the solicitation or sale of life insurance to another service member.

(7)        Knowingly offering or giving anything of value to a service member with a pay grade of E‑4 or below for his or her attendance to any event where an application for life insurance is solicited.

(8)        Advising a service member with a pay grade of E‑4 or below to change his or her income tax withholding or state of legal residence for the sole purpose of increasing disposable income to purchase life insurance.

(b)        The following acts or practices by an insurer or insurance producer lead to confusion regarding source, sponsorship, approval, or affiliation and are declared to be false, misleading, deceptive, or unfair:

(1)        Making any representation, or using any device, title, descriptive name, or identifier that has the tendency or capacity to confuse or mislead a service member into believing that the insurer, insurance producer, or product offered is affiliated, connected or associated with, endorsed, sponsored, sanctioned, or recommended by the U.S. Government, the United States armed forces, or any state or federal agency or government entity. Examples of prohibited insurance producer titles include, but are not limited to, "Battalion Insurance Counselor," "Unit Insurance Advisor," "Servicemen's Group Life Insurance Conversion Consultant," or "Veteran's Benefits Counselor." Nothing in this subdivision prohibits a person from using a professional designation awarded after the successful completion of a course of instruction in the business of insurance by an accredited institution of higher learning. Those designations include, but are not limited to, Chartered Life Underwriter (CLU), Chartered Financial Consultant, (ChFC), Certified Financial Planner (CFP), Master of Science in Financial Services (MSFS), or Masters of Science Financial Planning (MS).

(2)        Soliciting the purchase of any life insurance product through the use of or in conjunction with any third party organization that promotes the welfare of or assists members of the United States armed forces in a manner that has the tendency or capacity to confuse or mislead a service member into believing that either the insurer, insurance producer, or insurance product is affiliated, connected or associated with, endorsed, sponsored, sanctioned, or recommended by the U.S. Government or the United States armed forces.

(c)        The following acts or practices by an insurer or insurance producer lead to confusion regarding premiums, costs, or investment returns and are declared to be false, misleading, deceptive, or unfair:

(1)        Using or describing the credited interest rate on a life insurance policy in a manner that implies that the credited interest rate is a net return on premium paid.

(2)        Excluding individually issued annuities, misrepresenting the mortality costs of a life insurance product, including stating or implying that the product "costs nothing" or is "free."

(d)        The following acts or practices by an insurer or insurance producer regarding SGLI or VGLI are declared to be false, misleading, deceptive, or unfair:

(1)        Making any representation regarding the availability, suitability, amount, cost, exclusions, or limitations to coverage provided to a service member or dependents by SGLI or VGLI that is false, misleading, or deceptive.

(2)        Making any representation regarding conversion requirements, including the costs of coverage, or exclusions or limitations to coverage of SGLI or VGLI to private insurers that is false, misleading, or deceptive.

(3)        Suggesting, recommending, or encouraging a service member to cancel or terminate his or her SGLI policy or issuing a life insurance policy that replaces an existing SGLI policy unless the replacement shall take effect upon or after the service member's separation from the armed forces.

(e)        The following acts or practices by an insurer and/or insurance producer regarding disclosure are declared to be false, misleading, deceptive, or unfair:

(1)        Deploying, using, or contracting for any lead generating materials designed exclusively for use with service members that do not clearly and conspicuously disclose that the recipient will be contacted by an insurance producer, if that is the case, for the purpose of soliciting the purchase of life insurance.

(2)        Failing to disclose that a solicitation for the sale of life insurance will be made when establishing a specific appointment for an in‑person, face‑to‑face meeting with a prospective purchaser.

(3)        Excluding individually issued annuities, failing to clearly and conspicuously disclose the fact that the product being sold is life insurance.

(4)        Failing to make, at the time of sale or offer to an individual known to be a service member, the written disclosures required by section 10 of the Military Personnel Financial Services Protection Act, Pub. L. No. 109‑290, p.16.

(5)        Excluding individually issued annuities, when the sale is conducted in‑person, face‑to‑face with an individual known to be a service member, failing to provide the applicant at the time the application is taken:

a.         An explanation of any free look period with instructions on how to cancel if a policy is issued; and

b.         Either a copy of the application or a written disclosure. The copy of the application or the written disclosure shall clearly and concisely set out the type of life insurance, the death benefit applied for, and its expected first year cost. A basic illustration that meets the requirements of rules adopted by the Commissioner concerning life insurance illustrations are sufficient to meet this requirement for a written disclosure.

(f)         The following acts or practices by an insurer or insurance producer with respect to the sale of certain life insurance products are declared to be false, misleading, deceptive, or unfair:

(1)        Excluding individually issued annuities, recommending the purchase of any life insurance product which includes a side fund to a service member in pay grades E‑4 and below unless the insurer has reasonable grounds for believing that the life insurance death benefit, standing alone, is suitable.

(2)        Offering for sale or selling a life insurance product which includes a side fund to a service member in pay grades E‑4 and below who is currently enrolled in SGLI is presumed unsuitable unless, after the completion of a needs assessment, the insurer demonstrates that the applicant's SGLI death benefit, together with any other military survivor benefits, savings and investments, survivor income, and other life insurance are insufficient to meet the applicant's insurable needs for life insurance. As used in this subdivision, "insurable needs" are the risks associated with premature death taking into consideration the financial obligations and immediate and future cash needs of the applicant's estate and/or survivors or dependents; and "other military survivor benefits" include, but are not limited to: the Death Gratuity, Funeral Reimbursement, Transition Assistance, Survivor and Dependents' Educational Assistance, Dependency and Indemnity Compensation, TRICARE Healthcare Benefits, Survivor Housing Benefits and Allowances, Federal Income Tax Forgiveness, and Social Security Survivor Benefits.

(3)        Excluding individually issued annuities, offering for sale or selling any life insurance contract which includes a side fund:

a.         Unless interest credited accrues from the date of deposit to the date of withdrawal and permits withdrawals without limit or penalty;

b.         Unless the applicant has been provided with a schedule of effective rates of return based upon cash flows of the combined product. For this disclosure, the effective rate of return will consider all premiums and cash contributions made by the policyholder and all cash accumulations and cash surrender values available to the policyholder in addition to life insurance coverage. This schedule will be provided for at least each policy year from one to 10 and for every fifth policy year thereafter ending at age 100, policy maturity, or final expiration; and

c.         Which by default diverts or transfers funds accumulated in the side fund to pay, reduce, or offset any premiums due.

(4)        Excluding individually issued annuities, offering for sale or selling any life insurance contract which after considering all policy benefits, including, but not limited to, endowment, return of premium, or persistency, does not comply with standard nonforfeiture law for life insurance.

(5)        Selling any life insurance product to an individual known to be a service member that excludes coverage if the insured's death is related to war, declared or undeclared, or any act related to military service except for an accidental death coverage, e.g., double indemnity, which may be excluded. (2007‑535, s. 1.)



§ 58-58-350. Procedures and sanctions.

§ 58‑58‑350.  Procedures and sanctions.

(a)        The provisions of G.S. 58‑63‑20, 58‑63‑25, 58‑63‑32, 58‑63‑35, 58‑63‑50, and 58‑63‑60 apply to this Part and are incorporated into this Part by reference.

(b)        A violation of this Part is a ground for license suspension, probation, revocation, nonrenewal, or denial under G.S. 58‑33‑46 and subjects the violator to G.S. 58‑2‑70. (2007‑535, s. 1.)



§ 58-59-1. Deposits to secure registered policies.

Article 59.

Registered Policies.

§ 58‑59‑1.  Deposits to secure registered policies.

Any life insurance company, incorporated under the laws of this State, may deposit with the Commissioner securities of the kind authorized for the investment of the funds of life insurance companies, which shall be legally transferred by it to him as Commissioner and his successors for the common benefit of all the holders of its "registered" policies and annuity bonds issued under the provisions of this Article; and these securities shall be held by him and his successors in office in trust for the purposes and objects specified herein.

All securities offered to the Commissioner for deposit under this section shall be received and held pursuant to regulations promulgated by the Commissioner. (1905, c. 504, s. 12; Rev., s. 4780; 1909, c. 920, ss. 1, 2; 1911, c. 140, s. 1; 1917, c. 191, s. 2; C.S., s. 6467; 1945, c. 379.)



§ 58-59-5. Additional deposits may be required.

§ 58‑59‑5.  Additional deposits may be required.

Each company which has made deposits herein provided for shall make additional deposits from time to time, as the Commissioner prescribes, in amounts of not less than five thousand dollars ($5,000) and of such securities as are described in the preceding section [G.S. 58‑59‑1], so that the admitted value of the securities deposited shall equal the net value of the registered policies and annuity bonds issued by the company, less such liens not exceeding such value as the company has against it. The Commissioner shall annually value or cause to be valued such policies and shall prepare an estimate based upon probable changes in the minimum amounts to be kept on deposit for each month of the ensuing year. (1905, c. 504, s. 15; Rev., s. 4781; 1909, c. 920, s. 3; 1911, c. 140, s. 2; 1917, c. 191, s. 3; C.S., s. 6468; 1945, c. 379; 1991, c. 720, s. 4.)



§ 58-59-10. Withdrawal of deposits.

§ 58‑59‑10.  Withdrawal of deposits.

Any such company whose deposits exceed the net value of all registered policies and annuity bonds it has in force, less such liens not exceeding such value as the company holds against them, may withdraw such excess or it may withdraw any of such securities at any time by depositing in their place others of equal value and of the character authorized by law; and as long as such company remains solvent and keeps up its deposits, as herein required, it may collect the interest and coupons on the securities deposited as they accrue; and any life insurance company may withdraw such securities by and with the consent of the policyholder only; and in case of such withdrawal, the certificate of registration in each case must be surrendered for cancellation, or a receipt from the policyholder, satisfactory to the Commissioner, must be produced before such withdrawal of deposits shall be allowed. (1905, c. 504, s. 18; Rev., s. 4782; 1911, c. 134; C.S., s. 6469; 1991, c. 720, s. 4.)



§ 58-59-15. Record of securities kept by Commissioner; deficit made good.

§ 58‑59‑15.  Record of securities kept by Commissioner; deficit made good.

The Commissioner shall keep a careful record of the securities deposited by each company, and when furnishing the annual certificates of value required in this Article, he may enter thereon the face and market value of the securities deposited by such company.  If at any time it appears from such certificate or otherwise that the value of securities held on deposit is less than the net value of the registered policies and annuity bonds issued by such companies, it is not lawful for the Commissioner to execute the certificate on any additional policies or annuity bonds of such company until it has made good the deficit.  If any company fails or neglects to make such deposits for 60 days the Commissioner may suspend its license to do business until such deposit be made. (1905, c. 504, s. 16; Rev., s. 4784; C.S., s. 6471; 1945, c. 379; 1991, c. 720, s. 4.)



§ 58-59-20. Registered policies certified.

§ 58‑59‑20.  Registered policies certified.

After making the deposits provided for in this Article no company may issue a policy of insurance or endowment or an annuity bond known or designated as "registered" unless it has upon its face a certificate in the following words: "This policy or annuity bond is registered and secured by pledge of bonds, stocks, or securities deposited with this Department as provided by law," which certificate shall be signed by the Commissioner and sealed with the seal of his office.  Such policies and bonds shall be known as "registered" policies and annuity bonds, and a sample copy of such kind, class, and issue shall be kept in the office of the Commissioner.  All policies and bonds of each kind and class issued, and the copies thereof, filed in the office of the Commissioner must have imprinted thereon some appropriate designating letter, combination of letters or terms identifying the special forms of contract, together with the year of adoption of such form, and whenever any change or modification is made in the form of contracts, policy, or bond, the designating letters or terms and year of adoption thereon shall be changed accordingly. (1905, c. 504, s. 13; Rev., s. 4785; C.S., s. 6472; 1991, c. 720, s. 4.)



§ 58-59-25. Power of Commissioner in case of insolvency.

§ 58‑59‑25.  Power of Commissioner in case of insolvency.

If at any time the affairs of a life insurance company which has deposited securities under the provisions of this Article, in the opinion of the Commissioner, appear in such condition as to render the issuing of additional policies and annuity bonds by such company injurious to the public interest, the Commissioner may take such proceedings against the company as are authorized by law to be taken against other insolvent companies, and said companies are in all respects subject to the provisions of law affecting other companies. (1905, c. 504, s. 20; Rev., s. 4788; C.S., s. 6475; 1991, c. 720, s. 4.)



§ 58-59-30. Fees for registering policies.

§ 58‑59‑30.  Fees for registering policies.

Every company making deposits under the provisions of this Article must pay to the Commissioner for each certificate on registered policies or annuity bonds, including seal, a fee of fifty cents (50¢) for those exceeding ten thousand dollars ($10,000) in amount and twenty‑five cents (25¢) for all under ten thousand dollars ($10,000) in amount, except policies for one hundred dollars ($100.00) and not exceeding five hundred dollars ($500.00) the fee shall be fifteen cents (15¢); for policies of one hundred dollars ($100.00) or less the fee shall be ten cents (10¢). (1905, c. 504, s. 21; Rev., s. 4789; C.S., s. 6476; 1945, c. 379; 1991, c. 720, s. 4.)



§ 58-59-35. Registration of policies.

§ 58‑59‑35.  Registration of policies.

After January 1, 1947, the Commissioner shall not register any new policies that are issued by any company, nor accept any deposits covering reserves on business thereafter written. (1945, c. 379.)



§ 58-60-1. Short title; purpose.

Article 60.

Standards of Disclosure for Annuities and Life Insurance.

Part 1. Regulation of Life Insurance Solicitation.

§ 58‑60‑1.  Short title; purpose.

(a)        This Part may be cited as the "Life Insurance Disclosure Act".

(b)        The purpose of this Part is to require insurers to deliver to purchasers of life insurance, information which will improve the buyer's ability to select the most appropriate plan of life insurance for the buyer's needs, improve the buyer's understanding of the basic features of the policy which has been purchased or which is under consideration and to improve the ability of the buyer to evaluate the relative costs of similar plans of life insurance.

This Part does not prohibit an insurer from using additional material that is not in violation of Articles 1 through 64 of this Chapter nor any other statute or regulation. (1979, c. 447; 2005‑234, s. 1.3.)



§ 58-60-5. Scope; exemptions.

§ 58‑60‑5.  Scope; exemptions.

(a)        Except as otherwise provided in this Part, this Part applies to any solicitation, negotiation or procurement of life insurance occurring within this State. This Part applies to any issuer of a life insurance contract, including fraternal benefit societies.

(b)        Unless otherwise specifically included, this Part does not apply to:

(1)        Individual and group annuity contracts.

(2)        Credit life insurance.

(3)        Group life insurance (except for disclosures relating to preneed funeral contracts or prearrangements; these disclosure requirements shall extend to the issuance or delivery of certificates as well as to the master policy).

(4)        Life insurance policies issued in connection with pension and welfare plans as defined by and that are subject to the federal Employee Retirement Income Security Act of 1974 (ERISA).

(5)        Variable life insurance under which the death benefits and cash values vary in accordance with unit values of investments held in a separate account.

(c)        The policy summary in this Part is not required for policies that are sold subject to rules adopted by the Commissioner for life insurance illustrations. (1979, c. 447; 1998‑211, s. 14; 2005‑234, s. 1.4.)



§ 58-60-10. Definitions.

§ 58‑60‑10.  Definitions.

Unless the context of use indicates a different meaning, for the purposes of this Part, the following definitions shall apply:

(1)        Buyer's Guide.  A Buyer's Guide is a document furnished pursuant to G.S. 58‑60‑15, which shall contain all the requirements of and be in substantial compliance with G.S. 58‑60‑25.

(2)        Cash Dividend.  A Cash Dividend is the current illustrated dividend which can be applied toward payment of gross premium.

(3)        Equivalent Level Annual Dividend.  The Equivalent Level Annual Dividend is calculated by applying the following steps:

a.         Accumulate the annual cash dividends at five percent (5%) interest compounded annually to the end of the 10th and 20th policy years;

b.         Divide each accumulation of paragraph a of this subdivision by an interest factor that converts it into one equivalent level annual amount that, if paid at the beginning of each year, would accrue to the values in paragraph a of this subdivision over the respective periods stipulated in paragraph a of this subdivision. If the period is 10 years, the factor is 13.207 and if the period is 20 years, the factor is 34.719.

c.         Divide the results of paragraph b of this subdivision by the number of thousands of the Equivalent Level Death Benefit to arrive at the Equivalent Level Annual Dividend.

(4)        Equivalent Level Death Benefit.  The Equivalent Level Death Benefit of a policy or term life insurance rider is an amount calculated as follows:

a.         Accumulate the guaranteed amount payable upon death, regardless of the cause of death, at the beginning of each policy year for 10 and 20 years at five percent (5%) interest compounded annually to the end of the 10th and 20th policy years respectively;

b.         Divide each accumulation of paragraph a of this subdivision by an interest factor that converts it into one equivalent level annual amount that, if paid at the beginning of each year, would accrue to the value in paragraph a of this subdivision over the respective periods stipulated in paragraph a of this subdivision. If the period is 10 years, the factor is 13.207 and if the period is 20 years, the factor is 34.719.

(5)        Generic Name.  Generic Name means a short title which is descriptive of the premium and benefit patterns of a policy or a rider.

(6)        Life Insurance Cost Indexes. 

a.         Life Insurance Surrender Cost Index. The Life Insurance Surrender Cost Index is calculated by applying the following steps:

1.         Determine the guaranteed cash surrender value, if any, available at the end of the 10th and 20th policy years;

2.         For participating policies, add the terminal dividend payable upon surrender, if any, to the accumulation of the annual Cash Dividends at five percent (5%) interest compounded annually to the end of the period selected and add this sum to the amount determined in subdivision a;

3.         Divide the result of subparagraph 2 (subparagraph 1 for guaranteed‑cost policies) by an interest factor that converts it into an equivalent level annual that, if paid at the beginning of each year, would accrue to the value in subparagraph 2 (subparagraph 1 for guaranteed‑cost policies) over the respective periods stipulated in subparagraph 1. If the period is 10 years, the factor is 13.207 and if the period is 20 years, the factor is 34.719;

4.         Determine the equivalent level premium by accumulating each annual premium payable for the basic policy or rider at five percent (5%) interest compounded annually to the end of the period stipulated in subparagraph 1 and dividing the result by the respective factors stated in subparagraph 3 (this amount is the annual premium payable for a level premium plan);

5.         Subtract the result of subparagraph 3 from subparagraph 4;

6.         Divide the result of subparagraph 5 by the number of thousands of the Equivalent Level Death Benefit to arrive at the Life Insurance Surrender Cost Index.

b.         Life Insurance Net Payment Cost Index. The Life Insurance Net Payment Cost Index is calculated in the same manner as the comparable Life Insurance Cost Index except that the cash surrender value and any terminal dividend are set at zero.

(7)        Policy Summary.  Policy Summary means a written statement describing the elements of the policy including but not limited to:

a.         A prominently placed title in at least 10‑point boldface capital letters as follows: STATEMENT OF POLICY COST AND BENEFIT INFORMATION;

b.         The name and address of the insurance agent, or, if no agent is involved, a statement of the procedure to be followed in order to receive responses to inquiries regarding the Policy Summary;

c.         The full name and home office or administrative office address of the company in which the life insurance policy is to be or has been written;

d.         The Generic Name of the basic policy and each rider;

e.         The following amounts, where applicable, for the first five policy years and representative policy years thereafter sufficient to clearly illustrate the premium and benefit patterns, including, but not necessarily limited to, the years for which Life Insurance Cost Indexes are displayed and at least one age from 60 through 65 or maturity, whichever is earlier:

1.         The annual premium for the basic policy;

2.         The annual premium for each optional rider;

3.         Guaranteed amount payable upon death, at the beginning of the policy year regardless of the cause of death other than suicide, or other specifically enumerated exclusions, which is provided by the basic policy and each optional rider, with benefits provided under the basic policy and each rider shown separately;

4.         Total guaranteed cash surrender values at the end of the year with values shown separately for the basic policy and each rider;

5.         Cash Dividends payable at the end of the year with values shown separately for the basic policy and each rider. (Dividends need not be displayed beyond the 20th policy year);

6.         Guaranteed endowment amounts payable under the policy which are not included under guaranteed cash surrender values above.

f.          The effective policy loan annual percentage interest rate, if the policy contains this provision, specifying whether this rate is applied in advance or in arrears. If the policy loan interest rate is variable, the Policy Summary includes the maximum annual percentage rate;

g.         Life Insurance Cost Indexes for 10 and 20 years but in no case beyond the premium paying period. Separate indexes must be displayed for the basic policy and for each optional term life insurance rider. Such indexes need not be included for optional riders which are limited to benefits such as accidental death benefits, disability waiver of premium, preliminary term life insurance coverage of less than 12 months and guaranteed insurability benefits nor for basic policies or optional riders covering more than one life;

h.         The Equivalent Level Annual Dividend, in the case of participating policies and participating optional term life insurance riders, under the same circumstances and for the same durations at which Life Insurance Cost Indexes are displayed;

i.          A Policy Summary which includes dividends shall also include a statement that dividends are based on the company's current dividend scale and are not guaranteed in addition to a statement in close proximity to the Equivalent Level Annual Dividend as follows: An explanation of the intended use of the Equivalent Level Annual Dividend is included in the Life Insurance Buyer's Guide;

j.          A statement in close proximity to the Life Insurance Cost Indexes as follows: An explanation of the intended use of these indexes is provided in the Life Insurance Buyer's Guide.

k.         The date on which the Policy Summary is prepared.

The Policy Summary must consist of a separate document. All information required to be disclosed must be set out in such a manner as to not minimize or render any portion thereof obscure. Any amounts which remain level for two or more years of the policy may be represented by a single number if it is clearly indicated what amounts are applicable for each policy year. Amounts in subparagraph e of this paragraph shall be listed in total, not on a per thousand nor per unit basis. If more than one insured is covered under one policy or rider, guaranteed death benefits shall be displayed separately for each insured or for each class of insureds if death benefits do not differ within the class. Zero amounts shall be displayed as zero and shall not be displayed as a blank space. If the insurer makes a material revision in the terms and conditions under which it will limit its right to change any nonguaranteed factor, it shall, no later than the first policy anniversary following the revision, advise each affected policy owner residing in this State. (1979, c. 447; 2005‑234, ss. 1.5, 1.6.)



§ 58-60-15. Disclosure requirements.

§ 58‑60‑15.  Disclosure requirements.

(a)        The insurer shall provide to all prospective purchasers a Buyer's Guide and a Policy Summary prior to accepting any applicant's initial premium deposit, unless the policy for which application is made contains an unconditional refund provision of at least 10 days or unless the Policy Summary contains such an unconditional refund offer, in which event the Buyer's Guide and Policy Summary must be delivered with the policy or prior to delivery of the policy.

(b)        The insurer shall provide a Buyer's Guide and a Policy Summary to any prospective purchaser upon request.

(c)        In the case of policies whose Equivalent Level Death Benefit does not exceed five thousand dollars ($5,000), the requirement for providing a Policy Summary will be satisfied by delivery of a written statement containing the information described in G.S. 58‑60‑10(7), subdivisions b, c, d, e1, e2, e3, f, g, j, and k. (1979, c. 447; 1993, c. 553, s. 21.)



§ 58-60-20. General rules relating to solicitation.

§ 58‑60‑20.  General rules relating to solicitation.

(a)        Each insurer subject to this Part shall maintain at its home office or principal office a complete file containing one copy of each document authorized by the insurer for use pursuant to this Part. Such file shall contain one copy of each authorized form for a period of three years following the date of its last authorized use.

(b)        An agent shall inform the prospective purchaser, prior to commencing a life insurance sales presentation, that he is acting as a life insurance agent and inform the prospective purchaser of the full name of the insurance company which he is representing to the buyer. In sales situations in which an agent is not involved, the insurer shall identify its full name.

(c)        Terms such as financial planner, investment advisor, financial consultant, or financial counseling shall not be used in such a way as to imply that the insurance agent is generally engaged in an advisory business in which compensation is unrelated to sales unless such is actually the case.

(d)        Any reference to policy dividends must include a statement that dividends are not guaranteed.

(e)        A system or presentation which does not recognize the time value of money through the use of appropriate interest adjustments shall not be used for comparing the cost of two or more life insurance policies. Such a system may be used for the purpose of demonstrating the cash‑flow pattern of a policy if such presentation is accompanied by a statement disclosing that the presentation does not recognize that, because of interest, a dollar in the future has less value than a dollar today.

(f)         A presentation of benefits shall not display guaranteed and nonguaranteed benefits as a single sum unless they are shown separately in close proximity thereto.

(g)        A statement regarding the use of the Life Insurance Cost Indexes shall include an explanation to the effect that the indexes are useful only for the comparison of the relative costs of two or more similar policies.

(h)        A Life Insurance Cost Index which reflects dividends or an Equivalent Level Annual Dividend shall be accompanied by a statement that it is based on the insurer's current dividend scale and is not guaranteed.

(i)         For the purposes of this Part, the annual premium for a basic policy or rider, for which the insurer reserves the right to change the premium, shall be the maximum annual premium. (1979, c. 447; 2005‑234, ss. 1.7, 1.8.)



§ 58-60-25. Adoption of Buyer's Guide; requirements.

§ 58‑60‑25.  Adoption of Buyer's Guide; requirements.

Any insurer soliciting life insurance in this State on or after December 1, 1979, shall adopt and use a Buyer's Guide, and the adoption and use by an insurer of the Buyer's Guide promulgated by the National Association of Insurance Commissioners in the NAIC Model Life Insurance Solicitation Regulations shall be in compliance with the requirements of this Part. (1979, c. 447; 2005‑234, s. 1.9.)



§ 58-60-30. Failure to comply.

§ 58‑60‑30.  Failure to comply.

The failure of an insurer to provide or deliver a Buyer's Guide, or a Policy Summary as provided in G.S. 58‑60‑15(a) and (b) shall constitute an omission which misrepresents the benefits, advantages, conditions or terms of an insurance policy within the meaning of G.S. 58‑58‑40 and Article 63 (Unfair Trade Practice Act) of this Chapter. (1979, c. 447.)



§ 58-60-35. Disclosure of prearrangement insurance policy provisions.

§ 58‑60‑35.  Disclosure of prearrangement insurance policy provisions.

(a)        As used in this section:

(1)        "Prearrangement" means any contract, agreement, or mutual understanding, or any series or combination of contracts, agreements or mutual understandings, whether funded by trust deposits or prearrangement insurance policies, or any combination thereof, which has for a purpose the furnishing or performance of specific funeral services, or the furnishing or delivery of specific personal property, merchandise, or services of any nature in connection with the final disposition of a dead human body, to be furnished or delivered at a time determinable by the death of the person whose body is to be disposed of, but does not mean the furnishing of a cemetery lot, crypt, niche, mausoleum, grave marker or monument.

(2)        "Prearrangement insurance policy" means a life insurance policy, annuity contract, or other insurance contract, or any series of contracts or agreements in any form or manner, issued on a group or individual basis by an insurance company authorized by law to do business in this State, which, whether by assignment or otherwise, has for its sole purpose the funding of a specific preneed funeral contract or a specific insurance‑funded funeral or burial prearrangement, the insured being the person for whose service the funds were paid.

(b)        The following information shall be adequately disclosed by the insurance agent or limited representative at the time an application is made, prior to accepting the applicant's initial premium, for a prearrangement insurance policy:

(1)        The fact that a prearrangement insurance policy is involved or being used to fund a prearrangement;

(2)        The nature of the relationship among the insurance agent or limited representative, the provider of the funeral or cemetery merchandise or services, the administrator, and any other person;

(3)        The relationship of the prearrangement insurance policy to the funding of the prearrangement and the nature and existence of any guarantees relating to the prearrangement;

(4)        The effect on the prearrangement of (i) any changes in the prearrangement insurance policy, including but not limited to, changes in the assignment, beneficiary designation, or use of the policy proceeds; (ii) any penalties to be incurred by the insured as a result of failure to make premium payments; and (iii) any penalties to be incurred or monies to be received as a result of cancellation or surrender of the prearrangement insurance policy;

(5)        All relevant information concerning what occurs and whether any entitlements or obligations arise if there is a difference between the policy proceeds and the amount actually needed to fund the prearrangement; and

(6)        Any penalties or restrictions, including geographic restrictions or the inability of the provider to perform, on the delivery of merchandise, services, or the prearrangement guarantee. (1989, c. 738, s. 1; 1991, c. 644, s. 10; 1995, c. 517, s. 32.)



§ 58-60-90. Title and reference.

Part 2. Regulation of Small Face Amount Life Insurance Solicitation.

§ 58‑60‑90.  Title and reference.

This Part may be cited as the "Small Face Amount Life Insurance Disclosure Act". (2005‑234, s. 1.10.)



§ 58-60-95. Purpose; intent; and scope.

§ 58‑60‑95.  Purpose; intent; and scope.

(a)        The purpose of this Part is to establish standards that ensure meaningful information is provided to the purchasers of small face amount policies.

(b)        This Part applies to any life insurance policy or certificate with an initial face amount of fifteen thousand dollars ($15,000) or less.

(c)        This Part does not apply to:

(1)        Variable life insurance.

(2)        Individual and group annuity contracts.

(3)        Credit life insurance.

(4)        Group or individual policies of life insurance issued to members of an employer group or other permitted group where:

a.         Every plan of coverage was selected by the employer or other group representative;

b.         Some portion of the premium is paid by the group or through payroll deduction; and

c.         Group underwriting or simplified underwriting is used.

(5)        Policies and certificates where an illustration has been provided pursuant to the requirements of Title 11, Chapter 4, Section .0500 of the North Carolina Administrative Code. (2005‑234, s. 1.10.)



§ 58-60-100. Disclosure requirements.

§ 58‑60‑100.  Disclosure requirements.

(a)        An insurer issuing a small face amount policy where, over the term of the policy, the cumulative policy premiums paid may exceed the face amount of the policy, shall clearly and prominently disclose, on or before policy delivery, the length of time until the cumulative policy premiums paid may exceed the face amount of the policy.

(b)        If an insurer is required to provide a disclosure under subsection (a) of this section, the insurer shall clearly and prominently disclose, on or before policy delivery, available premium payment plan and product alternatives. If no alternatives exist, the insurer shall clearly and prominently disclose that there are no such alternatives.

(c)        Cumulative premiums shall include premiums paid for riders. However, the face amount shall not include the benefits attributable to the riders. (2005‑234, s. 1.10.)



§ 58-60-105. Insurer duties.

§ 58‑60‑105.  Insurer duties.

The insurer and its producers shall have a duty to provide information to policyholders or certificate holders that ask questions about the disclosure statement. (2005‑234, s. 1.10.)



§ 58-60-120. Title and reference.

Part 3. Regulation of Annuity Solicitation.

§ 58‑60‑120.  Title and reference.

This Part may be cited as the "Annuity Disclosure Act". (2005‑234, s. 1.11.)



§ 58-60-125. Purpose; intent; scope.

§ 58‑60‑125.  Purpose; intent; scope.

(a)        The purpose of this Part is to provide standards for the disclosure of certain minimum information about annuity contracts to protect consumers and foster consumer education. This Part specifies the minimum information that must be disclosed and the method for disclosing it in connection with the sale of annuity contracts. The goal of this Part is to ensure that purchasers of annuity contracts understand certain basic features of annuity contracts.

(b)        This Part applies to all group and individual annuity contracts and certificates except:

(1)        Registered or nonregistered variable annuities or other registered products.

(2)        Immediate and deferred annuities that contain no nonguaranteed elements.

(3)        Annuities used to fund any of the following:

a.         An employee pension plan, which is covered by the Employee Retirement Income Security Act (ERISA).

b.         A plan described by section 401(a), 401(k), or 403(b) of the Internal Revenue Code, where the plan, for purposes of ERISA, is established or maintained by an employer.

c.         A governmental or church plan defined in section 414 of the Internal Revenue Code or a deferred compensation plan of a state or local government or a tax‑exempt organization under section 457 of the Internal Revenue Code.

d.         A nonqualified deferred compensation arrangement established or maintained by an employer or plan sponsor.

e.         Structured settlement annuities.

f.          Charitable gift annuities.

g.         Funding agreements.

(c)        This Part shall apply to annuities used to fund a plan or arrangement that is funded solely by contributions an employee elects to make, whether on a pretax or after‑tax basis, and where the insurance company has been notified that plan participants may choose from among two or more fixed annuity providers, and there is a direct solicitation of an individual employee by a producer for the purchase of an annuity contract. As used in this subsection, direct solicitation shall not include any meeting held by a producer solely for the purpose of educating or enrolling employees in the plan or arrangement. (2005‑234, s. 1.11.)



§ 58-60-130. Definitions.

§ 58‑60‑130.  Definitions.

As used in this Part:

(1)        "Annuity buyer's guide" or "buyer's guide" means the current NAIC Model Buyer's Guide to Fixed Deferred Annuities, including any appendix thereto.

(2)        "Charitable gift annuity" means a transfer of cash or other property by a donor to a charitable organization in return for an annuity payable over one or two lives, under which the actuarial value of the annuity is less than the value of the cash or other property transferred and the difference in value constitutes a charitable deduction for federal tax purposes but does not include a charitable remainder trust or a charitable lead trust or other similar arrangement where the charitable organization does not issue an annuity and incur a financial obligation to guarantee annuity payments.

(3)        "Contract owner" means the owner named in the annuity contract or certificate holder in the case of a group annuity contract.

(4)        "Determinable elements" means elements that are derived from processes or methods that are guaranteed at issue and not subject to company discretion but where the values or amounts cannot be determined until some point after issue. These elements include the premiums, credited interest rates (including any bonus), benefits, values, noninterest‑based credits, charges, or elements of formulas used to determine any of these. These elements may be described as guaranteed but not determined at issue. An element is considered determinable if it was calculated from underlying determinable elements only or from both determinable and guaranteed elements.

(5)        "Disclosure document" means the document the contents of which are described in G.S. 58‑60‑140.

(6)        "Funding agreement" means an agreement for an insurer to accept and accumulate funds and to make one or more payments at future dates in amounts that are not based on mortality or morbidity contingencies.

(7)        "Generic name" means a short title descriptive of the annuity contract being applied for or illustrated such as "single premium deferred annuity".

(8)        "Guaranteed elements" means the premiums, credited interest rates, including any bonus, benefits, values, noninterest‑based credits, charges, or elements of formulas used to determine any of these, that are guaranteed and determined at issue. An element is considered guaranteed if all of the underlying elements that go into its calculation are guaranteed.

(9)        "Nonguaranteed elements" means the premiums, credited interest rates (including any bonus), benefits, values, noninterest‑based credits, charges, or elements of formulas used to determine any of these that are subject to company discretion and are not guaranteed at issue. An element is considered nonguaranteed if any of the underlying nonguaranteed elements are used in its calculation.

(10)      "Structured settlement annuity" means a "qualified funding asset" as defined in section 130(d) of the Internal Revenue Code or an annuity that would be a qualified funding asset under section 130(d) of the Internal Revenue Code but for the fact that it is not owned by an assignee under a qualified assignment. (2005‑234, s. 1.11.)



§ 58-60-135. Standards for the disclosure document and buyer's guide.

§ 58‑60‑135.  Standards for the disclosure document and buyer's guide.

(a)        Where the application for an annuity contract is taken in a face‑to‑face meeting, the applicant, at or before the time of application, shall be given both the disclosure document described in G.S. 58‑60‑140 and a copy of the buyer's guide.

(b)        Where the application for an annuity contract is taken by means other than in a face‑to‑face meeting, the applicant shall be sent both the disclosure document and the buyer's guide no later than five business days after the completed application is received by the insurer.

(1)        With respect to an application received as a result of a direct solicitation through the mail:

a.         Providing a buyer's guide in a mailing inviting prospective applicants to apply for an annuity contract shall be deemed to satisfy the requirement that the buyer's guide be provided no later than five business days after receipt of the application.

b.         Providing a disclosure document in a mailing inviting a prospective applicant to apply for an annuity contract shall be deemed to satisfy the requirement that the disclosure document be provided no later than five business days after receipt of the application.

(2)        With respect to an application received via the Internet:

a.         Taking reasonable steps to make the buyer's guide available for viewing and printing on the insurer's Web site shall be deemed to satisfy the requirement that the buyer's guide be provided no later than five business days after receipt of the application.

b.         Taking reasonable steps to make the disclosure document available for viewing and printing on the insurer's Web site shall be deemed to satisfy the requirement that the disclosure document be provided no later than five business days after receipt of the application.

(3)        A solicitation for an annuity contract provided in other than a face‑to‑face meeting shall include a statement that the proposed applicant may contact the Department for a free annuity buyer's guide. In lieu of the foregoing statement, an insurer may include a statement that the prospective applicant may contact the insurer for a free annuity buyer's guide.

(c)        Where the buyer's guide and disclosure document are not provided at or before the time of application, a free‑look period of no less than 15 days shall be provided for the applicant to return the annuity contract without penalty. This free‑look period shall run concurrently with any other free‑look period provided under State law or regulation. (2005‑234, s. 1.11.)



§ 58-60-140. Contents of disclosure document.

§ 58‑60‑140.  Contents of disclosure document.

At a minimum, all of the following information shall be included in the disclosure document required under this Part:

(1)        The generic name of the contract, the company product name, if different, and form number, and the fact that it is an annuity.

(2)        The insurer's name and address.

(3)        A description of the contract and its benefits, emphasizing its long‑term nature, including the following, if appropriate:

a.         The guaranteed, nonguaranteed, and determinable elements of the contract, and their limitations, if any, and an explanation of how they operate.

b.         An explanation of the initial crediting rate, specifying any bonus or introductory portion, the duration of the rate, and the fact that rates may change from time to time and are not guaranteed.

c.         Periodic income options both on a guaranteed and nonguaranteed basis.

d.         Any value reductions caused by withdrawals from or surrender of the contract.

e.         How values in the contract can be accessed.

f.          The death benefit, if available, and how it will be calculated.

g.         A summary of the federal tax status of the contract and any penalties applicable on withdrawal of values from the contract.

h.         The impact of any rider, such as a long‑term care rider.

(4)        The specific dollar amount or percentage charges and fees with an explanation of how they apply.

(5)        Information about the current guaranteed rate for new contracts that contains a clear notice that the rate is subject to change.

Insurers shall define terms used in the disclosure statement in language that facilitates the understanding by a typical person within the segment of the public to which the disclosure statement is directed. (2005‑234, s. 1.11.)



§ 58-60-145. Report to contract owners.

§ 58‑60‑145.  Report to contract owners.

For annuities in the payout period with changes in nonguaranteed elements and for the accumulation period of a deferred annuity, the insurer shall provide each contract owner with a report, at least annually, on the status of the contract that contains at least all of the following information:

(1)        The beginning and end dates of the current report period.

(2)        The accumulation and cash‑surrender value, if any, at the end of the previous report period and at the end of the current report period.

(3)        The total amounts, if any, that have been credited, charged to the contract value, or paid during the current report period.

(4)        The amount of outstanding loans, if any, as of the end of the current report period. (2005‑234, s. 1.11.)



§ 58-60-150. Title and reference.

Part 4. Suitability in Annuity Transactions.

§ 58‑60‑150.  Title and reference.

This Part may be cited as the "Suitability in Annuity Transactions Act". (2007‑298, s. 1.1.)



§ 58-60-155. Purpose; scope.

§ 58‑60‑155.  Purpose; scope.

(a)        The purpose of this Part is to set forth standards and procedures for recommendations to consumers that result in a transaction involving annuity products so that the insurance needs and financial objectives of consumers at the time of the transaction are appropriately addressed.

(b)        This Part shall apply to any recommendation to purchase or exchange an annuity made to a consumer by an insurance producer, or an insurer where no producer is involved, that results in the purchase or exchange recommended. (2007‑298, s. 1.1.)



§ 58-60-160. Exemptions.

§ 58‑60‑160.  Exemptions.

Unless otherwise specifically included, this Part does not apply to recommendations involving any of the following:

(1)        Direct response solicitations where there is no recommendation based on information collected from the consumer pursuant to this Part.

(2)        Contracts used to fund any of the following:

a.         An employee pension or welfare benefit plan that is covered by the Employee Retirement and Income Security Act (ERISA).

b.         A plan described by section 401(a), 401(k), 403(b), 408(k), or 408(p) of the Internal Revenue Code if established or maintained by an employer.

c.         A government or church plan defined in section 414 of the Internal Revenue Code, a government or church welfare benefit plan, or a deferred compensation plan of a state or local government or tax‑exempt organization under section 457 of the Internal Revenue Code.

d.         A nonqualified deferred compensation arrangement established or maintained by an employer or plan sponsor.

e.         Settlements of or assumptions of liabilities associated with personal injury litigation or any dispute or claim resolution process.

f.          Formal prepaid funeral contracts. (2007‑298, s. 1.1.)



§ 58-60-165. Definitions.

§ 58‑60‑165.  Definitions.

As used in this Part:

(1)        "Annuity" means a fixed annuity or variable annuity that is individually solicited, whether the product is classified as an individual or group annuity.

(2)        "Insurance producer" has the same meaning as in G.S. 58‑33‑10(7).

(3)        "Recommendation" means advice provided by an insurance producer, or an insurer where no producer is involved, to an individual consumer that results in a purchase or exchange of an annuity in accordance with that advice. (2007‑298, s. 1.1.)



§ 58-60-170. Duties of insurers and insurance producers.

§ 58‑60‑170.  Duties of insurers and insurance producers.

(a)        In recommending to a consumer the purchase of an annuity or the exchange of an annuity that results in another insurance transaction or series of insurance transactions, the insurance producer, or the insurer where no producer is involved, shall have reasonable grounds for believing that the recommendation is suitable for the consumer on the basis of the facts disclosed by the consumer as to the consumer's investments and other insurance products and as to the consumer's financial situation and needs.

(b)        Before recommending the purchase or exchange of an annuity resulting from a recommendation, the insurance producer, or the insurer where no producer is involved, shall make reasonable efforts to obtain information about the particular consumer's circumstances, including, but not limited to, all of the following:

(1)        The consumer's financial status.

(2)        The consumer's tax status.

(3)        The consumer's investment objectives.

(4)        Any other information used or considered to be reasonable by the insurance producer, or the insurer where no producer is involved, in making recommendations to the consumer.

(c)        Except as provided under subdivision (1) of this subsection, neither an insurance producer, nor an insurer where no producer is involved, shall have any obligation to a consumer under subsection (a) of this section related to any recommendation if a consumer does any of the following:

(1)        Refuses to provide relevant information requested by the insurer or insurance producer. An insurer or insurance producer's recommendation subject to this subdivision shall be reasonable under all the circumstances actually known to the insurer or insurance producer at the time of the recommendation.

(2)        Decides to enter into an insurance transaction that is not based on a recommendation of the insurer or insurance producer.

(3)        Fails to provide complete or accurate information requested by the insurer or insurance producer.

(d)        An insurer either shall assure that a system to supervise recommendations that is reasonably designed to achieve compliance with this Part is established and maintained by complying with subsections (e), (f), and (g) of this section, or shall establish and maintain such a system, including:

(1)        Maintaining written procedures.

(2)        Conducting periodic reviews of its records that are reasonably designed to assist in detecting and preventing violations of this Part.

(e)        A general agent and independent agency either shall adopt a system established by an insurer to supervise recommendations of its insurance producers that is reasonably designed to achieve compliance with this Part, or shall establish and maintain such a system, including:

(1)        Maintaining written procedures.

(2)        Conducting periodic reviews of records that are reasonably designed to assist in detecting and preventing violations of this Part.

(f)         An insurer may contract with a third party, including a general agent or independent agency, to establish and maintain a system of supervision as required by subsection (d) of this section with respect to insurance producers under contract with, or employed by, the third party. An insurer shall make reasonable inquiry to assure that the third‑party contracting under this subsection is performing the functions required under subsection (d) of this section and shall take any action that is reasonable under the circumstances to enforce the contractual obligation to perform the functions. An insurer may comply with its obligation to make reasonable inquiry by doing all of the following:

(1)        The insurer annually obtains a certification from a third‑party senior manager who has responsibility for the delegated functions that the manager has a reasonable basis to represent, and does represent, that the third party is performing the required functions. No person may provide a certification under this subdivision unless (i) the person is a senior manager with responsibility for the delegated functions; and (ii) the person has a reasonable basis for making the certification.

(2)        The insurer, based on reasonable selection criteria, periodically selects third parties contracting under this subsection for a review to determine whether the third parties are performing the required functions. The insurer shall perform those procedures to conduct the review that are reasonable under the circumstances.

An insurer that contracts with a third party, and that complies with the requirements to supervise the third party pursuant to this subsection, shall have fulfilled its responsibilities under subsection (d) of this section.

A general agent or independent agency contracting with an insurer shall promptly, when requested by the insurer pursuant to this subsection, give a certification as described in this subsection or give a clear statement that it is unable to meet the certification criteria.

(g)        An insurer, general agent, or independent agency is not required by subsections (d) or (e) of this section to:

(1)        Review, or provide for review of, all insurance producer solicited transactions; or

(2)        Include in its system of supervision an insurance producer's recommendations to consumers of products other than the annuities offered by the insurer, general agent, or independent agency.

(h)        Compliance with the Financial Industry Regulatory Authority Conduct Rules pertaining to suitability shall satisfy the requirements under this section for the recommendation of annuities subject to the Conduct Rules. Nothing in this subsection limits the Commissioner's ability to enforce the provisions of this Article.  (2007‑298, s. 1.1; 2009‑382, s. 36.)



§ 58-60-175. Mitigation of responsibility.

§ 58‑60‑175.  Mitigation of responsibility.

(a)        The Commissioner may order:

(1)        An insurer to take reasonably appropriate corrective action for any consumer harmed by the insurer's, or by its insurance producer's, violation of this Part.

(2)        An insurance producer to take reasonably appropriate corrective action for any consumer harmed by the insurance producer's violation of this Part.

(3)        A general agency or independent agency that employs or contracts with an insurance producer to sell, or solicit the sale, of annuities to consumers, to take reasonably appropriate corrective action for any consumer harmed by the insurance producer's violation of this Part.

(b)        Any applicable penalty under G.S. 58‑2‑70 for a violation of subsection (a) or (b) of G.S. 58‑60‑170 may be reduced or eliminated if corrective action for the consumer was taken promptly after a violation was discovered.

(c)        A violation of this Part is an unfair method of competition and unfair and deceptive act or practice in the business of insurance in violation of G.S. 58‑63‑10. (2007‑298, s. 1.1.)



§ 58-60-180. Record keeping.

§ 58‑60‑180.  Record keeping.

(a)        Insurers, general agents, independent agencies, and insurance producers shall maintain or be able to make available to the Commissioner records of the information collected from the consumer and other information used in making the recommendations that were the basis for insurance transactions for five years after the insurance transaction is completed by the insurer. An insurer is permitted, but shall not be required, to maintain documentation on behalf of an insurance producer.

(b)        Records required to be maintained by this Part may be maintained in paper, photographic, microprocess, magnetic, mechanical, or electronic media or by any process that accurately reproduces the actual document. (2007‑298, s. 1.1.)



§ 58-61-1. Purpose.

Article 61.

Regulation of Interest Rates on Life Insurance Policy Loans.

§ 58‑61‑1.  Purpose.

The purpose of this Article is to permit and set guidelines for life insurers to include in life insurance policies issued after the effective date of this Article a provision for periodic adjustment of policy loan interest rates.  Nothing in this Article shall be construed to prohibit a life insurer from issuing a policy that contains only the provision specified in G.S. 58‑61‑10(a)(1) with respect to policy loan interest rates. (1981, c. 841, s. 1.)



§ 58-61-5. Definitions.

§ 58‑61‑5.  Definitions.

For purposes of this Article the "Published Monthly Average" means:

(1)        The Monthly Average of the Composite Yield on Seasoned Corporate Bonds as published by Moody's Investors Service, Inc., or any successor thereto; or

(2)        In the event that the Monthly Average of the Composite Yield  on Seasoned Corporate Bonds is no longer published, a substantially similar average, established by regulation issued by the Commissioner. (1981, c. 841, s. 1.)



§ 58-61-10. Maximum rate of interest on policy loans.

§ 58‑61‑10.  Maximum rate of interest on policy loans.

(a)        Policies issued on or after September 1, 1981 shall provide for policy loan interest rates as follows:

(1)        A provision permitting a maximum interest rate of not more than eight percent (8%) per annum; or

(2)        A provision permitting an adjustable maximum interest rate established from time to time by the life insurer as permitted by law.

(b)        The rate of interest on a policy loan made under subsection (a)(2) shall not exceed the higher of the following:

(1)        The published monthly average for the calendar month ending two months before the date on which the rate is determined; or

(2)        The rate used to compute the cash surrender values under the policy during the applicable period plus one percent (1%) per annum.

(c)        If the maximum rate of interest is determined pursuant to subsection (a)(2), the policy shall contain a provision setting forth the frequency at which the rate is to be determined for that policy.

(d)        The maximum rate for each policy must be determined at regular intervals at least once every 12 months, but not more frequently than once in any three‑month period. At the intervals specified in the policy:

(1)        The rate being charged may be increased whenever such increase as determined under subsection (b) would increase that rate by one‑half percent (1/2%) or more per annum;

(2)        The rate being charged must be reduced whenever such reduction as determined under subsection (b) would decrease that rate by one‑half percent (1/2%) or more per annum.

(e)        The life insurer shall:

(1)        Notify the policyholder at the time a cash loan is made of the initial rate of interest on the loan;

(2)        Notify the policyholder with respect to premium loans of the initial rate of interest on the loan as soon as it is reasonably practical to do so after making the initial loan. Notice need not be given to the policyholder when a further premium loan is added, except as provided in (3) below;

(3)        Send to policyholders with loans reasonable advance notice of any increase in the rate; and

(4)        Include in the notices required above the substance of the pertinent provisions of subsections (a) and (c).

(f)         No policy shall terminate in a policy year as the sole result of change in the interest rate during that policy year, and the life insurer shall maintain coverage during that policy year until the time at which it would otherwise have terminated if there had been no change during that policy year.

(g)        The substance of the pertinent provisions of subsections (a) and (c) shall be set forth in the policies to which they apply.

(h)        For purposes of this section:

(1)        The rate of interest on policy loans permitted under this section includes the interest rate charged on reinstatement of policy loans for the period during and after any lapse of a policy.

(2)        The term "policy loan" includes any premium loan made under a policy to pay one or more premiums that were not paid to the life insurer as they fell due.

(3)        The term "policyholder" includes the owner of the policy or the person designated to pay premiums as shown on the records of the life insurer.

(4)        The term "policy" includes certificates issued by a fraternal benefit society and annuity contracts which provide for policy loans.

(i)         No other provision of law shall apply to policy loan interest rates unless made specifically applicable to such rates. (1981, c. 841, s. 1.)



§ 58-61-15. Applicability to existing policies.

§ 58‑61‑15.  Applicability to existing policies.

The provisions of this Article shall not apply to any insurance contract issued before September 1, 1981. (1981, c. 841, s. 1.)



§ 58-62-1: Repealed by Session Laws 1991, c. 681, s. 57.

Article 62.

Life and Health Insurance Guaranty Association.

§ 58‑62‑1:  Repealed by Session Laws 1991, c.  681, s. 57.



§ 58-62-2. Title.

§ 58‑62‑2.  Title.

This Article shall be known and may be cited as the North Carolina Life and Health Insurance Guaranty Association Act. (1991, c. 681, s. 56.)



§ 58-62-5: Repealed by Session Laws 1991, c. 681, s. 57.

§ 58‑62‑5:  Repealed by Session Laws 1991, c.  681, s. 57.



§ 58-62-6. Purpose.

§ 58‑62‑6.  Purpose.

(a)        The purpose of this Article is to protect, subject to certain limitations, the persons specified in G.S. 58‑62‑21(a) against failure in the performance of contractual obligations, under life and health insurance policies and annuity contracts specified in G.S. 58‑62‑21(b), because of the delinquency of the member insurer that issued the policies.

(b)        To provide this protection, an association of insurers is created to pay benefits and to continue coverages as limited herein, and members of the Association are subject to assessment to provide funds to carry out the purpose of this Article. (1991, c. 681, s. 56.)



§ 58-62-10: Repealed by Session Laws 1991, c. 681, s. 57.

§ 58‑62‑10:  Repealed by Session Laws 1991, c.  681, s. 57.



§ 58-62-11. Construction.

§ 58‑62‑11.  Construction.

This Article shall be liberally construed to effect the purpose under G.S. 58‑62‑6, which shall constitute an aid and guide to interpretation. (1991, c. 681, s. 56.)



§ 58-62-15: Repealed by Session Laws 1991, c. 681, s. 57.

§ 58‑62‑15:  Repealed by Session Laws 1991, c.  681, s. 57.



§ 58-62-16. Definitions.

§ 58‑62‑16.  Definitions.

As used in this Article:

(1)        "Account" means any of the two accounts created under G.S. 58‑62‑26.

(2)        "Association" means the North Carolina Life and Health Insurance Guaranty Association created under G.S. 58‑62‑26.

(3)        "Board" means the board of directors of the Association established under G.S. 58‑62‑31.

(4)        "Contractual obligation" means any obligation under a policy or certificate under a group policy, or part thereof, for which coverage is provided under G.S. 58‑62‑21.

(5)        "Covered policy" means any policy within the scope of this Article under G.S. 58‑62‑21.

(6)        "Delinquent insurer" means an impaired insurer or an insolvent insurer; and "delinquency" means an insurer impairment or insolvency.

(7)        "Health insurance" includes hospital or medical service corporation contracts, accident and health insurance, accident insurance, and disability insurance.

(8)        "Impaired insurer" means a member insurer that, after the effective date of this Article, is not an insolvent insurer, and (i) is deemed by the Commissioner to be potentially unable to fulfill its contractual obligations or (ii) is placed under an order of rehabilitation or conservation by a court of competent jurisdiction.

(9)        "Insolvent insurer" means a member insurer that, after the effective date of this Article, is placed under an order of liquidation with a finding of insolvency by a court of competent jurisdiction.

(10)      "Insurance regulator" means the official or agency of another state that is responsible for the regulation of a foreign insurer.

(11)      "Member insurer" means any insurer and any hospital or medical service corporation that is governed by Article 65 of this Chapter and that is licensed or that holds a license to transact in this State any kind of insurance for which coverage is provided under G.S. 58‑62‑21; and includes any insurer whose license in this State may have been suspended, revoked, not renewed or voluntarily withdrawn, but does not include an entity governed by Article 67 of this Chapter; fraternal order or fraternal benefit society; mandatory State pooling plan; mutual assessment company or any entity that operates on an assessment basis; insurance exchange; or any entity similar to any of the foregoing.

(12)      "Moody's Corporate Bond Yield Average" means the Monthly Average Corporates as published by Moody's Investors Service, Inc., or any successor thereto.

(13)      "Person" includes an individual, corporation, company, partnership, association, or aggregation of individuals.

(14)      "Plan" means the plan of operation established under G.S. 58‑62‑46.

(15)      "Policy" includes a master group contract and subscriber contract under Article 65 of this Chapter, a contract of insurance and an annuity contract.

(16)      "Premiums" means amounts received in any calendar year on covered policies less premiums, considerations, and deposits returned thereon, and less dividends and experience credits thereon. "Premiums" does not include any amounts received for any policies or for the parts of any policies for which coverage is not provided under G.S. 58‑ 62‑21(b); except that assessable premium shall not be reduced on account of G.S. 58‑62‑21(c)(3) relating to interest limitations and G.S. 58‑62‑21(d)(2) relating to limitations with respect to any one individual, any one participant, and any one contract holder.

(17)      "Resident" means any person who resides in this State when a member insurer is determined to be a delinquent insurer and to whom a contractual obligation is owed. A person may be a resident of only one state, which in the case of a person other than a natural person shall be its principal place of business. "Resident" also means a U.S. citizen residing outside of the United States who owns a covered policy that was purchased from a member insurer while that person resided in this State.

(17a)    "Structured settlement annuities" means any contracts or certificates for annuities issued to fund, in whole or in part, a settlement agreement for a matter involving personal injury or illness, including any settlement agreement permitted under Chapter 97 of the General Statutes.

(18)      "Unallocated annuity contract" means any annuity contract or group annuity certificate that is not issued to and owned by an individual, except to the extent of any annuity benefits guaranteed to an individual by an insurer under the contract or certificate.  (1991, c. 681, s. 56; 1993, c. 452, s. 60; 1995, c. 177, s. 1; 2009‑448, s. 1.)



§ 58-62-20: Repealed by Session Laws 1991, c. 681, s. 57.

§ 58‑62‑20:  Repealed by Session Laws 1991, c.  681, s. 57.



§ 58-62-21. Coverage and limitations.

§ 58‑62‑21.  Coverage and limitations.

(a)        This Article provides coverage for the policies and contracts specified in subsection (b) of this section:

(1)        To persons other than persons specified in subdivisions (3) and (4) of this subsection who, regardless of where they reside (except for nonresident certificate holders under group policies), are the beneficiaries, assignees, or payees of the persons covered under subdivision (2) of this subsection;

(2)        To persons other than persons specified in subdivisions (3) and (4) of this subsection who are owners or certificate holders under the policies, or in the case of unallocated annuity contracts to the persons who are the contract holders, and who are residents of this State, or who are not residents of this State, but only under all of the following conditions: (i) the insurers that issued the policies are domiciled in this State; (ii) the insurers never held a license in the states in which the persons reside; (iii) the states have associations similar to the association created by this Article; and (iv) the persons are not eligible for coverage by the associations;

(3)        To persons who are payees (or beneficiaries of payees if the payees are deceased) under structured settlement annuities if the payees are residents of this State, regardless of where the contract owners of the structured settlement annuities reside; and

(4)        To persons who are payees (or beneficiaries of payees if the payees are deceased) under structured settlement annuities if the payees are not residents of this State, but only if all of the following conditions are met:

a.         The contract owners of the structured settlement annuities are residents of this State or, if not residents of this State, (i) the insurers that issued the structured settlement annuities are domiciled in this State and (ii) the state in which the contract owners reside has an association similar to the Association created by this Article; and

b.         Neither the payees (or beneficiaries of payees if the payees are deceased) nor the contract owners of the structured settlement annuities are eligible for coverage by an association of the state in which the payees or contract owners reside.

(b)        This Article provides coverage to the persons specified in subsection (a) of this section for direct, nongroup life, health, annuity, and supplemental policies, for certificates under direct group policies and contracts, and for unallocated annuity contracts issued by member insurers, except as limited by this Article. Annuity contracts and certificates under group annuity contracts include guaranteed investment contracts, deposit administration contracts, unallocated funding agreements, allocated funding agreements, structured settlement agreements, lottery contracts, and any immediate or deferred annuity contracts.

(c)        This Article does not provide coverage for:

(1)        Any part of a policy not guaranteed by the insurer, or under which the risk is borne by the policyholder;

(2)        Any policy or contract of reinsurance, unless assumption certificates have been issued;

(3)        Any part of a policy to the extent that the rate of interest on which it is based:

a.         Averaged over the period of four years before the date on which the Association becomes obligated with respect to the policy, exceeds a rate of interest determined by subtracting two percentage points from Moody's Corporate Bond Yield Average averaged for that same four‑year period or for a lesser period if the policy was issued less than four years before the Association became obligated; and

b.         On and after the date on which the Association becomes obligated with respect to the policy, exceeds the rate of interest determined by subtracting three percentage points from Moody's Corporate Bond Yield Average as most recently available;

(4)        Any plan or program of an employer, association, or similar entity to provide life, health, or annuity benefits to its employees or members to the extent that the plan or program is self‑funded or uninsured, including benefits payable by an employer, association, or similar entity under:

a.         A multiple employer welfare arrangement as defined in section 514 of the Employee Retirement Income Security Act of 1974, as amended;

b.         A minimum premium group insurance plan;

c.         A stop‑loss group insurance plan; or

d.         An administrative services only contract;

(5)        Any part of a policy to the extent that it provides dividends or experience‑rating credits, or provides that any fees or allowances be paid to any person, including the policyholder, in connection with the service to or administration of the policy;

(6)        Any policy issued in this State by a member insurer at a time when it was not licensed to issue the policy in this State;

(7)        Any unallocated annuity contract issued to an employee benefit plan protected under the federal Pension Benefit Guaranty Corporation; and

(8)        Any part of any unallocated annuity contract that is not issued to or in connection with a specific employee, union, or association of natural persons benefit plan or a government lottery.

(d)        The benefits for which the Association is liable do not, in any event, exceed the lesser of:

(1)        The contractual obligations for which the insurer is liable or would have been liable if it were not a delinquent insurer; or

(2)        With respect to any one individual, regardless of the number of policies, three hundred thousand dollars ($300,000) for all benefits, including cash values; or

(3)        With respect to each individual participating in a governmental retirement plan established under section 401, 403(b), or 457 of the Internal Revenue Code covered by an unallocated annuity contract, or the beneficiaries of each individual if deceased, in the aggregate, three hundred thousand dollars ($300,000) in present value annuity benefits, including net cash surrender and net cash withdrawal values; or

(4)        With respect to any one contract holder covered by any unallocated annuity contract not included in subdivision (3) of this subsection, five million dollars ($5,000,000) in benefits, regardless of the number of such contracts held by that contract holder; or

(5)        With respect to any one contract holder of a structured settlement annuity, one million dollars ($1,000,000) for all benefits, including cash values.

(e)        In no event is the Association liable to expend more than five hundred thousand dollars ($500,000) in the aggregate with respect to any one individual under this section. This subsection does not apply to structured settlement annuities.  (1991, c. 681, s. 56; c. 720, s. 93; 1993, c. 452, s. 61; 2009‑448, ss. 2, 3, 4.)



§ 58-62-25: Repealed by Session Laws 1991, c. 681, s. 57.

§ 58‑62‑25:  Repealed by Session Laws 1991, c.  681, s. 57.



§ 58-62-26. Creation of the Association.

§ 58‑62‑26.  Creation of the Association.

(a)        There is created a nonprofit legal entity to be known as the North Carolina Life and Health Insurance Guaranty Association.  All member insurers shall be and remain members of the Association as a condition of their authority to transact insurance in this State.  The Association shall perform its functions under the Plan established and approved under G.S. 58‑62‑46 and shall exercise its powers through the Board established under G.S. 58‑62‑31.  For purposes of administration and assessment, the Association shall maintain two accounts:

(1)        The life insurance and annuity account, which includes the following subaccounts:

a.         Life insurance account;

b.         Annuity account.

(2)        The health insurance account.

(b)        The Association is under the immediate supervision of the Commissioner and is subject to the applicable provisions of this Chapter.  Meetings or records of the Association may be opened to the public upon majority vote of the Board. (1991, c. 681, s. 56.)



§ 58-62-30: Repealed by Session Laws 1991, c. 681, s. 57.

§ 58‑62‑30:  Repealed by Session Laws 1991, c.  681, s. 57.



§ 58-62-31. Board of directors.

§ 58‑62‑31.  Board of directors.

(a)        The Board shall consist of not less than five nor more than nine member insurers serving terms as established in the Plan.  The members of the Board shall be selected by member insurers, subject to the Commissioner's approval.  Vacancies on the Board shall be filled for the remaining period of the term by a majority vote of the remaining Board members, subject to the Commissioner's approval.  To select the initial Board, and initially organize the Association, the Board's predecessor shall notify all member insurers of the time and place of the organizational meeting.  In determining voting rights at the organizational meeting, each member insurer is entitled to one vote in person or by proxy.  If the Board is not selected within 60 days after notice of the organizational meeting, the Commissioner may appoint the initial members.

(b)        In approving selections or in appointing members to the Board, the Commissioner shall consider, among other things, whether all member insurers are fairly represented.

(c)        Members of the Board may be reimbursed from the assets of the Association for expenses they incur as members of the Board, but they shall not otherwise be compensated by the Association for their services. (1991, c. 681, s. 56.)



§ 58-62-35: Repealed by Session Laws 1991, c. 681, s. 57.

§ 58‑62‑35:  Repealed by Session Laws 1991, c.  681, s. 57.



§ 58-62-36. Powers and duties of the Association.

§ 58‑62‑36.  Powers and duties of the Association.

(a)        If a member insurer is an impaired domestic insurer, the Association may, subject to any conditions imposed by the Association and approved by the Commissioner that do not impair the contractual obligations of the impaired insurer and that are, except in cases of court‑ordered conservation or rehabilitation, also approved by the impaired insurer:

(1)        Guarantee, assume, or reinsure, or cause to be guaranteed, assumed, or reinsured, any or all of the policies of the impaired insurer;

(2)        Provide such monies, pledges, notes, guarantees, or other means as are proper to carry out subdivision (1) of this subsection and assure payment of the contractual obligations of the impaired insurer pending action under subdivision (1) of this subsection; or

(3)        Lend money to the impaired insurer.

(b)        If a member insurer is an impaired insurer, whether domestic, foreign, or alien, and the insurer is not paying claims in a timely manner, then subject to the preconditions specified in subsection (c) of this section, the Association shall, in its discretion, either:

(1)        Take any of the actions specified in subsection (a) of this section, subject to the conditions therein; or

(2)        Provide substitute benefits in lieu of the contractual obligations of the impaired insurer solely for health claims, periodic annuity benefit payments, death benefits, supplemental benefits, and cash withdrawals for policyowners who petition therefor under claims of emergency or hardship in accordance with standards proposed by the Association and approved by the Commissioner.

(c)        The Association is subject to the requirements of subsection (b) of this section only if:

(1)        The laws of the impaired insurer's state of domicile provide that until all payments of or on account of the impaired insurer's contractual obligations by all guaranty associations, along with all expenses thereof and interest on all the payments and expenses, have been repaid to the guaranty associations or a plan of repayment by the impaired insurer has been approved by the guaranty associations, the delinquency proceeding shall not be dismissed; neither the impaired insurer nor its assets may be returned to the control of its shareholders or private management; and the impaired insurer may not solicit or accept new business or have any suspended or revoked license restored; and

(2)        The impaired insurer is a domestic insurer that has been placed under an order of rehabilitation by a court of competent jurisdiction in this State; or the impaired insurer is a foreign or alien insurer that has been prohibited from soliciting or accepting new business in this State, its license has been suspended or revoked in this State, and a petition for rehabilitation or liquidation has been filed in a court of competent jurisdiction in its state of domicile by that state's insurance regulator.

(d)        If a member insurer is an insolvent insurer, the Association shall, in its discretion, either:

(1)        Guarantee, assume or reinsure, or cause to be guaranteed, assumed, or reinsured, the policies of the insolvent insurer; or

(2)        Assure payment of the contractual obligations of the insolvent insurer; and

(3)        Provide such monies, pledges, guarantees, or other means as are reasonably necessary to discharge those duties; or

(4)        With respect only to life and health insurance policies, provide benefits and coverages in accordance with subsection (e) of this section.

(e)        When proceeding under subdivision (b)(2) or (d)(4) of this section, the Association shall, with respect to only life and health insurance policies:

(1)        Assure payment of benefits for premiums identical to the premiums and benefits (except for terms of conversion and renewability) that would have been payable under the policies of the insolvent insurer, for claims incurred:

a.         With respect to group policies, not later than the earlier of the next renewal date under the policies or 45 days, but in no event less than 30 days after the date on which the Association becomes obligated with respect to the policies;

b.         With respect to individual policies, not later than the earlier of the next renewal date (if any) under the policies or one year, but in no event less than 30 days from the date on which the Association becomes obligated with respect to the policies;

(2)        Make diligent efforts to provide all known insureds or group policyholders with respect to group policies 30 days' notice of the termination of the benefits provided; and

(3)        With respect to individual policies, make available to each known insured, or owner if other than the insured, and with respect to an individual formerly insured under a group policy who is not eligible for replacement group coverage, make available substitute coverage on an individual basis in accordance with the provisions of subsection (f) of this section, if the insured had a right under law or the terminated policy to convert coverage to individual coverage or to continue an individual policy in force until a specified age or for a specified time, during which the insurer had no right unilaterally to make changes in any provision of the policy or had a right only to make changes in premium by class.

(f)         In providing the substitute coverage required under subdivision (e)(3) of this section, the Association may offer either to reissue the terminated coverage or to issue an alternative policy.  An alternative or reissued policy shall be offered without requiring evidence of insurability, and shall not provide for any waiting period or exclusion that would not have applied under the terminated policy.  The Association may reinsure any alternative or reissued policy.

(g)        Alternative life or health insurance policies adopted by the Association are subject to the Commissioner's approval.  The Association may adopt alternative policies of various types for future issuance without regard to any particular delinquency.  Alternative policies shall contain at least the minimum statutory provisions required in this State and provide benefits that are not unreasonable in relation to the premium charged.  The Association shall set the premium in accordance with a table of rates, which it shall adopt.  The premium shall reflect the amount of insurance to be provided and the age and class of risk of each insured, but it shall not reflect any changes in the health of the insured after the original policy was last underwritten.  Any alternative policy issued by the Association shall provide coverage of a type similar to that of the policy issued by the delinquent insurer, as determined by the Association.

(h)        If the Association elects to reissue terminated coverage at a premium rate different from that charged under the terminated life or health insurance policy, the premium shall be set by the Association in accordance with the amount of insurance provided and the age and class of risk, subject to the approval of the Commissioner or by a court of competent jurisdiction.

(i)         The Association's obligations with respect to coverage under any life or health insurance policy of the delinquent insurer or under any reissued or alternative policy cease on the date the coverage or policy is replaced by another similar policy by the policyholder, the insured, or the Association.

(j)         When proceeding under subdivision (b)(2) of this section or under subsection (c) of this section with respect to any policy carrying guaranteed minimum interest rates, the Association shall assure the payment or crediting of a rate of interest consistent with G.S. 58‑62‑21(c)(3).

(k)        Nonpayment of premiums within 31 days after the date required under the terms of any guaranteed, assumed, alternative, or reissued policy or substitute coverage terminates the Association's obligations under the policy or coverage under this Article with respect to the policy or coverage, except with respect to any claims incurred or any net cash surrender value that may be due under this Article.

(l)         Premiums due for coverage after an entry of an order of liquidation of an insolvent insurer belong to and are payable at the direction of the Association; and the Association is liable for unearned premiums owed to policyowners arising after the entry of the order.

(m)       The protection provided by this Article does not apply where any similar guaranty protection is provided to residents of this State by the laws of the domiciliary state or jurisdiction of a delinquent foreign or alien insurer.

(n)        In carrying out its duties under subsections (b) through (d) of this section, the Association may, subject to approval by the court:

(1)        Impose permanent policy liens in connection with any guarantee, assumption, or reinsurance agreement, if the Association finds that the amounts that can be assessed under this Article are less than the amounts needed to assure full and prompt performance of the Association's duties under this Article, or that the economic or financial conditions as they affect member insurers are sufficiently adverse to render the imposition of the permanent policy liens to be in the public interest;

(2)        Impose temporary moratoria or liens on payments of cash values and policy loans, or any other right to withdraw funds held in conjunction with policies, in addition to any contractual provisions for deferral of cash or policy loan value.

(o)        If the Association fails to act within a reasonable period of time as provided in subdivision (b)(2) of this section and subsections (d) and (e) of this section, the Commissioner has the powers and duties of the Association under this Article with respect to delinquent insurers.

(p)        The Association may render assistance and advice to the Commissioner, upon the Commissioner's request concerning rehabilitation, payment of claims, continuance of coverage, or the performance of other contractual obligations of any delinquent insurer.

(q)        The Association has standing to appear before any court in this State with jurisdiction over a delinquent insurer for which the Association is or may become obligated under this Article.  This standing extends to all matters germane to the powers and duties of the Association, including, but not limited to, proposals for reinsuring, modifying, or guaranteeing the policies of the delinquent insurer and the determination of the policies and contractual obligations.  The Association also has the right to appear or intervene before a court in another state with jurisdiction over a delinquent insurer for which the Association is or may become obligated or with jurisdiction over a third party against whom the Association may have rights through subrogation of the insurer's policyholders.

(r)        Any person receiving benefits under this Article is considered to have been assigned the rights under, and any causes of action relating to, the covered policy to the Association to the extent of the benefits received because of this Article, whether the benefits are payments of or on account of contractual obligations, continuation of coverage, or provision of substitute or alternative coverages.  The Association may require an assignment to it of such rights and cause of action by any payee, policyowner, beneficiary, insured or annuitant as a condition precedent to the receipt of any right or benefits conferred by this Article upon the person.  The subrogation rights of the Association under this subsection have the same priority against the delinquent insurer's assets as that possessed by the person entitled to receive benefits under this Article.  In addition to other provisions of this subsection, the Association has all common‑law rights of subrogation and any other equitable or legal remedy that would have been available to the delinquent insurer or holder of a policy with respect to the policy.

(s)        The Association may:

(1)        Enter into contracts that are necessary or proper to carry out the provisions and purposes of this Article;

(2)        Sue or be sued, including taking any legal actions necessary or proper to recover any unpaid assessments under G.S. 58‑62‑41 and to settle claims or potential claims against it;

(3)        Borrow money to effect the purposes of this Article; any notes or other evidence of indebtedness of the Association not in default shall be legal investments for domestic insurers and may be carried as admitted assets;

(4)        Employ or retain persons that are necessary to handle the financial transactions of the Association, and to perform other functions that become necessary or proper under this Article;

(5)        Take legal action that may be necessary to avoid payment of improper claims;

(6)        Exercise, for the purposes of this Article and to the extent approved by the Commissioner, the powers of a domestic life or health insurer, but in no case may the Association issue insurance policies or annuity contracts other than those issued to perform its obligations under this Article.

(t)         The Association may join an organization of one or more other state associations of similar purposes, in order to further the purposes of this Article and administer the powers and duties of the Association. (1991, c. 681, s. 56, c. 720, s. 94.)



§ 58-62-40: Repealed by Session Laws 1991, c. 681, s. 57.

§ 58‑62‑40:  Repealed by Session Laws 1991, c.  681, s. 57.



§ 58-62-41. Assessments.

§ 58‑62‑41.  Assessments.

(a)        To provide the funds necessary to carry out the powers and duties of the Association, the Board shall assess the member insurers, separately for each account, at such time and for such amounts as the Board finds necessary. Assessments are due not less than 30 days after prior written notice to the member insurers and shall accrue interest at the rate of one percent (1%) per month, or any part thereof, after the due date.

(b)        There shall be two classes of assessments, as follows:

(1)        Class A assessments shall be made for the purpose of meeting administrative and legal costs and other expenses and examinations conducted under the authority of G.S. 58‑62‑56(e). Class A assessments may be made whether or not they are related to a particular delinquent insurer.

(2)        Class B assessments shall be made to the extent necessary to carry out the powers and duties of the Association under G.S. 58‑62‑36 with regard to a delinquent insurer.

(c)        The amount of any Class A assessment shall be determined by the Board and may or may not be prorated. If prorated, the Board may provide that it be credited against future Class B assessments. If not prorated, the assessment shall not exceed one hundred fifty dollars ($150.00) per member insurer in any one calendar year. The amount of any Class B assessment shall be allocated for assessment purposes among the accounts pursuant to an allocation formula, which may be based on the premiums or reserves of the delinquent insurer or any other standard considered by the Board in its sole discretion to be fair and reasonable under the circumstances.

(d)        Class B assessments against member insurers for each account and subaccount shall be in the proportion that the premiums received on business in this State by each assessed member insurer or policies covered by each account for the three most recent calendar years for which information is available preceding the year in which the insurer became delinquent, as the case may be, bears to the premiums received on business in this State for those calendar years by all assessed member insurers.

(e)        Assessments for funds to meet the requirements of the Association with respect to a delinquent insurer shall not be made until necessary to implement the purposes of this Article. Classification of assessments under subsection (b) of this section and computation of assessments under this subsection shall be made with a reasonable degree of accuracy, recognizing that exact determinations may not always be possible.

(f)         The Association may abate or defer, in whole or in part, the assessment of a member insurer if, in the Board's opinion, payment of the assessment would endanger the member insurer's ability to fulfill its contractual obligations. If an assessment against a member insurer is abated, or deferred in whole or in part, the amount by which the assessment is abated or deferred may be assessed against the other member insurers in a manner consistent with the basis for assessments set forth in this section.

(g)        The total of all assessments upon a member insurer for the life and annuity account and for each subaccount thereunder shall not in any one calendar year exceed two percent (2%) and for the health account shall not in any one calendar year exceed two percent (2%) of the insurer's average premiums received in this State on the policies and contracts covered by the account during the three calendar years preceding the year in which an insurer became a delinquent insurer. If the maximum assessment, together with the other assets of the Association in any account, does not provide in any one year in either account an amount sufficient to carry out the Association's responsibilities, the necessary additional funds shall be assessed as soon thereafter as permitted by this Article.

(h)        The Board may provide in the Plan a method of allocating funds among claims, whether relating to one or more delinquent insurers, when the maximum assessment will be insufficient to cover anticipated claims.

(i)         If a one percent (1%) assessment for any subaccount of the life and annuity account in any one year does not provide an amount sufficient to carry out the Association's responsibilities, then under subsection (d) of this section, the Board shall assess all subaccounts of the life and annuity account for the necessary additional amount, subject to the maximum stated in subsection (g) of this section.

(j)         The Board may, by an equitable method as established in the Plan, refund to member insurers, in proportion to the contribution of each insurer to that account, the amount by which the assets of the account exceed the amount the Board finds is necessary to carry out during the coming year the obligations of the Association with regard to that account, including assets accruing from assignment, subrogation, net realized gains, and income from investments. A reasonable amount may be retained in any account to provide funds for the continuing expenses of the Association and for future losses.

(k)        It is proper for any member insurer, in determining its premium rates and policyowner dividends as to any kind of insurance within the scope of this Article, to consider the amount reasonably necessary to meet its assessment obligations under this Article.

(l)         The Association shall issue to each insurer paying an assessment under this Article, other than a Class A assessment, a certificate of contribution, in a form prescribed by the Commissioner, for the amount of the assessment so paid. All outstanding certificates shall be of equal dignity and priority without reference to amounts or dates of issue. (1991, c. 681, s. 56; 1993, c. 452, ss. 61.1, 62; 1995, c. 193, ss. 47, 48.)



§ 58-62-45: Repealed by Session Laws 1991, c. 681, s. 57.

§ 58‑62‑45:  Repealed by Session Laws 1991, c.  681, s. 57.



§ 58-62-46. Plan of operation.

§ 58‑62‑46.  Plan of operation.

(a)        The Association shall submit to the Commissioner a Plan and any amendments necessary or suitable to assure the fair, reasonable, and equitable administration of the Association.  The Plan and any amendments shall become effective upon the Commissioner's written approval or unless the Commissioner has not disapproved it within 30 days.

(b)        If the Association fails to submit a suitable Plan within 120 days after the effective date of this Article or if at any time thereafter the Association fails to submit suitable amendments to the Plan, the Commissioner shall, after notice and hearing, adopt rules that are necessary or advisable to carry out the provisions of this Article.  The rules shall continue in force until modified by the Commissioner or superseded by a Plan submitted by the Association and approved by the Commissioner.

(c)        All member insurers shall comply with the Plan.

(d)        The Plan shall, in addition to other requirements specified in this Article, establish:

(1)        Procedures for handling the assets of the Association;

(2)        The amount and method of reimbursing members of the Board under G.S. 58‑62‑31;

(3)        Regular places and times for meetings, including telephone conference calls, of the Board;

(4)        Procedures for records to be kept of all financial transactions of the Association, its agents, and the Board;

(5)        The procedures whereby selections for the Board will be made and submitted to the Commissioner;

(6)        Any additional procedures for assessments under G.S. 58‑62‑41;

(7)        Additional provisions necessary or proper for the execution of the powers and duties of the Association.

(e)        The Plan may provide that any or all powers and duties of the Association, except those under G.S. 58‑62‑36(r) and G.S. 58‑62‑41, may be delegated to a corporation, association, or other organization that performs or will perform functions similar to those of the Association, or its equivalent, in two or more states.  Such a corporation, association, or organization shall be reimbursed for any payments made on behalf of the Association and shall be paid for its performance of any function of the Association.  A delegation under this subsection is effective only with the approval of both the Board and the Commissioner, and may be made only to a corporation, association, or organization that extends protection not substantially less favorable and effective than that provided by this Article. (1991, c. 681, s. 56.)



§ 58-62-50: Repealed by Session Laws 1991, c. 681, s. 57.

§ 58‑62‑50:  Repealed by Session Laws 1991, c.  681, s. 57.



§ 58-62-51. Duties and powers of the Commissioner.

§ 58‑62‑51.  Duties and powers of the Commissioner.

(a)        In addition to other duties and powers specified in this Article, the Commissioner shall:

(1)        Upon request of the Board, provide the Association with a statement of the premiums in this State and any other appropriate states for each member insurer;

(2)        When an impairment is declared and the amount of the impairment is determined, serve a demand upon the impaired insurer to make good the impairment within a reasonable time; notice to the impaired insurer shall constitute notice to its shareholders, if any; the failure of the insurer to comply promptly with the demand does not excuse the Association from the performance of its powers and duties under this Article; and

(3)        In any liquidation or rehabilitation proceeding involving a domestic insurer, be appointed as the liquidator or rehabilitator as provided in Article 30 of this Chapter.

(b)        The Commissioner may suspend or revoke, after notice and hearing, the license to transact insurance in this State of any member insurer that fails to pay an assessment when due or fails to comply with the Plan.  As an alternative the Commissioner may levy a forfeiture on any member insurer that fails to pay an assessment when due.  The forfeiture shall not exceed five percent (5%) of the unpaid assessment per month, but no forfeiture shall be less than one hundred dollars ($100.00) per month.

(c)        Any action of the Board or the Association may be appealed to the Commissioner by any member insurer if the appeal is taken within 60 days of the final action being appealed.  If a member company is appealing an assessment, the amount assessed shall be paid to the Association and available to meet Association obligations during the pendency of an appeal.  If the appeal on the assessment is upheld, the amount paid in error or excess shall be returned to the member company.  No later than 20 days before each hearing, the appellant shall file with the Commissioner or the Commissioner's designated hearing officer and shall serve on the appellee a written statement of the appellant's case and any evidence the appellant intends to offer at the hearing.  No later than five days before the hearing, the appellee shall file with the Commissioner or the Commissioner's designated hearing officer and shall serve on the appellant a written statement of the appellee's case and any evidence the appellee intends to offer at the hearing.  Each hearing shall be recorded and transcribed.  The cost of the recording and transcribing shall be borne equally by the appellant and appellee; however, upon any final adjudication the prevailing party shall be reimbursed for that party's share of the costs by the other party.  Each party shall, on a date determined by the Commissioner or the Commissioner's designated hearing officer, but not sooner than 15 days after delivery of the completed transcript to the party, submit to the Commissioner or the Commissioner's designated hearing officer and serve on the other party, a proposed order.  The Commissioner or the Commissioner's designated hearing officer shall then issue an order.  Any final action or order of the Commissioner or the Commissioner's designated hearing officer is subject to judicial review under G.S. 58‑2‑75.

(d)        The liquidator, rehabilitator, or conservator of any impaired insurer may notify all interested persons of the effect of this Article. (1991, c. 681, s. 56.)



§ 58-62-55: Repealed by Session Laws 1991, c. 681, s. 57.

§ 58‑62‑55:  Repealed by Session Laws 1991, c.  681, s. 57.



§ 58-62-56. Prevention of delinquencies.

§ 58‑62‑56.  Prevention of delinquencies.

(a)        To aid in the detection and prevention of insurer delinquencies, it is the Commissioner's duty to:

(1)        Notify insurance regulators when revoking or suspending the license of a member insurer, or making any formal order that the insurer restrict its premium writing, obtain additional contributions to surplus, withdraw from this State, reinsure all or any part of its business, or increase capital, surplus, or any other account for the security of policyholders or creditors. That notice shall be sent electronically through the NAIC headquarters and mailed to all insurance regulators within 30 days following the action taken or the date on which the action occurs.

(2)        Report to the Board when the Commissioner has taken any of the actions in subdivision (1) of this subsection or has received a report from another insurance regulator indicating that any such action has been taken in another state. The report to the Board shall contain all significant details of the action taken or the report received from another insurance regulator.

(3)        Report to the Board when the Commissioner has reasonable cause to believe from any examination, whether completed or in process, of any member insurer that the insurer may be delinquent.

(4)        Furnish the Board with the NAIC Insurance Regulatory Information System financial test ratios and a listing of companies that are not included in the ratios developed by the NAIC; and the Board may use that data in carrying out its duties and responsibilities under this section. The data shall be kept confidential by the Board until it is made public by the Commissioner or another lawful authority.

(b)        The Commissioner may seek the advice and recommendations of the Board concerning any matter affecting the Commissioner's duties and responsibilities regarding the financial condition of member insurers and other entities seeking admission to transact insurance business in this State.

(c)        The Board may, upon majority vote, make reports and recommendations to the Commissioner upon any matter germane to the solvency, liquidation, rehabilitation, or conservation of any member insurer or germane to the solvency of any company seeking to do an insurance business in this State. The reports and recommendations are not public records.

(d)        The Board shall, upon majority vote, notify the Commissioner of any information indicating that any member insurer may be delinquent.

(e)        The Board may, upon majority vote, request that the Commissioner order an examination of any member insurer that the Board in good faith believes may be delinquent. Within 30 days of the receipt of the request, the Commissioner shall begin the examination. The examination may be conducted as an NAIC examination or may be conducted by persons the Commissioner designates. The examination report shall be treated as are other examination reports. In no event shall the examination report be released to the Board before its release to the public; but this does not preclude the Commissioner from complying with subsection (a) of this section.  The Commissioner shall notify the Board when the examination is completed.  The request for an examination shall be kept on file by the Commissioner, but shall not be open to public inspection before the release of the examination report to the public.

(f)         The Board may, upon majority vote, make recommendations to the Commissioner for the detection and prevention of insurer delinquencies.

(g)        The Board shall, at the conclusion of any insurer insolvency in which the Association was obligated to pay covered claims, prepare a report to the Commissioner containing any information that it has in its possession bearing on the history and causes of the insolvency.  The Board shall cooperate with the boards of directors of guaranty associations in other states in preparing a report on the history and causes of insolvency of a particular insurer, and the Board may adopt by reference any report prepared by such other associations. (1991, c. 681, s. 56; 1995, c. 360, s. 2(k).)



§ 58-62-60: Repealed by Session Laws 1991, c. 681, s. 57.

§ 58‑62‑60:  Repealed by Session Laws 1991, c.  681, s. 57.



§ 58-62-61. Miscellaneous provisions.

§ 58‑62‑61.  Miscellaneous provisions.

(a)        Nothing in this Article reduces the liability for unpaid assessments of the insureds of a delinquent insurer operating under an insurance plan with assessment liability.

(b)        Records shall be kept of all negotiations and meetings in which the Association or its representatives are involved and in which the activities of the Association in carrying out its powers and duties under G.S. 58‑62‑36 are discussed.  Records of those negotiations or meetings shall be made public only upon the termination of a liquidation, rehabilitation, or conservation proceeding involving the delinquent insurer, upon the termination of the delinquency of the insurer, or upon the order of a court of competent jurisdiction.  Nothing in this subsection limits the duty of the Association to render a report of its activities under G.S. 58‑62‑66.

(c)        For the purpose of carrying out its obligations under this Article, the Association is a creditor of the delinquent insurer to the extent of assets attributable to covered policies reduced by any amounts to which the Association is entitled as subrogee under G.S. 58‑62‑36(r).  Assets of the delinquent insurer attributable to covered policies shall be used to continue all covered policies and pay all contractual obligations of the delinquent insurer as required by this Article.  Assets attributable to covered policies, as used in this subsection, are that proportion of the assets that the reserves that should have been established for the policies bear to the reserves that should have been established for all policies of insurance written by the delinquent insurer.

(d)        Before the termination of any liquidation, rehabilitation, or conservation proceeding, the court may take into consideration the contributions of the respective parties, including the Association, the shareholders, and policyowners of the insolvent insurer, and any other party with a bona fide interest, in making an equitable distribution of the ownership rights of the insolvent insurer.  In making such a determination, consideration shall be given to the welfare of the policyholders of the continuing or successor insurer.

(e)        No distribution to stockholders, if any, of a delinquent insurer shall be made until and unless the Association has fully recovered the total amount of its valid claims with interest thereon for funds expended in carrying out its powers and duties under G.S. 58‑62‑36 with respect to the insurer.

(f)         If an order for liquidation or rehabilitation of an insurer domiciled in this State has been entered, the receiver appointed under the order has a right to recover on behalf of the insurer, from any affiliate that controlled it, the amount of distributions, other than stock dividends paid by the insurer on its capital stock, made at any time during the five years preceding the petition for liquidation or rehabilitation subject to the limitations of subsections (g) through (i) of this section.

(g)        No such distribution is recoverable if the insurer shows that when paid the distribution was lawful and reasonable, and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the insurer's ability to fulfill its contractual obligations.

(h)        Any person who was an affiliate that controlled the insurer when the distributions were paid is liable up to the amount of distributions it received.  Any person who was an affiliate that controlled the insurer when the distributions were declared is liable up to the amount of distributions it would have received if they had been paid immediately.  If two or more persons are liable with respect to the same distributions, they are jointly and severally liable.

(i)         The maximum amount recoverable under this subsection is the amount needed in excess of all other available assets of the insolvent insurer to pay the insolvent insurer's contractual obligations.

(j)         If any person liable under subsection (h) of this section is insolvent, all of its affiliates that controlled it when the distribution was paid are jointly and severally liable for any resulting deficiency in the amount recovered from the insolvent affiliate. (1991, c. 681, s. 56.)



§ 58-62-65: Repealed by Session Laws 1991, c. 681, s. 57.

§ 58‑62‑65:  Repealed by Session Laws 1991, c.  681, s. 57.



§ 58-62-66. Examination of the Association; annual report.

§ 58‑62‑66.  Examination of the Association; annual report.

The Association is subject to examination and regulation by the Commissioner.  The Board shall submit to the Commissioner each year, not later than 120 days after the Association's fiscal year, a financial report in a form approved by the Commissioner and a report of its activities during the preceding fiscal year. (1991, c. 681, s. 56.)



§ 58-62-70: Repealed by Session Laws 1991, c. 681, s. 57.

§ 58‑62‑70:  Repealed by Session Laws 1991, c.  681, s. 57.



§ 58-62-75. Tax exemptions.

§ 58‑62‑75.  Tax exemptions.

The Association shall be exempt from payment of all fees and all taxes levied by this State or any of its subdivisions, except taxes levied on real property. (1973, c. 1438, s. 1.)



§ 58-62-76. Immunity.

§ 58‑62‑76.  Immunity.

There is no liability by, and no cause of action of any nature arises against, any member insurer or its agents or employees, the Association or its agents or employees, members of the Board, the Commissioner or the Commissioner's representatives, or insurance regulators or their representatives, for any act or omission by them in the performance of their powers and duties under this Article.  This immunity extends to the participation in any organization of one or more other state associations of similar purposes and to any such organization and its agents or employees. (1991, c. 681, s. 56.)



§ 58-62-77. Actions not precluded.

§ 58‑62‑77.  Actions not precluded.

Nothing in this Article precludes any resident from bringing any action against the Association in any court of competent jurisdiction with respect to any contractual obligation arising under covered policies. (1993 (Reg. Sess., 1994), c. 678, s. 26.)



§ 58-62-80: Repealed by Session Laws 1991, c. 681, s. 57.

§ 58‑62‑80:  Repealed by Session Laws 1991, c.  681, s. 57.



§ 58-62-81. Stay of proceedings; reopening default judgments.

§ 58‑62‑81.  Stay of proceedings; reopening default judgments.

All proceedings in which the insolvent insurer is a party in any court in this State shall be stayed 60 days from the date an order of liquidation, rehabilitation, or conservation is final to permit proper legal action by the Association on any matters germane to its powers or duties.  As to a judgment under any decision, order, verdict or finding based on default, the Association may apply to have the judgment set aside by the same court that made the judgment and may defend against such suit on the merits. (1991, c. 681, s. 56.)



§ 58-62-85: Repealed by Session Laws 1991, c. 681, s. 57.

§ 58‑62‑85:  Repealed by Session Laws 1991, c.  681, s. 57.



§ 58-62-86. Prohibited advertisement of Article in insurance sales; notice to policyholders.

§ 58‑62‑86.  Prohibited advertisement of Article in insurance sales; notice to policyholders.

(a)        No person shall make, publish, disseminate, circulate, or place before the public, or cause directly or indirectly to be made, published, disseminated, circulated, or placed before the public, in any newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio station or television station, or in any other way, any oral or written advertisement, announcement, or statement that uses the existence of the Association or this Article for the purpose of sale or solicitation of or inducement to purchase any kind of insurance covered by this Article.  However, this subsection does not apply to the Association or any other person who does not sell or solicit insurance.

(b)        Within 180 days after the effective date of this Article, the Association shall prepare a summary document that describes the general purposes and current limitations of this Article and that complies with subsection (c) of this section.  This document shall be submitted to the Commissioner for the Commissioner's approval.  Sixty days after receiving approval, no insurer may deliver a policy described in G.S. 58‑62‑21(b) to any person unless the document is delivered to that person before or at the time of delivery of the policy, unless subsection (d) of this section applies.  The document shall also be available upon request by a policyholder.  The distribution, delivery, contents, or interpretation of this document does not mean that either the policy or the policyholder would be covered in the event of the delinquency of a member insurer.  The document shall be revised by the Association as amendments to this Article require.  Failure to receive this document does not give any person greater rights than those stated in this Article.

(c)        The document prepared under subsection (b) of this section shall contain a clear and conspicuous disclaimer on its face.  The Commissioner shall prescribe the form and content of the disclaimer.  The disclaimer shall:

(1)        State the name and addresses of the Association and Department;

(2)        Prominently warn the policyholder that the Association may not cover the policy or, if coverage is available, it will be subject to substantial limitations and exclusions and conditioned on continued residence in this State;

(3)        State that the insurer and its agents are prohibited by law from using the existence of the Association for the purpose of sale or solicitation of or inducement to purchase any kind of insurance;

(4)        Emphasize that the applicant or policyholder should not rely on coverage under the Association when selecting an insurer; and

(5)        Provide other information as directed by the Commissioner.

(d)        No insurer or agent may deliver a policy described in G.S. 58‑62‑21(b) and excluded under G.S. 58‑62‑21(c) from coverage under this Article unless the insurer or agent, before or at the time of delivery, gives the policyholder a separate written notice that clearly and conspicuously discloses that the policy is not covered by the Association.  The Commissioner shall prescribe the form and content of the notice. (1991, c. 681, s. 56.)



§ 58-62-90: Repealed by Session Laws 1991, c. 681, s. 57.

§ 58‑62‑90:  Repealed by Session Laws 1991, c.  681, s. 57.



§ 58-62-92: Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 678, s. 27.

§ 58‑62‑92:  Repealed by Session Laws 1993 (Reg.  Sess., 1994), c. 678, s. 27.



§ 58-62-95. Use of deposits made by impaired insurer.

§ 58‑62‑95.  Use of deposits made by impaired insurer.

Notwithstanding any other provision of this Chapter pertaining to the use of deposits made by insurance companies for the protection of policyholders, the Association shall receive, upon its request, from the Commissioner and may expend, any deposit or deposits made, whether or not made pursuant to statute, by an insurer determined to be impaired under this Article to the extent those deposits are needed by the Association to pay contractual obligations of that impaired insurer owed under covered policies as required by this Article, and to the extent those deposits are needed to pay all expenses of the Association relating to the impaired insurer: Provided that the Commissioner may retain and use an amount of the deposit up to ten thousand dollars ($10,000) to defray administrative costs to be incurred by the Commissioner in carrying out his powers and duties with respect to the insolvent insurer, notwithstanding G.S. 58‑5‑70. The Association shall account to the Commissioner and the impaired insurer for all deposits received from the Commissioner under this section. After the deposits of the impaired insurer received by the Association under this section have been expended by the Association for the purposes set out in this section, the member insurers shall be assessed as provided by this Article to pay any remaining liabilities of the Association arising under this Article. (1979, c. 418; 1985, c. 666, s. 42; 1989, c. 452, s. 6; 1993 (Reg. Sess., 1994), c. 678, s. 28.)



§ 58-63-1. Declaration of purpose.

Article 63.

Unfair Trade Practices.

§ 58‑63‑1.  Declaration of purpose.

The purpose of this Article is to regulate trade practices in the business of insurance in accordance with the intent of Congress as expressed in the Act of Congress of March 9, 1945 (Public Law 15, 79th Congress), by defining, or providing for the determination of, all such practices in this State which constitute unfair methods of competition or unfair or deceptive acts or practices and by prohibiting the trade practices so defined or determined. (1949, c. 1112.)



§ 58-63-5. Definitions.

§ 58‑63‑5.  Definitions.

When used in this Article:

(1)        Repealed by Session Laws 1991, c. 720, s. 6.

(2)        "Person" means any individual, corporation, association, partnership, reciprocal exchange, interinsurer, Lloyds insurer, fraternal benefit society, and any other legal entity engaged in the business of insurance under this Chapter; and includes agents, brokers, limited representatives, and adjusters. (1949, c. 1112; 1987, c. 629, s. 10; 1991, c. 720, s. 6; 1999‑244, s. 13.)



§ 58-63-10. Unfair methods of competition or unfair and deceptive acts or practices prohibited.

§ 58‑63‑10.  Unfair methods of competition or unfair and deceptive acts or practices prohibited.

No person shall engage in this State in any trade practice which is defined in this Article as or determined pursuant to this Article to be an unfair method of competition or an unfair or deceptive act or practice in the business of insurance. (1949, c. 1112.)



§ 58-63-15. Unfair methods of competition and unfair or deceptive acts or practices defined.

§ 58‑63‑15.  Unfair methods of competition and unfair or deceptive acts or practices defined.

The following are hereby defined as unfair methods of competition and unfair and deceptive acts or practices in the business of insurance:

(1)        Misrepresentations and False Advertising of Policy Contracts.  Making, issuing, circulating, or causing to be made, issued or circulated, any estimate, illustration, circular or statement misrepresenting the terms of any policy issued or to be issued or the benefits or advantages promised thereby or the dividends or share of the surplus to be received thereon, or making any false or misleading statement as to the dividends or share or surplus previously paid on similar policies, or making any misleading representation or any misrepresentation as to the financial condition of any insurer, or as to the legal reserve system upon which any life insurer operates, or using any name or title of any policy or class of policies misrepresenting the true nature thereof, or making any misrepresentation to any policyholder insured in any company for the purpose of inducing or tending to induce such policyholder to lapse, forfeit, or surrender his insurance.

(2)        False Information and Advertising Generally.  Making, publishing, disseminating, circulating, or placing before the public, or causing, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter or poster, or over any radio station, or in any other way, an advertisement, announcement or statement containing any assertion, representation or statement with respect to the business of insurance or with respect to any person in the conduct of his insurance business, which is untrue, deceptive or misleading.

(3)        Defamation.  Making, publishing, disseminating, or circulating, directly or indirectly, or aiding, abetting or encouraging the making, publishing, disseminating or circulating of any oral or written statement or any pamphlet, circular, article or literature which is false, or maliciously critical of or derogatory to the financial condition of an insurer, and which is calculated to injure any person engaged in the business of insurance.

(4)        Boycott, Coercion and Intimidation.  Entering into any agreement to commit, or by any concerted action committing, any act of boycott, coercion or intimidation resulting in or tending to result in unreasonable restraint of, or monopoly in, the business of insurance.

(5)        False Financial Statements.  Filing with any supervisory or other public official, or making, publishing, disseminating, circulating or delivering to any person, or placing before the public, or causing directly or indirectly, to be made, published, disseminated, circulated, delivered to any person, or placed before the public, any false statement of financial condition of an insurer with intent to deceive.

Making any false entry in any book, report or statement of any insurer with intent to deceive any agent or examiner lawfully appointed to examine into its condition or into any of its affairs, or any public official to whom such insurer is required by law to report, or who has authority by law to examine into its condition or into any of its affairs, or, with like intent, willfully omitting to make a true entry of any material fact pertaining to the business of such insurer in any book, report or statement of such insurer.

(6)        Stock Operations and Insurance Company Advisory Board Contracts.  Issuing or delivering or permitting agents, officers, or employees to issue or deliver, agency company stock or other capital stock, or benefit certificates or shares in any common‑law corporation, or securities or any special or any insurance company advisory board contracts or other contracts of any kind promising returns and profit as an inducement to insurance.

(7)        Unfair Discrimination.

a.         Making or permitting any unfair discrimination between individuals of the same class and equal expectation of life in the rates charged for any contract of life insurance or of life annuity or in the dividends or other benefits payable thereon, or in any other of the terms and conditions of such contract.

b.         Making or permitting any unfair discrimination between individuals of the same class and of essentially the same hazard in the amount of premium, policy fees, or rates charged for any policy or contract of accident or health insurance or in the benefits payable thereunder, or in any of the terms or conditions of such contract, or in any other manner whatever.

c.         Making or permitting any unfair discrimination between or among individuals or risks of the same class and of essentially the same hazard by refusing to issue, refusing to renew, cancelling, or limiting the amount of insurance coverage on a property or casualty risk because of the geographic location of the risk, unless:

1.         The refusal or limitation is for the purpose of preserving the solvency of the insurer and is not a mere pretext for unfair discrimination, or

2.         The refusal, cancellation, or limitation is required by law.

d.         Making or permitting any unfair discrimination between or among individuals or risks of the same class and of essentially the same hazard by refusing to issue, refusing to renew, cancelling, or limiting the amount of insurance coverage on a residential property risk, or the personal property contained therein, because of the age of the residential property, unless:

1.         The refusal or limitation is for the purpose of preserving the solvency of the insurer and is not a mere pretext for unfair discrimination, or

2.         The refusal, cancellation, or limitation is required by law.

(8)        Rebates.

a.         Except as otherwise expressly provided by law, knowingly permitting or offering to make or making any contract of life insurance, life annuity or accident and health insurance, or agreement as to such contract other than as plainly expressed in the contract issued thereon, or paying or allowing, or giving or offering to pay, allow, or give, directly or indirectly, as inducement to such insurance, or annuity, any rebate of premiums payable on the contract, or any special favor or advantage in the dividends or other benefits thereon, or any valuable consideration or inducement whatever not specified in the contract; or giving, or selling, or purchasing or offering to give, sell, or purchase as inducement to such insurance or annuity or in connection therewith, any stocks, bonds, or other securities of any insurance company or other corporation, association, or partnership, or any dividends or profits accrued thereon, or anything of value whatsoever not specified in the contract.

b.         Nothing in subdivision (7) or paragraph a of subdivision (8) of this section shall be construed as including within the definition of discrimination or rebates any of the following practices:

1.         In the case of any contract of life insurance or life annuity, paying bonuses to policyholders or otherwise abating their premiums in whole or in part out of surplus accumulated from nonparticipating insurance, provided, that any such bonuses or abatement of premiums shall be fair and equitable to policyholders and for the best interests of the company and its policyholders;

2.         In the case of life insurance policies issued on the industrial debit plan, making allowance to policyholders who have continuously for a specified period made premium payments directly to an office of the insurer in an amount which fairly represents the saving in collection expense;

3.         Readjustment of the rate of premium for a group insurance policy based on the loss or expense experienced thereunder, at the end of the first or any subsequent policy year of insurance thereunder, which may be made retroactive only for such policy year.

c.         No insurer or employee thereof, and no broker or agent shall pay, allow, or give, or offer to pay, allow, or give, directly or indirectly, as an inducement to insurance, or after insurance has been effected, any rebate, discount, abatement, credit or reduction of the premium named in a policy of insurance, or any special favor or advantage in the dividends or other benefits to accrue thereon, or any valuable consideration or inducement whatever, not specified in the policy of insurance. Nothing herein contained shall be construed as prohibiting the payment of commissions or other compensation to regularly appointed and licensed agents and to brokers duly licensed by this State; nor as prohibiting any participating insurer from distributing to its policyholders dividends, savings or the unused or unabsorbed portion of premiums and premium deposits.

(9)        Advertising of Health, Accident or Hospitalization Insurance.  In all advertising of policies, certificates or service plans of health, accident or hospitalization insurance, except those providing group coverage, where details of benefits provided by a particular policy, certificate or plan are set forth in any advertising material, such advertising material shall contain reference to the major exceptions or major clauses limiting or voiding liability contained in the policy, certificate or plan so advertised. The references to such exceptions or clauses shall be printed in a type no smaller than that used to set forth the benefits of the policy, certificate or plan. In all advertising of such policies, certificates or plans which contain a cancellation provision or a provision that the policies, certificates or plans may be renewed at the option of the company or medical service corporation only, such advertising material shall contain clear and definite reference to the fact that the policies, certificates or plans are cancellable or that the same may be renewed at the option of the company only.

In advertising, sale, or solicitation for sale of any insurance policy represented or advertised to afford coverages and benefits supplemental to or in addition to Medicare coverage, all such advertising materials, except for advertisements which have as their objective the creation of a desire to inquire further about an insurance product and do nothing more than generally describe the product and invite inquiries for costs and further details of the coverage, including limitations, exclusions, reductions or limitations and terms under which the policy may be continued in force, in whatever medium, and all solicitation and presentations for the sale of such policies, shall contain specific references to major exclusions or major exceptions that may result in voiding liability or in a reduction of benefits below those primarily advertised.  When such policies contain a coordination of benefits clause whereby benefits are limited by or prorated with other outstanding coverages, such provision shall be called to the attention of the prospective purchaser by conspicuously printed type no smaller than 10 point type.  When such policies are advertised to provide coverage above Medicare payments, but contain provisions limiting benefits to those approved for payment by Medicare under Part B, such limitation in benefits shall be called to the attention of the prospective purchaser regardless of the advertising medium; and when policies containing such provisions are delivered, there shall be incorporated therein the language or affixed thereto a sticker in conspicuously printed type no smaller than 10 point type stating:  CAUTION:  POLICY BENEFITS ARE LIMITED TO THOSE APPROVED BY MEDICARE FOR PAYMENT.  Any person engaged in the solicitation or sale of such supplemental Medicare policies in this State shall, as a part of the application, determine and list on the application all policies of Medicare supplement or other health insurance currently in force that cover the prospective insured.  In compiling such information, the person is entitled to rely upon information furnished by the prospective purchaser or insured.

(10)      Soliciting, etc., Unauthorized Insurance Contracts in Other States.  Soliciting, advertising or entering into insurance contracts in foreign states and any other jurisdiction in which such domestic insurer is not licensed in accordance with the laws of such state or jurisdiction, except as provided in G.S. 58‑14‑5.

(11)      Unfair Claim Settlement Practices.  Committing or performing with such frequency as to indicate a general business practice of any of the following: Provided, however, that no violation of this subsection shall of itself create any cause of action in favor of any person other than the Commissioner:

a.         Misrepresenting pertinent facts or insurance policy provisions relating to coverages at issue;

b.         Failing to acknowledge and act reasonably promptly upon communications with respect to claims arising under insurance policies;

c.         Failing to adopt and implement reasonable standards for the prompt investigation of claims arising under insurance policies;

d.         Refusing to pay claims without conducting a reasonable investigation based upon all available information;

e.         Failing to affirm or deny coverage of claims within a reasonable time after proof‑of‑loss statements have been completed;

f.          Not attempting in good faith to effectuate prompt, fair and equitable settlements of claims in which liability has become reasonably clear;

g.         Compelling [the] insured to institute litigation to recover amounts due under an insurance policy by offering substantially less than the amounts ultimately recovered in actions brought by such insured;

h.         Attempting to settle a claim for less than the amount to which a reasonable man would have believed he was entitled;

i.          Attempting to settle claims on the basis of an application which was altered without notice to, or knowledge or consent of, the insured;

j.          Making claims payments to insureds or beneficiaries not accompanied by [a] statement setting forth the coverage under which the payments are being made;

k.         Making known to insureds or claimants a policy of appealing from arbitration awards in favor of insureds or claimants for the purpose of compelling them to accept settlements or compromises less than the amount awarded in arbitration;

l.          Delaying the investigation or payment of claims by requiring an insured claimant, or the physician, of [or] either, to submit a preliminary claim report and then requiring the subsequent submission of formal proof‑of‑loss forms, both of which submissions contain substantially the same information;

m.        Failing to promptly settle claims where liability has become reasonably clear, under one portion of the insurance policy coverage in order to influence settlements under other portions of the insurance policy coverage; and

n.         Failing to promptly provide a reasonable explanation of the basis in the insurance policy in relation to the facts or applicable law for denial of a claim or for the offer of a compromise settlement.

(12)      Misuse of Borrowers' Confidential Information.  Soliciting, accepting, or using any information from a lender concerning policies of insurance held by such lender as a mortgagee of real property, except from a lender who is an insurer where the loan has been made by or sold or held for sale to such insurer. Provided, however, this subdivision shall not apply to the use of such information by a lender for the solicitation of life or accident and health insurance.

(13)      Overinsurance in Credit or Loan Transactions.  In connection with a loan or extension of credit secured by real or personal property or both, requiring the applicant to procure property and casualty insurance against any one risk which results in coverage which exceeds the replacement value of the secured property at the time of the loan or extension of credit.  In connection with a secured or unsecured loan or extension of credit, requiring the applicant to procure life or health insurance against any one risk which exceeds the amount of the loan.  In connection with a loan secured by both real and personal property, requiring credit property insurance, as defined in G.S. 58‑57‑90, on the personal property.  For the purposes of this subsection "amount of loan" shall be deemed to be the amount of principal and accrued interest to be paid by the debtor including other allowable charges. (1949, c. 1112; 1955, c. 850, s. 3; 1967, c. 935, s. 2; 1975, c. 668; 1983, c. 831; 1985 (Reg. Sess., 1986), c. 1027, ss. 18, 20; 1987, c. 787, ss. 1, 3.)



§ 58-63-20. Power of Commissioner.

§ 58‑63‑20.  Power of Commissioner.

The Commissioner shall have power to examine and investigate into the affairs of every person engaged in the business of insurance in this State in order to determine whether such person has been or is engaged in any unfair method of competition or in any unfair or deceptive act or practice prohibited by G.S. 58‑63‑10. (1949, c. 1112; 1991, c. 720, s. 62.)



§ 58-63-25. Hearings, witnesses, appearances, production of books and service of process.

§ 58‑63‑25.  Hearings, witnesses, appearances, production of books and service of process.

(a)        When the Commissioner has reason to believe that any person has been engaged or is engaging in this State in any unfair method of competition or any unfair or deceptive act or practice defined in G.S. 58‑63‑15 or under G.S. 58‑63‑65, and that a proceeding by the Commissioner on the matter would be in the interest of the public, the Commissioner shall issue and serve upon the person a statement of the charges in that respect and a notice of the hearing on the matter to be held at the time and place fixed in the notice, which shall not be less than 10 days after the date of the service of the notice.

(b)        At the time and place fixed for such hearing, such person shall have an opportunity to be heard and to show cause why an order should not be made by the Commissioner requiring such person to cease and desist from the acts, methods or practices so complained of. Upon good cause shown, the Commissioner shall permit any person to intervene, appear and be heard at such hearing by counsel or in person.

(c)        Nothing contained in this Article shall require the observance at any such hearing of formal rules of pleading or evidence.

(d)        The Commissioner, upon such hearing, may administer oaths, examine and cross‑examine witnesses, receive oral and documentary evidence, and shall have the power to subpoena witnesses, compel their attendance, and require the production of books, papers, records, correspondence, or other documents which he deems relevant to the inquiry. The Commissioner, upon such hearing, may, and upon the request of any party shall, cause to be made a stenographic record of all the evidence and all the proceedings had at such hearing. If no stenographic record is made and if a judicial review is sought, the Commissioner shall prepare a statement of the evidence and proceeding for use on review. In case of a refusal of any person to comply with any subpoena issued hereunder or to testify with respect to any matter concerning which he may be lawfully interrogated, the Superior Court of Wake County, on application of the Commissioner, may issue an order requiring such person to comply with such subpoena and to testify; and any failure to obey any such order of the court may be punished by the court as a contempt thereof.

(e)        Statements of charges, notices, orders, and other processes of the Commissioner under this Article may be served by anyone duly authorized by the Commissioner, either in the manner provided by law for service of process in civil actions, or by registering and mailing a copy thereof to the person affected by such statement, notice, order, or other process at his or its residence or principal office or place of business. The verified return by the person so serving such statement, notice, order, or other process, setting forth the manner of such service, shall be proof of the same, and the return postcard receipt for such statement, notice, order, or other process, registered and mailed as aforesaid, shall be proof of the service of the same. (1949, c. 1112; 1995, c. 193, s. 49.)



§ 58-63-30: Repealed by Session Laws 1991, c. 644, s. 29.

§ 58‑63‑30:  Repealed by Session Laws 1991, c.  644, s. 29.



§ 58-63-32. Cease and desist order.

§ 58‑63‑32.  Cease and desist order.

(a)        If, after a hearing under G.S. 58‑63‑25, the Commissioner determines that the method of competition or the act or practice in question is defined in G.S. 58‑63‑15 and that the person complained of has engaged in the method of competition, act, or practice in violation of this Article, the Commissioner shall reduce his finding to writing and shall issue and cause to be served upon the person charged with the violation an order requiring the person to cease and desist from engaging in the method, act, or practice.

(b)        Until the expiration of the time allowed under G.S. 58‑63‑35(a) for filing a petition for review, if no such petition has been duly filed within that time, then until the transcript of the record in the proceeding has been filed in court, the Commissioner may at any time, upon such notice and in such manner as the Commissioner considers proper, modify or set aside in whole or in part any order issued by the Commissioner under this section.

(c)        After the expiration of the time allowed for filing a petition for review, if no such petition has been duly filed within that time, the Commissioner may at any time, after notice and opportunity for hearing, reopen and alter, modify, or set aside, in whole or in part, any order issued by the Commissioner under this section, whenever in the Commissioner's opinion conditions of fact or of law have so changed as to require the action or if the public interest requires. (1991, c. 644, s. 28.)



§ 58-63-35. Judicial review of cease and desist orders.

§ 58‑63‑35.  Judicial review of cease and desist orders.

(a)        Any person required by an order of the Commissioner under G.S. 58‑63‑32 to cease and desist from engaging in any unfair method of competition or any unfair or deceptive act or practice defined in G.S. 58‑63‑15 may obtain a review of the order by filing in the Superior Court of Wake County, within 30 days from the date of the service of such order, a written petition praying that the order of the Commissioner be set aside. A copy of the petition shall be immediately served upon the Commissioner, and at that time the Commissioner immediately shall certify and file in the court a transcript of the entire record in the proceeding, including all the evidence taken and the report and order of the Commissioner. Upon the filing of the petition and transcript, the court has jurisdiction of the proceeding and of the question determined therein, shall determine whether the filing of the petition shall operate as a stay of the Commissioner's order, and has power to make and enter upon the pleadings, evidence, and proceedings set forth in the transcript a decree modifying, affirming or reversing the order of the Commissioner, in whole or in part. The findings of the Commissioner as to the facts, if supported by substantial evidence, are conclusive.

(b)        To the extent that the order of the Commissioner is affirmed, the court shall thereupon issue its own order commanding obedience to the terms of such order of the Commissioner. If either party shall apply to the court for leave to adduce additional evidence, and shall show to the satisfaction of the court that such additional evidence is material and that there were reasonable grounds for the failure to adduce such evidence in the proceeding before the Commissioner, the court may order such additional evidence to be taken before the Commissioner and to be adduced upon the hearing in such manner and upon such terms and conditions as to the court may seem proper. The Commissioner may modify his findings of fact, or make new findings by reason of the additional evidence so taken, and he shall file such modified or new findings which, if supported by substantial evidence shall be conclusive, and his recommendations, if any, for the modification or setting aside of his original order, with the return of such additional evidence.

(c)        A cease and desist order issued by the Commissioner under G.S. 58‑63‑30 shall become final:

(1)        Upon the expiration of the time allowed for filing a petition for review if no such petition has been duly filed within such time; except that the Commissioner may thereafter modify or set aside his order to the extent provided in G.S. 58‑63‑30(b); or

(2)        Upon the final decision of the court if the court directs that the order of the Commissioner be affirmed or the petition for review dismissed.

(d)        No order of the Commissioner under this Article or order of a court to enforce the same shall in any way relieve or absolve any person affected by such order from any liability under any other laws of this State. (1949, c. 1112; 1995, c. 193, s. 50.)



§ 58-63-40. Procedure as to unfair methods of competition and unfair or deceptive acts or practices which are not defined.

§ 58‑63‑40.  Procedure as to unfair methods of competition and unfair or deceptive acts or practices which are not defined.

(a)        Whenever the Commissioner shall have reason to believe that any person engaged in the business of insurance is engaging in this State in any method of competition or in any act or practice in the conduct of such business which is not defined in G.S. 58‑63‑15, that such method of competition is unfair or that such act or practice is unfair or deceptive and that a proceeding by him in respect thereto would be to the interest of the public, he may issue and serve upon such person a statement of the charges in that respect and a notice of a hearing thereon to be held at a time and place fixed in the notice, which shall not be less than 10 days after the date of the service thereof.  Each such hearing shall be conducted in the same manner as the hearings provided for in G.S. 58‑63‑25.  The Commissioner shall, after such hearing, make a report in writing in which he shall state his findings as to the facts, and he shall serve a copy thereof upon such person.

(b)        If such report charges a violation of this Article and if such method of competition, act or practice has not been discontinued, the Commissioner may, through the Attorney General of this State, at any time after 10 days after the service of such report cause a petition to be filed in the superior court of this State of the county wherein the person resides or has his principal place of business, to enjoin and restrain such person from engaging in such method, act or practice.  The court shall have jurisdiction of the proceeding and shall have power to make and enter appropriate orders in connection therewith and to issue such writs as are ancillary to its jurisdiction or are necessary in its judgment to prevent injury to the public pendente lite.  To the extent that the order of the Commissioner is affirmed, the court shall thereupon issue its order commanding obedience to the terms of such order of the Commissioner.

(c)        A transcript of the proceedings before the Commissioner including all evidence taken and the report and findings shall be filed with such petition.  If either party shall apply to the court for leave to adduce additional evidence and shall show, to the satisfaction of the court, that such additional evidence is material and there were reasonable grounds for the failure to adduce such evidence in the proceeding before the Commissioner, the court may order such additional evidence to be taken before the Commissioner and to be adduced upon the hearing in such manner and upon such terms and conditions as to the court may seem proper.  The Commissioner may modify his findings of fact or make new findings by reason of the additional evidence so taken, and he shall file such modified or new findings with the return of such additional evidence.

(d)        If the court finds that the method of competition complained of is unfair or that the act or practice complained of is unfair or deceptive, that the proceeding by the Commissioner with respect thereto is to the interest of the public and that the findings of the Commissioner are supported by the weight of the evidence, it shall issue its order enjoining and restraining the continuance of such method of competition, act or practice. (1949, c. 1112.)



§ 58-63-45. Judicial review by intervenor.

§ 58‑63‑45.  Judicial review by intervenor.

If the report of the Commissioner does not charge a violation of this Article, then any intervenor in the proceedings may within 10 days after the service of such report, cause a notice of appeal to be filed in the Superior Court of Wake County for a review of such report.  Upon such review, the court shall have authority to issue appropriate orders and decrees in connection therewith, including, if the court finds that it is to the interest of the public, orders enjoining and restraining the continuance of any method of competition, act or practice which it finds, notwithstanding such report of the Commissioner, constitutes a violation of this Article. (1949, c. 1112.)



§ 58-63-50. Penalty.

§ 58‑63‑50.  Penalty.

Any person who willfully violates a cease and desist order of the Commissioner under G.S. 58‑63‑32, after it has become final, and while the order is in effect, shall forfeit and pay to the Commissioner the sum of not less than one thousand dollars ($1,000) nor more than five thousand dollars ($5,000) for each violation, which if not paid shall be recovered in a civil action instituted in the name of the Commissioner in the Superior Court of Wake County. The clear proceeds of forfeitures provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1949, c. 1112; 1985, c. 666, s. 21; 1991, c. 720, ss. 33, 63; 1995, c. 193, s. 51; 1998‑215, s. 88.)



§ 58-63-55. Provisions of Article additional to existing law.

§ 58‑63‑55.  Provisions of Article additional to existing law.

The powers vested in the Commissioner by this Article shall be additional to any other powers to enforce any penalties, fines or forfeitures authorized by law with respect to the methods, acts and practices hereby declared to be unfair or deceptive. (1949, c. 1112.)



§ 58-63-60. Immunity from prosecution.

§ 58‑63‑60.  Immunity from prosecution.

If any person shall ask to be excused from attending and testifying or from producing any books, papers, records, correspondence or other documents at any hearing on the ground that the testimony or evidence required of him may tend to incriminate him or subject him to a penalty or forfeiture, and shall notwithstanding be directed to give such testimony or produce such evidence, he must nonetheless comply with such direction, but he shall not thereafter be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he may testify or produce evidence pursuant thereto, and no testimony so given or evidence produced shall be received against him upon any criminal action, investigation or proceeding, provided, however, that no such individual so testifying shall be exempt from prosecution or punishment for any perjury committed by him while so testifying and the testimony or evidence so given or produced shall be admissible against him upon any criminal action, investigation or proceeding concerning such perjury, nor shall he be exempt from the refusal, revocation or suspension of any license, permission or authority conferred, or to be conferred, pursuant to the insurance law of this State.  Any such individual may execute, acknowledge and file in the office of the Commissioner a statement expressly waiving such immunity or privilege in respect to any transaction, matter or thing specified in such statement and thereupon the testimony of such person or such evidence in relation to such transaction, matter or thing may be received or produced before any judge or justice, court, tribunal, grand jury or otherwise, and if so received or produced such individual shall not be entitled to any immunity or privilege on account of any testimony he may so give or evidence so produced. (1949, c. 1112.)



§ 58-63-65. Rule-making authority.

§ 58‑63‑65.  Rule‑making authority.

The Commissioner may adopt rules to carry out the provisions of this Article, including rules that define unfair methods of competition or unfair or deceptive acts or practices in the business of insurance, in addition to those defined in G.S. 58‑63‑15 and determined under G.S. 58‑63‑40. (1993, c. 409, s. 15.)



§§ 58-63-66 through 58-63-69. Reserved for future codification purposes.

§§ 58‑63‑66 through 58‑63‑69.  Reserved for future codification purposes.



§ 58-63-70. Health care service discount practices by insurers and service corporations.

§ 58‑63‑70.  Health care service discount practices by insurers and service corporations.

(a)        It is an unfair trade practice for any insurer or service corporation subject to this Chapter to make an intentional misrepresentation to a health care provider to the effect that the insurer or service corporation is entitled to a certain preferred provider or other discount off the fees charged for medical services, procedures, or supplies provided by the health care provider, when the insurer or service corporation is not entitled to any discount or is entitled to a lesser discount from the provider on those fees.

(b)        It is an unfair trade practice for any person with knowledge that an insurer or service corporation intends to make the type of misrepresentation prohibited in subsection (a) of this section to provide substantial assistance to that insurer or service corporation in accomplishing that misrepresentation. (1997‑519, s. 3.2.)



§ 58-63-75. Senior-specific certifications and professional designations; rules.

§ 58‑63‑75.  Senior‑specific certifications and professional designations; rules.

The Commissioner may adopt rules to set forth standards to protect consumers from misleading and fraudulent marketing practices with respect to the use of senior‑specific certifications and professional designations in the solicitation, sale, or purchase of, or advice made in connection with, a life insurance or annuity product. These rules shall be substantially similar to the NAIC Model Regulation on the Use of Senior‑Specific Certifications and Professional Designations in the Sale of Life Insurance and Annuities, as amended. The Commissioner may adopt, amend, or repeal provisions of these rules under G.S. 150B‑21.1 in order to keep these rules current with the NAIC model rule.  (2009‑382, s. 15.)



§ 58-64-1. Definitions.

Article 64.

Continuing Care Retirement Communities.

§ 58‑64‑1.  Definitions.

As used in this Article, unless otherwise specified:

(1)        "Continuing care" means the furnishing to an individual other than an individual related by blood, marriage, or adoption to the person furnishing the care, of lodging together with nursing services, medical services, or other health related services, under an agreement effective for the life of the individual or for a period longer than one year.

(2)        "Entrance fee" means a payment that assures a resident a place in a facility for a term of years or for life.

(3)        "Facility" means the retirement community or communities in which a provider undertakes to provide continuing care to an individual.

(4)        "Health related services" means, at a minimum, nursing home admission or assistance in the activities of daily living, exclusive of the provision of meals or cleaning services.

(5)        "Living unit" means a room, apartment, cottage, or other area within a facility set aside for the exclusive use or control of one or more identified residents.

(6)        "Provider" means the promoter, developer, or owner of a facility, whether a natural person, partnership, or other unincorporated association, however organized, trust, or corporation, of an institution, building, residence, or other place, whether operated for profit or not, or any other person, that solicits or undertakes to provide continuing care under a continuing care facility contract, or that represents himself, herself, or itself as providing continuing care or "life care."

(7)        "Resident" means a purchaser of, a nominee of, or a subscriber to, a continuing care contract.

(8)        "Hazardous financial condition" means a provider is insolvent or in eminent danger of becoming insolvent. (1989, c. 758, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 45; 1991, c. 720, ss. 2, 39; 1999‑132, ss. 2.2, 2.3.)



§ 58-64-5. License.

§ 58‑64‑5.  License.

(a)        No provider shall engage in the business of offering or providing continuing care in this State without a license to do so obtained from the Commissioner as provided in this Article. It is a Class 1 misdemeanor for any person, other than a provider licensed under this Article, to advertise or market to the general public any product similar to continuing care through the use of such terms as "life care", "continuing care", or "guaranteed care for life", or similar terms, words, or phrases. The licensing process may involve a series of steps pursuant to rules adopted by the Commissioner under this Article.

(b)        The application for a license shall be filed with the Department by the provider on forms prescribed by the Department and within a period of time prescribed by the Department; and shall include all information required by the Department pursuant to rules adopted by it under this Article including, but not limited to, the disclosure statement meeting the requirements of this Article and other financial and facility development information required by the Department. The application for a license must be accompanied by an application fee of five hundred dollars ($500.00).

(c)        Upon receipt of the complete application for a license in proper form, the Department shall, within 10 business days, issue a notice of filing to the applicant. Within 90 days of the notice of filing, the Department shall enter an order issuing the license or rejecting the application.

(d)        If the Commissioner determines that any of the requirements of this Article have not been met, the Commissioner shall notify the applicant that the application must be corrected within 30 days in such particulars as designated by the Commissioner. If the requirements are not met within the time allowed, the Commissioner may enter an order rejecting the application, which order shall include the findings of fact upon which the order is based and which shall not become effective until 20 days after the end of the 30‑day period. During the 20‑day period, the applicant may petition for reconsideration and is entitled to a hearing.

(e)        Repealed by Session Laws 2003‑193, s. 1, effective June 12, 2003.

(f)         The Commissioner may, on an annual basis or on a more frequent basis if he deems it to be necessary, in addition to the annual disclosure statement revision required by G.S. 58‑64‑30, require every licensed provider to file with the Department any of the information provided by G.S. 58‑64‑5(b) for new licensure that the Commissioner, pursuant to rules adopted by him under this Article, determines is needed for review of licensed providers.

(g)        The Commissioner may require a provider to: (i) provide the report of an actuary that estimates the capacity of the provider to meet its contractual obligation to the resident, or (ii) give consideration to expected rates of mortality and morbidity, expected refunds, and expected capital expenditures in accordance with standards promulgated by the American Academy of Actuaries, within the five‑year forecast statements, as required by G.S. 58‑64‑20(a)(12).  (1989, c. 758, s. 1; 1991, c. 196, ss. 1, 2; 2001‑223, s. 22.1; 2003‑193, ss. 1, 2; 2009‑451, s. 21.9(a).)



§ 58-64-10. Revocation of license.

§ 58‑64‑10.  Revocation of license.

(a)        The license of a provider shall remain in effect until revoked after notice and hearing, upon written findings of fact by the Commissioner, that the provider has:

(1)        Willfully violated any provision of this Article or of any rule or order of the Commissioner;

(2)        Failed to file an annual disclosure statement or standard form of contract as required by this Article;

(3)        Failed to deliver to prospective residents the disclosure statements required by this Article;

(4)        Delivered to prospective residents a disclosure statement that makes an untrue statement or omits a material fact and the provider, at the time of the delivery of the disclosure statement, had actual knowledge of the misstatement or omission;

(5)        Failed to comply with the terms of a cease and desist order; or

(6)        Has been determined by the Commissioner to be in a hazardous financial condition.

(b)        Findings of fact in support of revocation shall be accompanied by an explicit statement of the underlying facts supporting the findings.

(c)        If the Commissioner has good cause to believe that the provider is guilty of a violation for which revocation could be ordered, the Commissioner may first issue a cease and desist order.  If the cease and desist order is not or cannot be effective in remedying the violation, the Commissioner may, after notice and hearing, order that the license be revoked and surrendered.  Such a cease and desist order may be appealed to the Superior Court of Wake County in the manner provided by G.S. 58‑63‑35.  The provider shall accept no new applicant funds while the revocation order is under appeal. (1989, c. 758, s. 1.)



§ 58-64-15. Sale or transfer of ownership.

§ 58‑64‑15.  Sale or transfer of ownership.

No license is transferable, and no license issued pursuant to this Article has value for sale or exchange as property.  No provider or other owning entity shall sell or transfer ownership of the facility, or enter into a contract with a third‑party provider for management of the facility, unless the Commissioner approves such transfer or contract. (1989, c. 758, s. 1.)



§ 58-64-20. Disclosure statement.

§ 58‑64‑20.  Disclosure statement.

(a)        At the time of, or prior to, the execution of a contract to provide continuing care, or at the time of, or prior to, the transfer of any money or other property to a provider by or on behalf of a prospective resident, whichever occurs first, the provider shall deliver a current disclosure statement to the person with whom the contract is to be entered into, the text of which shall contain at least:

(1)        The name and business address of the provider and a statement of whether the provider is a partnership, corporation, or other type of legal entity.

(2)        The names and business addresses of the officers, directors, trustees, managing or general partners, any person having a ten percent (10%) or greater equity or beneficial interest in the provider, and any person who will be managing the facility on a day‑to‑day basis, and a description of these persons' interests in or occupations with the provider.

(3)        The following information on all persons named in response to subdivision (2) of this section:

a.         A description of the business experience of this person, if any, in the operation or management of similar facilities;

b.         The name and address of any professional service firm, association, trust, partnership, or corporation in which this person has, or which has in this person, a ten percent (10%) or greater interest and which it is presently intended shall currently or in the future provide goods, leases, or services to the facility, or to residents of the facility, of an aggregate value of five hundred dollars ($500.00) or more within any year, including a description of the goods, leases, or services and the probable or anticipated cost thereof to the facility, provider, or residents or a statement that this cost cannot presently be estimated; and

c.         A description of any matter in which the person (i) has been convicted of a felony or pleaded nolo contendere to a felony charge, or been held liable or enjoined in a civil action by final judgment, if the felony or civil action involved fraud, embezzlement, fraudulent conversion, or misappropriation of property; or (ii) is subject to a currently effective injunctive or restrictive court order, or within the past five years, had any State or federal license or permit suspended or revoked as a result of an action brought by a governmental agency or department, if the order or action arose out of or related to business activity of health care, including actions affecting a license to operate a foster care facility, nursing home, retirement home, home for aged, or facility subject to this Article or a similar law in another state.

(4)        A statement as to whether the provider is, or is not affiliated with, a religious, charitable, or other nonprofit organization, the extent of the affiliation, if any, the extent to which the affiliate organization will be responsible for the financial and contract obligations of the provider, and the provision of the Federal Internal Revenue Code, if any, under which the provider or affiliate is exempt from the payment of income tax.

(5)        The location and description of the physical property or properties of the facility, existing or proposed, and to the extent proposed, the estimated completion date or dates, whether construction has begun, and the contingencies subject to which construction may be deferred.

(6)        The services provided or proposed to be provided pursuant to contracts for continuing care at the facility, including the extent to which medical care is furnished, and a clear statement of which services are included for specified basic fees for continuing care and which services are made available at or by the facility at extra charge.

(7)        A description of all fees required of residents, including the entrance fee and periodic charges, if any. The description shall include:

a.         A statement of the fees that will be charged if the resident marries while at the facility, and a statement of the terms concerning the entry of a spouse to the facility and the consequences if the spouse does not meet the requirements for entry;

b.         The circumstances under which the resident will be permitted to remain in the facility in the event of possible financial difficulties of the resident;

c.         The terms and conditions under which a contract for continuing care at the facility may be canceled by the provider or by the resident, and the conditions, if any, under which all or any portion of the entrance fee or any other fee will be refunded in the event of cancellation of the contract by the provider or by the resident or in the event of the death of the resident prior to or following occupancy of a living unit;

d.         The conditions under which a living unit occupied by a resident may be made available by the provider to a different or new resident other than on the death of the prior resident; and

e.         The manner by which the provider may adjust periodic charges or other recurring fees and the limitations on these adjustments, if any; and, if the facility is already in operation, or if the provider or manager operates one or more similar continuing care locations within this State, tables shall be included showing the frequency and average dollar amount of each increase in periodic charges, or other recurring fees at each facility or location for the previous five years, or such shorter period as the facility or location may have been operated by the provider or manager.

(8)        The health and financial condition required for an individual to be accepted as a resident and to continue as a resident once accepted, including the effect of any change in the health or financial condition of a person between the date of entering into a contract for continuing care and the date of initial occupancy of a living unit by that person.

(9)        The provisions that have been made or will be made, including, but not limited to, the requirements of G.S. 58‑64‑33 and G.S. 58‑64‑35, to provide reserve funding or security to enable the provider to perform its obligations fully under contracts to provide continuing care at the facility, including the establishment of escrow accounts, trusts, or reserve funds, together with the manner in which these funds will be invested, and the names and experience of any individuals in the direct employment of the provider who will make the investment decisions.

(10)      Financial statements of the provider certified to by an independent public accountant as of the end of the most recent fiscal year or such shorter period of time as the provider shall have been in existence. If the provider's fiscal year ended more than 120 days prior to the date the disclosure statement is recorded, interim financial statements as of a date not more than 90 days prior to the date of recording the statement shall also be included, but need not be certified to by an independent certified public accountant.

(11)      In the event the provider has had an actuarial report prepared within the prior two years, the summary of a report of an actuary that estimates the capacity of the provider to meet its contractual obligations to the residents.

(12)      Forecasted financial statements for the provider of the next five years, including a balance sheet, a statement of operations, a statement of cash flows, and a statement detailing all significant assumptions, compiled by an independent certified public accountant. Reporting routine, categories, and structure may be further defined by regulations or forms adopted by the Commissioner.

(13)      The estimated number of residents of the facility to be provided services by the provider pursuant to the contract for continuing care.

(14)      Proposed or development stage facilities shall additionally provide:

a.         The summary of the report of an actuary estimating the capacity of the provider to meet its contractual obligation to the residents;

b.         Narrative disclosure detailing all significant assumptions used in the preparation of the forecasted financial statements, including:

1.         Details of any long‑term financing for the purchase or construction of the facility including interest rate, repayment terms, loan covenants, and assets pledged;

2.         Details of any other funding sources that the provider anticipates using to fund any start‑up losses or to provide reserve funds to assure full performance of the obligations of the provider under contracts for the provision of continuing care;

3.         The total life occupancy fees to be received from or on behalf of, residents at, or prior to, commencement of operations along with anticipated accounting methods used in the recognition of revenues from and expected refunds of life occupancy fees;

4.         A description of any equity capital to be received by the facility;

5.         The cost of the acquisition of the facility or, if the facility is to be constructed, the estimated cost of the acquisition of the land and construction cost of the facility;

6.         Related costs, such as financing any development costs that the provider expects to incur or become obligated for prior to the commencement of operations;

7.         The marketing and resident acquisition costs to be incurred prior to commencement of operations; and

8.         A description of the assumptions used for calculating the estimated occupancy rate of the facility and the effect on the income of the facility of government subsidies for health care services.

(15)      Any other material information concerning the facility or the provider which, if omitted, would lead a reasonable person not to enter into this contract.

(b)        The cover page of the disclosure statement shall state, in a prominent location and in boldface type, the date of the disclosure statement, the last date through which that disclosure statement may be delivered if not earlier revised, and that the delivery of the disclosure statement to a contracting party before the execution of a contract for the provision of continuing care is required by this Article but that the disclosure statement has not been reviewed or approved by any government agency or representative to ensure accuracy or completeness of the information set out.

(c)        A copy of the standard form of contract for continuing care used by the provider shall be attached to each disclosure statement.

(d)        The Commissioner, by rules adopted by him under this Article, may prescribe a standardized format for the disclosure statement required by this section.

(e)        The disclosure statement shall be in plain English and in language understandable by a layperson and combine simplicity and accuracy to fully advise residents of the items required by this section.

(f)         The Department may require a provider to alter or amend its disclosure statement in order to provide full and fair disclosure to prospective residents. The Department may also require the revision of a disclosure statement which it finds to be unnecessarily complex, confusing or illegible. (1989, c. 758, s. 1; 1991, c. 196, s. 3; c. 720, s. 89; 1993, c. 452, s. 63; 2001‑223, s. 22.2; 2003‑193, ss. 3, 4, 5, 6.)



§ 58-64-25. Contract for continuing care; specifications.

§ 58‑64‑25.  Contract for continuing care; specifications.

(a)        Each contract for continuing care shall provide that:

(1)        The party contracting with the provider may rescind the contract within 30 days following the later of the execution of the contract or the receipt of a disclosure statement that meets the requirements of this section, and the resident to whom the contract pertains is not required to move into the facility before the expiration of the 30‑day period; and

(2)        If a resident dies before occupying a living unit in the facility, or if, on account of illness, injury, or incapacity, a resident would be precluded from occupying a living unit in the facility under the terms of the contract for continuing care, the contract is automatically canceled; and

(3)        For rescinded or canceled contracts under this section, the resident or the resident's legal representative shall receive a refund of all money or property transferred to the provider, less (i) periodic charges specified in the contract and applicable only to the period a living unit was actually occupied by the resident; (ii) those nonstandard costs specifically incurred by the provider or facility at the request of the resident and described in the contract or any contract amendment signed by the resident; (iii) nonrefundable fees, if set out in the contract; and (iv) a reasonable service charge, if set out in the contract, not to exceed the greater of one thousand dollars ($1,000) or two percent (2%) of the entrance fee.

(b)        Each contract shall include provisions that specify the following:

(1)        The total consideration to be paid;

(2)        Services to be provided;

(3)        The procedures the provider shall follow to change the resident's accommodation if necessary for the protection of the health or safety of the resident or the general and economic welfare of the residents;

(4)        The policies to be implemented if the resident cannot pay the periodic fees;

(5)        The terms governing the refund of any portion of the entrance fee in the event of discharge by the provider or cancellation by the resident;

(6)        The policy regarding increasing the periodic fees;

(7)        The description of the living quarters;

(8)        Any religious or charitable affiliations of the provider and the extent, if any, to which the affiliate organization will be responsible for the financial and contractual obligations of the provider;

(9)        Any property rights of the resident;

(10)      The policy, if any, regarding fee adjustments if the resident is voluntarily absent from the facility; and

(11)      Any requirement, if any, that the resident apply for Medicaid, public assistance, or any public benefit program. (1989, c. 758, s. 1; 1991, c. 196, s. 4.)



§ 58-64-30. Annual disclosure statement revision.

§ 58‑64‑30.  Annual disclosure statement revision.

(a)        Within 150 days following the end of each fiscal year, the provider shall file with the Commissioner a revised disclosure statement setting forth current information required pursuant to G.S. 58‑64‑20. The provider shall also make this revised disclosure statement available to all the residents of the facility. This revised disclosure statement shall include a narrative describing any material differences between (i) the forecasted statements of revenues and expenses and cash flows or other forecasted financial data filed pursuant to G.S. 58‑64‑20 as a part of the disclosure statement recorded most immediately subsequent to the start of the provider's most recently completed fiscal year and (ii) the actual results of operations during that fiscal year, together with the revised forecasted statements of revenues and expenses and cash flows or other forecasted financial data being filed as a part of the revised disclosure statement. A provider may also revise its disclosure statement and have the revised disclosure statement recorded at any other time if, in the opinion of the provider, revision is necessary to prevent an otherwise current disclosure statement from containing a material misstatement of fact or omitting a material fact required to be stated therein. Only the most recently recorded disclosure statement, with respect to a facility, and in any event, only a disclosure statement dated within one year plus 150 days prior to the date of delivery, shall be considered current for purposes of this Article or delivered pursuant to G.S. 58‑64‑20.

(b)        The annual disclosure statement required to be filed with the Commissioner under this section shall be accompanied by an annual filing fee of one thousand dollars ($1,000).  (1989, c. 758, s. 1; 2003‑193, s. 7; 2009‑451, s. 21.9(b).)



§ 58-64-33. Operating reserves.

§ 58‑64‑33.  Operating reserves.

(a)        A provider shall maintain after the opening of a facility: an operating reserve equal to fifty percent (50%) of the total operating costs of the facility forecasted for the 12‑month period following the period covered by the most recent disclosure statement filed with the Department. The forecast statements as required by G.S. 58‑64‑20(a)(12) shall serve as the basis for computing the operating reserve. In addition to total operating expenses, total operating costs will include debt service, consisting of principal and interest payments along with taxes and insurance on any mortgage loan or other long‑term financing, but will exclude depreciation, amortized expenses, and extraordinary items as approved by the Commissioner. If the debt service portion is accounted for by way of another reserve account, the debt service portion may be excluded. If a facility maintains an occupancy level in excess of ninety percent (90%), a provider shall only be required to maintain a twenty‑five percent (25%) operating reserve upon approval of the Commissioner, unless otherwise instructed by the Commissioner. The operating reserve may be funded by cash, by invested cash, or by investment grade securities, including bonds, stocks, U.S. Treasury obligations, or obligations of U.S. government agencies.

(b)        A provider that has begun construction or has permanent financing in place or is in operation on the effective date of this section has up to five years to meet the operating reserve requirements.

(c)        An operating reserve shall only be released upon the submittal of a detailed request from the provider or facility and must be approved by the Commissioner. Such requests must be submitted in writing for the Commissioner to review at least 10 business days prior to the date of withdrawal. (1991, c. 196, s. 5; c. 720, s. 89; 1993, c. 452, s. 64; 1993 (Reg. Sess., 1994), c. 678, s. 29; 1995, c. 193, s. 52; 2003‑193, s. 8; 2004‑203, s. 36.)



§ 58-64-35. Escrow, collection of deposits.

§ 58‑64‑35.  Escrow, collection of deposits.

(a)        Where escrow accounts are required by this Article, a provider shall establish an escrow account with (i) a bank, (ii) a trust company, or (iii) another independent person or entity agreed upon by the provider and the resident, unless such account arrangement is prohibited by the Commissioner.  The terms of this escrow account shall provide that the total amount of any entrance fee, or any other fee or deposit that may be applied toward the entrance fee, received by the provider be placed in this escrow account.  These funds may be released only as follows:

(1)        The first twenty‑five percent (25%) of escrowed monies can be released when:  (i) the provider has presold at least fifty percent (50%) of the independent living units, having received a minimum ten percent (10%) deposit on the presold units; (ii) the provider has received a commitment for any permanent mortgage loan or other long‑term financing, and any conditions of the commitment prior to disbursement of funds thereunder have been substantially satisfied; and (iii) aggregate entrance fees received or receivable by the provider pursuant to binding continuing care contracts, plus the anticipated proceeds of any first mortgage loan or other long‑term financing commitment are equal to not less than ninety percent (90%) of the aggregate cost of constructing or purchasing, equipping, and furnishing the facility plus not less than ninety percent (90%) of the funds estimated in the statement of cash flows submitted by the provider as that part of the disclosure statement required by G.S. 58‑64‑20, to be necessary to fund start‑up losses and assure full performance of the obligations of the provider pursuant to continuing care contracts.

(2)        The remaining seventy‑five percent (75%) of escrowed monies can be released when:

a.         (i) the provider has presold a minimum of seventy‑five percent (75%) of the independent living units, having received a minimum ten percent (10%) deposit on the presold units, or has maintained an independent living unit occupancy minimum of seventy‑five percent (75%) for at least 60 days; (ii) construction or purchase of the independent living unit has been completed and an occupancy permit, if applicable, has been issued by the local government having authority to issue such permits; and (iii) the living unit becomes available for occupancy by the new resident; or

b.         the provider submits a plan of reorganization that is accepted and approved by the Commissioner.

(b)        Upon receipt by the escrow agent of a request by the provider for the release of these escrow funds, the escrow agent shall approve release of the funds within five working days unless the escrow agent finds that the requirements of subsection (a) of this section have not been met and notifies the provider of the basis for this finding.  The request for release of the escrow funds shall be accompanied by any documentation the fiduciary requires.

(b1)      Release of any escrowed funds that may be due to the subscriber or resident shall occur upon: five working days' notice of death, nonacceptance by the facility, or voluntary cancellation.  If voluntary cancellation occurs after construction has begun, the refund may be delayed until a new subscriber is obtained for that specific unit, provided it does not exceed a period of two years.

(c)        If the provider fails to meet the requirements for release of funds held in this escrow account within a time period the escrow agent considers reasonable, these funds shall be returned by the escrow agent to the persons who have made payment to the provider.  The escrow agent shall notify the provider of the length of this time period when the provider requests release of the funds.

(d)        Facilities that currently meet the seventy‑five percent (75%) presales or the seventy‑five percent (75%) occupancy requirements, as outlined in subdivision (a)(2) of this section, are not required to escrow entrance fees, unless otherwise required by the Commissioner. (1989, c. 758, s. 1; 1991, c. 196, s. 6, c. 720, s. 8, c. 761, ss. 11, 12.)



§ 58-64-40. Right to organization.

§ 58‑64‑40.  Right to organization.

(a)        A resident living in a facility operated by a provider licensed under this Article has the right of self‑organization, the right to be represented by an individual of the resident's own choosing, and the right to engage in concerted activities to keep informed on the operation of the facility in which the resident resides or for other mutual aid or protection.

(b)        The board of directors or other governing body of a provider or its designated representative shall hold semiannual meetings with the residents of each facility operated by the provider for free discussions of subjects including, but not limited to, income, expenditures, and financial trends and problems as they apply to the facility and discussions of proposed changes in policies, programs, and services. Upon request of the most representative residents' organization, a member of the governing body of the provider, such as a board member, a general partner, or a principal owner shall attend such meetings. Residents shall be entitled to at least seven days advance notice of each meeting. An agenda and any materials that will be distributed by the governing body at the meetings shall remain available upon request to residents. (1989, c. 758, s. 1; 1999‑132, s. 2.4; 2001‑223, s. 22.3; 2003‑193, s. 9.)



§ 58-64-45. Supervision, rehabilitation, and liquidation.

§ 58‑64‑45.  Supervision, rehabilitation, and liquidation.

(a)        If, at any time, the Commissioner determines, after notice and an opportunity for the provider to be heard, that:

(1)        A portion of an entrance fee escrow account required to be maintained under this Article has been or is proposed to be released in violation of this Article;

(2)        A provider has been or will be unable, in such a manner as may endanger the ability of the provider, to fully perform its obligations pursuant to contracts for continuing care, to meet the forecasted financial data previously filed by the provider;

(3)        A provider has failed to maintain the escrow account required under this Article; or

(4)        A provider is bankrupt or insolvent, or in imminent danger of becoming bankrupt or insolvent;

the Commissioner may commence a supervision proceeding pursuant to Article 30 of this Chapter or may apply to the Superior Court of Wake County or to the federal bankruptcy court that may have previously taken jurisdiction over the provider or facility for an order directing the Commissioner or authorizing the Commissioner to rehabilitate or to liquidate a facility in accordance with Article 30 of this Chapter.

(b)        The definition of "insolvency" or "insolvent" in G.S. 58‑30‑10(13) shall not apply to providers under this Article. Rules adopted by the Commissioner shall define and describe "insolvency" or "hazardous financial condition" for providers under this Article. G.S. 58‑30‑12 shall not apply to facilities under this Article.

(c)        If, at any time, the Court finds, upon petition of the Commissioner or provider, or on its own motion, that the objectives of an order to rehabilitate a provider have been accomplished and that the facility or facilities owned by, or operated by, the provider can be returned to the provider's management without further jeopardy to the residents of the facility or facilities, the Court may, upon a full report and accounting of the conduct of the provider's affairs during the rehabilitation and of the provider's current financial condition, terminate the rehabilitation and, by order, return the facility or facilities owned by, or operated by, the provider, along with the assets and affairs of the provider, to the provider's management.

(d),       (e) Repealed by Session Laws 1995 (Regular Session, 1996), c. 582, s. 3.

(f)         In applying for an order to rehabilitate or liquidate a provider, the Commissioner shall give due consideration in the application to the manner in which the welfare of persons who have previously contracted with the provider for continuing care may be best served.

(g)        An order for rehabilitation shall be refused or vacated if the provider posts a bond, by a recognized surety authorized to do business in this State and executed in favor of the Commissioner on behalf of persons who may be found entitled to a refund of entrance fees from the provider or other damages in the event the provider is unable to fulfill its contracts to provide continuing care at the facility or facilities, in an amount determined by the Court to be equal to the reserve funding that would otherwise need to be available to fulfill such obligations. (1989, c. 758, s. 1; 1995 (Reg. Sess., 1996), c. 582, s. 3; 2003‑193, s. 10.)



§ 58-64-46. Receiverships; exception for facility beds.

§ 58‑64‑46.  Receiverships; exception for facility beds.

When the Commissioner has been appointed as a receiver under Article 30 of this Chapter for a provider or facility subject to this Article, the Department of Health and Human Services may, notwithstanding any other provision of law, accept and approve the addition of adult care home beds for a facility owned by, or operated by, the provider, if it appears to the court, upon petition of the Commissioner or the provider, or on the court's own motion, that (i) the best interests of the provider or (ii) the welfare of persons who have previously contracted with the provider or may contract with the provider, may be best served by the addition of adult care home beds. (1999‑219, s. 2; 2003‑193, s. 11.)



§ 58-64-50. Investigations and subpoenas.

§ 58‑64‑50.  Investigations and subpoenas.

(a)        The Commissioner may make such public or private investigations within or outside of this State as necessary (i) to determine whether any person has violated or is about to violate any provision of this Article, (ii) to aid in the enforcement of this Article, or (iii) to verify statements contained in any disclosure statement filed or delivered under this Article.

(b)        For the purpose of any investigation or proceeding under this Article, the Commissioner may require or permit any person to file a statement in writing, under oath or otherwise, as to any of the facts and circumstances concerning the matter to be investigated.

(c)        For the purpose of any investigation or proceeding under this Article, the Commissioner or his designee has all the powers given to him for insurance companies.  He may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records deemed relevant or material to the inquiry, all of which may be enforced in the Superior Court of Wake County. (1989, c. 758, s. 1.)



§ 58-64-55. Examinations; financial statements.

§ 58‑64‑55.  Examinations; financial statements.

The Commissioner or the Commissioner's designee may, in the Commissioner's discretion, visit a provider offering continuing care in this State to examine its books and records. Expenses incurred by the Commissioner in conducting examinations under this section shall be paid by the provider examined. The provisions of G.S. 58‑2‑131, 58‑2‑132, 58‑2‑133, 58‑2‑134, 58‑2‑155, 58‑2‑165, 58‑2‑180, 58‑2‑185, 58‑2‑190, and 58‑6‑5 apply to this Article and are hereby incorporated by reference. (1989, c. 758, s. 1; 1995, c. 193, s. 53; 1999‑132, s. 11.9; 2003‑193, s. 12.)



§ 58-64-60. Contracts as preferred claims on liquidation.

§ 58‑64‑60.  Contracts as preferred claims on liquidation.

In the event of liquidation of a provider, all contracts for continuing care executed by the provider shall be deemed preferred claims against all assets owned by the provider; provided, however, such claims shall be subordinate to the liquidator's cost of administration or any secured claim. (1989, c. 758, s. 1; 1995 (Reg. Sess., 1996), c. 582, s. 4; 2003‑193, s. 13.)



§ 58-64-65. Rule-making authority; reasonable time to comply with rules.

§ 58‑64‑65.  Rule‑making authority; reasonable time to comply with rules.

(a)        The Commissioner is authorized to promulgate rules to carry out and enforce the provisions of this Article.

(b)        Any provider who is offering continuing care may be given a reasonable time, not to exceed one year from the date of publication of any applicable rules promulgated pursuant to this Article, within which to comply with the rules. (1989, c. 758, s. 1; 2003‑193, s. 14.)



§ 58-64-70. Civil liability.

§ 58‑64‑70.  Civil liability.

(a)        A provider who enters into a contract for continuing care at a facility without having first delivered a disclosure statement meeting the requirements of G.S. 58‑64‑20 to the person contracting for this continuing care, or enters into a contract for continuing care at a facility with a person who has relied on a disclosure statement that omits to state a material fact required to be stated therein or necessary in order to make the statements made therein, in light of the circumstances under which they are made, not misleading, shall be liable to the person contracting for this continuing care for actual damages and repayment of all fees paid to the provider violating this Article, less the reasonable value of care and lodging provided to the resident by or on whose behalf the contract for continuing care was entered into prior to discovery of the violation, misstatement, or omission or the time the violation, misstatement, or omission should reasonably have been discovered, together with interest thereon at the legal rate for judgments, and court costs and reasonable attorney fees.

(b)        Liability under this section exists regardless of whether the provider had actual knowledge of the misstatement or omission.

(c)        A person may not file or maintain an action under this section if the person, before filing the action, received a written offer of a refund of all amounts paid the provider, together with interest at the rate established monthly by the Commissioner of Banks pursuant to G.S. 24‑1.1(c), less the current contractual value of care and lodging provided prior to receipt of the offer, and if the offer recited the provisions of this section and the recipient of the offer failed to accept it within 30 days of actual receipt.

(d)        An action may not be maintained to enforce a liability created under this Article unless brought before the expiration of three years after the execution of the contract for continuing care that gave rise to the violation. (1989, c. 758, s. 1; 1995, c. 193, s. 54; 2003‑193, s. 15.)



§ 58-64-75. Criminal penalties.

§ 58‑64‑75.  Criminal penalties.

Any person who willfully and knowingly violates any provision of this Article is guilty of a Class 1 misdemeanor.  The Commissioner may refer such evidence as is available concerning violation of the Article or of any rule or order hereunder to the Attorney General or a district attorney who may, with or without such reference institute the appropriate criminal proceedings under this Article.  Nothing in this Article limits the power of the State to punish any person for any conduct that constitutes a crime under any other statute. (1989, c. 758, s. 1; 1993, c. 539, s. 469; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 58-64-80. Advisory Committee.

§ 58‑64‑80.  Advisory Committee.

There shall be a nine member Continuing Care Advisory Committee appointed by the Commissioner. The Committee shall consist of at least two residents of facilities, two representatives of the North Carolina Association of Nonprofit Homes for the Aging, one individual who is a certified public accountant and is licensed to practice in this State, one individual skilled in the field of architecture or engineering, and one individual who is a health care professional. (1989, c. 758, s. 1; 1999‑132, s. 2.5.)



§ 58-64-85. Other licensing or regulation.

§ 58‑64‑85.  Other licensing or regulation.

Nothing in this Article affects the authority of the Department of Health and Human Services or any successor agency otherwise provided by law to license or regulate any health service facility or domiciliary service facility. (1991, c. 720, s. 1; 1997‑443, s. 11A.118(a).)



§ 58-65-1. Regulation and definitions; application of other laws; profit and foreign corporations prohibited.

Article 65.

Hospital, Medical and Dental Service Corporations.

Part 1. In General.

§ 58‑65‑1.  Regulation and definitions; application of other laws; profit and foreign corporations prohibited.

(a)        Any corporation organized under the general corporation laws of the State of North Carolina for the purpose of maintaining and operating a nonprofit hospital or medical or dental service plan whereby hospital care or medical or dental service may be provided in whole or in part by the corporation or by hospitals, physicians, or dentists participating in the plan, or plans, shall be governed by this Article and Article 66 of this Chapter and shall be exempt from all other provisions of the insurance laws of this State, unless otherwise provided.

The term "hospital service plan" as used in this Article includes the contracting for certain fees for, or furnishing of, hospital care, laboratory facilities, X‑ray facilities, drugs, appliances, anesthesia, nursing care, operating and obstetrical equipment, accommodations or any other services authorized or permitted to be furnished by a hospital under the laws of the State of North Carolina and approved by the North Carolina Hospital Association or the American Medical Association.

The term "medical service plan" as used in this Article includes the contracting for the payment of fees toward, or furnishing of, medical, obstetrical, surgical or any other professional services authorized or permitted to be furnished by a duly licensed physician or other provider listed in G.S. 58‑50‑30. The term "medical services plan" also includes the contracting for the payment of fees toward, or furnishing of, professional medical services authorized or permitted to be furnished by a duly licensed provider of health services licensed under Chapter 90 of the General Statutes.

The term "dental service plan" as used in this Article includes contracting for the payment of fees toward, or furnishing of dental or any other professional services authorized or permitted to be furnished by a duly licensed dentist.

The term "hospital service corporation" as used in this Article is intended to mean any nonprofit corporation operating a hospital or medical or dental service plan, as defined in this section. Any corporation organized and subject to the provisions of this Article, the certificate of incorporation of which authorizes the operation of either a hospital or medical or dental service plan, or any or all of them, may, with the approval of the Commissioner, issue subscribers' contracts or certificates approved by the Commissioner of Insurance, for the payment of either hospital or medical or dental fees, or the furnishing of such services, or any or all of them, and may enter into contracts with hospitals for physicians or dentists, or any or all of them, for the furnishing of fees or services respectively under a hospital or medical or dental service plan, or any or all of them.

The term "preferred provider" as used in this Article with respect to contracts, organizations, policies or otherwise means a health care service provider who has agreed to accept, from a corporation organized for the purposes authorized by this Article or other applicable law, special reimbursement terms in exchange for providing services to beneficiaries of a plan administered pursuant to this Article. Except to the extent prohibited either by G.S. 58‑65‑140 or by rules adopted by the Commissioner not inconsistent with this Article, the contractual terms and conditions for special reimbursement shall be those which the corporation and preferred provider find to be mutually agreeable.

The term "full service corporation" as used in this Article means any corporation organized under the provisions of this Article that offers a medical service plan or a hospital service plan.

The term "single service corporation" as used in this Article means any corporation organized under the provisions of this Article that offers only a dental service plan.

(b) through (c) Repealed by Session Laws 2001‑297.

(d)        No foreign or alien hospital or medical or dental service corporation as herein defined shall be authorized to do business in this State.  (1941, c. 338, s. 1; 1943, c. 537, s. 1; 1953, c. 1124, s. 1; 1961, c. 1149; 1965, c. 396, s. 1; c. 1169, s. 1; 1967, c. 690, s. 1; 1973, c. 642; 1977, c. 601, ss. 1, 31/2; 1985, c. 735, s. 2; 1993, c. 347, s. 3; c. 375, s. 4; 464, s. 3.1; 1995, c. 223, s. 2; c. 406, s. 4; 1997‑197, ss. 1, 2; 1999‑186, s. 1; 1999‑199, s. 2; 1999‑210, ss. 5, 6; 2001‑297, s. 2; 2001‑487, ss. 40(h), 105(a), 105(b); 2003‑212, s. 17; 2009‑451, s. 21.13(a).)



§ 58-65-2. Other laws applicable to service corporations.

§ 58‑65‑2.  Other laws applicable to service corporations.

The following provisions of this Chapter are applicable to service corporations that are subject to this Article:

G.S. 58‑2‑125.                           Authority over all insurance companies; no exemptions from license.

G.S. 58‑2‑150.                           Oath required for compliance with law.

G.S. 58‑2‑155.                           Investigation of charges.

G.S. 58‑2‑160.                           Reporting and investigation of insurance and reinsurance fraud and the financial condition of licensees; immunity from liability.

G.S. 58‑2‑162.                           Embezzlement by insurance agents, brokers, or administrators.

G.S. 58‑2‑185.                           Record of business kept by companies and agents; Commissioner may inspect.

G.S. 58‑2‑190.                           Commissioner may require special reports.

G.S. 58‑2‑195.                           Commissioner may require records, reports, etc., for agencies, agents, and others.

G.S. 58‑2‑200.                           Books and papers required to be exhibited.

G.S. 58‑3‑50.                             Companies must do business in own name; emblems, insignias, etc.

G.S. 58‑3‑100(c),(e).                  Insurance company licensing provisions.

G.S. 58‑3‑115.                           Twisting with respect to insurance policies; penalties.

G.S. 58‑7‑46.                             Notification to Commissioner for president or chief executive officer changes.

Part 7 of Article 10.                     Annual Financial Reporting.

G.S. 58‑50‑35.                           Notice of nonpayment of premium required before forfeiture.

G.S. 58‑51‑15(a)(2)b.                 Accident and health policy provisions.

G.S. 58‑51‑17                            Portability for accident and health insurance.

G.S. 58‑51‑25.                           Policy coverage to continue as to mentally retarded or physically handicapped children.

G.S. 58‑51‑95(h),(i),(j).              Approval by Commissioner of forms, classification and rates; hearings; exceptions.  (1999‑244, s. 1; 2005‑215, s. 17; 2005‑412, s. 3; 2009‑382, s. 6; 2009‑384, s. 3.)



§ 58-65-5. Contract for joint assumption or underwriting of risks.

§ 58‑65‑5.  Contract for joint assumption or underwriting of risks.

Any corporation organized or regulated by the provisions of this Article and Article 66 of this Chapter is authorized to enter into such contracts with any other firm or corporation for joint assumption or underwriting of any part or all of any risks undertaken upon such terms and conditions as are approved by the Commissioner of Insurance. (1955, c. 894, s. 1.)



§ 58-65-10. Premium or dues paid by employer, employee, principal or agent or jointly and severally.

§ 58‑65‑10.  Premium or dues paid by employer, employee, principal or agent or jointly and severally.

Any premium or dues charged by a corporation regulated under the provisions of this Article and Article 66 of this Chapter may be paid by the employer, employee, principal, or agent, or jointly and severally.  The term "employer" as used herein includes counties, municipal corporations, and all departments or subdivisions of the State, county, municipal corporation, and official boards including city and county boards of alcoholic control, together with all others occupying the status of employer and employee, principal and agent. (1955, c. 894, s. 2.)



§ 58-65-15. Incorporation.

§ 58‑65‑15.  Incorporation.

Any number of persons not less than seven, desiring to form a nonprofit hospital service corporation, shall incorporate under the provisions of the general laws of the State of North Carolina governing corporations, but subject to the following provisions:

(1)        The certificate of incorporation of each such corporation shall have endorsed thereon or attached thereto, the consent of the Commissioner of Insurance, if he shall find the same to be in accordance with the provisions of this Article and Article 66 of this Chapter.

(2)        A statement of the services to be rendered by the corporation and the rates currently to be charged therefor which said statement shall be accompanied by two copies of each contract for services which the corporation proposes to make with its subscribers, and two copies of the type of contract which said corporation proposes to make with participating hospitals, shall have been furnished the Commissioner of Insurance; provided, however, that if the articles of incorporation of any such corporation within the meaning of this Article and Article 66 of this Chapter shall have been filed with the Secretary of State prior to March 15, 1941, the approval thereof by the Commissioner of Insurance shall be evidenced by a separate instrument in writing filed with the Secretary of State. (1941, c. 338, s. 2.)



§ 58-65-20. Members of governing boards.

§ 58‑65‑20.  Members of governing boards.

(a)        For the purpose of this section the words "board of directors" includes the board of directors, trustees, or other governing board.

(b)        The board of directors of each hospital service corporation subject to the provisions of this Article shall include persons who are representative of its subscribers and the general public. Less than one half of the directors of any such corporation shall be persons who are licensed to practice medicine in this State or who are paid directors or employees of a corporation organized for hospital purposes. (1979, c. 538, s. 1.)



§ 58-65-25. Hospital, physician and dentist contracts.

§ 58‑65‑25.  Hospital, physician and dentist contracts.

(a)        Any corporation organized under this Article may enter into contracts for the rendering of hospital service to any of its subscribers by hospitals approved by the American Medical Association and/or the North Carolina Hospital Association, and may enter into contracts for the furnishing of, or the payment in whole or in part for, medical and/or dental services rendered to any of its subscribers by duly licensed physicians and/or dentists.  All obligations arising under contracts issued by such corporations to its subscribers shall be satisfied by payments made directly to the hospitals or hospitals and/or physicians and/or dentists rendering such service, or direct to the subscriber or his, her, or their legal representatives upon the receipt by the corporation from the subscriber of a statement marked paid by the hospital(s) and/or physician(s) and/or dentist(s) or both rendering such service, and all such payments heretofore made are hereby ratified.  Nothing in this section shall be construed to discriminate against hospitals conducted by other schools of medical practice.

(b)        All certificates, plans or contracts issued to subscribers or other persons by hospital and medical and/or dental service corporations operating under this Article shall contain in substance a provision as follows: "After two years from the date of issue of this certificate, contract or plan no misstatements, except fraudulent misstatements made by the applicant in the application for such certificate, contract or plan, shall be used to void said certificate, contract or plan, or to deny a claim for loss incurred or disability (as therein defined) commencing after the expiration of such two‑year period." (1941, c. 338, s. 3; 1943, c. 537, s. 2; 1947, c. 820, s. 1; 1955, c. 850, s. 7; 1961, c. 1149; 1979, c. 755, s. 17; 1997‑259, s. 16.)



§ 58-65-30. Dentists' services.

§ 58‑65‑30.  Dentists' services.

Any corporation organized under the provisions of this Article and Article 66 of this Chapter may, in addition to its authority to contract under G.S. 58‑65‑25, enter into contracts to pay duly licensed dentists for treatment of fractures and dislocations of the jaw, and cutting procedures in the oral cavity other than extractions, repairs and care of the teeth and gums. (1957, c. 987.)



§ 58-65-35. Nurses' services.

§ 58‑65‑35.  Nurses' services.

No agency, institution or physician providing a service for which payment or reimbursement is required to be made under a contract governed by this Article and Article 66 of this Chapter shall be denied such payment or reimbursement on account of the fact that the service was rendered through a registered nurse acting under authority of rules and regulations adopted by the North Carolina Medical Board and the Board of Nursing pursuant to G.S. 90‑6 and 90‑171.23. (1973, c. 436; 1991, c. 720, s. 37; 1993, c. 347, s. 4; 1995, c. 94, s. 4; 1997‑197, s. 1.)



§ 58-65-36. Physician services provided by physician assistants.

§ 58‑65‑36.  Physician services provided by physician assistants.

No agency, institution, or physician providing a service for which payment or reimbursement is required to be made under a contract governed by this Article or Article 66 of this Chapter shall be denied the payment or reimbursement on account of the fact that the service was rendered through a physician assistant acting under authority of rules adopted by the North Carolina Medical Board pursuant to G.S. 90‑18.1. (1999‑210, s. 4.)



§ 58-65-40. Supervision of Commissioner of Insurance; form of contract with subscribers; schedule of rates.

§ 58‑65‑40.  Supervision of Commissioner of Insurance; form of contract with subscribers; schedule of rates.

No hospital service corporation shall enter into any contract with subscribers unless and until it shall have filed with the Commissioner of Insurance a specimen copy of the contract or certificate and of all applications, riders, and endorsements for use in connection with the issuance or renewal thereof to be formally approved by him as conforming to the section of this Article entitled  "Subscribers' contracts," and conforms to all rules and regulations promulgated by the Commissioner of Insurance under the provisions of this Article and Article 66 of this Chapter.  The Commissioner of Insurance shall, within a reasonable time after the filing of any such form, notify the corporation filing the same either of his approval or of his disapproval of such form.

No corporation subject to the provisions of this Article and Article 66 of this Chapter shall enter into any contract with a subscriber after the enactment hereof unless and until it shall have filed with the Commissioner of Insurance a full schedule of rates to be paid by the subscribers to such contracts and shall have obtained the Commissioner's approval thereof.  The Commissioner may refuse approval if he finds that such rates are excessive, inadequate, or unfairly discriminatory; or do not exhibit a reasonable relationship to the benefits provided by such contracts.  At all times such rates and form of subscribers' contracts shall be subject to modification and approval of the Commissioner of Insurance under rules and regulations adopted by the Commissioner, in conformity to this Article and Article 66 of this Chapter. (1941, c. 338, s. 4; 1989, c. 485, s. 57.)



§ 58-65-45. Public hearings on revision of existing schedule or establishment of new schedule; publication of notice.

§ 58‑65‑45.  Public hearings on revision of existing schedule or establishment of new schedule; publication of notice.

Whenever any hospital service corporation licensed under this Article and Article 66 of this Chapter makes a rate filing or any proposal to revise an existing rate schedule or contract form, the effect of which is to increase or decrease the charge for its contracts, or to set up a new rate schedule, and such rate schedule is subject to the approval of the Commissioner, such hospital service corporation shall file its proposed rate change or contract form and supporting data with the commissioner, who shall review the filing in accordance with the standards in G.S. 58‑65‑40.  Such rate revision or new rate schedule with respect to individual subscriber contracts shall be guaranteed by the insurer, as to the contract and certificate holders thereby affected, for a period of not less than 12 months; or with respect to individual subscriber contracts as an alternative to giving such guarantee, such rate revision or new rate schedule may be made applicable to all individual contracts at one time if the corporation chooses to apply for such relief with respect to such contracts no more frequently than once in any 12‑month period.  Such rate revision or new rate schedule shall be applicable to all contracts of the same type; provided that no rate revision or new rate schedule may become effective for any contract holder unless the corporation has given written notice of the rate revision or new rate schedule not less than 30 days prior to the effective date of such revision or new rate schedule.  The contract holder thereafter must pay the revised rate or new rate schedule in order to continue the contract in force.  The Commissioner may promulgate reasonable rules, after notice and hearing, to require the submission of supporting data and such information as is deemed necessary to determine whether such rate revisions meet these standards.  At any time within 60 days after the date of any filing under this section or G.S. 58‑65‑40, the Commissioner may give written notice to the corporation of a fixed time and place for a hearing on the filing, which time shall be no less than 20 days after notice is given.  In the event no notice of hearing is issued within 60 days from the date of any filing, the filing shall be deemed to be approved, subject to modification by the Commissioner as authorized by G.S. 58‑65‑40.  In the event the Commissioner gives notice of a hearing, the corporation making the filing shall, not less than 10 days before the time of the hearing, cause to be published in a daily newspaper or newspapers published in North Carolina, and in accordance with the rules and regulations of the Commissioner of Insurance, a notice, in the form and content approved by the Commissioner, setting forth the nature and effect of such proposal and the time and place of the public hearing to be held.  If the Commissioner does not issue an order within 45 days after the day on which the hearing began, the filing shall be deemed to be approved, subject to modification by the Commissioner as authorized by G.S. 58‑65‑40. (1953, c. 1118; 1985, c. 666, s. 60; 1989, c. 485, s. 58.)



§ 58-65-50. Application for certificate of authority or license.

§ 58‑65‑50.  Application for certificate of authority or license.

No corporation subject to the provisions of this Article and Article 66 of this Chapter shall issue contracts for the rendering of hospital or medical and/or dental service to subscribers, until the Commissioner of Insurance has, by formal certificate or license, authorized it to do so.  Application for such certificate of authority or license shall be made on forms to be supplied by the Commissioner of Insurance, containing such information as he shall deem necessary.  Each application for such certificate of authority or license, as a part thereof shall be accompanied by duplicate copies of the following documents duly certified by at least two of the executive officers of such corporation:

(1)        Certificate of incorporation with all amendments thereto.

(2)        Bylaws with all amendments thereto.

(3)        Each contract executed or proposed to be executed by and between the corporation and any participating hospital, and/or physicians under the terms of which hospital and/or medical and/or dental service is to be furnished to subscribers to the plan.

(4)        Each form of contract, application, rider, and endorsement, issued or proposed to be issued to subscribers to the plan, or in renewal of any of contracts with subscribers to the plan, together with a table of rates charged or proposed to be charged to subscribers for each form of such contract.

(5)        Financial statement of the corporation which shall include the amounts of each contribution paid or agreed to be paid to the corporation for working capital, the name or names of each contributor and the terms or each contribution. (1941, c. 338, s. 5; 1943, c. 537, s. 3; 1961, c. 1149.)



§ 58-65-55. Issuance and continuation of license.

§ 58‑65‑55.  Issuance and continuation of license.

(a)        Every corporation subject to this Article shall pay to the Commissioner a fee of two hundred fifty dollars ($250.00) for filing an application for a license. Fee payment shall be contemporaneous with the filing. Before issuing or continuing any such license or certificate the Commissioner may make such an examination or investigation as the Commissioner deems expedient. The Commissioner shall issue a license upon the payment of a fee of one thousand five hundred dollars ($1,500) for a single service corporation or two thousand five hundred dollars ($2,500) for a full service corporation and upon being satisfied on the following points:

(1)        The applicant is established as a bona fide nonprofit hospital service corporation as defined by this Article and Article 66 of this Chapter.

(2)        The rates charged and benefits to be provided are fair and reasonable.

(3)        The amounts provided as working capital of the corporation are repayable only out of earned income in excess of amounts paid and payable for operating expenses and hospital and medical and/or dental expenses and such reserve as the Department deems adequate, as provided hereinafter.

(4)        That the amount of money actually available for working capital be sufficient to carry all acquisition costs and operating expenses for a reasonable period of time from the date of the issuance of the certificate.

(b)        The license shall continue in full force and effect, subject to payment of an annual license continuation fee of one thousand five hundred dollars ($1,500) for a single service corporation or two thousand five hundred dollars ($2,500), subject to all other provisions of subsection (a) of this section and subject to any other applicable provisions of the insurance laws of this State.  (1941, c. 338, s. 6; 1943, c. 537, s. 4; 1947, c. 820, s. 2; 1961, c. 1149; 1989 (Reg. Sess., 1990), c. 1069, s. 5; 1995, c. 507, s. 11A(c); 1999‑435, s. 5; 2003‑212, s. 26(j); 2005‑424, s. 1.5; 2009‑451, s. 21.13(b).)



§ 58-65-60. Subscribers' contracts; required and prohibited provisions.

§ 58‑65‑60.  Subscribers' contracts; required and prohibited provisions.

(a)        Every contract made by a corporation subject to the provisions of this Article and Article 66 of this Chapter shall be for a period not to exceed 12 months, and no contract shall be made providing for the inception of benefits at a date later than one year from the date of the contract. Any such contract may provide that it shall be automatically renewed for a similar period unless there shall have been one month's prior written notice of termination by either the subscriber or the corporation.

(b)        Contracts may be issued that entitle one or more persons to benefits under those contracts. Persons entitled to benefits under those contracts, other than the certificate holder, may only be the certificate holder's spouse, lawful or legally adopted child of the certificate holder or the certificate holder's spouse, or any other person who resides in the same household with the certificate holder and is dependent upon the certificate holder.

(c)        Every contract entered into by any such corporation with any subscriber thereof shall be in writing and a certificate stating the terms and conditions thereof shall be furnished to the subscriber to be kept by him. No such certificate form, other than to group subscribers of groups of 10 or more certificate holders or those issued pursuant to a master group contract covering 10 or more certificate holders shall be made, issued or delivered in this State unless it contains the following provisions, provided, however, groups between five and 10 certificate holders complying with and maintaining eligibility status under regulations approved by the Commissioner of Insurance for group enrollment may be cancelled if such participation falls below the minimum participation of five certificate holders; or if the group takes other group hospital, medical or surgical coverage:

(1)        A statement of the amount payable to the corporation by the subscriber and the times at which and manner in which such amount is to be paid; this provision may be inserted in the application rather than in the certificate. Application need not be attached to certificate.

(2)        A statement of the nature of the benefits to be furnished and the period during which they will be furnished.

(3)        A statement of the terms and conditions, if any, upon which the contract may be cancelled or otherwise terminated at the option of either party. The statement shall be in the following language:

a.         "Renewability": Any contract subject to the provisions of this subdivision is renewable at the option of the subscriber unless sufficient notice in writing of nonrenewal is mailed to the subscriber by the corporation addressed to the last address recorded with the corporation.

b.         "Sufficient notice" shall be as follows:

1.         During the first year of any such contract, or during the first year following any lapse and reinstatement, or reenrollment, a period of 30 days.

2.         During the second and subsequent years of continuous coverage, a number of full calendar months most nearly equivalent to one fourth the number of months of continuous coverage from the first anniversary of the date of issue or reinstatement or reenrollment, whichever date is more recent, to the date of mailing of such notice.

3.         No period of required notice shall exceed two years, and no renewal hereunder shall renew any such contract for any period beyond the required period of notice except by written agreement of the subscriber and corporation.

The contract may be modified, terminated or cancelled by the corporation at any time at its option, upon:

a.         Nonpayment by the subscriber of fees or dues as required.

b.         Failure or refusal by the subscriber to comply with rate or benefit changes approved by the Commissioner under G.S. 58‑65‑45.

c.         Failure or refusal by the subscriber after 30 days' written notice to subscriber to transfer into hospital, medical, or dental service plan serving the area to which the subscriber has changed residence and is eligible for or to which corporation is required to transfer by interplan agreement of transfer.

(4)        A statement that the contract includes the endorsement thereon and attached papers, if any, and together with the applications contains the entire contract.

(5)        A statement that if the subscriber defaults in making any payment, under the contract, the subsequent acceptance of a payment by the corporation at its home office shall reinstate the contract, but with respect to sickness and injury, only to cover such sickness as may be first manifested more than 10 days after the date of such acceptance.

(d)        In every such contract made, issued or delivered in this State:

(1)        All printed portions shall be plainly printed;

(2)        The exceptions from the contract shall appear with the same prominence as the benefits to which they apply; and

(3)        If the contract contains any provision purporting to make any portion of the articles, constitution or bylaws of the corporation a part of the contract, such portion shall be set forth in full.

(e)        A service corporation may issue a master group contract with the approval of the Commissioner if the contract and the individual certificates issued to members of the group comply in substance to the other provisions of this Article and Article 66 of this Chapter. The contract may provide for the adjustment of the rate of the premium or benefits conferred as provided in the contract, and in accordance with an adjustment schedule filed with and approved by the Commissioner. If the contract is issued, altered or modified, the subscribers' contracts issued under that contract are altered or modified accordingly, all laws and clauses in subscribers' contracts to the contrary notwithstanding. Nothing in this Article and Article 66 of this Chapter shall be construed to prohibit or prevent the same. Forms of such contract shall at all times be furnished upon request of subscribers thereto.

(e1)      Employees shall be added to the master group coverage no later than 90 days after their first day of employment. Employment shall be considered continuous and not be considered broken except for unexcused absences from work for reasons other than illness or injury. The term "employee" is defined as a nonseasonal person who works on a full‑time basis, with a normal work week of 30 or more hours and who is otherwise eligible for coverage, but does not include a person who works on a part‑time, temporary, or substitute basis.

(e2)      Whenever an employer master group contract replaces another group contract, whether this contract was issued by a corporation under Articles 1 through 67 of this Chapter, the liability of the succeeding corporation for insuring persons covered under the previous group contract is (i) each person is eligible for coverage in accordance with the succeeding corporation's plan of benefits with respect to classes eligible and activity at work and nonconfinement rules must be covered by the succeeding corporation's plan of benefits; and (ii) each person not covered under the succeeding corporation's plan of benefits in accordance with (i) above must nevertheless be covered by the succeeding corporation if that person was validly covered, including benefit extension, under the prior plan on the date of discontinuance and if the person is a member of the class of persons eligible for coverage under the succeeding corporation's plan.

(e3)      When determining employee eligibility for a large employer, as defined in G.S. 58‑68‑25(10), an individual proprietor, owner, or operator shall be defined as an "employee" for the purpose of obtaining coverage under the employee group health plan and shall not be held to a minimum workweek requirement as imposed on other eligible employees.

(f)         Any hospitalization contract renewed in the name of the subscriber during the grace period shall be construed to be a continuation of the contract first issued. (1941, c. 338, s. 7; 1947, c. 820, ss. 3, 4; 1955, c. 679, ss. 1‑3; 1957, c. 1085, s. 1; 1961, c. 1149; 1989, c. 775, s. 4; 1991, c. 720, ss. 38, 88; 1991 (Reg. Sess., 1992), c. 837, s. 4; 1993, c. 408, s. 4; c. 409, s. 24; 1995, c. 507, s. 23A.1(e); 1997‑259, s. 17; 2001‑417, s. 12; 2005‑223, s. 2(a).)



§ 58-65-65. Coverage for active medical treatment in tax-supported institutions.

§ 58‑65‑65.  Coverage for active medical treatment in tax‑supported institutions.

(a)        No hospital or medical or dental service plan, contract or certificate governed by the provisions of this Article and Article 66 of this Chapter shall be delivered, issued, executed or renewed in this State, or approved for issuance or renewal in this State by the Commissioner of Insurance, after May 21, 1975, unless such plan, contract or certificate provides for the payment of benefits for charges made for medical care rendered in or by duly licensed state tax‑supported institutions, including charges for medical care of cerebral palsy, other orthopedic and crippling disabilities, mental and nervous diseases and disorders, mental retardation, alcoholism and drug or chemical dependency, and respiratory illness, on a basis no less favorable than the basis which would apply had the medical care been rendered in or by any other public or private institution or provider.  The term "state tax‑supported institutions" shall include community mental health centers and other health clinics which are certified as Medicaid providers.

(b)        No plan, contract, or certificate shall exclude payment for charges of a duly licensed state tax‑supported institution because of its being a specialty facility for one particular type of illness nor because it does not have an operating room and related equipment for the performance of surgery, but it is not required that benefits be payable for domiciliary or custodial care, rehabilitation, training, schooling, or occupational therapy.

(c)        The restrictions and requirements of this section shall not apply to any plan, contract, or certificate which is individually underwritten or provided for a specific individual and the members of his family as a nongroup policy, but shall apply only to those hospital service and medical service subscriber plans, contracts, or certificates delivered, issued for delivery, reissued or renewed in this State on and after July 1, 1975. (1975, c. 345, s. 2.)



§ 58-65-70. Contracts to cover any person possessing the sickle cell trait or hemoglobin C trait.

§ 58‑65‑70.  Contracts to cover any person possessing the sickle cell trait or hemoglobin C trait.

No hospital, medical, dental, or any health service governed by this Article and Article 66 of this Chapter shall refuse to issue or deliver any individual or group hospital, dental, medical, or health service contract in this State which it is currently issuing for delivery in this State, and which affords benefits or coverage for any medical treatment or service authorized or permitted to be furnished by a hospital, clinic, family health clinic, neighborhood health clinic, health maintenance organization, physician, physician's assistant, nurse practitioner or any medical service facility or personnel, on account of the fact that the person who is to be insured possesses sickle cell trait or hemoglobin C trait; nor shall any such policy issued and delivered in this State carry a higher premium rate or charge on account of the fact that the person who is to be insured possesses sickle cell trait. (1975, c. 599, s. 2.)



§ 58-65-75. Coverage for chemical dependency treatment.

§ 58‑65‑75.  Coverage for chemical dependency treatment.

(a)        As used in this section, the term "chemical dependency" means the pathological use or abuse of alcohol or other drugs in a manner or to a degree that produces an impairment in personal, social, or occupational functioning and which may, but need not, include a pattern of tolerance and withdrawal.

(b)        Every group insurance certificate or group subscriber contract under any hospital or medical plan governed by this Article and Article 66 of this Chapter that is issued, renewed, or amended on or after January 1, 1985, shall offer to its insureds benefits for the necessary care and treatment of chemical dependency that are not less favorable than benefits for physical illness generally. Except as provided in subsection (c) of this section, benefits for chemical dependency shall be subject to the same durational limits, dollar limits, deductibles, and coinsurance factors as are benefits for physical illness generally.

(c)        Every group insurance certificate or group subscriber contract that provides benefits for chemical dependency treatment and that provides total annual benefits for all illnesses in excess of eight thousand dollars ($8,000) is subject to the following conditions:

(1)        The certificate or contract shall provide, for each 12‑month period, a minimum benefit of eight thousand dollars ($8,000) for the necessary care and treatment of chemical dependency.

(2)        The certificate or contract shall provide a minimum benefit of sixteen thousand dollars ($16,000) for the necessary care and treatment of chemical dependency for the life of the certificate or contract.

(d)        Provisions for benefits for necessary care and treatment of chemical dependency in group certificates or group contracts shall provide for benefit payments for the following providers of necessary care and treatment of chemical dependency:

(1)        The following units of a general hospital licensed under Article 5 of General Statutes Chapter 131E:

a.         Chemical dependency units in facilities licensed after October 1, 1984;

b.         Medical units;

c.         Psychiatric units; and

(2)        The following facilities or programs licensed after July 1, 1984, under Article 2 of General Statutes Chapter 122C:

a.         Chemical dependency units in psychiatric hospitals;

b.         Chemical dependency hospitals;

c.         Residential chemical dependency treatment facilities;

d.         Social setting detoxification facilities or programs;

e.         Medical detoxification facilities or programs; and

(3)        Duly licensed physicians and duly licensed psychologists and certified professionals working under the direct supervision of such physicians or psychologists in facilities described in (1) and (2) above and in day/night programs or outpatient treatment facilities licensed after July 1, 1984, under Article 2 of General Statutes Chapter 122C. After January 1, 1995, "duly licensed psychologists" shall be defined as licensed psychologists who hold permanent licensure and certification as health services provider psychologist issued by the North Carolina Psychology Board.

Provided, however, that nothing in this subsection shall prohibit any certificate or contract from requiring the most cost effective treatment setting to be utilized by the person undergoing necessary care and treatment for chemical dependency.

(e)        Coverage for chemical dependency treatment as described in this section shall not be applicable to any group certificate holder or group subscriber contract holder who rejects the coverage in writing.

(f)         Notwithstanding any other provisions of this section, a group health benefit plan that covers both medical and surgical benefits and chemical dependency treatment benefits shall, with respect to the chemical dependency treatment benefits, comply with all applicable standards of Subtitle B of Title V of Public Law 110‑343, known as the Paul Wellstone and Pete Domenici Mental Health Parity and Addiction Equity Act of 2008.

(g)        Subsection (f) of this section applies only to a group health benefit plan covering a large employer as defined in G.S. 58‑68‑25(a)(10).  (1983 (Reg. Sess., 1984), c. 1110, s. 8; 1985, c. 589, s. 43(a), (b); 1989, c. 175, s. 2; 1991, c. 720, s. 64; 1993, c. 375, s. 5; 2009‑382, s. 21.)



§ 58-65-80. Meaning of terms "accident", "accidental injury", and "accidental means".

§ 58‑65‑80.  Meaning of terms "accident", "accidental injury", and "accidental means".

(a)        This section applies to the provisions of all subscriber contracts under this Article and Article 66 of this Chapter that are issued on or after October 1, 1989, and preferred provider arrangements under this Article and Article 66 of this Chapter that are entered into on or after October 1, 1989.

(b)        "Accident", "accidental injury", and "accidental means" shall be defined to imply "result" language and shall not include words that establish an accidental means test. (1989, c. 485, s. 11.)



§ 58-65-85. Discriminatory practices prohibited.

§ 58‑65‑85.  Discriminatory practices prohibited.

No person subject to this Article and Article 66 of this Chapter shall refuse to issue or refuse to reissue to an individual any certificate, plan, or contract governed by this Article and Article 66 of this Chapter; limit the amount, extent, or kind of services available to an individual; or charge an individual a different rate for the same services, because of the race, color, or national or ethnic origin of that individual. (1989, c. 485, s. 23.)



§ 58-65-90. No discrimination against mentally ill or chemically dependent individuals.

§ 58‑65‑90.  No discrimination against mentally ill or chemically dependent individuals.

(a)        Definitions.  As used in this section, the term:

(1)        "Mental illness" has the same meaning as defined in G.S. 122C‑3(21), with a mental disorder defined in the Diagnostic and Statistical Manual of Mental Disorders, DSM‑IV, or subsequent editions published by the American Psychiatric Association, except those mental disorders coded in the DSM‑IV or subsequent editions as substance‑related disorders (291.0 through 292.9 and 303.0 through 305.9), those coded as sexual dysfunctions not due to organic disease (302.70 through 302.79), and those coded as "V" codes.

(2)        "Chemical dependency" has the same meaning as defined in G.S. 58‑65‑75, with a mental disorder defined in the Diagnostic and Statistical Manual of Mental Disorders, DSM‑IV, or subsequent editions published by the American Psychiatric Association.

(b)        Coverage of Physical Illness.  No service corporation governed by this Chapter shall, solely because an individual to be insured has or had a mental illness or chemical dependency:

(1)        Refuse to issue or deliver to that individual any individual or group subscriber contract in this State that affords benefits or coverage for medical treatment or service for physical illness or injury;

(2)        Have a higher premium rate or charge for physical illness or injury coverages or benefits for that individual; or

(3)        Reduce physical illness or injury coverages or benefits for that individual.

(b1)      [Expired October 1, 2001.]

(c)        Chemical Dependency Coverage Not Required.  Nothing in this section requires a service corporation to offer coverage for chemical dependency, except as provided in G.S. 58‑65‑75.

(d)        Applicability.  This section applies only to group health insurance contracts, other than excepted benefits as defined in G.S. 58‑68‑25. For purposes of this section, "group health insurance contracts" include MEWAs, as defined in G.S. 58‑49‑30(a).

(e)        Nothing in this section requires an insurer to cover treatment or studies leading to or in connection with sex changes or modifications and related care. (1989, c. 369, s. 1; 1991, c. 720, s. 82; 1997‑259, s. 22; 1999‑132, s. 4.3; 2007‑268, s. 3.)



§ 58-65-91. Coverage for certain treatment of diabetes.

§ 58‑65‑91.  Coverage for certain treatment of diabetes.

(a)        Every insurance certificate or subscriber contract under any hospital service plan or medical service plan governed by this Article and Article 66 of this Chapter, and every preferred provider plan under G.S. 58‑50‑56 that is issued, renewed, or amended on or after October 1, 1997, shall provide coverage for medically appropriate and necessary services, including diabetes outpatient self‑management training and educational services, and equipment, supplies, medications, and laboratory procedures used to treat diabetes. Diabetes outpatient self‑management training and educational services shall be provided by a physician or a health care professional designated by the physician. The hospital or medical service plan shall determine who shall provide and be reimbursed for the diabetes outpatient self‑management training and educational services. The same deductibles, coinsurance, and other limitations as apply to similar services covered under the policy, contract, or plan shall apply to the diabetes coverage required under this section.

(b)        For the purposes of this section, "physician" is a person licensed to practice in this State under Article 1 or Article 7 of Chapter 90 of the General Statutes. (1997‑225, s. 2; 1997‑519, s. 3.12.)



§ 58-65-92. Coverage for mammograms and cervical cancer screening.

§ 58‑65‑92.  Coverage for mammograms and cervical cancer screening.

(a)        Every insurance certificate or subscriber contract under any hospital service plan or medical service plan governed by this Article and Article 66 of this Chapter, and every preferred provider benefit plan under G.S. 58‑50‑56, that is issued, renewed, or amended on or after January 1, 1992, shall provide coverage for examinations and laboratory tests for the screening for the early detection of cervical cancer and for low‑dose screening mammography. The same deductibles, coinsurance, and other limitations as apply to similar services covered under the certificate or contract shall apply to coverage for examinations and laboratory tests for the screening for the early detection of cervical cancer and low‑dose screening mammography.

(a1)      As used in this section, "examinations and laboratory tests for the screening for the early detection of cervical cancer" means conventional PAP smear screening, liquid‑based cytology, and human papilloma virus (HPV) detection methods for women with equivocal findings on cervical cytologic analysis that are subject to the approval of and have been approved by the United States Food and Drug Administration.

(b)        As used in this section, "low‑dose screening mammography" means a radiologic procedure for the early detection of breast cancer provided to an asymptomatic woman using equipment dedicated specifically for mammography, including a physician's interpretation of the results of the procedure.

(c)        Coverage for low‑dose screening mammography shall be provided as follows:

(1)        One or more mammograms a year, as recommended by a physician, for any woman who is at risk for breast cancer. For purposes of this subdivision, a woman is at risk for breast cancer if any one or more of the following is true:

a.         The woman has a personal history of breast cancer;

b.         The woman has a personal history of biopsy‑proven benign breast disease;

c.         The woman's mother, sister, or daughter has or has had breast cancer; or

d.         The woman has not given birth prior to the age of 30;

(2)        One baseline mammogram for any woman 35 through 39 years of age, inclusive;

(3)        A mammogram every other year for any woman 40 through 49 years of age, inclusive, or more frequently upon recommendation of a physician; and

(4)        A mammogram every year for any woman 50 years of age or older.

(d)        Reimbursement for a mammogram authorized under this section shall be made only if the facility in which the mammogram was performed meets mammography accreditation standards established by the North Carolina Medical Care Commission.

(e)        Coverage for the screening for the early detection of cervical cancer shall be in accordance with the most recently published American Cancer Society guidelines or guidelines adopted by the North Carolina Advisory Committee on Cancer Coordination and Control. Coverage shall include the examination, the laboratory fee, and the physician's interpretation of the laboratory results. Reimbursements for laboratory fees shall be made only if the laboratory meets accreditation standards adopted by the North Carolina Medical Care Commission. (1991, c. 490, s. 2; 1997‑519, s. 3.6; 2003‑186, s. 3.)



§ 58-65-93. Coverage for prostate-specific antigen (PSA) tests.

§ 58‑65‑93.  Coverage for prostate‑specific antigen (PSA) tests.

(a)        Every insurance certificate or subscriber contract under any hospital service plan or medical service plan governed by this Article and Article 66 of this Chapter, and every preferred provider benefit plan under G.S. 58‑50‑56, that is issued, renewed, or amended on or after January 1, 1994, shall provide coverage for prostate‑specific antigen (PSA) tests or equivalent tests for the presence of prostate cancer.  The same deductibles, coinsurance, and other limitations as apply to similar services covered under the certificate or contract shall apply to coverage for prostate‑specific antigen (PSA) tests or equivalent tests for the presence of prostate cancer.

(b)        As used in this section, "prostate‑specific antigen (PSA) tests or equivalent tests for the presence of prostate cancer" means serological tests for determining the presence of prostate cytoplasmic protein (PSA) and the generation of antibodies to it, as a novel marker for prostatic disease.

(c)        Coverage for prostate‑specific antigen (PSA) tests or equivalent tests for the presence of prostate cancer shall be provided when recommended by a physician. (1993, c. 269, s. 2; 1997‑519, s. 3.7.)



§ 58-65-94. Coverage of certain prescribed drugs for cancer treatment.

§ 58‑65‑94.  Coverage of certain prescribed drugs for cancer treatment.

(a)        No insurance certificate or subscriber contract under any hospital service plan or medical service plan governed by this Article and Article 66 of this Chapter, and no preferred provider benefit plan under G.S. 58‑50‑56, that is issued, renewed, or amended on or after January 1, 1994, and that provides coverage for prescribed drugs approved by the federal Food and Drug Administration for the treatment of certain types of cancer shall exclude coverage of any drug on the basis that the drug has been prescribed for the treatment of a type of cancer for which the drug has not been approved by the federal Food and Drug Administration. The drug, however, must be approved by the federal Food and Drug Administration and must have been proven effective and accepted for the treatment of the specific type of cancer for which the drug has been prescribed in any one of the following established reference compendia:

(1)        The National Comprehensive Cancer Network Drugs & Biologics Compendium;

(2)        The ThomsonMicromedex DrugDex;

(3)        The Elsevier Gold Standard's Clinical Pharmacology; or

(4)        Any other authoritative compendia as recognized periodically by the United States Secretary of Health and Human Services.

(b)        Notwithstanding subsection (a) of this section, coverage shall not be required for any experimental or investigational drugs or any drug that the federal Food and Drug Administration has determined to be contraindicated for treatment of the specific type of cancer for which the drug has been prescribed.

(c)        This section shall apply only to cancer drugs and nothing in this section shall be construed, expressly or by implication, to create, impair, alter, limit, notify, enlarge, abrogate, or prohibit reimbursement for drugs used in the treatment of any other disease or condition.  (1993, c. 506, s. 4.2; 1997‑519, s. 3.8; 2009‑170, s. 2.)



§ 58-65-95. Investments and reserves.

§ 58‑65‑95.  Investments and reserves.

(a)        Corporations subject to this Article shall invest in or hold only those assets permitted by Article 7 of this Chapter for life and health insurance companies.

(b)        Every such corporation shall accumulate and maintain, in addition to proper reserves for current administrative liabilities and whatever reserves are deemed to be adequate and proper by the Commissioner for unpaid hospital, medical, or dental bills, and unearned membership dues, a special contingent surplus or reserve at the following rates annually of its gross annual collections from membership dues, exclusive of receipts from cost plus plans, until the reserve equals an amount that is three times its average monthly expenditures for claims and administrative and selling expenses:

(1)        First $200,000                                                    4%

(2)        Next $200,000                                                   2%

(3)        All above $400,000                                            1%

(c)        Any such corporation may accumulate and maintain a contingent reserve in excess of the reserve required in subsection (b) of this section, not to exceed an amount equal to six times the average monthly expenditures for claims and administrative and selling expenses.

(d)        If the Commissioner finds that special conditions exist warranting an increase or decrease in the reserves or schedule of reserves in subsection (b) of this section, the Commissioner may modify them accordingly. Provided, however, when special conditions exist warranting an increase in the schedule of reserves, the schedule shall not be increased by the Commissioner until a reasonable length of time has elapsed after the Commissioner gives notice of the increase. (1941, c. 338, s. 8; 1943, c. 537, s. 5; 1947, c. 820, s. 5; 1961, c. 1149; 1991, c. 720, s. 79; 1999‑244, s. 6; 2003‑212, s. 18.)



§ 58-65-96. Coverage for reconstructive breast surgery following mastectomy.

§ 58‑65‑96.  Coverage for reconstructive breast surgery following mastectomy.

(a)        Every insurance certificate or subscriber contract under any hospital service plan or medical service plan governed by this Article and Article 66 of this Chapter, and every preferred provider benefit plan under G.S. 58‑50‑56 that provides coverage for mastectomy shall provide coverage for reconstructive breast surgery following a mastectomy. The coverage shall include coverage for all stages and revisions of reconstructive breast surgery performed on a nondiseased breast to establish symmetry if reconstructive surgery on a diseased breast is performed, as well as coverage for prostheses and physical complications in all stages of mastectomy, including lymphademas. The same deductibles, coinsurance, and other limitations as apply to similar services covered under the policy, contract, or plan shall apply to coverage for reconstructive breast surgery. Reconstruction of the nipple/areolar complex following a mastectomy is covered without regard to the lapse of time between the mastectomy and the reconstruction, subject to the approval of the treating physician.

(b)        As used in this section, the following terms have the meanings indicated:

(1)        "Mastectomy" means the surgical removal of all or part of a breast as a result of breast cancer or breast disease.

(2)        "Reconstructive breast surgery" means surgery performed as a result of a mastectomy to reestablish symmetry between the two breasts, and includes reconstruction of the mastectomy site, creation of a new breast mound, and creation of a new nipple/areolar complex. "Reconstructive breast surgery" also includes augmentation mammoplasty, reduction mammoplasty, and mastopexy of the nondiseased breast.

(c)        A policy, contract, or plan subject to this section shall not:

(1)        Deny coverage described in subsection (a) of this section on the basis that the coverage is for cosmetic surgery;

(2)        Deny to a woman eligibility or continued eligibility to enroll or to renew coverage under the terms of the contract, policy, or plan, solely for the purpose of avoiding the requirements of this section;

(3)        Provide monetary payments or rebates to a woman to encourage her to accept less than the minimum protections available under this section;

(4)        Penalize or otherwise reduce or limit the reimbursement of an attending provider because the provider provided care to an individual participant or beneficiary in accordance with this section; or

(5)        Provide incentives, monetary or otherwise, to an attending provider to induce the provider to provide care to an individual participant or beneficiary in a manner inconsistent with this section.

(d)        Written notice of the availability of the coverage provided by this section shall be delivered to every subscriber under an individual certificate, contract, or plan and to every certificate holder under a group policy, contract, or plan upon initial coverage under the certificate, contract, or plan and annually thereafter. The notice required by this subsection may be included as a part of any yearly informational packet sent to the subscriber or certificate holder. (1997‑312, s. 2; 1997‑519, s. 3.10; 1999‑351, s. 3.2; 2001‑334, s. 13.2.)



§ 58-65-100. Statements filed with Commissioner.

§ 58‑65‑100.  Statements filed with Commissioner.

Every service corporation subject to this Article is subject to G.S. 58‑2‑165. (1941, c. 338, s. 9; 1999‑244, s. 11.)



§ 58-65-105. Visitations and examinations.

§ 58‑65‑105.  Visitations and examinations.

Service corporations subject to this Article shall be examined under G.S. 58‑2‑131, 58‑2‑132, 58‑2‑133, and 58‑2‑134. (1941, c. 338, s. 10; 1995, c. 360, s. 2(l); 1999‑244, s. 5.)



§ 58-65-110. Expenses.

§ 58‑65‑110.  Expenses.

All acquisition expenses in connection with the solicitation of subscribers to such hospital and/or medical and/or dental service plan and administration costs including salaries paid to officers of the corporations, if any, shall at all times be subject to inspection by the Commissioner of Insurance. (1941, c. 338, s. 11; 1943, c. 537, s. 6; 1961, c. 1149.)



§ 58-65-115. Licensing and regulation of agents.

§ 58‑65‑115.  Licensing and regulation of agents.

Every agent of any service corporation authorized to do business in this State under this Article is subject to the licensing provisions of Article 33 of this Chapter and all other provisions in this Chapter applicable to life and health insurance agents. (1941, c. 338, s. 12; 1943, c. 537, s. 7; 1947, c. 1023, s. 1; 1961, c. 1149; 1971, c. 1080, s. 2; 1983, c. 790, s. 5; 1985 (Reg. Sess., 1986), c. 928, s. 4; 1987, c. 629, s. 2; 1999‑244, s. 7.)



§ 58-65-120. Medical, dental and hospital service associations and agent to transact business through licensed agents only.

§ 58‑65‑120.  Medical, dental and hospital service associations and agent to transact business through licensed agents only.

No medical and/or dental or hospital service association; nor any agent of any association shall on behalf of such association or agent, knowingly permit any person not licensed as an agent as provided by law, to solicit, negotiate for, collect or transmit a premium for a new contract of medical and/or dental or hospital service certificate or to act in any way in the negotiation for any contract or policy; provided, no license shall be required of the following:

(1)        Persons designated by the association or subscriber to collect or deduct or transmit premiums or other charges for medical and/or dental care or hospital contracts, or to perform such acts as may be required for providing coverage for additional persons who are eligible under a master contract.

(2)        An agency office employee acting in the confines of the agent's office, under the direction and supervision of the duly licensed agent and within the scope of such agent's license, in the acceptance of request for insurance and payment of premiums, and the performance of clerical, stenographic, and similar office duties. (1955, c. 1268; 1961, c. 1149.)



§ 58-65-125. Revocation and suspension of license; unfair trade practices.

§ 58‑65‑125.  Revocation and suspension of license; unfair trade practices.

(a)        The Commissioner may revoke or suspend the license of any service corporation if:

(1)        The service corporation fails or refuses to comply with any law, order, or rule applicable to the service corporation.

(2)        The service corporation's financial condition is unsound.

(3)        The service corporation has published or made to the Department or to the public any false statement or report.

(4)        The service corporation refuses to submit to any examination authorized by law.

(5)        The service corporation is found to make a practice of unduly engaging in litigation or of delaying the investigation of claims or the adjustment or payment of valid claims.

(b)        Any suspension or revocation of a service corporation's license under this section may also be made applicable to the license or registration of any natural person regulated under this Chapter who is a party to any of the causes for licensing sanctions listed in subsection (a) of this section.

(c)        Article 63 of this Chapter applies to service corporations and their agents and representatives. (1941, c. 338, s. 13; 1943, c. 537, s. 8; 1971, c. 1080, s. 3; 1999‑244, s. 3; 1999‑351, s. 8; 2003‑212, s. 26(k).)



§ 58-65-130. Amendments to certificate of incorporation.

§ 58‑65‑130.  Amendments to certificate of incorporation.

Any corporation subject to the provisions of this Article and Article 66 of this Chapter may hereafter amend its charter in the following manner only:

(1)        a.         A meeting of the board of directors, trustees or other governing authority shall be called in accordance with the bylaws specifying the amendment to be voted upon at such meeting.

b.         If at such meeting two thirds of the directors, trustees or other governing authority present vote in favor of the proposed amendment, then the president and secretary shall under oath make a certificate to this effect, which certificate shall set forth the call for such meeting, a statement showing service of such call upon all directors, and a certified copy of so much of the minutes of the meeting as relate to the adoption of the proposed amendment.

c.         Said officers shall cause said certificate to be published once a week for two consecutive weeks in a newspaper in Raleigh and in the county where the corporation's principal office is located, or posted at the courthouse door if no newspaper be published within the county. Said printed or posted notices shall be in such form and of such size as the Commissioner may approve, and in addition to setting forth in full the certificate required in paragraph b shall state that application for amending the corporation's charter in the manner specified has been proposed by the board of directors, trustees, or other governing authority, and shall also state the time set for the meeting of certificate holders thereby called to be held at the principal office of the corporation to take action on the proposed amendment. A true copy of such notice shall be filed with the Commissioner. Such publication and filing of notice shall be completed at least 30 days prior to the date set therein for the meeting of the certificate holders and due proof thereof shall be filed with the Commissioner at least 15 days prior to the date of such meeting. If the meeting at which the proposed amendment is to be considered is a special meeting, rather than a regular annual meeting of certificate holders, such special meeting can be called only after the Commissioner has given his approval in writing, and the published notice shall show the fact of such approval. At said meeting those present in person or represented by proxy shall constitute a quorum.

d.         If at such certificate holders' meeting two thirds of those present in person or by proxy shall vote in favor of any proposed amendment, the president and secretary shall make a certificate under oath setting forth such fact together with the full text of the amendment thus approved. Said certificate shall, within 30 days after such meeting, be submitted to the Commissioner for his approval as conforming to the requirement of law, and it shall be the duty of the Commissioner to act upon all proposed amendments within 10 days after filing of such certificates with him. Should the Commissioner approve the proposed amendment or amendments, he shall certify this fact, together with the full text of such amendments as are approved by him, to the Secretary of State who shall thereupon issue the charter amendment in the usual form. Should the Commissioner disapprove of any amendment, then the same shall not be allowed.

(2)        All charters and charter amendments heretofore issued upon application of the board of directors, trustees or other governing authority of any corporations subject to the provisions of this Article and Article 66 of this Chapter are hereby validated.

(3)        The charter of any corporation subject to the provisions of this Article and Article 66 of this Chapter may be amended to convert that corporation, so amending its charter, into a stock accident and health insurance company or stock life insurance company subject to the provisions of Articles 1 through 64 of this Chapter provided the contractual rights of the subscribers and certificate holders of the corporation are adequately protected. The proposed amendment shall be considered pursuant to G.S. 58‑65‑131, 58‑65‑132, and 58‑65‑133. Other provisions of this section and this Article relating to the procedure for amending the charter shall not apply. (1941, c. 338, s. 15; 1947, c. 820, s. 6; 1953, c. 1124, s. 2; 1998‑3, s. 1.)



§ 58-65-131. Findings; definitions; conversion plan.

§ 58‑65‑131.  Findings; definitions; conversion plan.

(a)        Intent and Findings.  It is the intent of the General Assembly by the enactment of this section, G.S. 58‑65‑132, and G.S. 58‑65‑133 to create a procedure for a medical, hospital, or dental service corporation to convert to a stock accident and health insurance company or stock life insurance company that is subject to the applicable provisions of Articles 1 through 64 of this Chapter. Except as provided herein, it is not the intent of the General Assembly to supplant, modify, or repeal other provisions of this Article and Article 66 of this Chapter or the provisions of Chapter 55A of the General Statutes (the Nonprofit Corporation Act) that govern other transactions and the procedures relating to such transactions that apply to corporations governed by the provisions of this Article and Article 66 of this Chapter.

The General Assembly recognizes the substantial and recent changes in market and health care conditions that are affecting these corporations and the benefit of equal regulatory treatment and competitive equality for health care insurers. The General Assembly finds that a procedure for conversion is in the best interest of policyholders because it will provide greater financial stability for these corporations and a greater opportunity for the corporations to remain financially independent. The General Assembly also finds that if a medical, hospital, or dental service corporation converts to a stock accident and health insurance company or stock life insurance company, the conversion plan must provide a benefit to the people of North Carolina equal to one hundred percent (100%) of the fair market value of the corporation.

(b)        Definitions.  As used in this section, G.S. 58‑65‑132, and G.S. 58‑65‑133:

(1)        "Certificate holder" includes an enrollee, as defined in Article 67 of this Chapter, in a health maintenance plan provided by the corporation or a subsidiary or by the new corporation or a subsidiary.

(2)        "Code" means Title 26 of the United States Code, the United States Internal Revenue Code of 1986, as amended.

(3)        "Conversion" means the conversion of a hospital, medical, or dental service corporation to a stock accident and health insurance company or stock life insurance company subject to the applicable provisions of Articles 1 through 64 of this Chapter.

(4)        "Corporation" means a hospital, medical, or dental service corporation governed by this Article that files or is required to file a plan of conversion with the Commissioner under subsection (d) of this section to convert from a hospital, medical, or dental service corporation to a stock accident and health insurance company or stock life insurance company.

(5)        "Foundation" means a newly formed tax‑exempt charitable social welfare organization formed and operating under section 501(c)(4) of the Code and Chapter 55A of the General Statutes.

(6)        "New corporation" means a corporation originally governed by this Article that has had its plan of conversion approved by the Commissioner under G.S. 58‑65‑132 and that has converted to a stock accident and health insurance company or stock life insurance company.

(c)        Compliance Required in Certain Events.  A corporation governed by this Article shall comply with the provisions of this section, G.S. 58‑65‑132, and G.S. 58‑65‑133 before it may do any of the following:

(1)        Sell, lease, convey, exchange, transfer, or make other disposition, either directly or indirectly in a single transaction or related series of transactions, of ten percent (10%) of the corporation's assets, as determined by statutory accounting principles, to, or merge or consolidate or liquidate with or into, any business corporation or other business entity, except a business corporation or other business entity that is a wholly owned subsidiary of the corporation. The ten percent (10%) asset limitation in this subdivision does not apply to:

a.         The purchase, acquisition by assignment or otherwise by the corporation of individual accident and health policies or contracts insuring North Carolina residents, or with respect to accident and health group master policies or contracts, only the percentage portion of those policies or contracts covering North Carolina resident certificate holders, and that are issued by a company domiciled or licensed to do business in North Carolina, if the purchase is first approved by the Commissioner after notice to the Attorney General, no profit will inure to the benefit of any officer, director, or employee of the corporation or its subsidiaries, the purchase is transacted at arm's length and for fair value, and the purchase will further the corporation's ability to fulfill its purposes;

b.         In the case of a purchase by the corporation of all the common stock of a company domiciled or licensed to do business in North Carolina, that portion of the value of the company which is determined by the Commissioner to be attributable to individual accident and health policies or contracts insuring North Carolina residents or, in the case of accident and health group master policies or contracts, the percentage portion of those policies or contracts covering North Carolina resident certificate holders, if the purchase is first approved by the Commissioner after notice to the Attorney General, no profit will inure to the benefit of any officer, director, or employee of the corporation or its subsidiaries, the purchase is transacted at arm's length and for fair value, and the purchase will further the corporation's ability to fulfill its purposes;

c.         Granting encumbrances such as security interests or deeds of trust with respect to assets owned by the corporation or any wholly owned subsidiary to secure indebtedness for borrowed money, the proceeds of which are paid solely to the corporation or its wholly owned subsidiaries and remain subject to the provisions of this section; and

d.         Sales or other transfers in the ordinary course of business for fair value of any interest in real property or stocks, bonds, or other securities within the investment portfolio owned by the corporation or any wholly owned subsidiary, the proceeds of which are paid solely to the corporation or any wholly owned subsidiary and remain subject to the provisions of this section.

(2)        Directly or indirectly issue, sell, convey, exchange, transfer, or make other disposition to any party of any equity or ownership interest in the corporation or in any business entity that is owned by or is a subsidiary of the corporation, including stock, securities, or bonds, debentures, notes or any other debt or similar obligation that is convertible into any equity or ownership interest, stock or securities. This subdivision shall not be construed to prohibit the corporation or a wholly owned subsidiary, with the approval of the Commissioner after notice to the Attorney General, from investing in joint ventures or partnerships with unrelated third parties, if no profit will inure to the benefit of any officer, director, or employee of the corporation or its subsidiaries, the transaction is conducted at arm's length and for fair value, and the transaction furthers the corporation's ability to fulfill its purposes.

(3)        Permit its aggregate annual revenues, determined in accordance with statutory accounting principles, from all for‑profit activities or operations, including but not limited to those of the corporation, any wholly owned subsidiaries, and any joint ventures or partnerships, to exceed forty percent (40%) of the aggregate annual revenues, excluding investment income, of the corporation and its subsidiaries and determined in accordance with statutory accounting principles; or

(4)        Permit its aggregate assets for four consecutive quarters, determined in accordance with statutory accounting principles, employed in all for‑profit activities or operations, including, but not limited to, those assets owned or controlled by any for‑profit wholly owned subsidiaries, to exceed forty percent (40%) of the aggregate admitted assets of the corporation and its subsidiaries for four consecutive quarters, determined in accordance with statutory accounting principles.

In determining whether the corporation must comply with the provisions of this section, G.S. 58‑65‑132, and G.S. 58‑65‑133, the Commissioner may review and consolidate actions of the corporation, its subsidiaries, and other legal entities in which the corporation directly or indirectly owns an interest, and treat the consolidated actions as requiring a conversion. An appeal of the Commissioner's order that consolidated actions require a conversion shall lie directly to the North Carolina Court of Appeals, provided that any party may petition the North Carolina Supreme Court, pursuant to G.S. 7A‑31(b), to certify the case for discretionary review by the Supreme Court prior to determination by the Court of Appeals. Appeals under this subsection must be filed within 30 days of the Commissioner's order and shall be considered in the most expeditious manner practical. The corporation must file a plan of conversion within 12 months of the later of the issuance of the Commissioner's order or a final decision on appeal.

(d)        Charter Amendment for Conversion.  A corporation may propose to amend its charter pursuant to this Article to convert the corporation to a stock accident and health insurance company or stock life insurance company subject to the applicable provisions of Articles 1 through 64 of this Chapter. The proposed amended charter and a plan for conversion as described in subsection (e) of this section shall be filed with the Commissioner for approval.

(e)        Filing Conversion Plan; Costs of Review.  A corporation shall file a plan for conversion with the Commissioner and submit a copy to the Attorney General at least 120 days before the proposed date of conversion. The corporation or the new corporation shall reimburse the Department of Insurance and the office of the Attorney General for the actual costs of reviewing, analyzing, and processing the plan. The Commissioner and the Attorney General may contract with experts, consultants, or other professional advisors to assist in reviewing the plan. These contracts are personal professional service contracts exempt from Articles 3 and 3C of Chapter 143 of the General Statutes. Contract costs for these personal professional services shall not exceed an amount that is reasonable and appropriate for the review of the plan.

(f)         Plan Requirements.  A plan of conversion submitted to the Commissioner shall state with specificity the following terms and conditions of the proposed conversion:

(1)        The purposes of the conversion.

(2)        The proposed articles of incorporation of the new corporation.

(3)        The proposed bylaws of the new corporation.

(4)        A description of any changes in the new corporation's mode of operations after conversion.

(5)        A statement describing the manner in which the plan provides for the protection of all existing contractual rights of the corporation's subscribers and certificate holders to medical or hospital services or the payment of claims for reimbursement for those services. The corporation's subscribers and certificate holders shall have no right to receive any assets, surplus, capital, payment or distribution or to receive any stock or other ownership interest in the new corporation in connection with the conversion.

(6)        A statement that the legal existence of the corporation does not terminate and that the new corporation is subject to all liabilities, obligations, and relations of whatever kind of the corporation and succeeds to all property, assets, rights, interests, and relations of the corporation.

(7)        Documentation showing that the corporation, acting by its board of directors, trustees, or other governing authority, has approved the plan. It shall not be necessary for the subscribers or certificate holders of the corporation to vote on or approve the plan of conversion, any amendments to the corporation's articles of incorporation or bylaws, or the articles of incorporation or the bylaws of the new corporation, notwithstanding any provision to the contrary in this Article or Article 66 of this Chapter or in the articles of incorporation or bylaws of the corporation.

(8)        The business plan of the new corporation, including, but not limited to, a comparative premium rate analysis of the new corporation's major plans and product offerings, that, among other things, compares actual premium rates for the three‑year period before the filing of the plan for conversion and forecasted premium rates for a three‑year period following the proposed conversion. This rate analysis shall address the forecasted effect, if any, of the proposed conversion on the cost to policyholders or certificate holders of the new corporation and on the new corporation's underwriting profit, investment income, and loss and claim reserves, including the effect, if any, of adverse market or risk selection upon these reserves. Information provided under this subsection is confidential pursuant to G.S. 58‑19‑40.

(9)        Any conditions, other than approval of the plan of conversion by the Commissioner, to be fulfilled by a proposed date upon which the conversion would become effective.

(10)      The proposed articles of incorporation and bylaws of the Foundation, containing the provisions required by G.S. 58‑65‑133(h).

(11)      Any proposed agreement between the Foundation and the new corporation, including, but not limited to, any agreement relating to the voting or registration for sale of any capital stock to be issued by the new corporation to the Foundation.

(g)        Public Comment.  Within 20 days of receiving a plan to convert, the Commissioner shall publish a notice in one or more newspapers of general circulation in the corporation's service area describing the name of the corporation, the nature of the plan filed under G.S. 58‑65‑131(d), and the date of receipt of the plan. The notice shall indicate that the Commissioner will solicit public comments and hold three public hearings on the plan. The public hearings must be completed within 60 days of the filing of the conversion plan. The written public comment period will be held open until 10 days after the last public hearing. For good cause the Commissioner may extend these deadlines once for a maximum of 30 days. The Commissioner shall provide copies of all written public comments to the Attorney General.

(h)        Public Access to Records.  All applications, reports, plans, or other documents under this section, G.S. 58‑65‑132, and G.S. 58‑65‑133 are public records unless otherwise provided in this Chapter. The Commissioner shall provide the public with prompt and reasonable access to public records relating to the proposed conversion of the corporation. Access to public records covered by this section shall be made available for at least 30 days before the end of the public comment period. (1998‑3, s. 2.)



§ 58-65-132. Review and approval of conversion plan; new corporation.

§ 58‑65‑132.  Review and approval of conversion plan; new corporation.

(a)        Approval of Plan of Conversion.  The Commissioner shall approve the plan of conversion and issue a certificate of authority to the new corporation to transact business in this State only if the Commissioner finds all of the following:

(1)        The plan of conversion meets the requirements of G.S. 58‑65‑131, this section, and G.S. 58‑65‑133.

(2)        Upon conversion, the new corporation will meet the applicable standards and conditions under this Chapter, including applicable minimum capital and surplus requirements.

(3)        The plan of conversion adequately protects the existing contractual rights of the corporation's subscribers and certificate holders to medical or hospital services and payment of claims for reimbursement for those services.

(4)        No director, officer, or employee of the corporation will receive:

a.         Any fee, commission, compensation, or other valuable consideration for aiding, promoting, or assisting in the conversion of the corporation other than compensation paid to any director, officer, or employee of the corporation in the ordinary course of business; or

b.         Any distribution of the assets, surplus, capital, or capital stock of the new corporation as part of a conversion.

(5)        The corporation has complied with all material requirements of this Chapter, and disciplinary action is not pending against the corporation.

(6)        The plan of conversion is fair and equitable and not prejudicial to the contractual rights of the policyholders and certificate holders of the new corporation.

(7)        The plan of conversion is in the public interest. The Commissioner shall find that the plan is in the public interest only if it provides a benefit for the people of North Carolina equal to the value of the corporation at the time of conversion, in accordance with the criteria set out in this subdivision. In determining whether the plan of conversion is in the public interest, the Commissioner may also consider other factors, including, but not limited to, those relating to the accessibility and affordability of health care. The Commissioner must determine that the plan of conversion meets all of the following criteria:

a.         Consideration, determined by the Commissioner to be equal to one hundred percent (100%) of the fair market value of the corporation, will be conveyed or issued by the corporation to the Foundation at the time the new corporation files its articles of incorporation. If the consideration to be conveyed is all of the common stock of the new corporation that is then issued and outstanding at the time of conversion, and there is no other capital stock of any type or nature then outstanding, it is conclusively presumed that the Foundation will acquire the fair market value of the corporation.

b.         At any time after the conversion, the new corporation may issue, in a public offering or a private placement, additional shares of common stock of the same class and having the same voting, dividend, and other rights as that transferred to the Foundation, subject to the applicable provisions of Chapter 55 of the General Statutes and any voting and registration agreements.

(8)        The plan of conversion contains a proposed voting agreement and registration agreement between the Foundation and the proposed new corporation that meets the requirements of G.S. 58‑65‑133.

(9)        The Attorney General has given approval pursuant to G.S. 58‑65‑133(h).

(b)        New Corporation.  After issuance of the certificate of authority as provided in subsection (a) of this section, the new corporation shall no longer be subject to this Article and Article 66 of this Chapter but shall be subject to and comply with all applicable laws and regulations applicable to domestic insurers and Chapter 55 of the General Statutes, except that Articles 9 and 9A of Chapter 55 shall not apply to the new corporation. The new corporation shall file its articles of incorporation, as amended and certified by the Commissioner, with the North Carolina Secretary of State. The legal existence of the corporation does not terminate, and the new corporation is a continuation of the corporation. The conversion shall only be a change in identity and form of organization. Except as provided in subdivision (a)(7) of this subsection, all property, assets, rights, liabilities, obligations, interests, and relations of whatever kind of the corporation shall continue and remain in the new corporation. All actions and legal proceedings to which the corporation was a party prior to conversion shall be unaffected by the conversion.

(c)        Final Decision and Order; Procedures.  The Commissioner's final decision and order regarding the plan of conversion shall include findings of fact and conclusions of law. Findings of fact shall be based upon and supported by substantial evidence, including evidence submitted with the plan by the corporation and evidence obtained at hearings held by the Commissioner. A person aggrieved by a final decision of the Commissioner approving or disapproving a conversion may petition the Superior Court of Wake County within 30 days thereafter for judicial review. An appeal from a final decision and order of the Commissioner under this section shall be conducted pursuant to G.S. 58‑2‑75. Chapter 150B of the General Statutes does not apply to the procedures of G.S. 58‑65‑131, this section, and G.S. 58‑65‑133. This subsection does not apply to appeal of an order of the Commissioner issued pursuant to G.S. 58‑65‑131(c).

(d)        Attorney General's Enforcement Authority; Legal Action on Validity of Plan of Conversion. 

(1)        Nothing in this Chapter limits the power of the Attorney General to seek a declaratory judgment or to take other legal action to protect or enforce the rights of the public in the corporation.

(2)        Any legal action with respect to the conversion must be filed in the Superior Court of Wake County. (1998‑3, s. 2.)



§ 58-65-133. Creation and operation of foundation.

§ 58‑65‑133.  Creation and operation of foundation.

(a)        Creation.  A Foundation shall be created to receive the fair market value of the corporation as provided in G.S. 58‑65‑132(a)(7) when the corporation converts.

(b)        Purpose.  The charitable purpose of the Foundation shall be to promote the health of the people of North Carolina. For a period of 10 years from the effective date of the conversion, the Foundation may not, without the consent of the Attorney General, establish or operate any entity licensed pursuant to Chapter 58 of the General Statutes that would compete with the new corporation or any of its subsidiaries.

(c)        Board of Directors.  The initial board of directors of the foundation shall consist of 11 members appointed by the Attorney General from a list of nominees recommended pursuant to subsection (d) of this section. The Attorney General shall stagger the terms of the initial appointees so that six members serve two‑year terms and five members serve four‑year terms. The board shall fill a vacancy in an initial term. Their successors shall be chosen by the board of directors of the Foundation in accordance with the bylaws of the Foundation and shall serve four‑year terms. No member may serve more than two consecutive full terms nor more than 10 consecutive years. The Foundation may increase or decrease the size of the board in accordance with its bylaws, provided that the board shall have no fewer than nine directors and no more than 15 directors and that a decrease in size does not eliminate the then current term of any director.

(d)        Advisory Committee.  An advisory committee shall be formed to (i) develop, subject to the approval of the Attorney General, the criteria for selection of the Foundation's initial board of directors and (ii) nominate candidates for the initial board of directors. The advisory committee shall be comprised of the following 11 members: three representatives of the business community selected by the North Carolina Chamber, three representatives of the public and private medical school community selected by The University of North Carolina Board of Governors, three representatives of private foundations and other nonprofit organizations selected by the North Carolina Center for Nonprofits, a representative of NCHA, Inc., and a representative of the North Carolina Medical Society. After receiving a copy of the proposed plan of conversion, the Attorney General shall immediately notify these organizations, and the advisory committee shall be constituted within 45 days thereafter.

The advisory committee's criteria shall ensure an open recruitment process for the directors. The advisory committee shall nominate 22 residents of North Carolina for the 11 positions to be filled by the Attorney General. The Attorney General shall retain an independent executive recruiting firm or firms to assist the advisory committee in its work.

(e)        Foundation and New Corporation Independent.  The Foundation and its directors, officers, and employees shall be and remain independent of the new corporation and its affiliates. No director, officer, or employee of the Foundation shall serve as a director, officer, or employee of the new corporation or any of its affiliates. No director, officer, or employee of the new corporation or any of its affiliates shall serve as a director, officer, or employee of the Foundation. This subsection shall no longer apply after (i) 10 years following the effective date of the conversion or (ii) the divestment by the Foundation of at least ninety‑five percent (95%) of the stock of the new corporation received pursuant to G.S. 58‑65‑132(a)(7)a. and subsection (a) of this section, whichever occurs later.

(f)         Voting and Stock Registration Agreement.  The Foundation and the new corporation shall operate under a voting agreement and a stock registration agreement, approved by the Commissioner and the Attorney General, that provides at a minimum for the following:

(1)        The Foundation will vote the common stock in the new corporation for directors of the new corporation nominated by the board of directors of the new corporation to the extent provided by the terms of the voting agreement.

(2)        The voting restrictions will not apply to common stock of the new corporation sold by the Foundation.

(3)        The board of directors of the new corporation will determine the timing of any initial public offering of the new corporation's common stock, either by the new corporation or by the Foundation, and the Foundation shall have demand registration rights and optional "piggy‑back" or "incidental" registration rights in connection with any offerings of the new corporation's common stock by the new corporation, on the terms and conditions set forth in a stock registration agreement and agreed upon by the new corporation and the Foundation and approved by the Commissioner and the Attorney General.

(4)        The voting agreement may contain additional terms, including (i) voting and ownership restrictions with regard to the common stock of the new corporation and (ii) provisions for the voting or registration for sale of any common stock to be issued to the Foundation by the new corporation.

(g)        Costs.  The corporation shall pay the reasonable expenses of the advisory committee and executive search firm and the costs of any consultants, experts, or other professional advisors retained by the Attorney General incident to review under this section.

(h)        Attorney General's Approval.  Before the Commissioner approves a plan of conversion pursuant to G.S. 58‑65‑132, the Attorney General, on behalf of the public and charitable interests in this State, must approve the determination relating to the fair market value of the corporation under G.S. 58‑65‑132(a)(7), the articles of incorporation and bylaws of the foundation, and all proposed agreements between the new corporation and the Foundation, including stock voting or registration agreements. The Attorney General may seek advice on these matters from consultants, investment bankers, and other professional advisors engaged by the Commissioner or Attorney General incident to review of the plan. The proposed articles of incorporation of the Foundation shall provide for all of the following:

(1)        State that the Foundation is organized and operated exclusively for charitable purposes and for the promotion of social welfare.

(2)        State that no part of the net earnings of the Foundation shall inure to the benefit of any private shareholder or individual.

(3)        State that the Foundation shall not engage in any political campaign activity or the making of political contributions.

(4)        Prohibit the Foundation from paying or incurring any amount that, if paid by an organization classified as a "private foundation" under section 509(a) of the Code, would constitute a "taxable expenditure" as defined by sections 4945(d)(1) and (2) of the Code.

(5)        Prohibit the Foundation from engaging in any self‑dealing for the benefit of its directors, officers, or employees.

(6)        Provide for an ongoing community advisory committee to offer broad public input to the Foundation concerning its operations and activities.

(7)        Provide that the Foundation, after its first three years of operation, will pay out the lesser of (i) "qualifying distributions" of "distributable amounts," as defined in section 4942 of the Code, as if the Foundation were classified as a private Foundation subject to the distribution requirements, but not the taxes imposed, under that section or (ii) substantially all of its income, less qualifying expenses. In no event shall the Foundation be required to invade its corpus to meet the distribution requirements under this subdivision.

(8)        State that provisions in the articles of incorporation that are either required by this subdivision or designated by the Attorney General cannot be amended without the prior written approval of the Attorney General.

Within 120 days of the end of its fiscal year, the Foundation shall provide the Attorney General, the Commissioner, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate its State and federal tax returns for the preceding fiscal year. The tax returns shall be made available for public inspection.  (1998‑3, s. 2; 1998‑217, s. 56; 2009‑570, s. 8(b).)



§ 58-65-135. Cost plus plans.

§ 58‑65‑135.  Cost plus plans.

Any corporation organized under the provisions of this Article and Article 66 of this Chapter shall be authorized as agent of any other corporation, firm, group, partnership, or association, or any subsidiary or subsidiaries thereof, municipal corporation, State, federal government, or any agency thereof, to administer on behalf of such corporation, firm, group, partnership, or association, or any subsidiary or subsidiaries thereof, municipal corporation, State, federal government, or any agency thereof, any group hospitalization or medical and/or dental service plan, promulgated by such corporation, firm, group, partnership, or association, or any subsidiary or subsidiaries thereof, municipal corporation, State, federal government, or any agency thereof, on a cost plus administrative expense basis, provided said other corporation, firm, group, partnership, or association, or any subsidiary or subsidiaries thereof, municipal corporation, State, federal government, or any agency thereof shall have had an active existence for at least one year preceding the establishment of such plan, and was formed for purposes other than procuring such group hospitalization and/or medical and/or dental service coverage in a cost plus administrative expense basis, and provided only that administrative costs of such a cost plus plan administered by a corporation organized under the provisions of this Article and Article 66 of this Chapter, acting as an agent as herein provided, shall not exceed the remuneration received therefor, and provided further that the corporation organized under this Article and Article 66 of this Chapter administering such a plan shall have no liability to the subscribers or to the hospitals for the success or failure, liquidation or dissolution of such group hospitalization or medical and/or dental service plan and provided further, that nothing herein contained shall be construed to require of said corporation, firm, group, partnership, or association, or any subsidiary or subsidiaries thereof, municipal corporation, State, federal government, or any agency thereof, conformity to the provisions of this Article and Article 66 of this Chapter if such group hospitalization is administered by a corporation organized under this Article and Article 66 of this Chapter, on a cost plus expense basis. The administration of any cost plus plans as herein provided shall not be subject to regulation or supervision by the Commissioner of Insurance. (1941, c. 338, s. 16; 1943, c. 537, s. 9; 1947, c. 820, s. 7; 1961, c. 1149.)



§ 58-65-140: Repealed by Session Laws 1997-519, s. 3.16.

§ 58‑65‑140:  Repealed by Session Laws 1997‑519, s.  3.16.



§ 58-65-145. Preexisting hospital service corporations.

§ 58‑65‑145.  Preexisting hospital service corporations.

No corporations organized under the laws of this State prior to the ratification of this Article and Article 66 of this Chapter, for the purposes herein provided, shall be required to reincorporate as provided for herein, and the provisions of this Article and Article 66 of this Chapter shall apply to said corporations only with regard to operations by said corporations with respect to subscribers' contracts, participating hospital contracts, reserves, investments, reports, visitations, expenses, taxation, amendments to charters, supervision of Commissioner of Insurance, application for certificate, issuance of certificates, licensing of agents after the date of the passage of this Article and Article 66 of this Chapter, provided, however, as soon as practical hereafter and in accordance with rules and regulations adopted by the Commissioner of Insurance said corporations shall conform to this Article and Article 66 of this Chapter as near as practical with respect to subscribers' contracts, endorsements, riders, and applications entered into prior to the ratification of this Article and Article 66 of this Chapter. (1941, c. 338, s. 17.)



§ 58-65-150. Construction of Chapter as to single employer plans; associations exempt.

§ 58‑65‑150.  Construction of Chapter as to single employer plans; associations exempt.

Nothing in this Article and Article 66 of this Chapter shall be construed to affect or apply to hospital or medical and/or dental service plans which limit their membership to employees and the immediate members of the families of the employees of a single employer or his or its subsidiary or subsidiaries and which plans are operated by such employer of such limited group of the employees; nor shall this Article and Article 66 of this Chapter be construed to affect or apply to any nonstock, nonprofit medical service association which was, on January 1, 1943, organized solely for the purpose of, and actually engaged in, the administration of any medical service plan in this State upon contracts and participating agreements with physicians, surgeons, or medical societies, whereby such physicians or surgeons underwrite such plan by contributing their services to members of such association upon agreement with such association as to the schedule of fees to apply and the rate and method of payment by the association from the common fund paid in periodically by the members for medical, surgical and obstetrical care; and such hospital service plans, and such medical service associations as are herein specifically described, are hereby exempt from the provisions of this Article and Article 66 of this Chapter. The Commissioner of Insurance may require from any such hospital service plan or medical service association such information as will enable him to determine whether such hospital service plan or medical service association is exempt from the provisions of this Article and Article 66 of this Chapter. (1941, c. 338, s. 18; 1943, c. 537, s. 10; 1947, c. 140; 1961, c. 1149.)



§ 58-65-155. Merger or consolidation, proceedings for.

§ 58‑65‑155.  Merger or consolidation, proceedings for.

Any two or more hospital and/or medical and/or dental service corporations organized under and/or subject to the provisions of this Article and Article 66 of this Chapter as determined by the Commissioner of Insurance may, as shall be specified in the agreement hereinafter required, be merged into one of such constituent corporations, herein designated as the surviving corporation, or may be consolidated into a new corporation to be formed by the means of such consolidation of the constituent corporations, which new corporation is herein designated as the resulting or consolidated corporation, and the directors and/or trustees, or a majority of them, of such corporations as desire to consolidate or merge, may enter into an agreement signed by them and under the corporate seals of the respective corporations, prescribing the terms and conditions of consolidation or merger, the mode of carrying the same into effect and stating such other facts as can be stated in the case of a consolidation or merger, stated in such altered form as the circumstances of the case require, and with such other details as to conversion of certificates of the subscribers as are deemed necessary and/or proper.

Said agreement shall be submitted to the certificate holders of each constituent corporation, at a separate meeting thereof, called for the purpose of taking the same into consideration; of the time, place and object of which meeting due notice shall be given by publication once a week for two consecutive weeks in some newspaper published in Raleigh, North Carolina, and in the counties in which the principal offices of the constituent corporations are located, and if no such paper is published in the county of the principal office of such constituent corporations, then said notice shall be posted at the courthouse door of said county or counties for a period of two weeks.

Said printed or posted notices shall be in such form and of such size as the Commissioner of Insurance may approve. A true copy of said notices shall be filed with the Commissioner of Insurance.

Such publication and filing of notices shall be completed at least 15 days prior to the date set therein for the meeting, and due proof thereof shall be filed with the Commissioner of Insurance at least 10 days prior to the date of such meeting.

At this meeting those present in person or represented by proxy shall constitute a quorum and said agreement shall be considered and voted upon by ballot in person or by proxy or both taken for the adoption or rejection of the same; and if the votes of two thirds of those at said meeting voting in person or by proxy shall be for the adoption of the said agreement, then that fact shall be certified on said agreement by the president and secretary of each such corporation, under the seal thereof.

The agreement so adopted and certified shall be signed by the president or vice‑president and secretary or assistant secretary of each of such corporations under the corporate seals thereof and acknowledged by the president or vice‑president of each such corporation before any officer authorized by the laws of this State to take acknowledgement of deeds to be the respective act, deed, and agreement of each of said corporations.

The said agreement shall be submitted to and approved by the Commissioner of Insurance, in advance of the merger or consolidation and his approval thereof shall be indicated by his signature being affixed thereto under the seal of his office.

The Commissioner shall not approve any such plans, unless, after a hearing, he finds that it is fair, equitable to certificate holders and members, consistent with law, and will not conflict with the public interest.

The agreement so certified and acknowledged with the approval of the Commissioner of Insurance noted thereon, shall be filed in the office of the Secretary of State, and shall thenceforth be taken and deemed to be the agreement and act of consolidation or merger of said corporations; and a copy of said agreement and act of consolidation or merger duly certified by the Secretary of State under the seal of his office shall also be recorded, in the office of the register of deeds of the county of this State in which the principal office of the surviving or consolidated corporation is, or is to be established, and in the office of the registers of deeds of the counties of this State in which the respective corporations so merging or consolidating shall have their original certificates of incorporation recorded, and also in the office of the register of deeds in each county in which either or any of the corporations entering into merger or consolidation owns any real estate; and such record, or a certified copy thereof, shall be evidence of the agreement and act of consolidation or merger of said corporations, and of the observance and performance of all acts and conditions necessary to have been observed and performed precedent to such consolidation or merger. When an agreement shall have been signed, authorized, adopted, acknowledged, approved, and filed and recorded as hereinabove set forth in this section, for all purposes of the laws of this State, the separate existence of all constituent corporations, parties to said agreement, or of all such constituent corporations, except the one into which the other or others of such constituent corporations have been merged, as the case may be, shall cease and the constituent corporations shall become a new corporation, or be merged into one of such corporations, as the case may be, in accordance with the provisions of said agreement, possessing all the rights, privileges, powers and franchises as well of a public as of a private nature, of each of said constituent corporations, and all and singular, the rights, privileges, powers and franchises of each of said corporations, and all property, real, personal and mixed, and all debts due to any of said constituent corporations on whatever account, shall be vested in the corporation resulting from or surviving such consolidation or merger, and all property, rights, privileges, powers, and franchises and all and every other interest shall be thereafter as effectually the property of the resulting or surviving corporation as they were of the several and respective constituent corporations, and the title to any real estate, whether vested by deed or otherwise, under the laws of this State, vested in any such constituent corporations shall not revert or be in any way impaired by reason of such consolidation or merger; provided, however, that all rights of creditors and all liens upon the property of either of or any of said constituent corporations shall be preserved, unimpaired, limited in lien to the property affected by such lien at the time of the merger or consolidation, and all debts, liabilities, and duties of the respective constituent corporations shall thenceforth attach to said resulting or surviving corporation, and may be enforced against it to the same extent as if said debts, liabilities, and duties had been incurred or contracted by it; and further provided that notice of any said liens, debts, liabilities, and duties is given in writing to the resulting or surviving corporation within six months after the date of the filing of the agreement of merger in the office of the Secretary of State. All such liens, debts, liabilities, and duties of which notice is not given as provided herein are forever barred. The certificate of incorporation of the surviving corporation shall be deemed to be amended to the extent, if any, that the changes in its certificates of incorporation are stated in the agreement of merger. All certificates theretofore issued and outstanding by each constituent corporation in good standing upon the date of the filing of such agreement with the Secretary of State without reissuance thereof by the resulting or surviving corporation shall be the contract and agreement of the resulting or surviving corporation with each of the certificate holders thereof and subject to all terms and conditions thereof and of the agreement of merger filed in the office of the Secretary of State.

Any action or proceeding pending by or against any of the corporations consolidated or merged may be prosecuted to judgment as if such consolidation or merger had not taken place, or the corporations resulting from or surviving such consolidation or merger may be substituted in its place.

The liability of such constituent corporations to the certificate holders thereof, and the rights or remedies of the creditors thereof, or persons doing or transacting business with such corporations, shall not, in any way, be lessened or impaired by the consolidation or merger of two or more of such corporations under the provisions of this section, except as provided in this section.

When two or more corporations are consolidated or merged, the corporation resulting from or surviving such consolidation or merger shall have the power and authority to continue any contracts which any of the constituent corporations might have elected to continue. All contracts entered into between any constituent corporations and any other persons shall be and become the contract of the resulting corporations according to the terms and conditions of said contract and the agreement of consolidation or merger.

For the filing of the agreement as hereinabove provided, the Secretary of State is entitled to receive such fees only as he would have received had a new corporation been formed.

Any agreement for merger and/or consolidation as shall conform to the provisions of this section, shall be binding and valid upon all the subscribers, certificate holders and/or members of such constituent corporations, provided only that any subscriber, certificate holder and/or member who shall so indicate his disapproval thereof to the resulting, consolidated or surviving corporation within 90 days after the filing of said agreement with the Secretary of State shall be entitled to receive all unearned portions of premiums paid on his certificate from and after the date of the receipt of the application therefor by the resulting, surviving, or consolidated corporation; each subscriber, certificate holder and/or member who shall not so indicate his or her disapproval of said agreement and said merger within said period of 90 days is deemed and presumed to have approved said agreement and said merger and/or consolidation and shall have waived his or her right to question the legality of said merger and/or consolidation.

No director, officer, subscriber, certificate holder and/or member as such of any such corporation, except as is expressly provided by the plan of merger or consolidation, shall receive any fee, commission, other compensation or valuable consideration whatever, for in any manner aiding, promoting or assisting in the merger or consolidation. (1947, c. 820, s. 8; 1961, c. 1149; 1967, c. 823, s. 25.)



§ 58-65-160: Repealed by Session Laws 1998-3, s. 3.

§ 58‑65‑160: Repealed by Session Laws 1998‑3, s.  3.



§ 58-65-165. Commissioner of Insurance determines corporations exempt from this Article and Article 66 of this Chapter.

§ 58‑65‑165.  Commissioner of Insurance determines corporations exempt from this Article and Article 66 of this Chapter.

The Commissioner of Insurance may require from any corporation writing any hospital service contracts and any corporation writing medical and/or dental service contracts or any or all of them, such information as will enable him to determine whether such corporation is subject to the provisions of this Article and Article 66 of this Chapter. (1947, c. 820, s. 9; 1961, c. 1149.)



§ 58-65-166. Policy statement and definitions.

Part 2.  Indemnification.

§ 58‑65‑166.  Policy statement and definitions.

(a)        It is the public policy of this State to enable corporations organized under this Chapter to attract and maintain responsible, qualified directors, officers, employees, and agents, and, to that end, to permit corporations organized under this Chapter to allocate the risk of personal liability of directors, officers, employees, and agents through indemnification and insurance as authorized in this Part.

(b)        Definitions in this Part:

(1)        "Corporation" includes any not for profit domestic hospital, medical, or dental service corporation, or successor of a corporation in a merger or other transaction in which the predecessor's existence ceased upon consummation of the transaction.

(2)        "Director" or "Trustee" means an individual who is or was a director of a corporation or an individual who, while a director of a corporation, is or was serving at the corporation's request as a director, officer, partner, trustee, employee, or agent of another foreign or domestic corporation, partnership, joint venture, trust, employee benefit plan, or other enterprise.  A director is considered to be serving an employee benefit plan at the corporation's request if his duties to the corporation also impose duties on, or otherwise involve services by, him to the plan or to participants in or beneficiaries of the plan.  "Director" or "Trustee" includes, unless the context requires otherwise, the estate or personal representative of a director or trustee.

(3)        "Expenses" means expenses of every kind incurred in defending a proceeding, including counsel fees.

(4)        "Liability" means the obligation to pay a judgment, settlement, penalty, fine (including an excise tax assessed with respect to an employee benefit plan), or reasonable expenses incurred with respect to a proceeding.

(5)        "Official capacity" means:  (i) when used with respect to a director or trustee, the office of director or trustee in a corporation; and (ii) when used with respect to an individual other than a director or trustee, as contemplated in G.S. 58‑65‑172, the office in a corporation held by the officer or the employment or agency relationship undertaken by the employee or agent on behalf of the corporation.  "Official capacity" does not include service for any other foreign or domestic corporation or any partnership, joint venture, trust, employee benefit plan, or other enterprise.

(6)        "Party" includes an individual who was, is, or is threatened to be made a named defendant or respondent in a proceeding.

(7)        "Proceeding" means any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative and whether formal or informal.

(8)        "Trustee". Whenever the term "director" or "directors" is used herein it shall include the term "trustee", or a person who is designated as a "trustee" under a corporation governed by this Article. (1989 (Reg. Sess., 1990), c. 1071, s. 1.)



§ 58-65-167. Authority to indemnify.

§ 58‑65‑167.  Authority to indemnify.

(a)        Except as provided in subsection (d), a corporation may indemnify an individual made a party to a proceeding because he is or was a director against liability incurred in the proceeding if:

(1)        He conducted himself in good faith; and

(2)        He reasonably believed (i) in the case of conduct in his official capacity with the corporation, that his conduct was in its best interests; and (ii) in all other cases, that his conduct was at least not opposed to its best interests; and

(3)        In the case of any criminal proceeding, he had no reasonable cause to believe his conduct was unlawful.

(b)        A director's conduct with respect to an employee benefit plan for a purpose he reasonably believed to be in the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirement of subsection (a)(2)(ii).

(c)        The termination of a proceeding by judgment, order, settlement, conviction, or upon a plea of no contest or its equivalent is not, of itself, determinative that the director did not meet the standard of conduct described in this section.

(d)        A corporation may not indemnify a director under this section:

(1)        In connection with a proceeding by or in the right of the corporation in which the director was adjudged liable to the corporation; or

(2)        In connection with any other proceeding charging improper personal benefit to him, whether or not involving action in his official capacity, in which he was adjudged liable on the basis that personal benefit was improperly received by him.

(e)        Indemnification permitted under this section in connection with a proceeding by or in the right of the corporation that is concluded without a final adjudication on the issue of liability is limited to reasonable expenses incurred in connection with the proceeding.

(f)         The authorization, approval or favorable recommendation by the board of directors of a corporation of indemnification, as permitted by this section, shall not be deemed an act or corporate transaction in which a director has a conflict of interest, and no such indemnification shall be void or voidable on such ground. (1989 (Reg. Sess., 1990), c. 1071, s. 1.)



§ 58-65-168. Mandatory indemnification.

§ 58‑65‑168.  Mandatory indemnification.

Unless limited by its articles of incorporation, a corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which he was a party because he is or was a director of the corporation against reasonable expenses incurred by him in connection with the proceeding. (1989 (Reg. Sess., 1990), c. 1071, s. 1.)



§ 58-65-169. Advance for expenses.

§ 58‑65‑169.  Advance for expenses.

Expenses incurred by a director in defending a proceeding may be paid by the corporation in advance of the final disposition of such proceeding as authorized by the board of directors in the specific case or as authorized or required under any provision in the articles of incorporation or bylaws or by any applicable resolution or contract upon receipt of an undertaking by or on behalf of the director to repay such amount unless it shall ultimately be determined that he is entitled to be indemnified by the corporation against such expenses. (1989 (Reg. Sess., 1990), c. 1071, s. 1.)



§ 58-65-170. Court-ordered indemnification.

§ 58‑65‑170.  Court‑ordered indemnification.

Unless a corporation's articles of incorporation provide otherwise, a director of the corporation who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction.  On receipt of an application, the court after giving any notice the court considers necessary may order indemnification if it determines:

(1)        The director is entitled to mandatory indemnification under G.S. 58‑65‑168, in which case the court shall also order the corporation to pay the director's reasonable expenses incurred to obtain court‑ordered indemnification; or

(2)        The director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not he met the standard of conduct set forth in G.S. 58‑65‑167 or was adjudged liable as described in G.S. 58‑65‑167(d), but if he was adjudged so liable his indemnification is limited to reasonable expenses incurred. (1989 (Reg. Sess., 1990), c. 1071, s. 1.)



§ 58-65-171. Determination and authorization of indemnification.

§ 58‑65‑171.  Determination and authorization of indemnification.

(a)        A corporation may not indemnify a director under G.S. 58‑65‑167 unless authorized in the specific case after a determination has been made that indemnification of the director is permissible in the circumstances because he has met the standard of conduct set forth in G.S. 58‑65‑167.

(b)        The determination shall be made:

(1)        By the board of directors by majority vote of a quorum consisting of directors not at the time parties to the proceeding;

(2)        If a quorum cannot be obtained under subdivision (1), by majority vote of a committee duly designated by the board of directors (in which designation directors who are parties may participate), consisting solely of two or more directors not at the time parties to the proceeding;

(3)        By special legal counsel (i) selected by the board of directors or its committee in the manner prescribed in subdivision (1) or (2); or (ii) if a quorum of the board of directors cannot be obtained under subdivision (1) and a committee cannot be designated under subdivision (2), selected by majority vote of the full board of directors (in which selection directors who are parties may participate); or

(4)        By the shareholders, but shares owned by or voted under the control of directors who are at the time parties to the proceeding may not be voted on the determination.

(c)        Authorization of indemnification and evaluation as to reasonableness of expenses shall be made in the same manner as the determination that indemnification is permissible, except that if the determination is made by special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses shall be made by those entitled under subsection (b)(3) to select counsel. (1989 (Reg. Sess., 1990), c. 1071, s. 1.)



§ 58-65-172. Indemnification of officers, employees, and agents.

§ 58‑65‑172.  Indemnification of officers, employees, and agents.

Unless a corporation's articles of incorporation provide otherwise:

(1)        An officer of the corporation is entitled to mandatory indemnification under G.S. 58‑65‑168 and is entitled to apply for court‑ordered indemnification under G.S. 58‑65‑170, in each case to the same extent as a director;

(2)        The corporation may indemnify and advance expenses under this Part to an officer, employee, or agent of the corporation to the same extent as to a director; and

(3)        A corporation may also indemnify and advance expenses to an officer, employee, or agent who is not a director to the extent, consistent with public policy, that may be provided by its articles of incorporation, bylaws, general or specific action of its board of directors, or contract. (1989 (Reg. Sess., 1990), c. 1071, s. 1; 1995, c. 193, s. 56.)



§ 58-65-173. Additional indemnification and insurance.

§ 58‑65‑173.  Additional indemnification and insurance.

(a)        In addition to and separate and apart from the indemnification provided for in G.S. 58‑65‑167, 58‑65‑168, 58‑65‑170, 58‑65‑171, and 58‑65‑172, a corporation may in its articles of incorporation or bylaws or by contract or resolution indemnify or agree to indemnify any one or more of its directors, officers, employees, or agents against liability and expenses in any proceeding (including without limitation a proceeding brought by or on behalf of the corporation itself) arising out of their status as such or their activities in any of the foregoing capacities; provided, however, that a corporation may not indemnify or agree to indemnify a person against liability or expenses he may incur on account of his activities which were at the time taken known or believed by him to be clearly in conflict with the best interests of the corporation.  A corporation may likewise and to the same extent indemnify or agree to indemnify any person who, at the request of the corporation, is or was serving as a director, officer, partner, trustee, employee, or agent of another foreign or domestic corporation, partnership, joint venture, trust or other enterprise or as a trustee or administrator under an employee benefit plan.  Any provision in any articles of incorporation, bylaw, contract, or resolution permitted under this section may include provisions for recovery from the corporation of reasonable costs, expenses, and attorneys' fees in connection with the enforcement of rights to indemnification granted therein and may further include provisions establishing reasonable procedures for determining and enforcing the rights granted therein.

(b)        The authorization, adoption, approval, or favorable recommendation by the board of directors of a corporation of any provision in any articles of incorporation, bylaw, contract or resolution, as permitted in this section, shall not be deemed an act or corporate transaction in which a director has a conflict of interest, and no such articles of incorporation or bylaw provision or contract or resolution shall be void or voidable on such grounds.  The authorization, adoption, approval, or favorable recommendation by the board of directors of a corporation of any provision in any articles of incorporation, bylaw, contract or resolution, as permitted in this section, which occurred on or prior to the effective date of this act, shall not be deemed an act or corporate transaction in which a director has a conflict of interest, and no such articles of incorporation, bylaw provision, contract or resolution shall be void or voidable on such grounds.

(c)        A corporation may purchase and maintain insurance on behalf of an individual who is or was a director, officer, employee, or agent of the corporation, or who, while a director, officer, employee, or agent of the corporation, is or was serving at the request of the corporation as a director, officer, partner, trustee, employee, or agent of another foreign or domestic corporation, partnership, joint venture, trust, employee benefit plan, or other enterprise, against liability asserted against or incurred by him in that capacity or arising from his status as a director, officer, employee, or agent, whether or not the corporation would have power to indemnify him against the same liability under any provision of this Chapter. (1989 (Reg. Sess., 1990), c. 1071, s. 1; 1991, c. 172.)



§ 58-65-174. Application of Part.

§ 58‑65‑174.  Application of Part.

(a)        If articles of incorporation limit indemnification or advance for expenses, indemnification and advance for expenses are valid only to the extent consistent with the articles.

(b)        This Part does not limit a corporation's power to pay or reimburse expenses incurred by a director in connection with his appearance as a witness in a proceeding at a time when he has not been made a named defendant or respondent to the proceeding.

(c)        This Part shall not affect rights or liabilities arising out of acts or omissions occurring before October 1, 1990. (1989 (Reg. Sess., 1990), c. 1071, s. 1.)



§ 58-66-1. Title.

Article 66.

Hospital, Medical and Dental Service Corporation Readable Insurance Certificates Act.

§ 58‑66‑1.  Title.

This Article is known and may be cited as the "Hospital, Medical and Dental Service Corporation Readable Insurance Certificates Act." (1979, 2nd Sess., c. 1161, s. 1.)



§ 58-66-5. Purpose.

§ 58‑66‑5.  Purpose.

The purpose of this Article is to provide that insurance certificates and subscriber contracts under this Article and Article 65 of this Chapter be readable by a person of average intelligence, experience, and education. All insurers are required by this Article to use certificate and contract forms and, where applicable, benefit booklets that are written in simple and commonly used language, that are logically and clearly arranged, and that are printed in a legible format. (1979, 2nd Sess., c. 1161, s. 1.)



§ 58-66-10. Scope of application.

§ 58‑66‑10.  Scope of application.

(a)        Except as provided in subsection (b) of this section, the provisions of this Article apply to the certificates and contracts of direct insurance and health care coverage that are described in G.S. 58‑65‑60(a) and (b).

(b)        Nothing in this Article applies to:

(1)        Any group contract or certificate, nor any group certificate delivered or issued for delivery outside of this State;

(2)        Insurers who issue benefit booklets on group and nongroup bases explaining the certificates or contracts issued under G.S. 58‑65‑60. In such cases, the provisions of this Article apply only to the benefit booklets furnished to the persons insured, and not to the certificates.

(c)        No other provision of the General Statutes setting language simplification standards shall apply to any certificate forms covered by this Article.

(d)        Any non‑English language certificate delivered or issued for delivery in this State shall be deemed to be in compliance with this Article if the insurer certifies that such certificate is translated from an English language certificate which does comply with this Article. (1979, 2nd Sess., c. 1161, s. 1.)



§ 58-66-15. Definitions.

§ 58‑66‑15.  Definitions.

As used in this Article, unless the context clearly indicates otherwise:

(1)        "Benefit booklet" means any written explanation of insurance coverages or benefits issued by an insurer and which is supplemental to and not a part of an insurance certificate or subscriber contract.

(2)        "Commissioner" means the Commissioner of Insurance.

(3)        "Flesch scale analysis readability score" means a measurement of the case of readability of an insurance certificate or contract made pursuant to the procedures described in G.S. 58‑66‑25.

(4)        "Insurance certificate or contract" or "policy" or "certificate" means an agreement as defined by G.S. 58‑65‑60.

(5)        "Insurer" means every corporation providing contracts or certificates of coverage of insurance as described in G.S. 58‑65‑1. (1979, 2nd Sess., c. 1161, s. 1.)



§ 58-66-20. Format requirements.

§ 58‑66‑20.  Format requirements.

(a)        All certificates and contracts covered by G.S. 58‑66‑35 must be printed in a type face at least as large as 10 point modern type, one point leaded, be written in a logical and clear order and form, and contain the following items:

(1)        On the cover, first, or insert page of the certificate a statement that the certificate is a legal contract between the certificate owner and the insurer, and the statement, printed in larger or other contrasting type or color, "Read your certificate carefully";

(2)        An index of the major provisions of the certificate, which may include the following items:

a.         The person or persons insured by the certificate;

b.         The applicable events, occurrences, conditions, losses, or damages covered by the certificate;

c.         The limitations or conditions on the coverage of the certificate;

d.         Definitional sections of the certificate;

e.         Provisions governing the procedure for filing a claim under the certificate;

f.          Provisions governing cancellation, renewal, or amendment of the certificate by either the insurer or the subscriber;

g.         Any options under the certificate; and

h.         Provisions governing the insurer's duties and powers in the event that suit is filed against the subscriber.

(b)        In determining whether or not a certificate is written in a logical and clear order and form the Commissioner must consider the following factors:

(1)        The extent to which sections or provisions are set off and clearly identified by titles, headings, or margin notations;

(2)        The use of a more readable format, such as narrative or outline forms;

(3)        Margin size and the amount and use of space to separate sections of the policy; and

(4)        Contrast and legibility of the colors of the ink and paper, and the use of contrasting titles or headings for sections. (1979, 2nd Sess., c. 1161, s. 1.)



§ 58-66-25. Flesch scale analysis readability score; procedures.

§ 58‑66‑25.  Flesch scale analysis readability score; procedures.

(a)        A Flesch scale analysis readability score will be measured as provided in this section.

(b)        For certificates containing 10,000 words or less of text, the entire certificate must be analyzed. For certificates containing more than 10,000 words, the readability of two 200‑word samples per page may be analyzed in lieu of the entire certificate. The samples must be separated by at least 20 printed lines. For the purposes of this subsection a word will be counted as five printed characters or spaces between characters.

(c)        The number of words and sentences in the text must be counted and the total number of words divided by the total number of sentences. The figure obtained must be multiplied by a factor of 1.015. The total number of syllables must be counted and divided by the total number of words. The figure obtained must be multiplied by a factor of 84.6. The sum of the figures computed under this subsection subtracted from 206.835 equals the Flesch scale analysis readability score for the certificate.

(d)        For the purposes of subsection (c) of this section the following procedures must be used:

(1)        A contraction, hyphenated word, or numbers and letters, when separated by spaces, will be counted as one word;

(2)        A unit of words ending with a period, semicolon, or colon, but excluding headings, and captions will be counted as a sentence; and

(3)        A syllable means a unit of spoken language consisting of one  or more letters of a word as divided by an accepted dictionary. Where the dictionary shows two or more equally acceptable pronunciations of a word, the pronunciation containing fewer syllables may be used.

(e)        The term "text" as used in this section includes all printed  matter except the following:

(1)        The name and address of the insurer; the name, number or title  of the certificate; the table of contents or index; captions and subcaptions; specification pages, schedules or tables; and

(2)        Any certificate language that is drafted to conform to the requirements of any law, regulation, or agency interpretation of any state or the federal government; any certificate language required by any collectively bargained agreement; any medical terminology; and any words that are defined in the certificate: Provided, however, that the insurer submits with his filing under G.S. 58‑66‑30 a certified document identifying the language or terminology that is entitled to be excepted by this subdivision. (1979, 2nd Sess., c. 1161, s. 1.)



§ 58-66-30. Filing requirements; duties of the Commissioner.

§ 58‑66‑30.  Filing requirements; duties of the Commissioner.

(a)        No insurer may make, issue, amend or renew any certificate or contract after the dates specified in G.S. 58‑66‑35 for the applicable type of insurance unless the certificate is in compliance with the provisions of G.S. 58‑66‑20 and 58‑66‑25, and unless the certificate is filed with the Commissioner for this approval. The policy will be deemed approved 90 days after filing unless disapproved within the 90‑day period. The Commissioner may not unreasonably withhold this approval. Any disapproval must be delivered to the insurer in writing and must state the grounds for disapproval. Any certificate filed with the Commissioner must be accompanied by a certified Flesch scale readability analysis and test score and by the insurer's certification that the policy is, in the insurer's judgment, readable based on the factors specified in G.S. 58‑66‑20 and 58‑66‑25.

(b)        The Commissioner must disapprove any certificate covered by subsection (a) of this section if he finds that:

(1)        It is not accompanied by a certified Flesch scale analysis readability score of 50 or more;

(2)        It is not accompanied by the insurer's certification that the certificate is, in the judgment of the insurer, readable under the standards of this Article; or

(3)        It does not comply with the format requirements of G.S. 58‑66‑20. (1979, 2nd Sess., c. 1161, s. 1; 1995, c. 193, s. 57.)



§ 58-66-35. Application to policies; dates.

§ 58‑66‑35.  Application to policies; dates.

(a)        The filing requirements of G.S. 58‑66‑30 apply to all subscribers' contracts of hospital, medical, and dental service corporations as described in G.S. 58‑65‑60(a) and (b) that are made, issued, amended or renewed after July 1, 1983.

(b)        Repealed by Session Laws 1995, c. 193, s. 58, effective June 7, 1995. (1979, 2nd Sess., c. 1161, s. 1; 1995, c. 193, s. 58; 1995 (Reg. Sess., 1996), c. 742, s. 28.)



§ 58-66-40. Construction.

§ 58‑66‑40.  Construction.

(a)        The provisions of this Article will not operate to relieve any insurer from any provision of law regulating the contents or provisions of insurance certificates or contracts nor operate to reduce an insured's, beneficiary's or subscriber's rights or protection granted under any statute or provision of the law.

(b)        The provisions of this Article shall not be construed to mandate, require, or allow alteration of the legal effect of any provision of any insurance certificate or contract.

(c)        In any action brought by a subscriber or claimant arising out of a certificate approved pursuant to this Article, the subscriber or claimant may base such an action on either or both (i) the substantive language prescribed by such other statute or provision of law, or (ii) the wording of the approved certificate. (1979, 2nd Sess., c. 1161, s. 1.)



§ 58-67-1. Short title.

Article 67.

Health Maintenance Organization Act.

§ 58‑67‑1.  Short title.

This Article may be cited as the Health Maintenance Organization Act of 1979. (1977, c. 580, s. 1; 1979, c. 876, s. 1.)



§ 58-67-5. Definitions.

§ 58‑67‑5.  Definitions.

(a)        "Commissioner" means the Commissioner of Insurance.

(b)        "Enrollee" means an individual who is covered by an HMO.

(c)        "Evidence of coverage" means any certificate, agreement, or contract issued to an enrollee setting out the coverage to which he is entitled.

(d)        "Health care plan" means any arrangement whereby any person undertakes on a prepaid basis to provide, arrange for, pay for, or reimburse any part of the cost of any health care services and at least part of such arrangement consists of arranging for or the provision of health care services, as distinguished from mere indemnification against the cost of such services on a prepaid basis through insurance or otherwise.

(e)        "Health care services" means any services included in the furnishing to any individual of medical or dental care, or hospitalization or incident to the furnishing of such care or hospitalization, as well as the furnishing to any person of any and all other services for the purpose of preventing, alleviating, curing, or healing human illness or injury.

(f)         "Health maintenance organization" or "HMO" means any person who undertakes to provide or arrange for the delivery of health care services to enrollees on a prepaid basis except for enrollee responsibility for copayments and deductibles. For the purposes of 11 U.S.C. § 109(b) (2) and (d), an HMO is a domestic insurance company.

(g)        "Person" includes associations, trusts, or corporations, but does not include professional associations, or individuals.

(h)        "Provider" means any physician, hospital, or other person that is licensed or otherwise authorized in this State to furnish health care services.

(i)         "Net worth" means the excess of total assets over the total liabilities and may include borrowed funds that are repayable only from the net earned income of the health maintenance organization and repayable only with the advance permission of the Commissioner. For the purposes of this subsection, "assets" means (i) tangible assets and (ii) other investments permitted under G.S. 58‑67‑60.

(j)         "Working capital" means the excess of current assets over current liabilities; provided that the only borrowed funds that may be included in working capital must be those borrowed funds that are repayable only from net earned income and must be repayable only with the advance permission of the Commissioner.

(k)        "Subscriber" means an individual whose employment or other status, except family dependency, is the basis for eligibility for enrollment in the HMO; or in the case of an individual contract, the person in whose name the contract is issued.

(l)         "Participating provider" means a provider who, under an express or implied contract with the HMO or with its contractor or subcontractor, has agreed to provide health care services to enrollees with an expectation of receiving payment, directly or indirectly, from the HMO, other than copayment or deductible.

(m)       "Insolvent" or "insolvency" means that the HMO has been declared insolvent and is placed under an order of liquidation by a court of competent jurisdiction.

(n)        "Carrier" means an HMO, an insurer, a nonprofit hospital or medical service corporation, or other entity responsible for the payment of benefits or provision of services under a group contract.

(o)        "Discontinuance" means the termination of the contract between the group contract holder and an HMO due to the insolvency of the HMO and does not mean the termination of any agreement between any individual enrollee and the HMO.

(p)        "Uncovered expenditures" means the amounts owed or paid to any provider who provides health care services to an enrollee and where such amount owed or paid is (i) not made pursuant to a written contract that contains the "hold harmless" provisions defined in G.S. 58‑67‑115; or (ii) not guaranteed or insured by a guaranteeing organization or insurer under the terms of a written guarantee or insurance policy that has been determined to be acceptable to the Commissioner. "Uncovered expenditures" includes amounts owed or paid to providers directly from the HMO as well as payments made by a medical group, independent practice association, or any other similar organization to reimburse providers for services rendered to an enrollee. (1977, c. 580, s. 1; 1979, c. 876, s. 1; 1987, c. 631, s. 1; 1989, c. 776, ss. 2, 3, 15; 1991, c. 195, s. 4; c. 720, s. 40; 2001‑417, s. 13; 2003‑212, s. 19.)



§ 58-67-10. Establishment of health maintenance organizations.

§ 58‑67‑10.  Establishment of health maintenance organizations.

(a)        Notwithstanding any law of this State to the contrary, any person may apply to the Commissioner for a license to establish and operate a health maintenance organization in compliance with this Article. No person shall establish or operate a health maintenance organization in this State, nor sell or offer to sell, or solicit offers to purchase or receive advance or periodic consideration in conjunction with a health maintenance organization without obtaining a license under this Article. A foreign corporation may qualify under this Article, subject to its full compliance with Article 16 of this Chapter.

(b)       (1)        It is specifically the intention of this section to permit such persons as were providing health services on a prepaid basis on July 1, 1977, or receiving federal funds under Section 254(c) of Title 42, U.S. Code, as a community health center, to continue to operate in the manner which they have heretofore operated.

(2)        Notwithstanding anything contained in this Article to the contrary, any person can provide health services on a fee for service basis to individuals who are not enrollees of the organization, and to enrollees for services not covered by the contract, provided that the volume of services in this manner shall not be such as to affect the ability of the health maintenance organization to provide on an adequate and timely basis those services to its enrolled members which it has contracted to furnish under the enrollment contract.

(3)        This Article shall not apply to any employee benefit plan to the extent that the Federal Employee Retirement Income Security Act of 1974 preempts State regulation thereof.

(3a)      This Article does not apply to any prepaid health service or capitation arrangement implemented or administered by the Department of Health and Human Services or its representatives, pursuant to 42 U.S.C. § 1396n or Chapter 108A of the General Statutes, a provider sponsored organization or other organization certified, qualified, or otherwise approved by the Division of Medical Assistance of the Department of Health and Human Services pursuant to Article 17 of Chapter 131E of the General Statutes, or to any provider of health care services participating in such a prepaid health service or capitation arrangement. Article; provided, however, that to the extent this Article applies to any such person acting as a subcontractor to a Health Maintenance Organization licensed in this State, that person shall be considered a single service Health Maintenance Organization for the purpose of G.S. 58‑67‑20(4), G.S. 58‑67‑25, and G.S. 58‑67‑110.

(4)        Except as provided in paragraphs (1), (2), (3), and (3a) of this subsection, the persons to whom these paragraphs are applicable shall be required to comply with all provisions contained in this Article.

(c)        Each application for a license shall be verified by an officer or authorized representative of the applicant, shall be in a form prescribed by the Commissioner, and shall be set forth or be accompanied by the following:

(1)        A copy of the basic organizational document, if any, of the applicant such as the articles of incorporation, articles of association, partnership agreement, trust agreement, or other applicable documents, and all amendments thereto. Any proposed articles of incorporation for the formation of a domestic health maintenance organization shall be filed with the Commissioner. The Commissioner shall examine the proposed articles. If the Commissioner finds that the proposed articles meet the requirements of the insurance laws of this State and otherwise determines that the articles should be approved, the Commissioner shall place a certificate of approval on the articles and submit the approved articles to the Secretary of State;

(2)        A copy of the bylaws, rules and regulations, or similar document, if any, regulating the conduct of the internal affairs of the applicant;

(3)        A list of the names, addresses, and official positions of persons who are to be responsible for the conduct of the affairs of the applicant, including all members of the board of directors, board of trustees, executive committee, or other governing board or committee, the principal officers in the case of a corporation, and the partners or members in the case of a partnership or association;

(4)        A copy of any contract form made or to be made between any class of providers and the HMO and a copy of any contract form made or to be made between third party administrators, marketing consultants, or persons listed in subdivision (3) of this subsection and the HMO;

(5)        A statement generally describing the health maintenance organization, its health care plan or plans, facilities, and personnel;

(6)        A copy of the form of evidence of coverage to be issued to the enrollees;

(7)        A copy of the form of the group contract, if any, which is to be issued to employers, unions, trustees, or other organizations;

(8)        Financial statements showing the applicant's assets, liabilities, and sources of financial support. If the applicant's financial affairs are audited by independent certified public accountants, a copy of the applicant's most recent regular certified financial statement shall be deemed to satisfy this requirement unless the Commissioner directs that additional or more recent financial information is required for the proper administration of this Article;

(9)        A financial feasibility plan, which includes detailed enrollment projections, the methodology for determining premium rates to be charged during the first 12 months of operations certified by an actuary or a recognized actuarial consultant, a projection of balance sheets, cash flow statements, showing any capital expenditures, purchase and sale of investments and deposits with the State, and income and expense statements anticipated from the start of operations until the organization has had net income for at least one year; and a statement as to the sources of working capital as well as any other sources of funding;

(10)      A power of attorney duly executed by such applicant, if not domiciled in this State, appointing the Commissioner and his successors in office, and duly authorized deputies, as the true and lawful attorney of such applicant in and for this State upon whom all lawful process in any legal action or proceeding against the health maintenance organization on a cause of action arising in this State may be served;

(11)      A statement reasonably describing the geographic area or areas to be served;

(12)      A description of the procedures to be implemented to meet the protection against insolvency requirements of G.S. 58‑67‑110;

(13)      A description of the internal grievance procedures to be utilized for the investigation and resolution of enrollee complaints and grievances; and

(14)      Such other information as the Commissioner may require to make the determinations required in G.S. 58‑67‑20.

(d)       (1)        A health maintenance organization shall file a notice describing any significant modification of the operation set out in the information required by subsection (c) of this section. Such notice shall be filed with the Commissioner prior to the modification. If the Commissioner does not disapprove within 90 days after the filing, such modification shall be deemed to be approved. Changes subject to the terms of this section include expansion of service area, changes in provider contract forms and group contract forms where the distribution of risk is significantly changed, and any other changes that the Commissioner describes in properly promulgated rules. Every HMO shall report to the Commissioner for his information material changes in the provider network, the addition or deletion of Medicare risk or Medicaid risk arrangements and the addition or deletion of employer groups that exceed ten percent (10%) of the health maintenance organization's book of business or such other information as the Commissioner may require. Such information shall be filed with the Commissioner within 15 days after implementation of the reported changes. Every HMO shall file with the Commissioner all subsequent changes in the information or forms that are required by this Article to be filed with the Commissioner.

(1a)      Any proposed change to the articles of incorporation shall be filed with the Commissioner. The Commissioner shall examine the proposed change to the articles. If the Commissioner determines that the proposed change should be approved, the Commissioner shall place a certificate of approval on the change and submit the approved change to the Secretary of State.

(2)        The Commissioner may promulgate rules and regulations exempting from the filing requirements of subdivision (1) those items he deems unnecessary. (1977, c. 580, s. 1; 1979, c. 876, s. 1; 1983, c. 386, s. 1; 1985 (Reg. Sess., 1986), c. 1027, s. 49; 1987, c. 631, ss. 6, 7; 1989, c. 776, ss. 4‑8; 1991, c. 720, ss. 41, 69; 1993, c. 529, s. 7.2; 1993 (Reg. Sess., 1994), c. 769, s. 25.48; 1997‑443, s. 11A.118(a); 1998‑227, s. 2; 2005‑215, s. 23.)



§ 58-67-11. Additional HMO application information.

§ 58‑67‑11.  Additional HMO application information.

(a)        In addition to the information filed under G.S. 58‑67‑10(c), each application shall include a description of the following:

(1)        The program to be used to evaluate whether the applicant's provider network is sufficient, in numbers and types of providers, to assure that all health care services will be accessible without unreasonable delay.

(2)        The program to be used for verifying provider credentials.

(3)        The quality management program to assure quality of care and health care services managed and provided through the health care plan.

(4)        The utilization review program for the review and control of health care services provided or paid for.

(5)        The applicant's provider network and evidence of the ability of that network to provide all health care services to the applicant's prospective enrollees.

(b)        G.S. 58‑67‑10(d) applies to the information specified in this section. (1997‑519, s. 1.2.)



§§ 58-67-12 through 58-67-14. Reserved for future codification purposes.

§§ 58‑67‑12 through 58‑67‑14.  Reserved for future codification purposes.



§ 58-67-15. Health maintenance organization of bordering states may be admitted to do business; reciprocity.

§ 58‑67‑15.  Health maintenance organization of bordering states may be admitted to do business; reciprocity.

A federally qualified health maintenance organization approved and regulated under the laws of a state bordering this State may be admitted to do business in this State by satisfying the Commissioner that it is fully and legally organized under the laws of that state, and that it complies with all requirements for health maintenance organizations organized within this State; provided that the bordering state has a law or regulation substantially similar to this section. (1985, c. 666, s. 69.)



§ 58-67-20. Issuance and continuation of license.

§ 58‑67‑20.  Issuance and continuation of license.

(a)        Before issuing or continuing any such license, the Commissioner of Insurance may make such an examination or investigation as he deems expedient. The Commissioner of Insurance shall issue a license upon the payment of the application fee prescribed in G.S. 58‑67‑160 and upon being satisfied on the following points:

(1)        The applicant is established as a bona fide health maintenance organization as defined by this Article;

(2)        The rates charged and benefits to be provided are fair and reasonable;

(3)        The amounts provided as working capital are repayable only out of earned income in excess of amounts paid and payable for operating expenses and expenses of providing services and such reserve as the Department of Insurance deems adequate, as provided hereinafter;

(4)        That the amount of money actually available for working capital be sufficient to carry all acquisition costs and operating expenses for a reasonable period of time from the date of the issuance of the license and that the health maintenance organization is financially responsible and may reasonably be expected to meet its obligations to enrollees and prospective enrollees. Such working capital shall initially be a minimum of one million five hundred thousand dollars ($1,500,000) for any full service medical health maintenance organization. Initial working capital for a single service health maintenance organization shall be a minimum of one hundred thousand dollars ($100,000) or such higher amount as the Commissioner shall determine to be adequate.

(b)        In making the determinations required under this section, the Commissioner shall consider:

(1)        The financial soundness of the health care plan's arrangements for health care services and the schedule of premiums used in connection therewith;

(2)        The adequacy of working capital;

(3)        Any agreement with an insurer, a hospital or medical service corporation, a government, or any other organization for insuring the payment of the cost of health care services or the provision for automatic applicability of alternative coverage in the event of discontinuance of the plan;

(4)        Any agreement with providers for the provision of health care services; and

(5)        Any firm commitment of federal funds to the health maintenance organization in the form of a grant, even though such funds have not been paid to the health maintenance organization, provided that the health maintenance organization certifies to the Commissioner that such funds have been committed, that such funds are to be paid to the health maintenance organization with a current fiscal year and that such funds may be used directly for operating purposes and for the benefit of enrollees of the health maintenance organization.

(c)        A license shall be denied only after compliance with the requirements of G.S. 58‑67‑155. (1977, c. 580, s. 1; 1979, c. 876, s. 1; 1983, c. 386, s. 2; 1987, c. 631, ss. 2, 4, 8; 1987 (Reg. Sess., 1988), c. 975, s. 1; 2003‑212, s. 26(n).)



§ 58-67-25. Deposits.

§ 58‑67‑25.  Deposits.

(a)        The Commissioner shall require a minimum deposit of five hundred thousand dollars ($500,000) for all full service medical health maintenance organizations or such higher amount as he deems necessary for the protection of enrollees.

(b)        The Commissioner shall require a minimum deposit of twenty‑five thousand dollars ($25,000) for all single service health maintenance organizations or such higher amount as he deems necessary for the protection of enrollees.

(c)        All deposits required by this section shall be administered in accordance with the provisions of Article 5 of this Chapter. (1987, c. 631, s. 3; 2005‑215, s. 18.)



§ 58-67-30. Management and exclusive agreements; custodial agreements.

§ 58‑67‑30.  Management and exclusive agreements; custodial agreements.

(a)        No health maintenance organization shall enter into an exclusive agency, management, or custodial agreement unless the agreement is first filed with the Commissioner and approved under this section within 45 days after filing or such reasonable extended period as the Commissioner shall specify by notice that is given within the 45 day period.

(b)        The Commissioner shall disapprove an agreement submitted under subsection (a) of this section if the Commissioner determines that the agreement:

(1)        Subjects the health maintenance organization to excessive charges;

(2)        Extends for an unreasonable period of time;

(3)        Does not contain fair and adequate standards of performance;

(4)        Enables persons under the contract to manage the health maintenance organization who are not sufficiently trustworthy, competent, experienced, and free from conflict of interest to manage the health maintenance organization with due regard for the interests of its enrollees, creditors, or the public; or

(5)        Contains provisions that impair the interests of the organization's enrollees, creditors, or the public. (1987, c. 631, s. 10; 2001‑223, s. 20.5.)



§ 58-67-35. Powers of health maintenance organizations.

§ 58‑67‑35.  Powers of health maintenance organizations.

(a)        The powers of a health maintenance organization include, but are not limited to the following:

(1)        The purchase, lease, construction, renovation, operation, or maintenance of hospitals, medical facilities, or both, and their ancillary equipment, and such property as may reasonably be required for its principal office or for such other purposes as may be necessary in the transaction of the business of the organization;

(2)        The making of loans to a medical group under contract with it in furtherance of its program or the making of loans to a corporation or corporations under its control for the purpose of acquiring or constructing medical facilities and hospitals or in furtherance of a program providing health care services to enrollees;

(3)        The furnishing of health care services through providers which are under contract with or employed by the health maintenance organization;

(4)        The contracting with any person for the performance on its behalf of certain functions such as marketing, enrollment and administration;

(5)        The contracting with an insurance company licensed in this State, or with a hospital or medical service corporation authorized to do business in this State, for the provision of insurance, indemnity, or reimbursement against the cost of health care services provided by the health maintenance organization;

(6)        The offering and contracting for the provision or arranging of, in addition to health care services, of:

a.         Additional health care services;

b.         Indemnity benefits, covering out‑of‑area or emergency services;

c.         Indemnity benefits, in addition to those relating to out‑of‑area and emergency services, provided through insurers or hospital or medical service corporations; and

d.         Point‑of‑service products, for which an HMO may precertify out‑of‑plan covered services on the same basis as it precertifies in‑plan covered services, and for which the Commissioner shall adopt rules governing:

1.         The percentage of an HMO's total health care expenditures for out‑of‑plan covered services for all of its members that may be spent on those services, which may not exceed twenty percent (20%);

2.         Product limitations, which may provide for payment differentials for services rendered by providers who are not in an HMO network, subject to G.S. 58‑3‑200(d).

3.         Deposit and other financial requirements; and

4.         Other requirements for marketing and administering those products.

(b)       (1)        A health maintenance organization shall file notice, with adequate supporting information, with the Commissioner prior to the exercise of any power granted in subsections (a)(1) or (2). The Commissioner shall disapprove such exercise of power if in his opinion it would substantially and adversely affect the financial soundness of the health maintenance organization and endanger its ability to meet its obligations. If the Commissioner does not disapprove within 30 days of the filing, it shall be deemed approved.

(2)        The Commissioner may promulgate rules and regulations exempting from the filing requirement of subdivision (1) those activities having a de minimis effect. (1977, c. 580, s. 1; 1979, c. 876, s. 1; 1991 (Reg. Sess., 1992), c. 837, s. 8; 1997‑519, s. 3.18; 2001‑334, s. 8.2.)



§ 58-67-40: Repealed by Session Laws 2003-212, s. 20, effective October 1, 2003.

§ 58‑67‑40: Repealed by Session Laws 2003‑212, s. 20, effective October 1, 2003.



§ 58-67-45. Fiduciary responsibilities.

§ 58‑67‑45.  Fiduciary responsibilities.

Any director, officer or partner of a health maintenance organization who receives, collects, disburses, or invests funds in connection with the activities of such organization shall be responsible for such funds in a fiduciary relationship to the enrollees. (1977, c. 580, s. 1; 1979, c. 876, s. 1.)



§ 58-67-50. Evidence of coverage and premiums for health care services.

§ 58‑67‑50.  Evidence of coverage and premiums for health care services.

(a)        (1)        Every enrollee residing in this State is entitled to evidence of coverage under a health care plan. If the enrollee obtains coverage under a health care plan through an insurance policy or a contract issued by a hospital or medical service corporation, whether by option or otherwise, the insurer or the hospital or medical service corporation shall issue the evidence of coverage. Otherwise, the health maintenance organization shall issue the evidence of coverage.

(2)        No evidence of coverage, or amendment thereto, shall be issued or delivered to any person in this State until a copy of the form of the evidence of coverage, or amendment thereto, has been filed with and approved by the Commissioner.

(3)        An evidence of coverage shall contain:

a.         No provisions or statements which are unjust, unfair, inequitable, misleading, deceptive, which encourage misrepresentation, or which are untrue, misleading or deceptive as defined in G.S. 58‑67‑65(a); and

b.         A clear and complete statement, if a contract, or a reasonably complete summary, if a certificate of:

1.         The health care services and insurance or other benefits, if any, to which the enrollee is entitled under the health care plan;

2.         Any limitations on the services, benefits, or kind of benefits, to be provided, including any deductible or copayment feature;

3.         Where and in what manner information is available as to how services may be obtained;

4.         The total amount of payment for health care services and the indemnity or service benefits, if any, which the enrollee is obligated to pay with respect to individual contracts, or an indication whether the plan is contributory or noncontributory with respect to group certificates;

5.         A clear and understandable description of the health maintenance organization's method of resolving enrollee complaints;

6.         A description of the reasons, if any, for which an enrollee's enrollment may be terminated for cause, which reasons may include behavior that seriously impairs the health maintenance organization's ability to provide services or an inability to establish and maintain a satisfactory physician‑patient relationship after reasonable efforts to do so have been made.

Any subsequent change may be evidenced in a separate document issued to the enrollee.

(4)        A copy of the form of the evidence of coverage to be used in this State, and any amendment thereto, shall be subject to the filing and approval requirements of subsection (b) unless it is subject to the jurisdiction of the Commissioner under the laws governing health insurance or hospital or medical service corporations in which event the filing and approval provisions of such laws shall apply. To the extent, however, that such provisions do not apply the requirements in subsection (c) shall be applicable.

(b)        (1)        Premium approval.  No schedule of premiums for coverage for health care services, or any amendment to the schedule, shall be used in conjunction with any health care plan until a copy of the schedule or amendment has been filed with and approved by the Commissioner.

(2)        Individual coverage.  Premiums shall be established in accordance with actuarial principles for various categories of enrollees. Premiums applicable to an enrollee shall not be individually determined based on the status of the enrollee's health. Premiums shall not be excessive, inadequate or unfairly discriminatory; and shall exhibit a reasonable relationship to the benefits provided by the evidence of coverage. The premiums or any premium revisions for nongroup enrollee coverage shall be guaranteed, as to every enrollee covered under the same category of enrollee coverage, for a period of not less than 12 months. As an alternative to giving this guarantee for nongroup enrollee coverage, the premium or premium revisions may be made applicable to all similar categories of enrollee coverage at one time if the health maintenance organization chooses to apply for the premium revision with respect to the categories of coverages no more frequently than once in any 12‑month period. The premium revision shall be applicable to all categories of nongroup enrollee coverage of the same type; provided that no premium revision may become effective for any category of enrollee coverage unless the HMO has given written notice of the premium revision to the enrollee 45 days before the effective date of the revision. The enrollee must then pay the revised premium in order to continue the contract in force. The Commissioner may adopt reasonable rules, after notice and hearing, to require the submittal of supporting data and such information as the Commissioner considers necessary to determine whether the rate revisions meet the standards in this subdivision. In adopting the rules under this subsection, the Commissioner may require identification of the types of rating methodologies used by filers and may also address standards for data in HMO rate filings for initial filings, filings by recently licensed HMOs, and rate revision filings; data requirements for service area expansion requests; policy reserves used in rating; incurred loss ratio standards; and other recognized actuarial principles of the NAIC, the American Academy of Actuaries, and the Society of Actuaries.

(3)        Group coverage.  Employer group premiums shall be established in accordance with actuarial principles for various categories of enrollees, provided that premiums applicable to an enrollee shall not be individually determined based on the status of the enrollee's health. Premiums shall not be excessive, inadequate, or unfairly discriminatory, and shall exhibit a reasonable relationship to the benefits provided by the evidence of coverage. The premiums or any revisions to the premiums for employer group coverage shall be guaranteed for a period of not less than 12 months. No premium revision shall become effective for any category of group coverage unless the HMO has given written notice of the premium revision to the master group contract holder upon receipt of the group's finalized benefits or 45 days before the effective date of the revision, whichever is earlier. The master group contract holder thereafter must pay the revised premium in order to continue the contract in force. The Commissioner may adopt reasonable rules, after notice and hearing, to require the submittal of supporting data and such information as the Commissioner considers necessary to determine whether the rate revisions meet the standards in this subdivision.

(c)        The Commissioner shall, within a reasonable period, approve any form if the requirements of subsection (a) of this section are met and any schedule of premiums if the requirements of subsection (b) of this section are met. It shall be unlawful to issue the form or to use the schedule of premiums until approved. If the Commissioner disapproves the filing, the Commissioner shall notify the filer. In the notice, the Commissioner shall specify the reasons for disapproval. A hearing will be granted within 30 days after a request in writing by the person filing. If the Commissioner does not approve or disapprove any form or schedule of premiums within 90 days after the filing for forms and within 45 days after the filing for premiums, they shall be deemed to be approved.

(d)        The Commissioner may require the submission of whatever relevant information he deems necessary in determining whether to approve or disapprove a filing made pursuant to this section.

(e)        Every health maintenance organization shall provide at least minimum cost and utilization information for group contracts of 100 or more subscribers on an annual basis when requested by the group. Such information shall be compiled in accordance with the Data Collection Form developed by the Standardized HMO Date Form Task Force as endorsed by the Washington Business Group on Health and the Group Health Association of America on November 19, 1986, and any subsequent amendments.  (1977, c. 580, s. 1; 1979, c. 876, s. 1; 1987, c. 631, s. 9; 1989, c. 485, s. 59; 1991, c. 195, s. 1; c. 644, s. 13; c. 720, s. 36; 1995, c. 193, s. 59; 1997‑474, s. 3; 1997‑519, s. 1.3; 2001‑334, ss. 8.1, 17.4; 2001‑487, ss. 106(a), 106(b); 2008‑124, s. 5.3; 2009‑173, s. 1.)



§ 58-67-55. Statements filed with Commissioner.

§ 58‑67‑55.  Statements filed with Commissioner.

Every HMO subject to this Article is subject to G.S. 58‑2‑165. (1977, c. 580, s. 1; 1979, c. 876, s. 1; 1999‑244, s. 12.)



§ 58-67-60. Investments.

§ 58‑67‑60.  Investments.

With the exception of investments made in accordance with G.S. 58‑67‑35(a)(1) and (2) and G.S. 58‑67‑35(b), the funds of a health maintenance organization shall be invested or maintained only in securities, other investments, or other assets permitted by the laws of this State for the investment of assets constituting the legal reserves of life insurance companies or such other securities or investments as the Commissioner may permit. (1977, c. 580, s. 1; 1979, c. 876, s. 1; 2001‑223, s. 8.18.)



§ 58-67-65. Prohibited practices.

§ 58‑67‑65.  Prohibited practices.

(a)        No health maintenance organization, or representative thereof, may cause or knowingly permit the use of advertising which is untrue or misleading, solicitation which is untrue or misleading, or any form of evidence of coverage which is deceptive. For purposes of this Article:

(1)        A statement or item of information shall be deemed to be untrue if it does not conform to fact in any respect which is or may be significant to an enrollee of, or person considering enrollment in, a health care plan.

(2)        A statement or item of information shall be deemed to be misleading, whether or not it may be literally untrue, if, in the total context in which such statement is made or such item of information is communicated, such statement or item of information may be reasonably understood by a reasonable person, not possessing special knowledge regarding health care coverage, as indicating any benefit or advantage or the absence of any exclusion, limitation, or disadvantage of possible significance to an enrollee of, or person considering enrollment in a health care plan, if such benefit or advantage or absence of limitation, exclusion or disadvantage does not in fact exist.

(3)        An evidence of coverage shall be deemed to be deceptive if the evidence of coverage taken as a whole, and with consideration given to typography and format, as well as language, shall be such as to cause a reasonable person, not possessing special knowledge regarding health care plans and evidences of coverage therefor, to expect benefits, services, premiums, or other advantages which the evidence of coverage does not provide or which the health care plan issuing such evidence of coverage does not regularly make available for enrollees covered under such evidence of coverage.

(b)        Article 63 of this Chapter applies to health maintenance organizations and their agents and representatives.

(c)        An enrollee may not be cancelled or not renewed because of any deterioration in the health of the enrollee.

(d)        No health maintenance organization, unless licensed as an insurer, may use in its name, contracts, or literature any of the words "insurance", "casualty", "surety", "mutual", or any other words descriptive of the insurance, casualty, or surety business or deceptively similar to the name or description of any insurance or surety corporation doing business in this State.

(e)        The HMO shall not refuse to enroll employees except when they can demonstrate they are unable to arrange adequate services.

(f)         No health maintenance organization shall refuse to enroll an individual or refuse to continue enrollment of an individual in a health care plan; limit the amount, extent, or kinds of health care plans available to an individual; or charge an individual a different rate for the same health plan, because of the race, color, or national or ethnic origin of that individual. (1977, c. 580, s. 1; 1979, c. 876, s. 1; 1989, c. 485, s. 24; 1999‑244, s. 14.)



§ 58-67-66. Collaboration with local health departments.

§ 58‑67‑66.  Collaboration with local health departments.

A health maintenance organization and a local health department shall collaborate and cooperate within available resources regarding health promotion and disease prevention efforts that are necessary to protect the public health. (1997‑474, s. 4.)



§ 58-67-70. Coverage for chemical dependency treatment.

§ 58‑67‑70.  Coverage for chemical dependency treatment.

(a)        As used in this section, the term "chemical dependency" means the pathological use or abuse of alcohol or other drugs in a manner or to a degree that produces an impairment in personal, social or occupational functioning and which may, but need not, include a pattern of tolerance and withdrawal.

(b)        On and after January 1, 1985, every health maintenance organization that writes a health care plan on a group basis and that is subject to this Article shall offer benefits for the necessary care and treatment of chemical dependency that are not less favorable than benefits under the health care plan generally. Except as provided in subsection (c) of this section, benefits for chemical dependency shall be subject to the same durational limits, dollar limits, deductibles, and coinsurance factors as are benefits under the health care plan generally.

(c)        Every group health care plan that provides benefits for chemical dependency treatment and that provides total annual benefits for all illnesses in excess of eight thousand dollars ($8,000) is subject to the following conditions:

(1)        The plan shall provide, for each 12‑month period, a minimum benefit of eight thousand dollars ($8,000) for the necessary care and treatment of chemical dependency.

(2)        The plan shall provide a lifetime minimum benefit of sixteen thousand dollars ($16,000) for the necessary care and treatment of chemical dependency for each enrollee.

(d)        Provisions for benefits for necessary care and treatment of chemical dependency in group health care plans shall provide for benefit payments for the following providers of necessary care and treatment of chemical dependency:

(1)        The following units of a general hospital licensed under Article 5 of General Statutes Chapter 131E:

a.         Chemical dependency units in facilities licensed after October 1, 1984;

b.         Medical units;

c.         Psychiatric units; and

(2)        The following facilities or programs licensed after July 1, 1984, under Article 2 of General Statutes Chapter 122C:

a.         Chemical dependency units in psychiatric hospitals;

b.         Chemical dependency hospitals;

c.         Residential chemical dependency treatment facilities;

d.         Social setting detoxification facilities or programs;

e.         Medical detoxification facilities or programs; and

(3)        Duly licensed physicians and duly licensed practicing psychologists and certified professionals working under the direct supervision of such physicians or psychologists in facilities described in (1) and (2) above and in day/night programs or outpatient treatment facilities licensed after July 1, 1984, under Article 2 of General Statutes Chapter 122C.

Provided, however, that nothing in this subsection shall prohibit any plan from requiring the most cost effective treatment setting to be utilized by the person undergoing necessary care and treatment for chemical dependency.

(e)        Coverage for chemical dependency treatment as described in this section shall not be applicable to any group that rejects the coverage in writing.

(f)         Notwithstanding any other provision of this section or Article, any health maintenance organization subject to this Article that becomes a qualified health maintenance organization under Title XIII of the United States Public Health Service Act shall provide the benefits required under that federal Act, which shall be deemed to constitute compliance with the provisions of this section; and any health maintenance organization may provide that the benefits provided under this section must be obtained through providers affiliated with the health maintenance organization.

(g)        Notwithstanding any other provisions of this section, a group health benefit plan that covers both medical and surgical benefits and chemical dependency treatment benefits shall, with respect to the chemical dependency treatment benefits, comply with all applicable standards of Subtitle B of Title V of Public Law 110‑343, known as the Paul Wellstone and Pete Domenici Mental Health Parity and Addiction Equity Act of 2008.

(h)        Subsection (g) of this section applies only to a group health benefit plan covering a large employer as defined in G.S. 58‑68‑25(a)(10).  (1983 (Reg. Sess., 1984), c. 1110, s. 9; 1985, c. 589, s. 43(a), (b); 1989, c. 175, s. 3; 1991, c. 720, s. 64; 2009‑382, s. 22.)



§ 58-67-74. Coverage for certain treatment of diabetes.

§ 58‑67‑74.  Coverage for certain treatment of diabetes.

(a)        Every health care plan written by a health maintenance organization and in force, issued, renewed, or amended on or after October 1, 1997, that is subject to this Article, shall provide coverage for medically appropriate and necessary services, including diabetes outpatient self‑management training and educational services, and equipment, supplies, medications, and laboratory procedures used to treat diabetes. Diabetes outpatient self‑management training and educational services shall be provided by a physician or a health care professional designated by the physician.  The health maintenance organization shall determine who shall provide and be reimbursed for the diabetes outpatient self‑management training and educational services.  The same deductibles, coinsurance, and other limitations as apply to similar services covered under the policy, contract, or plan shall apply to the diabetes coverage required under this section.

(b)        For the purposes of this section, "physician" is a person licensed to practice in this State under Article 1 or Article 7 of Chapter 90 of the General Statutes. (1997‑225, s. 3.)



§ 58-67-75. No discrimination against mentally ill or chemically dependent individuals.

§ 58‑67‑75.  No discrimination against mentally ill or chemically dependent individuals.

(a)        Definitions.  As used in this section, the term:

(1)        "Mental illness" has the same meaning as defined in G.S. 122C‑3(21), with a mental disorder defined in the Diagnostic and Statistical Manual of Mental Disorders, DSM‑IV, or subsequent editions published by the American Psychiatric Association, except those mental disorders coded in the DSM‑IV or subsequent editions as substance‑related disorders (291.0 through 292.9 and 303.0 through 305.9), those coded as sexual dysfunctions not due to organic disease (302.70 through 302.79), and those coded as "V" codes.

(2)        "Chemical dependency" has the same meaning as defined in G.S. 58‑67‑70, with a mental disorder defined in the Diagnostic and Statistical Manual of Mental Disorders, DSM‑IV, or subsequent editions published by the American Psychiatric Association.

(b)        Coverage of Physical Illness.  No health maintenance organization governed by this Chapter shall, solely because an individual has or had a mental illness or chemical dependency:

(1)        Refuse to enroll that individual in any health care plan covering physical illness or injury;

(2)        Have a higher premium rate or charge for physical illness or injury coverages or benefits for that individual; or

(3)        Reduce physical illness or injury coverages or benefits for that individual.

(b1)      [Expired October 1, 2001.]

(c)        Chemical Dependency Coverage Not Required.  Nothing in this section requires an HMO to offer coverage for chemical dependency, except as provided in G.S. 58‑67‑70.

(d)        Applicability.  This section applies only to group contracts, other than excepted benefits as defined in G.S. 58‑68‑25. For purposes of this section, "group health insurance contracts" include MEWAs, as defined in G.S. 58‑49‑30(a).

(e)        Nothing in this section requires an insurer to cover treatment or studies leading to or in connection with sex changes or modifications and related care. (1989, c. 369, s. 2; 1991, c. 720, s. 83; 1997‑259, s. 23; 1999‑132, s. 4.4; 2007‑268, s. 4.)



§ 58-67-76. Coverage for mammograms and cervical cancer screening.

§ 58‑67‑76.  Coverage for mammograms and cervical cancer screening.

(a)        Every health care plan written by a health maintenance organization and in force, issued, renewed, or amended on or after January 1, 1992, that is subject to this Article, shall provide coverage for examinations and laboratory tests for the screening for the early detection of cervical cancer and for low‑dose screening mammography. The same deductibles, coinsurance, and other limitations as apply to similar services covered under the plan shall apply to coverage for examinations and laboratory tests for the screening for the early detection of cervical cancer and low‑dose screening mammography.

(a1)      As used in this section, "examinations and laboratory tests for the screening for the early detection of cervical cancer" means conventional PAP smear screening, liquid‑based cytology, and human papilloma virus (HPV) detection methods for women with equivocal findings on cervical cytologic analysis that are subject to the approval of and have been approved by the United States Food and Drug Administration.

(b)        As used in this section, "low‑dose screening mammography" means a radiologic procedure for the early detection of breast cancer provided to an asymptomatic woman using equipment dedicated specifically for mammography, including a physician's interpretation of the results of the procedure.

(c)        Coverage for low‑dose screening mammography shall be provided as follows:

(1)        One or more mammograms a year, as recommended by a physician, for any woman who is determined to be at risk for breast cancer. For purposes of this subdivision, a woman is at risk for breast cancer if any one or more of the following is true:

a.         The woman has a personal history of breast cancer;

b.         The woman has a personal history of biopsy‑proven benign breast disease;

c.         The woman's mother, sister, or daughter has or has had breast cancer; or

d.         The woman has not given birth prior to the age of 30;

(2)        One baseline mammogram for any woman 35 through 39 years of age, inclusive;

(3)        A mammogram every other year for any woman 40 through 49 years of age, inclusive, or more frequently upon recommendation of a physician; and

(4)        A mammogram every year for any woman 50 years of age or older.

(d)        Reimbursement for a mammogram authorized under this section shall be made only if the facility in which the mammogram was performed meets mammography accreditation standards established by the North Carolina Medical Care Commission.

(e)        Coverage for the screening for the early detection of cervical cancer shall be in accordance with the most recently published American Cancer Society guidelines or guidelines adopted by the North Carolina Advisory Committee on Cancer Coordination and Control. Coverage shall include the examination, the laboratory fee, and the physician's interpretation of the laboratory results. Reimbursements for laboratory fees shall be made only if the laboratory meets accreditation standards adopted by the North Carolina Medical Care Commission. (1991, c. 490, s. 3; 2003‑186, s. 4.)



§ 58-67-77. Coverage for prostate-specific antigen (PSA) tests.

§ 58‑67‑77.  Coverage for prostate‑specific antigen (PSA) tests.

(a)        Every health care plan written by a health maintenance organization and in force, issued, renewed, or amended on or after January 1, 1994, that is subject to this Article, shall provide coverage for prostate‑specific antigen (PSA) tests or equivalent tests for the presence of prostate cancer.  The same deductibles, coinsurance, and other limitations as apply to similar services covered under the plan shall apply to coverage for prostate‑specific antigen (PSA) tests or equivalent tests for the presence of prostate cancer.

(b)        As used in this section, "prostate‑specific antigen (PSA) tests or equivalent tests for the presence of prostate cancer" means serological tests for determining the presence of prostate cytoplasmic protein (PSA) and the generation of antibodies to it, as a novel marker for prostatic disease.

(c)        Coverage for prostate‑specific antigen (PSA) tests or equivalent tests for the presence of prostate cancer shall be provided when recommended by a physician. (1993, c. 269, s. 3.)



§ 58-67-78. Coverage of certain prescribed drugs for cancer treatment.

§ 58‑67‑78.  Coverage of certain prescribed drugs for cancer treatment.

(a)        No health care plan written by a health maintenance organization and in force, issued, renewed, or amended on or after January 1, 1994, and that provides coverage for prescribed drugs approved by the federal Food and Drug Administration for the treatment of certain types of cancer shall exclude coverage of any drug on the basis that the drug has been prescribed for the treatment of a type of cancer for which the drug has not been approved by the federal Food and Drug Administration. The drug, however, must be approved by the federal Food and Drug Administration and must have been proven effective and accepted for the treatment of the specific type of cancer for which the drug has been prescribed in any one of the following established reference compendia:

(1)        The National Comprehensive Cancer Network Drugs & Biologics Compendium;

(2)        The ThomsonMicromedex DrugDex;

(3)        The Elsevier Gold Standard's Clinical Pharmacology; or

(4)        Any other authoritative compendia as recognized periodically by the United States Secretary of Health and Human Services.

(b)        Notwithstanding subsection (a) of this section, coverage shall not be required for any experimental or investigational drugs or any drug that the federal Food and Drug Administration has determined to be contraindicated for treatment of the specific type of cancer for which the drug has been prescribed.

(c)        This section shall apply only to cancer drugs and nothing in this section shall be construed, expressly or by implication, to create, impair, alter, limit, notify, enlarge, abrogate, or prohibit reimbursement for drugs used in the treatment of any other disease or condition.  (1993, c. 506, s. 4.3; 2009‑170, s. 3.)



§ 58-67-79. Coverage for reconstructive breast surgery following mastectomy.

§ 58‑67‑79.  Coverage for reconstructive breast surgery following mastectomy.

(a)        Every health care plan written by a health maintenance organization that is subject to this Article and that provides coverage for mastectomy shall provide coverage for reconstructive breast surgery following a mastectomy. The coverage shall include coverage for all stages and revisions of reconstructive breast surgery performed on a nondiseased breast to establish symmetry if reconstructive surgery on a diseased breast is performed, as well as coverage for prostheses and physical complications in all stages of mastectomy, including lymphademas. The same deductibles, coinsurance, and other limitations as apply to similar services covered under the policy, contract, or plan shall apply to coverage for reconstructive breast surgery. Reconstruction of the nipple/areolar complex following a mastectomy is covered without regard to the lapse of time between the mastectomy and the reconstruction, subject to the approval of the treating physician.

(b)        As used in this section, the following terms have the meanings indicated:

(1)        "Mastectomy" means the surgical removal of all or part of a breast as a result of breast cancer or breast disease.

(2)        "Reconstructive breast surgery" means surgery performed as a result of a mastectomy to reestablish symmetry between the two breasts, and includes reconstruction of the mastectomy site, creation of a new breast mound, and creation of a new nipple/areolar complex. "Reconstructive breast surgery" also includes augmentation mammoplasty, reduction mammoplasty, and mastopexy of the nondiseased breast.

(c)        A policy, contract, or plan subject to this section shall not:

(1)        Deny coverage described in subsection (a) of this section on the basis that the coverage is for cosmetic surgery;

(2)        Deny to a woman eligibility or continued eligibility to enroll or to renew coverage under the terms of the contract, policy, or plan, solely for the purpose of avoiding the requirements of this section;

(3)        Provide monetary payments or rebates to a woman to encourage her to accept less than the minimum protections available under this section;

(4)        Penalize or otherwise reduce or limit the reimbursement of an attending provider because the provider provided care to an individual participant or beneficiary in accordance with this section; or

(5)        Provide incentives, monetary or otherwise, to an attending provider to induce the provider to provide care to an individual participant or beneficiary in a manner inconsistent with this section.

(d)        Written notice of the availability of the coverage provided by this section shall be delivered to every subscriber under the plan upon enrollment and annually thereafter. The notice required by this subsection may be included as a part of any yearly informational packet sent to the subscriber. (1997‑312, s. 3; 1999‑351, s. 3.3; 2001‑334, s. 13.3.)



§ 58-67-80. Meaning of terms "accident", "accidental injury", and "accidental means".

§ 58‑67‑80.  Meaning of terms "accident", "accidental injury", and "accidental means".

(a)        Effective October 1, 1989, this section applies to all health maintenance organization plans under this Article.

(b)        "Accident", "accidental injury", and "accidental means" shall be defined to imply "result" language and shall not include words that establish an accidental means test. (1989, c. 485, s. 12.)



§ 58-67-85. Master group contracts, filing requirement; required and prohibited provisions.

§ 58‑67‑85.  Master group contracts, filing requirement; required and prohibited provisions.

(a)        A health maintenance organization may issue a master group contract with the approval of the Commissioner of Insurance provided the contract and the individual certificates issued to members of the group, shall comply in substance to the other provisions of this Article. Any such contract may provide for the adjustment of the rate of the premium or benefits conferred as provided in the contract, and in accordance with an adjustment schedule filed with and approved by the Commissioner of Insurance. If the master group contract is issued, altered or modified, the enrollees' contracts issued in pursuance thereof are altered or modified accordingly, all laws and clauses in the enrollees' contracts to the contrary notwithstanding. Nothing in this Article shall be construed to prohibit or prevent the same. Forms of such contract shall at all times be furnished upon request of enrollees thereto.

(b),       (c) Repealed by Session Laws 1997‑259, s. 18.

(d)        Employees shall be added to the master group coverage no later than 90 days after their first day of employment. Employment shall be considered continuous and not be considered broken except for unexcused absences from work for reasons other than illness or injury. The term "employee" is defined as a nonseasonal person who works on a full‑time basis, with a normal work week of 30 or more hours and who is otherwise eligible for coverage, but does not include a person who works on a part‑time, temporary, or substitute basis.

(d1)      When determining employee eligibility for a large employer, as defined in G.S. 58‑68‑25(10), an individual proprietor, owner, or operator shall be defined as an "employee" for the purpose of obtaining coverage under the employee group health plan and shall not be held to a minimum workweek requirement as imposed on other eligible employees.

(e)        Whenever an employer master group contract replaces another group contract, whether the contract was issued by a corporation under Articles 1 through 67 of this Chapter, the liability of the succeeding corporation for insuring persons covered under the previous group contract is:

(1)        Each person who is eligible for coverage in accordance with the succeeding corporation's plan of benefits with respect to classes eligible and activity at work and nonconfinement rules must be covered by the succeeding corporation's plan of benefits; and

(2)        Each person not covered under the succeeding corporation's plan of benefits in accordance with (e)(1) must nevertheless be covered by the succeeding corporation if that person was validly covered, including benefit extension, under the prior plan on the date of discontinuance and if the person is a member of the class of persons eligible for coverage under the succeeding corporation's plan. (1989, c. 775, s. 5; 1991, c. 720, ss. 38, 88; 1991 (Reg. Sess., 1992), c. 837, s. 4; 1993, c. 408, ss. 5, 5.1; 1995, c. 507, s. 23A.1(f); 1997‑259, s. 18; 2005‑223, s. 2(b).)



§ 58-67-88. Continuity of care.

§ 58‑67‑88.  Continuity of care.

(a)        Definitions.  As used in this section:

(1)        "Ongoing special condition" means:

a.         In the case of an acute illness, a condition that is serious enough to require medical care or treatment to avoid a reasonable possibility of death or permanent harm.

b.         In the case of a chronic illness or condition, a disease or condition that is life‑threatening, degenerative, or disabling, and requires medical care or treatment over a prolonged period of time.

c.         In the case of pregnancy, pregnancy from the start of the second trimester.

d.         In the case of a terminal illness, an individual has a medical prognosis that the individual's life expectancy is six months or less.

(2)        "Terminated or termination".  Includes, with respect to a contract, the expiration or nonrenewal of the contract, but does not include a termination of the contract by an HMO for failure to meet applicable quality standards or for fraud.

(b)        Termination of Provider.  If a contract between an HMO benefit plan that is not a point‑of‑service plan and a health care provider is terminated by the provider or by the HMO, or benefits or coverage provided by the HMO are terminated because of a change in the terms of provider participation in a health benefit plan of an HMO that is not a point‑of‑service plan, and an individual is covered by the plan and is undergoing treatment from the provider for an ongoing special condition on the date of the termination, then, the HMO shall:

(1)        Upon termination of the contract by the HMO or upon receipt by the HMO of written notification of termination by the provider, notify the individual on a timely basis of the termination and of the right to elect continuation of coverage of treatment by the provider under this section if the individual has filed a claim with the HMO for services provided by the terminated provider or the individual is otherwise known by the HMO to be a patient of the provider.

(2)        Subject to subsection (h) of this section, permit the individual to elect to continue to be covered with respect to the treatment by the provider of the ongoing special condition during a transitional period provided under this section.

(c)        Newly Covered Insured.  Each health benefit plan offered by an HMO that is not a point‑of‑service plan shall provide transition coverage to individuals who are undergoing treatment from a provider for an ongoing special condition and are newly covered under the health benefit plan because the individual's employer has changed health benefit plans, and the HMO shall:

(1)        Notify the individual on the date of enrollment of the right to elect continuation of coverage of treatment by the provider under this section.

(2)        Subject to subsection (h) of this section, permit the individual to elect to continue to be covered with respect to the treatment by the provider of the ongoing special condition during a transitional period provided under this section.

(d)        Transitional Period: In General.  Except as otherwise provided in subsections (e), (f), and (g) of this section, the transitional period under this subsection shall extend up to 90 days, as determined by the treating health care provider, after the date of the notice to the individual described in subdivision (b)(1) of this section or the date of enrollment in a new plan described in subdivision (c)(1) of this section.

(e)        Transitional Period: Scheduled Surgery, Organ Transplantation, or Inpatient Care.  If surgery, organ transplantation, or other inpatient care was scheduled for an individual before the date of the notice required under subdivision (b)(1) of this section, or the date of enrollment in a new plan described in subdivision (c)(1) of this section, or if the individual on that date was on an established waiting list or otherwise scheduled to have the surgery, transplantation, or other inpatient care, the transitional period under this subsection with respect to the surgery, transplantation, or other inpatient care shall extend beyond the period under subsection (d) of this section through the date of discharge of the individual after completion of the surgery, transplantation, or other inpatient care, and through postdischarge follow‑up care related to the surgery, transplantation, or other inpatient care occurring within 90 days after the date of discharge.

(f)         Transitional Period: Pregnancy.  If an insured has entered the second trimester of pregnancy on the date of the notice required under subdivision (b)(1) of this section, or the date of enrollment in a new plan described in subdivision (c)(1) of this section, and the provider was treating the pregnancy before the date of the notice, or the date of enrollment in the new plan, the transitional period with respect to the provider's treatment of the pregnancy shall extend through the provision of 60 days of postpartum care.

(g)        Transitional Period: Terminal Illness.  If an insured was determined to be terminally ill at the time of a provider's termination of participation under subsection (b) of this section, or at the time of enrollment in the new plan under subdivision (c)(1) of this section, and the provider was treating the terminal illness before the date of the termination or enrollment in the new plan, the transitional period shall extend for the remainder of the individual's life with respect to care directly related to the treatment of the terminal illness or its medical manifestations.

(h)        Permissible Terms and Conditions.  An HMO may condition coverage of continued treatment by a provider under subdivision (b)(2) or (c)(2) of this section upon the following terms and conditions:

(1)        When care is provided pursuant to subdivision (b)(2) of this section, the provider agrees to accept reimbursement from the HMO and individual involved, with respect to cost‑sharing, at the rates applicable before the start of the transitional period as payment in full. When care is provided pursuant to subdivision (c)(2) of this section, the provider agrees to accept the prevailing rate based on contracts the insurer has with the same or similar providers in the same or similar geographic area, plus the applicable copayment, as reimbursement in full from the HMO and the insured for all covered services.

(2)        The provider agrees to comply with the quality assurance programs of the HMO responsible for payment under subdivision (1) of this subsection and to provide to the HMO necessary medical information related to the care provided. The quality assurance programs shall not override the professional or ethical responsibility of the provider or interfere with the provider's ability to provide information or assistance to the patient.

(3)        The provider agrees otherwise to adhere to the HMO's established policies and procedures for participating providers, including procedures regarding referrals and obtaining prior authorization, providing services pursuant to a treatment plan, if any, approved by the HMO, and member hold harmless provisions.

(4)        The insured or the insured's representative notifies the HMO within 45 days of the date of the notice described in subdivision (b)(1) of this section or the new enrollment described in subdivision (c)(1) of this section, that the insured elects to continue receiving treatment by the provider.

(5)        The provider agrees to discontinue providing services at the end of the transition period pursuant to this section and to assist the insured in an orderly transition to a network provider. Nothing in this section shall prohibit the insured from continuing to receive services from the provider at the insured's expense.

(i)         Construction.  Nothing in this section:

(1)        Requires the coverage of benefits that would not have been covered if the provider involved remained a participating provider or, in the case of a newly covered insured, requires the coverage of benefits not provided under the new policy under which the person is covered.

(2)        Requires an HMO to offer a transitional period when the HMO terminates a provider's contract for reasons relating to quality of care or fraud; and refusal to offer a transitional period under these circumstances is not subject to the grievance review provisions of G.S. 58‑50‑62.

(3)        Prohibits an HMO from extending any transitional period beyond that specified in this section.

(4)        Prohibits an HMO from terminating the continuing services of a provider as described in this section when the HMO has determined that the provider's continued provision of services may result in, or is resulting in, a serious danger to the health or safety of the insured. Such terminations shall be in accordance with the contract provisions that the provider would otherwise be subject to if the provider's contract were still in effect.

(j)         Disclosure of Right to Transitional Period.  Each HMO shall include a clear description of an insured's rights under this section in its evidence of coverage and summary plan description. (2001‑446, s. 1.)



§ 58-67-90. Licensing and regulation of agents.

§ 58‑67‑90.  Licensing and regulation of agents.

Every agent of any HMO authorized to do business in this State under this Article is subject to the licensing provisions of Article 33 of this Chapter and all other provisions in this Chapter applicable to life and health insurance agents. (1977, c. 580, s. 1; 1979, c. 876, s. 1; 1985 (Reg. Sess., 1986), c. 928, s. 5; 1987, c. 629, s. 3; 1999‑244, s. 8.)



§ 58-67-95. Powers of insurers and hospital and medical service corporations.

§ 58‑67‑95.  Powers of insurers and hospital and medical service corporations.

(a)        An insurance company licensed in this State, or a hospital or medical service corporation authorized to do business in this State, may either directly or through a subsidiary or affiliate organize and operate a health maintenance organization under the provisions of this Article. Notwithstanding any other law which may be inconsistent herewith, any two or more such insurance companies, hospital or medical service corporations, or subsidiaries or affiliates thereof, may jointly organize and operate a health maintenance organization. The business of insurance is deemed to include the arranging of health care by a health maintenance organization owned or operated by an insurer or a subsidiary thereof.

(b)        Notwithstanding any provision of the insurance and hospital or medical service corporation laws contained in Articles 1 through 66 of this Chapter, an insurer or a hospital or medical service corporation may contract with a health maintenance organization to provide insurance or similar protection against the cost of care provided through health maintenance organizations and to provide coverage in the event of the failure of the health maintenance organization to meet its obligations. The enrollees of a health maintenance organization constitute a permissible group under such laws. Among other things, under such contracts, the insurer or hospital or medical service corporation may make benefit payments to health maintenance organizations for health care services rendered by providers pursuant to the health care plan. (1977, c. 580, s. 1; 1979, c. 876, s. 1.)



§ 58-67-100. Examinations.

§ 58‑67‑100.  Examinations.

(a)        The Commissioner may make an examination of the affairs of any health maintenance organization and the contracts, agreements or other arrangements pursuant to its health care plan as often as the Commissioner deems it necessary for the protection of the interests of the people of this State but not less frequently than once every five years. Examinations shall otherwise be conducted under G.S. 58‑2‑131 through G.S. 58‑2‑134.

(b)        Repealed by Session Laws 1997‑519, s. 1, effective January 1, 1998.

(c)        Repealed by Session Laws 1995, c. 360, s. 2(m).

(d)        Instead of conducting an examination, the Commissioner may accept the report of an examination made by the HMO regulator of another state. (1977, c. 580, s. 1; 1979, c. 876, s. 1; 1995, c. 360, s. 2(m); 1997‑519, s. 1.4; 1999‑132, s. 11.10; 2007‑127, s. 16.)



§ 58-67-105. Hazardous financial condition.

§ 58‑67‑105.  Hazardous financial condition.

(a)        Whenever the financial condition of any health maintenance organization indicates a condition such that the continued operation of the health maintenance organization might be hazardous to its enrollees, creditors, or the general public, then the Commissioner may order the health maintenance organization to take such action as may be reasonably necessary to rectify the existing condition, including but not limited to one or more of the following steps:

(1)        To reduce the total amount of present and potential liability for benefits by reinsurance;

(2)        To reduce the volume of new business being accepted;

(3)        To reduce the expenses by specified methods;

(4)        To suspend or limit the writing of new business for a period of time; or

(5)        To require an increase to the health maintenance organization's net worth by contribution.

(b)        The Commissioner may adopt rules to set uniform standards and criteria for the early warning that the continued operation of any health maintenance organization might be hazardous to its enrollees, creditors, or the general public, and to set standards for evaluating the financial condition of any health maintenance organization, which standards shall be consistent with the purposes expressed in subsection (a) of this section. (1987, c. 631, s. 5.)



§ 58-67-110. Protection against insolvency.

§ 58‑67‑110.  Protection against insolvency.

(a)        The Commissioner shall require deposits in accordance with the provisions of G.S. 58‑67‑25.

(b)        Each full service health maintenance organization shall maintain a minimum net worth equal to the greater of one million dollars ($1,000,000) or the amount required pursuant to the risk‑based capital provisions of Article 12 of this Chapter. Each single service health maintenance organization shall maintain a minimum net worth equal to the greater of fifty thousand dollars ($50,000) or that amount required pursuant to the risk‑based capital provisions of Article 12 of this Chapter.

(c), (d) Repealed by Session Laws 2003‑212, s. 21, effective October 1, 2003.

(e)        Every full service medical health maintenance organization shall have and maintain at all times an adequate plan for protection against insolvency acceptable to the Commissioner. In determining the adequacy of such a plan, the Commissioner may consider:

(1)        A reinsurance agreement preapproved by the Commissioner covering excess loss, stop loss, or catastrophes. The agreement must provide that the Commissioner will be notified no less than 60 days prior to cancellation or reduction of coverage.

(2)        A conversion policy or policies that will be offered by an insurer to the enrollees in the event of the health maintenance organization's insolvency.

(3)        Any other arrangements offering protection against insolvency that the Commissioner may require. (1987, c. 631, s. 5; 1989, c. 776, ss. 11, 12; 2003‑212, s. 21.)



§ 58-67-115. Hold harmless agreements or special deposit.

§ 58‑67‑115.  Hold harmless agreements or special deposit.

(a)        Unless the HMO maintains a special deposit in accordance with subsection (b) of this section, each contract between every HMO and a participating provider of health care services shall be in writing and shall set forth that in the event the HMO fails to pay for health care services as set forth in the contract, the subscriber or enrollee shall not be liable to the provider for any sums owed by the HMO. No other provisions of such contracts shall, under any circumstances, change the effect of such a provision. No participating provider, or agent, trustee, or assignee thereof, may maintain any action at law against a subscriber or enrollee to collect sums owed by the HMO.

(b)        In the event that the participating provider contract has not been reduced to writing or that the contract fails to contain the required prohibition, the HMO shall maintain a special deposit in cash or cash equivalent as follows:

(1)        Every HMO that has incurred uncovered health care expenditures in an amount that exceeds ten percent (10%) of its total expenditures for health care services for the immediately preceding six months, shall do either of the following:

a.         Calculate as of the first day of every month and maintain for the remainder of the month, cash or cash equivalents acceptable to the Commissioner, as an account to cover claims for uncovered health care expenditures at least equal to one hundred twenty percent (120%) of the sum of the following:

1.         All claims for uncovered health care expenditures received for reimbursement, but not yet processed; and

2.         All claims for uncovered health care expenditures denied for reimbursement during the previous 60 days; and

3.         All claims for uncovered health care expenditures approved for reimbursement, but not yet paid; and

4.         An estimate for uncovered health care expenditures incurred, but not reported; and

5.         All claims for uncovered emergency services and uncovered services rendered outside the service area.

b.         Maintain adequate insurance, or a guaranty arrangement approved in writing by the Commissioner, to pay for any loss to enrollees claiming reimbursement due to the insolvency of the HMO. The Commissioner shall approve a guaranty arrangement if the guaranteeing organization has been in operation for at least 10 years and has a net worth, including organization‑related land, buildings, and equipment, of at least fifty million dollars ($50,000,000); unless the Commissioner finds that the approval of such guaranty may be financially hazardous to enrollees. In order to qualify under the terms of this subsection, the guaranteeing organization shall (i) submit to the jurisdiction of this State for actions arising under the guarantee; (ii) submit certified, audited annual financial statements to the Commissioner; and (iii) appoint the Commissioner to receive service of process in this State.

(2)        Whenever the reimbursements described in this subsection exceed ten percent (10%) of the HMO's total costs for health care services over the immediately preceding six months, the HMO shall file a written report with the Commissioner containing the information necessary to determine compliance with sub‑subdivision (b)(1)a. of this section with its financial statements filed pursuant to G.S. 58‑2‑165. Upon an adequate showing by the HMO that the requirements of this section should be waived or reduced, the Commissioner may waive or reduce these requirements to such an amount as he deems sufficient to protect enrollees of the HMO consistent with the intent and purpose of this Article.

(3)        Any cash or cash equivalents maintained pursuant to the terms of this section shall be maintained as a special deposit controlled by and administered by the Commissioner in accordance with the provisions of G.S. 58‑5‑1. (1989, c. 776, s. 13; 2005‑215, s. 19.)



§ 58-67-120. Continuation of benefits.

§ 58‑67‑120.  Continuation of benefits.

(a)        The Commissioner shall require that each HMO have a plan for handling insolvency, which plan allows for continuation of benefits for the duration of the contract period for which premiums have been paid and continuation of benefits to enrollees who are confined in an inpatient facility until their discharge or expiration of benefits.  In considering such a plan, the Commissioner may require:

(1)        Insurance to cover the expenses to be paid for benefits after an insolvency;

(2)        Provisions in provider contracts that obligate the provider to provide services for the duration of the period after the HMO's insolvency for which premium payment has been made and until the enrollees' discharge from inpatient facilities;

(3)        Insolvency reserves such as the Commissioner may require;

(4)        Letters of credit acceptable to the Commissioner;

(5)        Any other arrangements to assure that benefits are continued as specified above. (1989, c. 776, s. 13.)



§ 58-67-125. Enrollment period.

§ 58‑67‑125.  Enrollment period.

(a)        In the event of an insolvency of an HMO upon order of the Commissioner, all other carriers that participated in the enrollment process with the insolvent HMO at a group's last regular enrollment period shall offer such group's enrollees of the insolvent HMO a 30‑day enrollment period commencing upon the date of insolvency.  Each carrier shall offer such enrollees of the insolvent HMO the same coverages and rates that it had offered to the enrollees of the group at its last regular enrollment period.

(b)        If no other carrier had been offered to some groups enrolled in the insolvent HMO, or if the Commissioner determines that the other health benefit plan or plans lack sufficient health care delivery resources to assure that health care services will be available and accessible to all of the group enrollees of the insolvent HMO, then the Commissioner shall allocate the insolvent HMO's group contracts for such groups among all other HMOs that operate within a portion of the insolvent HMO's service area, taking into consideration the health care delivery resources of each HMO.  Each HMO to which a group or groups are so allocated shall offer such group or groups that HMO's existing coverage that is most similar to each group's coverage with the insolvent HMO at rates determined in accordance with the successor HMO's existing rating methodology.

(c)        The Commissioner shall also allocate the insolvent HMO's nongroup enrollees who are unable to obtain other coverage among all HMOs that operate within a portion of the insolvent HMO's service area, taking into consideration the health care delivery resources of each such HMO.  Each HMO to which nongroup enrollees are allocated shall offer such nongroup enrollees that HMO's existing coverage for individual or conversion coverage as determined by his type of coverage in the insolvent HMO at rates determined in accordance with the successor HMO's existing rating methodology.  Successor HMOs that do not offer direct nongroup enrollment may aggregate all of the allocated nongroup enrollees into one group for rating and coverage purposes. (1989, c. 776, s. 13.)



§ 58-67-130. Replacement coverage.

§ 58‑67‑130.  Replacement coverage.

(a)        Any carrier providing replacement coverage with respect to group hospital, medical, or surgical expense or service benefits, within a period of 60 days from the date of discontinuance of a prior HMO contract or policy providing such hospital, medical or surgical expense or service benefits, shall immediately cover all enrollees who were validly covered under the previous HMO contract or policy at the date of discontinuance and who would otherwise be eligible for coverage under the succeeding carrier's contract, regardless of any provisions of the contract relating to active employment or hospital confinement or pregnancy.

(b)        Except to the extent benefits for the condition would have been reduced or excluded under the prior carrier's contract or policy, no provision in a succeeding carrier's contract of replacement coverage that would operate to reduce or exclude benefits on the basis that the condition giving rise to benefits preceded the effective date of the succeeding carrier's contract shall be applied with respect to those enrollees validly covered under the prior carrier's contract or policy on the date of discontinuance. (1989, c. 776. s. 13.)



§ 58-67-135. Incurred but not reported claims.

§ 58‑67‑135.  Incurred but not reported claims.

(a)        Every HMO shall, when determining liability, include an amount estimated in the aggregate to provide for any unearned premium and for the payment of all claims for health care expenditures that have been incurred, whether reported or unreported, that are unpaid and for which such HMO is or may be liable; and to provide for the expense of adjustment or settlement of such claims.

(b)        Such liabilities shall be computed in accordance with rules adopted by the Commissioner upon reasonable consideration of the ascertained experience and character of the HMO. (1989, c. 776, s. 13.)



§ 58-67-140. Suspension or revocation of license.

§ 58‑67‑140.  Suspension or revocation of license.

(a)        The Commissioner may suspend or revoke an HMO license if the Commissioner finds that the HMO:

(1)        Is operating significantly in contravention of its basic organizational document, or in a manner contrary to that described in and reasonably inferred from any other information submitted under G.S. 58‑67‑10, unless amendments to such submissions have been filed with and approved by the Commissioner.

(2)        Issues evidences of coverage or uses a schedule of premiums for health care services that do not comply with G.S. 58‑67‑50.

(3)        Is no longer financially responsible and may reasonably be expected to be unable to meet its obligations to enrollees or prospective enrollees.

(4)        Has itself or through any person on its behalf advertised or merchandised its services in an untrue, misrepresentative, misleading, deceptive or unfair manner.

(5)        Is operating in a manner that would be hazardous to its enrollees.

(6)        Knowingly or repeatedly fails or refuses to comply with any law or rule applicable to the HMO or with any order issued by the Commissioner after notice and opportunity for a hearing.

(7)        Has knowingly published or made to the Department or to the public any false statement or report, including any report or any data that serves as the basis for any report, required to be submitted under G.S. 58‑3‑191.

(b)        A license shall be suspended or revoked only after compliance with G.S. 58‑67‑155.

(c)        When an HMO license is suspended, the HMO shall not, during the suspension, enroll any additional enrollees except newborn children or other newly acquired dependents of existing enrollees, and shall not engage in any advertising or solicitation.

(d)        When an HMO license is revoked, the HMO shall proceed, immediately following the effective date of the order of revocation, to wind up its affairs, and shall conduct no further business except as may be essential to the orderly conclusion of the affairs of the HMO. The HMO shall engage in no advertising or solicitation. The Commissioner may, by written order, permit such further operation of the HMO as the Commissioner may find to be in the best interest of enrollees, to the end that enrollees will be afforded the greatest practical opportunity to obtain continuing health care coverage. (1977, c. 580, s. 1; 1979, c. 876, s. 1; 1997‑519, s. 1.5; 2003‑212, ss. 22, 23, 26(l).)



§ 58-67-145. Rehabilitation, liquidation, or conservation of health maintenance organization.

§ 58‑67‑145.  Rehabilitation, liquidation, or conservation of health maintenance organization.

Any rehabilitation, liquidation or conservation of a health maintenance organization shall be deemed to be the rehabilitation, liquidation, or conservation of an insurance company and shall be conducted under the supervision of the Commissioner pursuant to the law governing the rehabilitation, liquidation, or conservation of insurance companies, except that the provisions of Articles 48 and 62 of this Chapter shall not apply to health maintenance organizations. The Commissioner may apply for an order directing him to rehabilitate, liquidate, or conserve a health maintenance organization upon one or more grounds set out in Article 30 of this Chapter or when in his opinion the continued operation of the health maintenance organization would be hazardous either to the enrollees or to the people of this State. (1977, c. 580, s. 1; 1979, c. 876, s. 1; 1989, c. 452, s. 2; c. 776, s. 14; 1998‑211, s. 5.)



§ 58-67-150. Regulations.

§ 58‑67‑150.  Regulations.

The Commissioner may, after notice and hearing, promulgate reasonable rules and regulations as are necessary or proper to carry out the provisions of this Article. Such rules and regulations shall be subject to review in accordance with G.S. 58‑67‑155. (1977, c. 580, s. 1; 1979, c. 876, s. 1.)



§ 58-67-155. Administrative procedures.

§ 58‑67‑155.  Administrative procedures.

(a)        When the Commissioner has cause to believe that grounds for the denial of an application for a certificate of authority exist, or that grounds for the suspension or revocation of a certificate of authority exist, he shall notify the health maintenance organization in writing specifically stating the grounds for denial, suspension, or revocation and fixing a time of at least 30 days thereafter for a hearing on the matter.

(b)        After such hearing, or upon the failure of the health maintenance organization to appear at such hearing, the Commissioner shall take action as is deemed advisable or written findings which shall be mailed to the health maintenance organization. The action of the Commissioner shall be subject to review by the Superior Court of Wake County. The court may, in disposing of the issue before it, modify, affirm, or reverse the order of the Commissioner in whole or in part.

(c)        The provisions of Chapter 150B of the General Statutes of this State shall apply to proceedings under this section to the extent that they are not in conflict with subsections (a) and (b). (1977, c. 580, s. 1; 1979, c. 876, s. 1; 1987, c. 827, s. 1.)



§ 58-67-160. Fees.

§ 58‑67‑160.  Fees.

Every health maintenance organization subject to this Article shall pay to the Commissioner a fee of five hundred dollars ($500.00) for filing an application for a license and an annual license continuation fee of two thousand dollars ($2,000) for each license. The license shall continue in full force and effect, subject to timely payment of the annual license continuation fee in accordance with G.S. 58‑6‑7 and subject to any other applicable provisions of the insurance laws of this State.  (1977, c. 580, s. 1; 1979, c. 876, s. 1; 1989 (Reg. Sess., 1990), c. 1069, s. 6; 1995, c. 507, s. 11A(c); 1999‑435, s. 6; 2003‑212, s. 26(m); 2005‑424, s. 1.6; 2009‑451, s. 21.10(a).)



§ 58-67-165. Penalties and enforcement.

§ 58‑67‑165.  Penalties and enforcement.

(a)        The Commissioner may, in addition to or in lieu of suspending or revoking a license under G.S. 58‑67‑140, proceed under G.S. 58‑2‑70, provided that the health maintenance organization has a reasonable time within which to remedy the defect in its operations that gave rise to the procedure under G.S. 58‑2‑70.

(b)        Any person who violates this Article or any other provision of this Chapter that expressly applies to health maintenance organizations shall be guilty of a Class 1 misdemeanor.

(c)       (1)        If the Commissioner shall for any reason have cause to believe that any violation of this Article or any other provision of this Chapter that expressly applies to health maintenance organizations has occurred or is threatened, the Commissioner may give notice to the health maintenance organization and to the representatives or other persons who appear to be involved in such suspected violation to arrange a conference with the alleged violators or their authorized representatives for the purpose of attempting to ascertain the facts relating to such suspected violation, and, in the event it appears that any violation has occurred or is threatened, to arrive at an adequate and effective means of correcting or preventing such violation.

(2)        Proceedings under this subsection shall not be governed by any formal procedural requirements, and may be conducted in such manner as the Commissioner may deem appropriate under the circumstances.

(d)       (1)        The Commissioner may issue an order directing a health maintenance organization or a representative of a health maintenance organization to cease and desist from engaging in any act or practice in violation of the provisions of this Article or any other provision of this Chapter that expressly applies to health maintenance organizations.

(2)        Within 30 days after service of the cease and desist order, the respondent may request a hearing on the question of whether acts or practices have occurred that are in violation of this Article or any other provision of this Chapter that expressly applies to health maintenance organizations. The hearing shall be conducted under Article 3A of Chapter 150B of the General Statutes, and judicial review shall be available as provided by Article 4 of Chapter 150B of the General Statutes.

(e)        In the case of any violation of the provisions of this Article or any other provision of this Chapter that expressly applies to health maintenance organizations, if the Commissioner elects not to issue a cease and desist order, or in the event of noncompliance with a cease and desist order issued under subsection (d) of this section, the Commissioner may institute a proceeding to obtain injunctive relief, or seeking other appropriate relief, in the Superior Court of Wake County. (1977, c. 580, s. 1; 1979, c. 876, s. 1; 1985, c. 666, s. 52; 1987, c. 827, s. 1; 1993, c. 539, s. 470; 1994, Ex. Sess., c. 24, s. 14(c); 2001‑5, s. 1.)



§ 58-67-170. Statutory construction and relationship to other laws.

§ 58‑67‑170.  Statutory construction and relationship to other laws.

(a)        Except as otherwise provided in this Chapter, provisions of the insurance laws and service corporation laws do not apply to any health maintenance organization licensed under this Article. This subsection does not apply to an insurer or service corporation licensed and regulated under the insurance laws or the service corporation laws of this State except with respect to its health maintenance organization activities authorized and regulated under this Article or any other provision of this Chapter that expressly applies to health maintenance organizations.

(b)        Solicitation of enrollees by a health maintenance organization granted a license, or its representatives, shall not be construed to violate any provision of law relating to solicitation or advertising by health professionals.

(c)        Any health maintenance organization authorized under this Article shall not be deemed to be practicing medicine or dentistry and shall be exempt from the provisions of Chapter 90 of the General Statutes relating to the practice of medicine and dentistry; provided, however, that this exemption does not apply to individual providers under contract with or employed by the health maintenance organization. (1977, c. 580, s. 1; 1979, c. 876, s. 1; 1985, c. 30; 2001‑5, s. 2.)



§ 58-67-171. Other laws applicable to HMOs.

§ 58‑67‑171.  Other laws applicable to HMOs.

The following provisions of this Chapter are applicable to HMOs that are subject to this Article:

G.S. 58‑2‑125.                           Authority over all insurance companies; no exemptions from license.

G.S. 58‑2‑150.                           Oath required for compliance with law.

G.S. 58‑2‑155.                           Investigation of charges.

G.S. 58‑2‑160.                           Reporting and investigation of insurance and reinsurance fraud and the financial condition of licensees; immunity from liability.

G.S. 58‑2‑162.                           Embezzlement by insurance agents, brokers, or administrators.

G.S. 58‑2‑185.                           Record of business kept by companies and agents; Commissioner may inspect.

G.S. 58‑2‑190.                           Commissioner may require special reports.

G.S. 58‑2‑195.                           Commissioner may require records, reports, etc., for agencies, agents, and others.

G.S. 58‑2‑200.                           Books and papers required to be exhibited.

G.S. 58‑3‑50.                             Companies must do business in own name; emblems, insignias, etc.

G.S. 58‑3‑100(c),(e).                  Insurance company licensing provisions.

G.S. 58‑3‑115.                           Twisting with respect to insurance policies; penalties.

G.S. 58‑7‑46.                             Notification to Commissioner for president or chief executive officer changes.

G.S. 58‑7‑73.                             Dissolution of insurers.

Part 7 of Article 10.                     Annual Financial Reporting.

G.S. 58‑50‑35                            Notice of nonpayment of premium required before forfeiture.

G.S. 58‑51‑15(a)(2)b.                 Accident and health policy provisions.

G.S. 58‑51‑17                            Portability for accident and health insurance.

G.S. 58‑51‑25.                           Policy coverage to continue as to mentally retarded or physically handicapped children.

G.S. 58‑51‑35.                           Insurers and others to afford coverage to mentally retarded and physically handicapped children.

G.S. 58‑51‑45.                           Policies to be issued to any person possessing the sickle‑cell trait or hemoglobin C trait.  (1999‑244, s. 2; 2005‑215, s. 20; 2009‑382, s. 7; 2009‑384, s. 4.)



§ 58-67-175. Filings and reports as public documents.

§ 58‑67‑175.  Filings and reports as public documents.

All applications, filings and reports required under this Article shall be treated as public documents. (1977, c. 580, s. 1; 1979, c. 876, s. 1.)



§ 58-67-180. Confidentiality of medical information.

§ 58‑67‑180.  Confidentiality of medical information.

Any data or information pertaining to the diagnosis, treatment, or health of any enrollee or applicant obtained from such person or from any provider by any health maintenance organization shall be held in confidence and shall not be disclosed to any person except to the extent that it may be necessary to carry out the purposes of this Article; or upon the express consent of the enrollee or applicant; or pursuant to statute; or pursuant to court order for the production of evidence or the discovery thereof; or in the event of claim or litigation between such person and the health maintenance organization wherein such data or information is pertinent. A health maintenance organization shall be entitled to claim any statutory privileges against such disclosure which the provider who furnished such information to the health maintenance organization is entitled to claim. (1977, c. 580, s. 1; 1979, c. 876, s. 1; 1999‑272, s. 1.)



§ 58-67-185. Severability.

§ 58‑67‑185.  Severability.

If any section, term, or provision of this Article shall be adjudged invalid for any reason, such judgments shall not affect, impair, or invalidate any other section, term, or provision of this Article, but the remaining sections, terms, and provisions shall be and remain in full force and effect. (1977, c. 580, s. 1; 1979, c. 876, s. 1.)



§§ 58-68-1 through 58-68-20: Repealed by Session Laws 1997-259, s. 1(a).

Article 68.

Health Insurance Portability and Accountability.

§§ 58‑68‑1 through 58‑68‑20:  Repealed by Session Laws 1997‑259, s.  1(a).



§ 58-68-25. Definitions; excepted benefits; employer size rule.

Part A. Group Market Reforms.

Subpart 1.  Portability, Access, and Renewability Requirements.

§ 58‑68‑25.  Definitions; excepted benefits; employer size rule.

(a)        Definitions.  In addition to other definitions throughout this Article, the following definitions and their cognates apply in this Article:

(1)        "Bona fide association".  With respect to health insurance coverage offered in this State, an association that:

a.         Has been actively in existence for at least five years.

b.         Has been formed and maintained in good faith for purposes other than obtaining insurance.

c.         Does not condition membership in the association on any health status‑related factor relating to an individual (including an employee of an employer or a dependent of an employee).

d.         Makes health insurance coverage offered through the association available to all members regardless of any health status‑related factor relating to the members (or individuals eligible for coverage through a member).

e.         Does not make health insurance coverage offered through the association available other than in connection with a member of the association.

f.          Meets the additional requirements as may be imposed under State law.

(2)        "COBRA continuation provision".  Any of the following:

a.         Section 4980B of the Internal Revenue Code of 1986, other than subdivision (f)(1) of the section insofar as it relates to pediatric vaccines.

b.         Part 6 of subtitle B of title I of the Employee Retirement Income Security Act of 1974, other than section 609 of the Act.

c.         Title XXII of the Public Health Service Act (42 U.S.C.S. § 300bb, et seq.,) as requirements for certain group health plans for certain State and local employees.

d.         Article 53 of this Chapter or the health insurance continuation law of another state.

(3)        "Employee".  The meaning given the term under section 3(6) of the Employee Retirement Income Security Act of 1974.

(4)        "Employer".  The meaning given the term under section 3(5) of the Employee Retirement Income Security Act of 1974, except that the term shall include only employers of two or more employees.

(4a)      "Group health insurance coverage".   Health insurance coverage offered in connection with a group health plan.

(4b)      "Group health plan".  The meaning given the term under 45 C.F.R. § 146.145(a).

(4c)      "Group market."  The market for health insurance coverage offered in connection with a group health plan.

(5)        "Health insurance coverage" or "coverage" or "health insurance plan" or "plan".  Benefits consisting of medical care, provided directly through insurance or otherwise and including items and services paid for as medical care, under any accident and health insurance policy or certificate, hospital or medical service plan contract, or health maintenance organization contract, written by a health insurer. Health insurance coverage includes group health insurance coverage and individual health insurance coverage.

(6)        "Health insurer".  An insurance company subject to this Chapter, a hospital or medical service corporation subject to Article 65 of this Chapter, a health maintenance organization subject to Article 67 of this Chapter, or a multiple employer welfare arrangement subject to Article 49 of this Chapter, that offers and issues health insurance coverage.

(7)        "Health status‑related factor".  Any of the factors described in G.S. 58‑68‑35(a)(1).

(8)        "Individual health insurance coverage".  Health insurance coverage offered to individuals in the individual market, but not short‑term limited duration insurance.

(9)        "Individual market".  The market for health insurance coverage offered to individuals.

(10)      "Large employer".  An employer who employed an average of at least 51 employees on business days during the preceding calendar year and who employs at least two employees on the first day of the health insurance plan year.

(11)      "Large group market".  The health insurance market under which individuals obtain health insurance coverage, directly or through any arrangement, on behalf of themselves and their dependents through a group health insurance plan maintained by a large employer.

(12)      "Medical care".  Amounts paid for:

a.         The diagnosis, cure, mitigation, treatment, or prevention of disease, or amounts paid for the purpose of affecting any structure or function of the body.

b.         Amounts paid for transportation primarily for and essential to medical care referred to in sub‑subdivision a. of this subdivision.

c.         Amounts paid for insurance covering medical care referred to in sub‑subdivisions a. and b. of this subdivision.

(13)      "Network plan".  Health insurance coverage of a health insurer under which the financing and delivery of medical care (including items and services paid for as medical care) are provided, in whole or in part, through a defined set of health care providers under contract with the health insurer.

(14)      "Participant".  The meaning given the term under section 3(7) of the Employee Retirement Income Security Act of 1974.

(15)      "Placed for adoption".  The assumption and retention by a person of a legal obligation for total or partial support of a child in anticipation of adoption of the child. The child's placement with the person terminates upon the termination of the legal obligation.

(16)      "Small employer".  The meaning given to the term in G.S. 58‑50‑110(22).

(17)      "Small group market".  The health insurance market under which individuals obtain health insurance coverage, directly or through any arrangement, on behalf of themselves and their dependents through a group health insurance plan maintained by a small employer.

(b)        Excepted Benefits.  For the purposes of this Article, "excepted benefits" means benefits under one or more or any combination of the following:

(1)        Benefits not subject to requirements. 

a.         Coverage only for accident or disability income insurance or any combination of these.

b.         Coverage issued as a supplement to liability insurance.

c.         Liability insurance, including general liability insurance and automobile liability insurance.

d.         Workers' compensation or similar insurance.

e.         Automobile medical payment insurance.

f.          Credit‑only insurance.

g.         Coverage for on‑site medical clinics.

h.         Other similar insurance coverage, specified in federal regulations, under which benefits for medical care are secondary or incidental to other insurance benefits.

i.          Short‑term limited‑duration health insurance policies as defined in Part 144 of Title 45 of the Code of Federal Regulations.

(2)        Benefits not subject to requirements if offered separately. 

a.         Limited scope dental or vision benefits.

b.         Benefits for long‑term care, nursing care, home health care, community‑based care, or any combination of these.

c.         The other similar, limited benefits as are specified in federal regulations.

(3)        Benefits not subject to requirements if offered as independent, noncoordinated benefits. 

a.         Coverage only for a specified disease or illness.

b.         Hospital indemnity or other fixed indemnity insurance.

(4)        Benefits not subject to requirements if offered as separate insurance policy.  Medicare supplemental health insurance (as defined under section 1882(g)(1) of the Social Security Act), coverage supplemental to the coverage provided under chapter 55 of title 10, United States Code, and similar supplemental coverage provided to coverage under a group health insurance plan.

(c)        Application of certain rules in determination of employer size.  For the purposes of this Article:

(1)        Application of aggregation rule for employers.  All persons treated as a single employer under subsection (b), (c), (m), or (o) of section 414 of the Internal Revenue Code of 1986 shall be treated as one employer.

(2)        Employers not in existence in preceding year.  In the case of an employer that was not in existence throughout the preceding calendar year, the determination of whether the employer is a small or large employer shall be based on the average number of employees that it is reasonably expected the employer will employ on business days in the current calendar year.

(3)        Predecessors.  Any reference in this subsection to an employer shall include a reference to any predecessor of the employer.  (1997‑259, s. 1(c); 2002‑187, s. 5.1; 2009‑382, ss. 2, 3.)



§ 58-68-30. Increased portability through limitation on preexisting condition exclusions.

§ 58‑68‑30.  Increased portability through limitation on preexisting condition exclusions.

(a)        Limitation on Preexisting Condition Exclusion Period; Crediting for Periods of Previous Coverage.  Subject to subsection (d) of this section, a group health insurer may, with respect to a participant or beneficiary, impose a preexisting condition exclusion only if:

(1)        The exclusion relates to a condition, whether physical or mental, regardless of the cause of the condition, for which medical advice, diagnosis, care, or treatment was recommended or received within the six‑month period ending on the enrollment date.

(2)        The exclusion extends for a period of not more than 12 months, or 18 months in the case of a late enrollee, after the enrollment date.

(3)        The period of any preexisting condition exclusion is reduced by the aggregate of the periods of creditable coverage, if any, applicable to the participant or beneficiary as of the enrollment date.

(b)        Definitions.  For the purposes of this Part:

(1)        Enrollment date.  With respect to an individual covered under a group health insurance plan, the date of enrollment of the individual in the coverage or, if earlier, the first day of the waiting period for the enrollment. An individual's enrollment date does not change if the individual receiving benefits under a group health insurance plan changes benefit packages or if the plan changes health insurers.

(2)        Late enrollee.  With respect to coverage under a group health insurance plan, a participant or beneficiary who enrolls under the plan other than during:

a.         The first period in which the individual is eligible to enroll under the plan, or

b.         A special enrollment period under subsection (f) of this section.

(3)        Preexisting condition exclusion. 

a.         In general.  "Preexisting condition exclusion" means, with respect to coverage, a limitation or exclusion of benefits relating to a condition based on the fact that the condition was present before the effective date of coverage under a group health plan or group health insurance coverage, whether or not any medical advice, diagnosis, care, or treatment was recommended or received before that day. A preexisting condition exclusion includes any exclusion applicable to an individual as a result of information relating to an individual's health status before the individual's effective date of coverage under a group health plan or group health insurance coverage, such as a condition identified as a result of a preenrollment questionnaire or physical examination given to the individual, or review of medical records relating to the preenrollment period.

b.         Treatment of genetic information.  Genetic information shall not be treated as a condition described in subdivision (a)(1) of this subsection in the absence of a diagnosis of the condition related to the information.

(4)        Waiting period. 

a.         With respect to a group health insurance plan and an individual who is a potential participant or beneficiary in the plan, the period that must pass with respect to the individual before the individual is eligible to be covered for benefits under the terms of the plan.

b.         If an employee or dependent enrolls as a late enrollee or special enrollee, any period before the late or special enrollment is not a waiting period.

c.         If an individual seeks individual health insurance coverage, a waiting period begins on the date the individual submits a substantially complete application and ends on: (i) the date coverage begins if the application results in coverage; or (ii) the date on which the application is denied by the health insurer or the date on which the offer for coverage lapses if the application does not result in coverage.

(c)        Rules Relating to Crediting Previous Coverage. 

(1)        Creditable coverage defined.  For the purposes of this Article, "creditable coverage" means, with respect to an individual, coverage of the individual under any of the following:

a.         A group health plan.

b.         Health insurance coverage without regard to whether the coverage is offered in the group market, the individual market, or otherwise.

c.         Part A or part B of title XVIII of the Social Security Act.

d.         Title XIX of the Social Security Act, other than coverage consisting solely of benefits under section 1928.

e.         Chapter 55 of title 10, United States Code.

f.          A medical care program of the Indian Health Service or of a tribal organization.

g.         A State health benefits risk pool.

h.         A health plan offered under chapter 89 of title 5, United States Code.

i.          A public health plan (as defined in federal regulations).

j.          A health benefit plan under section 5(e) of the Peace Corps Act (22 U.S.C. § 2504(e)).

k.         Title XXI of the Social Security Act (State Children's Health Insurance Program).

"Creditable coverage" does not include coverage consisting solely of coverage of excepted benefits. However, short‑term limited‑duration health insurance coverage shall be considered creditable coverage for purposes of this section.

(2)        Not counting periods before significant breaks in coverage. 

a.         In general.  A period of creditable coverage shall not be counted, with respect to enrollment of an individual under a group health insurance plan, if, after the period and before the enrollment date, there was a 63‑day period during all of which the individual was not covered under any creditable coverage.

b.         Waiting period not treated as a break in coverage.  For the purposes of sub‑subdivision a. of this subdivision and subdivision (d)(4) of this subsection, any period that an individual is in a waiting period for any coverage under a group health insurance plan or is in an affiliation period shall not be taken into account in determining the continuous period under sub‑subdivision a. of this subdivision.

c.         Time spent on short term limited duration health insurance not treated as a break in coverage.  For the purposes of sub‑subdivision a. of this subdivision, any period that an individual is enrolled on a short term limited duration health insurance policy shall not be taken into account in determining the continuous period under sub‑subdivision a. of this subdivision so long as the period of time spent on the short term limited duration health insurance policy or policies does not exceed 12 months.

d.         For an individual who elects COBRA continuation coverage during the second election period provided under the Trade Act of 2002, the days between the date the individual lost group health plan coverage and the first day of the second COBRA election period shall not be considered when determining whether a significant break in coverage has occurred.

(3)        Method of crediting coverage. 

a.         Standard method.  Except as otherwise provided under sub‑subdivision b. of this subdivision for the purposes of applying subdivision (a)(3) of this subsection, a group health insurer shall count a period of creditable coverage without regard to the specific benefits covered during the period.

b.         Election of alternative method.  A group health insurer may elect to apply subdivision (a)(3) of this subsection based on coverage of benefits within each of several classes or categories of benefits specified in federal regulations rather than as provided under sub‑subdivision a. of this subdivision. This election shall be made on a uniform basis for all participants and beneficiaries. Under this election a group health insurer shall count a period of creditable coverage with respect to any class or category of benefits if any level of benefits is covered within the class or category.

c.         Health insurer notice.  In the case of an election under sub‑subdivision b. of this subdivision with respect to health insurance coverage in the small or large group market, the health insurer: (i) shall prominently state in any disclosure statements concerning the coverage, and to each employer at the time of the offer or sale of the coverage, that the health insurer has made the election, and (ii) shall include in the statements a description of the effect of the election.

(4)        Establishment of period.  Periods of creditable coverage for an individual shall be established through presentation of certifications described in subsection (e) of this section or in another manner that is specified in federal regulations.

(5)        Determination of creditable coverage. 

a.         Determination within reasonable time.  If a group health insurer receives creditable coverage information under subsection (e) of this section, the group health insurer shall, within a reasonable time following receipt of the information, make a determination regarding the amount of the individual's creditable coverage and the length of any exclusion that remains. Whether this determination is made within a reasonable time depends on the relevant facts and circumstances. Relevant facts and circumstances include whether a plan's application of a preexisting condition exclusion would prevent an individual from having access to urgent medical care.

b.         No time limit on presenting evidence of creditable coverage.  A group health insurer shall not impose any limit on the amount of time that an individual has to present a certificate or other evidence of creditable coverage.

(d)        Exceptions. 

(1)        Exclusion not applicable to certain newborns.  Subject to subdivision (4) of this subsection, a group health insurer shall not impose any preexisting condition exclusion in the case of an individual who, as of the last day of the 30‑day period beginning with the individual's date of birth, is covered under creditable coverage.

(2)        Exclusion not applicable to certain adopted children.  Subject to subdivision (4) of this subsection, a group health insurer shall not impose any preexisting condition exclusion in the case of a child who is adopted or placed for adoption before attaining 18 years of age and who, as of the last day of the 30‑day period beginning on the date of the adoption or placement for adoption, is covered under creditable coverage. The previous sentence does not apply to coverage before the date of the adoption or placement for adoption.

(3)        Exclusion not applicable to pregnancy.  A group health insurer shall not impose any preexisting condition exclusion relating to pregnancy as a preexisting condition.

(4)        Loss if break in coverage.  Subdivisions (1) and (2) of this subsection shall no longer apply to an individual after the end of the first 63‑day period during all of which the individual was not covered under any creditable coverage.

(5)        Condition first diagnosed under previous coverage.  A group health insurer shall not impose any preexisting condition exclusion for a condition for which medical advice, diagnosis, care, or treatment was recommended or received for the first time while the covered person held qualifying previous coverage or prior creditable coverage and the condition was covered under the qualifying previous coverage or prior creditable coverage; provided that the qualifying previous coverage or prior creditable coverage was continuous to a date not more than 63 days before the enrollment date for the new coverage.

(e)        Certifications and Disclosure of Coverage. 

(1)        Requirement for certification of period of creditable coverage. 

a.         In general.  A group health insurer shall provide the certification described in sub‑subdivision b. of this subdivision: (i) at the time an individual ceases to be covered under the plan or otherwise becomes covered under a COBRA continuation provision, (ii) in the case of an individual becoming covered under a COBRA continuation provision, at the time the individual ceases to be covered under the COBRA continuation provision, and (iii) on the request on behalf of an individual made not later than 24 months after the date of cessation of the coverage described in clause (i) or (ii) of this sub‑subdivision, whichever is later.

The certification under clause (i) of this sub‑subdivision may be provided, to the extent practicable, at a time consistent with notices required under any applicable COBRA continuation provision.

b.         Certification.  The certification described in this sub‑subdivision is a written certification of: (i) the period of creditable coverage of the individual under the plan and any coverage under the COBRA continuation provision, and (ii) any waiting period and affiliation period, if applicable, imposed with respect to the individual for any coverage under the plan.

(2)        Disclosure of information on previous benefits.  In the case of an election described in sub‑subdivision (c)(3)b. of this subsection by a group health insurer, if the health insurer enrolls an individual for coverage under the plan and the individual provides a certification of coverage of the individual under subdivision (1) of this subsection:

a.         Upon request of the health insurer, the entity that issued the certification provided by the individual shall promptly disclose to the requesting plan or health insurer information on coverage of classes and categories of health benefits available under the entity's coverage.

b.         The entity may charge the requesting plan or health insurer for the reasonable cost of disclosing the information.

(f)         Special Enrollment Periods. 

(1)        Individuals losing other coverage.  A group health insurer shall permit an employee who is eligible, but not enrolled, for coverage under the terms of the plan (or a dependent of the employee if the dependent is eligible, but not enrolled, for coverage under the terms) to enroll for coverage under the terms of the plan if each of the following conditions is met:

a.         The employee or dependent was covered under an ERISA group health plan or had health insurance coverage at the time coverage was previously offered to the employee or dependent.

b.         The employee stated in writing at the time that coverage under the group health plan or health insurance coverage was the reason for declining enrollment, but only if the health insurer required the statement at the time and provided the employee with notice of the requirement and the consequences of the requirement at the time.

c.         With respect to the employee's or dependent's coverage described in sub‑subdivision a. of this subsection: (i) the coverage was under a COBRA continuation provision and the coverage under the provision was exhausted; (ii) the coverage was not under that provision and either the coverage was terminated because of loss of eligibility for the coverage, including legal separation, divorce, cessation of dependent status (such as attaining the maximum age to be eligible as a dependent child under the plan), death of an employee, termination of employment, reduction in the number of hours of employment, and any loss of eligibility for coverage after a period that is measured by reference to any of the foregoing; (iii) employer contributions toward the coverage were terminated; (iv) in the case of coverage offered through an arrangement that does not provide benefits to individuals who no longer reside, live, or work in a service area, there has been loss of coverage because an individual no longer resides, lives, or works in the service area (whether or not within the choice of the individual), and no other benefit package is available to the individual; (v) an individual incurs a claim that would meet or exceed a lifetime limit on all benefits; or (vi) a plan no longer offers any benefits to the class of similarly situated individuals that includes the individual; or (vii) the health insurer terminated coverage under G.S. 58‑68‑45(c)(2).

d.         Under the terms of the plan, the employee requests the enrollment not later than 30 days after the date of the applicable event described in sub‑subdivision c. of this subdivision.

(2)        For dependent beneficiaries. 

a.         In general.  If: (i) a group health insurance plan makes coverage available with respect to a dependent of an individual, (ii) the individual is a participant under the plan (or has met any waiting period applicable to becoming a participant under the plan and is eligible to be enrolled under the plan but for a failure to enroll during a previous enrollment period), and (iii) a person becomes the dependent of the individual through marriage, birth, or adoption or placement for adoption.

The plan shall provide for a dependent special enrollment period described in sub‑subdivision b. of this subdivision during which the person (or, if not otherwise enrolled, the individual) may be enrolled under the plan as a dependent of the individual, and in the case of the birth or adoption of a child, the spouse of the individual may be enrolled as a dependent of the individual if the spouse is otherwise eligible for coverage.

b.         Dependent special enrollment period.  A dependent special enrollment period under this sub‑subdivision shall be a period of not less than 30 days and shall begin on the later of: (i) the date dependent coverage is made available, or (ii) the date of the marriage, birth, or adoption or placement for adoption described in sub‑subdivision a.(iii) of this subdivision.

c.         No waiting period.  If an individual seeks to enroll a dependent during the first 30 days of the dependent's special enrollment period, the coverage of the dependent shall become effective: (i) in the case of marriage, not later than the first day of the first month beginning after the date the completed request for enrollment is received; (ii) in the case of a dependent's birth, as of the date of the birth; or (iii) in the case of a dependent's adoption or placement for adoption, the date of the adoption or placement for adoption.

(3)        Treatment of special enrollees.

a.         If an individual requests enrollment while the individual is entitled to special enrollment under this subsection, the individual is a special enrollee, even if the request for enrollment coincides with a late enrollment opportunity under the plan. Therefore, the individual cannot be considered a late enrollee.

b.         Special enrollees shall be offered all of the benefit packages available to similarly situated individuals who enroll when first eligible. For this purpose, any difference in benefits or cost‑sharing requirements for different individuals constitutes a different benefit package. In addition, a special enrollee cannot be required to pay more for coverage than a similarly situated individual who enrolls in the same coverage when first eligible. The length of any preexisting condition exclusion that may be applied to a special enrollee cannot exceed the length of any preexisting condition exclusion that is applied to similarly situated individuals who enroll when first eligible.

(4)        Special rules for application in case of Medicaid or State Children's Health Insurance Program (Title XXI of the Social Security Act).  A group health insurer shall permit an employee who is eligible, but not enrolled, for coverage under the terms of the plan (or a dependent of the employee if the dependent is eligible, but not enrolled, for coverage under the terms) to enroll for coverage under the terms of the plan if either of the following conditions is met:

a.         Termination of Medicaid or State Children's Health Insurance Program.  The employee or dependent is covered under a Medicaid plan under Title XIX of the Social Security Act or under a State children's health plan under Title XXI of the Social Security Act and coverage of the employee or dependent under such a plan is terminated as a result of the loss of eligibility for such coverage and the employee requests coverage under the group health insurance coverage not later than 60 days after the termination of such coverage.

b.         Eligibility for employment assistance under Medicaid or State Children's Health Insurance Program.  The employee or dependent becomes eligible for assistance, with respect to coverage under the group health insurance coverage, under such Medicaid plan or State child health plan (including any waiver or demonstration project conducted under or in relation to such a plan), if the employee requests coverage under the group health insurance coverage not later than 60 days after the date the employee or dependent is determined to be eligible for such assistance.

(g)        Use of Affiliation Period by HMO as Alternative to Preexisting Condition Exclusion. 

(1)        In general.  A health maintenance organization that does not impose any preexisting condition exclusion allowed under subsection (a) of this section with respect to any particular coverage option may impose an affiliation period for the coverage option, but only if:

a.         The period is applied uniformly without regard to any health status‑related factors.

b.         The period does not exceed two months (or three months in the case of a late enrollee).

(2)        Affiliation period. 

a.         Defined.  For the purposes of this Subpart, "affiliation period" means a period that, under the terms of the health insurance coverage offered by the health maintenance organization, must expire before the health insurance coverage becomes effective. The health maintenance organization is not required to provide health care services or benefits during the period and no premium shall be charged to the participant or beneficiary for any coverage during the period.

b.         Beginning.  The period shall begin on the enrollment date.

c.         Runs concurrently with waiting periods.  An affiliation period under a plan shall run concurrently with any waiting period under the plan.

(3)        Alternative methods.  A health maintenance organization described in subdivision (1) of this subsection may use alternative methods, as approved by the Commissioner, from those described in that subdivision, to address adverse selection.

(h)        General Notice of Preexisting Condition Exclusion.  A group health insurer offering group health insurance coverage subject to a preexisting condition exclusion shall provide a written general notice of preexisting condition exclusion to participants under the plan; and shall not impose a preexisting condition exclusion with respect to a participant or a dependent of the participant until the notice is provided.

A group health insurer shall provide the general notice of preexisting condition exclusion as part of any written application materials distributed by the insurer for enrollment. If the insurer does not distribute these materials, the notice shall be provided by the earliest date following a request for enrollment that the insurer, acting in a reasonable and prompt fashion, can provide the notice.

The general notice of preexisting condition exclusion shall notify participants of the following:

(1)        The existence and terms of any preexisting condition exclusion under the plan. This description includes the length of the plan's look‑back period, which shall not exceed six months under subdivision (a)(1) of this section; the maximum preexisting condition exclusion period under the plan, which shall not exceed 12 months (18 months for late enrollees) under subdivision (a)(2) of this section; and how the plan will reduce the maximum preexisting condition exclusion period by creditable coverage, as described in subsection (c) of this section.

(2)        A description of the rights of individuals to demonstrate creditable coverage, and any applicable waiting periods, through a certificate of creditable coverage, as required by subsection (e) of this section, or through other means as described in federal regulations. This shall include a description of the right of the individual to request a certificate from a prior insurer, if necessary, and a statement that the current insurer will assist in obtaining a certificate from any prior plan or insurer, if necessary.

(3)        A person to contact, including an address or telephone number for obtaining additional information or assistance about the preexisting condition exclusion.

Nothing in this subsection affects a group health insurer's responsibility under this section to fully disclose in the master group policy, the certificate or evidence of coverage, and the member handbook the plan's preexisting condition limitation, the rules relating to creditable coverage, including how an individual may provide proof of creditable coverage, and the methods of counting and crediting coverage.

(i)         Individual Notice of Period of Preexisting Condition Exclusion.  After an individual has presented evidence of creditable coverage and the group health insurer has made a determination of creditable coverage under subdivision (c)(5) of this section, the group health insurer shall provide the individual a written notice of the length of preexisting condition exclusion that remains after offsetting for prior creditable coverage. In the notice, the insurer is not required to identify any medical conditions specific to the individual that could be subject to the exclusion. A group health insurer is not required to provide this notice if the plan does not impose any preexisting condition exclusion on the individual or if the plan's preexisting condition exclusion is completely offset by the individual's prior creditable coverage.

The individual notice must be provided by the earliest date following a determination that the group health insurer, acting in a reasonable and prompt fashion, can provide the notice.

A group health insurer shall disclose:

(1)        Its determination of any preexisting condition exclusion period that applies to the individual, including the last day on which the preexisting condition exclusion applies.

(2)        The basis for that determination, including the source and substance of any information on which the plan or insurer relied.

(3)        An explanation of the individual's right to submit additional evidence of creditable coverage.

(4)        A description of any applicable appeal procedures established by the group health insurer.

(j)         Determination Modification.  Nothing in this section prevents a plan or insurer from modifying an initial determination of creditable coverage if it determines that the individual did not have the claimed creditable coverage, provided that:

(1)        A notice of the new determination, consistent with the requirements of subsection (i) of this section, is provided to the individual; and

(2)        Until the notice of the new determination is provided, the group health insurer, for purposes of approving access to medical services (such as a presurgery authorization), acts in a manner consistent with the initial determination.

(k)        Notice Form and Content.  Any notices required under this section shall be in the form and content and be delivered as prescribed by, in accordance with, or as specified in federal regulations, unless otherwise provided in this Chapter.  (1997‑259, s. 1(c); 1998‑211, s. 7; 2001‑334, s. 9; 2005‑224, ss. 1, 4, 2.1, 2.2; 2007‑298, ss. 2.3‑2.5; 2009‑382, ss. 4, 23.)



§ 58-68-35. Prohibiting discrimination against individual participants and beneficiaries based on health status.

§ 58‑68‑35.  Prohibiting discrimination against individual participants and beneficiaries based on health status.

(a)        In Eligibility To Enroll. 

(1)        In general.  Subject to subdivision (2) of this subsection, a group health insurer shall not establish rules for eligibility, including continued eligibility, of any individual to enroll under the terms of the health insurer's plan based on any of the following health status‑related factors in relation to the individual or a dependent of the individual:

a.         Health status.

b.         Medical condition (including both physical and mental illnesses).

c.         Claims experience.

d.         Receipt of health care.

e.         Medical history.

f.          Genetic information.

g.         Evidence of insurability (including conditions arising out of acts of domestic violence).

h.         Disability.

(2)        No application to benefits or exclusions.  To the extent consistent with G.S. 58‑68‑30, subdivision (1) of this subsection shall not be construed:

a.         To require a group health insurance plan to provide particular benefits other than those provided under the terms of the plan, or

b.         To prevent the plan from establishing limitations or restrictions on the amount, level, extent, or nature of the benefits or coverage for similarly situated individuals enrolled in the plan.

(3)        Construction.  For the purposes of subdivision (1) of this subsection, rules for eligibility to enroll under a plan include rules defining any applicable waiting periods for the enrollment.

(b)        In Premium Contributions. 

(1)        In general.  A group health insurance plan shall not require any individual (as a condition of enrollment or continued enrollment under the plan) to pay a premium or contribution that is greater than the premium or contribution for a similarly situated individual enrolled in the plan on the basis of any health status‑related factor in relation to the individual or to an individual enrolled under the plan as a dependent of individual.

(2)        Construction.  Nothing in subdivision (1) of this subsection shall be construed:

a.         To restrict the amount that an employer may be charged for coverage under a group health insurance plan; or

b.         To prevent a group health insurer from establishing premium discounts or modifying otherwise applicable copayments or deductibles in return for adherence to programs of health promotion and disease prevention. (1997‑259, s. 1(c).)



§ 58-68-40. Guaranteed availability of coverage for employers in the small group market.

Subpart 2. Health Insurance Availability and Renewability.

§ 58‑68‑40.  Guaranteed availability of coverage for employers in the small group market.

(a)        Issuance of Coverage in the Small Group Market. 

(1)        In general.  Subject to subsections (c) through (f) of this section, each health insurer that offers health insurance coverage in the small group market in this State:

a.         Must accept every small employer that applies for the coverage; and

b.         Must accept for enrollment under the coverage every eligible individual who applies for enrollment during the period in which the individual first becomes eligible to enroll under the terms of the group health insurance plan and shall not place any restriction that is inconsistent with G.S. 58‑68‑35 on an eligible individual being a participant or beneficiary.

(2)        Eligible individual defined.  For the purposes of this section, "eligible individual" means, with respect to a health insurer that offers health insurance coverage to a small employer in the small group market, such an individual in relation to the employer as shall be determined:

a.         In accordance with the terms of the plan,

b.         As provided by the health insurer under rules of the health insurer that are uniformly applicable in this State to small employers in the small group market, and

c.         In accordance with all applicable State laws governing the health insurer and the market.

(b)        Special Rules for Network Plans. 

(1)        In general.  In the case of a health insurer that offers health insurance coverage in the small group market through a network plan, the health insurer may:

a.         Limit the employers that may apply for coverage to those with eligible individuals who live, work, or reside in the service area for the network plan; and

b.         Within the service area of the network plan, deny coverage to the employers if the health insurer has demonstrated to the Commissioner that: (i) it will not have the capacity to deliver services adequately to enrollees of any additional groups because of its obligations to existing group contract holders and enrollees, and (ii) it is applying this subdivision uniformly to all employers without regard to the claims experience of those employers and their employees (and their dependents) or any health status‑related factor relating to the employees and dependents.

(2)        180‑day suspension upon denial of coverage.  A health insurer, upon denying health insurance coverage in any service area in accordance with sub‑subdivision (1)b. of this subsection, shall not offer coverage in the small group market within the service area for a period of 180 days after the date the coverage is denied.

(c)        Application of Financial Capacity Limits. 

(1)        In general.  A health insurer may deny health insurance coverage in the small group market if the health insurer has demonstrated to the Commissioner that:

a.         It does not have the financial reserves necessary to underwrite additional coverage; and

b.         It is applying this subdivision uniformly to all employers in the small group market in the State consistent with this Chapter and without regard to the claims experience of those employers and their employees (and their dependents) or any health status‑related factor relating to the employees and dependents.

(2)        180‑day suspension upon denial of coverage.  A health insurer upon denying health insurance coverage in accordance with subdivision (1) of this subsection shall not offer coverage in the small group market in the State for a period of 180 days after the date the coverage is denied or until the health insurer has demonstrated to the Commissioner that the health insurer has sufficient financial reserves to underwrite additional coverage, whichever is later. The Commissioner may apply this subsection on a service‑area‑specific basis.

(d)        Exception to Requirement for Failure to Meet Certain Minimum Participation or Contribution Rules. 

(1)        In general.  Subsection (a) of this section does not preclude a health insurer from establishing employer contribution rules or group participation rules for the offering of health insurance coverage in connection with a group health insurance plan in the small group market, as allowed under this Chapter.

(2)        Rules defined.  For the purposes of subdivision (1) of this subsection:

a.         "Employer contribution rule" means a requirement relating to the minimum level or amount of employer contribution toward the premium for enrollment of participants and beneficiaries; and

b.         "Group participation rule" means a requirement relating to the minimum number of participants or beneficiaries that must be enrolled in relation to a specified percentage or number of eligible individuals or employees of an employer.

(e)        Exception for Coverage.  Subsection (a) of this section does not apply to:

(1)        Health insurance coverage offered by a health insurer if the coverage is made available in the small group market only through one or more bona fide associations.

(2)        A self‑employed individual as defined in G.S. 58‑50‑110(21a), except as otherwise provided for the basic and standard health care plans or other plans under G.S. 58‑50‑126 under the North Carolina Small Employer Group Health Coverage Reform Act. (1997‑259, s. 1(c); 1999‑132, s. 4.6; 2006‑154, s. 4.)



§ 58-68-45. Guaranteed renewability of coverage for employers in the group market.

§ 58‑68‑45.  Guaranteed renewability of coverage for employers in the group market.

(a)        In General.  Except as provided in this section, if a health insurer offers health insurance coverage in the small or large group market, the health insurer must renew or continue in force the coverage at the option of the employer.

(b)        General Exceptions.  A health insurer may nonrenew or discontinue health insurance coverage in the small or large group market based only on one or more of the following:

(1)        Nonpayment of premiums.  The policyholder has failed to pay premiums or contributions in accordance with the terms of the health insurance coverage or the health insurer has not received timely premium payments.

(2)        Fraud.  The policyholder has performed an act or practice that constitutes fraud or made an intentional misrepresentation of material fact under the terms of the coverage.

(3)        Violation of participation or contribution rules.  The policyholder has failed to comply with a material plan provision relating to employer contribution or group participation rules, as permitted under G.S. 58‑68‑40(d) in the case of the small group market or pursuant to this Chapter in the case of the large group market.

(4)        Termination of coverage.  The health insurer is ceasing to offer coverage in the market in accordance with subsection (c) of this section and this Chapter.

(5)        Movement outside service area.  In the case of a health insurer that offers health insurance coverage in the market through a network plan, there is no longer any enrollee in connection with the network plan who lives, resides, or works in the service area of the health insurer or in the area for which the health insurer is authorized to do business and, in the case of the small group market, the health insurer would deny enrollment with respect to the network plan under G.S. 58‑68‑40(c)(1)a.

(6)        Association membership ceases.  In the case of health insurance coverage that is made available in the small or large group market only through one or more bona fide associations, the membership of an employer in the association, on the basis of which the coverage is provided, ceases but only if the coverage is terminated under this subdivision uniformly without regard to any health status‑related factor relating to any covered individual.

(c)        Requirements for Uniform Termination of Coverage. 

(1)        Particular type of coverage not offered.  In any case in which a health insurer decides to discontinue offering a particular type of group health insurance coverage offered in the small or large group market, coverage of the type may be discontinued by the health insurer in accordance with this Chapter in the market only if:

a.         The health insurer provides notice to each policyholder provided coverage of this type in the market and to the participants and beneficiaries covered under the coverage of the discontinuation at least 90 days before the date of the discontinuation of the coverage;

b.         The health insurer offers to each policyholder provided coverage of this type in the market the option to purchase all, or in the case of the large group market, any other health insurance coverage currently being offered by the health insurer to a group health insurance plan in the market; and

c.         In exercising the option to discontinue coverage of this type and in offering the option of coverage under sub‑subdivision b. of this subdivision, the health insurer acts uniformly without regard to the claims experience of those sponsors or any health status‑related factor relating to any participants or beneficiaries covered or new participants or beneficiaries who may become eligible for the coverage.

(2)        Discontinuance of all coverage. 

a.         In general.  In any case in which a health insurer elects to discontinue offering all health insurance coverage in the small group market or the large group market, or both markets, in this State, health insurance coverage may be discontinued by the health insurer only in accordance with this Chapter and if: (i) the health insurer provides notice to the Commissioner and to each policyholder and to the participants and beneficiaries covered under the coverage of the discontinuation at least 180 days before the date of the discontinuation of the coverage; and (ii) all health insurance issued or delivered for issuance in this State in the market or markets are discontinued and coverage under the health insurance coverage in the market or markets is not renewed.

b.         Prohibition on market reentry.  In the case of a discontinuation under sub‑subdivision a. of this subdivision in a market, the health insurer shall not provide for the issuance of any health insurance coverage in that market in this State during the five‑year period beginning on the date of the discontinuation of the last health insurance coverage not so renewed.

(d)        Exception for Uniform Modification of Coverage.  At the time of coverage renewal, a health insurer may modify the health insurance coverage for a product offered to a group health insurance plan:

(1)        In the large group market; or

(2)        In the small group market if, for coverage that is available in the market other than only through one or more bona fide associations, the modification is consistent with this Chapter and effective on a uniform basis among group health insurance plans with that product.

(e)        Application to Coverage Offered Only Through Associations.  In applying this section in the case of health insurance coverage that is made available by a health insurer in the small or large group market to employers only through one or more associations, a reference to "policyholder" is deemed, with respect to coverage provided to an employer member of the association, to include a reference to the employer. (1997‑259, s. 1(c); 1997‑456, s. 42.)



§ 58-68-50. Disclosure of information.

§ 58‑68‑50.  Disclosure of information.

(a)        Disclosure of Information by Health Insurers.  In connection with the offering of any health insurance coverage to a small employer, a health insurer:

(1)        Shall make a reasonable disclosure to the employer, as part of its solicitation and sales materials, of the availability of information described in subsection (b) of this section, and

(2)        Shall upon request of the small employer, provide the information.

(b)        Information Described. 

(1)        In general.  Subject to subdivision (3) of this subsection, with respect to a health insurer offering health insurance coverage to a small employer, information described in this subsection is information concerning:

a.         The provisions of the coverage concerning the health insurer's right to change premium rates and the factors that may affect changes in premium rates;

b.         The provisions of the coverage relating to renewability of coverage;

c.         The provisions of the coverage relating to any preexisting condition exclusion; and

d.         The benefits and premiums available under all health insurance coverage for which the employer is qualified.

(2)        Form of information.  Information under this subsection shall be provided to small employers in a manner determined to be understandable by the average small employer, and shall be sufficient to reasonably inform small employers of their rights and obligations under the health insurance coverage.

(3)        Exception.  A health insurer is not required under this section to disclose any information that is proprietary and trade secret information under applicable law. (1997‑259, s. 1(c).)



§ 58-68-55. Exclusion of certain plans.

3.  Exclusion of Plans.

§ 58‑68‑55.  Exclusion of certain plans.

(a)        Exception for Certain Benefits.  The requirements of Subparts 1 and 2 of this Part do not apply to any group health insurance coverage in relation to its provision of excepted benefits described in G.S. 58‑68‑25(b)(1).

(b)        Exception for Certain Benefits if Certain Conditions Met. 

(1)        Limited, excepted benefits.  The requirements of Subparts 1 and 2 of this Part do not apply to any group health insurance plan in relation to its provision of excepted benefits described in G.S. 58‑68‑25(b)(2) if the benefits:

a.         Are provided under a separate policy, certificate, or contract of insurance; or

b.         Are otherwise not an integral part of the plan.

(2)        Noncoordinated, excepted benefits.  The requirements of Subparts 1 and 2 of this Part do not apply to any group health insurance plan in relation to its provision of excepted benefits described in G.S. 58‑68‑25(b)(3) if all of the following conditions are met:

a.         The benefits are provided under a separate policy, certificate, or contract of insurance.

b.         There is no coordination between the provision of the benefits and any exclusion of benefits under any group health insurance plan maintained by the same policyholder.

c.         The benefits are paid with respect to an event without regard to whether benefits are provided with respect to that event under any group health insurance plan maintained by the same policyholder.

(3)        Supplemental, excepted benefits.  The requirements of this Part do not apply to any group health insurance plan in relation to its provision of excepted benefits described in G.S. 58‑68‑25(b)(4) if the benefits are provided under a separate policy, certificate, or contract of insurance. (1997‑259, s. 1(c).)



§ 58-68-60. Guaranteed availability of individual health insurance coverage to certain individuals with prior group coverage.

Part B. Individual Market Reforms.

§ 58‑68‑60.  Guaranteed availability of individual health insurance coverage to certain individuals with prior group coverage.

(a)        Guaranteed Availability. 

(1)        In general.  Subject to the succeeding subsections of this section, each health insurer that offers health insurance coverage in the individual market in this State shall not, with respect to an eligible individual desiring to enroll in individual health insurance coverage:

a.         Decline to offer the coverage to, or deny enrollment of, the individual; or

b.         Impose any preexisting condition exclusion with respect to the coverage.

(2)        Reserved.

(b)        Eligible Individual Defined.  In this Part, "eligible individual" means an individual:

(1)       (i) For whom, as of the date on which the individual seeks coverage under this section, the aggregate of the periods of creditable coverage is 18 or more months and (ii) whose most recent prior creditable coverage was under a group health plan, governmental plan, or church plan (or health insurance coverage offered in connection with any such plan);

(2)        Who is not eligible for coverage under (i) a group health plan, (ii) part A or part B of title XVIII of the Social Security Act, or (iii) a State plan under title XIX of the Act (or any successor program), and does not have other health insurance coverage;

(3)        With respect to whom the most recent coverage within the coverage period described in subdivision (1)(i) was not terminated based on a factor described in G.S. 58‑68‑45(b)(1) or (b)(2);

(4)        If the individual had been offered the option of continuation coverage under a COBRA continuation provision or under Article 53 of this Chapter, who elected the coverage; and

(5)        Who, if the individual elected the continuation coverage, has exhausted the continuation coverage under the provision or program.

(c)        Alternative Coverage Permitted. 

(1)        In general.  In the case of health insurance coverage offered in this State, a health insurer may elect to limit the coverage offered under subsection (a) of this section as long as it offers at least two different policy forms of health insurance coverage both of which:

a.         Are designed for, made generally available to, and actively marketed to, and enroll both eligible and other individuals by the health insurer; and

b.         Meet the requirement of subdivision (2) or (3) of this subsection, as elected by the health insurer.

For the purposes of this subsection, policy forms that have different cost‑sharing arrangements or different riders shall be considered to be different policy forms.

(2)        Choice of most popular policy forms.  The requirement of this subdivision is met, for health insurance coverage policy forms offered by a health insurer in the individual market, if the health insurer offers the policy forms for individual health insurance coverage with the largest, and next to largest, premium volume of all the policy forms offered by the health insurer in this State or applicable marketing or service area (as may be prescribed by rules or regulations) by the health insurer in the individual market in the period involved.

(3)        Choice of two policy forms with representative coverage. 

a.         In general.  The requirement of this subdivision is met, for health insurance coverage policy forms offered by a health insurer in the individual market, if the health insurer offers a lower‑level coverage policy form (as described in sub‑subdivision b. of this subdivision) and a higher‑level coverage policy form (as described in sub‑subdivision c. of this subdivision) each of which includes benefits substantially similar to other individual health insurance coverage offered by the health insurer in this State.

b.         Lower‑level of coverage described.  A policy form is described in this sub‑subdivision if the actuarial value of the benefits under the coverage is at least eighty‑five percent (85%) but not greater than one hundred percent (100%) of a weighted average (described in sub‑subdivision d. of this subdivision).

c.         Higher‑level of coverage described.  A policy form is described in this sub‑subdivision if: (i) the actuarial value of the benefits under the coverage is at least fifteen percent (15%) greater than the actuarial value of the coverage described in sub‑subdivision b. of this subdivision offered by the health insurer in the area involved; and (ii) the actuarial value of the benefits under the coverage is at least one hundred percent (100%) but not greater than one hundred twenty percent (120%) of a weighted average (described in sub‑subdivision d. of this subdivision).

d.         Weighted average.  For the purposes of this subdivision, the weighted average described in this sub‑subdivision is the average actuarial value of the benefits provided by all the health insurance coverage issued, as elected by the health insurer, either by that health insurer or by all health insurers in this State in the individual market during the previous year, not including coverage issued under this section, weighted by enrollment for the different coverage.

(4)        Election.  The health insurer elections under this subsection shall apply uniformly to all eligible individuals in this State for that health insurer. The election shall be effective for policies offered during a period of not less than two years.

(5)        Assumptions.  For the purposes of subdivision (3) of this subsection, the actuarial value of benefits provided under individual health insurance coverage shall be calculated based on a standardized population and a set of standardized utilization and cost factors.

(d)        Special Rules for Network Plans. 

(1)        In general.  In the case of a health insurer that offers health insurance coverage in the individual market through a network plan, the health insurer may:

a.         Limit the individuals who may be enrolled under the coverage to those who live, reside, or work within the service area for the network plan; and

b.         Within the service area of the plan, deny the coverage to the individuals if the health insurer has demonstrated to the Commissioner that: (i) it will not have the capacity to deliver services adequately to additional individual enrollees because of its obligations to existing group contract holders and enrollees and individual enrollees, and (ii) it is applying this subdivision uniformly to individuals without regard to any health status‑related factor of the individuals and without regard to whether the individuals are eligible individuals.

(2)        180‑day suspension upon denial of coverage.  A health insurer, upon denying health insurance coverage in any service area in accordance with sub‑subdivision (1)b. of this subdivision, shall not offer coverage in the individual market within the service area for a period of 180 days after the coverage is denied.

(e)        Application of Financial Capacity Limits. 

(1)        In general.  A health insurer may deny health insurance coverage in the individual market to an eligible individual if the health insurer has demonstrated to the Commissioner that:

a.         It does not have the financial reserves necessary to underwrite additional coverage; and

b.         It is applying this subdivision uniformly to all individuals in the individual market in this State consistent with this Chapter and without regard to any health status‑related factor of the individuals and without regard to whether the individuals are eligible individuals.

(2)        180‑day suspension upon denial of coverage.  A health insurer, upon denying individual health insurance coverage in any service area in accordance with subdivision (1) of this subsection, shall not offer the coverage in the individual market within the service area for a period of 180 days after the date the coverage is denied or until the health insurer has demonstrated to the Commissioner that the health insurer has sufficient financial reserves to underwrite additional coverage, whichever is later.

(f)         Market Requirements. 

(1)        In general.  Subsection (a) of this section does not require that a health insurer offering health insurance coverage only in connection with ERISA group health plans or through one or more bona fide associations, or both, offer the health insurance coverage in the individual market.

(2)        Conversion policies.  A health insurer offering health insurance coverage in connection with group health plans under title XXVII of the federal Public Health Service Act shall not be deemed to be a health insurer offering individual health insurance coverage solely because the health insurer offers a conversion policy.

(g)        Construction.  Nothing in this section shall be construed:

(1)        To restrict the amount of the premium rates that a health insurer may charge an individual for health insurance coverage provided in the individual market under this Chapter; or

(2)        To prevent a health insurer offering health insurance coverage in the individual market from establishing premium discounts or rebates or modifying otherwise applicable copayments or deductibles in return for adherence to programs of health promotion and disease prevention.

(h)        Other Definitions.  As used in this section:

(1)        "Church plan".  The meaning given the term under section 3(33) of the Employee Retirement Income Security Act of 1974.

(2)        "Governmental plan". 

a.         The meaning given the term under section 3(32) of the Employee Retirement Income Security Act of 1974 and any federal governmental plan.

b.         Federal governmental plan.  A governmental plan established or maintained for its employees by the government of the United States or by any agency or instrumentality of the government.

c.         Nonfederal governmental plan.  A governmental plan that is not a federal governmental plan.

(i)         Rights of Replacement Coverage Upon Termination.  Subsection (a) of this section shall apply to an eligible individual whose coverage issued under this section is terminated by a health insurer under G.S. 58‑68‑65(c)(2) the application for the replacement coverage is dated not more than 63 days following the termination date.

(j)         Waiting Period.  In determining the length of any break in coverage for an individual as prescribed in G.S. 58‑68‑60(b)(1)(i), a significant break in coverage does not occur during the waiting period. The "waiting period" is defined as the period that begins on the date the individual submits a substantially complete application for coverage and ends on:

(1)        The date coverage begins, if the application results in coverage, or

(2)        The date on which the application is denied by the issuer or the date on which the offer for coverage lapses, if the application does not result in coverage.  (1997‑259, s. 1(c); 1999‑132, s. 4.7; 2005‑224, s. 3; 2009‑382, s. 5.)



§ 58-68-65. Guaranteed renewability of individual health insurance coverage.

§ 58‑68‑65.  Guaranteed renewability of individual health insurance coverage.

(a)        In General.  Except as provided in this section, a health insurer that provides individual health insurance coverage to an individual shall renew or continue in force the coverage at the option of the individual.

(b)        General Exceptions.  A health insurer may nonrenew or discontinue health insurance coverage of an individual in the individual market based only on one or more of the following:

(1)        Nonpayment of premiums.  The individual has failed to pay premiums or contributions in accordance with the terms of the health insurance coverage or the health insurer has not received timely premium payments.

(2)        Fraud.  The individual has performed an act or practice that constitutes fraud or made an intentional misrepresentation of material fact under the terms of the coverage.

(3)        Termination of plan.  The health insurer is ceasing to offer coverage in the individual market in accordance with subsection (c) of this section and this Chapter.

(4)        Movement outside service area.  In the case of a health insurer that offers health insurance coverage in the market through a network plan, the individual no longer resides, lives, or works in the service area (or in an area for which the health insurer is authorized to do business) but only if the coverage is terminated under this subdivision uniformly without regard to any health status‑related factor of covered individuals.

(5)        Association membership ceases.  In the case of health insurance coverage that is made available in the individual market only through one or more bona fide associations, the membership of the individual in the association (on the basis of which the coverage is provided) ceases but only if the coverage is terminated under this subdivision uniformly without regard to any health status‑related factor of covered individuals.

(c)        Requirements for Uniform Termination of Coverage. 

(1)        Particular type of coverage not offered.  In any case in which a health insurer decides to discontinue offering a particular type of health insurance coverage offered in the individual market, coverage of the type may be discontinued by the health insurer only if:

a.         The health insurer provides notice, notwithstanding G.S. 58‑51‑20 or G.S. 58‑65‑60(c)(3)b., to each covered individual provided coverage of this type in the market of the discontinuation at least 90 days before the date of the discontinuation of the coverage;

b.         The health insurer offers to each individual in the individual market provided coverage of this type, the option to purchase any other individual health insurance coverage currently being offered by the health insurer for individuals in the market; and

c.         In exercising the option to discontinue coverage of this type and in offering the option of coverage under sub‑subdivision b. of this subdivision, the health insurer acts uniformly without regard to any health status‑related factor of enrolled individuals or individuals who may become eligible for the coverage.

(2)        Discontinuance of all coverage. 

a.         In general.  Subject to sub‑subdivision c. of this subdivision, in any case in which a health insurer elects to discontinue offering all health insurance coverage in the individual market in this State, health insurance coverage may be discontinued by the health insurer only if: (i) the health insurer provides notice to the Commissioner and to each individual of the discontinuation at least 180 days before the date of the expiration of the coverage, and (ii) all health insurance coverage issued or delivered for issuance in this State in the market is discontinued and the health insurance coverage in the market is not renewed.

b.         Prohibition on market reentry.  In the case of a discontinuation under sub‑subdivision a. of this subdivision in the individual market, the health insurer shall not provide for the issuance of any health insurance coverage in the market and this State during the five‑year period beginning on the date of the discontinuation of the last health insurance coverage not so renewed.

(d)        Exception for Uniform Modification of Coverage.  At the time of coverage renewal, a health insurer may modify the health insurance coverage for a policy form offered to individuals in the individual market as long as the modification is consistent with State law and effective on a uniform basis among all individuals with that policy form.

(e)        Application to Coverage Offered Only Through Associations.  In applying this section in the case of health insurance coverage that is made available by a health insurer in the individual market to individuals only through one or more associations, a reference to an "individual" is deemed to include a reference to the association of which the individual is a member. (1997‑259, s. 1(c).)



§ 58-68-70. Certification of coverage.

§ 58‑68‑70.  Certification of coverage.

G.S. 58‑68‑30(e) applies to health insurance coverage offered by a health insurer in the individual market in the same manner that it applies to health insurance coverage offered by a health insurer in the small or large group market. (1997‑259, s. 1(c).)



§ 58-68-75. General exceptions.

§ 58‑68‑75.  General exceptions.

(a)        Exception for Certain Benefits.  This Part does not apply to any health insurance coverage in relation to its provision of excepted benefits described in G.S. 58‑68‑25(b)(1).

(b)        Exception for Certain Benefits if Certain Conditions Met.  This Part does not apply to any health insurance coverage in relation to its provision of excepted benefits described in G.S. 58‑68‑25(b)(2), (3), or (4) if the benefits are provided under a separate policy, certificate, or contract of insurance. (1997‑259, s. 1(c).)



§§ 58-68A-1 through 58-68A-10: Repealed by Session Laws 1995 (Regular Session, 1996), c. 17, s. 16.

Article 68A.

Health Care Reform Planning.

§§ 58‑68A‑1 through 58‑68A‑10:  Repealed by Session Laws 1995 (Regular Session, 1996), c. 17, s. 16.



§ 58-69-1. Repealed by Session Laws 1999-132, s. 12.1.

Article 69.

Motor Clubs and Associations.

§ 58‑69‑1.  Repealed by Session Laws 1999‑132, s. 12.1.



§ 58-69-2. Definitions.

§ 58‑69‑2.  Definitions.

As used in this Article:

(1)        "Branch or district office" means any physical location, other than a motor club's home office, that is used by the motor club or its representatives as a principal place of business for conducting any type of business authorized under this Article and as a place of business that is used by clients or prospective clients in meeting or dealing with the motor club or its representatives in the normal course of business authorized under this Article.

(2)        "Licensee" means a motor club to which a license has been issued under this Article.

(3)        "Motor club" means any person, whether or not residing, domiciled, or chartered in this State, that, in consideration of dues, assessments, or periodic payments of money, promises its members to assist them in matters relating to the ownership, operation, use, or maintenance of motor vehicles by rendering three or more of the following services:

a.         Automobile theft reward service.  A reward payable to any person, law enforcement agency, or officer for information leading to the recovery of a member's stolen vehicle and to the apprehension and conviction of the person or persons unlawfully taking the vehicle.

b.         Bail or cash appearance bond service.  The furnishing of cash or a surety bond for a member accused of a violation of the motor vehicle law, or of any law of this State by reason of an automobile accident to secure the member's release and subsequent appearance in court.

c.         Emergency road service.  Roadside adjustment of a motor vehicle so that the vehicle may be operated under its own power.

d.         Legal service.  Providing for reimbursement to a member for attorneys' fees if criminal proceedings are instituted against the member as a result of the operation of a motor vehicle.

e.         Map service.  The furnishing of road maps to members without cost.

f.          Personal travel and accident insurance service.  Making available to members a personal travel and accident insurance policy issued by a duly licensed insurance company in this State.

g.         Touring service.  The furnishing of touring information to members without cost.

h.         Towing service.  Furnishing means to move a motor vehicle from one place to another under power other than its own. (1963, c. 698; 1983, c. 542; 1985, c. 666, s. 81; 1991, c. 401, s. 1; 1999‑132, s. 12.2; 2000‑122, s. 7.)



§ 58-69-5. License required.

§ 58‑69‑5.  License required.

No motor club, district or branch office of a motor club, or franchise motor club shall engage in business in this State unless it holds a valid license issued to it by the Commissioner as provided in this Article.  The license shall at all times be prominently displayed in each office of the entity to which the license is issued. (1963, c. 698; 1991, c. 644, s. 15.)



§ 58-69-10. Applications for licenses; fees; bonds or deposits.

§ 58‑69‑10.  Applications for licenses; fees; bonds or deposits.

Licenses hereunder shall be obtained by filing a written application with the Commissioner in such form and manner as the Commissioner shall require. As a prerequisite to issuance of a license:

(1)        The applicant shall furnish to the Commissioner such data and information as the Commissioner may deem reasonably necessary to enable him to determine, in accordance with the provisions of G.S. 58‑69‑15, whether or not a license should be issued to the applicant.

(1a)      If the applicant has never been issued a motor club license it shall be required to submit an audited financial statement. If the applicant has previously been licensed the Commissioner may require that the financial statement be audited if it is reasonably necessary to determine whether or not a license should be issued to the applicant.

(2)        If the applicant is a motor club it shall be required to pay to the Commissioner a nonrefundable annual license fee of six hundred dollars ($600.00) and to deposit or file with the Commissioner a bond, in favor of the State of North Carolina and executed by a surety company duly authorized to transact business in this State, in the amount of fifty thousand dollars ($50,000), or securities of the type hereinafter specified in the amount of fifty thousand dollars ($50,000), pledged to or made payable to the State of North Carolina and conditioned upon the full compliance by the applicant with the provisions of this Article and the regulations and orders issued by the Commissioner pursuant thereto, and upon the good faith performance by the applicant of its contracts for motor club services.

(3)        If the applicant is a branch or district office of a motor club licensed under this Article it shall pay to the Commissioner a nonrefundable license fee of one hundred dollars ($100.00).

(4)        If the applicant is a franchise motor club it shall pay to the Commissioner a nonrefundable annual license fee of two hundred dollars ($200.00) and shall deposit or file with the Commissioner a bond, in favor of the State of North Carolina and executed by a surety company duly authorized to transact business in this State, in the amount of fifty thousand dollars ($50,000), or securities of the type hereinafter specified in the amount of fifty thousand dollars ($50,000), pledged to or made payable to the State of North Carolina and conditioned upon the full compliance by the applicant with the provisions of this Article and the regulations and orders issued by the Commissioner pursuant thereto and upon the good faith performance by the applicant of its contracts for motor club services.

(5)        Any applicant depositing securities under this section shall do so in the form and manner as prescribed in Article 5 of this Chapter, and the provisions of Article 5 of this Chapter, shall be applicable to securities pledged under this Article.  (1963, c. 698; 1983, c. 790, ss. 7‑9; 1991, c. 425, s. 1; c. 721, s. 2; 2009‑451, s. 21.6(a).)



§ 58-69-15. Issuance or refusal of license; notice of hearing on refusal; renewal.

§ 58‑69‑15.  Issuance or refusal of license; notice of hearing on refusal; renewal.

Within 60 days after an application for license is filed, the Commissioner shall issue a license to the applicant unless he shall find:

(1)        That the applicant has not met all of the requirements of this Article, or

(2)        That the applicant does not have sufficient financial responsibility to engage in business as a motor club in this State, or

(3)        That the applicant has failed to make a reasonable showing that its managers, officers, directors and agents are persons of reliability and integrity. If any such finding is made, the Commissioner shall notify the applicant as soon as practicable of the reason for his refusal to issue the license, and inform the applicant of its right to a hearing on the matters as provided in G.S. 58‑69‑25. All licenses issued hereunder, and all renewals thereof, shall expire on June 30 following such issuance or renewal. Renewal of all licenses not previously revoked or suspended shall be automatic upon timely payment by the licensee of the annual fee. (1963, c. 698.)



§ 58-69-20. Powers of Commissioner.

§ 58‑69‑20.  Powers of Commissioner.

The Commissioner shall have the same powers and authority for the purpose of conducting investigations and hearings under this Article as that vested in him by G.S. 58‑2‑50 and 58‑2‑70.

(1)        To investigate possible violation of this Article and to report evidence thereof to the Attorney General who may recommend prosecution to the appropriate solicitor;

(2)        To suspend or revoke any license issued under this Article upon a finding, after notice and opportunity for hearing, that the holder of said license has violated any of the provisions of this Article, or has failed to maintain the standards requisite to original licensing as indicated in G.S. 58‑69‑15 hereof;

(3)        To require any licensee to cease doing business through any particular agent or representative upon a finding after notice and opportunity for hearing, that such agent or representative has intentionally made false or misleading statements concerning the motor club services offered by the motor club represented by him;

(4)        To approve or disapprove the name, trademarks, emblems, and all forms which an applicant for license or licensee employs or proposes to employ in connection with its business. If such name, trademarks or emblems is distinctive and not likely to confuse or mislead the public as to the nature or identity of the motor club using or proposing to use it, then it shall be approved, otherwise, the Commissioner may disapprove its use and effectuate such disapproval by the issuance of an appropriate order; and

(5)        To make any rules or regulations necessary to enforce the provisions of this Article. (1963, c. 698; 1987, c. 864, s. 3(c).)



§ 58-69-25. Hearing on denial of license.

§ 58‑69‑25.  Hearing on denial of license.

Whenever the Commissioner denies an initial application for a license, he shall notify the applicant and advise, in writing, the applicant of the reasons for the denial or nonrenewal of the license.  Within 30 days of receipt of notification the applicant may make written demand upon the Commissioner for a hearing to determine the reasonableness of the Commissioner's action.  Such hearing shall be scheduled within 30 days from the date of receipt of the written demand. (1963, c. 698; 1989, c. 485, s. 32.)



§ 58-69-30. Agent for service of process.

§ 58‑69‑30.  Agent for service of process.

Every motor club licensed hereunder shall appoint and maintain at all times an agent for service of process who shall be a resident of North Carolina. (1963, c. 698.)



§ 58-69-35. Violations; penalty.

§ 58‑69‑35.  Violations; penalty.

Any person, firm, association or corporation who shall violate any of the provisions of this Article shall be guilty of a Class 1 misdemeanor. (1963, c. 698; 1993, c. 539, s. 471; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 58-69-40. Disposition of fees.

§ 58‑69‑40.  Disposition of fees.

All fees collected by the Commissioner under this Article shall be credited to the Insurance Regulatory Fund created under G.S. 58‑6‑25. (1963, c. 698; 1991, c. 689, s. 292; 1993 (Reg. Sess., 1994), c. 678, s. 30; 2003‑221, s. 7.)



§ 58-69-45. Insurance licensing provisions not affected.

§ 58‑69‑45.  Insurance licensing provisions not affected.

Nothing in this Article shall be construed as amending, repealing, or in any way affecting any laws now in force relating to the licensing of Motor Club Membership Sales Agents or to the licensing or regulation of insurance agents and insurance companies, as provided in Articles 1 through 64 of this Chapter. (1963, c. 698; 1983, c. 802, s. 3.)



§ 58-69-50. Authority for qualified surety companies to guarantee certain arrest bond certificates.

§ 58‑69‑50.  Authority for qualified surety companies to guarantee certain arrest bond certificates.

(a)        Any domestic or foreign surety company that is authorized to do business in this State may become a surety, by filing with the Department an undertaking to become a surety, in an amount not to exceed one thousand five hundred dollars ($1,500) with respect to each guaranteed arrest bond certificate issued by a motor club.

(b)        The undertaking shall be in a form to be prescribed by the Department and shall state:

(1)        The name and address of the motor club or clubs with respect to which the surety company undertakes to guarantee the arrest bond certificates.

(2)        The unqualified obligation of the surety company to pay the fine or forfeiture, in an amount not to exceed one thousand five hundred dollars ($1,500) of any person who, after posting a guaranteed arrest bond certificate which the surety has undertaken to guarantee, fails to make the appearance for which the guaranteed arrest bond certificate was posted. (1985, c. 623, s. 1; 1989, c. 663, s. 1; 1999‑132, s. 12.3.)



§ 58-69-55. Guaranteed arrest bond certificates accepted.

§ 58‑69‑55.  Guaranteed arrest bond certificates accepted.

(a)        Any guaranteed arrest bond certificate guaranteed by a surety company under G.S. 58‑69‑50 shall be accepted in lieu of cash bail or other bond in an amount not to exceed one thousand five hundred dollars ($1,500) as a bail bond, when signed by the person whose signature appears on the certificate, to guarantee the appearance of that person in any court in this State at the time set by the court when the person is arrested for the violation of any motor vehicle law of this State or any motor vehicle ordinance of any municipality of this State. The guaranteed arrest bond certificate shall not apply to, and shall not be accepted in lieu of, cash bail or bond when the person has been arrested for any impaired driving offense or for any felony.

(b)        A guaranteed arrest bond certificate that is posted as a bail bond in any court shall be subject to the forfeiture and enforcement provisions with respect to bail bonds in criminal cases as provided by law. (1985, c. 623, s. 1; 1989, c. 663, s. 2; 1999‑132, s. 12.4.)



§ 58-69-60. Notification of criminal or administrative actions.

§ 58‑69‑60.  Notification of criminal or administrative actions.

(a)        If an individual proprietor, officer, or partner of a motor club has been convicted in any court of competent jurisdiction for any crime involving dishonesty or breach of trust, the motor club shall notify the Commissioner in writing of the conviction within 10 days after the date of the conviction. As used in this subsection, "conviction" includes an adjudication of guilt, a plea of guilty, or a plea of nolo contendere.

(b)        A motor club shall report to the Commissioner any administrative action taken against the motor club by another state or by another governmental agency in this State within 30 days after the final disposition of the matter. This report shall include a copy of the order or consent order and other information or documents filed in the proceeding necessary to describe the action.  (2009‑566, s. 18.)



§ 58-70-1. Permit from Commissioner of Insurance; penalty for violation; exception.

Article 70.

Collection Agencies.

Part 1.  Permit Procedures.

§ 58‑70‑1.  Permit from Commissioner of Insurance; penalty for violation; exception.

No person, firm, corporation, or association shall conduct or operate a collection agency or do a collection agency business, as the same is hereinafter defined in this Article, until he or it shall have secured a permit therefor as provided in this Article.  Any person, firm, corporation or association conducting or operating a collection agency or doing a collection agency business without the permit shall be guilty of a Class I felony.  Any officer or agent of any person, firm, corporation or association, who shall personally and knowingly participate in any violation of the remaining provisions of this Part shall be guilty of a Class 1 misdemeanor.  Provided, however, that nothing in this section shall be construed to require a regular employee of a duly licensed collection agency in this State to procure a collection agency permit. (1931, c. 217, s. 1; 1943, c. 170; 1959, c. 1194, s. 1; 1969, c. 906, s. 1; 1979, c. 835; 1989, c. 441, s. 1; 1993, c. 539, ss. 472, 1275; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 58-70-5. Application to Commissioner for permit.

§ 58‑70‑5.  Application to Commissioner for permit.

Any person, firm, corporation or association desiring to secure a permit as provided by G.S. 58‑70‑1, shall make application to the Commissioner of Insurance for each location at which such person, firm, corporation or association desires to carry on the collection agency business as hereinafter defined. Such applicant shall be entitled to a permit upon submission to the Commissioner of Insurance of the following:

(a)        The name, trade name if any, street address, and telephone number of the applicant, including any home office address and telephone number, if different;

(b)        If the applicant is a corporation,

(1)        A certified copy of the board of director's resolution authorizing the submission of the application;

(2)        An authenticated copy of the Articles of Incorporation and all amendments thereto;

(3)        An authenticated copy of the bylaws or other governing instruments;

(4)        If the applicant is a foreign corporation, a copy of the certificate of authority to transact business in this State issued by the North Carolina Secretary of State;

(b1)      In addition to the information required by subsection (b) of this section, if the applicant is an alien corporation, the corporation must be owned or majority controlled ultimately by a parent entity incorporated or organized under the laws of the United States or any jurisdiction within the United States, and the alien corporation may only service accounts held by an affiliate or subsidiary of the same parent entity. For purposes of this subsection, "control" is defined by G.S. 58‑19‑5(2). Should the alien corporation be sold to an entity unrelated to the parent entity, notice shall be provided to the Department of the pending sale 30 days in advance of the sale. Provision of Form 8‑K, properly filed with the Securities and Exchange Commission, shall be deemed compliance with the notice requirement of this subsection. In the event of a sale, the new parent entity shall provide evidence to the Department within 30 days of the sale of its and the alien corporation's compliance with the requirements of this section. In the event that the new parent entity does not provide the evidence within 30 days after the sale, the alien corporation's permit shall be automatically suspended until the Department is provided the evidence of compliance which is satisfactory to the Commissioner;

(c)        If the applicant is a partnership, an authenticated copy of the then current partnership agreement;

(d)        If the trade name is used, certificates showing that the trade name has been filed as required by G.S. 66‑68;

(e)        A surety bond as required by G.S. 58‑70‑20. In the case of an alien corporation, the surety bond requirements shall be double the amount set by G.S. 58‑70‑20;

(f)         A completed statement by each stockholder owning ten percent (10%) or more of the applicant's outstanding voting stock and each partner, director, and officer actively engaged in the collection agency business, containing: the name of the collection agency, the name and address of the individual completing the form, the positions held by the individual, each conviction of any criminal offense and any criminal charges pending other than minor traffic violations of the individual, and the name and address of three people not related to the individual who can attest to the individual's reputation for honesty and fair dealings;

(g)        A statement sworn to by an appropriate corporate officer, partner, or individual proprietor giving a description of the collection method to be employed in North Carolina;

(h)        A statement certifying that there are no unsatisfied judgments against the applicant;

(i)         A list of all telephone numbers assigned to, or to be used by the applicant in the operation of the collection agency;

(j)         The appropriate permit fee as required by G.S. 58‑70‑35;

(k)        A balance sheet as of the last day of the month prior to the date of submission of the application, certified true and correct by a corporate officer, partner, or proprietor, setting forth the current assets, fixed assets, current liabilities and positive net worth of the applicant;

(l)         The address of the location at which the applicant will make those records of its collection agency business described in G.S. 58‑70‑25 available for inspection by the Commissioner of Insurance.

(m)       A statement certifying that no officer, individual proprietor or partner of the applicant has been convicted of a felony involving moral turpitude, or any violation of any State or federal debt collection law.

(n)        If the collection agency's office or records, as described in G.S. 58‑70‑25, are located outside of North Carolina, a statement sworn to by an appropriate corporate officer, partner, or individual proprietor consenting to and authorizing the reimbursement, to the Commissioner by the collection agency, of expenses incurred by the Commissioner in conducting routine examinations, audits, and in investigating written complaints against the collection agency or its employees. All reimbursements shall be paid to the Commissioner no more than 30 days after the date of billing. In the case of an alien corporation, the sworn statement must provide that the corporation will make available to the Commissioner for his inspection, in North Carolina, those records described in G.S. 58‑70‑25, at the expense of the corporation;

(o)        If the applicant is a foreign corporation, a statement authorizing the Commissioner to be its agent for service of process, which shall be administered pursuant to the provisions of G.S. 58‑16‑30.

(p)        In the case of an alien corporation, when the corporation is in violation of this Article, the parent entity must agree to cure the violation by the alien corporation.

(q)        For purposes of this Article, the following definitions apply:

(1)        "Alien corporation" means a company incorporated or organized under the laws of any jurisdiction outside of the United States.

(2)        "Foreign corporation" means a company incorporated or organized under the laws of the United States or of any jurisdiction within the United States other than this State.

(r)        If the applicant is a subsidiary in a holding company system and if the applicant's ultimate parent regularly files financial information with the U.S. Securities and Exchange Commission, in lieu of complying with subsection (k) of this section, the applicant may file the ultimate parent company's balance sheet as of the most recent fiscal year‑end, as certified by the ultimate parent's independent auditors, and accompanied by a guarantee of the applicant's performance from the ultimate parent company for the benefit of the Department, limited to those portions of this Article that are applicable to the applicant.

(s)        After a permit is issued by the Commissioner, the permittee's ultimate parent, as specified in subsection (r) of this section, shall remain responsible for the guarantee of performance as provided in subsection (r) of this section notwithstanding any change in the corporate structure of the ultimate parent company. If the permittee is acquired by any other person that has control over the permittee, the controlling person shall provide its own guarantee of performance as provided in subsection (r) of this section for the permittee to retain its permit. If the permittee does not have an ultimate parent company, it shall file its own balance sheet as specified in subsection (k) of this section.  (1931, c. 217, s. 2; 1943, c. 170; 1959, c. 1194, s. 2; 1969, c. 906, s. 2; 1979, c. 835; 1989, c. 441, ss. 2, 3; 2001‑269, s. 1.1; 2006‑134, s. 1; 2009‑566, s. 21.)



§ 58-70-6. Definitions.

§ 58‑70‑6.  Definitions.

For purposes of G.S. 58‑70‑5 and this section, the following definitions apply:

(1)        An "affiliate" of or a person "affiliated" with a specific person.  A person that indirectly through one or more intermediaries or directly controls, is controlled by, or is under common control with the person specified.

(2)        Control, including the terms "controlling," "controlled by," and "under common control with."  The direct or indirect possession of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise. Control is presumed to exist if any person directly or indirectly owns, controls, holds with the power to vote, or holds proxies representing ten percent (10%) or more of the voting securities of any other person.

(3)        Holding company system.  An entity comprising two or more affiliated persons.

(4)        Person.  An individual, corporation, partnership, limited liability company, association, joint stock company, trust, unincorporated organization, or any similar entity or any combination of the foregoing acting in concert.

(5)        Subsidiary of a specified person.  An affiliate controlled by that person indirectly through one or more intermediaries or directly.

(6)        Voting security.  Includes any security convertible into or evidencing a right to acquire a voting security.  (2009‑566, s. 22.)



§ 58-70-10. Application to Commissioner for permit renewal.

§ 58‑70‑10.  Application to Commissioner for permit renewal.

Any person, firm, corporation or association desiring to renew a permit issued pursuant to G.S. 58‑70‑5 shall make application to the Commissioner of Insurance not less than 30 days prior to the expiration date of the then current permit.  Such renewal applicant shall be entitled to a renewal permit upon submission to the Commissioner of Insurance of all the information as required by G.S. 58‑70‑5; provided, however, it shall be sufficient, wherever applicable, to reference the prior year's application if there has been no change as to any of the required information and it shall not be necessary to submit with a renewal application a new director's resolution.  In addition, the applicant shall submit to the Commissioner a copy of a "continuation certificate" or paid receipt for renewal premiums for the collection agency bond for the year for which the renewal permit is applied.  The application shall include a calculation in accordance with G.S. 58‑70‑20, and if the bond is increased, an endorsement by the surety.  With a renewal application, the applicant shall submit a balance sheet for the last fiscal year ending prior to the application, certified true and correct by a corporate officer, partner, or proprietor, setting forth the current assets, fixed assets, current liabilities and positive net worth of the applicant. (1979, c. 835.)



§ 58-70-15. Definition of collection agency and collection agency business.

§ 58‑70‑15.  Definition of collection agency and collection agency business.

(a)        "Collection agency" means a person directly or indirectly engaged in soliciting, from more than one person delinquent claims of any kind owed or due or asserted to be owed or due the solicited person and all persons directly or indirectly engaged in the asserting, enforcing or prosecuting of those claims.

(b)        "Collection agency" includes any of the following:

(1)        Any person that procures a listing of delinquent debtors from any creditor and that sells the listing or otherwise receives any fee or benefit from collections made on the listing.

(2)        Any person that attempts to or does transfer or sell to any person not holding the permit prescribed by this Article any system or series of letters or forms for use in the collection of delinquent accounts or claims which by direct assertion or by implication indicate that the claim or account is being asserted or collected by any person, firm, corporation, or association other than the creditor or owner of the claim or demand.

(3)        An in‑house collection agency, whereby a person, firm, corporation, or association sets up a collection service for his or its own business and the agency has a name other than that of the business.

(4)        A "debt buyer." As used in this subdivision, the term "debt buyer" means a person or entity that is engaged in the business of purchasing delinquent or charged‑off consumer loans or consumer credit accounts, or other delinquent consumer debt for collection purposes, whether it collects the debt itself or hires a third party for collection or an attorney‑at‑law for litigation in order to collect such debt.

(c)        "Collection agency" does not mean:

(1)        Regular employees of a single creditor;

(2)        Banks, trust companies, or bank‑owned, controlled or related firms, corporations or associations engaged in accounting, bookkeeping or data processing services where a primary component of such services is the rendering of statements of accounts and bookkeeping services for creditors;

(3)        Mortgage banking companies;

(4)        Savings and loan associations;

(5)        Building and loan associations;

(6)        Duly licensed real estate brokers and agents when the claims or accounts being handled by the broker or agent are related to or are in connection with the broker's or agent's regular real estate business;

(7)        Express, telephone and telegraph companies subject to public regulation and supervision;

(8)        Attorneys‑at‑law handling claims and collections in their own name and not operating a collection agency under the management of a layman;

(9)        Any person, firm, corporation or association handling claims, accounts or collections under an order or orders of any court;

(10)      A person, firm, corporation or association which, for valuable consideration purchases accounts, claims, or demands of another, which such accounts, claims, or demands of another are not delinquent at the time of such purchase, and then, in its own name, proceeds to assert or collect the accounts, claims or demands;

(11)      Any person attempting to collect or collecting claims, in that person's name, of a business or businesses owned wholly or substantially by that person;

(12)      Any nonprofit tax exempt corporation organized for the purpose of providing mediation or other dispute resolution services; and

(13)      The designated representatives of programs as defined by G.S. 110‑129(5).  (1969, c. 906, s. 3; 1973, c. 785; 1979, c. 835; 1989, c. 441, ss. 4, 5, 12; 1991, c. 387, s. 1; 1993, c. 553, s. 22; 1999‑419, s. 1; 2001‑269, s. 1.2; 2009‑573, s. 4(a).)



§ 58-70-20. Bond requirement.

§ 58‑70‑20.  Bond requirement.

(a)        As a condition precedent to the issuance of any permit under this Article, every applicant for a permit shall file with the Commissioner a bond in favor of the State of North Carolina that is executed by a surety company licensed to transact surety business in this State. The bond shall be maintained in force during the permit period, continuous in form, and remain in effect until all moneys collected have been accounted for. The bond shall expressly provide that the bond is for the benefit of any person, firm or corporation for whom the collection agency engages in the collection of accounts. The bond shall be in the amount of ten thousand dollars ($10,000) for the initial permit. The amount of the bond for any renewal permit shall be no less than ten thousand dollars ($10,000), nor more than seventy‑five thousand dollars ($75,000), and shall be computed as follows: The total collections paid directly to the collection agency less commissions earned by the collection agency on those collections for the calendar year ending immediately prior to the date of application, multiplied by one‑sixth.

(b)        A person required by this section to maintain a bond may, in lieu of that bond, deposit with the Commissioner the equivalent amount in cash, in certificates of deposit issued by banks organized under the laws of the State of North Carolina, or any national bank having its principal office in North Carolina, or securities, which shall be held in accordance with Article 5 of this Chapter. Securities may only be obligations of the United States or of federal agencies listed in G.S. 147‑69.1(c) (2) guaranteed by the United States, obligations of the State of North Carolina, or obligations of a city or county of this State. Any proposed deposit of an obligation of a city or county of this State is subject to the prior approval of the Commissioner.

(c)        In addition to the requirements of subsections (a) and (b) of this section, as a condition precedent to the issuance of any permit under this Article, every nonresident applicant for a permit shall file with the Commissioner a bond in the amount of ten thousand dollars ($10,000) in favor of the Department that is executed by a surety company licensed to transact surety business in this State. The bond shall be maintained in force during the permit period, be continuous in form, and remain in effect until terminated by the Commissioner. The bond shall expressly provide that the bond is for the purpose of reimbursing the Department for expenses incurred in visiting and examining a nonresident collection agency in connection with a federal bankruptcy or State receivership proceeding in which the collection agency is the subject of the proceeding. (1943, c. 170; 1959, c. 1194, s. 3; 1979, c. 835; 1991, c. 212, s. 4; 2001‑269, s. 1.3.)



§ 58-70-25. Record of business in State.

§ 58‑70‑25.  Record of business in State.

(a)        Each person, firm, or corporation licensed as a collection agency in North Carolina shall keep a full and correct record of all business done in this State as set forth below.  All such records pertaining to collection activity, concerning debtor records and client accounting records, but not general operating records, shall be open to inspection by the Commissioner of Insurance or his duly authorized deputy upon demand.

(b)        Every permit holder shall maintain adequate records which shall contain the items listed below.  These records must be kept separate from records of any other business and must be maintained for not less than three years after the final entry has been made:

(1)        A daily collection record or cash receipt journal in which all collections are recorded and allocated as to total collections, setting forth:

a.         The amount credited to principal and to interest, if any;

b.         The amount due creditors or forwarders.

(2)        The amount retained as commission or commission paid to forwardees.

(3)        Payments made directly to creditors as reported to the collection agency by those creditors and commissions due the collection agency on those payments.

(4)        A record of each debtor's account shall be maintained consisting of the following:

a.         The name and address of the debtor;

b.         The name of the creditor or forwarder or forwardee if the account has been forwarded;

c.         The principal amount owing and, if available, the date of the last credit or debit;

d.         The amount and date of each payment made by the debtor; and

e.         The date and time of each telephone or personal contact with the debtor.

(5)        A master alphabetical record by name and address of every creditor or forwarder with whom the permit holder engages in the business of collecting accounts.

(6)        A check register or carbon copies of each check issued or numerically numbered check stubs corresponding with all checks issued on the trust account for funds collected on behalf of creditors. Cancelled checks, together with voided or unused checks (adequately explained) drawn on the trust account shall be maintained in numerical order with the monthly bank statements.

(7)        A record by client or client number showing the number of accounts received from the client, the date received and the principal amount of the accounts.

(8)        A duplicate copy of each remittance statement furnished a creditor or forwarder, or other listing of the information contained on the statement. (1959, c. 1194, s. 3; 1979, c. 835; 1989, c. 441, s. 6.)



§ 58-70-30. Hearing granted applicant if application denied; appeal.

§ 58‑70‑30.  Hearing granted applicant if application denied; appeal.

If, upon application, the Commissioner finds that the permit should not be issued or renewed and denies an application, he shall notify the applicant or permittee and advise, in writing, the applicant or permittee of the reasons for the denial or nonrenewal of the permit.  Within 30 days of receipt of notification the applicant or permittee may make written demand upon the Commissioner for a hearing to determine the reasonableness of the Commissioner's action. Such hearing shall be scheduled within 30 days and held within 90 days from the date of receipt of the written demand.  An applicant or permittee has the right to appeal any order or any unreasonable delay pursuant to Article 4 of Chapter 150B of the General Statutes.  If the Commissioner shall decline an application for renewal, that applicant may continue to do business pending any appeal taken pursuant hereto. (1931, c. 217, s. 3; 1979, c. 835; 1989, c. 441, s. 7, c. 770, s. 51.)



§ 58-70-35. Application fee; issuance of permit; contents and duration.

§ 58‑70‑35.  Application fee; issuance of permit; contents and duration.

(a)        Upon the filing of the application and information required by this Article, the applicant shall pay a nonrefundable fee of one thousand dollars ($1,000), and no permit may be issued until this fee is paid. Fees collected under this subsection shall be used in paying the expenses incurred in connection with the consideration of such applications and the issuance of such permits.

(b)        Each permit shall state the name of the applicant, his place of business, and the nature and kind of business in which he is engaged. The Commissioner shall assign to the permit a serial number for each year, and each permit shall be for a period of one year, beginning with July 1 and ending with June 30 of the following year.

(c)        A permit is assignable or transferable only if the assignee or transferee qualifies under the provisions of this Article. Upon any change in ownership of a permittee, if a sole proprietorship or partnership, or upon a change in ownership of more than fifty percent (50%) of the shares or voting rights of a corporate permittee, a permit issued to a permittee is void unless within 30 days of the change of ownership the new owner or owners have satisfied the Commissioner that he or they qualify for a permit under this Article, and he or they maintain a bond in accordance with and in the amount required for a renewal bond under G.S. 58‑70‑20.  (1931, c. 217, s. 4; 1979, c. 835; 1983, c. 790, s. 10; 1989, c. 441, s. 8; 1991, c. 721, s. 3; 2009‑451, s. 21.5(a).)



§ 58-70-40. Restraining orders; criminal convictions; permit revocations; other permit requirements.

§ 58‑70‑40.  Restraining orders; criminal convictions; permit revocations; other permit requirements.

(a)        When it appears to the Commissioner that any person has violated, is violating, or threatens to violate any provision of this Article, he may apply to the superior court of any county in which the violation has occurred, is occurring, or may occur for a restraining order and injunction to restrain such violation, or threatened violation. If upon application the court finds that any provision of this Article has been violated, is being violated, or a violation thereof is threatened, the court shall issue an order restraining and enjoining such violations; and such relief may be granted regardless of whether criminal prosecution is instituted under any provision of this Article.

(b)        If an individual proprietor, officer, or partner of the collection agency has been convicted in any court of competent jurisdiction for any crime involving dishonesty or breach of trust, the collection agency shall notify the Commissioner in writing of the conviction within 10 days after the date of the conviction. As used in this subsection, "conviction" includes an adjudication of guilt, a plea of guilty, or a plea of nolo contendere. The conviction by a court of competent jurisdiction of any permittee for a violation of this Article shall automatically have the effect of suspending the permit of that permittee until such time that the permit is reinstated by the Commissioner. As used in this subsection, "conviction" includes an adjudication of guilt, a plea of guilty, and a plea of nolo contendere.

(c)        In addition to the other qualifications for a permit under this Article, no collection agency shall be issued or be entitled to hold a permit if the Commissioner finds as to the applicant or permittee any one or more of the following conditions:

(1)        An individual proprietor, officer, or partner of the collection agency has been convicted of a felony involving moral turpitude, or any State or federal debt collection law.

(2)        There is an unsatisfied judgment which is not currently the subject of litigation against any partner, individual proprietor, or officer of the collection agency or against the collection agency.

(3)        There is any materially false or misleading information in the permit application.

(4)        The applicant has obtained or attempted to obtain the permit through misrepresentation or fraud.

(5)        There has been an adjudication that a partner, individual proprietor, or officer of the collection agency has violated any State or federal unfair trade practice law.

(6)        A partner, individual proprietor, or officer of the collection agency has violated or refused to comply with any provision of this Article or any order of the Commissioner.

(7)        Another jurisdiction has suspended or revoked a collection agency or similar license or permit of the collection agency.

(d)        In the case of an alien corporation that has been issued a permit under this Article, in an action brought by the Commissioner, service of process upon the parent entity is sufficient service of process on the alien corporation.

(e)        A collection agency shall report to the Commissioner any administrative action taken against the collection agency by another state or by another governmental agency in this State within 30 days after the final disposition of the matter. This report shall include a copy of the order or consent order and other information or documents filed in the proceeding necessary to describe the action.  (1931, c. 217, s. 5; 1979, c. 835; 1989, c. 441, s. 9; 2006‑134, s. 2; 2009‑566, ss. 16, 17.)



§ 58-70-45. Disposition of permit fees.

§ 58‑70‑45.  Disposition of permit fees.

All permit fees collected under this Article shall be credited to the Insurance Regulatory Fund created under G.S. 58‑6‑25. (1931, c. 217, s. 8; 1943, c. 170; 1979, c. 835; 1991, c. 689, s. 293; 2003‑221, s. 8.)



§ 58-70-50. All collection agencies to identify themselves in correspondence.

§ 58‑70‑50.  All collection agencies to identify themselves in correspondence.

All collection agencies licensed under this Part to do the business of a collection agency in this State, shall in all correspondence with debtors use stationery or forms which contain the permit number and the true name and address of such collection agency.

The permit to engage in the business of a collection agency shall at all times be prominently displayed in each office of the person, firm, corporation or association to whom or to which the permit is issued. (1931, c. 217, s. 9; 1969, c. 906, s. 5; 1979, c. 835.)



§ 58-70-55. Office hours.

Part 2.  Operating Procedures.

§ 58‑70‑55.  Office hours.

If an office of a duly licensed collection agency does not maintain normally accepted business hours, the hours the office is open shall be posted so as to be prominently displayed to the public at all times.  If at any time it is anticipated that the permit holder's office will be closed to the public for a period exceeding seven days, the Department of Insurance shall be notified thereof in writing. (1979, c. 835.)



§ 58-70-60. Statements to be furnished each collection creditor.

§ 58‑70‑60.  Statements to be furnished each collection creditor.

(a)        Acknowledgment of Accounts.  When any account is received for collection, the permit holder shall upon request furnish the collection creditor or forwarder with a written listing or acknowledgment of the accounts received.

(b)        Remittance Statements.  Each permit holder shall remit all moneys due to any collection creditor or forwarder within 30 days after the end of the collection month during which the collection was effected.  The remittance shall be accompanied by a statement setting forth:

(1)        The date of remittance;

(2)        The debtor's name;

(3)        The date or month of collection and amount collected from each debtor; and

(4)        A breakdown showing money collected from each debtor and the amount due the creditor or forwarder. (1979, c. 835.)



§ 58-70-65. Remittance trust account.

§ 58‑70‑65.  Remittance trust account.

(a)        Each permit holder shall deposit, no later than two banking days after receipt, in a separate trust account in any bank located in North Carolina or in any other bank approved by the Commissioner, sufficient funds to pay all moneys due or owed to all collection creditors or forwarders. The funds shall remain in the trust account until remitted to the creditor or forwarder, and shall not be commingled with any other operating funds. The trust account shall be used only for the purpose of:

(1)        Remitting to collection creditors or forwarders the proceeds to which they are entitled.

(2)        Remitting to the collection agency the commission that is due the collection agency.

(3)        Reimbursing consumers for overpayments.

(4)        Making adjustments to the trust account balance for bank service charges.

(b)        No refund for overpayment by a debtor in an amount of less than one dollar ($1.00) is required.

(c)        Each permit holder located outside this State shall deposit in a separate trust account, designated for its North Carolina creditors, funds to pay all monies due or owing all collection creditors or forwarders located within this State. In the case of alien corporations that are permit holders, the trust account must be established with a bank located in the United States or in any bank approved by the Commissioner. (1979, c. 835; 1989, c. 441, s. 10; c. 770, s. 52; 1991, c. 644, s. 23; 1993 (Reg. Sess., 1994), c. 678, s. 31; 2006‑134, s. 3.)



§ 58-70-70. Receipt requirement.

§ 58‑70‑70.  Receipt requirement.

(a)        Whenever a payment is received in cash from a debtor, forwardee, or other person, an original receipt or an exact copy thereof shall be furnished the individual from whom payment is received. Evidence of all receipts issued shall be kept in the permit holder's office for three years. All receipts issued must:

(1)        Be prenumbered by the printer and used and filed in consecutive numerical order;

(2)        Show the name, street address and permit number of the permit holder;

(3)        Show the name of the creditor or creditors for whom collected;

(4)        Show the amount and date paid; and

(5)        Show the last name of the person accepting payment.

(b)        Whenever payment in any form is received by or on behalf of a debt buyer, in addition to meeting the requirements set forth in subsection (a) of this section, the receipt shall also:

(1)        Show the name of the creditor or creditors for whom collected, the account number assigned by the creditor or creditors for whom collected, and if the current creditor is not the original creditor, the account number assigned by the original creditor.

(2)        State clearly whether the payment is accepted as either payment in full or as a full and final compromise of the debt, and if not, the receipt shall state clearly the balance due after payment is credited.  (1979, c. 835; 2009‑573, s. 4(b).)



§ 58-70-75. Creditor may request return of accounts.

§ 58‑70‑75.  Creditor may request return of accounts.

The written request of a creditor or forwarder for the return of any account which is not in the actual process of collection shall be complied with by the permit holder in writing within a reasonable length of time, but in any event not to exceed 60 days.  All valuable papers furnished by the creditor or forwarder in connection with the account shall be returned. (1979, c. 835.)



§ 58-70-80. Return of accounts and all valuable papers upon termination of permit.

§ 58‑70‑80.  Return of accounts and all valuable papers upon termination of permit.

Whenever the permit of a collection agency is revoked, cancelled, or terminated for any reason, all accounts and valuable papers placed with the agency for collection shall be returned to the person placing the account for collection within five days of the termination of said permit unless, upon written application, an extension of time is granted by the Department of Insurance.  All agreements between the collection agency and creditor or forwarder are automatically cancelled as of the date on which said permit is revoked, cancelled or terminated.  If any of the accounts placed for collection are in the hands of others at the time of the permit termination, they shall immediately be notified by the collection agency to thereafter correspond, remit and be solely responsible to the creditor placing the accounts with the agency for collection unless the creditor has authorized a successor or other permit holder to continue to collect the accounts.  In the case of dissolution of the collection agency, all accounts shall be returned within a reasonable period of time, but in any event not to exceed 60 days.  Valuable papers shall include, but not be limited to, notes payable, creditor account cards and any other items placed within the collection agency by the creditor. (1979, c. 835.)



§ 58-70-85. Application of funds where there is a debtor-creditor relationship.

§ 58‑70‑85.  Application of funds where there is a debtor‑creditor relationship.

If a creditor has listed accounts with a permit holder for collection and also has had accounts on which he is debtor listed with the permit holder by any other creditors, collections effected in his behalf as a creditor may not be applied on accounts that he owes unless the permit holder has a written authorization on file as to how the moneys collected are to be applied. (1979, c. 835.)



§ 58-70-90. Definitions.

Part 3.  Prohibited Practices by Collecton Agencies Engaged in the Collection of Debts from Consumers.

§ 58‑70‑90.  Definitions.

As used in this Part, the following terms have the meanings specified:

(1)        "Collection agency" means a collection agency as defined in G.S. 58‑70‑15 which engages, directly or indirectly, in debt collection from a consumer.

(2)        "Consumer" means an individual, aggregation of individuals, corporation, company, association, or partnership that has incurred a debt or alleged debt.

(3)        "Debt" means any obligation owed or due or alleged to be owed or due from a consumer. (1961, c. 782; 1971, c. 814, ss. 1‑3; 1979, c. 835.)



§ 58-70-95. Threats and coercion.

§ 58‑70‑95.  Threats and coercion.

No collection agency shall collect or attempt to collect any debt alleged to be due and owing from a consumer by means of any unfair threat, coercion, or attempt to coerce.  Such unfair acts include, but are not limited to, the following:

(1)        Using or threatening to use violence or any illegal means to cause harm to the person, reputation or property of any person;

(2)        Falsely accusing or threatening to accuse any person of fraud or any crime, or of any conduct that would tend to cause disgrace, contempt or ridicule;

(3)        Making or threatening to make false accusations to another person, including any credit reporting agency, that a consumer has not paid, or has willfully refused to pay a just debt;

(4)        Threatening to sell or assign, or to refer to another for collection, the debt of the consumer with an attending representation that the result of such sale, assignment or reference would be that the consumer would lose any defense to the debt or would be subject to harsh, vindictive, or abusive collection attempts;

(5)        Representing that nonpayment of an alleged debt may result in the arrest of any person;

(6)        Representing that nonpayment of an alleged debt may result in the seizure, garnishment, attachment, or sale of any property or wages unless such action is in fact contemplated by the debt collector and permitted by law;

(7)        Threatening to take any action not in fact taken in the usual course of business, unless it can be shown that such threatened action was actually intended to be taken in the particular case in which the threat was made;

(8)        Threatening to take any action not permitted by law. (1979, c. 835.)



§ 58-70-100. Harassment.

§ 58‑70‑100.  Harassment.

No collection agency shall use any conduct, the natural consequence of which is to oppress, harass, or abuse any person in connection with the attempt to collect any debt.  Such conduct includes, but is not limited to, the following:

(1)        Using profane or obscene language, or language that would ordinarily abuse the typical hearer or reader;

(2)        Placing collect telephone calls or sending collect telegrams unless the caller fully identifies himself and the company he represents;

(3)        Causing a telephone to ring or engaging any person in telephone conversation with such frequency as to be unreasonable or to constitute a harassment to the person under the circumstances or at times known to be times other than normal waking hours of the person;

(4)        Placing telephone calls or attempting to communicate with any person, contrary to his instructions, at his place of employment, unless the collection agency does not have a telephone number where the consumer can be reached during the consumer's nonworking hours. (1979, c. 835.)



§ 58-70-105. Unreasonable publication.

§ 58‑70‑105.  Unreasonable publication.

No collection agency shall unreasonably publicize information regarding a consumer's debt.  Such unreasonable publication includes, but is not limited to, the following:

(1)        Any communication with any person other than the debtor or his attorney, except:

a.         With the permission of the debtor or his attorney;

b.         To persons employed by the collection agency, to a credit reporting agency, to a person or business employed to collect the debt on behalf of the creditor, or to a person who makes a legitimate request for the information;

c.         To the spouse (or one who stands in place of the spouse) of the debtor, or to the parent or guardian of the debtor if the debtor is a minor;

d.         For the sole purpose of locating the debtor, if no indication of indebtedness is made;

e.         Through legal process.

(2)        Using any form of communication which ordinarily would be seen or heard by any person other than the consumer that displays or conveys any information about the alleged debt other than the name, address and phone number of the collection agency except as otherwise provided in this Part.

(3)        Disclosing any information relating to a consumer's debt by publishing or posting any list of consumers, except for credit reporting purposes. (1979, c. 835.)



§ 58-70-110. Deceptive representation.

§ 58‑70‑110.  Deceptive representation.

No collection agency shall collect or attempt to collect a debt or obtain information concerning a consumer by any fraudulent, deceptive or misleading representation. Such representations include, but are not limited to, the following:

(1)        Communicating with the consumer other than in the name of the person making the communication, the collection agency and the person or business on whose behalf the collection agency is acting or to whom the debt is owed;

(2)        Failing to disclose in the initial written communication with the consumer and, in addition, if the initial communication with the consumer is oral, in that initial oral communication, that the debt collector is attempting to collect a debt and that any information obtained will be used for that purpose, and the failure to disclose in subsequent communications that the communication is from a debt collector; provided, however, that this subdivision does not apply to a formal pleading made in connection with legal action;

(3)        Falsely representing that the collection agency has in its possession information or something of value for the consumer;

(4)        Falsely representing the character, extent, or amount of a debt against a consumer or of its status in any legal proceeding; falsely representing that the collection agency is in any way connected with any agency of the federal, State or local government; or falsely representing the creditor's rights or intentions;

(5)        Using or distributing or selling any written communication which simulates or is falsely represented to be a document authorized, issued, or approved by a court, an official, or any other legally constituted or authorized authority, or which creates a false impression about its source;

(6)        Falsely representing that an existing obligation of the consumer may be increased by the addition of attorney's fees, investigation fees, service fees, or any other fees or charges;

(7)        Falsely representing the status or true nature of the services rendered by the collection agency or its business.

(8)        Communicating with the consumer in violation of the provisions of G.S. 62‑159.1(a), 153A‑277(b1), or 160A‑314(b1).  (1979, c. 835; 2001‑269, s. 1.4; 2009‑302, s. 4.)



§ 58-70-115. Unfair practices.

§ 58‑70‑115.  Unfair practices.

No collection agency shall collect or attempt to collect any debt by use of any unfair practices. Such practices include, but are not limited to, the following:

(1)        Seeking or obtaining any written statement or acknowledgment in any form containing an affirmation of any debt by a consumer who has been declared bankrupt, an acknowledgment of any debt barred by the statute of limitations, or a waiver of any legal rights of the debtor without disclosing the nature and consequences of such affirmation or waiver and the fact that the consumer is not legally obligated to make such affirmation or waiver.

(2)        Collecting or attempting to collect from the consumer all or any part of the collection agency's fee or charge for services rendered, collecting or attempting to collect any interest or other charge, fee or expense incidental to the principal debt unless legally entitled to such fee or charge.

(3)        Communicating with a consumer whenever the collection agency has been notified by the consumer's attorney that he represents said consumer.

(4)        When the collection agency is a debt buyer or is acting on behalf of a debt buyer, bringing suit or initiating an arbitration proceeding against the debtor or otherwise attempting to collect on a debt when the collection agency knows, or reasonably should know, that such collection is barred by the applicable statute of limitations.

(5)        When the collection agency is a debt buyer or acting on behalf of a debt buyer, bringing suit or initiating an arbitration proceeding against the debtor, or otherwise attempting to collect on the debt without (i) valid documentation that the debt buyer is the owner of the specific debt instrument or account at issue and (ii) reasonable verification of the amount of the debt allegedly owed by the debtor. For purposes of this subdivision, reasonable verification shall include documentation of the name of the original creditor, the name and address of the debtor as appearing on the original creditor's records, the original consumer account number, a copy of the contract or other document evidencing the consumer debt, and an itemized accounting of the amount claimed to be owed, including all fees and charges.

(6)        When the collection agency is a debt buyer or acting on behalf of a debt buyer, bringing suit or initiating an arbitration proceeding against the debtor to collect on a debt without first giving the debtor written notice of the intent to file a legal action at least 30 days in advance of filing. The written notice shall include the name, address, and telephone number of the debt buyer, the name of the original creditor and the debtor's original account number, a copy of the contract or other document evidencing the consumer debt, and an itemized accounting of all amounts claimed to be owed.

(7)        Failing to comply with Part 5 of this Article.  (1979, c. 835; 2009‑573, s. 5.)



§ 58-70-120. Unauthorized practice of law; court appearances.

§ 58‑70‑120.  Unauthorized practice of law; court appearances.

Neither a collection agency nor any representative thereof who is not a duly licensed attorney shall engage in the practice of law.  As used in this section, "practice of law" includes the preparation of warrants or subpoenas.  A collection agency's representative is prohibited from appearing in court on behalf of a creditor except as required by court order or subpoena, and except to submit and explain claims in bankruptcy court. (1979, c. 835; 1989, c. 441, s. 11.)



§ 58-70-125. Shared office space.

§ 58‑70‑125.  Shared office space.

The office of a collection agency shall not be shared or have a common waiting room with a practicing attorney or any type of lending institution.  The office may be located in a private residence  only if it is solely for business purposes, has an outside entrance and can be isolated from the remainder of the residence. (1979, c. 835.)



§ 58-70-130. Civil liability.

Part 4. Enforcement.

§ 58‑70‑130.  Civil liability.

(a)        Any collection agency which violates Part 3 of this Article with respect to any debtor shall be liable to that debtor in an amount equal to the sum of any actual damages sustained by the debtor as a result of the violation.

(b)        Any collection agency which violates Part 3 of this Article with respect to any debtor shall, in addition to actual damages sustained by the debtor as a result of the violation, also be liable to the debtor for a penalty in such amount as the court may allow, which shall not be less than five hundred dollars ($500.00) for each violation nor greater than four thousand dollars ($4,000) for each violation.

(c)        The specific and general provisions of Part 3 of this Article shall constitute unfair or deceptive acts or practices proscribed herein or by G.S. 75‑1.1 in the area of commerce regulated thereby; provided, however, that, notwithstanding the provisions of G.S. 75‑16, the civil penalties provided in this section shall not be trebled. Civil penalties in excess of four thousand dollars ($4,000) for each violation shall not be imposed.

(d)        The remedies provided by this section shall be cumulative, and in addition to remedies otherwise available. Any punitive damages assessed against a collection agency shall not be reduced by the amount of the civil penalty assessed against such agency pursuant to subsection (b) of this section.

(e)        The clear proceeds of civil penalties imposed under this section in suits instituted by the Attorney General shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.  (1979, c. 835; 1991, c. 68, s. 2; 1998‑215, s. 89(a); 2009‑573, s. 6.)



§ 58-70-145. Complaint of a collection agency plaintiff must contain certain allegations.

Part 5. Special Requirements in Actions Filed by Collection Agency Plaintiffs.

§ 58‑70‑145.  Complaint of a collection agency plaintiff must contain certain allegations.

In any cause of action that arises out of the conduct of a business for which a plaintiff must secure a permit pursuant to this Article, the complaint shall allege as part of the cause of action that the plaintiff is duly licensed under this Article and shall contain the name and number, if any, of the license and the governmental agency that issued it.  (2009‑573, s. 8.)



§ 58-70-150. Complaint of a debt buyer plaintiff must be accompanied by certain materials.

§ 58‑70‑150.  Complaint of a debt buyer plaintiff must be accompanied by certain materials.

In addition to the requirements of G.S. 58‑70‑145, in any cause of action initiated by a debt buyer, as that term is defined in G.S. 58‑70‑15, all of the following materials shall be attached to the complaint or claim:

(1)        A copy of the contract or other writing evidencing the original debt, which must contain a signature of the defendant. If a claim is based on credit card debt and no such signed writing evidencing the original debt ever existed, then copies of documents generated when the credit card was actually used must be attached.

(2)        A copy of the assignment or other writing establishing that the plaintiff is the owner of the debt. If the debt has been assigned more than once, then each assignment or other writing evidencing transfer of ownership must be attached to establish an unbroken chain of ownership. Each assignment or other writing evidencing transfer of ownership must contain the original account number of the debt purchased and must clearly show the debtor's name associated with that account number.  (2009‑573, s. 8.)



§ 58-70-155. Prerequisites to entering a default or summary judgment against a debtor under this Part.

§ 58‑70‑155.  Prerequisites to entering a default or summary judgment against a debtor under this Part.

(a)        Prior to entry of a default judgment or summary judgment against a debtor in a complaint initiated by a debt buyer, the plaintiff shall file evidence with the court to establish the amount and nature of the debt.

(b)        The only evidence sufficient to establish the amount and nature of the debt shall be properly authenticated business records that satisfy the requirements of Rule 803(b) of the North Carolina Rules of Evidence. The authenticated business records shall include at least all of the following items:

(1)        The original account number.

(2)        The original creditor.

(3)        The amount of the original debt.

(4)        An itemization of charges and fees claimed to be owed.

(5)        The original charge‑off balance, or, if the balance has not been charged off, an explanation of how the balance was calculated.

(6)        An itemization of post charge‑off additions, where applicable.

(7)        The date of last payment.

(8)        The amount of interest claimed and the basis for the interest charged.  (2009‑573, s. 8.)



§ 58-71-1. Definitions.

Article 71.

Bail Bondsmen and Runners.

§ 58‑71‑1.  Definitions.

The following definitions apply in this Article:

(1)        Accommodation bondsman.  A person who shall not charge a fee or receive any consideration for action as surety and who endorses the bail bond after providing satisfactory evidences of ownership, value, and marketability of real or personal property to the extent necessary to reasonably satisfy the official taking bond that the real or personal property will in all respects be sufficient to assure that the full principal sum of the bond will be realized if there is a breach of the conditions of the bond. "Consideration" as used in this subdivision does not include the legal rights of a surety against a principal by reason of breach of the conditions of a bail bond nor does it include collateral furnished to and securing the surety as long as the value of the surety's rights in the collateral do not exceed the principal's liability to the surety by reason of a breach in the conditions of the bail bond.

(2)        Bail bond.  An undertaking by the principal to appear in court as required upon penalty of forfeiting bail to the State in a stated amount; and may include an unsecured appearance bond, a premium‑secured appearance bond, an appearance bond secured by a cash deposit of the full amount of the bond, an appearance bond secured by a mortgage pursuant to G.S. 58‑74‑5, and an appearance bond secured by at least one surety. A bail bond may also include a bond securing the return of a motor vehicle subject to forfeiture in accordance with G.S. 20‑28.3(e).

(3)        Bail bondsman.  A surety bondsman, professional bondsman or an accommodation bondsman as defined in this section.

(4)        Commissioner.  The North Carolina Commissioner of Insurance.

(4a)      First‑year licensee.  Any person who has been licensed as a bail bondsman or runner under this Article and who has held the license for a period of less than 12 months.

(5)        Insurer.  Any domestic, foreign, or alien surety company which has qualified generally to transact surety business and specifically to transact bail bond business in this State.

(6)        Obligor.  A principal or a surety on a bail bond.

(7)        Principal.  A defendant or witness obligated to appear in court as required upon penalty of forfeiting bail under a bail bond or a person obligated to return a motor vehicle subject to forfeiture in accordance with G.S. 20‑28.3(e).

(8)        Professional bondsman.  Any person who is approved and licensed by the Commissioner and who pledges cash or approved securities with the Commissioner as security for bail bonds written in connection with a judicial proceeding and who receives or is promised money or other things of value in exchange for writing the bail bonds.

(8a)      Resident.  A person who lives in this State for at least six consecutive months immediately before applying for a license under this Article.

(9)        Runner.  A person employed by a bail bondsman for the purpose of assisting the bail bondsman in presenting the defendant in court when required, assisting in the apprehension and surrender of defendant to the court, keeping the defendant under necessary surveillance, or executing bonds on behalf of the licensed bondsman when the power of attorney has been duly recorded. "Runner" does not include a duly licensed attorney‑at‑law or a law‑enforcement officer assisting a bondsman.

(9a)      Supervising bail bondsman.  Any person licensed by the Commissioner as a professional bondsman or surety bondsman who employs or contracts with any new licensee under this Article.

(10)      Surety.  One who, with the principal, is liable for the amount of the bail bond upon forfeiture of bail.

(11)      Surety bondsman.  Any person who is licensed by the Commissioner as a surety bondsman under this Article, is appointed by an insurer by power of attorney to execute or countersign bail bonds for the insurer in connection with judicial proceedings, and who receives or is promised consideration for doing so. (1963, c. 1225, s. 1; 1975, c. 619, s. 1; 1995 (Reg. Sess., 1996), c. 726, s. 1; 1998‑182, s. 16; 2000‑180, ss. 1, 2; 2001‑269, s. 2.1; 2007‑228, s. 1.)



§ 58-71-5. Commissioner of Insurance to administer Article; rules and regulations; employees; evidence of Commissioner's actions.

§ 58‑71‑5.  Commissioner of Insurance to administer Article; rules and regulations; employees; evidence of Commissioner's actions.

(a)        The Commissioner shall have full power and authority to administer the provisions of this Article, which regulates bail bondsmen and runners and to that end to adopt and promulgate rules and regulations to enforce the purposes and provisions of this Article. Subject to the provisions of the State Personnel Act, the Commissioner may employ and discharge such employees, examiners, investigators and such other assistants as shall be deemed necessary, and he shall prescribe their duties.

(b)        Any written instrument purporting to be a copy of any action, proceeding, or finding of fact by the Commissioner, or any record of the Commissioner authenticated under the head of the Commissioner by the seal of his office shall be accepted by all the courts of this State as prima facie evidence of the contents thereof. (1963, c. 1225, s. 2; 1975, c. 619, s. 1.)



§ 58-71-10. Defects not to invalidate undertakings; liability not affected by agreement or lack of qualifications.

§ 58‑71‑10.  Defects not to invalidate undertakings; liability not affected by agreement or lack of qualifications.

(a)        No undertaking shall be invalid because of any defect of form, omission or recital or of condition, failure to note or record the default of any principal or surety, or because of any other irregularity, if it appears from the tenor of the undertaking before what magistrate or at what court the principal was bound to appear, and that the official before whom it was entered into was legally authorized to take it and the amount of bail is stated.

(b)        The liability of a person on an undertaking shall not be affected by reason of the lack of any qualifications, sufficiency or competency provided in the criminal procedure law, or by reason of any other agreement whether or not the agreement is expressed in the undertaking, or because the defendant has not joined in the undertaking. (1963, c. 1225, s. 3; 1975, c. 619, s. 1; 2001‑269, s. 2.2.)



§ 58-71-15. Qualifications of sureties on bail.

§ 58‑71‑15.  Qualifications of sureties on bail.

Each and every surety for the release of a person on bail shall be qualified as:

(1)        An insurer and represented by a surety bondsman or bondsmen; or

(2)        A professional bondsman; or

(3)        An accommodation bondsman. (1963, c. 1225, s. 4; 1971, c. 1231, s. 1; 1975, c. 619, s. 1.)



§ 58-71-20. Surrender of defendant by surety; when premium need not be returned.

§ 58‑71‑20.  Surrender of defendant by surety; when premium need not be returned.

At any time before there has been a breach of the undertaking in any type of bail or fine and cash bond the surety may surrender the defendant to the sheriff of the county in which the defendant is bonded to appear or to the sheriff where the defendant was bonded; in such case the full premium shall be returned within 72 hours after the surrender. The defendant may be surrendered without the return of premium for the bond if the defendant does any of the following:

(1)        Willfully fails to pay the premium to the surety or willfully fails to make a premium payment under the agreement specified in G.S. 58‑71‑167.

(2)        Changes his or her address without notifying the surety before the address change.

(3)        Physically hides from the surety.

(4)        Leaves the State without the permission of the surety.

(5)        Violates any order of the court.

(6)        Fails to disclose information or provides false information regarding any failure to appear in court, any previous felony convictions within the past 10 years, or any charges pending in any State or federal court.

(7)        Knowingly provides the surety with incorrect personal identification, or uses a false name or alias. (1963, c. 1225, s. 5; 1975, c. 619, s. 1; 1998‑211, s. 30; 2001‑269, s. 2.3; 2007‑399, s. 1.)



§ 58-71-25. Procedure for surrender.

§ 58‑71‑25.  Procedure for surrender.

After there has been a breach of the undertaking in a bail bond, the surety may surrender the defendant as provided in G.S. 15A‑540. (1963, c. 1225, s. 6; 1975, c. 619, s. 1; 2000‑133, s. 7.)



§ 58-71-30. Arrest of defendant for purpose of surrender.

§ 58‑71‑30.  Arrest of defendant for purpose of surrender.

For the purpose of surrendering the defendant, the surety may arrest him before the forfeiture of the undertaking, or by his written authority endorsed on a certified copy of the undertaking, may request any judicial officer to order arrest of the defendant. (1963, c. 1225, s. 7; 1975, c. 619, s. 1.)



§ 58-71-35. Forfeiture of bail.

§ 58‑71‑35.  Forfeiture of bail.

(a)        Except for bonds issued to secure the return of a motor vehicle subject to forfeiture in accordance with G.S. 20‑28.3(e), the procedure for forfeiture of bail shall be that provided in Article 26 of Chapter 15A of the General Statutes and all provisions of that Article shall continue in full force and effect.

(b)        At any time before execution is issued on a judgment of forfeiture against a principal or his surety, the court may direct that the judgment be remitted in whole or in part, upon such conditions as the court may impose, if it appears that justice requires the remission of part or all of the judgment. (1963, c. 1225, s. 8; 1975, c. 619, s. 1; 1998‑182, s. 17.)



§ 58-71-40. Bail bondsmen and runners to be qualified and licensed; license applications generally.

§ 58‑71‑40.  Bail bondsmen and runners to be qualified and licensed; license applications generally.

(a)        No person shall act in the capacity of a professional bondsman, surety bondsman, or runner or perform any of the functions, duties, or powers prescribed for professional bondsmen, surety bondsmen, or runners under this Article unless that person is qualified and licensed under this Article. No license shall be issued under this Article except to an individual natural person.

(b)        The applicant shall apply for a license on forms prepared and supplied by the Commissioner. The Commissioner may propound any reasonable interrogatories to an applicant for a license under this Article about the applicant's qualifications, residence, prospective place of business, and any other matters that the Commissioner considers necessary to protect the public and ascertain the qualifications of the applicant. The Commissioner may also conduct any reasonable inquiry or investigation relative to the determination of the applicant's fitness to be licensed or to continue to be licensed.

(c)        A person whose application is denied may reapply, but the Commissioner shall not consider more than one application submitted by the same person within any one‑year period.

(d)        When a license is issued under this section, the Commissioner shall issue a picture identification card, of design, size, and content approved by the Commissioner, to the licensee. Each licensee must carry this card at all times when working in the scope of the licensee's employment. A licensee whose license terminates or is terminated shall surrender the identification card to the Commissioner within 10 working days after the termination. The Commissioner may contract directly with persons for the processing and issuance of picture identification cards required by this section and may charge a reasonable fee in addition to the license fee charged under G.S. 58‑71‑55 in an amount that offsets the cost of the service, including the costs associated with the contract authorized by this subsection. Contracts entered into pursuant to this subsection shall not be subject to Article 3 of Chapter 143 of the General Statutes.

(e)        This section does not prohibit the hiring of personnel by a bail bondsman to perform only normal office duties. As used in this subsection, "normal office duties" do not include acting as a bail bondsman or runner. (1963, c. 1225, s. 9; 1975, c. 619, s. 1; 1995 (Reg. Sess., 1996), c. 726, s. 2; 2001‑269, s. 2.4; 2007‑507, s. 11.)



§ 58-71-41. First-year licensees; limitations.

§ 58‑71‑41.  First‑year licensees; limitations.

(a)        Except as provided in this section, a first‑year licensee shall have the same authority as other persons licensed as bail bondsmen or runners under this Article. Except as provided in subsection (d) of this section, a first‑year licensee shall operate only under the supervision of and from the official business address of a licensed supervising bail bondsman for the first 12 months of licensure. A first‑year licensee may only be employed by or contract with one supervising bail bondsman.

(b)        When a first‑year licensee has completed 12 months of supervision, six of which shall be uninterrupted, the supervising bail bondsman shall give notice of that fact to the Commissioner in writing. If the licensee will continue to be employed by or contract with the supervising bail bondsman beyond the initial 12‑month period, the supervising bail bondsman shall continue to supervise and be responsible for the licensee's acts.

(c)        If the employment of or contract with a first‑year licensee is terminated, the supervising bail bondsman shall notify the Commissioner in writing and shall specify the reason for the termination.

(d)        If, after exercising due diligence, a first‑year licensed bail bondsman is unable to become employed by or to contract with a supervising bail bondsman, the first‑year licensed bail bondsman must submit to the Department a sworn affidavit stating the relevant facts and circumstances regarding the first‑year licensed bail bondman's inability to become employed by or contract with a supervising bail bondsman. The Department shall review the affidavit and determine whether the first‑year licensed bail bondsman will be allowed to operate as an unsupervised bail bondsman. A first‑year licensed bail bondsman is prohibited from becoming a supervising bail bondsman during the first two years of licensure.

(e)        Provided all other licensing requirements are met, an applicant for a bail bondsman or runner's license who has previously been licensed with the Commissioner for a period of at least 18 consecutive months and who has been inactive or unlicensed for a period of not more than three consecutive years shall not be deemed a new licensee for purposes of this section. (2000‑180, s. 3.)



§ 58-71-45. Terms of licenses.

§ 58‑71‑45.  Terms of licenses.

A license issued to a bail bondsman or to a runner authorizes the licensee to act in that capacity until the license is suspended or revoked. Upon the suspension or revocation of a license, the licensee shall return the license to the Commissioner. A license of a bail bondsman and a license of a runner shall be renewed in accordance with G.S. 58‑71‑75. After notifying the Commissioner in writing, a professional bondsman who employs a runner may cancel the runner's authority to act for the professional bondsman.  (1963, c. 1225, s. 10; 1975, c. 619, s. 1; 1995 (Reg. Sess., 1996), c. 726, s. 3; 2009‑536, ss. 1, 6; 2009‑566, s. 14.)



§ 58-71-50. Qualification for bail bondsmen and runners.

§ 58‑71‑50.  Qualification for bail bondsmen and runners.

(a)        Criminal History Record Check.  Upon receipt of an application for a license as a bail bondsman or runner, the Commissioner shall conduct a criminal history record check in accordance with G.S. 58‑71‑51 to determine whether the applicant meets the requirements for a license as provided in this section.

(b)        Qualifications.  Every applicant for a license under this Article as a bail bondsman or runner must meet all of the following qualifications:

(1)        Be 18 years of age or over.

(1a)      Have obtained a high school diploma or its equivalent.

(2)        Be a resident of this State.

(3)        Repealed by Session Laws 1998‑211, s. 23, effective November 1, 1998.

(4)        Have knowledge, training, or experience of sufficient duration and extent to provide the competence necessary to fulfill the responsibilities of a licensee.

(5)        Have no outstanding bail bond obligations.

(6)        Have no current or prior violations of any provision of this Article or of Article 26 of Chapter 15A of the General Statutes or of any similar provision of law of any other state.

(7)        Not have been in any manner disqualified under the laws of this State or any other state to engage in the bail bond business.

(8)        Hold a valid and current North Carolina drivers license or valid North Carolina identification card issued by the Division of Motor Vehicles.

(c)        Proof of Residency.  An applicant for a license as a bail bondsman or runner shall provide to the Commissioner at least two of the documents listed in this subsection as proof of residency in this State. Subject to rules adopted by the Commissioner, an applicant may be required to provide additional documentation. The permissible documents are:

(1)        A pay stub showing the applicant's residential address in this State.

(2)        A utility bill showing the applicant's residential address in this State.

(3)        A written lease agreement or contract for purchase and sale signed by the applicant and for a residence located in this State.

(4)        A receipt for personal property taxes paid by the applicant to a North Carolina unit of local government.

(5)        A receipt for real property taxes paid by the applicant to a North Carolina unit of local government.

(6)        A monthly or quarterly statement showing the applicant's residential address in this State and issued by a financial institution for an account held by the applicant.  (1963, c. 1225, s. 11; 1971, c. 1231, s. 1; 1975, c. 619, s. 1; 1987, c. 728, s. 1; 1989, c. 485, s. 39; 1991, c. 720, s. 41; 1995 (Reg. Sess., 1996), c. 726, s. 4; 1998‑211, s. 23; 2007‑228, ss. 2, 3; 2009‑536, ss. 2, 6; 2009‑566, s. 12.)



§ 58-71-51. Criminal history record checks.

§ 58‑71‑51.  Criminal history record checks.

(a)        Authorization.  The Department of Justice may provide a criminal history record check to the Commissioner for a person who has applied to the Commissioner for a new or renewal license as a bail bondsman or runner. The Commissioner shall provide to the Department of Justice, along with the request, the fingerprints of the new or renewal applicant. The applicant shall furnish the Commissioner with a complete set of the applicant's fingerprints in a manner prescribed by the Commissioner. The Department of Justice shall provide a criminal history record check based upon the new or renewal applicant's fingerprints. The Commissioner shall provide any additional information required by the Department of Justice and a form signed by the applicant consenting to the check of the criminal record and to the use of the fingerprints and other identifying information required by the State or national repositories. The new or renewal applicant's fingerprints shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of the fingerprints to the Federal Bureau of Investigation for a national criminal history check. The Department of Justice may charge each new or renewal applicant a fee for conducting the checks of criminal history records authorized by this subsection.

(b)        Confidentiality.  The Commissioner shall keep all information obtained pursuant to this section confidential in accordance with applicable State law and federal guidelines, and the information shall not be a public record under Chapter 132 of the General Statutes.  (2009‑536, s. 3.)



§ 58-71-55. License fees.

§ 58‑71‑55.  License fees.

A nonrefundable license fee of two hundred dollars ($200.00) shall be paid to the Commissioner with each application for license as a bail bondsman and a license fee of one hundred twenty dollars ($120.00) shall be paid to the Commissioner with each application for license as a runner.  (1963, c. 1225, s. 12; 1975, c. 619, s. 1; 1983, c. 790, s. 11; 1991, c. 721, s. 4; 1995 (Reg. Sess., 1996), c. 726, s. 5; 2009‑451, s. 21.7(a).)



§ 58-71-60: Repealed by Session Laws 1995 (Regular Session, 1996), c. 726, s. 6.

§ 58‑71‑60:  Repealed by Session Laws 1995 (Regular Session, 1996), c.  726, s. 6.



§ 58-71-65. Contents of application for runner's license; endorsement by professional bondsman.

§ 58‑71‑65.  Contents of application for runner's license; endorsement by professional bondsman.

In addition to the other requirements of this Article, an applicant for a license to be a runner must affirmatively show:

(1)        That the applicant will be employed by only one professional bondsman, who will supervise the work of the applicant and be responsible for the runner's conduct in the bail bond business.

(2)        That the application is endorsed by the appointing professional bondsman, who must agree in the application to supervise the runner's activities.

(3)        Whether or not the applicant has ever been licensed as a bail bondsman or runner. An applicant who has been licensed as a bail bondsman must list all outstanding bail bond obligations. An applicant who has been licensed as a runner must list all prior employment as such, indicating the name of each supervising professional bondsman and the reasons for the termination of the employment. (1963, c. 1225, s. 14; 1975, c. 619, s. 1; 1987, c. 728, s. 2; 1995 (Reg. Sess., 1996), c. 726, s. 7.)



§ 58-71-70. Examination; fees.

§ 58‑71‑70.  Examination; fees.

Each applicant for a license as a professional bondsman, surety bondsman, or runner shall appear in person and take an examination prepared by the Commissioner testing the applicant's ability and qualifications. Each applicant is eligible for examination 30 days after the date the application is received by the Commissioner. If an applicant is unable to complete the examination requirement within 30 days after notification from the Commissioner of the applicant's eligibility to take the examination, the applicant shall again be subject to the criminal history record check prescribed by G.S. 58‑71‑50(a) so that current information is available for review with the application. Each examination shall be held at a time and place as designated by the Commissioner. Each applicant shall be given notice of the designated time and place no sooner than 15 days before the examination. The Commissioner may contract with a person to process applications for the examination and administer and grade the examination in the same manner as for agent examinations under Article 33 of this Chapter.

The fee for each examination is twenty‑five dollars ($25.00) plus an amount that offsets the cost of any contract for examination services. This examination fee is nonrefundable.

An applicant who fails an examination may take a subsequent examination, but at least one year must intervene between examinations.  (1963, c. 1225, s. 15; 1975, c. 619, s. 1; 1991, c. 721, s. 5; 1995 (Reg. Sess., 1996), c. 726, s. 8; 2009‑566, s. 13.)



§ 58-71-71. Examination; educational requirements; penalties.

§ 58‑71‑71.  Examination; educational requirements; penalties.

(a)        In order to be eligible to take the examination required to be licensed as a runner or bail bondsman under G.S. 58‑71‑70, each person shall complete at least 12 hours of education in subjects pertinent to the duties and responsibilities of a runner or bail bondsman, including all laws and regulations related to being a runner or bail bondsman.

(b)        Each year every licensee shall complete at least three hours of continuing education in subjects related to the duties and responsibilities of a runner or bail bondsman before renewal of the license. This continuing education shall not include a written or oral examination. A person who receives his first license on or after January 1 of any year does not have to comply with this subsection until the period between his first and second license renewals.

(c)        Any person licensed as a runner or bail bondsman before January 1, 1994, is not subject to the prelicensing education requirement of this section, but is subject to the continuing education requirement of this section. A licensed runner or bail bondsman who is 65 years of age or older and who has been licensed as a runner or bail bondsman for 15 years or more is exempt from both the prelicensing education and continuing education requirements of this section.

(d)        Educational courses offered under this section must be approved by the Commissioner before they may be offered. Before approving a course, the Commissioner must be satisfied that it will enhance the professional competence and professional responsibility of bail bondsmen and runners. No person shall offer, sponsor, or conduct any course under this section unless the Commissioner has authorized that person to do so.

(e)        The license of any person who fails to comply with the continuing education requirements under this section shall lapse. The Commissioner may, for good cause shown, grant extensions of time to licensees to comply with these requirements. Any licensee who, after obtaining an extension under this subsection, offers evidence satisfactory to the Commissioner that the licensee has satisfactorily completed the required continuing professional education courses is in compliance with this section.

(f)         The Commissioner may adopt rules for the effective administration of this section. (1993, c. 409, s. 22; 1993 (Reg. Sess., 1994), c. 678, s. 32; 1995 (Reg. Sess., 1996), c. 726, s. 9; 1998‑211, ss. 25, 26, 28; 2004‑124, s. 21.3.)



§ 58-71-72. Qualifications of instructors.

§ 58‑71‑72.  Qualifications of instructors.

(a)        A person who provides, presents, or instructs a prelicensing course or continuing education course under G.S. 58‑71‑71 must have a certificate of authority issued by the Commissioner. The Commissioner may establish requirements for the issuance or renewal of a certificate of authority and grounds for the summary suspension or termination of a certificate of authority.

(b)        The Commissioner may summarily suspend or terminate a certificate of authority to provide, present, or instruct a course if the Commissioner finds that the course is inaccurate or it received a poor evaluation from both a Department monitor and a majority of those who attended the course and responded to a Department questionnaire about the course. (1995 (Reg. Sess., 1996), c. 726, s. 10.)



§ 58-71-75. License renewal; criminal history record checks; renewal fees.

§ 58‑71‑75.  License renewal; criminal history record checks; renewal fees.

(a)        Annual Renewal.  A license of a bail bondsman and a license of a runner shall be renewed on July 1 of each year upon payment of the applicable annual renewal fee. In even‑numbered years, in addition to paying the annual renewal fee, an applicant seeking renewal must submit an application for renewal in accordance with this section. The Commissioner is not required to print renewal licenses.

(b)        Renewal Application.  In even‑numbered years, a bail bondsman or runner seeking to renew a license shall provide the Commissioner, not less than 30 days prior to the expiration date of the bail bondsman's or runner's current license, all of the following:

(1)        A renewal application containing all of the following:

a.         Proof that the applicant is a resident of this State as required by G.S. 58‑71‑50(c).

b.         Proof that the applicant meets the qualifications set out in G.S. 58‑71‑50(b)(5) through G.S. 58‑71‑50(b)(7).

c.         The information required by G.S. 58‑2‑69.

(2)        The annual renewal fee as provided in subsection (c) of this section.

(3)        A complete set of fingerprints of the bail bondsman or runner and a fee to cover the cost of conducting the criminal history record check. The fingerprints shall be submitted in the manner prescribed by the Commissioner and shall be certified by an authorized law enforcement officer.

(c)        Criminal History Record Check.  Upon receipt of a license renewal application in an even‑numbered year, the Commissioner shall conduct a criminal history record check of the applicant seeking renewal in accordance with G.S. 58‑71‑51.

(d)        Fee.  The renewal fee for a runner's license is sixty dollars ($60.00). The renewal fee for a bail bondsman's license is one hundred dollars ($100.00). A renewed license continues in effect until suspended or revoked for cause.  (1963, c. 1225, s. 16; 1975, c. 619, s. 1; 1991, c. 721, s. 6; 1995 (Reg. Sess., 1996), c. 726, s. 11; 2009‑536, s. 4.)



§ 58-71-80. Grounds for denial, suspension, revocation or refusal to renew licenses.

§ 58‑71‑80.  Grounds for denial, suspension, revocation or refusal to renew licenses.

(a)        The Commissioner may deny, suspend, revoke, or refuse to renew any license under this Article for any of the following causes:

(1)        For any cause sufficient to deny, suspend, or revoke the license under any other provision of this Article.

(2)        A conviction of any misdemeanor committed in the course of dealings under the license issued by the Commissioner.

(3)        Material misstatement, misrepresentation or fraud in obtaining the license.

(4)        Misappropriation, conversion or unlawful withholding of moneys belonging to insurers or others and received in the conduct of business under the license.

(5)        Fraudulent or dishonest practices in the conduct of business under the license.

(6)        Conviction of a crime involving moral turpitude.

(7)        Failure to comply with or violation of the provisions of this Article or of any order, rule or regulation of the Commissioner.

(8)        When in the judgment of the Commissioner, the licensee has in the conduct of the licensee's affairs under the license, demonstrated incompetency, financial irresponsibility, or untrustworthiness; or that the licensee is no longer in good faith carrying on the bail bond business; or that the licensee is guilty of rebating, or offering to rebate, or offering to divide the premiums received for the bond.

(9)        For failing to pay any judgment or decree rendered on any forfeited undertaking in any court of competent jurisdiction.

(10)      For charging or receiving, as premium or compensation for the making of any deposit or bail bond, any sum in excess of that permitted by this Article.

(11)      For requiring, as a condition of executing a bail bond, that the principal agree to engage the services of a specified attorney.

(12)      For cheating on an examination for a license under this Article.

(13)      For entering into any business association or agreement with any person who is at that time found by the Commissioner to be in violation of any of the bail bond laws of this State, or who has been in any manner disqualified under the bail bond laws of this State or any other state, whereby the person has any direct or indirect financial interest in the bail bond business of the licensee or applicant.

(14)      For knowingly aiding or abetting others to evade or violate the provisions of this Article.

(15)      Any cause for which issuance of the license could have been refused had it then existed and been known to the Commissioner at the time of issuance.

(b)        The Commissioner shall deny, revoke, or refuse to renew any license under this Article if the applicant or licensee is or has ever been convicted of a felony.

(b1)      The Commissioner shall revoke or refuse to renew any license under this Article if the licensee has been convicted on or after October 1, 2009, of a misdemeanor drug violation under Article 5 of Chapter 90 of the General Statutes.

(b2)      The Commissioner shall deny any license under this Article if the applicant has been convicted of a misdemeanor drug violation under Article 5 of Chapter 90 of the General Statutes within the previous 24 months of the date of the application for the license.

(c)        In the case of a first‑year licensee whose employment or contract is terminated prior to the end of the 12‑month supervisory period, the Commissioner may consider all information provided in writing by the supervising bail bondsman in determining whether sufficient cause exists to suspend, revoke, or refuse to renew the license or to warrant criminal prosecution of the first‑year licensee. If the Commissioner determines there is not sufficient cause for adverse administrative action or criminal prosecution, the termination shall not be deemed an interruption and the period of time the licensee was employed by or contracted with the terminating supervising bail bondsman will be credited toward the licensee's completion of the required 12 months of supervision with a subsequent supervising bail bondsman.  (1963, c. 1225, s. 17; 1975, c. 619, s. 1; 1989, c. 485, s. 40; 1991, c. 644, s. 17; 1993, c. 409, s. 16; 1998‑211, s. 24; 2000‑180, s. 4; 2009‑536, s. 5.)



§ 58-71-81. Notice of receivership.

§ 58‑71‑81.  Notice of receivership.

Upon the filing for protection under the United States Bankruptcy Code or any state receivership law by any bail bondsman licensed under this Article or by any bail bond business in which the bondsman holds a position of management or ownership, the bondsman shall notify the Commissioner of the filing for protection within three business days after the filing. Upon the appointment of a receiver by a State or federal court for any professional bondsman licensed under this Article, or for any bail bond business in which the bondsman holds a position of management or ownership, the bondsman shall notify the Commissioner of the filing for protection within three business days after the filing. The failure to notify the Commissioner within three business days after the filing for bankruptcy protection shall, after hearing, cause the license of any person failing to make the required notification to be suspended for a period of not less than 60 days nor more than three years, in the discretion of the Commissioner. (1993, c. 409, s. 17; 1995 (Reg. Sess., 1996), c. 726, s. 12.)



§ 58-71-82. Dual license holding.

§ 58‑71‑82.  Dual license holding.

If an individual holds a professional bondsman's license or a runner's license and a surety bondsman's license simultaneously, they are considered one license for the purpose of disciplinary actions involving suspension, revocation, or nonrenewal under this Article. Separate renewal fees must be paid for each license, however. (1995 (Reg. Sess., 1996), c. 726, ss. 13, 15; 1999‑132, s. 5.)



§ 58-71-85. License sanction and denial procedures.

§ 58‑71‑85.  License sanction and denial procedures.

(a)        The suspension or revocation of, or refusal to renew, any license under G.S. 58‑71‑80 shall be in accordance with the provisions of Chapter 150B of the General Statutes.

(b)        Whenever the Commissioner denies an initial application for a license or an application for a reissuance of a license, the Commissioner shall notify the applicant and advise, in writing, the applicant of the reasons for the denial of the license. The application may also be denied for any reason for which a license may be suspended or revoked or not renewed under G.S. 58‑71‑80(a). In order for an applicant to be entitled to a review of the Commissioner's action to determine the reasonableness of the action, the applicant must make a written demand upon the Commissioner for a review no later than 30 days after service of the notification upon the applicant. The review shall be completed without undue delay, and the applicant shall be notified promptly in writing of the outcome of the review. In order for an applicant who disagrees with the outcome of the review to be entitled to a hearing under Article 3A of Chapter 150B of the General Statutes, the applicant must make a written demand upon the Commissioner for a hearing no later than 30 days after service upon the applicant of the notification of the outcome. (1963, c. 1225, s. 18; 1975, c. 619, s. 1; 1989, c. 485, s. 33; 1993, c. 504, s. 33; 1998‑211, s. 29; 2005‑240, s. 2.)



§ 58-71-90. Repealed by Session Laws 1999-132, s. 1.1.

§ 58‑71‑90.  Repealed by Session Laws 1999‑132, s. 1.1.



§ 58-71-95. Prohibited practices.

§ 58‑71‑95.  Prohibited practices.

No bail bondsman or runner shall:

(1)        Pay a fee or rebate or give or promise anything of value, directly or indirectly, to a jailer, law‑enforcement officer, committing magistrate, or any other person who has power to arrest or hold in custody, or to any public official or public employee in order to secure a settlement, compromise, remission or reduction of the amount of any bail bond or the forfeiture thereof, including the payment to law‑enforcement officers, directly or indirectly, for the arrest or apprehension of a principal or principals who have caused or will cause a forfeiture.

(2)        Pay a fee or rebate or give anything of value to an attorney in bail bond matters, except in defense of any action on a bond.

(3)        Pay a fee or rebate or give or promise anything of value to the principal or anyone in his behalf.

(4)        Participate in the capacity of an attorney at a trial or hearing of one on whose bond he is surety, nor suggest or advise the employment of, or name for employment any particular attorney to represent his principal.

(5)        Accept anything of value from a principal or from anyone on behalf of a principal except the premium, which shall not exceed fifteen percent (15%) of the face amount of the bond; provided that the bondsman shall be permitted to accept collateral security or other indemnity from a principal or from anyone on behalf of a principal. Such collateral security or other indemnity required by the bondsman must be reasonable in relation to the amount of the bond and shall be returned within 72 hours after final termination of liability on the bond. Any bail bondsman who knowingly and willfully fails to return any collateral security, the value of which exceeds one thousand five hundred dollars ($1,500), is guilty of a Class I felony. All collateral security, such as personal and real property, subject to be returned must be done so under the same conditions as requested and received by the bail bondsman.

(6)        Solicit business in any of the courts or on the premises of any of the courts of this State, in the office of any magistrate and in or about any place where prisoners are confined. Loitering in or about a magistrate's office or any place where prisoners are confined shall be prima facie evidence of soliciting.

(7)        Advise or assist the principal for the purpose of forfeiting bond.

(8)        Impersonate a law‑enforcement officer.

(9)        Falsely represent that the bail bondsman or runner is in any way connected with an agency of the federal government or of a state or local government. (1963, c. 1225, s. 20; 1975, c. 619, s. 1; 1993, c. 409, s. 18; 1995 (Reg. Sess., 1996), c. 726, s. 16; 1998‑211, s. 31; 2000‑180, s. 5.)



§ 58-71-100. Receipts for collateral; trust accounts.

§ 58‑71‑100.  Receipts for collateral; trust accounts.

(a)        When a bail bondsman accepts collateral he shall give a written receipt for the collateral. The receipt shall give in detail a full description of the collateral received. Collateral security shall be held and maintained in trust. When collateral security is received in the form of cash or check or other negotiable instrument, the licensee shall deposit the cash or instrument within two banking days after receipt, in an established, separate noninterest‑bearing trust account in any bank located in North Carolina. The trust account funds under this section shall not be commingled with other operating funds.

(b)        With the approval of the Commissioner, bail bondsmen operating out of the same business office or location may establish a shared trust account for collateral security received by them. The Commissioner may require the bondsmen desiring to establish the shared trust account to furnish the Commissioner information about their business that the Commissioner considers necessary to administer this Article effectively. (1963, c. 1225, s. 21; 1975, c. 619, s. 1; 2000‑180, s. 6; 2001‑269, s. 2.5.)



§ 58-71-105. Persons prohibited from becoming surety or runners.

§ 58‑71‑105.  Persons prohibited from becoming surety or runners.

No sheriff, deputy sheriff, other law‑enforcement officer, judicial official, attorney, parole officer, probation officer, jailer, assistant jailer, employee of the General Court of Justice, nor other public employee assigned to duties relating to the administration of criminal justice, nor the spouse of any such person, may in any case become surety on a bail bond for any person. In addition, no person covered by this section may act as an agent for any bonding company or bail bondsman. No such person may have an interest, directly or indirectly, in the financial affairs of any firm or corporation whose principal business is acting as a bail bondsman. However, nothing in this section prohibits any such person from being surety upon the bond of his or her spouse, parent, brother, sister, child, or descendant. (1963, c. 1225, s. 22; 1973, c. 108, s. 39; 1975, c. 619, s. 1; 1991, c. 644, s. 18; 1995 (Reg. Sess., 1996), c. 726, s. 17.)



§ 58-71-110. Bonds not to be signed in blank; authority to countersign only given to licensed employee.

§ 58‑71‑110.  Bonds not to be signed in blank; authority to countersign only given to licensed employee.

A bail bondsman shall not sign nor countersign in blank bail bonds, nor shall he give a power of attorney to, or otherwise authorize, anyone to countersign his name to bonds unless the person so authorized is a licensed bondsman or runner directly employed by the bondsman giving such power of attorney. Copies of all such powers of attorney and revocations of such powers of attorney must be filed immediately with the Commissioner and the clerk of superior court of any county in the State where said bondsman giving the power of attorney is currently writing or is obligated on bail bonds. (1963, c. 1225, s. 23; 1975, c. 619, s. 1.)



§ 58-71-115. Insurers to annually report surety bondsmen; notices of appointments and terminations; information confidential.

§ 58‑71‑115.  Insurers to annually report surety bondsmen; notices of appointments and terminations; information confidential.

(a)        Before July 1 of each year, every insurer shall furnish the Commissioner a list of all surety bondsmen appointed by the insurer to write bail bonds on the insurer's behalf. An insurer who appoints a surety bondsman in the State on or after July 1 of each year shall notify the Commissioner of the appointment. All appointments are subject to the issuance of the proper license to the appointee under this Article.

(b)        An insurer terminating the appointment of a surety bondsman shall file a written notice of the termination with the Commissioner, together with a statement that the insurer has given or mailed notice of the termination to the surety bondsman. The notice to the Commissioner shall state the reasons, if any, for the termination. Information furnished in the notice to the Commissioner shall be privileged and shall not be used as evidence in or basis for any action against the insurer or any of its representatives. (1963, c. 1225, s. 24; 1975, c. 619, s. 1; 1995 (Reg. Sess., 1996), c. 726, s. 18; 2007‑507, s. 12.)



§ 58-71-120. Bail bondsman to give notice of discontinuance of business; cancellation of license.

§ 58‑71‑120.  Bail bondsman to give notice of discontinuance of business; cancellation of license.

Any bail bondsman who discontinues writing bail bonds during the period for which the bail bondsman is licensed shall return the license to the Commissioner for cancellation within 30 days after the discontinuance.  (1963, c. 1225, s. 25; 1975, c. 619, s. 1; 2009‑566, s. 15.)



§ 58-71-121. Death, incapacitation, or incompetence of a bail bondsman.

§ 58‑71‑121.  Death, incapacitation, or incompetence of a bail bondsman.

In the case of death, incapacitation, or incompetence of a licensed bail bondsman, the spouse or surviving spouse, next of kin, person or persons holding a power of attorney, guardian, executor, or administrator of the licensed bail bondsman may contract with another licensed bail bondsman to perform those duties to have the licensee's outstanding bail bond obligations resolved to the satisfaction of the courts. The contract must be filed with the Commissioner and every clerk of superior court where it can be determined the licensee has pending outstanding bail bond obligations. The licensed bail bondsman who has agreed to perform these duties shall not, at the time of the execution of the contract, have any administrative or criminal actions pending against him or her. (2000‑180, s. 7.)



§ 58-71-125. Persons eligible as runners; bail bondsmen to annually report runners; notices of appointments and terminations; information confidential.

§ 58‑71‑125.  Persons eligible as runners; bail bondsmen to annually report runners; notices of appointments and terminations; information confidential.

Every person duly licensed as a bail bondsman may appoint as runner any person who has been issued runner's license. Each bail bondsman must, on or before July 1 of each year, furnish to the Commissioner a list of all runners appointed by him. Each such bail bondsman who shall, subsequent to the filing of this list, appoint additional persons as runners shall file written notice with the Commissioner of such appointment.

A bail bondsman terminating the appointment of a runner shall file written notice thereof with the Commissioner, together with a statement that he has given or mailed notice to the runner. Such notice filed with the Commissioner shall state the reasons, if any, for such termination. Information so furnished the Commissioner shall be privileged and shall not be used as evidence in any action against the bail bondsman. (1963, c. 1225, s. 26; 1975, c. 619, s. 1.)



§ 58-71-130. Substituting bail by sureties for deposit.

§ 58‑71‑130.  Substituting bail by sureties for deposit.

If money or bonds have been deposited, bail by sureties may be substituted therefor at any time before a breach of the undertaking, and the official taking the new bail shall make an order that the money or bonds be refunded to the person depositing the same and they shall be refunded accordingly, and the original undertakings shall be canceled. (1963, c. 1225, s. 27; 1975, c. 619, s. 1.)



§ 58-71-135. Deposit for defendant admitted to bail authorizes release and cancellation of undertaking.

§ 58‑71‑135.  Deposit for defendant admitted to bail authorizes release and cancellation of undertaking.

When the defendant has been admitted to bail, he, or another in his behalf, may deposit with an official authorized to take bail, a sum of money, or nonregistered bonds of the United States, or of the State, or of any county, city or town within the State, equal in market value to the amount of such bail, together with his personal undertaking, and an undertaking of such other person, if the money or bonds are deposited by another. Upon delivery to the official in whose custody the defendant is of a certificate of such deposit, he shall be discharged from custody in the cause.

When bail other than a deposit of money or bonds has been given, the defendant or the surety may, at any time before a breach of the undertaking, deposit the sum mentioned in the undertaking, and upon such deposit being made, accompanied by a new undertaking, the original undertaking shall be canceled. (1963, c. 1225, s. 28; 1975, c. 619, s. 1.)



§ 58-71-140. Registration of licenses and power of appointments by insurers.

§ 58‑71‑140.  Registration of licenses and power of appointments by insurers.

(a)        Before the date of the notice provided for in subsection (e) of this section, no professional bail bondsman shall become a surety on an undertaking unless he or she has registered his or her current license in the office of the clerk of superior court in the county in which he or she resides and a certified copy of the same with the clerk of superior court in any other county in which he or she shall write bail bonds.

(b)        Before the date of the notice provided for in subsection (e) of this section, a surety bondsman shall register his or her current surety bondsman's license and a certified copy of his or her power of appointment with the clerk of superior court in the county in which the surety bondsman resides and with the clerk of superior court in any other county in which the surety bondsman writes bail bonds on behalf of an insurer.

(c)        Before the date of the notice provided for in subsection (e) of this section, no runner shall become surety on an undertaking on behalf of a professional bondsman unless that runner has registered his or her current license and a certified copy of his or her power of attorney in the office of the clerk of superior court in the county in which the runner resides and with the clerk of superior court in any other county in which the runner writes bail bonds on behalf of the professional bondsman.

(c1)      On or after the date of the notice provided for in subsection (e) of this section, all licensed professional bail bondsmen, surety bondsmen, and runners shall register in the statewide Electronic Bondsmen Registry in accordance with subsection (e) of this section.

(d)        Professional bondsmen, surety bondsmen, and runners shall file with the clerk of court having jurisdiction over the principal an affidavit on a form furnished by the Administrative Office of the Courts. The affidavit shall include, but not be limited to:

(1)        If applicable, a statement that the bondsman has not, nor has anyone for the bondsman's use, been promised or received any collateral, security, or premium for executing this appearance bond.

(2)        If promised a premium, the amount of the premium promised and the due date.

(3)        If the bondsman has received a premium, the amount of premium received.

(4)        If given collateral security, the name of the person from whom it is received and the nature and amount of the collateral security listed in detail.

(e)        On or before October 1, 2006, the Administrative Office of the Courts shall establish a statewide Electronic Bondsmen Registry (Registry) for all licenses, powers of appointment, and powers of attorney requiring registration under this section. When the Registry is established, the Administrative Office of the Courts shall notify the Commissioner and the Commissioner shall notify all licensed professional bondsmen, surety bondsmen, runners, and qualified insurance companies of the Registry. On or after the date of that notice, a person may register as required under this section by maintaining a record of each required license, power of appointment, or power of attorney in the Registry. After a bondsman, surety bondsman, or runner has completed registration in the Registry, he or she is authorized to execute bail bonds pursuant to his or her registered license, power of appointment, or power of attorney in all counties so long as the registered license, power of appointment, or power of attorney remains in effect. (1963, c. 1225, s. 31; 1975, c. 619, s. 1; 1995 (Reg. Sess., 1996), c. 726, s. 19; 2001‑269, s. 2.6; 2006‑188, s. 1.)



§ 58-71-141. Appointment of bail bondsmen; affidavit required.

§ 58‑71‑141.  Appointment of bail bondsmen; affidavit required.

(a)        Before receiving an appointment, a surety bondsman shall submit to the Commissioner an affidavit, signed under oath, by the surety bondsman and by any former insurer, stating that the surety bondsman does not owe any premium or unsatisfied judgment to any insurer and that the bondsman agrees to discharge all outstanding forfeitures and judgments on bonds previously written. The affidavit shall be in a form prescribed by the Commissioner and shall be submitted by the surety bondsman to the former insurer. If the surety bondsman does not satisfy or discharge all forfeitures or judgments, the former insurer shall submit a notice, with supporting documents, to the appointing insurer, the surety bondsman, and the Commissioner, which states, under oath, that the surety bondsman has failed to satisfy, in a timely manner, the forfeitures and judgments on bonds written by the surety bondsman and that the former insurer has satisfied the forfeiture or judgment from its own funds. The former insurer shall submit the notice and supporting documents to the appointing insurer, the surety bondsman, and the Commissioner within 30 days after the former insurer receives the affidavit from the surety bondsman. Upon receipt of the notice and supporting documents, the appointing insurer shall immediately cancel the surety bondsman's appointment. The surety bondsman may be reappointed only upon certification by the former insurer that all forfeitures and judgments on bonds written by the surety bondsman have been discharged. The appointing insurer or surety bondsman may, within 10 days after receiving the notice and supporting documents from the former insurer, appeal to the Commissioner.

(b)        The Commissioner shall adopt rules, including rules regarding the procedures for appeals and stays of the requirements of this section, to implement this section.

(c)        As used in this section, "former insurer" means the insurer with whom the surety bondsman had a prior appointment and who is responsible for any outstanding bonds written by the surety bondsman. (2003‑148, s. 1; 2007‑507, s. 13.)



§ 58-71-145. Financial responsibility of professional bondsmen.

§ 58‑71‑145.  Financial responsibility of professional bondsmen.

Each professional bondsman acting as surety on bail bonds in this State shall maintain a deposit of securities with and satisfactory to the Commissioner of a fair market value of at least one‑eighth the amount of all bonds or undertakings written in this State on which he is absolutely or conditionally liable as of the first day of the current month. The amount of this deposit must be reconciled with the bondsman's liabilities as of the first day of the month on or before the fifteenth day of said month and the value of said deposit shall in no event be less than fifteen thousand dollars ($15,000). (1963, c. 1225, s. 29; 1975, c. 619, s. 1; 2000‑180, s. 8.)



§ 58-71-150: Repealed by Session Laws 2005-240, s. 4, effective October 1, 2005, and applicable to all notices of applications denied by the Commissioner served on or after that date and to all notices of review outcomes served on or after that date.

§ 58‑71‑150: Repealed by Session Laws 2005‑240, s. 4, effective October 1, 2005, and applicable to all notices of applications denied by the Commissioner served on or after that date and to all notices of review outcomes served on or after that date.



§ 58-71-151. Securities held in trust by Commissioner; authority to dispose of same.

§ 58‑71‑151.  Securities held in trust by Commissioner; authority to dispose of same.

The securities deposited by a professional bondsman with the Commissioner shall be held in trust for the protection and benefit of the holder of bail bonds executed by or on behalf of the undersigned bondsman in this State. Notwithstanding any other provision of law, the Commissioner is authorized to select a bank or trust company as master trustee to hold cash securities to be pledged to the State when deposited with the Commissioner pursuant to statute. Securities may be held by the master trustee in any form that in fact perfects the security interest of the State in the securities. The Commissioner shall by rule establish the manner in which the master trust shall operate. The master trustee may charge the person making the deposit reasonable fees for services rendered in connection with the operation of the trust, and the assets of the account may be used to pay such charges.

A pro rata portion of the securities shall be returned to the bondsman when the Commissioner is satisfied that the deposit of securities is in excess of the amount required to be maintained with the Commissioner by said bondsman; and all the securities shall be returned if the Commissioner is satisfied that the bondsman has satisfied, or satisfactory arrangements have been made to satisfy, the obligations of the bondsman on all the bondsman's bail bonds written in the State.

The Commissioner may sell or transfer any and all of said securities or utilize the proceeds thereof for the purpose of satisfying the liabilities of the professional bondsman on bail bonds given in this State on which the bondsman is liable. (2005‑240, s. 3.)



§ 58-71-155. Bondsman to furnish power of attorney with securities.

§ 58‑71‑155.  Bondsman to furnish power of attorney with securities.

With the securities deposited with the Commissioner, the professional bondsman shall at the same time deliver to the Commissioner of Insurance a power of attorney, on a form supplied by the Commissioner, executed and acknowledged by the professional bondsman authorizing the sale or transfer of said securities or any part thereof. The power of attorney shall read as follows:

POWER OF ATTORNEY

AUTHORIZING THE COMMISSIONER OF INSURANCE TO

SELL, OR TRANSFER SECURITIES DEPOSITED BY

PROFESSIONAL BONDSMEN IN

NORTH CAROLINA

KNOW ALL MEN BY THESE PRESENTS, That ______________, a professional bondsman, located in the County of __________, in the State of _______________, has authorized and appointed for himself, his successors, heirs and assigns, the Commissioner of Insurance of the State of North Carolina, in the name and in behalf of said professional bondsman, his true and lawful attorney to sell or transfer any securities deposited or that may be deposited, by said professional bondsman with said Commissioner, under the laws and regulations requiring a deposit of securities to be made by professional bondsmen doing business in the State of North Carolina, insofar as the sale or transfer is deemed necessary by the Commissioner of Insurance to pay any liability arising under a bond which purports to be given by the undersigned bondsman in any county in this State and execution has been issued against said bondsman pursuant to a judgment on the bond and the same has not been satisfied. The securities so deposited are to be held in trust by the Commissioner for the sole protection and benefit of the holder of bail bonds executed by, or on behalf of, the undersigned bondsman. IN WITNESS WHEREOF, I have hereunto set my hand and affixed my seal this ______ day of ______________, ______.

_________________________________

Professional Bondsman

Before me, a Notary Public in and for the State of ________________ personally appeared _________________, a professional bondsman who acknowledged that he executed the foregoing power of attorney.

WITNESS my hand and Notarial Seal, this ______ day of _____________, ______.

_________________________________

Notary Public

My Commission Expires: _____________________

(1975, c. 619, s. 1; 1999‑456, s. 59.)



§ 58-71-160. Security deposit to be maintained.

§ 58‑71‑160.  Security deposit to be maintained.

(a)        Any professional bondsman, whose security deposits with the Commissioner are, for any reason, reduced in value below the requirements of this Article, shall immediately upon receipt of a notice of deficiency from the Commissioner deposit such additional securities as are necessary to comply with the law. No professional bondsman shall sign, endorse, execute, or become surety on any additional bail bonds, or pledge or deposit any cash, check, or other security of any nature in lieu of a bail bond in any county in North Carolina until the professional bondsman has made such additional deposit of securities as required by the notice of deficiency.

(b)        The Commissioner may deny the renewal of any license held by a professional bondsman under this Chapter or may deny the issuance of any license applied for by a professional bondsman under this Chapter if, at the time of the renewal application or license application, the professional bondsman has not complied with a notice of deficiency under subsection (a) of this section. The Commissioner may issue the renewal license or the new license upon compliance by the professional bondsman with the notice of deficiency. (1975, c. 619, s. 1; 2001‑269, s. 2.7.)



§ 58-71-165. Report required.

§ 58‑71‑165.  Report required.

(a)        Each professional bail bondsman shall file with the Commissioner a written report in a form prescribed by the Commissioner regarding all bail bonds on which the bondsman is liable as of the first day of each month showing (i) each individual bonded, (ii) the date the bond was given, (iii) the principal sum of the bond, (iv) the State or local official to whom given, and (v) the fee charged for the bonding service in each instance.

(b)        Each insurer that appoints surety bondsmen in this State shall file with the Commissioner a written report in a form adopted by the Commissioner regarding all bail bonds on which the insurer is liable as of the last day of each calendar quarter showing the total dollar amount for which the insurer is liable. The report shall be filed on or before the fifteenth day following the end of each calendar quarter.

(c)        The reports required by subsection (a) of this section shall be filed on or before the fifteenth day of each month.

(d)        Any person who knowingly and willfully falsifies a report required by this section is guilty of a Class I felony. (1975, c. 619, s. 1; 1989, c. 485, s. 43; 1991, c. 644, s. 20; 1993, c. 539, s. 1276; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑211, s. 27; 2007‑484, s. 44.5; 2007‑507, s. 14.)



§ 58-71-167. Portion of bond premium payments deferred.

§ 58‑71‑167.  Portion of bond premium payments deferred.

(a)        In any case where the agreement between principal and surety calls for some portion of the bond premium payments to be deferred or paid after the defendant has been released from custody, a written memorandum of agreement between the principal and surety shall be kept on file by the surety with a copy provided to the principal, upon request.  The memorandum shall contain the following information:

(1)        The amount of the premium payment deferred or not yet paid at the time the defendant is released from jail.

(2)        The method and schedule of payment to be made by the defendant to the bondsman, which shall include the dates of payment and amount to be paid on each date.

(3)        That the principal is, upon the principal's request, entitled to a copy of the memorandum.

(b)        The memorandum must be signed by the defendant and the bondsman, or one of the bondsman's agents, and dated at the time the agreement is made.  Any subsequent modifications of the memorandum must be in writing, signed, dated, and kept on file by the surety, with a copy provided to the principal, upon request. (1991, c. 644, s. 22.)



§ 58-71-168. Records to be maintained.

§ 58‑71‑168.  Records to be maintained.

All records related to executing bail bonds, including bail bond registers, monthly reports, receipts, collateral security agreements, and memoranda of agreements, shall be kept separate from records of any other business and must be maintained for not less than three years after the final entry has been made. (1991, c. 644, s. 22.)



§ 58-71-170. Examinations.

§ 58‑71‑170.  Examinations.

(a)        Whenever the Commissioner considers it prudent, the Commissioner shall visit and examine or cause to be visited and examined by a competent person appointed by the Commissioner for that purpose any professional bail bondsman, surety bondsman, or runner subject to this Article. For this purpose the Commissioner or person making the examination shall have free access to all records of the licensee that relate to the licensee's business and to the records kept by any of the licensee's agents.

(b)        The Commissioner may conduct examinations of surety bondsmen under G.S. 58‑2‑195 as well as under subsection (a) of this section. (1975, c. 619, s. 1; 1991, c. 644, s. 21; 2001‑269, s. 2.8.)



§ 58-71-175. Limit on principal amount of bond to be written by professional bondsman.

§ 58‑71‑175.  Limit on principal amount of bond to be written by professional bondsman.

No professional bondsman shall become liable on any bond or multiple of bonds for any one individual that totals more than one‑fourth of the value of the securities deposited with the Commissioner at that time, until final termination of liability on such bond or multiple of bonds. (1975, c. 619, s. 1; 1987, c. 728, s. 3; 1989, c. 485, s. 42.)



§ 58-71-180. Disposition of fees.

§ 58‑71‑180.  Disposition of fees.

Fees collected by the Commissioner pursuant to this Article shall be credited to the Insurance Regulatory Fund created under G.S. 58‑6‑25. (1963, c. 1225, s. 32; 1975, c. 619, s. 1; 1991, c. 689, s. 294; 2003‑221, s. 9.)



§ 58-71-185. Penalties for violations.

§ 58‑71‑185.  Penalties for violations.

Except as otherwise provided in this Article, any person who violates any of the provisions of this Article is guilty of a Class 1 misdemeanor. (1963, c. 1225, s. 33; 1975, c. 619, s. 1; 1991, c. 644, s. 19; 1993, c. 539, s. 473; 1994, Ex. Sess., c. 24, s. 14(c); 2000‑180, s. 9.)



§ 58-71-190. Duplication of regulation forbidden.

§ 58‑71‑190.  Duplication of regulation forbidden.

No county, city or town in this State shall license or levy a license tax on bail bondsmen nor require such bondsmen to deposit collateral security as a condition for continuing to write bail bonds. (1975, c. 619, s. 1.)



§ 58-71-195. Conflicting laws.

§ 58‑71‑195.  Conflicting laws.

Section 41.1 of Chapter 105 of the General Statutes of North Carolina and all laws and clauses of laws in conflict with the provisions of the Chapter are hereby repealed.  Provided, however, that in the event of any conflict between the provisions of this Chapter and those of Chapter 15A of the General Statutes of North Carolina, the provisions of Chapter 15A shall control and continue in full force and effect. (1975, c. 619, s. 2.)



§ 58-72-1. Irregularities not to invalidate.

Article 72.

Official Bonds.

§ 58‑72‑1.  Irregularities not to invalidate.

When any instrument is taken by or received under the sanction of the board of county commissioners, or by any person or persons acting under or in virtue of any public authority, purporting to be a bond executed to the State for the performance of any duty belonging to any office or appointment, such instrument, notwithstanding any irregularity or invalidity in the conferring of the office or making of the appointment, or any variance in the penalty or condition of the instrument from the provision prescribed by law, shall be valid and may be put in suit in the name of the State for the benefit of the person injured by a breach of the condition thereof, in the same manner as if the office had been duly conferred or the appointment duly made, and as if the penalty and condition of the instrument had conformed to the provisions of law: Provided, that no action shall be sustained thereon because of a breach of any condition thereof or any part of the condition thereof which is contrary to law. (1842, c. 61; R.C., c. 78, s. 9; 1869‑70, c. 169, s. 16; Code, s. 1891; Rev., s. 279; C.S., s. 324.)



§ 58-72-5. Penalty for officer acting without bond.

§ 58‑72‑5.  Penalty for officer acting without bond.

Every person or officer of whom an official bond is required, who presumes to discharge any duty of his office before executing such bond in the manner prescribed by law, is liable to a forfeiture of five hundred dollars ($500.00) to the use of the State for each attempt so to exercise his office. The clear proceeds of forfeitures provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (R.C., c. 78, s. 8; Code, s. 1882; Rev., s. 278; C.S., s. 325; 1998‑215, s. 91.)



§ 58-72-10. Condition and terms of official bonds.

§ 58‑72‑10.  Condition and terms of official bonds.

Every treasurer, sheriff, coroner, register of deeds, surveyor, and every other officer of the several counties who is required by law to give a bond for the faithful performance of the duties of his office, shall give a bond for the term of the office to which such officer is chosen. (1869‑70, c. 169; 1876‑7, c. 275, s. 5; Code, s. 1874; 1895, c. 207, s. 4; 1899, c. 54, s. 54; Rev., s. 308; C.S., s. 326; 1985, c. 438.)



§ 58-72-15. When county may pay premiums on bonds.

§ 58‑72‑15.  When county may pay premiums on bonds.

In all cases where the officers or any of them named in G.S. 58‑72‑10 are required to give a bond, the county commissioners of the county in which said officer or officers are elected are authorized and empowered to pay the premiums on the bonds of any and all such officer or officers.  The board of commissioners of any county are further authorized and empowered to require individual or blanket bonds for any or all assistants, deputies or other persons regularly employed in the offices of any such county officer or officers, such bond or bonds to be conditioned upon faithful performance of duty, and, in the event of such requirement, to pay the premiums on such individual or blanket bonds. (1937, c. 440; 1953, c. 799.)



§ 58-72-20. Annual examination of bonds; security strengthened.

§ 58‑72‑20.  Annual examination of bonds; security strengthened.

The bonds of the officers named in G.S. 58‑72‑10 shall be carefully examined on the first Monday in December of every year, and if it appears that the security has been impaired, or for any cause become insufficient to cover the amount of money or property or to secure the faithful performance of the duties of the office, then the bond shall be renewed or strengthened, the insufficient security increased within the limits prescribed by law, and the impaired security shall be made good; but no renewal, or strengthening, or additional security shall increase the penalty of said bond beyond the limits prescribed for the term of office. (1869‑70, c. 169; 1876‑7, c. 275, s. 5; Code, s. 1874; 1895, c. 207, s. 4; 1899, c. 54, s. 54; Rev., s. 308; C.S., s. 327.)



§ 58-72-25. Effect of failure to renew bond.

§ 58‑72‑25.  Effect of failure to renew bond.

Upon the failure of any such officer to make such renewal of his bond, it is the duty of the board of commissioners, by an order to be entered of record, to declare his office vacant, and to proceed forthwith to appoint a successor, if the power of filling the vacancy in the particular case is vested in the board of commissioners; but if otherwise, the said board shall immediately inform the proper person having the power of appointment of the fact of such vacancy. (1869‑70, c. 169, s. 2; Code, s. 1875; Rev., s. 309; C.S., s. 328.)



§ 58-72-30. Justification of sureties.

§ 58‑72‑30.  Justification of sureties.

Every surety on an official bond required by law to be taken or renewed and approved by the board of commissioners shall take and subscribe an oath before the chairman of the board or some person authorized by law to administer an oath, that he is worth a certain sum (which shall be not less than one thousand dollars ($1,000)) over and above all his debts and liabilities and his homestead and personal property exemptions, and the sum thus sworn to shall in no case be less in the aggregate than the penalty of the bond.  But nothing herein shall be construed to abridge the power of the said board of commissioners to require the personal presence of any such surety before the board when the bond is offered, or at such subsequent time as the board may fix, for examination as to his financial condition or other qualifications as surety. (1869‑70, c. 169, s. 3; 1879, c. 207; Code, s. 1876; 1889, c. 7; 1891, c. 385; 1901, c. 32; Rev., s. 310; C.S., s. 329.)



§ 58-72-35. Compelling justification before judge; effect of failure.

§ 58‑72‑35.  Compelling justification before judge; effect of failure.

When oath is made before any judge of the superior court by five respectable citizens of any county within his district that after diligent inquiry made they verily believe that the bond of any officer of such county, which has been accepted by the board of commissioners, is insufficient either in the amount of the penalty or in the ability of the sureties, it is the duty of such judge to cause a notice to be served upon such officer requiring him to appear at some stated time and place and justify his bond by evidence other than that of himself or his sureties.  If this evidence so produced fails to satisfy the judge that the bond is sufficient, both in amount and the ability of the sureties, he shall give time to the officer not exceeding 20 days, to give another bond, fixing the amount of the new bond, when there is a deficiency in that particular.  And upon failure of the said officer to give a good bond to the satisfaction of the judge within the 20 days, the judge shall declare the office vacant, and if the appointment be with himself, he shall immediately proceed to fill the vacancy; and if not, he shall notify the persons having the appointing power that they may proceed as aforesaid. (1874‑5, c. 120; Code, s. 1885; Rev., s. 316; C.S., s. 330.)



§ 58-72-40. Successor bonded; official bonds considered liabilities.

§ 58‑72‑40.  Successor bonded; official bonds considered liabilities.

The person so appointed shall give bond before the judge, and the bond so given shall in all respects be subject to the requirements of the law in relation to official bonds; and all official bonds shall be considered debts and liabilities within the meaning of G.S. 58‑72‑30. (1874‑5, c. 120, s. 2; Code, s. 1886; Rev., s.  317; C.S., s. 331.)



§ 58-72-45. Judge to file statement of proceedings with commissioners.

§ 58‑72‑45.  Judge to file statement of proceedings with commissioners.

When a vacancy is declared by the judge, he shall file a written statement of all his proceedings with the clerk of the board of commissioners, to be recorded by him. (1874‑5, c. 120, s. 3; Code, s. 1887; Rev., s. 318; C.S., s. 332.)



§ 58-72-50. Approval, acknowledgment and custody of bonds.

§ 58‑72‑50.  Approval, acknowledgment and custody of bonds.

The approval of all official bonds taken or renewed by the board of commissioners shall be recorded by the clerk to the board. Every such bond shall be acknowledged by the parties thereto or proved by a subscribing witness, before the chairman of the board of commissioners, or before the clerk of the superior court, registered in the register's office in a separate book to be kept for the registration of official bonds, and the original bond, with the approval of the commissioners endorsed thereon and certified by their chairman, shall be deposited with the clerk of the superior court for safekeeping. Provided that an official bond executed as surety by a surety company authorized to do business in this State need not be acknowledged upon behalf of the surety when such bond is executed under seal in the name of the surety by an agent or attorney‑in‑fact by authority of a power of attorney duly recorded in the office of the register of deeds of such county and such bond may be recorded by the register of deeds without an order of probate entered by the clerk of the superior court.  (1869‑70, c. 169, s. 4; 1879, c. 207, s. 2; Code, s. 1877; Rev., s. 311; C.S., s. 333; 1957, c. 1011; 2009‑570, s. 35.)



§ 58-72-55. Clerk records vote approving bond; penalty for neglect.

§ 58‑72‑55.  Clerk records vote approving bond; penalty for neglect.

It is the duty of the clerk of the board of commissioners to record in the proceedings of the board the names of those commissioners who are present at the time of the approval of any official bond, and who vote for such approval.  Every clerk neglecting to make such record, besides other punishment, shall forfeit his office.  Any commissioner may cause his written dissent to be entered on the records of the board. (1790, c. 327, P.R.; 1809, c. 777, P.R.; R.C., c. 78, s. 7; 1869‑70, c. 169, s. 8; Code, s. 1881; Rev., s. 314; C.S., s. 336.)



§ 58-72-60. When commissioner liable as surety.

§ 58‑72‑60.  When commissioner liable as surety.

Every commissioner who approves an official bond, which he knows to be, or which by reasonable diligence he could have discovered to have been, insufficient in the penal sum, or in the security thereof, shall be liable as if he were a surety thereto, and may be sued accordingly by any person having a cause of action on said bond. (1869‑70, c. 169, s. 6; Code, s. 1879; Rev., s. 313; C.S., s. 335.)



§ 58-72-65. Record of board conclusive as to facts stated.

§ 58‑72‑65.  Record of board conclusive as to facts stated.

In all actions under G.S. 58‑72‑60 a copy of the proceedings of the board of commissioners in the particular case, certified by their clerk under his hand and the seal of the county, is conclusive evidence of the facts in such record alleged and set forth. (1869‑70, c. 169, s. 8; Code, s. 1881; Rev., s. 314; C.S., s. 336.)



§ 58-72-70. Person required to approve bond not to be surety.

§ 58‑72‑70.  Person required to approve bond not to be surety.

No member of the board of commissioners, or any other person authorized to take official bonds, shall sign as surety on any official bond upon the sufficiency of which the board of which he is a member may have to pass. (1874‑5, c. 120, s. 3; Code, s. 1887; Rev., s. 315; C.S., s. 337.)



§ 58-73-1. State officers may be bonded in surety company.

Article 73.

Bonds in Surety Company.

§ 58‑73‑1.  State officers may be bonded in surety company.

All persons who are required to give bond to the State of North Carolina to be received by the Governor or by any department of the State government, in lieu of personal security, may give as security for said bond and for the performance of the duties named in the said bond any indemnity or guaranty company authorized to do business in the State of North Carolina, subject to such regulations as the Governor or department may prescribe, and with power in them to demand additional security at any time.  Any person presenting any indemnity or guaranty company as surety shall accompany his bond with a statement of the Insurance Commissioner as to the condition of such company as required by law. (1901, c. 754; Rev., s. 272; C.S., s. 338.)



§ 58-73-5. When surety company sufficient surety on bonds and undertakings.

§ 58‑73‑5.  When surety company sufficient surety on bonds and undertakings.

A bond or undertaking by the laws of North Carolina required or permitted to be given by a public official, fiduciary, or a party to an action or proceeding, conditioned for the doing or not doing of an act specified therein, shall be sufficient when it is executed or guaranteed by a corporation authorized in this State to act as guardian or trustee, or to guarantee the fidelity of persons holding places of public or private trust, or to guarantee the performance of contracts, other than insurance policies, or to give or guarantee bonds and undertakings in actions or proceedings.

The bond or undertaking of a corporation having such power shall be sufficient, although the law or regulation in accordance with which it is given requires two or more sureties, or requires the sureties to be residents or freeholders.  But the clerk of the superior court may exercise his discretion as to accepting such a corporation's surety on the bonds of fiduciaries or parties to actions or proceedings. (1895, c. 270; 1899, c. 54, s. 45; 1901, c. 706; Rev., s. 273; C.S., s. 339.)



§ 58-73-10. Clerk to notify county commissioners of condition of company.

§ 58‑73‑10.  Clerk to notify county commissioners of condition of company.

Each clerk of the superior court shall furnish the chairman of the board of county commissioners of his county with notice of each surety company licensed in this State, and of each surety company whose license has been revoked, in which any officer of the county has been bonded. (Rev., ss. 295, 4803; C.S., s. 340.)



§ 58-73-15. Release of company from liability.

§ 58‑73‑15.  Release of company from liability.

A company executing such bond, obligation or undertaking, may be released from its liability or security on the same terms as are or may be by law prescribed for the release of individuals upon any such bonds, obligations or undertakings. (1899, c. 54, s. 48; Rev., s. 274; C.S., s. 341.)



§ 58-73-20. Company not to plead ultra vires.

§ 58‑73‑20.  Company not to plead ultra vires.

Any company which executes any bond, obligation or undertaking under the provisions of this Article is estopped, in any proceeding to enforce the liability which it assumes to incur, to deny its corporate power to execute such instrument or assume such liability. (1899, c. 54, s. 49; 1901, c. 706, s. 1, subsec. 5; Rev., s. 275; C.S., s. 342.)



§ 58-73-25. Failure to pay judgment is forfeiture.

§ 58‑73‑25.  Failure to pay judgment is forfeiture.

If a surety company against which a judgment is recovered fails to discharge the same within 60 days from the time such final judgment is rendered, it shall forfeit its right to do business in this State, and the Insurance Commissioner shall cancel its license. (1901, c. 706, s. 1, subsec. 5; Rev., s. 275; C.S., s. 343.)



§ 58-73-30. On presentation of proper bond officer to be inducted.

§ 58‑73‑30.  On presentation of proper bond officer to be inducted.

Upon presentation to the person authorized by law to take, accept and file official bonds, of any bond duly executed in the penal sum required by law by the officer chosen to any such office, as principal, and by any surety company, as security thereto, whose insurance or guaranty is accepted as security upon the bonds of United States bonded officials (such insurance company having complied with the insurance laws of the State of North Carolina), or by any other good and sufficient security thereto, such bond shall be received and accepted as sufficient, and the principal thereon shall be inducted into office. (1899, c. 54, s. 53; 1901, c. 706, s. 1, subsec. 5; Rev., s. 276; C.S., s. 344.)



§ 58-73-35. Expense of fiduciary bond charged to fund.

§ 58‑73‑35.  Expense of fiduciary bond charged to fund.

A receiver, assignee, trustee, committee, guardian, executor or administrator, or other fiduciary required by law to give a bond as such, may include as part of his lawful expenses such sums paid to such companies for such suretyship to the extent of bond premiums actually paid per annum on the account of such bonds as the clerk, judge or court may allow. (1901, c. 706, s. 1, subsec. 5; Rev., s. 277; C.S., s. 345; 1939, c. 382.)



§ 58-74-1. Mortgage in lieu of required bond.

Article 74.

Mortgage in Lieu of Bond.

§ 58‑74‑1.  Mortgage in lieu of required bond.

An administrator, executor, guardian, collector or receiver, or an officer required to give an official bond, or the agent or surety of such person or officer, may execute a mortgage on real estate, of the value of the bond required to be given by him to the State of North Carolina, conditioned to the same effect as the bond should be, were the same given, with a power of sale, which power of sale may be executed by the clerk of the superior court, with whom said mortgage shall be deposited, upon a breach of any of the conditions of said mortgage, after advertisement for 30 days. (1874‑5, c. 103, s. 2; Code, s. 118; Rev., s. 265; C.S., s. 346.)



§ 58-74-5. Mortgage in lieu of security for appearance, costs, or fine.

§ 58‑74‑5.  Mortgage in lieu of security for appearance, costs, or fine.

Any person required to give a bond or undertaking, or required to enter into a recognizance for his appearance at any court, in any criminal proceeding, or for the security of any costs or fine in any criminal action, may also execute a mortgage on real or personal property of the value of such bond or recognizance, payable to the State of North Carolina, conditioned as such bond or recognizance would be required, with power of sale, which power shall be executed by the clerk in whose court said mortgage is executed, upon a breach of any of the conditions of said mortgage.

No such mortgage on real property executed for the security for costs or fine shall allow a longer time for payment of said costs or fine than six months from the execution thereof, and no mortgage on personal property a longer time than three months, except in cases of appeal, when the time allowed shall be counted from the date of the final decision in the cause.

All legitimate expenses of sale, which shall only be made after due advertisement according to law, shall be paid out of the proceeds of the sale. (1874‑5, c. 103, s. 3; Code, s. 120; 1891, c. 425, ss. 1, 2, 3; Rev., s. 266; C.S., s. 347; 1973, c. 108, s. 57.)



§ 58-74-10. Cancellation of mortgage in such proceedings.

§ 58‑74‑10.  Cancellation of mortgage in such proceedings.

Any mortgage given by any person in lieu of bond as administrator, executor, guardian, collector, receiver or as an officer required to give an official bond, or as agent or surety of such person or officer, or in lieu of bond or undertaking or recognizance for his appearance at any court in any criminal proceeding, or for the security of any cost or fine in a criminal action which has been registered, when such party as administrator, executor, guardian, collector, or receiver has filed his final account and when the time required by statute for the bond given by any administrator, executor, guardian, collector, or receiver to remain in force for the purpose of action thereon has expired, or when the officer required to give an official bond has fully complied with the conditions of such bond and the time within which suit is allowed by law to be brought thereon has expired, or when the person giving such mortgage in lieu of bond has made his appearance at the court to which he was bound and did not depart the court without leave, or paid the cost or fine required, may be canceled or discharged by the clerk of the superior court of the county where such action was pending or where the mortgage in lieu of bond is recorded by entry of "satisfaction" upon the margin of the record where such mortgage is recorded in the presence of the register of deeds, or his deputy, who shall subscribe his name as a witness thereto, and such cancellation shall have the effect to discharge and release all the right, title and interest of the State of North Carolina in and to the property described in such mortgage. (1905, c. 106; Rev., s. 267; C.S., s. 348; 1921, c. 29, ss. 1, 2; 1925, c. 252, s. 1.)



§ 58-74-15. Validating statute.

§ 58‑74‑15.  Validating statute.

All acts heretofore done by the several superior court clerks, cancelling or satisfying any mortgage, or other instruments, herein mentioned and specified are hereby validated. (1925, c. 252, s. 2.)



§ 58-74-20. Clerk of court may give surety by mortgage deposited with register.

§ 58‑74‑20.  Clerk of court may give surety by mortgage deposited with register.

In all cases where the clerk of the superior court may be required to give surety, he may deposit a mortgage with the register of deeds, payable to the State, and conditioned, as the bond would have been required, with power of sale. The power of sale shall be executed by the register of deeds, upon a breach of any of the conditions of said mortgage; and the register of deeds shall in all cases immediately register the same, at the expense of the said clerk. (1874‑5, c. 103, s. 6; Code, s. 122; Rev., s. 268; C.S., s. 349.)



§ 58-74-25. Mortgage in lieu of bond to prosecute or defend in civil case.

§ 58‑74‑25.  Mortgage in lieu of bond to prosecute or defend in civil case.

It is lawful for any person desiring to commence any civil action or special proceeding, or to defend the same, his agent or surety, to execute a mortgage on real estate of the value of the bond or undertaking required to be given, at the beginning of said action, or at any stage thereof, to the party to whom the bond or undertaking would be required to be made, conditioned to the same effect as such bond or undertaking, with power of sale, which power of sale may be executed upon a breach of any of the conditions of the said mortgage after advertisement for 30 days. (1874‑5, c. 103, s. 1; Code, s. 117; Rev., s. 269; C.S., s. 35.)



§ 58-74-30. Affidavit of value of property required.

§ 58‑74‑30.  Affidavit of value of property required.

In all cases where a mortgage is executed, as hereinbefore permitted, it is the duty of the clerk of the court in which it is executed to require an affidavit of the value of the property mortgaged to be made by at least one witness not interested in the matter, action or proceeding in which the mortgage is given. (1874‑5, c. 103, s. 4; Code, s. 121; Rev., s. 270; C.S., s. 351; 1973, c. 108, s. 58.)



§ 58-74-35. When additional security required.

§ 58‑74‑35.  When additional security required.

If, from any cause, the property mortgaged in lieu of a bond becomes of less value than the amount of the bond in lieu of which the mortgage is given, and it so appears upon affidavit of any person having any interest in the matter as a security for which the mortgage was given, it is the duty of the mortgagor to give additional security by a deposit of money, or the execution of a mortgage on more property, or justify as required in cases where bond or undertaking is given. (1874‑5, c. 103, s. 5; Code, s. 119; Rev., s. 271; C.S., s. 352.)



§ 58-75-1. Deposit of cash or securities in lieu of bond; conditions and requirements.

Article 75.

Deposit in Lieu of Bond.

§ 58‑75‑1.  Deposit of cash or securities in lieu of bond; conditions and requirements.

In lieu of any written undertaking or bond required by law in any matter, before any court of the State, the party required to make such undertaking or bond may make a deposit in cash or securities of the State of North Carolina or of the United States of America, of the amount required by law or, in the case of fiduciaries, of the amount of the trust, in lieu of the said undertaking or bond and such deposit shall be subject to all of the same conditions and requirements as are provided for in written undertakings or bonds, in lieu of which such deposit is made. (1923, c. 58; C.S., s. 352(a); 1947, c. 936.)



§ 58-76-1. Bonds in actions payable to court officer may be sued on in name of State.

Article 76.

Actions on Bonds.

§ 58‑76‑1.  Bonds in actions payable to court officer may be sued on in name of State.

Bonds and other obligations taken in the course of any proceeding at law, under the direction of the court, and payable to any clerk, commissioner, or officer of the court, for the benefit of the suitors in the cause, or others having an interest in such obligation, may be put in suit in the name of the State. (R.C., c. 13, s. 11; Code, s. 51; Rev., s. 280; C.S., s. 353.)



§ 58-76-5. Liability and right of action on official bonds.

§ 58‑76‑5.  Liability and right of action on official bonds.

Every person injured by the neglect, misconduct, or misbehavior in office of any clerk of the superior court, register, surveyor, sheriff, coroner, county treasurer, or other officer, may institute a suit or suits against said officer or any of them and their sureties upon their respective bonds for the due performance of their duties in office in the name of the State, without any assignment thereof; and no such bond shall become void upon the first recovery, or if judgment is given for the defendant, but may be put in suit and prosecuted from time to time until the whole penalty is recovered; and every such officer and the sureties on his official bond shall be liable to the person injured for all acts done by said officer by virtue or under color of his office. (1793, c. 384, s. 1, P.R.; 1825, c. 9, P.R.; 1833, c. 17; R.C., c. 78, s. 1; 1869‑70, c. 169, s. 10; Code, s. 1883; Rev., s. 281; C.S., s. 354; 1973, c. 108, s. 59; 1997‑14, s. 2.)



§ 58-76-10. Complaint must show party in interest; election to sue officer individually.

§ 58‑76‑10.  Complaint must show party in interest; election to sue officer individually.

Any person who brings suit in manner aforesaid shall state in his complaint on whose relation and in whose behalf the suit is brought, and he shall be entitled to receive to his own use the money recovered; but nothing herein contained shall prevent such person from bringing at his election an action against the officer to recover special damages for his injury. (1793, c. 384, ss. 2, 3, P.R.; R.C., c. 78, s. 2; 1869‑70, c. 169, s. 11; Code, s. 1884; Rev., s. 282; C.S., s. 355.)



§ 58-76-15. Summary remedy on official bond.

§ 58‑76‑15.  Summary remedy on official bond.

When a sheriff, coroner, clerk, county or town treasurer, or other officer, collects or receives any money by virtue or under color of his office, and on demand fails to pay the same to the person entitled to require the payment thereof, the person thereby aggrieved may move for judgment in the superior court against such officer and his sureties for any sum demanded; and the court shall try the same and render judgment at the session when the motion shall be made, but 10 days' notice in writing of the motion must have been previously given. (1819, c. 1002, P.R.; R.C., c. 78, s. 5; 1869‑70, c. 169, s. 14; 1876‑7, c. 41, s. 2; Code, s. 1889; Rev., s. 283; C.S., s. 356; 1973, c. 108, s. 60.)



§ 58-76-20. Officer unlawfully detaining money liable for damages.

§ 58‑76‑20.  Officer unlawfully detaining money liable for damages.

When money received as aforesaid is unlawfully detained by any of said officers, and the same is sued for in any mode whatever, the plaintiff is entitled to recover, besides the sum detained, damages at the rate of twelve per centum (12%) per annum from the time of detention until payment. (1819, c. 1002, s. 2, P.R.; R.C., c. 78, s. 9; 1868‑9, c. 169; Code, s. 1890; Rev., s. 284; C.S., s. 357.)



§ 58-76-25. Evidence against principal admissible against sureties.

§ 58‑76‑25.  Evidence against principal admissible against sureties.

In actions brought upon the official bonds of clerks of courts, sheriffs, coroners, or other public officers, and also upon the bonds of executors, administrators, collectors or guardians, when it may be necessary for the plaintiff to prove any default of the principal obligors, any receipt or acknowledgment of such obligors, or any other matter or thing which by law would be admissible and competent for or toward proving the same as against him, shall in like manner be admissible and competent as presumptive evidence only against all or any of his sureties who may be defendants with or without him in said actions. (1844, c. 38; R.C., c. 44, s. 10; 1881, c. 8; Code, s. 1345; Rev., s. 285; C.S., s. 358; 1973, c. 108, s. 61.)



§ 58-76-30. Officer liable for negligence in collecting debt.

§ 58‑76‑30.  Officer liable for negligence in collecting debt.

When a claim is placed in the hands of any sheriff or coroner for collection, and he does not use due diligence in collecting the same, he shall be liable for the full amount of the claim notwithstanding the debtor may have been at all times and is then able to pay the amount thereof. (1844, c. 64; R.C., c. 78, s. 3; 1869‑70, c. 169, s. 12; Code, s. 1888; Rev., s. 286; C.S., s. 359; 1973, c. 108, s. 62.)



§ 58-77-1 through 58-77-5. Repealed by Session Laws 1999-132, s. 12.1, effective June 4, 1999.

Article 77.

Guaranteed Arrest Bond Certificates of Automobile Clubs and Associations in Lieu of Bond.

§ 58‑77‑1 through 58‑77‑5.  Repealed by Session Laws 1999‑132, s. 12.1, effective June 4, 1999.



§ 58-78-1. State Fire and Rescue Commission created; membership.

Article 78.

State Fire and Rescue Commission.

§ 58‑78‑1.  State Fire and Rescue Commission created; membership.

(a)        There is created the State Fire and Rescue Commission of the Department, which shall be composed of 15 voting members to be appointed as follows:

(1)        The Commissioner shall appoint 12 members, two from nominations submitted by the North Carolina State Firemen's Association, one from nominations submitted by the North Carolina Association of Fire Chiefs, one from nominations submitted by the Professional Firefighters of North Carolina Association, one from nominations submitted by the North Carolina Society of Fire Service Instructors, one from nominations submitted by the North Carolina Association of County Fire Marshals, one from nominations submitted by the North Carolina Fire Marshal's Association, two from nominations submitted by the North Carolina Association of Rescue and Emergency Medical Services, Inc., one mayor or other elected city official nominated by the President of the League of Municipalities, one county commissioner nominated by the President of the Association of County Commissioners, and one from the public at large;

(2)        The Governor shall appoint one member from the public at large; and

(3)        The General Assembly shall appoint two members from the public at large, one upon the recommendation of the Speaker of the House of Representatives pursuant to G.S. 120‑121, and one upon the recommendation of the President Pro Tempore of the Senate pursuant to G.S. 120‑121.

Public members may not be employed in State government and may not be directly involved in fire fighting or rescue services.

(b)        Of the members initially appointed by the Commissioner, the nominees of the North Carolina State Firemen's Association and the nominees of the North Carolina Association of Fire Chiefs and the nominees of the Professional Firefighters of North Carolina Association and of the North Carolina Association of Rescue and Emergency Medical Services, Inc., shall serve three‑year terms; the nominees from the North Carolina Society of Fire Service Instructors, the North Carolina Association of County Fire Marshals, and the North Carolina Fire Marshal's Association shall serve two‑year terms; and the mayor or other elected city official, the county commissioner, and the member from the public at large shall serve one‑year terms. The Governor's initial appointee shall serve a three‑year term. The General Assembly's initial appointees shall serve two‑year terms. Thereafter all terms shall be for three years.

(c)        Vacancies shall be filled by the original appointer in the same manner as the original appointment was made, except that vacancies in the appointments made by the General Assembly shall be filled in accordance with G.S. 120‑122.

(d)        Appointed members shall serve until their successors are appointed and qualified.

(e)        The following State officials, or their designees, shall serve by virtue of their offices as nonvoting members of the Commission: the Commissioner of Insurance, the Commissioner of Labor, the Attorney General, the Secretary of Crime Control and Public Safety, the Secretary of Environment and Natural Resources, and the President of the Department of Community Colleges.

(f)         Members of the Commission shall receive per diem and necessary travel and subsistence allowances in accordance with the provisions of G.S. 138‑5 or G.S. 138‑6, as appropriate. (1977, c. 1064, s. 1; 1981, c. 791, ss. 1, 2; 1981 (Reg. Sess., 1982), c. 1191, ss. 21, 22; 1983, c. 840, ss. 1, 2; 1985, c. 757, s. 167(b), (d); 1989, c. 727, s. 218; c. 750, s. 1; 1991, c. 720, s. 47; 1993, c. 155, s. 1; 1995, c. 490, s. 20; 1997‑116, s. 1; 1997‑443, s. 11A.123.)



§ 58-78-5. State Fire and Rescue Commission - Powers and duties.

§ 58‑78‑5.  State Fire and Rescue Commission  Powers and duties.

(a)        The Commission shall have the following powers and duties:

(1)        To formally adopt a State Fire Education and Training Plan, a State Master Plan for Fire Prevention and Control, a Rescue Training Plan, and a State Master Plan for Rescue Services;

(2)        To assist and participate with State and local fire prevention and control agencies in the improvement of fire prevention and control in North Carolina and to work with State and local rescue agencies to improve rescue services in the State;

(3)        To increase the professional skills of fire protection and fire‑fighting personnel and rescue personnel;

(4)        To encourage public support for fire prevention and control and rescue services;

(5)        To accept gifts, bequests, devises, grants, matching funds, and other considerations from private or governmental sources for use in promoting its work;

(6)        To make grants for use in pursuing its objectives, under such conditions as are deemed to be necessary and such other powers as may be necessary to carry out the State's duties with respect to all grants to the State by the United States Fire Administration and the National Fire Academy; and all support programs brought into the State by these two entities shall be coordinated and controlled by the Commission;

(7)        To make studies and recommendations for the improvement of fire prevention and control and rescue services in the State and to make studies and recommendations for the coordination and implementation of effective fire prevention and control and rescue services and for effective fire prevention and control and rescue services education;

(8)        To set objectives and priorities for the improvement of fire prevention and control and rescue services throughout the State;

(9)        To advise State and local interests of opportunities for securing federal assistance for fire prevention and control and rescue services and for improving fire prevention and control and rescue services administration and planning within the State of North Carolina;

(10)      To assist State agencies and institutions of local government and combinations thereof in the preparation and processing of applications for financial aid and to support fire prevention and control, rescue services, and planning and administration;

(11)      To encourage and assist coordination at the federal, State and local government levels in the preparation and implementation of fire prevention and control and rescue services administrative improvements and crime reduction plans;

(12)      To apply for, receive, disburse and audit the use of funds received from any public and private agencies and instrumentalities for fire prevention and control and rescue services, their administration and plans therefor;

(13)      To enter into monitoring and evaluating the results of contracts and agreements necessary or incidental to the discharge of its assigned responsibilities;

(14)      To provide technical assistance to State and local fire prevention and control and rescue agencies in developing programs for improvement;

(14a)    To serve as a central office for the collection and dissemination of information relative to fire service and rescue service activities and programs in State government. All State government agencies conducting fire service and rescue service related programs and activities shall report the status of these programs and activities to the Commission on a quarterly basis and they shall also report to the Commission any new programs or changes to existing programs as they are implemented;

(14b)    To establish voluntary minimum professional qualifications for all levels of fire service and rescue service personnel;

(14c)    To prepare an annual report to the Governor on its fire prevention and control activities and plans, rescue activities and plans, and to recommend legislation concerning fire prevention and control and rescue services;

(14d)    To reimburse the members of the Commission's certification board, in accordance with G.S. 138‑5, for travel and subsistence expenses incurred by them in their duties as certification board officers; and

(15)      To take such other actions as may be deemed necessary or appropriate to carry out its assigned duties and responsibilities.

(16)      To provide workers' compensation benefits under G.S. 58‑87‑10, to create a Volunteer Safety Workers' Compensation Board to assist it in performing this duty, and to reimburse the members of the Commission's Volunteer Safety Workers' Compensation Board in accordance with G.S. 138‑5 for travel and subsistence expenses incurred by them.

(b)        Each State agency involved in fire prevention and control or rescue related activities shall furnish the executive director of the Commission such information as may be required to carry out the intent of this section. (1977, c. 1064, s. 1; 1981, c. 791, ss. 3, 4; 1985, c. 757, s. 167(b); 1989, c. 750, s. 1; 1993, c. 321, s. 41; 1995, c. 507, s. 7.21A(c).)



§ 58-78-10. State Fire and Rescue Commission - Organization; rules and regulations; meetings.

§ 58‑78‑10.  State Fire and Rescue Commission  Organization; rules and regulations; meetings.

(a)        Organization.  The Commission shall elect from its voting members a chairman and vice‑chairman to serve as provided by the rules adopted by the Commission.

(b)        Rules and Regulations.  The Commission shall adopt such rules and regulations, not inconsistent with the laws of this State as may be required by the federal government for programs and grants‑in‑aid for fire protection, firefighting, and rescue purposes which may be made available to the State by the federal government.  The Commission shall be the single State agency responsible for establishing policy, planning and carrying out the State's duties with respect to all programs of and grants to the State by the United States Fire Administration, Federal Emergency Management Agency.  In respect to such programs and grants, the Commission shall have authority to review, approve and maintain general oversight to the State plan and its implementation, including subgrants and allocations to local units of government and local fire prevention and control and rescue agencies.

All actions taken by the Commission in the performance of its duties shall be implemented and administered by the Department.

(c)        Meetings.  The Commission shall meet quarterly.  Seven members shall constitute a quorum.  All meetings shall be open to the public. (1977, c. 1064, s. 1; 1981, c. 791, s. 5; 1983, c. 840, s. 3; 1985, c. 757, s. 167(b), (c), (e), (f); 1989, c. 750, s. 1.)



§ 58-78-15. State Fire and Rescue Commission; staff.

§ 58‑78‑15.  State Fire and Rescue Commission; staff.

(a)        There shall be an executive director nominated by the Commission with direct responsibilities to the Commission, who shall be appointed by the Commissioner.

(b)        Personnel of the Department shall serve as staff to the Commission.  The Department shall provide the clerical and professional services required by the Commission and, at the direction of the Commission, shall develop and administer the State Master Plan for Fire Prevention and Control, the State Fire Education and Training Plan, the Rescue Training Plan, the State Master Plan for Rescue Services, and any additional related programs as may be established by, or assigned to, the Commission. (1977, c. 1064, s. 1; 1985, c. 757, s. 167(b), (i); 1989, c. 750, s. 1.)



§ 58-78-20. State Fire and Rescue Commission - Fiscal affairs.

§ 58‑78‑20.  State Fire and Rescue Commission  Fiscal affairs.

All funds for the operation of the Commission and its staff shall be appropriated to the Department.  All such funds shall be held in a separate or special account on the books of the Department with a separate financial designation or code number to be assigned by the Department of Administration or its agent.  Expenditures for staff salaries and operating expenses shall be made in the same manner as expenditures of any other Department funds.  The Department may hire such additional personnel as may be necessary to handle the work of the Commission, within the limits of funds appropriated to it by the State and made available to it by the federal government. (1957, c. 269, s. 1; 1977, c. 1064, s. 1; 1985, c. 757, s. 167(b), (c); 1989, c. 750, s. 1.)



§ 58-79-1. Fires investigated; reports; records.

Article 79.

Investigation of Fires and Inspection of Premises.

§ 58‑79‑1.  Fires investigated; reports; records.

The Attorney General, through the State Bureau of Investigation, and the chief of the fire department, or chief of police where there is no chief of the fire department, in municipalities and towns, and the county fire marshal and the sheriff of the county and the chief of the rural fire department where such fire occurs outside of a municipality, are hereby authorized to investigate the cause, origin, and circumstances of every fire occurring in such municipalities or counties in which property has been destroyed or damaged, and shall specially make investigation whether the fire was the result of carelessness or design. A preliminary investigation shall be made by the chief of fire department or chief of police, where there is no chief of fire department in municipalities, and by the county fire marshal and the sheriff of the county or the chief of the rural fire department where such fire occurs outside of a municipality, and must be begun within three days, exclusive of Sunday, of the occurrence of the fire, and the Attorney General, through the State Bureau of Investigation, shall have the right to supervise and direct the investigation when he deems it expedient or necessary.

The officer making the investigation of fires shall forthwith notify the Attorney General, and must within one week of the occurrence of the fire furnish to the Attorney General a written statement of all facts relating to the cause and origin of the fire, the kind, value and ownership of the property destroyed, and such other information as is called for by the forms provided by the Attorney General. Departments capable of submitting the required information by the utilization of computers and related equipment, by means of an approved format of standard punch cards, magnetic tapes or an approved telecommunications system, may do so in lieu of the submission of the written statement as provided for in this section. The Attorney General shall keep in his office a record of all reports submitted pursuant to this section. These reports shall at all times be open to public inspection. (1899, c. 58; 1901, c. 387; 1903, c. 719; Rev., s. 4818; C.S., s. 6074; 1943, c. 170; 1969, c. 894; 1977, c. 596, s. 1.)



§ 58-79-5. Attorney General to make examination; arrests and prosecution.

§ 58‑79‑5.  Attorney General to make examination; arrests and prosecution.

It is the duty of the Attorney General to examine, or cause examination to be made, into the cause, circumstances, and origin of all fires occurring within the State to which his attention has been called in accordance with the provisions of G.S. 58‑79‑1, or by interested parties, by which property is accidentally or unlawfully burned, destroyed, or damaged, whenever in his judgment the evidence is sufficient, and to specially examine and decide whether the fire was the result of carelessness or the act of an incendiary. The Attorney General shall, in person, by deputy or otherwise, fully investigate all circumstances surrounding such fire, and, when in his opinion such proceedings are necessary, take or cause to be taken the testimony on oath of all persons supposed to be cognizant of any facts or to have means of knowledge in relation to the matters as to which an examination is herein required to be made, and shall cause the same to be reduced in writing. If the Attorney General or any deputy appointed to conduct such investigations, is of the opinion that there is evidence to charge any person or persons with the crime of arson, or other willful burning, or fraud in connection with the crime of arson or other willful burning, he may arrest with warrant or cause such person or persons to be arrested, charged with such offense, and  prosecuted, and shall furnish to the district attorney of the district all such evidence, together with the names of witnesses and all other  information obtained by him, including a copy of all pertinent and material testimony taken in the case. (1899, c. 58, s. 2; 1901, c. 387, s. 2; 1903, c. 719; Rev., s. 4819; C.S., s. 6075; 1943, c. 170; 1955, c. 642, s. 1; 1959, c. 1183; 1973, c. 47, s. 2; 1977, c. 596, s. 2.)



§ 58-79-10. Powers of Attorney General in investigations.

§ 58‑79‑10.  Powers of Attorney General in investigations.

The Attorney General, or his deputy appointed to conduct such examination, has the powers of a trial justice for the purpose of summoning and compelling the attendance of witnesses to testify in relation to any matter which is by provisions of this Article a subject of inquiry and investigation, and may administer oaths and affirmations to persons appearing as witnesses before them. False swearing in any such matter or proceeding is perjury and shall be punished as such. The Attorney General or his deputy has authority at all times of the day or night, in performance of the duties imposed by the provisions of this Article, to enter upon and examine any building or premises where any fire has occurred, and other buildings and premises adjoining or near the same. All investigations held by or under the direction of the Attorney General or his deputy may, in their discretion, be private, and persons other than those required to be present by the provisions of this Article may be excluded from the place where the investigation is held, and witnesses may be kept apart from each other and not allowed to communicate with each other until they have been examined. (1899, c. 58, s. 3; 1901, c. 387, s. 3; Rev., s. 4820; C.S., s. 6076; 1943, c. 170; 1977, c. 596, s. 2.)



§ 58-79-15. Failure to comply with summons or subpoena.

§ 58‑79‑15.  Failure to comply with summons or subpoena.

The failure of a person to comply with a summons or subpoena of the Attorney General or his deputy under G.S. 58‑79‑10 shall be brought before a court of record and punished as for contempt in the same manner as if he had failed to appear and testify before said court of record. (1955, c. 642, s. 2; 1977, c. 596, s. 2.)



§ 58-79-20. Inspection of premises; dangerous material removed.

§ 58‑79‑20.  Inspection of premises; dangerous material removed.

The Commissioner of Insurance, or the chief of fire department or chief of police where there is no chief of fire department, or the city or county building inspector, electrical inspector, heating inspector, or fire prevention inspector has the right at all reasonable hours, for the purpose of examination, to enter into and upon all buildings and premises in their jurisdiction. When any of such officers find in any building or upon any premises overcrowding in violation of occupancy limits established pursuant to the North Carolina State Building Code, combustible material or inflammable conditions dangerous to the safety of such building or premises they shall order the same to be removed or remedied, and this order shall be forthwith complied with by the owner or occupant of such buildings or premises. The owner or occupant may, within twenty‑four hours, appeal to the Commissioner of Insurance from the order, and the cause of the complaint shall be at once investigated by his direction, and unless by his authority the order of the officer above named is revoked it remains in force and must be forthwith complied with by the owner or occupant. The Commissioner of Insurance, fire chief, or building inspector, electrical inspector, heating inspector, or fire prevention inspector shall make an immediate investigation as to the presence of combustible material or the existence of inflammable conditions in any building or upon any premises under their jurisdiction upon complaint of any person having an interest in such building or premises or property adjacent thereto. The Commissioner may, in person or by deputy, visit any municipality or county and make such inspections alone or in company with the local officer. The Commissioner shall submit annually, as early as consistent with full and accurate preparation, and not later than the first day of June, a detailed report of his official action under this Article, and it shall be embodied in his report to the General Assembly. (1899, c. 58, s. 4; 1901, c. 387, s. 4; 1903, c. 719; Rev., s. 4821; C.S., s. 6077; 1943, c. 170; 1969, c. 1063, s. 3; 1977, c. 596, s. 4; 1985, c. 576, s. 2.)



§ 58-79-22. Door lock exemption permit.

§ 58‑79‑22.  Door lock exemption permit.

Any business entity licensed to sell automatic weapons as a federal firearms dealer that is in the business of selling firearms or ammunition and that operates a firing range which rents firearms and sells ammunition that desires to be exempt from the door lock requirements of Chapter 10 of Volume 1 of the North Carolina State Building Code may apply for a permit to do so with the Department in accordance with G.S. 143‑143.4 and rules adopted by the Department. The Department shall charge a permit fee of five hundred dollars ($500.00) for the issuance of a permit issued pursuant to G.S. 143‑143.4. (2001‑324, s. 2.)



§ 58-79-25. Deputy investigators.

§ 58‑79‑25.  Deputy investigators.

It shall be the duty of the Attorney General to appoint two or more persons as deputies, whose particular duty it shall be to investigate forest fires and endeavor to ascertain the persons guilty of setting such fires and cause prosecution to be instituted against those who, as a result of such investigation, are deemed guilty. (1899, c. 58, s. 6; 1901, c. 387, s. 6; 1903, c. 719, s. 2; Rev., s. 4823; 1915, c. 109, s. 2; 1919, c. 186, s. 7; C.S., s. 6078; Ex. Sess. 1924, c. 119; 1943, c. 170; 1977, c. 596, s. 2.)



§ 58-79-30. Repealed by Session Laws 1999-456, s. 66.

§ 58‑79‑30.  Repealed by Session Laws 1999-456, s. 66.



§ 58-79-35. Fire prevention and Fire Prevention Day.

§ 58‑79‑35.  Fire prevention and Fire Prevention Day.

It is the duty of the Commissioner of Insurance, the Superintendent of Public Instruction and the State Board of Education to provide a pamphlet containing printed instructions for properly conducting fire drills in all schools and auxiliary school buildings and the principal of every public and private school shall conduct at least one fire drill every month during the regular school session in each building in his charge where children are assembled. The fire drills shall include all children and teachers and the use of various ways of egress to assimilate evacuation of said buildings under various conditions, and such other regulations as prescribed by the Commissioner of Insurance, Superintendent of Public Instruction and State Board of Education.

The Commissioner of Insurance and Superintendent of Public Instruction shall further provide for the teaching of "Fire Prevention" in the colleges and schools of the State, and to arrange for a textbook adapted to such use. The ninth day of October of every year shall be set aside and designated as "Fire Prevention Day," and the Governor shall issue a proclamation urging the people to a proper observance of the day, and the Commissioner of Insurance shall bring the day and its observance to the attention of the officials of all organized fire departments of the State, whose duty it shall be to disseminate the materials and to arrange suitable programs to be followed in its observance. (1915, c. 166, s. 5; C.S., s. 6080; 1925, c. 130; 1943, c. 170; 1947, c. 781; 1957, c. 845.)



§ 58-79-40. Insurance company to furnish information.

§ 58‑79‑40.  Insurance company to furnish information.

(a)        The chief of any municipal fire or police department, county fire marshal or sheriff, or special agent of the State Bureau of Investigation may request any insurance company investigating a fire loss of real or personal property to release any information in its possession relative to that loss. The company shall release the information and cooperate with any official authorized to request such information pursuant to this section. The information shall include, but is not limited to:

(1)        Any insurance policy relevant to a fire loss under investigation and any application for such a policy;

(2)        Policy premium payment records;

(3)        History of previous claims made by the insured for fire loss;

(4)        Material relating to the investigation of the loss, including statements of any person, proof of loss, and any other relevant evidence.

(b)        If an insurance company (or insurance agency) has reason to suspect that a fire loss to its insured's real or personal property was caused by incendiary means, the company shall furnish the State Bureau of Investigation with all relevant material acquired during its investigation of the fire loss, cooperate with and take such action as may be requested of it by any law‑enforcement agency, and permit any person ordered by a court to inspect any of its records pertaining to the policy and the loss.

(c)        In the absence of fraud or malice, no insurance company (or insurance agency), or person who furnishes information on its behalf, shall be liable for damages in a civil action or subject to criminal prosecution for any oral or written statement made or any other action that is necessary to supply information required pursuant to this section.

(d)        The officials and departmental and agency personnel receiving any information furnished pursuant to this section shall hold the information in confidence until such time as its release is required pursuant to a criminal or civil proceeding.

(e)        Any official referred to in subsection (a) of this section may be required to testify as to any information in his possession regarding the fire loss of real or personal property in any civil action in which any person seeks recovery under a policy against an insurance company for the fire loss. (1977, c. 520, s. 1.)



§ 58-79-45. Fire incident reports.

§ 58‑79‑45.  Fire incident reports.

(a)        Whenever a fire department responds to a fire, the chief of that department shall complete or cause to be completed a fire incident report, which report shall be on a form prescribed by the Department of Insurance.  When such report is made without fraud, bad faith, or actual malice, the person making the report is not subject to liability for libel or slander.

(b)        The fire department shall forward a copy of the completed form to the fire marshal of the county in which the fire occurred.  If there is no fire marshal in that county, the fire department shall forward a copy of the report to the county commissioners.  The fire department shall retain the original of the report.  The fire department and the fire marshal or county commissioners to whom reports are sent shall retain the reports for a period of five years.

(c)        At the request of any person, the county fire marshal or county commissioners shall provide such person, for a reasonable copying charge, a certified copy of the report. (1989 (Reg. Sess., 1990), c. 1054, s. 7.)



§ 58-80-1. Purpose of Article; meaning of "State Fire Marshal".

Article 80.

State Volunteer Fire Department.

§ 58‑80‑1.  Purpose of Article; meaning of "State Fire Marshal".

The purpose of this Article shall be the creation of a State Volunteer Fire Department to provide protection for property lying outside the boundaries of municipalities, and to render assistance anywhere within the State of North Carolina, in municipalities or counties, in emergencies caused by fire, floods, tornadoes, or otherwise, in the manner and subject to the conditions provided in this Article. As used in this Article and elsewhere in the General Statutes, "State Fire Marshal" means the Commissioner of Insurance of the State of North Carolina. (1939, c. 364, s. 1; 1985, c. 666, s. 66.)



§ 58-80-5. Personnel.

§ 58‑80‑5.  Personnel.

The personnel of the North Carolina State Volunteer Fire Department shall consist of all active members of the organized fire departments, who are members of the North Carolina State Firemen's Association, of municipalities whereof the governing bodies shall subscribe to and endorse this Article. (1939, c. 364, s. 2.)



§ 58-80-10. Organization.

§ 58‑80‑10.  Organization.

The North Carolina State Fire Marshal shall be chief of the State Volunteer Fire Department; regular municipal fire chiefs shall be assistant chiefs; assistant chiefs shall be deputy chiefs; battalion chiefs, captains; lieutenants and privates shall hold the same position that they occupy in their municipal companies. When engaged in rendering assistance at the scene of any emergency, the ranking officer of the first department arriving at the scene of the emergency shall have complete charge of all operations until the arrival of a superior officer. All subordinate officers and men shall act under the direction of such ranking officer. Whenever present at the scene of an emergency, the chief shall have full and complete control and authority over operations of all members of the Department. (1939, c. 364, s. 3.)



§ 58-80-15. Acceptance by municipalities.

§ 58‑80‑15.  Acceptance by municipalities.

Any municipality having an organized fire department and desiring to participate in the establishment of the State Volunteer Fire Department, may do so by a resolution of the governing body accepting and endorsing the provisions of this Article: Provided, that acceptance shall not be compulsory. (1939, c. 364, s. 4.)



§ 58-80-20. Withdrawal.

§ 58‑80‑20.  Withdrawal.

Any municipality which has accepted the provisions of this Article may withdraw its fire departments from membership in the State Volunteer Fire Department by resolution of the governing body thereof. Notice of such withdrawal shall be given to the State Fire Marshal and withdrawal shall not become effective until 60 days after his receipt thereof. (1939, c. 364, s. 5.)



§ 58-80-25. Dispatching firemen and apparatus from municipalities.

§ 58‑80‑25.  Dispatching firemen and apparatus from municipalities.

Municipalities endorsing this Article shall retain full and complete control and authority in sending or permitting firemen and apparatus to go beyond the limits of the municipality.  The governing bodies of such municipalities shall designate and authorize a person, and at least two alternates, who shall have authority to grant or deny permission to firemen and apparatus to leave the municipality in all cases where request is made for assistance beyond its corporate limits, and the municipality shall, through the office of its municipal fire chief, furnish to the office of the State Commissioner of Insurance, and to the secretary of the North Carolina State Firemen's Association, a list of the persons so authorized by the municipality.  The secretary of the State Firemen's Association shall furnish to all municipalities and counties accepting this Article a list of all such persons so designated in all municipalities within the State. (1939, c. 364, s. 6; 1943, c. 170.)



§ 58-80-30. No authority in State Volunteer Fire Department to render assistance to nonaccepting counties.

§ 58‑80‑30.  No authority in State Volunteer Fire Department to render assistance to nonaccepting counties.

The State Volunteer Fire Department shall not have authority to render assistance in any emergency occurring within a county which has not accepted the terms and conditions of this Article by resolution of the board of county commissioners: Provided, that nothing in this Article shall be construed to prevent any municipality from voluntarily permitting its fire department to render assistance in any emergency, notwithstanding that it may arise in a county which has failed to accept this Article. (1939, c. 364, s. 7.)



§ 58-80-35. Acceptance by counties.

§ 58‑80‑35.  Acceptance by counties.

Any county desiring to accept the benefits of this Article may do so by resolution of the board of county commissioners.  Any such county may thereupon make agreements and enter into contracts with respect to payment for services rendered by the State Volunteer Fire Department within its boundaries in the following manner:

The county may contract with any municipality which has accepted the terms of this Article, whether within or without said county, to pay to such municipality an annual fee as a consideration for the municipality providing equipment and carrying compensation insurance which will enable it to respond to calls from within the county so contracting, and to pay an additional sum per truck for each mile traveled from the station house to the scene of the emergency, and to pay an additional sum per truck per hour or fraction thereof for the use of its water or chemical pumping equipment.  Said sums shall be paid to the city within 30 days after such services have been performed: Provided, that nothing in this section shall be construed to prevent the county and municipality from adopting a different schedule of fees in cases where those provided above shall be considered excessive or inadequate: Provided, that if the emergency shall occur within the limits of another city or town, such city or town and not the county wherein it lies shall be responsible for the payments and shall assume all liabilities as provided in this section. (1939, c. 364, s. 8; 1973, c. 803, s. 5.)



§ 58-80-40. Municipalities not to be left unprotected.

§ 58‑80‑40.  Municipalities not to be left unprotected.

At no time shall the entire personnel or equipment of any municipal fire department be absent from the municipality in response to a call to another municipality, or other place lying at a distance exceeding two miles from the corporate limits, but there shall remain within the municipal limits such personnel and equipment as in the judgment of the local fire chief might provide sufficient protection during the absence of the remainder. (1939, c. 364, s. 9.)



§ 58-80-45. Rights and privileges of firemen; liability of municipality.

§ 58‑80‑45.  Rights and privileges of firemen; liability of municipality.

When responding to a call and while working at a fire or other emergency outside the limits of the municipality by which they are regularly employed or in volunteer fire service, all members of the State Volunteer Fire Department shall have the same authority, rights, privileges and immunities which are afforded them while responding to calls within their home municipality.  In permitting its fire department or equipment to attend an emergency or answer a call beyond the municipal limits, whether under the terms of this Article or otherwise, a municipality shall be deemed in exercise of a governmental function, and shall hold the privileges and immunities attendant upon the exercise of such functions within its corporate limits. (1939, c. 364, s. 10.)



§ 58-80-50. Relief in case of injury or death.

§ 58‑80‑50.  Relief in case of injury or death.

In case of injury or death of any member of the State Volunteer Fire Department arising out of and in the course of the performance of his duties, while such member is assisting at any emergency arising beyond the limits of the municipality with which he is connected, or while going to or returning from the scene of such emergency, such fireman shall be entitled to compensation under the terms of the North Carolina Workers' Compensation Act, and the municipality with which he is connected shall be liable for the compensation provided under that Act. (1939, c. 364, s. 11; 1991, c. 636, s. 3.)



§ 58-80-55. Local appropriations.

§ 58‑80‑55.  Local appropriations.

Each county and municipality is authorized to make appropriations for the purposes of this Article and to fund them by levy of property taxes pursuant to G.S. 153A‑149 and 160A‑209 and by the allocation of other revenues whose use is not otherwise restricted by law.  Sanitary districts are authorized to make appropriations for the purposes of this Article and to fund them by annual levy of a tax on property having a situs in the district under the rules and according to the procedures prescribed in the Machinery Act (Chapter 105, Subchapter II) and by the allocation of other revenues whose use is not otherwise restricted by law. (1973, c. 803, s. 4.)



§ 58-80-60. Sums from contingent fund of State made available for administration of Article.

§ 58‑80‑60.  Sums from contingent fund of State made available for administration of Article.

In order to assist in carrying out the purposes of the Article the Governor may, from time to time, make provisions for assistance to the North Carolina State Firemen's Association in a sum not to exceed two thousand five hundred dollars ($2,500), in any one year, out of the contingent fund appropriated in the General Appropriation Act. One half of the amount so provided shall, in each instance, go to the State Firefighters' Relief Fund, and one half to the expenses of the said Association incurred in carrying out the provisions of this Article. (1939, c. 364, s. 12; 2007‑246, s. 2.)



§ 58-81-1: Repealed by Session Laws 1995, c. 517, s. 33.

Article 81.

Hotels; Safety Provisions.

§ 58‑81‑1:  Repealed by Session Laws 1995, c.  517, s. 33.



§ 58-81-5. Careless or negligent setting of fires.

§ 58‑81‑5.  Careless or negligent setting of fires.

Any person who in any fashion or manner negligently or carelessly sets fire to any bedding, furniture, draperies, house or household furnishings or other equipment or appurtenances in or to any hotel or other building of like occupancy shall be guilty of a Class 1 misdemeanor. (1947, c. 1066; 1993, c. 539, s. 474; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 58-81-10. Penalty for noncompliance.

§ 58‑81‑10.  Penalty for noncompliance.

Any owner, owners, proprietor or keeper of any hotel or other building of like occupancy who fails to comply with any of the foregoing provisions of this Article shall be guilty of a Class 3 misdemeanor and punished only by a fine of not less than ten dollars ($10.00) nor more than fifty dollars ($50.00).  Each day of noncompliance herewith shall constitute a separate offense. (1947, c. 1066; 1993, c. 539, s. 475; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 58-81-15. Construction of Article.

§ 58‑81‑15.  Construction of Article.

Nothing in this Article shall be construed to limit powers granted to and duties imposed upon the chiefs of fire departments and building inspectors by Article 11, Chapter 160 of the General Statutes of North Carolina, but the powers granted in this Article shall be in addition thereto. (1947, c. 1066.)



§ 58-82-1. Authority of firemen; penalty for willful interference with firemen.

Article 82.

Authority and Liability of Firemen.

§ 58‑82‑1.  Authority of firemen; penalty for willful interference with firemen.

Members and employees of county, municipal corporation, fire protection district, sanitary district or privately incorporated fire departments shall have authority to do all acts reasonably necessary to extinguish fires and protect life and property from fire. Any person, including the owner of property which is burning, who shall willfully interfere in any manner with firemen engaged in the performance of their duties shall be guilty of a Class 1 misdemeanor. (1965, c. 648; 1993, c. 539, s. 476; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 58-82-5. Liability limited.

§ 58‑82‑5.  Liability limited.

(a)        For the purpose of this section, a "rural fire department" means a bona fide fire department incorporated as a nonprofit corporation which under schedules filed with or approved by the Commissioner of Insurance, is classified as not less than Class "9" in accordance with rating methods, schedules, classifications, underwriting rules, bylaws, or regulations effective or applied with respect to the establishment of rates or premiums used or charged pursuant to Article 36 or Article 40 of this Chapter and which operates fire apparatus of the value of five thousand dollars ($5,000) or more.

(b)        A rural fire department or a fireman who belongs to the department shall not be liable for damages to persons or property alleged to have been sustained and alleged to have occurred by reason of an act or omission, either of the rural fire department or of the fireman at the scene of a reported fire, when that act or omission relates to the suppression of the reported fire or to the direction of traffic or enforcement of traffic laws or ordinances at the scene of or in connection with a fire, accident, or other hazard by the department or the fireman unless it is established that the damage occurred because of gross negligence, wanton conduct or intentional wrongdoing of the rural fire department or the fireman.

(c)        Any member of a volunteer fire department or rescue squad who receives no compensation for his services as a fire fighter or emergency medical care provider, who renders first aid or emergency health care treatment at the scene of a fire to a person who is unconscious, ill, or injured as a result of the fire shall not be liable in civil damages for any acts or omissions relating to such services rendered, unless such acts or omissions amount to gross negligence, wanton conduct or intentional wrongdoing. (1983, c. 520, s. 1; 1985, c. 611, s. 1; 1987, c. 146, s. 2.)



§ 58-82A-1. (Effective February 1, 2010) State Fire Marshal establish pyrotechnic safety guidelines.

Article 82A.

Pyrotechnics Training and Permitting.

(Effective February 1, 2010)

§ 58‑82A‑1.  (Effective February 1, 2010) State Fire Marshal establish pyrotechnic safety guidelines.

(a)        Guidelines.  The State Fire Marshal, in consultation with the State Fire and Rescue Commission, must establish guidelines, testing, and training requirements for the following:

(1)        Individuals who assist a display operator with the exhibition, use, handling, or discharge of pyrotechnics in connection with a concert or public exhibition authorized under Article 54 of Chapter 14 of the General Statutes.

(2)        Individuals seeking to obtain a display operator permit under this Article.

(b)        Definitions.  The definitions in G.S. 14‑410 apply in this Article.

(c)        Rule making.  The Commissioner may adopt rules to implement this Article.  (2009‑507, s. 3.)



§ 58-82A-2. (Effective February 1, 2010) Individual training requirements.

§ 58‑82A‑2.  (Effective February 1, 2010) Individual training requirements.

An individual may not use, handle, exhibit, or discharge pyrotechnics in connection with a concert or public exhibition, as allowed under Article 54 of Chapter 14 of the General Statutes, unless the individual successfully completes the training approved or offered by the Commissioner of Insurance through the Office of State Fire Marshal or meets all of the following conditions:

(1)        Is an active member in good standing with a local fire or rescue department and has experience in pyrotechnics or explosives, as verified by the State Fire Marshal.

(2)        Possesses the professional qualifications required by the State Fire Marshal or the professional qualifications required by the jurisdiction where permitting is being sought, whichever is greater. The professional qualifications set by the State Fire Marshal may not be less than the voluntary minimum professional qualifications for all levels of fire service and rescue service personnel established by the State Fire and Rescue Commission under G.S. 58‑78‑5.  (2009‑507, s. 3.)



§ 58-82A-3. (Effective February 1, 2010) Display operator permit.

§ 58‑82A‑3.  (Effective February 1, 2010) Display operator permit.

(a)        Permit Required.  A display operator permit issued by the State Fire Marshal is required for an individual to obtain the necessary authorization under Article 54 of Chapter 14 of the General Statutes to exhibit, use, handle, manufacture, or discharge pyrotechnics at a concert or public exhibition in this State. A permit issued under this section is valid for three years unless it is revoked by the State Fire Marshal.

(b)        Requirements.  The State Fire Marshal may issue a display operator permit to an individual if all of the following conditions are met:

(1)        The individual is at least 21 years of age.

(2)        The individual has assisted with the exhibition, use, or display of pyrotechnics at a concert or public exhibition, as allowed under Article 54 of Chapter 14 of the General Statutes, on at least three occasions.

(3)        The individual successfully completes the minimum training requirements established by the State Fire Marshal.

(4)        The individual successfully passes an examination approved by the State Fire Marshal that demonstrates the individual has the knowledge to safely handle, store, and exhibit Class 1.3g and 1.4g pyrotechnics or provides satisfactory evidence of current certification by a third party acceptable to the State Fire Marshal.

(5)        The individual pays an application fee not to exceed one hundred dollars ($100.00) and the cost of the examination.

(c)        Reciprocity.  The State Fire Marshal may issue a display operator permit to an individual who holds a permit or certification issued by another state, provided the minimum requirements of that state are at least equal to the minimum requirements under this section and the person pays the application fee required under subsection (b) of this section.

(d)        Refusal and Revocation.  The State Fire Marshal may refuse to issue a permit or may revoke a permit issued under this section if any of the following apply:

(1)        The display operator violates any provision of this Article.

(2)        The display operator violates any requirement of a permit issued under G.S. 14‑413.

(3)        The display operator fails to provide direct supervision and control over individuals who assist the permit operator in handling, using, exhibiting, or displaying pyrotechnics.

(4)        The display operator is convicted of a crime under Article 54 of Chapter 14 of the General Statutes.

(5)        Another state revokes the permit or certification issued to that display operator by that state.  (2009‑507, s. 3.)



§ 58-83-1. Authority to send firemen and apparatus beyond territorial limits; privileges and immunities.

Article 83.

Mutual Aid between Fire Departments.

§ 58‑83‑1.  Authority to send firemen and apparatus beyond territorial limits; privileges and immunities.

A county, municipal corporation, fire protection district, sanitary district or incorporated fire department shall have full authority to send, or to decline to send, firemen and apparatus beyond the territorial limits which it normally serves.

When responding to a call and while working at a fire or other emergency outside the territorial limits which it normally serves, members and employees of county, municipal corporation, fire protection district, sanitary district and incorporated fire departments shall have all authority, rights, privileges and immunities including coverage under the Workers' Compensation Laws, as they have when responding to a call and while working at a fire or other emergency inside the territorial limits normally served.

A county, municipal corporation, fire protection district, sanitary district, or incorporated fire department, in attending an emergency or answering a call outside the limits of the county, municipal corporation, fire protection district, sanitary district, or other area normally served, shall have all authority, rights, privileges, and immunities that it would have in attending an emergency or answering a call inside the territorial limits normally served. (1965, c. 707; 1991, c. 636, s. 3.)



§ 58-84-1: Repealed by Session Laws 2006-196, s. 6, effective January 1, 2008, and applicable to proceeds credited to the Department of Insurance on or after that date.

Article 84.

Fund Derived from Insurance Companies.

§ 58‑84‑1:  Repealed by Session Laws 2006‑196, s. 6, effective January 1, 2008, and applicable to proceeds credited to the Department of Insurance on or after that date.



§ 58-84-5. Definitions.

§ 58‑84‑5.  Definitions.

The following definitions apply in Articles 84 through 88 of this Chapter:

(1)        City.  A fire district.

(2)        Clerk.  The clerk of a fire district or, if there is no clerk, the person so designated by the governing body of the fire district.

(3)        Fire district.  Any political subdivision of the State that meets all of the following conditions:

a.         It has an organized fire department under the control of its governing body.

b.         Its fire department has apparatus and equipment that is in serviceable condition for fire duty and is valued at one thousand dollars ($1,000) or more.

c.         It enforces the fire laws to the satisfaction of the Commissioner.

(4)        Town.  A fire district. (1951, c. 1032, s. 1; 1995 (Reg. Sess., 1996), c. 747, s. 5.)



§§ 58-84-10 through 58-84-20: Repealed by Session Laws 1995 (Regular Session, 1996), c. 747, s. 6.

§§ 58‑84‑10 through 58‑84‑20:  Repealed by Session Laws 1995 (Regular Session, 1996), c. 747, s. 6.



§ 58-84-25. Disbursement of funds by Insurance Commissioner.

§ 58‑84‑25.  Disbursement of funds by Insurance Commissioner.

(a)        Distribution.  The Insurance Commissioner shall deduct the sum of three percent (3%) from the tax proceeds credited to the Department pursuant to G.S. 105‑228.5(d)(3) and pay the same over to the treasurer of the State Firemen's Association for general purposes. The Insurance Commissioner shall deduct the sum of two percent (2%) from the tax proceeds and retain the same in the budget of the Department of Insurance for the purpose of administering the disbursement of funds by the board of trustees in accordance with the provisions of G.S. 58‑84‑35. The Insurance Commissioner shall, pursuant to G.S. 58‑84‑50, credit the amount forfeited by nonmember fire districts to the North Carolina State Firemen's Association. The Insurance Commissioner shall distribute the remaining tax proceeds to the treasurer of each fire district as provided in subsections (b) and (c) of this section.

(b)        Allocation to Counties.  The Insurance Commissioner shall allocate to each county an amount of tax proceeds based upon the amount allocated to it in the previous year. If the amount allocable in the current year is less than the amount allocated in the previous year, then the Commissioner shall reduce the amount allocated to each county. The amount of the reduction is equal to the difference in the amount allocated in the previous year and the amount allocable in the current year multiplied by a fraction, the numerator of which is the population of the county and the denominator of which is the population of the State. If the amount allocable in the current year is greater than the amount allocated in the previous year, then the Commissioner shall increase the amount allocated to each county. The amount of the increase is equal to the excess proceeds multiplied by a fraction, the numerator of which is the population of the county and the denominator of which is the population of the State.

(c)        Distribution to Fire Districts.  Once the Insurance Commissioner has allocated the tax proceeds to a county under subsection (b) of this section, the Commissioner shall distribute those allocations to the fire districts in that county. The amount distributed to each fire district is equal to the total amount allocated to the county multiplied by a fraction, the numerator of which is the tax value of the property located in the fire district and the denominator of which is the tax value of all property located in any fire district in that county. A county shall provide the Commissioner with the tax value of property located in each fire district in that county by January 1 of each year. If a county does not submit information that the Commissioner needs to make a distribution by the date the information is due, the Commissioner shall distribute the allocation based on the most recent information the Commissioner has.

(d)        Administration.  These funds shall be held by the treasurer of a fire district as a separate and distinct fund. The fire district shall immediately pay the funds to the treasurer of the local board of trustees upon the treasurer's election and qualification, for the use of the board of trustees of the firemen's local relief fund in each fire district, which board shall be composed of five members, residents of the fire district as hereinafter provided for, to be used by it for the purposes provided in G.S. 58‑84‑35. (1907, c. 831, s. 5; C.S., s. 6067; 1925, c. 41; 1985 (Reg. Sess., 1986), c. 1014, s. 168; 1989, c. 485, s. 63; 1995 (Reg. Sess., 1996), c. 747, s. 7; 2006‑196, s. 7; 2007‑250, s. 2.)



§ 58-84-30. Trustees appointed; organization.

§ 58‑84‑30.  Trustees appointed; organization.

For each county, town or city complying with and deriving benefits from the provisions of this Article, there shall be appointed a local board of trustees, known as the trustees of the  Firefighters' Relief Fund, to be composed of five members, two of whom shall be elected by the members of the local fire department or departments who are qualified as beneficiaries of such fund, two of whom shall be elected by the mayor and board of aldermen or other local governing body, and one of whom shall be named by the Commissioner of Insurance. Their selection and term of office shall be as follows:

(1)        The members of the fire department shall hold an election each January to elect their representatives to above board. In January 1950, the firefighters shall elect one member to serve for two years and one member to serve for one year, then each year in January thereafter, they shall elect only one member and his term of office shall be for two years.

(2)        The mayor and board of aldermen or other local governing body shall appoint, in January 1950, two representatives to above board, one to hold office for two years and one to hold office for one year, and each year in January thereafter they shall appoint only one representative and his term of office shall be for two years.

(3)        The Commissioner of Insurance shall appoint one representative to serve as trustee and he shall serve at the pleasure of the Commissioner.

All of the above trustees shall hold office for their elected or appointed time, or until their successors are elected or appointed, and shall serve without pay for their services. They shall immediately after election and appointment organize by electing from their members a chairman and a secretary and treasurer, which two last positions may be held by the same person. The treasurer of said board of trustees shall give a good and sufficient surety bond in a sum equal to the amount of moneys in his hand, to be approved by the Commissioner of Insurance. The cost of this bond may be deducted by the Insurance Commissioner from the receipts collected pursuant to G.S. 58‑84‑10 before distribution is made to local relief funds. If the chief or chiefs of the local fire departments are not named on the board of trustees as above provided, then they shall serve as ex officio members without privilege of voting on matters before the board. (1907, c. 831, s. 6; C.S., s. 6068; 1925, c. 41; 1945, c. 74, s. 1; 1947, c. 720; 1949, c. 1054; 1973, c. 1365; 1985, c. 666, s. 64; 1987, c. 174, ss. 1, 5; 2007‑246, s. 3.)



§ 58-84-35. Disbursement of funds by trustees.

§ 58‑84‑35.  Disbursement of funds by trustees.

The board of trustees shall have entire control of the funds derived from the provisions of this Article, and shall disburse the funds only for the following purposes:

(1)        To safeguard any fireman in active service from financial loss, occasioned by sickness contracted or injury received while in the performance of his duties as a fireman.

(2)        To provide a reasonable support for those actually dependent upon the services of any fireman who may lose his life in the fire service of his town, city, or State, either by accident or from disease contracted or injury received by reason of such service. The amount is to be determined according to the earning capacity of the deceased.

(2a)      To provide assistance, upon approval by the Secretary of the State Firemen's Association, to a destitute member fireman who has served honorably for at least five years.

(3)        Repealed by Session Laws 1985, c. 666, s. 61.

(4)        To provide for the payment of any fireman's assessment in the Firemen's Fraternal Insurance Fund of the State of North Carolina if the board of trustees finds as a fact that said fireman is unable to pay the said assessment by reason of disability.

(5)        To provide for benefits of supplemental retirement, workers compensation, and other insurance and pension protection for firefighters otherwise qualifying for benefits from the Firefighters' Relief Fund as set forth in Article 85 of this Chapter.

(6)        To provide for educational benefits to firemen and their dependents who otherwise qualify for benefits from the Firefighters' Relief Fund as set forth in Article 85 of this Chapter.

Notwithstanding any other provisions of law, no expenditures shall be made pursuant to subsections (5) and (6) of this section unless the State Firemen's Association has certified that such expenditures will not render the Fund actuarially unsound for the purposes of providing the benefits set forth in subsections (1), (2), and (4) of this section. If, for any reason, funds made available for subsections (5) and (6) of this section shall be insufficient to pay in full any benefits, the benefits pursuant to subsections (5) and (6) shall be reduced pro rata for as long as the amount of insufficient funds exists. No claim shall accrue with respect to any amount by which a benefit under subsections (5) and (6) shall have been reduced.  (1907, c. 831, s. 6; 1919, c. 180; C.S., s. 6069; Ex. Sess. 1921, c. 55; 1923, c. 22; 1925, c. 41; 1945, c. 74, s. 2; 1985, c. 666, s. 61; 1987, c. 174, ss. 2, 3; 1997‑456, s. 27; 2007‑246, s. 4; 2008‑187, s. 13.)



§ 58-84-40. Trustees to keep account and file certified reports.

§ 58‑84‑40.  Trustees to keep account and file certified reports.

(a)        Each local board of trustees shall keep a correct account of all moneys received and disbursed by them. On a form prescribed by the North Carolina State Firemen's Association, each local board shall certify by October 31 of each year the following to the Association: the balance of the local fund, proof of sufficient bonding, a full accounting of the previous year's expenditures, and a full accounting of membership qualifications. Such certification shall be made concurrently with the local unit's statement of Fire Readiness.

(b)        In turn, the State Firemen's Association shall certify to the Department of Insurance by January 1 of each year on a form prescribed by the Department, the local units which have complied with the requirements of subsection (a) of this section.

(c)        In the event that any board of trustees in any of the towns and cities benefited by this Article shall neglect or fail to perform their duties, or shall willfully misappropriate the funds entrusted in their care by obligating or disbursing such funds for any purpose other than those set forth in G.S. 58‑84‑35, then the Insurance Commissioner shall withhold any and all further payments to such board of trustees, or their successors, until the matter has been fully investigated by an official of the State Firemen's Association, and adjusted to the satisfaction of the Insurance Commissioner.

(d)        In the event that any local relief fund provided for in this Article becomes impaired, then the Firefighters' Relief Fund may in the discretion of its board of trustees assist the local unit administering the fund in providing for relief to injured  firefighters and their dependents or survivors; provided, however, that any funds so provided to such impaired units shall be repaid in full at the statutory rate of interest from future local unit receipts if the impairment resulted from violations of this Article. (1907, c. 831, s. 7; C.S., s. 6070; 1925, c. 41; 1985, c. 666, s. 63; 2007‑246, s. 5.)



§ 58-84-45: Repealed by Session Laws 2000-67, s. 26.21(a).

§ 58‑84‑45:  Repealed by Session Laws 2000‑67, s.  26.21(a).



§ 58-84-46. Certification to Commissioner.

§ 58‑84‑46.  Certification to Commissioner.

On or before October 31 of each year the clerk or finance officer of each city or county that has a local board of trustees under G.S. 58‑84‑30 shall file a certificate of eligibility with the Commissioner. The certificate shall contain information prescribed by administrative rule adopted by the Commissioner. If the certificate is not filed with the Commissioner on or before January 31 in the ensuing year:

(1)        The city or county that failed to file the certificate shall forfeit the payment next due to be paid to its board of trustees.

(2)        The Commissioner shall pay over that amount to the treasurer of the North Carolina State Firemen's Association.

(3)        That amount shall constitute a part of the  Firefighters' Relief Fund. (2000‑67, s. 26.21(b); 2001‑421, s. 3; 2007‑246, s. 6.)



§ 58-84-50. Fire departments to be members of State Firemen's Association.

§ 58‑84‑50.  Fire departments to be members of State Firemen's Association.

For the purpose of supervision and as a guaranty that provisions of this Article shall be honestly administered in a businesslike manner, it is provided that every department enjoying the benefits of this law shall be a member of the North Carolina State Firemen's Association and comply with its constitution and bylaws. If the fire department of any city, town or village shall fail to comply with the constitution and bylaws of said Association, said city, town or village shall forfeit its right to the next annual payment due from the funds mentioned in this Article, and the Commissioner of Insurance shall pay over said amount to the treasurer of the North Carolina State Firemen's Association and same shall constitute a part of the Firefighters' Relief Fund. (1907, c. 831, s. 9; 1919, c. 180; C.S., s. 6072; 1925, c. 41; c. 309, s. 2; 1965, c. 624; 2007‑246, s. 7.)



§ 58-84-55. No discrimination on account of race.

§ 58‑84‑55.  No discrimination on account of race.

The local boards of trustees of the Firefighters' Relief Fund shall make no discrimination based upon race in the payment of benefits. (1907, c. 831, s. 10; C.S., s. 6073; 1985, c. 666, s. 62; 2007‑246, s. 8.)



§ 58-84-60. Immunity.

§ 58‑84‑60.  Immunity.

A person serving on a local board of trustees of the Firefighters' Relief Fund shall be immune individually from civil liability for monetary damages, except to the extent covered by insurance, for any act or failure to act arising out of this service, except where the person:

(1)        Was not acting within the scope of that person's official duties;

(2)        Was not acting in good faith;

(3)        Committed gross negligence or willful or wanton misconduct that resulted in the damages or injury;

(4)        Derived an improper personal financial benefit, either directly or indirectly, from the transaction; or

(5)        Incurred the liability from the operation of a motor vehicle. (2007‑54, s. 1; 2007‑246, s. 8.1.)



§ 58-85-1. Application of fund.

Article 85.

State Appropriation.

§ 58‑85‑1.  Application of fund.

The money paid into the hands of the treasurer of the North Carolina State Firemen's Association shall be known and remain as the "Firefighters' Relief Fund" of North Carolina, and shall be used as a fund for the relief of firefighters and county fire marshals, who are members of this Association, who may be injured or rendered sick by disease contracted in the actual discharge of duty as firefighters or county fire marshals, and for the relief of surviving spouses, children, and if there be no surviving spouse or children, then dependent mothers of the firefighters and county fire marshals killed or dying from disease so contracted in the discharge of duty; to be paid in the manner and in the sums to the individuals of the classes herein named and described as may be provided for and determined upon in accordance with the constitution and bylaws of the Association, and any provisions and determinations made under the constitution and bylaws shall be final and conclusive as to the persons entitled to benefits and as to the amount of benefit to be received, and no action at law shall be maintained against the Association to enforce any claim or recover any benefit under this Article or under the constitution and bylaws of the Association; but if any officer or committee of the Association omit or refuse to perform any duty imposed upon the officer or them, nothing herein contained shall be construed to prevent any proceedings against that officer or committee to compel the officer or them to perform that duty. No firefighter or county fire marshal shall be entitled to receive any benefits under this section until the firefighters' relief fund of his city or town has been exhausted. Notwithstanding the above provisions, the Executive Board of the North Carolina State Firemen's Association is hereby authorized to grant educational scholarships to members and the children of members, to subsidize premium payments of members over 65 years of age to the Firemen's Fraternal Insurance Fund of the North Carolina State Firemen's Association, and to provide accidental death and dismemberment insurance for members of those fire departments not eligible for benefits pursuant to standards of certification adopted by the State Firemen's Association for the use of local relief funds. (1891, c. 468, s. 3; Rev., s. 4393; C.S., s. 6058; 1925, c. 41; 1981 (Reg. Sess., 1982), c. 1215; 1987, c. 174, s. 4; 1993 (Reg. Sess., 1994), c. 678, s. 33; 2004‑199, s. 22(a); 2007‑246, s. 1.)



§ 58-85-5: Reserved for future codification purposes.

§ 58‑85‑5:  Reserved for future codification purposes.



§ 58-85-10. Treasurer to file report and give bond.

§ 58‑85‑10.  Treasurer to file report and give bond.

The treasurer of the North Carolina State Firemen's Association shall make a detailed report to the State Treasurer of the yearly expenditures of the appropriation under Articles 84 through 88 of this Chapter on or before the end of the fiscal year, showing the total amount of money in his hands at the time of the filing of the report, and shall give a bond to the State of North Carolina with good and sufficient sureties to the satisfaction of the Treasurer of the State of North Carolina in a sum not less than the amount of money on hand as shown by said report. (1891, c. 468, s. 4; Rev., s. 4394; C.S., s. 6059; 1925, c. 41.)



§ 58-85-15. Who shall participate in the fund.

§ 58‑85‑15.  Who shall participate in the fund.

The line of duty entitling one to participate in the fund shall be so construed as to mean actual fire duty only, and any actual duty connected with the fire department or county fire marshal office when directed to perform the same by an officer in charge. (1891, c. 468, s. 5; Rev., s. 4395; C.S., s. 6060; 1925, c. 41; 2004‑199, s. 22(b).)



§ 58-85-20. Who may become members.

§ 58‑85‑20.  Who may become members.

Any organized fire company in North Carolina, holding itself ready for duty, may, upon compliance with the requirements of its constitution and bylaws, become a member of the North Carolina State Firemen's Association, and any fireman of good moral character in North Carolina, and belonging to an organized fire company, who complies with the requirements of the constitution and bylaws of the North Carolina State Firemen's Association, may become a member of the Association. Any county fire marshal office may, upon compliance with the requirements of its constitution and bylaws, become a member of the North Carolina Firemen's Association, and any employee of a county fire marshal office of good moral character whose sole duty is to act as a fire marshal, deputy fire marshal, assistant fire marshal, or firefighter of the county, who complies with the requirements of its constitution and bylaws, may become a member of the North Carolina Firemen's Association. (1891, c. 468, s. 6; Rev., s. 4396; C.S., s. 6061; 1925, c. 41; 2004‑199, s. 22(c).)



§ 58-85-25. Applied to members of regular fire company.

§ 58‑85‑25.  Applied to members of regular fire company.

G.S. 58‑85‑1, 58‑85‑10, 58‑85‑15, 58‑85‑20, and 58‑85‑25 shall apply to any fireman or fire marshal who is a member of a regularly organized fire company or county fire marshal office, and is a member in good standing of the North Carolina State Firemen's Association. (1891, c. 468, s. 7; Rev., s. 4397; C.S., s. 6062; 1925, c. 41; 2004‑199, s. 22(d).)



§ 58-85-30. Treasurer to pay fund to Volunteer Firemen's Association.

§ 58‑85‑30.  Treasurer to pay fund to Volunteer Firemen's Association.

(a)        The treasurer of the North Carolina State Firemen's Association shall pay to the treasurer of the North Carolina State Volunteer Firemen's Association one sixth of the funds arising from the three percent (3%) paid the treasurer of the North Carolina State Firemen's Association by the Commissioner each year to be used by the North Carolina State Volunteer Firemen's Association for the purposes set forth in G.S. 58‑84‑35.

(b)        Local units of the North Carolina State Volunteer Firemen's Association shall maintain records and report to the North Carolina State Firemen's Association in accordance with G.S. 58‑84‑40, and shall be subject to the sanctions in G.S. 58‑84‑40. (1925, c. 41; 1985, c. 666, s. 65; 2003‑221, s. 11.)



§ 58-85A-1. Creation of Fund; allocation to local fire districts and political subdivisions of the State.

Article 85A.

State Fire Protection Grant Fund.

§ 58‑85A‑1.  Creation of Fund; allocation to local fire districts and political subdivisions of the State.

(a)        There is created in the Office of State Budget and Management the State Fire Protection Grant Fund. The purpose of the Fund is to compensate local fire districts and political subdivisions of the State for providing local fire protection to State‑owned buildings and their contents.

(b)        The Office of State Budget and Management shall develop and implement an equitable and uniform statewide method for distributing any funds to the State's local fire districts and political subdivisions.

Upon the request of the Director of the Budget, the Department of Insurance shall provide the Office of State Budget and Management all information necessary to develop and implement the formula.

(c)        It is the intent of the General Assembly to appropriate annually to the State Fire Protection Grant Fund up to four million one hundred eighty thousand dollars ($4,180,000) from the General Fund, one hundred fifty‑eight thousand dollars ($158,000) from the Highway Fund, and one million three hundred forty‑five thousand dollars ($1,345,000) from University of North Carolina receipts. Funds received from the General Fund shall be allocated only for providing local fire protection for State‑owned property supported by the General Fund; funds received from the Highway Fund shall be allocated only for providing local fire protection for State‑owned property supported by the Highway Fund; and funds received from University of North Carolina receipts shall be allocated only for providing local fire protection for State‑owned property supported by University of North Carolina receipts.  (1997‑443, s. 23(a); 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b); 2007‑323, ss. 23.4(a), 23.4(b); 2008‑107, s. 22.2.)



§ 58-86-1. Fund established; administration by board of trustees; rules and regulations.

Article 86.

North Carolina Firemen's and Rescue Squad Workers' Pension Fund.

§ 58‑86‑1.  Fund established; administration by board of trustees; rules and regulations.

For the purpose of furthering the general welfare and police powers and obligations of the State with respect to the protection of all its citizens from the consequences of loss or damage by fire and of injury by serious accident or illness, of increasing the protection of life and property against loss or damage by fire, of improving fire fighting and life saving techniques, of increasing the potential of fire departments, rescue squads, organizations and groups, of fostering increased and more widely spread training of personnel of these organizations and groups, and of providing incentive and inducement to participate in fire prevention, fire fighting and rescue squad activities and for the establishment of new, improved or extended fire departments, rescue squads, organizations and groups to the end that ultimately all areas of the State and all of its citizens will receive the benefits of fire protection and rescue squads' activity and a resulting reduction of loss or damage to life and property by fire hazard or injury by serious accident or illness, and in recognition of the public service rendered to the State of North Carolina and its citizens by "eligible firemen and rescue squad workers," as defined by this Article, there is created in this State a fund to be known, and designated as "The North Carolina Firemen's and Rescue Squad Workers' Pension Fund" to be administered as provided in this Article.

The North Carolina Firemen's and Rescue Squad Workers' Pension Fund is established to provide pension allowances and other benefits for eligible firemen and rescue squad workers in the State who elect to become members of the fund.  The board of trustees created by this Article shall have authority to administer the fund and shall make necessary rules and regulations to carry out the provisions of this Article. (1957, c. 1420, s. 1; 1959, c. 1212, s. 1; 1961, c. 980; 1981, c. 1029, s. 1.)



§ 58-86-5. Creation and membership of board of trustees; compensation.

§ 58‑86‑5.  Creation and membership of board of trustees; compensation.

There is created a board to be known as the "Board of Trustees of the North Carolina Firemen's and Rescue Squad Workers' Pension Fund", hereinafter known as "the board".

The board shall consist of six members:

(1)        The State Treasurer, who shall act as chairman.

(2)        The State Insurance Commissioner.

(3)        Repealed by Session Laws 1993, c. 9.

(4)        Four members to be appointed by the Governor; one a paid fireman, one a volunteer fireman, one volunteer rescue squad worker, and one representing the public at large, for terms of four years each. These members may succeed themselves.

The members presently serving on the "Board of Trustees of the Firemen's Pension Fund" shall continue to serve until the expiration of their terms. No member of the board shall receive any salary, compensation or expenses other than that provided in G.S. 138‑6 for each day's attendance at duly and regularly called and held meetings of the board of trustees. (1957, c. 1420, s. 1; 1959, c. 1212, s. 1; 1973, c. 875; 1981, c. 1029, s. 1; 1991 (Reg. Sess., 1992), c. 833, s. 2; 1993, c. 9.)



§ 58-86-10. Powers and duties of the board.

§ 58‑86‑10.  Powers and duties of the board.

The board shall request appropriations out of the general fund for administrative expenses and to provide for the financing of this pension fund, employ necessary clerical assistance, determine all applications for pensions, provide for the payment of pensions, make all necessary rules and regulations not inconsistent with law for the government of this fund, prescribe rules and regulations of eligibility of persons to receive pensions, expend funds in accordance with the provisions of this Article, and generally exercise all other powers necessary for the administration of the fund created by this Article. (1957, c. 1420, s. 1; 1959, c. 1212, s. 1; 1981, c. 1029, s. 1.)



§ 58-86-15. Director.

§ 58‑86‑15.  Director.

There is created an office to be known as Director of the North Carolina Firemen's and Rescue Squad Workers' Pension Fund.  He shall be named by the board and shall serve at its pleasure.  The director shall be subject to the provisions of the State Personnel Act.  The director shall promptly transmit to the State Treasurer all moneys collected by him, which moneys shall be deposited by the State Treasurer into the fund. (1957, c. 1420, s. 1; 1959, c. 1212, s. 1; 1969, c. 359; 1981, c. 1029, s. 1; 1983 (Reg. Sess., 1984), c. 1116, s. 113.)



§ 58-86-20. State Treasurer to be custodian of fund; appropriations; contributions to fund; expenditures.

§ 58‑86‑20.  State Treasurer to be custodian of fund; appropriations; contributions to fund; expenditures.

The State Treasurer shall be the custodian of the North Carolina Firemen's and Rescue Squad Workers' Pension Fund and shall invest its assets in accordance with the provisions of G.S. 147‑69.2 and G.S. 147‑69.3.  The appropriations made by the General Assembly out of the general fund to provide money for administrative expenses shall be handled in the same manner as any other general fund appropriation.  One‑fourth of the appropriation made out of the general fund to provide for the financing of the pension fund shall be transferred quarterly to a special fund to be known as the North Carolina Firemen's and Rescue Squad Workers' Pension Fund.  There shall be set up in the State Treasurer's office a special fund to be known as the North Carolina Firemen's and Rescue Squad Workers' Pension Fund, and all contributions made by the members of this pension fund shall be deposited in the special fund.  All expenditures for refunds, investments or benefits shall be in the same manner as expenditures of other special funds. (1957, c. 1420, s. 1; 1959, c. 1212, s. 1; 1961, c. 980; 1971, c. 30; 1979, c. 467, s. 10; 1981, c. 1029, s. 1.)



§ 58-86-25. "Eligible firemen" defined; determination and certification of volunteers meeting qualifications.

§ 58‑86‑25.  "Eligible firemen" defined; determination and certification of volunteers meeting qualifications.

"Eligible firemen" shall mean all firemen of the State of North Carolina or any political subdivision thereof, including those performing such functions in the protection of life and property through fire fighting within a county or city governmental unit and so certified to the Commissioner of Insurance by the governing body thereof, and who belong to a bona fide fire department which, as determined by the Commissioner, is classified as not less than class "9" or class "A" and "AA" departments in accordance with rating methods, schedules, classifications, underwriting rules, bylaws or regulations effective or applied with respect to the establishment of rates or premiums used or charged pursuant to Article 36 or 40 of this Chapter or by such other reasonable methods as the Commissioner may determine, and which operates fire apparatus and equipment of the value of five thousand dollars ($5,000) or more, and said fire department holds drills and meetings not less than four hours monthly and said firemen attend at least 36 hours of all drills and meetings in each calendar year. "Eligible firemen" shall also mean an employee of a county whose sole duty is to act as fire marshal, deputy fire marshal, assistant fire marshal, or firefighter of the county, provided the board of county commissioners of that county certifies the employee's attendance at no less than 36 hours of all drills and meetings in each calendar year. "Eligible firemen" shall also mean those persons meeting the other qualifications of this section, not exceeding 25 volunteer firemen plus one additional volunteer fireman per 100 population in the area served by their respective departments. Each department shall annually determine and report the names of those firemen meeting the eligibility qualifications of this section to its respective governing body, which upon determination of the validity and accuracy of the qualification shall promptly certify the list to the North Carolina State Firemen's Association. The Firemen's Association shall provide a list of those persons meeting the eligibility requirements of this section to the State Treasurer by January 31 of each year. For the purposes of the preceding sentence, the governing body of a fire department operated: by a county is the county board of commissioners; by a city is the city council; by a sanitary district is the sanitary district board; by a corporation, whether profit or nonprofit, is the corporation's board of directors; and by any other entity is that group designated by the board.  (1957, c. 1420, s. 1; 1959, c. 1212, s. 1; 1981, c. 1029, s. 1; 1983, c. 416, s. 7; 1985, c. 241; 2000‑67, s. 26.22; 2001‑222, s. 1; 2003‑362, s. 1; 2009‑66, s. 2(b).)



§ 58-86-30. "Eligible rescue squad worker" defined; determination and certification of eligibility.

§ 58‑86‑30.  "Eligible rescue squad worker" defined; determination and certification of eligibility.

"Eligible rescue squad worker" means a person who is a member of a rescue or emergency medical services squad that is eligible for membership in the North Carolina Association of Rescue and Emergency Medical Services, Inc., and who has attended a minimum of 36 hours of training and meetings in the last calendar year. Each rescue or emergency medical services squad eligible for membership in the North Carolina Association of Rescue and Emergency Medical Services, Inc., must file a roster certified by the secretary of the association of those rescue or emergency medical services squad workers meeting the requirements of this section with the State Treasurer by January 31 of each calendar year.

"Eligible rescue squad worker" does not mean "eligible fireman" as defined by G.S. 58‑86‑25, nor may an "eligible rescue squad worker" qualify also as an "eligible fireman" in order to receive double benefits available under this Article.  (1981, c. 1029, s. 1; 1991 (Reg. Sess., 1992), c. 833, s. 3; 1995, c. 507, s. 7.21A(h); 2009‑66, s. 2(c).)



§ 58-86-35. Firemen's application for membership in fund; monthly payments by members; payments credited to separate accounts of members; termination of membership.

§ 58‑86‑35.  Firemen's application for membership in fund; monthly payments by members; payments credited to separate accounts of members; termination of membership.

Those firemen who are eligible pursuant to G.S. 58‑86‑25 may make application for membership to the board. Each fireman upon becoming a member of the fund shall pay the director of the fund the sum of ten dollars ($10.00) per month; each payment shall be made no later than 90 days after the end of the calendar year in which the month occurred. The monthly payments shall be credited to the separate account of the member and shall be kept by the custodian so it is available for payment on withdrawal from membership or retirement.

A member may elect to terminate membership in the fund at anytime and request the refund of payments previously made to the fund. However, a member's delinquency in making the monthly payments required by this section does not result in the termination of membership without such an election by the member.  (1957, c. 1420, s. 1; 1959, c. 1212, s. 1; 1981, c. 1029, s. 1; 1995, c. 507, s. 7.21A(d); 2005‑91, s. 14; 2005‑281, s. 1.2; 2009‑66, s. 2(d).)



§ 58-86-40. Rescue squad worker's application for membership in funds; monthly payments by members; payments credited to separate accounts of members; termination of membership.

§ 58‑86‑40.  Rescue squad worker's application for membership in funds; monthly payments by members; payments credited to separate accounts of members; termination of membership.

Those rescue squad workers eligible pursuant to G.S. 58‑86‑30 may apply to the board for membership. Each eligible rescue squad worker upon becoming a member shall pay the director of the fund the sum of ten dollars ($10.00) per month; each payment shall be made no later than 90 days after the end of the calendar year in which the month occurred. The monthly payments shall be credited to the separate account of the member and shall be kept by the custodian so it is available for payment on withdrawal from membership or retirement.

A member may elect to terminate membership in the fund at anytime and request the refund of payments previously made to the fund. However, a member's delinquency in making the monthly payments required by this section does not result in the termination of membership without such an election by the member.  (1981, c. 1029, s. 1; 1983, c. 500, s. 1; 1991 (Reg. Sess., 1992), c. 833, s. 4; 1995, c. 507, s. 7.21A(e); 2005‑91, s. 15; 2005‑281, s. 1.3; 2009‑66, s. 2(e).)



§ 58-86-45. Additional retroactive membership.

§ 58‑86‑45.  Additional retroactive membership.

(a)        Any fireman or rescue squad worker who is now eligible and is a member of a fire department or rescue squad chartered by the State of North Carolina and who has not previously elected to become a member may make application through the board of trustees for membership in the fund on or before March 31, 2001. The person shall make a lump sum payment of ten dollars ($10.00) per month retroactively to the time he first became eligible to become a member, plus interest at an annual rate of eight percent (8%), for each year of his retroactive payments. Upon making the lump sum payment, the person shall be given credit for all prior service in the same manner as if he had made application for membership at the time he first became eligible. Any member who made application for membership subsequent to the time he was first eligible and did not receive credit for prior service may receive credit for this prior service upon lump sum payment of ten dollars ($10.00) per month retroactively to the time he first became eligible, plus interest at an annual rate of eight percent (8%), for each year of his retroactive payments. Upon making this lump sum payment, the date of membership shall be the same as if he had made application for membership at the time he was first eligible. Any fireman or rescue squad worker who has applied for prior service under this subsection shall have until June 30, 2001, to pay for this prior service and, if this payment is not made by June 30, 2001, he shall not receive credit for this service, except as provided in subsection (a1) of this section.

(a1)      Effective July 1, 1993, any fireman or rescue squad worker who is a current or former member of a fire department or rescue squad chartered by the State of North Carolina may purchase credit for any periods of service to any chartered fire department or rescue squad not otherwise creditable by making a lump sum payment to the Annuity Savings Fund equal to the full liability of the service credits calculated on the basis of the assumptions used for purposes of the actuarial valuation of the system's liabilities, which payment shall take into account the retirement allowance arising on account of the additional service credit commencing at the earliest age at which the member could retire on a retirement allowance, as determined by the board of trustees upon the advice of the consulting actuary, plus an administrative fee to be set by the board of trustees.

(b)        An eligible fireman or rescue squad worker who is not yet 35 years old may apply to the board of trustees for membership in the fund at any time. Upon becoming a member, the worker may make a lump sum payment of ten dollars ($10.00) per month retroactively to the time the worker first became eligible to become a member, plus interest at an annual rate to be set by the board for each year of retroactive payments. Upon making this lump sum payment, the worker shall be given credit for all prior service in the same manner as if the worker had applied for membership upon first becoming eligible.

A member who is not yet 35 years old may receive credit for the prior service upon making a lump sum payment of ten dollars ($10.00) for each month since the worker first became eligible, plus interest at an annual rate to be set by the board for each year of retroactive payments. Upon making this lump sum payment, the date of membership shall be the same as if the worker had applied for membership upon first becoming eligible.  (1985 (Reg. Sess., 1986), c. 1014, s. 49.1(a); 1989, c. 693; 1993, c. 429, s. 1; 1995, c. 507, s. 7.21A(f); 2000‑67, s. 26.17(a); 2009‑66, s. 2(f).)



§ 58-86-50: Repealed by Session Laws 2009-66, s. 2.(g), effective July 1, 2009.

§ 58‑86‑50:  Repealed by Session Laws 2009‑66, s. 2.(g), effective July 1, 2009.



§ 58-86-55. Monthly pensions upon retirement.

§ 58‑86‑55.  Monthly pensions upon retirement.

Any member who has served 20 years as an "eligible fireman" or "eligible rescue squad worker" in the State of North Carolina, as provided in G.S. 58‑86‑25 and G.S. 58‑86‑30, and who has attained the age of 55 years is entitled to be paid a monthly pension from this fund. The monthly pension shall be in the amount of one hundred seventy dollars ($170.00) per month. Any retired fireman receiving a pension shall, effective July 1, 2008, receive a pension of one hundred seventy dollars ($170.00) per month.

Members shall pay ten dollars ($10.00) per month as required by G.S. 58‑86‑35 and G.S. 58‑86‑40 for a period of no longer than 20 years. No "eligible rescue squad member" shall receive a pension prior to July 1, 1983. No member shall be entitled to a pension hereunder until the member's official duties as a fireman or rescue squad worker for which the member is paid compensation shall have been terminated and the member shall have retired as such according to standards or rules fixed by the board of trustees.

A member who is totally and permanently disabled while in the discharge of the member's official duties as a result of bodily injuries sustained or as a result of extreme exercise or extreme activity experienced in the course and scope of those official duties and who leaves the fire or rescue squad service because of this disability shall be entitled to be paid from the fund a monthly benefit in an amount of  one hundred seventy dollars ($170.00) per month beginning the first month after the member's fifty‑fifth birthday. All applications for disability are subject to the approval of the board who may appoint physicians to examine and evaluate the disabled member prior to approval of the application, and annually thereafter. Any disabled member shall not be required to make the monthly payment of ten dollars ($10.00) as required by G.S. 58‑86‑35 and G.S. 58‑86‑40.

A member who is totally and permanently disabled for any cause, other than line of duty, who leaves the fire or rescue squad service because of this disability and who has at least 10 years of service with the pension fund, may be permitted to continue making a monthly contribution of ten dollars ($10.00) to the fund until the member has made contributions for a total of 240 months. The member shall upon attaining the age of 55 years be entitled to receive a pension as provided by this section. All applications for disability are subject to the approval of the board who may appoint physicians to examine and evaluate the disabled member prior to approval of the application and annually thereafter.

A member who, because his residence is annexed by a city under Part 2 or Part 3 of Article 4A of Chapter 160A of the General Statutes, or whose department is closed because of an annexation by a city under Part 2 or Part 3 of Article 4A of Chapter 160A of the General Statutes, or whose volunteer department is taken over by a city or county, and because of such annexation or takeover is unable to perform as a fireman or rescue squad worker of any status, and if the member has at least 10 years of service with the pension fund, may be permitted to continue making a monthly contribution of ten dollars ($10.00) to the fund until the member has made contributions for a total of 240 months. The member upon attaining the age of 55 years and completion of such contributions shall be entitled to receive a pension as provided by this section. Any application to make monthly contributions under this section shall be subject to a finding of eligibility by the Board of Trustees upon application of the member.

The pensions provided shall be in addition to all other pensions or benefits under any other statutes of the State of North Carolina or the United States, notwithstanding any exclusionary provisions of other pensions or retirement systems provided by law.  (1957, c. 1420, s. 1; 1959, c. 1212, s. 1; 1961, c. 980; 1971, c. 336; 1977, c. 926, s. 1; 1981, c. 1029, s. 1; 1983, c. 500, s. 2; c. 636, s. 24; 1985 (Reg. Sess., 1986), c. 1014, s. 49.1(b); 1987 (Reg. Sess., 1988), c. 1099, s. 1; 1991, c. 720, s. 48; 1993 (Reg. Sess., 1994), c. 653, s. 1; 1995, c. 507, s. 7.21A(g); 1997‑443, s. 33.25(a); 1998‑212, s. 28.21(a); 2000‑67, s. 26.18; 2002‑113, s. 1; 2002‑126, s. 28.7; 2003‑284, s. 30.19; 2004‑124, s. 31.18; 2005‑276, s. 29.26; 2006‑66, s. 22.19; 2007‑323, s. 28.21; 2008‑107, s. 26.25.)



§ 58-86-60. Payments in lump sums.

§ 58‑86‑60.  Payments in lump sums.

The board shall direct payment in lump sums from the fund in the following cases:

(1)        To any fireman or rescue squad worker upon the attaining of the age of 55 years, who, for any reason, is not qualified to receive the monthly retirement pension and who was enrolled as a member of the fund, an amount equal to the amount paid into the fund by him. This provision shall not be construed to preclude any active fireman or rescue squad worker from completing the requisite number of years of active service after attaining the age of 55 years necessary to entitle him to the pension.

(2)        If any fireman or rescue squad worker dies before attaining the age at which a pension is payable to him under the provisions of this Article, there shall be paid to his widow, or if there be no widow, to the person responsible for his child or children, or if there be no widow or children, then to his heirs at law as may be determined by the board or to his estate, if it is administered and there are no heirs, an amount equal to the amount paid into the member's separate account by or on behalf of the said fireman or rescue squad worker.

(3)        If any fireman or rescue squad worker dies after beginning to receive the pension payable to him by this Article, and before receiving an amount equal to the amount paid into the fund by him, there shall be paid to his widow, or if there be no widow, then to the person responsible for his child or children, or if there be no widow or children, then to his heirs at law as may be determined by the board or to his estate, if it is administered and there are no heirs, an amount equal to the difference between the amount paid into the member's separate account by or on behalf of the said fireman or rescue squad worker and the amount received by him as a pensioner.

(4)        Any member with five or more years of contributing service and who withdraws from the fund shall, upon proper application, be paid all moneys without accumulated earnings on the payments after the time they were made. If any member who has less than five years of contributing service made contributions, or any person, firm, corporation, or other entity has made contributions on behalf of that member and that member withdraws from the fund, the member, person, firm, corporation, or other entity shall be entitled to a refund equal to the amount of contributions made by them after the Board has been notified of the contributor's desire to be refunded its contributions upon the member's withdrawal.  (1957, c. 1420, s. 1; 1959, c. 1212, s. 1; 1977, c. 926, s. 2; 1981, c. 1029, s. 1; 1987, c. 667, s. 1; 2009‑66, s. 2(h); 2009‑365, s. 1.)



§ 58-86-65. Pro rata reduction of benefits when fund insufficient to pay in full.

§ 58‑86‑65.  Pro rata reduction of benefits when fund insufficient to pay in full.

If, for any reason, the fund created and made available for any purpose covered by this Article shall be insufficient to pay in full any pension benefits, or other charges, then all benefits or payments shall be reduced pro rata, for as long as the deficiency in amount exists. No claim shall accrue with respect to any amount by which a pension or benefit payment shall have been reduced. (1957, c. 1420, s. 1; 1959, c. 1212, s. 1; 1981, c. 1029, s. 1.)



§ 58-86-70. Provisions subject to future legislative change.

§ 58‑86‑70.  Provisions subject to future legislative change.

These pensions shall be subject to future legislative change or revision, and no member of the fund, or any person, is deemed to have acquired any vested right to a pension or other payment provided by this Article. (1957, c. 1420, s. 1; 1959, c. 1212, s. 1; 1981, c. 1029, s. 1.)



§ 58-86-75. Determination of creditable service; information furnished by applicants for membership.

§ 58‑86‑75.  Determination of creditable service; information furnished by applicants for membership.

The board shall determine by appropriate rules and regulations the number of years' credit for service of firemen and rescue squad workers. Firemen and rescue squad workers who are now serving as such shall furnish the board with information upon applying for membership as to previous service. Notwithstanding any other provisions of this Article, the Board may grant qualified prior service credits to eligible firemen and rescue squad workers under such terms and conditions that the Board may adopt when the Board determines that an eligible fireman or rescue squad worker has been denied such service credits through no fault of his own. (1957, c. 1420, s. 1; 1959, c. 1212, s. 1; 1981, c. 1029, s. 1; 1987 (Reg. Sess., 1988), c. 1086, s. 29.)



§ 58-86-80. Length of service not affected by serving in more than one department or squad; transfer from one department or squad to another.

§ 58‑86‑80.  Length of service not affected by serving in more than one department or squad; transfer from one department or squad to another.

A fireman's or rescue squad worker's length of service shall not be affected by the fact that he may have served with more than one department or squad, and upon transfer from one department or squad to another, notice of the fact shall be given to the board. (1957, c. 1420, s. 1; 1959, c. 1212, s. 1; 1981, c. 1029, s. 1.)



§ 58-86-85: Repealed by Session Laws 2005-91, s. 13, effective July 1, 2005, and Session Laws 2005-281, s. 1.1, effective August 18, 2005.

§ 58‑86‑85: Repealed by Session Laws 2005‑91, s. 13, effective July 1, 2005, and Session Laws 2005‑281, s. 1.1, effective August 18, 2005.



§ 58-86-90. Exemptions of pensions from attachment; rights nonassignable.

§ 58‑86‑90.  Exemptions of pensions from attachment; rights nonassignable.

Except for the applications of the provisions of G.S. 110‑136, and in connection with a court‑ordered equitable distribution under G.S. 50‑20, the pensions provided are not subject to attachment, garnishments or judgments against the fireman or rescue squad worker entitled to them, nor are any rights in the fund or the pensions or benefits assignable. (1957, c. 1420, s. 1; 1959, c. 1212, s. 1; 1969, c. 486; 1981, c. 1029, s. 1; 1985, c. 402; 1989, c. 792, s. 2.1.)



§ 58-86-91. Deduction for payments to certain employees' or retirees' associations allowed.

§ 58‑86‑91.  Deduction for payments to certain employees' or retirees' associations allowed.

Any member who is a member of a domiciled employees' or retirees' association that has at least 2,000 members, the majority of whom are active or retired employees of the State or public school employees, may authorize, in writing, the periodic deduction from the member's retirement benefits a designated lump sum to be paid to the employees' or retirees' association. The authorization shall remain in effect until revoked by the member. A plan of deductions pursuant to this section shall become void if the employees' or retirees' association engages in collective bargaining with the State, any political subdivision of the State, or any local school administrative unit. (2002‑126, s. 6.4(f).)



§ 58-87-1. Volunteer Fire Department Fund.

Article 87.

Volunteer Safety Workers Assistance.

§ 58‑87‑1.  Volunteer Fire Department Fund.

(a)        Fund.  The Volunteer Fire Department Fund is created as an interest‑bearing, nonreverting fund in the Department to provide matching grants to volunteer fire departments to purchase equipment and make capital improvements. The Commissioner shall administer the Fund. Up to two percent (2%) of the Fund may be used for additional staff and resources to administer the Fund in each fiscal year.

(a1)      Grant Program.  An eligible fire department may apply to the Commissioner for a grant under this section. In awarding grants under this section, the Commissioner must, to the extent possible, select applicants from all parts of the State based upon need. The Commissioner must award the grants on May 15 of each year subject to the following limitations:

(1)        The size of a grant may not exceed thirty thousand dollars ($30,000).

(2)        The applicant shall match the grant on a dollar‑for‑dollar basis.

(3)        The grant may be used only for equipment purchases, payment of highway use taxes on those purchases, or capital expenditures necessary to provide fire protection services.

(4)        An applicant may receive no more than one grant per fiscal year.

(b)        Eligible Fire Department.  A fire department is eligible for a grant under this section if it meets all of the conditions of this subsection. No fire department may be declared ineligible for a grant solely because it is classified as a municipal fire department.

(1)        It serves a response area of 12,000 or less in population. In making the population determination, the Department must use the most recent annual population estimates certified by the State Budget Officer.

(2)        It consists entirely of volunteer members, with the exception that the unit may have paid members to fill the equivalent of six full‑time paid positions.

(3)        It has been certified by the Department of Insurance.

(c)        Report.  The Commissioner must submit a written report to the General Assembly within 60 days after the grants have been made. This report must contain the amount of the grant and the name of the recipient. (1987, c. 709, s. 1; 1987 (Reg. Sess., 1988), c. 1062, ss. 6‑9; 1989, c. 770, s. 30; 1995, c. 507, s. 7.21A(k); 1998‑212, s. 25(a); 1999‑319, s. 1; 2004‑203, s. 5(c); 2006‑196, s. 8; 2007‑250, s. 3.)



§ 58-87-5. Volunteer Rescue/EMS Fund.

§ 58‑87‑5.  Volunteer Rescue/EMS Fund.

(a)        There is created in the Department of Insurance the Volunteer Rescue/EMS Fund to provide grants to volunteer rescue units providing rescue or rescue and emergency medical services to purchase equipment and make capital improvements. An eligible rescue or rescue/EMS unit may apply to the Department of Insurance for a grant under this section. The application form and criteria for grants shall be established by the Department. The North Carolina Association of Rescue and Emergency Medical Services, Inc., shall provide the Department with an advisory priority listing for rescue equipment eligible for funding, and the Department of Health and Human Services shall provide the Department with an advisory priority listing of EMS equipment eligible for funding. The State Treasurer shall invest the Fund's assets according to law, and the earnings shall remain in the Fund. On December 15 of each year, the Department shall make grants to eligible rescue or rescue/EMS units subject to all of the following limitations:

(1)        A grant to an applicant who is required to match the grant with non‑State funds may not exceed twenty‑five thousand dollars ($25,000), and a grant to an applicant who is not required to match the grant with non‑State funds may not exceed three thousand dollars ($3,000).

(2)        An applicant whose liquid assets, when combined with the liquid assets of any corporate affiliate or subsidiary of the applicant, are more than one thousand dollars ($1,000) shall match the grant on a dollar‑for‑dollar basis with non‑State funds.

(3)        The grant may be used only for equipment purchases or capital expenditures.

(4)        An applicant may receive no more than one grant per fiscal year.

In awarding grants under this section, the Department shall to the extent possible select applicants from all parts of the State based upon need. Up to two percent (2%) of the Fund may be used for additional staff and resources to administer the Fund in each fiscal year. In addition, notwithstanding G.S. 58‑78‑20, up to four percent (4%) of the Fund may be used for additional staff and resources for the North Carolina Fire and Rescue Commission.

(b)        A rescue, emergency medical services, or rescue/EMS unit is eligible for a grant under this section if it meets all of the following conditions:

(1)        Repealed by Session Laws 1989 (Regular Session, 1990), c. 1066, s. 33(a).

(2)        It consists entirely of volunteer members, with the exception that the unit may have paid members to fill the equivalent of 10 full‑time paid positions.

(3)        It has been recognized by the Department as an organization that provides rescue, emergency medical services, or rescue and emergency medical services. A unit that provides emergency medical services only is eligible for grant funding only after all those eligible rescue or rescue and emergency medical services units that are approved have been funded each grant year. A unit that only provides emergency medical services may be funded up to the level of emergency medical services that the unit is approved to provide by the authority having jurisdiction.

(4)        It satisfies the eligibility criteria established by the Department under subsection (a) of this section.

(c)        For the purpose of this section and Article 88 of this Chapter, "rescue" means the removal of individuals facing external, nonmedical, and nonpatient related peril to areas of relative safety. A "rescue unit" or "rescue squad" means a group of individuals who are not necessarily trained in emergency medical services, fire fighting, or law enforcement, but who expose themselves to an external, nonmedical, and nonpatient related peril to effect the removal of individuals facing the same type of peril to areas of relative safety. The unit or squad must comply with existing State statutes and with eligibility criteria established by the North Carolina Association of Rescue and Emergency Medical Services, Inc. (1987 (Reg. Sess., 1988), c. 1062, s. 2; 1989, c. 115; c. 534, s. 2; 1989 (Reg. Sess., 1990), c. 1066, s. 33(a); 1991 (Reg. Sess., 1992), c. 943, s. 2; 1995, c. 507, s. 7.21A(l); 1997‑443, s. 11A.20; 1998‑212, s. 25(b); 1999‑319, s. 2; 2005‑283, s. 1.)



§ 58-87-10. Workers' Compensation Fund for the benefit of volunteer safety workers.

§ 58‑87‑10.  Workers' Compensation Fund for the benefit of volunteer safety workers.

(a)        Definition.  As used in this section, the term "eligible unit" means a volunteer fire department or volunteer rescue/EMS unit that is not part of a unit of local government and is exempt from State income tax under G.S. 105‑130.11.

(b)        Creation.  The Workers' Compensation Fund is created in the Department of Insurance as an expendable trust fund. Accordingly, interest and other investment income earned by the Fund accrues to it, and revenue in the Fund at the end of a fiscal year remains in the Fund and does not revert.

(c)        Use.  Revenue in the Workers' Compensation Fund shall be used to provide workers' compensation benefits to members of eligible units. Chapter 97 of the General Statutes governs the payment of benefits from the Fund. Benefits are payable for compensable injuries or deaths that occur on or after July 1, 1996.

(d)        Administration.  The State Fire and Rescue Commission, established under G.S. 58‑78‑1, shall administer the Workers' Compensation Fund and shall perform this duty by contracting with a third‑party administrator. The contracting procedure is not subject to Article 3C of Chapter 143 of the General Statutes. The reasonable and necessary expenses incurred by the Commission in administering the Fund shall be paid out of the Fund by the State Treasurer. The Commission may adopt rules to implement this section.

(e)        Revenue Source.  Revenue is credited to the Workers' Compensation Fund from appropriations made to the Department of Insurance for this purpose. In addition, every eligible unit that elects to participate shall pay into the Fund an amount set annually by the State Fire and Rescue Commission to ensure that the Fund will be able to meet its payment obligations under this section. The amount shall be set as a per capita fixed dollar amount for each member of the roster of the eligible unit.

The payment shall be made to the State Fire and Rescue Commission on or before July 1 of each year. The Commission shall remit the payments it receives to the State Treasurer, who shall credit the payments to the Fund. (1995, c. 507, s. 7.21A(a); 1999‑132, s. 1.2.)



§ 58-88-1. Definitions.

Article 88.

Rescue Squad Workers' Relief Fund.

§ 58‑88‑1.  Definitions.

As used in this Article:

(1)        "Association" means the North Carolina Association of Rescue and Emergency Medical Services, Inc.

(2)        "Board" means the Board of Trustees of the Fund.

(3)        "EMS" means emergency medical services.

(4)        "Fund" means the Rescue Squad Workers' Relief Fund.

(5)        "Secretary‑Treasurer" means the Secretary‑Treasurer of the Association. (1987, c. 584, s. 5.)



§ 58-88-5. Rescue Squad Workers' Relief Fund; trustees; disbursement of funds.

§ 58‑88‑5.  Rescue Squad Workers' Relief Fund; trustees; disbursement of funds.

(a)        The "Rescue Squad Workers' Relief Fund" is created. It consists of the revenue credited to the Fund under G.S. 20‑183.7(c) and shall be used for the purposes set forth in this Article.

(b)        The Executive Committee of the Association shall be the Board of Trustees of the Fund. The Board shall consist of the Commander, Vice‑Commander, Secretary‑Treasurer, and two past Commanders of the Association. The Commander shall be the Chairman of the Board. The Commander, Vice‑Commander, and Secretary‑Treasurer shall appoint the two past Commanders of the Association, who shall serve at the pleasure of the appointing officers.

(c)        The Commissioner of Insurance has exclusive control of the Fund and shall disburse revenue in the Fund to the Association only for the following purposes:

(1)        To safeguard any rescue or EMS worker in active service from financial loss, occasioned by sickness contracted or injury received while in the performance of his or her duties as a rescue or EMS worker.

(2)        To provide a reasonable support for those persons actually dependent upon the services of any rescue or EMS worker who may lose his or her life in the service of his or her town, county, city, or the State, either by accident or from disease contracted or injury received by reason of such service. The amount is to be determined according to the earning capacity of the deceased.

(3)        To award scholarships to children of members, deceased members or retired members in good standing, for the purpose of attending a two year or four year college or university, and for the purpose of attending a two year course of study at a community college or an accredited trade or technical school, any of which is located in the State of North Carolina. Continuation of the payment of educational benefits for children of active members shall be conditioned on the continuance of active membership in the rescue or EMS service by the parent or parents.

(4)        To pay death benefits to those persons who were actually dependent upon any member killed in the line of duty.

(4a)      To pay additional benefits approved by the Board of Trustees of the Fund to rescue and EMS workers who are eligible pursuant to G.S. 58‑88‑10 and who are members of the Association.

(5)        Notwithstanding any other provision of law, no expenditures shall be made pursuant to subdivisions (1), (2), (3), (4), and (4a) of this subsection unless the Board has certified that the expenditures will not render the Fund actuarially unsound for the purpose of providing the benefits set forth in subdivisions (1), (2), (3), (4), and (4a). If, for any reason, funds made available for subdivisions (1), (2), (3), (4), and (4a) are insufficient to pay in full any benefit, the benefits pursuant to subdivisions (1), (2), (3), (4), and (4a) shall be reduced pro rata for as long as the amount of insufficient funds exists. No claims shall accrue with respect to any amount by which a benefit under subdivisions (1), (2), (3), (4), and (4a) has been reduced. (1987, c. 584, s. 5; 1987 (Reg. Sess., 1988), c. 1062, s. 10; 1989 (Reg. Sess., 1990), c. 1066, s. 33(c); 1995, c. 421, s. 1.)



§ 58-88-10. Membership eligibility.

§ 58‑88‑10.  Membership eligibility.

(a)        Any member of a rescue squad or EMS service who is eligible for membership in the Association and who has attended a minimum of 36 hours of training and meetings in the last calendar year; and each rescue squad or EMS service whose members are eligible for membership in the Association who has filed a roster certifying to the Secretary‑Treasurer who certifies to the Commissioner of Insurance by January 1 of each calender year that all eligible members have met the requirements, shall be eligible for the Fund.  Any eligible member who, in the actual discharge of his or her duties as rescue or EMS personnel, is (1) made sick by disease contracted or (2) becomes disabled, shall be entitled to the benefits from the Fund.

(b)        Any organized rescue squad or EMS service in North Carolina holding itself ready for duty may, upon compliance with the requirements of the constitution and by‑laws of the Association, be eligible for membership in the Fund.

(c)        The line of duty entitling one to participate in the Fund shall be so construed as to mean actual rescue or EMS duty only. (1987, c. 584, s. 5.)



§ 58-88-15. Accounting; reports; audits.

§ 58‑88‑15.  Accounting; reports; audits.

The Board shall keep a correct account of all monies received and disbursed by the Board; and shall annually file a report with the Commissioner of Insurance at such time and in such form prescribed by the Commissioner of Insurance and the State Auditor.  The Board shall be bonded by the sum of any money total for which it is responsible.  The books, records, and operations of the Board shall be subject to the oversight of the State Auditor pursuant to Article 5A of Chapter 147 of the General Statutes. (1987, c. 584, s. 5; 1993, c. 257, s. 3.)



§ 58-88-20. Justification of claim.

§ 58‑88‑20.  Justification of claim.

The eligibility of the claimant and the justification of each claim shall be certified by the chief or chief officer of the local department before a magistrate, notary public, or other officer authorized to administer oaths, on a form furnished by the Secretary‑Treasurer.  This form must be accompanied by a certificate of the attending physician on a form also to be furnished by the Secretary‑Treasurer.  Each person receiving benefits from the Fund shall file an annual justification of claim form with the Secretary‑Treasurer stating that the need for the claim still exists. (1987, c. 584, s. 5.)



§ 58-88-25. Application for benefits.

§ 58‑88‑25.  Application for benefits.

Applications for benefits from the Fund shall be made to the Secretary‑Treasurer under the following conditions and procedure:  Within 30 days after the contracting of a disease or the occurrence of accident for which benefits are sought, the chief or chief officer of the local department shall notify the Secretary‑Treasurer in writing that the person applying for benefits is a member of the Fund and request the necessary forms from the Secretary‑Treasurer's office to be submitted for the benefits. (1987, c. 584, s. 5.)



§ 58-88-30. Administration costs.

§ 58‑88‑30.  Administration costs.

The Association shall withhold twelve percent (12%) from the money received pursuant to G.S. 20‑183.7(c) for the administration of the Fund. The Commissioner of Insurance shall withhold two percent (2%) from the money received pursuant to G.S. 20‑183.7(c) for the administration of the Fund.  (1987, c. 584, s. 5; 1989 (Reg. Sess., 1990), c. 1066, s. 33(d); 1991 (Reg. Sess., 1992), c. 943, s. 3; 2008‑107, s. 29.9(a).)



§§ 58-89-1 through 58-89-30: Repealed by Session Laws 2004-162, s. 1, effective January 1, 2005.

Article 89.

Repealed.

§§ 58‑89‑1 through 58‑89‑30: Repealed by Session Laws 2004‑162, s. 1, effective January 1, 2005.



§ 58-89A-1. Title.

Article 89A.

North Carolina Professional Employer Organization Act.

Part 1. In General.

§ 58‑89A‑1.  Title.

This Article shall be known and may be cited as the "North Carolina Professional Employer Organization Act". (2002‑168, s. 8; 2004‑162, s. 1.)



§ 58-89A-5. Definitions.

§ 58‑89A‑5.  Definitions.

In this Article:

(1)        "Applicant" means a person applying for a license or a group license under this Article.

(2)        "Assigned employee" means an employee who is performing services for a client company under a contract between a licensee and a client company in which employment responsibilities are shared or allocated. "Assigned employee" does not include a temporary employee. Individuals who are directors, shareholders, partners, and managers of a client company are assigned employees to the extent the licensee and the client have agreed that those individuals are assigned employees and provided that those individuals meet the criteria of this subdivision and act as operational managers or perform reviews for the client company.

(3)        "Audited GAAP financial statement" means a financial statement that is audited by an independent certified public accountant and presented in accordance with generally accepted accounting principles.

(4)        "Client company" or "client" means a person that contracts with a licensee and is assigned employees by the licensee under that contract.

(5)        "Control", including the terms "controlling", "controlled by", and "under common control with" means the direct or indirect possession of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise. Control is presumed to exist if any natural person directly or indirectly owns, controls, holds with the power to vote, or holds proxies representing ten percent (10%) or more of the voting securities of any other person. This presumption may be rebutted by a showing made in the manner provided by rule of the Commissioner. The Commissioner may determine, after furnishing all persons in interest notice and opportunity to be heard and making specific findings of fact to support such determination, that control exists in fact, notwithstanding the absence of a presumption to that effect.

(6)        "Financial responsibility" means the current and expected future condition of financial solvency sufficient to support a reasonable expectation that an applicant or licensee can successfully conduct its business without jeopardizing the interests of its assigned employees, client companies, or the public.

(7)        "Good moral character" means a personal history of honesty, trustworthiness, fairness, a good reputation for fair dealings, and respect for the rights of others and for state and federal laws.

(8)        "Hazardous financial condition" has the same meaning as in G.S. 58‑47‑60(9).

(9)        "Licensee" means a person licensed under this Article to provide professional employer services. The term includes a professional employer organization group licensed under G.S. 58‑89A‑35(b). Unless specifically stated otherwise in this Article, "licensee" includes persons who are licensed under this Article pursuant to alternative licensing procedures as set forth in G.S. 58‑89A‑76.

(10)      "Managed services" means services provided by an organization that is the sole employer of employees whom it supplies to staff and manage a specific portion of a company's workforce or a specific facility within a company on an ongoing basis. The managed services organization has responsibility for ensuring the capabilities and skills of the employees it supplies or provides, for all employer functions, for supervisory responsibility over the employees, and for management accountability of the facility or function.

(11)      "PEO agreement" means a written contract by and between a client company and a professional employer organization that provides:

a.         For the allocation and sharing between the client company and the licensee of the responsibilities of employers with respect to the assigned employees, including hiring, firing, and disciplining of employees; and

b.         That the licensee and the client company assume the responsibilities required by this Article.

(12)      "Person" has the same meaning as in G.S. 58‑1‑5(9).

(13)      "Personnel placement service" means a job placement service offered through an organization that assists persons seeking employment to find a job with companies that are seeking employees. Companies that hire persons through a personnel placement service are the sole employers of the persons hired, and the personnel placement service does not have any responsibility as an employer.

(14)      "Professional employer organization" or "PEO" means a person that offers professional employer services and includes "staff leasing services companies", "employee leasing companies", "staff leasing companies", and "administrative employers" who offer or propose to offer professional employer services in this State.

(15)      "Professional employer organization group" or "PEO group" means a combination of professional employer organizations that operates under a group license issued under this Article or is otherwise subject to group licensure requirements under G.S. 58‑89A‑35(b).

(16)      "Professional employer services" means an arrangement by which employees of a licensee are assigned to work at a client company and in which employment responsibilities are in fact shared by the licensee and the client company in accordance with G.S. 58‑89A‑100, the employee's assignment is intended to be of a long‑term or continuing nature, rather than temporary or seasonal in nature. "Professional employer services" does not include services that provide temporary employees or independent contractors, a personnel placement service, managed services, payroll services that do not involve employee staffing or leasing, the sharing of employees by commonly owned companies within the meaning of section 414(b) and (c) of the Internal Revenue Code of 1986, as amended, or similar groups that do not meet the requirements of this subdivision.

(17)      "Temporary employees" means persons employed under an arrangement by which an organization hires its own employees and assigns them to a client company to support or supplement the client's workforce in a special work situation, including:

a.         An employee absence;

b.         A temporary skill shortage;

c.         A seasonal workload; or

d.         A special assignment or project. (2002‑168, s. 8; 2004‑162, s. 1; 2007‑127, s. 12.)



§ 58-89A-10: Repealed by Session Laws 2008-124, s. 7.3, effective October 1, 2008.

§ 58‑89A‑10:  Repealed by Session Laws 2008‑124, s. 7.3, effective October 1, 2008.



§ 58-89A-15. Rules.

§ 58‑89A‑15.  Rules.

(a)        The Commissioner may adopt rules necessary to implement, administer, and enforce the provisions of this Article.

(b)        Each licensee and each person subject to licensure requirements under this Article are subject to the provisions of this Article and to the rules adopted by the Commissioner.

(c)        Nothing in this Article preempts the existing statutory or rule‑making authority of any other State agency or entity to regulate professional employer services in a manner consistent with the statutory authority of that State agency or entity. (2002‑168, s. 8; 2004‑162, s. 1.)



§ 58-89A-20. Interagency cooperation.

§ 58‑89A‑20.  Interagency cooperation.

A State agency, in performing duties under other law that affects the regulation of professional employer services, shall cooperate with the Commissioner as necessary to implement, administer, and enforce this Article. (2004‑162, s. 1.)



§ 58-89A-25. Effect of other law on client companies and assigned employees.

§ 58‑89A‑25.  Effect of other law on client companies and assigned employees.

(a)        This Article does not exempt a client company of a licensee, or any assigned employee, from any other license requirements imposed under local, State, or federal law.

(b)        An employee who is licensed, registered, or certified under law and who is assigned to a client company is considered to be an employee of the client company for the purpose of that license, registration, or certification.

(c)        A licensee is not engaged in the unauthorized practice of an occupation, trade, or profession that is licensed, certified, or otherwise regulated by a State agency or other political subdivision of the State, including a county or city, by entering into a PEO agreement with a client company and assigned employees.

(d)        With respect to a bid, contract, purchase order, program, or agreement entered into with the State or a political subdivision of the State, or State program or benefit otherwise available to a client company, a client company's status, certification, or qualification pursuant to the bid, contract, benefit, program, agreement, or State program shall not be affected because the client company has entered into an agreement with a licensee or utilizes the services of a licensee.

(e)        Nothing in this Article or in any PEO agreement or other professional employer services contract shall affect, modify, or amend any collective bargaining agreement or the rights or obligations of any client company, professional employer organization, or any assigned employee under the National Labor Relations Act, 29 U.S.C. § 151, et seq. (2004‑162, s. 1.)



§ 58-89A-30. Other provisions of this chapter.

§ 58‑89A‑30.  Other provisions of this chapter.

G.S. 58‑2‑45, 58‑2‑50, 58‑2‑55, 58‑2‑60, 58‑2‑65, 58‑2‑69, 58‑2‑70, 58‑2‑75, 58‑2‑100, 58‑2‑155, 58‑2‑163, 58‑2‑180, 58‑2‑185, 58‑2‑200, 58‑2‑240, and 58‑3‑100 shall apply to all persons licensed under this Article and all persons subject to licensure requirements under this Article. (2004‑162, s. 1; 2007‑127, s. 13.)



§ 58-89A-31. Tax credits and other incentives.

§ 58‑89A‑31.  Tax credits and other incentives.

For purposes of determination of tax credits and other economic incentives provided by the State or a political subdivision and based on employment, covered employees are considered employees solely of the client. A client shall be entitled to the benefit of any tax credit, economic incentive, or other benefit arising as the result of the employment of covered employees of the client. Each professional employer organization must provide, upon request by a client, employment information that is required by any agency or department of the State or a political subdivision responsible for administration of any tax credit or economic incentive and that is necessary to support a request, claim, application, or other action by a client seeking the tax credit or economic incentive. For purposes of this section, the term "political subdivision" has the same meaning as in G.S. 162A‑65(a)(8).  (2004‑162, s. 1; 2009‑552, s. 4.)



§ 58-89A-35. License required; professional employer organization groups.

Part 2. License Requirements and Limitations.

§ 58‑89A‑35.  License required; professional employer organization groups.

(a)        No person shall engage in or offer professional employer services in this State unless the person holds a license issued under this Article.

(b)        Two or more professional employer organizations that are controlled by the same ultimate parent, entity, or persons may be licensed as a professional employer organization group. A professional employer organization group may satisfy the reporting and financial requirements of this Article on a consolidated basis. As a condition of licensure as a professional employer organization group, each professional employer organization that is a member of the group shall guarantee payment of all financial obligations of every other member. Notwithstanding the definition of "person" in this Article, whenever two or more entities combine to seek issuance of a single license under this Article, the requirements for group licensure under this subsection shall be met before issuance of a license and any license issued will be a group license issued pursuant to this subsection. (2002‑168, s. 8; 2004‑162, s. 1.)



§ 58-89A-40. Qualifications for controlling person.

§ 58‑89A‑40.  Qualifications for controlling person.

(a)        To be qualified to serve as a controlling person of a licensee under this Article, the controlling person shall be at least 18 years of age, be of good moral character, and have educational, managerial, or business experience relevant to:

(1)        Operation of a professional employer organization; or

(2)        Service as a controlling person of a professional employer organization.

(b)        This section does not apply to persons who are licensed pursuant to the alternative licensing procedures set forth in G.S. 58‑89A‑76 or to entities that are controlling persons. (2004‑162, s. 1.)



§ 58-89A-45. Reserved.

§ 58‑89A‑45.  Reserved.



§ 58-89A-50. Surety bond; letter of credit; other deposits.

§ 58‑89A‑50.  Surety bond; letter of credit; other deposits.

(a)        An applicant for licensure shall file with the Commissioner a surety bond for the benefit of the Commissioner as follows:

(1)        If the applicant was initially licensed prior to October 1, 2008, the bond, or other items as provided for in subsection (f) of this section, shall be in the amount of one hundred thousand dollars ($100,000).

(2)        If the applicant was not initially licensed prior to October 1, 2008, the bond, or other items as provided for in subsection (f) of this section, shall be in an amount equal to five percent (5%) of the applicant's prior year's total North Carolina wages, benefits, workers compensation premiums, and unemployment compensation contributions, but not greater than five hundred thousand dollars ($500,000), or such greater amount as the Commissioner may require.

(b)        The surety bond required by this section shall be in a form acceptable to the Commissioner, issued by an insurer authorized by the Commissioner to write surety business in this State, and maintained in force while the license remains in effect or any obligations or liabilities of the applicant, licensee or PEO previously licensed by this State remain outstanding.

(c)        The surety bond required by this section may be exchanged or replaced with another surety bond if (i) the surety bond applies to obligations and liabilities that arose during the period of the original surety bond, (ii) the surety bond meets the requirements of this section, and (iii) 90 days' advance written notice is provided to the Commissioner.

(d)        A licensee shall not require a client company to contribute in any manner to the payment of the surety bond required by this section.

(e)        Notice of cancellation or nonrenewal of the surety bond required by this section shall be provided to the Commissioner in writing at least 45 days before cancellation or nonrenewal.

(e1)      A surety bond may be cancelled by the issuer of the bond with respect to future obligations or liabilities upon proper notice pursuant to this section and without regard to approval or acceptance of the Commissioner.

(f)         In lieu of the surety bond required by this section, an applicant may submit to the Commissioner an irrevocable letter of credit in a form acceptable to the Commissioner issued by a financial institution, the deposits of which are insured by the Federal Deposit Insurance Corporation, or may maintain on deposit with the Commissioner an amount equal to the amount required under subsection (a) of this section in cash or in value of securities of the kind specified in G.S. 58‑5‑20.

(g)        This section does not apply to persons who are licensed pursuant to the alternative licensing procedures set forth in G.S. 58‑89A‑76 or to persons who are de minimis registrants pursuant to G.S. 58‑89A‑75.

(h)        The license of any licensee that fails to provide and maintain a surety bond, letter of credit, cash, or securities pursuant to this section shall be automatically and immediately suspended, and the licensee shall tender its license to the Commissioner within three days of failure to satisfy this requirement.  (2004‑162, s. 1; 2005‑124, s. 1; 2008‑124, ss. 7.1, 7.2; 2009‑552, s. 1.)



§ 58-89A-55. Reserved.

§ 58‑89A‑55.  Reserved.



§ 58-89A-60. License application.

§ 58‑89A‑60.  License application.

(a)        Every applicant for licensure shall file with the Commissioner, on a form prescribed by the Commissioner, the following information:

(1)        The name, organizational structure, and date of organization of the applicant, the addresses of the principal office and of all offices in this State, the name of the contact person, the type of operations within this State, and the taxpayer or employer identification number.

(2)        A list by jurisdiction of each name under which the applicant has operated in the preceding five years, including any alternative names, names of predecessors, and, if known, names of successor business entities. The list required by this subdivision shall include the parent company name and any trade name, trademark, or service mark of the applicant.

(3)        A list of all officers and controlling persons of the applicant, their biographical information, including their management background, and an affidavit from each attesting to his or her good moral character and management competence.

(4)        The location of the business records of the applicant.

(5)        An attestation, executed by the chief financial officer and chief executive officer of the applicant, that the applicant is current as of the date the application is submitted with respect to all of its obligations for payroll, payroll‑related taxes, workers' compensation insurance, and employee benefits. If any such obligations are in dispute with a client as of the date the application is submitted and the disputed amount is material when considered in the context of the applicant's most recent audited financial statement, then the applicant shall disclose the nature of the dispute causing the obligations to be unpaid and the amount of money in controversy.

(6)        Any other information the Commissioner deems necessary and requires by rule to establish that the applicant and the officers and controlling persons are of good moral character, have business integrity, and have financial responsibility.

(b)        Every applicant shall file with the Commissioner evidence of financial responsibility. Evidence of financial responsibility includes an audited GAAP financial statement, prepared as of a date not more than 90 days before the date of application that demonstrates that the applicant or licensee is not in a hazardous financial condition and attached to which is a separate document signed by the chief executive and the chief financial officer certifying that (i) each has reviewed the financial statement; (ii) based on each signatory's knowledge, the financial statement does not contain any untrue or misleading statement of material fact or omit a fact with respect to the period covered by the financial statement; and (iii) based on each signatory's knowledge, the financial statement fairly presents in all material respects the financial condition of the licensee as of, and for, the period presented in the financial statement.

Notwithstanding the requirements of this subsection, the Commissioner may, in the Commissioner's discretion, accept an audited GAAP financial statement that has been prepared more than 90 days before submission to the Commissioner if the Commissioner deems such acceptance appropriate. The Commissioner may, in the Commissioner's discretion, impose conditions upon such acceptance of financial statements prepared more than 90 days prior to submission.

(c)        Every applicant shall submit to the Commissioner the application fee pursuant to G.S. 58‑89A‑65.

(d)        Every applicant shall furnish the Commissioner a complete set of fingerprints and a recent photograph in a form prescribed by the Commissioner of each officer, director, and controlling person. Each set of fingerprints shall be certified by an authorized law enforcement officer.

Upon request by the Department, the Department of Justice shall provide to the Department from the State and National Repositories of Criminal Histories the criminal history of any applicant and the officer, director, and controlling person of any applicant. Along with the request, the Department shall provide to the Department of Justice the fingerprints of the person that is the subject of the request, a form signed by the person that is the subject of the request consenting to the criminal record check and use of fingerprints and other identifying information required by the State and National Repositories, and any additional information required by the Department of Justice. The person's fingerprints shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation may forward a set of fingerprints to the Federal Bureau of Investigation for a national criminal history record check. The Department shall keep all information obtained pursuant to this subsection confidential. The Department of Justice may charge a fee to offset the cost incurred by it to conduct a criminal record check under this section. The fee shall not exceed the actual cost of locating, editing, researching, and retrieving the information.

In the event that an applicant has secured a professional employer organization license in another state in which the professional employer organization's controlling persons have completed a criminal background investigation within 12 months of this application, a certified copy of the report from the appropriate authority of that state may satisfy the requirement of this subsection. This subsection also applies to a change in a controlling party of a professional employer organization. For purposes of investigation under this subsection, the Commissioner shall have all the power conferred by G.S. 58‑2‑50 and other applicable provisions of this Chapter.

(e)        An application for licensure of a professional employer organization group shall contain the information and submissions required by this section for each member of the group.

(f)         No application is complete until the Commissioner has received all information and submissions required under subsections (a) through (e) of this section. Subsections (a) through (e) of this section do not apply to persons who are licensed pursuant to the alternative licensing procedures set forth in G.S. 58‑89A‑76.

(g)        The Commissioner may deny the license of an applicant under this Article if, after notice to the applicant and an opportunity for a hearing, the Commissioner finds that a controlling person has:

(1)        Made any untrue material statement regarding the background or experience of any controlling person;

(2)        Violated, or failed to comply with, any professional employer services law or any rule or order of the Commissioner or of any other State official responsible for the regulation of professional employer services;

(3)        Obtained or attempted to obtain the license through misrepresentation or fraud;

(4)        Been convicted of a felony;

(5)        Been found in a final judgment or administrative proceeding to have committed fraud or an unfair trade practice; or

(6)        Been a controlling person in another professional employer organization that has had its license or registration suspended, terminated, or revoked by any state.

(h)        If the Commissioner finds that the applicant has not fully met the requirements for licensure, the Commissioner shall refuse to issue the license and shall notify the applicant in writing of the denial, stating the grounds for the denial. The application may also be denied for any reason for which a license may be suspended or terminated under G.S. 58‑89A‑155. To obtain a review to determine the reasonableness of the Commissioner's denial, the applicant shall make written demand upon the Commissioner within 30 days after notice is given under G.S. 150B‑38(c). The review shall be completed without undue delay, and the applicant shall be notified promptly in writing as to the outcome of the review. If the applicant disagrees with the outcome of the review and seeks a hearing, under Article 3A of Chapter 150B of the General Statutes, on the outcome of the review, the applicant shall make a written demand upon the Commissioner for the hearing within 30 days after notice of the outcome of the review is given under G.S. 150B‑38(c).

(i)         Removal, demotion, or discharge of a controlling person in response to an order of the Commissioner of the alleged unsuitability of that person is an affirmative defense to any claim by that individual based on the removal, demotion, or discharge.

(j)         The Commissioner may, in the Commissioner's discretion, waive the required evaluation of an officer, director or controlling person if that officer, director or controlling person has been evaluated previously under this Article.

(k)        After denial, suspension, or termination of a license, and before issuing a new license or reinstating a license, the Commissioner shall review and consider:

(1)        The extent to which the applicant or licensee has adequately corrected any problems; and

(2)        Whether the applicant or licensee has demonstrated that the applicant or licensee had exercised due diligence to avoid the reason or reasons for the denial or termination.

The applicant or licensee bears the burden of proof with respect to subdivisions (1) and (2) of this subsection. (2002‑168, s.8; 2004‑162, s. 1.)



§ 58-89A-65. Fees.

§ 58‑89A‑65.  Fees.

(a)        Each applicant for a professional employer organization license or de minimis registration shall pay to the Commissioner, before the issuance of the license, a nonrefundable application fee of one thousand dollars ($1,000).

(b)        Each licensee shall pay to the Commissioner when filing the information required under G.S. 58‑89A‑70(d) an annual filing fee of one thousand dollars ($1,000).

(c)        Each applicant for alternative licensing under G.S. 58‑89A‑76 and each applicant for renewal of a license provided under G.S. 58‑89A‑76 shall pay to the Commissioner, before issuance or renewal of the license, a fee of five hundred dollars ($500.00).

(d)        When the Commissioner finds that a licensee has committed an act that is a ground for disciplinary violation under G.S. 58‑89A‑155 or that a licensee has committed a prohibited act in violation of G.S. 58‑89A‑170, and such decision becomes final following the conclusion of all administrative or judicial proceedings, the Commissioner may charge an applicant or licensee reasonable fees to recover the Department's costs associated with investigations, inspections, examinations, and any other administrative or enforcement responsibilities created under this Article.

(e)        Fees collected by the Commissioner under this Article shall be deposited in the Insurance Regulatory Fund under G.S. 58‑6‑25 and shall be used to implement this Article. (2002‑168, s. 8; 2004‑162, s. 1; 2005‑124, s. 2.)



§ 58-89A-70. License issuance and maintenance.

§ 58‑89A‑70.  License issuance and maintenance.

(a)        The Commissioner shall issue a license to an applicant whom the Commissioner determines has satisfied the requirements of this Article not later than the 90th day after the date on which the completed application is filed with the Commissioner. The Commissioner shall notify an applicant of any deficiency in the application not later than the 60th day after the date on which the Commissioner receives the application.

(b)        A license issued by the Commissioner under this Article shall remain in effect until revoked, suspended, surrendered, or otherwise terminated.

(c)        By obtaining licensure under this Article, the controlling persons of a licensee certify, under penalty of law, their compliance with the requirements of licensure and of operation as a professional employer organization pursuant to this Article.

(d)        Within 120 days after the end of each fiscal year, each licensee shall file with the Commissioner all of the following information:

(1)        Evidence of "financial responsibility" as set forth in G.S. 58‑89A‑60(b).

(2)        Any information required by G.S. 58‑89A‑60(a) for which there has been a change since the last or initial filing. Any change of controlling persons may subject the licensee to a background investigation of those controlling persons as required by G.S. 58‑89A‑60.

(3)        The annual filing fee, pursuant to G.S. 58‑89A‑65.

(4)        Any other information the Commissioner determines is needed for the review of a licensee.

(e)        In order to maintain licensure, each licensee may be required to file with the Commissioner no later than 45 days after the end of each quarter of the fiscal year:

(1)        A financial statement for the preceding quarter that is not audited but is set forth in a format similar to the annual audited GAAP financial statement; and

(2)        An attestation, executed by the chief financial officer and the chief executive officer of the licensee, that the licensee is current with respect to all of its obligations for payroll, payroll‑related taxes, workers' compensation insurance, and employee benefits. If any of the obligations listed in this subdivision are in dispute with a client and the disputed amount is material when considered in the context of the licensee's most recent audited financial statement, then the licensee shall disclose the nature of the dispute causing the obligations to be unpaid and the amount of money in controversy. (2004‑162, s. 1.)



§ 58-89A-75. De minimis registration.

§ 58‑89A‑75.  De minimis registration.

(a)        A person who seeks to offer limited professional employer services in this State shall be eligible for de minimis registration status upon compliance with this section and may operate as a de minimis registrant in this State upon notification pursuant to this section. A person shall satisfy the requirements for a de minimis registration only if the professional employer organization:

(1)        Does not maintain a physical professional employer organization office located in this State;

(2)        Does not employ salespersons who reside or direct their sales activities in this State;

(3)        Does not employ directly or in common control with another person, as defined in G.S. 58‑89A‑5(12), more than 50 assigned employees in this State;

(4)        Does not advertise through any media outlet physically located in this State;

(5)        Is a licensed or registered professional employer organization in at least one other state of the United States; and

(6)        Is operated by and under the control of persons of good moral character.

A professional employer organization operating under a de minimis registration shall be subject to all of the responsibilities and authority of a licensee under this Article except for G.S. 58‑89A‑50, 58‑89A‑60 and 58‑89A‑70(c), (d), and (e).

(b)        A person seeking de minimis registration status shall notify the Commissioner, on a form prescribed by the Commissioner, attesting that the professional employer organization meets all of the eligibility requirements for de minimis registration status under this section and additionally provide, at a minimum, the following information:

(1)        The name of the professional employer organization, the address of its principal office, the name of the contact person, and the taxpayer or employer identification number;

(2)        A list by jurisdiction of each name under which the registrant has operated in the preceding five years, including any alternative names, names of predecessors, and, if known, successor business entities;

(3)        A list of all officers, directors, and controlling person(s) of the registrant and their biographical information in a form to be determined by the Commissioner; and

(4)        The location of the business records of the person.

(c)        If the Commissioner finds that the person seeking de minimis registration has not fully met the requirements for de minimis registration, the person shall not be eligible for de minimis registration status, and the Commissioner shall notify the person in writing. Within 30 days after service of the notification, the person may make a written demand upon the Commissioner for a review to determine the reasonableness of the Commissioner's action. The review shall be completed without undue delay, and the person shall be notified promptly in writing as to the outcome of the review. Within 30 days after service of the notification as to the outcome, the person may make a written demand upon the Commissioner for a hearing under Article 3A of Chapter 150B of the General Statutes if the person disagrees with the outcome.

(d)        If the Commissioner determines that the notification of eligibility for de minimis registration is incomplete, the Commissioner shall notify the person of the deficiency, and the registrant shall be allowed time, not to exceed 30 days from the date of the notice, to correct the deficiency. Failure of the person to correct the deficiency within the 30‑day time period shall result in the de minimis being deemed denied. Except as otherwise provided in this section, a person notified of a deficiency under this section may continue to operate while the deficiency is being corrected unless the Commissioner determines that the person is ineligible for de minimis registration status or is otherwise not authorized to operate in this State.

(e)        After a de minimis registrant's initial notification, a de minimis registrant shall annually notify the Commissioner of its continuing eligibility for de minimis registration status no earlier than January 1 and no later than January 15 of each year. The annual notification shall include the attestation of eligibility for de minimis registration and any change in the information previously provided to the Commissioner under this section.

(f)         A person operating under a de minimis registration to engage in professional employer services in North Carolina that ceases to satisfy any of the requirements for de minimis registration under this section shall apply for a professional employer organization license. The de minimis registrant may continue to operate in North Carolina pending approval of the registrant's application for a license provided the application is filed with the Commissioner no later than 30 days after the professional employer organization becomes ineligible for de minimis registration. If the application for licensure is denied or is not filed as prescribed in this section, the de minimis registrant must cease engaging in professional employer services in North Carolina.  (2004‑162, s. 1; 2005‑124, s. 3; 2007‑127, s. 14; 2009‑570, s. 9.)



§ 58-89A-76. Alternative licensing.

§ 58‑89A‑76.  Alternative licensing.

The Commissioner, by rule, may provide for the acceptance of an affidavit by a bonded, independent, and qualified assurance organization that has been approved by the Commissioner certifying the qualifications of a professional employer organization for licensing under this Article in lieu of the requirements of G.S. 58‑89A‑40 through G.S. 58‑89A‑60. A professional employer organization licensed under this section shall be exempt from the provisions of G.S. 58‑89A‑70(c), (d), and (e). (2004‑162, s. 1.)



§ 58-89A-80. License not assignable; change of name or location.

§ 58‑89A‑80.  License not assignable; change of name or location.

(a)        A licensee shall not conduct business under any name other than that specified in the license. A license issued under this Article is not assignable. A licensee shall not conduct business under any fictitious or assumed name without prior written authorization from the Commissioner. The Commissioner shall not authorize the use of a name that is so similar to that of a public office or agency or to that of another licensee that the public may be confused or misled by the name's use. A licensee shall not conduct business under more than one name unless the licensee has obtained a separate license for each name or the licensee is operating under a group license pursuant to G.S. 58‑89A‑35.

(b)        Except as provided in this subsection, a licensee may change the licensee's licensed name only once in a calendar year by notifying the Commissioner and paying a fee for the change of name. The fee for a name change shall be fifty dollars ($50.00). A licensee may change the licensee's name without the payment of the name change fee if the name change is submitted with the information required by G.S. 58‑89A‑70(d). If a licensee has changed its name once during a calendar year, the licensee shall not change its name again unless the name change is approved by the Commissioner.

(c)        A licensee shall notify the Commissioner in writing within 30 days of any change in the status of the licensee, including:

(1)        Any change in the location of the licensee's primary business office;

(2)        The addition of or change in the location of any other business offices providing professional employer services in this State; and

(3)        A change in the location of business records maintained by the licensee.

(d)        A licensee may advertise in this State using only the name that is on the license issued by the Commissioner.

(e)        Each written proposal provided to a prospective client company and each PEO agreement between a licensee and a client company or assigned employee shall clearly identify the name of the licensee. (2004‑162, s. 1.)



§ 58-89A-85. Supervision; rehabilitation; liquidation.

§ 58‑89A‑85.  Supervision; rehabilitation; liquidation.

If at any time the Commissioner determines, after notice and an opportunity for the licensee to be heard, that a licensee (i) has been or will be unable, in such a manner as may endanger the ability of the licensee, to fully perform its obligations pursuant to this Article or (ii) is bankrupt or in a hazardous financial condition, the Commissioner may either (i) commence a supervision proceeding pursuant to Article 30 of this Chapter or (ii) apply to the Superior Court of Wake County or to the federal bankruptcy court that has previously taken jurisdiction over the licensee, if applicable, for an order directing the Commissioner or authorizing the Commissioner to rehabilitate or to liquidate a licensee in accordance with Article 30 of this Chapter. (2004‑162, s. 1.)



§ 58-89A-90. Reserved.

§ 58‑89A‑90.  Reserved.



§ 58-89A-95. Agreement; notice.

Part 3. Licensee Duties and Responsibilities.

§ 58‑89A‑95.  Agreement; notice.

(a)        A licensee shall establish the terms of a PEO agreement by a written contract between the licensee and the client company.

(b)        The licensee shall give written notice of the agreement, by agreement or otherwise, as it affects assigned employees to each employee assigned to a client company work site. This written notice shall be given to each assigned employee not later than the first payday after the date on which that individual becomes an assigned employee.

(c)        The licensee shall give each employee written notice when the employee ceases to be an employee of the licensee. (2004‑162, s. 1.)



§ 58-89A-100. Contract requirements.

§ 58‑89A‑100.  Contract requirements.

A contract between a licensee and a client company shall provide:

(1)        That the licensee reserves a right of direction and control over employees assigned to a client company's work sites. However, a client company may retain such sufficient direction and control over the assigned employees as is necessary to conduct the client company's business and without which the client company would be unable to conduct its business, to discharge any fiduciary responsibility that it may have, or to comply with any applicable licensure, regulatory, or statutory requirement of the client company. The PEO agreement shall provide that employment responsibilities not allocated to the licensee by the PEO agreement or this section remain with the client company.

(2)        That the licensee assumes responsibility for the payment of wages to the assigned employees as agreed to in the PEO agreement.

(3)        That the licensee assumes responsibility for the payment of payroll taxes and collection of taxes from payroll on assigned employees.

(4)        That the licensee reserves a right to hire, fire, and discipline the assigned employees.

(5)        That the licensee retains a right of direction and control over the adoption of employment policies and the management of workers' compensation claims, claim filings, and related procedures in accordance with applicable federal laws and the laws of this State.

(6)        That responsibility to obtain workers' compensation coverage for assigned employees, from an entity authorized to do business in this State and otherwise in compliance with all applicable requirements, shall be specifically allocated in the PEO agreement to either the client company or the licensee. If the responsibility is allocated to the licensee under any such agreement, that agreement shall require that the licensee maintain and provide to the client company, at the termination of the agreement if requested by the client company, records regarding the loss experience related to workers' compensation insurance provided to assigned employees pursuant to the agreement. (2004‑162, s. 1.)



§ 58-89A-105. Employee benefit plans; required disclosure; other reports.

§ 58‑89A‑105.  Employee benefit plans; required disclosure; other reports.

(a)        A licensee may sponsor and maintain employee benefit plans for the benefit of assigned employees. Any health insurance plan sponsored and maintained by a licensee shall only be fully insured by one of the following:

(1)        A licensed insurance company that is authorized to write accident and health insurance, as defined in G.S. 58‑7‑15(3).

(2)        A service corporation organized and licensed under Article 65 of this Chapter.

(3)        A health maintenance organization organized and licensed under Article 67 of this Chapter.

(a1)      A client company may sponsor and maintain employee benefit plans for the benefit of assigned employees.

(b),(c)  Repealed by Session Laws 2008‑124, s. 7.4, effective October 1, 2008.

(d)        For the purposes of this section, a health insurance plan is fully insured only if all of the benefits provided under the plan are covered by an approved policy issued by one or more of the entities specified in subsection (a) of this section. A health insurance plan is not fully insured if the plan is any form of stop‑loss insurance or any other form of reinsurance.

(e)        Existing licensees shall comply with subsection (a) of this section by October 1, 2009. If on October 1, 2009, an existing licensee sponsors and maintains any health insurance plan that is not fully insured by one or more of the entities specified in subsection (a) of this section, the licensee may continue to sponsor and maintain the health insurance plan if it complies with G.S. 58‑89A‑106.  (2004‑162, s. 1; 2008‑124, s. 7.4; 2009‑552, s. 2.)



§ 58-89A-106. Health insurance plan requirements.

§ 58‑89A‑106.  Health insurance plan requirements.

(a)        In order for a licensee to sponsor and maintain a health benefit plan that is not fully insured by one or more of the entities specified in subsection (a) of G.S. 58‑89A‑109 [58‑89A‑105] on and after October 1, 2009, as authorized by subsection (e) of that section, the licensee shall meet all of the requirements listed in this subsection. A health benefit plan developed under this section is not required to provide coverage that meets the requirements of other provisions of this Chapter that mandate either coverage or the offer of coverage by the type or level of health care services or health care provider. The licensee shall:

(1)        Use a third‑party administrator licensed or registered under Article 56 of this Chapter.

(2)        Hold all health insurance plan assets, including participant contributions, in a separate trust account for use only with the health benefit plan.

(3)        Provide sound reserves for the health benefit plan that are determined on an annual basis by an actuary who is a member in good standing of the American Academy of Actuaries. The Commissioner may establish, by rule, a process for approving plan reserves.

(4)        Maintain the health benefit plan for only employees of the licensee or employees of the client company and neither offer nor advertise the health insurance benefit plan to the public generally.

(5)        Issue to each covered employee a policy, contract, certificate, summary plan description, or other evidence of the benefits and coverages provided. The evidence of benefits and coverages provided shall contain, in boldface print in a conspicuous location, the following statement: "THE BENEFITS UNDER THIS PLAN MAY NOT BE EQUAL TO THE MANDATED BENEFITS REQUIRED OF FULLY INSURED PLANS. THE BENEFITS AND COVERAGES DESCRIBED HEREIN ARE PROVIDED THROUGH A SELF‑FUNDED HEALTH BENEFIT PLAN ESTABLISHED BY [name of PEO]. EXCESS INSURANCE IS PROVIDED BY AN AUTHORIZED INSURANCE COMPANY TO COVER HIGH AMOUNT MEDICAL CLAIMS. THE HEALTH BENEFIT PLAN IS NOT PROTECTED BY ANY INSURANCE GUARANTY ASSOCIATION. OTHER RELATED FINANCIAL INFORMATION IS AVAILABLE FROM YOUR EMPLOYER OR FROM THE [name of PEO]." Any statement required by this subsection is not required on identification cards issued to covered employees or other insureds.

(6)        File all contracts with third‑party administrators with the Commissioner and report any changes to those contracts to the Commissioner before their implementation.

(7)        Obtain and maintain stop‑loss insurance from an insurer authorized to write insurance in this State and that meets the following requirements:

a.         If individual stop‑loss insurance, it is actuarially appropriate for the size of the group, surplus, and the expected losses, as determined by a qualified actuary and approved by the Commissioner.

b.         If aggregate stop‑loss insurance, it is actuarially appropriate for the size of the group, surplus, and the expected losses as determined by a qualified actuary and approved by the Commissioner. If the licensee is unable to obtain aggregate stop‑loss insurance that is actuarially appropriate, the licensee shall maintain at least a thirty percent (30%) lag reserve above expected losses, as determined by a qualified actuary.

c.         If prescribed by the Commissioner, by rule, it satisfies net retention levels in accordance with a PEO's surplus and expected claims.

(8)        File with the Commissioner for information the summary plan description and the evidence of the benefits and coverages provided under the health benefit plan that is issued to the person covered by the health benefit plan.

(9)        Establish and maintain a written plan of operation for the health benefit plan.

(10)      File with the Commissioner the plan of operation for the health benefit plan and any updates to the plan of operation within 30 days of implementation.

(11)      Upon request of the Commissioner, provide information that summarizes paid and incurred expenses and contributions or premiums received and any additional evidence that the PEO's health benefit plan is actuarially sound.

(b)        Notwithstanding Chapter 132 of the General Statutes, all documents filed by a licensee under this section are confidential, are not open for public inspection, and are not discoverable or admissible in evidence in a civil action brought by a party other than the Department against a person regulated by the Department, its directors, officers, or employees, unless the court finds that the interests of justice require that the documents be discoverable or admissible in evidence. The Commissioner, however, may use the contracts filed under this subsection in the furtherance of any regulatory or legal action brought as part of the Commissioner's official duties.  (2009‑552, s. 3.)



§ 58-89A-107. Examinations of self-funded health benefit plans.

§ 58‑89A‑107.  Examinations of self‑funded health benefit plans.

(a)        The Commissioner may conduct an examination of a licensee's self‑funded employee benefit plan as often as the Commissioner considers appropriate.

(b)        An examination under this Article shall be conducted in accordance with the Examination Law of this Chapter, G.S. 58‑2‑131 through G.S. 58‑2‑133.

(c)        In lieu of an examination of any foreign or alien licensee's self‑funded employee benefit plan, the Commissioner may, in the Commissioner's discretion, accept an examination report on the licensee's self‑funded employee benefit plan prepared by the appropriate regulator for the licensee's state of domicile.

(d)        When making an examination under this section, the Commissioner may retain attorneys, appraisers, independent actuaries, independent certified public accountants, or other professionals and specialists as examiners, the reasonable cost of which shall be borne by the licensee that is the subject of the examination.

(e)        The amount paid by a PEO for an examination of its health benefit plan under this section shall not exceed sixty thousand dollars ($60,000), unless the PEO and the Commissioner agree on a higher amount. The State Treasurer shall deposit all funds received under this section in the Insurance Regulatory Fund established under G.S. 58‑6‑25. Funds received under this section shall be used by the Department for offsetting the actual expenses incurred by the Department for examinations under this section.  (2009‑552, s. 3.)



§ 58-89A-110. Workers' compensation insurance.

§ 58‑89A‑110.  Workers' compensation insurance.

(a)        A licensee or the licensee's client company shall provide workers' compensation insurance coverage through a licensed insurance carrier or a licensed self‑insurance plan for the licensee's assigned employees as provided in Chapter 97 of the General Statutes, the Workers' Compensation Act. To the extent that the licensee secures and maintains workers' compensation coverage for assigned employees, the carrier may elect to provide such coverage to the licensee pursuant to either the multiple coordinated policy method, as set forth in subsection (b) of this section, or the single policy method, as set forth in subsection (c) of this section.

(b)        If the licensee provides workers' compensation coverage pursuant to the multiple coordinated policy method, the licensee shall secure a separate policy for each client company of the licensee. Each policy shall identify the name of the client company and the licensee. The licensee shall be named as the insured and identify the client company. The licensee shall specify that it is the labor contractor for the client company by using the designation "L/C/F" on the policy.

Each policy shall expire on the same date. The policy shall not include coverage for nonleased employees of the client company or employees solely employed by the licensee. Only the licensee, as the first‑named insured under such a policy, may request the insurer to cancel the policy. Each policy shall be sent to the licensee as the named insured.

The client company of a licensee shall have a continuing obligation to provide coverage as required by Chapter 97 of the General Statutes, the Workers' Compensation Act, for any employees of the client company who are not assigned employees and not otherwise covered under a policy described in this subsection.

If a client company of a licensee leases employees from more than one licensee, there shall be a separate policy for the assigned employees of each licensee.

The workers' compensation carrier also shall issue a policy covering the internal employees of the licensee unless they are otherwise covered.

All policies written in accordance with this subsection by the same insurance carrier that reference the same licensee as labor contractor shall be combined for premium discount purposes.

When policies written in accordance with this subsection are written by the same insurance carrier, the carrier and licensee may agree to a retrospective rating program or any other permitted pricing program.

Whenever a policy written in accordance with this subsection is cancelled, the insurance company writing the policy shall provide individual notices of cancellation as required by this Chapter to the licensee and the client company of the licensee.

(c)        If the licensee provides workers' compensation coverage pursuant to the single policy method, the insurer shall issue to the licensee a single policy covering all assigned employees in this State in accordance with Chapter 97 of the General Statutes, the Workers' Compensation Act, and any other applicable laws or rating plans of this State.

As a condition of issuing a single policy, the licensee shall provide to the insurer of the policy all of the following information regarding each client company of the licensee with assigned employees in this State:

(1)        The correct legal name, any fictitious names, and the federal identification number.

(2)        The name and address of the president and chief executive officer.

(3)        The business mailing address.

(4)        The business telephone number and facsimile number.

The licensee shall also provide to the insurer the name and address of the insurance agent or broker responsible for securing the policy of insurance on behalf of the licensee.

The insurer shall issue to each client company of the licensee a certificate of insurance on the single policy. The certificate of insurance shall require that the insurer provide notice of cancellation to the licensee and the client company of the licensee.

Whenever a policy written in accordance with this subsection is cancelled, the insurance company writing the policy shall provide individual notices of cancellation as required by this Chapter to the licensee and the client company of the licensee.

If the insurer fails to provide individual notices of cancellation to the licensee and the client company, the insurer shall remain liable on the risk for losses incurred by the client company that would have been covered by the workers' compensation policy prior to the attempted cancellation.

(d)        A license shall not be issued to any professional employer organization unless (i) the organization first files with the Commissioner evidence of workers' compensation coverage for all assigned employees in this State, including those leased from or coemployed with another person, and (ii) the organization certifies to the Commissioner that it has provided its workers' compensation carrier with proper and necessary documentation to allow the carrier to determine and charge a premium that is commensurate with exposure and anticipated claim experience for all employees covered under policies issued by the carrier in the name of the licensee.

(e)        Each licensee shall maintain and make available to its workers' compensation carrier on an annual basis the following information:

(1)        The correct name and federal identification number of each client company.

(2)        A listing of all covered employees provided to each client company, by classification code.

(3)        The total eligible wages, by classification code, and the premiums due to the carrier for the employees provided to each client company.

(4)        Sufficient information to permit the calculation of an experience modification factor for each client company upon termination of the professional employer relationship. Information accruing during the term of the leasing arrangement that is used to calculate an experience modification factor for a client company upon termination of the leasing relationship shall continue to be used in the future experience ratings of the licensee.

(f)         Every Form 19 "Employer's Report of Employee's Injury or Occupational Disease to the Industrial Commission" filed with the Industrial Commission shall identify by name and address both the licensee and the client company employing the employee who is the subject of the Form 19.

(g)        A licensee shall, within 30 days of initiation or termination of the licensee's relationship with any client company, notify its workers' compensation carrier, the Commissioner, and the North Carolina Industrial Commission of both the initiation and termination of the relationship. If the client company terminates the relationship between the licensee and the client company, the notice required by this subsection shall be given within 10 days of the licensee's actual knowledge of the termination.

(h)        If the professional employer services arrangement with a client company is terminated, the client company shall be assigned an experience modification factor that reflects its experience during the experience period specified by the approved experience rating plan, including, if applicable, experience incurred for assigned employees under the PEO agreement.

(i)         A client company shall not enter into a PEO agreement or be eligible for workers' compensation coverage in the voluntary market if the client‑workers' company owes its current or prior carrier any premium for workers' compensation insurance, or if the client company owes its current or prior professional employer organization amounts due under the PEO agreement, except for premiums or amounts due that are subject to dispute. For the purposes of this section and compliance with other laws and rules, a licensee may rely on a statement by the client company that the client company has met any and all prior premium or fee obligations, unless the licensee has actual knowledge to the contrary.

(j)         This section shall not prevent a client company of a licensee from providing workers' compensation insurance coverage for assigned employees coemployed by the client company and the licensee through a policy of insurance issued by a licensed insurance carrier in the name of the client company as the insured.

(k)        Irrespective of whether the licensee or client company maintains the policy of workers' compensation insurance for the covered employees pursuant to the PEO agreement, the licensee and the client company shall be entitled to the exclusivity of the remedy under both the workers' compensation and the employer liability provision of the workers' compensation policy or plan that either party has secured and shall both be afforded the protections provided under Chapter 97 of the General Statutes. The licensee shall be entitled, along with the client company, to the exclusivity of the remedy under both the workers' compensation and employers' liability provision of the workers' compensation policy or plan that either party has secured.

(l)         All assigned risk policies for client companies of the same licensee shall be assigned to one workers' compensation carrier in the State and in other states to the extent possible. (2004‑162, s. 1; 2005‑124, s. 4.)



§ 58-89A-112. Liabilities.

§ 58‑89A‑112.  Liabilities.

Subject to any contrary provisions thereof, the PEO agreement shall be interpreted for purposes of insurance, bonding, and employer's liability as follows:

(1)        A licensee is not liable for the acts, errors, or omissions of a client company or of any assigned employee or for the quality, adequacy, or safety of the goods or services produced or sold in the client company's business. A client company is not liable for the acts, errors, or omissions of a licensee or of any employee of a licensee. Nothing in this section limits any contractual liability between a licensee and the client company or limits any liability or responsibility under this Article.

(2)        Employees assigned to a client company by a licensee are the employees of the client company for the purposes of general liability insurance, automobile insurance, fidelity bonds, surety bonds, and liquor liability insurance carried by the client company unless the employees are included by specific reference in the applicable PEO agreement, insurance contract, or bond. (2004‑162, s. 1.)



§ 58-89A-115. Benefit plan notice.

§ 58‑89A‑115.  Benefit plan notice.

(a)        With respect to any insurance or benefit plan provided by a licensee for the benefit of its assigned employees, a licensee shall disclose all of the following information to the Commissioner and each client company:

(1)        The type of coverage.

(2)        The identity of each insurer for each type of coverage.

(3)        The amount of benefits provided for each type of coverage and to whom or on whose behalf benefits are to be paid.

(4)        The policy limits on each insurance policy.

(5)        Whether the coverage is fully insured, partially insured, or fully self‑funded.

(b)        With respect to any insurance or benefit plan provided by a licensee for the benefit of its assigned employees, a licensee shall provide to the insurer the name and address of the insurance agent or broker responsible for securing the policy of insurance on behalf of the licensee.

(c)        Whenever any insurance policy or benefit plan is cancelled, the insurance company writing the policy shall provide a notice of cancellation as required by this Chapter.

(d)        The licensee shall notify the client company and the Commissioner in writing about a discontinuance and replacement, if any, of any health plan or workers' compensation insurance coverage no later than 10 business days after the discontinuance.

(e)        The Commissioner, by rule, may require a licensee to file other reports that are reasonably necessary for the administration and enforcement of this Article. (2004‑162, s. 1.)



§ 58-89A-120. Unemployment taxes; payroll.

§ 58‑89A‑120.  Unemployment taxes; payroll.

A licensee is the employer of an assigned employee for purposes of Chapters 95, 96 and 105 of the General Statutes. Nothing in this section shall otherwise affect the levy and collection of unemployment insurance contributions or the assignment of discrete employer numbers pursuant to G.S. 96‑9(c)(4) and the definitions set forth in G.S. 96‑8(4), 96‑8(5), and 96‑8(6). The Employment Security Commission shall cooperate with the Commissioner in the investigation of applicants and licensees and shall provide the Commissioner with access to all relevant records and data in the custody of the Employment Security Commission. (2004‑162, s. 1.)



§ 58-89A-125. Posting requirements.

§ 58‑89A‑125.  Posting requirements.

(a)        Each licensee shall post the license issued under this Article in a conspicuous place in the licensee's principal place of business in this State.

(b)        Each licensee shall display, in a place that is in clear and unobstructed public view, a notice stating that the business operated at the location is licensed and regulated by the Commissioner and that any questions or complaints may be directed to the Commissioner. (2004‑162, s. 1.)



§ 58-89A-130. Contractual duties.

§ 58‑89A‑130.  Contractual duties.

Each licensee is responsible for the licensee's contractual duties and responsibilities to manage, maintain, collect, and make timely payments for all of the following:

(1)        Insurance premiums.

(2)        Benefit and welfare plans.

(3)        Other employee withholding.

(4)        Any other expressed responsibility that is within the scope of the PEO agreement and that fulfills the duties imposed under this Article. (2004‑162, s. 1.)



§ 58-89A-135. Compliance with other laws.

§ 58‑89A‑135.  Compliance with other laws.

Each licensee shall comply with all appropriate State and federal laws relating to reporting, sponsoring, filing, and maintaining benefit and welfare plans. (2004‑162, s. 1.)



§ 58-89A-140. Required information.

§ 58‑89A‑140.  Required information.

Each licensee shall:

(1)        Maintain adequate books and records regarding the licensee's duties and responsibilities, including accounting and employment records relating to all PEO agreement activities, for a minimum of three years.

(2)        Maintain and make available at all times to the Commissioner the following information, which shall be treated as proprietary and confidential and which is exempt from disclosure to persons other than other governmental agencies that have a reasonable, legitimate purpose for obtaining the information:

a.         The correct name, address, and telephone number of each client company.

b.         Each client company contract or PEO agreement.

c.         A listing of each client company by classification code as described in the "Standard Industrial Classification Manual" published by the United States Office of Management and Budget. (2004‑162, s. 1.)



§ 58-89A-145. Examinations.

§ 58‑89A‑145.  Examinations.

(a)        The Commissioner may conduct an examination of a licensee as often as the Commissioner considers appropriate.

(b)        An examination under this Article shall be conducted in accordance with the Examination Law of this Chapter, G.S. 58‑2‑131 through G.S. 58‑2‑134.

(c)        In lieu of an examination of any foreign or alien person licensed under this Article, the Commissioner may, in the Commissioner's discretion, accept an examination report on the licensee prepared by the appropriate regulator for the licensee's state of domicile.

(d)        When making an examination under this Article, the Commissioner may retain attorneys, appraisers, independent actuaries, independent certified public accountants, or other professionals and specialists as examiners, the reasonable cost of which shall be borne by the licensee that is the subject of the examination. (2004‑162, s. 1.)



§ 58-89A-150. Agent for service of process.

§ 58‑89A‑150.  Agent for service of process.

Each resident licensee shall maintain a registered agent for the service of process in this State. The Commissioner shall be each nonresident licensee's agent for service of process as provided in Article 16 of this Chapter. (2004‑162, s. 1.)



§ 58-89A-155. Grounds for disciplinary action.

Part 4. Penalties and Sanctions.

§ 58‑89A‑155.  Grounds for disciplinary action.

(a)        The Commissioner may take disciplinary action against a licensee or any person subject to licensure requirements under this Article on any of the following grounds:

(1)        Being convicted or having an officer or controlling person of the licensee convicted of:

a.         Bribery, fraud, or intentional or material misrepresentation in obtaining or attempting to obtain a license;

b.         A crime that relates to the operation of a professional employer organization or the ability of the licensee or any officer or controlling person of the licensee to operate a professional employer organization;

c.         A crime that relates to the classification, misclassification, or underreporting of employees required by State law;

d.         A crime that relates to the establishment or maintenance of a self‑insurance program, whether health insurance, workers' compensation insurance, or other insurance;

e.         A crime that relates to fraud, deceit, or misconduct in the operation of a professional employer service; or

f.          A crime that involves dishonesty or breach of trust.

(2)        Engaging in professional employer services or offering to engage in the provision of professional employer services without a license.

(3)        Failure to provide notice in writing of the discontinuance and replacement, if any, of any insurance coverage, to the Commissioner and client company within 10 business days of the discontinuance of any insurance coverage pursuant to G.S. 58‑89A‑115.

(4)        Failure to provide the notice required by G.S. 58‑50‑40.

(5)        Failure to satisfy any of the requirements for licensure in this Article.

(b)        For purposes of this section, a conviction includes an adjudication of guilt, a plea of guilty, and a plea of nolo contendere. (2004‑162, s. 1.)



§ 58-89A-160. Sanctions.

§ 58‑89A‑160.  Sanctions.

(a)        On a finding that a ground for disciplinary action exists under G.S. 58‑89A‑155, the Commissioner may suspend or terminate a license, impose a civil penalty, and seek an order of restitution under G.S. 58‑2‑70.

(b)        On termination of a license, the licensee shall immediately return the terminated license to the Commissioner.

(c)        Any disciplinary action taken, any temporary or permanent termination of a license, or any determination that an officer or controlling person is unqualified shall be made by the Commissioner subject to Article 3A of Chapter 150B of the General Statutes. (2004‑162, s. 1.)



§ 58-89A-165. Injunctions; civil remedies; cease and desist orders.

§ 58‑89A‑165.  Injunctions; civil remedies; cease and desist orders.

(a)        In addition to the penalties and other enforcement provisions of this Article, if any person violates this Article or any rule implementing this Article, the Commissioner may seek an injunction in a court of competent jurisdiction and may apply for temporary and permanent orders that the Commissioner determines are necessary to restrain the person from committing the violation.

(b)        The Commissioner may issue, in accordance with G.S. 58‑63‑32, a cease and desist order upon a person that violates any provision of this Article, any rule or order adopted by the Commissioner, or any written agreement entered into with the Commissioner. The cease and desist order may be subject to judicial review under G.S. 58‑63‑35.

(c)        When the Commissioner finds that an activity in violation of this Article presents an immediate danger to the public that requires an immediate final order, the Commissioner may issue an emergency cease and desist order reciting with particularity the facts underlying the findings. The emergency cease and desist order is effective immediately upon service of a copy of the order on the respondent and remains effective for 90 days. If the Commissioner begins nonemergency cease and desist proceedings, the emergency cease and desist order remains effective, absent an order by a court of competent jurisdiction in accordance with G.S. 58‑63‑35.

(d)        In addition to the penalties and other enforcement provisions of this Article, any person who violates this Article is subject to G.S. 58‑2‑70.

(e)        The Commissioner is not required to post a bond for injunctive relief under this section. (2004‑162, s. 1.)



§ 58-89A-170. Prohibited acts.

§ 58‑89A‑170.  Prohibited acts.

No person shall do any of the following:

(1)        Engage in or offer professional employer services without holding a license under this Article as a professional employer organization.

(2)        Use the name or title "staff leasing company", "employee leasing company", "licensed staff leasing company", "staff leasing services company", "professional employer organization", or "administrative employer" or otherwise represent that the person is licensed under this Article unless the person holds a license issued under this Article.

(3)        Represent as the person's own the license of another person or represent that a person is licensed if the person does not hold a license.

(4)        Give materially false or forged evidence to the Commissioner in connection with obtaining or maintaining a license or in connection with disciplinary proceedings under this Article.

(5)        Use or attempt to use a license that has been suspended or terminated. (2002‑168, s. 8; 2004‑162, s. 1.)



§ 58-89A-175. Criminal penalty.

§ 58‑89A‑175.  Criminal penalty.

A person who violates G.S. 58‑89A‑170 commits a Class H felony. Any officer or controlling person who willfully violates any provision of this Article may be subject to any and all criminal penalties available under State law. (2002‑168, s. 8; 2004‑162, s. 1.)



§ 58-89A-180. Application to unlicensed professional employer organizations.

§ 58‑89A‑180.  Application to unlicensed professional employer organizations.

Notwithstanding any other provision of law, each provision in this Article applies to persons subject to licensure under this Article, whether licensed under this Article or not. (2004‑162, s. 1.)



§ 58-90-1. Findings and Purpose.

Article 90.

Health Insurance Innovations Commission.

§ 58‑90‑1.  Findings and Purpose.

The General Assembly finds that a crisis exists in the availability and affordability of adequate health insurance coverage for small business owners and employees in this State. These findings indicate that greater than fifty percent (50%) of the statewide workforce is employed by small business, that there are 1,154,000 North Carolinians who are not covered by health insurance, and that more than sixty percent (60%) of these citizens either own or work for a small business, or are the dependent of a small business owner or employee. The findings further indicate that 16 health insurance carriers left the North Carolina small group health coverage market in 2001, an all‑time high, that virtually no small group health insurance carriers have entered the North Carolina market in the last two years, and that dramatic increases in premium rates are the primary reason for the alarming decrease in availability of health insurance coverage for small business. The purpose of this act is to quickly and effectively address this crisis through the collaborative efforts of persons involved in and affected by the declining availability of health insurance for the State's small employer workforce. It is the intent of the General Assembly to achieve this purpose through the establishment of the North Carolina Health Insurance Innovations Commission in accordance with this Article. (2004‑175, s.1)



§ 58-90-5. Commission Established.

§ 58‑90‑5.  Commission Established.

There is established the North Carolina Health Insurance Innovations Commission. The Commission shall consist of 28 members, appointed as follows:

(1)        Fourteen members appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives. Of these appointments:

a.         Two shall be physicians licensed to practice in this State.

b.         One shall represent health insurers.

c.         Two shall represent hospitals located in this State.

d.         One shall represent businesses with fewer than 50 employees and one shall represent businesses with 50 or more employees.

e.         One shall be a person without health insurance or an advocate for uninsured persons.

f.          One shall represent insurance brokers or agents.

g.         One shall be a member of the Health and Wellness Trust Fund Commission, as established in G.S. 147‑86.32.

The Speaker shall designate a co‑chair.

(2)        Fourteen members appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate. Of these appointments:

a.         One shall represent physicians licensed to practice in this State.

b.         Two shall represent health insurers.

c.         One shall represent hospitals located in this State.

d.         One shall represent businesses with fewer than 50 employees and one shall represent businesses with 50 or more employees.

e.         One shall be a person without health insurance or an advocate of uninsured persons.

f.          One shall represent health researchers and policy experts.

g.         One shall represent nurses.

h.         One shall be a member of the Health and Wellness Trust Fund Commission, as established in G.S. 147‑86.32.

The President Pro Tempore shall appoint a co‑chair.

The appointing authorities shall ensure that appointments reflect representation among the regions of the State. (2004‑175, s. 2.)



§ 58-90-10. Commission Duties and Responsibilities.

§ 58‑90‑10.  Commission Duties and Responsibilities.

(a)        The Commission shall do the following:

(1)        Adopt procedures and implement other administrative requirements necessary to carry out its duties under this Article.

(2)        Identify and evaluate comprehensively the problems small employers face when they attempt to obtain health insurance coverage for themselves and their employees and consider the impact these problems have for large employees and the communities they serve.

(3)        Initiate regional demonstration projects to pilot innovative health care plans and products to address the problems identified. Innovative products may include piloted community education programs targeted at top illnesses in an effort to increase early detection of these illnesses. Innovative plans may also include piloted programs targeted at increasing the demand for health insurance coverage by both employers and employees through the use of policy incentives. Innovative plans and products are subject to the approval of the Commissioner of Insurance as provided in G.S. 58‑90‑20.

(4)        Develop clear and substantive recommendations for actions that must be taken by health insurance carriers, health care providers, government, small business employers, large business employers, consumers, and consumer groups, in order to improve the availability and affordability of small employer health insurance coverage within the next three years.

(5)        Provide a report on the Commission's activities to the 2005 General Assembly, Regular Session 2006, upon its convening. Reports to the General Assembly shall include proposed legislation necessary to carry out the purposes of this Article.

(b)        The Commission shall consider the following issues and strategies in developing regional demonstration projects and other approaches to address the rising cost of health care:

(1)        Feasibility of establishing chronic disease management programs similar to those that are working successfully in this State and other states.

(2)        The cost‑effectiveness of existing and proposed health insurance coverage mandates.

(3)        Promoting collaboration among providers, insurers, government agencies, and consumers to improve health care affordability.

(4)        Promoting consumer education about available insurance products and promoting education of small business owners about the available insurance products, available services to assist them in understanding and selecting appropriate insurance plans, and current small business tax benefits regarding health insurance deductions.

(5)        Review and evaluate "consumer driven" benefit plans.

(6)        Increasing efforts and resources to educate and motivate consumers to use health care resources appropriately.

(7)        Rewarding technological innovation based in quality and evidence‑based outcomes that provide increased value to consumers over existing treatments.

(8)        Encourage case management of high utilizers.

(9)        Promoting evidence‑based medicine. (2004‑175, s. 3(a) and 3(b).)



§ 58-90-15. Meetings; Staff; Funding.

§ 58‑90‑15.  Meetings; Staff; Funding.

Members shall serve an initial two‑year term and may be reappointed for an additional two‑year term. The Commission shall secure federal or private funds to conduct meetings, hire professional staff, support demonstration plans and products, and cover any other costs incurred by the Commission in carrying out its duties under this Article. The Department of Insurance shall, at the request of the Commission, provide technical assistance in the preparation of grant proposals for federal and other non‑State funding to support the work of the Commission, in the preparation of forms, and in other related matters. The Commission may meet in the Legislative Building or the Legislative Office Building, as approved by the Legislative Services Commission, or at any other location deemed appropriate by the Health Insurance Innovations Commission. The Commission may enter into agreements and allocate federal or private funds obtained by the Commission with the University of North Carolina at Charlotte and other public or private entities to provide meeting space, professional services and support staff, and other services necessary for the Commission to carry out its duties and responsibilities under this Article. (2004‑175, s. 4.)



§ 58-90-20. Temporary Rules.

§ 58‑90‑20.  Temporary Rules.

The Commissioner of Insurance shall review all pilot programs and innovative plans and products proposed by the North Carolina Health Insurance Innovations Commission. If the Commissioner determines that the proposed programs, plans, or products are in the interest of the citizens of this State and are not contrary to the public policy of this State, then the Commissioner may approve them. If the approved programs, plans, or products are in conflict with or contrary to rules adopted by the Commissioner, the Commissioner may adopt temporary rules to allow implementation of the programs, plans, or products. Any new program, plan, or product shall be reported to the Joint Legislative Commission on Governmental Operations 30 days prior to its implementation. Nothing herein shall be deemed to increase the power of the Commissioner as otherwise authorized by law. (2004‑175, s. 5.)



§ 58-90-25. Funds to be deposited with State Treasurer.

§ 58‑90‑25.  Funds to be deposited with State Treasurer.

Funds obtained by the North Carolina Health Innovations Commission for operations and programs of the Commission shall be deposited with the State Treasurer for credit to the Legislative Services Office. The Legislative Services Office shall allocate these funds for reimbursement to the Commission for operation and program costs incurred. (2004‑175, s. 6.)



§ 58-91-1. Preamble.

Article 91.

Interstate Insurance Product Regulation Compact Act.

§ 58‑91‑1.  Preamble.

The Interstate Insurance Product Regulation Compact Act is intended to help states join together to establish an interstate compact to regulate designated insurance products.

Pursuant to terms and conditions of this Article, this State seeks to join with other states and establish the Interstate Insurance Product Regulation Compact and thus become a member of the Interstate Insurance Product Regulation Commission. The Commissioner of Insurance, or the Commissioner's designee, is hereby designated to serve as the representative of this State to the Commission. (2005‑183, s. 1; 2009-382, s. 35.)



§ 58-91-5. Purposes.

§ 58‑91‑5.  Purposes.

The purposes of this Compact are, through means of joint and cooperative action among the compacting states:

(1)        To promote and protect the interest of consumers of individual and group annuity, life insurance, disability income, and long‑term care insurance products.

(2)        To develop uniform standards for insurance products covered under the Compact.

(3)        To establish a central clearinghouse to receive and provide prompt review of insurance products covered under the Compact and, in certain cases, advertisements related thereto, submitted by insurers authorized to do business in one or more compacting states.

(4)        To give appropriate regulatory approval to those product filings and advertisements satisfying the applicable uniform standard.

(5)        To improve coordination of regulatory resources and expertise between state insurance departments regarding the setting of uniform standards and review of insurance products covered under the Compact.

(6)        To create the Interstate Insurance Product Regulation Commission.

(7)        To perform these and any other related function as may be consistent with the state regulation of the business of insurance.  (2005‑183, s. 1; 2009‑382, s. 35.)



§ 58-91-10. Definitions.

§ 58‑91‑10.  Definitions.

For purposes of this Article and the Compact:

(1)        "Advertisement" means any material designed to create public interest in a product, or induce the public to purchase, increase, modify, reinstate, borrow on, surrender, replace, or retain a policy, as more specifically defined in the Rules and Operating Procedures of the Commission.

(2)        "Bylaws" means those bylaws established by the Commission for its governance, or for directing or controlling the Commission's actions or conduct.

(3)        "Compacting state" means any state which has enacted this Compact legislation and which has not withdrawn or been terminated pursuant to G.S. 58‑91‑70.

(4)        "Commission" means the "Interstate Insurance Product Regulation Commission" established by this Compact.

(5)        "Commissioner" means the chief insurance regulatory official of a state, including a commissioner, superintendent, director, or administrator.

(6)        "Domiciliary state" means the state in which an insurer is incorporated or organized; or, in the case of an foreign insurer, its state of entry.

(7)        "Insurer" means any entity licensed by a state to issue contracts of insurance for any of the lines of insurance covered by this Article.

(8)        "Member" means the person chosen by a compacting state as its representative to the Commission, or that person's designee.

(9)        "Noncompacting state" means any state which is not at the time a compacting state.

(10)      "Operating procedures" means procedures promulgated by the Commission implementing a rule, uniform standard, or a provision of this Compact.

(11)      "Product" means the form of a policy or contract, including any application, endorsement, or related form which is attached to and made a part of the policy or contract, and any evidence of coverage or certificate, for an individual or group annuity, life insurance, disability income, or long‑term care insurance product that an Insurer is authorized to issue.

(12)      "Rule" means a statement of general or particular applicability and future effect promulgated by the Commission, including a uniform standard developed pursuant to G.S. 58‑91‑35, designed to implement, interpret, or prescribe law or policy or describing the organization, procedure, or practice requirements of the Commission, which shall have the force and effect of law in the compacting states.

(13)      "State" means any state, district, or territory of the United States of America.

(14)      "Third‑party filer" means an entity that submits a product filing to the Commission on behalf of an insurer.

(15)      "Uniform standard" means a standard adopted by the Commission for a product line, pursuant to G.S. 58‑91‑35, and shall include all of the product requirements in aggregate. Each uniform standard shall be construed, whether express or implied, to prohibit the use of any inconsistent, misleading, or ambiguous provisions in a product, and the form of the product made available to the public shall not be unfair, inequitable or against public policy as determined by the Commission. (2005‑183, s. 1; 2009-382, s. 35.)



§ 58-91-15. Establishment of the Commission and venue.

§ 58‑91‑15.  Establishment of the Commission and venue.

(a)        The compacting states hereby create and establish a joint public agency known as the "Interstate Insurance Product Regulation Commission." Pursuant to G.S. 58‑91‑20, the Commission shall have the power to develop uniform standards for product lines, receive, and provide prompt review of products filed with the Commission, and give approval to those product filings satisfying applicable uniform standards. It is not intended for the Commission to be the exclusive entity for receipt and review of insurance product filings. Nothing herein shall prohibit any insurer from filing its product in any state wherein the insurer is licensed to conduct the business of insurance; and that filing shall be subject to the laws of the state where filed.

(b)        The Commission is a body corporate and politic and an instrumentality of the compacting states.

(c)        The Commission is solely responsible for its liabilities except as otherwise specifically provided in this Compact.

(d)        Venue is proper and judicial proceedings by or against the Commission shall be brought solely and exclusively in a court of competent jurisdiction where the principal office of the Commission is located. (2005‑183, s. 1; 2009-382, s. 35.)



§ 58-91-20. Powers of the Commission.

§ 58‑91‑20.  Powers of the Commission.

The Commission shall have the following powers:

(1)        To promulgate rules, pursuant to G.S. 58‑91‑35, which shall have the force and effect of law and shall be binding in the compacting states to the extent and in the manner provided in this Compact.

(2)        To exercise its rule‑making authority and establish reasonable uniform standards for products covered under the Compact, and advertisement related thereto, which shall have the force and effect of law and shall be binding in the compacting states, but only for those products filed with the Commission. Notwithstanding this subdivision, a compacting state shall have the right to opt out of a uniform standard pursuant to G.S. 58‑91‑35, to the extent and in the manner provided in this Compact, and any uniform standard established by the Commission for long‑term care insurance products may provide the same or greater protections for consumers as, but shall not provide less than, those protections set forth in the National Association of Insurance Commissioners' Long‑Term Care Insurance Model Act and Long‑Term Care Insurance Model Regulation, respectively, adopted as of 2001. The Commission shall consider whether any subsequent amendments to the NAIC Long‑Term Care Insurance Model Act or Long‑Term Care Insurance Model Regulation adopted by the NAIC require amending of the uniform standards established by the Commission for long‑term care insurance products.

(3)        To receive and review in an expeditious manner products filed with the Commission, and rate filings for disability income and long‑term care insurance products, and give approval of those products and rate filings that satisfy the applicable uniform standard, where the approval shall have the force and effect of law and be binding on the compacting states to the extent and in the manner provided in the Compact.

(4)        To receive and review in an expeditious manner advertisement relating to long‑term care insurance products for which uniform standards have been adopted by the Commission and give approval to all advertisement that satisfies the applicable uniform standard. For any product covered under this Compact, other than long‑term care insurance products, the Commission shall have the authority to require an insurer to submit all or any part of its advertisement with respect to that product for review or approval prior to use, if the Commission determines that the nature of the product is such that an advertisement of the product could have the capacity or tendency to mislead the public. The actions of the Commission as provided in this section shall have the force and effect of law and shall be binding in the compacting states to the extent and in the manner provided in the Compact.

(5)        To exercise its rule‑making authority and designate products and advertisement that may be subject to a self‑certification process without the need for prior approval by the Commission.

(6)        To promulgate operating procedures pursuant to G.S. 58‑91‑35 which shall be binding in the compacting states to the extent and in the manner provided in this Compact.

(7)        To bring and prosecute legal proceedings or actions in its name as the Commission except that the standing of any state insurance department to sue or be sued under applicable law shall not be affected.

(8)        To issue subpoenas requiring the attendance and testimony of witnesses and the production of evidence.

(9)        To establish and maintain offices.

(10)      To purchase and maintain insurance and bonds.

(11)      To borrow, accept, and contract for services of personnel, including employees of a compacting state.

(12)      To hire employees, professionals, or specialists, and elect or appoint officers, and to fix their compensation, define their duties, and give them appropriate authority to carry out the purposes of the Compact, and determine their qualifications; and to establish the Commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel.

(13)      To accept any and all appropriate donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of the same. At all times the Commission shall strive to avoid any appearance of impropriety.

(14)      To lease, purchase, accept appropriate gifts or donations of, or otherwise to own, hold, improve, or use, any property, real, personal, or mixed. At all times the Commission shall strive to avoid any appearance of impropriety.

(15)      To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed.

(16)      To remit filing fees to compacting states as may be set forth in the bylaws, rules, or operating procedures.

(17)      To enforce compliance by compacting states with rules, uniform standards, operating procedures, and bylaws.

(18)      To provide for dispute resolution among compacting states.

(19)      To advise compacting states on issues relating to insurers domiciled or doing business in noncompacting jurisdictions, consistent with the purposes of this Compact.

(20)      To provide advice and training to those personnel in state insurance departments responsible for product review, and to be a resource for state insurance departments.

(21)      To establish a budget and make expenditures.

(22)      To borrow money.

(23)      To appoint committees, including advisory committees comprising members, state insurance regulators, state legislators or their representatives, insurance industry and consumer representatives, and such other interested persons as may be designated in the bylaws.

(24)      To provide and receive information from, and to cooperate with, law enforcement agencies.

(25)      To adopt and use a corporate seal.

(26)      To perform any other functions that may be necessary or appropriate to achieve the purposes of this Compact consistent with the state regulation of the business of insurance. (2005‑183, s. 1; 2009-382, s. 35.)



§ 58-91-25. Organization of the Commission.

§ 58‑91‑25.  Organization of the Commission.

(a)        Membership, Voting, and Bylaws.  Each compacting state shall have and be limited to one member. Each member shall be qualified to serve in that capacity pursuant to applicable law of the compacting state. Any member may be removed or suspended from office as provided by the law of the state from which the member shall be appointed. Any vacancy occurring in the Commission shall be filled in accordance with the laws of the compacting state wherein the vacancy exists. Nothing herein shall be construed to affect the manner in which a compacting state determines the election or appointment and qualification of its own Commissioner.

Each member shall be entitled to one vote and shall have an opportunity to participate in the governance of the Commission in accordance with the bylaws. Notwithstanding any provision herein to the contrary, no action of the Commission with respect to the promulgation of a uniform standard shall be effective unless two‑thirds of the members vote in favor of the uniform standard.

The Commission shall, by a majority of the members, prescribe bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes, and exercise the powers, of the Compact, including:

(1)        Establishing the fiscal year of the Commission.

(2)        Providing reasonable procedures for appointing and electing members, as well as holding meetings, of the Management Committee.

(3)        Providing reasonable standards and procedures: (i) for the establishment and meetings of other committees, and (ii) governing any general or specific delegation of any authority or function of the Commission.

(4)        Providing reasonable procedures for calling and conducting meetings of the Commission that consist of a majority of Commission members, ensuring reasonable advance notice of each meeting and providing for the right of citizens to attend each meeting with enumerated exceptions designed to protect the public's interest, the privacy of individuals, and insurers' proprietary information, including trade secrets. The Commission may meet in camera only after a majority of the entire membership votes to close a meeting in toto or in part. As soon as practicable, the Commission must make public (i) a copy of the vote to close the meeting revealing the vote of each member with no proxy votes allowed, and (ii) votes taken during the meeting.

(5)        Establishing the titles, duties, and authority and reasonable procedures for the election of the officers of the Commission.

(6)        Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Commission. Notwithstanding any civil service or other similar laws of any compacting state, the bylaws shall exclusively govern the personnel policies and programs of the Commission.

(7)        Promulgating a code of ethics to address permissible and prohibited activities of commission members and employees.

(8)        Providing a mechanism for winding up the operations of the Commission and the equitable disposition of any surplus funds that may exist after the termination of the Compact after the payment or reserving of all of its debts and obligations.

The Commission shall publish its bylaws in a convenient form and file a copy of the bylaws and a copy of any amendment to the bylaws with the appropriate agency or officer in each of the compacting states.

(b)        Management Committee, Officers and Personnel.  A Management Committee comprising no more than 14 members shall be established as follows:

(1)        One member from each of the six compacting states with the largest premium volume for individual and group annuities, life, disability income, and long‑term care insurance products, determined from the records of the NAIC for the prior year.

(2)        Four members from those compacting states with at least two percent (2%) of the market based on the premium volume described above, other than the six compacting states with the largest premium volume, selected on a rotating basis as provided in the bylaws.

(3)        Four members from those compacting states with less than two percent (2%) of the market, based on the premium volume described above, with one selected from each of the four zone regions of the NAIC as provided in the bylaws.

(b1)      The Management Committee shall have such authority and duties as may be set forth in the bylaws, including but not limited to:

(1)        Managing the affairs of the Commission in a manner consistent with the bylaws and purposes of the Commission.

(2)        Establishing and overseeing an organizational structure within, and appropriate procedures for, the Commission to provide for the creation of uniform standards and other rules, receipt and review of product filings, administrative and technical support functions, review of decisions regarding the disapproval of a product filing, and the review of elections made by a compacting state to opt out of a uniform standard, except that that a uniform standard shall not be submitted to the compacting states for adoption unless approved by two‑thirds of the members of the Management Committee.

(3)        Overseeing the offices of the Commission.

(4)        Planning, implementing, and coordinating communications and activities with other state, federal, and local government organizations in order to advance the goals of the Commission.

The Commission shall elect annually officers from the Management Committee, with each having the authority and duties specified in the bylaws.

The Management Committee may, subject to the approval of the Commission, appoint or retain an executive director for a period of time, upon the terms and conditions, and for the compensation deemed appropriate by the Commission. The executive director shall serve as secretary to the Commission, but shall not be a member of the Commission. The executive director shall hire and supervise any other staff authorized by the Commission.

(c)        Legislative and Advisory Committees.  A legislative committee comprising state legislators or their designees shall be established to monitor the operations of, and make recommendations to, the Commission, including the Management Committee. The manner of selection and term of any legislative committee member shall be as set forth in the bylaws. Prior to the adoption by the Commission of any uniform standard, revision to the bylaws, annual budget, or other significant matter as may be provided in the bylaws, the Management Committee shall consult with and report to the legislative committee.

The Commission shall establish two advisory committees, one of which shall comprise consumer representatives independent of the insurance industry, and the other comprising insurance industry representatives.

The Commission may establish additional advisory committees as its bylaws may provide for the carrying out of its functions.

(d)        Corporate Records of the Commission.  The Commission shall maintain its corporate books and records in accordance with the bylaws.

(e)        Qualified Immunity, Defense, and Indemnification.  The members, officers, executive director, employees, and representatives of the Commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused by or arising out of any actual or alleged act, error, or omission that occurred, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities except that nothing in this subsection shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of that person.

The Commission shall defend any member, officer, executive director, employee, or representative of the Commission in any civil action seeking to impose liability arising out of any actual or alleged act, error, or omission that occurred within the scope of Commission employment, duties, or responsibilities, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities as long as the actual or alleged act, error, or omission did not result from that person's intentional or willful and wanton misconduct. Nothing in this subsection shall be construed to prohibit that person from retaining his or her own counsel.

The Commission shall indemnify and hold harmless any member, officer, executive director, employee, or representative of the Commission for the amount of any settlement or judgment obtained against that person arising out of any actual or alleged act, error, or omission that occurred within the scope of Commission employment, duties, or responsibilities, or that the person had a reasonable basis for believing occurred within the scope of Commission employment, duties, or responsibilities as long as the actual or alleged act, error, or omission did not result from the intentional or willful and wanton misconduct of that person. (2005‑183, s. 1; 2009-382, s. 35.)



§ 58-91-30. Meetings; acts of the Commission.

§ 58‑91‑30.  Meetings; acts of the Commission.

(a)        The Commission shall meet and take such actions as are consistent with the provisions of this Compact and the bylaws.

(b)        Each member of the Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Commission. A member shall vote in person or by any means provided in the bylaws. The bylaws may provide for members' participation in meetings by telephone or other means of communication.

(c)        The Commission shall meet at least once during each calendar year. Additional meetings shall be held as set forth in the bylaws. (2005‑183, s. 1; 2009-382, s. 35.)



§ 58-91-35. Rules and operating procedures: rule-making functions of the Commission and opting out of uniform standards.

§ 58‑91‑35.  Rules and operating procedures: rule‑making functions of the Commission and opting out of uniform standards.

(a)        Rule‑Making Authority.  The Commission shall promulgate reasonable rules, including uniform standards, and operating procedures in order to effectively and efficiently achieve the purposes of this Compact. Notwithstanding the foregoing, in the event the Commission exercises its rule‑making authority in a manner that is beyond the scope of the purposes of this Article, or the powers granted in this Article, then that action by the Commission shall be invalid and have no force and effect.

(b)        Rule‑Making Procedure.  Rules and operating procedures shall be made pursuant to a rule‑making process that conforms to the Model State Administrative Procedure Act of 1981 as amended, as may be appropriate to the operations of the Commission. Before the Commission adopts a uniform standard, the Commission shall give written notice to the relevant state legislative committee in each compacting state responsible for insurance issues of its intention to adopt the uniform standard. The Commission in adopting a uniform standard shall consider fully all submitted materials and issue a concise explanation of its decision.

(c)        Effective Date and Opt Out of a Uniform Standard.  A uniform standard shall become effective 90 days after its promulgation by the Commission or such later date as the Commission may determine except that a compacting state may opt out of a uniform standard as provided in this Article. "Opt out" shall be defined as any action by a compacting state to decline to adopt or participate in a promulgated uniform standard. All other rules and operating procedures, and amendments to the rules and operating procedures, shall become effective as of the date specified in each rule, operating procedure, or amendment.

(d)        Opt Out Procedure.  A compacting state may opt out of a uniform standard, either by legislation or regulation duly promulgated by the insurance department under the compacting state's administrative procedure act. If a compacting state elects to opt out of a uniform standard by regulation, it must (i) give written notice to the Commission no later than 10 business days after the uniform standard is promulgated, or at the time the state becomes a compacting state and (ii) find that the uniform standard does not provide reasonable protections to the citizens of the state, given the conditions in the state. The Commissioner shall make specific findings of fact and conclusions of law, based on a preponderance of the evidence, detailing the conditions in the state that warrant a departure from the uniform standard and determining that the uniform standard would not reasonably protect the citizens of the state. The Commissioner must consider and balance the following factors and find that the conditions in the state and needs of the citizens of the state outweigh:

(1)        The intent of the legislature to participate in, and the benefits of, an interstate agreement to establish national uniform consumer protections for the products subject to this Article; and

(2)        The presumption that a uniform standard adopted by the Commission provides reasonable protections to consumers of the relevant product.

Notwithstanding the foregoing, a compacting state may, at the time of its enactment of this Compact, prospectively opt out of all uniform standards involving long‑term care insurance products by expressly providing for the opt out in the enacted Compact, and the opt out shall not be treated as a material variance in the offer or acceptance of any state to participate in this Compact. The opt out shall be effective at the time of enactment of this Compact by the compacting state and shall apply to all existing uniform standards involving long‑term care insurance products and those subsequently promulgated.

(e)        Effect of Opt Out.  If a compacting state elects to opt out of a uniform standard, the uniform standard shall remain applicable in the compacting state electing to opt out until such time the opt out legislation is enacted into law or the regulation opting out becomes effective. Once the opt out of a uniform standard by a compacting state becomes effective as provided under the laws of that state, the uniform standard shall have no further force and effect in that state unless and until the legislation or regulation implementing the opt out is repealed or otherwise becomes ineffective under the laws of the state. If a compacting state opts out of a uniform standard after the uniform standard has been made effective in that state, the opt out shall have the same prospective effect as provided under G.S. 58‑91‑70 for withdrawals.

(f)         Stay of Uniform Standard.  If a compacting state has formally initiated the process of opting out of a uniform standard by regulation, and while the regulatory opt out is pending, the compacting state may petition the Commission, at least 15 days before the effective date of the uniform standard, to stay the effectiveness of the uniform standard in that state. The Commission may grant a stay if it determines the regulatory opt out is being pursued in a reasonable manner and there is a likelihood of success. If a stay is granted or extended by the Commission, the stay or extension thereof may postpone the effective date by up to 90 days, unless affirmatively extended by the Commission. A stay shall not be permitted to remain in effect for more than one year unless the compacting state can show extraordinary circumstances that warrant a continuance of the stay, including the existence of a legal challenge that prevents the compacting state from opting out. A stay may be terminated by the Commission upon notice that the rule‑making process has been terminated.

(g)        Not later than 30 days after a rule or operating procedure is promulgated, any person may file a petition for judicial review of the rule or operating procedure. The filing of a petition pursuant to this subsection shall not stay or otherwise prevent the rule or operating procedure from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Commission consistent with applicable law and shall not find the rule or operating procedure to be unlawful if the rule or operating procedure represents a reasonable exercise of the Commission's authority. (2005‑183, s. 1; 2009-382, s. 35.)



§ 58-91-40. Commission records and enforcement.

§ 58‑91‑40.  Commission records and enforcement.

(a)        The Commission shall promulgate rules establishing conditions and procedures for public inspection and copying of its information and official records, except information and records involving the privacy of individuals and insurers' trade secrets. The Commission may promulgate additional rules under which it may make available to federal and state agencies, including law enforcement agencies, records and information otherwise exempt from disclosure, and may enter into agreements with agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

(b)        Except as to privileged records, data, and information, the laws of any compacting state pertaining to confidentiality or nondisclosure shall not relieve any compacting state commissioner of the duty to disclose any relevant records, data, or information to the Commission. Disclosure to the Commission shall not be deemed to waive or otherwise affect any confidentiality requirement. Except as otherwise expressly provided in this Article, the Commission shall not be subject to the compacting state's laws pertaining to confidentiality and nondisclosure with respect to records, data, and information in its possession. Confidential information of the Commission shall remain confidential after the information is provided to any commissioner.

(c)        The Commission shall monitor compacting states for compliance with duly adopted bylaws, rules, including uniform standards, and operating procedures. The Commission shall notify any noncomplying compacting state in writing of its noncompliance with Commission bylaws, rules, or operating procedures. If a noncomplying compacting state fails to remedy its noncompliance within the time specified in the notice of noncompliance, the compacting state shall be deemed to be in default as set forth in G.S. 58‑91‑70.

(d)        The commissioner of any state in which an insurer is authorized to do business, or is conducting the business of insurance, shall continue to exercise that person's authority to oversee the market regulation of the activities of the insurer in accordance with the provisions of the state's law. The commissioner's enforcement of compliance with the Compact is governed by the following provisions:

(1)        With respect to the commissioner's market regulation of a product or advertisement that is approved or certified to the Commission, the content of the product or advertisement shall not constitute a violation of the provisions, standards, or requirements of the Compact except upon a final order of the Commission, issued at the request of a commissioner after prior notice to the insurer and an opportunity for hearing before the Commission.

(2)        Before a commissioner may bring an action for violation of any provision, standard, or requirement of the Compact relating to the content of an advertisement not approved or certified to the Commission, the Commission, or an authorized Commission officer or employee, must authorize the action. However, authorization pursuant to this subdivision does not require notice to the insurer, opportunity for hearing, or disclosure of requests for authorization or records of the Commission's action on the requests. (2005‑183, s. 1; 2009-382, s. 35.)



§ 58-91-45. Dispute resolution.

§ 58‑91‑45.  Dispute resolution.

The Commission shall attempt, upon the request of a member, to resolve any disputes or other issues that are subject to this Compact and which may arise between two or more compacting states, or between compacting states and noncompacting states, and the Commission shall promulgate an operating procedure providing for resolution of those disputes. (2005‑183, s. 1; 2009-382, s. 35.)



§ 58-91-50. Product filing and approval.

§ 58‑91‑50.  Product filing and approval.

(a)        Insurers and third‑party filers seeking to have a product approved by the Commission shall file the product with, and pay applicable filing fees to, the Commission. Nothing in this Article shall be construed to restrict or otherwise prevent an insurer from filing its product with the insurance department in any state wherein the insurer is licensed to conduct the business of insurance, and the filing shall be subject to the laws of the states where filed.

(b)        The Commission shall establish appropriate filing and review processes and procedures pursuant to Commission rules and operating procedures. Notwithstanding any provision in this Article to the contrary, the Commission shall promulgate rules to establish conditions and procedures under which the Commission will provide public access to product filing information. In establishing rules, the Commission shall consider the interests of the public in having access to the information, as well as protection of personal medical and financial information and trade secrets, that may be contained in a product filing or supporting information.

(c)        Any product approved by the Commission may be sold or otherwise issued in those compacting states for which the insurer is legally authorized to do business. (2005‑183, s. 1; 2009-382, s. 35.)



§ 58-91-55. Review of Commission decisions regarding filings.

§ 58‑91‑55.  Review of Commission decisions regarding filings.

(a)        Not later than 30 days after the Commission has given notice of a disapproved product or advertisement filed with the Commission, the insurer or third‑party filer whose filing was disapproved may appeal the determination to a review panel appointed by the Commission. The Commission shall promulgate rules to establish procedures for appointing review panels and provide for notice and hearing. An allegation that the Commission, in disapproving a product or advertisement filed with the Commission, acted arbitrarily, capriciously, or in a manner that is an abuse of discretion or otherwise not in accordance with the law, is subject to judicial review in accordance with G.S. 58‑91‑15(d).

(b)        The Commission shall have authority to monitor, review, and reconsider products and advertisement subsequent to their filing or approval upon a finding that the product does not meet the relevant uniform standard. Where appropriate, the Commission may withdraw or modify its approval after proper notice and hearing, subject to the appeal process in subsection (a) of this section. (2005‑183, s. 1; 2009-382, s. 35.)



§ 58-91-60. Finance.

§ 58‑91‑60.  Finance.

(a)        The Commission shall pay or provide for the payment of the reasonable expenses of its establishment and organization. To fund the cost of its initial operations, the Commission may accept contributions and other forms of funding from the National Association of Insurance Commissioners, compacting states, and other sources. Contributions and other forms of funding from other sources shall be of such a nature that the independence of the Commission concerning the performance of its duties shall not be compromised.

(b)        The Commission shall collect a filing fee from each insurer and third‑party filer filing a product with the Commission to cover the cost of the operations and activities of the Commission and its staff in a total amount sufficient to cover the Commission's annual budget.

(c)        The Commission's budget for a fiscal year shall not be approved until it has been subject to notice and comment as set forth in G.S. 58‑91‑35.

(d)        The Commission shall be exempt from all taxation in and by the compacting states.

(e)        The Commission shall not pledge the credit of any compacting state, except by and with the appropriate legal authority of that compacting state.

(f)         The Commission shall keep complete and accurate accounts of all its internal receipts, including grants and donations, and disbursements of all funds under its control. The internal financial accounts of the Commission shall be subject to the accounting procedures established under its bylaws. The financial accounts and reports, including the system of internal controls and procedures of the Commission, shall be audited annually by an independent certified public accountant. Upon the determination of the Commission, but no less frequently than every three years, the review of the independent auditor shall include a management and performance audit of the Commission. The Commission shall make an annual report to the Governor and legislature of the compacting states, which shall include a report of the independent audit. The Commission's internal accounts shall not be confidential, and those materials may be shared with the commissioner of any compacting state upon request except that any work papers related to any internal or independent audit and any information regarding the privacy of individuals and insurers' proprietary information, including trade secrets, shall remain confidential.

(g)        No compacting state shall have any claim to or ownership of any property held by or vested in the Commission or to any Commission funds held pursuant to the provisions of this Compact. (2005‑183, s. 1; 2009-382, s. 35.)



§ 58-91-65. Compacting states; effective date; amendment.

§ 58‑91‑65.  Compacting states; effective date; amendment.

(a)        Any State is eligible to become a compacting state.

(b)        The Compact shall become effective and binding upon legislative enactment of the Compact into law by two compacting states except that the Commission shall become effective for purposes of adopting uniform standards for, reviewing, and giving approval or disapproval of, products filed with the Commission that satisfy applicable uniform standards only after 26 states are compacting states or, alternatively, by states representing greater than forty percent (40%) of the premium volume for life insurance, annuity, disability income, and long‑term care insurance products, based on records of the NAIC for the prior year. Thereafter, it shall become effective and binding as to any other compacting state upon enactment of the Compact into law by that state.

(c)        Amendments to the Compact may be proposed by the Commission for enactment by the compacting states. No amendment shall become effective and binding upon the Commission and the compacting states unless and until all compacting states enact the amendment into law. (2005‑183, s. 1; 2009-382, s. 35.)



§ 58-91-70. Withdrawal; default; termination.

§ 58‑91‑70.  Withdrawal; default; termination.

(a)        Withdrawal.  Once effective, the Compact shall continue in force and remain binding upon each and every compacting state though a compacting state may withdraw from the Compact ("withdrawing state") by enacting a statute specifically repealing the statute which enacted the Compact into law.

The effective date of withdrawal is the effective date of the repealing statute. However, the withdrawal shall not apply to any product filings approved or self‑certified, or any advertisement of such products, on the date the repealing statute becomes effective, except by mutual agreement of the Commission and the withdrawing state unless the approval is rescinded by the withdrawing state as provided in this subsection.

The commissioner of the withdrawing state shall immediately notify the Management Committee in writing upon the introduction of legislation repealing this Compact in the withdrawing state.

The Commission shall notify the other compacting states of the introduction of such legislation within 10 days after its receipt of the notice.

The withdrawing state is responsible for all obligations, duties, and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal, except to the extent those obligations may have been released or relinquished by mutual agreement of the Commission and the withdrawing state. The Commission's approval of products and advertisement prior to the effective date of withdrawal shall continue to be effective and be given full force and effect in the withdrawing state, unless formally rescinded by the withdrawing state in the same manner as provided by the laws of the withdrawing state for the prospective disapproval of products or advertisement previously approved under state law.

Reinstatement following withdrawal of any compacting state shall occur upon the effective date of the withdrawing state reenacting the Compact.

(b)        Default.  If the Commission determines that any compacting state has at any time defaulted ("defaulting state") in the performance of any of its obligations or responsibilities under this Compact, the bylaws or duly promulgated rules or operating procedures, then, after notice and hearing as set forth in the bylaws, all rights, privileges, and benefits conferred by this Compact on the defaulting state shall be suspended from the effective date of default as fixed by the Commission. The grounds for default include failure of a compacting state to perform its obligations or responsibilities, and any other grounds designated in Commission rules. The Commission shall immediately notify the defaulting state in writing of the defaulting state's suspension pending a cure of the default. The Commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the Commission, the defaulting state shall be terminated from the Compact and all rights, privileges, and benefits conferred by this Compact shall be terminated from the effective date of termination.

Product approvals by the Commission or product self‑certifications, or any advertisement in connection with such product, that are in force on the effective date of termination shall remain in force in the defaulting state in the same manner as if the defaulting state had withdrawn voluntarily pursuant to subsection (a) of this section.

Reinstatement following termination of any compacting state requires a reenactment of the Compact.

(c)        Dissolution of Compact.  The Compact dissolves effective upon the date of the withdrawal or default of the compacting state which reduces membership in the Compact to one compacting state.

Upon the dissolution of this Compact, the Compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Commission shall be wound up and any surplus funds shall be distributed in accordance with the bylaws. (2005‑183, s. 1; 2009-382, s. 35.)



§ 58-91-75. Severability; construction.

§ 58‑91‑75.  Severability; construction.

(a)        The provisions of this Compact shall be severable; and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the Compact shall be enforceable.

(b)        The provisions of this Compact shall be liberally construed to effectuate its purposes. (2005‑183, s. 1; 2009-382, s. 35.)



§ 58-91-80. Binding effect of Compact; other laws.

§ 58‑91‑80.  Binding effect of Compact; other laws.

(a)        Other Laws.  Nothing herein prevents the enforcement of any other law of a compacting state, except as provided in subsection (b) of this section.

For any product approved or certified to the Commission, the rules, uniform standards, and any other requirements of the Commission shall constitute the exclusive provisions applicable to the content, approval, and certification of such products. For advertisement that is subject to the Commission's authority, any rule, uniform standard, or other requirement of the Commission that governs the content of the advertisement shall constitute the exclusive provision that a Commissioner may apply to the content of the advertisement. Notwithstanding the foregoing, no action taken by the Commission shall abrogate or restrict: (i) the access of any person to state courts; (ii) remedies available under state law related to breach of contract, tort, or other laws not specifically directed to the content of the product; (iii) state law relating to the construction of insurance contracts; or (iv) the authority of the attorney general of the state, including, but not limited to, maintaining any actions or proceedings, as authorized by law.

All insurance products filed with individual states shall be subject to the laws of those states.

(b)        Binding Effect of This Compact.  All lawful actions of the Commission, including all rules and operating procedures promulgated by the Commission, are binding upon the compacting states.

All agreements between the Commission and the compacting states are binding in accordance with their terms.

Upon the request of a party to a conflict over the meaning or interpretation of Commission actions, and upon a majority vote of the compacting states, the Commission may issue advisory opinions regarding the meaning or interpretation in dispute.

In the event any provision of this Compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers, or jurisdiction sought to be conferred by that provision upon the Commission shall be ineffective as to that compacting state, and those obligations, duties, powers, or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which those obligations, duties, powers, or jurisdiction are delegated by law in effect at the time this Compact becomes effective. (2005‑183, s. 1; 2009-382, s. 35.)



§ 58-92-1. Title.

Article 92.

Fire‑Safety Standard and Firefighter Protection Act.

(See note for effective date of this Article.)

§ 58‑92‑1.  Title.

This Article shall be known and may be cited as the "Fire‑Safety Standard and Firefighter Protection Act." (2007‑451, s. 1.)



§ 58-92-5. Findings.

§ 58‑92‑5.  Findings.

The General Assembly finds:

(1)        Cigarettes are the leading cause of fire deaths in this State and the nation.

(2)        Each year in the United States, 700‑900 persons are killed due to cigarette fires, and 3,000 are injured in fires ignited by cigarettes, while in this State, there were 2,916 cigarette‑related fires in North Carolina during the period 2001‑2006.

(3)        A high proportion of the victims of cigarette fires are nonsmokers, including senior citizens and young children.

(4)        Cigarette‑caused fires result in billions of dollars of property losses and damages in the United States and millions of dollars in this State.

(5)        Cigarette fires unnecessarily jeopardize firefighters and result in avoidable emergency response costs for municipalities.

(6)        In 2004, New York State implemented a cigarette fire‑safety regulation requiring cigarettes sold in that state to meet a fire‑safety performance standard; in 2005, Vermont and California enacted cigarette fire‑safety laws directly incorporating New York's regulation into statute; and, in 2006, Illinois, New Hampshire, and Massachusetts joined these states in enacting such laws.

(7)        In 2005, Canada implemented the New York State fire‑safety standard contained in the other state laws, becoming the first nation to have a cigarette fire‑safety standard.

(8)        New York State's cigarette fire‑safety standard is based upon decades of research by the National Institute of Standards and Technology, congressional research groups, and private industry.

(9)        This cigarette fire‑safety standard minimizes costs to the State and minimally burdens cigarette manufacturers, distributors, and retail sellers, and, therefore, should become law in this State.

(10)      It is therefore fitting and proper for this State to adopt the cigarette fire‑safety standard that is in effect in New York State to reduce the likelihood that cigarettes will cause fires and result in deaths, injuries, and property damages. (2007‑451, s. 1.)



§ 58-92-10. Definitions.

§ 58‑92‑10.  Definitions.

For the purposes of this Article:

(1)        "Agent" means any person authorized by the Department of Revenue to pay the excise tax on packages of cigarettes.

(2)        "Cigarette" means any roll for smoking, whether made wholly or in part of tobacco or any other substance, irrespective of size or shape, and whether or not such tobacco or substance is flavored, adulterated, or mixed with any other ingredient, the wrapper or cover of which is made of paper or any other substance or material, other than leaf tobacco.

(3)        "Commissioner" means the Commissioner of Insurance.

(4)        "Consumer testing" means an assessment of cigarettes that is conducted by a manufacturer (or under the control and direction of a manufacturer), for the purpose of evaluating consumer acceptance of such cigarettes.

(5)        "Distributor" means any person other than a manufacturer who sells cigarettes or tobacco products to retail dealers or other persons for purposes of resale, any person who owns, operates, or maintains one or more cigarette or tobacco product vending machines in, at, or upon premises owned or occupied by any other person, or a distributor as defined in G.S. 105‑113.4(3)a.

(6)        "Manufacturer" means:

a.         Any entity which manufactures or otherwise produces cigarettes or causes cigarettes to be manufactured or produced anywhere that such manufacturer intends to be sold in this State, including cigarettes intended to be sold in the United States through an importer;

b.         The first purchaser anywhere that intends to resell in the United States cigarettes manufactured anywhere that the original manufacturer or maker does not intend to be sold in the United States; or

c.         Any entity that becomes a successor of an entity described in sub‑subdivision a. or b. of this subdivision.

(7)        "Quality control and quality assurance program" means the laboratory procedures implemented to ensure that operator bias, systematic and nonsystematic methodological errors, and equipment‑related problems do not affect the results of the testing. Such a program ensures that the testing repeatability remains within the required repeatability values stated in G.S. 58‑92‑15(g) for all test trials used to certify cigarettes in accordance with this Article.

(8)        "Repeatability" means the range of values within which the repeat results of cigarette test trials from a single laboratory will fall ninety‑five percent (95%) of the time.

(9)        "Retail dealer" means any person, other than a manufacturer or distributor, engaged in selling cigarettes or tobacco products.

(10)      "Sale" means any transfer of title or possession or both, exchange or barter, conditional or otherwise, in any manner or by any means whatever or any agreement therefor. In addition to cash and credit sales, the giving of cigarettes as samples, prizes, or gifts, and the exchanging of cigarettes for any consideration other than money, are considered sales.

(11)      "Sell" means to sell, or to offer or agree to do the same. (2007‑451, s. 1.)



§ 58-92-15. Test method and performance standard.

§ 58‑92‑15.  Test method and performance standard.

(a)        Except as provided in subsection (o) of this section, no cigarettes may be sold or offered for sale in this State or offered for sale or sold to persons located in this State unless the cigarettes have been tested in accordance with the test method and meet the performance standard specified in this section, a written certification has been filed by the manufacturer with the Commissioner in accordance with G.S. 58‑92‑20, and the cigarettes have been marked in accordance with G.S. 58‑92‑25.

(b)        Testing of cigarettes shall be conducted in accordance with the American Society of Testing and Materials (ASTM) standard E2187‑04, "Standard Test Method for Measuring the Ignition Strength of Cigarettes."

(c)        Testing shall be conducted on 10 layers of filter paper.

(d)        No more than twenty‑five percent (25%) of the cigarettes tested in a test trial in accordance with this section shall exhibit full‑length burns. Forty replicate tests shall comprise a complete test trial for each cigarette tested.

(e)        The performance standard required by this section shall only be applied to a complete test trial.

(f)         Written certifications shall be based upon testing conducted by a laboratory that has been accredited pursuant to standard ISO/IEC 17025 of the International Organization for Standardization (IOS) or other comparable accreditation standard required by the Commissioner.

(g)        Laboratories conducting testing in accordance with this section shall implement a quality control and quality assurance program that includes a procedure that will determine the repeatability of the testing results. The repeatability value shall be no greater than 0.19.

(h)        This section does not require additional testing if cigarettes are tested consistent with this Article for any other purpose.

(i)         Testing performed or sponsored by the Commissioner to determine a cigarette's compliance with the performance standard required shall be conducted in accordance with this section.

(j)         Each cigarette listed in a certification submitted pursuant to G.S. 58‑92‑20 that uses lowered permeability bands in the cigarette paper to achieve compliance with the performance standard set forth in this section shall have at least two nominally identical bands on the paper surrounding the tobacco column. At least one complete band shall be located at least 15 millimeters from the lighting end of the cigarette. For cigarettes on which the bands are positioned by design, there shall be at least two bands fully located at least 15 millimeters from the lighting end and 10 millimeters from the filter end of the tobacco column, or 10 millimeters from the labeled end of the tobacco column for nonfiltered cigarettes.

(k)        A manufacturer of a cigarette that the Commissioner determines cannot be tested in accordance with the test method prescribed in subsection (b) of this section shall propose a test method and performance standard for the cigarette to the Commissioner. Upon approval of the proposed test method and a determination by the Commissioner that the performance standard proposed by the manufacturer is equivalent to the performance standard prescribed in subsection (d) of this section, the manufacturer may employ such test method and performance standard to certify such cigarette pursuant to G.S. 58‑92‑20. If the Commissioner determines that another state has enacted reduced cigarette ignition propensity standards that include a test method and performance standard that are the same as those contained in this Article, and the Commissioner finds that the officials responsible for implementing those requirements have approved the proposed alternative test method and performance standard for a particular cigarette proposed by a manufacturer as meeting the fire‑safety standards of that state's law or regulation under a legal provision comparable to this section, then the Commissioner shall authorize that manufacturer to employ the alternative test method and performance standard to certify that cigarette for sale in this State, unless the Commissioner demonstrates a reasonable basis why the alternative test should not be accepted under this Article. All other applicable requirements of this section shall apply to the manufacturer.

(l)         Each manufacturer shall maintain copies of the reports of all tests conducted on all cigarettes offered for sale for a period of three years and shall make copies of these reports available to the Commissioner and the Attorney General upon written request. Any manufacturer who fails to make copies of these reports available within 60 days of receiving a written request shall be subject to a civil penalty not to exceed ten thousand dollars ($10,000) for each day after the sixtieth day that the manufacturer does not make such copies available.

(m)       The Commissioner may adopt a subsequent ASTM Standard Test Method for Measuring the Ignition Strength of Cigarettes upon a finding that such subsequent method does not result in a change in the percentage of full‑length burns exhibited by any tested cigarette when compared to the percentage of full‑length burns the same cigarette would exhibit when tested in accordance with ASTM Standard E2187‑04 and the performance standard in subsection (d) of this section.

(n)        The Commissioner shall review the effectiveness of this section and report every three years to the General Assembly the Commissioner's findings, and if appropriate, recommendations for legislation to improve the effectiveness of this Article. The report and legislative recommendations shall be submitted no later than June 30 following the conclusion of each three‑year period.

(o)        The requirements of subsections (a) through (i) of this section shall not prohibit:

(1)        Distributors or retail dealers from selling their existing inventory of cigarettes on or after January 1, 2010, if the distributor or retail dealer can establish that all taxes owed on the cigarettes pursuant to Article 2A of Chapter 105 of the General Statutes have been paid prior to January 1, 2010, and the distributor or retail dealer can establish that the inventory was purchased prior to January 1, 2010, in comparable quantity to the inventory purchased during the same period of the prior year.

(2)        The sale of cigarettes solely for the purpose of consumer testing.

(p)        The Commissioner shall implement this Article in accordance with the implementation and substance of the New York Fire Safety Standards for Cigarettes, as it read on August 24, 2007.

(q)        No local government may pass any ordinance changing the performance standard set forth in this section.  (2007‑451, s. 1; 2009‑490, s. 1.)



§ 58-92-20. Certification and product change.

§ 58‑92‑20.  Certification and product change.

(a)        Each manufacturer shall submit to the Commissioner a written certification attesting both of the following:

(1)        Each cigarette listed in the certification has been tested in accordance with G.S. 58‑92‑15.

(2)        Each cigarette listed in the certification meets the performance standard set forth in G.S. 58‑92‑15.

(b)        Each cigarette listed in the certification shall be described with the following information:

(1)        Brand or trade name on the package.

(2)        Style, such as light or ultralight.

(3)        Length in millimeters.

(4)        Circumference in millimeters.

(5)        Flavor, such as menthol or chocolate, if applicable.

(6)        Filter or nonfilter.

(7)        Package description, such as soft pack or box.

(8)        Marking pursuant to G.S. 58‑92‑25.

(9)        The name, address, and telephone number of the laboratory, if different than the manufacturer that conducted the test.

(10)      The date that the testing occurred.

(c)        Certifications shall be made available to the Attorney General for purposes consistent with this Article and the Commissioner for the purposes of ensuring compliance with this section.

(d)        Each cigarette certified under this section shall be recertified every three years.

(e)        For each certification form, a manufacturer shall pay to the Commissioner a fee of two hundred fifty dollars ($250.00). The Commissioner may annually adjust this fee to ensure it defrays the actual costs of the processing, testing, enforcement, and oversight activities required by this Article.

(f)         There is established in the State treasury a separate, nonreverting fund to be known as the "Fire Safety Standard and Firefighter Protection Act Enforcement Fund." The fund shall consist of all certification fees submitted by manufacturers and shall, in addition to any other monies made available for such purpose, be available to the Commissioner solely to support processing, testing, enforcement, and oversight activities under this Article.

(g)        If a manufacturer has certified a cigarette pursuant to this section, and thereafter makes any change to such cigarette that is likely to alter its compliance with the reduced cigarette ignition propensity standards required by this Article, that cigarette shall not be sold or offered for sale in this State until the manufacturer retests the cigarette in accordance with the testing standards set forth in G.S. 58‑92‑15 and maintains records of that retesting as required by G.S. 58‑92‑15. Any altered cigarette which does not meet the performance standard set forth in G.S. 58‑92‑15 may not be sold in this State. (2007‑451, s. 1.)



§ 58-92-25. Marking of cigarette packaging.

§ 58‑92‑25.  Marking of cigarette packaging.

(a)        Cigarettes that are certified by a manufacturer in accordance with G.S. 58‑92‑20 shall be marked to indicate compliance with the requirements of G.S. 58‑92‑15. The marking shall be in eight‑point type or larger and consist of one of the following:

(1)        Modification of the product UPC Code to include a visible mark printed at or around the area of the UPC Code. The mark may consist of alphanumeric or symbolic characters permanently stamped, engraved, embossed, or printed in conjunction with the UPC.

(2)        Any visible combination of alphanumeric or symbolic characters permanently stamped, engraved, or embossed upon the cigarette package or cellophane wrap.

(3)        Printed, stamped, engraved, or embossed text that indicates that the cigarettes meet the standards of this Article.

(b)        A manufacturer shall use only one marking and shall apply this marking uniformly for all packages, including, but not limited to, packs, cartons, and cases and brands marketed by that manufacturer.

(c)        The Commissioner shall be notified as to the marking that is selected.

(d)        Prior to the certification of any cigarette, a manufacturer shall present its proposed marking to the Commissioner for approval. Upon receipt of the request, the Commissioner shall approve or disapprove the marking offered, except that the Commissioner shall approve:

(1)        Any marking in use and approved for sale in New York pursuant to the New York Fire Safety Standards for Cigarettes, or

(2)        The letters "FSC," which signifies Fire Standards Compliant, appearing in eight‑point type or larger and permanently printed, stamped, engraved, or embossed on the package at or near the UPC Code.

(e)        Proposed markings shall be deemed approved if the Commissioner fails to act within 10 business days of receiving a request for approval.

(f)         No manufacturer shall modify its approved marking unless the modification has been approved by the Commissioner in accordance with this section.

(g)        Manufacturers certifying cigarettes in accordance with G.S. 58‑92‑20 shall provide a copy of the certifications to all distributors and agents to which they sell cigarettes and shall also provide sufficient copies of an illustration of the package marking utilized by the manufacturer pursuant to this section for each retail dealer to which the distributors or agents sell cigarettes. Distributors and agents shall provide a copy of these package markings received from manufacturers to all retail dealers to which they sell cigarettes. Distributors, agents, and retail dealers shall permit the Commissioner, the Secretary of Revenue, the Attorney General, and their employees to inspect markings of cigarette packaging marked in accordance with this section. (2007‑451, s. 1.)



§ 58-92-30. Penalties.

§ 58‑92‑30.  Penalties.

(a)        A manufacturer, distributor, agent, or any other person or entity who knowingly sells or offers to sell cigarettes, other than through retail sale, in violation of G.S. 58‑92‑15, shall be subject to a civil penalty not to exceed one hundred dollars ($100.00) for each pack of such cigarettes sold or offered for sale provided that in no case shall the penalty against any such person or entity exceed one hundred thousand dollars ($100,000) during any 30‑day period.

(b)        A retail dealer who knowingly sells or offers to sell cigarettes in violation of G.S. 58‑92‑15 shall be subject to a civil penalty not to exceed one hundred dollars ($100.00) for each pack of such cigarettes sold or offered for sale, provided that in no case shall the penalty against any retail dealer exceed twenty‑five thousand dollars ($25,000) for sales or offers to sell during any 30‑day period.

(c)        In addition to any penalty prescribed by law, any corporation, partnership, sole proprietor, limited partnership, or association engaged in the manufacture of cigarettes that knowingly makes a false certification pursuant to G.S. 58‑92‑20 shall be subject to a civil penalty of at least seventy‑five thousand dollars ($75,000) but not to exceed two hundred fifty thousand dollars ($250,000) for each such false certification.

(d)        Any person violating any other provision in this Article shall be subject to a civil penalty for a first offense not to exceed one thousand dollars ($1,000), and for a subsequent offense subject to a civil penalty not to exceed five thousand dollars ($5,000) for each such violation.

(e)        Any cigarettes that have been sold or offered for sale that do not comply with the performance standard required by G.S. 58‑92‑15 shall be subject to forfeiture as contraband under the same procedures as G.S. 75D‑5 or G.S. 113‑412. Cigarettes forfeited pursuant to this section shall be destroyed; provided, however, that prior to the destruction of any cigarette forfeited pursuant to these provisions, the true holder of the trademark rights in the cigarette brand shall be permitted to inspect the cigarette.

(f)         In addition to any other remedy provided by law, the Commissioner or Attorney General may file an action in the superior court for a violation of this Article, including petitioning for injunctive relief or to recover any costs or damages suffered by the State because of a violation of this Article, including enforcement costs relating to the specific violation and attorneys' fees. Each violation of this Article or of rules or regulations adopted under this Article constitutes a separate civil violation for which the Commissioner or Attorney General may obtain relief.

(g)        Whenever any law enforcement personnel or duly authorized representative of the Commissioner shall discover any cigarettes that have not been marked in the manner required by this Article, such personnel is hereby authorized and empowered to seize and take possession of such cigarettes. Such cigarettes shall be turned over to the Department of Revenue and shall be forfeited to the State. Cigarettes seized pursuant to this section shall be destroyed; provided, however, that prior to the destruction of any cigarette seized pursuant to these provisions, the true holder of the trademark rights in the cigarette brand shall be permitted to inspect the cigarette.

(h)        Any penalty imposed under this Article shall be payable to the Commissioner.

(i)         A violation of this Article constitutes a civil offense only and is not a crime.  (2007‑451, s. 1; 2009‑490, s. 2.)



§ 58-92-35. Implementation.

§ 58‑92‑35.  Implementation.

(a)        The Commissioner may adopt rules, pursuant to Chapter 150B of the General Statutes, necessary to effectuate the purposes of this Article.

(b)        The Department of Revenue in the regular course of conducting inspections of distributors, agents, and retail dealers, as authorized under the Tobacco Products Tax Act, Article 2A of Chapter 105 of the General Statutes, may inspect such cigarettes to determine if the cigarettes are marked as required by G.S. 58‑92‑25. If the cigarettes are not marked as required, the Department of Revenue shall notify the Commissioner. (2007‑451, s. 1.)



§ 58-92-40. Inspection.

§ 58‑92‑40.  Inspection.

To enforce the provisions of this Article, the Attorney General, the Department of Revenue, and the Commissioner, their duly authorized representatives, and other law enforcement personnel may examine the books, papers, invoices, and other records of any person in possession, control, or occupancy of any premises where cigarettes are placed, stored, sold, or offered for sale, as well as the stock of cigarettes on the premises. Every person in the possession, control, or occupancy of any premises where cigarettes are placed, sold, or offered for sale is hereby directed and required to give the Attorney General, the Department of Revenue, and the Commissioner, their duly authorized representatives, and other law enforcement personnel the means, facilities, and opportunity for the examinations authorized by this section. (2007‑451, s. 1.)



§ 58-92-45. Disposition of penalties.

§ 58‑92‑45.  Disposition of penalties.

The clear proceeds of civil penalties and forfeitures provided for in this Article shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (2007‑451, s. 1.)



§ 58-92-50. Sale outside the State.

§ 58‑92‑50.  Sale outside the State.

Nothing in this Article shall be construed to prohibit any person or entity from manufacturing or selling cigarettes that do not meet the requirements of G.S. 58‑92‑15 if the cigarettes are or will be stamped for sale in another state or are packaged for sale outside the United States and that person or entity has taken reasonable steps to ensure that such cigarettes will not be sold or offered for sale to persons located in this State. (2007‑451, s. 1.)



§ 58-92-55. Preemption.

§ 58‑92‑55.  Preemption.

This Article does not apply if a federal reduced cigarette ignition propensity standard that preempts this Article is enacted and becomes effective, but such inapplicability does not affect any liability for forfeiture or penalties accrued prior to the effective date of the federal law. (2007‑451, s. 1.)






Chapter 58A - North Carolina Health Insurance Trust Commission.

§§ 58A-1 through 58A-5: Recodified as Article 68 of Chapter 58.

Chapter 58A.

North Carolina Health Insurance Trust Commission.

§§ 58A‑1 through 58A‑5:  Recodified as Article 68 of Chapter 58.






Chapter 59 - Partnership.

§§ 59-1 through 59-30.1: Repealed by Session Laws 1985 (Regular Session, 1986), c. 989, s. 2.

Chapter 59.

Partnership.

ARTICLE 1.

Uniform Limited Partnership Act.

§§ 59‑1 through 59‑30.1: Repealed by Session Laws 1985 (Regular Session, 1986), c. 989, s. 2.



§ 59-31. North Carolina Uniform Partnership Act.

Article 2.

Uniform Partnership Act.

Part 1. Preliminary Provisions.

§ 59‑31.  North Carolina Uniform Partnership Act.

Articles 2 through 4A, inclusive, of this Chapter shall be known and may be cited as the North Carolina Uniform Partnership Act. (1941, c. 374, s. 1; 2000‑140, s. 101(j); 2001‑487, s. 20.)



§ 59-32. Definition of terms.

§ 59‑32.  Definition of terms.

As used in this Chapter, except as otherwise defined in Article 5 of this Chapter for purposes of that Article, unless the context otherwise requires:

(01)      "Act" means the North Carolina Uniform Partnership Act and refers to all provisions therein.

(1)        "Bankrupt" means bankrupt under the Federal Bankruptcy Act or insolvent under any State insolvent act.

(2)        "Business" means every trade, occupation, or profession.

(3)        "Conveyance" means every assignment, lease, mortgage, or encumbrance.

(4)        "Court" means every court and judge having jurisdiction in the case.

(4a)      "Domestic corporation" has the same meaning as in G.S. 55‑1‑40.

(4b)      "Domestic limited liability company" has the same meaning as in G.S. 57C‑1‑03.

(4c)      "Domestic limited partnership" has the same meaning as in G.S. 59‑102.

(4d)      "Domestic nonprofit corporation" means a corporation as defined in G.S. 55A‑1‑40.

(4e)      "Foreign corporation" has the same meaning as in G.S. 55‑1‑40.

(4f)       "Foreign limited liability company" has the same meaning as in G.S. 57C‑1‑03.

(4g)      "Foreign limited liability partnership" means a partnership that (i) is formed under laws other than the laws of this State, and has the status of a limited liability partnership or registered limited liability partnership under those laws.

(4h)      "Foreign limited partnership" has the same meaning as in G.S. 59‑102.

(4i)       "Foreign nonprofit corporation" means a foreign corporation as defined in G.S. 55A‑1‑ 40.

(5)        "Person" means individuals, partnerships, corporations, limited liability companies, and other associations.

(5a)      "Principal office" means the office (in or out of this State) where the principal executive offices of a registered limited liability partnership or a foreign limited liability partnership are located, as designated in its most recent annual report filed with the Secretary of State or, if no annual report has yet been filed, in its application for registration as a registered limited liability partnership or foreign limited liability partnership.

(6)        "Real property" means land and any interest or estate in land.

(7)        "Registered limited liability partnership" means a partnership that is registered under G.S. 59‑84.2 and complies with G.S. 59‑84.3. (1941, c. 374, s. 2; 1993, c. 354, s. 3; 1999‑362, s. 4; 2000‑140, s. 101(k); 2001‑387, s. 103.)



§ 59-33. Interpretation of knowledge and notice.

§ 59‑33.  Interpretation of knowledge and notice.

(a)        A person has "knowledge" of a fact within the meaning of this Act not only when he has actual knowledge thereof, but also when he has knowledge of such other facts as in the circumstances show bad faith.

(b)        A person has "notice" of a fact within the meaning of this Act when the person who claims the benefit of the notice:

(1)        States the fact to such person, or

(2)        Delivers through the mail, or by other means of communication a written statement of the fact to such person or to a proper person at his place of business or residence. (1941, c. 374, s. 3; 2000‑140, s. 101(n).)



§ 59-34. Rules of construction.

§ 59‑34.  Rules of construction.

(a)        The rule that statutes in derogation of the common law are to be strictly construed shall have no application to this Act.

(b)        The law of estoppel shall apply under this Act.

(c)        The law of agency shall apply under this Act.

(d)        This Article shall be so interpreted and construed as to effect its general purpose to make uniform the law of those states which enact it.

(e)        This Article and the other provisions of this Act shall not be construed so as to impair the obligations of any contract existing when the Article or any other provision of this Act, as applicable, goes into effect, nor to affect any action or proceedings begun or right accrued before this Article or any other provision of this Act, as applicable, takes effect. (1941, c. 374, s. 4; 2000‑140, s. 101(l).)



§ 59-35. Rules for cases not provided for in this Act.

§ 59‑35.  Rules for cases not provided for in this Act.

In any case not provided for in this Act, the rules of law and equity, including the law merchant, shall govern. (1941, c. 374, s. 5; 2000‑140, s. 101(m).)



§ 59-35.1. Filing of documents.

§ 59‑35.1.  Filing of documents.

(a)        A document required or permitted by this Act to be filed by the Secretary of State must be filed under Chapter 55D of the General Statutes.

(b)        A document submitted for filing by the Secretary of State on behalf of a general partnership must be executed by a general partner of the partnership.

(c)        The Secretary of State may adopt and furnish on request forms for:

(1)        An application for registration as a registered limited liability partnership;

(2)        Cancellation of registration as a registered limited liability partnership;

(3)        Application for registration as a foreign limited liability partnership; and

(4)        Cancellation of registration as a foreign limited liability partnership.

If the Secretary of State so requires, use of these forms is mandatory.

(d)        The Secretary of State may adopt and furnish on request forms for other documents required or permitted to be filed by this Act, but their use is not mandatory. (1999‑369, s. 4.1; 2001‑358, ss. 9, 38, 51(c); 2001‑387, ss. 104, 105(c), 155, 170(a), 173, 175(a); 2001‑413, s. 6; 2002‑58, s. 4.)



§ 59-35.2. Filing, service, and copying fees.

§ 59‑35.2.  Filing, service, and copying fees.

(a)        The Secretary of State shall collect the following fees when the documents described in this subsection are submitted by a partnership to the Secretary of State for filing:

Document                                                                                                                Fee

(1)       Application for reserved name ................................................................            $10.00

(2)       Notice of transfer of reserved name ........................................................              10.00

(3)       Application for registered name ..............................................................              10.00

(4)       Application for renewal of registered name .............................................              10.00

(5)       Registered limited liability partnership's or foreign limited liability partnership's statement of change of registered agent or registered office or both .............................                5.00

(6)       Agent's statement of change of registered office for each affected registered limited liability partnership or foreign limited liability partnership .....................................                5.00

(7)       Agent's statement of resignation ..............................................................           No Fee

(8)       Designation of registered agent or registered office or both.......................                5.00

(9)       Articles of conversion (other than articles of conversion included as part of another document)..............................................................................................................             50.00

(10)     Articles of merger ..................................................................................              50.00

(11)     Application for registration as a registered limited liability partnership .......            125.00

(12)     Certificate of amendment of registration as a registered limited liability partnership           .............................................................................................................. 25.00

(13)     Cancellation of registration as a registered limited liability partnership .......              25.00

(14)     Application for registration as a foreign limited liability partnership ...........            125.00

(15)     Certificate of amendment of registration as a foreign limited liability partnership               .............................................................................................................. 25.00

(16)     Cancellation of registration as a foreign limited liability partnership ...........              25.00

(17)     Application for certificate of withdrawal by reason of merger, consolidation, or conversion ..............................................................................................................              10.00

(18)     Annual report ........................................................................................            200.00

(19)     Articles of correction .............................................................................              10.00

(20)     Any other document required or permitted to be filed pursuant to this Act              10.00

(b)        Whenever the Secretary of State is deemed appointed as a registered agent under this Act or under Chapter 55D of the General Statutes, the Secretary of State shall collect a fee of ten dollars ($10.00) each time process is served on the Secretary of State under this Act. The party to the proceeding causing service of process is entitled to recover this fee as costs if the party prevails in the proceeding.

(c)        The Secretary of State shall collect the following fees for copying, comparing, and certifying a copy of a filed partnership document:

(1)        One dollar ($1.00) a page for copying or comparing a copy to the original.

(2)        Fifteen dollars ($15.00) for a paper certificate.

(3)        Ten dollars ($10.00) for an electronic certificate. (2001‑387, s. 170(b); 2001‑487, s. 62(q); 2005‑435, s. 46.)



§ 59-36. Partnership defined.

Part 2. Nature of a Partnership.

§ 59‑36.  Partnership defined.

(a)        A partnership is an association of two or more persons to carry on as co‑owners a business for profit.

(b)        But any association formed under any other statute of this State, or any statute adopted by authority, other than the authority of this State, is not a partnership under this Article, unless such association would have been a partnership in this State prior to the adoption of this Article; but this Article shall apply to limited partnerships except insofar as the statutes relating to such partnerships are inconsistent herewith. (1941, c. 374, s. 6.)



§ 59-37. Rules for determining the existence of a partnership.

§ 59‑37.  Rules for determining the existence of a partnership.

In determining whether a partnership exists, these rules shall apply:

(1)        Except as provided by G.S. 59‑46 persons who are not partners as to each other are not partners as to third persons.

(2)        Joint tenancy, tenancy in common, tenancy by the entireties,  joint property, common property, or part ownership does not of itself establish a partnership, whether such co‑owners do or do not share any profits made by the use of the property.

(3)        The sharing of gross returns does not of itself establish a partnership, whether or not the persons sharing them have a joint or common right or interest in any property from which the returns are derived.

(4)        The receipt by a person of a share of the profits of a business is prima facie evidence that he is a partner in the business, but no such inference shall be drawn if such profits were received in payment:

a.         As a debt by installments or otherwise,

b.         As wages of an employee or rent to a landlord,

c.         As an annuity to a widow or representative of a deceased partner,

d.         As interest on a loan, though the amount of payment vary with the profits of the business,

e.         As the consideration for the sale of a goodwill of a business or other property by installments or otherwise. (1941, c. 374, s. 7.)



§ 59-38. Partnership property.

§ 59‑38.  Partnership property.

(a)        All property originally brought into the partnership stock or subsequently acquired by purchase or otherwise, on account of the partnership, is partnership property.

(b)        Unless the contrary intention appears, property acquired with partnership funds is partnership property.

(c)        Any estate in real property may be acquired in the partnership  name. Title so acquired can be conveyed only in the partnership name.

(d)        A conveyance to a partnership in the partnership name, though without words of inheritance, passes the entire estate of the grantor unless a contrary intent appears. (1941, c. 374, s. 8.)



§ 59-39. Partner agent of partnership as to partnership business.

Part 3. Relations of Partners to Persons Dealing with the Partnership.

§ 59‑39.  Partner agent of partnership as to partnership business.

(a)        Every partner is an agent of the partnership for the purpose of its business, and the act of every partner, including the execution in the partnership name of any instrument, for apparently carrying on in the usual way the business of the partnership of which he is a member binds the partnership, unless the partner so acting has in fact no authority to act for the partnership in the particular matter, and the person with whom he is dealing has knowledge of the fact that he has no such authority.

(b)        An act of a partner which is not apparently for the carrying on of the business of the partnership in the usual way does not bind the partnership unless authorized by the other partners.

(c)        Unless authorized by the other partners or unless they have abandoned the business, one or more but less than all the partners have no authority to:

(1)        Assign the partnership property in trust for creditors, or on the assignee's promise to pay the debts of the partnership,

(2)        Dispose of the goodwill of the business,

(3)        Do any other act which would make it impossible to carry on the ordinary business of a partnership,

(4)        Confess a judgment,

(5)        Submit a partnership claim or liability to arbitration or reference.

(d)        No act of a partner in contravention of a restriction on authority shall bind the partnership to persons having knowledge of the restriction. (1941, c. 374, s. 9.)



§ 59-39.1. Act, admission or acknowledgment by partner.

§ 59‑39.1.  Act, admission or acknowledgment by partner.

After a cause of action has accrued on any obligation of a partnership, any act, admission or acknowledgment by any partner acting in the ordinary course of the business of the partnership or with the authority of his copartners which removes the bar of the statute of limitations or causes the statutes to begin running anew with respect to the partner doing such act or making such admission or acknowledgment has a like effect with respect to all of the partners and with respect to partnership liability, but when any partner is not so acting and does not have the authority of his copartners, any act,  admission or acknowledgment by such partner which removes the bar of the statute of limitations or causes the statute to begin running anew has such effect only as to the partner doing such act or making such admission or acknowledgment, and shall not renew, extend or in any manner impose liability of any kind against any partner who has not authorized or ratified the same nor against the partnership. (1953, c. 1076, s. 2.)



§ 59-40. Conveyance of real property of the partnership.

§ 59‑40.  Conveyance of real property of the partnership.

(a)        Where title to real property is in the partnership name, any partner may convey title to such property by a conveyance executed in the partnership name; but the partnership may recover such property unless the partner's act binds the partnership under the provisions of subsection (a) of G.S. 59‑39, or unless such property has been conveyed by the grantee or a person claiming through such grantee to holder for value without knowledge that the partner, in making the conveyance, has exceeded his authority.

(b)        Where title to real property is in the name of the partnership, a conveyance executed by a partner, in his own name, passes the equitable interest of the partnership, provided the act is one within the authority of the partner under the provisions of subsection (a) of G.S. 59‑39.

(c)        Where title to real property is in the name of one or more, but not all the partners, and the record does not disclose the right of the partnership, the partners in whose name the title stands may convey title to such property, but the partnership may recover such property if the partners' act does not bind the partnership under the provisions of subsection (a) of G.S. 59‑39, unless the purchaser or his assignee, is a holder for value, without knowledge.

(d)        Where the title to real property is in the name of one or more or all the partners, or in a third person in trust for the partnership, a conveyance executed by a partner in the partnership name, or in his own name, passes the equitable interest of the partnership, provided the act is one within the authority of the partner under the provisions of subsection (a) of G.S. 59‑39.

(e)        Where the title to real property is in the names of all the partners a conveyance executed by all the partners passes all their rights in such property. (1941, c. 374, s. 10; 1959, c. 1161, s. 3.)



§ 59-41. Partnership bound by admission of partner.

§ 59‑41.  Partnership bound by admission of partner.

An admission or representation made by any partner concerning partnership affairs within the scope of his authority as conferred by this Act is evidence against the partnership. (1941, c. 374, s. 11; 2000‑140, s. 101(n).)



§ 59-42. Partnership charged with knowledge of or notice to partner.

§ 59‑42.  Partnership charged with knowledge of or notice to partner.

Notice to any partner of any matter relating to partnership affairs, and the knowledge of the partner acting in the particular matter, acquired while a partner or then present to his mind, and the knowledge of any other partner who reasonably could and should have communicated it to the acting partner, operate as notice to or knowledge of the partnership, except in the case of a fraud on the partnership committed by or with the consent of that partner. (1941, c. 374, s. 12.)



§ 59-43. Partnership bound by partner's wrongful act.

§ 59‑43.  Partnership bound by partner's wrongful act.

Where, by any wrongful act or omission of any partner acting in the ordinary course of the business of the partnership or with the authority of his copartners, loss or injury is caused to any person, not being a partner in the partnership, or any penalty is incurred, the partnership is liable therefor to the same extent as the partner so acting or omitting to act. (1941, c. 374, s. 13.)



§ 59-44. Partnership bound by partner's breach of trust.

§ 59‑44.  Partnership bound by partner's breach of trust.

The partnership is bound to make good the loss:

(1)        Where one partner acting within the scope of his apparent authority receives money or property of a third person and misapplies it; and

(2)        Where the partnership in the course of its business receives  money or property of a third person and the money or property so received is misapplied by any partner while it is in the custody of the partnership. (1941, c. 374, s. 14.)



§ 59-45. Nature of partner's liability in ordinary partnerships and in registered limited liability partnerships.

§ 59‑45.  Nature of partner's liability in ordinary partnerships and in registered limited liability partnerships.

(a)        Except as provided by subsections (a1) and (b) of this section, all partners are jointly and severally liable for the acts and obligations of the partnership.

(a1)      Except as provided in subsection (b) of this section, a partner in a registered limited liability partnership is not individually liable for debts and obligations of the partnership incurred while it is a registered limited liability partnership solely by reason of being a partner and does not become liable by participating, in whatever capacity, in the management or control of the business of the partnership.

(b)        Nothing in this Chapter shall be interpreted to abolish, modify, restrict, limit, or alter the law in this State applicable to the professional relationship and liabilities between the individual furnishing the professional services and the person receiving the professional services, the standards of professional conduct applicable to the rendering of the services, or any responsibilities, obligations, or sanctions imposed under applicable licensing statutes. A partner in a registered limited liability partnership is not individually liable, directly or indirectly, including by indemnification, contribution, assessment, or otherwise, for the debts, obligations, and liabilities of, or chargeable to, the registered limited liability partnership that arise from errors, omissions, negligence, malpractice, incompetence, or malfeasance committed by another partner or by an employee, agent, or other representative of the partnership; provided, however, nothing in this Chapter shall affect the liability of a partner of a professional registered limited liability partnership for his or her own errors, omissions, negligence, malpractice, incompetence, or malfeasance committed in the rendering of professional services.

(c)        Repealed by Session Laws 1999‑362, s. 5.

(d)        A partner in a registered limited liability partnership is not a proper party to proceedings by or against a limited liability partnership, except where the object of the proceeding is to enforce a partner's right against or liability to the limited liability partnership.

(e)        The liability of partners of a registered limited liability partnership formed and existing under this Chapter shall at all times be determined solely and exclusively by this Chapter and the laws of this State.

(f)         If a conflict arises between the laws of this State and the laws of any other jurisdiction with regard to the liability of a partner of a registered limited liability partnership formed and existing under this Chapter for the debts, obligations, and liabilities of the registered limited liability partnership, this Chapter and the laws of this State shall govern in determining the liability. (1941, c. 374, s. 15; 1953, c. 881; 1993, c. 354, s. 4; 1999‑362, s. 5.)



§ 59-46. Partner by estoppel.

§ 59‑46.  Partner by estoppel.

(a)        When a person, by words spoken or written, by conduct, or by contract, represents himself, or consents to another representing him to anyone, as a partner in an existing partnership or with one or more persons not actual partners, he is liable to any such person to whom such representation has been made, who has, on the faith of such representation, given credit to the actual or apparent partnership, and if he has made such representation or consented to its being made in a public manner, he is liable to such person, whether the representation has or has not been made or communicated to such person so giving credit by or with the knowledge of the apparent partner making the representation or consenting to its being made.

(1)        When a partnership liability results, he is liable as though he were an actual member of the partnership.

(2)        When no partnership liability results, he is liable jointly with the other persons, if any, so consenting to the contract or representation as to incur liability, otherwise separately.

(b)        When a person has been thus represented to be a partner in an existing partnership, or with one or more persons not actual partners, he is an agent of the persons consenting to such representation to bind them to the same extent and in the same manner as though he were a partner in fact, with respect to persons who rely upon the representation. Where all the members of the existing partnership consent to the representation, a partnership act or obligation results; but in all other cases it is the joint act or obligation of the person acting and the persons consenting to the representation. (1941, c. 374, s. 16; 1975, c. 732.)



§ 59-47. Liability of incoming partner.

§ 59‑47.  Liability of incoming partner.

A person admitted as a partner into an existing partnership is liable for all the obligations of the partnership arising before his admission as though he had been a partner when such obligations were incurred, except that this liability shall be satisfied only out of partnership property. (1941, c. 374, s. 17.)



§ 59-48. Rules determining rights and duties of partners.

Part 4. Relations of Partners to One Another.

§ 59‑48.  Rules determining rights and duties of partners.

The rights and duties of the partners in relation to the partnership shall be determined, subject to any agreement between them, by the following rules:

(1)        Each partner shall be repaid his contributions, whether by way of capital or advances to the partnership property and share equally in the profits and surplus remaining after all liabilities, including those to partners, are satisfied; and must contribute towards the losses, whether of capital or otherwise, sustained by the partnership according to his share in the profits.

(2)        The partnership must indemnify every partner in respect of payments made and personal liabilities reasonably incurred by him in the ordinary and proper conduct of its business, or for the preservation of its business or property.

(3)        A partner, who in aid of the partnership makes any payment or advance beyond the amount of capital which he agreed to contribute, shall be paid interest from the date of the payment or advance.

(4)        A partner shall receive interest on the capital contributed by him only from the date when repayment should be made.

(5)        All partners have equal rights in the management and conduct  of the partnership business.

(6)        No partner is entitled to remuneration for acting in the partnership business, except that a surviving partner is entitled to reasonable compensation for his services in winding up the partnership affairs.

(7)        No person can become a member of a partnership without the consent of all the partners.

(8)        Any difference arising as to ordinary matters connected with  the partnership business may be decided by a majority of the partners; but no act in contravention of any agreement between the partners may be done rightfully without the consent of all the partners. (1941, c. 374, s. 18.)



§ 59-49. Partnership books.

§ 59‑49.  Partnership books.

The partnership books shall be kept, subject to any agreement between the partners, at the principal place of business of the partnership, and every partner shall at all times have access to and may inspect and copy any of them. (1941, c. 374, s. 19.)



§ 59-50. Duty of partners to render information.

§ 59‑50.  Duty of partners to render information.

Partners shall render on demand true and full information of all things affecting the partnership to any partner or the legal representative of any deceased partner or partner under legal disability. (1941, c. 374, s. 20.)



§ 59-51. Partner accountable as a fiduciary.

§ 59‑51.  Partner accountable as a fiduciary.

(a)        Every partner must account to the partnership for any benefit, and hold as trustee for it any profits derived by him without the consent of the other partners from any transaction connected with the formation, conduct or liquidation of the partnership or from any use by him of its property.

(b)        This section applies also to the representatives of a deceased  partner engaged in the liquidation of the affairs of the partnership as the personal representatives of the last surviving partner. (1941, c. 374, s. 21.)



§ 59-52. Right to an account.

§ 59‑52.  Right to an account.

Any partner shall have the right to a formal account as to partnership affairs:

(1)        If he is wrongfully excluded from the partnership business or possession of its property by his copartners,

(2)        If the right exists under the terms of any agreement,

(3)        As provided by G.S. 59‑51,

(4)        Whenever other circumstances render it just and reasonable. (1941, c. 374, s. 22.)



§ 59-53. Continuation of partnership beyond fixed term.

§ 59‑53.  Continuation of partnership beyond fixed term.

(a)        When a partnership for a fixed term or particular undertaking is continued after the termination of such term or particular undertaking without any express agreement, the rights and duties of the partners remain the same as they were at such termination, so far as is consistent with a partnership at will.

(b)        A continuation of the business by the partners or such of them as habitually acted therein during the term, without any settlement or liquidation of the partnership affairs, is prima facie evidence of a continuation of the partnership. (1941, c. 374, s. 23.)



§ 59-54. Extent of property rights of a partner.

Part 5. Property Rights of a Partner.

§ 59‑54.  Extent of property rights of a partner.

The property rights of a partner are:

(1)        His right in specific partnership property,

(2)        His interest in the partnership, and

(3)        His right to participate in the management. (1941, c. 374, s. 24.)



§ 59-55. Nature of a partner's right in specific partnership property.

§ 59‑55.  Nature of a partner's right in specific partnership property.

(a)        A partner is co‑owner with his partners of specific partnership property holding as a tenant in partnership.

(b)        The incidents of this tenancy are such that:

(1)        A partner, subject to the provisions of this Act and to any agreement between the partners, has an equal right with his partners to possess specific partnership property for partnership purposes; but he has no right to possess such property for any other purpose without the consent of his partners.

(2)        A partner's right in specific partnership property is not assignable except in connection with the assignment of rights of all the partners in the same property.

(3)        A partner's right in specific partnership property is not subject to attachment or execution, except on a claim against the partnership. When partnership property is attached for a partnership debt the partners, or any of them, or the representatives of a deceased partner, cannot claim any right under the homestead or exemption laws.

(4)        On the death of a partner his right in specific partnership property vests in the surviving partner or partners, except where the deceased was the last surviving partner, when his right in such property vests in his legal representative. Such surviving partner, or partners, or the legal representative of the last surviving partner, has no right to possess the partnership property for any but a partnership purpose.

(5)        A partner's right in specific partnership property is not subject to dower, curtesy, or allowances to widows, heirs, or next of kin. (1941, c. 374, s. 25; 2000‑140, s. 101(n).)



§ 59-56. Nature of partner's interest in the partnership.

§ 59‑56.  Nature of partner's interest in the partnership.

A partner's interest in the partnership is his share of the profits and surplus, and the same is personal property. (1941, c. 374, s. 26.)



§ 59-57. Assignment of partner's interest.

§ 59‑57.  Assignment of partner's interest.

(a)        A conveyance by a partner of his interest in the partnership does not of itself dissolve the partnership, nor, as against the other partners in the absence of agreement, entitle the assignee, during the continuance of the partnership, to interfere in the management or administration of the partnership business or affairs, or to require any information or account of partnership transactions, or to inspect the partnership books; but it merely entitles the assignee to receive in accordance with his contract the profits to which the assigning partner would otherwise be entitled.

(b)        In case of a dissolution of the partnership, the assignee is entitled to receive his assignor's interest and may require an account from the date only of the last account agreed to by all the partners. (1941, c. 374, s. 27.)



§ 59-58. Partner's interest subject to charging order.

§ 59‑58.  Partner's interest subject to charging order.

(a)        On due application to a competent court by any judgment creditor of a partner, the court which entered the judgment, order or decree, or any other court, may charge the interest of the debtor partner with payment of the unsatisfied amount of such judgment debt with interest thereon; and may then or later appoint a receiver of his share of the profits, and of any other money due or to fall due to him in respect of the partnership, and make all other orders, directions, accounts and inquiries which the debtor partner might have made, or which the circumstances of the case may require.

(b)        The interest charged may be redeemed at any time before foreclosure, or in case of a sale being directed by the court may be purchased without thereby causing a dissolution:

(1)        With separate property, by any one or more of the partners, or

(2)        With partnership property, by any one or more of the partners with the consent of all the partners whose interests are not so charged or sold.

(c)        Nothing in this Act shall be held to deprive a partner of his right, if any, under the exemption laws, as regards his interest in the partnership. (1941, c. 374, s. 28; 2000‑140, s. 101(n).)



§ 59-59. Dissolution defined.

Part 6. Dissolution and Winding Up.

§ 59‑59.  Dissolution defined.

The dissolution of a partnership is the change in the relation of the partners caused by any partner ceasing to be associated in the carrying on as distinguished from the winding up of the business. (1941, c. 374, s. 29.)



§ 59-60. Partnership not terminated by dissolution.

§ 59‑60.  Partnership not terminated by dissolution.

On dissolution the partnership is not terminated, but continues until the winding up of partnership affairs is completed. (1941, c. 374, s. 30.)



§ 59-61. Causes of dissolution.

§ 59‑61.  Causes of dissolution.

Dissolution is caused:

(1)        Without violation of the agreement between the partners,

a.         By the termination of the definite term or particular undertaking specified in the agreement,

b.         By the express will of any partner when no definite term or particular undertaking is specified,

c.         By the express will of all partners who have not assigned their interests or suffered them to be charged for their separate debts, either before or after the termination of any specific term or particular undertaking,

d.         By the expulsion of any partner from the business bona fide in accordance with such a power conferred by the agreement between the partners;

(2)        In contravention of the agreement between the partners, where the circumstances do not permit a dissolution under any other provision of this section, by the express will of any partner at any time;

(3)        By any event which makes it unlawful for the business of the  partnership to be carried on or for the members to carry it on in partnership;

(4)        By the death of any partner, unless the partnership agreement provides otherwise;

(5)        By the bankruptcy of any partner or the partnership;

(6)        By decree of court under G.S. 59‑62. (1941, c. 374, s. 31; 1943, c. 384.)



§ 59-62. Dissolution by decree of court.

§ 59‑62.  Dissolution by decree of court.

(a)        On application by or for a partner the court shall decree a dissolution whenever:

(1)        A partner has been adjudicated incompetent or is shown to be of unsound mind,

(2)        A partner becomes in any other way incapable of performing his part of the partnership contract,

(3)        A partner has been guilty of such conduct as tends to affect prejudicially the carrying on of the business,

(4)        A partner wilfully or persistently commits a breach of the partnership agreement, or otherwise so conducts himself in matters relating to the partnership business that it is not reasonably practicable to carry on the business in partnership with him,

(5)        The business of the partnership can only be carried on at a loss,

(6)        Other circumstances render a dissolution equitable.

(b)        On the application of the purchaser of a partner's interest under G.S. 59‑57 and 59‑58:

(1)        After the termination of the specified term or particular undertaking,

(2)        At any time if the partnership was a partnership at will when the interest was assigned or when the charging order was issued.

(c)        The name of a registered limited liability partnership becomes available for use by another entity as provided in G.S. 55D‑21. (1941, c. 374, s. 32; 1985, c. 589, s. 29; 2001‑358, s. 41; 2001‑387, ss. 173, 175(a); 2001‑413, s. 6; 2001‑487, s. 107(b).)



§ 59-63. General effect of dissolution on authority of partner.

§ 59‑63.  General effect of dissolution on authority of partner.

Except so far as may be necessary to wind up partnership affairs or to complete transactions begun but not then finished, dissolution terminates all authority of any partner to act for the partnership,

(1)        With respect to the partners,

a.         When the dissolution is not by the act, bankruptcy or death of a partner; or

b.         When the dissolution is by such act, bankruptcy or death of a partner, in cases where G.S. 59‑64 so requires,

(2)        With respect to persons not partners, as declared in G.S. 59‑65. (1941, c. 374, s. 33.)



§ 59-64. Right of partner to contribution from copartners after dissolution.

§ 59‑64.  Right of partner to contribution from copartners after dissolution.

Where the dissolution is caused by the act, death or bankruptcy of a partner, each partner is liable to his copartners for his share of any liability created by any partner acting for the partnership as if the partnership had not been dissolved unless

(1)        The dissolution being by act of any partner, the partner acting for the partnership had knowledge of the dissolution, or

(2)        The dissolution being by the death or bankruptcy of a partner, the partner acting for the partnership had knowledge or notice of the death or bankruptcy. (1941, c. 374, s. 34.)



§ 59-65. Power of partner to bind partnership to third persons after dissolution; publication of notice of dissolution.

§ 59‑65.  Power of partner to bind partnership to third persons after dissolution; publication of notice of dissolution.

(a)        After dissolution a partner can bind the partnership except as provided in subsection (c)

(1)        By any act appropriate for winding up partnership affairs or completing transactions unfinished at dissolution;

(2)        By any transaction which would bind the partnership if dissolution had not taken place, provided the other party to the transaction

a.         Had extended credit to the partnership prior to dissolution and had no knowledge or notice of the dissolution; or

b.         Though he had not so extended credit, had nevertheless known of the partnership prior to dissolution, and, having no knowledge or notice of dissolution, the fact of dissolution had not been published at least once a week for four successive weeks in some newspaper qualified for legal advertising in each county in which the partnership business was regularly carried on, or if no such newspaper is published in the county, posted for 30 days at the courthouse and three other public places in the county.

(b)        The liability of a partner under subdivision (a)(2) shall be satisfied out of partnership assets alone when such partner had been prior to dissolution

(1)        Unknown as a partner to the person with whom the contract is made; and

(2)        So far unknown and inactive in partnership affairs that the business reputation of the partnership could not be said to have been in any degree due to his connection with it.

(c)        The partnership is in no case bound by any act of a partner after dissolution

(1)        Where the partnership is dissolved because it is unlawful to carry on the business, unless the act is appropriate for winding up partnership affairs; or

(2)        Where the partner has become bankrupt; or

(3)        Where the partner has no authority to wind up partnership affairs; except by a transaction with one who

a.         Had extended credit to the partnership prior to dissolution and had no knowledge or notice of his want of authority; or

b.         Had not extended credit to the partnership prior to dissolution, and, having no knowledge or notice of his want of authority, the fact of his want of authority has not been advertised in the manner provided for advertising the fact of dissolution in subdivision (a)(2)b.

(d)        Nothing in this section shall affect the liability under G.S. 59‑46 of any person who after dissolution represents himself or consents to another representing him as a partner in a partnership engaged in carrying on business. (1941, c. 374, s. 35; 1951, c. 381, s. 1.)



§ 59-66. Effect of dissolution on partner's existing liability.

§ 59‑66.  Effect of dissolution on partner's existing liability.

(a)        The dissolution of the partnership does not of itself discharge the existing liability of any partner.

(b)        A partner is discharged from any existing liability upon dissolution of the partnership by an agreement to that effect between himself, the partnership creditor and the person or partnership continuing the business; and such agreement may be inferred from the course of dealing between the creditor having knowledge of the dissolution and the person or partnership continuing the business.

(c)        Where a person agrees to assume the existing obligations of a dissolved partnership, the partners whose obligations have been assumed shall be discharged from any liability to any creditor of the partnership who, knowing of the agreement, consents to a material alteration in the nature or time of payment of such obligations.

(d)        The individual property of a deceased partner shall be liable for all obligations of the partnership incurred while he was a partner but subject to the prior payment of his separate debts. (1941, c. 374, s. 36.)



§ 59-67. Right to wind up.

§ 59‑67.  Right to wind up.

Unless otherwise agreed the partners who have not wrongfully dissolved the partnership or the legal representative of the last surviving partner, not bankrupt, has the right to wind up the partnership affairs; provided, however, that any partner, his legal representative or his assignee, upon cause shown, may obtain winding up by the court. (1941, c. 374, s. 37.)



§ 59-68. Rights of partners to application of partnership property.

§ 59‑68.  Rights of partners to application of partnership property.

(a)        When dissolution is caused in any way, except in contravention of the partnership agreement, each partner, as against his copartners and all persons claiming through them in respect of their interest in the partnership, unless otherwise agreed, may have the partnership property applied to discharge its liabilities, and the surplus applied to pay in cash the net amount owing to the respective partners. But if dissolution is caused by expulsion of a partner, bona fide under the partnership agreement, and if the expelled partner is discharged from all partnership liabilities, either by payment or agreement under G.S. 59‑66, subsection (b), he shall receive in cash only the net amount due him from the partnership.

(b)        When dissolution is caused in contravention of the partnership  agreement the rights of the partners shall be as follows:

(1)        Each partner who has not caused dissolution wrongfully shall have:

a.         All the rights specified in subsection (a) of this section, and

b.         The right, as against each partner who has caused the dissolution wrongfully, to damages for breach of the agreement.

(2)        The partners who have not caused the dissolution wrongfully, if they all desire to continue the business in the same name, either by themselves or jointly with others, may do so, during the agreed term for the partnership and for that purpose may possess the partnership property, provided they secure the payment by bond approved by the court, or pay to any partner who has caused the dissolution wrongfully, the value of his interest in the partnership at the dissolution, less any damages recoverable under clause (b)(1)b of this section, and in like manner indemnify him against all present or future partnership liabilities.

(3)        A partner who has caused the dissolution wrongfully shall have:

a.         If the business is not continued under the provisions of subdivision (b)(2) all the rights of a partner under subsection (a), subject to clause (b)(1)b, of this section,

b.         If the business is continued under subdivision (b)(2) of this section, the right as against his copartners and all claiming through them in respect of their interests in the partnership, to have the value of his interest in the partnership, less any damages caused to his copartners by the dissolution, ascertained and paid to him in cash, or the payment secured by bond approved by the court, and to be released from all existing liabilities of the partnership; but in ascertaining the value of the partner's interest the value of the goodwill of the business shall not be considered. (1941, c. 374, s. 38.)



§ 59-69. Rights where partnership is dissolved for fraud or misrepresentation.

§ 59‑69.  Rights where partnership is dissolved for fraud or misrepresentation.

Where partnership contract is rescinded on the ground of the fraud or misrepresentation of one of the parties thereto, the party entitled to rescind is, without prejudice to any other right, entitled,

(1)        To a lien on, or right of retention of, the surplus of the partnership property after satisfying the partnership liabilities to third persons for any sum of money by him for the purchase of an interest in the partnership and for any capital or advances contributed by him; and

(2)        To stand, after all liabilities to third persons have been satisfied, in the place of the creditors of the partnership for any payments made by him in respect of the partnership liabilities; and

(3)        To be indemnified by the person guilty of the fraud or making the representation against all debts and liabilities of the partnership. (1941, c. 374, s. 39.)



§ 59-70. Rules for distribution.

§ 59‑70.  Rules for distribution.

In settling accounts between the partners after dissolution, the following rules shall be observed, subject to any agreement to the contrary:

(1)        The assets of the partnership are

a.         The partnership property,

b.         The contributions of the partners necessary for the payment of all the liabilities specified in subdivision (2) of this section.

(2)        The liabilities of the partnership shall rank in order of payment, as follows:

a.         Those owing to creditors other than partners,

b.         Those owing to partners other than for capital and profits,

c.         Those owing to partners in respect of capital,

d.         Those owing to partners in respect of profits.

(3)        The assets shall be applied in the order of their declaration in subdivision (1) of this section to the satisfaction of the liabilities.

(4)        The partners shall contribute, as provided by G.S. 59‑48, subdivision (1) the amount necessary to satisfy the liabilities; but if any, but not all, of the partners are insolvent, or, not being subject to process, refuse to contribute, the other partners shall contribute their share of the liabilities, and, in the relative proportions in which they share the profits, the additional amount necessary to pay the liabilities.

(5)        An assignee for the benefit of creditors or any person appointed by the court shall have the right to enforce the contributions specified in subdivision (4) of this section.

(6)        Any partner or his legal representative shall have the right  to enforce the contributions specified in subdivision (4) of this section, to the extent of the amount which he has paid in excess of his share of the liability.

(7)        The individual property of a deceased partner shall be liable for the contributions specified in subdivision (4) of this section.

(8)        When partnership property and the individual properties of the partners are in possession of a court for distribution, partnership creditors shall have priority on partnership property and separate creditors on individual property, saving the rights of lien or secured creditors as heretofore.

(9)        Where a partner has become bankrupt or his estate is insolvent the claims against the separate property shall rank in the following order:

a.         Those owing to separate creditors,

b.         Those owing to partnership creditors,

c.         Those owing to partners by way of contribution. (1941, c. 374, s. 40.)



§ 59-71. Liability of persons continuing the business in certain cases.

§ 59‑71.  Liability of persons continuing the business in certain cases.

(a)        When any new partner is admitted into an existing partnership, or when any partner retires and assigns (or the representative of the deceased partner assigns) his rights in partnership property to two or more of the partners, or to one or more of the partners and one or more third persons, if the business is continued without liquidation of the partnership affairs, creditors of the first or dissolved partnership are also creditors of the partnership so continuing the business.

(b)        When all but one partner retire and assign (or the representative of a deceased partner assigns) their rights in partnership property to the remaining partner, who continues the business without liquidation of partnership affairs, either alone or with others, creditors of the dissolved partnership are also creditors of the person or partnership so continuing the business.

(c)        When any partner retires or dies and the business of the dissolved partnership is continued as set forth in subsections (a) and (b) of this section, with the consent of the retired partners or the representative of the deceased partner, but without any assignment of his right in partnership property, rights of creditors of the dissolved partnership and of the creditors of the person or partnership continuing the business shall be as if such assignment had been made.

(d)        When all the partners or their representatives assign their rights in partnership property to one or more third persons who promise to pay the debts and who continue the business of the dissolved partnership, creditors of the dissolved partnership are also creditors of the person or partnership continuing the business.

(e)        When any partner wrongfully causes a dissolution and the remaining partners continue the business under the provisions of G.S. 59‑68, subdivision (b)(2), either alone or with others, and without liquidation of the partnership affairs, creditors of the dissolved partnership are also creditors of the person or partnership continuing the business.

(f)         When a partner is expelled and the remaining partners continue  the business either alone or with others, without liquidation of the partnership affairs, creditors of the dissolved partnership are also creditors of the person or partnership continuing the business.

(g)        The liability of a third person becoming a partner in the partnership continuing the business, under this section, to the creditors of the dissolved partnership shall be satisfied out of the partnership property only.

(h)        When the business of a partnership after dissolution is continued under any conditions set forth in this section the creditors of the dissolved partnership, as against the separate creditors of the retiring or deceased partner or the representative of the deceased partner, have a prior right to any claim of the retired partner or the representative of the deceased partner against the person or partnership continuing the business on account of the retired or deceased partner's interest in the dissolved partnership or on account of any consideration promised for such interest or for his right in partnership property.

(i)         Nothing in this section shall be held to modify any right of creditors to set aside any assignment on the ground of fraud.

(j)         The use by the person or partnership continuing the business of the partnership name, or the name of a deceased partner as part thereof, shall not of itself make the individual property of the deceased partner liable for any debts contracted by such person or partnership. (1941, c. 374, s. 41.)



§ 59-72. Rights of retiring partner or estate of deceased partner when the business is continued.

§ 59‑72.  Rights of retiring partner or estate of deceased partner when the business is continued.

When any partner retires or dies, and the business is continued under any of the conditions set forth in G.S. 59‑71, subsections (a), (b), (c), (e), (f), or G.S. 59‑68, subdivision (b)(2), without any settlement of accounts as between him or his estate and the person or partnership continuing the business, unless otherwise agreed, he or his legal representative as against such persons or partnership may have the value of his interest at the date of dissolution ascertained, and shall receive as an ordinary creditor an amount equal to the value of his interest in the dissolved partnership with interest, or, at his option or at the option of his legal representative, in lieu of interest, the profits attributable to the use of his right in the property of the dissolved partnership; provided that the creditors of the dissolved partnership as against the separate creditors, or the representative of the retired or deceased partner, shall have priority on any claim arising under this section, as provided by G.S. 59‑71, subsection (h). (1941, c. 374, s. 42.)



§ 59-73. Accrual of actions.

§ 59‑73.  Accrual of actions.

The right to an account of his interest shall accrue to any partner, or his legal representative, as against the winding up partners or the surviving partners or the person or partnership continuing the business, at the date of dissolution, in the absence of any agreement to the contrary. (1941, c. 374, s. 43.)



§ 59-73.1. Definitions.

Article 2A.

Conversion and Merger.

Part 1. General Provisions.

§ 59‑73.1.  Definitions.

As used in this Article:

(1)        "Business entity" means a domestic corporation (including a professional corporation as defined in G.S. 55B‑2), a foreign corporation (including a foreign professional corporation as defined in G.S. 55B‑16), a domestic or foreign nonprofit corporation, a domestic or foreign limited liability company, a domestic or foreign limited partnership, a domestic partnership, or any other partnership.

(2)        "Domestic partnership" means a partnership as defined in G.S. 59‑36 that is formed under the laws of this State, including a registered limited liability partnership, but excluding a domestic limited partnership.

(3)        "Partnership" means a partnership as defined in G.S. 59‑36 whether or not formed under the laws of this State including a registered limited liability partnership and a foreign limited liability partnership, but excluding a domestic limited partnership and a foreign limited partnership. (1999‑369, s. 4.1; 2001‑387, ss. 106, 107.)



§ 59-73.2: Recodified as § 59-73.20 by Session Laws 2001-387, s. 105(b).

§ 59‑73.2:  Recodified as § 59‑73.20 by Session Laws 2001‑387, s. 105(b).



§ 59-73.3: Recodified as § 59-73.30 by Session Laws 2001-387, s. 105(b).

§ 59‑73.3:  Recodified as § 59‑73.30 by Session Laws 2001‑387, s. 105(b).



§ 59-73.4: Recodified as § 59-73.31 by Session Laws 2001-387, s. 105(b).

§ 59‑73.4:  Recodified as § 59‑73.31 by Session Laws 2001‑387, s. 105(b).



§ 59-73.5: Recodified as § 59-73.32 by Session Laws 2001-387, s. 105(b).

§ 59‑73.5:  Recodified as § 59‑73.32 by Session Laws 2001‑387, s. 105(b).



§ 59-73.6: Recodified as § 59-73.33 by Session Laws 2001-387, s. 105(b).

§ 59‑73.6:  Recodified as § 59‑73.33 by Session Laws 2001‑387, s. 105(b).



§ 59-73.7: Recodified as § 59-35.1 by Session Laws 2001-358, s. 9.

§ 59‑73.7: Recodified as § 59‑35.1 by Session Laws 2001‑358, s. 9.



§ 59-73.8. Reserved for future codification purposes.

§ 59‑73.8.  Reserved for future codification purposes.



§ 59-73.9. Reserved for future codification purposes.

§ 59‑73.9.  Reserved for future codification purposes.



§ 59-73.10. Conversion.

Part 2. Conversion to Domestic Partnership.

§ 59‑73.10.  Conversion.

A business entity other than a domestic partnership may convert to a domestic partnership if:

(1)        The conversion is permitted by the laws of the state or country governing the organization and internal affairs of the converting business entity; and

(2)        The converting business entity complies with the requirements of this Part and, to the extent applicable, the laws referred to in subdivision (1) of this section. (2001‑387, s. 108.)



§ 59-73.11. Plan of conversion.

§ 59‑73.11.  Plan of conversion.

(a)        The converting business entity shall approve a written plan of conversion containing:

(1)        The name of the converting business entity, its type of business entity, and the state or country whose laws govern its organization and internal affairs;

(2)        The name of the resulting domestic partnership into which the converting business entity shall convert;

(3)        The terms and conditions of the conversion; and

(4)        The manner and basis for converting the interests in the converting business entity into interests, obligations, or securities of the resulting domestic partnership or into cash or other property in whole or in part.

(a1)      The plan of conversion may contain other provisions relating to the conversion.

(a2)      The provisions of the plan of conversion, other than the provisions required by subdivisions (1) and (2) of subsection (a) of this section, may be made dependent on facts objectively ascertainable outside the plan of conversion if the plan of conversion sets forth the manner in which the facts will operate upon the affected provisions. The facts may include any of the following:

(1)        Statistical or market indices, market prices of any security or group of securities, interest rates, currency exchange rates, or similar economic or financial data.

(2)        A determination or action by the converting business entity or by any other person, group.

(3)        The terms of, or actions taken under, an agreement to which the converting business entity is a party, or any other agreement or document.

(b)        The plan of conversion shall be approved in accordance with the laws of the state or country governing the organization and internal affairs of the converting business entity.

(c)        After a plan of conversion has been approved as provided in subsection (b) of this section but before the articles of conversion become effective, the plan of conversion may be amended or abandoned to the extent permitted by the laws that govern the organization and internal affairs of the converting business entity. (2001‑387, s. 108; 2001‑487, s. 62(r); 2005‑268, s. 52.)



§ 59-73.12. Filing of articles of conversion by converting business entity.

§ 59‑73.12.  Filing of articles of conversion by converting business entity.

(a)        After a plan of conversion has been approved by the converting business entity as provided in G.S. 59‑73.11, the converting business entity shall deliver articles of conversion to the Secretary of State for filing. The articles of conversion shall state:

(1)        That the domestic partnership is being formed pursuant to a conversion of another business entity;

(2)        The name of the resulting domestic partnership, a designation of its mailing address, and a commitment to file with the Secretary of State a statement of any subsequent change in its mailing address;

(3)        The name of the converting business entity, its type of business entity, and the state or country whose laws govern its organization and internal affairs; and

(4)        That a plan of conversion has been approved by the converting business entity as required by law.

If the resulting domestic partnership is to be a registered limited liability partnership when the conversion takes effect, then instead of the converting business entity delivering the articles of conversion to the Secretary of State for filing, the articles of conversion shall be included as part of the application for registration filed pursuant to G.S. 59‑84.2 in addition to the matters otherwise required or permitted by law.

If the plan of conversion is abandoned after the articles of conversion have been filed with the Secretary of State but before the articles of conversion become effective, an amendment to the articles of conversion withdrawing the articles of conversion shall be delivered to the Secretary of State for filing prior to the time the articles of conversion become effective.

(b)        The conversion takes effect when the articles of conversion become effective.

(c)        Certificates of conversion shall also be registered as provided in G.S. 47‑18.1. (2001‑387, s. 108; 2001‑487, s. 62(s); 2002‑159, s. 34(a).)



§ 59-73.13. Effects of conversion.

§ 59‑73.13.  Effects of conversion.

(a)        When the conversion takes effect:

(1)        The converting business entity ceases its prior form of organization and continues in existence as the resulting domestic partnership;

(2)        The title to all real estate and other property owned by the converting business entity continues vested in the resulting domestic partnership without reversion or impairment;

(3)        All liabilities of the converting business entity continue as liabilities of the resulting domestic partnership;

(4)        A proceeding pending by or against the converting business entity may be continued as if the conversion did not occur; and

(5)        The interests in the converting business entity that are to be converted into interests, obligations, or securities of the resulting domestic partnership or into the right to receive cash or other property are thereupon so converted, and the former holders of interests in the converting business entity are entitled only to the rights provided in the plan of conversion.

The conversion shall not affect the liability or absence of liability of any holder of an interest in the converting business entity for any acts, omissions, or obligations of the converting business entity made or incurred prior to the effectiveness of the conversion. The cessation of the existence of the converting business entity in its prior form of organization in the conversion shall not constitute a dissolution or termination of the converting business entity.

(b)        When the conversion takes effect, the resulting domestic partnership is deemed:

(1)        To agree that it may be served with process in this State for enforcement of (i) any obligation of the converting business entity and (ii) any obligation of the resulting domestic partnership arising from the conversion; and

(2)        To have appointed the Secretary of State as its agent for service of process in any such proceeding. Service on the Secretary of State of any such process shall be made by delivering to and leaving with the Secretary of State, or with any clerk authorized by the Secretary of State to accept service of process, duplicate copies of the process and the fee required by G.S. 59‑35.2. Upon receipt of service of process on behalf of a resulting domestic partnership in the manner provided for in this section, the Secretary of State shall immediately mail a copy of the process by registered or certified mail, return receipt requested, to the resulting domestic partnership. If the resulting domestic partnership is a registered limited liability partnership, the address for mailing shall be its principal office or, if there is no principal office on file, its registered office. If the resulting domestic partnership is not a registered limited liability partnership, the address for mailing shall be the mailing address designated pursuant to G.S. 59‑73.12(a)(2). (2001‑387, s. 108; 2001‑387, s. 170(c).)



§§ 59-73.14 through 59-73.19. Reserved for future codification purposes.

§§ 59‑73.14 through 59‑73.19.  Reserved for future codification purposes.



§ 59-73.20. Conversion.

Part 3. Conversion of Domestic Partnership.

§ 59‑73.20.  Conversion.

A domestic partnership may convert to a different business entity if:

(1)        The conversion is permitted by the laws of the state or country governing the organization and internal affairs of such other business entity; and

(2)        The converting domestic partnership complies with the requirements of this Part and, to the extent applicable, the laws referred to in subdivision (1) of this section. (1999‑369, s. 4.1; 2001‑387, ss. 105(b), 109, 110.)



§ 59-73.21. Plan of conversion.

§ 59‑73.21.  Plan of conversion.

(a)        The converting domestic partnership shall approve a written plan of conversion containing:

(1)        The name of the converting domestic partnership;

(2)        The name of the resulting business entity into which the domestic partnership shall convert, its type of business entity, and the state or country whose laws govern its organization and internal affairs;

(3)        The terms and conditions of the conversion; and

(4)        The manner and basis for converting the interests in the domestic partnership into interests, obligations, or securities of the resulting business entity or into cash or other property in whole or in part.

(a1)      The plan of conversion may contain other provisions relating to the conversion.

(a2)      The provisions of the plan of conversion, other than the provisions required by subdivisions (1) and (2) of subsection (a) of this section, may be made dependent on facts objectively ascertainable outside the plan of conversion if the plan of conversion sets forth the manner in which the facts will operate upon the affected provisions. The facts may include any of the following:

(1)        Statistical or market indices, market prices of any security or group of securities, interest rates, currency exchange rates, or similar economic or financial data.

(2)        A determination or action by the converting domestic partnership or by any other person, group, or body.

(3)        The terms of, or actions taken under, an agreement to which the converting domestic partnership is a party, or any other agreement or document.

(b)        The plan of conversion shall be approved by the domestic partnership in the manner provided for the approval of the conversion in a written partnership agreement or, if there is no such provision, by the unanimous consent of its partners. If any partner of the converting domestic partnership has or will have personal liability for any existing or future obligation of the resulting business entity solely as a result of holding an interest in the resulting business entity, then in addition to the requirements of the preceding sentence, approval of the plan of conversion by the domestic partnership shall require the consent of that partner. The converting domestic partnership shall provide a copy of the plan of conversion to each partner of the converting domestic partnership at the time provided in a written partnership agreement or, if there is no such provision, prior to its approval of the plan of conversion.

(c)        After a plan of conversion has been approved by a domestic partnership but before the articles of conversion become effective, the plan of conversion (i) may be amended as provided in the plan of conversion, or (ii) may be abandoned, subject to any contractual rights, as provided in the plan of conversion or written partnership agreement or, if not so provided, as determined in the manner necessary for approval of the plan of conversion. (2001‑387, s. 111; 2001‑487, s. 62(t); 2005‑268, s. 53.)



§ 59-73.22. Articles of conversion.

§ 59‑73.22.  Articles of conversion.

(a)        After a plan of conversion has been approved by the converting domestic partnership as provided in G.S. 59‑73.21, the converting domestic partnership shall deliver articles of conversion to the Secretary of State for filing. The articles of conversion shall state:

(1)        The name of the converting domestic partnership;

(2)        The name of the resulting business entity, its type of business entity, the state or country whose laws govern its organization and internal affairs, and, if the resulting business entity is not authorized to transact business or conduct affairs in this State, a designation of its mailing address and a commitment to file with the Secretary of State a statement of any subsequent change in its mailing address; and

(3)        That a plan of conversion has been approved by the domestic partnership as required by law.

(b)        If the domestic partnership is converting to a business entity whose formation requires the filing of a document with the Secretary of State, then notwithstanding subsection (a) of this section the articles of conversion shall be included as part of that document and shall contain the information required by the laws governing the organization and internal affairs of the resulting business entity.

(c)        If the plan of conversion is abandoned after the articles of conversion have been filed with the Secretary of State but before the articles of conversion become effective, the converting domestic partnership shall deliver to the Secretary of State for filing prior to the time the articles of conversion become effective an amendment of the articles of conversion withdrawing the articles of conversion.

(d)        The conversion takes effect when the articles of conversion become effective.

(e)        Certificates of conversion shall also be registered as provided in G.S. 47‑18.1. (2001‑387, s. 111; 2001‑487, s. 62(u).)



§ 59-73.23. Effects of conversion.

§ 59‑73.23.  Effects of conversion.

(a)        When the conversion takes effect:

(1)        The converting domestic partnership ceases its prior form of organization and continues in existence as the resulting business entity;

(2)        The title to all real estate and other property owned by the converting domestic partnership continues vested in the resulting business entity without reversion or impairment;

(3)        All liabilities of the converting domestic partnership continue as liabilities of the resulting business entity;

(4)        A proceeding pending by or against the converting domestic partnership may be continued as if the conversion did not occur; and

(5)        The interests in the converting domestic partnership that are to be converted into interests, obligations, or securities of the resulting business entity or into the right to receive cash or other property are thereupon so converted, and the former holders of interests in the converting domestic partnership are entitled only to the rights provided in the plan of conversion.

The conversion shall not affect the liability or absence of liability of any holder of an interest in the converting domestic partnership for any acts, omissions, or obligations of the converting domestic partnership made or incurred prior to the effectiveness of the conversion. The cessation of the existence of the converting domestic partnership in its form of organization as a domestic partnership in the conversion shall not constitute a dissolution or termination of the converting domestic partnership.

(b)        If the resulting business entity is not a domestic corporation, a domestic limited partnership, or a domestic limited liability company, when the conversion takes effect the resulting business entity is deemed:

(1)        To agree that it may be served with process in this State for enforcement of (i) any obligation of the converting domestic partnership and (ii) any obligation of the resulting business entity arising from the conversion; and

(2)        To have appointed the Secretary of State as its agent for service of process in any such proceeding. Service on the Secretary of State of any such process shall be made by delivering to and leaving with the Secretary of State, or with any clerk authorized by the Secretary of State to accept service of process, duplicate copies of the process and the fee required by G.S. 59‑35.2. Upon receipt of service of process on behalf of a resulting business entity in the manner provided for in this section, the Secretary of State shall immediately mail a copy of the process by registered or certified mail, return receipt requested, to the resulting business entity. If the resulting business entity is authorized to transact business or conduct affairs in this State, the address for mailing shall be its principal office designated in the latest document filed with the Secretary of State that is authorized by law to designate the principal office or, if there is no principal office on file, its registered office. If the resulting business entity is not authorized to transact business or conduct affairs in this State, the address for mailing shall be the mailing address designated pursuant to G.S. 59‑73.22(a)(2). (2001‑387, ss. 111, 170(c); 2001‑487, s. 62(v).)



§§ 59-73.24 through 59-73.29. Reserved for future codification purposes.

§§ 59‑73.24 through 59‑73.29.  Reserved for future codification purposes.



§ 59-73.30. Merger.

Part 4. Merger.

§ 59‑73.30.  Merger.

A domestic partnership may merge with one or more other domestic partnerships or other business entities if:

(1)        The merger is permitted by laws of the state or country governing the organization and internal affairs of each other merging business entity; and

(2)        Each merging domestic partnership and each other merging business entity comply with the requirements of this Part and, to the extent applicable, the laws referred to in subdivision (1) of this section. (1999‑369, s. 4.1; 2001‑387, ss. 105(b), 112.)



§ 59-73.31. Plan of merger.

§ 59‑73.31.  Plan of merger.

(a)        Each merging domestic partnership and each other merging business entity shall approve a written plan of merger containing:

(1)        For each merging business entity, its name, type of business entity, and the state or country whose laws govern its organization and internal affairs;

(2)        The name of the merging business entity that shall survive the merger;

(3)        The terms and conditions of the merger; and

(4)        The manner and basis for converting the interests in each merging business entity into interests, obligations, or securities of the surviving business entity or into cash or other property in whole or in part.

(a1)      The plan of merger may contain other provisions relating to the merger.

(a2)      The provisions of the plan of merger, other than the provisions referred to in subdivisions (1) and (2) of subsection (a) of this section, may be made dependent on facts objectively ascertainable outside the plan of merger if the plan of merger sets forth the manner in which the facts will operate upon the affected provisions. The facts may include any of the following:

(1)        Statistical or market indices, market prices of any security or group of securities, interest rates, currency exchange rates, or similar economic or financial data.

(2)        A determination or action by the domestic partnership or by any other person, group, or body.

(3)        The terms of, or actions taken under, an agreement to which the domestic partnership is a party, or any other agreement or document.

(b)        In the case of a merging domestic partnership, the plan of merger must be approved in the manner provided in a written partnership agreement that is binding on all the partners for approval of a merger with the type of business entity contemplated in the plan of merger or, if there is no provision, by the unanimous consent of its partners. If any partner of a merging domestic partnership has or will have personal liability for any existing or future obligation of the surviving business entity solely as a result of holding an interest in the surviving business entity, then in addition to the requirements of the preceding sentence, approval of the plan of merger by the domestic partnership shall require the consent of that partner. In the case of each other merging business entity, the plan of merger must be approved in accordance with the laws of the state or country governing the organization and internal affairs of such merging business entity.

(c)        After a plan of merger has been approved by the domestic partnership but before the articles of merger become effective, the plan of merger (i) may be amended as provided in the plan of merger, or (ii) may be abandoned (subject to any contractual rights) as provided in the plan of merger or a written partnership agreement that is binding on all the partners or, if not so provided, as determined by the unanimous consent of the partners. (1999‑369, s. 4.1; 2001‑387, ss. 105(b), 112, 113; 2005‑268, s. 54.)



§ 59-73.32. Articles of merger.

§ 59‑73.32.  Articles of merger.

(a)        After a plan of merger has been approved by each merging domestic partnership and each other merging business entity as provided in G.S. 59‑73.31, the surviving business entity shall deliver articles of merger to the Secretary of State for filing. The articles of merger shall set forth:

(1)        Repealed by Session Laws 2005‑268, s. 55, effective October 1, 2005.

(2)        For each merging business entity, its name, type of business entity, and the state or country whose laws govern its organization and internal affairs.

(3)        The name of the merging business entity that will survive the merger and, if the surviving business entity is not authorized to transact business or conduct affairs in this State, a designation of its mailing address and a commitment to file with the Secretary of State a statement of any subsequent change in its mailing address.

(4)        A statement that the plan of merger has been approved by each merging business entity in the manner required by law.

(5)        Repealed by Session Laws 2005‑268, s. 55, effective October 1, 2005.

If the plan of merger is amended after the articles of merger have been filed but before the articles of merger become effective, and any statement in the articles of merger becomes incorrect as a result of the amendment, the surviving business entity shall deliver to the Secretary of State for filing prior to the time the articles of merger become effective an amendment to the articles of merger correcting the incorrect statement. If the articles of merger are abandoned after the articles of merger are filed but before the articles of merger become effective, the surviving business entity shall deliver to the Secretary of State for filing prior to the time the articles of merger become effective an amendment reflecting the abandonment of the plan of merger.

(b)        A merger takes effect when the articles of merger become effective.

(c)        Certificates of merger shall also be registered as provided in G.S. 47‑18.1. (1999‑369, s. 4.1; 2001‑387, ss. 105(b), 112, 114; 2005‑268, s. 55.)



§ 59-73.33. Effects of merger.

§ 59‑73.33.  Effects of merger.

(a)        When a merger takes effect:

(1)        Each other merging business entity merges into the surviving business entity, and the separate existence of each merging business entity except the surviving business entity ceases;

(2)        The title to all real estate and other property owned by each merging business entity is vested in the surviving business entity without reversion or impairment;

(3)        The surviving business entity has all liabilities of each merging business entity;

(4)        A proceeding pending by or against any merging business entity may be continued as if the merger did not occur, or the surviving business entity may be substituted in the proceeding for a merging business entity whose separate existence ceases in the merger;

(5)        The interests in each merging business entity that are to be converted into interests, obligations, or securities of the surviving business entity or into the right to receive cash or other property are thereupon so converted, and the former holders of the interests are entitled only to the rights provided to them in the plan of merger or, in the case of former holders of shares in a domestic  corporation, as defined in G.S. 55‑1‑40, any rights they may have under Article 13 of Chapter 55 of the General Statutes; and

(6)        If the surviving business entity is not a domestic corporation, the surviving business entity is deemed to agree that it will promptly pay to the dissenting shareholders of any merging domestic corporation the amount, if any, to which they are entitled under Article 13 of Chapter 55 of the General Statutes and otherwise to comply with the requirements of Article 13 as if it were a surviving domestic corporation in the merger.

The merger shall not affect the liability or absence of liability of any holder of an interest in a merging business entity for any acts, omissions, or obligations of any merging business entity made or incurred prior to the effectiveness of the merger. The cessation of separate existence of a merging business entity shall not constitute a dissolution or termination of the merging business entity.

(b)        If the surviving business entity is not a domestic limited liability company, a domestic corporation, a domestic nonprofit corporation, or a domestic limited partnership, when the merger takes effect the surviving business entity is deemed:

(1)        To agree that it may be served with process in this State in any proceeding for enforcement of (i) any obligation of any merging domestic limited liability company, domestic corporation, domestic nonprofit corporation, domestic limited partnership, or other partnership as defined in G.S. 59‑36 that is formed under the laws of this State, (ii) the rights of dissenting shareholders of any merging domestic corporation under Article 13 of Chapter 55 of the General Statutes, and (iii) any obligation of the surviving business entity arising from the merger; and

(2)        To have appointed the Secretary of State as its registered agent for service of process in any such proceeding. Service on the Secretary of State of any such process shall be made by delivering to and leaving with the Secretary of State, or with any clerk authorized by the Secretary of State to accept service of process, duplicate copies of such process and the fee required by G.S. 59‑35.2. Upon receipt of service of process on behalf of a surviving business entity in the manner provided for in this section, the Secretary of State shall immediately mail a copy of the process by registered or certified mail, return receipt requested, to the surviving business entity. If the surviving business entity is authorized to transact business or conduct affairs in this State, the address for mailing shall be its principal office designated in the latest document filed with the Secretary of State that is authorized by law to designate the principal office or, if there is no principal office on file, its registered office. If the surviving business entity is not authorized to transact business or conduct affairs in this State, the address for mailing shall be the mailing address designated pursuant to G.S. 59‑73.32(a)(3). (1999‑369, s. 4.1; 2000‑140, s. 52; 2001‑358, s. 10(a); 2001‑387, ss. 105(b), 112, 115, 170(c), 173, 175(a); 2002‑159, s. 17; 2007‑385, s. 5.)



§ 59-74. Surviving partner to give bond.

Article 3.

Surviving Partners.

§ 59‑74.  Surviving partner to give bond.

Upon the death of any member of a partnership, the surviving partner shall, within 30 days, execute before the clerk of the superior court of the county where the partnership business was conducted, a bond payable to the State of North Carolina, with sufficient surety conditioned upon the faithful performance of his duties in the settlement of the partnership affairs. The amount of such bond shall be fixed by the clerk of the court; and the settlement of the estate and the liability of the bond shall be the same as under the law governing administrators and their bonds. (1915, c. 227, ss. 1, 2, 3; C.S., s. 3277.)



§ 59-75. Effect of failure to give bond.

§ 59‑75.  Effect of failure to give bond.

Upon the failure of the surviving partner to execute the bond provided for in G.S. 59‑74, the clerk of the superior court shall, upon application of any person interested in the estate of the deceased partner, appoint a collector of the partnership, who shall be governed by the same law governing an administrator of a deceased person. (1915, c. 227, s. 4; C.S., s. 3278.)



§ 59-76. Surviving partner and personal representative to make inventory.

§ 59‑76.  Surviving partner and personal representative to make inventory.

When a member of any partnership dies the surviving partner, within 60 days after the death of the deceased partner, together with the personal representative of the deceased partner, shall make out a full and complete inventory of the assets of the partnership, including real estate, if there be any, together with a schedule of the debts and liabilities thereof, a copy of which inventory and schedule shall be retained by the surviving partner, and a copy thereof shall be furnished to the personal representative of the deceased partner. (1901, c. 640; Rev., s. 2540; C.S., s. 3279.)



§ 59-77. When personal representative may take inventory; receiver.

§ 59‑77.  When personal representative may take inventory; receiver.

If the surviving partner should neglect or refuse to have such inventory made, the personal representative of the deceased partner may have the same made in accordance with the provisions of G.S. 59‑76. Should any surviving partner fail to take such an inventory or refuse to allow the personal representative of the deceased partner's estate to do so, such personal representative of the deceased partner's estate may forthwith apply to a court of competent jurisdiction for the appointment of a receiver for such partnership, who shall thereupon proceed to wind up the same and dispose of the assets thereof in accordance with law. (1901, c. 640, s. 2; Rev., s. 2541; C.S., s. 3280; 2000‑140, s. 101(o); 2001‑387, s. 116.)



§ 59-78. Notice to creditors.

§ 59‑78.  Notice to creditors.

Every surviving partner, within 30 days after the death of the deceased partner, shall notify all persons having claims against the partnership which were in existence at the time of the death of the deceased partner, to exhibit the same to the surviving partner within six months from the date of first publication of such notice. The notice shall be published once a week for four consecutive weeks in a newspaper qualified to publish legal advertisements, if any such newspaper is published in the county. If there is no newspaper published in the county, but there is a newspaper having general circulation in the county, then at the option of the surviving partner the notice shall be published in the newspaper having general circulation in the county and posted at the courthouse or the notice shall be posted at the courthouse and four other public places in the county. (1901, c. 640, s. 3; Rev., s. 2542; C.S., s. 3281; 1951, c. 381, s. 2; 1973, c. 1410, ss. 1, 2.)



§ 59-79. Debts paid pro rata; liens.

§ 59‑79.  Debts paid pro rata; liens.

All debts and demands against a copartnership, where one partner has died, shall be paid pro rata, except debts which are a specific lien on property belonging to the partnership. (1901, c. 640, s. 4; Rev., s. 2543; C.S., s. 3282.)



§ 59-80. Effect of failure to present claim in six months.

§ 59‑80.  Effect of failure to present claim in six months.

In an action brought on a claim which was not presented within six months from the first publication of the general notice to creditors, the surviving partner shall not be chargeable for any assets that he may have paid in satisfaction of any debts before such action was commenced, nor shall any costs be recovered in such action against the surviving partner. (1901, c. 640, s. 5; Rev., s. 2544; C.S., s. 3283; 1973, c. 1410, s. 3.)



§ 59-81. Procedure for purchase by surviving partner.

§ 59‑81.  Procedure for purchase by surviving partner.

(a)        Appraisal of Property.  The surviving partner may, if he so desire, make application to the clerk of the superior court of the county in which the partnership existed, after first giving notice to the executor or administrator of the time of the hearing of such application, for the appointment of three judicious, disinterested appraisers, one of whom may be named by the surviving partner, one by the representative of the deceased partner's estate, and the third named by the two appraisers selected, whose duty it shall be to make out under oath a full and complete inventory and appraisement of the entire assets of the partnership, including real estate if there be any, together with a schedule of the debts and liabilities thereof, and to deliver the same to the surviving partner; they shall also deliver a copy to the executor or administrator, and file a copy with the clerk of the court.

(b)        Surviving Partner May Purchase.  The surviving partner may, with the consent of the executor or administrator of the deceased partner and the approval of the clerk of the superior court by whom such executor or administrator was appointed, purchase the interest of such deceased partner in the partnership assets at the appraised value thereof, including the good will of the business, first deducting therefrom the debts and liabilities of the partnership, for cash or upon giving to the executor or administrator his promissory note or notes, with good approved security, and satisfactory to the executor or administrator, for the payment of the interest of such deceased partner in the partnership assets.

(c)        Surviving Partner to Give Bond.  In case the surviving partner shall avail himself of the privilege of purchasing such interest as provided for in this section, he shall give bond to the executor or administrator with surety for the payment of the debts and liabilities of the partnership, and for the performance of all contracts for which the partnership is liable.

(d)        Sale of Real Estate.  In case of such sale of the real estate belonging to the partnership, the title to the real estate so purchased shall not pass until the sale thereof has been reported to and confirmed by the clerk of the superior court of the county in which the partnership was located, in a special proceeding to which the widow and heirs at law or devisees of the deceased partner are duly made parties. (1901, c. 640, s. 6; Rev., s. 2545; 1911, c. 12; C.S., s. 3284.)



§ 59-82. Surviving partner to account and settle.

§ 59‑82.  Surviving partner to account and settle.

In case the surviving partner shall not avail himself of the privilege of purchasing the interest of the deceased partner, he shall, within six months from the date of the first publication of notice to creditors, file with the clerk of the superior court of the county where the partnership was located, an account, under oath, stating his action as surviving partner, and shall come to a settlement with the executor or administrator of the deceased partner: Provided, that the clerk of the superior court shall have power, upon  good cause shown, to extend the time within which said final settlement shall be made. The surviving partner for his services in settling the partnership estate shall receive commissions to be allowed by the court. (1901, c. 640, s. 7; Rev., s. 2546; C.S., s. 3285; 1947, c. 781; 1957, c. 783, s. 6; 1973, c. 1410, s. 4.)



§ 59-83. Accounting compelled.

§ 59‑83.  Accounting compelled.

In case any surviving partner fails to come to a settlement with the executor or administrator of the deceased partner within the time prescribed by law, the clerk of the superior court may, at the instance of such executor, administrator or other person interested in such deceased partnership estate, cite the surviving partners to a final settlement as provided for by law in the case of executors and administrators. (1901, c. 640, s. 8; Rev., s. 2547; C.S., s. 3286.)



§ 59-84. Settlement otherwise provided for.

§ 59‑84.  Settlement otherwise provided for.

When the original articles of partnership in force at the death of any partner or the will of a deceased partner make provision for the settlement of the deceased partner's interest in the partnership, and for a disposition thereof different from that provided for in this Chapter, the interest of such deceased partner in the partnership shall be settled and disposed of in accordance with the provisions of such articles of partnership or of such will. (1901, c. 640, s. 6; Rev., s. 2545; C.S., s. 3287.)



§ 59-84.1. Partnership to comply with "assumed name" statute; income taxation.

Article 3A.

Miscellaneous Provisions.

§ 59‑84.1.  Partnership to comply with "assumed name" statute; income taxation.

(a)        Every partnership other than a limited partnership shall comply with, and be subject to, the provisions of Articles 14 and 15 of Chapter 66 of the General Statutes in all cases in which the same are applicable.

(b)        A partnership, including a registered limited liability partnership and a foreign limited liability partnership, and a partner of one of these partnerships are subject to taxation under Article 4 of Chapter 105 of the General Statutes in accordance with their classification for federal income tax purposes. Accordingly, if any such partnership is classified for federal income tax purposes as a C corporation as defined in G.S. 105‑131(b)(2) or an S corporation as defined in G.S. 105‑131(b)(8), the partnership and its partners are subject to tax under Article 4 of Chapter 105 of the General Statutes to the same extent as a C corporation or an S corporation, as the case may be, and its shareholders. If any such partnership is classified for federal income tax purposes as a partnership, the partnership and its partners are subject to tax under Article 4 of Chapter 105 of the General Statutes accordingly. If any such partnership is classified for federal income tax purposes as other than a corporation or a partnership, the partnership and its partners are subject to tax under Article 4 of Chapter 105 of the General Statutes in a manner consistent with that classification. This section does not require a partnership, including any registered limited liability partnership or foreign limited liability partnership authorized to transact business in this State, to obtain an administrative ruling from the Internal Revenue Service on its classification under the Internal Revenue Code. (1951, c. 381, s. 9; 1993, c. 354, s. 5; 2001‑387, s. 117.)



§ 59-84.2. Registered limited liability partnerships.

Article 3B.

Registered Limited Liability Partnerships.

§ 59‑84.2.  Registered limited liability partnerships.

(a)        A partnership whose internal affairs are governed by the laws of this State, other than a limited partnership, may become a registered limited liability partnership by filing with the Secretary of State an application stating all of the following:

(1)        The name of the partnership.

(2)        The street address, and the mailing address if different from the street address, of its principal office and the county in which the principal office is located.

(3)        The name and street address, and the mailing address if different from the street address, of the partnership's registered agent and registered office for service of process.

(4)        The county in this State in which the registered office is located.

(5)        Repealed by Session Laws 2001‑387, s. 156(b), effective January 1, 2002.

(6)        Repealed by Session Laws 2001‑387, s. 156(b), effective January 1, 2002.

(7)        The fiscal year end of the partnership.

(a1)      The terms and conditions on which a partnership becomes a limited liability partnership must be approved in the manner provided in the partnership agreement; provided, however, if the partnership agreement does not contain any such provision, the terms and conditions shall be approved (i) in the case of a  partnership having a partnership agreement that expressly considers obligations to contribute to the partnership, in the manner necessary to amend those provisions, or (ii) in any other case, in the manner necessary to amend the partnership agreement.

(b)        Repealed by Session Laws 2001‑387, s. 156(b), effective January 1, 2002.

(c)        Repealed by Session Laws 2001‑387, s. 156(b), effective January 1, 2002.

(d)        Repealed by Session Laws 2001‑387, s. 156(b), effective January 1, 2002.

(e)        Repealed by Session Laws 2001‑387, s. 156(b), effective January 1, 2002.

(f)         Repealed by Session Laws 2001‑387, s. 156(b), effective January 1, 2002.

(f1)       A partnership becomes a registered limited liability partnership when its application for registration becomes effective.

(g)        The status of a registered limited liability partnership and the liability of its partners is not affected by errors or later changes in the information required to be contained in the application for registration.

(h)        A partnership shall promptly amend its registration to reflect any change in the information contained in its application for registration, other than changes that are properly included in other documents filed with the Secretary of State. A registration is amended by filing a certificate of amendment with the Secretary of State. The certificate of amendment shall set forth:

(1)        The name of the partnership as reflected on the application for registration.

(2)        The date of filing of the application for registration.

(3)        The amendment to the application for registration.

(i)         Each registered limited liability partnership must maintain a registered office and registered agent as required by Article 4 of Chapter 55D of the General Statutes and is subject to service on the Secretary of State under that Article.

(j)         A partnership may cancel its registration by filing a certificate of cancellation with the Secretary of State. The certificate of cancellation shall set forth:

(1)        The name of the partnership as reflected on the application for registration;

(2)        The date of filing of the application for registration;

(3)        A mailing address to which the Secretary of State may mail a copy of any process served on the Secretary of State under this subsection;

(4)        A commitment to file with the Secretary of State a statement of any subsequent change in its mailing address; and

(5)        The effective date and time of cancellation if it is not to be effective at the time of filing the certificate.

Cancellation of registration terminates the authority of the partnership's registered agent to accept service of process, notice, or demand, and appoints the Secretary of State as agent to accept service on behalf of the partnership with respect to any action or proceeding based upon any cause of action arising in this State, or arising out of business transacted in this State, during the time the partnership was registered as a registered limited liability partnership. Service on the Secretary of State of any such process, notice, or demand shall be made by delivering to and leaving with the Secretary of State, or with any clerk authorized by the Secretary of State to accept service of process, duplicate copies of such process, notice, or demand and the fee required by G.S. 59‑35.2. Upon receipt of process, notice, or demand in the manner provided in this section, the Secretary of State shall immediately mail a copy of the process, notice, or demand by registered or certified mail, return receipt requested, to the partnership at the mailing address designated pursuant to this subsection.

(k)        If a registered limited liability partnership is dissolved but its business is continued by some of its partners with or without others in a new partnership under the same name, then (i) the new partnership shall automatically succeed to the registration of the dissolved original partnership as a registered limited liability partnership and (ii) the dissolved original partnership shall be deemed to be registered as a registered limited liability partnership until the winding up of its affairs is completed. (1993, c. 354, s. 5; 1999‑362, ss. 6, 7; 2000‑140, ss. 53, 101(p); 2001‑358, s. 51(a); 2001‑387, ss. 118, 156, 173, 175(a); 2001‑413, s. 6; 2002‑58, s. 5.)



§ 59-84.3. Name of registered limited liability partnerships.

§ 59‑84.3.  Name of registered limited liability partnerships.

A registered limited liability partnership's name must meet the requirements of G.S. 55D‑20 and G.S. 55D‑21. (1993, c. 354, s. 5; 1999‑362, ss. 6, 8; 2001‑358, s. 39; 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§ 59-84.4. Annual report for Secretary of State.

§ 59‑84.4.  Annual report for Secretary of State.

(a)        Each registered limited liability partnership and each foreign limited liability partnership authorized to transact business in this State shall deliver to the Secretary of State for filing an annual report, in a form prescribed by the Secretary of State, that sets forth all of the following:

(1)        The name of the registered limited liability partnership or foreign limited liability partnership and the state or country under whose law it is formed.

(2)        The street address, and the mailing address if different from the street address, of the registered office, the county in which the registered office is located, and the name of its registered agent at that office in this State, and a statement of any change of the registered office or registered agent, or both.

(3)        The street address and telephone number of its principal office.

(4)        A brief description of the nature of its business.

(5)        The fiscal year end of the partnership.

If the information contained in the most recently filed annual report has not changed, a certification to that effect may be made instead of setting forth the information required by subdivisions (2) through (4) of this subsection. The Secretary of State shall make available the form required to file an annual report.

(b)        Information in the annual report must be current as of the date the annual report is executed on behalf of the registered limited liability partnership or the foreign limited liability partnership.

(c)        The annual report shall be delivered to the Secretary of State by the fifteenth day of the fourth month following the close of the registered or foreign limited liability partnership's fiscal year.

(d)        If an annual report does not contain the information required by this section, the Secretary of State shall promptly notify the reporting registered or foreign limited liability partnership in writing and return the report to it for correction. If the report is corrected to contain the information required by this section and delivered to the Secretary of State within 30 days after the effective date of notice, it is deemed to be timely filed.

(e)        Amendments to any previously filed annual report may be filed with the Secretary of State at any time for the purpose of correcting, updating, or augmenting the information contained in the annual report.

(f)         The Secretary of State may revoke the registration of a registered limited liability partnership or foreign limited liability partnership if the Secretary of State determines that:

(1)        The registered limited liability partnership or foreign limited liability partnership has not paid, within 60 days after they are due, any penalties, fees, or other payments due under this Chapter;

(2)        The registered limited liability partnership or foreign limited liability partnership does not deliver its annual report to the Secretary of State on or before the date it is due;

(3)        The registered limited liability partnership or foreign limited liability partnership has been without a registered agent or registered office in this State for 60 days or more; or

(4)        The registered limited liability partnership or foreign limited liability partnership does not notify the Secretary of State within 60 days of the change, resignation, or discontinuance that its registered agent or registered office has been changed, that its registered agent has resigned, or that its registered office has been discontinued.

(g)        If the Secretary of State determines that one or more grounds exist under subsection (f) of this section for revoking the registration of the registered limited liability partnership or foreign limited liability partnership, the Secretary of State shall mail the registered limited liability partnership or foreign limited liability partnership written notice of that determination. If, within 60 days after the notice is mailed, the registered limited liability partnership or foreign limited liability partnership does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the Secretary of State that each ground does not exist, the Secretary of State shall revoke the registration of a registered limited liability partnership or foreign limited liability partnership by signing a certificate of revocation that recites the ground or grounds for revocation and its effective date. The Secretary of State shall file the original certificate of revocation and mail a copy to the registered limited liability partnership or foreign limited liability partnership.

(h)        A registered limited liability partnership or foreign limited liability partnership whose registration is revoked under this section may apply to the Secretary of State for reinstatement. If, at the time the registered limited liability partnership applies for reinstatement, the name of the registered limited liability partnership is not distinguishable from the name of another entity authorized to be used under G.S. 55D‑21, then the registered limited liability partnership must change its name to a name that is distinguishable upon the records of the Secretary of State from the name of the other entity before the Secretary of State may prepare a certificate of reinstatement. The procedures for reinstatement and for the appeal of any denial of the registered limited liability partnership or foreign limited liability partnership's application for reinstatement shall be the same procedures applicable to business corporations under G.S. 55‑14‑22, 55‑14‑23, and 55‑14‑24. The effect of reinstatement of a limited liability partnership shall be the same as for a corporation under G.S. 55‑14‑22. (1999‑362, s. 9; 2001‑387, s. 119; 2001‑390, s. 13.)



§§ 59-85 through 59-88: Transferred to §§ 66-68 to 66-71 by Session Laws 1951, c. 381, s. 7.

Article 4.

Business under Assumed Name Regulated.

§§ 59‑85 through 59‑88:  Transferred to §§ 66‑68 to 66‑71 by Session Laws 1951, c.  381, s. 7.



§ 59-89. Transferred to § 66-72 by Session Laws 1951, c. 381, s. 8.

§ 59‑89.  Transferred to § 66‑72 by Session Laws 1951, c. 381, s. 8.



§ 59-90. Law governing foreign limited liability partnership.

Article 4A.

Foreign Limited Liability Partnerships.

§ 59‑90.  Law governing foreign limited liability partnership.

(a)        The law of the state or jurisdiction under which a foreign limited liability partnership is formed governs relations among the partners and between the partners and the partnership and the liability of partners for obligations of the partnership.

(b)        A foreign limited liability partnership may not be denied a statement of foreign registration by reason of any difference between the law under which the partnership was formed and the law of this State.

(c)        A statement of foreign registration does not authorize a foreign limited liability partnership to engage in any business or exercise any power that a partnership may not engage in or exercise in this State as a registered limited liability partnership. (1999‑362, s. 10.)



§ 59-91. Statement of foreign registration.

§ 59‑91.  Statement of foreign registration.

(a)        Before transacting business in this State, a foreign limited liability partnership must file an application for registration as a foreign limited liability partnership. The application must contain:

(1)        The name of the foreign limited liability partnership that satisfies the requirements of the state or other jurisdiction under whose law it is formed and meets the requirements of Article 3 of Chapter 55D of the General Statutes.

(2)        The street address, and the mailing address if different from the street address, of the partnership's principal office, and the county in which the principal office is located.

(3)        The name and street address, and the mailing address if different from the street address, for the partnership's registered agent and registered office for service of process, and the county in which the registered office is located.

(4),       (5) Repealed by Session Laws 2001‑387, s. 157(b).

(6)        The fiscal year end of the partnership.

The foreign limited liability partnership shall deliver with the completed application a certificate of existence, or a document with similar import, duly authenticated by the Secretary of State or other official having custody of the records of registered limited liability partnerships in the state or country under whose law it is registered.

(b)        Each foreign limited liability partnership maintaining a statement of foreign registration in this State must maintain a registered office and registered agent as required by Article 4 of Chapter 55D of the General Statutes and is subject to service on the Secretary of State under that Article.

(c)        through (g) Repealed by Session Laws 2001‑387, s. 157(b).

(h)        A foreign limited liability partnership authorized to transact business in this State shall be subject to the provisions of G.S. 59‑84.4 regarding annual reports and revocation of registration.

(i)         A foreign limited liability partnership becomes registered as a foreign limited liability partnership when its application for registration becomes effective.

(j)         A foreign limited liability partnership shall promptly amend its registration to reflect any change in the information contained in its application for registration, other than changes that are properly included in other documents filed with the Secretary of State. A registration is amended by filing a certificate of amendment with the Secretary of State. The certificate of amendment shall set forth:

(1)        The name of the foreign limited liability partnership under which it is registered in this State;

(2)        The date of filing of the application for registration; and

(3)        The amendment to the application for registration.

(k)        A foreign limited liability partnership may cancel its registration by filing a certificate of cancellation with the Secretary of State. The certificate of cancellation shall set forth:

(1)        The name of the foreign limited liability partnership under which it is registered in this State;

(2)        The date of filing of the application for registration;

(3)        A mailing address to which the Secretary of State may mail a copy of any process served on the Secretary of State under this subsection;

(4)        A commitment to file with the Secretary of State a statement of any subsequent change in its mailing address; and

(5)        The effective date and time of cancellation if it is not to be effective at the time of filing the certificate.

Cancellation of registration terminates the authority of the foreign limited liability partnership's registered agent to accept service of process, notice, or demand and appoints the Secretary of State as agent to accept such service on behalf of the foreign limited liability partnership with respect to any action or proceeding based upon any cause of action arising in this State, or arising out of business transacted in this State, during the time the foreign limited liability partnership was registered in this State. Service on the Secretary of State of any such process, notice, or demand shall be made by delivering to and leaving with the Secretary of State, or with any clerk authorized by the Secretary of State to accept service of process, duplicate copies of such process, notice, or demand and the fee required by G.S. 59‑35.2. Upon receipt of process, notice, or demand in the manner herein provided, the Secretary of State shall immediately mail a copy of the process, notice, or demand by registered or certified mail, return receipt requested, to the foreign limited liability partnership at the mailing address designated pursuant to this subsection.

(l)         Whenever a foreign limited liability partnership authorized to transact business in this State ceases its separate existence as a result of a statutory merger or consolidation permitted by the laws of the state or country under which it was organized, or converts into another type of entity as permitted by those laws, the surviving or resulting entity shall apply for a certificate of withdrawal for the foreign limited liability partnership by delivering to the Secretary of State for filing a copy of the articles of merger, consolidation, or conversion or a certificate reciting the facts of the merger, consolidation, or conversion, duly authenticated by the Secretary of State or other official having custody of limited liability partnership records in the state or country under the laws of which the foreign limited liability partnership was organized. If the surviving or resulting entity is not authorized to transact business or conduct affairs in this State, the articles or certificate must be accompanied by an application which must set forth:

(1)        The name of the foreign liability limited partnership [sic] authorized to transact business in this State, the type of entity and name of the surviving or resulting entity, and a statement that the surviving or resulting entity is not authorized to transact business or conduct affairs in this State;

(2)        A statement that the surviving or resulting entity consents that service of process based on any cause of action arising in this State, or arising out of business transacted in this State, during the time the foreign limited liability partnership was authorized to transact business in this State, may thereafter be made by service thereof on the Secretary of State;

(3)        A mailing address to which the Secretary of State may mail a copy of any process served upon the Secretary under subdivision (2) of this subsection; and

(4)        A commitment to file with the Secretary of State a statement of any subsequent change in its mailing address.

(m)       If the Secretary of State finds that the articles or certificate and the application for withdrawal, if required, conform to law, the Secretary of State shall:

(1)        Endorse on the articles or certificate and the application for withdrawal, if required, the word "filed" and the hour, day, month, and year of filing thereof;

(2)        File the articles or certificate and the application, if required;

(3)        Issue a certificate of withdrawal; and

(4)        Send to the surviving or resulting entity or its representative the certificate of withdrawal, together with a copy of the application, if required, affixed thereto.

(n)        After the withdrawal of the foreign limited liability partnership is effective, service of process on the Secretary of State in accordance with subsection (l) of this section shall be made by delivering to and leaving with the Secretary of State, or with any clerk authorized by the Secretary of State to accept service of process, duplicate copies of such process and the fee required by G.S. 59‑35.2. Upon receipt of process in the manner herein provided, the Secretary of State shall immediately mail a copy of the process by registered or certified mail, return receipt requested, to the surviving or resulting entity at the mailing address designated pursuant to subsection (l) of this section. (1999‑362, s. 10; 2000‑140, s. 54; 2001‑358, ss. 40, 51(b); 2001‑387, ss. 120, 157, 173, 175(a); 2001‑413, s. 6.)



§ 59-92. Effect of failure to register.

§ 59‑92.  Effect of failure to register.

(a)        A foreign limited liability partnership transacting business in this State may not maintain an action or proceeding in this State unless it has in effect a registration as a foreign limited liability partnership.

(b)        The failure of a foreign limited liability partnership to have in effect a registration as a foreign limited liability partnership does not impair the validity of a contract or act of the foreign limited liability partnership or preclude it from defending an action or proceeding in this State.

(c)        A limitation on personal liability of a partner is not waived solely by transacting business in this State without a registration as a foreign limited liability partnership.

(d)        A foreign limited liability partnership failing to register as a foreign limited liability partnership as required by this Article shall be liable to the State for the years or parts thereof during which it transacted business in this State without having registered in an amount equal to all fees and taxes which would have been imposed by law upon the foreign limited liability partnership had it duly applied for and received such permission, plus interest and all penalties imposed by law for failure to pay such fees and taxes. In addition, the foreign limited liability partnership shall be liable for a civil penalty of ten dollars ($10.00) for each day, but not to exceed a total of one thousand dollars ($1,000) for each year or part thereof, it transacts business in this State without having registered. The Attorney General may bring actions to recover all amounts due the State under the provisions of this subsection. (1999‑362, s. 10.)



§ 59-93. Activities not constituting transacting business.

§ 59‑93.  Activities not constituting transacting business.

(a)        Without excluding other activities that may not constitute transacting business in this State, a foreign limited liability partnership shall not be considered to be transacting business in this State for the purposes of this Article by reason of carrying on in this State any one or more of the following activities:

(1)        Maintaining or defending any action or suit or any administrative or arbitration proceeding or effecting the settlement thereof or the settlement of claims or disputes;

(2)        Holding meetings of its partners or carrying on other activities concerning its internal affairs;

(3)        Maintaining bank accounts or borrowing money in this State, with or without security, even if such borrowings are repeated and continuous transactions;

(4)        Maintaining offices or agencies for the transfer, exchange, and registration of the partnership's own securities, or appointing and maintaining trustees or depositories with relation to those securities;

(5)        Soliciting or procuring orders, whether by mail or through employees or agents or otherwise, where the orders require acceptance without this State before becoming binding contracts;

(6)        Making or investing in loans with or without security including servicing of mortgages or deeds of trust through independent agencies within the State, the conducting of foreclosure proceedings and sales, the acquiring of property at foreclosure sale, and the management and rental of such property for a reasonable time while liquidating its investment, provided no office or agency therefor is maintained in this State;

(7)        Taking security for or collecting debts due to it or enforcing any rights in property securing the same;

(8)        Transacting business in interstate commerce;

(9)        Conducting an isolated transaction completed within a period of six months and not in the course of a number of repeated transactions of like nature;

(10)      Selling through independent contractors; and

(11)      Owning, without more, real or personal property.

(b)        This section does not apply in determining the contacts or activities that may subject a foreign limited liability partnership to service of process, taxation, or regulation under any other law of this State. (1999‑362, s. 10.)



§ 59-94. Action by Attorney General.

§ 59‑94.  Action by Attorney General.

The Attorney General may maintain an action to restrain a foreign limited liability partnership from transacting business in this State in violation of this Article. (1999‑362, s. 10.)



§§ 59-95 through 59-100. Reserved for future codification purposes.

§§ 59‑95 through 59‑100.  Reserved for future codification purposes.



§ 59-101. Short title.

Article 5.

Revised Uniform Limited Partnership Act.

Part 1.  General Provisions.

§ 59‑101.  Short title.

This Article may be cited as the Revised Uniform Limited Partnership Act. (1985 (Reg. Sess., 1986), c. 989, s. 2.)



§ 59-102. Definitions.

§ 59‑102.  Definitions.

As used in this Article, unless the context otherwise requires:

(1)        "Business" means any lawful trade, investment, or other purpose or activity, whether or not the trade, investment, purpose, or activity is carried on for profit.

(1a)      "Business entity" means a domestic corporation (including a professional corporation as defined in G.S. 55B‑2), a foreign corporation (including a foreign professional corporation as defined in G.S. 55B‑16), a domestic or foreign nonprofit corporation, a domestic or foreign limited liability company, a domestic limited partnership, a foreign limited partnership, a registered limited liability partnership, a foreign limited liability partnership, or any other partnership as defined in G.S. 59‑36 whether or not formed under the laws of this State.

(1b)      "Certificate of limited partnership" means the certificate referred to in G.S. 59‑201, and the certificate as amended.

(2)        "Conformed copy" shall include a photostatic or other photographic copy of the original document.

(3)        "Contribution" means any cash, property, services rendered, or a promissory note or other binding obligation to contribute cash or property or to perform services, which a partner contributes to a limited partnership in his capacity as a partner.

(3a)      "Domestic corporation" has the same meaning as in G.S. 55‑1‑40.

(3b)      "Domestic limited liability company" has the same meaning as in G.S. 57C‑1‑03.

(3c)      "Domestic nonprofit corporation" means a corporation as defined in G.S. 55A‑1‑40.

(4)        "Event of withdrawal of a general partner" means an event that causes a person to cease to be a general partner as provided in G.S. 59‑402.

(4a)      "Foreign corporation" has the same meaning as in G.S. 55‑1‑40.

(4b)      "Foreign limited liability company" has the same meaning as in G.S. 57C‑1‑03.

(4c)      "Foreign limited liability limited partnership" means a foreign limited partnership whose general partners have limited liability for the obligations of the foreign limited partnership under a provision similar to the provisions of G.S. 59‑403(b) pertaining to general partners in limited liability limited partnerships.

(5)        "Foreign limited partnership" means a partnership formed under the laws of any state, province, country, or other jurisdiction other than this State and having as partners one or more general partners and one or more limited partners, and includes, for all purposes of the laws of the State of North Carolina, a limited liability limited partnership.

(5a)      "Foreign nonprofit corporation" means a foreign corporation as defined in G.S. 55A‑1‑40.

(6)        "General partner" means a person who has been admitted to a limited partnership as a general partner in accordance with the partnership agreement and named in the certificate of limited partnership as a general partner.

(6a)      "Limited liability limited partnership" and "registered limited liability limited partnership" mean a limited partnership that is registered under and complies with G.S. 59‑210.

(7)        "Limited partner" means a person who has been admitted to a limited partnership as a limited partner in accordance with the partnership agreement.

(8)        "Limited partnership" and "domestic limited partnership" mean a partnership formed by two or more persons under the laws of this State and having one or more general partners and one or more limited partners, and includes, for all purposes of the laws of the State of North Carolina, a limited liability limited partnership.

(9)        "Partner" means a limited or general partner.

(10)      "Partnership agreement" means any valid agreement of the partners as to the affairs of a limited partnership, the conduct of its business, and the responsibilities and rights of its partners. The term "partnership agreement" includes any written or oral agreement, whether or not the agreement is set forth in a document referred to by the partners as a "partnership agreement", and includes any amendment agreed upon by the partners unanimously or in accordance with the terms of the agreement. The term also includes any agreement of the partners to waive or revise the terms of the partnership agreement in one or more specific instances and not necessarily on an ongoing or permanent basis.

(11)      "Partnership interest" means a partner's share of the allocations of income, gain, loss, deduction or credit of a limited partnership and the right to receive distributions of cash or other partnership assets.

(12)      "Person" means a natural person, domestic or foreign partnership, domestic or foreign limited partnership, domestic or foreign limited liability company, trust, estate, unincorporated association, domestic or foreign corporation, domestic or foreign nonprofit corporation, or another entity.

(12a)    "Principal office" means the office (in or out of this State) where the principal executive offices of a limited liability limited partnership or foreign limited partnership are located, in the case of a limited liability limited partnership as designated in its most recent annual report filed with the Secretary of State or, if no annual report has yet been filed, in its application for registration as a limited liability limited partnership, or in the case of a foreign limited partnership as most recently designated in its application for registration as a foreign limited partnership or a certificate filed pursuant to G.S. 59‑905.

(13)      "State" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico. (1985 (Reg. Sess., 1986), c. 989, s. 2; 1999‑362, s. 11; 1999‑369, s. 4.2; 2001‑387, s. 121; 2001‑487, ss. 62(w), (x).)



§ 59-103. Name.

§ 59‑103.  Name.

The name of the limited partnership must meet any requirements of Article 3 of Chapter 55D of the General Statutes. (1985 (Reg. Sess., 1986), c. 989, s. 2; 1987, c. 531, s. 1; 1995, c. 539, s. 34; 2001‑358, s. 32; 2001‑387, ss. 122, 155, 172, 173, 175(a); 2001‑413, s. 6.)



§ 59-104: Repealed by Session Laws 2001-358, s. 33.

§ 59‑104: Repealed by Session Laws 2001‑358, s. 33.



§ 59-105. Registered office and registered agent.

§ 59‑105.  Registered office and registered agent.

(a)        Each limited partnership must maintain a registered office and registered agent as required by Article 4 of Chapter 55D of the General Statutes and is subject to service on the Secretary of State under that Article.

(b)        Limited partnerships formed prior to October 1, 1986, shall file a certificate of limited partnership with the Office of the Secretary of State pursuant to G.S. 59‑201(a) designating the address of the registered office of the limited partnership and the identity of the registered agent at such address.

(b1)      through (e) Repealed by Session Laws 2001‑358, s. 50(a). (1985 (Reg. Sess., 1986), c. 989, s. 2; 1987, c. 531, s. 2; 1989, c. 209; 2000‑140, s. 101(q); 2001‑358, s. 50(a); 2001‑387, ss. 123, 155, 173, 175(a); 2001‑413, s. 6.)



§ 59-106. Records to be kept.

§ 59‑106.  Records to be kept.

(a)        Each limited partnership shall keep in this State at an office in this State:

(1)        A current list of the full name and last known mailing address of each partner set forth in alphabetical order;

(2)        A copy of the certificate of limited partnership and all certificates of amendment thereto, together with executed copies of any powers of attorney pursuant to which any certificate has been executed;

(3)        Copies of the limited partnership's federal, State and local income tax returns and reports, if any, for the three most recent years;

(4)        Copies of any then effective written partnership agreements and copies of any financial statements of the limited partnership for the three most recent years; and

(5)        A written record that contains:

a.         The amount of cash and a description and statement of the agreed value of the other property or services contracted by each partner and which each partner has agreed to contribute;

b.         The times at which or events on the happening of which any additional contributions agreed to be made by each partner are to be made;

c.         Any right of a partner to receive distribution of property, including cash from the limited partnership; and

d.         Events upon the happening of which the limited partnership is to be dissolved and its affairs wound up.

The written record required pursuant to this subdivision may be part of a written partnership agreement or may be contained in one or more other documents or records.

(b)        The books and records are subject to inspection and copying at the reasonable request, and at the expense, of any partner during ordinary business hours. (1985 (Reg. Sess., 1986), c. 989, s. 2; 1987 (Reg. Sess., 1988), c. 1031, s. 2; 1997‑456, s. 27; 1999‑362, s. 12.)



§ 59-107. Nature of business.

§ 59‑107.  Nature of business.

A limited partnership may be formed for and carry on any lawful business. (1985 (Reg. Sess., 1986), c. 989, s. 2; 1999‑362, s. 13.)



§ 59-108. Business transactions of partner with the partnership.

§ 59‑108.  Business transactions of partner with the partnership.

Except as provided in the partnership agreement, a partner may lend money to and transact other business with the limited partnership and, subject to G.S. 59‑804 and other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner. (1985 (Reg. Sess., 1986), c. 989, s. 2.)



§§ 59-109 through 59-200. Reserved for future codification purposes.

§§ 59‑109 through 59‑200.  Reserved for future codification purposes.



§ 59-201. Certificate of limited partnership.

Part 2. Formation; Certificate of Limited Partnership.

§ 59‑201.  Certificate of limited partnership.

(a)        In order to form a limited partnership, a certificate of limited partnership must be executed and filed in the office of the Secretary of State and set forth:

(1)        The name of the limited partnership.

(2)        The address, including county and city or town, and street and number, if any, of the registered office and the name of the registered agent at such address for service of process required to be maintained by G.S. 55D‑30.

(3)        If the limited partnership is to dissolve by a specific date, the latest date upon which the limited partnership is to dissolve. If no date for dissolution is specified, there shall be no limit on the duration of the limited partnership.

(4)        The name and the address, including county and city or town, and street and number, if any, of each general partner.

(5)        The address, including county and city or town, and street and number, if any, of the office at which the records referred to in G.S. 59‑106 are kept, if such records are not kept at the registered office.

(b)        Unless a delayed effective date is specified in the certificate of limited partnership, a limited partnership is formed at the effective time and date of the filing of the certificate of limited partnership in the office of the Secretary of State if there has been substantial compliance with the requirements of this section.

(c)        Domestic limited partnership filings filed prior to October 1, 1986, with the Office of Register of Deeds pursuant to G.S. 59‑2(a)(2) shall evidence the existence of limited partnerships formed prior to October 1, 1986, and shall be public notice of only those matters contained in G.S. 59‑201(a) and shall be used for no other purpose.

(d)        A limited partnership may also be formed through the conversion of another business entity in accordance with Part 10A of this Article.

(e)        If the limited partnership is to be a limited liability limited partnership at its formation, then instead of separately filing the application for registration as a limited liability limited partnership, the application for registration shall be included as part of the certificate of limited partnership. (1985 (Reg. Sess., 1986), c. 989, s. 2; 1987, c. 531, s. 3; 1987 (Reg. Sess., 1988), c. 1031, s. 3; 1997‑485, s. 24; 1999‑369, s. 4.3; 2000‑140, s. 17; 2001‑358, s. 50(b); 2001‑387, ss. 124, 124A, 173, 175(a); 2001‑413, s. 6.)



§ 59-202. Amendment to certificate.

§ 59‑202.  Amendment to certificate.

(a)        A certificate of limited partnership is amended by filing a certificate of amendment thereto in the office of the Secretary of State. The certificate shall set forth:

(1)        The name of the limited partnership;

(2)        The date of filing of the certificate; and

(3)        The amendment to the certificate.

(b)        Within 30 days after the happening of any of the following events an amendment to a certificate of limited partnership reflecting the occurrence of the event or events shall be filed:

(1)        The admission of a new general partner;

(2)        The withdrawal of a general partner; or

(3)        The continuation of the business under G.S. 59‑801 after an event of withdrawal of a general partner.

(c)        A general partner who becomes aware that any statement in a certificate of limited partnership was false when made or that any arrangements or other facts described have changed, making the certificate inaccurate in any respect, shall promptly amend the certificate.

(d)        Repealed by Session Laws 1987, c. 531, s. 4. (1985 (Reg. Sess., 1986), c. 989, s. 2; 1987, c. 531, s. 4.)



§ 59-203. Cancellation of certificate.

§ 59‑203.  Cancellation of certificate.

A certificate of limited partnership shall be cancelled upon the dissolution and the commencement of winding up of the partnership or at any other time that there are no limited partners. A certificate of cancellation shall be filed in the office of the Secretary of State and set forth:

(1)        The name of the limited partnership;

(2)        The date of filing of its certificate of limited partnership;

(3)        The reason for filing the certificate of cancellation;

(4)        The effective date of cancellation if it is not to be effective upon the filing of the certificate; and

(5)        Any other information the partners filing the certificate determine. (1985 (Reg. Sess., 1986), c. 989, s. 2; 1997‑485, s. 25.)



§ 59-204. Execution of documents.

§ 59‑204.  Execution of documents.

(a)        Each certificate required by this Article to be filed in the office of the Secretary of State shall be executed in the following manner:

(1)        An original certificate of limited partnership must be signed by all general partners;

(2)        A certificate of amendment must be signed by at least one general partner and by each other partner designated in the certificate as a new general partner; and

(3)        A certificate of cancellation must be signed by all general partners.

Any other document submitted by a domestic or foreign limited partnership for filing pursuant to this or any other Chapter must be signed by at least one general partner.

(b)        Any person may sign a certificate by an attorney‑in‑fact.

(b1)      Repealed by Session Laws 2001‑358, s. 10(c).

(c)        The execution of a certificate or amendment by a general partner constitutes an affirmation under the penalties of perjury that the facts stated therein are true. (1985 (Reg. Sess., 1986), c. 989, s. 2; 1991, c. 153, s. 1; 1997‑485, s. 22; 1999‑369, s. 4.4; 2001‑358, ss. 10(b), (c); 2001‑387, ss. 125, 155, 173, 175(a); 2001‑413, s. 6.)



§ 59-205. Execution by judicial act.

§ 59‑205.  Execution by judicial act.

If a person fails or refuses to execute a certificate pursuant to G.S. 59‑204, any other person who is adversely affected by the failure or refusal, may petition the court for the county in which the partnership's registered office is located to direct the execution of the certificate. If the court finds that it is proper for the certificate to be executed and that any person so designated has failed or refused to execute the certificate, it shall order an appropriate person to prepare, and the Secretary of State to record, an appropriate certificate. (1985 (Reg. Sess., 1986), c. 989, s. 2; 1999‑362, s. 14.)



§ 59-206. Filing requirements.

§ 59‑206.  Filing requirements.

A document required or permitted by this Article to be filed by the Secretary of State must be filed under Chapter 55D of the General Statutes. (1985 (Reg. Sess., 1986), c. 989, s. 2; 1987, c. 531, s. 5; 1991, c. 153, s. 2; 1995, c. 539, s. 35; 1997‑485, ss. 17, 26; 1999‑362, s. 15; 1999‑369, ss. 4.5, 4.6; 2001‑358, ss. 10(d), 34; 2001‑387, ss. 126, 155, 173, 175(a); 2001‑413, s. 6.)



§§ 59-206.1 through 59-206.2: Repealed by Session Laws 2001-358, s. 10(e), effective January 1, 2002.

§§ 59‑206.1 through 59‑206.2: Repealed by Session Laws 2001‑358, s. 10(e), effective January 1, 2002.



§ 59-207. Liability for false statement in certificate.

§ 59‑207.  Liability for false statement in certificate.

If any certificate of limited partnership or certificate of amendment or cancellation contains a false statement, one who suffers loss by reliance on the statement may recover damages for the loss from:

(1)        Any person who executes the certificate, or causes another to execute it on his behalf, and knew, and any general partner who knew or should have known, the statement to be false at the time the certificate was executed; and

(2)        Any general partner who thereafter knows or should have known that any arrangement or other fact described in the certificate has changed, making the statement inaccurate in any respect within a sufficient time before the statement was relied upon reasonably to have enabled that general partner to cancel or amend the certificate, or to file a petition for its cancellation or amendment under G.S. 59‑205. (1985 (Reg. Sess., 1986), c. 989, s. 2.)



§ 59-208. Notice.

§ 59‑208.  Notice.

The fact that a certificate of limited partnership is on file in the office of the Secretary of State is notice that the partnership is a limited partnership and the persons designated therein as general partners are general partners, but it is not notice of any other fact. (1985 (Reg. Sess., 1986), c. 989, s. 2.)



§ 59-209. Certificate of existence.

§ 59‑209.  Certificate of existence.

(a)        Anyone may apply to the Secretary of State to furnish a certificate of existence for a domestic limited partnership or a certificate of authorization for a foreign limited partnership.

(b)        A certificate of existence or authorization sets forth:

(1)        The domestic limited partnership's name or the foreign limited partnership's name used in this State;

(2)        That (i) the domestic limited partnership has filed a certificate of limited partnership under the law of this State, the effective date of the filing, and the period of the domestic limited partnership's duration, or (ii) the foreign limited partnership is authorized to transact business in this State;

(3)        If the limited partnership has registered as a limited liability limited partnership, that the registration has not been cancelled or revoked;

(4)        That a certificate of cancellation of the certificate of limited partnership has not been filed; and

(5)        Other facts of record in the office of the Secretary of State that may be requested by the applicant.

(c)        Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the Secretary of State may be relied upon as conclusive evidence that the domestic limited partnership has filed a certificate of limited partnership and has not filed a certificate of cancellation or that the foreign limited partnership is authorized to transact business in this State, and, if applicable, that the domestic limited partnership has registered as a limited liability limited partnership and that such registration has not been cancelled or revoked. (2001‑387, s. 127.)



§ 59-210. Limited liability limited partnerships.

§ 59‑210.  Limited liability limited partnerships.

(a)        To become a limited liability limited partnership, a limited partnership shall file with the Secretary of State an application stating:

(1)        The name of the limited liability limited partnership, which must satisfy the requirements of Article 3 of Chapter 55D of the General Statutes.

(2)        The street address, and mailing address if different from the street address, of its principal office, and the county in which the principal office is located.

(3)        The fiscal year end of the limited liability limited partnership.

(b)        The terms and conditions on which a limited partnership becomes a limited liability limited partnership shall be approved in the manner provided in the partnership agreement; provided, however, if the partnership agreement does not contain any such provision, the terms and conditions must be approved (i) in the case of a limited partnership having a partnership agreement that expressly considers obligations to contribute to the partnership, in the manner necessary to amend those provisions, or (ii) in any other case, in the manner necessary to amend the partnership agreement.

(c)        A limited partnership becomes a limited liability limited partnership when its application for registration becomes effective.

(d)        The status of a limited liability limited partnership and the liability of its partners is not affected by errors or later changes in the information required to be contained in the application for registration.

(e)        A limited liability limited partnership shall promptly amend its registration to reflect any change in the information contained in its application for registration, other than changes that are properly included in other documents filed with the Secretary of State. A registration is amended by filing a certificate of amendment with the Secretary of State. The certificate of amendment shall set forth:

(1)        The name of the limited liability limited partnership as reflected on the application for registration;

(2)        The date of filing of the application for registration; and

(3)        The amendment to the application for registration.

(f)         A limited liability limited partnership may cancel its registration by filing a certificate of cancellation with the Secretary of State. The certificate of cancellation shall set forth:

(1)        The name of the limited liability limited partnership as reflected on the application for registration;

(2)        The date of filing of the application for registration; and

(3)        The effective date and time of cancellation if it is not to be effective at the time of filing the certificate.

(g)        A limited liability limited partnership shall be subject to the provisions of G.S. 59‑84.4 as if it were a registered limited liability partnership. (2001‑387, ss. 127, 158; 2001‑413, s. 8.)



§§ 59-211 through 59-300. Reserved for future codification purposes.

§§ 59‑211 through 59‑300.  Reserved for future codification purposes.



§ 59-301. Admission of limited partners.

Part 3.  Limited Partners.

§ 59‑301.  Admission of limited partners.

(a)        In connection with the formation of a limited partnership, a person is admitted as a limited partner upon the later to occur of:

(1)        The formation of the limited partnership; or

(2)        The time provided for becoming a limited partner pursuant to and upon compliance with the partnership agreement.

(b)        After the formation of a limited partnership, a person may be admitted as an additional limited partner:

(1)        In the case of a person acquiring a partnership interest directly from the limited partnership, at the time provided pursuant to, and upon the compliance with, the partnership agreement; and

(2)        In the case of an assignee of a partnership interest of a partner who has the power, as provided in G.S. 59‑704, to grant the assignee the right to become a limited partner, upon the exercise of that power and compliance with any conditions limiting the grant or exercise of the power. (1985 (Reg. Sess., 1986), c. 989, s. 2; 1999‑362, s. 16.)



§ 59-302. Voting.

§ 59‑302.  Voting.

The partnership agreement may grant to all or a specified group of the limited partners the right to vote (on a per capita or other basis) upon any matter. (1985 (Reg. Sess., 1986), c. 989, s. 2; 1999‑362, s. 17.)



§ 59-303. Liability to third parties.

§ 59‑303.  Liability to third parties.

A limited partner is not liable for the obligations of a limited partnership by reason of being a limited partner and does not become liable for the obligations of a limited partnership by participating in the management or control of the business of the limited partnership. (1985 (Reg. Sess., 1986), c. 989, s. 2; 1997‑456, s. 27; 1999‑362, s. 18.)



§ 59-304. Person erroneously believing himself limited partner.

§ 59‑304.  Person erroneously believing himself limited partner.

(a)        Except as provided in subsection (b), a person who makes a contribution to a business enterprise and erroneously but in good faith believes that the person has become a limited partner in the enterprise is not a general partner in the enterprise and is not bound by its obligations by reason of making the contribution, receiving distributions from the enterprise, or exercising any rights of a limited partner, if, on ascertaining the mistake, he:

(1)        Causes an appropriate certificate of limited partnership [or] certificate of amendment to be executed and filed; or

(2)        Withdraws from future equity participation in the enterprise.

(b)        A person who makes a contribution of the kind described in subsection (a) of this section is liable as a general partner to any third party who transacts business with the enterprise in the case in which:

(1)        The third party actually believed in good faith that the person was a general partner at the time of the transaction; and

(2)        The third party transacted business with the enterprise before either:

a.         An appropriate certificate has been filed pursuant to subsection (a) of this section to reflect that the person is not a general partner; or

b.         The person has given notice to the partnership of withdrawal from future equity participation and before the withdrawal was effective. (1985 (Reg. Sess., 1986), c. 989, s. 2; 1999‑362, s. 19.)



§ 59-305. Information.

§ 59‑305.  Information.

Each limited partner has the right to:

(1)        Inspect and copy any of the partnership records required to be maintained by G.S. 59‑106; and

(2)        Obtain from the general partners from time to time upon reasonable demand (i) true and full information regarding the state of the business and financial condition of the limited partnership, (ii) promptly after becoming available, a copy of the limited partnership's federal, State, and local income tax returns for each year, and (iii) other information regarding the affairs of the limited partnership as is just and reasonable. (1985 (Reg. Sess., 1986), c. 989, s. 2; 1999‑362, s. 20.)



§§ 59-306 through 59-400. Reserved for future codification purposes.

§§ 59‑306 through 59‑400.  Reserved for future codification purposes.



§ 59-401. Admission of additional general partners.

Part 4. General Partners.

§ 59‑401.  Admission of additional general partners.

Unless otherwise provided in the partnership agreement, after the filing of a limited partnership's original certificate of limited partnership, additional general partners may be admitted only with the specific written consent of each partner. (1985 (Reg. Sess., 1986), c. 989, s. 2.)



§ 59-402. Events of withdrawal.

§ 59‑402.  Events of withdrawal.

Except as approved by the specific written consent of all partners at the time, a person ceases to be a general partner of a limited partnership upon the happening of any of the following events:

(1)        The general partner withdraws from the limited partnership as provided in G.S. 59‑602;

(2)        The general partner ceases to be a member of the limited partnership as provided in G.S. 59‑702;

(3)        The general partner is removed as a general partner in accordance with the partnership agreement;

(4)        Unless otherwise provided in writing in the partnership agreement, the general partner: (i) makes an assignment for the benefit of creditors; (ii) files a voluntary petition in bankruptcy; (iii) is adjudicated a bankrupt or insolvent; (iv) files a petition or answer seeking for himself any reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under any statute, law, or regulation; (v) files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against the general partner in any proceeding of this nature; or (vi) seeks, consents to, or acquiesces in the appointment of a trustee, receiver, or liquidator of the general partner or of all or any substantial part of the general partner's properties;

(5)        Unless otherwise provided in writing in the partnership agreement, 120 days after the commencement of any proceeding against the general partner seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under any statute, law, or regulation, the proceeding has not been dismissed, or if within 90 days after the appointment without the general partner's consent or acquiescence of a trustee, receiver, or liquidator of the general partner or of all or any substantial part of his properties, the appointment is not vacated or stayed, or within 90 days after the expiration of any such stay, the appointment is not vacated;

(6)        In the case of a general partner who is a natural person,

a.         The general partner's death; or

b.         The entry of an order by a court of competent jurisdiction adjudicating the general partner incompetent to manage his or her person or property;

(7)        In the case of a general partner who is acting as a general partner by virtue of being a trustee of a trust, the termination of the trust (but not merely the substitution of a new trustee);

(8)        In the case of a general partner that is a separate partnership, the dissolution and commencement of winding up of the separate partnership;

(9)        In the case of a general partner that is a corporation, the filing of a certificate of dissolution, or its equivalent, for the corporation or the revocation of its charter;

(10)      Unless otherwise provided in the partnership agreement, or with the consent of all partners, in the case of a general partner that is an estate, the distribution by the fiduciary of the estate's entire interest in the partnership;

(11)      In the case of a general partner that is a limited liability company, the dissolution and commencement of winding up of the limited liability company; or

(12)      In the case of a general partner that is not a natural person, trust, separate partnership, corporation, estate, or limited liability company, the termination of the general partner. (1985 (Reg. Sess., 1986), c. 989, s. 2; 1997‑456, s. 27; 1999‑362, ss. 21, 22; 2001‑387, ss. 128, 129, 130, 131.)



§ 59-403. General powers and liabilities.

§ 59‑403.  General powers and liabilities.

(a)        Except as provided in this Article or in the partnership agreement, a general partner of a limited partnership has the rights and powers and is subject to the restrictions and liabilities of a partner in a partnership without limited partners.

(b)        Except as provided in this Article, a general partner of a limited partnership that is not a limited liability limited partnership has the liabilities of a partner in a partnership without limited partners to persons other than the partnership and the other partners, and a general partner of a limited liability limited partnership has the liabilities of, and has the limitation on liability afforded to, a partner in a registered limited liability partnership under the North Carolina Uniform Partnership Act to persons other than the partnership and the other partners with respect to debts and obligations of the limited partnership incurred while it is a limited liability limited partnership. Except as provided in this Article or in the partnership agreement, a general partner of a limited partnership that is not a limited liability limited partnership has the liabilities of a partner in a partnership without limited partners to the partnership and to the other partners, and a general partner of a limited liability limited partnership has the liabilities of, and has the limitation on liability afforded to, a partner in a registered limited liability partnership under the North Carolina Uniform Partnership Act to the partnership and to the other partners.

(c)        Unless otherwise provided in the partnership agreement, a general partner of a limited partnership has the power and authority to delegate to one or more other persons the general partner's rights and powers to manage and control the business and affairs of the limited partnership, including to delegate to agents, officers, and employees of the general partner or the limited partnership, and to delegate by a management agreement or another agreement with, or otherwise to, other persons. Unless otherwise provided in the partnership agreement, a delegation by a general partner of a limited partnership shall not cause the general partner to cease to be a general partner of the limited partnership and shall not reduce or absolve the general partner of the general partner's duties or obligations to the limited partnership or its other partners. (1985 (Reg. Sess., 1986), c. 989, s. 2; 1987, c. 531, s. 6; 2001‑387, ss. 132, 133.)



§ 59-404. Contributions by a general partner.

§ 59‑404.  Contributions by a general partner.

A general partner of a limited partnership may make contributions to the partnership and share in the profits and losses of, and in distributions from, the limited partnership as a general partner. A general partner also may make contributions to and share in profits, losses, and distributions as a limited partner. A person who is both a general partner and a limited partner has the rights and powers, and is subject to the restrictions and liabilities, of a general partner and, except as provided in the partnership agreement, also has the powers, and is subject to the restrictions, of a limited partner to the extent of his participation in the partnership as a limited partner. (1985 (Reg. Sess., 1986), c. 989, s. 2.)



§ 59-405. Voting.

§ 59‑405.  Voting.

The partnership agreement may grant to all or certain identified general partners the right to vote (on a per capita or any other basis), separately or with all or any class of the limited partners, on any matter. (1985 (Reg. Sess., 1986), c. 989, s. 2.)



§§ 59-406 through 59-500. Reserved for future codification purposes.

§§ 59‑406 through 59‑500.  Reserved for future codification purposes.



§ 59-501. Form of contribution.

Part 5. Finance.

§ 59‑501.  Form of contribution.

The contribution of a partner may be in cash, property, or services rendered, or a promissory note or other obligation to contribute cash or property or to perform services. (1985 (Reg. Sess., 1986), c. 989, s. 2.)



§ 59-502. Liability for contributions.

§ 59‑502.  Liability for contributions.

(a)        Except as provided in the partnership agreement, a partner is obligated to the limited partnership to perform any enforceable promise to contribute cash or property or to perform services, even if the partner is unable to perform because of death, disability or any other reason. If a partner does not make the required contribution of property or services, the partner is obligated at the option of the limited partnership to contribute cash equal to that portion of the agreed value of the stated contribution that has not been made. As used in this section, the term "agreed value" means an amount or other measure of value as (i) is provided in the partnership agreement, or (ii) if not provided in the partnership agreement, is required to be set forth in the written records required pursuant to G.S. 59‑106.

(b)        Unless otherwise provided in the partnership agreement, the obligation of a partner to make a contribution or return money or other property paid or distributed in violation of this Article may be compromised only by consent of all the partners. Any such compromise, however, shall not affect the rights of a creditor whose claim arose prior to the date of the compromise.

(c)        No promise by a limited partner to contribute to the limited partnership is enforceable unless in a writing signed by the limited partner. (1985 (Reg. Sess., 1986), c. 989, s. 2; 1999‑362, s. 23.)



§ 59-503. Sharing income, gain, loss, deduction or credit.

§ 59‑503.  Sharing income, gain, loss, deduction or credit.

Income, gain, loss, deduction or credit of a limited partnership shall be allocated among the partners, and among classes of partners, in the manner provided in the partnership agreement. To the extent the partnership agreement does not provide for the allocation of items of income, gain, loss, deduction, or credit, then those items shall be allocated on the basis of the agreed value of the contributions made by each partner to the extent they have been received by the partnership and have not been returned. As used in this section, the term "agreed value" means an amount or other measure of value as (i) is provided in the partnership agreement, or (ii) if not provided in the partnership agreement, is required to be set forth in the written records required pursuant to G.S. 59‑106. (1985 (Reg. Sess., 1986), c. 989, s. 2; 1999‑362, s. 24.)



§ 59-504. Sharing of distributions.

§ 59‑504.  Sharing of distributions.

Distributions of cash or other assets of a limited partnership shall be made among the partners, and among classes of partners, in the manner provided in the partnership agreement. To the extent the partnership agreement does not provide for the sharing of distributions among the partners, distributions shall be made among the partners on the basis of the agreed value of the contributions made by each partner to the extent they have been received by the partnership and have not been returned. As used in this section, the term "agreed value" means an amount or other measure of value as (i) is provided in the partnership agreement, or (ii) if not provided in the partnership agreement, is required to be set forth in the written records required pursuant to G.S. 59‑106. (1985 (Reg. Sess., 1986), c. 989, s. 2; 1999‑362, s. 25.)



§§ 59-505 through 59-600. Reserved for future codification purposes.

§§ 59‑505 through 59‑600.  Reserved for future codification purposes.



§ 59-601. Interim distributions.

Part 6.  Distribution and Withdrawal.

§ 59‑601.  Interim distributions.

Except as provided in this Article, a partner is entitled to receive distributions from a limited partnership before his withdrawal from the limited partnership and before the dissolution and winding up thereof to the extent and at the times or upon the happening of the events specified in the partnership agreement. (1985 (Reg. Sess., 1986), c. 989, s. 2.)



§ 59-602. Withdrawal of general partner.

§ 59‑602.  Withdrawal of general partner.

After filing of the original certificate of limited partnership, a general partner may withdraw from a limited partnership at any time by giving written notice to the other partners, but if the withdrawal violates the partnership agreement, the limited partnership may recover from the withdrawing general partner, in addition to its other remedies, any damages for breach of the partnership agreement and may offset the damages against the amount otherwise distributable or payable to the partner. (1985 (Reg. Sess., 1986), c. 989, s. 2; 1999‑362, s. 26.)



§ 59-603. Withdrawal of limited partner.

§ 59‑603.  Withdrawal of limited partner.

A limited partner may withdraw from a limited partnership only at the time or upon the happening of events specified in writing in and in accordance with the partnership agreement, including any amendment or addendum to the partnership agreement agreed upon by the partners unanimously or in accordance with the terms of the agreement and made in connection with any permitted withdrawal. If the partnership agreement does not specify in writing the time or the events upon the happening of which a limited partner may withdraw, a limited partner may not withdraw prior to the time for the dissolution and winding up of the limited partnership. (1985 (Reg. Sess., 1986), c. 989, s. 2; 1999‑362, s. 27.)



§ 59-604. Distribution upon withdrawal.

§ 59‑604.  Distribution upon withdrawal.

Except as provided in this Article, upon withdrawal any withdrawing partner is entitled to receive any distribution to which the partner is entitled under the partnership agreement and, if not otherwise provided in the agreement, the partner is entitled to receive, within a reasonable time after withdrawal, the fair value of the partner's partnership interest in the limited partnership as of the date of withdrawal, based upon the partner's right to share in distributions from the limited partnership. (1985 (Reg. Sess., 1986), c. 989, s. 2; 1999‑362, s. 28.)



§ 59-605. Distribution in kind.

§ 59‑605.  Distribution in kind.

Except as provided in writing in the limited partnership agreement, (1) a partner, regardless of the nature of his contribution, has no right to demand and receive any distribution from a limited partnership in any form other than cash; and (2) a partner may not be compelled to accept a distribution of any asset in kind from a limited partnership to the extent that the percentage of the asset distributed to him exceeds a percentage of that asset which is equal to the percentage in which he shares in distributions from the limited partnership. (1985 (Reg. Sess., 1986), c. 989, s. 2.)



§ 59-606. Right to distribution.

§ 59‑606.  Right to distribution.

Subject to the other provisions of Part 6 of this Article, at the time a partner becomes entitled to receive a distribution, the partner has the status of, and is entitled to all remedies available to, a creditor of the limited partnership with respect to the distribution. (1985 (Reg. Sess., 1986), c. 989, s. 2; 1999‑362, s. 29.)



§ 59-607. Limitations on distribution.

§ 59‑607.  Limitations on distribution.

A partner shall not receive a distribution from a limited partnership to the extent that, after giving effect to the distribution, all liabilities of the limited partnership, other than liabilities to partners on account of their partnership interests, exceed the fair value of the partnership assets. (1985 (Reg. Sess., 1986), c. 989, s. 2.)



§ 59-608. Liability upon return of contribution.

§ 59‑608.  Liability upon return of contribution.

(a)        If a partner has received the return of any part of his contribution without violation of the partnership agreement or this Article, he is liable to the limited partnership for a period of one year thereafter for the amount of the returned contribution, but only to the extent necessary to discharge the limited partnership's liabilities to creditors who extended credit to the limited partnership during the period the contribution was held by the partnership.

(b)        If a partner has received the return of any part of his contribution in violation of the partnership agreement or this Article, he is liable to the limited partnership for a period of six years thereafter for the amount of the contribution wrongfully returned.

(c)        A partner receives a return of the partner's contribution to the extent that a distribution to the partner reduces the partner's share of the fair value of the net assets of the limited partnership below the agreed value of the partner's contribution which has not been distributed to the partner. As used in this section, the term "agreed value" means an amount or other measure of value as (i) is provided in the partnership agreement, or (ii) if not provided in the partnership agreement, is required to be set forth in the written records required pursuant to G.S. 59‑106. (1985 (Reg. Sess., 1986), c. 989, s. 2; 1999‑362, s. 30.)



§§ 59-609 through 59-700. Reserved for future codification purposes.

§§ 59‑609 through 59‑700.  Reserved for future codification purposes.



§ 59-701. Nature of partnership interest.

Part 7. Assignment of Partnership Interest.

§ 59‑701.  Nature of partnership interest.

A partnership interest is personal property. (1985 (Reg. Sess., 1986), c. 989, s. 2.)



§ 59-702. Assignment of partnership interest.

§ 59‑702.  Assignment of partnership interest.

Except as provided in the partnership agreement, a partnership interest is assignable in whole or in part. Subject to G.S. 59‑801(3) an assignment of a partnership interest does not dissolve a limited partnership or entitle the assignee to become or to exercise any rights of a partner. An assignment entitles the assignee to receive, to the extent assigned, only the allocation and distribution to which the assignor would be entitled. Except as provided in the partnership agreement, a partner ceases to be a partner and to have the power to exercise any rights and powers of a partner upon assignment of all of the partner's partnership interest. Except as provided in the partnership agreement, neither the pledge or granting of a security interest in any or all of the partnership interest of a partner nor the pledge or granting of a lien or other encumbrance against any or all of the partnership interest of a partner shall cause the partner to cease to be a partner or cease to have the power to exercise any rights or powers of a partner. (1985 (Reg. Sess., 1986), c. 989, s. 2; 1987, c. 531, s. 7; 1999‑362, s. 31.)



§ 59-703. Rights of creditor.

§ 59‑703.  Rights of creditor.

On application to a court of competent jurisdiction by any judgment creditor of a partner, the court may charge the partnership interest of the partner with payment of the unsatisfied amount of the judgment with interest. The general partners shall have no liability to a partner for payments to a judgment creditor pursuant to this provision. To the extent so charged, the judgment creditor has only the rights of an assignee of the partnership interest. This Article does not deprive any partner of the benefit of any exemption laws applicable to his partnership interest. (1985 (Reg. Sess., 1986), c. 989, s. 2.)



§ 59-704. Right of assignee to become limited partner.

§ 59‑704.  Right of assignee to become limited partner.

(a)        An assignee of a partnership interest, including an assignee of a general partner, may become a limited partner if and to the extent that (1) the assignor gives the assignee that right in accordance with authority described in the partnership agreement, or (2) all other partners consent.

(b)        An assignee who has become a limited partner has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a limited partner under the partnership agreement and this Article. An assignee who becomes a limited partner also is liable for the obligations of the assignee's assignor to make and return contributions as provided in Parts 5 and 6 of this Article. However, the assignee is not obligated for liabilities that (i) are unknown to the assignee at the time the assignee became a limited partner and (ii) could not be ascertained from the written provisions of the partnership agreement.

(c)        If an assignee of a partnership interest becomes a limited partner, the assignor is not released from his liability to the limited partnership under G.S. 59‑207, 59‑502, and 59‑608. (1985 (Reg. Sess., 1986), c. 989, s. 2; 1999‑362, s. 32.)



§ 59-705. Power of estate of deceased or incompetent partner.

§ 59‑705.  Power of estate of deceased or incompetent partner.

If a partner who is an individual dies or a court of competent jurisdiction adjudges him to be incompetent to manage his person or his property, the partner's executor, administrator, guardian, conservator, or other legal representative may exercise all of the partner's rights for the purpose of settling his estate or administering his property, including any power the partner had to give an assignee the right to become a limited partner. If a partner is a corporation, trust, or other entity and is dissolved or terminated, the powers of that partner may be exercised by its legal representative or successor. (1985 (Reg. Sess., 1986), c. 989, s. 2.)



§§ 59-706 through 59-800. Reserved for future codification purposes.

§§ 59‑706 through 59‑800.  Reserved for future codification purposes.



§ 59-801. Nonjudicial dissolution.

Part 8.  Dissolution.

§ 59‑801.  Nonjudicial dissolution.

(a)        A limited partnership is dissolved and its affairs shall be wound up upon the happening of the first to occur of the following:

(1)        At the time specified in the certificate of limited partnership or upon the happening of events specified in writing in the partnership agreement;

(2)        Written consent of all partners;

(3)        An event of withdrawal of a general partner unless:

a.         At the time there is at least one other general partner, in which case, unless otherwise provided in a written partnership agreement or agreed upon by all remaining partners, (i) the limited partnership is not dissolved, (ii) the limited partnership shall not be wound up, and (iii) the business of the limited partnership shall be continued by the remaining general partners; or

b.         Within 90 days after the withdrawal, all remaining partners, or a lesser number or portion of the partners provided in the partnership agreement, agree in writing to continue the business of the limited partnership and to the appointment of one or more additional general partners if necessary or desired, in which case the limited partnership is not dissolved and is not required to be wound up by reason of the event of withdrawal;

(3a)      Ninety days after the withdrawal of the limited partnership's last limited partner, unless the limited partnership admits at least one limited partner before the end of the 90 days; or

(4)        Entry of a decree of judicial dissolution under G.S. 59‑802.

(b)        The causes of dissolution of a limited partnership shall be governed solely by this Article. Article 2 of this Chapter, which governs the causes of dissolution of a partnership without limited partners, does not apply and shall not govern the causes of dissolution of a limited partnership. (1985 (Reg. Sess., 1986), c. 989, s. 2; 1999‑362, s. 33.)



§ 59-802. Judicial dissolution.

§ 59‑802.  Judicial dissolution.

On application by or for a partner the court may decree dissolution of a limited partnership whenever it is not reasonably practicable to carry on the business in conformity with the partnership agreement. The limited partnership's name becomes available for use by another entity as provided in 55D‑21. (1985 (Reg. Sess., 1986), c. 989, s. 2; 2001‑358, s. 36; 2001‑387, ss. 173, 175(a); 2001‑413, s. 6.)



§ 59-803. Winding up.

§ 59‑803.  Winding up.

Except as provided in the partnership agreement, the general partners who have not wrongfully dissolved a limited partnership or, if none, the limited partners, may wind up the limited partnership's affairs; but the court may wind up the limited partnership's affairs upon application of any partner, his legal representative, or assignee. (1985 (Reg. Sess., 1986), c. 989, s. 2.)



§ 59-804. Distribution of assets.

§ 59‑804.  Distribution of assets.

Upon the winding up of a limited partnership, the assets shall be distributed as follows:

(1)        To creditors, including limited partners who are creditors, to the extent otherwise permitted by law, in satisfaction of liabilities of the limited partnership other than liabilities for distributions to partners under G.S. 59‑601 or G.S. 59‑604;

(2)        To general partners who are creditors to the extent otherwise permitted by law, in satisfaction of liabilities of the limited partnership other than liabilities for distributions to partners under G.S. 59‑601 or G.S. 59‑604;

(3)        Except as provided in the partnership agreement, to partners and former partners in satisfaction of liabilities for distributions under G.S. 59‑601 or G.S. 59‑604; and

(4)        Except as provided in the partnership agreement, to partners first for the return of their contributions and secondly respecting their partnership interests, in the proportions in which the partners share in distributions. (1985 (Reg. Sess., 1986), c. 989, s. 2.)



§§ 59-805 through 59-900. Reserved for future codification purposes.

§§ 59‑805 through 59‑900.  Reserved for future codification purposes.



§ 59-901. Law governing.

Part 9.  Foreign Limited Partnerships.

§ 59‑901.  Law governing.

Subject to the Constitution of this State, (i) the laws of the jurisdiction under which a foreign limited partnership is organized govern its organization and internal affairs and the liability of its partners, and (ii) a foreign limited partnership may not be denied registration by reason of any difference between those laws and the laws of this State. (1985 (Reg. Sess., 1986), c. 989, s. 2; 1999‑362, s. 34.)



§ 59-902. Registration.

§ 59‑902.  Registration.

(a)        Before transacting business in this State, a foreign limited partnership shall procure a certificate of authority to transact business in this State from the Secretary of State. No foreign limited partnership shall be entitled to transact in this State any business which a limited partnership organized under this Article is not permitted to transact. In order to register, a foreign limited partnership shall deliver to the Secretary of State an application for registration as a foreign limited partnership, signed by a general partner and setting forth:

(1)        The name of the foreign limited partnership and, if different, the name under which it proposes to register and transact business in this State;

(2)        The jurisdiction and date of its formation;

(3)        The date of formation and the period of duration;

(4)        The street address, and the mailing address if different from the street address, of the principal office of the foreign limited partnership, and the county in which the principal office is located;

(5)        The street address, and the mailing address if different from the street address,  of the registered office of the foreign limited partnership in this State, the county in which the registered office is located, adn the name of its proposed registered agent in this State;

(6)        If the certificate of limited partnership filed in the foreign limited partnership's state of organization is not required to include the names and addresses of the partners, a list of the names and addresses or, at the election of the foreign limited partnership, a list of the names and addresses of the general partners and the address, including county and city or town, and street and number, of the office at which is kept a list of the names and addresses of the limited partners and their capital contributions, together with an undertaking by the foreign limited partnership to keep such records until such foreign limited partnership's registration in this State is cancelled;

(7)        A statement that in consideration of the issuance of a certificate of authority to transact business in this State, the foreign limited partnership appoints the Secretary of State of North Carolina as the agent to receive service of process, notice, or demand, whenever the foreign limited partnership fails to appoint or maintain a registered agent in this State or whenever any such registered agent cannot with reasonable diligence be found at the registered office;

(8)        The names and addresses including county and city or town, and street and number, if any, of all of the general partners;

(8a)      Whether the foreign limited partnership is a foreign limited liability partnership; and

(9)        The effective date and time of the registration if it is not to be effective at the time of filing of the application.

(b)        Without excluding other activities which shall not constitute transacting business in this State, a foreign limited partnership shall not be considered to be transacting business in this State, for the purpose of this Article, by reason of carrying on in this State any one or more of the following activities:

(1)        Maintaining or defending any action or suit or any administrative or arbitration proceeding, or effecting the settlement thereof or the settlement of claims or disputes;

(2)        Holding meetings of its partners or carrying on other activities concerning its internal affairs;

(3)        Maintaining bank accounts or borrowing money in this State, with or without security, even if such borrowings are repeated and continuous transactions;

(4)        Maintaining offices or agencies for the transfer, exchange, and registration of its securities, or appointing and maintaining trustees or depositaries with relation to its securities;

(5)        Soliciting or procuring orders, whether by mail or through employees or agents or otherwise, where such orders require acceptance without this State before becoming binding contracts;

(6)        Making or investing in loans with or without security including servicing of mortgages or deeds of trust through independent agencies within the State, the conducting of foreclosure proceedings and sale, the acquiring of property at foreclosure sale and the management and rental of such property for a reasonable time while liquidating its investment, provided no office or agency therefor is maintained in this State;

(7)        Taking security for or collecting debts due to it or enforcing any rights in property securing the same;

(8)        Transacting business in interstate commerce; and

(9)        Conducting an isolated transaction completed within a period of six months and not in the course of a number of repeated transactions of like nature.

(c)        Each foreign limited partnership authorized to transact business in this State must maintain a registered agent as required by Article 4 of Chapter 55D of the General Statutes and is subject to service on the Secretary of State under that Article.

(d)        through (e) Repealed by Session Laws 2001‑358, s. 50(b). (1985 (Reg. Sess., 1986), c. 989, s. 2; 1987, c. 531, s. 8.1; 2000‑140, s. 55; 2001‑358, s. 50(c); 2001‑387, ss. 134, 159, 173, 175(a); 2001‑413, s. 6; 2001‑487, s. 62(y).)



§ 59-903. Issuance of registration.

§ 59‑903.  Issuance of registration.

If the Secretary of State finds that an application satisfies the requirements of this Article, the Secretary shall, when all requisite fees have been tendered as in this Article prescribed:

(1)        Endorse on the application the word "filed", and the hour, day, month and year of the filing thereof;

(2)        File in the office of the Secretary of State the application;

(3)        Issue a certificate of authority to transact business in this State to which the Secretary shall affix the conformed copy of the application; and

(4)        Send to the foreign limited partnership or its representative the certificate of authority, together with the conformed copy of the application affixed thereto. (1985 (Reg. Sess., 1986), c. 989, s. 2; 1987, c. 531, s. 8; 1997‑485, s. 27; 1999‑362, s. 35.)



§ 59-904. Name.

§ 59‑904.  Name.

A foreign limited partnership may register with the Secretary of State under any name that meets the requirements of Article 3 of Chapter 55D of the General Statutes. (1985 (Reg. Sess., 1986), c. 989, s. 2; 2001‑358, s. 35; 2001‑387, ss. 135, 155, 173, 175(a); 2001‑413, s. 6.)



§ 59-905. Changes and amendments.

§ 59‑905.  Changes and amendments.

If any statement in the application for registration of a foreign limited partnership was false when made or any arrangements or other facts described have changed, making the application inaccurate in any respect, the foreign limited partnership shall promptly file in the office of the Secretary of State an original and one conformed copy of a certificate, signed by a general partner, correcting such statement. (1985 (Reg. Sess., 1986), c. 989, s. 2.)



§ 59-906. Cancellation of registration.

§ 59‑906.  Cancellation of registration.

A foreign limited partnership may cancel its registration by filing with the Secretary of State a certificate of cancellation signed by a general partner. A cancellation does not terminate the authority of the Secretary of State to accept service of process on the foreign limited partnership with respect to causes of action arising out of the transactions of business in this State. (1985 (Reg. Sess., 1986), c. 989, s. 2.)



§ 59-907. Transaction of business without registration.

§ 59‑907.  Transaction of business without registration.

(a)        No foreign limited partnership transacting business in this State without permission obtained through a certificate of authority under this Article shall be permitted to maintain any action or proceeding in any court of this State unless such foreign limited partnership shall have obtained a certificate of authority prior to trial.

(b)        The failure of a foreign limited partnership to obtain a certificate of authority to transact business in this State shall not impair the validity of any contract or act of the foreign limited partnership and shall not prevent the foreign limited partnership from defending any action or proceeding in any court of this State.

(c)        A foreign limited partnership failing to obtain permission to transact business in this State as required by this Article or by prior statutes then applicable shall be liable to the State for the years or parts thereof during which it transacted business in this State without such permission in an amount equal to all fees and taxes which would have been imposed by law upon such foreign limited partnership had it duly applied for and received such permission plus interest and all penalties imposed by law for failure to pay such fees and taxes, plus five hundred dollars ($500.00) and costs. The Attorney General shall bring actions to recover all amounts due the State under the provisions of this section.

(d)        The Secretary of State is hereby directed to require that every foreign limited partnership transacting business in this State comply with the provisions of this Article. The Secretary of State is authorized to employ such assistants as shall be deemed necessary in his office for the purpose of enforcing the provisions of this Article and for making such investigations as shall be necessary to ascertain foreign limited partnerships now transacting business in this State which may have failed to comply with the provisions of this Article.

(e)        A limited partner of a foreign limited partnership is not liable as a general partner of the foreign limited partnership solely by reason of the foreign limited partnership's having transacted business in this State without registration.

(f)         A foreign limited partnership, by transacting business in this State without registration, appoints the Secretary of State as its agent for service of process with respect to causes of action arising out of the transaction of business in this State. (1985 (Reg. Sess., 1986), c. 989, s. 2; 1999‑362, s. 36; 2000‑140, s. 101(r).)



§ 59-908. Action by Attorney General.

§ 59‑908.  Action by Attorney General.

The Attorney General may bring an action to restrain a foreign limited partnership from transacting business in this State in violation of this Article. (1985 (Reg. Sess., 1986), c. 989, s. 2.)



§ 59-909. Withdrawal of foreign limited partnership by reason of a merger, consolidation, or conversion.

§ 59‑909.  Withdrawal of foreign limited partnership by reason of a merger, consolidation, or conversion.

(a)        Whenever a foreign limited partnership authorized to transact business in this State ceases its separate existence as a result of a statutory merger or consolidation permitted by the laws of the state or country under which it was organized, or converts into another type of entity as permitted by those laws, the surviving or resulting entity shall apply for a certificate of withdrawal for the foreign limited partnership by delivering to the Secretary of State for filing a copy of the articles of merger, consolidation, or conversion or a certificate reciting the facts of the merger, consolidation, or conversion, duly authenticated by the Secretary of State or other official having custody of limited partnership records in the state or country under the laws of which the foreign limited partnership was organized. If the surviving or resulting entity is not authorized to transact business or conduct affairs in this State, the articles or certificate must be accompanied by an application which must set forth:

(1)        The name of the foreign limited partnership authorized to transact business in this State, the type of entity and name of the surviving or resulting entity, and a statement that the surviving or resulting entity is not authorized to transact business or conduct affairs in this State;

(2)        A statement that the surviving or resulting entity consents that service of process based on any cause of action arising in this State, or arising out of business transacted in this State, during the time the foreign limited partnership was authorized to transact business in this State, may thereafter be made by service thereof on the Secretary of State;

(3)        A mailing address to which the Secretary of State may mail a copy of any process served upon the Secretary under subdivision (a)(2) of this section; and

(4)        A commitment to file with the Secretary of State a statement of any subsequent change in its mailing address.

(b)        If the Secretary of State finds that the articles or certificate and the application for withdrawal, if required, conform to law, the Secretary of State shall:

(1)        Endorse on the articles or certificate and the application for withdrawal, if required, the word "filed" and the hour, day, month, and year of filing thereof;

(2)        File the articles or certificate and the application, if required;

(3)        Issue a certificate of withdrawal; and

(4)        Send to the surviving or resulting entity or its representative the certificate of withdrawal, together with the exact or conformed copy of the application, if required, affixed thereto.

(c)        After the withdrawal of the foreign limited partnership is effective, service of process on the Secretary of State in accordance with subsection (a) of this section shall be made by delivering to and leaving with the Secretary of State, or with any clerk authorized by the Secretary of State to accept service of process, duplicate copies of the process and the fee required by G.S. 59‑1106(b). Upon receipt of process in the manner provided in this subsection, the Secretary of State shall immediately mail a copy of the process by registered or certified mail, return receipt requested, to the surviving or resulting entity at the mailing address designated pursuant to subsection (a) of this section. (1999‑369, s. 4.7; 2001‑387, ss. 136, 137; 2001‑487, s. 62(z).)



§§ 59-910 through 59-1000. Reserved for future codification purposes.

§§ 59‑910 through 59‑1000.  Reserved for future codification purposes.



§ 59-1001. Right of action.

Part 10. Derivative Actions.

§ 59‑1001.  Right of action.

A limited partner may bring an action in the right of a limited partnership to recover a judgment in its favor if general partners with authority to do so have refused to bring the action or if an effort to cause those general partners to bring the action is not likely to succeed. (1985 (Reg. Sess., 1986), c. 989, s. 2.)



§ 59-1002. Proper plaintiff.

§ 59‑1002.  Proper plaintiff.

In a derivative action, the plaintiff must be a partner at the time of bringing the action and (i) must have been a partner at the time of the transaction that is the subject of the complaint or (ii) the plaintiff's status as a partner must have devolved upon the partner by operation of law or pursuant to the terms of the partnership agreement from a person who was a partner at the time of the transaction. (1985 (Reg. Sess., 1986), c. 989, s. 2; 1999‑362, s. 37.)



§ 59-1003. Pleading.

§ 59‑1003.  Pleading.

In a derivative action, the complaint shall set forth with particularity the effort of the plaintiff to secure initiation of the action by a general partner or the reasons for not making the effort. (1985 (Reg. Sess., 1986), c. 989, s. 2.)



§ 59-1004. Expenses.

§ 59‑1004.  Expenses.

(a)        If a derivative action is successful, in whole or in part, or if anything is received by the plaintiff as a result of a judgment, compromise, or settlement of any action or claim, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, and shall direct him to remit to the limited partnership the remainder of those proceeds received by him.

(b)        In any such action, the court, upon final judgment and a finding that the action was brought without reasonable cause, may require the plaintiff or plaintiffs to pay to the defendant or defendants the reasonable expenses, including attorneys' fees, incurred by them in defense of the action. (1985 (Reg. Sess., 1986), c. 989, s. 2.)



§ 59-1005. Dismissal of action.

§ 59‑1005.  Dismissal of action.

Such action shall not be discontinued, dismissed, compromised or settled without the approval of the court. If the court shall determine that the interest of the partners or of the creditors of the partnership will be substantially affected by such discontinuance, dismissal, compromise, or settlement, the court, in its discretion, may direct that notice, by publication or otherwise, shall be given to such partners or creditors whose interest it determines will be so affected. If notice is so directed to be given, the court may determine which one or more of the parties to the action shall bear the expense of giving the same, in such amount as the court shall be awarded as costs of the action. (1985 (Reg. Sess., 1986), c. 989, s. 2.)



§ 59-1006. Construction.

§ 59‑1006.  Construction.

The provisions of this Article shall not be construed to deprive a partner of whatever rights of action he may possess in his individual capacity. (1985 (Reg. Sess., 1986), c. 989, s. 2.)



§§ 59-1007 through 59-1049. Reserved for future codification purposes.

§§ 59‑1007 through 59‑1049.  Reserved for future codification purposes.



§ 59-1050. Conversion.

Part 10A. Conversion to Limited Partnership.

§ 59‑1050.  Conversion.

A business entity other than a domestic limited partnership may convert to a domestic limited partnership if:

(1)        The conversion is permitted by the laws of the state or country governing the organization and internal affairs of the converting business entity; and

(2)        The converting business entity complies with the requirements of this part and, to the extent applicable, the laws referred to in subdivision (1) of this section. (1999‑369, s. 4.8; 2001‑387, s. 139.)



§ 59-1051. Plan of conversion.

§ 59‑1051.  Plan of conversion.

(a)        The converting business entity shall approve a written plan of conversion containing:

(1)        The name of the converting business entity, its type of business entity, and the state or country whose laws govern its organization and internal affairs;

(2)        The name of the resulting domestic limited partnership into which the converting business entity shall convert;

(3)        The terms and conditions of the conversion; and

(4)        The manner and basis for converting the interests in the converting business entity into interests, obligations, or securities of the resulting domestic limited partnership or into cash or other property in whole or in part.

(a1)      The plan of conversion may contain other provisions relating to the conversion.

(a2)      The provisions of the plan of conversion, other than the provisions required by subdivisions (1) and (2) of subsection (a) of this section, may be made dependent on facts objectively ascertainable outside the plan of conversion if the plan of conversion sets forth the manner in which the facts will operate upon the affected provisions. The facts may include any of the following:

(1)        Statistical or market indices, market prices of any security or group of securities, interest rates, currency exchange rates, or similar economic or financial data.

(2)        A determination or action by the converting business entity or by any other person, group, or body.

(3)        The terms of, or actions taken under, an agreement to which the converting business entity is a party, or any other agreement or document.

(b)        The plan of conversion shall be approved in accordance with the laws of the state or country governing the organization and internal affairs of the converting business entity.

(c)        After a plan of conversion has been approved as provided in subsection (b) of this section, but before a certificate of limited partnership for the resulting domestic limited partnership becomes effective, the plan of conversion may be amended or abandoned to the extent permitted by the laws that govern the organization and internal affairs of the converting business entity. (1999‑369, s. 4.8; 2001‑387, s. 140; 2005‑268, s. 56.)



§ 59-1052. Filing of certificate of limited partnership.

§ 59‑1052.  Filing of certificate of limited partnership.

(a)        After a plan of conversion has been approved by the converting business entity as provided in G.S. 59‑1051, a certificate of limited partnership shall be delivered to the Secretary of State for filing. In addition to the matters required or permitted by G.S. 59‑201, the certificate of limited partnership shall contain articles of conversion stating:

(1)        That the domestic limited partnership is being formed pursuant to a conversion of another business entity;

(2)        The name of the converting business entity, its type of business entity, and the state or country whose laws govern its organization and internal affairs; and

(3)        That a plan of conversion has been approved by the converting business entity in the manner required by law.

If the plan of conversion is abandoned after the certificate of limited partnership has been filed with the Secretary of State but before the certificate of limited partnership becomes effective, an amendment withdrawing the certificate of limited partnership shall be delivered to the Secretary of State for filing prior to the time the articles of organization become effective.

(b)        The conversion takes effect when the certificate of limited partnership becomes effective.

(c)        Repealed by Session Laws 2001‑387, s. 141.

(d)        Certificates of conversion shall also be registered as provided in G.S. 47‑18.1. (1999‑369, s. 4.8; 2001‑387, s. 141; 2002‑159, s. 34(b).)



§ 59-1053. Effects of conversion.

§ 59‑1053.  Effects of conversion.

When the conversion takes effect:

(1)        The converting business entity ceases its prior form of organization and continues in existence as the resulting domestic limited partnership;

(2)        The title to all real estate and other property owned by the converting business entity continues vested in the resulting domestic limited partnership without reversion or impairment;

(3)        All liabilities of the converting business entity continue as liabilities of the resulting domestic limited partnership;

(4)        A proceeding pending by or against the converting business entity may be continued as if the conversion did not occur; and

(5)        The interests in the converting business entity that are to be converted into interests, obligations, or securities of the resulting domestic limited partnership or into the right to receive cash or other property are thereupon so converted, and the former holders of interests in the converting business entity are entitled only to the rights provided in the plan of conversion.

The conversion shall not affect the liability or absence of liability of any holder of an interest in the converting business entity for any acts, omissions, or obligations of the converting business entity made or incurred prior to the effectiveness of the conversion. The cessation of the existence of the converting business entity in its prior form of organization in the conversion shall not constitute a dissolution or termination of the converting business entity. (1999‑369, s. 4.8; 2000‑140, s. 101(s).)



§ 59-1054: Recodified as § 59-1070 by Session Laws 2001-387, s. 143.

§ 59‑1054: Recodified as § 59‑1070 by Session Laws 2001‑387, s. 143.



§ 59-1055: Recodified as § 59-1071 by Session Laws 2001-387, s. 143.

§ 59‑1055: Recodified as § 59‑1071 by Session Laws 2001‑387, s. 143.



§ 59-1056: Recodified as § 59-1072 by Session Laws 2001-387, s. 143.

§ 59‑1056: Recodified as § 59‑1072 by Session Laws 2001‑387, s. 143.



§ 59-1057: Recodified as § 59-1073 by Session Laws 2001-387, s. 143.

§ 59‑1057: Recodified as § 59‑1073 by Session Laws 2001‑387, s. 143.



§ 59-1058. Reserved for future codification purposes.

§ 59‑1058.  Reserved for future codification purposes.



§ 59-1059. Reserved for future codification purposes.

§ 59‑1059.  Reserved for future codification purposes.



§ 59-1060. Conversion.

Part 10B. Conversion of Limited Partnership.

§ 59‑1060.  Conversion.

A domestic limited partnership may convert to a different business entity if:

(1)        The conversion is permitted by the laws of the state or country governing the organization and internal affairs of such other business entity; and

(2)        The converting domestic limited partnership complies with the requirements of this Part and, to the extent applicable, the laws referred to in subdivision (1) of this section. (2001‑387, s. 142.)



§ 59-1061. Plan of conversion.

§ 59‑1061.  Plan of conversion.

(a)        The converting domestic limited partnership shall approve a written plan of conversion containing:

(1)        The name of the converting domestic limited partnership;

(2)        The name of the resulting business entity into which the domestic limited partnership shall convert, its type of business entity, and the state or country whose laws govern its organization and internal affairs;

(3)        The terms and conditions of the conversion; and

(4)        The manner and basis for converting the interests in the domestic limited partnership into interests, obligations, or securities of the resulting business entity or into cash or other property in whole or in part.

(a1)      The plan of conversion may contain other provisions relating to the conversion.

(a2)      The provisions of the plan of conversion, other than the provisions required by subdivisions (1) and (2) of subsection (a) of this section, may be made dependent on facts objectively ascertainable outside the plan of conversion if the plan of conversion sets forth the manner in which the facts will operate upon the affected provisions. The facts may include any of the following:

(1)        Statistical or market indices, market prices of any security or group of securities, interest rates, currency exchange rates, or similar economic or financial data.

(2)        A determination or action by the converting domestic limited partnership or by any other person, group, or body.

(3)        The terms of, or actions taken under, an agreement to which the converting domestic limited partnership is a party, or any other agreement or document.

(b)        The plan of conversion shall be approved by the domestic limited partnership in the manner provided for the approval of the conversion in a written partnership agreement or, if there is no provision, by the unanimous consent of its partners. If any partner of the converting domestic limited partnership has or will have personal liability for any existing or future obligation of the resulting business entity solely as a result of holding an interest in the resulting business entity, then in addition to the requirements of the preceding sentence, approval of the plan of conversion by the domestic limited partnership shall require the consent of each such partner. The converting domestic limited partnership shall provide a copy of the plan of conversion to each partner of the converting domestic limited partnership at the time provided in a written partnership agreement or, if there is no such provision, prior to its approval of the plan of conversion.

(c)        After a plan of conversion has been approved by a domestic limited partnership but before the articles of conversion become effective, the plan of conversion (i) may be amended as provided in the plan of conversion, or (ii) may be abandoned (subject to any contractual rights) as provided in the plan of conversion or written partnership agreement or, if not so provided, as determined by the general partners of the domestic limited partnership in accordance with G.S. 59‑403. (2001‑387, s. 142; 2001‑487, s. 62(aa); 2005‑268, s. 57.)



§ 59-1062. Articles of conversion.

§ 59‑1062.  Articles of conversion.

(a)        After a plan of conversion has been approved by the converting domestic limited partnership as provided in G.S. 59‑1061, the converting domestic limited partnership shall deliver articles of conversion to the Secretary of State for filing. The articles of conversion shall state:

(1)        The name of the converting domestic limited partnership;

(2)        The name of the resulting business entity, its type of business entity, the state or country whose laws govern its organization and internal affairs, and, if the resulting business entity is not authorized to transact business or conduct affairs in this State, a designation of its mailing address and a commitment to file with the Secretary of State a statement of any subsequent change in its mailing address; and

(3)        That a plan of conversion has been approved by the domestic limited partnership as required by law.

(b)        If the domestic limited partnership is converting to a business entity whose formation, or whose status as a registered limited liability partnership as defined in G.S. 59‑32, requires the filing of a document with the Secretary of State, then, notwithstanding subsection (a) of this section, the articles of conversion shall be included as part of that document and shall contain the information required by the laws governing the organization and internal affairs of the resulting business entity.

(c)        If the plan of conversion is abandoned after the articles of conversion have been filed with the Secretary of State but before the articles of conversion become effective, the converting domestic limited partnership shall deliver to the Secretary of State for filing prior to the time the articles of conversion become effective an amendment of the articles of conversion withdrawing the articles of conversion.

(d)        The conversion takes effect when the articles of conversion become effective.

(e)        Certificates of conversion shall also be registered as provided in G.S. 47‑18.1. (2001‑387, s. 142; 2001‑487, s. 62(bb).)



§ 59-1063. Effects of conversion.

§ 59‑1063.  Effects of conversion.

(a)        When the conversion takes effect:

(1)        The converting domestic limited partnership ceases its prior form of organization and continues in existence as the resulting  business entity;

(2)        The title to all real estate and other property owned by the converting domestic limited partnership continues vested in the resulting business entity without reversion or impairment;

(3)        All liabilities of the converting domestic limited partnership continue as liabilities of the resulting business entity;

(4)        A proceeding pending by or against the converting domestic limited partnership may be continued as if the conversion did not occur; and

(5)        The interests in the converting domestic limited partnership that are to be converted into interests, obligations, or securities of the resulting business entity or into the right to receive cash or other property are thereupon so converted, and the former holders of interests in the converting domestic limited partnership are entitled only to the rights provided in the plan of conversion.

The conversion shall not affect the liability or absence of liability of any holder of an interest in the converting domestic limited partnership for any acts, omissions, or obligations of the converting domestic limited partnership made or incurred prior to the effectiveness of the conversion. The cessation of the existence of the converting domestic limited partnership in its form of organization as a domestic limited partnership in the conversion shall not constitute a dissolution or termination of the converting domestic limited partnership.

(b)        If the resulting business entity is not a domestic corporation or a domestic limited liability company when the conversion takes effect, the resulting business entity is deemed:

(1)        To agree that it may be served with process in this State for enforcement of (i) any obligation of the converting domestic limited partnership, and (ii) any obligation of the resulting business entity arising from the conversion; and

(2)        To have appointed the Secretary of State as its agent for service of process in any such proceeding. Service on the Secretary of State of any such process shall be made by delivering to and leaving with the Secretary of State, or with any clerk authorized by the Secretary of State to accept service of process, duplicate copies of the process and the fee required by G.S. 59‑1106(b). Upon receipt of service of process on behalf of a resulting business entity in the manner provided for in this section, the Secretary of State shall immediately mail a copy of the process by registered or certified mail, return receipt requested, to the resulting business entity. If the resulting business entity is authorized to transact business or conduct affairs in this State, the address for mailing shall be its principal office designated in the latest document filed with the Secretary of State that is authorized by law to designate the principal office or, if there is no principal office on file, its registered office. If the resulting business entity is not authorized to transact business or conduct affairs in this State, the address for mailing shall be the mailing address designated pursuant to G.S. 59‑1062(a)(2). (2001‑387, s. 142.)



§§ 59-1064 through 59-1069. Reserved for future codification purposes.

§§ 59‑1064 through 59‑1069.  Reserved for future codification purposes.



§ 59-1070. Merger.

Part 10C. Merger.

§ 59‑1070.  Merger.

A domestic limited partnership may merge with one or more other domestic limited partnerships or other business entities if:

(1)        The merger is permitted by the laws of the state or country governing the organization and internal affairs of each other merging business entity; and

(2)        Each merging domestic limited partnership and each other merging business entity comply with the requirements of this Part, and, to the extent applicable, the laws referred to in subdivision (1) of this section. (1999‑369, s. 4.8; 2001‑387, ss. 143, 144.)



§ 59-1071. Plan of merger.

§ 59‑1071.  Plan of merger.

(a)        Each merging domestic limited partnership and each other merging business entity shall approve a written plan of merger containing:

(1)        For each merging business entity, its name, type of business entity, and the state or country whose laws govern its organization and internal affairs;

(2)        The name of the merging business entity that shall survive the merger;

(3)        The terms and conditions of the merger;

(4)        The manner and basis for converting the interests in each merging business entity into interests, obligations, or securities of the surviving business entity or into cash or other property in whole or in part; and

(5)        If the surviving business entity is a domestic limited partnership, any amendments to its certificate of limited partnership that are to be made in connection with the merger.

(a1)      The plan of merger may contain other provisions relating to the merger.

(a2)      The provisions of the plan of merger, other than the provisions referred to in subdivisions (1), (2), and (5) of subsection (a) of this section, may be made dependent on facts objectively ascertainable outside the plan of merger if the plan of merger sets forth the manner in which the facts will operate upon the affected provisions. The facts may include any of the following:

(1)        Statistical or market indices, market prices of any security or group of securities, interest rates, currency exchange rates, or similar economic or financial data.

(2)        A determination or action by the domestic limited partnership or by any other person, group, or body.

(3)        The terms of, or actions taken under, an agreement to which the domestic limited partnership is a party, or any other agreement or document.

(b)        In the case of a merging domestic limited partnership, the plan of merger must be approved in the manner provided in a written partnership agreement that is binding on all the partners for approval of a merger with the type of business entity contemplated in the plan of merger, or, if there is no provision, by the unanimous consent of its partners. If any partner of a merging domestic limited partnership has or will have personal liability for any existing or future obligation of the surviving business entity solely as a result of holding an interest in the surviving business entity, then in addition to the requirements of the preceding sentence, approval of the plan of merger by the domestic limited partnership shall require the consent of that partner. In the case of each other merging business entity, the plan of merger must be approved in accordance with the laws of the state or country governing the organization and internal affairs of the merging business entity.

(c)        After a plan of merger has been approved by a domestic limited partnership, but before the articles of merger become effective, the plan of merger (i) may be amended as provided in the plan of merger, or (ii) may be abandoned (subject to any contractual rights) as provided in the plan of merger or a written partnership agreement that is binding on all the partners or, if there is no such provision, as determined by the unanimous consent of the partners. (1999‑369, s. 4.8; 2001‑387, ss. 143, 145; 2005‑268, s. 58.)



§ 59-1072. Articles of merger.

§ 59‑1072.  Articles of merger.

(a)        After a plan of merger has been approved by each merging domestic limited partnership and each other merging business entity as provided in G.S. 59‑1071, the surviving business entity shall deliver articles of merger to the Secretary of State for filing. The articles of merger shall set forth:

(1)        Repealed by Session Laws 2005‑268, s. 59, effective October 1, 2005.

(2)        For each merging business entity, its name, type of business entity, and the state or country whose laws govern its organization and internal affairs.

(3)        The name of the merging business entity that will survive the merger and, if the surviving business entity is not authorized to transact business or conduct affairs in this State, a designation of its mailing address and a commitment to file with the Secretary of State a statement of any subsequent change in its mailing address.

(3a)      If the surviving business entity is a domestic limited partnership, any amendment to its certificate of limited partnership as provided in the plan of merger.

(4)        A statement that the plan of merger has been approved by each merging business entity in the manner required by law.

(5)        Repealed by Session Laws 2005‑268, s. 59, effective October 1, 2005.

If the plan of merger is amended after the articles of merger have been filed but before the articles of merger become effective, and any statement in the articles of merger becomes incorrect as a result of the amendment, the surviving business entity promptly shall deliver to the Secretary of State for filing prior to the time the articles of merger become effective an amendment to the articles of merger correcting the incorrect statement. If the articles of merger are abandoned after the articles of merger are filed but before the articles of merger become effective, the surviving business entity shall deliver to the Secretary of State for filing prior to the time the articles of merger become effective an amendment reflecting abandonment of the plan of merger.

(b)        A merger takes effect when the articles of merger become effective.

(c)        Certificates of merger shall also be registered as provided in G.S. 47‑18.1. (1999‑369, s. 4.8; 2001‑387, ss. 143, 146; 2001‑487, s. 62(cc); 2005‑268, s. 59.)



§ 59-1073. Effects of merger.

§ 59‑1073.  Effects of merger.

(a)        When the merger takes effect:

(1)        Each other merging business entity merges into the surviving business entity, and the separate existence of each merging business entity except the surviving business entity ceases;

(2)        The title to all real estate and other property owned by each merging business entity is vested in the surviving business entity without reversion or impairment;

(3)        The surviving business entity has all liabilities of each merging business entity;

(4)        A proceeding pending by or against any merging business entity may be continued as if the merger did not occur, or the surviving business entity may be substituted in the proceeding for a merging business entity whose separate existence ceases in the merger;

(5)        If a domestic limited partnership is the surviving business entity, its certificate of limited partnership shall be amended to the extent provided in the articles of merger;

(6)        The interests in each merging business entity that are to be converted into interests, obligations, or securities of the surviving business entity or into the right to receive cash or other property are thereupon so converted, and the former holders of the interests are entitled only to the rights provided to them in the plan of merger or, in the case of former holders of shares in a domestic corporation as defined in G.S. 55‑1‑40, any rights they have under Article 13 of Chapter 55 of the General Statutes; and

(7)        If the surviving business entity is not a domestic corporation, the surviving business entity is deemed to agree that it will promptly pay to the dissenting shareholders of any merging domestic corporation the amount, if any, to which they are entitled under Article 13 of Chapter 55 of the General Statutes and otherwise to comply with the requirements of Article 13 as if it were a surviving domestic corporation in the merger.

The merger shall not affect the liability or absence of liability of any holder of an interest in a merging business entity for any acts, omissions, or obligations of any merging business equity made or incurred prior to the effectiveness of the merger. The cessation of separate existence of a merging business entity in the merger shall not constitute a dissolution or termination of such merging business entity.

(b)        If the surviving business entity is not a domestic limited liability company, a domestic corporation, a domestic nonprofit corporation, or a domestic limited partnership, when the merger takes effect the surviving business entity is deemed:

(1)        To agree that it may be served with process in this State in any proceeding for enforcement of (i) any obligation of any merging domestic limited liability company, domestic corporation, domestic nonprofit corporation, domestic limited partnership or other partnership as defined in G.S. 59‑36 that is formed under the laws of this State, (ii) the rights of dissenting shareholders of any merging domestic corporation under Article 13 of Chapter 55 of the General Statutes, and (iii) any obligation of the surviving business entity arising from the merger; and

(2)        To have appointed the Secretary of State as its agent for service of process in any such proceeding. Service on the Secretary of State of any such process shall be made by delivering to and leaving with the Secretary of State, or with any clerk authorized by the Secretary of State to accept service of process, duplicate copies of the process and the fee required by G.S. 59‑1106(b). Upon receipt of service of process on behalf of a surviving business entity in the manner provided for in this section, the Secretary of State shall immediately mail a copy of the process by registered or certified mail, return receipt requested, to the surviving business entity. If the surviving business entity is authorized to transact business or conduct affairs in this State, the address for mailing shall be its principal office designated in the latest document filed with the Secretary of State that is authorized by law to designate the principal office or, if there is no principal office on file, its registered office. If the surviving business entity is not authorized to transact business or conduct affairs in this State, the address for mailing shall be the mailing address designated pursuant to G.S. 59‑1072(a)(3). (1999‑369, s. 4.8; 2001‑387, ss. 143, 147; 2005‑268, s. 60; 2007‑385, s. 6.)



§§ 59-1074 through 59-1100. Reserved for future codification purposes.

§§ 59‑1074 through 59‑1100.  Reserved for future codification purposes.



§ 59-1101. Construction and application.

Part 11.  Miscellaneous.

§ 59‑1101.  Construction and application.

This Article shall be so applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this Article among states enacting it. (1985 (Reg. Sess., 1986), c. 989, s. 2.)



§ 59-1102. Rules for cases not provided for in this Article.

§ 59‑1102.  Rules for cases not provided for in this Article.

In any case not provided for in this Article the provisions of Article 2 of this Chapter govern. (1985 (Reg. Sess., 1986), c. 989, s. 2.)



§ 59-1103. Severability.

§ 59‑1103.  Severability.

If any provision of this Article or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the Article which can be given effect without the invalid provision or application, and to this end the provisions of this Article are severable. (1985 (Reg. Sess., 1986), c. 989, s. 2.)



§ 59-1104. Effective date and repeal.

§ 59‑1104.  Effective date and repeal.

(a)        Except as set forth below, the effective date of this Article is October 1, 1986, and Article 1 of Chapter 59 of the North Carolina General Statutes is hereby repealed subject to the following:

(1)        G.S. 59‑501, 59‑502, and 59‑608 shall apply only to contributions and distributions made after the effective date;

(2)        G.S. 59‑704 applies only to assignments made after the effective date;

(3)        G.S. 59‑804 shall not be construed so as to change the priority of creditors for transactions entered into prior to the effective date;

(4)        Unless agreed otherwise by the partners, the applicable provisions of existing law governing allocation of profits and losses (rather than the provisions of G.S. 59‑503), distribution to a withdrawing partner (rather than the provisions of G.S. 59‑604), and the distribution of assets upon the winding up of a limited partnership (rather than the provisions of G.S. 59‑804) shall govern limited partnerships formed before the effective date of this Article herein.[;]

(5)        The repeal of any prior statutory provision by this Article shall not impair, or otherwise affect, the organization or continued existence of a limited partnership existing at the effective date of this Article, nor shall the repeal by this Article of any such prior provision be construed so as to impair any contract or to affect any right accrued prior to the effective date of this Article; but such limited partnerships shall be subject to the procedural and other requirements of this Article except as otherwise specified in G.S. 59‑1104(a). Provided, that failure to comply with the requirements of this Article by such limited partnerships shall not cause loss of limited liability.

(b)        Any foreign limited partnership formed under the laws of another jurisdiction doing business in this State prior to the effective date shall within two years thereafter comply with Part 9 of Article 5 of Chapter 59. (1985 (Reg. Sess., 1986), c. 989, s. 2; 1987, c. 531, ss. 9, 10.)



§ 59-1105: Repealed by Session Laws 2001-387, s. 148, effective January 1, 2002.

§ 59‑1105: Repealed by Session Laws 2001‑387, s. 148, effective January 1, 2002.



§ 59-1106. Filing, service, and copying fees.

§ 59‑1106.  Filing, service, and copying fees.

(a)        The Secretary of State shall collect the following fees when the documents described in this subsection are delivered to the Secretary of State for filing:

Document                                                                                                               Fee

(1)       Certificate of limited partnership which does not include an application for registration as a limited liability limited partnership .....................................................           $50.00

(2)       Certificate of limited partnership which includes an application for registration as a limited liability limited partnership ................................................................           125.00

(3)       Certificate of amendment .................................................................             25.00

(4)       Certificate of cancellation .................................................................             25.00

(5)       Application for reservation of name ..................................................             10.00

(6)       Notice of transfer of reserved name .................................................             10.00

(7)       Application for registration of name ..................................................             10.00

(8)       Application for renewal of registration name .....................................             10.00

(9)       Limited partnership's or foreign limited partnership's statement of change of registered agent or registered office or both .....................................................               5.00

(10)     Agent's statement of change of registered office for each affected partnership           5.00

(11)     Agent's statement of resignation .......................................................          No Fee

(12)     Designation of registered agent or registered office or both ...............               5.00

(13)     Application for registration as foreign limited partnership ...................             50.00

(14)     Certificate of amendment of registration as foreign limited partnership ...............       25.00

(15)     Cancellation of registration as foreign limited partnership ...................             25.00

(16)     Application for certificate of withdrawal by reason of merger, consolidation, or conversion ........................................................................................................             10.00

(17)     Articles of merger ............................................................................             50.00

(18)     Articles of conversion (other than articles of conversion included as part of another document) .......................................................................................             50.00

(19)     Application for registration as a limited liability limited partnership (other than an application included in the certificate of limited partnership) ...............           125.00

(20)     Certificate of amendment of registration as a limited liability limited partnership         25.00

(21)     Certificate of cancellation of registration as a limited liability limited partnership         25.00

(22)     Annual report for a limited liability limited partnership .......................           200.00

(23)     Any other document required or permitted to be filed under this Article                    10.00

(b)        The Secretary of State shall collect a fee of ten dollars ($10.00) each time process is served on the Secretary under this Article. The party to a proceeding causing service of process is entitled to recover this fee as costs if the party prevails in the proceeding.

(c)        The Secretary of State shall collect the following fees for copying, comparing, and certifying a copy of any filed document relating to a domestic or foreign limited partnership:

(1)        One dollar ($1.00) a page for copying or comparing a copy to the original; and

(2)        Fifteen dollars ($15.00) for a paper certificate.

(3)        Ten dollars ($10.00) for an electronic certificate.

(d)        Repealed by Session Laws 2001‑387, s. 171(b), effective January 1, 2002. (1985 (Reg. Sess., 1986), c. 989, s. 2; 1991, c. 574, s. 3; 1995, c. 539, s. 37; 1997‑485, s. 13; 2001‑358, ss. 10(f), 37; 2001‑387, ss. 149, 171(a), 171(b), 173, 175(a); 2001‑413, s. 6; 2002‑126, s. 29A.31.)



§ 59-1107. Income taxation.

§ 59‑1107.  Income taxation.

A limited partnership, a foreign limited partnership authorized to transact business in this State, and a partner of one of these partnerships are subject to taxation under Article 4 of Chapter 105 of the General Statutes in accordance with their classification for federal income tax purposes. Accordingly, if a limited partnership or a foreign limited partnership authorized to transact business in this State is classified for federal income tax purposes as a C corporation as defined in G.S. 105‑131(b)(2) or an S corporation as defined in G.S. 105‑131(b)(8), the partnership and its partners are subject to tax under Article 4 of Chapter 105 of the General Statutes to the same extent as a C corporation or an S corporation, as the case may be, and its shareholders. If a limited partnership or a foreign limited partnership authorized to transact business in this State is classified for federal income tax purposes as a partnership, the partnership and its partners are subject to tax under Article 4 of Chapter 105 of the General Statutes accordingly. If a limited partnership or a foreign limited partnership authorized to transact business in this State is classified for federal income tax purposes as other than a corporation or a partnership, the partnership and its partners are subject to tax under Article 4 of Chapter 105 of the General Statutes in a manner consistent with that classification. This section does not require a limited partnership or a foreign limited partnership to obtain an administrative ruling from the Internal Revenue Service on its classification under the Internal Revenue Code. (2001‑387, s. 150.)






Chapter 59B - Uniform Unincorporated Nonprofit Association Act.

§ 59B-1. Short title.

Chapter 59B.

Uniform Unincorporated Nonprofit Association Act.

§ 59B‑1.  Short title.

This Chapter may be cited as the Uniform Unincorporated Nonprofit Association Act. (2006‑226, s. 1.)



§ 59B-2. Definitions.

§ 59B‑2.  Definitions.

In this Chapter:

(1)        "Member" means a person who, under the rules or practices of a nonprofit association, may participate in the selection of persons authorized to manage the affairs of the nonprofit association or in the development of policy of the nonprofit association.

(2)        "Nonprofit association" means an unincorporated organization, other than one created by a trust and other than a limited liability company, consisting of two or more members joined by mutual consent for a common, nonprofit purpose. However, joint tenancy, tenancy in common, or tenancy by the entireties does not by itself establish a nonprofit association, even if the co‑owners share use of the property for a nonprofit purpose.

(3)        "Person" means an individual, corporation, limited liability company, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(4)        "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or insular possession subject to the jurisdiction of the United States. (2006‑226, s. 1.)



§ 59B-3. Supplementary general principles of law and equity.

§ 59B‑3.  Supplementary general principles of law and equity.

Principles of law and equity supplement this Chapter unless displaced by a particular provision of it. (2006‑226, s. 1.)



§ 59B-4. Title to property; choice of law.

§ 59B‑4.  Title to property; choice of law.

Real and personal property in this State may be acquired, held, encumbered, and transferred by a nonprofit association, whether or not the nonprofit association or a member has any other relationship to this State. (2006‑226, s. 1.)



§ 59B-5. Real and personal property; nonprofit association as legatee, devisee, or beneficiary.

§ 59B‑5.  Real and personal property; nonprofit association as legatee, devisee, or beneficiary.

(a)        A nonprofit association is a legal entity separate from its members for the purposes of acquiring, holding, encumbering, and transferring real and personal property.

(b)        A nonprofit association, in its name, may acquire, hold, encumber, or transfer an estate or interest in real or personal property.

(c)        A nonprofit association may be a beneficiary of a trust or contract, a legatee, or a devisee.

(d)        Any judgments and executions against a nonprofit association bind its real and personal property in like manner as if it were incorporated. (2006‑226, s. 1.)



§ 59B-6. Statement of authority as to real property.

§ 59B‑6.  Statement of authority as to real property.

(a)        A nonprofit association may execute and record a statement of authority to transfer an estate or interest in real property in the name of the nonprofit association.

(b)        An estate or interest in real property in the name of a nonprofit association may be transferred by a person so authorized in a statement of authority recorded in the office of the register of deeds in the county in which a transfer of the property would be recorded.

(c)        A statement of authority must be set forth in a document styled "affidavit" that contains all of the following:

(1)        The name of the nonprofit association.

(2)        Reserved for future codification purposes.

(3)        The street address, and the mailing address if different from the street address, of the nonprofit association, and the county in which it is located, or, if the nonprofit association does not have an address in this State, its address out‑of‑state.

(4)        That the association is an unincorporated nonprofit association.

(5)        The name or office of a person authorized to transfer an estate or interest in real property held in the name of the nonprofit association.

(6)        That the association has duly authorized the member or agent executing the statement to do so.

(d)        A statement of authority must be sworn to and subscribed in the same manner as an affidavit by a member or agent who is not the person authorized to transfer the estate or interest.

(e)        The register of deeds shall collect a fee for recording a statement of authority in the amount authorized by G.S. 161‑10(a)(1). The register of deeds shall index the name of the nonprofit association and the member or agent signing the statement of authority or any subsequent document relating thereto as Grantor and the name of the appointee as Grantee.

(f)         An amendment, including a termination, of a statement of authority must meet the requirements for execution and recording of an original statement. Unless terminated earlier, a recorded statement of authority or its most recent amendment expires by operation of law five years after the date of the most recent recording.

(g)        If the record title to real property is in the name of a nonprofit association and the statement of authority is recorded in the office of the register of deeds in the county in which a transfer of real property would be recorded, the authority of the person or officer named in a statement of authority is conclusive in favor of a person who gives value without notice that the person or officer lacks authority. (2006‑226, s. 1.)



§ 59B-7. Liability of members or other persons.

§ 59B‑7.  Liability of members or other persons.

(a)        A nonprofit association is a legal entity separate from its members for the purposes of determining and enforcing rights, duties, and liabilities.

(b)        A person is not liable for the contract, tort, or other obligations of a nonprofit association merely because the person is a member, is authorized to participate in the management of the affairs of the nonprofit association, or is referred to as a "member" by the nonprofit association.

(c)        Reserved for future codification purposes.

(d)        A tortious act or omission of a member or other person for which a nonprofit association is liable is not imputed to a person merely because the person is a member of the nonprofit association, is authorized to participate in the management of the affairs of the nonprofit association, or is referred to as a "member" by the nonprofit association.

(e)        A member of, or a person referred to as a "member" by, a nonprofit association may assert a claim against or on behalf of the nonprofit association. A nonprofit association may assert a claim against a member or a person referred to as a "member" by the nonprofit association. (2006‑226, s. 1.)



§ 59B-8. Capacity to assert and defend; standing.

§ 59B‑8.  Capacity to assert and defend; standing.

(a)        A nonprofit association, in its name, may institute, defend, intervene, or participate in a judicial, administrative, or other governmental proceeding or in an arbitration, mediation, or any other form of alternative dispute resolution.

(b)        A nonprofit association may assert a claim in its name on behalf of its members or persons referred to as "members" by the nonprofit association if one or more of them have standing to assert a claim in their own right, the interests the nonprofit association seeks to protect are germane to its purposes, and neither the claim asserted nor the relief requested requires the participation of a member or a person referred to as a "member" by the nonprofit association. (2006‑226, s. 1.)



§ 59B-9. Effect of judgment or order.

§ 59B‑9.  Effect of judgment or order.

A judgment or order against a nonprofit association is not by itself a judgment or order against a member, a person referred to as a "member" by the nonprofit association, or a person authorized to participate in the management of the affairs of the nonprofit association. (2006‑226, s. 1.)



§ 59B-10. Disposition of personal property of inactive nonprofit association.

§ 59B‑10.  Disposition of personal property of inactive nonprofit association.

If a nonprofit association has been inactive for three years or longer, or a different period specified in a document of the nonprofit association, a person in possession or control of personal property of the nonprofit association may transfer custody of the property:

(1)        If a document of the nonprofit association or document of gift specifies a person to whom transfer is to be made under these circumstances, to that person; or

(2)        If no person is so specified, to a nonprofit association, nonprofit corporation, or other nonprofit entity pursuing broadly similar purposes, or to a government or governmental subdivision, agency, or instrumentality. (2006‑226, s. 1.)



§ 59B-11. Appointment of agent to receive service of process.

§ 59B‑11.  Appointment of agent to receive service of process.

(a)        A nonprofit association may file in the office of the Secretary of State a statement appointing an agent authorized to receive service of process, notice, or demand required or permitted by law to be served on a nonprofit association.

(b)        A statement appointing an agent must set forth all of the following:

(1)        The name of the nonprofit association.

(2)        Reserved for future codification purposes.

(3)        The street address, and the mailing address if different from the street address, of the nonprofit association, and the county in which it is located, or, if the nonprofit association does not have an address in this State, its address out‑of‑state.

(4)        The name of the person in this State authorized to receive service of process and the person's address, including the street address, in this State.

(c)        A statement appointing an agent must be signed and acknowledged by a person authorized to manage the affairs of a nonprofit association. The statement must also be signed and acknowledged by the person appointed agent, who thereby accepts the appointment. The appointed agent may resign by filing a resignation in the office of the Secretary of State and giving written notice to the nonprofit association at its last known address.

(d)        The sole duty of the appointed agent to the nonprofit association is to forward to the nonprofit association at its last known address any notice, process, or demand that is served on the appointed agent.

(e)        The Secretary of State is not an agent for service of any process, notice, or demand on any nonprofit association.

(f)         The Secretary of State shall collect the following fees when the documents described in this subsection are delivered to the Secretary of State for filing:

Document                                                  Fee

(1)        Statement appointing an agent to receive service of process                     $5.00

(2)        Amendment of statement appointing an agent                                             5.00

(3)        Cancellation of statement appointing an agent                                            5.00

(4)        Agent's statement of resignation                                                              No fee

(g)        An amendment to or cancellation of a statement appointing an agent to receive service of process must meet the requirements for execution of an original statement. (2006‑226, s. 1.)



§ 59B-12. Claim not abated by change.

§ 59B‑12.  Claim not abated by change.

A claim for relief against a nonprofit association does not abate merely because of a change in its members or persons authorized to manage the affairs of the nonprofit association. (2006‑226, s. 1.)



§ 59B-13. Venue.

§ 59B‑13.  Venue.

For purposes of venue, a nonprofit association is a resident of a county in which it has an office or maintains a place of operation or, if on due inquiry no office or place of operation can be found, in which any officer resides. (2006‑226, s. 1.)



§ 59B-14. Uniformity of application and construction.

§ 59B‑14.  Uniformity of application and construction.

This Chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this Chapter among states enacting it. (2006‑226, s. 1.)



§ 59B-15. Effect as to conveyances by trustees; prior deeds validated.

§ 59B‑15.  Effect as to conveyances by trustees; prior deeds validated.

(a)        Nothing in this Chapter changes the law with reference to the holding and conveyance of land by the trustees of churches under Chapter 61 of the General Statutes where the land is conveyed to and held by the trustees.

(b)        All deeds executed before January 1, 2007, in conformity with former G.S. 39‑24 and former G.S. 39‑25 are declared to be sufficient to pass title to real estate. (1939, c. 133, ss. 3, 4; 2006‑226, s. 2(b).)






Chapter 60 - Railroads and Other Carriers.

§§ 60-1 through 60-81. Repealed by Session Laws 1963, c. 1165, s. 1.

Chapter 60.

Railroads and Other Carriers.

§§ 60‑1 through 60‑81.  Repealed by Session Laws 1963, c. 1165, s. 1.



§§ 60-82 through 60-87. Transferred to §§ 74A-1 to 74A-6 by Session Laws 1963, c. 1165, s. 2.

§§ 60‑82 through 60‑87.  Transferred to §§ 74A‑1 to 74A‑6 by Session Laws 1963, c. 1165, s. 2.



§§ 60-88 through 60-146. Repealed by Session Laws 1963, c. 1165, s. 1.

§§ 60‑88 through 60‑146.  Repealed by Session Laws 1963, c. 1165, s. 1.






Chapter 61 - Religious Societies.

§ 61-1. Trustees may be appointed and removed.

Chapter 61.

Religious Societies.

§ 61‑1.  Trustees may be appointed and removed.

(a)        The conference, synod, convention or other ecclesiastical body representing any church or religious denomination within the State, as also the religious societies and congregations within the State, may from time to time and at any time appoint in such manner as such body, society or congregation may deem proper, a suitable number of persons as trustees for such church, denomination, religious society, or congregation. The body appointing may remove such trustees or any of them, and fill all vacancies caused by death or otherwise.

(b)        A person serving as a trustee appointed pursuant to subsection (a) of this section or a director or officer of a religious society shall be immune individually from civil liability for monetary damages, except to the extent covered by insurance, for any act or failure to act arising out of this service, except where the person:

(1)        Is compensated for his services beyond reimbursement for expenses,

(2)        Was not acting within the scope of his official duties,

(3)        Was not acting in good faith,

(4)        Committed gross negligence or willful or wanton misconduct that resulted in the damage or injury,

(5)        Derived an improper personal financial benefit from the transaction,

(6)        Incurred the liability from the operation of a motor vehicle, or

(7)        Is sued in an action that would qualify as a derivative action if the organization were a for‑profit corporation or as a member's or director's derivative action under G.S. 55A‑28.1 or G.S. 55A‑28.2 if the organization were a nonprofit corporation.

The immunity in this subsection is personal to the officers, directors, and trustees and does not immunize the organization for the acts or omissions of the officers, directors, or trustees. (1796, c. 457, ss. 1, 2; 1844, c. 47; 1848, c. 76; R.C., c. 97; Code,  ss. 3667, 3668; Rev., ss. 2670, 2671; C.S., s. 3568; 1987, c. 799, s. 1.)



§ 61-2. Trustees may hold property.

§ 61‑2.  Trustees may hold property.

The trustees and their successors have power to receive donations, and to purchase, take and hold property, real and personal, in trust for such church or denomination, religious society or congregation; and they may sue or be sued in all proper actions, for or on account of the donations and property so held or claimed by them, and for and on account of any matters relating thereto. They shall be accountable to the churches, denominations, societies and congregations for the use and management of such property, and shall surrender it to any person authorized to demand it. (1796, c. 457, ss. 1, 3; 1844, c. 47; 1848, c. 76; R.C., c. 97; Code, ss. 3667, 3668; Rev., ss. 2670, 2671; C.S., s. 3569.)



§ 61-3. Title to lands vested in trustees, or in societies.

§ 61‑3.  Title to lands vested in trustees, or in societies.

All glebes, lands and tenements, heretofore purchased, given, or devised for the support of any particular ministry, or mode of worship, and all churches and other houses built for the purpose of public worship, and all lands and donations of any kind of property or estate that have been or may be given, granted or devised to any church or religious denomination, religious society or congregation within the State for their respective use, shall be and remain forever to the use and occupancy of that church or denomination, society or congregation for which the glebes, lands, tenements, property and estate were so purchased, given, granted or devised, or for which such churches, chapels or other houses of public worship were built; and the estate therein shall be deemed and held to be absolutely vested, as between the parties thereto, in the trustees respectively of such churches, denominations, societies and congregations, for their several use, according to the intent expressed in the conveyance, gift, grant or will; and in case there shall be no trustees, then in such churches, denominations, societies and congregations, respectively, according to such intent. (1776, c. 107; 1796, c. 457, s. 4; R.C., c. 97, s. 1; Code, s. 3665; Rev., s. 2672; C.S., s. 3570.)



§ 61-4. Trustees may convey property.

§ 61‑4.  Trustees may convey property.

The trustees of any religious body may mortgage or sell and convey in fee simple any land owned by such body, when directed so to do by such church, congregation, society or denomination, or its committee, board or body having charge of its finances, and all such conveyances so made or heretofore made, or hereafter to be made, shall be effective to pass the land in fee simple to the purchaser or to the mortgagee for the purposes in such conveyances or mortgage expressed; and they may sell or mortgage its personal property. (1855, c. 384; 1889, c. 484; Rev., s. 2673; C.S., s. 3571.)



§ 61-5. Authority of bishops, ministers, etc., to acquire, hold and transfer property; prior transfers validated.

§ 61‑5.  Authority of bishops, ministers, etc., to acquire, hold and transfer property; prior transfers validated.

Whenever the laws, rules, or ecclesiastic polity of any church or religious sect, society or denomination, commits to its duly elected or appointed bishop, minister or other ecclesiastical officer, authority to administer its affairs, such duly elected or appointed bishop, minister or other ecclesiastical officer shall have power to acquire by gift, purchase or otherwise, and to hold, improve, mortgage, sell and convey the property, real or personal, of any such  church or religious sect, society or denomination, for the purposes, in the manner and otherwise as authorized and permitted by its laws, rules or ecclesiastic polity; and in the event of the transfer, removal, resignation or death of any such bishop, minister or other ecclesiastical officer, the title and all rights with respect to any such property shall pass to and become vested in his duly elected or appointed successor immediately upon appointment or election, and pending appointment or election of such successor, such title and rights shall be vested in such person or persons as shall be designated by the laws, rules or ecclesiastic polity of such church or religious sect, society or denomination.

All deeds, deeds of trust, mortgages, wills or other instruments made prior to March 24, 1939, to or by a duly elected or appointed bishop, minister or other ecclesiastical officer, who, at the time of the making of any such deed, deed of trust, mortgage, will or other instrument, or thereafter, had authority to administer the affairs of any church, religious sect, society or denomination under its laws, rules or ecclesiastic polity, transferring property, real or personal, of any such church or religious sect, society or denomination, are hereby ratified and declared valid; and all transfers of title and rights with respect to property, prior to March 24, 1939, from a predecessor bishop, minister or other ecclesiastical officer who has resigned or died, or has been transferred or removed, to his duly elected or appointed successor, by the laws, rules or ecclesiastic polity of any such church, or religious sect, society or denomination, either by written instruments or solely by virtue of the election or appointment of such successor, are also hereby ratified and declared valid.

This section shall not affect vested rights, or repeal any of the provisions of G.S. 61‑1 to 61‑4, or of G.S. 36‑21 to 36‑23. (1939, c. 177.)



§ 61-6. House on vacant land vests title.

§ 61‑6.  House on vacant land vests title.

All houses and edifices erected for public religious worship on vacant lands, or on lands of the State not for other purposes intended or appropriated, together with two acres adjoining the same, shall hereafter be held and kept sacred for divine worship, to and for the use of the society by which the same was originally established. (1778, c. 132, s. 6; R.C., c. 97, s. 2; Code, s. 3666; Rev., s. 2674; C.S., s. 3572.)



§ 61-7. Governing body of assembly authorized to adopt traffic regulations.

§ 61‑7.  Governing body of assembly authorized to adopt traffic regulations.

(a)        The governing body of any religious organization or assembly may by appropriate resolution establish rules and regulations with respect to the use of the streets, roads, alleys, driveways, and parking lots on the grounds or premises owned or under the exclusive control of such organization, and it shall be unlawful for any person to park a motor vehicle or other vehicle on the streets, roads or on the premises of a religious assembly where parking has been prohibited by the religious assembly by the erection of "No Parking" signs at each space on the street, road or on the premises where parking is prohibited. Each space in which parking is prohibited shall be clearly designated as such by a sign no smaller than 24 inches by 24 inches. All rules and regulations adopted pursuant to the authority of this section shall be recorded in the proceedings of said governing body and copies thereof shall be filed in the office of the Secretary of State of North Carolina.

(b)        It shall be unlawful for any person to park a motor vehicle or other vehicle in a parking space on the streets, roads, or premises of a religious assembly where the parking space has been designated by the religious assembly as being limited to a named individual or to a person holding a named position with the assembly; provided, that such private parking space or private parking lot be clearly designated as such by a sign no smaller than 24 inches by 24 inches prominently displayed at the entrance to the parking lot, if within a parking lot, and provided further that the private parking spaces within the lot or the private parking spaces on the streets, roads or on the premises of the religious assembly be clearly marked by signs setting forth the name of each individual for whom the space is reserved or the name of the position held with the assembly for which space is reserved.

(c)        It shall be unlawful for any person to park a motor vehicle or other vehicle on the streets or roads of a religious assembly, except where parking is expressly designated, so as to interfere with, or obstruct the free flow of vehicular traffic on the streets or roads within the assembly grounds.

(d)        It shall be unlawful for any person to park a motor vehicle or other vehicle at the entrance to any driveway on the grounds of a religious assembly so as to block the driveway.

(e)        Any vehicle parked in violation of subsections (a), (b), (c), or (d) may be removed by the assembly, or its agents, or its employees to a place of storage and the registered owner of such motor vehicle shall become liable for removal and storage charges.  Any person who removes a vehicle pursuant to subsections (a), (b), (c), or (d) shall not be held liable for damages for the removal of the vehicle to the owner, lienholder or other person legally entitled to the possession of the vehicle removed; however, any person who intentionally or negligently damages a vehicle in the removal of such vehicle, or intentionally or negligently inflicts injury upon any person in the removal of such vehicle, may be held liable for damages.

(f) A "religious assembly" is defined as being a corporation or association formed for the purpose of providing a resort community for religious and recreational purposes and where the streets and roads are solely maintained by the religious assembly without governmental funds. (1977, c. 398, s. 1; 1989, c. 644, s. 3; 1989, c. 644, s. 3.)






Chapter 62 - Public Utilities.

§ 62-1. Short title.

Chapter 62.

Public Utilities.

Article 1.

General Provisions.

§ 62‑1.  Short title.

This Chapter shall be known and may be cited as the Public Utilities Act. (1963, c. 1165, s. 1.)



§ 62-2. Declaration of policy.

§ 62‑2.  Declaration of policy.

(a)        Upon investigation, it has been determined that the rates, services and operations of public utilities as defined herein, are affected with the public interest and that the availability of an adequate and reliable supply of electric power and natural gas to the people, economy and government of North Carolina is a matter of public policy. It is hereby declared to be the policy of the State of North Carolina:

(1)        To provide fair regulation of public utilities in the interest of the public;

(2)        To promote the inherent advantage of regulated public utilities;

(3)        To promote adequate, reliable and economical utility service to all of the citizens and residents of the State;

(3a)      To assure that resources necessary to meet future growth through the provision of adequate, reliable utility service include use of the entire spectrum of demand‑side options, including but not limited to conservation, load management and efficiency programs, as additional sources of energy supply and/or energy demand reductions. To that end, to require energy planning and fixing of rates in a manner to result in the least cost mix of generation and demand‑reduction measures which is achievable, including consideration of appropriate rewards to utilities for efficiency and conservation which decrease utility bills;

(4)        To provide just and reasonable rates and charges for public utility services without unjust discrimination, undue preferences or advantages, or unfair or destructive competitive practices and consistent with long‑term management and conservation of energy resources by avoiding wasteful, uneconomic and inefficient uses of energy;

(4a)      To assure that facilities necessary to meet future growth can be financed by the utilities operating in this State on terms which are reasonable and fair to both the customers and existing investors of such utilities; and to that end to authorize fixing of rates in such a manner as to result in lower costs of new facilities and lower rates over the operating lives of such new facilities by making provisions in the rate‑making process for the investment of public utilities in plants under construction;

(5)        To encourage and promote harmony between public utilities, their users and the environment;

(6)        To foster the continued service of public utilities on a well‑planned and coordinated basis that is consistent with the level of energy needed for the protection of public health and safety and for the promotion of the general welfare as expressed in the State energy policy;

(7)        To seek to adjust the rate of growth of regulated energy supply facilities serving the State to the policy requirements of statewide development;

(8)        To cooperate with other states and with the federal government in promoting and coordinating interstate and intrastate public utility service and reliability of public utility energy supply;

(9)        To facilitate the construction of facilities in and the extension of natural gas service to unserved areas in order to promote the public welfare throughout the State and to that end to authorize the creation of expansion funds for natural gas local distribution companies or gas districts to be administered under the supervision of the North Carolina Utilities Commission; and

(10)      To promote the development of renewable energy and energy efficiency through the implementation of a Renewable Energy and Energy Efficiency Portfolio Standard (REPS) that will do all of the following:

a.         Diversify the resources used to reliably meet the energy needs of consumers in the State.

b.         Provide greater energy security through the use of indigenous energy resources available within the State.

c.         Encourage private investment in renewable energy and energy efficiency.

d.         Provide improved air quality and other benefits to energy consumers and citizens of the State.

(b)        To these ends, therefore, authority shall be vested in the North Carolina Utilities Commission to regulate public utilities generally, their rates, services and operations, and their expansion in relation to long‑term energy conservation and management policies and statewide development requirements, and in the manner and in accordance with the policies set forth in this Chapter. Nothing in this Chapter shall be construed to imply any extension of Utilities Commission regulatory jurisdiction over any industry or enterprise that is not subject to the regulatory jurisdiction of said Commission.

Because of technological changes in the equipment and facilities now available and needed to provide telephone and telecommunications services, changes in regulatory policies by the federal government, and changes resulting from the court‑ordered divestiture of the American Telephone and Telegraph Company, competitive offerings of certain types of telephone and telecommunications services may be in the public interest. Consequently, authority shall be vested in the North Carolina Utilities Commission to allow competitive offerings of local exchange, exchange access, and long distance services by public utilities defined in G.S. 62‑3(23)a.6. and certified in accordance with the provisions of G.S. 62‑110, and the Commission is further authorized after notice to affected parties and hearing to deregulate or to exempt from regulation under any or all provisions of this Chapter: (i) a service provided by any public utility as defined in G.S. 62‑3(23)a.6. upon a finding that such service is competitive and that such deregulation or exemption from regulation is in the public interest; or (ii) a public utility as defined in G.S. 62‑3(23)a.6., or a portion of the business of such public utility, upon a finding that the service or business of such public utility is competitive and that such deregulation or exemption from regulation is in the public interest.

Notwithstanding the provisions of G.S. 62‑110(b) and G.S. 62‑134(h), the following services provided by public utilities defined in G.S. 62‑3(23)a.6. are sufficiently competitive and shall no longer be regulated by the Commission: (i) intraLATA long distance service; (ii) interLATA long distance service; and (iii) long distance operator services. A public utility providing such services shall be permitted, at its own election, to file and maintain tariffs for such services with the Commission up to and including September 1, 2003. Nothing in this subsection shall limit the Commission's authority regarding certification of providers of such services or its authority to hear and resolve complaints against providers of such services alleged to have made changes to the services of customers or imposed charges without appropriate authorization. For purposes of this subsection, and notwithstanding G.S. 62‑110(b), "long distance services" shall not include existing or future extended area service, local measured service, or other local calling arrangements, and any future extended area service shall be implemented consistent with Commission rules governing extended area service existing as of May 1, 2003.

The North Carolina Utilities Commission may develop regulatory policies to govern the provision of telecommunications services to the public which promote efficiency, technological innovation, economic growth, and permit telecommunications utilities a reasonable opportunity to compete in an emerging competitive environment, giving due regard to consumers, stockholders, and maintenance of reasonably affordable local exchange service and long distance service.

(b1)      Broadband service provided by public utilities as defined in G.S. 62‑3(23)a.6. is sufficiently competitive and shall not be regulated by the Commission.

(c)        The policy and authority stated in this section shall be applicable to common carriers of passengers by motor vehicle and their regulation by the North Carolina Utilities Commission only to the extent that they are consistent with the provisions of the Bus Regulatory Reform Act of 1985. (1963, c. 1165, s. 1; 1975, c. 877, s. 2; 1977, c. 691, s. 1; 1983 (Reg. Sess., 1984), c. 1043, s. 1; 1985, c. 676, s. 3; 1987, c. 354; 1989, c. 112, s. 1; 1991, c. 598, s. 1; 1995, c. 27, s. 1; 1995 (Reg. Sess., 1996), c. 742, ss. 29‑32; 1998‑132, s. 18; 2003‑91, s. 1; 2005‑95, s. 1; 2007‑397, s. 1.)



§ 62-3. Definitions.

§ 62‑3.  Definitions.

As used in this Chapter, unless the context otherwise requires, the term:

(1)        "Broadband service" means any service that consists of or includes a high‑speed access capability to transmit at a rate of not less than 200 kilobits per second in either the upstream or downstream direction and either (i) is used to provide access to the Internet, or (ii) provides computer processing, information storage, information content, or protocol conversion, including any service applications or information service provided over such high‑speed access service. "Broadband service" does not include intrastate service that was tariffed by the Commission and in effect as of the effective date of this subdivision.

(1a)      "Broker," with regard to motor carriers of passengers, means any person not included in the term "motor carrier" and not a bona fide employee or agent of any such carrier, who or which as principal or agent engages in the business of selling or offering for sale any transportation of passengers by motor carrier, or negotiates for or holds himself, or itself, out by solicitation, advertisements, or otherwise, as one who sells, provides, furnishes, contracts, or arranges for such transportation for compensation, either directly or indirectly.

(1b)      "Bus company" means any common carrier by motor vehicle which holds itself out to the general public to engage in the transportation by motor vehicle in intrastate commerce of passengers over fixed routes or in charter operations, or both, except as exempted in G.S. 62‑260.

(2)        "Certificate" means a certificate of public convenience and necessity issued by the Commission to a public utility or a certificate of authority issued by the Commission to a bus company.

(3)        "Certified mail" means such mail only when a return receipt is requested.

(4)        "Charter operations" with regard to bus companies means the transportation of a group of persons for sightseeing purposes, pleasure tours, and other types of special operations, or the transportation of a group of persons who, pursuant to a common purpose and under a single contract, and for a fixed charge for the vehicle, have acquired the exclusive use of a passenger‑carrying motor vehicle to travel together as a group to a specified destination or for a particular itinerary, either agreed upon in advance or modified by the chartered group after having left the place of origin.

(5)        "Commission" means the North Carolina Utilities Commission.

(6)        "Common carrier" means any person, other than a carrier by rail, which holds itself out to the general public to engage in transportation of persons or household goods for compensation, including transportation by bus, truck, boat or other conveyance, except as exempted in G.S. 62‑260.

(7)        "Common carrier by motor vehicle" means any person which holds itself out to the general public to engage in the transportation by motor vehicle in intrastate commerce of persons or household goods or any class or classes thereof for compensation, whether over regular or irregular routes, or in charter operations, except as exempted in G.S. 62‑260.

(7a)      "Competing local provider" means any person applying for a certificate to provide local exchange or exchange access services in competition with a local exchange company.

(8),       (9) Repealed by Session Laws 1995, c. 523, s. 1.

(9a)      "Fixed route" means the specific highway or highways over which a bus company is authorized to operate between fixed termini.

(10)      "Foreign commerce" means commerce between any place in the United States and any place in a foreign country, or between places in the United States through any foreign country.

(11)      "Franchise" means the grant of authority by the Commission to any person to engage in business as a public utility, whether or not exclusive or shared with others or restricted as to terms and conditions and whether described by area or territory or not, and includes certificates, and all other forms of licenses or orders and decisions granting such authority.

(12)      "Highway" means any road or street in this State used by the public or dedicated or appropriated to public use.

(13)      "Industrial plant" means any plant, mill, or factory engaged in the business of manufacturing.

(14)      "Interstate commerce" means commerce between any place in a state and any place in another state or between places in the same state through another state.

(15)      "Intrastate commerce" means commerce between points and over a route or within a territory wholly within this State, which commerce is not a part of a prior or subsequent movement to or from points outside of this State in interstate or foreign commerce, and includes all transportation within this State for compensation in interstate or foreign commerce which has been exempted by Congress from federal regulation.

(16)      "Intrastate operations" means the transportation of persons or household goods for compensation in intrastate commerce.

(16a)    "Local exchange company" means a person holding, on January 1, 1995, a certificate to provide local exchange services or exchange access services.

(17)      "Motor carrier" means a common carrier by motor vehicle.

(18)      "Motor vehicle" means any vehicle, machine, tractor, semi‑trailer, or any combination thereof, which is propelled or drawn by mechanical power and used upon the highways within the State.

(19)      "Municipality" means any incorporated community, whether designated in its charter as a city, town, or village.

(20)      Repealed by Session Laws 1995, c. 523, s. 1.

(21)      "Person" means a corporation, individual, copartnership, company, association, or any combination of individuals or organizations doing business as a unit, and includes any trustee, receiver, assignee, lessee, or personal representative thereof.

(22)      "Private carrier" means any person, other than a carrier by rail, not included in the definitions of common carrier, which transports in intrastate commerce in its own vehicle or vehicles property of which such person is the owner, lessee, or bailee, when such transportation is for the purpose of sale, lease, rent, or bailment, or when such transportation is purely an incidental adjunct to some other established private business owned and operated by such person other than the transportation of household goods for compensation.

(23)     a.         "Public utility" means a person, whether organized under the laws of this State or under the laws of any other state or country, now or hereafter owning or operating in this State equipment or facilities for:

1.         Producing, generating, transmitting, delivering or furnishing electricity, piped gas, steam or any other like agency for the production of light, heat or power to or for the public for compensation; provided, however, that the term "public utility" shall not include persons who construct or operate an electric generating facility, the primary purpose of which facility is for such person's own use and not for the primary purpose of producing electricity, heat, or steam for sale to or for the public for compensation;

2.         Diverting, developing, pumping, impounding, distributing or furnishing water to or for the public for compensation, or operating a public sewerage system for compensation; provided, however, that the term "public utility" shall not include any person or company whose sole operation consists of selling water to less than 15 residential customers, except that any person or company which constructs a water system in a subdivision with plans for 15 or more lots and which holds itself out by contracts or other means at the time of said construction to serve an area containing more than 15 residential building lots shall be a public utility at the time of such planning or holding out to serve such 15 or more building lots, without regard to the number of actual customers connected;

3.         Transporting persons or household goods by street, suburban or interurban bus for the public for compensation;

4.         Transporting persons or household goods by motor vehicles or any other form of transportation for the public for compensation, except motor carriers exempted in G.S. 62‑260, carriers by rail, and carriers by air;

5.         Transporting or conveying gas, crude oil or other fluid substance by pipeline for the public for compensation;

6.         Conveying or transmitting messages or communications by telephone or telegraph, or any other means of transmission, where such service is offered to the public for compensation.

b.         The term "public utility" shall for rate‑making purposes include any person producing, generating or furnishing any of the foregoing services to another person for distribution to or for the public for compensation.

c.         The term "public utility" shall include all persons affiliated through stock ownership with a public utility doing business in this State as parent corporation or subsidiary corporation as defined in G.S. 55‑2 to such an extent that the Commission shall find that such affiliation has an effect on the rates or service of such public utility.

d.         The term "public utility," except as otherwise expressly provided in this Chapter, shall not include a municipality, an authority organized under the North Carolina Water and Sewer Authorities Act, electric or telephone membership corporation; or any person not otherwise a public utility who furnishes such service or commodity only to himself, his employees or tenants when such service or commodity is not resold to or used by others; provided, however, that any person other than a nonprofit organization serving only its members, who distributes or provides utility service to his employees or tenants by individual meters or by other coin‑operated devices with a charge for metered or coin‑operated utility service shall be a public utility within the definition and meaning of this Chapter with respect to the regulation of rates and provisions of service rendered through such meter or coin‑operated device imposing such separate metered utility charge. If any person conducting a public utility shall also conduct any enterprise not a public utility, such enterprise is not subject to the provisions of this Chapter. A water or sewer system owned by a homeowners' association that provides water or sewer service only to members or leaseholds of members is not subject to the provisions of this Chapter.

e.         The term "public utility" shall include the University of North Carolina insofar as said University supplies telephone service, electricity or water to the public for compensation from the University Enterprises defined in G.S. 116‑41.1(9).

f.          The term "public utility" shall include the Town of Pineville insofar as said town supplies telephone services to the public for compensation. The territory to be served by the Town of Pineville in furnishing telephone services, subject to the Public Utilities Act, shall include the town limits as they exist on May 8, 1973, and shall also include the area proposed to be annexed under the town's ordinance adopted May 3, 1971, until January 1, 1975.

g.         The term "public utility" shall not include a hotel, motel, time share or condominium complex operated primarily to serve transient occupants, which imposes charges to occupants for local, long‑distance, or wide area telecommunication services when such calls are completed through the use of facilities provided by a public utility, and provided further that the local services received are rated in accordance with the provisions of G.S. 62‑110(d) and the applicable charges for telephone calls are prominently displayed in each area where occupant rooms are located.

h.         The term "public utility" shall not include the resale of electricity by (i) a campground operated primarily to serve transient occupants, or (ii) a marina; provided that (i) the campground or marina charges no more than the actual cost of the electricity supplied to it, (ii) the amount of electricity used by each campsite or marina slip occupant is measured by an individual metering device, (iii) the applicable rates are prominently displayed at or near each campsite or marina slip, and (iv) the campground or marina only resells electricity to campsite or marina slip occupants.

i.          The term "public utility" shall not include the State, the Office of Information Technology Services, or the Microelectronics Center of North Carolina in the provision or sharing of switched broadband telecommunications services with non‑State entities or organizations of the kind or type set forth in G.S. 143B‑426.39.

j.          The term "public utility" shall not include any person, not otherwise a public utility, conveying or transmitting messages or communications by mobile radio communications service. Mobile radio communications service includes one‑way or two‑way radio service provided to mobile or fixed stations or receivers using mobile radio service frequencies.

k.         The term "public utility" shall not include a regional natural gas district organized and operated pursuant to Article 28 of Chapter 160A of the General Statutes.

(24)      "Rate" means every compensation, charge, fare, tariff, schedule, toll, rental and classification, or any of them, demanded, observed, charged or collected by any public utility, for any service product or commodity offered by it to the public, and any rules, regulations, practices or contracts affecting any such compensation, charge, fare, tariff, schedule, toll, rental or classification.

(25)      "Route" means the course or way which is traveled; the road or highway over which motor vehicles operate.

(26)      "Securities" means stock, stock certificates, bonds, notes, debentures, or other evidences of ownership or of indebtedness, and any assumption or guaranty thereof.

(27)      "Service" means any service furnished by a public utility, including any commodity furnished as a part of such service and any ancillary service or facility used in connection with such service.

(27a)    "Small power producer" means a person or corporation owning or operating an electrical power production facility with a power production capacity which, together with any other facilities located at the same site, does not exceed 80 megawatts of electricity and which depends upon renewable resources for its primary source of energy. For the purposes of this section, renewable resources shall mean: hydroelectric power. A small power producer shall not include persons primarily engaged in the generation or sale of electricity from other than small power production facilities.

(28)      The word "State" means the State of North Carolina; "state" means any state.

(29)      "Town" means any unincorporated community or collection of people having a geographical name by which it may be generally known and is so generally designated.

(30)      "Panel" means a panel of three commissioners, a division of the Utilities Commission authorized for the purpose of carrying out certain functions of the Commission. (1913, c. 127, s. 7; C.S., s. 1112(b); 1933, c. 134, ss. 3, 8; c. 307, s. 1; 1937, c. 108, s. 2; 1941, cc. 59, 97; 1947, c. 1008, s. 3; 1949, c. 1132, s. 4; 1953, c. 1140, s. 1; 1957, c. 1152, s. 13; 1959, c. 639, ss. 12, 13; 1963, c. 1165, s. 1; 1967, c. 1094, ss. 1, 2; 1971, c. 553; c. 634, s. 1; cc. 894, 895; 1973, c. 372, s. 1; 1975, c. 243, s. 2; cc. 254, 415; 1979, c. 652, s. 1; 1979, 2nd Sess., c. 1219, s. 1; 1981 (Reg. Sess., 1982), c. 1186, s. 2; 1985, c. 676, s. 4; 1987, c. 445, s. 2; 1989, c. 110; 1993, c. 349, s. 1; 1993 (Reg. Sess., 1994), c. 777, s. 1(b); 1995, c. 27, ss. 2, 3; c. 509, s. 34; c. 523, s. 1; 1997‑426, s. 8; 1997‑437, s. 1; 1998‑128, ss. 1‑3; 2004‑199, s. 1; 2004‑203, s. 37(a); 2005‑95, s. 2.)



§ 62-4. Applicability of Chapter.

§ 62‑4.  Applicability of Chapter.

This Chapter shall not terminate the preexisting Commission or appointments thereto, or any certificates, permits, orders, rules or regulations issued by it or any other action taken by it, unless and until revoked by it, nor affect in any manner the existing franchises, territories, tariffs, rates, contracts, service regulations and other obligations and rights of public utilities, unless and until altered or modified by or in accordance with the provisions of this Chapter. (1963, c. 1165, s. 1.)



§§ 62-5 through 62-9. Reserved for future codification purposes.

§§ 62‑5 through 62‑9.  Reserved for future codification purposes.



§ 62-10. Number; appointment; terms; qualifications; chairman; vacancies; compensation; other employment prohibited.

Article 2.

Organization of Utilities Commission.

§ 62‑10.  Number; appointment; terms; qualifications; chairman; vacancies; compensation; other employment prohibited.

(a)        The North Carolina Utilities Commission shall consist of seven commissioners who shall be appointed by the Governor subject to confirmation by the General Assembly by joint resolution. The names of commissioners to be appointed by the Governor shall be submitted by the Governor to the General Assembly for confirmation by the General Assembly on or before May 1, of the year in which the terms for which the appointments are to be made are to expire. Upon failure of the Governor to submit names as herein provided, the Lieutenant Governor and Speaker of the House jointly shall submit the names of a like number of commissioners to the General Assembly on or before May 15 of the same year for confirmation by the General Assembly. Regardless of the way in which names of commissioners are submitted, confirmation of commissioners must be accomplished prior to adjournment of the then current session of the General Assembly. This subsection shall be subject to the provisions of subsection (c) of this section.

(b)        The terms of the commissioners now serving shall expire at the conclusion of the term for which they were appointed which shall remain as before with two regular eight‑year terms expiring on July 1 of each fourth year after July 1, 1965, and the fifth term expiring on July 1 of each eighth year after July 1, 1963. The terms of office of utilities commissioners thereafter shall be eight years commencing on July 1 of the year in which the predecessor terms expired, and ending on July 1 of the eighth year thereafter.

(c)        In order to increase the number of commissioners to seven, the names of two additional commissioners shall be submitted to the General Assembly on or before May 27, 1975, for confirmation by the General Assembly as provided in G.S. 62‑10(a). The commissioners so appointed and confirmed shall serve new terms commencing on July 1, 1975, one of which shall be for a period of two years (with the immediate successor serving for a period of six years), and one of which shall be for a period of two years.

Thereafter, the terms of office of the additional commissioners shall be for eight years as provided in G.S. 62‑10(b).

(d)        A commissioner in office shall continue to serve until his successor is duly confirmed and qualified but such holdover shall not affect the expiration date of such succeeding term.

(e)        On July 1, 1965, and every four years thereafter, one of the commissioners shall be designated by the Governor to serve as chairman of the Commission for the succeeding four years and until his successor is duly confirmed and qualifies. Upon death or resignation of the commissioner appointed as chairman, the Governor shall designate the chairman from the remaining commissioners and appoint a successor as hereinafter provided to fill the vacancy on the Commission.

(f)         In case of death, incapacity, resignation or vacancy for any other reason in the office of any commissioner prior to the expiration of his term of office, the name of his successor shall be submitted by the Governor within four weeks after the vacancy arises to the General Assembly for confirmation by the General Assembly. Upon failure of the Governor to submit the name of the successor, the Lieutenant Governor and Speaker of the House jointly shall submit the name of a successor to the General Assembly within six weeks after the vacancy arises. Regardless of the way in which names of commissioners are submitted, confirmation of commissioners must be accomplished prior to the adjournment of the then current session of the General Assembly.

(g)        If a vacancy arises or exists pursuant to either subsection (a) or (c) or (f) of this section when the General Assembly is not in session, and the appointment is deemed urgent by the Governor, the commissioner may be appointed and serve on an interim basis pending confirmation by the General Assembly.

(h)        The salary of each commissioner and that of the commissioner designated as chairman shall be set by the General Assembly in the Current Operations Appropriations Act. In lieu of merit and other increment raises paid to regular State employees, each commissioner, including the commissioner designated as chairman, shall receive as longevity pay an amount equal to four and eight‑tenths percent (4.8%) of the annual salary set forth in the Current Operations Appropriations Act payable monthly after five years of service, and nine and six‑tenths percent (9.6%) after 10 years of service. "Service" means service as a member of the Utilities Commission.

(h1)      In addition to compensation for their services, each member of the Commission who lives at least 50 miles from the City of Raleigh shall be paid a weekly travel allowance for each week the member travels to the City of Raleigh from the member's home for business of the Commission. The allowance shall be calculated for each member by multiplying the actual round‑trip mileage from that member's home to the City of Raleigh by the rate‑per‑mile which is the business standard mileage rate set by the Internal Revenue Service in Rev. Proc. 93‑51, December 27, 1993.

(i)         The standards of judicial conduct provided for judges in Article 30 Chapter 7A of the General Statutes shall apply to members of the Commission. Members of the Commission shall be liable to impeachment for the causes and in the manner provided for judges of the General Court of Justice in Chapter 123 of the General Statutes. Members of the Commission shall not engage in any other employment, business, profession, or vocation while in office.

(j)         Except as provided in subsection (h1) of this section, members of the Commission shall be reimbursed for travel and subsistence expenses at the rates allowed to State officers and employees by G.S. 138‑6(a). (1941, c. 97, s. 2; 1949, c. 1009, s. 1; 1959, c. 1319; 1963, c. 1165, s. 1; 1967, c. 1238; 1975, c. 243, s. 3; c. 867, ss. 1, 2; 1977, c. 468, s. 1; c. 913, s. 2; 1983 (Reg. Sess., 1984), c. 1116, s. 91; 1989, c. 781, s. 41.2; 1993 (Reg. Sess., 1994), c. 769, s. 7.4(b); 1996, 2nd Ex. Sess., c. 18, s. 28.2(b); 1997‑443, s. 33.5; 1999‑237, s. 28.21(a), (b).)



§ 62-11. Oath of office.

§ 62‑11.  Oath of office.

Each utilities commissioner before entering upon the duties of his office shall file with the Secretary of State his oath of office to support the Constitution and laws of the United States and the Constitution and laws of the State of North Carolina, and to well and truly perform the duties of his said office as utilities commissioner, and that he is not the agent or attorney of any public utility, or an employee thereof, and that he has no interest in any public utility. (1933, c. 134, s. 5; 1935, c. 280; 1939, c. 404; 1941, c. 97; 1963, c. 1165, s. 1.)



§ 62-12. Organization of Commission; adoption of rules and regulations therefor.

§ 62‑12.  Organization of Commission; adoption of rules and regulations therefor.

To facilitate the work of the Commission and for administrative purposes, the chairman of the Commission, with the consent and approval of the Commission, may organize the work of the Commission in several hearing divisions and operating departments and may designate a member of the Commission as the head of any division or divisions and assign to members of the Commission various duties in connection therewith. Subject to the provisions of the State Personnel Act (Article 2 of Chapter 143 of the General Statutes), the Commission shall prepare and adopt rules and regulations governing the personnel, departments or divisions and all internal affairs and business of the  Commission. (1941, c. 97, s. 3; 1949, c. 1009, s. 2; 1957, c. 1062, s. 1; 1963, c. 1165, s. 1.)



§ 62-13. Chairman to direct Commission.

§ 62‑13.  Chairman to direct Commission.

(a)        The chairman shall be the chief executive and administrative officer of the Commission.

(b)        The chairman shall determine whether matters pending before the Commission shall be considered or heard initially by the full Commission, a panel of three commissioners, a hearing commissioner, or a hearing examiner. Subject to the rules of the Commission, the chairman shall assign members of the Commission to proceedings and shall assign members to preside at proceedings before the full Commission or a panel of three commissioners.

(c)        The chairman, the presiding commissioner, hearing commissioner, or hearing examiner shall hear and determine procedural motions or petitions not determinative of the merits of the proceedings and made prior to hearing; and at hearing shall make all rulings on motions and objections.

(d)        The chairman acting alone, or any three commissioners, may initiate investigations, complaints, or any other proceedings within the jurisdiction of the Commission. (1941, c. 97, s. 4; 1957, c. 1062, s. 2; 1963, c. 1165, s. 1; 1975, c. 243, ss. 9, 10; 1977, c. 468, s. 2; c. 913, s. 2.)



§ 62-14. Commission staff; structure and function.

§ 62‑14.  Commission staff; structure and function.

(a)        The Commission is authorized and empowered to employ hearing examiners; court reporters; a chief clerk and deputy clerk; a commission attorney and assistant commission attorney; transportation and pipeline safety inspectors; and such other professional, administrative, technical, and clerical personnel as the Commission may determine to be necessary in the proper discharge of the Commission's duty and responsibility as provided by law. The chairman shall organize and direct the work of the Commission staff.

(b)        The salaries and compensation of all such personnel shall be fixed in the manner provided by law for fixing and regulating salaries and compensation by other State agencies.

(c)        The chairman, within allowed budgetary limits and as allowed by law, shall authorize and approve travel, subsistence and related expenses of such personnel, incurred while traveling on official business. (1963, c. 1165, s. 1; 1977, c. 468, s. 3.)



§ 62-15. Office of executive director; public staff, structure and function.

§ 62‑15.  Office of executive director; public staff, structure and function.

(a)        There is established in the Commission the office of executive director, whose salary and longevity pay shall be the same as that fixed for members of the Commission. "Service" for purposes of longevity pay means service as executive director of the public staff. The executive director shall be appointed by the Governor subject to confirmation by the General Assembly by joint resolution. The name of the executive director appointed by the Governor shall be submitted to the General Assembly on or before May 1 of the year in which the term of his office begins. The term of office for the executive director shall be six years, and the initial term shall begin July 1, 1977. The executive director may be removed from office by the Governor in the event of his incapacity to serve; and the executive director shall be removed from office by the Governor upon the affirmative recommendation of a majority of the Commission, after consultation with the Joint Legislative Utility Review Committee of the General Assembly. In case of a vacancy in the office of executive director for any reason prior to the expiration of his term of office, the name of his successor shall be submitted by the Governor to the General Assembly, not later than four weeks after the vacancy arises. If a vacancy arises in the office when the General Assembly is not in session, the executive director shall be appointed by the Governor to serve on an interim basis pending confirmation by the General Assembly.

(b)        There is established in the Commission a public staff. The public staff shall consist of the executive director and such other professional, administrative, technical, and clerical personnel as may be necessary in order for the public staff to represent the using and consuming public, as hereinafter provided. All such personnel shall be appointed, supervised, and directed by the executive director. The public staff shall not be subject to the supervision, direction, or control of the Commission, the chairman, or members of the Commission.

(c)        Except for the executive director, the salaries and compensation of all such personnel shall be fixed in the manner provided by law for fixing and regulating salaries and compensation by other State agencies.

(d)        It shall be the duty and responsibility of the public staff to:

(1)        Review, investigate, and make appropriate recommendations to the Commission with respect to the reasonableness of rates charged or proposed to be charged by any public utility and with respect to the consistency of such rates with the public policy of assuring an energy supply adequate to protect the public health and safety and to promote the general welfare;

(2)        Review, investigate, and make appropriate recommendations to the Commission with respect to the service furnished, or proposed to be furnished by any public utility;

(3)        Intervene on behalf of the using and consuming public, in all Commission proceedings affecting the rates or service of any public utility;

(4)        When deemed necessary by the executive director in the interest of the using and consuming public, petition the Commission to initiate proceedings to review, investigate, and take appropriate action with respect to the rates or service of public utilities;

(5)        Intervene on behalf of the using and consuming public in all certificate applications filed pursuant to the provisions of G.S. 62‑110.1, and provide assistance to the Commission in making the analysis and plans required pursuant to the provisions of G.S. 62‑110.1 and 62‑155;

(6)        Intervene on behalf of the using and consuming public in all proceedings wherein any public utility proposes to reduce or abandon service to the public;

(7)        Investigate complaints affecting the using and consuming public generally which are directed to the Commission, members of the Commission, or the public staff and where appropriate make recommendations to the Commission with respect to such complaints;

(8)        Make studies and recommendations to the Commission with respect to standards, regulations, practices, or service of any public utility pursuant to the provisions of G.S. 62‑43; provided, however, that the public staff shall have no duty, responsibility, or authority with respect to the enforcement of natural gas pipeline safety laws, rules, or regulations;

(9)        When deemed necessary by the executive director, in the interest of the using and consuming public, intervene in Commission proceedings with respect to transfers of franchises, mergers, consolidations, and combinations of public utilities pursuant to the provisions of G.S. 62‑111;

(10)      Investigate and make appropriate recommendations to the Commission with respect to applications for certificates by radio common carriers, pursuant to the provisions of Article 6A of this Chapter;

(11)      Review, investigate, and make appropriate recommendations to the Commission with respect to contracts of public utilities with affiliates or subsidiaries, pursuant to the provisions of G.S. 62‑153;

(12)      When deemed necessary by the executive director, in the interest of the using and consuming public, advise the Commission with respect to securities, regulations, and transactions, pursuant to the provisions of Article 8 of this Chapter.

(e)        The public staff shall have no duty, responsibility, or authority with respect to the laws, rules or regulations pertaining to the physical facilities or equipment of common, contract and exempt carriers, the registration of vehicles or of insurance coverage of vehicles of common, contract and exempt carriers; the licensing, training, or qualifications of drivers or other persons employed by common, contract and exempt carriers, or the operation of motor vehicle equipment by common, contract and exempt carriers in the State.

(f)         The executive director representing the public staff shall have the same rights of appeal from Commission orders or decisions as other parties to Commission proceedings.

(g)        Upon request, the executive director shall employ the resources of the public staff to furnish to the Commission, its members, or the Attorney General, such information and reports or conduct such investigations and provide such other assistance as may reasonably be required in order to supervise and control the public utilities of the State as may be necessary to carry out the laws providing for their regulation.

(h)        The executive director is authorized to employ, subject to approval by the State Budget Officer, expert witnesses and such other professional expertise as the executive director may deem necessary from time to time to assist the public staff in its participation in Commission proceedings, and the compensation and expenses therefor shall be paid by the utility or utilities participating in said proceedings. Such compensation and expenses shall be treated by the Commission, for rate‑making purposes, in a manner generally consistent with its treatment of similar expenditures incurred by utilities in the presentation of their cases before the Commission. An accounting of such compensation and expenses shall be reported annually to the Joint Legislative Utility Review Committee and to the Speaker of the House of Representatives and the President Pro Tempore of the Senate.

(i)         The executive director, within established budgetary limits, and as allowed by law, shall authorize and approve travel, subsistence, and related necessary expenses of the executive director or members of the public staff, incurred while traveling on official business. (1949, c. 1009, s. 3; 1963, c. 1165, s. 1; 1977, c. 468, s. 4; 1981, c. 475; 1983, c. 717, s. 12.1; 1985, c. 499, s. 4; 1989, c. 781, s. 41.3; 1989 (Reg. Sess., 1990), c. 1024, s. 13; 1999‑237, s. 28.21A.)



§ 62-16. Repealed by Session Laws 1977, c. 468, s. 5.

§ 62‑16.  Repealed by Session Laws 1977, c. 468, s. 5.



§ 62-17. Annual reports; monthly or quarterly release of certain information; publication of procedural orders and decisions.

§ 62‑17.  Annual reports; monthly or quarterly release of certain information; publication of procedural orders and decisions.

(a)        It shall be the duty of the Commission to make and publish annual reports to the Governor of Commission activities, including copies of its general orders and regulations, comparative statistical data on the operation of the various public utilities in the State, comparisons of rates in North Carolina with rates elsewhere, a detailed report of its investigative division, a review of significant developments in the fields of utility law, economics and planning, a report of pending matters before the Commission, and a digest of the principal decisions of the Commission and the North Carolina courts affecting public utilities. A monthly or quarterly release of such information shall be made if the Commission deems it advisable or if the Governor shall so request.

(a1)      The public staff of the Commission shall make and publish annual reports to the General Assembly on its activities in the interest of the using and consuming public.

(b)        The Commission shall publish in a separate volume at least once each year its final decisions made on the merits in formal proceedings before the Commission, and may include significant procedural orders and decisions. (1899, c. 164, s. 27; Rev., s. 1117; 1911, c. 211, s. 9; 1913, c. 10, s. 1; C.S., s. 1065; 1933, c. 134, s. 8; 1941, c. 97; 1955, c. 981; 1957, c. 1152, s. 1; 1963, c. 1165, s. 1; 1977, c. 468, s. 6.)



§ 62-18. Records of receipts and disbursements; payment into treasury.

§ 62‑18.  Records of receipts and disbursements; payment into treasury.

(a)        The Commission shall keep a record showing in detail all receipts and disbursements.

(b)        Except as provided in G.S. 62‑110.3, all license fees and seal taxes, all money received from fines and penalties, and all other fees paid into the office of the Utilities Commission shall be turned in to the State treasury. (1899, c. 164, ss. 26, 33, 34; Rev., ss. 1114, 1115; C.S., ss. 1063, 1064; 1933, c. 134, s. 8; 1941, c. 97; 1963, c. 1165, s. 1; 1987, c. 490, s. 1.)



§ 62-19. Public record of proceedings; chief clerk; seal.

§ 62‑19.  Public record of proceedings; chief clerk; seal.

(a)        The Commission shall keep in the office of the chief clerk at all times a record of its official acts, rulings, orders, decisions, and transactions, and a current calendar of its scheduled activities and hearings, which shall be public records of the State of North Carolina.

(b)        Upon receipt by the Commission, the chief clerk shall furnish to the executive director copies of all rates, tariffs, contracts, applications, petitions, pleadings, complaints, and all other documents filed with the Commission and shall furnish to the executive director copies of all orders and decisions entered by the Commission.

(c)        The Commission shall have and adopt a seal with the words "North Carolina Utilities Commission" and such other design as it may prescribe engraved thereon by which it shall authenticate its proceedings and of which the courts shall take judicial notice. Where an exemplified copy of Commission records and proceedings is required for full faith and credit outside of the State, such records and proceedings shall be attested by the chief clerk, or deputy clerk, and the seal of the Commission annexed, and there shall be affixed a certificate of a member of the Commission that the said attestation is in proper form. Such exemplification shall constitute an authenticated or exemplified copy of an official record of a court of record of the State of North Carolina. (1933, c. 134, ss. 13, 15; 1941, c. 97; 1963, c. 1165, s. 1; 1977, c. 468, s. 7.)



§ 62-20. Participation by Attorney General in Commission proceedings.

§ 62‑20.  Participation by Attorney General in Commission proceedings.

The Attorney General may intervene, when he deems it to be advisable in the public interest, in proceedings before the Commission on behalf of the using and consuming public, including utility users generally and agencies of the State. The Attorney General may institute and originate proceedings before the Commission in the name of the State, its agencies or citizens, in matters within the jurisdiction of the Commission. The Attorney General may appear before such State and federal courts and agencies as he deems it advisable in matters affecting public utility services. In the performance of his responsibilities under this section, the Attorney General shall have the right to employ expert witnesses, and the compensation and expenses therefor shall be paid from the Contingency and Emergency Fund. The Commission shall furnish the Attorney General with copies of all applications, petitions, pleadings, order and decisions filed with or entered by the Commission. The Attorney General shall have access to all books, papers, studies, reports and other documents filed with the Commission. (1949, c. 989, s. 1; c. 1029, s. 3; 1959, c. 400; 1963, c. 1165, s. 1; 1977, c. 468, s. 8.)



§ 62-21. Repealed by Session Laws 1977, c. 468, s. 9.

§ 62‑21.  Repealed by Session Laws 1977, c. 468, s. 9.



§ 62-22. Utilities Commission and Department of Revenue to coordinate facilities for rate making and taxation purposes.

§ 62‑22.  Utilities Commission and Department of Revenue to coordinate facilities for rate making and taxation purposes.

The Commission, at the request of the Department of Revenue, shall make available to the Department of Revenue the services of such of the personnel of the Commission as may be desired and required for the purpose of furnishing to the Department of Revenue advice and information as to the value of properties of public utilities, the valuations of which for ad valorem taxation are required by law to be determined by the Department of Revenue. It shall be the duty of the Commission and the Department of Revenue, with regard to the assessment and valuation of properties of public utilities doing business in North Carolina, to coordinate the activities of said agencies so that each of them shall receive the benefit of the exchange of information gathered by them with respect to the valuations of public utilities property for rate making and taxation purposes, and the facilities of each of said agencies shall be made fully available to both of them. (1949, c. 1029, s. 3; 1963, c. 1165, s. 1; 1973, c. 476, s. 193.)



§ 62-23. Commission as an administrative board or agency.

§ 62‑23.  Commission as an administrative board or agency.

The Commission is hereby declared to be an administrative board or agency of the General Assembly created for the principal purpose of carrying out the administration and enforcement of this Chapter, and for the promulgation of rules and regulations and fixing utility rates pursuant to such administration; and in carrying out such purpose, the Commission shall assume the initiative in performing its duties and responsibilities in securing to the people of the State an efficient and economic system of public utilities in the same manner as commissions and administrative boards generally. In proceedings in which the Commission is exercising functions judicial in nature, it shall act in a judicial capacity as provided in G.S. 62‑ 60. The Commission shall separate its administrative or executive functions, its rule making functions, and its functions judicial in nature to such extent as it deems practical and advisable in the public interest. (1963, c. 1165, s. 1.)



§§ 62-24 through 62-29. Reserved for future codification purposes.

§§ 62‑24 through 62‑29.  Reserved for future codification purposes.



§ 62-30. General powers of Commission.

Article 3.

Powers and Duties of Utilities Commission.

§ 62‑30.  General powers of Commission.

The Commission shall have and exercise such general power and authority to supervise and control the public utilities of the State as may be necessary to carry out the laws providing for their regulation, and all such other powers and duties as may be necessary or incident to the proper discharge of its duties. (1933, c. 134, s. 2; 1941, c. 97; 1963, c. 1165, s. 1.)



§ 62-31. Power to make and enforce rules and regulations for public utilities.

§ 62‑31.  Power to make and enforce rules and regulations for public utilities.

The Commission shall have and exercise full power and authority to administer and enforce the provisions of this Chapter, and to make and enforce reasonable and necessary rules and regulations to that end. (1907, c. 469, s. 1a; 1913, c. 127, s. 2; C.S., s. 1037; 1933, c. 134, s. 8; 1941, c. 97; 1947, c. 1008, s. 2; 1949, c. 1132, s. 3; 1963, c. 1165, s. 1.)



§ 62-32. Supervisory powers; rates and service.

§ 62‑32.  Supervisory powers; rates and service.

(a)        Under the rules herein prescribed and subject to the limitations hereinafter set forth, the Commission shall have general supervision over the rates charged and service rendered by all public utilities in this State.

(b)        Except as provided in this Chapter for bus companies, the Commission is hereby vested with all power necessary to require and compel any public utility to provide and furnish to the citizens of this State reasonable service of the kind it undertakes to furnish and fix and regulate the reasonable rates and charges to be made for such service. (1913, c. 127, s. 7; C.S., s. 1112(b); 1933, c. 134, s. 3; 1937, c. 108, s. 2; 1941, cc. 59, 97; 1959, c. 639, s. 12; 1963, c. 1165, s. 1; 1985, c. 676, s. 5.)



§ 62-33. Commission to keep informed as to utilities.

§ 62‑33.  Commission to keep informed as to utilities.

The Commission shall at all times keep informed as to the public utilities, their rates and charges for service, and the service supplied and the purposes for which it is supplied. (1933, c. 134, s. 16; 1937, c. 165; 1939, c. 365, ss. 1, 2; 1941, c. 97; 1963, c. 1165, s. 1.)



§ 62-34. To investigate companies under its control; visitation and inspection.

§ 62‑34.  To investigate companies under its control; visitation and inspection.

(a)        The Commission shall from time to time visit the places of business and investigate the books and papers of all public utilities to ascertain if all the orders, rules and regulations of the Commission have been complied with, and shall have full power and authority to examine all officers, agents and employees of such public utilities, and all other persons, under oath or otherwise, and to compel the production of papers and the attendance of witnesses to obtain the information necessary for carrying into effect and otherwise enforcing the provisions of this Chapter.

(b)        Members of the Commission, Commission staff, and public staff may during all reasonable hours enter upon any premises occupied by any public utility, for the purpose of making the examinations and tests and exercising any power provided for in this Article, and may set up and use on such premises any apparatus and appliances necessary therefor. Such public utility shall have the right to be represented at the making of such examinations, tests and inspections. (1899, c. 164, s. 1; Rev., s. 1064; 1913, c. 127, ss. 1, 2, 7; 1917, c. 194; C.S., s. 1060; 1933, c. 134, s. 8; c. 307, s. 14; 1941, c. 97; 1963, c. 1165, s. 1; 1977, c. 468, s. 10.)



§ 62-35. System of accounts.

§ 62‑35.  System of accounts.

(a)        The Commission may establish a system of accounts to be kept by the public utilities under its jurisdiction, or may classify said public utilities and establish a system of accounts for each class, and prescribe the manner of keeping such accounts.

(b)        The Commission may require any public utility under its jurisdiction to keep separate or allocate the revenue from and the cost of doing interstate and intrastate business in North Carolina.

(c)        The Commission may ascertain, determine, and prescribe what are proper and adequate charges for depreciation of the several classes of property for each public utility. The Commission may prescribe such changes in such charges for depreciation as it finds necessary. (Ex. Sess. 1913, c. 20, s. 14; C.S., s. 1088; 1931, c. 455; 1933, c. 134, s. 8; c. 307, s. 13; 1941, c. 97; 1963, c. 1165, s. 1.)



§ 62-36. Reports by utilities; canceling certificates for failure to file.

§ 62‑36.  Reports by utilities; canceling certificates for failure to file.

The Commission may require any public utility to file annual reports in such form and of such content as the Commission may require and special reports concerning any matter about which the Commission is authorized to inquire or to keep informed, or which it is required to enforce. All reports shall be under oath when required by the Commission. The Commission may issue an order, without notice or hearing, canceling or suspending any certificate of convenience and necessity or any certificate of authority 30 days after the date of service of the order for failing to file the required annual report at the time it was due. In the event the report is filed during the 30‑day period, the order of cancellation or suspension shall be null and void. (1931, c. 455; 1933, c. 134, s. 8; c. 307, s. 15; 1941, c. 97; 1959, c. 639, ss. 7, 8; 1963, c. 1165, s. 1; 1985, c. 676, s. 6.)



§ 62-36A. Natural gas planning.

§ 62‑36A.  Natural gas planning.

(a)        The Commission shall require each franchised natural gas local distribution company to file reports with the Commission detailing its plans for providing natural gas service in areas of its franchise territory in which natural gas service is not available. Commission rules shall require that each local distribution company shall update its report at least every two years.

(b)        The Commission shall develop rules to carry out the intent of subsection (a) of this section, and to produce an orderly system for reviewing current levels of natural gas service and planning the orderly expansion of natural gas service to areas not served. These rules shall provide for expansion of service by each franchised natural gas local distribution company to all areas of its franchise territory by July 1, 1998 or within three years of the time the franchise territory is awarded, whichever is later, and shall provide that any local distribution company that the Commission determines is not providing adequate service to at least some portion of each county within its franchise territory by July 1, 1998 or within three years of the time the franchise territory is awarded, whichever is later, shall forfeit its exclusive franchise rights to that portion of its territory not being served.

(b1)      The Commission shall issue a certificate of public convenience and necessity in accordance with the provisions of Article 6 of this Chapter for natural gas service for all areas of the State for which certificates have not been issued. Issuance of certificates shall be completed by January 1, 1997, and shall be made after a hearing process in which any person capable of providing natural gas service to an area of the State for which no certificate has been issued or for which no application has been made by July 1, 1995, may apply to the Commission to be considered for the issuance of a certificate under the provisions of this subsection. In issuing a certificate for any unfranchised area of the State, the Commission shall consider the timeliness with which each applicant could begin providing adequate, reliable, and economical service to that area, as well as any other criteria the Commission finds to be relevant, and the Commission may issue a certificate covering less than the total area applied for by an applicant. If the Commission issues a certificate covering less than the total area applied for by the applicant, the applicant may refuse the certificate. In the event that the Commission receives no application for issuance of a certificate for service to a particular area of the State, or in the event a certificate for service to a particular area is not awarded for any reason, the Commission shall issue a certificate for that area to a person or persons to whom a certificate has already been issued.

(c)        Within 180 days after all local distribution companies have filed their initial or biennial update reports, the Commission and the Public Staff shall independently provide analyses and summaries of those reports, together with status reports of natural gas service in the State, to the Joint Legislative Utility Review Committee. (1989, c. 338, s. 1; 1993 (Reg. Sess., 1994), c. 560, s. 1; 1995, c. 216, s. 1; c. 271, s. 1.)



§ 62-36B. Regulation of natural gas service agreements.

§ 62‑36B.  Regulation of natural gas service agreements.

Whenever the Commission, after notice and hearing, finds that additional natural gas service agreements (including "backhaul" agreements) with interstate or intrastate pipelines will provide increased competition in North Carolina's natural gas industry and (i) will likely result in lower costs to consumers without substantially increasing the risks of service interruptions to customers, or (ii) will substantially reduce the risks of service interruptions without unduly increasing costs to consumers, the Commission may enter and serve an order directing the franchised natural gas local distribution company to negotiate in good faith to enter into such service agreements within a reasonable time.  In considering costs to consumers under this section, the Commission may consider both short‑term and long‑term costs. (1989 (Reg. Sess., 1990), c. 962, s. 5.)



§ 62-37. Investigations.

§ 62‑37.  Investigations.

(a)        The Commission may, on its own motion and whenever it may be necessary in the performance of its duties, investigate and examine the condition and management of public utilities or of any particular public utility. In conducting such investigation the Commission may proceed either with or without a hearing as it may deem best, but shall make no order without affording the parties affected thereby notice and hearing.

(b)        If after such an investigation, or investigation and hearing, the Commission, in its discretion, is of the opinion that the public interest shall be served by an appraisal of any properties in question, the investigation of any particular construction, the audit of any accounts or books, the investigation of any contracts, or the practices, contracts or other relations between the public utility in question and any holding or finance agency with which such public utility may be affiliated, it shall be the duty of the Commission to report its findings and recommendation to the Governor and Council of State with request for an allotment from the Contingency and Emergency Fund to defray the expense thereof, which may be granted as provided by law for expenditures from such fund or may be denied. Provided, however, that the Commission is authorized to order any such appraisal, investigations, or audit to be undertaken by a competent, qualified, and independent firm selected by the Commission, the cost of such appraisal, investigation or audit to be borne by the public utility in question. Notwithstanding any other provisions of this Chapter, the Commission is authorized to initiate a full and complete  management audit of any public utility company once every five years,  by a competent, qualified, and independent firm, such audit to thoroughly examine the efficiency and effectiveness of management decisions among other factors as directed by the Commission. The cost of such audit is to be borne by the particular public utility subject to the audit; provided, however, that carriers subject to regulation by and auditing of the Interstate Commerce Commission shall not be required to bear the expense of additional audit of accounts or management audit required hereunder. (1931, c. 455; 1933, c. 134, s. 8; c. 307, s. 16; 1941, c. 97; 1963, c. 1165, s. 1; 1975, c. 867, s. 4.)



§ 62-38. Power to regulate public utilities in municipalities.

§ 62‑38.  Power to regulate public utilities in municipalities.

The Commission shall have the same power and authority to regulate the operation of privately owned public utilities within municipalities as it has to regulate such public utilities operating outside of municipalities, with the exception of the rights of such municipalities to grant franchises for such operation under G.S. 160A‑319, and such public utilities shall be subject to the provisions of this Chapter in the same manner as public utilities operating outside municipalities. (1917, c. 136, subch. 3, s. 3; C.S., ss. 2783, 2784, 2785; 1933, c. 134, s. 8; 1941, c. 97; 1963, c. 1165, s. 1; 1989, c. 770, s. 11.)



§ 62-39. To regulate crossings of telephone, telegraph, electric power lines and pipelines and rights-of-way of railroads and other utilities by another utility.

§ 62‑39.  To regulate crossings of telephone, telegraph, electric power lines and pipelines and rights‑of‑way of railroads and other utilities by another utility.

(a)        The Commission, upon its own motion or upon petition of any public utility or upon petition of the North Carolina Rural Electrification Authority on behalf of any electric membership corporation, shall have the power and authority, after notice and hearing, to order that the lines and right‑of‑way of any public utility or electric membership corporation may be crossed by any other public utility or electric membership corporation. The Commission, in all such cases, may require any such crossings to be constructed and maintained in a safe manner and in accord with accepted and approved standards of safety and may prescribe the manner in which such construction shall be done.

(b)        The Commission shall also have the power and authority to discontinue and prohibit such crossings where they are unnecessary and can reasonably be avoided and to order changes in existing crossings when deemed necessary.

(c)        In all cases in which the Commission orders such crossings to be made or changed and when the parties affected cannot agree upon the cost of the construction of such crossings or the damages to be paid to one of the parties for the privilege of crossing the lines of such party, it shall be the duty of the Commission to apportion the cost of such construction and to fix the damage, if any, to be paid and to apportion the damages, if any, among the parties in such manner as may be just and equitable.

(d)        This section shall not be construed to limit the right of eminent domain conferred upon public utilities and electric membership corporations by the laws of this State or to limit the right and duty conferred by law with respect to crossing of railroads and highways or railroads crossing railroads, but the duty imposed and the remedy given by this section shall be in addition to other duties and remedies now prescribed by law. Any party shall have the right of appeal from any final order or decision or determination of the Commission as provided by law for appeals from orders or decisions or final determinations of the Commission. (1913, c. 130, s. 1; C.S., s. 1052; 1933, c. 134, s. 8; 1941, c. 97; 1949, c. 1029, s. 1; 1963, c. 1165, s. 1.)



§ 62-40. To hear and determine controversies submitted.

§ 62‑40.  To hear and determine controversies submitted.

When a public utility embraced in this Chapter has a controversy with another person and all the parties to such controversy agree in writing to submit such controversy to the Commission as arbitrator, the Commission shall act as such, and after due notice to all parties interested shall proceed to hear the same, and its award shall be final. Such award in cases where land or an interest in land is concerned shall immediately be certified to the clerk of the superior court of the county or counties in which said land, or any part thereof, is situated, and shall by such clerk be docketed in the judgment docket for such county, and from such docketing shall have the same effect as a judgment of the superior court for such county. Parties may appear in person or by attorney before such arbitrator. (1899, c. 164, s. 25; Rev., s. 1073; C.S., s. 1059; 1933, c. 134, s. 8; 1941, c. 97; 1963, c. 1165, s. 1.)



§ 62-41. To investigate accidents involving public utilities; to promote general safety program.

§ 62‑41.  To investigate accidents involving public utilities; to promote general safety program.

The Commission may conduct a program of accident prevention and public safety covering all public utilities with special emphasis on highway safety and transport safety and may investigate the causes of any accident on a highway involving a public utility. Any information obtained upon such investigation shall be reduced to writing and a report thereof filed in the office of the Commission, which shall be subject to public inspection but such report shall not be admissible in evidence in any civil or criminal proceeding arising from such accident. The Commission may adopt reasonable rules and regulations for the safety of the public as affected by public utilities and the safety of public utility employees. The Commission shall cooperate with and coordinate its activities for public utilities with similar programs of the Division of Motor Vehicles, the Insurance Department, the Industrial Commission and other organizations engaged in the promotion of highway safety and employee safety. (1899, c. 164, s. 24; Rev., s. 1065; C.S., s. 1061; 1933, c. 134, s. 8; 1941, c. 97; 1963, c. 1165, s. 1; 1975, c. 716, s. 5; 1995 (Reg. Sess., 1996), c. 673, s. 2.)



§ 62-42. Compelling efficient service, extensions of services and facilities, additions and improvements.

§ 62‑42.  Compelling efficient service, extensions of services and facilities, additions and improvements.

(a)        Except as otherwise limited in this Chapter, whenever the Commission, after notice and hearing had upon its own motion or upon complaint, finds:

(1)        That the service of any public utility is inadequate, insufficient or unreasonably discriminatory, or

(2)        That persons are not served who may reasonably be served, or

(3)        That additions, extensions, repairs or improvements to, or changes in, the existing plant, equipment, apparatus, facilities or other physical property of any public utility, of any two or more public utilities ought reasonably to be made, or

(4)        That it is reasonable and proper that new structures should be erected to promote the security or convenience or safety of its patrons, employees and the public, or

(5)        That any other act is necessary to secure reasonably adequate service or facilities and reasonably and adequately to serve the public convenience and necessity,

the Commission shall enter and serve an order directing that such additions, extensions, repairs, improvements, or additional services or changes shall be made or affected within a reasonable time prescribed in the order. This section shall not apply to terminal or terminal facilities of motor carriers of property.

(b)        If such order is directed to two or more public utilities, the utilities so designated shall be given such reasonable time as the Commission may grant within which to agree upon the portion or division of the cost of such additions, extensions, repairs, improvements or changes which each shall bear. If at the expiration of the time limited in the order of the Commission, the utility or utilities named in the order shall fail to file with the Commission a statement that an agreement has been made for division or apportionment of the cost or expense, the Commission shall have the authority, after further hearing in the same proceeding, to make an order fixing the portion of such cost or expense to be borne by each public utility affected and the manner in which the same shall be paid or secured.

(c)        For the purpose of this section, "public utility" shall include any electric membership corporation operating within this State. (1933, c. 307, s. 10; 1949, c. 1029, s. 2; 1963, c. 1165, s. 1; 1965, c. 287, s. 6; 1985, c. 676, s. 7.)



§ 62-43. Fixing standards, classifications, etc.; testing service.

§ 62‑43.  Fixing standards, classifications, etc.; testing service.

(a)        The Commission may, after notice and hearing, had upon its own motion or upon complaint, ascertain and fix just and reasonable standards, classifications, regulations, practices, or service to be furnished, imposed, observed or followed by any or all public utilities; ascertain and fix adequate and reasonable standards for the measurement of quantity, quality, pressure, initial voltage or other condition pertaining to the supply of the product, commodity or service furnished or rendered by any and all public utilities; prescribe reasonable regulations for the examination and testing of such product, commodity or service and for the measurement thereof; establish or approve reasonable rules, regulations, specifications and standards to secure the accuracy of all meters and appliances for measurement; and provide for the examination and testing of any and all appliances used for the measurement of any product, commodity or service of any public utility.

(b)        The Commission shall fix, establish and promulgate standards of quality and safety for gas furnished by a public utility and prescribe rules and regulations for the enforcement of and obedience to the same. (1919, c. 32; C.S., s. 1055; 1933, c. 134, s. 8; c. 307, s. 11; 1941, c. 97; 1963, c. 1165, s. 1.)



§ 62-44. Commission may require continuous telephone lines.

§ 62‑44.  Commission may require continuous telephone lines.

The Commission may, upon its own motion or upon written complaint by any person, after notice and hearing, require any two or more telephone or telegraph utilities to establish and maintain through lines within the State between two or more localities, which cannot be communicated with or reached by the lines of either utility alone, where the lines or wires of such utilities form a continuous line of communication, or could be made to do so by the construction and maintenance of suitable connections or the joint use of equipment, or the transfer of messages at common points. The rate for such service shall be just and reasonable and the Commission shall have power to establish the same, and declare the portion thereof to which each utility affected thereby is entitled and the manner in which the same must be secured and paid. All necessary construction, maintenance and equipment in order to establish such service shall be constructed and maintained in such manner and under such rules, with such divisions of expense and labor, as may be required by the Commission. (1933, c. 307, s. 9; 1963, c. 1165, s. 1.)



§ 62-45. Determination of cost and value of utility property.

§ 62‑45.  Determination of cost and value of utility property.

The Commission, after notice and hearing, may ascertain and fix the cost or value, or both, of the whole or any part of the property of any public utility insofar as the same is material to the exercise of the jurisdiction of the Commission, make revaluations from time to time, and ascertain the cost of all new construction, extensions and additions to the property of every public utility. (1933, c. 307, s. 12; 1963, c. 1165, s. 1.)



§ 62-46. Water gauging stations.

§ 62‑46.  Water gauging stations.

The Commission may require the location, establishment, maintenance and operation of any water gauging station which it finds is needed in the State over and above those required by federal agencies, and the Commission may cooperate with federal and other State agencies as to the location, construction and reports and the results of operation of such station. (1933, c. 307, s. 33; 1963, c. 1165, s. 1.)



§ 62-47. Reports from municipalities operating own utilities.

§ 62‑47.  Reports from municipalities operating own utilities.

Every municipality furnishing gas, electricity or telephone service shall make an annual report to the Commission, verified by the oath of the general manager or superintendent thereof, on the same forms as provided for reports of public utilities, giving the same information as required of public utilities. (1933, c. 307, s. 34; 1963, c. 1165, s. 1.)



§ 62-48. Appearance before courts and agencies.

§ 62‑48.  Appearance before courts and agencies.

(a)        The Commission is authorized and empowered to initiate or appear in such proceedings before federal and State courts and agencies as in its opinion may be necessary to secure for the users of public utility service in this State just and reasonable rates and service; provided, however, that the Commission shall not appear in any State appellate court in support of any order or decision of the Commission entered in a proceeding in which a public utility had the burden of proof.

(b)        The Commission may, when appearing before federal courts and agencies on behalf of the using and consuming public in matters relating to the wholesale rates and supply of natural gas, employ, subject to the approval of the Governor, private legal counsel and be reimbursed for any resulting legal fees and costs from past and future refunds received by the North Carolina natural gas distribution companies, and may establish procedures for those natural gas distribution companies to set aside reasonable amounts of those refunds for this purpose. The Commission is also authorized to establish procedures whereby the State may be reimbursed from past and future refunds received by the North Carolina natural gas distribution companies for travel expenses incurred by staff members of the Commission and Public Staff designated to provide assistance to the Commission's private legal counsel in natural gas matters before federal courts and agencies. (1899, c. 164, s. 14; Rev., s. 1110; 1907, c. 469, s. 5; C.S., s. 1075; 1929, c. 235; 1933, c. 134, s. 8; 1941, c. 97; 1963, c. 1165, s. 1; 1977, c. 468, s. 11; 1985, c. 312, s. 1; 1985 (Reg. Sess., 1986), c. 1014, s. 233.)



§ 62-49. Publication of utilities laws.

§ 62‑49.  Publication of utilities laws.

The Commission is authorized and directed to secure publication of all North Carolina laws affecting public utilities, together with the Commission rules and regulations, in an annotated edition, and the Commission may adopt rules for distribution of said publication, and shall publish biennial supplements to said utilities laws containing all amendments and additions thereto, and may republish said laws at such times as may be reasonable and necessary. (1963, c. 1165, s. 1; 1967, c. 1133.)



§ 62-50. Safety standards for gas pipeline facilities.

§ 62‑50.  Safety standards for gas pipeline facilities.

(a)        The Commission may promulgate and adopt safety standards for the operation of natural gas pipeline facilities in North Carolina. These safety standards shall apply to the pipeline facilities of gas utilities and pipeline carriers under franchise from the Utilities Commission and to pipeline facilities of other gas operators, as defined in subsection (g) of this section. The Commission shall require that all gas operators file with the Commission reports of all accidents occurring in connection with the operation of their gas pipeline facilities located in North Carolina. The Commission may require that all gas operators file with the Commission copies of their construction, operation, and maintenance standards and procedures, and any amendments thereto, and such other information as may be necessary to show compliance with the safety standards promulgated by the Commission. Where the Commission has reason to believe that any gas operator is not in compliance with the Commission's safety standards, the Commission may, after notice and hearing, order that gas operator to take such measures as may be necessary to comply with the standards. The Commission may require all gas operators to furnish engineering reports showing that their pipeline facilities are in safe operating condition and are being operated in conformity with the Commission's safety standards.

(b)        The Commission is hereby authorized to enter into agreements with the United States department of Transportation and other federal agencies and with other states or public utilities commissions of other states for the regulation of natural gas pipelines located within the State of North Carolina and upon the execution of such cooperative agreements, the Commission is authorized to utilize Commission personnel for inspection, investigation, and regulation of safety standards for interstate and intrastate natural gas pipelines in North Carolina, and to share in the cost of such regulation with other agencies having duties with respect to the regulation of said natural gas pipelines, and to receive funds from the United States Department of Transportation for such regulation. The Commission may use Commission personnel to inspect and investigate all gas incidents, facilities, and records kept pursuant to the provision of 49 Code of Federal Regulations, Parts 191, 192, and 193, and to cooperate with other state and federal agencies in determining the probable cause or cause or causes of gas incidents. Any information obtained during an investigation of a gas incident shall be reduced to writing and a report containing that information shall be filed with the Chief Clerk of the Commission and the report shall be subject to public inspection but the report shall not be admissible in evidence in any civil or criminal proceeding arising from the incident.

(c)        The Utilities Commission is hereby authorized to enter into cooperative agreements for inspection of all natural gas pipelines of North Carolina to the end that the Utilities Commission may enter into agreements with the United States Department of Transportation or other federal or state agencies to regulate and inspect the safety standards for all natural gas pipelines in the State of North Carolina, including interstate natural gas pipelines.

(d)        Any person who violates any provision of this section, or any regulation of the Utilities Commission issued thereunder, shall be subject to a civil penalty for each violation for each day that the violation continues.  The maximum penalty for each day of a violation and for all the days of a continuing violation may not exceed the maximum penalties that would apply if the penalties had been imposed under 49 U.S.C. Appx. § 1679a(a) by the Secretary of the United States Department of Transportation.  Penalties assessed under this subsection shall be credited to the General Fund as nontax revenue.

(e)        Any action for civil penalty or any claim for said penalty may be compromised by the Utilities Commission and settled for an agreed amount.  In determining the amount of the penalty imposed in civil action, or the amount agreed upon in compromise, the amount of the penalty shall be considered in relation to the size of the business of the person charged, the gravity of the violation, and the good faith of the person charged in attempting to achieve compliance, after any prior notification of a violation.  The amount of the penalty, when finally determined in a civil action, or the amount agreed upon in compromise, may be deducted from any sums owing by the State to the person charged, or may be collected as in the case of any judgment in a civil action in the State courts.

(f)         The General Court of Justice of North Carolina is authorized to issue court orders, restraining orders, injunctions and other processes of the court in actions by the Utilities Commission to enforce the provisions of this Chapter relating to gas pipeline safety, and the Commission is authorized to bring actions in said court, including actions for mandatory injunctions, restraining orders, temporary restraining orders, penalties, damages and such other relief as may be necessary to secure compliance with the provisions of this section and regulations of the Commission duly enacted and adopted hereunder relating to gas pipeline safety.  This provision is in addition to other powers of the Commission and the courts in relation to the enforcement of provisions of this Chapter in the courts, and shall not limit the present powers of the Commission in bringing actions in the courts for enforcement of other provisions of this Chapter.

(g)        For the purpose of this section, "gas operators" include gas utilities and gas pipeline carriers operating under a franchise from the Utilities Commission, municipal corporations operating municipally owned gas distribution systems, regional natural gas districts organized and operated pursuant to Article 28 of Chapter 160A of the General Statutes, and public housing authorities and any person operating apartment complexes or mobile home parks that distribute or submeter natural gas to their tenants.  This section does not confer any other jurisdiction over municipally owned gas distribution systems, regional natural gas districts, public housing authorities or persons operating apartment complexes or mobile home parks. (1967, c. 1134, s. 1; 1969, c. 646; 1971, cc. 549, 1145; 1979, c. 269, s. 1; 1989, c. 481, ss. 1, 2; 1993, c. 189, s. 1; 1997‑426, s. 9.)



§ 62-51. To inspect books and records of corporations affiliated with public utilities.

§ 62‑51.  To inspect books and records of corporations affiliated with public utilities.

Members of the Commission, Commission staff, and public staff are hereby authorized to inspect the books and records of corporations affiliated with public utilities regulated by the Utilities Commission under the provisions of this Chapter, including parent corporations and subsidiaries of parent corporations. This authorization shall extend to all reasonably necessary inspection of all books and records of account and agreements and transactions between public utilities doing business in North Carolina and their affiliated corporations where such records relate either directly or indirectly to the provision of intrastate service by the utility. The right to inspect such books and records shall apply both to books and records in the State of North Carolina and such books and records located outside of the State of North Carolina. If any such affiliated corporation shall refuse to permit such inspection of its books and records and its transactions with public utilities doing business in North Carolina, the Utilities Commission is empowered to order the public utility regulated in North Carolina to show cause why it should not secure from its affiliated corporation such books and records for inspection in North Carolina or why their franchise to operate as a public utility in North Carolina should not be cancelled. (1969, c. 764, s. 1; 1977, c. 468, s. 12.)



§ 62-52. Interruption of service.

§ 62‑52.  Interruption of service.

The Utilities Commission may adopt appropriate rules and regulations which would allow public utilities to temporarily interrupt service when a structure is moved by the owner of such structure (or by a licensed mover authorized and acting on behalf of the owner) over or along public roads or streets and there are public utility facilities in place which would impede the movement of such structure. Such rules and regulations shall require:

(1)        The owner to demonstrate that the public health and safety of the utility's customers and that of the general public will not be affected by the interruption of such service,

(2)        That the inconvenience to said customers and the general public can be fully anticipated and reduced to a minimum,

(3)        The utility cooperate with the owner in furnishing information relative to (1) and (2), and

(4)        An initial application fee be paid the utility toward its cost to be incurred in investigating and planning.

Should the owner and the public utility be unable to agree on a practical procedure and/or the direction to follow in overcoming the impeding facilities in order that the public health and safety of the utility's customers and that of the general public will not be affected, then and in such event the owner may petition the Utilities Commission to require the utility to temporarily interrupt its service to its customers by disconnecting the impeding facilities, provided the owner can demonstrate to the satisfaction of the Commission that the public health and safety of the utility's customers and that of the general public will not be affected by such interruption of service and that the public utility was unreasonable in the procedure, direction and cost proposed to the owner to overcome the impeding facility.

In any event, the owner of said structure shall reimburse the utility its full cost involved in such disconnection and reconnection including but not limited to planning, engineering, notification and administrative costs, labor, material and equipment. Should the impeding facility be overcome other than by disconnection, the owner shall nevertheless reimburse the utility its full cost related thereto. (1981 (Reg. Sess., 1982), c. 1186, s. 1.)



§ 62-53. Electric membership corporation subsidiaries.

§ 62‑53.  Electric membership corporation subsidiaries.

In addition to any other authority granted to the Commission in this Chapter, the Commission shall have the authority to regulate electric membership corporations as provided in G.S. 117‑18.1. (1999‑180, s. 4.)



§ 62-54. Notification of opportunity to object to telephone solicitation.

§ 62‑54.  Notification of opportunity to object to telephone solicitation.

The Commission shall require each local exchange company and each competing local provider certified to do business in North Carolina to notify all telephone subscribers who subscribe to residential service from that company of the provisions of Article 4 of Chapter 75 of the General Statutes and of the federal laws and regulations allowing consumers to object to receiving telephone solicitations. The notification shall be drafted pursuant to G.S. 75‑102(m), shall be distributed at least annually, and shall be distributed by one of the following methods: bill insert or bill message, direct mail, or e‑mail when the subscriber has affirmatively selected e‑mail as a means of notification. The Commission shall also ensure that this information is printed in a clear, conspicuous manner in the consumer information pages of each telephone directory distributed to residential customers.  (2000‑161, s. 3; 2003‑411, s. 5; 2009‑122, s. 2.)



§§ 62-55 through 62-59. Reserved for future codification purposes.

§§ 62‑55 through 62‑59.  Reserved for future codification purposes.



§ 62-60. Commission acting in judicial capacity; administering oaths and hearing evidence; decisions; quorum.

Article 4.

Procedure Before the Commission.

§ 62‑60.  Commission acting in judicial capacity; administering oaths and hearing evidence; decisions; quorum.

For the purpose of conducting hearings, making decisions and issuing orders, and in formal investigations where a record is made of testimony under oath, the Commission shall be deemed to exercise functions judicial in nature and shall have all the powers and jurisdiction of a court of general jurisdiction as to all subjects over which the Commission has or may hereafter be given jurisdiction by law. The commissioners and members of the Commission's staff designated and assigned as examiners shall have full power to administer oaths and to hear and take evidence. The Commission shall render its decisions upon questions of law and of fact in the same manner as a court of record. A majority of the commissioners shall constitute a quorum, and any order or decision of a majority of the commissioners shall constitute the order or decision of the Commission, except as otherwise provided in this Chapter. (1949, c. 989, s. 1; 1963, c. 1165, s. 1.)



§ 62-60.1. Commission to sit in panels of three.

§ 62‑60.1.  Commission to sit in panels of three.

(a)        The Utilities Commission shall sit in panels of three commissioners each unless the chairman by order shall set the proceeding for hearing by the full Commission.

(b)        Any order or decision made unanimously by a panel of three commissioners shall constitute the order or decision of the Commission, except as otherwise provided in this Chapter; provided, however, that upon motion of any three commissioners not sitting on the panel, made within 10 days of issuance of such order or decision of the panel, with notice to parties of record, the order or decision of the panel shall thereby be stayed and the full Commission shall review the order or decision of the panel and shall within 30 days of  said motion either affirm or modify the order or decision of the panel or remand the matter to the panel for further proceedings; provided that the foregoing shall not limit the right of parties to seek review of such order or decision under G.S. 62‑90.

(c)        In the event an order or decision of the panel of three is not made unanimously, such order or decision shall be a recommended order only, subject to review by the full Commission, with all commissioners eligible to participate in the final arguments and decision. Review shall take place in accordance with the provisions of G.S. 62‑78 and the Commission shall decide the matter in controversy and make appropriate order or decision thereon within 60 days of the date of the recommended order. If within the filing period specified by the panel no exception has been filed by a party, or if the Commission within the same period has not advised the parties that it will conduct a review upon its own motion, the recommended order or decision shall become the final order or decision of the Commission. Nothing in this section shall amend or repeal the provisions of G.S. 62‑134.

(d)        This section shall become effective July 1, 1975, and shall not affect the utilization of or the procedures outlined for utilization of a hearing commissioner or a hearing examiner as provided for elsewhere in Chapter 62. (1975, c. 243, s. 4; 1977, c. 468, s. 13.)



§ 62-61. Witnesses; production of papers; contempt.

§ 62‑61.  Witnesses; production of papers; contempt.

The Commission shall have the same power to compel the attendance of witnesses, require the examination of persons and parties, and compel the production of books and papers, and punish for contempt, as by law is conferred upon the superior courts. (1949, c. 989, s. 1; 1963, c. 1165, s. 1.)



§ 62-62. Issuance and service of subpoenas.

§ 62‑62.  Issuance and service of subpoenas.

All subpoenas for witnesses to appear before the Commission, a division of the Commission or a hearing commissioner or examiner and notice to persons or corporations, shall be issued by the Commission or its chief clerk or a deputy clerk and be directed to any sheriff or other officer authorized by law to serve process issued out of the superior courts, who shall execute the same and make due return thereof as directed therein, under the penalties prescribed by law for a failure to execute and return the process of any court. The Commission shall have the authority to require the applicant for a subpoena for persons and documents to make a reasonable showing that the evidence of such persons or documents will be material and relevant to the issue in the proceeding. (1949, c. 989, s. 1; 1963, c. 1165, s. 1; 1995, c. 379, s. 14(c).)



§ 62-63. Service of process and notices.

§ 62‑63.  Service of process and notices.

The chief clerk, a deputy clerk, or any authorized agent of the Commission may serve any notice issued by it and his return thereof shall be evidence of said service; and it shall be the duty of the sheriffs and all officers authorized by law to serve process issuing out of the superior courts, to serve any process, subpoenas and notices issued by the Commission, and such officers shall be entitled to the same fees as are prescribed by law for serving similar papers issuing from the superior court. Service of notice of all hearings, investigations and proceedings by the Commission may be made upon any person upon whom a summons may be served in accordance with the provisions governing civil actions in the superior courts of this State, and may be made personally by an authorized agent of the Commission or by mailing in a sealed envelope, registered, with postage prepaid, or by certified mail. (1949, c. 989, s. 1; 1957, c. 1152, s. 2; 1963, c. 1165, s. 1.)



§ 62-64. Bonds.

§ 62‑64.  Bonds.

All bonds or undertakings required to be given by any of the provisions of this Chapter shall be payable to the State of North Carolina, and may be sued on as are other undertakings which are payable to the State. (1949, c. 989, s. 1; 1963, c. 1165, s. 1.)



§ 62-65. Rules of evidence; judicial notice.

§ 62‑65.  Rules of evidence; judicial notice.

(a)        When acting as a court of record, the Commission shall apply the rules of evidence applicable in civil actions in the superior court, insofar as practicable, but no decision or order of the Commission shall be made or entered in any such proceeding unless the same is supported by competent material and substantial evidence upon consideration of the whole record. Oral evidence shall be taken on oath or affirmation. The rules of privilege shall be effective to the same extent that they are now or hereafter recognized in civil actions in the superior court. The Commission may exclude incompetent, irrelevant, immaterial and unduly repetitious or cumulative evidence. All evidence, including records and documents in the possession of the Commission of which it desires to avail itself, shall be made a part of the record in the case by definite reference thereto at the hearing. Any party introducing any document or record in evidence by reference shall bear the expense of all copies required for the record in the event of an appeal from the Commission's order. Every party to  a proceeding shall have the right to call and examine witnesses, to introduce exhibits, to cross‑examine opposing witnesses on any matter relevant to the issues, to impeach any witness regardless of which party first called such witness to testify and to rebut the evidence against him. If a party does not testify in his own behalf, he may be called and examined as if under cross‑examination.

(b)        The Commission may take judicial notice of its decisions, the annual reports of public utilities on file with the Commission, published reports of federal regulatory agencies, the decisions of State and federal courts, State and federal statutes, public information and data published by official State and federal agencies and reputable financial reporting services, generally recognized technical and scientific facts within the Commission's specialized knowledge, and such other facts and evidence as may be judicially noticed by justices and judges of the General Court of Justice. When any Commission decision relies upon such judicial notice of material facts not appearing in evidence, it shall be so stated with particularity in such decision and any party shall, upon petition filed within 10 days after service of the decision, be afforded an opportunity to contest the purported facts noticed or show to the contrary in a rehearing set with proper notice to all parties; but the Commission may notify the parties before or during the hearing of facts judicially noticed, and afford at the hearing a reasonable opportunity to contest the purported facts noticed, or show to the contrary. (1949, c. 989, s. 1; 1959, c. 639, s. 2; 1963, c. 1165, s. 1; 1973, c. 108, s. 21.)



§ 62-66. Depositions.

§ 62‑66.  Depositions.

The Commission or any party to a proceeding may take and use depositions of witnesses in the same manner as provided by law for the taking and use of depositions in civil actions in the superior court. (1949, c. 989, s. 1; 1963, c. 1165, s. 1.)



§ 62-67. Repealed by Session Laws 1981, c. 193, s. 1.

§ 62‑67.  Repealed by Session Laws 1981, c. 193, s. 1.



§ 62-68. Use of affidavits.

§ 62-68.  Use of affidavits.

At any time, 10 or more days prior to a hearing or a continued hearing, any party or the Commission may send by registered or certified mail or deliver to the opposing parties a copy of any affidavit proposed to be used in evidence, together with the notice as herein provided. Unless an opposing party or the Commission at least five days prior to the hearing, if the affidavit and notice are received at least 20 days prior to such hearing, otherwise at any time prior to or during such hearing, sends by registered or certified mail or delivers to the proponent a request to cross-examine the affiant at the hearing, the right to cross-examine such affiant is waived and the affidavit, if introduced in evidence, shall be given the same effect as if the affiant had testified orally. If an opportunity to cross-examine an affiant at the hearing is not afforded after request therefor is made as herein provided, the affidavit shall not be received in evidence. The notice accompanying the affidavit shall set forth the name and address of the affiant and shall contain a statement that the affiant will not be called to testify orally and will not be subject to cross-examination unless the opposing parties or the Commission demand the right of cross-examination by notice mailed or delivered to the proponent at least five days prior to the hearing if the notice and affidavit are received at least 20 days prior to such hearing, otherwise at any time prior to or during such hearing. (1949, c. 989, s. 1; 1957, c. 1152, s. 3; 1963, c. 1165, s. 1.)



§ 62-69. Stipulations and agreements; prehearing conference.

§ 62‑69.  Stipulations and agreements; prehearing conference.

(a)        In all contested proceedings the Commission, by prehearing conferences and in such other manner as it may deem expedient and in the public interest, shall encourage the parties and their counsel to make and enter stipulations of record for the following purposes:

(1)        Eliminating the necessity of proof of all facts which may be admitted and the authenticity of documentary evidence,

(2)        Facilitating the use of exhibits, and

(3)        Clarifying the issues of fact and law.

The Commission may make informal disposition of any contested proceeding by stipulation, agreed settlement, consent order or default.

(b)        Unless otherwise provided in the Commission's rules of practice and procedure, such prehearing conferences may be ordered by the Commission or requested by any party to a proceeding in substantially the same manner, and with substantially the same subsequent procedure, as provided by law for the conduct of pretrial hearings in the superior court. (1949, c. 989, s. 1; 1963, c. 1165, s. 1.)



§ 62-70. Ex parte communications.

§ 62‑70.  Ex parte communications.

(a)        In all matters and proceedings pending on the Commission's formal docket, with adversary parties of record, all communications or contact of any nature whatsoever between any party and the Commission or any of its members, or any hearing examiner assigned to such docket, whether verbal or written, formal or informal, which pertains to the merits of such matter or proceeding, shall be made only with full knowledge of, or notice to, all other parties of record. All parties shall have an opportunity to be informed fully as to the nature of such communication and to be present and heard with respect thereto. In all matters and proceedings which are judicial in nature, it is the specific intent of this section that all members of the Commission shall conduct all trials, hearings and proceedings before them in the manner and in accordance with the judicial standards applicable to judges of the General Court of Justice, as provided in Chapter 7A of the General Statutes, and upon the initiation of any such proceedings, and particularly during the trial or hearing thereof, there shall be no communications or contacts of any nature, including telephone communications, written correspondence, or direct office conferences, between any party or such party's attorney and any member of the Commission or any hearing examiner, without all other parties to such proceeding having full notice and opportunity to be present and heard with respect to any such contact or communication.

Any commissioner who knowingly receives any such communication or contact during such proceeding and who fails promptly to report the same to the Attorney General, or who otherwise violates any of the provisions of this subsection shall be liable to impeachment. Any examiner who knowingly receives any such communication or contact during such proceeding and who fails promptly to report the same to the Attorney General or who otherwise violates any of the provisions of this subsection shall be subject to dismissal from employment for cause.

(b)        In the event any such communication or contact shall be received by the Commission or any commissioner or any hearing examiner assigned to such docket without such knowledge or notice to all other parties, the Commission shall immediately cause a formal record of such violation to be made in its docket and thereafter no ruling or decision shall be made in favor of such violating party until the aggrieved party shall waive such violation or the Commission shall find as a fact that such party was not prejudiced thereby or that any such prejudice, if present, has been removed.

(c)        Any contacts or communications made in violation of this section which are not recorded by the Commission may be recorded by notice to the Commission by any aggrieved party and, unless the Commission shall find that such violation did not in fact occur, such recording shall have the same effect as if done by the Commission.

(d)        In matters not under this section, the Commission may secure information and receive communications ex parte, it being the purpose  of this section to protect adversary interests where they exist but not otherwise to restrict unduly the administrative and legislative functions of the Commission.

(e)        This section shall not modify any notice required in the case of pleadings and proceedings which are subject to other requirements of notice to parties of record, whether by statute or by rule of the Commission, and the Commission may adopt reasonable rules to coordinate this section with such other requirements.

(f)         In addition to the foregoing provisions regarding contacts with members of the Commission and hearing examiners, if any party of record, including the assistant attorney general when he is a party, confers with or otherwise contacts any staff personnel employed by the Commission regarding the merits of a pending proceeding, the staff employee shall promptly forward by regular mail a memorandum of the date and general subject matter of such contact to all other parties of record to the proceeding.

(g)        Notwithstanding the foregoing, no communication by a public utility or by the public staff regarding the level of rates specifically proposed to be charged by a public utility shall be made or directed to the Commission, a member of the Commission, or hearing examiner, except in the form of written tariff, petition, application, pleading, written response, written recommendation, recorded conference, intervention, answer, pleading, sworn testimony and related exhibits, oral argument on the record, or brief. Willful violations of the provisions of this section on the part of any public utility shall subject such public utility to the penalties provided in G.S. 62‑310(a). Willful violations of the provisions of this section by a member of the public staff shall subject such person to dismissal for cause. (1963, c. 1165, s. 1; 1977, c. 468, s. 14; 1979, c. 332, s. 2.)



§ 62-71. Hearings to be public; record of proceedings.

§ 62‑71.  Hearings to be public; record of proceedings.

(a)        All formal hearings before the Commission, a panel of three commissioners, a commissioner or an examiner shall be public, and shall be conducted in accordance with such rules as the Commission may prescribe. A full and complete record shall be kept of all proceedings on any formal hearing, and all testimony shall be taken by a reporter appointed by the Commission. Any party to a proceeding shall be entitled to a copy of the record or any part thereof upon the payment of the reasonable cost thereof as determined by the Commission.

(b)        The Commission in its discretion may approve stenographic or mechanical methods of recording testimony, or a combination of such methods, and a transcript of any such record shall be valid for all purposes, subject to protest and settlement by the Commission.

(c)        The Commission is authorized to provide daily transcripts of testimony in cases of substantial public interest and in other cases where time is an important factor to the parties involved.

(d)        The Commission shall have authority to contract with or employ  on a temporary basis, when deemed necessary by the chairman of the Commission, court reporters in addition to those employed on a full‑time basis by the Commission, for the purpose of recording and transcribing testimony given at hearings before the Commission involving any Class A or B utility. The Commission is authorized to charge the cost of employing such court reporters directly to the involved utility or utilities. (1949, c. 989, s. 1; 1963, c. 1165, s.  1; 1975, c. 243, s. 9; 1981, c. 1022.)



§ 62-72. Commission may make rules of practice and procedure.

§ 62‑72.  Commission may make rules of practice and procedure.

Except as otherwise provided in this Chapter, the Commission is authorized to make and promulgate rules of practice and procedure for the Commission hearings. (1949, c. 989, s. 1; 1963, c. 1165, s. 1.)



§ 62-73. Complaints against public utilities.

§ 62‑73.  Complaints against public utilities.

Complaints may be made by the Commission on its own motion or by any person having an interest, either direct or as a representative of any persons having a direct interest in the subject matter of such complaint by petition or complaint in writing setting forth any act or thing done or omitted to be done by any public utility, including any rule, regulation or rate heretofore established or fixed by or for any public utility in violation of any provision of law or of any order or rule of the Commission, or that any rate, service, classification, rule, regulation or practice is unjust and unreasonable. Upon good cause shown and in compliance with the rules of the Commission, the Commission shall also allow any such person authorized to file a complaint, to intervene in any pending proceeding. The Commission, by rule, may prescribe the form of complaints filed under this section, and may in its discretion order two or more complaints dealing with the same subject matter to be joined in one hearing. Unless the Commission shall determine, upon consideration of the complaint or otherwise, and after notice to the complainant and opportunity to be heard, that no reasonable ground exists for an investigation of such complaint, the Commission shall fix a time and place for hearing, after reasonable notice to the complainant and the utility complained of, which notice shall be not less than 10 days before the time set for such hearing. (1949, c. 989, s. 1; 1963, c. 1165, s. 1.)



§ 62-73.1. Complaints against providers of telephone services.

§ 62‑73.1.  Complaints against providers of telephone services.

(a)        A local exchange company or competing local provider that is unable to resolve a customer complaint shall (i) provide notice to the consumer of the consumer's right to contact the Public Staff of the Commission and (ii) provide to the consumer, in writing, contact information for the Public Staff, including both a toll‑free telephone number and an electronic mail address.

(b)        The Public Staff shall keep a record of all complaints received pertaining to the provider, including the nature of each complaint and the resolution thereof. If the Public Staff determines that it cannot reasonably resolve the matter, the matter shall be referred to the Commission. The standard for review by both the Public Staff and the Commission shall be whether the action or inaction of the provider is reasonable and appropriate.  (2009‑238, s. 5.)



§ 62-74. Complaints by public utilities.

§ 62‑74.  Complaints by public utilities.

Any public utility shall have the right to complain on any of the grounds upon which complaints are allowed to be filed by other parties, and the same procedure shall be adopted and followed as in other cases, except that the complaint and notice of hearing shall be served by the Commission upon such interested persons as it may designate. (1949, c. 989, s. 1; 1963, c. 1165, s. 1.)



§ 62-75. Burden of proof.

§ 62‑75.  Burden of proof.

Except as otherwise limited in this Chapter, in all proceedings instituted by the Commission for the purpose of investigating any rate, service, classification, rule, regulation or practice, the burden of proof shall be upon the public utility whose rate, service, classification, rule, regulation or practice is under investigation to show that the same is just and reasonable. In all other proceedings the burden of proof shall be upon the complainant. (1949, c. 989, s. 1; 1963, c. 1165, s. 1; 1985, c. 676, s. 8.)



§ 62-76. Hearings by Commission, panel of three commissioners, single commissioner, or examiner.

§ 62‑76.  Hearings by Commission, panel of three commissioners, single commissioner, or examiner.

(a)        Except as otherwise provided in this Chapter, any matter requiring a hearing shall be heard and decided by the Commission or shall be referred to a panel of three commissioners or one of the commissioners or a qualified member of the Commission staff as examiner for hearing, report and recommendation of an appropriate order or decision thereon. Subject to the limitations prescribed in this Article, a panel of three commissioners, hearing commissioner or examiner to whom a hearing has been referred by order of the chairman shall have all the rights, duties, powers and jurisdiction conferred by this Chapter upon the Commission. The chairman, in his discretion, may direct any hearing by the Commission or any panel, commissioner or examiner to be held in such place or places within the State as he may determine to be in the public interest and as will best serve the convenience of interested parties. Before any member of the Commission staff enters upon the performance of duties as an examiner, he shall first take, subscribe to and file with the Commission an oath similar to the oath required of members of the Commission.

(b)        Repealed by Session Laws 1975, c. 243, s. 5.

(c)        In all cases in which a pending proceeding shall be assigned to a hearing commissioner, such commissioner shall hear and determine the proceedings and submit his recommended order, but, in the event of a petition to the full Commission to review such recommended order, the hearing commissioner shall take no part in such review, either in hearing oral argument or in consideration of the Commission's decision, but his vote shall be counted in such decision to affirm his original order. (1949, c. 989, s. 1; 1959, c. 639, s. 3; 1963, c. 1165, s. 1; 1975, c. 243, ss. 5, 9, 10.)



§ 62-77. Recommended decision of panel of three commissioners, single commissioner or examiner.

§ 62‑77.  Recommended decision of panel of three commissioners, single commissioner or examiner.

Any report, order or decision made or recommended by a panel of three commissioners, commissioner or examiner with respect to any matter referred for hearing shall be in writing and shall set forth separately findings of fact and conclusions of law and shall be filed with the Commission. A copy of such recommended order, report and findings shall be served upon the parties who have appeared in the proceeding. (1949, c. 989, s. 1; 1963, c. 1165, s. 1; 1975, c. 243, s. 9.)



§ 62-78. Proposed findings, briefs, exceptions, orders, expediting cases, and other procedure.

§ 62‑78.  Proposed findings, briefs, exceptions, orders, expediting cases, and other procedure.

(a)        Prior to each decision or order by the Commission in a proceeding initially heard by it and prior to any recommended decision or order of a panel of three commissioners, commissioner or examiner, the parties shall be afforded an opportunity to submit, within the time prescribed by order entered in the cause, unless further extended by order of the Commission, for the consideration of the Commission, panel, commissioner or examiner, as the case may be, proposed findings of fact and conclusions of law and briefs or, in its discretion, oral arguments in lieu thereof.

(b)        Within the time prescribed by the panel of three commissioners, commissioner, or examiner, the parties shall be afforded an opportunity to file exceptions to the recommended decision or order and a brief in support thereof, provided the time so fixed shall be not less than 15 days from the date of such recommended decision or order. The record shall show the ruling upon each requested finding and conclusion or exception.

(c)        In all proceedings in which a panel of three commissioners, commissioner or examiner has filed a report, recommended decision or order to which exceptions have been filed, the Commission, before making its final decision or order, shall afford the party or parties an opportunity for oral argument. When no exceptions are filed within the time specified to a recommended decision or order, such recommended decision or order shall become the order of the Commission and shall immediately become effective unless the order is stayed or postponed by the Commission; provided, the Commission may, on its own  motion, review any such matter and take action thereon as if exceptions thereto had been filed.

(d)        When exceptions are filed, as herein provided, it shall be the duty of the Commission to consider the same and if sufficient reason appears therefor, to grant such review or make such order or hold or authorize such further hearing or proceeding as may be necessary or proper to carry out the purposes of this Chapter. The Commission, after review, upon the whole record, or as supplemented by a further hearing, shall decide the matter in controversy and make appropriate order or decision thereon.

(e)        The Commission may expedite the hearing and decision of any case if the public interest so requires by the use of pretrial conferences, daily transcripts of evidence, trial briefs, and prompt oral argument, and by granting priority to the hearing and decision of such case. (1949, c. 989, s. 1; 1959, c. 639, s. 4; 1963, c. 1165, s. 1; 1975, c. 243, ss. 9, 10; c. 867, s. 5.)



§ 62-79. Final orders and decisions; findings; service; compliance.

§ 62‑79.  Final orders and decisions; findings; service; compliance.

(a)        All final orders and decisions of the Commission shall be sufficient in detail to enable the court on appeal to determine the controverted questions presented in the proceedings and shall include:

(1)        Findings and conclusions and the reasons or bases therefor upon all the material issues of fact, law, or discretion presented in the record, and

(2)        The appropriate rule, order, sanction, relief or statement of denial thereof.

(b)        A copy of every final order or decision under the seal of the Commission shall be served by registered or certified mail upon the person against whom it runs or his attorney and notice thereof shall be given to the other parties to the proceeding or their attorney. Such order shall take effect and become operative when issued unless otherwise designated therein and shall continue in force either for a period which may be designated therein or until changed or revoked by the Commission. If an order cannot, in the judgment of the Commission, be complied with within the time designated therein, the Commission may grant and prescribe such additional time as in its judgment is reasonably necessary to comply with the order, and may, on application and for good cause shown, extend the time for compliance fixed in its order. (1949, c. 989, s. 1; 1957, c. 1152, s. 4; 1959, c. 639, s. 4; 1961, c. 472, s. 1; 1963, c. 1165, s. 1; 1981, c. 193, s. 2.)



§ 62-80. Powers of Commission to rescind, alter or amend prior order or decision.

§ 62‑80.  Powers of Commission to rescind, alter or amend prior order or decision.

The Commission may at any time upon notice to the public utility and to the other parties of record affected, and after opportunity to be heard as provided in the case of complaints, rescind, alter or amend any order or decision made by it. Any order rescinding, altering or amending a prior order or decision shall, when served upon the public utility affected, have the same effect as is herein provided for original orders or decisions. (1949, c. 989, s. 1; 1963, c. 1165, s. 1.)



§ 62-81. Special procedure in hearing and deciding rate cases.

§ 62‑81.  Special procedure in hearing and deciding rate cases.

(a)        All cases or proceedings, declared to be or properly classified as general rate cases under G.S. 62‑137, or any proceedings which will substantially affect any utility's overall level of earnings or rate of return, shall be set for trial or hearing by the Commission, which trial or hearing shall be set to commence within six months of the institution or filing thereof, and all such cases or proceedings shall be tried or heard and decided, with the issuance of  a final order, by the Commission within nine months of the institution or filing thereof. All such cases or proceedings shall be tried or heard and decided in accordance with the rate‑making procedure set forth in G.S. 62‑133 and such cases shall be given priority over all other cases or proceedings pending before the Commission. In all such cases the Commission shall make a transcript of the evidence and testimony presented and received by it and shall furnish a copy thereof to any party so requesting by the third business day after the taking of such evidence and testimony.

(b)        Any public utility filing or applying for an increase in rates  for electric, telephone, natural gas or water service shall notify its customers proposed to be affected by such increase of such filing by regular mail or by newspaper publications, as directed by the Commission, within 30 days of such filing, which notice shall state that the Commission shall set and shall conduct a trial or hearing with respect to such filing or application within six months of said filing date. All other public utilities shall give such notice in such manner as shall be prescribed by the Commission.

(c)        In cases or proceedings filed with and pending before the Commission, where the total annual revenue requested, or where the total annual revenue increase requested, is less than three hundred thousand dollars ($300,000), even though all or a substantial portion of the rate structure is being initially established or is under review, the chairman of the Commission may refer the proceeding to a panel of three commissioners or to a hearing commissioner or to a hearing examiner for hearing.

(d)        In all proceedings for an increase in rates and all other proceedings declared to be general rate cases under G.S. 62‑137, the Commission shall conduct the hearing or portions of the hearing within the area of the State served by the public utility whose rates are under consideration, provided this subsection shall not apply to proceedings held pursuant to G.S. 62‑134(e) and 62‑133(f).

(e)        Notwithstanding the provisions of this section, application by any public utility for permission and authority to adjust its rates and charges based solely upon the cost of fuel used in the generation or production of electric power shall be determined in accordance with the provisions of G.S. 62‑134(e).

(f)         Notwithstanding the provisions of this section, or other provisions of this Chapter which would otherwise require a hearing, where there is no significant public protest received within 30 days of the publication of notice of a proposed rate change for a water or sewer utility, the Commission may decide the proceeding based on the record without a trial or hearing, provided said utility and all other parties of record have waived their right to any such hearing. Any decision made pursuant to this subsection shall be made in accordance with the provisions of G.S. 62‑133 or 62‑133.1. (1963, c. 1165, s. 1;  1973, c. 1074; 1975, c. 45; c. 243, ss. 6, 9; c. 867, s. 6; 1977, c. 468, s. 15; 1981, c. 193, s. 3; c. 439.)



§ 62-82. Special procedure on application for certificate for generating facility; appeal from award order.

§ 62‑82.  Special procedure on application for certificate for generating facility; appeal from award order.

(a)        Notice of Application for Certificate for Generating Facility; Hearing; Briefs and Oral Arguments.  Whenever there is filed with the Commission an application for a certificate of public convenience and necessity for the construction of a facility for the generation of electricity under G.S. 62‑110.1, the Commission shall require the applicant to publish a notice thereof once a week for four successive weeks in a daily newspaper of general circulation in the county where such facility is proposed to be constructed and thereafter the Commission upon complaint shall, or upon its own initiative may, upon reasonable notice, enter upon a hearing to determine whether such certificate shall be awarded. Any such hearing must be commenced by the Commission not later than three months after the filing of such application, and the procedure for rendering decisions therein shall be given priority over all other cases on the Commission's calendar of hearings and decisions, except rate proceedings referred to in G.S. 62‑81. Such applications shall be heard as provided in G.S. 62‑60.1, and the Commission shall furnish a transcript of evidence and testimony submitted by the end of the second business day after the taking of each day of testimony. The Commission or panel shall require that briefs and oral arguments in such cases be submitted within 30 days after the conclusion of the hearing, and the Commission or panel shall render its decision in such cases within 60 days after submission of such briefs and arguments. If the Commission or panel does not, upon its own initiative, order a hearing and does not receive a complaint within 10 days after the last day of publication of the notice, the Commission or panel shall enter an order awarding the certificate. Notwithstanding this section, applicants for a certificate for solar photovoltaic facilities of 10 kilowatts or less are exempt from the requirement to publish public notice in newspapers.

(b)        Compensation for Damages Sustained by Appeal from Award of Certificate under G.S. 62‑110.1; Bond Prerequisite to Appeal.  Any party or parties opposing, and appealing from, an order of the Commission which awards a certificate under G.S. 62‑110.1 shall be obligated to recompense the party to whom the certificate is awarded, if such award is affirmed upon appeal, for the damages, if any, which such party sustains by reason of the delay in beginning the construction of the facility which is occasioned by the appeal, such damages to be measured by the increase in the cost of such generating facility (excluding legal fees, court costs, and other expenses incurred in connection with the appeal). No appeal from any order of the Commission which awards any such certificate may be taken by any party opposing such award unless, within the time limit for filing notice of appeal as provided for in G.S. 62‑90, such party shall have filed with the Commission a bond with sureties approved by the Commission, or an undertaking approved by the Commission, in such amount as the Commission determines will be reasonably sufficient to discharge the obligation hereinabove imposed upon such appealing party. The Commission may, when there are two or more such appealing parties, permit them to file a joint bond or undertaking. If the award order of the Commission is affirmed on appeal, the Commission shall determine the amount, if any, of damages sustained by the party to whom the certificate was awarded, and shall issue appropriate orders to assure that such damages be paid and, if necessary, that the bond or undertaking be enforced. (1965, c. 287, s. 3; 1975, c. 243, s. 7; 2004‑199, s. 23.)



§§ 62-83 through 62-89. Reserved for future codification purposes.

§§ 62‑83 through 62‑89.  Reserved for future codification purposes.



§ 62-90. Right of appeal; filing of exceptions.

Article 5.

Review and Enforcement of Orders.

§ 62‑90.  Right of appeal; filing of exceptions.

(a)        Any party to a proceeding before the Commission may appeal from any final order or decision of the Commission within 30 days after the entry of such final order or decision, or within such time thereafter as may be fixed by the Commission, not to exceed 30 additional days, and by order made within 30 days, if the party aggrieved by such decision or order shall file with the Commission notice of appeal and exceptions which shall set forth specifically the ground or grounds on which the aggrieved party considers said decisions or order to be unlawful, unjust, unreasonable or unwarranted, and including errors alleged to have been committed by the Commission.

All other parties may give notice of cross appeal and set out exceptions which shall set forth specifically the grounds on which the said party considers said decision or order to be unlawful, unjust, unreasonable or unwarranted, and including errors alleged to have been committed by the Commission. Such notice of cross appeal and exceptions shall be filed with the Commission within 20 days after the first notice of appeal and exceptions has been filed, or within such time thereafter as may be fixed by the Commission, not to exceed 20 additional days by order made within 20 days of the first filed notice of appeal and exceptions.

(b)        Any party may appeal from all or any portion of any final order or decision of the Commission in the manner herein provided. Copy of the notice of appeal shall be mailed by the appealing party at the time of filing with the Commission, to each party to the proceeding to the addresses as they appear in the files of the Commission in the proceeding. The failure of any party, other than the Commission, to be served with or to receive a copy of the notice of appeal shall not affect the validity or regularity of the appeal.

(c)        The Commission may on motion of any party to the proceeding or on its own motion set the exceptions to the final order upon which such appeal is based for further hearing before the Commission.

(d)        The appeal shall lie to the appellate division of the General Court of Justice as provided in G.S. 7A‑29. The procedure for the appeal shall be as provided by the rules of appellate procedure.

(e), (f) Repealed by Session Laws 1975, c. 391, s. 12.

(g)        Repealed by Session Laws 1983, c. 526, s. 5. (1949, c. 989, s. 1; 1955, c. 1207, s. 1; 1959, c. 639, s. 1; 1963, c. 1165, s. 1; 1967, c. 1190, s. 1; 1975, c. 391, s. 12; 1983, c. 526, ss. 4, 5; c. 572.)



§ 62-91. Appeal docketed; title on appeal; priorities on appeal.

§ 62‑91.  Appeal docketed; title on appeal; priorities on appeal.

Unless otherwise provided by the rules of appellate procedure, the cause on appeal from the Utilities Commission shall be entitled "State of North Carolina ex rel. Utilities Commission (here add any additional parties in support of the Commission Order and their capacity before the Commission), Appellee(s) v. (here insert name of appellant and his capacity before the Commission), Appellant." Appeals from the Utilities Commission pending in the superior courts on September 30, 1967, shall remain on the civil issue docket of such superior court and shall have priority over other civil actions. (1949, c. 989, s. 1; 1963, c. 1165, s. 1; 1967, c. 1190, s. 6; 1975, c. 391, s. 13; 1983, c. 526, s. 6.)



§ 62-92. Parties on appeal.

§ 62‑92.  Parties on appeal.

In any appeal to the appellate division of the General Court of Justice, the complainant in the original complaint before the Commission shall be a party to the record and each of the parties to the proceeding before the Commission shall have a right to appear and participate in said appeal. (1949, c. 989, s. 1; 1963, c. 1165, s. 1; 1967, c. 1190, s. 2; 1983, c. 526, s. 7.)



§ 62-93. No evidence admitted on appeal; remission for further evidence.

§ 62‑93.  No evidence admitted on appeal; remission for further evidence.

No evidence shall be received at the hearing on appeal but if any party shall satisfy the court that evidence has been discovered since the hearing before the Commission that could not have been obtained for use at that hearing by the exercise of reasonable diligence, and will materially affect the merits of the case, the court may, in its discretion, remand the record and proceedings to the Commission with directions to take such subsequently discovered evidence, and after consideration thereof, to make such order as the Commission may deem proper, from which order an appeal shall lie as in the case of any other final order from which an appeal may be taken as provided in G.S. 62‑90. (1949, c. 989, s. 1; 1955, c. 1207, s. 2; 1963, c. 1165, s. 1.)



§ 62-94. Record on appeal; extent of review.

§ 62‑94.  Record on appeal; extent of review.

(a)        On appeal the court shall review the record and the exceptions and assignments of error in accordance with the rules of appellate procedure, and any alleged irregularities in procedures before the Commission, not shown in the record, shall be considered under the rules of appellate procedure.

(b)        So far as necessary to the decision and where presented, the court shall decide all relevant questions of law, interpret constitutional and statutory provisions, and determine the meaning and applicability of the terms of any Commission action. The court may affirm or reverse the decision of the Commission, declare the same null and void, or remand the case for further proceedings; or it may reverse or modify the decision if the substantial rights of the appellants have been prejudiced because the Commission's findings, inferences, conclusions or decisions are:

(1)        In violation of constitutional provisions, or

(2)        In excess of statutory authority or jurisdiction of the Commission, or

(3)        Made upon unlawful proceedings, or

(4)        Affected by other errors of law, or

(5)        Unsupported by competent, material and substantial evidence in view of the entire record as submitted, or

(6)        Arbitrary or capricious.

(c)        In making the foregoing determinations, the court shall review the whole record or such portions thereof as may be cited by any party and due account shall be taken of the rule of prejudicial error. The appellant shall not be permitted to rely upon any grounds for relief on appeal which were not set forth specifically in his notice of appeal filed with the Commission.

(d)        The court shall also compel action of the Commission unlawfully withheld or unlawfully or unreasonably delayed.

(e)        Upon any appeal, the rates fixed or any rule, regulation, finding, determination, or order made by the Commission under the provisions of this Chapter shall be prima facie just and reasonable. (1949, c. 989, s. 1; 1955, c. 1207, s. 3; 1963, c. 1165, s. 1; 1969, c. 614; 1975, c. 391, s. 14.)



§ 62-95. Relief pending review on appeal.

§ 62‑95.  Relief pending review on appeal.

Pending judicial review, the Commission is authorized, where it finds that justice so requires, to postpone the effective date of any action taken by it. Upon such conditions as may be required and to the extent necessary to prevent irreparable injury, a judge of the appellate court with jurisdiction over the case on appeal is authorized to issue all necessary and appropriate process to postpone the effective date of any action by the Commission or take such action as may be necessary to preserve status or rights of any of the parties pending conclusion of the proceedings on appeal. The court may require the applicant for such stay to post adequate bond as required by the court. (1949, c. 989, s. 1; 1963, c. 1165, s. 1; 1967, c. 1190, s. 8; 1983, c. 526, s. 8.)



§ 62-96. Appeal to Supreme Court.

§ 62‑96.  Appeal to Supreme Court.

Appeals of final orders of the Utilities Commission to the Supreme Court are governed by Article 5 of General Statutes Chapter 7A. In all appeals filed in the Court of Appeals, any party may file a motion for discretionary review in the Supreme Court pursuant to G.S. 7A‑31. If the Commission is the appealing party, it is not required to give any undertaking or make any deposit to assure payment of the cost of the appeal, and the court may advance the cause on its docket. (1949, c. 989, s. 1; 1963, c. 1165, s. 1; 1967, c. 1190, s. 3; 1983, c. 526, s. 9.)



§ 62-97. Judgment on appeal enforced by mandamus.

§ 62‑97.  Judgment on appeal enforced by mandamus.

In all cases in which, upon appeal, an order or decision of the Commission is affirmed, in whole or in part, the appellate court shall include in its decree a mandamus to the appropriate party to put said order in force, or so much thereof as shall be affirmed, or the appellate court may make such other order as it deems appropriate. (1949, c. 989, s. 1; 1963, c. 1165, s. 1.)



§ 62-98. Peremptory mandamus to enforce order, when no appeal.

§ 62‑98.  Peremptory mandamus to enforce order, when no appeal.

(a)        If no appeal is taken from an order or decision of the Commission within the time prescribed by law and the person to which the order or decision is directed fails to put the same in operation, as therein required, the Commission may apply to a superior court judge who has jurisdiction pursuant to G.S. 7A‑47.1 or G.S. 7A‑48 in Wake County or in the district or set of districts as defined in G.S. 7A‑41.1 in which the business is conducted, upon 10 days' notice, for a peremptory mandamus upon said person for the putting in force of said order or decision; and if said judge shall find that the order of said Commission was valid and within the scope of its powers, he shall issue such peremptory mandamus.

(b)        An appeal shall lie to the Court of Appeals in behalf of the Commission, or the defendant, from the refusal or the granting of such peremptory mandamus. The remedy prescribed in this section for enforcement of orders of the Commission is in addition to other remedies prescribed by law. (1949, c. 989, s. 1; 1963, c. 1165, s. 1; 1967, c. 1190, s. 4; 1987 (Reg. Sess., 1988), c. 1037, s. 92.)



§ 62-99. Repealed by Session Laws 1967, c. 1190, s. 5.

§ 62‑99.  Repealed by Session Laws 1967, c. 1190, s. 5.



§ 62-100. Definitions.

Article 5A.

Siting of Transmission Lines.

§ 62‑100.  Definitions.

As used in this Article:

(1)        The term "begin to construct" includes any clearing of land, excavation, or other action that would adversely affect the natural environment of the route of a transmission line; but that term does not include land surveys, boring to ascertain geological conditions, or similar preliminary work undertaken to determine the suitability of proposed routes for a transmission line that results in temporary changes to the land;

(2)        The word "county" means any one of the counties listed in G.S. 153A‑10;

(3)        The word "land" means any real estate or any estate or interest in real estate, including water and riparian rights, regardless of the use to which it is devoted;

(4)        The word "lines" means distribution lines and transmission lines collectively;

(5)        The word "municipality" means any incorporated community, whether designated as a city, town, or village and any area over which it exercises any of the powers granted by Article 19 of Chapter 160A of the General Statutes;

(6)        The term "public utility" means a person, whether organized under the laws of this State or under the laws of any other state or country, engaged in producing, generating, transmitting, delivering, or furnishing electricity for private or public use, including counties, municipalities, joint municipal power agencies, electric membership corporations, and public and private corporations; and

(7)        The term "transmission line" means an electric line designed with a capacity of at least 161 kilovolts. (1991, c. 189, s. 1.)



§ 62-101. Certificate to construct transmission line.

§ 62‑101.  Certificate to construct transmission line.

(a)        No public utility or any other person may begin to construct a new transmission line without first obtaining from the Commission a certificate of environmental compatibility and public convenience and necessity.

(b)        A transmission line for which a certificate is required shall be constructed, operated, and maintained in conformity with the certificate.  A certificate may be amended or transferred with the approval of the Commission.

(c)        A certificate is not required for construction of the following lines:

(1)        A line designed to carry less than 161 kilovolts;

(2)        The replacement or expansion of an existing line with a similar line in substantially the same location, or the rebuilding, upgrading, modifying, modernizing, or reconstructing of an existing line for the purpose of increasing capacity or widening an existing right‑of‑way;

(3)        A transmission line over which the Federal Energy Regulatory Commission has licensing jurisdiction, if the Commission determines that agency has conducted a proceeding substantially equivalent to the proceeding required by this Article;

(4)        Any transmission line for which, before March 6, 1989, a public utility or other person has surveyed a proposed route and, based on that route, has acquired rights‑of‑way for it by voluntary conveyances or has filed condemnation proceedings for acquiring those rights‑of‑way which, together, involve twenty‑five percent (25%) or more of the total length of the proposed route;

(5)        An electric membership corporation owned transmission line for which the construction or upgrading has had a proceeding conducted which the Commission determines is substantially equivalent to the proceeding required by this Article;

(6)        Any line owned by a municipality to be constructed wholly within the corporate limits of that municipality.

(d)        The Commission may waive the notice and hearing requirements of this Article and issue a certificate or amend an existing certificate under either of the following circumstances:

(1)        When the Commission finds that the owners of land to be crossed by the proposed transmission line segment do not object to such a waiver and either:

a.         The transmission line will be less than one mile long; or

b.         The transmission line is for the purpose of relocating an existing transmission line segment to resolve a highway or other public project conflict; to accommodate a commercial, industrial, or other private development conflict; or to connect an existing transmission line to a substation, to another public utility, or to a public utility customer when any of these is in proximity to the existing transmission line.

(2)        If the urgency of providing electric service requires the immediate construction of the transmission line, provided that the Commission shall give notice to those parties listed in G.S. 62‑102(b) before issuing a certificate or approving an amendment.

(e)        When justified by the public convenience and necessity and a showing that circumstances require immediate action, the Commission may permit an applicant for a certificate to proceed with initial clearing, excavation, and construction before receiving the certificate required by this section.  In so proceeding, however, the applicant acts at its own risk, and by granting such permission, the Commission does not commit to ultimately grant a certificate for the transmission line.

(f)         Nothing in this section restricts or impairs the Commission's jurisdiction pursuant to G.S. 62‑73 to hear or make complaints. (1991, c. 189, s. 1.)



§ 62-102. Application for certificate.

§ 62‑102.  Application for certificate.

(a)        An applicant for the certificate described in G.S. 62‑101 shall file an application with the Commission containing the following information:

(1)        The reasons the transmission line is needed;

(2)        A description of the proposed location of the transmission line;

(3)        A description of the proposed transmission line;

(4)        An environmental report setting forth:

a.         The environmental impact of the proposed action;

b.         Any proposed mitigating measures that may minimize the environmental impact; and

c.         Alternatives to the proposed action.

(5)        A list of all necessary approvals that the applicant must obtain before it may begin to construct the transmission line; and

(6)        Any other information the Commission requires.

(b)        Within 10 days of filing the application, the applicant shall serve a copy of it on each of the following in the manner provided in G.S. 1A‑1, Rule 4:

(1)        The Public Staff;

(2)        The Attorney General;

(3)        The Department of Environment and Natural Resources;

(4)        The Department of Commerce;

(5)        The Department of Transportation;

(6)        The Department of Agriculture and Consumer Services;

(7)        The Department of Cultural Resources;

(8)        Each county through which the applicant proposes to construct the transmission line;

(9)        Each municipality through whose jurisdiction the applicant proposes to construct the transmission line; and

(10)      Any other party that the Commission orders the applicant to serve.

The copy of the application served on each shall be accompanied by a notice specifying the date on which the application was filed.

(c)        Within 10 days of the filing of the application, the applicant shall give public notice to persons residing in each county and municipality in which the transmission line is to be located by publishing a summary of the application in newspapers of general circulation so as to substantially inform those persons of the filing of the application.  This notice shall thereafter be published in those newspapers a minimum of three additional times before the time for parties to intervene has expired.  The summary shall also be sent to the North Carolina State Clearinghouse.  The summary shall be subject to prior approval of the Commission and shall contain at a minimum the following:

(1)        A summary of the proposed action;

(2)        A description of the location of the proposed transmission line written in a readable style;

(3)        The date on which the application was filed; and

(4)        The date by which an interested person must intervene.

(d)        Inadvertent failure of service on or notice to any municipality, county, governmental agency, or other person described in this section may be cured by an order of the Commission designed to give that person adequate notice to enable effective participation in the proceeding.

(e)        An application for an amendment of a certificate shall be in a form approved by and shall contain any information required by the Commission.  Notice of such an application shall be in the same manner as for a certificate. (1991, c. 189, s. 1; 1991 (Reg. Sess., 1992), c. 959, s. 18; 1997‑261, s. 3; 1997‑443, s. 11A.119(a).)



§ 62-103. Parties.

§ 62‑103.  Parties.

(a)        The following persons shall be parties to a certification proceeding under this Article:

(1)        The applicant;

(2)        The Public Staff.

(b)        The following persons may intervene in a certification proceeding under this Article if a petition to intervene is filed with the Commission within 100 days of the filing of the application and the petition is subsequently granted:

(1)        Any State department, municipality, or county entitled to notice under G.S. 62‑102(b);

(2)        Any person whose land will be crossed by the proposed line;

(3)        Any other person who can show a substantial interest in the certification proceeding. (1991, c. 189, s. 1.)



§ 62-104. Hearings.

§ 62‑104.  Hearings.

(a)        The Commission shall schedule a hearing upon each application filed under this Article not more than 120 days after the filing and shall conclude the proceeding as expeditiously as possible.  The Commission may, however, extend this time period for substantial cause.

(b)        If, after proper notice of the application has been given, no significant protests are filed with the Commission, the Commission may cancel the hearing and decide the case on the basis of the filed record.

(c)        The Commission shall issue an order on each application filed under this Article within 60 days of the conclusion of the hearing.  The Commission may extend this time period for substantial cause. (1991, c. 189, s. 1.)



§ 62-105. Burden of proof; decision.

§ 62‑105.  Burden of proof; decision.

(a)        The burden of proof is on the applicant in all cases under this Article, except that any party proposing an alternative location for the proposed transmission line shall have the burden of proof in sustaining its position.  The Commission may consider any factors that it finds are relevant and material to its decision.  The Commission shall grant a certificate for the construction, operation, and maintenance of the proposed transmission line if it finds:

(1)        That the proposed transmission line is necessary to satisfy the reasonable needs of the public for an adequate and reliable supply of electric energy;

(2)        That, when compared with reasonable alternative courses of action, construction of the transmission line in the proposed location is reasonable, preferred, and in the public interest;

(3)        That the costs associated with the proposed transmission line are reasonable;

(4)        That the impact the proposed transmission line will have on the environment is justified considering the state of available technology, the nature and economics of the various alternatives, and other material considerations; and

(5)        That the environmental compatibility, public convenience, and necessity require the transmission line.

(b)        If the Commission determines that the location of the proposed transmission line should be modified, it may condition its certificate upon modifications it finds necessary to make the findings and determinations set forth in subsection (a) of this section. (1991, c. 189, s. 1.)



§ 62-106. Effect of local ordinances.

§ 62‑106.  Effect of local ordinances.

Within 30 days after receipt of notice of an application as provided by G.S. 62‑102, a municipality or county shall file with the Commission and serve on the applicant the provisions of an ordinance that may affect the construction, operation, or maintenance of the proposed transmission line in the manner provided by the rules of the Commission.  If the municipality or county does not serve notice as provided above of any such ordinance provisions, the provisions of such ordinance may not be enforced by the municipality or county.  If the applicant proposes not to comply with any part of the ordinance, the applicant may move the Commission for an order preempting that part of the ordinance.  Service of the motion on the municipality or county by the applicant shall make the municipality or county a party to the proceeding.  If the Commission finds that the greater public interest requires it, the Commission may include in a certificate issued under this Article an order preempting any part of such county or municipal ordinance with respect to the construction, operation or maintenance of the proposed transmission line. (1991, c. 189, s. 1.)



§ 62-107. Rules.

§ 62‑107.  Rules.

Pursuant to G.S. 62‑31, the Commission may adopt rules to carry out the purposes of this Article.  In addition, the Commission shall adopt rules requiring public utilities to file periodic reports stating their short‑term and long‑term plans for construction of transmission lines in this State. (1991, c. 189, s. 1.)



§ 62-108. Reserved for future codification purposes.

§ 62‑108.  Reserved for future codification purposes.



§ 62-109. Reserved for future codification purposes.

§ 62‑109.  Reserved for future codification purposes.



§ 62-110. Certificate of convenience and necessity.

Article 6.

The Utility Franchise.

§ 62‑110.  Certificate of convenience and necessity.

(a)        Except as provided for bus companies in Article 12 of this Chapter, no public utility shall hereafter begin the construction or operation of any public utility plant or system or acquire ownership or control thereof, either directly or indirectly, without first obtaining from the Commission a certificate that public convenience and necessity requires, or will require, such construction, acquisition, or operation: Provided, that this section shall not apply to construction into territory contiguous to that already occupied and not receiving similar service from another public utility, nor to construction in the ordinary conduct of business.

(b)        The Commission shall be authorized to issue a certificate to any person applying to the Commission to offer long distance services as a public utility as defined in G.S. 62‑3(23)a.6., provided that such person is found to be fit, capable, and financially able to render such service, and that such additional service is required to serve the public interest effectively and adequately; provided further, that in such cases the Commission shall consider the impact on the local exchange customers and only permit such additional service if the Commission finds that it will not jeopardize reasonably affordable local exchange service.

Notwithstanding any other provision of law, the terms, conditions, rates, and interconnections for long distance services offered on a competitive basis shall be regulated by the Commission in accordance with the public interest. In promulgating rules necessary to implement this provision, the Commission shall consider whether uniform or nonuniform application of such rules is consistent with the public interest. Provided further that the Commission shall consider whether the charges for the provision of interconnections should be uniform.

For purposes of this section, long distance services shall include the transmission of messages or other communications between two or more central offices wherein such central offices are not connected on July 1, 1983, by any extended area service, local measured service, or other local calling arrangement.

(c)        The Commission shall be authorized, consistent with the public interest, to adopt procedures for the issuance of a special certificate to any person for the limited purpose of offering telephone service to the public by means of coin, coinless, or key‑operated pay telephone instruments. This service may be in addition to or in competition with public telephone services offered by the certificated telephone company in the service area. The access line from the pay instrument to the network may be obtained from the local exchange telephone company in the service area where the pay instrument is located, from any certificated competitive local provider, or any other provider authorized by the Commission. The Commission shall promulgate rules to implement the service authorized by this section, recognizing the competitive nature of the offerings and, notwithstanding any other provision of law, the Commission shall determine the extent to which such services shall be regulated and to the extent necessary to protect the public interest regulate the terms, conditions, and rates for such service and the terms and conditions for interconnection to the local exchange network.

(d)        The Commission shall be authorized, consistent with the public interest and notwithstanding any other provision of law, to adopt procedures for the purpose of allowing shared use and/or resale of any telephone service provided to persons who occupy the same contiguous premises (as such term shall be defined by the Commission); provided, however, that there shall be no "networking" of any services authorized under this subsection whereby two or more premises where such services are provided are connected, and provided further that any certificated local provider or any other provider authorized by the Commission may provide access lines or trunks connecting such authorized service to the telephone network, and that the local service rates permitted or approved by the Commission for local exchange lines or trunks being shared or resold shall be on a measured usage basis where facilities are available or on a message rate basis otherwise. Provided however, the Commission may permit or approve flat rates, measured rates, message rates, or some combination of those rates for shared or resold services whenever the service is offered to patrons of hotels or motels, occupants of timeshare or condominium complexes serving primarily transient occupants, to patrons of hospitals, nursing homes, rest homes, or licensed retirement centers, or to members of clubs or students living in quarters furnished by educational institutions, or to persons temporarily subleasing residential premises. The Commission shall issue rules to implement the service authorized by this subsection, considering the competitive nature of the offerings and, notwithstanding any other provision of law, the Commission shall determine the extent to which such services shall be regulated and, to the extent necessary to protect the public interest, regulate the terms, conditions, and rates charged for such services and the terms and conditions for interconnection to the local exchange network. The Commission shall require any person offering telephone service under this subsection by means of a Private Branch Exchange ("PBX") or key system to secure adequate local exchange trunks from any certificated local provider or any other provider authorized by the Commission so as to assure a quality of service equal to the quality of service generally found acceptable by the Commission. Unless otherwise ordered by the Commission for good cause shown by the company, the right and obligation of the certificated local provider or any other provider authorized by the Commission to provide local service directly to any person located within its certificated service area shall continue to apply to premises where shared or resold telephone service is available, provided however, the Commission shall be authorized to establish the terms and conditions under which such services should be provided.

(e)        Notwithstanding subsection (d) of this section, the Commission may authorize any telephone services provided to a nonprofit college or university, and its affiliated medical centers, which is qualified under Sections 501 and 170 of the United States Internal Revenue Code of 1986 or which is a State‑owned institution, to be shared or resold by that institution on both contiguous campus premises owned or leased by the institution and noncontiguous premises owned or leased exclusively by the institution, provided these services are offered to students or guests housed in quarters furnished by the institution, patrons of hospitals or medical centers of the institution, or persons or businesses providing educational, research, professional, consulting, food, or other support services directly to or for the institution, its students, or guests. The services of a certificated local provider or any other provider authorized by the Commission, when provided to said colleges, universities, and affiliated medical centers shall be rated in the same way as those provided for shared service offered to patrons of hospitals, nursing homes, rest homes, licensed retirement centers, members of clubs or students living in quarters furnished by educational institutions as provided for in subsection (d) of this section. The institutions regulated pursuant to this subsection shall not be prohibited from electing optional services from the certificated local provider or any other provider authorized by the Commission which include measured or message rate services. There shall be no "networking" of any services authorized under this subsection whereby two or more different institutions where such services are provided are interconnected. Any certificated local provider or any other provider authorized by the Commission may provide access lines or trunks connecting such authorized services to the telephone network. The Commission shall require such institutions to secure adequate local exchange trunks from the certificated local provider or any other provider authorized by the Commission to assure a quality of service equal to the quality of service generally found acceptable by the Commission. Unless otherwise ordered by the Commission for good cause shown by the certificated local provider or any other provider authorized by the Commission, the right and obligation of that provider to provide local service directly to any person located within its certificated service area shall continue to apply to premises where shared or resold telephone service is available under this subsection, provided however, the Commission shall be authorized to establish the terms and conditions under which such service should be provided. The Commission shall issue rules to implement the services authorized by this subsection.

(f)         Reserved.

(f1)       Except as provided in subsection (f2) of this section, the Commission is authorized, following notice and an opportunity for interested parties to be heard, to issue a certificate to any person applying to provide local exchange or exchange access services as a public utility as defined in G.S. 62‑3(23) a.6., without regard to whether local telephone service is already being provided in the territory for which the certificate is sought, provided that the person seeking to provide the service makes a satisfactory showing to the Commission that (i) the person is fit, capable, and financially able to render such service; (ii) the service to be provided will reasonably meet the service standards that the Commission may adopt; (iii) the provision of the service will not adversely impact the availability of reasonably affordable local exchange service; (iv) the person, to the extent it may be required to do so by the Commission, will participate in the support of universally available telephone service at affordable rates; and (v) the provision of the service does not otherwise adversely impact the public interest. In its application for certification, the person seeking to provide the service shall set forth with particularity the proposed geographic territory to be served and the types of local exchange and exchange access services to be provided. Except as provided in G.S. 62‑133.5(f), any person receiving a certificate under this section shall, until otherwise determined by the Commission, file and maintain with the Commission a complete list of the local exchange and exchange access services to be provided and the prices charged for those services, and shall be subject to such reporting requirements as the Commission may require.

Any certificate issued by the Commission pursuant to this subsection shall not permit the provision of local exchange or exchange access service until July 1, 1996, unless the Commission shall have approved a price regulation plan pursuant to G.S. 62‑133.5(a) for a local exchange company with an effective date prior to July 1, 1996. In the event a price regulation plan becomes effective prior to July 1, 1996, the Commission is authorized to permit the provision of local exchange or exchange access service by a competing local provider in the franchised area of such local exchange company.

The Commission is authorized to adopt rules it finds necessary (i) to provide for the reasonable interconnection of facilities between all providers of telecommunications services; (ii) to determine when necessary the rates for such interconnection; (iii) to provide for the reasonable unbundling of essential facilities where technically and economically feasible; (iv) to provide for the transfer of telephone numbers between providers in a manner that is technically and economically reasonable; (v) to provide for the continued development and encouragement of universally available telephone service at reasonably affordable rates; and (vi) to carry out the provisions of this subsection in a manner consistent with the public interest, which will include a consideration of whether and to what extent resale should be permitted. In adopting rules to establish an appropriate definition of universal service, the Commission shall consider evolving trends in telecommunications services and the need for consumers to have access to high‑speed communications networks, the Internet, and other services to the extent that those services provide social benefits to the public at a reasonable cost.

Local exchange companies and competing local providers shall negotiate the rates for local interconnection. In the event that the parties are unable to agree within 90 days of a bona fide request for interconnection on appropriate rates for interconnection, either party may petition the Commission for determination of the appropriate rates for interconnection. The Commission shall determine the appropriate rates for interconnection within 180 days from the filing of the petition.

Except as provided in subsections (f4) and (f5) of this section, each local exchange company shall be the universal service provider (carrier of last resort) in the area in which it is certificated to operate on July 1, 1995. Each local exchange company or telecommunications service provider with carrier of last resort responsibility may satisfy its carrier of last resort obligation by using any available technology. In continuing this State's commitment to universal service, the Commission shall, by December 31, 1996, adopt interim rules that designate the person that should be the universal service provider and to determine whether universal service should be funded through interconnection rates or through some other funding mechanism. At a time determined by the Commission to be in the public interest, the Commission shall conduct an investigation for the purpose of adopting final rules concerning the provision of universal services, and whether universal service should be funded through interconnection rates or through some other funding mechanism, and, consistent with the provisions of subsections (f4) and (f5) of this section, the person that should be the universal service provider.

The Commission shall make the determination required pursuant to this subsection in a manner that furthers this State's policy favoring universally available telephone service at reasonable rates.

(f2)       The provisions of subsection (f1) of this section shall not be applicable to franchised areas within the State that are being served by local exchange companies with 200,000 access lines or less located within the State, and it is further provided that such local exchange company providing service to 200,000 access lines or less shall not be subject to the regulatory reform procedures outlined under the terms of G.S. 62‑133.5(a) or permitted to compete in territory outside of its franchised area for local exchange and exchange access services until such time as the franchised area is opened to competing local providers as provided for in this subsection. Upon the filing of an application by a local exchange company with 200,000 access lines or less for regulation under the provisions of G.S. 62‑133.5(a), the Commission shall apply the provisions of that section to such local exchange company, but only upon the condition that the provisions of subsection (f1) of this section are to be applicable to the franchised area and local exchange and exchange access services offered by such a local exchange company.

(f3)       The provisions of subsection (f1) of this section shall not be applicable to areas served by telephone membership corporations formed and existing under Article 4 of Chapter 117 of the General Statutes and exempt from regulation as public utilities, pursuant to G.S. 62‑3(23)d. and G.S. 117‑35. To the extent a telephone membership corporation has carrier of last resort obligations, it may fulfill those obligations using any available technology.

(f4)       When any telecommunications service provider: (i) enters into an agreement to provide local exchange service for a subdivision or other area where access to right‑of‑way for the provision of local exchange service by other telecommunications service providers has not been granted coincident with any other grant of access by the property owner; or (ii) enters into an agreement after July 1, 2008, to provide communications service that otherwise precludes the local exchange company from providing communications service for the subdivision or other area, the local exchange company is not obligated to provide basic local exchange telephone service or any other communications service to customers in the subdivision or other area. In each of the foregoing instances, the telecommunications service provider shall be the provider in the subdivision or other area under the terms of the agreement and applicable law. The local exchange company for the franchise area or territory in which the subdivision or other area is located shall be relieved of any universal service provider obligation for that subdivision or other area. In that case, the local exchange company and all other telecommunications service providers shall retain the option, but not the obligation, to serve customers in the subdivision or other area. The local exchange company shall provide written notification to the appropriate State agency that the local exchange company is no longer the universal service provider for the subdivision or other area. The appropriate State agency shall retain the right to redesignate a local exchange company or telecommunications service provider as the universal service provider in accordance with the provisions of subsection (f5) of this section. Any person that enters into an agreement with a telecommunications service provider to provide local exchange service for a subdivision or other area as described in this subsection shall notify a purchaser of real property within the subdivision or other area of the agreement.

For any circumstance not described in this subsection, a local exchange company may be granted a waiver of its carrier of last resort obligation in a subdivision or other area by the appropriate State agency based upon a showing by the local exchange company of all of the following:

(1)        Providing service in the subdivision or area would be inequitable or unduly burdensome.

(2)        One or more alternative providers of local exchange service exist.

(3)        Granting the waiver is in the public interest.

(f5)       If the appropriate State agency finds, upon hearing, that the telecommunications service provider serving the subdivision or other area pursuant to subsection (f4) of this section, or its successor in interest, is no longer willing or no longer able to provide adequate services to the subdivision or other area, the appropriate State agency may redesignate the local exchange company for the franchise area or territory in which the subdivision or other area is located, or another telecommunications service provider, to be the universal service provider for the subdivision or other area. If the redesignated local exchange company is subject to price regulation or other alternative regulation under G.S. 62‑133.5, it may treat the costs incurred in extending its facilities into the subdivision or other area as exogenous to that form of regulation and may, subject to providing written notice to the Commission, adjust its rates to recover these costs on an equitable basis from its customers whose rates are subject to regulation under G.S. 62‑133.5. Any such action shall be subject to review by the Commission in a complaint proceeding initiated by any interested party pursuant to G.S. 62‑73. If the redesignated local exchange company is not subject to price regulation or other alternative regulation under G.S. 62‑133.5, it may recover the costs incurred in extending its facilities into the subdivision or other area in the form of a surcharge, subject to Commission approval, spread equitably among all of its customers in a proceeding under G.S. 62‑136(a), without having to file a general rate case proceeding. During the period that a telecommunications service provider is serving as a universal service provider and prior to the redesignation of a local exchange company as the universal service provider as provided for herein, for the purposes of the appropriate State agency's periodic certification to the Federal Communications Commission in matters regarding eligible telecommunications carrier status, a local company's status shall not be deemed to affect its eligibility to be an eligible telecommunications carrier, and the appropriate State agency shall so certify.

(f6)       For purposes of subsections (f4) and (f5) of this section, the following definitions are applicable:

(1)        "Appropriate State agency" means the Commission for purposes of any subdivision or other area within the franchise area of a local exchange company, and the Rural Electrification Authority for the purposes of any subdivision or other area within the franchise area or territory of a telephone membership corporation.

(1a)      "Communications service" means either voice, video, or data service through any technology.

(2)        "Local exchange company" means a local exchange company subject to price regulation, or other alternative regulation or rate base regulation by the Commission or a telephone membership corporation organized under G.S. 117‑30.

(3)        "Telecommunications service provider" means a competing local provider, or any other person providing local exchange service by means of voice‑over‑Internet protocol, wireless, power line, satellite, or other nontraditional means, whether or not regulated by the Commission, but the term shall not include local exchange companies or telephone membership corporations.

(g)        In addition to the authority to issue a certificate of public convenience and necessity and establish rates otherwise granted in this Chapter, for the purpose of encouraging water conservation, the Commission may, consistent with the public interest, adopt procedures that allow a lessor to charge for the costs of providing water or sewer service to persons who occupy the same contiguous premises. The following provisions shall apply:

(1)        All charges for water or sewer service shall be based on the user's metered consumption of water, which shall be determined by metered measurement of all water consumed. The rate charged by the lessor shall not exceed the unit consumption rate charged by the supplier of the service.

(1a)      If the contiguous premises were built prior to 1989 and the lessor determines that the measurement of the tenant's total water usage is impractical or not economical, the lessor may allocate the cost for water and sewer service to the tenant using equipment that measures the tenant's hot water usage. In that case, each tenant shall be billed a percentage of the landlord's water and sewer costs for water usage in the dwelling units based upon the hot water used in the tenant's dwelling unit. The percentage of total water usage allocated for each dwelling unit shall be equal to that dwelling unit's individually submetered hot water usage divided by all submetered hot water usage in all dwelling units. The following conditions apply to billing for water and sewer service under this subdivision:

a.         A lessor shall not utilize a ratio utility billing system or other allocation billing system that does not rely on individually submetered hot water usage to determine the allocation of water and sewer costs.

b.         The lessor shall not include in a tenant's bill the cost of water and sewer service used in common areas or water loss due to leaks in the lessor's water mains. A lessor shall not bill or attempt to collect for excess water usage resulting from a plumbing malfunction or other condition that is not known to the tenant or that has been reported to the lessor.

c.         All equipment used to measure water usage shall comply with guidelines promulgated by the American Water Works Association.

d.         The lessor shall maintain records for a minimum of 12 months that demonstrate how each tenant's allocated costs were calculated for water and sewer service. Upon advanced written notice to the lessor, a tenant may inspect the records during reasonable business hours.

e.         Bills for water and sewer service sent by the lessor to the tenant shall contain all the following information:

1.         The amount of water and sewer services allocated to the tenant during the billing period.

2.         The method used to determine the amount of water and sewer services allocated to the tenant.

3.         Beginning and ending dates for the billing period.

4.         The past‑due date, which shall not be less than 25 days after the bill is mailed.

5.         A local or toll‑free telephone number and address that the tenant can use to obtain more information about the bill.

(2)        The lessor may charge a reasonable administrative fee for providing water or sewer service not to exceed the maximum administrative fee authorized by the Commission.

(3)        The Commission shall issue rules to define contiguous premises and to implement this subsection. In issuing the rule to define contiguous premises, the Commission shall consider contiguous premises where manufactured homes, as defined in G.S. 143‑145(7), or spaces for manufactured homes are rented.

(4)        The Commission shall develop an application that lessors must submit for authority to charge for water or sewer service. The form shall include all of the following:

a.         A description of the applicant and the property to be served.

b.         A description of the proposed billing method and billing statements.

c.         The schedule of rates charged to the applicant by the supplier.

d.         The schedule of rates the applicant proposes to charge the applicant's customers.

e.         The administrative fee proposed to be charged by the applicant.

f.          The name of and contact information for the applicant and its agents.

g.         The name of and contact information for the supplying water or sewer system.

h.         Any additional information that the Commission may require.

(5)        The Commission shall approve or disapprove an application within 30 days of the filing of a completed application with the Commission. If the Commission has not issued an order disapproving a completed application within 30 days, the application shall be deemed approved.

(6)        A provider of water or sewer service under this subsection may increase the rate for service so long as the rate does not exceed the unit consumption rate charged by the supplier of the service. A provider of water or sewer service under this subsection may change the administrative fee so long as the administrative fee does not exceed the maximum administrative fee authorized by the Commission. In order to change the rate or administrative fee, the provider shall file a notice of revised schedule of rates and fees with the Commission. The Commission may prescribe the form by which the provider files a notice of a revised schedule of rates and fees under this subsection. The form shall include all of the following:

a.         The current schedule of the unit consumption rates charged by the provider.

b.         The schedule of rates charged by the supplier to the provider that the provider proposes to pass through to the provider's customers.

c.         The schedule of the unit consumption rates proposed to be charged by the provider.

d.         The current administrative fee charged by the provider, if applicable.

e.         The administrative fee proposed to be charged by the provider.

(7)        A notification of revised schedule of rates and fees shall be presumed valid and shall be allowed to become effective upon 14 days notice to the Commission, unless otherwise suspended or disapproved by order issued within 14 days after filing.

(8)        Notwithstanding any other provision of this Chapter, the Commission shall determine the extent to which the services shall be regulated and, to the extent necessary to protect the public interest, regulate the terms, conditions, and rates that may be charged for the services. Nothing in this subsection shall be construed to alter the rights, obligations, or remedies of persons providing water or sewer services and their customers under any other provision of law.

(9)        A provider of water or sewer service under this subsection shall not be required to file annual reports pursuant to G.S. 62‑36 or to furnish a bond pursuant to G.S. 62‑110.3. (1931, c. 455; 1933, c. 134, s. 8; 1941, c. 97; 1963, c. 1165, s. 1; 1983 (Reg. Sess., 1984), c. 1043, s. 2; 1985, c. 676, s. 9; c. 680; 1987, c. 445, s. 1; 1989, c. 451, ss. 1, 2; 1995, c. 27, s. 4; 1995 (Reg. Sess., 1996), c. 753, s. 1; 1997‑207, s. 1; 1998‑180, ss. 1, 2; 1998‑212, s. 15.8B; 1999‑112, s. 1; 2001‑252, s. 1; 2001‑502, s. 1; 2002‑14, s. 1; 2003‑99, s. 1; 2003‑173, s. 1; 2004‑143, s. 7; 2005‑385, ss. 1, 2; 2009‑202, s. 1; 2009‑279, s. 1.)



§ 62-110.1. Certificate for construction of generating facility; analysis of long-range needs for expansion of facilities; ongoing review of construction costs; inclusion of approved construction costs in rates.

§ 62‑110.1.  Certificate for construction of generating facility; analysis of long‑range needs for expansion of facilities; ongoing review of construction costs; inclusion of approved construction costs in rates.

(a)        Notwithstanding the proviso in G.S. 62‑110, no public utility or other person shall begin the construction of any steam, water, or other facility for the generation of electricity to be directly or indirectly used for the furnishing of public utility service, even though the facility be for furnishing the service already being rendered, without first obtaining from the Commission a certificate that public convenience and necessity requires, or will require, such construction.

(b)        For the purpose of subsections (a), (c), and (d) of this section, "public utility" shall include any electric membership corporation operating within this State, and the term "public utility service" shall include the service rendered by any such electric membership corporation.

(c)        The Commission shall develop, publicize, and keep current an analysis of the long‑range needs for expansion of facilities for the generation of electricity in North Carolina, including its estimate of the probable future growth of the use of electricity, the probable needed generating reserves, the extent, size, mix and general location of generating plants and arrangements for pooling power to the extent not regulated by the Federal Energy Regulatory Commission and other arrangements with other utilities and energy suppliers to achieve maximum efficiencies for the benefit of the people of North Carolina, and shall consider such analysis in acting upon any petition by any utility for construction. In developing such analysis, the Commission shall confer and consult with the public utilities in North Carolina, the utilities commissions or comparable agencies of neighboring states, the Federal Energy Regulatory Commission, the Southern Growth Policies Board, and other agencies having relevant information and may participate as it deems useful in any joint boards investigating generating plant sites or the probable need for future generating facilities. In addition to such reports as public utilities may be required by statute or rule of the Commission to file with the Commission, any such utility in North Carolina may submit to the Commission its proposals as to the future needs for electricity to serve the people of the State or the area served by such utility, and insofar as practicable, each such utility and the Attorney General may attend or be represented at any formal conference conducted by the Commission in developing a plan for the future requirements of electricity for North Carolina or this region. In the course of making the analysis and developing the plan, the Commission shall conduct one or more public hearings. Each year, the Commission shall submit to the Governor and to the appropriate committees of the General Assembly a report of its analysis and plan, the progress to date in carrying out such plan, and the program of the Commission for the ensuing year in connection with such plan.

(d)        In acting upon any petition for the construction of any facility for the generation of electricity, the Commission shall take into account the applicant's arrangements with other electric utilities for interchange of power, pooling of plant, purchase of power and other methods for providing reliable, efficient, and economical electric service.

(e)        As a condition for receiving a certificate, the applicant shall file an estimate of construction costs in such detail as the Commission may require. The Commission shall hold a public hearing on each application and no certificate shall be granted unless the Commission has approved the estimated construction costs and made a finding that construction will be consistent with the Commission's plan for expansion of electric generating capacity. A certificate for the construction of a coal or nuclear facility shall be granted only if the applicant demonstrates and the Commission finds that energy efficiency measures; demand‑side management; renewable energy resource generation; combined heat and power generation; or any combination thereof, would not establish or maintain a more cost‑effective and reliable generation system and that the construction and operation of the facility is in the public interest. In making its determination, the Commission shall consider resource and fuel diversity and reasonably anticipated future operating costs. Once the Commission grants a certificate, no public utility shall cancel construction of a generating unit or facility without approval from the Commission based upon a finding that the construction is no longer in the public interest.

(e1)      Upon the request of the public utility or upon its own motion, the Commission may review the certificate to determine whether changes in the probable future growth of the use of electricity indicate that the public convenience and necessity require modification or revocation of the certificate. If the Commission finds that completion of the generating facility is no longer in the public interest, the Commission may modify or revoke the certificate.

(f)         The public utility shall submit a progress report and any revision in the cost estimate for the construction approved under subsection (e) of this section during each year of construction. Upon the request of the public utility or upon its own motion, the Commission may conduct an ongoing review of construction of the facility as the construction proceeds. If the Commission approves any revised construction cost estimate and finds that incurrence of the cost of that portion of the construction of the facility under review was reasonable and prudent, the certificate shall remain in effect. If the Commission disapproves any part of the revised cost estimate or finds that the incurrence of the cost of that portion of the construction of the facility then under review was unreasonable or imprudent, the Commission may modify or revoke the certificate.

(f1)       The public utility shall recover through rates in a general rate case conducted pursuant to G.S. 62‑133 the actual costs it has incurred in constructing a generating facility in reliance on a certificate issued under this section as provided in this subsection, unless new evidence is discovered (i) that could not have been discovered by due diligence at an earlier time and (ii) that reasonably tends to show that a previous determination by the Commission that a material item of cost was just and reasonable and prudently incurred was erroneous. If the Commission determines that evidence has been submitted that meets the requirements of this subsection, the public utility shall have the burden of proof to demonstrate that the material item of cost was in fact just and reasonable and prudently incurred.

(1)        When a facility has been completed, and the construction of the facility has been subject to ongoing review under subsection (f) of this section, the reasonable and prudent costs of construction approved by the Commission during the ongoing review shall be included in the public utility's rate base without further review by the Commission.

(2)        If a facility has not been completed, and the construction of the facility has been subject to ongoing review under subsection (f) of this section, the reasonable and prudent costs of construction approved by the Commission during the ongoing review shall be included in the public utility's rate base without further review by the Commission.

(3)        If a facility is under construction or has been completed and the construction of the facility has not been subject to ongoing review under subsection (f) of this section, the costs of construction shall be included in the public utility's rate base if the Commission finds that the incurrence of these costs is reasonable and prudent.

(f2)       If the construction of a facility is cancelled, including cancellation as a result of modification or revocation of the certificate under subsection (e1) of this section, and the construction of the facility has been subject to ongoing review under subsection (f), absent newly discovered evidence (i) that could not have been discovered by due diligence at an earlier time and (ii) that reasonably tends to show that a previous determination by the Commission that a material item of cost was just and reasonable and prudently incurred was erroneous, the public utility shall recover through rates in a general rate case conducted pursuant to G.S. 62‑133 the costs of construction approved by the Commission during the ongoing review that were actually incurred prior to cancellation, amortized over a reasonable time as determined by the Commission. In the general rate case, the Commission shall make any adjustment that may be required because costs of construction previously added to the utility's rate base pursuant to subsection (f1) of this section are removed from the rate base and recovered in accordance with this subsection. Any costs of construction actually incurred, but not previously approved by the Commission, shall be recovered only if they are found by the Commission to be reasonable and prudent. If the Commission determines that evidence has been submitted that meets the requirements of this subsection, the public utility shall have the burden of proof to demonstrate that the material item of cost was just and reasonable and prudently incurred.

(f3)       If the construction of a facility is cancelled, including cancellation as a result of the modification or revocation of the certificate under subsection (e1) of this section, and the construction of the facility has not been subject to ongoing review under subsection (f) of this section, the public utility shall recover through rates in a general rate case conducted pursuant to G.S. 62‑133 the costs of construction that were actually incurred prior to the cancellation and are found by the Commission to be reasonable and prudent, amortized over a reasonable time as determined by the Commission. In the general rate case, the Commission shall make any adjustment that may be required because costs of construction previously added to the utility's rate base pursuant to subsection (f1) of this section are removed from the rate base and recovered in accordance with this subsection.

(g)        The certification requirements of this section shall not apply to a nonutility‑owned generating facility fueled by renewable energy resources under two megawatts in capacity or to persons who construct an electric generating facility primarily for that person's own use and not for the primary purpose of producing electricity, heat, or steam for sale to or for the public for compensation; provided, however, that such persons shall, nevertheless, be required to report to the Utilities Commission the proposed construction of such a facility before beginning construction thereof.

(h)        Notwithstanding any other subsections of this section to the contrary, the Commission shall render its decision on an application for a certificate within 45 days of the date the application is filed if (i) the public utility that has applied for the certificate is subject to the provisions of subsection (e) of G.S. 143‑215.107D; (ii) the application involves a request by the public utility to construct a generating unit that uses natural gas as the primary fuel at a specific coal‑fired generating site that the public utility owns or operates on July 1, 2009; (iii) the coal‑fired generating units at the site are not operated with flue gas desulfurization devices; (iv) the public utility will permanently cease operations of all of the coal‑fired generating units at the site on or before the completion of the generating unit that is the subject of the certificate application; and (v) the installation of the generating unit that uses natural gas as the primary fuel allows the public utility to meet the requirements of subsection (e) of G.S. 143‑215.107D. When the public utility applies for a certificate as provided in this subsection, it shall submit to the Commission and the Department of Environment and Natural Resources a revised verified statement required pursuant to subsection (i) of G.S. 62‑133.6 and to the Commission an estimate of the costs of construction of the generating unit that uses natural gas as the primary fuel in such detail as the Commission may require. The provisions of G.S. 62‑82 and subsection (e) of this section shall not apply to a certificate applied for pursuant to this subsection. The authority granted pursuant to this subsection expires January 1, 2011.  (1965, c. 287, s. 2; 1975, c. 780, s. 1; 1979, c. 652, s. 2; 2007‑397, s. 6; 2009‑390, s. 1(b).)



§ 62-110.2. Electric service areas outside of municipalities.

§ 62‑110.2.  Electric service areas outside of municipalities.

(a)        As used in this section, unless the context otherwise requires, the term:

(1)        "Premises" means the building, structure, or facility to which electricity is being or is to be furnished; provided, that two or more buildings, structures, or facilities which are located on one tract or contiguous tracts of land and are utilized by one electric consumer for commercial, industrial, institutional, or governmental purposes, shall together constitute one "premises," except that any such building, structure, or facility shall not, together with any other building, structure, or facility, constitute one "premises" if the electric service to it is separately metered and the charges for such service are calculated independently of charges for service to any other building, structure, or facility; and

(2)        "Line" means any conductor for the distribution or transmission of electricity, other than

a.         In the case of overhead construction, a conductor from the pole nearest the premises of a consumer to such premises, or a conductor from a line tap to such premises, and

b.         In the case of underground construction, a conductor from the transformer (or junction point, if there be one) nearest the premises of a consumer to such premises.

(3)        "Electric supplier" means any public utility furnishing electric service or any electric membership corporation.

(b)        In areas outside of municipalities, electric suppliers shall have rights and be subject to restrictions as follows:

(1)        Every electric supplier shall have the right to serve all premises being served by it, or to which any of its facilities for service are attached, on April 20, 1965.

(2)        Every electric supplier shall have the right, subject to subdivision (4) of this subsection, to serve all premises initially requiring electric service after April 20, 1965, which are located wholly within 300 feet of such electric supplier's lines as such lines exist on April 20, 1965, except premises which, on said date, are being served by another electric supplier or to which any of another electric supplier's facilities for service are attached.

(3)        Every electric supplier shall have the right, subject to subdivision (4) of this subsection, to serve all premises initially requiring electric service after April 20, 1965, which are located wholly within 300 feet of lines that such electric supplier constructs after April 20, 1965, to serve consumers that it has the right to serve, except premises located wholly within a service area assigned to another electric supplier pursuant to subsection (c) hereof.

(4)        Any premises initially requiring electric service after April 20, 1965, which are located wholly or partially within 300 feet of the lines of one electric supplier and also wholly or partially within 300 feet of the lines of another electric supplier, as each of such supplier's lines exist on April 20, 1965, or as extended to serve consumers that the supplier has the right to serve, may be served by such one of said electric suppliers which the consumer chooses, and any electric supplier not so chosen by the consumer shall not thereafter furnish service to such premises.

(5)        Any premises initially requiring electric service after April 20, 1965, which are not located wholly within 300 feet of the lines of any electric supplier and are not located partially within 300 feet of the lines of two or more electric suppliers may be served by any electric supplier which the consumer chooses, unless such premises are located wholly or partially within an area assigned to an electric supplier pursuant to subsection (c) hereof, and any electric supplier not so chosen by the consumer shall not thereafter furnish service to such premises.

(6)        Any premises initially requiring electric service after April 20, 1965, which are located partially within a service area assigned to one electric supplier and partially within a service area assigned to another electric supplier pursuant to subsection (c) hereof, or are located partially within a service area assigned to one electric supplier pursuant to subsection (c) hereof and partially within 300 feet of the lines of another electric supplier, as such lines exist on April 20, 1965, or as extended to serve consumers it has the right to serve, may be served by such one of said electric suppliers which the consumer chooses, and the electric supplier not so chosen shall not thereafter furnish service to such premises.

(7)        Any premises initially requiring electric service after April 20, 1965, which are located only partially within a service area assigned to one electric supplier pursuant to subsection (c) hereof and are located wholly outside the service areas assigned to other electric suppliers and are located wholly more than 300 feet from other electric suppliers' lines, may be served by any electric supplier which the consumer chooses, and any electric supplier not so chosen by the consumer shall not thereafter furnish service to such premises.

(8)        Every electric supplier shall have the right to serve all premises located wholly within the service area assigned to it pursuant to subsection (c) hereof.

(9)        No electric supplier shall furnish temporary electric service for the construction of premises which it would not have the right to serve under this subsection if such premises were already constructed. The construction of lines for, and the furnishing of, temporary service for the construction of premises which any other electric supplier, if chosen by the consumer, would have the right to serve if such premises were already constructed, shall not impair the right of such other electric supplier to furnish service to such premises after the construction thereof, if then chosen by the consumer; nor, unless the consumer chooses to have such premises served by the supplier which furnished the temporary service, shall the furnishing of such temporary service or the construction of a line therefor impair the right of any other electric supplier to furnish service to any other premises which, without regard to the construction of such temporary service line, it has the right to serve.

(10)      No electric supplier shall furnish electric service to any premises in this State outside the limits of any incorporated city or town except as permitted by this section; provided, that nothing in this section shall restrict the right of an electric supplier to furnish electric service to itself or to exchange or interchange electric energy with, purchase electric energy from or sell electric energy to any other electric supplier.

(c)        (1)        In order to avoid unnecessary duplication of electric facilities, the Commission is authorized and directed to assign, as soon as practicable after January 1, 1966, to electric suppliers all areas, by adequately defined boundaries, that are outside the corporate limits of municipalities and that are more than 300 feet from the lines of all electric suppliers as such lines exist on the dates of the assignments; provided, that the Commission may leave unassigned any area in which the Commission, in its discretion, determines that the existing lines of two or more electric suppliers are in such close proximity that no substantial avoidance of duplication of facilities would be accomplished by assignment of such area. The Commission shall make assignments of areas in accordance with public convenience and necessity, considering, among other things, the location of existing lines and facilities of electric suppliers and the adequacy and dependability of the service of electric suppliers, but not considering rate differentials among electric suppliers.

(2)        The Commission, upon agreement of the affected electric suppliers, is authorized to reassign to one electric supplier any area or portion thereof theretofore assigned to another; and the Commission, notwithstanding the lack of such agreement, is authorized to reassign to one electric supplier any area or portion thereof theretofore assigned to another, except premises being served by the other electric supplier or to which any of its facilities for service are attached and except such portions of such area as are within 300 feet of the other electric supplier's lines, upon finding that such reassignment is required by public convenience and necessity. In determining whether public convenience and necessity requires such reassignment, the Commission shall consider, among other things, the adequacy and dependability of the service of the affected electric suppliers, but shall not consider rate differentials between such electric suppliers.

(d)        Notwithstanding the provisions of subsections (b) and (c) of this section:

(1)        Any electric supplier may furnish electric service to any consumer who desires service from such electric supplier at any premises being served by another electric supplier, or at premises which another electric supplier has the right to serve pursuant to other provisions of this section, upon agreement of the affected electric suppliers; and

(2)        The Commission shall have the authority and jurisdiction, after notice to all affected electric suppliers and after hearing, if a hearing is requested by any affected electric supplier or any other interested party, to order any electric supplier which may reasonably do so to furnish electric service to any consumer who desires service from such electric supplier at any premises being served by another electric supplier, or at premises which another electric supplier has the right to serve pursuant to other provisions of this section, and to order such other electric supplier to cease and desist from furnishing electric service to such premises, upon finding that service to such consumer by the electric supplier which is then furnishing service, or which has the right to furnish service, to such premises, is or will be inadequate or undependable, or that the rates, conditions of service or service regulations, applied to such consumer, are unreasonably discriminatory.

(e)  The furnishing of electric service in any area which becomes a part of any municipality after April 20, 1965, either by annexation or incorporation, (whether or not such area, or any portion thereof, shall have been assigned pursuant to subsection (c) of this section) shall be subject to the provisions of Part 2, Article 16 of Chapter 160A of the General Statutes, and any provisions of this section inconsistent with said Article shall not be applicable within such area after the effective date of such annexation or incorporation. (1965, c. 287, s. 5; 1989 (Reg. Sess., 1990), c. 1024, s. 14.)



§ 62-110.3. Bond required for water and sewer companies.

§ 62‑110.3.  Bond required for water and sewer companies.

(a)        No franchise may be granted to any water or sewer utility company until the applicant furnishes a bond, secured with sufficient surety as approved by the Commission, in an amount not less than ten thousand dollars ($10,000). The bond shall be conditioned upon providing adequate and sufficient service within all the applicant's service areas, including those for which franchises have previously been granted, shall be payable to the Commission, and shall be in a form acceptable to the Commission. In setting the amount of a bond, the Commission shall consider and make appropriate findings as to the following:

(1)        Whether the applicant holds other water or sewer franchises in this State, and if so its record of operation,

(2)        The number of customers the applicant now serves and proposes to serve,

(3)        The likelihood of future expansion needs of the service,

(4)        If the applicant is acquiring an existing company, the age, condition, and type of the equipment, and

(5)        Any other relevant factors, including the design of the system.

Any interest earned on a bond shall be payable to the water or sewer company that posted the bond.

(b)        Notwithstanding the provisions of G.S. 62‑110(a) and subsection (a) of this section, no water or sewer utility shall extend service into territory contiguous to that already occupied without first having advised the Commission of such proposed extension. Upon notification, the Commission shall require the utility to furnish an appropriate bond, taking into consideration both the original service area and the proposed extension. This subsection shall apply to all service areas of water and sewer utilities without regard to the date of the issuance of the franchise.

(c)        The utility, the Public Staff, the Attorney General, and any other party may, at any time after the amount of a bond is set, apply to the Commission to raise or lower the amount based on changed circumstances.

(d)        The appointment of an emergency operator, either by the superior court in accordance with G.S. 62‑118(b) or by the Commission with the consent of the owner or operator, operates to forfeit the bond required by this section. The court or Commission, as appropriate, shall determine the amount of money needed to alleviate the emergency and shall order that amount of the bond to be paid to the Commission as trustee for the water or sewer system.

(e)        If the person who operated the system before the emergency was declared desires to resume operation of the system upon a finding that the emergency no longer exists, the Commission shall require him to post a new bond, the amount of which may be different from the previous bond. (1987, c. 490, s. 2; 1995, c. 28, s. 1.)



§ 62-110.4. Alternative Operator Services.

§ 62‑110.4.  Alternative Operator Services.

The Commission shall not issue a certificate of public convenience and necessity pursuant to G.S. 62‑110(b) to any interexchange carrier which the Commission has determined to have the characteristics of an alternative operator service unless the Commission shall have determined that class of interexchange carriers to be in the public interest and shall have promulgated rules to protect the public interest and to require, at a minimum, that any such interexchange carrier assure appropriate disclosure to end‑users of its identity, services, rates, charges, and fees.  In order to effectuate notice to end‑users, the Commission may, notwithstanding any other provision of law, require that any person owning or operating a facility for the use of the travelling or transient public which has contracted with such an interexchange carrier prominently display an end‑user notice provided for in the Commission's rules. (1989, c. 366.)



§ 62-110.5. Commission may exempt certain nonprofit and consumer-owned water or sewer utilities.

§ 62‑110.5.  Commission may exempt certain nonprofit and consumer‑owned water or sewer utilities.

The Commission may exempt any water or sewer utilities owned by nonprofit membership or consumer‑owned corporations from regulation under this Chapter, subject to those conditions the Commission deems appropriate, if:

(1)        The members or consumer‑owners of the corporation elect the governing board of the corporation pursuant to the corporation's articles of incorporation and bylaws; and

(2)        The Commission finds that the organization and the quality of service of the utility are adequate to protect the public interest to the extent that additional regulation is not required by the public convenience and necessity. (1997‑437, s. 2.)



§ 62-110.6. Rate recovery for construction costs of out-of-state electric generating facilities.

§ 62‑110.6.  Rate recovery for construction costs of out‑of‑state electric generating facilities.

(a)        The Commission shall, upon petition of a public utility, determine the need for and, if need is established, approve an estimate of the construction costs and construction schedule for an electric generating facility in another state that is intended to serve retail customers in this State.

(b)        The petition may be filed at any time after an application for a certificate or license for the construction of the facility has been filed in the state in which the facility will be sited. The petition shall contain a showing of need for the facility, an estimate of the construction costs, and the proposed construction schedule for the facility.

(c)        The Commission shall conduct a public hearing to consider and determine the need for the facility and the reasonableness of the construction cost estimate and proposed construction schedule. If the Commission finds that the construction will be needed to assure the provision of adequate public utility service within North Carolina, the Commission shall approve a construction cost estimate and a construction schedule for the facility. In making its determinations under this section, the Commission may consider whether the state in which the facility will be sited has issued a certificate or license for construction of the facility and approved a construction cost estimate and construction schedule for the facility. The Commission shall issue its order not later than 180 days after the public utility files its petition.

(d)        G.S. 62‑110.1(f) shall apply to the construction cost estimate determined by the Commission to be appropriate, and the actual costs the public utility incurs in constructing the facility shall be recoverable through rates in a general rate case pursuant to G.S. 62‑133 as provided in G.S. 62‑110.1(f1).

(e)        If the construction of a facility is cancelled, the public utility shall recover through rates in a general rate case conducted pursuant to G.S. 62‑133 the costs of construction that were actually incurred prior to the cancellation and are found by the Commission to be reasonable and prudent, as provided in subsections (f2) and (f3) of G.S. 62‑110.1. (2007‑397, s. 7.)



§ 62-110.7. Project development cost review for a nuclear facility.

§ 62‑110.7.  Project development cost review for a nuclear facility.

(a)        For purposes of this section, "project development costs" mean all capital costs associated with a potential nuclear electric generating facility incurred before (i) issuance of a certificate under G.S. 62‑110.1 for a facility located in North Carolina or (ii) issuance of a certificate by the host state for an out‑of‑state facility to serve North Carolina retail customers, including, without limitation, the costs of evaluation, design, engineering, environmental analysis and permitting, early site permitting, combined operating license permitting, initial site preparation costs, and allowance for funds used during construction associated with such costs.

(b)        At any time prior to the filing of an application for a certificate to construct a potential nuclear electric generating facility, either under G.S. 62‑110.1 or in another state for a facility to serve North Carolina retail customers, a public utility may request that the Commission review the public utility's decision to incur project development costs. The public utility shall include with its request such information and documentation as is necessary to support approval of the decision to incur proposed project development costs. The Commission shall hold a hearing regarding the request. The Commission shall issue an order within 180 days after the public utility files its request. The Commission shall approve the public utility's decision to incur project development costs if the public utility demonstrates by a preponderance of evidence that the decision to incur project development costs is reasonable and prudent; provided, however, the Commission shall not rule on the reasonableness or prudence of specific project development activities or recoverability of specific items of cost.

(c)        All reasonable and prudent project development costs, as determined by the Commission, incurred for the potential nuclear electric generating facility shall be included in the public utility's rate base and shall be fully recoverable through rates in a general rate case proceeding pursuant to G.S. 62‑133.

(d)        If the public utility is allowed to cancel the project, the Commission shall permit the public utility to recover all reasonable and prudently incurred project development costs in a general rate case proceeding pursuant to G.S. 62‑133 amortized over a period equal to the period during which the costs were incurred, or five years, whichever is greater. (2007‑397, s. 7.)



§ 62-111. Transfers of franchises; mergers, consolidations and combinations of public utilities.

§ 62‑111.  Transfers of franchises; mergers, consolidations and combinations of public utilities.

(a)        No franchise now existing or hereafter issued under the provisions of this Chapter other than a franchise for motor carriers of passengers shall be sold, assigned, pledged or transferred, nor shall control thereof be changed through stock transfer or otherwise, or any rights thereunder leased, nor shall any merger or combination affecting any public utility be made through acquisition or control by stock purchase or otherwise, except after application to and written approval by the Commission, which approval shall be given if justified by the public convenience and necessity. Provided, that the above provisions shall not apply to regular trading in listed securities on recognized markets.

(b)        No certificates issued under the provisions of this Chapter for motor carriers of passengers shall be sold, assigned, pledged, transferred, or control changed through stock transfer or otherwise, or any rights thereunder leased, nor shall any merger or combination affecting any motor carrier of passengers be made through acquisition of control by stock purchases or otherwise, except after application to and written approval by the Commission as in this section provided, provided that the above provisions shall not apply to regular trading in listing securities on recognized markets. The applicant shall give not less than 10 days' written notice of such application by registered mail or by certified mail to all connecting and competing carriers. When the Commission is of the opinion that the transaction is consistent with the purposes of this Chapter the Commission may, in the exercise of its discretion, grant its approval, provided, however, that when such transaction will result in a substantial change in the service and operations of any motor carrier of passengers party to the transaction, or will substantially affect the operations and services of any other motor carrier, the Commission shall not grant its approval except upon notice and hearing as required in G.S. 62‑262.1 for bus companies upon an application for an original certificate. In all cases arising under the subsection it shall be the duty of the Commission to require the successor carrier to satisfy the Commission that the operating debts and obligations of the seller, assignor, pledgor, lessor or transferor, including taxes due the State of North Carolina or any political subdivision thereof are paid or the payment thereof is adequately secured. The Commission may attach to its approval of any transaction arising under the section such other conditions as the Commission may determine are necessary to effectuate the purposes of this Article.

(c)        No sale of a franchise for a motor carrier of household goods shall be approved by the Commission until the seller shall have filed with the Commission a statement under oath of all debts and claims against the seller, of which such seller has any knowledge or notice, (i) for gross receipts, use or privilege taxes due or to become due the State, as provided in the Revenue Act, (ii) for wages due employees of the seller, other than salaries of officers and in the case of motor carriers, (iii) for unremitted C.O.D. collections due shippers, (iv) for loss of or damage to goods transported, or received for transportation, (v) for overcharges on property transported, and, (vi) for interline accounts due other carriers, together with a bond, if required by the Commission, payable to the State, executed by a surety company authorized to do business in the State, in an amount double the aggregate of all such debts and claims conditioned upon the payment of the same within the amount of such bond as the amounts and validity of such debts and claims are established by agreement of the parties, or by judgment. This subsection shall not be applicable to sales by personal representatives of deceased or incompetent persons, receivers or trustees in bankruptcy under court order.

(d)        No person shall obtain a franchise for the purpose of transferring the same to another, and an offer of such transfer within one year after the same was obtained shall be prima facie evidence that such certificate was obtained for the purpose of sale.

(e)        The Commission shall approve applications for transfer of motor carrier franchises made under this section upon finding that said sale, assignment, pledge, transfer, change of control, lease, merger, or combination is in the public interest, will not adversely affect the service to the public under said franchise, will not unlawfully affect the service to the public by other public utilities, that the person acquiring said franchise or control thereof is fit, willing and able to perform such service to the public under said franchise, and that service under said franchise has been continuously offered to the public up to the time of filing said application or in lieu thereof that any suspension of service exceeding 30 days has been approved by the Commission as provided in G.S. 62‑112(b)(5). Provided, however, the Commission shall approve, without imposing conditions or limitations, applications for the transfer of a bus company franchise made under this section upon finding that the person acquiring the franchise or control of the franchise is fit, willing and able to perform services to the public under that franchise. (1947, c. 1008, s. 22; 1949, c. 1132, s. 20; 1953, c. 1140, s. 3; 1957, c. 1152, s. 10; 1961, c. 472, ss. 6, 7; 1963, c. 1165, s. 1; 1967, c. 1202; 1985, c. 676, ss. 10, 11; 1995, c. 523, s. 2.)



§ 62-112. Effective date, suspension and revocation of franchises; dormant motor carrier franchises.

§ 62‑112.  Effective date, suspension and revocation of franchises; dormant motor carrier franchises.

(a)        Franchises shall be effective from the date issued unless otherwise specified therein, and shall remain in effect until terminated under the terms thereof, or until suspended or revoked as herein provided.

(b)        Any franchise may be suspended or revoked, in whole or in part, in the discretion of the Commission, upon application of the holder thereof; or, after notice and hearing, may be suspended or revoked, in whole or in part, upon complaint, or upon the Commission's own initiative, for wilful failure to comply with any provision of this Chapter, or with any lawful order, rule, or regulation of the Commission promulgated thereunder, or with any term, condition or limitation of such franchise; provided, however, that any such franchise may be suspended by the Commission upon notice to the holder or lessee thereof without a hearing for any one or more of the following causes:

(1)        For failure to provide and keep in force at all times security, bond, insurance or self‑insurance for the protection of the public as required in G.S. 62‑268 of this Chapter.

(2)        For failure to file and keep on file with the Commission applicable tariffs or schedules of rates as required in this Chapter.

(3)        For failure to pay any gross receipts, use or privilege taxes due the State of North Carolina within 30 days after demand in writing from the agency of the State authorized by law to collect the same; provided, that this subdivision shall not apply to instances in which there is a bona fide controversy as to tax liability.

(4)        For failure for a period of 60 days after execution to pay any final judgment rendered by a court of competent jurisdiction against any holder or lessee of a franchise for any debt or claim specified in G.S. 62‑111(b) and (c).

(5)        For failure to begin operations as authorized by the Commission within the time specified by order of the Commission, or for suspension of authorized operations for a period of 30 days without the written consent of the Commission, save in the case of involuntary failure or suspension brought about by compulsion upon the franchise holder or lessee.

(c)        The failure of a common carrier of passengers or household goods by motor vehicles to perform any transportation for compensation under the authority of its certificate for a period of 30 consecutive days shall be prima facie evidence that said franchise is dormant and the public convenience and necessity is no longer served by such common carrier certificate. Upon finding after notice and hearing that no such service has been performed for a period of 30 days the Commission is authorized to find that the franchise is dormant and to cancel the certificate of such common carrier. The Commission in its discretion may give consideration in such finding to other factors affecting the performance of such service, including seasonal requirements of the passengers or commodities authorized to be transported, the efforts of the carrier to make its services known to the public, the equipment and other facilities maintained by the carrier for performance of such service, and the means by which such carrier holds itself out to perform such service. A proceeding may be brought under this section by the Commission on its own motion or upon the complaint of any shipper or any other carrier. The franchise of a motor carrier may be canceled under the provisions of this section in any proceeding to sell or transfer or otherwise change control of said franchise brought under the provisions of G.S. 62‑111, upon finding of dormancy as provided in this section. Any motor carrier who has obtained authority to suspend operations under the provisions of G.S. 62‑112(b)(5) and the rules of the Utilities Commission issued thereunder shall not be subject to cancellation of its franchise under this section during the time such suspension of operations is authorized. In determining whether such carrier has made reasonable efforts to perform service under said franchise the Commission may in its discretion give consideration to disabilities of the carrier including death of the owner and physical disabilities.

(d)        This section shall be applicable to bus companies. (1947, c. 1008, s. 23; 1949, c. 1132, s. 21; 1963, c. 1165, s. 1; 1967, c. 1201; 1985, c. 676, s. 12; 1995, c. 523, s. 3.)



§ 62-113. Terms and conditions of franchises.

§ 62‑113.  Terms and conditions of franchises.

(a)        Each franchise shall specify the service to be rendered and the routes over which, the fixed termini, if any, between which, and the intermediate and off‑route points, if any, at which, and in case of operations not over specified routes or between fixed termini, the territory within which, a motor carrier or other public utility is authorized to operate: and there shall, at the time of issuance and from time to time thereafter, be attached to the privileges granted by the franchise such reasonable terms, conditions, and limitations as the public convenience and necessity may from time to time require, including terms, conditions, and limitations as to the extension of the route or routes of a carrier, and such terms and conditions as are necessary to carry out, with respect to the operations of a carrier or other public utility, the requirements established by the Commission under this Chapter; provided, however, that no terms, conditions, or limitations shall restrict the right of a motor carrier of household goods only to add to its equipment and facilities over the routes, between the termini, or within the territory specified in the franchises, as the development of the business and the demands of the public shall require. This subsection shall not be applicable to bus companies or their franchises.

(b)        Each bus company franchise shall specify the fixed routes over which, and the fixed termini, if any, between which the bus company may operate. A franchise for bus companies engaged in charter operations may provide for fixed routes or statewide operating authority.

(c)        Any broadband service provider that provides voice grade communication services within a defined service territory or franchise area, and elects to provide broadband service in areas contiguous to its service territory or franchise area, may provide such voice grade service as an incident to such broadband service to a customer when the incumbent telecommunications or cable provider is not currently providing broadband service to the customer, without violating its service territory restrictions or franchise agreement.  (1947, c. 1008, s. 12; 1949, c. 1132, s. 11; 1963, c. 1165, s. 1; 1985, c. 676, s. 13; 1995, c. 523, s. 4; 2009‑80, s. 1.)



§ 62-114: Repealed by Session Laws 1995, c. 523, s. 5.

§ 62‑114:  Repealed by Session Laws 1995, c.  523, s. 5.



§ 62-115. Issuance of partnership franchises.

§ 62‑115.  Issuance of partnership franchises.

No franchise shall be issued under this Article to two or more persons until such persons have executed a partnership agreement, filed a copy of said agreement with the Commission, and indicated to the Commission, in writing, that they have complied with Article 14 of Chapter 66 relating to doing business under an assumed name. (1947, c. 1008, s. 14; 1949, c. 1132, s. 14; 1961, c. 472, s. 5; 1963, c. 1165, s. 1.)



§ 62-116. Issuance of temporary or emergency authority.

§ 62‑116.  Issuance of temporary or emergency authority.

(a)        Upon the filing of an application in good faith for a franchise, the Commission may in its discretion, after notice by regular mail to all persons holding franchises authorizing similar services within the same territory and upon a finding that no other adequate existing service is available, pending its final decision on the application, issue to the applicant appropriate temporary authority to operate under such just and reasonable conditions and limitations as the Commission deems necessary or desirable to impose in the public interest; provided, however, that pending such final decision on the application, the applicant shall comply with all the provisions of this Chapter, and with the lawful orders, rules and regulations of the Commission promulgated thereunder, applicable to holders of franchises, and upon failure of an applicant so to do, after reasonable notice from the Commission requiring compliance therewith in the particulars set out in the notice, and after hearing, the application may be dismissed by the Commission without further proceedings, and temporary authority issued to such applicant may be revoked. The authority granted under this section shall not create any presumption nor be considered in the action on the permanent authority application.

(b)        Upon its own initiative, or upon written request by any customer or by any representative of a local or State government agency, and after issuance of notice to the owner and operator and after hearing in accordance with G.S. 1A‑1, Rule 65(b), the Commission may grant emergency operating authority to any person to furnish water or sewer utility service to meet an emergency to the extent necessary to relieve the emergency; provided, that the Commission shall find from such request, or from its own knowledge, that a real emergency exists and that the relief authorized is immediate, pressing and necessary in the public interest, and that the person so authorized has the necessary ability and is willing to perform the prescribed emergency service. Upon termination of the emergency, the emergency operating authority so granted shall expire upon order of the Commission. An emergency is defined herein as the imminent danger of losing adequate water or sewer utility service or the actual loss thereof. (1947, c. 1008, s. 10; 1949, c. 1132, s. 9; 1963, c. 1165, s. 1; 1973, c. 1108.)



§ 62-117. Same or similar names prohibited.

§ 62‑117.  Same or similar names prohibited.

No public utility holding or operating under a franchise issued under this Chapter shall adopt or use a name used by any other public utility, or any name so similar to a name of another public utility as to mislead or confuse the public, and the Commission may, upon complaint, or upon its own initiative, in any such case require the public utility to discontinue the use of such name, preference being given to the public utility first adopting and using such name.  (1947, c. 1008, s. 15; 1949, c. 1132, s. 15; 1963, c. 1165, s. 1.)



§ 62-118. Abandonment and reduction of service.

§ 62‑118.  Abandonment and reduction of service.

(a)        Upon finding that public convenience and necessity are no longer served, or that there is no reasonable probability of a public utility realizing sufficient revenue from a service to meet its expenses, the Commission shall have power, after petition and notice, to authorize by order any public utility to abandon or reduce such service.  Upon request from any party having an interest in said utility service, the Commission shall hold a public hearing on such petition, and may on its own motion hold a public hearing on such petition.  Provided, however, that abandonment or reduction of service of motor carriers shall not be subject to this section, but shall be authorized only under the provisions of G.S. 62‑262(k) and G.S. 62‑262.2.

(b)        If any person or corporation furnishing water or sewer utility service under this Chapter shall abandon such service without the prior consent of the Commission, and the Commission subsequently finds that such abandonment of service causes an emergency to exist, the Commission may, unless the owner or operator of the affected system consents, apply in accordance with G.S. 1A‑1, Rule 65, to a superior court judge who has jurisdiction pursuant to G.S. 7A‑47.1 or 7A‑48 in the district or set of districts as defined in G.S. 7A‑41.1 in which the person or corporation so operates, for an order restricting the lands, facilities and rights‑of‑way used in furnishing said water or sewer utility service to continued use in furnishing said service during the period of the emergency.  An emergency is defined herein as the imminent danger of losing adequate water or sewer utility service or the actual loss thereof.  The court shall have jurisdiction to restrict the lands, facilities, and rights‑of‑way to continued use in furnishing said water or sewer utility service by appropriate order restraining their being placed to other use, or restraining their being prevented from continued use in furnishing said water or sewer utility service, by any person, corporation, or their representatives.  The court may, in its discretion, appoint an emergency operator to assure the continued operation of such water or sewer utility service.  The court shall have jurisdiction to require that reasonable compensation be paid to the owner, operator or other party entitled thereto for the use of any lands, facilities, and rights‑of‑way which are so restricted to continued use for furnishing water or sewer utility service during the period of the emergency, and it may require the emergency operator of said lands, facilities, and rights‑of‑way to post bond in an amount required by the court.  In no event shall such compensation, for each month awarded, exceed the net average monthly income of the utility for the 12‑month period immediately preceding the order restricting use.

(c)        Whenever the Commission, upon complaint or investigation upon its own motion, finds that the facilities being used to furnish water or sewer utility service are inadequate to such an extent that an emergency (as defined in G.S. 62‑118(b) above) exists, and further finds that there is no reasonable probability of the owner or operator of such utility obtaining the capital necessary to improve or replace the facilities from sources other than the customers, the Commission shall have the power, after notice and hearing, to authorize by order that such service be abandoned or reduced to those customers who are unwilling or unable to advance their fair share of the capital necessary for such improvements.  The amount of capital to be advanced by each customer shall be subject to approval by the Commission, and shall be advanced under such conditions as will enable each customer to retain a proprietary interest in the system to the extent of the capital so advanced.  The remedy prescribed in this subsection is in addition to other remedies prescribed by law. (1933, c. 307, s. 32; 1963, c. 1165, s. 1; 1971, c. 552, s. 1; 1973, c. 1393; 1985, c. 676, s. 14; 1987 (Reg. Sess., 1988), c. 1037, s. 93; 1989 (Reg. Sess., 1990), c. 1024, s. 15.)



§§ 62-119 through 62-125: Repealed by Session Laws 1995, c. 523, s. 31.

Article 6A.

Radio Common Carriers.

§§ 62‑119 through 62‑125:  Repealed by Session Laws 1995, c.  523, s. 31.



§§ 62-126 through 62-129. Reserved for future codification purposes.

§§ 62‑126 through 62‑129.  Reserved for future codification purposes.



§ 62-130. Commission to make rates for public utilities.

Article 7.

Rates of Public Utilities.

§ 62‑130.  Commission to make rates for public utilities.

(a)        The Commission shall make, fix, establish or allow just and reasonable rates for all public utilities subject to its jurisdiction. A rate is made, fixed, established or allowed when it becomes effective pursuant to the provisions of this Chapter.

(b)        Repealed by Session Laws 1985, c. 676, s. 15.

(c)        The Commission may make, require or approve, after public hearing, for intrastate shipments what are known as milling‑in‑transit, processing‑in‑transit, or warehousing‑in‑transit rates on grain, lumber to be dressed, cotton, peanuts, tobacco, or such other commodities as the Commission may designate.

(d)        The Commission shall from time to time as often as circumstances may require, change and revise or cause to be changed or revised any rates fixed by the Commission, or allowed to be charged by any public utility.

(e)        In all cases where the Commission requires or orders a public utility to refund moneys to its customers which were advanced by or overcollected from its customers, the Commission shall require or order the utility to add to said refund an amount of interest at such rate as the Commission may determine to be just and reasonable; provided, however, that such rate of interest applicable to said refund shall not exceed ten percent (10%) per annum. (1899, c. 164, ss. 2, 7, 14; 1903, c. 683; Rev., ss. 1096, 1099, 1106; 1907, c. 469, s. 4; Ex. Sess. 1908, c. 144, s. 1; 1913, c. 127, s. 2; 1917, c. 194;  C.S., ss. 1066, 1071, 3489; Ex. Sess. 1920, c. 51, s. 1; 1925, c. 37;  1929, cc. 82, 91; 1933, c. 134, s. 8; 1941, c. 97; 1953, c. 170; 1963, c. 1165, s. 1; 1981, c. 461, s. 1; 1985, c. 676, s. 15(1).)



§ 62-131. Rates must be just and reasonable; service efficient.

§ 62‑131.  Rates must be just and reasonable; service efficient.

(a)        Every rate made, demanded or received by any public utility, or by any two or more public utilities jointly, shall be just and reasonable.

(b)        Every public utility shall furnish adequate, efficient and reasonable service. (1933, c. 307, ss. 2, 3; 1963, c. 1165, s. 1.)



§ 62-132. Rates established under this Chapter deemed just and reasonable; remedy for collection of unjust or unreasonable rates.

§ 62‑132.  Rates established under this Chapter deemed just and reasonable; remedy for collection of unjust or unreasonable rates.

The rates established under this Chapter by the Commission shall be deemed just and reasonable, and any rate charged by any public utility different from those so established shall be deemed unjust and unreasonable. Provided, however, that upon petition filed by any interested person, and a hearing thereon, if the Commission shall find the rates or charges collected to be other than the rates established by the Commission, and to be unjust, unreasonable, discriminatory or preferential, the Commission may enter an order awarding such petitioner and all other persons in the same class a sum equal to the difference between such unjust, unreasonable, discriminatory or preferential rates or charges and the rates or charges found by the Commission to be just and reasonable, nondiscriminatory and nonpreferential, to the extent that such rates or charges were collected within two years prior to the filing of such petition. (1913, c. 127, s. 3; C.S., s. 1067; 1929, cc. 241, 342; 1933, c. 134, s. 8; 1941, c. 97; 1963, c. 1165, s. 1.)



§ 62-133. How rates fixed.

§ 62‑133.  How rates fixed.

(a)        In fixing the rates for any public utility subject to the provisions of this Chapter, other than bus companies, motor carriers and certain water and sewer utilities, the Commission shall fix such rates as shall be fair both to the public utilities and to the consumer.

(b)        In fixing such rates, the Commission shall:

(1)        Ascertain the reasonable original cost of the public utility's property used and useful, or to be used and useful within a reasonable time after the test period, in providing the service rendered to the public within the State, less that portion of the cost that has been consumed by previous use recovered by depreciation expense. In addition, construction work in progress may be included in the cost of the public utility's property under any of the following circumstances:

a.         To the extent the Commission considers inclusion in the public interest and necessary to the financial stability of the utility in question, reasonable and prudent expenditures for construction work in progress may be included, subject to the provisions of subdivision (4a) of this subsection.

b.         For baseload electric generating facilities, reasonable and prudent expenditures shall be included pursuant to subdivisions (2) or (3) of G.S. 62‑110.1(f1), whichever applies, subject to the provisions of subdivision (4a) of this subsection.

(1a)      Apply the rate of return established under subdivision (4) of this subsection to rights‑of‑way acquired through agreements with the Department of Transportation pursuant to G.S. 136‑19.5(a) if acquisition is consistent with a definite plan to provide service within five years of the date of the agreement and if such right‑of‑way acquisition will result in benefits to the ratepayers. If a right‑of‑way is not used within a reasonable time after the expiration of the five‑year period, it may be removed from the rate base by the Commission when rates for the public utility are next established under this section.

(2)        Estimate such public utility's revenue under the present and proposed rates.

(3)        Ascertain such public utility's reasonable operating expenses, including actual investment currently consumed through reasonable actual depreciation.

(4)        Fix such rate of return on the cost of the property ascertained pursuant to subdivision (1) of this subsection as will enable the public utility by sound management to produce a fair return for its shareholders, considering changing economic conditions and other factors, including, but not limited to, the inclusion of construction work in progress in the utility's property under sub‑subdivision b. of subdivision (1) of this subsection, as they then exist, to maintain its facilities and services in accordance with the reasonable requirements of its customers in the territory covered by its franchise, and to compete in the market for capital funds on terms that are reasonable and that are fair to its customers and to its existing investors.

(4a)      Require each public utility to discontinue capitalization of the composite carrying cost of capital funds used to finance construction (allowance for funds) on the construction work in progress included in its rate based upon the effective date of the first and each subsequent general rate order issued with respect to it after the effective date of this subsection; allowance for funds may be capitalized with respect to expenditures for construction work in progress not included in the utility's property upon which the rates were fixed. In determining net operating income for return, the Commission shall not include any capitalized allowance for funds used during construction on the construction work in progress included in the utility's rate base.

(5)        Fix such rates to be charged by the public utility as will earn in addition to reasonable operating expenses ascertained pursuant to subdivision (3) of this subsection the rate of return fixed pursuant to subdivisions (4) and (4a) on the cost of the public utility's property ascertained pursuant to subdivisions (1) and (1a) of this subsection.

(c)        The original cost of the public utility's property, including its construction work in progress, shall be determined as of the end of the test period used in the hearing and the probable future revenues and expenses shall be based on the plant and equipment in operation at that time. The test period shall consist of 12 months' historical operating experience prior to the date the rates are proposed to become effective, but the Commission shall consider such relevant, material and competent evidence as may be offered by any party to the proceeding tending to show actual changes in costs, revenues or the cost of the public utility's property used and useful, or to be used and useful within a reasonable time after the test period, in providing the service rendered to the public within this State, including its construction work in progress, which is based upon circumstances and events occurring up to the time the hearing is closed.

(d)        The Commission shall consider all other material facts of record that will enable it to determine what are reasonable and just rates.

(e)        The fixing of a rate of return shall not bar the fixing of a different rate of return in a subsequent proceeding.

(f)         Repealed by Session Laws 1991, c. 598, s. 7.

(g)        Reserved.

(h)        Repealed by Session Laws 1998‑128, s. 4, effective September 4, 1998. (1899, c. 164, s. 2, subsec. 1; Rev., s. 1104; C.S., s. 1068; 1933, c. 134, s. 8; 1941, c. 97; 1963, c. 1165, s. 1; 1971, c. 1092; 1973, c. 956, s. 1; c. 1041, s. 1; 1975, c. 184, s. 2; 1977, c. 691, ss. 2, 3; 1981, c. 476; 1981 (Reg. Sess., 1982), c. 1197, s. 6; 1985, c. 676, s. 15(2); 1989 (Reg. Sess., 1990), c. 962, s. 4; 1991, c. 598, s. 7; 1998‑128, s. 4; 2007‑397, s. 8.)



§ 62-133.1. Small water and sewer utility rates.

§ 62‑133.1.  Small water and sewer utility rates.

(a)        In fixing the rates for any water or sewer utility, the Commission may fix such rates on the ratio of the operating expenses to the operating revenues, such ratio to be determined by the Commission, unless the utility requests that such rates be fixed under G.S. 62‑133(b). Nothing in this subsection shall be held to extinguish any remedy or right not inconsistent herewith. This subsection shall be in addition to other provisions of this Chapter which relate to public utilities generally, except that in cases of conflict between such other provisions, this section shall prevail for water and sewer utilities.

(b)        A water or sewer utility may enter into uniform contracts with nonusers of its utility service within a specific subdivision or development for the payment by such nonusers to the utility of a fee or charge for placing or maintaining lines or other facilities or otherwise making and keeping such utility's service available to such nonusers; or such a utility may, by contract of assignment, receive the benefits and assume the obligations of uniform contracts entered into between the developers of subdivisions and the purchasers of lots in such subdivisions whereby such developer has contracted to make utility service available to lots in such subdivision and purchasers of such lots have contracted to pay a fee or charge for the availability of such utility service; provided, however, that the maximum nonuser rate shall be as established by contract, except that the contractual charge to nonusers of the utility service can never exceed the lawfully established minimum rate to user customers of the utility service. (1973, c. 956, s. 2.)



§ 62-133.2. Fuel and fuel-related charge adjustments for electric utilities.

§ 62‑133.2.  Fuel and fuel‑related charge adjustments for electric utilities.

(a)        The Commission shall permit an electric public utility that generates electric power by fossil fuel or nuclear fuel to charge an increment or decrement as a rider to its rates for changes in the cost of fuel and fuel‑related costs used in providing its North Carolina customers with electricity from the cost of fuel and fuel‑related costs established in the electric public utility's previous general rate case on the basis of cost per kilowatt hour.

(a1)      As used in this section, "cost of fuel and fuel‑related costs" means all of the following:

(1)        The cost of fuel burned.

(2)        The cost of fuel transportation.

(3)        The cost of ammonia, lime, limestone, urea, dibasic acid, sorbents, and catalysts consumed in reducing or treating emissions.

(4)        The total delivered noncapacity related costs, including all related transmission charges, of all purchases of electric power by the electric public utility, that are subject to economic dispatch or economic curtailment.

(5)        The capacity costs associated with all purchases of electric power from qualifying cogeneration facilities and qualifying small power production facilities, as defined in 16 U.S.C. § 796, that are subject to economic dispatch by the electric public utility.

(6)        Except for those costs recovered pursuant to G.S. 62‑133.8(h), the total delivered costs of all purchases of power from renewable energy facilities and new renewable energy facilities pursuant to G.S. 62‑133.8 or to comply with any federal mandate that is similar to the requirements of subsections (b), (c), (d), (e), and (f) of G.S. 62‑133.8.

(7)        The fuel cost component of other purchased power.

(8)        Cost of fuel and fuel‑related costs shall be adjusted for any net gains or losses resulting from any sales by the electric public utility of fuel and other fuel‑related costs components.

(9)        Cost of fuel and fuel‑related costs shall be adjusted for any net gains or losses resulting from any sales by the electric public utility of by‑products produced in the generation process to the extent the costs of the inputs leading to that by‑product are costs of fuel or fuel‑related costs.

(a2)      For those costs identified in subdivisions (4), (5), and (6) of subsection (a1) of this section, the annual increase in the aggregate amount of these costs that are recoverable by an electric public utility pursuant to this section shall not exceed two percent (2%) of the electric public utility's total North Carolina retail jurisdictional gross revenues for the preceding calendar year. The costs described in subdivisions (4), (5), and (6) of subsection (a1) of this section shall be recoverable from each class of customers as a separate component of the rider as follows:

(1)        For the costs described in subdivision (4) of subsection (a1) of this section, the specific component for each class of customers shall be determined by allocating these costs among customer classes based on the electric public utility's North Carolina energy usage for the prior year, as determined by the Commission, until the Commission determines how these costs shall be allocated in a general rate case for the electric public utility commenced on or after January 1, 2008.

(2)        For the costs described in subdivisions (5) and (6) of subsection (a1) of this section, the specific component for each class of customers shall be determined by allocating these costs among customer classes based on the electric public utility's North Carolina peak demand for the prior year, as determined by the Commission, until the Commission determines how these costs shall be allocated in a general rate case for the electric public utility commenced on or after January 1, 2008.

(a3)      Notwithstanding subsections (a1) and (a2) of this section, for an electric public utility that has fewer than 150,000 North Carolina retail jurisdictional customers as of December 31, 2006, the costs identified in subdivisions (1), (2), (6), and (7) of subsection (a1) of this section and the fuel cost component, as may be modified by the Commission, of electric power purchases identified in subdivision (4) of subsection (a1) of this section shall be recovered through the increment or decrement rider approved by the Commission pursuant to this section. For the costs identified in subdivision (6) of subsection (a1) of this section that are incurred on or after  January 1, 2008, the annual increase in the amount of these costs shall not exceed one percent (1%) of the electric public utility's total North Carolina retail jurisdictional gross revenues for the preceding calendar year. These costs described in subdivision (6) of subsection (a1) of this section shall be recoverable from each class of customers as a separate component of the rider. For the costs described in subdivision (6) of subsection (a1) of this section, the specific component for each class of customers shall be determined by allocating these costs among customer classes based on the electric public utility's North Carolina peak demand for the prior year, as determined by the Commission, until the Commission determines how these costs shall be allocated in a general rate case for the electric public utility commenced on or after January 1, 2008.

(b)        The Commission shall conduct a hearing within 12 months of each electric public utility's last general rate case order to determine whether an increment or decrement rider is required to reflect actual changes in the cost of fuel and fuel‑related costs over or under the cost of fuel and fuel‑related costs on a kilowatt‑hour basis in base rates established in the electric public utility's last preceding general rate case. Additional hearings shall be held on an annual basis but only one hearing for each electric public utility may be held within 12 months of the last general rate case.

(c)        Each electric public utility shall submit to the Commission for the hearing verified annualized information and data in such form and detail as the Commission may require, for an historic 12‑month test period, relating to:

(1)        Cost of fuel and fuel‑related costs used in each generating facility owned in whole or in part by the utility.

(2)        Fuel procurement practices and fuel inventories for each facility.

(3)        Burned cost of fuel used in each generating facility.

(4)        Plant capacity factor for each generating facility.

(5)        Plant availability factor for each generating plant.

(6)        Generation mix by types of fuel used.

(7)        Sources and fuel cost component of purchased power used.

(8)        Recipients of and revenues received for power sales and times of power sales.

(9)        Test period kilowatt‑hour sales for the utility's total system and on the total system separated for North Carolina jurisdictional sales.

(10)      Procurement practices and inventories for: fuel burned and for ammonia, lime, limestone, urea, dibasic acid, sorbents, and catalysts consumed in reducing or treating emissions.

(11)      The cost incurred at each generating facility of fuel burned and of ammonia, lime, limestone, urea, dibasic acid, sorbents, and catalysts consumed in reducing or treating emissions.

(12)      Any net gains or losses resulting from any sales by the electric public utility of fuel or other fuel‑related costs components.

(13)      Any net gains or losses resulting from any sales by the electric public utility of by‑products produced in the generation process to the extent the costs of the inputs leading to that by‑product are costs of fuel or fuel‑related costs.

(d)        The Commission shall provide for notice of a public hearing with reasonable and adequate time for investigation and for all intervenors to prepare for hearing. At the hearing the Commission shall receive evidence from the utility, the Public Staff, and any intervenor desiring to submit evidence, and from the public generally. In reaching its decision, the Commission shall consider all evidence required under subsection (c) of this section as well as any and all other competent evidence that may assist the Commission in reaching its decision including changes in the cost of fuel consumed and fuel‑related costs that occur within a reasonable time, as determined by the Commission, after the test period is closed. The Commission shall incorporate in its cost of fuel and fuel‑related costs determination under this subsection the experienced over‑recovery or under‑recovery of reasonable costs of fuel and fuel‑related costs prudently incurred during the test period, based upon the prudent standards set pursuant to subsection (d1) of this section, in fixing an increment or decrement rider. Upon request of the electric public utility, the Commission shall also incorporate in this determination the experienced over‑recovery or under‑recovery of costs of fuel and fuel‑related costs through the date that is 30 calendar days prior to the date of the hearing, provided that the reasonableness and prudence of these costs shall be subject to review in the utility's next annual hearing pursuant to this section. The Commission shall use deferral accounting, and consecutive test periods, in complying with this subsection, and the over‑recovery or under‑recovery portion of the increment or decrement shall be reflected in rates for 12 months, notwithstanding any changes in the base fuel cost in a general rate case. The burden of proof as to the correctness and reasonableness of the charge and as to whether the cost of fuel and fuel‑related costs were reasonably and prudently incurred shall be on the utility. The Commission shall allow only that portion, if any, of a requested cost of fuel and fuel‑related costs adjustment that is based on adjusted and reasonable cost of fuel and fuel‑related costs prudently incurred under efficient management and economic operations. In evaluating whether cost of fuel and fuel‑related costs were reasonable and prudently incurred, the Commission shall apply the rule adopted pursuant to subsection (d1) of this section. To the extent that the Commission determines that an increment or decrement to the rates of the utility due to changes in the cost of fuel and fuel‑related costs over or under base fuel costs established in the preceding general rate case is just and reasonable, the Commission shall order that the increment or decrement become effective for all sales of electricity and remain in effect until changed in a subsequent general rate case or annual proceeding under this section.

(d1)      Within one year after ratification of this act, for the purposes of setting cost of fuel and fuel‑related costs rates, the Commission shall adopt a rule that establishes prudent standards and procedures with which it can appropriately measure management efficiency in minimizing cost of fuel and fuel‑related costs.

(e)        If the Commission has not issued an order pursuant to this section within 180 days of a utility's submission of annual data under subsection (c) of this section, the utility may place the requested cost of fuel and fuel‑related costs adjustment into effect. If the change in rate is finally determined to be excessive, the utility shall make refund of any excess plus interest to its customers in a manner ordered by the Commission.

(f)         Nothing in this section shall relieve the Commission from its duty to consider the reasonableness of the cost of fuel and fuel‑related costs in a general rate case and to set rates reflecting reasonable cost of fuel and fuel‑related costs pursuant to G.S. 62‑133. Nothing in this section shall invalidate or preempt any condition adopted by the Commission and accepted by the utility in any proceeding that would limit the recovery of costs by any electric public utility under this section.

(g)        On July 1 of every odd‑numbered year, the Utilities Commission shall provide a report to the Joint Legislative Utility Review Committee summarizing the proceedings conducted pursuant to this section during the preceding two years. (1981 (Reg. Sess., 1982), c. 1197, s. 1; 1987, c. 677, ss. 1, 5; 1989, c. 15, s. 1; 1991, c. 129, s. 1; 1995, c. 15, ss. 1, 2; 2007‑397, s. 5.)



§ 62-133.3: Repealed by Session Laws 1995, c. 27, s. 5.

§ 62‑133.3:  Repealed by Session Laws 1995, c.  27, s. 5.



§ 62-133.4. Gas cost adjustment for natural gas local distribution companies.

§ 62‑133.4.  Gas cost adjustment for natural gas local distribution companies.

(a)        Rate changes for natural gas local distribution companies occasioned by changes in the cost of natural gas supply and transportation may be determined under this section rather than under G.S. 62‑133(b), (c), or (d).

(b)        From time to time, as changes in the cost of natural gas require, each natural gas local distribution company may apply to the Commission for permission to change its rates to track changes in the cost of natural gas supply and transportation.  The Commission may, without a hearing, issue an order allowing such rate changes to become effective simultaneously with the effective date of the change in the cost of natural gas or at any other time ordered by the Commission.  If the Commission has not issued an order under this subsection within 120 days after the application, the utility may place the requested rate adjustment into effect.  If the rate adjustment is finally determined to be excessive or is denied, the utility shall make refund of any excess, plus interest as provided in G.S. 62‑130(e), to its customers in a manner ordered by the Commission.  Any rate adjustment under this subsection is subject to review under subsection (c) of this section.

(c)        Each natural gas local distribution company shall submit to the Commission information and data for an historical 12‑month test period concerning the utility's actual cost of gas, volumes of purchased gas, sales volumes, negotiated sales volumes, and transportation volumes.  This information and data shall be filed on an annual basis in the form and detail and at the time required by the Commission.  The Commission, upon notice and hearing, shall compare the utility's prudently incurred costs with costs recovered from all the utility's customers that it served during the test period.  If those prudently incurred costs are greater or less than the recovered costs, the Commission shall, subject to G.S. 62‑158, require the utility to refund any overrecovery by credit to bill or through a decrement in its rates and shall permit the utility to recover any deficiency through an increment in its rates.

(d)        Nothing in this section prohibits the Commission from investigating and changing unreasonable rates as authorized by this Chapter, nor does it prohibit the Commission from disallowing the recovery of any gas costs not prudently incurred by a utility.

(e)        As used in this section, the word "cost" or "costs" shall be defined by Commission rule or order and may include all costs related to the purchase and transportation of natural gas to the natural gas local distribution company's system. (1991, c. 598, s. 8.)



§ 62-133.5. Alternative regulation, tariffing, and deregulation of telecommunications utilities.

§ 62‑133.5.  Alternative regulation, tariffing, and deregulation of telecommunications utilities.

(a)        Any local exchange company, subject to the provisions of G.S. 62‑110(f1), that is subject to rate of return regulation pursuant to G.S. 62‑133 or a form of alternative regulation authorized by subsection (b) of this section may elect to have the rates, terms, and conditions of its services determined pursuant to a form of price regulation, rather than rate of return or other form of earnings regulation. Under this form of price regulation, the Commission shall, among other things, permit the local exchange company to determine and set its own depreciation rates, to rebalance its rates, and to adjust its prices in the aggregate, or to adjust its prices for various aggregated categories of services, based upon changes in generally accepted indices of prices. Upon application, the Commission shall, after notice and an opportunity for interested parties to be heard, approve such price regulation, which may differ between local exchange companies, upon finding that the plan as proposed (i) protects the affordability of basic local exchange service, as such service is defined by the Commission; (ii) reasonably assures the continuation of basic local exchange service that meets reasonable service standards that the Commission may adopt; (iii) will not unreasonably prejudice any class of telephone customers, including telecommunications companies; and (iv) is otherwise consistent with the public interest. Upon approval, and except as provided in subsection (c) of this section, price regulation shall thereafter be the sole form of regulation imposed upon the electing local exchange company, and the Commission shall thenceforth regulate the electing local exchange company's prices, rather than its earnings. The Commission shall issue an order denying or approving the proposed plan for price regulation, with or without modification, not more than 90 days from the filing of the application. However, the Commission may extend the time period for an additional 90 days at the discretion of the Commission. If the Commission approves the application with modifications, the local exchange company subject to such approval may accept the modifications and implement the proposed plan as modified, or may, at its option, (i) withdraw its application and continue to be regulated under the form of regulation that existed immediately prior to the filing of the application; (ii) file another proposed plan for price regulation; or (iii) file an application for a form of alternative regulation under subsection (b) of this section. If the initial price regulation plan is approved with modifications and the local exchange company files another plan pursuant to part (ii) of the previous sentence, the Commission shall issue an order denying or approving the proposed plan for price regulation, with or without modifications, not more than 90 days from that filing by the local exchange company.

(b)        Any local exchange company that is subject to rate of return regulation pursuant to G.S. 62‑133 and which elects not to file for price regulation under the provisions of subsection (a) above may file an application with the Commission for forms of alternative regulation, which may differ between companies and may include, but are not limited to, ranges of authorized returns, categories of services, and price indexing. Upon application, the Commission shall approve such alternative regulatory plan upon finding that the plan as proposed (i) protects the affordability of basic local exchange service, as such service is defined by the Commission; (ii) reasonably assures the continuation of basic local exchange service that meets reasonable service standards established by the Commission; (iii) will not unreasonably prejudice any class of telephone customers, including telecommunications companies; and (iv) is otherwise consistent with the public interest. The Commission shall issue an order denying or approving the proposed plan with or without modification, not more than 90 days from the filing of the application. However, the Commission may extend the time period for an additional 90 days at the discretion of the Commission. If the Commission approves the application with modifications, the local exchange company subject to such approval may, at its option, accept the modifications and implement the proposed plan as modified or may, at its option, (i) withdraw its application and continue to be regulated under the form of regulation that existed at the time of filing the application; or (ii) file an application for another form of alternative regulation. If the initial plan is approved with modifications and the local exchange company files another plan pursuant to part (ii) of the previous sentence, the Commission shall issue an order denying or approving the proposed plan, with or without modifications, not more than 90 days from that filing by the local exchange company.

(c)        Any local exchange company subject to price regulation under the provisions of subsection (a) of this section may file an application with the Commission to modify such form of price regulation or for other forms of regulation. Any local exchange company subject to a form of alternative regulation under subsection (b) of this section may file an application with the Commission to modify such form of alternative regulation. Upon application, the Commission shall approve such other form of regulation upon finding that the plan as proposed (i) protects the affordability of basic local exchange service, as such service is defined by the Commission; (ii) reasonably assures the continuation of basic local exchange service that meets reasonable service standards established by the Commission; (iii) will not unreasonably prejudice any class of telephone customers, including telecommunications companies; and (iv) is otherwise consistent with the public interest. If the Commission disapproves, in whole or in part, a local exchange company's application to modify its existing form of price regulation, the company may elect to continue to operate under its then existing plan previously approved under this subsection or subsection (a) of this section.

(c1)      In determining whether a price regulation plan is otherwise consistent with the public interest, the Commission shall not consider the local exchange company's past or present earnings or rates of return.

(d)        Any local exchange company subject to price regulation under the provisions of subsection (a) of this section, or other alternative regulation under subsection (b) of this section, or other form of regulation under subsection (c) of this section shall file tariffs for basic local exchange service and toll switched access services stating the terms and conditions of the services and the applicable rates. However, fees charged by such local exchange companies applicable to charges for returned checks shall not be tariffed or otherwise regulated by the Commission. The filing of any tariff changing the terms and conditions of such services or increasing the rates for such services shall be presumed valid and shall become effective, unless otherwise suspended by the Commission for a term not to exceed 45 days, 14 days after filing. Any tariff reducing rates for basic local exchange service or toll switched access service shall be presumed valid and shall become effective, unless otherwise suspended by the Commission for a term not to exceed 45 days, seven days after filing. Any local exchange company subject to price regulation under the provisions of subsection (a) of this section, or other alternative regulation under subsection (b) of this section, or other form of regulation under subsection (c) of this section may file tariffs for services other than basic local exchange services and toll switched access services. Any tariff changing the terms and conditions of such services or increasing the rates for an existing service or establishing the terms, conditions, or rates for a new service shall be presumed valid and shall become effective, unless otherwise suspended by the Commission for a term not to exceed 45 days, 14 days after filing. Any tariff reducing the rates for such services shall be presumed valid and shall become effective, unless otherwise suspended by the Commission for a term not to exceed 45 days, seven days after filing. In the event of a complaint with regard to a tariff filing under this subsection, the Commission may take such steps as it deems appropriate to assure that such tariff filing is consistent with the plan previously adopted pursuant to subsection (a) of this section, subsection (b) of this section, or subsection (c) of this section.

(e)        Any allegation of anticompetitive activity by a competing local provider or a local exchange company shall be raised in a complaint proceeding pursuant to G.S. 62‑73.

(f)         Notwithstanding the provisions of G.S. 62‑140, or any Commission rule or regulations: (i) the Commission shall permit a local exchange company or a competing local provider to offer competitive services with flexible pricing arrangements to business customers pursuant to contract and shall permit other flexible pricing options; and (ii) local exchange companies and competing local providers may provide a promotional offering for any tariffed service or tariffed offering by giving one day's notice to the Commission, but no Commission approval of the notice is required. Promotional offerings of any nontariffed service may be implemented without notice to the Commission or Commission approval. Carriers offering promotions of regulated services that are available for resale must provide a means for interested parties to receive notice of each promotional offering of regulated service, including the duration of the offering, at least one business day prior to the effective date of the promotional offering. Furthermore, local exchange companies and competing local providers may offer special promotions and bundles of new or existing service or products without the obligation to identify or convert existing customers who subscribe to the same or similar services or products. The Commission's complaint authority under G.S. 62‑73 and subsection (e) of this section is applicable to any promotion or bundled service offering filed or offered under this subsection.

(g)        The following sections of Chapter 62 of the General Statutes shall not apply to local exchange companies subject to price regulation under the terms of subsection (a) of this section: G.S. 62‑35(c), 62‑45, 62‑51, 62‑81, 62‑111, 62‑130, 62‑131, 62‑132, 62‑133, 62‑134, 62‑135, 62‑136, 62‑137, 62‑139, 62‑142, and 62‑153.

(h)        Notwithstanding any other provision of this Chapter, a local exchange company that is subject to rate of return regulation or subject to another form of regulation authorized under this section and whose territory is open to competition from competing local providers may elect to have its rates, terms, and conditions for its services determined pursuant to the plan described in this subsection by filing notice of its intent to do so with the Commission. The election is effective immediately upon filing. A local exchange company shall not be permitted to make the election under this section unless it commits to provide stand‑alone basic residential lines to rural customers at rates comparable to those rates charged to urban customers for the same service.

(1)        Definitions.  The following definitions apply in this subsection:

a.         Local exchange company.  The same meaning as provided in G.S. 62‑3(16a).

b.         Open to competition from competing local providers.  Both of the following apply:

1.         G.S. 62‑110(f1) applies to the franchised area and to local exchange and exchange access services offered by the local exchange company.

2.         The local exchange company is open to interconnection with competing local providers that possess a certificate of public convenience and necessity issued by the Commission. The Commission is authorized to resolve any disputes concerning whether a local exchange company is open to interconnection under this section.

c.         Single‑line basic residential service.  Single‑line residential flat rate basic voice grade local service with touch tone within a traditional local calling area that provides access to available emergency services and directory assistance, the capability to access interconnecting carriers, relay services, access to operator services, and one annual local directory listing (white pages or the equivalent).

d.         Stand‑alone basic residential line.  Single‑line basic residential service that is billed on a billing account that does not also contain another service, feature, or product that is sold by the local exchange company or an affiliate of the local exchange company and is billed on a recurring basis on the local exchange company's bill.

(2)        Beginning on the date that the local exchange company's election under this subsection becomes effective, the local exchange company shall continue to offer stand‑alone basic residential lines to all customers who choose to subscribe to that service, and the local exchange company may increase rates for those lines annually by a percentage that does not exceed the percentage increase over the prior year in the Gross Domestic Product Price Index as reported by the United States Department of Commerce, Bureau of Economic Analysis, unless otherwise authorized by the Commission. With the sole exception of ensuring the local exchange company's compliance with the preceding sentence, the Commission shall not:

a.         Impose any requirements related to the terms, conditions, rates, or availability of any of the local exchange company's stand‑alone basic residential lines.

b.         Otherwise regulate any of the local exchange company's stand‑alone basic residential lines.

(3)        Except to the extent provided in subdivision (2) of this subsection, beginning on the date the local exchange company's election under this subsection becomes effective, the Commission shall not do either of the following:

a.         Impose any requirements related to the terms, conditions, rates, or availability of any of the local exchange company's retail services.

b.         Otherwise regulate any of the local exchange company's retail services.

(4)        A local exchange company's election under this subsection does not affect the obligations or rights of an incumbent local exchange carrier, as that term is defined by section 251(h) of the Federal Telecommunications Act of 1996 (Act), under sections 251 and 252 of the Act or any Federal Communications Commission regulation relating to sections 251 and 252 of the Act, nor does it affect any authority of the Commission to act in accordance with federal or State laws or regulations, including those granting authority to set rates, terms, and conditions for access to unbundled network elements and to arbitrate and enforce interconnection agreements.

(5)        A local exchange company's election under this subsection does not prevent a consumer from seeking the assistance of the Public Staff of the North Carolina Utilities Commission to resolve a complaint with that local exchange company, as provided in G.S. 62‑73.1.

(6)        A local exchange company's election under this subsection does not affect the Commission's jurisdiction concerning the following:

a.         Enforce federal requirements on the local exchange company's marketing activities. However, the Commission may not adopt, impose, or enforce other requirements on the local exchange company's marketing activities.

b.         The telecommunications relay service pursuant to G.S. 62‑157.

c.         The Life Line or Link Up programs consistent with Federal Communications Commission rules, including, but not limited to, 47 C.F.R. § 54.403(a)(3), as amended from time to time, and relevant orders of the North Carolina Utilities Commission.

d.         Universal service funding pursuant to G.S. 62‑110(f1).

e.         Carrier of last resort obligations pursuant to G.S. 62‑110.

f.          The authority delegated to it by the Federal Communications Commission to manage the numbering resources involving that local exchange company.

(i)         To the extent applicable, a competing local provider authorized by the Commission to do business under the provisions of G.S. 62‑110(f1) may also elect to have its rates, terms, and conditions for its services determined pursuant to the plan described in subsection (h) of this section.

(j)         Notwithstanding any other provision of this Chapter, the Commission has jurisdiction over matters concerning switched access and intercarrier compensation of a local exchange company that has elected to operate under price regulation, as well as a local exchange carrier or competing local provider operating under any form of regulation covered under this Article or G.S. 62‑110(f1).

(k)        To evaluate the affordability and quality of local exchange service provided to consumers in this State, a local exchange company or competing local provider offering basic local residential exchange service that elects to have its rates, terms, and conditions for its services determined pursuant to the plan described in subsection (h) of this section shall make an annual report to the General Assembly on the state of its company's operations. The report shall be due 30 days after the close of each calendar year and shall cover the period from January 1 through December 31 of the preceding year. The Joint Legislative Utility Review Committee must review the annual reports and decide whether to recommend that the General Assembly take corrective action in response to those reports. The report shall include the following:

(1)        An analysis of telecommunications competition by the local exchange company or competing local provider, including access line gain or loss and the impact on consumer choices from enactment of the Consumer Choice and Investment Act of 2009.

(2)        An analysis of service quality based on customer satisfaction studies from enactment of the Consumer Choice and Investment Act of 2009.

(3)        An analysis of the level of local exchange rates from enactment of the Consumer Choice and Investment Act of 2009.  (1995, c. 27, s. 6; 2003‑91, s. 2; 2007‑157, s. 1; 2009‑238, ss. 1‑4; 2009‑570, s. 36.)



§ 62-133.6. Environmental compliance costs recovery.

§ 62‑133.6.  Environmental compliance costs recovery.

(a)        As used in this section:

(1)        "Coal‑fired generating unit" means a coal‑fired generating unit, as defined by 40 Code of Federal Regulations § 96.2 (July 1, 2001 Edition), that is located in this State and has the capacity to generate 25 or more megawatts of electricity.

(2)        "Environmental compliance costs" means only those capital costs incurred by an investor‑owned public utility to comply with the emissions limitations set out in G.S. 143‑215.107D that exceed the costs required to comply with 42 U.S.C. § 7410(a)(2)(D)(i)(I), as implemented by 40 Code of Federal Regulations § 51.121 (July 1, 2001 Edition), related federal regulations, and the associated State or Federal Implementation Plan, or with 42 U.S.C. § 7426, as implemented by 40 Code of Federal Regulations § 52.34 (July 1, 2001 Edition) and related federal regulations. The term "environmental compliance costs" does not include:

a.         Costs required to comply with a final order or judgment rendered by a state or federal court under which an investor‑owned public utility is found liable for a failure to comply with any federal or state law, rule, or regulation for the protection of the environment or public health.

b.         The net increase in costs, above those proposed by the investor‑owned public utility as part of its plan to achieve compliance with the emissions limitations set out in G.S. 143‑215.107D, that are necessary to comply with a settlement agreement, consent decree, or similar resolution of litigation arising from any alleged failure to comply with any federal or state law, rule, or regulation for the protection of the environment or public health.

c.         Any criminal or civil fine or penalty, including court costs imposed or assessed for a violation by an investor‑owned public utility of any federal or state law, rule, or regulation for the protection of the environment or public health.

d.         The net increase in costs, above those proposed by the investor‑owned public utility as part of its plan to achieve the emissions limitations set out in G.S. 143‑215.107D, that are necessary to comply with any limitation on emissions of oxides of nitrogen (NOx) or sulfur dioxide (SO2) that are imposed on an individual coal‑fired generating unit by the Environmental Management Commission or the Department of Environment and Natural Resources to address any nonattainment of an air quality standard in any area of the State.

(3)        "Investor‑owned public utility" means an investor‑owned public utility, as defined in G.S. 62‑3.

(b)        The investor‑owned public utilities shall be allowed to accelerate the cost recovery of their estimated environmental compliance costs over a seven‑year period, beginning January 1, 2003 and ending December 31, 2009. For purposes of this subsection, an investor‑owned public utility subject to the provisions of subsections (b) and (d) of G.S. 143‑215.107D shall amortize environmental compliance costs in the amount of one billion five hundred million dollars ($1,500,000,000) and an investor‑owned public utility subject to the provisions of subsections (c) and (e) of G.S. 143‑215.107D shall amortize environmental compliance costs in the amount of eight hundred thirteen million dollars ($813,000,000). During the rate freeze period established in subsection (e) of this section, the investor‑owned public utilities shall, at a minimum, recover through amortization seventy percent (70%) of the environmental compliance costs set out in this subsection. The maximum amount for each investor‑owned public utility's annual accelerated cost recovery during the rate freeze period shall not exceed one hundred fifty percent (150%) of the annual levelized environmental compliance costs set out in this subsection. The amounts to be amortized pursuant to this subsection are estimates of the environmental compliance costs that may be adjusted as provided in this section. The General Assembly makes no judgment as to whether the actual environmental compliance costs will be greater than, less than, or equal to these estimated amounts. These estimated amounts do not define or limit the scope of the expenditures that may be necessary to comply with the emissions limitations set out in G.S. 143‑215.107D.

(c)        The investor‑owned public utilities shall file their compliance plans, including initial cost estimates, with the Commission and the Department of Environment and Natural Resources not later than 10 days after the date on which this section becomes effective. The Commission shall consult with the Secretary of Environment and Natural Resources and shall consider the advice of the Secretary as to whether an investor‑owned public utility's proposed compliance plan is adequate to achieve the emissions limitations set out in G.S. 143‑215.107D.

(d)        Subject to the provisions of subsection (f) of this section, the Commission shall hold a hearing to review the environmental compliance costs set out in subsection (b) of this section. The Commission may modify and revise those costs as necessary to ensure that they are just, reasonable, and prudent based on the most recent cost information available and determine the annual cost recovery amounts that each investor‑owned public utility shall be required to record and recover during calendar years 2008 and 2009. In making its decisions pursuant to this subsection, the Commission shall consult with the Secretary of Environment and Natural Resources to receive advice as to whether the investor‑owned public utility's actual and proposed modifications and permitting and construction schedule are adequate to achieve the emissions limitations set out in G.S. 143‑215.107D. The Commission shall issue an order pursuant to this subsection no later than December 31, 2007.

(e)        Notwithstanding G.S. 62‑130(d) and G.S. 62‑136(a), the base rates of the investor‑owned public utilities shall remain unchanged from the date on which this section becomes effective through December 31, 2007. The Commission may, however, consistent with the public interest:

(1)        Allow adjustments to base rates, or deferral of costs or revenues, due to one or more of the following conditions occurring during the rate freeze period:

a.         Governmental action resulting in significant cost reductions or requiring major expenditures including, but not limited to, the cost of compliance with any law, regulation, or rule for the protection of the environment or public health, other than environmental compliance costs.

b.         Major expenditures to restore or replace property damaged or destroyed by force majeure.

c.         A severe threat to the financial stability of the investor‑owned public utility resulting from other extraordinary causes beyond the reasonable control of the investor‑owned public utility.

d.         The investor‑owned public utility persistently earns a return substantially in excess of the rate of return established and found reasonable by the Commission in the investor‑owned public utility's last general rate case.

(2)        Approve any reduction in a rate or rates applicable to a customer or class of customers during the rate freeze period, if requested to do so by an investor‑owned public utility that is subject to the emissions limitations set out in G.S. 143‑215.107D.

(f)         In any general rate case initiated to adjust base rates effective on or after January 1, 2008, the investor‑owned public utility shall be allowed to recover its actual environmental compliance costs in accordance with Article 7 of this Chapter less the cumulative amount of accelerated cost recovery recorded pursuant to subsection (b) of this section.

(g)        Consistent with the public interest, the Commission is authorized to approve proposals submitted by an investor‑owned public utility to implement optional, market‑based rates and services, provided the proposal does not increase base rates during the period of time referred to in subsection (e) of this section.

(h)        Nothing in this section shall prohibit the Commission from taking any actions otherwise appropriate to enforce investor‑owned public utility compliance with applicable statutes or Commission rules or to order any appropriate remedy for such noncompliance allowed by law.

(i)         An investor‑owned public utility that is subject to the emissions limitations set out in G.S. 143‑215.107D shall submit to the Commission and to the Department of Environment and Natural Resources on or before April 1 of each year a verified statement that contains all of the following:

(1)        A detailed report on the investor‑owned public utility's plans for meeting the emissions limitations set out in G.S. 143‑215.107D.

(2)        The actual environmental compliance costs incurred by the investor‑owned public utility in the previous calendar year, including a description of the construction undertaken and completed during that year.

(3)        The amount of the investor‑owned public utility's environmental compliance costs amortized in the previous calendar year.

(4)        An estimate of the investor‑owned public utility's environmental compliance costs and the basis for any revisions of those estimates when compared to the estimates submitted during the previous year.

(5)        A description of all permits required in order to comply with the provisions of G.S. 143‑215.107D for which the investor‑owned public utility has applied and the status of those permits or permit applications.

(6)        A description of the construction related to compliance with the provisions of G.S. 143‑215.107D that is anticipated during the   following year.

(7)        A description of the applications for permits required in order to comply with the provisions of G.S. 143‑215.107D that are anticipated during the following year.

(8)        The results of equipment testing related to compliance with G.S. 143‑215.107D.

(9)        The number of tons of oxides of nitrogen (NOx) and sulfur dioxide (SO2) emitted during the previous calendar year from the coal‑fired generating units that are subject to the emissions limitations set out in G.S. 143‑215.107D.

(10)      The emissions allowances described in G.S. 143‑215.107D(i) that are acquired by the investor‑owned public utility that result from compliance with the emissions limitations set out in G.S. 143‑215.107D.

(11)      Any other information requested by the Commission or the Department of Environment and Natural Resources.

(j)         The Secretary shall review the information submitted pursuant to subsection (i) of this section and determine whether the investor‑owned public utility's actual and proposed modifications and permitting and construction schedule are adequate to achieve the emissions limitations set out in G.S. 143‑215.107D and shall advise the Commission as to the Secretary's findings and recommendations.

(k)        Any information, advice, findings, recommendations, or determinations provided by the Secretary pursuant to this section shall not constitute a final agency decision within the meaning of Chapter 150B of the General Statutes and shall not be subject to review under that Chapter. (2002‑4, s. 9.)



§ 62-133.7. Customer usage tracking rate adjustment mechanisms for natural gas local distribution company rates.

§ 62‑133.7.  Customer usage tracking rate adjustment mechanisms for natural gas local distribution company rates.

In setting rates for a natural gas local distribution company in a general rate case proceeding under G.S. 62‑133, the Commission may adopt, implement, modify, or eliminate a rate adjustment mechanism for one or more of the company's rate schedules, excluding industrial rate schedules, to track and true‑up variations in average per customer usage from levels approved in the general rate case proceeding. The Commission may adopt a rate adjustment mechanism only upon a finding by the Commission that the mechanism is appropriate to track and true‑up variations in average per customer usage by rate schedule from levels adopted in the general rate case proceeding and that the mechanism is in the public interest. (2007‑227, s. 1.)



§ 62-133.8. Renewable Energy and Energy Efficiency Portfolio Standard (REPS).

§ 62‑133.8.  Renewable Energy and Energy Efficiency Portfolio Standard (REPS).

(a)        Definitions.  As used in this section:

(1)        "Combined heat and power system" means a system that uses waste heat to produce electricity or useful, measurable thermal or mechanical energy at a retail electric customer's facility.

(2)        "Demand‑side management" means activities, programs, or initiatives undertaken by an electric power supplier or its customers to shift the timing of electricity use from peak to nonpeak demand periods. "Demand‑side management" includes, but is not limited to, load management, electric system equipment and operating controls, direct load control, and interruptible load.

(3)        "Electric power supplier" means a public utility, an electric membership corporation, or a municipality that sells electric power to retail electric power customers in the State.

(4)        "Energy efficiency measure" means an equipment, physical, or program change implemented after January 1, 2007, that results in less energy used to perform the same function. "Energy efficiency measure" includes, but is not limited to, energy produced from a combined heat and power system that uses nonrenewable energy resources. "Energy efficiency measure" does not include demand‑side management.

(5)        "New renewable energy facility" means a renewable energy facility that either:

a.         Was placed into service on or after January 1, 2007.

b.         Delivers or has delivered electric power to an electric power supplier pursuant to a contract with NC GreenPower Corporation that was entered into prior to January 1, 2007.

c.         Is a hydroelectric power facility with a generation capacity of 10 megawatts or less that delivers electric power to an electric power supplier.

(6)        "Renewable energy certificate" means a tradable instrument that is equal to one megawatt hour of electricity or equivalent energy supplied by a renewable energy facility, new renewable energy facility, or reduced by implementation of an energy efficiency measure that is used to track and verify compliance with the requirements of this section as determined by the Commission. A "renewable energy certificate" does not include the related emission reductions, including, but not limited to, reductions of sulfur dioxide, oxides of nitrogen, mercury, or carbon dioxide.

(7)        "Renewable energy facility" means a facility, other than a hydroelectric power facility with a generation capacity of more than 10 megawatts, that either:

a.         Generates electric power by the use of a renewable energy resource.

b.         Generates useful, measurable combined heat and power derived from a renewable energy resource.

c.         Is a solar thermal energy facility.

(8)        "Renewable energy resource" means a solar electric, solar thermal, wind, hydropower, geothermal, or ocean current or wave energy resource; a biomass resource, including agricultural waste, animal waste, wood waste, spent pulping liquors, combustible residues, combustible liquids, combustible gases, energy crops, or landfill methane; waste heat derived from a renewable energy resource and used to produce electricity or useful, measurable thermal energy at a retail electric customer's facility; or hydrogen derived from a renewable energy resource. "Renewable energy resource" does not include peat, a fossil fuel, or nuclear energy resource.

(b)        Renewable Energy and Energy Efficiency Standards (REPS) for Electric Public Utilities. 

(1)        Each electric public utility in the State shall be subject to a Renewable Energy and Energy Efficiency Portfolio Standard (REPS) according to the following schedule:

Calendar Year                             REPS Requirement

2012                                          3% of 2011 North Carolina retail sales

2015                                          6% of 2014 North Carolina retail sales

2018                                          10% of 2017 North Carolina retail sales

2021 and thereafter                    12.5% of 2020 North Carolina retail sales

(2)        An electric public utility may meet the requirements of this section by any one or more of the following:

a.         Generate electric power at a new renewable energy facility.

b.         Use a renewable energy resource to generate electric power at a generating facility other than the generation of electric power from waste heat derived from the combustion of fossil fuel.

c.         Reduce energy consumption through the implementation of an energy efficiency measure; provided, however, an electric public utility subject to the provisions of this subsection may meet up to twenty‑five percent (25%) of the requirements of this section through savings due to implementation of energy efficiency measures. Beginning in calendar year 2021 and each year thereafter, an electric public utility may meet up to forty percent (40%) of the requirements of this section through savings due to implementation of energy efficiency measures.

d.         Purchase electric power from a new renewable energy facility. Electric power purchased from a new renewable energy facility located outside the geographic boundaries of the State shall meet the requirements of this section if the electric power is delivered to a public utility that provides electric power to retail electric customers in the State; provided, however, the electric public utility shall not sell the renewable energy certificates created pursuant to this paragraph to another electric public utility.

e.         Purchase renewable energy certificates derived from in‑State or out‑of‑state new renewable energy facilities. Certificates derived from out‑of‑state new renewable energy facilities shall not be used to meet more than twenty‑five percent (25%) of the requirements of this section, provided that this limitation shall not apply to an electric public utility with less than 150,000 North Carolina retail jurisdictional customers as of  December 31, 2006.

f.          Use electric power that is supplied by a new renewable energy facility or saved due to the implementation of an energy efficiency measure that exceeds the requirements of this section for any calendar year as a credit towards the requirements of this section in the following calendar year or sell the associated renewable energy certificates.

(c)        Renewable Energy and Energy Efficiency Standards (REPS) for Electric Membership Corporations and Municipalities. 

(1)        Each electric membership corporation or municipality that sells electric power to retail electric power customers in the State shall be subject to a Renewable Energy and Energy Efficiency Portfolio Standard (REPS) according to the following schedule:

Calendar Year                             REPS Requirement

2012                                           3% of 2011 North Carolina retail sales

2015                                           6% of 2014 North Carolina retail sales

2018 and thereafter                     10% of 2017 North Carolina retail sales

(2)        An electric membership corporation or municipality may meet the requirements of this section by any one or more of the following:

a.         Generate electric power at a new renewable energy facility.

b.         Reduce energy consumption through the implementation of demand‑side management or energy efficiency measures.

c.         Purchase electric power from a renewable energy facility or a hydroelectric power facility, provided that no more than thirty percent (30%) of the requirements of this section may be met with hydroelectric power, including allocations made by the Southeastern Power Administration.

d.         Purchase renewable energy certificates derived from in‑State or out‑of‑state renewable energy facilities. An electric power supplier subject to the requirements of this subsection may use certificates derived from out‑of‑state renewable energy facilities to meet no more than twenty‑five percent (25%) of the requirements of this section.

e.         Acquire all or part of its electric power through a wholesale purchase power agreement with a wholesale supplier of electric power whose portfolio of supply and demand options meets the requirements of this section.

f.          Use electric power that is supplied by a new renewable energy facility or saved due to the implementation of demand‑side management or energy efficiency measures that exceeds the requirements of this section for any calendar year as a credit towards the requirements of this section in the following calendar year or sell the associated renewable energy certificates.

(d)        Compliance With REPS Requirement Through Use of Solar Energy Resources.  For calendar year 2018 and for each calendar year thereafter, at least two‑tenths of one percent (0.2%) of the total electric power in kilowatt hours sold to retail electric customers in the State, or an equivalent amount of energy, shall be supplied by a combination of new solar electric facilities and new metered solar thermal energy facilities that use one or more of the following applications: solar hot water, solar absorption cooling, solar dehumidification, solar thermally driven refrigeration, and solar industrial process heat. The terms of any contract entered into between an electric power supplier and a new solar electric facility or new metered solar thermal energy facility shall be of sufficient length to stimulate development of solar energy; provided, the Commission shall develop a procedure to determine if an electric power supplier is in compliance with the provisions of this subsection if a new solar electric facility or a new metered solar thermal energy facility fails to meet the terms of its contract with the electric power supplier. As used in this subsection, "new" means a facility that was first placed into service on or after January 1, 2007. The electric power suppliers shall comply with the requirements of this subsection according to the following schedule:

Requirement for Solar

Calendar Year                                                             Energy Resources

2010                                                                               0.02%

2012                                                                               0.07%

2015                                                                               0.14%

2018                                                                               0.20%

(e)        Compliance With REPS Requirement Through Use of Swine Waste Resources.  For calendar year 2018 and for each calendar year thereafter, at least two‑tenths of one percent (0.2%) of the total electric power in kilowatt hours sold to retail electric customers in the State shall be supplied, or contracted for supply in each year, by swine waste. The electric power suppliers, in the aggregate, shall comply with the requirements of this subsection according to the following schedule:

Requirement for Swine

Calendar Year                                                             Waste Resources

2012                                                                               0.07%

2015                                                                               0.14%

2018                                                                               0.20%

(f)        Compliance With REPS Requirement Through Use of Poultry Waste Resources.  For calendar year 2014 and for each calendar year thereafter, at least 900,000 megawatt hours of the total electric power sold to retail electric customers in the State shall be supplied, or contracted for supply in each year, by poultry waste combined with wood shavings, straw, rice hulls, or other bedding material. The electric power suppliers, in the aggregate, shall comply with the requirements of this subsection according to the following schedule:

Requirement for Poultry

Calendar Year                                                             Waste Resources

2012                                                                 170,000 megawatt hours

2013                                                                 700,000 megawatt hours

2014                                                                 900,000 megawatt hours

(g)        Control of Emissions.  As used in this subsection, Best Available Control Technology (BACT) means an emissions limitation based on the maximum degree a reduction in the emission of air pollutants that is achievable for a facility, taking into account energy, environmental, and economic impacts and other costs. A biomass combustion process at any new renewable energy facility that delivers electric power to an electric power supplier shall meet BACT. The Environmental Management Commission shall determine on a case‑by‑case basis the BACT for a facility that would not otherwise be required to comply with BACT pursuant to the Prevention of Significant Deterioration (PSD) emissions program. The Environmental Management Commission may adopt rules to implement this subsection. In adopting rules, the Environmental Management Commission shall take into account cumulative and secondary impacts associated with the concentration of biomass facilities in close proximity to one another. In adopting rules the Environmental Management Commission shall provide for the manner in which a facility that would not otherwise be required to comply with BACT pursuant to the PSD emissions programs shall meet the BACT requirement.

(h)        Cost Recovery and Customer Charges. 

(1)        For the purposes of this subsection, the term "incremental costs" means all reasonable and prudent costs incurred by an electric power supplier to:

a.         Comply with the requirements of subsections (b), (c), (d), (e), and (f) of this section that are in excess of the electric power supplier's avoided costs other than those costs recovered pursuant to G.S. 62‑133.9.

b.         Fund research that encourages the development of renewable energy, energy efficiency, or improved air quality, provided those costs do not exceed one million dollars ($1,000,000) per year.

c.         Comply with any federal mandate that is similar to the requirements of subsections (b), (c), (d), (e), and (f) of this section that exceed the costs that the electric power supplier would have incurred under those subsections in the absence of the federal mandate.

(2)        All reasonable and prudent costs incurred by an electric power supplier to comply with any federal mandate that is similar to the requirements of subsections (b), (c), (d), (e), and (f) of this section, including, but not limited to, the avoided costs associated with a federal mandate that exceeds the avoided costs that the electric power supplier would have incurred pursuant to subsections (b), (c), (d), (e), and (f) of this section in the absence of the federal mandate, shall be recovered by the electric power supplier in an annual rider charge assessed in accordance with the schedule set out in subdivision (4) of this subsection increased by the Commission on a pro rata basis to allow for full and complete recovery of all reasonable and prudent costs incurred to comply with the federal mandate.

(3)        Except as provided in subdivision (2) of this subsection, the total annual incremental cost to be incurred by an electric power supplier and recovered from the electric power supplier's retail customers shall not exceed an amount equal to the per‑account annual charges set out in subdivision (4) of this subsection applied to the electric power supplier's total number of customer accounts determined as of December 31 of the previous calendar year. An electric power supplier shall be conclusively deemed to be in compliance with the requirements of subsections (b), (c), (d), (e), and (f) of this section if the electric power supplier's total annual incremental costs incurred equals an amount equal to the per‑account annual charges set out in subdivision (4) of this subsection applied to the electric power supplier's total number of customer accounts determined as of December 31 of the previous calendar year. The total annual incremental cost recoverable by an electric power supplier from an individual customer shall not exceed the per‑account charges set out in subdivision (4) of this subsection except as these charges may be adjusted in subdivision (2) of this subsection.

(4)        An electric power supplier shall be allowed to recover the incremental costs incurred to comply with the requirements of subsections (b), (c), (d), (e), and (f) of this section and fund research as provided in subdivision (1) of this subsection through an annual rider not to exceed the following per‑account annual charges:

2015 and

Customer Class                     2008‑2011           2012‑2014           thereafter

Residential per account                 $10.00                  $12.00                  $34.00

Commercial per account               $50.00                $150.00                $150.00

Industrial per account                 $500.00             $1,000.00             $1,000.00

(5)        The Commission shall adopt rules to establish a procedure for the annual assessment of the per‑account charges set out in this subsection to an electric public utility's customers to allow for timely recovery of all reasonable and prudent costs of compliance with the requirements of subsections (b), (c), (d), (e), and (f) of this section and to fund research as provided in subdivision (1) of this subsection. The Commission shall ensure that the costs to be recovered from individual customers on a per‑account basis pursuant to subdivisions (2) and (3) of this subsection are in the same proportion as the per‑account annual charges for each customer class set out in subdivision (4) of this subsection.

(i)         Adoption of Rules.  The Commission shall adopt rules to implement the provisions of this section. In developing rules, the Commission shall:

(1)        Provide for the monitoring of compliance with and enforcement of the requirements of this section.

(2)        Include a procedure to modify or delay the provisions of subsections (b), (c), (d), (e), and (f) of this section in whole or in part if the Commission determines that it is in the public interest to do so. The procedure adopted pursuant to this subdivision shall include a requirement that the electric power supplier demonstrate that it made a reasonable effort to meet the requirements set out in this section.

(3)        Ensure that energy credited toward compliance with the provisions of this section not be credited toward any other purpose, including another renewable energy portfolio standard or voluntary renewable energy purchase program in this State or any other state.

(4)        Establish standards for interconnection of renewable energy facilities and other nonutility‑owned generation with a generation capacity of 10 megawatts or less to an electric public utility's distribution system; provided, however, that the Commission shall adopt, if appropriate, federal interconnection standards.

(5)        Ensure that the owner and operator of each renewable energy facility that delivers electric power to an electric power supplier is in substantial compliance with all federal and state laws, regulations, and rules for the protection of the environment and conservation of natural resources.

(6)        Consider whether it is in the public interest to adopt rules for electric public utilities for net metering of renewable energy facilities with a generation capacity of one megawatt or less.

(7)        Develop procedures to track and account for renewable energy certificates, including ownership of renewable energy certificates that are derived from a customer owned renewable energy facility as a result of any action by a customer of an electric power supplier that is independent of a program sponsored by the electric power supplier.

(j)         Report.  No later than October 1 of each year, the Commission shall submit a report on the activities taken by the Commission to implement, and by electric power suppliers to comply with, the requirements of this section to the Governor, the Environmental Review Commission, and the Joint Legislative Utility Review Committee. The report shall include any public comments received regarding direct, secondary, and cumulative environmental impacts of the implementation of the requirements of this section. In developing the report, the Commission shall consult with the Department of Environment and Natural Resources.

(k)        Tracking of Renewable Energy Certificates.  No later than July 1, 2010, the Commission shall develop, implement, and maintain an Internet Web site for the online tracking of renewable energy certificates in order to verify the compliance of electric power suppliers with the REPS requirements of this section and to facilitate the establishment of a market for the purchase and sale of renewable energy certificates.  (2007‑397, s. 2(a); 2009‑475, s. 14(a).)



§ 62-133.9. Cost recovery for demand-side management and energy efficiency measures.

§ 62‑133.9.  Cost recovery for demand‑side management and energy efficiency measures.

(a)        The definitions set out in G.S. 62‑133.8 apply to this section. As used in this section, "new," used in connection with demand‑side management or energy efficiency measure, means a demand‑side management or energy efficiency measure that is adopted and implemented on or after January 1, 2007, including subsequent changes and modifications.

(b)        Each electric power supplier shall implement demand‑side management and energy efficiency measures and use supply‑side resources to establish the least cost mix of demand reduction and generation measures that meet the electricity needs of its customers. An electric membership corporation or municipality that qualifies as an electric power supplier may satisfy the requirements of this section through its purchases from a wholesale supplier of electric power that uses supply‑side resources and demand‑side management to meet all or a portion of the supply needs of its members and their retail customers, and that, by aggregating and promoting demand‑side management and energy efficiency measures for its members, meets the requirements of this section.

(c)        Each electric power supplier to which G.S. 62‑110.1 applies shall include an assessment of demand‑side management and energy efficiency in its resource plans submitted to the Commission and shall submit cost‑effective demand‑side management and energy efficiency options that require incentives to the Commission for approval.

(d)        The Commission shall, upon petition of an electric public utility, approve an annual rider to the electric public utility's rates to recover all reasonable and prudent costs incurred for adoption and implementation of new demand‑side management and new energy efficiency measures. Recoverable costs include, but are not limited to, all capital costs, including cost of capital and depreciation expenses, administrative costs, implementation costs, incentive payments to program participants, and operating costs. In determining the amount of any rider, the Commission:

(1)        Shall allow electric public utilities to capitalize all or a portion of those costs to the extent that those costs are intended to produce future benefits.

(2)        May approve other incentives to electric public utilities for adopting and implementing new demand‑side management and energy efficiency measures. Allowable incentives may include:

a.         Appropriate rewards based on the sharing of savings achieved by the demand‑side management and energy efficiency measures.

b.         Appropriate rewards based on capitalization of a percentage of avoided costs achieved by demand‑side management and energy efficiency measures.

c.         Any other incentives that the Commission determines to be appropriate.

(e)        The Commission shall determine the appropriate assignment of costs of new demand‑side management and energy efficiency measures for electric public utilities and shall assign the costs of the programs only to the class or classes of customers that directly benefit from the programs.

(f)         None of the costs of new demand‑side management or energy efficiency measures of an electric power supplier shall be assigned to any industrial customer that notifies the industrial customer's electric power supplier that, at the industrial customer's own expense, the industrial customer has implemented at any time in the past or, in accordance with stated, quantified goals for demand‑side management and energy efficiency, will implement alternative demand‑side management and energy efficiency measures and that the industrial customer elects not to participate in demand‑side management or energy efficiency measures under this section. The electric power supplier that provides electric service to the industrial customer, an industrial customer that receives electric service from the electric power supplier, the Public Staff, or the Commission on its own motion, may initiate a complaint proceeding before the Commission to challenge the validity of the notification of nonparticipation. The procedures set forth in G.S. 62‑73, 62‑74, and 62‑75 shall govern any such complaint. The provisions of this subsection shall also apply to commercial customers with significant annual usage at a threshold level to be established by the Commission.

(g)        An electric public utility shall not charge an industrial or commercial customer for the costs of installing demand‑side management equipment on the customer's premises if the customer provides, at the customer's expense, equivalent demand‑side management equipment.

(h)        The Commission shall adopt rules to implement this section.

(i)         The Commission shall submit to the Governor and to the Joint Legislative Utility Review Committee a summary of the proceedings conducted pursuant to this section during the preceding two fiscal years on or before September 1 of odd‑numbered years. (2007‑397, s. 4(a).)



§ 62-133.10. Retention of fuel and fuel-related cost savings associated with the purchase or construction of a carbon offset facility.

§ 62‑133.10.  Retention of fuel and fuel‑related cost savings associated with the purchase or construction of a carbon offset facility.

(a)        The Commission shall permit an electric public utility that purchases or constructs a carbon offset facility to adjust its fuel and fuel‑related costs in G.S. 62‑133.2 to retain the North Carolina retail allocation of the system fuel and fuel‑related cost savings resulting from the purchase or construction of the facility, not to exceed the annual revenue requirement associated with the allocated North Carolina retail portion of the facility as determined using the cost of service methodology approved by the Commission in the utility's last general rate case.

(b)        For purposes of this section, "carbon offset facility" means a facility in this State that meets all of the following:

(1)        The facility is purchased or constructed by an electric public utility between July 1, 2009, and July 1, 2014.

(2)        The facility uses solar electric, solar thermal, wind, hydropower, geothermal, or ocean current or wave energy to generate electricity or equivalent BTUs.

(3)        The electricity or equivalent BTUs produced by the facility will displace electric generation so as to reduce greenhouse gas emissions from existing fossil fuel fired generating facilities used by the utility to meet the electricity needs of its North Carolina customers.

(c)        An electric public utility seeking the adjustment authorized by this section first shall file with the Commission a petition requesting a determination that the facility the utility proposes to purchase or construct is a carbon offset facility. The utility shall include in its petition all of the following information in such form and detail as the Commission may require:

(1)        Description and location of the facility.

(2)        The benefit of the facility.

(3)        A list of all necessary permitting and approvals and their status.

(4)        Purchase or construction schedule, with in‑service or completion date.

(5)        Projected costs to purchase or construct and the annual revenue requirement for the facility.

(6)        Projected annual generation output of the facility and information detailing how the generation projections were calculated.

(7)        Information demonstrating that the operation of the facility will displace electric generation resulting in a reduction of greenhouse gas emissions from existing fossil fuel fired facilities used by the utility to meet the electricity needs of its North Carolina customers.

(8)        The projected fuel and fuel‑related cost savings the utility seeks to retain and how the savings were calculated.

(d)        Upon the filing of the petition, the Public Staff shall conduct an investigation and shall file a report with the Commission setting forth the results of its investigation and stating whether the facility is a carbon offset facility. The Public Staff's report shall be filed not later than 45 days after the date the petition was filed, unless the Commission grants an extension of time not to exceed 15 days for good cause shown. Other interested persons may file comments in response to the utility's petition and the Public Staff's report not later than 15 days after the Public Staff files its report. The Commission shall enter an order either granting or denying the petition not later than 105 days after the date the petition was filed. A finding by the Commission that the facility is a carbon offset facility shall establish that the utility's decision to purchase or construct the facility is reasonable and prudent.

(e)        Nothing in this section shall be construed to exempt an electric public utility from obtaining all applicable permits and certificates, including a certificate of public convenience and necessity required by G.S. 62‑110.1. An electric public utility shall file annual cost and schedule updates with the Commission until the purchase or construction of an approved carbon offset facility is completed.

(f)         Upon placement into service of an approved carbon offset facility, the electric public utility shall, in addition to the information and data provided under G.S. 62‑133.2, submit the following in conjunction with its application for a fuel and fuel‑related charge adjustment:

(1)        A calculation of the annual revenue requirement associated with the carbon offset facility.

(2)        Information demonstrating the specific items of costs associated with the carbon offset facility's annual revenue requirement are reasonable and prudent.

(3)        The fuel and fuel‑related cost savings resulting from operation of the carbon offset facility.

(4)        Actual generation output of the carbon offset facility, including a demonstration and quantification of how this generation displaced electric generation resulting in reduced greenhouse gas emissions from existing fossil fuel fired facilities used by the utility to meet the electricity needs of its North Carolina customers during the test year.

(g)        The Commission shall approve an estimate of the projected fuel and fuel‑related cost savings and an annual revenue requirement for an approved facility, as appropriate, in each G.S. 62‑133.2 proceeding. The Commission also may approve a true‑up procedure for the projected fuel and fuel‑related cost savings. In the first G.S. 62‑133.2 proceeding conducted after the approved facility is placed in service, the Commission shall determine the reasonable and prudent cost of the facility for ratemaking purposes. The revenue requirement associated with the facility shall include but not be limited to: depreciation; operating and maintenance costs; applicable taxes; and a return on investment, net of accumulated depreciation, accumulated deferred income taxes, and other applicable savings or adjustments. The rate of return on investment shall be based on the then current capital structure, embedded cost of preferred stock, and embedded cost of debt of the public utility net of appropriate income taxes, and the cost of common equity approved in the public utility's then most recent general rate case.

(h)        The Commission shall authorize the electric public utility to utilize deferral accounting for the fuel and fuel‑related cost savings realized in conjunction with the operation of an approved facility. The Commission shall, by rule or order, approve the terms and conditions of the deferral accounting.

(i)         The annual revenue requirement of the approved facility in excess of the annual fuel and fuel‑related cost savings shall be deemed recovered through the utility's then current base rates.

(j)         The adjustment authorized by this section shall terminate upon the establishment of new rates in the electric public utility's next general rate case following the placement into service and inclusion into base rates of the approved facility.  (2009‑390, s. 2.)



§ 62-134. Change of rates; notice; suspension and investigation.

§ 62‑134.  Change of rates; notice; suspension and investigation.

(a)        Unless the Commission otherwise orders, no public utility shall make any changes in any rate which has been duly established under this Chapter, except after 30 days' notice to the Commission, which notice shall plainly state the changes proposed to be made in the rates then in force, and the time when the changed rates will go into effect. The public utility shall also give such notice, which may include notice by publication, of the proposed changes to other interested persons as the Commission in its discretion may direct. All proposed changes shall be shown by filing new schedules, or shall be plainly indicated upon schedules filed and in force at the time and kept open to public inspection. The Commission, for good cause shown in writing, may allow changes in rates without requiring the 30 days' notice, under such conditions as it may prescribe. All such changes shall be immediately indicated upon its schedules by such public utility.

(b)        Whenever there is filed with the Commission by any public utility any schedule stating a new or revised rate or rates, the Commission may, either upon complaint or upon its own initiative, upon reasonable notice, enter upon a hearing concerning the lawfulness of such rate or rates. Pending such hearing and the decision thereon, the Commission, upon filing with such schedule and delivering to the public utility affected thereby a statement in writing of its reasons therefor, may, at any time before they become effective, suspend the operation of such rate or rates, but not for a longer period than 270 days beyond the time when such rate or rates would otherwise go into effect. If the proceeding has not been concluded and an order made within the period of suspension, the proposed change of rate shall go into effect at the end of such period. After hearing, whether completed before or after the rate goes into effect, the Commission may make such order with respect thereto as would be proper in a proceeding instituted after it had become effective.

(c)        At any hearing involving a rate changed or sought to be changed by the public utility, the burden of proof shall be upon the public utility to show that the changed rate is just and reasonable.

(d)        Notwithstanding the provisions of this Article, any public utility engaged solely in distributing electricity to retail customers, which electricity has been purchased at wholesale rates from another public utility, an electric membership corporation or a municipality, may in its discretion, and without the necessity of public hearings as in this section is otherwise provided, elect to adopt the same retail rates to customers charged by the public utility, electric membership corporation or municipality from whom the wholesale power is purchased for the same service, unless the North Carolina Utility Commission finds upon a hearing, either on its own initiative or upon complaint, that the rate of return earned by such utility upon the basis of such rates is unjust and unreasonable. In such a proceeding the burden of proof shall be upon the electrical distribution company.

(e)        Repealed by Session Laws 1981 (Regular Session, 1982), c. 1197, s. 2.

(f)         The Commission may adopt rules prescribing the information and exhibits required to be filed with any applications, or tariff for an increase in utility rates, including but not limited to all of the evidence or proof through the end of the test period which the utility will rely on at any hearing on such increase, and the Commission may suspend such increase until such data, information or exhibits are filed, in addition to the time provided for suspension of such increase in other provisions of this Chapter.

(g)        The provisions of this section shall not be applicable to bus companies or to their rates, fares or tariffs.

(h)        Notwithstanding the requirements of subsections (a) and (b) of this section, the Commission may, in lieu of fixing specific rates or tariffs for competitive services offered by a public utility defined in G.S. 62‑3(23)a.6., adopt practices and procedures to permit pricing flexibility, detariffing services, or both.  In exercising its authority to permit pricing flexibility, detariffing of services, or both, the Commission shall first determine that the service is competitive.  After a determination that the service is competitive, the Commission shall consider the following in deciding whether to permit pricing flexibility, detariffing of services, or both:

(1)        The extent to which competing telecommunications services are available from alternative providers in the relevant geographic or service market;

(2)        The market share, growth in market share, ease of entry, and affiliations of alternative providers;

(3)        The size and number of alternative providers and the ability of such alternative providers to make functionally equivalent or substitute services readily available at competitive rates and on competitive terms and conditions;

(4)        Whether the exercise of Commission authority produces tangible benefits to consumers that exceed those available by reliance on market forces;

(5)        Whether the exercise of Commission authority inhibits the public utility from competing with unregulated providers of functionally equivalent telecommunications services;

(6)        Whether the existence of competition tends to prevent abuses, unjust discrimination or excessive charges for the service or facility offered;

(7)        Whether the public utility would gain an unfair advantage in its competitive activities; and

(8)        Any other relevant factors protecting the public interest.

(i)         On motion of any interested party and for good cause shown, the Commission shall hold hearings prior to adopting any pricing flexibility or detariffing of services permitted under this section.  The Commission may also revoke a determination made under this section when the Commission determines, after notice and opportunity to be heard, that the public interest requires that the rates and charges for the service be more fully regulated.

(j)         Notwithstanding the provisions of G.S. 62‑140, the Commission may permit public utilities subject to subsection (h) of this section to offer competitive services to business customers upon agreement between the public utility and the customer provided the services are compensatory and cover the costs of providing the service. (1933, c. 307, s. 7; 1939, c. 365, s. 3; 1941, c. 97; 1945, c. 725; 1947, c. 1008, s. 24; 1949, c. 1132, s. 22; 1959, c. 422; 1963, c. 1165, s. 1; 1971, c. 551; 1973, c. 1444; 1975, c. 243, s. 8; c. 510, c. 867, s. 7; 1981 (Reg. Sess., 1982), c. 1197, s. 2; 1985, c. 676, s. 15(3); 1989, c. 112, s. 3.)



§ 62-135. Temporary rates under bond.

§ 62‑135.  Temporary rates under bond.

(a)        Notwithstanding an order of suspension of an increase in rates, any public utility except a common carrier may, subject to the provisions of subsections (b), (c) and (d) hereof, put such suspended rate or rates into effect upon the expiration of six months after the date when such rate or rates would have become effective, if not so suspended, by notifying the Commission and its consumers of its action in making such increase not less than 10 days prior to the day when it shall be placed in effect; provided, however, that utilities engaged in the distribution of utility commodities bought at wholesale by the utility for distribution to consumers may put such suspended rate or rates, to the extent occasioned by changes in the wholesale rate of such utility commodity, into effect at the expiration of 30 days after the date when such rate or rates would become effective if not so suspended; provided that no rate or rates shall be left in effect longer than one year unless the Commission shall have rendered its decision upon the reasonableness thereof within such period. This  section to become effective July 1, 1963.

(b)        No rate or rates placed in effect pursuant to this section shall result in an increase of more than twenty percent (20%) on any single rate classification of the public utility.

(c)        No rate or rates shall be placed in effect pursuant to this section until the public utility has filed with the Commission a bond in a reasonable amount approved by the Commission, with sureties approved by the Commission, or an undertaking approved by the Commission, conditioned upon the refund in a manner to be prescribed by order of the Commission, to the persons entitled thereto of the amount of the excess plus interest from the date that such rates were put into effect, if the rate or rates so put into effect are finally determined to be excessive. The amount of said interest shall be determined pursuant to G.S. 62‑130(e).

(d)        If the rate or rates so put into effect are finally determined  to be excessive, the public utility shall make refund of the excess plus interest to its customers within 30 days after such final determination, and the Commission shall set forth in its final order the terms and conditions for such refund. If such refund is not paid in accordance with such order, any persons entitled to such refund may sue therefor, either jointly or severally, and be entitled to recover, in addition to the amount of the refund, all court costs and reasonable attorney fees for the plaintiff, to be fixed by the court. (1933, c. 307, s. 7; 1959, c. 422; 1963, c. 1165, s. 1; 1981, c. 461, s. 2.)



§ 62-136. Investigation of existing rates; changing unreasonable rates; certain refunds to be distributed to customers.

§ 62‑136.  Investigation of existing rates; changing unreasonable rates; certain refunds to be distributed to customers.

(a)        Whenever the Commission, after a hearing had after reasonable notice upon its own motion or upon complaint of anyone directly interested, finds that the existing rates in effect and collected by any public utility are unjust, unreasonable, insufficient or discriminatory, or in violation of any provision of law, the Commission shall determine the just, reasonable, and sufficient and nondiscriminatory rates to be thereafter observed and in force, and shall fix the same by order.

(b)        All municipalities in the State are deemed to be directly interested in the rates and service of public utilities operating in such municipalities, and may institute or participate in proceedings before the Commission involving such rates or service. Any municipality may institute proceedings before the Commission to eliminate unfair and unreasonable discrimination in rates or service by any public utility between such complainant or its inhabitants and  any other municipality or its inhabitants, and the Commission shall, upon complaint, after hearing afforded to the public utility affected and to all municipalities affected, have authority to remove such discrimination.

(c)        If any refund is made to a distributing company operating as a public utility in North Carolina of charges paid to the company from which the distributing company obtains the energy, service or commodity distributed, the Commission may, in cases where the charges have been included in rates paid by the customers of the distributing company, require said distributing company to distribute said refund plus interest among the distributing company's customers in a manner prescribed by the Commission. The amount of said interest shall be determined pursuant to G.S. 62‑130(e). (Ex. Sess. 1913, c. 20, s. 7; C.S., s. 1083; 1933, c. 134, s. 8; c. 307, s. 8; 1937, c. 401; 1941, c. 97; 1963, c. 1165, s. 1; 1981, c. 460, s. 1.)



§ 62-137. Scope of rate case.

§ 62‑137.  Scope of rate case.

In setting a hearing on rates upon its own motion, upon complaint, or upon application of a public utility, the Commission shall declare the scope of the hearing by determining whether it is to be a general rate case, under G.S. 62‑133, or whether it is to be a case confined to the reasonableness of a specific single rate, a small part of the rate structure, or some classification of users involving questions which do not require a determination of the entire rate structure and overall rate of return.  The procedures established in this section shall not be required when pricing alternatives permitted under G.S. 62‑134(h) and (j) are adopted. (1963, c. 1165, s. 1; 1989, c. 112, s. 4.)



§ 62-138. Utilities to file rates, service regulations and service contracts with Commission; publication; certain telephone service prohibited.

§ 62‑138.  Utilities to file rates, service regulations and service contracts with Commission; publication; certain telephone service prohibited.

(a)        Under such rules as the Commission may prescribe, every public utility, except as permitted under G.S. 62‑134(h) and (j):

(1)        Shall file with the Commission all schedules of rates, service regulations and forms of service contracts, used or to be used within the jurisdiction of the Commission; and

(2)        Shall keep copies of such schedules, service regulations and contracts open to public inspection. Except, if there is a sufficient likelihood that a public utility defined in G.S. 62‑3(23)a.6. may suffer a competitive disadvantage if the rates for a specific competitive service are disclosed, the Commission may waive the public disclosure of the rates. The Commission may revoke the disclosure waiver upon a showing that the competitive disadvantage no longer exists.

(b)        Every common carrier of passengers shall file with the Commission, print, and keep open for public inspection schedules showing all rates for the transportation of passengers in intrastate commerce and all services in connection therewith between points on its own routes and between points on its own routes and points on the routes of other such common carriers, and if it establishes joint rates with other common carriers, it shall include in its schedules so filed such joint rates.

(c)        Every irregular route common carrier of household goods shall file with the Commission, print, and keep open for public inspection schedules showing all rates for the transportation of household goods in intrastate commerce between points within the area of its authorized operation, and if it establishes joint rates with other common carriers, it shall include in its schedules so filed such joint rates between points within the area of its own authorized operation and points on the line or route of such other common carriers.

(c1)      Any person who, though exempt from Commission regulation under Public Law 103‑305, agrees to joint line rates or routes as authorized by Public Law 103‑305 may file with the Commission, print, and keep open for public inspection schedules showing all such joint rates for the transportation of property in intrastate commerce, and all connected services, between all points the person serves.

(d)        The schedules required by this section shall be published, filed, and posted in such form and manner and shall contain such information as the Commission may prescribe; and the Commission is authorized to reject any schedule filed with it which is not in compliance with this section. Any schedule so rejected by the Commission shall be void and its use shall be unlawful.

(e)        No public utility, unless otherwise provided by this Chapter, shall engage in service to the public unless its rates for such service have been filed and published in accordance with the provisions of this section.

(f)         Under such rules as the Commission may prescribe, every electric membership corporation operating within this State shall file with the Commission, for information purposes, all rates, schedules of rates, charges, service regulations, and forms of service contracts, used or to be used within the State, and shall keep copies of such schedules, rates, charges, service regulations, and contracts open to public inspection.

(g)        No public utility may offer or maintain telephone service to any subscriber to such service who has in use or proposes to place in use equipment which will enable said subscriber to observe or monitor telephone calls directed to or placed by said subscriber unless said subscriber shall agree that such equipment shall be used in conformity with the standards for the use of such equipment adopted by the Commission. (1899, c. 164, s. 7; Rev., s. 1109; 1907, c. 217, s. 5; C.S., s. 1074; 1933, c. 134, s. 8; c. 307, s. 4; 1941, c. 97; 1947, c. 1008, s. 25; 1949, c. 1132, s. 23; 1959, c. 209; 1963, c. 1165, s. 1; 1965, c. 287, s. 7; 1977, c. 799; 1989, c. 112, s. 5; 1995, c. 523, s. 6.)



§ 62-139. Rates varying from schedule prohibited; refunding overcharge; penalty.

§ 62‑139.  Rates varying from schedule prohibited; refunding overcharge; penalty.

(a)        No public utility shall directly or indirectly, by any device whatsoever, charge, demand, collect or receive from any person a greater or less compensation for any service rendered or to be rendered by such public utility than that prescribed by the Commission, nor shall any person receive or accept any service from a public utility for a compensation greater or less than that prescribed by the Commission.

(b)        Any public utility in the State which shall willfully charge a rate for any public utility service in excess of that prescribed by the Commission, and which shall omit to refund the same within 30 days after written notice and demand of the person overcharged, unless relieved by the Commission for good cause shown, shall be liable to him for double the amount of such overcharge, plus a penalty of ten dollars ($10.00) per day for each day's delay after 30 days from such notice or date of denial or relief by the Commission, whichever is later.  Such overcharge and penalty shall be recoverable in any court of competent jurisdiction. (1903, c. 590, ss. 1, 2; Rev., ss. 2642, 2643, 2644; Ex. Sess. 1913, c. 20, ss. 5, 12; C.S., ss. 1082, 1086, 3514; 1933, c. 134, s. 8; c. 307, s. 5; 1941, c. 97; 1963, c. 1165, s. 1; 1989, c. 112, s. 6.)



§ 62-140. Discrimination prohibited.

§ 62‑140.  Discrimination prohibited.

(a)        No public utility shall, as to rates or services, make or grant any unreasonable preference or advantage to any person or subject any person to any unreasonable prejudice or disadvantage. No public utility shall establish or maintain any unreasonable difference as to rates or services either as between localities or as between classes of service. The Commission may determine any questions of fact arising under this section; provided that it shall not be an unreasonable preference or advantage or constitute discrimination against any person, firm or corporation or general rate payer for telephone utilities to contract with motels, hotels and hospitals to pay reasonable commissions in connection with the handling of intrastate toll calls charged to a guest or patient and collected by the motel, hotel or hospital; provided further, that payment of such commissions shall be in accordance with uniform tariffs which shall be subject to the approval of the Commission. Provided further, that it shall not be considered an unreasonable preference or advantage for the Commission to order, if it finds the public interest so requires, a reduction in local telephone rates for low‑income residential consumers meeting a means test established by the Commission in order to match any reduction in the interstate subscriber line charge authorized by the Federal Communications Commission.

Nothing in this section prohibits the Commission from establishing different rates for natural gas service to counties that are substantially unserved, to the extent that those rates reflect the cost of providing service to the unserved counties and upon a finding by the Commission that natural gas service would not otherwise become available to the counties.

(b)        The Commission shall make reasonable and just rules and regulations:

(1)        To prevent discrimination in the rates or services of public utilities.

(2)        To prevent the giving, paying or receiving of any rebate or bonus, directly or indirectly, or misleading or deceiving the public in any manner as to rates charged for the services of public utilities.

(c)        No public utility shall offer or pay any compensation or consideration or furnish any equipment to secure the installation or adoption of the use of such utility service except upon filing of a schedule of such compensation or consideration or equipment to be furnished and approved thereof by the Commission, and offering such compensation, consideration or equipment to all persons within the same classification using or applying for such public utility service; provided, in considering the reasonableness of any such schedule filed by a public utility the Commission shall consider, among other things, evidence of consideration or compensation paid by any competitor, regulated or nonregulated, of the public utility to secure the installation or adoption of the use of such competitor's service. Provided, further, that nothing herein shall prohibit a public utility from carrying out any contractual commitment in existence at the time of the enactment hereof, so long as such program does not extend beyond December 31, 1963. For the purpose of this subsection, "public utility" shall include any electric membership corporation operating within this State, and the terms "utility service" and "public utility service" shall include the service rendered by any such electric membership corporation. (1899, c. 164, s. 2, subsecs. 3, 5; Rev., s. 1095; 1913, c. 127, s. 6; C.S., s. 1054; 1933, c. 134, s. 8; c. 307, s. 6; 1941, c. 97; 1963, c. 1165, s. 1; 1965, c. 287, s. 8; 1977, 2nd Sess., c. 1146; 1985, c. 694, s. 1; 1997‑426, s. 1.)



§ 62-141. Long and short hauls.

§ 62‑141.  Long and short hauls.

(a)        Except when expressly permitted by the Commission, it shall be unlawful for any common carrier to charge or receive any greater compensation in the aggregate for the transportation of like kind of household goods under substantially similar circumstances and conditions for a shorter than for a longer distance over the same line or route in the same direction, the shorter being included within the longer distance; but this shall not be construed as authorizing any common carrier within the terms of this Chapter to charge and receive as great compensation for a shorter as for a longer distance.

(b)        Upon application to the Commission, common carriers may in special cases be authorized to charge less for longer than for shorter distances for the transportation of household goods; and the Commission may from time to time prescribe the extent to which such designated common carrier may be relieved from the operation of this section.

(c)        The provisions of this section shall not be applicable to bus companies or to their rates, charges or tariffs. (1899, c. 164, s. 14; Rev., s. 1107; Ex. Sess. 1913, c. 20, s. 9; 1915, c. 17, s. 1; C.S., s. 1072; 1933, c. 134, s. 8; 1941, c. 97; 1963, c. 1165, s. 1; 1985, c. 676, s. 15(4); 1995, c. 523, s. 7.)



§ 62-142. Contracts as to rates.

§ 62‑142.  Contracts as to rates.

All contracts and agreements between public utilities as to rates shall be submitted to the Commission for inspection that it may be seen whether or not they are a violation of law or the rules and regulations of the Commission, and all arrangements and agreements whatever as to the division of earnings of any kind by competing public utilities shall be submitted to the Commission for inspection and approval insofar as they affect the rules and regulations made by the Commission to secure to all persons doing business with such utilities just and reasonable rates. The Commission may make such rules and regulations, as to such contracts and agreements as the public interest may require. (1899, c. 164, s. 6; Rev., s. 1108; C.S., s. 1073; 1933, c. 134, s. 8; 1941, c. 97; 1963, c. 1165, s. 1.)



§ 62-143. Schedule of rates to be evidence.

§ 62‑143.  Schedule of rates to be evidence.

The schedule of rates fixed by statute or under this Article, in suits brought against any public utility involving the rates of a public utility or unjust discrimination in relation thereto, shall be taken in all courts as prima facie evidence that the rates therein fixed are just and reasonable. Any such schedule when certified by a clerk of the Commission as a true copy of a schedule on file with the Commission shall be received in all courts as prima facie evidence of such schedule without further proof, and, if the clerk certifies that said schedule has been approved by the Commission, as prima facie evidence of such approval. (1899, c. 164, s. 7; Rev., s. 1112; C.S., s. 1077; 1933, c. 134, s. 8; 1941, c. 97; 1963, c. 1165, s. 1.)



§ 62-144. Free transportation.

§ 62‑144.  Free transportation.

(a)        All common carriers under the supervision of the Commission shall furnish free transportation to the members of the Commission, and, upon written authority of the Commission, such carriers shall also furnish free transportation to such persons as the Commission may designate in its employ or in the employ of the Department of Motor Vehicles for the inspection of equipment and supervision of safe operating conditions and of traffic upon the highways of the State.

(b)        Except as provided in subsection (a), no common carrier shall, directly or indirectly, issue, give, tender, or honor any free fares except to its bona fide officers, agents, commission agents, employees and retired employees, and members of their immediate families: Provided, that common carriers under this Article may exchange free transportation within the limits of this section and may accept as a passenger a totally blind person accompanied by a guide at the usual and ordinary fare charged to one person under such reasonable regulations as may have been established by the carrier and approved by the Commission.

(c)        Any person except those permitted by law accepting free transportation shall be guilty of a Class 1 misdemeanor.

(d)        Nothing in this section shall prohibit the carriage, storage or handling of household goods free or at reduced rates for the United States, State or municipal governments, or for charitable or educational purposes, or the use of passes for journeys wholly within this State which have been or may be issued for interstate journeys under the authority of the United States Interstate Commerce Commission. (1899, c. 164, s. 22; c. 642; 1901, c. 652; c. 679, s. 2; 1905, c. 312; Rev., s. 1105; Ex. Sess. 1908, c. 144, s. 4; 1911, cc. 49, 148; 1913, c. 100; 1915, c. 215; 1917, cc. 56, 160; C.S., ss. 1069, 1070, 3492; 1933, c. 134, s. 8; 1941, c. 97; 1949, c. 1132, s. 27; 1953, c. 1279; 1963, c. 1165, s. 1; 1993, c. 539, s. 477; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 523, s. 8.)



§ 62-145. Rates between points connected by more than one route.

§ 62‑145.  Rates between points connected by more than one route.

When there is more than one route between given points in North Carolina, and freight is routed or directed by the shipper or consignee to be transported over a shorter route, and it is in fact shipped by a longer route between such points, the rate fixed by law or by the Commission for the shorter route shall be the maximum rate which may be charged, and it shall be unlawful to charge more for transporting such freight over the longer route than the lawful charge for the shorter route. (Ex. Sess. 1913, c. 20, s. 11; C.S., s. 1085; 1933, c. 134, s. 8; 1941, c. 97; 1963, c. 1165, s. 1.)



§ 62-146. Rates and service of motor common carriers of property.

§ 62‑146.  Rates and service of motor common carriers of property.

(a)        It shall be the duty of every common carrier of household goods by motor vehicle to provide safe and adequate service, equipment, and facilities for transportation in intrastate commerce and to establish, observe and enforce just and reasonable regulations and practices relating thereto, and, in the case of household goods carriers, relating to the manner and method of presenting, marking, packing and delivering property for transportation in intrastate commerce.

(b)        Except under special conditions and for good cause shown, a common carrier by motor vehicle authorized to transport general commodities over regular routes shall establish reasonable through routes and joint rates, charges, and classifications with other such common carriers by motor vehicle; and such common carrier may establish, with the prior approval of the Commission, such routes, joint rates, charges and classifications with any irregular route common carrier by motor vehicle, or any common carrier by rail, express, or water.

(c)        Repealed by Session Laws 1985, c. 676, s. 15.

(d)        In case of joint rates between common carriers of property, it shall be the duty of the carriers parties thereto to establish just and reasonable regulations and practices in connection therewith, and just, reasonable, and equitable divisions thereof as between the carriers participating therein, which shall not unduly prefer or prejudice any of such participating carriers. Upon investigation and for good cause, the Commission may, in its discretion, prohibit the establishment of joint rates or service.

(e)        Any person may make complaint in writing to the Commission that any rate, classification, rule, regulations, or practice in effect or proposed to be put into effect, is or will be in violation of this Article. Whenever, after hearing, upon complaint or in an investigation or its own initiative, the Commission shall be of the opinion that any individual or joint rate demanded, charged, or collected by any common carrier or carriers by motor vehicle, or by any such common carrier or carriers in conjunction with any other common carrier or carriers, for transportation of household goods in intrastate commerce, or any classification, rule, regulation, or practice whatsoever of such carrier or carriers affecting such rate or the value of the service thereunder, is or will be unjust or unreasonable or unjustly discriminatory or unduly preferential or unduly prejudicial, it shall determine and prescribe the lawful rate or the minimum or maximum, or the minimum and maximum rate thereafter to be observed, or the lawful classification, rule, regulation, or practice thereafter to be made effective.

(f)         Whenever, after hearing upon complaint or upon its own initiative, the Commission is of the opinion that the divisions of joint rates applicable to the transportation of household goods in intrastate commerce between a common carrier by motor vehicle and another carrier are or will be unjust, unreasonable, inequitable, or unduly preferential or prejudicial as between the carriers parties thereto (whether agreed upon by such carriers or otherwise established), the Commission shall by order prescribe the just, reasonable, and equitable division thereof to be received by the several carriers; and in cases where the joint rate or charge was established pursuant to a finding or order of the Commission and the divisions thereof are found by it to have been unjust, unreasonable, or inequitable or unduly preferential or prejudicial, the Commission may also by order determine what would have been the just, reasonable, and equitable divisions thereof to be received by the several carriers and require adjustment to be made in accordance therewith. The order of the Commission may require the adjustment of divisions between the carriers in accordance with the order from the date of filing the complaint or entry of order of investigation or such other dates subsequent thereto as the Commission finds justified, and in the case of joint rates prescribed by the Commission, the order as to divisions may be made effective as a part of the original order.

(g)        In any proceeding to determine the justness or reasonableness of any rate of any common carrier of household goods by motor vehicle, there shall not be taken into consideration or allowed as evidence any elements of value of the property of such carrier, good will, earning power, or the certificate under which such carrier is operating, and such rates shall be fixed and approved, subject to the provisions of subsection (h) hereof, on the basis of the operating ratios of such carriers, being the ratio of their operating expenses to their operating revenues, at a ratio to be determined by the Commission; and in applying for and receiving a certificate under this Chapter any such carrier shall be deemed to have agreed to the provisions of this paragraph, on its own behalf and on behalf of every transferee of such certificate or of any part thereof.

(h)        In the exercise of its power to prescribe just and reasonable rates and charges for the transportation of household goods in intrastate commerce by common carriers by motor vehicle, and classifications, regulations, and practices relating thereto, the Commission shall give due consideration, among other factors, to the inherent advantages of transportation by such carriers; to the effect of rates upon movement of traffic by the carrier or carriers for which rates are prescribed; to the need in the public interest of adequate and efficient transportation service by such carriers at the lowest cost consistent with the furnishing of such service; and to the need of revenues sufficient to enable such carriers under honest, economical, and efficient management to provide such service.

(i)         Nothing in this section shall be held to extinguish any remedy or right of action not inconsistent herewith. This section shall be in addition to other provisions of this Chapter which relate to public utilities generally, except that in cases of conflict between such other provisions and this section, this section shall prevail for motor carriers. (1947, c. 1008, s. 23; 1949, c. 1132, s. 22; 1963, c. 1165, s. 1; 1985, c. 676, s. 15(5); 1995, c. 523, s. 9.)



§ 62-146.1. Rates and service of bus companies.

§ 62‑146.1.  Rates and service of bus companies.

(a)        It shall be the duty of every bus company to provide safe and adequate service, equipment and facilities for transportation of passengers in intrastate commerce and to establish, observe and enforce just and reasonable regulations and practices.

(b)        The Commission by its rules and regulations may require the interlining of passengers by bus companies operating in intrastate commerce in this State where the point of destination of the passenger is not served by the originating carrier. In these cases it shall be the duty of every bus company to establish reasonable through rates with other bus companies; to establish, observe and enforce just and reasonable individual and joint rates, fares and charges and just and reasonable regulations and practices relating to the charges and to the issuance, form and substance of tickets and the carrying of personal and excess baggage.

(c)        In case of joint rates between bus companies, it shall be the duty of the bus companies to establish just and reasonable regulations and practices in connection with the joint rates and just, reasonable and equitable divisions between the participating companies, which shall not unduly prefer or prejudice any of the participating companies.

(d)        A bus company providing fixed route service may file with the Commission a petition for new or revised rates, fares or charges. Unless the Commission orders otherwise, no bus company shall make any changes in its rates, fares and charges, which have been established under this Chapter, except after 30 days' notice to the Commission. The notice shall plainly state the changes proposed to be made in the rates then in force, and the time when the changed rates will go into effect. The bus company shall also give notice, which may include notice by publication, of the proposed changes to other interested persons that the Commission may direct. All proposed changes shall be shown by filing new schedules, or shall be plainly indicated upon schedules filed with the Commission and in force at the time and kept open to public inspection by the bus company. The Commission, for good cause shown in writing, may allow changes in rates without requiring the 30 days' notice, under any conditions as it prescribes. All changes shall be immediately indicated by the bus company on its schedules.

(e)        Whenever there is filed with the Commission by any bus company any schedule stating a new or revised rate, fare or charge, the Commission may, either upon complaint or upon its own initiative, after reasonable notice, hold a hearing to determine if the proposed new or revised rates, fares or charges are just and reasonable. Pending the hearing and a decision, the Commission, upon filing with the proposed schedule and delivering to the affected bus company a statement in writing of its reasons, may, at any time before they become effective, suspend the operation of the rate or rates, for a period not to exceed 120 days from the filing of the petition. If the proceeding has not been concluded and a final order made within the period of suspension, the proposed change of rate shall go into effect at the end of the 120‑day period.

(f)         In any proceeding to determine the justness or reasonableness of any rates, fares or charges of a bus company, the Commission shall authorize revenue levels that are adequate under honest, economical, and efficient management to cover total operating expenses, including the operation of leased equipment and depreciation, plus a reasonable profit. The standards and procedures adopted by the Commission under this subsection shall allow the bus company to achieve revenue levels that will provide a flow of net income, plus depreciation, adequate to support prudent capital outlays, assure the repayment of a reasonable level of debt, permit the raising of needed equity capital, attract and retain capital and amounts adequate to provide a sound passenger bus transportation system in this State, and take into account reasonable estimated or foreseeable future costs.

(g)        Notwithstanding any provision of this section, the Commission may not investigate, suspend, review or revoke the operation of proposed new or revised rates, fares or charges if the proposed new or revised rates, fares or charges do not exceed the standard rates, fares or charges then in effect by the petitioning bus company for comparable interstate transportation of passengers.

(h)        Any person may make complaint in writing to the Commission that any rate, fare, charge, classification, rule, regulation, or practice in effect, or proposed to be put in effect, is or will be in violation of this Chapter. Whenever, after holding a hearing, upon complaint, in an investigation, or upon its own initiative, the Commission finds that any individual or joint rate demanded, charged, or collected by any bus company for transportation of passengers in intrastate commerce, or any classification, rule, regulation or practice of the bus company affecting the rate or the value of the service provided, is or will be unjust or unreasonable or unjustly discriminatory or unduly preferential or unduly prejudicial or constitute an unfair or destructive competitive practice, or otherwise contravenes the policies declared in this Chapter, or is in contravention of any provision of this Chapter, the Commission shall determine and prescribe the lawful rate, or the lawful classification, rule, regulation or practice to be put into effect.

(i)         For purposes of this Chapter, rates, fares and charges established pursuant to this section shall be deemed fair, just and reasonable.

(j)         Notwithstanding any other provision of this Chapter, the rates, fares and charges established for charter service by a bus company authorized and engaged in charter operations in this State shall be exempt from regulation by the Commission. A bus company authorized and engaged in charter operations shall file with the Commission a current statement of its rates, fares and charges as required by the Commission. (1985, c. 676, s. 15(6).)



§ 62-147: Repealed by Session Laws 1995, c. 523, s. 10.

§ 62‑147:  Repealed by Session Laws 1995, c.  523, s. 10.



§ 62-148. Rates on leased or controlled utility.

§ 62‑148.  Rates on leased or controlled utility.

If any public utility operating in the State other than a motor carrier is owned, controlled or operated by lease or other agreement by any other public utility doing business in the State, its rates may, in the discretion of the Commission, be determined for such public utility by the rates prescribed for the public utility which owns, controls or operates it. (Ex. Sess. 1908, c. 144, s. 2; C.S., s. 3490; 1963, c. 1165, s. 1.)



§ 62-149. Unused tickets to be redeemed.

§ 62‑149.  Unused tickets to be redeemed.

Whenever any ticket is sold and is not wholly used by the purchaser, it shall be the duty of the carrier selling such ticket to redeem it or the unused portion thereof at the price paid for it, or in such manner and at such price as the Commission shall prescribe by regulation. (1891, c. 290; 1893, c. 249; 1895, c. 83, ss. 2, 3; 1897, c. 418; Rev., s. 2627; C.S., s. 3503; 1963, c. 1165, s. 1.)



§ 62-150. Ticket may be refused intoxicated person; penalty for prohibited entry.

§ 62‑150.  Ticket may be refused intoxicated person; penalty for prohibited entry.

The ticket agent of any common carrier of passengers shall at all times have power to refuse to sell a ticket to any person applying for the same who may at the time be intoxicated. The driver or other person in charge of any conveyance for the use of the traveling public shall at all times have power to prevent any intoxicated person from entering such conveyance. If any intoxicated person, after being forbidden by the driver or other person having charge of any such conveyance for the use of the traveling public, shall enter such conveyance, he shall be guilty of a Class 1 misdemeanor. (1885, c. 358, ss. 1, 2, 3; Rev., ss. 2625, 2626, 3757; C.S., s. 3504; 1963, c. 1165, s. 1; 1993, c. 539, s. 478; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑128, s. 5.)



§ 62-151. Passenger refusing to pay fare or violating rules may be ejected.

§ 62‑151.  Passenger refusing to pay fare or violating rules may be ejected.

If any passenger shall refuse to pay his fare, or be or become intoxicated, or violate the rules of a common carrier, it shall be lawful for the driver of the bus or other conveyance, and servants of the carrier, on stopping the conveyance, to put him and his baggage out of the conveyance, using no unnecessary force. (1871‑2, c. 138, s. 34; Code, s. 1962; Rev., s. 2629; C.S., s. 3507; 1949, c. 1132, s. 30; 1953, c. 1140, s. 4; 1957, c. 1152, s. 16; 1961, c. 472, s. 11; 1963, c. 1165, s. 1; 1998‑128, s. 6.)



§ 62-152: Repealed by Session Laws 1998-128, s. 13.

§ 62‑152: Repealed by Session Laws 1998‑128, s.  13.



§ 62-152.1. Uniform rates; joint rate agreements among carriers.

§ 62‑152.1.  Uniform rates; joint rate agreements among carriers.

(a)        Definitions.  As used in this section, unless the context otherwise requires, the term:

(1)        "Carrier" means any common carrier as defined in G.S. 62‑3(6).

(2)        For purposes of this section, carriers by motor vehicles are carriers of the same class, carriers by pipeline are carriers of the same class, carriers by water are carriers of the same class, carriers by air are carriers of the same class, and freight forwarders are carriers of the same class.

(3)        The term "antitrust laws" means the provisions of Chapter 75 of the General Statutes (N.C.G.S. 75‑1, et seq.), relating to combinations in restraint of trade.

(b)        For the purpose of achieving a stable rate structure it shall be the policy of this State to fix uniform rates for the same or similar services by carriers of the same class. In order to realize and effectuate this policy and regulatory goal any carrier subject to regulation by this Commission and party to an agreement between or among two or more carriers relating to rates, fares, classifications, divisions, allowances or charges (including charges between carriers and compensation paid or received for the use of facilities and equipment), or rules and regulations pertaining thereto, or procedures for the joint consideration, initiation or establishment thereof, may, under such rules and regulations as the Commission may prescribe, apply to the Commission for approval of the agreement, and the Commission shall by order approve any such agreement (if approval thereof is not prohibited by subsection (d) or (e) of this section) if it finds that, by reason of furtherance of the transportation policy and goal declared in this section and in G.S. 62‑2 or G.S. 62‑259 as may be pertinent, the relief provided in subsection (h) shall apply with respect to the making and carrying out of such agreement; otherwise, the application shall be denied. The approval of the Commission shall be granted only upon such terms and conditions as the Commission may prescribe as necessary to enable it to grant its approval in accordance with the standard above set forth in this subsection.

(c)        Each conference, bureau, committee, or other organization established or continued pursuant to any agreement approved by the Commission under this section shall maintain such accounts, records, files and memoranda and shall submit to the Commission such information and reports as may be prescribed by the Commission, and all the accounts, records, files and memoranda shall be subject to inspection by the Commission or its duly authorized representatives.

(d)        The Commission shall not approve under this section any agreement between or among carriers of different classes unless it finds that the agreement is of the character described in subsection (b) of this section and is limited to matters relating to transportation under joint rates or over through routes.

(e)        The Commission shall not approve under this section any agreement which establishes a procedure for the determination of any matter through joint consideration unless it finds that under the agreement there is accorded to each party the free and unrestrained right to take independent action after any determination arrived at through such procedure.

(f)         The Commission is authorized, upon complaint or upon its own initiative without complaint, to investigate and determine whether any agreement previously approved by it under this section, or terms and conditions upon which the approval was granted is not or are not in conformity with the standards set forth in subsection (b) of this section, or whether any such terms and conditions are not necessary for the purposes of conformity with such standards, and, after such investigation, the Commission shall by order terminate or modify its approval of such agreement if it finds such action necessary to insure conformity with such standards, and shall modify the terms and conditions upon which such approval was granted to the extent it finds necessary to insure conformity with such standards or to the extent to which it finds such terms and conditions not necessary to insure such conformity. The effective date of any order terminating or modifying approval, or modifying terms and conditions, shall be postponed for such period as the Commission determines to be reasonably necessary to avoid undue hardships.

(g)        No order shall be entered under this section except after interested parties have been afforded reasonable notice and opportunity for hearing.

(h)        Parties to any agreement approved by the Commission under this section and other parties are, if the approval of such agreement is not prohibited by subsection (d) or (e) of this section, hereby relieved from the operation of the antitrust laws with respect to the making of such agreement, and with respect to the carrying out of such agreement in conformity with the terms and conditions prescribed by the Commission.

(i)         Any action of the Commission under this section in approving an agreement, or in denying an application for such approval, or in terminating or modifying its approval of an agreement, or prescribing the terms and conditions upon which its approval is to be granted, or in modifying such terms and conditions, shall be construed as having effect solely with reference to the applicability of the relief provisions of subsection (h) of this section. (1977, c. 219, s. 1; 1998‑128, s. 7.)



§ 62-152.2. Standard transportation practices.

§ 62‑152.2.  Standard transportation practices.

(a)        For the purposes of this section, "standard transportation practices" means:

(1)        Uniform cargo liability rules.

(2)        Uniform bills of lading or receipts for property being transported.

(3)        Uniform cargo credit rules.

(4)        Antitrust immunity for joint line rates or routes, classification, and mileage guides.

(b)        A person otherwise exempt from regulation by the Commission under Public Law 103‑305 may file an application with the Commission to participate in one or more standard transportation practices under rules set out by the Commission. (1995, c. 523, s. 10.1.)



§ 62-153. Contracts of public utilities with certain companies and for services.

§ 62‑153.  Contracts of public utilities with certain companies and for services.

(a)        All public utilities shall file with the Commission copies of contracts with any affiliated or subsidiary holding, managing, operating, constructing, engineering, financing or purchasing company or agency, and when requested by the Commission, copies of contracts with any person selling service of any kind. The Commission may disapprove, after hearing, any such contract if it is found to be unjust or unreasonable, and made for the purpose or with the effect of concealing, transferring or dissipating the earnings of the public utility. Such contracts so disapproved by the Commission shall be void and shall not be carried out by the public utility which is a party thereto, nor shall any payments be made thereunder. Provided, however, that in the case of motor carriers of passengers this subsection shall apply only to such contracts as the Commission shall request such carriers to file.

(b)        No public utility shall pay any fees, commissions or compensation of any description whatsoever to any affiliated or subsidiary holding, managing, operating, constructing, engineering, financing or purchasing company or agency for services rendered or to be rendered without first filing copies of all proposed agreements and contracts with the Commission and obtaining its approval. Provided, however, that this subsection shall not apply to motor carriers of passengers. (1931, c. 455; 1933, c. 134, s. 8; c. 307, s. 17; 1941, c. 97; 1963, c. 1165, s. 1.)



§ 62-154. Surplus power rates.

§ 62‑154.  Surplus power rates.

The Commission is authorized to investigate the sale of surplus electric power and the rates made for such energy, and to prescribe reasonable rules and rates for such sales. (1963, c. 1165, s. 1.)



§ 62-155. Electric power rates to promote conservation.

§ 62‑155.  Electric power rates to promote conservation.

(a)        It is the policy of the State to conserve energy through efficient utilization of all resources.

(b)        If the Utilities Commission after study determines that conservation of electricity and economy of operation for the public utility will be furthered thereby, it shall direct each electric public utility to notify its customers by the most economical means available of the anticipated periods in the near future when its generating capacity is likely to be near peak demand and urge its customers to refrain from using electricity at these peak times of the day. In addition, each public utility shall, insofar as practicable, investigate, develop, and put into service, with approval of the Commission, procedures and devices that will temporarily curtail or cut off certain types of appliances or equipment for short periods of time whenever an unusual peak demand threatens to overload its system.

(c)        The Commission itself shall inform the general public as to the necessity for controlling demands for electricity at peak periods and shall require the several electric public utilities to carry out its program of information and education in any reasonable manner.

(d)        The Commission shall study the feasibility of and, if found to be practicable, just and reasonable, make plans for the public utilities to bill customers by a system of nondiscriminatory peak pricing, with incentive rates for off‑peak use of electricity charging more for peak periods than for off‑peak periods to reflect the higher cost of providing electric service during periods of peak demand on the utility system. No order regarding such rates shall be issued by the Commission without a prior public hearing, whether in a single electric utility company rate case or in general orders relating to two or more or all electric utilities.

(e)        No Class A electric public utility shall apply for any rate change unless it files at the time of the application a report of the probable effect of the proposed rates on peak demand on it and its estimate of the kilowatt hours of electricity that will be used by its customers during the ensuing one year and five years from the time such rates are proposed to become effective. (1975, c. 780, s. 2.)



§ 62-156. Power sales by small power producers to public utilities.

§ 62‑156.  Power sales by small power producers to public utilities.

(a)        In the event that a small power producer and an electric utility are unable to mutually agree to a contract for the sale of electricity or to a price for the electricity purchased by the electric utility, the commission shall require the utility to purchase the power, under rates and terms established as provided in subsection (b) of this section.

(b)        No later than March 1, 1981, and at least every two years thereafter, the commission shall determine the rates to be paid by electric utilities for power purchased from small power producers, according to the following standards:

(1)        Term of Contract.  Long‑term contracts for the purchase of electricity by the utility from small power producers shall be encouraged in order to enhance the economic feasibility of small power production facilities.

(2)        Avoided Cost of Energy to the Utility.  The rates paid by a utility to a small power producer shall not exceed, over the term of the purchase power contract, the incremental cost to the electric utility of the electric energy which, but for the purchase from a small power producer, the utility would generate or purchase from another source. A determination of the avoided energy costs to the utility shall include a consideration of the following factors over the term of the power contracts: the expected costs of the additional or existing generating capacity which could be displaced, the expected cost of fuel and other operating expenses of electric energy production which a utility would otherwise incur in generating or purchasing power from another source, and the expected security of the supply of fuel for the utilities' alternative power sources.

(3)        Availability and Reliability of Power.  The rates to be paid by electric utilities for power purchased from a small power producer shall be established with consideration of the reliability and availability of the power. (1979, 2nd Sess., c. 1219, s. 2.)



§ 62-157. Telecommunications relay service.

§ 62‑157.  Telecommunications relay service.

(a)        Finding.  The General Assembly finds and declares that it is in the public interest to provide access to public telecommunications services for hearing impaired or speech impaired persons, including those who also have vision impairment, and that a statewide telecommunications relay service for telephone service should be established.

(a1)      Definitions.  For purposes of this section:

(1)        "CMRS" is as defined in G.S. 62A‑40.

(2)        "CMRS connection" is as defined in G.S. 62A‑40.

(3)        "CMRS provider" is as defined in G.S. 62A‑40.

(4)        "Exchange access facility" means the access from a particular telephone subscriber's premises to the telephone system of a local exchange telephone company, and includes local exchange company‑provided access lines, private branch exchange trunks, and centrex network access registers, all as defined by tariffs of telephone companies as approved by the Commission.

(5)        "Local service provider" means a local exchange company, competing local provider, or telephone membership corporation.

(b)        Authority to Require Surcharge.  The Commission shall require local service providers to impose a monthly surcharge on all residential and business local exchange access facilities to fund a statewide telecommunications relay service by which hearing impaired or speech impaired persons, including those who also have vision impairment, may communicate with others by telephone. This surcharge, however, may not be imposed on participants in the Subscriber Line Charge Waiver Program or the Link‑up Carolina Program established by the Commission. This surcharge, and long distance revenues collected under subsection (f) of this section, are not includable in gross receipts subject to the franchise tax levied under G.S. 105‑120 or the sales tax levied under G.S. 105‑164.4.

(c)        Specification of Surcharge.  The Department of Health and Human Services shall initiate a telecommunications relay service by filing a petition with the Commission requesting the service and detailing initial projected required funding. The Commission shall, after giving notice and an opportunity to be heard to other interested parties, set the initial monthly surcharge based upon the amount of funding necessary to implement and operate the service, including a reasonable margin for a reserve. The surcharge shall be identified on customer bills as a special surcharge for provision of a telecommunications relay service for hearing impaired and speech impaired persons. The Commission may, upon petition of any interested party, and after giving notice and an opportunity to be heard to other interested parties, revise the surcharge from time to time if the funding requirements change. In no event shall the surcharge exceed twenty‑five cents (25¢) per month for each exchange access facility.

(d)        Funds to Be Deposited in Special Account.  The local service providers shall collect the surcharge from their customers and deposit the moneys collected with the State Treasurer, who shall maintain the funds in an interest‑bearing, nonreverting account. After consulting with the State Treasurer, the Commission shall direct how and when the local service providers shall deposit these moneys. Revenues from this fund shall be available only to the Department of Health and Human Services to administer the statewide telecommunications relay service program, including its establishment, operation, and promotion. The Commission may allow the Department of Health and Human Services to use up to four cents (4¢) per access line per month of the surcharge for the purpose of providing telecommunications devices for hearing impaired or speech impaired persons, including those who also have vision impairment, through a distribution program. The Commission shall prepare such guidelines for the distribution program as it deems appropriate and in the public interest. Both the Commission and the Public Staff may audit all aspects of the telecommunications relay service program, including the distribution programs, as they do with any public utility subject to the provisions of this Chapter. Equipment paid for with surcharge revenues, as allowed by the Commission, may be distributed only by the Department of Health and Human Services.

(d1)      The Department of Health and Human Services shall utilize revenues from the wireless surcharge collected under subsection (i) of this section to fund the Regional Resource Centers within the Division of Services for the Deaf and the Hard of Hearing, in accordance with G.S. 143B‑216.33, G.S. 143B‑216.34, and Chapter 8B of the General Statutes.

(e)        Administration of Service.  The Department of Health and Human Services shall administer the statewide telecommunications relay service program, including its establishment, operation, and promotion. The Department may contract out the provision of this service for four‑year periods to one or more service providers, using the provisions of G.S. 143‑129. The Department shall administer the Regional Resource Centers within the Division of Services for the Deaf and the Hard of Hearing in accordance with G.S. 143B‑216.33, G.S. 143B‑216.34, and Chapter 8B of the General Statutes.

(f)         Charge to Users.  The users of the telecommunications relay service shall be charged their approved long distance and local rates for telephone services (including the surcharge required by this section), but no additional charges may be imposed for the use of the relay service. The local service providers shall collect revenues from the users of the relay service for long distance services provided through the relay service. These revenues shall be deposited in the special fund established in subsection (d) of this section in a manner determined by the Commission after consulting with the State Treasurer. Local service providers shall be compensated for collection, inquiry, and other administrative services provided by said companies, subject to the approval of the Commission.

(g)        Reporting Requirement.  The Commission shall, after consulting with the Department of Health and Human Services, develop a format and filing schedule for a comprehensive financial and operational report on the telecommunications relay service program. The Department of Health and Human Services shall thereafter prepare and file these reports as required by the Commission with the Commission and the Public Staff. The Department shall also be required to report to the Revenue Laws Study Committee.

(h)        Power to Regulate.  The Commission shall have the same power to regulate the operation of the telecommunications relay service program as it has to regulate any public utility subject to the provisions of this Chapter.

(i)         Wireless Surcharge.  A CMRS provider, as part of its monthly billing process, must collect the same surcharge imposed on each exchange access facility under this section for each CMRS connection. A CMRS provider may deduct a one percent (1%) administrative fee from the total amount of surcharge collected. A CMRS provider shall remit the surcharge collected, less the administrative fee, to the 911 Board in the same manner and with the same frequency as the local service providers remit the surcharge to the State Treasurer. The 911 Board shall remit the funds collected from the surcharge to the special account created under subsection (d) of this section.  (1989, c. 599; 1997‑443, s. 11A.118(a); 1999‑402, s. 1; 2003‑341, s. 1; 2007‑383, s. 4; 2009‑451, s. 10.56(c), (d).)



§ 62-158. Natural gas expansion.

§ 62‑158.  Natural gas expansion.

(a)        In order to facilitate the construction of facilities in and the extension of natural gas service to unserved areas, the Commission may, after a hearing, order a natural gas local distribution company to create a special natural gas expansion fund to be used by that company to construct natural gas facilities in areas within the company's franchised territory that otherwise would not be feasible for the company to construct.  The fund shall be supervised and administered by the Commission.  Any applicable taxes shall be paid out of the fund.

(b)        Sources of funding for a natural gas local distribution company's expansion fund may, pursuant to the order of the Commission, after hearing, include:

(1)        Refunds to a local distribution company from the company's suppliers of natural gas and transportation services pursuant to refund orders or requirements of the Federal Energy Regulatory Commission;

(2)        Expansion surcharges by the local distribution company charged to customers purchasing natural gas or transportation services throughout that company's franchised territory; provided, however, in determining the amount of any surcharge the Commission shall take into account the prices of alternative sources of energy and the need to remain competitive with those alternative sources, and the need to maintain just and reasonable rates for natural gas and transportation services for all customers served by the company; provided further that the expansion surcharge shall not be greater than fifteen cents (15¢) per dekatherm; and

(3)        Other sources of funding approved by the Commission.

(c)        The application of all such funds to expansion projects shall be pursuant to the order of the Commission.  The Commission shall ensure that all projects to which expansion funds are applied are consistent with the intent of this section and G.S. 62‑2(9).  In determining economic feasibility, the Commission shall employ the net present value method of analysis on a project specific basis.  Only those projects with a negative net present value shall be determined to be economically infeasible for the company to construct.  In no event shall the Commission authorize a distribution from the fund of an amount greater than the negative net present value of any proposed project as determined by the Commission.  If at any time a project is determined by the Commission to have become economically feasible, the Commission may require the company to remit to the expansion fund or to customers appropriate portions of the distributions from the fund related to the project, and the Commission may order such funds to be returned with interest in a reasonable amount to be determined by the Commission.  Utility plant acquired with expansion funds shall be included in the local distribution company's rate base at zero cost except to the extent such funds have been remitted by the company pursuant to order of the Commission.

(d)        The Commission, after hearing, may adopt rules to implement this section, including rules for the establishment of expansion funds, for the use of such funds, for the remittance to the expansion fund or to customers of supplier and transporter refunds and expansion surcharges or other funds that were sources of the expansion fund, and for appropriate accounting, reporting and ratemaking treatment.  The Commission and Public Staff shall report to the Joint Legislative Utility Review Committee on the operation of any expansion funds in conjunction with the reports required under G.S. 62‑36A. (1991, c. 598, s. 2.)



§ 62-159. Additional funding for natural gas expansion.

§ 62‑159.  Additional funding for natural gas expansion.

(a)        In order to facilitate the construction of facilities in and the extension of natural gas service to unserved areas, the Commission may provide funding through appropriations from the General Assembly or the proceeds of general obligation bonds as provided in this section to either (i) an existing natural gas local distribution company; (ii) a person awarded a new franchise; or (iii) a gas district for the construction of natural gas facilities that it otherwise would not be economically feasible for the company, person, or gas district to construct.

(b)        The use of funds provided under this section shall be pursuant to an order of the Commission after a public hearing. The Commission shall ensure that all projects for which funds are provided under this section are consistent with the intent of this section and G.S. 62‑2(9). In determining whether to approve the use of funds for a particular project pursuant to this section, the Commission shall consider the scope of a proposed project, including the number of unserved counties and the number of anticipated customers that would be served, the total cost of the project, the extent to which the project is considered feasible, and other relevant factors affecting the public interest. In determining economic feasibility, the Commission shall employ the net present value method of analysis on a project specific basis. Only those projects with a negative net present value shall be determined to be economically infeasible for the company, person, or gas district to construct. In no event shall the Commission provide funding under this section of an amount greater than the negative net present value of any proposed project as determined by the Commission. If at any time a project is determined by the Commission to have become economically feasible, the Commission shall require the recipient of funding to remit to the Commission appropriate funds related to the project, and the Commission may order those funds to be returned with interest in a reasonable amount to be determined by the Commission. Funds returned, together with interest, shall be deposited with the State Treasurer to be used for other expansion projects pursuant to the provisions of this section. Utility plant acquired with expansion funds shall be included in the local distribution company's rate base at zero cost except to the extent such funds have been remitted by the company pursuant to order of the Commission. In the event a gas district wishes to sell or otherwise dispose of facilities financed with funds received under this section, it must first notify the Commission which shall determine the method of repayment or accounting for those funds.

(c)        To the extent that one or more of the counties included in a proposed project to be funded pursuant to this section are counties affected by the loss of exclusive franchise rights provided for in G.S. 62‑36A(b), the Commission may conclude that the public interest requires that the person obtaining the franchise or funding pursuant to this section be given an exclusive franchise and that the existing franchise be canceled. Any new exclusive franchise granted under this subsection shall be subject to the provisions of G.S. 62‑36A(b). This subsection does not apply to gas districts formed under Article 28 of Chapter 160A of the General Statutes.

(d)        The Commission, after hearing, shall adopt rules to implement this section as soon as practicable. The Commission and Public Staff shall report to the Joint Legislative Utility Review Committee on the use of funding provided under this section in conjunction with the reports required under G.S. 62‑36A. (1998‑132, s. 17; 1999‑456, s. 17.)



§ 62-159.1. Debt collection practices.

§ 62‑159.1.  Debt collection practices.

(a)        A public utility, electric membership corporation, and telephone membership corporation shall not do any of the following in its debt collection practices:

(1)        Suspend or disconnect service to a customer because of a past‑due and unpaid balance for service incurred by another person who resides with the customer after service has been provided to the customer's household, unless one or more of the following apply:

a.         The customer and the person were members of the same household at a different location when the unpaid balance for service was incurred.

b.         The person was a member of the customer's current household when the service was established, and the person had an unpaid balance for service at that time.

c.         The person is or becomes responsible for the bill for the service to the customer.

(2)        Require that in order to continue service, a customer must agree to be liable for the delinquent account of any other person who will reside in the customer's household after the customer receives the service, unless one or more of the following apply:

a.         The customer and the person were members of the same household at a different location when the unpaid balance for service was incurred.

b.         The person was a member of the customer's current household when the service was established, and the person had an unpaid balance for service at that time.

(b)        Notwithstanding the provisions of subsection (a) of this section, if a customer misrepresents his or her identity in a written or verbal agreement for service or receives service using another person's identity, the public utility, electric membership corporation, and telephone membership corporation shall have the power to collect a delinquent account using any remedy provided by law for collecting and enforcing private debts from that customer.  (2009‑302, s. 1.)



§ 62-159.2. Reserved for future codification purposes.

§ 62‑159.2.  Reserved for future codification purposes.



§ 62-159.3. Reserved for future codification purposes.

§ 62‑159.3.  Reserved for future codification purposes.



§ 62-159.4. Reserved for future codification purposes.

§ 62‑159.4.  Reserved for future codification purposes.



§ 62-159.5. Reserved for future codification purposes.

§ 62‑159.5.  Reserved for future codification purposes.



§ 62-160. Permission to pledge assets.

Article 8.

Securities Regulation.

§ 62‑160.  Permission to pledge assets.

No public utility shall pledge its faith, credit, moneys or property for the benefit of any holder of its preferred or common stocks or bonds, nor for any other business interest with which it may be affiliated through agents or holding companies or otherwise by the authority of the action of its stockholders, directors, or contract or other agents, the compliance or result of which would in any manner deplete, reduce, conceal, abstract or dissipate the earnings or assets thereof, decrease or increase its liabilities or assets, without first making application to the Commission and by order obtain its permission so to do. (1933, c. 307, s. 17; 1963, c. 1165, s. 1.)



§ 62-161. Assumption of certain liabilities and obligations to be approved by Commission; refinancing of public utility securities.

§ 62‑161.  Assumption of certain liabilities and obligations to be approved by Commission; refinancing of public utility securities.

(a)        No public utility shall issue any securities, or assume any liability or obligation as lessor, lessee, guarantor, indorser, surety, or otherwise, in respect to the securities of any other person unless and until, and then only to the extent that, upon application by such utility, and after investigation by the Commission of the purposes and uses of the proposed issue, and the proceeds thereof, or of the proposed assumption of obligation or liability in respect of the securities of any other person, the Commission by order authorizes such issue or assumption.

(b)        The Commission shall make such order only if it finds that such issue or assumption is (i) for some lawful object within the corporate purposes of the public utility, (ii) is compatible with the public interest, (iii) is necessary or appropriate for or consistent with the proper performance by such utility of its service to the public and will not impair its ability to perform that service, and (iv) is reasonably necessary and appropriate for such purpose.

(c)        Any such order of the Commission shall specify the purposes for which any such securities or the proceeds thereof may be used by the public utility making such application.

(d)        If a public utility shall apply to the Commission for the refinancing of its outstanding shares of stock by exchanging or redeeming such outstanding shares, the exchange or redemption of such shares of any dividend rate or rates, class or classes, may be made in whole or in part, in the manner and to the extent approved by the Commission, notwithstanding any provisions of law applicable to corporations in general: Provided, that the proposed transactions are found by the Commission to be in the public interest and in the interest of consumers and investors, and provided that any redemption shall be at a price or prices, not less than par, and at a time or times, stated or provided for in the utility's charter or stock certificates. (1933, c. 307, s. 18; 1945, c. 656; 1963, c. 1165, s. 1.)



§ 62-162. Commission may approve in whole or in part or refuse approval.

§ 62‑162.  Commission may approve in whole or in part or refuse approval.

The Commission, by its order, may grant or deny the application provided for in the preceding section [G.S. 62‑161] as made, or may grant it in part or deny it in part or may grant it with such modification and upon such terms and conditions as the Commission may deem necessary or appropriate in the premises and may, from time to time, for good cause shown, make such supplemental orders in the premises as it may deem necessary or appropriate and may, by any such supplemental order, modify the provisions of any previous order as to the particular purposes, uses, and extent to which or the conditions under which any securities so authorized or the proceeds thereof may be applied; subject always to the requirements of the foregoing section [G.S. 62‑161]. (1933, c. 307, s. 19; 1963, c. 1165, s. 1.)



§ 62-163. Contents of application for permission.

§ 62‑163.  Contents of application for permission.

Every application for authority for such issue or assumption shall be made in such form and contain such matters as the Commission may prescribe. Every such application and every certificate of notification hereinafter provided for shall be made under oath, signed and filed on behalf of the public utility by its president, a vice‑president, auditor, comptroller, or other executive officer duly  designated for that purpose by such utility. (1933, c. 307, s. 20; 1963, c. 1165, s. 1.)



§ 62-164. Applications to receive immediate attention; continuances.

§ 62‑164.  Applications to receive immediate attention; continuances.

All applications for the issuance of securities or assumption of liability or obligation shall be placed at the head of the Commission's docket and disposed of promptly, and all such applications shall be disposed of in 30 days after the same are filed with the Commission, unless it is necessary for good cause to continue the same for a longer period for consideration. Whenever such application is continued beyond 30 days after the time it is filed, the order making such continuance must state fully the facts necessitating such continuance. (1933, c. 307, s. 21; 1963, c. 1165, s. 1.)



§ 62-165. Notifying Commission as to disposition of securities.

§ 62‑165.  Notifying Commission as to disposition of securities.

Whenever any securities set forth and described in any such application for authority or certificate of notification as pledged or held unencumbered in the treasury of the utility shall, subsequent to the filing of such application or certificate, be sold, pledged, repledged, or otherwise disposed of, by the utility, such utility shall, within 10 days after such sale, pledge, repledge, or other disposition, file with the Commission a certificate of notification to that effect, setting forth therein all such facts as may be required by the Commission. (1933, c. 307, s. 22; 1963, c. 1165, s. 1.)



§ 62-166. No guarantee on part of State.

§ 62‑166.  No guarantee on part of State.

Nothing herein shall be construed to imply any guarantee or obligation as to such securities on the part of the State of North Carolina. (1933, c. 307, s. 23; 1963, c. 1165, s. 1.)



§ 62-167. Article not applicable to note issues and renewals; notice to Commission.

§ 62‑167.  Article not applicable to note issues and renewals; notice to Commission.

The provisions of the foregoing sections shall not apply to notes issued by a utility for proper purposes and not in violation of law, payable at a period of not more than two years from the date thereof, and shall not apply to like notes issued by a utility payable at a period of not more than two years from date thereof, to pay, retire, discharge, or refund in whole or in part any such note or notes, and shall not apply to renewals thereof from time to time not exceeding in the aggregate six years from the date of the issue of the original note or notes so renewed or refunded. No such notes payable at a period of not more than two years from the date thereof, shall, in whole or in part, directly or indirectly, be paid, retired, discharged or refunded by any issue of securities or another kind of any term or character or from the proceeds thereof without the approval of the Commission. Within 10 days after the making of any such notes, so payable at periods of not more than two years from the date thereof, the utility issuing the same shall file with the Commission a certificate of notification, in such form as may be determined and prescribed by the Commission. (1933, c. 307, ss. 24, 25; 1963, c. 1165, s. 1.)



§ 62-168. Not applicable to debentures of court receivers.

§ 62‑168.  Not applicable to debentures of court receivers.

Nothing contained in this Article shall limit the power of any court having jurisdiction to authorize or cause receiver's certificates or debentures to be issued according to the rules and practice obtained in receivership proceedings in courts of equity. (1933, c. 307, s. 25; 1963, c. 1165, s. 1.)



§ 62-169. Periodical or special reports.

§ 62‑169.  Periodical or special reports.

The Commission shall require periodical or special reports from each public utility issuing any security, including such notes payable at periods of not more than two years from the date thereof, which shall show, in such detail as the Commission may require, the disposition made of such securities and the application of the proceeds. (1933, c. 307, s. 26; 1963, c. 1165, s. 1.)



§ 62-170. Failure to obtain approval not to invalidate securities or obligations; noncompliance with Article, etc.

§ 62‑170.  Failure to obtain approval not to invalidate securities or obligations; noncompliance with Article, etc.

(a)        Securities issued and obligations and liabilities assumed by a public utility, for which the authorization of the Commission is required, shall not be invalidated because issued or assumed without such authorization therefor having first been obtained or because issued or assumed contrary to any term or condition of such order of authorization as modified by any order supplemental thereto entered prior to such issuance or assumption.

(b)        Securities issued or obligations or liabilities assumed in accordance with all the terms and conditions of the order of authorization therefor shall not be affected by a failure to comply with any provision of this Article or rule or regulation of the Commission relating to procedure and other matters preceding the entry of such order of authorization or order supplemental thereto.

(c)        A copy of any order made and entered by the Commission and certified by a clerk of the Commission approving the issuance of any securities or the assumption of any obligation or liability by a public utility shall be sufficient evidence of full and complete compliance by the applicant for such approval with all procedural and other matters required precedent to the entry of such order.

(d)        Any public utility which willfully issues any such securities,  or assumes any such obligation or liability, or makes any sale or other disposition of securities, or applies any securities or the proceeds thereof to purposes other than the purposes specified in an order of the Commission with respect thereto, contrary to the provisions of this Article, shall be liable to a penalty of not more than ten thousand dollars ($10,000), but such utility is only required to specify in general terms the purpose for which any securities are to be issued, or for which any obligation or liability is to be assumed, and the order of the Commission with respect thereto shall likewise be in general terms. (1933, c. 307, s. 27; 1963, c. 1165, s. 1.)



§ 62-171. Commission may act jointly with agency of another state where public utility operates.

§ 62‑171.  Commission may act jointly with agency of another state where public utility operates.

If a commission or other agency or agencies is empowered by another state to regulate and control the amount and character of securities to be issued by any public utility within such other state, then the Utilities Commission of the State of North Carolina shall have the power to agree with such commission or other agency or agencies of such other state on the issue of stocks, bonds, notes or other evidences of indebtedness by a public utility owning or operating a public utility both in such state and in this State, and shall have the power to approve such issue jointly with such commission or other agency or agencies and to issue joint certificate of such approval: Provided, however, that no such joint approval shall be required in order to express the consent to an approval of such issue by the State of North Carolina if said issue is separately approved by the Utilities Commission of the State of North Carolina. (1933, c. 134, s. 8; c. 307, s. 28; 1941, c. 97; 1963, c. 1165, s. 1.)



§§ 62-172 through 62-179. Reserved for future codification purposes.

§§ 62‑172 through 62‑179.  Reserved for future codification purposes.



§ 62-180. Use of railroads and public highways.

Article 9.

Acquisition and Condemnation of Property.

§ 62‑180.  Use of railroads and public highways.

Any person operating electric power, telegraph or telephone lines or authorized by law to establish such lines, has the right to construct, maintain and operate such lines along any railroad or public highway, but such lines shall be so constructed and maintained as not to obstruct or hinder unreasonably the usual travel on such railroad or highway. (1874‑5, c. 203, s. 2; Code, s. 2007; 1899, c. 64, s. 1; 1903, c. 562; Rev., s. 1571; C.S., s. 1695; 1939, c. 228, s. 1; 1963, c. 1165, s. 1.)



§ 62-181. Electric and hydroelectric power companies may appropriate highways; conditions.

§ 62‑181.  Electric and hydroelectric power companies may appropriate highways; conditions.

Every electric power or hydroelectric power corporation, person, firm or copartnership which may exercise the right of eminent domain under the Chapter Eminent Domain, where in the development of electric or hydroelectric power it shall become necessary to use or occupy any public highway, or any part of the same, after obtaining the consent of the public road authorities having supervision of such public highway, shall have power to appropriate said public highway for the development of electric or hydroelectric power: Provided, that said electric power or hydroelectric power corporation shall construct an equally good public highway, by a route to be selected by and subject to the approval and satisfaction of the public road authorities having supervision of such public highway: Provided further, that said company shall pay all damages to be assessed as provided by law, by the damming of water, the discontinuance of the road, and for the laying out of said new road. (1911, c. 114; C.S., s. 1696; 1939, c. 228, s. 2; 1963, c. 1165, s. 1.)



§ 62-182. Acquisition of right-of-way by contract.

§ 62‑182.  Acquisition of right‑of‑way by contract.

Such telegraph, telephone, or electric power or lighting company has power to contract with any person or corporation, the owner of any lands or of any franchise or easement therein, over which its lines are proposed to be erected, for the right‑of‑way for planting, repairing and preservation of its poles or other property, and for the erection and occupation of offices at suitable distances for the public accommodation. This section shall not be construed as requiring electric power or lighting companies to erect offices for public accommodation. (1874‑5, c. 203, s. 3; Code, s. 2008; 1899, c. 64; 1903, c. 562, ss. 1, 2; Rev., s. 1572; C.S., s. 1697; 1963, c. 1165, s. 1.)



§ 62-182.1. Access to dedicated public right-of-way.

§ 62‑182.1.  Access to dedicated public right‑of‑way.

When any map or plat of a subdivision, recorded as provided in G.S. 47‑30 and G.S. 136‑102.6, reflects the dedication of a public street or other public right‑of‑way, the dedicated public street or public right‑of‑way shall, upon recordation of the map or plat, become immediately available for use by any public utility, telephone membership corporation organized under G.S. 117‑30, or cable television system to install, maintain, and operate lines, cables, or facilities for the provision of service to the public. No public utility, telephone membership corporation organized under G.S. 117‑30, or cable television system shall place or erect any line, cable, or facility in, over, or upon a street or right‑of‑way in a subdivision that is intended to become a public street or public right‑of‑way, until a map or plat of the subdivision has been recorded as provided in G.S. 47‑30 and G.S. 136‑102.6, and except in accordance with procedures established by the Department of Transportation, Division of Highways, for accommodating utilities or cable television systems on highway rights‑of‑way. Upon recordation of a map or plat of a subdivision as provided in G.S. 47‑30 and G.S. 136‑102.6, no liability shall attach to the developer of the property as a result of any activity of a public utility, telephone membership corporation organized under G.S. 117‑30, or cable television system occurring in the dedicated public street or public right‑of‑way. Nothing in this section shall relieve the developer of the property of responsibilities under G.S. 136‑102.6. (2005‑286, s. 1; 2006‑259, s. 15.)



§ 62-183. Grant of eminent domain.

§ 62‑183.  Grant of eminent domain.

Such telegraph, telephone, electric power or lighting company shall be entitled, upon making just compensation therefor, to the right‑of‑way over the lands, privileges and easements of other persons and corporations, including rights‑of‑way for the construction, maintenance, and operation of pipelines for transporting fuel to their power plants; and to the right to erect poles and towers, to establish offices, and to take such lands as may be necessary for the establishment of their reservoirs, ponds, dams, works, railroads, or sidetracks, or powerhouses, with the right to divert the water from such ponds or reservoirs, and conduct the same by flume, ditch, conduit, waterway or pipeline, or in any other manner, to the point of use for the generation of power at its said powerhouses, returning said water to its proper channel after being so used. (1874‑5, c. 203, s. 4; Code, s. 2009; 1899, c. 64; 1903, c. 562; Rev., s. 1573; 1907, c. 74; C.S., s. 1698; 1921, c. 115; 1923, c. 60; 1925, c. 175; 1957, c. 1046; 1963, c. 1165, s. 1; 1981, c. 919, s. 2.)



§ 62-184. Dwelling house of owner, etc., may be taken under certain cases.

§ 62‑184.  Dwelling house of owner, etc., may be taken under certain cases.

The dwelling house, yard, kitchen, garden or burial ground of the owner may be taken under G.S. 62‑183 when the company alleges, and upon the proceedings to condemn makes it appear to the satisfaction of the court, that it owns or otherwise controls not less than seventy‑five percent (75%) of the fall of the river or stream on which it proposes to erect its works, from the location of its proposed dam to the head of its pond or reservoir; or when the Commission, upon the petition filed by the company, shall, after due inquiry, so authorize. Nothing in this section repeals any part or feature of any private charter, but any firm or corporation acting under a private charter may operate under or adopt any feature of this section. (1907, c. 74; 1917, c. 108; C.S., s. 1699; 1933, c. 134, ss. 7, 8; 1963, c. 1165, s. 1.)



§ 62-185. Exercise of right of eminent domain; parties' interests only taken; no survey required.

§ 62‑185.  Exercise of right of eminent domain; parties' interests only taken; no survey required.

When such telegraph, telephone, electric power or lighting company fails on application therefor to secure by contract or agreement such right‑of‑way for the purposes aforesaid over the lands, privilege or easement of another person or corporation; it may condemn the said interest through the procedures of the Chapter entitled Eminent Domain.

Only the interest of such parties as are brought before the court shall be condemned in any such proceedings, and if the right‑of‑way of a railroad or railway company sought to be condemned extends into or through more counties than one, the whole right and controversy may be heard and determined in one county into or through which such right‑of‑way extends.

It is not necessary for the petitioner to make any survey of or over the right‑of‑way, nor to file any map or survey thereof, nor to file any certificate of the location of its line by its board of directors. (1874‑5, c. 203, s. 5; Code, s. 2010; 1899, c. 64, s. 2; 1903, c. 562; Rev., s. 1574; C.S., s. 1700; 1963, c. 1165, s. 1; 1981, c. 919, s. 3.)



§ 62-186. Repealed by Session Laws 1981, c. 919, s. 4, effective January 1, 1982.

§ 62‑186.  Repealed by Session Laws 1981, c. 919, s. 4, effective January 1, 1982.



§ 62-187. Proceedings as under eminent domain.

§ 62‑187.  Proceedings as under eminent domain.

The proceedings for the condemnation of lands, or any easement or interest therein, for the use of telegraph, telephone, electric power or lighting companies, the appraisal of the lands, or interest therein, the duty of the commissioners of appraisal, the right of either party to file exceptions, the report of commissioners, the mode and manner of appeal, the power and authority of the court or judge, the final judgment and the manner of its entry and enforcement, and the rights of the company pending the appeal, shall be as prescribed in Chapter 40A, the Chapter entitled Eminent Domain. (Code, s. 2012; 1899, c. 64; 1903, c. 562; Rev., s. 1576; C.S., s. 1702; 1963, c. 1165, s. 1; 1981, c. 919, s. 5.)



§ 62-188. Repealed by Session Laws 1981, c. 919, s. 6, effective January 1, 1982.

§ 62‑188.  Repealed by Session Laws 1981, c. 919, s. 6, effective January 1, 1982.



§ 62-189. Powers granted corporations under Chapter exercisable by persons, firms or copartnerships.

§ 62‑189.  Powers granted corporations under Chapter exercisable by persons, firms or copartnerships.

All the rights, powers and obligations given, extended to, or that may be exercised by any corporation or incorporated company under this Chapter shall be extended to and likewise be exercised and are hereby granted unto all persons, firms or copartnerships engaged in or authorized by law to engage in the business herein described. Such persons, firms, copartnerships and corporations engaging in such business shall be subject to the provisions and requirements of the public laws which are applicable to others engaged in the same kind of business. (1939, c. 228, s. 3; 1963, c. 1165, s. 1.)



§ 62-190. Right of eminent domain conferred upon pipeline companies; other rights.

§ 62‑190.  Right of eminent domain conferred upon pipeline companies; other rights.

(a)        Any pipeline company transporting or conveying natural gas, gasoline, crude oil, coal in suspension, or other fluid substances by pipeline for the public for compensation, and incorporated under the laws of the State, or foreign corporations domesticated under the laws of North Carolina, may exercise the right of eminent domain under the provisions of the Chapter, Eminent Domain, and for the purpose of constructing and maintaining its pipelines and other works shall have all the rights and powers given other corporations by this Chapter and acts amendatory thereof. Nothing herein shall prohibit any such pipeline company granted the right of eminent domain under the laws of this State from extending its pipelines from within this State into another state for the purpose of transporting natural gas or coal in suspension into this State, nor to prohibit any such pipeline company from conveying or transporting natural gas, gasoline, crude oil, coal in suspension, or other fluid substances from within this State into another state. All such pipeline companies shall be deemed public utilities and shall be subject to regulation under the provisions of this Chapter.

(b)        Liquid pipeline right‑of‑way must be selected to avoid, as far as practicable, areas containing private dwellings, industrial buildings, and places of assembly.

No liquid pipeline may be located within 50 feet of any private dwelling, or any industrial building or place of public assembly in which persons work, congregate, or assemble, unless it is provided with at least 12 inches of cover in addition to that prescribed in Part 195, Title 49, Code of Federal Regulations.

Any liquid pipeline installed underground must have at least 12 inches of clearance between the outside of the pipe and the extremity of any other underground structure, except that for drainage tile the minimum clearance may be less than 12 inches but not less than two inches. However, where 12 inches of clearance is impracticable, the clearance may be reduced if adequate provisions are made for corrosion control. (1937, c. 280; 1951, c. 1002, s. 3; 1957, c. 1045, s. 2; 1963, c. 1165, s. 1; 1985, c. 696, s. 1; 1998‑128, s. 8.)



§ 62-191. Flume companies exercising right of eminent domain become common carriers.

§ 62‑191.  Flume companies exercising right of eminent domain become common carriers.

All flume companies availing themselves of the right of eminent domain under the provisions of the Chapter Eminent Domain shall become common carriers of freight, for the purpose for which they are adapted, and shall be under the direction, control and supervision of the Commission in the same manner and for the same purposes as is by law provided for other common carriers of freight. (1907, c. 39, s. 4; C.S., s. 3517; 1933, c. 134, s. 8; 1941, c. 97, § 5; 1963, c. 1165, s. 1.)



§ 62-192: Repealed by Session Laws 1998-128, s. 13.

§ 62‑192:  Repealed by Session Laws 1998‑128, s.  13.



§§ 62-193 through 62-199. Reserved for future codification purposes.

§§ 62‑193 through 62‑199.  Reserved for future codification purposes.



§ 62-200. Duty to transport household goods within a reasonable time.

Article 10.

Transportation in General.

§ 62‑200.  Duty to transport household goods within a reasonable time.

(a)        It shall be unlawful for any common carrier of household goods doing business in this State to omit or neglect to transport within a reasonable time any goods, merchandise or other articles of value received by it for shipment and billed to or from any place in this State, unless otherwise agreed upon between the carrier and the shipper, or unless the same be burned, stolen or otherwise destroyed, or unless otherwise provided by the Commission.

(b)        Any common carrier violating any of the provisions of this section shall forfeit to the party aggrieved the sum of ten dollars ($10.00) for the first day and one dollar ($1.00) for each succeeding day of such unlawful detention or neglect, but the forfeiture shall not be collected for a period exceeding 30 days.

(c)        In reckoning what is a reasonable time for such transportation, it shall be considered that such common carrier has transported household goods within a reasonable time if it has done so in the ordinary time required for transporting such articles by similar carriers between the receiving and shipping stations. The Commission is authorized to establish reasonable times for transportation by the various modes of carriage which shall be held to be prima facie reasonable, and a failure to transport within such times shall be held prima facie unreasonable. This section shall be construed to refer not only to delay in starting the household goods from the station where they are received, but to require the delivery at their destination within the time specified: Provided, that if such delay shall be due to causes which could not in the exercise of ordinary care have been foreseen or which were unavoidable, then upon the establishment of these facts to the satisfaction of the court trying the cause, the defendant common carrier shall be relieved from any penalty for delay in the transportation of household goods, but it shall not be relieved from the costs of such action. In all actions to recover penalties against a common carrier under this section, the burden of proof shall be upon such carrier to show where the delay, if any, occurred. The penalties provided in this section shall be in addition to the damages recoverable for failure to transport within a reasonable time.

(d)        This section shall not apply to motor carriers of passengers. (Code, s. 1964; 1899, c. 164, s. 2, subsecs. 2, 7; 1903, c. 444; c. 590, s. 3; c. 693; 1905, c. 545; Rev., ss. 1094, 2631, 2632; 1907, cc. 217, 461; C.S., ss. 1053, 3515, 3516; 1933, c. 134, s. 8; 1941, c. 97; 1963, c. 1165, s. 1; 1995, c. 523, s. 11; 1995 (Reg. Sess., 1996), c. 742, s. 33; 1998‑128, s. 9.)



§ 62-201. Freight charges to be at legal rates; penalty for failure to deliver to consignee on tender of same.

§ 62‑201.  Freight charges to be at legal rates; penalty for failure to deliver to consignee on tender of same.

All common carriers doing business in this State shall settle their freight charges according to the rate stipulated in the bill of lading, provided the rate therein stipulated be in conformity with the classifications and rates made and filed with the North Carolina Utilities Commission in the case of intrastate shipments, by which classifications and rates all consignees shall in all cases be entitled to settle freight charges with such carriers; and it shall be the duty of such common carriers to inform any consignee of the correct amount due for freight according to such classification and rates. Upon payment or tender of the amount due on any shipment which has arrived at its destination according to such classification and rates, such common carrier shall deliver the freight in question to the consignee. Any failure or refusal to comply with the provisions hereof shall subject such carrier so failing or refusing to liability for actual damages plus a penalty of fifty dollars ($50.00) for each such failure or refusal, to be recovered by any consignee aggrieved by a suit in a court of competent jurisdiction. Provided, however, that this section shall not apply to motor carriers of passengers. (1905, c. 330, s. 1; Rev., s. 2633; C.S., s. 3518; 1933, c. 134, s. 8; 1941, c. 97, s. 5; 1963, c. 1165, s. 1.)



§ 62-202. Baggage and freight to be carefully handled.

§ 62‑202.  Baggage and freight to be carefully handled.

All common carriers shall handle with care all baggage and freight placed with them for transportation, and they shall be liable in damages for any and all injuries to the baggage or freight of persons from whom they have collected fare or charged freight while the same is under their control. Upon proof of injury to baggage or freight in the possession or under the control of any such carrier, it shall be presumed that the injury was caused by the negligence of the carrier. This section shall not apply to motor carriers of passengers. (1897, c. 46; Rev., s. 2624; C.S., s. 3523; 1963, c. 1165, s. 1.)



§ 62-203. Claims for loss or damage to goods; filing and adjustment.

§ 62‑203.  Claims for loss or damage to goods; filing and adjustment.

(a)        Every common carrier receiving household goods for transportation in intrastate commerce shall issue a bill of lading therefor, and shall be liable to the lawful holder thereof for any loss, damage, or injury to such household goods caused by it, or by any carrier participating in the haul when transported on a through bill of lading, and any such carrier delivering said household goods so received and transported shall be liable to the lawful holder of said bill of lading or to any party entitled to recover thereon for such loss, damage, or injury, notwithstanding any contract or agreement to the contrary; provided, however, the Commission may, by regulation or order, authorize or require any such common carrier to establish and maintain rates related to the value of shipments declared in writing by the shipper, or agreed upon as the release value of such shipments, such declaration or agreement to have no effect other than to limit liability and recovery to an amount not exceeding the value so declared or released, in which case, any tariff filed pursuant to such regulation or order shall specifically refer thereto; provided further, that a rate shall be afforded the shipper covering the full value of the goods shipped; provided further, that nothing in this section shall deprive any lawful holder of such bill of lading of any remedy or right of action which such holder has under existing law; provided further, that the carrier issuing such bill of lading, or delivering such household goods so received and transported, shall be entitled to recover from the carrier on whose route the loss, damage, or injury shall have been sustained the amount it may be required to pay to the owners of such property.

(b)        Every claim for loss of or damage to household goods while in possession of a common carrier shall be adjusted and paid within 90 days after the filing of such claim with the agent of such carrier at the point of destination of such shipment, or point of delivery to another common carrier, by the consignee or at the point of origin by the consignor, when it shall appear that the consignee was the owner of the shipment: Provided, that no such claim shall be filed until after the arrival of the shipment, or some part thereof, at the point of destination, or until after the lapse of a reasonable time for the arrival thereof.

(c)        In every case such common carrier shall be liable for the amount of such loss or damage, together with interest thereon from the date of the filing of the claim therefor until the payment thereof. Failure to adjust and pay such claim within the periods respectively herein prescribed shall subject each common carrier so failing to a penalty of fifty dollars ($50.00) for each and every such failure, to be recovered by any consignee aggrieved (or consignor, when it shall appear that the consignor was the owner of the property at the time of shipment and at the time of suit, and is, therefore, the party aggrieved), in any court of competent jurisdiction: Provided, that unless such consignee or consignor recover in such action the full amount claimed, no penalty shall be recovered, but only the actual amount of the loss or damage, with interest as aforesaid; and that no penalty shall be recoverable under the provisions of this section where claims have been filed by both the consignor and consignee, unless the time herein provided has elapsed after the withdrawal of one of the claims.

(d)        A check shall be affixed to every parcel of baggage when taken for transportation by the agent or servant of a common carrier, if there is a handle, loop or fixture so that the same can be attached upon the parcel or baggage so offered for transportation, and a duplicate thereof given to the passenger or person delivering the same on his behalf. If such check be refused on demand, the common carrier shall pay to such passenger the sum of ten dollars ($10.00), to be recovered in a civil action; and further, no fare or toll shall be collected or received from such passenger, and if such passenger shall have paid his fare the same shall be refunded by the carrier.

(e)        If a passenger, whose bag has been checked, shall produce the check and his baggage shall not be delivered to him, he may by an action recover the value of such baggage.

(f)         Causes of action for the recovery of the possession of the property shipped, for loss or damage thereto, and for the penalties herein provided for, may be united in the same complaint.

(g)        This section shall not deprive any consignee or consignor of any other rights or remedies existing against common carriers in regard to freight charges or claims for loss or damage to freight, but shall be deemed and held as creating an additional liability upon such common carriers.

(h)        This section shall not apply to motor carriers of passengers and only subsection (a) of this section shall apply to motor carriers of property. (1871‑2, c. 138, s. 36; Code, s. 1970; 1905, c. 330, ss. 2, 4, 5; Rev., ss. 2623, 2634, 2635; 1907, c. 983; 1911, c. 139; C.S., ss. 3510, 3524, 3525; 1947, c. 781; c. 1008, s. 27; 1963, c. 1165, s. 1; 1995, c. 523, s. 12.)



§ 62-204. Notice of claims, statute of limitations for loss, damage or injury to property.

§ 62‑204.  Notice of claims, statute of limitations for loss, damage or injury to property.

Any claim for loss, damage or injury to property while in the possession of a common carrier shall be filed by the claimant with the carrier in writing within nine months after the same occurred, and the cause of action with respect thereto shall be deemed to have accrued at the expiration of 30 days after the date of such notice, and action for the recovery thereon may be commenced immediately thereafter or at any time within two years after notice in writing shall have been given to the claimant by the adverse party that the claim or any part thereof specified in such notice has been disallowed, and neither party shall by rule, regulation, contract, or otherwise, provide for a shorter time for filing such claims or for commencing actions thereon than the period set out in this section. Provided, however, that this section shall not apply to motor carriers of passengers. (1947, c. 1008, s. 21; 1963, c. 1165, s. 1.)



§ 62-205. Joinder of causes of action.

§ 62‑205.  Joinder of causes of action.

To expedite the settlement of claims between shippers and common carriers, a shipper may join in the same complaint against a common carrier any number of claims for overcharges, or a common carrier may join in the same complaint any number of claims against a shipper for undercharges, whether such claims arose at the same time or in the course of shipments at different times; provided, that each such claim shall be so identified that the same and the allegations with respect thereto may be distinguished from other claims so joined in the complaint, and in cases in which the right of subrogation may be invoked the judgment shall specify the amount of recovery, if any, on each such claim. For the purpose of jurisdiction under this section the aggregate amount set out in the complaint shall be deemed the sum in controversy. Provided, however, that this section shall not apply to motor carriers of passengers. (1947, c. 1008, s. 20; 1963, c. 1165, s. 1.)



§ 62-206. Carrier's right against prior carrier.

§ 62‑206.  Carrier's right against prior carrier.

Any common carrier shall have all the rights and remedies herein provided for against a common carrier from which it received the household goods in question. Provided, however, that this section shall not apply to motor carriers of passengers. (1905, c. 330, s. 3; Rev., s. 2636; C.S., s. 3526; 1963, c. 1165, s. 1; 1995, c. 523, s. 13.)



§ 62-207: Repealed by Session Laws 1998-128, s. 13.

§ 62‑207:  Repealed by Session Laws 1998‑128, s.  13.



§ 62-208. Common carriers to settle promptly for cash-on-delivery shipments; penalty.

§ 62‑208.  Common carriers to settle promptly for cash‑on‑delivery shipments; penalty.

Every common carrier which shall fail to make settlement with the consignor of a cash‑on‑delivery shipment, either by payment of the moneys stipulated to be collected upon the delivery of the articles so shipped or by the return to such consignor of the article so shipped, within 20 days after demand made by the consignor and payment or tender of payment by him of the lawful charges for transportation, shall forfeit and pay to such consignor a penalty of twenty‑five dollars ($25.00), where the value of the shipment is twenty‑five dollars ($25.00) or less; and, where the value of the shipment is over twenty‑five dollars ($25.00), a penalty equal to the value of the shipment; the penalty not to exceed fifty dollars ($50.00) in any case: Provided, no penalty shall be collectible where the shipment, through no act of negligence of the common carrier is burned, stolen or otherwise destroyed: Provided further, that the penalties here named shall be cumulative and shall not be in derogation of any right the consignor may have under any other provision of law to recover of the common carrier damages for the loss of any cash‑on‑delivery shipment or for negligent delay in handling the same. Provided, however, that this section shall not apply to motor carriers of passengers. (1909, c. 866; C.S., s. 3530; 1963, c. 1165, s. 1.)



§ 62-209. Sale of unclaimed baggage or household goods; notice; sale of rejected property; escheat.

§ 62‑209.  Sale of unclaimed baggage or household goods; notice; sale of rejected property; escheat.

(a)        Any common carrier which has had in its possession on hand at any destination in this State any article whether baggage or household goods, for a period of 60 days from its arrival at destination, which said carrier cannot deliver because unclaimed, may at the expiration of said 60 days sell the same at public auction at any point where in the opinion of the carrier the best price can be obtained: Provided, however, that notice of such sale shall be mailed to the consignor and consignee, by registered or certified mail, if known to such carrier, not less than 15 days before such sale shall be made; or if the name and address of the consignor and consignee cannot with reasonable diligence be ascertained by such carrier, notice of the sale shall be published once a week for two consecutive weeks in some newspaper of general circulation published at the point of sale: Provided, that if there is no such paper published at such point, the publication may be made in any paper having a general circulation in the State: Provided further, however, that if the nondelivery of said article is due to the consignee's and consignor's rejection of it, then such article may be sold by the carrier at public or private sale, and at such time and place as will in the carrier's judgment net the best price, and this without further notice to either consignee or consignor, and without the necessity of publication.

(b)        Repealed by Session Laws 1995, c. 523, s. 14.

(c)        The common carrier shall keep a record of the articles sold and of the prices obtained therefor, and shall, after deducting all charges and the expenses of the sale, including advertisement, if advertised, pay the balance to the owner of such articles on demand therefor made at any time within five years from the date of the sale. If no person shall claim the surplus within five years, such surplus shall be paid to the Escheat Fund of the Department of State Treasurer.

(d)        This section shall not apply to motor carriers of passengers. (1871‑2, c. 138, s. 50; Code, s. 1987; Rev., s. 2639; 1921, c. 124, ss. 1, 2, 3; C.S., s. 3534; 1963, c. 1165, s. 1; 1981, c. 531, s. 17; 1995, c. 523, s. 14.)



§ 62-210. Discrimination between connecting lines.

§ 62‑210.  Discrimination between connecting lines.

All common carriers subject to the provisions of this Chapter shall afford all reasonable, proper and equal facilities for the interchange of traffic between their respective lines and for the forwarding and delivering of passengers and freight to and from their several lines and those connecting therewith, and shall not discriminate in their rates, routes and charges against such connecting lines, and shall be required to make as close connection as practicable for the convenience of the traveling public. Common carriers shall obey all rules and regulations made by the Commission relating to trackage. Irregular route motor carriers shall interchange traffic only with the approval of the Commission. Provided, however, that this section shall not apply to motor carriers of passengers. (1899, c. 164, s. 21; Rev., s. 1088; C.S., s. 1107; 1933, c. 134, s. 8; 1935, c. 258; 1941, c. 97; 1963, c. 1165, s. 1.)



§ 62-211: Repealed by Session Laws 1995, c. 523, s. 15.

§ 62‑211:  Repealed by Session Laws 1995, c.  523, s. 15.



§ 62-212. Indemnity agreements in motor carrier transportation contracts.

§ 62‑212.  Indemnity agreements in motor carrier transportation contracts.

(a)        A provision, clause, covenant, or agreement contained in, collateral to, or affecting a motor carrier transportation contract that purports to indemnify, defend, or hold harmless, or has the effect of indemnifying, defending, or holding harmless the promisee from or against any liability for loss or damage resulting from the negligence or intentional acts or omission of the promisee is against the public policy of this State and is void and unenforceable.

(b)        The following definitions apply in this section:

(1)        Motor carrier transportation contract.  A contract, agreement, or understanding covering at least one of the following:

a.         The transportation of property for compensation or hire by the motor carrier.

b.         Entrance on property by the motor carrier for the purpose of loading, unloading, or transporting property for compensation or hire.

c.         A service incidental to activity described in sub‑subdivision a. or b. of this subdivision, including storage of property.

(2)        Promisee.  The person with whom the motor carrier enters into a motor carrier transportation contract and any agents, employees, servants, or independent contractors who are directly responsible to that person, except for motor carriers party to a motor carrier transportation contract with the person, and the motor carrier's agents, employees, servants, or independent contractors directly responsible to the motor carrier.

(c)        Nothing contained in this section affects a provision, clause, covenant, or agreement where the motor carrier indemnifies or holds harmless the contract's promisee against liability for damages to the extent that the damages were caused by and resulted from the negligence of the motor carrier, its agents, employees, servants, or independent contractors who are directly responsible to the motor carrier.

(d)        Notwithstanding the other provisions contained in this section, the term "motor carrier transportation contract", as defined in this section, shall not include the Uniform Intermodal Interchange and Facilities Access Agreement administered by the Intermodal Association of North America, or other agreements providing for the interchange, use or possession of intermodal chassis, containers, trailers, or other intermodal equipment that contain substantially the same indemnity provision as the provision contained in the Uniform Intermodal Interchange and Facilities Access Agreement. (2005‑185, s. 1; 2006‑264, s. 45.5(a).)



§§ 62-213 through 62-219. Reserved for future codification purposes.

§§ 62‑213 through 62‑219.  Reserved for future codification purposes.



§ 62-220: Recodified as § 136-190 by Session Laws 1998-128, s. 14.

Article 11.

Railroads.

§ 62‑220:  Recodified as § 136‑190 by Session Laws 1998‑128, s.  14.



§§ 62-221 through 62-222: Repealed by Session Laws 1998-128, s. 13.

§§ 62‑221 through 62‑222:  Repealed by Session Laws 1998‑128, s.  13.



§§ 62-223 through 62-226: Recodified as §§ 136-191 through 136-194 by Session Laws 1998-128, s. 14.

§§ 62‑223 through 62‑226:  Recodified as §§ 136‑191 through 136‑194 by Session Laws 1998‑128, s. 14.



§§ 62-227 through 62-234: Repealed by Session Laws 1998-128, s. 13.

§§ 62‑227 through 62‑234:  Repealed by Session Laws 1998‑128, s.  13.



§ 62-235: Repealed by Session Laws 1995 (Regular Session, 1996), c. 673, s. 3.

§ 62‑235: Repealed by Session Laws 1995 (Regular Session, 1996), c. 673, s. 3.



§ 62-236: Recodified as § 136-20.1 by Session Laws 1995 (Regular Session, 1996), c. 673, s. 5.

§ 62‑236:  Recodified as § 136‑20.1 by Session Laws 1995 (Regular Session, 1996), c.  673, s. 5.



§ 62-237: Recodified as G.S. 136-195 by Session Laws 1998-128, s. 14, effective September 4, 1998.

§ 62‑237: Recodified as G.S. 136‑195 by Session Laws 1998‑128, s. 14, effective September 4, 1998.



§§ 62-238 through 62-239: Repealed by Session Laws 1998-128, s. 13.

§§ 62‑238 through 62‑239:  Repealed by Session Laws 1998‑128, s.  13.



§ 62-240: Recodified as § 136-196 by Session Laws 1998-128, s. 14.

§ 62‑240: Recodified as § 136‑196 by Session Laws 1998‑128, s.  14.



§§ 62-241 through 62-247: Repealed by Session Laws 1998-128, s. 13.

§§ 62‑241 through 62‑247:  Repealed by Session Laws 1998‑128, s.  13.



§§ 62-248 through 62-258. Reserved for future codification purposes.

§§ 62‑248 through 62‑258.  Reserved for future codification purposes.



§ 62-259. Additional declaration of policy for motor carriers.

Article 12.

Motor Carriers.

§ 62‑259.  Additional declaration of policy for motor carriers.

In addition to the declaration of policy set forth in G.S. 62‑2 of Article 1 of Chapter 62, it is declared the policy of the State of North Carolina to preserve and continue all motor carrier transportation services now afforded this State; and to provide fair and impartial regulations of motor carriers in the use of the public highways in such a manner as to promote, in the interest of the public, the inherent advantages of highway transportation; to promote and preserve adequate economical and efficient service to all the communities of the State by motor carriers; to encourage and promote harmony among all carriers and to prevent discrimination, undue preferences or advantages, or unfair or destructive competitive practices between all carriers; to foster a coordinated statewide motor carrier service; and to conform with the national transportation policy and the federal motor carriers acts insofar as the same may be practical and adequate for application to intrastate commerce. The provisions of this section and these policies are applicable to bus companies and their rates and services only to the extent with which they are consistent with the provisions of G.S. 62‑259.1 and of the Bus Regulatory Reform Act of 1985. (1947, c. 1008, s. 1; 1949, c. 1132, s. 2; 1963, c. 1165, s. 1; 1985, c. 676, s. 16.)



§ 62-259.1. Specific declaration of policy for bus companies.

§ 62‑259.1.  Specific declaration of policy for bus companies.

The transportation of passengers, their baggage and express, by bus companies has become increasingly subject to competition from other forms of transportation which are unregulated or only partially regulated as to rates and services. It is in the public interest and it is the policy of this State that bus companies be partially deregulated so that they may rely upon competitive market forces to determine the best quality, variety and price of bus services, thereby promoting the public health, safety and welfare by strengthening and increasing the viability of this necessary form of transportation. (1985, c. 676, s. 17.)



§ 62-260. Exemptions from regulations.

§ 62‑260.  Exemptions from regulations.

(a)        Nothing in this Chapter shall be construed to include persons and vehicles engaged in one or more of the following services by motor vehicle if not engaged at the time in the transportation of other passengers or other property by motor vehicle for compensation:

(1)        Transportation of passengers or household goods for or under the control of the State of North Carolina, or any political subdivision thereof, or any board, department or commission of the State, or any institution owned and supported by the State;

(2)        Transportation of passengers by taxicabs when not carrying more than fifteen passengers or transportation by other motor vehicles performing bona fide taxicab service and not carrying more than fifteen passengers in a single vehicle at the same time when such taxicab or other vehicle performing bona fide taxicab service is not operated on a regular route or between termini; provided, no taxicab while operating over the regular route of a common carrier outside of a municipality and a residential and commercial zone adjacent thereto, as such zone may be determined by the Commission as provided in subdivision (8) of this subsection, shall solicit passengers along such route, but nothing herein shall be construed to prohibit a taxicab operator from picking up passengers along such route upon call, sign or signal from prospective passengers;

(3)        Transportation by motor vehicles owned or operated by or on behalf of hotels while used exclusively for the transportation of hotel patronage between hotels and local railroad or other common carrier stations;

(4)        Transportation of passengers to and from airports and passenger airline terminals when such transportation is incidental to transportation by aircraft;

(5)        Transportation of passengers by trolley buses operated by electric power derived from a fixed overhead wire, furnishing local passenger transportation similar to street railway service;

(6)        Transportation by motor vehicles used exclusively for the transportation of passengers to or from religious services or transportation of pupils and employees to and from private or parochial schools or transportation to and from functions for students and employees of private or parochial schools;

(7)        Transportation of any bona fide employees to and from their place(s) of regular employment;

(8)        Transportation of passengers when the movement is within a municipality exclusively, or within contiguous municipalities and within a residential and commercial zone adjacent to and a part of such municipality or contiguous municipalities; provided, the Commission shall have power in its discretion, in any particular case, to fix the limits of any such zone;

(9)        through (17) Repealed by Session Laws 1995, c. 523, s. 16.

(18)      Charter parties, as defined by this subdivision when such charter party is sponsored or organized by, and used by, any organized senior citizen group whose members are sixty (60) years of age or older. Such charter party shall be subject to subsections (f) and (g) of this section. "Charter party", for the purpose of this subdivision, means a group of persons who, pursuant to a common purpose and under a single contract, and at a fixed charge for the vehicle, have acquired the exclusive use of a passenger‑carrying motor vehicle to travel together as a group from a point of origin to a specified destination or for a particular itinerary, either agreed upon in advance or modified by the chartering group after having left the place of origin.

(b)        The Commission shall have jurisdiction to fix rates of carriers of passengers operating as described in (5) and (8) of subsection (a) of this section in the manner provided in this Chapter, and shall have jurisdiction to hear and determine controversies with respect to extensions and services, and the Commission's rules of practice shall include appropriate provisions for bringing such controversies before the Commission and for the hearing and determination of the same; provided nothing in this paragraph shall include taxicabs.

(c)        The Commission may conduct investigations to determine whether any person purporting to operate under the exemption provisions of this section is, in fact, so operating, and make such orders as it deems necessary to enforce compliance with this section.

(d)        The venue for any action commenced to enforce compliance with the terms of this Article against any person purporting to operate under any of the exemptions provided in this section shall be in one of the counties of the superior court district or set of districts as defined in G.S. 7A‑41.1 wherein the violation is alleged to have taken place and such person shall be entitled to trial by jury.

(e)        None of the provisions of this section nor any of the provisions of this Chapter shall be construed so as to prohibit or regulate the transportation of property by any motor carrier when the movement is within a municipality or within contiguous municipalities and within a zone adjacent to and commercially a part of such municipality or contiguous municipalities, as defined by the Commission. The Commission shall have the power in its discretion, in any particular case, to fix the limits of any such zone. Nothing herein shall be construed as an abridgment of the police powers of any municipality over such operation wholly within any such municipality. Nothing in this Chapter shall be construed to prohibit or regulate the transportation of household effects of families from one residence to another by persons who do not hold themselves out as being, and are not generally engaged in the business of transporting such property for compensation.

(f)         Notwithstanding the exemption for transportation of passengers and household goods provided under subsections (a) through (e) of this section, all motor carriers transporting passengers for compensation under said exemptions or under any special exemptions granted by the Utilities Commission under G.S. 62‑261 shall be subject to the same requirements for security for protection of the public as are established for regulated motor common carriers by the rules of the Utilities Commission pursuant to G.S. 62‑268, and all such motor carriers transporting for hire under said exemption provisions shall further be subject to the same requirements for safety of operation of said motor vehicles as are required of regulated motor common carriers under the provisions of Chapter 20 and the regulations of the Division adopted pursuant thereto. The Division is authorized to promulgate rules and regulations for the enforcement of said requirements in the case of all such exempt operations, and the officers and agents of the Division shall have full authority to inspect said exempt vehicles and to apply all enforcement regulations and penalties for violation of said security regulations and safety regulations as in the case of regulated motor carriers.

(g)        The owners of all motor vehicles used in any transportation for compensation which is declared to be exempt under this section shall register such operation with the Division of Motor Vehicles and shall secure from the Division of Motor Vehicles a certificate of exemption. (1947, c. 1008, s. 4; 1949, c. 1132, s. 5; 1951, c. 987, s. 1; 1953, c. 1140, s. 2; 1955, c. 1194, ss. 1, 2; 1959, c. 102, c. 639, s. 15; 1963, c. 1165, c. 1; 1967, cc. 1135, 1203; 1969, c. 681; 1971, cc. 856, 1192; 1973, c. 175; 1977, c. 217; 1979, c. 204, s. 1; 1985, c. 454, ss. 9‑11; 1987 (Reg. Sess., 1988), c. 1037, s. 94; 1995, c. 523, s. 16.)



§ 62-261. Additional powers and duties of Commission applicable to motor vehicles.

§ 62‑261.  Additional powers and duties of Commission applicable to motor vehicles.

The Commission is hereby vested with the following powers and duties:

(1)        To supervise and regulate bus companies and to that end, the Commission may establish reasonable requirements with respect to continuous and adequate service, transportation of baggage, newspapers, mail and light express, uniform system of accounts, records and reports and preservation of records.

(2)        To supervise the operation and safety of passenger bus stations in any manner necessary to promote harmony among the carriers using such stations and efficiency of service to the traveling public.

(3)        Repealed by Session Laws 1985, c. 454, s. 12.

(4)        For the purpose of carrying out the provisions of this Article, the Utilities Commission may avail itself of the special information of the Board of Transportation in promulgating safety requirements and in considering applications for certificates or permits with particular reference to conditions of the public highway or highways involved, and the ability of the said public highway or highways to carry added traffic; and the Board of Transportation, upon request of the Utilities Commission, shall furnish such information.

(5)        The Commission may, without prior notice and hearing, make and enter any order, rule, regulation, or requirement, not affecting rates, upon unanimous finding by the Commission of the existence of an emergency and make such order, rule, regulation or requirement effective upon notice given to each affected motor carrier by registered mail, or by certified mail pending a hearing thereon as provided in this subdivision. It shall not be necessary for the Commission to give notice to the carriers affected or to hold a hearing prior to a revision in the rules regarding procedures to be followed in filing rates. Any such emergency order, rule, regulation or requirement shall be subject to continuation, modification, change, or revocation after notice and hearing and all such emergency orders, rules, regulations and requirements shall be supplanted and superseded by any final order, rule, regulation or requirement entered by the Commission.

(6)        The Commission shall regulate brokers and make and enforce reasonable requirements respecting their licenses, financial responsibility, accounts, records, reports, operations and practices.

(7)        Repealed by Session Laws 1985, c. 454, s. 12.

(8)        To determine, upon its own motion, or upon motion by a motor carrier, or any other party in interest, whether the transportation of household goods in intrastate commerce performed by any motor carrier or class of motor carriers lawfully engaged in operation in this State is in fact of such nature, character, or quantity as not substantially to affect or impair uniform regulation by the Commission of transportation by motor carriers engaged in intrastate commerce. Upon so finding, the Commission shall issue a certificate of exemption to such motor carrier or class of motor carriers which, during the period such certificate shall remain effective and unrevoked, shall exempt such carrier or class of motor carriers from compliance with the provisions of this Article, and shall attach to such certificate such reasonable terms and conditions as the public interest may require. At any time after the issuance of any such certificate of exemption, the Commission may by order revoke all or any part thereof, if it shall find that the transportation in intrastate commerce performed by the carrier or class of carriers designated in such certificate will be, or shall have become, or is reasonably likely to become, or such nature, character, or quantity as in fact substantially to affect or impair uniform regulation by the Commission of intrastate transportation by motor carriers in effectuating the policy declared in this Chapter. Upon revocation of any such certificate, the Commission shall restore to the carrier or carriers affected thereby, without further proceedings, the authority, if any, to operate in intrastate commerce held by such carrier or carriers at the time the certificate of exemption pertaining to such carrier or carriers became effective. No certificate of exemption shall be denied, and no order of revocation shall be issued, under this paragraph, except after reasonable opportunity for hearing to interested parties.

(9)        To inquire into the management of the business of motor carriers and into the management of business of persons controlling, controlled by or under common control with, motor carriers to the extent that such persons have a pecuniary interest in the business of one or more motor carriers, and the Commission shall keep itself informed as to the manner and method in which the same are conducted, and may obtain from such carriers and persons such information as the Commission deems necessary to carry out the provisions of this Article.

(10)      Repealed by Session Laws 1985, c. 454, s. 12.

(11)      The Commission may from time to time establish such just and reasonable classifications of groups of carriers included in the term "common carrier by motor vehicle" as the special nature of the service performed by such carriers shall require; and such just and reasonable rules, regulations, and requirements, consistent with the provisions of this Article, to be observed by such carriers so classified or grouped, as the Commission deems necessary or desirable in the public interest. (1947, c. 1008, s. 5; 1949, c. 1132, s. 6; 1953, c. 1140, s. 5; 1957, c. 65, s. 11; c. 1152, s. 7; 1961, c. 472, s. 9; 1963, c. 1165, s. 1; 1969, c. 723, s. 2; c. 763; 1973, c. 507, s. 5; 1985, c. 454, s. 12; c. 676, s. 18; 1995, c. 523, s. 17.)



§ 62-262. Applications and hearings other than for bus companies.

§ 62‑262.  Applications and hearings other than for bus companies.

(a)        Except as otherwise provided in G.S. 62‑260[,] G.S. 62‑262.1 and 62‑265, no person shall engage in the transportation of passengers or household goods in intrastate commerce unless such person shall have applied to and obtained from the Commission a certificate authorizing such operations, and it shall be unlawful for any person knowingly or wilfully to operate in intrastate commerce in any manner contrary to the provisions of this Article, or of the rules and regulations of the Commission. No certificate shall be amended so as to enlarge or in any manner extend the scope of operations of a motor carrier without complying with the provisions of this section.

(b)        Upon the filing of an application for a certificate, the Commission shall, within a reasonable time, fix a time and place for hearing such application. The Commission shall from time to time prepare a truck calendar containing notice of such hearings, a copy of which shall be mailed to the applicant and to any other persons desiring it, upon payment of charges to be fixed by the Commission. The notice or calendar herein required shall be mailed at least 20 days prior to the date fixed for the hearing, but the failure of any person, other than applicant, to receive such notice or calendar shall not, for that reason, invalidate the action of the Commission in granting or denying the application.

(c)        The Commission may, in its discretion, except where a regular calendar providing notice is issued, require the applicant to give notice of the time and place of such hearing together with a brief description of the purpose of said hearing and the exact route or routes and authority applied for, to be published not less than once each week for two successive weeks in one or more newspapers of general circulation in the territory proposed to be served. The Commission may in its discretion require the applicant to give such other and further notice in the form and manner prescribed by the Commission to the end that all interested parties and the general public may have full knowledge of such hearing and its purpose. If the Commission requires the applicant to give notice by publication, then a copy of such notice shall be immediately mailed by the applicant to the Commission, and upon receipt of same the chief clerk shall cause the copy of notice to be entered in the Commission's docket of pending proceedings. The applicant shall, prior to any hearing upon his application, be required to satisfy the Commission that such notice by publication has been duly made, and in addition to any other fees or costs required to be paid by the applicant, the applicant shall pay into the office of the Commission the cost of the notices herein required to be mailed by the Commission.

(d)        Any motor carrier desiring to protest the granting of an application for a certificate, in whole, or in part, may become a party to such proceedings by filing with the Commission, not less than 10 days prior to the date fixed for the hearing, unless the time be extended by order of the Commission, its protest in writing under oath, containing a general statement of the grounds for such protest and the manner in which the protestant will be adversely affected by the granting of the application in whole or in part. Such protestant may also set forth in his protest its proposal, if any, to render either alone or in conjunction with other motor carriers, the service proposed by the applicant, either in whole or in part. Upon the filing of such protest it shall be the duty of the protestant to file three copies with the Commission, and the protestant shall certify that a copy of said protest has been delivered or mailed to the applicant or applicant's attorney. When no protest is filed with the Commission within the time herein limited, or as extended by order of the Commission, the Commission may proceed to decide the application on the basis of testimony taken at a hearing, or on the basis of information contained in the application and sworn affidavits, and make the necessary findings of fact and issue or decline to issue the certificate applied for without further notice. Persons other than motor carriers shall have the right to appear before the Commission and give evidence in favor of or against the granting of any application and with permission of the Commission may be accorded the right to examine and cross‑examine witnesses.

(e)        The burden of proof shall be upon the applicant for a certificate to show to the satisfaction of the Commission:

(1)        That public convenience and necessity require the proposed service in addition to existing authorized transportation service, and

(2)        That the applicant is fit, willing and able to properly perform the proposed service, and

(3)        That the applicant is solvent and financially able to furnish adequate service on a continuing basis.

(f)         to (h) Repealed by Session Laws 1985, c. 676, s. 19.

(i),  (j) Repealed by Session Laws 1995, c. 523, s. 18.

(k)        The Commission shall by general order, or rule, having regard for the public convenience and necessity, provide for the abandonment or permanent or temporary discontinuance of transportation service previously authorized in a certificate.

(l)         The provisions of this section shall not be applicable to applications for certificates of authority by bus companies or related hearings. (1947, c. 1008, s. 11; 1949, c. 1132, s. 10; 1953, c. 825, s. 3; 1957, c. 1152, ss. 8, 9; 1959, c. 639, s. 11; 1963, c. 1165, s. 1; 1965, c. 214; 1981, c. 193, s. 4; 1985, c. 676, s. 19; 1995, c. 523, s. 18.)



§ 62-262.1. Certificates of authority for passenger operations by bus companies.

§ 62‑262.1.  Certificates of authority for passenger operations by bus  companies.

(a)        Except as provided in G.S. 62‑260, 62‑262 and 62‑265, no person shall engage in the transportation of passengers in intrastate commerce by motor vehicle without having applied for and obtained a certificate authorizing those operations from the Commission. It shall be unlawful for any person to knowingly or willfully operate in intrastate commerce in a manner contrary to the provisions of this Article or to the rules and regulations of the Commission. No certificate shall be amended to enlarge, or in any manner extend, the scope of operations of a bus company without complying with the provisions of this section.

(b)        Any bus company desiring a certificate of authority to operate in intrastate commerce in this State over fixed routes, or to enlarge or in any manner extend the scope of its fixed route operations previously granted by the Commission, may do so by filing a verified application with the Commission and by paying the filing fee established by G.S. 62‑300.

(c)        The Commission shall issue a certificate of authority to an applicant for the transportation of passengers over a fixed route or to enlarge or extend authority previously granted, if the Commission finds that the applicant is fit, willing and able to provide the transportation to be authorized by the certificate and to comply with the provisions of this Chapter, unless the Commission finds, on the basis of evidence presented by any person objecting to the issuance of the certificate, that the transportation to be authorized is not consistent with the public interest.

(d)        In making any findings relating to public interest under subsection (c) of this section, the Commission shall consider, to the extent applicable, (i) the transportation policy of this State as it relates to bus companies under G.S. 62‑259.1 and this Chapter; (ii) the value of competition to the traveling and shipping public; (iii) the effect of issuance of the certificate on bus company service to small communities; and (iv) whether issuance of the certificate would impair the ability of any other fixed route carrier of passengers to provide a substantial portion of its fixed route passenger service, except that diversion of revenue or traffic from a fixed route carrier of passengers, alone, shall not be sufficient to support a finding that issuance of the certificate would impair the ability of the carrier to provide a substantial portion of its fixed route passenger service.

(e)        Within 10 days after the filing of an application, the applicant shall provide notice to be given as required by Commission rule. If no protest, raising material issues of fact to the granting of the application, is filed with the Commission within 30 days after the notice is given, the Commission may, upon review of the record and without a hearing, issue its certificate of authority granting the requested operating authority, if it is satisfied that the applicant meets the requirements set forth in subsection (c) of this section.

(f)         If protests are filed raising material issues of fact to the granting of the application, the Commission shall set the application for hearing, as soon as possible, and cause notice to be given as provided by its rules. At the hearing, the only issues for consideration are those set forth in subsections (c) and (d) of this section. The Commission shall issue its final order not later than 180 days after the application is filed.

(g)        Any bus company authorized to transport passengers in intrastate commerce over fixed routes in this State and which in fact provides that service may, without filing a new application or paying further fees: (i) transport newspapers, express parcels or United States mail over the fixed routes on which it provides passenger transportation; (ii) provide charter operations to all points in the State; and (iii) transport charter passengers in the same motor vehicles with fixed route passengers.

(h)        Any bus company seeking a certificate to engage solely in charter operations within the State, or to enlarge or in any manner extend the scope of its charter operations previously granted by the Commission, may obtain one by (i) filing a verified application for the authority with the Commission; (ii) paying the applicable filing fee as prescribed by G.S. 62‑300; and (iii) demonstrating that it is fit, willing and able to perform the proposed charter operations.

(i)         Within 10 days after filing of an application for charter operations, the applicant shall provide notice as required by Commission rule or regulation. If no protests to the granting of the application, raising material issues of fact, are received by the Commission within 30 days after the notice is given, the Commission shall issue its certificate granting the requested authority unless it determines that the applicant is unfit, unwilling or unable to perform the proposed operations. In the event of this determination, or if protests to the proposed operation raising material issues of fact are received, the Commission shall set the application for hearing, as soon as possible, and provide notice to be given as provided by its rules and shall issue its final order within 180 days after application is filed. At the hearing, the only issue for consideration shall be whether the applicant is fit, willing and able to perform the proposed charter operations and the issue of need shall not be considered. On the issue of its fitness, willingness and ability to perform the proposed charter operations, the applicant in its application and at any hearing shall present evidence from which the Commission may find that: (i) the applicant has sufficient assets to perform properly the proposed operations; (ii) the operation will be conducted only with properly qualified drivers; (iii) the applicant will maintain safe, clean and attractive buses and equipment; (iv) the applicant will maintain insurance for the protection of the public as provided in this Chapter; (v) the applicant has sufficient equipment to conduct the proposed operation; and (vi) the applicant will observe all applicable laws, rules and regulations of this State.

(j)         Any bus company authorized and engaged solely in charter operations shall not be required to transport passengers over a fixed route in this State as an incidence to its charter operations. (1985, c. 676, s. 20.)



§ 62-262.2. Discontinuance or reduction in service.

§ 62‑262.2.  Discontinuance or reduction in service.

(a)        When a bus company proposes to discontinue service over any intrastate route or proposes to reduce its level of service to any points on a route to a level which is less than one trip per day (excluding Saturdays and Sundays), it shall petition the Commission for permission to do so. Within 10 days after the filing of a petition, the Commission shall require notice to be given.

(b)        Any person or the Public Staff may object, to the Commission, to the granting of permission to any bus company to discontinue or reduce transportation under this section. If neither objects to the granting of permission to discontinue or reduce service under this section, within 30 days after the notice as required by subsection (a) of this section, the Commission may grant the permission based on the record and without hearing.

(c)        If, within 30 days after the notice as required by subsection (a) of this section, any person or the Public Staff objects in writing to the Commission to granting of such permission, the Commission shall grant such permission unless the Commission finds as a fact, that the discontinuance or reduction in service is not consistent with the public interest or that continuing the transportation, without the proposed discontinuance or reduction, will not constitute an unreasonable burden on interstate commerce. In making a finding under this subsection, the Commission shall accord great weight to the extent to which the interstate and intrastate revenues from the transportation proposed to be reduced or discontinued are less than the variable costs of providing the transportation, including depreciation for revenue equipment. The Commission may also consider, to the extent applicable, all other factors which are to be considered by the Interstate Commerce Commission in a proceeding commenced under 49 U.S.C. § 10935. For the purposes of this section, the bus company filing a petition for permission to discontinue or reduce service shall have the burden of proving (i) the amount of its interstate and intrastate revenues received for transportation to, from or between, but not through, points on the involved intrastate route; and (ii) the system variable costs of providing the transportation.

(d)        The Commission may make its determination with or without a public hearing. The Commission shall take final action upon the petition not later than 120 days after any written objections to the petition are filed.

(e)        The provisions of G.S. 62‑262(k) shall not be applicable to bus companies. (1985, c. 676, s. 21; 1989 (Reg. Sess., 1990), c. 1024, s. 15.)



§ 62-263. Application for broker's license.

§ 62‑263.  Application for broker's license.

(a)        No person shall engage in the business of a broker in intrastate operations within this State unless such person holds a broker's license issued by the Commission.

(b)        The Commission shall prescribe the form of application and such reasonable requirements and information as may in its judgment be necessary.

(c)        Upon the filing of an application for license the Commission may fix a time and place for the hearing of the application and require such notices, publications, or other service as it may prescribe by the general rule or regulation.

(d)        A license shall be issued to any qualified applicant therefor authorizing the whole or any part of the operations covered by the application if it is found that the applicant is fit, willing and able properly to perform the service proposed and to conform to the provisions of this Article and the requirements, rules and regulations of the Commission thereunder, and that the proposed service, to the extent to be authorized by the license, is or will be consistent with the public interest and policy declared herein.

(e)        The Commission shall have the same authority over persons operating under and holding a brokerage license as it has over motor carriers under this Article, and shall require a broker to furnish bond or other security approved by the Commission and sufficient for the protection of travelers by motor vehicle. (1949, c. 1132, s. 13; 1963, c. 1165, s. 1.)



§ 62-264: Repealed by Session Laws 1995, c. 523, s. 19.

§ 62‑264:  Repealed by Session Laws 1995, c.  523, s. 19.



§ 62-265. Emergency operating authority.

§ 62‑265.  Emergency operating authority.

To meet unforeseen emergencies, the Commission may, upon its own initiative, or upon written request by any person, department or agency of the State, or of any county, city or town, with or without a hearing, grant appropriate authority to any owner of a duly licensed vehicle or vehicles, whether such owner holds a certificate or not, to transport passengers or household goods between such points, or within such area during the period of the emergency and to the extent necessary to relieve the same, as the Commission may fix in its order granting such authority; provided, that unless the emergency is declared by the General Assembly or under its authority, the Commission shall find from such request, or from its own knowledge or conditions, that a real emergency exists and that relief to the extent authorized in its order is immediate, pressing and necessary in the public interest, and that the carrier so authorized has the necessary equipment and is willing to perform the emergency service as prescribed by the order. In all cases, under this section, the Commission shall first afford the holders of certificates operating in the territory affected an opportunity to render the emergency service. Upon the termination of the emergency, the operating privileges so granted shall automatically expire and the Commission shall forthwith withdraw all operating privileges granted to any person under this section. (1947, c. 1008, s. 17; 1949, c. 1132, s. 17; 1963, c. 1165, s. 1; 1995, c. 523, s. 20.)



§ 62-266. Repealed by Session Laws 1985, c. 454, s. 13, effective June 24, 1985.

§ 62‑266.  Repealed by Session Laws 1985, c. 454, s. 13, effective June 24, 1985.



§ 62-267. Deviation from regular route operations.

§ 62‑267.  Deviation from regular route operations.

(a)        A common carrier of passengers by motor vehicle operating under a certificate issued by the Commission may occasionally deviate from the routes over which it is authorized to operate under the certificate, under such general or special rules and regulations as the Commission may prescribe.

(b)        Repealed by Session Laws 1995, c. 523, s. 21.

(c)        In no event shall the operation of empty equipment by any carrier over any route or highway be construed as a violation of the rights of any carrier. (1947, c. 1008, s. 18; 1949, c. 1132, s. 18; 1963, c. 1165, s. 1; 1995, c. 523, s. 21.)



§ 62-268. Security for protection of public; liability insurance.

§ 62‑268.  Security for protection of public; liability insurance.

No certificate or broker's license shall be issued or remain in force until the applicant shall have procured and filed with the Division of Motor Vehicles such security bond, insurance or self‑insurance for the protection of the public as the Commission shall by regulation require. The Commission shall require that every motor carrier for which a certificate or license is required by the provisions of this Chapter, shall maintain liability insurance or satisfactory surety of at least fifty thousand dollars ($50,000) because of bodily injury to or death of one person in any one accident and, subject to said limit for one person, one hundred thousand dollars ($100,000) because of bodily injury to or death of two or more persons in any one accident, and fifty thousand dollars ($50,000) because of injury to or destruction of property of others in any one accident; and the Commission may require any greater amount of insurance as may be necessary for the protection of the public. Notwithstanding any rule or regulation to the contrary, the Commission shall not require that any insurance procured and filed be provided in any single policy of insurance or through a single insurer, if the insurers involved are otherwise qualified. A motor carrier may satisfy the requirements of the Commission by procuring insurance with coverage and limits of liability required by the Commission in one or more policies of insurance issued by one or more insurers.

Notwithstanding any other provisions of this section or Chapter, bus companies shall file with the Commission proof of financial responsibility in the form of bonds, policies of insurance, or shall qualify as a self insurer, with minimum levels of financial responsibility as prescribed for motor carriers of passengers pursuant to the provisions of 49 U.S.C. § 31138. Provided, further, that no bus company operating solely within the State of North Carolina and which is exempt from regulation under the provisions of G.S. 62‑260(a)(7) shall be required to file with the Commission proof of the financial responsibility in excess of one million five hundred thousand dollars ($1,500,000). (1947, c. 1008, s. 19; 1949, c. 1132, s. 19; 1963, c. 1165, s. 1; 1973, c. 1206; 1977, c. 920; 1985, c. 454, s. 14; c. 676, s. 22; 1987, c. 374; 1995, c. 523, s. 22; 1998‑217, s. 8.)



§ 62-269. Accounts, records and reports.

§ 62‑269.  Accounts, records and reports.

The Commission may prescribe the forms of any and all accounts, records and memoranda to be kept by motor carriers, brokers, and lessors, including the accounts, records, and memoranda of the movement of traffic, as well as of the receipts and expenditures of moneys; and it shall be unlawful for such carriers, brokers, and lessors, to keep any accounts, records, and memoranda contrary to any rules, regulations, or orders of the Commission with respect thereto. The Commission may issue orders specifying such operating, accounting, or financial papers, records, books, blanks, stubs, correspondence, or documents of motor carriers, brokers, or lessors, as may after a reasonable time be destroyed, and prescribing the length of time they shall be preserved. The Commission or its duly authorized special agents, accountants, or examiners shall at all times have access to and authority, under its order, to inspect and examine any and all lands, buildings, or equipment of motor carriers, brokers, and lessors; and shall have authority to inspect and copy any and all accounts, books, records, memoranda, correspondence, and other documents of such carriers, brokers, and lessors, and such accounts, books, records, memoranda, correspondence, and other documents of any person controlling, controlled by, or under common control with any such carrier, as the Commission deems relevant to such person's relation to or transactions with such carrier. Motor carriers, brokers, lessors, and persons shall submit their accounts, books, records, memoranda, correspondence, and other documents for the inspection and copying authorized by this section, and motor carriers, brokers, and lessors, shall submit their lands, buildings, and equipment for examination and inspection, to any duly authorized special agent, accountant, auditor, inspector, or examiner of the Commission upon demand and the display of proper credentials. (1947, c. 1008, s. 28; 1949, c. 1132, s. 25; 1959, c. 639, ss. 5, 6, 9, 10; 1961, c. 472, s. 10; 1963, c. 1165, s. 1.)



§ 62-270. Orders, notices, and service of process.

§ 62‑270.  Orders, notices, and service of process.

It shall be the duty of every motor carrier operating under a certificate issued under the provisions of this Article to file with the Division of Motor Vehicles a designation in writing of the name and post‑office address of a person upon whom service of notices or orders may be made under this Article. Such designation may from time to time be changed by like writing similarly filed. Service of notice or orders in proceedings under this Article may be made upon a motor carrier by personal service upon it or upon the person so designated by it, or by registered mail, return receipt requested, or by certified mail with return receipt requested, addressed to it or to such person at the address filed. In proceedings before the Commission involving the lawfulness of rates, charges, classifications, or practices, service of notice upon the person or agent who has filed a tariff or schedule in behalf of such carrier shall be deemed to be due and sufficient service upon the carrier. (1947, c. 1008, s. 29; 1949, c. 1132, s. 26; 1957, c. 1152, ss. 6, 11; 1963, c. 1165, s. 1; 1985, c. 454, s. 15; 1995, c. 523, s. 23.)



§ 62-271. Collection of rates and charges of motor carriers of household goods.

§ 62‑271.  Collection of rates and charges of motor carriers of household goods.

No common carriers of household goods by motor vehicle shall deliver or relinquish possession at destination of any freight transported by it in intrastate commerce until all tariff rates and charges thereon have been paid, except under such rules and regulations as the Commission may from time to time prescribe to govern the settlement of all such rates and charges, including rules and regulations for weekly or monthly settlement, and to prevent unjust discrimination or undue preference or prejudice; provided, that the provisions of this section shall not be construed to prohibit any such carrier from extending credit in connection with rates and charges on freight transported for the United States, for any department, bureau, or agency thereof, or for the State, or political subdivision thereof. Where any common carrier by motor vehicle is instructed by a shipper or consignor to deliver household goods transported by such carrier to a consignee other than the shipper or consignor, such consignee shall not be legally liable for transportation charges in respect of the transportation of such household goods (beyond those billed against him at the time of delivery for which he is otherwise liable) which may be found to be due after the household goods have been delivered to him, if the consignee (i) is an agent only and had no beneficial title in the household goods, and (ii) prior to delivery of the household goods has notified the delivering carrier in writing of the fact of such agency and absence of beneficial title, and, in the case of shipment reconsigned or diverted to a point other than that specified in the original bill of lading, has also notified the delivering carrier in writing of the name and address of the beneficial owner of the household goods. In such cases the shipper and consignor, or, in the case of a shipment so reconsigned or diverted, the beneficial owner shall be liable for such additional charges, irrespective of any provisions to the contrary in the bill of lading or in the contract under which the shipment was made. If the consignee has given to the carrier erroneous information as to who is the beneficial owner, such consignee shall himself be liable for such additional charges, notwithstanding the foregoing provisions of this section. On shipments reconsigned or diverted by an agent who has furnished the carrier with a notice of agency and the proper name and address of the beneficial owner, and where such shipments are refused or abandoned at ultimate destination, the said beneficial owner shall be liable for all legally applicable charges in connection therewith. (1947, c. 1008, s. 31; 1963, c. 1165, s. 1; 1995, c. 523, s. 24.)



§ 62-272. Allowance to shippers for transportation services.

§ 62‑272.  Allowance to shippers for transportation services.

If the owner of household goods transported under the provisions of this Article directly or indirectly renders any service connected with such transportation, or furnishes any instrumentality used therein, the charge and allowance therefor shall be published in the tariffs or schedules filed in the manner provided in this Article and shall be no more than is just and reasonable; and the Commission may, after hearing on a complaint or on its own initiative, determine what is a reasonable charge as the maximum to be paid by the carrier or carriers for the services so rendered or for the use of the instrumentality so furnished, and fix the same by appropriate order. (1947, c. 1008, s. 32; 1963, c. 1165, s. 1; 1995, c. 523, s. 25.)



§ 62-273. Embezzlement of C.O.D. shipments.

§ 62‑273.  Embezzlement of C.O.D. shipments.

Household goods received by any motor carrier to be transported in intrastate commerce and delivered upon collection on such delivery and remittance to the shipper of the sum of money stated in the shipping instructions to be collected and remitted to the shipper, and the money collected upon delivery of such party, are hereby declared to be held in trust by any carrier having possession thereof or the carrier making the delivery or collection, and upon failure of any such carrier to account for the household goods so received, either to the shipper to whom the collection is payable or the carrier making delivery to any carrier handling the household goods or making the collection, within 15 days after demand in writing by the shipper, or carrier, or upon failure of the delivering carrier to remit the sum so directed to be collected and remitted to the shipper, within 15 days after collection is made, shall be prima facie evidence that the household goods so received, or the funds so received, have been wilfully converted by such carrier to its own use, and the carrier so offending shall be guilty of a Class H felony and such carrier may be indicted, tried, and punished in the county in which such shipment was delivered to the carrier or in any other county into or through which such shipment was transported by such carrier. (1947, c. 1008, s. 33; 1963, c. 1165, s. 1; 1993, c. 539, s. 1277; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 523, s. 26.)



§ 62-274. Evidence; joinder of surety.

§ 62‑274.  Evidence; joinder of surety.

No report by any carrier of any accident arising in the course of the operations of such carrier, made pursuant to any requirement of the Commission, and no report by the Commission of any investigation of any such accident, shall be admitted as evidence, or used for any other purpose in any suit or action for damages growing out of any matter mentioned in such report or investigation; nor shall the discharge by any carrier of any truck driver or other employee after any such accident be offered or admitted in evidence for any purpose, in any suit or action against such carrier for damages arising out of any such accident; nor shall any insurance company or surety executing any insurance policy, bond, or other security for the protection of the public, as provided in G.S. 62‑268, or as provided in G.S. 62‑112, be joined with the assured carrier in any action or suit for damages, debt, or claim thereby secured; nor shall evidence of any such policy, bond, or other security be offered or received in any such action or suit against the carrier, but the surety or insurer shall be obligated within the amount of such policy, bond or other security to pay any final judgment against the carrier. (1947, c. 1008, s. 34; 1949, c. 1132, s. 31; 1963, c. 1165, s. 1.)



§ 62-275. Repealed by Session Laws 1985, c. 676, s. 23, effective July 10, 1985.

§ 62‑275.  Repealed by Session Laws 1985, c. 676, s. 23, effective July 10, 1985.



§ 62-276. Construction of Article.

§ 62‑276.  Construction of Article.

Nothing herein contained shall be construed to relieve any motor carrier from any regulation otherwise imposed by law or lawful authority, and this Article shall not be construed to relieve any such motor carrier from any obligation or duty imposed by Chapter 20 of the General Statutes of North Carolina. (1949, c. 1132, s. 35; 1963, c. 1165, s. 1.)



§ 62-277. Repealed by Session Laws 1985, c. 454, s. 16, effective June 24, 1985.

§ 62‑277.  Repealed by Session Laws 1985, c. 454, s. 16, effective June 24, 1985.



§ 62-278. Revocation of license plates by Utilities Commission.

§ 62‑278.  Revocation of license plates by Utilities Commission.

(a)        The license plates of any carrier of persons or household goods by motor vehicle for compensation may be revoked and removed from the vehicles of any such carrier for wilful violation of any provision of this Chapter, or for the wilful violation of any lawful rule or regulation made and promulgated by the Utilities Commission. To that end the Commission shall have power upon complaint or upon its own motion, after notice and hearing, to order the license plates of any such offending carrier revoked and removed from the vehicles of such carrier for a period not exceeding 30 days, and it shall be the duty of the Department of Motor Vehicles to execute such orders made by the Utilities Commission upon receipt of a certified copy of the same.

(b)        This section shall be in addition to and independent of other provisions of law for the enforcement of the motor carrier laws of this State. (1951, c. 1120; 1963, c. 1165, s. 1; 1995, c. 523, s. 27.)



§ 62-279. Injunction for unlawful operations.

§ 62‑279.  Injunction for unlawful operations.

If any motor carrier, or any other person or corporation, shall operate a motor vehicle in violation of any provision of this Chapter applicable to motor carriers or motor vehicles generally, except as to the reasonableness of rates or charges and the discriminatory character thereof, or shall operate in violation of any rule, regulation, requirement or order of the Commission, or of any term or condition of any certificate, the Commission or any holder of a certificate duly issued by the Commission may apply to a superior court judge who has jurisdiction pursuant to G.S. 7A‑47.1 or 7A‑48 in the district or set of districts as defined in G.S. 7A‑41.1 in which the motor carrier or other person or corporation so operates, for the enforcement of any provisions of this Article, or of any rule, regulation, requirement, order, term or condition of the Commission. Such court shall have jurisdiction to enforce obedience to this Article or to any rule, order, or decision of the Commission by a writ of injunction or other process, mandatory or otherwise, restraining such carrier, person or corporation, or its officers, agents, employees and representatives from further violation of this Article or of any rule, order, regulation, or decision of the Commission. (1947, c. 1008, s. 30; 1949, c. 1132, s. 30; 1953, c. 1140, s. 4; 1957, c. 1152, s. 16; 1961, c. 472, ss. 8, 11; 1963, c. 1165, s. 1; 1987 (Reg. Sess., 1988), c. 1037, s. 95; 1995, c. 523, s. 28.)



§ 62-280. Reserved for future codification purposes.

§ 62‑280.  Reserved for future codification purposes.



§ 62-281. Repealed by Session Laws 1985, c. 454, s. 17, effective June 24, 1985.

§ 62‑281.  Repealed by Session Laws 1985, c. 454, s. 17, effective June 24, 1985.



§§ 62-282 through 62-289. Reserved for future codification purposes.

§§ 62‑282 through 62‑289.  Reserved for future codification purposes.



§ 62-289.1. Short title.

Article 12A.

Human Service Transportation.

§ 62‑289.1.  Short title.

This Article shall be known and may be cited as the "North Carolina Act to Remove Barriers to Coordinating Human Service and Volunteer Transportation". (1981, c. 792, s. 1.)



§ 62-289.2. Purpose.

§ 62‑289.2.  Purpose.

In order to promote improved transportation for the elderly, handicapped and residents of rural areas and small towns through an expanded and coordinated transportation network, it is the intent of the General Assembly to recognize human service transportation and volunteer transportation as separate but contributing components of the North Carolina transportation system. Further, it is the intent of the General Assembly to remove barriers to low cost human service transportation. (1981, c. 792, s. 1.)



§ 62-289.3. Definitions.

§ 62‑289.3.  Definitions.

As used in this Article:

(1)        "Human service agency" means any charitable or governmental agency including, but not limited to: county departments of social services, area mental health, mental retardation or substance abuse authorities, local health departments, councils on aging, community action agencies, sheltered workshops, group homes and State residential institutions.

(2)        "Human service transportation" means motor vehicle transportation provided on a nonprofit basis by a human service agency for the purpose of transporting clients or recipients in connection with programs sponsored by the agency. "Human service transportation" shall also mean motor vehicle transportation provided by for‑profit persons under exclusive contract with a human service agency for the transportation of clients or recipients, and such provider shall also qualify as a human service agency for the purpose of motor vehicle registration during the term of the contract. The motor vehicle may be owned, leased, borrowed, or contracted for use by or from the human service agency.

(3)        "Nonprofit" as applied to human service transportation means  motor vehicle transportation provided at cost.

(4)        "Person" means an individual, corporation, company, association, partnership or other legal entity.

(5)        "Volunteer transportation" means motor vehicle transportation provided by any person under the direction, sponsorship, or supervision of a human service agency. The person may receive an allowance to defray the actual cost of operating the vehicle but shall not receive any other compensation. (1981, c. 792, s. 1; 1987, c. 407.)



§ 62-289.4. Classification of transportation.

§ 62‑289.4.  Classification of transportation.

The forms of transportation defined in G.S. 62‑289.3(2) and (5) shall be classified as "human service transportation" and "volunteer transportation" for purposes of regulation, insurance, and general administration. (1981, c. 792, s. 1.)



§ 62-289.5. Inapplicable laws and regulations.

§ 62‑289.5.  Inapplicable laws and regulations.

Human services transportation and volunteer transportation shall not be considered as for‑hire transportation, commercial transportation or motor carriers, as defined by G.S. 62‑3(17). Such transportation shall not be subject to regulation as motor carriers under G.S. 62‑261. (1981, c. 792, s. 1.)



§ 62-289.6. Insurance for volunteers.

§ 62‑289.6.  Insurance for volunteers.

Human service agencies are authorized to purchase insurance to cover persons who provide volunteer transportation. (1981, c. 792, s. 1.)



§ 62-289.7. Municipal licenses and taxes.

§ 62‑289.7.  Municipal licenses and taxes.

No county, city, town, municipal corporation or other unit of local government may impose a special tax on or require a special license for human service transportation or volunteer transportation other than that customarily used or imposed on private passenger automobiles unless the tax or license is provided for by a statute, ordinance, or regulation specifically addressing human service transportation or volunteer transportation. (1981, c. 792, s. 1.)



§ 62-290. Corporations whose property and franchises sold under order of court or execution.

Article 13.

Reorganization of Public Utilities.

§ 62‑290.  Corporations whose property and franchises sold under order of court or execution.

When the property and franchises of a public utility corporation are sold under a judgment or decree of a court of this State, or of the district court of the United States, or under execution, to satisfy a mortgage debt or other encumbrance thereon, such sale vests in the purchaser all the right, title, interest and property of the parties to the action in which such judgment or decree was made, to said property and franchises, subject to all the conditions, limitations and restrictions of the corporation; and the purchaser and his associates thereupon become a new corporation, by such name as they select, and they are the stockholders in the ratio of the purchase money by them contributed; and are entitled to all the rights and franchises and subject to all the conditions, limitations and penalties of the corporation whose property and franchises have been so sold. In the event of the sale of a railroad in foreclosure of a mortgage or deed of trust, whether under a decree of court or otherwise, the corporation created by or in consequence of the sale succeeds to all the franchises, rights and privileges of the original corporation only when the sale is of all the railroad owned by the company and described in the mortgage or deed of trust, and when the railroad is sold as an entirety. If a purchaser at any such sale is a corporation, such purchasing corporation shall succeed to all the properties, franchises, powers, rights, and privileges of the original corporation: Provided, that this shall not affect vested rights and shall not be construed to alter in any manner the public policy of the State now or hereafter established with reference to trusts and contracts in restraint of trade. (Code, ss. 697, 698; 1897, c. 305; 1901, c. 2, s. 99; Rev., s. 1238; 1913, c. 25, s. 1; 1919, c. 75; C.S., s. 1221; 1955, c. 1371, s. 2; 1963, c. 1165, s. 1.)



§ 62-291. New owners to meet and organize; special rule for railroads.

§ 62‑291.  New owners to meet and organize; special rule for railroads.

(a)        The persons for whom the property and franchises have been purchased pursuant to G.S. 62‑290 shall meet within 30 days after the delivery of the conveyance made by virtue of said judgment or decree, and organize the new corporation, 10 days' written notice of the time and place of the meeting having been given to each of said persons. At this meeting they shall adopt a corporate name and seal, determine the amount of the capital stock of the corporation, and shall have power and authority to make and issue certificates of stock in shares of such amounts as they see fit. The corporation may then, or at any time thereafter, create and issue preferred stock to such an amount, and at such time, as they may deem necessary.

(b)        Whenever the purchaser of the real estate, track and fixtures of any railroad corporation which has heretofore been sold, or may hereafter be sold, by virtue of any mortgage executed by such corporation or execution issued upon any judgment or decree of any court, shall acquire title to the same in the manner prescribed by law, such purchaser may associate with him any number of persons, and make and acknowledge and file articles of association as prescribed by this Chapter. Such purchaser and his associates shall thereupon be a new corporation, with all the powers, privileges and franchises and subject to all of the provisions of this Chapter.

(c)        When any railroad corporation shall be dissolved, or its property sold and conveyed under any execution, deed of trust, mortgage or other conveyance, the owner or purchaser shall constitute a new corporation upon compliance with law. (1871‑2, c. 138, s. 5; Code, ss. 1936, 2005; 1901, c. 2, ss. 100, 101, 102; Rev., ss. 1239, 1240, 2552, 2565; C.S., ss. 1222, 3462, 3463; 1955, c. 1371, s. 2; 1963, c. 1165, s. 1.)



§ 62-292. Certificate to be filed with Secretary of State.

§ 62‑292.  Certificate to be filed with Secretary of State.

It is the duty of the new corporation provided for by this Article, within one month after its organization, to make certificate thereof, under its common seal, attested by the signature of its president, specifying the date of the organization, the name adopted, the amount of capital stock, and the names of its president and directors, and transmit the certificate to the Secretary of State, to be filed and recorded in his office. A certified copy of this certificate so filed shall be recorded in the office of the clerk of the superior court of the county in which is located the principal office of the corporation, and is the charter and evidence of the corporate existence of the new corporation. (1901, c. 2, s. 103; Rev., s. 1241; C.S., s. 1223; 1955, c. 1371, s. 2; 1963, c. 1165, s. 1.)



§ 62-293. Effect on liens and other rights.

§ 62‑293.  Effect on liens and other rights.

Nothing contained in this Article in any manner impairs the lien of a prior mortgage, or other encumbrance, upon the property or franchises conveyed under a sale pursuant to this Article when by the terms of the judgment or decree under which the sale was made, or by operation of law, the sale was made subject to the lien of any such prior mortgage or other encumbrance. No such sale and conveyance or organization of such new corporation in any way affects the rights of any person or body politic not a party to the action in which the judgment or decree was made, nor of any party except as determined by the judgment or decree. When a trustee has been made a party to such action and his cestui que trust, for reason satisfactory to the court, has not been made a party thereto, the rights and interest of the cestui que trust are concluded by the decree. (1901, c. 2, s. 103; Rev., s. 1241; C.S., s. 1224; 1955, c. 1371, s. 2; 1963, c. 1165, s. 1.)



§§ 62-294 through 62-299. Reserved for future codification purposes.

§§ 62‑294 through 62‑299.  Reserved for future codification purposes.



§ 62-300. Particular fees and charges fixed; payment.

Article 14.

Fees and Charges.

§ 62‑300.  Particular fees and charges fixed; payment.

(a)        The Commission shall receive and collect the following fees and charges in accordance with the classification of utilities as provided in rules and regulations of the Commission, and no others:

(1)        Twenty‑five dollars ($25.00) with each notice of appeal to the Court of Appeals or the Supreme Court, and with each notice of application for a writ of certiorari.

(2)        With each application for a new certificate for motor carrier rights, the fee shall be two hundred fifty dollars ($250.00) when filed by Class 1 motor carriers, one hundred dollars ($100.00) when filed by Class 2 motor carriers, and twenty‑five dollars ($25.00) when filed by Class 3 motor carriers, and twenty‑five dollars ($25.00) as filing fee for any amendment thereto so as to extend or enlarge the scope of operations thereunder, and twenty‑five dollars ($25.00) for each broker who applies for a brokerage license under the provisions of this Chapter.

(3)        With each application for a general increase in rates, fares and charges and for each filing of a tariff which seeks general increases in rates, fares and charges, the fee will be five hundred dollars ($500.00) for Class A utilities and Class 1 motor carriers, two hundred fifty dollars ($250.00) for Class B utilities and Class 2 motor carriers, one hundred dollars ($100.00) for Class C utilities and twenty‑five dollars ($25.00) for Class D utilities and Class 3 motor carriers; provided that in the case of an application or tariff for a general increase in rates filed by a tariff agent for more than one carrier, the applicable fee shall be the highest fee prescribed for any motor carrier included in the application or tariff. This fee shall not apply to applications for adjustments in particular rates, fares, or charges for the purpose of eliminating inequities, preferences or discriminations or to applications to adjust rates and charges based solely on the increased cost of fuel used in the generation or production of electric power.

(4)        One hundred dollars ($100.00) with each application by motor carrier of passengers for the abandonment or permanent or temporary discontinuance of transportation service previously authorized in a certificate.

(4a)      Repealed by Session Laws 1998‑128, s. 10.

(5)        With each application for a certificate of public convenience and necessity or for any amendment thereto so as to extend or enlarge the scope of operations thereunder, the fee shall be two hundred fifty dollars ($250.00) for Class A utilities, one hundred dollars ($100.00) for Class B utilities, and twenty‑five dollars ($25.00) for Class C and D utilities and twenty‑five dollars ($25.00) for any other person seeking a certificate of public convenience and necessity.

(5a)      With each application by a bus company for an original certificate of authority or for any amendment thereto or to an existing certificate of public convenience and necessity so as to extend or enlarge the scope of operations thereunder the fee shall be two hundred fifty dollars ($250.00).

(6)        With each application for approval of the issuance of securities or for the approval of any sale, lease, hypothecation, lien, or other transfer of any household goods or operating rights of any carrier or public utility over which the Commission has jurisdiction, the fee shall be two hundred fifty dollars ($250.00) for Class A utilities and Class 1 motor carriers, one hundred dollars ($100.00) for Class B utilities and Class 2 motor carriers, and twenty‑five dollars ($25.00) for Class C and D utilities and Class 3 motor carriers; provided, that in the case of sales, leases and transfers between two or more carriers or utilities, the applicable fee shall be the highest fee prescribed for any party to the transaction.

(7)        Ten dollars ($10.00) with each application, petition, or complaint not embraced in (2) through (6) of this section, wherein such application, petition, or complaint seeks affirmative relief against a carrier or public utility over which the Commission has jurisdiction. This fee shall not apply to applications for adjustments in particular rates, fares or charges for the purpose of eliminating inequities, preferences or discriminations; nor shall this fee apply to applications, petitions, or complaints made by any county, city or town; nor shall this fee apply to applications or petitions made by individuals seeking service or relief from a public utility.

(8)        Repealed by Session Laws 1985, c. 454, s. 18.

(9)        One dollar ($1.00) for each page (81/2 x 11 inches) of transcript of testimony, but not less than five dollars ($5.00) for any such transcript.

(10)      Twenty cents (20¢) for each page of copies of papers, orders, certificates or other records, but not less than one dollar ($1.00) for any such order or record, plus five dollars ($5.00) for formal certification of any such paper, order or record.

(11),     (12) Repealed by Session Laws 1985, c. 454, s. 18.

(13)      Two hundred fifty dollars ($250.00) with each application for a certificate of public convenience and necessity to construct a transmission line.

(14)      Twenty‑five dollars ($25.00) with each filing by a person otherwise exempt from Commission regulation under Public Law 103‑305 to participate in standard transportation practices as set out by the Commission.

(15)      One hundred dollars ($100.00) for each application for exemption filed by nonprofit and consumer‑owned water or sewer utilities pursuant to G.S. 62‑110.5.

(b)        All witness fees, officers' fees serving papers, and cost of serving notice by publication shall be paid by the party at whose instance or for whose benefit such fees and costs are incurred.

(c)        No application, petition, complaint, notice of appeal, notice of application for writ of certiorari, or other document or paper, the filing of which requires the payment of a fee under this Article, shall be deemed filed until the fees herein required shall have been paid to the Commission.

(d)        The fees and charges as set forth in subdivisions (1), (7), (9) and (10) of subsection (a) of this section shall not apply to the State of North Carolina or to any board, department, commission, institution or other agency of the State; and all applications, petitions or complaints submitted by the State of North Carolina or any board, department, commission, institution or other agency of the State shall be filed without the payment of the fees required by this section. All transcripts, papers, orders, certificates, or other records necessary to perfect an appeal, or to determine whether an appeal is to be taken, shall be furnished without charge to the Attorney General upon his request in cases in which the Attorney General appears in the public interest or as representing any board, department, commission, institution or other agency of the State.

(e)        The provisions of this section shall apply with respect to the regulation of electric membership corporations as provided in G.S. 117‑18.1. (1953, c. 825, s. 1; 1955, c. 64; 1957, c. 1152, s. 15; 1961, c. 472, ss. 2‑4; 1963, c. 1165, s. 1; 1967, c. 1039; c. 1190, s. 7; 1969, c. 721, s. 2; 1971, c. 736, s. 2; 1975, c. 447, s. 1; 1977, c. 1003; 1977, 2nd Sess., c. 129, s. 32; 1979, c. 792; 1985, c. 311, ss. 1‑4; c. 454, ss. 18, 19; c. 676, s. 24; 1991, c. 189, s. 2; 1995, c. 523, ss. 29, 32; 1997‑437, s. 3; 1998‑128, s. 10; 1999‑180, s. 6.)



§ 62-301: Repealed by Session Laws 1989, c. 787, s. 2.

§ 62‑301:  Repealed by Session Laws 1989, c.  787, s. 2.



§ 62-302. Regulatory fee.

§ 62‑302.  Regulatory fee.

(a)        Fee Imposed.  It is the policy of the State of North Carolina to provide fair regulation of public utilities in the interest of the public, as provided in G.S. 62‑2. The cost of regulating public utilities is a burden incident to the privilege of operating as a public utility. Therefore, for the purpose of defraying the cost of regulating public utilities, every public utility subject to the jurisdiction of the Commission shall pay a quarterly regulatory fee, in addition to all other fees and taxes, as provided in this section. The fees collected shall be used only to pay the expenses of the Commission and the Public Staff in regulating public utilities in the interest of the public.

It is also the policy of the State to provide limited oversight of certain electric membership corporations as provided in G.S. 62‑53. Therefore, for the purpose of defraying the cost of providing the oversight authorized by G.S. 62‑53 and G.S. 117‑18.1, each fiscal year each electric membership corporation whose principal purpose is to furnish or cause to be furnished bulk electric supplies at wholesale as provided in G.S. 117‑16 shall pay an annual fee as provided in this section.

(b)        Public Utility Rate. 

(1)        Repealed by Session Laws 2000‑140, s. 56, effective July 21, 2000.

(2)        The public utility regulatory fee for each fiscal year shall be the greater of (i) a percentage rate, established by the General Assembly, of each public utility's North Carolina jurisdictional revenues for each quarter or (ii) six dollars and twenty‑five cents ($6.25) each quarter.

When the Commission prepares its budget request for the upcoming fiscal year, the Commission shall propose a percentage rate of the public utility regulatory fee. For fiscal years beginning in an odd‑numbered year, that proposed rate shall be included in the budget message the Governor submits to the General Assembly pursuant to G.S. 143C‑3‑5. For fiscal years beginning in an even‑numbered year, that proposed rate shall be included in a special budget message the Governor shall submit to the General Assembly. The General Assembly shall set the percentage rate of the public utility regulatory fee by law.

The percentage rate may not exceed the amount necessary to generate funds sufficient to defray the estimated cost of the operations of the Commission and the Public Staff for the upcoming fiscal year, including a reasonable margin for a reserve fund. The amount of the reserve may not exceed the estimated cost of operating the Commission and the Public Staff for the upcoming fiscal year. In calculating the amount of the reserve, the General Assembly shall consider all relevant factors that may affect the cost of operating the Commission or the Public Staff or a possible unanticipated increase or decrease in North Carolina jurisdictional revenues.

(3)        If the Commission, the Public Staff, or both experience a revenue shortfall, the Commission shall implement a temporary public utility regulatory fee surcharge to avert the deficiency that would otherwise occur. In no event may the total percentage rate of the public utility regulatory fee plus any surcharge established by the Commission exceed twenty‑five hundredths percent (0.25%).

(4)        As used in this section, the term "North Carolina jurisdictional revenues" means:

a.         All revenues derived or realized from intrastate tariffs, rates, and charges approved or allowed by the Commission or collected pursuant to Commission order or rule, but not including tap‑on fees or any other form of contributions in aid of construction.

b.         All revenues derived from retail services no longer otherwise regulated by the operation of G.S. 62‑133.5(h) for a local exchange company or competing local provider that has elected to be regulated under that subsection.

(b1)      Electric Membership Corporation Rate.  The electric membership corporation regulatory fee for each fiscal year shall be a dollar amount as established by the General Assembly by law.

When the Commission prepares its budget request for the upcoming fiscal year, the Commission shall propose the amount of the electric membership corporation regulatory fee. For fiscal years beginning in an odd‑numbered year, the proposed amount shall be included in the budget message the Governor submits to the General Assembly pursuant to G.S. 143C‑3‑5. For fiscal years beginning in an even‑numbered year, the proposed amount shall be included in a special budget message the Governor shall submit to the General Assembly.

The amount of the electric membership corporation regulatory fee proposed by the Commission may not exceed the amount necessary to defray the estimated cost of the operations of the Commission and the Public Staff for the regulation of the electric membership corporations in the upcoming fiscal year, including a reasonable margin for a reserve fund. The amount of the reserve may not exceed the estimated cost of the Commission and the Public Staff for the regulation of the electric membership corporations for the upcoming fiscal year.

(c)        When Due.  The electric membership corporation regulatory fee imposed under this section shall be paid in quarterly installments. The fee is due and payable to the Commission on or before the 15th day of the second month following the end of each quarter.

The public utility regulatory fee imposed under this section is due and payable to the Commission on or before the 15th day of the second month following the end of each quarter. Every public utility subject to the public utility regulatory fee shall, on or before the date the fee is due for each quarter, prepare and render a report on a form prescribed by the Commission. The report shall state the public utility's total North Carolina jurisdictional revenues for the preceding quarter and shall be accompanied by any supporting documentation that the Commission may by rule require. Receipts shall be reported on an accrual basis.

If a public utility's report for the first quarter of any fiscal year shows that application of the percentage rate would yield a quarterly fee of twenty‑five dollars ($25.00) or less, the public utility shall pay an estimated fee for the entire fiscal year in the amount of twenty‑five dollars ($25.00). If, after payment of the estimated fee, the public utility's subsequent returns show that application of the percentage rate would yield quarterly fees that total more than twenty‑five dollars ($25.00) for the entire fiscal year, the public utility shall pay the cumulative amount of the fee resulting from application of the percentage rate, to the extent it exceeds the amount of fees, other than any surcharge, previously paid.

(d)        Use of Proceeds.  A special fund in the office of State Treasurer, the Utilities Commission and Public Staff Fund, is created. The fees collected pursuant to this section and all other funds received by the Commission or the Public Staff, except for the clear proceeds of civil penalties collected pursuant to G.S. 62‑50(d) and the clear proceeds of funds forfeited pursuant to G.S. 62‑310(a), shall be deposited in the Utilities Commission and Public Staff Fund. The Fund shall be placed in an interest bearing account and any interest or other income derived from the Fund shall be credited to the Fund. Moneys in the Fund shall only be spent pursuant to appropriation by the General Assembly.

The Utilities Commission and Public Staff Fund shall be subject to the provisions of the State Budget Act except that no unexpended surplus of the Fund shall revert to the General Fund. All funds credited to the Utilities Commission and Public Staff Fund shall be used only to pay the expenses of the Commission and the Public Staff in regulating public utilities in the interest of the public as provided by this Chapter and in regulating electric membership corporations as provided in G.S. 117‑18.1.

The clear proceeds of civil penalties collected pursuant to G.S. 62‑50(d) and the clear proceeds of funds forfeited pursuant to G.S. 62‑310(a) shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.  (1989, c. 787, s. 1; 1998‑215, s. 126; 1999‑180, s. 5; 2000‑140, s. 56; 2006‑203, s. 18; 2009‑238, s. 6.)



§§ 62-303 through 62-309. Reserved for future codification purposes.

§§ 62‑303 through 62‑309.  Reserved for future codification purposes.



§ 62-310. Public utility violating any provision of Chapter, rules or orders; penalty; enforcement by injunction.

Article 15.

Penalties and Actions.

§ 62‑310.  Public utility violating any provision of Chapter, rules or orders; penalty; enforcement by injunction.

(a)        Any public utility which violates any of the provisions of this Chapter or refuses to conform to or obey any rule, order or regulation of the Commission shall, in addition to the other penalties prescribed in this Chapter forfeit and pay a sum up to one thousand dollars ($1,000) for each offense, to be recovered in an action to be instituted in the Superior Court of Wake County, in the name of the State of North Carolina on the relation of the Utilities Commission; and each day such public utility continues to violate any provision of this Chapter or continues to refuse to obey or perform any rule, order or regulation prescribed by the Commission shall be a separate offense.

(b)        If any person or corporation shall furnish water or sewer utility service in violation of any provision of this Chapter applicable to water or sewer utilities, except as to the reasonableness of rates or charges and the discriminatory character thereof, or shall provide such service in violation of any rule, regulation or order of the Commission, the Commission shall apply to a superior court judge who has jurisdiction pursuant to G.S. 7A‑47.1 or 7A‑48 in the district or set of districts as defined in G.S. 7A‑41.1 in which the person or corporation so operates, for the enforcement of any provision of this Chapter or of any rule, regulation or order of the Commission. The court shall have jurisdiction to enforce obedience to this Chapter or to any rule, regulation or order of the Commission by appropriate writ, order or other process restraining such person, corporation, or their representatives from further violation of this Chapter or of any rule, regulation or order of the Commission. (1899, c. 164, s. 23; Rev., s. 1087; C.S., s. 1106; 1933, c. 134, s. 8; c. 307, ss. 36, 37; 1941, c. 97; 1963, c. 1165, s. 1; 1973, c. 1073; 1987 (Reg. Sess., 1988), c. 1037, s. 96.)



§ 62-311. Willful acts of employees deemed those of public utility.

§ 62‑311.  Willful acts of employees deemed those of public utility.

The willful act of any officer, agent, or employee of a public utility, acting within the scope of his official duties of employment, shall, for the purpose of this Article, be deemed to be the willful act of the utility. (1933, c. 307, s. 29; 1963, c. 1165, s. 1.)



§ 62-312. Actions to recover penalties.

§ 62‑312.  Actions to recover penalties.

Except as otherwise provided in this Chapter, an action for the recovery of any penalty under this Chapter shall be instituted in Wake County, and shall be instituted in the name of the State of North Carolina on the relation of the Utilities Commission against the person incurring such penalty; or whenever such action is upon the complaint of any injured person, it shall be instituted in the name of the State of North Carolina on the relation of the Utilities Commission upon the complaint of such injured person against the person incurring such penalty. Such action may be instituted and prosecuted by the Attorney General, the district attorney of the Wake County Superior Court, or the injured person. The procedure in such actions, the right of appeal and the rules regulating appeals shall be the same as provided by law in other civil actions. (Code, s. 1976; 1885, c. 221; 1899, c. 164, ss. 8, 15; Rev., ss. 1092, 1113, 2647; C.S., ss. 1062, 1111, 3415; 1933, c. 134, s. 8; c. 307, s. 30; 1941, c. 97; 1963, c. 1165, s. 1; 1973, c. 47, s. 2.)



§ 62-313. Refusal to permit Commission to inspect records made misdemeanor.

§ 62‑313.  Refusal to permit Commission to inspect records made misdemeanor.

Any public utility, its officers or agents in charge thereof, that fails or refuses upon the written demand of the Commission, or a majority of said Commission, and under the seal of the Commission, to permit the Commission, its authorized representatives or employees to examine and inspect its books, records, accounts and documents, or its plant, property, or facilities, as provided for by law, shall be guilty of a Class 3 misdemeanor.  Each day of such failure or refusal shall constitute a separate offense and each such offense shall be punishable only by a fine of not less than five hundred dollars ($500.00) and not more than five thousand dollars ($5,000). (1963, c. 1165, s. 1; 1993, c. 539, s. 483; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 62-314. Violating rules, with injury to others.

§ 62‑314.  Violating rules, with injury to others.

If any public utility doing business in this State by its agents or employees shall be guilty of the violation of the rules and regulations provided and prescribed by the Commission, and if after due notice of such violation given to the principal officer thereof, if residing in the State, or, if not, to the manager or superintendent or secretary or treasurer if residing in the State, or, if not, then to any local agent thereof, ample and full recompense for the wrong or injury done thereby to any person as may be directed by the Commission shall not be made within 30 days from the time of such notice, such public utility shall incur a penalty for each offense of five hundred dollars ($500.00). (1899, c. 164, s. 15; Rev., s. 1086; C.S., s. 1105; 1933, c. 134, s. 8; 1941, c. 97; 1963, c. 1165, s. 1.)



§ 62-315. Failure to make report; obstructing Commission.

§ 62‑315.  Failure to make report; obstructing Commission.

Every officer, agent or employee of any public utility, who shall willfully neglect or refuse to make and furnish any report required by the Commission for the purposes of this Chapter, or who shall willfully or unlawfully hinder, delay or obstruct the Commission in the discharge of the duties hereby imposed upon it, shall forfeit and pay five hundred dollars ($500.00) for each offense, to be recovered in an action in the name of the State. A delay of 10 days to make and furnish such report shall raise the presumption that the same was willful. (1899, c. 164, s. 18; Rev., s. 1089; C.S., s. 1108; 1933, c. 134, s. 8; 1941, c. 97; 1963, c. 1165, s. 1.)



§ 62-316. Disclosure of information by employee of Commission unlawful.

§ 62‑316.  Disclosure of information by employee of Commission unlawful.

It shall be unlawful for any agent or employees of the Commission knowingly and willfully to divulge any fact or information which may come to his knowledge during the course of any examination or inspection made under authority of this Chapter, except as he may be directed by the Commission or by a court or judge thereof. (1947, c. 1008, s. 30; 1949, c. 1132, s. 30; 1953, c. 1140, s. 4; 1957, c. 1152, s. 16; 1961, c. 472, ss. 8, 11; 1963, c. 1165, s. 1; 1971, c. 736, s. 1.)



§ 62-317. Remedies for injuries cumulative.

§ 62‑317.  Remedies for injuries cumulative.

The remedies given by this Chapter to persons injured shall be regarded as cumulative to the remedies otherwise provided by law against public utilities. (1899, c. 164, s. 26; Rev., s. 1093; C.S., s. 1112; 1963, c. 1165, s. 1.)



§ 62-318. Allowing or accepting rebates a misdemeanor.

§ 62‑318.  Allowing or accepting rebates a misdemeanor.

If any person shall participate in illegally pooling freights or shall directly or indirectly allow or accept rebates on freights, he shall be guilty of a Class 1 misdemeanor. (1879, c. 237, s. 2; Code, s. 1968; Rev., s. 3762; C.S., s. 3520; 1963, c. 1165, s. 1; 1993, c. 539, s. 484; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 62-319. Riding on train unlawfully; venue.

§ 62‑319.  Riding on train unlawfully; venue.

If any person, with the intention of being transported free in violation of law, rides or attempts to ride on top of any car, coach, engine or tender, on any railroad in this State, or on the drawheads between cars, or under cars, on truss rods, or trucks, or in any freight car, or on a platform of any baggage car, express car or mail car on any train, he shall be guilty of a Class 3 misdemeanor.  Any person charged with a violation of this section may be tried in any county in this State through which such train may pass carrying such person, or in any county in which such violation may have occurred or may be discovered. (1899, c. 625; 1905, c. 32; Rev., s. 3748; C.S., s. 3508; 1963, c. 1165, s. 1; 1993, c. 539, s. 485; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 62-320: Repealed by Session Laws 1995, c. 523, s. 30.

§ 62‑320:  Repealed by Session Laws 1995, c.  523, s. 30.



§ 62-321. Penalty for nondelivery of intrastate telegraph message.

§ 62‑321.  Penalty for nondelivery of intrastate telegraph message.

Any telegraph company doing business in this State that shall fail to transmit and deliver any intrastate message within a reasonable time shall forfeit and pay to anyone who may sue for same a penalty of twenty‑five dollars ($25.00). Such penalty shall be in addition to any right of action that any person may have for the recovery of damages. Proof of the sending of any message from one point in this State to another point in this State shall be prima facie evidence that it is an intrastate message. (1919, c. 175; C.S., s. 1704; 1963, c. 1165, s. 1.)



§ 62-322. Unauthorized manufacture or sale of switch-lock keys a misdemeanor.

§ 62‑322.  Unauthorized manufacture or sale of switch‑lock keys a misdemeanor.

It shall be unlawful for any person to make, manufacture, sell or give away to any other person any duplicate key to any lock used by any railroad company in this State on its switches or switch tracks, except upon the written order of that officer of such railroad company whose duty it is to distribute and issue switch‑lock keys to the employees of such railroad company.  Any person violating the provisions of this section shall be guilty of a Class 1 misdemeanor. (1909, c. 795; C.S., s. 3477; 1963, c. 1165, s. 1; 1993, c. 539, s. 487; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 62-323. Willful injury to property of public utility a misdemeanor.

§ 62‑323.  Willful injury to property of public utility a misdemeanor.

If any person shall willfully do or cause to be done any act or acts whatever whereby any building, construction or work of any public utility, or any engine, machine or structure or any matter or thing appertaining to the same shall be stopped, obstructed, impaired, weakened, injured or destroyed, he shall be guilty of a Class 1 misdemeanor. (1871‑2, c. 138, s. 39; Code, s. 1974; Rev., s. 3756; C.S., s. 3478; 1963, c. 1165, s. 1; 1993, c. 539, s. 488; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 62-324. Disclosure of information as to shipments unlawful.

§ 62‑324.  Disclosure of information as to shipments unlawful.

(a)        It shall be unlawful for any common carrier engaged in intrastate commerce or any officer, receiver, trustee, lessee, agent, or employee of such carrier, or for any other person authorized by such carrier, to receive information, knowingly to disclose to, or permit to be acquired by any person other than the shipper or consignee without the consent of such shipper or consignee, any information concerning the nature, kind, quantity, destination, consignee, or routing of any property tendered or delivered to such common carrier for such transportation, which information may be used to the detriment or prejudice of such shipper or consignee, or which may improperly disclose his business transactions to a competitor; and it shall also be unlawful for any person to solicit or knowingly receive any such information which may be so used.

(b)        Nothing in this section shall be construed to prevent the giving of such information in response to any legal process issued under the authority of any court, or any officer or agent of the State or of the government of the United States, in the exercise of his power, or to any officer or other duly authorized person seeking such information for the prosecution of persons charged with or suspected of crimes or to another carrier, or its duly authorized agent, for the purpose of adjusting mutual traffic accounts in the ordinary course of business of such carriers. (1947, c. 1008, s. 30; 1961, c. 472, s. 8; 1963, c. 1165, s. 1.)



§ 62-325. Unlawful motor carrier operations.

§ 62‑325.  Unlawful motor carrier operations.

(a)        Any person, whether carrier, passenger, shipper, consignee, or any officer, employee, agent, or representative thereof, who shall knowingly offer, grant, or give or solicit, accept, or receive any rebate, concession, or discrimination in violation of any provision of this Chapter, or who by means of any false statement or representation, or by the use of any false or fictitious bill, bill of lading, receipt, voucher, roll, account, claim, certificate, affidavit, deposition, lease, or bill of sale, or by any other means or device, shall knowingly and willfully by any such means or otherwise fraudulently seek to evade or defeat regulations as in this Chapter provided for motor carriers, shall be deemed guilty of a Class 3 misdemeanor and upon conviction thereof only be fined not more than five hundred dollars ($500.00) for the first offense and not more than two thousand dollars ($2,000) for any subsequent offense.

(b)        Any motor carrier, or other person, or any officer, agent, employee, or representative thereof, who shall willfully fail or refuse to make a report to the Commission as required by this Article, or other applicable law, or to make specific and full, true, and correct answer to any question within 30 days from the time it is lawfully required by the Commission so to do, or to keep accounts, records, and memoranda in the form and manner prescribed by the Commission, or shall knowingly and willfully falsify, destroy, mutilate, or alter any such report, account, record, or memorandum, or shall knowingly and willfully neglect or fail to make true and correct entries in such accounts, records, or memoranda of all facts and transactions appertaining to the business of the carrier, or person required under this Article to keep the same, or shall knowingly and willfully keep any accounts, records, or memoranda contrary to the rules, regulations, or orders of the Commission with respect thereto, shall be deemed guilty of a Class 3 misdemeanor and upon conviction thereof only be subject for each offense to a fine of not more than five thousand dollars ($5,000). As used in this subsection the words "kept" and "keep" shall be construed to mean made, prepared, or compiled, as well as retained. It shall be the duty of the Commission to prescribe and enforce such general rules and regulations as it may deem necessary to compel all motor carriers to keep accurate records of all revenue received by them to the end that any tax levied and assessed by the State of North Carolina upon revenues may be collected. Any agent or employee of a motor carrier who shall willfully and knowingly make a false report or record of fares, charges, or other revenue received by a carrier or collected in its behalf shall be guilty of a Class 1 misdemeanor.

(c)        Any person who, at any bus terminal, solicits or otherwise attempts to induce any person to use some form of transportation for compensation other than that lawfully using said terminal premises by contract with the terminal operator or by valid order of the Commission shall be guilty of a Class 3 misdemeanor. (1947, c. 1008, s. 30; 1949, c. 1132, s. 30; 1953, c. 1140, s. 4; 1957, c. 1152, s. 16; 1961, c. 472, ss. 8, 11; 1963, c. 1165, s. 1; 1993, c. 539, s. 489; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 62-326. Furnishing false information to the Commission; withholding information from the Commission.

§ 62‑326.  Furnishing false information to the Commission; withholding information from the Commission.

(a)        Every person, firm or corporation operating under the jurisdiction of the Utilities Commission or who is required by law to file reports with the Commission who shall knowingly or willfully file or give false information to the Utilities Commission in any report, reply, response, or other statement or document furnished to the Commission shall be guilty of a Class 1 misdemeanor.

(b)        Every person, firm, or corporation operating under the jurisdiction of the Utilities Commission or who is required by law to file reports with the Commission who shall willfully withhold clearly specified and reasonably obtainable information from the Commission in any report, response, reply or statement filed with the Commission in the performance of the duties of the Commission or who shall fail or refuse to file any report, response, reply or statement required by the Commission in the performance of the duties of the Commission shall be guilty of a Class 1 misdemeanor. (1969, c. 765, s. 1; 1993, c. 539, s. 490; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 62-327. Gifts to members of Commission, Commission employees, or public staff.

§ 62‑327.  Gifts to members of Commission, Commission employees, or public staff.

It shall be unlawful for any officer, agent, employee, or attorney of any public utility or any public utility holding company, subsidiary, or affiliated company, to knowingly offer or make to any member of the Commission, Commission staff, or public staff, any gift of money, property, or anything of value.  It shall be unlawful for any member of the Commission, Commission staff, or public staff to knowingly accept any gift of money, property, or anything of value from any officer, agent, employee, or attorney of any public utility or any public utility holding company, subsidiary, or affiliated company; provided, however, that it shall not be unlawful for members of the Commission, Commission staff, or public staff to attend public breakfasts, lunches, dinners, or banquets sponsored by such entities.  Any person violating this section shall be guilty of a Class 3 misdemeanor and may only be fined in the discretion of the court; provided, further, that any member of the Commission staff, or member of the public staff violating this section shall also be subject to dismissal for cause. (1977, c. 468, s. 16; 1993, c. 539, s. 491; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 62-328. Unauthorized use of Citizens Band equipment.

§ 62‑328.  Unauthorized use of Citizens Band equipment.

(a)        As used in this section, "Citizens Band radio equipment" means Citizens Band radio equipment authorized by the Federal Communications Commission.

(b)        It shall be unlawful for any person willfully and knowingly to use Citizens Band radio equipment not authorized by the Federal Communications Commission. Unauthorized Citizens Band radio equipment includes the use of power amplifiers or equipment prohibited under applicable federal regulations.

(c)        This section does not apply to any licensee that is exempted under the provisions of 47 U.S.C. § 302a(f)(2).

(d)        Any person willfully and knowingly violating the provisions of this section shall be guilty of a Class 3 misdemeanor. (2004‑72, s. 1.)



§ 62-329: Reserved for future codification.

§ 62‑329: Reserved for future codification.



§ 62-330: Reserved for future codification.

§ 62‑330: Reserved for future codification.



§ 62-331: Reserved for future codification.

§ 62‑331: Reserved for future codification.



§ 62-332: Reserved for future codification.

§ 62‑332: Reserved for future codification.



§ 62-333. Screening employment applications.

Article 16.

Security Provisions.

§ 62‑333.  Screening employment applications.

The Chief Personnel Officer or his designee of any public utility franchised to do business in North Carolina shall be permitted to obtain from the State Bureau of Investigation a confidential copy of criminal history record information for screening an applicant for employment with or an employee of a utility or utility contractor where the employment or job to be performed falls within a class or category of positions certified by the North Carolina Utilities Commission as permitting or requiring access to nuclear power facilities or access to or control over nuclear material.

The State Bureau of Investigation shall charge a reasonable fee to defray the administrative costs of providing criminal history record information for purposes of employment application screening. The State Bureau of Investigation is authorized to retain fees charged pursuant to this section and to expend those fees in accordance with the Executive Budget Act for the purpose of discharging its duties under this section. (1979, c. 796; 1979, 2nd Sess., c. 1212, s. 10.)



§ 62-350. (See Editor's note) Regulation of pole attachments.

Article 17.

Miscellaneous Provisions.

§ 62‑350.  (See Editor's note) Regulation of pole attachments.

(a)        A municipality, or a membership corporation organized under Chapter 117 of the General Statutes, that owns or controls poles, ducts, or conduits shall allow any communications service provider to utilize its poles, ducts, and conduits at just, reasonable, and nondiscriminatory rates, terms, and conditions adopted pursuant to negotiated or adjudicated agreements. A request to utilize poles, ducts, or conduits under this section may be denied only if there is insufficient capacity or for reasons of safety, reliability, and generally applicable engineering principles, and those limitations cannot be remedied by rearranging, expanding, or otherwise reengineering the facilities at the reasonable and actual cost of the municipality or membership corporation to be reimbursed by the communications service provider. In granting a request under this section, a municipality or membership corporation shall require the requesting entity to comply with applicable safety requirements, including the National Electrical Safety Code and the applicable rules and regulations issued by the Occupational Safety and Health Administration.

(b)        Following receipt of a request from a communications service provider, a municipality or membership corporation shall negotiate concerning the rates, terms, and conditions for the use of or attachment to the poles, ducts, or conduits that it owns or controls. Following a request from a party to an existing agreement made pursuant to the terms of the agreement or made within 120 days prior to or following the end of the term of the agreement, the communications service provider and the municipality or membership corporation which is a party to that agreement shall negotiate concerning the rates, terms, and conditions for the continued use of or attachment to the poles, ducts, or conduits owned or controlled by one of the parties to the agreement. The negotiations shall include matters customary to such negotiations, including a fair and reasonable rate for use of facilities, indemnification by the attaching entity for losses caused in connection with the attachments, and the removal, replacement, or repair of installed facilities for safety reasons. Upon request, a party shall state in writing its objections to any proposed rate, terms, and conditions of the other party.

(c)        In the event the parties are unable to reach an agreement within 90 days of a request to negotiate pursuant to subsection (b) of this section, or if either party believes in good faith that an impasse has been reached prior to the expiration of the 90‑day period, either party may bring an action in Business Court in accordance with the procedures for a mandatory business case set forth in G.S. 7A‑45.4, and the Business Court shall have exclusive jurisdiction over such actions. The parties shall identify with specificity in their respective pleadings the issues in dispute, and the Business Court shall (i) establish a procedural schedule which, unless otherwise agreed by the parties, is intended to resolve the action within a time period not to exceed 180 days of the commencement of the action, (ii) resolve any dispute identified in the pleadings consistent with the public interest and necessity so as to derive just and reasonable rates, terms, and conditions, taking into consideration and applying such other factors or evidence that may be presented by a party, including without limitation the rules and regulations applicable to attachments by each type of communications service provider under section 224 of the Communications Act of 1934, as amended, and (iii) apply any new rate adopted as a result of the action retroactively to the date immediately following the expiration of the 90‑day negotiating period or initiation of the lawsuit, whichever is earlier. If the new rate is for the continuation of an existing agreement, the new rate shall apply retroactively to the date immediately following the end of the existing agreement. Prior to commencing any action under this subsection, a party must pay any undisputed fees related to the use of poles, ducts, or conduits which are due and owing under a preexisting agreement with the municipality or membership corporation. In any action brought under this subsection, the court may resolve any existing disputes regarding fees alleged to be owing under a preexisting agreement or regarding safety compliance arising under subsection (d) of this section. The provisions of this section do not apply to an entity whose poles, ducts, and conduits are subject to regulation under section 224 of the Communications Act of 1934, as amended.

(d)        In the absence of an agreement between an attaching party and the involved municipality or membership corporation that provides otherwise, the following shall apply:

(1)        When the lines, equipment, or attachments of a communications service provider that are attached to the poles, ducts, or conduits of a municipality or membership corporation do not comply with applicable safety rules and regulations set forth in subsection (a) of this section, the municipality or membership corporation may provide written notice of the noncompliant lines, equipment, or attachments, and make demand that the communications service provider bring such lines, equipment, and attachments into compliance with the specified safety rules and regulations. Within the 60‑day period following the date of the notice and demand, the communications service provider shall either contest the notice of noncompliance in writing or bring its lines, equipment, and attachments into compliance with the specified applicable safety rules and regulations. If the work required to bring the facilities into compliance is not reasonably capable of being completed within the 60‑day period, the period for compliance shall be extended as may be deemed reasonable under the circumstances so long as the communications service provider promptly commences and diligently pursues within the 60‑day period such actions as are reasonably necessary to cause the facilities to be brought into compliance.

(2)        When the communications service provider or, if applicable, another responsible attaching party fails to bring any noncompliant lines, equipment, or attachments into compliance (i) within the 60‑day period following the date of notice and demand pursuant to subdivision (1) of this subsection, or (ii) within 120 days following the date of notice and demand when the period is extended pursuant to subdivision (1) of this subsection, the municipality or membership corporation shall be entitled to take such remedial actions as are reasonably necessary to bring the lines, equipment, and attachments of the communications service provider into compliance, including removal of the lines, equipment, or attachments should removal be required to achieve compliance with the applicable safety rules and regulations.

(3)        A municipality or membership corporation that removes or brings into compliance the noncompliant lines, equipment, or attachments of a communications service provider pursuant to subdivision (2) of this subsection shall be entitled to recover its reasonable and actual costs for such activities from the communications service provider or other attaching party whose action or inaction caused the noncompliance, and the responsible attaching party shall reimburse the municipality or membership corporation within 45 days of being billed for such costs.

(4)        All attaching parties shall work cooperatively to determine the causation of, and to effectuate any remedy for, noncompliant lines, equipment, and attachments. In the event of disputes under this subsection, the involved municipality or membership corporation or any attaching party may bring an action in the Business Court in accordance with the procedures for a mandatory business case set forth in G.S. 7A‑45.4, and the Business Court shall have exclusive jurisdiction over such actions. The Business Court shall resolve such disputes consistent with the public interest and necessity. Nothing herein shall prevent a municipality or membership corporation from taking such action as may be necessary to remedy any exigent issue which is an imminent threat of death or injury to persons or damage to property.

(e)        For purposes of this section, the term "communications service provider" means a person or entity that provides or intends to provide: (i) telephone service as a public utility under Chapter 62 of the General Statutes or as a telephone membership corporation organized under Chapter 117 of the General Statutes; (ii) broadband service, but excluding broadband service over energized electrical conductors owned by a municipality or membership corporation; or (iii) cable service over a cable system as those terms are defined in Article 42 of Chapter 66 of the General Statutes.

(f)         The Business Court may adopt such rules as it deems necessary to implement its jurisdiction and authority under this section.

(g)        Nothing herein shall preclude a party from bringing civil action in the appropriate division of the General Court of Justice seeking enforcement of an agreement concerning the rates, terms, and conditions for the use of or attachment to the poles, ducts, or conduits of a municipality or membership corporation.  (2009‑278, s. 1.)






Chapter 62A - Public Safety Telephone Service and Wireless Telephone Service.

§ 62A-1: Repealed by Session Laws 2007-383, s. 2(a), effective January 1, 2008.

Chapter 62A.

Public Safety Telephone Service and Wireless Telephone Service.

Article 1.

Public Safety Telephone Service.

§ 62A‑1: Repealed by Session Laws 2007‑383, s. 2(a), effective January 1, 2008.



§ 62A-2: Repealed by Session Laws 2007-383, s. 2(a), effective January 1, 2008.

§ 62A‑2: Repealed by Session Laws 2007‑383, s. 2(a), effective January 1, 2008.



§ 62A-3: Repealed by Session Laws 2007-383, s. 2(a), effective January 1, 2008.

§ 62A‑3: Repealed by Session Laws 2007‑383, s. 2(a), effective January 1, 2008.



§ 62A-4: Repealed by Session Laws 2007-383, s. 2(a), effective January 1, 2008.

§ 62A‑4: Repealed by Session Laws 2007‑383, s. 2(a), effective January 1, 2008.



§ 62A-5: Repealed by Session Laws 2007-383, s. 2(a), effective January 1, 2008.

§ 62A‑5: Repealed by Session Laws 2007‑383, s. 2(a), effective January 1, 2008.



§ 62A-6: Repealed by Session Laws 2007-383, s. 2(a), effective January 1, 2008.

§ 62A‑6: Repealed by Session Laws 2007‑383, s. 2(a), effective January 1, 2008.



§ 62A-7: Repealed by Session Laws 2007-383, s. 2(a), effective January 1, 2008.

§ 62A‑7: Repealed by Session Laws 2007‑383, s. 2(a), effective January 1, 2008.



§ 62A-8: Repealed by Session Laws 2007-383, s. 2(a), effective January 1, 2008.

§ 62A‑8: Repealed by Session Laws 2007‑383, s. 2(a), effective January 1, 2008.



§ 62A-9: Repealed by Session Laws 2007-383, s. 2(a), effective January 1, 2008.

§ 62A‑9: Repealed by Session Laws 2007‑383, s. 2(a), effective January 1, 2008.



§ 62A-10: Repealed by Session Laws 2007-383, s. 2(a), effective January 1, 2008.

§ 62A‑10: Repealed by Session Laws 2007‑383, s. 2(a), effective January 1, 2008.



§ 62A-11: Repealed by Session Laws 2007-383, s. 2(a), effective January 1, 2008.

§ 62A‑11: Repealed by Session Laws 2007‑383, s. 2(a), effective January 1, 2008.



§ 62A-12: Repealed by Session Laws 2007-383, s. 2(a), effective January 1, 2008.

§ 62A‑12: Repealed by Session Laws 2007‑383, s. 2(a), effective January 1, 2008.



§§ 62A-13 through 62A-20: Reserved for future codification purposes.

§§  62A‑13 through 62A‑20: Reserved for future codification purposes.



§ 62A-21: Repealed by Session Laws 2007-383, s. 3(a), effective January 1, 2008.

Article 2.

Wireless Telephone Service.

§ 62A‑21: Repealed by Session Laws 2007‑383, s. 3(a), effective January 1, 2008.



§ 62A-22: Repealed by Session Laws 2007-383, s. 3(a), effective January 1, 2008.

§ 62A‑22: Repealed by Session Laws 2007‑383, s. 3(a), effective January 1, 2008.



§ 62A-22.1: Repealed by Session Laws 2007-383, s. 3(a), effective January 1, 2008.

§ 62A‑22.1: Repealed by Session Laws 2007‑383, s. 3(a), effective January 1, 2008.



§ 62A-23: Repealed by Session Laws 2007-383, s. 3(a), effective January 1, 2008.

§ 62A‑23: Repealed by Session Laws 2007‑383, s. 3(a), effective January 1, 2008.



§ 62A-24: Repealed by Session Laws 2007-383, s. 3(a), effective January 1, 2008.

§ 62A‑24: Repealed by Session Laws 2007‑383, s. 3(a), effective January 1, 2008.



§ 62A-25: Repealed by Session Laws 2007-383, s. 3(a), effective January 1, 2008.

§ 62A‑25: Repealed by Session Laws 2007‑383, s. 3(a), effective January 1, 2008.



§ 62A-25.1: Repealed by Session Laws 2007-383, s. 3(a), effective January 1, 2008.

§ 62A‑25.1: Repealed by Session Laws 2007‑383, s. 3(a), effective January 1, 2008.



§ 62A-26: Repealed by Session Laws 2007-383, s. 3(a), effective January 1, 2008.

§ 62A‑26: Repealed by Session Laws 2007‑383, s. 3(a), effective January 1, 2008.



§ 62A-27: Repealed by Session Laws 2007-383, s. 3(a), effective January 1, 2008.

§ 62A‑27: Repealed by Session Laws 2007‑383, s. 3(a), effective January 1, 2008.



§ 62A-28: Repealed by Session Laws 2007-383, s. 3(a), effective January 1, 2008.

§ 62A‑28: Repealed by Session Laws 2007‑383, s. 3(a), effective January 1, 2008.



§ 62A-29: Repealed by Session Laws 2007-383, s. 3(a), effective January 1, 2008.

§ 62A‑29: Repealed by Session Laws 2007‑383, s. 3(a), effective January 1, 2008.



§ 62A-30: Repealed by Session Laws 2007-383, s. 3(a), effective January 1, 2008.

§ 62A‑30: Repealed by Session Laws 2007‑383, s. 3(a), effective January 1, 2008.



§ 62A-31: Repealed by Session Laws 2007-383, s. 3(a), effective January 1, 2008.

§ 62A‑31: Repealed by Session Laws 2007‑383, s. 3(a), effective January 1, 2008.



§ 62A-32: Repealed by Session Laws 2007-383, s. 3(a), effective January 1, 2008.

§ 62A‑32: Repealed by Session Laws 2007‑383, s. 3(a), effective January 1, 2008.



§ 62A-33. Reserved for future codification purposes.

§ 62A-33.  Reserved for future codification purposes.



§ 62A-34. Reserved for future codification purposes.

§ 62A-34.  Reserved for future codification purposes.



§ 62A-35. Reserved for future codification purposes.

§ 62A-35.  Reserved for future codification purposes.



§ 62A-36. Reserved for future codification purposes.

§ 62A-36.  Reserved for future codification purposes.



§ 62A-37. Reserved for future codification purposes.

§ 62A-37.  Reserved for future codification purposes.



§ 62A-38. Reserved for future codification purposes.

§ 62A-38.  Reserved for future codification purposes.



§ 62A-39. Reserved for future codification purposes.

§ 62A-39.  Reserved for future codification purposes.



§ 62A-40. Definitions.

Article 3.

Emergency Telephone Service.

§ 62A‑40.  Definitions.

The following definitions apply in this Article.

(1)        911 Board.  The 911 Board established in G.S. 62A‑41.

(2)        911 Fund.  The North Carolina 911 Fund established in G.S. 62A‑43.

(3)        911 State Plan.  A document prepared, maintained, and updated by the 911 Board that provides a comprehensive plan for communicating 911 call information across networks and among PSAPs, addresses all aspects of the State's 911 system, and describes the allowable uses of revenue in the 911 Fund.

(4)        911 system.  An emergency telephone system that does all of the following:

a.         Enables the user of a voice communications service connection to reach a PSAP by dialing the digits 911.

b.         Provides enhanced 911 service.

(5)        Call taking.  The act of processing a call for emergency assistance up to the point that the call is ready for dispatch, including the use of equipment, call classification, location of a caller, and determination of the appropriate response level for emergency responders.

(6)        Commercial Mobile Radio Service (CMRS).  Defined in 47 C.F.R. § 20.3.

(7)        CMRS connection.  Each mobile handset telephone number assigned to a CMRS subscriber with a place of primary use in North Carolina.

(8)        CMRS provider.  An entity, whether facilities‑based or nonfacilities‑based, that is licensed by the Federal Communications Commission to provide CMRS or that resells CMRS within North Carolina.

(9)        Enhanced 911 service.  Directing a 911 call to an appropriate PSAP by selective routing based on the geographical location from which the call originated and providing information defining the approximate geographic location and the telephone number of a 911 caller, in accordance with the FCC Order.

(10)      Exchange access facility.  The access from a subscriber's premises to the telephone system of a service supplier. The term includes service supplier provided access lines, private branch exchange trunks, and centrex network access registers, as defined by applicable tariffs approved by the North Carolina Utilities Commission. The term does not include service supplier owned and operated telephone pay station lines, Wide Area Telecommunications Service (WATS), Foreign Exchange (FX), or incoming only lines.

(11)      FCC Order.  The Order of the Federal Communications Commission, FCC Docket No. 94‑102, adopted on December 1, 1997, and any consent decrees, rules, and regulations adopted by the Federal Communications Commission pursuant to the Order.

(12)      GIS mapping.  Computerized geographical information that can be used to assist in locating a person who calls emergency assistance, including street centerlines, ortho photography, and oblique imaging.

(13)      Interconnected VoIP service.  Defined in 47 C.F.R. § 9.3.

(14)      Local exchange carrier.  An entity that is authorized to provide telephone exchange service or exchange access in North Carolina.

(15)      Prepaid wireless telephone service.  A right that meets all of the following requirements:

a.         Authorizes the purchase of CMRS, either exclusively or in conjunction with other services.

b.         Must be paid for in advance.

c.         Is sold in units or dollars whose number or dollar value declines with use and is known on a continuous basis.

(16)      Primary PSAP.  The first point of reception of a 911 call by a public safety answering point.

(17)      Proprietary information.  Subscriber lists, technology descriptions, technical information, or trade secrets that are developed, produced, or received internally by a voice communications service provider or by a voice communications service provider's employees, directors, officers, or agents.

(18)      Public safety answering point (PSAP).  The public safety agency that receives an incoming 911 call and dispatches appropriate public safety agencies to respond to the call.

(19)      Service supplier.  An entity that provides exchange telephone service to a telephone subscriber.

(20)      Subscriber.  A person who purchases a voice communications service and is able to receive it or use it periodically over time.

(21)      Voice communications service.  Any of the following:

a.         The transmission, conveyance, or routing of real‑time, two‑way voice communications to a point or between or among points by or through any electronic, radio, satellite, cable, optical, microwave, wireline, wireless, or other medium or method, regardless of the protocol used.

b.         The ability to receive and terminate voice calls to and from the public switched telephone network.

c.         Interconnected VoIP service.

(22)      Voice communications service connection.  Each telephone number assigned to a residential or commercial subscriber by a voice communications service provider, without regard to technology deployed.

(23)      Voice communications service provider.  An entity that provides voice communications service to a subscriber.

(24)      VoIP provider.  An entity that provides interconnected VoIP service. (2007‑383, s. 1(a).)



§ 62A-41. 911 Board.

§ 62A‑41.  911 Board.

(a)        Membership.  The 911 Board is established in the Office of Information Technology Services. The 911 Board consists of 17 members as follows:

(1)        Four members appointed by the Governor as follows:

a.         An individual who represents municipalities appointed upon the recommendation of the North Carolina League of Municipalities.

b.         An individual who represents counties appointed upon the recommendation of the North Carolina Association of County Commissioners.

c.         An individual who represents a VoIP provider.

d.         An individual who represents the North Carolina chapter of the National Emergency Number Association (NENA).

(2)        Six members appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives as follows:

a.         An individual who is a sheriff.

b.         Two individuals who represent CMRS providers operating in North Carolina.

c.         An individual who represents the North Carolina chapter of the Association of Public Safety Communications Officials (APCO).

d.         Two individuals who represent local exchange carriers operating in North Carolina, one of whom represents a local exchange carrier with less than 50,000 access lines.

(3)        Six members appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate as follows:

a.         An individual who is a chief of police.

b.         Two individuals who represent CMRS providers operating in North Carolina.

c.         An individual who represents the North Carolina chapter of the National Emergency Number Association (NENA).

d.         Two individuals who represent local exchange carriers operating in North Carolina, one of whom represents a local exchange carrier with less than 200,000 access lines.

(4)        The State Chief Information Officer or the State Chief Information Officer's designee, who serves as the chair.

(b)        Term.  A member's term is four years. Members remain in office until their successors are appointed and qualified. Vacancies are filled in the same manner as the original appointment. The Governor may remove any member for misfeasance, malfeasance, or nonfeasance in accordance with G.S. 143B‑13(d).

(c)        Meetings.  Members of the 911 Board serve without compensation. Members receive per diem, subsistence, and travel allowances at the rate established in G.S. 138‑5. A quorum of the 911 Board is nine members. The 911 Board meets upon the call of the chair.

(d)        Public Servants.  The members of the 911 Board are public servants under G.S. 138A‑3 and are subject to the provisions of Chapter 138A of the General Statutes. (2007‑383, s. 1(a).)



§ 62A-42. Powers and duties of the 911 Board.

§ 62A‑42.  Powers and duties of the 911 Board.

(a)        Duties.  The 911 Board has the following powers and duties:

(1)        To develop the 911 State Plan. In developing and updating the plan, the 911 Board must monitor trends in voice communications service technology and in enhanced 911 service technology, investigate and incorporate GIS mapping and other resources into the plan, and formulate strategies for the efficient and effective delivery of enhanced 911 service.

(2)        To administer the 911 Fund and the monthly 911 service charge authorized by G.S. 62A‑43.

(3)        To distribute revenue in the 911 Fund to CMRS providers and PSAPs in accordance with this Article and advise CMRS providers and PSAPs of the requirements for receiving a distribution from the 911 Fund.

(4)        To establish policies and procedures to fund advisory services and training for PSAPs and to provide funds in accordance with these policies and procedures.

(5)        To investigate the revenues and expenditures associated with the operation of a PSAP to ensure compliance with restrictions on the use of amounts distributed from the 911 Fund.

(6)        To make and enter into contracts and agreements necessary or incidental to the performance of its powers and duties under this Article and to use revenue available to the 911 Board under G.S. 62A‑44 for administrative expenses to pay its obligations under the contracts and agreements.

(7)        To accept gifts, grants, or other money for the 911 Fund.

(8)        To undertake its duties in a manner that is competitively and technologically neutral as to all voice communications service providers.

(9)        To adopt rules to implement this Article. This authority does not include the regulation of any enhanced 911 service, such as the establishment of technical standards.

(10)      To take other necessary and proper action to implement the provisions of this Article.

(b)        Prohibition.  In no event shall the 911 Board or any other State agency lease, construct, operate, or own a communications network for the purpose of providing 911 service. (2007‑383, s. 1(a).)



§ 62A-43. Service charge for 911 service.

§ 62A‑43.  Service charge for 911 service.

(a)        Charge Imposed.  A monthly 911 service charge is imposed on each active voice communications service connection that is capable of accessing the 911 system. The service charge is seventy cents (70¢) or a lower amount set by the 911 Board under subsection (d) of this section. The service charge is payable by the subscriber to the voice communications service provider. The provider may list the service charge separately from other charges on the bill. Partial payments made by a subscriber are applied first to the amount the subscriber owes the provider for the voice communications service.

(b)        Prepaid Wireless.  A voice communications service provider of prepaid wireless telephone service must collect and remit to the 911 Board the monthly service charge imposed upon prepaid wireless telephone subscribers in the State under one of the following methods:

(1)        Collecting the service charge from each active prepaid wireless telephone service subscriber whose account balance is equal to or greater than the amount of the service charge.

(2)        Dividing the provider's total earned prepaid wireless telephone service revenue received for the month from each active prepaid wireless telephone service subscriber by fifty dollars ($50.00) and multiplying the quotient by the amount of the service charge.

(c)        Remittance to 911 Board.  A voice communications service provider must remit the service charges collected by it under this section to the 911 Board. The provider must remit the collected service charges by the end of the calendar month following the month the provider received the charges from its subscribers. A provider may deduct and retain from the service charges it receives from its subscribers and remits to the 911 Board an administrative allowance equal to the greater of one percent (1%) of the amount of service charges remitted or fifty dollars ($50.00) a month.

(d)        Adjustment of Charge.  The 911 Board must monitor the revenues generated by the service charge. If the 911 Board determines that the rate produces revenue in excess of the amount needed, the 911 Board must reduce the rate. The reduced rate must ensure full cost recovery for voice communications service providers and for primary PSAPs over a reasonable period of time. A change in the amount of the rate becomes effective only on July 1 of an even‑numbered year. The 911 Board must notify providers of a change in the rate at least 90 days before the change becomes effective.

(e)        Collection.  A voice communications service provider has no obligation to take any legal action to enforce the collection of the service charge billed to a subscriber. The 911 Board may initiate a collection action, and reasonable costs and attorneys' fees associated with that collection action may be assessed against the subscriber. At the request of the 911 Board, but no more than annually, a voice communications service provider must report to the 911 Board the amount of the provider's uncollected service charges. The 911 Board may request, to the extent permitted by federal privacy laws, the name, address, and telephone number of a subscriber who refuses to pay the 911 service charge.

(f)         Restriction.   A local government may not impose a service charge or other fee on a subscriber to support the 911 system. (2007‑383, s. 1(a).)



§ 62A-44. 911 Fund.

§ 62A‑44.  911 Fund.

(a)        Fund.  The 911 Fund is created as an interest‑bearing special revenue fund within the State treasury. The 911 Board administers the Fund. The 911 Board must credit to the 911 Fund all revenues remitted to it from the service charge imposed by G.S. 62A‑43 on voice communications service connections in the State. Revenue in the Fund may only be used as provided in this Article.

(b)        Allocation of Revenues.  The 911 Board may deduct and retain for its administrative expenses up to one percent (1%) of the total service charges remitted to it under G.S. 62A‑43 for deposit in the 911 Fund. The remaining revenues remitted to the 911 Board for deposit in the 911 Fund are allocated as follows:

(1)        A percentage of the funds remitted by CMRS providers to the 911 Fund are allocated for reimbursements to CMRS providers pursuant to G.S. 62A‑45.

(2)        A percentage of the funds remitted by CMRS providers and all funds remitted by all other voice communications service providers are allocated for monthly distributions to primary PSAPs pursuant to G.S. 62A‑46 and grants to PSAPs pursuant to G.S. 62A‑47.

(3)        The percentage of the funds remitted by CMRS providers allocated to CMRS providers and PSAPs shall be set by the 911 Board and may be adjusted by the 911 Board as necessary to ensure full cost recovery for CMRS providers and, to the extent there are excess funds, for distributions to primary PSAPs.

(c)        Report.  In February of each odd‑numbered year, the 911 Board must report to the Joint Legislative Commission on Governmental Operations, the Revenue Laws Study Committee, and the Joint Legislative Utility Review Committee. The report must contain complete information regarding receipts and expenditures of all funds received by the 911 Board during the period covered by the report, the status of the 911 system in North Carolina at the time of the report, and the results of any investigations by the Board of PSAPs that have been completed during the period covered by the report.

(d)        Nature of Revenue.  The General Assembly finds that distributions of revenue from the 911 Fund are not State expenditures for the purpose of Section 5(3) of Article III of the North Carolina Constitution. Therefore, the Governor may not reduce or withhold revenue in the 911 Fund.  (2007‑383, s. 1(a); 2008‑134, s. 1(a).)



§ 62A-45. Fund distribution to CMRS providers.

§ 62A‑45.  Fund distribution to CMRS providers.

(a)        Distribution.  CMRS providers are eligible for reimbursement from the 911 Fund for the actual costs incurred by the CMRS providers in complying with the requirements of enhanced 911 service. Costs of complying include costs incurred for designing, upgrading, purchasing, leasing, programming, installing, testing, or maintaining all necessary data, hardware, and software required to provide service as well as the recurring and nonrecurring costs of providing the service. To obtain reimbursement, a CMRS provider must comply with all of the following:

(1)        Invoices must be sworn.

(2)        All costs and expenses must be commercially reasonable.

(3)        All invoices for reimbursement must be related to compliance with the requirements of enhanced 911 service.

(4)        Prior approval must be obtained from the 911 Board for all invoices for payment of costs that exceed the lesser of:

a.         One hundred percent (100%) of the eligible costs allowed under this section.

b.         One hundred twenty‑five percent (125%) of the service charges remitted to the 911 Board by the CMRS provider.

(b)        Payment Carryforward.  If the total amount of invoices submitted to the 911 Board and approved for payment in a month exceeds the amount available from the 911 Fund for reimbursements to CMRS providers, the amount payable to each CMRS provider is reduced proportionately so that the amount paid does not exceed the amount available for payment. The balance of the payment is deferred to the following month. A deferred payment accrues interest at a rate equal to the rate earned by the 911 Fund until it is paid.

(c)        Grant Reallocation.  If the amount of reimbursements to CMRS providers approved by the 911 Board for a fiscal year is less than the amount of funds allocated for reimbursements to CMRS providers for that fiscal year, the 911 Board may reallocate part or all of the excess amount to the PSAP Grant Account established under G.S. 62A‑47. The 911 Board may reallocate funds under this subsection only once each calendar year and may do so only within the three‑month period that follows the end of the fiscal year. If the 911 Board reallocates more than three million dollars ($3,000,000) to the PSAP Grant Account in a calendar year, it must consider reducing the amount of the service charge in G.S. 62A‑44 to reflect more accurately the underlying costs of providing 911 system services.

The 911 Board must make the following findings before it reallocates funds to the PSAP Grant Account:

(1)        There is a critical need for additional funding for PSAPs in rural or high‑cost areas to ensure that enhanced 911 service is deployed throughout the State.

(2)        The reallocation will not impair cost recovery by CMRS providers.

(3)        The reallocation will not result in the insolvency of the 911 Fund. (2007‑383, s. 1(a).)



§ 62A-46. Fund distribution to PSAPs.

§ 62A‑46.  Fund distribution to PSAPs.

(a)        Monthly Distribution.  The 911 Board must make monthly distributions to primary PSAPs from the amount allocated to the 911 Fund for PSAPs. The amount to be distributed to each primary PSAP is the sum of the following:

(1)        The PSAP's base amount.  The PSAP's base amount is the amount the PSAP received in the fiscal year ending June 30, 2007, and deposited in the Emergency Telephone System Fund of its local governing entity, as reported to the State Treasurer's Office, Local Government Division.

(2)        The PSAP's per capita amount.  The PSAP's per capita amount is the PSAP's per capita share of the amount designated by the Board under subsection (b) of this section for the per capita distribution. The 911 Board must use the most recent population estimates certified by the State Budget Officer in making the per capita distribution under this subdivision. A PSAP is not eligible for a distribution under this subdivision unless it provides enhanced 911 service.

(b)        Percentage Designations.  The 911 Board must determine how revenue that is allocated to the 911 Fund for distribution to primary PSAPs and is not needed to make the base amount distribution required by subdivision (a)(1) of this section is to be used. The 911 Board must designate a percentage of the remaining funds to be distributed to primary PSAPs on a per capita basis and a percentage to be allocated to the PSAP Grant Account established in G.S. 62A‑47. If the 911 Board does not designate an amount to be allocated to the PSAP Grant Account, the 911 Board must distribute all of the remaining funds on a per capita basis. The 911 Board may not change the percentage designation more than once each fiscal year.

(c)        Use of Funds.  A PSAP that receives a distribution from the 911 Fund may not use the amount received to pay for the lease or purchase of real estate, cosmetic remodeling of emergency dispatch centers, hiring or compensating telecommunicators, or the purchase of mobile communications vehicles, ambulances, fire engines, or other emergency vehicles. Distributions received by a PSAP may be used only to pay for the following:

(1)        The lease, purchase, or maintenance of emergency telephone equipment, including necessary computer hardware, software, and database provisioning, addressing, and nonrecurring costs of establishing a 911 system.

(2)        Expenditures for in‑State training of 911 personnel regarding the maintenance and operation of the 911 system. Allowable training expenses include the cost of transportation, lodging, instructors, certifications, improvement programs, quality assurance training, and training associated with call taking, and emergency medical, fire, or law enforcement procedures. Training outside the State is not an eligible expenditure unless the training is unavailable in the State or the PSAP documents that the training costs are less if received out‑of‑state. Training specific to the receipt of 911 calls is allowed only for intake and related call taking quality assurance and improvement. Instructor certification costs and course required prerequisites, including physicals, psychological exams, and drug testing, are not allowable expenditures.

(3)        Charges associated with the service supplier's 911 service and other service supplier recurring charges. The PSAP providing 911 service is responsible to the voice communications service provider for all 911 installation, service, equipment, operation, and maintenance charges owed to the voice communications service provider. A PSAP may contract with a voice communications service provider on terms agreed to by the PSAP and the provider.

(d)        Local Fund.  The fiscal officer of a PSAP to whom a distribution is made under this section must deposit the funds in a special revenue fund, as defined in G.S. 159‑26(b)(2), designated as the Emergency Telephone System Fund. The fiscal officer may invest money in the Fund in the same manner that other money of the local government may be invested. Income earned from the invested money in the Emergency Telephone System Fund must be credited to the Fund. Revenue deposited into the Fund must be used only as permitted in this section.

(e)        Compliance.  A PSAP, or the governing entity of a PSAP, must comply with all of the following in order to receive a distribution under this section:

(1)        A county or municipality that has one or more PSAPs must submit in writing to the 911 Board information that identifies the PSAPs in the manner required by the FCC Order.

(2)        A participating PSAP must annually submit to the 911 Board a copy of its governing agency's proposed or approved budget detailing the revenues and expenditures associated with the operation of the PSAP. The PSAP budget must identify revenues and expenditures for eligible expense reimbursements as provided in this Article and rules adopted by the 911 Board.

(3)        A PSAP must be included in its governing entity's annual audit required under the Local Government Budget and Fiscal Control Act. The Local Government Commission must provide a copy of each audit of a local government entity with a participating PSAP to the 911 Board.

(4)        A PSAP must comply with all requests by the 911 Board for financial information related to the operation of the PSAP.

(f)         Application to Cherokees.  The Eastern Band of Cherokee Indians is an eligible PSAP. The Tribal Council of the Eastern Band is the local governing entity of the Eastern Band for purposes of this section. The Tribal Council must give the 911 Board information adequate to determine the Eastern Band's base amount. The 911 Board must use the most recent federal census estimate of the population living on the Qualla Boundary to determine the per capita distribution amount.  (2007‑383, s. 1(a); 2008‑134, ss. 1(b), (c).)



§ 62A-47. PSAP Grant Account.

§ 62A‑47.  PSAP Grant Account.

(a)        Account Established.  A PSAP Grant Account is established within the 911 Fund for the purpose of making grants to PSAPs in rural and other high‑cost areas. The Account consists of revenue allocated by the 911 Board under G.S. 62A‑45(c) and G.S. 62A‑46.

(b)        Application.  A PSAP may apply to the 911 Board for a grant from the PSAP Grant Account. An application must be submitted in the manner prescribed by the 911 Board. The 911 Board may approve a grant application and enter into a grant agreement with a PSAP if it determines all of the following:

(1)        The costs estimated in the application are reasonable and have been or will be incurred for the purpose of promoting a cost‑effective and efficient 911 system.

(2)        The expenses to be incurred by the applicant are consistent with the 911 State Plan.

(3)        There are sufficient funds available in the fiscal year in which the grant funds will be distributed.

(4)        The costs are authorized PSAP costs under G.S. 62A‑46(c).

(c)        Agreement.  A grant agreement between the 911 Board and a PSAP must include the purpose of the grant, the time frame for implementing the project or program funded by the grant, the amount of the grant, and a provision for repaying grant funds if the PSAP fails to comply with any of the terms of the grant. The amount of the grant may vary among grantees. If the grant is intended to promote the deployment of enhanced 911 service in a rural area of the State, the grant agreement must specify how the funds will assist with this goal. The 911 Board must publish one or more notices each fiscal year advertising the availability of grants from the PSAP Grant Account and detailing the application process, including the deadline for submitting applications, any required documents specifying costs, either incurred or anticipated, and evidence demonstrating the need for the grant. Any grant funds awarded to PSAPs under this section are in addition to any funds reimbursed under G.S. 62A‑46. (2007‑383, s. 1(a).)



§ 62A-48. Recovery of unauthorized use of funds.

§ 62A‑48.  Recovery of unauthorized use of funds.

The 911 Board must give written notice of violation to any voice communications service provider or PSAP found by the 911 Board to be using monies from the 911 Fund for purposes not authorized by this Article. Upon receipt of notice, the voice communications service provider or PSAP must cease making any unauthorized expenditures. The voice communications service provider or PSAP may petition the 911 Board for a hearing on the question of whether the expenditures were unauthorized, and the 911 Board must grant the request within a reasonable period of time. If, after the hearing, the 911 Board concludes the expenditures were in fact unauthorized, the 911 Board may require the voice communications service provider or PSAP to refund the monies improperly spent within 90 days. Money received under this section must be credited to the 911 Fund. If a voice communications service provider or PSAP does not cease making unauthorized expenditures or refuses to refund improperly spent money, the 911 Board must suspend funding to the provider or PSAP until corrective action is taken. (2007‑383, s. 1(a).)



§ 62A-49. Conditions for providing enhanced 911 service.

§ 62A‑49.  Conditions for providing enhanced 911 service.

In accordance with the FCC Order, no CMRS provider is required to provide enhanced 911 service until all of the following conditions are met:

(1)        The provider receives a request for the service from the administrator of a PSAP that is capable of receiving and utilizing the data elements associated with the service.

(2)        Funds for reimbursement of the CMRS provider's costs are available pursuant to G.S. 62A‑45.

(3)        The local exchange carrier is able to support the requirements of enhanced 911 service. (2007‑383, s. 1(a).)



§ 62A-50. Audit.

§ 62A‑50.  Audit.

The State Auditor may perform audits of the 911 Board pursuant to Article 5A of Chapter 147 of the General Statutes to ensure that funds in the 911 Fund are being managed in accordance with the provisions of this Article. The State Auditor must perform an audit of the 911 Board at least every two years. The 911 Board must reimburse the State Auditor for the cost of an audit of the 911 Board. (2007‑383, s. 1(a).)



§ 62A-51. Subscriber records.

§ 62A‑51.  Subscriber records.

Each CMRS provider must provide its 10,000 number groups to a PSAP upon request. This information remains the property of the disclosing CMRS provider and must be used only in providing emergency response services to 911 calls. CMRS voice communications service provider connection information obtained by PSAP personnel for public safety purposes is not public information under Chapter 132 of the General Statutes. No person may disclose or use, for any purpose other than the 911 system, information contained in the database of the telephone network portion of a 911 system. (2007‑383, s. 1(a).)



§ 62A-52. Proprietary information.

§ 62A‑52.  Proprietary information.

All proprietary information submitted to the 911 Board or the State Auditor is confidential. Proprietary information submitted pursuant to this Article is not subject to disclosure under Chapter 132 of the General Statutes, and it may not be released to any person other than to the submitting CMRS voice communications service provider, the 911 Board, and the State Auditor without the express permission of the submitting CMRS voice communications service provider. Proprietary information is considered a trade secret under the Trade Secrets Protection Act, Article 24 of Chapter 66 of the General Statutes. General information collected by the 911 Board or the State Auditor may be released or published only in aggregate amounts that do not identify or allow identification of numbers of subscribers or revenues attributable to an individual CMRS voice communications service provider. (2007‑383, s. 1(a).)



§ 62A-53. Limitation of liability.

§ 62A‑53.  Limitation of liability.

Except in cases of wanton or willful misconduct, a voice communications service provider and its employees, directors, officers, and agents are not liable for any damages in a civil action resulting from death or injury to any person or from damage to property incurred by any person in connection with developing, adopting, implementing, maintaining, or operating the 911 system or in complying with emergency‑related information requests from State or local government officials. This section does not apply to actions arising out of the operation or ownership of a motor vehicle. (2007‑383, s. 1(a).)



§ 62A-54: Reserved for future codification purposes.

§ 62A‑54: Reserved for future codification purposes.



§ 62A-55: Reserved for future codification purposes.

§ 62A‑55: Reserved for future codification purposes.



§ 62A-56: Reserved for future codification purposes.

§ 62A‑56: Reserved for future codification purposes.



§ 62A-57: Reserved for future codification purposes.

§ 62A‑57: Reserved for future codification purposes.



§ 62A-58: Reserved for future codification purposes.

§ 62A‑58: Reserved for future codification purposes.






Chapter 63 - Aeronautics.

§ 63-1. Definitions; singular and plural.

Chapter 63.

Aeronautics.

Article 1.

Municipal Airports.

§ 63‑1.  Definitions; singular and plural.

(a)        Definitions.  For the purpose of this Chapter the following words, terms, and phrases shall have the meanings herein given, unless otherwise specifically defined, or unless another intention clearly appears, or the context otherwise requires:

(1)        "Aeronautics" means transportation by aircraft; the operation, construction, repair, or maintenance of aircraft, aircraft power plants and accessories, including the repair, packing, and maintenance of parachutes; the design, establishment, construction, extension, operation, improvement, repair, or maintenance of airports, restricted landing areas, or other air navigation facilities, and air instruction.

(2)        "Aeronautics instructor" means any individual engaged in giving instruction or offering to give instruction in aeronautics, either in flying or ground subjects, or both, for hire or reward, without advertising such occupation, without calling his facilities an "air school" or anything equivalent thereto, and without employing or using other instructors. It does not include any instructor in any public school or university of this State, or any institution of higher learning duly accredited and approved for carrying on collegiate work, while engaged in his duties as such instructor.

(3)        "Aircraft" means any contrivance now known, or hereafter invented, used or designed for navigation of or flight in the air.

(4)        "Air instruction" means the imparting of aeronautical information by any aeronautics instructor or in or by any air school or flying club.

(5)        "Airman" means any individual who engages, as the person in command, or as pilot, mechanic, or member of the crew, in the navigation of aircraft while underway and (excepting individuals employed outside the United States, any individual employed by a manufacturer of aircraft, aircraft engines, propellers, or appliances to perform duties as inspector or mechanic in connection therewith, and any individual performing inspection or mechanical duties in connection with aircraft owned or operated by him) any individual who is directly in charge of the inspection, maintenance, overhauling, or repair of aircraft engines, propellers, or appliances; and any individual who serves in the capacity of aircraft dispatcher or air traffic control tower operator.

(6)        "Air navigation" means the operation or navigation of aircraft in the air space over this State, or upon any airport or restricted landing area within this State.

(7)        "Air navigation facility" means any facility other than one owned or controlled by the federal government, used in, available for use in, or designed for use in aid of air navigation, including airports, restricted landing areas, and any structures, mechanisms, lights, beacons, marks, communicating systems, or other instrumentalities or devices used or useful as an aid, or constituting an advantage or convenience to the safe taking off, navigation, and landing of aircraft, or the safe and efficient operation or maintenance of an airport or restricted landing area, and any combination of any or all of such facilities.

(8)        "Airport" means any area of land or water, except a restricted landing area, which is designed for the landing and take off of aircraft, whether or not facilities are provided for the shelter, servicing, or repair of aircraft, or for receiving or discharging passengers or cargo, and all  appurtenant areas used or suitable for airport buildings or other airport facilities, and all appurtenant rights‑of‑way,  whether heretofore or hereafter established.

(9)        "Airport hazard" means any structure, object of natural growth, or use of land, which obstructs the air space required for the flight of aircraft in landing or taking off at any airport or restricted landing area or is otherwise hazardous to such landing or taking off.

(10)      "Airport protection privileges" means easements through, or other interests in, air space over land or water, interests in airport hazards outside the boundaries of airports or restricted landing areas, and other protection privileges, the acquisition or control of which is necessary to insure safe approaches to the landing areas of airports and restricted landing areas and the safe and efficient operation thereof.

(11)      "Air school" means any person engaged in giving or offering to give instruction in aeronautics, either in flying or ground subjects, or both, for or without hire or reward, and advertising, representing, or holding himself out as giving or offering to give such instruction. It does not include any public school or university of this State, or any institution of higher learning duly accredited and approved for carrying on collegiate work.

(12)      "Civil aircraft" means any aircraft other than a public aircraft.

(13)      "Flying club" means any person other than an individual which, neither for profit nor reward, owns, leases, or uses one or more aircraft for the purpose of instruction or pleasure, or both.

(14)      "Municipality" means any county, city, or town of this State, and any other political subdivision, public corporation, authority, or district in this State, which is or may be authorized by law to acquire, establish, construct, maintain, improve, and operate airports and other air navigation facilities.

(15)      "Navigable air space" means air space above the minimum altitudes of flight prescribed by the laws of this State, or by regulations of the Commission consistent therewith.

(16)      "Operation of aircraft" or "operation aircraft" means the use of aircraft for the purpose of air navigation and includes the navigation or piloting of aircraft. Any person who causes or authorizes the operation of aircraft, whether with or without the right of legal control (in the capacity of owner, lessee, or otherwise) of the aircraft, shall be deemed to be engaged in the operation of aircraft within the  meaning of the statutes of this State.

(17)      "Person" means any individual, firm, partnership, corporation, company, association, joint stock association, or body politic; and includes any trustee, receiver, assignee, or other similar representative thereof.

(18)      "Public aircraft" means an aircraft used exclusively in the  service of any government or of any political subdivision thereof, including the government of any state, territory, or possession of the United States, or the District of Columbia, but not including any government owned aircraft engaged in carrying persons or property for commercial purposes.

(19)      "Restricted area" means any area of land, water, or both, which is used or is made available for the landing and take off of aircraft, the use of which shall, except in case of emergency, be only as provided from time to time by the Commission.

(20)      "State" or "this State" means the State of North Carolina.

(21)      "State airway" means a route in the navigable air space over and above the lands or water of this State designated by the Commission as a route suitable for air navigation.

(b)        Singular and Plural.  The singular shall include the plural, and the plural the singular. (1945, c. 490, s. 1; 1949, c. 865, s. 3; 1971, c. 936, s. 2.)



§ 63-2. Cities and towns authorized to establish airports.

§ 63‑2.  Cities and towns authorized to establish airports.

The governing body of any city or town in this State is hereby authorized to acquire, establish, construct, own, control, lease, equip, improve, maintain, operate, and regulate airports or landing fields for the use of airplanes and other aircraft, either within or without the limits of such cities and towns and may use for such purpose or purposes any property suitable therefor that is now or may at any time hereafter be owned or controlled by such city or town. (1929, c. 87, s. 2.)



§ 63-3. Counties authorized to establish airports.

§ 63‑3.  Counties authorized to establish airports.

The governing body of any county in this State is hereby authorized to acquire, establish, construct, own, control, lease, equip, improve, maintain, operate, and regulate airports or landing fields for the use of airplanes and other aircraft within or without the limits of such counties, and may use for such purpose or purposes  any property suitable therefor that is now or may at any time hereafter be owned or controlled by such county. (1929, c. 87, s. 3.)



§ 63-4. Joint airports established by cities, towns and counties.

§ 63‑4.  Joint airports established by cities, towns and counties.

The governing bodies of any city, town and county in this State are hereby authorized to jointly acquire, establish, construct, own, control, lease, equip, improve, maintain, operate, and regulate airports or landing fields for the use of airplanes and other aircraft within or without the limits of such cities, towns and counties, and may use for such purpose or purposes any property suitable therefor that is now or may at any time hereafter be jointly owned or controlled by such city, town and county. (1929, c. 87, s. 4.)



§ 63-5. Airport declared public purpose; eminent domain.

§ 63‑5.  Airport declared public purpose; eminent domain.

Any lands acquired, owned, controlled, or occupied by such cities, towns, and/or counties, for the purposes enumerated in G.S. 63‑2, 63‑3 and 63‑4, shall and are hereby declared to be acquired, owned, controlled and occupied for a public purpose, and such cities, towns and/or counties shall have the right to acquire property for such purpose or purposes under the power of eminent domain as and for a public purpose. (1929, c. 87, s. 5.)



§ 63-6. Acquisition of sites; appropriation of moneys.

§ 63‑6.  Acquisition of sites; appropriation of moneys.

Private property needed by a city, town and/or county for an airport or landing field may be acquired by gift or devise or shall be acquired by purchase if the city, town and/or county is or are able to agree with the owners on the terms thereof, and otherwise by condemnation, in the manner provided by Chapter 40A. The purchase price, or award for property acquired for an airport or landing field  may be paid for by appropriation of moneys available therefor, or wholly or partly from the proceeds of the sale of bonds of the city, town and/or county, as the governing body and/or bodies of such city,  town and/or county shall determine. (1929, c. 87, s. 6; 1981, c. 919,  s. 7.)



§ 63-7. Airports already established declared public charge; regulations and fees for use of.

§ 63‑7.  Airports already established declared public charge; regulations and fees for use of.

The governing body or bodies of a city, town and/or county which has or have established an airport or landing field, and acquired, leased, or set apart real property for such purpose, may construct, improve, equip, maintain, and operate the same. The expenses of such construction, improvement, maintenance, and operation shall be a city, town and/or county charge as the case may be. The governing body or bodies of a city, town and/or county may adopt regulations and establish fees or charges for the use of such airport  or landing field. (1929, c. 87, s. 7.)



§ 63-8. Appropriations.

§ 63‑8.  Appropriations.

The governing body or bodies of a city, town and/or county to which this Article is applicable, having power to appropriate, individually or jointly, money therein, are hereby authorized to annually appropriate and cause to be raised by taxation in such city, town and/or county or to use from the net proceeds derived from the operation, by such city, town or county, of any public utility a sum sufficient to carry out the provisions of this Article in such proportion and upon such pro‑rata basis as may be determined upon by a joint board to be appointed by and from the governing body or bodies of the city, town and/or the county or individually as the case may be. Provided, nothing herein shall be construed to permit the governing bodies of any county, city or town to issue bonds under the  provisions of this Article without a vote of the people. (1929, c. 87, s. 8.)



§ 63-8.1. Repealed by Session Laws 1973, c. 803, s. 3.

§ 63‑8.1.  Repealed by Session Laws 1973, c. 803, s. 3.



§ 63-9. Partial invalidity.

§ 63‑9.  Partial invalidity.

If any part or parts of this Article shall be held to be unconstitutional, such unconstitutionality shall not affect the validity of the remaining parts of this Article. The General Assembly expressly declares that it would have passed the remaining parts of this Article, if it had known that such part or parts thereof would be declared unconstitutional. (1929, c. 87, s. 9.)



§ 63-10. Repealed by Session Laws 1971, c. 936, s. 1.

Article 2.

State Regulation.

§ 63‑10.  Repealed by Session Laws 1971, c. 936, s. 1.



§ 63-11. Sovereignty in space.

§ 63‑11.  Sovereignty in space.

Sovereignty in space above the lands and waters of this State is declared to rest in the State, except where granted to and assumed by the United States. (1929, c. 190, s. 2.)



§ 63-12. Ownership of space.

§ 63‑12.  Ownership of space.

The ownership of the space above the lands and waters of this State is declared to be vested in the several owners of the surface beneath, subject to the right of flight described in G.S. 63‑ 13. (1929, c. 190, s. 3.)



§ 63-13. Lawfulness of flight.

§ 63‑13.  Lawfulness of flight.

Flight in aircraft over the lands and waters of this State is lawful, unless at such a low altitude as to interfere with the then existing use to which the land or water, or the space over the land or water, is put by the owner, or unless so conducted as to be injurious to the health and happiness, or imminently dangerous to persons or property lawfully on the land or water beneath. The landing of an aircraft on the lands or waters of another, without his consent, is unlawful, except in the case of a forced landing. For damages caused by a forced landing, however, the owner or lessee of the aircraft or the aeronaut shall be liable as provided in G.S. 63‑14. (1929, c. 190, s. 4; 1947, c. 1001, s. 1.)



§ 63-14. Repealed by Session Laws 1947, c. 1069, s. 3.

§ 63‑14.  Repealed by Session Laws 1947, c. 1069, s. 3.



§ 63-15. Collision of aircraft.

§ 63‑15.  Collision of aircraft.

The liability of the owners of one aircraft to the owner of another aircraft, or to aeronauts or passengers on either aircraft, for damages caused by collision on land or in the air shall be determined by the rules of law applicable to torts on land. (1929, c. 190, s. 6.)



§ 63-16. Jurisdiction over crimes and torts.

§ 63‑16.  Jurisdiction over crimes and torts.

All crimes, torts, and other wrongs committed by or against an airman or passenger while in flight over this State shall be governed by the laws of this State; and the question whether damage occasioned by or to an aircraft while in flight over this State constitutes a tort, crime or other wrong by or against the owner of such aircraft shall be determined by the laws of this State. (1929, c. 190, s. 7; 1971, c. 936, s. 3.)



§ 63-17. Jurisdiction over contracts.

§ 63‑17.  Jurisdiction over contracts.

All contractual and other legal relations entered into by airmen or passengers while in flight over this State shall have the same effect as if entered into on the land or water beneath. (1929, c. 190, s. 8; 1971, c. 936, s. 3.)



§ 63-18. Dangerous flying a misdemeanor.

§ 63‑18.  Dangerous flying a misdemeanor.

Any airman or passenger who, while in flight over a thickly inhabited area or over a public gathering within this State, shall engage in trick or acrobatic flying, or in any acrobatic feat, or shall except while in landing or taking off, fly at such a low level as to disturb the public peace or the rights of private persons in the enjoyment of their homes, or injure the health, or endanger the persons or property on the surface beneath, or drop any object except loose water or loose sand ballast, shall be guilty of a Class 1 misdemeanor. (1929, c. 190, s. 9; 1947, c. 1001, s. 2; 1971, c. 936, s. 3; 1993, c. 539, s. 493; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 63-19. Repealed by Session Laws 1943, c. 543.

§ 63‑19.  Repealed by Session Laws 1943, c. 543.



§ 63-20. Qualifications of operator; federal license.

§ 63‑20.  Qualifications of operator; federal license.

The public safety requiring, and the advantages of uniform  regulation making it desirable, in the interest of aeronautical progress, that a person engaging within this State in operating aircraft, in any form of aerial navigation for which a license to operate aircraft issued by the United States government would then be required if such aerial navigation were interstate, should have the qualifications necessary for obtaining and holding such a license, it  shall be unlawful for any person to engage in operating aircraft within the State, in any such form of aerial navigation, unless he have such federal license. (1929, c. 190, s. 11.)



§ 63-21. Possession and exhibition of license certificate.

§ 63‑21.  Possession and exhibition of license certificate.

The certificate of the license, herein required, shall be kept in the personal possession of the licensee when he is operating aircraft within this State and must be presented for inspection upon the demand of any passenger, any peace officer of this State, or any official, manager or person in charge of any airport or landing field  in this State upon which he shall land. (1929, c. 190, s. 12.)



§ 63-22. Aircraft; construction, design and airworthiness; federal registration.

§ 63‑22.  Aircraft; construction, design and airworthiness; federal registration.

The public safety requiring, and the advantages of uniform  regulation making it desirable, in the interest of aeronautical progress, that aircraft to be operated within this State should conform, with respect to design, construction and airworthiness, to standards then prescribed by the United States government with respect to aerial navigation of aircraft subject to its jurisdiction, it shall be unlawful for any person to operate an aircraft within this State unless it is registered pursuant to the lawful rules and regulations of the United States government then in force, if the circumstances of such aerial navigation are of a character that such registration would be required in the case of interstate aerial navigation. (1929, c. 190, s. 13.)



§ 63-23. Penalties.

§ 63‑23.  Penalties.

A person who violates any provision of G.S. 63‑20, 63‑21 or 63‑22 of this Article shall be guilty of a Class 2 misdemeanor; provided, however, that acts or omissions made unlawful by G.S. 63‑20, 63‑21 or 63‑22 of this Article shall not be deemed to include any act or omission which violates the laws or lawful regulations of the United States. (1929, c. 190, s. 14; 1993, c. 539, s. 494; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 63-24. Jurisdiction of State over crimes and torts retained.

§ 63‑24.  Jurisdiction of State over crimes and torts retained.

Provided that this Article shall not be construed as a waiver of jurisdiction of the courts of the State of North Carolina over any crime or tort committed within the State of North Carolina, and provided, further, that the General Assembly of North Carolina may at any time amend, regulate or control any of the powers which may be assumed by the United States Department of Commerce under this Article. (1929, c. 190, s. 15.)



§ 63-25. Taking of aircraft made crime of larceny.

Article 3.

Stealing, Tampering with, or Operating Aircraft While Intoxicated.

§ 63‑25.  Taking of aircraft made crime of larceny.

Any person who, under circumstances not constituting larceny shall, without the consent of the owner, take, use or operate or cause to be taken, used or operated, an airplane or other aircraft or its equipment, for his own profit, purpose or pleasure, steals the same, is guilty of a Class H felony. (1929, c. 90, s. 1; 1993, c. 539, s. 1278; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 63-26. Tampering with aircraft made crime.

§ 63‑26.  Tampering with aircraft made crime.

Any person who shall, without the consent of the owner, go upon or enter, tamper with or in any way damage or injure any airplane or other aircraft, or any personal property under the control of or being used by any public or private airport or aircraft landing facility shall be guilty of a Class 1 misdemeanor, and the showing of willful or malicious intent shall not be necessary to sustain a conviction hereunder. (1929, c. 90, s. 2; 1987, c. 818, s. 3; 1993, c. 539, s. 495; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 63-26.1. Trespass upon airport property made a crime.

§ 63‑26.1.  Trespass upon airport property made a crime.

(a)        It shall be unlawful for any person to trespass upon airport property.  For purposes of this section "airport property" means property that is under the control of or is being used by any public or private airport or aircraft landing facility.

(b)        A person commits the offense of trespass upon airport property if, without authorization, he enters or remains on airport property that is so enclosed or posted or secured as to demonstrate clearly an intent to keep out intruders.  Violation of this section is a Class 2 misdemeanor. (1987, c. 818, s. 4; 1993, c. 539, s. 496; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 63-27. Operation of aircraft while impaired.

§ 63‑27.  Operation of aircraft while impaired.

(a)        Offense.  A person commits the offense of operation of an aircraft while impaired if he operates an aircraft, whether on the ground or in the air or on water, within this State:

(1)        While under the influence of an impairing substance; or

(2)        After having consumed sufficient alcohol that he has, at any relevant time after the operating of an aircraft, an alcohol concentration of 0.04 or more.

The relevant definitions contained in G.S. 20‑4.01 shall apply to this section.

(b)        Defense precluded.  The fact that a person charged with violating this section is or has been legally entitled to use alcohol or a drug is not a defense to a charge under this section.

(c)        Pleading.  In any prosecution for operating an aircraft while impaired, the pleading is sufficient if it states the time and place of the alleged offense in the usual form and charges that the defendant operated the aircraft within this State while subject to an impairing substance.

(d)        Chemical Analysis.  Any person who operates an airplane or other aircraft, whether on the ground or in the air or on the water within the territorial limits of this State gives consent to chemical analysis if he is charged with the offense of operating an aircraft while impaired.  The charging officer must designate the type of chemical analysis to be administered, and it may be administered when he has reasonable grounds to believe that the person charged has committed the specified crime.  The chemical analysis shall be performed pursuant to the procedures established under Chapter 20 of the General Statutes applying to motor vehicle violations with the exception that if the person charged refuses to be tested, the charging officer shall, in writing, notify the local office of the Federal Aviation Administration of the individual's refusal.  The results of any chemical tests administered pursuant to this section will be admissible into evidence at trial on the offense charged and a written report of the test results shall be made available to the local office of the Federal Aviation Administration.

(e)        Punishment.  A person violating this section shall be guilty of a Class 1 misdemeanor.  Provided, however, for a second and all subsequent convictions of this section, a person shall be guilty of a Class I felony. (1929, c. 90, s. 3; 1953, c. 675, s. 8; 1987, c. 818, s. 1; 1993, c. 539, ss. 497, 1279; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 63-28. Infliction of serious bodily injury by operation of an aircraft while impaired.

§ 63‑28.  Infliction of serious bodily injury by operation of an aircraft while impaired.

(a)        Offense.  A person commits the offense of infliction of serious bodily injury by operation of an aircraft while impaired if, while in violation of G.S. 63‑27, he does serious bodily injury to another.

(b)        Defense precluded.  The fact that a person charged with violating this section is or has been legally entitled to use alcohol or a drug is not a defense to a charge under this section.

(c)        Pleading.  In any prosecution for infliction of serious bodily injury by operation of an aircraft while impaired, the pleading is sufficient if it states the time and place of the alleged offense in the usual form and charges that the defendant did serious bodily injury to another while operating an aircraft within this State while subject to an impairing substance.

(d)        Punishment.  Violation of this section is a Class F felony. (1929, c. 90, s. 4; 1953, c. 675, s. 9; 1987, c. 818, s. 2; 1993, c. 539, s. 1280; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 63-29: Repealed by Session Laws 1971, c. 936, s. 1.

Article 4.

Model Airport Zoning Act.

§ 63‑29:  Repealed by Session Laws 1971, c.  936, s. 1.



§ 63-30. Airport hazards not in public interest.

§ 63‑30.  Airport hazards not in public interest.

It is hereby found and declared that an airport hazard endangers the lives and property of users of the airport and of occupants of land in its vicinity, and also, if of the obstruction type, in effect reduces the size of the area available for the landing, taking off and maneuvering of aircraft, thus tending to destroy or impair the utility of the airport and the public investment therein, and is therefore not in the interest of the public health, public safety, or general welfare. (1941, c. 250, s. 2.)



§ 63-31. Adoption of airport zoning regulations.

§ 63‑31.  Adoption of airport zoning regulations.

(a)        Every political subdivision may adopt, administer, and enforce, under the police power and in the manner and upon the conditions hereinafter prescribed, airport zoning regulations, which regulations shall divide the area surrounding any airport within the jurisdiction of said political subdivision into zones, and, within such zones, specify the land uses permitted, and regulate and restrict the height to which structures and trees may be erected or allowed to grow.  In adopting or revising any such zoning regulations, the political subdivision shall consider, among other things, the character of the flying operations expected to be conducted at the airport, the nature of the terrain, the height of existing structures and trees above the level of the airport, the possibility of lowering or removing existing obstructions, and the views of the agency of the federal government charged with the fostering of civil aeronautics, as to the aerial approaches necessary to safe flying operations at the airport.

(b)        In the event that a political subdivision has adopted, or hereafter adopts, a general zoning ordinance regulating, among other things, the height of buildings, any airport zoning regulations adopted for the same area or portion thereof under this Article may be incorporated in and made a part of such general zoning regulations, and be administered and enforced in connection therewith, but such general zoning regulations shall not limit the effectiveness or scope of the regulations adopted under this Article.

(c)        Any two or more political subdivisions may agree, by ordinance duly adopted, to create a joint board and delegate to said board the powers herein conferred to promulgate, administer and enforce airport zoning regulations to protect the aerial approaches of any airport located within the corporate limits of any one or more of said political subdivisions.  Such joint board shall have as members two representatives appointed by the chief executive officer of each political subdivision participating in the creation of said board and a chairman elected by a majority of the members so appointed.

(d)        The jurisdiction of each political subdivision is hereby extended to the promulgating, adopting, administering and enforcement of airport zoning regulations to protect the approaches of any airport or landing field which is owned by said political subdivision, although the area affected by the zoning regulations may be located outside the corporate limits of said political subdivision.  In case of conflict with any airport zoning or other regulations promulgated by any political subdivision, the regulations adopted pursuant to this section shall prevail.

(e)        All airport zoning regulations adopted under this Article shall be reasonable, and none shall require the removal, lowering, or other change or alteration of any structure or tree not conforming to the regulations when adopted or amended, or otherwise interfere with the continuance of any nonconforming use, except as provided in G.S. 63‑32, subsection (a).

(f)         A political subdivision may not adopt an airport zoning regulation in violation of G.S. 63A‑18. (1941, c. 250, s. 3; 1945, cc. 300, 635; 1991, c. 749, s. 3.)



§ 63-32. Permits, new structures, etc., and variances.

§ 63‑32.  Permits, new structures, etc., and variances.

(a)        Permits.  Where advisable to facilitate the enforcement of zoning regulations adopted pursuant to this Article, a system may be established by any political subdivision for the granting of permits to establish or construct new structures and other uses and to replace existing structures and other uses or make substantial changes therein or substantial repairs thereof. In any event, before any nonconforming structure or tree may be replaced, substantially altered or repaired, rebuilt, allowed to grow higher, or replanted, a permit must be secured from the administrative agency authorized to administer and enforce the regulations, authorizing such replacement, change or repair. No such permit shall be granted that would allow the structure or tree in question to be made higher or become a greater hazard to air navigation than it was when the applicable regulation was adopted; and whenever the administrative agency determines that a nonconforming structure or tree has been abandoned or more than eighty percent (80%) torn down, destroyed, deteriorated, or decayed: (i) no permit shall be granted that would allow said structure or tree to exceed the applicable height limit or  otherwise deviate from the zoning regulations; and (ii) whether application is made for a permit under this paragraph or not, the said agency may by appropriate action compel the owner of the nonconforming structure or tree, at his own expense, to lower, remove, reconstruct, or equip such object as may be necessary to conform to the regulations or, if the owner of the nonconforming structure or tree shall neglect or refuse to comply with such order for 10 days after notice thereof, the said agency may proceed to have the object so lowered, removed, reconstructed, or equipped. Except as indicated, all applications for permits for replacement, change or repair of nonconforming uses shall be granted.

(b)        Variances.  Any person desiring to erect any structures, or increase the height of any structure, or permit the growth of any tree, or otherwise use his property, in violation of airport zoning regulations adopted under this Article, may apply to the board of appeals, as provided in G.S. 63‑33, subsection (c), for a variance from the zoning regulations in question. Such variances shall be allowed where a literal application or enforcement of the regulations would result in practical difficulty or unnecessary hardship and the relief granted would not be contrary to the public interest but do substantial justice and be in accordance with the spirit of the regulations and this Article.

(c)        Obstruction Marking and Lighting.  In granting any permit or variance under this section, the administrative agency or board of appeals may, if it deems such action advisable to effectuate the purposes of this Article and reasonable in the circumstances, so condition such permit or variance as to require the owner of the structure or tree in question to permit the political subdivision, at  its own expense, to install, operate, and maintain suitable obstruction markers and obstruction lights thereon. (1941, c. 250, s. 4.)



§ 63-33. Procedure.

§ 63‑33.  Procedure.

(a)        Adoption of Zoning Regulations.  No airport zoning regulations shall be adopted, amended, or changed under this Article except by action of the legislative body of the political subdivision in question, or the joint board provided for in G.S. 63‑31, subsection (c), after a public hearing in relation thereto, at which parties in interest and citizens shall have an opportunity to be heard. At least 10 days' notice of the hearing shall be published in an official paper, or a paper of general circulation, in the political subdivision or subdivisions in which the airport is located.

(b)        Administration of Zoning Regulations  Administrative Agency.  The legislative body of any political subdivision adopting airport zoning regulations under this Article may delegate the duty of administering and enforcing such regulations to any administrative agency under its jurisdiction, or may create a new administrative agency to perform such duty, but such administrative agency shall not be or include any member of the board of appeals. The duties of such administrative agency shall include that of hearing and deciding all permits under G.S. 63‑32, subsection (a), but such agency shall not have or exercise any of the powers delegated to the board of appeals.

(c)        Administration of Airport Zoning Regulations  Board of Appeals.  Airport zoning regulations adopted under this Article shall provide for a board of appeals to have and exercise the following powers:

(1)        To hear and decide appeals from any order, requirement, decision, or determination made by the administrative agency in the enforcement of this Article or of any ordinance adopted pursuant thereto;

(2)        To hear and decide special exceptions to the terms of the ordinance upon which such board may be required to pass under such ordinance;

(3)        To hear and decide specific variances under G.S. 63‑32, subsection (b).

Where a zoning board of appeals or adjustment already exists, it  may be appointed as the board of appeals. Otherwise, the board of appeals shall consist of five members, each to be appointed for a term of three years and to be removable for cause by the appointing authority upon written charges and after public hearing.

The board shall adopt rules in accordance with the provisions of any ordinance adopted under this Article. Meetings of the board shall be held at the call of the chairman and at such other times as the board may determine. The chairman, or in his absence the acting chairman, may administer oaths and compel the attendance of witnesses. All meetings of the board shall be public. The board shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating such fact, and shall keep records of its examinations and other official actions, all of which shall immediately be filed in the office of the board and shall be a public record.

Appeals to the board may be taken by any person aggrieved, or by any officer, department, board, or bureau of the political subdivision affected, by any decision of the administrative agency. An appeal must be taken within a reasonable time, as provided by the rules of the board, by filing with the agency from which the appeal is taken and with the board, a notice of appeal specifying the grounds thereof. The agency from which the appeal is taken shall forthwith transmit to the board all the papers constituting the record upon which the action appealed from was taken.

An appeal shall stay all proceedings in furtherance of the action appealed from, unless the agency from which the appeal is taken certifies to the board, after the notice of appeal has been filed with it, that by reason of the facts stated in the certificate a stay would, in its opinion, cause imminent peril to life or property. In such case proceedings shall not be stayed otherwise than by a restraining order which may be granted by the board or by a court of record on application on notice to the agency from which the appeal is taken and on due cause shown.

The board shall fix a reasonable time for the hearing of the appeal, give public notice and due notice to the parties in interest, and decide the same within a reasonable time. Upon the hearing any party may appear in person or by agent or by attorney.

The board may, in conformity with the provisions of this Article, reverse or affirm, wholly or partly, or modify, the order, requirement, decision or determination appealed from and may make such order, requirement, decision or determination as ought to be made, and to that end shall have all the powers of the administrative agency from which the appeal is taken.

The concurring vote of a majority of the members of the board shall be sufficient to reverse any order, requirement, decision, or determination of the administrative agency, or to decide in favor of the applicant on any matter upon which it is required to pass under any such ordinance, or to effect any variation in such ordinance. (1941, c. 250, s. 5; 1981, c. 891, s. 11.)



§ 63-34. Judicial review.

§ 63‑34.  Judicial review.

(a)        Any person aggrieved by any decision of the board of appeals, or any taxpayer, or any officer, department, board, or bureau of the political subdivision, may present to the superior court a verified petition setting forth that the decision is illegal, in whole or in part, and specifying the grounds of the illegality. Such petition shall be presented to the court within 30 days after the decision is filed in the office of the board. Such petition shall comply with the provisions of G.S. 160A‑393.

(b)        The allowance of the writ shall not stay proceedings upon the decision appealed from, but the court may, on application, on notice to the board and on due cause shown, grant a restraining order.

(c)        The board of appeals shall not be required to return the original papers acted upon by it, but it shall be sufficient to return certified or sworn copies thereof or of such portions thereof as may be called for by the writ. The return shall concisely set forth such other facts as may be pertinent and material to show the grounds of the decision appealed from and shall be verified.

(d)        Repealed by Session Laws 2009‑421, s. 3, effective January 1, 2010.

(e)        Costs shall not be allowed against the board of appeals unless it appears to the court that it acted with gross negligence, in bad faith, or with malice, in making the decision appealed from.  (1941, c. 250, s. 6; 2009‑421, s. 3.)



§ 63-35. Enforcement and remedies.

§ 63‑35.  Enforcement and remedies.

Each violation of this Article or of any regulations, order, or ruling promulgated or made pursuant to this Article, shall constitute a Class 3 misdemeanor, and each day a violation continues to exist shall constitute a separate offense.  In addition, the political subdivision within which the property is located may institute in any court of competent jurisdiction, an action to prevent, restrain, correct or abate any violation of this Article, or of airport zoning regulations adopted under this Article, or of any order or ruling made in connection with their administration or enforcement, and the court shall adjudge to the plaintiff such relief, by way of injunction (which may be mandatory) or otherwise, as may be proper under all the facts and circumstances of the case, in order fully to effectuate the purposes of this Article and of the regulations adopted and orders and rulings made pursuant thereto. (1941, c. 250, s. 7; 1993, c. 539, s. 498; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 63-36. Acquisition of air rights.

§ 63‑36.  Acquisition of air rights.

In any case in which:

(1)        It is desired to remove, lower, or otherwise terminate a nonconforming use; or

(2)        The approach protection necessary cannot, because of constitutional limitations, be provided by airport zoning regulations under this Article; or

(3)        It appears advisable that the necessary approach protection be provided by acquisition of property rights rather than by  airport zoning regulations,

the political subdivision within which the property or nonconforming use is located or the political subdivision owning the airport or served by it may acquire, in the manner provided by the law under which municipalities are authorized to acquire real property for public purposes, such an air right, easement, or other estate or interest in the property or nonconforming use in question as may be necessary to effectuate the purposes of this Article.

If any political subdivision, or if any board or administrative agency appointed or selected by a political subdivision, shall adopt, administer or enforce any airport zoning regulations which results in the taking of, or in any other injury or damage to any existing structure, such political subdivision shall be liable therefor in damages to the owner or owners of any such property and the liability of the political subdivision shall include any expense which the owners of such property are required to incur in complying with any such zoning regulations. (1941, c. 250, s. 8.)



§ 63-37. Short title.

§ 63‑37.  Short title.

This Article shall be known and may be cited as the "Model  Airport Zoning Act." (1941, c. 250, s. 10.)



§ 63-37.1. Airport obstructions illegal.

§ 63‑37.1.  Airport obstructions illegal.

Any person, other than the owner or operator of an airport, who intentionally obstructs the lawful takeoff and landing operations and patterns of aircraft at an existing public or private airport shall be guilty of a Class 1 misdemeanor. (1995, c. 507, s. 19.5(m).)



§§ 63-38 through 63-44: Repealed by Session Laws 1949, c. 865, s. 1.

Article 5.

Aeronautics Commission; Federal Regulations.

§§ 63‑38 through 63‑44:  Repealed by Session Laws 1949, c.  865, s. 1.



§ 63-45. Enforcement of Article.

§ 63‑45.  Enforcement of Article.

It shall be the duty of every State, county and municipal officer charged with the enforcement of State and municipal laws to enforce and assist in the enforcement of this Article. (1945, c. 198, s. 8.)



§ 63-46. Repealed by Session Laws 1949, c. 865, s. 2.

§ 63‑46.  Repealed by Session Laws 1949, c. 865, s. 2.



§ 63-47. Enforcement of regulations of Civil Aeronautics Administration.

§ 63‑47.  Enforcement of regulations of Civil Aeronautics Administration.

In the general public interest and safety, the safety of persons receiving instructions concerning or operating, using or traveling in aircraft, and of persons and property on the ground, and in the interest of aeronautical progress, the public officers of the State, counties and cities shall enforce the rules and regulations of the Civil Aeronautics Administration. (1945, c. 198, s. 10.)



§ 63-48. Transferred to § 63-1 by Session Laws 1971, c. 936, s. 2.

Article 6.

Public Airports and Related Facilities.

§ 63‑48.  Transferred to § 63‑1 by Session Laws 1971, c. 936, s. 2.



§ 63-49. Municipalities may acquire airports.

§ 63‑49.  Municipalities may acquire airports.

(a)        Every municipality is hereby authorized, through its governing body, to acquire property, real or personal, for the purpose of establishing, constructing, and enlarging airports and other air navigation facilities and to acquire, establish, construct, enlarge, improve, maintain, equip, operate, and regulate such airports and other air navigation facilities and structures and other property incidental to their operation, either within and without the territorial limits of such municipality and within or without this State; to make, prior to any such acquisition, investigations, surveys, and plans; to construct, install, and maintain airport facilities for the servicing of aircraft and for the comfort and accommodation of air travelers; and to purchase and sell equipment and supplies as an incident to the operation of its airport properties. It may not, however, acquire or take over any airport or other air navigation facility owned or controlled by any other municipality of the State without the consent of such municipality. It may use for airport purposes any available property that is now or may at any time hereafter be owned or controlled by it. Such air navigation facilities as are established on airports shall be supplementary to and coordinated in design and operation with those established and operated by the federal government.

(b)        All property needed by a municipality for an airport or restricted landing area, or for the enlargement of either, or for other airport purposes, may be acquired by purchase, gift, devise, lease or other means if such municipality is able to agree with the owners of said property on the terms of such acquisition, and otherwise by condemnation in the manner provided by the Chapter entitled Eminent Domain, full power to exercise the right of eminent domain for such purposes being hereby granted every municipality both within and without its territorial limits. If but one municipality is involved and the charter of such municipality prescribes a method of acquiring property by condemnation, proceedings shall be had pursuant to the provisions of such charter and may be followed as to property within or without its territorial limits. The fact that the property needed has been acquired by any agency or corporation authorized to institute condemnation proceedings under power of eminent domain shall not prevent its acquisition by the municipality by the exercise of the right of eminent domain herein conferred when such right is exercised on the approach zone or on the airport site. For the purpose of making surveys and examinations relative to any condemnation proceedings, it shall be lawful to enter upon any land, doing no unnecessary damage. Provided that municipalities building airports after the ratification of this Article shall not acquire by condemnation any property of any corporation engaged in the operation of a railroad or railroad bridge in this State if such property is used in the business of such corporation.

(c)        Where necessary, in order to provide unobstructed air space for the landing and taking off of aircraft utilizing airports or restricted landing areas acquired or operated under the provisions of this Article, every municipality is authorized to acquire, in the same manner as is provided for the acquisition of property for airport purposes, easements through or other interests in air space over land  or water, interests in airport hazards, or airport hazards outside the boundaries of the airports or restricted landing areas and such other  airport protection privileges as are necessary to insure safe approaches to the landing areas of said airports or restricted landing areas and the safe and efficient operation thereof. It is also hereby  authorized to acquire, in the same manner, land for the removal of airport hazards and the right of easement for a term of years or perpetually, to place or maintain suitable marks for the daytime marking and suitable lights for the nighttime marking of airport hazards, including the right of ingress or egress to or from such airport hazards for the purpose of maintaining and repairing such lights and marks. This authority shall not be so construed as to limit any right, power or authority to zone property adjacent to airports and restricted landing areas under the provisions of any law of this State.

(d)        It shall be unlawful for anyone to build, rebuild, create, or cause to be built, rebuilt, or created any object, or plant, cause to be planted, or permit to grow higher any tree or trees or other vegetation which shall encroach upon any airport protection privileges acquired pursuant to the provisions of this section. Any such encroachment is declared to be a public nuisance and may be abated in the manner prescribed by law for the abatement of public nuisances, or the municipality in charge of the airport or restricted landing area for which airport protection privileges have been acquired as in this section provided, may go upon the land of others and remove any such encroachment without being liable for damages in so doing. (1945, c. 490, s. 2; c. 810; 1981, c. 919, s. 8.)



§ 63-50. Airports a public purpose.

§ 63‑50.  Airports a public purpose.

The acquisition of any lands for the purpose of establishing airports or other air navigation facilities; the acquisition of airport protection privileges; the acquisition, establishment, construction, enlargement, improvement, maintenance, equipment and operation of airports and other air navigation facilities, and the exercise of any other powers herein granted to municipalities, are hereby declared to be public, governmental and municipal functions exercised for a public purpose and matters of public necessity, and such lands and other property, easements and privileges acquired and used by such municipalities in the manner and for the purposes enumerated in this Article, shall and are hereby declared to be acquired and used for public, governmental and municipal purposes and as a matter of public necessity. (1945, c. 490, s. 3.)



§ 63-51. Prior acquisition of airport property validated.

§ 63‑51.  Prior acquisition of airport property validated.

Any acquisition of property within or without the limits of any municipality for airports and other air navigation facilities or of airport protection privileges heretofore made by any such municipality in any manner, together with the conveyance and acceptance thereof, is hereby legalized and made valid and effective. (1945, c. 490, s. 4.)



§§ 63-51.1 through 63-52. Repealed by Session Laws 1973, c. 695, s. 10.

§§ 63‑51.1 through 63‑52.  Repealed by Session Laws 1973, c. 695, s. 10.



§ 63-53. Specific powers of municipalities operating airports.

§ 63‑53.  Specific powers of municipalities operating airports.

In addition to the general powers in this Article conferred, and without limitation thereof, a municipality which has established or may hereafter establish airports, restricted landing areas or other air navigation facilities, or which has acquired or set apart or may hereafter acquire or set apart real property for such purpose or purposes is hereby authorized:

(1)        To vest authority for the construction, enlargement, improvement, maintenance, equipment, operation and regulation thereof in an officer, a board or body of such municipality by ordinance or resolution which shall prescribe the powers and duties of such officer, board or body.  The expense of such construction, enlargement, improvement, maintenance, equipment, operation and regulation shall be a responsibility of the municipality.

(2)        To adopt and amend all needful rules, regulations and ordinances for the management, government and use of any properties under its control whether within or without the territorial limits of the municipality; to appoint airport guards or police with full police powers; to fix by ordinance, penalties for the violation of said ordinances and enforce said penalties in the same manner in which penalties prescribed by other ordinances of the municipality are enforced.  It may also adopt ordinances designed to safeguard the public upon or beyond the limits of private airports or landing strips within such municipality or its police jurisdiction against the perils and hazards of instrumentalities used in aerial navigation.  Such ordinances shall be published as provided by general law or the charter of the municipality for the publication of similar ordinances.  They must conform to and be consistent with the laws of this State and shall be kept in conformity, as nearly as may be, with the then current federal legislation governing aeronautics and the regulations duly promulgated thereunder and rules and standards issued from time to time pursuant thereto.

(3)        To lease such airports or other air navigation facilities, or real property acquired or set apart for airport purposes, to private parties, to any municipal or State government or to the national government, or to any department of either thereof, for operation; to lease to private parties, to any municipal or State government or to the national government, or any department of either thereof, for operation or use consistent with the purpose of this Article, space, area, improvements, or equipment on such airports; to sell any part of such airports, other air navigation facilities or real property to any municipal government, or to the United States or to any department or instrumentality thereof, for aeronautical purposes or purposes incidental thereto, and to confer the privileges of concessions of supplying upon its airports goods, commodities, things, services and facilities; provided that in each case in so doing the public is not deprived of its rightful, equal, and uniform use thereof.

(4)        To sell or lease any property, real or personal, acquired for airport purposes and belonging to the municipality, which, in the judgment of its governing body, may not be required for aeronautic purposes in accordance with the laws of this State or the provisions of the charter of the municipality governing the sale or leasing of similar municipally owned property.

(5)        To determine the charge or rental for the use of any properties under its control and the charges for any services or accommodations and the terms and conditions under which such properties may be used, provided that in all cases the public is not deprived of its rightful, equal, and uniform use of such property.  Charges shall be reasonable and uniform for the same class of service and established with due regard to the property and improvements used and the expense of operation to the municipality.  The municipality shall have and may enforce liens as provided by law for liens and enforcement thereof, for repairs to or improvement or storage or care of any personal property, to enforce the payment of any such charges.

(6)        To engage, on an airport, in commercial and industrial land development projects which relate to, develop, or further airborne commerce and cargo and passenger traffic, and, in connection with any project, to improve real estate on an airport and lease that improved real estate to public or private commercial and industrial enterprises, or contract with others to do so.

(7)        To exercise all powers necessarily incidental to the exercise of the general and special powers herein created. (1945, c. 490, s. 6; 1991, c. 501, s. 1.)



§ 63-54. Federal aid.

§ 63‑54.  Federal aid.

(a)        A municipality is authorized to accept, receive, and receipt for federal moneys and other moneys, either public or private, for the acquisition, construction, enlargement, improvement, maintenance, equipment, or operation of airports and other air navigation facilities and sites therefor, and to comply with the provisions of the laws of the United States and any rules and regulations made thereunder for the expenditures of federal moneys upon such airports and other air navigation facilities.

(b)        The governing body of any municipality is authorized, if necessary, to comply with any federal law or regulation of any agency  thereof to designate the North Carolina Aeronautics Commission as its agents to accept, receive, and receipt for federal moneys in its behalf for airport purposes. Such moneys as are paid over by the United States government shall be paid over to said municipality under such terms and conditions as may be imposed by the United States government in making such grant.

(c)        All contracts for the acquisition, construction, enlargement, improvement, maintenance, equipment, or operation of airports or other air navigation facilities made by the municipality shall be made pursuant to the laws of this State governing the making of like contracts, provided, however, that where such acquisition, construction, improvement, enlargement, maintenance, equipment or operation is financed wholly or partly with federal moneys the municipality may let contracts in the manner prescribed by the federal authorities, acting under the laws of the United States and any rules or regulations made thereunder notwithstanding any other State law to the contrary. (1945, c. 490, s. 7.)



§ 63-55. Airports on public waters and reclaimed land.

§ 63‑55.  Airports on public waters and reclaimed land.

(a)        The powers herein granted to a municipality to establish and maintain airports shall include the power to establish and maintain such airports in, over, and upon any public waters of this State within the limits or jurisdiction of or bordering on the municipality, any submerged land under such public water, and any artificial or reclaimed land which before the artificial making or reclamation thereof constituted a portion of the submerged land under such public waters, and as well the power to construct and maintain terminal buildings, landing floats, causeways, roadways and bridges for approaches to or connecting with the airport, and landing floats and breakwaters for the protection of any such airport.

(b)        All the other powers herein granted municipalities with reference to airports on land or granted to them with reference to such airports in, over, and upon public waters, submerged land under public waters, and artificial or reclaimed land. (1945, c. 490, s. 8.)



§ 63-56. Joint operation of airports.

§ 63‑56.  Joint operation of airports.

(a)        All powers, rights and authority granted to any municipality in this Article may be exercised and enjoyed by two or more municipalities either within or without the territorial limits of either or any of said municipalities and within or without this State, or by any municipality acting jointly with any other municipality therein either within or without this State, provided the laws of such other state permit such joint action.

(b)        Any two or more municipalities may enter into agreements with each other, duly authorized by ordinance or resolution, as may be appropriate, for joint action pursuant to the provisions of this section. Concurrent action by the governing bodies of the municipalities involved shall constitute joint action.

(c)        Each such agreement shall specify its terms; the proportionate interest which each municipality shall have in the property, facilities and privileges involved, and the proportion of preliminary costs, costs of acquisition, establishment, construction, enlargement, improvement and equipment, and of expenses of maintenance, operation and regulation to be borne by each, and make such other provisions as may be necessary to carry out the provisions of this section. It shall provide for amendments thereof and for conditions and methods of termination; for the disposition of all or any part of the property, facilities and privileges jointly owned if said property, facilities and privileges, or any part thereof, shall cease to be used for the purposes herein provided or if the agreement shall be terminated, and for the distribution of the proceeds received upon any such disposition, and of any funds or other property jointly owned and undisposed of, and the assumption or payment of any indebtedness arising from the joint venture which remains unpaid, upon any such disposition or upon a termination of the agreement.

(d)        Municipalities acting jointly as herein authorized may create a board from the inhabitants of such municipalities for the purpose of acquiring property for establishing, constructing, enlarging, improving, maintaining, equipping, operating and regulating the airports and other air navigation facilities and airport protection privileges to be jointly acquired, controlled, and operated. Such board shall consist of members to be appointed by the governing body of each municipality involved, the number to be appointed by each to be provided for by the agreement for the joint venture. Each member shall serve for such time and upon such terms and as to compensation, if any, as may be provided for in the agreement.

(e)        Each such board shall organize, select officers for terms to be fixed by the agreement, and adopt and from time to time amend rules of procedure.

(f)         Such board may exercise, on behalf of the municipalities acting jointly by which it is appointed, all the powers of each of such municipalities granted by this Article, except as herein provided, subject, however, to such limitations as may be contained in the agreement between such municipalities. Real property, airports, restricted landing areas, air protection privileges, or personal property costing in excess of a sum to be fixed by the joint agreement, may be acquired, and condemnation proceedings may be instituted, only by authority of the governing bodies of each of the municipalities involved. The total amount of expenditures to be made by the board for any purpose in any calendar year shall be determined by the municipalities involved by the approval by each. No real property and no airport, other air navigation facility, or air protection privilege, owned jointly, shall be disposed of by the board, by sale, or otherwise, except by authority of the appointed governing bodies, but the board may lease space, area or improvements and grant concessions on airports for aeronautical purposes or purposes incidental thereto.

(g)        Each municipality is authorized and empowered to enact such ordinances as are provided for by this Article, and to fix by such ordinances penalties for the violation thereof, which ordinances shall have the same force and effect within the municipality which enacted them, and on any property controlled by it, either separately or jointly with another municipality, or adjacent thereto, whether within or without the territorial limits of it, or either or any of them, as ordinances of the municipality involved, and may be enforced in such municipality in like manner as are its other ordinances.

(h)        Condemnation proceedings may be instituted in the names of two or more municipalities jointly, and the property acquired by such joint condemnation proceedings shall be held by the municipalities as tenants in common, each municipality being entitled to a pro rata interest in said property as the value of its contribution to the acquisition of said property bears to the total cost of acquiring said property, and in the event one municipality desires to acquire property for expansion of or addition to the facilities, and the other or others do not elect to join in the acquisition of such property, such municipality may institute condemnation proceedings in its name individually, and all property now owned or hereafter acquired by a municipal corporation for additions to or expansions of aeronautical facilities operated jointly shall be and remain the sole property of the municipal corporation acquiring same.

(i)         For the purpose of providing funds for necessary expenditures in carrying out the provisions of this section, a joint fund shall be created and maintained, into which each of the municipalities involved shall deposit its proportionate share as provided by the joint agreement, and into which shall be paid the revenues obtained from the ownership, control and operation of the airports and other air navigation facilities jointly controlled.

(j)         All disbursements from such fund shall be made by order of the board, subject, however, to such limitations as shall be contained in the agreement between such municipalities.

(k)        Specific performance of the provisions of any joint agreement entered into as provided for in this section may be enforced as against any party thereto by the other party or parties thereto.

(l)         In the event any property is now held or may hereafter be acquired by two or more municipalities for aeronautical purposes, and such municipalities do not agree upon the terms of an agreement, as heretofore provided, and shall not agree to create a board as heretofore provided, then and in that event a board of not less than five nor more than seven members shall be created from the inhabitants of such municipalities, each municipality being entitled to appoint as nearly as possible the proportionate number of representatives on said board as the value of its contribution shall bear to the entire amount of money or property so held by such municipalities for aeronautical purposes. In determining the value of the contribution of any municipality, the value of any funds or property used for the development of said property or the building of facilities on said property shall be taken into consideration.

(m)       The said board shall have all powers given by this Article to boards created by agreements between municipalities, provided, however, that any funds appropriated by a municipality and turned over to the board for aeronautical purposes shall only be used for these purposes designated by the municipality furnishing such funds.

(n)        The actions of such board shall be determined by a majority vote of the members thereof, and a majority of the members shall constitute a quorum for any meeting of the board, and such boards so created shall have full control of all revenues received by reason of the airport or other aeronautical facilities, and shall have power to expend all sums so received for such aeronautical purposes as the board deems proper, and pay over any surplus to municipalities in proportion to their respective interests.

(o)        In the event the aeronautical facilities or any part thereof shall cease to be used for aeronautical purposes, such of the facilities as are jointly owned by two or more municipalities shall be sold, and each municipality shall receive its pro rata proportion of the sums realized from the sale of facilities jointly owned.

(p)        In the event aeronautical facilities are now owned or hereafter acquired by two or more municipalities, and are operated under a board as hereinabove provided, and one or more of such municipalities deem it advisable to expand or enlarge the facilities or invest more money in such facilities, all of the municipalities then having representation on the board shall be entitled, if they so desire, to contribute their pro rata part of such additional investment and maintain their pro rata representation on said board, provided, however, that if one or more of the municipalities involved shall fail to contribute its or their proportionate part of such additional investment, the representation of such municipality on such board shall be readjusted, to the end that the representation of each municipality on said board shall represent as nearly as possible its pro rata contribution to the entire investment.

Provided further that where one municipality at the time of the passage of this Article shall have invested more than one half of the total investment in a jointly owned airport, then, and in that event the minority owner or owners shall be allowed five years from the date of the passage of this Article in which to pay over to the majority owner a sum sufficient to equalize the amount of ownership of the present minority owner or owners with the total ownership of the majority owner. Provided further that this Article shall not be construed to amend or impair in any respect contracts or agreements in effect at the time of the adoption of this Article.

(q)        In the case of an airport board or commission authorized by agreement between two cities, as defined in G.S. 160A‑1(2), pursuant to this section, one of which is located partially but not wholly in the county in which the jointly owned airport is located, and where the board or commission provided water and wastewater services off the airport premises before January 1, 1995, the board or commission shall have the authority to acquire, construct, establish, enlarge, improve, maintain, own, operate and contract for the operation of water supply and distribution systems and wastewater collection, treatment and disposal systems of all types, on and off the airport premises. In no event, however, shall such a board or commission be held liable for damages to those off the airport premises for failure to provide such water or wastewater services. (1945, c. 490, s. 9; 1995 (Reg. Sess., 1996), c. 644, s. 1.)



§ 63-57. Powers specifically granted to counties.

§ 63‑57.  Powers specifically granted to counties.

(a)        The purposes of this Article are specifically declared to be county purposes as well as generally public, governmental and municipal.

(b)        The powers herein granted to all municipalities are specifically declared to be granted to counties in this State, any other statute to the contrary notwithstanding. (1945, c. 490, s. 10.)



§ 63-58. Municipal jurisdiction exclusive.

§ 63‑58.  Municipal jurisdiction exclusive.

Every airport and other air navigation facility controlled and operated by any municipality, or jointly controlled and operated pursuant to the provisions of this Article, shall, subject to federal  and State laws, rules, and regulations, be under the exclusive jurisdiction and control of the municipality or municipalities controlling and operating it, and no other municipality in which such airport or air navigation facility is located shall have any police jurisdiction of the same. (1945, c. 490, s. 11.)



§§ 63-59 through 63-64. Reserved for future codification purposes.

§§ 63‑59 through 63‑64.  Reserved for future codification purposes.



§ 63-65. Authority of Department of Transportation generally; "airport" defined.

Article 7.

State and Federal Aid; Authority of Department of Transportation.

§ 63‑65.  Authority of Department of Transportation generally; "airport" defined.

(a)        The Department of Transportation is hereby authorized, subject to the limitations and conditions of this Article, to provide State aid in form of loans and grants to cities, counties, and public airport authorities of North Carolina for the purpose of planning, acquiring, constructing, or improving municipal, county, and other publicly owned or controlled airport facilities, and to authorize related programs of aviation safety, education, promotions, and long‑range planning.

(b)        Repealed by Session Laws 1979, c. 148, s. 1. (1967, c. 1006, s. 1; 1975, c. 716, s. 3; 1977, 2nd Sess., c. 1219, s. 39; 1979, c. 148, ss. 1, 5.)



§ 63-66. Administration of Article; powers of Department of Transportation.

§ 63‑66.  Administration of Article; powers of Department of Transportation.

The Department of Transportation shall carry out the provisions of this Article. In exercising such power, the Department shall:

(1)        Promote the further development and improvement of air routes, airport facilities, seaplane bases, heliports, protect their approaches and stimulate the development of aviation, commerce and air facilities. In exercising this power, the Department shall prepare and develop goals, objectives, standards and policies for the most efficient and economical  expenditure of State funds as may be appropriated for the purposes of this Article.

(2)        Publish and make available to aviation interests, the Federal Aviation Administration, and the people of the State generally, current information regarding such criteria, standards, and policies.

(3)        Prepare and keep current a State airport plan and submit annual revisions of that plan to the Federal Aviation Administration.

(4)        Make a detailed and thorough study of all applications for State assistance authorized herein and make specific recommendations regarding applications to the Federal Aviation Administration for federal grants.

(5)        Develop a plan of priorities and allocations of State funds to be revised annually.

(6)        Represent the State before all federal agencies and elsewhere where the aviation interests of the State may be affected.

(7)        Subject to the availability of funds for the purpose, promote aviation safety throughout the State and conduct such promotional, educational and other programs as may be necessary to keep the people of the State properly informed with respect to aviation and to further aeronautics generally throughout the State.

In exercising the powers and performing the duties herein provided for by this section, the Department of Transportation shall consult with and seek the advice of the aeronautics council. (1967, c. 1006, s. 1; 1973, c. 507, s. 5; c. 1262, ss. 28, 86; c. 1443, s. 1; 1975, c. 716, s. 3; 1979, c. 148, ss. 2, 5.)



§ 63-67. Activities eligible for State aid.

§ 63‑67.  Activities eligible for State aid.

Loans and grants of State funds may be made for the planning, acquisition, construction, or improvement of any airport, seaplane base, or heliport owned or controlled, or which will be owned or controlled by any city, county or public airport authority acting by itself or jointly with any other city or county. An airport, seaplane base, or heliport development project or activity eligible for State aid under this Article shall also be deemed to include projects such as air navigation facilities, aviation easements, and the acquisition of land, lighting, marking, security items, terminal improvements, and the elimination of aviation safety hazards, and the preservation or enhancement of essential air service as defined by the Federal Aviation Act of 1958, as amended. (1967, c. 1006, s. 1; 1973, c. 1443, s. 2; 1977, 2nd Sess., c. 1219, s. 39.1; 1979, c. 148, s. 5; 1987 (Reg. Sess., 1988), c. 1086, s. 164.)



§ 63-68. Limitations on State financial aid.

§ 63‑68.  Limitations on State financial aid.

Grants and loans of funds authorized by this Article shall be subject to the following conditions and limitations:

(1)        Loans and grants may be for such projects, activities, or facilities as would in general be eligible for approval by the Federal Aviation Administration or its successor agency or agencies with the exception that the requirement that the airport be publicly owned shall not be applicable.  Further, airport terminal and security areas, seaplane bases, and heliports are also eligible for State financial aid.

(2)        Loans and grants of State funds shall be limited to a maximum of fifty percent (50%) of the nonfederal share of the total cost of any project for which aid is requested, and shall be made only for the purpose of supplementing such other funds, public or private, as may be available from federal or local sources provided, however, using one hundred percent (100%) State funding in its discretion the Department of Transportation may purchase, install and maintain navigational aids necessary for the safe, efficient use of airspace and may conduct other projects or programs to improve the safety and planning of the air transportation system, including but not limited to, marking serviceable runways and taxiways.  Further, the Department of Transportation may contract out the maintenance and installation of state‑owned navigational aids when necessary and may give or transfer such aids to the Federal Aviation Administration.

(3)        Loans and grants of State funds shall be made from General Assembly appropriations specifically designated for aviation improvement, and from no other source.  The Department of Transportation may utilize the State Aviation Grant Funds to cover the direct and indirect costs of administering airport grant projects, other services authorized by this Article including planning, and the costs of services provided by nonadministrative Department of Transportation divisions or other State agencies in connection with these projects.

(4)        Notwithstanding the provisions of this section or G.S. 63‑67, the Department of Transportation may allow up to ten percent (10%) of State aviation grant funds to be used for maintenance on General Aviation and Air Carrier Airports having a Department of Transportation approved maintenance plan on a seventy‑five percent (75%) local  twenty‑five percent (25%) State basis.

(5)        Notwithstanding the provisions of this section, the Department of Transportation may allow loans and grants of State funds up to eighty percent (80%) of the nonfederal share of the total cost of the development of new or unpaved publicly owned airports identified in the North Carolina Airport System Plan, provided that such funding shall be limited to land acquisition, site preparation, basic runway, taxiway, and apron system construction, together with associated lighting and navigational aids, and construction of the primary airport access road.  Electronic navigational aids, terminal buildings, access taxiways, and other items eligible for State airport aid at the rate of fifty percent (50%) of the nonfederal share of project cost shall not be eligible for the foregoing eighty percent (80%) State funding, even though constructed as part of the initial airport development.

(6)        Notwithstanding the provisions of this section, the Department of Transportation may allow loans and grants of State funds up to ninety percent (90%) of the total cost of the development of new or unpaved publicly owned rural airports identified in the North Carolina Airport System Plan and receiving no federal funding.  Such State funding shall be limited to land acquisition, site preparation, basic runway, taxiway, and apron system construction, together with associated lighting and navigational aids, and construction of the primary airport access road.

The Department of Transportation shall develop rules and regulations to define rural airports. (1967, c. 1006, s. 1; 1969, c. 293; 1973, c. 1262, s. 28; c. 1443, s. 3; 1975, c. 716, s. 3; 1977, 2nd Sess., c. 1219, s. 39.2; 1979, c. 148, ss. 3, 5; c. 149; 1981, c. 1117, ss. 1, 2; 1983, c. 319; 1983 (Reg. Sess., 1984), c. 1094; 1985, c. 782; 1989, c. 636; 1991, c. 430, s. 1.)



§ 63-69. Sources of State funds.

§ 63‑69.  Sources of State funds.

State financial assistance under this Article shall be limited to appropriations of funds made for the purpose by the General Assembly to the Department of Transportation, or to private funds which may become available to the Department for such purpose. (1967, c. 1006, s. 1; 1973, c. 1262, s. 86; 1975, c. 716, s. 3; 1979, c. 148, s. 5.)



§ 63-70. Acceptance, receipt, accounting, and expenditure of State and federal funds.

§ 63‑70.  Acceptance, receipt, accounting, and expenditure of State and federal funds.

All North Carolina municipalities, counties and public airport authorities are hereby authorized to accept, receive, receipt for, disburse and expend State funds, and other funds, public and private, which may be made available to them to accomplish any purpose of this Article. All federal funds accepted and expended by any municipality or county shall be accepted, accounted for, and expended  according to such terms and conditions as may be prescribed by the United States and not inconsistent with State law. All State funds accepted by any municipality, county or public airport authority shall be accepted, accounted for, and expended according to such terms and conditions as may be prescribed by the Department of Transportation. Unless otherwise prescribed by the federal or State agency from which funds were made available, the chief financial officer of the municipality, county or public airport authority shall deposit all funds received and keep the same in separate funds according to the purpose for which they were received. The accounting of all such funds shall be subject to the municipal and county fiscal control acts. (1967, c. 1006, s. 1; 1973, c. 1262, s. 86; 1975, c. 716, s. 3; 1979, c. 148, s. 5.)



§ 63-71. Receipt of federal grants.

§ 63‑71.  Receipt of federal grants.

(a)        The Department of Transportation is hereby designated the State agency to accept grants for public airport development and improvements made by the United States pursuant to federal law. The Department shall have authority to comply with federal‑aid provisions, to obtain and to disburse said grants in accordance with applicable federal laws and regulations, and to enter into contracts with the federal government, municipalities, counties, or airport authorities in connection with said grants. The Department shall also have the authority to enter into contracts with the Federal Aviation Administration or its successor agency for aeronautics related purposes, including joint acquisition and installation of aviation related equipment in accordance with the procurement procedures of the Federal Aviation Administration where such method of acquisition would result in a cost savings to the Department.

(b)        The Department of Transportation shall have authority to act as an agent of any public agency which, either individually or jointly with one or more other public agencies, submits to the Secretary of Transportation of the United States an application for federal aid in  connection with airport development, improvement, or planning. (1969, c. 1109, ss. 1, 2; 1973, c. 1262, s. 86; 1975, c. 716, s. 3; 1979, c. 148, ss. 4, 5; 1983 (Reg. Sess., 1984), c. 1093.)



§ 63-72. Authority of Department of Transportation to operate airports and expend funds therefor.

§ 63‑72.  Authority of Department of Transportation to operate airports and expend funds therefor.

The Department is authorized to operate state‑owned or leased airports or any airport for which the State has obtained a special use permit to operate. The Department may expend funds appropriated for grants to airports for the purpose of operating, maintaining, and improving state‑owned or leased airports, or any airport for which the State has obtained a special use permit to operate and maintain. (1969, c. 1109, s. 3; 1973, c. 1262, s. 86; 1975, c. 716, s. 3; 1979, c. 148, s. 5.)



§ 63-73. Letting of contracts.

§ 63‑73.  Letting of contracts.

All contracts that the Department of Transportation may let for construction, repair, maintenance or those services listed in 49 U.S.C. App. § 2210(a)(16) in furtherance of this Article shall be let in accordance with the provisions of G.S. 136‑28.1. (1983 (Reg. Sess., 1984), c. 1033, s. 1; 1991, c. 430, s. 2.)



§§ 63-74 through 63-77. Reserved for future codification purposes.

§§ 63‑74 through 63‑77.  Reserved for future codification purposes.



§ 63-78. Short title.

Article 8.

North Carolina Special Airport Districts Act.

§ 63‑78.  Short title.

This Article shall be known and may be cited as the "North  Carolina Special Airport Districts Act." (1979, c. 689, s. 1.)



§ 63-79. Definitions.

§ 63‑79.  Definitions.

As used in this Article, the following words and terms shall have the following meanings, unless the context shall indicate another or different meaning or intent:

(1)        "Aeronautical facilities" means airports, runways, terminals, hangars and other facilities related thereto;

(2)        "District" means a special airport district created under the provisions of this Article;

(3)        "District board" or "board" means a special airport district  board established under the provisions of this Article as the governing body of a district;

(4)        "Governing body" means the board, commission, council or other body, by whatever name it may be known, of a unit of local government in which the general legislative powers thereof are vested;

(5)        "Unit" or "unit of local government" means counties, cities,  towns and incorporated villages. (1979, c. 689, s. 2.)



§ 63-80. Procedure for creation of districts; concurrent resolutions; notice and public hearing; submission of question to voters; publication of notice; actions to set aside proceedings.

§ 63‑80.  Procedure for creation of districts; concurrent resolutions; notice and public hearing; submission of question to voters; publication of notice; actions to set aside proceedings.

(a)        Any unit of local government in this State and any one or more other units of local government in this State may, by concurrent resolutions adopted by the governing body of each such unit, create special airport districts under the provisions of this Article which shall be public bodies corporate and politic and political subdivisions of the State. The district shall comprise the territory of the participating units. The district shall be designated "Special Airport District of ______________________" and shall be of such duration as the participating units shall determine.

(b)        Prior to the adoption of any resolutions creating a special airport district, there shall be held a joint public hearing convened by the governing bodies of each of the participating units of government concerning the creation of the proposed special airport district. The presiding officers of the governing body of the units proposing to create such district shall name a time and place within the proposed district at which the public hearing shall be held. The presiding officers shall give prior notice of such hearing at the courthouse of the county or counties within which the district lies and also by publication at least once a week for two successive weeks in a newspaper having general circulation in the proposed district, the first publication to be at least 30 days prior to such hearing. In the event all matters pertaining to the creation of such special airport district cannot be concluded at such hearing, such hearing may be continued to a time and place within the proposed district determined by the governing body of each of the respective units of local government.

(c)        Following the joint public hearing but prior to the adoption by a unit of local government of any resolution creating a special airport district, the governing body of such unit may submit the question of the unit's participation in a special airport district to the qualified voters of such unit. The form of the question as stated on the ballot shall be in substantially the following words:

"Shall the governing body of _______________________ approve ______________'s participation in the proposed _____________________ special airport district?

[ ]   YES                                                                                   [ ]   NO"

If a majority of the qualified voters of the unit who vote thereon approve such participation, the governing body of such unit may adopt a resolution creating the particular special airport district. The election shall be conducted and the results thereof certified, declared and published in the same manner as bond elections within the unit.

(d)        Following the adoption of the resolutions creating the district by the governing body of each participating unit, the presiding officer of each such governing body shall cause to be published a single time in a newspaper circulating within the unit a notice in substantially the following form:

The governing body of _______________________ and the governing body of __________________ passed resolutions on ___________, __________, and on ____________, ______________, respectively, creating the Special Airport District of ____________. Notice of the creation of such special airport district is hereby given on the date hereof. Any action or proceeding questioning the validity of the resolutions or the creation of the special airport district must be commenced within 30 days after the publication of this notice.

__________________________________________

Presiding Officer

(e)        Any action or proceeding in any court to set aside the resolutions or the creation of a special airport district, or to obtain any other relief upon the ground that such resolutions or any proceeding or action taken with respect to the creation of such district is invalid, must be commenced within 60 days after the publication of the foregoing notice. After the expiration of such period of limitation, no right of action or defense founded upon the invalidity of the resolutions or the creation of the special airport district shall be asserted nor shall the validity of the resolutions or the creation of such airport district be open to question in any court upon any ground whatever, except in an action or proceeding commenced within such period. (1979, c. 689, s. 3; 1999‑456, s. 59.)



§ 63-81. District board; composition, appointment, terms and oaths; organization; meetings; quorum.

§ 63‑81.  District board; composition, appointment, terms and oaths; organization; meetings; quorum.

(a)        Appointment of Board for District.  The board of the special airport district shall be composed of two representatives from each of the participating units of local government appointed annually by the governing body of each of said units of local government, respectively, from among their members at the first regular meeting thereof in January. Each member of the district board must be a member of the governing body of the unit of local government by which he was appointed. Membership on the district board may be held in addition to the offices authorized by G.S. 128‑1 or 128‑1.1. Said representatives shall hold office from their appointment until their successors are appointed and qualified, except that when any member of the district board ceases for any reason to be a member of the governing body of the unit of local government by which he was appointed, he shall simultaneously cease to be a member of said district board. Upon the occurrence of any vacancy on said district board, the vacancy shall be filled within 30 days after notice thereof by the governing body of the participating unit of local government having a vacancy in its representation. Within 30 days after the expiration of the period set forth in G.S. 63‑80 hereof, the governing body of each participating unit of local government shall appoint its representatives to hold office until successors shall be appointed in the manner hereinbefore provided. Each member of the district board, before entering upon his duties, shall take and subscribe an oath or affirmation to support the Constitution and laws of the United States and of this State and to discharge faithfully the duties of his office; and a record of each such oath shall be filed in the minutes of the respective participating units of local government.

(b)        District Board Procedures.  The district board shall meet regularly at such places and on such dates as are determined by the board. Special meetings may be called by the chairman on his own initiative and shall be called by him upon request of two or more members of the board. All members shall be notified in writing at least 24 hours in advance of such meeting. A majority of the members of the district board shall constitute a quorum. No vacancy in the membership of the district board shall impair the right of a quorum to exercise all the rights and perform all the duties of the district board. No action, other than an action to recess or adjourn, shall be taken except upon a majority vote of the entire authorized membership of said district board. Each member, including the chairman, shall be entitled to vote on any question.

(c)        District Board Officers.  The district board shall elect annually in January from among its members a chairman, vice‑chairman, secretary and treasurer. (1979, c. 689, s. 4.)



§ 63-82. Procedure for inclusion of additional units of local government; notice and hearing; actions to set aside proceedings.

§ 63‑82.  Procedure for inclusion of additional units of local government; notice and hearing; actions to set aside proceedings.

(a)        If, at any time subsequent to the creation of a special airport district, there shall be filed with the district board a resolution of the governing body of a unit of local government requesting inclusion in the district of such unit of local government, and if the district board shall favor the inclusion in the district of such unit of local government, the district board shall notify the governing body of each of the participating units of local government within which the district lies and shall propose to such governing bodies an appropriate amendment of the concurrent resolutions creating the special airport district.

(b)        The procedures set forth in G.S. 63‑79 regarding the creation of a special airport district shall apply to the inclusion in such special airport district of additional units of local government.

(c)        If all of the participating units of local government agree to the amendment of the concurrent resolutions creating the special airport district to include such unit of local government in the special airport district, the presiding officer of the governing body of each of such participating units of local government, including the unit proposed to be included, shall cause to be published in the manner provided in G.S. 63‑79, a notice of the inclusion of such unit  of local government.

(d)        Any action or proceeding in any court to set aside such amendatory resolutions providing for the inclusion of a unit of local  government within a special airport district or to obtain any other relief upon the ground that such amendatory resolutions or any proceeding or action taken with respect to the inclusion of the unit of local government within the district is invalid, must be commenced  within 30 days after publication of the notice. After the expiration of such period of limitation, no right of action or defense founded upon the invalidity of the amendatory resolutions or the inclusion of  the unit of local government in the district shall be asserted, nor shall the validity of the amendatory resolutions or the inclusion of the unit of local government in the district be open to question in any court upon any ground whatever, except in an action or proceeding  commenced within such period. Provided that no such action or proceeding to set aside such amendatory resolutions shall impair or otherwise affect the conclusivity of the concurrent resolutions as provided in G.S. 63‑80.

(e)        Immediately following the inclusion of any additional unit of local government within an existing district, members representing such additional unit of local government shall be appointed to the district board in the manner provided in G.S. 63‑81 hereof.

(f)         The annexation by a participating unit of local government of an area lying outside the district shall not be construed as the inclusion within the district of an additional unit of local government within the meaning of the provisions of this section; but any such area so annexed shall become a part of the district and shall be subject to all debts and supplemental tax obligations thereof. (1979, c. 689, s. 5.)



§ 63-83. Powers of districts generally.

§ 63‑83.  Powers of districts generally.

Each district shall be deemed to be a public body and body politic and corporate exercising public and essential governmental functions to aid counties, cities, towns, incorporated villages and airport authorities in constructing and financing aeronautical facilities and enhancing the security of airport revenue bonds issued  by counties, cities, towns, incorporated villages and airport authorities, and each district is hereby authorized and empowered:

(1)        To adopt bylaws for the regulation of its affairs and the conduct of its business not in conflict with this or other laws;

(2)        To adopt an official seal and alter the same at pleasure;

(3)        To maintain an office at such place or places in the district as it may designate;

(4)        To sue and be sued in its own name, plead and be impleaded;

(5)        To acquire in the name of the district by gift, purchase or exercise of the power of eminent domain any improved or unimproved lands or rights‑in‑land and make a conveyance thereof to a county, city, town, incorporated village or airport authority for use as or in connection with aeronautical facilities;

(6)        To enter into contracts with any person, firm or corporation, public or private, or any airport authority or other public authority or governmental entity, upon such terms as the district board may determine with respect to aeronautical facilities owned or operated by counties, cities, towns, incorporated villages or airport authorities;

(7)        To lend to any airport authority heretofore or hereafter created by statute such sum or sums of money and at such rate of interest and upon such other terms as the district and the airport authority shall contract and agree upon, for the purpose of establishing, enlarging, improving, or maintaining any airport under the control of such airport authority;

(8)        To issue bonds or other obligations of the district as hereinafter provided and apply the proceeds thereof to the financing of aeronautical facilities owned or operated by counties, cities, towns, incorporated villages or airport authorities or to the retirement of bonds theretofore issued  by such units for such purposes or by the district and to refund, whether or not in advance of maturity or the earliest redemption date, any such bonds or other obligations;

(9)        To levy for the life of airport revenue bonds issued by counties, cities, towns, incorporated villages or airport authorities an annual property tax for operating supplements or debt service reserved supplements as hereinafter provided;

(10)      To cause taxes to be levied and collected upon all taxable property within the district sufficient to meet the obligations of the district; and

(11)      To do all acts and things necessary or convenient to carry out the powers granted by this Article. (1979, c. 689, s. 6.)



§ 63-84. Bonds and notes authorized.

§ 63‑84.  Bonds and notes authorized.

In addition to the powers hereinbefore granted, a district shall have power to issue bonds and notes pursuant to the provisions of the Local Government Bond Act and the Local Government Revenue Bond Act for the purpose of financing aeronautical facilities and to refund such bonds and notes, whether or not in advance of their maturity or earliest redemption date, and such bond or note issues may include bonds or notes, the proceeds of which are to be applied to the retirement of outstanding bonds or notes of counties, cities, towns, incorporated villages or airport authorities theretofore issued for the purpose of financing aeronautical facilities. (1979, c. 689, s. 7.)



§ 63-85. Taxes for supplementing airport revenue bond projects.

§ 63‑85.  Taxes for supplementing airport revenue bond projects.

A district shall have power from time to time to levy taxes or cause the levy thereof for operating supplements and debt service reserve supplements with respect to aeronautical facilities under and  subject to the Local Government Revenue Bond Act. (1979, c. 689, s. 8.)



§ 63-86. Determination of tax rate by district board; levy and collection of tax; remittance and deposit of funds.

§ 63‑86.  Determination of tax rate by district board; levy and collection of tax; remittance and deposit of funds.

After each assessment for taxes following the creation of the district, the board or boards of commissioners of the county or counties within which the district is located shall file with the district board the valuation of assessable property within the district. The district board shall then determine the amount of funds to be raised by taxation for the ensuing year in excess of available funds to provide for the payment of interest on and principal of all outstanding general obligation bonds as the same shall become due and payable and to pay all obligations incurred by the district in the performance of its lawful undertakings and functions.

The district board shall determine the number of cents per hundred dollars necessary to raise said amount and certify such rate to the appropriate board or boards of commissioners of the appropriate county or counties. The board or boards of commissioners of such county or counties shall include the number of cents per hundred dollars certified by the district board in its next annual levy against all taxable property within the district, which tax shall be collected as other county taxes are collected, and every month the amount of tax so collected shall be remitted to the district board and deposited by the district board in a separate account in a bank in the State. Such levy may include an amount for reimbursing the particular county for the cost to the county of levying and collecting any such taxes. The officer or officers having charge or custody of the funds of the district shall require security for protection of deposits as provided in the Local Government Budget and Fiscal Control Act. (1979, c. 689, s. 9.)



§ 63-87. Bond elections.

§ 63‑87.  Bond elections.

Elections for the purpose of authorizing the levy of taxes for the issuance of bonds shall be called by the district board and shall be conducted and the results canvassed by the boards of elections having jurisdiction within the participating units. Such results shall be certified to the district board and such board shall certify and declare the result of the election and publish a statement of the result once as provided in the Local Government Bond Act. (1979, c. 689, s. 10.)



§ 63-88. Advances.

§ 63‑88.  Advances.

Any participating unit of local government is hereby authorized to make advances, from any moneys that may be available for such purpose, in connection with the creation of the special airport district and to provide for the preliminary expenses of such district. Any such advances may be repaid to such participating units of local government from the proceeds of the bonds issued by such district or from other available funds of the district. (1979, c. 689, s. 11.)



§ 63-89. Inconsistent laws declared inapplicable.

§ 63‑89.  Inconsistent laws declared inapplicable.

All general, special or local laws, or parts thereof, inconsistent herewith, are hereby declared to be inapplicable, unless otherwise specified in the provisions of this Article. (1979, c. 689, s. 12.)



§ 63-90. Public purpose declared.

Article 9.

Changes in Special Use Airspaces.

§ 63‑90.  Public purpose declared.

It is the intent of the General Assembly that the legislative branch review and comment on all applications and actions of the Federal Aviation Administration concerning the creation of or changes in special use airspaces for aircraft operation over North Carolina. (1987, c. 494, s. 1.)



§ 63-91. General Assembly review and approval.

§ 63‑91.  General Assembly review and approval.

The Division of Aviation of the Department of Transportation shall bring before the General Assembly or the Joint Legislative Commission on Governmental Operations all applications to the Federal Aviation Administration and all proposed rule changes by the Federal Aviation Administration for the creation of or changes in special use airspaces, including military operation areas and restricted areas for aircraft operation over North Carolina during the period for public comment.  If the General Assembly is in session during that period, information on the pending application or rule change shall be presented to the standing Transportation Committees of the House of Representatives and the Senate.  If the comment period occurs when the General Assembly is not in session then the Division of Aviation of the Department of Transportation shall bring the relevant information before the Joint Legislative Commission on Governmental Operations.  The General Assembly or the Joint Legislative Commission on Governmental Operations will then review and comment on those applications. (1987, c. 494, s. 1.)



§ 63-92. Effect of General Assembly review.

§ 63‑92.  Effect of General Assembly review.

(a)        If the General Assembly or the Joint Legislative Commission on Governmental Operations determines that the proposed change is in the best interests of the citizens of this State, then the Division of Aviation of the Department of Transportation shall notify the Federal Aviation Administration of the General Assembly's official position on the pending application or rule change when it submits the State's official position on the pending application or rule change.

(b)        If the General Assembly or the Joint Legislative Commission on Governmental Operations determines that the proposed change is not in the best interests of the citizens of this State, then the Division of Aviation of the Department of Transportation shall notify the Federal Aviation Administration of the General Assembly's official position opposing the pending application or rule change when it submits the State's official position on the pending application or rule change. (1987, c. 494, s. 1.)






Chapter 63A - North Carolina Global TransPark Authority.

§ 63A-1. Short title and intent.

Chapter 63A.

North Carolina Global TransPark Authority.

§ 63A‑1.  Short title and intent.

This Chapter is the "North Carolina Global TransPark Authority Act." It is enacted in part pursuant to Article V, Section 13, of the North Carolina Constitution with the intent that the body politic and corporate created by this Chapter shall have all power and authority as may be provided to it under that section of the Constitution. (1991, c. 749, s. 1; 1993 (Reg. Sess., 1994), c. 777, s. 4(b).)



§ 63A-2. Definitions.

§ 63A‑2.  Definitions.

The following definitions apply in this Chapter:

(1)        Aircraft.  A contrivance that is used or designed for flight.

(2)        Airport project.  Any of the following that is part of or is used in connection with a cargo airport or a facility at a cargo airport complex site and is not a special user project:

a.         Land, equipment, or buildings or other structures, whether located on one or more sites.

b.         The addition to or the rehabilitation, improvement, renovation, or enlargement of any property described in subpart a.

The term includes infrastructure improvements, such as improvements to railroad facilities, roads, bridges, and water, sewer, or electric utilities even if not located on a cargo airport complex site. An airport project may include a facility leased to one or more entities under a true lease.

(3)        Authority.  The North Carolina Global TransPark Authority.

(4)        Board.  The Board of Directors of the Authority.

(5)        Bonds.  The revenue bonds or other interest bearing obligations authorized to be issued by the Authority under this Chapter.

(6)        Cargo airport.  Any area of land or water that is designed for the landing and takeoff of aircraft, any appurtenant area used or suitable for airport buildings or other airport facilities, and any appurtenant right‑of‑way. In addition to facilities for the transportation of cargo by aircraft, a cargo airport may contain facilities to shelter, service, or repair aircraft and facilities to discharge and receive passengers.

(7)        Cargo airport complex.  A cargo airport and all other facilities, including private facilities, related to the cargo airport that are located within the cargo airport complex site.

(8)        Cargo airport complex site.  The area designated by the Authority as the location of a cargo airport complex. An area may not be so designated by the Authority unless all or a substantial portion of the land on which the cargo airport is located or is to be located is or shall be owned by the Authority or is or shall be controlled by the Authority pursuant to lease, joint operating agreement, or other contractual arrangements.

(9)        Costs.  The capital cost of a project, including:

a.         The costs of doing any or all of the following:

1.         Acquiring, constructing, erecting, providing, developing, installing, furnishing, and equipping.

2.         Reconstructing, remodeling, altering, renovating, replacing, refurnishing, and reequipping.

3.         Enlarging, expanding, and extending.

4.         Demolishing, relocating, improving, grading, draining, landscaping, paving, widening, and resurfacing.

b.         The costs of all property, both real and personal and both improved and unimproved, and of plants, works, appurtenances, structures, facilities, furnishings, machinery, equipment, vehicles, easements, water rights, air rights, franchises, and licenses used or useful in connection with the project.

c.         The costs of demolishing or moving structures from land acquired and acquiring land to which the structures are to be moved.

d.         Financing charges, including estimated interest during the acquisition or construction of a project and for one year thereafter.

e.         The costs of services to provide plans, specifications, studies, reports, surveys, and estimates of costs and revenues.

f.          The costs of paying any interim financing, including principal, interest and premium, related to the acquisition or construction of the project.

g.         Administrative and legal expenses and administrative charges.

h.         The costs of obtaining bond and reserve fund insurance and investment contracts, of credit‑enhancement facilities, liquidity facilities, and interest‑rate agreements, and of establishing and maintaining debt service and other reserves.

i.          Any other services, costs, and expenses necessary or incidental to the project.

(10)      Credit facility.  An agreement with a banking institution, an insurance institution, an investment institution, or other financial institution located inside or outside the United States of America that provides for prompt payment, whether at maturity, presentment, or tender for purchase, redemption, or acceleration, of part or all of the principal or purchase price, redemption premium, if any, and interest on a bond or note issued by the Authority and for repayment of the institution.

(11)      Financing agreement.  A written instrument establishing the rights and responsibilities of the Authority and the operator concerning a special user project financed by the issuance of bonds. A financing agreement may be a lease, a lease and lease‑back, a sale and lease‑back, a lease purchase, an installment sale and purchase agreement, a conditional sales agreement, a secured or unsecured loan agreement, or other similar contract, and may involve property in addition to the property financed with the bonds.

(12)      Local Government Commission.  The Local Government Commission of the Department of State Treasurer, established by Article 2 of Chapter 159 of the General Statutes.

(13)      Notes.  Revenue notes or revenue bond anticipation notes issued by the Authority under this Chapter.

(14)      Obligor.  A person, including an operator, who has entered into a financing or other agreement obligating the person to make payments to the Authority or to holders of bonds issued to finance a special user project.

(15)      Operator.  The person entitled to the use or occupancy of a special user project.

(16)      Par formula.  A provision or formula to make periodic adjustments in the interest rate of a bond or note, including:

a.         A provision for an adjustment to keep the purchase price of the bond or note in the open market as close to par as possible.

b.         A provision for an adjustment based on one or more percentages of a prime rate or base rate that may vary or apply for specified periods of time.

c.         Any other provision that does not materially and adversely affect the financial position of the Authority and the marketing of the bonds or notes at a reasonable interest cost to the Authority.

(17)      Person.  Any person, corporation, partnership, association, trust, or other legal entity.

(18)      Project.  An airport project or a special user project.

(19)      Revenues.  For a special user project, the term means rents, fees, charges, payments, proceeds, or other income or profit derived from the special user project or from the financing agreement or security document for the special user project. For an airport project, the term means rents, fees, charges, payments, proceeds, or other income or profit derived from the airport project or from any pledge of nontax revenues, appropriation, or payment made by the State or a county in which the cargo airport is located.

(20)      Security document.  One or more written instruments establishing the rights and responsibilities of the Authority and the holders of bonds issued to finance a special user project. A security document may provide for, or be in the form of an agreement with, a trustee for the benefit of the bondholders. A security document may contain an assignment, pledge, mortgage, or other encumbrance of part or all of the Authority's interest in, or right to receive revenues from, a special user project or any other property provided by the operator or other obligor under a financing agreement. A financing agreement and a security document may be combined as one instrument.

(21)      Special user project.  Any land, equipment, or buildings or other structures located on one or more sites within a cargo airport complex site and the addition to or the rehabilitation, improvement, renovation, or enlargement of a structure located within a cargo airport complex site when the property is to be used as or in connection with any of the following:

a.         An undertaking for industry, including an industrial or a manufacturing factory, mill, assembly plant, or fabricating plant, a freight terminal, an industrial research, development, or laboratory facility, or an industrial processing or distribution facility for industrial or manufactured products.

b.         A commercial, processing, mining, transportation, distribution, storage, marine, aviation, or environmental facility or improvement.

c.         Any combination of items mentioned in subparts a. and b.

A special user project, during its economic life, is to be principally used by one or more for‑profit entities other than as lessee under a true lease. A special user project may include all appurtenances and incidental facilities such as land, a headquarters or office facility, warehouses, distribution centers, access roads, sidewalks, utilities, railway sidings, trucking and similar facilities, parking facilities, waterways, docks, wharves, and other improvements necessary or convenient for the construction, maintenance, and operation of any structure.

(22)      True lease.  A lease that has a fair market value rental and is not treated as a financing lease or installment sale for federal tax law purposes. (1991, c. 749, s. 1; 1991 (Reg. Sess., 1992), c. 900, s. 108(a); 1993 (Reg. Sess., 1994), c. 777, s. 4(c).)



§ 63A-3. Creation of Authority and Board.

§ 63A‑3.  Creation of Authority and Board.

(a)        Creation. The North Carolina Global TransPark Authority is created as a body corporate and politic having the powers and jurisdiction as provided under this Chapter or any other law. The Authority is a State agency created to perform essential governmental and public functions. The Authority shall be located within the Department of Transportation, but shall exercise all of its powers, including the power to employ, direct, and supervise all personnel, independently of the Secretary of Transportation and, notwithstanding any other provision of law, shall be subject to the direction and supervision of the Secretary only with respect to the management functions of coordinating and reporting.

(b)        Board of Directors. The Authority shall be governed by a Board of Directors. The Board shall consist of at least the following 20 members:

(1)        Seven members appointed by the Governor.

(2)        Three members appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives in accordance with G.S. 120‑121.

(3)        Three members appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate in accordance with G.S. 120‑121.

(4)        The State Treasurer, who shall serve as an ex officio nonvoting member.

(5)        The President of the North Carolina System of Community Colleges, provided that the President of the North Carolina Community Colleges may instead appoint to the Board of Directors one member of the board of trustees of a community college or one president of a community college. If such an appointment is made, the appointee shall serve at the pleasure of the President.

(6)        The President of The University of North Carolina, provided that the President of the University of North Carolina may instead appoint to the Board of Directors one member of the board of trustees of a constituent institution of The University of North Carolina, or one chancellor of a constituent institution of The University of North Carolina. If such an appointment is made, the appointee shall serve at the pleasure of the President.

(7)        The Chairman of the State Ports Authority.

(8)        One member appointed by the board of county commissioners of any county in which the cargo airport complex site is located.

(9)        One member appointed by the city council of the city which is a county seat of any county in which the cargo airport complex site is located.

(10)      The Commissioner of Agriculture.

Within 90 days after the Authority acquires land, either by purchase or condemnation, for development as part of a cargo airport complex site, the board of county commissioners in any county in which a portion of the land is located and the city council of the city which is the county seat of the county shall, by resolution, each appoint a person to serve as a member of the Board. If the board of commissioners or the city council appoints one of its own members to the Board, the county commissioner or the member of the city council who is appointed is considered to be serving on the Board as an ex officio voting member as part of the duties of the office of county commissioner or the office of city council member, in accordance with G.S. 128‑1.2, and is not considered to be serving in a separate office. Notwithstanding G.S. 116‑31(h), a member of the board of trustees of a constituent institution of The University of North Carolina appointed to the Board of Directors under subdivision (6) of this subsection may concurrently serve on the board of trustees and the Board of Directors. Notwithstanding any other provision of law, the Governor may serve on the Board of Directors by his own appointment on or after July 16, 1991, under subdivision (1) of this subsection.

As the holder of an office, each member of the Board shall take the oath required by Article VI, § 7 of the North Carolina Constitution before assuming the duties of a Board member.

(c)        Selection Criteria.  In making appointments to the Board, the Governor and the General Assembly shall give consideration to the geographical representation of the Western region, the Piedmont region, and the Eastern region of the State. In addition, at least one member appointed by the Governor shall be representative of business, at least one shall be representative of agribusiness, at least one shall be representative of environmental interests, and at least one shall be representative of industrial interests.

(d)        Terms.  The terms of the initial members appointed by the Governor or the General Assembly end June 30, 1993. The initial term of a member appointed by a board of county commissioners or by a city council ends on the second June 30 after the appointment. Subsequent appointments by a board of county commissioners or by a city council shall be for terms of four years. The seven members appointed by the Governor for subsequent terms shall be appointed for terms of two years ending on June 30 of each odd‑numbered year. The six members appointed by the General Assembly for subsequent terms shall be divided into two classes. The first class shall consist of three persons, two of whom shall be appointed upon recommendation of the Speaker of the House of Representatives and one of whom shall be appointed upon recommendation of the President Pro Tempore of the Senate, to serve an initial term expiring June 30, 1995, with subsequent terms expiring each fourth June 30th thereafter. The second class shall consist of three persons, two of whom shall be appointed upon recommendation of the President Pro Tempore of the Senate and one of whom shall be appointed upon recommendation of the Speaker of the House of Representatives, to serve an initial term expiring June 30, 1997, with subsequent terms expiring each fourth June 30th thereafter.

(e)        Chair and Vice‑chair of the Board.  The Governor shall designate one of the members appointed by the Governor as the Chair of the Board. The Governor shall convene the first meeting of the Board, at which time the members of the Board shall elect from their membership a Vice‑chair of the Board.

(f)         Vacancies.  All members of the Board shall remain in office until their successors are appointed and qualify.  A vacancy in an appointment made by the Governor or a board of county commissioners shall be filled by the Governor or the board of county commissioners for the remainder of the unexpired term. A vacancy in an appointment made by the General Assembly shall be filled in accordance with G.S. 120‑122.  A person appointed to fill a vacancy shall qualify in the same manner as a person appointed for a full term.

(g)        Removal of Board Members.  The Governor may remove any member of the Board for misfeasance, malfeasance, or nonfeasance in accordance with G.S. 143B‑13(d). The person who appointed a member of the Board may remove the member for using improper influence in accordance with G.S. 143B‑13(c).

(h)        Organization of the Board.  The Board shall adopt bylaws with respect to the calling of meetings, quorums, voting procedures, the keeping of records, and other organizational and administrative matters as the Board may determine. A quorum shall consist of a majority of the members of the Board. No vacancy in the membership of the Board shall impair the right of a quorum to exercise all rights and to perform all the duties of the Board and the Authority.

(i)         Compensation of the Board.  No part of the revenues or assets of the Authority shall inure to the benefit of or be distributable to the members of the Board or officers or other private persons. The members of the Board shall receive no salary for their services but shall be entitled to receive per diem and allowances in accordance with the provisions of G.S. 138‑5.

(j)         Treasurer.  The Board shall select the Authority's treasurer. The Board shall require a surety bond of the appointee in the amount as the Board may fix, and the premium shall be paid by the Authority as a necessary expense of the Authority.

(k)        Executive Director and other Employees.  The Board shall appoint an executive director, whose salary shall be fixed by the Board, to serve at its pleasure. The executive director or a person designated by the executive director shall appoint, employ, dismiss, and, within the limits of available funding, fix the compensation of other employees as considered necessary.

(l)         Office.  The Board shall establish an office for the transaction of the Authority's business at the place the Board finds advisable or necessary to implement the provisions of this Chapter. (1991, c. 749, s. 1; 1991 (Reg. Sess., 1992), c. 900, s. 108(b)‑(e); 1993 (Reg. Sess., 1994), c. 777, s. 4(d), (d1).)



§ 63A-4. Powers of the Authority.

§ 63A‑4.  Powers of the Authority.

(a)        The Authority shall have all of the powers necessary to execute the provisions of this Chapter, which shall include at least the following powers:

(1)        The powers of a corporate body, including the power to sue and be sued, to make contracts, to adopt and use a common seal, and to alter the adopted seal as needed.

(2)        To establish, finance, purchase, construct, operate, and regulate cargo airport complexes and to own, finance, lease, sell, or manage real or personal property.

(3)        To charge and collect fees and rents for the use of the cargo airport complexes or for services rendered in the operation of the complexes.

(4)        To contract and enter into agreements with the State, local governments, other authorities of North Carolina, and other states for the interchange of business and to facilitate the business of cargo airport complexes.

(5)        To rent, lease, purchase, acquire, own, encumber, dispose of, or mortgage real or personal property, including the power to acquire property by eminent domain pursuant to G.S. 63A‑6.

(6)        To establish, construct, purchase, maintain, equip, and operate any structure or facilities to aid commerce associated with a cargo airport complex, including the construction of highways, bridges, shipping facilities, electronic cargo transfer systems, mass transit systems, and other transportation facilities. Before constructing a highway or a bridge, the Authority shall consult with the Department of Transportation.

(7)        To create and operate agencies and departments needed to implement this Chapter.

(8)        To pay all necessary costs and expenses in the formation, organization, administration, and operation of the Authority.

(9)        To apply for, accept, and administer loans and grants of money from any federal agency, from the State or its political subdivisions, or from any other public or private sources available, to expend the money in accordance with the requirements imposed by the lender or donor, and to give any evidences of indebtedness that are required. No indebtedness of any kind incurred or created by the Authority shall constitute an indebtedness of the State or its political subdivisions, and no indebtedness of the Authority  shall involve or be secured by the faith, credit, or taxing power of the State or its political subdivisions.

(10)      To adopt, alter, or repeal its own bylaws or rules implementing the provisions of this Chapter.

(11)      To execute financing agreements, security documents, and other instruments necessary in exercising its power under this Chapter.

(12)      To fix, charge, collect, pledge, or assign revenues of the Authority.

(13)      To employ consulting engineers, architects, attorneys, real estate counselors, appraisers, and other consultants and employees as may be required in the judgment of the Board and to fix and pay their compensation from funds available to the Authority, and, when approved by the Local Government Commission under G.S. 159‑123(e) and (f) as if the Authority were an issuing unit, to select and retain financial consultants, underwriters, and bond attorneys in connection with the issuance of any bonds and to pay for their services out of the proceeds of any bond issue for which their services were performed.

(14)      To issue bonds or notes of the Authority as provided under this Chapter to pay the costs of a project.

(15)      To issue revenue refunding bonds of the Authority as provided under this Chapter.

(16)      To procure and maintain adequate insurance or otherwise provide for adequate protection to indemnify the Authority and its officers, directors, agents, employees, adjoining property owners, or the general public against loss or liability resulting from any act or omission by or on behalf of the Authority.

(17)      To purchase or finance real or personal property in the manner provided for cities and counties under G.S. 160A‑20.

(18)      To enter into agreements with counties pursuant to G.S. 63A‑15.

(19)      To exercise the powers granted political subdivisions under Article 4, Chapter 63 of the General Statutes, and to exercise the powers granted to municipalities and counties under Article 6, Chapter 63 of the General Statutes, governing public airports and related facilities.

(20)      To act as agent for the United States of America or any agency of the United States in any matter within the purpose of this Chapter. When acting as agent for the United States or one of its agencies, the Authority shall keep the interest of the State paramount.

(21)      With the approval of any unit of local government, to use officers, employees, agents, and facilities of the unit of local government for the purposes and upon the terms as may be mutually agreeable.

(22)      To issue obligations, without Local Government Commission approval, to finance the purchase or acquisition of land or options on land, or the construction of buildings or facilities. An obligation may be secured by the land purchased or acquired, or by the buildings or facilities constructed, may be unsecured, or may be made payable from revenues, the proceeds of notes, bonds, or the sale of any lands, the proceeds of any bonds of the State or moneys appropriated by the State, or any other available moneys of the Authority. An obligation to finance the purchase or acquisition of land or options on land, or the construction of buildings or facilities, may be sold only to the Escheat Fund as an investment of the Fund pursuant to G.S. 147‑69.2(b)(11).

(23)      To receive and use appropriations from the State, including an appropriation from the proceeds of State general obligation bonds or notes.

(b)        To execute the powers provided in subsection (a) of this section, the Board shall determine the policies of the Authority by majority vote of the members of the Board present and voting, a quorum having been established. Once a policy is determined, the Board shall communicate it to the executive director, who shall have the sole and exclusive authority to execute the policy of the Authority. No member of the Board shall have the responsibility or authority to give operational directives to any employee of the Authority other than the executive director. (1991, c. 749, s. 1; 2000‑67, s. 25.3.)



§ 63A-5. Taxation of property of Authority.

§ 63A‑5.  Taxation of property of Authority.

Property owned by the Authority is exempt from taxation in accordance with Article V, § 2 of the North Carolina Constitution.  Property that is part of or is located on a cargo airport complex site and is not owned by the Authority, including property that is part of a special user project, is not exempt from tax due to its location.  (1991, c. 749, s. 1.)



§ 63A-6. Acquisition, disposition, or exchange of real property.

§ 63A‑6.  Acquisition, disposition, or exchange of real property.

(a)        General.  The Authority may acquire real property by purchase, negotiation, gift, devise, or eminent domain. Any acquisition by eminent domain by the Authority of real property or an estate or interest in real property must be reviewed and approved by the Council of State before it can become effective. When the Authority acquires real property owned by the State, the Secretary of the Department of Administration shall execute and deliver to the Authority a deed transferring fee simple title to the property to the Authority.

(b)        Eminent Domain.  To exercise the power of eminent domain, the Authority shall commence a proceeding in its name and may follow any procedure set by law by which a State agency or a political subdivision of the State may exercise the power of eminent domain. The Authority's exercise of the power of eminent domain is subject to review and approval by the Council of State.

The Authority's power of eminent domain applies to all property, including property that is owned by a State agency or a political subdivision of the State and is already devoted to a specific use other than as an airport established under Chapter 63 of the General Statutes. The Authority may acquire by eminent domain property that is owned by a political subdivision and is used as an airport established under Chapter 63 of the General Statutes only after obtaining the approval of the governing body of each political subdivision that established the airport. The Authority may not begin an eminent domain proceeding before it obtains the Council of State's approval for the acquisition of the property to be condemned.

(c)        Exchange.  The Authority may exchange any property it acquires for other property usable in carrying out the powers conferred on the Authority and also, upon the payment of just compensation, may remove a building, a terminal, or another structure from land needed for its purposes and reconstruct the structure on another location. The Authority may not use the power of eminent domain to acquire property for exchange.

(d)        Site Selection.  In selecting a site for a cargo airport complex, the Authority shall consider comprehensive plans and land‑use regulations adopted by local governments and the capability of local governments to provide services as specified in subdivisions (1) through (3) of this subsection. This subsection shall not be construed to require the Authority to comply with any local ordinance, regulation, or plan except as may be otherwise specifically provided by federal or State law, regulation, or rule. Plans, regulations, and capabilities to be considered are:

(1)        Local comprehensive plans, including education, emergency response, law enforcement, water supply, stormwater management, solid waste management, and wastewater treatment.

(2)        Local land use regulations, including appearance, floodplain zoning, subdivision zoning, and watershed protection elements.

(3)        The capability of local governments to provide services and manage growth and development related to establishment of a cargo airport complex. (1991, c. 749, s. 1; 1991 (Reg. Sess., 1992), c. 900, s. 108(f), (g).)



§ 63A-7. Police power.

§ 63A‑7.  Police power.

(a)        The Authority has jurisdiction within a cargo airport complex site.  The Board may adopt ordinances regulating traffic and parking within the cargo airport complex site and for the safety and welfare of those using the cargo airport complex.  An ordinance adopted under this subsection shall be recorded in the minutes of the Board.  A copy of the ordinance shall be filed in the office of the Attorney General of North Carolina and shall be posted at appropriate places in the cargo airport complex site.  Any person who violates an ordinance of the Authority is guilty of a Class 3 misdemeanor.

(b)        The executive director of the Authority may designate employees of the Authority as special police officers.  A person designated as a special police officer has jurisdiction within the cargo airport complex site to arrest a person who violates any federal or State law or any ordinance of the Authority and has other powers to the same extent as police officers of incorporated municipalities.  An employee designated as a special police officer shall take the oath of a law enforcement officer set out in G.S. 11‑11.  (1991, c. 749, s. 1; 1993, c. 539, s. 499; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 63A-8. Authority funds.

§ 63A‑8.  Authority funds.

All Authority funds shall be deposited in one or more banks to be designated by the Board.  Funds of the Authority shall be paid out only upon warrants signed by the treasurer or assistant treasurer of the Authority and countersigned by the chair, the acting chair, or the executive director.  No warrants shall be drawn or issued disbursing any of the funds of the Authority except for a purpose authorized by this Chapter and only when the account or expenditure has been audited and approved by the Authority or its executive director.  (1991, c. 749, s. 1.)



§ 63A-9. Bonds and notes.

§ 63A‑9.  Bonds and notes.

(a)        The Authority may provide for the issuance, at one time or from time to time, of bonds and notes, including bond anticipation notes and renewal notes, of the Authority to carry out its corporate purposes including financing the costs of projects. The principal of and interest on the bonds or notes shall be payable from funds provided under this Chapter for their payment. A bond anticipation note may be made payable from the proceeds of bonds or renewal notes or, in the event bond or renewal note proceeds are not available, from any available Authority revenues or other funds provided for this purpose. Bonds and notes may also be paid from the proceeds of any credit facility.

All bonds, notes, or refunding bonds or notes of the Authority are subject to this section and G.S. 63A‑10. All bonds, notes, or refunding bonds or notes to finance or refinance a special user project are also subject to G.S. 63A‑11.

The bonds and notes of each issue shall be dated and may be made redeemable prior to maturity at the option of the Authority or otherwise, at one or more prices, on one or more dates, and upon the terms and conditions set by the Authority. The bonds or notes may also be made payable from time to time on demand or tender for purchase by the owner upon terms and conditions set by the Authority.

A bond or note shall bear interest at a rate or rates, including variable rates, as determined by the Local Government Commission with the approval of the Authority. A bond or note may be secured by a reserve fund created for that purpose and funded from proceeds of the bond or note, revenues, or any other source of funds available to the Authority.

(b)        In fixing the details of bonds or notes, the Authority may provide that the bonds or notes may:

(1)        Be payable from time to time on demand or tender for purchase by the owner of the bond or note if a credit facility supports the bond or note, unless the Local Government Commission specifically determines that a credit facility is not required because the absence of a credit facility will not materially and adversely affect the financial position of the Authority and the marketing of the bonds or notes at a reasonable interest cost to the Authority.

(2)        Be additionally supported by a credit facility.

(3)        Be made subject to redemption or a mandatory tender for purchase prior to maturity.

(4)        Be capital appreciation bonds.

(5)        Bear interest at a rate or rates that may vary, including variations permitted pursuant to a par formula.

(6)        Be made the subject of a remarketing agreement whereby an attempt is made to remarket the bonds or notes to new purchasers prior to their presentment for payment to the provider of the credit facility or to the Authority.

(c)        Notes and bonds shall mature at the times determined by the Authority, not to exceed 40 years from the date of issue. The Authority shall determine the form and manner of execution of a bond or note, including any interest coupons to be attached to the bond or note. The Authority shall fix the denominations and places of payment of principal and interest of the bond or note. The principal of and interest on a bond or note may be paid at any bank or trust company, whether located inside or outside the United States of America.

(d)        The validity of a bond, note, or coupon that has the signature or facsimile signature of a person who was an officer when the bond, note, or coupon was signed or the facsimile signature attached but who is not that officer when the bond, note, or coupon is delivered is not affected by the change in officers. A bond, note, or coupon may bear the signature or facsimile signature of a person who will be the proper officer to sign the bond, note, or coupon when it is executed but who is not the officer on the date of the bond, note, or coupon.

(e)        The Authority may provide for any of the following:

(1)        Authentication of a bond or note by a trustee or other authenticating agent.

(2)        Issuance of a bond or note as a certificated obligation, an uncertificated obligation, or both.

(3)        Issuance of a bond or note in coupon form, in registered form, or both.

(4)        Registration of a coupon bond or note as to principal alone or as to both principal and interest.

(5)        The reconversion of a bond or note registered as to both principal and interest into a coupon bond or note.

(6)        The interchange of registered and coupon bonds or notes.

(7)        A system for registration in accordance with Chapter 159E of the General Statutes.

(8)        Replacement of a bond or note that has been mutilated, lost, or destroyed.

(f)         The Authority may not issue a bond or note under this Chapter, other than an obligation permitted under G.S. 63A‑4(a)(22), unless its issuance is approved by the Local Government Commission, and it is sold by the Local Government Commission. To obtain approval of a bond or note, the Authority shall file an application for approval with the Local Government Commission. The application shall contain the information required by the Local Government Commission.

In determining whether to approve a proposed bond or note issue of the Authority, the Local Government Commission shall consider the following:

(1)        For bonds or notes to finance airport projects, the criteria for its approval of revenue bonds under G.S. 159‑86.

(2)        For bonds or notes to finance special user projects, the criteria used for its approval of industrial bonds under G.S. 159C‑8.

(3)        The effect of the proposed financing upon any proposed or scheduled sale of obligations by the State, another State agency, or a unit of local government.

The Local Government Commission shall approve the proposed bond or note issue if it determines that the proposed financing for the issue meets the criteria and will effect the purposes of this Chapter.

When the Local Government Commission approves a bond or note issue of the Authority, the Authority may submit a written request to the Local Government Commission to sell the approved bonds or notes. Upon receiving a written request, the Local Government Commission shall consult with the Authority on the manner in which the bonds or notes will be sold and the price or prices at which the bonds or notes will be sold. With the approval of the Authority, the Local Government Commission shall sell the bonds or notes either at public or private sale in the manner and at the prices determined to be in the best interest of the Authority and to effect the purposes of this Chapter.

Bonds or notes may be issued under this Chapter without obtaining, except as otherwise expressly provided in this Chapter, the consent of any department, division, commission, board, body, bureau, or other agency of the State or without any other proceedings or conditions except as specifically authorized by this Chapter or by the provisions of the resolution authorizing the issuance of, or any trust agreement securing, the bonds or notes.

(g)        Each bond or note that is represented by an instrument shall contain a statement signed by the Secretary of the Local Government Commission, or an assistant designated by the Secretary, certifying that the issuance of the bond or note has been approved under this Chapter. The signature may be a manual signature or a facsimile signature, as determined by the Local Government Commission. Each bond or note that is not represented by an instrument shall be evidenced by a writing relating to the obligation that identifies the obligation or the issue of which it is a part, contains the signed statement certifying approval of the Local Government Commission that is required on an instrument, and is filed with the Local Government Commission. A certification of approval by the Local Government Commission is conclusive evidence that a bond or note complies with this Chapter.

(h)        The proceeds of a bond or note shall be used solely for the purposes for which the bond or note was issued and shall be disbursed in accordance with the resolution authorizing the issuance of the bond or note and with any trust agreement securing the bond or note.

(i)         Prior to the preparation of definitive bonds, the Authority may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when the bonds have been executed and are available for delivery.

(j)         The Authority may secure a bond or note issued under this Chapter by a trust agreement between the Authority and a corporate trustee. The corporate trustee may be any trust company or bank having the powers of a trust company inside or outside the State. The Authority may secure a bond or note issued under this Chapter by a deed of trust. The trustee of the deed of trust may be an individual who is a resident of the State. A bank or trust company that is incorporated in this State and is a depository of the proceeds of obligations, revenues, or other money of an Authority may furnish indemnifying bonds or pledge securities required by the Authority.

The pledge of any assets, income, or revenues of the Authority to the payment of the principal of or the interest on any obligations of the Authority is binding from the time the pledge is made, and any assets, income, or revenues of the Authority are immediately subject to the lien of the pledge without any physical delivery or other act. The lien created by a pledge is binding against all persons who have claims of any kind against the Authority, regardless of whether they have notice of the lien.

(k)        A resolution authorizing the issuance of a bond or note and a trust agreement securing a bond or note may provide that any moneys held under the resolution or trust agreement may be temporarily invested pending disbursement. Any officer with whom, or any bank or trust company with which, the moneys are deposited is considered a trustee of the moneys and must hold and apply the moneys for their stated purpose in accordance with this Chapter and the resolution or trust agreement. The Authority may invest any moneys, other than the proceeds of bonds issued to finance special user projects, as allowed in G.S. 147‑69.1 for investments of the State Treasurer or in this subsection. The proceeds of bonds issued to finance special user projects may be invested as provided in the security document for the bonds.

In connection with or incidental to the acquisition or carrying of any investment relating to bonds, program of investment relating to bonds, or carrying of bonds, the Authority may, with the approval of the Local Government Commission, enter into a contract to place the investment or obligation of the Authority, as represented by the bonds, investment, or program of investment and the contract or contracts, in whole or in part, on an interest rate, currency, cash‑flow, or other basis, including the following:

(1)        Interest rate swap agreements, currency swap agreements, insurance agreements, forward payment conversion agreements, and futures.

(2)        Contracts providing for payments based on levels of, or changes in, interest rates, currency exchange rates, or stock or other indices.

(3)        Contracts to exchange cash flows or a series of payments.

(4)        Contracts to hedge payment, currency, rate, spread, or similar exposure, including interest rate floors or caps, options, puts, and calls.

The Authority may enter a contract of this type in connection with, or incidental to, entering into or maintaining any agreement that secures bonds. A contract shall contain the payment, security, term, default, remedy, and other terms and conditions the Board considers appropriate. The Authority may enter a contract of this type with any person after giving due consideration, where applicable, of the person's credit‑worthiness as determined by a rating by a nationally recognized rating agency or any other criteria the Board considers appropriate. In connection with, or incidental to, the issuance or carrying of bonds, or the entering of any contract described in this subsection, the Authority may enter into credit enhancement or liquidity agreements, with payment, interest rate, termination date, currency, security, default, remedy, and other terms and conditions as the Authority determines. Proceeds of bonds and any moneys set aside and pledged to secure payment of bonds or any of the contracts entered into under this subsection may be pledged to and used to service any of the contracts entered into under this section.

(l )        Bonds and notes are exempt from all State, county, and municipal taxation or assessment, direct or indirect, general or special, whether imposed for the purpose of general revenue or otherwise, excluding inheritance and gift taxes, income taxes on the gain from the transfer of bonds and notes, and franchise taxes. The interest on bonds and notes is not subject to taxation as income.

(m)       Bonds or notes issued under this Chapter shall not constitute a debt secured by a pledge of the faith and credit of the State or a political subdivision of the State and shall be payable solely from the revenues, income, or assets of the Authority that are pledged for their payment. The face of each bond or note issued shall contain a statement that the Authority is obligated to pay the bond or note or the interest on the bond or note only from the revenues, income, or assets pledged in payment of the bond or note and that neither the faith and credit nor the taxing power of the State or any political subdivision of the State is pledged in payment of the principal of or the interest on the bond or note.

(n)        The State pledges to the holder of a bond or note issued under this Chapter that, as long as the bond or note is outstanding and unpaid, the State will not limit or alter the power the Authority had when the bond or note was issued in a way that impairs the ability of the Authority to produce revenues sufficient with other available funds to do all of the following:

(1)        Maintain and operate the project for which the bond or note was issued.

(2)        Pay the principal of, interest on, and redemption premium, if any, of the bond or note.

(3)        Fulfill the terms of an agreement with the holder.

The State further pledges to the holder of a bond or note issued under this Chapter that the State will not impair the rights and remedies of the holder concerning the bond or note.

(o)        Obligations issued under this Chapter are made securities in which all public officers and public bodies of the State and its political subdivisions, and all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. The obligations are made securities that may properly and legally be deposited with and received by any State or municipal officer or any agency or political subdivision of the State for any purpose for which the deposit of bonds, notes, or obligations of the State is now or may be authorized by law. (1991, c. 749, s. 1; 1991 (Reg. Sess., 1992), c. 1030, s. 16; 1995, c. 46, s. 2.)



§ 63A-10. Refunding bonds or notes.

§ 63A‑10.  Refunding bonds or notes.

(a)        Issuance.  The Authority may issue refunding bonds or notes for the purpose of refunding any outstanding bonds or notes issued under this Chapter, including any redemption premium on the bonds or notes and any interest accrued or to accrue to the date of redemption.  Refunding bonds or notes shall be issued in accordance with the same procedures and requirements as bonds or notes.  Refunding bonds or notes may be sold or exchanged for outstanding bonds and notes issued under this Chapter.

Refunding bonds or notes may have different interest rates and maturities than the bonds or notes being refunded.  The proceeds of refunding bonds or notes may be applied to any of the following:

(1)        The payment, purchase, and retirement of the bonds or notes being refunded by direct application to the payment, purchase, and retirement.

(2)        The payment, purchase, and retirement of the bonds or notes being refunded by the deposit in trust of the proceeds.

(3)        The payment of any expenses incurred in connection with the refunding.

(4)        For any other uses not inconsistent with the refunding.

(b)        Proceeds.   The proceedings providing for the issuance of refunding bonds or notes may limit the investments in which the proceeds of a particular refunding issue may be invested.  Unless prohibited by the proceedings, the proceeds of refunding bonds or notes that are deposited in trust for the payment, purchase, and retirement of outstanding bonds or notes may be invested in any of the following:

(1)        Direct obligations of the United States of America.

(2)        Obligations whose principal and interest are guaranteed by the United States of America.

(3)        Evidences of ownership of a proportionate interest in an obligation that is described in subdivisions (1) or (2) of this subsection and is held in a custodial capacity by a bank or trust company organized under the laws of the United States of America or a state.

(4)        Obligations of the State or a unit of local government of the State when payment of the principal of and interest on the obligations has been provided for by depositing with a trustee or other escrow agent obligations that meet all of the following:

a.         Are described in subdivisions (1), (2), or (3) of this subsection.

b.         When due and payable, will provide enough money when added to any other money held in trust for this purpose to pay the principal of, premium, if any, and interest on the State or local obligations.

c.         Are rated in the highest category by Standard & Poor's Corporation and Moody's Investors Service, Inc.

(5)        Obligations of the State or a unit of local government when payment of the principal and interest on the obligations is insured by a bond insurance company rated in the highest category by Standard & Poor's Corporation and Moody's Investors Service, Inc.

(6)        Full faith and credit obligations of the State or a unit of local government of the State that are rated in the highest category by Standard & Poor's Corporation and Moody's Investors Service, Inc.

(7)        Any obligations or investments in which the State Treasurer is then authorized to invest funds of the State.

(c)        Scope.  This section does not limit any of the following:

(1)        The period for which the proceeds of refunding bonds or notes may be held in trust to retire the bonds or notes that are being refunded and have not matured, are not redeemable or, if redeemable, have not been called for redemption.

(2)        The power to issue bonds or notes for the combined purpose of refunding outstanding bonds or notes and of providing funds for any other corporate purpose.  (1991, c. 749, s. 1.)



§ 63A-11. Special user project bonds or notes.

§ 63A‑11.  Special user project bonds or notes.

(a)        The Authority may, subject to the provisions of this section, G.S. 63A‑9, and, if applicable, G.S. 63A‑10, issue, at one time or from time to time, bonds and notes to finance or refinance special user projects. Bonds and notes to finance or refinance special user projects may be sold irrespective of the interest limitations in G.S. 24‑1.1.

(b)        Bonds or notes issued by the Authority under this section are special, limited obligations of the Authority payable solely from the following:

(1)        The Authority's revenues, income, or assets that it specifically assigns or pledges for payment.

(2)        The funds, collateral, and undertakings of a private party that are assigned or pledged by that party.

(c)        Bonds and notes issued under this section may be secured by one or more agreements, including foreclosable deeds of trust and other trust instruments. An agreement may pledge and assign to the trustee or the holders of its obligations the assets, revenues, and income provided for the security of the bonds or notes, including proceeds from the sale of any special user project or part thereof, insurance proceeds, condemnation awards, and third‑party agreements, and may convey or mortgage the project and other property and collateral to secure a bond issue.

The Authority may subordinate the bonds or notes or its rights, assets, revenues, and income derived from any special user project to any prior, contemporaneous, or future securities or obligations or lien, mortgage, or other security interest.

(d)        Notwithstanding any other provision of law, the Authority may agree that all contracts relating to the acquisition, construction, installation, and equipping of the special user project shall be solicited, negotiated, awarded, and executed by the private parties for which the Authority is financing the special user project or any agents of the private parties subject only to approval by the Authority as the Authority may require. The Authority may, out of the proceeds of bonds or notes, make advances to or reimburse the private parties or their agents for all or a portion of the costs incurred in connection with the contracts.

(e)        Repealed by Session Laws 2001‑218, s. 5. (1991, c. 749, s. 1; 1993, c. 553, s. 23; 2000‑169, s. 37; 2001‑218, s. 5.)



§ 63A-12. Public hearing requirements.

§ 63A‑12.  Public hearing requirements.

To the extent federal tax law requires public hearings to be held with respect to the issuance of bonds to finance projects, the hearings may be called for by the executive director and held before one or more members of the Board of the Authority.  The hearings may be held at any place within the State pursuant to public notice given in accordance with current federal tax regulations.  To the extent federal tax law requires approval following the hearing of the issuance of bonds to finance a project, the approval shall be sought from the Governor following a report to the Governor of the results of the public hearing accompanied by information relating to the purposes for the proposed bond issue.  (1991, c. 749, s. 1.)



§ 63A-13. Financing agreements.

§ 63A‑13.  Financing agreements.

(a)        Every financing agreement shall contain provisions ensuring all of the following:

(1)        That the amounts payable under the financing agreement are sufficient to pay, when due, the principal of, redemption premium, if any, and interest on the bonds issued to pay the costs of the special user project.

(2)        That the operator pays all costs incurred by the Authority in connection with the financing and administration of the special user project, except costs paid out of the proceeds of bonds or otherwise, including, but without limitation, insurance costs, the cost of administering the financing agreement and the security document, and the fees and expenses of the fiscal agent or trustee, paying agents, attorneys, consultants, and others.

(3)        That the operator pays all the costs and expenses of operation, maintenance, and upkeep of the special user project.

(4)        That the operator's obligation to provide for the payment of the bonds in full is not subject to cancellation, termination, or abatement until the payment of the bonds or provision for their payment is made.

(b)        The financing agreement, if in the nature of a lease agreement, shall either provide that the obligor shall have an option to purchase, or require that the obligor purchase, the special user project upon the expiration or termination of the financing agreement subject to the condition that payment in full of the principal of, and the interest and any redemption premium on, the bonds, or provision therefor, shall have been made.

(c)        The financing agreement may provide the Authority with rights and remedies in the event of a default by the obligor including, without limitation, any one or more of the following:

(1)        Acceleration of all amounts payable under the financing agreement.

(2)        Reentry and repossession of the special user project.

(3)        Termination of the financing agreement.

(4)        Leasing or sale of foreclosure of the special user project to others.

(5)        Taking whatever actions at law or in equity may appear necessary or desirable to collect the amounts payable under, and to enforce covenants made in, the financing agreement.

(d)        The Authority's interest in a special user project under a financing agreement may be that of owner, lessor, lessee, conditional or installment vendor, mortgagor, mortgagee, secured party, or otherwise, but the Authority need not have any ownership or possessory interest in the special user project.

(e)        The Authority may assign all or any of its rights and remedies under the financing agreement to the trustee or the bondholders under a security document.

(f)         The financing agreement may contain additional provisions as in the determination of the Board are necessary or convenient to effectuate the purposes of this Chapter. When, as provided in G.S. 63A‑9 and G.S. 63A‑11, the Local Government Commission approves the issuance of bonds by the Authority, the Commission shall also approve all financing agreements and security documents.  (1991, c. 749, s. 1; 1997‑456, s. 27.)



§ 63A-14. Security documents.

§ 63A‑14.  Security documents.

Bonds issued under the provisions of this Chapter may be secured by a security document which may be a trust instrument between the Authority and a bank or trust company or individual within the State, or a bank or a trust company outside the State, as trustee.  The security document may pledge and assign the revenues provided for the security of the bonds, including proceeds from the sale of any project, or part thereof, insurance proceeds and condemnation awards, and may convey or mortgage the project and other property to secure a bond issue.

The revenues and other funds derived from the project, except for any part as may be necessary to provide reserves therefor, if any, may be set aside at regular intervals as may be provided in the security document in a sinking fund which may be pledged to, and charged with, the payment of the principal of and the interest on the bonds as the same shall become due and the redemption price or the purchase price of bonds retired by call or purchase as provided.  The pledge shall be valid and binding from the time when the pledge is made.  The revenues pledged and received by the Authority shall immediately be subject to the lien of the pledge without any physical delivery or further act, and the lien of any pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the Authority, irrespective of whether the parties have notice.  The use and disposition of money to the credit of the sinking fund shall be subject to the provisions of the security document.  The security document may contain provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including, without limitation, any one or more of the following:

(1)        Acceleration of all amounts payable under the security document.

(2)        Appointment of a receiver to manage the project and any other property mortgaged or assigned as security for the bonds.

(3)        Foreclosure and sale of the project and any other property mortgaged or assigned as security for the bonds.

(4)        Rights to bring and maintain such other actions at law or in equity as may appear necessary or desirable to collect the amounts payable under, or to enforce the covenants made in, the security document.

It shall be lawful for any bank or trust company incorporated under the laws of this State which may act as depository of the proceeds of bonds, revenues, or other funds provided under this Chapter to furnish indemnifying bonds or to pledge securities as may be required by the Authority.  All expenses incurred in carrying out the provisions of the security document may be treated as a part of the cost of the project in connection with which bonds are issued or as an expense of administration of the project.

The Authority may subordinate the bonds or its rights under the security document or otherwise to any prior, contemporaneous, or future securities or obligations or lien, mortgage, or other security interest.  (1991, c. 749, s. 1.)



§ 63A-15. County agreements.

§ 63A‑15.  County agreements.

Any county in which all or part of a cargo airport complex site is located may enter into an agreement with the Authority providing for payments to be made by the county to the Authority. A county may not enter into an agreement to make payments to the Authority until after the Authority designates the cargo airport complex site.  The county's obligations under the agreement shall not constitute a pledge of its faith and credit.  (1991, c. 749, s. 1.)



§ 63A-16. Remedies.

§ 63A‑16.  Remedies.

Any owner of bonds or notes issued under the provisions of this Chapter or any coupons appertaining thereto, and the trustee under any trust agreement securing or resolution authorizing the issuance of such bonds or notes, except to the extent the rights given may be restricted by the trust agreement or resolution, may either at law or in equity, by suit, action, mandamus, or other proceeding, protect and enforce any and all rights under the laws of the State or granted hereunder or under the trust agreement or resolution, or under any other contract executed by the Authority pursuant to this Chapter; and may enforce and compel the performance of all duties required by this Chapter or by the trust agreement or resolution by the Authority or by any officer of the Authority.  (1991, c. 749, s. 1.)



§ 63A-17. Status of bonds and notes under Uniform Commercial Code.

§ 63A‑17.  Status of bonds and notes under Uniform Commercial Code.

All bonds and notes and interest coupons, if any, issued under this Chapter are made investment securities within the meaning of and for all the purposes of Article 8 of the Uniform Commercial Code, as enacted in Chapter 25 of the General Statutes.  (1991, c. 749, s. 1.)



§ 63A-18. Zoning power of Authority.

§ 63A‑18.  Zoning power of Authority.

(a)        The Authority has exclusive zoning jurisdiction within a cargo airport complex site. The Authority has zoning jurisdiction within six miles of the boundaries of a cargo airport complex site.

(b)        No State agency and, in accordance with G.S. 63‑31, no political subdivision may adopt, without obtaining the approval of the Authority, an airport zoning provision or other land use regulation that affects real property within six miles of any cargo airport complex site if it conflicts with a zoning provision or land use restriction adopted by the Authority.

A zoning provision or land use restriction adopted in violation of this subsection is not effective. (1991, c. 749, s. 1; 1991 (Reg. Sess., 1992), c. 900, s. 108(h).)



§ 63A-19. Goals for participation by minorities, women, and the disabled.

§ 63A‑19.  Goals for participation by minorities, women, and the disabled.

(a)        The Authority shall verify its efforts to achieve the goals established in this section for participation by minority business enterprises, women's business enterprises, and disabled business enterprises in the total value of contracts awarded by the Authority in each of the following categories:

(1)        Contracts for capital construction or repair projects.

(2)        Contracts for goods.

(3)        Contracts for professional and other services.

(b)        The goals for the Authority are as follows:

(1)        Ten percent (10%) participation by minority business enterprises.

(2)        Five percent (5%) participation by women's business enterprises.

(3)        Two percent (2%) participation by disabled business enterprises.

In determining participation in contract awards, a contract shall be counted as participation by a minority business enterprise without regard to the gender of the owner, but only if the business does not qualify as a disabled business enterprise.  A contract shall be counted as participation by a women's business enterprise only if the business does not also qualify as a disabled business enterprise.  A contract shall be counted as participation by a disabled business enterprise without regard to the race or gender of the owner.  The goals in this section, instead of any goals in Article 8 of Chapter 143 of the General Statutes, apply to the Authority.  With respect to projects for which the Authority would not receive federal funds if it adhered to the goals in this section because the goals are contrary to or are inconsistent with 14 C.F.R. Part 152, Subpart E, Nondiscrimination in Airport Aid Program, the federal law and regulations supersede this section to the extent it is contrary to or inconsistent with the federal law and regulations.

(c)        The following definitions apply in this section:

(1)        Disabled business enterprise.  A legal entity, other than a joint venture, that is organized to engage in commercial transactions and is at least fifty‑one percent (51%) owned and controlled by one or more disabled persons.

(2)        Disabled person.  A handicapped person as defined in G.S. 168A‑3.

(3)        Minority business enterprise.  A legal entity, other than a joint venture, that is organized to engage in commercial transactions and is at least fifty‑one percent (51%) owned and controlled by one or more minority persons.

(4)        Minority person.  A member of one of the following groups: African‑Americans, Hispanic‑Americans, American Indians, or Asian‑Americans.

(5)        Women's business enterprise means a legal entity, other than a joint venture, that is organized to engage in commercial transactions and is at least fifty‑one percent owned and controlled by one or more women.  (1991, c. 749, s. 1.)



§ 63A-20. Officers not liable.

§ 63A‑20.  Officers not liable.

No member or officer of the Authority shall be subject to any personal liability or accountability by reason of his execution of any bonds or notes or the issuance of any bonds or notes.  (1991, c. 749, s. 1.)



§ 63A-21. Conflicts of interest.

§ 63A‑21.  Conflicts of interest.

If any member, officer, or employee of the Authority shall be interested either directly or indirectly, or shall be an officer or employee of or have an ownership interest in any firm or corporation, not including units of local government, interested directly or indirectly, in any contract with the Authority, the interest shall be disclosed to the Board and shall be set forth in the minutes of the Board.  The member, officer, or employee having an interest shall not participate on behalf of the Authority in the authorization of any contract.  Other provisions of law notwithstanding, failure to take any or all actions necessary to carry out the purposes of this section may not affect the validity of any bonds or notes issued under this Chapter.  (1991, c. 749, s. 1.)



§ 63A-22. Cooperation by other State agencies.

§ 63A‑22.  Cooperation by other State agencies.

All State officers and agencies shall render the services to the Authority within their respective functions as may be requested by the Authority.  (1991, c. 749, s. 1.)



§ 63A-23. Annual and quarterly reports.

§ 63A‑23.  Annual and quarterly reports.

The Authority shall, promptly following the close of each fiscal year, submit an annual report of its activities for the preceding year to the Governor, the General Assembly, and the Local Government Commission. Each report shall be accompanied by an audit of its books and accounts. The audit shall be conducted by the State Auditor. The costs of all audits shall be paid from funds of the Authority.

The Authority shall submit quarterly reports to the Joint Legislative Commission on Governmental Operations. The reports shall summarize the Authority's activities during the quarter and contain any information about the Authority's activities that is requested by the Commission. (1991, c. 749, s. 1; 1996, 2nd Ex. Sess., c. 18, s. 26.)



§ 63A-24. General laws apply to Authority; exceptions.

§ 63A‑24.  General laws apply to Authority; exceptions.

Except as provided in this section, the general laws that apply to State agencies apply to the Authority.  The following general laws, to the extent provided below, do not apply to the Authority:

(1)        Article 3 of Chapter 143 of the General Statutes does not apply to contracts for services listed in 49 U.S.C. § 2210(a)(16) or contracts for special user projects.  That Article also does not apply to other contracts for projects, but, with respect to these other contracts, the powers and duties established in that Article shall be exercised by the Authority and the Secretary of Administration, and other State officers, employees, or agencies shall have no duties or responsibilities concerning the contracts.

(2)        Article 8 of Chapter 143 of the General Statutes does not apply to public building contracts of the Authority, but, with respect to these contracts, the powers and duties established in that Article shall be exercised by the Authority and the Secretary of Administration, and other State officers, employees, or agencies shall have no duties or responsibilities concerning the contracts.

(3)        Except for G.S. 146‑29.1, 146‑79, and 146‑80, Chapter 146 of the General Statutes does not apply to the Authority.  (1991, c. 749, s. 1.)



§ 63A-25. Dissolution.

§ 63A‑25.  Dissolution.

Whenever the Board shall by resolution determine that the purposes for which the Authority was formed have been substantially fulfilled and that all bonds issued and all other obligations incurred by the Authority have been fully paid or satisfied, the Board may declare the Authority to be dissolved.  On the effective date of the resolution, the title to all funds and other property owned by the Authority at the time of the dissolution shall vest in the State and possession of the funds and other property shall be delivered to the State.  (1991, c. 749, s. 1.)






Chapter 64 - Aliens.

§ 64-1. Rights as to real property.

Chapter 64.

Aliens.

§ 64‑1.  Rights as to real property.

It is lawful for aliens to take both by purchase and descent, or other operation of law, any lands, tenements or hereditaments, and to hold and convey the same as fully as citizens of this State can or may do, any law or usage to the contrary notwithstanding. (1870‑1, c. 255; Code, s. 7; Rev., s. 182; C.S., s. 192; 1935, c. 243; 1939, c. 19.)



§ 64-1.1. Secretary of State to collect information as to foreign ownership of real property.

§ 64‑1.1.  Secretary of State to collect information as to foreign ownership of real property.

The Secretary of State is authorized and directed to collect all information obtainable from reports by aliens made to agencies of the federal government on ownership of real property interests in North Carolina, to be updated every three months, and to maintain a file on such information which shall be available to the members of the General Assembly and the public. (1979, c. 610.)



§ 64-2. Contracts validated.

§ 64‑2.  Contracts validated.

All contracts to purchase or sell real estate by or with aliens, heretofore made, shall be deemed and taken as valid to all intents and purposes. (1870‑1, c. 255, s. 2; Code, s. 8; Rev., s. 183; C.S., s. 193.)



§ 64-3. Nonresident aliens' rights of inheritance.

§ 64‑3.  Nonresident aliens' rights of inheritance.

No alien residing outside the United States or its territories shall be entitled to take personal property located in this State by succession or testamentary disposition if the laws of the nation of which such alien is a resident prohibit residents of the United States from inheriting personal property located within that nation. Except as hereinabove provided, no alien shall, by reason of his citizenship or place of residence, be disqualified from inheriting property in this State. (1959, c. 1208; 1985 (Reg. Sess., 1986), c. 797, s. 1.)



§ 64-4. Escheats.

§ 64‑4.  Escheats.

If a decedent owning personal property located within North Carolina shall leave no heirs, heirs at law or legatees other than persons disqualified from inheritance under G.S. 64‑3, then such personal property shall escheat. (1959, c. 1208; 1985 (Reg. Sess., 1986), c. 797, s. 2.)



§ 64-5. Burden of proof.

§ 64‑5.  Burden of proof.

The burden of proof in any action or proceeding to disqualify a nonresident alien from taking personal property located within this State by succession or testamentary disposition by reason of the provisions of G.S. 64‑3, shall be upon the person asserting the disqualification. (1959, c. 1208; 1985 (Reg. Sess., 1986), c. 797, s. 3.)






Chapter 65 - Cemeteries.

§ 65-1: Repealed by Session Laws 2007-118, s. 2, effective July 1, 2007.

Chapter 65.

Cemeteries.

Article 1.

Care of Rural Cemeteries.

§ 65‑1: Repealed by Session Laws 2007‑118, s. 2, effective July 1, 2007.



§ 65-2: Repealed by Session Laws 2007-118, s. 2, effective July 1, 2007.

§ 65‑2: Repealed by Session Laws 2007‑118, s. 2, effective July 1, 2007.



§ 65-3: Repealed by Session Laws 2007-118, s. 2, effective July 1, 2007.

§ 65‑3: Repealed by Session Laws 2007‑118, s. 2, effective July 1, 2007.



§ 65-4. State Department of Correction to furnish labor.

Article 2.

Care of Confederate Cemetery.

§ 65‑4.  State Department of Correction to furnish labor.

The State Department of Correction is hereby authorized and directed to furnish at such time, or times, as may be convenient, such prisoner's labor as may be available, to properly care for the Confederate Cemetery situated in the City of Raleigh, such services to be rendered by the State's prisoners without compensation. (1927, c. 224, s. 1; 1933, c. 172; 1957, c. 349, s. 10; 1967, c. 996, s. 13.)



§ 65-5. County commissioners may establish new cemeteries.

Article 3.

Cemeteries for Inmates of County Homes.

§ 65‑5.  County commissioners may establish new cemeteries.

The boards of county commissioners of the various counties in the State are authorized and empowered to locate and establish new  graveyards or cemeteries upon the lands of their respective counties for the burial of the inmates of the county homes. (1917, c. 151, s. 1; C.S., s. 5022.)



§ 65-6. Removal and reinterment of bodies.

§ 65‑6.  Removal and reinterment of bodies.

Whenever the county commissioners have established new graveyards or cemeteries, they are authorized and empowered to remove to such graveyards or cemeteries all bodies of deceased inmates of the county homes. (1917, c. 151, s. 2; C.S., s. 5023.)



§ 65-7: Repealed by Session Laws 2007-118, s. 3, effective July 1, 2007.

Article 4.

Trust Funds for the Care of Cemeteries.

§ 65‑7: Repealed by Session Laws 2007‑118, s. 3, effective July 1, 2007.



§ 65-8: Repealed by Session Laws 2007-118, s. 3, effective July 1, 2007.

§ 65‑8: Repealed by Session Laws 2007‑118, s. 3, effective July 1, 2007.



§ 65-9: Repealed by Session Laws 2007-118, s. 3, effective July 1, 2007.

§ 65‑9: Repealed by Session Laws 2007‑118, s. 3, effective July 1, 2007.



§ 65-10: Repealed by Session Laws 2007-118, s. 3, effective July 1, 2007.

§ 65‑10: Repealed by Session Laws 2007‑118, s. 3, effective July 1, 2007.



§ 65-11: Repealed by Session Laws 2007-118, s. 3, effective July 1, 2007.

§ 65‑11: Repealed by Session Laws 2007‑118, s. 3, effective July 1, 2007.



§ 65-12: Repealed by Session Laws 2007-118, s. 3, effective July 1, 2007.

§ 65‑12: Repealed by Session Laws 2007‑118, s. 3, effective July 1, 2007.



§ 65-13: Repealed by Session Laws 2007-118, s. 4, effective July 1, 2007, and applicable to all trusts created on or after that date.

Article 5.

Removal of Graves.

§ 65‑13: Repealed by Session Laws 2007‑118, s. 4, effective July 1, 2007, and applicable to all trusts created on or after that date.



§§ 65-14 through 65-15. Repealed by Session Laws 1971, c. 797, s. 2.

§§ 65‑14 through 65‑15.  Repealed by Session Laws 1971, c. 797, s. 2.



§ 65-16. Land holdings.

Article 6.

Cemetery Associations.

§ 65‑16.  Land holdings.

All cemetery associations or corporations created by any local, private or special act or resolution before January 10, 1917, are authorized and fully empowered to hold amounts of land in excess of the limitation provided in the local, private or special act or resolution incorporating or chartering such cemetery association or corporation. (1923, c. 76, s. 1; C.S., s. 5030(b).)



§ 65-17. Change of name of association or corporation.

§ 65‑17.  Change of name of association or corporation.

Any corporation or association chartered or incorporated by any special act of the legislature, as set forth in G.S. 65‑16, is authorized and fully empowered to change the name of such association or corporation by a majority vote of its directors, and upon such change in name it shall be the duty of the officers of the board of directors of such corporation or association to file with the clerk of the superior court a copy of resolution changing the name, which resolution must show the act of the legislature creating or incorporating the same and the reasons for the change thereof. (1923, c. 76, s. 2; C.S., s. 5030(c).)



§ 65-17.1. Quorum at stockholders' meeting of certain nonprofit cemetery corporations; calling meeting; amendment of charter.

§ 65‑17.1.  Quorum at stockholders' meeting of certain nonprofit cemetery corporations; calling meeting; amendment of charter.

Notwithstanding any conflicting provision of law or of the charter or bylaws of any corporation affected by this section, in the case of any nonprofit cemetery corporation chartered prior to the year 1900 whose charter has expired prior to May 18, 1955, a quorum at any  meeting of stockholders called for the purpose of electing directors,  or of amending the charter of such corporation, or both, shall consist of the holders of ten percent (10%) or more of the outstanding shares  of the capital stock of such corporation having voting powers, present in person or represented by proxy; and a meeting of the stockholders of such corporation for such purpose or purposes may be called by any two stockholders after 10 days' notice by registered mail to all stockholders of record at their last known addresses as shown by the stock book of such corporation. The concurrence of a majority of the shares represented at such meeting shall be sufficient to authorize an amendment or amendments to the charter of such corporation in accordance with the provisions of G.S. 55‑31. (1955, c. 1084.)



§§ 65-18 through 65-36: Recodified as §§ 65-46 through 65-72.

Article 7.

Cemeteries Operated for Private Gain.

§§ 65‑18 through 65‑36: Recodified as §§ 65‑46 through 65‑72.



§§ 65-36.1 through 65-36.8: Recodified as §§ 90-210.30 through 90-210.37, by Session Laws 1985, c. 12, s. 1.

Article 7A.

Funeral and Burial Trust Funds.

§§ 65‑36.1 through 65‑36.8: Recodified as §§ 90‑210.30 through 90‑210.37, by Session Laws 1985, c. 12, s. 1.



§ 65-37: Repealed by Session Laws 2007-118, s. 5, effective July 1, 2007, and applicable to all trusts created on or after that date.

Article 8.

Municipal Cemeteries.

§ 65‑37: Repealed by Session Laws 2007‑118, s. 5, effective July 1, 2007, and applicable to all trusts created on or after that date.



§ 65-38. Repealed by Session Laws 1969, c. 1279.

§ 65‑38.  Repealed by Session Laws 1969, c. 1279.



§ 65-39: Repealed by Session Laws 2007-118, s. 5, effective July 1, 2007, and applicable to all trusts created on or after that date.

§ 65‑39: Repealed by Session Laws 2007‑118, s. 5, effective July 1, 2007, and applicable to all trusts created on or after that date.



§ 65-40: Repealed by Session Laws 2007-118, s. 5, effective July 1, 2007, and applicable to all trusts created on or after that date.

§ 65‑40: Repealed by Session Laws 2007‑118, s. 5, effective July 1, 2007, and applicable to all trusts created on or after that date.



§ 65-41. Land acquisition.

Article 8A.

Veterans Cemeteries.

§ 65‑41.  Land acquisition.

The State may accept land for the establishment of not more than three veterans cemeteries. (1987, c. 183, s. 1.)



§ 65-42. Location of cemeteries.

§ 65‑42.  Location of cemeteries.

These veterans cemeteries may be located in those regions of the State with a high concentration of veterans including the 3rd, 7th and 11th United States Congressional Districts. (1987, c. 183, s. 1.)



§ 65-43. Definitions.

§ 65‑43.  Definitions.

For purposes of this Article, the following definitions shall apply, unless the context requires otherwise:

(1)        "Honorable military service" means:

a.         Service on active duty, other than for training, as a member of the Armed Forces of the United States, when the service was terminated under honorable conditions;

b.         Service on active duty as a member of the Armed Forces of the United States at the time of death under honorable conditions;

c.         Service on active duty for training or full‑time service as a member of the Reserve component of the Armed Forces, the Army National Guard, the Air National Guard, or the Reserve Officer Training Corps of the Army, Navy, or Air Force, at the time of death under honorable conditions.

(2)        A "legal resident" of a state means a person whose principal residence or abode is in that state, who uses that state to establish his right to vote and other rights in a state, and who intends to live in that state, to the exclusion of maintaining a legal residence in any other state.

(3)        A "qualified veteran" means a veteran who meets the requirements of sub‑subdivisions a. and b. of this subdivision:

a.         A veteran who served an honorable military service or who served a period of honorable nonregular service and is any of the following:

1.         A veteran who is entitled to retired pay for nonregular service under 10 U.S.C. §§ 12731‑12741, as amended.

2.         A veteran who would have been entitled to retired pay for nonregular service under 10 U.S.C. §§ 12731‑12741, as amended, but for the fact that the person was under 60 years of age.

3.         A veteran who is eligible for interment in a national cemetery under 38 U.S.C. § 2402, as amended.

b.         Who is a legal resident of North Carolina:

1.         At the time of death, or

2.         For a period of at least 10 years, or

3.         At the time he entered the Armed Forces of the United States. (1987 (Reg. Sess., 1988), c. 1051, s. 1; 1993, c. 553, s. 24; 2001‑143, s. 1.)



§ 65-43.1. Eligibility for interment in a State veterans cemetery.

§ 65‑43.1.  Eligibility for interment in a State veterans cemetery.

(a)        The following persons are eligible for interment at a State veterans cemetery:

(1)        A qualified veteran.

(2)        The spouse, widow, or widower of a qualified veteran, or a minor child who is unmarried and dependent on the qualified veteran at the time of death. For purposes of this subdivision, "minor child includes a child under 21 years of age or under 23 years of age if pursuing a course of instruction at an educational institution approved by the United States Department of Veterans Affairs.

(3)        An unmarried adult child of a qualified veteran when the child became permanently incapable of self‑support because of a physical or mental disability before attaining the age of 18 years.

(b)        Only one grave site is authorized for a qualified veteran and his eligible family members. A grave site may not be reserved until the death of a person who is eligible for interment. When a death occurs and the deceased is determined to be eligible for interment in a State veteran cemetery pursuant to subsection (b) of this section, a grave site shall be assigned in the name of the veteran.

(c)        When an eligible family member dies before the qualified veteran dies, the veteran shall sign an agreement to be interred in the same plot with the family member before the deceased family member is interred in the veterans cemetery. (1987 (Reg. Sess, 1988), c. 1051, s. 1; 2001‑143, s. 2.)



§ 65-43.2. Proof of eligibility.

§ 65‑43.2.  Proof of eligibility.

(a)        The veteran, his survivors, or his legal representative shall furnish any evidence necessary to establish the eligibility of the veteran or the family member before the veteran or eligible family member may be interred in a State veterans cemetery.

(b)        The survivors or legal representative of the deceased shall notify the funeral director that the deceased is to be interred in a veterans cemetery.  The survivor or legal representative shall furnish the funeral director with documentary evidence of the veteran's honorable military service and evidence to establish that the veteran is a legal resident of North Carolina.  The funeral director shall notify the superintendent of the nearest State veterans cemetery to arrange for the interment and convey to the superintendent all evidence to establish the veteran's eligibility. (1987 (Reg. Sess., 1988), c. 1051, s. 1.)



§ 65-43.3. Bars to eligibility.

§ 65‑43.3.  Bars to eligibility.

A veteran may not be interred in a State veterans cemetery under any of the following circumstances:

(1)        He was discharged or dismissed on the grounds that:

a.         He was a conscientious objector who refused to perform military duty;

b.         He was a deserter; or

c.         He was an officer who accepted his resignation for the good of the service;

(2)        He was convicted of subversive activities against the United States after separation from active military service; or

(3)        He was separated from the Armed Forces of the United States for the good of the service due to a willful and persistent unauthorized absence and issued a Clemency Discharge (DD Form 1953) pursuant to Presidential Proclamation No. 4313. (1987 (Reg. Sess., 1988), c. 1051, s. 1.)



§ 65-43.4. Disinterment.

§ 65‑43.4.  Disinterment.

(a)        When a veteran fails to abide by his agreement to be interred in the same grave site as his previously interred eligible family member, the veteran, his legal representative, or his heirs shall have the remains of the family member removed from the cemetery at no cost to the State.

(b)        A disinterment may be permitted, at no cost to the State, when the following conditions are satisfied:

(1)        The disinterment is requested in writing and filed with the Program Director of the veterans cemeteries, the Assistant Secretary for Veterans Affairs, or the Division of Veterans Affairs;

(2)        The request for disinterment contains the notarized signature of the nearest of kin, such as surviving spouse.  If the spouse is deceased, the signatures of a majority of the surviving children of legal age will be required;

(3)        The funeral director has obtained all necessary permits for disinterment. (1987 (Reg. Sess., 1988), c. 1051, s. 1.)



§ 65-43.5. Reinterment.

§ 65‑43.5.  Reinterment.

(a)        The remains of a qualified veteran or the remains of an eligible family member may be moved to a State veterans cemetery for reinterment, at no cost to the State, when the following conditions are satisfied:

(1)        The superintendent of the State veterans cemetery has been presented with proof of eligibility in accordance with G.S. 65‑43.2;

(2)        The reinterment is requested in writing and filed with the Program Manager of veterans cemeteries, the Assistant Secretary for Veterans Affairs, or the Division of Veterans Affairs; and

(3)        The request for reinterment contains the notarized signatures of the veteran or his legal representative, all living immediate family members, and any other interested living family member;

(4)        The request for reinterment contains a statement of the circumstances and reasons for reinterment; and

(5)        The funeral director has obtained all necessary permits for reinterment.

(b)        If permission for reinterment is granted, an agreement shall be entered into between the veteran or his living representative, all living immediate family members, and any interested living family members, and the Assistant Secretary of Veterans Affairs. (1987 (Reg. Sess., 1988), c. 1051, s. 1.)



§ 65-43.6. State veterans cemeteries cost.

§ 65‑43.6.  State veterans cemeteries cost.

(a)        There may be no charge for the grave site or the interment service of a qualified veteran.  There may be a minimal charge, to be set by the Division of Veteran Affairs, for only the opening and closing of the grave of an eligible family member.

(b)        All other costs, including funeral expenses and costs of the headstone, transportation of the remains, or grave liner or burial vault shall be paid out of allowances by the Veterans Administration or private funds.

(c)        All costs resulting from damage to, or destruction or theft of a grave site, headstone, or any other grave monument may not be borne by the State. (1987 (Reg. Sess., 1988), c. 1051, s. 1.)



§ 65-44. Days for burial.

§ 65‑44.  Days for burial.

Notwithstanding any other provision of law, burial services shall be conducted at the Coastal Carolina State Veterans Cemetery and the Sandhills State Veterans Cemetery from Monday through Sunday, except when the day for services falls on a State holiday. (2004‑124, s. 19.2(a).)



§ 65-45. Reserved for future codification purposes.

§ 65‑45.  Reserved for future codification purposes.



§ 65-46. Short title.

Article 9.

North Carolina Cemetery Act.

§ 65‑46.  Short title.

This Article 9 may be cited as "North Carolina Cemetery Act." (1975, c. 768, s. 1.)



§ 65-47. Scope.

§ 65‑47.  Scope.

(a)        The provisions of this Article shall apply to all persons engaged in the business of operating a cemetery as defined herein, except cemeteries owned and operated by governmental agencies or churches.

(b)        Any cemetery beneficially owned and operated by a fraternal organization or its corporate agent for at least 50 years prior to September 1, 1975, shall be exempt from the provisions of Article 9 of this Chapter.

(c)        The provisions of this Article shall not apply to persons licensed under Article 13D of Chapter 90 of the General Statutes when engaging in activities for which a license is required under the Article. (1975, c. 768, s. 1; 1977, c. 686, s. 1; 1995, c. 509, s. 135.1(i).)



§ 65-48. Definitions.

§ 65‑48.  Definitions.

As used in this Article, unless otherwise stated or unless the context or subject matter clearly indicates otherwise:

(1)        "Bank of belowground crypts" means any construction unit of belowground crypts acceptable to the Commission which a cemetery uses to initiate its belowground crypt program or to add to existing belowground crypt structures.

(2)        "Belowground crypts" consists of an interment space in preplaced chambers, either side by side or multiple depth, covered by earth and sod and are also known as lawn crypts, westminsters or turf top crypts.

(3)        "Cemetery" means any one or a combination of more than one of the following in a place used or to be used and dedicated or designated for cemetery purposes:

a.         A burial park, for earth interment.

b.         A mausoleum.

c.         A columbarium.

(4)        "Cemetery broker" means a legal entity engaged in the business of arranging sales of cemetery products between legal entities and which sale does not involve a cemetery company, but does not mean funeral establishments or funeral directors operating under G.S. 90‑210.25, when dealing between legal entities wherein one such entity shall be members of the family of a deceased person or other persons authorized by law to arrange for the burial and funeral of such deceased human being. The North Carolina Cemetery Act shall not apply to any cemetery broker selling less than five grave spaces per year.

(5)        "Cemetery company" means any legal entity that owns or controls cemetery lands or property and conducts the business of a cemetery, including all cemeteries owned and operated by governmental agencies, churches and fraternal organizations or their corporate agents for the duration of any sales and management contracts entered into with cemetery sales organizations or cemetery management organizations for cemetery purposes, or with any other legal entity other than direct employees of said governmental agency, church or fraternal organization.

(6)        "Cemetery management organization" means any legal entity contracting as an independent contractor with a cemetery company to manage a cemetery but does not mean individual managers employed by and contracting directly with cemetery companies operating under this Article.

(7)        "Cemetery sales organization" means any legal entity contracting with a cemetery which is exempt or not exempt under this Article to conduct sales of cemetery products, but does not mean individual salesmen or sales managers employed by and contracting directly with cemetery companies operating under this Article, nor does it mean funeral establishments or funeral directors operating under licenses authorized by G.S. 90‑210.25 when dealing directly with a cemetery company and with members of the family of a deceased person or other persons authorized by law to arrange for the burial and funeral of such deceased human being.

(8)        "Columbarium" means a structure or building substantially exposed aboveground intended to be used for the interment of the cremated remains of a deceased person.

(9)        "Commission" means the North Carolina Cemetery Commission.

(10)      "Grave space" means a space of ground in a cemetery intended to be used for the interment in the ground of the remains of a deceased person.

(11)      "Human remains" or "remains" means the bodies of deceased persons, and includes the bodies in any stage of decomposition, and cremated remains.

(12)      "Mausoleum" means a structure or building substantially exposed aboveground intended to be used for the entombment of remains of a deceased person.

(13)      "Mausoleum section" means any construction unit of a mausoleum acceptable to the Commission which a cemetery uses to initiate its mausoleum program or to add to its existing mausoleum structures.

(14)      "Person" means an individual, corporation, partnership, joint venture, or association.

(15)      "Vault" means a crypt or underground receptacle which is used for interment in the ground and which is designed to encase and protect caskets or similar burial devices. For the purposes of this Article, a vault is a preneed item until delivery to the purchaser. (1943, c. 644, s. 2; 1967, c. 1009, s. 2; 1971, c. 1149, s. 1; 1975, c. 768, s. 1; 1977, c. 686, ss. 2, 3.)



§ 65-49. The North Carolina Cemetery Commission.

§ 65‑49.  The North Carolina Cemetery Commission.

There is hereby established in the Department of Commerce a North Carolina Cemetery Commission with the power and duty to adopt rules and regulations to be followed in the enforcement of this Article. (1975, c. 768, s. 1; 1989, c. 751, s. 7(5); 1991 (Reg. Sess., 1992), c. 959, s. 19.)



§ 65-50. Cemetery Commission; members, selection, quorum.

§ 65‑50.  Cemetery Commission; members, selection, quorum.

(a)        Membership.  The Cemetery Commission shall consist of nine members. The General Assembly shall appoint two members, one of whom shall be recommended by the President Pro Tempore of the Senate and one of whom shall be recommended by the Speaker of the House of Representatives. The Governor shall appoint seven members as follows:

(1)        Two members who own or manage cemeteries in North Carolina.

(2)        Three members who are selected from six nominees submitted by the North Carolina Cemetery Association.

(3)        Two public members who have no financial interest in, and are not involved in management of, any cemetery or funeral related business.

(b)        Terms.  Four members of the initial Commission shall be appointed for a term to expire June 30, 1977, and three members shall be appointed for a term to expire June 30, 1976. At the end of the respective terms of office of the initial members of the Commission, their successors shall be nominated in the same manner, selected from the same categories and appointed for terms of four years and until their successors are appointed and qualified. Any appointment to fill a vacancy on the Commission created by the resignation, dismissal, death or disability of a member shall be for the balance of the unexpired term.

(c)        Removal.  The appointing authority shall have the power to remove any member of the Commission appointed by that authority from office for misfeasance, malfeasance and nonfeasance according to applicable provisions of law.

(d)        Quorum.  A majority of the Commission shall constitute a quorum for the transaction of business.

(e)        Chair.  At the first meeting of the Commission held after September 1, 1975, the Commission shall elect one of its members as its chairman and another as its vice‑chairman, both to serve through June 30 of the next following year. Thereafter, at its first meeting held on or after July 1 of each year, the Commission shall elect from its members a chairman and vice‑chairman to serve through June 30 of the next following year. (1975, c. 768, s. 1; 2001‑486, s. 2.1.)



§ 65-51. Principal office.

§ 65‑51.  Principal office.

The principal office of the Commission shall be in the City of Raleigh, North Carolina. Notice of all regular and special meetings of the Commission shall be advertised 10 or more days in advance in at least three newspapers in North Carolina having inter‑county circulation in the State. Each member of the Commission shall receive per diem and allowances in accordance with G.S. 138‑5. The administrator of the Commission, other employees required to attend and legal counsel to the Commission shall be entitled to actual expenses while attending regular or special meetings of the Commission held other than in Raleigh, North Carolina. All expenses of the Commission shall be paid from funds coming to the Commission pursuant to this Article. (1975, c. 768, s. 1.)



§ 65-52. Regular and special meetings.

§ 65‑52.  Regular and special meetings.

The Cemetery Commission shall meet at least once in each quarter and may hold special meetings at any time and place within the State at the call of the chairman or upon the written request of at least four members. (1975, c. 768, s. 1.)



§ 65-53. Powers.

§ 65‑53.  Powers.

In addition to other powers conferred by this Article, the Cemetery Commission shall have the following powers and duties:

(1)        The administrator shall be appointed by the Governor upon recommendation of the Cemetery Commission. The compensation of the administrator and such other personnel as is necessary to operate the Commission is subject to the provisions of Chapter 126 of the General Statutes of North Carolina. The Commission is authorized and empowered to employ such staff, including legal counsel, as may be necessary.

(2)        To examine a cemetery company's records when a person applies for a change of control of the company.

(3)        Investigate, upon its own initiative or upon a verified complaint in writing, the actions of any person engaged in the business or acting in the capacity of a licensee under this Article. The license of a licensee may be revoked or suspended for a period not exceeding two years, or until compliance with a lawful order imposed in the final order of suspension, or both, where the licensee in performing or attempting to perform any of the acts specified in this Article has been guilty of:

a.         Failing to pay the fees required herein;

b.         Failing to make any reports required by this Article;

c.         Failing to remit to the care and maintenance trust fund, merchandise trust fund, or preconstruction trust fund the required amounts;

d.         Making any substantial misrepresentation;

e.         Making any false statement of a character likely to influence or persuade;

f.          A continued and flagrant course of misrepresentation or making of false promises through cemetery agents or salesmen;

g.         Violating any provision of this Article or rule promulgated by the Commission; or

h.         Any other conduct, whether of the same or a different character than specified in this section, which constitutes fraud or dishonest dealing.

(4)        In all proceedings under this Article for the revocation or suspension of licenses, the provisions of Chapter 150B of the General Statutes shall be applicable.

(5)        At such time as the Commission finds it necessary it may bring an action in the name of the State in the court of the county in which the place of business is located against such person to enjoin such person from engaging in or continuing such violation or doing any act or acts in furtherance thereof. In any such action, an order or judgment may be entered awarding such temporary or permanent injunction as may be deemed proper; provided, that before any such action is brought the Commission shall give the cemetery at least 20 days' notice in writing, stating the alleged violation and giving the cemetery an opportunity within the 20‑day period to cure the violation. In addition to all other means provided by law for the enforcement of a temporary restraining order, temporary injunction, or permanent injunction, the court shall have the power and jurisdiction to impound and to appoint a receiver for the property and business of the defendant, including books, papers, documents, and records appertaining thereto or so much thereof as the court may deem reasonably necessary to prevent further violation of this Article through or by means of the use of said property and business. The Commission may institute proceedings against the cemetery or its officers, whereafter an examination, pursuant to this Article, a shortage in the care and maintenance trust fund, merchandise trust fund or mausoleum and belowground crypts preconstruction trust fund is discovered, to recover said shortage.

(6)        Whenever any special additional audit or examination of a licensee's premises, facilities, books or records is necessary because of the failure of the licensee to comply with the requirements imposed in this Article or by the rules and regulations of the Commission, to charge a fee based on the cost of the special examination or audit, taking into consideration the salary of any employees involved in the special audit or examination and any expenses incurred.

(7)        Promulgate rules and regulations requiring licensees to file with the Commission plans and specifications for the minimum quality of any product sold. The sale of any product for which plans and specifications required by the rules and regulations have not been filed or sale of any product of a lesser quality than the plans and specifications filed with the Commission is a violation of this Article.

(8)        When the Commission finds that failure by a licensee to maintain a cemetery properly has caused that cemetery to be a public nuisance or a health or safety hazard, the Commission may bring an action for injunctive relief, against the responsible licensee, in the superior court of the county in which the cemetery or any part thereof is located. (1943, c. 644, s. 17; 1971, c. 1149, s. 8; 1973, c. 732, s. 2; 1975, c. 768, s. 1; 1977, c. 686, ss. 4‑6; 1979, c. 888, ss. 1‑3; 1981 (Reg. Sess., 1982), c. 1153; 1987, c. 488, s. 8, 827, s. 1; 1991, c. 653, s. 3.)



§ 65-54. Annual budget of Commission; collection of funds.

§ 65‑54.  Annual budget of Commission; collection of funds.

The Commission shall prepare an annual budget and shall collect the sums of money required for this budget from yearly fees and from any other sources provided in this Article. On or before July 1 of each year, each licensed cemetery shall pay a license fee to be set by the Commission in an amount not to exceed six hundred dollars ($600.00). In addition, each licensed cemetery shall pay to the Commission an inspection fee for each grave space, niche, or mausoleum crypt when the certificate of interment right is issued and shall pay a fee for each vault, belowground crypt, memorial, or opening and closing of a grave space that is included in a preneed cemetery contract. The inspection fee for each grave space, niche, or mausoleum crypt is payable when the certificate of interment right is issued and may not exceed four dollars ($4.00). The fee for each of the listed items that are included in a preneed cemetery contract is payable when the contract is made and may not exceed ten dollars ($10.00). (1975, c. 768, s. 1; 1977, c. 686, s. 7; 1987, c. 488, s. 1; 1991, c. 653, s. 1; 2004‑202, s. 1.)



§ 65-55. License; cemetery company.

§ 65‑55.  License; cemetery company.

(a)        No legal entity shall engage in the business of operating a cemetery company except as authorized by this Article and without first obtaining a license from the Commission.

(b)        Any legal entity wishing to establish a cemetery shall file a written application for authority with the Commission on forms provided by the Commission.

(c)        Upon receipt of the application and filing fee to be set by the Commission in an amount not to exceed one thousand six hundred dollars ($1,600), the Commission shall cause an investigation to be made to establish the following criteria for approval of the application:

(1)        The creation of a legal entity to conduct cemetery business, and its proposed financial structure.

(2)        A perpetual care trust fund agreement, with an initial deposit of not less than fifty thousand dollars ($50,000) and with a bank cashier's check or certified check attached for the amount made payable to the trustee. The trust fund agreement must be executed by the applicant, accepted by the trustee, and conditional only upon approval of the application.

(3)        A plat of the land to be used for the cemetery, showing the location of the cemetery and the access roads to the cemetery.

(4)        Designation by the legal entity wishing to establish a cemetery of a general manager. The general manager must be a person of good moral character and have at least one year's experience in cemeteries.

(5)        Development plans sufficient to ensure the community that the cemetery will provide adequate cemetery services and that the property is suitable for use as a cemetery.

(d)        The Commission, after receipt of the investigating report, shall grant or refuse to grant the authority to organize a cemetery based upon the criteria set forth in G.S. 65‑55(c).

(e)        If the Commission intends to deny an application, it shall give written notice to the applicant of its intention to deny. The notice shall state a time and a place for a hearing before the Commission and a summary statement of the reasons for the proposed denial. The notice of intent shall be mailed by certified mail to the applicant at the address stated in the application at least 15 days prior to the scheduled hearing date. The applicant shall pay the costs of this hearing as assessed by the Commission unless the applicant notifies the Commission by certified mail at least five days prior to the scheduled hearing date that a hearing is waived. Any appeals from the Commission's decision shall be to the court having jurisdiction of the applicant or the Commission.

(f)         If the Commission intends to grant the authority, it shall give written notice that the authority to organize a cemetery has been granted and that a license to operate will be issued upon the completion of the following:

(1)        Establishment of the care and maintenance trust fund and receipt by the Commission of a certificate from the trust company, certifying receipt of the initial deposit required under this Article.

(2)        Full development, ready for burial, of not less than two acres including a completed paved road from a public roadway to said developed section, certified by inspection of the Commission or its representative.

(3)        A description, by metes and bounds, of the acreage tract of such proposed cemetery, together with evidence, by title insurance policy or by certificate of an attorney‑at‑law, certifying that the applicant is the owner in fee simple of such tract of land, which must contain not less than 30 acres, and that the title to not less than 30 acres is free and clear of all encumbrances. In counties with a population of less than 35,000 population according to the latest federal decennial census the tract need be only 15 acres.

(4)        A plat of the cemetery showing the number and location of all lots surveyed and permanently staked for sale. (1943, c. 644, s. 9; 1957, c. 529, s. 3; 1967, c. 1009, s. 9; 1975, c. 768, s. 1; 1977, c. 686, s. 8; 1987, c. 488, s. 2; 1991, c. 653, s. 2; 2004‑202, s. 2.)



§ 65-56. Existing companies; effect of Article.

§ 65‑56.  Existing companies; effect of Article.

Existing cemetery companies at the time of the adoption of this Chapter shall continue in full force and effect and be granted a  license but shall hereafter be operated in accordance with the provisions of Article 9 of this Chapter. (1975, c. 768, s. 1.)



§ 65-57. Licenses for sales organizations, management organizations and brokers.

§ 65‑57.  Licenses for sales organizations, management organizations and brokers.

(a)        No legal entity shall engage in the business of a cemetery sales organization, a cemetery management organization or a cemetery broker except as authorized by this Article, and without first obtaining a license from the Commission.

(b)        Any legal entity wishing to establish and operate the business of a cemetery sales organization, a cemetery management organization or a cemetery broker shall file a written application for authority with the Commission on forms provided by the Commission which must contain such of the following documents and information as may be required by the Commission:

(1)        The appointment of a North Carolina resident to receive service of any lawful process in any noncriminal proceedings arising under this Chapter against the applicant, its principal owners, principal stockholders, directors and general manager or their personal representatives.

(2)        The states or other jurisdictions in which the applicant presently is conducting the business activity applied for or other similar businesses and any adverse order, judgment or decree entered against the applicant in each jurisdiction or by any court.

(3)        The applicant's name, address and the form, date and jurisdiction of the organization and the address of each of its offices within or without this State.

(4)        The name, address, principal occupation for the past five years of every director and officer of the applicant or person occupying a similar status or performing similar functions.

(5)        Copies of the articles of incorporation or articles of partnership or joint venture agreement or other instrument establishing the legal entity of the applicant.

(c)        The application shall be accompanied by an initial filing fee to be set by the Commission in an amount not to exceed one thousand dollars ($1,000) for cemetery sales organization and cemetery management organization and an initial filing fee to be set by the Commission in an amount not to exceed five hundred dollars ($500.00) for a cemetery broker. If ninety percent (90%) or more of the applicant is owned by an existing cemetery company operating under the North Carolina Cemetery Act, then the initial filing fee shall be one half of the sums set out herein. On or before July 1 of each year, each licensed cemetery sales organization, cemetery management organization, or cemetery broker shall pay a license renewal fee to be set by the Commission in an amount not to exceed six hundred dollars ($600.00) per year.

(d)        Upon receipt of the application and filing fee, the Commission shall cause an investigation to be made of the legal entity to conduct the business applied for and the qualification of said legal entity to do business in North Carolina.

(e)        The Commission, after receipt of the investigation report, shall grant or refuse to grant the authority to organize the organization applied for after it determines that the applicant possesses good character and general fitness or, in the case of a business association, employs and is directed by personnel of good character and general fitness.

(f)         If the Commission intends to deny an application, it shall give written notice to the applicant of its intention to deny. The notice shall state a time and a place for hearing before the Commission and a summary statement of the reasons for the proposed denial. The notice of intent shall be mailed by certified mail to the applicant at the address stated in the application at least 15 days prior to the scheduled hearing date. Any appeals from the Commission's decision shall be to the court having jurisdiction of the applicant, or in the event of an out‑of‑state applicant, then to the court having jurisdiction of the Commission.

(g)        If the Commission intends to grant the authority, it shall give written notice that the authority to organize the business applied for has been granted and that a license to operate will be issued upon presentment to the Commission of a statement of employment between the applicant and the cemetery or cemeteries to be serviced thereby.

(h)        Any person or any cemetery sales organization or any cemetery management organization or any cemetery broker violating the provisions of this section is guilty of a Class 1 misdemeanor, and shall be subject to revocation of the license to operate. (1975, c. 768, s. 1; 1977, c. 686, ss. 9, 10; 1993, c. 539, s. 500; 1994, Ex. Sess., c. 24, s. 14(c); 2004‑202, s. 3.)



§ 65-58. Licenses for persons selling preneed grave space.

§ 65‑58.  Licenses for persons selling preneed grave space.

(a)        No person shall offer to sell preneed grave spaces, mausoleum crypts, niches, memorials, vaults or any other preneed cemetery merchandise or services under any plan authorized for any cemetery, cemetery sales group, or cemetery management group, before obtaining a license from the Commission.

(b)        Persons wishing to obtain a license shall file a written application with the Commission on forms provided by the Commission. The Commission may require such information and documents as it deems necessary to protect the public interest.

(c)        The application shall be accompanied by a filing fee to be set by the Commission in an amount not to exceed one hundred dollars ($100.00) to cover the expenses of processing and investigation. After processing and investigation, the Commission shall grant, or refuse to grant, the license applied for. The license fee for a two‑year term shall be set by the Commission but shall not exceed one hundred dollars ($100.00).

(d)        If the Commission refuses to grant the license applied for, it shall give written notice to the applicant. The notice shall state a time and a place for hearing before the Commission, and a summary statement of the reasons for the refusal to grant the license. The notice shall be mailed by registered mail or certified mail to the applicant at the address stated in the application at least 30 days prior to the scheduled hearing date.

(e)        If the Commission intends to grant the license, it shall give written notice that the license will be issued upon presentment to the Commission of a duly executed statement of employment between the applicant and the cemetery or cemeteries to be serviced thereby.

(f)         The provisions of Article 4 of Chapter 150B of the General Statutes of North Carolina relating to "Judicial Review" shall apply to appeals or petitions for judicial review by any person or persons aggrieved by an order or decision of the Commission.

(g)        Repealed by Session Laws 1977, c. 686, s. 12. (1943, c. 644, s. 15; 1967, c. 1009, s. 14; 1975, c. 768, s. 1; 1977, c. 686, ss. 11, 12; 1987, c. 827, s. 1; 2004‑202, s. 4.)



§ 65-59. Application for a change of control; filing fee.

§ 65‑59.  Application for a change of control; filing fee.

A person who proposes to acquire control of an existing cemetery company, whether by purchasing the capital stock of the company, purchasing an owner's interest in the company, or otherwise acting to effectively change the control of the company, shall first make application on a form supplied by the Commission for a certificate of approval of the proposed change of control. The application shall contain the name and address of each proposed new owner. The Commission shall issue a certificate of approval only after it determines that the proposed new owners are qualified by character, experience, and financial responsibility to control and operate the cemetery company in a legal and proper manner, and that the interest of the public generally will not be jeopardized by the proposed change in control. An application for approval of a change of control must be completed and accompanied by a filing fee to be set by the Commission in an amount not to exceed one thousand six hundred dollars ($1,600). (1975, c. 768, s. 1; 1987, c. 488, s. 4; 1991, c. 653, s. 4; 2004‑202, s. 5.)



§ 65-60. Records.

§ 65‑60.  Records.

A record shall be kept of every burial in the cemetery of a cemetery company, showing the date of burial, name of the person buried, together with lot, plot, and space in which such burial was made therein. All sales, trust funds, accounting records, and all other records of the licensee shall be available at the licensee's principal place of business in this State and shall be readily available at all reasonable times for examination by an authorized representative of the Commission. (1975, c. 768, s. 1.)



§ 65-60.1. Trustees; qualifications; examination of records; enforcement.

§ 65‑60.1.  Trustees; qualifications; examination of records; enforcement.

(a)        The term "corporate trustee" as used in this Article shall mean either a bank or trust company authorized to do business in North Carolina under the supervision of the Commissioner of Banks or any other corporate entity; provided that any corporate entity other than a bank or trust company which acts as trustee under this Article shall first be approved by the Cemetery Commission and shall be subject to supervision by the Cemetery Commission as provided herein.

(b)        Any corporate entity, other than a bank or trust company, which desires to act as trustee for cemetery funds under this Article shall make application to the Commission for approval. The Commission shall approve the trustee when it has become satisfied that:

(1)        The applicant employs and is directed by persons who are qualified by character, experience, and financial responsibility to care for and invest the funds of others.

(2)        The applicant will perform its duties in a proper and legal manner and the trust funds and interest of the public generally will not be jeopardized.

(3)        The applicant will act as trustee for cemetery funds which will exceed five hundred thousand dollars ($500,000) in the aggregate.

(4)        The applicant is authorized to do business in North Carolina and has adequate facilities to perform its duties as trustee.

(c)        Any trustee under this Article, other than a bank or trust company under the supervision of the Commissioner of Banks, shall maintain records relative to cemetery trust funds as the Commission may by regulation prescribe. The records shall be available at the trustee's place of business in North Carolina and shall be available at all reasonable times for examination by a representative of the Commission. The records shall be audited annually, within 90 days from the end of the trust fund's fiscal year, by an independent certified public accountant, and a copy of the audit report shall be promptly forwarded to the Commission.

(d)        Whenever it appears that an officer, director, or employee of a trustee, other than a bank or trust company, is dishonest, incompetent, or reckless in the management of a cemetery trust fund, the Commission may bring an action in the courts to remove the trustee and to impound the property and business of the trustee as may be reasonably necessary to protect the trust funds.

(e)        Any trustee shall invest and reinvest cemetery trust funds in the same manner as provided by law for the investment of trust funds by the clerk of the superior court; provided, however, that cemetery trust funds held in a fund designated as Trust Fund "A" pursuant to G.S. 65‑64(e) may be invested and reinvested in accordance with G.S. 36A‑2. (1977, c. 686, s. 15; 1979, c. 888, s. 9; 1995, c. 509, s. 135.3(a).)



§ 65-61. Required trust fund for care and maintenance; remedy of Commission for noncompliance.

§ 65‑61.  Required trust fund for care and maintenance; remedy of Commission for noncompliance.

No cemetery company shall be permitted to establish, or operate if already established, a cemetery unless provision is made for the future care and maintenance of such cemetery by establishing a trust fund and designating a corporate trustee to administer said fund in accordance with a written trust agreement. If any cemetery company refuses or otherwise fails to provide or maintain an adequate care and maintenance trust fund in accordance with the provisions of this Article, the Commission, after reasonable notice, shall proceed to enforce compliance under the powers vested in it under this Article; provided any nonprofit cemetery corporation, incorporated and engaged in the cemetery business continuously since and prior to 1915 and whose current trust assets exceed seven hundred fifty thousand dollars ($750,000) shall not be required to designate a corporate trustee. The trust fund agreement shall contain and include the following: name, location, and address of both the licensee and the trustee showing the date of agreement together with the amounts required deposited as stated in this Article. No person shall withdraw or transfer any portion of the corpus of the care and maintenance trust fund without first obtaining written consent from the Commission. (1943, c. 644, s. 9; 1957, c. 529, s. 3; 1967, c. 1009, s. 9; 1975, c. 768, s. 1; 1977, c. 686, s. 13.)



§ 65-62. Individual contracts for care and maintenance.

§ 65‑62.  Individual contracts for care and maintenance.

At the time of making a sale or receiving the initial deposit hereunder, the cemetery company shall deliver to the person to whom such sale is made, or who makes such deposit, an instrument in writing which shall specifically state that the net income of the care and maintenance trust fund shall be used solely for the care and maintenance of the cemetery, for reasonable costs of administering such care and maintenance and for reasonable costs of administering the trust fund. (1975, c. 768, s. 1.)



§ 65-63. Requirements for perpetual care fund.

§ 65‑63.  Requirements for perpetual care fund.

A cemetery company may not cause or permit advertising of a perpetual care fund in connection with the sale or offer for sale of its property unless the amount deposited in the fund is at least one hundred dollars ($100.00) or ten percent (10%) of the retail sale price, whichever is greater, per grave space, niche, or mausoleum crypt sold. Nothing may prohibit an individual cemetery from requiring a perpetual care deposit for grave memorial markers to be deposited in the perpetual care fund so long as the same assessment is uniformly applied to all grave memorial markers installed in the cemetery. (1943, c. 644, s. 5; 1957, c. 529, s. 1; 1967, c. 1009, s. 3; 1971, c. 1149, s. 3; 1975, c. 768, s. 1; 1979, c. 888, s. 4; 1987, c. 488, s. 5; 1991, c. 653, s. 5; 2004‑202, s. 6.)



§ 65-64. Deposits to perpetual care fund.

§ 65‑64.  Deposits to perpetual care fund.

(a)        Deposits to the care and maintenance trust fund must be made by the cemetery company holding title to the subject cemetery lands on or before the last day of the calendar month following the calendar month in which final payment is received as provided herein; however the entire amount required to be deposited into the fund shall be paid within four years from the date of any contract requiring such payment regardless of whether all amounts have been received by the cemetery company. If the cemetery company fails to make timely deposit, the Commission may levy and collect a late filing fee of one dollar ($1.00) per day for each day the deposit is delinquent on each grave space, niche or mausoleum crypt sold. The care and maintenance trust fund shall be invested and reinvested by the trustee in the same manner as provided by law for the investment of other trust funds by the clerk of the superior court except that such investments may be made through means of a common trust fund as described in G.S. 36A‑90; provided, further, that cemetery trust funds held in a fund designated as Trust Fund "A" pursuant to G.S. 65‑64(e) may be invested and reinvested in accordance with G.S. 36A‑2. The fees and other expenses of the trust fund shall be paid by the trustee from the net income thereof and may not be paid from the corpus. To the extent that the said net income is not sufficient to pay such fees and other expenses, the same shall be paid by the cemetery company.

(b)        When a municipal, church‑owned or fraternal cemetery converts to a private cemetery as defined in G.S. 65‑48, then said cemetery shall establish and maintain a care and maintenance trust fund pursuant to this section; provided, however, the initial deposit for establishment of this trust fund shall be an amount equal to fifty dollars ($50.00) per space for all spaces either previously sold or contracted for sale in said cemetery at the time of conversion or fifty thousand dollars ($50,000), whichever sum is greater.

(c)        Repealed by 1991 (Regular Session, 1992), c. 1007, s. 35.

(d)        In each sales contract, reservation or agreement wherein burial rights are priced separately, the purchase price of said burial rights shall be the only item subject to care and maintenance trust fund deposits; but if the burial rights are not priced separately therein, the full amount of the contract, reservations or agreement shall be subject to care and maintenance trust fund deposits as provided herein, unless the purchase price of said burial rights can be determined from the accounting records of the cemetery company.

(e)        When the amount deposited in the perpetual care fund required by this Article of any cemetery company shall amount to one hundred fifty thousand dollars ($150,000), anything in this Article to the contrary notwithstanding, the cemetery company may make all deposits thereafter either into the original perpetual care trust fund or into a separate fund established as an irrevocable trust, designated as Perpetual Care Trust Fund "A," and invested by the trustee, in accordance with G.S. 36A‑2, as directed by the cemetery company. Funds in a trust fund designated as Trust Fund "A" may not be invested in another cemetery company.

(f)         For special endowments for a specific lot, grave, or a family mausoleum, memorial, marker, or monument, the cemetery may set aside the full amounts received for this individual special care in a separate trust or by a deposit to a savings account in a bank or savings and loan association located within and authorized to do business in the State; provided, however, if the licensee does not set up a separate trust or savings account for the special endowment the full amount thereof shall be deposited in Perpetual Care Trust Fund "A." (1943, c. 644, s. 10; 1957, c. 529, s. 4; 1967, c. 1009, s. 10; 1971, c. 1149, s. 5; 1975, c. 768, s. 1; 1977, c. 686, s. 14; 1979, c. 888, ss. 5, 6; 1987, c. 488, ss. 3, 6; 1991, c. 653, s. 6; 1991 (Reg. Sess., 1992), c. 1007, s. 35; 1995, c. 509, s. 135.3(b), (c); 2004‑202, ss. 7, 8.)



§ 65-65. Trust fund; financial reports.

§ 65‑65.  Trust fund; financial reports.

Within 60 days after the end of the calendar or fiscal year of the cemetery company, the trustee shall furnish adequate financial  reports with respect to the care fund on forms provided by the Commission. However, the Commission may require the trustee to make such additional financial reports as it may deem advisable. (1975, c.  768, s. 1.)



§ 65-66. Receipts from sale of personal property or services; trust account; penalties.

§ 65‑66.  Receipts from sale of personal property or services; trust account; penalties.

(a)        It shall be deemed contrary to public policy if any person or legal entity receives, holds, controls or manages funds or proceeds received from the sale of, or from a contract to sell, personal property or services which may be used in a cemetery in connection with the burial of or the commemoration of the memory of a deceased human being, where payments for the same are made either outright or on an installment basis prior to the demise of the person or persons so purchasing them or for whom they are so purchased, unless such person or legal entity holds, controls or manages said funds, subject to the limitations and regulations prescribed in this section. This section shall apply to all cemetery companies or other legal entities that offer for sale or sell personal property or services which may be used in a cemetery in connection with the burial of, or the commemoration of the memory of, a deceased human being, but shall exclude persons holding a license under Article 13D of Chapter 90 of the General Statutes.

(b)        Any cemetery company or other entity entering into a contract for the sale of personal property or services, to be used in a cemetery in connection with disposing of, or commemorating the memory of a deceased human being wherein the use of the personal property or the furnishing of services is not immediately requested or required, shall comply with the following requirements and conditions:

(1)        The cemetery company or other entity shall deposit an amount equal to sixty percent (60%) of all proceeds received on such contracts into a trust account, either in the form of an account governed by a trust agreement and handled by a corporate trustee or in the form of a passbook savings account, certificates of deposit for time certificates, and/or money‑market certificates with a licensed and insured bank or savings institution located in the State of North Carolina until the amount deposited equals sixty percent (60%) of the actual sale price of the property or services sold. Such accounts and/or deposits shall be in the name of the cemetery company or other entity in a form which will permit withdrawals only with the participation and consent of the Cemetery Commission as required by subdivision (4) of this subsection.

(2)        All funds received on account of a contract for the sale of such personal property or services, whether the funds be received directly from the purchaser or from the sale or assignment of notes entered into by the purchase or otherwise, shall be deposited into the trust account as required by subdivision (1) of this section.

(3)        All deposits required herein shall be made into the trust account so established on or before the last day of the month following receipt of the funds by the cemetery company or other entity.

(4)        Withdrawals from a trust account may be made by the depositor, but only with the written approval of the Commission or officer or employee of the Commission authorized to act for the Commission. Withdrawals may be made only upon delivery of the merchandise or services for which the funds were deposited, cancellation of a contract, the presence of excess funds in the trust account, or under other circumstances deemed appropriate by the Commission. The Commission shall promulgate rules and regulations governing withdrawals from trust accounts, including time and frequency of withdrawals, notice to the Commission prior to withdrawals, the number and identity of persons other than the owner who are authorized by the owner to make withdrawals, the officers and employees of the Commission authorized to approve withdrawals, and any other matters necessary to implement the provisions of this subdivision. Withdrawals will not be allowed if the amount remaining in the trust account would fall below sixty percent (60%) of all proceeds received on account of contracts for the sale of such personal property or services.

(5)        If for any reason a cemetery company or other entity who has entered into a contract for the sale of personal property or services cannot or does not provide the personal property or perform the services called for by the contract after request in writing to do so, the purchaser or his heirs or assigns or duly authorized representative shall be entitled to receive the entire amount paid on the contract and any income if any, earned thereon by the trust account.

(6)        Every year after September 1, 1975, the cemetery company, the trustee or other entity shall within 75 days after the end of the calendar year, file a financial report of the trust funds with the Commission, setting forth the principal thereof, the investments and payments made, the income earned and disbursed; provided, however, that the Commission may require the cemetery, trustee, or other entity to make such additional financial reports as it may deem advisable.

(c)        Whenever a contract for the sale of personal property and/or services allocates payments to apply to one item at a time under a specific schedule, the contract shall be considered divisible. Title to each item of personal property or the right to each item of services shall pass to the purchaser upon full payment for that item regardless of the remaining balance on other items under the same contract.

(d)        Any contract for the sale of personal property and/or services shall state separate costs for each item of personal property, for each act of installation required by the contract, and for each other item of services included in the contract.

(e)        All contracts for the sale of personal property and/or services must be printed in type size as required by the Truth in Lending Act, 15 U.S.C. § 1601 et seq., and regulations adopted pursuant to that act.

(f)         In the event of prepayment, interest charged shall be no more than the interest earned on the unpaid balance computed on a percent per month basis for each month or part of a month up to the date of final payment. Any excess interest which has been paid by the purchaser must be refunded to him, his assigns, or his representative within 30 days after the final payment. No penalty or additional charge for prepayment may be required.

(g)        In lieu of the deposits required under subsection (b) of this section, the cemetery company or other entity may post with the Commission a good and sufficient performance bond by surety company licensed to do business in North Carolina and in an amount sufficient to cover all payments made directly or indirectly by or on account of purchasers who have not received the purchased property and services. Money received from the sale or assignment of notes entered into by the purchasers, or otherwise, shall be treated as payments made by the purchasers.

(h)        The Commission shall have the power and is required from time to time as it may deem necessary to examine the business of any cemetery company or other entity writing contracts for the sale of the property or services as herein contemplated. The written report of such examination shall be filed in the office of the Commission. Any person or entity being examined shall produce the records of the company needed for such examination.

(i)         Any provision of any contract for the sale of the personal property or the performance of services herein contemplated under which the purchaser or beneficiary waives any of the provisions of this section shall be void.

(j)         Repealed by Session Laws 1991, c. 653, s. 7.

(k)        Nothing in this section shall apply to persons or legal entities holding licenses under Article 13D of Chapter 90 of the General Statutes when engaging in activities for which a license is required under that Article.

(l)         If any report is not received within the time stipulated by the Commission or herein, the Commission may levy and collect a late filing fee of twenty‑five dollars ($25.00) per month for each month of delinquency.

(m)       Within 30 days following the execution of a contract for the sale of personal property or performance of services, a purchaser may cancel his contract by giving written notice to the seller. The seller may cancel the contract, upon default by purchaser, by giving written notice to the purchaser. Within 30 days of notice of cancellation, the cemetery company or other entity shall refund to purchaser the principal amount on deposit in the trust account for his benefit on any undelivered merchandise or services. This amount (no other obligations owed the purchaser by the seller) shall constitute the purchaser's entire entitlements under the contract. The seller may not terminate the contract without complying with this subsection. (1975, c. 768, s. 1; 1979, c. 888, s. 7; 1987, c. 488, s. 7; 1991, c. 653, s. 7; 1995, c. 509, s. 135.1(j), (k); 2004‑202, s. 9.)



§ 65-67. Applications for license.

§ 65‑67.  Applications for license.

Applications for renewal license must be submitted on or before July 1 each and every year in the case of an existing cemetery  company. Before any sale of cemetery property in the case of a new cemetery company or a change of ownership or control as indicated in G.S. 65‑59, an application for license must be submitted and license issued. (1975, c. 768, s. 1.)



§ 65-68. License not assignable or transferable.

§ 65‑68.  License not assignable or transferable.

No license issued under G.S. 65‑67 shall be transferable or assignable and no licensee shall develop or operate any cemetery authorized by this Article under any name or at any location other than that contained in the application for such license. (1975, c. 768, s. 1.)



§ 65-69. Minimum acreage; sale or disposition of cemetery lands.

§ 65‑69.  Minimum acreage; sale or disposition of cemetery lands.

(a)        Each licensee shall set aside a minimum of 30 acres of land for use by said licensee as a cemetery, and shall not sell, mortgage, lease or encumber the same.

(b)        The fee simple title, or lesser estate, in any lands owned by licensee and dedicated for use by it as a cemetery, which are contiguous, adjoining, or adjacent to the minimum of 30 acres described in subsection (a), may be sold, conveyed, or disposed of, or any part thereof, by the licensee, for use by the new owner for other purposes than as a cemetery; provided that no bodies have been previously interred therein; and provided further, that any and all titles, interests, or burial rights which may have been sold or contracted to be sold in such lands which are the subject of such sale shall be conveyed to and revested in the licensee prior to consummation of any such sale, conveyance or disposition.

(c)        Any licensee may convey and transfer to a municipality or county its real and personal property together with moneys deposited with the trustee; provided said municipality or county will accept responsibility for maintenance thereof and prior written approval of the Commission is first obtained.

(d)        The provisions of subsections (a) and (b) relating to a requirement for minimum acreage shall not apply to those cemeteries licensed by the Commission on or before July 1, 1967, which own or control a total of less than 30 acres of land; provided that such cemeteries shall not dispose of any of such lands.  A nongovernment lien or other interest in land acquired in violation of this section is void. (1975, c. 768, s. 1; 1991, c. 653, s. 8.)



§ 65-70. Construction of mausoleums and belowground crypts; trust fund for receipts from sale of preconstruction crypts; compliance requirements.

§ 65‑70.  Construction of mausoleums and belowground crypts; trust fund for receipts from sale of preconstruction crypts; compliance requirements.

(a)        A cemetery company shall be required to start construction of that section of a mausoleum or bank of belowground crypts in which sales, contracts for sale, reservations for sales or agreements for sales are being made, within 48 months after the date of the first such sale. The construction of such mausoleum section or bank of belowground crypts shall be completed within five years after the date of the first sale made; provided, however, extensions for completion, not to exceed one year, may be granted by the Commission for good reasons shown.

(b)        A cemetery company which plans to offer for sale space in a section of a mausoleum or bank of underground crypts prior to its construction shall establish a preconstruction trust account. The trust account shall be administered and operated in the same manner as the merchandise trust account provided for in G.S. 65‑66 and shall be exclusive of the merchandise trust account or such other trust accounts or funds that may be required by law. The personal representative of any purchaser of such space who dies before completion of construction shall be entitled to a refund of all moneys paid for such space including any income earned thereon.

(c)        Before a sale, contract for sale, reservation for sale or agreement for sale in the first mausoleum section or bank of underground crypts in each cemetery may be made the funds (one hundred twenty percent (120%) of construction cost) to be deposited to the preconstruction trust account shall be computed as to said section or bank of crypts and such trust account payments must be made on or before the last day of the calendar month following receipt by the cemetery company or its agent of each payment. The trust account portion of each such payment shall be computed by dividing the cost of the project plus twenty percent (20%) of said cost, as computed by a licensed contractor, engineer or architect by the number of crypts in the section or bank of crypts to ascertain the cost per unit. The unit cost shall be divided by the contract sales price of each unit to obtain a percentage which shall be multiplied by the amount of each payment. The formula shall be computed as follows:

Cost plus twenty percent (20%) divided by number of crypts = cost per unit

Cost per unit divided by contract sales price = percentage

Percentage x payment received = deposit required to preconstruction trust account.

(d)        The cemetery company shall be entitled to withdraw the funds from said preconstruction trust account only after the Commission has become satisfied that construction has been completed; provided, however, that during construction of the mausoleum or bank of belowground crypts the Commission may, in its discretion, authorize a specific percentage of the funds to be withdrawn when it appears that at least an equivalent percentage of construction has been completed.

(e)        If a mausoleum section or bank of underground crypts is not completed within the time limits set out in this section the corporate trustee, if any, shall contract for and cause said project to be completed and paid therefor from the trust account funds deposited to  the project's account paying any balance, less cost and expenses, to the cemetery company. In the event there is no corporate trustee, the  Commission shall appoint a committee to serve as trustees to contract for and cause said project to be completed and paid therefor from the trust account funds deposited to the project's account paying any balance, less cost and expenses, to the cemetery company.

(f)         In lieu of the payments outlined hereunder to the preconstruction trust account the cemetery company may deliver to the Commission a good and sufficient completion or performance bond in an amount and by surety companies acceptable to the Commission. (1975, c. 768, s. 1; 1977, c. 686, ss. 16, 17; 1979, c. 888, s. 8.)



§ 65-71. Penalties.

§ 65‑71.  Penalties.

(a)        Except as provided in this subsection, a person violating any provisions of this Article, of any order or rule promulgated under this Article, or of any license issued by the Commission is guilty of a Class 1 misdemeanor.  Each failure to deposit funds in a trust fund in accordance with this Article is a separate offense.  A person who has failed to deposit funds in a trust fund in accordance with this Article and whose delinquent deposits equal or exceed twenty thousand dollars ($20,000) is guilty of a Class I felony.

(b)        The officers and directors or persons occupying similar status or performing similar functions of any cemetery company, cemetery sales organization, cemetery management organization or cemetery broker, as defined in this Chapter, failing to make required contributions to the care and maintenance trust fund and any other trust fund or escrow account shall be liable for any offense based on the failure and upon conviction for the offense shall be punished in the manner prescribed by law. (1943, c. 644, s. 14; 1967, c. 1009, s. 13; 1975, c. 768, s. 1; 1991, c. 653, s. 9; 1993, c. 539, ss. 501, 1281; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 65-72. Burial without regard to race or color.

§ 65‑72.  Burial without regard to race or color.

(a)        It shall be the public policy of the State that all cemetery companies or other legal entities conducting or maintaining public or private cemeteries shall sell to all applicants and bury all deceased human beings on equal terms without regard to race or color.  Anything contrary hereto is void and of no legal effect.  Bylaws, rules and regulations, contracts, deeds, etc., may permit designation of parts of cemeteries or burial grounds for the specific use of persons whose religious code required isolation.  Any program offering free burial rights to veterans or any other person or group of persons shall not be conditioned by any requirement to purchase additional burial rights or merchandise.

(b)        Any cemetery company or other legal entity violating the provisions of this section shall be guilty of a Class 1 misdemeanor, and each violation of this section shall constitute a separate offense. (1975, c. 768, s. 1; 1993, c. 539, s. 502; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 65-73. Validation of certain deeds for cemetery lots executed by suspended corporations.

§ 65‑73.  Validation of certain deeds for cemetery lots executed by suspended corporations.

Any deed for a cemetery lot or lots which was executed prior to January 1, 1979, and which would have been valid if the charter of the grantor corporation had not been suspended at the time the deed was executed, is hereby validated. (1979, c. 225, s. 1.)



§ 65-74: Repealed by Session Laws 2007-118, s. 6, effective July 1, 2007, and applicable to all trusts created on or after that date.

Article 10.

Access to and Maintenance of Private Graves and Abandoned Public Cemeteries.

§ 65‑74: Repealed by Session Laws 2007‑118, s. 6, effective July 1, 2007, and applicable to all trusts created on or after that date.



§ 65-75: Repealed by Session Laws 2007-118, s. 6, effective July 1, 2007, and applicable to all trusts created on or after that date.

§ 65‑75: Repealed by Session Laws 2007‑118, s. 6, effective July 1, 2007, and applicable to all trusts created on or after that date.



§ 65-76: Reserved for future codification purposes.

§  65‑76: Reserved for future codification purposes.



§ 65-77. Minimum burial depth.

Article 11.

Minimum Burial Depth.

§ 65‑77.  Minimum burial depth.

When final disposition of a human body entails interment, the top of the uppermost part of the burial vault or other encasement shall be a minimum of 18 inches below the ground surface. This section does not apply to:

(1)        Burials where no part of the burial vault or other encasement containing the body is touching the ground.

(2)        Burials where the land is located in a family owned cemetery that was established by deed recorded prior to January 1, 1989, and the individual to be buried is to be buried in a surface burial vault in a manner similar to that of the individual's deceased spouse who was buried prior to January 1, 1981. (1995, c. 123, s. 16; 1999‑425, s. 4; 2003‑420, s. 8(b).)



§ 65-78: Reserved for future codification purposes.

§ 65‑78: Reserved for future codification purposes.



§ 65-79: Reserved for future codification purposes.

§ 65‑79: Reserved for future codification purposes.



§ 65-80: Reserved for future codification purposes.

§ 65‑80: Reserved for future codification purposes.



§ 65-81: Reserved for future codification purposes.

§ 65‑81: Reserved for future codification purposes.



§ 65-82: Reserved for future codification purposes.

§ 65‑82: Reserved for future codification purposes.



§ 65-83: Reserved for future codification purposes.

§ 65‑83: Reserved for future codification purposes.



§ 65-84: Reserved for future codification purposes.

§ 65‑84: Reserved for future codification purposes.



§ 65-85. Definitions.

Article 12.

Abandoned and Neglected Cemeteries.

Part 1. General.

§ 65‑85.  Definitions.

As used in this Article, the following terms mean:

(1)        Abandoned.  Ceased from maintenance or use by the person with legal right to the real property with the intent of not again maintaining the real property in the foreseeable future.

(2)        Cemetery.  A tract of land used for burial of multiple graves.

(3)        Department.  The Department of Cultural Resources.

(4)        Grave.  A place of burial for a single decedent.

(5)        Neglected.  Left unattended or uncared for through carelessness or intention and lacking a caretaker.

(6)        Public cemetery.  A cemetery for which there is no qualification to purchase, own, or come into possession of a grave in that cemetery. (2007‑118, s. 1.)



§ 65-86: Reserved for future codification purposes.

§ 65‑86: Reserved for future codification purposes.



§ 65-87: Reserved for future codification purposes.

§ 65‑87: Reserved for future codification purposes.



§ 65-88: Reserved for future codification purposes.

§ 65‑88: Reserved for future codification purposes.



§ 65-89: Reserved for future codification purposes.

§ 65‑89: Reserved for future codification purposes.



§ 65-90: Reserved for future codification purposes.

§ 65‑90: Reserved for future codification purposes.



§ 65-91. Money deposited with the clerk of superior court.

Part 2. Trust Funds for Care of Cemeteries.

§ 65‑91.  Money deposited with the clerk of superior court.

For the maintenance and preservation of abandoned or neglected graves or abandoned or neglected cemeteries, any person, firm, or corporation may, by will or otherwise, place in the hands of the clerk of the superior court of any county in the State where such grave or lot is located any sum of money not less than five thousand dollars ($5,000), the income from which is to be used for keeping in good condition the abandoned or neglected grave or the abandoned or neglected cemetery with specific instructions as to the use of the fund. (1917, c. 155, s. 1; C.S., s. 5024; 1979, c. 38; 2007‑118, s. 1.)



§ 65-92. Separate record of accounts to be kept.

§ 65‑92.  Separate record of accounts to be kept.

It shall be the duty of the clerk of the superior court to keep a separate record for keeping account of the money deposited as provided in G.S. 65‑91, to keep a perpetual account of the same therein, and to record therein the specific instructions about the use of the income on such money. The clerk shall see that the income is spent according to such specific instructions and shall place a copy of the accounting in the estate file. (1917, c. 155, s. 1; C.S., s. 5025; 2007‑118, s. 1.)



§ 65-93. Funds to be kept perpetually.

§ 65‑93.  Funds to be kept perpetually.

All money placed in the office of the superior court clerk in accordance with this Part shall be held perpetually, or until such time as the balance of the trust corpus falls below one hundred dollars ($100.00), at which time the trust shall terminate, and the clerk shall disburse the remaining balance as provided in G.S. 36A‑147(c). Except as otherwise provided herein, no one shall have authority to withdraw or change the direction of the income on same. (1917, c. 155, s. 2; C.S., s. 5026; 1995, c. 225, s. 2; 2007‑118, s. 1.)



§ 65-94. Investment of funds.

§ 65‑94.  Investment of funds.

Money placed in the office of the superior court clerk in accordance with this Part shall be invested in the same manner as is provided by law for the investment of other trust funds by the clerk of the superior court. (1917, c. 155, s. 3; C.S., s. 5027; 1943, c. 97, s. 1; 2007‑118, s. 1.)



§ 65-95. Clerk's bond; substitution of bank or trust company as trustee.

§ 65‑95.  Clerk's bond; substitution of bank or trust company as trustee.

The official bond of the clerk of the superior court shall be liable for all such sums as shall be paid over to the clerk in accordance with the provisions of this Part. In lieu of the provisions of this section, the clerk may appoint any bank or trust company authorized to do business in this State as trustee for the funds authorized to be paid into his office by virtue of this Part; provided, that no bank or trust company shall be appointed as such trustee unless such bank or trust company is authorized and licensed to act as fiduciary under the laws of this State.

Before any clerk shall turn over such funds to the trustee so appointed, the clerk shall require that the trustee so named qualify before the clerk as such trustee in the same way and manner and to the same extent as guardians are by law required to so qualify. After such trustee has qualified as herein provided, all such funds coming into the clerk's hands may be invested by the trustee only in the securities set out in G.S. 7A‑112 and the income therefrom invested for the purposes and in the manner heretofore set out in this Part. All trustees appointed under the provisions of this Part shall render and file in the office of the clerk of the superior court all reports that are now required by law of guardians. (1917, c. 155, ss. 3, 4; C.S., s. 5028; 1939, c. 18; 1943, c. 97, s. 2; 2007‑118, s. 1.)



§ 65-96. Funds exempt from taxation.

§ 65‑96.  Funds exempt from taxation.

All money referred to in the preceding sections of this Part shall be exempt from all State, county, township, town, and city taxes. (1917, c. 155, s. 4; C.S., s. 5029; 2007‑118, s. 1.)



§ 65-97: Reserved for future codification purposes.

§ 65‑97: Reserved for future codification purposes.



§ 65-98: Reserved for future codification purposes.

§ 65‑98: Reserved for future codification purposes.



§ 65-99: Reserved for future codification purposes.

§ 65‑99: Reserved for future codification purposes.



§ 65-100: Reserved for future codification purposes.

§ 65‑100: Reserved for future codification purposes.



§ 65-101. Entering public or private property to maintain or visit with consent.

Part 3. Access to and Maintenance of Abandoned or Neglected Cemeteries.

§ 65‑101.  Entering public or private property to maintain or visit with consent.

Any of the following persons, with the consent of the public or private landowner, may enter the property of another to discover, restore, maintain, or visit a grave or abandoned public cemetery:

(1)        A descendant of the person whose remains are reasonably believed to be interred in the grave or abandoned public cemetery.

(2)        A descendant's designee.

(3)        Any other person who has a special personal interest in the grave or abandoned public cemetery. (1987, c. 686, s. 1; 1991, c. 36, s. 1; 2007‑118, s. 1.)



§ 65-102. Entering public or private property to maintain or visit without consent.

§ 65‑102.  Entering public or private property to maintain or visit without consent.

(a)        If the consent of the landowner cannot be obtained, any person listed in G.S. 65‑101(1), (2), or (3) may commence a special proceeding by petitioning the clerk of superior court of the county in which the petitioner has reasonable grounds to believe the grave or abandoned public cemetery is located for an order allowing the petitioner to enter the property to discover, restore, maintain, or visit the grave or abandoned public cemetery. The petition shall be verified. The special proceeding shall be in accordance with the provisions of Articles 27A and 33 of Chapter 1 of the General Statutes. The clerk shall issue an order allowing the petitioner to enter the property if the clerk finds all of the following:

(1)        There are reasonable grounds to believe that the grave or abandoned public cemetery is located on the property or it is reasonably necessary to enter or cross the landowner's property to reach the grave or abandoned public cemetery.

(2)        The petitioner, or the petitioner's designee, is a descendant of the deceased, or the petitioner has a legitimate historical, genealogical, or governmental interest in the grave or abandoned public cemetery.

(3)        The entry on the property would not unreasonably interfere with the enjoyment of the property by the landowner.

(b)        The clerk's order may state one or more of the following:

(1)        Specify the dates and the daylight hours that the petitioner may enter and remain on the property.

(2)        Grant the petitioner the right to enter the landowner's property periodically, as specified in the order, after the time needed for initial restoration of the grave or abandoned public cemetery.

(3)        Specify a reasonable route from which the petitioner may not deviate in all entries and exits from the property. (1987, c. 686, s. 1; 1991, c. 36, s. 1; 1999‑216, s. 12; 2007‑118, s. 1.)



§ 65-103: Reserved for future codification purposes.

§ 65‑103: Reserved for future codification purposes.



§ 65-104: Reserved for future codification purposes.

§ 65‑104: Reserved for future codification purposes.



§ 65-105: Reserved for future codification purposes.

§ 65‑105: Reserved for future codification purposes.



§ 65-106. Removal of graves; who may disinter, move, and reinter; notice; certificate filed; reinterment expenses; due care required.

Part 4. Removal of Graves.

§ 65‑106.  Removal of graves; who may disinter, move, and reinter; notice; certificate filed; reinterment expenses; due care required.

(a)        The State of North Carolina and any of its agencies, public institutions, or political subdivisions, the United States of America or any agency thereof, any church, electric power or lighting company, or any person, firm, or corporation may effect the disinterment, removal, and reinterment of graves as follows:

(1)        By the State of North Carolina or any of its agencies, public institutions, or political subdivisions, the United States of America or any agency thereof, when it shall determine and certify to the board of county commissioners in the county from which the bodies are to be disinterred that such removal is reasonably necessary to perform its governmental functions and the duties delegated to it by law.

(2)        By any church authority in order to erect a new church, parish house, parsonage, or any other facility owned and operated exclusively by such church; in order to expand or enlarge an existing church facility; or better to care for and maintain graves not located in a regular cemetery for which such church has assumed responsibility of care and custody.

(3)        By an electric power or lighting company when it owns land on which graves are located, and the land is to be used as a reservoir.

(4)        By any person, firm, or corporation who owns land on which an abandoned cemetery is located after first securing the consent of the governing body of the municipality or county in which the abandoned cemetery is located.

(b)        The party effecting the disinterment, removal, and reinterment of a grave containing a decedent's remains under the provisions of this Part shall, before disinterment, give 30 days' written notice of such intention to the next of kin of the decedent, if known or subject to being ascertained by reasonable search and inquiry, and shall cause notice of such disinterment, removal, and reinterment to be published at least once per week for four successive weeks in a newspaper of general circulation in the county where such grave is located, and the first publication shall be not less than 30 days before disinterment. Any remains disinterred and removed hereunder shall be reinterred in a suitable cemetery.

(c)        The party removing or causing the removal of all such graves shall, within 30 days after completion of the removal and reinterment, file with the register of deeds of the county from which the graves were removed and with the register of deeds of the county in which reinterment is made, a written certificate of the removal facts. Such certificate shall contain the full name, if known or reasonably ascertainable, of each decedent whose grave is moved, a precise description of the site from which such grave was removed, a precise description of the site and specific location where the decedent's remains have been reinterred, the full and correct name of the party effecting the removal, and a brief description of the statutory basis or bases upon which such removal or reinterment was effected. If the full name of any decedent cannot reasonably be ascertained, the removing party shall set forth all additional reasonably ascertainable facts about the decedent including birth date, death date, and family name.

The fee for recording instruments in general, as provided in G.S. 161‑10(a)(1), for registering a certificate of removal facts shall be paid to the register of deeds of each county in which such certificate is filed for registration.

(d)        All expenses of disinterment, removal, and acquisition of the new burial site and reinterment shall be borne by the party effecting such disinterment, removal, and reinterment, including the actual reasonable expense of one of the next of kin incurred in attending the same, not to exceed the sum of two hundred dollars ($200.00).

(e)        The Office of Vital Records of North Carolina shall promulgate regulations affecting the registration and indexing of the written certificate of the removal facts, including the form of that certificate.

(f)         The party effecting the disinterment, removal, and reinterment of a decedent's remains under the provisions of this Part shall ensure that the site in which reinterment is accomplished shall be of such suitable dimensions to accommodate the remains of that decedent only and that such site shall be reasonably accessible to all relatives of that decedent, provided that the remains may be reinterred in a common grave where written consent is obtained from the next of kin. If under the authority of this Part, disinterment, removal, and reinterment are effected by the State of North Carolina or any of its agencies, public institutions, or political subdivisions, the United States of America or any agency thereof, any electric power or lighting company, then such disinterment, removal, and reinterment shall be performed by a funeral director duly licensed as a "funeral director" or a "funeral service licensee" under the provisions of Article 13A of Chapter 90 of the General Statutes.

(g)        All disinterment, removal, and reinterment under the provisions of this Part shall be made under the supervision and direction of the county board of commissioners or other appropriate official, including the local health director, appointed by such board for the county where the disinterment, removal, and reinterment take place. If reinterment is effected in a county different from the county of disinterment with the consent of the next of kin of the deceased whose remains are disinterred, then the disinterment and removal shall be made under the supervision and direction of the county board of commissioners or other appropriate official, including the local health director, appointed by such board for the county of the disinterment, and the reinterment shall be made under the supervision and direction of the county board of commissioners or other appropriate official, including the local health director, appointed by such board for the county of reinterment.

Due care shall be taken to do said work in a proper and decent manner, and, if necessary, to furnish suitable coffins or boxes for reinterring such remains. Due care shall also be taken to remove, protect, and replace all tombstones or other markers, so as to leave such tombstones or other markers in as good condition as that prior to disinterment. Provided that in cases where the remains are to be moved to a perpetual care cemetery or other cemetery where upright tombstones are not permitted, a suitable replacement marker shall be provided.

(h)        Nothing contained in this Part shall be construed to grant or confer the power or authority of eminent domain, or to impair the right of the next of kin of a decedent to remove or cause the removal, at his or their expense, of the remains or grave of such decedent. (1919, c. 245; C.S., ss. 5030, 5030(a); Ex. Sess. 1920, c. 46; 1927, c. 23, s. 1; c. 175, s. 1; 1937, c. 3; 1947, cc. 168, 576; 1961, c. 457; 1963, c. 915, s. 1; 1965, c. 71; 1971, c. 797, s. 1; 1977, c. 311, s. 1; 2001‑390, s. 3; 2007‑118, s. 1.)



§ 65-107: Reserved for future codification purposes.

§ 65‑107: Reserved for future codification purposes.



§ 65-108: Reserved for future codification purposes.

§ 65‑108: Reserved for future codification purposes.



§ 65-109: Reserved for future codification purposes.

§ 65‑109: Reserved for future codification purposes.



§ 65-110: Reserved for future codification purposes.

§ 65‑110: Reserved for future codification purposes.



§ 65-111. County commissioners to provide list of public and abandoned cemeteries.

Part 5. County Care of Rural Cemeteries.

§ 65‑111.  County commissioners to provide list of public and abandoned cemeteries.

Each board of county commissioners shall have the following duties and responsibilities:

(1)        To prepare and keep on record in the office of the register of deeds a list of all public cemeteries in the county outside the limits of incorporated municipalities, and not established and maintained for the use of an incorporated municipality, including the names and addresses of the persons in possession and control of those public cemeteries.

(2)        To prepare and keep on record in the office of the register of deeds a list of all abandoned public cemeteries.

(3)        To furnish to the Department and the Publications Division in the Department of the Secretary of State copies of the lists of such public and abandoned cemeteries, to the end that it may furnish to the boards of county commissioners, for the use of the persons in control of such cemeteries, suitable literature, suggesting methods of taking care of such places. (1917, c. 101, s. 1; C.S., s. 5019; 1939, c. 316; 2007‑118, s. 1.)



§ 65-112. Appropriations by county commissioners.

§ 65‑112.  Appropriations by county commissioners.

To encourage the persons in possession and control of the public cemeteries referred to in G.S. 65‑111 to take proper care of and to beautify such cemeteries, to mark distinctly their boundary lines with evergreen hedges or rows of suitable trees, and otherwise to lay out the grounds in an orderly manner, the board of county commissioners of any county, upon being notified that two‑thirds of the expense necessary for so marking and beautifying any cemetery has been raised by the local governing body of the institution which owns the cemetery, and is actually in hand, is hereby authorized to appropriate from the general fund of the county one‑third of the expense necessary to pay for such work, the amount appropriated by the board of commissioners in no case to exceed fifty dollars ($50.00) for each cemetery. (1917, c. 101, s. 2; C.S., s. 5020; 1979, c. 735; 2007‑118, s. 1.)



§ 65-113. County commissioners to have control of abandoned public cemeteries; trustees.

§ 65‑113.  County commissioners to have control of abandoned public cemeteries; trustees.

The county commissioners of the various counties are authorized to oversee all abandoned public cemeteries in their respective counties, to see that the boundaries and lines are clearly laid out, defined, and marked, and to take proper steps to preserve them from encroachment, and they are hereby authorized to appropriate from the general fund of the county whatever sums may be necessary from time to time for the above purposes.

The boards of county commissioners of the various counties may appoint a board of trustees not to exceed five in number and to serve at the will of the board, and may impose upon such trustees the duties required of the board of commissioners by this Article; and such trustees may accept gifts and donations for the purpose of upkeep and beautification of such cemeteries. (1917, c. 101, s. 3; C.S., s. 5021; 1947, c. 236; 2007‑118, s. 1.)



§ 65-114: Reserved for future codification purposes.

§ 65‑114: Reserved for future codification purposes.



§ 65-115: Reserved for future codification purposes.

§ 65‑115: Reserved for future codification purposes.



§ 65-116: Reserved for future codification purposes.

§ 65‑116: Reserved for future codification purposes.



§ 65-117: Reserved for future codification purposes.

§ 65‑117: Reserved for future codification purposes.



§ 65-118: Reserved for future codification purposes.

§ 65‑118: Reserved for future codification purposes.



§ 65-119: Reserved for future codification purposes.

§ 65‑119: Reserved for future codification purposes.



§ 65-120: Reserved for future codification purposes.

§ 65‑120: Reserved for future codification purposes.



§ 65-121: Reserved for future codification purposes.

§ 65‑121: Reserved for future codification purposes.



§ 65-122: Reserved for future codification purposes.

§ 65‑122: Reserved for future codification purposes.



§ 65-123: Reserved for future codification purposes.

§ 65‑123: Reserved for future codification purposes.



§ 65-124: Reserved for future codification purposes.

§ 65‑124: Reserved for future codification purposes.



§ 65-125: Reserved for future codification purposes.

§ 65‑125: Reserved for future codification purposes.






Chapter 66 - Commerce and Business.

§ 66-1. County commissioners to appoint inspectors.

Chapter 66.

Commerce and Business.

Article 1.

Regulation and Inspection.

§ 66‑1.  County commissioners to appoint inspectors.

The board of county commissioners may appoint for their county or any township thereof inspectors for any article of commerce the inspection of which is not otherwise provided for by law, who shall hold office for the term of five years after their employment. (Rev., ss. 4637, 4669; C.S., s. 5068.)



§ 66-2. Repealed by Session Laws 1973, c. 108, s. 22.

§ 66‑2.  Repealed by Session Laws 1973, c. 108, s. 22.



§ 66-3. Bond of inspector; fees.

§ 66‑3.  Bond of inspector; fees.

The said inspector shall enter into bond in the sum of five hundred dollars ($500.00), payable to the State of North Carolina, conditioned for the faithful performance of the duties of his office, which bond the board shall take; and he shall be entitled to such fees as may be prescribed by the board. (1848, c. 43, s. 3; R.C., c. 60, s. 76; Code, s. 3053; Rev., s. 4671; C.S., s. 5071.)



§ 66-4. Falsely acting as inspector.

§ 66‑4.  Falsely acting as inspector.

If any person, who is not a legal or sworn inspector of lumber or other articles, presume to act as such, he shall forfeit and pay one hundred dollars ($100.00), and be guilty of a Class 1 misdemeanor. (1824, c. 1254, s. 3; R.C., c. 60, s. 69; Code, s. 3046; Rev., s. 3580; C.S., s. 5072; 1993, c. 539, s. 503; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 66-5. Penalty for sale without inspection.

§ 66‑5.  Penalty for sale without inspection.

If any person shall sell any article of forage or provision, of which inspection is required in accordance with this Article, without the same having been inspected as required, he shall, for every offense, forfeit and pay one hundred dollars ($100.00).

The clear proceeds of penalties provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1850, c. 74, s. 2; R.C., c. 60, s. 77; Code, s. 3054; Rev., s. 4672; C.S., s. 5073; 1998‑215, s. 40.)



§ 66-6. Penalty on master receiving without inspection.

§ 66‑6.  Penalty on master receiving without inspection.

No master or commander of any vessel shall take on board any cask or barrel or other commodity, liable to inspection as aforesaid, without its being inspected and branded as required, under the penalty of two hundred dollars ($200.00) for each offense.

The clear proceeds of penalties provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1784, c. 206, s. 6; R.C., c. 60, s. 59; Code, ss. 3036, 3037; Rev., ss. 4657, 4658; C.S., s. 5074; 1998‑215, s. 41.)



§ 66-7. Who to pay inspectors' fees; penalty for extortion.

§ 66‑7.  Who to pay inspectors' fees; penalty for extortion.

The fees of inspectors shall be paid by the purchaser or exporter of the articles inspected, and if any inspector shall receive any greater fees than are by law allowed, he shall forfeit and pay ten dollars ($10.00) for every offense to any person suing for the same. (1824, c. 1254, ss. 1, 2; R.C., c. 60, s. 79; Code, s. 3055; Rev., s. 4673; C.S., s. 5075.)



§ 66-8: Repealed by Session Laws 1995, c. 379, s. 18.3.

§ 66‑8:  Repealed by Session Laws 1995, c.  379, s. 18.3.



§ 66-9. Gas and electric light bills to show reading of meter.

§ 66‑9.  Gas and electric light bills to show reading of meter.

It shall be the duty of all gas companies and electric light companies selling gas and electricity to the public to show, among other things, on all statements or bills rendered to consumers, the reading of the meter at the end of the preceding month, and the reading of the meter at the end of the current month, and the amount of electricity, in kilowatt hours, and of gas, in feet, consumed for the current month; provided, however, that nothing herein contained shall be construed to prohibit any gas or electric company from adopting any method of and times of reading meters and rendering bills that may be approved by the North Carolina Utilities Commission.

Any gas or electric light company failing to render bills or statements, as provided for in this section, shall be subject to a penalty of ten dollars ($10.00) for each violation of this section or  failure to render such statements, recoverable in the district court by any person suing for the same; but this section shall not apply to  bills and accounts rendered customers on flat rate contracts. (1915, c. 259; C.S., s. 5082; 1959, c. 987; 1973, c. 108, s. 23.)



§ 66-10. Failure of dealers of scrap, salvage, or surplus to keep record of purchases of certain items misdemeanor.

§ 66‑10.  Failure of dealers of scrap, salvage, or surplus to keep record of purchases of certain items misdemeanor.

(a)        Every person, firm, or corporation buying rubber or leather, rubber belts, and belting, as scrap, salvage, or surplus shall keep a register containing a true and accurate record of each purchase, including the description of the article purchased, the name from whom purchased, the amount paid for the article purchased, the date of the purchase, and any and all marks or brands upon the rubber or leather, rubber belts, and belting.  This register and the rubber, leather, rubber belts, and belting purchased shall be at all times open to the inspection of the public.  A failure to comply with these requirements or the making of a false entry concerning the rubber or leather, rubber belts, or belting shall constitute a Class 1 misdemeanor.

(b)        Every person, firm, or corporation engaged in the business of buying or dealing in scrap, salvage, or surplus, including glass, waste paper, burlap, cloth, cordage, rubber, leather, or belting of every kind, in addition to the above requirements under subsection (a) of this section, shall make and keep a record of the name and address of the person from whom this scrap, salvage, or surplus is purchased and the license number, if any, and if there is no license, a description of the vehicle in which this scrap, salvage, or surplus is delivered.  Any person, firm, or corporation which fails to comply with the requirements of this subsection shall be guilty of a Class 3 misdemeanor and upon conviction shall only be fined not in excess of fifty dollars ($50.00) in the discretion of the court. (1917, c. 46; C.S., s. 5090; 1957, c. 791; 1993, c. 295, s. 1, c. 539, s. 504; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 66-11. Dealing in regulated metals property; penalties.

§ 66‑11.  Dealing in regulated metals property; penalties.

(a)        Definitions.  As used in this section:

(1)        "Law enforcement officer" means any duly constituted law enforcement officer of the State or of any municipality or county.

(2)        "Regulated metals property" means all ferrous and nonferrous metals.

(3)        "Secondary metals recycler" means any person, firm, or corporation in the State:

a.         That, from a fixed location or otherwise, is engaged in the business of gathering or obtaining ferrous or nonferrous metals that have served their original economic purpose or is in the business of performing the manufacturing process by which ferrous metals or nonferrous metals are converted into raw material products consisting of prepared grades and having an existing or potential economic value; or

b.         That has facilities for performing the manufacturing process by which ferrous metals or nonferrous metals are converted into raw material products consisting of prepared grades and having an existing or potential economic value, by methods including, but not limited to, the processing, sorting, cutting, classifying, cleaning, baling, wrapping, shredding, shearing, or changing the physical form or chemical content of the metals, but not including the exclusive use of hand tools.

(4)        "Fixed location" means any site occupied by a secondary metals recycler as the owner of the site or as a lessee of the site under a lease or other rental agreement providing for occupation of the site by the secondary metals recycler for a total duration of not less than 364 days.

(a1)      Receipt Required.  A secondary metals recycler shall issue a receipt to the person delivering the regulated metals property for all purchase transactions in which the secondary metals recycler purchases regulated metals property. This receipt shall be signed by the person delivering the materials, and the secondary metals recycler shall be able to provide documentation regarding the employee who completed the transaction.

(b)        Records Required. 

(1)        A secondary metals recycler shall maintain a record of all purchase transactions in which the secondary metals recycler purchases regulated metals property.

(2)        The following information shall be maintained for transactions in which a secondary metals recycler purchases regulated metals property:

a.         The name and address of the secondary metals recycler.

b.         The name, initials, or other identification of the individual entering the information.

c.         The date of the transaction.

d.         The weight of the regulated metals property purchased.

e.         The description made in accordance with the custom of the trade of the type of regulated metals property purchased and the physical address where the regulated metals were obtained by the seller, and a statement signed by the seller or the seller's agent certifying that the seller or the seller's agent has the lawful right to sell and dispose of the property.

f.          The amount of consideration given for the regulated metals property.

g.         The name and address of the vendor of the regulated metals property and the license plate number of the vehicle used to deliver the regulated metals.

h.         A photocopy or electronic scan of the drivers license or state or federally issued photo identification card of the person delivering the regulated metals property to the secondary metals recycler. If the secondary metals recycler has a copy of the valid photo identification of the person delivering the regulated metals property on file, the secondary metals recycler must examine the photo identification, but may reference the photo identification that is on file without making a separate photocopy or electronic scan for each subsequent transaction. If the person delivering the regulated metals property does not have a drivers license or a state or federally issued photo identification card, the secondary metals recycler shall not complete the transaction.

i.          A copy of the receipt required under subsection (a1) of this section when all the information required under subsection (a1) of this section is clear and legible or, in the event the copy of the receipt is not clear or not legible, the original receipt.

j.          In transactions involving catalytic converters that are not attached to a vehicle, and central air conditioner evaporator coils or condensers, the person delivering the materials shall place next to that person's signature on the receipt required under subsection (a1) of this section, a clear impression of that person's index finger that is in ink and free of any smearing. A secondary metals recycler may elect to obtain the fingerprint electronically. If the secondary metals recycler has a copy of the fingerprint of the person delivering the nonferrous metal on file, the secondary metals recycler must examine the photo identification but may reference the fingerprint that is on file without making a separate fingerprint for each subsequent transaction.

(3)        A secondary metals recycler shall keep and maintain the information required under this subsection for not less than two years from the date of the purchase of the regulated metals property. Records shall be securely maintained at all times and shall be destroyed in a manner that protects the identity of the owner of the property, the seller of the property, and the purchaser of the property.

(c)        Inspection of Regulated Metals Property and Records.  During the usual and customary business hours of a secondary metals recycler, a law enforcement officer shall have the right to inspect all of the following:

(1)        Any and all purchased regulated metals property in the possession of the secondary metals recycler.

(2)        Any and all records required to be maintained under subsection (b) of this section.

A secondary metals recycler shall make receipts for the purchase of regulated metals property available for pickup each regular workday if requested by the sheriff or chief of police of the county or the chief of police of the municipality in which the secondary metals recycler is located. The sheriff or the chief of police may request these receipts to be electronically transferred directly to the law enforcement agency. Records retained by a law enforcement agency shall be securely retained as required by law and destroyed in a manner that protects the identity of the owner of the property, the seller of the property, and the purchaser of the property.

(c1)      Records submitted to any public law enforcement agency pursuant to this section are records of criminal investigations or records of criminal intelligence information as defined in G.S. 132‑1.4 and are not public records as defined by G.S. 132‑1.

(d)        Purchase Limitations.  No secondary metals recycler shall do any of the following:

(1), (2) Repealed by Session Laws 2009‑200, s. 1, effective October 1, 2009, and applicable to purchases and offers of purchase that occur on or after that date.

(3)        Purchase any central air conditioner evaporator coils or condensers, or catalytic converters that are not attached to a vehicle, except that a secondary metals recycler may purchase these items from a company, contractor, or individual that is in the business of installing, replacing, maintaining, or removing these items, provided the secondary metals recycler is prohibited from paying cash or making payment of any kind for any central air conditioner evaporator coil or condenser in whole or in part or a catalytic converter that is not attached to a vehicle. The payment for these metals is to be made by check or money order made out to the company, contractor, or individual. Payment for these metals may also be made using a cash card system that captures the photograph of the person selling these metals if the secondary metals recycler maintains the photograph for 90 days.

(4)        Purchase other nonferrous metal property not listed in subdivision (5) of this subsection for any cash consideration greater than one hundred dollars ($100.00) per transaction. The secondary metals recycler may purchase other nonferrous metal property for an amount in excess of one hundred dollars ($100.00) if the payment is made by check, money order, or a cash card system that captures the photograph of the person selling the nonferrous metal if the secondary metals recycler maintains the photograph for 90 days.

(5)        Except as provided in subsection (g) of this section, purchase:

a.         Any regulated metal marked with the initials or other identification of a telephone, cable, electric, water, or other public utility, or any brewer.

b.         Any utility access cover.

c.         Any street light pole or fixture.

d.         Any road or bridge guard rail.

e.         Any highway or street sign.

f.          Any water meter cover.

g.         Any metal beer keg, including any made of stainless steel that is clearly marked as being the property of the beer manufacturer.

h.         Any traffic directional or control sign.

i.          Any traffic light signal.

j.          Any regulated metal marked with the name of a government entity.

k.         Any property owned by a railroad and marked and otherwise identified as such.

l.          Any historical marker or any grave marker or burial vase.

(d1)      Retain Metals for Seven Days Before Selling or Altering.  Any secondary metals recycler owner convicted of a felonious violation of this Chapter, G.S. 14‑71, 14‑71.1, or 14‑72 shall hold and retain any regulated metals product, except for iron and steel products, for seven days from the date of purchase before selling, dismantling, defacing, or in any manner altering or disposing of the regulated metals property.

(e)        Right to Restitution.  The court may order a defendant to make restitution to the secondary metals recycler for any damage or loss caused by the defendant arising out of an offense committed by the defendant.

(f)         Violations.  Unless the conduct is covered by some other provision of law providing greater punishment, any person knowingly and willfully violating any of the provisions of this section shall be guilty of a Class 1 misdemeanor for a first offense. A second or subsequent violation of this section is a Class I felony.

(g)        Exemptions.  This section does not apply to:

(1)        Purchases of regulated metals property from a manufacturing, industrial, government, or other commercial vendor that generates or sells regulated metals property in the ordinary course of its business.

(2)        Purchases of regulated metals property that involve only beverage containers.

(h)        Preemption.  A county or municipality shall not enact any local law, ordinance, or regulation regulating secondary metals recyclers or regulated metals property that conflicts with this section, and this law preempts all existing laws, ordinances, or regulations.  (1907, c. 464; 1909, c. 855, s. 1; C.S., s. 5091; 1967, c. 792; 1971, c. 1231, s. 1; 1975, c. 182, s. 2; 1993, c. 295, s. 2; c. 539, s. 505; 1994, Ex. Sess., c. 14, s. 40; c. 24, s. 14(c); 2007‑301, s. 1; 2009‑200, s. 1.)



§ 66-11.1. Transportation of copper.

§ 66‑11.1.  Transportation of copper.

It shall be unlawful for any person to transport or have in his possession on highways of this State, in any vehicle other than a vehicle used in the ordinary course of business for the purpose of transporting such copper, an amount of such copper of an aggregate weight of more than 25 pounds, unless such person shall have in his possession

(1)        A bill of sale pertaining to such copper signed by (i) a holder of a sales and use tax registration number from the North Carolina Department of Revenue; or (ii) an authorized wholesaler engaged in the sale of such copper; or (iii) a registered dealer in scrap metals; or (iv) a seller of antiques or objects of art; or

(2)        In the event the person from whom such copper was purchased was other than one of the above enumerated persons or firms, a certificate of origin signed by the sheriff, or his designated representative, of the county in which the purchase was made.

Such bill of sale or certificate of origin shall clearly identify the material to which it applies and show thereon the name and address of the seller, license plate of the vehicle in which such material is delivered to the purchaser, identified by license number, year and state of issue, the name and address of the purchaser, the date of sale, and the type and amount of such copper purchased.

Any person violating the provisions of this section shall be deemed guilty of a Class 2 misdemeanor. (1975, c. 182, s. 1; 1993, c. 539, s. 506; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 66-11.2. Forfeiture of vehicles used to transport unlawfully obtained regulated metals property.

§ 66‑11.2.  Forfeiture of vehicles used to transport unlawfully obtained regulated metals property.

(a)        Vehicles which are used or intended for use to convey or transport, or in any manner to facilitate the conveyance or transportation of unlawfully obtained regulated metals property, as defined by this Article, are subject to forfeiture, except that:

(1)        No conveyance shall be forfeited under the provisions of this section by reason of any act or omission, committed or omitted while such conveyance was unlawfully in the possession of a person other than the owner in violation of the criminal laws of the United States, or of any state;

(2)        No conveyance shall be forfeited unless the violation involved is a felony;

(3)        A forfeiture of a vehicle encumbered by a bona fide security interest is subject to the interest of the secured party who had no knowledge of or consented to the act or omission;

(4)        No conveyance shall be forfeited under the provisions of this section unless the owner knew or had reason to believe the vehicle was being used in the commission of any violation that may subject the conveyance to forfeiture under this section.

(b)        Any vehicle subject to forfeiture under this section may be seized by any law enforcement officer upon process issued by any district or superior court having jurisdiction over the vehicle except that seizure without such process may be made when:

(1)        The seizure is incident to an arrest or a search under a search warrant;

(2)        The vehicle subject to seizure has been the subject of a prior judgment in favor of the State in a criminal injunction or forfeiture proceeding under this section.

(c)        Vehicles taken or detained under this section shall not be repleviable, but shall be deemed to be in custody of the law enforcement agency seizing it, which may:

(1)        Place the vehicle under seal; or

(2)        Remove the vehicle to a place designated by it; or

(3)        Request that the North Carolina Department of Justice take custody of the vehicle and remove it to an appropriate location for disposition in accordance with law.

Any vehicle seized by a State, local, or county law enforcement officer shall be held in safekeeping as provided in this subsection until an order of disposition is properly entered by the judge.

(d)        Whenever a vehicle is forfeited under this section, the law enforcement agency having custody of it may:

(1)        Retain the vehicle for official use; or

(2)        Sell any forfeited vehicle, provided that the proceeds be disposed of for payment of all proper expenses of the proceedings for forfeiture and sale, including expense of seizure, maintenance of custody, advertising, and court costs; or

(3)        Transfer any vehicles which are forfeited under the provisions of this section to the North Carolina Department of Justice when, in the discretion of the presiding judge and upon application of the North Carolina Department of Justice, said vehicle may be of official use to the North Carolina Department of Justice;

(4)        Upon determination by the director of any law enforcement agency that a vehicle transferred pursuant to the provisions of this section is of no further use to said agency for use in official investigations, such vehicle may be sold as surplus property in the same manner as other vehicles owned by the law enforcement agency, and the proceeds from such sale after deducting the cost of sale shall be paid to the treasurer or proper officer authorized to receive fines and forfeitures to be used for the school fund of the county in the county in which said vehicle was seized; provided, that any vehicle transferred to any law enforcement agency under the provisions of this section which has been modified to increase speed shall be used in the performance of official duties only and not for resale, transfer, or disposition other than as junk. (2007‑301, s. 3.)



§ 66-12. Requirements for matches permitted to be sold.

Article 2.

Manufacture and Sale of Matches and Lighters.

§ 66‑12.  Requirements for matches permitted to be sold.

No person, association, or corporation shall manufacture, store, offer for sale, sell or otherwise dispose of or distribute white phosphorous, single‑dipped, strike‑anywhere matches of the type popularly known as "parlor matches"; nor manufacture, store, sell, offer for sale, or otherwise dispose of, or distribute, white phosphorous, double‑dipped, strike‑anywhere matches or any other type of double‑dipped matches, unless the bulb or first dip of such match is composed of a so‑called safety or inert composition, nonignitible as an abrasive surface; nor manufacture, store, sell, or offer for sale, or otherwise dispose of or distribute matches which when packed in a carton of 500 approximate capacity and placed in an oven maintained at a constant temperature of 200 degrees F., will ignite in eight hours; nor manufacture, store, offer for sale, sell or otherwise dispose of, or distribute, blazer, or so‑called wind matches, whether of the so‑called safety or strike‑anywhere type. (1915, c. 109, s. 12, I; C.S., s. 5113.)



§ 66-13. Packages to be marked.

§ 66‑13.  Packages to be marked.

No person, association, or corporation shall offer for sale, sell or otherwise dispose of, or distribute, any matches, unless the package or container in which such matches are packed bears, plainly marked on the outside thereof, the name of the manufacturer and the brand or trademark under which the matches are sold, disposed  of, or distributed. (1915, c. 109, s. 12, II; C.S., s. 5114.)



§ 66-14. Storage and packing regulated.

§ 66‑14.  Storage and packing regulated.

No more than one case of each brand of matches of any type or manufacture shall be opened at any one time in the retail store where matches are sold or otherwise disposed of; nor shall loose boxes or paper‑wrapped packages of matches be kept on shelves or stored in such retail stores at a height exceeding five feet from the floor; all matches when stored in warehouses must be kept only in properly secured cases, and not piled to a height exceeding 10 feet from the floor; nor be stored within a horizontal distance of 10 feet from any boiler, furnace, stove, or other like heating apparatus; nor within a horizontal distance of 25 feet from any explosive material kept or stored on the same floor. All matches shall be packed in boxes or suitable packages, containing not more than 700 matches in any one box or package: Provided, however, that when more than 300 matches are packed in any one box or package the said matches shall be arranged in two nearly equal portions, the heads of the matches in the two portions shall be placed in opposite directions, and all boxes containing 350 or more matches shall have placed over the matches a center‑holding or protecting strip, made of chip board, not less than one and one‑quarter inches wide; said strip shall be flanged down to hold the matches in position when the box is nested into the shuck or withdrawn from it. (1915, c. 109, s. 12, II; C.S., s. 5115.)



§ 66-15. Shipping containers regulated.

§ 66‑15.  Shipping containers regulated.

All match boxes or packages shall be packed in strong shipping containers or cases; maximum number of match boxes or packages contained in any one shipping container or case shall not exceed the following number:

Nominal Number

Number of Boxes                                                                                      of Matches per Box

l/2 gross                                                                                                           700

1 gross                                                                                                             500

2 gross                                                                                                             400

3 gross                                                                                                             300

5 gross                                                                                                             200

12 gross                                                                                                           100

20 gross over 50 and under                                                                              100

25 gross under                                                                                                  50

No shipping container or case constructed of fiber board, corrugated fiber board, or wood, nailed or wirebound, shall exceed a weight, including its contents, of 75 pounds; and no lock‑cornered wooden case containing matches shall have a weight, including its contents, exceeding 85 pounds; nor shall any other article or commodity be packed with matches in any such container or case; and all such containers and cases in which matches are packed shall have plainly marked on the outside of the container or case the words "Strike‑Anywhere Matches" or "Strike‑on‑the‑Box Matches." (1915, c. 109, s. 12, III; C.S., s. 5116.)



§ 66-16. Violation of Article a misdemeanor.

§ 66‑16.  Violation of Article a misdemeanor.

Any person, association, or corporation violating any of the provisions of this Article, other than G.S. 66‑16.1, shall be guilty of a Class 3 misdemeanor and shall only be fined for the first offense not less than five dollars ($5.00) nor more than twenty‑five dollars ($25.00), and for each subsequent violation not less than twenty‑five dollars ($25.00).  (1915, c. 109, s. 12, IV; C.S., s. 5117; 1993, c. 539, s. 507; 1994, Ex. Sess., c. 24, s. 14(c); 2009‑230, s. 2.)



§ 66-16.1. Retail sale of novelty lighters prohibited.

§ 66‑16.1.  Retail sale of novelty lighters prohibited.

(a)        Definition.  As used in this section, the term "novelty lighter" means a mechanical or electrical device typically used for lighting cigarettes, cigars, or pipes, that is designed to resemble a cartoon character, toy, gun, watch, musical instrument, vehicle, animal, food or beverage, or similar articles, or that plays musical notes. A novelty lighter may operate on any fuel, including butane, isobutene, or liquid fuel.

(b)        Prohibition.  It shall be unlawful to sell at retail, offer to sell at retail, or give, or distribute for retail sale or promotion, a novelty lighter in this State. This prohibition does not apply to the transportation of novelty lighters through this State or to the storage of novelty lighters in a warehouse or distribution center in this State that is closed to the public for purposes of retail sales.

(c)        Exceptions.  The prohibition in this section does not apply to any of the following:

(1)        A lighter manufactured prior to January 1, 1980.

(2)        Any mechanical or electrical device primarily used to ignite fuel for fireplaces or charcoal or gas grills.

(3)        Standard disposable or refillable lighters that are printed or decorated with logos, labels, decals or artwork, or heat shrinkable sleeves, but which do not otherwise resemble a novelty lighter.

(d)        Penalty.  A violation of this section is an infraction and shall subject a violator to a penalty of five hundred dollars ($500.00) for each violation. The clear proceeds of any penalties imposed under this section shall be remitted in accordance with G.S. 115C‑452.  (2009‑230, s. 3.)



§§ 66-17 through 66-22: Repealed by Session Laws 1998-98, s. 37.

Article 3.

Candy and Similar Products.

§§ 66‑17 through 66‑22:  Repealed by Session Laws 1998‑98, s.  37.



§ 66-23. Sale of electrical goods regulated.

Article 4.

Electrical Materials, Devices, Appliances and Equipment.

§ 66‑23.  Sale of electrical goods regulated.

Every person, firm or corporation before selling, offering for sale, assigning, or disposing of by gift as premiums or in any similar manner any electrical material, devices, appliances or equipment shall first determine if such electrical materials, devices, appliances and equipment comply with the provision of this Article. (1933, c. 555, s. 1; 1989, c. 681, s. 1.)



§ 66-24. Identification marks required.

§ 66‑24.  Identification marks required.

All electrical materials, devices, appliances and equipment shall have the maker's name, trademark, or other identification symbol placed thereon, together with such other markings giving voltage, current, wattage, or other appropriate ratings as may be necessary to determine the character of the material, device, appliance or equipment and the use for which it is intended; and it shall be unlawful for any person, firm or corporation to remove, alter, change or deface the maker's name, trademark or other identification symbol. (1933, c. 555, s. 2; 1989, c. 681, s. 1.)



§ 66-25. Acceptable listings as to safety of goods.

§ 66‑25.  Acceptable listings as to safety of goods.

All electrical materials, devices, appliances, and equipment shall be evaluated for safety and suitability for intended use.  This evaluation shall be conducted in accordance with nationally recognized standards and shall be conducted by a qualified testing laboratory.  The Commissioner of Insurance, through the Engineering Division of the Department of Insurance, shall implement the procedures necessary to approve suitable national standards and to approve suitable qualified testing laboratories.  The Commissioner may assign his authority to implement the procedures for specific materials, devices, appliances, or equipment to other agencies or bodies when they would be uniquely qualified to implement those procedures.

In the event that the Commissioner determines that electrical materials, devices, appliances, or equipment in question cannot be adequately evaluated through the use of approved national standards or by approved qualified testing laboratories, the Engineering Division of the Department of Insurance shall specify any alternative evaluations which safety requires.

The Engineering Division of the Department of Insurance shall keep in file, where practical, copies of all approved national standards and resumes of approved qualified testing laboratories. (1933, c. 555, s. 3; 1989, c. 681, s. 1.)



§ 66-26. Legal responsibility of proper installations unaffected.

§ 66‑26.  Legal responsibility of proper installations unaffected.

This Article shall not be construed to relieve from or to lessen the responsibility or liability of any party owning, operating, controlling or installing any electrical materials, devices, appliances or equipment for damages to persons or property caused by any defect therein, nor shall the electrical inspector, the Commissioner, or agents of the Commissioner be held as assuming any such liability by reason of the approval of any material, device, appliance or equipment authorized herein. (1933, c. 555, s. 4; 1989, c. 681, s. 1.)



§ 66-27. Violation made misdemeanor.

§ 66‑27.  Violation made misdemeanor.

Any person, firm or corporation who shall violate any of the provisions of this Article shall be guilty of a Class 2 misdemeanor. (1933, c. 555, s. 5; 1989, c. 681, s. 1; 1993, c. 539, s. 509; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 66-27.01. Enforcement.

§ 66‑27.01.  Enforcement.

The Commissioner or his designee or the electrical inspector of any State or local governing agency may initiate any appropriate action or proceedings to prevent, restrain, or correct any violation of this Article. The Commissioner or his designee, upon showing proper credentials and in discharge of his duties pursuant to this Article may, at reasonable times and without advance notice, enter and inspect any facility within the State in which there is reasonable cause to suspect that electrical materials, devices, appliances, or equipment not in conformance with the requirements of this Article are being sold, offered for sale, assigned, or disposed of by gift, as premiums, or in any other similar manner. (1989, c. 681, s. 1; 1997‑456, s. 27.)



§ 66-27.1. Certain automatic hot water tanks or heaters to have approved relief valves; installation or sale of unapproved relief valves forbidden.

Article 4A.

Safety Features of Hot Water Heaters.

§ 66‑27.1.  Certain automatic hot water tanks or heaters to have approved relief valves; installation or sale of unapproved relief valves forbidden.

(a)        No individual, firm, corporation or business shall install, sell or offer for sale any automatic hot water tank or heater of 120‑gallon capacity or less, except for a tankless water heater, which does not have installed thereon by the manufacturer of the tank or heater an American Society of Mechanical Engineers and National Board of Boiler and Pressure Vessel Inspectors approved type pressure‑temperature relief valve set at or below the safe working pressure of the tank as indicated, and so labeled by the manufacturer's identification stamped or cast upon the tank or heater or upon a plate secured to it.

(b)        No individual, firm, corporation or business shall install, sell, or offer for sale any relief valve, whether it be pressure type, temperature type or pressure‑temperature type, which does not carry the stamp of approval of the American Society of Mechanical Engineers and the National Board of Boiler and Pressure Vessel Inspectors. (1965, c. 860, s. 1; 1967, c. 453; 2004‑199, s. 24.)



§ 66-27.1A. Water heater thermostat settings.

§ 66‑27.1A.  Water heater thermostat settings.

(a)        The thermostat of any new residential water heater offered for sale or lease for use in a single‑family or multifamily dwelling in the State shall be preset by the manufacturer or installer no higher than approximately 120 degrees Fahrenheit (or 49 degrees Celsius).  A water heater reservoir temperature may be set higher if it is supplying space heaters that require higher temperatures.  For purposes of this section, a water heater shall mean the primary source of hot water for any single‑family or multifamily residential dwelling including, but not limited to any solar or other hot water heating systems.

(b)        Nothing in this section shall prohibit the occupant of a single‑family or multiunit residential dwelling with an individual water heater from resetting or having reset the thermostat on the water heater.  Any such resetting shall relieve the manufacturer or installer of the water heater and, in the case of a residential dwelling that is leased or rented, also the unit's owner, from liability for damages attributed to the resetting.

(c)        A warning tag or sticker shall be placed on or near the operating thermostat control of any residential water heater.  This tag or sticker shall state that the thermostat settings above the preset temperature may cause severe burns.  This tag or sticker may carry such other appropriate warnings as may be agreed upon by manufacturers, installers, and other interested parties.  (1991, c. 190, s. 1.)



§ 66-27.2. Certain hot water supply storage tank or heater baffles, heat traps, etc., to be tested before installation or sale.

§ 66‑27.2.  Certain hot water supply storage tank or heater baffles, heat traps, etc., to be tested before installation or sale.

(a)        No individual, firm, corporation or business shall install, sell or offer for sale any hot water supply storage tanks or heaters of 120‑gallon capacity or less which utilize dip tubes, supply and hot water nipples, supply water baffles or heat traps that have not been tested to withstand a temperature of 400 degrees Fahrenheit without deteriorating in any manner, and such tank or heater so labeled by the manufacturer.

(b)        No individual, firm, corporation or business shall install, sell, or offer for sale any water baffles or heat traps, which are not constructed and tested to withstand a temperature of 400 degrees Fahrenheit without deterioration in any manner and such baffles or heat traps to be so labeled by the manufacturer. (1965, c. 860, s. 2.)



§ 66-27.3. Violation of Article made misdemeanor.

§ 66‑27.3.  Violation of Article made misdemeanor.

Violation of any provision of this Article is hereby made a Class 1 misdemeanor. (1965, c. 860, s. 3; 1993, c. 539, s. 510; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 66-27.4. Local regulation of hot water heater safety features.

§ 66‑27.4.  Local regulation of hot water heater safety features.

Nothing in this Article shall be interpreted as relieving any individual, firm, corporation or business from complying with additional protective regulations relating to the safety features of hot water heaters as may be prescribed by local law, county or municipal charter or ordinance; provided, however, that no local law, county or municipal charter or ordinance shall fix or govern the temperature or pressure settings of a pressure‑temperature relief valve on an automatic hot water tank or heater covered by this Article if there is installed on such tank or heater a pressure‑temperature relief valve having settings in compliance with the North Carolina Building Code. (1965, c. 860, s. 4.)



§ 66-27.5. House trailers to have two doors.

Article 4B.

Safety Features of Trailers.

§ 66‑27.5.  House trailers to have two doors.

(a)        In order to provide greater protection from the dangers of fire, every new house trailer having a body length exceeding 32 feet and manufactured or assembled after January 1, 1970, and sold in this State shall, if such house trailer is to be used as a residence or dwelling within this State, be equipped with at least two doors.  These doors shall be located in the vicinity of the front and rear rooms of the house trailer.  Provided, however, this section shall not apply: to any (i) travel trailer which is factory equipped for the road and designed to be used as a dwelling for travel, recreational or vacation use, if such travel trailer does not exceed 32 feet in length; (ii) to any house trailer of any length sold in North Carolina for use in a state other than North Carolina.

(b)        It shall be unlawful for any dealer to sell in this State any house trailer manufactured or assembled after January 1, 1970, having a body length exceeding 32 feet which does not conform to the specifications set forth in subsection (a).  Any dealer who violates this section shall be guilty of a Class 3 misdemeanor. (1969, c. 463; 1993, c. 539, s. 511; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 66-27A: Recodified as 66-27.01 by Session Laws 1997-456, s. 27.

§ 66‑27A:  Recodified as 66‑27.01 by Session Laws 1997‑456, s.  27.



§ 66-28. Prohibition of rights to further restrict or to collect royalties on commercial use.

Article 5.

Sale of Phonograph Records or Electrical Transcriptions.

§ 66‑28.  Prohibition of rights to further restrict or to collect royalties on commercial use.

When any phonograph record or electrical transcription, upon which musical performances are embodied, is sold in commerce for use within this State, all asserted common‑law rights to further restrict or to collect royalties on the commercial use made of such recorded performances by any person is hereby abrogated and expressly repealed.  When such article or chattel has been sold in commerce, any asserted intangible rights shall be deemed to have passed to the purchaser upon the purchase of the chattel itself, and the right to further restrict the use made of phonograph records or electrical transcriptions, whose sole value is in their use, is hereby forbidden and abrogated.

Nothing in this section shall be deemed to deny the rights granted any person by the United States copyright laws.  The sole intendment of this enactment is to abolish any common‑law rights attaching to phonograph records and electrical transcriptions, whose sole value is in their use, and to forbid further restrictions of the collection of subsequent fees and royalties on phonograph records and electrical transcriptions by performers who were paid for the initial performance at the recording thereof. (1939, c. 113.)



§ 66-29: Repealed by Session Laws 1973, c. 918.

Article 6.

Sale of Nursery Stock.

§ 66‑29:  Repealed by Session Laws 1973, c.  918.



§§ 66-30 through 66-34: Repealed by Session Laws 1995, c. 379, s. 18.4.

Article 7.

Tagging Secondhand Watches.

§§ 66‑30 through 66‑34:  Repealed by Session Laws 1995, c.  379, s. 18.4.



§ 66-35. Who may become public warehousemen.

Article 8.

Public Warehouses.

§ 66‑35.  Who may become public warehousemen.

Any person or any corporation organized under the laws of this State whose charter authorizes it to engage in the business of a  warehouseman may become a public warehouseman and authorized to keep and maintain public warehouses for the storage of cotton, goods, wares, and other merchandise as hereinafter prescribed upon giving the bond hereinafter required. (1901, c. 678; Rev., s. 3029; 1919, c. 212; C.S., s. 5118.)



§ 66-36. Bond required.

§ 66‑36.  Bond required.

Every person or every corporation organized under G.S. 66‑35, to become a public warehouseman, except such as shall have a capital stock of not less than five thousand dollars ($5,000), shall give bond in a reliable bonding or surety company, or an individual bond with sufficient sureties, payable to the State of North Carolina, in an amount not less than ten thousand dollars ($10,000), to be approved, filed with and recorded by the clerk of the superior court of the county in which the warehouse is located, for the faithful performance of the duties of a public warehouseman; but if such person or corporation has a capital stock of not less than five thousand dollars ($5,000), then it shall not be required to give the bond mentioned in this section. (1901, c. 678, s. 2; 1905, c. 540; Rev., s. 3030; 1908, c. 56; 1919, c. 212; C.S., s. 5119.)



§ 66-37. Person injured may sue on bond.

§ 66‑37.  Person injured may sue on bond.

Whenever such warehouseman fails to perform any duty or violates any of the provisions of this Article, any person injured by  such failure or violation may bring an action in his name and to his own use in any court of competent jurisdiction on the bond of said warehouseman. (1901, c. 678, s. 3; Rev., s. 3031; C.S., s. 5120.)



§ 66-38. When insurance required; storage receipts.

§ 66‑38.  When insurance required; storage receipts.

Every such warehouseman shall, when requested thereto in writing by a party placing property with it on storage, cause such property to be insured; every such warehouseman shall give to each person depositing property with it for storage a receipt therefor. (1901, c. 678, s. 4; 1905, c. 540, s. 2; Rev., s. 3032; C.S., s. 5121.)



§ 66-39. Books of account kept; open to inspection.

§ 66‑39.  Books of account kept; open to inspection.

Every such warehouseman shall keep a book in which shall be entered an account of all its transactions relating to warehousing, storing, and insuring cotton, goods, wares and merchandise, and to the issuing of receipts therefor, which books shall be open to the inspection of any person actually interested in the property to which  such entry relates. (1901, c. 678, s. 7; Rev., s. 3035; C.S., s. 5122.)



§ 66-40. Unlawful disposition of property stored.

§ 66‑40.  Unlawful disposition of property stored.

If any person unlawfully sells, pledges, lends, or in any other way disposes of or permits or is a party to the unlawful selling, pledging, lending, or other disposition of any goods, wares, merchandise, or anything deposited in a public warehouse, without the authority of the party who deposited the same, he shall be punished by a fine not to exceed two thousand dollars ($2,000) and by imprisonment in the State's prison for not more than three years; but no officer, manager, or agent of such public warehouse shall be liable to the penalties provided in this section unless, with the intent to injure or defraud any person, he so sells, pledges, lends, or in any other way disposes of the same, or is a party to the selling, pledging, lending, or other disposition of any goods, wares, merchandise, article, or thing so deposited. (1901, c. 678, s. 11; Rev., s. 3831; C.S., s. 5123.)



§§ 66-41 through 66-49: Recodified as §§ 66-49.24 through 66-49.50.

Article 9.

Collection of Accounts.

§§ 66‑41 through 66‑49: Recodified as §§ 66‑49.24 through 66‑49.50.



§§ 66-49.1 through 66-49.8: Repealed by Session Laws 1977, c. 712, s. 2.

Article 9A

Private Detectives.

§§ 66‑49.1 through 66‑49.8: Repealed by Session Laws 1977, c.  712, s. 2.



§§ 66-49.9 through 66-49.23: Recodified as Article 69 of Chapter 58.

Article 9B

Motor Clubs and Associations.

§§ 66‑49.9 through 66‑49.23:  Recodified as Article 69 of Chapter 58.



§§ 66-49.24 through 66-49.50: Recodified as Article 70 of Chapter 58.

Article 9C.

Collection Agencies.

§§ 66‑49.24 through 66‑49.50:  Recodified as Article 70 of Chapter 58.



§§ 66-50 through 66-57. Repealed by Session Laws 1975, c. 172.

Article 10.

Fair Trade.

§§ 66‑50 through 66‑57.  Repealed by Session Laws 1975, c. 172.



§ 66-57.1. Employee's right to certain inventions.

Article 10A.

Inventions Developed by Employee.

§ 66‑57.1.  Employee's right to certain inventions.

Any provision in an employment agreement which provides that the employee shall assign or offer to assign any of his rights in an invention to his employer shall not apply to an invention that the  employee developed entirely on his own time without using the employer's equipment, supplies, facility or trade secret information except for those inventions that (i) relate to the employer's business or actual or demonstrably anticipated research or development, or (ii) result from any work performed by the employee for the employer. To the extent a provision in an employment agreement purports to apply to the type of invention described, it is against the public policy of this State and is unenforceable. The employee shall bear the burden of proof in establishing that his invention qualifies under this section. (1981, c. 488, s. 1.)



§ 66-57.2. Employer's rights.

§ 66‑57.2.  Employer's rights.

An employer may not require a provision of an employment agreement made unenforceable under G.S. 66‑57.1 as a condition of employment or continued employment. An employer, in an employment agreement, may require that the employee report all inventions developed by the employee, solely or jointly, during the term of his employment to the employer, including those asserted by the employee as nonassignable, for the purpose of determining employee or employer rights. If required by a contract between the employer and the United States or its agencies, the employer may require that full title to certain patents and inventions be in the United States. (1981, c. 488, s. 1.)



§ 66-58. Sale of merchandise or services by governmental units.

Article 11.

Government in Business.

§ 66‑58.  Sale of merchandise or services by governmental units.

(a)        Except as may be provided in this section, it shall be unlawful for any unit, department or agency of the State government, or any division or subdivision of the unit, department or agency, or any individual employee or employees of the unit, department or agency in his, or her, or their capacity as employee or employees thereof, to engage directly or indirectly in the sale of goods, wares or merchandise in competition with citizens of the State, or to engage in the operation of restaurants, cafeterias or other eating places in any building owned by or leased in the name of the State, or to maintain service establishments for the rendering of services to the public ordinarily and customarily rendered by private enterprises, or to provide transportation services, or to contract with any person, firm or corporation for the operation or rendering of the businesses or services on behalf of the unit, department or agency, or to purchase for or sell to any person, firm or corporation any article of merchandise in competition with private enterprise. The leasing or subleasing of space in any building owned, leased or operated by any unit, department or agency or division or subdivision thereof of the State for the purpose of operating or rendering of any of the businesses or services herein referred to is hereby prohibited.

(b)        The provisions of subsection (a) of this section shall not apply to:

(1)        Counties and municipalities.

(2)        The Department of Health and Human Services or the Department of Agriculture and Consumer Services for the sale of serums, vaccines, and other like products.

(3)        The Department of Administration, except that the agency shall not exceed the authority granted in the act creating the agency.

(4)        The State hospitals for the mentally ill.

(5)        The Department of Health and Human Services.

(6)        The North Carolina School for the Blind at Raleigh.

(6a)      The Department of Juvenile Justice and Delinquency Prevention.

(7)        The North Carolina Schools for the Deaf.

(8)        The University of North Carolina with regard to:

a.         The University's utilities and other services operated by it prior to January 1, 2005.

b.         The sale of articles produced incident to the operation of instructional departments, articles incident to educational research, articles of merchandise incident to classroom work, meals, books, or to articles of merchandise when sold to members of the educational staff or staff auxiliary to education or to duly enrolled students or occasionally to immediate members of the families of members of the educational staff or of duly enrolled students.

c.         The sale of meals or merchandise to persons attending meetings or conventions as invited guests.

d.         The operation by the University of North Carolina of an inn or hotel and dining and other facilities usually connected with a hotel or inn.

e.         The hospital and Medical School of the University of North Carolina.

f.          The Coliseum of North Carolina State University at Raleigh, and the other schools and colleges for higher education maintained or supported by the State.

g.         The Centennial Campus of North Carolina State University at Raleigh.

h.         The Horace Williams Campus of the University of North Carolina at Chapel Hill.

i.          A Millennial Campus of a constituent institution of The University of North Carolina.

j.          The comprehensive student health services or the comprehensive student infirmaries maintained by the constituent institutions of the University of North Carolina.

k.         Agreements by the University of North Carolina School of the Arts to the use of that school's facilities, equipment, and services of students, faculty, and staff for the creation of commercial materials and productions that may be unrelated to educational purposes, so long as the proceeds from those agreements are used for the benefit of the educational mission of the University of North Carolina School of the Arts.

l.          Activities that further the mission of the University as stated in G.S. 116‑1.

m.        Activities that serve students or employees of the University or members of the immediate families or guests of students or employees.

n.         Activities that provide University‑related services or market University‑related merchandise to alumni of the University and members of their immediate families.

o.         Activities that enable the community in which the constituent institution or other University entity is located, or the people of the State to utilize the University's facilities, equipment, or expertise. If the University proposes to engage in a new type of activity under this subdivision, then the University shall provide electronic notice of the proposal to the persons who have requested to be included in the registry created pursuant to subdivision (j)(2) of this section prior to engaging in the new type of activity.

(8a)      The University of North Carolina with regard to the operation of gift shops, snack bars, and food service facilities physically connected to any of The University of North Carolina's public exhibition spaces, including the North Carolina Arboretum, provided that the resulting profits are used to support the operation of the public exhibition space.

(9)        The Department of Environment and Natural Resources, except that the Department shall not construct, maintain, operate or lease a hotel or tourist inn in any park over which it has jurisdiction. The North Carolina Wildlife Resources Commission may sell wildlife memorabilia as a service to members of the public interested in wildlife conservation.

(10)      Child‑caring institutions or orphanages receiving State aid.

(11)      Highlands School in Macon County.

(12)      The North Carolina State Fair.

(13)      Rural electric memberships corporations.

(13a)    Repealed by Session Laws 2006‑264, s. 8, effective August 27, 2006.

(13b)    The Department of Agriculture and Consumer Services with regard to its lessees at farmers' markets operated by the Department.

(13c)    The Western North Carolina Agricultural Center.

(13d)    Agricultural centers or livestock facilities operated by the Department of Agriculture and Consumer Services.

(14)      Nothing herein contained shall be construed to prohibit the engagement in any of the activities described in subsection (a) hereof by a firm, corporation or person who or which is a lessee of space only of the State of North Carolina or any of its departments or agencies; provided the leases shall be awarded by the Department of Administration to the highest bidder, as provided by law in the case of State contracts and which lease shall be for a term of not less than one year and not more than five years.

(15)      The State Department of Correction is authorized to purchase and install automobile license tag plant equipment for the purpose of manufacturing license tags for the State and local governments and for such other purposes as the Department may direct.

The Commissioner of Motor Vehicles, or such other authority as may exercise the authority to purchase automobile license tags is hereby directed to purchase from, and to contract with, the State Department of Correction for the State automobile license tag requirements from year to year.

The price to be paid to the State Department of Correction for the tags shall be fixed and agreed upon by the Governor, the State Department of Correction, and the Motor Vehicle Commissioner, or such authority as may be authorized to purchase the supplies.

(16)      Laundry services performed by the Department of Correction may be provided only for agencies and instrumentalities of the State which are supported by State funds and for county or municipally controlled and supported hospitals presently being served by the Department of Correction, or for which services have been contracted or applied for in writing, as of May 22, 1973. In addition to the prior sentence, laundry services performed by the Department of Correction may be provided for VA Medical Centers of the United States Department of Veterans Affairs, the Governor Morehead School, and the North Carolina School for the Deaf.

The services shall be limited to wet‑washing, drying and ironing of flatwear or flat goods such as towels, sheets and bedding, linens and those uniforms prescribed for wear by the institutions and further limited to only flat goods or apparel owned, distributed or controlled entirely by the institutions and shall not include processing by any dry‑cleaning methods; provided, however, those garments and items presently being serviced by wet‑washing, drying and ironing may in the future, at the election of the Department of Correction, be processed by a dry‑cleaning method.

(17)      The North Carolina Global TransPark Authority or a lessee of the Authority.

(18)      The activities and products of private enterprise carried on or manufactured within a State prison facility pursuant to G.S. 148‑70.

(19)      The North Carolina Justice Academy.

(20)      The Department of Transportation, or any nonprofit lessee of the Department, for the sale of books, crafts, gifts, and other tourism‑related items at visitor centers owned by the Department.

(21)      Repealed by Session Laws 2008‑134, s. 73(b), effective July 28, 2008.

(22)      The North Carolina State Highway Patrol.

(23)      The North Carolina State Lottery Commission.

(24)      The North Carolina National Guard, for the operation of post exchanges.

(25)      The gift or sale of any craft items made by inmates in the custody of the Department of Correction as part of a program or initiative established by the Division of Prisons.

(26)      The North Carolina Zoological Park.

(27)      The North Carolina Office of Economic Recovery and Investment and State agencies in the implementation of the American Recovery and Reinvestment Act of 2009 (Public Law 111‑5) funded projects.

(c)        The provisions of subsection (a) shall not prohibit:

(1)        The sale of products of experiment stations or test farms.

(1a)      The sale of products raised or produced incident to the operation of a community college viticulture/enology program as authorized by G.S. 18B‑1114.4.

(1b)      The sale by North Carolina State University at University‑owned facilities of dairy products, including ice cream, cheeses, milk‑based beverages, and the by‑products of heavy cream, produced by the Dairy and Process Applications Laboratory, so long as any profits are used to support the Department of Food Science and College of Agriculture and Life Sciences at North Carolina State University.

(2)        The sale of learned journals, works of art, books or publications of the Department of Cultural Resources or other agencies, or the Supreme Court Reports or Session Laws of the General Assembly.

(3)        The business operation of endowment funds established for the purpose of producing income for educational purposes; for purposes of this section, the phrase "operation of endowment funds" shall include the operation by constituent institutions of The University of North Carolina of campus stores, the profits from which are used exclusively for awarding scholarships to defray the expenses of students attending the institution; provided, that the operation of the stores must be approved by the board of trustees of the institution, and the merchandise sold shall be limited to educational materials and supplies, gift items and miscellaneous personal‑use articles. Provided further that, notwithstanding this subsection, profits from a campus store operated by the endowment of the North Carolina School of Science and Mathematics are used exclusively for student activities, athletics, and other programs to enhance student life. Provided further that sales at campus stores are limited to employees of the institution and members of their immediate families, to duly enrolled students of the campus at which a campus store is located and their immediate families, to duly enrolled students of other campuses of the University of North Carolina other than the campus at which the campus store is located, to other campus stores and to other persons who are on campus other than for the purpose of purchasing merchandise from campus stores. It is the intent of this subdivision that campus stores be established and operated for the purpose of assuring the availability of merchandise described in this Article for sale to persons enumerated herein and not for the purpose of competing with stores operated in the communities surrounding the campuses of the University of North Carolina.

(3a)      The use of community college personnel or facilities, with the consent of the trustees of that college, in support of or by a private business enterprise located on a community college campus or in the service area of a community college for one or more of the following specific services in support of economic development:

a.         Small business incubators.  As used in this sub‑subdivision, the term "small business incubators" means sites for new business ventures in the service area of the community college that are in need of the support and assistance provided by the college; and, without which, the likelihood of success of the business would be greatly diminished. The services of the small business incubator shall not extend to any such new business venture for a period of more than 24 months.

b.         Product testing services.

c.         Videoconferencing services provided to the public for occasional use.

(3b)      The operation of a military business center by a community college. For the purposes of this subdivision, the term "military business center" means a facility that serves to coordinate and facilitate interactions between the United States Armed Forces; military personnel, veterans, and their families; and private businesses.

(3c)      The use of the personnel and facilities of Western Piedmont Community College, with the consent of the trustees of the college, in support of economic development through the operation of the East Campus and its companion facilities as an event venue.

(3d)      The use of community college facilities by a private business enterprise that has loaned or donated instructional equipment to the college to demonstrate that equipment to customers. This use of college facilities shall be in accordance with policies adopted by the board of trustees of the college.

(3e)      The use of personnel, equipment, and facilities relating to Interactive Three Dimensional (Advanced Visualization) technology and Tele‑presence technology at Fayetteville Technical Community College. Proceeds generated must be used either to continue the function of this program or to support the educational mission of the school.

(4)        The operation of lunch counters by the Department of Health and Human Services as blind enterprises of the type operated on January 1, 1951, in State buildings in the City of Raleigh.

(5)        The operation of a snack bar and cafeteria in the State Legislative Building, and a snack bar in the Legislative Office Building.

(6)        The maintenance by the prison system authorities of eating and sleeping facilities at units of the State prison system for prisoners and for members of the prison staff while on duty, or the maintenance by the highway system authorities of eating and sleeping facilities for working crews on highway construction or maintenance when actually engaged in such work on parts of the highway system.

(7)        The operation by penal, correctional or facilities operated by the Department of Health and Human Services, the Department of Juvenile Justice and Delinquency Prevention, or by the Department of Agriculture and Consumer Services, of dining rooms for the inmates or clients or members of the staff while on duty and for the accommodation of persons visiting the inmates or clients, and other bona fide visitors.

(8)        The sale by the Department of Agriculture and Consumer Services of livestock, poultry and publications in keeping with its present livestock and farm program.

(9)        The operation by the public schools of school cafeterias.

(9a)      The use of a public school bus or public school activity bus for a purpose allowed under G.S. 115C‑242 or the use of a public school activity bus for a purpose authorized by G.S. 115C‑247.

(9b)      The use of a public school activity bus by a nonprofit corporation or a unit of local government to provide transportation services for school‑aged and preschool‑aged children, their caretakers, and their instructors to or from activities being held on the property of a nonprofit corporation or a unit of local government. The local board of education that owns the bus shall ensure that the person driving the bus is licensed to operate the bus and that the lessee has adequate liability insurance to cover the use and operation of the leased bus.

(10)      Sale by any State correctional or other institution of farm, dairy, livestock or poultry products raised or produced by it in its normal operations as authorized by the act creating it.

(11)      The sale of textbooks, library books, forms, bulletins, and instructional supplies by the State Board of Education, State Department of Public Instruction, and local school authorities.

(12)      The sale of North Carolina flags by or through the auspices of the Department of Administration, to the citizens of North Carolina.

(13)      The operation by the Department of Correction of forestry management programs on State‑owned lands, including the sale on the open market of timber cut as a part of the management program.

(14)      The operation by the Department of Correction of facilities to manufacture and produce traffic and street name signs for use on the public streets and highways of the State.

(15)      The operation by the Department of Correction of facilities to manufacture and produce paint for use on the public streets and highways of the State.

(16)      The performance by the Department of Transportation of dredging services for a unit of local government.

(17)      The sale by the State Board of Elections to political committees and candidate committees of computer software designed by or for the State Board of Elections to provide a uniform system of electronic filing of the campaign finance reports required by Article 22A of Chapter 163 of the General Statutes and to facilitate the State Board's monitoring of compliance with that Article. This computer software for electronic filing of campaign finance reports shall not exceed a cost of one hundred dollars ($100.00) to any political committee or candidate committee without the State Board of Elections first notifying in writing the Joint Legislative Commission on Governmental Operations.

(18)      Repealed by Session Laws 2009‑329, s. 2.2, effective July 24, 2009.

(19)      The use of the North Carolina Museum of Art's conservation lab by the Regional Conservation Services Program of the North Carolina Museum of Art Foundation for the provision of conservation treatment services on privately owned works of art. However, when providing this service, the Regional Conservation Services Program shall give priority to publicly owned works of art.

(d)        A department, agency or educational unit named in subsection (b) shall not perform any of the prohibited acts for or on behalf of any other department, agency or educational unit.

(e)        Any person, whether employee of the State of North Carolina or not, who shall violate, or participate in the violation of this section, shall be guilty of a Class 1 misdemeanor.

(f)         Notwithstanding the provisions of G.S. 66‑58(a), the operation by the Department of Corrections of facilities for the manufacture of any product or the providing of any service pursuant to Article 14 of Chapter 148 of the General Statutes not regulated by the provisions of subsection (c) of this section shall be subject to the prior approval of the Governor, with biennial review by the General Assembly, at the beginning of each fiscal year commencing after October 1, 1975. The Department of Correction shall file with the Director of the Budget quarterly reports detailing prison enterprise operations in such a format as shall be required by the Director of the Budget.

(g)        Repealed by Session Laws 2006‑66, s. 9.11(x), effective July 1, 2007.

(h)        Notwithstanding the provisions of G.S. 66‑58(b)(8), The University of North Carolina, its constituent institutions, the Centennial Campus of North Carolina State University, the Horace Williams Campus of the University of North Carolina at Chapel Hill, a Millennial Campus of a constituent institution of The University of North Carolina, or any corporation or other legal entity created or directly controlled by and using land owned by The University of North Carolina shall consult with and provide the following information to the Joint Legislative Commission on Governmental Operations before issuing debt or executing a contract for a golf course or for any transient accommodations facility, including a hotel or motel:

(1)        Architectural concepts.

(2)        Financial and debt service projections.

(3)        Business plans.

(4)        Operating plans.

(5)        Feasibililty studies and consultant reports.

(i)         The Board of Governors of The University of North Carolina shall establish a panel to determine whether The University of North Carolina is authorized pursuant to sub‑subdivisions m., n., and o. of subdivision (8) of subsection (b) of this section to undertake an activity in competition with an existing or proposed nongovernmental entity. Pursuant to G.S. 138‑5, panel members shall receive the same per diem and reimbursement for travel expenses as members of State boards and commissions. The University of North Carolina shall be responsible for staffing and paying the expenses of the panel. The panel shall consist of nine members as follows:

(1)        Two members who are familiar with the interests of the business community of the State appointed by the Governor.

(2)        Two members who are familiar with the interests of the business community of the State appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives under G.S. 120‑121.

(3)        Two members who are familiar with the interests of the business community of the State appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate under G.S. 120‑121.

(4)        Three members who are not employees of The University of North Carolina appointed by the Board of Governors.

The panel may make the determination whether a proposed or ongoing activity undertaken under sub‑subdivisions m. or n. of subdivision (8) of subsection (b) of this section is unauthorized competition. The panel may also make a determination whether a proposed or ongoing activity undertaken under sub‑subdivision o. of subdivision (8) of subsection (b) of this section is either unauthorized or unfair competition. The University will be bound by a decision of the panel that a proposed or ongoing activity is not justified by the exceptions set out in sub‑subdivisions m., n., or o. of subdivision (8) of subsection (b) of this section.

The panel established by this subsection shall report to the Joint Legislative Economic Development Oversight Committee. The panel shall report to the Committee by May 1 of each year on the number and types of determinations made during the preceding year.

(j)         The Board of Governors shall establish and publish procedures to be used by the panel created under subsection (i) of this section in making determinations. The procedures shall:

(1)        Include that a determination may be initiated based on a request from any nongovernmental entity in the State that is in or proposes to be in the same or a similar or competing business or based on a request from the constituent institution or other university system entity engaging in or proposing to engage in the activity.

(2)        Require the panel to maintain a registry of all parties that request to receive notification of the panel's proceedings. The notification may be electronic and shall be given to all parties that have requested to be notified at least seven days prior to the panel's meeting. The notice shall include the name of the constituent institution or other university system entity engaging in or proposing to engage in the activity and the nature of the activity. The panel shall provide the documents relating to any agenda item to anyone requesting them in advance of the panel's proceedings.

(3)        Provide that the agendas for the panel's meetings, the minutes of the meetings, and the determinations of the panel shall be posted on The University of North Carolina Web site.

(k)        The University of North Carolina and its employees may rely on a determination made by the panel created under subsection (i) of this section as to whether an activity violates this section, and a determination that an activity is authorized shall be an absolute defense in any prosecution for any activity undertaken before a contrary determination is made by a court or by an opinion of the Attorney General. The panel shall not have the power to overrule a prior determination of the Attorney General.

(l)         The proceeds of any activity undertaken under sub‑subdivisions m., n., or o. of subdivision (8) of subsection (b) of this section shall be placed in an institutional trust fund pursuant to G.S. 116‑36.1 and shall be used to continue to conduct the activity that generated the proceeds or to further the mission of the constituent institution or other University entity engaging in the activity.  (1929, c. 221, s. 1; 1933, c. 172, s. 18; 1939, c. 122; 1941, c. 36; 1951, c. 1090, s. 1; 1957, c. 349, ss. 6, 10; 1967, c. 996, s. 13; 1973, c. 476, ss. 48, 128, 143; c. 671, s. 1; c. 965; c. 1262, s. 86; c. 1294; c. 1457, s. 7; 1975, c. 730, ss. 2‑5; c. 840; c. 879, s. 46; 1977, cc. 355, 715; c. 771, s. 4; 1979, c. 830, s. 4; 1981, c. 635, s. 3; 1983, c. 8; c. 476; c. 717, s. 13; c. 761, s. 168; 1985, c. 589, s. 28; c. 757, s. 206(d); 1989, c. 727, s. 218(9); 1989 (Reg. Sess., 1990), c. 1004, s. 1; 1991, c. 749, s. 7; 1991 (Reg. Sess., 1992), c. 902, s. 3; 1993, c. 539, s. 513; 1994, Ex. Sess., c. 24, s. 14(c); 1993 (Reg. Sess., 1994), c. 769, s. 17.15; c. 777, s. 4(e); 1995, c. 247, s. 2; c. 507, s. 13.1(a); 1997‑258, s. 1; 1997‑261, ss. 4‑6; 1997‑315, s. 1; 1997‑443, s. 11A.21; 1997‑456, s. 55.2A; 1997‑527, s. 1; 1998‑202, s. 4(d), (e); 1998‑212, ss. 9.9, 13.3; 1999‑234, s. 9; 1999‑237, ss. 19.7, 27.23A; 2000‑137, ss. 4(f), 4(g); 2000‑148, s. 6; 2000‑177, s. 10; 2001‑41, s. 2; 2001‑127, s. 1; 2001‑368, s. 1; 2002‑102, s. 3; 2002‑109, s. 1; 2002‑126, ss. 9.15(a), 18.5; 2004‑124, ss. 8.17(b), 9.13; 2005‑20, s. 1; 2005‑63, s. 1; 2005‑247, s. 1; 2005‑344, s. 5; 2005‑397, ss. 1, 2, 4; 2006‑66, ss. 9.11(w), (x); 2006‑264, s. 8; 2007‑60, s. 1; 2007‑280, ss. 4.1, 5; 2007‑398, s. 5; 2008‑134, s. 73(b); 2008‑192, s. 12; 2009‑207, s. 1; 2009‑281, s. 1; 2009‑329, ss. 2.1, 2.2; 2009‑475, s. 9.)



§ 66-58.1. Title; purpose.

Article 11A.

Electronic Commerce in Government.

§ 66‑58.1.  Title; purpose.

This Article shall be known and may be cited as the Electronic Commerce Act. The purpose of this Article is to facilitate electronic commerce with public agencies and regulate the application of electronic signatures when used in commerce with public agencies. (1998‑127, s. 1.)



§ 66-58.2. Definitions.

§ 66‑58.2.  Definitions.

The following definitions apply in this Article:

(1)        "Certification authority" means a person authorized by the Secretary to facilitate electronic commerce by vouching for the relationship between a person or public agency and that person's or public agency's electronic signature.

(2)        "Electronic signature" means any identifier or authentication technique attached to or logically associated with an electronic record which is intended by the party using it to have the same force and effect as the party's manual signature.

(3)        "Person" means any individual, firm, partnership, corporation, or combination thereof of whatsoever form or character.

(4)        "Public agencies" means and includes every public office, public officer or official (State or local, elected or appointed), institution, board, commission, bureau, council, department, authority, or other unit of government of the State or of any county, unit, special district, or other political subdivision of government.

(5)        "Secretary" means Secretary of State.

(6)        "Transaction" means an electronic transmission of data between a person and a public agency, or between public agencies, including, but not limited to, contracts, filings, and legally operative documents. (1998‑127, s. 1.)



§ 66-58.3. Certification authority licensing.

§ 66‑58.3.  Certification authority licensing.

All persons acting as a certification authority with respect to transactions under this Article shall be licensed by the Secretary prior to representing themselves or acting as a certification authority under this Article. Certification authority licensing standards set by the Secretary may include, but are not limited to, technical, physical, procedural, and personnel security controls, repository obligations, and financial responsibility standards. Upon payment of the required fees, a certification authority meeting the standards adopted by the Secretary by rule shall be licensed for a period of one year. Licenses of certification authorities complying with the standards adopted by the Secretary may be renewed for additional one‑year terms upon payment of the required renewal fee. (1998‑127, s. 1.)



§ 66-58.4. Use of electronic signatures.

§ 66‑58.4.  Use of electronic signatures.

All public agencies may use and accept electronic signatures pursuant to this Article, pursuant to Article 40 of this Chapter (the Uniform Electronic Transactions Act), or pursuant to other law. (1998‑127, s. 1; 2003‑233, s. 1; 2007‑119, s. 1.)



§ 66-58.5. Validity of electronic signatures.

§ 66‑58.5.  Validity of electronic signatures.

(a)        An electronic signature contained in a transaction undertaken pursuant to this Article between a person and a public agency, or between public agencies, shall have the same force and effect as a manual signature provided all of the following requirements are met:

(1)        The public agency involved in the transaction requests or requires the use of electronic signatures.

(2)        The electronic signature contained in the transaction embodies all of the following attributes:

a.         It is unique to the person using it;

b.         It is capable of certification;

c.         It is under sole control of the person using it;

d.         It is linked to data in such a manner that if the data are changed, the electronic signature is invalidated; and

e.         It conforms to rules adopted by the Secretary pursuant to this Article.

(b)        A transaction undertaken pursuant to this Article between a person and a public agency, or between public agencies, is not unenforceable, nor is it inadmissible into evidence, on the sole ground that the transaction is evidenced by an electronic record or that it has been signed with an electronic signature.

(c)        This Article does not affect the validity of, presumptions relating to, or burdens of proof regarding an electronic signature that is accepted pursuant to Article 40 of this Chapter or other law. (1998‑127, s. 1; 2003‑233, s. 2.)



§ 66-58.6. Enforcement.

§ 66‑58.6.  Enforcement.

(a)        The Secretary may investigate complaints or other information indicating fraudulent or unlawful conduct that violates this Article or the rules promulgated thereunder.

(b)        The Superior Court Division of the General Court of Justice has jurisdiction and authority upon application of the Secretary to enjoin or restrain violations of this Article.

(c)        It shall be the duty of the Attorney General, when requested, to represent the Secretary in actions or proceedings in connection with this Article.

(d)        Nothing in this Article shall adversely affect any rights or the enforcement of any rights acquired by any person or public agency under any other statute or at common law with respect to matters also covered by this Article. (1998‑127, s. 1.)



§ 66-58.7. Civil penalty.

§ 66‑58.7.  Civil penalty.

The Secretary may assess a civil penalty of not more than five thousand dollars ($5,000) per violation against any certification authority that violates a provision of this Article or any rule promulgated thereunder. In determining the amount of a penalty under this section, the Secretary shall give due consideration to each of the following factors:

(1)        The organizational size of the certification authority cited;

(2)        The good faith of the certification authority cited;

(3)        The gravity of the violation;

(4)        The prior record of the violator in complying or failing to comply with this Article or a rule adopted pursuant to this Article; and

(5)        The risk of harm caused by the violation.

Chapter 150B of the General Statutes governs the imposition of a civil penalty under this section. A civil penalty owed under this section may be recovered in a civil action brought by the Secretary or the Attorney General. (1998‑127, s. 1.)



§ 66-58.8. Criminal penalty.

§ 66‑58.8.  Criminal penalty.

(a)        Any person who willfully violates any provision of this Article, or who willfully violates any rule or order under this Article, with intent to defraud, is guilty of a Class I felony.

(b)        The Secretary shall provide such evidence as is available concerning criminal violations of this Article or of any rule or order promulgated hereunder to the proper district attorney, who may, with or without such a reference, institute appropriate criminal proceedings under this Article.

(c)        Nothing in this Article limits the power of the State to punish any person for any conduct which constitutes a crime by statute or common law. (1998‑127, s. 1.)



§ 66-58.9. Exemptions.

§ 66‑58.9.  Exemptions.

This Article shall not apply to any of the following:

(1)        Electronic signatures and facsimile signatures that are otherwise allowed by law.

(2)        The execution of documents filed with, issued, or entered by a court of the General Court of Justice. However, a document or transaction validly executed under this Article is not rendered invalid because it is filed with, or attached to, a document issued or entered by a court of the General Court of Justice.

(3)        Transactions where a public agency is not a party. (1998‑127, s. 1.)



§ 66-58.10. Rule making.

§ 66‑58.10.  Rule making.

(a)        The Secretary may promulgate rules under this Article. Such rules may include, but are not limited to:

(1)        Definitions, including, but not limited to, more technical definitions of "certification authority" and "electronic signature";

(2)        The creation, accreditation, bonding, licensing, operation, regulation, and sanctioning of certification authorities;

(3)        The imposition of licensing and renewal fees in amounts not to exceed five thousand dollars ($5,000) per year; and

(4)        The imposition of civil monetary penalties for noncompliance with this Article or the rules promulgated thereunder.

(b)        Notwithstanding G.S. 150B‑21.1(a), the Secretary may adopt temporary rules to implement the certification authority technology provisions of this Article using the procedure for adoption of temporary rules under G.S. 150B‑21.1(a2).

(c)        The Secretary shall deposit licensing and renewal fees in the General Fund. (1998‑127, s. 1.)



§ 66-58.11. Reciprocal agreements.

§ 66‑58.11.  Reciprocal agreements.

The Secretary is hereby authorized to enter into reciprocal arrangements with appropriate and duly authorized public agencies of other jurisdictions having a law substantially similar to this Article so as to further the purpose of this Article. (1998‑127, s. 1.)



§ 66-58.12. Agencies may provide access to services through electronic and digital transactions; fees authorized.

§ 66‑58.12.  Agencies may provide access to services through electronic and digital transactions; fees authorized.

(a)        Public agencies are encouraged to maximize citizen and business access to their services through the use of electronic and digital transactions. A public agency may determine, through program and transaction analysis, which of its services may be made available to the public through electronic means, including the Internet. The agency shall identify any inhibitors to electronic transactions between the agency and the public, including legal, policy, financial, or privacy concerns and specific inhibitors unique to the agency or type of transaction. An agency shall not provide a transaction through the Internet that is impractical, unreasonable, or not permitted by laws pertaining to privacy or security.

(b)        An agency may charge a fee to cover its costs of permitting a person to complete a transaction through the World Wide Web or other means of electronic access. The fee may be applied on a per transaction basis and may be calculated either as a flat fee or a percentage fee, as determined under an agreement between a person and a public agency. The fee may be collected by the agency or by its third party agent.

(c)        The fee imposed under subsection (b) of this section must be approved by the Office of State Budget and Management, in consultation with the State Chief Information Officer and the Joint Legislative Commission on Governmental Operations. The revenue derived from the fee must be credited to a nonreverting agency reserve account. The funds in the account may be expended only for e‑commerce initiatives and projects approved by the State Chief Information Officer, in consultation with the Joint Legislative Oversight Committee on Information Technology. For purposes of this subsection, the term "public agencies" does not include a county, unit, special district, or other political subdivision of government.

(d)        This section does not apply to the Judicial Department. (2000‑109, s. 8; 2004‑129, s. 27; 2005‑92, s. 1.)



§§ 66-58.13 through 66-58.19. Reserved for future codification purposes.

§§ 66‑58.13 through 66‑58.19.  Reserved for future codification purposes.



§ 66-58.20. Development and implementation of Web portals; public agency links.

Article 11B.

Electronic Access to State Services.

§ 66‑58.20.  Development and implementation of Web portals; public agency links.

(a)        The Office of Information Technology Services (ITS) shall develop the architecture, requirements, and standards for the development, implementation and operation of one or more centralized Web portals that will allow persons to access State government services on a 24‑hour basis. ITS shall submit its plan for the implementation of the Web portals to the State Chief Information Officer for review and approval. When the plan is approved by the State Chief Information Officer, ITS shall move forward with development and implementation of the statewide Web Portal system.

(b)        Each State department, agency, and institution under the review of the State Chief Information Officer shall functionally link its Internet or electronic services to a centralized Web portal system established pursuant to subsection (a) of this section. (2000‑67, s. 7.9; 2004‑129, s. 28.)



§§ 66-59 through 66-64: Repealed by Session Laws 1995, c. 379, s. 18.5.

Article 12.

Coupons for Products of Photography.

§§ 66‑59 through 66‑64:  Repealed by Session Laws 1995, c.  379, s. 18.5.



§ 66-65. Indemnity bonds required of agents, etc., to state maximum liability and period of liability.

Article 13

Miscellaneous Provisions.

§ 66‑65.  Indemnity bonds required of agents, etc., to state maximum liability and period of liability.

Wherever any person, firm, or corporation, engaged in the business of merchandising any articles whatsoever, shall require of its agents, solicitors, salesmen, representatives, consignees, or peddlers, or other persons selling or handling its merchandise, as a condition precedent to selling or handling any of the merchandise of said person, firm, or corporation, that such agents, solicitors, salesmen, representatives, consignees, or peddlers should furnish and provide a bond or guaranty or indemnity contract guaranteeing the full and faithful accounting of moneys collected from such merchandise, such bond or indemnity contract shall state specifically therein the maximum amount of money or other liability which the principal and the sureties or guarantors thereof undertake thereby to pay in event of default of said bond or indemnity or guaranty contract; and said bond or indemnity or guaranty contract shall also state specifically the period of time during which liability may be incurred on account of any default in said bond or indemnity or guaranty contract.

Any bond or indemnity or guaranty contract which does not comply with the provisions of this section shall be null and void and no action may be maintained against the surety or guarantor to recover any sum due thereon in any court of this State. (1943, c. 604, ss. 1,  2.)



§ 66-66. Manufacture or sale of antifreeze solutions compounded with inorganic salts or petroleum distillates prohibited.

§ 66‑66.  Manufacture or sale of antifreeze solutions compounded with inorganic salts or petroleum distillates prohibited.

The manufacture or sale of antifreeze solutions which are designated, intended, advertised, or recommended by the manufacturer or seller for use in the cooling systems of motor vehicles or gasoline combustion engines, and which are compounded with calcium chloride, magnesium chloride, sodium chloride, or other inorganic salts or with petroleum distillates is hereby prohibited.

Any person, firm, or corporation violating the provisions of this section shall be guilty of a Class 1 misdemeanor. (1943, c. 625, ss. 1, 2; 1993, c. 539, s. 515; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 66-67. Disposition by laundries and dry cleaning establishments of certain unclaimed clothing.

§ 66‑67.  Disposition by laundries and dry cleaning establishments of certain unclaimed clothing.

(a)        If any person fails to claim any garment, clothing, household article or other article delivered for laundering, cleaning or pressing to any laundry or dry cleaning establishment as defined in G.S. 105‑85, or any dry cleaning establishment as defined in G.S. 105‑74, for a period of 90 days after the surrender of such articles for processing, the laundry or dry cleaning establishment may dispose of such garments, clothing, household articles or other articles by whatever means it may choose, without liability or responsibility to the owner, 30 days after a notice has been mailed by certified mail, return receipt requested, to the last known address of the owner of the garment, clothing, or other article, stating that the article will be disposed of unless it is redeemed within 30 days of the mailing of the notice.  Provided, however, that before such laundry or dry cleaning establishment may claim the benefit of this section it shall at the time of receiving such garments, clothing, household articles or other articles, have a notice of dimensions of not less than eight and one‑half by 11 inches, prominently displayed in a conspicuous place in the office, branch office or retail outlet where said clothes, garments or articles are received, if the same be received at an office, on which notice shall appear the words "NOT RESPONSIBLE FOR GOODS LEFT ON HAND FOR MORE THAN 90 DAYS".

(b)        If any person fails to claim any garment, clothing, household article or other article delivered to any laundry or dry cleaning establishment described in subsection (a) of this section and displaying the notice described in that subsection, for a period of 180 days, the laundry or dry cleaning establishment may, without giving notice to the owner, dispose of such garment, clothing, household article, or other article by whatever means it may choose, without liability or responsibility to the owner.

(c)  The provisions of this section shall also be applicable with respect to the storage of garments, furs, rugs, clothing or other articles after the completion of the period for which storage was agreed to be provided.  (1947, c. 975; 1953, c. 1054; 1967, c. 931; 1987, c. 158; 1991, c. 531, s. 1.)



§ 66-67.1. Disposal by repair businesses of certain unclaimed property.

§ 66‑67.1.  Disposal by repair businesses of certain unclaimed property.

(a)        Disposal Authorized.  Notwithstanding the provisions of Article 1 of Chapter 44A of the General Statutes, a person who repairs, alters, treats, or improves personal property in the ordinary course of his business pursuant to an express or implied contract with an owner or legal possessor of the personal property may, upon compliance with the notice requirement of subsection (b), dispose of any personal property of a value of five hundred dollars ($500.00) or less, other than a motor vehicle, that has not been claimed by the owner or legal possessor for a period of sixty days or more after his receipt of written notice that the property is ready to be claimed.

(b)        Notice Requirement.  The repair business shall, at the time the property is surrendered, have a written notice of dimensions of not less than eight and one‑half by eleven inches prominently displayed in a conspicuous place in the office or shop where the property was surrendered containing the following message:  "NOT RESPONSIBLE FOR GOODS LEFT ON HAND FOR MORE THAN 60 DAYS".  When the property has been repaired or otherwise processed, the repair business shall notify the owner or legal possessor of the property, by certified mail with return receipt requested, that the property is ready to be claimed.

(c)        Liability.  A person who disposes of property in accordance with this section is not liable for damages to the owner of the property disposed of.

(d)        Definitions.  As used in this section, the terms "legal possessor" and "owner" have the meanings provided in G.S. 44A‑1. (1987, c. 386.)



§ 66-67.2. Persons who sell used goods on consignment must keep certain records.

§ 66‑67.2.  Persons who sell used goods on consignment must keep certain records.

(a)        A person who is engaged in the business of selling used tangible personal property on consignment must keep a record of each piece of property consigned to that person for sale.  The record must contain all of the following information:

(1)        A description of the property, including any model or serial number of the property.

(2)        The name, residence address, telephone number, and drivers license number or other identifying number of the owner of the property.

(3)        The date the property was consigned.

(4)        The owner's stated value of the property.

(b)        The consignee shall provide the owner with a copy of the record required by subsection (a) of this section.

(c)        A person who fails to keep the records required by this section is guilty of a Class 2 misdemeanor.  A law enforcement agency may examine the records required to be kept under this section during business hours.

(d)        This section does not apply to a motor vehicle.

(e)        This section does not apply to any nonprofit organization exempt from taxation under section 501(c)(3) of the Internal Revenue Code (26 U.S.C. § 501(c)(3)).  (1991, c. 536; 1993, c. 539, s. 516; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 66-67.3. Disposal of dies, molds, forms, and patterns.

§ 66‑67.3.  Disposal of dies, molds, forms, and patterns.

(a)        Definitions.  The following definitions apply in this section:

(1)        Customer.  Either of the following:

a.         A person who causes or caused a molder to fabricate, cast, or otherwise make a die, mold, form, or pattern.

b.         A person who causes or caused a molder to use a die, mold, form, or pattern to manufacture, assemble, or otherwise make a product.

(2)        Molder.  A tool or die maker or any other person who does either of the following:

a.         Fabricates, casts, or otherwise makes a die, mold, form, or pattern.

b.         Uses a die, mold, form, or pattern to manufacture, assemble, or otherwise make a product.

(b)        Ownership and Transfer.  A customer has all rights, title, and interest to a die, mold, form, or pattern made or used by a molder on behalf of the customer unless an agreement provides otherwise.  If the customer does not claim possession of the die, mold, form, or pattern from the molder within three years after the last time it is used, the molder may choose to obtain all rights, title, and interest to the die, mold, form, or pattern by operation of law unless a written agreement provides otherwise.

(c)        Procedure.  If a molder chooses to have all rights, title, and interest to a die, mold, form, or pattern transferred to the molder by operation of law, the molder must send a written notice, by registered mail, return receipt requested, to the customer and to any known secured creditor.  The notice must state that the molder intends to terminate the customer's rights, title, and interest in a mold, die, form, or pattern by having those rights, title, and interest transferred to the molder by operation of law pursuant to this section.  The notice to the customer must be sent to the customer's last known address or, if the customer has designated in writing a different address for receipt of the notice, to the designated address.  If a return receipt cannot be obtained for a notice that is mailed, the molder may give notice by publication in accordance with G.S. 1A‑1, Rule 4(j1).  The rights, title, and interest in a die, mold, form, or pattern are transferred by operation of law to a molder who gives notice as required by this section unless, within 30 days after the date the molder receives acknowledgement of the return receipt of a notice that is mailed or 45 days after the date of first publication of a notice made by publication, the customer takes possession of the die, mold, form, or pattern, or makes other contractual arrangements with the molder for taking possession of or for storing the die, mold, form, or pattern.

(d)        Use Upon Transfer.  A molder to whom the rights, title, and interest in a die, mold, form, or pattern is transferred by operation of law under this section may destroy or otherwise dispose of the die, mold, form, or pattern as the molder's own property without any risk of liability to the customer.  The molder may not use the die, mold, form, or pattern for any other purpose.

(e)        Scope.  This section does not affect a right of a customer under federal patent or copyright law or any state or federal law pertaining to unfair competition. (1993, c. 541, s. 9.)



§ 66-67.4. Film and photographic print processor or computer technician to report film or computer images containing pictures of a minor engaging in sexual activity.

§ 66‑67.4.  Film and photographic print processor or computer technician to report film or computer images containing pictures of a minor engaging in sexual activity.

(a)        As used in this section:

(1)        "Computer technician" means any person who repairs, installs, or otherwise services any computer or computer network or system for compensation.

(2)        "Minor" has the same meaning as in G.S. 14‑190.13.

(3)        "Processor of photographic images" means any person who, for compensation: (i) develops exposed photographic film into negatives, slides, or prints; (ii) makes prints from negatives, slides, digital images, or video; or (iii) develops, processes, transfers, edits, or enhances video or digital images.

(4)        "Sexual activity" has the same meaning as in G.S. 14‑190.13.

(b)        Any processor of photographic images or any computer technician who, within the person's scope of employment, observes an image of a minor or a person who reasonably appears to be a minor engaging in sexual activity shall report the name and address of the person requesting the processing of the film or photographs or the owner or person in possession of the computer or computer network or system to the Cyber Tip Line at the National Center for Missing and Exploited Children or to the appropriate law enforcement official in the county or municipality in which the image or film was submitted.

(c)        An employee of a processor of photographic images or computer technician may satisfy the requirements of this section by reporting the required information to a person designated by the employer. The person designated by the employer shall then report as required by subsection (b) of this section.

(d)        Any person, their employer, or a third party complying with this section in good faith shall be immune from any civil or criminal liability that might otherwise be incurred as a result of the report. In any proceeding involving liability, good faith is presumed. (2007‑263, s. 1.)



§ 66-67.5. Requirements for maintenance fees for gift cards.

§ 66‑67.5.  Requirements for maintenance fees for gift cards.

(a)        Disclosure.  The seller or issuer of a gift card must conspicuously disclose any maintenance fee charges at the time of purchase. The disclosure must be visible on the gift card itself. No person, firm, or corporation engaged in commerce shall charge any maintenance fee on a gift card for one calendar year following the date of the purchase of the gift card.

(b)        Penalty.  A seller or issuer of a gift card who violates this section commits an unfair trade practice under G.S. 75‑1.1 and is subject to a civil penalty in accordance with G.S. 75‑15.2.

(c)        Definitions.  As used in this section, the following terms mean:

(1)        Gift card.  A record evidencing a promise, made for monetary consideration, by a seller or issuer that goods or services will be provided to the owner of the record to the value shown in the record. A gift card includes a record that contains a microprocessor chip, magnetic strip, or other storage medium that is prefunded and for which the value is adjusted upon each use, a gift certificate, a stored‑value card or certificate, a store card, or a prepaid long‑distance telephone service that is activated by a prepaid card that required dialing an access number or an access code in addition to dialing the phone number to which the user of the prepaid card seeks to connect.

(2)        Maintenance fee.  Any fee that the owner of the gift card is subject to when the gift card is redeemed, including a service or inactivity fee.

(d)        Limitation.  The provisions of this section shall not apply to gift cards that are issued by a financial institution or its operating subsidiary and that are usable at multiple unaffiliated sellers of goods or services. (2007‑363, s. 1.)



§ 66-68. Certificate to be filed; contents; exemption of certain partnerships and limited liability companies engaged in rendering professional services; withdrawal or transfer of assumed name.

Article 14.

Business under Assumed Name Regulated.

§ 66‑68.  Certificate to be filed; contents; exemption of certain partnerships and limited liability companies engaged in rendering professional services; withdrawal or transfer of assumed name.

(a)        Unless exempt under subsection (e) hereof, before any person or partnership engages in business in any county in this State under an assumed name or under any designation, name or style other than the real name of the owner or owners thereof, before any limited partnership engaged in business in any county in this State other than under the name set out in the Certificate filed with the Office of the Secretary of State, before any limited liability company engages in business in any county other than under the name set out in the articles of organization filed with the Office of the Secretary of State, or before a corporation engages in business in any county other than under its corporate name, such person, partnership, limited partnership, limited liability company, or corporation must file in the office of the register of deeds of such county a certificate giving the following information:

(1)        The name under which the business is to be conducted; and

(2)        The name and address of the owner, or if there is more than one owner, the name and address of each.

(b)        If the owner is an individual or a partnership, the certificate must be signed and duly acknowledged by the individual owner, or by each general partner. If the owner is a corporation or limited liability company, it must be signed in the name of the corporation or limited liability company and duly acknowledged as provided by G.S. 47‑41.01 or G.S. 47‑41.02.

(c)        Whenever a general partner withdraws from or a new general partner joins a partnership, a new certificate shall be filed. For limited partnerships, the requirement of this subsection (c) shall be deemed satisfied if the partnership is identified as the owner as provided in subsection (a) and the partnership's certificate of limited partnership is amended as provided in G.S. 59‑202.

(d)        It is not necessary that any person, partnership, limited liability company, or corporation file such certificate in any county where no place of business is maintained and where the only business done in such county is the sale of goods by sample or by traveling agents or by mail.

(e)        Any partnership or limited liability company engaged in rendering professional services, as defined in G.S. 55B‑2(6), in this State, shall be exempt from the requirements of this section if it shall file annually with the licensing board responsible for regulating the rendering of such professional services, or at such intervals as shall be designated from time to time by such licensing board, a listing of the names and addresses of its partners or members. The listing shall be open to public inspection during normal working hours.

(f)         Any person, partnership, limited liability company, or corporation executing and filing a certificate of assumed name as required by this section may, upon ceasing to engage in business in this State under the assumed name, withdraw the assumed name or transfer the assumed name to any other person, partnership, or corporation by filing in the office of the register of deeds of the county in which the certificate of assumed name is filed a certificate of withdrawal or a certificate of transfer executed as provided in subsection (b) of this section and setting forth:

(1)        The assumed name being withdrawn or transferred;

(2)        The date of filing of the certificate of assumed name;

(3)        The name and address of the owner or owners of the business;

(4)        A statement that such owner or owners have ceased engaging in business under the assumed name;

(5)        If the assumed name is to be withdrawn, the effective date (which shall be a date certain but not more than 20 days from the date of filing) of the withdrawal if it is not to be effective upon the filing of the certificate of withdrawal; and

(6)        If the assumed name is to be transferred, the name and address of the transferee or transferees, and the effective date (which shall be a date certain but not more than 20 days from the date of filing) of the transfer if it is not to be effective upon the filing of the certificate of transfer. This subsection does not relieve a transferee of the obligation to file a certificate of assumed name as required by this Article. (1913, c. 77, s. 1; C.S., s. 3288; 1951, c. 381, ss. 3, 7; 1967, c. 823, s. 28; 1977, c. 384; 1985, c. 264; 1987, c. 723, ss. 1, 2; 1987 (Reg. Sess., 1988), c. 1031, s. 4; 1991 (Reg. Sess., 1992), c. 1030, s. 18; 1999‑189, s. 6; 2000‑140, s. 101(t).)



§ 66-69. Index of certificates kept by register of deeds.

§ 66‑69.  Index of certificates kept by register of deeds.

Each register of deeds of this State shall keep an index which will show alphabetically every assumed name with respect to which a certificate is hereafter so filed in his county. The index shall also contain notations of any certificates of withdrawal or certificates of transfer filed in the county. (1913, c. 77, s. 2; C.S., s. 3299; 1951, c. 381, ss. 4, 7; 1967, c. 823, s. 29; 1987, c. 723, s. 3.)



§ 66-69.1. Copy of certificate prima facie evidence.

§ 66‑69.1.  Copy of certificate prima facie evidence.

A copy of such certificate duly certified by the register of deeds in whose office it has been filed shall be prima facie evidence of the facts required to be stated herein. (1913, c. 77, s. 2; C.S., s. 3299; 1951, c. 381, ss. 5, 7; 1967, c. 823, s. 30.)



§ 66-70. Repealed by Session Laws 1969, c. 751, s. 45.

§ 66‑70.  Repealed by Session Laws 1969, c. 751, s. 45.



§ 66-71. Violation of Article a misdemeanor; civil penalty.

§ 66‑71.  Violation of Article a misdemeanor; civil penalty.

(a)        Any person, partner or corporation failing to file the certificate as required by G.S. 66‑68(a) or G.S. 66‑68(c) 

(1)        Shall be guilty of a Class 3 misdemeanor, and

(2)        Shall be liable in the amount of fifty dollars ($50.00) to any person demanding that such certificate be filed if he fails to file the certificate within seven days after such demand.  Such penalty may be collected in a civil action therefor.

(b)        The failure of any person to comply with the provisions of this Article does not prevent a recovery by such person in any civil action brought in any of the courts of this State. (1913, c. 77, s. 4; 1919, c. 2; C.S., s. 3291; 1951, c. 381, ss. 6, 7; 1987, c. 723, s. 4; 1993, c. 539, s. 517; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 66-72. Person trading as "company" or "agent" to disclose real parties.

Article 15.

Person Trading as "Company" or "Agent."

§ 66‑72.  Person trading as "company" or "agent" to disclose real parties.

If any person shall transact business as trader or merchant, with the addition of the words "factor," "agent," "& Company" or "& Co.," or shall conduct such business under any name or style other than his own, except in case of a corporation, and fail to disclose the name of his principal or partner by a sign placed conspicuously at the place wherein such business is conducted, then all the property, stock of goods and merchandise, and choses in action purchased, used and contracted in the course of such business shall, as to creditors, be liable for the debts contracted in the course of such business by the person in charge of same. Provided, this section shall not apply to any person transacting business under license as an auctioneer, broker, or commission merchant; in all actions under this section it is incumbent on such trader or merchant to prove compliance with the same. (1905, c. 443; Rev., s. 2118; C.S., s. 3292; 1951, c. 381, s. 8.)



§ 66-73. Definitions.

Article 16.

Unfair Trade Practices in Diamond Industry.

§ 66‑73.  Definitions.

For the purpose of this Article:

(1)        A "diamond" is a natural mineral consisting essentially of pure carbon crystallized in the isometric system and is found in many colors.  Its hardness is 10; its specific gravity approximately 3.52; and it has a refractive index 2.42.

(2)        "A member of the diamond industry" shall be construed to mean any person, firm, corporation or organization engaged in the business of selling, offering for sale, or distributing in commerce, diamonds (other than industrial diamonds), whether cut, polished, or in the rough, synthetic diamonds and imitation diamonds, and of any jewelry items or other products containing diamonds, synthetic diamonds, or imitation diamonds.

(3)        "The diamond industry" or "the industry" as used in this Article is a trade, industry or business which shall be construed to embrace all persons, firms, corporations and organizations engaged in selling, offering for sale, or the distribution in commerce of diamonds (other than industrial diamonds), whether cut, polished or in the rough, synthetic diamonds and imitation diamonds, and of any jewelry item or other products containing diamonds, synthetic diamonds or imitation diamonds.

(4)        "Unfair trade practices" as referred to herein are unfair methods of competition, unfair or deceptive acts or practices and other illegal practices which are prohibited by law. (1957, c. 585, s. 1.)



§ 66-74. What constitutes unfair trade practice.

§ 66‑74.  What constitutes unfair trade practice.

It is an unfair trade practice for any member of the diamond industry:

(1)        To use, or cause or promote the use of, any trade promotional literature, advertising matter, guarantee, warranty, mark, brand, label, trade name, picture, design or device, designation, or other type of oral or written representation, however disseminated or published, which has the capacity and tendency or effect of misleading or deceiving purchasers or prospective purchasers with respect to the type, kind, grade, quality, color, cut, quantity, size, weight, nature, substance, durability, serviceability, origin, preparation, production, manufacture, distribution, or customary or regular price, of any diamond or other product of the industry, or which has the capacity and tendency or effect of misleading or deceiving the purchasing or consuming public in any other material respect.

(2)        In the sale, offering for sale, or distribution of products of the industry to use the unqualified word "diamond" as descriptive of or as an identification for any object or product not meeting the requirement specified in the definition of diamond hereinabove set forth, or which, though meeting such requirements, has not been symmetrically fashioned with at least 17 polished facets.

The foregoing provisions of subdivision (2) have application to the unqualified use of the word "diamond." They are not to be construed as inhibiting:

a.         The use of the words "rough diamond" as descriptive of or as a designation for, uncut or unfaceted objects or products meeting the requirements specified in the mentioned definition of diamond; or

b.         The use of the word "diamond" as descriptive of or as a designation for objects or products meeting the requirements of said definition of diamond, but which have not been symmetrically fashioned with at least 17 polished facets when in immediate conjunction with the word "diamond," there is either a disclosure of the number of facets and shape of the diamond or the name of a type of diamond which denotes shape and which usually has less than 17 facets (e.g., "rose diamond"); or

c.         The use of the words "imitation diamond" as descriptive of or as a designation for objects or products which do not meet the requirements of said definition of diamond but have an appearance similar to that of a cut and polished diamond.

When the word "diamond" is so used, the qualifying word or words shall be of at least equal conspicuousness as the word "diamond."

(3)        To use the words "reproduction," "replica," "diamond‑like," or similar terms as descriptive of imitation diamonds.

(4)        To use the term "synthetic diamond" as descriptive of any object or product unless such object or product has in fact been artificially created and is of similar appearance and of essentially the same optical and physical properties and chemical structure as a diamond, or to apply the term "diamond" to any man‑made objects or products unless it is immediately preceded in each instance with equal conspicuity by the word "synthetic."

(5)        To use the word "perfect" or any other word, expression or representation of similar import, as descriptive of any diamond which discloses flaws, cracks, carbon spots, clouds, or other blemishes or imperfection of any sort when examined in normal daylight, or its equivalent, by a trained eye under a 10‑power corrected diamond eye loupe or other equal magnifier.

The use with respect to a stone which is not perfect of any phase (such as "commercially perfect") containing the word "perfect" or "perfectly" is regarded as misleading and in violation of this subdivision, and this subdivision shall not be construed as approving of the use of the word "perfect," or any word or representation of like import, as descriptive of any diamond that is of inferior color or make. Nothing is to be construed as inhibiting the use of the word "flawless"  as descriptive of a diamond which meets the requirements for "perfect" set forth in this subdivision.

(6)        In connection with the offering of any ring or rings or other articles of jewelry having a perfect center stone or stones, and side or supplementary stones which are not of such quality, to use the word "perfect" without clearly disclosing that such description applies only to the center stone or center stones.

(7)        To use the term "blue white" or any other term, expression or representation of similar import as descriptive of any diamond which under normal, north daylight or its equivalent, shows any color or any trace of any color, other than blue or bluish.

(8)        To advertise, offer for sale, or sell any diamond which has been artificially colored or tinted by coating, irradiating, or heating, or by use of nuclear bombardment, or by any other means, without disclosure of such fact to purchasers or prospective purchasers, or without disclosure that such artificial coloring or tinting is not permanent, if such is the fact.

(9)        To use the terms "properly cut," "proper cut," "modern cut,"  "well made," or expressions of similar import, to describe any diamond that is lopsided or so thick or so thin in depth  as materially to detract from the brilliance of the stone.

(10)      To use the unqualified expressions "brilliant," or "brilliant cut," or "full cut" to describe, identify or refer to any diamond except a round diamond which has at least 32 facets, plus the table above the girdle and at least 24 facets below.

Such terms should not be applied to single or rose‑cut diamonds, either with or without qualification. They may be applied to emerald (rectangular) cut and marquise (pointed oval) cut diamonds meeting the above stated facet requirements when, in immediate conjunction with the term used, disclosure is made of the fact that the diamond is of emerald or marquise form.

(11)      To use the terms "clean," "eye clean," "commercially clean," "commercially white," or any other terms, expressions, or representations of similar import in advertising, labeling, representing, or describing any diamond when such terms are used for the purpose, or with the capacity and tendency or effect, of misleading or deceiving purchasers, prospective purchasers, or the consuming public.

(12)      To misrepresent the weight of any diamond or to deceive purchasers or prospective purchasers as to the weight of any diamond.

The standard unit for designation of the weight of a diamond is the carat, which is equivalent to 200 milligrams (one‑fifth gram). While advertisements may state the approximate weight or range of weights of a group of products, all weight representations regarding individual products shall state the exact weight of the stone or stones and be accurate to within 1/200th of a carat (one‑half "point").

(13)      To state or otherwise represent the weight of all diamonds contained in a ring or other article of jewelry unless such weight figure is accompanied with equal conspicuity by the words "total weight" or words of similar import, so as to indicate clearly that the weight shown is that of all stones in the article and not that of the center or largest stone.

(14)      To use the word "gem" to describe, identify or refer to any diamond which does not possess the requisite beauty, brilliance, value and other qualities necessary for classification as a gem.

Not all diamonds are gems. For example: Small pieces of diamond rough or melee weighing only one or two points are not to be described as "gems." Neither should stones which are grossly imperfect or of decidedly poor color be so classified unless they are of such a size as to be rare and desirable and valuable for that reason.

No imitation diamond can be described as a gem under any circumstances.

(15)      In connection with the offering for sale, sale, or distribution of diamonds or articles set with diamonds, to use as part of any advertisement, label, packaging material, or other sales promotion literature, any illustration, picture, diagram or other depiction which either alone or in conjunction with accompanying words or phrases has the capacity and tendency or effect of misleading or deceiving purchasers or prospective purchasers concerning the type, kind, grade, color, cut, quality, size, weight, or character of any diamond, or which has the capacity and tendency or effect of misleading the purchasing or consuming public in any other material respect.

(16)      To use as part of any advertisement, label, packaging material, or other sales promotion literature, any illustration which exaggerates the size of a diamond inset or enlarges it out of proper proportion to the mounting, without clearly and conspicuously stating either the amount that the diamond has been enlarged in the illustration, or that the diamond in the illustration has been "enlarged to show detail."

(17)      To represent, directly or indirectly, through the use of any statement or representation in advertising or through the use of any word or term in a corporate or trade name, or otherwise, that said member is a producer, cutter, or importer of diamonds, or owns or controls a cutting plant, or has connections abroad, through which importations of rough or cut stones are secured, or maintains offices abroad, when such is not the fact, or in any other manner to misrepresent the character, extent, volume, or type of business being conducted.

(18)      To publish or circulate false or misleading price quotations, price lists, terms or conditions of sale or reports as to production or sales which have the capacity and tendency or effect of misleading purchasers, prospective purchasers, or the consuming public, or to advertise, sell or offer to sell diamonds or articles set with diamonds at prices purporting to be reduced from what are, in fact, fictitious or exaggerated manufacturer's or distributor's suggested retail selling price, or that contains what purport to be bona fide price quotations which are in fact higher than the prices at which such products are regularly and customarily sold in bona fide retail transactions. It is likewise an unfair trade practice to distribute, sell or offer for sale to the consuming public in such manner diamonds or articles set with diamonds bearing such false, fictitious, or exaggerated price tags or labels.

(19)      To offer for sale, sell, advertise, describe, or otherwise represent diamonds or diamond‑set merchandise as "close‑outs," "discontinued lines," or "special bargains," by use of such terms or by words or representations of similar import, when such is not true in fact; or to offer for sale, sell, advertise, describe or otherwise represent such articles where the capacity and tendency or effect thereof is to lead the purchasing or consuming public to believe the same are being offered for sale or sold at greatly reduced prices, or at so‑called "bargain" prices when such is not the fact.

(20)      To advertise a particular style or type of product for sale when purchasers or prospective purchasers responding to such advertisement cannot readily purchase the advertised style or type of product from the industry member and the purpose of the advertisement is to obtain prospects for the sale of a different style or type of product than that advertised.

(21)      To use sale practices or methods which:

a.         Deprive prospective customers of a fair opportunity to purchase any advertised style or type of product; or

b.         To falsely disparage any advertised style or type of product or, without the knowledge of the customer, to substitute other styles or types of products which the advertiser intends to sell instead of the advertised style or type of product.

(22)      To advertise or offer for sale a grossly inadequate supply of products at reduced or bargain prices without disclosure of the inadequacy of the supply available at such prices when such advertisement or offer has the capacity and tendency or effect of misleading or deceiving purchasers or prospective purchasers.

(23)      To describe, identify or refer to a diamond as "certified," or to use respecting it any other word or words of similar meaning or import unless:

a.         The identity of the certifier and the specific matters or qualities certified are clearly disclosed in conjunction therewith; and

b.         The certifier has examined such diamond, has made such certification and is qualified to certify as to such matters and qualities; and

c.         There is furnished the purchaser a certificate setting forth clearly and nondeceptively the name of the certifier and the matters and qualities certified.

(24)      To aid, abet, coerce or induce another, directly or indirectly, to use or promote the use of any unfair trade practice specified in this Article. (1957, c. 585, s. 2.)



§ 66-75. Penalty for violation; each practice a separate offense.

§ 66‑75.  Penalty for violation; each practice a separate offense.

Any person, firm, corporation or organization engaging in any unfair trade practice, as defined in this Article, shall be guilty of a Class 1 misdemeanor; and each and every unfair trade practice engaged in shall be deemed a separate offense. (1957, c. 585, s. 3; 1993, c. 539, s. 518; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 66-76. Definitions.

Article 17.

Closing‑Out Sales.

§ 66‑76.  Definitions.

For the purposes of this Article, "closing‑out sale" shall mean and include all sales advertised, represented or held forth under the designation of "going out of business," "discontinuance of business," "selling out," "liquidation," "lost our lease," "must vacate," "forced out," "removal," or any other designation of like meaning; "distress sale" shall mean and include all sales in which it is represented or implied that going out of business is possible or anticipated, in which closing out is referred to in any way, or in which it is implied that business conditions are so difficult that the seller is forced to conduct the sale; and "person" shall mean and include individuals, partnerships, voluntary associations and corporations. (1957, c. 1058, s. 1; 1981, c. 633, s. 1.)



§ 66-77. License required; contents of applications; inventory required; fees; bond; extension of licenses; records; false statements.

§ 66‑77.  License required; contents of applications; inventory required; fees; bond; extension of licenses; records; false statements.

(a)        No person shall advertise or offer for sale a stock of goods, wares or merchandise under the description of closing‑out sale, or a sale of goods, wares or merchandise damaged by fire, smoke, water or otherwise, or a distress sale unless he shall have obtained a license to conduct such sale from the clerk of the city or town in which he proposes to conduct such a sale or from the officer designated by the Board of County Commissioners if the sale is conducted in an unincorporated area.  The applicant for such a license shall make to such clerk an application therefor, in writing and under oath at least seven days prior to the opening date of sale, showing all the facts relating to the reasons and character of such sale, including the opening and terminating dates of the proposed sale, the opening and terminating dates of any previous distress sale or closing‑out sale held by the applicant within that county during the preceding 12 months, a complete inventory of the goods, wares or merchandise actually on hand in the place whereat such sale is to be conducted, and all details necessary to locate exactly and identify fully the goods, wares or merchandise to be sold. Provided, the seller in a distress sale need not file an inventory.

(b)        If such clerk shall be satisfied from said application that the proposed sale is of the character which the applicant desires to advertise and conduct, the clerk shall issue a license, upon the payment of a fee of fifty dollars ($50.00) therefor, together with a bond, payable to the city or town or county in the penal sum of five hundred dollars ($500.00), conditioned upon compliance with this Article, to the applicant authorizing him to advertise and conduct a sale of the particular kind mentioned in the application.  The license fee provided for herein shall be good for a period of 30 days from its date, and if the applicant shall not complete said sale within said 30‑day period then the applicant shall make application to such clerk for a license for a new permit, which shall be good for an additional period of 30 days, and shall pay therefor the sum of fifty dollars ($50.00), and a second extension period of 30 days may be similarly applied for and granted by the clerk upon payment of an additional fee of fifty dollars ($50.00) and upon the clerk being satisfied that the applicant is holding a bona fide sale of the kind contemplated by this Article and is acting in a bona fide manner; provided, however, that the clerk may not grant an extension period as provided in this subsection if (i) the applicant conducted a distress sale immediately preceding the current sale for which the extension is applied for and (ii) the period of the extension applied for, when added to the period of the preceding sale and the period of the current sale, will exceed 120 days.  No additional bond shall be required in the event of one or more extensions as herein provided for.  Any merchant who shall have been conducting a business in the same location where the sale is to be held for a period of not less than one year, prior to the date of holding such sale, or any merchant who shall have been conducting a business in one location for such period but who shall, by reason of the building being untenantable or by reason of the fact that said merchant shall have no existing lease or ownership of the building and shall be forced to hold such sale at  another location, shall be exempted from the payment of the fees and the filing of the bond herein provided for.

(c)        Every city or town or county to whom application is made shall  endorse upon such application the date of its filing, and shall preserve the same as a record of his office, and shall make an abstract of the facts set forth in such application, and shall indicate whether the license was granted or refused.

(d)        Any person making a false statement in the application provided for in this section shall, upon conviction, be deemed guilty of perjury. (1957, c. 1058, s. 2; 1981, c. 633, ss. 2‑4; 1987, c. 387, s. 1.)



§ 66-78. Additions to stock in contemplation of sale prohibited.

§ 66‑78.  Additions to stock in contemplation of sale prohibited.

No person in contemplation of a closing‑out sale shall order any goods, wares or merchandise for the purpose of selling and disposing of the same at such sale, and any unusual purchase and additions to the stock of such goods, wares or merchandise within 60 days prior to the filing of application for a license to conduct such sale shall be presumptive evidence that such purchases and additions to stock were made in contemplation of such sale. (1957, c. 1058, s. 3; 1981, c. 633, s. 5.)



§ 66-79. Replenishment of stock prohibited.

§ 66‑79.  Replenishment of stock prohibited.

No person carrying on or conducting a closing‑out sale or a sale of goods, wares or merchandise damaged by fire, smoke, water or otherwise, shall, during the continuance of such sale, add any goods,  wares or merchandise to the damaged stock inventoried in his original application for such license, and no goods, wares or merchandise shall be sold as damaged merchandise at or during such sale, excepting the goods, wares or merchandise described and inventoried in such original application. (1957, c. 1058, s. 4; 1981, c. 633, s. 5.)



§ 66-80. Continuation of sale or business beyond termination date.

§ 66‑80.  Continuation of sale or business beyond termination date.

No person shall conduct a closing‑out sale or a sale of goods, wares or merchandise damaged by fire, smoke, water or otherwise or a distress sale beyond the termination date specified for such sale, except as otherwise provided for in subsection (b) of G.S. 66‑77; nor shall any person, upon conclusion of such sale, continue that business which had been represented as closing out or going out of business under the same name, or under a different name, at the same location, or elsewhere in the same city or town where the inventory for such sale was filed for a period of 12 months; nor shall any person, upon conclusion of such sale, continue business contrary to the designation of such sale.  As used in this section, the term "person" includes individuals, partnerships, corporations, and other business entities.  If a business entity that is prohibited from continuing a business under this section reformulates itself as a new entity or as an individual, whether by sale, merger, acquisition, bankruptcy, dissolution, or any other transaction, for the purpose of continuing the business, the successor entity or individual shall be considered the same person as the original entity for the purpose of this section.  If an individual who is prohibited from continuing a business under this section forms a new business entity to continue the business, that entity shall be considered the same person as the individual for the purpose of this section. (1957, c. 1058, s. 5; 1981, c. 633, s. 6; 1987, c. 387, s. 2.)



§ 66-81. Advertising or conducting sale contrary to Article; penalty.

§ 66‑81.  Advertising or conducting sale contrary to Article; penalty.

Any person who shall advertise, hold, conduct or carry on any sale of goods, wares or merchandise under the description of closing‑out sale or a sale of goods, wares or merchandise damaged by fire, smoke, water or otherwise or a distress sale, contrary to the provisions of this Article, or who shall violate any of the provisions of this Article shall be deemed guilty of a Class 1 misdemeanor. (1957, c. 1058, s. 6; 1981, c. 633, s. 7; 1993, c. 539, s. 519; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 66-82. Sales excepted; liability for dissemination of false advertisement.

§ 66‑82.  Sales excepted; liability for dissemination of false advertisement.

The provisions of this Article shall not apply to sheriffs, constables or other public or court officers, or to any other person or persons acting under the license, direction or authority of any court, State or federal, selling goods, wares or merchandise in the course of their official duties; provided, however, that no newspaper publisher, radio‑broadcast licensee, television‑broadcast licensee, or other agency or medium for the dissemination of advertising shall be liable under this Article by reason of the dissemination of any false  advertisement prohibited by this Article, unless he has refused, on the written request of any law‑enforcement officer or agency of this State, to furnish to such officer or agency the name and address of the person who caused the dissemination of such advertisement. (1957, c. 1058, s. 7.)



§ 66-83. Restraining or enjoining illegal act.

§ 66‑83.  Restraining or enjoining illegal act.

Upon complaint of any person the superior court shall have  jurisdiction to restrain and enjoin any act forbidden or declared illegal by any provisions of this Article. (1957, c. 1058, s. 8.)



§ 66-84: Repealed by Session Laws 1981, c. 633, s. 8.

§ 66‑84: Repealed by Session Laws 1981, c.  633, s. 8.



§ 66-85. Labeling cleaners containing volatile substances capable of producing toxic effects; definition.

Article 18.

Labeling of Household Cleaners.

§ 66‑85.  Labeling cleaners containing volatile substances capable of producing toxic effects; definition.

It shall be unlawful for any person, firm, or corporation manufacturing household cleaners which contain volatile substances capable of producing toxic effects in or on their users when used for their intended domestic purposes to sell or offer for sale any such cleaner unless such cleaner shall be labeled with the word "caution" or other word of similar import and unless directions shall plainly appear thereon as to the safe and proper use of the contents. Such label shall identify the particular substance contained therein. The phrase "volatile substances capable of producing toxic effect" as used herein shall include, but shall not be limited to, the following: benzene (benzol), toluene (toluol), coal tar naphtha, carbon tetrachloride, trichlorethylene, tetrachlorethylene (perchlorethylene), tetrachlorethane, methyl alcohol, and aromatic and chlorinated hydrocarbons of comparable volatility and toxicity. (1957, c. 1241, s. 1.)



§ 66-86. Penalty for selling product in violation of Article.

§ 66‑86.  Penalty for selling product in violation of Article.

Any person, firm or corporation selling or offering to sell any product in violation of the terms of this Article shall be guilty of a Class 1 misdemeanor. (1957, c. 1241, s. 2; 1993, c. 539, s. 520; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 66-87. Injunctions.

§ 66‑87.  Injunctions.

Upon complaint by the Department of Health and Human Services, the superior court shall have jurisdiction to enjoin any sale or offer of sale which is in violation of the provisions of this Article. (1957, c. 1241, s. 3; 1973, c. 476, s. 128; 1997‑443, s. 11A.118(a).)



§ 66-88. Application of Article after enactment of federal legislation.

§ 66‑88.  Application of Article after enactment of federal legislation.

If the Congress of the United States shall, at any time hereafter, enact in any form legislation designed to regulate the interstate distribution, labeling and sale of hazardous articles in packages suitable for or intended for household use, the Department of Health and Human Services shall, upon so determining, issue a proclamation to such effect and, from and after the date of such proclamation, this Article shall be applicable only with respect to intrastate manufacture, distribution, sale and labeling by persons, firms or corporations who do not comply with the federal legislation as to interstate distribution, labeling and sale of the materials or articles described in G.S. 66‑85. (1957, c. 1241, s. 31/2; 1973, c. 476, s. 128; 1997‑443, s. 11A.118(a).)



§§ 66-89 through 66-93. Reserved for future codification purposes.

§§ 66‑89 through 66‑93.  Reserved for future codification purposes.



§ 66-94. Definition.

Article 19.

Business Opportunity Sales.

§ 66‑94.  Definition.

For purposes of this Article, "business opportunity" means the sale or lease of any products, equipment, supplies or services for the purpose of enabling the purchaser to start a business, and in which the seller represents:

(1)        That the seller will provide locations or assist the purchaser in finding locations for the use or operation of vending machines, racks, display cases or other similar devices, or currency‑operated amusement machines or devices, on premises neither owned nor leased by the purchaser or seller; or

(2)        That it may, in the ordinary course of business, purchase any or all products made, produced, fabricated, grown, bred or modified by the purchaser using in whole or in part the supplies, services or chattels sold to the purchaser; or

(3)        The seller guarantees that the purchaser will derive income from the business opportunity which exceeds the price paid for the business opportunity; or that the seller will refund all or part of the price paid for the business opportunity, or repurchase any of the products, equipment, supplies or chattels supplied by the seller, if the purchaser is unsatisfied with the business opportunity and pays to the seller an initial, required consideration which exceeds two hundred dollars ($200.00); or

(4)        That it will provide a sales program or marketing program which will enable the purchaser to derive income from the business opportunity which exceeds the price paid for the business opportunity, provided that this subsection shall not apply to the sale of a marketing program made in conjunction with the licensing of a federally registered trademark or a federally registered service mark, or when the purchaser pays less than two hundred dollars ($200.00).

Provided, that "business opportunity" does not include the sale of an on‑going business when the owner of that business sells and intends to sell only that one business opportunity; nor does it include the not‑for‑profit sale of sales demonstration equipment, materials, or samples, for a total price of two hundred dollars ($200.00) or less.  (1977, c. 884, s. 1; 1981, c. 817, s. 1; 1983, c. 421, s. 2; 1991, c. 74, s. 1.)



§ 66-94.1. Responsible sellers exemption.

§ 66‑94.1.  Responsible sellers exemption.

(a)        The provisions of Article 19 shall not apply to the sale or lease of any products, equipment, supplies or services where:

(1)        The seller has not derived net income from such sales within the State during either of its two previous fiscal years, and does not intend to derive net income from such sales during its current fiscal year; and

(2)        The primary commercial activity of the seller or its affiliate is substantially different from the sale of the goods or services to the purchaser, and the gross revenues received by the seller from all such sales during the current and each of the two previous fiscal years do not exceed ten percent (10%) of the total gross revenues from all operations for the same period of the seller and any other affiliated entity contractually obligated to compensate the purchaser for the purchaser's business activities arising from the sale; and

(3)        The sale results in an improvement to realty owned or leased by the purchaser which enables the purchaser to receive goods on consignment from the seller or its affiliate. An "improvement to realty" occurs when a building or other structure is constructed or when significant improvements to an existing building or structure are made; and

(4)        The seller has either a net worth on a consolidated basis, according to its most recent audited financial statement, of not less than five million dollars ($5,000,000) or has obtained a surety bond from a surety company authorized to do business in this State in an amount equal to or greater than the gross revenues received from the sale or lease of products, equipment, supplies or services in this State during the preceding 12‑month period which enabled the purchaser to start a business.

(b)        The provisions of Article 19 shall not apply to the sale or lease of any products, equipment, supplies, or services where:

(1)        The seller has a net worth on a consolidated basis, according to its most recent audited financial statement, of not less than five million dollars ($5,000,000); and

(2)        The primary commercial activity of the seller is motor carrier transportation and the seller is subject to the jurisdiction of the Interstate Commerce Commission or any other federal agency that regulates motor carrier transportation.

(c)        Any seller satisfying the requirements of subsections (a) or (b) of this section shall file with the Secretary of State two copies of a document signed under oath by the seller or one authorized to sign on behalf of the seller containing the following information:

(1)        The name of the seller and whether the seller is doing business as an individual, partnership, or corporation;

(2)        The principal business address of the seller;

(3)        A brief description of the products, equipment, supplies, or services being sold or leased by the seller; and

(4)        A statement which explains the manner in which each of the requirements of subsections (a) or (b) of this section are met. (1983, c. 421, s. 1; 1987, c. 325.)



§ 66-95. Required disclosure statement.

§ 66‑95.  Required disclosure statement.

At least 48 hours prior to the time the purchaser signs a business opportunity contract, or at least 48 hours prior to the receipt of any consideration by the seller, whichever occurs first, the seller must provide the prospective purchaser a written document, the cover sheet of which is entitled in at least 10‑point bold face capital letters "DISCLOSURES REQUIRED BY NORTH CAROLINA LAW." Under this title shall appear the statement in at least 10‑point type that "The State of North Carolina has not reviewed and does not approve, recommend, endorse or sponsor any business opportunity. The information contained in this disclosure has not been verified by the State. If you have any questions about this investment, see an attorney before you sign a contract or agreement." Nothing except the title and required statement shall appear on the cover sheet. The disclosure document shall contain the following information:

(1)        The name of the seller, whether the seller is doing business as an individual, partnership, or corporation, the names under which the seller has done, is doing or intends to do business, and the name of any parent or affiliated company that will engage in business transactions with purchasers or who takes responsibility for statements made by the seller.

(2)        The names and addresses and titles of the seller's officers,  directors, trustees, general partners, general managers, principal executives, and any other persons charged with responsibility for the seller's business activities relating to the sale of business opportunities. The disclosure document shall additionally contain a statement disclosing who, if any, of the above persons:

a.         Has been the subject of any legal or administrative proceeding alleging the violation of any business opportunity or franchise law, or fraud, embezzlement, fraudulent conversion, restraint of trade, unfair or deceptive practices, misappropriation of property or comparable allegations;

b.         Has been the subject of any bankruptcy, reorganization or receivership proceeding, or was an owner, a principal officer or a general partner of any entity which has been subject to such proceeding.

The disclosure document shall set forth the name of the person, the penalties or damages assessed and/or terms of settlement, and nature of and the parties to the action or proceeding, the court or other forum, the date, the current status of the action or proceeding, the terms and conditions  of any order of decree, the any other information to enable the purchaser to assess the prior business activities  of the seller.

(3)        The prior business experience of the seller relating to business opportunities including:

a.         The name, address, and a description of any business opportunity previously offered by the seller;

b.         The length of time the seller has offered each such business opportunity;

c.         The length of time the seller has conducted the business opportunity currently being offered to the purchaser.

(4)        A full and detailed description of the actual services that the business opportunity seller undertakes to perform for the purchaser.

(5)        A copy of a current (not older than 13 months) financial statement of the seller, updated to reflect any material changes in the seller's financial condition.

(6)        If training of any type is promised by the seller, the disclosure statement must set forth a complete description of the training and the length of the training.

(7)        If the seller promises services to be performed in connection with the placement of the equipment, product(s) or supplies at various location(s), the disclosure statement must set forth the full nature of those services as well as the nature of the agreements to be made with the owners or managers of these location(s) where the purchaser's equipment, product(s) or supplies will be placed.

(8)        If the business opportunity seller is required to secure a bond or establish a trust deposit pursuant to G.S. 66‑96, the document shall state either:

a.____ "As required by North Carolina law, the seller has secured a bond issued by

(name and address of surety company)

a surety company authorized to do business in this State. Before signing a contract to purchase this business opportunity, you should check with the surety company to  determine the bond's current status," or

b.____ "As required by North Carolina law, the seller has established a trust account

(number of account)

______ with _____________________________________________________

(name and address of bank or savings institution)

Before signing a contract to purchase this business opportunity, you should check with the bank or savings institution to determine the current status of the trust account."

(9)        The following statement:

"If the seller fails to deliver the product(s), equipment or supplies necessary to begin substantial operation of the business within 45 days of the delivery date stated in your contract, you may notify the seller in writing and demand that the contract be cancelled."

(10)      If the seller makes any statement concerning sales or earnings, or range of sales or earnings that may be made through this business opportunity, the document must disclose:

a.         The total number of purchasers of business opportunities involving the product(s), equipment, supplies or services being offered who to the seller's knowledge have actually received earnings in the amount or range specified, within three years prior to the date of the disclosure statement.

b.         The total number of purchasers of business opportunities involving the product(s), equipment, supplies or services being offered within three years prior to the date of the disclosure statement. (1977, c. 884, s. 1; 1981, c. 817, s. 2.)



§ 66-96. Bond or trust account required.

§ 66‑96.  Bond or trust account required.

If the business opportunity seller makes any of the representations set forth in G.S. 66‑94(3), the seller must either have obtained a surety bond issued by a surety company authorized to do business in this State or have established a trust account with a licensed and insured bank or savings institution located in the State  of North Carolina. The amount of the bond or trust account shall be an amount not less than fifty thousand dollars ($50,000). The bond or trust account shall be in favor of the State of North Carolina. Any person who is damaged by any violation of this Article, or by the seller's breach of the contract for the business opportunity sale or of any obligation arising therefrom may bring an action against the bond or trust account to recover damages suffered; provided, however, that the aggregate liability of the surety or trustee shall be only for actual damages and in no event shall exceed the amount of the bond or trust account. (1977, c. 884, s. 1.)



§ 66-97. Filing with Secretary of State.

§ 66‑97.  Filing with Secretary of State.

(a)        The seller of every business opportunity shall file with the Secretary of State two copies of the disclosure statement required by G.S. 66‑95, accompanied by a fee in the amount of two hundred fifty dollars ($250.00) made payable to the Secretary of State, prior to placing any advertisement or making any other representations to prospective purchasers in this State. The seller shall update this filing as any material change in the required information occurs, but no less than annually.

(b)        Every seller shall file, in such form as the Secretary of State may prescribe, an irrevocable consent appointing the Secretary of State or his successors in office to be his attorney to receive service of any lawful process in any noncriminal suit, action or proceeding against the seller or his successor, executor or administrator which arises under this Article after the consent has been filed, with the same force and validity as if served personally on the person filing the consent. Service may be made by leaving a copy of the process in the office of the Secretary of State, but is not effective unless (i) the plaintiff, who may be the Attorney General in a suit, action or proceeding instituted by him, forthwith sends notice of the service and a copy of the process by registered mail to the defendant or respondent at his address on file with the Secretary of State, and (ii) the plaintiff 's affidavit of compliance with this section is filed in the case on or before the return date of the process, if any, or within such further time as the court allows.

(c)        If the seller of a business opportunity is required by G.S. 66‑96 to provide a bond or establish a trust account, he shall file with the Secretary of State two copies of the bond or two copies of the formal notification by the depository that the trust account is established contemporaneously with compliance with subsections (a) or (d).

(d)        The Secretary of State may accept the Uniform Franchise Offering Circular (UFOC) or the Federal Trade Commission Basic Disclosure Document, provided, that the alternative disclosure document shall be accompanied by a separate sheet setting forth the caption and statement and any other information required by G.S. 66‑95.

(e)        Failure to so file shall be a Class 1 misdemeanor. (1977, c. 884, s. 1; 1981, c. 817, s. 3; 1993, c. 539, s. 521; 1994, Ex. Sess., c. 24, s. 14(c); 2003‑284, s. 35B.3(a).)



§ 66-98. Prohibited acts.

§ 66‑98.  Prohibited acts.

Business opportunity sellers shall not:

(1)        Represent that the business opportunity provides income or earning potential of any kind unless the seller has documented data to substantiate the claims of income or earning potential and discloses this data to the prospective  purchaser at the time such representations are made;

(2)        Use the trademark, service mark, trade names, logotype, advertising or other commercial symbol of any business which does not either control the ownership interest in the seller or accept responsibility for all representations made by the seller in regard to the business opportunity, unless it is clear from the circumstances that the owner of the commercial symbol is not involved in the sale of the business opportunity;

(3)        Make or authorize the making of any reference to its compliance with this Article in any advertisement or other contact with prospective purchasers. (1977, c. 884, s. 1.)



§ 66-99. Contracts to be in writing; form; provisions.

§ 66‑99.  Contracts to be in writing; form; provisions.

(a)        Every business opportunity contract shall be in writing and a copy shall be given to the purchaser at the time he signs the contract.

(b)        Every contract for a business opportunity shall include the following:

(1)        The terms and conditions of payment;

(2)        A full and detailed description of the acts or services that the business opportunity seller undertakes to perform for the purchaser;

(3)        The seller's principal business address and the name and address of its agent in the State of North Carolina authorized to receive service of process in addition to the Secretary of State as provided in G.S. 66‑97(b);

(4)        The approximate delivery date of any product(s), equipment or supplies the business opportunity seller is to deliver to the purchaser. (1977, c. 884, s. 1; 1981, c. 817, s. 4; 1983, c.  721, s. 4.)



§ 66-100. Remedies.

§ 66‑100.  Remedies.

(a)        If a business opportunity seller uses any untrue or misleading statements in the sale of a business opportunity, or fails to give the proper disclosures in the manner required by G.S. 66‑95, or fails to deliver the equipment, supplies or product(s) necessary to begin substantial operation of the business within 45 days of the delivery date stated in the business opportunity contract, or if the contract does not comply with the requirements of G.S. 66‑99, then, within one year of the date of the contract, upon written notice to seller, the purchaser may void the contract and shall be entitled to receive from the business opportunity seller all sums paid to the business opportunity seller. Upon receipt of such sums, the purchaser shall make available to the seller at purchaser's address or at the places at which they are located at the time notice is given, all product(s), equipment or supplies received by the purchaser. Provided, that purchaser shall not be entitled to unjust enrichment by exercising the remedies provided in this subsection.

(b)        Any purchaser injured by a violation of this Article or by the  business opportunity seller's breach of a contract subject to this Article or any obligation arising therefrom may bring an action for recovery of damages, including reasonable attorneys' fees.

(c)        Upon complaint of any person that a business opportunity seller has violated the provisions of this Article, the superior court shall have jurisdiction to enjoin the defendant from further such violations.

(d)        The remedies provided herein shall be in addition to any other  remedies provided for by law or in equity.

(e)        The violation of any provisions of this Article shall constitute an unfair practice under G.S. 75‑1.1. (1977, c. 884, s. 1.)



§§ 66-101 through 66-105. Reserved for future codification purposes.

§§ 66‑101 through 66‑105.  Reserved for future codification purposes.



§ 66-106. Definitions.

Article 20.

Loan Brokers.

§ 66‑106.  Definitions.

(a)        For purposes of this Article the following definitions apply:

(1)        A "loan broker" is any person, firm, or corporation who, in return for any consideration from any person, promises to (i) procure for such person, or assist such person in procuring, a loan from any third party; or (ii) consider whether or not it will make a loan to such person.

(2)        A "loan" is an agreement to advance money or property in return for the promise to make payments therefor, whether such agreement is styled as a loan, credit card, line of credit, a lease or otherwise.

(b)        Except for mortgage loans as defined in G.S. 53‑243.01, this Article shall not apply to any party approved as a mortgagee by the Secretary of Housing and Urban Development, the Federal Housing Administration, the Veterans Administration, a National Mortgage Association or any federal agency; nor to any party currently designated and compensated by a North Carolina licensed insurance company as its agent to service loans it makes in this State; nor to any insurance company registered with and licensed by the North Carolina Insurance Commissioner; nor, with respect to residential mortgage loans, to any residential mortgage banker or mortgage broker licensed pursuant to Article 19A of Chapter 53 of the General Statutes or exempt from licensure pursuant to G.S. 53‑243.01(12) and G.S. 53‑243.02; nor to any attorney‑at‑law, public accountant, or dealer registered under the North Carolina Securities Act, acting in the professional capacity for which such attorney‑at‑law, public accountant, or dealer is registered or licensed under the laws of the State of North Carolina. Provided further that subdivision (1)(ii) above shall not apply to any lender whose loans or advances to any person, firm or corporation in North Carolina aggregate more than one million dollars ($1,000,000) in the preceding calendar year.  (1979, c. 705, s. 1; 1981, c. 785, s. 1; 1993, c. 339, s. 2; 2001‑393, s. 4; 2008‑228, s. 17.)



§ 66-107. Required disclosure statement.

§ 66‑107.  Required disclosure statement.

At least seven days prior to the time any person signs a contract for the services of a loan broker, or the time of the receipt of any consideration by the loan broker, whichever occurs first, the broker must provide to the party with whom he contracts a written document, the cover sheet of which is entitled in at least 10‑point bold face capital letters "DISCLOSURES REQUIRED BY NORTH CAROLINA LAW." Under this title shall appear the statement in at least 10‑point type that "The State of North Carolina has not reviewed and does not approve, recommend, endorse or sponsor any loan brokerage contract. The information contained in this disclosure has not been verified by the State. If you have any questions see an attorney before you sign a contract or agreement." Nothing except the title and required statement shall appear on the cover sheet. The disclosure document shall contain the following information:

(1)        The name of the broker; whether the broker is doing business as an individual, partnership, or corporation; the names under which the broker has done, is doing or intends to do business; and the name of any parent or affiliated companies;

(2)        The names, addresses and titles of the broker's officers, directors, trustees, general partners, general managers, principal executives, and any other persons charged with responsibility for the broker's business activities; and all  the broker's employees located in North Carolina;

(3)        The length of time the broker has conducted business as a loan broker;

(4)        The total number of loan brokerage contracts the broker has entered within the past 12 months;

(5)        The number of loan brokerage contracts in which the broker has successfully obtained a loan for the prospective borrower within the past 12 months;

(6)        A copy of a current (not older than 13 months) financial statement of the broker, updated to reflect any material changes in the broker's financial condition;

(7)        A full and detailed description of the actual services that the broker undertakes to perform for the prospective borrower;

(8)        A specific statement of the circumstances in which the broker will be entitled to obtain or retain consideration from the party with whom he contracts;

(9)        One of the following statements, whichever is appropriate:

a.____ "As required by North Carolina law, this loan broker has secured a bond by

(name and address of surety company)

a surety authorized to do business in this State. Before signing a contract with this loan broker, you should check with the surety company to determine the bond's current status," or

b.____ "As required by North Carolina law, this loan broker has established a trust account

(number of account)

with _____________________________________________________

(name/address of bank or savings institution).

Before signing a contract with this loan broker you should check with the bank or savings institution to determine the current status of the trust account." (1979, c. 705, s. 1.)



§ 66-108. Bond or trust account required.

§ 66‑108.  Bond or trust account required.

(a)        Every loan broker must obtain a surety bond issued by a surety company authorized to do business in this State, or establish a trust account with a licensed and insured bank or savings institution located in the State of North Carolina.  The amount of the bond or trust account shall be ten thousand dollars ($10,000).  The bond or trust account shall be in favor of the State of North Carolina.  Any person damaged by the loan broker's breach of contract or of any obligation arising therefrom, or by any violation of this Article, may bring an action against the bond or trust account to recover damages suffered.  The aggregate liability of the surety or trustee shall be only for actual damages and in no event shall exceed the amount of the bond or trust account.

(b)        Failure to comply with subsection (a) shall be a Class 1 misdemeanor.

(c)        No loan broker shall collect any advance fee or other valuable consideration from a borrower prior to the closing of the loan.  This prohibition shall not preclude the loan broker from collecting reasonable and necessary fees payable to third parties for appraisal, property survey, title examination, and credit reports. (1979, c. 705, s. 1; 1993, c. 339, s. 3, c. 539, s. 522; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 66-109. Filing with Secretary of State.

§ 66‑109.  Filing with Secretary of State.

(a)        Prior to placing any advertisement or making any other representations to prospective borrowers in this State, every loan broker shall file with the Secretary of State two copies of the disclosure statement required by G.S. 66‑107, and either a copy of the bond required by G.S. 66‑108, or a copy of the formal notification by the depository that the trust account required by G.S. 66‑108 is established.  These filings shall be updated as any material changes in the required information or the status of the bond or trust account occur, but no less than annually.

(b)        Failure to comply with subsection (a) shall be a Class 1 misdemeanor. (1979, c. 705, s. 1; 1981, c. 785, s. 2; 1993, c. 539, s. 523; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 66-110. Contracts to be in writing.

§ 66‑110.  Contracts to be in writing.

Every loan brokerage contract shall be in writing, and signed by all contracting parties. A copy of the contract shall be given to the prospective borrower at the time he signs the contract. (1979, c. 705, s. 1.)



§ 66-111. Remedies.

§ 66‑111.  Remedies.

(a)        If a loan broker uses any untrue or misleading statements in connection with a loan brokerage contract, fails to fully comply with the requirements of this Article, fails to comply with the terms of the contract or any obligation arising therefrom, or fails to make diligent effort to grant a loan to or procure a loan on behalf of the prospective borrower, then, upon written notice to the broker, the prospective borrower may void the contract, and shall be entitled to receive from the broker all sums paid to the broker, and recover any additional damages including attorney's fees.

(b)        Upon complaint of any person that a loan broker has violated the provisions of this Article, the superior court shall have jurisdiction to enjoin that defendant from further such violations.

(c)        The remedies provided herein shall be in addition to any other  remedies provided for by law or in equity.

(d)        The violation of any provisions of this Article shall constitute an unfair practice under G.S. 75‑1.1. (1979, c. 705, s. 1.)



§ 66-112. Scope.

§ 66‑112.  Scope.

The provisions of this Article shall apply in all circumstances in which any party to the contract conducted any contractual activity (including but not limited to solicitation, discussion, negotiation, offer, acceptance, signing, or performance) in this State. (1979, c. 705, s. 1.)



§§ 66-113 through 66-117. Reserved for future codification purposes.

§§ 66‑113 through 66‑117.  Reserved for future codification purposes.



§ 66-118. Definitions.

Article 21.

Prepaid Entertainment Contracts.

§ 66‑118.  Definitions.

As used in this Article, unless the context clearly requires otherwise:

(1)        "Contract cost" means the total consideration paid by a buyer pursuant to a contract including but not limited to:

a.         Any initiation or nonrecurring fee charged;

b.         All periodic fees required by the contract;

c.         All dues or maintenance fees; and

d.         All finance charges, time‑price differentials, interest, and other similar fees and charges.

(2)        "Contract duration" means the total period of use allowed by a buyer's contract, including months or time periods that are called "free" or "bonus" or that are described in any other terms suggesting that they are provided free of charge.

(3)        "Prepaid entertainment contract" means any contract in which:

a.         The buyer of a service pays for or is obligated to pay for service prior to the buyer's receipt of or enjoyment of any or all of the services;

b.         The seller is other than a licensed nonprofit school, college, or university; the State or any subdivision thereof; or a nonprofit religious, ethnic, or community organization; and

c.         The services to be performed are related to any one of the following:

1.         Dance lessons or facilities, or any related services or events;

2.         Matching, dating, or social club services or facilities, including any service represented as providing names of, introduction to, or opportunity to meet members of the opposite sex;

3.         Martial arts training;

4.         Health or athletic club services or facilities. (1979, c. 833, s. 1; 1991 (Reg. Sess., 1992), c. 1009, s. 1.)



§ 66-119. Contract requirements.

§ 66‑119.  Contract requirements.

Every prepaid entertainment contract shall:

(1)        Be in writing, fully completed, dated and signed by all contracting parties. A copy of the contract shall be given to the buyer at the time he signs the contract;

(2)        Have a duration of service that is a precisely measured period of years or any definite part of a year;

(3)        Contain a full statement of the buyer's rights under G.S. 66‑120;

(4)        Contain, in immediate proximity to the space reserved for the signature of the buyer, in bold face type of a minimum size of 10 points, a statement of the buyer's rights under G.S. 66‑121, in substantially the following form:

"You the buyer, may cancel this contract at any time prior to midnight of the third business day after the date of this contract. To cancel, you must notify the seller in writing not later than midnight of

_______________________________________________________________

(Date)."

(1979, c. 833, s. 1.)



§ 66-120. Buyer's rights.

§ 66‑120.  Buyer's rights.

Every seller of a prepaid entertainment contract must:

(1)        Deliver to the buyer all information of a personal or private nature, including but not limited to answers to tests or questionnaires, photographs, evaluations, and background information, within 30 days after request therefor;

(2)        Refund to the buyer at least ninety percent (90%) of the pro  rata cost of any unused services, within 30 days after request therefor, if:

a.         The buyer is unable to receive benefits from the seller's services by reason of death or disability; or

b.         The buyer relocates more than eight miles from his present location, and more than 30 miles from the seller's facility and any substantially similar facility that will accept the seller's obligation under the contract and this Article; or

c.         The seller relocates his facility more than eight miles from its present location, or the services provided by the seller are materially impaired.

(3)        Refund to the buyer the pro rata cost of any unused services under all contracts between the parties, within 30 days after request therefor, if the aggregate price of all contracts in force between the parties exceeds one thousand five hundred dollars ($1,500). Provided, if the contract so provides, the seller may retain a cancellation fee of not more than 25 percent (25%) of the pro rata cost of unused services on all contracts, not to exceed five hundred dollars ($500.00). (1979, c. 833, s. 1.)



§ 66-121. Buyer's right to cancel.

§ 66‑121.  Buyer's right to cancel.

(a)        In addition to any right otherwise to revoke an offer or cancel a sale or contract, the buyer has the right to cancel a prepaid entertainment contract sale until midnight of the third business day after the buyer signs a contract which complies with G.S. 66‑119(4).

(b)        Cancellation occurs when the buyer gives written notice of cancellation to the seller at the address stated in the contract.

(c)        Notice of cancellation, if given by mail, is given when it is deposited in the United States mail properly addressed and postage prepaid.

(d)        Notice of cancellation need not take a particular form and is sufficient if it indicates by any form of written expression the intention of the buyer not to be bound by the contract.

(e)        For purposes of this Article, business days are all days other  than Saturdays, Sundays, holidays, and days on which the seller's facility is not open to the buyer. (1979, c. 833, s. 1.)



§ 66-122. Rights and responsibilities after cancellation.

§ 66‑122.  Rights and responsibilities after cancellation.

Within 30 days after a prepaid entertainment contract has been cancelled in accordance with G.S. 66‑121, the seller must tender to the buyer any payments made by the buyer and any note or other evidence of indebtedness. (1979, c. 833, s. 1.)



§ 66-123. Prohibited practices.

§ 66‑123.  Prohibited practices.

(a)        No person shall sell any prepaid entertainment contract or contracts which, when taken together with all other contracts in force between the parties have an aggregate duration of service in excess of three years.

(b)        No person shall sell any prepaid entertainment contract unless performance of that contract is to begin within 180 days. (1979, c. 833, s. 1.)



§ 66-124. Bond or escrow account required.

§ 66‑124.  Bond or escrow account required.

(a)        Prior to the sale of any prepaid entertainment contract for services which are available on the day of sale, the seller shall purchase a surety bond issued by a surety company authorized to do business in this State, as follows:

(1)        The amount of the surety bond shall be equal to the aggregate value of outstanding liabilities to buyers, or ten thousand dollars ($10,000), whichever is greater. For purposes of this section, "liabilities" means the moneys actually received in advance from the buyer on or after January 1, 1993, for contract costs, less the prorated value of services rendered by the seller. The bond shall be in favor of the State of North Carolina and in a form approved by the Attorney General. The surety company shall have a duty to disclose the amount and status of the bond to the public upon request. Any person who is damaged by reason of the closing of a facility or bankruptcy of the seller, may bring an action against the bond to recover damages suffered; provided, however, that the aggregate liability of the surety shall be only for actual damages and in no event shall exceed the amount of the bond.

(2)        The amount of the bond shall be based upon a written sworn statement by the seller under penalty of perjury stating the seller's outstanding liabilities to buyers. A corporate seller's statement shall be signed by the president of the corporation; the statement of a partnership shall be signed by a general partner; and the statement of a sole proprietorship shall be signed by the sole proprietor. The statement and a copy of the bond shall be filed with the Attorney General within 90 days after the first contract is sold and at 180‑day intervals thereafter.

(3)        The amount of the bond shall be increased or may be decreased, as necessary, to take into account changes in the seller's outstanding liabilities to buyers on a semiannual basis.

(4)        The bonding requirement of this section applies to each location of the seller in any case where a seller operates or plans to operate more than one facility in the State. A separate bond for each separately located facility shall be filed with the Attorney General.

(5)        Notwithstanding any other provision of this section, no seller is required to purchase a bond in excess of two hundred fifty thousand dollars ($250,000) per facility.

(6)        A change in ownership shall not release, cancel, or terminate liability under any bond previously established unless the Attorney General agrees in writing to the release, cancellation, or termination because the new owner has established a new bond for the benefit of the previous owner's members, or because the former owner has paid the required funds to its members.

(7)        In lieu of purchasing the bond required by subdivision (1), an irrevocable letter of credit from a bank insured by the Federal Deposit Insurance Corporation, in a form acceptable to the Attorney General, may be filed with the Attorney General.

(8)        Claims and actions by a buyer of prepaid entertainment contract services:

a.         A buyer of prepaid entertainment contract services who suffers or sustains any loss or damage by reason of the closing of a facility or bankruptcy of the seller shall file a claim with the surety, and, if the claim is not paid, may bring an action based on the bond and recover against the surety. In the case of a letter of credit that has been filed with the Attorney General, the buyer may file a claim with the Attorney General;

b.         Any claim under paragraph a. of this subdivision shall be filed no later than one year from the date on which the facility closed or bankruptcy was filed;

c.         The Attorney General may file a claim with the surety on behalf of any buyer in paragraph a. of this subdivision. The surety shall pay the amount of the claims to the Attorney General for distribution to claimants entitled to restitution and shall be relieved of liability to that extent;

d.         The liability of the surety under any bond may not exceed the aggregate amount of the bond, regardless of the number or amount of claims filed;

e.         If the claims filed should exceed the amount of the bond, the surety shall pay the amount of the bond to the Attorney General for distribution to claimants entitled to restitution and shall be relieved of all liability under the bond.

(9)        The seller shall be exempt from the bonding requirement if all of its unexpired contracts and present membership plans meet the following criteria: (i) no initiation fee or similar nonrecurring fee is charged, and (ii) at no time is any member charged to pay for the use of facilities or services more than 31 days in advance.

(b)        If, for any reason, services under a prepaid entertainment contract are not available to the buyer on the date of sale, then:

(1)        The seller shall establish a surety bond issued by a surety company authorized to do business in the State or shall establish an escrow account with a licensed and insured bank or savings institution located in this State. The surety bond or escrow account shall be in the amount of ten thousand dollars ($10,000) per location or in an amount equal to all contract costs received from the buyer, whichever is greater. The bond or escrow account shall be in favor of the State of North Carolina and a copy of the bond or escrow agreement shall be filed with the Attorney General prior to the sale of any prepaid entertainment contracts. The bond or escrow account shall remain in force until 60 days after all services of the seller are available to the buyer, at which time the seller shall comply with the bonding requirement of subsection (a) of this section. The escrow account shall be established and maintained only in a financial institution which agrees in writing with the Attorney General to hold all funds deposited and not to release such funds until receipt of written authorization from the Attorney General. The funds deposited will be eligible for withdrawal by the depositor after the facility has been open and providing services for 60 days and the Attorney General gives written authorization for withdrawal. Any person who is damaged by any violation of this Article, or by the seller's breach of the contract for sale or any obligation arising therefrom may bring an action against the bond or escrow account to recover damages suffered; provided, however, that the aggregate liability of the surety or escrow agent shall be for actual damages only and in no event shall exceed the amount of the bond or escrow account.

(2)        The buyer's right to cancel the contract pursuant to G.S. 66‑121 shall be extended until midnight of the third business day after the date upon which the services become available and the buyer is notified that the services are available. (1979, c. 833, s. 1; 1991 (Reg. Sess., 1992), c. 1009, s. 2.)



§ 66-124.1. Record keeping; provision of records to the Attorney General.

§ 66‑124.1.  Record keeping; provision of records to the Attorney General.

(a)        Any person or business bonded under this Article shall maintain accurate records of the bond and of premium payments on it. These records shall be open to inspection by the Attorney General at any time during normal business hours.

(b)        Any person who sells prepaid entertainment contracts shall maintain accurate records, updated as necessary, of the name, address, contract terms, and payments of each buyer of services. These records shall be open to inspection by the Attorney General, upon reasonable notice not to exceed 72 hours, at any time during normal business hours.

(c)        On the permanent closing of a facility, the seller of the services shall provide the following information to the Attorney General within 15 business days:

(1)        A list of the names and addresses of all buyers holding unexpired contracts;

(2)        The original or a copy of all buyers' contracts; and

(3)        A record of all payments received under buyers' agreements. (1991 (Reg. Sess., 1992), c. 1009, s. 3.)



§ 66-125. Remedies.

§ 66‑125.  Remedies.

(a)        Any buyer injured by any violation of this Article may bring an action for recovery of damages, including reasonable attorney's fees.

(b)        The remedies herein shall be in addition to any other remedies  provided for by law or in equity, but the damages assessed shall not exceed the largest amount of damages available by any single remedy.

(c)        The violation of any provisions of this Article shall constitute an unfair practice under G.S. 75‑1.1. (1979, c. 833, s. 1.)



§§ 66-126 through 66-130. Reserved for future codification purposes.

§§ 66‑126 through 66‑130.  Reserved for future codification purposes.



§ 66-131. Definition.

Article 22.

Discount Buying Clubs.

§ 66‑131.  Definition.

For the purpose of this Article, a "discount buying club" is any person, firm or corporation, which in exchange for any valuable consideration offers to sell or to arrange the sale of goods or services to its customers at prices represented to be lower than are generally available. "Discount buying club" shall not include any cooperative buying association or other group in which no person is intended to profit or actually profits beyond the benefit that all members receive from buying at a discount; nor shall any person, firm or corporation be deemed "a discount buying club" solely by virtue of the fact that (i) for fifty dollars ($50.00) or less it sells tickets or coupons valid for use in obtaining goods or services from a retail merchant, or (ii) as a service collateral to its principal business, and for no additional charge it arranges for its members or customers to purchase or lease directly from particular merchants at a specified discount. (1981, c. 594, s. 1.)



§ 66-132. Contracts to be in writing.

§ 66‑132.  Contracts to be in writing.

(a)        Every contract between a discount buying club and its customers shall be in writing, fully completed, dated and signed by all contracting parties. A copy of the completed contract shall be given to the buyer at the time he signs it. The contract shall in clear, conspicuous and simple language:

(1)        State the duration of the contract in a definite period of years or months. If the contract may be periodically renewed, the contract shall state specifically the terms under which it may be renewed; and the amount of any renewal fees must be stated unless the contract meets the requirements of subsection (b) of this section.

(2)        State that the buying club will maintain a trust account and bond in compliance with G.S. 66‑135, and identify the location of the trust account and the name and address of the surety company.

(3)        Contain, immediately above the customer's signature in boldface type of not less than 10 points size, a statement substantially as follows:

"You, the customer, may cancel this contract at any time prior to midnight of the third business day after the date of this contract. To cancel you must notify the company in writing of your intent to cancel."

(4)        List the categories of goods and services the buying club contracts to make available.

(5)        State the procedures by which the customer can select, order, and pay for merchandise or services and state the time and manner of delivery.

(6)        State the method the discount buying club will use in setting the price customers will pay for goods or services.

(7)        List any charges, however denominated, which are incidental to the purchase of goods or services and which must be paid by the customer.

(8)        State the discount buying club's obligations with respect to warranties on goods or services ordered.

(9)        State the customer's rights and obligations with respect to the cancellation or return of ordered goods.

(b)        The written contract required by subsection (a) above need not be signed or dated by the customer if the following requirements are met:

(1)        The total consideration paid by each member or customer does not exceed a one‑time or annual fee of one hundred dollars ($100.00);

(2)        The member or customer has the unconditional right to cancel the contract at any time and receive within 10 days a full refund of the one‑time membership fee, or the annual membership fee covering the current membership period, whichever the case may be;

(3)        Instead of the notice required in subsection (a)(3), above, the written contract contains on its first page in boldface type of not less than 10 points size, or not less than the point size of the contract terms or information printed immediately adjacent thereto, whichever point size shall be larger, a statement substantially as follows:

"You, the customer, may cancel this contract at any time and receive a total refund of any fees or consideration already paid for the current membership period. To cancel you must notify the company in writing of your intent to cancel."; and

(4)        The written contract is mailed to the buyer on or before the date the membership is first charged or billed. (1981, c. 594, s. 1; 1989, c. 495, s. 1.)



§ 66-133. Customer's right to cancel.

§ 66‑133.  Customer's right to cancel.

(a)        In addition to any other right to revoke an offer or cancel a sale or contract, the customer has the right to cancel a contract for the services of a discount buying club until midnight of the third business day after the buyer signs a contract which complies with G.S. 66‑132.

(b)        Cancellation occurs when the customer gives written notice of cancellation to the discount buying club at the address stated in the  contract.

(c)        Notice of cancellation, if given by mail, is given when it is deposited in the United States mail properly addressed with postage prepaid.

(d)        Notice of cancellation need not take any particular form and is sufficient if it indicates by any form of written expression that the  customer intends or wishes not to be bound by the contract.

(e)        For purposes of this Article, business days are all days other  than Saturdays, Sundays, holidays, and days on which the discount buying club is not open for business. (1981, c. 594, s. 1.)



§ 66-134. Prohibited acts.

§ 66‑134.  Prohibited acts.

Discount buying clubs shall not:

(1)        Represent to any potential customer that his opportunity to join is limited in time or that his delay in joining may subject him to an increased price. This shall not preclude reference to a general price increase that will take effect on a specified date.

(2)        Discourage or refuse to allow potential customers to inspect  all of their current merchandise catalogs and price lists during normal business hours at their place of business.

(3)        Compare their prices for goods or services with other prices  unless the comparison prices are prices at which substantial sales of the same goods or services were made in the same area within the past 90 days, and unless a written copy of the comparison is given to the buyer to keep.

(4)        Fail upon the customer's request to cancel without charge any purchase order for:

a.         Services, if such services have not been substantially performed;

b.         Goods to be specially manufactured, if such manufacture has not been substantially performed; or

c.         Any other goods, if they have not been delivered to the customer or consigned to a certified public carrier for delivery;

within 90 days after the purchase order was received by the buying club. This provision shall not be construed to limit a customer's right to earlier performance created by contract or by any other applicable law or regulation.

(5)        Charge any amount in excess of demonstrable actual damages upon a customer's cancellation of an order. (1981, c. 594, s. 1.)



§ 66-135. Bond and trust account required.

§ 66‑135.  Bond and trust account required.

(a)        Every discount buying club shall obtain and maintain a bond from a surety company licensed to do business in North Carolina.  Such bond shall be in an amount not less than one hundred times the one‑time or annual membership fee, or fifty thousand dollars ($50,000), whichever is greater.

(b)        Every discount buying club shall hold advance payments for goods and services in trust in a separate account used solely for that purpose. The funds in such account shall be held free from all liens.  Records of such account shall be kept by the buying club in the regular course of its business sufficient to identify the amount held for each customer, the dates of the receipt and withdrawal of funds, and the purpose of withdrawal. Such records must be retained for a period not less than four years following withdrawal. Funds may not be withdrawn from the trust account unless and until (i) the ordered goods have been actually delivered to the customer or consigned to a certified public carrier, or (ii) ordered services have been provided in full, or (iii) the buying club has refunded the customer's payment.  Provided, the discount buying club shall not be required to comply with the foregoing trust account requirements if the discount buying club meets the requirements of G.S. 66‑132(b), bills its customers through a credit card account and obtains and maintains an additional bond in the amount of fifty thousand dollars ($50,000) from a surety company licensed to do business in North Carolina.

(c)        Any person who is damaged by any violation of this Article, or by any breach by the discount buying club of its contract, may bring an action against the bond, provided that the aggregate liability of the surety shall not exceed the amount of the bond.

(d)        Violations of subsections (a) or (b) of this section shall constitute a Class I felony. (1981, c. 594, s. 1; 1989, c. 495, ss. 2, 3; 1993, c. 539, s. 1282; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 66-136. Remedies.

§ 66‑136.  Remedies.

(a)        Any person injured by a violation of this Article, or breach of any obligation created by this Article or contract subject thereto, may bring an action for recovery of damages, including reasonable attorneys' fees.

(b)        The violation of any provision of this Article shall constitute an unfair act or practice under G.S. 75‑1.1.

(c)        The remedies provided herein shall be in addition to any other  remedies provided by law or equity. (1981, c. 594, s. 1.)



§ 66-137. Taxes.

§ 66‑137.  Taxes.

Discount buying clubs must pay North Carolina sales taxes and other applicable North Carolina taxes. (1989, c. 495, s. 4.)



§§ 66-138 through 66-141: Reserved for future codification purposes.

§§ 66‑138 through 66‑141: Reserved for future codification purposes.



§ 66-142. Definition.

Article 23.

Rental Referral Agencies.

§ 66‑142.  Definition.

For the purposes of this Article, a "rental referral agency" is a person or business which offers to assist any person in locating residential rental property in return for any consideration from a prospective tenant. (1981, c. 610, s. 1.)



§ 66-143. Fees and deposits.

§ 66‑143.  Fees and deposits.

(a)        A rental referral agency shall not charge or attempt to collect any fees or other consideration from any prospective tenant except where rental housing is in fact obtained by such person through the assistance of that agency. For the purposes of this Article, such housing is obtained when the prospective tenant has contracted to rent the property.

(b)        Deposits to be applied toward fees may be required by a rental referral agency pursuant to a written contract which includes provisions stating:

(1)        The specifications of housing sought by the prospective tenant, including maximum rent, desired lease period, geographic area, number of bedrooms required, number of children to be housed, and number and type of pets;

(2)        That the deposit will be refunded within 10 days of the prospective tenant's request should the specified housing not be obtained through the agency's assistance within 30 days of the date of the contract;

(3)        That the rental referral agency will maintain a trust account or bond in compliance with G.S. 66‑145, and identifying the depository institution or bonding company by name and address.

(c)        Notwithstanding subsections (a) and (b) of this section, a rental referral agency may charge or retain from any deposit a fee, not to exceed twenty dollars ($20.00), even if the prospective tenant fails to obtain rental housing through its assistance, provided that the following conditions are met:

(1)        Any and all advertising for the rental referral agency discloses in a clear and conspicuous manner the agency's name, the fact that it is a "rental referral agency" using that term, and the fact that it charges a fee; and

(2)        If a prospective tenant contacts the rental referral agency in response to an advertisement for a specific property listed by the agency and inquires about that property, the rental referral agency shall neither collect a fee nor obtain the prospective tenant's signature on a contract without first verifying that the advertised property remains available and disclosing to the prospective tenant whether or not it is still available.

(d)        Prospective tenants shall apply in writing for a refund no sooner than 30 days after the date of the contract and no later than one year after the date of the contract.  If the prospective tenant does not apply for a refund before one year has elapsed, the fee shall be deemed earned by the rental referral agency and may be removed from the trust account.  (1981, c. 610, s. 1; 1991, c. 737, s. 1.)



§ 66-144. Representations of availability.

§ 66‑144.  Representations of availability.

(a)        A rental referral agency shall not make any representation that any property is available for rent unless availability has been verified by the agency within 48 hours prior to the representation.  The availability of property described in media advertisements shall be verified within eight hours before being submitted to the advertising medium and in no event earlier than 96 hours prior to publication of the advertisement.

(b)        Notations of the time and date of verification and the verifier's identity shall be recorded by the agency and made available for inspection by any person from whom the agency has received a deposit or a fee. (1981, c. 610, s. 1; 1991, c. 737, s. 2.)



§ 66-145. Bond or trust account required.

§ 66‑145.  Bond or trust account required.

(a)        Every rental referral agency before beginning business shall establish a trust account with a licensed and insured bank or savings institution located in the State of North Carolina.  Each deposit to be applied towards a fee collected under G.S. 66‑143(b) shall be placed in the trust account and shall be withdrawn only to refund the deposit to the applicant pursuant to G.S. 66‑143(b)(2) or when a fee is earned by the agency as provided in G.S. 66‑143(a).

(b)        A rental referral agency may elect to post a bond in lieu of the trust account required by this section.  The amount of the bond shall at no time be less than the amount that would be required by this section to be held in trust.  In no event, however, shall the bond be less than five thousand dollars ($5,000).  The rental referral agency shall file the bond with the clerk of the superior court of the county in which its principal place of business is located.

(c)        Any person who is damaged by any violation of this Article, or  by any breach by the rental referral agency of its contract, may bring an action for the remedies referred to and provided in G.S. 66‑146 against the bond or trust account; provided that the aggregate liability of the surety or trustee shall not exceed the amount of the bond or trust account.

(d)        Violation of subsections (a) or (b) of this section shall constitute a Class 1 misdemeanor. (1981, c. 610, s. 1; 1993, c. 539, s. 524; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 66-146. Remedies.

§ 66‑146.  Remedies.

(a)        Any person injured by a violation of this Article, or breach of any obligation created by this Article or contract subject thereto, may bring an action for recovery of damages, including reasonable attorneys' fees.

(b)        The violation of any provision of this Article shall constitute an unfair act or practice under G.S. 75‑1.1.

(c)        The remedies provided herein shall be in addition to any other  remedies provided by law or equity. (1981, c. 610, s. 1.)



§§ 66-147 through 66-151. Reserved for future codification purposes.

§§ 66‑147 through 66‑151.  Reserved for future codification purposes.



§ 66-152. Definitions.

Article 24.

Trade Secrets Protection Act.

§ 66‑152.  Definitions.

As used in this Article, unless the context requires otherwise:

(1)        "Misappropriation" means acquisition, disclosure, or use of a trade secret of another without express or implied authority or consent, unless such trade secret was arrived at by independent development, reverse engineering, or was obtained from another person with a right to disclose the trade secret.

(2)        "Person" means an individual, corporation, government, governmental subdivision or agency, business trust, estate, trust, partnership, association, joint venture, or any other  legal or commercial entity.

(3)        "Trade secret" means business or technical information, including but not limited to a formula, pattern, program, device, compilation of information, method, technique, or process that:

a.         Derives independent actual or potential commercial value from not being generally known or readily ascertainable through independent development or reverse engineering by persons who can obtain economic value from its disclosure or use; and

b.         Is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.

The existence of a trade secret shall not be negated merely because the information comprising the trade secret has also been developed, used, or owned independently by more than one person, or licensed to other persons. (1981, c. 890, s. 1.)



§ 66-153. Action for misappropriation.

§ 66‑153.  Action for misappropriation.

The owner of a trade secret shall have remedy by civil action for misappropriation of his trade secret. (1981, c. 890, s. 1.)



§ 66-154. Remedies.

§ 66‑154.  Remedies.

(a)        Except as provided herein, actual or threatened misappropriation of a trade secret may be preliminarily enjoined during the pendency of the action and shall be permanently enjoined upon judgment finding misappropriation for the period that the trade secret exists plus an additional period as the court may deem necessary under the circumstances to eliminate any inequitable or unjust advantage arising from the misappropriation.

(1)        If the court determines that it would be unreasonable to enjoin use after a judgment finding misappropriation, an injunction may condition such use upon payment of a reasonable royalty for any period the court may deem just. In appropriate circumstances, affirmative acts to protect the trade secret may be compelled by order of the court.

(2)        A person who in good faith derives knowledge of a trade secret from or through misappropriation or by mistake, or any other person subsequently acquiring the trade secret therefrom or thereby, shall be enjoined from disclosing the trade secret, but no damages shall be awarded against any person for any misappropriation prior to the time the person knows or has reason to know that it is a trade secret. If the person has substantially changed his position in good faith reliance upon the availability of the trade secret for future use, he shall not be enjoined from using the trade secret but may be required to pay a reasonable royalty as deemed just by the court. If the person has acquired inventory through such knowledge or use of a trade secret, he can dispose of the inventory without payment of royalty. If his use of the trade secret has no adverse economic effect upon the owner of the trade secret, the only available remedy shall be an injunction against disclosure.

(b)        In addition to the relief authorized by subsection (a), actual damages may be recovered, measured by the economic loss or the  unjust enrichment caused by misappropriation of a trade secret, whichever is greater.

(c)        If willful and malicious misappropriation exists, the trier of  fact also may award punitive damages in its discretion.

(d)        If a claim of misappropriation is made in bad faith or if willful and malicious misappropriation exists, the court may award reasonable attorneys' fees to the prevailing party. (1981, c. 890, s. 1.)



§ 66-155. Burden of proof.

§ 66‑155.  Burden of proof.

Misappropriation of a trade secret is prima facie established by the introduction of substantial evidence that the person against whom relief is sought both:

(1)        Knows or should have known of the trade secret; and

(2)        Has had a specific opportunity to acquire it for disclosure or use or has acquired, disclosed, or used it without the express or implied consent or authority of the owner.

This prima facie evidence is rebutted by the introduction of substantial evidence that the person against whom relief is sought acquired the information comprising the trade secret by independent development, reverse engineering, or it was obtained from another person with a right to disclose the trade secret. This section shall not be construed to deprive the person against whom relief is sought of any other defenses provided under the law. (1981, c. 890, s. 1.)



§ 66-156. Preservation of secrecy.

§ 66‑156.  Preservation of secrecy.

In an action under this Article, a court shall protect an alleged trade secret by reasonable steps which may include granting protective orders in connection with discovery proceedings, holding in‑camera hearings, sealing the records of the action subject to further court order, and ordering any person who gains access to an alleged trade secret during the litigation not to disclose such alleged trade secret without prior court approval. (1981, c. 890, s. 1.)



§ 66-157. Statute of limitations.

§ 66‑157.  Statute of limitations.

An action for misappropriation of a trade secret must be commenced within three years after the misappropriation complained of  is or reasonably should have been discovered. (1981, c. 890, s. 1.)



§§ 66-158 through 66-162. Reserved for future codification purposes.

§§ 66‑158 through 66‑162.  Reserved for future codification purposes.



§ 66-163. Legislative finding.

Article 25.

Regulation of Precious Metal Businesses.

§ 66‑163.  Legislative finding.

The General Assembly finds and declares that precious metal businesses in North Carolina vitally affect the general economy of the State and the public interest and public welfare, and in the exercise of its police power, it is necessary to regulate such businesses, in order to prevent thefts, disposal of stolen property, and other abuses upon its citizens. (1981, c. 956, s. 1.)



§ 66-164. Definitions.

§ 66‑164.  Definitions.

The following definitions apply in this Article:

(1)        Dealer.  A person who purchases precious metals from the public, other than by an exempted transaction, in the form of jewelry, flatware, silver services, or other forms and holds himself or herself out to the public by signs, advertising, or other methods as engaging in such purchases, including any independent contractor purchasing precious metals under any arrangement in any department store. An exempted transaction is one that is (i) not considered in determining whether a person is a dealer under this Article and (ii) not subject to the requirements of this Article, even if it is entered into by a person otherwise defined and regulated as a dealer. Exempted transactions are:

a.         Purchases directly from manufacturers or wholesalers of precious metals by permanently located retail merchants for their inventories.

b.         Pawns, pledges, or purchases of items made of precious metals, if the transaction is entered into by a licensed pawnbroker and the transaction is regulated under the provisions of Chapter 91A of the General Statutes.

c.         The acquisition of precious metals by a permanently located retail merchant through barter or exchange for other items sold in the ordinary course of the merchant's business, provided that the seller does not receive, as part of the transaction, any sum of money or any gift card or stored‑value card, unless the card is redeemable only at that merchant's business.

(2)        Local law enforcement agency.  The term means the following, as applicable:

a.         The county police force, if the dealer's business is located within a county with a county police force and outside the corporate limits of a municipality.

b.         The municipal police force, if the dealer's business is located within the corporate limits of a municipality having a police force.

c.         The county sheriff's office of the county in which the dealer's business is located, if neither sub‑subdivision a. nor b. of this subdivision applies.

(3)        Precious metal.  Gold, silver, platinum, or palladium, as defined below, but excluding coins, medals, medallions, tokens, numismatic items, art ingots, or art bars.

a.         Gold.  Any item or article containing 10  karats of gold or more which may be in combination or alloy with any other metal.

b.         Silver.  Any item or article containing 925 parts per thousand of silver which may be in combination or alloy with any nonprecious metal or which is marked "sterling".

c.         Platinum.  Any item or article containing 900 parts per thousand or more of platinum which may be in combination or alloy with any other metal.

d.         Palladium.  Any item or article containing 950 parts per thousand or more of palladium which may be in combination or alloy with any other metal.  (1981, c. 956, s. 1; c. 1001, s. 3; 1989 (Reg. Sess., 1990), c. 1024, s. 10(b); 2009‑482, s. 1.)



§ 66-165. Permits.

§ 66‑165.  Permits.

(a)        Dealer Permit.  Except as provided in subsection (c) of this section, it is unlawful for any person to engage as a dealer in the business of purchasing precious metals either as a separate business or in connection with other business operations without first obtaining a permit for the business from the local law enforcement agency. The Department of Crime Control and Public Safety shall approve the forms for both the application and the permit. The application shall be given under oath and shall be notarized. A 30‑day waiting period from the date of filing of the application is required prior to initial issuance of a permit. A separate permit shall be issued for each location, place, or premises within the jurisdiction of the local law enforcement agency which is used for conducting a precious metals business, and each permit shall designate the location, place or premises to which it applies. No business shall be conducted in a place other than that designated in the permit, or in a mobile home, trailer, camper, or other vehicle, or structure not permanently affixed to the ground or in any room customarily used for lodging in any hotel, motel, tourist court, or tourist home. The permit shall be posted in a prominent place on the designated premises. Permits shall be valid for a period of 12 months from the date issued and may be renewed without a waiting period upon filing of an application and payment of the annual fee. The annual fee for a permit within each jurisdiction is one hundred eighty dollars ($180.00) to provide for the administrative costs of the local law enforcement agency, including the purchase of required forms and the cost of conducting the criminal history record check of the applicant. The fee is not refundable even if the permits are denied or later suspended or revoked. A permit issued under this section is in addition to and not in lieu of other business licenses and is not transferable. No person other than the dealer named on the permit and that dealer's employees may engage in the business of purchasing precious metals under the authority of the permit.

Any dealer applying to the local law enforcement agency for a permit shall furnish the local law enforcement agency with the following information:

(1)        The applicant's full name, and any other names used by the applicant during the preceding five years. In the case of a partnership, association, or corporation, the applicant shall list any partnership, association, or corporate names used during the preceding five years.

(2)        Current address, and all addresses used by the applicant during the preceding five years.

(3)        Physical description.

(4)        Age.

(5)        Driver's license number, if any, and state of issuance.

(6)        Recent photograph.

(7)        Record of felony convictions.

(8)        Record of other convictions during the preceding five years.

(9)        A full set of fingerprints of the applicant.

If the applicant for a dealer's permit is a partnership or association, all persons owning a ten percent (10%) or more interest in the partnership or association shall comply with the provisions of this subsection. These permits shall be issued in the name of the partnership or association.

If the applicant for a dealer's permit is a corporation, each officer, director and stockholder owning ten percent (10%) or more of the corporation's stock, of any class, shall comply with the provisions of this subsection. These permits shall be issued in the name of the corporation.

No permit shall be issued to an applicant who has been convicted of a felony involving a crime of moral turpitude, or larceny, or receiving stolen goods or of similar charges in any federal court or a court of this or any other state, unless the applicant has had his or her rights of citizenship restored pursuant to Chapter 13 of the General Statutes for five years or longer immediately preceding the date of application. In the case of a partnership, association, or corporation, no permit shall be issued to any applicant with an officer, partner, or director who has been convicted of a felony involving a crime of moral turpitude, or larceny, or receiving stolen goods or of similar charges in any federal court or a court of this or any other state, unless that person has had his or her rights of citizenship restored pursuant to Chapter 13 of the General Statutes for five years or longer immediately preceding the date of application.

The Department of Justice may provide a criminal history record check to the local law enforcement agency for a person who has applied for a permit through the agency. The agency shall provide to the Department of Justice, along with the request, the fingerprints of the applicant, any additional information required by the Department of Justice, and a form signed by the applicant consenting to the check of the criminal record and to the use of the fingerprints and other identifying information required by the State or national repositories. The applicant's fingerprints shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of the fingerprints to the Federal Bureau of Investigation for a national criminal history record check. The agency shall keep all information pursuant to this subsection privileged, in accordance with applicable State law and federal guidelines, and the information shall be confidential and shall not be a public record under Chapter 132 of the General Statutes.

The Department of Justice may charge each applicant a fee for conducting the checks of criminal history records authorized by this subsection.

(b)        Employee Requirements.  Every employee engaged in the precious metals purchasing business shall, within two business days of being so engaged, register his or her name and address with the local law enforcement agency and have his or her photograph taken by the agency. The employee also shall consent to a criminal history record check, which shall be performed by the local law enforcement agency. A person who refuses to consent to a criminal history record check shall not be employed by a dealer required to be licensed under this section. A person who has been convicted of a felony involving a crime of moral turpitude, larceny, receiving stolen goods, or of similar charges shall not be employed by a dealer required to be licensed under this section, unless the person has had his or her rights of citizenship restored pursuant to Chapter 13 of the General Statutes for five years or longer immediately preceding the date of registration. The agency shall issue to the employee a certificate of compliance with this section upon the applicant's payment of the sum of ten dollars ($10.00) to the agency. The certificate shall be renewed annually for a three‑dollar ($3.00) fee and shall be posted in the work area of the registered employee. An employee is not subject to the requirements of this subsection if the employee is engaged in the precious metals purchasing business only incidentally to his or her main job responsibilities, and each precious metals transaction with which the employee is involved is overseen by a licensed dealer or registered employee. All records of transactions must be signed by the licensed dealer or registered employee at the time of the transaction, as required under G.S. 66‑169(a).

The Department of Justice may provide a criminal history record check to the local law enforcement agency for an employee engaged in the precious metals business. The agency shall provide to the Department of Justice, along with the request, the fingerprints of the employee, any additional information required by the Department of Justice, and a form signed by the employee consenting to the check of the criminal record and to the use of the fingerprints and other identifying information required by the State or national repositories. The employee's fingerprints shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of the fingerprints to the Federal Bureau of Investigation for a national criminal history record check. The agency shall keep all information pursuant to this subsection privileged, in accordance with applicable State law and federal guidelines, and the information shall be confidential and shall not be a public record under Chapter 132 of the General Statutes.

The Department of Justice may charge each employee a fee for conducting the checks of criminal history records authorized by this subsection.

(c)        Special Occasion Permit.  A special occasion permit authorizes the permittee to purchase precious metals as a dealer participating in any trade shows, antique shows, and crafts shows conducted within the State. A special occasion permit shall be issued by any local law enforcement agency; provided, however, that a permittee under subsection (a) of this section shall apply for a special occasion permit with the local law enforcement agency that issued the dealer's permit. The Department of Crime Control and Public Safety shall approve the forms for both the application and the permit. The application shall be given under oath and notarized. A 30‑day waiting period from the date of filing of the application is required prior to initial issuance of a permit.

Any dealer applying to a local law enforcement agency for a special occasion permit shall furnish the local law enforcement agency with the information required in an application for a dealer's permit as set forth in subsection (a) of this section. In addition, the applicant shall provide a physical address where any item included in a dealer purchase will be held for the period required under G.S. 66‑170. The physical address shall be the location where the purchase was made, unless another physical address within the law enforcement jurisdiction where the purchase was made is approved by the law enforcement agency that issues the permit. The items shall be available at all reasonable times for inspection on the premises by law enforcement agencies.

If the applicant for a special occasion permit is a partnership or association, all persons owning a ten percent (10%) or more interest in the partnership or association shall comply with the provisions of this subsection. Any such permits shall be issued in the name of the partnership or association.

If the applicant for a special occasion permit is a corporation, each officer, director and stockholder owning ten percent (10%) or more of the corporation's stock, of any class, shall comply with the provisions of this subsection. Any such permits shall be issued in the name of the corporation.

No permit shall be issued to an applicant who has been convicted of a felony involving a crime of moral turpitude, or larceny, or receiving stolen goods or of similar charges in any federal court or a court of this or any other state, unless the applicant has had his or her rights of citizenship restored pursuant to Chapter 13 of the General Statutes for five years or longer immediately preceding the date of application. In the case of a partnership, association, or corporation, no permit shall be issued to any applicant with an officer, partner, or director who has been convicted of a felony involving a crime of moral turpitude, or larceny, or receiving stolen goods or of similar charges in any federal court or a court of this or any other state, unless that person has had his or her rights of citizenship restored pursuant to Chapter 13 of the General Statutes for five years or longer immediately preceding the date of application.

The Department of Justice may provide a criminal history record check to the local law enforcement agency for a person who has applied for a permit through the agency. The agency shall provide to the Department of Justice, along with the request, the fingerprints of the applicant, any additional information required by the Department of Justice, and a form signed by the applicant consenting to the check of the criminal record and to the use of the fingerprints and other identifying information required by the State or national repositories. The applicant's fingerprints shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of the fingerprints to the Federal Bureau of Investigation for a national criminal history record check. The agency shall keep all information pursuant to this subsection privileged, in accordance with applicable State law and federal guidelines, and the information shall be confidential and shall not be a public record under Chapter 132 of the General Statutes.

The Department of Justice may charge each applicant a fee for conducting the checks of criminal history records authorized by this subsection.

The filing fee for a special occasion permit application is one hundred eighty dollars ($180.00) to provide for the administrative cost of the local law enforcement agency including purchase of required forms and the cost of conducting the criminal history record check of the applicant. The fee is not refundable even if the permit is denied or is later suspended or revoked. A special occasion permit is in addition to and not in lieu of other business licenses and is not transferable. No person other than the dealer named on the permit and that dealer's employees may engage in the business of purchasing precious metals under the authority of the permit.

A special occasion permit is valid for 12 months from the date issued, unless earlier surrendered, suspended, or revoked. Application for renewal of a permit for an additional 12 months shall be on a form approved by the Department of Crime Control and Public Safety and shall be accompanied by a nonrefundable renewal fee of one hundred eighty dollars ($180.00).

Each special occasion permit shall be posted in a prominent place on the premises of any show at which the permittee purchases precious metals.  (1981, c. 956, s. 1; 2002‑147, s. 2; 2009‑482, s. 2.)



§ 66-166: Repealed by Session Laws 2009-482, § 3, effective October 1, 2009.

§ 66‑166:  Repealed by Session Laws 2009‑482, § 3, effective October 1, 2009.



§ 66-167. Perjury; punishment.

§ 66‑167.  Perjury; punishment.

Any person who shall willfully commit perjury in any application for a permit or exemption filed pursuant to this Article shall be guilty of a Class 2 misdemeanor. (1981, c. 956, s. 1; 1993, c. 539, s. 525; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 66-168. Bond or trust account required.

§ 66‑168.  Bond or trust account required.

Before any permit shall be issued to a dealer pursuant to G.S. 66‑165, the dealer shall execute a satisfactory cash or surety bond or establish a trust account with a licensed and insured bank or savings institution located in the State of North Carolina in the sum of ten thousand dollars ($10,000). The bond or trust account shall be in favor of the State of North Carolina. A surety bond is to be executed by the dealer and by two responsible sureties or a surety company licensed to do business in the State of North Carolina and shall be on a form approved by the Department of Crime Control and Public Safety. Any bond shall be kept in full force and effect and shall be delivered to the law‑enforcement agency which first issued a current permit to the dealer. A bond or trust account shall be for the faithful performance of the requirements and obligations of the dealer's business in conformity with this Article. Any law‑enforcement agency shall have full power and authority to revoke the permit and sue for forfeiture of the bond or trust account upon a breach thereof. Any person who shall have suffered any loss or damage by any act of the permittee that constitutes a violation of this Article shall have the right to institute an action to recover against such permittee and the surety or trust account. Upon termination of the bond or trust account the permit shall become void. (1981, c. 956, s. 1; c. 1001, s. 4.)



§ 66-169. Records to be kept.

§ 66‑169.  Records to be kept.

(a)        Every dealer to whom a permit has been issued pursuant to G.S. 66‑165 shall maintain consecutively numbered records of each precious metals transaction. Each consecutively numbered record shall be made at the time of the transaction and shall contain a clear and accurate description of the transaction. A valid description shall include each of the following applicable and available items of information: the manufacturer's name, the model, the model number, the serial number, and any engraved numbers or initials found on the items; the date of the transaction; the name, sex, race, residence, telephone number and driver's license number of the person selling the items purchased; and the signature of both the dealer or registered employee and the seller. In the event the seller cannot furnish valid, unexpired photographic identification in the form of a drivers license, State‑issued identification card, passport, or military identification card, the dealer shall require two forms of positive identification.

(b)        The consecutively numbered records required by this section shall be kept either (i) in a paginated, bound book or set of books with pages numbered in sequence or (ii) in an electronic database that prevents record deletion, tracks all modifications to records, and provides for electronic signatures.

(c)        The records shall be open at all reasonable times to inspection on the premises by law enforcement agencies, and an individual record shall be retained for at least two years after a transaction. If a dealer maintains a record book rather than an electronic database, the book shall be retained until at least two years following the last  recorded transaction.

(d)        A copy of each consecutively numbered record entry shall be filed within 48 hours of the transaction in the office of the local law enforcement agency. Records shall be filed in the manner authorized by the local law enforcement agency, which may include reporting electronically by transmission over a computer network, by facsimile machine, or by hand delivering hard copies to the local law enforcement agency. In any case where a technological failure prevents a dealer from reporting electronically or by facsimile, the dealer shall have the option of hand delivering a hard copy of the record to the local law enforcement agency. Regardless of the manner in which the local law enforcement agency allows reporting, a dealer shall provide a hard copy of records upon the request of a law enforcement agency.

(e)        The files of local law enforcement agencies that contain copies of records shall not be subject to inspection and examination as authorized by G.S. 132‑6. Any public official or employee who shall knowingly and willfully permit any person to have access to or custody or possession of any portion of such files, unless the person is one specifically authorized by the local law enforcement agency to have access for purposes of law enforcement investigation or civil or criminal proceedings, shall be guilty of a Class 3 misdemeanor and upon conviction shall only be fined up to five hundred dollars ($500.00) in the discretion of the court.  (1981, c. 956, s. 1; 1993, c. 539, s. 526; 1994, Ex. Sess., c. 24, s. 14(c); 2009‑482, s. 4.)



§ 66-170. Items not to be modified.

§ 66‑170.  Items not to be modified.

No item included in a dealer purchase shall be sold, traded or otherwise disposed of, melted, cut or otherwise changed in form nor shall any item be removed from the licensed premises, or other location specified on the application for a special occasion permit, for a period of seven days from the date the transaction was reported in accordance with G.S. 66‑169.  (1981, c. 956, s. 1; 2009‑482, s. 5.)



§ 66-171. Purchasing from juvenile.

§ 66‑171.  Purchasing from juvenile.

No dealer or employee or agent thereof shall purchase from any juvenile under 18 years of age any article made, in whole or in part, of precious metal. (1981, c. 956, s. 1.)



§ 66-172. Penalties.

§ 66‑172.  Penalties.

Any dealer who violates the provisions of this Article shall be deemed guilty of a Class 2 misdemeanor.  In addition any dealer so convicted shall be ineligible for a dealer's permit for a period of three years from the date of conviction. Each and every violation shall constitute a separate and distinct offense. (1981, c. 956, s. 1; 1993, c. 539, s. 527; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 66-173. Portable smelters prohibited.

§ 66‑173.  Portable smelters prohibited.

It shall be unlawful for any person to possess or operate a smelter in any mobile home, trailer, camper, or other vehicle or structure not permanently affixed to the ground, for the purpose of refining precious metals.  Violation of the provisions of this section shall constitute a Class 2 misdemeanor. (1981, c. 956, s. 1; 1993, c. 539, s. 528; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 66-174 through 66-179. Reserved for future codification purposes.

§§ 66‑174 through 66‑179.  Reserved for future codification purposes.



§ 66-180. Definitions.

Article 26.

Farm Machinery Agreements.

§ 66‑180.  Definitions.

As used in this Article, unless the context requires otherwise:

(1)        "Agreement" means a written or oral contract or agreement between a dealer and a wholesaler, manufacturer, or distributor by which the dealer is granted one or more of the following rights:

a.         To sell or distribute goods or services.

b.         To use a trade name, trademark, service mark, logo type, or advertising or other commercial symbol.

(2)        "Current model" means a model listed in the wholesaler's, manufacturer's, or distributor's current sales manual or any supplements.

(3)        "Current net price" means the price listed in the supplier's price list or catalog in effect at the time the agreement is terminated, less any applicable discounts allowed.

(4)        "Dealer" means a person engaged in the business of selling at retail farm, construction, utility or industrial, equipment, implements, machinery, attachments, outdoor power equipment, or repair parts.

(5)        "Family member" means a spouse, brother, sister, parent, grandparent, child, grandchild, mother‑in‑law, father‑in‑law, daughter‑in‑law, son‑in‑law, stepparent, or stepchild, or a lineal descendant of the dealer or principal owner of the dealership.

(6)        "Good cause" means failure by a dealer to comply with requirements imposed upon the dealer by the agreement if the requirements are not different from those imposed on other dealers similarly situated in this State. In addition, good cause exists in any of the following circumstances:

a.         A petition under bankruptcy or receivership law has been filed against the dealer.

b.         The dealer has made an intentional misrepresentation with the intent to defraud supplier.

c.         Default by the dealer under a chattel mortgage or other security agreement between the dealer and the supplier or a revocation or discontinuance of a guarantee of a present or future obligation of the retailer to the supplier.

d.         Closeout or sale of a substantial part of the dealer's business related to the handling of goods; the commencement or dissolution or liquidation of the dealer if the dealer is a partnership or corporation; or a change, without the prior written approval of the supplier, which shall not be unreasonably withheld, in the location of the dealer's principal place of business or additional locations set forth in the agreement.

e.         Withdrawal of an individual proprietor, partner, major shareholder, or manager of the dealership, or a substantial reduction in interest of a partner or major shareholder, without the prior written consent of the supplier.

f.          Revocation or discontinuance of any guarantee of the dealer's present or future obligations to the supplier.

g.         The dealer has failed to operate in the normal course of business for seven consecutive business days or has otherwise abandoned the business.

h.         The dealer has pleaded guilty to or has been convicted of a felony affecting the relationship between the dealer and the supplier.

i.          The dealer transfers an interest in the dealership, or a person with a substantial interest in the ownership or control of the dealership, including an individual proprietor, partner, or major shareholder, withdraws from the dealership or dies, or a substantial reduction occurs in the interest of a partner or major shareholder in the dealership.

(7)        "Inventory" means farm implements and machinery, construction, utility and industrial equipment, consumer products, outdoor power equipment, attachments, or repair parts.

(8)        "Net cost" means the price the dealer paid the supplier for the inventory, less all applicable discounts allowed, plus the amount the dealer paid for freight costs from the supplier's location to the dealer's location, plus reasonable cost of assembly or disassembly performed by the dealer.

(9)        "Supplier" means a wholesaler, manufacturer, distributor, or any purchaser of assets or stock of any surviving corporation resulting from a merger or liquidation, any receiver or assignee, or any trustee of the original manufacturer, wholesaler, or distributor who enters into an agreement with a dealer.

(10)      "Superseded part" means any part that will provide the same function as a currently available part as of the date of cancellation.

(11)      "Termination" of an agreement means the termination, cancellation, nonrenewal, or noncontinuance of the agreement. (1985, c. 441, s. 1; 2001‑343, s. 1.)



§ 66-181. Usage of trade.

§ 66‑181.  Usage of trade.

The terms "utility" and "industrial," when used to refer to equipment, implements, machinery, attachments, or repair parts, shall have the meaning commonly used and understood among dealers and suppliers of farm equipment as a usage of trade in accordance with G.S. 25‑1‑303(c). (1985, c. 441, s. 1; 2006‑112, s. 22.)



§ 66-182. Notice of termination of agreements.

§ 66‑182.  Notice of termination of agreements.

(a)        Notwithstanding any agreement to the contrary, a supplier who terminates or otherwise fails to renew or substantially changes the competitive circumstances of an agreement with a dealer without good cause shall notify the dealer of the termination not less than 90 days prior to the effective date of the termination and shall provide a 60‑day right‑to‑cure the deficiency. If the deficiency is cured within the allotted time, the notice is void. In the case where cancellation is enacted due to market penetration, a reasonable period of time shall have existed where the supplier has worked with the dealer to gain the desired market share. If there is any reason constituting good cause for action, the notice shall state that reason.

(a1)      Notwithstanding any agreement to the contrary, a supplier who terminates or otherwise fails to renew or substantially changes the competitive circumstances of an agreement with a dealer for good cause is not required to notify the dealer of the termination or to provide a right‑to‑cure the deficiency.

(b)        Notwithstanding any agreement to the contrary, a dealer who terminates an agreement with a supplier shall notify the supplier of the termination not less than 90 days prior to the effective date of the termination.

(b1)      Repealed by Session Laws 2003‑195, s. 1, effective October 1, 2003.

(c)        Notification under this section shall be in writing and shall be by certified mail or personally delivered to the recipient. It shall contain all of the following:

(1)        A statement of intention to terminate the dealership.

(2)        A statement of the reasons for the termination.

(3)        The date on which the termination takes effect. (1985, c. 441, s. 1; 2001‑343, s. 1; 2003‑195, s. 1.)



§ 66-183. Supplier's duty to repurchase.

§ 66‑183.  Supplier's duty to repurchase.

(a)        Whenever a dealer enters into an agreement evidenced by a written or oral contract in which the dealer agrees to maintain an inventory, and the agreement is terminated by either party, the supplier shall repurchase the dealer's inventory as provided in this Article unless the dealer chooses to keep the inventory. If the dealer has any outstanding debts to the supplier, then the repurchase amount may be set off or credited to the retailer's account.

(b)        Whenever a dealer enters into an agreement in which the dealer agrees to maintain an inventory, and the dealer or the majority stockholder of the dealer, if the dealer is a corporation, dies or becomes incompetent, the supplier shall, at the option of the heir, personal representative, or guardian of the dealer, or the person who succeeds to the stock of the majority stockholder, repurchase the inventory as if the agreement had been terminated. The heir, personal representative, guardian, or succeeding stockholder has one year from the date of the death of the dealer or majority stockholder to exercise the option under this Article. (1985, c. 441, s. 1; 2001‑343, s. 1.)



§ 66-184. Repurchase terms.

§ 66‑184.  Repurchase terms.

(a)        The supplier shall repurchase from the dealer within 90 days after termination of the agreement all inventory previously purchased from the supplier that remains unsold on the date of termination of the agreement.

(b)        The supplier shall pay the dealer:

(1)        One hundred percent (100%) of the current net price of all new, unused, unsold, undamaged, and complete farm, construction, utility, and industrial equipment, implements, machinery, outdoor power equipment, and attachments.

(2)        Ninety percent (90%) of the current net price of all new, unused, and undamaged repair and superseded parts.

(3)        Seventy‑five percent (75%) of the net cost of all specialized repair tools purchased in the previous three years and fifty percent (50%) of the net cost of all specialized repair tools purchased in the previous four through six years pursuant to the requirements of the supplier and held by the dealer on the date of termination. Such specialized repair tools shall be unique to the supplier's product line and shall be in complete and resalable condition. Farm implements, machinery, utility and industrial equipment, and outdoor power equipment used in demonstrations, including equipment leased primarily for demonstration or lease, shall also be subject to repurchase under this section at its agreed depreciated value, provided the equipment is in new condition and has not been damaged.

(4)        At its amortized value, the price of any specific data processing hardware and software and telecommunications equipment that the supplier required the dealer to purchase within the past five years.

(c)        Repealed by Session Laws 2001‑343, s. 1.

(d)        The supplier shall pay the cost of shipping the inventory from the dealer's location and shall pay the dealer ten percent (10%) of the current net price of all new, unused, undamaged repair parts returned, to cover the cost of handling, packing, and loading. The supplier may perform the handling, packing, and loading instead of paying the ten percent (10%) for the services. The dealer and the supplier may each furnish a representative to inspect all parts and certify their acceptability when packed for shipment.

(e)        The supplier shall pay the full repurchase amount to the dealer not later than 30 days after receipt of the inventory. If the dealer has any outstanding debts to the supplier, then the repurchase amount may be credited to the dealer's account.

(f)         Upon payment of the repurchase amount to the dealer, the title and right of possession to the repurchased inventory shall transfer to the supplier. Annually, at the end of each calendar year, or after termination or cancellation of the agreement, the dealer's reserve account for recourse, retail sale, or lease contracts shall not be debited by a supplier or lender for any deficiency unless the dealer or the heirs of the dealer have been given at least seven business days' notice by certified or registered United States mail, return receipt requested, of any proposed sale of the equipment financed and an opportunity to purchase the equipment. The former dealer or the heirs of the dealer shall be given quarterly status reports on any remaining outstanding recourse contracts. As the recourse contracts are reduced, any reserve account funds shall be returned to the dealer or the heirs of the dealer in direct proportion to the liabilities outstanding.

(g)        In the event of the death of the dealer or the majority stockholder of a corporation operating as a dealer, the supplier shall, at the option of the heir, repurchase the inventory from the heir of the dealer or majority stockholder as if the supplier had terminated the agreement. The heir shall have one year from the date of the death of the dealer or majority stockholder to exercise the heir's options under this section. Nothing in this section shall require the repurchase of any inventory if the heir and the supplier enter into a new agreement to operate the retail dealership.

(h)        A supplier shall have 90 days in which to consider and make a determination upon a request by a family member to enter into a new agreement to operate the dealership. In the event the supplier determines that the requesting family member is not acceptable, the supplier shall provide the family member with a written notice of its determination with the stated reasons for nonacceptance. This section does not entitle an heir, personal representative, or family member to operate a dealership without the specific written consent of the supplier.

(i)         Notwithstanding the provisions of this section, in the event that a supplier and a dealer have executed an agreement concerning succession rights prior to the dealer's death, and if the agreement has not been revoked, that agreement shall be enforced even if it designates someone other than the surviving spouse or heir of the decedent as the successor. (1985, c. 441, s. 1; 2001‑343, s. 1.)



§ 66-185. Exceptions to repurchase requirement.

§ 66‑185.  Exceptions to repurchase requirement.

This Article does not require the repurchase from a dealer of:

(1)        A repair part with a limited storage life or otherwise subject to deterioration, such as gaskets or batteries, except for industrial "press on" or industrial pneumatic tires.

(2)        A single repair part that is priced as a set of two or more items.

(3)        A repair part that, because of its condition, is not resalable as a new part without repackaging or reconditioning.

(3a)      Any repair part that is not in new, unused, undamaged condition.

(4)        An item of inventory for which the dealer does not have title free of all claims, liens, and encumbrances other than those of the supplier.

(5)        Any inventory that the dealer chooses to keep.

(6)        Any inventory that was ordered by the dealer after either party's receipt of notice of termination of the agreement.

(6a)      Any farm implements and machinery, construction, utility and industrial equipment, outdoor power equipment, and attachments that are not current models or that are not in new, unused, undamaged, complete condition, provided that the equipment used in demonstrations or leased, as provided in G.S. 66‑184, shall be considered new and unused.

(6b)      Any farm implements and machinery, construction, utility and industrial equipment, outdoor power equipment, and attachments that were purchased more than 36 months prior to notice of termination of the agreement.

(7)        Any inventory that was acquired by the dealer from a source other than the supplier. (1985, c. 441, s. 1; 2001‑343, s. 1.)



§ 66-186. Uniform commercial practice.

§ 66‑186.  Uniform commercial practice.

(a)        This Article does not affect a security interest of the supplier in the inventory of the dealer.

(b)        Repealed by Session Laws 2004‑190, s. 4, effective January 1, 2005.

(c)        The dealer and supplier shall furnish representatives to inspect all parts and certify their acceptability when packed for shipment. Failure of the supplier to provide a representative within 60 days shall result in automatic acceptance by the supplier of all returned items. (1985, c. 441, s. 1; 2001‑343, s. 1; 2004‑190, s. 4.)



§ 66-187. Warranty obligations.

§ 66‑187.  Warranty obligations.

(a)        Whenever a supplier and a dealer enter into an agreement, the supplier shall pay any warranty claim made by the dealer for warranty parts or service within 30 days after its approval. The supplier shall approve or disapprove a warranty claim within 30 days after its receipt. If a claim is disapproved, the manufacturer, wholesaler, or distributor shall notify the dealer within 30 days stating the specific grounds upon which the disapproval is based. If a claim is not specifically disapproved in writing within 30 days after its receipt it is approved and payment must follow within 30 days.

(b)        Whenever a supplier and a dealer enter into an agreement, the supplier shall indemnify and hold harmless the dealer against any judgment for damages or any settlement agreed to by the supplier, including court costs and a reasonable attorney's fee, arising out of a complaint, claim, or lawsuit including negligence, strict liability, misrepresentation, breach of warranty, or rescission of the sale, to the extent the judgment or settlement relates to the manufacture, assembly, or design of inventory, or other conduct of the supplier beyond the dealer's control.

(c)        If, after termination of an agreement, the dealer submits a claim to the manufacturer, wholesaler, or distributor for warranty work performed prior to the effective date of the termination, the manufacturer, wholesaler, or distributor shall accept or reject the claim within 30 days of receipt.

(d)        If a claim is not paid within the time allowed under this section, interest shall accrue at the maximum lawful interest rate.

(e)        Warranty work performed by the dealer shall be compensated in accordance with the reasonable and customary amount of time required to complete the work, expressed in hours and fractions thereof. The cost of the work shall be computed by multiplying the time required to complete the work by the dealer's established customer hourly retail labor rate. The dealer shall inform the manufacturer, wholesaler, or distributor for whom the dealer is performing warranty work of the dealer's established customer hourly retail labor rate before the dealer performs any work.

(f)         Expenses expressly excluded under the warranty of the manufacturer, wholesaler, or distributor to the customer shall neither be included nor required to be paid for warranty work performed, even if the dealer requests compensation for the work performed.

(g)        The dealer shall be paid for all parts used by the dealer in performing warranty work. Payment shall be in an amount equal to the dealer's net price for the parts, plus a minimum of fifteen percent (15%).

(h)        The manufacturer, wholesaler, or distributor has a right to adjust compensation for errors discovered during an audit and, if necessary, to adjust claims paid in error.

(i)         The dealer shall have the right to accept the reimbursement terms and conditions of the manufacturer, wholesaler, or distributor in lieu of the terms and conditions of this section. (1985, c. 441, s. 1; 2001‑343, s. 1.)



§ 66-187.1. Prohibited acts.

§ 66‑187.1.  Prohibited acts.

No supplier shall do any of the following:

(1)        Coerce any dealer to accept delivery of equipment, parts, or accessories which the dealer has not ordered voluntarily, except as required by any applicable law, or unless the parts or accessories are safety parts or accessories required by the supplier.

(2)        Condition the sale of additional equipment to a dealer upon a requirement that the dealer also purchase other goods or services, except that a supplier may require the dealer to purchase those parts reasonably necessary to maintain the quality of operation in the field of the equipment used in the trade area.

(3)        Coerce a dealer into refusing to purchase equipment manufactured by another supplier.

(4)        Terminate, cancel, or fail to renew or substantially change the competitive circumstances of the retail agreement based on the results of any circumstance beyond the dealer's control, including a natural disaster such as a sustained drought, high unemployment in the dealership market area, or a labor dispute. (2001‑343, s. 1.)



§ 66-188. Failure to repurchase; civil remedy.

§ 66‑188.  Failure to repurchase; civil remedy.

(a)        If a supplier fails or refuses to repurchase any inventory covered under the provisions of this Article within the time periods established in G.S. 66‑184, the supplier is civilly liable for one hundred percent (100%) of the current net price of the inventory, any freight charges paid by the dealer, the dealer's reasonable attorney's fee and court costs, and interest on the current net price of the inventory computed at the legal rate of interest from the 91st day after termination of the agreement.

(b)        Notwithstanding any agreement to the contrary, and in addition to any other legal remedies available, any person who suffers monetary loss due to a violation of this Article or because he refuses to accede to a proposal for an arrangement that, if consummated, is in violation of this Article, may bring a civil action to enjoin further violations and to recover damages sustained by him together with the costs of the suit, including a reasonable attorney's fee.

(b1)      The provisions of G.S. 66‑182 through G.S. 66‑187.1 shall not be waivable in any contract or agreement, and any such attempted waiver shall be null and void.

(c)        A civil action commenced under the provisions of this Article shall be brought within four years after the violation complained of is or reasonably should have been discovered, whichever occurs first. (1985, c. 441, s. 1; 2001‑343, s. 1.)



§ 66-189. Reserved for future codification purposes.

§ 66‑189.  Reserved for future codification purposes.



§ 66-190. Definitions.

Article 27.

Sales Representative Commissions.

§ 66‑190.  Definitions.

The following definitions apply in this Article:

(1)        "Commission" means compensation accruing to a sales representative for payment by a principal, the rate of which is expressed as a percentage of the amount of orders, sales, or profits or as a specified amount per order or per sale.

(2)        "Person" means an individual, corporation, limited liability company, partnership, unincorporated association, estate, trust, or other entity.

(3)        "Principal" means a person who:

a.         Manufactures, produces, imports, or distributes a product or service;

b.         Contracts with a sales representative to solicit orders for the product or service; and

c.         Compensates the sales representative, in whole or in part, by commission.

(4)        "Sales representative" means a person who:

a.         Contracts with a principal to solicit orders for products or services;

b.         Is compensated, in whole or in part, by commission;

c.         Is not a seller who complies with:

1.         G.S. 25A‑39 and G.S. 25A‑40; or

2.         Part 429 of 16 Code of Federal Regulations (January 1, 2003);

d.         Repealed by Session Laws 2003‑331, s. 1, effective October 1, 2003.

e.         Is not an employee of the principal;

f.          Does not sell or take orders for the sale of advertising services; and

g.         Is not a person requiring a real estate broker's or sales agent's license under Chapter 93A of the General Statutes.

(5)        "Terminate" and "termination" mean the end of the business relationship between the sales representative and the principal, whether by agreement, by expiration of time, or by exercise of a right of termination of either party. (1989, c. 506, s. 1; 2003‑331, s. 1.)



§ 66-190.1. Written contracts.

§ 66‑190.1.  Written contracts.

The agreement or contract between a sales representative and a principal shall be in writing. The absence of a written agreement or contract shall not bar a cause of action by, or any remedy available to, a party. (2003‑331, s. 1.)



§ 66-191. Payment of commissions; termination.

§ 66‑191.  Payment of commissions; termination.

When a contract between a sales representative and a principal is terminated for any reason other than malfeasance on the part of the sales representative, the principal shall pay the sales representative all commissions due under the contract within 30 days after the effective date of the termination and all commissions that become due after the effective date of termination within 15 days after they become due. If the principal does not make payment as required by this section, the sales representative shall make a written demand upon the principal, sent by certified mail, for the commissions then due. The principal shall respond in writing to the demand within 15 days after the principal receives the written demand. (1989, c. 506, s. 1; 2003‑331, s. 1.)



§ 66-192. Civil liability.

§ 66‑192.  Civil liability.

(a)        A principal who fails to comply with the provisions of G.S. 66‑191 or is shown to have wrongfully revoked an offer of commission under G.S. 66‑192.1 is liable to the sales representative in a civil action for (i) all amounts due the sales representative plus exemplary damages in an amount not to exceed two times the amount of commissions due the sales representative, (ii) attorney's fees actually and reasonably incurred by the sales representative in the action, and (iii) court costs.

(b)        Where the court determines that an action brought by a sales representative against a principal under this Article is frivolous, the sales representative is liable to the principal for court costs and for attorney's fees actually and reasonably incurred by the principal in defending the action.

(c)        A principal who is not a resident of this State who contracts with a sales representative to solicit orders in this State shall be subject to personal jurisdiction as provided in G.S. 1‑75.4.

(d)        Nothing in this Article shall invalidate or restrict any other or additional right or remedy available to a sales representative or preclude a sales representative from seeking to recover in one action on all claims against a principal. (1989, c. 506, s. 1; 2003‑331, s. 1.)



§ 66-192.1. Revocable offers of commission; entitlement.

§ 66‑192.1.  Revocable offers of commission; entitlement.

If a principal makes a revocable offer of a commission to a sales representative, the sales representative is entitled to the commission agreed upon if:

(1)        The principal revokes the offer of commission;

(2)        The sales representative establishes that the revocation was for the purpose of avoiding payment of the commission;

(3)        The revocation occurs after the principal has obtained a written order for the principal's product or service because of the efforts of the sales representative; and

(4)        The principal's product or service that is the subject of the order is provided to and paid for by a customer. (2003‑331, s. 1.)



§ 66-193. Contracts void.

§ 66‑193.  Contracts void.

A provision in any contract between a sales representative and a principal purporting to waive any provision of this Article, whether by expressed waiver or by a contract subject to the laws of another state, is void. (1989, c. 506, s. 1; 2003‑331, s. 1.)



§§ 66-194 through 66-199. Reserved for future codification purposes.

§§ 66‑194 through 66‑199.  Reserved for future codification purposes.



§ 66-200. Scope.

Article 28.

Rental Car Advertising and Sales Practices.

§ 66‑200.  Scope.

This Article applies to all persons renting vehicles from locations within this State. (1989, c. 631, s. 2, c. 770, s. 62.)



§ 66-201. Definitions.

§ 66‑201.  Definitions.

As used in this Article:

(1)        "Collision damage waiver" means any contract or contractual provision, whether separate from or a part of a rental agreement, whereby the rental car company agrees for a charge to waive any and all claims against the renter for any damages to the rented vehicle during the term of the rental agreement.

(2)        "Damage" means any damage or loss to the rented vehicle, including loss of use and any costs and expenses incident to the damage or loss.

(3)        "Person" includes an individual, aggregation of individuals, corporation, company, association, or partnership.

(4)        "Rental agreement" means any written agreement setting forth the terms and the conditions governing the use of a vehicle provided by the rental car company.

(5)        "Rental car company" means any person in the business of providing vehicles to the public.

(6)        "Renter" means any person obtaining the use of a vehicle from a rental car company under the terms of a rental agreement.

(7)        "Vehicle" means a motor vehicle of the private passenger type including passenger vans and minivans that are primarily intended for transport of persons.

(8)        "Vehicle license and registration fees" means charges that may be imposed upon any rental transaction originating in this State to recoup the costs incurred by a rental car company to license, title, inspect, and register rental vehicles. Rental car companies shall make a good faith effort to ensure that any vehicle license and registration fees collected do not exceed the actual costs incurred by the rental car company to license, title, inspect, and register rental vehicles. Any amounts collected by the rental car company in excess of the actual amount of its costs incurred shall be retained by the rental car company and applied to the costs incurred in the next calendar year for licensing, titling, inspecting, and registering rental vehicles. In that event, the good faith estimate of any vehicle license and registration fees to be charged by the company in the next calendar year shall be reduced to take into account the excess amount collected from the prior year. (1989, c. 631, s. 2; c. 770, s. 62; 2007‑235, s. 1.)



§ 66-202. Rental car advertising.

§ 66‑202.  Rental car advertising.

(a)        Except as set forth in subsections (d) and (e) of this section and G.S. 66‑204(a), a rental car company shall only advertise and charge a rental rate that includes the entire amount, except taxes and a mileage charge, if any, that a renter must pay to hire or lease a vehicle for the period of time to which the rental rate applies.

(b)        If a rental car company states a rental rate in a print advertisement or in an in‑person or computer‑transmitted quotation contained in the rental car company's proprietary computer reservation system, the rental car company shall clearly disclose or cause to be disclosed in that advertisement or quotation the terms of any mileage conditions relating to the advertised or quoted rental rate, including, but not limited to: To the extent applicable, the amount of mileage and fuel charges; the number of miles for which no charge will be imposed; and a description of the geographic driving limitations, if any, within the United States and Canada.

(c)        A rental car company shall also include in all price advertising the daily rate it charges for collision damage waivers; shall state in such advertising that collision damage waivers are not required; and shall state that prospective renters should examine or inquire about their automobile insurance policies to see whether such policies will cover damage to rental vehicles.

(d)        For a rental rate stated in an advertisement, quotation, or reservation for an airport location, a rental car company shall clearly and conspicuously disclose the existence and actual amount of the airport charges or fees, if any. For a rental rate stated in an advertisement, quotation, or reservation involving more than one airport location, a rental car company shall clearly and conspicuously disclose the existence and range of airport charges or fees, if any, or the maximum airport charge or fee. A rental car company, in its discretion, may elect to separate vehicle license and registration fees from its rental rate. For a rental rate stated in an advertisement, quotation, or reservation with a separate vehicle license and registration fee, a rental company shall clearly and conspicuously disclose the existence and range of vehicle license and registration fees or the maximum vehicle license and registration fee. For purposes of this section, advertisements shall include radio, television, other electronic media, and print. For purposes of this section, quotations and reservations shall include in‑person or proprietary computer‑transmitted reservation systems.

(e)        A rental car company shall clearly and conspicuously display the total estimated price, and the amount of the airport charges or fees, if any, and vehicle license and registration fees, if any, in any proprietary computer‑assisted reservation system, shown or referenced on the same page on the computer screen viewed by the renter as the displayed rental rate and in a print size not smaller than the print size of the rental rate. When providing a renter a quotation of a rental rate in person or over a voice system, a rental car company shall inform the renter of the total estimated price, inclusive of all taxes, fees, and charges, or shall disclose the amount of airport charges or fees, if any, and vehicle license and registration fees, if any. A rental car company shall separately identify the amount and existence of airport charges or fees and vehicle license and registration fees on the rental agreement. (1989, c. 631, s. 2; c. 770, s. 62; 2001‑432, s. 1; 2007‑235, s. 2.)



§ 66-203. Prohibited charges.

§ 66‑203.  Prohibited charges.

(a)        No rental car company may charge, in addition to the rental rate, taxes, airport charges and fees, if any, vehicle license and registration fees, if any, and mileage charge, if any, any fee that must be paid by the renter as a condition of hiring or leasing a vehicle, such as, but not limited to, required fuel charges or any fee for transporting the renter to the location where the rented vehicle will be delivered to that person.

(b)        If a rental car company delivers a vehicle to a person at a location other than the location where the rental car company normally carries on its business, the rental car company shall not charge that person any amount for the rental for the period before the delivery of the vehicle. If a rental car company picks up a rented vehicle from a person at a location other than the location where the rental car company normally carries on its business the rental car company shall not charge to the renter any amount for the rental for the period after the rented vehicle is available for pickup in accordance with the notification given to the rental car company to pick up the rented vehicle. (1989, c. 631, s. 2; c. 770, s. 62; 2001‑432, s. 2; 2007‑235, s. 3.)



§ 66-204. Permitted charges.

§ 66‑204.  Permitted charges.

(a)        In addition to the rental rate, taxes, airport charges and fees, if any, vehicle license and registration fees, if any, and mileage charge, if any, a rental car company may charge a renter for an item or service provided in connection with a particular rental transaction if the renter can avoid incurring that charge by choosing not to obtain or utilize the optional item or service. Items and services for which a rental car company may impose an additional charge include, but are not limited to: Optional insurance and accessories requested by the renter unless otherwise prohibited by law; service charges incident to a person's optional return of the vehicle to a location other than the location where the vehicle was hired or leased; optional collision damage waivers; and charges for refueling the vehicle at the conclusion of the rental transaction in the event the rented vehicle is not returned with as much fuel as was in its fuel tank at the beginning of the rental.

(b)        A rental car company may also impose an additional charge based on reasonable driving experience criteria established by the rental car company. (1989, c. 631, s. 2; c. 770, s. 62; 2001‑432, s. 3; 2007‑235, s. 4.)



§ 66-205. Agent licenses required.

§ 66‑205.  Agent licenses required.

No employee or other representative of a rental car company shall solicit or sell any kind of insurance in connection with a rental agreement unless he is duly licensed under Article 33 of Chapter 58 of the General Statutes. (1989, c. 631, s. 2, c. 770, s. 62.)



§ 66-206. Effects of violations.

§ 66‑206.  Effects of violations.

Any violation of the provisions of this Article constitutes an unfair trade practice under G.S. 75‑1.1. (1989, c. 631, s. 2, c. 770, s. 62.)



§ 66-207. Rental car companies assist in publicizing law.

§ 66‑207.  Rental car companies assist in publicizing law.

(a)        A rental car company shall notify renters of the law requiring motorists to stop for and not pass stopped school buses that are properly marked and designated and that are receiving or discharging passengers. The Division of Motor Vehicles shall design a written notification in English, French, German, Japanese, and Spanish and the notification shall be no more than one side of a page. The Division of Motor Vehicles shall also develop a design for use on placards under subdivisions (b)(2) and (b)(3) of this section. The design may be used or adapted by the rental car company. The placards shall consist of the words "It is unlawful in North Carolina to pass a school bus that is stopped and receiving or discharging passengers.", or a visual symbol indicating passing a stopped school bus is unlawful in North Carolina, or both. The Division of Motor Vehicles shall publish the written notification and the design for placards on the Internet and rental car companies shall obtain both by downloading and printing them from that source.

(b)        The notification required under subsection (a) of this section may be made either:

(1)        By handing each renter who presents an International Driver Permit with a copy of the written notification prepared by the Division of Motor Vehicles under subsection (a) of this section;

(2)        If the rental car company operates airport shuttle buses to transport renters to pick up vehicles, by posting on each bus at least one placard containing a written notification or visual symbol, or both; or

(3)        If the rental car company operates a counter at which renters pick up documentation, by posting on that counter or at a place easily visible from the counter at least one placard containing a written notification or visual symbol, or both.

Each placard that contains a written notification shall provide that information in all the languages listed in subsection (a) of this section.

(c)        There shall be no civil or criminal liability in negligence nor shall an action under G.S. 66‑206 apply for any car rental company that fails to provide the information or post the placard required by this section. (2001‑331, s. 2.)



§ 66-208. Reserved for future codification purposes.

§ 66‑208.  Reserved for future codification purposes.



§ 66-209. Definitions.

Article 29.

Invention Development Services.

§ 66‑209.  Definitions.

As used in this Article, the following terms shall have the meanings given:

(1)        "Contract" or "contract for invention development services" means a contract by which an invention developer undertakes invention development services for a customer for a stated payment or consideration, whether or not the payment or consideration has yet been made.

(2)        "Customer" means any natural person who is solicited by, inquires about, seeks the services of, or enters into a contract with an invention developer for invention development services.

(3)        "Invention development services" means any act done by or for an invention developer for the procurement or attempted procurement by the invention developer of a licensee or buyer of an intellectual property right in an invention.  The term includes the evaluation, perfecting, marketing, brokering, or promoting of an invention, a patent search, and preparation or prosecution of a patent application by a person not registered to practice before the United States Patent and Trademark Office.

(4)        "Invention" means any discovery, process, machine, design, formulation, composition of matter, product, concept, or idea, or any combination of these.

(5)        "Invention developer" is an individual, firm, partnership, or corporation, or an agent, employee, officer, partner, or independent contractor of one of those entities, that offers to perform or performs invention development services for a customer and that is not:

a.         A department or agency of the federal, State, or local government;

b.         A charitable, scientific, educational, religious, or other organization qualified under G.S. 105‑130.9 or described in Section 170(b)(1)(A) of the Internal Revenue Code of 1986, as amended;

c.         A person registered before the United States Patent and Trademark Office acting solely within the scope of that person's professional license;

d.         A person, firm, corporation, association, or other entity that does not charge a fee, including reimbursement for expenditures made or costs incurred by the entity, for invention development services other than payment made from a portion of the income received by a customer by virtue of the acts performed by the entity; or

e.         An attorney licensed to practice law in North Carolina acting solely within the scope of that person's professional license.

(6)        "Business day" means any day other than a Saturday, Sunday, or legal holiday. (1989, c. 746, s. 1; c. 770, s. 62.1(1), (2); 1991, c. 235, s. 1.)



§ 66-210. Disclosures made prior to contract.

§ 66‑210.  Disclosures made prior to contract.

In either the first written communication from the invention developer to a specific customer, or at the first personal meeting between the invention developer and a customer whichever may first occur, the invention developer shall make a written disclosure to the customer of the information required in this section which includes:

(1)        The median fee charged to all of the invention developer's customers who have signed contracts with the developer in the preceding six months, excluding customers who have signed in the preceding 30 days;

(2)        A single statement setting forth (i) the total number of customers who have contracted with the invention developer, except that the number need not reflect those customers who have contracted within the preceding 30 days, and (ii) the number of customers who have received, by virtue of the invention developer's performance of invention development services, an amount of money in excess of the amount of money paid by those customers to the invention developer pursuant to a contract for invention development services;

(3)        The following statement:  "Unless the invention developer is a lawyer or person registered before the United States Patent and Trademark Office, he is NOT permitted to give you legal advice concerning patent, copyright, trademark law, or the law of unfair competition or to advise you of whether your idea or invention may be patentable or may be protected under the patent, copyright, or trademark laws of the United States, or any other law.  No patent, copyright, or trademark protection will be acquired for you by the invention developer.  Your failure to inquire into the law governing patent, trademark, or copyright matters may jeopardize your rights in your idea or invention, both in the United States and in foreign countries.  Your failure to identify and investigate existing patents, trademarks, or registered copyrights may place you in jeopardy of infringing the copyrights, patent, or trademark rights of other persons if you proceed to make, use, distribute, or sell your idea or invention." (1989, c. 746, s. 1; c. 770, s. 62.1(1), (2); 1991, c. 235, s. 1.)



§ 66-211. Standard provisions for cover notice.

§ 66‑211.  Standard provisions for cover notice.

(a)        A contract for invention development services must have a conspicuous and legible cover sheet attached.  The cover sheet must set forth:

(1)        The name, home address, office address, and local address of the invention developer; and

(2)        The following notice printed in bold‑faced type of not less than 10‑point size:

THIS CONTRACT BETWEEN YOU AND AN INVENTION DEVELOPER IS REGULATED BY ARTICLE 29 OF CHAPTER 66 OF THE GENERAL STATUTES OF THE STATE OF NORTH CAROLINA.  YOU ARE NOT PERMITTED OR REQUIRED TO MAKE ANY PAYMENTS UNDER THIS CONTRACT UNTIL FOUR WORKING DAYS AFTER YOU SIGN THIS CONTRACT AND RECEIVE A COMPLETED COPY OF IT.

YOU CAN TERMINATE THIS CONTRACT AT ANY TIME BEFORE YOU MAKE PAYMENT.  YOU CAN TERMINATE THIS CONTRACT SIMPLY BY NOT SUBMITTING PAYMENT.

IF YOU ASSIGN EVEN A PARTIAL INTEREST IN THE INVENTION TO THE INVENTION DEVELOPER, THE INVENTION DEVELOPER MAY HAVE THE RIGHT TO SELL OR DISPOSE OF THE INVENTION WITHOUT YOUR CONSENT AND MAY NOT HAVE TO SHARE THE PROFITS WITH YOU.

THE TOTAL NUMBER OF CUSTOMERS WHO HAVE CONTRACTED WITH THE INVENTION DEVELOPER SINCE __
_(year)
_____  IS _
(number)
___.  THE TOTAL NUMBER OF CUSTOMERS KNOWN BY THIS INVENTION DEVELOPER TO HAVE RECEIVED BY VIRTUE OF THIS INVENTION DEVELOPER'S PERFORMANCE, AN AMOUNT OF MONEY IN EXCESS OF THE AMOUNT PAID BY THE CUSTOMER TO THIS INVENTION DEVELOPER IS __
(number)
_____.

YOU ARE ENCOURAGED TO CONSULT WITH A QUALIFIED ATTORNEY BEFORE SIGNING THIS CONTRACT.  BY PROCEEDING WITHOUT THE ADVICE OF A QUALIFIED ATTORNEY YOU COULD LOSE ANY RIGHTS YOU MIGHT HAVE IN YOUR IDEA OR INVENTION.

(b)        The invention developer shall complete the cover sheet with the proper information to be provided in the blanks.  In the first blank the invention developer shall enter the year that the invention developer began business, or January 1, 1990, whichever is earlier.  The numbers entered in the last two blanks need not include those who have contracted with the invention developer during the 30 days immediately preceding the date of the contract.  If the number to be inserted in the third blank is zero, it must be so stated.

(c)        The cover notice may not contain anything in addition to the information required by subsection (a) of this section. (1989, c. 746, s. 1; c. 770, s. 62.1(1)‑(3); 1991, c. 235, s. 1.)



§ 66-212. Contracting requirements.

§ 66‑212.  Contracting requirements.

(a)        Each contract for invention development services by which an invention developer undertakes invention development services for a customer is subject to this act.  The contract must be in writing and the invention developer shall give a copy of the contract to the customer at the time the customer signs the contract.

(b)        If it is the invention developer's normal practice to seek more than one contract in connection with an invention, or if the invention developer normally seeks to perform services in connection with an invention in more than one phase with the performance of each phase covered in one or more subsequent contracts, the invention developer shall give to the customer at the time the customer signs the first contract:

(1)        A written statement describing that practice; and

(2)        A written summary of the developer's normal terms, if any, of subsequent contracts, including the approximate amount of the developer's normal fees or other consideration, if any, that may be required from the customer.

(c)        For the purposes of this section, delivery of a promissory note, check, bill of exchange, or negotiable instrument of any kind to the invention developer or to a third party for the benefit of the invention developer irrespective of the date or dates appearing in that instrument is payment.

(d)        Notwithstanding any contractual provisions of [to] the contrary, payment for invention development services may not be required, made, or received before the fourth business day after the day on which the customer receives a copy of the contract for invention development services signed by the invention developer and the customer.

(e)        Until the payment for invention development services is made, the parties during the contract for invention development services have the option to terminate the contract.  The customer may exercise the option by refraining from making payment to the invention developer.  The invention developer may exercise the option to terminate by giving to the customer written notice of its exercise of the option.  The written notice becomes effective on receipt by the customer. (1989, c. 746, s. 1; c. 770, s. 62.1(1), (2); 1991, c. 235, s. 1.)



§ 66-213. Mandatory contract terms.

§ 66‑213.  Mandatory contract terms.

(a)        A contract for invention development services shall set forth the information required in this section in at least 10‑point type or equivalent size if handwritten.

(b)        The contract shall describe fully and in detail the acts or services that the invention developer contracts to perform for the customer.

(c)        The contract shall include the terms and conditions of payment and contract termination rights required by G.S. 66‑212(e).

(d)        The contract shall state whether the invention developer contracts to construct one or more prototypes, models, or devices embodying the customer's invention, the number of such prototypes to be constructed, and whether the invention developer contracts to sell or distribute such prototypes, models, or devices.

(e)        If an oral or written estimate of projected customer sales, profits, earnings and/or royalties is made by the invention developer, the contract shall state the estimate and the data upon which it is based.

(f)         The contract shall state the expected date of completion of the invention development services, whether or not time is of the essence, and whether or not the terms include provisions in case of delay past the expected date of completion.

(g)        The contract shall explain that the invention developer is required to maintain all records and correspondence relating to performance of the invention development services for that customer for a period not less than three years after expiration of the term of the contract for invention development services.  Further, such records and correspondence will be made available to the customer or his representative for review and copying at the customer's expense on the invention developer's premises during normal business hours upon seven days' written notice, the time period to begin from the date the notice is placed in the United States mail properly addressed and first class postage prepaid.

(h)        The contract shall state the name of the person or firm contracting to perform the invention development services, all names under which said person or firm is doing or has done business as an invention developer for the previous 10 years, the names of all parent and subsidiary companies to the firm, and the names of all companies that have a contractual obligation to the firm to perform invention development services.

(i)         The contract shall state the invention developer's principal business address and the name and address of its agent in this State who is authorized to receive service of process in North Carolina. (1989, c. 746, s. 1; c. 770, ss. 62.1(1), (2), (4); 1991, c. 235, s. 1.)



§ 66-214. Financial requirements.

§ 66‑214.  Financial requirements.

(a)        Except as provided by subsection (c) of this section, each invention developer doing business in this State as defined by the North Carolina General Statutes shall maintain a bond issued by a surety company authorized to do business in this State.  The principal sum of the bond must be at least five percent (5%) of the invention developer's gross income from the invention development business in this State during the invention developer's last fiscal year or twenty‑five thousand dollars ($25,000), whichever is greater.  The invention developer shall file a copy of the bond with the Secretary of State before the day on which the invention developer begins business in this State.  The invention developer shall have 90 days after the end of each fiscal year within which to change the bond as may be necessary to conform to the requirement of this subdivision.

(b)        The bond required by subsection (a) of this section must be in favor of the State of North Carolina for the benefit of any person who, after entering into a contract for invention development services with an invention developer is damaged by fraud, dishonesty, or failure to provide the services of the invention developer in performance of the contract.  Any person claiming against the bond may maintain an action at law against the invention developer and surety.  The aggregate liability of the surety to all persons for all breaches of conditions of the bond required by the subsection is limited to the amount of the bond.

(c)        Instead of furnishing the bond required by subsection (a) of this section, the invention developer may deposit with the Secretary of State a cash deposit equal to the amount of the bond required by this section.  The cash deposit may be satisfied by:

(1)        Certificates of deposit payable to the Secretary of State issued by banks doing business in this State and insured by the Federal Deposit Insurance Corporation;

(2)        Investment certificates of share accounts assigned to the Secretary of State and issued by a savings and loan association doing business in this State, and insured by the Federal Savings and Loan Insurance Corporation;

(3)        Bearer bonds issued by the United States government or by this State; or

(4)        Cash deposit with the Secretary of State. (1989, c. 746, s. 1; c. 770, s. 62.1(1), (2); 1991, c. 235, s. 1.)



§ 66-215. Remedies.

§ 66‑215.  Remedies.

(a)        Any contract for invention development services that does not substantially comply with this Article is voidable at the option of the customer.  A contract for invention development services entered into in reliance on any false, fraudulent, or misleading information, representation, notice, or advertisement of the invention developer is voidable at the option of the customer.  Any waiver by the customer of any provision of this act shall be deemed contrary to public policy and shall be void and unenforceable.

(b)        Any customer or person who has been injured by a violation of this Article by an invention developer, by a false or fraudulent statement, representation, or omission of material fact by an invention developer, or by failure of an invention developer to make all disclosures required by this Article may recover in a civil action against the invention developer:

(1)        Court costs;

(2)        Attorneys['] fees; and

(3)        The amount of actual damages, if any, sustained by the customer, which damages may be increased to an amount not to exceed three times the damages sustained. (1989, c. 746, s. 1; c. 770, s. 62.1(1), (2); 1991, c. 235, s. 1.)



§ 66-216. Enforcement.

§ 66‑216.  Enforcement.

The Attorney General shall enforce this Article and may recover a civil penalty not to exceed twenty‑five thousand dollars ($25,000) for each violation of this Article and may seek equitable relief to restrain the violation of this Article. The clear proceeds of civil penalties provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1989, c. 746, s. 1; c. 770, s. 62.1(1), (2); 1991, c. 235, s. 1; 1998‑215, s. 97.)



§§ 66-217 through 66-219. Reserved for future codification purposes.

§§ 66‑217 through 66‑219.  Reserved for future codification purposes.



§ 66-220. Short title and purpose.

Article 30.

Credit Repair Services Act.

§ 66‑220.  Short title and purpose.

(a)        This Article shall be known and may be cited as the Credit Repair Services Act.

(b)        The General Assembly recognizes that many of its citizens rely heavily on favorable credit ratings in order to obtain goods and services, and that some of these citizens are unable to secure credit because of unfavorable credit histories. The General Assembly further recognizes that consumers sometimes need assistance in obtaining credit or in correcting erroneous credit histories, and that this need has given rise to the establishment of businesses organized for the purpose of providing credit repair services.  The purpose of this Article is to ensure that businesses offering credit repair services are providing these services in a manner that is fair and reasonable to the consuming public.  (1991, c. 327, s. 1.)



§ 66-221. Definitions.

§ 66‑221.  Definitions.

As used in this Article, unless the context requires otherwise:

(1)        "Credit repair business" means any person who, with respect to the extension of credit by others, sells, provides, or performs, or represents that such person can or will sell, provide, or perform any of the following services in return for the payment of money or other valuable consideration:

a.         Improving, repairing, or correcting a consumer's credit record, history, or rating;

b.         Obtaining revolving charge card credit or retail installment credit;

c.         Providing advice or assistance to a consumer with regard to either sub‑subdivision a. or b. above.

(2)        "Credit repair business" does not include:

a.         Any bank, credit union, or savings institution organized and chartered under the laws of this State or the United States, or any consumer finance lender licensed pursuant to Article 15 of Chapter 53 of the General Statutes;

b.         Any nonprofit organization exempt from taxation under section 501(c)(3) of the Internal Revenue Code (26 U.S.C. § 501(c)(3));

c.         Any person licensed as a real estate broker or real estate salesman by this State where the person is acting within the course and scope of the license;

d.         Any person licensed to practice law in this State where the person renders services within the course and scope of that person's practice as a lawyer;

e.         Any broker‑dealer registered with the Securities and Exchange Commission or the Commodities Future Trading Commission where the broker‑dealer is acting within the course and scope of that regulation; or

f.          Any consumer reporting agency as defined in the Federal Fair Credit Reporting Act.

(3)        "Consumer" means any individual who is solicited to purchase or who purchases the services of a credit repair business.  (1991, c. 327, s. 1.)



§ 66-222. Bond or trust account required.

§ 66‑222.  Bond or trust account required.

Every credit repair business shall obtain a surety bond issued by a surety company authorized to do business in this State, or shall establish a trust account with a licensed and insured bank or savings institution located in the State of North Carolina.  The amount of the bond or trust account shall be ten thousand dollars ($10,000).  The bond or trust account shall be in favor of the State of North Carolina.  Any person damaged by the credit repair business' breach of contract or of any obligation arising therefrom, or by any violation of this Article, may bring an action against the bond or trust account to recover damages suffered.  The aggregate liability of the surety or trustee shall be only for actual damages and in no event shall exceed the amount of the bond or trust account.  (1991, c. 327, s. 1.)



§ 66-223. Prohibited acts.

§ 66‑223.  Prohibited acts.

A credit repair business and its salespersons, agents, and representatives, and independent contractors who sell or attempt to sell the services of a credit repair business, shall not do any of the following:

(1)        Charge or receive any money or other valuable consideration prior to full and complete performance of the services that the credit repair business has agreed to perform for or on behalf of the consumer;

(2)        Charge or receive any money or other valuable consideration solely for referral of the consumer to a retail seller or to any other credit grantor who will or may extend credit to the consumer, if the credit that is or will be extended to the consumer is upon substantially the same terms as those available to the general public;

(3)        Represent that it can directly or indirectly arrange for the removal of derogatory credit information from the consumer's credit report or otherwise improve the consumer's credit report or credit standing, provided, this shall not prevent truthful, unexaggerated statements about the consumer's rights under existing law regarding his credit history or regarding access to his credit file;

(4)        Make, or counsel or advise any consumer to make, any statement that is untrue or misleading and which is known or which by the exercise of reasonable care should be known, to be untrue or misleading, to a consumer reporting agency or to any person who has extended credit to a consumer or to whom a consumer is applying for an extension of credit, with respect to a consumer's creditworthiness, credit standing, or credit capacity; or

(5)        Make or use any untrue or misleading representations in the offer or sale of the services of a credit repair business or engage, directly or indirectly, in any act, practice, or course of business which operates or would operate as a fraud or deception upon any person in connection with the offer or sale of the services of a credit repair business.  (1991, c. 327, s. 1.)



§ 66-224. Contractual requirements.

§ 66‑224.  Contractual requirements.

(a)        Effective October 1, 1991, every contract between a consumer and a credit repair business for the purchase of the services of the credit repair business shall be in writing, dated, signed by the consumer, and shall include the following:

(1)        A conspicuous statement in size equal to at least 10‑point boldface type, in immediate proximity to the space reserved for the signature of the consumer, as follows:

"YOU, THE BUYER, MAY CANCEL THIS CONTRACT AT ANY TIME PRIOR TO MIDNIGHT OF THE THIRD BUSINESS DAY AFTER THE DATE OF THE TRANSACTION.  SEE THE ATTACHED NOTICE OF CANCELLATION FORM FOR AN EXPLANATION OF THIS RIGHT."

(2)        The terms and conditions of payment, including the total of all payments to be made by the consumer, whether to the credit repair business or to some other person;

(3)        A complete and detailed description of the services to be performed and the results to be achieved by the credit repair business for or on behalf of the consumer, including all guarantees and all promises of full or partial refunds and a list of the adverse information appearing on the consumer's credit report that the credit repair business expects to have modified;

(4)        The principal business address of the credit repair business and the name and address of its agent in this State authorized to receive service of process; and

(5)        One of the following statements, as appropriate, in substantially the following form:

a.         "As required by North Carolina law, this credit repair business has secured a bond by _____________________________(name and address of surety company), a surety authorized to do business in this State.  Before signing a contract with this business, you should check with the surety company to determine the bond's current status.", or

b.         "As required by North Carolina law, this credit repair business has established an escrow account _____________(number) with _______________________________(name and address of bank or savings institution).  Before signing a contract with this business, you should check  with the bank or savings institution to determine the current status of the account."

(b)        The contract shall be accompanied by a completed form in duplicate, captioned "NOTICE OF CANCELLATION", which shall be attached to the contract and easily detachable, and which shall contain in at least 10‑point boldface type the following statement:

"NOTICE OF CANCELLATION

YOU MAY CANCEL THIS CONTRACT, WITHOUT ANY PENALTY OR OBLIGATION, AT ANY TIME PRIOR TO MIDNIGHT OF THE THIRD BUSINESS DAY AFTER THE DATE THE CONTRACT IS SIGNED.

IF YOU CANCEL, ANY PAYMENT MADE BY YOU UNDER THIS CONTRACT WILL BE RETURNED WITHIN 10 DAYS FOLLOWING RECEIPT BY THE SELLER OF YOUR CANCELLATION NOTICE.

TO CANCEL THIS CONTRACT, MAIL OR DELIVER A SIGNED AND DATED COPY OF THIS CANCELLATION NOTICE, OR ANY OTHER WRITTEN NOTICE, TO

__________________________________________ (Name of Seller)

AT _____________________________________  (Address of Seller)

______________________________ (Place of Business) NOT LATER

THAN MIDNIGHT __________________________________ (Date).

I HEREBY CANCEL THIS TRANSACTION.

__________________________________________________________________

Date                                                      Buyer's Signature".

A copy of the fully completed contract and all other documents the credit repair business requires the consumer to sign shall be given by the credit repair business to the consumer at the time they are signed. (1991, c. 327, s. 1; 1991 (Reg. Sess., 1992), c. 1030, s. 19.)



§ 66-225. Violations.

§ 66‑225.  Violations.

(a)        If a credit repair business uses any untrue or misleading statements in connection with a credit repair contract, fails to fully comply with the requirements of this Article, or fails to comply with the terms of the contract or any obligation arising therefrom, then, upon written notice to the credit repair business, the consumer may void the contract, and shall be entitled to receive from the credit repair business all sums paid to the credit repair business, and recover any additional damages including reasonable attorneys' fees.

(b)        Any waiver by a consumer of any of the provisions of this Article shall be deemed void and unenforceable by a credit repair business.

(c)        Upon complaint of any person that a credit repair business has violated the provisions of this Article, the superior court shall have jurisdiction to enjoin that defendant from further such violations.

(d)        In a proceeding involving this Article, the burden of proving an exemption or an exception from the definition of a credit repair business shall be borne by the person claiming the exemption or exception.

(e)        The remedies provided herein shall be in addition to any other remedies provided for by law or in equity.

(f)         The violation of any provision of this Article shall constitute an unfair trade practice under G.S. 75‑1.1 and the violation of any provision of this Article shall constitute a Class I felony.  (1991, c. 327; 1993, c. 539, s. 1283; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 66-226. Scope.

§ 66‑226.  Scope.

The provisions of this Article shall apply in all circumstances in which any party to the contract conducted any contractual activity, including but not limited to solicitation, discussion, negotiation, offer, acceptance, signing, or performance in this State.  (1991, c. 327.)



§§ 66-227 through 66-229. Reserved for future codification purposes.

§§ 66‑227 through 66‑229.  Reserved for future codification purposes.



§ 66-230. Title.

Article 31.

Membership Camping Act.

§ 66‑230.  Title.

This Article shall be known and may be cited as the "Membership Camping Act". (1991 (Reg. Sess., 1992), c. 1009, s. 4.)



§ 66-231. Applicability.

§ 66‑231.  Applicability.

This Article shall apply to each membership camping contract executed at least in part in this State after January 1, 1993, regardless of the location of the membership camping operator's principal office or his campground or recreational facilities. (1991 (Reg. Sess., 1992), c. 1009, s. 4.)



§ 66-232. Definitions.

§ 66‑232.  Definitions.

For purposes of this Article the following definitions apply:

(1)        "Agreement" means a membership camping agreement.

(2)        "Blanket encumbrance" means any mortgage, deed of trust, option to purchase, vendor's lien or interest under a contract or agreement of sale, judgment lien, federal or State tax lien, or other material lien or encumbrance which secures or evidences the obligation to pay money or to sell or convey all or part of a campground located in this State, made available to purchasers by the membership camping operator and which authorizes, permits, or requires the foreclosure or other disposition of the campground. Blanket encumbrance shall include the lessor's interest in a lease of all or part of a campground which is located in this State and which is made available to purchasers by a membership camping operator. Blanket encumbrance shall not include a lien for taxes or assessments levied by a public body which are not yet due and payable.

(3)        "Business day" means any day except Sunday or a legal holiday.

(4)        "Camping site" means a space designed and promoted for the purpose of locating a trailer, tent, tent trailer, recreational vehicle, pickup camper, van or other similar device used for camping.

(5)        "Campground" means any single tract or parcel of real property within the State on which there are at least 10 camping sites.

(6)        "Contract" means a membership camping contract.

(7)        "Contract cost" means the total consideration paid by a purchaser pursuant to a contract including but not limited to:

a.         Any initiation or nonrecurring fee charged;

b.         All periodic fees required by the contract;

c.         All dues or maintenance fees; and

d.         All finance charges, time‑price differentials, interest, and other similar fees and charges.

(8)        "Facility" means an amenity within a campground set aside or otherwise made available to purchasers for their use and enjoyment of the campground, and may include campsites, swimming pools, tennis courts, recreational buildings, boat docks, restrooms, showers, laundry rooms, and trading posts or grocery stores.

(9)        "Membership camping contract" or "membership camping agreement" means any written agreement of more than one year's duration, executed in whole or in part within this State, which grants to a purchaser a right or license to use the campground of a membership camping operator or any portion thereof. Any agreement which constitutes a "time share instrument" as defined in G.S. 93A‑41 is excluded from this definition.

(10)      "Membership camping operator" means any person who owns or operates a campground and offers or sells membership camping contracts. A membership camping operator shall not include:

a.         An enterprise that is exempt from federal income tax under § 501(c) of the Internal Revenue Code;

b.         An enterprise that is exempt from State income tax under Article 4 of Chapter 105 of the General Statutes; or

c.         Mobile home parks wherein the residents occupy the premises as their primary homes or have leased or purchased a lot for their exclusive use.

(11)      "Offer," "offer to sell," "offer to execute" or "offering" means any offer, solicitation, advertisement, or inducement to execute a membership camping agreement.

(12)      "Person" means any individual, corporation, partnership, company, unincorporated association, or any other legal entity other than a government or agency or a subdivision thereof.

(13)      "Purchaser" means a person who enters into a membership camping contract with the membership camping operator.

(14)      "Purchase money" means any money, currency, note, security, or other consideration paid by the purchaser for a membership camping agreement.

(15)      "Reciprocal program" means any arrangement under which a purchaser is permitted to use camping sites or facilities at one or more campgrounds not owned or operated by the membership camping operator with whom the purchaser has entered into a membership camping contract.

(16)      "Salesperson" means an individual, other than a membership camping operator, who offers to sell a membership camping contract by means of a direct sales presentation, but does not include a person who merely refers a prospective purchaser to a salesperson without making any direct sales presentation. (1991 (Reg. Sess., 1992), c. 1009, s. 4.)



§ 66-233. Administration; unlawful offer or execution of membership camping contract.

§ 66‑233.  Administration; unlawful offer or execution of membership camping contract.

(a)        This Article shall be administered by the Secretary of State of North Carolina or his designee, and shall be enforced by the Attorney General of North Carolina or his designee.

(b)        It shall be unlawful for any membership camping operator to offer to sell any membership camping contract in this State unless he is registered with the Secretary of State. (1991 (Reg. Sess., 1992), c. 1009, s. 4.)



§ 66-234. Registration of membership camping operator.

§ 66‑234.  Registration of membership camping operator.

(a)        The application for registration shall be on a form prescribed by the Secretary of State and shall include the following:

(1)        The applicant's name, address, and the organizational form of the business, including the date, and jurisdiction under which the business was organized; the address of each of its offices in this State; and the name and address of each campground located in this State, which is owned or operated, in whole or in part, by the applicant;

(2)        The name, address, and principal occupation for the past five years of every officer of the applicant, including its principal managers, and the extent and nature of the interest of each person at the time the application is filed;

(3)        A list of all owners of ten percent (10%) or more of the capital stock of the applicant, except that this list is not required if the applicant is a company required to report under the Securities and Exchange Act of 1934;

(4)        A brief description of and a certified copy of the instrument which creates the applicant's ownership of, or other right to use the campground and the facilities at the campground which are to be available for use by purchasers, and a brief description of any material encumbrance, together with a copy of any lease, license, franchise, reciprocal agreement or other agreement entitling the applicant to use such campground and facilities, and any material provision of the agreement which restricts a purchaser's use of such campground or facilities;

(5)        A sample copy of each instrument which will be delivered to a purchaser to evidence his membership in the campground and a sample copy of each agreement which a purchaser will be required to execute;

(6)        A list of special taxes or assessments, whether current or proposed, which affect the campground;

(7)        A copy of the disclosure statement required by this Article;

(8)        A narrative description of the promotional plan for the sale of the membership camping contracts;

(9)        A statement of the relationship, if any, between the applicant and other parties owning, controlling or managing the campground and the expected duration of that relationship. If the relationship is a contractual one, a statement of the methods and conditions under which the relationship can be terminated prior to the expected termination of the relationship;

(10)      A complete list of locations and addresses of any and all sales offices located within the State;

(11)      The names of any other states or foreign countries in which an application for registration of the membership camping operator or the membership camping contract or any similar document has been filed; and

(12)      A brief description of the membership camping operator's experience in the membership camping business, including the length of time such operator has been in the membership camping business; and a statement detailing whether the applicant within the past five years has been convicted of any misdemeanor or felony involving theft, fraud, dishonesty, or moral turpitude, or whether the applicant has been enjoined from, had any civil penalty assessed for, or been found to have engaged in any violation of any law designed to protect consumers. If the applicant is a corporation, this statement shall be provided for each officer of the corporation.

(b)        The application shall be signed by the membership camping operator, an officer or general partner thereof or by another person holding a power of attorney for this purpose from the membership camping operator. If the application is signed pursuant to a power of attorney, a copy of the power of attorney shall be included with the application.

(c)        The application shall be submitted along with the appropriate application fee.

(d)        The registration of the membership camping operator shall be renewed annually with the fee required in G.S. 66‑236 not later than 30 days prior to the anniversary of the current registration. The application shall include all changes which have occurred in the information included in the application previously filed.

(e)        Registration with the Secretary of State shall not be deemed to be an approval or endorsement by the Secretary of State of the membership camping operator, his membership camping contract, or his campground, and any attempt by the membership camping operator to indicate that registration constitutes such approval or endorsement shall be unlawful. (1991 (Reg. Sess., 1992), c. 1009, s. 4; 1995 (Reg. Sess., 1996), c. 742, s. 34.)



§ 66-235. Time of effect of registration.

§ 66‑235.  Time of effect of registration.

Upon receipt of the original application for registration in proper form, the Secretary of State shall, within 10 business days, issue a notice to the applicant that the Secretary of State has received the registration. Within 30 days thereafter, the Secretary of State shall notify the operator that the registration has been accepted or rejected, and if rejected, a brief statement explaining the reason. Registration shall be effective upon notice of acceptance by the Secretary of State. Renewal of registration shall be effective upon the anniversary of the current registration or 30 days after receipt, whichever date occurs last, unless otherwise rejected. (1991 (Reg. Sess., 1992), c. 1009, s. 4.)



§ 66-236. Registration fees.

§ 66‑236.  Registration fees.

An applicant for registration under this Article must include the fee set out in the following table with the application for registration:

Application                                                                                                                          Amount

Initial registration as a membership camping operator                                                                  $1,500

Renewal of registration as a membership camping operator                                                           1,000

Initial registration as a salesperson                                                                                                     10

Renewal of registration as a salesperson                                                                                            10

Fees collected under this section shall be applied to the cost of administering this Article. (1991 (Reg. Sess., 1992), c. 1009, s. 4.)



§ 66-237. Registration of salespersons.

§ 66‑237.  Registration of salespersons.

(a)        It shall be unlawful for any salesperson to offer to sell any membership camping contract in this State unless he is registered with the Secretary of State. The application of a salesperson for registration shall be on a form prescribed by the Secretary of State and shall include the following:

(1)        A statement detailing whether the applicant within the past five years has been convicted of any misdemeanor or felony involving theft, fraud, dishonesty, or moral turpitude, or whether the applicant has been enjoined from, had any civil penalty assessed for, or been found to have engaged in any violation of any law designed to protect consumers, and

(2)        A statement describing the applicant's employment history for the past five years and whether any termination of employment during the last five years was occasioned by any theft, fraud, or act of dishonesty.

(b)        Registration shall be effective for a period of one year. Registration shall be renewed annually by the filing of a form prescribed by the Secretary of State for such purpose. The registration application or the renewal application shall automatically become effective upon the expiration of seven business days following the filing with the Secretary of State. (1991 (Reg. Sess., 1992), c. 1009, s. 4.)



§ 66-238. Membership camping operator's disclosure statement.

§ 66‑238.  Membership camping operator's disclosure statement.

(a)        Every membership camping operator, salesperson, or other person who is in the business of offering for sale or transfer the rights under existing membership camping contracts for a fee shall disclose the following information to a purchaser before the purchaser signs a contract or gives any money or thing of value for the purchase of a contract. The disclosures shall be delivered to the purchaser prior to the time the contract is signed and must be presented in a clear, legible format prescribed by the Secretary of State.

(b)        The disclosures shall consist of the following:

(1)        A cover page containing only the following in the order stated:

a.         The words "MEMBERSHIP CAMPING OPERATOR'S DISCLOSURE STATEMENT": printed in boldface type of a minimum size of 10 points, followed by;

b.         The name and principal business address of the membership camping operator, followed by;

c.         A statement that the membership camping operator is in the business of offering for sale membership camping contracts, followed by;

d.         The following, printed in boldface type of a minimum size of 10 points: IMPORTANT! READ THIS DISCLOSURE STATEMENT BEFORE YOU SIGN ANYTHING. THE LAW REQUIRES THAT YOU GET A COPY OF THIS DISCLOSURE STATEMENT BEFORE YOU SIGN. IF YOUR SALESPERSON TELLS YOU ANYTHING DIFFERENT FROM WHAT IS WRITTEN, THEN DO NOT SIGN. DO NOT BUY THIS MEMBERSHIP ASSUMING THAT YOU WILL BE ABLE TO RESELL IT, followed by;

e.         The following language, printed in boldface type of a minimum size of 10 points:

YOU HAVE A 3‑DAY RIGHT TO CANCEL A CAMPING MEMBERSHIP CONTRACT. THIS RIGHT OF CANCELLATION CANNOT BE WAIVED. YOUR RIGHT TO CANCEL ENDS AT MIDNIGHT ON THE 3RD BUSINESS DAY FOLLOWING THE DATE ON WHICH THE CONTRACT WAS SIGNED. IF YOU HAVE ANY QUESTIONS ABOUT YOUR RIGHTS, CONTACT THE NORTH CAROLINA ATTORNEY GENERAL'S OFFICE.

(2)        The following pages of the disclosure statement shall contain all of the following:

a.         The name of the operator and the address of the operator's principal place of business in North Carolina, or if the operator has no place of business in North Carolina, the operator's principal place of business;

b.         A brief description of the nature of the purchaser's right or license to use the campground and the facilities which are to be available for use by purchasers;

c.         A brief description of the membership camping operator's experience in the membership camping business, including the length of time such operator has been in the membership camping business;

d.         The location of each of the campgrounds which is to be available for use by purchasers, excluding campgrounds which will be available to a purchaser only if he is a member in good standing of a reciprocal program; and a description of the facilities at each campground then available for use by purchasers and those which are represented to purchasers as being planned, together with a brief description of any facilities that are or will be available to nonpurchasers or nonmembers;

e.         As to all memberships offered by the membership camping operator at each campground:

1.         The form of membership offered;

2.         The types of duration of membership along with a summary of the major privileges, restrictions, and limitations applicable to each type;

3.         Provisions, if any, that have been made for public utilities at each campsite including water, electricity, telephone, and sewage facilities; and

4.         The maximum number of current memberships to be sold per site at that campground.

f.          Any initial, additional, or special fee due from the purchaser together with a description of the purpose and method of calculating the fee;

g.         A general description of any financing offered or available through the membership camping operator;

h.         Any schedule of fees or charges that purchasers are or may be required to pay for use of the campground or any facilities or reciprocal program;

i.          The extent to which financial arrangements, if any, have been provided for the completion of facilities, together with a statement of the membership camping operator's obligation to complete planned facilities. The statement shall include a description of any restrictions or limitations on the membership camping operator's obligation to begin or to complete the facilities;

j.          Any services which the membership camping operator currently provides or expenses he pays which are expected to become the responsibility of the purchasers, including the projected liability which each such service or expense may impose on each purchaser;

k.         A summary or copy, whether by way of supplement or otherwise, of the rules, restrictions, or covenants regulating the purchaser's use of the campground and the facilities which are to be available for use by the purchasers, including a statement of whether and how the rules, restrictions, or covenants may be changed;

l.          A description of any restraints on the transfer of the membership camping contract;

m.        A statement of the policies covering the availability of campsites, the availability of reservations, and the conditions under which they are made;

n.         A statement of any grounds for forfeiture of a purchaser's membership camping contract;

o.         A statement describing the material terms and conditions of any reciprocal program to be available to the purchaser including a statement concerning whether the purchaser's participation in any reciprocal program is dependent upon the continued affiliation of the membership camping operator with that reciprocal program and whether the membership camping operator reserves the right to terminate such affiliation.

(3)        The membership camping operator shall promptly amend his membership camping operator's disclosure statement to reflect any material change in the campground or its facilities. He shall also file within 30 days any such amendments with the Secretary of State. Each disclosure statement provided to a prospective purchaser must contain the most recent date when the statement was revised. (1991 (Reg. Sess., 1992), c. 1009, s. 4.)



§ 66-239. Contract terms.

§ 66‑239.  Contract terms.

(a)        The membership camping operator shall deliver to the purchaser a fully executed copy of a membership camping contract in writing, which contract shall include at least the following information:

(1)        The name of the membership camping operator and the address of its principal place of business;

(2)        The actual date the membership camping contract was executed by the purchaser;

(3)        The total financial obligation imposed on the purchaser by the contract, including the initial purchase price and any additional charge the purchaser may be required to pay;

(4)        A description of the nature and duration of the membership being purchased;

(5)        A statement that the membership camping operator is required by law to provide each purchaser with a copy of the membership camping operator's disclosure statement prior to execution of the contract and that failure to do so is a violation of the law;

(6)        The full name of each salesperson involved in the promotion and sale of the membership camping contract; and

(7)        In immediate proximity to the space reserved in the contract for the signature of the purchaser and in boldface type of a minimum size of 10 points, a statement in substantially the following form: "You the buyer, may cancel this contract at any time prior to midnight of the third business day after the date of this contract. See the attached notice of cancellation form for an explanation of this right." (1991 (Reg. Sess., 1992), c. 1009, s. 4.)



§ 66-240. Cancellation.

§ 66‑240.  Cancellation.

In addition to any other right to revoke an offer or cancel a sale or contract, the purchaser has the right to cancel a membership camping contract sale until midnight of the third business day after the purchaser signs the contract.

(1)        The membership camping operator must furnish the purchaser, at the time the purchaser signs the membership camping contract or otherwise agrees to buy services from the membership camping operator, a completed form in duplicate, captioned "NOTICE OF CANCELLATION" which shall contain in 10 point boldface type the following information and statements in the same language, e.g., Spanish, as that used in the contract:

"NOTICE OF CANCELLATION

______ (Enter date of transaction)___________________________________________

(date)

You, the purchaser, may cancel this transaction, without any penalty or obligation, within three business days from the date above. Business days are all days other than Sundays and legal holidays. You must cancel in writing.  If given by mail, notice of cancellation is given when it is deposited in the United States mail properly addressed and postage prepaid.

If you cancel, any payments made by you under the contract or sale, and any negotiable instrument executed by you will be returned within 30 days following receipt by the seller of your cancellation notice, and any security interest arising out of the transaction will be cancelled.

To cancel this transaction, mail or deliver a signed and dated copy of this cancellation notice or any other written notice to

_____________________________________________________________________

(Name of membership camping operator)

______ at _____________________________________________________________

(Membership camping operator's mailing and physical address)

not later than midnight of

___________________________________________________

(date)

I hereby cancel this transaction.

___________________________________________________

(date)

___________________________________________________

(Purchaser's signature)"

(2)        The membership camping operator shall, before furnishing copies of the "Notice of Cancellation" to the purchaser, complete both copies by entering the name of the membership camping operator, the address of the membership camping operator's place of business, the date of the transaction, and the date, not earlier than the third business day following the day of the transaction, by which the purchaser may give notice of cancellation.

(3)        The membership camping operator shall orally inform each purchaser, at the time he signs a contract or purchases the services, of his three‑day right to cancel; provided, that no oral notice is required in any case in which the membership camping operator does not solicit the purchaser's business in person and the purchaser signs the contract outside the presence of the membership camping operator and returns the signed contract to the membership camping operator by mail.

(4)        Cancellation occurs when the purchaser gives written notice of cancellation to the membership camping operator at the address stated in the contract or in the notice of cancellation.

(5)        Notice of cancellation, if given by mail, is given when it is deposited in the United States mail properly addressed and postage prepaid.

(6)        Notice of cancellation by the purchaser is sufficient if it indicates by any form of written expression the intention of the purchaser not to be bound by the contract.

(7)        Upon cancellation, the membership camping operator shall refund to the purchaser all payments made pursuant to the canceled membership camping contract and any notes or security instruments. The refund shall be made within 30 days and where payment has been made by credit card, may be made by an appropriate credit to the purchaser's account.

(8)        Failure of the membership camping operator to honor a purchaser's cancellation is a violation of this Article. (1991 (Reg. Sess., 1992), c. 1009, s. 4.)



§ 66-241. Escrow account.

§ 66‑241.  Escrow account.

(a)        All purchase money received from or on behalf of a purchaser in connection with the execution of a membership camping contract shall be deposited in an escrow account designated solely for that purpose, which may be the membership camping operator's own escrow or trust account or that of his attorney's, until 10 calendar days after the date the contract was executed, unless a later time is provided in the membership camping contract. If the membership camping operator has not received notice of the purchaser's cancellation within 10 calendar days after the execution of the contract, any purchase money may be released to the membership camping operator upon the conveyance, in writing, to the purchaser of the right or license to use the campground and facilities as required in the membership camping contract.

(b)        A copy of the escrow agreement creating the escrow account shall be filed with the Secretary of State prior to the sale of membership camping contracts. (1991 (Reg. Sess., 1992), c. 1009, s. 4.)



§ 66-242. Advertising, solicitations.

§ 66‑242.  Advertising, solicitations.

A membership camping operator shall disclose in all advertising programs which seek to induce prospective purchasers to visit the campground that the program is conducted by a membership camping operator and the purpose of any requested visit. (1991 (Reg. Sess., 1992), c. 1009, s. 4.)



§ 66-243. Provision of records to the Secretary of State.

§ 66‑243.  Provision of records to the Secretary of State.

Any membership camping operator shall maintain accurate records of the escrow account. These records shall be open to inspection to the Secretary of State at any time during normal business hours. (1991 (Reg. Sess., 1992), c. 1009, s. 4.)



§ 66-244. Limitation on duration of contract term.

§ 66‑244.  Limitation on duration of contract term.

A membership camping contract shall clearly state the duration of the contract. A contract shall either have a duration of no more than 30 years or give the purchaser the right to cancel the contract at any time after 30 years without further obligation and without a refund of any of the contract cost. (1991 (Reg. Sess., 1992), c. 1009, s. 4.)



§ 66-245. Prohibited practices.

§ 66‑245.  Prohibited practices.

It shall be unlawful for any membership camping operator or salesperson to state or imply in attempting to sell a membership or to persuade a member to make payment that the purchaser will be able to sell the contract and thereby eliminate his obligation or recoup all or a substantial part of his purchase price. (1991 (Reg. Sess., 1992), c. 1009, s. 4.)



§ 66-246. Nondisturbance provisions.

§ 66‑246.  Nondisturbance provisions.

(a)        With respect to any property in this State acquired and put into operation by a membership camping operator on or after January 1, 1993, the membership camping operator shall not offer or execute a membership camping contract in this State granting the right to use the property until the following requirements are met:

(1)        Each person holding an interest in a voluntary blanket encumbrance has executed and delivered to the Secretary of State a nondisturbance agreement and recorded the agreement in the real estate records of the county in which the campground is located. The agreement shall include all of the following:

a.         That the rights of the holder or holders of the blanket encumbrance in the affected campground are subordinate to the rights of purchasers;

b.         That any person who acquires the affected campground or any portion of the campground by the exercise of any right of sale or foreclosure contained in the blanket encumbrance takes the campground subject to the rights of purchasers; and

c.         That the holder or holders of the blanket encumbrance shall not use or cause the campground to be used in a manner which interferes with the right of purchasers to use the campground and its facilities in accordance with the terms and conditions of the membership camping contract; and

(2)        Each hypothecation lender which has a lien on or security interest in the membership camping operator's ownership interest in the campground has executed and delivered to the Secretary of State a nondisturbance agreement and recorded the agreement in the real estate records of the county in which the campground is located. In addition, each person holding an interest in a blanket encumbrance superior to the interest held by the hypothecation lender has executed, delivered, and recorded an instrument stating that such person will give the hypothecation lender notice of, and at least 30 days to cure, any default under the blanket encumbrance before the person commences any foreclosure action affecting the campground. For the purposes of this section:

a.         Hypothecation lender shall mean a financial institution which provides a major hypothecation loan to a membership camping operator;

b.         Major hypothecation loan shall mean a loan or line of credit secured by substantially all of the contracts receivable arising from the membership camping operator's sale of membership camping contracts; and

c.         Nondisturbance agreement shall mean an instrument by which a hypothecation lender agrees to conditions substantially the same as those set forth in subdivision (1) of this subsection.

(b)        In lieu of compliance with subsection (a) of this section, a surety bond or letter of credit satisfying the requirements of this subsection may be delivered and accepted by the Secretary of State. The surety bond or letter of credit shall be issued to the Secretary of State for the benefit of purchasers and shall be in an amount which is not less than one hundred five percent (105%) of the remaining principal balance of every indebtedness secured by a blanket encumbrance affecting the campground. The bond shall be issued by a surety which is authorized to do business in this State and which has sufficient net worth to satisfy the indebtedness. The aggregate liability of the surety for all damages shall not exceed the amount of the bond. The letter of credit shall be irrevocable, shall be drawn upon an insured bank, savings and loan association, or other financial institution, and shall be in a form and content acceptable to the Secretary of State. The bond or letter of credit shall provide for payment of all amounts secured by the blanket encumbrance, including costs, expenses, and legal fees of the lienholder, if for any reason the blanket encumbrance is enforced. (1991 (Reg. Sess., 1992), c. 1009, s. 4.)



§ 66-247. Remedies.

§ 66‑247.  Remedies.

(a)        Any purchaser injured by any violation of this Article may bring an action for rescission and restitution or for recovery of damages and for reasonable attorney's fees.

(b)        The remedies herein shall be in addition to any other remedies provided for by law or in equity, but the damages assessed shall not exceed the largest amount of damages available by any single remedy.

(c)        In addition to any other remedies provided for by law or in equity, the Secretary of State may bring an action to:

(1)        Revoke the registration of a membership camping operator or a salesperson and seek an injunction to enjoin him from engaging in the business of offering for sale or selling camping membership contracts in this State, or

(2)        Enforce a final court order from any state or federal jurisdiction restricting or enjoining the acts or practices of a membership camping operator or a salesperson pertaining to the business of offering or selling membership camping contracts.

(d)        The violation of any provisions of this Article shall constitute an unfair practice under G.S. 75‑1.1. (1991 (Reg. Sess., 1992), c. 1009, s. 4.)



§ 66-248. Reserved for future codification purposes.

§ 66‑248.  Reserved for future codification purposes.



§ 66-249. Reserved for future codification purposes.

§ 66‑249.  Reserved for future codification purposes.



§ 66-250. Definitions.

Article 32.

Peddlers, Itinerant Merchants, and Specialty Markets.

§ 66‑250.  Definitions.

The following definitions apply in this Article:

(1)        Itinerant merchant.  A person, other than a merchant with an established retail store in the county, who transports an inventory of goods to a building, vacant lot, or other location in a county and who, at that location, displays the goods for sale and sells the goods at retail or offers the goods for sale at retail.

(2)        Peddler.  A person who travels from place to place with an inventory of goods, who sells the goods at retail or offers the goods for sale at retail, and who delivers the identical goods.

(3)        Person.  An individual, a firm, an association, a partnership, a limited liability company, a corporation, a unit of government, or another group acting as a unit.

(4)        Specialty market.  A location, other than a permanent retail store, where space is rented to others for the purpose of selling goods at retail or offering goods for sale at retail.

(5)        Specialty market operator.  A person, other than the State or a unit of local government, who rents space, at a location other than a permanent retail store, to others for the purpose of selling goods at retail or offering goods for sale at retail.

(6)        Specialty market vendor.  A person, other than a merchant with an established retail store in the county, who transports an inventory of goods to a specialty market and, at that location, displays the goods for sale and sells the goods at retail or offers the goods for sale at retail. (1996, 2nd Ex. Sess., c. 14, s. 24.)



§ 66-251. Itinerant merchant and peddler must have permission of property owner.

§ 66‑251.  Itinerant merchant and peddler must have permission of property owner.

An itinerant merchant or a peddler who travels from place to place by vehicle must obtain a written statement signed by the owner or lessee of any property upon which the itinerant merchant or peddler offers goods for sale giving the owner's or lessee's permission to offer goods for sale upon the property of the owner or lessee. This statement must clearly state the name of the owner or lessee, the location of the premises for which the permission is granted, and the dates during which the permission is valid. The statement must be conspicuously and prominently displayed, so as to be visible for inspection by patrons of the itinerant merchant or peddler, at the places or locations at which the goods are to be sold or offered for sale. (1996, 2nd Ex. Sess., c. 14, s. 24.)



§ 66-252. Display and possession of certificate of registration.

§ 66‑252.  Display and possession of certificate of registration.

(a)        When Required.  A person who sells tangible personal property at a specialty market, other than the person's own household personal property, is considered a retailer under G.S. 105‑164.4 and must obtain a certificate of registration from the Department of Revenue before the person may engage in business. An itinerant merchant must keep the merchant's certificate of registration conspicuously and prominently displayed, so as to be visible for inspection by patrons of the itinerant merchant at the places or locations at which the goods are to be sold or offered for sale. A peddler must carry the peddler's certificate of registration when the peddler offers goods for sale and must produce the certificate upon the request of any customer, State or local revenue agent, or law enforcement agent. A specialty market vendor must keep the certificate of registration conspicuously and prominently displayed, so as to be visible for inspection by patrons of the specialty market vendor at the places or locations at which the goods are to be sold or offered for sale. A specialty market operator must have its certificate of registration, if any, available for inspection during all times that the specialty market is open and must produce it upon the request of any customer, State or local revenue agent, or law enforcement agent.

(b)        Compliance.  The requirement that a certificate of registration be displayed is satisfied if the vendor displays either of the following:

(1)        A copy of the certificate.

(2)        Evidence that the certificate has been applied for and the applicable registration fee has been paid within 30 days before the date the certificate was required to be displayed. (1996, 2nd Ex. Sess., c. 14, s. 24; 1998‑121, s. 6.)



§ 66-253. Display of identification upon request.

§ 66‑253.  Display of identification upon request.

Upon the request of any customer, State or local revenue agent, or law enforcement agent, a peddler, an itinerant merchant, a specialty market operator, or a specialty market vendor must provide its name and permanent address.  A peddler, itinerant merchant, specialty market operator, or specialty market vendor who is an individual must, upon the request of any customer, State or local revenue agent, or law enforcement agent, provide a valid drivers license, a special identification card issued under G.S. 20‑37.7, a military identification, or a passport bearing a physical description of the person named reasonably describing the peddler, itinerant merchant, specialty market operator, or specialty market vendor. A peddler, itinerant merchant, specialty market operator, or specialty market vendor that is a corporation must, upon the request of any customer, State or local revenue agent, or law enforcement agent, give the name and registered agent of the corporation and the address of the registered office of the corporation, as filed with the Secretary of State. (1996, 2nd Ex. Sess., c. 14, s. 24.)



§ 66-254. Records of source of new merchandise.

§ 66‑254.   Records of source of new merchandise.

(a)        Record Required.  Each peddler, itinerant merchant, and specialty market vendor must keep a written record of the source of new merchandise the merchant offers for sale. The record must be a receipt or an invoice from the person who sold the merchandise to the merchant. The receipt or invoice must specifically identify the product being sold by product name and quantity purchased and must contain the complete business name of the seller and a description of the type of business. If the seller was an individual, the receipt or invoice must contain the seller's drivers license number, its state of issuance and expiration date, and the seller's date of birth. The merchant must verify this information by comparing the seller's drivers license to the receipt or invoice and signing the receipt or invoice. A special identification card issued by the Division of Motor Vehicles may be used in place of the seller's drivers license for the purposes of providing and verifying information required under this section. If the seller was a corporation, the receipt or invoice must contain the corporation's federal tax identification number, the state of incorporation, the name and address of the corporation's registered agent in this State, if any, and the corporation's principal office address.

(b)        Keeping the Record.  Each peddler, itinerant merchant, and specialty market vendor must keep the record required by subsection (a) of this section with the new merchandise being offered for sale. Once the new merchandise is sold, the merchant must keep the record for a period of three years after the date of the sale.

(c)        Displaying Record or Affidavit.  A peddler, an itinerant merchant, or a specialty market vendor must produce either of the following upon the request of a law enforcement agent:

(1)        The record required by subsection (a) of this section of the source of new merchandise the merchant offers for sale.

(2)        An affidavit under oath or affirmation identifying the source of new merchandise the merchant offers for sale, including the name and address of the seller, the license number of any auctioneer seller, and the date and place of purchase of the merchandise.

A merchant's failure to produce the requested record or an affidavit within a reasonable time of request by a law enforcement agent is prima facie evidence of possession of stolen property. Pending the production of the requested record or affidavit, the agent may take the merchandise into custody as evidence at the time the request is made. Merchandise impounded under this subsection must be disposed of in accordance with G.S. 15‑11.1.

(d)        Posted Notice.  A specialty market operator must conspicuously post in plain view of all specialty market vendors a sign informing all vendors that failure to produce, upon the request of a law enforcement agent, either the records or affidavit required under this section is prima facie evidence of possession of stolen property. (1996, 2nd Ex. Sess., c. 14, s. 24.)



§ 66-254.1. Certain sales prohibited.

§ 66‑254.1.  Certain sales prohibited.

No person who is described by G.S. 66‑250(1), (2), (5), or (6) shall sell or offer to sell any product that meets any of the following criteria:

(1)        The product contains pseudoephedrine as the sole active ingredient or in combination with other active ingredients.

(2)        The product is a drug as defined by G.S. 106‑121(6).

Any person who violates this section shall be guilty of a Class 1 misdemeanor for the first offense, a Class A1 misdemeanor for a second offense, and a Class I felony for a third or subsequent offense. (2005‑434, s. 5.)



§ 66-255. Specialty market registration list.

§ 66‑255.  Specialty market registration list.

A specialty market operator must maintain a daily registration list of all specialty market vendors selling or offering goods for sale at the specialty market. The registration list must clearly and legibly show each specialty market vendor's name, permanent address, and certificate of registration number. The specialty market operator must require each specialty market vendor to exhibit a valid certificate of registration for visual inspection by the specialty market operator at the time of registration, and must require each specialty market vendor to keep the certificate of registration conspicuously and prominently displayed, so as to be visible for inspection by patrons of the specialty market vendor at the places or locations at which the goods are offered for sale. Each daily registration list maintained pursuant to this section must be retained by the specialty market operator for no less than two years and must at any time be made available upon request to any law enforcement officer. (1996, 2nd Ex. Sess., c. 14, s. 24; 1998‑121, s. 7.)



§ 66-256. Exemptions from Article.

§ 66‑256.  Exemptions from Article.

This Article does not apply to the following:

(1)        A peddler or an itinerant merchant who sells only one or more of the following types of merchandise:

a.         Farm or nursery products produced by the merchant.

b.         Crafts or goods made by the merchant.

c.         The merchant's own household personal property.

d.         Printed material.

e.         Wood for fuel.

f.          Ice, seafood, meat, poultry, livestock, eggs, dairy products, bread, cakes, or pies.

(2)        A peddler or an itinerant merchant who is an authorized automobile dealer licensed pursuant to Chapter 20 of the General Statutes.

(3)        A peddler or an itinerant merchant who is a nonprofit charitable, educational, religious, scientific, or civic organization.

(4)        A peddler who maintains a fixed permanent location from which at least ninety percent (90%) of the peddler's sales are made but who sells some goods in the county of the fixed location by peddling.

(5)        An itinerant merchant who meets any of the following descriptions:

a.         Locates at a farmer's market.

b.         Is part of the State Fair or an agriculture fair that is licensed by the Commissioner of Agriculture pursuant to G.S. 106‑520.3.

c.         Sells goods at an auction conducted by an auctioneer licensed pursuant to Chapter 85B of the General Statutes.

(6)        A peddler who complies with the requirements of G.S. 25A‑38 through G.S. 25A‑42, or who complies with the requirements of G.S. 14‑401.13. (1996, 2nd Ex. Sess., c. 14, s. 24.)



§ 66-257. Misdemeanor violations.

§ 66‑257.  Misdemeanor violations.

(a)        Class 1 Misdemeanors.  A person who does any of the following commits a Class 1 misdemeanor:

(1)        Fails to keep a record of new merchandise and fails to produce a record or an affidavit pursuant to G.S. 66‑254.

(2)        Falsifies a record of new merchandise required by G.S. 66‑254.

(b)        Class 2 Misdemeanors.  A person who does any of the following commits a Class 2 misdemeanor:

(1)        If the person is an itinerant merchant or a specialty market vendor, fails to display the certificate of registration as required by G.S. 66‑252.

(2)        If the person is a specialty market operator, fails to maintain the daily registration list as required by G.S. 66‑255.

(c)        Class 3 Misdemeanors.  A person who does any of the following commits a Class 3 misdemeanor:

(1)        If the person is a peddler or an itinerant merchant, fails to obtain the permission of the property owner as required by G.S. 66‑251.

(2)        If the person is a peddler or a specialty market operator, fails to produce the certificate of registration as required by G.S. 66‑252.

(3)        Fails to provide name, address, or identification upon request as required by G.S. 66‑253 or provides false information in response to the request.

(4)        Knowingly gives false information when registering pursuant to G.S. 66‑255.

(d)        Defense.  Whenever satisfactory evidence is presented in any court of the fact that permission to use property was not displayed as required by G.S. 66‑251 or that a certificate of registration was not displayed or produced as required by G.S. 66‑252, the person charged may not be found guilty of that violation if the person produces in court a valid permission or a valid certificate of registration, respectively, that had been issued prior to the time the person was charged. (1996, 2nd Ex. Sess., c. 14, s. 24; 1998‑121, s. 8.)



§ 66-258. Local regulation not affected.

§ 66‑258.  Local regulation not affected.

This Article does not affect the authority of a county or city to impose additional requirements on peddlers, itinerant merchants, specialty market vendors, or specialty market operators by an ordinance adopted under G.S. 153A‑125 or G.S. 160A‑178. (1996, 2nd Ex. Sess., c. 14, s. 24.)



§ 66-259. Reserved for future codification purposes.

§ 66‑259.  Reserved for future codification purposes.



§ 66-260. Definitions.

Article 33.

Telephonic Seller Registration and Bond Requirement.

§ 66‑260.  Definitions.

As used in this Article, unless the context requires otherwise:

(1)        "Gift or prize" means any premium, bonus, award, or any other thing of value.

(2)        "Item" means any good or any service. "Item" includes coupon books, vouchers, or certificates that are to be used with businesses other than the seller's business.

(3)        "Owner" means a person who owns or controls ten percent (10%) or more of the equity of, or otherwise has a claim to ten percent (10%) or more of the net income of, a telephonic seller.

(4)        "Person" includes any individual, firm, association, corporation, partnership, joint venture, or any other business entity.

(5)        "Principal" means an owner, an executive officer of a corporation, a general partner of a partnership, a sole proprietor of a sole proprietorship, a trustee of a trust, or any other individual with similar supervisory functions with respect to any person.

(6)        "Purchaser" or "prospective purchaser" means a person who is solicited to become obligated to a telephonic seller or to make any donation or gift to any person represented by the telephonic seller.

(7)        "Room operator" means any principal, employee, or agent responsible for the operational management and supervision of facilities from which telephonic sales calls are made or received.

(8)        "Salesperson" means any individual employed, appointed, or authorized by a telephonic seller, whether referred to by the telephonic seller as an agency, representative, or independent contractor, who attempts to solicit or solicits a sale on behalf of the telephonic seller.

(9)        "Secretary" means the Office of the Secretary of State.

(10)      "Telephone solicitation" or "attempted telephone solicitation" means any telephonic communication designed to persuade any person to purchase goods or services, to enter a contest, or to contribute to a charity or a person represented to be a charity, regardless of whether the telephone call initiating the solicitation is placed by the (i) telephonic seller or (ii) a person responding to any unsolicited notice or notices sent or provided by or on behalf of the seller, which notice or notices represent to the recipient that he or she has won a gift or prize, that the recipient may obtain or qualify for credit by contacting the seller, or that the seller has buyers interested in purchasing the recipient's property.

(11)      "Telephonic seller" or "seller" means a person who, directly or through salespersons, causes a telephone solicitation or attempted telephone solicitation to occur. "Telephonic seller" and "seller" do not include any of the following:

a.         A securities "dealer" within the meaning of G.S. 78A‑2(2) or a person excluded from the definition of "dealer" by that provision: a "salesman" within the meaning of G.S. 78A‑2(9); an "investment adviser" within the meaning of G.S. 78C‑2(1) or a person excluded from the definition of "investment adviser" by that provision; or an "investment adviser representative" within the meaning of G.S. 78C‑2(3); provided that such persons shall be excluded from the terms "telephonic seller" and "seller" only with respect to activities regulated by Chapters 78A and 78C.

b.         Any person conducting sales or solicitations on behalf of a licensee of the Federal Communications Commission or holder of a franchise or certificate of public convenience and necessity from the North Carolina Utilities Commission.

c.         Any insurance agent or broker who is properly licensed by the Department of Insurance and who is soliciting within the scope of the agent's or broker's license or any employee or independent contractor of an insurance company licensed by the Department of Insurance conducting sales or solicitations on behalf of that company.

d.         Any federally chartered bank, savings institution, or credit union or any bank, savings institution, or credit union properly licensed by the State or subject to federal regulating authorities.

e.         Any organization that is exempt under section 501(c)(3) of the Internal Revenue Code of 1986 or any successor section, or that is organized exclusively for one or more of the purposes specified in section 501(c)(3) of the Internal Revenue Code of 1986 or any successor section and that upon dissolution shall distribute its assets to an entity that is exempt under section 501(c)(3) of the Internal Revenue Code of 1986 or any successor section, the United States, or a state; any "charitable solicitor" properly licensed under Article 2 of Chapter 131F of the General Statutes, or any person exempt from Chapter 131F of the General Statutes under G.S. 131F‑3.

f.          A person who periodically issues and delivers catalogs to potential purchasers and the catalog:

1.         Includes a written description or illustration and the sales price of each item offered for sale;

2.         Includes at least 24 full pages of written material or illustrations;

3.         Is distributed in more than one state; and

4.         Has an annual circulation of not less than 250,000 customers.

g.         A person engaging in a commercial telephone solicitation where the solicitation is an isolated transaction and not done in the course of a pattern of repeated transactions of a like nature.

h.         A person primarily soliciting the sale of a newspaper of general circulation, a publisher of a magazine or other periodical of general circulation, or an agent of such a publisher acting pursuant to a written agency agreement.

i.          A person soliciting the sale of services provided by a cable television system operating under the authority of a local franchise.

j.          Any passenger airline licensed by the Federal Aviation Administration.

k.         Any person holding a real estate broker's or sales agent's license under Chapter 93A of the General Statutes and who is soliciting within the scope of the broker's or agent's license.

l.          Any person soliciting a transaction regulated by the Commodities Futures Trading Commission, provided the person is registered or temporarily licensed by the Commodities Futures Trading Commission under the Commodity Exchange Act, 7 U.S.C. § 1, et seq.

m.        Any person soliciting a purchase from a business, provided the person soliciting makes reasonable efforts to ensure that the person solicited has actual authority to bind the business to a purchase agreement.

n.         A foreign corporation, limited liability company, or limited partnership that has obtained and maintained a certificate of authority to transact business or conduct affairs in this State pursuant to Chapter 55, 55A, or 57C or Article 5 of Chapter 59 of the General Statutes and that only transacts business or conducts affairs in this State using the name set forth in the certificate of authority.

o.         An issuer or a subsidiary of an issuer that has a class of securities which is subject to section 12 of the Securities Exchange Act of 1934 (15 U.S.C. § 781) and which is either registered or exempt from registration under paragraph (A), paragraph (B), paragraph (C), paragraph (E), paragraph (F), paragraph (G), or paragraph (H) of subsection (g)(2) of that section.

p.         A person soliciting the sale of food, seeds, or plants when a sale does not involve an amount in excess of one hundred dollars ($100.00) directed to a single address.

q.         A person soliciting:

1.         Without intent to complete or obtain provisional acceptance of a sale during the telephone solicitation;

2.         Who does not make the major sales presentation during the telephone solicitation but arranges for the major sales presentation to be made at a later face‑to‑face meeting between the salesperson and the purchaser;

3.         Who does not cause an individual to go to the prospective purchaser to collect payment for the purchase or to deliver any item purchased directly following the telephone solicitation; or

4.         Who offers to send the purchaser descriptive literature and does not require payment prior to the purchaser's review of the descriptive literature.

r.          A person soliciting the purchase of contracts for the maintenance or repair of items previously purchased from the person making the solicitation or on whose behalf the solicitation is made.

s.          A book, video, recording, or multimedia club or contractual plan or arrangement:

1.         Under which the seller provides the consumer with a form with which the consumer can instruct the seller not to ship the offered merchandise.

2.         Which is regulated by the Federal Trade Commission trade regulation concerning "use of negative option plans by sellers in commerce".

3.         Which provides for the sale of books, recordings, multimedia products or goods, or videos which are not covered under paragraphs 1. or 2. of this sub‑subdivision, including continuity plans, subscription arrangements, standing order arrangements, supplements, and series arrangements under which the seller periodically ships merchandise to a consumer who has consented in advance to receive such merchandise on a periodic basis.

t.          A person who for at least two years has been operating under the same name as that used in connection with its telemarketing operations and retail establishment in North Carolina where consumer goods are displayed and offered for sale on a continuing basis if a majority of the person's business involves the buyers obtaining services or products at the person's retail establishment.

u.         A person:

1.         Who provides telephone solicitation services under contract to sellers;

2.         Who has been operating continuously for at least three years under the same business name; and

3.         For whom at least seventy‑five percent (75%) of the person's contracts are performed on behalf of other persons exempt under this section.

v.         A person soliciting political contributions in accordance with Article 22A of Chapter 163 of the General Statutes.

w.        The seller of a "business opportunity" as defined in G.S. 66‑94, while engaged in activities subject to regulation under Article 19 of Chapter 66 of the General Statutes, provided that such seller has complied with the provisions of G.S. 66‑97.

x.         A "loan broker" as defined in G.S. 66‑106, while engaged in activities subject to regulation under Article 20 of Chapter 66 of the General Statutes, provided that such loan broker has complied with the provisions of G.S. 66‑109.

y.         A "membership camping operator" as defined in G.S. 66‑232(10) or a "salesperson" as defined in G.S. 66‑232(16), while engaged in activities subject to regulation under Article 31 of Chapter 66 of the General Statutes, provided that such persons have complied with the provisions of G.S. 66‑234 and 66‑237, as applicable. (1997‑482, s. 1.)



§ 66-261. Registration of telephonic sellers.

§ 66‑261.  Registration of telephonic sellers.

(a)        Not less than 10 days before commencing telephone solicitations in this State, a telephonic seller shall register with the Secretary by filing the information required in G.S. 66‑262 and paying a filing fee of one hundred dollars ($100.00). A telephonic seller is doing business in this State if it solicits or attempts to solicit prospective purchasers from locations in this State or solicits or attempts to solicit prospective purchasers who are located in this State.

(b)        The information required in G.S. 66‑262 shall be submitted on a form provided by the Secretary and shall contain the notarized signatures of each principal of the telephonic seller.

(c)        Registration of a telephonic seller shall be valid for one year from the effective date thereof and may be annually renewed by making the filing required in G.S. 66‑262 and paying the filing fee of one hundred dollars ($100.00). Registration shall not be deemed effective unless all required information is provided and any deficiencies or errors noted by the Secretary have been corrected to the satisfaction of the Secretary.

(d)        Whenever, prior to expiration of a seller's annual registration, there is a change in the information required by G.S. 66‑262, the seller shall, within 10 days after the change, file an addendum with the Secretary updating the information. (1997‑482, s. 1.)



§ 66-262. Filing information.

§ 66‑262.  Filing information.

(a)        Each filing submitted to the Secretary shall contain all of the following information:

(1)        The name or names, including any assumed names, under which the telephonic seller is doing or intends to do business in this State.

(2)        The telephonic seller's business form and place of organization and, if the seller is a corporation, copies of its articles of incorporation and bylaws and amendments thereto, or if a partnership, a copy of the partnership agreement.

(3)        Complete street address of the telephonic seller's principal place of business.

(4)        The complete street address of each location from which telephone solicitations are placed by the telephonic seller.

(5)        A listing of all telephone numbers to be used by the telephonic seller, including area codes, and the complete street address of the business premises served by each number.

(6)        The name and title of each principal.

(7)        The complete street address of the residence, the date of birth, and the social security number of each principal.

(8)        The true name, street address, date of birth, and the social security number of each room operator, together with the room operator's full employment history during the preceding two years.

(9)        The name and address of all banks or savings institutions where the telephonic seller maintains deposit accounts.

(10)      The name and address of each long‑distance telephone carrier used by the telephonic seller.

(11)      A summary of each civil or criminal proceeding brought against the telephonic seller, any of its principals, or any of its room operators during the preceding five years by federal, State, or local officials relating to telephonic sales practices of each. The summary shall include the date each action was commenced, the criminal or civil charges alleged, the case caption, the court file number, the court venue, and the disposition of the action. For purposes of this section, a "civil proceeding includes" means assurances of voluntary compliance, assurances of discontinuance, consent judgments, and similar agreements executed with federal, State, or local officials.

(b)        For purposes of this section, "street address" does not include a private mail service address. (1997‑482, s. 1.)



§ 66-263. Bond requirement; prizes and gifts.

§ 66‑263.  Bond requirement; prizes and gifts.

(a)        At least 10 days before the commencement of any promotion offering any gift or prize with an actual or represented market value of five hundred dollars ($500.00) or more, the telephonic seller shall notify the Secretary in writing of the details of the promotion, fully describing the nature and number of all gifts or prizes and their current market value, the seller's rules and regulations governing the promotion, and the date the gifts or prizes are to be awarded. All gifts or prizes offered shall be awarded. Concurrent with notifying the Secretary under this subsection, the telephonic seller shall post a bond with the Secretary for the market value or the represented value, whichever is greater, of all gifts or prizes represented as available under the promotion. The bond must be issued by a surety company authorized to do business in this State. The bond shall be in favor of the State of North Carolina for the benefit of any person entitled to receive a gift or prize under the promotion who did not receive it within 30 days of the specified date of award. The amount recoverable by any person under the bond shall not exceed the market value, the represented value of the gift or prize, or the amount of any consideration or contribution paid by that person in response to the telephone solicitation, whichever is greatest.

(b)        Within 45 days after the specified date of the award of the gift or prize, the seller shall provide, in writing, to the Secretary, proof that the gifts or prizes were awarded. The writing shall include the name, address, and telephone number of all persons receiving awards or prizes. The bond shall be maintained until the Secretary receives reliable proof that the gifts or prizes have been delivered to the intended recipients.

(c)        The Attorney General, on behalf of any injured purchaser, or any purchaser who is injured by the bankruptcy of the telephonic seller or its breach of any agreement entered into in its capacity as a telephonic seller, may initiate a civil action to recover against the bond. (1997‑482, s. 1.)



§ 66-264. Calls made to minors.

§ 66‑264.  Calls made to minors.

A telephonic seller must inquire as to whether the prospective purchaser it is contacting is under 18 years of age. If the prospective purchaser purports to be under 18 years of age, the telephonic seller must discontinue the call immediately. (1997‑482, s. 1.)



§ 66-265. Offers of gifts or prizes.

§ 66‑265.  Offers of gifts or prizes.

(a)        It shall be unlawful for any telephonic seller to make a telephone solicitation or attempted telephone solicitation involving any gift or prize when the solicitation or attempted solicitation:

(1)        Requests or directs the consumer to further the transaction by calling a 900 number or a pay‑per‑call number.

(2)        Requests or directs the consumer to send any payment or make a donation in order to collect the gift or prize.

(3)        Does not comply fully with G.S. 75‑30, 75‑32, 75‑33, or 75‑34.

(b)        Notwithstanding subsection (a) of this section, a telephonic seller may offer a gift or prize in connection with the bona fide sale of a product or service. (1997‑482, s. 1.)



§ 66-266. Penalties.

§ 66‑266.  Penalties.

(a)        Any violation of this Article shall constitute an unfair and deceptive trade practice in violation of G.S. 75‑1.1.

(b)        In an action by the Attorney General against a telephonic seller for violation of this Article, or for any other act or practice by a telephonic seller constituting a violation of G.S. 75‑1.1, the court may impose civil penalties of up to twenty‑five thousand dollars ($25,000) for each violation involving North Carolina purchasers or prospective purchasers who are 65 years of age or older.

(c)        The remedies and penalties available under this section shall be supplemental to others available under the law, both civil and criminal.

(d)        Compliance with this Article does not satisfy or substitute for any other requirements for license, registration, or conduct imposed by law.

(e)        In any civil proceeding alleging a violation of this Article, the burden of proving an exemption or an exception from a definition is upon the person claiming it, and in any criminal proceeding alleging a violation of this Article, the burden of producing evidence to support a defense based upon an exemption or an exception from a definition is upon the person claiming it. (1997‑482, s. 1.)



§§ 66-267 through 66-269. Reserved for future codification purposes.

§§ 66‑267 through 66‑269.  Reserved for future codification purposes.



§ 66-270. Authority of Secretary of State to authenticate documents.

Article 34.

Certificates of Authentication.

§ 66‑270.  Authority of Secretary of State to authenticate documents.

The Secretary, or the Secretary's designee, may sign and issue a certificate of authentication for a document that has been executed or issued in this State so that it can be recognized in a foreign jurisdiction. The certificate may be issued under the seal of the Department of the Secretary of State or under the Great Seal of the State of North Carolina. The Secretary may adopt rules to implement this Article in accordance with Chapter 150B of the General Statutes. (1998‑228, s. 14.)



§ 66-271. Definitions.

§ 66‑271.  Definitions.

The following definitions apply in this Article:

(1)        Authentication.  Certification of the genuineness of an official's signature, seal, or position within the State of North Carolina so the document can be recognized in a foreign jurisdiction.

(2)        Department.  The Department of the Secretary of State.

(3)        Foreign jurisdiction.  A jurisdiction outside the State of North Carolina.

(4)        Foreign official.  An individual authorized by a foreign jurisdiction to attest to the genuineness of a document or to the position of an individual within that foreign jurisdiction.

(5)        Notary public.  Defined in G.S. 10B‑3.

(6)        Official.  An individual who is a notary public, an individual who is elected or appointed to hold an office in State government, or an individual who is elected or appointed to hold an office in a local governmental unit of this State.

(7)        Secretary.  The Secretary of State.

(8)        Specimen.  A record of a person's signature, seal, or position as an official within the State maintained in the Department. (1998‑228, s. 14; 2005‑391, s. 5.)



§ 66-272. Certificate of authentication.

§ 66‑272.  Certificate of authentication.

To authenticate a document, the Secretary must compare the official's seal and signature on the document with a specimen of the official's seal and signature on file in the Department. If no specimen is on file in the Department, the Secretary must require that the document be authenticated by an official for whom the Department does have a specimen. The Secretary must also verify the official's authority to perform a particular act when the law of a foreign jurisdiction requires it to be verified before it will recognize the authenticity of the document. When the Secretary is able to authenticate the official's seal, signature, position, and authority, the Secretary shall sign and issue a certificate of authentication. The certificate of authentication shall be appended to the document on a separate sheet. (1998‑228, s. 14; 2005‑391, s. 6.)



§ 66-273. Prerequisites for authentication.

§ 66‑273.  Prerequisites for authentication.

All of the following conditions must be met before a document can be authenticated:

(1)        All seals and signatures must be originals.

(2)        All dates must follow in chronological order on all certifications.

(3)        All acknowledgments to be authenticated by the Secretary shall be in English and must comply with Chapter 10B of the General Statutes.

(4)        Whenever a copy is used, it must include a statement that it is a true and accurate copy.

(5)        Whenever a document is to be authenticated by the United States Department of State, it must comply with all applicable statutes, rules, and regulations of that office. (1998‑228, s. 14; 2000‑140, s. 57; 2005‑391, s. 7.)



§ 66-274. Limitations on authentication.

§ 66‑274.  Limitations on authentication.

(a)        The Secretary shall not issue a certificate of authentication for a document if the Secretary has cause to believe that the certificate is desired for an unlawful or improper purpose. The Secretary may examine not only the document for which a certificate is requested, but also any documents to which the previous seals or other certifications may have been affixed by other authorities. The Secretary may request any additional information that may be necessary to establish that the requested certificate will serve the interests of justice and is not contrary to public policy, including a certified or notarized English translation of document text in a foreign language.

(b)        The Secretary shall not issue a certificate of authentication for any one or more of the following:

(1)        A seal or signature that cannot be authenticated by either the Secretary or another official.

(2)        A seal or signature of a foreign official.

(3)        A facsimile, photostat, photographic, or other reproduction of a signature or seal.

(c)        The Secretary may not include within the certificate of authentication any statement that is not within the Secretary's power or knowledge to authenticate. The Secretary may not certify that a document has been executed or certified in accordance with the law of any particular jurisdiction or that a document is a valid document in a particular jurisdiction. (1998‑228, s. 14.)



§ 66-275. Other methods of authentication not precluded.

§ 66‑275.  Other methods of authentication not precluded.

Nothing in this Article shall preclude or invalidate any other method that is provided by statute or common law for certifying or exemplifying the authenticity of a document or preclude the recognition in a foreign jurisdiction of a document whose authenticity is so certified or exemplified. (1998‑228, s. 14.)



§§ 66-276 through 66-279. Reserved for future codification purposes.

§§ 66‑276 through 66‑279.  Reserved for future codification purposes.



§ 66-280. Agreements between North Carolina and foreign governments to be filed.

Article 35.

Agreements Between North Carolina and Foreign Governments.

§ 66‑280.  Agreements between North Carolina and foreign governments to be filed.

(a)        A copy of all executed memoranda of understanding and agreements of a noncommercial nature otherwise subject to disclosure under the public record laws of this State, entered into by the State of North Carolina, or any agency of the State, and a foreign government shall be filed by the State agency with the Secretary of State.

(b)        Notwithstanding subsection (a) of this section, the validity or enforceability of any memoranda or agreement subject to this section shall not be affected by the failure to comply with subsection (a) of this section. Documents required to be filed with the Secretary of State under this section shall be indexed and made available to the public in accordance with Chapter 132 of the General Statutes.

(c)        For purposes of this section, "foreign government" means a foreign country's government that is recognized and accredited by the United States Department of State, and includes governmental subdivisions of that country. For purposes of this section, "agency of the State" does not include public educational institutions with respect to their educational, research, or extension activities. (1999‑260, s. 1.)



§§ 66-281 through 66-284. Reserved for future codification purposes.

§§ 66‑281 through 66‑284.  Reserved for future codification purposes.



§ 66-285. Advertisements of servicing or repairing private passenger vehicles.

Article 36.

Truthful Advertisements of Costs of Servicing or Repairing Private Passenger Vehicles.

§ 66‑285.  Advertisements of servicing or repairing private passenger vehicles.

(a)        Any business that services or repairs private passenger vehicles and advertises the cost of a specified service or repair of private passenger vehicles shall disclose in the advertisement all additional charges routinely charged for that service or repair, including shop supplies or charges, except any fees and taxes that are required by law, that a consumer will be charged.

(b)        If a business that services or repairs private passenger vehicles fails to comply with the requirements of this section, then, upon written notice to that business, the consumer is required to pay only those charges disclosed in the advertisement, plus any fees and taxes that are required by law.

(c)        A violation of this section shall constitute an unfair trade practice under G.S. 75‑1.1.

(d)        For purposes of this section, "private passenger vehicle" has the same meaning as in G.S. 20‑4.01. (1999‑437, s. 2.)



§§ 66-286 through 66-289. Reserved for future codification purposes.

§§ 66‑286 through 66‑289.  Reserved for future codification purposes.



§ 66-290. Definitions.

Article 37.

Tobacco Reserve Fund and Escrow Compliance.

Part 1. Tobacco Reserve Fund.

§ 66‑290.  Definitions.

As used in this Article:

(1)        "Adjusted for inflation" means increased in accordance with the formula for inflation adjustment set forth in Exhibit C to the Master Settlement Agreement.

(2)        "Affiliate" means a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person. Solely for purposes of this definition, the terms "owns," "is owned," and "ownership" mean ownership of an equity interest, or the equivalent thereof, of ten percent (10%) or more, and the term "person" means an individual, partnership, committee, association, corporation, or any other organization or group of persons.

(3)        "Allocable share" means Allocable Share as that term is defined in the Master Settlement Agreement.

(4)        "Cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains (i) any roll of tobacco wrapped in paper or in any substance not containing tobacco; or (ii) tobacco, in any form, that is functional in the product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or (iii) any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in clause (i) of this definition. The term "cigarette" includes "roll‑your‑own" (i.e., any tobacco which, because of its appearance, type, packaging, or labeling is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes). For purposes of this definition of "cigarette," 0.09 ounces of "roll‑your‑own" tobacco shall constitute one individual "cigarette."

(5)        "Master Settlement Agreement" means the settlement agreement (and related documents) entered into on November 23, 1998, by the State and leading United States tobacco product manufacturers.

(6)        "Qualified escrow fund" means an escrow arrangement with a federally or State chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least one billion dollars ($1,000,000,000) where such arrangement requires that such financial institution hold the escrowed funds' principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, accessing, or directing the use of the funds' principal except as consistent with G.S. 66‑291(b).

(7)        "Released claims" means Released Claims as that term is defined in the Master Settlement Agreement.

(8)        "Releasing parties" means Releasing Parties as that term is defined in the Master Settlement Agreement.

(9)        "Tobacco Product Manufacturer" means an entity that after the effective date of this Article directly (and not exclusively through any affiliate):

a.         Manufactures cigarettes anywhere that such manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer (except where such importer is an original participating manufacturer, as that term is defined in the Master Settlement Agreement, that will be responsible for the payments under the Master Settlement Agreement with respect to such cigarettes as a result of the provisions of subsection II(mm) of the Master Settlement Agreement and that pays the taxes specified in subsection II(z) of the Master Settlement Agreement, and provided that the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States);

b.         Is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or

c.         Becomes a successor of an entity described in sub‑subdivision a. or b. of this subdivision.

The term "Tobacco Product Manufacturer" shall not include an affiliate of a tobacco product manufacturer unless such affiliate itself falls within any of sub‑subdivisions a. through c. of this subdivision.

(10)      "Units sold" means the number of individual cigarettes sold in the State by the applicable tobacco product manufacturer (whether directly or through a distributor, retailer, or similar intermediary or intermediaries) during the year in question, as measured by excise taxes collected by the State on packs (or "roll‑your‑own" tobacco containers). The Secretary of Revenue shall promulgate such rules as are necessary to ascertain the amount of State excise tax paid on the cigarettes of such tobacco product manufacturer for each year. In lieu of adopting rules, the Secretary of Revenue may issue bulletins or directives requiring taxpayers to submit to the Department of Revenue the information necessary to make the required determination under this subdivision. (1999‑311, s. 1; 2002‑145, s. 2.)



§ 66-291. Requirements.

§ 66‑291.  Requirements.

(a)        Any tobacco product manufacturer selling cigarettes to consumers within the State (whether directly or through a distributor, retailer, or similar intermediary or intermediaries) after the effective date of this Article shall do one of the following:

(1)        Become a participating manufacturer (as that term is defined in section II(jj) of the Master Settlement Agreement) and generally perform its financial obligations under the Master Settlement Agreement; or

(2)        Place into a qualified escrow fund by April 15 of the year following the year in question the following amounts (as such amounts are adjusted for inflation):

a.         1999: $.0094241 per unit sold after the effective date of this Article.

b.         2000: $.0104712 per unit sold.

c.         For each of 2001 and 2002: $.0136125 per unit sold.

d.         For each of 2003 through 2006: $.0167539 per unit sold.

e.         For each of 2007 and each year thereafter: $.0188482 per unit sold.

(b)        A tobacco product manufacturer that places funds into escrow pursuant to subdivision (2) of subsection (a) of this section shall receive the interest or other appreciation on such funds as earned. Such funds themselves shall be released from escrow only under the following circumstances:

(1)        To pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the State or any releasing party located or residing in the State. Funds shall be released from escrow under this subdivision (i) in the order in which they were placed into escrow and (ii) only to the extent and at the time necessary to make payments required under such judgment or settlement;

(2)        To the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow on account of units sold in the State in a particular year was greater than the Master Settlement Agreement payments, as determined pursuant to Section IX(i) of that agreement, including after final determination of all adjustments, that the manufacturer would have been required to make on account of the units sold had it been a participating manufacturer, the excess shall be released from escrow and revert back to such tobacco product manufacturer; or

(3)        To the extent not released from escrow under subdivisions (1) or (2) of this subsection, funds shall be released from escrow and revert back to such tobacco product manufacturer 25 years after the date on which they were placed into escrow.

(c)        Each tobacco product manufacturer that elects to place funds into escrow pursuant to this section shall annually certify to the Attorney General that it is in compliance with this section. The Attorney General may bring a civil action on behalf of the State against any tobacco product manufacturer that fails to place into escrow the funds required under this section. Any tobacco product manufacturer that fails in any year to place into escrow the funds required under this section shall:

(1)        Be required within 15 days to place such funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a violation either of subdivision (2) of subsection (a) of this section, of subsection (b) of this section, or of this section, may impose a civil penalty (the clear proceeds of which shall be paid to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2) in an amount not to exceed five percent (5%) of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed one hundred percent (100%) of the original amount improperly withheld from escrow;

(2)        In the case of a knowing violation, be required within 15 days to place such funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a knowing violation either of subdivision (2) of subsection (a) of this section, of subsection (b) of this section, or of this section, may impose a civil penalty (the clear proceeds of which shall be paid to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2) in an amount not to exceed fifteen percent (15%) of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed three hundred percent (300%) of the original amount improperly withheld from escrow; and

(3)        In the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the State (whether directly or through a distributor, retailer, or similar intermediary) for a period not to exceed two years.

Each failure to make an annual deposit required under this section shall constitute a separate violation. (1999‑311, s. 1; 2000‑140, s. 58; 2002‑145, s. 2; 2005‑276, s. 6.12(a); 2005‑435, s. 59.1(a).)



§ 66-292. Definitions.

Part 2. Tobacco Escrow Compliance.

§ 66‑292.  Definitions.

The following definitions apply in this Part:

(1)        Brand family.  All styles of cigarettes sold under the same trademark and differentiated from one another by means of additional modifiers including, but not limited to, "menthol", "lights", "kings", and "100s".

(2)        Escrow agreement.  An agreement by which a qualified escrow fund is created and maintained.

(3)        Nonparticipating manufacturer.  A tobacco product manufacturer that is not a participating manufacturer.

(4)        Participating manufacturer.  Defined in subsection II(jj) of the Master Settlement Agreement. (2002‑145, s. 3.)



§ 66-293. Sale of certain cigarettes prohibited.

§ 66‑293.  Sale of certain cigarettes prohibited.

(a)        Civil Penalty.  It is unlawful for a person required to pay taxes pursuant to Part 2 or 3 of Article 2A of Chapter 105 of the General Statutes to sell or deliver cigarettes belonging to a brand family of a nonparticipating manufacturer if the sale of the cigarettes is subject to such taxes unless the cigarettes are included on the compliant nonparticipating manufacturer's list prepared and made public by the Office of the Attorney General under G.S. 66‑294.1 as of the date the person sells or delivers the cigarettes. It is not a violation of this subsection if the brand family was on the compliant nonparticipating manufacturer's list when the person purchased the cigarettes and the person sold or delivered the cigarettes within 60 days of the purchase. The Attorney General may impose a civil penalty on a person that it finds violates this subsection. The amount of the penalty may not exceed the greater of five hundred percent (500%) of the retail value of the cigarettes sold or five thousand dollars ($5,000).

(b)        Contraband.  Cigarettes described in subsection (a) of this section are contraband and may be seized by a law enforcement officer. The procedure for seizure and disposition of this contraband is the same as the procedure under G.S. 105‑113.31 and G.S. 105‑113.32 for non‑tax‑paid cigarettes. (2002‑145, s. 3.)



§ 66-294. Duties of manufacturers.

§ 66‑294.  Duties of manufacturers.

(a)        Participating Manufacturers.  Unless the Office of the Attorney General provides a waiver, a participating manufacturer must submit to the Office of the Attorney General a list of all of the manufacturer's brand families by April 30th of each year. The participating manufacturer must notify the Office of the Attorney General of any changes to the list of brand families it offers for sale 30 days prior to the change.

(b)        Nonparticipating Manufacturers.  A nonparticipating manufacturer must:

(1)        Appoint and continuously maintain a process service agent within the State of North Carolina to accept service of any notification or enforcement of an action under this Article. The manufacturer shall file a certified copy of each instrument appointing a process service agent with the Secretary of State and the Office of the Attorney General.

(2)        Submit an annual application to the Office of the Attorney General for inclusion of the nonparticipating manufacturer's products on the compliant nonparticipating manufacturer's list, in accordance with subsection (c) of this section.

(3)        Notify the Office of the Attorney General of any changes to the list of brand families it offers for sale 30 days prior to the change.

(4)        Have made the escrow payments required under G.S. 66‑291(a)(2) for all cigarettes belonging to the brand families included in the list submitted in the application for inclusion and any brand families added to the list since it was submitted to the Office of the Attorney General.

(5)        Submit an escrow agreement to the Office of the Attorney General.

(6)        Not deliver cigarettes unless the cigarettes are included on the compliant nonparticipating manufacturer's list in effect on the date of delivery.

(c)        Nonparticipating Manufacturer's Application.  A nonparticipating manufacturer must submit an application to the Office of the Attorney General by April 30th of each year for inclusion on the compliant nonparticipating manufacturers' list. The Attorney General may provide a waiver of the deadline for good cause. The application must include a certification that the nonparticipating manufacturer has fulfilled the duties listed in subsection (b) of this section and a list of the brand families of the manufacturer offered for sale in the State during either the current calendar year or the previous calendar year. The certification must be in the form required by the Office of the Attorney General. (2002‑145, s. 3.)



§ 66-294.1. Duties of Attorney General.

§ 66‑294.1.  Duties of Attorney General.

(a)        Annual Lists.  The Office of the Attorney General shall prepare the following lists annually and shall make those lists available for public inspection:

(1)        Participating manufacturers.  A list of the participating manufacturers and all brand families of each participating manufacturer that the manufacturer has identified to the Attorney General, in accordance with G.S. 66‑294.

(2)        Compliant nonparticipating manufacturers.  A list of the nonparticipating manufacturers whose applications for inclusion have been found to be complete and accurate and whose escrow agreements have been approved by the Office of the Attorney General. The list must include those brand families that the manufacturer has identified to the Attorney General, in accordance with G.S. 66‑294.

(b)        Supplemental Lists.  The Office of the Attorney General must supplement the annual lists as necessary to reflect additions to or deletions of manufacturers and brand families. The Attorney General shall delete a nonparticipating manufacturer and its brand families from the list if it determines that the manufacturer fails to comply with the duties listed in G.S. 66‑294. The Attorney General must add a nonparticipating manufacturer and its brand families to the list if it determines all of the following:

(1)        The nonparticipating manufacturer has submitted an application under G.S. 66‑294, and it is found to be complete and accurate.

(2)        The Office of the Attorney General has approved the manufacturer's escrow agreement.

(3)        The manufacturer has made any past due payments owed to its escrow account for any of its listed brand families.

(4)        The manufacturer has resolved any outstanding penalty demands or adjudicated penalties for its listed brand families.

(c)        Quarterly Escrow Installments.  To promote compliance with this Article, the Attorney General shall require a nonparticipating manufacturer to make the escrow deposits required by G.S. 66‑291(a)(2) in quarterly installments during the year in which the sales covered by the deposits are made if one or more of the conditions in this subsection apply. A quarterly installment must be made by the last day of the month following the end of the quarter. The Attorney General must notify a nonparticipating manufacturer required to make quarterly escrow deposits under this subsection of its duty to do so by first‑class mail sent to the manufacturer's last known address. The Attorney General may require production of information sufficient to enable the Attorney General to determine the adequacy of the amount of any installment escrow payment.

(1)        The nonparticipating manufacturer has not previously established and funded a qualified escrow fund in North Carolina.

(2)        The nonparticipating manufacturer has not made any escrow deposits for more than one year.

(3)        The nonparticipating manufacturer has failed to make a timely and complete escrow deposit in any prior calendar year.

(4)        The nonparticipating manufacturer has failed to pay any judgment, including any civil penalty.

(5)        The Attorney General has reasonable cause to believe that the nonparticipating manufacturer may not make its full required escrow deposit by April 15 of the year following the year in which the cigarette sales are made. (2002‑145, s. 3; 2007‑435, s. 1.)



§§ 66-295 through 66-299: Expired.

Article 38.

Year 2000 Liability and Damages (Expired December 31, 2004).

§§ 66‑295 through 66‑299: Expired.



§ 66-300. Reserved for future codification purposes.

§ 66‑300.  Reserved for future codification purposes.



§ 66-301: Reserved for future codification purposes.

§ 66‑301:  Reserved for future codification purposes.



§ 66-302: Reserved for future codification purposes.

§ 66‑302:  Reserved for future codification purposes.



§ 66-303: Reserved for future codification purposes.

§ 66‑303:  Reserved for future codification purposes.



§ 66-304: Reserved for future codification purposes.

§ 66‑304:  Reserved for future codification purposes.



§ 66-305. Contract requirements.

Article 39.

Self‑Service Storage Rental Contracts.

§ 66‑305.  Contract requirements.

A rental contract for the storage of personal property in a self‑service storage business shall state, in bold type of a minimum size of 14 points and conspicuously placed, the terms regarding the imposition of late fees, the terms regarding any consequences of a late payment, and the terms, if any, that pertain to the payment of court costs, attorneys' fees, and any other costs associated with the payment of late fees or with judgment against the consumer for late rental payments or late fees. (1999‑416, s. 1.)



§ 66-306. Late fees.

§ 66‑306.  Late fees.

(a)        In all rental contracts in which a definite time for the payment of the rent is fixed, the late fee for each rental unit shall not exceed fifteen percent (15%) of the rental payment and shall not be imposed by the self‑service storage business until the rental payment for that rental unit is five days or more late.

(b)        A late fee under this section may be imposed only one time for each late rental payment. A late fee for a specific late rental payment shall not be deducted from a subsequent rental payment so as to cause the subsequent rental payment to be in default. (1999‑416, s. 1.)



§ 66-307. Violations.

§ 66‑307.  Violations.

(a)        Late fees and attorney fees are not recoverable if a self‑service storage business violates the provisions of G.S. 66‑306.

(b)        Any waiver of any of the provisions of this Article shall be deemed void and unenforceable.

(c)        The remedies provided in this section are in addition to any other remedies provided for by law or in equity. (1999‑416, s. 1.)



§§ 66-308 through 66-310. Reserved for future codification purposes.

§§ 66‑308 through 66‑310.  Reserved for future codification purposes.



§ 66-311. Short title.

Article 40.

Uniform Electronic Transactions Act.

§ 66‑311.  Short title.

This Article may be cited as the Uniform Electronic Transactions Act. (2000‑152, s. 1.)



§ 66-312. Definitions.

§ 66‑312.  Definitions.

As used in this Article, unless the context clearly requires otherwise, the term:

(1)        "Agreement" means the bargain of the parties in fact, as found in their language or inferred from other circumstances and from rules, regulations, and procedures given the effect of agreements under laws otherwise applicable to a particular transaction.

(2)        "Automated transaction" means a transaction conducted or performed, in whole or in part, by electronic means or electronic records, in which the acts or records of one or both parties are not reviewed by an individual in the ordinary course in forming a contract, performing under an existing contract, or fulfilling an obligation required by the transaction.

(3)        "Computer program" means a set of statements or instructions to be used directly or indirectly in an information processing system in order to bring about a certain result.

(4)        "Consumer transaction" means a transaction involving a natural person with respect to or affecting primarily personal, household, or family purposes.

(5)        "Contract" means the total legal obligation resulting from the parties' agreement as affected by this Article and other applicable law.

(6)        "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(7)        "Electronic agent" means a computer program or an electronic or other automated means used independently to initiate an action or respond to electronic records or performances in whole or in part, without review or action by an individual.

(8)        "Electronic record" means a record created, generated, sent, communicated, received, or stored by electronic means.

(9)        "Electronic signature" means an electronic sound, symbol, or process attached to, or logically associated with, a record and executed or adopted by a person with the intent to sign the record.

(10)      "Governmental agency" means an executive, legislative, or judicial agency, department, board, commission, authority, institution, or instrumentality of the federal government or of a state or of a county, municipality, or other political subdivision of a state.

(11)      "Information" means data, text, images, sounds, codes, computer programs, software, databases, or the like.

(12)      "Information processing system" means an electronic system for creating, generating, sending, receiving, storing, displaying, or processing information.

(13)      "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, governmental agency, public corporation, or any other legal or commercial entity.

(14)      "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(15)      "Security procedure" means a procedure employed for the purpose of verifying that an electronic signature, record, or performance is that of a specific person or for detecting changes or errors in the information in an electronic record. The term includes a procedure that requires the use of algorithms or other codes, identifying words or numbers, encryption, or callback or other acknowledgment procedures.

(16)      "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band, or Alaskan native village, which is recognized by federal law or formally acknowledged by a state.

(17)      "Transaction" means an action or set of actions occurring between two or more persons relating to the conduct of consumer, business, commercial, or governmental affairs. (2000‑152, s. 1; 2001‑295, s. 1.)



§ 66-313. Scope.

§ 66‑313.  Scope.

(a)        Except as otherwise provided in subsections (b), (c), and (e) of this section, this Article applies to electronic records and electronic signatures relating to a transaction.

(b)        This Article does not apply to a transaction to the extent it is governed by:

(1)        A law governing the creation and execution of wills, codicils, or testamentary trusts.

(2)        Chapter 25 of the General Statutes other than G.S. 25‑1‑306, Article 2, and Article 2A.

(3)        Article 11A of Chapter 66 of the General Statutes.

(c)        This Article applies to an electronic record or electronic signature otherwise excluded from the application of this Article under subsection (b) of this section to the extent it is governed by a law other than those specified in subsection (b) of this section.

(d)        A transaction subject to this Article is also subject to other applicable substantive law.

(e)        This Article shall not apply to:

(1)        Any notice of the cancellation or termination of utility services, including water, heat, and power.

(2)        Any notice of default, acceleration, repossession, foreclosure or eviction, or the right to cure, under a credit agreement secured by, or a rental agreement for, a primary residence of an individual.

(3)        Any notice of the cancellation or termination of health insurance or benefits, or life insurance or benefits, excluding annuities.

(4)        Any notice of the recall of a product, or material failure of a product that risks endangering health or safety.

(5)        Any document required to accompany the transportation or handling of hazardous materials, pesticides, or other toxic or dangerous materials. (2000‑152, s. 1; 2001‑295, s. 2; 2006‑112, s. 23.)



§ 66-314. Prospective application.

§ 66‑314.  Prospective application.

This Article applies to any electronic record or electronic signature created, generated, sent, communicated, received, or stored on or after the effective date of this Article. (2000‑152, s. 1.)



§ 66-315. Use of electronic records and electronic signatures; variation by agreement.

§ 66‑315.  Use of electronic records and electronic signatures; variation by agreement.

(a)        This Article does not require a record or signature to be created, generated, sent, communicated, received, stored, or otherwise processed or used by electronic means or in electronic form.

(b)        This Article applies only to transactions between parties each of which has agreed to conduct transactions by electronic means. Whether the parties agree to conduct a transaction by electronic means is determined from the context and surrounding circumstances, including the parties' conduct.

(c)        A party that agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means. The right granted by this subsection may not be waived by agreement.

(d)        Except as otherwise provided in this Article, the effect of any of its provisions may be varied by agreement. The presence in certain provisions of this Article of the words "unless otherwise agreed", or words of similar import, does not imply that the effect of other provisions may not be varied by agreement.

(e)        Whether an electronic record or electronic signature has legal consequences is determined by this Article and other applicable law. (2000‑152, s. 1.)



§ 66-316. Construction and application.

§ 66‑316.  Construction and application.

This Article must be construed and applied:

(1)        To facilitate electronic transactions consistent with other applicable law;

(2)        To be consistent with reasonable practices concerning electronic transactions and with the continued expansion of those practices; and

(3)        To effectuate its general purpose to make uniform the law with respect to the subject of this act among states enacting it. (2000‑152, s. 1.)



§ 66-317. Legal recognition of electronic records, electronic signatures, and electronic contracts.

§ 66‑317.  Legal recognition of electronic records, electronic signatures, and electronic contracts.

(a)        A record or signature may not be denied legal effect or enforceability solely because it is in electronic form.

(b)        A contract may not be denied legal effect or enforceability solely because an electronic record was used in its formation.

(c)        If a law requires a record to be in writing, an electronic record satisfies the law provided it complies with the provisions of this Article.

(d)        If a law requires a signature, an electronic signature satisfies the law provided it complies with the provisions of this Article. (2000‑152, s. 1.)



§ 66-318. Provision of information in writing; presentation of records.

§ 66‑318.  Provision of information in writing; presentation of records.

(a)        If parties have agreed to conduct a transaction by electronic means and a law requires a person to provide, send, or deliver information in writing to another person, the requirement is satisfied if the information is provided, sent, or delivered, as the case may be, in an electronic record capable of retention by the recipient at the time of receipt. An electronic record is not capable of retention by the recipient if:

(1)        The sender or its information processing system inhibits the ability of the recipient to print or store the electronic record; or

(2)        It is not capable of being accurately reproduced for later reference by all parties or persons who are entitled to retain the contract or other record.

(b)        If a law other than this Article requires a record (i) to be posted or displayed in a certain manner, (ii) to be sent, communicated, or transmitted by a specified method, or (iii) to contain information that is formatted in a certain manner, the following rules apply:

(1)        The record must be posted or displayed in the manner specified in the other law.

(2)        Except as otherwise provided in subdivision (d)(2) of this section, the record must be sent, communicated, or transmitted by the method specified in the other law.

(3)        The record must contain the information formatted in the manner specified in the other law.

(c)        If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record is not enforceable against the recipient.

(d)        The requirements of this section may not be varied by agreement, but:

(1)        To the extent a law other than this act requires information to be provided, sent, or delivered in writing, but permits that requirement to be varied by agreement, the requirement under subsection (a) of this section that the information be in the form of an electronic record capable of retention may also be varied by agreement; and

(2)        A requirement under a law other than this Article to send, communicate, or transmit a record by regular United States mail may be varied by agreement to the extent permitted by the other law. (2000‑152, s. 1; 2001‑295, s. 3.)



§ 66-319. Attribution and effect of electronic record and electronic signature.

§ 66‑319.  Attribution and effect of electronic record and electronic signature.

(a)        An electronic record or electronic signature is attributable to a person if it was the act of the person. The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to which the electronic record or electronic signature was attributable.

(b)        The effect of an electronic record or electronic signature attributed to a person under subsection (a) of this section is determined from the context and surrounding circumstances at the time of its creation, execution, or adoption, including the parties' agreement, if any, and otherwise as provided by law. (2000‑152, s. 1.)



§ 66-320. Effect of change or error.

§ 66‑320.  Effect of change or error.

If a change or error in an electronic record occurs in a transmission between parties to a transaction, the following rules apply:

(1)        If the parties have agreed to use a security procedure to detect changes or errors and one party has conformed to the procedure, but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record.

(2)        In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if, at the time the individual learns of the error, the individual:

a.         Promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person;

b.         Takes reasonable steps, including steps that conform to the other person's reasonable instructions, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record; and

c.         Has not used or received any benefit or value from the consideration, if any, received from the other person.

(3)        If neither subdivision (1) nor subdivision (2) of this section applies, the change or error has the effect provided by other law, including the law of mistake, and the parties' contract, if any.

(4)        Subdivisions (2) and (3) of this section may not be varied by agreement. (2000‑152, s. 1.)



§ 66-321. Notarization and acknowledgment.

§ 66‑321.  Notarization and acknowledgment.

If a law requires a signature or record relating to a transaction to be notarized, acknowledged, verified, or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record. (2000‑152, s. 1.)



§ 66-322. Retention of electronic records; originals.

§ 66‑322.  Retention of electronic records; originals.

(a)        If a law requires that a record be retained, the requirement is satisfied by retaining an electronic record of the information in the record which:

(1)        Accurately reflects the information set forth in the record at the time it was first generated in its final form as an electronic record or otherwise; and

(2)        Remains accessible for later reference.

(b)        A requirement to retain a record in accordance with subsection (a) of this section does not apply to any information the sole purpose of which is to enable the record to be sent, communicated, or received.

(c)        A person may satisfy subsection (a) of this section by using the services of another person if the requirements of that subsection are satisfied.

(d)        If a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, that law is satisfied by an electronic record retained in accordance with subsection (a) of this section.

(e)        If a law requires retention of a check, that requirement is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with subsection (a) of this section.

(f)         A record retained as an electronic record in accordance with subsection (a) of this section satisfies a law requiring a person to retain a record for evidentiary, audit, or like purposes, unless a law enacted after the effective date of this Article specifically prohibits the use of an electronic record for the specified purpose.

(g)        This section does not preclude a governmental agency of this State from specifying additional requirements for the retention of a record subject to the agency's jurisdiction. (2000‑152, s. 1.)



§ 66-323. Admissibility in evidence.

§ 66‑323.  Admissibility in evidence.

In a proceeding, evidence of a record or signature may not be excluded solely because it is in electronic form. (2000‑152, s. 1.)



§ 66-324. Automated transaction.

§ 66‑324.  Automated transaction.

In an automated transaction, the following rules apply:

(1)        A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agents' actions or the resulting terms and agreements.

(2)        A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

(3)        The terms of the contract are determined by the substantive law applicable to it. (2000‑152, s. 1.)



§ 66-325. Time and place of sending and receipt.

§ 66‑325.  Time and place of sending and receipt.

(a)        Unless otherwise agreed between a sender and a recipient, which in a consumer transaction must be reasonable under the circumstances, an electronic record is sent when it:

(1)        Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

(2)        Is in a form capable of being processed by that system; and

(3)        Enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient which is under the control of the recipient.

(b)        Unless otherwise agreed between a sender and a recipient, which in a consumer transaction must be reasonable under the circumstances, an electronic record is received when:

(1)        It enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

(2)        It is in a form capable of being processed by that system.

(c)        Subsection (b) of this section applies even if the place the information processing system is located is different from the place the electronic record is deemed to be received under subsection (d) of this section.

(d)        Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender's place of business and to be received at the recipient's place of business. For purposes of this subsection, the following rules apply:

(1)        If the sender or recipient has more than one place of business, the place of business of that person is the place having the closest relationship to the underlying transaction.

(2)        If the sender or the recipient does not have a place of business, the place of business is the sender's or recipient's residence, as the case may be.

(e)        An electronic record is received under subsection (b) of this section even if no individual is aware of its receipt; provided, however, in a consumer transaction, a record has not been received unless it is received by the intended recipient in a manner in which the sender has a reasonable basis to believe that the record can be opened and read by the recipient.

(f)         Receipt of an electronic acknowledgment from an information processing system described in subsection (b) of this section establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

(g)        If a person is aware that an electronic record purportedly sent under subsection (a) of this section, or purportedly received under subsection (b) of this section, was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection may not be varied by agreement. (2000‑152, s. 1; 2001‑295, s. 4.)



§ 66-326. Transferable records.

§ 66‑326.  Transferable records.

(a)        In this section, "transferable record" means an electronic record that:

(1)        Would be a note under Article 3 of Chapter 25 of the General Statutes or a document under Article 7 of Chapter 25 of the General Statutes if the electronic record were in writing; and

(2)        The issuer of the electronic record expressly has agreed is a transferable record.

(b)        A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

(c)        A system satisfies subsection (b) of this section, and a person is deemed to have control of a transferable record, if the transferable record is created, stored, and assigned in such a manner that:

(1)        A single authoritative copy of the transferable record exists which is unique, identifiable, and, except as otherwise provided in subdivisions (4), (5), and (6) of this subsection, unalterable;

(2)        The authoritative copy identifies the person asserting control as:

a.         The person to which the transferable record was issued; or

b.         If the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred;

(3)        The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4)        Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

(5)        Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6)        Any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

(d)        Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in G.S. 25‑1‑201(21), of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under Chapter 25 of the General Statutes, including, if the applicable statutory requirements under G.S. 25‑3‑302(a), 25‑7‑501, or 25‑9‑330 are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively. Delivery, possession, and endorsement are not required to obtain or exercise any of the rights under this subsection.

(e)        Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under Chapter 25 of the General Statutes.

(f)         If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record. (2000‑152, s. 1; 2000‑140, s. 97; 2006‑112, s. 24.)



§ 66-327. Consumer transactions; alternative procedures for use or acceptance of electronic records or electronic signatures.

§ 66‑327.  Consumer transactions; alternative procedures for use or acceptance of electronic records or electronic signatures.

(a),       (b) Repealed by Session Laws 2001‑295, s. 5.

(c)        Consent to Electronic Records.  In a consumer transaction in which a statute, regulation, or rule of law of this State requires that information relating to a transaction or transactions in or affecting commerce be made available in writing or be disclosed to a consumer, the consumer's agreement to conduct a transaction by electronic means shall be evidenced as provided in G.S. 66‑315, and shall be found only when accomplished in compliance with the following provisions:

(1)        The consumer has affirmatively consented to the use of electronic means, and the consumer has not withdrawn consent.

(2)        The consumer, prior to consenting to the use of electronic means, is provided with a clear and conspicuous statement:

a.         Informing the consumer of any right or option of the consumer to have the record provided or made available on paper or in nonelectronic form.

b.         Informing the consumer of the right to withdraw consent to have the record provided or made available in an electronic form and of any conditions or consequences of such withdrawal. Those consequences may include termination of the parties' relationship but may not include the imposition of fees.

c.         Informing the consumer of whether the consent to have the record provided or made available in an electronic form applies only to the particular transaction which gave rise to the obligation to provide the record, or to identified categories of records that may be provided or made available during the course of the parties' relationship.

d.         Describing the procedures the consumer must use to withdraw consent as provided in sub‑subdivision (2)b. of this subsection or to update information needed to contact the consumer electronically.

e.         Informing the consumer how, after the consent to have the record provided or made available in an electronic form, the consumer may request and obtain a paper copy of an electronic record.

(3)        The consumer, prior to consenting to the use of electronic means, is provided with a statement of the hardware and software requirements for access to and retention of the electronic records; and the consumer consents electronically, or confirms his or her consent electronically, in a manner that reasonably demonstrates that the consumer can access information in the electronic form that will be used to provide the information that is the subject of the consent.

(4)        After the consent of a consumer in accordance with subdivision (1) of this subsection, if a change in the hardware or software requirements needed to access or retain electronic records creates a material risk that the consumer will not be able to access or retain a subsequent electronic record that was the subject of the consent, the person providing the electronic record provides the consumer with a statement of the revised hardware and software requirements for access to and retention of the electronic records, provides a statement of the right to withdraw consent without the imposition of any condition or consequence that was not disclosed under sub‑subdivision (2)b. of this subsection, and again complies with subdivision (3) of this subsection.

(d)        Written Copy Required.  Notwithstanding G.S. 66‑315(b), in a consumer transaction in which a statute, regulation, or rule of law of this State requires that information relating to a transaction or transactions be made available in writing or be disclosed to a consumer, where the consumer conducts the transaction on electronic equipment provided by or through the seller, the consumer shall be given a written copy of the contract or disclosure which is not in electronic form. A consumer's consent to receive future notices regarding the transaction in an electronic form is valid only if the consumer confirms electronically, using equipment other than that provided by the seller, that (i) the consumer has the software specified by the seller as necessary to read future notices, and (ii) the consumer agrees to receive the notices in an electronic form.

(e)        Oral Communications.  An oral communication or a recording of an oral communication shall not qualify as an electronic record for purposes of this section, except as other provided under applicable law.

(f)         Consumer Transaction Entered Into in North Carolina.  If a consumer located in North Carolina enters into a consumer transaction which is created or documented by an electronic record, the transaction shall be deemed to have been entered into in North Carolina for purpose of G.S. 22B‑3 which shall apply to the transaction. (2000‑152, s. 1; 2001‑295, s. 5.)



§ 66-328. Procedures consistent with federal law.

§ 66‑328.  Procedures consistent with federal law.

Consistent with the provisions of section 7002(a) of the Electronic Signatures in the Global and National Commerce Act, 15 U.S.C § 7002(a), this Article sets forth alternative procedures or requirements for the use of electronic records to establish the legal effect or validity of records in electronic transactions. (2001‑295, s. 6.)



§ 66-329. Choice of law in computer information agreement.

§ 66‑329.  Choice of law in computer information agreement.

A choice of law provision in a computer information agreement which provides that the contract is to be interpreted pursuant to the laws of a state that has enacted the Uniform Computer Information Transactions Act, as proposed by the National Conference of Commissioners on Uniform State Laws, or any substantially similar law, is voidable and the agreement shall be interpreted pursuant to the laws of this State if the party against whom enforcement of the choice of law provisions is sought is a resident of this State or has its principal place of business located in this State. For purposes of this section, a "computer information agreement" means an agreement that would be governed by the Uniform Computer Information Transactions Act or substantially similar law as enacted in the state specified in the choice of law provisions if that state's law were applied to the agreement. This section may not be varied by agreement of the parties. This section shall remain in force until such time as the North Carolina General Assembly enacts the Uniform Computer Information Transactions Act or any substantially similar law and that law becomes effective. (2001‑295, s. 7.)



§ 66-330. Severability clause.

§ 66‑330.  Severability clause.

If any provision of this Article or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this Article which can be given effect without the invalid provision or application, and to this end the provisions of this Article are severable. (2000‑152, s. 1.)



§§ 66-331 through 66-339. Reserved for future codification purposes.

§§ 66‑331 through 66‑339.  Reserved for future codification purposes.



§ 66-340: Expired pursuant to Session Laws 2005-462, s. 8, as amended by Session Laws 2006-264, s. 99.5(g), effective September 1, 2008. (2005-462, s. 1.)

Article 41.

Manufacturing Redevelopment Districts.

§ 66‑340:  Expired pursuant to Session Laws 2005-462, s. 8, as amended by Session Laws 2006-264, s. 99.5(g), effective September 1, 2008. (2005-462, s. 1.)



§ 66-341: Expired pursuant to Session Laws 2005-462, s. 8, as amended by Session Laws 2006-264, s. 99.5(g), effective September 1, 2008. (2005-462, s. 1.)

§ 66‑341:  Expired pursuant to Session Laws 2005-462, s. 8, as amended by Session Laws 2006-264, s. 99.5(g), effective September 1, 2008. (2005-462, s. 1.)



§ 66-342: Expired pursuant to Session Laws 2005-462, s. 8, as amended by Session Laws 2006-264, s. 99.5(g), effective September 1, 2008. (2005-462, s. 1.)

§ 66‑342:  Expired pursuant to Session Laws 2005-462, s. 8, as amended by Session Laws 2006-264, s. 99.5(g), effective September 1, 2008. (2005-462, s. 1.)



§ 66-343: Expired pursuant to Session Laws 2005-462, s. 8, as amended by Session Laws 2006-264, s. 99.5(g), effective September 1, 2008. (2005-462, s. 1.)

§ 66‑343:  Expired pursuant to Session Laws 2005-462, s. 8, as amended by Session Laws 2006-264, s. 99.5(g), effective September 1, 2008. (2005-462, s. 1.)



§ 66-344: Expired pursuant to Session Laws 2005-462, s. 8, as amended by Session Laws 2006-264, s. 99.5(g), effective September 1, 2008. (2005-462, s. 1.)

§ 66-344:  Expired pursuant to Session Laws 2005-462, s. 8, as amended by Session Laws 2006-264, s. 99.5(g), effective September 1, 2008. (2005-462, s. 1.)



§ 66-345: Expired pursuant to Session Laws 2005-462, s. 8, as amended by Session Laws 2006-264, s. 99.5(g), effective September 1, 2008. (2005-462, s. 1.)

§ 66‑345:  Expired pursuant to Session Laws 2005-462, s. 8, as amended by Session Laws 2006-264, s. 99.5(g), effective September 1, 2008. (2005-462, s. 1.)



§ 66-346: Expired pursuant to Session Laws 2005-462, s. 8, as amended by Session Laws 2006-264, s. 99.5(g), effective September 1, 2008. (2005-462, s. 1.)

§ 66‑346:  Expired pursuant to Session Laws 2005-462, s. 8, as amended by Session Laws 2006-264, s. 99.5(g), effective September 1, 2008. (2005-462, s. 1.)



§ 66-347. Reserved for future codification purposes.

§ 66‑347.  Reserved for future codification purposes.



§ 66-348. Reserved for future codification purposes.

§ 66‑348.  Reserved for future codification purposes.



§ 66-349. Reserved for future codification purposes.

§ 66‑349.  Reserved for future codification purposes.



§ 66-350. Definitions.

Article 42.

State Franchise for  Cable Television Service.

§ 66‑350.  Definitions.

The following definitions apply in this Article:

(1)        Cable service.  Defined in G.S. 105‑164.3.

(2)        Cable system.  Defined in 47 U.S.C. § 522.

(3)        Channel.  A portion of the electromagnetic frequency spectrum that is used in a cable system and is capable of delivering a television channel.

(4)        Existing agreement.  A local franchise agreement that was awarded under G.S. 153A‑137 or G.S. 160A‑319 and meets either of the following:

a.         Is in effect on January 1, 2007.

b.         Expired before January 1, 2007, and the cable service provider under the agreement provides cable service to subscribers in the franchise area on January 1, 2007.

(5)        Pass a household.  Make service available to a household, regardless of whether the household subscribes to the service.

(6)        PEG channel.  A public, educational, or governmental access channel provided to a county or city.

(7)        Secretary.  The Secretary of State.

(8)        Video programming.  Defined in G.S. 105‑164.3. (2006‑151, s. 1.)



§ 66-351. State franchising authority.

§ 66‑351.  State franchising authority.

(a)        Authority.  The Secretary of State is designated the exclusive franchising authority in this State for cable service provided over a cable system. This designation replaces the authorization to counties and cities in former G.S. 153A‑137 and G.S. 160A‑319 to award a franchise for cable service. This designation is effective January 1, 2007. After this date, a county or city may not award or renew a franchise for cable service.

(b)        Award and Scope.  The Secretary is considered to have awarded a franchise to a person who files a notice of franchise under G.S. 66‑352. A franchise for cable service authorizes the holder of the franchise to construct and operate a cable system over public rights‑of‑way within the area to be served. Chapter 160A of the General Statutes governs the regulation of public rights‑of‑way by a city. (2006‑151, s. 1.)



§ 66-352. Award of franchise and commencement of service.

§ 66‑352.  Award of franchise and commencement of service.

(a)        Notice of Franchise.  A person who intends to provide cable service over a cable system in an area must file a notice of franchise with the Secretary before providing the service. A person who files a notice of franchise must pay a fee in the amount set in G.S. 57C‑1‑22 for filing articles of organization.

A notice of franchise is effective when it is filed with the Secretary. The notice of franchise must include all of the following:

(1)        The applicant's name, principal place of business, mailing address, physical address, telephone number, and e‑mail address.

(2)        A description and map of the area to be served. If the description includes the area within the boundaries of a city, the area to be served is considered to include any area that is subsequently annexed to the city unless the notice limits the area to be served to the boundaries of the city on the effective date of the notice.

(3)        A list of each county and city in which the described service area is located, in whole or in part.

(4)        A schedule indicating when service is expected to be offered in the service area.

(b)        Commencement of Service.  A person who files a notice of franchise under subsection (a) of this section must begin providing cable service in the service area described in the notice within 120 days after the notice is filed. If cable service does not begin within this period, the notice of franchise terminates 130 days after it was filed. If cable service begins within this period, the holder of the State‑issued franchise must file a notice of service with the Secretary within 10 days after the cable service begins. Cable service begins when it passes one or more households in the described service area. This subsection does not apply to a cable service provider who terminates an existing agreement whose franchise area includes all of the service area described in a notice of franchise filed by the provider under subsection (a) of this section.

A notice of service for a service area must include all of the following:

(1)        The effective date of a notice of franchise for that area.

(2)        A description and map of the service area.

(3)        A statement that cable service has begun in the service area.

(c)        Extension.  A person who intends to provide cable service over a cable system in an area that is contiguous with but outside the service area described in a notice of franchise on file with the Secretary must file a notice of franchise under subsection (a) of this section that includes the proposed area. The initial service requirements in subsection (b) of this section apply to the proposed area. If the map of the area to be served includes any area that is part of the service area of another State‑issued franchise, the termination of a notice of franchise for the proposed area for failure to begin service within the required time does not affect the status of the other State‑issued franchise.

(d)        Withdrawal.  A person may withdraw a notice of franchise by filing a notice of withdrawal with the Secretary. The notice of withdrawal must be filed at least 90 days before the service is withdrawn.  (2006‑151, s. 1; 2008‑148, s. 5.)



§ 66-353. Annual service report.

§ 66‑353.  Annual service report.

A holder of a State‑issued franchise must file an annual service report with the Secretary. The report must be filed on or before July 31 of each year. The report must be accompanied by a fee in the amount set in G.S. 57C‑1‑22 for filing an annual report. The report must include all of the following:

(1)        The effective date of a notice of franchise for that area.

(2)        A description and map of the service area.

(3)        The approximate number of households in the service area.

(4)        A description and a map of the households passed in the service area as of July 1.

(5)        The percentage of households passed in the service area as of July 1.

(6)        The percentage of households passed in the service area as of July 1 of any preceding year for which a report was required under this section.

(7)        A report indicating the extent to which the holder has met the customer service requirements under G.S. 66‑356(b).

(8)        A schedule indicating when service is expected to be offered in the service area, to the extent the schedule differs from one included in the notice of franchise or in a report previously submitted under this section, and an explanation of the reason for the new schedule. (2006‑151, s. 1.)



§ 66-354. General filing and report requirements.

§ 66‑354.  General filing and report requirements.

(a)        General.  A document filed with the Secretary under this Article must be signed by an officer or general partner of the person submitting the document. Within five days after a person files a document with the Secretary under this Article, the person must send a copy of the document to any county or city included in the service area described in the document and to the registered agent of any cable service provider that is providing cable service under an existing agreement in the service area described in the document.

The provisions of Article 2 of Chapter 55D of the General Statutes apply to the submission of a document under this Article. A document filed under this Article is a public record as defined in G.S. 132‑1. The Secretary must post a document filed under this Article on its Internet Web site or indicate on its Internet Web site that the document has been filed and is available for inspection.

A successor in interest to a person who has filed a notice of franchise is not required to file another notice of franchise. When a change in ownership occurs, the owner must file a notice of change in ownership with the Secretary within 14 days after the change becomes effective.

(b)        Forfeiture.  A person who offers cable service over a cable system without filing a notice of franchise or a notice of service as required by this Article is subject to forfeiture of the revenue received during the period of noncompliance from subscribers to the cable service in the area of noncompliance. Forfeiture does not apply to revenue received from cable service provided over a cable system in an area that is adjacent to a service area described in a notice of franchise and notice of service filed by that cable service provider under G.S. 66‑352 if the provider obtains a State‑issued franchise and files a notice of service that includes this area within 20 days after a civil action for forfeiture is filed. A forfeiture does not affect the liability of the cable service provider for sales tax due under G.S. 105‑164.4 on cable service.

A cable service provider whose area includes the area in which a person is providing cable service without complying with the notice of franchise and notice of service requirements may bring a civil action for forfeiture. The amount required to be forfeited in the action must be remitted to the Civil Penalty and Forfeiture Fund established in G.S. 115C‑457.2. (2006‑151, s. 1.)



§ 66-355. Effect on existing local franchise agreement.

§ 66‑355.  Effect on existing local franchise agreement.

(a)        Existing Agreement.  This Article does not affect an existing agreement except as follows:

(1)        Effective January 1, 2007, gross revenue used to calculate the payment of the franchise tax imposed by G.S. 153A‑154 or G.S. 160A‑214 does not include gross receipts from cable service subject to sales tax under G.S. 105‑164.4. This exclusion does not otherwise affect the calculation of gross revenue and the payment to counties and cities of franchise tax revenue under existing agreements that have not been terminated under subsection (b) of this section.

(2)        A cable service provider under an existing agreement that is in effect on January 1, 2007, may terminate the agreement in accordance with subsection (b) of this section in any of the following circumstances:

a.         A notice of service filed under G.S. 66‑352 indicates that one or more households in the franchise area of the existing agreement are passed by both the cable service provider under the existing agreement and the holder of a State‑issued franchise.

b.         As of January 1, 2007, a county or city has an existing agreement with more than one cable service provider for substantially the same franchise area and at least twenty‑five percent (25%) of the households in the franchise areas of the existing agreements are passed by more than one cable service provider.

c.         A person provides wireline competition in the franchise area of the existing agreement by offering video programming over wireline facilities to single family households by a method that does not require a franchise under this Article. A notice of termination filed on the basis of wireline competition must include evidence of the competition in providing video programming service, such as an advertisement announcing the availability of the service, the acceptance of an order for the service, and information on the provider's Web site about the availability of the service. A county or city is allowed 60 days to review the evidence. The effective date of the termination is tolled during this review period. At the end of this period, the termination proceeds unless the county or city has obtained an order enjoining the termination based on the cable service provider's failure to establish the existence of wireline competition in its franchise area.

(3)        A cable service provider under an existing agreement that expired before January 1, 2007, may obtain a State‑issued franchise. The provider does not have to terminate the agreement in accordance with subsection (b) of this section because the agreement has expired.

(b)        Termination.  To terminate an existing agreement, a cable service provider must file a notice of termination with the affected county or city and file a notice of franchise with the Secretary. A termination of an existing agreement becomes effective at the end of the month in which the notice of termination is filed with the affected county or city. A termination of an existing agreement ends the obligations under the agreement and under any local cable regulatory ordinance that specifically authorizes the agreement as of the effective date of the termination but does not affect the rights or liabilities of the county or city, a taxpayer, or another person arising under the existing agreement or local ordinance before the effective date of the termination. (2006‑151, s. 1.)



§ 66-356. Service standards and requirements.

§ 66‑356.  Service standards and requirements.

(a)        Discrimination Prohibited.  A person who provides cable service over a cable system may not deny access to the service to any group of potential residential subscribers within the filed service area because of the race or income of the residents. A violation of this subsection is an unfair or deceptive act or practice under G.S. 75‑1.1.

In determining whether a cable service provider has violated this subsection with respect to a group of potential residential subscribers in a service area, the following factors must be considered:

(1)        The length of time since the provider filed the notice of service for the area. If less than a year has elapsed since the notice of service was filed, it is conclusively presumed that a violation has not occurred.

(2)        The cost of providing service to the affected group due to distance from facilities, density, or other factors.

(3)        Technological impediments to providing service to the affected group.

(4)        Inability to obtain access to property required to provide service to the affected group.

(5)        Competitive pressure to respond to service offered by another cable service provider or other provider of video programming.

(b)        FCC Standards.  A person who provides cable service over a cable system must comply with the customer service requirements in 47 C.F.R. Part 76 and emergency alert requirements established by the Federal Communications Commission.

(c)        Complaints.  The Consumer Protection Division of the Attorney General's Office is designated as the State agency to receive and respond to customer complaints concerning cable services. Persistent or repeated violations of the federal customer service requirements or the terms and conditions of the cable service provider's agreement with customers are unfair or deceptive acts or practices under G.S. 75‑1.1.

To facilitate the resolution of customer complaints, the cable service provider must include the following statement on the customer's bill: "If you have a complaint about your cable service, you should first contact customer service at the following telephone number: (insert the cable service provider's customer service telephone number). If the cable service provider does not satisfactorily resolve your complaint, contact the Consumer Protection Division of the Attorney General's Office of the State of North Carolina (insert information on how to contact the Consumer Protection Division of the Attorney General's Office).

(d)        No Build‑Out.  No build‑out requirements apply to a person who provides cable service under a State‑issued franchise.

(e)        [Report to Revenue Laws Study Committee.  ] The Consumer Protection Division of the Attorney General's Office must report to the Revenue Laws Study Committee on or before April 1 of each year, beginning April 1, 2008, on the following information concerning cable service complaints the Division has received from cable customers under this section:

(1)        The number of customer complaints.

(2)        The types of customer complaints.

(3)        The different means of resolving customer complaints. (2006‑151, ss. 1, 18.)



§ 66-357. Availability and use of PEG channels.

§ 66‑357.  Availability and use of PEG channels.

(a)        Application.  This section applies to a person who provides cable service under a State‑issued franchise. It does not apply to a person who provides cable service under an existing agreement.

(b)        Local Request.  A county or city must make a written request to a cable service provider for PEG channel capacity. The request must include a statement describing the county's or city's plan to operate and program each channel requested. The cable service provider must provide the requested PEG channel capacity within the later of the following:

(1)        120 days after the cable service provider receives the written request.

(2)        30 days after any interconnection requested under G.S. 66‑358(a)(1) is accomplished.

(c)        Initial PEG Channels.  A city with a population of at least 50,000 is allowed a minimum of three initial PEG channels plus any channels in excess of this minimum that are activated, as of July 1, 2006, under the terms of an existing franchise agreement whose franchise area includes the city. A city with a population of less than 50,000 is allowed a minimum of two initial PEG channels plus any channels in excess of this minimum that are activated, as of July 1, 2006, under the terms of an existing franchise agreement whose franchise area includes the city. For a city included in the franchise area of an existing agreement, the agreement determines the service tier placement and transmission quality of the initial PEG channels. For a city that is not included in the franchise area of an existing agreement, the initial PEG channels must be on a basic service tier, and the transmission quality of the channels must be equivalent to those of the closest city covered by an existing agreement.

A county is allowed a minimum of two initial PEG channels plus any channels in excess of this minimum that are activated, as of July 1, 2006, under the terms of an existing franchise agreement whose franchise area includes the county. For a county included in the franchise area of an existing agreement, the agreement determines the service tier placement and transmission quality of the initial PEG channels. For a county that is not included in the franchise area of an existing agreement, the initial PEG channels must be on a basic service tier and the transmission quality of the channels must be equivalent to those of any city with PEG channels in the county.

The cable service provider must maintain the same channel designation for a PEG channel unless the service area of the State‑issued franchise includes PEG channels that are operated by different counties or cities and those PEG channels have the same channel designation. Each county and city whose PEG channels are served by the same cable system headend must cooperate with each other and with the cable system provider in sharing the capacity needed to provide the PEG channels.

(d)        Additional PEG Channels.  A county or city that does not have seven PEG channels, including the initial PEG channels, is eligible for an additional PEG channel if it meets the programming requirements in this subsection. A county or city that has seven PEG channels is not eligible for an additional channel.

A county or city that meets the programming requirements in this subsection may make a written request under subsection (b) of this section for an additional channel. The additional channel may be provided on any service tier. The transmission quality of the additional channel must be at least equivalent to the transmission quality of the other channels provided.

The PEG channels operated by a county or city must meet the following programming requirements for at least 120 continuous days in order for the county or city to obtain an additional channel:

(1)        All of the PEG channels must have scheduled programming for at least eight hours a day.

(2)        The programming content of each of the PEG channels must not repeat more than fifteen percent (15%) of the programming content on any of the other PEG channels.

(3)        No more than fifteen percent (15%) of the programming content on any of the PEG channels may be character‑generated programming.

(e)        Use of Channels.  If a county or city no longer provides any programming for transmission over a PEG channel it has activated, the channel may be reprogrammed at the cable service provider's discretion. A cable service provider must give at least a 60‑day notice to a county or city before it reprograms a PEG channel that is not used. The cable service provider must restore a previously lost PEG channel within 120 days of the date a county or city certifies to the provider a schedule that demonstrates the channel will be used.

(f)         Operation of Channels.  A cable service provider is responsible only for the transmission of a PEG channel. The county or city to which the PEG channel is provided is responsible for the operation and content of the channel. A county or city that provides content to a cable service provider for transmission on a PEG channel is considered to have authorized the provider to transmit the content throughout the provider's service area, regardless of whether part of the service area is outside the boundaries of the county or city.

All programming on a PEG channel must be noncommercial. A cable service provider may not brand content on a PEG channel with its logo, name, or other identifying marks. A cable service provider is not required to transmit content on a PEG channel that is branded with the logo, name, or other identifying marks of another cable service provider.

(g)        Compliance.  A county or city that has not received PEG channel capacity as required by this section may bring an action to compel a cable service provider to comply with this section. (2006‑151, s. 1.)



§ 66-358. Transmission of PEG channels.

§ 66‑358.  Transmission of PEG channels.

(a)        Service.  A cable service provider operating under a State‑issued franchise must transmit a PEG channel by one of the following methods:

(1)        Interconnection with another cable system operated in its service area. A cable service provider operating in the same service area as a provider under a State‑issued franchise must interconnect its cable system on reasonable and competitively neutral terms with the other provider's cable system within 120 days after it receives a written request for interconnection and may not refuse to interconnect on these terms. The terms include compensation for costs incurred in interconnecting. Interconnection may be accomplished by direct cable, microwave link, satellite, or another method of connection.

(2)        Transmission of the signal from each PEG channel programmer's origination site, if the origination site is in the provider's service area.

(b)        Signal.  All PEG channel programming provided to a cable service provider for transmission must meet the federal National Television System Committee standards or the Advanced Television Systems Committee Standards. If a PEG channel programmer complies with these standards and the cable service provider cannot transmit the programming without altering the transmission signal, then the cable service provider must do one of the following:

(1)        Alter the transmission signal to make it compatible with the technology or protocol the cable service provider uses to deliver its cable service.

(2)        Provide to the county or city the equipment needed to alter the transmission signal to make it compatible with the technology or protocol the cable service provider uses to deliver its cable service. (2006‑151, s. 1.)



§ 66-359. PEG channel grants.

§ 66‑359.  PEG channel grants.

(a)        PEG Channel Fund.  The PEG Channel Fund is created as an interest‑bearing special revenue fund. It consists of revenue allocated to it under G.S. 105‑164.44I(b) and any other revenues appropriated to it. The e‑NC Authority, created under G.S. 143B‑437.46, administers the Fund.

(b)        Grants.  A county or city may apply to the e‑NC Authority for a grant from the PEG Channel Fund. In awarding grants from the Fund, the e‑NC Authority must, to the extent possible, select applicants from all parts of the State based upon need. Grants from the Fund are subject to the following limitations:

(1)        The grant may not exceed twenty‑five thousand dollars ($25,000).

(2)        The applicant must match the grant on a dollar‑for‑dollar basis.

(3)        The grant may be used only for capital expenditures necessary to provide PEG channel programming.

(4)        An applicant may receive no more than one grant per fiscal year.

(c)        Reports.  The e‑NC Authority must publish an annual report on grants awarded under this section. The report must list each grant recipient, the amount of the grant, and the purpose of the grant. (2006‑151, s. 1.)



§ 66-360. Service to public building.

§ 66‑360.  Service to public building.

At the written request of a county or city, a cable service provider operating under a State‑issued franchise must provide cable service without charge to a public building located within 125 feet of the provider's cable system. The required service is the basic, or lowest‑priced, service the provider offers to customers. The terms and conditions that apply to service provided to a residential retail customer apply to the service provided to the public building. Only one service outlet is required for a building. The cable service provider is not required to provide inside wiring and is not required to provide service that conflicts with restrictions that apply in a program licensing agreement or another contract. A public building is a building used as a public school, a charter school, a county or city library, or a function of the county or city. (2006‑151, s. 1.)



§ 66-370. Motor vehicle service agreement companies.

Article 43.

Service Agreements.

§ 66‑370.  Motor vehicle service agreement companies.

(a)        This section applies to all motor vehicle service agreement companies soliciting business in this State, but it does not apply to performance guarantees, warranties, or motor vehicle service agreements made by

(1)        A manufacturer,

(2)        A distributor, or

(3)        A subsidiary or affiliate of a manufacturer or a distributor, where fifty‑one percent (51%) or more of the subsidiary or affiliate is owned directly or indirectly by

a.         The manufacturer,

b.         The distributor, or

c.         The common owner of fifty‑one percent (51%) or more of the manufacturer or distributor

in connection with the sale of motor vehicles. This section does not apply to any motor vehicle dealer licensed to do business in this State (i) whose primary business is the retail sale and service of motor vehicles; (ii) who makes and administers its own service agreements with or without association with a third‑party administrator or who makes its own service agreements in association with a manufacturer, distributor, or their subsidiaries or affiliates; and (iii) whose service agreements cover only vehicles sold by the dealer to its retail customer; provided that the dealer complies with G.S. 66‑372 and G.S. 66‑373. A motor vehicle dealer who sells a motor vehicle service agreement to a consumer, as defined in 15 U.S.C. § 2301(3), is not deemed to have made a written warranty to the consumer with respect to the motor vehicle sold or to have entered into a service contract with the consumer that applies to the motor vehicle, as provided in 15 U.S.C. § 2308(a), if: (i) the motor vehicle dealer acts as a mere agent of a third party in selling the motor vehicle service agreement; and (ii) the motor vehicle dealer would, after the sale of the motor vehicle service agreement, have no further obligation under the motor vehicle service agreement to the consumer to service or repair the vehicle sold to the consumer at or within 90 days before the dealer sold the motor vehicle service agreement to the consumer.

(b)        The following definitions apply in this section and in G.S. 66‑371, 66‑372, and 66‑373:

(1)        Authorized insurer.  An insurance company authorized to write liability insurance under Articles 7, 16, 21, or 22 of Chapter 58 of the General Statutes.

(2)        Distributor.  Defined in G.S. 20‑286(3).

(3)        Licensed insurer.  An insurance company licensed to write liability insurance under Article 7 or 16 of Chapter 58 of the General Statutes.

(4)        Motor vehicle.  Defined in G.S. 20‑4.01(23), but also including mopeds as defined in G.S. 20‑4.01(27)d1.

(5)        Motor vehicle service agreement.  Any contract or agreement indemnifying the motor vehicle service agreement holder against loss caused by failure, arising out of the ownership, operation, or use of a motor vehicle, of a mechanical or other component part of the motor vehicle that is listed in the agreement. The term does not mean a contract or agreement guaranteeing the performance of parts or lubricants manufactured by the guarantor and sold for use in connection with a motor vehicle where no additional consideration is paid or given to the guarantor for the contract or agreement beyond the price of the parts or lubricants.

(6)        Motor vehicle service agreement company.  Any person that issues motor vehicle service agreements and that is not a licensed insurer.

(c) through (g) Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 730, s. 3. (1991 (Reg. Sess., 1992), c. 1014, s. 1; 1993, c. 504, ss. 47, 48, 52; c. 539, s. 442; 1994, Ex. Sess., c. 24, s. 14(c); 1993 (Reg. Sess., 1994), c. 730, ss. 3, 4; 1995, c. 193, s. 3; 2007‑95, ss. 2, 9.)



§ 66-371. Home appliance service agreement companies.

§ 66‑371.  Home appliance service agreement companies.

(a)        This section applies to all home appliance service agreement companies soliciting business in this State, but it does not apply to performance guarantees or warranties made by manufacturers in connection with the sale of new home appliances. This section does not apply to any home appliance dealer licensed to do business in this State (i) whose primary business is the retail sale and service of home appliances; (ii) who makes and administers its own service agreements without association with any other entity; and (iii) whose service agreements cover primarily appliances sold by the dealer to its retail customers, provided that the dealer complies with G.S. 66‑372 and G.S. 66‑373. This section does not apply to any warranty made by a builder or seller of real property relating to home appliances that are sold along with real property. This section does not apply to any issuer of credit cards or charge cards that markets home appliance service agreements as an ancillary part of its business; provided, however, that such issuer maintains insurance in accordance with G.S. 66‑373.

(b)        The following definitions apply in this section:

(1)        "Home appliance" means a clothes washing machine or dryer; kitchen appliance; vacuum cleaner; sewing machine; home audio or video electronic equipment; home electronic data processing equipment; home exercise and fitness equipment; home health care equipment; power tools; heater or air conditioner, other than a permanently installed unit using internal ductwork; or other personal consumer goods.

(2)        "Home appliance service agreement" means any contract or agreement indemnifying the home appliance service agreement holder against loss caused by failure, arising out of the ownership, operation, or use of a home appliance, of a mechanical or other component part of the home appliance that is listed in the agreement.

(3)        "Home appliance service agreement company" means any person that issues home appliance service agreements and that is not a licensed insurer.

(c)        through (g) Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 730, s. 3. (1991 (Reg. Sess., 1992), c. 1014, s. 1; 1993, c. 504, ss. 49, 52; c. 539, s. 443; 1994, Ex. Sess., c. 24, s. 14(c); 1993 (Reg. Sess., 1994), c. 730, ss. 3, 4, 6; 2003‑290, s. 1(b); 2007‑95, ss. 3, 10.)



§ 66-372. Miscellaneous requirements for motor vehicle and home appliance service agreement companies.

§ 66‑372.  Miscellaneous requirements for motor vehicle and home appliance service agreement companies.

(a)        The provisions of this section and G.S. 66‑373 apply to companies specified in G.S. 66‑370 and G.S. 66‑371.

(b)        The following definitions apply in this section and in G.S. 66‑373:

(1)        Service agreement.  Includes motor vehicle service agreements and home appliance service agreements.

(2)        Service agreement company.  Includes motor vehicle service agreement companies and home appliance service agreement companies.

(c)        Before the sale of any service agreement, the service agreement company shall give written notice to the customer clearly disclosing that the purchase of the agreement is not required either to purchase or to obtain financing for a motor vehicle or home appliance, as the case may be.

(d)        No service agreement may be used in this State by any service agreement company if the agreement:

(1)        In any respect violates, or does not comply with, the laws of this State;

(2)        Contains, or incorporates by reference when incorporation is otherwise permissible, any inconsistent, ambiguous, or misleading clauses or any exceptions and conditions that deceptively affect the risk purported to be assumed in the general coverage of the agreement;

(3)        Has any title, heading, or other indication of its provisions that is misleading; or

(4)        Is printed or otherwise reproduced in a manner that renders any material provision of the agreement substantially illegible.

(e)        All service agreements used in this State by a service agreement company shall:

(1)        Not contain provisions that allow the company to cancel the agreement in its discretion other than for nonpayment of premiums or for a direct violation of the agreement by the consumer where the service agreement states that violation of the agreement would subject the agreement to cancellation;

(2)        With respect to a motor vehicle service agreement as defined in G.S. 66‑370(b)(1), provide for a right of assignability by the consumer to a subsequent purchaser before expiration of coverage if the subsequent purchaser meets the same criteria for motor vehicle service agreement acceptability as the original purchaser; and

(3)        Contain a cancellation provision allowing the consumer to cancel at any time after purchase and receive a pro rata refund less any claims paid on the agreement and a reasonable administrative fee, not to exceed ten percent (10%) of the amount of the pro rata refund.

(f)         Each service agreement company, as a minimum requirement for permanent office records, shall maintain:

(1)        A complete set of accounting records, including a general ledger, cash receipts and disbursements journals, accounts receivable registers, and accounts payable registers.

(2)        Memorandum journals showing the service agreement forms issued to the company salespersons and recording the delivery of the forms to dealers.

(3)        Memorandum journals showing the service agreement forms received by dealers and indicating the disposition of the forms by the dealers.

(4)        A detailed service agreement register, in numerical order by agreement number, of agreements in force. The register shall include the following: agreement number, date of issue, issuing dealer, name of agreement holder, description of item covered, service agreement period (and, if applicable, mileage), gross premium, total commission paid, and net premium.

(5)        A detailed claims register, in numerical order by service agreement number. The register shall include the following information: agreement number, date of issue, date claim paid, and, if applicable, disposition other than payment and reason for the disposition.

(g)        Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 730, s. 3.

(h)        No insurer or service agreement company shall act as a fronting company for any unauthorized insurer or service agreement company that is not in compliance with this section. As used in this subsection, "fronting company" means a licensed insurer or service agreement company that, by reinsurance or otherwise, generally transfers to one or more unauthorized insurers or service agreement companies that are not in compliance with this section a substantial portion of the risk of loss under agreements it writes in this State.

(i)         All funds belonging to insurers, companies, or others received by a salesperson of a service agreement are trust funds received by the salesperson in a fiduciary capacity; and the salesperson, in the applicable regular course of business, shall account for and pay the funds to the person entitled to the funds. Any salesperson who, not being entitled to the funds, diverts or appropriates the funds or any portion of the funds, other than funds representing the salesperson's commission if authorized by the salesperson agreement, to his or her own use, upon conviction is guilty of embezzlement under G.S. 14‑90.

(j)         Any person who knowingly offers for sale or sells a service agreement for a company that has failed to comply with the provisions of this section is guilty of a Class 1 misdemeanor. All service agreement companies and individuals selling service agreements are subject to G.S. 75‑1 through G.S. 75‑19.

(k)        Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 730, s. 2.

(l)         No service agreement company shall use in its name, contracts, literature, advertising in any medium, or any other printed matter the words "insurance", "casualty", "surety", "mutual", or any other words descriptive of the insurance business or deceptively similar to the name or description of any insurer doing business in this State, except to indicate that the obligations of the contract are insured by an insurance company.

(m)       Repealed by Session Laws 2007‑95, s. 11. (1991 (Reg. Sess., 1992), c. 1014, s. 1; 1993, c. 504, ss. 50, 51, 52; c. 539, s. 444; 1994, Ex. Sess., c. 24, s. 14(c); 1993 (Reg. Sess., 1994), c. 730, ss. 2, 3, 5; 1995, c. 193, ss. 4, 5; 2003‑290, s. 2; 2007‑95, ss. 4, 11.)



§ 66-373. Insurance policy requirements.

§ 66‑373.  Insurance policy requirements.

(a)        Each company or person subject to this section shall maintain contractual liability insurance or service agreement reimbursement insurance with an authorized insurer for one hundred percent (100%) of claims exposure, including reported and incurred but not reported claims and claims expenses, on business written in this State unless the company or person:

(1)        Maintains an audited net worth of one hundred million dollars ($100,000,000);

(2)        Has offered service agreement contracts or warranties, as applicable to the respective company, its parent company, or person, for at least the preceding 10 years; and

(3)        Either is required to file and has filed an SEC Form 10K or Form 20‑F with the Securities and Exchange Commission (SEC) within the last calendar year or, if the company does not file with the SEC, can produce, upon request, a copy of the company's audited financial statements, which show a net worth of the company or person of at least one hundred million dollars ($100,000,000). A company or person may utilize its parent company's Form 10‑K, Form 20‑F, or audited financial statements to satisfy this requirement if the parent company agrees to guarantee the obligations of the company or person relating to service agreement contracts or warranties, as applicable to the respective company or person, sold by the company or person in this State.

(b)        All forms relating to insurance policies written by authorized insurers under this section shall be filed with and approved by the Commissioner of Insurance before they may be used for any purpose in this State, irrespective of whether the insurers are licensed insurers.

(c)        Each policy shall contain the following provisions:

(1)        If the company or person does not fulfill its obligations under service agreements or warranties issued in this State for any reason, including federal bankruptcy or state receivership proceedings, the insurer will pay losses and unearned premium refunds directly to any person making the claim under the service agreement.

(2)        The insurer shall assume full responsibility for the administration of claims if the company or person is unable to do so.

(3)        The policy is subject to the cancellation, nonrenewal, and renewal provisions of G.S. 58‑41‑15, 58‑41‑20, 58‑41‑25, and 58‑41‑40.

(4)        The policy shall insure all service agreements and warranties that were issued while the policy was in effect, regardless of whether the premium was remitted to the insurer.

(5)        If the insurer is fulfilling any service agreement covered by the policy and if the service agreement holder cancels the service agreement, the insurer shall make a full refund of the unearned premium to the consumer pursuant to G.S. 66‑372(e)(3). This subdivision applies only to service agreement companies.

(d)        The Commissioner of Insurance may adopt rules, in addition to the requirements of this section, governing the terms and conditions of policy forms for the insurance required by this section.

(e)        Persons and companies subject to G.S. 58‑1‑15, 58‑1‑20, 66‑370, 66‑371, and 66‑374 are subject to and shall comply with this section. (1993 (Reg. Sess., 1994), c. 730, s. 1; 2003‑290, s. 1(c); 2007‑95, ss. 5, 12.)



§ 66-374. Mechanical breakdown service agreements.

§ 66‑374.  Mechanical breakdown service agreements.

(a)        Except as provided in subsection (c) of this section, all mechanical breakdown service agreement companies soliciting business in this State shall comply with G.S. 66‑372 and G.S. 66‑373.

(b)        As used in this section, "mechanical breakdown service agreement companies" include any person that issues mechanical breakdown service agreements and is not a licensed insurer, and "mechanical breakdown service agreements" are applicable to mechanized equipment, including automobiles, riding mowers, scooters, generators, farm implements, logging equipment, road graders, bulldozers, and power equipment not licensed for road use, whether mobile or not.

(c)        This section does not apply to performance guarantees, warranties, mechanical breakdown service agreements, or motor vehicle service agreements made by:

(1)        A manufacturer.

(2)        A distributor.

(3)        A subsidiary of a manufacturer or distributor. (2003‑290, s. 4; 2007‑95, ss. 6, 13.)



§ 66-375: Reserved for future codification purposes.

§ 66‑375: Reserved for future codification purposes.



§ 66-376: Reserved for future codification purposes.

§ 66‑376: Reserved for future codification purposes.



§ 66-377: Reserved for future codification purposes.

§ 66‑377: Reserved for future codification purposes.



§ 66-378: Reserved for future codification purposes.

§ 66‑378: Reserved for future codification purposes.



§ 66-379: Reserved for future codification purposes.

§ 66‑379: Reserved for future codification purposes.



§ 66-380. Definitions.

Article 44.

Free Insurance.

§ 66‑380.  Definitions.

As used in this Article:

(1)        "Consumer goods" means goods that are used primarily for personal, family, or household purposes. For the purposes of this Article, consumer goods do not include automobiles or residences.

(2)        "Free insurance" means any of the following:

a.         Insurance for which no identifiable or additional charge is made to the purchaser or lessee of consumer goods or services directly or indirectly connected with the purchase of consumer goods.

b.         Insurance for which an identifiable or additional charge is made in an amount less than the cost of such insurance as to the seller, lessor, or other person other than the insurer providing the insurance.  (2008‑124, s. 9.1.)



§ 66-381. Free insurance.

§ 66‑381.  Free insurance.

No person shall advertise, offer, or provide free insurance for damage, loss, or theft as an inducement to the purchase, sale, or rental of consumer goods or services directly or indirectly connected with the purchase of consumer goods.  (2008‑124, s. 9.1.)



§ 66-382. Unfair trade practice.

§ 66‑382.  Unfair trade practice.

A violation of G.S. 66‑381 constitutes an unfair trade practice under G.S. 75‑1.1.  (2008‑124, s. 9.1.)






Chapter 67 - Dogs.

§ 67-1. Liability for injury to livestock or fowls.

Chapter 67.

Dogs.

Article 1.

Owner's Liability.

§ 67‑1.  Liability for injury to livestock or fowls.

If any dog, not being at the time on the premises of the owner or person having charge thereof, shall kill or injure any livestock or fowls, the owner or person having such dog in charge shall be liable for damages sustained by the injury, killing, or maiming of any livestock, and costs of suit. (1911, c. 3, s. 1; C.S., s. 1669.)



§ 67-2. Permitting bitch at large.

§ 67‑2.  Permitting bitch at large.

If any person owning or having any bitch shall knowingly permit her to run at large during the erotic stage of copulation he shall be guilty of a Class 3 misdemeanor. (1862‑3, c. 41, s. 2; Code, s. 2501; Rev., s. 3303; C.S., s. 1670; 1993, c. 539, s. 529; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 67-3. Sheep-killing dogs to be killed.

§ 67‑3.  Sheep‑killing dogs to be killed.

If any person owning or having any dog that kills sheep or other domestic animals, or that kills a human being, upon satisfactory evidence of the same being made before any judge of the district court in the county, and the owner duly notified thereof, shall refuse to kill it, and shall permit such dog to go at liberty, he shall be guilty of a Class 3 misdemeanor, and the dog may be killed by anyone if found going at large. (1862‑3, c. 41, s. 1; 1874‑5, c. 108, s. 2; Code, s. 2500; Rev., s. 3304; C.S., s. 1671; 1973, c. 108, s. 24; 1977, c. 597; 1993, c. 539, s. 530; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 67-4. Failing to kill mad dog.

§ 67‑4.  Failing to kill mad dog.

If the owner of any dog shall know, or have good reason to believe, that his dog, or any dog belonging to any person under his control, has been bitten by a mad dog, and shall neglect or refuse immediately to kill the same, he shall forfeit and pay the sum of fifty dollars ($50.00) to him who will sue therefor; and the offender shall be liable to pay all damages which may be sustained by anyone, in his property or person, by the bite of any such dog, and shall be guilty of a Class 3 misdemeanor. (R.C., c. 67; Code, s. 2499; Rev., s. 3305; C.S., s. 1672; 1993, c. 539, s. 531; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 67-4.1. Definitions and procedures.

Article 1A.

Dangerous Dogs.

§ 67‑4.1.  Definitions and procedures.

(a)        As used in this Article, unless the context clearly requires otherwise and except as modified in subsection (b) of this section, the term:

(1)        "Dangerous dog" means

a.         A dog that:

1.         Without provocation has killed or inflicted severe injury on a person; or

2.         Is determined by the person or Board designated by the county or municipal authority responsible for animal control to be potentially dangerous because the dog has engaged in one or more of the behaviors listed in subdivision (2) of this subsection.

b.         Any dog owned or harbored primarily or in part for the purpose of dog fighting, or any dog trained for dog fighting.

(2)        "Potentially dangerous dog" means a dog that the person or Board designated by the county or municipal authority responsible for animal control determines to have:

a.         Inflicted a bite on a person that resulted in broken bones or disfiguring lacerations or required cosmetic surgery or hospitalization; or

b.         Killed or inflicted severe injury upon a domestic animal when not on the owner's real property; or

c.         Approached a person when not on the owner's property in a vicious or terrorizing manner in an apparent attitude of attack.

(3)        "Owner" means any person or legal entity that has a possessory property right in a dog.

(4)        "Owner's real property" means any real property owned or leased by the owner of the dog, but does not include any public right‑of‑way or a common area of a condominium, apartment complex, or townhouse development.

(5)        "Severe injury" means any physical injury that results in broken bones or disfiguring lacerations or required cosmetic surgery or hospitalization.

(b)        The provisions of this Article do not apply to:

(1)        A dog being used by a law enforcement officer to carry out the law enforcement officer's official duties;

(2)        A dog being used in a lawful hunt;

(3)        A dog where the injury or damage inflicted by the dog was sustained by a domestic animal while the dog was working as a hunting dog, herding dog, or predator control dog on the property of, or under the control of, its owner or keeper, and the damage or injury was to a species or type of domestic animal appropriate to the work of the dog; or

(4)        A dog where the injury inflicted by the dog was sustained by a person who, at the time of the injury, was committing a willful trespass or other tort, was tormenting, abusing, or assaulting the dog, had tormented, abused, or assaulted the dog, or was committing or attempting to commit a crime.

(c)        The county or municipal authority responsible for animal control shall designate a person or a Board to be responsible for determining when a dog is a "potentially dangerous dog" and shall designate a separate Board to hear any appeal. The person or Board making the determination that a dog is a "potentially dangerous dog" must notify the owner in writing, giving the reasons for the determination, before the dog may be considered potentially dangerous under this Article. The owner may appeal the determination by filing written objections with the appellate Board within three days. The appellate Board shall schedule a hearing within 10 days of the filing of the objections. Any appeal from the final decision of such appellate Board shall be taken to the superior court by filing notice of appeal and a petition for review within 10 days of the final decision of the appellate Board.  Appeals from rulings of the appellate Board shall be heard in the superior court division.  The appeal shall be heard de novo before a superior court judge sitting in the county in which the appellate Board whose ruling is being appealed is located. (1989 (Reg. Sess., 1990), c. 1023, s. 1.)



§ 67-4.2. Precautions against attacks by dangerous dogs.

§ 67‑4.2.  Precautions against attacks by dangerous dogs.

(a)        It is unlawful for an owner to:

(1)        Leave a dangerous dog unattended on the owner's real property unless the dog is confined indoors, in a securely enclosed and locked pen, or in another structure designed to restrain the dog;

(2)        Permit a dangerous dog to go beyond the owner's real property unless the dog is leashed and muzzled or is otherwise securely restrained and muzzled.

(b)        If the owner of a dangerous dog transfers ownership or possession of the dog to another person (as defined in G.S. 12‑3(6)), the owner shall provide written notice to:

(1)        The authority that made the determination under this Article, stating the name and address of the new owner or possessor of the dog; and

(2)        The person taking ownership or possession of the dog, specifying the dog's dangerous behavior and the authority's determination.

(c)        Violation of this section is a Class 3 misdemeanor. (1989 (Reg. Sess., 1990), c. 1023; 1993, c. 539, s. 532; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 67-4.3. Penalty for attacks by dangerous dogs.

§ 67‑4.3.  Penalty for attacks by dangerous dogs.

The owner of a dangerous dog that attacks a person and causes physical injuries requiring medical treatment in excess of one hundred dollars ($100.00) shall be guilty of a Class 1 misdemeanor. (1989 (Reg. Sess., 1990), c. 1023; 1993, c. 539, s. 533; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 67-4.4. Strict liability.

§ 67‑4.4.  Strict liability.

The owner of a dangerous dog shall be strictly liable in civil damages for any injuries or property damage the dog inflicts upon a person, his property, or another animal. (1989 (Reg. Sess., 1990), c. 1023, s. 1.)



§ 67-4.5. Local ordinances.

§ 67‑4.5.  Local ordinances.

Nothing in this Article shall be construed to prevent a city or county from adopting or enforcing its own program for control of dangerous dogs. (1989 (Reg. Sess., 1990), c. 1023, s. 1.)



§§ 67-5 through 67-11: Repealed by Session Laws 1973, c. 822, s. 6.

Article 2.

License Taxes on Dogs.

§§ 67‑5 through 67‑11: Repealed by Session Laws 1973, c.  822, s. 6.



§ 67-12. Permitting dogs to run at large at night; penalty; liability for damage.

§ 67‑12.  Permitting dogs to run at large at night; penalty; liability for damage.

No person shall allow his dog over six months old to run at large in the nighttime unaccompanied by the owner or by some member of the owner's family, or some other person by the owner's permission.  Any person intentionally, knowingly, and willfully violating this section shall be guilty of a Class 3 misdemeanor, and shall also be liable in damages to any person injured or suffering loss to his property or chattels. (1919, c. 116, s. 5; C.S., s. 1680; 1993, c. 539, s. 534; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 67-13. Repealed by Session Laws 1973, c. 822, s. 6.

§ 67‑13.  Repealed by Session Laws 1973, c. 822, s. 6.



§ 67-14. Mad dogs, dogs killing sheep, etc., may be killed.

§ 67‑14.  Mad dogs, dogs killing sheep, etc., may be killed.

Any person may kill any mad dog, and also any dog if he is killing sheep, cattle, hogs, goats, or poultry. (1919, c. 116, s. 8; C.S., s. 1682.)



§ 67-14.1. Dogs injuring deer or bear on wildlife management area may be killed; impounding unmuzzled dogs running at large.

§ 67‑14.1.  Dogs injuring deer or bear on wildlife management area may be killed; impounding unmuzzled dogs running at large.

(a)        Any dog which trails, runs, injures or kills any deer or bear on any wildlife refuge, sanctuary or management area, now or hereafter so designated and managed by the Wildlife Resources Commission, during the closed season for hunting with dogs on such refuge or management area, is hereby declared to be a public nuisance, and any wildlife protector or other duly authorized agent or employee of the Wildlife Resources Commission may destroy, by humane method, any dog discovered trailing, running, injuring or killing any deer or bear in any such area during the closed season therein for hunting such game with dogs, without incurring liability by reason of his act in conformity with this section.

(b)        Any unmuzzled dog running at large upon any wildlife refuge, sanctuary, or management area, when unaccompanied by any person having such dog in charge, shall be seized and impounded by any wildlife protector, or other duly authorized agent or employee of the Wildlife Resources Commission.

(c)        The person impounding such dog shall cause a notice to be published at least once a week for two successive weeks in some newspaper published in the county wherein the dog was taken, or if none is published therein, in some newspaper having general circulation in the county. Such notice shall set forth a description of the dog, the place where it is impounded, and that the dog will be  destroyed if not claimed and payment made for the advertisement, a catch fee of one dollar ($1.00) and the boarding, computed at the rate of fifty cents (50¢) per day, while impounded, by a certain date which date shall be not less than 15 days after the publication of the first notice. A similar notice shall be posted at the courthouse door.

(d)        The owner of the dog, or his agent, may recover such dog upon payment of the cost of the publication of the notices hereinbefore described together with a catch fee of one dollar ($1.00) and the expense, computed at the rate of fifty cents (50¢) per day, incurred while impounding and boarding the dog.

(e)        If any impounded dog is not recovered by the owner within 15 days after the publication of the first notice of the impounding, the  dog may be destroyed in a humane manner by any wildlife protector or other duly authorized agent or employee of the North Carolina Wildlife Resources Commission, and no liability shall attach to any person acting in accordance with this section. (1951, c. 1021, s. 1.)



§ 67-15. Repealed by Session Laws 1983, c. 35, s. 2.

§ 67‑15.  Repealed by Session Laws 1983, c. 35, s. 2.



§ 67-16. Failure to discharge duties imposed under this Article.

§ 67‑16.  Failure to discharge duties imposed under this Article.

Any person failing to discharge any duty imposed upon him under this Article shall be guilty of a Class 3 misdemeanor. (1919, c. 116, s. 10; C.S., s. 1684; 1993, c. 539, s. 535; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 67-17. Deleted.

§ 67‑17.  Deleted.



§ 67-18. Application of Article.

§ 67‑18.  Application of Article.

This Article, G.S. 67‑5 to 67‑18, inclusive, is hereby made applicable to every county in the State of North Carolina, notwithstanding any provisions in local, special or private acts exempting any county or any township or municipality from the provisions of the same enacted at any General Assembly commencing at the General Assembly of 1919 and going through the General Assembly of 1929. (1929, c. 318.)



§§ 67-19 through 67-28. Repealed by Session Laws 1973, c. 822, s. 6.

Article 3.

Special License Tax on Dogs.

§§ 67‑19 through 67‑28.  Repealed by Session Laws 1973, c. 822, s. 6.



§ 67-29. Repealed by Session Laws 1973, c. 493, s. 2.

Article 4.

Guide Dogs.

§ 67‑29.  Repealed by Session Laws 1973, c. 493, s. 2.



§ 67-30. Appointment of animal control officers authorized; salary, etc.

Article 5.

Protection of Livestock and Poultry from Ranging Dogs.

§ 67‑30.  Appointment of animal control officers authorized; salary, etc.

A county may appoint one or more animal control officers and may fix their salaries, allowances, and expenses. (1951, c. 931, s. 1; 1955, c. 1333, s. 1; 1957, cc. 81, 840; 1973, c. 822, s. 6.)



§ 67-31. Powers and duties of dog warden.

§ 67‑31.  Powers and duties of dog warden.

The powers and duties of the county dog warden shall be as  follows:

(1)        He shall have the power of arrest and be responsible for the enforcement within his county of all public and public‑local  laws pertaining to the ownership and control of dogs, and shall cooperate with all other law‑enforcement officers operating within the county in fulfilling this responsibility.

(2)        In those counties having a rabies control officer, the county dog warden shall act as assistant to the rabies control officer, working under the supervision of the county health department, to collect the dog tax. In those counties having  no rabies control officer, the county dog warden shall serve  as rabies control officer. (1951, c. 931, s. 2.)



§ 67-32: Repealed by Session Laws 1983, c. 891, s. 9.

§ 67‑32: Repealed by Session Laws 1983, c. 891, s. 9.



§§ 67-33 through 67-35. Repealed by Session Laws 1973, c. 822, s. 6.

§§ 67‑33 through 67‑35.  Repealed by Session Laws 1973, c. 822, s. 6.



§ 67-36. Article supplements existing laws.

§ 67‑36.  Article supplements existing laws.

The provisions of this Article are to be construed as supplementing and not repealing existing State laws pertaining to the  ownership, taxation, and control of dogs. (1951, c. 931, s. 7.)






Chapter 68 - Fences and Stock Law.

§§ 68-1 through 68-2. Repealed by Session Laws 1969, c. 691.

Chapter 68.

Fences and Stock Law.

Article 1.

Lawful Fences.

§§ 68‑1 through 68‑2.  Repealed by Session Laws 1969, c. 691.



§§ 68-3 through 68-4. Repealed by Session Laws 1971, c. 741, s. 2.

§§ 68‑3 through 68‑4.  Repealed by Session Laws 1971, c. 741, s. 2.



§ 68-5. Repealed by Session Laws 1969, c. 619.

§ 68‑5.  Repealed by Session Laws 1969, c. 619.



§§ 68-6 through 68-14: Repealed by Session Laws 1971, c. 741, s. 2.

Article 2.

Division Fences.

§§ 68‑6 through 68‑14:  Repealed by Session Laws 1971, c.  741, s. 2.



§ 68-15. Term "livestock" defined.

Article 3.

Livestock Law.

§ 68‑15.  Term "livestock" defined.

The word "livestock" in this Chapter shall include, but shall not be limited to, equine animals, bovine animals, sheep, goats, llamas, and swine. (Code, s. 2822; Rev., s. 1681; C.S., s. 1841; 1971, c. 741, s. 1; 1997‑84, s. 2.)



§ 68-16. Allowing livestock to run at large forbidden.

§ 68‑16.  Allowing livestock to run at large forbidden.

If any person shall allow his livestock to run at large, he shall be guilty of a Class 3 misdemeanor. (Code, s. 2811; 1889, c. 504; Rev., s. 3319; C.S., s. 1849; 1971, c. 741, s. 1; 1993, c. 539, s. 536; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 68-17. Impounding livestock at large; right to recover costs and damages.

§ 68‑17.  Impounding livestock at large; right to recover costs and damages.

Any person may take up any livestock running at large or straying and impound the same; and such impounder may recover from the owner the reasonable costs of impounding and maintaining the livestock as well as damages to the impounder caused by such livestock, and may retain the livestock, with the right to use with proper care until such recovery is had. Reasonable costs of impounding shall include any fees paid pursuant to G.S. 68‑18.1 in order to locate the owner.  (Code, s. 2186; Rev., s. 1679; C.S., s. 1850; 1951, c. 569; 1971, c. 741, s. 1; 1991, c. 472, s. 3.)



§ 68-18. Notice and demand when owner known.

§ 68‑18.  Notice and demand when owner known.

If the owner of impounded livestock is or becomes known to the impounder, actual notice of the whereabouts of the impounded livestock must be immediately given to the owner and the impounder must then make demand upon the owner of the livestock for the costs of impoundment and the damages to the impounder, if any, caused by such livestock. (Code, s. 2817; Rev., s. 1680; C.S., s. 1851; 1971, c. 741, s. 1.)



§ 68-18.1. Notice when owner not known.

§ 68‑18.1.  Notice when owner not known.

If the owner of the impounded livestock is not known or cannot be found, the impounder shall inform the register of deeds that he has impounded the livestock and provide the register of deeds with a description of the livestock.  The register of deeds shall record the information in a book kept for that purpose, and shall charge the impounder a fee of ten dollars ($10.00).  The register of deeds shall immediately publish a notice of the impoundment of the animal by posting a notice on the courthouse door.  The notice on the courthouse door shall be posted for 30 days, and shall contain a full description of the livestock impounded, including all marks or brands on the livestock, and shall state when and where the animal was taken up.  The impounder shall publish once, in some newspaper published and distributed in the county, a notice containing the same information as the notice posted by the register of deeds. The fees for publishing the notice shall be paid by the impounder.  (1874‑5, c. 258, s. 2; Code, s. 3768; Rev., s. 2833; C.S., s. 3951; 1991, c. 472, s. 2.)



§ 68-19. Determination of damages by selected landowners or by referee.

§ 68‑19.  Determination of damages by selected landowners or by referee.

If the owner and impounder cannot agree as to the cost of impounding and maintaining such livestock, as well as damages to the impounder caused by such livestock running at large, then such costs and damages shall be determined by three disinterested landowners, one to be selected by the owner of the livestock, one to be selected by the impounder and a third to be selected by the first two. If within 10 days a majority of the landowners so selected cannot agree, or if the owner of the livestock or the impounder fails to make his selection, or if the two selected fail to select a third, then the clerk of superior court of the county where the livestock is impounded shall select a referee. The determination of such costs and damages by the landowners or by the referee shall be final. (Code, s. 2186; Rev., s. 1679; C.S., s. 1850; 1951, c. 569; 1971, c. 741, s. 1.)



§ 68-20. Notice of sale and sale where owner fails to redeem or is unknown; application of proceeds.

§ 68‑20.  Notice of sale and sale where owner fails to redeem or is unknown; application of proceeds.

If the owner fails to redeem his livestock within three days after the notice and demand as provided in G.S. 68‑18 is received or within three days after the determination of the costs and damages as provided in G.S. 68‑19, then, upon written notice fully describing the livestock, stating the place, date, and hour of sale posted at the courthouse door and three or more public places in the township where the owner resides, and after 10 days from such posting, the impounder shall sell the livestock at public auction. If the owner of the livestock remains unknown to the impounder, then, 30 days after publication of the notice required by G.S. 68‑18.1, the impounder shall post at the courthouse door and three public places in the township where the livestock is impounded a written notice fully describing the livestock, and stating the place, date, and hour of sale.  After 20 days from such posting, the impounder shall sell the livestock at public auction. The proceeds of any such public sale shall be applied to pay the reasonable costs of impounding and maintaining the livestock and the damages to the impounder caused by the livestock.  Reasonable costs of impounding shall include any fees paid pursuant to G.S. 68‑18.1 in an attempt to locate the owner of the livestock. The balance, if any, shall be paid to the owner of the livestock, if known, or, if the owner is not known, then to the school fund of the county where the livestock was impounded. (Code, s. 2817; Rev., s. 1680; C.S., s. 1851; 1971, c. 741, s. 1; 1991, c. 472, s. 4.)



§ 68-21. Illegally releasing or receiving impounded livestock misdemeanor.

§ 68‑21.  Illegally releasing or receiving impounded livestock misdemeanor.

If any person willfully releases any lawfully impounded livestock without the permission of the impounder or receives such livestock knowing that it was unlawfully released, he shall be guilty of a Class 3 misdemeanor. (Code, s. 2819; 1889, c. 504; Rev., s. 3310; C.S., s. 1853; 1971, c. 741, s. 1; 1993, c. 539, s. 537; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 68-22. Impounded livestock to be fed and watered.

§ 68‑22.  Impounded livestock to be fed and watered.

If any person shall impound or cause to be impounded any livestock and shall fail to supply to the livestock during the confinement a reasonably adequate quantity of good and wholesome feed and water, he shall be guilty of a Class 3 misdemeanor. (1881, c. 368, s. 3; Code, s. 2484; 1891, c. 65; Rev., s. 3311; C.S., s. 1854; 1971, c. 741, s. 1; 1993, c. 539, s. 538; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 68-23. Right to feed impounded livestock; owner liable.

§ 68‑23.  Right to feed impounded livestock; owner liable.

When any livestock is impounded under the provisions of this Chapter and remains without reasonably adequate feed and water for more than 24 hours, any person may lawfully enter the area of impoundment to supply the livestock with feed and water. Such person shall not be liable in trespass for such entry and may recover of the owner or, if the owner is unknown, of the impounder of the livestock, the reasonable costs of the feed and water. (1881, c. 368, s. 4; Code, s. 2485; Rev., s. 1682; C.S., s. 1855; 1971, c. 741, s. 1.)



§ 68-24. Penalties for violation of this Article.

§ 68‑24.  Penalties for violation of this Article.

A violation of G.S. 68‑16, 68‑21 or 68‑22 is a Class 3 misdemeanor. (1971, c. 741, s. 1; 1993, c. 539, s. 539; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 68-25. Domestic fowls running at large after notice.

§ 68‑25.  Domestic fowls running at large after notice.

If any person shall permit any turkeys, geese, chickens, ducks or other domestic fowls to run at large on the lands of any other person while such lands are under cultivation in any kind of grain or feedstuff or while being used for gardens or ornamental purposes, after having received actual or constructive notice of such running at large, he shall be guilty of a Class 3 misdemeanor.

If it shall appear to any magistrate that after three days' notice  any person persists in allowing his fowls to run at large in violation of this section and fails or refuses to keep them upon his own premises, then the said magistrate may, in his discretion, order any sheriff or other officer to kill the fowls when they are running at large as herein provided. (C.S., s. 1864; 1971, c. 741, s. 1; 1993, c. 539, s. 540; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 68-26 through 68-41: Repealed by Session Laws 1971, c. 741, s. 2.

§§ 68‑26 through 68‑41:  Repealed by Session Laws 1971, c.  741, s. 2.



§ 68-42. Stock running at large prohibited; certain ponies excepted.

Article 4.

Stock along the Outer Banks.

§ 68‑42.  Stock running at large prohibited; certain ponies excepted.

From and after July 1, 1958, it shall be unlawful for any person, firm or corporation to allow his or its horses, cattle, goats, sheep, or hogs to run free or at large along the outer banks of this State. This Article shall not apply to horses known as marsh ponies or banks ponies on Ocracoke Island, Hyde County. This Article shall not apply to horses known as marsh ponies or banks ponies on Shackleford Banks between Beaufort Inlet and Barden's Inlet in Carteret County. Saving and excepting those animals known as "banker ponies" on the island of Ocracoke owned by the Boy Scouts and not exceeding 35 in number. (1957, c. 1057, s. 1; 1997‑456, s. 9.)



§ 68-43. Authority of Secretary of Environment and Natural Resources to remove or confine ponies on Ocracoke Island and Shackleford Banks.

§ 68‑43.  Authority of Secretary of Environment and Natural Resources to remove or confine ponies on Ocracoke Island and Shackleford Banks.

Notwithstanding any other provisions of this Article, the Secretary of Environment and Natural Resources shall have authority to remove or cause to be removed from Ocracoke Island and Shackleford Banks all ponies known as banks ponies or marsh ponies if and when he determines that such action is essential to prevent damage to the island. In the event such a determination is made, the Secretary, in lieu of removing all ponies, may require that they be restricted to a certain area or corralled so as to prevent damage to the island. In the event such action is taken, the Secretary is authorized to take such steps and act through his duly designated employees or such other persons as, in his opinion, he deems necessary and he may accept any assistance provided by or through the National Park Service. (1957, c. 1057, s. 11/2; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 218(10); 1997‑443, s. 11A.119(a); 1997‑456, s. 10.)



§ 68-44. Penalty for violation of G.S. 68-42.

§ 68‑44.  Penalty for violation of G.S. 68‑42.

Any person, firm or corporation violating the provisions of G.S. 68‑42 shall be guilty of a Class 3 misdemeanor. (1957, c. 1057, s. 2; 1993, c. 539, s. 541; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 68-45. Impounding stock.

§ 68‑45.  Impounding stock.

The provisions of G.S. 68‑24 to 68‑30, relative to the impounding of stock running at large shall apply with equal force and effect along the outer banks of this State. (1957, c. 1057, s. 3.)



§ 68-46. "Outer banks of this State" defined.

§ 68‑46.  "Outer banks of this State" defined.

For the purposes of this Article, the terms "outer banks of this State" shall be construed to mean all of that part of North Carolina which is separated from the mainland by a body of water, such as an inlet or sound, and which is in part bounded by the Atlantic Ocean. (1957, c. 1057, s. 4.)






Chapter 69 - Fire Protection.

§§ 69-1 through 69-7.1: Recodified as Article 79 of Chapter 58.

Chapter 69.

Fire Protection.

Article 1.

Investigation of Fires and Inspection of Premises.

§§ 69‑1 through 69‑7.1:  Recodified as Article 79 of Chapter 58.



§§ 69-8 through 69-13: Repealed by Session Laws 1987, c. 864, s. 51.

Article 2.

Fire Escapes.

§§ 69‑8 through 69‑13: Repealed by Session Laws 1987, c.  864, s. 51.



§§ 69-14 through 69-25: Recodified as Article 80 of Chapter 58.

Article 3.

State Volunteer Fire Department.

§§ 69‑14 through 69‑25:  Recodified as Article 80 of Chapter 58.



§ 69-25.1. Election to be held upon petition of voters.

Article 3A.

Rural Fire Protection Districts.

§ 69‑25.1.  Election to be held upon petition of voters.

Upon the petition of thirty‑five percent (35%) of the resident freeholders living in an area lying outside the corporate limits of any city or town, which area is described in the petition and designated as  "_________________________ Fire District," the board of
(Here insert name)

county commissioners of the county shall call an election in said district for the purpose of submitting to the qualified voters therein the question of levying and collecting a special tax on all taxable property in said district, of not exceeding fifteen cents (15¢) on the one hundred dollars ($100.00) valuation of property, for the purpose of providing fire protection in said district. The county tax office shall be responsible for checking the freeholder status of those individuals signing the petition and confirming the location of the property owned by those individuals. Unless specifically excluded by other law, the provisions of Chapter 163 of the General Statutes concerning petitions for referenda and elections shall apply. If the voters reject the special tax under the first paragraph of this section, then no new election may be held under the first paragraph of this section within two years on the question of levying and collecting a special tax under the first paragraph of this section in that district, or in any proposed district which includes a majority of the land within the district in which the tax was rejected.

Upon the petition of thirty‑five percent (35%) of the resident freeholders living in an area which has previously been established as a fire protection district and in which there has been authorized by a vote of the people a special tax not exceeding ten cents (10¢) on the one hundred dollars ($100.00) valuation of property within the area, the board of county commissioners shall call an election in said area for the purpose of submitting to the qualified voters therein the question of increasing the allowable special tax for fire protection within said district from ten cents (10¢) on the one hundred dollars ($100.00) valuation to fifteen cents (15¢) on the one hundred dollars ($100.00) valuation on all taxable property within such district. Elections on the question of increasing the allowable tax rate for fire protection shall not be held within the same district at intervals less than two years. (1951, c. 820, s. 1; 1953, c. 453, s. 1; 1959, c. 805, ss. 1, 2; 1983, c. 388, ss. 1, 1.1; 2002‑159, s. 55(g).)



§ 69-25.2. Duties of county board of commissioners regarding conduct of elections; cost of holding.

§ 69‑25.2.  Duties of county board of commissioners regarding conduct of elections; cost of holding.

The board of county commissioners, after consulting with the county board of elections, shall set a date for the election by resolution adopted. The county board of elections shall hold and conduct the election in the district. The county board of elections shall advertise and conduct said election, in accordance with the provisions of this Article and with the procedures prescribed in Chapter 163 governing the conduct of special and general elections. No new registration of voters shall be required, but the deadline by which unregistered voters must register shall be contained in the legal advertisement to be published by the county board of elections. The cost of holding the election to establish a district shall be paid by the county, provided that if the district is established, then the county shall be reimbursed the cost of the election from the taxes levied within the district, but the cost of an election to increase the allowable tax under G.S. 69‑25.1 or to abolish a fire district under G.S. 69‑25.10 shall be paid from the funds of the district. (1951, c. 820, s. 2; 1975, c. 706; 1981, c. 786, s. 2.)



§ 69-25.3. Ballots.

§ 69‑25.3.  Ballots.

At said election those voters who are in favor of levying a tax in said district for fire protection therein shall vote a ballot on which shall be written or printed, "In favor of tax for fire protection in _______________________

(Here insert name)

Fire Protection District." Those who are against levying said tax shall vote a ballot on which shall be written or printed the words, "Against tax for fire protection in_____________________________ Fire Protection District."

(Here insert name)

Whenever an election is called pursuant to this Article on the question of increasing the tax limit for fire protection in any area, those voters in favor of such increase therein shall vote a ballot on which shall be printed, "In favor of tax increase for fire protection in _______________________ Fire Protection District." Those who are against increasing the tax limit for fire protection therein shall vote a ballot on which shall be printed, "Against tax increase for fire protection in Fire Protection District."

The failure of the election on the question of an increase in the tax for fire protection shall not be deemed to be the abolishment of the special tax for fire protection already in effect in said district. (1951, c. 820, s. 3; 1959, c. 805, s. 3.)



§ 69-25.4. Tax to be levied and used for furnishing fire protection.

§ 69‑25.4.  Tax to be levied and used for furnishing fire protection.

(a)        If a majority of the qualified voters voting at said election vote in favor of levying and collecting a tax in said district, then the board of county commissioners is authorized and directed to levy and collect a tax in said district in such amount as it may deem necessary, not exceeding ten cents (10¢) on the one hundred dollars ($100.00) valuation of property in said district from year to year, and shall keep the same as a separate and special fund, to be used only for furnishing fire protection within said district, as provided in G.S. 69‑25.5.

Provided, that if a majority of the qualified voters voting at such elections vote in favor of levying and collecting a tax in such district, or vote in favor of increasing the tax limit in said district, then the board of county commissioners is authorized and directed to levy and collect a tax in such districts in such amount as it may deem necessary, not exceeding fifteen cents (15¢) on the one hundred dollars ($100.00) valuation of property in said district from year to year.

(b)        For purposes of this Article, the term "fire protection" and the levy of a tax for that purpose may include the levy, appropriation, and expenditure of funds for furnishing emergency medical, rescue and ambulance services to protect persons within the district from injury or death; and the levy, appropriation, and expenditure of the tax to provide such services are proper, authorized and lawful. In providing these services the fire district shall be subject to G.S. 153A‑250.

(c)        For purposes of this Article, a fire protection district is a municipal corporation organized for a special purpose. Except in cases when a fire protection district commission is appointed to govern the district, the board of county commissioners, or joint boards of county commissioners when the area lies in more than one county, shall serve as the governing body. (1951, c. 820, s. 4; 1959, c. 805, s. 4; 1981, c. 217; 2001‑414, s. 33.)



§ 69-25.5. Methods of providing fire protection.

§ 69‑25.5.  Methods of providing fire protection.

Upon the levy of such tax, the board of county commissioners shall, to the extent of the taxes collected hereunder, provide fire protection for the district 

(1)        By contracting with any incorporated city or town, with any incorporated nonprofit volunteer or community fire department, or with the Department of Environment and Natural Resources to furnish fire protection, or

(2)        By furnishing fire protection itself if the county maintains an organized fire department, or

(3)        By establishing a fire department within the district, or

(4)        By utilizing any two or more of the above listed methods of furnishing fire protection. (1951, c. 820, s. 5; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 218(11); 1997‑443, s. 11A.119(a).)



§ 69-25.6. Municipal corporations empowered to make contracts.

§ 69‑25.6.  Municipal corporations empowered to make contracts.

Municipal corporations are hereby empowered to make contracts to carry out the purposes of this Article. (1951, c. 820, s. 6.)



§ 69-25.7. Administration of special fund; fire protection district commission.

§ 69‑25.7.  Administration of special fund; fire protection district commission.

The special fund provided by the tax herein authorized shall be administered to provide fire protection as provided in G.S. 69‑25.5 by the board of county commissioners or the joint boards of county commissioners, if the area lies in more than one county, or by a fire protection district commission of three qualified voters of the area, to be known as

(Here insert name)

Fire Protection District Commission, said board to be appointed by the board of county commissioners or the joint boards of county commissioners, if the area lies in more than one county, for a term of two years, said commission to serve at the discretion of and under the supervision of the board of county commissioners or boards of county commissioners if the area lies in more than one county. (1951, c. 820, s. 7; 1953, c. 453, s. 2.)



§ 69-25.8. Authority, rights, privileges and immunities of counties, etc., performing services under Article.

§ 69‑25.8.  Authority, rights, privileges and immunities of counties, etc., performing services under Article.

Any county, municipal corporation or fire protection district performing any of the services authorized by this Article shall be subject to the same authority and immunities as a county would enjoy in the operation of a county fire department within the county, or a municipal corporation would enjoy in the operation of a fire department within its corporate limits.

No liability shall be incurred by any municipal corporation on account of the absence from the city or town of any or all of its fire‑ fighting equipment or of members of its fire department by reason of performing services authorized by this Article.

Members of any county, municipal or fire protection district fire department shall have all of the immunities, privileges and rights, including coverage by workers' compensation insurance, when performing any of the functions authorized by this Article, as members of a county fire department would have in performing their duties in and for a county, or as members of a municipal fire department would have in performing their duties for and within the corporate limits of the municipal corporation. (1951, c. 820, s. 8; 1979, c. 714, s. 2.)



§ 69-25.9. Procedure when area lies in more than one county.

§ 69‑25.9.  Procedure when area lies in more than one county.

In the event that an area petitioning for a tax election under this Article lies in more than one county said petition shall be submitted to the board of county commissioners of all the counties in which said area lies and election shall be called which shall be conducted jointly by the county board of elections and the cost of same shall be shared equally by all counties.

Upon passage, the tax herein provided shall be levied and collected by each county on all of the taxable property in its portion of the fire protection district; the tax collected shall be paid into a special fund and used for the purpose of providing fire protection for the district. (1953, c. 453, s. 3; 1985, c. 563, s. 5.)



§ 69-25.10. Means of abolishing tax district.

§ 69‑25.10.  Means of abolishing tax district.

Upon a petition of fifteen percent (15%) of the resident freeholders of any special fire protection district or area, at intervals of not less than two years, the board of county commissioners or the joint boards of county commissioners, if the area lies in more than one county, shall call an election to abolish the special tax for fire protection for the area, the election to be called and conducted as provided in G.S. 69‑25.2; if a majority of the registered voters vote to abolish said tax, the commissioners shall cease levy and collecting same and any unused funds of the district shall be turned over to and used by the county commissioners of the county collecting same as a part of its general fund, and any property or properties of the district or the proceeds thereof shall be distributed, used or disposed of equitably by the board of county commissioners or the boards of county commissioners. (1953, c. 453, s. 4.)



§ 69-25.11. Changes in area of district.

§ 69‑25.11.  Changes in area of district.

After a fire protection district has been established under the provisions of this Article and fire protection commissioners have  been appointed, changes in the area may be made as follows:

(1)        The area of any fire protection district may be increased by including within the boundaries of the district any adjoining territory upon the application of the owner, or a two‑thirds majority of the owners, of the territory to be included, the unanimous recommendation in writing of the fire protection commissioners of said district, the approval of a majority of the members of the board of directors of the corporation furnishing fire protection to the district, and the approval of the board or boards of county commissioners in the county or counties in which said fire protection district is located. However, before said fire protection district change is approved by the county commissioners, notice shall be given once a week for two successive calendar weeks in a newspaper having general circulation in said district, and notice shall be posted at the courthouse door in each county affected, and at three public places in the area to be included, said notices inviting interested citizens to appear at a designated meeting of said county commissioners, said notice to be published the first time and posted not less than fifteen days prior to the date fixed for hearing before the county commissioners.

(2)        The area of any fire protection district may be decreased by  removing therefrom any territory, upon the application of the owner or owners of the territory to be removed, the unanimous recommendation in writing of the fire protection commissioners of said district, the approval of a majority of the members of the board of directors of the corporation furnishing fire protection to the district, and the approval of the board or boards of county commissioners of the county or counties in which the district is located.

(3)        In the case of adjoining fire districts having in effect the  same rate of tax for fire protection, the board of county commissioners, upon petition of the fire protection commissioners and the boards of directors of the corporations furnishing fire protection in the districts affected, shall have the authority to relocate the boundary lines between such fire districts in accordance with the petition or in such other manner as to the board may seem proper. Upon receipt of such petition, the board of county commissioners shall set a date and time for a public hearing on the petition, and notice of such hearing shall be published in some newspaper having general circulation within the districts to be affected once a week for two weeks preceding the time of the hearing. Such hearings may be adjourned from time to time and no further notice is required of such adjourned hearings. In the event any boundaries of fire districts are altered or relocated under this section, the same shall take effect at the beginning of the next succeeding fiscal year after such action is taken.

(4)        In the case of adjoining fire districts having in effect a different rate of tax for fire protection, the board of county commissioners, upon petition of two thirds of the owners of the territory involved and after receiving a favorable recommendation of the fire protection commissioners and the boards of directors of the corporations furnishing fire protection in the districts affected, may transfer such territory from one district to another and therefore relocate the boundary lines between such fire districts in accordance  with the petition or in such other manner as the board may deem proper. Upon receipt of such petition, the board of county commissioners shall set a date and time for a public hearing on the petition, and notice of such hearing shall be  published in some newspaper having general circulation within the districts to be affected once a week for two weeks preceding the time of the hearing. Such hearings may be adjourned from time to time and no further notice is required of such adjourned hearings. In the event any boundaries of fire districts are relocated under this section, the same shall take effect at the beginning of the next succeeding fiscal year after such action is taken.

(5)        The area of any fire protection district may be increased by including within the boundaries of the district any adjoining territory lying within the corporate limits of the city if the territory is not already included within a fire protection district, provided both the city governing body and the county commissioners of the county or counties in which the fire protection district is located all agree by resolution to such inclusion. (1955, c. 1270; 1959, c. 805, s. 5; 1965, cc. 625, 1101; 1987, c. 711, s. 2.)



§ 69-25.12. Privileges and taxes where territory added to district.

§ 69‑25.12.  Privileges and taxes where territory added to district.

In case any territory is added to any fire protection district, from and after such addition, the taxpayers and other residents of said added territory shall have the same rights and privileges and the taxpayers shall pay taxes at the same rates as if said territory had originally been included in the said fire protection district. (1955, c. 1270.)



§ 69-25.13. Privileges and taxes where territory removed from district.

§ 69‑25.13.  Privileges and taxes where territory removed from district.

In case any territory is removed from any fire protection district from and after said removal, the taxpayers and other residents of said removed territory shall cease to be entitled to the rights and privileges vested in them by their inclusion in said fire protection district, and the taxpayers shall no longer be required to pay taxes upon their property within said district. (1955, c. 1270.)



§ 69-25.14. Contract with city or town to which all or part of district annexed concerning property of district and furnishing of fire protection.

§ 69‑25.14.  Contract with city or town to which all or part of district annexed concerning property of district and furnishing of fire protection.

Whenever all or any part of the area included within the territorial limits of a fire protection district is annexed to or becomes a part of a city or town, the governing body of such district may contract with the governing body of such city or town to give, grant or convey to such city or town, with or without consideration, in such manner and on such terms and conditions as the governing body of such district shall deem to be in the best interests of the inhabitants of the district, all or any part of its property, including, but without limitation, any fire‑fighting equipment or facilities, and may provide in such contract for the furnishing of fire protection by the city or town or by the district. (1957, c. 526.)



§ 69-25.15. When district or portion thereof annexed by municipality furnishing fire protection.

§ 69‑25.15.  When district or portion thereof annexed by municipality furnishing fire protection.

(a)        When the whole or any portion of a fire protection district has been annexed by a municipality furnishing fire protection to its citizens, then such fire protection district or the portion thereof so annexed shall immediately thereupon cease to be a fire protection district or a portion of a fire protection district; and such district or portion thereof so annexed shall no longer be subject to G.S. 69‑25.4 authorizing the board of county commissioners to levy and collect a tax in such district for the purpose of furnishing fire protection therein.

(b)        Nothing herein shall be deemed to prevent the board of county commissioners from levying and collecting taxes for fire protection in the remaining portion of a fire protection district not annexed by a municipality, as aforesaid.

(c)        When all or part of a fire protection district is annexed, and the effective date of the annexation is a date other than a date in the month of June, the amount of the fire protection district tax levied on property in the district for the fiscal year in which municipal taxes are prorated under G.S. 160A‑58.10 shall be multiplied by the following fraction: the denominator shall be 12 and the numerator shall be the number of full calendar months remaining in the fiscal year following the day on which the annexation becomes effective. For each owner, the product of the multiplication is the prorated fire protection payment. The finance officer of the city shall obtain from the assessor or tax collector of the county where the annexed territory was located a list of the owners of property on which fire protection district taxes were levied in the territory being annexed, and the city shall, no later than 90 days after the effective date of the annexation, pay the amount of the prorated fire protection district payment to the owners of that property. Such payments shall come from any funds not otherwise restricted by law.

(d)        Whenever a city is required to make fire protection district tax payments by subsection (c) of this section, and the city has paid or has contracted to pay to a rural fire department funds under G.S. 160A‑37.1 or G.S. 160A‑49.1, the county shall pay to the city from funds of the rural fire protection district an amount equal to the amount paid by the city (or to be paid by the city) to a rural fire department under G.S. 160A‑37.1 or G.S. 160A‑49.1 on account of annexation of territory in the rural fire protection district for the number of months in that fiscal year used in calculating the numerator under subsection (c) of this section; provided that the required payments by the county to the city shall not exceed the total of fire  protection district payments made to taxpayers in the district on account of that annexation. (1957, c. 1219; 1985, c. 707, ss. 1, 2; 1987, c. 45, s. 1.)



§ 69-25.16. Exclusion from rural fire protection districts.

§ 69‑25.16.  Exclusion from rural fire protection districts.

There shall be excluded from any rural fire protection district, and the provisions of this Article shall not apply to, an electric generating plant, together with associated land and facilities, which provides electricity to the public; provided that this section shall not apply to any rural fire protection district in existence on May 1, 1971. (1971, c. 297.)



§ 69-25.17. Validation of fire protection funds appropriated in providing rescue and ambulance services.

§ 69‑25.17.  Validation of fire protection funds appropriated in providing rescue and ambulance services.

All prior appropriations and expenditures by any county board of commissioners of funds derived from taxes levied in rural fire protection districts, but used to provide rescue and ambulance services within said districts, are hereby approved, confirmed, validated, and declared to be proper, authorized, and legal. (1977, c. 131, s. 1.)



§§ 69-26 through 69-38: Recodified as Article 81 of Chapter 58.

Article 4.

Hotels; Safety Provisions.

§§ 69‑26 through 69‑38: Recodified as Article 81 of Chapter 58.



§ 69-39 through 69-39.1: Recodified as Article 82 of Chapter 58.

Article 5.

Authority and Liability of Firemen.

§ 69‑39 through 69‑39.1:  Recodified as Article 82 of Chapter 58.



§ 69-40: Recodified as Article 83 of Chapter 58.

Article 6.

Mutual Aid between Fire Departments.

§ 69‑40:  Recodified as Article 83 of Chapter 58.






Chapter 70 - Indian Antiquities, Archaeological Resources and Unmarked Human Skeletal Remains Protection.

§ 70-1. Private landowners urged to refrain from destruction.

Chapter 70.

Indian Antiquities, Archaeological Resources and Unmarked Human Skeletal Remains Protection.

Article 1.

Indian Antiquities.

§ 70‑1.  Private landowners urged to refrain from destruction.

Private owners of lands containing Indian relics, artifacts, mounds or burial grounds are urged to refrain from the excavation or destruction thereof and to forbid such conduct by others, without the cooperation of the director of the State Museum and the Secretary of the Department of Cultural Resources or without the assistance or supervision of some person designated by either as qualified to make scientific archaeological explorations. (1935, c. 198, s. 1; 1973, c. 476, s. 48.)



§ 70-2. Possessors of relics urged to commit them to custody of State agencies.

§ 70‑2.  Possessors of relics urged to commit them to custody of State agencies.

All persons having in their possession collections of Indian relics, artifacts, and antiquities which are in danger of being lost, destroyed or scattered are urged to commit them to the custody of the North Carolina State Museum, the Department of Cultural Resources, or some other public agency or institution within the State which is qualified to preserve and exhibit them for their historic, scientific and educational value to the people of the State. (1935, c. 198, s. 2; 1973, c. 476, s. 48.)



§ 70-3. Preservation of relics on public lands.

§ 70‑3.  Preservation of relics on public lands.

It shall be the duty of any person in charge of any construction or excavation on any lands owned by the State, by any public agency or institution, by any county, or by any municipal corporation, to report promptly to and preserve for the director of the State Museum or the Secretary of the Department of Cultural Resources any Indian relic, artifact, mound, or burial ground discovered in the course of such construction or excavation. (1935, c. 198, s. 3; 1973, c. 476, s. 48.)



§ 70-4. Destruction or sale of relic from public lands made misdemeanor.

§ 70‑4.  Destruction or sale of relic from public lands made misdemeanor.

Any person who shall excavate, disturb, remove, destroy or sell any Indian relic or artifact, or any of the contents of any mound or burial ground, on or from any lands owned by the State, by any public agency or institution, by any county, or by any municipal corporation, except with the written approval of the director of the State Museum or the Secretary of the Department of Cultural Resources, shall be guilty of a Class 1 misdemeanor. (1935, c. 198, s. 4; 1973, c. 476, s. 48; 1993, c. 539, s. 542; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 70-5 through 70-9. Reserved for future codification purposes.

§§ 70‑5 through 70‑9.  Reserved for future codification purposes.



§ 70-10. Short title.

Article 2.

Archaeological Resources Protection Act.

§ 70‑10.  Short title.

This Article shall be known as "The Archaeological Resources Protection Act." (1981, c. 904, s. 2.)



§ 70-11. Findings and purpose.

§ 70‑11.  Findings and purpose.

(a)        The General Assembly finds that:

(1)        Archaeological resources on State lands are an accessible and irreplaceable part of the State's heritage;

(2)        These resources are increasingly endangered because of their commercial attractiveness;

(3)        Existing State laws do not provide adequate protection to prevent the loss and destruction of these archaeological resources and sites resulting from uncontrolled excavations and pillage; and

(4)        There is a wealth of archaeological information which has been legally obtained by private individuals for noncommercial purposes and which could voluntarily be made available to professional archaeologists and institutions.

(b)        The purpose of this Article is to secure, for the present and future benefit of the people of North Carolina, the protection of archaeological resources and sites which are on State lands, excluding highway right‑of‑ways, and to foster increased cooperation and exchange of information among governmental authorities, the professional archaeological community, Indian Tribal governmental authorities and private individuals having collections of archaeological resources and data. (1981, c. 904, s. 2.)



§ 70-12. Definitions.

§ 70‑12.  Definitions.

As used in this Article, unless the context clearly indicates otherwise:

(1)        "Archaeological investigation" means any surface collection, subsurface tests, excavation, or other activity that results in the disturbance or removal of archaeological resources.

(2)        "Archaeological resource" means any material remains of past human life or activities which are at least 50 years old and which are of archaeological interest, including pieces of pottery, basketry, bottles, weapons, weapon projectiles, tools, structures or portions of structures, rock paintings,  rock carvings, intaglios, graves or human skeletal materials. Paleontological specimens are not to be considered archaeological resources unless found in an archaeological context.

(3)        "State lands" means any lands owned, occupied, or controlled by the State of North Carolina, with the exception of those lands under short term lease solely for archaeological purposes, excluding highway right‑of‑ways. (1981, c. 904, s. 2.)



§ 70-13. Archaeological investigations.

§ 70‑13.  Archaeological investigations.

(a)        Any person may apply to the Department of Cultural Resources for a permit to conduct archaeological investigations on State lands.  The application shall contain information the Department of Cultural Resources, in consultation with the Department of Administration, deems necessary, including the time, scope, location and specific purpose of the proposed work.

(b)        A permit shall be issued pursuant to an application under subsection (a) of this section if, after any notifications and consultations required by subsection (d) of this section, the Department of Cultural Resources, in consultation with the Department of Administration, finds that:

(1)        The applicant is qualified to carry out the permitted activity;

(2)        The proposed activity is undertaken for the purpose of furthering archaeological knowledge in the public interest;

(3)        The currently available technology and the technology the applicant proposes to use are such that the significant information contained in the archaeological resource can be retrieved;

(4)        The funds and the time the applicant proposes to commit are such that the significant information contained in the archaeological resources can be retrieved;

(5)        The archaeological resources which are collected, excavated or removed from State lands and associated records and data will remain the property of the State of North Carolina and the resources and copies of associated archaeological records and data will be preserved by a suitable university, museum, or other scientific or educational institution;

(6)        The activity pursuant to the permit is not inconsistent with any management plan applicable to the State lands concerned; and

(7)        The applicant shall bear the financial responsibility for the reinterment of any human burials or human skeletal remains excavated or removed as a result of the permitted activities.

(c)        A permit may contain any terms, conditions or limitations the Department of Cultural Resources, in consultation with the Department of Administration, deems necessary to achieve the intent of this Article.  A permit shall identify the person responsible for carrying out the archaeological investigation.

(d)        If a permit issued under G.S. 70‑13(a) may result in harm to, or destruction of, any religious or cultural site, as determined by the Department of Cultural Resources, in consultation with the Department of Administration, before issuing such permit, the Department of Cultural Resources, in consultation with the Department of Administration, shall notify and consult with, insofar as possible, a local representative of an appropriate religious or cultural group.  If the religious or cultural site pertains to Native Americans, the Department of Cultural Resources, in consultation with the Department of Administration, shall notify the Executive Director of the North Carolina Commission of Indian Affairs.  The Executive Director of the North Carolina Commission of Indian Affairs shall notify and consult with the Eastern Band of Cherokee or other appropriate tribal group or community.  Such notification shall include, but not be limited to, the following:

(1)        The location and schedule of the forthcoming investigation;

(2)        Background data concerning the nature of the study; and

(3)        The purpose of the investigation and the expected results.

(e)        A permit issued under G.S. 70‑13 may be suspended by the Department of Cultural Resources, in consultation with the Department of Administration, upon the determination that the permit holder has violated any provision of G.S. 70‑15(a) or G.S. 70‑15(b).  A permit may be revoked by the Department of Cultural Resources, in consultation with the Department of Administration, upon assessment of a civil penalty under G.S. 70‑16 against the permit holder or upon the permit holder's conviction under G.S. 70‑15.  (1981, c. 904, s. 2; 1991, c. 461, s. 1.)



§ 70-13.1. Criminal record checks of applicants for permit or license.

§ 70‑13.1.  Criminal record checks of applicants for permit or license.

(a)        The following definitions apply to this section:

(1)        Applicant.  A person or entity applying for a permit or license under G.S. 70‑13 to conduct any type of archaeological investigation on State lands.

(2)        Criminal history.  A history of conviction of a state or federal crime, whether a misdemeanor or felony, that bears upon an applicant's fitness to conduct archaeological investigations under G.S. 70‑13. The crimes include the criminal offenses set forth in any of the following Articles of Chapter 14 of the General Statutes: Article 5, Counterfeiting and Issuing Monetary Substitutes; Article 5A, Endangering Executive and Legislative Officers and Court Officers; Article 6, Homicide; Article 7A, Rape and Other Sex Offenses; Article 8, Assaults; Article 10, Kidnapping and Abduction; Article 13, Malicious Injury or Damage by Use of Explosive or Incendiary Device or Material; Article 14, Burglary and Other Housebreakings; Article 15, Arson and Other Burnings; Article 16, Larceny; Article 17, Robbery; Article 18, Embezzlement; Article 19, False Pretenses and Cheats; Article 19A, Obtaining Property or Services by False or Fraudulent Use of Credit Device or Other Means; Article 19B, Financial Transaction Card Crime Act; Article 19C, Financial Identity Fraud; Article 20, Frauds; Article 21, Forgery; Article 26, Offenses Against Public Morality and Decency; Article 26A, Adult Establishments; Article 27, Prostitution; Article 28, Perjury; Article 29, Bribery; Article 31, Misconduct in Public Office; Article 35, Offenses Against the Public Peace; Article 36A, Riots and Civil Disorders; Article 39, Protection of Minors; Article 40, Protection of the Family; Article 59, Public Intoxication; and Article 60, Computer‑Related Crime. The crimes also include possession or sale of drugs in violation of the North Carolina Controlled Substances Act, Article 5 of Chapter 90 of the General Statutes, and alcohol‑related offenses such as sale to underage persons in violation of G.S. 18B‑302, or driving while impaired in violation of G.S. 20‑138.1 through G.S. 20‑138.5.

(b)        All applicants shall consent to a criminal history record check. Refusal to consent to a criminal history record check or to the use of fingerprints or other identifying information may constitute grounds for the Department of Cultural Resources to deny a permit or a license to an applicant. The Department of Cultural Resources shall be responsible for providing to the North Carolina Department of Justice the fingerprints of the applicant to be checked, a form signed by the applicant consenting to the criminal record check and the use of fingerprints and other identifying information required by the State or National Repositories of Criminal Histories, and any additional information required by the Department of Justice. If the applicant is not an individual, the applicant shall provide fingerprints for the principals, officers, directors, and controlling persons of the applicant. Each set of fingerprints shall be certified by an authorized law enforcement officer. The Department of Cultural Resources shall keep all information obtained under this section confidential.

(c)        If an applicant's criminal history record check reveals one or more convictions listed under subdivision (a)(2) of this section, the conviction shall not automatically bar the issuance of a permit or a license. When determining whether to issue a permit or license to an applicant, the Department of Cultural Resources shall consider all of the following factors regarding the conviction:

(1)        The level and seriousness of the crime.

(2)        The date of the crime.

(3)        The age of the person at the time of conviction.

(4)        The circumstances surrounding the commission of the crime, if known.

(5)        The nexus between the criminal conduct of the person and the person's responsibilities pursuant to the application.

(6)        The incarceration, probation, parole, rehabilitation, and employment records of the person since the date the crime was committed.

(7)        The subsequent commission by the person of a crime. (2005‑367, s. 4.)



§ 70-14. Rule-making authority; custody of resources.

§ 70‑14.  Rule‑making authority; custody of resources.

The North Carolina Historical Commission, in consultation with the Department of Administration, may promulgate regulations to implement the provisions of this Article and to provide for the exchange, where appropriate, between suitable universities, museums, or other scientific or educational institutions, of archaeological resources removed from State lands pursuant to this Article, and the ultimate disposition of those resources. (1981, c. 904, s. 2.)



§ 70-15. Prohibited acts and criminal penalties.

§ 70‑15.  Prohibited acts and criminal penalties.

(a)        No person may excavate, remove, damage or otherwise alter or deface any archaeological resource located on State lands unless he is acting pursuant to a permit issued under G.S. 70‑13.

(b)        No person may sell, purchase, exchange, transport, receive, or  offer to sell, purchase, exchange, transport or receive any archaeological resource excavated or removed from State lands in violation of the prohibition contained in G.S. 70‑15(a).

(c)        Any person who knowingly and willfully violates or employs any other person to violate any prohibition contained in G.S. 70‑15(a) or G.S. 70‑15(b) shall upon conviction, be fined not more than two thousand dollars ($2,000) or imprisoned not more than six months, or both, in the discretion of the court.

(d)        Each day on which a violation occurs shall be a separate and distinct offense. (1981, c. 904, s. 2.)



§ 70-16. Civil penalties.

§ 70‑16.  Civil penalties.

A civil penalty of not more than five thousand dollars ($5,000) may be assessed by the Department of Administration, in consultation with the Department of Cultural Resources, against any person who violates the provisions of G.S. 70‑15. In determining the amount of the penalty, the Department shall consider the extent of the harm caused by the violation and the cost of rectifying the damage. Any person assessed shall be notified of the assessment by registered or certified mail. The notice shall specify the reasons for the assessment. If the person assessed fails to pay the amount of the assessment to the Department within 30 days after receipt of notice, the Department may institute a civil action in the Superior Court of Wake County to recover the amount of the assessment.

The Department may use the assessed funds to rectify the damage to archaeological resources. The clear proceeds of all assessed funds not used to rectify the damage shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1981, c. 904, s. 2; 1987, c. 827, s. 215; 1998‑215, s. 2.)



§ 70-17. Forfeiture.

§ 70‑17.  Forfeiture.

All archaeological resources with respect to which a violation of G.S. 70‑15(a) or 70‑15(b) occurred, and all vehicles and equipment which were used in connection with such violation shall be subject to forfeiture to the State of North Carolina in the same manner as vehicles and equipment subject to forfeiture under G.S. 90‑112. (1981, c. 904, s. 2.)



§ 70-18. Confidentiality.

§ 70‑18.  Confidentiality.

Information concerning the nature and location of any archaeological resource, regardless of the ownership of the property,  may be made available to the public under Chapter 132 of the North Carolina General Statutes or under any other provision of law unless the Department of Cultural Resources determines that the disclosures would create a risk of harm to such resources or to the site at which such resources are located. (1981, c. 904, s. 2.)



§ 70-19. Cooperation with private individuals.

§ 70‑19.  Cooperation with private individuals.

The Department of Cultural Resources shall take any action  necessary, consistent with the purposes of this Article, to foster and improve the communication, cooperation, and exchange of information between:

(1)        Private individuals having collections of archaeological resources and data which were obtained through legal means, and

(2)        Professional archaeologists and associations of professional  archaeologists concerned with the archaeological resources of North Carolina and of the United States. (1981, c. 904, s. 2.)



§ 70-20. Delegation of responsibilities.

§ 70‑20.  Delegation of responsibilities.

If the Department of Administration and the Department of Cultural Resources agree, the responsibilities, in whole or in part, of the Department of Cultural Resources under this Article may be delegated through a memorandum of understanding to the Department of Administration. Such a memorandum of understanding will be subject to periodic review at the initiation of either party to the memorandum. (1981, c. 904, s. 2.)



§§ 70-21 through 70-25. Reserved for future codification purposes.

§§ 70‑21 through 70‑25.  Reserved for future codification purposes.



§ 70-26. Short title.

Article 3.

Unmarked Human Burial and Human Skeletal Remains Protection Act.

§ 70‑26.  Short title.

This Article shall be known as "The Unmarked Human Burial and Human Skeletal Remains Protection Act." (1981, c. 853, s. 2.)



§ 70-27. Findings and purpose.

§ 70‑27.  Findings and purpose.

(a)        The General Assembly finds that:

(1)        Unmarked human burials and human skeletal remains are subject to vandalism and inadvertent destruction at an ever‑increasing rate;

(2)        Existing State laws do not provide adequate protection to prevent damage to and destruction of these remains;

(3)        There is a great deal of scientific information to be gained from the proper excavation, study and analysis of human skeletal remains recovered from such burials; and

(4)        There has been no procedure for descendants or other interested individuals to make known their concerns regarding disposition of these remains.

(b)        The purpose of this Article is (i) to provide adequate protection from vandalism for unmarked human burials and human skeletal remains, (ii) to provide adequate protection for unmarked human burials and human skeletal remains not within the jurisdiction of the medical examiner pursuant to G.S. 130A‑383 that are encountered during archaeological excavation, construction, or other ground disturbing activities, found anywhere within the State except on federal land, and (iii) to provide for adequate skeletal analysis of remains removed or excavated from unmarked human burials if the analysis would result in valuable scientific information. (1981, c. 853, s. 2; 2007‑484, s. 11(a).)



§ 70-28. Definitions.

§ 70‑28.  Definitions.

As used in this Article:

(1)        "State Archaeologist" means the head of the Office of State Archaeology section of the Office of Archives and History, Department of Cultural Resources.

(2)        "Executive Director" means the Executive Director of the North Carolina Commission of Indian Affairs.

(3)        "Human skeletal remains" or "remains" means any part of the body of a deceased human being in any stage of decomposition.

(4)        "Professional archaeologist" means a person having (i) a postgraduate degree in archaeology, anthropology, history, or another related field with a specialization in archaeology, (ii) a minimum of one year's experience in conducting basic archaeological field research, including the excavation and removal of human skeletal remains, and (iii) designed and executed an archaeological study and presented the written results and interpretations of such study.

(5)        "Skeletal analyst" means any person having (i) a postgraduate degree in a field involving the study of the human skeleton such as skeletal biology, forensic osteology or other relevant aspects of physical anthropology or medicine, (ii) a minimum of one year's experience in conducting laboratory reconstruction and analysis of skeletal remains, including the differentiation of the physical characteristics denoting cultural or biological affinity, and (iii) designed and executed a skeletal analysis, and presented the written results and interpretations of such analysis.

(6)        "Unmarked human burial" means any interment of human skeletal remains for which there exists no grave marker or any other historical documentation providing information as to the identity of the deceased. (1981, c. 853, s. 2; 2002‑159, s. 35(a); 2007‑484, s. 10(a).)



§ 70-29. Discovery of remains and notification of authorities.

§ 70‑29.  Discovery of remains and notification of authorities.

(a)        Any person knowing or having reasonable grounds to believe that unmarked human burials or human skeletal remains are being disturbed, destroyed, defaced, mutilated, removed, or exposed, shall notify immediately the medical examiner of the county in which the remains are encountered.

(b)        If the unmarked human burials or human skeletal remains are encountered as a result of construction or agricultural activities, disturbance of the remains shall cease immediately and shall not resume without authorization from either the county medical examiner or the State Archaeologist, under the provisions of G.S. 70‑30(c) or 70‑30(d).

(c)       (1)        If the unmarked human burials or human skeletal remains are encountered by a professional archaeologist, as a result of survey or test excavations, the remains may be excavated and other activities may resume after notification, by telephone or registered letter, is provided to the State Archaeologist. The treatment, analysis and disposition of the remains shall come under the provisions of G.S. 70‑34 and 70‑35.

(2)        If a professional archaeologist directing long‑term (research designed to continue for one or more field seasons of four or more weeks' duration) systematic archaeological research sponsored by any accredited college or university in North Carolina, as a part of his research, recovers Native American skeletal remains, he may be exempted from the provisions of G.S. 70‑30, 70‑31, 70‑32, 70‑33, 70‑34 and 70‑35(c) of this Article so long as he:

a.         Notifies the Executive Director within five working days of the initial discovery of Native American skeletal remains;

b.         Reports to the Executive Director, at agreed upon intervals, the status of the project;

c.         Curates the skeletal remains prior to ultimate disposition; and

d.         Conducts no destructive skeletal analysis without the express permission of the Executive Director.

Upon completion of the project fieldwork, the professional archaeologist, in consultation with the skeletal analyst and the Executive Director, shall determine the schedule for the completion of the skeletal analysis. In the event of a disagreement, the time for completion of the skeletal analysis shall not exceed four years. The Executive Director shall have authority concerning the ultimate disposition of the Native American skeletal remains after analysis is completed in accordance with G.S. 70‑35(a) and 70‑36(b) and (c).

(d)        The State Archaeologist shall notify the Chief, Medical Examiner Section, Division of Health Services, Department of Health and Human Services, of any reported human skeletal remains discovered by a professional archaeologist. (1981, c. 853, s. 2; 1997‑443, s. 11A.118(a); 2007‑484, s. 10(b).)



§ 70-30. Jurisdiction over remains.

§ 70‑30.  Jurisdiction over remains.

(a)        Subsequent to notification of the discovery of an unmarked human burial or human skeletal remains, the medical examiner of the county in which the remains were encountered shall determine as soon as possible whether the remains are subject to the provisions of G.S. 130A‑383.

(b)        If the county medical examiner determines that the remains are subject to the provisions of G.S. 130A‑383, the county medical examiner will immediately proceed with the investigation.

(c)        If the county medical examiner determines that the remains are not subject to the provisions of G.S. 130A‑383, the county medical examiner shall so notify the Chief Medical Examiner. The Chief Medical Examiner shall notify the State Archaeologist of the discovery of the human skeletal remains and the findings of the county medical examiner. The State Archaeologist shall immediately take charge of the remains.

(d)        Subsequent to taking charge of the human skeletal remains, the State Archaeologist shall have 48 hours to make arrangements with the landowner for the protection or removal of the unmarked human burial or human skeletal remains. The State Archaeologist shall have no authority over the remains at the end of the 48‑hour period and may not prohibit the resumption of the construction or agricultural activities without the permission of the landowner. (1981, c. 853, s. 2; 2007‑484, ss. 10(c), 11(b).)



§ 70-31. Archaeological investigation of human skeletal remains.

§ 70‑31.  Archaeological investigation of human skeletal remains.

(a)        If an agreement is reached with the landowner for the excavation of the human skeletal remains, the State Archaeologist shall either designate a member of his staff or authorize another professional archaeologist to excavate or supervise the excavation.

(b)        The professional archaeologist excavating human skeletal remains shall report to the State Archaeologist, either in writing or by telephone, his opinion on the cultural and biological characteristics of the remains. This report shall be transmitted as soon as possible after the commencement of excavation, but no later than two full business days after the removal of a burial.

(c)        The State Archaeologist, in consultation with the professional archaeologist excavating the remains, shall determine where the remains shall be held subsequent to excavation, pending other arrangements according to G.S. 70‑32 or 70‑33.

(d)        The Department of Cultural Resources may obtain administrative inspection warrants pursuant to the provisions of Chapter 15, Article 4A of the General Statutes to enforce the provisions of this Article, provided that prior to the requesting of the administrative warrant, the Department shall contact the affected landowners and request their consent for access to their land for the purpose of gathering such information. If consent is not granted, the Department shall give reasonable notice of the time, place and before whom the administrative warrant will be requested so that the owner or owners may have an opportunity to be heard. (1981, c. 853, s. 2; 2007‑484, s. 10(d).)



§ 70-32. Consultation with the Native American Community.

§ 70‑32.  Consultation with the Native American Community.

(a)        If the professional archaeologist determines that the human skeletal remains are Native American, the State Archaeologist shall immediately notify the Executive Director of the North Carolina Commission of Indian Affairs. The Executive Director shall notify and consult with the Eastern Band of Cherokee or other appropriate tribal group or community.

(b)        Within four weeks of the notification, the Executive Director shall communicate in writing to the State Archaeologist, the concerns of the Commission of Indian Affairs and an appropriate tribal group or community with regard to the treatment and ultimate disposition of the Native American skeletal remains.

(c)        Within 90 days of receipt of the concerns of the Commission of Indian Affairs, the State Archaeologist and the Executive Director, with the approval of the principal tribal official of an appropriate tribe, shall prepare a written agreement concerning the treatment and ultimate disposition of the Native American skeletal remains. The written agreement shall include the following:

(1)        Designation of a qualified skeletal analyst to work on the skeletal remains;

(2)        The type of analysis and the specific period of time to be provided for analysis of the skeletal remains;

(3)        The timetable for written progress reports and the final report concerning the skeletal analysis to be provided to the State Archaeologist and the Executive Director by the skeletal analyst; and

(4)        A plan for the ultimate disposition of the Native American remains subsequent to the completion of adequate skeletal analysis.

If no agreement is reached within 90 days, the Archaeological Advisory Committee shall determine the terms of the agreement. (1981, c. 853, s. 2; 2007‑484, s. 10(e).)



§ 70-33. Consultation with other individuals.

§ 70‑33.  Consultation with other individuals.

(a)        If the professional archaeologist determines that the human skeletal remains are other than Native American, the State Archaeologist shall publish notice that excavation of the remains has occurred, at least once per week for four successive weeks in a newspaper of general circulation in the county where the burials or skeletal remains were situated, in an effort to determine the identity or next of kin or both of the deceased.

(b)        If the next of kin are located, within 90 days the State Archaeologist in consultation with the next of kin shall prepare a written agreement concerning the treatment and ultimate disposition of the skeletal remains. The written agreement shall include:

(1)        Designation of a qualified skeletal analyst to work on the skeletal remains;

(2)        The type of analysis and the specific period of time to be provided for analysis of the skeletal remains;

(3)        The timetable for written progress reports and the final report concerning the skeletal analysis to be provided to the State Archaeologist and the next of kin by the skeletal analyst; and

(4)        A plan for the ultimate disposition of the skeletal remains subsequent to the completion of adequate skeletal analysis.

If no agreement is reached, the remains shall be handled according to the wishes of the next of kin. (1981, c. 853, s. 2; 2007‑484, s. 10(f).)



§ 70-34. Skeletal analysis.

§ 70‑34.  Skeletal analysis.

(a)        Skeletal analysis conducted under the provisions of this Article shall only be accomplished by persons having those qualifications expressed in G.S. 70‑28(5).

(b)        Prior to the execution of the written agreements outlined in G.S. 70‑32(c) and 70‑33(b), the State Archaeologist shall consult with both the professional archaeologist and the skeletal analyst investigating the remains.

(c)        The professional archaeologist and the skeletal analyst shall submit a proposal to the State Archaeologist within the 90‑day period set forth in G.S. 70‑32(c) and 70‑33(b), including:

(1)        Methodology and techniques to be utilized;

(2)        Research objectives;

(3)        Proposed time schedule for completion of the analysis; and

(4)        Proposed time intervals for written progress reports and the final report to be submitted.

(d)        If the terms of the written agreement are not substantially met, the Executive Director or the next of kin, after consultation with the State Archaeologist, may take possession of the skeletal remains. In such case, the State Archaeologist may ensure that appropriate skeletal analysis is conducted by another qualified skeletal analyst prior to ultimate disposition of the skeletal remains. (1981, c. 853, s. 2; 2007‑484, s. 10(g).)



§ 70-35. Disposition of human skeletal remains.

§ 70‑35.  Disposition of human skeletal remains.

(a)        If the skeletal remains are Native American, the Executive Director, after consultation with an appropriate tribal group or community, shall determine the ultimate disposition of the remains after the analysis.

(b)        If the skeletal remains are other than Native American and the next of kin have been identified, the next of kin shall have authority concerning the ultimate disposition of the remains after the analysis.

(c)        If the State Archaeologist has received no information or communication concerning the identity or next of kin of the deceased, the skeletal remains shall be transferred to the State Archaeologist and permanently curated according to standard museum procedures after adequate skeletal analysis. (1981, c. 853, s. 2; 2007‑484, s. 10(h).)



§ 70-36. Financial responsibility.

§ 70‑36.  Financial responsibility.

(a)        The provisions of this Article shall not require that the owner of the land on which the unmarked human burials or human skeletal remains are found, bear the cost of excavation, removal, analysis or disposition.

(b)        If a determination is made by the Executive Director, in consultation with an appropriate tribal group or community, that Native American skeletal remains shall be reinterred following the completion of skeletal analysis, an appropriate tribal group or community may provide a suitable burial location. If it elects not to do so, it shall be the responsibility of the North Carolina Commission of Indian Affairs to provide a suitable burial location.

(c)        The expense of transportation of Native American remains to the reburial location shall be borne by the party conducting the excavation and removal of the skeletal remains. The reburial ceremony may be provided by an appropriate tribal group or community. If it elects not to do so, the reburial ceremony shall be the responsibility of the Commission of Indian Affairs. (1981, c. 853, s. 2.)



§ 70-37. Prohibited acts.

§ 70‑37.  Prohibited acts.

(a)        No person, unless acting under the provisions of G.S. 130‑198 through G.S. 130‑201, shall:

(1)        Knowingly acquire any human skeletal remains removed from unmarked burials in North Carolina after October 1, 1981, except in accordance with the provisions of this Article;

(2)        Knowingly exhibit or sell any human skeletal remains acquired from unmarked burials in North Carolina; or

(3)        Knowingly retain human skeletal remains acquired from unmarked burials in North Carolina after October 1, 1981, for scientific analysis beyond a period of time provided for such analysis pursuant to the provisions of G.S. 70‑32, 70‑33 and 70‑34, with the exception of those skeletal remains curated under the provisions of G.S. 70‑35.

(b)        Other provisions of criminal law concerning vandalism of unmarked human burials or human skeletal remains may be found in G.S. 14‑149. (1981, c. 853, s. 2.)



§ 70-38. Rule-making authority.

§ 70‑38.  Rule‑making authority.

The North Carolina Historical Commission may promulgate rules and regulations to implement the provisions of this Article. (1981, c. 853, s. 2.)



§ 70-39. Exceptions.

§ 70‑39.  Exceptions.

(a)        Human skeletal remains acquired from commercial biological supply houses or through medical means are not subject to the provisions of G.S. 70‑37(a).

(b)        Human skeletal remains determined to be within the jurisdiction of the medical examiner according to the provisions of G.S. 130A‑383 are not subject to the prohibitions contained in this Article. (1981, c. 853, s. 2; 2007‑484, s. 11(c).)



§ 70-40. Penalties.

§ 70‑40.  Penalties.

(a)        Violation of the provisions of G.S. 70‑29 is a Class 1 misdemeanor.

(b)        Violation of the provisions of G.S. 70‑37(a) is a Class H felony. (1981, c. 853, s. 2; 1993, c. 539, s. 543; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 70-41 through 70-45. Reserved for future codification purposes.

§§ 70‑41 through 70‑45.  Reserved for future codification purposes.



§ 70-46. Short title.

Article 4.

North Carolina Archaeological Record Program.

§ 70‑46.  Short title.

This Article shall be known as "The North Carolina Archaeological Record Program".  (1991, c. 461, s. 2.)



§ 70-47. Findings and purpose.

§ 70‑47.  Findings and purpose.

(a)        The General Assembly finds that archaeological resources on private lands constitute the majority of the irreplaceable historic and prehistoric resources of the State.  These resources are increasingly endangered and existing State laws do not provide private landowners with the means adequately to preserve these resources.  There is currently no provision for assisting and giving recognition to a private landowner who wishes to preserve the archaeological resources located on the owner's property.

(b)        The purpose of this Article is to preserve and protect for the present and future benefit of the people of North Carolina through a program of voluntary site enrollment the prehistoric and historic archaeological resources that are on private lands.  (1991, c. 461, s. 2.)



§ 70-48. Definitions.

§ 70‑48.  Definitions.

As used in this Article, unless the context clearly indicates otherwise:

(1)        "Archaeological investigation" means any surface collection, subsurface tests, excavation, or other activity that results in the disturbance or removal of archaeological resources.

(2)        "Archaeological resource" means any material remains of past human life or activities which are at least 50 years old and which are of archaeological interest, including pieces of pottery, basketry, bottles, weapons, weapon projectiles, tools, structures or portions of structures, rock paintings, rock carvings, intaglios, graves or human skeletal materials. Paleontological specimens are not to be considered archaeological resources unless found in an archaeological context.

(3)        "Program" means the North Carolina Archaeological Record Program established under this Article.

(4)        "Record" means the North Carolina Archaeological Record established under this Article.

(5)        "State Archaeologist" means the head of the Office of State Archaeology section of the Office of Archives and History, Department of Cultural Resources. (1991, c. 461, s. 2; c. 761, s. 12.1; 2002‑159, s. 35(b); 2007‑484, s. 10(i).)



§ 70-49. The North Carolina Archaeological Record Program.

§ 70‑49.  The North Carolina Archaeological Record Program.

(a)        The Department of Cultural Resources, Office of Archives and History shall establish the North Carolina Archaeological Record Program. The purpose of the Program shall be to assist private owners of archaeological resources in the preservation and protection of those resources. Participation in the Program shall be voluntary.

(b)        As part of the Program, the Department shall establish and maintain the North Carolina Archaeological Record. The North Carolina Archeological Record shall include a list of the archaeological resources owned privately by each person participating in the Program. No archaeological resource shall be enrolled in the Record without the permission of its owner.

(c)        An archaeological resource that is enrolled in the North Carolina Archaeological Record shall be removed from the Record at the written request of either the State Archaeologist or the owner of the archaeological resource. The archaeological resource shall be removed from the Record 30 days after the receipt by the Department of Cultural Resources of the written request. (1991, c. 461, s. 2; 2002‑159, s. 35(c).)



§ 70-50. Site Steward Program.

§ 70‑50.  Site Steward Program.

The Department of Cultural Resources may create and maintain a volunteer program for purposes of monitoring the condition of archaeological resources listed in the Record.  This program shall be known as the Site Steward Program and will be administered through the Department in cooperation with local and statewide archaeological societies and groups.  (1991, c. 461, s. 2; c. 761, s. 12.2.)



§ 70-51. Archaeological investigations.

§ 70‑51.  Archaeological investigations.

(a)        Any person wanting to conduct an archaeological investigation on private land that is the site of an archaeological resource enrolled in the Record shall apply to the Department of Cultural Resources for a permit to conduct such an investigation.  The application shall contain information the Department of Cultural Resources deems necessary, including the time, scope, location and specific purpose of the proposed work.

(b)        A permit shall be issued pursuant to this section if, after any notifications and consultations required by subsection (d) of this section, the Department of Cultural Resources finds that:

(1)        The applicant is qualified to carry out the permitted activity;

(2)        The proposed activity is undertaken for the purpose of furthering archaeological knowledge in the public interest;

(3)        The currently available technology and the technology the applicant proposes to use are such that the significant information contained in the archaeological resource can be retrieved;

(4)        The funds and the time the applicant proposes to commit are such that the significant information contained in the archaeological resources can be retrieved;

(5)        The archaeological resources that are enrolled in the Record and that are collected, excavated or removed from the privately owned site and the associated records and data will remain the property of the private owner of the archaeological resource;

(6)        Copies of associated archaeological records and data will be preserved by a suitable university, museum, or other scientific or educational institution;

(7)        The applicant shall bear the financial responsibility for the reinterment of any human burials or human skeletal remains excavated or removed as a result of the permitted activities; and

(8)        The applicant has obtained the permission of the owner of the archaeological resource to conduct the archaeological investigation.

(c)        A permit may contain any terms, conditions or limitations the Department of Cultural Resources deems necessary to achieve the intent of this Article.  A permit shall identify the person responsible for carrying out the archaeological investigation.

(d)        If the Department of Cultural Resources determines that a permit issued under this section may result in harm to, or destruction of, any religious or cultural site, the Department of Cultural Resources, before issuing the permit, shall notify and consult with, insofar as possible, a local representative of an appropriate religious or cultural group.  If the religious or cultural site pertains to Native Americans, the Department of Cultural Resources shall notify the Executive Director of the North Carolina Commission of Indian Affairs.  The Executive Director of the North Carolina Commission of Indian Affairs shall notify and consult with the Eastern Band of Cherokee or other appropriate tribal group or community.  Such notification shall include, but not be limited to, the following:

(1)        The location and schedule of the forthcoming investigation;

(2)        Background data concerning the nature of the study; and

(3)        The purpose of the investigation and the expected results.

(e)        A permit issued under this section may be suspended by the Department of Cultural Resources upon the determination that the permit holder has violated any condition of the permit.  (1991, c. 461, s. 2.)



§ 70-52. Rule-making authority.

§ 70‑52.  Rule‑making authority.

The Department of Cultural Resources may adopt rules to implement this Article.  (1991, c. 461, s. 2.)






Chapter 71 - Indians.

§§ 71-1 through 71-20. Repealed by Session Laws 1977, c. 849, s. 1.

Chapter 71.

Indians.

§§ 71‑1 through 71‑20.  Repealed by Session Laws 1977, c. 849, s. 1.






Chapter 71A - Indians.

§ 71A-1. Cherokee Indians of Robeson County; rights and privileges.

Chapter 71A.

Indians.

§ 71A‑1.  Cherokee Indians of Robeson County; rights and privileges.

The persons residing in Robeson, Richmond, and Sampson counties, who have heretofore been known as "Croatan Indians" or "Indians of Robeson County," together with their descendants, shall hereafter be known and designated as "Cherokee Indians of Robeson County," and by that name shall be entitled to all the rights and privileges heretofore or hereafter conferred, by any law or laws of the State of North Carolina, upon the Indians heretofore known as the "Croatan Indians" or "Indians of Robeson County." In all laws enacted by the General Assembly of North Carolina relating to said Indians subsequent to the enactment of said Chapter 51 of the Laws of 1885, the words "Croatan Indians" and "Indians of Robeson County" are stricken out and the words "Cherokee Indians of Robeson County" inserted in lieu thereof. (1885, c. 51, s. 2; Rev., s. 4168; 1911, c. 215; P.L. 1911, c. 263; 1913, c. 123; C.S., s. 6257; 1977, 2nd Sess., c. 1193, s. 1.)



§ 71A-2. Chapter not applicable to certain bands of Cherokees.

§ 71A‑2.  Chapter not applicable to certain bands of Cherokees.

Neither this Chapter nor any other act relating to said "Cherokee Indians of Robeson County" shall be construed so as to impose on said Indians any powers, privileges, rights, or immunities, or any limitations on their power to contract, heretofore enacted with reference to the Eastern Band of Cherokee Indians residing in Cherokee, Graham, Jackson, Swain and other adjoining counties in North Carolina, or any other band or tribe of Cherokee Indians other than those now residing, or who have since the Revolutionary War resided, in Robeson County, nor shall said "Cherokee Indians of Robeson County," as herein designated, be subject to the limitations provided in the Chapter Contracts Requiring Writing, G.S. 22‑3, entitled Contracts with Cherokee Indians. (1947, c. 978, s. 1; 1977, 2nd Sess., c. 1193, s. 1.)



§ 71A-3. Lumbee Tribe of North Carolina; rights, privileges, immunities, obligations and duties.

§ 71A‑3.  Lumbee Tribe of North Carolina; rights, privileges, immunities, obligations and duties.

The Indians now residing in Robeson and adjoining counties of North Carolina, originally found by the first white settlers on the Lumbee River in Robeson County, and claiming joint descent from remnants of early American Colonists and certain tribes of Indians originally inhabiting the coastal regions of North Carolina, who have previously been known as "Croatan Indians," "Indians of Robeson County," and "Cherokee Indians of Robeson County," shall, from and after April 20, 1953, be designated and officially recognized as Lumbee Tribe of North Carolina and shall continue to enjoy all rights, privileges and immunities enjoyed by them as citizens of the State as now provided by law, and shall continue to be subject to all the obligations and duties of citizens under the law. (1953, c. 874; 1977, 2nd Sess., c. 1193, s. 1; 2003‑54, s. 1.)



§ 71A-4. Waccamaw Siouan Tribe of North Carolina; rights, privileges, immunities, obligations and duties.

§ 71A‑4.  Waccamaw Siouan Tribe of North Carolina; rights, privileges, immunities, obligations and duties.

The Indians now living in Bladen and Columbus and adjoining counties of North Carolina, originally found by the first white settlers in the region of the Cape Fear River, Lake Waccamaw, and the Waccamaw Indians, a Siouan Tribe which inhabited the areas surrounding the Waccamaw, Pee Dee, and Lumber Rivers in North and South Carolina, shall, from and after July 20, 1971, be designated and officially recognized as the Waccamaw Siouan Tribe of North Carolina and shall continue to enjoy all their rights, privileges and immunities as citizens of the State as now or hereafter provided by law, and shall continue to be subject to all the obligations and duties of citizens under the law. (1977, 2nd Sess., c. 1193, s. 1.)



§ 71A-5. Haliwa-Saponi Indian Tribe of North Carolina; rights, privileges, immunities, obligations and duties.

§ 71A‑5.  Haliwa‑Saponi Indian Tribe of North Carolina; rights, privileges, immunities, obligations and duties.

The Indians now residing in Halifax, Warren and adjoining counties of North Carolina, originally found by the first permanent white settlers on the Roanoke River in Halifax and Warren Counties, and who descend from the Saponi, Nansemond, and other tribes of Indians originally inhabiting the coastal regions of North Carolina, shall, from and after April 15, 1965, be designated and officially recognized as the Haliwa‑Saponi Indian Tribe, and they shall continue to enjoy all their rights, privileges and immunities as an American Indian Tribe with a recognized tribal governing body carrying out and exercising substantial governmental duties and powers similar to the State, being recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians. (1965, c. 254; 1977, 2nd Sess., c. 1193, s. 1; 1997‑293, s. 1; 2006‑111, s. 1.)



§ 71A-6. Coharie Tribe of North Carolina; rights, privileges, immunities, obligations and duties.

§ 71A‑6.  Coharie Tribe of North Carolina; rights, privileges, immunities, obligations and duties.

The Indians now living in Harnett and Sampson and adjoining counties of North Carolina, originally found by the first white settlers on the Coharie River in Sampson County, and claiming descent from certain tribes of Indians originally inhabiting the coastal regions of North Carolina, shall, from and after July 20, 1971, be designated and officially recognized as the Coharie Tribe of North Carolina and shall continue to enjoy all their rights, privileges and immunities as citizens of the State as now or hereafter provided by law, and shall continue to be subject to all the obligations and duties of citizens under the law. (1977, 2nd Sess., c. 1193, s. 1.)



§ 71A-7. The Sappony; rights, privileges, immunities, obligations, and duties.

§ 71A‑7.  The Sappony; rights, privileges, immunities, obligations, and duties.

The Indian Tribe now residing in Person County, officially recognized as the Indians of Person County by Chapter 22 of the Public‑Local Laws of 1913, who are descendants of those Indians living in Person County for whom the High Plains Indian School was established, shall, from and after February 3, 1913, be designated and officially recognized as Sappony, and shall continue to enjoy all their rights, privileges, and immunities as citizens of the State as now or hereafter provided by law, and shall continue to be subject to all the obligations and duties of citizens under the law. (1997‑147, s. 1; 2003‑87, s. 1.)



§ 71A-7.1. Meherrin Tribe of North Carolina; rights, privileges, immunities, obligations and duties.

§ 71A‑7.1.  Meherrin Tribe of North Carolina; rights, privileges, immunities, obligations and duties.

The Indians now residing in small communities in Hertford, Bertie, Gates, and Northampton Counties, who in 1726 were granted reservational lands at the mouth of the Meherrin River in the vicinity of present‑day Parker's Ferry near Winton in Hertford County, and who are of the same linguistic stock as the Cherokee, Tuscarora, and other tribes of the Iroquois Confederacy of New York and Canada, shall, from and after July 20, 1971, be designated and officially recognized as the Meherrin Tribe of North Carolina, and shall continue to enjoy all their rights, privileges, and immunities as citizens of the State as now or hereafter provided by law, and shall continue to be subject to all the obligations and duties of citizens under the law. (2003‑54, s. 2.)



§ 71A-7.2. Occaneechi Band of Saponi Nation in North Carolina; rights, privileges, immunities, obligations and duties.

§ 71A‑7.2.  Occaneechi Band of Saponi Nation in North Carolina; rights, privileges, immunities, obligations and duties.

The Indians now living primarily in the old settlement of Little Texas in Pleasant Grove Township, Alamance County, who are lineal descendants of the Saponi and related Indians who occupied the Piedmont of North Carolina and Virginia in precontact times, and specifically of those Saponi and related Indians who formally became tributary to Virginia under the Treaties of Middle Plantation in 1677 and 1680, and who under the subsequent treaty of 1713 with the Colony of Virginia agreed to join together as a single community, shall, from and after July 20, 1971, be designated and officially recognized as the Occaneechi Band of the Saponi Nation of North Carolina, and shall continue to enjoy all their rights, privileges, and immunities as citizens of the State as now or hereafter provided by law, and shall continue to be subject to all the obligations and duties of citizens under the law. (2003‑54, s. 2.)



§ 71A-8. Authorization for federally recognized Indian tribes.

§ 71A‑8.  Authorization for federally recognized Indian tribes.

In recognition of the governmental relationship between the State, federally recognized Indian tribes and the United States, a federally recognized Indian tribe may conduct games consistent with the Indian Gaming Regulatory Act, Public Law 100‑497, that are in accordance with a valid Tribal‑State compact executed by the Governor pursuant to G.S. 147‑12(14) and approved by the U.S. Department of Interior under the Indian Gaming Regulatory Act, and such games shall not be unlawful or against the public policy of the State if the State permits such gaming for any purpose by any person, organization, or entity. (2001‑513, s. 29(b).)






Chapter 72 - Inns, Hotels and Restaurants.

§ 72-1. Must furnish accommodations; contracts for termination valid.

Chapter 72.

Inns, Hotels and Restaurants.

Article 1.

Innkeepers.

§ 72‑1.  Must furnish accommodations; contracts for termination valid.

(a)        Every innkeeper shall at all times provide suitable lodging accommodations for persons accepted as guests in his inn or hotel.

(b)        A written statement setting forth the time period during which a guest may occupy an assigned room, signed or initialed by the guest, shall be deemed a valid contract, and at the expiration of such time period the lodger may be restrained from entering and any property of the guest may be removed by the innkeeper without liability, except for damages to or loss of such property attributable to its removal. (1903, c. 563; Rev., s. 1909; C.S., s. 2249; 1979, c. 532.)



§ 72-2. Liability for loss of baggage.

§ 72‑2.  Liability for loss of baggage.

Innkeepers shall not be liable for loss, damage or destruction of the baggage or property of their guests except in case such loss, damage, or destruction results from the failure of the innkeeper to exercise ordinary, proper and reasonable care in the custody of such baggage and property; and in case of such loss, damage or destruction resulting from the negligence and want of care of the said innkeeper he shall be liable to the owner of the said baggage and property to an amount not exceeding one hundred dollars. Any guest may, however, at any time before a loss, damage or destruction of his property, notify the innkeeper in writing that his property exceeds in value the said sum of one hundred dollars ($100.00), and shall upon demand of the innkeeper furnish him a list or schedule of the same, with the value thereof, in which case the innkeeper shall be liable for the loss, damage or destruction of said property because of any negligence on his part for the full value of the same. Proof of the loss of any such baggage, except in case of damage or destruction by fire, shall be prima facie evidence of the negligence of said hotel or innkeeper. (1903, c. 563, s. 2; Rev., s. 1910; C.S., s. 2250.)



§ 72-3. Safekeeping of valuables.

§ 72‑3.  Safekeeping of valuables.

It is the duty of innkeepers, upon the request of any guest, to receive from said guest and safely keep money, jewelry and valuables to an amount not exceeding five hundred dollars ($500.00); and no innkeeper shall be required to receive and take care of any money, jewelry or other valuables to a greater amount than five hundred dollars ($500.00): Provided, the receipt given by said innkeeper to said guest shall have plainly printed upon it a copy of this section. No innkeeper shall be liable for the loss, damage or destruction of any money or jewels not so deposited. (1903, c. 563, s. 3; Rev., s. 1911; C.S., s. 2251.)



§ 72-4. Loss by fire.

§ 72‑4.  Loss by fire.

No innkeeper shall be liable for loss, damage or destruction of any baggage or property caused by fire not resulting from the negligence of the innkeeper or by any other force over which the innkeeper had no control. Nothing herein contained shall enlarge the limit of the amount to which the innkeeper shall be liable as provided in preceding sections. (1903, c. 563, s. 4; Rev., s. 1912; C.S., s. 2252.)



§ 72-5. Negligence of guest.

§ 72‑5.  Negligence of guest.

Any innkeeper against whom claim is made for loss sustained by a guest may show that such loss resulted from the negligence of such guest or of his failure to comply with the reasonable and proper  regulations of the inn. (1903, c. 563, s. 7; Rev., s. 1914; C.S., s. 2253.)



§ 72-6. Copies of this Article to be posted.

§ 72‑6.  Copies of this Article to be posted.

Every innkeeper shall keep posted in every room of his house occupied by guests, and in the office, a printed copy of this Article and of all regulations relating to the conduct of guests. This Chapter shall not apply to innkeepers, or their guests, where the innkeeper fails to keep such notices posted. (1903, c. 563, ss. 5, 6; Rev., s. 1913; C.S., s. 2254.)



§ 72-7: Repealed by Session Laws 1991, c. 663, s. 1.

§ 72‑7:  Repealed by Session Laws 1991, c.  663, s. 1.



§ 72-7.1. Admittance of pets to hotel rooms.

§ 72‑7.1.  Admittance of pets to hotel rooms.

(a)        Innkeepers may permit pets in rooms used for sleeping purposes and in adjoining rooms.  Persons bringing pets into a room in which they are not permitted are in violation of this section and punishable according to subsection (d) of this section.

(b)        Innkeepers allowing pets must post a sign measuring not less than five inches by seven inches at the place where guests register informing them pets are permitted in sleeping rooms and in adjoining rooms.  If certain pets are permitted or prohibited, the sign must so state.  If any pets are permitted, the innkeeper must maintain a minimum of ten percent (10%) of the sleeping rooms in the inn or hotel as rooms where pets are not permitted and the sign required by this subsection must also state that such rooms are available.

(c)        All sleeping rooms in which the innkeeper permits pets must contain a sign measuring not less than five inches by seven inches, posted in a prominent place in the room, which shall be separate from the sign required by G.S. 72‑6, stating that pets are permitted in the room, or whether certain pets are prohibited or permitted in the room, and stating that bringing pets into a room in which they are not permitted is a Class 3 misdemeanor.

(d)        Any person violating the provisions of this section shall be guilty of a Class 3 misdemeanor.

(e)        The provisions of this section are not applicable to assistance dogs admitted to sleeping rooms and adjoining rooms under the provisions of Chapter 168 of the General Statutes.  (1991, c. 663, s. 2; 1993, c. 539, ss. 544, 545; 1994, Ex. Sess., c. 14, ss. 41, 42; c. 24, s. 14(c).)



§§ 72-8 through 72-29: Repealed by Session Laws 1945, c. 829, s. 4.

Article 2.

Sanitary Inspection and Conduct.

§§ 72‑8 through 72‑29:  Repealed by Session Laws 1945, c.  829, s. 4.



§ 72-30. Registration to be in true name; addresses; peace officers.

Article 3.

Immoral Practices of Guests of Hotels and Lodging Houses.

§ 72‑30.  Registration to be in true name; addresses; peace officers.

No person shall write, or cause to be written, or if in charge of a register knowingly permit to be written, in any register in any lodging house or hotel any other or different name or designation than the true name or names in ordinary use of the person registering or causing himself to be registered therein.  Any person occupying any room or rooms in any lodging house or hotel shall register or cause himself to be registered where registration is required by such lodging house or hotel.  Any person registering or causing himself to be registered at any lodging house or hotel, shall write, or cause to be written, in the register of such lodging house or hotel the correct address of the person registering, or causing himself to be registered.  Any person violating any provision of this section shall be guilty of a Class 3 misdemeanor, and upon conviction shall only be punished by a fine not exceeding two hundred dollars ($200.00).  This section shall not apply to any peace officer of this State who shall privately give his true name to the clerk or proprietor of such hotel or lodging house. (1921, c. 111; C.S., s. 2283(v); 1993, c. 539, s. 546; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 72-31 through 72-38: Repealed by Session Laws 2004-203, s. 38, effective August 17, 2004.

Article 4.

Licensing and Regulation of Tourist Camps and Homes, Cabin Camps, Roadhouses and Public Dance Halls.

§§ 72‑31 through 72‑38: Repealed by Session Laws 2004‑203, s. 38, effective August 17, 2004.



§ 72-39. Repealed by Session Laws 1975, c. 402.

§ 72‑39.  Repealed by Session Laws 1975, c. 402.



§§ 72-40 through 72-45: Repealed by Session Laws 2004-203, s. 38, effective August 17, 2004.

§§ 72‑40 through 72‑45: Repealed by Session Laws 2004‑203, s. 38, effective August 17, 2004.



§§ 72-46 through 72-49: Repealed by Session Laws 1983, c. 891, s. 7.

Article 5.

Sanitation of Establishments Providing Food and Lodging.

§§ 72‑46 through 72‑49: Repealed by Session Laws 1983, c.  891, s. 7.



§ 72-50. Rate advertisements to contain additional data.

Article 6.

Advertisements by Motor Courts, Tourist Camps, etc.

§ 72‑50.  Rate advertisements to contain additional data.

It shall be unlawful for any person, firm, or corporation, who owns, operates or who has control of the operation of any motor court, tourist court, tourist camp, or guest house to publish or cause to be displayed in writing, or by any other means, any advertisement which includes a statement relating to the rates or charges obtaining at such motor court, tourist court, tourist camp, or guest house, unless such advertisement shall, with equal prominence, contain additional data relating to such room rates, in the following particulars:

(1)        Whether the rate advertised is for a single or multiple occupancy of the room;

(2)        The number of rooms or units in each price level where such advertisement indicates varying rates; and

(3)        The dates or period of time during which such advertised rates are available. (1955, c. 1200, s. 1.)



§ 72-51. Violation a misdemeanor.

§ 72‑51.  Violation a misdemeanor.

Any person, firm, or corporation, violating the provisions of this Article shall be guilty of a Class 1 misdemeanor. (1955, c. 1200, s. 2; 1993, c. 539, s. 551; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 72-52. Article declared supplemental.

§ 72‑52.  Article declared supplemental.

This Article is declared to be supplemental in nature and shall not be construed to repeal any existing law relating to the operation of any motor court, tourist court, tourist camp, or guest house. (1955, c. 1200, s. 3.)






Chapter 73 - Mills.

§ 73-1. Public mills defined.

Chapter 73.

Mills.

Article 1.

Public Mills.

§ 73‑1.  Public mills defined.

Every grist or grain mill, however powered or operated, which grinds for toll is a public mill. (1777, c. 122, s. 1; R.C., c. 71, s. 1; Code, s. 1846; Rev., s. 2119; C.S., s. 2531; 1947, c. 781.)



§ 73-2. Miller to grind according to turn; tolls regulated.

§ 73‑2.  Miller to grind according to turn; tolls regulated.

All millers of public mills shall grind according to turn, and shall well and sufficiently grind the grain brought to their mills, if the water will permit, and shall take no more toll for grinding than one‑eighth part of the Indian corn and wheat, and one‑fourteenth part for chopping grain of any kind; and every miller and keeper of a mill making default therein shall, for each offense, forfeit and pay five dollars ($5.00) to the party injured: Provided, that the owner may grind his own grain at any time. (1777, c. 122, s. 10; 1793, c. 402; R.C., c. 71, s. 6; Code, s. 1847; 1905, c. 694; Rev., s. 2120; 1907, c. 367; C.S., s. 2532.)



§ 73-3. Measures to be kept; tolls by weight or measure.

§ 73‑3.  Measures to be kept; tolls by weight or measure.

All millers shall keep in their mills the following measures, namely, a half bushel and peck of full measure, and also proper toll dishes for each measure; but the toll allowed by law may be taken by weight or measure at the option of the miller and customer. (1777, c. 122, s. 11; R.C., c. 71, s. 7; Code, s. 1848; 1885, c. 202; Rev., s. 2121; C.S., s. 2533.)



§ 73-4. Keeping false toll dishes misdemeanor.

§ 73‑4.  Keeping false toll dishes misdemeanor.

If any owner, by himself or servant, keeping any mill, shall keep any false toll dishes, he shall be guilty of a Class 1 misdemeanor. (1777, c. 122, s. 11; R.C., c. 71, s. 7; Code, s. 1848; Rev., s. 3679; C.S., s. 2534; 1993, c. 539, s. 552; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 73-5 through 73-13: Repealed by Session Laws 1981, c. 919, s. 9.

Article 2.

Condemnation for Mill by Owner of One

§§ 73‑5 through 73‑13:  Repealed by Session Laws 1981, c.  919, s. 9.



§§ 73-14 through 73-22: Repealed by Session Laws 1981, c. 919, s. 9.

Article 3.

Condemnation for Races, Waterways, etc., by Owner of Mill or Millsite.

§§ 73‑14 through 73‑22:  Repealed by Session Laws 1981, c.  919, s. 9.



§ 73-23. Repealed by Session Laws 1973, c. 108, s. 25.

§ 73‑23.  Repealed by Session Laws 1973, c. 108, s. 25.



§ 73-24: Repealed by Session Laws 1981, c. 919, s. 9.

§ 73‑24: Repealed by Session Laws 1981, c.  919, s. 9.



§ 73-25. Action in superior court; procedure.

Article 4.

Recovery of Damages for Erection of Mill.

§ 73‑25.  Action in superior court; procedure.

Any person conceiving himself injured by the erection of any gristmill, or mill for other useful purposes, may issue his summons returnable before the judge of the superior court of the county where the damaged land or any part thereof lies, against the persons authorized to be made parties defendant. In his complaint he shall set forth in what respect and to what extent he is injured, together with such other matters as may be necessary to entitle him to the relief demanded. The court shall then proceed to hear and determine all the questions of law and issues of fact arising on the pleadings as in other civil actions. (1876‑7, c. 197, s. 1; Code, s. 1858; Rev., s. 2141; C.S., s. 2555.)



§ 73-26. When dams, etc., abated as nuisances.

§ 73‑26.  When dams, etc., abated as nuisances.

When damages are recovered in final judgment in such civil  actions, and execution issues and is returned unsatisfied, and the plaintiff is not able to collect the same either because of the insolvency of the defendant or by reason of the exemptions allowed to defendant, the judge shall, on the facts being made to appear before him by affidavit or other evidence, order that the dam, or portion of the dam, or other cause creating the injury, shall be abated as a nuisance, and he shall have power to make all necessary orders to effect this purpose. (1876‑7, c. 197, s. 3; Code, s. 1859; Rev., s. 2142; C.S., s. 2556.)



§ 73-27. Judgment for annual sum as damages.

§ 73‑27.  Judgment for annual sum as damages.

A judgment giving to the plaintiff an annual sum by way of  damages shall be binding between the parties for five years from the issuing of the summons, if the mill is kept up during that time, unless the damages are increased by raising the water or otherwise.

In all cases where the final judgment of the court assesses the yearly damage of the plaintiff as high as twenty dollars ($20.00), nothing contained in this Chapter shall be construed to prevent the plaintiff, his heirs or assigns, from suing as heretofore, and in such case the final judgment aforesaid shall be binding only for the year's damage preceding the issuing of the summons. (1868‑9, c. 158, ss. 12,  14; Code, ss. 1860, 1861; Rev., ss. 2143, 2144; C.S., s. 2557.)



§ 73-28. Final judgment; costs and execution.

§ 73‑28.  Final judgment; costs and execution.

If the final judgment of the court is that the plaintiff has sustained no damage, he shall pay the costs of his proceeding; but if the final judgment is in favor of the plaintiff, he shall have execution against the defendant for one year's damage, preceding the issuing of the summons, and for all costs: Provided, that if the damage adjudged does not amount to five dollars ($5.00), the plaintiff shall recover no more costs than damages. And if the defendant does not annually pay the plaintiff, his heirs or assigns, before it falls due, the sum adjudged as the damages for that year, the plaintiff may sue out execution for the amount of the last year's damage, or any part thereof which may remain unpaid. (1868‑9, c. 158, s. 15; Code, s. 1862; Rev., s. 2145; C.S., s. 2558.)






Chapter 74 - Mines and Quarries.

§§ 74-1 through 74-14. Repealed by Session Laws 1975, c. 206, s. 21.

Chapter 74.

Mines and Quarries.

Article 1.

Operation of Mines and Quarries.

§§ 74‑1 through 74‑14.  Repealed by Session Laws 1975, c. 206, s. 21.



§§ 74-15 through 74-24. Repealed by Session Laws 1975, c. 206, s. 21.

Article 2.

Inspection of Mines and Quarries.

§§ 74‑15 through 74‑24.  Repealed by Session Laws 1975, c. 206, s. 21.



§ 74-24.1. Short title and legislative purpose.

Article 2A.

Mine Safety and Health Act.

§ 74‑24.1.  Short title and legislative purpose.

(a)        This Article shall be known as the Mine Safety and Health Act of North Carolina.

(b)        Legislative findings and purpose:

(1)        The General Assembly finds that the burden of operators and miners of this State's mines resulting from personal injuries and illnesses arising out of work situations is substantial; that the prevention of these injuries and illnesses is an important objective of the government of this State; that the greatest hope in attaining this objective lies in programs of research, engineering, education, and enforcement, and in earnest cooperation of the federal and state governments, operators, and miners.

(2)        The General Assembly of North Carolina declares it to be its  purpose and policy through the exercise of its powers to assure so far as possible every worker in North Carolina's mines safe and healthful working conditions and to preserve our human resources:

a.         By encouraging operators and miners in their effort to reduce the number of occupational safety and health hazards in mines and to stimulate and assist operators and miners to institute new programs and to perfect existing programs for providing safe and healthful working conditions through technical assistance and consultation;

b.         By recognizing that operators and miners have separate but interdependent responsibilities and rights with respect to achieving safe and healthful working conditions;

c.         By authorizing the Commissioner to develop occupational safety and health standards applicable to mines giving consideration to the needs of operators and miners and to adopt standards promulgated from time to time by the federal government;

d.         By providing occupational health criteria which will assure insofar as practicable that no miner will suffer diminished health, functional capacity, or life expectancy as a result of his work experience in a mine;

e.         By providing education and training programs to increase the number and competence of personnel engaged in the field of occupational safety and health;

f.          By providing an effective enforcement program which shall include a prohibition against giving advance notice of a mine inspection;

g.         By providing for appropriate reporting procedures with respect to occupational safety and health which will help achieve the objectives of this Article and accurately describe the nature of the occupational safety and health problems in mines;

h.         By providing for research and technical assistance in the  field of occupational safety and health in mines and by developing innovative methods, techniques, and approaches for dealing with occupational safety and health problems in mines; and

i.          By authorizing the Commissioner to enter into agreements and contracts with public and private agencies, including agencies of the United States government, organizations, and individuals in order to carry out the ends and purposes of this Article.

(c)        The General Assembly of North Carolina appoints the North Carolina Department of Labor as the designated agency to administer the Mine Safety and Health Act of North Carolina. (1975, c. 206, s. 1.)



§ 74-24.2. Definitions.

§ 74‑24.2.  Definitions.

In this Article, unless the context otherwise requires:

(1)        The term "accident" means an unexpected event resulting in injury to, illness of, or death of a person or persons as a result of mining operations and any mine explosion, mine ignition, mine fire, mine inundation, mine cave‑in, or other  event which could have readily resulted in serious physical harm.

(2)        The term "Advisory Council" shall mean the Advisory Council or body authorized to be established under this Article.

(3)        The term "agent" means any person charged by the operator with responsibility for the operation of all or part of a mine or supervision of the miners in a mine, and for the purposes of this Article includes contractors, subcontractors, or independent contractors employed by the operator to perform any work or services at, in, or on the mine.

(4)        The term "Commissioner" means the Commissioner of Labor of North Carolina.

(5)        The term "Director" means the person authorized under G.S. 74‑24.19 and appointed by the Commissioner for the purpose of assisting in the administration of this Article.

(6)        The term "imminent danger" means the existence of any condition or practice in a mine which could reasonably be expected to cause death or serious physical harm immediately to any miner if such condition or practice is not abated at once.

(7)        The term "mine" means an area of land and all private ways and roads appurtenant thereto, structures, facilities, machinery, tools, equipment, shafts, slopes, tunnels, excavations, and other property, real or personal, placed or  constructed on, under, or above the surface of such land by any person, used in, or to be used in, or resulting from (including the reclamation of mined areas or the storage of materials in mined areas), or to facilitate the work of exploring for, developing of, or extracting by any means or method in such area all minerals, inorganic and organic, from their natural deposits. The term "mine" also includes all mineral processing and milling facilities except those used in the processing of source materials as defined in the Atomic Energy Act of 1954, as amended.

(8)        The term "miner" means any individual, other than an operator or an agent, working in or about a mine.

(9)        The term "operator" means an individual, partnership, association, corporation, firm, subsidiary of a corporation, or other organization owning, operating, leasing, controlling, or supervising a mining operation.

(10)      The term "repeated violation" means a violation for which an operator was issued a notice or an order on an inspection and which is found to exist again on the next regular inspection, even though the violation was abated within the time fixed for abatement.

(11)      The term "State" means the State of North Carolina. (1975, c. 206, s. 2.)



§ 74-24.3. Coverage.

§ 74‑24.3.  Coverage.

Each mine shall be subject to the provisions of this Article, and each operator of such mine shall comply with all standards, rules, regulations, orders, and notices adopted or issued under this Article. The operator of such mine shall be responsible for the health and safety of all miners in a mine and shall assure insofar as practicable conditions of work and places of work free from hazards that are causing or are likely to cause death or serious physical harm. (1975, c. 206, s. 3.)



§ 74-24.4. Safety and health standards.

§ 74‑24.4.  Safety and health standards.

(a)        The Commissioner shall develop, adopt, revise, and promulgate safety and health standards for the purpose of the protection of life, the promotion of safety and health, and the prevention of "accidents" in mines which are subject to this Article.  In the development of safety and health standards, the Commissioner shall consult with the Advisory Council, interested federal agencies, appropriate representatives of other State agencies, appropriate representatives of mine operators and miners, and other interested persons and organizations whose participation would further the purposes of this Article.

(b)        In developing and promulgating safety standards pursuant to this section, the Commissioner shall include standards with respect to the training of miners in first aid, safety, the proper use of rescue equipment available within mines, and periodic evacuation drills and disaster procedure training.

(c)        The State Health Director shall have primary responsibility for research and the recommendation of health standards to the Commissioner to effectuate the purposes of this Article, and nothing in this subsection shall affect the authority of the Commissioner with respect to the promulgation and enforcement of both safety and health standards.

(d)        The procedures utilized for the adoption and promulgation of safety and health standards, including notice and public hearings, shall be in accordance with the Administrative Procedure Act as set out in Chapter 150B of the General Statutes. (1975, c. 206, s. 4; 1989 (Reg. Sess., 1990), c. 1004, ss. 52, 53; 1993, c. 513, s. 8.)



§ 74-24.5. Modification of safety and health standards.

§ 74‑24.5.  Modification of safety and health standards.

Upon petition by an operator, a representative of miners, or a miner, the Commissioner may modify the application of any safety and health standard to a mine if the Commissioner determines that an alternative method of protecting the miners will guarantee the same measure of protection afforded the miners by the standard, or will enhance the level of safety and health provided by that standard. Upon receipt of such petition the Commissioner shall give public notice thereof and give notice to the operator, the representative of miners, or the miner in the affected mine, as appropriate, and shall cause such investigation to be made as he deems appropriate. Such investigation shall provide an opportunity for a public hearing, at the request of such operator, representative of the miners, or miner to enable the operator, the representative of miners, or miner in such mine or any interested party to present information relating to the modification of such standard. The Commissioner shall issue a decision incorporating his findings of fact therein and send a copy thereof to the operator, the representative of the miners, or miner as appropriate. A record shall be kept of a public hearing held under this section. The decision of the Commissioner is considered a final agency decision for purposes of judicial review. (1975, c. 206, s. 5; 1987, c. 827, s. 258.)



§ 74-24.6. Advisory Council.

§ 74‑24.6.  Advisory Council.

(a)        The Commissioner shall appoint an Advisory Council consisting of 11 members to assist him in the development of safety and health standards for mines which are subject to this Article and to advise him on matters relating to safety and health in such mines. Said Advisory Council shall include three members expressly qualified by experience and affiliation to present the viewpoint of operators of such mines, three persons similarly qualified to present the viewpoint of workers in such mines, and five members of the public sector with knowledge of mining operations or associated health and safety aspects thereof. The Commissioner of Labor shall annually designate one member to act as chairman. The members of the Advisory Council shall serve at the pleasure of the Commissioner and shall have no specific term of office.

(b)        The Advisory Council shall hold not fewer than two meetings during each calendar year, and said meetings shall be open to the public. The Commissioner shall furnish to the Advisory Council such secretarial, clerical, and other services as he deems necessary to conduct its business.

(c)        The members of the Advisory Council shall be compensated for travel expenses and per diem as authorized by the Commissioner in accordance with those amounts paid to State boards under Chapter 138 of the General Statutes.

(d)        The Commissioner may from time to time select representatives of professional organizations of technicians, professional persons specializing in occupational safety and health, and representatives of State agencies who by experience and affiliation are qualified to present the viewpoint of operators of mines and workers in mines to assist the Advisory Council in performing its duties. Such persons, except State employees, selected for temporary purposes may be paid such per diem and travel expenses for attending meetings as may be fixed by the Commissioner. (1975, c. 206, s. 6; 1977, c. 683; 2006‑203, s. 20.)



§ 74-24.7. Inspections and investigations.

§ 74‑24.7.  Inspections and investigations.

(a)        The Commissioner through the Director shall make as many inspections and investigations in mines each year as are deemed necessary to effectively and accurately fulfill the requirements of:

(1)        Obtaining, utilizing, and disseminating information relating to health and safety conditions, the causes of "accidents" and causes of illnesses and physical impairments originating in such mines,

(2)        Gathering information with respect to the necessity for health and safety standards,

(3)        Determining whether an imminent danger exists,

(4)        Determining whether or not there is compliance with safety and health standards or with any notice, order, or decision issued under this Article.

(5)        In carrying out the requirements of (4) of this subsection, no advance notice of an inspection shall be provided to any mine operator, official, miner, representative of the miners, or other person, except that the Commissioner or Director may authorize the giving of advance notice only when such notice is essential to the effectiveness of the inspection.

(b)        For the purpose of making any inspection or investigation under this Article, the Commissioner or his authorized representative shall have a right of entry to, upon, or through any mine at reasonable times.

(c)        For the purpose of making any investigation of any "accident" relating to safety and health in a mine, the Commissioner may, after notice, hold hearings, and may issue subpoenas for the attendance and testimony of persons and the production of relevant documents, and administer oaths in any investigation conducted by him. In case of contumacy or refusal to obey a subpoena served upon any person under this section, the general court of justice, superior court division, of the county in which such person is found or resides or transacts business, upon application by the Commissioner and after notice to such person, shall have jurisdiction to determine whether such person shall be punished as for contempt of court.

(d)        In the event of an "accident" occurring in a mine, the operator shall notify the Commissioner or the Director thereof at such time as may be required and shall take appropriate measures to prevent the destruction of any evidence which would assist in investigating the cause or causes thereof. In the event of any "accident" occurring in a mine where rescue and recovery work is necessary, the Commissioner through the Director shall take whatever action he deems appropriate to protect the life of any person, and he may, if he deems it appropriate, supervise and direct the rescue and recovery activity in such mine.

(e)        In the event of any "accident" occurring in a mine, the Commissioner through the Director may issue such orders as he deems appropriate to insure the safety of any person in the mine, and the operator of such mine shall obtain the approval of the Commissioner or his authorized representative in consultation with appropriate federal representatives, when feasible, of any plan to recover any person in the mine or to recover the mine or to return affected areas of the mine to normal.

(f)         Whenever any miner or representative of the miners has reasonable grounds to believe that a violation of a safety or health standard exists, or that an imminent danger exists, such miner or representative of the miners may request an inspection by giving notice to the Commissioner or the Director of such violation or danger. Any such notice shall be reduced to writing, shall set forth with reasonable particularity the grounds for the notice, and shall show the name of the miner, be signed by the miner or representative of the miners, and a copy shall be provided the operator or his agent no later than at the time of inspection, except that, upon request of the person giving such notice, his name and the names of individual miners referred to therein shall not appear in such copy. If, after receipt of such notification, the Commissioner finds that there are reasonable grounds to believe a violation may exist, a special inspection shall be made as soon as practicable to determine if, in fact, such violation or danger does exist under the provisions of this Article.

(g)        At the commencement of any inspection of a mine by the Commissioner or his authorized representative, under subsection (a)(3) or subsection (a)(4) of this section, the authorized representative of the miners at the mine at the time of such inspection shall be given an opportunity to accompany the Commissioner or his authorized representative on such inspection, to inform the Commissioner or his authorized representative of conditions and practices in the mine, without loss or deduction in pay. Where there is no authorized representative of the miners, the Commissioner or his authorized representative shall have the right to consult with a reasonable number of miners concerning matters of safety and health in the work place. (1975, c. 206, s. 7.)



§ 74-24.8. Findings, notices, and orders.

§ 74‑24.8.  Findings, notices, and orders.

(a)        (1)        If, upon any inspection of a mine, the Commissioner or his authorized representative finds that an imminent danger exists, he shall determine the area throughout which such danger exists, and thereupon shall issue forthwith an order requiring the operator of the mine or his agent to cause immediately all persons, except as provided in subsection (d) of this section, to be withdrawn from, and to be prohibited from entering, such area until the Commissioner or his authorized representative determines such imminent danger no longer exists.

(2)        If, upon any inspection of a mine, the Commissioner or his authorized representative finds that an imminent danger exists with respect to the condition or manner of use of any  equipment, machinery, article, or apparatus, he shall thereupon issue an order requiring the operator or his agent to cause immediately such equipment, machinery, article, or apparatus to be withdrawn from, and to be prohibited from, use or operation until the Commissioner or his authorized representative determines that such imminent danger no longer exists.

(3)        As a result of any investigation of any "accident" or as a result of any other investigation or tests performed, the Commissioner or his authorized representative may cause to be withdrawn and prohibited from use or operation in any mine any equipment, machinery, article, or apparatus the use of which is likely to cause serious physical harm or an "accident" until the Commissioner or his authorized representative determines that such equipment, machinery, article, or apparatus has been repaired, modified, reconditioned, or altered in such manner that "accidents" or  serious physical harm will thereafter be avoided.

(b)        If, upon any inspection of a mine, the Commissioner or his authorized representative finds that there has been a violation of any safety and health standard but the violation has not created an imminent danger, he shall issue a notice to the operator or his agent  fixing a reasonable time for the abatement of the violation. If, upon  the expiration of the period as originally fixed or subsequently extended, the Commissioner or his authorized representative finds that the violation has not been totally abated, and if he also finds that the period of time should not be further extended, he shall find the extent of the area affected by the violation and shall promptly issue an order requiring the operator of such mine or his agent to cause immediately all persons, except as provided in subsection (d) of this section, to be withdrawn from, and to be prohibited from entering, such area until the Commissioner or his authorized representative determines that the violation has been abated.

(c)        If, upon any inspection of a mine, the Commissioner or his authorized representative finds that there has been a repeated violation of a safety or health standard which could reasonably be expected to result in serious physical harm to any miner, he shall issue forthwith an order requiring the operator of the mine or his agent to cause immediately all persons, except as provided in subsection (d) of this section, to be withdrawn from, and to be prohibited from entering, such area until the Commissioner or his authorized representative determines that the violation has been abated.

(d)        The following persons may enter, upon approval of the Commissioner or his authorized representative, any area of a mine subject to an order issued under this section:

(1)        Any person whose presence in such area is necessary, in the judgment of the operator or the Commissioner or his authorized representative, to eliminate the condition described in the order;

(2)        A public official whose official duties require him to enter  such area;

(3)        A representative of the miners in such mine who, in the judgment of the operator or the Commissioner, or his authorized representative, is qualified to make mine examinations or who is accompanied by such a person and whose presence in such area is necessary for the investigation of the condition described in the order;

(4)        A consultant to any of the foregoing.

(e)        Notices and orders issued pursuant to this section shall contain a detailed description of the conditions or practices which cause and constitute an imminent danger or a violation of any safety or health standard and where appropriate, a description of the area of the mine from which persons must be withdrawn and prohibited from entering, and a description of the equipment, machinery, article, or apparatus which shall be withdrawn and prohibited from use or operation.

(f)         A notice or order issued pursuant to this section may be modified, vacated, or terminated upon review by the Commissioner or his authorized representative. (1975, c. 206, s. 8.)



§ 74-24.9. Issuance and delivery of notices, orders, and decisions.

§ 74‑24.9.  Issuance and delivery of notices, orders, and decisions.

(a)        All notices or orders issued under G.S. 74‑24.8 shall be in writing, signed by the Commissioner or his authorized representative, and shall be given promptly to the operator of the mine.

(b)        In order to insure prompt compliance with all notices, orders,  or decisions issued under this Article, the Commissioner or his authorized representative may deliver such notices, orders, or decisions to an agent of the operator, and such agent shall immediately take appropriate measures to insure compliance with such notice, order, or decision.

(c)        Each operator of a mine shall file with the Commissioner the name and address of such mine and the name and address of the operator of the mine. Any revisions in such names or addresses shall be promptly filed with the Commissioner. Each operator of a mine shall designate a responsible official, and shall file the name and address of said official with the Commissioner, as the principal officer in charge of safety and health at such mine, and such official shall receive a copy of any notice, order, or decision issued under this Article affecting such mine. In any case, where the mine is subject to the control of any person not directly involved in the daily operations of the mine, there shall be filed with the Commissioner the name and address of such person and the name and address of a principal official who shall have overall responsibility for the conduct of an effective safety and health program at any mine subject  to the control of such person, and such official shall receive a copy  of any notice, order, or decision issued affecting any such mine. The  mere designation of a safety and health official under this subsection shall not be construed as making such official subject to any penalty  under this Article. (1975, c. 206, s. 9.)



§ 74-24.10. Administrative and judicial review of decisions on mine safety.

§ 74‑24.10.  Administrative and judicial review of decisions on mine safety.

(a)        An operator to whom a notice or order is issued under G.S. 74‑24.8 and G.S. 74‑24.9 may contest the notice or order by filing a petition for a contested case under G.S. 150B‑23 within 30 days after receiving the notice or order.  An operator who files a petition for a contested case shall send a copy of the petition to all affected miners or to their representative, if any, when the petition is filed.  Judicial review of a decision by the Commissioner in a contested case is available under Article 4 of Chapter 150B of the General Statutes.

(b)        A notice or order, except an order issued under G.S. 74‑24.8(a), shall be stayed while it is under administrative or judicial review. (1975, c. 206, s. 10; 1987, c. 827, s. 259.)



§ 74-24.11. Repealed by Session Laws 1987, c. 827, s. 260.

§ 74‑24.11.  Repealed by Session Laws 1987, c. 827, s. 260.



§ 74-24.12. Injunctions.

§ 74‑24.12.  Injunctions.

The Commissioner through the Director may institute a civil action for relief, including a permanent or temporary injunction, restraining order, or any other appropriate order in the superior court of the county in which a mine is located or in which the operator of such mine has his principal office, whenever such operator or his agent (i) violates or fails or refuses to comply with any final order or decision issued under this Article or (ii) interferes with, hinders, or delays the Commissioner in carrying out the provisions of this Article, or (iii) refuses to admit the Commissioner or his authorized representative to the mine, or (iv) refuses to permit the inspection of the mine, or the investigation of an accident or occupational illness occurring in, or connected with, such mine, or (v) refuses to furnish any information or report requested by the Commissioner in furtherance of the provisions of this Article. (1975, c. 206, s. 12.)



§ 74-24.13. Mandatory reporting.

§ 74‑24.13.  Mandatory reporting.

Under such regulations as he may prescribe, the Commissioner shall require that:

(1)        Operators of mines which are subject to this Article submit, at least annually and at such other times as he deems necessary, and in such form as he may prescribe, reports of "accidents," injuries, occupational disease, and related data, and the Commissioner through the Director shall compile, analyze, and publish, either in summary or detailed form, the information obtained; and all information, reports, orders, or findings, obtained or issued under this Article may be published and released to any interested person, and shall be made available for public inspection.

(2)        All "accidents" shall be investigated by the operator or his  agent to determine the cause and the means of preventing a recurrence. Records of such "accidents" and investigations shall be kept, and the information shall be made readily available for inspection by the Commissioner or his authorized representative. Such records shall include man‑hours worked and shall be reported for periods determined by the Commissioner, but at least annually.

(3)        The operators of mines which are subject to this Article shall notify the Commissioner, before starting operations, of the approximate or actual date mine operations will commence. The notification shall include mine name, location, the company name, mailing address, the person in charge, and whether operations will be continuous or intermittent. When any mine subject to this Article is closed, the operator shall notify the Commissioner of such closure and indicate whether the closure is temporary or permanent. (1975, c. 206, s. 13.)



§ 74-24.14. Criminal penalties.

§ 74‑24.14.  Criminal penalties.

Any person who (i) willfully violates any standard, order, notice, decision, rule, or regulation issued under authority of this Article, and said violation causes death or serious physical harm to another; (ii) knowingly makes any false statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained pursuant to this Article or required by any order, notice, or decision issued under this Article; (iii) knowingly distributes, sells, offers for sale, introduces, or delivers any equipment, machinery, article, or apparatus which is represented as complying with the provisions of this Article, or with any specification or regulation of the Commissioner applicable to such equipment, machinery, article, or apparatus and knowing it does not so comply, shall be guilty of a Class 2 misdemeanor.  In any instance in which such offense is committed by a corporation, the officer or authorized representative of such corporation who knowingly permits such offense to be committed shall, upon conviction, be subject to the same fine or imprisonment, or both. (1975, c. 206, s. 14; 1993, c. 539, s. 553; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 74-24.15. Rights and duties of miners.

§ 74‑24.15.  Rights and duties of miners.

Miners shall comply with all safety and health standards and all rules, regulations, or orders issued pursuant to this Article which are applicable to their own actions and conduct and shall have the rights afforded under Article 21 of Chapter 95 of the General Statutes. (1975, c. 206, s. 15; 1987, c. 827, s. 261; 1991 (Reg. Sess., 1992), c. 1021, s. 5.)



§ 74-24.16. Education, training, technical assistance, and research.

§ 74‑24.16.  Education, training, technical assistance, and research.

(a)        The Commissioner through the Director is authorized to develop and conduct expanded programs for the education, training, and technical assistance of operators and miners in the recognition, avoidance, and prevention of accidents or unsafe or unhealthful working conditions and to conduct such research as may be necessary in mines which are subject to this Article.

(b)        The Commissioner is authorized to conduct, directly or by grants, short‑term training of personnel engaged in work related to the Commissioner's responsibilities under this Article.

(c)        In carrying out the provisions of this Article, the Commissioner is authorized to enter into agreements and contracts with, and accept grants from and make grants to, public and private agencies and organizations and individuals.

(d)        Repealed by Session Laws 2006‑66, s. 13.1, effective July 1, 2006. (1975, c. 206, s. 16; 2005‑276, s. 42.2(a); 2005‑345, s. 48(a); 2006‑66, s. 13.1.)



§ 74-24.17. State-federal plan.

§ 74‑24.17.  State‑federal plan.

In order to promote sound and effective coordination in State and federal activities within the field covered by this Article, the Commissioner is hereby authorized to enter into and, from time to time, to amend or terminate a State‑federal plan agreement with the federal agency charged with administering laws relating to safety and health in mines. (1975, c. 206, s. 17.)



§ 74-24.18. Legal representation.

§ 74‑24.18.  Legal representation.

It shall be the duty of the Attorney General of North Carolina to represent the Department of Labor in all actions or proceedings in connection with this Article. (1975, c. 206, s. 18.)



§ 74-24.19. Administrative provisions.

§ 74‑24.19.  Administrative provisions.

(a)        The Commissioner shall appoint a Director to assist him in administering the provisions of this Article and, through the Director, shall have authority to appoint, subject to Chapter 126 of the General Statutes of North Carolina, such officers, engineers, inspectors, and employees as he deems requisite for the administration of this Article; and to prescribe powers, duties, and responsibilities of all officers, engineers, inspectors, and employees engaged in the administration of this Article.

(b)        All persons appointed as representatives of the Commissioner shall be qualified by practical experience in mine safety and health administration or practical experience in mining or by experience as a practical mining engineer or by education. All persons so appointed shall be physically able to perform their duties predicated on their work assignments, and all persons subject to making inspections, investigations, or participating in rescue and recovery work shall be examined prior to their employment and annually thereafter by a physician who shall certify their physical ability to perform their duties in mines subject to this Article. The fee for the required annual examination shall be satisfied as recommended by the Commissioner.

(c)        The Commissioner, the Director, or any other officer, engineer, inspector, or employee engaged in the administration of this Article shall not, upon taking office or being employed, or at any other time  during the term of his office or employment, have any affiliation, financial or otherwise, with any operating mining company, operator's association, or labor union. (1975, c. 206, s. 19.)



§ 74-24.20. Construction of Article and severability.

§ 74‑24.20.  Construction of Article and severability.

This Article shall receive a liberal construction to the end that the safety and health of miners in the State may be effectuated and protected. If any provision of this Article or the application thereof to any person or circumstance is held to be invalid, such invalidity shall not affect other provisions or applications of the Article which can be given effect without the invalid provision or application, and to this end the provisions of this Article are severable. (1975, c. 206, s. 20.)



§ 74-25. Water and drainage rights obtained.

Article 3.

Waterways Obtained.

§ 74‑25.  Water and drainage rights obtained.

Any person or body corporate engaged or about to engage in  mining, who may find it necessary for the furtherance of his operations to convey water either to or from his mine or mines over the lands of any other person or persons, may make application by petition in writing to the clerk of the superior court of the county in which the lands to be affected or the greater part are situate, for the right so to convey such water. The owner of the lands to be affected shall be made a party defendant, and the proceedings shall be conducted as other special proceedings. (1871‑2, c. 158, ss. 1, 3; Code, ss. 3293, 3294, 3300; Rev., s. 4953; C.S., s. 6920.)



§ 74-26. The petition, what to contain.

§ 74‑26.  The petition, what to contain.

The petition shall specify the lands to be affected, the name of the owner of such lands, and the character of the ditch or drain intended to be made. (1871‑2, c. 158, s. 3; Code, s. 3294; Rev., s. 4954; C.S., s. 6921.)



§ 74-27. Appraisers; appointment and duties.

§ 74‑27.  Appraisers; appointment and duties.

Upon the hearing of the petition, if the prayer thereof be granted, the clerk shall appoint three disinterested persons, qualified to act as jurors, and not connected either by blood or marriage with the parties, appraisers to assess the damage, if any, that will accrue to the lands by the contemplated work, and shall issue a notice to them to meet upon the premises at a day specified, not to exceed 10 days from the date of such notice. The appraisers having met, shall take an oath before some officer qualified to administer oaths to faithfully perform their duty and to do impartial justice in the case, and shall then examine all the lands in any way to be affected by such work, and assess the damage thereto, and make report thereof under their hands and seals to the clerk from whom the notice issued. (1871‑2, c. 158, ss. 4, 5, 9; Code, ss. 3295, 3296, 3299; Rev., s. 4955; C.S., s. 6922.)



§ 74-28. Confirmation of report; payment of damages; rights of petitioner.

§ 74‑28.  Confirmation of report; payment of damages; rights of petitioner.

After the filing of the report and confirmation thereof by the clerk, who shall have power to confirm or, for good cause, set aside the same, the petitioner shall have full right and power to enter upon such lands and make such ditches, drains, or other necessary work: Provided, he has first paid or tendered the damages, assessed as above, to the owner of such lands or his known and recognized agent, if he be a resident of this State, or have such agent in this State. If the owner be a nonresident and have no known agent in this State, the amount so assessed shall be paid by the petitioner into the office of the clerk of the superior court of the county for the use of such owner. (1871‑2, c. 158, s. 12; Code, s. 3298; Rev., s. 4957; C.S., s. 6923.)



§ 74-29. Registration of report.

§ 74-29.  Registration of report.

The petitioner, or any other person interested, may have the report of the appraisers registered upon the certificate of the clerk and shall pay the register a fee of twenty-five cents (25¢) therefor. (1871-2, c. 158, s. 8; Code, s. 3298; Rev., s. 4957; C.S., s. 6924.)



§ 74-30. Obstructing mining drains.

§ 74‑30.  Obstructing mining drains.

If any person shall obstruct any drain or ditch constructed under the provisions of this Chapter, he shall be guilty of a Class 1 misdemeanor. (1871‑2, c. 158, s. 12; Code, s. 3301; Rev., s. 3380; C.S., s. 6925; 1993, c. 539, s. 554; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 74-31. Disposition of waste.

§ 74‑31.  Disposition of waste.

In getting out and washing the products of kaolin and mica mines, the persons engaged in such business shall have the right to allow the waste, water, and sediment to run off into the natural courses and streams. (1917, c. 123; C.S., s. 6926; 1937, c. 378.)



§ 74-32. Liability for damage for trespass.

Article 4.

Adjustment of Conflicting Claims.

§ 74‑32.  Liability for damage for trespass.

If any owner or person in possession of any mine or mining claim shall enter upon, either on the surface or underground, any mine or mining claim, the property of another, and shall mine or carry away any valuable mineral therefrom, he shall be liable to the owner of the mine so trespassed upon for double the value of all such mineral mined or carried away and for all other damages; and the value of the mineral mined or carried away shall be presumed to be the amount of the gross value ascertained by an average assay of the excavated material or vein or ledge from which it was taken. If such trespass is wrongfully and willfully made, punitive damages may be allowed. (1913, c. 51, s. 1; C.S., s. 6927.)



§ 74-33. Persons entitled to bring suit.

§ 74‑33.  Persons entitled to bring suit.

The owner of a mine in this State, or any person in possession under a lease or other contract, may maintain an action to recover damages to such property arising from the operation of any adjacent mine by the owner thereof or other person in possession and working the same under lease or contract, and also to prevent the continuance of the operation of the adjacent mine in such a manner as to injure or endanger the safety of the complainant's mine. (1913, c. 51, s. 1; C.S., s. 6928.)



§ 74-34. Application and order for survey.

§ 74‑34.  Application and order for survey.

The person entitled to bring an action, as provided in G.S. 74‑33, may apply to any judge of the superior court having jurisdiction to grant injunctions and restraining orders, and obtain an order of survey in the following manner: He shall file an affidavit giving the names of the parties and the location as near as may be, of the mine complained of; the location of the plaintiff's mine, and that he has reason to believe that the defendant, or his agents or employees, are or have been trespassing upon his mine, or working the defendant's mine in such a manner as to damage or endanger the plaintiff's property. Upon the filing of the affidavit, the judge shall cause a notice to be issued to the defendant or his agents, stating the time and place and before whom the application will be heard, and requiring them to appear, in not less than 10 nor more than 20 days from the date thereof, and show cause why an order of survey should not be granted. Upon the hearing, and for good cause shown, the judge shall grant an order directed to some competent disinterested surveyor or mining engineer, or both, as the case may be, who shall proceed to make the necessary examination and surveys, as directed by the court, and report their action to the court. The persons selected by the judge to make the survey and examination shall be residents of the State, and, before entering upon the discharge of their duty, shall take and subscribe an oath that they will fairly and impartially survey the mines described in the petition. In all other respects, except as stated above, the surveyors appointed by the judge shall proceed as in surveys in disputed boundaries. (1913, c. 51, s. 2; C.S., s. 6929.)



§ 74-35. Free access to mine for survey.

§ 74‑35.  Free access to mine for survey.

Upon the order made for the survey in the manner, at the time, and by the persons mentioned in the order, which shall include a representative of the party making the application, who shall not be one of the surveyors, there shall be given free access to the mine for the purpose of survey, and any interference with the persons acting under the order of survey shall be contempt of court and punished accordingly. If the persons named in the order of survey so require, they, with their instruments, shall be carefully lowered and raised in and out of the mine with the cage, bucket, or skip ordinarily used in the shafts of the mine; and they may demand of the owner of the mine, or his manager or agent, that they be so raised and lowered at a speed agreeable to them and not to endanger their comfort and safety or to injure the accuracy of their instruments. The owner of the mine, his managers or agents, shall be liable in damages to the persons making the examination for any injury to them or to their instruments, caused by the careless and negligent operation of any bucket, cage, or skip at such a high rate of speed as to injure the persons or their instruments while being lowered or raised in the mine. (1913, c. 51, s. 2; C.S., s. 6930.)



§ 74-36. Costs of the survey.

§ 74‑36.  Costs of the survey.

The costs of the order and survey shall be paid by the person making the application; but if he shall maintain an action and  recover damages for the injury done or threatened prior to such survey and examination, the costs of the order and survey shall be taxed against the defendant as other costs in the action. The party obtaining the survey shall be liable for any unnecessary injury done to the property examined and surveyed in making the survey. (1913, c. 51, s. 2; C.S., s. 6931.)



§ 74-37. Compact enacted into law.

Article 5.

Interstate Mining Compact.

§ 74‑37.  Compact enacted into law.

The Interstate Mining Compact is hereby enacted into law and entered into by this State with all other jurisdictions legally joining therein in the form substantially as follows:

INTERSTATE MINING COMPACT

Article I. Findings and Purposes

(a)        The party states find that:

(1)        Mining and the contributions thereof to the economy and well‑being of every state are of basic significance.

(2)        The effects of mining on the availability of land, water and  other resources for other uses present special problems which properly can be approached only with due consideration for the rights and interests of those engaged in mining, those using or proposing to use these resources for other purposes, and the public.

(3)        Measures for the reduction of the adverse effects of mining on land, water and other resources may be costly and the devising of means to deal with them are of both public and private concern.

(4)        Such variables as soil structure and composition, physiography, climatic conditions, and the needs of the public make impracticable the application to all mining areas of a single standard for the conservation, adaptation, or restoration of mined land, or the development of mineral and other natural resources; but justifiable requirements of law and practice relating to the effects of mining on land, water, and other resources may be reduced in equity or effectiveness unless they pertain similarly from state to state for all mining operations similarly situated.

(5)        The states are in a position and have the responsibility to assure that mining shall be conducted in accordance with sound conservation principles, and with due regard for local  conditions.

(b)        The purposes of this Compact are to:

(1)        Advance the protection and restoration of land, water and other resources affected by mining.

(2)        Assist in the reduction or elimination or counteracting of pollution or deterioration of land, water and air attributable to mining.

(3)        Encourage, with due recognition of relevant regional, physical, and other differences, programs in each of the party states which will achieve comparable results in protecting, conserving, and improving the usefulness of natural resources, to the end that the most desirable conduct of mining and related operations may be universally facilitated.

(4)        Assist the party states in their efforts to facilitate the use of land and other resources affected by mining, so that such use may be consistent with sound land use, public health, and public safety, and to this end to study and recommend, wherever desirable, techniques for the improvement, restoration or protection of such land and other resources.

(5)        Assist in achieving and maintaining an efficient and productive mining industry and in increasing economic and other benefits attributable to mining.

Article II. Definitions

As used in this Compact, the term:

(1)        "Mining" means the breaking of the surface soil in order to facilitate or accomplish the extraction or removal of minerals, ores, or other solid matter; any activity or process constituting all or part of a process for the extraction or removal of minerals, ores, and other solid matter from its original location; and the preparation, washing, cleaning, or other treatment of minerals, ores, or other solid matter so as to make them suitable for commercial, industrial, or construction use; but shall not include those aspects of deep mining not having significant effect on the surface, and shall not include excavation or grading when conducted solely in aid of on site farming or construction.

(2)        "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a territory or possession of the United States.

Article III. State Programs

Each party state agrees that within a reasonable time it will formulate and establish an effective program for the conservation and use of mined land, by the establishment of standards, enactment of laws, or the continuing of the same in force, to accomplish:

(1)        The protection of the public and the protection of adjoining and other landowners from damage to their lands and the structures and other property thereon resulting from the conduct of mining operations or the abandonment or neglect of land and property formerly used in the conduct of such operations.

(2)        The conduct of mining and the handling of refuse and other mining wastes in ways that will reduce adverse effects on the economic, residential, recreational or aesthetic value and utility of land and water.

(3)        The institution and maintenance of suitable programs for adaptation, restoration, and rehabilitation of mined lands.

(4)        The prevention, abatement and control of water, air and soil  pollution resulting from mining, present, past and future.

Article IV. Powers

In addition to any other powers conferred upon the Interstate Mining Commission, established by Article V of this Compact, such Commission shall have power to:

(1)        Study mining operations, processes and techniques for the purpose of gaining knowledge concerning the effects of such operations, processes and techniques on land, soil, water, air, plant and animal life, recreation, and patterns of community or regional development or change.

(2)        Study the conservation, adaption, improvement and restoration of land and related resources affected by mining.

(3)        Make recommendations concerning any aspect or aspects of law or practice and governmental administration dealing with matters within the purview of this Compact.

(4)        Gather and disseminate information relating to any of the matters within the purview of this Compact.

(5)        Cooperate with the federal government and any public or private entities having interests in any subject coming within the purview of this Compact.

(6)        Consult, upon the request of a party state and within resources available therefor, with the officials of such state in respect to any problem within the purview of this Compact.

(7)        Study and make recommendations with respect to any practice, process, technique, or course of action that may improve the efficiency of mining or the economic yield from mining operations.

(8)        Study and make recommendations relating to the safeguarding of access to resources which are or may become the subject of mining operations to the end that the needs of the economy for the products of mining may not be adversely affected by unplanned or inappropriate use of land and other resources containing minerals or otherwise connected with actual or potential mining sites.

Article V. The Commission

(a)        There is hereby created an agency of the party states to be known as the "Interstate Mining Commission," hereinafter called "the Commission." The Commission shall be composed of one commissioner from each party state who shall be Governor thereof. Pursuant to the laws of his party state, each Governor shall have the assistance of an advisory body (including membership from mining industries, conservation interests, and such other public and private interests as may be appropriate) in considering problems relating to mining and in discharging his responsibilities as the commissioner of his state on the Commission. In any instance where a Governor is unable to attend a meeting of the Commission or perform any other function in connection with the business of the Commission, he shall designate an alternate, from among the members of the advisory body required by this paragraph, who shall represent him and act in his place and stead. The designation of an alternate shall be communicated by the Governor to the Commission in such manner as its bylaws may provide.

(b)        The commissioners shall be entitled to one vote each on the Commission. No action of the Commission making a recommendation pursuant to Article IV‑3, IV‑7, and IV‑8 or requesting, accepting or disposing of funds, services, or other property pursuant to this paragraph, Articles V (g), V (h), or VII shall be valid unless taken at a meeting at which a majority of the total number of votes on the Commission is cast in favor thereof. All other action shall be by a majority of those present and voting: Provided that action of the Commission shall be only at a meeting at which a majority of the commissioners, or their alternates, is present. The Commission may establish and maintain such facilities as may be necessary for the transacting of its business. The Commission may acquire, hold, and convey real and personal property and any interest therein.

(c)        The Commission shall have a seal.

(d)        The Commission shall elect annually, from among its members, a chairman, a vice‑chairman, and a treasurer. The Commission shall appoint an executive director and fix his duties and compensation. Such executive director shall serve at the pleasure of the Commission. The executive director, the treasurer, and such other personnel as the Commission shall designate shall be bonded. The amount or amounts of such bond or bonds shall be determined by the Commission.

(e)        Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director with the approval of the Commission, shall appoint, remove or discharge such personnel as may be necessary for the performance of the Commission's functions, and shall fix the duties and compensation of such personnel.

(f)         The Commission may establish and maintain independently or in conjunction with a party state, a suitable retirement system for its employees. Employees of the Commission shall be eligible for social security coverage in respect of old age and survivor's insurance provided that the Commission takes such steps as may be necessary pursuant to the laws of the United States, to participate in such program of insurance as a governmental agency or unit. The Commission may establish and maintain or participate in such additional programs of employee benefits as it may deem appropriate.

(g)        The Commission may borrow, accept or contract for the services of personnel from any state, the United States, or any other governmental agency, or from any person, firm, association or corporation.

(h)        The Commission may accept for any of its purposes and functions under this Compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association or corporation, and may receive, utilize and dispose of the same. Any donation or grant accepted by the Commission pursuant to this paragraph or services borrowed pursuant to paragraph (g) of this Article shall be reported in the annual report of the Commission. Such report shall include the nature, amount and conditions, if any, of the donation, grant or services borrowed and the identity of the donor or lender.

(i)         The Commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The Commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

(j)         The Commission annually shall make to the Governor, legislature and advisory body required by Article V (a) of each party state a report covering the activities of the Commission for the preceding year, and embodying such recommendations as may have been made by the Commission. The Commission may make such additional reports as it may deem desirable.

Article VI. Advisory, Technical and Regional Committees

The Commission shall establish such advisory and technical, and regional committees as it may deem necessary, membership on which shall include private persons and public officials, and shall cooperate with and use the services of any such committees and the organizations which the members represent in furthering any of its activities. Such committees may be formed to consider problems of special interest to any party states, problems dealing with particular commodities or types of mining operations, problems related to reclamation, development, or use of mined land, or any other matters of concern to the Commission.

Article VII. Finance

(a)        The Commission shall submit to the Governor or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that party state for presentation to the legislature thereof.

(b)        Each of the Commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. The total amount of appropriations requested under any such budget shall be apportioned among the party states as follows: One half in equal shares; and the remainder in proportion to the value of minerals, ores, and other solid matter mined. In determining such values, the Commission shall employ such available public source or sources of information as, in its judgment, present the most equitable and accurate comparisons among the party states. Each of the Commission's budgets of estimated expenditures and requests for appropriations shall indicate the source or sources used in obtaining information concerning value of minerals, ores, and other solid matter mined.

(c)        The Commission shall not pledge the credit of any party state.  The Commission may meet any of its obligations in whole or in part with funds available to it under Article V (h) of this Compact: Provided that the Commission takes specific action setting aside such  funds prior to incurring any obligation to be met in whole or in part  in such manner. Except where the Commission makes use of funds available to it under Article V (h) hereof, the Commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

(d)        The Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Commission shall be subject to the audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the Commission shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become part of the annual report of the Commission.

(e)        The accounts of the Commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the Commission.

(f)         Nothing contained herein shall be construed to prevent Commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the Commission.

Article VIII. Entry into Force and Withdrawal

(a)        This Compact shall enter into force when enacted into law by any four or more states. Thereafter, this Compact shall become effective as to any other state upon its enactment thereof.

(b)        Any party state may withdraw from this Compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the Governor of the withdrawing state has given notice in writing of the withdrawal to the Governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

Article IX. Effect on Other Laws

Nothing in this Compact shall be construed to limit, repeal or supersede any other law of any party state.

Article X. Construction and Severability

This Compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this Compact shall be severable and if any phrase, clause, sentence or provision of this Compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this Compact shall be held contrary to the constitution of any state participating herein, the Compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters. (1967, c. 946, s. 1.)



§ 74-38. Commission to file copies of bylaws with Department of Environment and Natural Resources.

§ 74‑38.  Commission to file copies of bylaws with Department of Environment and Natural Resources.

(a),       (b) Repealed by Session Laws 1973, c. 1262, s. 33.

(c)        In accordance with Article V(i) of the Compact, the Commission shall file copies of the bylaws and any amendments thereto with the Department of Environment and Natural Resources. (1967, c. 946, s. 2; 1973, c. 1262, s. 33; 1977, c. 771, s. 4; 1989, c. 727, s. 218(12); 1997‑443, s. 11A.119(a).)



§§ 74-39, 74-40: Repealed by Session Laws 1977, c. 712, s. 2.

ARTICLE 6.

Mining Registration.

§§ 74‑39 through 74‑40:  Repealed by Session Laws 1977, c. 712, s. 2.



§ 74-41. Repealed by Session Laws 1973, c. 1262, s. 33.

§ 74‑41.  Repealed by Session Laws 1973, c. 1262, s. 33.



§§ 74-42 through 74-45: Repealed by Session Laws 1977, c. 712, s. 2.

§§ 74‑42 through 74‑45: Repealed by Session Laws 1977, c. 712, s. 2.



§ 74-46. Title.

Article 7.

The Mining Act of 1971.

§ 74‑46.  Title.

This Article may be known and cited as "The Mining Act of 1971." (1971, c. 545, s. 1.)



§ 74-47. Findings.

§ 74‑47.  Findings.

The General Assembly finds that the extraction of minerals by mining is a basic and essential activity making an important contribution to the economic well‑being of North Carolina and the nation. Furthermore, it is not practical to extract minerals required  by our society without disturbing the surface of the earth and producing waste materials, and the very character of certain surface mining operations precludes complete restoration of the land to its original condition. However, it is possible to conduct mining in such  a way as to minimize its effects on the surrounding environment. Furthermore, proper reclamation of mined land is necessary to prevent undesirable land and water conditions that would be detrimental to the general welfare, health, safety, beauty, and property rights of the citizens of the State. The General Assembly finds that the conduct of mining and reclamation of mined lands as provided by this Article will allow the mining of valuable minerals and will provide for the protection of the State's environment and for the subsequent beneficial use of the mined and reclaimed land. (1971, c. 545, s. 2.)



§ 74-48. Purposes.

§ 74‑48.  Purposes.

The purposes of this Article are to provide:

(1)        That the usefulness, productivity, and scenic values of all lands and waters involved in mining within the State will receive the greatest practical degree of protection and restoration.

(2)        That from June 11, 1971, no mining shall be carried on in the State unless plans for such mining include reasonable provisions for protection of the surrounding environment and for reclamation of the area of land affected by mining. (1971, c. 545, s. 3.)



§ 74-49. Definitions.

§ 74‑49.  Definitions.

Wherever used or referred to in this Article, unless a different meaning clearly appears from the context:

(1)        "Affected land" means the surface area of land that is mined, the surface area of land associated with a mining activity so that soil is exposed to accelerated erosion, the surface area of land on which overburden and waste is deposited, and the surface area of land used for processing or treatment plant, stockpiles, nonpublic roads, and settling ponds.

(1a)      "Affiliate" has the same meaning as in 17 Code of Federal Regulations § 240.12(b)‑2 (1 April 1992 Edition), which defines "affiliate" as a person that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control of another person.

(2)        "Borrow pit" means an area from which soil or other unconsolidated materials are removed to be used, without further processing, for highway construction and maintenance.

(3)        "Commission" means the Mining Commission created by G.S. 143B‑290.

(4)        "Department" means the Department of Environment and Natural Resources. Whenever in this Article the Department is assigned duties, they may be performed by the Secretary or an employee of the Department designated by the Secretary.

(5)        "Land" shall include submerged lands underlying any river, stream, lake, sound, or other body of water and shall specifically include, among others, estuarine and tidal lands.

(6)        "Minerals" means soil, clay, coal, stone, gravel, sand, phosphate, rock, metallic ore, and any other solid material or substance of commercial value found in natural deposits on or in the earth.

(7)        "Mining" means:

a.         The breaking of the surface soil in order to facilitate or accomplish the extraction or removal of minerals, ores, or other solid matter.

b.         Any activity or process constituting all or part of a process for the extraction or removal of minerals, ores, soils, and other solid matter from their original location.

c.         The preparation, washing, cleaning, or other treatment of minerals, ores, or other solid matter so as to make them suitable for commercial, industrial, or construction use.

"Mining" does not include:

a.         Those aspects of deep mining not having significant effect on the surface, where the affected land does not exceed one acre in area.

b.         Mining operations where the affected land does not exceed one acre in area.

c.         Plants engaged in processing minerals produced elsewhere and whose refuse does not affect more than one acre of land.

d.         Excavation or grading when conducted solely in aid of on‑site farming or of on‑site construction for purposes other than mining.

e.         Removal of overburden and mining of limited amounts of any ores or mineral solids when done only for the purpose and to the extent necessary to determine the location, quantity, or quality of any natural deposit, provided that no ores or mineral solids removed during exploratory excavation or mining are sold, processed for sale, or consumed in the regular operation of a business, and provided further that the affected land resulting from any exploratory excavation does not exceed one acre in area.

f.          Excavation or grading where all of the following apply:

1.         The excavation or grading is conducted to provide soil or other unconsolidated material to be used without further processing for a single off‑site construction project for which an erosion and sedimentation control plan has been approved in accordance with Article 4 of Chapter 113A of the General Statutes.

2.         The affected land, including nonpublic access roads, does not exceed five acres.

3.         The excavation or grading is completed within one year.

4.         The excavation or grading does not involve blasting, the removal of material from rivers or streams, the disposal of off‑site waste on the affected land, or the surface disposal of groundwater beyond the affected land.

5.         The excavation or grading is not in violation of any local ordinance.

6.         An erosion and sedimentation control plan for the excavation or grading has been approved in accordance with Article 4 of Chapter 113A of the General Statutes.

(8)        "Neighboring" means in close proximity, in the immediate vicinity, or in actual contact.

(9)        "Operator" means any person or persons, any partnership, limited partnership, or corporation, or any association of persons, engaged in mining operations, whether individually, jointly, or through subsidiaries, agents, employees, or contractors.

(10)      "Overburden" means the earth, rock, and other materials that lie above the natural deposit of minerals.

(10a)    "Parent" has the same meaning as in 17 Code of Federal Regulations § 240.12(b)‑2 (1 April 1992 Edition), which defines "parent" as an affiliate that directly, or indirectly through one or more intermediaries, controls another person.

(11)      "Peak" means overburden removed from its natural position and deposited elsewhere in the shape of conical piles or projecting points.

(12)      "Reclamation" means the reasonable rehabilitation of the affected land for useful purposes, and the protection of the natural resources of the surrounding area. Although both the need for and the practicability of reclamation will control the type and degree of reclamation in any specific instance, the basic objective will be to establish on a continuing basis the vegetative cover, soil stability, water conditions and safety conditions appropriate to the area.

(13)      "Reclamation plan" means the operator's written proposal as required and approved by the Department for reclamation of the affected land, which shall include but not be limited to:

a.         Proposed practices to protect adjacent surface resources;

b.         Specifications for surface gradient restoration to a surface suitable for the proposed subsequent use of the land after reclamation is completed, and proposed method of accomplishment;

c.         Manner and type of revegetation or other surface treatment of the affected areas;

d.         Method of prevention or elimination of conditions that will be hazardous to animal or fish life in or adjacent to the area;

e.         Method of compliance with State air and water pollution laws;

f.          Method of rehabilitation of settling ponds;

g.         Method of control of contaminants and disposal of mining refuse;

h.         Method of restoration or establishment of stream channels and stream banks to a condition minimizing erosion, siltation, and other pollution;

i.          Maps and other supporting documents as may be reasonably required by the Department; and

j.          A time schedule that meets the requirements of G.S. 74‑53.

(14)      "Refuse" means all waste soil, rock, mineral, scrap, tailings, slimes, and other material directly connected with the mining, cleaning, and preparation of substances mined and shall include all waste materials deposited on or in the permit area from other sources.

(15)      "Ridge" means overburden removed from its natural position and deposited elsewhere in the shape of a long, narrow elevation.

(16)      "Spoil bank" means a deposit of excavated overburden or refuse.

(16a)    "Subsidiary" has the same meaning as in 17 Code of Federal Regulations § 240.12(b)‑2 (1 April 1992 Edition), which defines "subsidiary" as an affiliate that is directly, or indirectly through one or more intermediaries, controlled by another person.

(17)      "Termination of mining" means cessation of mining operations with intent not to resume, or cessation of mining operations as a result of expiration or revocation of the permit of the operator. Whenever the Department shall have reason to believe that a mining operation has terminated, the Department shall give the operator written notice of its intention to declare the operation terminated, and the operator shall have an opportunity to appear within 30 days and present evidence that the operation is continuing; where the Department finds that the evidence is satisfactory, the Department shall not declare the mining operation terminated. (1971, c. 545, s. 4; 1973, c. 1262, ss. 33, 86; 1977, c. 771, s. 4; c. 845, s. 1; 1989, c. 727, s. 218(13); 1993 (Reg. Sess., 1994), c. 568, s. 1; 1997‑443, s. 11A.119(a); 1999‑82, s. 1; 2002‑165, s. 2.1.)



§ 74-50. Permits  General.

§ 74‑50.  Permits  General.

(a)        No operator shall engage in mining without having first obtained from the Department an operating permit that covers the affected land and that has not been terminated, revoked, suspended for the period in question, or otherwise become invalid. An operating permit may be modified from time to time to include land neighboring the affected land, in accordance with procedures set forth in G.S. 74‑52. A separate permit shall be required for each mining operation that is not on land neighboring a mining operation for which the operator has a valid permit.

(b)        As used in subsection (b1) of this section:

(1)        "Land adjoining" means any parcel or tract of land that is not owned in whole or in part by, or that is not under the control of, the applicant or operator or any lessor, affiliate, parent, or subsidiary of the applicant or operator and that is contiguous to either: (i) any parcel or tract that includes the permitted area or (ii) any parcels or tracts of land that are owned in whole or in part by or under the control of the applicant or operator or any lessor, affiliate, parent, or subsidiary of the applicant or operator and that, taken together, are contiguous to the permitted area.

(2)        "Permit boundaries" means the boundaries of a permitted area.

(3)        "Permitted area" means affected land and all other land used for or designated as buffers or reserves, or used for other purposes, as delineated in a mining permit or an application for a mining permit.

(b1)      At the time of an application for a new mining permit or for a modification of a mining permit to add land to the permitted area, the applicant or operator shall make a reasonable effort, satisfactory to the Department, to notify:

(1)        The chief administrative officer of each county and municipality in which any part of the permitted area is located.

(2)        The owners of record of land adjoining that lies within 1,000 feet of the permit boundaries.

(3)        The owners of record of land that lies directly across and is contiguous to any highway; creek, stream, river, or other watercourse; railroad track; or utility or other public right‑of‑way and that lies within 1,000 feet of the permit boundaries. For purposes of this subdivision, "highway" means a highway, as defined in G.S. 20‑4.01(13) that has four lanes of travel or less and that has not been designated a part of the Interstate Highway System.

(b2)      The notice shall inform the owners of record and chief administrative officers of the opportunity to submit written comments to the Department regarding the proposed mining operation and the opportunity to request a public hearing regarding the proposed mining operation. Requests for public hearing shall be made within 30 days of issuance of the notice.

(b3)      When the Department receives an application for a new mining permit or for a modification of a mining permit to add land to the permitted area, the Department shall send a notice of the application to each of the following agencies with a request that each agency review and provide written comment on the application within 30 days of the date on which the request is made:

(1)        Division of Air Quality, Department of Environment and Natural Resources.

(2)        Division of Parks and Recreation, Department of Environment and Natural Resources.

(3)        Division of Water Quality, Department of Environment and Natural Resources.

(4)        Division of Water Resources, Department of Environment and Natural Resources.

(5)        North Carolina Geological Survey, Division of Land Resources, Department of Environment and Natural Resources.

(6)        Wildlife Resources Commission, Department of Environment and Natural Resources.

(7)        Office of Archives and History, Department of Cultural Resources.

(8)        United States Fish and Wildlife Service, United States Department of the Interior.

(9)        Any other federal or State agency that the Department determines to be appropriate, including the Division of Coastal Management, Department of Environment and Natural Resources; the Division of Marine Fisheries, Department of Environment and Natural Resources; the Division of Waste Management, Department of Environment and Natural Resources; and the Department of Transportation.

(c)        No permit shall become effective until the operator has deposited with the Department an acceptable performance bond or other security pursuant to G.S. 74‑54. If at any time the bond or other security, or any part thereof, shall lapse for any reason other than a release by the Department, and the lapsed bond or security is not replaced by the operator within 30 days after notice of the lapse, the permit to which the lapsed bond or security pertains shall be automatically revoked.

(d)        An operating permit shall be granted for a period not exceeding 10 years. If the mining operation terminates and the reclamation required under the approved reclamation plan is completed prior to the end of the period, the permit shall terminate. Termination of a permit shall not have the effect of relieving the operator of any obligations that the operator has incurred under an approved reclamation plan or otherwise. Where the mining operation itself has terminated, no permit shall be required in order to carry out reclamation measures under the reclamation plan. (1971, c. 545, s. 5; 1973, c. 1262, s. 33; 1981, c. 787, s. 1; 1993 (Reg. Sess., 1994), c. 568, s. 2; 2000‑116, s. 1; 2002‑159, s. 35(d).)



§ 74-51. Permits  Application, granting, conditions.

§ 74‑51.  Permits  Application, granting, conditions.

(a)        Any operator desiring to engage in mining shall make written application to the Department for a permit. The application shall be upon a form furnished by the Department and shall fully state the information called for; in addition, the applicant may be required to furnish any other information as may be deemed necessary by the Department in order adequately to enforce this Article. The application shall be accompanied by a reclamation plan that meets the requirements of G.S. 74‑53. No permit shall be issued until a reclamation plan has been approved by the Department. The application shall be accompanied by a signed agreement, in a form specified by the Department, that in the event a bond forfeiture is ordered pursuant to G.S. 74‑59, the Department and its representatives and contractors shall have the right to make whatever entries on the land and to take whatever actions may be necessary in order to carry out reclamation that the operator has failed to complete.

(b)        Before deciding whether to grant a new permit, the Department shall circulate copies of a notice of application for review and comment as it deems advisable. The Department shall grant or deny the permit requested as expeditiously as possible, but in no event later than 60 days after the application form and any relevant and material supplemental information reasonably required shall have been filed with the Department, or if a public hearing is held, within 30 days following the hearing and the filing of any relevant and material supplemental information reasonably required by the Department. Priority consideration shall be given to applicants who submit evidence that the mining proposed will be for the purpose of supplying materials to the Board of Transportation.

(c)        If the Department determines, based on public comment relevant to the provisions of this Article, that significant public interest exists, the Department shall conduct a public hearing on any application for a new mining permit or for a modification of a mining permit to add land to the permitted area, as defined in G.S. 74‑50(b). The hearing shall be held before the Department reaches a final decision on the application, and in making its determination, the Department shall give full consideration to all comments submitted at the public hearing. The public hearing shall be held within 60 days of the end of the 30‑day period within which any requests for the public hearing shall be made.

(d)        The Department may deny the permit upon finding:

(1)        That any requirement of this Article or any rule promulgated hereunder will be violated by the proposed operation;

(2)        That the operation will have unduly adverse effects on potable groundwater supplies, wildlife, or fresh water, estuarine, or marine fisheries;

(3)        That the operation will violate standards of air quality, surface water quality, or groundwater quality that have been promulgated by the Department;

(4)        That the operation will constitute a direct and substantial physical hazard to public health and safety or to a neighboring dwelling house, school, church, hospital, commercial or industrial building, public road or other public property, excluding matters relating to use of a public road;

(5)        That the operation will have a significantly adverse effect on the purposes of a publicly owned park, forest or recreation area;

(6)        That previous experience with similar operations indicates a substantial possibility that the operation will result in substantial deposits of sediment in stream beds or lakes, landslides, or acid water pollution; or

(7)        That the applicant or any parent, subsidiary, or other affiliate of the applicant or parent has not been in substantial compliance with this Article, rules adopted under this Article, or other laws or rules of this State for the protection of the environment or has not corrected all violations that the applicant or any parent, subsidiary, or other affiliate of the applicant or parent may have committed under this Article or rules adopted under this Article and that resulted in:

a.         Revocation of a permit,

b.         Forfeiture of part or all of a bond or other security,

c.         Conviction of a misdemeanor under G.S. 74‑64,

d.         Any other court order issued under G.S. 74‑64, or

e.         Final assessment of a civil penalty under G.S. 74‑64.

(e)        In the absence of any finding set out in subsection (d) of this section, or if adverse effects are mitigated by the applicant as determined necessary by the Department, a permit shall be granted.

(f)         Any permit issued shall be expressly conditioned upon compliance with all requirements of the approved reclamation plan for the operation and with any other reasonable and appropriate requirements and safeguards that the Department determines are necessary to assure that the operation will comply fully with the requirements and objectives of this Article. These conditions may, among others, include a requirement of visual screening, vegetative or otherwise, so as to screen the view of the operation from public highways, public parks, or residential areas, where the Department finds screening to be feasible and desirable. Violation of any conditions of the permit shall be treated as a violation of this Article and shall constitute a basis for suspension or revocation of the permit.

(g)        If the Department denies an application for a permit, the Department shall notify the operator in writing, stating the reasons for the denial and any modifications in the application that would make the application acceptable. The operator may thereupon modify and resubmit the application, or file an appeal as provided in  G.S. 74‑61.

(h)        Upon approval of an application, the Department shall set the amount of the performance bond or other security that is to be required pursuant to G.S. 74‑54. The operator shall have 60 days after the Department mails a notice of the required bond to the operator in which to deposit the required bond or security with the Department. The operating permit shall not be issued until receipt of this deposit.

(i)         When one operator succeeds to the interest of another in any uncompleted mining operation by virtue of a sale, lease, assignment, or otherwise, the Department may release the first operator from the duties imposed upon the operator by this Article with reference to the mining operation and transfer the permit to the successor operator; provided, that both operators have complied with the requirements of this Article and that the successor operator assumes the duties of the first operator with reference to reclamation of the land and posts a suitable bond or other security. (1971, c. 545, s. 6; 1973, c. 507, s. 5; 1977, c. 771, s. 4; c. 845, s. 2; 1981, c. 787, ss. 2, 3; 1987, c. 827, c. 82; 1989, c. 727, s. 11; 1993 (Reg. Sess., 1994), c. 568, s. 3; 2000‑116, s. 2.)



§ 74-52. Permits  Modification, renewal.

§ 74‑52.  Permits  Modification, renewal.

(a)        Any operator engaged in mining under an operating permit may apply at any time for modification of the permit. A permittee may apply for renewal of the permit at any time during the two years prior to the expiration of the permit. The application shall be in writing upon forms furnished by the Department and shall fully state the information called for. The applicant must provide the Department with any additional information necessary to satisfy application requirements. The applicant is not required to resubmit information that remains unchanged since the time of the prior application. In addition, the applicant may be required to furnish any other information as may be deemed necessary by the Department in order adequately to enforce the Article.

(b)        The procedure to be followed and standards to be applied in renewing a permit shall be the same as those for issuing a permit; provided, however, that in the absence of any changes in legal requirements for issuance of a permit since the date on which the prior permit was issued, the only basis for denying a renewal permit shall be an uncorrected violation of the type listed in G.S. 74‑51(7), or failure to submit an adequate reclamation plan in light of conditions then existing.

(c)        A modification under this section may affect the land area covered by the permit, the approved reclamation plan coupled with the permit, or other terms and conditions of the permit. A permit may be modified to include land neighboring the affected land, but not other lands. The reclamation plan may be modified in any manner, so long as the Department determines that the modified plan fully meets the standards set forth in G.S. 74‑53 and that the modifications would be generally consistent with the bases for issuance of the original permit. Other terms and conditions may be modified only where the Department determines that the permit as modified would meet all requirements of G.S. 74‑50 and [G.S.] 74‑51. No modification shall extend the expiration date of any permit issued under this Article.

(d)        No modification or renewal of a permit shall become effective until any required changes have been made in the performance bond or other security posted under the provisions of G.S. 74‑54, so as to assure the performance of obligations assumed by the operator under the permit and reclamation plan. (1971, c. 545, s. 7; 1993 (Reg. Sess., 1994), c. 568, s. 4.)



§ 74-53. Reclamation plan.

§ 74‑53.  Reclamation plan.

The operator shall submit with his application for an operating permit a proposed reclamation plan. Said plan shall include as a minimum, each of the elements specified in the definition of "reclamation plan" in G.S. 74‑49, plus such other information as may be reasonably required by the Department. The reclamation plan shall provide that reclamation activities, particularly those relating to control of erosion, shall to the extent feasible be conducted simultaneously with mining operations and in any event be initiated at the earliest practicable time after completion or termination of mining on any segment of the permit area. The plan shall provide that reclamation activities shall be completed within two years after completion or termination of mining on each segment of the area for which a permit is requested unless a longer period is specifically permitted by the Department.

The Department may approve, approve subject to stated modifications, or reject the plan which is proposed. The Department shall approve a reclamation plan (as submitted or as modified) only where it finds that it adequately provides for those actions necessary to achieve the purposes and requirements of this Article, and that in addition, the plan meets the following minimum standards:

(1)        The final slopes in all excavations in soil, sand, gravel, and other unconsolidated materials shall be at such an angle as to minimize the possibility of slides and be consistent with the future use of the land.

(2)        Provisions for safety to persons and to adjoining property must be provided in all excavations in rock.

(3)        At open pit mining operations, all overburden and spoil shall be left in a configuration which is in accordance with accepted conservation practices and which is suitable for the proposed subsequent use of the land.

(4)        In no event shall any provision of this section be construed to allow small pools of water that are, or are likely to become, noxious, odious, or foul to collect or remain on the mined area. Suitable drainage ditches or conduits shall be constructed or installed to avoid such conditions. Lakes, ponds, and marsh lands shall be considered adequately reclaimed lands when approved by the Department.

(5)        The type of vegetative cover and methods of its establishment shall be specified, and in every case shall conform to accepted and recommended agronomic and reforestation restoration practices as established by the North Carolina Agricultural Experiment Station and Department of Environment and Natural Resources. Advice and technical assistance may be obtained through the State soil and water conservation districts.

The Department shall be authorized to approve a reclamation plan despite the fact that such plan does not provide for reclamation treatment of every portion of the affected land, where the Department finds that because of special conditions such treatment would not be feasible for particular areas and that the plan takes all practical steps to minimize the extent of such areas. (1971, c. 545, s. 8; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 218(14); 1991, c. 342, s. 1; 1997‑443, s. 11A.119(a).)



§ 74-54. Bonds.

§ 74‑54.  Bonds.

(a)        Each applicant for an operating permit, or for the renewal of a permit shall, following the approval of the application, file and maintain in force a bond in favor of the State of North Carolina, executed by a surety approved by the Commissioner of Insurance, in the amount set forth below. The bond herein provided for must be continuous in nature and shall remain in force until cancelled by the surety. Cancellation by the surety shall be effectuated only upon 60 days written notice thereof to the Department and to the operator.

(b)        The applicant shall have the option of filing a separate bond for each operating permit or of filing a blanket bond covering all mining operations within the State for which the applicant holds a permit. The amount of each bond shall be based upon the area of affected land to be reclaimed under the approved reclamation plan or plans to which the bond pertains, less any area where reclamation has been completed and released from coverage by the Department, pursuant to G.S. 74‑56, or based on any other criteria established by the Mining Commission. The Department shall set the amount of the required bond in all cases, based upon a schedule established by the Mining Commission.

(c)        The bond shall be conditioned upon the faithful performance of the requirements set forth in this Article and of the rules adopted under this Article. Upon filing the bond with the Department, the operator shall lose all right, title, and interest in the bond while the bond is held by the Department. Liability under the bond shall be maintained as long as reclamation is not completed in compliance with the approved reclamation plan unless released only upon written notification from the Department. Notification shall be given upon completion of compliance or acceptance by the Department of a substitute bond. In no event shall the liability of the surety exceed the amount of the surety bond required by this section.

(d)        In lieu of the surety bond required by this section, the operator may file with the Department a cash deposit, an irrevocable letter of credit, a guaranty of payment from an acceptable bank, an assignment of a savings account in an acceptable bank on an assignment form prescribed by the Department, or other security acceptable to the Department. Security shall be subject to the release provisions of G.S. 74‑56.

(e)        If the license to do business in North Carolina of any surety upon a bond filed pursuant to this Article should be suspended or revoked, the operator shall, within 60 days after receiving notice thereof, substitute for the surety a good and sufficient corporate surety authorized to do business in this State. Upon failure of the operator to substitute sufficient surety within the time specified, the operator's permit shall be automatically revoked. (1971, c. 545, s. 9; 1981, c. 787, s. 4; 1987, c. 827, s. 85; 1993 (Reg. Sess., 1994), c. 568, s. 5.)



§ 74-54.1. Permit fees.

§ 74‑54.1.  Permit fees.

(a)        The fee schedule for the processing of permit applications and permit renewals and modifications is as follows:

0‑25 acres                             26+ acres

New Permit Applications                                  $3,750.00                             $5,000.00

Permit Modifications                                            $750.00                             $1,000.00

Permit Renewals                                                  $750.00                             $1,000.00

Transfers                                                             $100.00                                $100.00

(b)        The Mining Account is established as a nonreverting account within the Department. Fees collected under this section shall be credited to the Mining Account and shall be applied to the costs of administering this Article.

(c)        The Department shall annually report on or before 1 September to the Environmental Review Commission, the Fiscal Research Division, and the Mining Commission on the cost of implementing this Article. The report shall include the fees established, collected, and disbursed under this section and any other information requested by the General Assembly or the Commission. (1989 (Reg. Sess., 1990), c. 944, s. 1; 1991 (Reg. Sess., 1992), c. 1039, s. 16; 1993, c. 513, s. 3; 1993 (Reg. Sess., 1994), c. 568, s. 6; 2007‑323, s. 30.2(a).)



§ 74-55. Reclamation report.

§ 74‑55.  Reclamation report.

Within 30 days after completion or termination of mining on an area under permit or within 30 days after each anniversary of the issuance of the operating permit, whichever is earlier, or at such later date as may be provided by rules of the Department, and each year thereafter until reclamation is completed and approved, the operator shall file a report of activities completed during the preceding year on a form prescribed by the Department, which shall:

(1)        Identify the mine, the operator and the permit number;

(2)        State acreage disturbed by mining in the last 12‑month period;

(3)        State and describe amount and type of reclamation carried out in the last 12‑month period;

(4)        Estimate acreage to be newly disturbed by mining in the next 12‑month period;

(5)        Provide such maps as may be specifically requested by the Department. (1971, c. 545, s. 10; 1987, c. 827, s. 85.)



§ 74-56. Inspection and approval of reclamation; bond release or forfeiture.

§ 74‑56.  Inspection and approval of reclamation; bond release or forfeiture.

(a)        The Department may direct investigations as it may reasonably deem necessary to carry out its duties as prescribed by this Article, and for this purpose may enter at reasonable times upon any mining operation for the purpose of determining compliance with this Article and any rules adopted under this Article and for determining compliance with the terms and conditions of a mining permit, but for no other purpose. No person shall refuse entry or access to any authorized representative of the Department who enters the mining operation for purposes of inspection or other official duties and who presents appropriate credentials; nor shall any person obstruct, hamper, or interfere with the representative while the representative is carrying out official duties. Upon arriving at the site, the representative of the Department shall make every reasonable effort to notify the operator or the operator's agent that the representative of the Department intends to inspect the site. Upon receipt of the operator's annual report or report of completion of reclamation and at any other reasonable time the Department may elect, the Department shall cause the permit area to be inspected to determine whether the operator has complied with the reclamation plan, the requirements of this Article, any rules adopted under this Article, and the terms and conditions of the permit.

(b)        The operator shall proceed with reclamation as scheduled in the approved reclamation plan. The Department shall conduct an inspection and give written notice to the operator of any deficiencies noted. The operator shall thereupon commence action within 30 days to rectify these deficiencies and shall diligently proceed until they have been corrected. The Department may extend performance periods referred to in this section and in G.S. 74‑53 for delays clearly beyond the operator's control, but only in cases where the Department finds that the operator is making every reasonable effort to comply.

(c)        Upon completion of reclamation of an area of affected land, the operator shall notify the Department. The Department shall make an inspection of the area, and if it finds that reclamation has been properly completed, it shall notify the operator in writing and release the operator from further obligations regarding the affected land. At the same time the Department shall release all or the appropriate portion of any performance bond or other security that the operator has posted under G.S. 74‑54.

(d)        If at any time the Department finds that reclamation of the permit area is not proceeding in accordance with the reclamation plan and that the operator has failed within 30 days after notice to commence corrective action, or if the Department finds that reclamation has not been properly completed in conformance with the reclamation plan within two years, or longer if authorized by the Department, after termination of mining on any segment of the permit area, the Department shall initiate forfeiture proceedings against the bond or other security filed by the operator under G.S. 74‑59. In addition, failure to implement the reclamation plan shall constitute grounds for suspension or revocation of the operator's permit, as provided in G.S. 74‑58. (1971, c. 545, s. 11; 1987, c. 827, s. 85; 1993 (Reg. Sess., 1994), c. 568, s. 7; 1995, c. 504, s. 3.)



§ 74-57. Departmental modification of permit or reclamation plan.

§ 74‑57.  Departmental modification of permit or reclamation plan.

If at any time it appears to the Department from its inspection of the affected land that the activities under the reclamation plan and other terms and conditions of the permit are failing to achieve the purposes and requirements of this Article, it shall give the operator written notice of that fact, of its intention to modify the reclamation plan and other terms and conditions of the permit in a stated manner, and of the operator's right to a hearing on the proposed modification at a stated time and place. The date for such hearing shall be not less than 30 nor more than 60 days after the date of the notice unless the Department and the operator shall mutually agree on another date. Following the hearing the Department shall have the right to modify the reclamation plan and other terms and conditions of the permit in the manner stated in the notice or in such other manner as it deems appropriate in view of the evidence submitted at the hearing. (1971, c. 545, s. 12.)



§ 74-58. Suspension or revocation of permit.

§ 74‑58.  Suspension or revocation of permit.

(a)        Whenever the Department shall have reason to believe that a violation of (i) this Article, (ii) any rules adopted under this Article, or (iii) the terms and conditions of a permit, including the approved reclamation plan, has taken place, it shall serve written notice of the apparent violation upon the operator, specifying the facts constituting the apparent violation and informing the operator of the operator's right to an informal conference with the Department. The date for an informal conference shall be not less than 15 nor more than 30 days after the date of the notice, unless the Department and the operator mutually agree on another date. If the operator or the operator's representative does not appear at the informal conference, or if the Department following the informal conference finds that there has been a violation, the Department may suspend the permit until the violation is corrected or may revoke the permit where the violation appears to be willful.

(b)        The effective date of any suspension or revocation shall be 30 days following the date of the decision. The filing of a petition for a contested case under G.S. 74‑61 shall stay the effective date until the Commission makes a final decision. If the Department finds at the time of its initial decision that any delay in correcting a violation would result in imminent peril to life or danger to property or to the environment, it shall promptly initiate a proceeding for injunctive relief under G.S. 74‑64 hereof and Rule 65 of the Rules of Civil Procedure. The pendency of any appeal from a suspension or revocation of a permit shall have no effect upon an action for injunctive relief.

(c)        Any operator whose permit has been suspended or revoked shall be denied a new permit or a renewal of an existing permit to engage in mining until the operator gives evidence satisfactory to the Department of the operator's ability and intent to fully comply with the provisions of this Article and rules adopted under this Article, and the terms and conditions of the permit, including the approved reclamation plan, and that the operator has satisfactorily corrected all previous violations. (1971, c. 545, s. 13; 1973, c. 1262, s. 33; 1979, c. 252, s. 1; 1987, c. 827, s. 82A; 1993 (Reg. Sess., 1994), c. 568, s. 8.)



§ 74-59. Bond forfeiture proceedings.

§ 74‑59.  Bond forfeiture proceedings.

Whenever the Department determines the necessity of a bond  forfeiture under the provisions of G.S. 74‑56, or whenever it revokes  an operating permit under the provisions of G.S. 74‑58, it shall request the Attorney General to initiate forfeiture proceedings against the bond or other security filed by the operator under G.S. 74‑54; provided, however, that no such request shall be made for forfeiture of a bond until the surety has been given written notice of the violation and a reasonable opportunity to take corrective action.  Such proceedings shall be brought in the name of the State of North Carolina. In such proceedings, the face amount of the bond or other security, less any amount released by the Department pursuant to G.S. 74‑56, shall be treated as liquidated damages and subject to forfeiture. All funds collected as a result of such proceedings shall be placed in a special fund and used by the Department to carry out, to the extent possible, the reclamation measures which the operator has failed to complete. If the amount of the bond or other security filed pursuant to this section proves to be insufficient to complete the required reclamation pursuant to the approved reclamation plan, the operator shall be liable to the Department for any excess above the amount of the bond or other security which may be required to defray the cost of completing the required reclamation. (1971, c. 545, s. 14.)



§ 74-60. Notice.

§ 74‑60.  Notice.

Whenever in this Article written notice is required to be given by the Department, such notice shall be mailed by registered or  certified mail to the permanent address of the operator set forth in his most recent application for an operating permit or for a modification or renewal of such permit. No other notice shall be required. (1971, c. 545, s. 15.)



§ 74-61. Administrative and judicial review of decisions.

§ 74‑61.  Administrative and judicial review of decisions.

An applicant, permittee, or affected person may contest a decision of the Department to deny, suspend, modify, or revoke a permit or a reclamation plan, to refuse to release part or all of a bond or other security, or to assess a civil penalty by filing a petition for a contested case under G.S. 150B‑23 within 30 days after the Department makes the decision. The Commission shall make the final decision in a contested case under this section. Article 4 of Chapter 150B of the General Statutes governs judicial review of a decision of the Commission. (1971, c. 545, s. 16; 1973, c. 1262, s. 33; 1977, c. 771, s. 4; 1979, c. 252, s. 3; 1987, c. 827, s. 86; 1993 (Reg. Sess., 1994), c. 568, s. 9.)



§ 74-62. Repealed by Session Laws 1987, c. 827, s. 83.

§ 74‑62.  Repealed by Session Laws 1987, c. 827, s. 83.



§ 74-63. Rules.

§ 74‑63.  Rules.

The Commission may adopt rules necessary to administer this Article. (1971, c. 545, s. 18; 1973, c. 1262, s. 33; c. 1331, s. 3; 1987, c. 827, s. 84.)



§ 74-64. Penalties for violations.

§ 74‑64.  Penalties for violations.

(a)        Civil Penalties.

(1)        a.         A civil penalty of not more than five thousand dollars ($5,000) may be assessed by the Department against any person who fails to secure a valid operating permit prior to engaging in mining, as required by G.S. 74‑50. No civil penalty shall be assessed until the operator has been given notice of the violation pursuant to G.S. 74‑60. Each day of a continuing violation shall constitute a separate violation and a civil penalty of not more than five thousand dollars ($5,000) per day may be assessed for each day the violation continues.

b.         Any permitted operator who violates any of the provisions of this Article, any rules adopted under this Article, or any of the terms and conditions of the mining permit shall be subject to a civil penalty of not more than five hundred dollars ($500.00). Each day of a continuing violation shall constitute a separate violation. Prior to the assessment of any civil penalty, written notice of the violation shall be given. The notice shall describe the violation with reasonable particularity, shall specify a time period reasonably calculated to permit the violator to complete actions to correct the violation, and shall state that failure to correct the violation within that period may result in the assessment of a civil penalty.

c.         In determining the amount of the penalty, the Department shall consider the degree and extent of harm caused by the violation, the cost of rectifying the damage, the amount of money the violator saved by the noncompliance, whether the violation was committed willfully, and the prior record of the violator in complying or failing to comply with this Article.

(2)        The Department shall determine the amount of the civil penalty to be assessed pursuant to G.S. 74‑64(a)(1) and shall give notice to the operator of the assessment of the civil penalty pursuant to G.S. 74‑60, or by any means authorized by G.S. 1A‑1, Rule 4. The notice shall set forth in detail the violation or violations for which the civil penalty has been assessed. The operator may appeal the assessment of any civil penalty assessed pursuant to this section in accordance with the procedures set forth in G.S. 74‑61.

(3)        The notice of assessment shall direct the violator to pay the assessment or contest the assessment as provided in G.S. 74‑61. If the violator does not pay the assessment within 30 days after receipt of the notice of assessment or within 30 days after receipt of the final agency decision, where the assessment has been contested, the Department shall request the Attorney General to institute a civil action in superior court to recover the amount of the penalty. A civil action under this section shall be filed within three years of the date the final agency decision was served on the violator.

(4)        The clear proceeds of civil penalties collected pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(5)        In addition to other remedies, the Department may request the Attorney General to institute any appropriate action or proceedings to prevent, restrain, correct or abate any violation of this Article or any rules adopted under this Article, or the obstruction, hampering, or interference with an authorized representative of the Department while the representative is carrying out official duties pursuant to this Article.

(b)        Criminal Penalties.  In addition to other penalties provided by this Article, any operator who engages in mining in willful violation of the provisions of this Article or of any rules promulgated hereunder or who willfully misrepresents any fact in any action taken pursuant to this Article or willfully gives false information in any application or report required by this Article shall be guilty of a Class 3 misdemeanor and, upon conviction thereof, shall only be fined not less than one hundred dollars ($100.00) nor more than one thousand dollars ($1,000) for each offense. Each day of continued violation after written notification shall be considered a separate offense. (1971, c. 545, s. 19; 1979, c. 252, s. 2; 1981, c. 787, ss. 7, 8; 1987, c. 246, s. 1; c. 827, s. 85; 1989 (Reg. Sess., 1990), c. 1024, s. 16; 1993, c. 539, s. 555; 1994, Ex. Sess., c. 24, s. 14(c); 1993 (Reg. Sess., 1994), c. 568, s. 10; 1998‑215, s. 42.)



§ 74-65. Effect on local zoning regulations.

§ 74‑65.  Effect on local zoning regulations.

No provision of this Article shall be construed to supersede or otherwise affect or prevent the enforcement of any zoning regulation or ordinance duly adopted by an incorporated city or county or by any agency or department of the State of North Carolina, except  insofar as a provision of said regulation or ordinance is in direct conflict with this Article. (1971, c. 545, s. 20.)



§ 74-66. Private relief against nuisance or hazard.

§ 74‑66.  Private relief against nuisance or hazard.

No provision of this Article shall be construed to restrict or impair the right of any private or public person, association, corporation, partnership, officer, or agency to bring any legal or equitable action for redress against nuisances or hazards. (1971, c. 545, s. 21.)



§ 74-67. Exemptions.

§ 74‑67.  Exemptions.

The provisions of this Article shall not apply to those activities of the Department of Transportation, nor of any person, firm, or corporation acting under contract with said Department of Transportation, on highway rights‑of‑way or borrow pits maintained solely in connection with the construction, repair, and maintenance of the public road systems of North Carolina; provided, that this exemption shall not become effective until the Department of Transportation shall have adopted reclamation standards applying to such activities and such standards have been approved by the Mining Commission. The provisions of this Article shall not apply to mining on federal lands under a valid permit from the U.S. Forest Service or the U.S. Bureau of Land Management. (1971, c. 545, s. 22; 1973, c. 507, s. 5; c. 1262, s. 33; 1977, c. 464, s. 34.)



§ 74-68. Cooperation with other agencies; contracts and grants.

§ 74‑68.  Cooperation with other agencies; contracts and grants.

The Department, with the approval of the Governor, and in order to accomplish any of the purposes of the Department, may apply for, accept, and expend grants from the federal government and its agencies and from any foundation, corporation, association, or individual; may enter into contracts relating to such grants; and may  comply with the terms, conditions, and limitations of any such grant or contract. The Department may engage in such research as may be appropriate to further its ability to accomplish its purposes under this Article, and may contract for such research to be done by others. The Department may cooperate with any federal, state, or local government or agency, of this or any other state, in mutual programs to improve the enforcement of this Article or to accomplish its purposes more successfully. (1971, c. 545, s. 23.)



§§ 74-69 through 74-74. Reserved for future codification purposes.

§§ 74‑69 through 74‑74.  Reserved for future codification purposes.



§ 74-75. Legislative findings; declaration of policy.

Article 8.

Control of Exploration for Uranium in North Carolina.

§ 74‑75.  Legislative findings; declaration of policy.

The General Assembly finds that exploration for uranium within the State has the potential to lead to employment opportunities and other economic benefits for the citizens of North Carolina.

However, improper and unregulated exploration for uranium could adversely affect the health, safety and general welfare of the citizens of this State and could cause environmental harm.

The purpose of this Article is to assure that such exploration will be accomplished in a manner that protects the environment and the health, safety and welfare of the public. (1983, c. 279, s. 1.)



§ 74-76. Definitions.

§ 74‑76.  Definitions.

Wherever used or referred to in this Article, unless a different meaning clearly appears from the context:

(1)        "Commission" means the Mining Commission created by G.S. 143B‑290.

(2)        "Department" means the Department of Environment and Natural Resources.

(3)        "Exploration activity" means (i) the breaking of the surface soil in order to locate a natural deposit of uranium and to determine its quality and quantity or (ii) any activity that is directly connected with the breaking of the surface soil and that is undertaken to facilitate or accomplish the location and analysis of a uranium deposit. Exploration activity does not include an insignificant breaking of the surface soil and extraction of samples by hand tools for exploration purposes. This Article shall in no way limit or restrict to applicability of the Mining Act of 1971 to any activity that satisfies the definition of mining in that act.

(4)        "Land" includes submerged, tidal and estuarine lands. (1983, c. 279, s. 1; 1989, c. 727, s. 218(15); 1997‑443, s. 11A.119(a).)



§ 74-77. Permit requirement.

§ 74‑77.  Permit requirement.

No person shall engage in exploration activity for the discovery of uranium without having first obtained from the Department an exploration permit which covers the affected land and which has not terminated, been revoked, or otherwise become invalid. (1983, c. 279, s. 1.)



§ 74-78. Permits; application; granting; terms; duration; renewal.

§ 74‑78.  Permits; application; granting; terms; duration; renewal.

(a)        A person desiring to engage in exploration activities for discovery of uranium shall make written application to the Department for an exploration permit.  An application shall be upon a form furnished by the Department and shall fully state the information called for.  In addition, the applicant may be required to furnish any other information the Department deems necessary in order to enforce this Article.

The application shall be accompanied by a signed agreement, in form specified by the Department, that in the event a bond or other security forfeiture is ordered pursuant to G.S. 74‑81, the Department and its representatives and contractors may make any necessary entries on the land and take any necessary action to carry out abandonment procedures not completed by the permit holder.

The Department shall also notify the Radiation Protection Commission of the application and request its views and comments on the application.

The applicant shall make a reasonable effort, satisfactory to the Department, to notify all owners of record of land adjoining the proposed site and the chief administrative officer of the county or municipality in which the proposed site is located that he intends to explore for uranium on the site.

(b)        The Department shall deny an application upon finding:

(1)        That the proposed exploration activity will or is likely to violate any requirement of this Article or any rule promulgated under it; or

(2)        That the person seeking to conduct the exploration activity has not corrected all violations which he committed under a prior uranium exploration permit. In the absence of any such findings, a permit shall be granted.

The Department shall grant or deny the permit as expeditiously as possible, but in no event later than 60 days after the filing of the application and of any reasonably required supplementary information.

(c)        A permit may be conditioned upon any reasonable requirements and safeguards the Department deems necessary to assure that exploration activity will comply fully with the requirements and objectives of this Article and of other applicable State environmental and public health laws.

The Department shall set the amount of the performance bond or other security required pursuant to G.S. 74‑79. The applicant shall have 30 days following the mailing of notification of the bond or security requirement in which to deposit the required bond or security with the Department. The exploration permit shall be issued upon timely receipt of this deposit.

(d)        Exploration permits shall be valid for a period of one year. Permits may be renewed annually upon a showing that the person conducting exploration activity has complied with this Article, the rules promulgated under it, and the terms of his permit. Renewal applications shall be upon a form furnished by the Department and shall state the information called for, as well as other information the Department deems necessary. (1983, c. 279, s. 1; 1989, c. 727, s. 12.)



§ 74-79. Bonds.

§ 74‑79.  Bonds.

Each applicant for an exploration permit shall file with the Department following approval of his application and shall thereafter maintain in force a bond or other security in favor of the  State of North Carolina. The bond or other security shall be acceptable to the Department and shall be in an amount determined by the Department based upon a schedule established by the Commission. That schedule shall provide for bond or other security at a level that will allow the Department, through whatever reasonable means it chooses, to perform the abandonment and other work required by this Article. The bond or other security shall be continuous in nature and shall remain in force until cancelled by the guarantor. Cancellation shall be effectuated upon written notice thereof by certified mail, return receipt requested, to the Department and to the permit holder, and shall be effective no sooner than 60 days following receipt by the Department and the operator.

The bond or other security shall be conditioned upon the faithful performance of the requirements set forth in this Article and of the rules adopted pursuant to it. Liability under the bond or other security shall remain in effect until completion of abandonment or until substitution of a good and sufficient bond or other security acceptable to the Department. In no event shall the liability of the surety exceed the amount of the bond or other security required by this section.

If notice of impending cancellation is issued by the surety, or if for any reason, the bond or other security provided is suspended or revoked or ceases to be effective, the permit holder shall, within 30  days of receipt of notice thereof, substitute a good and sufficient bond or other security acceptable to the Department. Upon failure of the permit holder to make the required substitution, his permit shall  automatically become void and of no effect. Any continuation of exploration after the permit becomes void and ineffective shall make him subject to all sanctions and remedies afforded by this Article. (1983, c. 279, s. 1.)



§ 74-80. Abandonment.

§ 74‑80.  Abandonment.

All exploration holes shall be abandoned by adequately plugging them with cement from the bottom of the hole upward to a point three feet below ground surface. The remainder of the hole between the top of the plug and the surface shall be filled with cuttings or nontoxic material.

If multiple aquifers are encountered that have alternating usable quality water and salt water zones, or if other conditions determined  by the Department to be potentially deleterious to surface or ground water are encountered, the conditions must be isolated immediately by cement plugs. Each such hole shall be plugged with cement to prevent water from flowing into or out of the hole or mixing within the hole. Usable quality water is ground water that is used or can be used for a beneficial purpose, including, domestic, livestock, irrigation or industrial uses.

Alternative plugging procedures and materials may be utilized when the applicant has demonstrated to the Department's satisfaction that the alternatives will protect ground waters and comply with the provisions of this Article. In the event that a hole is more suitably plugged with a nonporous material other than cement, the material shall have sealing and lasting characteristics at least equal to cement.

All other excavations or disturbances made in connection with exploration activities shall be adequately reclaimed so as to protect  the natural resources of the surrounding area and to prevent the release of toxic substances.

Abandonment shall be undertaken as soon as practicable after exploration, except if multiple aquifers or other conditions potentially deleterious to surface or ground water are encountered. In any event, all abandonment shall be accomplished no later than 30 days following completion of exploration activity in an area of affected land. (1983, c. 279, s. 1.)



§ 74-81. Inspection and approval of abandonment; bond release; forfeiture.

§ 74‑81.  Inspection and approval of abandonment; bond release; forfeiture.

Upon completion of abandonment of an area of affected land, the permit holder shall notify the Department on a form and in a manner it shall require. Upon receipt of the report, and at any other time it deems reasonable, the Department shall make an inspection of the area to determine whether the permit holder has complied with the requirements of this Article, any rules promulgated under it and the terms and conditions of his permit. Following its inspection, the Department shall give written notice to the permit holder of any deficiencies noted. The permit holder shall commence action within 10 days of receipt of notice to rectify these deficiencies and shall diligently proceed to correct them. The Department may extend the 10‑day performance period if it finds that the permit holder is making every reasonable effort to comply.

Whenever the Department finds that the person conducting exploration activity has failed to properly abandon an area of affected land within the time allowed by G.S. 74‑80 and has failed to undertake timely corrective actions following notice, it shall initiate forfeiture proceedings against the bond or other security filed pursuant to G.S. 74‑79.

If the Department finds that abandonment has been properly completed, it shall so notify the person conducting the exploration activity in writing within 10 days after that finding and release him from further obligations under this Article. At the same time it shall release all or the appropriate portion of the bond or other security that has been provided. (1983, c. 279, s. 1.)



§ 74-82. Suspension, revocation or modification of permit.

§ 74‑82.  Suspension, revocation or modification of permit.

The Department may revoke, suspend or modify a permit for violations of this Article, any rules promulgated under it, or other terms or conditions of the permit. This authority is subject to the "Special Provisions on Licensing" of G.S. 150B‑3. (1983, c. 279, s. 1; 1989 (Reg. Sess., 1990), c. 1004, s. 54.)



§ 74-83. Forfeiture proceedings.

§ 74‑83.  Forfeiture proceedings.

Whenever the Department determines the necessity of a bond or other security forfeiture under the provisions of G.S. 74‑81, or whenever it revokes, suspends or modifies a permit under the provisions of G.S. 74‑82, it shall request the Attorney General to initiate forfeiture proceedings against the bond or other security filed by the permit holder: Provided, however, that no such request shall be made for forfeiture of a bond or other security until the guarantor has been given written notice of the violation and a reasonable opportunity to take corrective action. These proceedings shall be brought in the name of the State of North Carolina. In these  proceedings, the face amount of the bond or other security, less any amount previously released by the Department, shall be treated as liquidated damages and subject to forfeiture. All funds collected as a result of these proceedings shall be placed in a special fund and used by the Department to carry out, to the extent possible, the abandonment measures which the permit holder has failed to complete. If the amount of the bond or other security filed pursuant to this section proves to be insufficient to complete the required abandonment, the permit holder shall be liable to the Department for any excess above the amount of the bond or other security which may be required to defray the cost of completing the required reclamation. (1983, c. 279, s. 1.)



§ 74-84. Notice.

§ 74‑84.  Notice.

Whenever in this Article written notice is required to be given by the Department, such notice, unless otherwise provided, shall be mailed by registered or certified mail to the permanent address of  the person set forth in his most recent application for an exploration permit. No other notice shall be required. (1983, c. 279, s. 1.)



§ 74-85. Administrative and judicial review of decisions.

§ 74‑85.  Administrative and judicial review of decisions.

Any affected person may contest a decision of the Department to approve, deny, suspend, or revoke a permit, to require additional abandonment work, to refuse to release part or all of a bond or other security, or to assess a civil penalty by filing a petition for a contested case under G.S. 150B‑23 within 30 days after the Department makes the decision.  The Commission shall make the final decision in a contested case under this section.  Article 4 of Chapter 150B of the General Statutes governs judicial review of a decision of the Commission. (1983, c. 279, s. 1; 1987, c. 827, s. 87.)



§ 74-86. Rules.

§ 74‑86.  Rules.

The Mining Commission may promulgate any rules necessary to administer and carry out the purposes of this Article. (1983, c. 279,  s. 1; 1987, c. 827, s. 88.)



§ 74-87. Penalty for violations.

§ 74‑87.  Penalty for violations.

(a)        Civil Penalties. 

(1)        a.         A civil penalty of not more than five thousand dollars ($5,000) may be assessed by the Department against any person who fails to secure a valid exploration permit prior to engaging in the exploration for uranium, as required by G.S. 74‑48. Each day of continuing violation shall constitute a separate violation and a civil penalty of not more than five thousand dollars ($5,000) per day may be assessed for each day the violation continues.

b.         Any person with an exploration permit who violates any of the provisions of this Article, any rules promulgated under it, or any of the terms and conditions of his exploration permit shall be subject to a civil penalty of not more than two hundred fifty dollars ($250.00). Each day of a continuing violation shall constitute a separate violation. Prior to the assessment of any civil penalty, written notice of the violation shall be given pursuant to G.S. 74‑84. The notice shall describe the violation with reasonable particularity, shall specify a time period reasonably calculated to permit the violator to complete actions to correct the violations, and shall state that failure to correct the violations within that period will be considered an aggravating factor in the determination of the amount of the civil penalty, if any, to be assessed.

(2)        The Department shall determine the amount of the civil penalty to be assessed. In determining the amount of the penalty, the Department shall consider the degree and extent of harm caused by the violation, the cost of rectifying the damage, the amount of money the violator saved by his noncompliance, the violator's state of mind in committing the violation, the prior record of the violator in complying or failing to comply with this Article, and any corrective action taken by the violator. The Department shall notify the person conducting exploration activity of the assessment of the civil penalty by certified mail, return receipt requested or by other reasonable means calculated to provide actual notice. This notice shall describe the violations for which the civil penalty has been assessed. The person conducting exploration activity may appeal the assessment of any civil penalty assessed pursuant to this section in accordance with the procedures set forth in G.S. 74‑85.

(3)        If payment of any civil penalty assessed pursuant to this section is not received by the Department or if no administrative hearing is requested within 30 days following notice to the person of the assessment of the civil penalty, or within 30 days following denial of appeal pursuant to G.S. 74‑85, the Department shall refer the matter to the Attorney General for the institution of a civil action in the name of the State in the superior court of the county in which the violation is alleged to have occurred to recover the amount of the penalty.

(4)        The clear proceeds of civil penalties collected pursuant to this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(b)        Injunctive Relief.  In addition to other remedies, the Department may request the Attorney General to institute any appropriate action or proceedings to prevent, restrain, correct or abate any violation of this Article or any rules promulgated under it.

(c)        Criminal Penalties.  In addition to other penalties provided by this Article, any person who engaged in exploration activity in willful violation of the provisions of this Article or of any rules promulgated under it or who willfully misrepresented any material fact in any action taken pursuant to this Article shall be guilty of a Class 3 misdemeanor and, upon conviction thereof, shall only be fined not less than one hundred dollars ($100.00) nor more than one thousand dollars ($1,000) for each offense. Each day of continued violation after written notification shall be considered a separate offense. (1983, c. 279, s. 1; 1993, c. 539, s. 556; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑215, s. 43.)



§ 74-88. Confidentiality of logs, surveys, and reports.

§ 74‑88.  Confidentiality of logs, surveys, and reports.

If a person engaged in uranium exploration shows to the satisfaction of the Department that logs, surveys plats, and reports filed under this Article are of a proprietary nature relating to his competitive rights, that information shall be confidential and not subject to inspection and examination (as authorized by G.S. 132‑6) for four years after receipt of the information by the Department. Further, upon written request of any such person, and a showing of a continued proprietary interest affecting competitive rights, the Department shall hold the material confidential for additional two‑year periods. Nothing in this section shall be construed to deny the North Carolina Geological Survey access to all logs, plats, and reports filed under this Chapter. The North Carolina Geological Survey shall be bound to hold this information confidential to the same extent that the Department is bound. (1983, c. 279, s. 1.)



§ 74-89. Delay before mining permits issued.

§ 74‑89.  Delay before mining permits issued.

No permit for the mining of uranium shall be issued to an applicant for either three years, beginning with the date of issuance of his first permit to explore for uranium, or for two years, beginning with the date of the filing of his first application for a permit to mine uranium, whichever comes first. (1983, c. 279, s. 1.)






Chapter 74A - Company Police.

§§ 74A-1 through 74A-6: Repealed by Session Laws 1991 (Regular Session, 1992), c. 1043, s. 8, effective July 25, 1992.

Chapter 74A.

Company Police.

§§ 74A‑1 through 74A‑6:  Repealed by Session Laws 1991 (Regular Session, 1992), c.  1043, s. 8, effective July 25, 1992.






Chapter 74B - Private Protective Services Act.

§§ 74B-1 through 74B-16. Repealed by Session Laws 1979, c. 818, s. 1, effective July 1, 1979.

Chapter 74B.

Private Protective Services Act.

§§ 74B‑1 through 74B‑16.  Repealed by Session Laws 1979, c. 818, s. 1, effective July 1, 1979.






Chapter 74C - Private Protective Services.

§ 74C-1. Title.

Chapter 74C.

Private Protective Services.

Article 1.

Private Protective Services Board.

§ 74C‑1.  Title.

This Chapter may be cited as the Private Protective Services Act.  The purpose of this act is to increase the level of integrity, competency, and performance of Private Protective Service Professions in order to safeguard the public health, safety, and welfare. (1979, c. 818, s. 2; 1989, c. 759, s. 1.)



§ 74C-2. Licenses required.

§ 74C‑2.  Licenses required.

(a)        No private person, firm, association, or corporation shall engage in, perform any services as, or in any way represent or hold itself out as engaging in a private protective services profession or activity in this State without having first complied with the provisions of this Chapter. Compliance with the licensing requirements of this Chapter shall not relieve any person, firm, association or corporation from compliance with any other licensing law.

(b)        An individual in possession of a valid private protective services license or private detective trainee permit issued prior to October 1, 1989, shall not be subject to forfeiture of such license by virtue of this Chapter. Such license shall, however, remain subject to suspension, denial, or revocation in the same manner in which all other licenses issued pursuant to this Chapter are subject to suspension, denial, or revocation.

(c)        In its discretion, the Private Protective Services Board may issue a trainee permit in lieu of a private investigator license provided that the applicant works under the direct supervision of a licensee. (1973, c. 528, s. 1; 1979, c. 818, s. 1; 1989, c. 759, s. 2.)



§ 74C-3. Private protective services profession defined.

§ 74C‑3.  Private protective services profession defined.

(a)        As used in this Chapter, the term "private protective services profession" means and includes the following:

(1)        Armored car profession.  Any person, firm, association, or corporation which for a fee or other valuable consideration provides secured transportation and protection from one place or point to another place or point of money, currency, coins, bullion, securities, checks, documents, stocks, bonds, jewelry, paintings, and other valuables. This definition does not include a person operating an armored car business pursuant to a motor carrier certificate or permit issued by the North Carolina Utilities Commission which grants operating rights for such business; however, armed armored car service guards shall be subject to the provisions of G.S. 74C‑13.

(2)        Repealed by Session Laws 1983, c. 786, s. 2.

(3)        Redesignated as (a)(5a) by Revisor of Statutes. See Editor's notes.

(4)        Courier service profession.  Any person, firm, association, or corporation which for a fee or other valuable consideration transports or offers to transport from one place or point to another place or point documents, papers, maps, stocks, bonds, checks, or other small items of value which require expeditious services. Armed courier service guards shall be subject to the provisions of G.S. 74C‑13.

(5)        Detection of deception examiner.  Any person, firm, association, or corporation which uses any device or instrument, regardless of its name or design, for the purpose of the detection of deception or any person who reviews the work product of an examiner including charts, tapes or other methods of record keeping for the purpose of detecting deception or determining accuracy.

(5a)      Electronic countermeasures profession.  Any person, firm, association, or corporation which for a fee or other valuable consideration discovers, locates, or disengages by electronic, electrical, or mechanical means any listening or other monitoring equipment surreptitiously placed to gather information concerning any individual, firm, association, or corporation.

(6)        Security guard and patrol profession.  Any person, firm, association, or corporation that provides a security guard on a contractual basis for another person, firm, association, or corporation for a fee or other valuable consideration and performs one or more of the following functions:

a.         Prevention or detection of intrusion, entry, larceny, vandalism, abuse, fire, or trespass on private property.

b.         Prevention, observation, or detection of any unauthorized activity on private property.

c.         Protection of patrons and persons lawfully authorized to be on the premises or being escorted between premises of the person, firm, association, or corporation that entered into the contract for security services.

d.         Control, regulation, or direction of the flow or movement of the public, whether by vehicle or otherwise, only to the extent and for the time directly and specifically required to assure the protection of properties.

(7)        Guard dog service profession.  Any person, firm, association, or corporation which for a fee or other valuable consideration contracts with another person, firm, association, or corporation to place, lease, rent, or sell a trained dog for the purpose of protecting lives or property.

(8)        Private detective or private investigator.  Any person who engages in the profession of or accepts employment to furnish, agrees to make, or makes inquiries or investigations concerning any of the following on a contractual basis:

a.         Crimes or wrongs done or threatened against the United States or any state or territory of the United States.

b.         The identity, habits, conduct, business, occupation, honesty, integrity, credibility, knowledge, trustworthiness, efficiency, loyalty, activity, movement, whereabouts, affiliations, associations, transactions, acts, reputation, or character of any person.

c.         The location, disposition, or recovery of lost or stolen property.

d.         The cause or responsibility for fires, libels, losses, accidents, damages, or injuries to persons or to properties.

e.         Securing evidence to be used before any court, board, officer, or investigative committee.

f.          Protection of individuals from serious bodily harm or death.

(9)        Special limited guard and patrol profession.  Any person who is licensed under Chapter 74D of the General Statutes of North Carolina and provides armed alarm responders pursuant to G.S. 74C‑13. Applicants for this limited license shall not be required to meet the experience requirements for a security guard and patrol license. Any experience gained under this limited license shall not be counted as experience for a security guard and patrol license.

(b)        "Private protective services" shall not include any of the following:

(1)        Licensed insurance adjusters legally employed as such and who engage in no other investigative activities unconnected with adjustment or claims against an insurance company.

(2)        An officer or employee of the United States, this State, or any political subdivision of either while the officer or employee is engaged in the performance of his or her official duties within the course and scope of his or her employment with the United States, this State, or any political subdivision of either.

(3)        A person engaged exclusively in the business of obtaining and furnishing information as to the financial rating or credit worthiness of persons; and a person who provides consumer reports in connection with:

a.         Credit transactions involving the consumer on whom the information is to be furnished and involving the extensions of credit to the consumer,

b.         Information for employment purposes,

c.         Information for the underwriting of insurance involving the consumer,

d.         Information in connection with a determination of the consumer's eligibility for a license or other benefit granted by a governmental instrumentality required by law to consider an applicant's financial responsibility, or

e.         A legitimate business need for the information in connection with a business transaction involving the consumer.

(4)        An attorney at law licensed to practice in North Carolina while engaged in the practice of law and the attorney's agent, provided the agent is performing duties only in connection with his or her principal's practice of law.

(5)        The legal owner or lien holder, and his or her agents and employees, of personal property which has been sold in a transaction wherein a security interest in personal property has been created to secure the sales transaction, who engage in repossession of the personal property.

(6)        Repealed by Session Laws 1989, c. 759, s. 3.

(7)        Repealed by Session Laws 1981, c. 807, s. 1.

(8)        Employees of a licensee who are employed exclusively as undercover agents; provided that for purposes of this section, undercover agent means an individual hired by another person, firm, association, or corporation to perform a job for that person, firm, association, or corporation and, while performing the job, to act as an undercover operative, employee, or independent contractor of a licensee, but under the supervision of a licensee.

(9)        A person who is engaged in an alarm systems business subject to the provisions of Chapter 74D of the General Statutes.

(10)      A person who obtains or verifies information regarding applicants for employment, with the knowledge and consent of the applicant, and is (i) engaged in business as a private personnel service as defined in G.S. 95‑47.1 or engaged in business as a private employer fee pay personnel service, (ii) engaged in the business of obtaining or verifying information regarding applicants for employment, or (iii) an employer with whom the applicant has applied for employment.

(11)      A person who conducts efficiency studies. An efficiency study is an analysis of an employer's business, made at the request of the employer, to determine one or more of the following:

a.         The most efficient procedures by which an employee of the business can perform the employee's assigned duties.

b.         The adequacy of an employee's performance of the employee's assigned duties that require interaction with a client or customer of the business.

If a person making an efficiency study observes an instance of theft or another illegal act committed by an employee of the business, the person may report the instance to the employer without violating G.S. 74C‑3(a)(8).

(12)      Research laboratories and consultants who analyze, test, or in any way apply their expertise to interpreting, evaluating, or analyzing facts or evidence submitted by another in order to determine the cause or effect of physical or psychological occurrences, and give their opinions and findings to the requesting source or to a designee of the requestor.

(13)      A person who works regularly and exclusively as an employee of an employer in connection with the business affairs of that employer. If the employee is an armed security guard and wears, carries, or possesses a firearm in the performance of the employee's duties, the provisions of G.S. 74C‑13 apply.

(14)      An employee of a security department of a private business that conducts investigations exclusively on matters internal to the business affairs of the business.

(15)      Representatives of nonprofit organizations funded all or in part by business improvement districts who provide information and directions to local tourists and residents, engage in street cleaning and beautification services within the business improvement districts, and notify local law enforcement of any illegal activity observed by the representatives within the business improvement districts.

(16)      Emergency medical services personnel credentialed under Article 7 of Chapter 131E of the General Statutes who engage in search and rescue activities at the request of either the State, a political subdivision of the State, or one of the following types of facilities: an adult care home licensed under Chapter 131D of the General Statutes, a health care facility or agency licensed under Chapter 131E of the General Statutes, or a facility licensed to offer mental health, developmental disabilities, or substance abuse services under Chapter 122C of the General Statutes. For the purposes of this subdivision, "search and rescue" means activities and documents relating to efforts to locate an individual following the individual's disappearance. This exemption shall not apply if the emergency medical services provider provides services beyond emergency search and rescue and said activities meet the definition of private protective services as defined in G.S. 74C‑3.

(17)      A person engaged in (i) computer or digital forensic services or in the acquisition, review, or analysis of digital or computer‑based information, whether for the purposes of obtaining or furnishing information for evidentiary or other purposes, or for providing expert testimony before a court; or (ii) network or system vulnerability testing, including network scans and risk assessment and analysis of computers connected to a network.  (1973, c. 528, s. 1; 1977, c. 481; 1979, c. 818, s. 2; 1981, c. 807, ss. 1‑3; 1983, c. 259; c. 786, ss. 2, 3; c. 794, s. 1; 1987, c. 284; c. 657, s. 1; 1989, c. 759, s. 3; 2001‑487, s. 64(a); 2006‑264, s. 46; 2007‑469, s. 6; 2007‑511, s. 1; 2009‑328, s. 1.)



§ 74C-4. Private Protective Services Board established; members; terms; vacancies; compensation; meetings.

§ 74C‑4.  Private Protective Services Board established; members; terms; vacancies; compensation; meetings.

(a)        The Private Protective Services Board is hereby established in the Department of Justice to administer the licensing and set educational and training requirements for persons, firms, associations, and corporations engaged in a private protective services profession within this State.

(b)        The Board shall consist of 14 members: the Attorney General or his designated representative, two persons appointed by the Attorney General, one person appointed by the Governor, five persons appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate, and five persons appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives. All appointments by the General Assembly shall be subject to the provisions of G.S. 120‑121, and vacancies in the positions filled by those appointments shall be filled pursuant to G.S. 120‑122. One of those persons appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate and all five persons appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives shall be licensees under this Chapter; all other appointees may not be licensees of the Board nor licensed by the Board while serving as Board members. All persons appointed shall serve terms of three years. With the exception of the Attorney General or his designated representative, no person shall serve more than eight consecutive years on the Board, including years of service prior and subsequent to July 1, 1983. Board members may continue to serve until their successors have been appointed.

(c)        Vacancies on the Board occurring for any reason shall be filled by the authority making the original appointment of the person causing the vacancy.

(d)        Each member of the Board, before assuming the duties of his office, shall take an oath for the faithful performance of his duties. A Board member may be removed at the pleasure of the authority making the original appointment or by the Board for misconduct, incompetence, or neglect of duty.

(e)        Members of the Board who are State officers or employees shall receive no per diem compensation for serving on the Board, but shall be reimbursed for their expenses in accordance with G.S. 138‑6. Members of the Board who are full‑time salaried public officers or employees other than State officers or employees shall receive no per diem compensation for serving on the Board, but shall be reimbursed for their expenses in accordance with G.S. 138‑6 in the same manner as State officers or employees. All other Board members shall receive per diem compensation and reimbursement in accordance with G.S. 93B‑5.

(f)         The Board shall elect a chairman, vice‑chairman, and other officers and committee chairmen from among its members as the Board deems necessary and desirable at the first meeting after July 1 of each year. The chairman and vice‑chairman shall be selected by the members of the Board for a term of one year and shall be eligible for reelection. The Board shall meet at the call of the chairman or a majority of the members of the Board at such time, date, and location as may be decided upon by a majority of the Board.

(g)        All decisions heretofore made by the Private Protective Services Board, established pursuant to Chapter 74B, shall remain in full force and effect unless and until repealed or suspended by action of the Private Protective Services Board established herein. (1973, c. 528, s. 1; 1975, c. 592, ss. 8, 9; 1977, c. 535; 1979, c. 818, s. 2; 1981, c. 148, s. 1; c. 807, s. 7; 1983, c. 794, s. 7; 1985, c. 597, s. 12; 1989, c. 759, s. 4; 1995, c. 490, s. 39; 2000‑181, s. 2.3.)



§ 74C-5. Powers of the Board.

§ 74C‑5.  Powers of the Board.

In addition to the powers conferred upon the Board elsewhere in this Chapter, the Board shall have the power to do all of the following:

(1)        Adopt rules necessary to carry out and administer the provisions of this Chapter including the authority to require the submission of reports and information by licensees under this Chapter.

(2)        Determine minimum qualifications, establish and require written or oral examinations, and establish minimum education, experience, and training standards for applicants and licensees under this Chapter.

(3)        Conduct investigations regarding alleged violations and to make evaluations as may be necessary to determine if licensees and trainees under this Chapter are complying with the provisions of this Chapter.

(4)        Adopt and amend bylaws, consistent with law, for its internal management and control.

(5)        Approve individual applicants to be licensed or registered according to this Chapter.

(6)        Deny, suspend, or revoke any license or trainee permit issued or to be issued under this Chapter to any applicant, licensee, or permit holder who fails to satisfy the requirements of this Chapter or the rules established by the Board. The denial, suspension, or revocation shall be in accordance with Chapter 150B of the General Statutes of North Carolina.

(7)        Issue subpoenas to compel the attendance of witnesses and the production of pertinent books, accounts, records, and documents. The district court shall have the power to impose punishment pursuant to G.S. Chapter 5A, Article 2, for acts occurring in matters pending before the Private Protective Services Board which would constitute civil contempt if the acts occurred in an action pending in court.

(8)        Repealed by Session Laws 1989, c. 759, s. 5.

(9)        Adopt rules governing detection of deception schools, and charge fees for reimbursement of costs incurred pursuant to approval of the schools.

(10)      Contract for services as necessary to carry out the functions of the Board.

(11)      Approve training schools, instructors, and course materials for any person, firm, association, or corporation wishing to provide training described in this Chapter.

(12)      Approve a design for a badge or shield that indicates a person is licensed or registered to engage in private protective services. The badge or shield shall be approved by the North Carolina Sheriffs' Association and the North Carolina Association of Chiefs of Police. (1973, c. 528, s. 1; c. 1331, s. 3; 1979, c. 818, s. 2; 1981 (Reg. Sess., 1982), c. 1359, s. 3; 1983, c. 794, s. 2; c. 810; 1989, c. 759, s. 5; 1999‑456, s. 19; 2007‑511, s. 2.)



§ 74C-6. Position of Director created.

§ 74C‑6.  Position of Director created.

The position of Director of the Private Protective Services Board is hereby created within the Department of Justice. The Attorney General shall appoint a person to fill this full‑time position. The Director's duties shall be to administer the directives contained in this Chapter and the rules promulgated by the Board to implement this Chapter and to carry out the administrative duties incident to the functioning of the Board in order to actively police the private protective services industry to ensure compliance with the law in all aspects. (1973, c. 528, s. 1; 1979, c. 818, s. 2; 1999‑456, s. 20; 2001‑487, s. 64(b).)



§ 74C-7. Investigative powers of the Attorney General.

§ 74C‑7.  Investigative powers of the Attorney General.

The Attorney General for the State of North Carolina shall have the power to investigate or cause to be investigated any complaints, allegations, or suspicions of wrongdoing or violations of this Chapter involving individuals licensed, or to be licensed, under this Chapter. Any investigation conducted pursuant to this section is confidential and is not subject to review under G.S. 132‑1 until the investigation is complete and a report is presented to the Board. However, the report may be released to the licensee after the investigation is complete but before the report is presented to the Board.  (1973, c. 528, s. 1; 1979, c. 818, s. 2; 2009‑328, s. 2.)



§ 74C-8. License requirements.

§ 74C‑8.  License requirements.

(a)        License Required.  Any person, firm, association, or corporation desiring to carry on or engage in the private protective services profession in this State shall be licensed in accordance with this Chapter.

(b)        Application.  To apply for a license, an applicant must submit a verified application in writing to the Board that includes all of the following:

(1)        Full name, home address, post office box, and the actual street address of the applicant's business.

(2)        The name under which the applicant intends to do business.

(3)        A statement as to the general nature of the business in which the applicant intends to engage.

(4)        The full name and address of any partners in the business and the principal officers, directors and business manager, if any.

(5)        The names of not less than three unrelated and disinterested persons as references of whom inquiry can be made as to the character, standing, and reputation of the persons making the application.

(6)        Such other information, evidence, statements, or documents as may be required by the Board.

(7)        Accompanying trainee permit applications only, a notarized statement signed by the applicant and his employer stating that the trainee applicant will at all times work with and under the direct supervision of a licensed private detective.

(c)        Qualifying Agent.  A business entity, other than a sole proprietorship, that engages in private protective services is subject to all of the requirements listed in this subsection with respect to a qualifying agent. For purposes of this Chapter, a "qualifying agent" is an individual in a management position who is licensed under this Chapter and whose name and address have been registered with the Director. The requirements are:

(1)        The business entity shall employ a designated resident qualifying agent who meets the requirements for a license issued under this Chapter and who is, in fact, licensed under the provisions of this Chapter, unless otherwise approved by the Board. Provided however, that this approval shall not be given unless the business entity has and continuously maintains in this State a registered agent who shall be an individual resident in this State. Service upon the registered agent appointed by the business entity of any process, notice, or demand required by or permitted to be served upon the business entity by the Private Protective Services Board shall be binding upon the business entity and the licensee. Nothing herein contained shall limit or affect the right to serve any process, notice, or demand required or permitted by law to be served upon a business entity in any other manner now or hereafter permitted by law.

(2)        Repealed by Session Laws 2009‑328, s. 3, effective October 1, 2009.

(3)        In the event that the qualifying agent upon whom the business entity relies in order to do business ceases to perform his duties as qualifying agent, the business entity shall notify the Director within 10 working days. The business entity must obtain a substitute qualifying agent within 30 days after the original qualifying agent ceases to serve as qualifying agent unless the Board, in its discretion, extends this period, for good cause, for a period of time not to exceed three months.

(4)        The certificate authorizing the business entity to engage in a private protective services profession shall list the name of at least one designated qualifying agent. No licensee shall serve as the qualifying agent for more than one business entity without prior approval of the Director, subject to the approval of the Board.

(5)        Repealed by Session Laws 2009‑328, s. 3, effective October 1, 2009.

(d)        Criminal Record Check.  An applicant must meet all of the following requirements and qualifications determined by a background investigation conducted by the Board in accordance with G.S. 74C‑8.1 and upon receipt of an application:

(1)        That the applicant is at least 18 years of age.

(2)        That the applicant is of good moral character and temperate habits. The following shall be prima facie evidence that the applicant does not have good moral character or temperate habits: conviction by any local, State, federal, or military court of any crime involving the illegal use, carrying, or possession of a firearm; conviction of any crime involving the illegal use, possession, sale, manufacture, distribution, or transportation of a controlled substance, drug, narcotic, or alcoholic beverage; conviction of a crime involving felonious assault or an act of violence; conviction of a crime involving unlawful breaking or entering, burglary, larceny, or any offense involving moral turpitude; or a history of addiction to alcohol or a narcotic drug; provided that, for purposes of this subsection, "conviction" means and includes the entry of a plea of guilty or no contest or a verdict rendered in open court by a judge or jury.

(3)        Repealed by Session Laws 1989, c. 759, s. 6.

(4)        That the applicant has the necessary training, qualifications, and experience in order to determine the applicant's competency and fitness as the Board may determine by rule for all licenses to be issued by the Board.

(e)        Examination.  The Board may require the applicant to demonstrate the applicant's qualifications by oral or written examination or by successful completion of a Board‑approved training program, or all three.

(f)         Issuance.  Upon a finding that the application is in proper form, the completion of the background investigation, and the completion of an examination required by the Board, the Director shall submit to the Board the application and the Director's recommendations. Upon completion of the background investigation, the Director may issue a temporary license pending approval of the application by the Board at the next regularly scheduled meeting. The Board shall determine whether to approve or deny the application for a license. Upon approval by the Board, a license will be issued to the applicant upon payment by the applicant of the initial license fee and the required contribution to the Private Protective Services Education Fund, and certificate of liability insurance.

(1) through (5) Repealed by Session Laws 1989, c. 759, s. 6.

(g)        Confidentiality.  Except for purposes of administering the provisions of this section and for law enforcement purposes, the home address or telephone number of an applicant, licensee, or the spouse, children, or parents of an applicant or licensee is confidential under G.S. 132‑1.2, and the Board shall not disclose this information unless the applicant or licensee consents to the disclosure. The provisions of this subsection shall not apply when a licensee's home address or telephone number is also the licensee's business address and telephone number. Violation of this subsection shall constitute a Class 3 misdemeanor.  (1973, c. 47, s. 2; c. 528, s. 1; 1975, c. 592, s. 1; 1977, c. 570, s. 2; 1979, c. 818, s. 2; 1983, c. 673, s. 3; c. 794, ss. 3, 11; 1985, c. 560; 1987, c. 657, ss. 2, 2.1; 1989, c. 759, s. 6; 1999‑446, s. 1; 2001‑487, s. 64(c); 2002‑147, s. 3; 2009‑328, s. 3.)



§ 74C-8.1. Criminal background checks.

§ 74C‑8.1.  Criminal background checks.

(a)        Authorization.  Upon receipt of an application for a license, registration, certification, or permit, the Board shall conduct a background investigation to determine whether the applicant meets the requirements for a license, registration, certification, or permit set out in G.S. 74C‑8(d). The Department of Justice may provide a criminal record check to the Board for a person who has applied for a new or renewal license, registration, certification, or permit through the Board. The Board shall provide to the Department of Justice, along with the request, the fingerprints of a new applicant, and the Department of Justice shall provide a criminal record check based upon the applicant's fingerprints. The Board may request a criminal record check from the Department of Justice for a renewal applicant based upon the applicant's fingerprints in accordance with policy adopted by the Board. The Board shall provide any additional information required by the Department of Justice and a form signed by the applicant consenting to the check of the criminal record and to the use of the fingerprints and other identifying information required by the State or national repositories. The applicant's fingerprints shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of the fingerprints to the Federal Bureau of Investigation for a national criminal history check. The Department of Justice may charge each applicant a fee for conducting the checks of criminal history records authorized by this subsection.

The Board may require a new or renewal applicant to obtain a criminal record report from one or more reporting services designated by the Board to provide criminal record reports. Applicants are required to pay the designated reporting service for the cost of these reports.

(b)        Confidentiality.  The Board shall keep all information obtained pursuant to this section confidential in accordance with applicable State law and federal guidelines, and the information shall not be a public record under Chapter 132 of the General Statutes.  (2009‑328, s. 4.)



§ 74C-9. Form of license; term; renewal; posting; branch offices; not assignable; late renewal fee.

§ 74C‑9.  Form of license; term; renewal; posting; branch offices; not assignable; late renewal fee.

(a)        The license when issued shall be in such form as may be determined by the Board and shall state:

(1)        The name of the licensee,

(2)        The name under which the licensee is to operate, and

(3)        The number and expiration date of the license.

(b)        The license shall be issued for a term of two years. A trainee permit shall be issued for a term of two years. All licenses must be renewed prior to the expiration of the term of the license. Following issuance, the license shall at all times be posted in a conspicuous place in the licensee's principal place of business, in North Carolina, unless for good cause exempted by the Director. A license issued under this Chapter is not assignable. The Board may require all licensees to complete continuing education courses approved by the Board before renewal of their licenses.

(c)        Repealed by Session Laws 1989, c. 759, s. 7.

(d)        The operator or manager of any branch office shall be properly licensed or registered. The license shall be posted at all times in a conspicuous place in the branch office. This license shall be issued for a term of two years. Every business covered under the provisions of this Chapter shall file in writing with the Board the addresses of each of its branch offices, if any, within 10 working days after the establishment, closing, or changing of the location of any branch office. The Director may, upon the successful completion of an investigation of the application, issue a temporary branch office license pending approval of the application by the Board.

(e)        The Board is authorized to charge reasonable application and license fees as follows:

(1)        A nonrefundable initial application fee in an amount not to exceed one hundred fifty dollars ($150.00).

(2)        A new or renewal license fee in an amount not to exceed two hundred fifty dollars ($250.00) per year of the license term.

(3)        A new or renewal trainee permit fee in an amount not to exceed two hundred fifty dollars ($250.00) per year of the license term.

(4)        A new or renewal fee for each license or duplicate license in addition to the basic license referred to in subsection (2) in an amount not to exceed fifty dollars ($50.00) per year of the license term.

(5)        A late renewal fee to be paid within 90 days from the date the license, registration, permit, or certification expires in addition to the renewal fee due in an amount not to exceed one hundred dollars ($100.00), if the license, registration, permit, or certification has not been renewed on or before the expiration date of the license, registration, permit, or certification.

(6)        A new, renewal, replacement or reissuance fee for an unarmed registration identification card in an amount not to exceed thirty dollars ($30.00).

(7)        An application fee for a firearm registration permit not to exceed fifty dollars ($50.00).

(8)        A new, renewal, replacement, or reissuance fee for a firearm registration permit not to exceed thirty dollars ($30.00).

(9)        An application fee for certification as a certified trainer not to exceed fifty dollars ($50.00).

(10)      A renewal or replacement fee for certified trainer certification not to exceed twenty‑five dollars ($25.00).

(11)      A new nonresident temporary permit fee not to exceed one hundred dollars ($100.00).

(12)      An unarmed registration transfer fee not to exceed fifteen dollars ($15.00).

(13)      A branch office license fee not to exceed fifty dollars ($50.00) per year of the license term.

(14)      A special limited guard and patrol license fee not to exceed one hundred dollars ($100.00) per year of the license term.

(15)      A correctable error fee not to exceed one hundred dollars ($100.00) for each subsequent filing of an application following review and rejection of the initial application.

Except as provided in G.S. 74C‑13(k), all fees collected pursuant to this section shall be expended, under the direction of the Board, for the purpose of defraying the expenses of administering this Chapter.

(f)         A license or trainee permit granted under the provisions of this Chapter may be renewed by the Private Protective Services Board upon notification by the licensee or permit holder to the Director of intended renewal, the payment of the proper fee, and evidence of a policy of liability insurance as prescribed in G.S. 74C‑10(e).

The renewal shall be finalized before the expiration date of the license. In no event will renewal be granted more than three months after the date of expiration of a license or trainee permit.

(g)        Upon notification of approval of the application by the Board, an applicant must furnish evidence that the applicant has obtained the necessary liability insurance required by G.S. 74C‑10 and obtain the license applied for or the application shall lapse.

(h)        Trainee permits shall not be issued to applicants that qualify for a private detective license. A licensed private detective may supervise no more than five trainees at any given time.  (1973, c. 528, s. 1; c. 1428; 1975, c. 592, ss. 2‑4; 1979, c. 818, s. 2; 1983, c. 67, s. 1; c. 794, s. 8; 1985, c. 597, ss. 1‑7; 1987, c. 657, s. 3; 1989, c. 759, s. 7; 2001‑487, s. 64(d); 2007‑511, s. 3; 2009‑328, ss. 5, 6.)



§ 74C-10. Certificate of liability insurance required; form and approval; suspension for noncompliance.

§ 74C‑10.  Certificate of liability insurance required; form and approval; suspension for noncompliance.

(a)        through (d)  Repealed by Session Laws 1983, c. 673, s. 4.

(e)        No security guard and patrol, armored car, or special limited guard and patrol license shall be issued under this Chapter unless the applicant files with the Board evidence of a policy of liability insurance. The policy must provide for the following minimum coverage: fifty thousand dollars ($50,000) because of bodily injury or death of one person as a result of the negligent act or acts of the principal insured or his agents operating in the course and scope of his employment; subject to said limit for one person, one hundred thousand dollars ($100,000) because of bodily injury or death of two or more persons as the result of the negligent act or acts of the principal insured or his agents operating in the course and scope of his or her agency; twenty thousand dollars ($20,000) because of injury to or destruction of property of others as the result of the negligent act or acts of the principal insured or his agents operating in the course and scope of his or her agency. If the licensee, other than a security guard and patrol, armored car, or special limited guard and patrol licensee, carries a firearm while engaged in private protective services activities, the licensee shall obtain a policy of liability insurance with a minimum coverage as specified above. A licensee is deemed to be "carrying a firearm" for purposes of this section while engaged in private protective services if the licensee has a firearm on the licensee's person or in the automobile the licensee is using to perform private protective services.

(f)         An insurance carrier shall have the right to cancel such policy of liability insurance upon giving a 30‑day notice to the Board. Provided, however, that such cancellation shall not affect any liability on the policy which accrued prior thereto. The policy of liability shall be approved by the Board as to form, execution, and terms thereon.

(g)        The holder of any trainee permit and persons registered pursuant to G.S. 74C‑11 shall not be required to obtain a certificate of liability insurance.

(h)        Every security guard and patrol licensee, armored car licensee, special limited guard and patrol licensee, or licensee carrying a firearm while engaged in private protective services shall at all times maintain on file with the Board the certificate of insurance required by this Chapter in full force and effect and upon failure to do so, the license of such licensee shall be automatically suspended and shall not be reinstated until an application therefor, in the form prescribed by the Board, is filed together with a proper insurance certificate.

No cancellation or refusal to renew by an insurer of a licensee under this Chapter shall be effective unless the insurer has given the insured licensee notice of the cancellation or refusal to renew. Upon termination of insurance coverage for said licensee, the insurer shall give notice to the Director of the Board.

(i)         The Board may deny the application notwithstanding the applicant's compliance with this section:

(1)        For any reason which would justify refusal to issue or a suspension or revocation of a license; or

(2)        Because the applicant engaged in a private protective services profession while the applicant's license was suspended for failure to keep the required liability insurance policy in force. (1973, c. 528, s. 1; 1979, c. 818, s. 2; 1981, c. 807, ss. 4, 5; 1983, c. 673, ss. 4‑6, 8; c. 794, s. 4; 1989, c. 759, s. 8; 2001‑487, s. 64(e); 2007‑511, ss. 4, 5.)



§ 74C-11. Probationary employees and registration of regular employees; unarmed security guard required to have registration card.

§ 74C‑11.  Probationary employees and registration of regular employees; unarmed security guard required to have registration card.

(a)        All licensees may employ unarmed security guards as probationary employees for 20 consecutive calendar days. Upon completion of the probationary period and the desire of the licensee to hire an unarmed security guard as a regular employee, the licensee shall register the employee who will be engaged in providing private protective services covered by this Chapter with the Board within 30 days after the probationary employment period ends, unless the Director, in the Director's discretion, extends the time period, for good cause. Before a probationary employee engages in private protective services, the employee shall complete any training requirements, and the licensee shall conduct a criminal record check on the employee, as the Board deems appropriate. The licensee shall submit a list of the probationary employees to the Director on a monthly basis. The list shall include the name, address, social security number, and dates of employment of the employees.

To register an employee after the probationary period ends, a licensee must give the Board the following:

(1)        Set(s) of classifiable fingerprints on standard F.B.I. applicant cards; recent photograph(s) of acceptable quality for identification; and

(2)        Statements of any criminal records obtained from the appropriate authority in each area where the employee has resided within the immediately preceding 48 months.

(b)        A security guard and patrol company may not employ an unarmed security guard in a regular position unless the guard has a registration card issued under subsection (d) of this section. A person engaged in a private protective services profession may not employ an armed security guard unless the guard has a firearm registration permit issued under G.S. 74C‑13.

(c)        The Director shall be notified in writing of the termination of any regular employee registered under subsection (a) of this section within 10 days after the termination.

(d)        An unarmed security guard shall make application to the Director for an unarmed registration card which the Director shall issue to the applicant after receipt of the information required to be submitted by the applicant's employer pursuant to subsection (a) of this section, and after meeting any additional requirements which the Board, in its discretion, deems to be necessary. The unarmed security guard registration card shall be in the form of a pocket card designed by the Board, shall be issued in the name of the applicant, and may have the applicant's photograph affixed to the card. The unarmed security guard registration card shall expire one year after its date of issuance and shall be renewed every year. The Board may require all registration holders to complete continuing education courses approved by the Board before renewal of their registrations. If an unarmed registered security guard is terminated by a licensee and changes employment to another security guard and patrol company, the security guard's registration card shall remain valid, provided the security guard pays the unarmed guard registration transfer fee to the Board and a new unarmed security guard registration card is issued. An unarmed security guard whose transfer registration application and transfer fee have been sent to the Board may work with a copy of the transfer application until the registration card is issued.

(e)        Notwithstanding the provisions of this section, a licensee may employ a person properly registered or licensed as an unarmed security guard in another state for a period not to exceed 10 days in any given month; provided the licensee, prior to employing the unarmed security guard, submits to the Director the name, address, and social security number of the unarmed guard and the name of the state of current registration or licensing, and the Director approves the employment of the unarmed guard in this State.

(f)         Repealed by Session Laws 2005‑211, s. 1, effective July 20, 2005.  (1979, c. 818, s. 2; 1983, c. 67, s. 2; 1985, c. 597, ss. 8, 9; 1987, c. 657, ss. 4, 5; 1989, c. 759, s. 9; 2001‑487, s. 64(f); 2005‑211, s. 1; 2007‑511, s. 6; 2009‑328, s. 7.)



§ 74C-12. Denial, suspension, or revocation of license, registration, or permit; duty to report criminal arrests.

§ 74C‑12.  Denial, suspension, or revocation of license, registration, or permit; duty to report criminal arrests.

(a)        The Board may, after compliance with Chapter 150B of the General Statutes, deny, suspend or revoke a license, registration, or permit issued under this Chapter if it is determined that the applicant, licensee, registrant, or permit holder has done any of the following acts:

(1)        Made any false statement or given any false information in connection with any application for a license, registration, or permit or for the renewal or reinstatement of a license, registration, or permit.

(2)        Violated any provision of this Chapter.

(3)        Violated any rule adopted by the Board pursuant to the authority contained in this Chapter.

(4)        Repealed by Session Laws 1989, c. 759, s. 10.

(5)        Impersonated or permitted or aided and abetted any other person to impersonate a law enforcement officer of the United States, this State, any other state, or any political subdivision of a state.

(6)        Engaged in or permitted any employee to engage in a private protective services profession when not lawfully in possession of a valid license issued under the provisions of this Chapter.

(7)        Willfully failed or refused to render to a client service as agreed between the parties and for which compensation has been paid or tendered in accordance with the agreement of the parties.

(8)        Knowingly made any false report to the employer or client for whom information is being obtained.

(9)        Committed an unlawful breaking or entering, assault, battery, or kidnapping.

(10)      Knowingly violated or advised, encouraged, or assisted the violation of any court order or injunction in the course of business as a licensee.

(11)      Repealed by Session Laws 1989, c. 759, s. 10.

(12)      Undertaken to give legal advice or counsel or to in any way falsely represent that he or she is representing any attorney or he or she is appearing or will appear as an attorney in any legal proceeding.

(13)      Issued, delivered, or uttered any simulation of process of any nature which might lead a person to believe that such simulation  written, printed, or typed  may be a summons, warrant, writ or court process, or any pleading in any court proceeding.

(14)      Failed to make the required contribution to the Private Protective Services Education Fund or failed to maintain the certificate of liability insurance required by this Chapter.

(15)      Violated the firearm provisions set forth in this Chapter.

(16)      Repealed by Session Laws 1989, c. 759, s. 10.

(17)      Failed to notify the Director by a business entity other than a sole proprietorship licensed pursuant to this Chapter of the cessation of employment of the business entity's qualifying agent within the time set forth in this Chapter.

(18)      Failed to obtain a substitute qualifying agent by a business entity within 30 days after its qualifying agent has ceased to serve as the business entity's qualifying agent.

(19)      Been judged incompetent by a court having jurisdiction under Chapter 35A or former Chapter 35 of the General Statutes or committed to a mental health facility for treatment of mental illness, as defined in G.S. 122C‑3, by a court under G.S. 122C‑271.

(20)      Failed or refused to offer a report to a client within 30 days of the client's written request after the client has paid for services rendered.

(21)      Been previously denied a license, registration, or permit under this Chapter or previously had a license, registration, or permit revoked for cause. The denial or revocation shall include a principal in the applicant's business.

(22)      Engaged in a private protective services profession under a name other than the name under which the license was obtained under the provisions of this Chapter.

(23)      Divulged to any person, except as required by law, any information acquired by the license holder except at the direction of the employer or client for whom the information was obtained. A licensee may divulge to any law enforcement officer or district attorney or district attorney's representative any information the law enforcement officer may require to investigate a criminal offense with the prior approval and consent of the client.

(24)      Fraudulently held himself or herself out as employed by or licensed by the State Bureau of Investigation or any other governmental authority.

(25)      Demonstrated intemperate habits or a lack of good moral character. The acts that are prima facie evidence of intemperate habits or lack of good moral character under G.S. 74C‑8(d)(2) are prima facie evidence of the same under this subdivision.

(26)      Advertised or solicited business using a name other than that in which the license was issued.

(27)      Worn, carried, or accepted any badge or shield purporting to indicate that the person is a law enforcement officer while licensed under the provisions of this Chapter as a private investigator.

(28)      Possessed or displayed a badge or shield while providing private protective services that was not designed and approved by the Board pursuant to G.S. 74C‑5(12).

(29)      Failed or refused to reasonably cooperate with the Board or its agents during an investigation of any complaint, allegation, suspicion of wrongdoing, or violation of this Chapter.

(30)      Failed to properly make any disclosure to the Board or provide documents or information required by this Chapter or rules adopted by the Board.

(31)      Engaged in conduct constituting dereliction of duty or otherwise deceived, defrauded, or harmed the public in the course of professional activities or services.

(32)      Demonstrated a lack of financial responsibility.

(b)        The denial, revocation, or suspension of a license, registration, or permit by the Board shall be in writing, be signed by the Director of the Board, and state the grounds upon which the Board decision is based. The aggrieved person shall have the right to appeal from this decision as provided in Chapter 150B of the General Statutes. The aggrieved person shall file the appeal within 60 days of receipt of the Board's decision.

(c)        The following persons may not be issued a license under this Chapter:

(1)        A sworn court official.

(2)        A holder of a company police commission under Chapter 74E of the General Statutes.

(d)        A licensee shall report to the Board in writing within 30 days any charge, arrest for, or conviction of a misdemeanor or felony for any of the following:

(1)        Crimes that have as an essential element dishonesty, deceit, fraud, or misrepresentation.

(2)        Illegal use, possession, sale, manufacture, distribution, or transportation of a controlled substance, drug, narcotic, or alcoholic beverage.

(3)        Illegal use, carrying, or possession of a firearm.

(4)        Acts involving assault.

(5)        Acts involving unlawful breaking or entering, burglary, or larceny.

(6)        Any offense involving moral turpitude.

For purposes of this section, the term "conviction" includes the entry of a plea of guilty, a plea of nolo contendere, prayer for judgment continued, or a finding of guilt by a court of competent jurisdiction. The licensee's failure to report a charge, arrest for, or conviction of a misdemeanor or felony is grounds for revocation of the license.  (1979, c. 818, s. 2; 1981, c. 807, s. 6; 1987, c. 550, s. 20; c. 657, s. 6; 1989, c. 759, s. 10; 1991 (Reg. Sess., 1992), c. 1043, s. 5; 2001‑487, s. 64(g); 2007‑511, s. 7; 2009‑328, ss. 8, 9.)



§ 74C-13. Armed licensee or registered employee required to have firearm registration permit; firearms training.

§ 74C‑13.  Armed licensee or registered employee required to have firearm registration permit; firearms training.

(a)        It shall be unlawful for any person performing private protective services duties to carry a firearm in the performance of those duties without first having met the qualifications of this section and having been issued a firearm registration permit by the Board. A licensee shall register any individual carrying a firearm within 30 days of employment. Before engaging in any private protective services activity, the individual shall receive any required training prescribed by the Board.

(a1)      The following definitions apply in this section:

(1)        Armed private investigator.  A licensed private investigator who, at any time, wears, carries, or possesses a firearm in the performance of duty.

(1a)      Armed security guard.  An individual employed by a contract security company or a proprietary security organization whose principal duty is that of an armed security watchman; armed armored car service guard; armed alarm system company responder; or armed courier service who at any time wears, carries, or possesses a firearm in the performance of duty.

(2)        Contract security company.  Any person, firm, association, or corporation engaging in a private protective services profession that provides services on a contractual basis for a fee or other valuable consideration to any other person, firm, association, or corporation.

(3)        Proprietary security organization.  Any person, firm, association, or corporation or department thereof which employs security guards, alarm responders, armored car personnel, or couriers who are employed regularly and exclusively as an employee by an employer in connection with the business affairs of the employer.

(b)        It shall be unlawful for any person, firm, association, or corporation and its agents and employees to employ an armed security guard or an armed private investigator and knowingly authorize or permit the armed security guard or armed private investigator to carry a firearm during the course of performing his or her duties as an armed security guard or an armed private investigator if the Board has not issued him or her a firearm registration permit under this section or if the person, firm, association, or corporation permits an armed security guard or an armed private investigator to carry a firearm during the course of performing his or her duties whose firearm registration permit has been suspended, revoked, or has otherwise expired:

(1)        A firearm registration permit grants authority to the armed security guard, or armed private investigator, while in the performance of his or her duties or traveling directly to and from work, to carry any firearm approved by the Board and not otherwise prohibited by law. The use of any firearm not approved by the Board is prohibited.

(2)        All firearms carried by authorized armed security guards in the performance of their duties shall be owned or leased by the employer. Personally owned firearms shall not be carried by an armed security guard in the performance of his or her duties.

(c)        The applicant for a firearm registration permit shall submit an application to the Board on a form provided by the Board.

(d)        Each firearm registration permit issued under this section to an armed security guard shall be in the form of a pocket card designed by the Board and shall identify the contract security company or proprietary security organization by whom the holder of the firearm registration permit is employed. A firearm registration permit issued to an armed security guard expires one year after the date of its issuance and must be renewed annually unless the permit holder's employment terminates before the expiration of the permit. The Board may require all permit holders to complete continuing education courses approved by the Board before renewal of their permits.

(d1)      Each firearm registration permit issued under this section to an armed private investigator shall be in the form of a pocket card designed by the Board and shall identify the name of the armed private investigator. While carrying a firearm and engaged in private protective services, the armed private investigator shall carry the firearms registration permit issued by the Board, together with valid identification, and shall disclose to any law enforcement officer that the person holds a valid permit and is carrying a firearm, whether concealed or in plain view, when approached or addressed by the law enforcement officer, and shall display both the permit and the proper identification upon the request of a law enforcement officer. A private investigator firearm registration permit expires one year from the date of issuance and shall be renewed annually. The Board may require all permit holders to complete continuing education courses approved by the Board before renewal of their permits.

(e)        If an armed security guard terminates his or her employment with the contract security company or proprietary security organization, the firearm registration permit expires and must be returned to the Board within 15 working days of the date of termination of the employee.

(f)         A contract security company or proprietary security organization shall be allowed to employ an individual for 30 days as an armed security guard pending completion of the firearms training required by this Chapter, if the contract security company or proprietary security organization obtains prior approval from the Director. The Board and the Attorney General shall provide by rule the procedure by which an armed private investigator, a contract security company, or a proprietary security organization applicant may be issued a temporary firearm registration permit by the Director of the Board pending a determination by the Board of whether to grant or deny an applicant a firearm registration permit.

(g)        The Board may suspend, revoke, or deny a firearm registration permit if the holder or applicant has been convicted of any crime involving moral turpitude or any crime involving the illegal use, carrying, or possession of a deadly weapon or for violation of this section or rules promulgated by the Board to implement this section. The Director may summarily suspend a firearm registration permit pending resolution of charges involving the illegal use, carrying, or possession of a firearm lodged against the holder of the permit.

(h)        The Board and the Attorney General shall establish a firearms training program for licensees and registered employees to be conducted by agencies and institutions approved by the Board and the Attorney General. The Board and the Attorney General may approve training programs conducted by a contract security company and the security department of a proprietary security organization, if the contract security company or security department of a proprietary security organization offers the courses listed in subdivision (1) of this subsection and if the instructors of the training program are certified trainers approved by the Board and the Attorney General:

(1)        The basic training course approved by the Board and the Attorney General shall consist of a minimum of four hours of classroom training which shall include all of the following:

a.         Legal limitations on the use of hand guns and on the powers and authority of an armed security guard.

b.         Familiarity with this section.

c.         Range firing and procedure and hand gun safety and maintenance.

d.         Any other topics of armed security guard training curriculum which the Board deems necessary.

(2)        An applicant for a firearm registration permit must fire a minimum qualifying score to be determined by the Board and the Attorney General on any approved target course approved by the Board and the Attorney General.

(3)        A firearms registrant must complete a refresher course and shall requalify on the prescribed target course prior to the renewal of his or her firearm registration permit.

(4)        The Board and the Attorney General shall have the authority to promulgate all rules necessary to administer the provisions of this section concerning the training requirements of this section.

(i)         The Board may not issue a firearm registration permit to an applicant until the applicant's employer submits evidence satisfactory to the Board that the applicant:

(1)        Has satisfactorily completed an approved training course.

(2)        Meets all the qualifications established by this section and by the rules promulgated to implement this section.

(3)        Is mentally and physically capable of handling a firearm within the guidelines set forth by the Board and the Attorney General.

(j)         The Board and the Attorney General are authorized to prescribe reasonable rules to implement this section, including rules for periodic requalification with the firearm and for the maintenance of records relating to persons issued a firearm registration permit by the Board.

(k)        All fees collected pursuant to G.S. 74C‑9(e)(7) and (8) shall be expended, under the direction of the Board, for the purpose of defraying the expense of administering the firearms provisions of this Chapter.

(l)         The Board and the Attorney General shall establish a training program for certified trainers to be conducted by agencies and institutions approved by the Board and the Attorney General. The Board or the Attorney General shall have the authority to promulgate all rules necessary to administer the provisions of this subsection.

(1)        The Board and the Attorney General shall also establish renewal requirements for certified trainers. The Board may require all certified trainers to complete continuing education courses approved by the Board before renewal of their certifications.

(2)        No certified firearms trainer shall certify a licensee or registrant unless the licensee or registrant has successfully completed the firearms training requirements set out above in subsection (h) of this section.

(m)       The Board and the Attorney General shall establish a training program for unarmed security guards to be conducted by agencies and institutions approved by the Board and the Attorney General. The Board and the Attorney General shall have the authority to promulgate all rules necessary to administer the provisions of this subsection.

(n)        A private investigator shall be permitted to carry a concealed weapon during the performance of his or her duties as a private investigator upon: (i) obtaining a concealed weapon permit issued pursuant to G.S. 14‑415.11; (ii) successfully completing the firearms training course approved by the Board and the Attorney General; and (iii) having a notation affixed to the face of the firearms registration card designating that the armed private investigator is allowed to carry a concealed weapon. A private investigator who does not carry a weapon during the course of his or her duties as a private investigator but who wishes to carry a concealed weapon while not engaged in private investigative duties shall be permitted to do so upon completion of the requirements set forth in Article 54B of Chapter 14 of the General Statutes.  (1979, c. 818, s. 2; 1983, c. 67, s. 3; 1989, c. 759, s. 11; 2001‑487, s. 64(h); 2007‑511, s. 8; 2009‑328, s. 10.)



§ 74C-14: Repealed by Session Laws 2009-328, s. 11, effective October 1, 2009.

§ 74C‑14:  Repealed by Session Laws 2009‑328, s. 11, effective October 1, 2009.



§ 74C-15. Pocket identification cards issued to licensees and trainees.

§ 74C‑15.  Pocket identification cards issued to licensees and trainees.

(a)        Upon the issuance of a license or trainee permit, a pocket identification card of design, size, and content approved by the Board shall be issued by the Board without charge to each licensee or trainee. The holder must have this card in his possession at all times when he is on duty and working within the scope of his employment. When a licensee or trainee to whom a card has been issued terminates his position as a licensee or trainee, the card must be surrendered to the Director of the Board within 10 working days thereafter.

(b)        Repealed by Session Laws 1989, c. 759, s. 12. (1979, c. 818, s. 2; 1989, c. 759, s. 12; 2001‑487, s. 64(i).)



§ 74C-16. Prohibited acts.

§ 74C‑16.  Prohibited acts.

(a), (b)  Repealed by Session Laws 1989, c. 759, s. 13.

(c)        It shall be unlawful for anyone not licensed or registered as required under this Chapter to:

(1)        Advertise or to hold himself out to be a licensee;

(2)        Advertise or to hold himself out to perform services for which a license is required when, in fact, the individual is not licensed or registered in accordance with this Chapter.

(3)        Repealed by Session Laws 1989, c. 759, s. 13.

(d)        to (f)  Repealed by Session Laws 1989, c. 759, s. 13. (1979, c. 818, s. 2; 1983, c. 794, s. 5; 1987, c. 657, ss. 7, 8; 1989, c. 759, s. 13.)



§ 74C-17. Enforcement.

§ 74C‑17.  Enforcement.

(a)        The Board is authorized to apply in its own name to any judge of the superior court of the General Court of Justice for an injunction in order to prevent any violation or threatened violation of the provisions of this Chapter.

(b)        Any person, firm, association, or corporation or their agents and employees violating any of the provisions of this Chapter or knowingly violating any rule promulgated to implement this Chapter shall be guilty of a Class 1 misdemeanor. The Attorney General, or his representative, shall have concurrent jurisdiction with the district attorneys of this State to prosecute violations of this Chapter.

(c)        In lieu of revocation or suspension of a license or permit under G.S. 74C‑12, a civil penalty of not more than two thousand dollars ($2,000) may be assessed by the Board against any person or business who violates any provision of this Chapter or any rule of the Board adopted pursuant to this Chapter. In determining the amount of any penalty, the Board shall consider the degree and extent of harm caused by the violation. The clear proceeds of civil penalties provided for in this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(d)        Proceedings for the assessment of civil penalties under this section shall be governed by Chapter 150B of the General Statutes. If the person assessed a civil penalty fails to pay the penalty to the Board, the Board may institute an action in the superior court of the county in which the person resides or has his principal place of business to recover the unpaid amount of the penalty. An action to recover a civil penalty under this section shall not relieve any party from any other penalty prescribed by law. (1979, c. 818, s. 2; 1983, c. 794, s. 6; 1989, c. 759, s. 14; 1993, c. 539, s. 557; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑215, s. 98.)



§ 74C-18. Reciprocity; temporary permit.

§ 74C‑18.  Reciprocity; temporary permit.

(a)        To the extent that other states which provide for licensing of any private protective services profession provide for similar action for citizens of this State, the Board, in its discretion, may grant a private protective services license to a nonresident who holds a valid private protective services license of the same type from another state upon satisfactory proof furnished to the Board that the standards of licensure in such other states are at least substantially equivalent to those prevailing in this State. Applicants shall make application to the Board on the form prescribed by the Board for all applicants, shall comply with the provisions of G.S. 74C‑10, and shall pay the fees required of all applicants.

(b)        The Director, in his discretion and subject to the approval of the Board, may issue a temporary permit to a nonresident who has complied with the provisions of G.S. 74C‑10 and who is validly licensed in another state to engage in a private protective service activity incidental to a specific case originating in another state. A temporary permit may be issued for a period of no more than 30 days and may be renewed. A temporary permit may contain such restrictions which the Board, in its discretion, deems appropriate. (1979, c. 818, s. 2; 1983, c. 67, s. 4; 1989, c. 759, s. 15; 2001‑487, s. 64(j).)



§ 74C-19. Severability.

§ 74C‑19.  Severability.

If any provision of this Chapter or the application thereof to any person or circumstance is for any reason held invalid, such invalidity shall not affect other provisions or applications of the Article which can be given effect without the invalid provision or application, and to this end the provisions of this Chapter are declared to be severable. (1979, c. 818, s. 2.)



§ 74C-20. Repealed by Session Laws 1983, c. 673, s. 9, effective July 1, 1983.

§ 74C‑20.  Repealed by Session Laws 1983, c. 673, s. 9, effective July 1, 1983.



§ 74C-21. Law enforcement officer provisions.

§ 74C‑21.  Law enforcement officer provisions.

(a)        No law enforcement officer of the United States, this State, any other state, or any political subdivision of a state shall be licensed as a private detective or security guard and patrol licensee under this Chapter.

(b)        An off‑duty law enforcement officer may be employed during his off‑duty hours by a licensed security guard and patrol company on an employer‑employee basis.  An off‑duty law enforcement officer shall not wear his police officer's uniform or use the police equipment while working for a security guard and patrol company.

(c)        A law enforcement officer may provide security guard and patrol services on an individual employer‑employee basis to a person, firm, association, or corporation that is not engaged in a security guard and patrol profession. (1989, c. 759, s. 16.)



§ 74C-22. Continuing education.

§ 74C‑22.  Continuing education.

The Board may require individuals holding a license, registration, certificate, or permit to complete continuing education courses approved by the Board before renewal. The Board shall establish, by rule, the number of hours of continuing education necessary for renewal and any other requirements for completion of continuing education courses. The Board shall have the authority to approve continuing education courses and shall consider the continuing education course criteria, including the course curriculum, the qualifications of the instructor, the potential benefit to the industry, and any other criteria the Board deems appropriate. (2007‑511, s. 9.)



§ 74C-23. Acquisition or change of ownership or control of licensed firm, association, or corporation.

§ 74C‑23.  Acquisition or change of ownership or control of licensed firm, association, or corporation.

In the event a company, firm, or corporation licensed under this Chapter transfers ownership, control, or a majority of assets to another person, firm, association, or corporation, the person, firm, association, or corporation acquiring control or ownership shall have the following responsibilities:

(1)        Notify the Director of the acquisition or change of ownership or control by registered mail within five business days from the date of the transaction.

(2)        Describe the transaction that has occurred by providing the following information:

a.         The name and address of the registered agent of the party acquiring control or ownership or otherwise succeeding the licensee.

b.         The name and address of the acquiring party, including each individual owner of any interest in the party or, if the party is a corporation, the name and address of each officer of the corporation and member of the board of directors.

c.         Any change in location of any branch office.

d.         Any change in insurance or bonding limits.

(3)        Return to the Director all licenses held by the licensee within five business days from the date of the transaction if the acquiring party does not continue to operate the business under its previous name and license.

(4)        Provide to the Director within 60 calendar days from the date of the transaction the following:

a.         A list of all registrants or licensees affected by the transaction.

b.         Written confirmation of completion of any changes necessary for the acquiring party to comply with the requirements of this Chapter or any applicable rules adopted by the Board on a form approved by the Director.  (2009‑328, s. 12.)



§ 74C-24. Reserved for future codification purposes.

§ 74C‑24.  Reserved for future codification purposes.



§ 74C-25. Reserved for future codification purposes.

§ 74C‑25.  Reserved for future codification purposes.



§ 74C-26. Reserved for future codification purposes.

§ 74C‑26.  Reserved for future codification purposes.



§ 74C-27. Reserved for future codification purposes.

§ 74C‑27.  Reserved for future codification purposes.



§ 74C-28. Reserved for future codification purposes.

§ 74C‑28.  Reserved for future codification purposes.



§ 74C-29. Reserved for future codification purposes.

§ 74C‑29.  Reserved for future codification purposes.



§ 74C-30. Private Protective Services Education Fund created; payments to Fund; management; use of funds.

Article 2.

Private Protective Services Education Fund.

§ 74C‑30.  Private Protective Services Education Fund created; payments to Fund; management; use of funds.

(a)        There is hereby created and established a special fund to be known as the "Private Protective Services Education Fund" (hereinafter Fund) which shall be set aside and maintained in the Office of the State Treasurer. The Fund shall be used in the manner provided in this Article for the education of licensees and registrants as deemed appropriate by the Board.

(b)        Repealed by Session Laws 2009‑328, s. 13, effective October 1, 2009.

(c)        In addition to the fees provided for elsewhere in this Chapter, the Board shall charge the following fees which shall be deposited into the Fund:

(1)        Repealed by Session Laws 2007‑511, s. 10.

(2)        The Board shall charge each new applicant for a licensee or trainee permit fifty dollars ($50.00), provided that for purposes of this Article a new applicant is hereby defined as an applicant who did not possess a license or trainee permit on July 1, 1983; and

(3)        The Board is authorized to charge each licensee and trainee an additional amount, not to exceed fifty dollars ($50.00), on July 1 of any year in which the balance of the Fund is less than twenty‑five thousand dollars ($25,000), provided that any amount so assessed will be only so much as is needed to raise the level of the Fund to twenty‑five thousand dollars ($25,000).

(d)        The State Treasurer shall invest and reinvest the moneys in the Fund in a manner provided by law. The Board, in its discretion, may use the Fund for any of the following purposes:

(1)        To advance education and research in the private protective services field for the benefit of those licensed or registered under the provisions of this Chapter and for the improvement of the industry.

(2)        To underwrite educational seminars, training centers and other educational projects for the use and benefit generally of licensees, registrants, and trainees.

(3)        To sponsor, contract for and to underwrite any and all additional educational training and research projects of a similar nature having to do with the advancement of the private protective services field in North Carolina. The Board shall have the authority to sponsor courses given by private individuals, associations, or corporations. However, the Board shall only grant funds as necessary to offset the actual cost of the educational course. Any individual, association, or corporation receiving grant money from the Board shall make the course available to the industry at large. Any individual, association, or corporation receiving grant money from the Board and advertising the course to the industry is required to include in its advertising the following statement: "The course is being given in whole or in part by a grant from the Private Protective Services Board."

(e)        By a unanimous vote of the Board, funds in the Fund in excess of fifty thousand dollars ($50,000) may be converted to offset the operating expenses of the Board. However, in converting the funds, the Board shall make findings of fact by a written order or resolution supporting the need to make the conversion.  (1983, c. 673, s. 2; 1985, c. 597, ss. 10, 11; 2007‑511, s. 10; 2009‑328, s. 13.)



§ 74C-31: Repealed by Session Laws 2009-328, s. 14, effective October 1, 2009.

§ 74C‑31:  Repealed by Session Laws 2009‑328, s. 14, effective October 1, 2009.



§ 74C-32: Repealed by Session Laws 2009-328, s. 14, effective October 1, 2009.

§ 74C‑32:  Repealed by Session Laws 2009‑328, s. 14, effective October 1, 2009.



§ 74C-33: Repealed by Session Laws 2009-328, s. 14, effective October 1, 2009.

§ 74C‑33:  Repealed by Session Laws 2009‑328, s. 14, effective October 1, 2009.






Chapter 74D - Alarm Systems.

§ 74D-1. Title.

Chapter 74D.

Alarm Systems.

Article 1.

Alarm Systems Licensing Act.

§ 74D‑1.  Title.

This act may be cited as the "Alarm Systems Licensing Act." (1983, c. 786, s. 1.)



§ 74D-2. License requirements.

§ 74D‑2.  License requirements.

(a)        License Required.  No person, firm, association, corporation, or department or division of a firm, association or corporation, shall engage in or hold itself out as engaging in an alarm systems business without first being licensed in accordance with this Chapter. A department or division of a firm, association, or corporation may be separately licensed under this Chapter if the distinct department or division, as opposed to the firm, association, or corporation as a whole, engages in an alarm systems business. The department or division shall ensure strict confidentiality of private security information, and the private security information of the department or division must, at a minimum, be physically separated from other premises of the firm, association, or corporation. For purposes of this Chapter an "alarm systems business" is defined as any person, firm, association or corporation that does any of the following:

(1)        Sells or attempts to sell an alarm system device by engaging in a personal solicitation at a residence or business to advise, design, or consult on specific types and specific locations of alarm system devices.

(2)        Installs, services, monitors, or responds to electrical, electronic or mechanical alarm signal devices, burglar alarms, monitored access control, or cameras used to detect burglary, breaking or entering, intrusion, shoplifting, pilferage, theft, or other unauthorized or illegal activity. This provision shall not apply to a locking device that records entry and exit data and does not transmit the data in real time to an on‑site or off‑site monitoring location, provided the installer is duly licensed by the North Carolina Locksmith Licensing Board.

(b)        Repealed by Session Laws 1989, c. 730, s. 1.

(c)        Qualifying Agent.  A business entity that engages in the alarm systems business is subject to all of the requirements listed in this subsection with respect to a qualifying agent. For purposes of this Chapter, a "qualifying agent" is an individual in a management position who is licensed under this Chapter and whose name and address have been registered with the Board. The requirements are:

(1)        The business entity shall employ a designated resident qualifying agent who meets the requirements for a license issued under and who is, in fact, licensed under the provisions of this Chapter, unless otherwise approved by the Board. Provided, however, that this approval shall not be given unless the business entity has and continuously maintains in this State a registered agent who shall be an individual resident in this State. Service upon the registered agent appointed by the business entity of any process, notice or demand required by or permitted by law to be served upon the business entity by the Alarm Systems Licensing Board shall be binding upon the business entity and the licensee. Nothing herein contained shall limit or affect the right to serve any process, notice or demand required or permitted by law to be served upon a business entity in any other manner or hereafter permitted by law.

(2)        Repealed by Session Laws 2009‑328, s. 15, effective October 1, 2009.

(3)        In the event that the qualifying agent upon whom the business entity relies in order to do business ceases to perform his duties as qualifying agent, the business entity shall notify the board in writing within 10 working days. The business entity must obtain a substitute qualifying agent within 90 days after the original qualifying agent ceases to serve as qualifying agent.

(4)        The license certificate shall list the name of the qualifying agent. No licensee shall serve as the qualifying agent for more than one business entity without the prior approval of the Board.

(5)        Repealed by Session Laws 2009‑328, s. 15, effective October 1, 2009.

(d)        Criminal Record Check.  An applicant must meet all of the following requirements and qualifications determined by a background investigation conducted by the Board in accordance with G.S. 74D‑2.1 and upon receipt of an application:

(1)        The applicant is at least 18 years of age.

(2)        The applicant is of good moral character and temperate habits. The following shall be prima facie evidence that the applicant does not have good moral character or temperate habits: conviction by any local, State, federal, or military court of any crime involving the illegal use, carrying, or possession of a firearm; conviction of any crime involving the illegal use, possession, sale, manufacture, distribution or transportation of a controlled substance, drug, narcotic, or alcoholic beverages; conviction of a crime involving felonious assault or an act of violence; conviction of a crime involving unlawful breaking or entering, burglary, larceny, or of any offense involving moral turpitude; or a history of addiction to alcohol or a narcotic drug; provided that, for purposes of this subsection, "conviction" means and includes the entry of a plea of guilty, plea of no contest, or a verdict rendered in open court by a judge or jury.

(3)        The applicant has the necessary training, qualifications and experience to be licensed.

(e)        Examination.  The Board may require the applicant to demonstrate the applicant's qualifications by examination.

(f)         Confidentiality.  Except for purposes of administering the provisions of this section and for law enforcement purposes, the home address or telephone number of an applicant, licensee, or the spouse, children, or parents of an applicant or licensee is confidential under G.S. 132‑1.2, and the Board shall not disclose this information unless the applicant or licensee consents to the disclosure. The provisions of this subsection shall not apply when a licensee's home address or telephone number is also the licensee's business address and telephone number. Violation of this subsection shall constitute a Class 3 misdemeanor.  (1983, c. 786, s. 1; 1985, c. 561, s. 1; 1989, c. 730, s. 1; 1991 (Reg. Sess., 1992), c. 953, s. 1; 1999‑446, s. 2; 2002‑147, s. 4; 2009‑328, s. 15; 2009‑557, s. 1.)



§ 74D-2.1. Criminal background checks.

§ 74D‑2.1.  Criminal background checks.

(a)        Authorization.  Upon receipt of an application for a license or registration, the Board shall conduct a background investigation to determine whether the applicant meets the requirements for a license or registration as set out in G.S. 74D‑2(d). The Department of Justice may provide a criminal record check to the Board for a person who has applied for a new or renewal license or registration through the Board. The Board shall provide to the Department of Justice, along with the request, the fingerprints of a new applicant, and the Department of Justice shall provide a criminal record check based upon the applicant's fingerprints. The Board may request a criminal record check from the Department of Justice for a renewal applicant based upon the applicant's fingerprints in accordance with policy adopted by the Board. The Board shall provide any additional information required by the Department of Justice and a form signed by the applicant consenting to the check of the criminal record and to the use of the fingerprints and other identifying information required by the State or national repositories. The applicant's fingerprints shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of the fingerprints to the Federal Bureau of Investigation for a national criminal history check. The Department of Justice may charge each applicant a fee for conducting the checks of criminal history records authorized by this subsection.

The Board may require a new or renewal applicant to obtain a criminal record report from one or more reporting services designated by the Board to provide criminal record reports. Applicants are required to pay the designated reporting service for the cost of these reports.

(b)        Confidentiality.  The Board shall keep all information obtained pursuant to this section confidential in accordance with applicable State law and federal guidelines, and the information shall not be a public record under Chapter 132 of the General Statutes.  (2009‑328, s. 16.)



§ 74D-3. Exemptions.

§ 74D‑3.  Exemptions.

The provisions of this Chapter shall not apply to:

(1)        A person, firm, association or corporation that sells or manufactures alarm systems, unless the person, firm, association or corporation makes personal solicitations at a residence or business to advise, design, or consult on specific types and specific locations of alarm system devices, installs, services, monitors, or responds to alarm systems at or from a protected premises or a premises to be protected and thereby obtains knowledge of specific application or location of the alarm system. A person licensed under this Chapter may hire a consultant to troubleshoot a location or installation for a period of time not to exceed 48 hours in a one‑month period if the licensee submits a report to the Board within 30 days from the date of the consultation designating the consultant as a temporary consultant;

(2)        Installation, servicing or responding to fire alarm systems or any alarm device which is installed in a motor vehicle, aircraft or boat;

(3)        Installation of an alarm system on property owned by or leased to the installer;

(4)        An alarm monitoring company located in another state which demonstrates to the Board's satisfaction that it does not conduct any business through a personal representative present in this State but which solicits and conducts business solely through interstate communication facilities such as telephone messages, earth satellite relay stations and the United States postal service; and

(5)        A person or business providing alarm systems services to a State agency or local government if that person or business has been providing those services to the State agency or local government for more than five years prior to the effective date of this Chapter, and the State agency or local government joins with the person or business in requesting the application of this exemption.  (1983, c. 786, s. 1; 1987, c. 11; 1989, c. 730, s. 2; 1991 (Reg. Sess., 1992), c. 953, s. 2; 2009‑557, s. 2.)



§ 74D-4. Alarm Systems Licensing Board.

§ 74D‑4.  Alarm Systems Licensing Board.

(a)        The Alarm Systems Licensing Board is hereby established.

(b)        The Board shall consist of seven members: the Attorney General or his designee; two persons appointed by the Governor, one of whom shall be licensed under this Chapter and one of whom shall be a public member; two persons appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate in accordance with G.S. 120‑121, one of whom shall be licensed under this Chapter and one of whom shall be a public member; and two persons appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives in accordance with G.S. 120‑121, one of whom shall be licensed under this Chapter and one of whom shall be a public member.

(c)        Each member shall be appointed for a term of three years and shall serve until a successor is installed. No member shall serve more than two complete three‑year consecutive terms. The term of each member, other than the Attorney General or his designee, who is serving on August 7, 1989, shall terminate on June 30, 1989. Of the appointments made by the General Assembly upon the recommendation of the President of the Senate to begin on July 1, 1989, one member shall be for a term of one year and one member shall be for a term of three years. Of the appointments made by the General Assembly upon the recommendation of the Speaker of the House of Representatives, one member shall be appointed for a term of two years and one member shall be appointed for a term of three years. Thereafter all terms shall be for three years.

(d)        A vacancy on the Board shall be filled for the unexpired term by the original appointing authority. Vacancies in legislative appointments shall be filled under G.S. 120‑122. A vacancy may be created by removal of a Board member, either at the pleasure of the original appointing authority or by the remaining members of the Board for misconduct, incompetence or neglect of duty. A Board member may only be removed by remaining board members pursuant to a hearing at which the member subject to removal has an opportunity to be heard.

(e)        Board members who are also State officers or employees shall receive no per diem compensation for serving on the Board, and shall only receive the travel allowances set forth in G.S. 138‑6. All other Board members shall receive reimbursement in accordance with G.S. 93B‑5(b) and, notwithstanding G.S. 93B‑5(a), shall receive as compensation for their services per diem not to exceed one hundred dollars ($100.00) for each day during which they are engaged in the official business of the Board. The Board shall set the per diem compensation of Board members who are not also State officers or employees.

(f)         The Board shall elect a chairman and a vice‑chairman from its membership by majority vote at the first meeting of its fiscal year. The vice‑chairman shall serve as chairman of the screening committee and shall also serve as chairman in the chairman's absence. At no time shall both the positions of chairman and vice‑chairman be held by either an industry representative or a nonindustry representative.

(g)        The Board shall meet at the call of the chairman or a majority of the members of the Board. The Board shall adopt rules governing the call and conduct of its meetings. A majority of the current Board membership constitutes a quorum. (1983, c. 786, s. 1; 1985, c. 561, s. 4; 1985 (Reg. Sess., 1986), c. 1026, s. 18; 1989, c. 730, s. 3; 1991 (Reg. Sess., 1992), c. 953, s. 3; 1995, c. 490, s. 6.)



§ 74D-5. Powers of the Board.

§ 74D‑5.  Powers of the Board.

(a)        In addition to the powers conferred upon the Board elsewhere in this Chapter, the Board shall have the power to:

(1)        Promulgate rules necessary to carry out and administer the provisions of this Chapter including the authority to require the submission of reports and information by licensees under this Chapter;

(2)        Determine minimum qualifications and establish minimum education, experience, and training standards for applicants and licensees under this Chapter;

(3)        Conduct investigations regarding alleged violations and make evaluations as may be necessary to determine if licensees and registrants under this Chapter are complying with the provisions of this Chapter;

(4)        Adopt and amend bylaws, consistent with law, for its internal management and control;

(5)        Investigate and approve individual applicants to be licensed or registered according this Chapter;

(6)        Deny, suspend, or revoke any license issued or to be issued under this Chapter to any applicant or licensee who fails to satisfy the requirements of this Chapter or the rules established by the Board. The denial, suspension, or revocation of such license shall be in accordance with Chapter 150B of this General Statutes of North Carolina;

(7)        Issue subpoenas to compel the attendance of witnesses and the production of pertinent books, accounts, records, and documents. The district court shall have the power to impose punishment pursuant to G.S. 5A‑21 et seq. for acts occurring in matters pending before the Board which would constitute civil contempt if the acts occurred in an action pending in court; and

(8)        Contract for services as necessary to carry out the functions of the Board.

(b)        The chairman of the Board or his representative designated to be a hearing officer may conduct any hearing called by the board for the purpose of denial, suspension, or revocation of a license or registration under this Chapter. (1983, c. 786, s. 1; 1987, c. 827, s. 1; 1999‑456, s. 21.)



§ 74D-5.1. Position of Director created.

§ 74D‑5.1.  Position of Director created.

The position of Director of the Alarm Systems Licensing Board is hereby created within the Department of Justice. The Attorney General shall appoint a person to fill this full‑time position. The Director's duties shall be to administer the directives contained in this Chapter and the rules promulgated by the Board to implement this Chapter and to carry out the administrative duties incident to the functioning of the Board in order to actively police the alarm systems industry to insure compliance with the law in all aspects. The Director may issue a temporary grant or denial of a request for registration subject to final action by the Board at its next regularly scheduled meeting. (1985, c. 561, s. 3; 1991 (Reg. Sess., 1992), c. 953, s. 4; 1999‑456, s. 22; 2001‑487, s. 65(a).)



§ 74D-5.2. Investigative powers of the Attorney General.

§ 74D‑5.2.  Investigative powers of the Attorney General.

The Attorney General for the State of North Carolina shall have the power to investigate or cause to be investigated any complaints, allegations, or suspicions of wrongdoing or violations of this Chapter involving individuals licensed, or to be licensed, under this Chapter. Any investigation conducted pursuant to this section is deemed confidential and is not subject to review under G.S. 132‑1 until the investigation is complete and a report is presented to the Board. However, the report may be released to the licensee after the investigation is complete but before the report is presented to the Board.  (1985, c. 561, s. 5; 2009‑557, s. 3.)



§ 74D-6. Denial of a license or registration.

§ 74D‑6.  Denial of a license or registration.

Upon a finding that the applicant meets the requirements for licensure or registration under this Chapter, the Board shall determine whether the applicant shall receive the license or registration applied for. The grounds for denial include:

(1)        Commission of some act which, if committed by a registrant or licensee, would be grounds for the suspension or revocation of a registration or license under this Chapter;

(2)        Conviction of a crime involving fraud;

(3)        Lack of good moral character or temperate habits. The following shall be prima facie evidence that the applicant does not have good moral character or temperate habits: conviction by any local, State, federal, or military court of any crime involving the illegal use, carrying, or possession of a firearm; conviction of any crime involving the illegal use, possession, sale, manufacture, distribution, or transportation of a controlled substance, drug, narcotic, or alcoholic beverages; conviction of a crime involving felonious assault or an act of violence; conviction of a crime involving unlawful breaking or entering, burglary or larceny or of any offense involving moral turpitude; or a history of addiction to alcohol or a narcotic drug; provided that, for purposes of this subsection "conviction" means and includes the entry of a plea of guilty, plea of no contest, or a verdict rendered in open court by a judge or jury;

(4)        Previous denial under this Chapter or previous revocation for cause;

(5)        Knowingly making any false statement or misrepresentation in an application made to the Board for a license or registration. (1983, c. 786, s. 1; 1985, c. 561, s. 2; 1991 (Reg. Sess., 1992), c. 953, s. 5.)



§ 74D-7. Form of license; term; assignability; renewal; posting; branch offices; fees.

§ 74D‑7.  Form of license; term; assignability; renewal; posting; branch offices; fees.

(a)        The license when issued shall be in a form determined by the Board and shall state all of the following:

(1)        The name of the licensee.

(2)        The name under which the licensee is to operate.

(3)        The number and expiration date of the license.

(b)        The license shall be issued for a term of two years. Each license must be renewed before expiration of the term of the license. Following issuance, the license shall at all times be posted in a conspicuous place in the principal place of business of the licensee. A license issued under this Chapter is not assignable.

(c)        No licensee shall engage in any business regulated by this Chapter under a name other than the licensee name or names which appear on the certificate issued by the Board.

(d)        Any branch office of an alarm systems business shall obtain a branch office certificate. A separate certificate stating the location and licensed qualifying agent shall be posted at all times in a conspicuous place in each branch office. Every business covered under the provisions of this Chapter shall file in writing with the Board the addresses of each of its branch offices. All licensees of a branch office shall notify the Board in writing before the establishment, closing, or changing of the location of any branch office. A licensed qualifying agent may be responsible for more than one branch office of an alarm systems business with the prior approval of the Board. Temporary approval may be granted by the Director, upon application of the qualifying agent, for a period of time not to exceed 10 working days after the adjournment of the next regularly scheduled meeting of the Board unless the Board determines that the application should be denied.

(e)        The Board may charge the following fees, which must be expended, under the direction of the Board, to defray the expense of administering this Chapter:

(1)        A nonrefundable initial license application fee in an amount not to exceed one hundred fifty dollars ($150.00).

(2)        A new or renewal license fee in an amount not to exceed five hundred dollars ($500.00).

(3)        A late license renewal fee to be paid in addition to the renewal fee due in an amount not to exceed one hundred dollars ($100.00), if the license has not been renewed on or before the expiration date of the license.

(4)        A new or renewal registration fee in an amount not to exceed fifty dollars ($50.00) plus any fees charged to the board for background checks by the State Bureau of Investigation.

(5)        A fee for reregistration of an employee who changes employment to another licensee, not to exceed ten dollars ($10.00).

(6)        A branch office certificate fee not to exceed one hundred fifty dollars ($150.00).

(7)        A fee not to exceed fifty dollars ($50.00) for each reconsideration of a license or registration permit that has been filed or returned to the applicant for correctable errors.

(8)        A late registration fee, to be paid in addition to the registration renewal fee, not to exceed twenty dollars ($20.00) for an application submitted no more than 30 days after the expiration of the registration permit. A registration application submitted more than 30 days after the registration has expired shall be registered as a new applicant.  (1983, c. 786, s. 1; 1989, c. 730, s. 4; 1991 (Reg. Sess., 1992), c. 953, s. 6; 2001‑487, s. 65(b); 2004‑201, s. 1; 2009‑557, s. 4.)



§ 74D-8. Registration of persons employed.

§ 74D‑8.  Registration of persons employed.

(a)        (1)        All licensees of an alarm systems business shall register with the Board within 30 days after the employment begins, all of the licensee's employees that are within the State, unless in the discretion of the Director, the time period is extended for good cause. To register an employee, a licensee shall submit to the Board as to the employee: set(s) of classifiable fingerprints on standard F.B.I. applicant cards; recent color photograph(s) of acceptable quality for identification; and statements of any criminal records as deemed appropriate by the Board.

(2)        Except during the period allowed for registration in subdivision (a)(1) of this section, no alarm systems business may employ any employee unless the employee's registration has been approved by the Board as set forth in this section.

(b)        The Director shall be notified in writing of the termination of any employee registered under this Chapter within 20 days after the termination.

(c)        The Board shall issue a registration card to each employee of a licensee who is registered under this Chapter. The registration card shall expire two years after its date of issuance and shall be renewed before the expiration of the term of the registration. If a registered person changes employment to another licensee, the registration card may remain valid; however, persons changing employment must pay the fee authorized by G.S. 74D‑7(e)(5).

(d)        If all required documents, properly completed, have been submitted to the Board no later than 20 days after an employee begins employment, the employer of each applicant for registration shall give the applicant a copy of the complete application which the employee can use until a registration card issued by the Board is received.  (1983, c. 786, s. 1; 1985, c. 561, s. 6; 1989, c. 730, s. 5; 1991 (Reg. Sess., 1992), c. 953, s. 7; 2001‑487, s. 65(c); 2009‑557, s. 5.)



§ 74D-8.1. Apprenticeship registration permit.

§ 74D‑8.1.  Apprenticeship registration permit.

(a)        The Board may issue an apprenticeship registration permit to an applicant who is 16 or 17 years old and currently enrolled in high school if the applicant holds a valid drivers license and submits at least three letters of recommendation stating that the applicant is of good moral character as provided in G.S. 74D‑2(d)(2). The letters of recommendation shall be from persons who are not related to the individual, and at least one of the letters shall be from an official at the school where the applicant is currently enrolled.

(b)        There shall be no fee for an apprenticeship registration permit, and the permit shall expire when the holder attains the age of 18 years. The denial, suspension, or revocation of an apprenticeship registration permit shall be in accordance with the provisions of Chapter 150B of the General Statutes.

(c)        The applicant shall not perform services as authorized under this Chapter until after the Board has reviewed his or her application and issued him or her an apprenticeship registration permit. The holder of an apprenticeship registration permit shall be accompanied by a licensee or registered employee while engaged in activities authorized under this Chapter. (1999‑446, s. 3.)



§ 74D-9. Certificate of liability insurance required; form and approval; suspension for noncompliance.

§ 74D‑9.  Certificate of liability insurance required; form and approval; suspension for noncompliance.

(a)        to (c) Repealed by Session Laws 1985, c. 561, s. 8.

(d)        No license shall be issued under this act unless the applicant files with the Board evidence of a policy of liability insurance which policy must provide for the following minimum coverage: fifty thousand dollars ($50,000) because of bodily injury or death of one person as a result of the negligent act or acts of the principal insured or his agents operating in the course and scope of his employment; subject to said limit for one person, one hundred thousand dollars ($100,000) because of bodily injury or death of two or more persons as the result of the negligent act or acts of the principal insured or his agent operating in the course and scope of his or her agency; twenty thousand dollars ($20,000) because of injury to or destruction of property of others as the result of the negligent act or acts of the principal insured or his agents operating in the course and scope of his or her agency.

(e)        An insurance carrier shall have the right to cancel such policy of liability insurance upon giving written notice to the Board within a reasonable time before the effective date of the cancellation. Provided, however, that such cancellation shall not affect any liability on the policy which accrued prior thereto. The policy of liability shall be approved by the Board as to form, execution, and terms thereon.

(f)         Every licensee shall at all times maintain on file with the Board a certificate of insurance required by this Chapter in full force and effect and upon failure to do so, the license of such licensee shall be automatically suspended and shall not be reinstated until an application therefor, in the form prescribed by the Board, is filed together with a proper insurance certificate. (1983, c. 786, s. 1; 1985, c. 561, s. 8; 1989, c. 730, s. 6; 1991 (Reg. Sess., 1992), c. 953, s. 8.)



§ 74D-10. Suspension or revocation of licenses and registrations; appeal.

§ 74D‑10.  Suspension or revocation of licenses and registrations; appeal.

(a)        The Board may, after notice and an opportunity for hearing, suspend or revoke a license or registration issued under this Chapter if it is determined that the licensee or registrant has:

(1)        Made any false statement or given any false information in connection with any application for a license or registration, or for the renewal or reinstatement of a license or registration.

(2)        Violated any provision of this Chapter.

(3)        Violated any rule promulgated by the Board pursuant to the authority contained in this Chapter.

(4)        Been convicted of any crime involving moral turpitude or any other crime involving violence or the illegal use, carrying, or possession of a dangerous weapon.

(5)        Failed to correct business practices or procedures that have resulted in a prior reprimand by the Board.

(6)        Impersonated or permitted or aided and abetted any other person to impersonate a law‑enforcement officer of the United States, this State, or any of its political subdivisions.

(7)        Engaged in or permitted any employee to engage in any alarm systems business when not lawfully in possession of a valid license issued under the provisions of this Chapter.

(8)        Committed an unlawful breaking or entering, assault, battery, or kidnapping.

(9)        Committed any other act which is a ground for the denial of an application for a license or registration under this Chapter.

(10)      Failed to maintain the certificate of liability required by this Chapter.

(11)      Any judgment of incompetency by a court having jurisdiction under Chapter 35A or former Chapter 35 of the General Statutes or commitment to a mental health facility for treatment of mental illness, as defined in G.S. 122C‑3(21), by a court having jurisdiction under Article 5 of Chapter 122C of the General Statutes.

(12)      Accepted payment in advance for services not performed within a reasonable time period.

(13)      A lack of temperate habits or good moral character. The acts that are prima facie evidence of lack of temperate habits or good moral character under G.S. 74D‑6(3) are prima facie evidence of the same under this subdivision.

(14)      Been previously denied a license or registration under this Chapter or previously had a license or registration revoked for cause.

(15)      Engaged in the alarm systems profession under a name other than the name under which the license was obtained under the provisions of this Chapter.

(16)      Advertised or solicited business using a name other than that in which a license was issued.

(17)      Failed or refused to reasonably cooperate with the Board or its agents during an investigation of any complaint, allegation, suspicion of wrongdoing, or violation of this Chapter.

(18)      Failed to properly make any disclosure or provide documents or information required by this Chapter or by the Board.

(19)      Engaged in conduct that constitutes dereliction of duty or otherwise deceives, defrauds, or harms the public in the course of professional activities or services.

(20)      Demonstrated a lack of financial responsibility.

(b)        The revocation or suspension of license or registration by the Board as provided in subsection (a) shall be in writing, stating the grounds upon which the Board decision is based. The aggrieved person shall have the right to appeal from such decision as provided in Chapter 150B of the General Statutes.  (1983, c. 786, s. 1; 1985, c. 561, s. 9; 1987, c. 550, s. 21; c, 827; s. 1; 1989, c. 730, s. 7; 1991 (Reg. Sess., 1992), c. 953, s. 9; 2009‑557, s. 6.)



§ 74D-11. Enforcement.

§ 74D‑11.  Enforcement.

(a)        The Board is authorized to apply in its own name to any judge of the Superior Court of the General Court of Justice for an injunction in order to prevent any violation or threatened violation of the provisions of this Chapter.

(b)        Any person, firm, association, corporation, or department or division of a firm, association or corporation, or their agents and employees violating any of the provisions of this Chapter or knowingly violating any rule promulgated to implement this Chapter shall be guilty of a Class 1 misdemeanor. The Attorney General, or his representative, shall have concurrent jurisdiction with the district attorneys of this State to prosecute violations of this Chapter.

(c)        The regulation of alarm systems businesses shall be exclusive to the Board; however, any city or county shall be permitted to require an alarm systems business operating within its jurisdiction to register and to supply information regarding its license, and may adopt an ordinance to require users of alarm systems to obtain revocable permits when alarm usage involves automatic signal transmission to a law‑enforcement agency.

(d)        In lieu of revocation of suspension of a license or registration under G.S. 74D‑10, a civil penalty of not more than two thousand dollars ($2,000) may be assessed by the Board against any person who violates any provision of this Chapter, or any rule of the Board adopted pursuant to this Chapter. In determining the amount of any penalty, the Board shall consider the degree and extent of harm caused by the violation. The clear proceeds of all penalties collected under this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(e)        Proceedings for the assessment of civil penalties shall be governed by Chapter 150B of the General Statutes. If the person assessed a penalty fails to pay the penalty to the Board, the Board may institute an action in the superior court of the county in which the person resides or has his principal place of business to recover the unpaid amount of the penalty. An action to recover a civil penalty under this section shall not relieve any party from any other penalty prescribed by law.

(f)         The sale, installation, or service of an alarm system by an unlicensed or unregistered person shall constitute a threat to the public safety, and any contract for the sale, installation, or service of an alarm system shall be deemed void and unenforceable.  (1983, c. 786, s. 1; 1989, c. 730, s. 8; 1991 (Reg. Sess., 1992), c. 953, s. 10; 1993, c. 539, s. 558; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑215, s. 127; 2009‑557, s. 7.)



§ 74D-12. Severability.

§ 74D‑12.  Severability.

If any provision of this Chapter or the application thereof to any person or circumstance is for any reason held invalid, such invalidity shall not affect other provisions or applications of the Article which can be given effect without the invalid provision or application, and to this end the provisions of this Chapter are declared to be severable. (1983, c. 786, s. 1.)



§ 74D-13. Transfer of funds.

§ 74D‑13.  Transfer of funds.

All fees collected pursuant to Chapter 74C of the General Statutes from alarm systems businesses which have not been expended upon January 1, 1984, shall be transferred to the Board by the Private Protective Services Board for the purpose of defraying the expenses of administering this act. (1983, c. 786, s. 1.)



§ 74D-14. Proof of licensure to maintain or commence action.

§ 74D‑14.  Proof of licensure to maintain or commence action.

An alarm systems business may not maintain any action in any court of the State for the collection of compensation for performing an act for which a license or registration is required by this Chapter without alleging and proving that the alarm systems business is appropriately licensed and the employee or agent of the alarm systems business is appropriately registered upon entering into a contract with the consumer. An alarm systems installation, maintenance, or monitoring contract entered into with a consumer shall be void if the consumer confirms through records maintained by the Board that the alarm systems business is not properly licensed or the consumer establishes through records maintained by the Board that the person enticing the consumer to enter into the contract is not properly registered by the Board. The sale, installation, or service of an alarm system by an unlicensed or unregistered employee shall be deemed an unfair and deceptive trade practice and shall be actionable under Chapter 75 of the General Statutes.  (2009‑557, s. 8.)



§ 74D-15. Reserved for future codification purposes.

§ 74D‑15.  Reserved for future codification purposes.



§ 74D-16. Reserved for future codification purposes.

§ 74D‑16.  Reserved for future codification purposes.



§ 74D-17. Reserved for future codification purposes.

§ 74D‑17.  Reserved for future codification purposes.



§ 74D-18. Reserved for future codification purposes.

§ 74D‑18.  Reserved for future codification purposes.



§ 74D-19. Reserved for future codification purposes.

§ 74D‑19.  Reserved for future codification purposes.



§ 74D-20. Reserved for future codification purposes.

§ 74D‑20.  Reserved for future codification purposes.



§ 74D-21. Reserved for future codification purposes.

§ 74D‑21.  Reserved for future codification purposes.



§ 74D-22. Reserved for future codification purposes.

§ 74D‑22.  Reserved for future codification purposes.



§ 74D-23. Reserved for future codification purposes.

§ 74D‑23.  Reserved for future codification purposes.



§ 74D-24. Reserved for future codification purposes.

§ 74D‑24.  Reserved for future codification purposes.



§ 74D-25. Reserved for future codification purposes.

§ 74D‑25.  Reserved for future codification purposes.



§ 74D-26. Reserved for future codification purposes.

§ 74D‑26.  Reserved for future codification purposes.



§ 74D-27. Reserved for future codification purposes.

§ 74D‑27.  Reserved for future codification purposes.



§ 74D-28. Reserved for future codification purposes.

§ 74D‑28.  Reserved for future codification purposes.



§ 74D-29. Reserved for future codification purposes.

§ 74D‑29.  Reserved for future codification purposes.



§ 74D-30. Alarm Systems Education Fund created; payment to Fund; management; use of funds.

Article 2.

Alarm Systems Education Fund.

§ 74D‑30.  Alarm Systems Education Fund created; payment to Fund; management; use of funds.

(a)        There is hereby created and established a special fund to be known as the "Alarm Systems Education Fund" (hereinafter Fund) which shall be set aside and maintained in the office of the State Treasurer. The Fund shall be used in the manner provided in this Article for the education of licensees and registrants.

(b)        Repealed by Session Laws 2009‑557, s. 10, effective October 1, 2009, and applicable to licenses or registrations issued or renewed on or after that date.

(c)        In addition to the fees provided for elsewhere in this Chapter, the Board shall charge the following fees which shall be deposited into the Fund:

(1)        On July 1, 1985, the Board shall charge every licensee on that date a fee of fifty dollars ($50.00);

(2)        The Board shall charge each new applicant for a license fifty dollars ($50.00), provided that for purposes of this Article a new applicant is hereby defined as an applicant who did not possess a license on July 1, 1985; and

(3)        The Board is authorized to charge each licensee an additional amount, not to exceed fifty dollars ($50.00), on July 1 of any year in which the balance of the Fund is less than twenty‑five thousand dollars ($25,000).

(d)        The State Treasurer shall invest and reinvest the moneys in the Fund in a manner provided by law. The Board in its discretion, may use the Fund for any of the following purposes:

(1)        To advance education and research in the alarm systems field for the benefit of those licensed under the provisions of this Chapter and for the improvement of the industry,

(2)        To underwrite educational seminars, training centers and other educational projects for the use and benefit generally of licensees, and

(3)        To sponsor, contract for and to underwrite any and all additional educational training and research projects of a similar nature having to do with the advancement of the alarm systems field in North Carolina.  (1985, c. 561, s. 7; 2009‑557, s. 10.)



§ 74D-31: Repealed by Session Laws 2009-557, s. 11, effective October 1, 2009, and applicable to licenses or registrations issued or renewed on or after that date.

§ 74D‑31:  Repealed by Session Laws 2009‑557, s. 11, effective October 1, 2009, and applicable to licenses or registrations issued or renewed on or after that date.



§ 74D-32: Repealed by Session Laws 2009-557, s. 11, effective October 1, 2009, and applicable to licenses or registrations issued or renewed on or after that date.

§ 74D‑32:  Repealed by Session Laws 2009‑557, s. 11, effective October 1, 2009, and applicable to licenses or registrations issued or renewed on or after that date.



§ 74D-33: Repealed by Session Laws 2009-557, s. 11, effective October 1, 2009, and applicable to licenses or registrations issued or renewed on or after that date.

§ 74D‑33:  Repealed by Session Laws 2009‑557, s. 11, effective October 1, 2009, and applicable to licenses or registrations issued or renewed on or after that date.






Chapter 74E - Company Police Act.

§ 74E-1. Title.

Chapter 74E.

Company Police Act.

§ 74E‑1.  Title.

This Chapter is the "Company Police Act" and may be cited by that name. (1991 (Reg. Sess., 1992), c. 1043, s. 1.)



§ 74E-2. Policy and scope.

§ 74E‑2.  Policy and scope.

(a)        The purpose of this Chapter is to ensure a minimum level of integrity, proficiency, and competence among company police agencies and company police officers. To achieve this purpose, the General Assembly finds that a Company Police Program needs to be established. As part of the Company Police Program, the Attorney General is given the authority to certify an agency as a company police agency and to commission an individual as a company police officer.

(b)        A hospital, a State institution, or a corporation engaged in providing on‑site police security personnel services for persons or property may apply to the Attorney General to be certified as a company police agency. A company police agency may apply to the Attorney General to commission an individual designated by the agency to act as a company police officer for the agency. (1991 (Reg. Sess., 1992), c. 1043, s. 1; 2005‑231, s. 2.)



§ 74E-3. Liability insurance policy or certificate of self-insurance required; suspension of company police agency certification for failure to comply.

§ 74E‑3.  Liability insurance policy or certificate of self‑insurance required; suspension of company police agency certification for failure to comply.

(a)        An applicant for certification as a company police agency must file with the Attorney General either a copy of a liability insurance policy that meets the requirements of this section or a certificate of self‑insurance designating assets sufficient to satisfy the coverage requirements of this section if the applicant is a nonpublic entity. The policy or certificate of self‑insurance must provide not less than one million dollars ($1,000,000) of coverage per incident for personal injury or property damage resulting from a negligent act of the applicant or an agent or employee of the applicant operating in the course and scope of employment or under color of law. The form, execution, and terms of a liability insurance policy must meet the requirements of the Attorney General.

(b)        An insurance carrier that issues a liability insurance policy required by this section may cancel the policy upon giving 30 days' written notice to both the company police agency and the Attorney General. The written notice must be given by certified mail, return receipt requested. Cancellation of a liability insurance policy does not affect any liability on the policy that accrued prior to the effective cancellation date.

(c)        A company police agency that is a nonpublic entity must maintain the liability insurance policy or certificate of self‑insurance required by this section in effect at all times. The Attorney General shall suspend the certification of a company police agency that fails to maintain a liability insurance policy or certificate of self‑insurance when required to do so by this section. A certification suspended for this reason may not be reinstated until the person whose certification was suspended files with the Attorney General an application for reinstatement and either the required liability insurance policy or certificate of self‑insurance. (1991 (Reg. Sess., 1992), c. 1043, s. 1.)



§ 74E-4. Powers of Attorney General.

§ 74E‑4.  Powers of Attorney General.

The Attorney General has the following powers in addition to those conferred elsewhere in this Chapter:

(1)        To establish minimum education, experience, and training standards and establish and require written or oral examinations for an applicant for certification as a company police agency, a certified company police agency, an applicant for commission as a company police officer, or a commissioned company police officer.

(2)        To require a company police agency or a company police officer to submit reports or other information.

(3)        To inspect records maintained by a company police agency.

(4)        To conduct investigations regarding alleged violations of this Chapter or a rule adopted under this Chapter and to make evaluations as may be necessary to determine if a company police agency or a company police officer is complying with this Chapter or a rule adopted under this Chapter.

(5)        To deny, suspend, or revoke a certification as a company police agency or a commission as a company police officer for failure to meet the requirements of or comply with this Chapter or a rule adopted under this Chapter, in accordance with Article 3 of Chapter 150B of the General Statutes.

(6)        To appear in the name of the Company Police Program and apply to the courts having jurisdiction for injunctions to prevent a violation of this Chapter or a rule adopted under this Chapter.

(7)        To delegate the authority to administer this Chapter.

(8)        To require that the Criminal Justice Standards Division provide administrative support staff for the Company Police Program.

(9)        To adopt rules needed to implement this Chapter, in accordance with Chapter 150B of the General Statutes. (1871‑2, c. 138, ss. 51, 52; Code, ss. 1988, 1989; Rev., ss. 2605, 2606; 1907, c. 128, s. 1; C.S., s. 3484; 1923, c. 23; 1933, c. 61; 1943, c. 676, ss. 1, 4; 1947, c. 390; 1963, c. 1165, s. 2; 1965, cc. 297, 581; 1977, c. 148, s. 4; 1991 (Reg. Sess., 1992), c. 1043, s. 1.)



§ 74E-5. Records.

§ 74E‑5.  Records.

(a)        The Attorney General is the legal custodian of all books, papers, documents, or other records and property of the Company Police Program.

(b)        Any papers, documents, or other records that become the property of the Company Police Program and are placed in a company police officer's personnel file maintained by the Attorney General are subject to the same restrictions concerning disclosure as set forth in Chapters 126, 153A, and 160A of the General Statutes for other personnel records.

(c)        Notwithstanding the provisions of subsection (b), the Attorney General may disclose the contents of any records maintained under the authority of this Chapter to the Criminal Justice Education and Training Standards Commission, the Sheriff's Education and Training Standards Commission, or any other criminal justice agency for certification or employment purposes. (1991 (Reg. Sess., 1992), c. 1043, s. 1.)



§ 74E-6. Oaths, powers, and authority of company police officers.

§ 74E‑6.  Oaths, powers, and authority of company police officers.

(a)        Requirements.  An individual who is commissioned as a company police officer must take the oath of office required of a law enforcement officer before the individual assumes the duties of a company police officer. The person in each company police agency who is responsible for the agency's company police officers must be commissioned as a company police officer.

(b)        Categories.  The following three distinct classifications of company police officers are established:

(1)        Campus Police Officers  Only those company police officers who are employed by any college or university that is a constituent institution of The University of North Carolina or any private college or university that is licensed or exempted from licensure as prescribed by G.S. 116‑15, and who are employed by a campus police agency that was licensed pursuant to this Chapter prior to the enactment of Chapter 74G of the General Statutes.

(2)        Railroad Police Officers  Those company police officers who are employed by a certified rail carrier and commissioned as company police officers under this Chapter.

(3)        Special Police Officers  All company police officers not designated as a campus police officer or railroad police officer.

(c)        All Company Police.  Company police officers, while in the performance of their duties of employment, have the same powers as municipal and county police officers to make arrests for both felonies and misdemeanors and to charge for infractions on any of the following:

(1)        Real property owned by or in the possession and control of their employer.

(2)        Real property owned by or in the possession and control of a person who has contracted with the employer to provide on‑site company police security personnel services for the property.

(3)        Any other real property while in continuous and immediate pursuit of a person for an offense committed upon property described in subdivisions (1) or (2) of this subsection.

Company police officers shall have, if duly authorized by the superior officer in charge, the authority to carry concealed weapons pursuant to and in conformity with G.S. 14‑269(b)(4) and (5).

(d)        Campus Police.  Campus police officers have the powers contained in subsection (c) of this section and also have the powers in that subsection upon that portion of any public road or highway passing through or immediately adjoining the property described in that subsection, wherever located. The board of trustees of any college or university that qualifies as a campus police agency pursuant to this Chapter may enter into a mutual aid agreement with the governing board of a municipality or, with the consent of the county sheriff, a county to the same extent as a municipal police department pursuant to Chapter 160A.

(e)        Railroad Police.  Railroad police officers have the powers contained in subsection (c) and also have the powers and authority granted by federal law or by a regulation promulgated by the United States Secretary of Transportation. Notwithstanding any of the provisions of this Chapter, the limitations on the power to make arrests contained in subsection (c) above, shall not be applicable to railroad police officers commissioned by the Attorney General pursuant to the authority of this Chapter.

(f)         Repealed by Session Laws 2005‑231, s. 3, effective July 28, 2005.

(g)        Exclusive Authority.  Notwithstanding any other provision of law, the authority granted to company police officers shall be limited to the provisions of this Chapter. (1871‑2, c. 138, s. 53; Code, s. 1990; Rev., s. 2607; 1907, c. 128, s. 2; c. 462; c. 470, ss.3, 4; C.S., ss. 3483, 3485; 1933, c. 134, s. 8; 1941, c. 97, s. 5; 1943, c. 676, s. 2; 1959, c. 124, s. 1; 1963, c. 1165, s. 2; 1965, c. 872; 1969, c. 844, s. 8; 1977, c. 148, s. 4; 1981, c. 884, s. 4; 1987, c. 469; 1989, c. 518, s. 1; 1991 (Reg. Sess., 1992), c. 1043, s. 1; 1997‑441, s. 1; 1999‑68, s. 3; 2005‑231, s. 3; 2006‑259, s. 5(b).)



§ 74E-7. Badges, uniforms, weapons, and vehicles.

§ 74E‑7.  Badges, uniforms, weapons, and vehicles.

Company police agencies shall be responsible for ensuring that all employees, whether or not commissioned, comply with the provisions of this Chapter and the rules adopted under this Chapter, including those provisions pertaining to the wearing of badges and uniforms, the carrying of weapons, and the operation of vehicles. (1871‑2, c. 138, s. 54; Code, s. 1991; Rev., s. 2608; C.S., s. 3486; 1963, c. 1165, s. 2; 1991 (Reg. Sess., 1992), c. 1043, s. 1.)



§ 74E-8. Minimum standards for company police officers.

§ 74E‑8.  Minimum standards for company police officers.

Applicants for commission as a company police officer and a commissioned company police officer must meet and maintain the same minimum preemployment and in‑service standards as are required for State law enforcement officers by the North Carolina Criminal Justice Education and Training Standards Commission, and must meet and maintain any other preemployment and in‑service requirements set by the Attorney General. (1991 (Reg. Sess., 1992), c. 1043, s. 1.)



§ 74E-9. Compensation of company police officers.

§ 74E‑9.  Compensation of company police officers.

The compensation of a company police officer shall be paid by the company police agency for which the officer is commissioned, as may be agreed on between them. (1871‑2, c. 138, s. 55; Code, s. 1992; Rev., s. 2609; C.S., s. 3487; 1963, c. 1165, s. 2; 1991 (Reg. Sess., 1992), c. 1043, s. 1.)



§ 74E-10. Expiration, renewal, and termination of agency certification or officer commission.

§ 74E‑10.  Expiration, renewal, and termination of agency certification or officer commission.

(a)        Agency.  Unless sooner suspended or revoked by the Attorney General, a company police agency's certification expires on June 30 following the date it is issued. A company police agency may renew the certification upon payment of the appropriate fee and compliance with this Chapter and the rules adopted under this Chapter. An entity whose company police agency's certification was denied or revoked for a violation of this Chapter or a rule adopted under this Chapter is not eligible to apply again for that certification for three years.

(b)        Officer.  Unless sooner suspended or revoked by the Attorney General, a company police officer's commission expires on June 30 following the date it is issued. A company police officer may renew a commission upon payment of the appropriate fee and compliance with this Chapter and the rules adopted under this Chapter. The Attorney General shall immediately revoke the commission of a company police officer when any of the following occurs:

(1)        Termination of employment with the company police agency for which the officer is commissioned.

(2)        Termination, suspension, or revocation of the certification of the company police agency for which the officer is commissioned.

(3)        Failure to meet in‑service training requirements as required by this Chapter or the rules adopted under this Chapter.

(4)        Violation of this Chapter or a rule adopted under this Chapter.

An individual whose company police officer's commission was denied or revoked for a violation of this Chapter or a rule adopted under this Chapter is not eligible to apply again for a commission for three years. (1871‑2, c. 138, s. 56; Code, s. 1993; Rev., s. 2610; C.S., s. 3488; 1943, c. 676, s. 3; 1959, c. 124, s. 2; 1963, c. 1165, s. 2; 1977, c. 148, s. 5; 1991 (Reg. Sess., 1992), c. 1043, s. 1.)



§ 74E-11. Immunity.

§ 74E‑11.  Immunity.

Neither the Attorney General nor any of the Attorney General's employees may be held criminally or civilly liable for any acts or omissions in carrying out the provisions of this Chapter or for the acts or omissions of agencies or officers certified or commissioned under this Chapter. (1991 (Reg. Sess., 1992), c. 1043, s. 1.)



§ 74E-12. Fees.

§ 74E‑12.  Fees.

The Attorney General may charge fees for the items listed in the following table, not to exceed the amounts listed in the table:

Item
Maximum Fee

Application for certification as                                                                                         $250

a company police agency

Annual renewal of certification                                                                                        $200

as a company police agency

Application for reinstatement of                                                                                    $1,000

certification as a company

police agency

Application for commission as a                                                                                      $100

company police officer

Annual renewal of commission as                                                                                      $50

a company police officer

Application for reinstatement of                                                                                       $150

commission as a company police

officer

The fees imposed under this section are not refundable. Fees collected under this section shall be applied to the cost of administering this Chapter. (1991 (Reg. Sess., 1992), c. 1043, s. 1.)



§ 74E-13. Penalties and enforcement.

§ 74E‑13. Penalties and enforcement.

(a)        No private person, firm, association, or corporation, and no public institution, agency, or other entity shall engage in, perform any services as, or in any way hold itself out as a company police agency or engage in the recruitment or hiring of company police officers without having first complied with the provisions of this Chapter. Any person, firm, association, or corporation, or their agents and employees violating any of the provisions of this Chapter shall be guilty of a Class 1 misdemeanor.

(b)        The Company Police Program may apply in its own name to the superior court for an injunction to prevent any violation or threatened violation of this Chapter or a rule adopted under this Chapter, and the superior courts have jurisdiction to grant the requested relief, irrespective of whether or not criminal prosecution has been instituted or administrative sanctions imposed because of the violation. The venue for an action brought under this subsection shall be in any county selected by the Attorney General.

(c)        This section does not relieve a company police agency from any civil liability for the acts of its company police officers in exercising or attempting to exercise the powers conferred by this Chapter. (1991 (Reg. Sess., 1992), c. 1043, s. 1; 1993 (Reg. Sess., 1994), c. 767, s. 26.)






Chapter 74F - Locksmith Licensing Act.

§ 74F-1. Short title.

Chapter 74F.

Locksmith Licensing Act.

§ 74F‑1.  Short title.

This act shall be known as the North Carolina Locksmith Licensing Act. (2001‑369, s. 1.)



§ 74F-2. Purpose.

§ 74F‑2.  Purpose.

Locksmiths have the knowledge and tools to bypass or neutralize security devices in vehicles, homes, and businesses. The laws of this State do not protect citizens from the unscrupulous use and abuse of this knowledge and these tools by persons who are untrained or have criminal intent. Therefore, the licensing of locksmiths is necessary to protect public health, safety, and welfare. (2001‑369, s. 1.)



§ 74F-3. Licenses required.

§ 74F‑3.  Licenses required.

No person shall perform or offer to perform locksmith services in this State unless the person has been licensed under the provisions of this Chapter. A violation of this section is a Class 3 misdemeanor unless the conduct is covered under some other provision of law providing greater punishment. (2001‑369, s. 1.)



§ 74F-4. Definitions.

§ 74F‑4.  Definitions.

The following definitions apply in this Chapter:

(1)        Apprentice.  A person who has been issued an apprenticeship designation by the Board.

(1a)      Board.  The North Carolina Locksmith Licensing Board.

(2)        Code book.  A compilation, in any form, of key codes and combinations.

(3)        License.  A certificate issued by the Board recognizing the person named therein as having met the requirements to perform locksmith services as defined in this Chapter.

(4)        Locksmith.  A person who has been issued a license by the Board.

(5)        Locksmith services.  Repairing, rebuilding, rekeying, repinning, servicing, adjusting, or installing locks, mechanical or electronic locking devices, access control devices, egress control devices, vaults, and safe‑deposit boxes for compensation or other consideration, including services performed by safe technicians.

(6)        Locksmith tools.  Any tools that are designed or used to open a mechanical or electrical locking device in a way other than that which was intended by the manufacturer. (2001‑369, s. 1; 2003‑350, ss. 1, 2.)



§ 74F-5. North Carolina Locksmith Licensing Board.

§ 74F‑5.  North Carolina Locksmith Licensing Board.

(a)        Composition and Terms.  The Board shall consist of nine members who shall serve staggered terms. Three members shall represent the public. The initial Board members shall be appointed on or before January 1, 2002, as follows:

(1)        The General Assembly, upon the recommendation of the President Pro Tempore of the Senate, shall appoint three locksmiths, two of whom shall serve terms of four years and one of whom shall serve a term of three years. At least one of the locksmiths shall represent a recognized locksmith organization in the State.

(2)        The General Assembly, upon the recommendation of the Speaker of the House of Representatives, shall appoint three locksmiths, one of whom shall serve a term of four years, one of whom shall serve a term of three years, and one of whom shall serve a term of two years. At least one of the locksmiths shall represent a recognized locksmith organization in the State.

(3)        The Governor shall appoint three public members, one of whom shall serve a term of three years and two of whom shall serve terms of two years.

Upon the expiration of the terms of the initial Board members, each member shall be appointed for a term of three years and shall serve until a successor is appointed. No member may serve more than two consecutive terms.

(b)        Qualifications.  The locksmith members shall have at least five years' experience in locksmith services and shall be engaged in that business for the duration of their term on the Board. The locksmith members initially appointed to the Board shall immediately become licensed as locksmiths by complying with the provisions of this Chapter. Public members of the Board shall not be trained or experienced in locksmith services, have a financial interest in a locksmith business, or be the spouse of a person who is so trained or experienced or has such an interest. All members of the Board shall reside in this State and shall represent various geographical areas of the State.

(c)        Vacancies.  A vacancy shall be filled in the same manner as the original appointment, except that all unexpired terms in seats appointed by the General Assembly shall be filled in accordance with G.S. 120‑122. Appointees to fill vacancies shall serve the remainder of the unexpired term and until their successors have been duly appointed and qualified.

(d)        Removal.  The Board may remove any of its members for neglect of duty, incompetence, or unprofessional conduct. A member subject to disciplinary proceedings as a licensee shall be disqualified from participating in the official business of the Board until the charges have been resolved.

(e)        Compensation.  Each member of the Board shall receive per diem and reimbursement for travel and subsistence as provided in G.S. 93B‑5.

(f)         Officers.  The officers of the Board shall be a chair, a vice‑chair, and other officers deemed necessary by the Board to carry out the purposes of this Chapter. All officers shall be elected annually during the first meeting of the calendar year by the Board for one‑year terms and shall serve until their successors are elected and qualified.

(g)        Meetings.  The Board shall hold at least two meetings each year to conduct business and to review the standards and rules for issuing licenses under this Chapter. The Board shall adopt rules governing the calling, holding, and conducting of regular and special meetings. A majority of Board members shall constitute a quorum. (2001‑369, s. 1.)



§ 74F-6. Powers of the Board.

§ 74F‑6.  Powers of the Board.

The Board shall have the power and duty to:

(1)        Administer and enforce the provisions of this Chapter.

(2)        Adopt rules as may be necessary to carry out the provisions of this Chapter.

(3)        Examine and determine the qualifications and fitness of applicants for licensure and renewal of licensure.

(4)        Issue, renew, deny, suspend, or revoke licenses or apprenticeship designations and conduct any disciplinary actions authorized by this Chapter.

(5)        Set fees as provided in G.S. 74F‑9.

(6)        Establish and approve continuing education requirements for persons licensed under this Chapter.

(7)        Receive and investigate complaints from members of the public.

(8)        Conduct investigations for the purpose of determining whether violations of this Chapter or grounds for disciplining licensees exist.

(9)        Conduct administrative hearings in accordance with Article 3A of Chapter 150B of the General Statutes.

(10)      Maintain a record of all proceedings conducted by the Board and make available to licensees and other concerned parties an annual report of all Board action.

(11)      Maintain a list of the names and addresses of all persons licensed by the Board.

(12)      Employ and fix the compensation of personnel that the Board determines is necessary to carry out the provisions of this Chapter and incur other expenses necessary to perform the duties of the Board.

(13)      Adopt and publish a code of ethics.

(14)      Adopt a seal containing the name of the Board for use on all licenses and official reports issued by the Board.

(15)      Employ an attorney to assist or represent the Board in enforcing this Chapter.

(16)      Request that the Department of Justice conduct criminal history record checks of applicants for licensure and apprenticeships pursuant to G.S. 114‑19.15. (2001‑369, s. 1; 2003‑350, ss. 3, 4; 2004‑177, s. 1.)



§ 74F-7. Qualifications for license.

§ 74F‑7.  Qualifications for license.

An applicant shall be licensed as a locksmith if the applicant meets all of the following qualifications:

(1)        Is of good moral and ethical character, as evidenced in part by a criminal history record check conducted in accordance with G.S. 74F‑18.

(2)        Is at least 18 years of age.

(3)        Successfully completes an examination administered by the Board that measures the knowledge and skill of the applicant in locksmith services and the laws applicable to licensed locksmiths.

(4)        Pays the required fee under G.S. 74F‑9. (2001‑369, s. 1; 2003‑350, s. 5.)



§ 74F-7.1. Apprentices.

§ 74F‑7.1.  Apprentices.

(a)        An applicant may receive an apprentice designation if the applicant meets all of the following requirements:

(1)        Is of good moral and ethical character, as evidenced in part by a criminal history record check conducted in accordance with G.S. 74F‑18.

(2)        Is at least 18 years of age.

(3)        Pays the required fee under G.S. 74F‑9.

(b)        After an applicant has satisfied the requirements in subsection (a) of this section, the apprentice may practice as an apprentice locksmith under the supervision of a licensed locksmith. The Board shall issue each apprentice a colored badge card that identifies the individual as an apprentice and includes the apprentice designation. The Board shall establish requirements for apprentice supervision.

(c)        An apprentice may have the apprentice designation for no longer than three years. On or before the three‑year period expires, the apprentice shall take the locksmith licensure examination administered by the Board. If the apprentice fails to take the examination within the three‑year period or fails the examination and does not retake the examination on or before the three‑year period expires, the apprentice shall not receive licensure and shall not be granted another apprenticeship.

(d)        If an apprentice terminates employment with a licensed locksmith under which the apprentice originally received his or her apprenticeship, the apprentice shall find employment with another licensed locksmith to maintain the apprentice designation and shall pay a transfer fee pursuant to G.S. 74F‑9.

Each licensed locksmith shall have no more than two apprentices at one time. However, a licensed locksmith shall have a 90‑day grace period within which to accommodate more than two apprentices if the apprentice is newly hired as a result of a previous termination of employment or the inability of a licensed locksmith to supervise the apprentice. The licensed locksmith shall contact the Board once the locksmith terminates the additional apprentice, and the licensed locksmith shall be legally responsible for the apprentice's work until the Board is notified otherwise. (2003‑350, s. 6.)



§ 74F-8. Licensure based on experience; licensure of nonresident; reciprocity.

§ 74F‑8.  Licensure based on experience; licensure of nonresident; reciprocity.

(a)        The Board may grant, upon application and payment of proper fees, a license to a person who resides in this State and has at least three years' experience as a licensed locksmith in another state whose standards of competency are substantially equivalent to those provided in this Chapter.

(b)        The Board may grant, upon application and payment of proper fees, a license to a nonresident if the person meets the requirements of this Chapter or the person resides in a state that recognizes licenses issued by the Board. (2001‑369, s. 1.)



§ 74F-9. Fees.

§ 74F‑9.  Fees.

The Board shall establish fees not exceeding the following amounts:

(1)       Issuance of a license                                                               $100.00

(2)       Renewal of a license                                                               $100.00

(3)       Examination                                                                            $200.00

(4)       Reinstatement                                                                         $150.00

(5)       Late fees                                                                                $150.00

(6)       Apprentice fee                                                                        $100.00

(7)       Apprentice transfer fee                                                             $25.00.

(2001‑369, s. 1; 2003‑350, s. 7.)



§ 74F-10. Issuance, renewal, replacement, and transfer of licenses.

§ 74F‑10.  Issuance, renewal, replacement, and transfer of licenses.

(a)        The Board shall issue a license, upon payment of the license fee, to any applicant who has satisfactorily met the requirements of this Chapter as administered by the Board. Licenses shall show the full name of the person and an identification number and shall be signed by the chair and one other officer of the Board.

(b)        All licenses shall expire three years after the date they were issued unless renewed. All applications for renewal shall be filed with the Board and shall be accompanied by the renewal fee as required by G.S. 74F‑9. A license that has expired for failure to renew may be reinstated after the applicant pays the late and reinstatement fees as required by G.S. 74F‑9.

(c)        The Board shall replace any license that is lost, destroyed, or mutilated subject to rules established by the Board.

(d)        A license may not be transferred or assigned. (2001‑369, s. 1.)



§ 74F-11. Photo identification.

§ 74F‑11.  Photo identification.

Every person licensed under this Chapter shall be issued a photo identification card by the Board. The card shall display a current photograph of the person, the person's name, address, and telephone number. The licensee shall have the photograph identification card available for inspection while performing locksmith services. (2001‑369, s. 1.)



§ 74F-12. Posting licenses; advertisements.

§ 74F‑12.  Posting licenses; advertisements.

(a)        Every locksmith issued a license under this Chapter shall display the license prominently in the locksmith's place of business.

(b)        Every person advertising locksmith services performed by the person shall include in the advertisement the identification number that is printed on the license issued by the Board. (2001‑369, s. 1.)



§ 74F-13. Responsibilities of employers.

§ 74F‑13.  Responsibilities of employers.

Every licensee under this Chapter shall provide to the Board the names of each person employed by the licensee who either performs locksmith services or has access to locksmith tools. The licensee shall notify the Board within 30 days of any change in the information provided pursuant to this section. (2001‑369, s. 1.)



§ 74F-14. Customer identification.

§ 74F‑14.  Customer identification.

When opening a locked door to any vehicle or residential or commercial property, a licensee shall make a reasonable effort to verify that the customer is the legal owner of the vehicle or property or is authorized by the legal owner to gain access to the vehicle or property. (2001‑369, s. 1.)



§ 74F-15. Disciplinary procedures.

§ 74F‑15.  Disciplinary procedures.

The Board may deny or refuse to renew, suspend, or revoke a license or apprenticeship designation if the licensee, apprentice, or applicant:

(1)        Gives false information to or withholds information from the Board in procuring or attempting to procure a license.

(2)        Has been convicted of or pled guilty or no contest to any of the crimes listed in G.S. 74F‑18(a)(2).

(3)        Has demonstrated gross negligence, incompetency, or misconduct in performing locksmith services.

(4)        Has willfully violated any of the provisions of this Chapter. (2001‑369, s. 1; 2003‑350, s. 8.)



§ 74F-16. Exemptions.

§ 74F‑16.  Exemptions.

The provisions of this Chapter do not apply to:

(1)        An employee of a licensed locksmith when acting under the control and supervision of the licensed locksmith.

(2)        A person working as an apprentice pursuant to G.S. 74F‑7.1.

(3)        A person or business required to be licensed or registered by the North Carolina Alarm Systems Licensing Board pursuant to Chapter 74D of the General Statutes, when acting within the scope and course of the alarm systems license or registration.

(4)        An employee of a towing service or an automotive repair business providing services in the normal course of its business, a repossessor, a taxi cab service, a motor vehicle dealer as defined in G.S. 20‑286(11), or a motor club as defined in G.S. 58‑69‑1 when opening automotive locks in the normal course of their duties, so long as the employee does not represent himself or herself as a locksmith.

(5)        A property owner, or the owner's employee, when providing locksmith services on the property owner's property, so long as the owner or employee does not represent himself or herself as a locksmith. For purposes of this section, "property" means, but is not limited to, a hotel, motel, apartment, condominium, commercial rental property, and residential rental property.

(6)        A merchant, or retail or hardware store, when it lawfully duplicates keys or installs, services, repairs, rebuilds, reprograms, rekeys, or maintains locks in the normal course of its business, so long as the merchant or store does not represent itself as a locksmith.

(7)        A member of a law enforcement agency, fire department, or other government agency who, when acting within the scope and course of the member's employment with the agency or department, opens locked doors to vehicles, homes, or businesses.

(8)        A salesperson while demonstrating the use of locksmith tools to persons licensed under this Chapter.

(9)        A general contractor licensed under Article 1 of Chapter 87 of the General Statutes when acting within the scope and course of the general contractor license, or an agent or subcontractor of a licensed general contractor when acting within the ordinary course of business.

(10)      A person or business when lawfully installing or maintaining a safety lock device on a wastewater system when the safety lock device is required by permit or requested by the owner of the wastewater system, provided the person or business does not represent itself as a locksmith. For purposes of this subdivision, "wastewater system" has the same meaning as in G.S. 130A‑334.

(11)      Any person or firm that sells gun safes or locking devices for firearms when acting within the scope and course of the sale of gun safes or locking devices for firearms.

(12)      A person while performing a locksmith service in an emergency situation without receiving any compensation for this service and who does not advertise those services. (2001‑369, s. 1; 2003‑350, ss. 9, 10, 10.1.)



§ 74F-17. Injunctions.

§ 74F‑17.  Injunctions.

The Board may apply to the superior court for an order enjoining violations of this Chapter. Upon a showing by the Board that any person has violated this Chapter, the court may grant injunctive relief. (2001‑369, s. 1.)



§ 74F-18. Criminal history record checks of applicants for licensure or apprentice designation.

§ 74F‑18.  Criminal history record checks of applicants for licensure or apprentice designation.

(a)        Definitions.  The following definitions shall apply in this section:

(1)        Applicant.  A person applying for licensure as a locksmith pursuant to G.S. 74F‑7 or apprentice designation pursuant to G.S. 74F‑7.1.

(2)        Criminal history.  A history of conviction of a state or federal crime, whether a misdemeanor or felony, that bears on an applicant's fitness for licensure to practice locksmithing. The crimes include the criminal offenses set forth in any of the following Articles of Chapter 14 of the General Statutes: Article 5, Counterfeiting and Issuing Monetary Substitutes; Article 5A, Endangering Executive and Legislative Officers; Article 6, Homicide; Article 7A, Rape and Other Sex Offenses; Article 8, Assaults; Article 10, Kidnapping and Abduction; Article 13, Malicious Injury or Damage by Use of Explosive or Incendiary Device or Material; Article 14, Burglary and Other Housebreakings; Article 15, Arson and Other Burnings; Article 16, Larceny; Article 17, Robbery; Article 18, Embezzlement; Article 19, False Pretenses and Cheats; Article 19A, Obtaining Property or Services by False or Fraudulent Use of Credit Device or Other Means; Article 19B, Financial Transaction Card Crime Act; Article 20, Frauds; Article 21, Forgery; Article 26, Offenses Against Public Morality and Decency; Article 26A, Adult Establishments; Article 27, Prostitution; Article 28, Perjury; Article 29, Bribery; Article 31, Misconduct in Public Office; Article 35, Offenses Against the Public Peace; Article 36A, Riots and Civil Disorders; Article 39, Protection of Minors; Article 40, Protection of the Family; Article 59, Public Intoxication; and Article 60, Computer‑Related Crime. The crimes also include possession or sale of drugs in violation of the North Carolina Controlled Substances Act in Article 5 of Chapter 90 of the General Statutes and alcohol‑related offenses including sale to underage persons in violation of G.S. 18B‑302 or driving while impaired in violation of G.S. 20‑138.1 through G.S. 20‑138.5. In addition to the North Carolina crimes listed in this subdivision, such crimes also include similar crimes under federal law or under the laws of other states.

(b)        All applicants for licensure or apprentice designation shall consent to a criminal history record check. Refusal to consent to a criminal history record check may constitute grounds for the Board to deny licensure or apprentice designation to an applicant. The Board shall ensure that the State and national criminal history of an applicant is checked. The Board shall be responsible for providing to the North Carolina Department of Justice the fingerprints of the applicant to be checked, a form signed by the applicant consenting to the criminal record check and the use of fingerprints and other identifying information required by the State or National Repositories of Criminal Histories, and any additional information required by the Department of Justice. The Board shall keep all information obtained pursuant to this section confidential. The Board shall collect any fees required by the Department of Justice and shall remit the fees to the Department of Justice for expenses associated with conducting the criminal history record check.

(c)        If an applicant's criminal history record check reveals one or more convictions listed under subdivision (a)(2) of this section, the conviction shall not automatically bar licensure. The Board shall consider all of the following factors regarding the conviction:

(1)        The level of seriousness of the crime.

(2)        The date of the crime.

(3)        The age of the person at the time of the conviction.

(4)        The circumstances surrounding the commission of the crime, if known.

(5)        The nexus between the criminal conduct of the person and the job duties of the position to be filled.

(6)        The person's prison, jail, probation, parole, rehabilitation, and employment records since the date the crime was committed.

(7)        The subsequent commission by the person of a crime listed in subdivision (a)(2) of this section.

If, after reviewing these factors, the Board determines that the applicant's criminal history disqualifies the applicant for licensure, the Board may deny licensure or apprentice designation of the applicant. The Board may disclose to the applicant information contained in the criminal history record check that is relevant to the denial. The Board shall not provide a copy of the criminal history record check to the applicant. The applicant shall have the right to appear before the Board to appeal the Board's decision. However, an appearance before the full Board shall constitute an exhaustion of administrative remedies in accordance with Chapter 150B of the General Statutes.

(d)        Limited Immunity.  The Board, its officers, and employees, acting in good faith and in compliance with this section, shall be immune from civil liability for denying licensure or apprentice designation to an applicant based on information provided in the applicant's criminal history record check. (2003‑350, s. 11; 2004‑177, s. 2.)






Chapter 74G - Campus Police Act.

§ 74G-1. Title.

Chapter 74G.

Campus Police Act.

§ 74G‑1.  Title.

This Chapter is the "Campus Police Act" and may be cited by that name. (2005‑231, s. 1.)



§ 74G-2. Policy and scope.

§ 74G‑2.  Policy and scope.

(a)        The purpose of this Chapter is to protect the safety and welfare of students, faculty, and staff in institutions of higher education by fostering integrity, proficiency, and competence among campus police agencies and campus police officers. To achieve this purpose, the General Assembly finds that a Campus Police Program needs to be established. As part of the Campus Police Program, the Attorney General is given the authority to certify a private, nonprofit institution of higher education, other than those described by G.S. 116‑15(d), as a campus police agency and to commission an individual as a campus police officer.

(b)        The purpose of this Chapter is also to assure, to the extent consistent with the State and federal constitutions, that this protection is not denied to students, faculty, and staff at private, nonprofit institutions of higher education originally established by or affiliated with religious denominations. To achieve this purpose, the General Assembly finds that:

(1)        Most of the State's private, nonprofit institutions of higher education were originally established by or affiliated with religious denominations;

(2)        These institutions have made and continue to make significant contributions in education to the State and the nation;

(3)        These institutions admit students regardless of their spiritual or religious beliefs;

(4)        These institutions' principal mission is educational;

(5)        All of these institutions are accredited by the Commission on Colleges of the Southern Association of Colleges and Schools and as such have independent governing boards of trustees;

(6)        The principal State power conferred on campus police by this Chapter is the power of arrest;

(7)        This power is important to protect the safety and welfare of students, faculty, and staff at these institutions;

(8)        In exercising the power of arrest, these officers apply standards established by State and federal law only; and

(9)        The exercise of this power is reviewable by the General Court of Justice and the federal courts.

(c)        Public educational institutions operating under the authority of the Board of Governors of The University of North Carolina or the State Board of Community Colleges and private educational institutions that are licensed by the Board of Governors of The University of North Carolina pursuant to G.S. 116‑15 or that are exempt from licensure by the Board of Governors pursuant to G.S. 116‑15(c) may apply to the Attorney General to be certified as a campus police agency. A campus police agency may apply to the Attorney General to commission an individual designated by the agency to act as a campus police officer for the agency. (2005‑231, s. 1.)



§ 74G-3. Liability insurance policy or certificate of self-insurance required; suspension of campus police agency certification for failure to comply.

§ 74G‑3.  Liability insurance policy or certificate of self‑insurance required; suspension of campus police agency certification for failure to comply.

(a)        An applicant for certification as a campus police agency must file with the Attorney General either a copy of a liability insurance policy that meets the requirements of this section or a certificate of self‑insurance designating assets sufficient to satisfy the coverage requirements of this section if the applicant is a nonpublic entity. The policy or certificate of self‑insurance must provide not less than one million dollars ($1,000,000) of coverage per incident for personal injury or property damage resulting from a negligent act of the applicant or an agent or employee of the applicant operating in the course and scope of employment or under color of law. The form, execution, and terms of a liability insurance policy must meet the requirements of the Attorney General.

(b)        An insurance carrier that issues a liability insurance policy required by this section may cancel the policy upon giving 30 days' written notice to both the campus police agency and the Attorney General. The written notice must be given by certified mail, return receipt requested. Cancellation of a liability insurance policy does not affect any liability on the policy that accrued prior to the effective cancellation date.

(c)        A campus police agency that is a nonpublic entity must maintain the liability insurance policy or certificate of self‑insurance required by this section in effect at all times. The Attorney General shall suspend the certification of a campus police agency that fails to maintain a liability insurance policy or certificate of self‑insurance when required to do so by this section. A certification suspended for this reason may not be reinstated until the person whose certification was suspended files with the Attorney General an application for reinstatement and either the required liability insurance policy or certificate of self‑insurance. (2005‑231, s. 1.)



§ 74G-4. Powers of Attorney General.

§ 74G‑4.  Powers of Attorney General.

The Attorney General has the following powers in addition to those conferred elsewhere in this Chapter:

(1)        To establish minimum education, experience, and training standards and establish and require written or oral examinations for an applicant for certification as a campus police agency, a certified campus police agency, an applicant for commission as a campus police officer, or a commissioned campus police officer.

(2)        To require a campus police agency or a campus police officer to submit reports or other information.

(3)        To inspect records maintained by a campus police agency.

(4)        To conduct investigations regarding alleged violations of this Chapter or a rule adopted under this Chapter and to make evaluations as may be necessary to determine if a campus police agency or a campus police officer is complying with this Chapter or a rule adopted under this Chapter.

(5)        To deny, suspend, or revoke a certification as a campus police agency or a commission as a campus police officer for failure to meet the requirements of or comply with this Chapter or a rule adopted under this Chapter, in accordance with Article 3 of Chapter 150B of the General Statutes.

(6)        To appear in the name of the Campus Police Program and apply to the courts having jurisdiction for injunctions to prevent a violation of this Chapter or a rule adopted under this Chapter.

(7)        To delegate the authority to administer this Chapter.

(8)        To require that the Criminal Justice Standards Division provide administrative support staff for the Campus Police Program.

(9)        To adopt rules needed to implement this Chapter, in accordance with Chapter 150B of the General Statutes. (2005‑231, s. 1.)



§ 74G-5. Records.

§ 74G‑5.  Records.

(a)        The Attorney General is the legal custodian of all books, papers, documents, or other records and property of the Campus Police Program.

(b)        Any papers, documents, or other records that become the property of the Campus Police Program and are placed in a campus police officer's personnel file maintained by the Attorney General are subject to the same restrictions concerning disclosure as set forth in Chapters 126, 153A, and 160A of the General Statutes for other personnel records.

(c)        Notwithstanding the provisions of subsection (b) of this section, the Attorney General may disclose the contents of any records maintained under the authority of this Chapter to the Criminal Justice Education and Training Standards Commission, the Sheriff's Education and Training Standards Commission, or any other criminal justice agency for certification or employment purposes. (2005‑231, s. 1.)



§ 74G-6. Oaths, powers, and authority of campus police officers.

§ 74G‑6.  Oaths, powers, and authority of campus police officers.

(a)        Requirements.  An individual who is commissioned as a campus police officer must take the oath of office required of a law enforcement officer before the individual assumes the duties of a campus police officer. The person in each campus police agency who is responsible for the agency's campus police officers must be commissioned as a campus police officer.

(b)        Powers and Authority of Officers.  Campus police officers, while in the performance of their duties of employment, have the same powers as municipal and county police officers to make arrests for both felonies and misdemeanors and to charge for infractions on any of the following:

(1)        Real property owned by or in the possession and control of the institution employing the officer.

(2)        Any portion of any public road or highway passing through the real property described in subdivision (1) of this subsection or immediately adjoining it, wherever located.

(3)        Any other real property while in continuous and immediate pursuit of a person for an offense committed upon property described in subdivision (1) or (2) of this subsection.

In exercising the powers conferred by this subsection, campus police officers shall apply the standards established by the law of this State and the United States.

(c)        Powers and Authority of Institutions.  The governing body of any private educational institution that has a campus police agency may:

(1)        Enter into joint agreements with the governing board of any municipality to extend the law enforcement authority of campus police officers into any or all of the municipality's jurisdiction and to determine the circumstances in which this extension of authority may be granted;

(2)        Enter into joint agreements with the governing board of any county and, with the consent of the sheriff, to extend the law enforcement authority of campus police officers into any or all of the county's jurisdiction and to determine the circumstances in which this extension of authority may be granted; and

(3)        Enter into joint agreements with the governing board of any other public or private educational institution that has a campus police agency pursuant to this Chapter or pursuant to G.S. 116‑40.5 to extend the law enforcement authority of its campus police officers into any or all of the other institution's jurisdiction and to determine the circumstances as to which its extension of authority may be granted.

(d)        Concealed Weapons.  Campus police officers shall have, if duly authorized by their campus police agency and by the sheriff of the county in which the campus police agency is located, the authority to carry concealed weapons pursuant to and in conformity with G.S. 14‑269(b)(5).

(e)        Public Institutions Option.  Notwithstanding any of the provisions of this Chapter, the board of trustees of any constituent institution of The University of North Carolina may elect to have its officers certified under Chapter 17C and Chapter 116 of the General Statutes, and the board of trustees of any community college may elect to have its officers certified under Chapter 17C and Chapter 115D of the General Statutes rather than requesting certification as a campus police agency and campus police commission pursuant to the provisions of this Chapter.

(f)         Exclusive Authority.  Notwithstanding any other provision of law, the authority granted to campus police officers certified under this Chapter shall be limited to the provisions of this Chapter. (2005‑231, s. 1.)



§ 74G-7. Badges, uniforms, weapons, and vehicles.

§ 74G‑7.  Badges, uniforms, weapons, and vehicles.

Campus police agencies shall be responsible for ensuring that all employees, whether or not commissioned, comply with the provisions of this Chapter and the rules adopted under this Chapter, including those provisions pertaining to the wearing of badges and uniforms, the carrying of weapons, and the operation of vehicles. (2005‑231, s. 1.)



§ 74G-8. Minimum standards for campus police officers.

§ 74G‑8.  Minimum standards for campus police officers.

Applicants for commission as a campus police officer and a commissioned campus police officer must meet and maintain the same minimum preemployment and in‑service standards as are required for State law enforcement officers by the North Carolina Criminal Justice Education and Training Standards Commission and must meet and maintain any other preemployment and in‑service requirements set by the Attorney General. (2005‑231, s. 1.)



§ 74G-9. Compensation of campus police officers.

§ 74G‑9.  Compensation of campus police officers.

The compensation of a campus police officer shall be paid by the campus police agency for which the officer is commissioned, as may be agreed on between them. (2005‑231, s. 1.)



§ 74G-10. Expiration, renewal, and termination of agency certification or officer commission.

§ 74G‑10.  Expiration, renewal, and termination of agency certification or officer commission.

(a)        Agency.  Unless sooner suspended or revoked by the Attorney General, a campus police agency's certification expires on June 30 of the calendar year following the date it is issued. A campus police agency may renew the certification upon payment of the appropriate fee and compliance with this Chapter and the rules adopted under this Chapter. An entity whose campus police agency's certification was denied or revoked for a violation of this Chapter or a rule adopted under this Chapter is not eligible to apply again for that certification for three years.

(b)        Officer.  Unless sooner suspended or revoked by the Attorney General, a campus police officer's commission expires on June 30 of the calendar year following the date it is issued. A campus police officer may renew a commission upon payment of the appropriate fee and compliance with this Chapter and the rules adopted under this Chapter. The Attorney General shall immediately revoke the commission of a campus police officer when any of the following occurs:

(1)        Termination of employment with the campus police agency for which the officer is commissioned.

(2)        Termination, suspension, or revocation of the certification of the campus police agency for which the officer is commissioned.

(3)        Failure to meet in‑service training requirements as required by this Chapter or the rules adopted under this Chapter.

(4)        Violation of this Chapter or a rule adopted under this Chapter.

An individual whose campus police officer's commission was denied or revoked for a violation of this Chapter or a rule adopted under this Chapter is not eligible to apply again for a commission for three years. (2005‑231, s. 1.)



§ 74G-11. Immunity.

§ 74G‑11.  Immunity.

Neither the Attorney General nor any of the Attorney General's employees may be held criminally or civilly liable for any acts or omissions in carrying out the provisions of this Chapter or for the acts or omissions of agencies or officers certified or commissioned under this Chapter. (2005‑231, s. 1.)



§ 74G-12. Fees.

§ 74G‑12.  Fees.

The Attorney General may charge fees for the items listed in the following table, not to exceed the amounts listed in the table:

Item
Maximum Fee

Application for certification as .........................................................................          $    250.00

a campus police agency

Annual renewal of certification .........................................................................          $    200.00

as a campus police agency

Application for reinstatement of .......................................................................          $       1,000

certification as a campus

police agency

Application for commission as a ......................................................................          $    100.00

campus police officer

Annual renewal of commission as ....................................................................          $      50.00

a campus police officer

Application for reinstatement of .......................................................................          $    150.00

commission as a campus police

officer

The fees imposed under this section are not refundable. Fees collected under this section shall be applied to the cost of administering this Chapter. (2005‑231, s. 1.)



§ 74G-13. Penalties and enforcement.

§ 74G‑13.  Penalties and enforcement.

(a)        No private person, firm, association, or corporation, and no public institution, agency, or other entity shall engage in, perform any services as, or in any way hold itself out as a campus police agency or engage in the recruitment or hiring of campus police officers without having first complied with the provisions of this Chapter. Any person, firm, association, or corporation or their agents and employees violating any of the provisions of this Chapter shall be guilty of a Class 1 misdemeanor.

(b)        The Campus Police Program may apply in its own name to the superior court for an injunction to prevent any violation or threatened violation of this Chapter or a rule adopted under this Chapter, and the superior courts have jurisdiction to grant the requested relief, irrespective of whether or not criminal prosecution has been instituted or administrative sanctions imposed because of the violation. The venue for an action brought under this subsection shall be in any county selected by the Attorney General.

(c)        This section does not relieve a campus police agency from any civil liability for the acts of its campus police officers in exercising or attempting to exercise the powers conferred by this Chapter. (2005‑231, s. 1.)






Chapter 75 - Monopolies, Trusts and Consumer Protection.

§ 75-1. Combinations in restraint of trade illegal.

Chapter 75.

Monopolies, Trusts and Consumer Protection.

Article 1.

General Provisions.

§ 75‑1.  Combinations in restraint of trade illegal.

Every contract, combination in the form of trust or otherwise, or conspiracy in restraint of trade or commerce in the State of North Carolina is hereby declared to be illegal. Every person or corporation who shall make any such contract expressly or shall knowingly be a party thereto by implication, or who shall engage in any such combination or conspiracy shall be guilty of a Class H felony. (1913, c. 41, s. 1; C.S., s. 2559; 1981, c. 764, s. 2.)



§ 75-1.1. Methods of competition, acts and practices regulated; legislative policy.

§ 75‑1.1.  Methods of competition, acts and practices regulated; legislative policy.

(a)        Unfair methods of competition in or affecting commerce, and unfair or deceptive acts or practices in or affecting commerce, are declared unlawful.

(b)        For purposes of this section, "commerce" includes all business activities, however denominated, but does not include professional services rendered by a member of a learned profession.

(c)        Nothing in this section shall apply to acts done by the publisher, owner, agent, or employee of a newspaper, periodical or radio or television station, or other advertising medium in the publication or dissemination of an advertisement, when the owner, agent or employee did not have knowledge of the false, misleading or deceptive character of the advertisement and when the newspaper, periodical or radio or television station, or other advertising medium did not have a direct financial interest in the sale or distribution of the advertised product or service.

(d)        Any party claiming to be exempt from the provisions of this section shall have the burden of proof with respect to such claim. (1969, c. 833; 1977, c. 747, ss. 1, 2.)



§ 75-2. Any restraint in violation of common law included.

§ 75‑2.  Any restraint in violation of common law included.

Any act, contract, combination in the form of trust, or conspiracy in restraint of trade or commerce which violates the principles of the common law is hereby declared to be in violation of G.S. 75‑1. (1913, c. 41, s. 2; C.S., s. 2560.)



§ 75-2.1. Monopolizing and attempting to monopolize prohibited.

§ 75‑2.1.  Monopolizing and attempting to monopolize prohibited.

It is unlawful for any person to monopolize, or attempt to monopolize, or combine or conspire with any other person or persons to monopolize, any part of trade or commerce in the State of North Carolina. (1995 (Reg. Sess., 1996), c. 550, s. 1.)



§ 75-3. Repealed by Session Laws 1961, c. 1153.

§ 75‑3.  Repealed by Session Laws 1961, c. 1153.



§ 75-4. Contracts to be in writing.

§ 75‑4.  Contracts to be in writing.

No contract or agreement hereafter made, limiting the rights of any person to do business anywhere in the State of North Carolina shall be enforceable unless such agreement is in writing duly signed by the party who agrees not to enter into any such business within such territory: Provided, nothing herein shall be construed to  legalize any contract or agreement not to enter into business in the State of North Carolina, or at any point in the State of North Carolina, which contract is now illegal, or which contract is made illegal by any other section of this Chapter. (1913, c. 41, s. 4; C.S., s. 2562.)



§§ 75-5 through 75-7: Repealed by Session Laws 1995 (Regular Session, 1996), c. 550, s. 2.

§§ 75‑5 through 75‑7:  Repealed by Session Laws 1995 (Regular Session, 1996), c.  550, s. 2.



§ 75-8. Continuous violations separate offenses.

§ 75‑8.  Continuous violations separate offenses.

Where the things prohibited in this Chapter are continuous, then in such event, after the first violation of any of the provisions hereof, each week that the violation of such provision shall continue shall be a separate offense. (1913, c. 41, s. 7; C.S., s. 2566.)



§ 75-9. Duty of Attorney General to investigate.

§ 75‑9.  Duty of Attorney General to investigate.

The Attorney General of the State of North Carolina shall have power, and it shall be his duty, to investigate, from time to time, the affairs of all corporations or persons doing business in this State, which are or may be embraced within the meaning of the statutes of this State defining and denouncing trusts and combinations against trade and commerce, or which he shall be of opinion are so embraced, and all other corporations or persons in North Carolina doing business in violation of law; and all other corporations of every character engaged in this State in the business of transporting  property or passengers, or transmitting messages, and all other public service corporations of any kind or nature whatever which are doing business in the State for hire. Such investigation shall be with a view of ascertaining whether the law or any rule of the Utilities Commission or Commission of Banks [Commissioner of Banks] is being or has been violated by any such corporation, officers or agents or employees thereof, and if so, in what respect, with the purpose of acquiring such information as may be necessary to enable him to prosecute any such corporation, its agents, officers and employees for crime, or prosecute civil actions against them if he discovers they are liable and should be prosecuted. (1913, c. 41, s. 8; C.S., s. 2567; 1931, c. 243, s. 5; 1933, c. 134, s. 8; 1941, c. 97, s. 5; 1969, c. 833.)



§ 75-10. Power to compel examination.

§ 75‑10.  Power to compel examination.

In performing the duty required in G.S. 75‑9, the Attorney  General shall have power, at any and all times, to require the officers, agents or employees of any such corporation or business, and all other persons having knowledge with respect to the matters and affairs of such corporations or businesses, to submit themselves to examination by him, and produce for his inspection any of the books and papers of any such corporations or businesses, or which are in any way connected with the business thereof; and the Attorney General is hereby given the right to administer oath to any person whom he may desire to examine. He shall also, if it may become necessary, have a right to apply to any justice or judge of the appellate or superior court divisions, after five days' notice of such application, for an order on any such person or corporation he may desire to examine to appear and subject himself or itself to such examination, and disobedience of such order shall constitute contempt, and shall be punishable as in other cases of disobedience of a proper order of such judge. (1913, c. 41, s. 9; C.S., s. 2568; 1969, c. 44, s. 56; c. 833.)



§ 75-11. Person examined exempt from prosecution.

§ 75‑11.  Person examined exempt from prosecution.

No natural person examined, as provided in G.S. 75‑10, shall be subject to indictment, criminal prosecution, criminal punishment or criminal penalty by reason of or on account of anything disclosed by him upon examination, and full immunity from criminal prosecution and criminal punishment by reason of or on account of anything so disclosed is hereby extended to all natural persons so examined. The immunity herein granted shall not apply to civil actions instituted pursuant to this Chapter. (1913, c. 41, s. 9; C.S., s. 2569; 1969, c. 833.)



§ 75-12. Refusal to furnish information; false swearing.

§ 75‑12.  Refusal to furnish information; false swearing.

Any corporation or person unlawfully refusing or willfully neglecting to furnish the information required by this Chapter, when it is demanded as herein provided, shall be guilty of a Class 3 misdemeanor and only fined not less than one thousand dollars ($1,000): Provided, that if any corporation or person shall in writing notify the Attorney General that it objects to the time or place designated by him for the examination or inspection provided for in this Chapter, it shall be his duty to apply to a justice or judge of the appellate or superior court division, who shall fix an appropriate time and place for such examination or inspection, and such corporation or person shall, in such event, be guilty under this section only in the event of its failure, refusal or neglect to appear at the time and place so fixed by the judge and furnish the information required by this Chapter.  False swearing by any person examined under the provisions of this Chapter is a Class I felony. (1913, c. 41, s. 10; C.S., s. 2570; 1969, c. 44, s. 57; c. 833; 1993, c. 539, ss. 560, 1284; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 75-13. Criminal prosecution; district attorneys to assist; expenses.

§ 75‑13.  Criminal prosecution; district attorneys to assist; expenses.

The Attorney General in carrying out the provisions of this Chapter shall have a right to send bills of indictment before any grand jury in any county in which it is alleged this Chapter has been  violated or in any adjoining county, and may take charge of and prosecute all cases coming within the purview of this Chapter, and shall have the power to call to his assistance in the performance of any of these duties of his office which he may assign to them any of the district attorneys in the State, who shall, upon being required to do so by the Attorney General, send bills of indictment and assist him in the performance of the duties of his office. (1913, c. 41, s. 13; C.S., s. 2571; 1973, c. 47, s. 2.)



§ 75-14. Action to obtain mandatory order.

§ 75‑14.  Action to obtain mandatory order.

If it shall become necessary to do so, the Attorney General may prosecute civil actions in the name of the State on relation of the Attorney General to obtain a mandatory order, including (but not limited to) permanent or temporary injunctions and temporary restraining orders, to carry out the provisions of this Chapter, and the venue shall be in any county as selected by the Attorney General. (1913, c. 41, s. 11; C.S., s. 2572; 1969, c. 833.)



§ 75-15. Actions prosecuted by Attorney General.

§ 75‑15.  Actions prosecuted by Attorney General.

It shall be the duty of the Attorney General, upon his ascertaining that the laws have been violated by any trust or public service corporation, so as to render it liable to prosecution in a civil action, to prosecute such action in the name of the State, or any officer or department thereof, as provided by law, or in the name of the State on relation of the Attorney General, and to prosecute all officers or agents or employees of such corporations, whenever in his opinion the interests of the public require it. (1913, c. 41, s. 12; C.S., s. 2573.)



§ 75-15.1. Restoration of property and cancellation of contract.

§ 75‑15.1.  Restoration of property and cancellation of contract.

In any suit instituted by the Attorney General to enjoin a practice alleged to violate G.S. 75‑1.1, the presiding judge may, upon a final determination of the cause, order the restoration of any moneys or property and the cancellation of any contract obtained by any defendant as a result of such violation. (1973, c. 614, s. 2.)



§ 75-15.2. Civil penalty.

§ 75‑15.2.  Civil penalty.

In any suit instituted by the Attorney General, in which the defendant is found to have violated G.S. 75‑1.1 and the acts or practices which constituted the violation were, when committed, knowingly violative of a statute, the court may, in its discretion, impose a civil penalty against the defendant of up to five thousand dollars ($5,000) for each violation. In any action brought by the Attorney General pursuant to this Chapter in which it is shown that an action or practice when committed was specifically prohibited by a court order, the Court may, in its discretion, impose a civil penalty of up to five thousand dollars ($5,000) for each violation. Civil penalties may be imposed in a new action or by motion in an earlier action, whether or not such earlier action has been concluded. In determining the amount of the civil penalty, the court shall consider all relevant circumstances, including, but not limited to, the extent of the harm caused by the conduct constituting a violation, the nature and persistence of such conduct, the length of time over which the conduct occurred, the assets, liabilities, and net worth of the person, whether corporate or individual, and any corrective action taken by the defendant. The clear proceeds of penalties so assessed shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1977, c. 747, s. 3; 1983, c. 721, s. 1; 1998‑215, s. 99.)



§ 75-16. Civil action by person injured; treble damages.

§ 75‑16.  Civil action by person injured; treble damages.

If any person shall be injured or the business of any person, firm or corporation shall be broken up, destroyed or injured by reason of any act or thing done by any other person, firm or corporation in violation of the provisions of this Chapter, such person, firm or corporation so injured shall have a right of action on account of such injury done, and if damages are assessed in such case judgment shall be rendered in favor of the plaintiff and against the defendant for treble the amount fixed by the verdict. (1913, c. 41, s. 14; C.S., s. 2574; 1969, c. 833; 1977, c. 707.)



§ 75-16.1. Attorney fee.

§ 75‑16.1.  Attorney fee.

In any suit instituted by a person who alleges that the defendant violated G.S. 75‑1.1, the presiding judge may, in his discretion, allow a reasonable attorney fee to the duly licensed attorney representing the prevailing party, such attorney fee to be taxed as a part of the court costs and payable by the losing party, upon a finding by the presiding judge that:

(1)        The party charged with the violation has willfully engaged in the act or practice, and there was an unwarranted refusal by such party to fully resolve the matter which constitutes the basis of such suit; or

(2)        The party instituting the action knew, or should have known, the action was frivolous and malicious. (1973, c. 614, s. 1; 1983, c. 417, s. 2.)



§ 75-16.2. Limitation of actions.

§ 75‑16.2.  Limitation of actions.

Any civil action brought under this Chapter to enforce the  provisions thereof shall be barred unless commenced within four years  after the cause of action accrues.

When any civil or criminal proceeding shall be commenced by the Attorney General or by any of the district attorneys of the State to prevent, restrain or punish a violation of Chapter 75, the running of  the period of limitation with respect to every private right of action arising under Chapter 75 and based in whole or in part on any matter complained of in said proceeding shall be suspended during the pendency thereof and for one year thereafter; provided that when the running of the period of limitation with respect to a cause of action arising under Chapter 75 shall be suspended hereunder, any action to enforce such cause of action shall be barred unless commenced either within the period of suspension or within four years after the cause of action accrued, whichever is later. (1979, c. 169, s. 1.)



§ 75-17. Lender may not require borrower to deal with particular insurer.

§ 75‑17.  Lender may not require borrower to deal with particular insurer.

No person, firm, or corporation engaged in lending money on the security of real or personal property, and no trustee, director, officer, agent, employee, affiliate, or associate, of any such person, firm, or corporation, shall either directly or indirectly require or impose as a condition precedent

(1)        To financing the purchase of such property, or

(2)        To lending money upon the security of a mortgage, deed of trust, or other security instrument, or

(3)        For the renewal or extension of any such loan, mortgage, or deed of trust, or

(4)        For the performance of any other act in connection therewith,

that such person, firm or corporation

a.  For whom such purchase is to be financed, or

b.  To whom the money is to be loaned, or

c.  For whom such extension, renewal, or other act is to be granted,

negotiate, procure, or otherwise obtain any policy of insurance or renewal, or extension thereof, covering such property, or a security interest therein, by or through a particular insurance company, agent, broker, or other person so specified or otherwise designated in any manner by the lenders, or their agents or employees or affiliated or related companies. (1969, c. 1032, s. 1.)



§ 75-18. Lender may require nondiscriminatory approval of insurer.

§ 75‑18.  Lender may require nondiscriminatory approval of insurer.

Although the lender and other persons enumerated in G.S. 75‑17 may not specify or designate as a condition precedent a particular  insurance company or agent, those persons, firms, or corporations engaged in lending money may approve the insurer selected by the borrower on a reasonable, nondiscriminatory basis, related to the solvency of the company and the type and provisions of policy coverage. (1969, c. 1032, s. 2.)



§ 75-19. Violators subject to fine and injunction.

§ 75‑19.  Violators subject to fine and injunction.

The superior court, on complaint by any person that G.S. 75‑17 or G.S. 75‑18 is being violated, may issue an injunction against such violation and may fine all persons, firms, corporations, and officers, directors, trustees, agents, employees, or affiliates of such up to two thousand dollars ($2,000) per person for such violation. In event of a disregard of such injunction or other court order, the superior court shall hold such parties in contempt and prescribe such further penalties as the court in its discretion shall so determine. The clear proceeds of fines provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1969, c. 1032, s. 3; 1998‑215, s. 100.)



§ 75-20. Unsolicited checks to secure loans.

§ 75‑20.  Unsolicited checks to secure loans.

(a)        No person, firm, or corporation engaged in lending money shall deliver to a person an unsolicited check made out to the recipient that upon cashing, obligates the recipient to repay the amount of the check plus interest and fees, unless all of the following requirements are satisfied:

(1)        In addition to any disclosures otherwise required by law, the solicitation for loans using a facsimile or negotiable check shall disclose both of the following on the face of the check:

a.         In at least 10‑point boldface type a statement in substantially the following form: "THIS IS A SOLICITATION FOR A LOAN. READ THE ATTACHED DISCLOSURES BEFORE SIGNING THIS AGREEMENT."

b.         In at least 6‑point type a statement in substantially the following form: "By endorsing the back of this check, you accept our offer and agree to the terms of your loan agreement contained in the disclosure statement attached to this check."

(2)        Notification of the loan agreement being activated by endorsement must be conspicuously printed in at least 6‑point type on the back of the check in substantially the following form: "By endorsing this check, you agree to repay this loan according to the terms of the attached loan agreement."

(3)        The check is attached to a disclosure statement that is detachable and that contains in at least 10‑point boldface type a statement conspicuously placed in substantially the following form: "This is a loan solicitation. If you cash this check, you are agreeing to borrow the sum of $____ at the ____ % rate of interest for a period of ____ months. Your monthly payments will be $____ for ____ months. If you are late with a payment, you will be charged the following fees in addition to your monthly payment: (list fees). All other terms of this loan are clearly identified as loan terms and appear on the back of the check or on this attachment. Read these terms carefully before you cash this check. Cashing this check constitutes a loan transaction. You may cancel this loan by returning the amount of the check to the lender within 10 days of the date this check is cashed. You may prepay this loan agreement at anytime without penalty. READ THE AGREEMENT BEFORE SIGNING."

(4)        The recipient has a right to cancel the loan by refunding to the lender the amount of the check within 10 days of the date the check is cashed. The loan is deemed refunded when a refund of the amount of the check is received by the lender within 10 days of the date the check is cashed.

(b)        In the event an unsolicited check is stolen or otherwise obtained by someone other than the intended payee, and the check is cashed fraudulently or without authorization from the payee, the lender who issued the check shall provide the following recourse to the intended payee:

(1)        The lender, upon receipt of notification that intended payee did not negotiate the check, shall promptly provide the intended payee with a statement or affidavit to be signed by the intended payee confirming that the intended payee did not deposit or cash the check or receive the proceeds of the check. The lender shall also provide the intended payee with the name and telephone number of a contact person designated by the lender to provide assistance to intended payees who have been victimized by the fraudulent negotiation of unsolicited checks. The lender shall cease all collection activity against the intended payee until the lender completes an investigation into the transaction.

(2)        The intended payee shall be directed to complete and return the confirmation statement to the lender or an affiliate of the lender.

(3)        Within 30 days of the receipt of the confirmation statement, the lender shall conduct a reasonable investigation and determine whether the check was fraudulently negotiated. Absent evidence to the contrary, the presumption shall be that the confirmation statement submitted by the intended payee is accurate. The lender shall notify the intended payee in writing of the results of the investigation. If it is determined that the check was cashed fraudulently, the lender shall take immediate action to remove the intended payee from all liability on the account and to request all credit reporting agencies to remove references to the transaction, if any, from the consumer's credit reports.

(4)        A consumer who is an intended payee of an unsolicited check under this section may bring a civil action to recover damages, costs, and attorney fees for any violation of this subsection.

(c)        The provisions of this section shall not apply to a transaction in which a consumer has submitted an application or requested an extension of credit from the lender before receiving the check or instrument, or where the lender has an existing account relationship with the consumer.

(d)        A violation of this section is an unfair trade practice under G.S. 75‑1.1 and is subject to all of the enforcement and penalty provisions of an unfair trade practice under this Article. (2001‑391, s. 1.)



§§ 75-21 through 75-26. Reserved for future codification purposes.

§§ 75‑21 through 75‑26.  Reserved for future codification purposes.



§ 75-27. Unsolicited merchandise.

§ 75‑27.  Unsolicited merchandise.

Unless otherwise agreed, where unsolicited goods are delivered to a person, he has a right to refuse to accept delivery of the goods and is not bound to return such goods to the sender. If such unsolicited goods are addressed to and intended for the recipient, they shall be deemed a gift to the recipient, who may use them or dispose of them in any manner without any obligation to the sender. (1969, c. 70, s. 1; 1977, c. 498.)



§ 75-28. Unauthorized disclosure of tax information; violation a Class 1 misdemeanor.

§ 75‑28.  Unauthorized disclosure of tax information; violation a Class 1 misdemeanor.

Except in accordance with proper judicial order, or as otherwise provided by law, it shall be unlawful for any person, firm or corporation employed or engaged to prepare, or who or which prepares or undertakes to prepare, for any other person or taxpayer any tax form, report or return, to disclose, divulge or make known in any manner or use for any purpose or in any manner other than in the preparation of such form, report or return, without the express consent of the taxpayer or person for whom the form or return is prepared, the name or address of the taxpayer or such other person, the amount of income, income tax or other taxes, or any other information shown on or included in such form, report or return, or any information which may be or may have been furnished by the taxpayer or such other person to the preparer of such form, report or return or to the person, firm or corporation so employed or engaged.

Nothing in this section shall be construed to prohibit the examination of any person, books, papers, records or other data in accordance with the authority provided in G.S. 105‑258.

Any person, firm or corporation, or any officer, agent, clerk, employee, or former officer or employee, of any firm or corporation engaged or formerly engaged in the preparation of tax forms, reports or returns for others, whether acting for himself or as agent for such corporation, who or which shall violate the provisions of this section shall be guilty of a Class 1 misdemeanor.  (1971, c. 231; 1993, c. 485, s. 32, c. 539, s. 561; 1994, Ex. Sess., c. 14, s. 43, c. 24, s. 14(c).)



§ 75-29. Unfair and deceptive trade names; use of term "wholesale" in advertising, etc.

§ 75‑29.  Unfair and deceptive trade names; use of term "wholesale" in advertising, etc.

(a)        No person, firm or corporation shall advertise the sale of its merchandise using the term "wholesale" with regard to its sale  prices, except as such word may appear in the company or firm name, unless such advertised sale or sales is, or are, to a customer or customers having a certificate of resale issued pursuant to G.S. 105‑164.28 and recorded as required by G.S. 105‑164.25 or unless the wholesale price is established by an independent agency not engaged in the manufacture, distribution or sale of such merchandise.

No person, firm or corporation shall utilize in any commercial transaction a company or firm name which contains the word "wholesale" unless such person, firm or corporation is engaged principally in sales at wholesale as defined in G.S. 105‑164.3. For the purposes of determining whether sales are made principally at wholesale or retail, all sales to employees of any such person, firm or corporation, all sales to organizations subject to refunds pursuant to G.S. 105‑164.14, and all exempt sales pursuant to G.S. 105‑164.13 shall be considered sales at wholesale. Sales of merchandise for delivery by the seller to the purchaser at a location other than the seller's place of business shall be considered sales at wholesale for the purposes of this section.

(b)        The violation of any provision of this section shall be considered an unfair trade practice, as prohibited by G.S. 75‑1.1.

(c)        This section shall not apply to the sales of farm products, fertilizers, insecticides, pesticides or petroleum. (1973, c. 1392, ss. 1, 2.)



§§ 75-30, 75-30.1: Repealed by Session Laws 2003-411, ss. 1, 2, effective October 1, 2003, and applicable to telephone solicitations made on or after that date.

§§ 75‑30, 75‑30.1: Repealed by Session Laws 2003‑411, ss. 1, 2, effective October 1, 2003, and applicable to telephone solicitations made on or after that date.



§ 75-31. Work-at-home solicitations.

§ 75‑31.  Work‑at‑home solicitations.

No person, firm, association, or corporation shall advertise, represent, or imply that any person can earn money by stuffing envelopes, addressing envelopes, mailing circulars, clipping newspaper and magazine articles, or performing similar work, unless the person, firm, association or corporation making the advertisement or representation:

(1)        Actually pays a wage, salary, set fee, or commission to others for performing the represented tasks; and

(2)        At no time requires the person who will perform the represented tasks to purchase from or make a deposit to the solicitor on any instructional booklets, brochures, kits, programs or similar information materials, mailing lists, directories, memberships in cooperative associations, or other items or services. (1979, c. 724, s. 1.)



§ 75-32. Representation of winning a prize.

§ 75‑32.  Representation of winning a prize.

No person, firm or corporation engaged in commerce shall, in connection with the sale or lease or solicitation for the sale or lease of any goods, property, or service, represent that any other person, firm or corporation has won anything of value or is the winner of any contest, unless all of the following conditions are met:

(1)        The recipient of the prize must have been selected by a method in which no more than ten percent (10%) of the names considered are selected as winners of any prize;

(2)        The recipient of the prize must be given the prize without any obligation; and

(3)        The prize must be delivered to the recipient at no expense to him, within 10 days of the representation.

The use of any language that has a tendency to lead a reasonable person to believe he has won a contest or anything of value, including but not limited to "congratulations," and "you are entitled to receive," shall be considered a representation of the type governed by this section. (1979, c. 879, s. 1.)



§ 75-33. Representation of eligibility to win a prize.

§ 75‑33.  Representation of eligibility to win a prize.

(a)        No person, firm or corporation engaged in commerce shall, in connection with the sale or lease or solicitation for sale or lease of any goods, property or service, represent that another person, firm, and/or corporation has a chance to receive any prize or item of value without clearly disclosing on whose behalf the contest or promotion is conducted, and all material conditions which a participant must meet. Additionally, each of the following must be clearly and prominently disclosed immediately adjacent to the description of the item or prize to which it relates:

(1)        The actual retail value of each item or prize (the price at which substantial sales of the item were made in the area within the last 90 days, or if no substantial sales were made, the actual cost of the item or prize to the person on whose behalf the contest or promotion is conducted);

(2)        The actual number of each item or prize to be awarded;

(3)        The odds of receiving each item or prize.

It shall be unlawful to make any representation of the type governed by this section, if it has already been determined which items will be given to the person to whom the representation is made.

(b)        The provisions of this section shall not apply where (i) all that is asked of participants is that they complete and mail, or deposit at a local retail commercial establishment, an entry blank obtainable locally or by mail, or call in their entry by telephone, and (ii) at no time are participants asked to listen to a sales presentation.

(c)        To the extent that representations of the type governed by this section are broadcast by radio or television or carried by cable‑television, the required disclosures need not be made, if the required information is made available to interested persons on request without charge or cost to them.

(d)        Nothing in this section shall create any liability for acts by the publisher, owner, agent or employee of a newspaper, periodical, radio station, television station, cable‑television system or other advertising medium arising out of the publication or dissemination of any advertisement or promotion governed by this section, when the publisher, owner, agent or employee did not know that the advertisement or promotion violated the requirements of this section. (1979, c. 879, s. 1; 1981, c. 806; 1983, c. 721, s. 3.)



§ 75-34. Representation of being specially selected.

§ 75‑34.  Representation of being specially selected.

No person, firm or corporation engaged in commerce shall represent that any other person, firm or corporation has been specially selected in connection with the sale or lease or solicitation for sale or lease of any goods, property, or service, unless all of the following conditions are met:

(1)        The selection process is designed to reach a particular type or particular types of person, firm or corporation;

(2)        The selection process uses a source other than telephone directories, city directories, tax listings, voter registration records, purchased mailing lists, or similar common sources of names;

(3)        No more than ten percent (10%) of those considered are selected.

The use of any language that has a tendency to lead a reasonable person to believe he has been specially selected, including but not limited to "carefully selected" and "you have been chosen," shall be considered a representation of the type governed by this selection [section]. (1979, c. 879, s. 1.)



§ 75-35. Simulation of checks and invoices.

§ 75‑35.  Simulation of checks and invoices.

No person engaged in commerce shall in any manner issue any writing which simulates or resembles: (i) a negotiable instrument; or (ii) an invoice, unless the intended recipient has actually contracted for goods, property, or services for which the issuer seeks proper payment. (1979, c. 879, s. 1.)



§ 75-36. Certain contracts relating to toner or inkjet cartridges void and unenforceable as a matter of public policy.

§ 75‑36.  Certain contracts relating to toner or inkjet cartridges void and unenforceable as a matter of public policy.

Any provision in any agreement or contract that prohibits the reusing, remanufacturing, or refilling of a toner or inkjet cartridge is void and unenforceable as a matter of public policy. Nothing in this section shall prevent any maintenance contract that warrants the performance of equipment under the contract from requiring the use of new or specified toner or inkjet cartridges in the equipment under contract. (2003‑386, s. 1.)



§ 75-37. Declaration of State public policy.

§ 75‑37.  Declaration of State public policy.

It is the public policy of this State to protect its citizens from price gouging during states of disaster. The State also realizes the difficulty in regulating prices while not defeating the ability of the market in goods and services from bringing supply back in balance with demand and not defeating the function of price in allocating scarce resources. (2003‑412, s. 1.)



§ 75-38. Prohibit excessive pricing during states of disaster, states of emergency, or abnormal market disruptions.

§ 75‑38.  Prohibit excessive pricing during states of disaster, states of emergency, or abnormal market disruptions.

(a)        Upon a triggering event, it is prohibited and shall be a violation of G.S. 75‑1.1 for any person to sell or rent or offer to sell or rent any goods or services which are consumed or used as a direct result of an emergency or which are consumed or used to preserve, protect, or sustain life, health, safety, or economic well‑being of persons or their property with the knowledge and intent to charge a price that is unreasonably excessive under the circumstances. This prohibition shall apply to all parties in the chain of distribution, including, but not limited to, a manufacturer, supplier, wholesaler, distributor, or retail seller of goods or services. This prohibition shall apply in the area where the state of disaster or emergency has been declared or the abnormal market disruption has been found.

In determining whether a price is unreasonably excessive, it shall be considered whether:

(1)        The price charged by the seller is attributable to additional costs imposed by the seller's supplier or other costs of providing the good or service during the triggering event.

(2)        The price charged by the seller exceeds the seller's average price in the preceding 60 days before the triggering event. If the seller did not sell or rent or offer to sell or rent the goods or service in question prior to the time of the triggering event, the price at which the goods or service was generally available in the trade area shall be used as a factor in determining if the seller is charging an unreasonably excessive price.

(3)        The price charged by the seller is attributable to fluctuations in applicable commodity markets; fluctuations in applicable regional, national, or international market trends; or to reasonable expenses and charges for attendant business risk incurred in procuring or selling the goods or services.

(b)        In the event the Attorney General investigates a complaint for a violation of this section and determines that the seller has not violated the provisions of this section and if the seller so requests, the Attorney General shall promptly issue a signed statement indicating that the Attorney General has not found a violation of this section.

(c)        For the purposes of this section, the end of a triggering event is the earlier of 45 days after the triggering event occurs or the expiration or termination of the triggering event unless the prohibition is specifically extended by the Governor.

(d)        A "triggering event" means the declaration of a state of emergency pursuant to G.S. 166A‑8 or Article 36A of Chapter 14 of the General Statutes, the proclamation of a state of disaster pursuant to G.S. 166A‑6, or a finding of abnormal market disruption pursuant to G.S. 75‑38(e).

(e)        An "abnormal market disruption" means a significant disruption, whether actual or imminent, to the production, distribution, or sale of goods and services in North Carolina, which are consumed or used as a direct result of an emergency or used to preserve, protect, or sustain life, health, safety, or economic well‑being of a person or his or her property. A significant disruption may result from a natural disaster, weather, acts of nature, strike, power or energy failures or shortages, civil disorder, war, terrorist attack, national or local emergency, or other extraordinary adverse circumstances. A significant market disruption can be found only if a declaration of a state of emergency, state of disaster, or similar declaration is made by the President of the United States or an issuance of Code Red/Severe Risk of Attack in the Homeland Security Advisory System is made by the Department of Homeland Security, whether or not such declaration or issuance applies to North Carolina.

(f)         The existence of an abnormal market disruption shall be found and declared by the Governor pursuant to the definition in subsection (e) of this section. The duration of an abnormal market disruption shall be 45 days from the triggering event, but may be renewed by the Governor if the Governor finds and declares the disruption continues to affect the economic well‑being of North Carolinians beyond the initial 45‑day period. (2003‑412, s. 1; 2006‑245, s. 1; 2006‑259, s. 41.)



§ 75-39. Conditioning services on electric service prohibited.

§ 75‑39.  Conditioning services on electric service prohibited.

(a)        No municipality or other provider of water or sewer services may offer, or agree to provide, extend, enhance, or accelerate the provision of water or sewer services, or facilities or other municipal services or facilities, to any person in consideration of that person or another person agreeing to receive electric service from the municipality or another electric supplier.

(b)        No municipality or other provider of water or sewer services may refuse to provide, or threaten or act to deny, delay, or terminate the provision of, water or sewer services or facilities, or other municipal services or facilities, to any person as a result of, or in an attempt to influence, the choice of an electric supplier by that person or another person.

(c)        A violation of this section by any municipality or other provider of water or sewer services shall constitute an unfair method of competition and an unfair act or practice under G.S. 75‑1.1. (2005‑150, s. 1.)



§ 75-40. Deadline for mailing consumer rebates.

§ 75‑40.  Deadline for mailing consumer rebates.

(a)        Any person, firm, or corporation engaged in commerce that offers a rebate shall provide the rebate to the consumer within 60 days of the date of receipt by the person, firm, or corporation of the completed rebate form submitted by the consumer. If the rebate claim is submitted electronically, the rebate shall be provided to the consumer within 60 days of the date upon which the claim is submitted. However, a person, firm, or corporation shall not be responsible for delays in providing rebates to consumers caused by conditions beyond their reasonable control including, but not limited to, natural disasters, wars, terrorist acts, and states of emergency. As used in this section, the following apply:

(1)        The term "rebate" means the return of a portion of the purchase price paid by a consumer for goods or services that is conditioned upon the consumer submitting a request for redemption after satisfying the terms and conditions of the offer.

(2)        The term "rebate" shall not include any refund that may be given to a consumer in accordance with a company's frequent shopper customer rewards program.

(3)        The term "consumer" does not apply to those individuals who are eligible for rebates as result of their eligibility under Medicaid.

(b)        Rebate forms shall include the telephone number or e‑mail address of the person, firm, or corporation that is offering the rebate. Rebate forms shall also include all of the following conspicuously printed on the rebate form:

(1)        The terms of the rebate.

(2)        Requirements for a valid claim, including any additional information to be submitted with the rebate form.

(3)        The expiration date of the rebate offer, if applicable.

(c)        A rebate offer shall provide a period of at least 30 days during which the consumer may submit the rebate form. The time period allowed for submission shall begin as soon as reasonably possible, but no later than six months, after the date of purchase.

(d)        Nothing in this section shall apply to a rebate offer of five dollars ($5.00) or less.

(e)        Nothing in this section shall be construed to create liability on the part of a retailer for a rebate offered by a manufacturer or liability on the part of a manufacturer for a rebate offered by a retailer.

(f)         A violation of this section is an unfair trade practice under G.S. 75‑1.1 and is subject to all of the enforcement and penalty provisions of an unfair trade practice under this Article. (2007‑170, s. 1.)



§ 75-41. Contracts with automatic renewal clauses.

§ 75‑41.  Contracts with automatic renewal clauses.

(a)        Any person, firm, or corporation engaged in commerce that sells, leases, or offers to sell or lease, any products or services to a consumer pursuant to a contract, where the contract automatically renews unless the consumer cancels the contract, shall disclose the automatic renewal clause clearly and conspicuously in the contract or contract offer.

(b)        Any person, firm, or corporation engaged in commerce that sells, leases, or offers to sell or lease, any products or services to a consumer pursuant to a contract, where the contract automatically renews unless the consumer cancels the contract, shall disclose clearly and conspicuously how to cancel the contract in the initial contract, contract offer, or with delivery of products or services.

(c)        A person, firm, or corporation that fails to comply with the requirements of this section is in violation of this section unless the person, firm, or corporation demonstrates that all of the following are its routine business practice:

(1)        It has established and implemented written procedures to comply with this section and enforces compliance with the procedures.

(2)        Any failure to comply with this section is the result of error.

(3)        Where an error has caused the failure to comply with this section, it provides a full refund or credit for all amounts billed to or paid by the consumer from the date of the renewal until the date of the termination of the contract, or the date of the subsequent notice of renewal, whichever occurs first.

(d)        This section does not apply to insurers licensed under Chapter 58 of the General Statutes, or to banks, trust companies, savings and loan associations, savings banks, or credit unions licensed or organized under the laws of any state or the United States, or any foreign bank maintaining a branch or agency licensed under the laws of the United States, or any subsidiary or affiliate thereof.

(e)        A violation of this section renders the automatic renewal clause void and unenforceable. (2007‑288, s. 1; 2007‑507, s. 17.)



§ 75-42. Deceptive representation of geographical location in telephone directory, print advertisement, or on the Internet.

§ 75‑42.  Deceptive representation of geographical location in telephone directory, print advertisement, or on the Internet.

(a)        A person who is in the business of supplying a perishable product shall not misrepresent the geographical location of the business in the listing of the business in a telephone directory, other directory assistance database, or on the Internet. A person misrepresents the geographical location of the business under this subsection if the name of the business, or any other part of the listing, indicates that the business is located in a geographical area and all of the following apply:

(1)        The business is not located within the geographical area indicated.

(2)        The listing fails to identify the municipality and state of the business's geographical location.

(3)        A telephone call to the local telephone number listed in the telephone directory, directory assistance database, or on the Internet routinely is forwarded or transferred to a location that is outside the calling area covered by the telephone directory or directory assistance database in which the number is listed, or outside the local calling area for the local telephone number posted on the Internet.

(b)        A person who is in the business of supplying a perishable product shall not misrepresent the geographical location of the business in print advertisement. A person misrepresents the geographical location of the business under this subsection if a fictitious business name, an assumed business name, or any other part of the advertisement is listed in print advertisement and all of the following apply:

(1)        The name or any other part of the advertisement misrepresents the geographic location of the supplier.

(2)        A telephone call to the local telephone number listed on the print advertisement routinely is forwarded or transferred to a location that is outside the calling area in which the number is listed.

(c)        A person who misrepresents the geographical location of the business under subsection (a) or subsection (b) of this section is not in violation of this section if a conspicuous notice in the listing or in the print advertisement states the municipality and state in which the business is located and identifies this as the location of the business.

(d)        For purposes of this section, a newspaper publisher, magazine or other publication, telephone directory or directory assistance service, its officer or agent, the owner or operator of a radio or television station, or any other owner or operator of a media primarily devoted to listing phone numbers or to advertising who publishes, broadcasts, or otherwise disseminates a directory, a database, or print advertisement in good faith without knowledge of its false, deceptive, or misleading character is immune from liability under this section unless the directory service, the database service, or the advertiser is the same person as the person, firm, or corporation that has committed the act prohibited by this section.

(e)        A violation of this section is an unfair trade practice under G.S. 75‑1.1.  (2007‑545, s. 1; 2009‑199, s. 1.)



§ 75-43. Reserved for future codification purposes.

§ 75‑43.  Reserved for future codification purposes.



§ 75-44. Reserved for future codification purposes.

§ 75‑44.  Reserved for future codification purposes.



§ 75-45. Reserved for future codification purposes.

§ 75‑45.  Reserved for future codification purposes.



§ 75-46. Reserved for future codification purposes.

§ 75‑46.  Reserved for future codification purposes.



§ 75-47. Reserved for future codification purposes.

§ 75‑47.  Reserved for future codification purposes.



§ 75-48. Reserved for future codification purposes.

§ 75‑48.  Reserved for future codification purposes.



§ 75-49. Reserved for future codification purposes.

§ 75‑49.  Reserved for future codification purposes.



§ 75-50. Definitions.

Article 2.

Prohibited Acts by Debt Collectors.

§ 75‑50.  Definitions.

The following words and terms as used in this Article shall be construed as follows:

(1)        "Consumer" means any natural person who has incurred a debt or alleged debt for personal, family, household or agricultural purposes.

(2)        "Debt" means any obligation owed or due or alleged to be owed or due from a consumer.

(3)        "Debt collector" means any person engaging, directly or indirectly, in debt collection from a consumer except those persons subject to the provisions of Article 70, Chapter 58 of the General Statutes. (1977, c. 747, s. 4; 1989, c. 770, s. 15.)



§ 75-51. Threats and coercion.

§ 75‑51.  Threats and coercion.

No debt collector shall collect or attempt to collect any debt alleged to be due and owing from a consumer by means of any unfair threat, coercion, or attempt to coerce. Such unfair acts include, but are not limited to, the following:

(1)        Using or threatening to use violence or any illegal means to cause harm to the person, reputation or property of any person.

(2)        Falsely accusing or threatening to accuse any person of fraud or any crime, or of any conduct that would tend to cause disgrace, contempt or ridicule.

(3)        Making or threatening to make false accusations to another person, including any credit reporting agency, that a consumer has not paid, or has willfully refused to pay a just debt.

(4)        Threatening to sell or assign, or to refer to another for collection, the debt of the consumer with an attending representation that the result of such sale, assignment or reference would be that the consumer would lose any defense to the debt or would be subjected to harsh, vindictive, or abusive collection attempts.

(5)        Representing that nonpayment of an alleged debt may result in the arrest of any person.

(6)        Representing that nonpayment of an alleged debt may result in the seizure, garnishment, attachment, or sale of any property or wages unless such action is in fact contemplated by the debt collector and permitted by law.

(7)        Threatening to take any action not in fact taken in the usual course of business, unless it can be shown that such threatened action was actually intended to be taken in the particular case in which the threat was made.

(8)        Threatening to take any action not permitted by law. (1977, c. 747, s. 4.)



§ 75-52. Harassment.

§ 75‑52.  Harassment.

No debt collector shall use any conduct, the natural consequence of which is to oppress, harass, or abuse any person in connection with the attempt to collect any debt. Such unfair acts include, but are not limited to, the following:

(1)        Using profane or obscene language, or language that would ordinarily abuse the typical hearer or reader.

(2)        Placing collect telephone calls or sending collect telegrams  unless the caller fully identifies himself and the company he represents.

(3)        Causing a telephone to ring or engaging any person in telephone conversation with such frequency as to be unreasonable or to constitute a harassment to the person under the circumstances or at times known to be times other than normal waking hours of the person.

(4)        Placing telephone calls or attempting to communicate with any person, contrary to his instructions, at his place of employment, unless the debt collector does not have a telephone number where the consumer can be reached during the consumer's nonworking hours. (1977, c. 747, s. 4.)



§ 75-53. Unreasonable publication.

§ 75‑53.  Unreasonable publication.

No debt collector shall unreasonably publicize information  regarding a consumer's debt. Such unreasonable publication includes, but is not limited to, the following:

(1)        Any communication with any person other than the debtor or his attorney, except:

a.         With the written permission of the debtor or his attorney given after default;

b.         To persons employed by the debt collector, to a credit reporting agency, to a person or business employed to collect the debt on behalf of the creditor, or to a person who makes a legitimate request for the information;

c.         To the spouse (or one who stands in place of the spouse) of the debtor, or to the parent or guardian of the debtor if the debtor is a minor and lives in the same household  with such parent;

d.         For the sole purpose of locating the debtor, if no indication of indebtedness is made;

e.         Through legal process.

(2)        Using any form of communication which ordinarily would be seen or heard by any person other than the consumer that displays or conveys any information about the alleged debt other than the name, address and phone number of the debt collector except as otherwise provided in this Article.

(3)        Disclosing any information relating to a consumer's debt by publishing or posting any list of consumers, except for credit reporting purposes and the publication and distribution of otherwise permissible "stop lists" to the point‑of‑sale locations where credit is extended, or by advertising for sale any claim to enforce payment thereof or in any other manner other than through legal process. (1977, c. 747, s. 4; 1979, c. 910.)



§ 75-54. Deceptive representation.

§ 75‑54.  Deceptive representation.

No debt collector shall collect or attempt to collect a debt or obtain information concerning a consumer by any fraudulent, deceptive or misleading representation. Such representations include, but are not limited to, the following:

(1)        Communicating with the consumer other than in the name (or unique pseudonym) of the debt collector and the person or business on whose behalf the debt collector is acting or to whom the debt is owed.

(2)        Failing to disclose in all communications attempting to collect a debt that the purpose of such communication is to collect a debt.

(3)        Falsely representing that the debt collector has in his possession information or something of value for the consumer.

(4)        Falsely representing the character, extent, or amount of a debt against a consumer or of its status in any legal proceeding; falsely representing that the collector is in any way connected with any agency of the federal, State or local government; or falsely representing the creditor's rights or intentions.

(5)        Using or distributing or selling any written communication which simulates or is falsely represented to be a document authorized, issued, or approved by a court, an official, or any other legally constituted or authorized authority, or which creates a false impression about its source.

(6)        Falsely representing that an existing obligation of the consumer may be increased by the addition of attorney's fees, investigation fees, service fees, or any other fees or charges.

(7)        Falsely representing the status or true nature of the services rendered by the debt collector or his business.

(8)        Communicating with the consumer in violation of the provisions of G.S. 62‑159.1(a), 153A‑277(b1), or 160A‑314(b1).  (1977, c. 747, s. 4; 2009‑302, s. 5.)



§ 75-55. Unconscionable means.

§ 75‑55.  Unconscionable means.

No debt collector shall collect or attempt to collect any debt by use of any unconscionable means. Such means include, but are not limited to, the following:

(1)        Seeking or obtaining any written statement or acknowledgment in any form containing an affirmation of any debt by a consumer who has been declared bankrupt, an acknowledgment of any debt barred by the statute of limitations, or a waiver of any legal rights of the debtor without disclosing the nature and consequences of such affirmation or waiver and the fact that the consumer is not legally obligated to make such affirmation or waiver.

(2)        Collecting or attempting to collect from the consumer all or  any part of the debt collector's fee or charge for services rendered, collecting or attempting to collect any interest or other charge, fee or expense incidental to the principal debt unless legally entitled to such fee or charge.

(3)        Communicating with a consumer (other than a statement of account used in the normal course of business) whenever the debt collector has been notified by the consumer's attorney that he represents said consumer.

(4)        Bringing suit against the debtor in a county other than that  in which the debt was incurred or in which the debtor resides if the distances and amounts involved would make it impractical for the debtor to defend the claim. (1977, c. 747, s. 4.)



§ 75-56. Application.

§ 75‑56.  Application.

(a)        The specific and general provisions of this Article shall exclusively constitute the unfair or deceptive acts or practices proscribed by G.S. 75‑1.1 in the area of commerce regulated by this Article.

(b)        Any debt collector who fails to comply with any provision of this Article with respect to any person is liable to such person in a private action in an amount equal to the sum of (i) any actual damage sustained by such person as a result of such failure and (ii) civil penalties the court may allow, but not less than five hundred dollars ($500.00) nor greater than four thousand dollars ($4,000) for each violation.

(c)        The remedies provided by this section shall be cumulative and in addition to remedies otherwise available. Any punitive damages assessed against a debt collector shall not be reduced by the amount of the civil penalty assessed against such debt collector pursuant to subsection (d) of this section.

(d)        Notwithstanding the provisions of G.S. 75‑15.2 and G.S. 75‑16, in private actions or actions instituted by the Attorney General, civil penalties in excess of four thousand dollars ($4,000) shall not be imposed.

(e)        The clear proceeds of civil penalties imposed in actions instituted by the Attorney General shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.  (1977, c. 747, s. 4; 1983, c. 417, s. 1; 1985 (Reg. Sess., 1986), c. 802; 1991, c. 68, s. 1; 1998‑215, s. 101; 2009‑573, s. 9.)



§§ 75-57 through 75-59. Reserved for future codification purposes.

§§ 75‑57 through 75‑59.  Reserved for future codification purposes.



§ 75-60. Title.

Article 2A.

Identity Theft Protection Act.

§ 75‑60.  Title.

This Article shall be known and may be cited as the "Identity Theft Protection Act". (2005‑414, s. 1.)



§ 75-61. Definitions.

§ 75‑61.  Definitions.

The following definitions apply in this Article:

(1)        "Business".  A sole proprietorship, partnership, corporation, association, or other group, however organized and whether or not organized to operate at a profit. The term includes a financial institution organized, chartered, or holding a license or authorization certificate under the laws of this State, any other state, the United States, or any other country, or the parent or the subsidiary of any such financial institution. Business shall not include any government or governmental subdivision or agency.

(2)        "Consumer".  An individual.

(3)        "Consumer report" or "credit report".  Any written, oral, or other communication of any information by a consumer reporting agency bearing on a consumer's creditworthiness, credit standing, credit capacity, character, general reputation, personal characteristics, or mode of living which is used or expected to be used or collected in whole or in part for the purpose of serving as a factor in establishing the consumer's eligibility for any of the following:

a.         Credit to be used primarily for personal, family, or household purposes.

b.         Employment purposes.

c.         Any other purpose authorized under 15 U.S.C. § 168l(b).

(4)        "Consumer reporting agency".  Any person who, for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information on consumers for the purpose of furnishing consumer reports to third parties.

(5)        "Credit card".  Has the same meaning as in section 103 of the Truth in Lending Act (15 U.S.C. § 160, et seq.).

(6)        "Debit card".  Any card or device issued by a financial institution to a consumer for use in initiating an electronic fund transfer from the account holding assets of the consumer at such financial institution, for the purpose of transferring money between accounts or obtaining money, property, labor, or services.

(7)        "Disposal" includes the following:

a.         The discarding or abandonment of records containing personal information.

b.         The sale, donation, discarding, or transfer of any medium, including computer equipment or computer media, containing records of personal information, or other nonpaper media upon which records of personal information are stored, or other equipment for nonpaper storage of information.

(8)        "Encryption".  The use of an algorithmic process to transform data into a form in which the data is rendered unreadable or unusable without use of a confidential process or key.

(9)        "Person".  Any individual, partnership, corporation, trust, estate, cooperative, association, government, or governmental subdivision or agency, or other entity.

(10)      "Personal information".  A person's first name or first initial and last name in combination with identifying information as defined in G.S. 14‑113.20(b). Personal information does not include publicly available directories containing information an individual has voluntarily consented to have publicly disseminated or listed, including name, address, and telephone number, and does not include information made lawfully available to the general public from federal, state, or local government records.

(11)      "Proper identification".  Information generally deemed sufficient to identify a person. If a person is unable to reasonably identify himself or herself with the information described above, a consumer reporting agency may require additional information concerning the consumer's employment and personal or family history in order to verify the consumer's identity.

(12)      "Records".  Any material on which written, drawn, spoken, visual, or electromagnetic information is recorded or preserved, regardless of physical form or characteristics.

(13)      "Redaction".  The rendering of data so that it is unreadable or is truncated so that no more than the last four digits of the identification number is accessible as part of the data.

(14)      "Security breach".  An incident of unauthorized access to and acquisition of unencrypted and unredacted records or data containing personal information where illegal use of the personal information has occurred or is reasonably likely to occur or that creates a material risk of harm to a consumer. Any incident of unauthorized access to and acquisition of encrypted records or data containing personal information along with the confidential process or key shall constitute a security breach. Good faith acquisition of personal information by an employee or agent of the business for a legitimate purpose is not a security breach, provided that the personal information is not used for a purpose other than a lawful purpose of the business and is not subject to further unauthorized disclosure.

(15)      "Security freeze".  Notice placed in a credit report, at the request of the consumer and subject to certain exceptions, that prohibits the consumer reporting agency from releasing all or any part of the consumer's credit report or any information derived from it without the express authorization of the consumer. (2005‑414, s. 1.)



§ 75-62. Social security number protection.

§ 75‑62.  Social security number protection.

(a)        Except as provided in subsection (b) of this section, a business may not do any of the following:

(1)        Intentionally communicate or otherwise make available to the general public an individual's social security number.

(2)        Intentionally print or imbed an individual's social security number on any card required for the individual to access products or services provided by the person or entity.

(3)        Require an individual to transmit his or her social security number over the Internet, unless the connection is secure or the social security number is encrypted.

(4)        Require an individual to use his or her social security number to access an Internet Web site, unless a password or unique personal identification number or other authentication device is also required to access the Internet Web site.

(5)        Print an individual's social security number on any materials that are mailed to the individual, unless state or federal law requires the social security number to be on the document to be mailed.

(6)        Sell, lease, loan, trade, rent, or otherwise intentionally disclose an individual's social security number to a third party without written consent to the disclosure from the individual, when the party making the disclosure knows or in the exercise of reasonable diligence would have reason to believe that the third party lacks a legitimate purpose for obtaining the individual's social security number.

(b)        Subsection (a) of this section shall not apply in the following instances:

(1)        When a social security number is included in an application or in documents related to an enrollment process, or to establish, amend, or terminate an account, contract, or policy; or to confirm the accuracy of the social security number for the purpose of obtaining a credit report pursuant to 15 U.S.C. § 1681(b)(2). A social security number that is permitted to be mailed under this section may not be printed, in whole or in part, on a postcard or other mailer not requiring an envelope, or visible on the envelope or without the envelope having been opened.

(2)        To the collection, use, or release of a social security number for internal verification or administrative purposes.

(3)        To the opening of an account or the provision of or payment for a product or service authorized by an individual.

(4)        To the collection, use, or release of a social security number to investigate or prevent fraud, conduct background checks, conduct social or scientific research, collect a debt, obtain a credit report from or furnish data to a consumer reporting agency pursuant to the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq., undertake a permissible purpose enumerated under Gramm Leach Bliley, 12 C.F.R. § 216.13‑15, or locate an individual who is missing, a lost relative, or due a benefit, such as a pension, insurance, or unclaimed property benefit.

(5)        To a business acting pursuant to a court order, warrant, subpoena, or when otherwise required by law.

(6)        To a business providing the social security number to a federal, state, or local government entity, including a law enforcement agency, court, or their agents or assigns.

(7)        To a social security number that has been redacted.

(c)        A business covered by this section shall make reasonable efforts to cooperate, through systems testing and other means, to ensure that the requirements of this Article are implemented.

(d)        A violation of this section is a violation of G.S. 75‑1.1. (2005‑414, s. 1.)



§ 75-63. Security freeze.

§ 75‑63.  Security freeze.

(a)        A consumer may place a security freeze on the consumer's credit report by making a request to a consumer reporting agency in accordance with this subsection. A security freeze shall prohibit, subject to exceptions in subsection (l) of this section, the consumer reporting agency from releasing the consumer's credit report or any information from it without the express authorization of the consumer. When a security freeze is in place, a consumer reporting agency may not release the consumer's credit report or information to a third party without prior express authorization from the consumer. This subsection does not prevent a consumer reporting agency from advising a third party that a security freeze is in effect with respect to the consumer's credit report, provided that the consumer reporting agency does not state or otherwise imply to the third party that the consumer's security freeze reflects a negative credit score, history, report, or rating. A consumer reporting agency shall place a security freeze on a consumer's credit report if the consumer requests a security freeze by any of the following methods:

(1)        First‑class mail.

(2)        Telephone call.

(3)        Secure Web site or secure electronic mail connection.

(a1)      A nationwide consumer reporting agency, as defined in section 603(p) [15 U.S.C. § 1681a(p)] of the federal Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq., that receives a request from a consumer residing in this State to place a security freeze on the consumer's file, shall provide a notice communicating to the consumer that the freeze is only placed with the consumer reporting agency to which the consumer directed the request. The notice shall provide to the consumer the Web site, postal address, and telephone number of the other nationwide consumer reporting agencies and of the North Carolina Attorney General's Office and shall inform the consumer that he or she may use this information to contact other nationwide consumer reporting agencies to make security freeze requests and obtain information on combating identity theft. No part of the notice to the consumer shall be used to make a solicitation for other goods and services.

(b)        A consumer reporting agency shall place a security freeze on a consumer's credit report no later than three business days after receiving a written request from the consumer by mail. A consumer reporting agency that receives such a request electronically or by telephone shall comply with the request within 24 hours of receiving the request.

(c)        The consumer reporting agency shall send a written confirmation of the security freeze to the consumer within three business days of placing the freeze and at the same time shall provide the consumer with a unique personal identification number or password, other than the consumer's social security number, to be used by the consumer when providing authorization for the release of the consumer's credit report for a specific period of time, or to a specific party, or for permanently lifting the freeze.

(d)        If the consumer wishes to allow the consumer's credit report to be accessed for a specific period of time or by a specific party while a freeze is in place, the consumer shall contact the consumer reporting agency by mail, phone, or electronically, request that the freeze be lifted or lifted with respect to a specific party, and provide all of the following:

(1)        Proper identification.

(2)        The unique personal identification number or password provided by the consumer reporting agency pursuant to subsection (c) of this section.

(3)        The proper information regarding the third party who is authorized to receive the consumer credit report or the time period for which the report shall be available to users of the credit report.

(e)        Repealed by Session Laws 2009‑355, s. 1, effective October 1, 2009.

(f)         A consumer reporting agency that receives a request by mail from a consumer to lift a freeze on a credit report pursuant to subsection (d) of this section shall comply with the request no later than three business days after receiving the request. A consumer reporting agency that receives such a request electronically or by telephone shall comply with the request within 15 minutes of receiving the request.

(g)        A consumer reporting agency shall remove, temporarily lift, or lift with respect to a specific third party a freeze placed on a consumer's credit report only in the following cases:

(1)        Upon the consumer's request, pursuant to subsections (d) or (j) of this section.

(2)        If the consumer's credit report was frozen due to a material misrepresentation of fact by the consumer. If a consumer reporting agency intends to remove a freeze upon a consumer's credit report pursuant to this subdivision, the consumer reporting agency shall notify the consumer in writing prior to removing the freeze on the consumer's credit report.

(g1)      A consumer reporting agency need not meet the time requirements provided in this section, only for such time as the occurrences prevent compliance, if any of the following occurrences apply:

(1)        The consumer fails to meet the requirements of subsection (d) or (j) of this section.

(2)        The consumer reporting agency's ability to remove, place, temporarily lift, or lift with respect to a specific party the security freeze is prevented by any of the following:

a.         An act of God, including fire, earthquakes, hurricanes, storms, or similar natural disaster or phenomena.

b.         Unauthorized or illegal acts by a third party, including terrorism, sabotage, riot, vandalism, labor strikes or disputes disrupting operations, or similar occurrences.

c.         Operational interruption, including electrical failure, unanticipated delay in equipment or replacement part delivery, computer hardware or software failures inhibiting response time, or similar disruption.

d.         Governmental action, including emergency orders or regulations, judicial or law enforcement action, or similar directives.

e.         Regularly scheduled maintenance, during other than normal business hours, of, or updates to, the consumer reporting agency's systems.

f.          Commercially reasonable maintenance of, or repair to, the consumer reporting agency's systems that is unexpected or unscheduled.

g.         Receipt of a request outside of normal business hours.

(h)        If a third party requests access to a consumer credit report on which a security freeze is in effect and this request is in connection with an application for credit or any other use and the consumer does not allow the consumer's credit report to be accessed for that specific period of time, the third party may treat the application as incomplete.

(i)         If a consumer requests a security freeze pursuant to this section, the consumer reporting agency shall disclose to the consumer the process of placing and temporarily lifting a security freeze and the process for allowing access to information from the consumer's credit report for a specific period of time or to a specific third party while the security freeze is in place.

(j)         A security freeze shall remain in place until the consumer requests that the security freeze be temporarily lifted for a specific period of time or to a specific third party or removed. A consumer reporting agency shall remove a security freeze within 15 minutes of receiving an electronic request for removal from the consumer or within three business days of receiving a written or telephonic request for removal from the consumer, who provides all of the following:

(1)        Proper identification.

(2)        The unique personal identification number or password provided by the consumer reporting agency pursuant to subsection (c) of this section.

(k)        A consumer reporting agency shall require proper identification of the person making a request to place or remove a security freeze.

(l)         The provisions of this section do not apply to the use of a consumer credit report by any of the following:

(1)        A person, or the person's subsidiary, affiliate, agent, subcontractor, or assignee with whom the consumer has, or prior to assignment had, an account, contract, or debtor‑creditor relationship for the purposes of reviewing the active account or collecting the financial obligation owing for the account, contract, or debt.

(2)        A subsidiary, affiliate, agent, assignee, or prospective assignee of a person to whom access has been granted under subsection (d) of this section for purposes of facilitating the extension of credit or other permissible use.

(3)        Any person acting pursuant to a court order, warrant, or subpoena.

(4)        A state or local agency, or its agents or assigns, which administers a program for establishing and enforcing child support obligations.

(5)        A state or local agency, or its agents or assigns, acting to investigate fraud, including Medicaid fraud, or acting to investigate or collect delinquent taxes or assessments, including interest and penalties, unpaid court orders, or to fulfill any of its other statutory responsibilities.

(6)        A federal, state, or local governmental entity, including law enforcement agency, court, or their agent or assigns.

(7)        A person for the purposes of prescreening as defined by the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.

(8)        Any person for the sole purpose of providing for a credit file monitoring subscription service to which the consumer has subscribed.

(9)        A consumer reporting agency for the purpose of providing a consumer with a copy of the consumer's credit report upon the consumer's request.

(10)      Any depository financial institution for checking, savings, and investment accounts.

(11)      Any property and casualty insurance company for use in setting or adjusting a rate, adjusting a claim, or underwriting for property and casualty insurance purposes.

(12)      A person for the purpose of furnishing or using credit reports for employment purposes pursuant to 15 U.S.C. § 1681b(b) or tenant screening pursuant to 15 U.S.C. § 1681b(a)(3)(F).

(13)      A person for the purpose of criminal background record information.

(m)       If a security freeze is in place, a consumer reporting agency shall not change any of the following official information in a credit report without sending a written confirmation of the change to the consumer within 30 days of the change being posted to the consumer's file: name, date of birth, social security number, and address. Written confirmation is not required for technical modifications of a consumer's official information, including name and street abbreviations, complete spellings, or transposition of numbers or letters. In the case of an address change, the written confirmation shall be sent to both the new address and the former address.

(n)        The following persons are not required to place in a credit report a security freeze pursuant to this section provided, however, that any person that is not required to place a security freeze on a credit report under the provisions of subdivision (3) of this subsection shall be subject to any security freeze placed on a credit report by another consumer reporting agency from which it obtains information:

(1)        A check services or fraud prevention services company, which reports on incidents of fraud or issues authorizations for the purpose of approving or processing negotiable instruments, electronic fund transfers, or similar methods of payment.

(2)        A deposit account information service company, which issues reports regarding account closures due to fraud, substantial overdrafts, ATM abuse, or other similar negative information regarding a consumer to inquiring banks or other financial institutions for use only in reviewing a consumer request for a deposit account at the inquiring bank or financial institution.

(3)        A consumer reporting agency that does all of the following:

a.         Acts only to resell credit information by assembling and merging information contained in a database of one or more credit reporting agencies.

b.         Does not maintain a permanent database of credit information from which new credit reports are produced.

(o)        A consumer reporting agency shall not charge a fee to put a security freeze in place, remove a freeze, or lift a freeze pursuant to subsection (d) or (j) of this section, provided that any such request is made electronically. If a request to put a security freeze in place is made by telephone or by mail, a consumer reporting agency may charge a fee to a consumer not to exceed three dollars ($3.00), except that a consumer reporting agency may not charge any fee to a consumer over the age of 62, to a victim of identity theft who has submitted a copy of a valid investigative or incident report or complaint with a law enforcement agency about the unlawful use of the victim's identifying information by another person, or to the victim's spouse. A consumer reporting agency shall not charge an additional fee to a consumer who requests to temporarily lift for a specific period of time or to a specific third party, reinstate, or remove a security freeze. A consumer reporting agency shall not charge a consumer for a onetime reissue of a replacement personal identification number. A consumer reporting agency may charge a fee not to exceed three dollars ($3.00) to provide any subsequent replacement personal identification number.

(o1)      A parent or guardian of a minor residing in this State may, upon appropriate proof of identity and proof of their relationship to the minor, inquire of a nationwide consumer reporting agency, as defined in section 603(p) [15 U.S.C. § 1681a(p)] of the federal Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq., as to the existence of a credit report for the minor of the parent or guardian. If a credit report for the minor exists, the nationwide consumer reporting agency shall make reasonable efforts to prevent providing a credit report on the minor until the minor reaches the age of majority. If a credit report for the minor does not exist, the nationwide consumer reporting agency has no obligation to create one.

(p)        At any time that a consumer is required to receive a summary of rights required under section 609 of the federal Fair Credit Reporting Act, the following notice shall be included:

"North Carolina Consumers Have the Right to Obtain a Security Freeze.

You have a right to place a "security freeze" on your credit report pursuant to North Carolina law. The security freeze will prohibit a consumer reporting agency from releasing any information in your credit report without your express authorization. A security freeze can be requested in writing by first‑class mail, by telephone, or electronically. You also may request a freeze by visiting the following Web site: [URL] or calling the following telephone number: [NUMBER].

The security freeze is designed to prevent credit, loans, and services from being approved in your name without your consent. However, you should be aware that using a security freeze to take control over who gains access to the personal and financial information in your credit report may delay, interfere with, or prohibit the timely approval of any subsequent request or application you make regarding new loans, credit, mortgage, insurance, rental housing, employment, investment, license, cellular phone, utilities, digital signature, Internet credit card transactions, or other services, including an extension of credit at point of sale.

The freeze will be placed within three business days if you request it by mail, or within 24 hours if you request it by telephone or electronically. When you place a security freeze on your credit report, within three business days, you will be sent a personal identification number or a password to use when you want to remove the security freeze, temporarily lift it, or lift it with respect to a particular third party.

A freeze does not apply when you have an existing account relationship and a copy of your report is requested by your existing creditor or its agents or affiliates for certain types of account review, collection, fraud control, or similar activities.

You should plan ahead and lift a freeze if you are actively seeking credit or services as a security freeze may slow your applications, as mentioned above.

You can remove a freeze, temporarily lift a freeze, or lift a freeze with respect to a particular third party by contacting the consumer reporting agency and providing all of the following:

(1)        Your personal identification number or password,

(2)        Proper identification to verify your identity, and

(3)        Proper information regarding the period of time you want your report available to users of the credit report, or the third party with respect to which you want to lift the freeze.

A consumer reporting agency that receives a request from you to temporarily lift a freeze or to lift a freeze with respect to a particular third party on a credit report shall comply with the request no later than three business days after receiving the request by mail and no later than 15 minutes after receiving a request by telephone or electronically. A consumer reporting agency may charge you up to three dollars ($3.00) to institute a freeze if your request is made by telephone or by mail. A consumer reporting agency may not charge you any amount to freeze, remove a freeze, temporarily lift a freeze, or lift a freeze with respect to a particular third party, if any of the following are true:

(1)        Your request is made electronically.

(2)        You are over the age of 62.

(3)        You are the victim of identity theft and have submitted a copy of a valid investigative or incident report or complaint with a law enforcement agency about the unlawful use of your identifying information by another person, or you are the spouse of such a person.

You have a right to bring a civil action against someone who violates your rights under the credit reporting laws. The action can be brought against a consumer reporting agency or a user of your credit report."

(q)        A violation of this section is a violation of G.S. 75‑1.1.  (2005‑414, s. 1; 2006‑158, s. 1; 2009‑355, s. 1; 2009‑550, s. 5.)



§ 75-64. Destruction of personal information records.

§ 75‑64.  Destruction of personal information records.

(a)        Any business that conducts business in North Carolina and any business that maintains or otherwise possesses personal information of a resident of North Carolina must take reasonable measures to protect against unauthorized access to or use of the information in connection with or after its disposal.

(b)        The reasonable measures must include:

(1)        Implementing and monitoring compliance with policies and procedures that require the burning, pulverizing, or shredding of papers containing personal information so that information cannot be practicably read or reconstructed.

(2)        Implementing and monitoring compliance with policies and procedures that require the destruction or erasure of electronic media and other nonpaper media containing personal information so that the information cannot practicably be read or reconstructed.

(3)        Describing procedures relating to the adequate destruction or proper disposal of personal records as official policy in the writings of the business entity.

(c)        A business may, after due diligence, enter into a written contract with, and monitor compliance by, another party engaged in the business of record destruction to destroy personal information in a manner consistent with this section. Due diligence should ordinarily include one or more of the following:

(1)        Reviewing an independent audit of the disposal business's operations or its compliance with this statute or its equivalent.

(2)        Obtaining information about the disposal business from several references or other reliable sources and requiring that the disposal business be certified by a recognized trade association or similar third party with a reputation for high standards of quality review.

(3)        Reviewing and evaluating the disposal business's information security policies or procedures or taking other appropriate measures to determine the competency and integrity of the disposal business.

(d)        A disposal business that conducts business in North Carolina or disposes of personal information of residents of North Carolina must take all reasonable measures to dispose of records containing personal information by implementing and monitoring compliance with policies and procedures that protect against unauthorized access to or use of personal information during or after the collection and transportation and disposing of such information.

(e)        This section does not apply to any of the following:

(1)        Any bank or financial institution that is subject to and in compliance with the privacy and security provision of the Gramm Leach Bliley Act, 15 U.S.C. § 6801, et seq., as amended.

(2)        Any health insurer or health care facility that is subject to and in compliance with the standards for privacy of individually identifiable health information and the security standards for the protection of electronic health information of the Health Insurance Portability and Accountability Act of 1996.

(3)        Any consumer reporting agency that is subject to and in compliance with the Federal Credit Reporting Act, 15 U.S.C. § 1681, et seq., as amended.

(f)         A violation of this section is a violation of G.S. 75‑1.1, but any damages assessed against a business because of the acts or omissions of its nonmanagerial employees shall not be trebled as provided in G.S. 75‑16 unless the business was negligent in the training, supervision, or monitoring of those employees. No private right of action may be brought by an individual for a violation of this section unless such individual is injured as a result of the violation. (2005‑414, s. 1.)



§ 75-65. Protection from security breaches.

§ 75‑65.  Protection from security breaches.

(a)        Any business that owns or licenses personal information of residents of North Carolina or any business that conducts business in North Carolina that owns or licenses personal information in any form (whether computerized, paper, or otherwise) shall provide notice to the affected person that there has been a security breach following discovery or notification of the breach. The disclosure notification shall be made without unreasonable delay, consistent with the legitimate needs of law enforcement, as provided in subsection (c) of this section, and consistent with any measures necessary to determine sufficient contact information, determine the scope of the breach and restore the reasonable integrity, security, and confidentiality of the data system. For the purposes of this section, personal information shall not include electronic identification numbers, electronic mail names or addresses, Internet account numbers, Internet identification names, parent's legal surname prior to marriage, or a password unless this information would permit access to a person's financial account or resources.

(b)        Any business that maintains or possesses records or data containing personal information of residents of North Carolina that the business does not own or license, or any business that conducts business in North Carolina that maintains or possesses records or data containing personal information that the business does not own or license shall notify the owner or licensee of the information of any security breach immediately following discovery of the breach, consistent with the legitimate needs of law enforcement as provided in subsection (c) of this section.

(c)        The notice required by this section shall be delayed if a law enforcement agency informs the business that notification may impede a criminal investigation or jeopardize national or homeland security, provided that such request is made in writing or the business documents such request contemporaneously in writing, including the name of the law enforcement officer making the request and the officer's law enforcement agency engaged in the investigation. The notice required by this section shall be provided without unreasonable delay after the law enforcement agency communicates to the business its determination that notice will no longer impede the investigation or jeopardize national or homeland security.

(d)        The notice shall be clear and conspicuous. The notice shall include all of the following:

(1)        A description of the incident in general terms.

(2)        A description of the type of personal information that was subject to the unauthorized access and acquisition.

(3)        A description of the general acts of the business to protect the personal information from further unauthorized access.

(4)        A telephone number for the business that the person may call for further information and assistance, if one exists.

(5)        Advice that directs the person to remain vigilant by reviewing account statements and monitoring free credit reports.

(6)        The toll‑free numbers and addresses for the major consumer reporting agencies.

(7)        The toll‑free numbers, addresses, and Web site addresses for the Federal Trade Commission and the North Carolina Attorney General's Office, along with a statement that the individual can obtain information from these sources about preventing identity theft.

(e)        For purposes of this section, notice to affected persons may be provided by one of the following methods:

(1)        Written notice.

(2)        Electronic notice, for those persons for whom it has a valid e‑mail address and who have agreed to receive communications electronically if the notice provided is consistent with the provisions regarding electronic records and signatures for notices legally required to be in writing set forth in 15 U.S.C. § 7001.

(3)        Telephonic notice provided that contact is made directly with the affected persons.

(4)        Substitute notice, if the business demonstrates that the cost of providing notice would exceed two hundred fifty thousand dollars ($250,000) or that the affected class of subject persons to be notified exceeds 500,000, or if the business does not have sufficient contact information or consent to satisfy subdivisions (1), (2), or (3) of this subsection, for only those affected persons without sufficient contact information or consent, or if the business is unable to identify particular affected persons, for only those unidentifiable affected persons. Substitute notice shall consist of all the following:

a.         E‑mail notice when the business has an electronic mail address for the subject persons.

b.         Conspicuous posting of the notice on the Web site page of the business, if one is maintained.

c.         Notification to major statewide media.

(e1)      In the event a business provides notice to an affected person pursuant to this section, the business shall notify without unreasonable delay the Consumer Protection Division of the Attorney General's Office of the nature of the breach, the number of consumers affected by the breach, steps taken to investigate the breach, steps taken to prevent a similar breach in the future, and information regarding the timing, distribution, and content of the notice.

(f)         In the event a business provides notice to more than 1,000 persons at one time pursuant to this section, the business shall notify, without unreasonable delay, the Consumer Protection Division of the Attorney General's Office and all consumer reporting agencies that compile and maintain files on consumers on a nationwide basis, as defined in 15 U.S.C. § 1681a(p), of the timing, distribution, and content of the notice.

(g)        Any waiver of the provisions of this Article is contrary to public policy and is void and unenforceable.

(h)        A financial institution that is subject to and in compliance with the Federal Interagency Guidance Response Programs for Unauthorized Access to Consumer Information and Customer Notice, issued on March 7, 2005, by the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, the Office of the Comptroller of the Currency, and the Office of Thrift Supervision; or a credit union that is subject to and in compliance with the Final Guidance on Response Programs for Unauthorized Access to Member Information and Member Notice, issued on April 14, 2005, by the National Credit Union Administration; and any revisions, additions, or substitutions relating to any of the said interagency guidance, shall be deemed to be in compliance with this section.

(i)         A violation of this section is a violation of G.S. 75‑1.1. No private right of action may be brought by an individual for a violation of this section unless such individual is injured as a result of the violation.

(j)         Causes of action arising under this Article may not be assigned.  (2005‑414, s. 1; 2009‑355, s. 2; 2009‑573, s. 10.)



§ 75-66. Publication of personal information.

§ 75‑66.  Publication of personal information.

(a)        It shall be a violation of this section for any person to knowingly broadcast or publish to the public on radio, television, cable television, in a writing of any kind, or on the Internet, the personal information of another with actual knowledge that the person whose personal information is disclosed has previously objected to any such disclosure.

(b)        As used in this section, "person" means any individual, partnership, corporation, trust, estate, cooperative, association, or other entity, but does not include any:

(1)        Government, government subdivision or agency.

(2)        Entity subject to federal requirements pursuant to the Health Insurance Portability and Accountability Act (HIPAA).

(c)        As used in this section, the phrase "personal information" includes a person's first name or first initial and last name in combination with any of the following information:

(1)        Social security or employer taxpayer identification numbers.

(2)        Drivers license, State identification card, or passport numbers.

(3)        Checking account numbers.

(4)        Savings account numbers.

(5)        Credit card numbers.

(6)        Debit card numbers.

(7)        Personal Identification (PIN) Code as defined in G.S. 14‑113.8(6).

(8)        Digital signatures.

(9)        Any other numbers or information that can be used to access a person's financial resources.

(10)      Biometric data.

(11)      Fingerprints.

(12)      Passwords.

(d)        Nothing in this section shall:

(1)        Limit the requirements or obligations under any other section of this Article, including, but not limited to, G.S. 75‑62 and G.S. 75‑65.

(2)        Apply to the collection, use, or release of personal information for a purpose permitted, authorized, or required by any federal, state, or local law, regulation, or ordinance.

(e)        Any person whose property or person is injured by reason of a violation of this section may sue for civil damages pursuant to the provisions of G.S. 1‑539.2C. (2007‑534, s. 2.)



§ 75-67. Reserved for future codification purposes.

§ 75‑67.  Reserved for future codification purposes.



§ 75-68. Reserved for future codification purposes.

§ 75‑68.  Reserved for future codification purposes.



§ 75-69. Reserved for future codification purposes.

§ 75‑69.  Reserved for future codification purposes.



§ 75-70. Reserved for future codification purposes.

§ 75‑70.  Reserved for future codification purposes.



§ 75-71. Reserved for future codification purposes.

§ 75‑71.  Reserved for future codification purposes.



§ 75-72. Reserved for future codification purposes.

§ 75‑72.  Reserved for future codification purposes.



§ 75-73. Reserved for future codification purposes.

§ 75‑73.  Reserved for future codification purposes.



§ 75-74. Reserved for future codification purposes.

§ 75‑74.  Reserved for future codification purposes.



§ 75-75. Reserved for future codification purposes.

§ 75‑75.  Reserved for future codification purposes.



§ 75-76. Reserved for future codification purposes.

§ 75‑76.  Reserved for future codification purposes.



§ 75-77. Reserved for future codification purposes.

§ 75‑77.  Reserved for future codification purposes.



§ 75-78. Reserved for future codification purposes.

§ 75‑78.  Reserved for future codification purposes.



§ 75-79. Reserved for future codification purposes.

§ 75‑79.  Reserved for future codification purposes.



§ 75-80. Title.

Article 3.

Motor Fuel Marketing Act.

§ 75‑80.  Title.

This Article shall be known and may be cited as the "Motor Fuel Marketing Act". (1985 (Reg. Sess., 1986), c. 972, s. 1.)



§ 75-81. Definitions.

§ 75‑81.  Definitions.

The following terms shall have the meanings ascribed to them in this section unless otherwise stated and unless the context or subject matter clearly indicates otherwise:

(1)        "Person" shall mean any person, firm, association, organization, partnership, business trust, joint stock company, company, corporation or legal entity.

(2)        "Sale" shall mean selling, offering for sale or advertising for sale.

(3)        "Motor Fuel" means motor fuel, as defined in G.S. 105‑449.60, and alternative fuel, as defined in G.S. 105‑449.130.

(4)        "Cost" or "Costs" shall mean as follows:

a.         For a refiner or terminal supplier, costs shall be presumed to be the refiner's or terminal supplier's prevailing price to the wholesale class of trade at the terminal used by the refiner or terminal supplier to obtain the motor fuel in question or the lowest prevailing price within 10 days prior to a sale alleged to be in violation of G.S. 75‑82 hereof plus all transportation expenses including freight expenses (incurred and not otherwise included in the cost of the motor fuel), and motor fuel taxes. If a refiner or terminal supplier does not regularly sell to the wholesale class of trade at the terminal in question, then such refiner or terminal supplier shall use as the prevailing price either (i) the lowest price to the wholesale class of trade of those other refiners or terminal suppliers at the same terminal who regularly sell to the wholesaler class or (ii) a price determined by using standard functional accounting procedures.

b.         For all other sellers, cost includes the invoice or replacement cost, whichever is less, of the grade, brand or blend, of motor fuel within 10 days prior to the date of sale, in the quantity or quantities last purchased, less all rebates and discounts received including prompt payment discounts and plus all applicable State, federal and local taxes, and transportation expenses including freight expenses, incurred and not otherwise included in the cost of the motor fuel.

(5)        "Prompt Payment Discounts" shall mean any allowance for payment within a specified time, but shall not include discounts for cash made to the motoring public at motor fuel outlets.

(6)        "Affiliate" shall mean any person who (other than by means of a franchise) controls, is controlled by or is under common control with, any other person.

(7)        "Motor Fuel Merchant" is any person selling motor fuel to the public.

(8)        "Motor Fuel Outlet" is any retail facility selling motor fuel to the motoring public.

(9)        "New Retail Outlet" shall mean a new retail facility constructed from the ground or an existing retail facility that is offering motor fuel to the motoring public for the first time.

(10)      "Refiner" shall mean any person engaged in the production or refining of motor fuel, whether such production or refining occurs in this State or elsewhere, and includes any affiliate of such person or firm.

(11)      "Terminal Supplier" shall mean any person engaged in selling or brokering motor fuel to wholesalers or retailers from a storage facility of more than 2,000,000 gallons capacity and such person has an ownership interest in or control of the storage facility. (1985 (Reg. Sess., 1986), c. 972, s. 1; 1991 (Reg. Sess., 1992), c. 1007, s. 36; 1995, c. 390, s. 12; 1997‑456, s. 27.)



§ 75-82. Unlawful below-cost selling; exceptions.

§ 75‑82.  Unlawful below‑cost selling; exceptions.

(a)        It shall be unlawful where the intent is to injure competition for any motor fuel merchant or the affiliate of any motor fuel merchant to sell with such frequency as to indicate a general business practice of selling at a motor fuel outlet any grade, brand or blend of motor fuel for less than the cost of that grade, brand or blend of motor fuel except where (i) the price is established in good faith to meet or compete with the lower price of a competitor in the same market area on the same level of distribution selling the same or comparable product of like quality, (ii) the price remains in effect for no more than 10 days after the first sale of that grade, brand or  blend by the merchant at a new retail outlet, (iii) the sale is made in good faith to dispose of a grade, brand or blend of motor fuel for the purpose of discontinuing sales of that product, or (iv) the sale is made pursuant to the order or authority of any court or governmental agency.

(b)        For purposes of this Article, motor fuel cost shall be computed separately for each grade, brand or blend of each motor fuel at each location where said motor fuel is offered for sale; however, nothing in this subsection shall prevent a motor fuel merchant from using a weighted average motor fuel cost for comparable grade, brand or blend when such motor fuel merchant is supplied by more than one refiner or terminal supplier at one or more terminals.

(c)        This Article shall apply only to retail sales of motor fuel at  motor fuel outlets. (1985 (Reg. Sess., 1986), c. 972, s. 1.)



§ 75-83. Unlawful inducement; civil penalty.

§ 75‑83.  Unlawful inducement; civil penalty.

It shall be unlawful to knowingly induce, or to knowingly attempt to induce, a violation of this Article, whether by otherwise lawful or unlawful means. In any action initiated by the Attorney General, anyone found to have violated this provision shall be subject to the civil penalty applicable to the sales made in violation of this Article; or, if no sales were made, to a civil penalty of one thousand dollars ($1,000). The clear proceeds of any civil penalties imposed in any actions initiated by the Attorney General under this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1985 (Reg. Sess., 1986), c. 972, s. 1; 1998‑215, s. 102.)



§ 75-84. Separate offenses; injunctions.

§ 75‑84.  Separate offenses; injunctions.

Each act of establishing a price in violation of this Article shall constitute a separate offense by the seller and the civil penalty for each offense shall be not more than one thousand dollars ($1,000). Upon a proper showing by the Attorney General or his delegate, further violations may be temporarily or permanently enjoined.

The clear proceeds of civil penalties provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1985 (Reg. Sess., 1986), c. 972, s. 1; 1998‑215, s. 103.)



§ 75-85. Investigations by Attorney General.

§ 75‑85.  Investigations by Attorney General.

The Attorney General is authorized to investigate any allegation of a violation of this Article made by a motor fuel merchant or by an association or group of motor fuel merchants. If an investigation discloses a violation, the Attorney General may exercise the authority under this Article to seek an injunction and he may also seek civil penalties. The clear proceeds of civil penalties provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1985 (Reg. Sess., 1986), c. 972, s. 1; 1998‑215, s. 104.)



§ 75-86. Private actions.

§ 75‑86.  Private actions.

Any person, corporation, or other business entity which is engaged in the sale of motor fuel for resale or consumption and which is directly or indirectly injured by a violation of this Article may bring an action in the district court district as defined in G.S. 7A‑133 or superior court district or set of districts as defined in G.S. 7A‑41.1, as the case may be, where the violation is alleged to have occurred to recover actual damages, exemplary damages, costs and reasonable attorneys' fees. The court shall also grant such equitable relief as is proper, including a declaratory judgment and injunctive relief. Any action under this Article must be brought within one year of the alleged violation. (1985 (Reg. Sess., 1986), c. 972, s. 1; 1987 (Reg. Sess., 1988), c. 1037, s. 97.)



§ 75-87. Private action presumptions.

§ 75‑87.  Private action presumptions.

(a)        In any private action brought under this Article, a violation shall be presumed to have occurred if: (i) the prevailing price under G.S. 75‑81(4)(a) for any grade, brand or blend of a motor fuel sold by a refiner or terminal supplier to a wholesaler or retailer is greater than the price of the same grade, brand or blend of motor fuel sold by such refiner or terminal supplier directly through its own motor fuel outlet or through the outlet of an affiliate of said refiner or terminal supplier; or (ii) if the product price of any grade, brand or blend of a motor fuel sold by a wholesaler to a retailer is greater than the retail price of the same grade, brand or blend of motor fuel sold by such wholesaler through its own motor fuel outlet or the outlet of an affiliate of said wholesaler, provided the method of delivery and quantities of each delivery of motor fuel to the retailer and to the wholesaler's outlet or affiliate's outlet are the same or comparable.

(b)        A party may rebut the presumption created by this section by presenting evidence to establish his cost of the grade, brand or blend of motor fuel in question, or by qualifying for an exception under G.S. 75‑82. (1985 (Reg. Sess., 1986), c. 972, s. 1.)



§ 75-88. Public disclosure.

§ 75‑88.  Public disclosure.

Any refiner or terminal supplier computing prevailing price under the provisions of G.S. 75‑81(4)(a)(i) or (ii) shall be required to publicly disclose said price. (1985 (Reg. Sess., 1986), c. 972, s. 1.)



§ 75-89. Powers and remedies supplementary.

§ 75‑89.  Powers and remedies supplementary.

The powers and remedies provided by this Article shall be cumulative and supplementary to all powers and remedies otherwise provided by law. (1985 (Reg. Sess., 1986), c. 972, s. 1.)



§ 75-90. Availability of gasoline suitable for blending with fuel alcohol; blender of record.

§ 75‑90.  Availability of gasoline suitable for blending with fuel alcohol; blender of record.

(a)        The following definitions apply in this section:

(1)        Blender.  Defined in G.S. 105‑449.60.

(2)        Distributor.  Defined in G.S. 105‑449.60.

(3)        Fuel Alcohol.  Defined in G.S. 105‑449.60.

(4)        Gasoline.  Defined in G.S. 105‑449.60(22)a.

(5)        Retailer.  Defined in G.S. 105‑449.60.

(6)        Supplier.  Defined in G.S. 105‑449.60.

(b)        A supplier that imports gasoline into the State shall offer gasoline for sale to a distributor or retailer that is not preblended with fuel alcohol and that is suitable for subsequent blending with fuel alcohol.

(c)        The General Assembly finds that use of blended fuels reduces dependence on imported oil and is therefore in the public interest. The General Assembly further finds that gasoline may be blended with fuel alcohol below the terminal rack by distributors and retailers as well as above the terminal rack by suppliers and that there is no reason to restrict or prevent blending by suppliers, distributors, or retailers. Therefore, any provision of any contract that would restrict or prevent a distributor or retailer from blending gasoline with fuel alcohol or from qualifying for any federal or State tax credit due to blenders is contrary to public policy and is void. This subsection does not impair the obligation of existing contracts, but does apply if such contract is modified, amended, or renewed.  (2008‑198, s. 11.7; 2008‑222, s. 1.)



§ 75-91: Reserved for future codification purposes.

§ 75‑91: Reserved for future codification purposes.



§ 75-92: Reserved for future codification purposes.

§ 75‑92: Reserved for future codification purposes.



§ 75-93: Reserved for future codification purposes.

§ 75‑93: Reserved for future codification purposes.



§ 75-94: Reserved for future codification purposes.

§ 75‑94: Reserved for future codification purposes.



§ 75-95: Reserved for future codification purposes.

§ 75‑95: Reserved for future codification purposes.



§ 75-96: Reserved for future codification purposes.

§ 75‑96: Reserved for future codification purposes.



§ 75-97: Reserved for future codification purposes.

§ 75‑97: Reserved for future codification purposes.



§ 75-98: Reserved for future codification purposes.

§ 75‑98: Reserved for future codification purposes.



§ 75-99: Reserved for future codification purposes.

§ 75‑99: Reserved for future codification purposes.



§ 75-100. Findings.

Article 4.

Telephone Solicitations.

§ 75‑100.  Findings.

The General Assembly finds all of the following:

(1)        The use of the telephone to market goods and services to the home is now pervasive due to the increased use of cost‑effective telephone solicitation technologies and techniques.

(2)        While some consumers enjoy and benefit from telephone solicitations from legitimate telephone solicitors, many others object to these telephone solicitations as an intrusive invasion of their privacy in the home.

(3)        In addition, the proliferation of telephone solicitations, especially during the evening hours, creates a nuisance and a disturbance upon the home and family life of telephone subscribers during a time of day used by many families for traditional family activities.

(4)        North Carolina residents should have the freedom to choose whether or not to permit telephone solicitors to contact them.

(5)        Individual privacy rights, personal safety, prevention of fraud, and commercial freedom of speech and trade must be balanced in a way that protects the privacy of individuals and permits legitimate telephone solicitation practices.

(6)        Legitimate telephone solicitors have no interest in continuing to invade the privacy of those telephone subscribers who affirmatively express their desires to receive no further telephone solicitations.

(7)        Many telephone subscribers who have transacted business with firms that employ telephone solicitations have experienced problems with their checking and credit card accounts being debited before they can evaluate the terms and conditions of the transaction, before they can evaluate the merchandise or service to be delivered, or without their agreement to enter into the transaction or authorize such transactions in the first place. Other telephone subscribers have had unauthorized charges placed on their telephone bill and have had their long‑distance carrier switched without their authorization as a result of telephone solicitations.

(8)        New technologies that make telephone solicitations more cost‑effective also allow for the creation of a "Do Not Call" Registry through which North Carolina consumers can easily register their desires not to receive further telephone solicitations and telephone solicitors can easily access and employ lists of consumers who have registered those desires.

(9)        The public interest requires an efficient mechanism for telephone subscribers to notify telephone solicitors that their telephone numbers cannot be called and additional protections for North Carolina residents who enter into consumer transactions initiated through telephone solicitations. (2003‑411, s. 3.)



§ 75-101. Definitions.

§ 75‑101.  Definitions.

The following definitions apply in this Article:

(1)        Affiliate.  A business establishment, business, or other legal entity that wholly or substantially owns, is wholly or substantially owned by, or is under common ownership with a telephone solicitor.

(2)        Automatic dialing and recorded message player.  Any automatic equipment that incorporates a storage capability of telephone numbers to be called or a random or a sequential number generator capable of producing numbers to be called that, working alone or in conjunction with other equipment, disseminates a prerecorded message to the telephone number called.

(3)        "Do Not Call" Registry.  The registry created and maintained by the Federal Trade Commission pursuant to the Telemarketing Sales Rule. It also means any other telemarketing registry created by the federal government, including the Federal Communications Commission. It also means any registry created by the Attorney General pursuant to G.S. 75‑102(n).

(4)        Doing business in this State.  To make or cause to be made any telephone solicitation to North Carolina telephone subscribers, whether the telephone solicitations are made from a location inside North Carolina or outside North Carolina.

(5)        Established business relationship.  A relationship between a seller and a consumer based on:

a.         The consumer's purchase, rental, or lease of the seller's goods or services or a financial transaction between the consumer and the seller or one or more of its affiliates within the 18 months immediately preceding the date of a telephone solicitation; or

b.         The consumer's inquiry or application regarding a product or service offered by the seller within the three months immediately preceding the date of a telephone solicitation.

(6)        Express invitation or permission.  Any invitation or permission that is registered by the telephone subscriber on an independent form and that contains the telephone number to which calls can be placed and the signature of the telephone subscriber. The form may be completed and signed electronically.

(7)        Person.  Any individual, business establishment, business, or other legal entity.

(8)        Telemarketing Sales Rule.  The federal regulation promulgated by the Federal Trade Commission, 16 C.F.R. Part 310 (January 29, 2003 Edition), as amended, to implement the Telemarketing and Consumer Fraud and Abuse Prevention Act, 15 U.S.C. §§ 6101‑6108, as amended.

(9)        Telephone solicitation.  A voice communication, whether prerecorded, live, or a facsimile, over a telephone line or wireless telephone network or via a commercial mobile radio service that is made by a telephone solicitor to a telephone subscriber for the purpose of soliciting or encouraging the purchase or rental of, or investment in, property, goods, or services; obtaining or providing information that will or may be used for that purpose; soliciting or encouraging a telephone subscriber's participation in any contest, sweepstakes, raffle, or lottery, whether legal or illegal; or obtaining a charitable donation. "Telephone solicitation" also includes those transactions that are defined as "telemarketing" under the Telemarketing Sales Rule.

(10)      Telephone solicitor.  Any individual, business establishment, business, or other legal entity doing business in this State that, directly or through salespersons or agents, makes or attempts to make telephone solicitations or causes telephone solicitations to be made. "Telephone solicitor" also includes any party defined as a "telemarketer" under the Telemarketing Sales Rule.

(11)      Telephone subscriber.  An individual who subscribes to a residential telephone service from a local exchange company, a competing local provider certified to do business in North Carolina, or a wireless telephone company; or the individuals living or residing with that individual.

(12)      Unsolicited telephone call.  A voice communication, whether prerecorded, live, or a facsimile, over a telephone line or wireless telephone network or via a commercial mobile radio service that is made by a person to a telephone subscriber without prior express invitation or permission. (2003‑411, s. 3.)



§ 75-102. Restrictions on telephone solicitations.

§ 75‑102.  Restrictions on telephone solicitations.

(a)        Except as provided in G.S. 75‑103, no telephone solicitor shall make a telephone solicitation to a telephone subscriber's telephone number if the telephone subscriber's telephone number appears in the latest edition of the "Do Not Call" Registry.

(b)        No telephone solicitor shall make a telephone solicitation to a telephone subscriber's telephone number if the telephone subscriber previously has communicated to the telephone solicitor a desire to receive no further telephone solicitations from the telephone solicitor to that number.

(c)        Any telephone solicitor who makes a telephone solicitation shall do all of the following:

(1)        At the beginning of the telephone solicitation, state clearly the identity of the telephone solicitor and identify the individual making the telephone solicitation.

(2)        Upon request, provide the telephone subscriber with the telephone number or address at which the telephone solicitor may be contacted.

(3)        If the telephone subscriber requests to be taken off the contact list of the telephone solicitor, the telephone solicitor shall take all steps necessary to remove the telephone subscriber's name and telephone number from the contact list of the telephone solicitor and stop calling the telephone subscriber within 30 business days.

(4)        If the telephone subscriber objects to the telephone solicitation, terminate the telephone solicitation and promptly disconnect from the telephone line of the person receiving the call.

(5)        Notwithstanding subdivision (3) of this subsection, if a telephone solicitor relies on the established business relationship of an affiliate to solicit a residential telephone subscriber whose telephone number is listed in the latest edition of the "Do Not Call" Registry and the person called communicates a desire to receive no further telephone solicitations from the telephone solicitor, the telephone solicitor shall take all steps necessary to remove that telephone subscriber's telephone number from the contact lists of the telephone solicitor and that affiliate, unless the telephone subscriber indicates otherwise, and the telephone solicitor and that affiliate shall stop calling the telephone subscriber at that number within 60 business days.

(d)        Every telephone solicitor shall implement systems and written procedures to prevent further telephone solicitations to any telephone subscriber who has asked not to be called again at a specific number or numbers or whose telephone number appears in the "Do Not Call" Registry. Every telephone solicitor shall train, monitor, and enforce compliance by its employees and shall monitor and enforce compliance by its independent contractors in those systems and procedures. Every telephone solicitor shall ensure that lists of telephone numbers that may not be contacted by the telephone solicitor are maintained and recorded. Compliance with the time requirements within the Telemarketing Sales Rule for incorporating and complying with updated versions of the "Do Not Call" Registry shall constitute compliance with North Carolina law.

(e)        Except as provided in G.S. 75‑103, no telephone solicitor shall violate any requirement of section 310.3 of the Telemarketing Sales Rule (Deceptive telemarketing acts or practices), section 310.4 of the Telemarketing Sales Rule (Abusive telemarketing acts or practices), and section 310.5 of the Telemarketing Sales Rule (Record keeping requirements).

(f)         No telephone solicitor shall make a telephone solicitation before 8:00 A.M. or after 9:00 P.M.

(g)        A telephone solicitor shall inquire as to whether the telephone subscriber is under the age of 18. If the telephone subscriber purports to be less than 18 years of age, the telephone solicitor shall discontinue the call immediately. No inquiry is required where the solicitor has taken reasonable steps to remove all telephone contacts who are less than 18 years of age from its list of subscribers being contacted or can demonstrate that it does not target subscribers who are less than 18 years of age.

(h)        No telephone solicitor shall engage in threats, intimidation, or the use of profane or obscene language.

(i)         No telephone solicitor shall knowingly use any method to block or otherwise circumvent a telephone subscriber's use of a caller identification service. No provider of telephone caller identification services shall be held liable for violations of this subsection committed by other individuals or entities.

(j)         A telephone solicitor or its agent that makes telephone solicitations on its behalf, provided that the telephone solicitor ensures compliance by its agent, shall keep a record for a period of 24 months from the date a telephone solicitation is made of the legal name, any fictitious name used, the resident address, the telephone number, and the job title of each individual who makes a telephone solicitation for that telephone solicitor. If an individual who makes telephone solicitations for a telephone solicitor uses a fictitious name, the fictitious name shall be traceable only to the specific individual.

(k)        Nothing in this section prohibits a telephone solicitor from contacting by nontelephonic notice a telephone subscriber whose telephone number appears in the "Do Not Call" Registry to obtain the telephone subscriber's express invitation or permission allowing the telephone solicitor to make telephone solicitations to the telephone subscriber. A telephone solicitor shall not contact a telephone subscriber by telephone to obtain this express invitation or permission.

(l)         Nothing in this section prohibits a telephone solicitor from advertising in a general medium or contacting by nontelephonic notice a telephone subscriber whose telephone number appears in the "Do Not Call" Registry to encourage the telephone subscriber to initiate telephone calls to the telephone solicitor. A telephone solicitor shall not contact a telephone subscriber by telephone to obtain this express invitation or permission.

(m)       The Attorney General, in consultation with the Public Staff of the Public Utilities Commission, shall draft the contents of a bill insert or bill message, a direct mailing, and an e‑mail that notifies consumers of the existence of the "Do Not Call" Registry and provides information to consumers on how to use it and the other provisions of this Article to object to receiving telephone solicitations. Local exchange companies shall distribute the notification pursuant to G.S. 62‑54.

(n)        In the event that the federal "Do Not Call" Registry is not operational by January 1, 2004, or ceases to operate for any reason after January 1, 2004, the Attorney General may develop, operate, and maintain such a registry for the benefit of North Carolina telephone subscribers.

(o)        In telephone solicitation transactions involving telephone subscribers, no contract or purchase agreement entered into during a telephone solicitation is valid, and no money from the prospective purchaser is due thereunder, unless all the following conditions are satisfied:

(1)        The contract and the sales representations that precede it are not deceptive or abusive telemarketing acts or practices as elaborated in sections 310.3 and 310.4 of the Telemarketing Sales Rule only to the extent that this Article requires telephone solicitors to comply with these regulations.

(2)        The telephone solicitor has complied with the record keeping requirements of section 310.5 of the Telemarketing Sales Rule only to the extent that this Article requires telephone solicitors to comply with these regulations.

(3)        The contract and the sales representations that precede it comply with all other applicable federal and State laws, including Article 1 of this Chapter.  (2003‑411, ss. 3, 4; 2009‑122, s. 1.)



§ 75-103. Limited exceptions.

§ 75‑103.  Limited exceptions.

(a)        G.S. 75‑102(a) does not apply to any of the following telephone solicitations that are made:

(1)        To any telephone subscriber with the telephone subscriber's prior express invitation or permission.

(2)        To any telephone subscriber with whom the telephone solicitor has an established business relationship.

(3)        By or on behalf of a tax‑exempt nonprofit organization.

(4)        By or on behalf of a telephone solicitor that employs fewer than 10 full‑time or part‑time direct employees, the telephone solicitations are made by the direct employees, and the direct employees collectively make or attempt to make no more than an average of 10 telephone solicitations to telephone subscribers per week during a calendar year.

(5)        To any telephone subscriber for the sole purpose of arranging a subsequent face‑to‑face meeting between the telephone solicitor and the telephone subscriber and the telephone solicitor does none of the following during the telephone solicitation:

a.         Seek payment from the telephone subscriber in connection with the sale or rental of, or investment in, property, goods, or services.

b.         Complete the sale or rental of, or investment in, property, goods, or services.

c.         Obtain provisional acceptance of a sale, rental, or investment.

d.         Obtain the agreement of the telephone subscriber to participate in any contest, sweepstakes, raffle, or lottery.

e.         Directly following the telephone solicitation, go or cause an individual to go to the telephone subscriber to collect a payment or deliver any item purchased.

(6)        By a person primarily soliciting the sale of a subscription for a newspaper of general circulation.

(b)        G.S. 75‑102(c)(3), 75‑102(d), 75‑102(g), and 75‑102(j) do not apply to any telephone solicitations described in G.S. 75‑103(a)(1), (2), (3), (4), and (5).

(c)        G.S. 75‑102(e) does not apply to any of the telephone solicitations described in subdivisions (a)(4) and (a)(5) of this section.

(d)        G.S. 75‑102(e) does not apply to any of the telephone solicitations described in subdivisions (a)(1), (a)(2), and (a)(3) of this section, except that these types of telephone solicitations shall comply with sections 310.3(a)(2), (a)(3), and (a)(4), 310.3(c), 310.3(d), 310.4(a), 310.4(b)(1)(i) and (iv), (b)(2), (b)(3), and (b)(4), and 310.4(e) of the Telemarketing Sales Rule.

(e)        In any dispute regarding whether a telephone subscriber has provided an express invitation or permission under subsection (a) of this section, the telephone solicitor has the burden of proving that the telephone subscriber has provided this permission by producing the original document, a facsimile document, or an electronic form, signed by the telephone subscriber, or other authentication that evidences permission. A telephone subscriber may subsequently retract express invitation or permission by indicating a desire not to receive further telephone solicitations under G.S. 75‑102(b). (2003‑411, s. 3.)



§ 75-104. Restrictions on use of automatic dialing and recorded message players.

§ 75‑104.  Restrictions on use of automatic dialing and recorded message players.

(a)        Except as provided in this section, no person may use an automatic dialing and recorded message player to make an unsolicited telephone call.

(b)        Notwithstanding subsection (a) of this section, a person may use an automatic dialing and recorded message player to make an unsolicited telephone call only under one or more of the following circumstances:

(1)        All of the following are satisfied:

a.         The person making the call is any of the following:

1.         A tax‑exempt charitable or civic organization.

2.         A political party or political candidate.

3.         A governmental official.

4.         An opinion polling organization, radio station, television station, cable television company, or broadcast rating service conducting a public opinion poll.

b.         No part of the call is used to make a telephone solicitation.

c.         The person making the call clearly identifies the person's name and contact information and the nature of the unsolicited telephone call.

(2)        Prior to the playing of the recorded message, a live operator complies with G.S. 75‑102(c), states the nature and length in minutes of the recorded message, and asks for and receives prior approval to play the recorded message from the person receiving the call.

(3)        The unsolicited telephone call is in connection with an existing debt or contract for which payment or performance has not been completed at the time of the unsolicited telephone call, and both of the following are satisfied:

a.         No part of the call is used to make a telephone solicitation.

b.         The person making the call clearly identifies the person's name and contact information and the nature of the unsolicited telephone call.

(4)        The unsolicited telephone call is placed by a person with whom the telephone subscriber has made an appointment, provided that the call is conveying information only about the appointment, or by a utility, telephone company, cable television company, satellite television company, or similar entity for the sole purpose of conveying information or news about network outages, repairs or service interruptions, and confirmation calls related to restoration of service, and both of the following are satisfied:

a.         No part of the call is used to make a telephone solicitation.

b.         The person making the call clearly identifies the person's name and contact information and the nature of the unsolicited telephone call.

(5)        The person plays the recorded message in order to comply with section 16 C.F.R. Part 310.4(b)(4) of the Telemarketing Sales Rule.

(6)        The unsolicited telephone call is placed by, or on behalf of, a health insurer as defined in G.S. 58‑51‑115(a)(2) from whom the telephone subscriber or other covered family member of the health insurer receives health care coverage or the administration of such coverage, provided that the call is conveying information related to the telephone subscriber or family member's health care, preventive services, medication or other covered benefits, and both of the following are satisfied:

a.         No part of the call is used to make a telephone solicitation.

b.         The person making the call clearly identifies the person's name and contact information and the nature of the unsolicited telephone call.

(7)        No part of the call is used to make a telephone solicitation, the person making the call clearly identifies the person's contact information and the nature of the unsolicited telephone call, and the sole purpose of the unsolicited telephone call is to protect the public health, safety, or welfare, by informing the telephone subscriber of any of the following:

a.         That the telephone subscriber has purchased a product that is subject to a recall by the product's manufacturer, distributor or retailer, or by the federal Consumer Product Safety Commission or another government agency or department with legal authority to recall the product which is the subject of the call, due to safety or health concerns, provided that (i) there is a reasonable basis to believe that the telephone subscriber has purchased the product, and (ii) the message complies with any requirements imposed by any government agency instituting the recall.

b.         That the telephone subscriber may have received a prescription or over‑the‑counter medication that is subject to a recall by the product's manufacturer, distributor or retailer, or by the federal Food and Drug Administration or another government agency or department with legal authority to recall the product which is the subject of the call, due to safety or health concerns, provided that (i) the call and its message comply with the requirements of the Health Insurance Portability and Accountability Act (P.L. 104‑191) (HIPAA) and any corresponding regulations pertaining to privacy, (ii) there is a reasonable basis to believe that the telephone subscriber has purchased or received the medication, and (iii) the message complies with any requirements imposed by the government agency or product manufacturer, distributor, or retailer instituting the recall.

c.         That the telephone subscriber has not picked up a filled prescription drug for which a valid prescription is on file with a pharmacy licensed pursuant to G.S. 90‑85.21 and the telephone subscriber requested that the prescription be filled, provided that the call and its message comply with the requirements of the Health Insurance Portability and Accountability Act (P.L. 104‑191) (HIPAA) and any corresponding regulations pertaining to privacy.  (2003‑411, s. 3; 2008‑124, s. 10.3; 2009‑364, s. 1.)



§ 75-105. Enforcement.

§ 75‑105.  Enforcement.

(a)        The Attorney General may investigate any complaints received alleging violation of this Article. If the Attorney General finds that there has been a violation of this Article, the Attorney General may bring an action to impose civil penalties and to seek any other appropriate relief pursuant to this Chapter, including equitable relief to restrain the violation. If the Attorney General brings an action on behalf of telephone subscribers pursuant to subsection (b) of this section, the Attorney General may not seek treble damages on behalf of telephone subscribers pursuant to G.S. 75‑16. Actions for civil penalties under this section shall be consistent with the provisions of this Chapter except that the penalty imposed for a violation of this Article shall be either of the following:

(1)        Five hundred dollars ($500.00) for the first violation, one thousand dollars ($1,000) for the second violation, and five thousand dollars ($5,000) for the third and any other violation that occurs within two years of the first violation.

(2)        One hundred dollars ($100.00) for each violation within two years of the first violation, if the solicitor can show that the violations are the result of a mistake and the telephone solicitor either made the telephone solicitation under G.S. 75‑103(a)(1), (2), (3), (4), and (5), or can show that the telephone solicitor complied with G.S. 75‑102(d).

(b)        A telephone subscriber who has received a telephone solicitation from or on behalf of a telephone solicitor in violation of this Article may bring any of the following actions in civil court:

(1)        An action to enjoin further violations of this Article by the telephone solicitor.

(2)        An action to recover five hundred dollars ($500.00) for the first violation, one thousand dollars ($1,000) for the second violation, and five thousand dollars ($5,000) for the third and any other violation that occurs within two years of the first violation.

(c)        No action may be brought under subsection (b) of this section if the violations are a result of mistake and the telephone solicitor either made the telephone solicitation under G.S. 75‑103(a)(1), (2), (3), (4), and (5), or can show that the telephone solicitor complied with G.S. 75‑102(d).

(d)        In an action brought pursuant to this Article, the court may award a prevailing plaintiff reasonable attorneys' fees if the court finds the defendant willfully engaged in the act or practice, and the court may award reasonable attorneys' fees to a prevailing defendant if the court finds that the plaintiff knew, or should have known, that the action was frivolous and malicious.

(e)        A citizen of this State may also bring an action in civil court to enforce the private rights of action established by federal law under 47 U.S.C. § 227(b)(3) and 47 U.S.C. § 227(c)(5).

(f)         Actions brought by telephone subscribers pursuant to this section shall be tried in the county where the plaintiff resides at the time of the commencement of the action. (2003‑411, s. 3.)



§§ 75-106 through 75-114. Reserved for future codification purposes.

§§ 75‑106 through 75‑114.  Reserved for future codification purposes.



§ 75-115. Definitions.

Article 5.

Unsolicited Facsimiles.

§ 75‑115.  Definitions.

The following definitions apply in this Article:

(1)        Established business relationship. 

a.         A relationship between a seller and a consumer based on:

1.         The consumer's purchase, rental, or lease of the seller's goods or services or a financial transaction between the consumer and the seller or one or more of its affiliates within the 18 months immediately preceding the date of an unsolicited advertisement; or

2.         The consumer's inquiry or application regarding a product or service offered by the seller within the three months immediately preceding the date of an unsolicited advertisement.

b.         A relationship between a tax‑exempt nonprofit organization and a person based on:

1.         The person's association with the tax‑exempt nonprofit organization as a member, contributor, or volunteer of the tax‑exempt nonprofit organization within the 18 months immediately preceding the date of an unsolicited advertisement;

2.         The person's subscription to or use of the services of the tax‑exempt nonprofit organization within the 18 months immediately preceding the date of an unsolicited advertisement; or

3.         The person's inquiry regarding the tax‑exempt nonprofit organization within the three months immediately preceding the date of an unsolicited advertisement.

(2)        Telephone facsimile machine.  Equipment that has the capacity to do either or both of the following:

a.         Transcribe text or images or both from paper into an electronic signal and to transmit that signal over a regular telephone line.

b.         Transcribe text or images or both from an electronic signal received over a regular telephone line onto paper.

(3)        Unsolicited advertisement.  Any material advertising the commercial availability or quality of any property, goods, or services that is transmitted to any person or entity without that person's or entity's prior express invitation or permission. Prior express invitation or permission may be obtained for a specific or unlimited number of advertisements and may be obtained for a specific or unlimited period of time. (2006‑207, s. 1.)



§ 75-116. Prohibition of unsolicited facsimiles; exception.

§ 75‑116.  Prohibition of unsolicited facsimiles; exception.

(a)        No person or entity, if either the person or entity or the recipient is located within the State of North Carolina, shall (i) use any telephone facsimile machine, computer, or other device to send or (ii) cause another person or entity to use a telephone facsimile machine to send an unsolicited advertisement to a telephone facsimile machine.

(b)        This section shall not apply to a person or entity that has an established business relationship with the recipient of the facsimile. However, the person or entity who sends an unsolicited advertisement under this subsection shall provide a notice in the unsolicited advertisement that: (i) is clear and conspicuous and on the first page of the unsolicited advertisement; (ii) states that the recipient may make a request to the sender to "do not send" any future unsolicited advertisements to a telephone facsimile machine and that the sender's failure to comply with the request is unlawful; and (iii) includes a toll‑free domestic telephone number or facsimile machine number that the recipient may call at any time on any day of the week to transmit a request to "do not send" future facsimiles. (2006‑207, s. 1.)



§ 75-117. Facsimiles to contain identifying material.

§ 75‑117.  Facsimiles to contain identifying material.

(a)        It shall be a violation of this Article for any person or entity, if either the person or entity or the recipient is located in the State of North Carolina, to do either of the following:

(1)        Initiate any communication using a telephone facsimile machine that does not clearly mark in a margin at the top or bottom of each transmitted page or on the first page of each transmission the date and time sent; an identification of the business, other entity, or person sending the message, and the telephone number of the sending machine or of the business, other entity, or person.

(2)        Use a computer or other electronic device to send any message via a telephone facsimile machine unless it is clearly marked in a margin at the top or bottom of each transmitted page of the message or on the first page of the transmission the date and time it is sent, the identification of the business, other entity, or person sending the message, and the telephone number of the sending machine or of the business, other entity, or person.

(b)        This section shall not apply to a facsimile sent by or on behalf of a professional or trade association that is a tax‑exempt nonprofit organization and in furtherance of the association's tax‑exempt purpose to a member of the association if all of the following conditions are met:

(1)        The member voluntarily provided the association the facsimile number to which the facsimile was sent.

(2)        The facsimile is not primarily for the purpose of advertising the commercial availability or quality of any property, goods, or services of one or more third parties.

(3)        The member who is sent the facsimile has not requested that the association stop sending facsimiles. (2006‑207, s. 1.)



§ 75-118. Enforcement.

§ 75‑118.  Enforcement.

(a)        A person or entity who receives an unsolicited advertisement in violation of this Article may bring any of the following actions in civil court:

(1)        An action to enjoin further violations of this Article by the person or entity who sent the unsolicited advertisement.

(2)        An action to recover five hundred dollars ($500.00) for the first violation, one thousand dollars ($1,000) for the second violation, and five thousand dollars ($5,000) for the third and any other violation that occurs within two years of the first violation.

(b)        In an action brought pursuant to this Article, the court may award a prevailing plaintiff reasonable attorneys' fees if the court finds the defendant willfully engaged in the act or practice, and the court may award reasonable attorneys' fees to a prevailing defendant if the court finds that the plaintiff knew, or should have known, that the action was frivolous and malicious.

(c)        Actions brought by a person or entity pursuant to this section shall be tried in the county where the plaintiff resides at the time of the commencement of the action.

(d)        This section shall not be construed to alter or restrict any remedy a person may have under federal law, including the Junk Fax Prevention Act of 2005, against a person or entity who sends an unsolicited advertisement.

(e)        A violation of G.S. 75‑116 is a violation of G.S. 75‑1.1. (2006‑207, s. 1.)



§ 75-119: Reserved for future codification purposes.

§ 75-119: Reserved for future codification purposes.



§ 75-120: Reserved for future codification purposes.

§ 75-120: Reserved for future codification purposes.



§ 75-121: Reserved for future codification purposes.

§ 75-121: Reserved for future codification purposes.



§ 75-122: Reserved for future codification purposes.

§ 75-122: Reserved for future codification purposes.



§ 75-123: Reserved for future codification purposes.

§ 75-123: Reserved for future codification purposes.



§ 75-124: Reserved for future codification purposes.

§ 75-124: Reserved for future codification purposes.



§ 75-125. Short title and definitions.

Article 6.

Truth in Music Advertising Act.

§ 75‑125.  Short title and definitions.

(a)        Short Title.  This Article may be cited as the Truth in Music Advertising Act.

(b)        Definitions.  The following definitions apply in this Article:

(1)        Performing group.  A vocal or instrumental group seeking to use the name of another group that has previously released a commercial sound recording under that name.

(2)        Recording group.  A vocal or instrumental group at least one of whose members has previously released a commercial sound recording under that group's name and in which the member or members have a legal right by virtue of use or operation under the group name without having abandoned the name or affiliation with the group.

(3)        Sound recording.  A work that results from the fixation on a material object of a series of musical, spoken, or other sounds regardless of the nature of the material object, such as a disk, tape, or other phono‑record, in which the sounds are embodied.  (2009‑284, s. 1.)



§ 75-126. Production.

§ 75‑126.  Production.

No person shall advertise or conduct a live musical performance or production in this State through the use of a false, deceptive, or misleading affiliation, connection, or association between a performing group and a recording group. This section does not apply if any of the following apply:

(1)        The performing group is the authorized registrant and owner of a federal service mark for that group registered in the United States Patent and Trademark Office.

(2)        At least one member of the performing group was a member of the recording group and has a legal right by virtue of use or operation under the group name without having abandoned the name or affiliation with the group.

(3)        The live musical performance or production is identified in all advertising and promotion as a salute or tribute, or the vocal or instrumental group performing is not so closely related or similar to that used by the recording group that it would tend to confuse or mislead the public.

(4)        The advertising does not relate to a live musical performance or production taking place in this State.

(5)        The performance or production is expressly authorized by the recording group.  (2009‑284, s. 1.)



§ 75-127. Penalty.

§ 75‑127.  Penalty.

A person who violates G.S. 75‑126 is liable to the State for a civil penalty of not less than five thousand dollars ($5,000) nor more than fifteen thousand dollars ($15,000) per violation, which civil penalty shall be in addition to any other relief which may be granted under other applicable laws. Each performance or production in violation of G.S. 75‑126 shall constitute a separate violation.  (2009‑284, s. 1.)



§ 75-128. Unfair and deceptive trade practice.

§ 75‑128.  Unfair and deceptive trade practice.

A violation of this Article shall be an unfair and deceptive trade practice under G.S. 75‑1.1.  (2009‑284, s. 1.)



§ 75-129: Reserved for future codification purposes.

§ 75-129: Reserved for future codification purposes.



§ 75-130: Reserved for future codification purposes.

§ 75-130: Reserved for future codification purposes.



§ 75-131: Reserved for future codification purposes.

§ 75-131: Reserved for future codification purposes.



§ 75-132: Reserved for future codification purposes.

§ 75-132: Reserved for future codification purposes.



§ 75-133. Title.

Article 7.

Credit Monitoring Services Act.

§ 75‑133.  Title.

This Article shall be known and may be cited as the "Credit Monitoring Services Act."  (2009‑355, s. 7.)



§ 75-134. Definitions.

§ 75‑134.  Definitions.

The following definitions apply in this Article:

(1)        Consumer.  An individual.

(2)        Consumer report.  As defined in G.S. 75‑61(3).

(3)        Credit monitoring service.  Any person who offers, for a fee or compensation, to obtain, provide, or monitor a credit report on behalf of a consumer, or to assist a consumer in obtaining or monitoring the consumer's credit report, and provides or purports to provide the foregoing services. The term also includes any person who offers, for a fee or compensation, to obtain or provide a fraud alert on behalf of a consumer or to assist a consumer in obtaining such fraud alert. The term does not include the following activities of a consumer reporting agency, as defined in section 603(f) [15 U.S.C. § 1681a(f)] of the federal Fair Credit Reporting Act, provided that, while the excluded activities themselves do not fall within the definition of the term "credit monitoring service" none of these excluded activities exempts a consumer reporting agency from the duty to provide the notice required under G.S. 75‑135 where the sale of a credit monitoring service occurs as a result of an offer for the credit monitoring service made at a time during communications involving such activities:

a.         Providing a credit report to another party that monitors a credit report on behalf of a consumer;

b.         Providing a disclosure to a consumer of the information in the consumer's file pursuant to section 609(a) [15 U.S.C. § 1681g(a)] of the federal Fair Credit Reporting Act and also imposing a charge permitted under section 612(f) [15 U.S.C. § 1681j(f)] of the federal Fair Credit Reporting Act;

c.         Providing the disclosure of a score pursuant to section 609(f) [15 U.S.C. § 1681g(f)] of the federal Fair Credit Reporting Act and also imposing a charge permitted under section 609(f)(8) [15 U.S.C. § 1681g(f)(8)] of the federal Fair Credit Reporting Act;

d.         Providing a notice required by G.S. 75‑63(m); or

e.         Providing a monitoring service to individuals who receive a notice provided by a person who experienced a security breach and where the monitoring service was paid for by the person who experienced the security breach.

(4)        Fraud alert.  As defined in the federal Fair Credit Reporting Act, 15 U.S.C. § 1681c‑1.

(5)        Person.  Any individual, partnership, corporation, association, business establishment, or any other legal or commercial entity.  (2009‑355, s. 7.)



§ 75-135. Required disclosure.

§ 75‑135.  Required disclosure.

(a)        Prior to charging or collecting any fee or compensation from a consumer for obtaining, providing, or monitoring the consumer's credit report on behalf of the consumer, a credit monitoring service shall provide a clear and conspicuous written description of a consumer's right to one free credit report per year pursuant to section 612(a) [15 U.S.C. § 1681j(a)] of the federal Fair Credit Reporting Act, and how to obtain those credit reports from each of the nationwide consumer reporting agencies, as defined in section 603(p) [15 U.S.C. § 1681a(p)] of the federal Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.

(b)        If the credit monitoring service is offered and fees are collected during a telephone call, the notice required by subsection (a) of this section will be offered in the same manner.

(c)        A violation of this section is a violation of G.S. 75‑1.1, except that compliance with the requirement that the notice required by this section be clear and conspicuous shall be enforced exclusively by the Attorney General under G.S. 75‑15.  (2009‑355, s. 7.)






Chapter 75A - Boating and Water Safety.

§ 75A-1. Declaration of policy.

Chapter 75A.

Boating and Water Safety.

Article 1.

Boating Safety Act.

§ 75A‑1.  Declaration of policy.

It is the policy of this State to promote safety for persons and property in and connected with the use, operation, and equipment of vessels, and to promote uniformity of laws relating thereto. (1959, c. 1064, s. 1.)



§ 75A-2. Definitions.

§ 75A‑2.  Definitions.

As used in this Chapter, unless the context clearly requires a different meaning:

(1)        "Abandoned vessel" means a vessel that has been relinquished, left, or given up by the lawful owner without the intention to later resume any right or interest in the vessel. The term does not include a vessel that is left by an owner or agent of the owner with any person or business for the purpose of storage, maintenance, or repair and that is not subsequently reclaimed.

(1a)      "Certificate of number" means the document and permanent identification number issued by the Wildlife Resources Commission for the purpose of registering a vessel in this State.

(1b)      "Commission" means the Wildlife Resources Commission.

(1c)      "Director" means the Executive Director of the Wildlife Resources Commission.

(1d)      "Electric generating facility" means any plant facilities and equipment used for the purposes of producing, generating, transmitting, delivering, or furnishing electricity for the production of power.

(1e)      "Motorboat" means any vessel equipped with propulsion machinery of any type, whether or not the machinery is the principal source of propulsion: Provided, that "propulsion machinery" as used in this section shall not include an electric motor when used as the only means of mechanical propulsion of any vessel.

(1f)       "No‑wake speed" means idle speed or slow speed creating no appreciable wake.

(2)        "Operate" means to navigate or otherwise use or occupy any motorboat or vessel that is afloat.

(3)        "Owner" means a person, other than a lienholder, having the property in or title to a vessel. The term includes a person entitled to the use or possession of a vessel subject to an interest in another person, reserved or created by agreement and securing payment or performance of an obligation, but the term excludes a lessee under a lease not intended as security.

(4)        "Person" means an individual, partnership, firm, corporation, association, or other entity.

(4a)      "Underway" means a vessel that is not at anchor, or made fast to the shore, or aground.

(5)        "Vessel" means every description of watercraft or structure, other than a seaplane on the water, used or capable of being used as a means of transportation or habitation on the water.

(6)        "Waters of this State" means any waters within the territorial limits of this State, and the marginal sea adjacent to this State and the high seas when navigated as a part of a journey or ride to or from the shore of this State, but does not include private ponds as defined in G.S. 113‑129.

(7)        Redesignated as subdivision (1d). (1959, c. 1064, s. 2; 1965, c. 634, s. 1; 1969, c. 87; 1975, c. 340, s. 1; 1983, c. 446, s. 1; 1993 (Reg. Sess., 1994), c. 753, s. 2; 2006‑185, s. 1.)



§ 75A-3. Wildlife Resources Commission to administer Chapter; Vessel Committee; funds for administration.

§ 75A‑3.  Wildlife Resources Commission to administer Chapter;  Vessel Committee; funds for administration.

(a)        The Commission shall enforce and administer the provisions of this Chapter.

(b)        The chair of the Commission shall designate from among the members of the Commission three members who shall serve as the Vessel Committee of the Commission, and who shall, in their activities with the Commission, place special emphasis on the administration and enforcement of this Chapter.

(c)        The Boating Account is established within the Wildlife Resources Fund created under G.S. 143‑250. Interest and other investment income earned by the Account accrues to the Account. All moneys collected pursuant to the numbering and titling provisions of this Chapter shall be credited to this Account. Motor fuel excise tax revenue is credited to the Account under G.S. 105‑449.126. The Commission shall use revenue in the Account, subject to the Executive Budget Act and the Personnel Act, for the administration and enforcement of this Chapter; for activities relating to boating and water safety including education and waterway marking and improvement; and for boating access area acquisition, development, and maintenance. The Commission shall use at least three dollars ($3.00) of each one‑year certificate of number fee and at least nine dollars ($9.00) of each three‑year certificate of number fee collected under the numbering provisions of G.S. 75A‑5 for boating access area acquisition, development, and maintenance. (1959, c. 1064, s. 3; 1961, c. 644; 1963, c. 1003; 1981 (Reg. Sess., 1982), c. 1182, s. 2; 1993, c. 422, s. 1; 1995, c. 390, s. 13; 1999‑392, s. 5; 2006‑185, s. 1; 2007‑485, s. 4.1.)



§ 75A-4. Identification numbers required.

§ 75A‑4.  Identification numbers required.

Every vessel on the waters of this State shall be numbered, except those vessels exempted from numbering under G.S. 75A‑7. No person shall operate or give permission for the operation of any vessel on the waters of this State unless all of the following conditions are met:

(1)        The vessel is numbered in accordance with this Chapter, or in accordance with applicable federal law, or in accordance with a federally approved numbering system of another state.

(2)        The certificate of number awarded to the vessel is in full force and effect.

(3)        The identification number set forth in the certificate of number is displayed on each side of the bow of the vessel. (1959, c. 1064, s. 4; 1983, c. 446, s. 1; 1999‑392, s. 1; 2006‑185, s. 1.)



§ 75A-5. Application for certificate of number and fees; reciprocity; change of ownership; conformity with federal regulations; records; award of certificates; renewal of certificates; transfer of partial interest; destroyed or junked vessels; aband

§ 75A‑5.  Application for certificate of number and fees; reciprocity; change of ownership; conformity with federal regulations; records; award of certificates; renewal of certificates; transfer of partial interest; destroyed or junked vessels; abandonment; change of address; duplicate certificates; display.

(a)        Application for Certificate of Number and Fees.  The owner of each vessel requiring numbering by this State shall file an application for a certificate of number with the Commission. The Commission shall furnish application forms and shall prescribe the information contained in the application form. The application shall be signed by the owner of the vessel or the owner's agent and shall be accompanied by a fee. The fee is fifteen dollars ($15.00) for a one‑year period or forty dollars ($40.00) for a three‑year period. The fee does not apply to vessels owned and operated by nonprofit rescue squads if they are operated exclusively for rescue purposes, including rescue training. The owner shall have the option of selecting a one‑year numbering period or a three‑year numbering period. Upon receipt of the application in approved form, the Commission shall enter the application in its records and issue the owner a certificate of number stating the identification number awarded to the vessel and the name and address of the owner, and a validation decal indicating the expiration date of the certificate of number. The owner shall paint on or attach to each side of the bow of the vessel the identification number in such manner as may be prescribed by rules of the Commission in order that it may be clearly visible. The identification number shall be maintained in legible condition. The validation decal shall be displayed on the starboard bow of the vessel immediately following the number. The certificate of number shall be pocket size and shall be available for inspection on the vessel for which the certificate is issued at all times the vessel is in operation. Any person charged with failing to so carry a certificate of number shall not be convicted if the person produces in court a certificate of number previously issued to the owner that was valid at the time of the alleged violation.

(b)        Reciprocity.  The owner of any vessel already covered by a number in full force and effect pursuant to federal law or a federally approved numbering system of another state shall record the identification number prior to operating the vessel on the waters of this State in excess of the 90‑day reciprocity period provided for in G.S. 75A‑7(a)(1). The recordation shall be made pursuant to subsection (a) of this section, except that no additional or substitute identification number shall be issued.

(c)        Change of Ownership.  Should the ownership of a vessel change, a new application form with a fee in the amount set in subsection (a) of this section shall be filed with the Commission and a new certificate bearing the same identification number shall be awarded to the new owner in the same manner as an original certificate of number. Possession of the certificate shall in cases involving prosecution for violation of any provision of this Chapter be prima facie evidence that the person whose name appears on the certificate is the owner of the vessel referred to on the certificate.

(d)        Conformity With Federal Regulations.  In the event that an agency of the federal government shall have in force an over‑all system of identification numbering for vessels within the United States, the numbering system employed pursuant to this Chapter by the Commission shall be in conformity therewith.

(e)        Repealed by Session Laws 2006‑185, s. 1.

(f)         Records.  All records of the Commission made or kept pursuant to this section shall be public records.

(g)        Award of Certificates.  Each certificate of number awarded pursuant to this Chapter, unless sooner terminated or discontinued in accordance with the provisions of this Chapter, shall continue in full force and effect to and including the last day of the month during which the certificate was awarded after the lapse of one year in the case of a one‑year certificate or three years in the case of a three‑year certificate. No person shall willfully remove a validation decal from any vessel during the continuance of its validity or alter, counterfeit, or otherwise tamper with a validation decal attached to any vessel for the purpose of changing or obscuring the indicated date of expiration of the certificate of number of the vessel.

(h)        Renewal of Certificates.  An owner of a vessel awarded a certificate of number pursuant to this Chapter shall renew the certificate on or before the first day of the month after which the certificate expires; otherwise, the certificate shall lapse and be void until such time as it may thereafter be renewed. Application for renewal shall be submitted on a form approved by the Commission and shall be accompanied by a fee in the amount set in subsection (a) of this section. No fee is required for a period of one year for renewal of certificates of number that have been previously issued to commercial fishing vessels as defined in G.S. 75A‑5.1, upon compliance with all of the requirements of that section.

(i)         Transfer of Partial Interest.  The owner shall furnish the Commission notice of the transfer of any part of the owner's interest other than the creation of a security interest in a vessel numbered in this State pursuant to subsections (a) and (b) of this section within 15 days of the transfer. A transfer of partial interest in a vessel shall not affect the owner's right to operate the vessel, nor shall a  transfer of partial interest in a vessel terminate the certificate of number.

(i1)       Destroyed or Junked Vessels.  The owner of any destroyed or junked vessel shall furnish the Commission notice of the destruction or junking of that vessel within 15 days of its occurrence. Destruction or junking terminates the certificate of number and renders the hull identification number invalid for that vessel.

(i2)       Abandonment.  A person may acquire ownership of an abandoned vessel by providing proof to the Commission that the lawful owner has actually abandoned the vessel. The Commission shall adopt rules by which a person seeking to acquire ownership may demonstrate that the vessel is actually abandoned. At a minimum, the rules shall provide for a reasonable attempt to locate the lawful owner and, if the owner is located, notice by the claimant of an intention to claim ownership of the vessel.

(j)         Change of Address.  Whenever any person, after applying for or obtaining the certificate of number of a vessel, moves from the address shown in the application or upon the certificate of number, that person shall notify the Commission of the change of address within 30 days of moving in a form acceptable to the Commission.

(j1)       Duplicate Certificates.  The Commission shall issue a duplicate certificate of number for a vessel upon application by the person entitled to hold the certificate, if the Commission is satisfied that the original certificate of number has been lost, stolen, mutilated, or destroyed, or has become illegible. The Commission shall charge a fee of five dollars ($5.00) for issuance of each duplicate certificate.

(k)        Display.  No number other than the identification number set forth in the certificate of number or granted reciprocity pursuant to this Chapter shall be painted, attached, or otherwise displayed on either side of the bow of a vessel, except the validation decal required by subsection (a) of this section.

(l)         Repealed by Session Laws 2006‑185, s. 1. (1959, c. 1064, s. 5; 1961, c. 469, s. 1; 1963, c. 470; 1975, c. 483, ss. 1, 2; 1977, c. 566; 1979, c. 761, ss. 1‑7; 1981, c. 161; 1983, c. 194; c. 446, ss. 1, 2; 1987, c. 827, s. 4; 1993, c. 422, ss. 2‑4; c. 539, ss. 563, 564; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑225, s. 4.1; 1999‑248, ss. 1, 2; 1999‑392, ss. 2‑4; 2006‑185, s. 1; 2007‑485, ss. 4.2, 4.3, 4.4.)



§ 75A-5.1. Commercial fishing vessels; renewal of identification number.

§ 75A‑5.1.  Commercial fishing vessels; renewal of identification number.

(a)        The owner of any commercial fishing vessel that is registered under the provisions of G.S. 113‑168.6 may renew the certificate of number of the vessel free of charge for a one‑year period when the owner has complied with all of the conditions of this section.

(b)        As used in this section, "commercial fishing vessel" is a vessel used in a commercial fishing operation, as defined in G.S. 113‑168.

(c)        In order to be entitled to renewal of certificate of number under the provisions of this section, the owner of the vessel shall submit both of the following to the Commission:

(1)        The regular application for renewal of the certificate of number of the vessel, as provided by G.S. 75A‑5.

(2)        Satisfactory proof that the vessel owner possesses a valid commercial fishing vessel registration.

(3)        Repealed by Session Laws 2006‑185, s. 1.

(d)        Any person who willfully gives false information upon an application or statement required by this section or who falsifies any certificate of number fee receipt required by this section is guilty of a Class 1 misdemeanor. (1961, c. 469, s. 2; 1965, c. 957, s. 8; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1983, c. 446, s. 2; 1989, c. 727, s. 218(16); 1993, c. 539, s. 565; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑443, s. 11A.119(a); 1998‑225, s. 4.2; 2006‑185, s. 1.)



§ 75A-5.2. Vessel agents.

§ 75A‑5.2.  Vessel agents.

(a)        In order to facilitate the convenience of the public, the efficiency of administration, the need to keep statistics and records affecting the conservation of wildlife resources, boating, water safety, and other matters within the jurisdiction of the Commission, and to facilitate vessel transactions, the Commission may conduct vessel transactions through any of the following:

(1)        Vessel agents.

(2)        The Commission's headquarters.

(3)        Employees of the Commission.

(4)        Two or more of those sources simultaneously.

(b)        When there are substantial reasons for differing treatment, the Commission may conduct vessel transactions by one method in one locality and by another method in another locality.

(c)        As compensation for services rendered to the Commission and to the general public, vessel agents shall receive the following specified commission from the statutory fee for each listed transaction:

(1)        Renewal of certificate of number  $1.25.

(2)        Transfer of ownership and certificate of number  $3.00.

(3)        Issuance of new certificate of number  $3.00.

(4)        Issuance of duplicate certificate of number  $0.50.

(5)        Issuance or transfer of certificate of title  $3.00.

(d)        When certificates of number are to be issued by vessel agents as provided by subsection (a) of this section, the Commission may adopt rules to provide for any of the following:

(1)        Qualifications of the vessel agents.

(2)        Duties of the vessel agents.

(3)        Methods and procedures to ensure accountability and security for proceeds and unissued certificates of number.

(4)        Types and amounts of evidence that a vessel agent must submit to relieve the agent of responsibility for losses due to occurrences beyond the control of the agent.

(5)        Any other reasonable requirement or condition that the Commission deems necessary to expedite and control the issuance of certificates of number by vessel agents.

(e)        The Commission may adopt rules to authorize the Director to take any of the following actions related to vessel agents:

(1)        Select and appoint vessel agents in the areas most convenient to the boating public.

(2)        Limit the number of vessel agents in any one area if necessary for efficiency of operation.

(3)        Require prompt and accurate reporting and remittance of public funds or documents by vessel agents.

(4)        Conduct periodic and special audits of accounts.

(5)        Suspend or terminate the authorization of any vessel agent found to be noncompliant with rules adopted by the Commission or when State funds or property are reasonably believed to be in jeopardy.

(6)        Require the immediate surrender of all equipment, forms, supplies, records, and State funds and property issued by or belonging to the Commission, in the event of the termination of a license agent.

(f)         The Commission is exempt from the contested case provisions of Chapter 150B of the General Statutes with respect to determinations of whether to authorize or terminate the authority of a person to conduct vessel transactions as a vessel agent of the Commission.

(g)        If any check or bank account draft of any vessel agent for the issuance of certificates of number shall be returned by the banking facility upon which the same is drawn for lack of funds, the vessel agent shall be liable to the Commission for a penalty of five percent (5%) of the amount of the check or bank account draft, but in no event shall the penalty be less than five dollars ($5.00) or more than two hundred dollars ($200.00). Vessel agents shall be assessed a penalty of twenty‑five percent (25%) of their issuing fee on all remittances to the Commission after the fifteenth day of the month immediately following the month of sale.

(h)        It is a Class 1 misdemeanor for a vessel agent to do any of the following:

(1)        Withhold or misappropriate funds generated from vessel transactions.

(2)        Falsify records of vessel transactions.

(3)        Willfully and knowingly assist or allow a person to obtain a certificate of number or certificate of title for which the person is ineligible.

(4)        Willfully issue a backdated certificate of number or certificate of title.

(5)        Willfully include false information or omit material information on vessel transaction forms and records regarding either:

a.         A person's entitlement to a particular certificate of number or certificate of title.

b.         The applicability or term of a particular certificate of number.

(6)        Charge or accept any fee, remuneration, or other item of value that exceeds the fee amounts provided by statute.

(7)        Charge or accept any additional fee, remuneration, or other item of value in association with any activity set out in subdivisions (1) through (5) of this subsection. (2006‑185, s. 1.)



§ 75A-6. Classification; rules.

§ 75A‑6.  Classification; rules.

(a)        Vessels subject to the provisions of this Chapter shall be divided into five categories as follows:

(1)        Class A. Less than 16 feet in length.

(2)        Class 1. Sixteen feet or over and less than 26 feet in length.

(3)        Class 2. Twenty‑six feet or over and less than 40 feet in length.

(4)        Class 3. Forty feet or over and not more than 65 feet in length.

(5)        Class 4. More than 65 feet in length.

(b)        through (e) Repealed by Session Laws 1993, c. 361, s. 2.

(f)         through (j) Repealed by Session Laws 2006‑185, s. 1.

(k)        Repealed by Session Laws 1993, c. 361, s. 2.

(l)         No person shall operate or give permission for the operation of a vessel that is not equipped as required by this section.

(m)       The Commission may adopt rules to conform to the Federal Boat Safety Act of 1971 and the federal regulations adopted pursuant thereto.

(n)        All vessels propelled by machinery of 10 hp or less that are operated on the public waters of this State shall carry at least one personal flotation device, life belt, ring buoy, or other device of the sort prescribed by rules of the Commission for each person on board, and from one‑half hour after sunset to one‑half hour before sunrise shall carry a white light in the stern or shall have on board a hand flashlight in good working condition, which light shall be ready at hand and shall be temporarily displayed in sufficient time to prevent collision.

(o)        The Commission for Public Health shall adopt rules establishing standards for sewage treatment devices and holding tanks for marine toilets installed in vessels operating on the inland fishing waters of the State as designated by the Commission and the inland lake waters of the State. The Commission shall not issue a certificate of number for any vessel operating on the inland fishing waters of the State as designated by the Commission and the inland lake waters of this State that is equipped with a marine toilet unless the vessel is provided with a sewage treatment device or holding tank approved by the Commission for Public Health. All vessels operating on the inland fishing waters of the State as designated by the Commission and the inland lake waters of the State that are equipped with a marine toilet shall provide a sewage treatment device or holding tank approved by the Commission for Public Health. Wildlife protectors may inspect vessels on the inland fishing waters of the State as designated by the Commission and the inland lake waters to determine if approved treatment devices or holding tanks are properly installed and if they are operating in a satisfactory manner. A vessel registered, documented, or otherwise licensed in another state and equipped with a marine toilet not prohibited in such state may be operated on the inland fishing waters of the State as designated by the Commission, without regard to the provisions of this subsection while making an interstate trip. (1959, c. 1064, s. 6; 1963, c. 396; 1965, c. 634, s. 2; 1967, cc. 230, 1075; 1971, c. 296, ss. 1, 2; 1973, c. 476, s. 128; 1975, c. 340, s. 2; c. 483, s. 3; 1989 (Reg. Sess., 1990), c. 1004, s. 55; 1993, c. 361, s. 2; 2006‑185, s. 1; 2007‑182, s. 2.)



§ 75A-6.1. Navigation rules.

§ 75A‑6.1.  Navigation rules.

(a)        Every vessel operated on the waters of this State that is required to obtain an identification number pursuant to this Chapter, has a valid marine document issued by the federal Bureau of Customs or any federal agency successor to it, or issued pursuant to a federally approved numbering system of another state shall comply with the navigation rules, including requirements for navigational lights, sound‑signaling devices, and other equipment, contained in the Inland Navigational Rules Act of 1980, codified as amended at 33 U.S.C. §§ 2001‑2038, 2071‑2073 (1993) and rules adopted pursuant thereto, see 33 C.F.R. Part 84 (1992).

(b)        The Commission is responsible for the enforcement of the rules specified in subsection (a) of this section. The rules specified in subsection (a) of this section are also enforceable by all peace officers with general subject matter jurisdiction.

(c)        Violation of the navigation rules specified in subsection (a) of this section shall constitute a Class 3 misdemeanor and is punishable only by a fine not to exceed one hundred dollars ($100.00). (1993, c. 361, s. 1; 1994, Ex. Sess., c. 14, s. 44; 2006‑185, s. 1.)



§ 75A-7. Exemption from numbering requirements.

§ 75A‑7.  Exemption from numbering requirements.

(a)        A vessel shall not be required to be numbered under this Chapter if it is:

(1)        A vessel that is required to be awarded an identification number pursuant to federal law or a federally approved numbering system of another state, and for which an identification number has been so awarded: Provided, that any such vessel shall not have been within this State for a period in excess of 90 consecutive days.

(2)        A vessel from a country other than the United States temporarily using the waters of this State.

(3)        A vessel whose owner is the United States, a state or a subdivision thereof.

(4)        A ship's lifeboat.

(5)        A vessel that has a valid marine document issued by the federal Bureau of Customs or any federal agency successor thereto.

(6)        A sailboat of not more than 14 feet on the load water line (LWL).

(7)        A vessel with no means of propulsion other than drifting or manual paddling, poling, or rowing.

(b)        The Commission is hereby empowered to permit the voluntary numbering of vessels owned by the United States, a state or a subdivision thereof.

(c)        Those vessels owned by the United States, a state or a subdivision thereof and those owned by nonprofit rescue squads may be assigned a certificate of number bearing no expiration date but which shall be stamped with the word "permanent" and shall not be renewable so long as the vessel remains the property of the governmental entity or nonprofit rescue squad. If the ownership of any such vessel is transferred from one governmental entity to another or to a nonprofit rescue squad or if a vessel owned by a nonprofit rescue squad is transferred to another nonprofit rescue squad or governmental entity, the Commission shall issue a new permanent certificate of number, displaying the same identification number, without charge to the successor entity. When any such vessel is sold to a private owner or is otherwise transferred to private ownership, the applicable certificate of number shall be deemed to have expired immediately prior to the transfer. Prior to further use on the waters of this State, the new owner shall obtain a certificate of number pursuant to the provisions of this Chapter. The provisions of this subsection applicable to a vessel owned by a nonprofit rescue squad apply only to a vessel operated exclusively for rescue purposes, including rescue training. (1959, c. 1064, s. 7; 1981, c. 162; 1983, c. 446, ss. 1‑3; 2006‑185, s. 1.)



§ 75A-8. Vessel liveries.

§ 75A‑8.  Vessel liveries.

An owner of a vessel livery shall not rent a vessel to any person unless the provisions of this Chapter have been complied with. An owner of a vessel livery shall equip all vessels rented as required by this Chapter. (1959, c. 1064, s. 8; 1975, c. 340, s. 3; 1983, c. 446, s. 1; 2006‑185, s. 1.)



§ 75A-9. Muffling devices.

§ 75A‑9.  Muffling devices.

(a)        Every internal combustion engine used on a vessel shall have effective muffling equipment installed and used on the exhaust to muffle the noise in a reasonable manner. The use of cutouts is prohibited.

(b)        Every internal combustion engine with an open‑air exhaust that is used on a vessel that has a capacity of operating at more than 4,000 revolutions per minute shall have effective muffling equipment installed and used on each exhaust manifold stack. This subsection shall not apply to a licensed commercial fishing vessel.

(c)        This section shall not apply to vessels competing in a regatta or race approved by the United States Coast Guard, for such vessels while on trial runs during a period not to exceed 48 hours immediately preceding the regatta or race, and for such vessels while competing in official trials for speed records during a period not to exceed 48 hours immediately following the regatta or race. (1959, c. 1064, s. 9; 2006‑185, s. 1.)



§ 75A-9.1: Repealed by Session Laws 2006-185, s. 1, effective January 1, 2007, and applicable to offenses committed on or after January 1, 2007.

§ 75A‑9.1: Repealed by Session Laws 2006‑185, s. 1, effective January 1, 2007, and applicable to offenses committed on or after January 1, 2007.



§ 75A-10. Operating vessel or manipulating water skis, etc., in reckless manner; operating, etc., while intoxicated, etc.; depositing or discharging litter, etc.

§ 75A‑10.  Operating vessel or manipulating water skis, etc., in reckless manner; operating, etc., while intoxicated, etc.; depositing or discharging litter, etc.

(a)        No person shall operate any motorboat or vessel, or manipulate any water skis, surfboard, or similar device on the waters of this State in a reckless or negligent manner so as to endanger the life, limb, or property of any person.

(b)        No person shall manipulate any water skis, surfboard, nonmotorized vessel, or similar device on the waters of this State while under the influence of an impairing substance.

(b1)      No person shall operate any vessel while underway on the waters of this State:

(1)        While under the influence of an impairing substance, or

(2)        After having consumed sufficient alcohol that the person has, at any relevant time after the boating, an alcohol concentration of 0.08 or more.

(b2)      The fact that a person charged with violating this subsection is or has been legally entitled to use alcohol or a drug is not a defense to a charge under subsections (b) and (b1) of this section. The relevant definitions contained in G.S. 20‑4.01 shall apply to subsections (b), (b1), and (b2) of this section.

(b3)      A person who violates a provision of subsection (a), (b), or (b1) of this section is guilty of a Class 2 misdemeanor.

(c)        No person shall place, throw, deposit, or discharge or cause to be placed, thrown, deposited, or discharged on the waters of this State or into the inland lake waters of this State, any litter, raw sewage, bottles, cans, papers, or other liquid or solid materials which render the waters unsightly, noxious, or otherwise unwholesome so as to be detrimental to the public health or welfare or to the enjoyment and safety of the water for recreational purposes.

(d)        No person shall place, throw, deposit, or discharge or cause to be placed, thrown, deposited, or discharged on the waters of this State or into the inland lake waters of this State any medical waste as defined by G.S. 130A‑290 which renders the waters unsightly, noxious, or otherwise unwholesome so as to be detrimental to the public health or welfare or to the enjoyment and safety of the water for recreational purposes.

(e)        A person who willfully violates subsection (d) of this section is guilty of a Class 1 misdemeanor. A person who willfully violates subsection (d) of this section and in so doing releases medical waste that creates a substantial risk of physical injury to any person who is not a participant in the offense is guilty of a Class F felony which may include a fine not to exceed fifty thousand dollars ($50,000) per day of violation. (1959, c. 1064, s. 10; 1965, c. 634, s. 3; 1985, c. 615, ss. 1‑5; 1989, c. 742, s. 1; 1995, c. 506, s. 14; 2006‑185, s. 1.)



§ 75A-10.1. Family purpose doctrine applicable.

§ 75A‑10.1.  Family purpose doctrine applicable.

The family purpose doctrine, as applicable in this State to tort cases arising from the operation of motor vehicles, shall apply to tort cases arising from the operation of motorboats and vessels as those terms are defined in this Chapter. (1971, c. 450, s. 1.)



§ 75A-10.2. Proof of ownership of a vessel.

§ 75A‑10.2.  Proof of ownership of a vessel.

(a)        In all actions to recover damages for injury to the person or to property or for the death of a person, arising out of an accident or collision involving a vessel, proof of ownership of such vessel at the time of the accident or collision shall be prima facie evidence that the vessel was being operated and used with the authority, consent and knowledge of the owner in the very transaction out of which the injury or cause of action arose.

(b)        Proof of the certificate of number stating the identification number awarded to the vessel in the name of any person, firm, or corporation as required by this Chapter, or proof of the licensing, registration, or documentation of the vessel as required by other state or federal law in the name of any person, firm, or corporation, shall for the purpose of any such action, be prima facie evidence of ownership and that the vessel was then being operated by and under the control of a person for whose conduct the owner was legally responsible, for the owner's benefit, and within the course and scope of the operator's employment. (1971, c. 652, s. 1; 2006‑185, s. 1.)



§ 75A-11. Duty of operator involved in collision, accident, casualty, or other occurrence.

§ 75A‑11.  Duty of operator involved in collision, accident, casualty, or other occurrence.

(a)        For the purposes of this section, the term "occurrence" means a collision, accident, casualty, or other similar occurrence involving a vessel. The operator of a vessel involved in an occurrence, so far as the operator is able to do so without serious danger to the operator's vessel, crew, and passengers (if any), shall render persons affected by the occurrence any assistance as may be practicable and necessary in order to save them from or minimize any danger caused by the occurrence, and also to give the operator's name, address, and identification of the operator's vessel in writing to any person injured and to the owner of any property damaged in the occurrence.

(b)        If an occurrence results in the death, injury, or disappearance indicating death or injury of a person or damage to a vessel or other property of two thousand dollars ($2,000) or more, or if there is complete loss of any vessel, the operator of the vessel shall file with the Commission a full description of the occurrence, including any information the agency may, by rule, require. If an occurrence results in death, disappearance, or injury, the operator of the vessel shall file the report with the Commission within 48 hours of the occurrence. If the occurrence results in vessel or property damage, or complete loss of any vessel, the operator of the vessel shall file the report with the Commission within 10 days of the occurrence. When the operator of the vessel cannot submit the report, the owner of the vessel shall submit the report. Reports filed pursuant to this subsection shall not be admissible as evidence.

(c)        When, as a result of an occurrence that involves a vessel or its equipment, a person dies or disappears from a vessel, the operator of the vessel shall, without delay and by the most expeditious means available, notify the nearest law enforcement agency of all of the following:

(1)        The date, time, and exact location of the occurrence.

(2)        The name of each person who died or disappeared.

(3)        The certificate of number and name of the vessel.

(4)        The name and address of the vessel owner or owners and the vessel operator.

(d)        If the operator of the vessel cannot give notice required by this section, each person on board the vessel shall notify the law enforcement agency or determine that notice has been given. Upon receiving notice under this section, a law enforcement agency shall immediately provide the Commission and the United States Coast Guard with the information required by this section. (1959, c. 1064, s. 11; 1999‑248, s. 3; 2006‑185, s. 1.)



§ 75A-12. Furnishing information to agency of United States.

§ 75A‑12.  Furnishing information to agency of United States.

In accordance with any request duly made by an authorized official or agency of the United States, any information compiled or otherwise available to the Commission pursuant to G.S. 75A‑11(b) shall be transmitted to the requesting official or agency of the United States. (1959, c. 1064, s. 12; 2006‑185, s. 1.)



§ 75A-13. Water skis, surfboards, etc.

§ 75A‑13.  Water skis, surfboards, etc.

(a)        No person shall operate a vessel on any water of this State for towing a person or persons on water skis, a surfboard, or similar device unless at least one of the following conditions is met:

(1)        There is in the vessel a person, in addition to the operator, in a position to observe the progress of the person or persons being towed.

(2)        The persons being towed wear a personal flotation device.

(3)        The vessel is equipped with a rear view mirror.

(b)        No person shall operate a vessel on any water of this State towing a person or persons on water skis, a surfboard, or similar device, nor shall any person engage in water skiing, surfboarding, or similar activity at any time between the hours from one hour after sunset to one hour before sunrise.

(c)        The provisions of subsections (a) and (b) of this section do not apply to a performer engaged in a professional exhibition.

(d)        No person shall operate or manipulate any vessel, tow rope, or other device by which the direction or location of water skis, a surfboard, or similar device may be affected or controlled in such a way as to cause the water skis, surfboard, or similar device, or any person thereon to collide with any object or person. (1959, c. 1064, s. 13; 2006‑185, s. 1.)



§ 75A-13.1. Skin and scuba divers.

§ 75A‑13.1.  Skin and scuba divers.

(a)        No person shall engage in skin diving or scuba diving in the waters of this State that are open to boating, or assist in such diving, without displaying a diver's flag from a mast, buoy, or other structure at the place of diving; and no person shall display such flag except when diving operations are under way or in preparation.

(b)        The diver's flag shall be square, not less than 12 inches on a side, and shall be of red background with a diagonal white stripe, of a width equal to one fifth of the flag's height, running from the upper corner adjacent to the mast downward to the opposite outside corner.

(c)        No operator of a vessel under way in the waters of this State shall permit the vessel to approach closer than 50 feet to any structure from which a diver's flag is then being displayed, except where the flag is so positioned as to constitute an unreasonable obstruction to navigation; and no person shall engage in skin diving or scuba diving or display a diver's flag in any locality that will unreasonably obstruct vessels from making legitimate navigational use of the water.

(d)        A person who violates a provision of this section is guilty of a Class 3 misdemeanor and shall only be subject to a fine not to exceed twenty‑five dollars ($25.00). (1969, c. 97, s. 1; 2006‑185, s. 1.)



§ 75A-13.2: Repealed by Session Laws 1999-447, s. 3.

§ 75A‑13.2:  Repealed by Session Laws 1999‑447, s.  3.



§ 75A-13.3. Personal watercraft.

§ 75A‑13.3.  Personal watercraft.

(a)        No person shall operate a personal watercraft on the waters of this State at any time between sunset and sunrise. For purposes of this section, "personal watercraft" means a small vessel that uses an outboard or propeller‑driven motor, or an inboard motor powering a water jet pump, as its primary source of motive power and which is designed to be operated by a person sitting, standing, or kneeling on, or being towed behind the vessel, rather than in the conventional manner of sitting or standing inside the vessel.

(a1)      No person shall operate a personal watercraft on the waters of this State at greater than no‑wake speed within 100 feet of an anchored or moored vessel, a dock, pier, swim float, marked swimming area, swimmers, surfers, persons engaged in angling, or any manually operated propelled vessel, unless the personal watercraft is operating in a narrow channel. No person shall operate a personal watercraft in a narrow channel at greater than no‑wake speed within 50 feet of an anchored or moored vessel, a dock, pier, swim float, marked swimming area, swimmers, surfers, persons engaged in angling, or any manually operated propelled vessel.

(b)        (Effective until May 1, 2010) Except as otherwise provided in this subsection, no person under 16 years of age shall operate a personal watercraft on the waters of this State, and it is unlawful for the owner of a personal watercraft or a person who has temporary or permanent responsibility for a person under the age of 16 to knowingly allow that person to operate a personal watercraft. A person of at least 14 years of age but under 16 years of age may operate a personal watercraft on the waters of this State if:

(1)        The person is accompanied by a person of at least 18 years of age who physically occupies the watercraft; or

(2)        The person (i) possesses on his or her person while operating the watercraft, identification showing proof of age and a boating safety certification card issued by the Commission or proof of other satisfactory completion of a boating safety education course approved by the National Association of State Boating Law Administrators (NASBLA); and (ii) produces that identification and certification card upon the request of an officer of the Commission or local law enforcement agency.

(b)        (Effective May 1, 2010) Except as otherwise provided in this subsection, no person under 16 years of age shall operate a personal watercraft on the waters of this State, and it is unlawful for the owner of a personal watercraft or a person who has temporary or permanent responsibility for a person under the age of 16 to knowingly allow that person to operate a personal watercraft. A person of at least 14 years of age but under 16 years of age may operate a personal watercraft on the waters of this State if:

(1)        The person is accompanied by a person of at least 18 years of age who physically occupies the watercraft and who is in compliance with G.S. 75A‑16.2; or

(2)        The person (i) possesses on his or her person while operating the watercraft, identification showing proof of age and a boating safety certification card issued by the Commission, proof of other satisfactory completion of a boating safety education course approved by the National Association of State Boating Law Administrators (NASBLA), or proof of other boating safety education in compliance with G.S. 75A‑16.2; and (ii) produces that identification and proof upon the request of an officer of the Commission or local law enforcement agency.

(b1)      A person under 16 years of age who operates a personal watercraft in violation of the provisions of subsection (b) of this section is guilty of an infraction as provided in G.S. 14‑3.1.

(c)        No livery shall lease, hire, or rent a personal watercraft to or for operation by a person under 16 years of age, except as provided in subsection (b) of this section.

(c1)      No person, firm, or corporation shall engage in the business of renting personal watercraft to the public for operation by the rentee unless the person, firm, or corporation has secured insurance for the liability of the person, firm, or corporation and that of the rentee, in such an amount as is hereinafter provided, from an insurance company duly authorized to sell liability insurance in this State. Each personal watercraft rented must be covered by a policy of liability insurance insuring the owner and rentee and their agents and employees while in the performance of their duties against loss from any liability imposed by law for damages including damages for care and loss of services because of bodily injury to or death of any person and injury to or destruction of property caused by accident arising out of the operation of such personal watercraft, subject to the following minimum limits: three hundred thousand dollars ($300,000) per occurrence.

(c2)      A vessel livery that fails to carry liability insurance in violation of subsection (c1) of this section is guilty of a Class 2 misdemeanor and shall only be subject to a fine not to exceed one thousand dollars ($1,000).

(c3)      (Effective May 1, 2010) A vessel livery shall provide the operator of a leased personal watercraft with basic safety instruction prior to allowing the operation of the leased personal watercraft. "Basic safety instruction" shall include direction on how to safely operate the personal watercraft and a review of the safety provisions of this section. A vessel livery that fails to provide basic safety instruction is guilty of a Class 3 misdemeanor.

(d)        No person shall operate a personal watercraft on the waters of this State, nor shall the owner of a personal watercraft knowingly allow another person to operate that personal watercraft on the waters of this State, unless:

(1)        Each person riding on or being towed behind the vessel is wearing a type I, type II, type III, or type V personal flotation device approved by the United States Coast Guard. Inflatable personal flotation devices do not satisfy this requirement; and

(2)        In the case of a personal watercraft equipped by the manufacturer with a lanyard‑type engine cut‑off switch, the lanyard is securely attached to the person, clothing, or flotation device of the operator at all times while the personal watercraft is being operated in such a manner to turn off the engine if the operator dismounts while the watercraft is in operation.

(d1)      No person shall operate a personal watercraft towing another person on water skis, a surfboard, or similar device unless:

(1)        The personal watercraft has on board, in addition to the operator, an observer who shall monitor the progress of the person or persons being towed, or the personal watercraft is equipped with a rearview mirror; and

(2)        The total number of persons operating, observing, and being towed does not exceed the number of passengers identified by the manufacturer as the maximum safe load for the vessel.

(e)        A personal watercraft must at all times be operated in a reasonable and prudent manner. Maneuvers that endanger life, limb, or property shall constitute reckless operation of a vessel as provided in G.S. 75A‑10, and include any of the following:

(1)        Unreasonably or unnecessarily weaving through congested vessel traffic.

(2)        Jumping the wake of another vessel within 100 feet of the other vessel or when visibility around the other vessel is obstructed.

(3)        Intentionally approaching another vessel in order to swerve at the last possible moment to avoid collision.

(4)        Repealed by Session Laws 2000‑52, s. 2.

(5)        Operating contrary to the "rules of the road" or following too closely to another vessel, including another personal watercraft. For purposes of this subdivision, "following too closely" means proceeding in the same direction and operating at a speed in excess of 10 miles per hour when approaching within 100 feet to the rear or 50 feet to the side of another vessel that is underway unless that vessel is operating in a narrow channel, in which case a personal watercraft may operate at the speed and flow of other vessel traffic.

(f)         The provisions of this section do not apply to a performer engaged in a professional exhibition, a person or persons engaged in an activity authorized under G.S. 75A‑14, or a person attempting to rescue another person who is in danger of losing life or limb.

(f1)       For purposes of this section, "narrow channel" means a segment of the waters of the State 300 feet or less in width.

(g)        Repealed by Session Laws 1999‑447, s. 1.

(h)        Nothing in this section prohibits units of local government, marine commissions, or local lake authorities from regulating personal watercraft pursuant to the provisions of G.S. 160A‑176.2 or any other law authorizing such regulation, provided that the regulations are more restrictive than the provisions of this section or regulate aspects of personal watercraft operation that are not covered by this section. Whenever a unit of local government, marine commission, or local lake authority regulates personal watercraft pursuant to this subsection, it shall conspicuously post signs that are reasonably calculated to provide notice to personal watercraft users of the stricter regulations.  (1997‑129, s. 1; 1999‑447, s. 1; 2000‑52, ss. 1‑4; 2005‑161, s. 1; 2006‑185, s. 1; 2009‑282, s. 2.)



§ 75A-14: Repealed by Session Laws 1999-248, s. 4.

§ 75A‑14: Repealed by Session Laws 1999‑248, s.  4.



§ 75A-14.1. Lake Norman No-Wake Zone.

§ 75A‑14.1.  Lake Norman No‑Wake Zone.

It is unlawful to operate a vessel at greater than no‑wake speed within 50 yards of a vessel launching area, bridge, dock, pier, marina, vessel storage structure, or  vessel service area on the waters of Lake Norman. (1997‑129, s. 4; 1997‑257, s. 10; 1998‑217, s. 49; 2006‑185, s. 1.)



§ 75A-14.2. Temporary waiver of enforcement of no-wake zones.

§ 75A‑14.2.  Temporary waiver of enforcement of no‑wake zones.

The Wildlife Resources Commission may temporarily and conditionally waive enforcement of a no‑wake zone upon petition by a unit of local government that encompasses or abuts the no‑wake zone if, after investigation of the reasons given for the temporary and conditional waiver, the Commission determines that public safety and the public welfare will not be significantly compromised by the waiver. (2007‑46, s. 1.)



§ 75A-15. Rules on water safety; adoption of the United States Aids to Navigation System.

§ 75A‑15.  Rules on water safety; adoption of the United States Aids to Navigation System.

(a)        In accordance with subsection (b) of this section, the Commission is empowered to adopt rules, for the local water in question, as to:

(1)        Operation of vessels, including restrictions concerning speed zones, and type of activity conducted.

(2)        Promotion of boating and water safety generally by occupants of vessels, swimmers, fishermen, and others using the water.

(3)        Placement and maintenance of navigation aids and markers, in conformity with governing provisions of law.

Prior to the adoption of any rules, the Commission shall investigate the water recreation and safety needs of the local water in question. In conducting the investigation, the Commission in its discretion may hold public hearings on the rules proposed and the general needs of the local water in question. After completion of the investigation and application of standards, the Commission may in its discretion adopt the rules requested, adopt them in an amended form, or refuse to adopt them. After adoption, the Commission may amend or repeal the rules after first holding a public hearing.

(b)        Any subdivision of this State may, but only after public notice, make formal application to the Commission for rules on waters within the subdivision's territorial limits as to the matters listed in subsection (a) of this section. The Commission may adopt rules applicable to local areas of water defined by the Commission that are found to be heavily used for water recreation purposes by persons from other areas of the State and as to which there is not coordinated local interest in regulation.

(b1)      The Commission may adopt rules to prohibit entry of vessels into public swimming areas and to establish speed zones at public vessel launching ramps, marinas, or vessel service areas and on other congested water areas where there are demonstrated water safety hazards. Enforcement of rules adopted pursuant to this subsection shall be dependent upon placement and maintenance of regulatory markers in accordance with the United States Aids to Navigation System by the Commission or an agency designated by the Commission.

(c)        The United States Aids to Navigation System, as established by 33 Code of Federal Regulations Part 62 (July 1, 2005 edition), is hereby adopted for use on the waters of North Carolina. The Commission is authorized to adopt rules implementing the marking system and may:

(1)        Modify provisions as necessary to meet the special water recreational and safety needs of this State, provided that the modifications do not depart in any essential manner from the uniform standards being adopted in other states.

(2)        Modify provisions as necessary to conform with amendments to the marking system that may be proposed for adoption by the states.

(3)        Enact supplementary standards regarding design, construction, placement, and maintenance of markers.

(4)        Enact clarifying rules as to matters not covered with precision in the United States Aids to Navigation System.

(5)        Enact implementing rules as to matters left to State discretion in the United States Aids to Navigation System.

(6)        Enact rules forbidding or restricting the placement of markers either throughout the State or in certain classes or areas of waters without prior permission having been obtained from the Commission or some agency or official designated by the Commission.

(c1)      It is unlawful to place or maintain any marker of the sort covered by the marking system in the waters of North Carolina that does not conform to or is in violation of the marking system and the implementing rules of the Commission.

(d)        Rules enacted under the authority of subsections (a), (b), and (b1) of this section shall supersede all local rules in conflict or incompatible with such rules. As used in this subsection, "local rules" shall include provisions relating to boating, water safety, or other recreational use of local waters in special local, or private acts, in ordinances or rules of local governing bodies, or in ordinances or rules of local water authorities. Except as may be authorized in subsections (a), (b), and (b1) of this section, no local rules may be made respecting the United States Aids to Navigation System and its implementation or respecting supplemental safety equipment on vessels.

(e)        The Commission may adopt rules prohibiting entry or use by vessels or swimmers of waters of the State immediately surrounding impoundment structures and powerhouses associated with electric generating facilities that are found to pose a hazard to water safety. This subsection shall not apply to the Person‑Caswell Lake Authority, Carolina Power and Light Company Lake (Hyco). (1959, c. 1064, s. 15; 1965, c. 394; 1969, c. 1093, s. 4; 1977, c. 424; 1983 (Reg. Sess., 1984), c. 1082, ss. 4, 5; 1987, c. 827, s. 5; 1993 (Reg. Sess., 1994), c. 753, s. 3; 2006‑185, s. 1.)



§ 75A-16. Repealed by Session Laws 1979, c. 830, s. 9, effective July 1, 1980.

§ 75A‑16.  Repealed by Session Laws 1979, c. 830, s. 9, effective July 1, 1980.



§ 75A-16.1. Boating safety course.

§ 75A‑16.1.  Boating safety course.

(a)        The Commission shall institute and coordinate a statewide course of instruction in boating safety, and in so doing may cooperate with any political subdivision of the State or with any reputable organization having as one of its objectives the promotion of boating safety.

(b)        The Commission shall designate those persons or agencies authorized to conduct the course of instruction, and this designation shall be valid until revoked by the Commission. Within 30 days of completion of a course of instruction, a designated person or agency shall submit to the Commission a list of the names of all persons who successfully completed the course of instruction conducted by the designated person or agency.

(c)        The Commission may conduct the course in boating safety using Commission personnel or other persons at times or in areas in which competent agencies are unable or unwilling to meet the demand for instruction.

(d)        The Commission shall issue a boating safety certification card to each person who successfully completes the course of instruction.

(e)        The Commission shall adopt rules to provide for the course of instruction and the issuance of boating safety certification cards consistent with the purposes of this section.

(f)         Any person who presents a fictitious boating safety certification card or who attempts to obtain a boating safety certification card through fraud is guilty of a Class 2 misdemeanor. (2006‑185, s. 1.)



§ 75A-16.2. (Effective May 1, 2010) Boating safety education required.

§ 75A‑16.2.  (Effective May 1, 2010) Boating safety education required.

(a)        No person shall operate a vessel with a motor of 10 horsepower or greater on the public waters of this State unless the operator has met the requirements for boating safety education.

(b)        A person shall be considered in compliance with the requirements of boating safety education if the person does one of the following:

(1)        Completes and passes the boating safety course instituted by the Wildlife Resources Commission under G.S. 75A‑16.1 or another boating safety course that is approved by the National Association of State Boating Law Administrators (NASBLA) and accepted by the Wildlife Resources Commission;

(2)        Passes a proctored equivalency examination that tests the knowledge of information included in the curriculum of an approved course;

(3)        Possesses a valid or expired license to operate a vessel issued to maritime personnel by the United States Coast Guard;

(4)        Possesses a State‑approved nonrenewable temporary operator's certificate to operate a vessel for 90 days that was issued with the certificate of number for the vessel, if the boat was new or was sold with a transfer of ownership;

(5)        Possesses a rental or lease agreement from a vessel rental or leasing business that lists the person as the authorized operator of the vessel;

(6)        Properly displays Commission‑issued dealer registration numbers during the demonstration of the vessel;

(7)        Operates the vessel under onboard direct supervision of a person who is at least 18 years of age and who meets the requirements of this section;

(8)        Demonstrates that he or she is not a resident, is temporarily using the waters of this State for a period not to exceed 90 days, and meets any applicable boating safety education requirements of the state or nation of residency;

(9)        Has assumed operation of the vessel due to the illness or physical impairment of the initial operator, and is returning the vessel to shore in order to provide assistance or care for the operator;

(10)      Is registered as a commercial fisherman or a person who is under the onboard direct supervision of a commercial fisherman while operating the commercial fisherman's boat; or

(11)      Provides proof that he or she is at least 26 years of age.

Any person who operates a vessel with a motor of 10 horsepower or greater on the waters of this State shall, upon the request of a law enforcement officer, present to the officer a certification card or proof that the person has complied with the provisions of this section.

(c)        Any person who violates a provision of this section or a rule adopted pursuant to this section is guilty of an infraction, as provided in G.S. 14‑3.1. The court shall assess court costs for each violation but shall not assess a penalty. A person may not be convicted of violating this section if, when tried for the offense, the person produces in court a certification card or proof that the person has completed and passed a boating safety course in compliance with subdivision (b)(1) of this section.

(d)        No unit of local government shall enact any ordinance or rule relating to boating safety education, and this law preempts all existing ordinances or rules.

(e)        An operator of a personal watercraft on the public waters of this State remains subject to any more specific provision of law found in G.S. 75A‑13.3.  (2009‑282, s. 1.)



§ 75A-17. Enforcement of Chapter.

§ 75A‑17.  Enforcement of Chapter.

(a)        Every wildlife protector and every other law‑enforcement officer of this State and its subdivisions shall have the authority to enforce the provisions of this Chapter and in the exercise thereof shall have authority to stop any vessel subject to this Chapter. Wildlife protectors or other law enforcement officers of this State, after having identified themselves as law enforcement officers, shall have authority to board and inspect any vessel subject to this Chapter.

(b)        In order to secure broader enforcement of the provisions of this Chapter, the Commission is authorized to enter into an agreement with the Department of Environment and Natural Resources whereby the enforcement personnel of the Department shall assume responsibility for enforcing the provisions of this Chapter in the territory and area normally policed by enforcement personnel of the Commission and whereby the Commission shall contribute a share of the expense of such personnel according to a ratio of time and effort expended by them in enforcing the provisions of this Chapter, when the ratio has been agreed upon by both of the contracting agencies. The agreement may be modified from time to time as conditions may warrant.

(c)        Law enforcement vessels may use a flashing blue light on the waters of this State whenever they are engaged in law enforcement or public safety activities. The use of a blue light by any other vessel is prohibited. A person other than a law enforcement officer who activates, installs, or operates a flashing blue light on a vessel other than a law enforcement vessel is guilty of a Class 1 misdemeanor.

(d)        A siren may not be used on any vessel other than an official law enforcement vessel or other official emergency response vessel.

(e)        Vessels operated on the waters of this State shall stop when directed to do so by a law enforcement officer. When stopped, vessels shall remain at idle speed, or shall maneuver in such a way as to permit the officer to come alongside the vessel. Law enforcement officers may direct vessels to stop by using a flashing blue light, a siren, or an oral command by officers in uniform. A person who violates this subsection is guilty of a Class 2 misdemeanor.

(f)         Vessels operated on the waters of this State shall slow to a no‑wake speed when passing within 100 feet of a law enforcement vessel that is displaying a flashing blue light unless the vessel is in a narrow channel. Vessels operated on the waters of this State in a narrow channel shall slow to a no‑wake speed when passing within 50 feet of a law enforcement vessel that is displaying a flashing blue light. A person who violates this subsection is guilty of a Class 3 misdemeanor. (1959, c. 1064, s. 17; 1965, c. 957, s. 9; 1973, c. 1262, ss. 28, 86; 1977, c. 771, s. 4; 1989, c. 727, s. 218(17); 1997‑443, s. 11A.119(a); 2006‑185, s. 1.)



§ 75A-18. Penalties.

§ 75A‑18.  Penalties.

(a)        Except as otherwise provided, a person who violates a provision of this Article or who violates a rule adopted under authority of this Chapter is guilty of a Class 3 misdemeanor and shall only be subject to a fine not to exceed two hundred and fifty dollars ($250.00) for each violation. This limitation shall not apply in a case where a more severe penalty is prescribed in this Chapter.

(b)        through (e) Repealed by Session Laws 2006‑185, s. 1. (1959, c. 1064, s. 18; 1965, c. 634, s. 3; c. 793; 1969, c. 97, s. 2; 1979, c. 761, s. 8; 1985, c. 615, ss. 6, 7; 1989, c. 742, s. 2; 1993, c. 539, ss. 566, 1285; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑129, s. 3; 1999‑447, s. 2; 2006‑185, s. 1.)



§ 75A-19. Operation of vessels by manufacturers, dealers, etc.

§ 75A‑19.  Operation of vessels by manufacturers, dealers, etc.

Notwithstanding any other provisions of this Chapter, the Commission may adopt rules regarding the operation of vessels by manufacturers, distributors, dealers, and demonstrators as the Commission may deem necessary and proper. (1959, c. 1064, s. 181/2; 2006‑185, s. 1.)



§§ 75A-20 through 75A-25. Repealed by Session Laws 1983 (Regular Session, 1984), c. 1082, s. 3, effective July 5, 1984.

Article 2.

Local Water Safety Committees.

§§ 75A‑20 through 75A‑25.  Repealed by Session Laws 1983 (Regular Session, 1984), c. 1082, s. 3, effective July 5, 1984.



§ 75A-26. Local water safety committees.

§ 75A‑26.  Local water safety committees.

(a)        In order that responsible State and local officials may consult with an advisory body as to the needs and desires of the public in matters of water recreation and safety in various local waters, local authorities may sponsor local water safety committees. When a local government or two or more local governments acting jointly determine that the interests of the public would be served by sponsorship of a local water safety committee, such local government or governments may sponsor a committee. As used in this section, the noun "sponsor" shall include a sponsoring local government or a sponsoring group of local governments acting jointly.

(b)        Members of a local committee shall be selected by the sponsor to represent various viewpoints and interests respecting water recreation and safety in the locality concerned. The membership of the committee shall be not less than 15 nor more than 35, and members shall serve at the pleasure of the sponsor. Except where the charter granted by the sponsor may make specific provision, the members of a local committee shall select their officers, determine the need for subcommittees (if any), provide for times and places of regular meetings, and otherwise order the internal organization and administration of the committee. Special meetings may be held:

(1)        Upon the call of such officers or members of the local committee as may be specified in the charter from the sponsor or the bylaws enacted by the committee.

(2)        Upon the call of three members of the governing body or bodies of the sponsor.

(3)        Upon the call of the chairman of the North Carolina Water Safety Committee.

(c)        Where the sponsor finds that an existing organization or committee is sufficiently broadly based to represent the various community interests, it may sponsor (and at any time withdraw sponsorship of) the activities of such organization or committee relating to water recreation and safety in lieu of creating a separate local committee. In the event an existing organization or committee is sponsored, the membership restrictions of subsection (b) do not apply. The phrase "local committee" as used in this section shall include such sponsored existing organizations and committees as well as separate committees.

(d)        Except as indicated below, members of a local committee shall serve without compensation from the sponsor. Public officers and employees who are acting within the scope and course of their employment, however, may receive such travel and subsistence allowance as authorized by law when attending meetings, whether as members or observers, or otherwise assisting or participating in the affairs of a local committee. Within the bounds set by governing provisions of the law generally, a sponsor may also provide administrative and staff services to a local committee and may underwrite or finance its projects which are carried out to the benefit of water recreation and safety in the area concerned.

(e)        At the time of sponsorship, or withdrawal of sponsorship, of a local committee, the sponsor shall notify the following persons of the action taken:

(1)        The chairman of the North Carolina Water Safety Committee.

(2)        The Executive Director of the North Carolina Wildlife Resources Commission.

(f)         All meetings of separately created local committees shall be open to the public. Where an existing organization or committee has received sponsorship, all its meetings devoted to carrying out the advisory functions of a local committee shall be open to the public.

(g)        Members of a local committee are under an obligation:

(1)        To keep themselves informed as to problems of water recreation and safety in their area.

(2)        To study such problems concerning water recreation and safety as may be referred to them by their sponsor or by the chairman of the North Carolina Water Safety Committee.

(3)        To make reports from time to time, either on their own motion or in response to a request for a study, on problems of water recreation and safety, and with suggestions for remedies where such are indicated and feasible. Such reports may be made to the sponsor, the chairman of the North Carolina Water Safety Committee, the Executive Director of the North Carolina Wildlife Resources Commission, or any other public or private person, agency, firm, corporation, or organization with the power to effect improvements in the level of water recreation and safety available to the public.

(4)        To take part in and, where necessary, to help coordinate programs of public education in the field of water safety. (1969, c. 1093, s. 3.)



§ 75A-27 through 75A-31: Repealed by Session Laws 1991, c. 191, s. 1.

Article 3.

Boat Hull Anti‑Copying Act.

§ 75A‑27 through 75A‑31:  Repealed by Session Laws 1991, c.  191, s. 1.



§ 75A-32. Short title.

Article 4.

Vessel Titling Act.

§ 75A‑32.  Short title.

This Article shall be known as the Vessel Titling Act. (1989, c. 739, s. 1; 2006‑185, s. 2.)



§ 75A-33. Definitions.

§ 75A‑33.  Definitions.

The definitions set forth in G.S. 75A‑2 shall apply to this Article, unless the context clearly requires a different meaning. (1989, c. 739, s. 1; 2006‑185, s. 2.)



§ 75A-34. Who may apply for certificate of title; authority of employees of Commission.

§ 75A‑34.  Who may apply for certificate of title; authority of employees of Commission.

(a)        Any owner of a motorized vessel or sailboat 14 feet or longer or any personal watercraft, as defined in G.S. 75A‑13.3(a), that is applying for a certificate of number for the first time in this State pursuant to G.S. 75A‑5(a), and any new owner of a motorized vessel or sailboat 14 feet or longer or any personal watercraft to whom ownership is being transferred under G.S. 75A‑5(c) shall apply to the Commission for a certificate of title for that vessel. Any other vessel may be titled in this State at the owner's option. A vessel may not be titled in this State if it is titled in another state, unless the current title is surrendered along with the application for a certificate of title in this State. The Commission shall issue a certificate of title upon reasonable evidence of ownership, which may be established by affidavit, bill of sale, manufacturer's statement of origin, certificate of title in this State, certificate of number or title from another state, or other document satisfactory to the Commission. Only one certificate of title may be issued for any vessel in this State. A vessel may not be titled in this State if it is documented with the United States Coast Guard. The Commission shall issue a certificate of title upon receipt of a completed application, along with the appropriate fee and reasonable evidence of ownership. The Commission shall require a manufacturer's statement of origin for all new vessels being issued a certificate of number and a certificate of title for the first time. The Commission may request a pencil tracing of the hull identification number (serial number) for vessels being transferred, in order to positively identify the vessel before issuance of a certificate of title for that vessel.

(b)        Employees of the Commission are vested with the power to administer oaths and to take acknowledgements and affidavits incidental to the administration and enforcement of this section. They shall receive no compensation for these services. (1989, c. 739, s. 1; 2006‑185, s. 2.)



§ 75A-35. Form and contents of application.

§ 75A‑35.  Form and contents of application.

(a)        The owner or the owner's attorney shall apply for a certificate of title for a vessel. The application shall contain the name, residence, and mailing address of the owner, the county where the vessel is taxed, proof of ownership, and a statement of all liens or encumbrances upon the vessel in the order of their priority. The application shall also contain the names and addresses of all persons having any interest in the vessel.

(b)        Every application for a certificate of title for a vessel shall contain a brief description of the vessel to be titled, including the name of the manufacturer, certificate of number, hull identification number, length, type, and principal material of construction, model year, and purchase information. It shall also include the name and address of the previous owner or owners from whom the vessel was obtained. If the vessel has an outboard motor of greater than 25 horsepower, the application shall also contain identification of the motor, including the serial number and manufacturer. The application shall be made on forms prescribed and furnished by the Commission and shall contain other information as may be required by the Commission. (1989, c. 739, s. 1; 2006‑185, s. 2.)



§ 75A-36. Notice by owner of change of address.

§ 75A‑36.  Notice by owner of change of address.

Whenever any person, after applying for or obtaining the certificate of title of a vessel, moves from the address shown on the application or certificate of title, that person shall, within 30 days of moving, notify the Commission of the change of address on a form acceptable to the Commission. (1989, c. 739, s. 1; 2006‑185, s. 2.)



§ 75A-37. Certificate of title as evidence; duration; transfer of title.

§ 75A‑37.  Certificate of title as evidence; duration; transfer of title.

(a)        A certificate of title is prima facie evidence of the ownership of a vessel. A certificate of title shall remain in force for the life of the vessel.

(b)        Upon the sale, assignment, or transfer of a vessel for which a certificate of title has been issued under this Article, the legal holder of the certificate of title shall deliver it to the purchaser or transferee. The assignment on the certificate must be completed showing transfer of ownership to the purchaser or transferee and settlement of all outstanding liens and encumbrances. The new owner shall submit the assigned certificate of title to the Commission, accompanied by evidence satisfactory to the Commission that all outstanding liens have been released, with the application for transfer of title. The application shall contain all the information required by the Commission for the transfer in order to identify the vessel and the new owner. The application shall show any and all new liens and encumbrances on the vessel, in order of priority, incurred by the owner. The nature of the new liens and encumbrances shall also be given, along with the name and address of all secured parties. (1989, c. 739, s. 1; 2006‑185, s. 2.)



§ 75A-38. Commission's records; fees.

§ 75A‑38.  Commission's records; fees.

(a)        The Commission shall maintain a record of any title it issues.

(b)        The Commission shall charge a fee of twenty dollars ($20.00) to issue a new or transfer certificate of title. The Commission shall charge a fee of ten dollars ($10.00) for each duplicate title it issues and for the recording of a supplemental lien. (1989, c. 739, s. 1; 2006‑185, s. 2.)



§ 75A-39. Duplicate certificate of title.

§ 75A‑39.  Duplicate certificate of title.

The Commission may issue a duplicate certificate of title plainly marked "duplicate" across its face upon application by the person entitled to hold the certificate if the Commission is satisfied that the original certificate has been lost, stolen, mutilated, destroyed, or has become illegible. Mutilated or illegible certificates shall be returned to the Commission with the application for a duplicate. If a duplicate certificate of title has been issued and the lost or stolen original is recovered, the original shall be promptly surrendered to the Commission. A duplicate certificate of title, not bearing the word "duplicate" across its face, shall be issued for anyone having an address change or name change so long as the original title is surrendered and the appropriate fees paid as provided in G.S. 75A‑38(b). If the original certificate of title is not surrendered to the Commission, the duplicate certificate of title shall be plainly marked "duplicate" across its face. (1989, c. 739, s. 1; 2006‑185, s. 2.)



§ 75A-40. Certificate to show security interests.

§ 75A‑40.  Certificate to show security interests.

The Commission, after receiving an application for a certificate of title for a vessel, shall, upon issuing the certificate of title to the owner, show upon the face of the certificate of title all security interests in the order of their priority as shown in the application. (1989, c. 739, s. 1; 2006‑185, s. 2.)



§ 75A-41. Security interests subsequently created.

§ 75A‑41.  Security interests subsequently created.

Except for security interests in vessels that are inventory held for sale, security interests created in vessels by the voluntary act of the owner after the original issue of title to the owner must be shown on the certificate of title. In such cases, the owner shall file an application with the Commission on a  form furnished for that purpose, setting forth all security interests and other information as the Commission requires. The Commission, if satisfied that it is proper that the security interests be recorded, shall upon surrender of the certificate of title covering the vessel, issue a new certificate of title showing any security interests in the order of the priority according to the date of the filing of the application. For the purpose of recording the subsequent security interest, the Commission may require any secured party to deliver the certificate of title to the Commission. The newly issued certificate shall be sent or delivered to the secured party of first priority listed on the certificate of title. (1989, c. 739, s. 1; 2000‑169, s. 38; 2006‑185, s. 2.)



§ 75A-42. Certificate as notice of security interest.

§ 75A‑42.  Certificate as notice of security interest.

A certificate of title, when issued by the Commission showing a security interest, shall be deemed adequate notice to the State, creditors, and purchasers that a security interest in the vessel exists. No other recording or filing of the creation or reservation of a security interest in the county or city wherein the purchaser or debtor resides or elsewhere is necessary and shall not be required. Vessels, other than those that are inventory held for sale, for which a certificate of title is currently in effect, shall be exempt from the provisions of G.S. 25‑9‑309, 25‑9‑310, 25‑9‑312, 25‑9‑320, 25‑9‑322, 25‑9‑323, 25‑9‑324, 25‑9‑331, 25‑9‑404, 25‑9‑405, 25‑9‑406, and 25‑9‑501 to 25‑9‑526 for so long as the certificate of title remains in effect. (1989, c. 739, s.1; 2000‑169, s. 39; 2006‑185, s. 2.)



§ 75A-43. Security interest may be filed within 30 days after purchase.

§ 75A‑43.  Security interest may be filed within 30 days after purchase.

If application for the recordation of a security interest to be placed upon a vessel is filed in the principal office of the Commission within 30 days from the date of the applicant's purchase of the vessel, it shall be valid to all persons, including the State, as if the recordation had been done on the day the security interest was acquired. (1989, c. 739, s. 1; 2006‑185, s. 2.)



§ 75A-44. Priority of security interests shown on certificates.

§ 75A‑44.  Priority of security interests shown on certificates.

Except for security interests in vessels that are inventory held for sale, security interests shown upon the certificates of title issued by the Commission pursuant to applications for certificates shall have priority over any other liens or security interests against the vessel however created and recorded, except for a mechanics lien for repairs, provided that the mechanic furnishes the holder of any recorded lien who may request it with an itemized sworn statement of the work done and materials supplied for which the lien is claimed. (1989, c. 739, s.1; 2000‑169, s. 40; 2006‑185, s. 2.)



§ 75A-45. Legal holder of certificate of title subject to security interest.

§ 75A‑45.  Legal holder of certificate of title subject to security interest.

The certificate of title of a vessel shall be delivered to the person holding the security interest having first priority upon the vessel and retained by that person until the entire amount of the security interest is fully paid by the owner of the vessel. The certificate of title shall then be delivered to the secured party next in order of priority and so on, or, if none, then to the owner of the vessel. (1989, c. 739, s. 1; 2006‑185, s. 2.)



§ 75A-46. Release of security interest shown on certificate of title.

§ 75A‑46.  Release of security interest shown on certificate of title.

An owner, upon securing the release of any security interest upon a vessel shown upon the certificate of title issued for the vessel, may exhibit the documents evidencing the release, signed by the person or persons making the release, and the certificate of title to the Commission. When it is impossible to secure the release from the secured party, the owner may exhibit to the Commission any available evidence showing that the debt secured has been satisfied, together with a statement by the owner under oath that the debt has been paid. If the Commission determines that the secured debt has been satisfied in full, the Commission shall issue to the owner either a new certificate of title in proper form or an endorsement or rider showing the release of the security interest which the Commission shall attach to the outstanding certificate of title. (1989, c. 739, s. 1; 2006‑185, s. 2.)



§ 75A-47. Surrender of certificate required when security interest paid.

§ 75A‑47.  Surrender of certificate required when security interest paid.

It is unlawful and constitutes a Class 1 misdemeanor for a secured party who holds a certificate of title as provided in this Article to refuse or fail to surrender the certificate of title to the person legally entitled to it within 10 days after the security interest has been paid and satisfied. (1989, c. 739, s. 1; 1993, c. 539, s. 567; 1994, Ex. Sess., c. 24, s. 14(c); 2006‑185, s. 2.)



§ 75A-48. Levy of execution, etc.

§ 75A‑48.  Levy of execution, etc.

A levy made by virtue of an execution or other proper court order, upon a vessel for which a certificate of title has been issued by the Commission, shall constitute a lien, subsequent to security interests previously recorded by the Commission and subsequent to security interests in inventory held for sale and perfected as otherwise permitted by law, if and when the officer making the levy reports to the Commission at its principal office, on forms provided by the Commission, that the levy has been made and that the vessel levied upon has been seized by and is in the custody of the officer. Should the lien thereafter be satisfied or should the vessel levied upon and seized thereafter be released by the officer, the officer shall immediately report that fact to the Commission at its principal office. After a levy and seizure by an officer and before the officer reports the levy and seizure to the Commission, any person who fraudulently assigns, transfers, causes the certificate of title to be assigned or transferred, or causes a security interest to be shown upon the certificate of title, is guilty of a Class 1 misdemeanor. (1989, c. 739, s. 1; 1993, c. 539, s. 568; 1994, Ex. Sess., c. 24, s. 14(c); 2006‑185, s. 2.)



§ 75A-49. Registration prima facie evidence of ownership; rebuttal.

§ 75A‑49.  Registration prima facie evidence of ownership; rebuttal.

A valid certificate of number issued under the provisions of this Chapter, or any similar document issued under the jurisdiction of any other state or country, shall be prima facie evidence of ownership of a vessel and entitlement to a certificate of title under the provisions of this Article, but ownership established by such documents shall be subject to rebuttal. (1989, c. 739, s. 1; 2006‑185, s. 2.)






Chapter 75B - Discrimination in Business.

§ 75B-1. Definitions.

Chapter 75B.

Discrimination in Business.

§ 75B‑1.  Definitions.

The following words and phrases as used in this Chapter shall have the following meaning unless the context clearly requires otherwise:

(1)        "Business," the manufacture, processing, sale, purchase, licensing, distribution, provision, or advertising of goods or services, or extension of credit, or issuance of letters of credit, or any other aspect of business;

(2)        "Foreign government," all governments and political subdivisions and the instrumentalities thereof, excepting the government, political subdivisions, and instrumentalities of the United States and the states, commonwealths, territories and possessions of the United States, and the District of Columbia;

(3)        "Foreign person," any person whose principal place of residence, business or domicile is outside the United States, or any person controlled directly or indirectly by such person or persons; provided, however, that no person shall be deemed a foreign person if after reasonable inquiry and due diligence it cannot be determined that any such person has a principal place of residence, business, or domicile outside the United States or is controlled by such person;

(4)        "Foreign trade relationships," the dealing with or in any foreign country of any person, or being listed on a boycott list or compilation of unacceptable persons maintained by a foreign government, foreign person, or international organization;

(5)        "International organization," any association or organization, with the exception of labor associations, or organizations of which more than a majority of the membership consists of foreign persons or foreign governments; and

(6)        "Persons," one or more of the following or their agents, employees, servants, representatives, directors, officers, partners, members, managers, superintendents, and legal representatives: individuals, corporations, partnerships, joint ventures, associations, labor organizations, educational institutions, mutual companies, joint‑stock companies, trusts, unincorporated organizations, trustees, trustees in bankruptcy, receivers, fiduciaries, and all other entities recognized at law by this State. (1977, c. 916, s. 1.)



§ 75B-2. Discrimination in business prohibited.

§ 75B‑2.  Discrimination in business prohibited.

It shall be unlawful for any person doing business in the State or for the State of North Carolina:

(1)        To enter into any agreement, contract, arrangement, combination, or understanding with any foreign government, foreign person, or international organization, which requires such person or the State to refuse, fail, or cease to do business in the State with any other person who is domiciled or has a usual place of business in the State, based upon such other person's race, color, creed, religion, sex, national origin or foreign trade relationships;

(2)        To execute in the State any contract with any foreign government, foreign person, or international organization which requires such person or the State to refuse, fail or cease to do business with another person who is domiciled or has a usual place of business in the State, based upon such other person's race, color, creed, religion, sex, national origin, or foreign trade relationships;

(3)        To refuse, fail or cease to do business in the State with any other person who is domiciled or has a usual place of business in the State or with the State when such refusal, failure, or cessation results directly or indirectly from an  agreement, contract, arrangement, combination, or understanding between the person who refuses, fails or ceases to do business and any foreign government, foreign person, or international organization, and is based upon such other person's race, color, creed, religion, sex, national origin or foreign trade relationships;

(4)        To discharge or to fail, refuse or cease to hire, promote or  appoint in the State any other person who is domiciled in the State to any position of employment or employment responsibility when such refusal, failure or cessation results from an agreement, contract, arrangement, combination, or understanding with any foreign government, foreign person, or international organization and is based upon such other person's race, color, creed, religion, sex, national origin, or foreign trade relationships;

(5)        To willfully and knowingly aid or abet any other person to engage in conduct which is prohibited by this Chapter. (1977, c. 916, s. 1.)



§ 75B-3. Actions not prohibited.

§ 75B‑3.  Actions not prohibited.

It shall not be unlawful under this Chapter:

(1)        To engage in conduct required by or expressly authorized by acts of the United States Congress, a United States treaty, a United States regulation, or a United States executive order;

(2)        To enter into any agreement with an international organization entirely composed of member governments or their contracting representatives which requires that a preference or priority be given to the citizens or products of one or more of such member governments;

(3)        To enter into any agreement with respect to the insuring, handling, or shipping of goods, or choice of carrier while in international transit. (1977, c. 916, s. 1.)



§ 75B-4. Enforcement.

§ 75B‑4.  Enforcement.

The Attorney General may institute a civil action to prevent or restrain violations of G.S. 75B‑2.

A person injured by a violation of G.S. 75B‑2 may maintain an action for damages or for an injunction or both against any person who has committed the violation.

In a proceeding under this section, the court shall determine whether a violation has been committed and enter any judgment or decree necessary to remove the effects of any violation it finds and to prevent continuation or renewal of the violation in the future.

If an application for an injunction is granted, after due notice to all parties, a hearing thereon, and as a disposition on the merits of  such application, the complainant may be awarded costs and reasonable attorney's fees.

In an action for damages, if there is a willful violation of G.S. 75B‑2 the person injured may be awarded up to three times the amount of actual damages which results from the violation, with costs and reasonable attorney's fees. (1977, c. 916, s. 1.)



§ 75B-5. Remedies cumulative.

§ 75B‑5.  Remedies cumulative.

The remedies provided in this Chapter are cumulative. (1977, c. 916, s. 1.)



§ 75B-6. Contracts void.

§ 75B‑6.  Contracts void.

Any provision of any contract or other document or other agreement which violates G.S. 75B‑2 or which, if complied with by the person intended to be bound by the provision, would cause a violation of G.S. 75B‑2 shall be null and void as being against the public policy of the State. (1977, c. 916, s. 1.)



§ 75B-7. Chapter not exclusive.

§ 75B‑7.  Chapter not exclusive.

This Chapter shall not be deemed to supersede, restrict or  otherwise limit the continuing applicability of the antitrust or anti‑discrimination laws of the State. (1977, c. 916, s. 1.)






Chapter 75C - Motion Picture Fair Competition Act.

§ 75C-1. Declaration of policy.

Chapter 75C.

Motion Picture Fair Competition Act.

§ 75C‑1.  Declaration of policy.

It is the policy of this State to establish fair and open procedures for the bidding and negotiation of motion pictures within the State in order to prevent unfair and deceptive acts or practices and unreasonable restraints of trade in the business of motion picture distribution within the State; promote fair and effective competition  in that business; and benefit the movie‑going public by holding down admission prices to motion picture theatres, expanding the choice of motion pictures available to the public, and preventing exposure of the public to objectionable or unsuitable motion pictures by insuring  that exhibitors have the opportunity to view a picture before committing themselves to exhibiting it. (1979, c. 463, s. 1.)



§ 75C-2. Definitions.

§ 75C‑2.  Definitions.

When used in this Chapter, and for the purposes of this Chapter:

(1)        The term "bid" means a written or oral offer or proposal by an exhibitor to a distributor, in response to an invitation to bid for the right to exhibit a motion picture, stating the terms under which the exhibitor will agree to exhibit a motion picture.

(2)        The term "blind bidding" means the bidding for, negotiating for, or offering or agreeing to terms for the licensing or exhibition of, a motion picture if such first run motion picture has not been trade screened within the State before  any such event has occurred.

(3)        The term "distributor" means any person engaged in the business of distributing or supplying motion pictures to exhibitors by rental or licensing.

(4)        The term "exhibit" or "exhibition" means showing a motion picture to the public for a charge.

(5)        The term "exhibitor" means any person engaged in the business of operating one or more theatres.

(6)        The term "invitation to bid" means a written or oral solicitation or invitation by a distributor to one or more exhibitors to bid or negotiate for the right to exhibit a first run motion picture.

(7)        The term "license agreement" means any contract, agreement, understanding or condition between a distributor and an exhibitor relating to the licensing or exhibition of a motion picture by the exhibitor.

(8)        The term "person" includes one or more individuals, partnerships, associations, societies, trusts, or corporations.

(9)        The term "run" means the continuous exhibition of a motion picture in a defined geographic area for a specified period of time. A "first run" is the first exhibition of a picture in the designated area, a "second run" is the second exhibition and "subsequent runs" are subsequent exhibitions after the second run.

(10)      The term "theatre" means any establishment in which motion pictures are exhibited to the public regularly for a charge.

(11)      The term "trade screening" means the showing of a motion picture by a distributor within the State which is open to any exhibitor interested in exhibiting the motion picture. (1979, c. 463, s. 1.)



§ 75C-3. Blind bidding prohibited.

§ 75C‑3.  Blind bidding prohibited.

(a)        Blind bidding for a first run motion picture is hereby  prohibited within the State. No bids shall be returnable, no negotiations for the exhibition or licensing of a first run motion picture shall take place, and no license agreement or any of its terms shall be agreed to for the first run exhibition of any motion picture within the State before the motion picture has been trade screened within the State.

(b)        A distributor shall include in each invitation to bid for the first run exhibition of any motion picture within the State the date, time and place of the trade screening of the motion picture within the State.

(c)        A distributor shall provide reasonable and uniform notice to exhibitors within the State of all trade screenings within the State of motion pictures he is distributing. Such notice may be provided by  mail or by publication in a trade magazine or other publication having general circulation among exhibitors within the State.

(d)        No exhibitor may bid, negotiate, or offer terms for the licensing or exhibition of a motion picture that has been trade screened in accordance with the provisions of G.S. 75C‑3 herein, unless said exhibitor or his agent has attended the trade screening.

The provisions of this subdivision (d) are subject to waiver by the distributor of a motion picture upon notice of such waiver to an exhibitor prior to the trade screening.

(e)        Any purported waiver of the requirements of subdivisions (a) through (c) of this section shall be void and unenforceable. (1979, c. 463, s. 1.)



§ 75C-4. Bidding procedures.

§ 75C‑4.  Bidding procedures.

When bids are solicited from exhibitors for the licensing of a first run motion picture within the State, then:

(a)        The invitation to bid shall specify (i) the number and length of runs for which the bid is being solicited, whether it is a first, second or subsequent run, and the geographic area for each run; (ii) the names of all exhibitors who are being individually solicited; (iii) the date and hour the invitation to bid expires; and (iv) the time and location, including the address, where the bids will be opened, which shall be within the State. The invitation to bid may contain additional terms or conditions not inconsistent with the provisions of this Chapter.

(b)        All bids shall be submitted in writing and shall be opened at the same time and in the presence of exhibitors, or their agents, who  submitted bids and who are present at such time. Bids may be opened at the scheduled time notwithstanding the absence of exhibitors entitled to appear at such time.

(c)        After being opened, bids shall be subject to examination by exhibitors, or their agents, who submitted bids. Within seven business days after a bid is accepted, the distributor shall notify in writing each exhibitor who submitted a bid of the terms of the accepted bid and the name of the winning bidder.

(d)        Once bids are solicited and no bids are received or all bids are withdrawn, the distributor shall license the picture by re‑bids or negotiation; provided that nothing in this Chapter shall be interpreted to require any distributor to accept any bid. (1979, c. 463, s. 1.)



§ 75C-5. Enforcement.

§ 75C‑5.  Enforcement.

Any person who suffers loss or pecuniary damages resulting from a violation of the provisions of this Chapter shall be entitled to bring an individual action to recover damages and reasonable attorney fees. The provisions of this Chapter may be enforced by injunction or any other available equitable or legal remedy. Class actions are not available under this Chapter. (1979, c. 463, s. 1.)






Chapter 75D - Racketeer Influenced and Corrupt Organizations.

§ 75D-1. Short title.

Chapter 75D.

Racketeer Influenced and Corrupt Organizations.

§ 75D‑1.  Short title.

This Chapter shall be known and may be cited as the North Carolina Racketeer Influenced and Corrupt Organizations Act (RICO). (1985 (Reg. Sess., 1986), c. 999, s. 1.)



§ 75D-2. Findings and intent of General Assembly.

§ 75D‑2.  Findings and intent of General Assembly.

(a)        The General Assembly finds that a severe problem is posed in this State by the increasing organization among certain unlawful elements and the increasing extent to which organized unlawful activities and funds acquired as a result of organized unlawful activity are being directed to and against the legitimate economy of the State.

(b)        The General Assembly declares that the purpose and intent of this Chapter is: to deter organized unlawful activity by imposing civil equitable sanctions against this subversion of the economy by organized unlawful elements; to prevent the unjust enrichment of those engaged in organized unlawful activity; to restore the general economy of the State all of the proceeds, money, profits, and property, both real and personal of every kind and description which is owned, used or acquired through organized unlawful activity by any person or association of persons whether natural, incorporated or unincorporated in this State; and to provide compensation to private persons injured by organized unlawful activity. It is not the intent of the General Assembly to in any way interfere with the attorney‑client relationship.

(c)        It is not the intent of the General Assembly that this Chapter apply to isolated and unrelated incidents of unlawful conduct but only to an interrelated pattern of organized unlawful activity, the purpose or effect of which is to derive pecuniary gain. Further, it is not the intent of the General Assembly that legitimate business organizations doing business in this State, having no connection to, or any relationship or involvement with organized unlawful elements, groups or activities be subject to suit under the provisions of this Chapter. (1985 (Reg. Sess., 1986), c. 999, s. 1; 1989, c. 489, s. 1.)



§ 75D-3. Definitions.

§ 75D‑3.  Definitions.

As used in this Chapter, the term:

(a)        "Enterprise" means any person, sole proprietorship, partnership, corporation, business trust, union chartered under the laws of this State, or other legal entity; or any unchartered union, association, or group of individuals associated in fact although not a legal entity; and it includes illicit as well as licit enterprises and governmental as well as other entities.

(b)        "Pattern of racketeering activity" means engaging in at least two incidents of racketeering activity that have the same or similar purposes, results, accomplices, victims, or methods of commission or otherwise are interrelated by distinguishing characteristics and are not isolated and unrelated incidents, provided at least one of such incidents occurred after October 1, 1986, and that at least one other of such incidents occurred within a four‑year period of time of the other, excluding any periods of imprisonment, after the commission of a prior incident of racketeering activity.

(c)        (1)        "Racketeering activity" means to commit, to attempt to commit, or to solicit, coerce, or intimidate another person to commit an act or acts which would be chargeable by indictment if such act or acts were accompanied by the necessary mens rea or criminal intent under the following laws of this State:

a.         Article 5 of Chapter 90 of the General Statutes of North Carolina relating to controlled substances and counterfeit controlled substances;

b.         Chapter 14 of the General Statutes of North Carolina except Articles 9, 22A, 38, 40, 43, 46, 47, 59 thereof; and further excepting G.S. Sections 14‑78.1, 14‑82, 14‑86, 14‑145, 14‑146, 14‑147, 14‑177, 14‑178, 14‑179, 14‑183, 14‑184, 14‑186, 14‑190.9, 14‑195, 14‑197, 14‑201, 14‑202, 14‑247, 14‑248, 14‑313 thereof.

c.         Any conduct involved in a "money laundering" activity; and

(2)        "Racketeering activity" also includes the description in Title 18, United States Code, Section 1961(1).

(d)        "Documentary material" means any book, paper, document, writing, drawing, graph, chart, photograph, phonocord, magnetic tape, computer printout, other data compilation from which information can be obtained or from which information can be translated into useable form, or other tangible item.

(e)        "RICO lien notice" means the notice described in G.S. 75D‑13.

(f)         "Attorney General" means the Attorney General of North Carolina or any employee of the Department of Justice designated by him in writing. Any district attorney of this State, with his consent, may be designated in writing by the Attorney General to enforce the provisions of this Chapter.

(g)        (1)        "Beneficial interest" means either of the following:

a.         The interest of a person as a beneficiary under any other trust arrangement pursuant to which a trustee holds legal or record title to real property for the benefit of such person; or

b.         The interest of a person under any other form of express fiduciary arrangement pursuant to which any other person holds legal or record title to real property for the benefit of such person.

(2)        "Beneficial interest" does not include the interest of a stockholder in a corporation or the interest of a partner in either a general partnership or limited partnership. A beneficial interest shall be deemed to be located where the real property owned by the trustee is located.

(h)        "Real property" means any real property situated in this State or any interest in such real property, including, but not limited to, any lease of or mortgage upon such real property.

(i)         (1)        "Trustee" means either of the following:

a.         Any person who holds legal or record title to real property for which any other person has a beneficial interest; or

b.         Any successor trustee or trustees to any of the foregoing persons.

(2)        "Trustee" does not include the following:

a.         Any person appointed or acting as a personal representative under Chapter 35A of the General Statutes relating to guardian and ward, or under Chapter 28A of the General Statutes relating to the administration of estates; or

b.         Any person appointed or acting as a trustee of any testamentary trust or as trustee of any indenture of trust under which any bonds are to be issued.

(j)         "Criminal proceeding" means any criminal action commenced by the State for a violation of any provision of those criminal laws referred to in G.S. 75D‑3(c).

(k)        "Civil proceeding" means any civil proceeding commenced by the Attorney General or an injured person under any provision of this Chapter. (1985 (Reg. Sess., 1986), c. 999, s. 1; 1987, c. 550, s. 22; 1989, c. 489, s. 1.)



§ 75D-4. Prohibited activities.

§ 75D‑4.  Prohibited activities.

(a)        No person shall:

(1)        Engage in a pattern of racketeering activity or, through a pattern of racketeering activities or through proceeds derived therefrom, acquire or maintain, directly or indirectly, any interest in or control of any enterprise, real property, or personal property of any nature, including money; or

(2)        Conduct or participate in, directly or indirectly, any enterprise through a pattern of racketeering activity whether indirectly, or employed by or associated with such enterprise; or

(3)        Conspire with another or attempt to violate any of the provisions of subdivision (1) or (2) of this subsection.

(b)        Violation of this section is inequitable and constitutes a civil offense only and is not a crime, therefore a mens rea or criminal intent is not an essential element of any of the civil offenses set forth in this section. (1985 (Reg. Sess., 1986), c. 999, s. 1; 1989, c. 489, s. 1.)



§ 75D-5. RICO civil forfeiture proceedings.

§ 75D‑5.  RICO civil forfeiture proceedings.

(a)        All property of every kind used or intended for use in the course of, derived from, or realized through a racketeering activity or pattern of racketeering activity is subject to forfeiture to the State. Forfeiture shall be had by a civil procedure known as a RICO forfeiture proceeding.

(b)        A RICO forfeiture proceeding shall be governed by Chapter 1A of the General Statutes of North Carolina except to the extent that special rules of procedure are stated in this Chapter.

(c)        A RICO forfeiture proceeding shall be an in rem proceeding against the property.

(d)        A RICO forfeiture proceeding shall be instituted by complaint and prosecuted only by the Attorney General of North Carolina or his designated representative. The proceeding may be commenced and a final judgment rendered thereon before or after seizure of the property and before or after any criminal conviction of any person for violation of those laws set forth in G.S. 75D‑3(c).

(e)        If the complaint is filed before seizure, it shall state what property is sought to be forfeited, that the property is within the jurisdiction of the court, the grounds for forfeiture, and the names of all persons known to have or claim an interest in the property. The court shall determine ex parte whether there is reasonable ground to believe that the property is subject to forfeiture and, if the State so alleges, whether notice to those persons having or claiming an interest in the property prior to seizure would cause the loss or destruction of the property. If the court finds:

(1)        That reasonable ground does not exist to believe that the property is subject to forfeiture, it shall dismiss the complaint; or

(2)        That reasonable ground does exist to believe the property is  subject to forfeiture but there is not reasonable ground to believe that prior notice would result in loss or destruction, it shall order service on all persons known to have or claim an interest in the property prior to a further  hearing on whether a writ of seizure should issue; or

(3)        That there is reasonable ground to believe that the property is subject to forfeiture and to believe that prior notice would cause loss or destruction, it shall without any further hearing or notice, issue a writ of seizure directing the sheriff of or any other law enforcement officer in the county where the property is found to seize it.

(f)         Seizure may be effected by a law enforcement officer authorized to enforce the penal laws of this State prior to the filing of the complaint and without a writ of seizure if the seizure is incident to a lawful arrest, search, or inspection and the officer has probable cause to believe the property is subject to forfeiture and will be lost or destroyed if not seized. Within 24 hours of the time of seizure, the seizure shall be reported by the officer to the district attorney of the prosecutorial district as defined in G.S. 7A‑60 in which the seizure is effected who shall immediately report such seizure to the Attorney General. The Attorney General shall, within 30 days after receiving notice of seizure, examine the evidence surrounding such seizure, and if he believes reasonable ground exists for forfeiture under this Chapter, shall file a complaint for forfeiture. The complaint shall state, in addition to the information required in subsection (e) of this section, the date and place of seizure.

(g)        After the complaint is filed or the seizure effected, whichever is later, every person known to have or claim an interest in the property, or in the property or enterprise of which the subject property is a part or represents any interest, shall be served, if not previously served, with a copy of the complaint and a notice of seizure in the manner provided by Chapter 1A of the General Statutes of North Carolina. Service by publication may be ordered upon any party whose whereabouts cannot be determined with reasonable diligence within 30 days of filing of the complaint.

(h)        (1)        Any person claiming an interest in the property, may become a party to the action at any time prior to judgment whether named in the complaint or not. Any party claiming a substantial interest in the property, upon motion may be allowed by the court to take possession of the property upon posting bond with good and sufficient security in double the amount of the property's value conditioned to pay the value of any interest in the property found to be subject to forfeiture or the value of any interest of another not subject to forfeiture.

(2)        The court, upon such terms and conditions as it may prescribe, may order that the property be sold by an innocent party who holds a lien on or security interest in the property at anytime during the proceedings. Any proceeds from such sale over and above the amount necessary to satisfy the  lien or security interest shall be paid into court pending final judgment in the forfeiture proceeding. No such sale shall be ordered, however, unless the obligation upon which the lien or security interest is based is in default.

(3)        Pending final judgment in the forfeiture proceeding, the court may make any other disposition of the property necessary to protect it or in the interest of substantial justice, and which adequately protects the interests of innocent parties.

(i)         The interest of an innocent party in the property shall not be subject to forfeiture. An innocent party is one who did not have actual or constructive knowledge that the property was subject to forfeiture. An attorney who is paid a fee for representing any person subject to this act, shall be rebuttably presumed to be an innocent party as to that fee transaction.

(j)         Subject to the requirement of protecting the interest of all innocent parties, the court may, after judgment of forfeiture, make any of the following orders for disposition of the property:

(1)        Destruction of the property or contraband, the possession of, or use of, which is illegal;

(2)        Retention for official use by a law enforcement agency, the State or any political subdivision thereof. When such agency or political subdivision no longer has use for such property, it shall be disposed of by judicial sale as provided in Article 29A of Chapter 1 of the General Statutes of North Carolina, and the proceeds shall be paid to the State Treasurer;

(3)        Transfer to the Department of Cultural Resources of property useful for historical or instructional purposes;

(4)        Retention of the property by any innocent party having an interest therein, including the right to restrict sale of an interest to outsiders, such as a right of first refusal, upon payment or approval of a plan for payment into court of the value of any forfeited interest in the property. The plan may include, in the case of an innocent party who holds an interest in the property through an estate by the entirety, or an undivided interest in the property, or a lien on or security interest in the property, the sale of the property by the innocent party under such terms and conditions as may be prescribed by the court and the payment into court of any proceeds from such sale over and above the amount necessary to satisfy the divided ownership value of the innocent party's interest or the lien or security interest. Proceeds paid into the court must then be paid to the State Treasurer;

(5)        Judicial sale of the property as provided in Article 29A of Chapter 1 of the General Statutes of North Carolina, with the proceeds being paid to the State Treasurer;

(6)        Transfer of the property to any innocent party having an interest therein equal to or greater than the value of the property; or

(7)        Any other disposition of the property which is in the interest of substantial justice and adequately protects innocent parties, with any proceeds being paid to the State Treasurer.

(k)        In addition to the provisions of subsections (c) through (g) relating to in rem actions, the State may bring an in personam action for the forfeiture of any property subject to forfeiture under subsection (a) of this section.

(l)         Upon the entry of a final civil judgment of forfeiture in favor of the State:

(1)        The title of the State to the forfeited property shall:

a.         In the case of real property or beneficial interest, relate back to the date of filing of the RICO lien notice in the official record of the county where the real property or beneficial interest is located and, if no RICO lien notice is filed, then to the date of the filing of any notice of lis pendens in the official records of the county where the real property or beneficial interest is located and, if no RICO lien notice or notice of lis pendens is so filed, then to the date of recording of the final judgment of forfeiture in the official records of the county where the real property or beneficial interest is located; and

b.         In the case of personal property, relate back to the date the personal property was seized pursuant to the provisions of this Chapter.

(2)        If property subject to forfeiture is conveyed, alienated, disposed of, or otherwise rendered unavailable for forfeiture after the filing of a RICO lien notice or after the filing of a RICO civil proceeding whichever is earlier, the Attorney General may, on behalf of the State, institute in action in an appropriate court against the person named in the RICO lien notice or the defendant in the civil proceeding and the court shall enter final judgment against the person named in the RICO lien notice or the defendant in the civil proceeding in an amount equal to the fair market value of the property,  together with investigative costs and attorney's fees incurred by the Attorney General in the action. (1985 (Reg. Sess., 1986), c. 999, s. 1; 1987 (Reg. Sess., 1988), c. 1037, ss. 98, 99; 1989, c. 489, s. 1.)



§ 75D-6. Power to compel examination.

§ 75D‑6.  Power to compel examination.

Whenever the Attorney General has reason to believe that any person or enterprise may have information or may be in possession, custody or control of any documentary materials relevant to an activity prohibited under G.S. 75D‑4, he may issue in writing, and cause to be served upon such person or upon the appropriate officers, agents, and employees of any such enterprise (other than one employed as an attorney by such person or enterprise), a notice requiring such person or enterprise to submit themselves to examination by him, and produce for his inspection any documentary material relevant to an investigation of activities prohibited by G.S. 75D‑4.

The notice shall be served either personally or by registered or certified mail return receipt requested.  The notice shall specify the general purpose of the examination, a general description of the documentary material to be produced, and the time and place where such examination will take place.  The witness shall be placed under oath or affirmation to testify truthfully.  The examination shall be recorded and the witness has the right to a copy upon payment of its cost.  The witness has the right to have legal counsel present during the examination.

The Attorney General shall also have the right to apply to any judge of the superior court division, after five days' prior notice of such application served in the same manner as the notice of examination described in this section, for an order requiring such person or enterprise to appear and subject himself or itself to examination, and disobedience of such order shall constitute contempt, and shall be punishable as in other cases of disobedience of a proper order of such court.

No such demand or order of a court shall contain any requirement which would be held to be unreasonable if contained in a civil discovery request or court order issued pursuant to G.S. 1A‑1, Rules of Civil Procedure 26‑36.  Any person or enterprise upon whom a demand is served and who objects to complying with such demand in whole or in part, shall, within five days of service of the demand, serve a written reply upon the Attorney General specifying the nature of the objection.

Such examination shall be held in camera and no one, except the person or enterprise being examined, may release information obtained from the examination prior to a proceeding being instituted under this Chapter by the Attorney General.  Such information may be used in any proceeding instituted under this Chapter by the Attorney General.  Any person violating the provisions of this paragraph shall be guilty of a Class 1 misdemeanor.  If such offending person is a public officer or employee, he shall also be dismissed from such office or employment and shall not hold any public office or employment in this State for a period of five years after conviction.  This paragraph does not prohibit disclosure of this information to other employees of the Department of Justice, or to district attorneys designated in writing by the Attorney General as authorized to receive this information. (1985 (Reg. Sess., 1986), c. 999, s. 1; 1989, c 489, s. 1; 1993, c. 539, s. 569; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 75D-7. False testimony.

§ 75D‑7.  False testimony.

False testimony as to any material fact by any person examined under the provisions of this Chapter shall constitute perjury and a conviction shall be punishable as in other cases of perjury as a Class F felony. (1985 (Reg. Sess., 1986), c. 999, s. 1; 1993, c. 539, s. 1286; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 75D-8. Available RICO civil remedies.

§ 75D‑8.  Available RICO civil remedies.

(a)        As part of a final judgment of forfeiture, any judge of the superior court may, after giving reasonable notice to potential innocent claimants, enjoin violations of G.S. 75D‑4, by issuing appropriate orders and judgments:

(1)        Ordering any defendant to divest himself of any interest in any enterprise, real property, or personal property including property held by the entirety. Where property is held by the entirety and one of the spouses is an innocent person as defined in G.S. 75D‑5(i), upon entry of a final judgment of forfeiture of entirety property, the judgment operates, to convert the entirety to a tenancy in common, and only the one‑half undivided interest of the offending spouse shall be forfeited according to the provisions of this Chapter;

(2)        Imposing reasonable restrictions upon the future activities or investments of any defendant in the same or similar type of endeavor as the enterprise in which he was engaged in violation of G.S. 75D‑4;

(3)        Ordering the dissolution or reorganization of any enterprise;

(4)        Ordering the suspension or revocation of any license, permit, or prior approval granted to any enterprise by any agency of the State;

(5)        Ordering the forfeiture of the charter of a corporation organized under the laws of this State or the revocation of a certificate authorizing a foreign corporation to conduct business within this State upon a finding that the board of directors or a managerial agent acting on behalf of the corporation, in conducting affairs of the corporation, has authorized or engaged in conduct in violation of G.S. 75D‑4, and that, for the prevention of future unlawful activity, the public interest requires that the charter of the corporation be dissolved or the certificate be revoked;

(6)        Appointment of a receiver pursuant to the provisions of Article 38 of Chapter 1 of the General Statutes of North Carolina, to collect, conserve and dispose of all the proceeds, money, profits and property, both real and personal, subject to the provisions of this Chapter in accordance with the provisions hereof as directed by the final judgment of the superior court having jurisdiction over the parties or subject matter of the action; or

(7)        Any other equitable remedy appropriate to effect complete forfeiture of property subject to forfeiture, or to prevent future violations of this Chapter.

(b)        The State through the Attorney General may institute a proceeding under G.S. 75D‑5. In such proceeding, relief shall be granted in conformity with the principles that govern the granting of injunctive relief from threatened loss or damage in other civil cases, provided that no showing of special or irreparable damage to the person shall have to be made and provided further that the State shall not be required to execute any bond before or after obtaining temporary restraining orders or preliminary injunctions.

(c)        Any innocent person who is injured or damaged in his business or property by reason of any violation of G.S. 75D‑4 involving a pattern of racketeering activity shall have a cause of action for three times the actual damages sustained and reasonable attorneys fees. For purposes of this subsection, "pattern of racketeering activity" shall require that at least one act of racketeering activity be an act of racketeering activity other than (i) an act indictable under 18 U.S.C. § 1341 or U.S.C. § 1343, or (ii) an act which is an offense involving fraud in the sale of securities. Any person filing a private action under this subsection must concurrently notify the Attorney General in writing of the commencement of the action. Thereafter, the Attorney General may file a motion for a protective order in the court where the private action is pending and shall be granted a stay of the private action for a reasonable time if the court finds either:

(1)        The bringing of a private action is likely to materially interfere with or impair a public forfeiture action; or

(2)        The public interest is so great as to require the Attorney General to investigate and bring a forfeiture action.

(d)        Any injured innocent person shall have a right or claim to forfeited property or to the proceeds derived therefrom superior to any right or claim the State has in the same property or proceeds. To enforce such a claim the injured innocent person must intervene in the forfeiture proceeding prior to its final disposition.

(e)        A final conviction in any criminal proceeding for a violation of those laws set forth in G.S. 75D‑3(c), shall estop the defendant in any subsequent civil action or proceeding under this Chapter as to all matters proved in the criminal proceeding.

(f)         A defendant in an action commenced by the State pursuant to this Chapter whose convictions of two or more criminal offenses of those criminal statutes as set forth in G.S. 75D‑3(c) have become final, which offenses have occurred within a four‑year period of each other as set forth in G.S. 75D‑3(b) shall be deemed to have, per se violated the provisions of G.S. 75D‑4(a)(1) or (2) as of the date of the second conviction.

(g)        Any party is entitled to a jury trial in any action brought under this Chapter. (1985 (Reg. Sess., 1986), c. 999, s. 1; 1989, c. 489, s. l.)



§ 75D-9. Period of limitations as to civil proceedings under this Chapter.

§ 75D‑9.  Period of limitations as to civil proceedings under this Chapter.

Notwithstanding any other provision of law, a civil action or proceeding under this Chapter may be commenced within five years after the conduct in violation of a provision of this Chapter terminates or the claim for relief accrues, whichever is later. If a civil action is brought by the State for forfeiture or to prevent any violation of the Chapter, then the running of this period of limitations with respect to any innocent person's claim for relief which is based upon any matter complained of in such action by the State, shall be suspended during the pendency of the action by the State and for two years thereafter. (1985 (Reg. Sess., 1986), c. 999, s. 1; 1989, c. 489, s. 1.)



§ 75D-10. Civil remedies are supplemental and not mutually exclusive.

§ 75D‑10.  Civil remedies are supplemental and not mutually exclusive.

The application of one civil remedy under this Chapter shall not preclude the application of any other remedy under this Chapter or any other provision of law. Civil remedies under this Chapter are cumulative, supplemental and not exclusive, and are in addition to the fines, penalties and forfeitures set forth in a final judgment of conviction of a violation of the criminal laws of this State as punishment for violation of the penal laws of this State. (1985 (Reg. Sess., 1986), c. 999, s. 1; 1989, c. 489, s. 1.)



§ 75D-11. Reciprocal agreements with other states.

§ 75D‑11.  Reciprocal agreements with other states.

The Attorney General is authorized to enter into reciprocal agreements with any United States attorney or the attorney general or chief prosecuting attorney of any other state having a civil forfeiture law substantially similar to this Chapter so as to further the purpose of this Chapter. (1985 (Reg. Sess., 1986), c. 999, s. 1; 1989, c. 489, s. 1.)



§ 75D-12. Venue.

§ 75D‑12.  Venue.

In any forfeiture action brought pursuant to this Chapter, the claim for relief shall be considered to have arisen in any county in which an incident of racketeering occurred or in which an interest or control of an enterprise or real or personal property is acquired or maintained. Venue in any private action shall be as provided in Article 7, Chapter 1, of the General Statutes of North Carolina. (1985 (Reg. Sess., 1986), c. 999, s. 1; 1989, c. 489, s. 1.)



§ 75D-13. Filing and attachment of RICO lien notice.

§ 75D‑13.  Filing and attachment of RICO lien notice.

(a)        Upon the institution of any proceeding under this Chapter, the Attorney General then or at any time during the pendency of the proceeding may file in the official records of any one or more counties a RICO lien notice. No filing fee or other charge shall be required as a condition for filing the RICO lien notice. The clerk of the superior court shall, upon the presentation of a RICO lien notice, immediately record it in the official records.

(b)        The RICO lien shall be signed by the Attorney General or his designee or by a designated district attorney. The notice shall be in such form as the Attorney General prescribes and, in addition to a description of the particular property sought to be forfeited, shall set forth the following information:

(1)        If brought in the name of a person, the name of the person against whom the civil proceeding has been brought. In his discretion, the Attorney General may also name in the RICO lien notice any other aliases, names or fictitious names under which the person may be known;

(2)        If known to the Attorney General the present residence and business addresses of the person named in the RICO lien notice and of the other names set forth in the RICO lien notice;

(3)        A reference to the civil proceeding stating that a proceeding under this Chapter has been brought against the person named in the RICO lien notice, the name of the county or counties where the proceeding has been brought, and, if known to the Attorney General at the time of filing the RICO lien notice, the case number of the proceeding;

(4)        A statement that the notice is being filed pursuant to this Chapter; and

(5)        The name and address of the person in the Attorney General's  office filing the RICO lien notice and the name of the individual signing the RICO lien notice.

(c)        A RICO lien notice shall apply only to one person and, to the extent applicable, any aliases, fictitious names, or other names, including names of corporations, partnerships, or other entities, to the extent permitted in paragraph (1) of subsection (b) of this section. A separate RICO lien notice shall be filed for any other person against whom the Attorney General desires to file a RICO lien notice under this section.

(d)        The Attorney General shall, as soon as practicable after the filing of each RICO lien notice, serve, by any method provided for by G.S. 1A‑1, Rule 4, upon the person named in the notice and any other person who holds an interest of record, either a copy of the recorded notice or a copy of the notice with a notation thereon of the county or counties in which the notice has been recorded.

(e)        The filing of a RICO lien notice creates, from the time of its  filing, a lien in favor of the State on the following property of the person named in the notice and against any other names sets forth in the notice:

(1)        Any real property situated in the county where the notice is filed then or thereafter owned by the person or under any of the names; and

(2)        Any beneficial interest situated in the county where the notice is filed then or thereafter owned by the person or under any of the names.

(f)         The lien shall commence and attach as of the time of filing of the RICO lien notice and shall continue thereafter until expiration, termination, or release pursuant to G.S. 75D‑14. The lien created in favor of the State shall be superior and prior to the interest of any other person in the real property or beneficial interests if the interest is acquired subsequent to the filing of the notice.

(g)        In conjunction with any proceedings pursuant to this Chapter:

(1)        The Attorney General may file without prior court order in any  county a lis pendens and, in such case, any person acquiring an interest in the subject real property or beneficial interest subsequent to the filing of lis pendens, shall take the interest subject to the civil proceeding and any subsequent judgment of forfeiture; and

(2)        If a RICO lien notice has been filed, the Attorney General may name as defendants, in addition to the person named in the notice, any persons acquiring an interest in the real property or beneficial interest subsequent to the filing of the notice. If a judgment of forfeiture is entered in the proceeding in favor of the State, the interest of any person in the property that was acquired subsequent to the filing of the notice shall be subject to the notice and judgment of forfeiture.

(h)        (1)        A trustee upon whom a RICO lien notice or a RICO civil proceeding has been served shall immediately furnish to the Attorney General the following:

a.         The name and addresses, as known to the trustee, of all persons for whose benefit the trustee holds title to the real property; and

b.         If requested by the Attorney General's office, a copy of the trust agreement or other instrument pursuant to which the trustee holds legal or record title to the real property.

(2)        Any trustee who fails to comply with the provisions of this subsection shall be removed by court order and a substitute trustee shall be named in lieu of the trustee so removed.

(i)         The filing of a RICO lien notice shall not affect the use to which real property or a beneficial interest owned by the person named in the RICO lien notice may be put or in the right of the person to receive any avails, rents, or other proceeds resulting from the use and ownership, but not the sale, of the property until a judgment of forfeiture is entered.

(j)         All forfeitures or dispositions under this section shall be made with due provision for the rights of innocent persons. (1985 (Reg. Sess., 1986), c. 999, s. 1; 1989, c. 489, s. 1.)



§ 75D-14. Release of lien notice.

§ 75D‑14.  Release of lien notice.

The Attorney General filing the RICO lien notice, or the court for good cause shown at anytime, may release in whole or in part any RICO lien notice or may release any specific property or beneficial interest from the RICO lien notice upon such terms and conditions as he may determine. Any release of a RICO lien notice executed by the Attorney General or ordered by the court may be filed in the official records of any county. No charge or fee shall be imposed for the filing of any release of a RICO lien notice. (1985 (Reg. Sess., 1986), c. 999, s. 1; 1989, c. 489, s. 1.)






Chapter 75E - Unlawful Activities in Connection With Certain Corporate Transactions.

§ 75E-1. Definitions.

Chapter 75E.

Unlawful Activities in Connection With Certain Corporate Transactions.

§ 75E‑1.  Definitions.

The following words and phrases as used in this Chapter shall have the following meanings unless the context clearly requires otherwise:

(1)        "Acquiring person statement" has the same meaning as G.S. 55‑9A‑02.

(2)        "Business combination" has the same meaning as G.S. 55‑9‑01(b)(1).

(3)        "Control share acquisition" has the same meaning as G.S. 55‑9A‑01(b)(3).

(4)        "Person" includes "entity" (as that term is defined in G.S. 55‑1‑40(9)), "individual" (as that term is defined in G.S. 55‑1‑40(13)) and, without limiting the generality of the foregoing, "other entity" (as that term is defined in G.S. 55‑9‑01(b)(6)). (1991, c. 440; 1993, c. 553, s. 25.)



§ 75E-2. Unlawful activities in connection with business combinations and control share acquisitions.

§ 75E‑2.  Unlawful activities in connection with business combinations and control share acquisitions.

It shall be unlawful for any person:

(1)        To consummate any business combination in violation of Article 9 of Chapter 55 of the General Statutes.

(2)        To make a control share acquisition without complying with the provisions of Article 9A of Chapter 55 of the General Statutes.

(3)        To make any untrue statement of a material fact or omit to state any material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading, or to engage in any fraudulent, deceptive, or manipulative acts or practices, in connection with:  (i) the application of Article 9 of Chapter 55 of the General Statutes to any business combination or to the acquisition of beneficial ownership, directly or indirectly, of more than twenty percent (20%) of the voting shares of a corporation within the meaning of Article 9; or (ii) the application of Article 9A of Chapter 55 of the General Statutes to any control share acquisition.

(4)        To willfully and knowingly aid or abet any other person to engage in conduct which is prohibited by this Chapter.  (1991, c. 440.)



§ 75E-3. Investigative and regulatory powers of the Attorney General.

§ 75E‑3.  Investigative and regulatory powers of the Attorney General.

The Attorney General may conduct such investigations as the Attorney General deems necessary to determine compliance by all persons or entities with the provisions of Articles 9 and 9A of Chapter 55 of the General Statutes; and the Attorney General may exempt from the provisions of Article 9 of Chapter 55 of the General Statutes any business combination that is solely an internal corporate restructuring which does not effect any material change in the ultimate ownership of the corporation and does not affect the ongoing applicability of that Article to the corporation or any other entity. In performing any such investigations, the Attorney General shall have all the powers given him by G.S. 75‑10. The provisions of G.S. 75‑11 and G.S. 75‑12 shall apply to this Chapter. (1991, c. 440, s. 1; 1998‑217, s. 24.)



§ 75E-4. Enforcement.

§ 75E‑4.  Enforcement.

The Attorney General may institute a civil action to prevent or restrain violations of G.S. 75E‑2.

A person injured by a violation of G.S. 75E‑2 may maintain an action for damages or for an injunction or both against any person who has committed the violation.  The holders of the voting shares of a corporation that is the subject of a proposed business combination that is to be consummated in violation of G.S. 75E‑2 shall, for purposes of the previous sentence, be deemed to be injured by such violation, notwithstanding the fact that such business combination has not been consummated.

In a proceeding under this section, the court shall determine whether a violation has been committed and enter any judgment or decree necessary to remove the effects of any violation it finds and to prevent continuation or renewal of the violation in the future.

If an application for an injunction is granted, after due notice to all parties, and a hearing thereon, the complainant (including, without limiting the generality hereof, the Attorney General) may be awarded costs and reasonable attorneys' fees.

In an action for damages, if the defendant is found to have willfully violated G.S. 75E‑2, the person injured may be awarded up to three times the amount of actual damages which result from the violation, with costs and reasonable attorneys' fees.  (1991, c. 440.)



§ 75E-5. Civil penalties.

§ 75E‑5.  Civil penalties.

In any suit instituted by the Attorney General in which the defendant is found to have violated G.S. 75E‑2, the court may, in its discretion, impose a civil penalty against the defendant of not more than one hundred thousand dollars ($100,000) for each violation; provided that, if the court shall determine that such violation was willful, it may in its discretion treble such penalty; provided, further, that in either of the foregoing circumstances, the court may in its discretion award to the Attorney General costs and reasonable attorneys' fees. The clear proceeds of any penalty assessed pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1991, c. 440, s. 1; 1998‑215, s. 105.)



§ 75E-6. Remedies cumulative.

§ 75E‑6.  Remedies cumulative.

The remedies provided in this Chapter are cumulative.  (1991, c. 440.)



§ 75E-7. Chapter not exclusive.

§ 75E‑7.  Chapter not exclusive.

This Chapter shall not be deemed to supersede, restrict, or otherwise limit any other applicable laws of this State.  (1991, c. 440.)



§ 75E-8. Designation of Secretary of State for service.

§ 75E‑8.  Designation of Secretary of State for service.

Every nonresident person who is or is about to become the beneficial owner, directly or indirectly, of more than twenty percent (20%) of the voting shares of a corporation within the meaning of Article 9 of Chapter 55 or to make a control share acquisition, except a foreign corporation which has appointed and keeps a resident agent in this State, shall be deemed to have appointed the Secretary of State as its agent upon whom may be served any lawful process, authorized by this Chapter with the same effect as though served upon the person personally.

Service of process pursuant to this section shall be accomplished by leaving a copy of the process in the office of the Secretary of State, but it shall not be effective unless notice of the service and a copy of the process is sent by certified or registered mail to the nonresident person served, at such person's last known address.  (1991, c. 440.)



§ 75E-9. Validity; saving clause.

§ 75E‑9.  Validity; saving clause.

In the event any provision or application of this Chapter shall be held illegal or invalid for any reason, such holding shall not affect the legality or validity of any other provision or application thereof.  (1991, c. 440.)






Chapter 76 - Navigation.

§§ 76-1 through 76-17. Repealed by Session Laws 1981, c. 910, s. 2, effective July 1, 1981.

Chapter 76.

Navigation.

Article 1.

Cape Fear River.

§§ 76‑1 through 76‑17.  Repealed by Session Laws 1981, c. 910, s. 2, effective July 1, 1981.



§ 76-18. Repealed by Session Laws 1975, c. 23, s. 3.

§ 76‑18.  Repealed by Session Laws 1975, c. 23, s. 3.



§§ 76-19 through 76-24: Repealed by Session Laws 1981, c. 910, s. 2.

§§ 76‑19 through 76‑24: Repealed by Session Laws 1981, c.  910, s. 2.



§§ 76-25 through 76-34: Repealed by Session Laws 1975, c. 716, s. 4.

Article 2.

Beaufort Harbor.

§§ 76‑25 through 76‑34: Repealed by Session Laws 1975, c.  716, s. 4.



§§ 76-35, 76-36: Repealed by Session Laws 1975, c. 716, s. 4.

Article 3.

Bogue Inlet.

§§ 76‑35 through 76‑36: Repealed by Session Laws 1975, c.  716, s. 4.



§§ 76-37 through 76-39: Repealed by Session Laws 1975, c. 716, s. 4.

Article 4.

Hatteras and Oracoke.

§§ 76‑37 through 76‑39: Repealed by Session Laws 1975, c.  716, s. 4.



§ 76-40. Navigable waters; certain practices regulated.

Article 5.

General Provisions.

§ 76‑40.  Navigable waters; certain practices regulated.

(a)        It shall be unlawful for any person, firm or corporation to place, deposit, leave or cause to be placed, deposited or left, either temporarily or permanently, any trash, refuse, rubbish, garbage, debris, rubble, scrapped vehicle or equipment or other similar waste material in or upon any body of navigable water in this State; "waste material" shall not include spoil materials lawfully dug or dredged from navigable waters and deposited in spoil areas designated by the Department of Environment and Natural Resources; violation of this section shall constitute a Class 2 misdemeanor.

(a1)      It shall be unlawful for any person, firm or corporation to place, deposit, leave or cause to be placed, deposited, or left, either temporarily or permanently, any medical waste as defined in G.S. 130A‑290 in the open waters of the Atlantic Ocean over which the State has jurisdiction or the navigable waters of this State.

(1)        A person who willfully violates this subsection is guilty of a Class 1 misdemeanor.

(2)        A person who willfully violates this subsection and in so doing releases medical waste that creates a substantial risk of physical injury to any person who is not a participant in the offense is guilty of a Class F felony which may include a fine not to exceed fifty thousand dollars ($50,000) per day of violation.

(b)        No person, firm or corporation shall erect upon the floor of, or in or upon, any body of navigable water in this State, any sign or other structure, without having first secured a permit to do so from the appropriate federal agencies (which would include a permit from the State of North Carolina) or from the Department of Administration, or from the agency designated by the Department to issue such permit. Provided, however, this subsection shall not apply to commercial fishing nets, fish offal, ramps, boathouses, piers or duck blinds placed in navigable waters. Any person, firm or corporation erecting such sign or other structure without a proper permit or not in accordance with the specification of such permit shall be guilty of a Class 2 misdemeanor. The State may immediately proceed to remove or cause to be removed such unlawful sign or structure after five days' notice to the owner or erector thereof and the cost of such removal by the State shall be payable by the person, firm or corporation who erected or owns the unlawful sign or other structure and the State may bring suit to recover the costs of the removal thereof.

(c)        Whenever any structure lawfully erected upon the floor of, or in or upon, any body of navigable water in this State, is abandoned, such structure shall be removed by the owner thereof and the area cleaned up within 30 days of such abandonment; failure to comply with this section shall constitute a Class 2 misdemeanor. The State may, after 10 days' notice to the owner or erector thereof, remove the abandoned structure and have the area cleaned up and the cost of such removal and cleaning up by the State shall be payable by the owner or erector of the abandoned structure and the State may bring suit to recover the costs thereof.

(d)        For purposes of this section, the term "navigable waters" shall not include any waters within the boundaries of any reservoir, pond or impoundment used in connection with the generation of electricity, or of any reservoir project owned or operated by the United States.

(e)        The provisions of this section, in the coastal waters of this State, shall be enforced by the Department of Environment and Natural Resources. In the inland waters of the State, the provisions of this section shall be enforced by the Wildlife Resources Commission. The Department of Environment and Natural Resources and the Wildlife Resources Commission shall cooperate in the enforcement of this section. (1784, c. 206, s. 11; 1811, c. 839; 1833, c. 146; R.S., c. 88, ss. 23, 24, 45; 1842, c. 65, s. 4; 1846, c. 60, s. 3; R.C., c. 85, ss. 40, 41; Code, ss. 3537, 3538; Rev., s. 3560; C.S., s. 6891; 1969, c. 792; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, ss. 13, 218(18); c. 742, s. 3; 1993, c. 539, ss. 570, 1287; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑443, s. 11A.119(a).)



§ 76-41. Obstructing waters of Currituck Sound.

§ 76‑41.  Obstructing waters of Currituck Sound.

It shall be unlawful for any person to obstruct navigation in the waters of Currituck Sound and tributaries, and all persons, corporations, companies, or clubs, who have heretofore placed or caused to be placed any hedging across the mouth of a bay, creek, strait, or lead of water in Currituck Sound or tributaries, made of iron, wire, or wood or other material, for the purpose of preventing the free passage of boats or vessels of any size or class, or to stop the public use of such bay, creek, strait, or lead of water, are required to forthwith remove the same.  Any person, corporation, or club violating any of the provisions of this section shall be guilty of a Class 3 misdemeanor. (1897, c. 277; Rev., s. 3553; C.S., s. 6982; 1993, c. 539, s. 571; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 76-42. Lumbermen to remove obstructions in Albemarle Sound.

§ 76‑42.  Lumbermen to remove obstructions in Albemarle Sound.

If any lumberman shall fail to remove all obstructions placed by him in the waters of Albemarle Sound and its tributaries, as soon as practicable, after they have ceased to use them for the purpose for which they were placed in said waters, from all places where the water is not less than two feet deep, and also from all landing places on both sides, for the space of 60 feet from the shore outward, he shall be guilty of a Class 3 misdemeanor, and only fined not less than one dollar ($1.00) nor more than fifty dollars ($50.00), at the discretion of the court. (1880, c. 37, ss. 1, 2; Code, s. 3303; Rev., s. 3551; C.S., s. 6983; 1993, c. 539, s. 572; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 76-43. Anchorage in range of lighthouses.

§ 76‑43.  Anchorage in range of lighthouses.

If the master of any vessel shall anchor on the range line of any range of lights established by the United States Lighthouse Board, unless such anchorage is unavoidable, he shall be guilty of a Class 3 misdemeanor, and punished only by a fine not to exceed fifty dollars ($50.00). (1883, c. 165, s. 2; Code, s. 3086; Rev., s. 3550; C.S., s. 6984; 1993, c. 539, s. 573; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 76-44. Vessels on inland waterways exempt from pilot laws; proviso as to steam vessels.

§ 76‑44.  Vessels on inland waterways exempt from pilot laws; proviso as to steam vessels.

All vessels, barges, schooners, or other craft passing through the inland waterway of this State, when bound to a port or ports in this or any other state, be and the same are hereby exempt from the operations of the pilot laws of North Carolina and are not compelled to take a state‑licensed pilot: Provided, that steam vessels not having a United States licensed pilot for the waters navigated on  board shall be subject to the State pilot laws. (1917, c. 33, s. 2; C.S., s. 6985.)



§ 76-45. Bond of pilot.

§ 76‑45.  Bond of pilot.

Every person, before he obtains a commission or a branch to be a pilot, shall give bond with two sufficient sureties payable to the State of North Carolina, in the sum of five hundred dollars ($500.00), with condition for the due and faithful discharge of his duties, and the duties of his apprentices; and the body appointing such pilot may, from time to time, and as often as they may deem it necessary, enlarge the penalty of the bond, or require new and additional bonds to be given; and every bond taken of a pilot shall be filed with, and preserved by, the said body appointing such pilot in trust for every person that shall be injured by the neglect or misconduct of such pilot, or his apprentices; who may severally bring suit thereon for the damage by each one sustained. (1784, c. 207, s. 3; R.C., c. 85, s. 6; Code, s. 3487; Rev., s. 307; C.S., s. 6986.)



§ 76-46. Pilots to have spyglasses.

§ 76‑46.  Pilots to have spyglasses.

Every pilot, within such convenient time as the commissioners may direct, who has control over the waters within which he acts, shall furnish himself with a good telescope or spyglass, under the penalty of fifty dollars ($50.00), to be paid to the commissioners. (1790, c. 320, s. 3; R.C., c. 85, s. 27; Code, s. 3517; Rev., s. 4973; C.S., s. 6987.)



§ 76-47. Acting as pilot without license.

§ 76‑47.  Acting as pilot without license.

If any person shall act as a pilot, who is not qualified and licensed in the manner prescribed in this Chapter, he shall be guilty of a Class 3 misdemeanor:  Provided, that should there be no licensed pilot in attendance, any person may conduct into port any vessel in danger from stress of weather or in a leaky condition. (1783, c. 194, s. 3; 1784, c. 208, s. 4; R.C., c. 85, s. 29; Code, s. 3519; Rev., s. 4974; C.S., s. 6988; 1933, c. 325; 1993, c. 539, s. 574; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 76-48. Penalty on pilot neglecting to go to vessel having signal set.

§ 76‑48.  Penalty on pilot neglecting to go to vessel having signal set.

When any pilot shall see any vessel on the coast, having a signal for a pilot, or shall hear a gun of distress fired off the coast, and shall neglect or refuse to go to the assistance of such vessel, such pilot shall forfeit and pay one hundred dollars ($100.00), to be recovered in the name of the State, one half to the use of the informer and the other half to the master of the vessel, unless such pilot is then actually in charge of another vessel. (1783, c. 194, s. 6; 1784, c. 207, s. 10; 1790, c. 320, s. 2; R.C., c. 85, s. 31; Code, s. 3521; Rev., s. 4975; C.S., s. 6989.)



§ 76-49. Pilots may be removed.

§ 76‑49.  Pilots may be removed.

Unless otherwise provided in the first Article of this Chapter for the Cape Fear River, whenever any pilot appointed, as authorized in this Chapter, shall, on trial, be found incompetent, or shall be guilty of improper conduct by intoxication or otherwise, or of any misbehavior in his office, or shall absent himself from the State for a period of six months, the pilot so offending may be removed from his office by the board of commissioners under whose authority he is acting, by a notice to him in writing; and if after such removal he shall attempt to take charge of any vessel, he shall forfeit and pay two hundred dollars ($200.00) for the use of said board. And it shall be the duty of the board to put up a written notice of the removal, in the public places within the port, or publish it in some convenient newspaper. But no pilot for the navigation of Hatteras Inlet shall be required to surrender or forfeit his branch by reason of absence from the State for a period of less than six months. (1784, c. 207, s. 4; 1800, c. 565; 1819, c. 1025, s. 4; R. S., c. 88, ss. 7, 31, 35; R.C., c. 85, s. 28; 1869‑70, c. 235, s. 7; 1876‑7, c. 22; 1881, c. 261, ss. 1, 2; Code, ss. 3490, 3518; Rev., s. 4976; C.S., s. 6990.)



§ 76-50. Pilots refused, entitled to pay.

§ 76‑50.  Pilots refused, entitled to pay.

If a branch pilot shall go off to any vessel bound in, and offer to pilot her over the bar, the master or commander of such vessel, if he refuses to take such pilot, shall pay to such pilot, if not previously furnished with one, the same sum as is allowed by law for conducting such vessel in, to be recovered in the district court: Provided, that the first pilot, and no other, who shall speak such vessel so bound in shall be entitled to the pay provided for in this section. (R.C., c. 85, s. 32; 1871‑2, c. 117; Code, s. 3522; Rev., s. 4978; C.S., s. 6991; 1973, c. 108, s. 30.)



§ 76-51. Pay of pilots when detained by vessel.

§ 76‑51.  Pay of pilots when detained by vessel.

Every master of a vessel who shall detain a pilot at the time appointed, so that he cannot proceed to sea, though wind and weather should permit, shall pay to such pilot three dollars ($3.00) per day during the time of his actual detention. (1858‑9, c. 23, s. 7; Code, s. 3495; Rev., s. 4979; C.S., s. 6992.)



§ 76-52. Rates of pilotage annexed to commission.

§ 76‑52.  Rates of pilotage annexed to commission.

The commissioners of navigation for the several ports of this State shall annex to the branch or commission, by them given to each pilot, a copy of the fees to which such pilot is entitled. (1784, c. 208, s. 4; 1796, c. 470, s. 5; R.C., c. 85, ss. 9, 38; Code, ss. 3497, 3536; Rev., s. 4980; C.S., s. 6993.)



§ 76-53. Harbor masters; how appointed.

§ 76‑53.  Harbor masters; how appointed.

The several boards of commissioners of navigation may appoint a harbor master for their respective ports. They shall appoint a clerk to keep books, in which shall be recorded all their proceedings. (R C., c. 85, s. 35; Code, s. 3525; Rev., s. 4981; C.S., s. 6994.)



§ 76-54. Commissioners of navigation may hold another office.

§ 76‑54.  Commissioners of navigation may hold another office.

A commissioner of navigation and pilotage shall be deemed a commissioner for a special purpose within the meaning of Sec. 7 of Article XIV of the Constitution of North Carolina, so as not to be prohibited from holding at the same time with his commissionership another office under the national or State governments. (Ex. Sess., 1913, c. 76; C.S., s. 6995.)



§ 76-55. Commissioners of navigation to designate place for trash.

§ 76‑55.  Commissioners of navigation to designate place for trash.

The several boards of commissioners established by this Chapter may, subject to such regulations as the United States may make, designate the places whereat, within the waters under their several and respective control, may be cast and thrown ballast, trash, stone, and like matter. (1833, c. 146, ss. 1, 2, 3; R.S., c. 88, ss. 23, 24, 45; 1846, c. 60, s. 3; R.C., c. 85, s. 40; Code, s. 3537; Rev., s. 4982; C.S., s. 6996.)



§ 76-56. Harbor master; how appointed where no board of navigation.

§ 76‑56.  Harbor master; how appointed where no board of navigation.

Where no board of navigation exists the governing body of any incorporated town, situated on any navigable watercourse, shall have power to appoint a harbor master for the port, who shall have the same power and authority in their respective ports as the harbor master of Wilmington is by this Chapter given for that port, and shall receive like fees and no others.

The board of county commissioners of any county is authorized to appoint a harbor master for any unincorporated community situated on any navigable watercourses in their respective counties. Harbor masters appointed hereunder shall have the same power and authority and shall receive the same fees as set forth in G.S. 76‑18. (Rev., s. 4983; C.S., s. 6997; 1953, c. 445.)



§ 76-57. Rafts to exercise care in passing buoys, etc., penalty.

§ 76‑57.  Rafts to exercise care in passing buoys, etc., penalty.

If any person having charge of any raft passing any buoy, beacon, or day mark, shall not exercise due diligence in keeping clear of it, or, if unavoidably fouling it, shall not exercise due diligence in clearing it, without dragging from its position such buoy, beacon, or day mark, he shall be guilty of a Class 3 misdemeanor, and punished only by a fine not to exceed fifty dollars ($50.00). (1883, c. 165, s. 3; Code, s. 3087; Rev., s. 3545; C.S., s. 6998; 1993, c. 539, s. 575; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 76-58. Interfering with buoys, beacons, and day marks.

§ 76‑58.  Interfering with buoys, beacons, and day marks.

If any person shall moor any kind of vessel, or any raft or any part of a raft, to any buoy, beacon, or day mark placed in the waters of North Carolina by the authority of the United States Lighthouse Board, or shall in any manner hang on with any vessel or raft, or part of a raft, to any such buoy, beacon, or day mark, or shall willfully remove, damage, or destroy any such buoy, beacon, or day mark, or shall cut down, remove, damage, or destroy any beacon erected on land in this State by the authority of the said United States Lighthouse Board, or through unavoidable accident run down, drag from its position, or in any way injure any buoy, beacon, or day mark, as aforesaid, and shall fail to give notice as soon as practicable of having done so, to the lighthouse inspector of the district in which said buoy, beacon, or day mark may be located, or to the collector of the port, or, if in charge of a pilot, to the collector of the port from which he comes, he shall for every such offense be guilty of a Class 2 misdemeanor. (1858‑9, c. 58, ss. 2, 3; 1883, c. 165, s. 1; Code, s. 3085; Rev., s. 3546; C.S., s. 6999; 1993, c. 539, s. 576; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 76-59 through 76-73: Repealed by Session Laws 1981, (Regular Session, 1982), c. 1176, s. 2.

Article 6.

Morehead City Navigation and Pilotage Commission.

§§ 76‑59 through 76‑73:  Repealed by Session Laws 1981, (Regular Session, 1982), c.  1176, s. 2.






Chapter 76A - Navigation and Pilotage Commissions.

§ 76A-1. Commission established; powers generally.

Chapter 76A.

Navigation and Pilotage Commissions.

SUBCHAPTER I. CAPE FEAR RIVER NAVIGATION  AND PILOTAGE COMMISSION.

Article 1.

General Provisions.

§ 76A‑1.  Commission established; powers generally.

In consideration of the requirement for the safe and expeditious movement of waterborne commerce on the navigable waters of the State, it is deemed necessary to establish the Cape Fear Navigation and Pilotage Commission, hereinafter referred to as the Commission. The Commission shall have the exclusive power to license and regulate a group of river pilots familiar with the waters of the Cape Fear River and Bar to best guide vessels within those waters and to exercise authority over navigation in the Cape Fear and Bar and to and from the sea buoy of the port. (1981, c. 910, s. 1; 1983 (Reg. Sess., 1984), c. 1081, s. 1.)



§ 76A-2. Membership.

§ 76A‑2.  Membership.

The Commission shall consist of five voting members, four appointed by the Governor, and the president of the Wilmington‑Cape Fear Pilots Association who shall serve as an ex officio voting member. Of the four members appointed by the Governor three shall be from New Hanover County, one shall be from Brunswick County. One member shall represent maritime interests. The Governor shall designate a member to serve at his pleasure as Chairman. With the exception of the ex officio member, licensed pilots and members of their immediate families shall not be allowed to serve on the Commission. (1981, c. 910, s. 1.)



§ 76A-3. Term.

§ 76A‑3.  Term.

It shall be the duty of the Governor to make initial appointments to the Commission on July 1, 1981. Two of the initial appointees shall serve two‑year terms; the other two appointees shall serve four‑year terms. All appointees after the initial appointments shall serve four‑year terms. Any vacancy in the membership appointed by the Governor shall be filled by the Governor. (1981, c. 910, s. 1.)



§ 76A-4. Quorum.

§ 76A‑4.  Quorum.

A simple majority of the Commission shall constitute a quorum and may act in all cases. (1981, c. 910, s. 1.)



§ 76A-5. Duties and authority.

§ 76A‑5.  Duties and authority.

(a)        Rules and Regulations, Pilotage.  The Commission shall make and establish such rules and regulations as necessary and desirable respecting the qualifications, arrangements and station of pilots and for the control of navigation within the Cape Fear River and from and to the Cape Fear Bar and the sea buoys. In the development of such rules and regulations, the Commission should request the advice of the U.S. Coast Guard, the U.S. Corps of Engineers, the Pilots Association, other maritime interests and any other party that the Commission might deem beneficial.

(b)        Examination and Licensing.  The Commission may examine such persons who hold a federal pilot's license as may offer themselves to be a pilot on the Cape Fear River and Bar. The examination shall consist of, but not be limited to: a personal interview before the Commission; contact by the Commission with personal references; and a physical examination by a licensed physician based on a standard established by the Commission. Licenses shall be granted for a one‑year period.

(c)        License Renewal.  Each license shall be renewed annually provided during the preceding year the holder thereof shall have complied with the provisions of this act and the reasonable rules and regulations as prescribed by the Commission under authority hereof. The Commission may for special considerations validate a license for less than a one‑year period. Each license renewal submittal shall be accompanied with a physical examination comparable to the standards set in G.S. 76A‑5(b).

(d)        Fine, License Suspension and Cancellation.  The Commission shall have the power to fine or call in and suspend or cancel the license of any pilot found to be derelict of duty, in violation of the reasonable rules and regulations as set out by the Commission or for other just cause. Grounds for suspension or cancellation shall include but not be limited to: citation by the Coast Guard and/or Commission for careless or neglectful duty resulting in damage to property or personal harm; absence, neglect of duty, absence from duty for a period longer than four weeks without written submission to and written approval from the Commission chairman; other violations of regulations or in actions found by the Commission to be unduly disruptive of the pilotage and service and/or harmful to person or property.

The clear proceeds of fines levied pursuant to this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(e)        Pilots to Give Bond.  The Commission shall require of each pilot prior to granting his commission a bond with surety acceptable to the Commission in an amount not to exceed ten thousand dollars ($10,000). Every bond taken of a pilot shall be filed with and preserved by the Commission in trust for every person, firm or corporation, who shall be injured by the neglect or misconduct of such pilots, and any person, firm or corporation, so injured may severally bring suit for the damage by each one sustained.

(f)         Jurisdiction over Disputes as to Pilotage.  Disputes between pilots may be voluntarily appealed by one of the pilots to the Commission for resolution. If a resolution is not reached or the Commission decision is unacceptable to either party, normal legal recourse is available to resolve the dispute. (1981, c. 910, s. 1; 1983 (Reg. Sess., 1984), c. 1081, s. 2; 1998‑215, s. 137(a).)



§ 76A-6. Classes of licenses.

§ 76A‑6.  Classes of licenses.

The Commission shall have general authority to issue the following classes of licenses:

(1)        Limited.  Limited licenses may be issued to those who pass requirements established by the Commission to entitle such person to a limited license.

(2)        Full.  A license to pilot any vessel. Provided there is a vacancy in the number of pilot positions established pursuant to G.S. 76A‑14, a full license shall be issued to the holder of a limited license who has in the opinion of the Commission satisfactorily served at least one year under a limited license. Additionally the Commission may issue a full license to any one who in the Commission's judgment has sufficient credentials as established under G.S. 76A‑5(b) to perform the pilotage task associated with a full license.

(3)        Apprentice.  A license to engage in a program, approved by the Commission, as apprentice pilot under the terms of G.S. 76A‑12. (1981, c. 910, s. 1; 1983 (Reg. Sess., 1984), c. 1081, s. 3; 1985, c. 631, ss. 1, 2; c. 689, s. 26.)



§§ 76A-7 through 76A-11. Reserved for future codification purposes.

§§ 76A‑7 through 76A‑11.  Reserved for future codification purposes.



§ 76A-12. Apprentices.

Article 2.

Pilots.

§ 76A‑12.  Apprentices.

The Commission when it deems necessary for the best interest of the State is hereby authorized to appoint in its discretion apprentices, none of whom shall be less than 21 years of age, and to make and enforce reasonable rules and regulations relating thereto.  Apprentices shall serve for a minimum of one year but no longer than three years in order to be eligible for a limited license.  The Commission shall adopt rules and regulations to monitor the progress of apprentices on a regular basis to assure the progressive development of knowledge and skill necessary to obtain a limited license. (1981, c. 910, s. 1; 1987, c. 475.)



§ 76A-13. Pilotage association.

§ 76A‑13.  Pilotage association.

In consideration that a mutual association for pilots has been formed, is operational and is expedient for effective management, the Commission shall recognize such a proper pilot association formed for the smooth business transactions in the provision of services. However, the Commission may prescribe such reasonable rules and regulations for the governance of such associations in its direct relationship with the Commission as it deems necessary. Any licensed pilot refusing to become a member of such association shall be subject to suspension or have his license revoked, at the discretion of the Commission. (1981, c. 910, s. 1.)



§ 76A-14. Number of pilots.

§ 76A‑14.  Number of pilots.

The Commission shall govern the number of pilots necessary to maintain an efficient pilotage service. Present active pilots shall continue to serve with the Commission's power of reduction to be effective only in the case of natural attrition except as provided in G.S. 76A‑15. At no time shall the number of active licensed pilots exceed 15. Docking masters shall not be deemed pilots for this section or any other section in this Chapter. (1981, c. 910, s. 1.)



§ 76A-15. Pilot retirement.

§ 76A‑15.  Pilot retirement.

The Commission shall have and is hereby given authority in its discretion and under such reasonable rules and regulations as it may prescribe to retire from active service any pilot who shall become physically or mentally unfit to perform a pilot's duties. Provided, however, that no pilot shall be retired, except with his consent for physical or mental disability unless and until such pilots shall have first been examined by the public health officer or county physician of his respective county of residence and such public health officer or physician shall have certified to the board the fact of such physical or mental disability. (1981, c. 910, s. 1.)



§ 76A-16. Compulsory use of pilots.

§ 76A‑16.  Compulsory use of pilots.

Every foreign vessel and every U.S. vessel sailing under register, including such vessels towing or being towed when underway in the Cape Fear River and Bar and over 60 gross tons, shall employ and take a State‑licensed pilot, except when maneuvering during berthing or unberthing operations, shifting within the confine of ports or terminals, passing through bridges, with tug assistance and with a docking master aboard the vessel.  Any master of a vessel violating this section shall be guilty of a Class 1 misdemeanor except as provided for in G.S. 76A‑18. (1981, c. 910, s. 1; 1993, c. 539, s. 577; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 76A-17. Pilotage rates.

§ 76A‑17.  Pilotage rates.

The Commission shall set charges for pilotage services on a published tariff basis to be reviewed and revised annually as necessary. The initial publication of rates and subsequent revisions shall be preceded by public notice at least 30 days prior to publication. The rates may be based on the method chosen by the Commission and may be varied on a geographic or other basis which the Commission deems appropriate. In establishing pilotage rates the Commission shall consider but not be limited to factors such as vessels' lengths, vessels' drafts, general design of vessels, distances for which pilotage services are to be provided, nature of waters to be traversed and the rates for comparable pilotage services in other ports. (1981, c. 910, s. 1.)



§ 76A-18. Vessels not liable for pilotage.

§ 76A‑18.  Vessels not liable for pilotage.

Any vessel coming in from sea for harborage without the assistance of a pilot the wind and weather being such that such assistance or service could not have been reasonably given, shall not be liable for pilotage inward from sea. (1981, c. 910, s. 1.)



§§ 76A-19 through 76A-23. Reserved for future codification purposes.

§§ 76A‑19 through 76A‑23.  Reserved for future codification purposes.



§ 76A-24. Expenses of the Commission.

Article 3.

Commission Funds.

§ 76A‑24.  Expenses of the Commission.

The pilots association shall pay to the Commission according to rules prescribed by the Commission a percentage of pilotage fees not to exceed two percent (2%) per annum for the purpose of providing funds to defray the necessary expense of the Commission. The appropriate percentage shall be set on an annual basis by the Commission. The fees paid shall be deposited to a special account with the State Treasurer in the name of the Commission and shall be administered by the Secretary of Commerce. Surpluses in the account in excess of three thousand dollars ($3,000) at the end of the fiscal year shall be returned to the pilot association on a prorated basis determined and distributed by the Commission. The Commission, in carrying out its duties, may incur necessary legal and auditing expenses and expenses for its travel and investigation which in addition to the one hundred dollars ($100.00) per meeting fee and other allowances provided by law shall be paid from the foregoing funds. (1981, c. 910, s. 1; 1983 (Reg. Sess., 1984), c. 1081, s. 4.)



§ 76A-25. Widows and Orphans Fund.

§ 76A‑25.  Widows and Orphans Fund.

The Widows and Orphans Fund established by Chapter 76, Section 7 of the General Statutes shall be dissolved at the earliest possible date under a method to be determined by the Commission. The method of dissolution should be equitable to all current recipients of benefits from the fund and should attempt to make reasonable provision for their future needs in lieu of on‑going payments from the fund. Should the Commission determine that the assets of the fund are in excess of those needed to provide for the recipients, it may determine that a portion of the fund may be retained by the Commission and deposited in its operating fund. In such an event the requirement for payment referred to in G.S. 76A‑24 shall be suspended until the balance of the operating fund is reduced to three thousand dollars ($3,000) as prescribed in G.S. 76A‑24. (1981, c. 910, s. 1.)



§§ 76A-26 through 76-30. Reserved for future codification purposes.

§§ 76A‑26 through 76‑30.  Reserved for future codification purposes.



§ 76A-31. Morehead City Navigation and Pilotage Commission.

SUBCHAPTER II. MOREHEAD CITY NAVIGATION  AND PILOTAGE COMMISSION.

Article 4.

General Provisions.

§ 76A‑31.  Morehead City Navigation and Pilotage Commission.

In consideration of the requirement for the safe and expeditious movement of waterborne commerce on the navigable waters of the State, it is deemed necessary to establish the Morehead City Navigation and Pilotage Commission, herein called Commission. The Commission shall have the exclusive power to license and regulate pilots familiar with the waters of Morehead City Harbor and Beaufort Bar and the water route from Morehead City to Aurora, North Carolina (to include from Morehead City through the Inland or Intracoastal Waterway North, through Adams Creek, the Neuse River, the Bay River, the Hobuken Canal, the Pamlico River, and South Creek to Aurora or from the Neuse River around Brant Island Shoal through the Pamlico River and South Creek to Aurora), referred to herein as the regulated area, to best guide vessels within those waters and to exercise authority over navigation in Morehead City Harbor and Beaufort Bar and to and from the sea buoy of the port. (1981 (Reg. Sess., 1982), c. 1176, s. 1; 1985, c. 517, s. 1.)



§ 76A-32. Membership.

§ 76A‑32.  Membership.

The Commission shall consist of three voting members, all appointed by the Governor. The president of the Morehead City Pilots' Association shall serve as an ex officio nonvoting member. All of the three members appointed by the Governor, shall be from Carteret County. One additional nonvoting ex officio member shall represent the maritime interests and shall be designated by the Governor. The Governor shall designate a voting member to serve at his pleasure as chairman. With the exception of the ex officio members, licensed pilots and members of their immediate families shall not be allowed to serve on the Commission. (1981 (Reg. Sess., 1982), c. 1176, s. 1.)



§ 76A-33. Term.

§ 76A‑33.  Term.

It shall be the duty of the Governor to make initial appointments to the Commission on July 1, 1982. One of the initial appointees shall serve an initial three‑year term. One shall serve an initial two‑year term and one for an initial one‑year term. Thereafter, all appointments shall be for a three‑year term. The representatives of the maritime interest shall be appointed for a one‑year initial term and three‑year terms thereafter. Any vacancy in the membership appointed by the Governor shall be filled by the Governor. (1981 (Reg. Sess., 1982), c. 1176, s. 1.)



§ 76A-34. Quorum.

§ 76A‑34.  Quorum.

A simple majority of voting members of the Commission shall constitute a quorum and may act in all cases. (1981 (Reg. Sess., 1982), c. 1176, s. 1.)



§ 76A-35. Duties and authority.

§ 76A‑35.  Duties and authority.

(a)        Rules and Regulations, Pilotage.  The Commission shall make and establish such rules and regulations as necessary and desirable respecting the qualifications, arrangements and station of pilots and for the control of navigation within the regulated area. In the development of such rules and regulations, the Commission should request the advice of the U.S. Coast Guard, the U.S. Corps of Engineers, the Pilots' Association, other maritime interests and any other party that the Commission might deem beneficial. However, the Commission may not establish rules and regulations concerning the Morehead City to Aurora water route except as they may apply to foreign vessels displacing over 60 gross tons.

(b)        Examination and Licensing.  The Commission may examine such persons who hold a federal pilot's license and who have complied with an apprentice course approved by the Commission as may offer themselves to be a pilot on the regulated area. The examination shall consist of, but not be limited to: a personal interview before the Commission; contact by the Commission with personal references; and a physical examination by a licensed physician based on a standard established by the Commission. Licenses shall be granted for a one‑year period.

(c)        License Renewal.  Each license shall be renewed annually provided during the preceding year the holder thereof shall have complied with the provisions of this Subchapter and the reasonable rules and regulations as prescribed by the Commission under authority hereof. The Commission may for special considerations validate a license for less than a one‑year period. Each license renewal submittal shall be accompanied with a physical examination comparable to the standards set in G.S. 76A‑35(b).

(d)        Fine, License Suspension and Cancellation.  The Commission shall have the power to fine or call in and suspend or cancel the license of any pilot found to be derelict of duty, in violation of the reasonable rules and regulations as set out by the Commission or for other just cause. Grounds for suspension or cancellation shall include but not be limited to: citation by the Coast Guard and/or Commission for careless or neglectful duty resulting in damage to property or personal harm; absence, neglect of duty, absence from duty for a period longer than four weeks without written submission to and written approval from the Commission Chairman; other violations of regulations or in actions found by the Commission to be unduly disruptive of the pilotage and service and/or harmful to person or property.

The clear proceeds of fines levied pursuant to this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(e)        Pilots to Give Bond.  The Commission shall require of each pilot prior to granting his commission a bond with surety acceptable to the Commission in an amount not to exceed ten thousand dollars ($10,000). Every bond taken of a pilot shall be filed with and preserved by the Commission in trust for every person, firm or corporation, who shall be injured by the neglect or misconduct of such pilots, and any person, firm or corporation so injured may severally bring suit for the damage by each one sustained.

(f)         Jurisdiction over Disputes as to Pilotage or Navigation.  Disputes between pilots or over matters related to navigation in the regulated area may be voluntarily appealed by one of the pilots to the Commission for resolution or so presented to the Commission by any interested party for resolution. If a resolution is not reached or the Commission decision is unacceptable to either party, normal legal recourse is available to resolve the dispute. (1981 (Reg. Sess., 1982), c. 1176, s. 1; 1985, c. 517, s. 2; 1998‑215, s. 137(b).)



§ 76A-36. Classes of licenses.

§ 76A‑36.  Classes of licenses.

The Commission shall have general authority to issue three classes of licenses:

(1)        Limited.  A license to pilot vessels whose draft does not exceed 25 feet combined with a maximum length to be fixed by Commission rules. Limited licenses may be issued to those who pass requirements established by statute and by the Commission to entitle such person to a limited license.

(2)        Full.  A license to pilot any vessel. Full license shall be issued to all holders of a limited license who have in the opinion of the Commission satisfactorily served at least one year under a limited license. Additionally, the Commission may issue a full license to anyone who in the Commission's judgments has sufficient credentials as established under G.S. 76A‑35(b) to perform the pilotage task associated with a full license.

(3)        Apprentice.  A license to engage in a program, approved by the Commission, as apprentice pilot under the terms of G.S. 76A‑42. (1981 (Reg. Sess., 1982), c. 1176, s. 1.)



§§ 76A-37 through 76A-41. Reserved for future codification purposes.

§§ 76A‑37 through 76A‑41.  Reserved for future codification purposes.



§ 76A-42. Apprentices.

Article 5.

Pilots.

§ 76A‑42.  Apprentices.

The Commission when it deems necessary for the best interest of the State is hereby authorized to appoint in its discretion apprentices, none of whom shall be less than 21 nor more than 35 years of age, and to make and enforce reasonable rules and regulations relating thereto. Apprentices shall serve for a minimum of one year but no longer than three years in order to be eligible for a limited license. The Commission shall adopt rules and regulations to monitor the progress of apprentices on a regular basis to assure the progressive development of knowledge and skill necessary to obtain a limited license. That upon application of any person already partially qualified by prior experience, the Commission may waive the 35 maximum age limit and may vary the time requirements for the time period of such apprenticeship. (1981 (Reg. Sess., 1982), c. 1176, s. 1.)



§ 76A-43. Pilotage association.

§ 76A‑43.  Pilotage association.

In consideration that a mutual association for pilots has been formed, is operational and is expedient for effective management, the Commission shall recognize such a proper pilot association formed for the smooth business transactions in the provision of services. However, the Commission may prescribe such reasonable rules and regulations for the governance of such associations in its direct relationship with the Commission as it deems necessary. Any licensed pilot refusing to become a member of such association shall be subject to suspension or have his license revoked, at the discretion of the Commission. (1981 (Reg. Sess., 1982), c. 1176, s. 1.)



§ 76A-44. Number of pilots.

§ 76A‑44.  Number of pilots.

The Commission shall govern the number of pilots necessary to maintain an efficient pilotage service. Present active pilots shall continue to serve with the Commission's power of reduction to be effective only in the case of natural attrition except as provided in G.S. 76A‑45. Docking masters shall not be deemed pilots for this section or any other section in this Subchapter. (1981 (Reg. Sess., 1982), c. 1176, s. 1.)



§ 76A-45. Pilot retirement.

§ 76A‑45.  Pilot retirement.

The Commission shall have and is hereby given authority in its discretion and under such reasonable rules and regulations as it may prescribe to retire from active service any pilot who shall become physically or mentally unfit to perform a pilot's duties. Provided, however, that no pilot shall be retired, except with his consent for physical or mental disability unless and until such pilots shall have first been examined by the public health officer or county physician of his respective county of residence and such public health officer or physician shall have certified to the board the fact of such physical or mental disability. (1981 (Reg. Sess., 1982), c. 1176, s. 1.)



§ 76A-46. Compulsory use of pilots.

§ 76A‑46.  Compulsory use of pilots.

Every foreign vessel and every United States vessel sailing under register, including such vessels towing or being towed when underway or docking in the waters of the Morehead City Harbor and Beaufort Bar, either incoming or outgoing, and over 60 gross tons, shall employ and utilize a State licensed pilot.  Every foreign vessel sailing including such vessels towing or being towed when underway or docking in the Morehead City to Aurora water route, and over 60 gross tons, shall employ and utilize a State licensed pilot.  Any master of a vessel violating this section by failing to use a State licensed pilot shall be guilty of a Class 1 misdemeanor except as provided for in G.S. 76A‑54. (1981 (Reg. Sess., 1982), c. 1176, s. 1; 1985, c. 517, s. 3; 1993, c. 539, s. 578; 1994, Ex. Sess., c. 14, s. 45, c. 24, s. 14(c).)



§ 76A-47. Pilotage rates.

§ 76A‑47.  Pilotage rates.

The Commission shall set charges for pilotage services on a published tariff basis to be reviewed and revised annually as necessary. The initial publication of rates shall be those now in effect and subsequent revisions shall be preceded by public notice at least 30 days prior to publication. The rates may be based on the method chosen by the Commission and may be varied on a geographic or other basis which the Commission deems appropriate. In establishing pilotages' rates, the Commission shall consider, but not be limited to, factors such as vessels' lengths, tonnage, vessels' drafts, general design of vessels, distances for which pilotage services are to be provided, nature of waters to be traversed and the rates for comparable pilotage services in other ports. (1981 (Reg. Sess., 1982), c. 1176, s. 1.)



§ 76A-48. Vessels not liable for pilotage.

§ 76A‑48.  Vessels not liable for pilotage.

Any vessel, for reasons of safety, coming in from sea for harborage without assistance of a pilot, the wind and weather being such that such pilot assistance or service could not have been reasonably and safely given, shall not be liable for pilotage inward from sea. (1981 (Reg. Sess., 1982), c. 1176, s. 1.)



§§ 76A-49 through 76A-53. Reserved for future codification purposes.

§§ 76A‑49 through 76A‑53.  Reserved for future codification purposes.



§ 76A-54. Expenses of the Commission.

Article 6.

Commission Funds.

§ 76A‑54.  Expenses of the Commission.

The pilots' association shall pay to the Commission, according to rules prescribed by the Commission, a percentage of all pilotage fees not to exceed two percent (2%) per annum for the purpose of providing funds to defray the necessary expense of the Commission. The appropriate percentage shall be set on an annual basis by the Commission. The fees paid shall be deposited to a special account with the State Treasurer in the name of the Commission and shall be administered by the Secretary of Commerce. Surpluses in the account in excess of three thousand dollars ($3,000) at the end of the fiscal year shall be returned to the pilots' association on a prorated basis determined and distributed by the Commission. That the Commission in carrying out its duties may incur necessary legal and auditing expenses and expenses for its travel and investigations which in addition to the one hundred dollar ($100.00) per meeting fee and other allowances allowed by law shall be paid from the foregoing funds. (1981 (Reg. Sess., 1982), c. 1176, s. 1.)






Chapter 77 - Rivers, Creeks, and Coastal Waters.

§ 77-1. County commissioners to appoint commissioners.

Chapter 77.

Rivers, Creeks, and Coastal Waters.

Article 1.

Commissioners for Opening and Clearing Streams.

§ 77‑1.  County commissioners to appoint commissioners.

Where any inland river or stream runs through the county, or is a line of their county, the boards of commissioners of the several counties may appoint commissioners to view such river or stream, and make out a scale of the expense of labor with which the opening and clearing thereof will be attended; and if the same is deemed within the ability of the county, and to be expedient, they may appoint and authorize the commissioners to proceed in the most expeditious manner in opening and clearing the same. (Code, s. 3706; 1887, c. 370; Rev., s. 5297; C.S., s. 7363.)



§ 77-2. Flats and appurtenances procured.

§ 77‑2.  Flats and appurtenances procured.

The board of county commissioners appointing the commissioners may direct them to purchase or hire a flat with a windlass and the appurtenances necessary to remove loose rock and other things, which may by such means be more easily removed, and allow the same to be paid for out of the county funds. (1785, c. 242, s. 2; R.C., c. 100, s. 3; Code, s. 3708; Rev., s. 5299; C. S., s. 7365.)



§ 77-3. Laid off in districts; passage for fish.

§ 77‑3.  Laid off in districts; passage for fish.

The board of county commissioners may appoint commissioners to examine and lay off the rivers and creeks in their county; and where the stream is a boundary between two counties, may lay off the same on their side; in doing so they shall allow three fourths for the owners of the streams for erecting slopes, dams and stands; and one‑fourth part, including the deepest part, they shall leave open for the passage of fish, marking and designating the same in the best manner they can; and if mills are built across such stream, and slopes may be necessary, the commissioners shall lay off such slopes, and determine the length of time they shall be kept open; and such commissioners shall return to their respective boards of county commissioners a plan of such slopes, dams, and other parts of streams viewed and surveyed. (1787, c. 272, s. 1; R.C., c. 100, s. 5; Code, s. 3710; Rev., s. 5301; C.S., s. 7367.)



§ 77-4. Gates and slopes on milldams.

§ 77‑4.  Gates and slopes on milldams.

The commissioners appointed by the board of county commissioners to examine and lay off the rivers and creeks within the  county, or where the stream is a boundary between counties, shall have power to lay off gates, with slopes attached thereto, upon any milldam built across such stream, of such dimensions and construction as shall be sufficient for the convenient passage of floating logs and other timber, in cases where it may be deemed necessary by the said board of county commissioners; and they shall return to the board of county commissioners appointing them a plan of such gates, slopes, and dams in writing. (1858‑9, c. 26, s. 1; Code, s. 3712; Rev., s. 5302; C.S., s. 7368.)



§ 77-5. Owner to maintain gate and slope.

§ 77‑5.  Owner to maintain gate and slope.

Upon the confirmation of the report made by the commissioners, and notice thereof given to the owner or keeper of said mill, it shall be his duty forthwith to construct, and thereafter to keep and maintain, at his expense, such gate and slope, for the use of persons floating logs and other timber as aforesaid, so long as said dam shall be kept up, or until otherwise ordered by the board of county commissioners. (1858‑9, c. 26, s. 2; Code, s. 3713; Rev., s. 5303; C.S., s. 7369.)



§ 77-6. Gates and slopes discontinued.

§ 77‑6.  Gates and slopes discontinued.

The commissioners appointed as aforesaid, at any time that they may deem such gate and slope no longer necessary, may report the  fact to their respective boards of county commissioners, and said boards of county commissioners may order the same to be discontinued. (1858‑9, c. 26, s. 3; Code, s. 3714; Rev., s. 5304; C.S., s. 7370.)



§ 77-7. Failure of owner of dam to keep gates, etc.

§ 77‑7.  Failure of owner of dam to keep gates, etc.

If any owner or keeper of a mill, whose dam is across any stream, shall fail to build a gate and slope therein, or thereafter to keep and maintain the same as required by commissioners to lay off rivers and creeks, he shall be guilty of a Class 1 misdemeanor. (1858‑9, c. 26, s. 4; Code, s. 3715; Rev., s. 3383; C.S., s. 7371; 1993, c. 539, s. 579; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 77-8. Repairing breaks.

§ 77‑8.  Repairing breaks.

Wherever any stream of water which is used to propel machinery shall be by freshet or otherwise diverted from its usual channel so as to impair its power as used by any person, such person shall have power to repair the banks of such stream at the place where the break occurs, so as to cause the stream to return to its former channel. (1879, c. 53, s. 1; Code, s. 3716; Rev., s. 5305; C.S., s. 7372.)



§ 77-9. Entry upon lands of another to make repairs.

§ 77‑9.  Entry upon lands of another to make repairs.

In case the break occurs on the lands of a different person from the one utilizing the stream, the person utilizing the stream shall have power to enter upon the lands of such other person to repair the same, and in case such person objects, the clerk of the superior court of the county in which the break occurs shall, upon application of the party utilizing the stream, appoint three disinterested freeholders, neither of whom shall be related to either party, who after being duly sworn shall lay off a road, if necessary, by which said person may pass over the lands of such other person to the break and repair said break from time to time as often as may be necessary, so as to cause the stream to return to its original channel, and assess any damage which may thereby be occasioned: Provided, the party upon whose land the work is proposed to be done shall have five days' notice in writing served on him or left at his place of residence: Provided further, that it shall be the duty of said commissioners to assess the damage of anyone on whose land the road shall be laid off to be paid by the applicant for said road: Provided, also, that either party shall have the right of appeal to the superior court. (1879, c. 53, s. 2; Code, s. 3717; Rev., s. 5306; C.S., s. 7373.)



§ 77-10. Draws in bridges.

§ 77‑10.  Draws in bridges.

Whenever the navigation of any river or creek which, in the strict construction of law, might not be considered a navigable stream, shall be obstructed by any bridge across said stream, except those under the supervision and control of the Board of Transportation, it shall be lawful for any person owning any boat plying on said stream to make a draw in such bridge sufficient for the passage of such boat; and the party owning such boat shall construct and maintain such draw at his own expense, and shall use the same in such manner as to delay travel as little as possible. (1879, c. 279, ss. 1, 2; Code, s. 3719; Rev., s. 5307; C.S., s. 7374; 1965, c. 493; 1973, c. 507, s. 5.)



§ 77-11. Public landings.

§ 77‑11.  Public landings.

The board of county commissioners may establish public landings on any navigable stream or watercourse in the county upon petition in writing. Unless it shall appear to the board that the person owning the lands sought to be used for a public landing shall have had 20 days' notice of the intention to file such petition, the same shall be filed in the office of the clerk of the board until the  succeeding meeting of the board, and notice thereof shall be posted during the same period at the courthouse door. At said meeting of the board, the allegations of the petition shall be heard, and if sufficient reason be shown, the board shall order the establishment of the public landing. The board shall at that time initiate proceedings  under the Chapter entitled Eminent Domain. (1784, c. 206, s. 4; 1789, c. 303; 1790, c. 331, s. 3; 1793, c. 386; 1813, c. 862, s. 1; 1822, c. 1139, s. 2; R.C., c. 60, s. 1; c. 101, ss. 2, 4; 1869, c. 20, s. 8, subsec. 29; 1872‑3, c. 189, s. 3; 1879, c. 82, s. 9; Code, ss. 2038, 2040, 2982; Rev., ss. 2684, 2685, 5308; 1917, c. 284, s. 33; 1919, c. 68; C.S., ss. 3667, 3762, 3763, 7375; 1981, c. 919, s. 10.)



§ 77-12. Obstructing passage of boats.

Article 2.

Obstructions in Streams.

§ 77‑12.  Obstructing passage of boats.

If any person shall obstruct the free passage of boats along any river or creek, by felling trees, or by any other means whatever, he shall be guilty of a Class 1 misdemeanor. (1796, c. 460, s. 2; R.C., c. 100, s. 6; Code, s. 3711; Rev., s. 3561; C.S., s. 7376; 1993, c. 539, s. 580; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 77-13. Obstructing streams a misdemeanor.

§ 77‑13.  Obstructing streams a misdemeanor.

If any person, firm, or corporation shall fell any tree, or put any obstruction, except for the purposes of utilizing water as a motive power, in any branch, creek, stream, or other natural passage for water, whereby the natural flow of water through such passage is lessened or retarded, or whereby the navigation of such stream may be impeded, delayed, or prevented, the person, firm, or corporation so offending shall be guilty of a Class 2 misdemeanor. In addition to any fine or imprisonment imposed, the court may, in its discretion, order the person, firm, or corporation so offending to remove the obstruction and restore the affected waterway to an undisturbed condition, or allow authorized employees of the enforcing agency to enter upon the property and accomplish the removal of the obstruction and the restoration of the waterway to an undisturbed condition, in which case the costs of the removal and restoration shall be paid to the enforcing agency by the offending party. Nothing in this section shall prevent the erection of fish dams or hedges across any stream which do not extend across more than two thirds of its width at the point of obstruction. If the fish dams or hedges extend more than two thirds of the width of any stream, the said penalties shall attach. This section may be enforced by marine fisheries inspectors and wildlife protectors. Within the bounds of any county or municipality, this section may also be enforced by any law enforcement officer having territorial jurisdiction, or by the county engineer. This section may also be enforced by specially commissioned forest law‑enforcement officers of the Department of Environment and Natural Resources for offenses occurring in woodlands. For purposes of this section, the term "woodlands" means all forested areas, including swamp and timber lands, cutover lands, and second‑growth stands in previously cultivated sites. (1872‑3, c. 107, ss. 1, 2; Code, s. 1123; Rev., s. 3559; C.S., s. 7377; 1975, c. 509; 1977, c. 771, s. 4; 1979, c. 493, s. 1; 1987, c. 641, s. 12; 1989, c. 727, s. 218(19); 1991, c. 152, s. 1; 1993, c. 539, s. 581; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑443, s. 11A.119(a).)



§ 77-14. Obstructions in streams and drainage ditches.

§ 77‑14.  Obstructions in streams and drainage ditches.

If any person, firm or corporation shall fell any tree or put any slabs, stumpage, sawdust, shavings, lime, refuse or any other substances in any creek, stream, river or natural or artificial drainage ravine or ditch, or in any other outlet which serves to remove water from any land whatsoever whereby the drainage of said land is impeded, delayed or prevented, the person, firm or corporation so offending shall be guilty of a Class 2 misdemeanor: Provided, however, nothing herein shall prevent the construction of any dam or weir not otherwise prohibited by any valid local or State statute or regulation. In addition to any fine or imprisonment imposed, the court may, in its discretion, order the person, firm, or corporation so offending to remove the obstruction and restore the affected waterway to an undisturbed condition, or allow authorized employees of the enforcing agency to enter upon the property and accomplish the removal of the obstruction and the restoration of the waterway to an undisturbed condition, in which case the costs of the removal and restoration shall be paid to the enforcing agency by the offending party. This section may be enforced by marine fisheries inspectors and wildlife protectors. Within the boundaries of any county or municipality this section may also be enforced by any law enforcement officer having territorial jurisdiction, or by the county engineer. This section may also be enforced by specially commissioned forest law‑enforcement officers of the Department of Environment and Natural Resources for offenses occurring in woodlands. For purposes of this section, the term "woodlands" means all forested areas, including swamp and timber lands, cutover lands and second‑growth stands on previously cultivated sites. (1953, c. 1242; 1957, c. 524; 1959, cc. 160, 1125; 1961, c. 507; 1969, c. 790, s. 1; 1975, c. 509; 1977, c. 771, s. 4; 1979, c. 493, s. 1; 1987, c. 641, s. 13; 1989, c. 727, s. 218(20); 1991, c. 152, s. 2; 1993, c. 539, s. 582; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑443, s. 11A.119(a).)



§§ 77-15 through 77-19. Reserved for future codification purposes.

§§ 77‑15 through 77‑19.  Reserved for future codification purposes.



§ 77-20. Seaward boundary of coastal lands.

Article 3.

Lands Adjoining Coastal Waters.

§ 77‑20.  Seaward boundary of coastal lands.

(a)        The seaward boundary of all property within the State of North Carolina, not owned by the State, which adjoins the ocean, is the mean high water mark. Provided, that this section shall not apply where title below the mean high water mark is or has been specifically granted by the State.

(b)        Notwithstanding any other provision of law, no agency shall issue any rule or regulation which adopts as the seaward boundary of privately owned property any line other than the mean high water mark. The mean high water mark also shall be used as the seaward boundary for determining the area of any property when such determination is necessary to the application of any rule or regulation issued by any agency.

(c)        For purposes of this Article, "agency" means any part, branch, division, or instrumentality of the State; any county, municipality, or special district; or any commission, committee, council, or board established by the State, or by any county or municipality.

(d)        The public having made frequent, uninterrupted, and unobstructed use of the full width and breadth of the ocean beaches of this State from time immemorial, this section shall not be construed to impair the right of the people to the customary free use and enjoyment of the ocean beaches, which rights remain reserved to the people of this State under the common law and are a part of the common heritage of the State recognized by Article XIV, Section 5 of the Constitution of North Carolina. These public trust rights in the ocean beaches are established in the common law as interpreted and applied by the courts of this State.

(e)        As used in this section, "ocean beaches" means the area adjacent to the ocean and ocean inlets that is subject to public trust rights. This area is in constant flux due to the action of wind, waves, tides, and storms and includes the wet sand area of the beach that is subject to regular flooding by tides and the dry sand area of the beach that is subject to occasional flooding by tides, including wind tides other than those resulting from a hurricane or tropical storm. The landward extent of the ocean beaches is established by the common law as interpreted and applied by the courts of this State. Natural indicators of the landward extent of the ocean beaches include, but are not limited to, the first line of stable, natural vegetation; the toe of the frontal dune; and the storm trash line. (1979, c. 618, s. 2; 1998‑225, s. 5.1.)



§§ 77-21 through 77-29. Reserved for future codification purposes.

§§ 77‑21 through 77‑29.  Reserved for future codification purposes.



§ 77-30. Definitions.

Article 4.

Lake Wylie Marine Commission.

§ 77‑30.  Definitions.

For purposes of this article:

(1)        "Board" means the board of commissioners of Mecklenburg and Gaston Counties, North Carolina and the county council of York County, South Carolina.

(2)        "Commission" means the Lake Wylie Marine Commission or its governing board as the case may be.

(3)        "Commissioner" means a member of the governing board of the Lake Wylie Marine Commission.

(4)        "Three counties" means Mecklenburg and Gaston Counties, North Carolina, and York County, South Carolina.

(5)        "Joint ordinance" means an ordinance substantially identical in content adopted separately by the board in each of the three counties.

(6)        "Lake Wylie" means the impounded body of water along the Catawba River in the three counties extending from the base of Mountain Island Dam downstream to the Catawba Dam.

(7)        "Shoreline area" means, except as restricted by a joint ordinance, the area within the three counties lying within 1000 feet of the mean high‑water line (570 feet) on Lake Wylie.  In addition, the shoreline area includes all islands within Lake Wylie and all peninsulas extending into the waters of Lake Wylie.

(8)        "Wildlife Commission" means the North Carolina Wildlife Resources Commission and the South Carolina Department of Wildlife and Marine Resources. (1987, c. 683, s. 2; 1987 (Reg. Sess., 1988), c. 897, s. 1.)



§ 77-31. Authority to create and dissolve commission.

§ 77‑31.  Authority to create and dissolve commission.

The three counties may by joint ordinance create the Lake Wylie Marine Commission.  Upon its creation, the Commission has the powers, duties and responsibilities conferred upon it by joint ordinance subject to the laws of each applicable state.  The provisions of any joint ordinance may be modified, amended, or rescinded by a subsequent joint ordinance.  A county may unilaterally withdraw from participation as required by any joint ordinance or the provisions of this article, once the commission has been created.  Any county may, by ordinance, unilaterally withdraw from the commission at the end of any budget period upon ninety days prior written notice.  Upon the effectuation of the withdrawal, the Commission is dissolved and all property of the Commission must be distributed to or divided among the three counties and any other public agency or agencies serving the Lake Wylie area in a manner considered equitable by the Commission by resolution adopted prior to dissolution. (1987, c. 683, s. 2; 1987 (Reg. Sess., 1988), c. 897, s. 2.)



§ 77-32. Governing body.

§ 77‑32.  Governing body.

Upon its creation, the commission shall have a governing board of seven.  Except as otherwise provided for the first four‑year period, each commissioner shall serve either a three or a four‑year term, with commissioners to serve overlapping terms so that two commissioner appointments are made each year.  Upon creation of the Commission, the Board of Commissioners of Gaston County shall appoint three commissioners and the boards of the other two counties shall appoint two each.  These initial appointees shall serve until September thirtieth following their appointment.  Thereafter, appointments must be made for terms beginning each October first by the respective boards of the three counties as follows:

(1)        First Year:  Three commissioners from Gaston, one appointed for a one‑year term, one appointed for a three‑year term and one appointed for a four‑year term; two commissioners from Mecklenburg, one appointed for a one‑year term and one appointed for a two‑year term; two commissioners from York, one appointed for a two‑year term and one appointed for a three‑year term.

(2)        Second Year:  Two commissioners from Mecklenburg, one appointed for a three‑year term and one appointed for a four‑year term.

(3)        Third Year: Two commissioners from York, one appointed for a three‑year term and one appointed for a four‑year term.

(4)        Fourth Year: Two commissioners from Gaston, one appointed for a three‑year term and one appointed for a four‑year term.

(5)        Fifth and Succeeding Years: Appointments for one three‑year and one four‑year term in rotation by county in the order set out above.

On the death of a commissioner, resignation, incapacity or inability to serve, as determined by the board appointing the commissioner, or removal of the commissioner for cause, as determined by the board appointing the commissioner, the board affected may appoint another commissioner to fill the unexpired term.  (1987, c. 683, s. 3; 1987 (Reg. Sess., 1988), c. 897, s. 3.)



§ 77-33. Compensation and expenses of commissioners, consultants and staff.

§ 77‑33.  Compensation and expenses of commissioners, consultants and staff.

The joint ordinance shall state the terms relating to compensation to commissioners, if any, compensation of consultants and staff members employed by the Commission, and reimbursement of expenses incurred by commissioners, consultants, and employees.  The Commission is governed by these budgetary and accounting procedures as may be specified by joint ordinance. (1987, c. 683, s. 4; 1987 (Reg. Sess., 1988), c. 897, s. 4.)



§ 77-34. Meetings and election of officers; rules and regulations.

§ 77‑34.  Meetings and election of officers; rules and regulations.

Upon creation of the Commission, its governing board shall meet at a time and place agreed upon by the boards of the three counties concerned.  The commissioners shall elect a chairman and such officers as they may choose.  All officers shall serve one‑year terms.  The governing board shall adopt such rules and regulations as it may consider necessary, not inconsistent with the provisions of this act or of any joint ordinance or the laws of the appropriate state, for the proper discharge of its duties and for the governance of the commission.  In order to conduct business, a quorum must be present.  The chairman may adopt those committees as may be authorized by such rules and regulations.  The commission shall meet regularly at those times and places as may be specified in its rules and regulations or in any joint ordinance.  However, meetings of the commission must be held in all three counties on a rotating basis so that an equal number of meetings is held in each county.  Special meetings may be called as specified in the rules and regulations.  As to meetings held within South Carolina, the provisions of Chapter 4 of Title 30, Code of Laws of South Carolina, 1976, (Freedom of Information Act) apply.  As to meetings held within North Carolina, the provisions of that State's Open Meetings Law, Article 33C of Chapter 143 of the North Carolina General Statutes apply. (1987, c. 683, s. 5; 1987 (Reg. Sess., 1988), c. 897, s. 5.)



§ 77-35. Powers and duties.

§ 77‑35.  Powers and duties.

(a)        Within the limits of funds available to it and subject to the provisions of this act and of any joint ordinance the Commission may:

(1)        Hire and fix the compensation of permanent and temporary employees and staff as it may consider necessary in carrying out its duties;

(2)        Contract with consultants for such services as it may require;

(3)        Contract with the States of North Carolina, South Carolina, or the federal government, or any agency, department, or subdivision of them for property or services as may be provided to or by these agencies and carry out the provisions of these contracts;

(4)        Contract with persons, firms, and corporations generally as to all matters over which it has a proper concern and carry out the provisions of contracts;

(5)        Lease, rent, purchase, or otherwise obtain suitable quarters and office space for its employees and staff, and lease, rent, purchase, or otherwise obtain furniture, fixtures, vessels, vehicles, firearms, uniforms, and other supplies and equipment necessary or desirable for carrying out the duties imposed in or under the authority of this article;

(6)        Lease, rent, purchase, construct, otherwise obtain, maintain, operate, repair, and replace, either on its own or in cooperation with other public or private agencies or individuals, any of the following: boat docks, navigation aids, waterway markers, public information signs and notices, and other items of real and personal property designed to enhance public safety in Lake Wylie and its shoreline area, or protection of property in the shoreline area subject however to the provisions of Title 50 Code of Laws of South Carolina, 1976, or regulations promulgated under that title as to property within South Carolina, and Chapter 113 of the General Statutes of North Carolina and rules promulgated under that Chapter as to property within North Carolina.

(b)        The Commission may accept, receive, and disburse in furtherance of its functions any funds, grants, services, or property made available by the federal government or its agencies or subdivisions, by the States of North Carolina or South Carolina or their agencies or subdivisions, or by private and civic sources.

(c)        The governing bodies of the three counties may appropriate funds to the Commission out of surplus funds or funds derived from nontax sources.  They may appropriate funds out of tax revenues and may also levy annually taxes for the payments of such appropriation as a special purpose, in addition to any allowed by the Constitution or in North Carolina as provided by G.S. 153A‑149.

(d)        The Commission is subject to those audit requirements as may be specified in any joint ordinance.

(e)        In carrying out its duties and either in addition to or in lieu of exercising various provisions of the above authorization, the Commission may, with the agreement of the governing board of the county concerned, utilize personnel and property of or assign responsibilities to any officer or employee of any of the three counties. Such contribution in kind, if substantial, may with the agreement of the other two counties be considered to substitute in whole or in part for the financial contribution required of that county in support of the Commission.

(f)         Unless otherwise specified by joint ordinance, each of the three counties shall annually contribute an equal financial contribution to the Commission in an amount appropriate to support the activities of the Commission in carrying out its duties. (1987, c. 683, s. 6; 1987 (Reg. Sess., 1988), c. 897, s. 6.)



§ 77-36. Filing and distribution of certified single ordinance text; effective date of ordinance and admissibility of evidence.

§ 77‑36.  Filing and distribution of certified single ordinance text; effective date of ordinance and admissibility of evidence.

(a)        A copy of the joint ordinance creating the Commission and of any joint ordinance amending or repealing the joint ordinance creating the Commission must be filed with the Executive Director of the North Carolina Wildlife Resources Commission and the Executive Director of the South Carolina Department of Wildlife and Marine Resources.  When the Executive Directors receive ordinances that are in substance identical from all three counties concerned, they, in accordance with procedures agreed upon, shall, within 10 days, certify this fact and distribute a certified single ordinance text to the following:

(1)        The Secretary of State of North Carolina and the Secretary of State of South Carolina;

(2)        The clerk to the governing board of each of the three counties;

(3)        The clerk of superior court of Mecklenburg and Gaston Counties and the clerk of court of York County.  Upon request, the Executive Directors also shall send a certified single copy of any and all applicable joint ordinances to the chairman of the Commission;

(4)        A newspaper of general circulation in the three counties.

(b)        Unless a joint ordinance specifies a later date, it shall take effect when the Executive Directors' certified text has been submitted to the Secretaries of State for filing.  Certifications of the Executive Directors under the seal of the Commission as to the text or amended text of any joint ordinance and of the date or dates of submission to the Secretaries of State is admissible in evidence in any court.  Certifications by any clerk of superior court or county clerk of court of the text of any certified ordinance filed with him by the Executive Directors is admissible in evidence and the Executive Directors' submission of the ordinance for filing to the clerk shall constitute prima facie evidence that the ordinance was on the date of submission also submitted for filing with the Secretary of State.  Except for the certificate of a clerk as to receipt and date of submission, no evidence may be admitted in court concerning the submission of the certified text of any ordinance by the Executive Directors to any person other than the Secretary of State.  (1987, c. 683, s. 7; 1987 (Reg. Sess., 1988), c. 897, s. 7.)



§ 77-37. Regulations for Lake Wylie and shoreline area.

§ 77‑37.  Regulations for Lake Wylie and shoreline area.

(a)        Except as limited in subsection (b) of this section, by restrictions in any joint ordinance and by other supervening provisions of law, the Commission may make regulations applicable to Lake Wylie and its shoreline area concerning all matters relating to or affecting the use of Lake Wylie.  These regulations may not conflict with or supersede provisions of general or special acts or of regulations of state agencies promulgated under the authority of general law.  No regulations adopted under the provisions of this section may be adopted by the Commission except after public hearing, with publication of notice of the hearing in a newspaper of general circulation in the three counties at least 10 days before the hearing.  In lieu of or in addition to passing regulations supplementary to state law and regulations concerning the operation of vessels on Lake Wylie, the Commission may, after public notice, request that the North Carolina Wildlife Resources Commission and the South Carolina Department of Wildlife and Marine Resources pass local regulations on this subject in accordance with the procedure established by appropriate state law.

(b)        Violation of any regulation of the Commission commanding or prohibiting an act is a Class 3 misdemeanor.

(c)        The regulations promulgated under this section take effect upon passage or upon such dates as may be stipulated in the regulations except that no regulation may be enforced unless adequate notice of the regulation has been posted in or on Lake Wylie or its shoreline area.  Adequate notice as to a regulation affecting only a particular location may be by a sign, uniform waterway marker, posted notice, or other effective method of communicating the essential provisions of the regulation in the immediate vicinity of the location in question.  Where a regulation applies generally as to Lake Wylie or its shoreline area, or both, there must be a posting of notices, signs, or markers communicating the essential provisions in at least three different places throughout the area and it must be printed in a newspaper of general circulation in the three counties.

(d)        A copy of each regulation promulgated under this section must be filed by the Commission with the following persons:

(1)        The Secretaries of State of North and South Carolina;

(2)        The clerk of superior court of Mecklenburg and Gaston Counties and the clerk of court of York County;

(3)        The Executive Directors of the Wildlife Resources Commission of North Carolina and South Carolina Wildlife and Marine Resources Department.

(e)        Any official designated in subsection (d) above may issue certified copies of regulations filed with him under the seal of his office.  These certified copies may be received in evidence in any proceeding.

(f)         Publication and filing of regulations promulgated under this section as required above is for informational purposes and is not a prerequisite to their validity if they in fact have been duly promulgated, the public has been notified as to the substance of regulations, a copy of the text of all regulations is in fact available to any person who may be affected and no party to any proceeding has been prejudiced by any defect that may exist with respect to publication and filing.  Rules and regulations promulgated by the Commission under the provisions of other sections of this article relating to internal governance of the Commission need not be filed or published.  Where posting of any sign, notice, or marker or the making of other communication is essential to the validity of a regulation duly promulgated, it is presumed in any proceeding that prior notice was given and maintained and the burden lies upon the party asserting to the contrary to prove lack of adequate notice of any regulation. (1987, c. 683, s. 8; 1987 (Reg. Sess., 1988), c. 897, s. 8; 1993, c. 539, s. 583; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 77-38. Authority of law enforcement officers and special officers.

§ 77‑38.  Authority of law enforcement officers and special officers.

(a)        Where a joint ordinance so provides, all law enforcement officers, or those officers as may be designated in the joint ordinance, with territorial jurisdiction as to any part of Lake Wylie or its shoreline area, within the limitations of their subject matter jurisdiction, have the authority of peace officers in enforcing the laws over all of Lake Wylie and its shoreline area.

(b)        Where a joint ordinance provides it, the Commission may hire special officers to patrol and enforce the laws on Lake Wylie and its shoreline area.  These special officers have and may exercise all the powers of peace officers generally within the area in question and shall take the oaths and are subject to all provisions of law relating to law enforcement officers.

(c)        Every criminal violation must be tried in the county where it occurred.  However, a certificate of training by the South Carolina Criminal Justice Academy, or a similar certificate issued by the North Carolina Criminal Justice Education and Training Standards Commission or the North Carolina Sheriffs' Education and Training Standards Commission will suffice for certification in both states for the purposes of this article.

(d)        Where a law enforcement officer with jurisdiction over any part of Lake Wylie or its shoreline area is performing duties relating to the enforcement of the laws on Lake Wylie or in its shoreline area, he has such extraterritorial jurisdiction as may be necessary to perform his duties.  These duties include investigation of crimes an officer reasonably believes have been, or are about to be, committed within the area in question.  This includes traversing by reasonable routes from one portion of this area to another although across territory not within the boundaries of Lake Wylie and its shoreline area; conducting prisoners in custody to a court or detention facilities as may be authorized by law, although this may involve going outside the area in question; execution of process connected with any criminal offense alleged to have been committed within the boundaries in question, except that this process may not be executed by virtue of this provision beyond the boundaries of the three counties.  This also includes continuing pursuit of and arresting any violator or suspected violator as to which grounds for arrest arose within the area in question.

(e)        Where law enforcement officers are given additional territorial jurisdiction under the provisions of this section, this is considered an extension of the duties of the office held and no officer shall take any additional oath or title of office. (1987, c. 683, s. 9; 1987 (Reg. Sess., 1988), c. 897, s. 9.)



§§ 77-39 through 77-49. Reserved for future codification purposes.

§§ 77‑39 through 77‑49.  Reserved for future codification purposes.



§ 77-50. Definitions.

Article 5.

High Rock Lake Marine Commission.

§ 77‑50.  Definitions.

For purposes of this Article:

(1)        "Boards" means the Boards of Commissioners of Davidson and Rowan Counties.

(2)        "Commission" means the High Rock Lake Marine Commission or its governing board, as the case may be.

(3)        "Commissioner" means a member of the governing board of the High Rock Lake Marine Commission.

(4)        High Rock Reservoir, known for purposes of this Article as "High Rock Lake", means the impounded body of water along the Yadkin River in the two counties extending from High Rock Dam, located at mile 253 on the Yadkin River, upstream approximately 19 miles.

(5)        "Joint ordinance" means an ordinance substantially identical in content adopted separately by the board in each of the two counties.

(6)        "Shoreline area" means, except as restricted by a joint ordinance, the area within the two counties lying within 500 feet of the normal full pool elevation of 655 (Yadkin, Inc. datum) on High Rock Lake.  In addition, the shoreline area shall include all islands within High Rock Lake and all peninsulas extending into the waters of High Rock Lake.

(7)        "Two counties" means Davidson and Rowan Counties.

(8)        "Wildlife Commission" means the North Carolina Wildlife Resources Commission. (1993, c. 355, s. 1.)



§ 77-51. Creation of Commission authorized.

§ 77‑51.  Creation of Commission authorized.

The two counties may by joint ordinance create the High Rock Lake Marine Commission.  The Boards shall hold a public hearing on the joint ordinance to create the Commission.  The location of the public hearing shall be determined by the Boards and established by resolution.  The Boards shall cause notice of the hearing to be published once a week for two successive calendar weeks in a newspaper of general circulation in each county.  The notice shall be published the first time not less than 10 days nor more than 25 days before the date fixed for the hearing. Upon its creation the Commission shall enjoy the powers and have the duties and responsibilities conferred upon it by joint ordinance, subject to the provisions of this Article and the laws of the State of North Carolina.  The provisions of any joint ordinance may be modified, amended, or rescinded by a subsequent joint ordinance.  A county may unilaterally withdraw from participation as required by any joint ordinance or the provisions of this Article, once the Commission has been created. Any county may unilaterally withdraw from the Commission at the end of its fiscal year, by written notification to the other county and the Commission of its intent to withdraw, with notification 90 days prior to the end of the fiscal year.  Upon the effectuation of the withdrawal, the Commission is dissolved, and all property of the Commission shall be distributed to or divided among the two counties and any other public agency or agencies serving the High Rock Lake area in a manner considered equitable by the Commission by resolution adopted prior to dissolution. (1993, c. 355, s. 2.)



§ 77-52. Terms of members.

§ 77‑52.  Terms of members.

Upon its creation, the Commission shall have a governing board of nine commissioners. Except as otherwise provided for the first three‑year period, each commissioner shall serve a three‑year term, with commissioners to serve overlapping terms.  Upon creation of the Commission, the Boards shall appoint four commissioners each.  Another alternating commissioner shall serve two‑year terms.  This alternating commissioner shall initially be appointed by the Davidson County Board of Commissioners, then by the Rowan County Board of Commissioners, and thereafter shall alternate between the two Boards.

These appointees shall serve until December 31 following their appointment.  Thereafter, appointments shall be made for terms beginning each January 1 by the respective Boards of the two counties as follows:

Initial appointments:  Four commissioners from Davidson County, one appointed for a one‑year term, one appointed for a two‑year term, and two appointed for three‑year terms; four commissioners from Rowan County, one appointed for a one‑year term, two appointed for two‑year terms, and one appointed for a three‑year term.  Subsequent appointees shall serve three‑year terms. The alternating commissioner, to be initially appointed by Davidson County, shall initially serve a one‑year term and thereafter serve a two‑year term. (1993, c. 355, s. 3.)



§ 77-53. Compensation; budgetary and accounting procedures.

§ 77‑53.  Compensation; budgetary and accounting procedures.

The joint ordinance shall state the terms relating to compensation to commissioners, if any, compensation of consultants and staff members employed by the Commission, and reimbursement of expenses incurred by commissioners, consultants, and employees.  The Commission shall be governed by these budgetary and accounting procedures as may be specified by joint ordinance and the applicable laws of North Carolina. (1993, c. 355, s. 4.)



§ 77-54. Organization and meetings.

§ 77‑54.  Organization and meetings.

Upon creation of the Commission, its governing board shall meet at a time and place agreed upon by the Boards.  The commissioners shall elect a chairman and such other officers as they may choose.  All officers shall serve one‑year terms.  The governing board shall adopt such rules and regulations as it may consider necessary, not inconsistent with the provisions of this Article or of any joint ordinance or the laws of the State of North Carolina, for the proper discharge of its duties and for the governance of the Commission.  In order to conduct business, a quorum must be present.  The chairman may appoint those committees as may be authorized by such rules and regulations.  The Commission shall meet regularly at those times and places as may be specified in its rules and regulations or in any joint ordinance.  However, meetings of the Commission shall be held in the two counties on a rotating basis so that an equal number of meetings is held in each county.  Special meetings may be called as specified in the rules and regulations. The provisions of the Open Meetings Law, Article 33C of Chapter 143 of the General Statutes apply. (1993, c. 355, s. 5.)



§ 77-55. Powers of Commission; administrative provision.

§ 77‑55.  Powers of Commission; administrative provision.

(a)        Within the limits of funds available to it and subject to the provisions of this Article and of any joint ordinance the Commission may:

(1)        Hire and fix the compensation of permanent and temporary employees and staff as it may consider necessary in carrying out its duties;

(2)        Contract with consultants for such services as it may require;

(3)        Contract with the State of North Carolina or the federal government, or any agency or department or subdivision of them, for property or services as may be provided to or by these agencies, and carry out the provisions of such contracts;

(4)        Contract with persons, firms, and corporations generally as to all matters over which it has a proper concern, and carry out the provisions of such contracts;

(5)        Lease, rent, purchase, or otherwise obtain suitable quarters and office space for its employees and staff, and lease, rent, purchase, or otherwise obtain furniture, fixtures, vehicles, uniforms, and other supplies and equipment necessary or desirable for carrying out the duties imposed in or under the authority of this Article; and

(6)        Lease, rent, purchase, construct, otherwise obtain, maintain, operate, repair, and replace, either on its own or in cooperation with other public or private agencies or individuals, any of the following: boat docks, navigation aids, waterway markers, public information signs and notices, and other items of real and personal property designed to enhance public recreation, public safety in High Rock Lake and its shoreline area, or protection of property in the shoreline area, subject, however, to the provisions of Chapter 113 of the General Statutes and rules promulgated under that Chapter as to property within North Carolina.

(b)        The Commission may accept, receive, and disburse in furtherance of its functions any funds, grants, services, or property made available by the federal government or its agencies or subdivisions, or by private and civic sources.

(c)        The Boards may appropriate funds to the Commission out of surplus funds or funds derived from nontax sources.  They may appropriate funds out of tax revenues and may also levy annually taxes for the payment of such appropriation as a special purpose, in addition to any allowed by the North Carolina Constitution or as provided by G.S. 153A‑149.

(d)        The Commission shall be subject to such audit requirements as may be specified in any joint ordinance.

(e)        In carrying out its duties, and either in addition to or in lieu of exercising various provisions of the above authorizations, the Commission may, with the agreement of the Board of Commissioners of the county concerned, utilize personnel and property of or assign responsibilities to any officer or employee of any of the two counties.  Such contribution in kind, if substantial, may with the agreement of the other county be considered to substitute in whole or in part for the financial contribution required of such county in support of the Commission.

(f)         Unless otherwise specified by joint ordinance, each of the two counties shall annually contribute an equal financial contribution to the Commission in an amount appropriate to support the activities of the Commission in carrying out its duties. (1993, c. 355, s. 6.)



§ 77-56. Filing and publication of joint ordinances.

§ 77‑56.  Filing and publication of joint ordinances.

(a)        A copy of the joint ordinance creating the Commission and of any joint ordinance amending or repealing the joint resolution creating the Commission shall be filed with the Executive Director of the Wildlife Commission.  When the Executive Director receives ordinances that are in substance identical from the two counties concerned, the Executive Director shall, within 10 days, certify this fact and distribute a certified single ordinance text to the following:

(1)        The Secretary of State.

(2)        The clerk to the governing board of each of the two counties.

(3)        The clerk of superior court of Davidson and Rowan Counties.  Upon request, the Executive Director shall also send a certified single copy of any and all applicable joint ordinances to the chairman of the Commission.

(4)        A newspaper of general circulation in the two counties.

(b)        Unless a joint ordinance specifies a later date, it shall take effect when the Executive Director's certified text has been submitted to the Secretary of State for filing.  Certifications of the Executive Director under the seal of the Commission as to the text or amended text of any joint ordinance and of the date or dates of submission to the Secretary of State shall be admissible in evidence in any court.  Certifications by any clerk of superior court of the text of any certified ordinance filed with him by the Executive Director is admissible in evidence and the Executive Director's submission of the resolution for filing to the clerk shall constitute prima facie evidence that such resolution was on the date of submission also submitted for filing with the Secretary of State.  Except for the certificate of a clerk as to receipt and date of submission, no evidence may be admitted in court concerning the submission of the certified text of any ordinance by the Executive Director to any person other than the Secretary of State. (1993, c. 355, s. 7.)



§ 77-57. Regulatory authority.

§ 77‑57.  Regulatory authority.

(a)        Except as limited in subsection (b) below, by restrictions in any joint ordinance, and by other supervening provisions of law, the Commission may make regulations applicable to High Rock Lake and its shoreline area concerning all matters relating to or affecting the use of High Rock Lake. These regulations may not conflict with or supersede provisions of general or special acts or of regulations of State agencies promulgated under the authority of general law. No regulations adopted under the provisions of this section may be adopted by the Commission except after public hearing, with publication of notice of the hearing in a newspaper of general circulation in the two counties at least 10 days before the hearing. In lieu of or in addition to passing regulations supplementary to State law and regulations concerning the operation of vessels on High Rock Lake, the Commission may, after public notice, request that the Wildlife Resources Commission pass local regulations on this subject in accordance with the procedure established by appropriate State law.

(b)        Violation of any regulation of the Commission commanding or prohibiting an act shall be a Class 3 misdemeanor.

(c)        The regulations promulgated under this section take effect upon passage or upon such dates as may be stipulated in the regulations except that no regulation may be enforced unless adequate notice of the regulation has been posted in or on High Rock Lake or its shoreline area. Ordinances providing regulations for specific areas shall clearly establish the boundaries of the affected area by including a map of the regulated area, with the boundaries clearly drawn, or by setting out the boundaries in a written description, or by a combination of these techniques. Adequate notice as to a regulation affecting only a particular location shall be given in the following manner. When an ordinance providing regulations for a specific area is proposed, owners of the parcel of land involved as shown on the county tax listing, and the owners of land within 500 feet of the proposed area to be regulated, as shown on the county tax listing, shall be mailed a notice of the proposed classification by first‑class mail at the last addresses listed for such owners on the county tax abstracts. This mailing requirement does not apply in regulations affecting the entire lake. Notice shall also be given by a sign, uniform waterway marker, posted notice, or other effective method of communicating the essential provisions of the regulation in the immediate vicinity of the location in question. Where a regulation applies generally as to High Rock Lake or its shoreline area, or both, there must be a posting of notices, signs, or markers communicating the essential provisions in at least three different places throughout the area, and it shall be printed in a newspaper of general circulation in the two counties.

(d)        A copy of each regulation promulgated under this section must be filed by the Commission with the following persons:

(1)        The Secretary of State;

(2)        The clerks of superior court of Davidson and Rowan Counties;

(3)        The Executive Director of the Wildlife Resources Commission; and

(4)        The federal Energy Regulatory Commission licensee for High Rock Lake.

(e)        Any official designated in subsection (d) above may issue certified copies of regulations filed with the official under the seal of the official's office. Such certified copies may be received in evidence in any proceeding.

(f)         Publication and filing of regulations promulgated under this section as required above are for informational purposes and is not a prerequisite to their validity if they in fact have been duly promulgated, the public has been notified as to the substance of the regulations, a copy of the text of all regulations is in fact available to any person who may be affected, and no party to any proceeding has been prejudiced by any defect that may exist with respect to publication and filing. Rules and regulations promulgated by the Commission under the provisions of other sections of this Article relating to internal governance of the Commission need not be filed or published. Where posting of any sign, notice, or marker, or the making of other communication is essential to the validity of a regulation duly promulgated, it is presumed in any proceeding that prior notice was given and maintained and the burden lies upon the party asserting to the contrary to prove lack of adequate notice of any regulation. (1993, c. 355, s. 8; 1993 (Reg. Sess., 1994), c. 767, s. 27.)



§ 77-58. Enforcement.

§ 77‑58.  Enforcement.

(a)        Where a joint ordinance so provides, all law enforcement officers, or those officers as may be designated in the joint ordinance, with territorial jurisdiction as to any part of High Rock Lake or its shoreline area within the limitations of their subject matter jurisdiction, have the authority of peace officers in enforcing the laws over all of High Rock Lake and its shoreline area.  A certificate of training issued by the North Carolina Criminal Justice Education and Training Standards Commission or the North Carolina Sheriffs' Education and Training Standards Commission will suffice for certification for the purposes of this Article.

(b)        Every criminal violation shall be tried in the county where it occurred.

(c)        Where a law enforcement officer with jurisdiction over any part of High Rock Lake or its shoreline area is performing duties relating to the enforcement of the laws on High Rock Lake or in its shoreline area, the officer shall have such extraterritorial jurisdiction as may be necessary to perform the officer's duties.  These duties include investigations of crimes an officer reasonably believes have been, or are about to be, committed within the area in question.  This includes traversing by reasonable routes from one portion of this area to another although across territory not within the boundaries of High Rock Lake and its shoreline area; conducting prisoners in custody to a court or to detention facilities as may be authorized by law, although this may involve going outside the area in question; execution of process connected with any criminal offense alleged to have been committed within the boundaries in question, except that this process may not be executed by virtue of this provision beyond the boundaries of the two counties.  This also includes continuing pursuit of and arresting any violator or suspected violator as to which grounds for arrest arose within the area in question.

(d)        Where law enforcement officers are given additional territorial jurisdiction under the provisions of this section, this shall be considered an extension of the duties of the office held and no officer shall take any additional oath or title of office. (1993, c. 355, s. 9.)



§§ 77-59 through 77-69. Reserved for future codification purposes.

§§ 77‑59 through 77‑69.  Reserved for future codification purposes.



§ 77-70. Definitions.

Article 6.

Mountain Island Lake Marine Commission.

§ 77‑70.  Definitions.

For purposes of this Article:

(1)        "Board" means the board of commissioners of one of the three counties.

(2)        "Commission" means the Mountain Island Lake Marine Commission or its governing board, as the case may be.

(3)        "Commissioner" means a member of the governing board of the Mountain Island Lake Marine Commission.

(4)        "Joint resolution" means a resolution or ordinance substantially identical in content adopted separately by the governing boards in each of the three counties.

(5)        "Mountain Island Lake" means the impounded body of water along the Catawba River in the three counties extending from the Cowans Ford Dam downstream to the Mountain Island Dam.

(6)        "Shoreline area" means, except as modified by a joint resolution, the area within the three counties lying within 1,000 feet of the full pond elevation contour on Mountain Island Lake. In addition, the shoreline area includes all islands within Mountain Island Lake and all peninsulas extending into the waters of Mountain Island Lake.

(7)        "Three counties" means Gaston, Lincoln, and Mecklenburg Counties.

(8)        "Wildlife Commission" means the North Carolina Wildlife Resources Commission. (1997‑257, s. 1.)



§ 77-71. Authority to create Commission; withdrawal from and dissolution of Commission.

§ 77‑71.  Authority to create Commission; withdrawal from and dissolution of Commission.

The three counties may by joint resolution  create the Mountain Island Lake Marine Commission.  Upon its creation the  Commission has the powers, duties, and responsibilities conferred upon it  by joint resolution, subject to the provisions of this Article. The provisions of any joint resolution may be modified, amended, or rescinded by a subsequent joint resolution. A county may unilaterally withdraw from participation as provided by any joint resolution or the provisions of this Article, once the Commission has been created, and any county may unilaterally withdraw from the Commission at the end of any budget period upon 90 days prior written notice. Upon the effectuation of the withdrawal, the Commission is dissolved, and all property of the Commission must be distributed to or divided among the three counties and any other public agency or agencies serving the Mountain Island Lake area in a manner considered equitable by the Commission by resolution adopted by it prior to dissolution.  (1997‑257, s. 1.)



§ 77-72. Membership; terms.

§ 77‑72.  Membership; terms.

Upon its creation, the Commission shall have  a governing board of seven.  Except as otherwise provided for the initial  appointees, each commissioner shall serve a three‑year term.  Upon  creation of the Commission, the Boards of Commissioners of Gaston County  and Mecklenburg County shall appoint three commissioners each, and the  Board of Commissioners of Lincoln County shall appoint one commissioner.   Of the initial appointees:

(1)        One commissioner appointed by Gaston County and  one member appointed by Mecklenburg County shall serve one‑year terms;

(2)        One commissioner appointed by Gaston County and  one member appointed by Mecklenburg County shall serve two‑year terms; and

(3)        One member appointed by Gaston County, one  member appointed by Mecklenburg County, and the member appointed by  Lincoln County shall serve three‑year terms.

Any commissioner who has served two consecutive terms, including any initial term of less than three years, may not be reappointed to a third consecutive term.  Such a member may, however, be  appointed to serve again after the expiration of the term of the member's  successor.

On the death of a commissioner, resignation, incapacity,  or inability to serve, as determined by the board appointing that commissioner, or removal of the commissioner for cause, as determined by  the board appointing that commissioner, the board affected may appoint  another commissioner to fill the unexpired term. (1997‑257, s. 3.)



§ 77-73. Compensation; budget.

§ 77‑73.  Compensation; budget.

The joint resolution of the three counties  shall state the terms relating to compensation to commissioners, if any,  compensation of consultants and staff members employed by the Commission,  and reimbursement of expenses incurred by commissioners, consultants, and  employees.  The Commission shall be governed by those budgetary and  accounting procedures specified by joint resolution.  (1997‑257, s. 4.)



§ 77-74. Organization and meetings.

§ 77‑74.  Organization and meetings.

Upon creation of the Commission, its  governing board shall meet at a time and place agreed upon by the boards  of the three counties concerned. The commissioners shall elect a chairman  and officers as they choose.  All officers shall serve one‑year terms. The governing board shall adopt rules and regulations as it deems  necessary, not inconsistent with the provisions of this Article or of any  joint resolution, for the proper discharge of its duties and for the  governance of the Commission.  In order to conduct business, a quorum must  be present.  The chairman may adopt those committees as authorized by  those rules and regulations.  The Commission shall meet regularly at times  and places as specified in its rules and regulations or in any joint  resolution.  However, meetings of the Commission must be held in all three  counties on a rotating basis so that an equal number of meetings is held  in each county.  Special meetings may be called as specified in the rules  and regulations.  The provisions of the Open Meetings Law, Article 33C of  Chapter 143 of the General Statutes, shall apply.  (1997‑257, s. 5.)



§ 77-75. Powers of the Commission; administration and funding.

§ 77‑75.  Powers of the Commission; administration and funding.

(a)        Within the limits of funds available to  it and subject to the provisions of this Article and of any joint resolution,  the Commission may:

(1)        Hire and fix the compensation of permanent and  temporary employees and staff as it may deem necessary in carrying out its duties;

(2)        Contract with consultants for services it  requires;

(3)        Contract with the State of North Carolina or the  federal government, or any agency or department, or subdivision of them,  for property or services as may be provided to or by these agencies and  carry out the provisions of these contracts;

(4)        Contract with persons, firms, and corporations  generally as to all matters over which it has a proper concern, and carry  out the provisions of contracts;

(5)        Lease, rent, purchase, or otherwise obtain  suitable quarters and office space for its employees and staff, and lease,  rent, purchase, or otherwise obtain furniture, fixtures, vessels,  vehicles, firearms, uniforms, and other supplies and equipment necessary  or desirable for carrying out the duties imposed in or under the authority  of this Article; and

(6)        Lease, rent, purchase, construct, otherwise  obtain, maintain, operate, repair, and replace, either on its own or in  cooperation with other public or private agencies or individuals, any of  the following: boat docks, navigation aids, waterway markers, public  information signs and notices, and other items of real and personal  property designed to enhance public safety in Mountain Island Lake and its  shoreline area, or protection of property in the shoreline area subject  however to Chapter 113 of the General Statutes and rules promulgated under  that Chapter.

(b)        The Commission may accept, receive, and disburse in  furtherance of its functions any funds, grants, services, or property made  available by the federal government or its agencies or subdivisions, by  the State of North Carolina or its agencies or subdivisions, or by private  and civic sources.

(c)        The governing boards of the three counties may  appropriate funds to the Commission out of surplus funds or funds derived  from nontax sources.  They may appropriate funds out of tax revenues and  may also levy annually property taxes for the payments of such  appropriation as a special purpose, in addition to any allowed by the  Constitution, or as provided by G.S. 153A‑149.

(d)        The Commission shall be subject to those audit  requirements as may be specified in any joint resolution.

(e)        In carrying out its duties and either in addition to  or in lieu of exercising various provisions of the above authorization,  the Commission may, with the agreement of the governing board of the  county concerned, utilize personnel and property of or assign  responsibilities to any officer or employee of any of the three counties.  Such contribution in kind, if substantial, may with the agreement of the  other two counties be deemed to substitute in whole or in part for the  financial contribution required of that county in support of the  Commission.

(f)         Unless otherwise specified by joint resolution, each  of the three counties shall annually contribute an equal financial  contribution to the Commission in an amount appropriate to support the  activities of the Commission in carrying out its duties.   (1997‑257, s. 6.)



§ 77-76. Filing and publication of joint ordinances.

§ 77‑76.  Filing and publication of joint ordinances.

(a)        A copy of the joint resolution creating  the Commission and of any joint resolution amending or repealing the joint  resolution creating the Commission shall be filed with the Executive  Director of the Wildlife Commission.  When the Executive Director receives  resolutions that are in substance identical from all three counties  concerned, the Executive Director shall within 10 days so certify and  distribute a certified single resolution text to the following:

(1)        The Secretary of State;

(2)        The clerk to the governing board of each of the  three counties;

(3)        The clerks of Superior Court of Lincoln,  Mecklenburg, and Gaston Counties.  Upon request, the Executive Director  also shall send a certified single copy of any and all applicable joint  resolutions to the chairman of the Commission; and

(4)        A newspaper of general circulation in the three  counties.

(b)        Unless a joint resolution specifies a later date, it  shall take effect when the Executive Director's certified text has been  submitted to the Secretary of State for filing.  Certifications of the  Executive Director under the seal of the Commission as to the text or  amended text of any joint resolution and of the date or dates of  submission to the Secretary of State shall be admissible in evidence in  any court.  Certifications by any clerk of superior court of the text of  any certified resolution filed with him by the Executive Director is  admissible in evidence and the Executive Director's submission of the  resolution for filing to the clerk shall constitute prima facie evidence  that that resolution was on the date of submission also submitted for  filing with the Secretary of State.  Except for the certificate of a clerk  as to receipt and date of submission, no evidence may be admitted in court  concerning the submission of the certified text of any resolution by the  Executive Director to any person other than the Secretary of State.  (1997‑257, s. 7.)



§ 77-77. Regulatory authority.

§ 77‑77.  Regulatory authority.

(a)        Except as limited in subsection (b) of  this section, by restrictions in any joint resolution, and by other  supervening provisions of law, the Commission may make regulations  applicable to Mountain Island Lake and its shoreline area concerning all  matters relating to or affecting the use of Mountain Island Lake.  These  regulations may not conflict with or supersede provisions of general or  special acts or of regulations of State agencies promulgated under the  authority of general law.  No regulations adopted under this section may  be adopted by the Commission except after public hearing, with publication  of notice of the hearing being given in a newspaper of general circulation  in the three counties at least 10 days before the hearing. In lieu of or  in addition to passing regulations supplementary to State law and  regulations concerning the operation of vessels on Mountain Island Lake,  the Commission may, after public notice, request that the Wildlife  Commission pass local regulations on this subject in accordance with the  procedure established by appropriate State law.

(b)        Violation of any regulation of the Commission  commanding or prohibiting an act shall be a Class 3 misdemeanor.

(c)        The regulations promulgated under this section take  effect upon passage or upon dates as stipulated in the regulations, except  that no regulation may be enforced unless adequate notice of the  regulation has been posted in or on Mountain Island Lake or its shoreline  area.  Adequate notice as to a regulation affecting only a particular  location may be by a sign, uniform waterway marker, posted notice, or  other effective method of communicating the essential provisions of the  regulation in the immediate vicinity of the location in question.  Where a  regulation applies generally as to Mountain Island Lake or its shoreline  area, or both, there must be a posting of notices, signs, or markers  communicating the essential provisions in at least three different places  throughout the area, and it must be printed in a newspaper of general  circulation in the three counties.

(d)        A copy of each regulation promulgated under this  section must be filed by the Commission with the following persons:

(1)        The Secretary of State;

(2)        The clerks of Superior Court of Gaston, Lincoln,  and Mecklenburg Counties; and

(3)        The Executive Director of the Wildlife  Commission.

(e)        Any official designated in subsection (d) above may  issue certified copies of regulations filed with him under the seal of his  office.  Those certified copies may be received in evidence in any  proceeding.

(f)           Publication and filing of regulations promulgated  under this section as required above is for informational purposes and  shall not be a prerequisite to their validity if they in fact have been  duly promulgated, the public has been notified as to the substance of  regulations, a copy of the text of all regulations is in fact available to  any person who may be affected, and no party to any proceeding has been  prejudiced by any defect that may exist with respect to publication and  filing.  Rules and regulations promulgated by the Commission under the  provisions of other sections of this Article relating to internal governance  of the Commission need not be filed or published.  Where posting of any  sign, notice, or marker or the making of other communication is essential  to the validity of a regulation duly promulgated, it shall be presumed in  any proceeding that prior notice was given and maintained and the burden  lies upon the party asserting to the contrary to prove lack of adequate  notice of any regulation.  (1997‑257, s. 8.)



§ 77-78. Enforcement.

§ 77‑78.  Enforcement.

(a)        Where a joint resolution so provides,  all law enforcement officers, or those officers as may be designated in  the joint resolution, with territorial jurisdiction as to any part of  Mountain Island Lake or its shoreline area shall, within the limitations  of their subject matter jurisdiction, have the authority of peace officers  in enforcing the laws over all of Mountain Island Lake and its shoreline  area.

(b)        Where a joint resolution provides it, the Commission  may hire special officers to patrol and enforce the laws on Mountain  Island Lake and its shoreline area.  These special officers have and  exercise all the powers of peace officers generally within the area in  question and shall take the oaths and be subject to all provisions of law  relating to law enforcement officers.

(c)        Unless a joint resolution provides otherwise, all  courts in the three counties within the limits of their subject matter  jurisdiction shall have concurrent jurisdiction as to all criminal  offenses arising within the boundaries of Mountain Island Lake and its  shoreline area.

(d)        Where a law enforcement officer with jurisdiction  over any part of Mountain Island Lake or its shoreline area is performing  duties relating to the enforcement of the laws on Mountain Island Lake or  in its shoreline area, the officer has the extraterritorial jurisdiction  necessary to perform his duties. These duties include investigation of  crimes an officer reasonably believes have been, or are about to be,  committed within the area in question.  This includes traversing by  reasonable routes from one portion of that area to another although across  territory not within the boundaries of Mountain Island Lake and its  shoreline area; conducting prisoners in custody to court or detention  facilities as authorized by law, although this may involve going outside  the area in question; execution of process connected with any criminal  offense alleged to have been committed within the boundaries in question,  except that such process may not be executed by virtue of this provision  beyond the boundaries of the three counties.  This also includes  continuing pursuit of and arresting any violator or suspected violator as  to which grounds for arrest arose within the area in question.

(e)        Where law enforcement officers are given additional  territorial jurisdiction under the provisions of this section, this shall  be deemed an extension of the duties of the office held, and no officer  shall take any additional oath or title of office.  (1997‑257, s. 9.)



§ 77-79: Reserved for future codification purposes

§ 77‑79: Reserved for future codification purposes.



§ 77-80. Definitions.

Article 6A.

Lake Lure Marine Commission.

§ 77‑80.  Definitions.

For purposes of this Article:

(1)        "Board" means the Board of Commissioners of the Town of Lake Lure.

(2)        "Commission" means the Lake Lure Marine Commission or its governing board, as the case may be.

(3)        "Commissioner" means a member of the governing board of the Lake Lure Marine Commission.

(4)        Lake Lure Reservoir, known for purposes of this Article as "Lake Lure" or "the waters of Lake Lure", means the body of water along the Broad River in Rutherford County, impounded by the dam at Tumbling Shoals, and lying below the 995‑foot contour line above sea level.

(5)        "Shoreline area" means the area submerged by the dam at Tumbling Shoals, lying below 955 feet above mean sea level of the normal full pond elevation of 992 feet above mean sea level, on Lake Lure.

(6)        "Wildlife Commission" means the North Carolina Wildlife Resources Commission. (2003‑332, s. 1.)



§ 77-81. Creation of Commission authorized.

§ 77‑81.  Creation of Commission authorized.

The Board of Commissioners of the Town of Lake Lure may by ordinance create the Lake Lure Marine Commission. The Board shall hold a public hearing on the ordinance to create the Commission. The location of the public hearing shall be determined by the Boards and established by resolution. The Board shall cause notice of the hearing to be published once a week for two successive calendar weeks in a newspaper of general circulation in Rutherford County. The notice shall be published the first time not less than 10 days nor more than 25 days before the date fixed for the hearing. Upon its creation the Commission shall enjoy the powers and have the duties and responsibilities conferred upon it by the Lake Lure municipal ordinance, subject to the provisions of this Article and the laws of the State of North Carolina. The provisions of any ordinance may be modified, amended, or rescinded by a subsequent ordinance. (2003‑332, s. 1.)



§ 77-82. Governing board.

§ 77‑82.  Governing board.

Upon its creation, the Commission shall have a governing board. The governing board shall, unless otherwise stated by ordinance, be the Board of Commissioners of the Town of Lake Lure. (2003‑332, s. 1.)



§ 77-83. Compensation; budgetary and accounting procedures.

§ 77‑83.  Compensation; budgetary and accounting procedures.

The municipal ordinance shall state the terms relating to compensation to commissioners, if any, compensation of consultants and staff members employed by the Commission, and reimbursement of expenses incurred by commissioners, consultants, and employees. The Commission shall be governed by these budgetary and accounting procedures as may be specified by the municipal ordinance and the applicable laws of North Carolina. (2003‑332, s. 1.)



§ 77-84. Organization and meetings.

§ 77‑84.  Organization and meetings.

Upon creation of the Commission, its governing board shall meet at a time and place set by the Town of Lake Lure ordinance. Unless otherwise stated in the ordinance, the mayor of the Town of Lake Lure shall act as the presiding officer. The governing board shall adopt such rules and regulations as it may consider necessary, not inconsistent with the provisions of this Article or of any ordinance of the Town of Lake Lure or the laws of the State of North Carolina, for the proper discharge of its duties and for the governance of the Commission. In order to conduct business, a quorum must be present. The presiding officer may appoint those committees as may be authorized by such rules and regulations. The Commission shall meet regularly at those times and places as may be specified in its rules and regulations or in the Town of Lake Lure municipal ordinance. Special meetings may be called as specified in the rules and regulations. The provisions of the Open Meetings Law, Article 33C of Chapter 143 of the General Statutes, apply. (2003‑332, s. 1.)



§ 77-85. Powers of Commission; administrative provision.

§ 77‑85.  Powers of Commission; administrative provision.

(a)        Within the limits of funds available to it, and subject to the provisions of this Article and of the Town of Lake Lure municipal ordinance, the Commission may:

(1)        Hire and fix the compensation of permanent and temporary employees and staff as it may consider necessary in carrying out its duties;

(2)        Contract with consultants for such services as it may require;

(3)        Contract with the State of North Carolina or the federal government, or any agency or department or subdivision of them, for property or services as may be provided to or by these agencies, and carry out the provisions of such contracts;

(4)        Contract with persons, firms, and corporations generally as to all matters over which it has a proper concern, and carry out the provisions of such contracts;

(5)        Lease, rent, purchase, or otherwise obtain suitable quarters and office space for its employees and staff, and lease, rent, purchase, or otherwise obtain furniture, fixtures, vehicles, uniforms, and other supplies and equipment necessary or desirable for carrying out the duties imposed in or under the authority of this Article; and

(6)        Lease, rent, purchase, construct, otherwise obtain, maintain, operate, repair, and replace, either on its own or in cooperation with other public or private agencies or individuals, any of the following: boat docks, navigation aids, waterway markers, public information signs and notices, and other items of real and personal property designed to enhance public recreation, public safety on the waters of Lake Lure and its shoreline area, or protection of property in the shoreline area, subject, however, to the provisions of Chapter 113 of the General Statutes and rules promulgated under that Chapter as to property within North Carolina.

(b)        The Commission may accept, receive, and disburse in furtherance of its functions any funds, grants, services, or property made available by the federal government or its agencies or subdivisions, or by private and civic sources.

(c)        The Board of Commissioners of the Town of Lake Lure may appropriate funds to the Commission out of surplus funds or funds derived from nontax sources. It may appropriate funds out of tax revenues and may also levy annually taxes for the payment of such appropriation as a special purpose, in addition to any allowed by the North Carolina Constitution or as provided by G.S. 160A‑209.

(d)        The Commission shall be subject to such audit requirements as may be specified in the municipal ordinance.

(e)        In carrying out its duties, and either in addition to or in lieu of exercising various provisions of the above authorizations, the Commission may, with the agreement of the Board of Commissioners of the Town of Lake Lure, utilize personnel and property of or assign responsibilities to any officer or employee of the Town of Lake Lure. Such contribution in kind, if substantial, may with agreement between the Board and the Commission be considered to substitute in whole or in part for the financial contribution required of the Town in support of the Commission. (2003‑332, s. 1.)



§ 77-86. Filing and publication of applicable municipal ordinances.

§ 77‑86.  Filing and publication of applicable municipal ordinances.

(a)        A copy of the initial municipal ordinance creating the Commission and of any ordinance amending or repealing the resolution creating the Commission shall be filed with:

(1)        The Executive Director of the Wildlife Commission.

(2)        The Secretary of State.

(3)        The clerk to the Town of Lake Lure.

(4)        The clerk of superior court of Rutherford County. Upon request, the Executive Director shall also send a certified single copy of any and all applicable ordinances to the chairman of the Commission.

(5)        A newspaper of general circulation in Rutherford County.

(b)        Unless the municipal ordinance specifies a later date, it shall take effect when the text has been submitted to the Secretary of State for filing. Certifications of the Board under the seal of the Commission as to the text or amended text of any municipal ordinance and of the date or dates of submission to the Secretary of State shall be admissible in evidence in any court. Certifications by the clerk of superior court of Rutherford County of the text of any certified ordinance filed with the clerk by the Board is admissible in evidence and the Board's submission of the resolution for filing to the clerk shall constitute prima facie evidence that such resolution was on the date of submission also submitted for filing with the Secretary of State. Except for the certificate of a clerk as to receipt and date of submission, no evidence may be admitted in court concerning the submission of the certified text of any ordinance by the Board to any person other than the Secretary of State. (2003‑332, s. 1.)



§ 77-87. Regulatory authority.

§ 77‑87.  Regulatory authority.

(a)        Except as limited in subsection (b) of this section, by restrictions in any municipal ordinance, and by other supervening provisions of law, the Commission may make regulations applicable to Lake Lure and its shoreline area concerning all matters relating to or affecting the use of Lake Lure. These regulations may not conflict with provisions of general or special acts or of regulations of State agencies promulgated under the authority of general law. No regulations adopted under the provisions of this section may be adopted by the Commission except after public hearing, with publication of notice of the hearing in a newspaper of general circulation in Rutherford County at least 10 days before the hearing. In lieu of or in addition to passing regulations supplementary to State law and regulations concerning the operation of vessels on Lake Lure, the Commission may, after public notice, request that the Wildlife Resources Commission pass local regulations on this subject in accordance with the procedure established by appropriate State law.

(b)        Violation of any regulation of the Commission commanding or prohibiting an act shall be a Class 3 misdemeanor.

(c)        The regulations promulgated under this section take effect upon passage or upon such dates as may be stipulated in the regulations except that no regulation may be enforced unless adequate notice of the regulation has been posted in or on Lake Lure or its shoreline area. Ordinances providing regulations for specific areas shall clearly establish the boundaries of the affected area by including a map of the regulated area, with the boundaries clearly drawn, by setting out the boundaries in a written description, or by a combination of these techniques. Adequate notice as to a regulation affecting only a particular location shall be given in the following manner. When an ordinance providing regulations for a specific area is proposed, owners of the parcel of land involved as shown on the county tax listing, and the owners of land within 500 feet of the proposed area to be regulated, as shown on the county tax listing, shall be mailed a notice of the proposed classification by first‑class mail at the last addresses listed for such owners on the county tax abstracts. This mailing requirement does not apply in regulations affecting the entire lake. Notice shall also be given by a sign, uniform waterway marker, posted notice, or other effective method of communicating the essential provisions of the regulation in the immediate vicinity of the location in question. Where a regulation applies generally as to the waters of Lake Lure or its shoreline area, or both, there must be a posting of notices, signs, or markers communicating the essential provisions in at least three different places throughout the area, and it shall be printed in a newspaper of general circulation in Rutherford County.

(d)        A copy of each regulation promulgated under this section must be filed by the Commission with the following persons:

(1)        The Secretary of State;

(2)        The clerk of superior court of Rutherford County;

(3)        The Executive Director of the Wildlife Resources Commission; and

(4)        The federal Energy Regulatory Commission licensee for Lake Lure, if other than the Town of Lake Lure.

(e)        Any official designated in subsection (d) of this section may issue certified copies of regulations filed with the official under the seal of the official's office. Such certified copies may be received in evidence in any proceeding.

(f)         Publication and filing of regulations promulgated under this section as required above are for informational purposes and are a prerequisite to their validity if they in fact have been duly promulgated, the public has been notified as to the substance of the regulations, a copy of the text of all regulations is in fact available to any person who may be affected, and no party to any proceeding has been prejudiced by any defect that may exist with respect to publication and filing. Rules and regulations promulgated by the Commission under the provisions of other sections of this Article relating to internal governance of the Commission need not be filed or published. Where posting of any sign, notice, or marker, or the making of other communication is essential to the validity of a regulation duly promulgated, it is presumed in any proceeding that prior notice was given and maintained, and the burden lies upon the party asserting to the contrary to prove lack of adequate notice of any regulation. (2003‑332, s. 1.)



§ 77-88. Enforcement.

§ 77‑88.  Enforcement.

(a)        Where a municipal ordinance so provides, all law enforcement officers, or those officers as may be designated in the municipal ordinance, with territorial jurisdiction as to any part of the waters of Lake Lure or its shoreline area within the limitations of their subject matter jurisdiction, have the authority of peace officers in enforcing the laws over all of the waters of Lake Lure and its shoreline area. A certificate of training issued by the North Carolina Criminal Justice Education and Training Standards Commission or the North Carolina Sheriffs' Education and Training Standards Commission will suffice for certification for the purposes of this Article.

(b)        Where a law enforcement officer with jurisdiction over any part of the waters of Lake Lure or its shoreline area is performing duties relating to the enforcement of the laws on the waters of Lake Lure or in its shoreline area, the officer shall have such extraterritorial jurisdiction as may be necessary to perform the officer's duties. These duties include investigations of crimes an officer reasonably believes have been, or are about to be, committed within the area in question. This includes traversing by reasonable routes from one portion of this area to another although across territory not within the boundaries of the waters of Lake Lure and its shoreline area; conducting prisoners in custody to a court or to detention facilities as may be authorized by law, although this may involve going outside the area in question; execution of process connected with any criminal offense alleged to have been committed within the boundaries in question, except that this process may not be executed by virtue of this provision beyond the boundaries of Rutherford County. This also includes continuing pursuit of and arresting any violator or suspected violator as to which grounds for arrest arose within the area in question.

(c)        Reserved for future codification purposes.

(d)        Where law enforcement officers are given additional territorial jurisdiction under the provisions of this section, this shall be considered an extension of the duties of the office held, and no officer shall take any additional oath or title of office. (2003‑332, s. 1.)



§ 77-89: Reserved for future codification purposes.

§ 77‑89: Reserved for future codification purposes.



§ 77-90. Definitions.

Article 7.

Roanoke River Basin Bi‑State Commission; Roanoke River Basin Advisory Committee.

Part 1. Roanoke River Basin Bi‑State Commission.

§ 77‑90.  Definitions.

The following definitions apply in this Article:

(1)        "Commission" means the Roanoke River Basin Bi‑State Commission.

(2)        "Roanoke River Basin" or "Basin" means that land area designated as the Roanoke River Basin by the North Carolina Department of Environment and Natural Resources pursuant to G.S. 143‑215.8B and the Virginia State Water Control Board pursuant to Code of Virginia § 62.1‑44.38. (2002‑177, s. 1.)



§ 77-91. Commission established; purposes.

§ 77‑91.  Commission established; purposes.

There is established the Roanoke River Basin Bi‑State Commission. The Commission shall be composed of members from the State of North Carolina and the Commonwealth of Virginia. The purposes of the Commission shall be to:

(1)        Provide guidance and make recommendations to local, state, and federal legislative and administrative bodies, and to others as it deems necessary and appropriate, for the use, stewardship, and enhancement of the water, and other natural resources, for all citizens within the Basin.

(2)        Provide a forum for discussion of issues affecting the Basin's water quantity and water quality and issues affecting other natural resources.

(3)        Promote communication, coordination, and education among stakeholders within the Basin.

(4)        Identify problems and recommend appropriate solutions.

(5)        Undertake studies and prepare, publish, and disseminate information through reports, and in other forms, related to water quantity, water quality, and other natural resources of the Basin. (2002‑177, s. 1.)



§ 77-92. Membership; terms of office; eligibility for appointment.

§ 77‑92.  Membership; terms of office; eligibility for appointment.

(a)        The Roanoke River Basin Bi‑State Commission shall consist of 18 members with each state appointing nine members. The North Carolina delegation to the Commission shall consist of the six members of the General Assembly of North Carolina appointed to the North Carolina Roanoke River Basin Advisory Committee and three nonlegislative members of the North Carolina Roanoke River Basin Advisory Committee, established pursuant to G.S. 77‑103, who represent different geographical areas of the North Carolina portion of the Basin and who reside within the Basin's watershed, to be appointed by the Governor of North Carolina. The Virginia delegation to the Commission shall be appointed as determined by the Commonwealth of Virginia.

(b)        Members of the North Carolina House of Representatives, the North Carolina Senate, the Virginia House of Delegates, the Virginia Senate, and federal legislators, who have not been appointed to the Commission and whose districts include any portion of the Basin, may serve as nonvoting ex officio members of the Commission.

(c)        Except as provided in this subsection, members of the North Carolina delegation to the Commission shall serve at the pleasure of the Governor of North Carolina. The Governor of North Carolina may not remove a legislative member of the North Carolina delegation to the Commission during the legislator's term of office, except that the Governor may remove any member of the North Carolina delegation to the Commission for misfeasance, malfeasance, or nonfeasance as provided in G.S. 143B‑13. A legislative member of the North Carolina delegation to the Commission who ceases to be a member of the General Assembly of North Carolina shall cease to be a member of the Commission. The terms of members of the Virginia delegation to the Commission shall be determined by the Commonwealth of Virginia.

(d)        Each state's delegation to the Commission may meet separately to discuss Basin‑related issues affecting their state and may report their findings independently of the Commission. (2002‑177, s. 1; 2005‑37, ss. 2, 3.)



§ 77-93. Powers and duties.

§ 77‑93.  Powers and duties.

(a)        The Commission shall have no regulatory authority.

(b)        To perform its duties and objectives, the Commission shall have the following powers:

(1)        To develop rules and procedures for the conduct of its business or as may be necessary to perform its duties and carry out its objectives, including, but not limited to, selecting a chairman and vice‑chairman, rotating chairmanships, calling meetings, and establishing voting procedures. Rules and procedures developed pursuant to this subdivision shall be effective upon an affirmative vote by a majority of the Commission members.

(2)        To establish standing and ad hoc advisory committees pursuant to G.S. 77‑94 in addition to the North Carolina Roanoke River Basin Advisory Committee established pursuant to Part 2 of this Article and the Virginia Roanoke River Basin Advisory Committee established pursuant to Chapter 5.4 of Title 62.1 of the Code of Virginia, which shall be constituted in a manner to ensure a balance between recognized interests. The Commission shall determine the purpose of each advisory committee.

(3)        To seek, apply for, accept, and expend gifts, grants and donations, services, and other aid from public or private sources. With the exception of funds provided by the planning district commissions, councils of governments, and commissions and funds appropriated by the General Assemblies of Virginia and North Carolina, the Commission may accept funds only after an affirmative vote by a majority of the members of the Commission or by following any other procedures that are established by the Commission for the conduct of its business.

(4)        To establish a nonprofit corporation to assist in the details of administering its affairs and in raising funds.

(5)        To enter into contracts and execute all instruments necessary or appropriate.

(6)        To perform any lawful acts necessary or appropriate for the furtherance of its work. (2002‑177, s. 1.)



§ 77-94. Standing and ad hoc committees.

§ 77‑94.  Standing and ad hoc committees.

To facilitate communication among stakeholders in the Basin, and to maximize participation by all interested parties, the Commission shall establish both standing and ad hoc committees. The Commission shall appoint the members of the standing and ad hoc committees in accordance with guidelines adopted by the Commission. The standing committees shall include all of the following:

(1)        Permit holders.  The Commission shall identify those entities that hold permits issued by a federal, state, or local regulatory agency pertaining to the water of the Basin. The entities may recommend representatives to be appointed to the committees by the Commission.

(2)        Roanoke River Basin interest groups.  The Commission shall identify interest groups that may recommend representatives to be appointed to the committees by the Commission.

(3)        Public officials and governmental entities.  The committees shall be composed of representatives of each county, city, and town located completely or partially within the Basin. Also, other governmental entities that the Commission deems appropriate may recommend one member to be appointed to the committees by the Commission. The committees may also include the United States Senators from North Carolina and Virginia or their designees, and any member of the United States House of Representatives or the Representative's designee, whose district includes any portion of the Basin, if the members elect to serve on the committees.

(4)        Agriculture, forestry, and soil and water conservation districts.  The Commission shall identify persons who represent agricultural and forestry interests throughout the Basin and representatives from the soil and water conservation districts within the Basin and shall appoint representatives from these groups to the committees. (2002‑177, s. 1.)



§ 77-95. Staffing and support.

§ 77‑95.  Staffing and support.

(a)        The North Carolina Department of Environment and Natural Resources and the Virginia Department of Environmental Quality shall provide staff support to the Commission. Additional staff may be hired or contracted by the Commission through funds raised by or provided to it. The duties and compensation of any additional staff shall be determined and fixed by the Commission, within available resources.

(b)        All agencies of the State of North Carolina and the Commonwealth of Virginia shall cooperate with the Commission and, upon request, shall assist the Commission in fulfilling its responsibilities. The North Carolina Secretary of Environment and Natural Resources and the Virginia Secretary of Natural Resources or their designees shall each serve as the liaison between their respective state agencies and the Commission. (2002‑177, s. 1.)



§ 77-96. Funding.

§ 77‑96.  Funding.

(a)        The Commission shall annually adopt a budget that shall include the Commission's estimated expenses. Funding for the Commission shall be shared and apportioned between the State of North Carolina and the Commonwealth of Virginia. The appropriation of public funds to the Commission shall be provided through each state's regular process for appropriating public funds. The North Carolina councils of governments and commissions named in G.S. 77‑103(b)(5) shall bear a proportion of North Carolina's share of the expenses, which may be in the form of in‑kind contributions.

(b)        The Commission shall designate a fiscal agent.

(c)        The accounts and records of the Commission showing the receipt and disbursement of funds from whatever source derived shall be in the form that the North Carolina Auditor and the Virginia Auditor of Public Accounts prescribe, provided that the accounts shall correspond as nearly as possible to the accounts and records for such matters maintained by similar enterprises. The accounts and records of the Commission shall be subject to an annual audit by the North Carolina Auditor and the Virginia Auditor of Public Accounts or their legal representatives, and the costs of the audit services shall be borne by the Commission. The results of the audits shall be delivered to the Joint Legislative Commission on Governmental Operations of the General Assembly of North Carolina and as provided by the Commonwealth of Virginia. (2002‑177, s. 1.)



§ 77-97. Compensation and expenses of Commission members.

§ 77‑97.  Compensation and expenses of Commission members.

(a)        The appointed members of the North Carolina delegation to the Commission shall receive per diem, subsistence, and travel expenses as follows:

(1)        Commission members who are members of the General Assembly at the rate established in G.S. 120‑3.1.

(2)        Commission members who are officials or employees of the State or of local government agencies at the rate established in G.S. 138‑6.

(3)        All other Commission members at the rate established in G.S. 138‑5.

(b)        The members of the Virginia delegation to the Commission shall receive compensation as provided by the Commonwealth of Virginia.

(c)        All expenses shall be paid from funds appropriated or otherwise available to the Commission. (2002‑177, s. 1.)



§ 77-98. Annual report.

§ 77‑98.  Annual report.

The Commission shall submit an annual report, including any recommendations, on or before 1 October of each year to the Governor of North Carolina, the Environmental Review Commission of the General Assembly of North Carolina, the Governor of Virginia, and the General Assembly of Virginia. (2002‑177, s. 1; 2007‑495, s. 22.)



§ 77-99. Termination.

§ 77‑99.  Termination.

The General Assembly of North Carolina may terminate the Commission by repealing this Part. The Commission shall terminate if the General Assembly of Virginia repeals the provisions of the Code of Virginia that are comparable to this Part. (2002‑177, s. 1.)



§§ 77-100 through 77-102: Reserved for future codification purposes.

§§ 77‑100 through 77‑102: Reserved for future codification purposes.



§ 77-103. Committee established; membership; terms; vacancies.

Part 2. Roanoke River Basin Advisory Committee.

§ 77‑103.  Committee established; membership; terms; vacancies.

(a)        The North Carolina Roanoke River Basin Advisory Committee is established as an advisory committee to the North Carolina delegation to the Roanoke River Basin Bi‑State Commission. The purpose of the Advisory Committee is to assist the delegation in achieving the purposes of the Commission as set out in G.S. 77‑91 and in fulfilling the powers and duties set out in G.S. 77‑93.

(b)        The Advisory Committee shall be composed of 21 members as follows:

(1)        Three members of the House of Representatives whose districts include a part of the North Carolina portion of the Basin, to be appointed by the Speaker of the House of Representatives.

(2)        Three members of the Senate whose districts include a part of the North Carolina portion of the Basin, to be appointed by the President Pro Tempore of the Senate.

(3)        The member of the United States House of Representatives who represents North Carolina Congressional District 1, if the Representative elects to serve on the Advisory Committee, or that Representative's designee.

(4)        The member of the United States House of Representatives who represents North Carolina Congressional District 13, if the Representative elects to serve on the Advisory Committee, or that Representative's designee.

(5)        Twelve persons who reside within the North Carolina portion of the Basin, who represent the diversity of interests in the Basin, and who have demonstrated interest, experience, or expertise in water‑related Basin issues, appointed as provided in this subdivision. The chief executive officer of each of the following councils and commissions shall each appoint two persons, one of whom may be the chief executive officer and at least one of whom shall reside in the area served by the council or commission, as members of the Advisory Committee:

a.         Piedmont Triad Council of Governments.

b.         Northwest Piedmont Council of Governments.

c.         Kerr‑Tar Regional Council of Governments.

d.         Upper Coastal Plain Council of Governments.

e.         Mid‑East Commission.

f.          Albemarle Economic Development Commission.

(6)        The Secretary of Environment and Natural Resources or the Secretary's designee.

(c)        The terms of each member of the Advisory Committee appointed as provided in subdivision (5) of subsection (b) of this section shall be two years. The term of one of these members shall expire on 1 January of even‑numbered years, and the term of the other member shall expire on 1 January of odd‑numbered years. A member who is appointed pursuant to subdivision (5) of subsection (b) of this section who attends at least one‑half of the meetings of the Advisory Committee held during the member's term may be reappointed to another term, but no member shall serve more than three consecutive terms. The terms of all other members of the Advisory Committee shall begin when the member is appointed and end when the member's term as Representative, Senator, United States Representative, or Secretary ends. An appointment to fill a vacancy on the Advisory Committee shall be for the unexpired balance of the term. A vacancy on the Advisory Committee shall be filled in the same manner as the original appointment. (2002‑177, s. 1.)



§ 77-104. Cochairs; meetings.

§ 77‑104.  Cochairs; meetings.

The Speaker of the House of Representatives and the President Pro Tempore of the Senate shall each appoint one member of the Advisory Committee as Cochair. The Advisory Committee shall meet upon the call of the Cochairs. (2002‑177, s. 1.)



§ 77-105. Expenses of members.

§ 77‑105.  Expenses of members.

Members of the Advisory Committee shall receive no salary or per diem as a result of service on the Advisory Committee but shall receive necessary subsistence and travel expenses in accordance with the provisions of G.S. 120‑3.1, 138‑5, and 138‑6, as applicable. (2002‑177, s. 1.)



§ 77-106. Staffing; meeting facilities; assistance by agencies.

§ 77‑106.  Staffing; meeting facilities; assistance by agencies.

The Department of Environment and Natural Resources shall provide staffing and meeting facilities for the Advisory Committee. All agencies of the State shall cooperate with the Advisory Committee and, upon request, shall assist the Advisory Committee in fulfilling its responsibilities. (2002‑177, s. 1.)



§ 77-107: Reserved for future codification purposes.

§ 77‑107: Reserved for future codification purposes.



§ 77-108: Reserved for future codification purposes.

§ 77‑108: Reserved for future codification purposes.



§ 77-109: Reserved for future codification purposes.

§ 77‑109: Reserved for future codification purposes.



§ 77-110. Definitions.

Article 8.

River Basins Advisory Commissions.

§ 77‑110.  Definitions.

The following definitions apply in this Article:

(1)        "Commission" or "commissions" means (i) the Catawba/Wateree River Basin Advisory Commission, (ii) the Yadkin/Pee Dee River Basin Advisory Commission, or (iii) both commissions, as required by the context.

(2)        "River basin" or "river basins" means (i) that land area designated as the Catawba River Basin pursuant to G.S. 143‑215.22G and that land area designated as the Catawba/Wateree River Basin by the South Carolina Department of Health and Environmental Control, (ii) that land area designated as the Yadkin (Yadkin‑Pee Dee) River Basin pursuant to G.S. 143‑215.22G and that land area designated as the Yadkin/Pee Dee River Basin by the South Carolina Department of Health and Environmental Control, or (iii) both river basins, as required by the context. (2004‑83, s. 1.)



§ 77-111. Commissions established; purposes.

§ 77‑111.  Commissions established; purposes.

There is established the Catawba/Wateree River Basin Advisory Commission and the Yadkin/Pee Dee River Basin Advisory Commission. The commissions shall be constituted as described in this Article and there shall be a separate commission for each river basin. The commissions shall be permanent bodies composed of members from the State of North Carolina and the State of South Carolina. The purpose of each commission shall be to:

(1)        Provide guidance and make recommendations to local, state, and federal legislative and administrative bodies, and to others as it considers necessary and appropriate, for the use, stewardship, and enhancement of the water, and other natural resources, for all citizens within the river basins.

(2)        Provide a forum for discussion of issues affecting the river basin's water quantity and water quality, and issues affecting other natural resources.

(3)        Promote communication, coordination, and education among stakeholders within the river basins.

(4)        Identify problems and recommend appropriate solutions.

(5)        Undertake studies related to water quantity, water quality, and other natural resources in the river basin based on existing data available from agencies located in either state.

(6)        Determine the optimum approach to comprehensively and collaboratively provide recommendations for integrated river management including, but not limited to, the total assimilative capacity of the river basin. (2004‑83, s. 1.)



§ 77-112. Powers and duties.

§ 77‑112.  Powers and duties.

(a)        The authority granted to each commission shall be advisory in nature and in no way shall either commission be construed to have any regulatory authority.

(b)        Neither commission shall have any authority to obligate or otherwise bind the State of North Carolina, the State of South Carolina, or any agency or subdivision of either state.

(c)        To achieve its purposes, each commission shall have all of the following powers and duties:

(1)        To develop rules and procedures for the conduct of its business or as may be necessary to perform its duties and carry out its objectives including, but not limited to, calling meetings and establishing voting procedures. Rules and procedures developed pursuant to this item shall be effective upon an affirmative vote by a majority of the commission members.

(2)        To establish standing and ad hoc committees, which shall be constituted in a manner to ensure a balance between recognized interests and states. The commissions shall determine the purpose of each standing or ad hoc committee.

(3)        To seek, apply for, accept, and expend gifts, grants, donations, services, and other aid from public or private sources. The commissions may accept or expend funds only after an affirmative vote by a majority of the members of the commissions.

(4)        To exercise the powers of a body corporate, including the power to sue and be sued, and adopt and use a common seal and alter the same.

(5)        To enter into contracts and execute all instruments necessary or appropriate to achieve the purposes of the commissions.

(6)        To designate a fiscal agent.

(7)        To perform any lawful acts necessary or appropriate to achieve the purposes of the commissions. (2004‑83, s. 1.)



§ 77-113. Membership; terms of office; eligibility for appointment; meetings.

§ 77‑113.  Membership; terms of office; eligibility for appointment; meetings.

(a)        The Catawba/Wateree River Basin Advisory Commission shall be composed of 15 members as follows:

(1)        Two members of the North Carolina House of Representatives whose districts include a part of the North Carolina portion of the river basin, to be appointed by the Speaker of the North Carolina House of Representatives.

(2)        Two members of the North Carolina Senate whose districts include a part of the North Carolina portion of the river basin, to be appointed by the President Pro Tempore of the North Carolina Senate.

(3)        Two members of the South Carolina House of Representatives, to be appointed by the Speaker of the South Carolina House of Representatives.

(4)        Two members of the South Carolina Senate, to be appointed by the President Pro Tempore of the South Carolina Senate.

(5)        One person from South Carolina representing a water or sewer municipal utility to be appointed by the South Carolina legislative members of the Commission.

(6)        One person from a nonprofit land conservation trust operating within the North Carolina portion of the river basin, appointed by the Governor of North Carolina.

(7)        The President of Duke Power or the President's designee.

(8)        The Chair of the Bi‑State Catawba River Task Force or the Chair's designee.

(9)        The Chief Executive Officer of Carolina's Partnership, Inc., or the Chief Executive Officer's designee.

(10)      One person to represent the following commissions, appointed jointly by the three chief executive officers of the commissions: the Lake Wylie Marine Commission established pursuant to Article 4 of Chapter 77 of the General Statutes, the Mountain Island Lake Marine Commission established pursuant to Article 6 of Chapter 77 of the General Statutes, and the Lake Norman Marine Commission established pursuant to Chapter 1089 of the 1969 Session Laws.

(11)      One member of a lake homeowner's association located on the Catawba/Wateree River whose members reside in South Carolina, to be appointed by the President Pro Tempore of the South Carolina Senate.

(b)        The Yadkin/Pee Dee River Basin Advisory Commission shall be composed of 15 members as follows:

(1)        Two members of the North Carolina House of Representatives whose districts include a part of the North Carolina portion of the river basin, to be appointed by the Speaker of the North Carolina House of Representatives.

(2)        Two members of the North Carolina Senate whose districts include a part of the North Carolina portion of the river basin, to be appointed by the President Pro Tempore of the North Carolina Senate.

(3)        Two members of the South Carolina House of Representatives, to be appointed by the Speaker of the South Carolina House of Representatives.

(4)        Two members of the South Carolina Senate, to be appointed by the President Pro Tempore of the South Carolina Senate.

(5)        One person from South Carolina representing a water or sewer municipal utility to be appointed by the South Carolina legislative members of the Commission.

(6)        One person from South Carolina representing the agricultural community to be appointed by the South Carolina legislative members of the Commission.

(7)        One person from a water or sewer municipal utility, appointed by the Governor of North Carolina.

(8)        The President of Progress Energy or the President's designee.

(9)        The President of Alcoa Power Generating, Inc., (APGI) or the President's designee.

(10)      The President of Weyerhaeuser or the President's designee.

(11)      A representative of the land development industry, whose organization does business within the Yadkin/Pee Dee River Basin and who shall be appointed by the Chair of the Commission.

(c)        Each member appointed to the commissions pursuant to subdivisions (1) and (2) of subsections (a) and (b) of this section shall serve at the pleasure of the appointing authority so long as the member remains a Representative or Senator. Each member appointed to the commissions pursuant to subdivisions (3) and (4) of subsections (a) and (b) of this section shall serve as provided by the General Assembly of South Carolina. Each member appointed to the commissions pursuant to subdivisions (7) through (9) of subsection (a) and subdivisions (8) through (10) of subsection (b) of this section shall serve for so long as the member continues in the qualifying position or, if the member is a designee, at the pleasure of the designating authority. Each member appointed to the commissions pursuant to subdivisions (6) and (10) of subsection (a) and subdivisions (7) and (11) of subsection (b) of this section shall serve a term of two years and may be reappointed to serve no more than three consecutive full terms or 84 consecutive months, whichever is greater. The term of a person appointed to the commission pursuant to subdivision (10) of subsection (a) of this section shall expire on 1 January of even‑numbered years. The term of a person appointed to the commission pursuant to subdivision (6) of subsection (a) of this section shall expire on 1 January of odd‑numbered years. The term of a member who is appointed to the commissions pursuant to subdivisions (5) and (11) of subsection (a) and subdivisions (5) and (6) of subsection (b) of this section shall serve as provided by the General Assembly of South Carolina. An appointment to fill a vacancy on the commissions shall be for the unexpired portion of the term. A vacancy on the commissions shall be filled in the same manner as the original appointment. Members of the commissions who are appointed from or reside in North Carolina may be removed by the Governor of North Carolina for misfeasance, malfeasance, or nonfeasance, as provided in G.S. 143B‑13.

(d)        The legislative members of each commission may appoint additional members to the commission to serve as advisory members as the legislative members consider necessary.

(e)        The members of each commission shall elect a Chair, Vice‑Chair, and any other officers they consider necessary and shall determine the length of the term of office, not to exceed two years, of each officer. The Chair and the Vice‑Chair shall not be from the same state and the Chair shall be rotated between the State of North Carolina and the State of South Carolina.

(f)         Each commission shall meet upon the call of the Chair. A majority of each commission shall constitute a quorum for the transaction of business.

(g)        The legislative members of the commissions from each state may meet separately to discuss river basin‑related issues affecting their state and may report their findings independently of the commissions. (2004‑83, s. 1; 2005‑37, s. 1.)



§ 77-114. Staffing; meeting facilities; assistance by agencies.

§ 77‑114.  Staffing; meeting facilities; assistance by agencies.

(a)        The North Carolina Department of Environment and Natural Resources and the South Carolina Department of Health and Environmental Control shall provide staff support and facilities to each commission within the existing programs of the respective agencies. Additional staff may be hired or contracted by each commission through funds raised by or provided to it. The duties and compensation of any additional staff shall be determined and fixed by each commission, within available resources.

(b)        All agencies of the State of North Carolina and the State of South Carolina shall cooperate with the commissions and, upon request, shall assist each commission in fulfilling its responsibilities. The North Carolina Secretary of Environment and Natural Resources and the Commissioner of the South Carolina Department of Health and Environmental Control or their designees shall each serve as the liaison between their respective state agencies and each commission.

(c)        The commissions may obtain information and data upon request from all state officers, agents, agencies, and departments of the State of North Carolina and the State of South Carolina while in discharge of their duties. (2004‑83, s. 1.)



§ 77-115. Funding.

§ 77‑115.  Funding.

(a)        Each commission shall annually adopt a budget that shall include the estimated income and expenses of each commission. Funding for the commissions shall be shared and apportioned between the State of North Carolina and the State of South Carolina as each state may provide through its regular appropriations process.

(b)        The accounts and records of each commission showing the receipt and disbursement of funds from whatever source derived shall be in the form that the Auditor of North Carolina and the State Auditor of South Carolina prescribe. The accounts and records of each commission shall be subject to an annual audit by the Auditor of North Carolina and the State Auditor of South Carolina or their legal representatives. The cost of the annual audits shall be borne by each commission. The results of the audits shall be delivered to the Joint Legislative Commission on Governmental Operations of the General Assembly of North Carolina and to the General Assembly of South Carolina as the General Assembly of South Carolina shall provide. (2004‑83, s. 1.)



§ 77-116. Compensation and expenses of members of the commissions.

§ 77‑116.  Compensation and expenses of members of the commissions.

(a)        Members of the commissions who are appointed from or reside in North Carolina shall receive no salary for their service on the commissions but may be paid, within available resources, per diem, subsistence, and travel expenses as follows:

(1)        Members of the commissions who are members of the General Assembly at the rate established in G.S. 120‑3.1.

(2)        Members of the commissions who are officials or employees of the State or of local government agencies at the rate established in G.S. 138‑6.

(3)        All other members of the commissions at the rate established in G.S. 138‑5.

(b)        Members of the commissions who are appointed from or reside in South Carolina shall be compensated as provided by the General Assembly of South Carolina.

(c)        All expenses shall be paid from funds appropriated or otherwise available to the commissions. (2004‑83, s. 1.)



§ 77-117. Annual report.

§ 77‑117.  Annual report.

The commissions shall submit annual reports, including any recommendations, on or before 1 October of each year to the Governor of North Carolina, the Environmental Review Commission of the General Assembly of North Carolina, the Governor of South Carolina, and the General Assembly of South Carolina, as the Governor, the General Assembly of South Carolina, or the Commissioner of the South Carolina Department of Health and Environmental Control shall provide. (2004‑83, s. 1.)



§ 77-118. Termination.

§ 77‑118.  Termination.

The General Assembly of North Carolina may terminate the commissions by repealing this Article. The commissions shall terminate if the General Assembly of South Carolina repeals the provisions of the South Carolina Code of Laws that are comparable to this Article. (2004‑83, s. 1.)



§ 77-119. Reserved for future codification purposes.

§ 77-119.  Reserved for future codification purposes.



§ 77-120. Reserved for future codification purposes.

§ 77-120.  Reserved for future codification purposes.



§ 77-121. Reserved for future codification purposes.

§ 77-121.  Reserved for future codification purposes.



§ 77-122. Reserved for future codification purposes.

§ 77-122.  Reserved for future codification purposes.



§ 77-123. Reserved for future codification purposes.

§ 77-123.  Reserved for future codification purposes.



§ 77-124. Reserved for future codification purposes.

§ 77-124.  Reserved for future codification purposes.



§ 77-125. (Effective July 1, 2010) Definitions.

Article 9.

Clean Coastal Water and Vessel Act.

§ 77‑125.  (Effective July 1, 2010) Definitions.

The following definitions apply in this Article:

(1)        Department.  Department of Environment and Natural Resources.

(2)        Large vessel marina.  A marina that has docking facilities and has more than 10 wet slips for vessels of 26 feet or more that have marine sanitation devices. The term includes privately and publicly owned marinas and anchorages.

(3)        Marine sanitation device.  As defined in 33 U.S.C. § 1322. The term does not include "portable toilets" as defined in this act.

(4)        Portable toilet.  A self‑contained mobile toilet facility and holding tank for sewage.

(5)        Pumpout facility.  The term includes stations affixed permanently to a dock, mobile stations mounted to a golf cart or hand truck, direct slipside connections, pumpout vessels, and tanker trucks.

(6)        Sewage.  Treated or untreated human waste. As used in this act, the term includes effluent produced or held by any type of marine sanitation device.

(7)        Vessel.  As defined in G.S. 75A‑2.  (2009‑345, s. 1.)



§ 77-126. (Effective July 1, 2010) Marina pumpout facilities and services required in certain areas; marinas and local government may apply for grant funds.

§ 77‑126.  (Effective July 1, 2010) Marina pumpout facilities and services required in certain areas; marinas and local government may apply for grant funds.

(a)        The owner or operator, as appropriate, of any large vessel marina that is located on coastal waters designated as a no discharge zone by the Environmental Protection Agency or that is located in a county or municipality that has adopted a resolution to petition the Environmental Protection Agency for a no discharge zone designation shall either (i) install and maintain an operational pumpout facility at the marina that is available to customers patronizing the marina or (ii) contract with an outside service provider to provide pumpout services on a regular basis to the marina.

(b)        The owner or operator, as appropriate, of a large vessel marina may apply for any private, State, or federal grant funds that are available for the purpose of assisting with the cost of installing and maintaining a pumpout facility. A county or municipality may also apply for any private, State, or federal grant funds that are available for the purpose of assisting with the cost of installing and maintaining a pumpout facility.  (2009‑345, s. 1.)



§ 77-127. (Effective July 1, 2010) Department of Environment and Natural Resources establish pumpout facility criteria; inspection of pumpout facilities and vessels docked or moored at a marina.

§ 77‑127.  (Effective July 1, 2010) Department of Environment and Natural Resources establish pumpout facility criteria; inspection of pumpout facilities and vessels docked or moored at a marina.

(a)        The Department of Environment and Natural Resources shall establish appropriate criteria for pumpout facilities and pumpout services provided at large vessel marinas that offer docking services to the general public. The criteria shall include requirements that the facility or services be available to the public, the pumpout facility be open during normal hours, and the pumpout facility be used for its intended purpose. The criteria also shall include a requirement that these marinas maintain records regarding the pumpout facility or services. The Department also shall develop guidelines for inspections of pumpout facilities at such marinas and of vessels that are docked or moored at these marinas.

(b)        The Department also shall establish appropriate criteria for pumpout facilities and pumpout services provided at privately owned large vessel marinas that do not offer docking services to the general public. The criteria shall include requirements that the facility or services be made reasonably available to members of the private marina and the pumpout facility be used for its intended purpose. The criteria also shall include a requirement that these marinas maintain records regarding the pumpout facility or services. The Department also shall develop guidelines for inspections of pumpout facilities at such marinas and of vessels that are docked or moored at these marinas.  (2009‑345, s. 1.)



§ 77-128. (Effective July 1, 2010) Vessel owner and operator required to keep log of pumpout dates.

§ 77‑128.  (Effective July 1, 2010) Vessel owner and operator required to keep log of pumpout dates.

(a)        Any owner or operator of a vessel that has a marine sanitation device shall maintain a record of the date of each pumpout of the marine sanitation device and the location of the pumpout facility. Each record shall be maintained for a period of one year from the date of the pumpout.

(b)        A violation of this section is punishable as a Class 3 misdemeanor. No civil penalty shall be assessed under G.S. 77‑130 for a violation of this section.  (2009‑345, s. 1.)



§ 77-129. (Effective July 1, 2010) No discharge of treated or untreated sewage in coastal waters; duty of marina owner or operator to report unlawful discharge.

§ 77‑129.  (Effective July 1, 2010) No discharge of treated or untreated sewage in coastal waters; duty of marina owner or operator to report unlawful discharge.

(a)        No person shall discharge treated or untreated sewage into coastal waters, including effluent produced or held by any type of marine sanitation device into coastal waters. The owner or operator of a vessel with a marine sanitation device shall keep the overboard waste discharge valves of the device secure by acceptable methods set forth under 33 C.F.R. § 159.7(b) so as to prevent the discharge of treated or untreated sewage, except when lawfully discharging sewage at a pumpout facility. A violation of this section is punishable as a Class 1 misdemeanor and also may be assessed a civil penalty pursuant to G.S. 77‑130.

(b)        If the owner or operator of a large vessel marina knows that the owner or operator of any vessel docked or moored at the marina knowingly and unlawfully discharged sewage, including effluent produced or held by a marine sanitation device, in coastal waters in violation of this section, then the marina owner or operator shall report the unlawful discharge to the appropriate law enforcement agency. A marina owner or operator who fails to report an unlawful discharge pursuant to this subsection may be assessed a civil penalty pursuant to G.S. 77‑130.  (2009‑345, s. 1.)



§ 77-130. (Effective July 1, 2010) Enforcement.

§ 77‑130.  (Effective July 1, 2010) Enforcement.

(a)        The following officers have authority to enforce this Article and to inspect a large vessel marina or vessel subject to this Article:

(1)        Wildlife protectors.

(2)        Marine fisheries inspectors.

(3)        Any sworn local law enforcement officer with jurisdiction to enforce the laws in the county or municipality in which the marina or vessel is located.

(4)        United States Coast Guard personnel.

(b)        Officers enforcing the provisions of this Article shall report violations to the Department.

(c)        Unless provided otherwise by this Article, a civil penalty of not more than ten thousand dollars ($10,000) may be assessed by the Secretary of Environment and Natural Resources against any person who violates this Article. If any action or failure for which a penalty may be assessed under this section is continuous, the Secretary of Environment and Natural Resources may assess a penalty not to exceed ten thousand dollars ($10,000) per day for so long as the violation continues.  (2009‑345, s. 1.)



§ 77-131. (Effective July 1, 2010) Application of Article.

§ 77‑131.  (Effective July 1, 2010) Application of Article.

The provisions of this Article apply only to the following:

(1)        A large vessel marina that is located on coastal waters designated by the Environmental Protection Agency as a no discharge zone or that is located in a county or municipality that has adopted a resolution to petition the Environmental Protection Agency for a no discharge zone designation.

(2)        A vessel in coastal waters that are either designated as a no discharge zone or are included in a petition to the Environmental Protection Agency to be designated as a no discharge zone unless the petition has been denied by the Environmental Protection Agency.  (2009‑345, s. 1.)



§ 77-132. (Effective July 1, 2010) Rule-making authority.

§ 77‑132.  (Effective July 1, 2010) Rule‑making authority.

The Department shall adopt rules to implement this Article.  (2009‑345, s. 1.)






Chapter 78 - Securities Law.

§§ 78-1 through 78-25. Repealed by Session Laws 1973, c. 1380.

Chapter 78.

Securities Law.

§§ 78‑1 through 78‑25.  Repealed by Session Laws 1973, c. 1380.






Chapter 78A - North Carolina Securities Act.

§ 78A-1. Title.

Chapter 78A.

North Carolina Securities Act.

Article 1.

Title and Definitions.

§ 78A‑1.  Title.

This Chapter shall be known and may be cited as the North Carolina Securities Act. (1925, c. 190, s. 1; 1927, c. 149, s. 1; 1943, c. 104, s. 1; 1973, c. 1380.)



§ 78A-2. Definitions.

§ 78A‑2.  Definitions.

When used in this Chapter, unless the context otherwise requires:

(1)        "Administrator" means the Secretary of State.

(2)        "Dealer" means any person engaged in the business of effecting transactions in securities for the account of others or for his own account. "Dealer" does not include:

a.         A salesman,

b.         A bank, savings institution, or trust company,

c.         A person who has no place of business in this State if

1.         He effects transactions in this State exclusively with or through (i) the issuers of the securities involved in the transactions, (ii) other dealers, or (iii) banks, savings institutions, trust companies, insurance companies, investment companies as defined in the Investment Company Act of 1940, pension or profit‑sharing trusts, or other financial institutions or institutional buyers, whether acting for themselves or as trustees, or

2.         In the case of a person registered as a dealer with the Securities and Exchange Commission under the Securities Exchange Act of 1934 and in one or more states, during any period of 12 consecutive months he does not effect more than 15 purchases or sales in this State in any manner with persons other than those specified in clause 1, whether or not the dealer or any of the purchasers or sellers is then present in this State, or

d.         An issuer if

1.         The security is exempted under subdivisions (1), (2), (3), (4), (5), (7), (9), (10), (11), (13), or (14) of G.S. 78A‑16, or the security is a security covered under federal law, or the transaction is exempted under G.S. 78A‑17, except for G.S. 78A‑17(19) if the security is a viatical settlement contract, or the transaction is in a security covered under federal law, and such exemption has not been denied or revoked under G.S. 78A‑18, or

2.         The security is registered under this Chapter and it is offered and sold through a registered dealer, or

3.         All of the following conditions are met: (i) No commission or other remuneration is paid or given directly or indirectly for soliciting any prospective purchaser in this State; (ii) the total amount of the offering, both within and without this State, does not exceed two million five hundred thousand dollars ($2,500,000); and (iii) the total number of purchasers, both within and without this State, does not exceed 100. Provided, however, the Administrator may by rule or order waive the condition imposed by subdivision (iii) hereof; or

4.         The security is issued by an open‑end management company that is registered under the Investment Company Act of 1940 and so long as no sales load is paid or given, directly or indirectly.

e.         A person who acts as a business broker with respect to a transaction involving the offer or sale of all of the stock or other equity interests in any closely held corporation provided that such stock or other equity interest is sold to no more than one person, as that term is defined herein.

f.          An individual who represents an issuer in effecting transactions in a security described in sub‑subdivision (2)d. of this section or a security covered under federal law, provided no commission or other special remuneration is paid or given directly or indirectly for soliciting any prospective purchaser in this State.

(2a)      "Entity" includes a corporation, joint‑stock company, limited liability company, business trust, limited partnership or other partnership in which the interests of the partners are evidenced by a security, trust in which the interests of the beneficiaries are evidenced by a security, any other unincorporated organization in which two or more persons have a joint or common economic interest evidenced by a security, and government or political subdivision of a government.

(3)        "Fraud," "deceit," and "defraud" are not limited to common‑law deceit.

(4)        "Guaranteed" means guaranteed as to payment of principal, interest, dividends, or other distributions.

(5)        "Issuer" means any person who issues or proposes to issue any security, except that

a.         With respect to certificates of deposit, voting‑trust certificates, or collateral‑trust certificates, or with respect to certificates of interest or shares in an unincorporated investment trust not having a board of directors or persons performing similar functions or of the fixed, restricted‑management, or unit type, the term "issuer" means the person or persons performing the acts and assuming the duties of depositor or manager pursuant to the provisions of the trust or other agreement or instrument under which the security is issued; and

b.         With respect to certificates of interest or participation in oil, gas, or mining titles or leases or in payments out of production under such titles or leases, there is not considered to be any "issuer."

c.         With respect to a viatical settlement contract, "issuer" means a person involved in creating, offering, transferring, or selling to an investor any interest in a viatical settlement contract, including, but not limited to, fractional or pooled interests.

(6)        "Nonissuer" means not directly or indirectly for the benefit of the issuer.

(7)        "Person" means an individual, an entity, a partnership in which the interests of the partners are not evidenced by a security, a trust in which the interests of the beneficiaries are not evidenced by a security, or an unincorporated organization.

(8)       a.         "Sale" or "sell" includes every contract of sale of, contract to sell, or disposition of, a security or interest in a security for value.

b.         "Offer" or "offer to sell" includes every attempt or offer to dispose of, or solicitation of an offer to buy, a security or interest in a security for value.

c.         Any security given or delivered with, or as a bonus on account of, any purchase of securities or any other thing is considered to constitute part of the subject of the purchase and to have been offered and sold for value.

d.         A purported gift of assessable stock or other ownership interest obligating the owner to make future payments is considered to involve an offer and sale.

e.         Every sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer, as well as every sale or offer of a security which gives the holder a present or future right or privilege to convert into another security of the same or another issuer, is considered to include an offer of the other security.

f.          The terms defined in this subdivision and the term "purchase" as used in this Chapter do not include any of the following:

1.         Any bona fide loan, pledge, or other transaction creating a bona fide security interest.

2.         Any stock split and any security dividend or distribution, whether the entity distributing the dividend or distribution is the issuer of the security or not, if nothing of value is given by security holders for the dividend or distribution other than the surrender of a right to a cash or property dividend or distribution when each security holder may elect to take the dividend or distribution in cash or property or in securities.

3.,        4. Repealed by Session Laws 2001‑201, s. 6.

(9)        "Salesman" means any individual other than a dealer who represents a dealer in effecting or attempting to effect purchases or sales of securities. "Salesman" does not include an individual who represents a dealer in effecting transactions in this State limited to those transactions described in section 15(h)(2) of the Securities Exchange Act of 1934 (15 U.S.C. § 78o(h)(2)). A partner, executive officer, or director of a dealer, or a person occupying a similar status or performing similar functions, is a salesman only if that person otherwise comes within this definition.

(10)      "Securities Act of 1933," "Securities Exchange Act of 1934," "Public Utility Holding Company Act of 1935," "Investment Company Act of 1940," and "Internal Revenue Code" mean the federal statutes of those names as amended before or after April 1, 1975.

(11)      "Security" means any note; stock; treasury stock; bond; debenture; evidence of indebtedness; certificate of interest or participation in any profit‑sharing agreement; collateral‑trust certificate; preorganization certificate or subscription; transferable share; investment contract including without limitation any investment contract taking the form of a whiskey warehouse receipt or other investment of money in whiskey or malt beverages; voting‑trust certificate; certificate of deposit for a security; certificate of interest or participation in an oil, gas, or mining title or lease or in payments out of production under a title or lease; viatical settlement contract or any fractional or pooled interest in a viatical settlement contract; or, in general, any interest or instrument commonly known as a "security," or any certificate of interest or participation in, temporary or interim certificate for, receipt for guarantee of, or warrant or right to subscribe to or purchase, any of the foregoing. "Security" does not include any insurance or endowment policy, funding agreement, as defined in G.S. 58‑7‑16, or annuity contract under which an insurance company promises to pay (i) a fixed sum of money either in a lump sum or periodically for life or for some other specified period, or (ii) benefits or payments or value that vary so as to reflect investment results of any segregated portfolio of investments or of a designated separate account or accounts in which amounts received or retained in connection with a contract have been placed if the delivering or issuing insurance company has currently satisfied the Commissioner of Insurance that it is in compliance with G.S. 58‑7‑95.

(11a)    "Security covered under federal law" means any security that is a covered security under section 18(b) of the Securities Act of 1933 (15 U.S.C. § 77r(b)) or rules or regulations adopted under that section.

(12)      "State" means any state, territory, or possession of the United States, the District of Columbia, and Puerto Rico.

(13)      "Viatical settlement contract" means an agreement for the purchase, sale, assignment, transfer, devise, or bequest of all or any portion of the death benefit or ownership of a life insurance policy or contract for consideration which is less than the expected death benefit of the life insurance policy or contract. "Viatical settlement contract" does not include:

a.         The assignment, transfer, sale, devise, or bequest of a death benefit of a life insurance policy or contract made by the viator to an insurance company or to a viatical settlement provider or broker licensed pursuant to the Viatical Settlements Act (Part 5 of Article 58 of Chapter 58 of the General Statutes);

b.         The assignment of a life insurance policy or contract to a bank, savings bank, savings and loan association, credit union, or other licensed lending institution as collateral for a loan; or

c.         The exercise of accelerated benefits pursuant to the terms of a life insurance policy or contract and consistent with applicable law. (1925, c. 190, s. 2; 1927, c. 149, s. 2; 1933, c. 432; 1943, c. 104, ss. 2, 3; 1955, c. 436, s. 1; 1973, c. 1380; 1983, c. 817, ss. 1‑3; 1987, c. 849, s. 1; 1989, c. 12, s. 1; 1993 (Reg. Sess., 1994), c. 600, s. 3; 1995, c. 509, s. 35; 1997‑419, ss. 1‑4; 2001‑201, ss. 2, 3, 4, 5, 6; 2001‑436, s. 6.)



§§ 78A-3 through 78A-7. Reserved for future codification purposes.

§§ 78A‑3 through 78A‑7.  Reserved for future codification purposes.



§ 78A-8. Sales and purchases.

Article 2.

Fraudulent and Other Prohibited Practices.

§ 78A‑8.  Sales and purchases.

It is unlawful for any person, in connection with the offer, sale or purchase of any security, directly or indirectly:

(1)        To employ any device, scheme, or artifice to defraud,

(2)        To make any untrue statement of a material fact or to omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading or,

(3)        To engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon any person. (1973, c. 1380.)



§ 78A-9. Misleading filings.

§ 78A‑9.  Misleading filings.

It is unlawful for any person to make or cause to be made, in any document filed with the Administrator or in any proceeding under this Chapter, any statement which is, at the time and in the light of the circumstances under which it is made false or misleading in any material respect. (1973, c. 1380.)



§ 78A-10. Unlawful representations concerning registration or exemption.

§ 78A‑10.  Unlawful representations concerning registration or exemption.

(a)        Neither (i) the fact that an application for registration under Article 5 or a registration statement under Article 4 has been filed nor (ii) the fact that a person or security is effectively registered constitutes a finding by the Administrator that any document filed under this Chapter is true, complete, and not misleading. Neither any such fact nor the fact that an exemption or exception is available for a security or a transaction means that the Administrator has passed in any way upon the merits or qualifications of, or recommended or given approval to, any person, security, or transaction.

(b)        It is unlawful to make, or cause to be made, to any prospective purchaser, customer, or client any representation inconsistent with subsection (a). (1973, c. 1380.)



§ 78A-11. Unlawful telephone rooms.

§ 78A‑11.  Unlawful telephone rooms.

It is unlawful for any person to willfully manage, supervise, control, or own, directly or indirectly, either alone or in association with others, any telephone room in this State.  For purposes of this section, "telephone room" means an enterprise in which two or more persons engage in telephone communications with members of the public using two or more telephones at one location, or more than one location in a common scheme or enterprise, in violation of G.S. 78A‑8 or G.S. 78A‑12.  It is an affirmative defense to a prosecution under this section that the person acted in good faith and did not directly or indirectly induce an act or acts constituting a violation of G.S. 78A‑8 or G.S. 78A‑12.  (1991, c. 456, s. 1.)



§ 78A-12. Manipulation of market.

§ 78A‑12.  Manipulation of market.

(a)        In addition to the prohibitions of G.S. 78A‑8, it is unlawful for any person to do any of the following:

(1)        Willfully quote a fictitious price with respect to a security.

(2)        Effect a transaction in a security which involves no change in the beneficial ownership of the security, for the purpose of creating a false or misleading appearance of active trading in a security, or a false or misleading appearance of activity with respect to the market for the security.

(3)        Enter an order for the purchase of a security with the knowledge that, at substantially the same time, an order of substantially the same size, and at substantially the same price, for the sale of the security has been, or will be, entered by or for the same person, or an affiliated person, for the purpose of creating a false or misleading appearance of active trading in a security, or a false or misleading appearance of activity with respect to the market for the security.

(4)        Enter an order for the sale of a security with knowledge that, at substantially the same time, an order of substantially the same size, and at substantially the same price, for the purchase of the security has been, or will be, entered by or for the same person, or an affiliated person, for the purpose of creating a false or misleading appearance of active trading in a security, or a false or misleading appearance of activity with respect to the market for the security.

(5)        Employ any other deceptive or fraudulent device, scheme, or artifice to manipulate the market in a security, including the issuance, with the intent to deceive or defraud, of analyses, reports, or financial statements that are false or misleading in any material respect.

(b)        A transaction effected in compliance with the applicable provisions of the Securities Exchange Act of 1934 and the rules and regulations of the Securities and Exchange Commission thereunder is not manipulation of the market under subsection (a) of this section. (1991, c. 456, s. 1; 2003‑413, s. 1.)



§ 78A-13. Disclosures required in offer and sale of viaticals.

§ 78A ‑13.  Disclosures required in offer and sale of viaticals.

(a)        Disclosures Required Prior to Signing of Purchase Agreement or Transfer of Consideration.  The following disclosures shall be required in the offer and sale of viatical settlement contracts, whether such offer and sale is pursuant to an exemption from registration or pursuant to the registration of such securities, and shall be conspicuously displayed in each viatical settlement purchase agreement or in a separate document signed by the viatical settlement purchaser and by the issuer or its sales agent:

(1)        Disclosures prior to payment of consideration.  On or before the date the viatical settlement purchaser remits consideration pursuant to the purchase agreement, the viatical settlement purchaser shall be provided the following written disclosures:

a.         The name, principal business, and mailing addresses, and telephone number of the issuer;

b.         The suitability standards for prospective purchasers as set forth by rule or order promulgated by the Administrator;

c.         A description of the issuer's type of business organization and the state in which the issuer is organized or incorporated;

d.         A brief description of the business of the issuer;

e.         If the issuer retains ownership or becomes the beneficiary of the insurance policy, an audit report from an independent certified public accountant together with a balance sheet and related statements of income, retained earnings, and cash flows that reflect the issuer's financial position, the results of the issuer's operations, and the issuer's cash flows as of a date within six months before the date of the initial issuance of the securities described in this subdivision. The financial statements shall be prepared in conformity with generally accepted accounting principles. If the date of the audit report is more than 120 days before the date of the initial issuance of the securities described in this subdivision, the issuer shall provide unaudited interim financial statements;

f.          The names of all directors, officers, partners, members, or trustees of the issuer;

g.         A description of any order, judgment, or decree that is final as to the issuing entity of any state, federal, or foreign governmental agency or administrator, or of any state, federal, or foreign court of competent jurisdiction (i) revoking, suspending, denying, or censuring, for cause, any license, permit, or other authority of the issuer or of any director, officer, partner, member, trustee, or person owning or controlling, directly or indirectly ten percent (10%) or more of the outstanding interest or equity securities of the issuer, to engage in the securities, commodities, franchise, insurance, real estate, or lending business or in the offer or sale of securities, commodities, franchises, insurance, real estate, or loans, (ii) permanently restraining, enjoining, barring, suspending, or censuring any such person from engaging in or continuing any conduct, practice, or employment in connection with the offer or sale of securities, commodities, franchises, insurance, real estate, or loans, (iii) convicting any such person of, or pleading nolo contendere by any such person to, any felony or misdemeanor involving a security, commodity, franchise, insurance, real estate, or loan, or any aspect of the securities, commodities, franchise, insurance, real estate, or lending business, or involving dishonesty, fraud, deceit, embezzlement, fraudulent conversion, or misappropriation of property, or (iv) holding any such person liable in a civil action involving breach of a fiduciary duty, fraud, deceit, embezzlement, fraudulent conversion, or misappropriation of property. This subdivision does not apply to any order, judgment, or decree that has been vacated or overturned or is more than 10 years old;

h.         Notice of the purchaser's right to rescind or cancel the investment and receive a refund;

i.          A statement to the effect that any projected rate of return to the purchaser from the purchase of a viatical settlement contract or any fractionalized or pooled interest therein is based on an estimated life expectancy for the person insured under the life insurance policy; that the return on the purchase may vary substantially from the expected rate of return based upon the actual life expectancy of the insured that may be less than, may be equal to, or may greatly exceed the estimated life expectancy; and that the rate of return would be higher if the actual life expectancy were less than, and lower if the actual life expectancy were greater than, the estimated life expectancy of the insured at the time the viatical settlement contract was closed;

j.          A statement that the purchaser should consult with his or her tax advisor regarding the tax consequences of the purchase of the viatical settlement contract or any fractionalized or pooled interest therein; and

k.         Any other information as may be prescribed by rule or order of the Administrator.

(2)        Disclosures prior to closing.  At least five business days prior to the date the purchase agreement is signed, the viatical settlement purchaser shall receive the following written disclosures:

a.         The name, address, and telephone number of the issuing insurance company and the name, address, and telephone number of the state or foreign country regulator of the insurance company;

b.         The total face value of the insurance policy and the percentage of the insurance policy the purchaser will own;

c.         The insurance policy number, issue date, and type;

d.         If a group insurance policy, the name, address, and telephone number of the group and, if applicable, the material terms and conditions of converting the policy to an individual policy, including the amount of increased premiums;

e.         If a term insurance policy, the term and the name, address, and telephone number of the person who will be responsible for renewing the policy if necessary;

f.          Whether the insurance policy is beyond the state statute for contestability and the reason therefor;

g.         The insurance policy premiums and terms of premium payments;

h.         The amount of the purchaser's money that will be set aside to pay premiums;

i.          The name, address, and telephone number of the person who will be the insurance policy owner and the person who will be responsible for paying premiums;

j.          The date on which the purchaser will be required to pay premiums and the amount of the premium, if known;

k.         A statement of risk factors associated with investment in viatical settlement contracts, including, but not limited, to the following:

1.         The purchaser will receive no returns (i.e., dividends and interest) until the insured dies.

2.         The actual annual rate of return on a viatical settlement contract is dependent upon an accurate projection of the insured's life expectancy, and the actual date of the insured's death. An annual "guaranteed" rate of return is not determinable.

3.         The viaticated life insurance contract should not be considered a liquid purchase since it is impossible to predict the exact timing of its maturity and the funds probably are not available until the death of the insured. There is no established secondary market for resale of these products by the purchaser.

4.         The purchaser may lose all benefits or may receive substantially reduced benefits if the insurer goes out of business during the term of the viatical investment.

5.         The purchaser is responsible for payment of the insurance premium or other costs related to the policy, if required by the terms of the viatical purchase agreement. These payments may reduce the purchaser's return. If a party other than the purchaser is responsible for the payment, the name and address of that party also shall be disclosed.

6.         If the purchaser is responsible for payment of the insurance premiums or other costs related to the policy or if the insured returns to health, the amount of the premiums, if applicable.

7.         The name and address of any person providing escrow services and the relationship to the issuer.

8.         The amount of any trust fees or other expenses to be charged to the viatical settlement purchaser shall be disclosed.

9.         Whether the purchaser is entitled to a refund of all or part of his or her investment under the settlement contract if the policy is later determined to be null and void.

10.       A disclosure that group policies may contain limitations or caps in the conversion rights; that additional premiums may have to be paid if the policy is converted; the name of the party responsible for the payment of the additional premiums; and, if a group policy is terminated and replaced by another group policy, that there may be no right to convert the original coverage.

11.       A disclosure of the risks associated with policy contestability including, but not limited to, the risk that the purchaser will have no claim or only a partial claim to death benefits should the insurer rescind the policy within the contestability period.

12.       A disclosure of whether the purchaser will be the owner of the policy in addition to being the beneficiary, and if the purchaser is the beneficiary only and not also the owner, the special risks associated with that status, including, but not limited to, the risk that the beneficiary may be changed or the premium may not be paid.

13.       The experience and qualifications of the person who determines the life expectancy of the insured, i.e., in‑house staff, independent physicians, and specialty firms that weigh medical and actuarial data; the information this projection is based on; and the relationship of the projection maker to the viatical settlement provider, if any.

14.       Disclosure to an investor shall include distribution of a brochure describing the process of investment in viatical settlements. The NAIC's form for the brochure shall be used unless the Administrator prescribes one by rule or order.

l.          Any other information as may be prescribed by rule or order of the Administrator.

(b)        Disclosures Required Upon Assignment or Sale of Underlying Insurance Policy.  The issuer shall provide the viatical settlement purchaser with at least the following disclosures no later than at the time of the assignment, transfer, or sale of all or a portion of an insurance policy underlying the viatical settlement contract, and the disclosure shall be contained in a document signed by the viatical settlement purchaser and by the issuer or its sales agent:

(1)        Disclose all the life expectancy certifications obtained by the provider in the process of determining the price paid to the viator.

(2)        State whether premium payments or other costs related to the policy have been escrowed. If escrowed, state the date upon which the escrowed funds will be depleted; whether the purchaser will be responsible for payment of premiums thereafter and, if so, the amount of the premiums; and the name and address of the escrow agent.

(3)        State whether premium payments or other costs related to the policy have been waived. If waived, disclose whether the investor will be responsible for payment of the premiums if the insurer that wrote the policy terminates the waiver after purchase and the amount of those premiums.

(4)        Disclose the type of policy offered or sold, i.e., whole life, term life, universal life, or a group policy certificate, any additional benefits contained in the policy, and the current status of the policy.

(5)        If the policy is term insurance, disclose the special risks associated with term insurance including, but not limited to, the purchaser's responsibility for additional premiums if the viator continues the term policy at the end of the current term.

(6)        State whether the policy is contestable.

(7)        State whether the insurer that wrote the policy has any additional rights that could negatively affect or extinguish the purchaser's rights under the viatical settlement contract, what these rights are, and under what conditions these rights are activated.

(8)        State the name and address of the person responsible for monitoring the insured's condition. Describe how often the monitoring of the insured's condition is done, how the date of death is determined, and how and when this information will be transmitted to the purchaser.(2001‑436, s. 7.)



§ 78A-14. Advertising of Viatical Settlement Contracts.

§ 78A‑14.  Advertising of Viatical Settlement Contracts.

(a)        The purpose of this section is to provide prospective viatical settlement purchasers with clear and unambiguous statements in the advertisement of viatical settlement contracts and to assure the clear, truthful, and adequate disclosure of the benefits, risks, limitations, and exclusions of any contract or purchase agreement offered or sold. This purpose is intended to be accomplished by the establishment of guidelines and standards of permissible and impermissible conduct in the advertising of viatical settlement contracts to assure that product descriptions are presented in a manner that prevents unfair, deceptive, or misleading advertising and is conducive to accurate presentation and description of viatical settlement contracts through the advertising media and material used by issuers of viatical settlement contracts and their sales agents.

(b)        This section shall apply to any advertising of viatical settlement contracts intended for dissemination in this State, including Internet advertising viewed by persons located in this State. Where disclosure requirements are established pursuant to federal regulation, this section shall be interpreted so as to minimize or eliminate conflict with federal regulation wherever possible.

(c)        Every person offering or selling viatical settlement contracts shall establish and, at all times, maintain a system of control over the content, form, and method of dissemination of all advertisements of these securities. All advertisements, regardless of by whom written, created, designed, or presented, shall be the responsibility of the issuer. A system of control shall include regular routine notification, at least once a year, to agents and others authorized by the issuer who disseminate advertisements of the requirements and procedures for approval before the use of any advertisements not furnished by the issuer.

(d)        Advertisements shall be truthful and not misleading in fact or by implication. The form and content of an advertisement of a contract or purchase agreement, product, or service shall be sufficiently complete and clear so as to avoid deception. It shall not have the capacity or tendency to mislead or deceive. Whether an advertisement has the capacity or tendency to mislead or deceive shall be determined by the Administrator from the overall impression that the advertisement may be reasonably expected to create upon a person of average education or intelligence within the segment of the public to which it is directed.

(e)        Certain viatical settlement contract advertisements are deemed false and misleading on their face and are prohibited. False and misleading viatical settlement advertisements include, but are not limited to, the following representations:

(1)        "Guaranteed", "fully secured", "100 percent secured", "fully insured", "secure", "safe", "backed by rated insurance companies", "backed by federal law", "backed by state law", or "state guaranty funds", or similar representations;

(2)        "No risk", "minimal risk", "low risk", "no speculation", "no fluctuation", or similar representations;

(3)        "Qualified or approved for individual retirement accounts (IRAs), Roth IRAs, 401(k) plans, simplified employee pensions (SEP), 403(b), Keogh plans, TSA, other retirement account rollovers", "tax deferred", or similar representations;

(4)        Utilization of the word "guaranteed" to describe the fixed return, annual return, principal, earnings, profits, investment, or similar representations;

(5)        "No sales charges or fees" or similar representations;

(6)        "High yield", "superior return", "excellent return", "high return", "quick profit", or similar representations;

(7)        Purported favorable representations or testimonials about the benefits of contracts or purchase agreements as an investment, taken out of context from newspapers, trade papers, journals, radio and television programs, and all other forms of print and electronic media.

(f)         All information required to be disclosed under this section shall be set out conspicuously and in close conjunction with the statements to which such information relates or under appropriate captions of such prominence that it shall not be minimized, rendered obscure or presented in an ambiguous fashion, or intermingled with the context of the advertisement so as to be confusing or misleading.

(g)        An advertisement shall not:

(1)        Omit material information or use words, phrases, statements, references, or illustrations if the omission or use has the capacity, tendency, or effect of misleading or deceiving purchasers or prospective purchasers as to the nature or extent of any benefit, loss covered, premium payable, or state or federal tax consequence. The fact that the contract or purchase agreement offered is made available for inspection before consummation of the sale, or an offer is made to refund the payment if the purchaser is not satisfied or that the contract or purchase agreement includes a "free look" period that satisfies or exceeds legal requirements, does not remedy misleading statements.

(2)        Use the name or title of a life insurance company or a policy unless the insurer has approved the advertisement.

(3)        Represent that premium payments will not be required to be paid on the policy that is the subject of a contract or purchase agreement in order to maintain that policy, unless that is the fact.

(4)        State or imply that interest charged on an accelerated death benefit or a policy loan is unfair, inequitable, or in any manner an incorrect or improper practice.

(5)        State or imply that a contract or purchase agreement, benefit, or service has been approved or endorsed by a group of individuals, society, association, or other organization unless that is the fact and unless any relationship between an organization and the seller or its agents is disclosed. If the entity making the endorsement or testimonial is owned, controlled, or managed by the seller or its agents, or receives any payment or other consideration from the seller or its agents for making an endorsement or testimonial, that fact shall be disclosed in the advertisement.

(6)        Contain statistical information unless it accurately reflects recent and relevant facts. The source of all statistics used in an advertisement shall be identified.

(7)        Disparage insurers, providers, brokers, dealers, salesmen, insurance producers, policies, services, or methods of marketing.

(8)        Use a trade name, group designation, name of the parent company of an issuer, name of a particular division of the issuer, service mark, slogan, symbol, or other device or reference without disclosing the name of the issuer, if the advertisement would have the capacity or tendency to mislead or deceive as to the true identity of the issuer, or to create the impression that a company other than the issuer would have any responsibility for the financial obligation under a contract or purchase agreement.

(9)        Use any combination of words, symbols, or physical materials that by their content, phraseology, shape, color, or other characteristics are so similar to a combination of words, symbols, or physical materials used by a government program or agency or otherwise appear to be of such a nature that they tend to mislead prospective purchasers into believing that the solicitation is in some manner connected with a government program or agency.

(10)      Create the impression that the issuer, its financial condition or status, the payment of its claims, or the merits, desirability, or advisability of its contracts or purchase agreement forms are recommended or endorsed by any government entity.

(h)        The words "free", "no cost", "without cost", "no additional cost", "at no extra cost", or words of similar import shall not be used with respect to any benefit or service unless true. An advertisement may specify the charge for a benefit or a service, may state that a charge is included in the payment, or use other appropriate language.

(i)         Testimonials, appraisals, or analysis used in advertisements must be genuine; represent the current opinion of the author; be applicable to the contract or purchase agreement, product, or service advertised, if any; and be accurately reproduced with sufficient completeness to avoid misleading or deceiving prospective purchasers as to the nature or scope of the testimonials, appraisals, analysis, or endorsement. In using testimonials, appraisals, or analysis, the issuer makes as its own all the statements contained therein, and the statements are subject to all the provisions of this section.

(j)         If the individual making a testimonial, appraisal, analysis, or an endorsement has a financial interest in the issuer or related entity as a stockholder, director, officer, employee, or otherwise, or receives any benefit directly or indirectly other than required union scale wages, that fact shall be prominently disclosed in the advertisement.

(k)        When an endorsement refers to benefits received under a contract or purchase agreement, all pertinent information shall be retained for a period of five years after its use.

(l)         The name of the issuer shall be clearly identified in all advertisements about the issuer or its contract or purchase agreements, products, or services, and if any specific contract or purchase agreement is advertised, the contract or purchase agreement shall be identified either by form number or some other appropriate description. If an application is part of the advertisement, the name of the issuer shall be shown on the application.

(m)       An advertisement may state that issuer is registered in the state where the advertisement appears, provided it does not exaggerate that fact or suggest or imply that a competing issuer may not be so licensed. The advertisement may ask the audience to consult the issuer's web site or contact the department of insurance and/or the state securities regulatory agency to find out if the state requires licensing or registration and, if so, whether the issuer or its sales agents are licensed.

(n)        The name of the actual issuer shall be stated in all of its advertisements. An advertisement shall not use a trade name, any group designation, name of any affiliate or controlling entity of the issuer, service mark, slogan, symbol, or other device in a manner that would have the capacity or tendency to mislead or deceive as to the true identity of the actual issuer or create the false impression that an affiliate or controlling entity would have any responsibility for the financial obligation of the issuer.

(o)        An advertisement shall not directly or indirectly create the impression that any state or federal governmental agency endorses, approves, or favors:

(1)        Any issuer or its business practices or methods of operation;

(2)        The merits, desirability, or advisability of any contract or purchase agreement;

(3)        Any contract or purchase agreement; or

(4)        Any policy or life insurance company.

(p)        If the advertiser emphasizes the speed with which the viatication will occur, the advertising must disclose the average time frame from completed application to the date of offer and from acceptance of the offer to receipt of the funds by the viator. (2001‑436, s. 7.)



§ 78A-15. Reserved for future codification purposes.

§ 78A‑15.  Reserved for future codification purposes.



§ 78A-16. Exempt securities.

Article 3.

Exemptions.

§ 78A‑16.  Exempt securities.

The following securities are exempted from G.S. 78A‑24 and 78A‑49(d):

(1)        Any security (including a revenue obligation) issued or guaranteed by the United States, any state, any political subdivision of a state, or any agency or corporate or other instrumentality of one or more of the foregoing; or any certificate of deposit for any of the foregoing;

(2)        Any security issued or guaranteed by Canada, any Canadian province, any political subdivision of any such province, any agency of one or more of the foregoing, or any other foreign government with which the United States currently maintains diplomatic relations, if the security is recognized as a valid obligation by the issuer or guarantor;

(3)        Any security issued by and representing an interest in or a debt of, or guaranteed by, any bank organized under the laws of the United States, or any bank, savings institution, or trust company organized and supervised under the laws of any state;

(4)        Any security issued by and representing an interest in or a debt of, or guaranteed by, any federal savings and loan association, or any building and loan or similar association organized under the laws of any state and authorized to do business in this State;

(5)        Any security issued by and representing an interest in or a debt of, or guaranteed by, any insurance company organized under the laws of any state and authorized to do business in this State; but this exemption does not apply to an annuity contract, investment contract, or similar security under which the promised payments are not fixed in dollars but are substantially dependent upon the investment results of a segregated fund or account invested in securities unless the issuing or delivering company has satisfied the Commissioner of Insurance that it is in compliance with G.S. 58‑7‑95;

(6)        Any security issued or guaranteed by any federal credit union or any credit union, industrial loan association, or similar association organized and supervised under the laws of this State;

(7)        Any security issued or guaranteed by any railroad, other common carrier, public utility, or holding company of one of the foregoing which is (i) subject to the jurisdiction of the Interstate Commerce Commission; (ii) a registered holding company under the Public Utility Holding Company Act of 1935 or a subsidiary of such a company within the meaning of that act; (iii) regulated in respect of its rates and charges by a governmental authority of the United States or any state; or (iv) regulated in respect of the issuance or guarantee of the security by a governmental authority of the United States, any state, Canada, or any Canadian province;

(8)        Repealed by Session Laws 2001, c. 149, s. 1.

(9)        Any security issued by any person organized and operated not for private profit but exclusively for religious, educational, benevolent, charitable, fraternal, social, athletic, or reformatory purposes, or as a chamber of commerce or trade or professional association provided, however, that the Administrator may by rule or order impose conditions upon this exemption either generally or in relation to specific securities or transactions;

(10)      Any commercial paper which arises out of a current transaction or the proceeds of which have been or are to be used for current transactions, and which evidences an obligation to pay cash within nine months of the date of issuance, exclusive of days of grace, or any renewal of such paper which is likewise limited, or any guarantee of such paper or of any such renewal;

(11)      Any interest in an employees' stock or equity purchase, option, savings, pension, profit‑sharing or other similar benefit plan;

(12)      Any bond or note secured by lien on vessels shown by policies of marine insurance taken out in responsible companies to be of value, after deducting any and all other indebtedness secured by prior lien, of not less than one hundred twenty‑five percent (125%) of the par amount of such bonds or notes;

(13)      Any capital stock issued by a professional corporation organized pursuant to the provisions of the Professional Corporation Act, Chapter 55B;

(14)      Any security issued by (i) any mutual association or agricultural marketing association organized or domesticated and existing under Subchapter IV or Subchapter V, respectively, of Chapter 54 of the General Statutes of North Carolina; or (ii) any electric or telephone membership corporation organized or domesticated and existing under Chapter 117 of the General Statutes of North Carolina.

(15)      Any security listed or approved for listing upon notice of issuance on an exchange registered with the United States Securities and Exchange Commission or quoted or approved for quotation upon notice of issuance on an automated quotation system operated by a national securities association registered with the United States Securities and Exchange Commission, provided such security or class of securities, exchange or system is approved by rule of the Administrator; any other security of the same issuer which is of senior or substantially equal rank; any security called for by subscription rights or warrants so listed or approved; or any warrant or right to purchase or subscribe to any of the foregoing. (1925, c. 190, s. 3; 1927, c. 149, s. 3; 1931, c. 243, s. 5; 1955, c. 436, s. 2; 1967, c. 1233, s. 1; 1973, c. 1380; 1981, c. 624, s. 1; 1983, c. 817, ss. 4, 5; 1989 (Reg. Sess., 1990) c. 803, s. 1; 2001‑149, s. 1; 2001‑201, s. 7.)



§ 78A-17. Exempt transactions.

§ 78A‑17.  Exempt transactions.

Except as otherwise provided in this Chapter, the following transactions are exempted from G.S. 78A‑24 and G.S. 78A‑49(d):

(1)        Any isolated nonissuer transaction, whether effected through a dealer or not.

(2)        Any nonissuer distribution other than by a controlling person of an outstanding security if

a.         A recognized securities manual contains the names of the issuer's officers and directors, a balance sheet of the issuer as of a date within 18 months, and a profit and loss statement for either the fiscal year preceding that date or the most recent year of operations, or

b.         A registered dealer files with the Administrator such information relating to the issuer as the Administrator may by rule or order require, or

c.         The security has a fixed maturity or a fixed interest or dividend provision and there has been no default during the current fiscal year or within the three preceding fiscal years, or during the existence of the issuer and any predecessors if less than three years, in the payment of principal, interest, or dividends on the security.

(3)        Any nonissuer transaction effected by or through a registered dealer pursuant to an unsolicited order or offer to buy; but the Administrator may by rule require that the customer acknowledge upon a specified form that the sale was unsolicited, and that a signed copy of each such form be preserved by the dealer for a specified period.

(4)        Any transaction between the issuer or other person on whose behalf the offering is made and an underwriter, or among underwriters.

(5)        Any transaction in a bond or other evidence of indebtedness secured by a lien or security interest in real or personal property, or by an agreement for the sale of real estate or chattels, if the entire security interest or agreement, together with all the bonds or other evidences of indebtedness secured thereby, is offered and sold as a unit.

(6)        Any transaction by an executor, administrator, sheriff, marshal, receiver, trustee in bankruptcy, guardian, or conservator.

(7)        Any transaction executed by a person holding a bona fide security interest without any purpose of evading this Chapter.

(8)        Any offer or sale to an entity which has a net worth in excess of one million dollars ($1,000,000) as determined by generally accepted accounting principles, bank, savings institution, trust company, insurance company, investment company as defined in the Investment Company Act of 1940, pension or profit‑sharing trust, or other financial institution or institutional buyer, or to a dealer, whether the purchaser is acting for itself or in some fiduciary capacity.

(9)        Any transaction pursuant to an offer directed by the offeror to not more than 25 persons, other than those persons designated in subdivision (8), in this State during any period of 12 consecutive months, whether or not the offeror or any of the offerees is then present in this State, if the seller reasonably believes that all the buyers in this State are purchasing for investment. The Administrator may by rule or order withdraw, amend, or further condition this exemption for any security or security transaction. There is established a fee of one hundred fifty dollars ($150.00) to recover costs for any filing required.

(10)      Any offer or sale of a preorganizational certificate or subscription if: (i) no commission or other remuneration is paid or given directly or indirectly for soliciting any prospective subscriber; (ii) no public advertising or solicitation is used in connection with the offer or sale; (iii) the number of subscribers does not exceed 10 and the number of offerees does not exceed 25; and (iv) no payment is made by any subscriber.

(11)      Any transaction pursuant to an offer to existing security holders of the issuer, including persons who at the time of the transaction are holders of convertible securities, nontransferable warrants, or transferable warrants exercisable within not more than 90 days of their issuance, if (i) no commission or other remuneration (other than a standby commission) is paid or given directly or indirectly for soliciting any security holder in this State, or (ii) the issuer first files a notice specifying the terms of the offer and the Administrator does not by order disallow the exemption within the next 10 full business days.

(12)      Any offer (but not a sale) of a security for which registration statements have been filed under both this Chapter and the Securities Act of 1933 if no stop order or refusal order is in effect and no public proceeding or examination looking toward such an order is pending under either act.

(13)      Any offer or sale by a domestic entity of its own securities if (i) the entity was organized for the purpose of promoting community, agricultural or industrial development of the area in which the principal office is located, (ii) the offer or sale has been approved by resolution of the county commissioners of the county in which its principal office is located, and, if located in a municipality or within two miles of the boundaries thereof, by resolution of the governing body of such municipality, (iii) no commission or other remuneration is paid or given directly or indirectly for soliciting any prospective buyer in this State, and (iv) the entity is both organized and operated principally to promote some community, industrial, or agricultural development that confers a public benefit rather than organized and operated principally to generate a pecuniary profit.

(14)      Any offer, sale or issuance of securities pursuant to an employees' stock or equity purchase, option, savings, pension, profit‑sharing, or other similar benefit plan that is exempt under the provisions of G.S. 78A‑16(11).

(15)      Any offer or sale of limited partnership interests in a partnership organized under the North Carolina Uniform Limited Partnership Act for the sole purpose of constructing, owning and operating a low and moderate income rental housing project located in North Carolina if the total amount of the offering and the total number of limited partners, both within and without this State for each such partnership, does not exceed five hundred thousand dollars ($500,000) and 100 respectively. This exemption shall be allowed without limitation as to (i) the number, either in total or within any time period, of separate partnerships which may be formed by the same general partner or partners, sponsors or individuals in which partnership interests are offered; (ii) the period over which such offerings can be made; (iii) the amount of each limited partner's investment; or (iv) the period over which such investment is payable to the partnership. For purposes of this subdivision (15), the term "low and moderate rental housing project" means:

a.         Any housing project with respect to which a mortgage is insured or guaranteed under section 221(d)(3) or 221(d)(4) or 236 of the National Housing Act, or any housing project financed or assisted by direct loan, mortgage insurance or guaranty, or tax abatement under similar provisions of federal, State or local laws, whether now existing or hereafter enacted; or

b.         Any housing project, some or all of the units of which are available for occupancy by families or individuals eligible to receive subsidies under section 8 of the United States Housing Act of 1937, as amended, or under the provisions of other federal, State or local law authorizing similar levels of subsidy for lower income families, whether now existing or hereafter enacted; or

c.         Any housing project with respect to which a loan is made, insured or guaranteed under Title V, section 515, of the Housing Act of 1949, or under similar provisions of other federal, State or local laws, whether now existing or hereafter enacted.

(16)      Any offer to purchase or to sell or any sale or issuance of a security, other than a security covered under federal law, pursuant to a plan approved by the Administrator after a hearing conducted pursuant to the provisions of G.S. 78A‑30 or any transaction incident to any other judicially or governmentally approved reorganization in which a security is issued in exchange for one or more outstanding securities, claims or property interests, or partly in such exchange and partly cash.

(17)      Any transaction that is exempt pursuant to rules established by the Administrator creating limited offering transactional exemptions that are consistent with the objectives of compatibility with federal limited offering exemptions and uniformity among the states. There is established a fee of one hundred fifty dollars ($150.00) to recover costs for any filing required by such rules.

(18)      Any transaction incident to a class vote by security holders, pursuant to the articles of incorporation or similar organizational document or the applicable statute governing the internal affairs of the entity, on a merger, conversion, consolidation, share exchange, reclassification of securities, or sale of an entity's assets in consideration of the issuance of securities of another entity.

(19)      Any offer or sale of any viatical settlement contract or any fractionalized or pooled interest therein by the issuer in a transaction that meets all of the following criteria:

a.         The underlying viatical settlement transaction with the viator was not in violation of any applicable state or federal law; and

b.         The offer and sale of such contract or interest therein is conducted in accordance with such conditions as the Administrator requires by rule or order, including conditions governing advertising, suitability standards, financial statements, the investor's right of rescission, and the disclosure of information to offerees and purchasers.

The Administrator may establish a fee to recover costs for any filing required by such rules, not to exceed five hundred dollars ($500.00). (1925, c. 190, s. 4; 1927, c. 149, s. 4; 1935, cc. 90, 154; 1955, c. 436, s. 3; 1959, c. 1185; 1967, c. 1233, ss. 2, 3; 1971, c. 572, s. 1; 1973, c. 1380; 1977, c. 162; c. 610, s. 1; 1979, c. 647, s. 1; 1981, c. 624, s. 2; 1981 (Reg. Sess., 1982), c. 1263, ss. 1, 2; 1983, c. 509, ss. 1, 2; c. 817, ss. 6, 7; 1997‑419, s. 5; 2001‑197, s. 1; 2001‑201, ss. 8, 9, 10, 11, 12; 2001‑436, s. 8; 2002‑126, ss. 29A.22, 29A.23; 2004‑203, s. 6.)



§ 78A-18. Denial and revocation of exemptions.

§ 78A‑18.  Denial and revocation of exemptions.

(a)        The Administrator may by order deny or revoke any exemption specified in subdivision (9), (11), or (15) of G.S. 78A‑16 or in 78A‑17 with respect to a specific security or transaction. No such order may be entered without appropriate prior notice to all interested parties, opportunity for hearing, and written findings of fact and conclusions of law, except that the Administrator may by order summarily deny or revoke any of the specified exemptions pending final determination of any proceeding under this section. Upon the entry of a summary order, the Administrator shall promptly notify all interested parties that it has been entered and of the reasons therefor and that within 20 days of the receipt of a written request the matter will be scheduled for hearing in accordance with Chapter 150B of the General Statutes. If no hearing is requested and none is ordered by the Administrator, the order will remain in effect until it is modified or vacated by the Administrator. If a hearing is requested or ordered, the Administrator, after notice of an opportunity for hearing to all interested persons, may not modify or vacate the order or extend it until final determination. No order under this subsection may operate retroactively. No person may be considered to have violated G.S. 78A‑24 or 78A‑49(d) by reason of any offer or sale effected after the entry of an order under this subsection if he sustains the burden of proof that he did not know, and in the exercise of reasonable care could not have known, of the order.

(b)        In a civil or administrative proceeding brought under this Chapter, the burden of proving an exemption or an exception from a definition is upon the person claiming it. In a criminal proceeding brought under this Chapter, the State has no initial burden of producing evidence to show that the defendant's actions do not fall within the exemption or exception; however, once the defendant introduces evidence to show that his conduct is within the exemption or exception, the burden of persuading the trier of fact that the exemption or exception does not apply falls upon the State. (1925, c. 190, ss. 5, 11; 1927, c. 149, ss. 5, 11; 1973, c. 1380; 1975, c. 19, s. 20; 1987, c. 849, s. 2; 1989 (Reg. Sess., 1990), c. 803, s. 2; 2001‑126, s. 1; 2001‑149, s. 2.)



§§ 78A-19 through 78A-23. Reserved for future codification purposes.

§§ 78A‑19 through 78A‑23.  Reserved for future codification purposes.



§ 78A-24. Registration requirement.

Article 4.

Registration and Notice Filing Procedures of Securities.

§ 78A‑24.  Registration requirement.

It is unlawful for any person to offer or sell any security in this State unless (i) it is registered under this Chapter, (ii) the security or transaction is exempted under G.S. 78A‑16 or 78A‑17 and such exemption has not been denied or revoked under G.S. 78A‑18, or (iii) it is a security covered under federal law. (1925, c. 190, s. 6; 1927, c. 149, s. 6; 1955, c. 436, s. 4; 1973, c. 1380; 1997‑419, ss. 6, 7.)



§ 78A-25. Registration by notification.

§ 78A‑25.  Registration by notification.

(a)        The following securities may be registered by notification whether or not they are also eligible for registration by coordination under G.S. 78A‑26:

(1)        Any security whose issuer and any predecessors have been in continuous operation for at least five years if

a.         There has been no default during the current fiscal year or within the three preceding fiscal years in the payment of principal, interest, dividends, or distributions on any security of the issuer (or any predecessor) with a fixed maturity or a fixed interest or dividend or distribution provision, and

b.         The issuer and any predecessors during the past three fiscal years have had average net earnings, determined in accordance with generally accepted accounting principles, (i) which are applicable to all securities without a fixed maturity or a fixed interest or dividend or distribution provision outstanding at the date the registration statement is filed and equal at least five percent (5%) of the amount of such outstanding securities (as measured by the maximum offering price or the market price on a day, selected by the registrant, within 30 days before the date of filing the registration statement, whichever is higher, or book value on a day, selected by the registrant, within 90 days of the date of filing the registration statement to the extent that there is neither a readily determinable market price nor a cash offering price), or (ii) which, if the issuer and any predecessors have not had any security of the type specified in clause (i) outstanding for three full fiscal years, equal at least five percent (5%) of the amount (as measured in clause (i)) of all securities which will be outstanding if all the securities being offered or proposed to be offered (whether or not they are proposed to be registered or offered in this State) are issued;

(2)        Any security (other than a certificate of interest or participation in an oil, gas, or mining title or lease or in payments out of production under such a title or lease) registered for nonissuer distribution if (i) any security of the same class has been registered under this Chapter or a predecessor law within five years of the date of filing the registration statement, or (ii) the security being registered was originally issued within five years of the date of filing the registration statement pursuant to an exemption under this Chapter or a predecessor law;

(3)        Any bonds or notes secured by a first mortgage upon agricultural lands used and valuable for agricultural purposes (not including oil, gas or mining property or leases) and the principal value of the bonds or notes does not exceed sixty percent (60%) of the then fair market value of the lands and improvements thereon;

(4)        Any bonds or notes secured by a first mortgage on city, town, or village real estate situated in any state or in Canada if the principal value of the bonds and notes does not exceed sixty percent (60%) of the fair market value of the land and improvements thereon and the real estate is used principally to produce through rental a net annual income or has a fair net rental value at least equal to the annual interest on the bonds and notes, plus not less than three percent (3%) of the principal of said mortgage indebtedness;

(5)        Any bond or note secured by a first lien on collateral pledged as security with a bank or trust company as trustee, which bank or trust company is incorporated under the laws of and subject to examination and supervision by the United States or by a state of the United States, and which collateral shall consist of (i) a principal amount of first mortgage bonds or notes meeting the requirements of G.S. 78A‑25(a)(3) or 78A‑25(a)(4) or (ii) a principal amount of obligations of the United States or (iii) cash equal to not less than one hundred percent (100%) of the principal secured, or (iv) a principal amount of obligations meeting the requirements of (i), (ii) or (iii) of this subdivision in any combination.

(b)        A registration statement under this section shall contain the following information and be accompanied by the following documents in addition to the information specified in G.S. 78A‑28(c) and the consent to service of process required by G.S. 78A‑63(f):

(1)        A statement demonstrating eligibility for registration by notification;

(2)        With respect to the issuer and any significant subsidiary: its name, address, and form of organization; the state (or foreign jurisdiction) and the date of its organization; and the general character and location of its business;

(3)        With respect to any person on whose behalf any part of the offering is to be made in a nonissuer distribution: his name and address; the amount of securities of the issuer held by him as of the date of the filing of the registration statement; and a statement of his reasons for making the offering;

(4)        A description of the security being registered;

(5)        The information and documents specified in subdivisions (8), (10) and (12) of G.S. 78A‑27(b); and

(6)        In the case of any registration under G.S. 78A‑25(a)(2) which does not also satisfy the conditions of G.S. 78A‑25(a)(1), a balance sheet of the issuer as of a date within four months prior to the filing of the registration statement, and a summary of earnings for each of the two fiscal years preceding the date of the balance sheet and for any period between the close of the last fiscal year and the date of the balance sheet, or for the period of the issuer's and any predecessors' existence if less than two years.

(c)        If no stop order is in effect and no proceeding is pending under G.S. 78A‑29, a registration statement under this section automatically becomes effective at three o'clock Raleigh, North Carolina time in the afternoon of the tenth full business day after the filing of the registration statement or the last amendment, or at such earlier time as the Administrator determines. (1927, c. 149, s. 8; 1955, c. 436, s. 6; 1973, c. 1380; 1975, c. 144, s. 1; 2001‑201, s. 13; 2003‑413, s. 2.)



§ 78A-26. Registration by coordination.

§ 78A‑26.  Registration by coordination.

(a)        Any security for which a registration statement has been filed under the Securities Act of 1933 in connection with the same offering may be registered by coordination.

(b)        A registration statement under this section shall contain the following information and be accompanied by the following documents in addition to the information specified in G.S. 78A‑28(c) and the consent to service of process required by G.S. 78A‑63(f):

(1)        One copy of the latest form of prospectus filed under the Securities Act of 1933;

(2)        A copy of the articles of incorporation and bylaws or their substantial equivalents currently in effect, a copy of any agreements with or among underwriters, a copy of any indenture or other instrument governing the issuance of the security to be registered, and a specimen or copy of the security;

(3)        If the Administrator requests, any other information or copies of any other documents filed under the Securities Act  of 1933; and

(4)        An undertaking to forward all future amendments to the federal prospectus, other than an amendment which merely delays the effective date of the registration statement, promptly and in any event not later than the first business day after they are forwarded to or filed with the Securities  and Exchange Commission, whichever first occurs.

(c)        A registration statement under this section automatically becomes effective at the moment the federal registration statement becomes effective if all the following conditions are satisfied: (i) no stop order is in effect and no proceeding is pending under G.S. 78A‑29; (ii) the registration statement has been on file with the Administrator for at least 10 days; and (iii) a statement of the maximum proposed offering price and the maximum underwriting discounts and commissions expressed as a percentage of the final offering price has been on file for two full business days or such shorter period as the Administrator permits by rule or otherwise and the offering is made within those limitations. The registrant shall promptly notify the Administrator by telephone or telegram of the date and time when the federal registration statement became effective and the content of the price amendment, if any, and shall promptly file a post‑effective amendment containing the information and documents in the price amendment. "Price amendment" means the final federal amendment which includes a statement of the offering price, underwriting and selling discounts or commissions, amount of proceeds, conversion rates, call prices, and other matters dependent upon the offering price. Upon failure to receive the required notification and post‑effective amendment with respect to the price amendment, the Administrator may enter a stop order without notice or hearing, retroactively denying effectiveness to the registration statement or suspending its effectiveness until compliance with this subsection, if he promptly notifies the registrant by telephone or telegram (and promptly confirms by letter or telegram when he notifies by telephone) of the issuance of the order. If the registrant proves compliance with the requirements of this subsection as to notice and post‑effective amendment, the stop order is void as of the time of its entry. The Administrator may by rule or otherwise waive either or both of the conditions specified in clauses (ii) and (iii). If the federal registration statement becomes effective before all the conditions in this subsection are satisfied and they are not waived, the registration statement automatically becomes effective as soon as all the conditions are satisfied. If the registrant advises the Administrator of the date when the federal registration statement is expected to become effective, the Administrator shall promptly advise the registrant by telephone or telegraph, at the registrant's expense, whether all the conditions are satisfied and whether he then contemplates the institution of a proceeding under G.S. 78A‑29; but this advice by the Administrator does not preclude the institution of such a proceeding at any time. (1925, c. 190, s. 6; 1927, c. 149, s. 6; 1955, c. 436, s. 4; 1973, c. 1380; 1981, c. 624, s. 6.)



§ 78A-27. Registration by qualification.

§ 78A‑27.  Registration by qualification.

(a)        Any security may be registered by qualification upon the following conditions.

(b)        A registration statement under this section shall contain the following information and be accompanied by the following documents in addition to the information specified in G.S. 78A‑28(c) and the consent to service of process required by G.S. 78A‑63(f):

(1)        With respect to the issuer and any significant subsidiary: its name, address, and form of organization; the state or foreign jurisdiction and date of its organization; the general character and location of its business; a description of its physical properties and equipment; and a statement of the general competitive conditions in the industry or business in which it is or will be engaged;

(2)        With respect to every director and officer of the issuer or person occupying a similar status or performing similar functions: his name, address, and principal occupation for the past five years; the amount of securities of the issuer held by him as of a specified date within 30 days of the filing of the registration statement; the amount of the securities covered by the registration statement to which he has indicated his intention to subscribe; and a description of any material interest in any material transaction with the issuer or any significant subsidiary effected within the past three years or proposed to be effected;

(3)        With respect to persons covered by subdivision (2): the remuneration paid during the past 12 months or fiscal year and estimated to be paid during the next fiscal year, directly or indirectly, by the issuer (together with all predecessors, parents, subsidiaries, and affiliates) to all those persons in the aggregate;

(4)        With respect to any person owning of record or beneficially if known, ten percent (10%) or more of the outstanding shares of any class of equity security of the issuer: the information specified in subdivision (2) other than his occupation;

(5)        With respect to every promoter if the issuer was organized within the past three years: the information specified in subdivision (2), any amount paid to him within that period or intended to be paid to him, and the consideration for any such payment;

(6)        With respect to any person on whose behalf any part of the offering is to be made in a nonissuer distribution: his name and address; the amount of securities of the issuer held by him as of the date of the filing of the registration statement; a description of any material interest in any material transaction with the issuer or any significant subsidiary effected within the past three years or proposed to be effected; and a statement of his reasons for making the offering;

(7)        The capitalization and long‑term debt (on both current and a pro forma basis) of the issuer and any significant subsidiary including a description of each security outstanding or being registered or otherwise offered, and a statement of the amount and kind of consideration (whether in the form of cash, physical assets, services, patents, goodwill, or anything else) for which the issuer or any subsidiary has issued any of its securities within the past three years or is obligated to issue any of its securities;

(8)        The kind and amount of securities to be offered; the proposed offering price or the method by which it is to be computed; any variation therefrom at which any proportion of the offering is to be made to any person or class of persons other than the underwriters, with a specification of any such person or class; the basis upon which the offering is to be made if otherwise than for cash; the estimated aggregate underwriting and selling discounts or commissions and finders' fees (including separately, cash, securities, contracts, or anything else of value to accrue to the underwriters or finders in connection with the offering) or, if the selling discounts or commissions are variable, the basis of determining them and their maximum and minimum amounts; the estimated amounts of other selling expenses, including legal, engineering, and accounting charges; the name and address of every underwriter and every recipient of a finder's fee; a copy of any underwriting or selling‑group agreement pursuant to which the distribution is to be made, or the proposed form of any such agreement whose terms have not yet been determined; and a description of the plan of distribution of any securities which are to be offered otherwise than through an underwriter;

(9)        The estimated cash proceeds to be received by the issuer from the offering; the purposes for which the proceeds are to be used by the issuer; the amount to be used for each purpose; the order or priority in which the proceeds will be used for the purposes stated; the amount of any funds to be raised from other sources to achieve the purposes stated; the sources of any such funds; and, if any part of the proceeds is to be used to acquire any property (including goodwill) otherwise than in the ordinary course of business, the names and addresses of the vendors, the purchase price, the names of any persons who have received commissions in connection with the acquisition, and the amounts of any such commissions and any other expense in connection with the acquisition (including the cost of borrowing money to finance the acquisition);

(10)      A description of any stock options or other security options outstanding, or to be created in connection with the offering, together with the amount of any such options held or to be held by every person required to be named in subdivisions (2), (4), (5), (6), or (8) and by any person who holds or will hold ten percent (10%) or more in the aggregate of any such options;

(11)      The dates of, parties to, and general effect concisely stated of, every management or other material contract made or to be made otherwise than in the ordinary course of business if it is to be performed in whole or in part at or after the filing of the registration statement or was made within the past two years, together with a copy of every such contract; and a description of any pending litigation or proceeding to which the issuer is a party and which materially affects its business or assets (including any such litigation or proceeding known to be contemplated by governmental authorities);

(12)      A copy of any prospectus, pamphlet, circular, form letter, advertisement, or other sales literature intended as of the effective date to be used in connection with the offering; if the security is a viatical settlement contract, the prospectus and advertising shall comply with G.S. 78A‑13 and G.S. 78A‑14 relating to the offering of viatical settlement contracts;

(13)      A specimen or copy of the security being registered; a copy of the issuer's articles of incorporation and bylaws, or their substantial equivalents, as currently in effect; and a copy of any indenture or other instrument covering the security to be registered;

(14)      A signed or conformed copy of an opinion of counsel as to the legality of the security being registered (with an English translation if it is in a foreign language), which shall state whether the security when sold will be legally issued, fully paid, and nonassessable, and, if a debt security, a binding obligation of the issuer;

(15)      The written consent of any accountant, engineer, appraiser, or other person whose profession gives authority to a statement made by him, if any such person is named as having prepared or certified a report or valuation (other than a public and official document or statement) which is used in connection with the registration statement;

(16)      A balance sheet of the issuer as of a date within four months prior to the filing of the registration statement; a profit and loss statement and analysis of surplus for each of the three fiscal years preceding the date of the balance sheet and for any period between the close of the last fiscal year and the date of the balance sheet, or for the period of the issuer's and any predecessors' existence if less than three years; and, if any part of the proceeds of the offering is to be applied to the purchase of any business, the same financial statements which would be required if that business were the registrant; and

(17)      Such additional information as the Administrator requires by rule or order.

(c)        A registration statement under this section becomes effective when the Administrator so orders.

(d)        The Administrator may by rule or order require as a condition of registration under this section that a prospectus containing any designated part of the information specified in subsection (b) be sent or given to each person to whom an offer is made before or concurrently with (i) the first written offer made to him (otherwise than by means of a public advertisement) by or for the account of the issuer or any other person on whose behalf the offering is being made, or by any underwriter or dealer who is offering part of an unsold allotment or subscription taken by him as a participant in the distribution, (ii) the confirmation of any sale made by or for the account of any such person, (iii) payment pursuant to any such sale, or (iv) delivery of the security pursuant to any such sale, whichever first occurs. (1927, c. 149, s. 9; 1955, c. 436, s. 7; 1973, c. 1380; 1975, c. 19, s. 21; 2001‑436, s. 9.)



§ 78A-28. Provisions applicable to registration generally.

§ 78A‑28.  Provisions applicable to registration generally.

(a)        A registration statement may be filed by the issuer, any other person on whose behalf the offering is to be made, or a registered dealer.

(b)        Every person filing a registration statement shall pay a filing fee of two thousand dollars ($2,000). When a registration statement is withdrawn before the effective date or a pre‑effective stop order is entered under G.S. 78A‑29, the Administrator shall retain the filing fee. A registration statement relating to redeemable securities to be offered for a period in excess of one year, other than securities covered under federal law, must be renewed annually by payment of a renewal fee of one hundred dollars ($100.00) and by filing any documents or reports that the Administrator may by rule or order require.

(c)        Every registration statement shall specify (i) the amount of securities to be offered in this State; (ii) the states in which a registration statement or similar document in connection with the offering has been or is expected to be filed; and (iii) any adverse order, judgment, or decree entered in connection with the offering by the regulatory authorities in each state or by any court or the Securities and Exchange Commission.

(d)        Any document filed under this Chapter or a predecessor law within five years preceding the filing of a registration statement may be incorporated by reference in the registration statement to the extent that the document is currently accurate.

(e)        The Administrator may by rule or otherwise permit the omission of any item of information or document from any registration statement.

(f)         In the case of a nonissuer distribution, information may not be required under G.S. 78A‑27 or 78A‑28(i) unless it is known to the person filing the registration statement or to the persons on whose behalf the distribution is to be made, or can be furnished by them without unreasonable effort or expense.

(g)        The Administrator may by rule or order require as a condition of registration by qualification or coordination (i) that any security issued within the past three years or to be issued to a promoter for a consideration substantially different from the public offering price, or to any person for a consideration other than cash, be deposited in escrow; and (ii) that the proceeds from the sale of the registered security in this State be impounded until the issuer receives a specified amount from the sale of the securities either in this State or elsewhere. The Administrator may by rule or order determine the conditions of any escrow or impounding required hereunder, but he may not reject a depository solely because of location in another state.

(h)        Except during the time a stop order is in effect under G.S. 78A‑29, a registration statement relating to redeemable securities to be offered for a period in excess of one year, other than securities covered under federal law, expires on December 31 of each year or some other date not more than one year from its effective date as the Administrator may by rule or order provide. Every other registration statement is effective for one year from its effective date, or any longer period during which the security is being offered or distributed in a nonexempted transaction by or for the account of the issuer or other person on whose behalf the offering is being made or by any underwriter or dealer who is still offering part of an unsold allotment or subscription taken by him as a participant in the distribution, except during the time a stop order is in effect under G.S. 78A‑29. All outstanding securities of the same class as a registered security are considered to be registered for the purpose of any nonissuer transaction (i) so long as the registration statement is effective and (ii) between the thirtieth day after the entry of any stop order suspending or revoking the effectiveness of the registration statement under G.S. 78A‑29 (if the registration statement did not relate in whole or in part to a nonissuer distribution) and one year from the effective date of the registration statement. A registration statement may not be withdrawn for one year from its effective date if any securities of the same class are outstanding. A registration statement may be withdrawn otherwise only in the discretion of the Administrator.

(i)         So long as a registration statement is effective, the Administrator may by rule or order require the person who filed the registration statement to file reports, not more often than quarterly, to keep reasonably current the information contained in the registration statement and to disclose progress of the offering.

(j)         A registration statement filed in accordance with subsection (b) of this section may be amended after its effective date to increase the securities specified as proposed to be offered. Such an amendment becomes effective when the Administrator so orders. Every person filing such an amendment shall pay a filing fee of fifty dollars ($50.00) with respect to the additional securities proposed to be offered. (1973, c. 1380; 1979, 2nd Sess., c. 1148, s. 1; 1981, c. 452; c. 624, s. 3; c. 682, s. 14; 1983, c. 713, ss. 45‑47; 1998‑212, s. 29A.9(b).)



§ 78A-29. Denial, suspension, and revocation of registration.

§ 78A‑29.  Denial, suspension, and revocation of registration.

(a)        The Administrator may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, any registration statement if he finds

(1)        That the order is in the public interest and

(2)        That:

a.         The registration statement as of its effective date or as of any earlier date in the case of an order denying effectiveness, or any amendment under G.S. 78A‑28(j) as of its effective date, or any report under G.S. 78A‑28(i) is incomplete in any material respect or contains any statement which was, in the light of the circumstances under which it was made, false or misleading with respect to any material fact; or

b.         Any provision of this Chapter or any rule, order, or condition lawfully imposed under this Chapter has been willfully violated, in connection with the offering, by (i) the person filing the registration statement, (ii) the issuer, any partner, officer, or director of the issuer, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling or controlled by the issuer, but only if the person filing the registration statement is directly or indirectly controlled by or acting for the issuer, or (iii) any underwriter; or

c.         The security registered or sought to be registered is the subject of an administrative stop order or similar order or a permanent or temporary injunction of any court of competent jurisdiction entered under any other federal or state act applicable to the offering; but (i) the Administrator may not institute a proceeding against an effective registration statement under paragraph c more than one year from the date of the order or injunction relied on, and (ii) he may not enter an order under paragraph c on the basis of an order or injunction entered under any other state act unless that order or injunction was based on facts which would currently constitute a ground for a stop order under this section; or

d.         The issuer's enterprise or method of business includes or would include activities which are illegal where performed; or

e.         The offering has worked or tended to work a fraud upon purchasers or would so operate; or

f.          The offering has been or would be made with unreasonable amounts of underwriters' and sellers' discounts, commissions, or other compensation, or promoters' profits or participation, or unreasonable amounts or kinds of options; or

g.         When a security is sought to be registered by notification, it is not eligible for such registration; or

h.         When a security is sought to be registered by coordination, there has been a failure to comply with the undertaking required by G.S. 78A‑26(b)(4); or

i.          The applicant or registrant has failed to pay the proper fees; but the Administrator may enter only a denial order under this paragraph and he shall vacate any such order when the deficiency has been corrected.

The Administrator may not institute a stop‑order proceeding against an effective registration statement on the basis of a fact or transaction known to him when the registration statement became effective unless the proceeding is instituted within the next 30 days.

(b)        The following provisions govern the application of G.S. 78A‑29(a)(2)f:

(1)        The Administrator may not enter a stop order against a registration statement based on one or more of the grounds set forth in paragraph f of G.S. 78A‑29(a)(2) if the offering, or the dealer, or any dealers, making or participating in the offering, is subject to rules, promulgated by any national securities association registered with the Securities and Exchange Commission pursuant to section 15A of the Securities Exchange Act of 1934, providing safeguards against unreasonable profits or unreasonable rates or commissions or other charges, and such rules are complied with.

(2)        The Administrator may by rule or order require such evidence of compliance with such rules as he may deem advisable.

(c)        The Administrator may by order summarily postpone or suspend the effectiveness of the registration statement pending final determination of any proceeding under this section. Upon the entry of the order, the Administrator shall promptly notify each person specified in subsection (d) that it has been entered and of the reasons therefor and that within 20 days after the receipt of a written request the matter will be scheduled for hearing in accordance with chapter 150B of the General Statutes. If no hearing is requested and none is ordered by the Administrator, the order will remain in effect until it is modified or vacated by the Administrator. If a hearing is requested or ordered, the Administrator, after notice of an opportunity for hearing to each person specified in subsection (d), may modify or vacate the order or extend it until final determination.

(d)        No stop order may be entered under any part of this section except the first sentence of subsection (c) without (i) appropriate prior notice to the applicant or registrant, the issuer, and the person on whose behalf the securities are to be or have been offered, (ii) opportunity for hearing, and (iii) written findings of fact and conclusions of law.

(e)        The Administrator may vacate or modify a stop order if he finds that the conditions which prompted entry have changed or that it is otherwise in the public interest to do so. (1973, c. 1380; 2001‑126, s. 2.)



§ 78A-30. Application to exchange securities.

§ 78A‑30.  Application to exchange securities.

(a)        When application is made for approval to issue securities or to deliver other consideration (whether or not the security or transaction is exempt from registration or qualification other than by the provisions of G.S. 78A‑17(16) or not required to be qualified) in exchange for one or more bona fide securities, claims, or property interests, or partly in such exchange and partly in cash, the Administrator is expressly authorized to approve the terms and conditions of such issuance and exchange or such delivery and exchange and the fairness of such terms and conditions, and is expressly authorized to hold a hearing upon the fairness of such terms and conditions, at which all persons to whom it is proposed to issue securities or to deliver such other consideration in such exchange have the right to appear. Notice of such hearing shall be mailed by United States Mail, Postage Prepaid, to all persons to whom it is proposed to issue securities or to deliver such other consideration in such exchange, not less than 10 days prior to such hearing, and such notice shall be effective upon mailing. The application for approval to issue securities or to deliver other consideration shall be in such form, contain such information and be accompanied by such documents as shall be required by rule or order of the Administrator.

(b)        The Administrator shall be required to hold a hearing on an application for approval within 30 days after the filing of the application and supporting documents required by rule of the Administrator. Provided, however, if the securities or the transaction regarding which the fairness hearing is sought are otherwise exempt from the registration provisions of this Chapter: (1) the Administrator shall have until 45 days after the filing of the application and supporting documents to hold a hearing on the application for approval; and (2) the hearing on the application shall not be held until at least 10 business days after the filing of the application.

(c)        Within 10 business days after holding the hearing under subsection (a), the Administrator shall issue his approval or a statement that his approval will not be forthcoming.

(d)        The Administrator's authority under this section shall extend to the issuance or the delivery of securities or other consideration:

(1)        By any entity organized under the laws of this State; or

(2)        In any transaction which is subject to the registration or qualification requirements of this Chapter or which would be so subject except for the availability of an exemption under G.S. 78A‑16 or G.S. 78A‑17, or by reason that the security is a security covered under federal law.

(e)        The provisions of this section shall be permissive only and no request for approval, failure to request approval, withdrawal of a request for approval, or denial of approval by the Administrator shall affect the availability of any exemption from the registration or qualification requirements other than the exemption available under G.S. 78A‑17(16), and shall not be admissible as evidence in any legal or administrative proceeding.

(f)         This section is intended to provide for a fairness hearing before the Administrator with respect to transactions which, if approved by the Administrator, would be exempt from the registration requirements of the federal securities laws under section 3(a)(10) of the Securities Act of 1933, or any section comparable thereto which may subsequently be enacted.

(g)        The Administrator shall charge a fee for a fairness hearing that the Administrator holds under this section. The Administrator shall set the fee based upon the time and expenses incurred by the Administrator. The fee may not be less than five hundred dollars ($500.00), and it may not exceed five thousand dollars ($5,000). (1979, c. 647, ss. 2, 3; 1987, c. 849, s. 8; 1997‑419, s. 8; 1998‑212, s. 29A.9(c); 2001‑201, s. 14.)



§ 78A-31. Notice filings for securities covered under federal law.

§ 78A‑31.  Notice filings for securities covered under federal law.

(a)        The Administrator, by rule or order, may require the filing of any of the following documents with regard to a security covered under section 18(b)(2) of the Securities Act of 1933 (15 U.S.C. § 77r(b)(2)):

(1)        Prior to the initial offer of the security in this State, all documents that are part of a federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933, or, in lieu thereof, a form prescribed by the Administrator, together with a consent to service of process signed by the issuer and with the payment of a notice filing fee of two thousand dollars ($2,000).

(2)        After the initial offer of the security in this State, all documents that are part of an amendment to a federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933, or, in lieu thereof, a form prescribed by the Administrator, which shall be filed concurrently with the Administrator.

(3)        A report of the value of securities covered under federal law that are offered or sold in this State.

(4)        A notice filing pursuant to this section shall expire on December 31 of each year or some other date not more than one year from its effective date as the Administrator may by rule or order provide. A notice filing of the offer of securities covered under federal law that are to be offered for a period in excess of one year shall be renewed annually by payment of a renewal fee of two thousand dollars ($2,000) and by filing any documents and reports that the Administrator may by rule or order require consistent with this section. The renewal shall be effective upon the expiration of the prior notice period.

(5)        A notice filed in accordance with this section may be amended after its effective date to increase the securities specified as proposed to be offered. An amendment becomes effective upon receipt by the Administrator. Every person submitting an amended notice filing shall pay a filing fee of fifty dollars ($50.00) with respect to the additional securities proposed to be offered.

(b)        With regard to any security that is covered under section 18(b)(4)(D) of the Securities Act of 1933 (15 U.S.C. § 77r(b)(4)(d)), the Administrator, by rule or order, may require the issuer to file a notice on SEC Form D (17 C.F.R. § 239.500) and a consent to service of process signed by the issuer no later than 15 days after the first sale of the security in this State. There is established a fee of three hundred fifty dollars ($350.00) to recover costs for filing required by this section.

(c)        The Administrator, by rule or order, may require the filing of any document filed with the Securities and Exchange Commission under the Securities Act of 1933, with respect to a security covered under section 18(b)(3) or (4) of the Securities Act of 1933 (15 U.S.C. § 77r(b)(3) or (4)). The Administrator may, by rule, establish a fee to recover costs for any filing required under this section, not to exceed one hundred fifty dollars ($150.00).

(d)        The Administrator may suspend the offer and sale of a covered security, except a covered security under section 18(b)(1) of the Securities Act of 1933 (15 U.S.C. § 77r(b)(1)), if the Administrator finds that (i) the order is in the public interest, and (ii) there is a failure to comply with any condition established under this section.

(e)        The Administrator, by rule or order, may waive any of the requirements set by this section.  (1997‑419, s. 9; 1998‑212, s. 29A.9(d); 2002‑126, ss. 29A.24, 29A.37; 2002‑189, s. 4; 2003‑284, s. 35B.2(a); 2008‑107, s. 29.3(a).)



§§ 78A-32 through 78A-35. Reserved for future codification purposes.

§§ 78A‑32 through 78A‑35.  Reserved for future codification purposes.



§ 78A-36. Registration requirement.

Article 5.

Registration of Dealers and Salesmen.

§ 78A‑36.  Registration requirement.

(a)        It is unlawful for any person to transact business in this State as a dealer or salesman unless he is registered under this Chapter. No dealer shall be eligible for registration under this Chapter, or for renewal of registration hereunder, unless such dealer is at the time registered as a dealer with the Securities and Exchange Commission under the Securities Exchange Act of 1934.

(b)        It is unlawful for any dealer to employ a salesman unless the salesman is registered. The registration of a salesman is not effective during any period when he is not associated with a particular dealer registered under this Chapter. When a salesman begins or terminates those activities which make him a salesman, the salesman as well as the dealer shall promptly notify the Administrator.

The Administrator may by rule or order require the return of a salesman's license upon the termination of those activities which make him a salesman or, if such return is impossible, require a bond or evidence satisfactory to the Administrator of such impossibility. No salesman may be registered with more than one dealer.

(c)        Every registration expires on the thirty‑first day of March of each year (or such other date not more than one year from its effective date as the Administrator may by rule or order provide) unless renewed. (1925, c. 190, s. 19; 1927, c. 149, s. 19; 1955, c. 436, s. 9; 1959, c. 1122; 1971, c. 831, s. 1; 1973, c. 1380; 1975, c. 144, s. 2; 1979, 2nd Sess., c. 1148, s. 2; 1981, c. 624, s. 4; 1983, c. 817, s. 8; 2001‑182, s. 1.)



§ 78A-36.1. Limited registration of Canadian dealers and salesmen.

§ 78A‑36.1.  Limited registration of Canadian dealers and salesmen.

(a)        A dealer that is a resident of Canada and that has no office or other physical presence in this State may effect transactions in securities with or for, or induce or attempt to induce the purchase or sale of any security by:

(1)        A person from Canada who is residing in this State temporarily and with whom the Canadian dealer had a bona fide dealer‑client relationship before the person entered the United States; or

(2)        A person from Canada who is a resident of this State and whose transactions are in a self‑directed tax advantaged retirement plan in Canada of which the person is the holder or contributor.

This subsection only applies to dealers that are registered in accordance with this section.

(b)        A salesman who will be representing a Canadian dealer registered under this section may effect transactions in securities in this State as permitted for the dealer in subsection (a) of this section, only if the salesman is registered in accordance with this section.

(c)        A Canadian dealer may register under this section provided that it meets all of the following conditions:

(1)        The dealer files an application in the form required by the jurisdiction in which it has its head office.

(2)        The dealer files a consent to service of process.

(3)        The dealer is registered as a dealer in good standing in the jurisdiction from which it is effecting transactions into this State and files evidence thereof.

(4)        The dealer is a member of a self‑regulatory organization, the Bureau des services financiers or a stock exchange in Canada.

(d)        A salesman who will be representing a Canadian dealer registered under this section in effecting transactions in securities in this State may register under this section provided that the salesman meets all of the following conditions:

(1)        The salesman files an application in the form required by the jurisdiction in which the dealer has its head office.

(2)        The salesman files a consent to service of process.

(3)        The salesman is registered in good standing in the jurisdiction from which the salesman is effecting transactions into this State and files evidence thereof.

(e)        If no denial order is in effect and no proceeding is pending under G.S. 78A‑39, registration becomes effective on the thirtieth day after an application is filed, unless the registration is made effective earlier.

(f)         A Canadian dealer registered under this section shall meet all of the following conditions:

(1)        The dealer maintains its provincial or territorial registration and its membership in a self‑regulatory organization, the Bureau des services financiers or a stock exchange in good standing.

(2)        The dealer provides the Administrator, upon request, with its books and records relating to its business in this State as a dealer.

(3)        The dealer informs the Administrator forthwith of any criminal action taken against it or of any finding or sanction imposed on the dealer as a result of any self‑regulatory or regulatory action involving fraud, theft, deceit, misrepresentation, or similar conduct.

(4)        The dealer discloses to its clients in this State that the dealer and its agents are not subject to the full regulatory requirements under this Article.

(g)        A salesman of a Canadian dealer registered under this section shall meet all of the following conditions:

(1)        The salesman maintains the salesman's provincial or territorial registration in good standing.

(2)        The salesman informs the Administrator forthwith of any criminal action taken against the salesman or of any finding or sanction imposed on the salesman as a result of any self‑regulatory or regulatory action involving fraud, theft, deceit, misrepresentation, or similar conduct.

(h)        Renewal applications for Canadian dealers and salesmen under this section shall be filed before December 31 of each year and may be made by filing the most recent renewal application, if any, filed in the jurisdiction in which the dealer has its head office, or if no such renewal application is required, the most recent application filed pursuant to subdivision (c)(1) of this section or subdivision (d)(1) of this section, as applicable.

(i)         Every applicant for registration or renewal of registration under this section shall pay the fee for dealers and salesmen as required in this Chapter.

(j)         Every Canadian dealer or salesman registered under this section may effect transactions in this State only:

(1)        As permitted in subsection (a) or (b) of this section, and

(2)        With or through:

a.         The issuers of the securities involved in the transactions;

b.         Other dealers; and

c.         Banks, savings institutions, trust companies, insurance companies, investment companies, as defined in the Investment Company Act of 1940, pension or profit‑sharing trusts, or other financial institutions or institutional buyers, whether acting for themselves or as trustees.

(k)        Article 2 of this Chapter applies to Canadian dealers and salesmen registered under this section.

(l)         Except as otherwise provided in this section, Canadian dealers or salesmen registered under this section and acting in accordance with the limitations set out in subsection (j) of this section are exempt from all of the requirements of this Chapter. A registration under this section may be denied, suspended, or revoked pursuant to G.S. 78A‑39 only for a breach of Article 2 of this Chapter or this section. (2001‑225, s. 1.)



§ 78A-37. Registration procedure.

§ 78A‑37.  Registration procedure.

(a)        A dealer or salesman may obtain an initial or renewal registration by filing with the Administrator an application together with a consent to service of process pursuant to G.S. 78A‑63(f). The application shall contain whatever information the Administrator by rule requires concerning such matters as (i) the applicant's form and place of organization; (ii) the applicant's proposed method of doing business; (iii) the qualifications and business history of the applicant; in the case of a dealer, the qualifications and business history of any partner, officer, or director, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the dealer, and a representation that the applicant dealer is duly registered as a dealer under the Securities Exchange Act of 1934; (iv) any injunction or administrative order or conviction of a misdemeanor involving a security or any aspect of the securities business and any conviction of a felony; and (v) the applicant's financial condition and history. If no denial order is in effect and no proceeding is pending under G.S. 78A‑39, registration becomes effective at noon of the thirtieth day after an application is filed. The Administrator may by rule or order specify an earlier effective date and may by order defer the effective date until noon of the thirtieth day after the filing of any amendment. Registration of a dealer automatically constitutes registration of any salesman who is a partner, executive officer, or director, or a person occupying a similar status or performing similar functions. After the Administrator institutes a proceeding under G.S. 78A‑39 to postpone or deny an application for registration, withdrawal of the application shall be allowed only at such time and under such conditions as the Administrator may by order determine.

(b)        Every applicant for initial or renewal registration shall pay a filing fee of three hundred dollars ($300.00) in the case of a dealer and one hundred twenty‑five dollars ($125.00) in the case of a salesman. The Administrator may by rule reduce the registration fee proportionately when the registration will be in effect for less than a full year.

(c)        A registered dealer may file an application for registration of a successor, whether or not the successor is then in existence, for the unexpired portion of the year. There shall be no filing fee.

(d)        The Administrator may by rule require registered dealers to post surety bonds in amounts up to one hundred thousand dollars ($100,000) and salesmen to post surety bonds in amounts up to ten thousand dollars ($10,000), and may determine their conditions. Any appropriate deposit of cash or securities shall be accepted in lieu of any bond so required. No bond may be required of any registrant whose net capital, which may be defined by rule, exceeds one hundred thousand dollars ($100,000). Every bond shall provide for suit thereon by any person who has a cause of action under G.S. 78A‑56 and, if the Administrator by rule or order requires, by any person who has a cause of action not arising under this Chapter. Every bond shall provide that no suit may be maintained to enforce any liability on the bond unless brought within two years after the sale or other act upon which it is based.  (1925, c. 190, s. 19; 1927, c. 149, s. 19; 1955, c. 436, s. 9; 1959, c. 1122; 1971, c. 831, s. 1; 1973, c. 1380; 1983, c. 713, s. 48; c. 817, ss. 9, 10; 1987, c. 566, s. 1; 1991 (Reg. Sess., 1992), c. 965, s. 2; 2002‑126, s. 29A.34; 2003‑413, s. 3; 2009‑451, s. 24.1(a).)



§ 78A-38. Post-registration provisions.

§ 78A‑38.  Post‑registration provisions.

(a)        Every registered dealer shall make and keep such accounts, correspondence, memoranda, papers, books, and other records as the Administrator by rule prescribes, subject to the limitations of section 15 of the Securities Exchange Act of 1934 (15 U.S.C. § 78o).

(b)        Every registered dealer shall file such financial reports as the Administrator by rule prescribes, subject to the limitations of section 15 of the Securities Exchange Act of 1934 (15 U.S.C. § 78o).

(c)        If the information contained in any document filed with the Administrator is or becomes inaccurate or incomplete in any material respect, the registrant shall promptly file a correcting amendment unless notification of the correction has been given under G.S. 78A‑36(b).

(d)        All the records referred to in subsection (a) of this section are subject at any time or from time to time to such reasonable periodic, special, or other examinations by representatives of the Administrator, within or without this State, as the Administrator deems necessary or appropriate in the public interest or for the protection of investors. For the purpose of avoiding unnecessary duplication of examinations, the Administrator, insofar as he deems it practicable in administering this subsection, may cooperate with the securities administrators of other states, the Securities and Exchange Commission, and any national securities exchange or national securities association registered under the Securities Exchange Act of 1934. (1925, c. 190, ss. 14, 15; 1927, c. 149, ss. 14, 15; 1973, c. 1380; 1997‑419, s. 10.)



§ 78A-39. Denial, revocation, suspension, censure, cancellation, and withdrawal of registration.

§ 78A‑39.  Denial, revocation, suspension, censure, cancellation, and withdrawal of registration.

(a)        The Administrator may by order deny, suspend, or revoke any registration in whole or in part or restrict or limit as to any person, office, function, or activity or censure the registrant if he finds

(1)        That the order is in the public interest and

(2)        That the applicant or registrant or, in the case of a dealer, any partner, officer, or director, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the dealer:

a.         Has filed an application for registration which as of its effective date, or as of any date after filing in the case of an order denying effectiveness, was incomplete in any material respect or contained any statement which was, in light of the circumstances under which it was made, false or misleading with respect to any material fact; or

b.         Has willfully violated or willfully failed to comply with any provision of this Chapter or a predecessor law or any rule or order under this Chapter or a predecessor law or any provision of the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Advisors Act of 1940, or the Commodity Exchange Act; or

c.         Has been convicted, within the past 10 years, of any misdemeanor involving a security or any aspect of the securities business, or any felony; or

d.         Is permanently or temporarily enjoined by any court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the securities business; or

e.         Is the subject of an order of the Administrator denying, suspending, or revoking registration as a dealer or salesman; or

f.          Is the subject of an order entered within the past five years by the securities administrator of any state or by the Securities and Exchange Commission denying or revoking registration as a dealer or salesman, or the substantial equivalent of those terms as defined in this Chapter, or is the subject of a final order suspending or expelling him from a national securities exchange or national securities association registered under the Securities Exchange Act of 1934, or is the subject of a United States post office fraud order; but (i) the Administrator may not institute a revocation or suspension proceeding under subdivision (2)f of subsection (a) more than one year from the date of the order relied on, and (ii) the Administrator may not enter an order under subdivision (2)f of subsection (a) on the basis of an order under another state act unless that order was based on facts which would currently constitute a ground for an order under this section; or

g.         Has engaged in dishonest or unethical practices in the securities business; or

h.         Is insolvent, either in the sense that his liabilities exceed his assets or in the sense that he cannot meet his obligations as they mature; but the Administrator may not enter an order against a dealer under this paragraph without a finding of insolvency as to the dealer; or

i.          Is not qualified on the basis of such factors as training, experience, and knowledge of the securities business, except as otherwise provided in subsection (b).

(a1)      The Administrator may by order deny, suspend, or revoke any registration in whole or in part or restrict or limit as to any person, office, function, or activity or censure the registrant if he finds

(1)        That the order is in the public interest and

(2)        That the applicant or registrant:

a.         Has failed reasonably to supervise his salesmen if he is a dealer; or

b.         Has failed to pay the proper filing fee; but the Administrator may enter only a denial order under this clause, and he shall vacate any such order when the deficiency has been corrected.

The Administrator may not institute a suspension or revocation proceeding on the basis of a fact or transaction known to him when registration became effective unless the proceeding is instituted within the next 120 days.

(b)        The following provisions govern the application of G.S. 78A‑39(a)(2)i:

(1)        The Administrator may not enter an order against a dealer on the basis of the lack of qualification of any person other than (i) the dealer himself if he is an individual or (ii) a salesman of the dealer.

(2)        The Administrator may not enter an order solely on the basis of lack of experience if the applicant or registrant is qualified by training or knowledge or both or, in the case of a dealer if he is registered and in good standing under the Securities Exchange Act of 1934.

(3)        The Administrator shall consider that a salesman who will work under the supervision of a registered dealer need not have the same qualifications as a dealer.

(4)        The Administrator may by rule provide for an examination which may be written or oral or both, to be taken by any class of or all applicants.

(c)        The Administrator may by order summarily postpone or suspend registration pending final determination of any proceeding under this section. Upon the entry of the order, the Administrator shall promptly notify the applicant or registrant, as well as the employer or prospective employer if the applicant or registrant is a salesman, that it has been entered and of the reasons therefor and that within 20 days after the receipt of a written request the matter will be scheduled for hearing in accordance with Chapter 150B of the General Statutes. If no request for a hearing, other responsive pleading, or submission is received by the Administrator within 30 business days of receipt of service of notice of the order upon the applicant or registrant and no hearing is ordered by the Administrator, the order shall become final and remain in effect unless it is modified or vacated by the Administrator. If a hearing is requested or ordered, the Administrator, after notice of and opportunity for hearing, may modify or vacate the order or extend it until final determination.

(d)        If the Administrator finds that any registrant or applicant for registration is no longer in existence or has ceased to do business as a dealer or salesman, or is subject to an adjudication of mental incompetence or to the control of a committee, conservator, or guardian, or cannot be located after reasonable search, the Administrator may by order cancel the registration or application.

(e)        Withdrawal from registration as a dealer or salesman becomes effective 90 days after receipt of an application to withdraw or within such shorter period of time as the Administrator may determine, unless a revocation or suspension proceeding is pending when the application is filed or a proceeding to revoke or suspend or to impose conditions upon the withdrawal is instituted within 90 days after the application is filed. If a proceeding is pending or instituted, withdrawal becomes effective at such time and upon such conditions as the Administrator by order determines. If no proceeding is pending or instituted and withdrawal automatically becomes effective, the Administrator may nevertheless institute a revocation or suspension proceeding under G.S. 78A‑39(a)(2)b within one year after withdrawal became effective and enter a revocation or suspension order as of the last date on which registration was effective.

(f)         No order may be entered under any part of this section except the first sentence of subsection (c) without (i) appropriate prior notice to the applicant or registrant (as well as the employer or prospective employer if the applicant or registrant is a salesman), (ii) opportunity for hearing, and (iii) written findings of fact and conclusions of law. (1925, c. 190, s. 19; 1927, c. 149, s. 19; 1955, c. 436, s. 9; 1959, c. 1122; 1971, c. 831, s. 1; 1973, c. 1380; 1983, c. 817, ss. 11‑15; 1997‑456, s. 27; 1997‑462, ss. 1, 2; 2001‑126, s. 3.)



§ 78A-40. Alternative methods of registration.

§ 78A‑40.  Alternative methods of registration.

(a)        The Administrator may by rule or order provide an alternative method of registration by which any dealer or salesman acting in that capacity or as a principal may satisfy the requirements of this Article by furnishing the information otherwise required to be filed pursuant to this Article. The Administrator may provide for, among other things, alternative filing periods for dealers or salesmen, elimination of the issuance of a paper license and alternative methods for the payment and collection of initial or renewal filing fees, which shall be known as "alternative filing fees". The alternative filing fees shall be the same as provided in G.S. 78A‑37(b).

(b)        The Administrator may not adopt an alternative method of registration unless its purpose is to facilitate a central registration depository whereby dealers or salesmen can centrally or simultaneously register and pay fees for all states in which they plan to transact business that require registration. The Administrator may  enter into an agreement with or otherwise facilitate an alternative method of registration with any national securities association registered with the Securities and Exchange Commission pursuant to Section 15A of the Securities Exchange Act of 1934, any national securities exchange registered under the Securities Exchange Act of 1934, or any national association of state securities Administrators or similar association to effectuate the provisions of this section.

(c)        Nothing in this section shall be construed to prevent the exercise of the authority of the Administrator as provided in G.S. 78A‑39. (1981, c. 624, s. 5; 1983, c. 817, s. 16; 1987, c. 849, s. 3.)



§§ 78A-41 through 78A-44. Reserved for future codification purposes.

§§ 78A‑41 through 78A‑44.  Reserved for future codification purposes.



§ 78A-45. Administration of Chapter.

Article 6.

Administration and Review.

§ 78A‑45.  Administration of Chapter.

(a)        This Chapter shall be administered by the Secretary of State. The Secretary of State as Administrator may delegate all or part of the authority under this Chapter to the Deputy Securities Administrator including, but not limited to, the authority to conduct hearings, make, execute and issue final agency orders and decisions. The Secretary of State may appoint such clerks and other assistants as may from time to time be needed. The Secretary of State may designate one or more hearing officers for the purpose of conducting administrative hearings.

(b)        It is unlawful for the Administrator or any of his officers or employees to use for personal benefit any information which is filed with or obtained by the Administrator and which is not made public. No provision of this Chapter authorizes the Administrator or any of his officers or employees to disclose any such information except among themselves or when necessary or appropriate in a proceeding or investigation under this Chapter. No provision of this Chapter either creates or derogates from any privilege which exists at common law or otherwise when documentary or other evidence is sought under a subpoena directed to the Administrator or any of his officers or employees.

(c)        All fees provided for under this Chapter shall be collected by the Administrator and shall be paid over to the State Treasurer to go into the general fund. (1925, c. 190, ss. 20, 21; 1927, c. 149, ss. 20, 21; 1973, c. 1380; 1983, c. 817, s. 17; 2001‑126, s. 9.)



§ 78A-46. Investigations and subpoenas.

§ 78A‑46.  Investigations and subpoenas.

(a)        The Administrator in his discretion

(1)        May make any investigation within or outside of this State as the Administrator deems necessary to determine whether any person has violated or is about to violate any provision of this Chapter or any rule or order hereunder, or to aid in the enforcement of this Chapter or in the prescribing of rules and forms hereunder,

(2)        May require or permit any person to file a statement in writing, under oath or otherwise as the Administrator determines, as to all the facts and circumstances concerning the matter to be investigated,

(3)        May publish information concerning any violation of this Chapter or any rule or order hereunder, and

(4)        May appoint employees of the Securities Division as securities law enforcement agents and as other enforcement personnel.

a.         Subject matter jurisdiction  The responsibility of an agent shall be enforcement of this Chapter and Chapters 78C and 78D of the General Statutes.

b.         Territorial jurisdiction  A securities law enforcement agent is a State officer with jurisdiction throughout the State.

c.         Service of orders of the Administrator  Securities law enforcement agents may serve and execute notices, orders, or demands issued by the Administrator for the surrender of registrations or relating to any administrative proceeding. While serving and executing such notices, orders, or demands, securities law enforcement agents shall have all the power and authority possessed by a law enforcement officer.

(b)        For the purpose of any investigation or proceeding under this Chapter, the Administrator or any officer designated by him may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records which the Administrator deems relevant or material to the inquiry.

(c)        In case of contumacy by, or refusal to obey a subpoena issued to any person, any court of competent jurisdiction, upon application by the Administrator, may issue to the person an order requiring him to appear before the Administrator, or the officer designated by him, there to produce documentary evidence if so ordered or to give evidence touching the matter under investigation or in question. Failure to obey the order of the court may be punished by the court as a contempt of court.

(d)        Repealed by Session Laws 1977, c. 610, s. 2.

(e)        The Administrator may act under subsection (b) or apply under subsection (c) to enforce subpoenas in this State at the request of a securities agency or administrator of any state if the alleged activities constituting a violation for which the information is sought would be a violation of this Chapter or any rule hereunder if the alleged activities had occurred in this State. (1925, c. 190, s. 16; 1927, c. 149, s. 16; 1973, c. 1380; 1977, c. 610, s. 2; 1987, c. 849, s. 4; 1991, c. 456, s. 2; 1997‑462, s. 3.)



§ 78A-47. Injunctions; cease and desist orders.

§ 78A‑47.  Injunctions; cease and desist orders.

(a)        Whenever it appears to the Administrator that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this Chapter or any rule or order hereunder, he may in his discretion bring an action in any court of competent jurisdiction to enjoin the acts or practices and to enforce compliance with this Chapter or any rule or order hereunder. Upon a proper showing a permanent or temporary injunction, restraining order, or writ of mandamus shall be granted and a receiver or conservator may be appointed for the defendant or the defendant's assets. In addition to any other remedies provided by this Chapter, the Administrator may apply to the court hearing this matter for an order of restitution whereby the defendant in such action shall be ordered to make restitution of those sums shown by the Administrator to have been obtained by him in violation of any of the provisions of this Chapter. Such restitution shall be payable, in the discretion of the court, to the Administrator or receiver appointed pursuant to this section for the benefit of those persons whose assets were obtained in violation of this Chapter, or directly to those persons. The court may not require the Administrator to post a bond.

(b)       (1)        If the Administrator determines after giving notice of and opportunity for a hearing, that any person has engaged in or is about to engage in, any act or practice constituting a violation of any provision of this Chapter or any rule or order hereunder, he may order such person to cease and desist from such unlawful act or practice and take such affirmative action as in the judgment of the Administrator will carry out the purposes of this Chapter.

(2)        If the Administrator makes written findings of fact that the public interest will be irreparably harmed by delay in issuing an order under G.S. 78A‑47(b)(1), the Administrator may issue a temporary cease and desist order. Upon the entry of a temporary cease and desist order, the Administrator shall promptly notify in writing the person subject to the order that such order has been entered, the reasons therefor, and that within 20 days after the receipt of a written request from such person the matter shall be scheduled for hearing in accordance with Chapter 150B of the General Statutes to determine whether or not the order shall become permanent and final. If no request for a hearing, other responsive pleading, or submission is received by the Administrator within 30 business days of receipt of service of notice of the order upon the person subject to the order and no hearing is ordered by the Administrator, the order shall become final and remain in effect unless it is modified or vacated by the Administrator. If a hearing is requested or ordered, the Administrator, after giving notice of an opportunity for a hearing to the person subject to the order, shall by written findings of fact and conclusion of law, vacate, modify, or make permanent the order.

(3)        No order under subsection (b), except an order issued pursuant to G.S. 78A‑47(b)(2), may be entered without prior notice of an opportunity for hearing. The Administrator may vacate or modify an order under this subsection (b) upon his finding that the conditions which required such an order have changed and that it is in the public interest to so vacate or modify.

(4)        A final order issued pursuant to the provisions of subsection (b) shall be subject to review as provided in G.S. 78A‑48.

(c)        The Administrator may issue an order against an applicant, registered person, or other person who willfully violates this Chapter or a rule or order of the Administrator under this Chapter:

(1)        Imposing a civil penalty of up to two thousand five hundred dollars ($2,500) for a single violation or of up to twenty‑five thousand dollars ($25,000) for multiple violations in a single proceeding or a series of related proceedings; and

(2)        Requiring reimbursement of the costs of investigation.

The clear proceeds of civil penalties imposed under this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. Any reimbursement imposed under this subsection shall be paid into the General Fund. No order under this subsection may be entered without prior notice and an opportunity for a hearing conducted pursuant to Article 3 of Chapter 150B of the General Statutes. (1925, c. 190, s. 16; 1927, c. 149, s. 16; 1973, c. 1380; 1983, c. 817, s. 18; 1991, c. 456, ss. 3, 4; 1997‑462, s. 4; 1998‑215, s. 120; 2001‑126, s. 4.)



§ 78A-48. Judicial review of orders.

§ 78A‑48.  Judicial review of orders.

(a)        Any person aggrieved by a final order of the Administrator may obtain a review of the order in the Superior Court of Wake County by filing in court, within 30 days after a written copy of the decision is served upon the person by personal service or by registered or certified mail, a written petition praying that the order be modified or set aside in whole or in part. A copy of the petition shall be forthwith served upon the Administrator, and thereupon the Administrator shall certify and file in court a copy of the filing and evidence upon which the order was entered. When these have been filed, the court has exclusive jurisdiction to affirm, modify, enforce, or set aside the order, in whole or in part. The findings of the Administrator as to the facts, if supported by competent, material and substantial evidence, are conclusive. If either party applies to the court for leave to adduce additional material evidence, and shows to the satisfaction of the court that there were reasonable grounds for failure to adduce the evidence in the hearings before the Administrator, the court may order the additional evidence to be taken before the Administrator and to be adduced upon the hearing in such manner and upon such conditions as the court considers proper. The Administrator may modify his findings and order by reason of the additional evidence and shall file in court the additional evidence together with any modified or new findings or order. The judgment of the court is final, subject to review by the Court of Appeals.

(b)        The commencement of proceedings under subsection (a) does not, unless specifically ordered by the court, operate as a stay of the Administrator's order. (1925, c. 190, s. 18; 1927, c. 149, s. 18; 1973, c. 1380; 1977, c. 610, s. 3; 1983, c. 817, s. 19; 1987, c. 849, s. 5.)



§ 78A-49. Rules, forms, orders, and hearings.

§ 78A‑49.  Rules, forms, orders, and hearings.

(a)        The Administrator may from time to time make, amend, and rescind such rules, forms, and orders as are necessary to carry out the provisions of this Chapter, including rules and forms governing registration statements, applications, and reports, and defining any terms, whether or not used in this Chapter, insofar as the definitions are not inconsistent with the provisions of this Chapter. For the purpose of rules and forms the Administrator may classify securities, persons, and matters within his jurisdiction, and prescribe different requirements for different classes. In order to protect the investing public, the Administrator may by rule or order prescribe suitability standards for investments in viatical settlement contracts.

(b)        No rule, form, or order may be made, amended, or rescinded unless the Administrator finds that the action is necessary or appropriate in the public interest or for the protection of investors and consistent with the purposes fairly intended by the policy and provisions of this Chapter. In prescribing rules and forms the Administrator may cooperate with the securities administrators of the other states and the Securities and Exchange Commission with a view to effectuating the policy of this statute to achieve maximum uniformity in the form and content of registration statements, applications, and reports wherever practicable.

(c)        The Administrator may by rule or order prescribe (i) the form and content of financial statements required under this Chapter, (ii) the circumstances under which consolidated financial statements shall be filed, and (iii) whether any required financial statements shall be certified by independent or certified public accountants. All financial statements required to be filed with the Administrator shall be audited and shall be prepared in accordance with generally accepted accounting principles, except where the Administrator may by rule or order provide otherwise. In determining whether to permit the filing of financial statements that have not been audited, the Administrator shall consider all of the following factors:

(1)        Whether lesser standards for financial statements will impair investor protection.

(2)        The cost of preparation of audited financial statements relative to the proposed offering amount.

(3)        Whether recently audited financial statements of the issuer are available in addition to current interim statements.

(4)        Whether the issuer has commenced significant business operations.

(5)        Any other factors that are relevant to the protection of the investing public.

(d)        The Administrator may by rule or order require the filing of any prospectus, pamphlet, circular, form letter, advertisement, or other sales literature or advertising communication addressed or intended for distribution to prospective investors, unless the security or transaction is exempted by G.S. 78A‑16 or 78A‑17 (except 78A‑17(9), (17), and (19)) and such exemption has not been denied or revoked under G.S. 78A‑18 or the security is a security covered under federal law or the transaction is with respect to a security covered under federal law.

(e)        All rules and forms of the Administrator shall be published.

(f)         No provision of this Chapter imposing any liability applies to any act done or omitted in good faith in conformity with any rule, form, or order of the Administrator, notwithstanding that the rule, form, or order may later be amended or rescinded or be determined by judicial or other authority to be invalid for any reason.

(g)        Every hearing in an administrative proceeding shall be public unless the Administrator in his discretion grants a request joined in by all the respondents that the hearing be conducted privately. (1925, c. 190, s. 11; 1927, c. 149, s. 11; 1973, c. 1380; 1987, c. 849, s. 6; 1997‑419, s. 11; 2001‑436, s. 10; 2003‑413, s. 4.)



§ 78A-50. Administrative files and opinions.

§ 78A‑50.  Administrative files and opinions.

(a)        A document is filed when it is received by the Administrator.

(b)        The Administrator shall keep a register of all applications for registration and registration statements which are or have been effective under this Chapter and all denial, suspension, or revocation orders which have been entered under this Chapter. The register shall be open for public inspection.

(c)        The information contained in or filed with any registration statement, application, or report may be made available to the public under such rules as the Administrator prescribes.

(c1)      The files and records of the Administrator relating to criminal investigations and enforcement proceedings undertaken pursuant to this Chapter are subject to the provisions of G.S. 132‑1.4.

(c2)      The files and records of the Administrator relating to noncriminal investigations and enforcement proceedings undertaken pursuant to this Chapter shall not be subject to inspection and examination pursuant to G.S. 132‑6 until the investigations and proceedings are completed and cease to be active.

(c3)      Any information obtained by the Administrator from any law enforcement agency, administrative agency, or regulatory organization on a confidential or otherwise restricted basis in the course of an investigation or proceeding undertaken pursuant to this Chapter shall be confidential and exempt from G.S 132‑6 to the same extent that it is confidential in the possession of the providing agency or organization.

(d)        Upon request and at such reasonable charges as the administrator prescribes, the Administrator shall furnish to any person photostatic or other copies (certified under the seal of office if requested) of any entry in the register or any document which is a matter of public record. In any proceeding or prosecution under this Chapter, any copy so certified is prima facie evidence of the contents of the entry or document certified.

(e)        The Administrator may honor requests from interested persons for interpretative opinions. When an exemption is claimed in writing, cites the section relied upon, and is considered eligible upon the showing made, a "no action" letter will be furnished upon request and upon the payment of a fee of one hundred fifty dollars ($150.00). (1925, c. 190, s. 17; 1927, c. 149, s. 17; 1955, c. 436, s. 8; 1973, c. 1380; 1979, 2nd Sess., c. 1148, s. 3; 1987, c. 566, s. 2; 1997‑462, s. 5.)



§§ 78A-51 through 78A-55. Reserved for future codification purposes.

§§ 78A‑51 through 78A‑55.  Reserved for future codification purposes.



§ 78A-56. Civil liabilities.

Article 7.

Civil Liabilities and Criminal Penalties.

§ 78A‑56.  Civil liabilities.

(a)        Any person who:

(1)        Offers or sells a security in violation of G.S. 78A‑8(1), 78A‑8(3), 78A‑10(b), 78A‑13, 78A‑14, 78A‑24, or 78A‑36(a), or of any rule or order under G.S. 78A‑49(d) which requires the affirmative approval of sales literature before it is used, or of any condition imposed under G.S. 78A‑27(d) or 78A‑28(g), or

(2)        Offers or sells a security by means of any untrue statement of a material fact or any omission to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they were made, not misleading (the purchaser not knowing of the untruth or omission), and who does not sustain the burden of proof that he did not know, and in the exercise of reasonable care could not have known, of the untruth or omission,

is liable to the person purchasing the security from him, who may sue either at law or in equity to recover the consideration paid for the security, together with interest at the legal rate from the date of payment, costs, and reasonable attorneys' fees, less the amount of any income received on the security, upon the tender of the security, or for damages if the purchaser no longer owns the security. Damages are the amount that would be recoverable upon a tender less the value of the security when the purchaser disposed of it and interest at the legal rate as provided by G.S. 24‑1 from the date of disposition.

(b)        Any person who purchases a security by means of any untrue statement of a material fact or any omission to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they are made, not misleading (the seller not knowing of the untruth or omission), and who does not sustain the burden of proof that the person did not know, and in the exercise of reasonable care could not have known, of the untruth or omission, shall be liable to the person selling the security to him, who may sue either at law or in equity to recover the security, plus any income received by the purchaser thereon, upon tender of the consideration received, or for damages if the purchaser no longer owns the security. Damages are the excess of the value of the security when the purchaser disposed of it, plus interest at the legal rate as provided by G.S. 24‑1 from the date of disposition, over the consideration paid for the security.

(b1)      A person who willfully violates G.S. 78A‑12 is liable to a person who purchases or sells a security, other than a security traded on a national securities exchange or quoted on a national automated quotation system administered by a self‑regulatory organization, at a price that was affected by the act or transaction for the damages sustained as a result of the act or transaction. Damages are the difference between the price at which the securities were purchased or sold and the value the securities would have had at the time of the person's purchase or sale in the absence of the act or transaction, plus interest at the legal rate as provided by G.S. 24‑1 from the date of the purchase or sale, costs, and reasonable attorneys' fees determined by the court.

(c)       (1)        Every person who directly or indirectly controls a person liable under subsection (a), (b), or (b1) of this section, every partner, officer, or director of the person, every person occupying a similar status or performing similar functions, and every dealer or salesman who materially aids in the sale is also liable jointly and severally with and to the same extent as the person, unless able to sustain the burden of proof that the person did not know, and in the exercise of reasonable care could not have known, of the existence of the facts by reason of which the liability is alleged to exist.

(2)        Unless liable under subdivision (1) of this subsection, every employee of a person liable under subsection (a), (b), or (b1) of this section who materially aids in the transaction giving rise to the liability and every other person who materially aids in the transaction giving rise to the liability is also liable jointly and severally with and to the same extent as the person if the employee or other person actually knew of the existence of the facts by reason of which the liability is alleged to exist.

(3)        There is contribution among the several persons liable under subdivisions (1) and (2) of this subsection as provided among tort‑feasors pursuant to Chapter 1B of the General Statutes.

(d)        Any tender specified in this section may be made at any time before entry of judgment. Tender shall require only notice of willingness to exchange the security for the amount specified. Any notice may be given by service as in civil actions or by certified mail addressed to the last known address of the person liable.

(e)        Every cause of action under this statute survives the death of any person who might have been a plaintiff or defendant.

(f)         No person may sue under this section for a violation of G.S. 78A‑24 or G.S. 78A‑36 more than two years after the sale or contract of sale.

No person may sue under this section for any other violation of this Chapter more than three years after the person discovers facts constituting the violation, but in any case no later than five years after the sale or contract of sale, except that if a person who may be liable under this section engages in any fraudulent or deceitful act that conceals the violation or induces the person to forgo or postpone commencing an action based upon the violation, the suit may be commenced not later than three years after the person discovers or should have discovered that the act was fraudulent or deceitful.

(g)       (1)        No purchaser may sue under this section if, before suit is commenced, the purchaser has received a written offer stating the respect in which liability under this section may have arisen and fairly advising the purchaser of his rights; offering to repurchase the security for cash payable on delivery of the security equal to the consideration paid, together with interest at the legal rate as provided by G.S. 24‑1 from the date of payment, less the amount of any income received on the security or, if the purchaser no longer owns the security, offering to pay the purchaser upon acceptance of the offer an amount in cash equal to the damages computed in accordance with subsection (a); and stating that the offer may be accepted by the purchaser at any time within 30 days of its receipt; and the purchaser has failed to accept such offer in writing within the specified period.

(2)        No seller may sue under this section if, before suit is commenced, the seller has received a written offer stating the respect in which liability under this section may have arisen and fairly advising the seller of his rights; offering to return the security plus the amount of any income received thereon upon payment of the consideration received, or, if the purchaser no longer owns the security, offering to pay the seller upon acceptance of the offer an amount in cash equal to the damages computed in accordance with subsection (b); and providing that the offer may be accepted by the seller at any time within 30 days of its receipt; and the seller has failed to accept such offer in writing within the specified period.

(3)        Offers shall be in the form and contain the information the Administrator by rule prescribes. Every offer under subsection (g) of this section shall be delivered to the offeree or sent by certified mail addressed to the offeree at the offeree's last known address. The person making the offer shall file a copy of the rescission offer with the Administrator at least 10 days before delivering the offer to the offeree. If an offer is not performed in accordance with its terms, suit by the offeree under this section shall be permitted without regard to this subsection.

(h)        No person who has made or engaged in the performance of any contract in violation of any provision of this Chapter or any rule or order hereunder, or who has acquired any purported right under any such contract with knowledge of the facts by reason of which its making or performance was in violation, may base any suit on the contract.

(i)         Any condition, stipulation, or provision binding any person acquiring any security to waive compliance with any provision of this Chapter or any rule or order hereunder is void.

(j)         The rights and remedies provided by this Chapter are in addition to any other rights or remedies that may exist at law or in equity, but this Chapter does not create any cause of action not specified in this section or G.S. 78A‑37(d). If the requirements of Chapter 1D of the General Statutes are met, punitive damages are available to the extent provided in that Chapter.

(k)        The purchaser of a viatical settlement contract may rescind or cancel the purchase agreement for any reason by providing written notice of rescission or cancellation to the issuer or the issuer's agent, by certified mail, return receipt requested, within 10 business days after each of the following: (i) the date on which the purchase agreement for the viatical settlement contract is signed by the purchaser, and (ii) the date of actual notice to the purchaser of the assignment, transfer, or sale of all or a portion of an insurance policy on which the viatical settlement contract is based. Notice of rescission is effective upon deposit in the United States mail. The notice of rescission need not take a particular form and is sufficient if it expresses the intention of the purchaser to rescind the transaction. For purposes of this subsection and subsection (k1) of this section only, the rescission period of 10 business days following the purchaser's signing of the purchase agreement shall also be known as the "initial 10‑day rescission period."

(k1)      Immediately upon receipt of any consideration by an issuer or its agent pursuant to a viatical settlement purchase agreement, the issuer or its agent shall deliver the consideration to a domestic independent escrow agent. For purposes of this section, "domestic independent escrow agent" means an escrow agent, located in this State, and not affiliated with the issuer, its affiliate, its officers or directors, or its promoter, or any agents thereof. The domestic independent escrow agent shall maintain the funds received, in their entirety, in an escrow account or trust account located in this State, for the initial 10‑day rescission period following the signing of the purchase agreement, as provided in subsection (k) of this section, unless the domestic independent escrow agent, prior to the completion of the initial 10‑day rescission period, receives notice of the purchaser's cancellation or rescission of the purchase agreement in accordance with this section. If the purchase agreement is rescinded or cancelled within the initial 10‑day rescission period, the domestic independent escrow agent shall immediately deliver the funds, in their entirety along with any interest earned on the funds during the time in which the funds were held in escrow, to the purchaser upon receiving notice, by certified mail, from the issuer or its agent that the purchase agreement has been rescinded or cancelled by the purchaser. If the purchase agreement has not been rescinded or cancelled within the initial 10‑day rescission period, the domestic independent escrow agent shall release the funds to the issuer or its agent in a manner to be determined by agreement between the issuer and the domestic independent escrow agent. Until the funds become available for release by the domestic independent escrow agent to the issuer upon the expiration of the initial 10‑day rescission period without rescission or cancellation by the purchaser, the funds are not subject to claims by creditors of the issuer, its affiliates, or associates.

(l)         Within 90 days after the sale or execution of a contract of sale for an investment of funds intended to be used to purchase a viatical settlement contract or contracts, the seller shall provide the purchaser with a rescission offer in accordance with rules prescribed by the Administrator, if, within that period, there has not been the identification of each and every viatical settlement contract acceptable to the purchaser which has been or shall be purchased for the investment. The purchaser may accept the rescission offer within 10 business days after receiving it. Acceptance of the rescission offer is effective upon compliance by the purchaser with the procedural requirements for notice of rescission or cancellation by a viatical settlement purchaser set forth in subsection (k) of this section. The seller shall keep a record of the rescission offer and its acceptance or rejection for at least three years after providing that offer and shall provide that record to the Administrator at the Administrator's request. For purposes of this subsection only, "purchaser" means a person who executes a contract of sale, with a seller, for an investment of funds to be used to purchase a viatical settlement contract or viatical settlement contracts when, at the time of execution of the contract, each and every viatical settlement contract to be purchased pursuant to the investment has not been identified. (1925, c. 190, s. 23; 1927, c. 149, s. 23; 1955, c. 436, s. 10; 1971, c. 572, s. 2; 1973, c. 1380; 1975, c. 19, s. 22; c. 144, s. 3; 1977, c. 781, s. 2; 1983, c. 817, ss. 20, 21; 1987, c. 282, s. 9; 1991, c. 456, s. 5; 2001‑183, s. 1; 2001‑436, s. 11; 2003‑413, ss. 5‑10.)



§ 78A-57. Criminal penalties.

§ 78A‑57.  Criminal penalties.

(a)        Any person who willfully violates any provision of this Chapter except G.S. 78A‑8, 78A‑9, 78A‑11, 78A‑12, 78A‑13, or 78A‑14 is guilty of a Class I felony.

(a1)      Any person who willfully violates any rule or order under this Chapter is guilty of a Class I felony. No person may be imprisoned for the violation of any rule if the person proves that the person had no knowledge of the rule. It is an affirmative defense to a charge of violating an order under this Chapter that the person had no knowledge of the order.

(a2)      Any person who willfully violates G.S. 78A‑8, 78A‑11, 78A‑13, or 78A‑14 is guilty of a felony. If the losses caused by a single act or a series of related acts in a common scheme or plan are one hundred thousand dollars ($100,000) or more, the person is guilty of a Class C felony. If the losses caused by a single act or a series of related acts in a common scheme or plan are less than one hundred thousand dollars ($100,000), the person is guilty of a Class H felony.

(a3)      Any person who willfully violates G.S. 78A‑9 knowing the statement made to be false or misleading in any material respect is guilty of a Class H felony. Any other willful violation of G.S. 78A‑9 constitutes a Class 2 misdemeanor.

(a4)      Any person who willfully violates G.S. 78A‑12 is guilty of a Class H felony.

(b)        The Administrator may refer such evidence as is available concerning violations of this Chapter or of any rule or order hereunder to the proper district attorney, who may, with or without such a reference, institute the appropriate criminal proceedings under this Chapter. Upon receipt of a reference, the district attorney may request that a duly employed attorney of the Administrator prosecute or assist in the prosecution of the violation or violations on behalf of the State. Upon approval of the Administrator, the employee may be appointed a special prosecutor for the district attorney to prosecute or assist in the prosecution of the violations without receiving compensation from the district attorney. Such a special prosecutor shall have all the powers and duties prescribed by law for district attorneys and such other powers and duties as are lawfully delegated to the special prosecutor by the district attorney for violations of this Chapter.

(c)        Nothing in this Chapter limits the power of the State to punish any person for any conduct which constitutes a crime by statute or at common law. (1925, c. 190, s. 23; 1927, c. 149, s. 23; 1955, c. 436, s. 10; 1971, c. 572, s. 2; 1973, c. 47, s. 2; c. 1380; 1987, c. 849, s. 7; 1991, c. 456, s. 6; 2001‑436, s. 12; 2003‑413, s. 11.)



§ 78A-58. Obstruction of investigation.

§ 78A‑58.  Obstruction of investigation.

A person is guilty of a Class H felony if the person willfully does any of the following for the purpose of interfering with the performance of any audit, examination, or investigation by the Administrator under this Chapter:

(1)        Makes or causes to be made to the Administrator or the Administrator's designated representative any false or misleading oral or written statement.

(2)        Creates, causes to be made, or delivers any record, report, or document knowing that it is false or misleading in any material respect.

(3)        Destroys or alters any record, report, or document.

(4)        Conceals or secretes any record, report, or document. (2003‑413, s. 12.)



§§ 78A-59 through 78A-62. Reserved for future codification purposes.

§§ 78A‑59 through 78A‑62.  Reserved for future codification purposes.



§ 78A-63. Scope of the Chapter; service of process.

Article 8.

Miscellaneous Provisions.

§ 78A‑63.  Scope of the Chapter; service of process.

(a)        G.S. 78A‑8, 78A‑10, 78A‑13, 78A‑14, 78A‑24, 78A‑31, 78A‑36(a), and 78A‑56 apply to persons who sell or offer to sell when (i) an offer to sell is made in this State, or (ii) an offer to buy is made and accepted in this State.

(b)        G.S. 78A‑8, 78A‑10, 78A‑36(a) and 78A‑56(b) apply to persons who buy or offer to buy when (i) an offer to buy is made in this State, or (ii) an offer to sell is made and accepted in this State.

(b1)      G.S. 78A‑12 applies when any act instrumental to effecting prohibited conduct is done in this State.

(c)        For the purpose of this section, an offer to sell or to buy is made in this State, whether or not either party is then present in this State, when the offer (i) originates from this State or (ii) is directed by the offeror to this State and received at the place to which it is directed (or at any post office in this State in the case of a mailed offer).

(d)        For the purpose of this section, an offer to buy or to sell is accepted in this State when acceptance (i) is communicated to the offeror in this State and (ii) has not previously been communicated to the offeror, orally, or in writing, outside this State; and acceptance is communicated to the offeror in this State, whether or not either party is then present in this State when the offeree directs it to the offeror in this State reasonably believing the offeror to be in this State and it is received at the place to which it is directed (or at any post office in this State in the case of a mailed acceptance).

(e)        An offer to sell or to buy is not made in this State when (i) the publisher circulates or there is circulated on his behalf in this State any bona fide newspaper or other publication of general, regular, and paid circulation which is not published in this State, or which is published in this State but has had more than two thirds of its circulation outside this State during the past 12 months, or (ii) a radio or television program originating outside this State is received in this State.

(f)         Every applicant for registration under this Chapter and every issuer who proposes to offer a security in this State through any person acting on an agency basis in the common‑law sense shall file with the Administrator, in such form as he by rule prescribes, an irrevocable consent appointing the Administrator or his successor in office to be his attorney to receive service of any lawful process in any noncriminal suit, action or proceeding against him or his successor, executor or administrator which arises under this Chapter or any rule or order hereunder after the consent has been filed, with the same force and validity as if served personally on the person filing the consent. A person who has filed such a consent in connection with a previous registration or notice filing need not file another. Service may be made by leaving a copy of the process in the office of the Administrator, but it is not effective unless (i) the plaintiff, who may be the Administrator in a suit, action, or proceeding instituted by him, forthwith sends notice of the service and a copy of the process by registered mail to the defendant or respondent at his address on file with the Administrator, and (ii) the plaintiff's affidavit of compliance with the subsection is filed in the case on or before the return day of the process, if any, or within such further time as the court allows.

(g)        When any person, including any nonresident of this State, engages in conduct prohibited or made actionable by this Chapter or any rule or order hereunder, and he has not filed a consent to service of process under subsection (f) and personal jurisdiction over him cannot otherwise be obtained in this State, that conduct shall be considered equivalent to his appointment of the Administrator or his successor in office to be his attorney to receive service of any lawful process in any noncriminal suit, action, or proceeding against him or his successor executor or administrator which grows out of that conduct and which is brought under this Chapter or any rule or order hereunder with the same force and validity as if served on him personally. Service may be made by leaving a copy of the process in the office of the Administrator, and it is not effective unless (i) the plaintiff, who may be the Administrator in a suit, action, or proceeding instituted by him, forthwith sends notice of the service and a copy of the process by registered mail to the defendant or respondent at his last known address or takes other steps which are reasonably calculated to give actual notice, and (ii) the plaintiff's affidavit of compliance with this subsection is filed in the case on or before the return day of the process, if any, or within such further time as the court allows.

(h)        When process is served under this section, the court, or the Administrator in a proceeding before him, shall order such continuance as may be necessary to afford the defendant or respondent reasonable opportunity to defend.

(i)         Interest charged by a broker or dealer registered under the Securities Exchange Act of 1934, as amended, or registered under this Chapter, as now or hereafter amended, on a debit balance in an account for a customer, shall be exempt from the provisions of Chapter 24 of the North Carolina General Statutes if such debit balance is payable at will without penalty and is secured by securities as defined in G.S. 25‑8‑102. (1927, c. 149, s. 24; 1955, c. 436, s. 10; 1973, c. 1380; 1975, c. 144, s. 4; 1997‑181, s. 27; 1997‑419, ss. 12, 13; 2001‑436, s. 13; 2003‑413, ss. 13‑15.)



§ 78A-64. Statutory policy.

§ 78A‑64.  Statutory policy.

This Chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it and to coordinate the interpretation and administration of this Chapter with the related federal regulation. (1973, c. 1380.)



§ 78A-65. Repeal and saving provisions.

§ 78A‑65.  Repeal and saving provisions.

(a)        The Securities Law of the State of North Carolina, G.S. 78‑1 through 78‑25, is repealed except as saved in this section.

(b)        Prior law exclusively governs all suits, actions, prosecution, or proceedings which are pending or may be initiated on the basis of facts or circumstances occurring before April 1, 1975, except that no civil suit or action may be maintained to enforce any liability under prior law unless brought within any period of limitation which applied when the cause of action accrued and in any event within two years after April 1, 1975.

(c)        All effective registrations under prior law, all administrative orders relating to such registrations, and all conditions imposed upon such registrations remain in effect so long as they would have remained in effect if this Chapter had not been passed. They are considered to have been filed, entered, or imposed under this Chapter, but are governed by prior law.

(d)        Prior law applies in respect to any offer or sale made within one year after the effective date of this Chapter pursuant to an offering begun in good faith before April 1, 1975, on the basis of an exemption available under prior law.

(e)        Judicial review of all administrative orders as to which review proceedings have not been instituted by April 1, 1975, are governed by G.S. 78A‑48, except that no review proceeding may be instituted unless the petition is filed within any period of limitation which applied to a review proceeding when the order was entered and in any event within 60 days after April 1, 1975. (1973, c. 1380.)



§ 78A-66. Jurisdictional limitations.

§ 78A‑66.  Jurisdictional limitations.

Nothing in this Chapter affects the Viatical Settlements Act or the jurisdiction of the North Carolina Department of Insurance. (2001‑436, s. 14.)






Chapter 78B - Tender Offer Disclosure Act.

§§ 78B-1 through 78B-11: Repealed by Session Laws 2001-201, s. 1, effective October 1, 2001.

Chapter 78B.

Tender Offer Disclosure Act.

§§ 78B‑1  through 78B‑11: Repealed by Session Laws 2001‑201, s. 1, effective October 1, 2001.






Chapter 78C - Investment Advisers.

§ 78C-1. Title.

Chapter 78C.

Investment Advisers.

Article 1.

Title and Definitions.

§ 78C‑1.  Title.

This Chapter shall be known and may be cited as the North Carolina Investment Advisers Act. (1987 (Reg. Sess., 1988), c. 1098, s. 1.)



§ 78C-2. Definitions.

§ 78C‑2.  Definitions.

When used in this Chapter, the definitions of G.S. 78A‑2 shall apply along with the following, unless the context otherwise requires:

(1)        "Investment adviser" means any person who, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or as to the advisability of investing in, purchasing, or selling securities, or who, for compensation and as part of a regular business, issues or promulgates analyses or reports concerning securities. "Investment adviser" also includes financial planners and other persons who, as an integral component of other financially related services, provide the foregoing investment advisory services to others for compensation and as a part of a business or who hold themselves out as providing the foregoing investment advisory services to others for compensation. "Investment adviser" does not include:

a.         An investment adviser representative or a person excluded from the definition of investment adviser representative pursuant to G.S. 78C‑2(3)c.

b.         A bank, savings institution, or trust company.

c.         A lawyer, accountant, engineer, or teacher whose performance of any such services is solely incidental to the practice of his profession.

d.         A dealer or its salesman whose performance of these services is solely incidental to the conduct of its business as a dealer and who receives no special compensation for them.

e.         A publisher of any newspaper, news column, newsletter, news magazine, or business or financial publication or service, whether communicated in hard copy form, or by electronic means, or otherwise, that does not consist of the rendering of advice on the basis of the specific investment situation of each client.

f.          A person solely by virtue of such person's services to or on behalf of any "business development company" as defined in Section 202(a)(22) of the Investment Advisers Act of 1940 provided the business development company is not an "investment company" by reason of Section 3(c)(1) of the Investment Company Act of 1940, as both acts were in effect on June 1, 1988.

g.         A personal representative of a decedent's estate, guardian, conservator, receiver, attorney in fact, trustee in bankruptcy, trustee of a testamentary trust, or a trustee of an inter vivos trust, not otherwise engaged in providing investment advisory services, and the performance of these services is not a part of a plan or scheme to evade registration or the substantive requirements of this Chapter.

h.         A licensed real estate agent or broker whose only compensation is a commission on real estate sold.

i.          An individual or company primarily engaged in acting as a business broker whose only compensation is a commission on the sale of a business.

j.          An individual who, as an employee, officer or director of, or general partner in, another person and in the course of performance of his duties as such, provides investment advice to such other person, or to entities that are affiliates of such other person, or to employee benefit plans of such other person or its affiliated entities, or, with respect to such employee benefit plans, to employees of such other person or its affiliated entities.

k.         Repealed by Session Laws 2003‑413, s. 16, effective August 14, 2003.

l.          An employee of a person described in subdivision b., e., f., g., h., or j. of G.S. 78C‑2(1) acting on behalf of such person within the scope of his employment.

l 1.       An investment adviser who is covered under federal law as defined in subdivision (4) of this section.

m.        Such other persons not within the intent of this subsection as the Administrator may by rule or order designate.

(2)        "Investment Advisers Act of 1940" means the federal statute of that name as amended before or after the effective date of this Chapter.

(3)        "Investment adviser representative" means, with respect to any investment adviser registered under this Chapter, any partner, officer, director (or a person occupying a similar status or performing similar functions) or other individual employed by or associated with an investment adviser, except clerical or ministerial personnel, who:

a.         Makes any recommendations or otherwise renders advice regarding securities directly to clients,

b.         Manages accounts or portfolios of clients,

c.         Determines which recommendations or advice regarding securities should be given; provided, however if there are more than five such persons employed by or associated with an investment adviser, who do not otherwise come within the meaning of G.S. 78C‑2(3) a., b., d., or e., then only the direct supervisors of such persons are deemed to be investment adviser representatives under G.S. 78C‑2(3) c.,

d.         Solicits, offers or negotiates for the sale of or sells investment advisory services, unless such person is a dealer or salesman registered under Chapter 78A of the General Statutes and the person would not be an investment adviser representative except for the performance of the activities described in G.S. 78C‑2(3) d., or

e.         Directly supervises investment adviser representatives as defined in G.S. 78C‑2(3) a., b., c. (unless such investment adviser representatives are already required to register due to their role as supervisors by operation of G.S. 78C‑2(3) c.), or d. in the performance of the foregoing activities.

Notwithstanding this subdivision, the term "investment adviser representative" as used in this Chapter and as applied to a person who is employed by, or associated with, an investment adviser covered under federal law only includes an individual who (i) has a "place of business" in the State, as that term is defined in rules or regulations adopted or promulgated under section 203A of the Investment Advisers Act of 1940 by the United States Securities and Exchange Commission and (ii) either:

a.         Is an "investment adviser representative" as that term is defined in rules or regulations adopted or promulgated under section 203A of the Investment Advisers Act of 1940 by the United States Securities and Exchange Commission; or

b.         Is not a "supervised person" as that term is defined in rules or regulations adopted or promulgated under the Investment Advisers Act of 1940 by the United States Securities and Exchange Commission and who solicits, offers, or negotiates for the sale of, or who sells, investment advisory services on behalf of an adviser covered under federal law.

(4)        "Investment adviser covered under federal law" means any adviser who is registered with the Securities and Exchange Commission under section 203 of the Investment Advisers Act of 1940 (15 U.S.C. § 80b‑3).

(5)        "Person" means an individual, a corporation, a partnership, an association, a joint‑stock company, a trust where the interests of the beneficiaries are evidenced by a security, an unincorporated organization, a government, or a political subdivision of a government. (1987 (Reg. Sess., 1988), c. 1098, s. 1; 1989, c. 770, s. 12(a)‑(c); 1997‑419, s. 14; 1997‑462, s. 6; 2001‑273, s. 1; 2003‑413, s. 16.)



§§ 78C-3 through 78C-7: Reserved for future codification purposes.

§§ 78C‑3 through 78C‑7:  Reserved for future codification purposes.



§ 78C-8. Advisory activities.

Article 2.

Fraudulent and Prohibited Practices.

§ 78C‑8.  Advisory activities.

(a)        It is unlawful for any person who receives, directly or indirectly, any consideration from another person for advising the other person as to the value of securities or their purchase or sale, whether through the issuance of analyses or reports or otherwise,

(1)        To employ any device, scheme, or artifice to defraud the other person,

(2)        To engage in any act, practice, or course of business which operates or would operate as a fraud or deceit upon the other person, or

(3)        Acting as principal for his own account, knowingly to sell any security to or purchase any security from a client, or acting as broker for a person other than such client, knowingly to effect any sale or purchase of any security for the account of such client, without disclosing to such client in writing before the completion of such transaction the capacity in which he is acting and obtaining the consent of the client to such transaction.  The prohibitions of this subdivision shall not apply to any transaction with a customer of a dealer if such dealer is not acting as an investment adviser in relation to such transaction.

(b)        In the solicitation of advisory clients, it is unlawful for any person to make any untrue statement of a material fact, or omit to state a material fact necessary in order to make the statements made, in light of the circumstances under which they are made, not misleading.

(c)        Except as may be permitted by rule or order of the Administrator, it is unlawful for any investment adviser to enter into, extend, or renew any investment advisory contract unless it provides in writing:

(1)        That the investment adviser shall not be compensated on the basis of a share of capital gains upon or capital appreciation of the funds or any portion of the funds of the client (unless otherwise provided by subsection (d) or (f) below);

(2)        That no assignment of the contract may be made by the investment adviser without the consent of the other party to the contract; and

(3)        That the investment adviser, if a partnership, shall notify the other party to the contract of any change in the membership of the partnership within a reasonable time after the change.

(d)        Subdivision (c)(1) does not apply to any person who is exempt from registration under the Investment Advisers Act of 1940 by operation of Section 203(b)(3) of said act or by operation of any rule or regulation promulgated by the United States Securities and Exchange Commission under or related to said Section 203(b)(3) provided that any reference in this subsection (d) to any statute, rule or regulation shall be deemed to incorporate said statute, rule or regulation (and any statute, rule or regulation referenced therein) as in effect on June 1, 1988.  Subdivision (c)(1) does not prohibit an investment advisory contract which provides for compensation based upon the total value of a fund averaged over a definite period, or as of definite dates or taken as of a definite date.  "Assignment," as used in subdivision (c)(2), includes any direct or indirect transfer or hypothecation of an investment advisory contract by the assignor or of a controlling block of the assignor's outstanding voting securities by a security holder of the assignor; but, if the investment adviser is a partnership, no assignment of an investment advisory contract is considered to result from the death or withdrawal of a minority of the members of the investment adviser having only a minority interest in the business of the investment adviser, or from the admission to the investment adviser of one or more members who, after admission, will be only a minority of the members and will have only a minority interest in the business.

(e)        It is unlawful for any investment adviser to take or have custody of any securities or funds of any client in contravention of any rule or order of the Administrator prohibiting, limiting or regulating such custody.

(f)         The Administrator may by rule or order adopt exemptions from subdivision (a)(3) and subdivisions (c)(1), (c)(2) and (c)(3) where such exemptions are consistent with the public interest and within the purposes fairly intended by the policy and provisions of this Chapter. (1987 (Reg. Sess., 1988), c. 1098, s. 1.)



§ 78C-9. Misleading filings.

§ 78C‑9.  Misleading filings.

It is unlawful for any person to make or cause to be made, in any document filed with the Administrator or in any proceeding under this Chapter, any statement which is, at the time and in the light of the circumstances under which it is made, false or misleading in any material respect. (1987 (Reg. Sess., 1988), c. 1098, s. 1.)



§ 78C-10. Unlawful representations concerning registration or exemption.

§ 78C‑10.  Unlawful representations concerning registration or exemption.

(a)        Neither (i) the fact that an application for registration under Article 3 of this Chapter has been filed nor (ii) the fact that a person is effectively registered constitutes a finding by the Administrator that any document filed under this Chapter is true, complete, and not misleading.  Neither any such fact nor the fact that an exemption or exception is available means that the Administrator has passed in any way upon the merits or qualifications of, or recommended, or given approval to any person.

(b)        It is unlawful to make, or cause to be made, to any prospective customer, or client, any representation inconsistent with subsection (a) of this section. (1987 (Reg. Sess., 1988), c. 1098, s. 1.)



§§ 78C-11 through 78C-15: Reserved for future codification purposes.

§§ 78C‑11 through 78C‑15:  Reserved for future codification purposes.



§ 78C-16. Registration and notice filing requirement.

Article 3.

Registration and Notice Filing Procedures of Investment Advisers and Investment Adviser Representatives.

§ 78C‑16.  Registration and notice filing requirement.

(a)        It is unlawful for any person to transact business in this State as an investment adviser unless:

(1)        The person is registered under this Chapter;

(2)        The person's only clients in this State are investment companies as defined in the Investment Company Act of 1940, other investment advisers, investment advisers covered under federal law, dealers, banks, trust companies, savings institutions, savings and loan associations, insurance companies, employee benefit plans with assets of not less than one million dollars ($1,000,000), and governmental agencies or instrumentalities, whether acting for themselves or as trustees with investment control, or other institutional investors as are designated by rule or order of the Administrator;

(3)        The person has no place of business in this State, and during the preceding 12‑month period has had not more than five clients, other than those specified in subdivision (2) of this subsection, who are residents of the State; or

(4)        The person is exempt from registration under the Investment Advisers Act of 1940 by operation of section 203(b)(3) of that act or by operation of any rule or regulation promulgated by the United States Securities and Exchange Commission under or related to section 203(b)(3) provided that any reference in this subsection to any statute, rule, or regulation shall be deemed to incorporate the statute, rule, or regulation (and any statute, rule, or regulation referenced therein) as in effect June 1, 1988.

(a1)      It is unlawful for any person to transact business in this State as an investment adviser representative unless:

(1)        The person is registered under this Chapter; or

(2)        The person is an investment adviser representative employed by or associated with an investment adviser exempt from registration under subdivision (2), (3), or (4) of subsection (a) of this section; or

(3)        The person is an investment adviser representative employed by or associated with an investment adviser covered under federal law that is exempt from the notice filing requirements of G.S. 78C‑17(a1).

(b)        It is unlawful for any person required to be registered as an investment adviser under this Chapter to employ an investment adviser representative unless the investment adviser representative is registered under this Chapter. The registration of an investment adviser representative is not effective during any period when the investment adviser representative is not employed by (i) an investment adviser registered under this Chapter; or (ii) an investment adviser covered under federal law who has made a notice filing pursuant to the provisions of G.S. 78C‑17(a1). When an investment adviser representative begins or terminates employment or association with an investment adviser who is registered under this Chapter, the investment adviser shall notify promptly the Administrator. When an investment adviser representative begins or terminates employment or association with an investment adviser covered under federal law, the investment adviser representative shall, and the investment adviser may, notify promptly the Administrator.

(b1)      No investment adviser representative may be registered with more than one investment adviser registered under this Chapter or investment adviser covered under federal law unless each of the investment advisers which employs or associates the investment adviser representative is under common ownership or control.

(b2)      Notwithstanding subsection (b1) of this section, an investment adviser representative may be registered with more than one investment adviser registered under this Chapter or investment adviser covered under federal law for the purposes of soliciting, offering, or negotiating for the sale of, or for selling investment advisory services for or on behalf of, those investment advisers. If an investment adviser representative is registered with more than one investment adviser pursuant to this subsection, the representative shall be registered separately with each investment adviser for whom the representative solicits business and shall provide in writing to each person solicited any information disclosing the terms of any compensation arrangement that is related to the representative's solicitation or referral activities and that is required by the Administrator pursuant to rule or order. The Administrator may, by rule or order, specify supervisory procedures consistent with regulations adopted by the United States Securities and Exchange Commission applicable to investment advisers who compensate persons for referrals of business.

(c)        Every registration or notice filing expires December 31 of each year unless renewed.

(d)        It is unlawful for any investment adviser covered under federal law to conduct advisory business in this State unless the investment adviser covered under federal law complies with the provisions of G.S. 78C‑17(a1). (1987 (Reg. Sess., 1988), c. 1098, s. 1; 1997‑419, ss. 15, 16; 1998‑217, s. 9; 2001‑273, s. 2; 2003‑413, ss. 17, 18.)



§ 78C-17. Registration and notice filing procedures.

§ 78C‑17.  Registration and notice filing procedures.

(a)        An investment adviser, or investment adviser representative may obtain an initial or renewal registration by filing with the Administrator or the Administrator's designee an application together with a consent to service of process pursuant to G.S. 78C‑46(b) and paying any reasonable costs charged by the designee for processing the filings. The application shall contain whatever information the Administrator by rule requires concerning such matters as:

(1)        The applicant's form and place of organization;

(2)        The applicant's proposed method of doing business;

(3)        The qualifications and business history of the applicant; in the case of an investment adviser, the qualifications and business history of any partner, officer, or director, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the investment adviser;

(4)        Any injunction or administrative order or conviction of a misdemeanor involving a security or any aspect of the securities business and any conviction of a felony;

(5)        The applicant's financial condition and history; and

(6)        Any information to be furnished or disseminated to any client or prospective client.

If no denial order is in effect and no proceeding is pending under G.S. 78C‑19, registration becomes effective at noon of the 30th day after an application is filed. The Administrator may by rule or order specify an earlier effective date and may by order defer the effective date until noon of the 30th day after the filing of any amendment. Registration of an investment adviser automatically constitutes registration of any investment adviser representative who is a partner, executive officer, or director, or a person occupying a similar status or performing similar functions. After the Administrator institutes a proceeding under G.S. 78C‑19 to postpone or deny an application for registration, withdrawal of the application shall be allowed only at such time and under such conditions as the Administrator may by order determine.

(a1)      The Administrator may require investment advisers covered under federal law to file with the Administrator any documentation filed with the Securities and Exchange Commission as a condition of doing business in this State. This subsection does not apply to (i) an investment adviser covered under federal law whose only clients are those described in G.S. 78C‑16(a)(2), or (ii) an investment adviser covered under federal law who has no place of business in this State, and during the preceding 12‑month period has had not more than five clients, other than those described in G.S. 78C‑16(a)(2), who are residents of this State. A notice filing under this section may be renewed by (i) filing documents required by the Administrator and filed with the Securities and Exchange Commission, prior to the expiration of the notice filing, and (ii) paying the fee required under subsection (b1) of this section. A notice filed under this section may be terminated by the investment adviser by providing the Administrator notice of the termination, which shall be effective upon receipt by the Administrator.

(b)        Every applicant for initial or renewal registration shall pay a filing fee of three hundred dollars ($300.00) in the case of an investment adviser, and seventy‑five dollars ($75.00) in the case of an investment adviser representative. When an application is denied or withdrawn, the Administrator shall retain the fee.

(b1)      Every person acting as an investment adviser covered under federal law in this State shall pay an initial filing fee of three hundred dollars ($300.00) and a renewal notice filing fee of three hundred dollars ($300.00).

(b2)      Any person required to pay a fee under this section may transmit through any designee any fee required by this section or by the rules adopted pursuant to this section.

(c)        A registered investment adviser may file an application for registration of a successor, whether or not the successor is then in existence, for the unexpired portion of the year. There shall be no filing fee.

(d)        The Administrator may by rule establish minimum net capital requirements not to exceed one hundred thousand dollars ($100,000) for registered investment advisers, subject to the limitations of section 222 of the Investment Advisers Act of 1940 (15 U.S.C. § 80(b)‑18a), which may include different requirements for those investment advisers who maintain custody of clients' funds or securities or who have discretionary authority over same and those investment advisers who do not.

(e)        The Administrator may by rule require registered investment advisers who have custody of or discretionary authority over client funds or securities to post surety bonds in amounts up to one hundred thousand dollars ($100,000), subject to the limitations of section 222 of the Investment Advisers Act of 1940 (15 U.S.C. § 80(b)‑18a), and may determine their conditions. Any appropriate deposit of cash or securities shall be accepted in lieu of any bond so required. No bond may be required of any investment adviser whose minimum net capital, which may be defined by rule, exceeds one hundred thousand dollars ($100,000). Every bond shall provide for suit thereon by any person who has a cause of action under G.S. 78C‑38 and, if the Administrator by rule or order requires, by any person who has a cause of action not arising under this Chapter. Every bond shall provide that no suit may be maintained to enforce any liability on the bond unless brought within the time limitations of G.S. 78C‑38(d). (1987 (Reg. Sess., 1988), c. 1098, s. 1; 1997‑419, s. 17; 2001‑273, s. 3; 2002‑126, s. 29A.35; 2002‑189, ss. 2, 3; 2003‑413, s. 19.)



§ 78C-18. Post-registration provisions.

§ 78C‑18.  Post‑registration provisions.

(a)        Every registered investment adviser shall make and keep such accounts, correspondence, memoranda, papers, books and records as the Administrator by rule prescribes, subject to the limitations of section 222 of the Investment Advisers Act of 1940 (15 U.S.C. § 80(b)‑18a).

All records so required shall be preserved for three years unless the Administrator by rule prescribes otherwise for particular types of records.

(b)        With respect to investment advisers, the Administrator may require that certain information be furnished or disseminated as necessary or appropriate in the public interest or for the protection of investors and advisory clients.  To the extent determined by the Administrator in his discretion, information furnished to clients or prospective clients of an investment adviser pursuant to the Investment Advisers Act of 1940 and the rules thereunder may be used in whole or partial satisfaction of this requirement.

(c)        Every registered investment adviser shall file such financial reports as the Administrator by rule prescribes, subject to the limitations of section 222 of the Investment Advisers Act of 1940 (15 U.S.C. § 80(b)‑18a).

(d)        If the information contained in any document filed with the Administrator is or becomes inaccurate or incomplete in any material respect, the registrant or an investment adviser covered under federal law shall promptly file a correcting amendment, if the document is filed with respect to a registrant or when the amendment is required to be filed with the Securities and Exchange Commission with respect to an investment adviser covered under federal law, unless notification of the correction has been given under G.S. 78C‑16(b).

(e)        All the records referred to in subsection (a) of this section are subject at any time or from time to time to such reasonable periodic, special, or other examinations by representatives of the Administrator, within or without this State, as the Administrator deems necessary or appropriate in the public interest or for the protection of investors.  For the purpose of avoiding unnecessary duplication of examinations, the Administrator, insofar as he deems it practicable in administering this subsection, may cooperate with the securities administrators of other states, the Securities and Exchange Commission, and any national securities exchange or national securities association registered under the Securities Exchange Act of 1934. (1987 (Reg. Sess., 1988), c. 1098, s. 1; 1997‑419, s. 18.)



§ 78C-19. Denial, revocation, suspension, bar, censure, cancellation, and withdrawal of registration.

§ 78C‑19.  Denial, revocation, suspension, bar, censure, cancellation, and withdrawal of registration.

(a)        The Administrator may by order deny, suspend or revoke any registration, or bar or censure any registrant or any officer, director, partner or person occupying a similar status or performing similar functions for a registrant, from employment with a registered investment adviser, or restrict or limit a registrant as to any function or activity of the business for which registration is required in this State if he finds:

(1)        That the order is in the public interest and;

(2)        That the applicant or registrant or, in the case of an investment adviser, any partner, officer or director, any person occupying a similar status or performing similar functions, or any person directly or indirectly controlling the investment adviser;

a.         Has filed an application for registration which as of its effective date, or as of any date after filing in the case of an order denying effectiveness, was incomplete in any material respect or contained any statement which was, in light of the circumstances under which it was made, false or misleading with respect to any material fact;

b.         Has willfully violated or willfully failed to comply with any provision of this Chapter or Chapter 78A or any rule or order under this Chapter or Chapter 78A;

c.         Has been convicted, within the past 10 years, of any misdemeanor involving a security or the financial services business, or any aspect of the securities business, or the financial services business, or any felony;

d.         Is permanently or temporarily enjoined by any court of competent jurisdiction from engaging in or continuing any conduct or practice involving any aspect of the securities or financial services business;

e.         Is the subject of an order of the Administrator denying, suspending, barring, revoking, restricting or limiting registration as a dealer, salesman, investment adviser or investment adviser representative;

f.          Is the subject of an adjudication or determination within the past five years by a securities, commodities or other financial services regulatory agency or an administrator of such laws of another state or a court of competent jurisdiction that the person has violated the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Advisers Act of 1940, the Investment Company Act of 1940 or the Commodity Exchange Act, or the securities or commodities law of any other state or any other financial services regulatory laws as the Administrator may designate by rule;

g.         Has engaged in dishonest or unethical practices in the securities or financial services business;

h.         Is insolvent, either in the sense that his liabilities exceed his assets or in the sense that he cannot meet his obligations as they mature; but the Administrator may not enter an order against an investment adviser under this clause without a finding of insolvency as to the investment adviser;

i.          Is not qualified on the basis of such factors as training, experience, and knowledge of the securities business, except as otherwise provided in subsection (b) of this section;

j.          Has failed reasonably to supervise his salesmen or employees if he is a dealer or his investment adviser representatives or employees if he is an investment adviser to assure their compliance with this Chapter; or

k.         Has failed to pay the proper filing fee; but the Administrator may enter only a denial order under this clause, and he shall vacate any such order when the deficiency has been corrected.

The Administrator may not institute a suspension or revocation proceeding on the basis of a fact or transaction known to him when registration became effective unless the proceeding is instituted within the next 120 days.

(b)        The following provisions govern the application of G.S. 78C‑19(a)(2)i:

(1)        The Administrator may not enter an order against an investment adviser on the basis of the lack of qualification of any person other than (i) the investment adviser himself if he is an individual or (ii) an investment adviser representative.

(2)        The Administrator may not enter an order solely on the basis of lack of experience if the applicant or registrant is qualified by training or knowledge or both.

(3)        The Administrator shall consider that an investment adviser representative who will work under the supervision of a registered investment adviser need not have the same qualifications as an investment adviser.

(4)        The Administrator shall consider that an investment adviser or investment adviser representative is not necessarily qualified solely on the basis of experience as a dealer or salesman.

(5)        The Administrator may by rule provide for an examination, including an examination developed or approved by an organization of securities administrators, which examination may be written or oral or both, to be taken by any class of or all applicants. The Administrator may by rule or order waive the examination requirement as to a person or class of persons if the Administrator determines that the examination is not necessary for the protection of advisory clients.

(c)        The Administrator may by order summarily postpone or suspend registration pending final determination of any proceeding under this section. Upon the entry of the order, the Administrator shall promptly notify the applicant or registrant, as well as the employer or prospective employer if the applicant or registrant is an investment adviser representative, that it has been entered and of the reasons therefor and that within 20 days after the receipt of a written request the matter will be scheduled for hearing in accordance with Chapter 150B of the General Statutes. If no request for a hearing, other responsive pleading, or submission is received by the Administrator within 30 business days of receipt of service of notice of the order upon the applicant or registrant and no hearing is ordered by the Administrator, the order shall become final and remain in effect unless it is modified or vacated by the Administrator. If a hearing is requested or ordered, the Administrator, after notice of and opportunity for hearing, may modify or vacate the order or extend it until final determination.

(d)        If the Administrator finds that any registrant or applicant for registration is no longer in existence or has ceased to do business as an investment adviser or investment adviser representative, or is subject to an adjudication of mental incompetence or to the control of a committee, conservator, or guardian, or cannot be located after reasonable search, the Administrator may by order cancel the registration or application.

(e)        Withdrawal from registration as an investment adviser or investment adviser representative becomes effective 90 days after receipt of an application to withdraw or within such shorter period of time as the Administrator may determine, unless a revocation or suspension proceeding is pending when the application is filed or a proceeding to revoke or suspend or to impose conditions upon the withdrawal is instituted within 90 days after the application is filed. If a proceeding is pending or instituted, withdrawal becomes effective at such time and upon such conditions as the Administrator by order determines. If no proceeding is pending or instituted and withdrawal automatically becomes effective, the Administrator may nevertheless institute a revocation or suspension proceeding under G.S. 78C‑19(a)(2)b within one year after withdrawal became effective and enter a revocation or suspension order as of the last date on which registration was effective.

(f)         No order may be entered under any part of this section except the first sentence of subsection (c) of this section without (i) appropriate prior notice to the applicant or registrant (as well as the employer or prospective employer if the applicant or registrant is an investment adviser representative), (ii) opportunity for hearing, and (iii) written findings of fact and conclusions of law. (1987 (Reg. Sess., 1988), c. 1098, s. 1; 1997‑462, s. 7; 2001‑126, s. 5.)



§ 78C-20. Methods of registration.

§ 78C‑20.  Methods of registration.

(a)        All applications for initial and renewal registrations or notice filings required under G.S. 78C‑17 shall be filed with the Investment Adviser Registration Depository (IARD) operated by the National Association of Securities Dealers.

(b)        Repealed by Session Laws 2001‑273, s. 4, effective October 1, 2001.

(c)        Nothing in this section shall be construed to prevent the exercise of the authority of the Administrator as provided in G.S. 78C‑19. (1987 (Reg. Sess., 1988), c. 1098, s. 1; 2001‑273, s. 4; 2002‑159, s. 16.)



§§ 78C-21 through 78C-25: Reserved for future codification purposes.

§§ 78C‑21 through 78C‑25:  Reserved for future codification purposes.



§ 78C-26. Administration of Chapter.

Article 4.

Administration and Review.

§ 78C‑26.  Administration of Chapter.

(a)        This Chapter shall be administered by the Secretary of State. The Secretary of State as Administrator may delegate all or part of the authority under this Chapter to the Deputy Securities Administrator including, but not limited to, the authority to conduct hearings, and make, execute and issue final agency orders and decisions. The Secretary of State may appoint such clerks and other assistants as may from time to time be needed. The Secretary of State may designate one or more hearing officers for the purpose of conducting administrative hearings.

(b)        It is unlawful for the Administrator or any of his officers or employees to use for personal benefit any information which is filed with or obtained by the Administrator and which is not made public. No provision of this Chapter authorizes the Administrator or any of his officers or employees to disclose any such information except among themselves or when necessary or appropriate in a proceeding or investigation under this Chapter. No provision of this Chapter either creates or derogates from any privilege which exists at common law or otherwise when documentary or other evidence is sought under a subpoena directed to the Administrator or any of his officers or employees.

(c)        All fees provided for under this Chapter shall be collected by the Administrator and shall be paid over to the State Treasurer to go into the General Fund. (1987 (Reg. Sess., 1988), c. 1098, s. 1; 2001‑126, s. 10.)



§ 78C-27. Investigations and subpoenas.

§ 78C‑27.  Investigations and subpoenas.

(a)        The Administrator in his discretion:

(1)        May make any investigation within or outside of this State as the Administrator deems necessary to determine whether any person has violated or is about to violate any provision of this Chapter or any rule or order hereunder, or to aid in the enforcement of this Chapter or in the prescribing of rules and forms hereunder;

(2)        May require or permit any person to file a statement in writing, under oath or otherwise as the Administrator determines, as to all the facts and circumstances concerning the matter to be investigated; and

(3)        May publish information concerning any violation of this Chapter or any rule or order hereunder.

(b)        For the purpose of any investigation or proceeding under this Chapter, the Administrator or any officer designated by him may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records which the Administrator deems relevant or material to the inquiry.

(c)        In case of contumacy by, or refusal to obey a subpoena issued to any person, any court of competent jurisdiction, upon application by the Administrator, may issue to the person an order requiring him to appear before the Administrator, or the officer designated by him, there to produce documentary evidence if so ordered or to give evidence touching the matter under investigation or in question.  Failure to obey the order of the court may be punished by the court as a contempt of court.

(d)        The Administrator may act under subsection (b) of this section or apply under subsection (c) of this section to enforce subpoenas in this State at the request of a securities agency or administrator of any state if the alleged activities constituting a violation for which the information is sought would be a violation of this Chapter or any rule hereunder if the alleged activities had occurred in this State. (1987 (Reg. Sess., 1988), c. 1098, s. 1; 1997‑462, s. 8.)



§ 78C-28. Injunctions; cease and desist orders; civil penalties.

§ 78C‑28.  Injunctions; cease and desist orders; civil penalties.

(a)        Whenever it appears to the Administrator that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this Chapter or any rule or order hereunder, he may in his discretion bring an action in any court of competent jurisdiction to enjoin the acts or practices and to enforce compliance with this Chapter or any rule or order hereunder. Upon a proper showing a permanent or temporary injunction, restraining order, or writ of mandamus shall be granted and a receiver or conservator may be appointed for the defendant or the defendant's assets. In addition to any other remedies provided by this Chapter, the Administrator may apply to the court hearing this matter for an order of restitution whereby the defendant in such action shall be ordered to make restitution of those sums shown by the Administrator to have been obtained by him in violation of any of the provisions of this Chapter. Such restitution shall be payable, in the discretion of the court, to the Administrator or receiver appointed pursuant to this section for the benefit of those persons whose assets were obtained in violation of this Chapter, or directly to those persons. The court may not require the Administrator to post a bond.

(b)       (1)        If the Administrator determines after giving notice of an opportunity for a hearing, that any person has engaged in, or is about to engage in, any act or practice constituting a violation of any provision of this Chapter or any rule or order hereunder, he may order such person to cease and desist from such unlawful act or practice and take such affirmative action as in the judgment of the Administrator will carry out the purposes of this Chapter.

(2)        If the Administrator makes written findings of fact that the public interest will be irreparably harmed by delay in issuing an order under G.S. 78C‑28(b)(1), the Administrator may issue a temporary cease and desist order. Upon the entry of a temporary cease and desist order, the Administrator shall promptly notify in writing the person subject to the order that such order has been entered, the reasons therefor, and that within 20 days after the receipt of a written request from such person the matter shall be scheduled for hearing in accordance with Chapter 150B of the General Statutes to determine whether or not the order shall become permanent and final. If no request for a hearing, other responsive pleading, or submission is received by the Administrator within 30 business days of receipt of service of notice of the order upon the person subject to the order and no hearing is ordered by the Administrator, the order shall become final and remain in effect unless it is modified or vacated by the Administrator. If a hearing is requested or ordered, the Administrator, after giving notice of an opportunity for a hearing to the person subject to the order, shall by written findings of fact and conclusion of law, vacate, modify, or make permanent the order.

(3)        No order under subsection (b) of this section, except an order issued pursuant to G.S. 78C‑28(b)(2), may be entered without prior notice or an opportunity for hearing. The Administrator may vacate or modify an order under subsection (b) of this section upon his finding that the conditions which required such an order have changed and that it is in the public interest to so vacate or modify.

(4)        A final order issued pursuant to the provisions of subsection (b) of this section shall be subject to review as provided in G.S. 78C‑29.

(c)        The Administrator may issue an order against an applicant, registered person, or other person who willfully violates this Chapter or a rule or order of the Administrator under this Chapter:

(1)        Imposing a civil penalty of up to two thousand five hundred dollars ($2,500) for a single violation or of up to twenty‑five thousand dollars ($25,000) for multiple violations in a single proceeding or a series of related proceedings; and

(2)        Requiring reimbursement of the costs of investigation.

The clear proceeds of civil penalties imposed under this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. Any reimbursement imposed under this subsection shall be paid into the General Fund. No order authorized by this subsection may be entered without prior notice of an opportunity for a hearing conducted pursuant to Article 3 of Chapter 150B of the General Statutes. (1987 (Reg. Sess., 1988), c. 1098, s. 1; 1991, c. 456, s. 7; 1997‑462, s. 9; 1998‑215, s. 121; 2001‑126, s. 6.)



§ 78C-29. Judicial review of orders.

§ 78C‑29.  Judicial review of orders.

(a)        Any person aggrieved by a final order of the Administrator may obtain a review of the order in the Superior Court of Wake County by filing in court, within 30 days after a written copy of the decision is served upon the person by personal service or by registered or certified mail, a written petition praying that the order be modified or set aside in whole or in part.  A copy of the petition shall be forthwith served upon the Administrator, and thereupon the Administrator shall certify and file in court a copy of the filing and evidence upon which the order was entered.  When these have been filed, the court has exclusive jurisdiction to affirm, modify, enforce, or set aside the order, in whole or in part.  The findings of the Administrator as to the facts, if supported by competent, material and substantial evidence, are conclusive.  If either party applies to the court for leave to adduce additional material evidence, and shows to the satisfaction of the court that there were reasonable grounds for failure to adduce the evidence in the hearings before the Administrator, the court may order the additional evidence to be taken before the Administrator and to be adduced upon the hearing in such manner and upon such conditions as the court considers proper.  The Administrator may modify his findings and order by reason of the additional evidence and shall file in court the additional evidence together with any modified or new findings or order.  The judgment of the court is final, subject to review by the Court of Appeals.

(b)        The commencement of proceedings under subsection (a) of this section does not, unless specifically ordered by the court, operate as a stay of the Administrator's order. (1987 (Reg. Sess., 1988), c. 1098, s. 1.)



§ 78C-30. Rules, forms, orders, and hearings.

§ 78C‑30.  Rules, forms, orders, and hearings.

(a)        The Administrator may from time to time make, amend, and rescind such rules, forms, and orders as are necessary to carry out the provisions of this Chapter, including rules and forms governing registration, applications, and reports, and defining any terms, whether or not used in this Chapter, insofar as the definitions are not inconsistent with the provisions of this Chapter. For the purpose of rules and forms the Administrator may classify persons, and matters within his jurisdiction, and prescribe different requirements for different classes.

(b)        No rule, form, or order may be made, amended, or rescinded unless the Administrator finds that the action is necessary or appropriate in the public interest or for the protection of investors and clients and consistent with the purposes fairly intended by the policy and provisions of this Chapter. In prescribing rules and forms the Administrator may cooperate with the securities administrators of the other states and the Securities and Exchange Commission with a view to effectuating the policy of this statute to achieve maximum uniformity in the form and content of registrations, applications, and reports wherever practicable.

(c)        The Administrator may by rule or order prescribe (i) the form and content of financial statements required under this Chapter, (ii) the circumstances under which consolidated financial statements shall be filed, and (iii) whether any required financial statements shall be certified by independent or certified public accountants. All financial statements required to be filed with the Administrator shall be audited and shall be prepared in accordance with generally accepted accounting principles, except where the Administrator shall by rule or order provide otherwise.

(d)        The Administrator may by rule or order require the filing of any prospectus, pamphlet, circular, form letter, advertisement, or other sales literature or advertising communication addressed or intended for distribution to prospective investors, including clients or prospective clients of an investment adviser.

(e)        All rules and forms of the Administrator shall be published.

(f)         No provision of this Chapter imposing any liability applies to any act done or omitted in good faith in conformity with any rule, form, or order of the Administrator, notwithstanding that the rule, form, or order may later be amended or rescinded or be determined by judicial or other authority to be invalid for any reason.

(g)        Every hearing in an administrative proceeding shall be public unless the Administrator in his discretion grants a request joined in by all the respondents that the hearing be conducted privately. (1987 (Reg. Sess., 1988), c. 1098, s. 1; 2003‑413, s. 20.)



§ 78C-31. Administrative files and opinions.

§ 78C‑31.  Administrative files and opinions.

(a)        A document is filed when it is received by the Administrator.

(b)        The Administrator shall keep a register of all applications for registration which are or have been effective under this Chapter and all denial, suspension, or revocation orders or similar orders which have been entered under this Chapter.  The register shall be open for public inspection.

(c)        The information contained in or filed with any registration, application, or report may be made available to the public under such rules as the Administrator prescribes.

(c1)      The files and records of the Administrator relating to criminal investigations and enforcement proceedings undertaken pursuant to this Chapter are subject to the provisions of G.S. 132‑1.4.

(c2)      The files and records of the Administrator relating to noncriminal investigations and enforcement proceedings undertaken pursuant to this Chapter shall not be subject to inspection and examination pursuant to G.S. 132‑6 until the investigations and proceedings are completed and cease to be active.

(c3)      Any information obtained by the Administrator from any law enforcement agency, administrative agency, or regulatory organization on a confidential or otherwise restricted basis in the course of an investigation or proceeding undertaken pursuant to this Chapter shall be confidential and exempt from G.S. 132‑6 to the same extent that it is confidential in the possession of the providing agency or organization.

(d)        Upon request and at such reasonable charges as the Administrator prescribes, the Administrator shall furnish to any person photostatic or other copies (certified under the seal of office if requested) of any entry in the register or any document which is a matter of public record.  In any proceeding or prosecution under this Chapter, any copy so certified is prima facie evidence of the contents of the entry or document certified.

(e)        The Administrator may honor requests from interested persons for interpretative opinions upon the payment of a fee of one hundred fifty dollars ($150.00). (1987 (Reg. Sess., 1988), c. 1098, s. 1; 1997‑462, s. 10.)



§§ 78C-32 through 78C-37: Reserved for future codification purposes.

§§ 78C‑32 through 78C‑37:  Reserved for future codification purposes.



§ 78C-38. Civil liabilities.

Article 5.

Civil Liabilities and Criminal Penalties.

§ 78C‑38.  Civil liabilities.

(a)        Any person who:

(1)        Engages in the business of advising others, for compensation, either directly or through publications or writings, as to the value of securities or as to the advisability of investing in, purchasing, or selling securities, or who, for compensation and as a part of a regular business, issues or promulgates analyses or reports concerning securities, in violation of G.S. 78C‑8(b), G.S. 78C‑16(a), (a1), or (b) (an action pursuant to a violation of G.S. 78C‑16(b) may not be maintained except by those persons who directly received advice from the unregistered investment adviser representative), G.S. 78C‑10(b), or of any rule or order under G.S. 78C‑30(d) which requires the affirmative approval of sales literature before it is used, or

(2)        Receives, directly or indirectly, any consideration from another person for advice as to the value of securities or their purchase or sale, whether through the issuance of analyses, reports or otherwise and employs any device, scheme, or artifice to defraud such other person or engages in any act, practice or course of business which operates or would operate as a fraud or deceit on such other person, in violation of G.S. 78C‑8(a)(1) or (2),

is liable to any person who is given such advice in such violation, who may sue either at law or in equity to recover (i) the consideration paid for such advice together with interest thereon at the legal rate as provided in G.S. 24‑1 from the date of payment of the consideration, plus (ii) the actual damages to such person proximately caused by such violation, plus (iii) costs of the action and reasonable attorneys' fees. An action based on violation of G.S. 78C‑8(b) may not prevail where the person accused of the violation sustains the burden of proof that he did not know, and in the exercise of reasonable care could not have known of the existence of the facts by reason of which the liability is alleged to exist.

(b)       (1)        Every person who directly or indirectly controls a person liable under subsection (a) of this section, including every partner, officer, or director of the person, every person occupying a similar status or performing similar functions, and every dealer or salesman who materially aids in the conduct giving rise to the liability is liable jointly and severally with and to the same extent as the person, unless able to sustain the burden of proof that the person did not know, and in the exercise of reasonable care could not have known, of the existence of the facts by reason of which the liability is alleged to exist.

(2)        Unless liable under subdivision (1) of this subsection, every employee or associate of a person liable under subsection (a) of this section who materially aids in the conduct giving rise to the liability and every other person who materially aids in the conduct giving rise to the liability is liable jointly and severally with and to the same extent as the person if the employee or associate or other person actually knew of the existence of the facts by reason of which the liability is alleged to exist.

(3)        There is contribution among the several persons liable under subdivisions (1) and (2) of this subsection as provided among tort‑feasors pursuant to Chapter 1B of the General Statutes.

(c)        Every cause of action under this statute survives the death of any person who might have been a plaintiff or defendant.

(d)        No person may sue under this section more than three years after the rendering of investment advice in violation of G.S. 78C‑16.

No person may sue under this section for any other violation of this Chapter more than three years after the person discovers facts constituting the violation, but in any case no later than five years after the rendering of investment advice, except that if a person who may be liable under this section engages in any fraudulent or deceitful act that conceals the violation or induces the person to forgo or postpone commencing an action based upon the violation, the suit may be commenced not later than three years after the person discovers or should have discovered that the act was fraudulent or deceitful.

(e)        No person who has made or engaged in the performance of any contract in violation of any provision of this Chapter or any rule or order hereunder, or who has acquired any purported right under such contract with knowledge of the facts by reason of which its making or performance was in violation, may base any suit on the contract.

(f)         Any condition, stipulation, or provision binding any person receiving any investment advice to waive compliance with any provision of this Chapter or any rule or order hereunder is void.

(g)        The rights and remedies provided by this Chapter are in addition to any other rights or remedies that may exist at law or in equity, but this Chapter does not create any cause of action not specified in this section or G.S. 78C‑17(e). If the requirements of Chapter 1D of the General Statutes are met, punitive damages are available to the extent provided in that Chapter. (1987 (Reg. Sess., 1988), c. 1098, s. 1; 1991, c. 456, s. 8; 2003‑413, ss. 21‑24.)



§ 78C-39. Criminal penalties.

§ 78C‑39.  Criminal penalties.

(a)        Any person who willfully violates any provision of this Chapter except G.S. 78C‑8(a)(1), 78C‑8(a)(2), 78C‑8(b), or 78C‑9 is guilty of a Class I felony.

(a1)      Any person who willfully violates any rule or order under this Chapter is guilty of a Class I felony. No person may be imprisoned for the violation of any rule if the person proves that the person had no knowledge of the rule. It is an affirmative defense to a charge of violating an order under this Chapter that the person had no knowledge of the order.

(a2)      Any person who willfully violates G.S. 78C‑8(a)(1), 78C‑8(a)(2), or 78C‑8(b) is guilty of a felony. If the losses caused, directly or indirectly, by the violator for a single act or for a series of related acts in a common scheme or plan is one hundred thousand dollars ($100,000) or more, the person is guilty of a Class C felony. If the losses caused, directly or indirectly, by the violator for a single act or for a series of related acts in a common scheme or plan is less than one hundred thousand dollars ($100,000), the person is guilty of a Class H felony.

(a3)      Any person who willfully violates G.S. 78C‑9 knowing the statement made to be false or misleading in any material respect is guilty of a Class H felony. Any other willful violation of G.S. 78C‑9 constitutes a Class 2 misdemeanor.

(a4)      A person is guilty of a Class H felony if the person willfully does any of the following for the purpose of interfering with the performance of any audit, examination, or investigation by the Administrator under this Chapter:

(1)        Makes or causes to be made to the Administrator or the Administrator's designated representative any false or misleading oral or written statement.

(2)        Creates, causes to be made, or delivers any record, report, or document knowing that it is false or misleading in any material respect.

(3)        Destroys or alters any record, report, or document.

(4)        Conceals or secretes any record, report, or document.

(b)        The Administrator may refer such evidence as is available concerning violations of this Chapter or of any rule or order hereunder to the proper district attorney, who may, with or without such a reference, institute the appropriate criminal proceedings under this Chapter. Upon receipt of a reference, the district attorney may request that a duly employed attorney of the Administrator prosecute or assist in the prosecution of the violation or violations on behalf of the State. Upon approval of the Administrator, the employee may be appointed a special prosecutor for the district attorney to prosecute or assist in the prosecution of the violations without receiving compensation from the district attorney. Such a special prosecutor shall have all the powers and duties prescribed by law for district attorneys and such other powers and duties as are lawfully delegated to the special prosecutor by the district attorney for violations of this Chapter.

(c)        Nothing in this Chapter limits the power of the State to punish any person for any conduct which constitutes a crime by statute or at common law. (1987 (Reg. Sess., 1988), c. 1098, s. 1; 1991, c. 456, s. 9; 2003‑413, s. 25.)



§ 78C-40. Burden of proof.

§ 78C‑40.  Burden of proof.

In a civil or administrative proceeding brought under this Chapter, the burden of proving an exemption or an exception from a definition is upon the person claiming it.  In a criminal proceeding brought under this Chapter, the State has no initial burden of producing evidence to show that the defendant's actions do not fall within the exemption or exceptions; however, once the defendant introduces evidence to show that his conduct is within the exemption or exception, the burden of persuading the trier of fact that the exemption or exception does not apply falls upon the State.  (1987 (Reg. Sess., 1988), c. 1098, s. 1.)



§§ 78C-41 through 78C-45: Reserved for future codification purposes.

§§ 78C‑41 through 78C‑45:  Reserved for future codification purposes.



§ 78C-46. Scope of the Chapter; service of process.

Article 6.

Miscellaneous Provisions.

§ 78C‑46.  Scope of the Chapter; service of process.

(a)        G.S. 78C‑8, 78C‑16(a) and (b), 78C‑10, and 78C‑38 apply when any act instrumental in effecting prohibited conduct is done in this State, whether or not either party is then present in this State.

(b)        Every applicant for registration under this Chapter shall file with the Administrator, in such form as he by rule prescribes, an irrevocable consent appointing the Administrator or his successor in office to be his attorney to receive service of any lawful process in any noncriminal suit, action or proceeding against him or his successor, executor or administrator which arises under this Chapter or any rule or order hereunder after the consent has been filed, with the same force and validity as if served personally on the person filing the consent.  A person who has filed such a consent in connection with a previous registration or notice filing need not file another. Service may be made by leaving a copy of the process in the office of the Administrator, but it is not effective unless (i) the plaintiff, who may be the Administrator in a suit, action, or proceeding instituted by him, forthwith sends notice of the service and a copy of the process by registered or certified mail to the defendant or respondent at his last address on file with the Administrator, and (ii) the plaintiff's affidavit of compliance with the subsection is filed in the case on or before the return day of the process, if any, or within such further time as the court allows.

(c)        When any person, including any nonresident of this State, engages in conduct prohibited or made actionable by this Chapter or any rule or order hereunder, and he has not filed a consent to service of process under subsection (b) of this section and personal jurisdiction over him cannot otherwise be obtained in this State, that conduct shall be considered equivalent to his appointment of the Administrator or his successor in office to be his attorney to receive service of any lawful process in any noncriminal suit, action, or proceeding against him or his successor, executor or administrator which grows out of that conduct and which is brought under this Chapter or any rule or order hereunder with the same force and validity as if served on him personally. Service may be made by leaving a copy of the process in the office of the Administrator, and it is not effective unless (i) the plaintiff, who may be the Administrator in a suit, action, or proceeding instituted by him, forthwith sends notice of the service and a copy of the process by registered or certified mail to the defendant or respondent at his last known address or takes other steps which are reasonably calculated to give actual notice, and (ii) the plaintiff's affidavit of compliance with this subsection is filed in the case on or before the return day of the process, if any, or within such further time as the court allows.

(d)        When process is served under this section, the court, or the Administrator in a proceeding before him, shall order such continuance as may be necessary to afford the defendant or respondent reasonable opportunity to defend. (1987 (Reg. Sess., 1988), c. 1098, s. 1; 1997‑419, s. 19.)



§ 78C-47. Statutory policy.

§ 78C‑47.  Statutory policy.

This Chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it and to coordinate the interpretation and administration of this Chapter with the related federal regulation.  Nothing in this Chapter shall be construed to limit or preclude the applicability of any provision of Chapters 78A or 150B of the General Statutes. (1987 (Reg. Sess., 1988), c. 1098, s. 1.)



§ 78C-48. Severability of provisions.

§ 78C‑48.  Severability of provisions.

If any provision of this Chapter or the application thereof to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of the Chapter which can be given effect without the invalid provision or application, and to this end the provisions of this Chapter are severable. (1987 (Reg. Sess., 1988), c. 1098, s. 1.)



§§ 78C-49 through 78C-59. Reserved for future codification purposes.

§§ 78C‑49 through 78C‑59.  Reserved for future codification purposes.



§§ 78C-60 through 78C-62: Expired.

Article 7.

Sports Agents.

§§ 78C‑60 through 78C‑62:  Expired.



§§ 78C-63 through 78C-70. Reserved for future codification purposes.

§§ 78C‑63 through 78C‑70.  Reserved for future codification purposes.



§§ 78C-71 through 78C-81: Repealed by Session Laws 2003-375, s. 1, effective August 1, 2003.

Article 8.

Regulation of Athlete Agents.

§§ 78C‑71 through 78C‑81: Repealed by Session Laws 2003‑375, s. 1, effective August 1, 2003.



§§ 78C-82 through 78C-84. Reserved for future codification purposes.

§§ 78C‑82 through 78C‑84.  Reserved for future codification purposes.



§ 78C-85. Title.

Article 9.

Uniform Athlete Agents Act.

§ 78C‑85.  Title.

This Article may be cited as the "Uniform Athlete Agents Act". (2003‑375, s. 2.)



§ 78C-86. Definitions.

§ 78C‑86.  Definitions.

The following definitions apply in this Article:

(1)        Agency contract.  An agreement in which a student‑athlete authorizes a person to negotiate or solicit on behalf of the student‑athlete a professional‑sports‑services contract or an endorsement contract.

(2)        Athlete agent.  An individual who enters into an agency contract with a student‑athlete or, directly or indirectly, recruits or solicits a student‑athlete to enter into an agency contract. The term includes an individual who represents to the public that the individual is an athlete agent. The term does not include a spouse, parent, sibling, or guardian of the student‑athlete or an individual acting solely on behalf of a professional sports team or professional sports organization.

(3)        Athletic director.  An individual responsible for administering the overall athletic program of an educational institution or, if an educational institution has separately administered athletic programs for male students and female students, the athletic program for males or the athletic program for females, as appropriate.

(4)        Contact.  A communication, direct or indirect, between an athlete agent and a student‑athlete to recruit or solicit the student‑athlete to enter into an agency contract.

(5)        Endorsement contract.  An agreement under which a student‑athlete is employed or receives consideration to use on behalf of the other party any value that the student‑athlete may have because of publicity, reputation, following, or fame obtained because of athletic ability or performance.

(6)        Intercollegiate sport.  A sport played at the collegiate level for which eligibility requirements for participation by a student‑athlete are established by a national association for the promotion or regulation of collegiate athletics.

(7)        Person.  An individual, company, corporation, partnership, association, or any other legal or commercial entity.

(8)        Professional‑sports‑services contract.  An agreement under which an individual is employed or agrees to render services as a player on a professional sports team, with a professional sports organization, or as a professional athlete.

(9)        Record.  Information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(10)      Registration.  A certificate issued by the Secretary of State evidencing that a person has satisfied the requirements of an athlete agent pursuant to this Article.

(11)      Student‑athlete.  An individual who engages in, is eligible to engage in, or may be eligible in the future to engage in any intercollegiate sport. If an individual is permanently ineligible to participate in a particular intercollegiate sport, the individual is not a student‑athlete for purposes of that sport. (2003‑375, s. 2.)



§ 78C-87. Service of process; subpoenas.

§ 78C‑87.  Service of process; subpoenas.

(a)        By acting as an athlete agent in this State, a nonresident individual appoints the Secretary of State as the individual's agent for service of process in any civil action in this State related to the individual's acting as an athlete agent in this State.

(b)        The Secretary of State may issue subpoenas for any material that is relevant to the administration of this Article. (2003‑375, s. 2.)



§ 78C-88. Athlete agents; registration required; exceptions; void contracts.

§ 78C‑88.  Athlete agents; registration required; exceptions; void contracts.

(a)        Except as otherwise provided in this section, an individual may not act as an athlete agent in this State without holding a certificate of registration under G.S. 78C‑90 or G.S. 78C‑92.

(b)        Before being issued a certificate of registration, an individual may act as an athlete agent in this State for all purposes except signing an agency contract if: (i) a student‑athlete or another person acting on behalf of the student‑athlete initiates communication with the individual; and (ii) within seven days after an initial act as an athlete agent, the individual submits an application for registration as an athlete agent in this State.

(c)        A North Carolina licensed and resident attorney may act as an athlete agent in this State for all purposes without registering pursuant to this section if the attorney neither advertises directly for, nor solicits, any student‑athlete by representing to any person that the attorney has special experience or qualifications with regard to representing student‑athletes and represents no more than two student‑athletes.

(d)        An agency contract resulting from conduct in violation of this section is void, and the athlete agent shall return any consideration received under the contract. (2003‑375, s. 2.)



§ 78C-89. Registration as athlete agent; form; requirements.

§ 78C‑89.  Registration as athlete agent; form; requirements.

(a)        An individual seeking registration as an athlete agent shall submit an application for registration to the Secretary of State in a form prescribed by the Secretary of State. The application must be in the name of an individual and, except as otherwise provided in subsection (b) of this section, signed or otherwise authenticated by the applicant under penalty of perjury and must state or contain the following:

(1)        The name of the applicant and the address of the applicant's principal place of business.

(2)        The name of the applicant's business or employer, if applicable.

(3)        Any business or occupation engaged in by the applicant for the five years immediately preceding the date of submission of the application.

(4)        A description of the applicant's:

a.         Formal training as an athlete agent.

b.         Practical experience as an athlete agent.

c.         Educational background relating to the applicant's activities as an athlete agent.

(5)        The names and addresses of three individuals not related to the applicant who are willing to serve as references.

(6)        The name, sport, and last known team for each individual for whom the applicant acted as an athlete agent during the five years immediately preceding the date of submission of the application.

(7)        The names and addresses of all persons who are:

a.         With respect to the athlete agent's business if it is not a corporation, the partners, members, officers, managers, associates, or profit‑sharers of the business.

b.         With respect to a corporation employing the athlete agent, the officers, directors, and any shareholder of the corporation having an interest of five percent (5%) or greater.

(8)        Whether the applicant or any person named under subdivision (7) of this subsection has been convicted of a crime that, if committed in this State, would be a crime involving moral turpitude or a felony and identify the crime.

(9)        Whether there has been any administrative or judicial determination that the applicant or any person named under subdivision (7) of this subsection has made a false, misleading, deceptive, or fraudulent representation.

(10)      Any instance in which the conduct of the applicant or any person named under subdivision (7) of this subsection resulted in the imposition of a sanction, suspension, or declaration of ineligibility to participate in an interscholastic or intercollegiate athletic event on a student‑athlete or educational institution.

(11)      Any sanction, suspension, or disciplinary action taken against the applicant or any person named under subdivision (7) of this subsection arising out of occupational or professional conduct.

(12)      Whether there has been any denial of an application for, suspension or revocation of, or refusal to renew the registration or licensure of the applicant or any person named under subdivision (7) of this subsection as an athlete agent in any state.

(b)        An individual who has submitted an application for registration or licensure as an athlete agent in another state or who holds a certificate of registration or licensure as an athlete agent in another state may submit a copy of the application and certificate in lieu of submitting an application in the form prescribed pursuant to subsection (a) of this section. The Secretary of State shall accept the application and the certificate from the other state as an application for registration in this State if the application to the other state satisfied all of the following criteria:

(1)        Was submitted in the other state within six months immediately preceding the submission of the application in this State and the applicant certifies that the information contained in the application is current.

(2)        Contains information substantially similar to or more comprehensive than that required in an application submitted in this State.

(3)        Was signed by the applicant under penalty of perjury.

(c)        An application filed under this section is a "public record" within the meaning of Chapter 132 of the General Statutes. (2003‑375, s. 2.)



§ 78C-90. Certificate of registration; issuance or denial; renewal.

§ 78C‑90.  Certificate of registration; issuance or denial; renewal.

(a)        Except as otherwise provided in subsection (b) of this section, the Secretary of State shall issue a certificate of registration to an individual who complies with G.S. 78C‑89(a) or whose application has been accepted under G.S. 78C‑89(b).

(b)        The Secretary of State may refuse to issue a certificate of registration if the Secretary of State determines that the applicant has engaged in conduct that has a significant adverse effect on the applicant's fitness to act as an athlete agent. In making the determination, the Secretary of State may consider whether the applicant has:

(1)        Been convicted of a crime that, if committed in this State, would be a crime involving moral turpitude or a felony.

(2)        Made a materially false, misleading, deceptive, or fraudulent representation in the application or as an athlete agent.

(3)        Engaged in conduct that would disqualify the applicant from serving in a fiduciary capacity.

(4)        Engaged in conduct prohibited by G.S. 78C‑98.

(5)        Had a registration or licensure as an athlete agent suspended, revoked, or denied or been refused renewal of registration or licensure as an athlete agent in any state.

(6)        Engaged in conduct the consequence of which was that a sanction, suspension, or declaration of ineligibility to participate in an interscholastic or intercollegiate athletic event was imposed on a student‑athlete or educational institution.

(7)        Engaged in conduct that significantly adversely reflects on the applicant's credibility, honesty, or integrity.

(c)        In making a determination under subsection (b) of this section, the Secretary of State shall consider: (i) how recently the conduct occurred; (ii) the nature of the conduct and the context in which it occurred; and (iii) any other relevant conduct of the applicant.

(d)        An athlete agent may apply to renew a registration by submitting an application for renewal in a form prescribed by the Secretary of State. The application for renewal must be signed by the applicant under penalty of perjury and must contain current information on all matters required in an original registration.

(e)        An individual who has submitted an application for renewal of registration or licensure in another state, in lieu of submitting an application for renewal in the form prescribed pursuant to subsection (d) of this section, may file a copy of the application for renewal and a valid certificate of registration or licensure from the other state. The Secretary of State shall accept the application for renewal from the other state as an application for renewal in this State if the application to the other state satisfied the following:

(1)        Was submitted in the other state within six months immediately preceding the filing in this State and the applicant certifies the information contained in the application for renewal is current.

(2)        Contains information substantially similar to or more comprehensive than that required in an application for renewal submitted in this State.

(3)        Was signed by the applicant under penalty of perjury.

(f)         A certificate of registration or a renewal of a registration is valid for one year.

(g)        An application filed under this section is a "public record" within the meaning of Chapter 132 of the General Statutes. (2003‑375, s. 2.)



§ 78C-91. Suspension; revocation; refusal to renew registration.

§ 78C‑91.  Suspension; revocation; refusal to renew registration.

(a)        The Secretary of State may suspend, revoke, or refuse to renew a registration for conduct that would have justified denial of registration under G.S. 78C‑90(b).

(b)        The Secretary of State may deny, suspend, revoke, or refuse to renew a certificate of registration or licensure only after proper notice and an opportunity for a hearing in accordance with the Administrative Procedures Act pursuant to Article 3 of Chapter 150B of the General Statutes. (2003‑375, s. 2.)



§ 78C-92. Temporary registration.

§ 78C‑92.  Temporary registration.

The Secretary of State may issue a temporary certificate of registration while an application for registration or renewal of registration is pending. (2003‑375, s. 2.)



§ 78C-93. Registration; renewal of fees.

§ 78C‑93.  Registration; renewal of fees.

An application for registration or renewal of registration must be accompanied by a fee in the following amount:

(1)....... Application for registration.................................................................... $200.00

(2)....... Application for registration based upon a certificate of

........... registration or licensure issued by another state........................................ 200.00

(3)....... Application for renewal of registration..................................................... 200.00

(4)....... Application for renewal of registration based upon an

........... application for renewal of registration or licensure

........... submitted in another state........................................................................ 200.00.

(2003‑375, s. 2.)



§ 78C-94. Required form of contract.

§ 78C‑94.  Required form of contract.

(a)        An agency contract must be in a record, signed or otherwise authenticated by the parties.

(b)        An agency contract must state or contain the following:

(1)        The amount and method of calculating the consideration to be paid by the student‑athlete for services to be provided by the athlete agent under the contract and any other consideration the athlete agent has received or will receive from any other source for entering into the contract or for providing the services.

(2)        The name of any person not listed in the application for registration or renewal of registration who will be compensated because the student‑athlete signed the agency contract.

(3)        A description of any expenses that the student‑athlete agrees to reimburse.

(4)        A description of the services to be provided to the student‑athlete.

(5)        The duration of the contract.

(6)        The date of execution.

(c)        An agency contract must contain, in close proximity to the signature of the student‑athlete, a conspicuous notice in boldface type in capital letters stating:

WARNING TO STUDENT‑ATHLETE

IF YOU SIGN THIS CONTRACT:

(1)        YOU SHALL LOSE YOUR ELIGIBILITY TO COMPETE AS A STUDENT‑ATHLETE IN YOUR SPORT;

(2)        IF YOU HAVE AN ATHLETIC DIRECTOR, WITHIN 72 HOURS AFTER ENTERING INTO THIS CONTRACT, BOTH YOU AND YOUR ATHLETE AGENT MUST NOTIFY YOUR ATHLETIC DIRECTOR;

(3)        YOU WAIVE YOUR ATTORNEY-CLIENT PRIVILEGE WITH RESPECT TO THIS CONTRACT AND CERTAIN INFORMATION RELATED TO IT; AND

(4)        YOU MAY CANCEL THIS CONTRACT WITHIN 14 DAYS AFTER SIGNING IT. CANCELLATION OF THIS CONTRACT SHALL NOT REINSTATE YOUR ELIGIBILITY.

(d)        An agency contract that does not conform to this section is voidable by the student‑athlete. If a student‑athlete voids an agency contract, the student‑athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student‑athlete to enter into the contract.

(e)        The athlete agent shall give a record of the signed or otherwise authenticated agency contract to the student‑athlete at the time of execution.

(f)         The waiver of attorney‑client privilege does not affect those privileges between client and attorney when the attorney is not an athlete agent. (2003‑375, s. 2.)



§ 78C-95. Notice to educational institution.

§ 78C‑95.  Notice to educational institution.

(a)        Within 72 hours after entering into an agency contract or before the next scheduled athletic event in which the student‑athlete may participate, whichever occurs first, the athlete agent shall give notice in a record of the existence of the contract to the athletic director of the educational institution at which the student‑athlete is enrolled or the athlete agent has reasonable grounds to believe the student‑athlete intends to enroll.

(b)        Within 72 hours after entering into an agency contract or before the next athletic event in which the student‑athlete may participate, whichever occurs first, the student‑athlete shall inform the athletic director of the educational institution at which the student‑athlete is enrolled that he or she has entered into an agency contract. (2003‑375, s. 2.)



§ 78C-96. Student-athlete's right to cancel.

§ 78C‑96.  Student‑athlete's right to cancel.

(a)        A student‑athlete may cancel an agency contract by giving notice of the cancellation to the athlete agent in a record within 14 days after the contract is signed.

(b)        A student‑athlete may not waive the right to cancel an agency contract.

(c)        If a student‑athlete cancels an agency contract, the student‑athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student‑athlete to enter into the contract. (2003‑375, s. 2.)



§ 78C-97. Required records; waiver of attorney-client privilege.

§ 78C‑97.  Required records; waiver of attorney‑client privilege.

(a)        An athlete agent shall retain the following records for a period of five years:

(1)        The name and address of each individual represented by the athlete agent.

(2)        Any agency contract entered into by the athlete agent.

(3)        Any direct costs incurred by the athlete agent in the recruitment or solicitation of a student‑athlete to enter into an agency contract.

(b)        Records required to be retained by subsection (a) of this section are open to inspection by the Secretary of State during normal business hours.

(c)        Where a student‑athlete enters into an agency contract regulated under this Article, the student‑athlete will be deemed to waive the attorney‑client privilege with respect to records required to be retained by subsection (a) of this section, subject to G.S. 78C‑94(f). (2003‑375, s. 2.)



§ 78C-98. Prohibited conduct.

§ 78C‑98.  Prohibited conduct.

(a)        An athlete agent, with the intent to induce a student‑athlete to enter into an agency contract, shall not:

(1)        Give any materially false or misleading information or make a materially false promise or representation.

(2)        Furnish anything of value to a student‑athlete before the student‑athlete enters into the agency contract.

(3)        Furnish anything of value to any individual other than the student‑athlete or another registered athlete agent.

(b)        An athlete agent shall not intentionally:

(1)        Initiate contact with a student‑athlete unless the athlete agent is registered under this Article.

(2)        Refuse or fail to retain or permit inspection of the records required to be retained by G.S. 78C‑97.

(3)        Fail to register as required by G.S. 78C‑88.

(4)        Provide materially false or misleading information in an application for registration or renewal of registration.

(5)        Predate or postdate an agency contract.

(6)        Fail to notify a student‑athlete before the student‑athlete signs or otherwise authenticates an agency contract for a particular sport that the signing or authentication shall make the student‑athlete ineligible to participate as a student‑athlete in that sport. (2003‑375, s. 2.)



§ 78C-99. Criminal penalties.

§ 78C‑99.  Criminal penalties.

An athlete agent who violates any provision under G.S. 78C‑98(a) is guilty of a Class I felony. (2003‑375, s. 2.)



§ 78C-100. Civil remedies.

§ 78C‑100.  Civil remedies.

(a)        An educational institution has a right of action against an athlete agent or a former student‑athlete for damages caused by a violation of this Article. In an action under this section, the court may award costs and reasonable attorneys' fees to the prevailing party.

(b)        Damages suffered by an educational institution under subsection (a) of this section include losses and expenses incurred because, as a result of the conduct of an athlete agent or former student‑athlete, the educational institution was injured by a violation of this Article or was penalized, disqualified, or suspended from participation in athletics by: (i) a national association for the promotion and regulation of athletics; (ii) an athletic conference; or (iii) reasonable self‑imposed disciplinary action taken to mitigate sanctions likely to be imposed by an athletic organization.

(c)        A right of action under this section does not accrue until the educational institution discovers, or by the exercise of reasonable diligence would have discovered, the violation by the athlete agent or former student‑athlete.

(d)        Any liability of the athlete agent or the former student‑athlete under this section is several and not joint.

(e)        This Article does not restrict rights, remedies, or defenses of any person under law or equity. (2003‑375, s. 2.)



§ 78C-101. Administrative penalty.

§ 78C‑101.  Administrative penalty.

The Secretary of State may assess a civil penalty against an athlete agent not to exceed twenty‑five thousand dollars ($25,000) for a violation of this Article. (2003‑375, s. 2.)



§ 78C-102. Uniformity of application and construction.

§ 78C‑102.  Uniformity of application and construction.

In applying and construing this Uniform Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it. (2003‑375, s. 2.)



§ 78C-103. Electronic Signatures in Global and National Commerce Act.

§ 78C‑103.  Electronic Signatures in Global and National Commerce Act.

The provisions of this Article governing the legal effect, validity, or enforceability of electronic records or signatures, and of contracts formed or performed with the use of those records or signatures, conform to the requirements of section 102 of the Electronic Signatures in Global and National Commerce Act, Pub. L. 106‑229, 114 Stat. 464 (2000), and supersede, modify, and limit the Electronic Signatures in Global and National Commerce Act. (2003‑375, s. 2.)



§ 78C-104. Severability.

§ 78C‑104.  Severability.

If any provision of this Article or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this Article which can be given effect without the invalid provision or application, and to this end the provisions of this Article are severable. (2003‑375, s. 2.)



§ 78C-105. Rules.

§ 78C‑105.  Rules.

The Secretary of State may, in accordance with Chapter 150B of the General Statutes, adopt rules necessary to carry out the provisions of this Article. (2003‑375, s. 2.)






Chapter 78D - Commodities Act.

§ 78D-1. Definitions.

Chapter 78D.

Commodities Act.

Article 1.

Scope.

§ 78D‑1.  Definitions.

(1)        "Administrator" means the Secretary of State.

(2)        "Board of Trade" means any person or group of persons engaged in buying or selling any commodity or receiving the same for sale on consignment, whether such person or group of persons is characterized as a board of trade, exchange or other form of marketplace.

(3)        "CFTC Rule" means any rule, regulation or order of the Commodity Futures Trading Commission in effect on October 1, 1989, and all subsequent amendments, additions or other revisions thereto, unless the Administrator, within 10 days following the effective date of any such amendment, addition or revision, disallows the application thereof to this Part or to any provision thereof by rule, regulation or order.

(4)        "Commodity" means, except as otherwise specified by the Administrator by rule, regulation or order, any agricultural, grain or livestock product or by‑product, any metal or mineral (including a precious metal set forth in subdivision (13) of this section), any gem or gemstone (whether characterized as precious, semi‑precious or otherwise), any fuel (whether liquid, gaseous or otherwise), any foreign currency, and all other goods, articles, products or items of any kind; provided that the term commodity shall not include (i) a numismatic coin whose fair market value is at least fifteen percent (15%) higher than the value of the metal it contains, (ii) real property or any timber, agricultural or livestock product grown or raised on real property and offered or sold by the owner or lessee of such real property or (iii) any work of art offered or sold by art dealers, at public auction or offered or sold through a private sale by the owner thereof.

(5)        "Commodity Contract" means any account, agreement or contract for the purchase or sale, primarily for speculation or investment purposes and not for use or consumption by the offeree or purchaser, of one or more commodities, whether for immediate or subsequent delivery or whether delivery is intended by the parties, and whether characterized as a cash contract, deferred shipment or deferred delivery contract, forward contract, futures contract, installment or margin contract, leverage contract or otherwise.  Any commodity contract offered or sold shall, in the absence of evidence to the contrary, be presumed to be offered or sold for speculation or investment purposes.  A commodity contract shall not include any contract or agreement which requires, and under which the purchaser receives, within 28 calendar days from the payment in good funds of any portion of the purchase price, physical delivery of the total amount of each commodity to be purchased under the contract or agreement.

(6)        "Commodity Exchange Act" means the act of Congress known as the Commodity Exchange Act, as amended to October 1, 1989, codified at 7 U.S.C. § 1, et seq. and all subsequent amendments, additions or other revisions thereto, unless the Administrator, within 10 days following the effective date of any such amendment, addition or revision, disallows the application thereof to this Part or to any provision thereof by rule, regulation or order.

(7)        "Commodity Futures Trading Commission" means the independent regulatory agency established by Congress to administer the Commodity Exchange Act.

(8)        "Commodity Merchant" means any of the following as defined or described in the Commodity Exchange Act or by CFTC Rule:

a.         Futures commission merchant;

b.         Commodity pool operator;

c.         Commodity trading advisor;

d.         Introducing broker;

e.         Leverage transaction merchant;

f.          An associated person of any of the foregoing;

g.         Floor broker; and

h.         Any other person (other than a futures association) required to register with the Commodity Futures Trading Commission.

(9)        "Commodity Option" means any account, agreement or contract giving a party thereto the right but not the obligation to purchase or sell one or more commodities and/or one or more commodity contracts, whether characterized as an option, privilege, indemnity, bid, offer, put, call, advance guaranty, decline guaranty or otherwise, but shall not include an option traded on a national securities exchange registered with the United States Securities and Exchange Commission.

(10)      "Financial Institution" means a bank, savings institution or trust company organized under, or supervised pursuant to, the laws of the United States or of any state.

(11)      "Offer" includes every offer to sell, offer to purchase, or offer to enter into a commodity contract or commodity option.

(12)      "Person" means an individual, a corporation, a partnership, association, a joint‑stock company, a trust where the interests of the beneficiaries are evidenced by a security, an unincorporated organization, a government, or a political subdivision of a government, but shall not include a contract market designated by the Commodity Futures Trading Commission or any clearinghouse thereof or a national securities exchange registered with the Securities and Exchange Commission (or any employee, officer or director of such contract market, clearinghouse or exchange acting solely in that capacity).

(13)      "Precious Metal" means the following in either coin, bullion or other form:

a.         Silver;

b.         Gold;

c.         Platinum;

d.         Palladium;

e.         Copper; and

f.          Such other items as the Administrator may specify by rule.

(14)      "Sale" or "sell" includes every sale, contract of sale, contract to sell, or disposition, for value. (1989, c. 634, s. 1.)



§ 78D-2. Unlawful commodity transactions.

§ 78D‑2.  Unlawful commodity transactions.

Except as otherwise provided in G.S. 78D‑3 or G.S. 78D‑4, no person shall sell or purchase or offer to sell or purchase any commodity under any commodity contract or under any commodity option or offer to enter into or enter into as seller or purchaser any commodity contract or any commodity option. (1989, c. 634, s. 1.)



§ 78D-3. Exempt person transactions.

§ 78D‑3.  Exempt person transactions.

The prohibitions in G.S. 78D‑2 shall not apply to any transaction offered by and in which any of the following persons (or any employee, officer or director thereof acting solely in that capacity) is the purchaser or seller:

(1)        A person registered with the Commodity Futures Trading Commission as a futures commission merchant or as a leverage transaction merchant whose activities require such registration;

(2)        A person registered with the Securities and Exchange Commission as a broker‑dealer whose activities require such registration;

(3)        A person affiliated with, and whose obligations and liabilities under the transaction are guaranteed by, a person referred to in subdivisions (1) or (2) of this section;

(4)        A person who is a member of a contract market designated by the Commodity Futures Trading Commission (or any clearinghouse thereof);

(5)        A financial institution; or

(6)        A person registered under the laws of this State as a securities broker‑dealer whose activities require such registration.

The exemption provided by this section shall not apply to any transaction or activity which is prohibited by the Commodity Exchange Act or CFTC Rule. (1989, c. 634, s. 1.)



§ 78D-4. Exempt transactions.

§ 78D‑4.  Exempt transactions.

(a)        The prohibitions in G.S. 78D‑2 shall not apply to the following:

(1)        An account, agreement or transaction within the exclusive jurisdiction of the Commodity Futures Trading Commission as granted under the Commodity Exchange Act;

(2)        A commodity contract for the purchase of one or more precious metals which requires, and under which the purchaser receives, within 28 calendar days from the payment in good funds of any portion of the purchase price, physical delivery of the quantity of the precious metals purchased by such payment, provided that, for purposes of this paragraph, physical delivery shall be deemed to have occurred if, within such twenty‑eight‑day period, such quantity of precious metals purchased by such payment is delivered (whether in specifically segregated or fungible bulk form) into the possession of a depository (other than the seller) which is either (i) a financial institution, (ii) a depository the warehouse receipts of which are recognized for delivery purposes for any commodity on a contract market designated by the Commodity Futures Trading Commission, (iii) a storage facility licensed or regulated by the United States or any agency thereof, or (iv) a depository designated by the Administrator, and such depository (or other person which itself qualifies as a depository as aforesaid) or a qualified seller issues and the purchaser receives, a certificate, document of title, confirmation or other instrument evidencing that such quantity of precious metals has been delivered to the depository and is being and will continue to be held by the depository on the purchaser's behalf, free and clear of all liens and encumbrances, other than liens of the purchaser, tax liens, liens agreed to by the purchaser, or liens of the depository for fees and expenses, which have previously been disclosed to the purchaser;

(3)        A commodity contract solely between persons engaged in producing, processing, using commercially or handling as merchants, each commodity subject thereto, or any by‑product thereof; or

(4)        A commodity contract under which the offeree or the purchaser is a person referred to in G.S. 78D‑3 of this Chapter, an insurance company, an investment company as defined in the Investment Company Act of 1940, or an employee pension and profit sharing or benefit plan (other than a self‑employed individual retirement plan, or individual retirement account).

(b)        For the purposes of G.S. 78D‑4(a)(2), a qualified seller is a person who:

(1)        Is a seller of precious metals and has a tangible net worth of at least $5,000,000 (or has an affiliate who has unconditionally guaranteed the obligations and liabilities of the seller and the affiliate has a tangible net worth of at least $5,000,000);

(2)        Has stored precious metals with one or more depositories on behalf of customers for at least the previous three years;

(3)        Prior to any offer, and annually thereafter, files with the Administrator a sworn notice of intent to act as a qualified seller under G.S. 78D‑4(a)(2), containing:

a.         The seller's name and address, names of its directors, officers, controlling shareholders, partners, principals, and other controlling persons;

b.         The address of its principal place of business, state and date of incorporation or organization, and the name and address of seller's registered agent in this State;

c.         A statement that the seller (or a person affiliated with the seller who has guaranteed the obligations and liabilities of the seller) has a tangible net worth of at least $5,000,000;

d.         Depository information including:

1.         The name and address of the depository or depositories that the seller intends to use;

2.         The name and address of each and every depository where the seller has stored precious metals on behalf of customers for the previous three years; and

3.         Independent verification from each and every depository named in (3)d2 of this section that the seller has in fact stored precious metals on behalf of the seller's customers for the previous three years and a statement of total deposits made during this period.

e.         Financial statements for the seller (or the person affiliated with the seller who has guaranteed the obligations and liabilities of the seller) for the past three years, audited by an independent certified public accountant, together with the accountant's report;

f.          A statement describing the details of all civil, criminal, or administrative proceedings currently pending or adversely resolved against the seller or its directors, officers, controlling shareholders, partners, principals, or other controlling persons during the past 10 years including: (i) civil litigation and administrative proceedings involving securities or commodities violations, or fraud, (ii) criminal proceedings, (iii) denials, suspensions or revocations of securities or commodities licenses or registrations, and (iv) suspensions or expulsions from membership in, or associations with, self‑regulatory organizations registered under the Securities Exchange Act of 1934, or the Commodity Exchange Act; or (v) a statement that there were no such proceedings.

(4)        Notifies the Administrator within 15 days of any material changes in the information provided in the notice of intent; and

(5)        Annually furnishes to each purchaser for whom the seller is then storing precious metals, and to the Administrator, a report by an independent certified public accountant of the accountant's examination of the seller's precious metals storage program that includes a reconciliation of the total amount of depository confirmations issued by all depositories where the seller has stored precious metals to the total amount of all confirmations issued to customers by the seller.

(c)        The Administrator may, upon request by the seller, waive any of the exemption requirements in G.S. 78D‑4(b), conditionally or unconditionally.

(d)        The Administrator may, by order, deny, suspend, revoke or place limitations on the authority to engage in business as a qualified seller under G.S. 78D‑4(a)(2) if the Administrator finds that the order is in the public interest and that the person, the person's officers, directors, partners, agents, servants or employees, any person occupying a similar status or performing similar functions, any person who directly or indirectly controls or is controlled by the seller, or any of them, the seller's affiliates or subsidiaries:

(1)        Has filed a notice of intention under G.S. 78D‑4(c) with the Administrator or the designee of the Administrator which was incomplete in any material respect or contained any statement which was, in light of the circumstances under which it was made, false or misleading with respect to any material fact;

(2)        Has, within the last 10 years, pled guilty or nolo contendere to, or been convicted of any crime indicating a lack of fitness to engage in the investment commodity business;

(3)        Has been permanently or temporarily enjoined by any court of competent jurisdiction from engaging in, or continuing, any conduct or practice which injunction indicates a lack of fitness to engage in the investment commodities business;

(4)        Is the subject of an order of the Administrator denying, suspending, or revoking the person's license as a securities broker‑dealer, sales representative, or investment adviser;

(5)        Is the subject of any of the following orders which are currently effective and which were issued within the last five years:

a.         An order by the securities agency or Administrator of another state, Canadian province or territory, the Securities and Exchange Commission, or the Commodity Futures Trading Commission, entered after notice and opportunity for hearing, denying, suspending, or revoking the person's registration as a futures commission merchant, leverage transaction merchant, introducing broker, commodity trading adviser, commodity pool operator, securities broker‑dealer, sales representative, or investment adviser, or the substantial equivalent of those terms;

b.         Suspension or expulsion from membership in, or association with, a self‑regulatory organization registered under the Securities Exchange Act of 1934 or the Commodity Exchange Act;

c.         A United States Postal Service fraud order;

d.         A cease and desist order entered after notice and opportunity of hearing by the Administrator or the securities agency or Administrator of any other state, Canadian province or territory, the Securities and Exchange Commission, or the Commodity Futures Trading Commission;

e.         An order entered by the Commodity Futures Trading Commission denying, suspending or revoking registration under the Commodity Exchange Act.

(6)        Has engaged in an unethical or dishonest act or practice in the investment commodities or securities business; or

(7)        Has failed reasonably to supervise sales representatives or employees.

(e)        If the public interest or the protection of investors so requires, the Administrator may, by order, summarily deny or suspend the exemption for a qualified seller. Upon the entry of the order, the Administrator shall promptly notify the person claiming said status that an order has been entered and the reasons therefor and that within 20 days after the receipt of a written request the matter will be scheduled for hearing. The provisions of G.S. 78D‑30 shall apply with respect to all subsequent proceedings.

(f)         If the Administrator finds that any applicant or qualified seller is no longer in existence or has ceased to do business or is subject to an adjudication of mental incompetence or to the control of a committee, conservator, or guardian, or cannot be located after reasonable search, the Administrator may, by order, deny or revoke the exemption for a qualified seller.

(g)        The Administrator may issue rules or orders prescribing the terms and conditions of all transactions and contracts covered by the provisions of this Chapter which are not within the exclusive jurisdiction of the Commodity Futures Trading Commission as granted by the Commodity Exchange Act, exempting any person or transaction from any provision of this Chapter conditionally or unconditionally and otherwise implementing the provisions of this Chapter for the protection of purchasers and sellers of commodities. (1989, c. 634, s. 1; 2001‑126, s. 7.)



§ 78D-5. Unlawful commodity activities.

§ 78D‑5.  Unlawful commodity activities.

(a)        No person shall engage in a trade or business or otherwise act as a commodity merchant unless such person (i) is registered or temporarily licensed with the Commodity Futures Trading Commission for each activity constituting such person as a commodity merchant and such registration or temporary license shall not have expired, nor been suspended nor revoked; or (ii) is exempt from such registration by virtue of the Commodity Exchange Act or of a CFTC rule.

(b)        No board of trade shall trade, or provide a place for the trading of, any commodity contract or commodity option required to be traded on or subject to the rules of a contract market designated by the Commodity Futures Trading Commission unless such board of trade has been so designated for such commodity contract or commodity option and such designation shall not have been vacated, nor suspended nor revoked. (1989, c. 634, s. 1.)



§ 78D-6. Fraudulent conduct.

§ 78D‑6.  Fraudulent conduct.

No person, shall directly or indirectly:

(1)        Cheat or defraud, or attempt to cheat or defraud, any other person or employ any device, scheme or artifice to defraud any other person;

(2)        Make any false report, enter any false record, or make any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they were made, not misleading;

(3)        Engage in any transaction, act, practice or course of business, including, without limitation, any form of advertising or solicitation, which operates or would operate as a fraud or deceit upon any person; or

(4)        Misappropriate or convert the funds, security or property of any other person;

in or in connection with the purchase or sale of, the offer to sell, the offer to purchase, the offer to enter into, or the entry into of, any commodity contract or commodity option subject to the provisions of G.S. 78D‑2, 78D‑3, 78D‑4(a)(2) or G.S. 78D‑4(a)(4) of this Chapter. (1989, c. 634, s. 1.)



§ 78D-7. Liability of principals, controlling persons and others.

§ 78D‑7.  Liability of principals, controlling persons and others.

(a)        The act, omission, or failure of any official, agent, or other person acting for any individual, association, partnership, corporation, or trust within the scope of his employment or office shall be deemed the act, omission, or failure of such individual, association, partnership, corporation, or trust, as well as of such official, agent, or other person.

(b)        Every person who directly or indirectly controls another person liable under any provision of this Chapter, every partner, officer, or director of such other person, every person occupying a similar status or performing similar functions, every employee of such other person who materially aids in the violation is also liable jointly and severally with and to the same extent as such other person, unless the person who is also liable by virtue of this provision sustains the burden of proof that he did not know, and in exercise of reasonable care could not have known, of the existence of the facts by reason of which the liability is alleged to exist. (1989, c. 634, s. 1.)



§ 78D-8. Securities and laws unaffected.

§ 78D‑8.  Securities and laws unaffected.

Nothing in this Chapter shall impair, derogate or otherwise affect the authority or powers of the Administrator under Chapters 78A or 78C of the General Statutes or the application of any provision thereof to any person or transaction subject thereto. (1989, c. 634, s. 1.)



§ 78D-9. Purpose.

§ 78D‑9.  Purpose.

This Chapter may be construed and implemented to effectuate its general purpose to protect investors, to prevent and prosecute illegal and fraudulent schemes involving commodity contracts and to maximize coordination with federal and other states' laws and the administration and enforcement thereof.  This Chapter is not intended to create any rights or remedies upon which actions may be brought by private persons against persons who violate the provisions of this Chapter. (1989, c. 634, s. 1.)



§§ 78D-10 through 78D-20. Reserved for future codification purposes.

§§ 78D‑10 through 78D‑20.  Reserved for future codification purposes.



§ 78D-21. Investigations.

Article 2.

Administration and Enforcement.

§ 78D‑21.  Investigations.

(a)        The Administrator may make investigations, within or without this State, as it finds necessary or appropriate to:

(1)        Determine whether any person has violated, or is about to violate, any provision of this Chapter or any rule or order of the Administrator; or

(2)        Aid in enforcement of this Chapter.

(b)        The Administrator may publish information concerning any violation of this Chapter or any rule or order of the Administrator.

(c)        For purposes of any investigation or proceeding under this Chapter, the Administrator or any officer or employee designated by rule or order, may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of any books, papers, correspondence, memoranda, agreements, or other documents or records which the Administrator finds to be relevant or material to the inquiry.

(d)        (1)        If a person does not give testimony or produce the documents required by the Administrator or a designated employee pursuant to an administrative subpoena, the Administrator or designated employee may apply for a court order compelling compliance with the subpoena or the giving of the required testimony.

(2)        The request for order of compliance may be addressed to either:

a.         The Superior Court of Wake County where service may be obtained on the person refusing to testify or produce, if the person is within this State; or

b.         The appropriate court of the State having jurisdiction over the person refusing to testify or produce, if the person is outside this State.

(e)        The Administrator in his discretion may appoint commodities law enforcement agents and other enforcement personnel.

(1)        Subject Matter Jurisdiction.  The responsibility of an agent shall be enforcement of this Chapter.

(2)        Territorial Jurisdiction.  A commodities law enforcement agent is a State officer with jurisdiction throughout the State.

(3)        Service of Orders of the Administrator.  Commodities law enforcement agents may serve and execute notices, orders, or demands issued by the Administrator for the surrender of registrations or relating to any administrative proceeding.  While serving and executing such notices, orders, or demands, commodities law enforcement agents shall have all the power and authority possessed by law enforcement officers when executing an arrest warrant. (1989, c. 634, s. 1.)



§ 78D-22. Enforcement of Chapter.

§ 78D‑22.  Enforcement of Chapter.

(a)        If the Administrator believes, whether or not based upon an investigation conducted under G.S. 78D‑21 that any person has engaged or is about to engage in any act or practice constituting a violation of any provision of this Chapter or any rule or order hereunder, the Administrator may:

(1)        Issue a cease and desist order;

(2)        Issue an order imposing a civil penalty in an amount which may not exceed twenty‑five thousand dollars ($25,000) for any single violation or five hundred thousand dollars ($500,000) for multiple violations in a single proceeding or a series of related proceedings;

(3)        Issue an order requiring reimbursement of the costs of investigation; or

(4)        Initiate any of the actions specified in subsection (b) of this section.

The clear proceeds of civil penalties imposed pursuant to this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. Any reimbursement of costs imposed by this subsection shall be paid to the General Fund.

(b)        The Administrator may institute any of the following actions in the appropriate courts of this State, or in the appropriate courts of another state, in addition to any legal or equitable remedies otherwise available:

(1)        A declaratory judgment;

(2)        An action for a prohibitory or mandatory injunction to enjoin the violation and to ensure compliance with this Chapter or any rule or order of the Administrator;

(3)        An action for disgorgement; or

(4)        An action for appointment of a receiver or conservator for the defendant or the defendant's assets. (1989, c. 634, s. 1; 1998‑215, s. 123.)



§ 78D-23. Power of court to grant relief.

§ 78D‑23.  Power of court to grant relief.

(a)        (1)        Upon a proper showing by the Administrator that a person has violated, or is about to violate, any provision of this Chapter or any rule or order of the Administrator, any court of competent jurisdiction may grant appropriate legal or equitable remedies.

(2)        Upon showing of violation of this Chapter or a rule or order of the Administrator, the court, in addition to traditional legal and equitable remedies, including temporary restraining orders, permanent or temporary prohibitory or mandatory injunctions, and writs of prohibition or mandamus, may grant the following special remedies:

a.         Imposition of a civil penalty in an amount which may not exceed twenty‑five thousand dollars ($25,000) for any single violation or five hundred thousand dollars ($500,000) for multiple violations in a single proceeding or a series of related proceedings;

b.         Disgorgement;

c.         Declaratory judgment;

d.         Restitution to investors wishing restitution; and

e.         Appointment of a receiver or conservator for the defendant or the defendant's assets.

(3)        Appropriate remedies when the defendant is shown only about to violate this Chapter or a rule or order of the Administrator shall be limited to:

a.         A temporary restraining order;

b.         A temporary or permanent injunction;

c.         A writ of prohibition or mandamus; or

d.         An order appointing a receiver or conservator for the defendant or the defendant's assets.

The clear proceeds of civil penalties imposed pursuant to this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(b)        The court shall not require the Administrator to post a bond in any official action under this Chapter.

(c)        (1)        Upon a proper showing by the administrator or securities or commodity agency of another state that a person (other than a government or governmental agency or instrumentality) has violated, or is about to violate, any provision of the commodity code of that state or any rule or order of the administrator or securities or commodity agency of that state, the Superior Court of Wake County may grant appropriate legal and equitable remedies.

(2)        Upon showing of a violation of the securities or commodity act of the foreign state or a rule or order of the administrator or securities or commodity agency of the foreign state, the court, in addition to traditional legal or equitable remedies including temporary restraining orders, permanent or temporary prohibitory or mandatory injunctions and writs of prohibition or mandamus, may grant the following special remedies:

a.         Disgorgement; and

b.         Appointment of a receiver, conservator, or ancillary receiver or conservator for the defendant or the defendant's assets located in this State.

(3)        Appropriate remedies when the defendant is shown only about to violate the securities or commodity act of the foreign state or a rule or order of the administrator or securities or commodity agency of the foreign state shall be limited to:

a.         A temporary restraining order;

b.         A temporary or permanent injunction;

c.         A writ of prohibition or mandamus; or

d.         An order appointing a receiver, conservator, or ancillary receiver or conservator for the defendant or the defendant's assets located in this State. (1989, c. 634, s. 1; 1998‑215, s. 124.)



§ 78D-24. Criminal penalties.

§ 78D‑24.  Criminal penalties.

(a)        Any person who willfully violates any provision of this Chapter is guilty of a felony. If the losses caused by the violation or violations are one hundred thousand dollars ($100,000) or more, the person is guilty of a Class C felony. If the losses caused by the violation or violations are less than one hundred thousand dollars ($100,000), the person is guilty of a Class H felony.

(b)        Any person convicted of violating a rule or order under this Chapter may be fined, but may not be imprisoned, if the person proves he had no knowledge of the rule or order.

(c)        In lieu of a fine otherwise authorized by law, a person who has been convicted of or who has pleaded guilty or no contest to having engaged in conduct in violation of the provisions of this Chapter may be sentenced to pay a fine that does not exceed the greater of three times the gross value gained or three times the gross loss caused by such conduct, plus court costs and the costs of investigation and prosecution, reasonably incurred.

(d)        The Administrator may refer such evidence as is available concerning violations of this Chapter or any rule or order of the Administrator to the Attorney General or the proper district attorney, who may, with or without such a reference from the Administrator, institute the appropriate criminal proceedings under this Chapter. Upon receipt of such reference, the Attorney General or the district attorney may request that a duly employed attorney of the Administrator prosecute or assist in the prosecution of such violation or violations on behalf of the State. Upon approval of the Administrator, such employee shall be appointed a special prosecutor for the Attorney General or the district attorney to serve without compensation from the Attorney General or district attorney. Such special prosecutor shall have all the powers and duties prescribed by law for Assistant Attorneys General or district attorneys and such other powers and duties as are lawfully delegated to such special prosecutor by the Attorney General or the district attorney.

(e)        Nothing in this Chapter limits the power of the State to punish any person for any conduct which constitutes a crime by statute or at common law. (1989, c. 634, s. 1; 2003‑413, s. 26.)



§ 78D-25. Administration of Chapter.

§ 78D‑25.  Administration of Chapter.

(a)        This Chapter shall be administered by the Secretary of State. The Secretary of State as Administrator may delegate all or part of the authority under this Chapter to the Deputy Securities Administrator including, but not limited to, the authority to conduct hearings, make, execute and issue final agency orders and decisions. The Secretary of State may appoint such clerks and other assistants as may from time to time be needed. The Secretary of State may designate one or more hearing officers for the purpose of conducting administrative hearings.

(b)        Neither the Administrator nor any employees of the Administrator shall use any information which is filed with or obtained by the Administrator which is not public information for personal gain or benefit, nor shall the Administrator nor any employees of the Administrator conduct any securities or commodity dealings whatsoever based upon any such information, even though public, if there has not been a sufficient period of time for the securities or commodity markets to assimilate such information.

(c)       (1)        Except as provided in subdivision (2) of this subsection, all information collected, assembled or maintained by the Administrator is public information and is available for the examination of the public as provided by Chapter 132 of the General Statutes.

(2)        The following are exceptions to subdivision (1) which are deemed to be confidential:

a.         Information obtained in private investigations pursuant to G.S. 78D‑21 of this Chapter;

b.         Information made confidential by the provisions of Chapter 132 of the General Statutes;

c.         Information obtained from federal agencies which may not be disclosed under federal law.

(3)        The Administrator in his discretion may disclose any information made confidential under subsection (2)a. to persons identified in G.S. 78D‑26(a).

(4)        No provision of this Chapter either creates or derogates any privilege which exists at common law, by statute or otherwise when any documentary or other evidence is sought under subpoena directed to the Administrator or any employee of the Administrator. (1989, c. 634, s. 1; 2001‑126, s. 11.)



§ 78D-26. Cooperation with other agencies.

§ 78D‑26.  Cooperation with other agencies.

(a)        To encourage uniform application and interpretation of this Chapter and securities regulation and enforcement in general, the Administrator and the employees of the Administrator may cooperate, including bearing the expense of the cooperation, with the securities agencies or administrator of another jurisdiction, Canadian province or territory or such other agencies administering this Chapter, the Commodity Futures Trading Commission, the Securities and Exchange Commission, any self‑regulatory organization established under the Commodity Exchange Act or the Securities Exchange Act of 1934, any national or international organization of commodities or securities officials or agencies, and any governmental law enforcement agency.

(b)        The cooperation authorized by subsection (a) shall include, but need not be limited to, the following:

(1)        Making joint examinations or investigations;

(2)        Holding joint administrative hearings;

(3)        Filing and prosecuting joint litigation;

(4)        Sharing and exchanging personnel;

(5)        Sharing and exchanging information and documents;

(6)        Formulating and adopting mutual regulations, statements of policy, guidelines, proposed statutory changes and releases; and

(7)        Issuing and enforcing subpoenas at the request of the agency administering this Chapter in another jurisdiction, the securities agency of another jurisdiction, the Commodity Futures Trading Commission or the Securities and Exchange Commission if the information sought would also be subject to lawful subpoena for conduct occurring in this State. (1989, c. 634, s. 1.)



§ 78D-27. General authority to adopt rules, forms, and orders.

§ 78D‑27.  General authority to adopt rules, forms, and orders.

(a)        In addition to specific authority granted elsewhere in this Chapter, the Administrator may make, amend, and rescind rules, forms, and orders as are necessary to carry out the provisions of this Chapter.  Such rules or forms shall include, but need not be limited to, the following:

(1)        Rules defining any terms, whether or not used in this Chapter, insofar as the definitions are not inconsistent with the provisions of this Chapter.  For the purpose of rules or forms, the Administrator may classify commodities and commodity contracts, persons, and matters within the Administrator's jurisdiction.

(2)        Reserved.

(b)        Unless specifically provided in this Chapter, no rule, form, or order may be adopted, amended or rescinded unless the Administrator finds that the action is:

(1)        Necessary or appropriate in the public interest or for the protection of investors; and

(2)        Consistent with the purposes fairly intended by the policy and provisions of this Chapter.

(c)        All rules and forms of the Administrator shall be published.

(d)        No provision of this Chapter imposing any liability applies to any act done or omitted in good faith in conformity with a rule, order, or form adopted by the Administrator, notwithstanding that the rule, order, or form may later be amended, or rescinded, or be determined by judicial or other authority to be invalid for any reason. (1989, c. 634, s. 1.)



§ 78D-28. Consent to service of process.

§ 78D‑28.  Consent to service of process.

When a person, including a nonresident of this State, engages in conduct prohibited or made actionable by the Chapter or any rule or order of the Administrator, the engaging in the conduct shall constitute the appointment of the Administrator as the person's attorney to receive service of any lawful process in a noncriminal proceeding against the person, a successor, or personal representative, which grows out of that conduct and which is brought under the Chapter or any rule or order of the Administrator with the same force and validity as if served personally. (1989, c. 634, s. 1.)



§ 78D-29. Scope of the Chapter.

§ 78D‑29.  Scope of the Chapter.

(a)        G.S. 78D‑2, 78D‑5 and 78D‑6 apply to persons who sell or offer to sell when:

(1)        An offer to sell is made in this State, or

(2)        An offer to buy is made and accepted in this State.

(b)        G.S. 78D‑2, 78D‑5 and 78D‑6 apply to persons who buy or offer to buy when:

(1)        An offer to buy is made in this State, or

(2)        An offer to sell is made and accepted in this State.

(c)        For the purpose of this section, an offer to sell or to buy is made in this State, whether or not either party is then present in this State, when the offer:

(1)        Originates from this State, or

(2)        Is directed by the offeror to this State and received at the place to which it is directed (or at any post office in this State in the case of a mailed offer).

(d)        For the purpose of this section, an offer to buy or to sell is accepted in this State when acceptance:

(1)        Is communicated to the offeror in this State, and

(2)        Has not previously been communicated to the offeror, orally or in writing, outside this State; and acceptance is communicated to the offeror in this State, whether or not either party is then present in this State, when the offeree directs it to the offeror in this State, reasonably believing the offeror to be in this State and it is received at the place to which it is directed (or at any post office in this State in the case of a mailed acceptance).

(e)        An offer to sell or to buy is not made in this State when:

(1)        The publisher circulates or there is circulated on his behalf in this State any bona fide newspaper or other publication of general, regular, and paid circulation which is not published in this State, or which is published in this State but has had more than two‑thirds of its circulation outside this State during the past 12 months, or

(2)        A radio or television program originating outside this State is received in this State. (1989, c. 634, s. 1.)



§ 78D-30. Procedure for entry of an order.

§ 78D‑30.  Procedure for entry of an order.

(a)        The Administrator shall commence an administrative proceeding under this Chapter, by entering either a notice of intent to do a contemplated act or a summary order. The notice of intent or summary order may be entered without notice, without opportunity for hearing, and need not be supported by findings of fact or conclusions of law, but must be in writing.

(b)        Upon entry of a notice of intent or summary order, the Administrator shall promptly notify all interested parties that the notice or summary order has been entered and the reasons therefor. If the proceeding is pursuant to a notice of intent, the Administrator shall inform all interested parties of the dates, time, and place set for the hearing on the notice. If the proceeding is pursuant to a summary order, the Administrator shall inform all interested parties that they have 30 business days from the entry of the order to file a written request for a hearing on the matter with the Administrator and that the hearing will be scheduled within 20 days after the receipt of the written request.

(c)        If the proceeding is pursuant to a summary order, the Administrator, whether or not a written request for a hearing is received from any interested party, may schedule the matter for hearing on the Administrator's own motion.

(d)        If no request for a hearing, other responsive pleading, or submission is received by the Administrator within 30 business days of receipt of service of notice of summary order under subsection (b) of this section and no hearing is ordered by the Administrator, the summary order will automatically become a final order after 30 business days from the date service of the notice of summary order was received.

(e)        If a hearing is requested or ordered, the Administrator, after notice of, and opportunity for, hearing to all interested persons, may modify or vacate the order or extend it until final determination.

(f)         No final order or order after hearing may be returned without:

(1)        Appropriate notice to all interested persons;

(2)        Opportunity for hearing by all interested persons; and

(3)        Entry of written findings of fact and conclusions of law.

Every hearing in an administrative proceeding under this Chapter shall be public unless the Administrator grants a request joined in by all the respondents that the hearing be conducted privately. (1989, c. 634, s. 1; 1998‑196, s. 1; 2001‑126, s. 8.)



§ 78D-31. Judicial review of orders.

§ 78D‑31.  Judicial review of orders.

(a)        Any person aggrieved by a final order of the Administrator may obtain a review of the order in the Superior Court of Wake County by filing in court, within 30 days after a written copy of the decision is served upon the person by personal service or by registered or certified mail, a written petition praying that the order be modified or set aside in whole or in part.  A copy of the petition shall be forthwith served upon the Administrator, and thereupon the Administrator shall certify and file in court a copy of the filing and evidence upon which the order was entered.  When these have been filed, the court has exclusive jurisdiction to affirm, modify, enforce, or set aside the order, in whole or in part.  The findings of the Administrator as to the facts, if supported by competent, material and substantial evidence, are conclusive.  If either party applies to the court for leave to adduce additional material evidence, and shows to the satisfaction of the court that there were reasonable grounds for failure to adduce the evidence in the hearing before the Administrator, the court may order the additional evidence to be taken before the Administrator and to be adduced upon the hearing in such manner and upon such conditions as the court considers proper.  The Administrator may modify his findings and order by reason of the additional evidence and shall file in court the additional evidence together with any modified or new findings or order.  The judgment of the court is final, subject to review by the Court of Appeals.

(b)        The commencement of proceedings under subsection (a) does not, unless specifically ordered by the court, operate as a stay of the Administrator's order. (1989, c. 634, s. 1.)



§ 78D-32. Pleading exemptions.

§ 78D‑32.  Pleading exemptions.

It shall not be necessary to negative any of the exemptions of this Chapter in any complaint, information or indictment, or any writ or proceeding brought under this chapter; and the burden of proof of any such exemption shall be upon the party claiming the same. (1989, c. 634, s. 1.)



§ 78D-33. Affirmative Defense.

§ 78D‑33.  Affirmative defense.

It shall be a defense in any complaint, information, indictment, any writ or proceeding brought under this Chapter alleging a violation of G.S. 78D‑2 based solely on the failure in an individual case to make physical delivery within the applicable time period under G.S. 78D‑1(5) or G.S. 78D‑4(a)(2) if the party asserting the defense sustains the burden of proof that:

(1)        Failure to make physical delivery was due solely to factors beyond the control of the seller, the seller's officers, directors, partners, agents, servants or employees, every person occupying a similar status or performing similar functions, every person who directly or indirectly controls or is controlled by the seller, or any of them, the seller's affiliates, subsidiaries or successors; and

(2)        Physical delivery was completed within a reasonable time under the applicable circumstances. (1989, c. 634, s. 1.)






Chapter 79 - Strays

§§ 79-1 through 79-4: Repealed by Session Laws 1991, c. 472, s. 1.

Chapter 79.

Strays

§§ 79‑1 through 79‑4:  Repealed by Session Laws 1991, c.  472, s. 1.






Chapter 80 - Trademarks, Brands, etc.

§ 80-1. Definitions.

Chapter 80.

Trademarks, Brands, etc.

Article 1.

Trademark Registration Act.

§ 80‑1.  Definitions.

(a)        The term "applicant" as used herein means the person filing an application for registration of a trademark under this Article, the person's legal representatives, successors or assigns.

(b)        The term "mark" as used herein includes any trademark or service mark entitled to registration under this Article whether registered or not.

(c)        The term "person" as used herein means any individual, firm, partnership, corporation, association, union or other organization.

(d)        The term "registrant" as used herein means the person to whom the registration of a trademark under this Article is issued, the person's legal representatives, successors or assigns.

(d1)      The term "Secretary" as used herein means the Secretary of State or the designee of the Secretary charged with the administration of this Article.

(e)        The term "service mark" as used herein means a mark used in the sale or advertising of services to identify the services of one person and distinguish them from the services of others.

(f)         The term "trademark" as used herein means any word, name, symbol, or device or any combination thereof adopted and used by a person to identify goods made, sold, or distributed by him and to distinguish them from goods made, sold, or distributed by others.

(g)        The term "use" means the bona fide use of a mark in the State of North Carolina in the ordinary course of trade, and not merely the reservation of a right to a mark. For the purposes of this Article, a mark shall be deemed to be "used" in this State (i) on goods when it is placed in any manner on the goods or their containers or the displays associated therewith or on the tags or labels affixed thereto, or if the nature of the goods makes placement impractical, then on documents associated with the goods, and the goods are currently sold or otherwise distributed in the State, and (ii) on services when it is used or displayed in the sale or advertising of services and the services are currently being rendered in this State, or are being offered and are available to be rendered in this State.

(h)        A mark shall be deemed to be "abandoned" when either of the following occurs:

(1)        When its use has been discontinued with intent not to resume its use. Intent not to resume may be inferred from circumstances. Nonuse for three consecutive years shall constitute prima facie evidence of abandonment.

(2)        When any course of conduct of the owner, including acts of omission as well as commission, causes the mark to lose its significance as a mark. (1903, c. 271; Rev., s. 3012; C.S., s. 3971; 1941, c. 255, s. 1; 1967, c. 1007, s. 1; 1991, c. 626, s. 1; 1997‑476, s. 1.)



§ 80-1.1. Purpose.

§ 80‑1.1.  Purpose.

The purpose of this Article is to provide a system of State trademark registration and protection substantially consistent with the federal system of trademark registration and protection under the Trademark Act of 1946, 15 U.S.C. § 1051, et seq., as amended.  The construction given the federal act should be examined as persuasive authority for interpreting and construing this Article. (1997‑476, s. 2.)



§ 80-2. Registrability.

§ 80‑2.  Registrability.

A mark by which the goods or services of any applicant for registration may be distinguished from the goods or services of others shall not be registered if it

(1)        Consists of or comprises immoral, deceptive or scandalous matter; or

(2)        Consists of or comprises matter which may disparage or falsely suggest a connection with persons, living or dead, institutions, beliefs, or national symbols, or bring them into contempt, or disrepute; or

(3)        Consists of or comprises the flag or coat of arms or other insignia of the United States, or of any state or municipality, or of any foreign nation, or any simulation thereof; or

(4)        Consists of or comprises the name, signature or portrait of any living individual, except with his written consent; or

(5)        Consists of a mark which (i) when applied to the goods or services of the applicant, is merely descriptive of them or merely describes one or more of the characteristics, or is deceptively misdescriptive of them, or falsely describes the nature, function, capacity, or characteristics of them, or (ii) when applied to the goods or services of the applicant, is primarily geographically descriptive or deceptively misdescriptive of them, or (iii) is primarily merely a surname; provided, however, that nothing in this subdivision (5) shall prevent the registration of a mark used in this State by the applicant which has become distinctive of the applicant's goods or services.  The Secretary may accept as evidence that the mark has become distinctive, as applied to the applicant's goods or services, proof of continuous use thereof as a mark by the applicant in this State for the five years preceding the date on which the claim of distinctiveness is made; or

(6)        Consists of or comprises a mark which so resembles a mark registered in this State or a mark or trade name previously used in this State by another and not abandoned, as to be likely, when applied to the goods or services of the applicant, to cause confusion or mistake or to deceive. (1903, c. 271; Rev., ss. 3012, 3017; C.S., ss. 3971, 3976; 1941, c. 255, s. 1; 1967, c. 1007, s. 1; 1991, c. 626, s. 2; 1997‑476, s. 3.)



§ 80-3. Application for registration.

§ 80‑3.  Application for registration.

(a)        Subject to the limitations set forth in this Article, any person who uses a mark, or any person who controls the nature and quality of the goods or services in connection with which a mark is used by another, in this State may file in the office of the Secretary in a format to be prescribed by the Secretary, an application for registration of that mark setting forth, but not limited to, the following information:

(1)        The name and business address of the person applying for registration; and, if a corporation, the state of incorporation. If the application for registration relates to a mark used in connection with goods, the applicant shall list either the address of the applicant's principal place of business in North Carolina or a place of distribution and usage of the goods in this State. If the application for registration relates to a mark used in connection with services, the applicant shall list a physical location at which the services are being rendered or offered in this State;

(2)        The goods or services in connection with which the mark is used and the mode or manner in which the mark is used in connection with the goods or services and the class in which the goods or services fall;

(3)        The date when the mark was first used anywhere and the date when it was first used in this State by the applicant, the applicant's predecessor in business or by another under the control of the applicant; and

(4)        A statement that the applicant is the owner of the mark, that the mark is in use, and that to the best of the knowledge of the person verifying the application, no other person has registered in this State, or has the right to use the mark in this State either in the identical form thereof or in such near resemblance thereto as to be likely, when applied to the goods or services of the other person, to cause confusion, or to cause mistake, or to deceive.

(b)        The application shall be signed and verified by the applicant, by a partner, by a member of the firm, or an officer of the corporation or association applying for registration. In states in which a notary is not required by law to obtain a notary's stamp or seal, an original certificate of authority of the notary issued by the appropriate State agency shall be submitted with the application. If the application is signed by a person acting pursuant to a power of attorney from the applicant, an original power of attorney or a certified copy of the power of attorney shall accompany the application.

The application shall be accompanied by three specimens of the mark as currently used and by a filing fee of seventy‑five dollars ($75.00), payable to the Secretary.

(c)        The Secretary may require a statement as to whether an application to register the mark, or portions or a component of the mark, has been filed by the applicant or a predecessor in interest in the United States Patent and Trademark Office and, if so, the applicant shall provide any relevant information required by the Secretary, including the filing date and serial number of the application and the status of the application. If any application was finally refused registration or has otherwise not resulted in a registration, the Secretary may require the applicant to provide in the statement the reason the application was not registered. The Secretary may also require that a drawing of the mark accompany the application in a form specified by the Secretary. (1903, c. 271, s. 3; Rev., s. 3014; C.S., s. 3973; 1935, c. 60; 1941, c. 255, s. 2; 1967, c. 1007, s. 1; 1983, c. 713, s. 49; 1991, c. 626, s. 3; 1997‑476, s. 4; 2002‑126, s. 29A.36.)



§ 80-3.1. Examination of application.

§ 80‑3.1.  Examination of application.

(a)        Upon filing an application for registration and payment of the application fee, the Secretary may cause the application to be examined for conformity with this Article.

(b)        The applicant shall provide any additional relevant information requested by the Secretary, including a description of a design mark, and may make, or authorize the Secretary to make, any amendments to the application reasonably requested by the Secretary or deemed by the applicant to be advisable to respond to a rejection or objection.

(c)        The Secretary may require the applicant to disclaim an unregisterable component of a mark otherwise registrable, and an applicant may voluntarily disclaim a component of a mark requested to be registered.  No disclaimer shall prejudice or affect the applicant's or registrant's rights then existing or thereafter arising in the disclaimed matter, or the applicant's or registrant's rights of registration on another application if the disclaimed matter is distinctive of the applicant's or registrant's goods or services.

(d)        The Secretary may (i) amend the application submitted by the applicant, if the applicant consents, or (ii) require a new application be submitted.

(e)        If the Secretary finds that the applicant is not entitled to registration, the Secretary shall advise the applicant of the reasons the applicant is not entitled to registration.  The applicant shall have a reasonable period of time, specified by the Secretary, in which to reply or to amend the application. If the applicant replies and amends the application, the Secretary shall reexamine the application.  This procedure may be repeated until (i) the Secretary finally refuses registration of the mark, or (ii) the applicant fails to reply or to amend the application within the specified period.  If the applicant fails to reply or to amend the application, the application shall be deemed to have been abandoned.

(f)         If the Secretary finally refuses registration of the mark, the applicant may seek a writ of mandamus to compel registration.  The writ may be granted, without costs to the Secretary, on proof that all the statements in the application are true and that the mark is entitled to registration.

(g)        When the Secretary receives more than one application seeking registration of the same or confusingly similar marks for the same or related goods or services and processes those applications concurrently, the Secretary shall grant priority to the applications in order of filing.  If a previously filed application is granted a registration, any other application shall then be rejected.  A rejected applicant may bring an action for cancellation of the registration on grounds of prior or superior rights to the mark, in accordance with the provisions of this Article. (1997‑476, s. 5.)



§ 80-4. Certificate of registration.

§ 80‑4.  Certificate of registration.

Upon compliance by the applicant with the requirements of this Article, the Secretary shall cause a certificate of registration to be issued and delivered to the applicant. The certificate of registration shall be issued under the signature of the Secretary and the seal of the State, and it shall show the name and business address and, if a corporation, the state of incorporation, of the person claiming ownership of the mark, the date claimed for the first use of the mark anywhere and the date claimed for the first use of the mark in this State, the class of goods or services and a description of the goods or services on which the mark is used, a reproduction of the mark, the registration date, the registration number and the term of the registration.

Any certificate of registration issued by the Secretary under the provisions hereof or a copy thereof duly certified by the Secretary shall be admissible in evidence as competent and sufficient proof of the registration of the mark in any action or judicial proceedings in any court of this State. (1903, c. 271, s. 4; Rev., s. 3015; C.S., s. 3974; 1967, c. 1007, s. 1; 1991, c. 626, s. 4; 1997‑476, s. 6).



§ 80-5. Duration and renewal.

§ 80‑5.  Duration and renewal.

Registration of a mark hereunder shall be effective for a term of 10 years from the date of registration and shall be renewable for successive terms of 10 years upon application filed within six months prior to the expiration of any term. A renewal fee of thirty‑five dollars ($35.00), payable to the Secretary, shall accompany the application for renewal of the registration.  Within six months following the expiration of a term of five years from the date of registration, or the last renewal of registration of the mark, the applicant shall submit a specimen showing evidence of current use of the mark and a signed statement verifying the use of such mark on a form to be furnished by the Secretary of State.  Use of the form furnished by the Secretary of State is mandatory.  Failure to submit this verification and specimen showing evidence of current use shall be grounds for cancellation of the registration of the mark by the Secretary of State.

The Secretary of State shall notify registrants of marks hereunder of the necessity of renewal within the year next preceding the expiration of the 10 years from the date of registration, by writing to the last known address of the registrants.

The Secretary of State shall notify registrants of marks hereunder of the necessity of submitting evidence of current use of the mark after five years from the date of registration or of the last renewal of registration of the mark, by writing to the last known address of the registrants within the year preceding the due date for such submission.

Registration of marks applied for under previous acts shall be continued in force for the full 10‑year term without the necessity of submitting evidence of current use of the mark during the term.

All applications for renewals under this Article, whether of registrations made under this Article or of registrations effected under any prior act, shall be filed with the Secretary in a format prescribed by the Secretary specifying the information called for by G.S. 80‑3 and shall include a statement that the mark is still in use in this State, setting forth those goods or services recited in the registration in connection with which the mark is still in use.  The registration shall be renewed only as to the goods and services. (1967, c. 1007, s. 1; 1991, c. 626, s. 5; 1997‑476, s. 7.)



§ 80-6. Assignment.

§ 80‑6.  Assignment.

(a)        Any mark and its registration hereunder shall be assignable with the goodwill of the business in which the mark is used, or with that part of the goodwill of the business connected with the use of and symbolized by the mark. Assignment shall be by instruments in writing duly executed and may be recorded with the Secretary upon the payment of a fee of twenty‑five dollars ($25.00), payable to the Secretary who, upon recording of the assignment, shall issue in the name of the assignee a new certificate for the remainder of the term of the registration or of the last renewal thereof.  An assignment of any registration under this Article shall be void as against any subsequent purchaser for valuable consideration without notice, unless it is recorded with the Secretary within three months after the date thereof or prior to subsequent purchase.

(b)        Any registrant or applicant effecting a change of the name of the person to whom the mark was issued or for whom an application was filed may record a certificate of change of name of the registrant or applicant with the Secretary upon payment of the recording fee required under G.S. 80‑7.  The Secretary may issue a certificate of registration of an assigned application in the name of the assignee.  The Secretary may issue in the name of the assignee a new certificate for the remainder of the term of the registration or for the last renewal of the registration.

(c)        Other instruments that relate to a mark registered or application pending pursuant to this Article, including licenses, security interests, and mortgages, may be recorded in the discretion of the Secretary, upon payment of the recording fee required under G.S. 80‑7.  Instruments authorized under this subsection shall be in writing and duly executed.

(d)        Acknowledgment shall be prima facie evidence of the execution of an assignment or other instrument and, when recorded by the Secretary, the record shall be prima facie evidence of execution.

(e)        A photocopy of any instrument referenced in subsection (a), (b), or (c) of this section shall be accepted for recording if it is certified by any party to the instrument, or the party's successor, to be a true and correct copy of the original. (Rev., s. 3016; C.S., s. 3975; 1967, c. 1007, s. 1; 1991, c. 626, s. 6; 1997‑476, s. 8.)



§ 80-7. Records.

§ 80‑7.  Records.

The Secretary shall keep for public examination all assignments recorded under G.S. 80‑6 and a record of all marks registered or renewed under this Article.  The Secretary shall collect the following fees for copying, comparing, and certifying a copy of any filed document relating to a trademark or service mark:

(1)        Five dollars ($5.00) for the certificate, and

(2)        One dollar ($1.00) per page for copying or comparing a copy to the original.

The Secretary shall collect a recording fee of ten dollars ($10.00) for recording name changes of corporate registrants and for recording transfers of the registration of any mark by merger or consolidation if the articles of merger or consolidation are records not on file in the Corporate Division of the Department of the Secretary of State. (1967, c. 1007, s. 1; 1991, c. 626, s. 7; 1997‑476, s. 9.)



§ 80-8. Cancellation.

§ 80‑8.  Cancellation.

The Secretary shall cancel from the register, in whole or in part:

(1)        Repealed by Session Laws 1991, c. 626, s. 8.

(2)        Any registration concerning which the Secretary shall receive a voluntary request for cancellation thereof from the registrant or the assignee of record.

(3)        All registrations granted under this Article and not renewed in accordance with the provisions hereof.

(4)        Any registration concerning which a court of competent jurisdiction shall find:

a.         That the registered mark has been abandoned or has become incapable of serving as a mark;

b.         That the registrant is not the owner of the mark;

c.         That the registration was granted improperly;

d.         That the registration was obtained fraudulently;

e.         That the registration is for a mark that is or has become the generic name for the goods or services for which it has been registered or for a portion of the goods or services for which it has been registered;

f.          That the registration was obtained by means of materially false statements in the application for registration; or

g.         That the registration is so similar to another mark used in the State as to be likely to cause confusion or mistake or to deceive if (i) the other mark was registered by another person in the United States Patent and Trademark Office prior to the date of the applicant's first use of the mark that is the subject of the application for registration, and (ii) the other mark has not been abandoned.  However, if the registrant proves that the registrant is the owner of a concurrent registration of a mark in the United States Patent and Trademark Office covering an area including the entire State, the registration shall not be cancelled.

(5)        Any registration when a court of competent jurisdiction shall order cancellation thereof.

(6),       (7) Repealed by Session Laws 1997‑476, s. 10. (1967, c. 1007, s. 1; 1991, c. 626, s. 8; 1997‑476, s. 10.)



§ 80-9. Classification.

§ 80‑9.  Classification.

The Secretary shall establish a classification of goods and services for convenience of administration of this Article, but not to limit or extend the applicant's or registrant's rights, and a single application for registration of a mark may include any or all goods upon which, or services for which, the mark is actually being used indicating the appropriate class or classes of goods or services.  When a single application includes goods or services that fall within multiple classes, the Secretary may require payment of a fee for each class.  The Secretary may amend the classes herein established to conform them to the classification established for the United States Patent and Trademark Office as from time to time amended. (1967, c. 1007, s. 1; 1991, c. 626, s. 9; 1997‑476, s. 11.)



§ 80-10. Fraudulent registration.

§ 80‑10.  Fraudulent registration.

Any person who shall for himself, or on behalf of any other person, procure the filing or registration of any mark in the office of the Secretary under the provisions hereof, by knowingly making any false or fraudulent representation or declaration, verbally or in writing, or by any other fraudulent means, shall be liable to pay all damages sustained in consequence of filing or registration, to be recovered by or on behalf of the party injured thereby in any court of competent jurisdiction. (1903, c. 271, s. 5; Rev., s. 3018; C.S., s. 3977; 1967, c. 1007, s. 1; 1997‑476, s. 12.)



§ 80-11. Infringement.

§ 80‑11.  Infringement.

Subject to the provisions of G.S. 80‑13, any person who shall

(1)        Use in this State without the consent of the registrant, any reproduction, counterfeit, copy, or colorable imitation of a  mark registered under this Article in connection with the sale, offering for sale, or advertising of any goods or services on or in connection with which such use is likely to cause confusion or mistake or to deceive as to the source of origin of such goods or services; or

(2)        Reproduce, counterfeit, copy or colorably imitate any such mark and apply such reproduction, counterfeit, copy or colorable imitation to labels, signs, prints, packages, wrappers, receptacles, or advertisements intended to be used upon or in conjunction with the sale or other distribution in this State of such goods or services;

shall be liable to a civil action by the owner of such registered mark for any or all of the remedies provided in G.S. 80‑12, except that under subdivision (2) hereof the registrant shall not be entitled to recover profits or damages or any penalty unless the acts have been committed with knowledge that such mark is intended to be used to cause confusion or mistake or to deceive. (1903, c. 271, s. 6; Rev., s. 3019; C.S., s. 3978; 1967, c. 1007, s. 1.)



§ 80-11.1. Criminal use of counterfeit trademark.

§ 80‑11.1.  Criminal use of counterfeit trademark.

(a)        For purposes of this section:

(1)        "Counterfeit mark" means a mark that is used in connection with the sale or offering for sale of goods or services that are identical to or substantially indistinguishable from the goods or services with which the mark is used or registered, and the use of which is likely to cause confusion, mistake, or deception, with the use occurring without authorization of the:

a.         Owner of the registered mark, and is identical to or substantially indistinguishable from a mark that is registered on the principal register of the United States Patent and Trademark Office or with the Trademark Division of the Department of the Secretary of State; or

b.         Owner of the unregistered mark and is identical to or substantially indistinguishable from symbols, signs, emblems, insignias, trademarks, trade names, or words protected by section 110 of the Amateur Sports Act of 1978 (Title 36, U.S.C. § 380).

(2)        "Retail sales value" means the value computed by multiplying the number of items having a counterfeit mark used thereon or in connection therewith, by the retail price at which a similar item having a mark used thereon or in connection therewith, the use of which is authorized by the owner, is offered for sale to the public.

(b)        Any person who knowingly and willfully (i) uses or causes to be used a counterfeit mark on or in connection with goods or services intended for sale or (ii) has possession, custody, or control of goods having a counterfeit mark used thereon or in connection therewith, that are intended for sale, shall be punished as follows:

(1)        If the goods or services having a counterfeit mark used thereon or in connection therewith, or on or in connection with which the person intends to use a counterfeit mark, have a retail sales value not exceeding three thousand dollars ($3,000), the person is guilty of a Class 2 misdemeanor;

(2)        If the goods or services having a counterfeit mark used thereon or in connection therewith, or on or in connection with which the person intends to use a counterfeit mark, have a retail sales value exceeding three thousand dollars ($3,000) but not exceeding ten thousand dollars ($10,000), the person is guilty of a Class I felony; and

(3)        If the goods or services having a counterfeit mark used thereon or in connection therewith, or on or in connection with which the person intends to use a counterfeit mark, have a retail sales value exceeding ten thousand dollars ($10,000), the person is guilty of a Class H felony.

The possession, custody, or control of more than 25 items having a counterfeit mark used thereon or in connection therewith creates a presumption that the person having possession, custody, or control of the items intended to sell those items.

(c)        Any person who knowingly (i) uses any object, tool, machine, or other device to produce or reproduce a counterfeit mark or (ii) has possession, custody, or control of any object, tool, machine, or device with intent to produce or reproduce a counterfeit mark, is guilty of a Class H felony.

(d)        Any personal property, including any item, object, tool, machine, device, or vehicle of any kind, employed as an instrumentality in the commission of, or in aiding or abetting in the commission of a violation of subsection (b) or (c) of this section, is subject to seizure and forfeiture and shall be disposed of in accordance with the provisions of Article 2 of Chapter 15 of the General Statutes.

(e)        For purposes of enforcing this section, the Department of the Secretary of State's law enforcement agents have statewide jurisdiction. These law enforcement agents may assist local law enforcement agencies in their investigations and may initiate and carry out, in coordination with local law enforcement agencies, investigations of violations of this section. These law enforcement agents have all of the powers and authority of law enforcement officers when executing arrest warrants. These agents shall be authorized to have fictitious licenses, license tags, and registrations, pursuant to G.S. 20‑39(h) or G.S. 14‑250, for the purpose of conducting criminal investigations.

(f)         The Secretary of State may refer any available evidence concerning violations of this section to the proper district attorney, who may, with or without such a reference, institute the appropriate criminal proceedings.

The attorneys employed by the Secretary of State shall be available to prosecute or assist in the prosecution of criminal cases when requested to do so by a district attorney and the Secretary of State approves.

(g)        Pursuant to an agreement between the departments, the Secretary of State may refer any available evidence concerning violations of this section to the Secretary of Revenue for purposes of determining the obligations of the violators of this section to the State under the provisions of Chapter 105 of the General Statutes. (1995, c. 436, s. 1.)



§ 80-12. Violation a deceptive or unfair trade practice.

§ 80‑12.  Violation a deceptive or unfair trade practice.

A violation of G.S. 80‑10 or G.S. 80‑11 constitutes a violation of G.S. 75‑1.1. (1903, c. 271, s. 8; Rev., s. 3021; C.S., s. 3980; 1941, c. 255, s. 3; 1967, c. 1007, s. 1; 1995, c. 436, s. 2.)



§ 80-13. Common-law rights.

§ 80‑13.  Common‑law rights.

Nothing herein shall adversely affect the rights or the enforcement of rights in marks acquired in good faith at any time at common law. (1967, c. 1007, s. 1.)



§ 80-14. Severability of Article.

§ 80‑14.  Severability of Article.

If any provision hereof, or the application of such provision to any person or circumstance is held invalid, the remainder of this Article shall not be affected thereby. (1967, c. 1007, s. 1.)



§ 80-15. Timber dealers may adopt.

Article 2.

Timber Marks.

§ 80‑15.  Timber dealers may adopt.

Any person dealing in timber in any form shall be known as a timber dealer and as such may adopt a trademark, in the manner and with the effect in this Article provided. (1903, c. 261, s. 1; Rev., s. 3023; C.S., s. 3985.)



§ 80-16. How adopted, registered and published.

§ 80‑16.  How adopted, registered and published.

Every such dealer desiring to adopt a trademark may do so by the execution of a writing in form and effect as follows:

Notice is hereby given that I (or we, etc., as the case may be) have adopted the following trademark, to be used in my (or our, etc.)  business as timber dealer (or dealers), to wit: (Here insert the words, letters, figures, etc., constituting the trademark, or if it be any device other than words, letters or figures, insert a facsimile thereof).

Dated this ____ day of____, ____  A ____B ____

Such writing shall be acknowledged or proved for record in the same manner as deeds are acknowledged or proved, and shall be registered in the office of the register of deeds of the county in which the principal office or place of business of such timber dealer may be, in a book to be kept for that purpose marked Registry of Timber Marks, also in office of Secretary of State, and a copy thereof shall be published at least once in each week for four successive weeks in some newspaper printed in such county, or if there be no such newspaper printed therein, then in some newspaper of general circulation in such county. (1889, c. 142; 1903, c. 261, s. 2; Rev., s. 3024; C.S., s. 3986; 1999, c. 456, s. 59.)



§ 80-17. Property in and use of trademarks.

§ 80‑17.  Property in and use of trademarks.

Every trademark so adopted shall, from the date thereof, be the exclusive property of the person adopting the same. The proprietor of such trademark shall, in using the same, cause it to be plainly stamped, branded or otherwise impressed upon each piece of timber upon which the same is placed. (1889, c. 142; 1903, c. 261, ss. 3, 4; Rev., s. 3025; C.S., s. 3987.)



§ 80-18. Effect of branding timber purchased.

§ 80‑18.  Effect of branding timber purchased.

When timber is purchased by the proprietor of any such trademark, and the said trademark is placed thereon as hereinbefore provided, such timber shall thenceforth be deemed the property of such purchaser, without any other or further delivery thereof, and such timber shall thereafter be at the risk of the purchaser, unless otherwise provided by contract in writing between the parties. (1889, c. 142; 1903, c. 261, s. 6; Rev., s. 3026; C.S., s. 3988.)



§ 80-19. Trademark on timber evidence of ownership.

§ 80‑19.  Trademark on timber evidence of ownership.

In any action, suit or contest in which the title to any timber, upon which any trademark has been placed as aforesaid, shall come in question, it shall be presumed that such timber was the property of the proprietor of such trademark, in the absence of satisfactory proof to the contrary. (1903, c. 261, s. 7; Rev., s. 3027; C.S., s. 3989.)



§ 80-20. Fraudulent use of timber trademark, misdemeanor.

§ 80‑20.  Fraudulent use of timber trademark, misdemeanor.

If any person shall use or attempt to use any timber trademark without the written consent of the proprietor thereof, or falsely and fraudulently place any trademark on timber not the property of the owner of such trademark without his written consent, or intentionally and without lawful authority remove, deface or destroy any timber trademark or the imprint thereof on any timber or intentionally put any such timber in such a position or place so remote from the stream from which it was taken or on which it was afloat as to render it inconvenient or unnecessarily expensive to replace the same in such stream, he shall be guilty of a Class 1 misdemeanor. (1903, c. 261, ss. 3‑5; Rev., s. 3854; C.S., s. 3990; 1993, c. 539, s. 584; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 80-21. Larceny of branded timber.

§ 80‑21.  Larceny of branded timber.

If any person shall knowingly and unlawfully buy, sell, take and carry away, secrete, destroy or convert to his own use, any timber upon which a trademark is stamped, branded or otherwise impressed, or shall knowingly and unlawfully buy, sell, take and carry away, secrete, destroy or convert to his own use, any timber upon which a trademark has been intentionally and without lawful authority removed, defaced or destroyed, he shall be deemed guilty of larceny thereof and punished as in other cases of larceny. (1903, c. 261, s. 5; Rev., s. 3853; C.S., s. 3991.)



§ 80-22. Altering timber trademark crime.

§ 80‑22.  Altering timber trademark crime.

If any person shall willfully change, alter, erase or destroy any registered timber mark or brand put or cut upon any logs, timber, lumber or boards, except by the consent of the owner thereof, with intent to steal the said logs or timber, he shall be guilty of a Class 3 misdemeanor. (1889, c. 142, s. 3; 1903, c. 41; Rev., s. 3855; C.S., s. 3992; 1943, c. 543; 1993, c. 539, s. 585; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 80-23. Possession of branded logs without consent, misdemeanor.

§ 80‑23.  Possession of branded logs without consent, misdemeanor.

If any person shall knowingly and willfully take up or have in his possession any log, timber, lumber or board upon which a registered timber mark or brand has been put or cut, except by the consent of the owner thereof, he shall be guilty of a Class 3 misdemeanor. (1889, c. 142, s. 4; 1903, c. 42; Rev., s. 3856; C.S., s. 3993; 1993, c. 539, s. 586; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 80-24 through 80-32: Repealed by Session Laws 1987, c. 402.

Article 3.

Mineral Waters and Beverages.

§§ 80‑24 through 80‑32:  Repealed by Session Laws 1987, c.  402.



§ 80-33. Registration of farm names authorized.

Article 4.

Farm Names.

§ 80‑33.  Registration of farm names authorized.

Any owner of a farm in the State of North Carolina may have the name of his farm, together with a description of his lands to which said name applies, recorded in a register kept for that purpose in the office of the register of deeds of the county in which the farm is located, and the register of deeds shall furnish to such landowner a proper certificate setting forth the name and description of the lands. (1915, c. 108, s. 1; C.S., s. 4004.)



§ 80-34. After registry, similar name not registered.

§ 80‑34.  After registry, similar name not registered.

When any name has been recorded as the name of any farm in  such county, the name, or one so nearly like it as to produce confusion, shall not be recorded as the name of any other farm in the same county. (1915, c. 108, s. 1; C.S., s. 4005.)



§ 80-35. Distinctive name required.

§ 80‑35.  Distinctive name required.

No name shall be registered as the name of a farm where such proposed name or one so nearly like it as to produce confusion has been so used in connection with another farm in the same county as to become generally known prior to March 5, 1915, unless the name used has also prior to March 5, 1915, become well known as the name of the farm proposed to be registered; and in this event two or more farms in the same county may be registered with the same name with some prefix or suffix added to distinguish them. (1915, c. 108, s. 2; C.S., s. 4006.)



§ 80-36. Application for registry; publication and hearing.

§ 80‑36.  Application for registry; publication and hearing.

Before a name shall be registered the clerk shall have publication made at least once a week for four weeks in some secular newspaper published in the county, if one is so published, and if one is not so published, then one having a general circulation in the county, giving the name of the applicant, the proposed name of registration and a sufficient description to identify the farm and the time of the return; and if the owner or clerk knows of another farm in the county of the same or very similar name, a summons shall be served on the owner thereof at least 10 days before the return day. On the return day any person, firm or corporation may file claim to the name, and the clerk may pass upon the claim and award the name to any party, with the right to appeal by the aggrieved party to the superior court  within 10 days, as in other cases, and on such appeal the judge shall  decide the matters unless a jury be demanded by some party. (1915, c. 108, s. 2; C.S., s. 4007.)



§ 80-37. Fees for registration.

§ 80‑37.  Fees for registration.

Any person having the name of his farm recorded as provided in this Article shall first pay to the register of deeds a fee of one dollar ($1.00), which fee shall be paid to the county treasurer as other fees are to be paid to the county treasurer by such register of deeds: Provided, that in counties where the fee system obtains, the fees herein mentioned shall go to the register of deeds of such counties. (1915, c. 108, s. 3; C.S., s. 4008.)



§ 80-38. When transfer of farm carries name.

§ 80‑38.  When transfer of farm carries name.

When any owner of a farm, the name of which has been recorded as provided in this Article, transfers by deed or otherwise the whole of such farm, such transfer may include the registered name thereof; but if the owner shall transfer only a portion of such farm, then, in the event, the registered name thereof shall not be transferred to the purchaser unless so stated in the deed or conveyance. (1915, c. 108, s. 4; C.S., s. 4009.)



§ 80-39. Cancellation of registry; fee.

§ 80‑39.  Cancellation of registry; fee.

When any owner of a registered farm desires to cancel the registered name thereof, he shall state on the margin of the record of the register of such name the following: "This name is canceled and I hereby release all rights thereunder," which shall be signed by the person canceling such name, and attested by the register of deeds. For such latter service the register of deeds shall charge a fee of twenty‑five cents (25¢), which shall be paid to the county treasurer as other fees are paid to the county treasurer by him. (1915, c. 108, s. 5; C.S., s. 4010.)



§ 80-40. Marking gold articles regulated.

Article 5.

Stamping of Gold and Silver Articles.

§ 80‑40.  Marking gold articles regulated.

It shall be unlawful to make for sale, or sell, or offer to sell or dispose of, or have in possession with intent to sell or dispose of, any article of merchandise made in whole or in part of gold or any alloy of gold, and having stamped, branded, engraved or imprinted thereon, or upon any tag, card or label attached thereto, or upon any box, package, cover or wrapper in which the article is enclosed, any mark indicating or designed to indicate that the gold, or alloy of gold, therein is of a greater degree of fineness than its actual fineness, unless the actual fineness, in the case of flatware and watchcases, is not less by more than three one‑thousandths parts, and in the case of all other articles is not less by more than one‑half karat than the fineness indicated, according to the standards and subject to the qualifications hereinafter set forth.

In any test for ascertaining the fineness of gold or alloy in the articles, according to the required standards, the part of the gold or alloy taken for the test, analysis or assay shall be a part not containing or having attached thereto any solder or alloy of inferior fineness used for brazing or uniting the parts of the articles.  In addition to the foregoing tests and standards, the actual fineness of the entire quantity of gold and of its alloys contained in any article mentioned in this section (except watchcases), including all solder or alloy of inferior metal used for brazing or uniting the parts (all such gold, alloys, and solder being assayed as one piece), shall not be less by more than one karat than the fineness indicated by the mark used as above indicated.  Violation of this section is a Class 1 misdemeanor. (1907, c. 331, s. 1; C.S., s. 4012; 1993, c. 539, s. 587; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 80-41. Marking silver articles regulated.

§ 80‑41.  Marking silver articles regulated.

It shall be unlawful to make for sale or sell or offer to sell or dispose of or have in possession with intent to sell or dispose of 

(1)        Any article of merchandise made in whole or in part of silver of any alloy of silver, and having marked, stamped, branded or engraved or imprinted thereon, or upon any tag, card or label attached thereto, or upon any box, package, cover or wrapper in which the article is enclosed, the words "sterling silver" or "sterling" or any colorable imitation thereof, unless nine hundred and twenty‑five one‑thousandths of the component parts of the metal appearing or purporting to be silver, of which the article is manufactured, are pure silver, subject to the qualifications hereinafter set forth:  Provided, that in the case of all such articles there shall be allowed a divergence in fineness of four one‑thousandths parts from the foregoing standard.

(2)        Any article of merchandise made in whole or in part of silver or of any alloy of silver, and having marked, stamped, branded, engraved or imprinted thereon, or upon any card, tag or label attached thereto, or upon any box, package, cover or wrapper in which the article is enclosed, the words "coin" or "coin silver," or any colorable imitation thereof, unless nine hundred one‑thousandths of the component parts of the metal appearing or purporting to be silver, of which the article is manufactured, are pure silver, subject to the qualifications hereinafter set forth:  Provided, that in the case of all such articles there shall be allowed a divergence in fineness of four one‑thousandths parts from the foregoing standards.

(3)        Any article of merchandise made in whole or in part of silver or of any alloy of silver, and having stamped, branded, engraved or imprinted thereon, or upon any tag, card or label attached thereto, or upon any box, package, cover or wrapper in which the article is enclosed, any mark or word (other than the word "sterling" or the word "coin") indicating, or designed to indicate, that the silver or alloy of silver in the article is of a greater degree of fineness than its actual fineness, unless the actual fineness is not less by more than four one‑thousandths parts than the actual fineness indicated by the use of such mark or word, subject to the qualifications hereinafter set forth.

In any test for ascertaining the fineness of the articles mentioned in this section, according to the foregoing standards, the part taken for test, analysis or assays shall be a part not containing or having attached thereto any solder or alloy of inferior metal used for brazing or uniting the parts of such article.  In addition to the foregoing test and standards, the actual fineness of the entire quantity of metal purporting to be silver contained in any article mentioned in this section, including all solder or alloy of inferior fineness used for brazing or uniting the parts (all such silver, alloy or solder being assayed as one piece), shall not be less by more than ten one‑thousandths parts than the fineness indicated according to the foregoing standards, by the mark employed as above indicated.  Violation of this section is a Class 1 misdemeanor. (1907, c. 331, s. 2; C.S., s. 4013; 1993, c. 539, s. 588; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 80-42. Marking articles of gold plate regulated.

§ 80‑42.  Marking articles of gold plate regulated.

It shall be unlawful to make for sale, or sell, or offer to sell or dispose of, or have in possession with intent to sell or dispose of, any article of merchandise made in whole or in part of inferior metal, having deposited or plated thereon or brazed or otherwise affixed thereto a plate, plating, covering or sheet of gold, or of any alloy of gold, which article is known in the market as "rolled gold plate," "gold plate," "gold‑filled," or "gold electroplate," or by any similar designation, and having stamped, branded, engraved or imprinted thereon, or upon any tag, card or label attached thereto, or upon any box, package, cover or wrapper in which the article is enclosed, any word or mark usually employed to indicate the fineness of gold, unless such word be accompanied by other words plainly indicating that such article or some part thereof is made of rolled gold plate, or gold plate, or gold electroplate, or is gold‑filled, as the case may be.  Violation of this section is a Class 1 misdemeanor.  (1907, c. 331, s. 3; C.S., s. 4014; 1993, c. 539, s. 589; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 80-43. Marking articles of silver plate regulated.

§ 80‑43.  Marking articles of silver plate regulated.

It shall be unlawful to make for sale, or sell, or offer to sell or dispose of, or have in possession with intent to sell or dispose of, any article of merchandise made in whole or in part of inferior metal, having deposited or plated thereon or brazed or otherwise affixed thereto, a plate, plating, covering or sheet of silver or of any alloy of silver, which article is known in the market as "silver plate" or "silver electroplate," or by any similar designation, and having stamped, branded, engraved or imprinted thereon, or upon any tag, card or label attached thereto, or upon any box, package, cover or wrapper in which the article is enclosed, the word "sterling" or the word "coin," either alone or in conjunction with any other words or marks.  Violation of this section is a Class 1 misdemeanor. (1907, c. 331, s. 4; C.S., s. 4015; 1993, c. 539, s. 590; 1994, Ex. Sess., c. 24, s. 14 (c)



§ 80-44. Violation of Article misdemeanor.

§ 80‑44.  Violation of Article misdemeanor.

Every person, firm, corporation or association guilty of a violation of any one of the preceding sections of this Article, and every officer, manager, director or managing agent of any such person, firm, corporation or association directly participating in such violation or consenting thereto, shall be guilty of a Class 1 misdemeanor:  Provided, that if the person charged with violation of this Article shall prove that the article concerning which the charge was made was manufactured prior to June 13, 1907, then the charge shall be dismissed.  (1907, c. 331, s. 5; C.S., s. 4016; 1993, c. 539, s. 591; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 80-45. Owners of stock to register brand or marks.

Article 6.

Cattle Brands.

§ 80‑45.  Owners of stock to register brand or marks.

Every person who has any horses, cattle, hogs or sheep may have an earmark or brand different from the earmark or brand of all other persons, which he shall record with the clerk of the board of commissioners of the county where his horses, cattle, hogs or sheep are; and he may brand all horses 18 months old and upwards with the said brand, and earmark all his hogs and sheep six months old and upwards with the said earmark; and earmark or brand all his cattle 12 months old and upwards; and if any dispute shall arise about any earmark or brand, the same shall be decided by the record thereof. (R.C., c. 17, s. 1; Code, s. 2317; Rev., s. 3028; C.S., s. 4017.)



§§ 80-46 through 80-56: Repealed by Session Laws 1975, c. 261, s. 1.

Article 7.

Recording of Cattle Brands and Marks with Commissioner of Agriculture.

§§ 80‑46 through 80‑56:  Repealed by Session Laws 1975, c.  261, s. 1.



§ 80-57. Purpose.

Article 8.

Registration and Protection of Livestock Brands.

§ 80‑57.  Purpose.

The purpose of this Article is to discourage livestock theft by allowing for the voluntary individual registration of brand marks for certain livestock. (1975, c. 261, s. 1.)



§ 80-58. Definitions.

§ 80‑58.  Definitions.

(a)        "Board".  The term "Board" means the North Carolina Board of Agriculture.

(b)        "Brand".  The term "brand" means an identification mark permanently affixed into the hide of livestock by a hot iron or an extremely cold brand known as a "freeze brand."

(c)        "Commissioner".  The term "Commissioner" means the Commissioner of Agriculture of the State of North Carolina.

(d)        "Livestock".  The term "livestock" means cattle, horses, ponies, mules, and asses.

(e)        "Person".  The term "person" means an individual, firm, company, association, partnership or corporation. (1935, c. 232, s. 1; 1975, c. 261, s. 1.)



§ 80-59. Responsibility and authority of Commissioner of Agriculture; application for registration; transfer of ownership of brand.

§ 80‑59.  Responsibility and authority of Commissioner of Agriculture; application for registration; transfer of ownership of brand.

The Commissioner shall record livestock brands and maintain a record of such brands pursuant to this Article. Such records shall be public and shall be prima facie evidence of ownership of livestock which is properly branded under this Article. The Commissioner shall authorize such agents within the North Carolina Department of Agriculture and Consumer Services as he deems necessary to implement this Article.

Any person desiring the exclusive use of a brand shall make application to the Commissioner on forms prescribed by the Board. The transfer of ownership of a brand registration may be done only at the written request of the brand registrant of record. The Commissioner shall receive a fee of ten dollars ($10.00) for recording such transfer. (1935, c. 232, ss. 3‑5; 1975, c. 261, s. 1; 1997‑261, s. 109.)



§ 80-60. No brands duplicated.

§ 80‑60.  No brands duplicated.

No brand shall be registered that is a reasonable facsimile of another registered brand or that will likely be confused with another brand registered under this Article. (1975, c. 261, s. 1.)



§ 80-61. Rules and regulations.

§ 80‑61.  Rules and regulations.

The Board shall have authority to promulgate reasonable rules and regulations for implementation of this Article which shall include, but not be limited to, the location of and the size of brand  marks. (1975, c. 261, s. 1.)



§ 80-62. Fees for recording.

§ 80‑62.  Fees for recording.

The Commissioner is authorized to collect a fee of twenty‑five dollars ($25.00) for the recording of each new brand, or for rerecording of each brand, and shall issue one certified copy of each brand recording to the holder of said brand. Duplicate certificates of registration may be issued by the Commissioner upon payment of a fee of two dollars ($2.00). Revenues collected pursuant to this Article shall be deposited with the State Treasurer to the account of the North Carolina Department of Agriculture and Consumer Services. (1935, c. 232, ss. 5, 6; 1975, c. 261, s. 1; 1997‑261, s. 109.)



§ 80-63. Records to be kept of sales and slaughter.

§ 80‑63.  Records to be kept of sales and slaughter.

Persons or agents selling or bartering or exchanging branded livestock in the State of North Carolina shall provide the purchaser or new owner with a bill of sale showing a reasonable facsimile of the brand on any and all livestock having a brand as defined in this Article. Such bills of sale shall be prima facie evidence of transfer of ownership of branded livestock. Slaughter facilities in the State of North Carolina shall affix to their normal records of receipt of livestock a reasonable facsimile of the brand on any branded livestock received by them. Such records shall be maintained for at least 12 months. (1935, c. 232, ss. 8, 9; 1975, c. 261, s. 1.)



§ 80-64. Defacing of brands prohibited.

§ 80‑64.  Defacing of brands prohibited.

No person may change, conceal, deface, disfigure or obliterate any brand previously branded, impressed, or marked on any livestock, or put his or any other brand upon or over any part of any brand previously branded or marked upon any livestock, and no person shall make or use any counterfeit of any brand of any other person. (1935, c. 232, s. 10; 1975, c. 261, s. 1.)



§ 80-65. Rerecording.

§ 80‑65.  Rerecording.

Every brand recorded under this Article, in order to remain effective, must be rerecorded with the Commissioner during the tenth year from its next previous recordation. Each person having a brand registered in the State of North Carolina shall be notified in writing by the Commissioner that said brand must be rerecorded to prohibit its disenrollment from the record of such brand maintained by the Commissioner. (1975, c. 261, s. 1.)



§ 80-66. Violation a misdemeanor.

§ 80‑66.  Violation a misdemeanor.

Any person who violates any provision of this Article or any rule or regulation of the Board promulgated hereunder shall be guilty of a Class 2 misdemeanor. (1935, c. 232, s. 11; 1975, c. 261, s. 1; 1993, c. 539, s. 592; 1994, Ex. Sess., c. 24, s. 14(c).)






Chapter 81 - Weights and Measures.

§§ 81-1 through 81-82: Recodified as §§ 81A-1 to 81A-88.

Chapter 81.

Weights and Measures.

§§ 81‑1 through 81‑82: Recodified as §§ 81A‑1 to 81A‑88.






Chapter 81A - Weights and Measures Act of 1975.

§ 81A-1. Weights and measures program provided for.

Chapter 81A.

Weights and Measures Act of 1975.

Article 1.

Administration of Chapter.

§ 81A‑1.  Weights and measures program provided for.

In order to protect the purchasers or sellers of any commodity, and to provide uniform standards of weight and uniform standards of measure throughout the State, which must be in conformity with the standards of weight and the standards of measure established by Congress, the Commissioner is hereby authorized to establish and maintain a weights and measures program as is hereinafter provided. (1927, c. 261, s. 1; 1945, c. 280, s. 1; 1975, c. 544.)



§ 81A-2. Administration of these Articles.

§ 81A‑2.  Administration of these Articles.

The provisions of this Chapter shall be administered by the Commissioner or his authorized agent. For the purpose of administering and giving effect to the provisions of this Chapter, the provisions of Handbook 44 as adopted by the National Conference on Weights and Measures, are hereby adopted except insofar as modified or rejected by the North Carolina Board of Agriculture. The North Carolina Board of Agriculture is empowered to make such further rules and regulations as may be necessary to make effective the purposes and provisions of this Chapter. Except as otherwise provided in G.S. 81A‑30.1, all fees or moneys received by the Commissioner pursuant to this Chapter shall be placed in the Department of Agriculture and Consumer Services fund for the purpose of enforcing this Chapter. (1927, c. 261, s. 2; 1931, c. 150; 1943, c. 762, s. 1; 1949, c. 984; 1975, c. 544; 1997‑261, s. 109; 1998‑215, s. 4(b).)



§ 81A-3. Systems of weights and measures.

§ 81A‑3.  Systems of weights and measures.

The system of weights and measures in customary use in the United States and the metric system of weights and measures are jointly recognized, and either one or both of these systems shall be used for all commercial purposes in the State. The definitions of basic units of weight and measure, the tables of weight and measure, and weights and measures equivalents as published by the National Bureau of Standards are recognized and shall govern weighing and measuring equipment and transactions in the State. (1975, c. 544.)



§ 81A-4. Board of Agriculture authorized to establish standards of weights and measures for commodities having none.

§ 81A‑4.  Board of Agriculture authorized to establish standards of weights and measures for commodities having none.

The Board of Agriculture is authorized and directed and empowered to establish standards of weights and measures for any commodity if no standard has been established by Congress or by the laws of the State of North Carolina; provided, however, that when a standard is established by Congress, or by the laws of the State of North Carolina, such standard shall supersede the standard or standards established by the Board of Agriculture. (1945, c. 280, s. 1; 1949, c. 984; 1975, c. 544.)



§ 81A-5. Employment of Director of Weights and Measures and authorized agents.

§ 81A‑5.  Employment of Director of Weights and Measures and authorized agents.

The Commissioner may employ a Director of Weights and Measures and such other employees as may be necessary in carrying out  the provisions of this Chapter and he may fix and regulate their duties. All authority vested in the Commissioner by virtue of the provisions of this Chapter may with like force and effect, be executed by such authorized agents of the Commissioner as defined in this Chapter. (1927, c. 261, ss. 3, 4; 1949, c. 984; 1975, c. 544.)



§ 81A-6. Salaries and expenses.

§ 81A‑6.  Salaries and expenses.

The Commissioner shall request sufficient funds for the proper administration of the duties prescribed in this Chapter. (1927, c. 261, s. 5; 1931, c. 150; 1949, c. 984; 1975, c. 544.)



§ 81A-7. Local inspection of weights and measures.

§ 81A‑7.  Local inspection of weights and measures.

When any city or county appoints a local inspector of weights and measures, the appointment and regulation of his work must be pursuant to the rules and regulations of the Department of Agriculture and Consumer Services and his work shall be subject to the supervision of the Commissioner or his authorized agent. (1927, c. 261, s. 6; 1949, c. 984; 1975, c. 544; 1997‑261, s. 109.)



§ 81A-8. Standards of weights and measures.

§ 81A‑8.  Standards of weights and measures.

Weights and measures that are traceable to the U.S. Prototype Standards supplied by the United States, or approved as being satisfactory by the National Institute of Standards and Technology, shall be the State primary standards of weights and measures, and shall be maintained in such calibration as prescribed by the National Institute of Standards and Technology. All secondary standards may be prescribed by the Commissioner and shall be verified upon their initial receipt and as often thereafter as deemed necessary by the Commissioner or his authorized agent. Complete record of the standards belonging to the State shall be maintained by the Commissioner. (1927, c. 261, s. 9; 1943, c. 543; 1949, c. 984; 1975, c. 544; 1991, c. 636, s. 22.)



§ 81A-9. Definitions.

§ 81A‑9.  Definitions.

The following words and phrases as used in this Chapter, unless a different meaning is plainly required by the context, shall have the following meanings:

(1)        Adjustment.  "Adjustment" is an act involving the tightening or loosening, or lengthening or shortening, or movement, of any part of a weighing or measuring device, or the coordination of mechanical action of parts or electronic components with or upon each other, so as to make the weighing or measuring device give correct indications of applied weight or measure values within legal tolerance, and the correctness of indications shall be determined by test provided for under definition of the term "service" as defined in this Chapter.

(2)        Authorized Agent.  An "authorized agent" is any employee of the North Carolina Department of Agriculture and Consumer Services designated by the Commissioner to enforce any provisions of this Chapter and who is designated by an official identification card issued by the Commissioner.

(3)        Barrel.  The term "barrel," when used in connection with beer, ale, porter, and other similar fermented liquor is a unit of 31 liquid gallons; fractional parts of a barrel shall be understood to mean like fractional parts of 31 gallons.

(4)        Bulk Sale.  The term "bulk sale" is the sale of commodities when the quantity is determined at the time of sale.

(5)        Bushel.  The term "bushel" when used in connection with dry measure and standard containers is a unit of 2150.42 cubic inches, of which the dry quart and dry pint, respectively, are the one‑thirty‑second and one‑sixty‑fourth parts.

(6)        Commissioner of Agriculture.  "Commissioner" is the Commissioner of Agriculture of the State of North Carolina.

(7)        Condemned Equipment.  "Condemned equipment" is equipment that is permanently out of service.

(8)        Cord.  "Cord" when used in connection with purchases of wood is a quantity of wood consisting of any number of sticks, bolts or pieces laid parallel and together so as to form a rick or stack occupying a space four feet wide, four feet high and eight feet long, or such other dimensions that will when multiplied together equal 128 cubic feet by volume, construed as being seventy percent (70%) solid and thirty percent (30%) air space or 90 solid cubic feet.

(9)        Correct.  "Correct" is conformance to all applicable requirements of this Chapter.

(10)      Flour.  "Flour" is any finely ground product of wheat, or other grain, corn, peas, beans, seed or other substance, with or without added ingredients, intended for use as food for man.

(11)      Gallon.  "Gallon" when used in connection with liquid measure is a unit of 231 cubic inches, of which the liquid quart, liquid pint and gill are, respectively, the quarter, the one‑eighth and the one‑thirty‑second parts.

(12)      Installation.  "Installation" is an act involving the erection, or building, or assembling of parts, or the placing or setting up of a weighing or measuring device so as to give correct indications of applied weight or measure values within legal tolerance when used for the purpose intended, and the correctness of indications shall be determined by test provided for under definition of the term "service" as defined in this Chapter.

(13)      Maintenance.  "Maintenance" is an act pursuant to the retention of a weighing or measuring device in such working condition as to give correct applied weight or measure value indications within legal tolerance when used as intended, which may involve either or both adjustment or repair before or after inaccuracy develops in fact, and the correctness of indications shall be determined by test provided for under the term "service" as defined in this Chapter.

(14)      Meal.  "Meal" is any product of grain, corn, peas, beans, seed or other substance coarsely ground, with or without added ingredients, either bolted, or unbolted, including grits and hominy, intended for use as food for man.

(15)      Package.  "Package" is any commodity put up or packaged in any manner in advance of sale in units suitable for either wholesale or retail sale.

(16)      Person.  "Person" is both plural and singular, as the case demands, and includes individuals, partnerships, corporations, companies, firms, societies, and associations.

(17)      Pound.  "Pound," used in connection with weight is the avoirdupois pound as declared by act of the United States Congress, except in those cases where it is common practice to use the "troy" pound or "apothecaries" pound, and the "ounce" is one‑sixteenth part of an avoirdupois pound.

(18)      Primary Standards.  "Primary standards" are the physical standards of the State which serve as the legal reference from which all other standards, weights and measures are derived.

(19)      Rejected Equipment.  "Rejected equipment" is equipment that is incorrect, which is considered susceptible of proper repair.

(20)      Repair.  "Repair" is an act involving the replacement or mending of a broken or nonadjustable part or parts and the restoration of a weighing or measuring device to such working condition as to give correct indications of applied weight or measure values within legal tolerance when used for the purpose intended, and the correctness of indications shall be determined by test provided for under the term "service" as defined in this Chapter.

(21)      Sale or Sell.  "Sale" or "sell" is the ordinary meaning of said words and includes barter and exchange.

(22)      Scale Technician.  A "scale technician" is any person who, for hire or award, renders service involving adjustment, installation, repair, or maintenance of a scale or weighing device, either used or intended to be used in determining weight value, or values, by either physical act, instruction, or supervision.

(23)      Secondary Standards.  "Secondary standards" are the physical standards which are traceable to the primary standards through comparisons, using acceptable laboratory procedures, and used in the enforcement of weights and measures laws and regulations.

(24)      Service.  "Service" is activity involving adjustment, installation, repair, or maintenance or a combination of two or more of these activities with respect to a weighing or measuring device.

(25)      Ton.  "Ton" is a unit of 2,000 pounds, avoirdupois weight.

(26)      Weight.  "Weight" when used in connection with any commodity is net weight; provided, however, where the label declares that the product is sold by drained weight, weight means net drained weight.

(27)      Weight(s) and (or) Measure(s).  "Weight(s) and (or) measure(s)" are all weights and measures of every kind, instruments, and devices for weighing and measuring, and any appliance and accessories associated with any or all such instruments and devices. (1927, c. 261, ss. 20, 21; 1941, c. 237, s. 2; 1945, c. 280, s. 1; 1947, c. 380; 1975, c. 544; 1991, c. 636, s. 23; 1997‑261, s. 7.)



§ 81A-10. Reimbursement of expenses.

§ 81A‑10.  Reimbursement of expenses.

When any manufacturer requests prototype approval of any commercial weighing or measuring device, said manufacturer shall reimburse the Department of Agriculture and Consumer Services for expenses incurred in the prototype examination of the device before final prototype approval is granted. Travel expenses shall be at the rates established by G.S. 138‑6 or any law enacted in substitution therefor. (1981, c. 495, s. 1; 1997‑261, s. 109.)



§ 81A-11: Repealed by Session Laws 2005-276, s. 42.1(h), effective September 1, 2005.

§ 81A‑11: Repealed by Session Laws 2005‑276, s. 42.1(h), effective September 1, 2005.



§ 81A-12. Fee schedule.

§ 81A‑12.  Fee schedule.

The following fees apply to all weights that are tested and certified to meet tolerances less stringent than the American Society for Testing and Materials (ASTM) Standard E617 Class 4. This includes the National Institutes of Standards and Technology (NIST) Class F tolerance. If the weight error exceeds three‑fourths of the applicable tolerance, adjustment may be required at an additional fee equal to the normal fee. No extra fee shall be charged for the normal adjustment of a weight cart. Even if weights are rejected or condemned, fees shall be assessed for the test performed.

Even if weights are rejected or condemned, fees shall be assessed for the test performed.

Customary                       Fee/Unit                       Metric                                   Fee/Unit

0‑10 lb                            $      5.00                     0‑5 kg                                   $      5.00

11‑100 lb                        $    10.00                     6‑50 kg                                 $    10.00

101‑1000 lb                    $    20.00                     51‑500 kg                             $    20.00

1001‑2500 lb                  $    30.00                     501‑1000 kg                         $    30.00

2501‑6000 lb                  $    50.00                     1001‑2500 kg                       $    50.00

Weight Carts                   $  125.00

up to 6000 lb                   (includes adjustment)

(b)        The following fees apply to all weights that are tested and certified to meet ASTM Standard E617 Class 4 or the International Organization of Legal Metrology (IOLM) R111 Class F2 tolerances. If the weight error exceeds three‑fourths of the applicable tolerance, adjustment may be required at an additional fee equal to the normal fee. Even if weights are rejected or condemned, fees shall be assessed for the test performed.

Customary                       Fee/Unit                       Metric                                   Fee/Unit

0‑10 lb                            $    10.00                     0‑5 kg                                   $    10.00

11‑100 lb                        $    20.00                     6‑50 kg                                 $    20.00

101‑1000 lb                    $    40.00                     51‑500 kg                             $    40.00

1001‑2500 lb                  $    60.00                     501‑1000 kg                         $    60.00

2501‑6000 lb                  $  100.00                     1001‑2500 kg                       $  100.00

(c)        The following fees apply to all weights that are calibrated. Calibration means determining actual mass and conventional mass values with an assigned uncertainty specific to the test. If necessary and considered feasible by the metrologist, adjustments to ASTM Class 1, 2, or 3 tolerances or IOLM Class E2, F1, or F2 tolerances may be made for an additional fee of two times the normal fee. Adjustments to weights of this group shall require a minimum of 10 days for weights to return to environmental equilibrium before a final calibration value can be assigned. Even if weights are rejected or condemned, fees shall be assessed for the test performed.

Customary                       Fee/Unit                       Metric                                   Fee/Unit

0‑20 lb                            $    20.00                     0‑10 kg                                 $    20.00

21‑50 lb                          $    40.00                     11‑30 kg                               $    40.00

51‑1000 lb                      $    70.00                     31‑500 kg                             $    70.00

1001‑2500 lb                  $  130.00                     501‑1000 kg                         $  130.00

2501‑6000 lb                  $  200.00                     1001‑2500 kg                       $  200.00

(d)        The following fees apply to all weights that are calibrated using NIST weighing designs. These weights are tested in groups (typically either a 1, 2, 3, 5 series or a 1, 2, 2, 5 series) and are subject to the minimum per series fee shown. The best uncertainty possible from the North Carolina Standards Laboratory shall be assigned to the mass values of the weights. If necessary and considered feasible by the metrologist, adjustments to ASTM Class 0, 1, 2, or 3 tolerances or IOLM Class E1, E2, F1, or F2 tolerances may be made for an additional fee of two times the normal fee. Adjustments to weights of this group shall require a minimum of 10 days for weights to return to environmental equilibrium before a final calibration value can be assigned.

Weight Range        Fee/Unit or Series

0‑1 kg                   $30.00 each, with a minimum charge of $90.00 (3 weights) per series

2‑30 kg                 $50.00 each, with a minimum charge of $150.00 (3 weights) per series

0‑2 lb                    $30.00 each, with a minimum charge of $90.00 (3 weights) per series

3‑50 lb                  $50.00 each, with a minimum charge of $150.00 (3 weights) per series

(e)        The following fees apply to volumetric standard calibration.

Provers or Test Measures Tested By the Volume Transfer Method

Customary                    Fee/Test Point                Metric                                Fee/Test Point

0‑5 gal                                $30.00                      0‑20 liters                              $30.00

Over 5 gal               Add $0.40 per each             Over 20 liters                  Add $0.10 per each

additional gallon                                                            additional liter

Volumetric Flasks, Graduates, Provers, Slicker Plate Standards, or Test Measures Tested By the Gravimetric Calibration Method

Customary                    Fee/Test Point                Metric                                Fee/Test Point

0‑100 gal set‑up fee            $50.00                      0‑500 liters set‑up fee            $50.00

Calibration Fee                 Add $2.00                   Calibration Fee                       Add $0.50

per gallon                                                                    per liter

Small Volume Provers (SVPs) Tested By the Gravimetric Calibration Method

Customary                    Fee/Test Point                Metric                                Fee/Test Point

0‑100 gal set‑up fee           $100.00                     0‑500 liters set‑up fee            $100.00

Calibration Fee               Add $2.00                    Calibration Fee                       Add $0.50

per gallon                                                                     per liter

(f)         The following fees apply to tape measures and rigid rules.

Set‑Up Fee                                                                      $40.00 per instrument

Calibration Fee                                                                 $10.00 per calibration interval

(g)        The following fees apply to liquid‑in‑glass and electronic thermometers.

Set‑Up Fee                                                                      $40.00 per instrument

Calibration Fee                                                                 $20.00 per calibration point

Resistance Thermometry Coefficient

Calculation and Report                                             $100.00 per instrument

(h)        Any special tests or weight cleaning shall be billed at the rate of seventy dollars ($70.00) per hour prorated to the nearest tenth of an hour, with a minimum charge of thirty‑five dollars ($35.00).

(i)         A minimum charge of twenty‑five dollars ($25.00) per invoice shall apply.

(j)         If travel is required in connection with the performance of any of these services, the Department shall be reimbursed at the rates provided in G.S. 138‑6.

(k)        The Department may refuse to accept for testing any weight or measure the Department deems unsuited for its intended use.

(l)         The fee for tests performed on weights or measures that will be used primarily outside of the State of North Carolina shall be twice the amounts set forth in this section. (2005‑276, s. 42.1(i).)



§ 81A-13. Reserved for future codification purposes.

§ 81A‑13.  Reserved for future codification purposes.



§ 81A-14. Reserved for future codification purposes.

§ 81A‑14.  Reserved for future codification purposes.



§ 81A-15. General duties.

Article 2.

Powers and Duties of Commissioner.

§ 81A‑15.  General duties.

The Commissioner shall:

(1)        Have and keep general supervision of commercial weighing and measuring devices offered for sale, sold or used in the State.

(2)        Upon written request from any person or educational institution in the State test or cause to be tested, or calibrate, weights, measures and weighing and measuring devices used as standards in the State.

(3)        Enforce all the provisions of this Chapter.

(4)        Conduct investigations to insure compliance with this Chapter.

(5)        Inspect and test weights and measures kept, offered, or exposed for sale.

(6)        Inspect, and test to ascertain if they are correct, weights and measures commercially used (i) in determining the weight, measure, or count of commodities or things sold, or offered or exposed for sale, on the basis of weight, measure or count or (ii) in computing the basic charge or payment for services rendered on the basis of weight, measure or count.

(7)        Approve for use, and may mark, such weights and measures and weighing and measuring devices as he finds to be correct, and shall reject and mark as rejected such weights and measures as he finds incorrect. Weights and measures and weighing and measuring devices that have been rejected may be seized if not corrected within 10 days, or if used or disposed of in a manner not specifically authorized. Weights and measures found to be incorrect that are not capable of being made correct shall be condemned and may be seized by the Commissioner without any court order or other legal process.

(8)        Weigh, measure, or inspect packaged commodities kept, offered, or exposed for sale, sold or in the process of delivery, to determine whether they contain the amounts represented and whether they are kept, offered, or exposed for sale in accordance with this Chapter or regulations promulgated pursuant thereto. In carrying out the provisions of this section, recognized sampling procedures shall be used.

(9)        Allow reasonable variations from the stated quantity of contents, which shall include those caused by loss or gain of moisture during the course of good distribution practice or by unavoidable deviations in good manufacturing practice only after the commodity has entered intrastate commerce.

(10)      Delegate to authorized agents any of these responsibilities for the proper administration of this Chapter. (1927, c. 261, s. 10; 1949, c. 984; 1975, c. 544; 1991, c. 636, s. 24.)



§ 81A-16. Police powers.

§ 81A‑16.  Police powers.

When necessary for the enforcement of this Chapter or regulations promulgated pursuant thereto the Commissioner or his authorized agent is:

(1)        Authorized to enter any commercial premises during normal business hours, except that in the event such premises are not open to the public, he shall first present his credentials and obtain consent before making entry thereto, unless a search warrant has previously been obtained.

(2)        Empowered to issue stop‑use, hold, and removal orders with respect to any weights and measures commercially used, and stop‑sale, hold, and removal orders with respect to any packaged commodities or bulk commodities kept, offered, or exposed for sale.

(3)        Empowered to seize, for use as evidence, without warrant or other legal writ, any incorrect or unapproved weight, measure, package, or commodity found to be used, retained, offered, or exposed for sale or sold in violation of the provisions of this Chapter or regulations promulgated pursuant thereto.

(4)        Empowered to stop any commercial vehicle wherever found in the State and, after presentment of his credentials, inspect the contents, require that the person in charge of that vehicle produce any documents in his possession concerning the contents, and require him to proceed with the vehicle to some specified place for inspection.

(5)        Authorized to arrest, without warrant, any violator of this Chapter. Such authorized agent shall proceed forthwith with such person before a magistrate or other person authorized to issue arrest warrants. (1927, c. 261, ss. 11‑13; 1975, c. 544.)



§§ 81A-17 through 81A-21. Reserved for future codification purposes.

§§ 81A‑17 through 81A‑21.  Reserved for future codification purposes.



§ 81A-22. Misrepresentation of quantity.

Article 3.

Violations.

§ 81A‑22.  Misrepresentation of quantity.

No person shall sell, offer or expose for sale less than the quantity he represents. No buyer shall take more than the quantity he represents when he furnishes the weight or measure by means of which the quantity of any commodity, thing or service is determined. (1927, c. 261, s. 19; 1945, c. 280, s. 1; 1949, c. 984; 1975, c. 544.)



§ 81A-23. Misrepresentation of pricing.

§ 81A‑23.  Misrepresentation of pricing.

No person shall misrepresent the price of any commodity or  service sold, offered, exposed, or advertised for sale by weight, measure, or count, nor represent the price in any manner calculated or tending to mislead or in any way deceive a person. (1975, c. 544.)



§ 81A-24. Commodities to be sold by weight, measure or numerical count.

§ 81A‑24.  Commodities to be sold by weight, measure or numerical count.

It shall be unlawful to sell, except for immediate consumption by the purchaser, on the premises of the seller, liquid commodities in any other manner than by weight or liquid measure, or commodities not liquid in any other manner than by measure of time, by length, by volume, by weight or by numerical count. When a commodity is sold by numerical count in excess of one unit, the units which constitute said numerical count shall be uniform in size and/or weight, and be so exposed as to be readily observed by the purchaser. (1945, c. 280, s. 1; 1949, c. 973; 1975, c. 544.)



§ 81A-25. Unlawful for package to mislead purchaser.

§ 81A‑25.  Unlawful for package to mislead purchaser.

It shall be unlawful to keep for the purpose of sale, offer or expose for sale, or sell, any commodity in package form when said package is so made, or formed, or filled, or wrapped, or exposed, or marked, or labeled as to mislead or deceive the purchaser as to the quantity of its contents. (1945, c. 280, s. 1; 1975, c. 544.)



§ 81A-26. Sale from bulk.

§ 81A‑26.  Sale from bulk.

(a)        Whenever the quantity is determined by the seller, bulk sales in excess of twenty dollars ($20.00) and all bulk deliveries of heating fuel shall be accompanied by a delivery ticket containing the following information:

(1)        The name and address of the vendor and the name of the purchaser,

(2)        The date delivered,

(3)        The quantity delivered and the quantity upon which the price is based, if this differs from the delivered quantity,

(4)        The identity of the commodity in the most descriptive terms commercially practicable, including any quality representation made in connection with the sale,

(5)        The count of individually wrapped packages, if more than one, and

(6)        For heating fuels which are liquids and gases, the price per gallon and any other charges associated with the delivery.  This subdivision applies only to residential, retail deliveries.

(b)        Any invoice corresponding to the delivery ticket required under the preceding subsection (a) shall contain the information set forth in the preceding subdivisions (a)(1) through (6), and shall also state the amount of sales tax, if any, and the grand total.  This subsection does not apply to any subsequent billing when the seller has previously complied with the requirements of subsections (a) and (b) of this section.

(c)        Whenever a seller quotes a price or other terms and conditions to a potential purchaser under this section, if those terms and conditions include a low, introductory price, other reduced charges, or other special conditions not representative of the prices or terms and conditions that apply to existing customers of the same type or class, the seller shall clearly and conspicuously disclose: (i) those facts, (ii) the price and terms and conditions that would on that date apply to existing customers of the same type or class as the potential purchaser, and  (iii) the amount of time that the introductory or unrepresentative price or terms and conditions will remain in effect. (1975, c. 544; 1991, c. 642, s. 1; 1997‑456, s. 11.)



§ 81A-27. Information required on packages.

§ 81A‑27.  Information required on packages.

Except as otherwise provided in this Chapter or by regulations promulgated pursuant thereto, any package kept for the purpose of sale or offered or exposed for sale shall bear on the outside of the package a definite, plain, and conspicuous declaration of:

(1)        The identity of the commodity in the package, unless the same can easily be identified through the wrapper or container,

(2)        The quantity of contents in terms of weight, measure, or count, and

(3)        The name and place of business of the manufacturer, packer, or distributor, in the case of any package kept, offered, or  exposed for sale, or sold in any place other than on the premises where packed. (1927, c. 261, s. 16; 1945, c. 280, s. 1; 1975, c. 544.)



§ 81A-28. Declarations of unit price on random packages.

§ 81A‑28.  Declarations of unit price on random packages.

In addition to the declarations required by G.S. 81A‑27, any package being one of a lot containing random weights of the same commodity and bearing the total selling price of the package shall bear on the outside of the package a plain and conspicuous declaration of the price per single unit of weight at the time it is offered for retail sale. (1975, c. 544.)



§ 81A-29. Offenses and penalties.

§ 81A‑29.  Offenses and penalties.

Any person who violates any provision of this section or any provision of this Chapter or regulations promulgated pursuant thereto for which a specific penalty has not been prescribed shall be guilty of a Class 2 misdemeanor upon a first conviction. Upon a subsequent conviction thereof, said person shall be guilty of a Class 1 misdemeanor. No person shall:

(1)        Use or have in possession for use in commerce any incorrect weight or measure.

(2)        Remove any tag, seal, or mark from any weight or measure without specific written authorization from the Commissioner or his authorized agent.

(3)        Hinder or obstruct any weights‑and‑measures official in the performance of his duties.

(4)        Impersonate in any way any employee of the North Carolina Department of Agriculture and Consumer Services designated by the Commissioner to enforce any part of this Chapter.

(5)        Use in retail trade, except in the preparation of packages put up in advance of sale, a weighing or measuring device which is not so positioned so that its indications may be accurately read and the weighing or measuring operation observed from some position which may be reasonably assumed by a customer.

(6)        Manufacture, use or possess a counterfeit seal, tag, mark, certificate, label or decal representing, imitating or copying the same issued by the Commissioner under this Chapter. (1927, c. 261, ss. 14, 15, 19; 1945, c. 280, s. 1; 1949, c. 984; 1975, c. 544; 1981, c. 607, s. 1; 1993, c. 539, s. 593; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑261, s. 8.)



§ 81A-30. Injunction.

§ 81A‑30.  Injunction.

The Commissioner or his authorized agent is authorized to apply to any court of competent jurisdiction for a temporary restraining order or a preliminary or permanent injunction restraining any person from violating any provision of this Chapter. (1975, c. 544.)



§ 81A-30.1. Civil penalties.

§ 81A‑30.1.  Civil penalties.

A civil penalty of not more than five thousand dollars ($5,000) for each violation may be assessed by the Commissioner against any person who willfully violates this Chapter.  In determining the amount of the penalty, the Commissioner shall consider the degree and extent of harm caused by the violation.  No civil penalty shall be assessed under this section unless the person has been given an opportunity for a hearing pursuant to the Administrative Procedure Act.  If not paid within 30 days after the effective date of a final decision by the Commissioner, the penalty may be collected by any lawful manner for the collection of a debt.

The clear proceeds of civil penalties assessed pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1991, c. 642, s. 2; 1998‑215, s. 4(a).)



§ 81A-31. Presumptive evidence.

§ 81A‑31.  Presumptive evidence.

Whenever there shall exist a weight or measure or weighing or measuring device in or about any place in which or from which buying or selling is commonly carried on, there shall be a rebuttable  presumption that such weight or measure or weighing or measuring device is regularly used for the business purposes of that place. (1975, c. 544.)



§§ 81A-32 through 81A-36. Reserved for future codification purposes.

§§ 81A‑32 through 81A‑36.  Reserved for future codification purposes.



§§ 81A-37 through 81A-40. Repealed by Session Laws 1981, c. 607, s. 2.

Article 4.

Uniform Weights and Measures.

§§ 81A‑37 through 81A‑40.  Repealed by Session Laws 1981, c. 607, s. 2.



§ 81A-41. Repealed by Session Laws 1999-44, s. 1.

§ 81A‑41.  Repealed by Session Laws 1999‑44, s. 1.



§ 81A-42. Standard weights and measures.

§ 81A‑42.  Standard weights and measures.

Whenever any commodity named in this section shall be quoted or sold by the bushel, the bushel shall be the number of pounds stated in this section and whenever quoted or sold in subdivisions of the bushel, the number of pounds shall be the fractional part of the number of pounds as set forth herein for the bushel, and when sold by the barrel shall consist of the number of pounds constituting 3.281 bushels.

Lbs.                                                                            Lbs.

Commodity                                             per bu.           Commodity                                             per bu.

Alfalfa......................................................... 60            Hemp seed.................................................. 44

Apples, dried............................................... 24            Hominy....................................................... 62

Apple seed.................................................. 40            Horseradish................................................. 50

Barley......................................................... 48            Land plaster.............................................. 100

Beans, castor............................................... 46            Lime, unslaked............................................ 80

Beans, dry lima............................................ 60            Lime, slaked................................................ 40

Beans, green in‑pod lima.............................. 30            Meal, corn, whether

Beans, soy................................................... 60            bolted or unbolted....................................... 48

Beef, net (per bbl.).................................... 200            Melon, canteloupe....................................... 50

Beets........................................................... 50            Millet........................................................... 50

Blackberries................................................ 48            Mustard...................................................... 58

Blackberries, dried...................................... 28            Nuts, chestnuts............................................ 50

Bran............................................................ 20            Nuts, hickory, without

Broomcorn.................................................. 44            hulls............................................................. 50

Buckwheat.................................................. 50            Nuts, walnut, without

Cabbage..................................................... 50            hulls............................................................. 50

Canary seed................................................ 60            Oats, seed................................................... 32

Carrots........................................................ 50            Onions, button sets...................................... 32

Cement....................................................... 80            Onions, top buttons..................................... 28

Charcoal..................................................... 22            Onions, matured.......................................... 57

Cherries, with stems..................................... 56            Osage orange seed...................................... 33

Cherries, without stems................................ 64            Parsnips...................................................... 50

Clover seed, red and white.......................... 60            Peaches, matured........................................ 50

Clover, Burr.................................................. 8            Peaches, dried............................................. 25

Clover, German........................................... 60            Peach seed.................................................. 50

Clover, Japan, Lespedeza............................ 25            Peanuts, Spanish.......................................... 30

Coal, stone.................................................. 80            Peanuts....................................................... 22

Coke........................................................... 40            Pears, matured............................................ 56

Corn, shelled............................................... 56            Pears, dried................................................. 26

Corn, Kaffir................................................. 50            Peas, dried field........................................... 60

Corn, pop................................................... 70            Peas, green in hull field................................. 30

Cotton seed................................................. 30            Pieplant....................................................... 50

Cotton seed, Sea Island............................... 44            Plums.......................................................... 64

Cucumbers.................................................. 48            Pork net (per bbl.)..................................... 200

Fish........................................................... 100            Potatoes, Irish............................................. 56

Flax seed..................................................... 56            Potatoes, sweet green.................................. 56

Grapes, with stems...................................... 48            Potatoes, sweet, dry weight......................... 47

Grapes, without stems.................................. 60            Quinces, matured......................................... 48

Gooseberries............................................... 48            Raspberries................................................. 48

Grass seed, Bermuda................................... 14            Rice, rough.................................................. 44

Grass seed, blue.......................................... 14            Rye seed..................................................... 56

Grass seed, Hungarian................................. 48            Sage.............................................................. 4

Grass seed, Johnson.................................... 25            Salads, mustard, spinach,

Grass seed, Italian rye.................................. 20            turnips, and kale.......................................... 10

Grass seed, orchard..................................... 14            Salt............................................................. 50

Grass seed, tall meadow..................................             Sorghum molasses (per

and fescue................................................... 24            gal.)............................................................. 12

Grass seed, all meadow...................................             Sorghum seed.............................................. 50

and fescue except tall................................... 14            Strawberries................................................ 48

Grass seed, perennial rye............................. 14            Sunflower seed............................................ 24

Grass seed, timothy..................................... 45            Teosinte...................................................... 59

Grass [seed], redtop.................................... 14            Tomatoes.................................................... 56

Grass seed, velvet.......................................... 7            Turnips........................................................ 50

Hair, plaster................................................... 8            Wheat......................................................... 60

It shall be unlawful to purchase or sell, or barter or exchange, any article named in this section on any other basis than as stated herein; provided, however, that any such articles may be sold by weight. (Code, ss. 3849, 3850; 1885, c. 26; 1905, c. 126; Rev., s. 3066; 1909, c. 555, s. 1; c. 835; 1915, c. 230, s. 1; 1917, c. 34; Ex. Sess. 1921, c. 87; 1931, c. 76; 1933, c. 523, s. 3; 1937, c. 354; 1949, c. 984; 1975, c. 544.)



§ 81A-43. Repealed by Session Laws 1981, c. 607, s. 2.

§ 81A‑43.  Repealed by Session Laws 1981, c. 607, s. 2.



§ 81A-44: Repealed by Session Laws 1999-44, s. 2.

§ 81A‑44:  Repealed by Session Laws 1999‑44, s.  2.



§§ 81A-45 through 81A-49. Reserved for future codification purposes.

§§ 81A‑45 through 81A‑49.  Reserved for future codification purposes.



§ 81A-50. Repealed by Session Laws 1981, c. 607, s. 2.

Article 5.

Public Weighmasters.

§ 81A‑50.  Repealed by Session Laws 1981, c. 607, s. 2.



§ 81A-50.1. Purpose.

§ 81A‑50.1.  Purpose.

This Article licenses and regulates public weighmasters in order to ensure accurate quantities of products upon sale to purchasers. (1981, c. 607, s. 3.)



§ 81A-51. Definitions.

§ 81A‑51.  Definitions.

For purposes of this Article, the following words, terms and phrases are defined as follows:

(1)        "Board" means North Carolina Board of Agriculture.

(2)        "Commissioner" means the North Carolina Commissioner of Agriculture or his designated agent.

(3)        "Department" means the North Carolina Department of Agriculture and Consumer Services.

(4)        "Product" means any product, commodity or article.

(5)        "Public weighmaster" means any person who shall weigh, measure or count, or who shall ascertain from a weighing, measuring or recording device for any other person and declare the weight to be the accurate weight of the product upon which the purchase, sale or exchange is based, and receive compensation for the act.

(6)        "Weigh" means weigh, measure, count, read or record.

(7)        "Weight" means weight, measure, count, reading or recording. (1939, c. 285, s. 1; 1945, c. 1067; 1971, c. 1085, s. 1; 1975, c. 544; 1981, c. 607, s. 4; 1997‑261, s. 9.)



§ 81A-52. License.

§ 81A‑52.  License.

All public weighmasters shall be licensed. Any person not less than 18 years of age who wishes to be a public weighmaster shall apply to the Department on a form provided by the Department. A person operating as a public weighmaster outside of this State shall include with the person's application for licensure in this State a copy of the most recent weighing device inspection report performed by the person's local or state weights and measures officials within the 12‑month period immediately preceding the date of application. The Board may adopt rules for determining the qualifications of the applicant for a license. Public weighmasters shall be licensed for a period of one year beginning the first day of July and ending on the thirtieth day of June, and a fee of nineteen dollars ($19.00) shall be paid for each person licensed at the time of the filing of the application.  (1939, c. 285, s. 2; 1949, c. 983, s. 1; 1975, c. 544; 1981, c. 607, s. 4; 1989, c. 544, s. 20; 2005‑276, s. 42.1(f); 2009‑87, s. 1.)



§ 81A-53. Certificates of weight.

§ 81A‑53.  Certificates of weight.

All public weighmasters shall issue certificates of weight, measure, count, reading or recording on forms approved by the Commissioner and shall enforce the provisions of this Chapter and all rules and regulations promulgated thereunder without compensation from the State. Each certificate issued shall indicate the date on which a product is weighed, counted, read or recorded. A certificate issued by a public weighmaster shall be considered the accurate weight of a product at the time the product is put into the natural channels of trade, with the qualification that reasonable variations or tolerances shall be permitted as established by rules and regulations enacted pursuant to this Chapter. If any person questions the accuracy of the weight of any product for which a certificate has been issued, a complaint shall be made to the public weighmaster who issued the certificate or to the Commissioner before the product is moved from the city, town or community where the certificate was issued. The product shall be reweighed by the public weighmaster issuing the certificate or by the Commissioner, if the product is kept in accordance with G.S. 81A‑58. If, upon reweighing, a difference in excess of the tolerance allowed by the Chapter is found in the original weight, the cost of reweighing shall be borne by the public weighmaster responsible for issuing the faulty certificate. Otherwise, the cost shall be borne by the complainant. (1939, c. 285, s. 3; 1975, c. 544; 1981, c. 607, s. 4.)



§ 81A-54. Official seal of the public weighmaster.

§ 81A‑54.  Official seal of the public weighmaster.

It shall be the duty of every public weighmaster to obtain from the Department an official seal for the sum of six dollars ($6.00), inscribed with the following words: "North Carolina Public Weighmaster" and any other design or legend the Commissioner considers necessary. The seal shall be stamped or impressed on every certificate issued pursuant to this Article. The weighers of tobacco in leaf tobacco warehouses may use, instead of the seal, their signatures in ink or other indelible substance posted in a conspicuous and accessible place in the warehouse. All seals remain the property of the State and shall be returned to the Commissioner upon termination of duties as a public weighmaster. (1939, c. 285, s. 4; 1941, c. 317, s. 1; 1975, c. 544; 1981, c. 607, s. 4; 1989, c. 544, s. 21.)



§ 81A-55. Violations by public weighmasters; by others; penalties.

§ 81A‑55.  Violations by public weighmasters; by others; penalties.

(a)        Any public weighmaster who refuses to issue a certificate as prescribed by this Article, or who issues a certificate giving a false weight, or who misrepresents the weight to any person, or who otherwise violates any provisions of this Article or the rules and regulations pursuant to this Article, may have his license revoked, suspended or terminated by the Commissioner.

(b)        The following acts by other persons are also violations of this Article:

(1)        Requesting a public weighmaster to weigh a product inaccurately;

(2)        Requesting an inaccurate certificate prescribed by this Article;

(3)        Impersonating a public weighmaster;

(4)        Erasing, changing or altering any certificate issued by a public weighmaster;

(5)        Increasing or decreasing the weight of a product for the purpose of deception; or

(6)        Violating any other provision of this Article. (1939, c. 285, s. 5; 1975, c. 544; 1981, c. 607, s. 4.)



§§ 81A-56 through 81A-57. Repealed by Session Laws 1981, c. 607, s. 2.

§§ 81A‑56 through 81A‑57.  Repealed by Session Laws 1981, c. 607, s. 2.



§ 81A-58. Duty of custodian of product.

§ 81A‑58.  Duty of custodian of product.

If any product is to be offered for sale, or is sold, and is weighed or measured or counted by any public weighmaster and a certificate is issued prior to sale or acceptance of the product by the purchaser, or if any product is offered for sale, sold or delivered pending the weighing, measuring or counting of the product by any public weighmaster and the issuance of a certificate, the person who is in custody of the product shall keep, protect and prevent any increase or decrease in weight in the time intervening between the weighing and the issuance of the certificate and the sale, and the time intervening between the sale and the presentation of the product to the weighmaster for weighing, measuring or counting and the issuance of a certificate. Any loss sustained in the weight of the product while in custody shall be borne by the custodian. (1939, c. 285, s. 8; 1975, c. 544; 1981, c. 607, s. 5.)



§ 81A-59. Weighing tobacco.

§ 81A‑59.  Weighing tobacco.

All leaf tobacco offered for sale in a leaf tobacco warehouse in North Carolina shall remain in the custody of the warehouse operator from and after the time it is weighed by the public weighmaster until it is sold or the bid is rejected by the owner. (1945, c. 1067; 1975, c. 544; 1981, c. 607, s. 5.)



§ 81A-60. Repealed by Session Laws 1981, c. 607, s. 2.

§ 81A‑60.  Repealed by Session Laws 1981, c. 607, s. 2.



§ 81A-61. Approval of devices used.

§ 81A‑61.  Approval of devices used.

When making a weight determination, a public weighmaster shall use a weighing device that is of a type suitable for the weighing of the product to be weighed and that has been tested and approved for use by the Commissioner or by the public weighmaster's local or state weights and measures officials within the 12‑month period immediately preceding the date of the weighing.  (1939, c. 285, s. 10; 1975, c. 544; 1981, c. 607, s. 6; 2009‑87, s. 2.)



§§ 81A-62 through 81A-64. Repealed by Session Laws 1981, c. 607, s. 2.

§§ 81A‑62 through 81A‑64.  Repealed by Session Laws 1981, c. 607, s. 2.



§§ 81A-65 through 81A-69. Reserved for future codification purposes.

§§ 81A‑65 through 81A‑69.  Reserved for future codification purposes.



§ 81A-70. Purpose of Article.

Article 6.

Scale Technician.

§ 81A‑70.  Purpose of Article.

The purpose of this Article shall be to protect the owners and users of scales and weighing devices in their needs for scale repair and service, and to provide for scale technician registration. (1941, c. 237, s. 1; 1947, c. 380; 1975, c. 544; 1983, c. 111, s. 1.)



§ 81A-71. Prerequisites for scale technician.

§ 81A‑71.  Prerequisites for scale technician.

It shall be unlawful for any scale technician to render service as a scale technician until after he or she has compiled with the following requirements:

(1)        Obtained from the Department of Agriculture and Consumer Services a copy of this Article, a copy of regulations pertinent to said Article, and an application form for registration.

(2)        to (4) Repealed by Session Laws 1983, c. 111, s. 2.

(5)        Obtained a registration card or certificate from the Commissioner or his authorized agent and a model form of service certificate.

(6)        Obtained from the Department an annual certification of the standards of weight which will be used by the scale technician.

The provisions of this Article shall not apply to a full‑time employee who renders service only on a scale or weighing device, or on scales or weighing devices, owned solely by his or her employer unless additional pay or compensation is received for such service. (1941, c. 237, s. 3; 1947, c. 380; 1975, c. 544; 1983, c. 111, s. 2; 1997‑261, s. 10.)



§ 81A-72. Registration; certificate of registration; annual renewal.

§ 81A‑72.  Registration; certificate of registration; annual renewal.

The Commissioner or his authorized agent shall register any person who has complied with the requirements of this Article by making a record of receipt of application, and the issuing of a certificate or card of registration to applicant, whereupon the applicant becomes a registered scale technician and shall be known thereafter as such. Such registration shall be in effect from date of registration until July 1 next and shall be renewed on the first day of July of each year thereafter. A fee of twenty dollars ($20.00) shall accompany each application for registration and each annual registration renewal. (1941, c. 237, ss. 4, 5; 1943, c. 543; 1947, c. 380; 1975, c. 544; 1983, c. 111, s. 3; 2005‑276, s. 42.1(g).)



§ 81A-73. Service certificate.

§ 81A‑73.  Service certificate.

Whenever any service is rendered on any scale or weighing device used or intended to be used in this State by a scale technician, a certificate shall be issued by such scale technician who rendered said service, which shall be known as a "service certificate." The size and form of said service certificate shall be determined by the Commissioner or his authorized agent. Inclusive of other pertinent information or statements, the said certificate shall bear a statement expressed in ink or other indelible substance naming the kind of service rendered, whether adjustment, installation, repair, or maintenance, and stating that a service test as defined under the term "service" has been made, and that the service rendered is guaranteed to be as represented. The service certificate shall be made out in triplicate, with original going to the owner of such scale of weighing device or his agent, and a duplicate shall be sent to the  Commissioner or his authorized agent and the triplicate copy shall be retained by the scale technician issuing such certificate. (1947, c. 380; 1975, c. 544; 1983, c. 111, s. 4.)



§ 81A-74: Repealed by Session Laws 1983, c. 111, s. 5.

§ 81A‑74: Repealed by Session Laws 1983, c.  111, s. 5.



§ 81A-75. Scale removal.

§ 81A‑75.  Scale removal.

When a scale or weighing device is removed from the premises where located by a scale technician, the scale technician or his servant or agent shall issue a receipt for said scale or weighing  device, on which shall be written in ink or other indelible substance  the name and address of the owner, the name and address of receiving agent, date of receipt, anticipated date of return, name or make of scale, and such other information pertinent to its identification. The form of receipt shall be approved by the Commissioner or his authorized agent. (1947, c. 380; 1975, c. 544.)



§ 81A-76. Control of condemned or rejected scale.

§ 81A‑76.  Control of condemned or rejected scale.

It shall be unlawful for any owner of a scale or weighing device which has been condemned or rejected by the Commissioner or his authorized agent to either use or dispose of same in any manner other than at the direction of the Commissioner or his authorized agent; provided, however, said rejected scale or weighing device may be removed from the premises temporarily for repairs or service only. (1947, c. 380; 1975, c. 544.)



§ 81A-77. Secondhand scale.

§ 81A‑77.  Secondhand scale.

It shall be unlawful for any person to sell, or offer for sale, or put into use, a secondhand or rebuilt or reconditioned scale or weighing device unless said scale shall have been tested and approved by the Commissioner or his authorized agent, or shall be accompanied by a service certificate as provided for in this Article. Said service certificate shall be retained by the purchaser or user of said scale until an inspector of weights and measures has tested and approved such secondhand scale. The said certificate shall serve as proof of the accuracy of scale at the time scale was purchased or put into service. A secondhand or rebuilt or reconditioned scale or weighing device as referred to in this section shall be considered as being a scale or weighing device in the channels of trade which does not belong to the previous user. (1947, c. 380; 1975, c. 544.)



§ 81A-78. Scale location.

§ 81A‑78.  Scale location.

It shall be unlawful for any scale or weighing device to be installed, set up, put into service, or used on a foundation or support that aids in giving false indication of weight values applied to platter, platform, or other load receiving element. (1947, c. 380;  1975, c. 544.)



§ 81A-79. Exemption.

§ 81A‑79.  Exemption.

The provisions of this Article shall not prohibit the user of a scale or weighing device from employing some person other than a scale technician to render service as defined by this Article upon his or her scale or weighing device, nor apply to the person so employed, who does not solicit such employment, provided that said user shall not be relieved of his or her responsibility or liability concerning the accuracy of the scale or weighing device after service has been rendered. (1947, c. 380; 1975, c. 544.)



§ 81A-80. Suspension or revocation of registration; penalty.

§ 81A‑80.  Suspension or revocation of registration; penalty.

(a)        The Commissioner may suspend or revoke the registration of any scale technician who violates any provisions of this Article or regulations adopted thereunder or who shall fail to issue a service certificate or who shall issue a service certificate bearing false statements regarding service rendered.

(b)        Any person who violates any provision of this Article shall be guilty of a Class 2 misdemeanor. (1941, c. 237, s. 7; 1947, c. 380; 1949, c. 983, s. 2; 1975, c. 544; 1983, c. 111, s. 6; 1993, c. 539, s. 594; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 81A-81 through 81A-85. Reserved for future codification purposes.

§§ 81A‑81 through 81A‑85.  Reserved for future codification purposes.



§ 81A-86. Regulations to be unaffected by repeal of prior enabling statute.

Article 7.

General Provisions.

§ 81A‑86.  Regulations to be unaffected by repeal of prior enabling statute.

The adoption of this Chapter or any of its provisions shall not affect any regulations promulgated pursuant to the authority of any earlier enabling statute unless inconsistent with this Chapter or  modified or revoked. (1975, c. 544.)



§ 81A-87. Severability provision.

§ 81A‑87.  Severability provision.

If any provision of this Chapter is declared unconstitutional, or the applicability thereof to any person or circumstance is held invalid, the constitutionality of the remainder of the Chapter and the applicability thereof to other persons and circumstances shall not be affected thereby. (1975, c. 544.)



§ 81A-88. Repeal of conflicting laws.

§ 81A‑88.  Repeal of conflicting laws.

All laws and parts of laws contrary to or inconsistent with the provisions of this Chapter are repealed except as to offenses committed, liabilities incurred, and claims made thereunder prior to July 1, 1976. (1975, c. 544.)






Chapter 82 - Wrecks.

§§ 82-1 through 82-18. Repealed by Session Laws 1971, c. 882, s. 5.

Chapter 82.

Wrecks.

§§ 82‑1 through 82‑18.  Repealed by Session Laws 1971, c. 882, s. 5.






Chapter 83 - Architects.

§§ 83-1 through 83-15. Recodified as §§ 83A-1 to 83A-17.

Chapter 83.

Architects.

§§ 83‑1 through 83‑15.  Recodified as §§ 83A‑1 to 83A‑17.






Chapter 83A - Architects.

§ 83A-1. Definitions.

Chapter 83A.

Architects.

§ 83A‑1.  Definitions.

When used in this Chapter, unless the context otherwise requires:

(1)        "Architect" means a person who is duly licensed to practice architecture.

(2)        "Board" means the North Carolina Board of Architecture.

(3)        "Corporate certificate" means a certificate of corporate registration issued by the Board recognizing the corporation  named in the certificate as meeting the requirements for the corporate practice of architecture.

(4)        "Corporate practice of architecture" means "practice" as defined in G.S. 83A‑1(7) by a corporation which is organized  or domesticated in this State, and which holds a current "corporate certificate" from this Board.

(5)        "Good moral character" means such character as tends to assure the faithful discharge of the fiduciary duties of an  architect to his client. Evidence of lack of such character shall include the willful commission of an offense justifying discipline under this Chapter, the practice of architecture in violation of this Chapter, or of the laws of another jurisdiction, or the conviction of a felony.

(6)        "License" means a certificate of registration issued by the Board recognizing the individual named in the certificate as meeting the requirements for registration under this Chapter.

(7)        "Practice of architecture" means performing or offering to perform or holding oneself out as legally qualified to perform professional services in connection with the design, construction, enlargement or alteration of buildings, including consultations, investigations, evaluations, preliminary studies, the preparation of plans, specifications and contract documents, administration of construction contracts and related services or combination of services in connection with the design and construction of buildings, regardless of whether these services are performed in person or as the directing head of an office or organization. (1915, c. 270, s. 9; C.S., s. 4985; 1941, c. 369, s. 3; 1951, c. 1130, s. 1; 1957, c. 794, ss. 1, 2; 1979, c. 871, s. 1.)



§ 83A-2. North Carolina Board of Architecture; creation; appointment, terms and oath of members; vacancies; officers; bond of treasurer; notice of meetings; quorum.

§ 83A‑2.  North Carolina Board of Architecture; creation; appointment, terms and oath of members; vacancies; officers; bond of treasurer; notice of meetings; quorum.

(a)        The North Carolina Board of Architecture shall have the power and responsibility to administer the provisions of this Chapter in compliance with the Administrative Procedure Act.

(b)        The Board shall consist of seven members appointed by the Governor. Five of the members of the Board shall be licensed architects appointed for five year terms; the terms shall be staggered so that the term of one architect member expires each year. No architect member shall be eligible to serve more than two consecutive  terms; if a vacancy occurs during a term, the Governor shall appoint a person to fill the vacancy for the remainder of the unexpired term. Two of the members of the Board shall be persons who are not licensed architects and who represent the interest of the public at large; the Governor shall appoint these members not later than July 1, 1979. The public members shall have full voting powers and shall serve at the pleasure of the Governor. Each Board member shall file with the Secretary of State an oath faithfully to perform duties as a member of the Board, and to uphold the Constitution of North Carolina and the Constitution of the United States.

(c)        Officers of the Board shall include a president, vice‑president, secretary and treasurer elected at the annual meeting for terms of one year. The treasurer shall give bond in such sum as the Board shall determine, with such security as shall be approved by the  Board, said bond to be conditioned for the faithful performance of the duties of his office and for the faithful accounting of all moneys and other property as shall come into his hands. Notice of the annual meeting, and the time and place of the annual meeting shall be given each member by letter at least 10 days prior to such meeting and public notice of annual meetings shall be published at least once each week for two weeks preceding such meetings in one or more newspapers of general circulation in this State. A majority of the members of the Board shall constitute a quorum. (1915, c. 270, ss. 1, 2; C.S., ss. 4986‑4988, 4990; 1957, c. 794, ss. 3, 4, 6; 1979, c. 871, s. 1.)



§ 83A-3. Expenses of Board members; Board finances.

§ 83A‑3.  Expenses of Board members; Board finances.

(a)        Each member of the Board shall be entitled to receive travel and expense reimbursement as authorized by G.S. 93B‑5 for similar boards.

(b)        All funds received by the Board under the provisions of this Chapter shall be deposited by the treasurer or such other officer or staff employee as the Board may designate in such depository and under such security as the Board may direct. All expenses incurred by the Board shall be paid out of funds derived from examination, licensing, renewal or other fees herein provided and shall be paid by the treasurer upon vouchers drawn by the secretary and approved by the president. The Board shall have the power to determine necessary expenses, and to fix the compensation for board employees and for professional services. The State of North Carolina shall not be liable for the compensation of any Board members or officers. Payment of expenses and salaries pursuant to administration of this Chapter may not exceed available funds of the Board. All Board receipts and disbursements shall be subject to audit and accounting procedures established by the State for similar boards. (1915, c. 270, s. 6; C.S., s. 4994; 1957, c. 794, s. 9; 1979, c. 871, s. 1.)



§ 83A-4. Fees.

§ 83A‑4.  Fees.

All fees and charges by the Board shall be established by Board rule subject to the provisions of the Administrative Procedure Act.

Fees set by the Board shall not exceed the following amounts:

Initial Application

Individual

Residents                                  $50.00

Nonresidents                            $50.00

Corporate                                      $75.00

Reexamination                                            $25.00

Annual License Renewal

Individual                                        $75.00

Corporate                                    $100.00

Late Renewal Penalty

Up‑to‑30 days                               $50.00

30 days to 1 year                            $50.00

Reciprocal Registration                             $150.00

The above fees are provided in addition to any other fees prescribed by law. Reasonable fees for examination materials, certificates, rosters and other published materials shall be established by the Board, but the Board shall not collect any fees not authorized by this Chapter. (1915, c. 270, ss. 3, 6; 1919, c. 336, ss. 1, 2; C.S., ss. 4992, 4994, 4995; 1951, c. 1130, s. 2; 1957, c. 794, ss. 7, 9, 10; 1971, c. 1231, s. 1; 1979, c. 871, s. 1; 1985, c. 364.)



§ 83A-5. Board records; rosters; seal.

§ 83A‑5.  Board records; rosters; seal.

(a)        The Board shall maintain records of board meetings, of  applications for individual or corporate registration and the action taken thereon, of the results of examinations, of all disciplinary proceedings, and of such other information as deemed necessary by the  Board or required by the Administrative Procedure Act or other provisions of the General Statutes.

(b)        A complete roster showing the name and last known address of all resident and nonresident architects and architectural firms holding current licenses from the Board shall be published by the Board at least once each year, and shall include each registrant's authorization or registration number. Copies of the roster shall be filed with the Secretary of State and the Attorney General, and other  applicable State or local agencies, and upon request, may be distributed or sold to the public.

(c)        The Board shall adopt a seal containing the name of the Board for use on its official records and reports. (1915, c. 270, ss. 1, 5; C.S., ss. 4989, 4991; 1957, c. 794, s. 5; 1979, c. 871, s. 1.)



§ 83A-6. Board rules; bylaws; standards of professional conduct.

§ 83A‑6.  Board rules; bylaws; standards of professional conduct.

(a)        The Board shall have the power to adopt bylaws, rules, and standards of professional conduct to carry out the purposes of this Chapter, including, but not limited to:

(1)        The adoption of bylaws governing its meetings and proceedings;

(2)        The establishment of qualification requirements for admission to examinations, and for individual or corporate licensure as provided in G.S. 83A‑7 and 83A‑8;

(3)        The establishment of the types and contents of examinations, their conduct, and the minimum scores or other criteria for passing such examinations;

(4)        The adoption of mandatory standards of professional conduct concerning misrepresentations, conflicts of interest, incompetence, disability, violations of law, dishonest conduct, or other unprofessional conduct for those persons or corporations regulated by this Chapter, which standards shall be enforceable under the disciplinary procedures of the Board;

(5)        The establishment or approval of requirements for renewal of licenses designed to promote the continued professional development and competence of licensees. Such requirements shall be designed solely to improve the professional knowledge and skills of a licensee directly related to the current and emerging bodies of knowledge and skills of the licensee's profession.

When necessary to protect the public health, safety, or welfare,  the Board shall require such evidence as it deems necessary to establish the continuing competency of architects as a condition of renewal of licenses.

(b)        The Board shall not adopt any rule or regulation which prohibits advertising.

(c)        The adoption, amendment or revocation of rules, regulations, and standards of professional conduct, and the publication and distribution of the same shall be subject to the provisions of the Administrative Procedure Act. (1979, c. 871, s. 1.)



§ 83A-7. Qualifications and examination requirements.

§ 83A‑7.  Qualifications and examination requirements.

(a)        Licensing by Examination.  Any individual who is at least 18 years of age and of good moral character may make written application for examination by completion of a form prescribed by the Board accompanied by the required application fee. Subject to qualification requirements of this section, the applicant shall be entitled to an examination to determine his qualifications for licensure.

(1)        The qualification requirements for registration as a duly licensed architect shall be:

a.         Professional education and at least three years practical training and experience as specified by rules of the Board.

b.         The successful completion of a licensure examination in architecture as specified by the rules of the Board.

(2)        The Board shall adopt rules to set requirements for professional education, practical training and experience, and examination which must be met by applicants for licensure and which may be based on the published guidelines of nationally recognized councils or agencies for the accreditation, examination, and licensing for the architectural profession.

(b)        Licensing by Reciprocity.  Any individual holding a current license for the practice of architecture from another state or territory, and holding a certificate of qualification issued by the National Council of Architectural Registration Boards, may upon application and within the discretion of the Board be licensed without written examination. The Board may waive the requirement for National Council registration if the qualifications, examination and licensing requirements of the state in which the applicant is licensed are substantially equivalent to those of this State and the applicant otherwise meets the requirements of this Chapter. (1915, c. 270, s. 3; 1919, c. 336, s. 1; C.S., s. 4992; 1957, c. 794, s. 7; 1971, c. 1231, s. 1; 1979, c. 871, s. 1; 1983, c. 47; 1989, c. 62.)



§ 83A-8. Qualification for corporate practice.

§ 83A‑8.  Qualification for corporate practice.

(a)        Any corporation desiring to practice architecture in this State shall file corporate application on forms provided by the Board, accompanied by the required application fee. To be eligible for a corporate certificate, the corporation must meet all requirements of the Professional Corporation Act.

(b)        Architectural corporations of other states may be granted corporate certificates for practice in this State upon filing application with the Board and satisfying the Board that they meet the requirements of subsection (a) above. Such corporations shall designate the individual or individuals licensed to practice architecture in this State who shall be in responsible charge of all architectural work offered or performed by such corporation in this State. Such corporations shall notify the Board of changes in such designation.

(c)        All corporations holding corporate certificates from the Board  shall be subject to the applicable rules and regulations adopted by the Board, and to all the disciplinary powers applicable to individual licensees who are officers or employees of the corporation. Corporations may perform no acts or things forbidden to officers or employees as licensees. (1979, c. 871, s. 1.)



§ 83A-9. Partnership practice.

§ 83A‑9.  Partnership practice.

This Chapter neither prevents practice of architecture by a partnership nor requires partnership seals or certificates of practice provided that the members of the partnership are duly licensed to practice architecture, and, provided that the partnership files with the Board and keeps current a list of the partners, their license identifications, and the types of services offered by the partnership. (1979, c. 871, s. 1.)



§ 83A-10. Professional seals.

§ 83A‑10.  Professional seals.

Every licensed architect shall have a seal of a design authorized by the Board, and shall imprint all drawings and sets of specifications prepared for use in this State with an impression of such seal. Licensed architectural corporations shall employ corporate  professional seals, of a design approved by the Board, for use in identifying plans, specifications and other professional documents issued by the corporation, but use of such corporate seals shall be in addition to and not in substitution for the requirement that the individual seal of the author of such plans and professional documents be affixed. (1915, c. 270, s. 7; C.S., s. 4997; 1979, c. 871, s. 1.)



§ 83A-11. Expirations and renewals.

§ 83A‑11.  Expirations and renewals.

Certificates must be renewed on or before the first day of July in each year. No less than 30 days prior to the renewal date, a renewal application shall be mailed to each individual and corporate licensee. The completed application together with the required renewal fee shall be returned to the Board on or before the renewal date. When the Board is satisfied as to the continuing competency of an architect, it shall issue a renewal of the certificate. Upon failure to renew within 30 days after the date set for expiration, the license shall be automatically revoked but such license may be renewed at any time within one year following the expiration date upon proof of continuing competency and payment of the renewal fee plus a late renewal fee. After one year from the date of revocation, reinstatement may be made by the Board, or in its discretion, the application may be treated as new subject to reexamination and qualification requirements as in the case of new applications. (1919, c. 336, s. 2; C.S., s. 4995; 1951, c. 1130, s. 2; 1957, c. 794, s. 10; 1979, c. 871, s. 1.)



§ 83A-12. Prohibited practice.

§ 83A‑12.  Prohibited practice.

The purpose of the Chapter is to safeguard life, health and property. It shall be unlawful for any individual, firm or corporation to practice or offer to practice architecture in this State as defined in this Chapter, or to use the title "Architect" or any form thereof,  except as provided in Chapter 89A for Landscape Architects, or to display or use any words, letters, figures, titles, sign, card, advertisement, or other device to indicate that such individual or firm practices or offers to practice architecture as herein defined or is an architect or architectural firm qualified to perform architectural work, unless such person holds a current individual or corporate certificate of admission to practice architecture under the provisions of this Chapter. (1915, c. 270, s. 4; C.S., s. 4996; 1941, c. 369, ss. 1, 2; 1951, c. 1130, s. 3; 1957, c. 794, s. 11; 1965, c. 1100; 1969, c. 718, s. 21; 1973, c. 1414, s. 1; 1979, c. 871, s. 1.)



§ 83A-13. Exemptions.

§ 83A‑13.  Exemptions.

(a)        Nothing in this Chapter shall be construed to prevent the practice of general contracting under the provisions of Article 1 of Chapter 87, or the practice by any person who is qualified under law as a "registered professional engineer" of such architectural work as is incidental to engineering projects or utilities, or the practice of any other profession under the applicable licensure provisions of the General Statutes.

(b)        Nothing in this Chapter shall be construed to prevent a duly licensed general contractor, professional engineer or architect, acting individually or in combination thereof, from participating in a "Design/Build" undertaking including the preparation of plans and/or specifications and entering individual or collective agreements with the owner in order to meet the owner's requirements for pre‑determined costs and unified control in the design and construction of a project, and for the method of compensation for the design and construction services rendered; provided, however, that nothing herein shall be construed so as to allow the performance of any such services or any division thereof by one who is not duly licensed to perform such service or services in accordance with applicable licensure provisions of the General Statutes; provided further, that full disclosure is made in writing to the owner as to the duties and responsibilities of each of the participating parties in such agreements; and, provided further, nothing in this Chapter shall prevent the administration by any of the said licensees of construction contracts and related services or combination of services in connection with the construction of buildings.

(c)        Nothing in this Chapter shall be construed to require an architectural license for the preparation, sale, or furnishing of plans, specifications and related data, or for the supervision of construction pursuant thereto, where the building, buildings, or project involved is in one of the following categories:

(1)        A family residence, up to eight units attached with grade level exit, which is not a part of or physically connected with any other buildings or residential units;

(2)        A building upon any farm for the use of any farmer, unless the building is of such nature and intended for such use as to substantially involve the health or safety of the public;

(3)        An institutional or commercial building if it does not have a total value exceeding ninety thousand dollars ($90,000);

(4)        An institutional or commercial building if the total building area does not exceed 2,500 square feet in gross floor area;

(5)        Alteration, remodeling, or renovation of an existing building that is exempt under this section, or alteration, remodeling, or renovation of an existing building or building site that does not alter or affect the structural system of the building; change the building's access or exit pattern; or change the live or dead load on the building's structural system. This subdivision shall not limit or change any other exemptions to this Chapter or to the practice of engineering under Chapter 89C of the General Statutes.

(6)        The preparation and use of details and shop drawings, assembly or erection drawings, or graphic descriptions utilized to detail or illustrate a portion of the work required to construct the project in accordance with the plans and specifications prepared or to be prepared under the requirements or exemptions of this Chapter.

(d)        Nothing in this Chapter shall be construed to prevent any individual from making plans or data for buildings for himself.

(e)        Plans and specifications prepared by persons or corporations under these exemptions shall bear the signature and address of such person or corporate officer. (1979, c. 871, s. 1; 1997‑457, s. 1.)



§ 83A-13.1. Architect who volunteers during an emergency or disaster; qualified immunity.

§ 83A‑13.1.  Architect who volunteers during an emergency or disaster; qualified immunity.

(a)        A professional architect who voluntarily, without compensation, provides structural, electrical, mechanical, or other architectural services at the scene of a declared disaster or emergency, declared under federal law or in accordance with the provisions of Article 1 of Chapter 166A of the General Statutes or Article 36A of Chapter 14 of the General Statutes, at the request of a public official, law enforcement official, public safety official, or building inspection official, acting in an official capacity, shall not be liable for any personal injury, wrongful death, property damage, or other loss caused by the professional architect's acts or omissions in the performance of the architectural services.

(b)        The immunity provided in subsection (a) of this section applies only to an architectural service:

(1)        For any structure, building, piping, or other architectural system, either publicly or privately owned.

(2)        That occurs within 45 days after the declaration of the emergency or disaster, unless the 45‑day immunity period is extended by an executive order issued by the Governor under the Governor's emergency executive powers.

(c)        The immunity provided in subsection (a) of this section does not apply if it is determined that the personal injury, wrongful death, property damage, or other loss was caused by the gross negligence, wanton conduct, or intentional wrongdoing of the professional architect or arose out of the operation of a motor vehicle.

(d)        As used in this section:

(1)        "Building inspection official" means any appointed or elected federal, State, or local official with overall executive responsibility to coordinate building inspection in the jurisdiction in which the emergency or disaster is declared.

(2)        "Law enforcement official" means any appointed or elected federal, State, or local official with overall executive responsibility to coordinate law enforcement in the jurisdiction in which the emergency or disaster is declared.

(3)        "Public official" means any federal, State, or locally elected official with overall executive responsibility in the jurisdiction in which the emergency or disaster is declared.

(4)        "Public safety official" means any appointed or elected federal, State, or local official with overall executive responsibility to coordinate public safety in the jurisdiction in which the emergency or disaster is declared. (1995, c. 416, s. 2.)



§ 83A-14. Disciplinary action and procedure.

§ 83A‑14.  Disciplinary action and procedure.

Any person may file with the Board a charge of unprofessional conduct, negligence, incompetence, dishonest practice, or other misconduct or of any violation of this Chapter or of a Board rule adopted and published by the Board. Upon receipt of such charge, or upon its own initiative, the Board may give notice of an administrative hearing under the Administrative Procedure Act, or may dismiss the charge as unfounded or trivial, upon a statement of the reasons therefor which shall be mailed to the architect and the person who filed the charge by registered or certified mail. (1979, c. 871, s. 1.)



§ 83A-15. Denial, suspension or revocation of license.

§ 83A‑15.  Denial, suspension or revocation of license.

(a)        The Board shall have the power to suspend or revoke a license or certificate of registration, to deny a license or certificate of registration, or to reprimand or levy a civil penalty not in excess of five hundred dollars ($500.00) per violation against any registrant who is found guilty of:

(1)        Dishonest conduct, including but not limited to:

a.         The commission of any fraud, deceit or misrepresentation in any professional relationship with clients or other persons; or with reference to obtaining or maintaining license, or with reference to qualifications, experience and past or present service; or

b.         Using or permitting an individual professional seal to be used by or for others, or otherwise representing registrant as the author of drawings or specifications other than those prepared personally by or under direct supervision of registrant.

(2)        Incompetence, including but not limited to:

a.         Gross negligence, recklessness, or excessive errors or omissions or building failures in registrant's record of professional practice; or

b.         Mental or physical disability or addiction to alcohol or drugs so as to endanger health, safety and interest of the public by impairing skill and care in professional services.

(3)        Unprofessional conduct, including but not limited to:

a.         Practicing or offering to practice architecture without a current license from this Board;

b.         Knowingly aiding or abetting others to evade or violate the provisions of this Chapter, or the health and safety laws of this or other states;

c.         Knowingly undertaking any activity or having any significant financial or other interest, or accepting any compensation or reward except from registrant's clients, any of which would reasonably appear to compromise registrant's professional judgment in serving the best interest of clients or public;

d.         Willfully violating this Chapter or any rule or standard of conduct published by the Board, or pleading guilty or nolo contendere to a felony or any crime involving moral turpitude.

(b)        Actions to recover civil penalties against any registrant may be commenced by the Board pursuant to Chapter 150B of the General Statutes. In determining the amount of any civil penalty, the Board shall consider the degree and extent of harm caused by the violation. The clear proceeds of any civil penalty collected hereunder shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1915, c. 270, s. 5; 1919, c. 336, s. 3; C.S., s. 4993; 1953, c. 1041, s. 1; 1957, c. 794, s. 8; 1973, c. 1331, s. 3; 1979, c. 871, s. 1; 1989, c. 81; 1998‑215, s. 128.)



§ 83A-16. Violations of Chapter; penalties.

§ 83A‑16.  Violations of Chapter; penalties.

(a)        Any individual or corporation not registered under this Chapter, who shall wrongfully use the title "Architect" or represent himself or herself to the public as an architect, or practice architecture as herein defined, or seek to avoid the provisions of this Chapter by the use of any other designation than "Architect": (i) shall be guilty of a Class 2 misdemeanor; and (ii) be subject to a civil penalty not to exceed five hundred dollars ($500.00) per day of such violation. Each day of such unlawful practice shall constitute a distinct and separate violation. The clear proceeds of any civil penalty collected hereunder shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(b)        Actions and prosecutions under this section shall be commenced in the county in which the defendant resides, or has his principal place of business, or in the case of an out‑of‑state corporation, is conducting business.

(c)        Actions to recover civil penalties shall be initiated by the Attorney General. (1915, c. 270, s. 4; C.S., s. 4996; 1941, c. 369, ss. 1, 2; 1951, c. 1130, s. 3; 1957, c. 794, s. 11; 1965, c. 1100; 1969, c. 718, s. 21; 1973, c. 1414, s. 1; 1979, c. 871, s. 1; 1993, c. 539, s. 595; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑215, s. 129.)



§ 83A-17. Power of Board to seek injunction.

§ 83A‑17.  Power of Board to seek injunction.

The Board may appear in its own name and apply to courts having jurisdiction for injunctions to prevent violations of this Chapter or of rules issued pursuant thereto, and such courts are empowered to grant such injunctions regardless of whether criminal prosecution or other action has been or may be instituted as a result of such violation. A single act of unauthorized or illegal practice shall be sufficient, if shown, to invoke the injunctive relief of this section or criminal penalties under G.S. 83A‑16. (1979, c. 871, s. 1.)






Chapter 84 - Attorneys-at-Law.

§ 84-1. Oaths taken in open court.

Chapter 84.

Attorneys‑at‑Law.

Article 1.

Qualifications of Attorney; Unauthorized Practice of Law.

§ 84‑1.  Oaths taken in open court.

Attorneys before they shall be admitted to practice law shall, in open court before a justice or judge of the General Court of Justice, personally appear and take the oath prescribed for attorneys by G.S. 11‑11, and also the oaths of allegiance to the State, and to support the Constitution of the United States, prescribed for all public officers by Article VI, Sec. 7 of the North Carolina Constitution and G.S. 11‑7, and the same shall be entered on the records of the court; and, upon such qualification had, and oath taken may act as attorneys during their good behavior. (1777, c. 115, s. 8; R.C., c. 9, s. 3; Code, s. 19; Rev., s. 209; C.S., s. 197; 1969, c. 44, s. 58; 1973, c. 108, s. 35; 1995, c. 431, s. 1.)



§ 84-2. Persons disqualified.

§ 84‑2.  Persons disqualified.

No justice, judge, magistrate, full‑time district attorney, full‑time assistant district attorney, public defender, assistant public defender, clerk, deputy or assistant clerk of the General Court of Justice, register of deeds, deputy or assistant register of deeds, sheriff or deputy sheriff shall engage in the private practice of law. Persons violating this provision shall be guilty of a Class 3 misdemeanor and only fined not less than two hundred dollars ($200.00). (C.C.P., s. 424; 1870‑1, c. 90; 1871‑2, c. 120; 1880, c. 43; 1883, c. 406; Code, ss. 27, 28, 110; Rev., ss. 210, 3641; 1919, c. 205; C.S., s. 198; 1933, c. 15; 1941, c. 177; 1943, c. 543; 1965, c. 418, s. 1; 1969, c. 44, s. 59; 1973, c. 47, s. 2; c. 108, s. 36; 1981, c. 788, s. 1; 1993, c. 539, s. 596; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 431, s. 2; 2007‑484, s. 28(a).)



§ 84-2.1. "Practice law" defined.

§ 84‑2.1.  "Practice law" defined.

The phrase "practice law" as used in this Chapter is defined to be performing any legal service for any other person, firm or corporation, with or without compensation, specifically including the preparation or aiding in the preparation of deeds, mortgages, wills, trust instruments, inventories, accounts or reports of guardians, trustees, administrators or executors, or preparing or aiding in the preparation of any petitions or orders in any probate or court proceeding; abstracting or passing upon titles, the preparation and filing of petitions for use in any court, including administrative tribunals and other judicial or quasi‑judicial bodies, or assisting by advice, counsel, or otherwise in any legal work; and to advise or give opinion upon the legal rights of any person, firm or corporation: Provided, that the above reference to particular acts which are specifically included within the definition of the phrase "practice law" shall not be construed to limit the foregoing general definition of the term, but shall be construed to include the foregoing particular acts, as well as all other acts within the general definition. The phrase "practice law" does not encompass the writing of memoranda of understanding or other mediation summaries by mediators at community mediation centers authorized by G.S. 7A‑38.5 or by mediators of personnel matters for The University of North Carolina or a constituent institution. (C.C.P., s. 424; 1870‑1, c. 90; 1871‑2, c. 120; 1880, c. 43; 1883, c. 406; Code, ss. 27, 28, 110; Rev., ss. 210, 3641; 1919, c. 205; C.S., s. 198; 1933, c. 15; 1941, c. 177; 1943, c. 543; 1945, c. 468; 1995, c. 431, s. 3; 1999‑354, s. 2; 2004‑154, s. 2.)



§ 84-3. Repealed by Session Laws 1973, c. 108, s. 37.

§ 84‑3.  Repealed by Session Laws 1973, c. 108, s. 37.



§ 84-4. Persons other than members of State Bar prohibited from practicing law.

§ 84‑4.  Persons other than members of State Bar prohibited from practicing law.

Except as otherwise permitted by law, it shall be unlawful for any person or association of persons, except active members of the Bar of the State of North Carolina admitted and licensed to practice as attorneys‑at‑law, to appear as attorney or counselor at law in any action or proceeding before any judicial body, including the North Carolina Industrial Commission, or the Utilities Commission; to maintain, conduct, or defend the same, except in his own behalf as a party thereto; or, by word, sign, letter, or advertisement, to hold out himself, or themselves, as competent or qualified to give legal advice or counsel, or to prepare legal documents, or as being engaged in advising or counseling in law or acting as attorney or counselor‑at‑law, or in furnishing the services of a lawyer or lawyers; and it shall be unlawful for any person or association of persons except active members of the Bar, for or without a fee or consideration, to give legal advice or counsel, perform for or furnish to another legal services, or to prepare directly or through another for another person, firm or corporation, any will or testamentary disposition, or instrument of trust, or to organize corporations or prepare for another person, firm or corporation, any other legal document. Provided, that nothing herein shall prohibit any person from drawing a will for another in an emergency wherein the imminence of death leaves insufficient time to have the same drawn and its execution supervised by a licensed attorney‑at‑law. The provisions of this section shall be in addition to and not in lieu of any other provisions of this Chapter. Provided, however, this section shall not apply to corporations authorized to practice law under the provisions of Chapter 55B of the General Statutes of North Carolina. (1931, c. 157, s. 1; 1937, c. 155, s. 1; 1955, c. 526, s. 1; 1969, c. 718, s. 19; 1981, c. 762, s. 3; 1995, c. 431, s. 4.)



§ 84-4.1. Limited practice of out-of-state attorneys.

§ 84‑4.1.  Limited practice of out‑of‑state attorneys.

Any attorney domiciled in another state, and regularly admitted to practice in the courts of record of and in good standing in that state, having been retained as attorney for a party to any civil or criminal legal proceeding pending in the General Court of Justice of North Carolina, the North Carolina Utilities Commission, the North Carolina Industrial Commission, the Office of Administrative Hearings of North Carolina, or any administrative agency, may, on motion, be admitted to practice in that forum for the sole purpose of appearing for a client in the proceeding. The motion required under this section shall be signed by the attorney and shall contain or be accompanied by:

(1)        The attorney's full name, post‑office address, bar membership number, and status as a practicing attorney in another state.

(2)        A statement, signed by the client, setting forth the client's address and declaring that the client has retained the attorney to represent the client in the proceeding.

(3)        A statement that unless permitted to withdraw sooner by order of the court, the attorney will continue to represent the client in the proceeding until its final determination, and that with reference to all matters incident to the proceeding, the attorney agrees to be subject to the orders and amenable to the disciplinary action and the civil jurisdiction of the General Court of Justice and the North Carolina State Bar in all respects as if the attorney were a regularly admitted and licensed member of the Bar of North Carolina in good standing.

(4)        A statement that the state in which the attorney is regularly admitted to practice grants like privileges to members of the Bar of North Carolina in good standing.

(5)        A statement to the effect that the attorney has associated and is personally appearing in the proceeding, with an attorney who is a resident of this State, has agreed to be responsible for filing a registration statement with the North Carolina State Bar, and is duly and legally admitted to practice in the General Court of Justice of North Carolina, upon whom service may be had in all matters connected with the legal proceedings, or any disciplinary matter, with the same effect as if personally made on the foreign attorney within this State.

(6)        A statement accurately disclosing a record of all that attorney's disciplinary history. Discipline shall include (i) public discipline by any court or lawyer regulatory organization, and (ii) revocation of any pro hac vice admission.

(7)        A fee in the amount of two hundred twenty‑five dollars ($225.00), of which two hundred dollars ($200.00) shall be remitted to the State Treasurer for support of the General Court of Justice and twenty‑five dollars ($25.00) shall be transmitted to the North Carolina State Bar to regulate the practice of out‑of‑state attorneys as provided in this section.

Compliance with the foregoing requirements does not deprive the court of the discretionary power to allow or reject the application. (1967, c. 1199, s. 1; 1971, c. 550, s. 1; 1975, c. 582, ss. 1, 2; 1977, c. 430; 1985 (Reg. Sess., 1986), c. 1022, s. 8; 1991, c. 210, s. 2; 1995, c. 431, s. 5; 2003‑116, s. 1; 2004‑186, s. 4.2; 2005‑396, s. 1; 2007‑200, s. 4; 2007‑323, s. 30.8(k).)



§ 84-4.2. Summary revocation of permission granted out-of-state attorneys to practice.

§ 84‑4.2.  Summary revocation of permission granted out‑of‑state attorneys to practice.

Permission granted under G.S. 84‑4.1 may be summarily revoked by the General Court of Justice or any agency, including the North Carolina Utilities Commission, on its own motion and in its discretion. (1967, c. 1199, s. 2; 1971, c. 550, s. 2; 1995, c. 431, s. 6.)



§ 84-5. Prohibition as to practice of law by corporation.

§ 84‑5.  Prohibition as to practice of law by corporation.

(a)        It shall be unlawful for any corporation to practice law or appear as an attorney for any person in any court in this State, or before any judicial body or the North Carolina Industrial Commission, Utilities Commission, or the Employment Security Commission, or hold itself out to the public or advertise as being entitled to practice law; and no corporation shall organize corporations, or draw agreements, or other legal documents, or draw wills, or practice law, or give legal advice, or hold itself out in any manner as being entitled to do any of the foregoing acts, by or through any person orally or by advertisement, letter or circular. The provisions of this section shall be in addition to and not in lieu of any other provisions of Chapter 84. Provided, that nothing in this section shall be construed to prohibit a banking corporation authorized and licensed to act in a fiduciary capacity from performing any clerical, accounting, financial or business acts required of it in the performance of its duties as a fiduciary or from performing ministerial and clerical acts in the preparation and filing of such tax returns as are so required, or from discussing the business and financial aspects of fiduciary relationships. Provided, however, this section shall not apply to corporations authorized to practice law under the provisions of Chapter 55B of the General Statutes of North Carolina.

To further clarify the foregoing provisions of this section as they apply to corporations which are authorized and licensed to act in a fiduciary capacity:

(1)        A corporation authorized and licensed to act in a fiduciary capacity shall not:

a.         Draw wills or trust instruments; provided that this shall not be construed to prohibit an employee of such corporation from conferring and cooperating with an attorney who is not a salaried employee of the corporation, at the request of such attorney, in connection with the attorney's performance of services for a client who desires to appoint the corporation executor or trustee or otherwise to utilize the fiduciary services of the corporation.

b.         Give legal advice or legal counsel, orally or written, to any customer or prospective customer or to any person who is considering renunciation of the right to qualify as executor or administrator or who proposes to resign as guardian or trustee, or to any other person, firm or corporation.

c.         Advertise to perform any of the acts prohibited herein; solicit to perform any of the acts prohibited herein; or offer to perform any of the acts prohibited herein.

(2)        Except as provided in subsection (b) of this section, when any of the following acts are to be performed in connection with the fiduciary activities of such a corporation, said acts shall be performed for the corporation by a duly licensed attorney, not a salaried employee of the corporation, retained to perform legal services required in connection with the particular estate, trust or other fiduciary matter:

a.         Offering wills for probate.

b.         Preparing and publishing notice of administration to creditors.

c.         Handling formal court proceedings.

d.         Drafting legal papers or giving legal advice to spouses concerning rights to an elective share under Article 1A of Chapter 30 of the General Statutes.

e.         Resolving questions of domicile and residence of a decedent.

f.          Handling proceedings involving year's allowances of widows and children.

g.         Drafting deeds, notes, deeds of trust, leases, options and other contracts.

h.         Drafting instruments releasing deeds of trust.

i.          Drafting assignments of rent.

j.          Drafting any formal legal document to be used in the discharge of the corporate fiduciary's duty.

k.         In matters involving estate and inheritance taxes, gift taxes, and federal and State income taxes:

1.         Preparing and filing protests or claims for refund, except requests for a refund based on mathematical or clerical errors in tax returns filed by it as a fiduciary.

2.         Conferring with tax authorities regarding protests or claims for refund, except those based on mathematical or clerical errors in tax returns filed by it as a fiduciary.

3.         Handling petitions to the tax court.

l.          Performing legal services in insolvency proceedings or before a referee in bankruptcy or in court.

m.        In connection with the administration of an estate or trust:

1.         Making application for letters testamentary or letters of administration.

2.         Abstracting or passing upon title to property.

3.         Handling litigation relating to claims by or against the estate or trust.

4.         Handling foreclosure proceedings of deeds of trust or other security instruments which are in default.

(3)        When any of the following acts are to be performed in connection with the fiduciary activities of such a corporation, the corporation shall comply with the following:

a.         The initial opening and inventorying of safe deposit boxes in connection with the administration of an estate for which the corporation is executor or administrator shall be handled by, or with the advice of, an attorney, not a salaried employee of the corporation, retained by the corporation to perform legal services required in connection with that particular estate.

b.         The furnishing of a beneficiary with applicable portions of a testator's will relating to such beneficiary shall, if accompanied by any legal advice or opinion, be handled by, or with the advice of, an attorney, not a salaried employee of the corporation, retained by the corporation to perform legal services required in connection with that particular estate or matter.

c.         In matters involving estate and inheritance taxes and federal and State income taxes, the corporation shall not execute waivers of statutes of limitations without the advice of an attorney, not a salaried employee of the corporation, retained by the corporation to perform legal services in connection with that particular estate or matter.

d.         An attorney, not a salaried employee of the corporation, retained by the corporation to perform legal services required in connection with an estate or trust shall be furnished copies of inventories and accounts proposed for filing with any court and proposed federal estate and North Carolina inheritance tax returns and, on request, copies of proposed income and intangibles tax returns, and shall be afforded an opportunity to advise and counsel the corporate fiduciary concerning them prior to filing.

(b)        Nothing in this section shall prohibit an attorney retained by a corporation, whether or not the attorney is also a salaried employee of the corporation, from representing the corporation or an affiliate, or from representing an officer, director, or employee of the corporation or an affiliate in any matter arising in connection with the course and scope of the employment of the officer, director, or employee. Notwithstanding the provisions of this subsection, the attorney providing such representation shall be governed by and subject to all of the Rules of Professional Conduct of the North Carolina State Bar to the same extent as all other attorneys licensed by this State. (1931, c. 157, s. 2; 1937, c. 155, s. 2; 1955, c. 526, s. 2; 1969, c. 718, s. 20; 1971, c. 747; 1997‑203, s. 1; 2000‑178, s. 8.)



§ 84-5.1. Rendering of legal services by certain nonprofit corporations.

§ 84‑5.1.  Rendering of legal services by certain nonprofit corporations.

(a)        Subject to the rules and regulations of the North Carolina State Bar, as approved by the Supreme Court of North Carolina, a nonprofit corporation, tax exempt under 26 U.S.C. § 501(c)(3), organized or authorized under Chapter 55A of the General Statutes of North Carolina and operating as a public interest law firm as defined by the applicable Internal Revenue Service guidelines or for the primary purpose of rendering indigent legal services, may render such services provided by attorneys duly licensed to practice law in North Carolina, for the purposes for which the nonprofit corporation was organized. The nonprofit corporation must have a governing structure that does not permit an individual or group of individuals other than an attorney duly licensed to practice law in North Carolina to control the manner or course of the legal services rendered and must continually satisfy the criteria established by the Internal Revenue Service for 26 U.S.C. § 501(c)(3) status, whether or not any action has been taken to revoke that status.

(b)        In no instance may legal services rendered by a nonprofit corporation under subsection (a) of this section be conditioned upon the purchase or payment for any product, good, or service other than the legal service rendered.  (1977, c. 841, s. 1; 2009‑231, s. 1.)



§ 84-6. Exacting fee for conducting foreclosures prohibited to all except licensed attorneys.

§ 84‑6.  Exacting fee for conducting foreclosures prohibited to all except licensed attorneys.

It shall be unlawful to exact, charge, or receive any attorney's fee for the foreclosure of any mortgage under power of sale, unless the foreclosure is conducted by licensed attorney‑at‑law of North Carolina, and unless the full amount charged as attorney's fee is actually paid to and received and retained by such attorney, without being directly or indirectly shared with or rebated to anyone else, and it shall be unlawful for any such attorney to make any showing that he has received such a fee unless he has received the same, or to share with or rebate to any other person, firm, or corporation such fee or any part thereof received by him; but such attorney may divide such fee with another licensed attorney‑at‑law maintaining his own place of business and not an officer or employee of the foreclosing party, if such attorney has assisted in performing the services for which the fee is paid, or resides in a place other than that where the foreclosure proceedings are conducted, and has forwarded the case to the attorney conducting such foreclosure. (1931, c. 157, s. 3.)



§ 84-7. District attorneys, upon application, to bring injunction or criminal proceedings.

§ 84‑7.  District attorneys, upon application, to bring injunction or criminal proceedings.

The district attorney of any of the superior courts shall, upon the application of any member of the Bar, or of any bar association, of the State of North Carolina, bring such action in the name of the State as may be proper to enjoin any such person, corporation, or association of persons who it is alleged are violating the provisions of G.S. 84‑4 to 84‑8, and it shall be the duty of the district attorneys of this State to indict any person, corporation, or association of persons upon the receipt of information of the violation of the provisions of G.S. 84‑4 to 84‑8. (1931, c. 157, s. 4; 1973, c. 47, s. 2.)



§ 84-8. Punishment for violations; legal clinics of law schools and certain law students and lawyers excepted.

§ 84‑8.  Punishment for violations; legal clinics of law schools and certain law students and lawyers excepted.

Any person, corporation, or association of persons violating the provisions of G.S. 84‑4 to G.S. 84‑7 shall be guilty of a Class 1 misdemeanor. The provisions of G.S. 84‑4 to G.S. 84‑7 shall not apply to the following:

(1)        Any law school conducting a legal clinic and receiving as its clientage only those persons unable financially to compensate for legal advice or services rendered and any law student permitted by the North Carolina State Bar to act as a legal intern in such a legal clinic.

(2)        Any law student permitted by the North Carolina State Bar to act as a legal intern for a federal, state, or local government agency.

(3)        Any lawyer licensed by another state and permitted by the North Carolina State Bar to represent indigent clients on a pro bono basis under the supervision of active members employed by nonprofit corporations qualified to render legal services pursuant to G.S. 84‑5.1. This provision does not apply to a lawyer whose license has been suspended or revoked in any state. (1931, c. 157, s. 5; c. 347; 1993, c. 539, s. 597; 1994, Ex. Sess., c. 24, s. 14(c); 2007‑200, s. 3.)



§ 84-9. Unlawful for anyone except attorney to appear for creditor in insolvency and certain other proceedings.

§ 84‑9.  Unlawful for anyone except attorney to appear for creditor in insolvency and certain other proceedings.

It shall be unlawful for any corporation, or any firm or other association of persons other than a law firm, or for any individual other than an attorney duly licensed to practice law, to appear for another in any bankruptcy or insolvency proceeding, or in any action or proceeding for or growing out of the appointment of a receiver, or in any matter involving an assignment for the benefit of creditors, or to present or vote any claim of another, whether under an assignment or transfer of such claim or in any other manner, in any of the actions, proceedings or matters hereinabove set out. (1931, c.  208, s. 2.)



§ 84-10. Violation of G.S. 84-9 a misdemeanor.

§ 84‑10.  Violation of G.S. 84‑9 a misdemeanor.

Any individual, corporation, or firm or other association of persons violating any provision of G.S. 84‑9 shall be guilty of a Class 1 misdemeanor. (1931, c. 208, s. 3; 1993, c. 539, s. 598; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 84-11. Authority filed or produced if requested.

Article 2.

Relation to Client.

§ 84‑11.  Authority filed or produced if requested.

Every attorney who claims to enter an appearance for any person shall, upon being required so to do, produce and file in the clerk's office of the court in which he claims to enter an appearance, a power or authority to that effect signed by the persons or some one of them for whom he is about to enter an appearance, or by some person duly authorized in that behalf, otherwise he shall not be allowed so to do: Provided, that when any attorney claims to enter an appearance by virtue of a letter to him directed (whether such letter purport a general or particular employment), and it is necessary for him to retain the letter in his own possession, he shall, on the production of said letter setting forth such employment, be allowed to enter his  appearance, and the clerk shall make a note to that effect upon the docket. (R.C., c. 31, s. 57; Code, s. 29; Rev., s. 213; C.S., s. 200.)



§ 84-12. Failure to file complaint, attorney liable for costs.

§ 84‑12.  Failure to file complaint, attorney liable for costs.

When a plaintiff is compelled to pay the costs of his suit in consequence of a failure on the part of his attorney to file his complaint in proper time, he may sue such attorney for all the costs by him so paid, and the receipt of the clerk may be given in evidence in support of such claim. (1786, c. 253, s. 6; R.C., c. 9, s. 5; Code, s. 22; Rev., s. 214; C.S., s. 201.)



§ 84-13. Fraudulent practice, attorney liable in double damages.

§ 84‑13.  Fraudulent practice, attorney liable in double damages.

If any attorney commits any fraudulent practice, he shall be liable in an action to the party injured, and on the verdict passing against him, judgment shall be given for the plaintiff to recover double damages. (1743, c. 37; R.C., c. 9, s. 6; Code, s. 23; Rev., s. 215; C. S., s. 202.)



§ 84-14: Recodified as § 7A-97 by Session Laws 1995, c. 431, s. 7.

Article 3.

Arguments.

§ 84‑14:  Recodified as § 7A‑97 by Session Laws 1995, c.  431, s. 7.



§ 84-15. Creation of North Carolina State Bar as an agency of the State.

Article 4.

North Carolina State Bar.

§ 84‑15.  Creation of North Carolina State Bar as an agency of the State.

There is hereby created as an agency of the State of North Carolina, for the purposes and with the powers hereinafter set forth, the North Carolina State Bar. (1933, c. 210, s. 1.)



§ 84-16. Membership and privileges.

§ 84‑16.  Membership and privileges.

The membership of the North Carolina State Bar shall consist of two classes, active and inactive.

The active members shall be all persons who have obtained a license or certificate, entitling them to practice law in the State of North Carolina, who have paid the membership dues specified, and who have satisfied all other obligations of membership. No person other than a member of the North Carolina State Bar shall practice in any court of the State except foreign attorneys as provided by  statute and natural persons representing themselves.

Inactive members shall be:

(1)        All persons who have obtained a license to practice law in the State but who have been found by the Council to be not engaged in the practice of law and not holding themselves out as practicing attorneys and not occupying any public or private positions in which they may be called upon to give legal advice or counsel or to examine the law or to pass upon, adjudicate, or offer an opinion concerning the legal effect of any act, document, or law.

(2)        Persons allowed by the Council solely to represent indigent clients on a pro bono basis under the supervision of an active member employed by a nonprofit corporation qualified to render legal services pursuant to G.S. 84‑5.1.

All active members shall be required to pay annual membership fees, and shall have the right to vote in elections held by the district bar in the judicial district in which the member resides. If a member desires to vote with the bar of some district in which the member practices, other than that in which the member resides, the member may do so by filing with the Secretary of the North Carolina State Bar a statement in writing that the member desires to vote in the other district; provided, however, that in no case shall the member be entitled to vote in more than one district. (1933, c. 210, s. 2; 1939, c. 21, s. 1; 1941, c. 344, ss. 1, 2, 3; 1969, c. 44, s. 60; c. 1190, s. 52; 1973, c. 1152, s. 1; 1981, c. 788, s. 2; 1983, c. 589, s. 1; 1985, c. 621; 1995, c. 431, s. 8; 2007‑200, s. 1.)



§ 84-17. Government.

§ 84‑17.  Government.

The government of the North Carolina State Bar is vested in a council of the North Carolina State Bar referred to in this Chapter as the "Council." The Council shall be composed of a variable number of councilors equal to the number of judicial districts plus 16, the officers of the North Carolina State Bar, who shall be councilors during their respective terms of office, and each retiring president of the North Carolina State Bar who shall be a councilor for one year from the date of expiration of his term as president. Notwithstanding any other provisions of the law, the North Carolina State Bar may borrow money and may acquire, hold, rent, encumber, alienate, lease, and otherwise deal with real or personal property in the same manner as any private person or corporation, subject only to the approval of the Governor and the Council of State as to the borrowing of money and the acquisition, rental, encumbering, leasing and sale of real property. The Council shall be competent to exercise the entire powers of the North Carolina State Bar in respect of the interpretation and administration of this Article, the borrowing of money, the acquisition, lease, sale, or mortgage of property, real or personal, the seeking of amendments to this Chapter, and all other matters. There shall be one councilor from each judicial district and 16 additional councilors. The additional councilors shall be allocated and reallocated by the North Carolina State Bar every six years based on the number of active members of each judicial district bar according to the records of the North Carolina State Bar and in accordance with a formula to be adopted by the North Carolina State Bar, to insure an allocation based on lawyer population of each judicial district bar as it relates to the total number of active members of the State Bar.

A councilor whose seat has been eliminated due to a reallocation shall continue to serve on the Council until expiration of the remainder of the current term. A councilor whose judicial district is altered by the General Assembly during the councilor's term shall continue to serve on the Council until the expiration of the term and shall represent the district wherein the councilor resides or with which the councilor has elected to be affiliated. If before the alteration of the judicial district of the councilor the judicial district included both the place of residence and the place of practice of the councilor, and if after the alteration of the judicial district the councilor's place of residence and place of practice are located in different districts, the councilor must, not later than 10 days from the effective date of the alteration of the district, notify the Secretary of the North Carolina State Bar of an election to affiliate with and represent either the councilor's district of residence or district of practice.

In addition to the councilors, there shall be three public members not licensed to practice law in this or any other state who shall be appointed by the Governor. The public members may vote and participate in all matters before the Council to the same extent as councilors elected or appointed from the various judicial districts.  (1933, c. 210, s. 3; 1937, c. 51, s. 1; 1955, c. 651, s. 1; 1961, c. 641; 1973, c. 1152, s. 2; 1977, c. 841, s. 2; 1979, c. 570, ss. 1, 2; 1981, c. 788, s. 3; 1985, c. 60, s. 1; 1987, c. 316, s. 1; 1995, c. 431, s. 9; 2007‑200, s. 2; 2009‑82, s. 1.)



§ 84-18. Terms, election and appointment of councilors.

§ 84‑18.  Terms, election and appointment of councilors.

(a)        Except as set out in this section, the terms of councilors are fixed at three years commencing on the first day of January in the year following their election. A year shall be the calendar year. No councilor may serve more than three successive three‑year terms but a councilor may serve an unlimited number of three successive three‑year terms provided a three‑year period of nonservice intervenes in each instance. Any councilor serving a partial term of 18 months or more is considered to have served a full term and shall be eligible to be elected to only two successive three‑year terms in addition to the partial term. Any councilor serving a partial term of less than 18 months is eligible to be elected to three successive three‑year terms in addition to the partial term. This paragraph shall not apply to officers of the State Bar.

The secretary of a judicial district bar shall notify the secretary‑treasurer of the State Bar in writing of any additions to or deletions from the delegation of councilors representing the district within 90 days of the effective date of the change. No new councilor shall assume a seat until official notice of the election has been given to the secretary‑treasurer of the State Bar.

Any active member of the North Carolina State Bar is eligible to serve as a councilor from the judicial district in which the member is eligible to vote.

(b)        The Council may promulgate rules to govern the election and appointment of councilors. The election and appointment of councilors shall be as follows:

Each judicial district bar shall elect one eligible North Carolina State Bar member for each Council vacancy in the district. Any vacancy occurring after the election, whether caused by resignation, death, reconfiguration of the district by the General Assembly, or otherwise shall be filled by the judicial district bar in which the vacancy occurs. The appointment shall be for the unexpired portion of the term and shall be certified to the Council by the judicial district bar. Any appointed councilor shall be subject to the terms set forth in subsection (a) of G.S. 84‑18.

(c)        Public members shall serve three‑year terms. No public member shall serve more than two complete consecutive terms. The Secretary of the North Carolina State Bar shall promptly inform the Governor when any seat occupied by a public member becomes vacant. The successor shall serve the remainder of the term. Any public member serving a partial term of 18 months or more is considered to have served a full term and is eligible to be elected to only one additional three‑year term in addition to the partial term. Any public member serving a partial term of less than 18 months is eligible to be elected to two successive three‑year terms in addition to the partial term. (1933, c. 210, s. 4; 1953, c. 1310, s. 1; 1979, c. 570, s. 3; 1981, c. 788, s. 4; 1985, c. 60, ss. 2, 3; 1987, c. 316, s. 2; 1995, c. 431, s. 10.)



§ 84-18.1. Membership and fees of district bars.

§ 84‑18.1.  Membership and fees of district bars.

(a)        The district bar shall be a subdivision of the North Carolina State Bar subject to the general supervisory authority of the Council and may adopt rules, regulations and bylaws that are not inconsistent with this Article. A copy of any rules, regulations and bylaws that are adopted, along with any subsequent amendments, shall be transmitted to the Secretary‑Treasurer of the North Carolina State Bar.

(b)        Any district bar may from time to time by a majority vote of the members present at a duly called meeting prescribe an annual membership fee to be paid by its active members as a service charge to promote and maintain its administration, activities and programs. The fee shall be in addition to, but shall not exceed, the amount of the membership fee prescribed by G.S. 84‑34 for active members of the North Carolina State Bar. The district bar may also charge a late fee, which shall not exceed fifteen dollars ($15.00), for the failure to pay judicial district bar dues on time. The district bar shall mail a written notice to every active member of the district bar at least 30 days before any meeting at which an election is held to impose or increase mandatory district bar dues. Every active member of a district bar which has prescribed an annual membership fee shall keep its secretary‑treasurer notified of his correct mailing address and shall pay the prescribed fee at the time and place set forth in the demand for payment mailed to him by its secretary‑treasurer. The name of each active member of a district bar who is more than 12 full calendar months in arrears in the payment of any fee shall be furnished by the secretary‑treasurer of the district bar to the Council. In the exercise of its powers as set forth in G.S. 84‑23, the Council shall thereupon take disciplinary or other action with reference to the delinquent as it considers necessary and proper. (1969, c. 241; 1983, c. 390, s. 1; 1995, c. 431, s. 11; 2005‑396, s. 2.)



§ 84-19. Judicial districts definition.

§ 84‑19.  Judicial districts definition.

For purposes of this Article, the term "judicial district" refers to prosecutorial districts established by the General Assembly and the term "district bar" means the bar of a judicial district as defined by this section. (1933, c. 210, s. 5; 1955, c. 651, s. 2; 1979, c. 570, s. 4; 1987, c. 316, s. 3; 1995, c. 431, s. 12.)



§ 84-20. Compensation of councilors.

§ 84‑20.  Compensation of councilors.

The members of the Council and members of committees when actually engaged in the performance of their duties, including committees sitting upon disbarment proceedings, shall receive as compensation for the time spent in attending meetings an amount to be determined by the Council, subject to approval of the North Carolina Supreme Court, and shall receive actual expenses of travel and subsistence while engaged in their duties provided that for transportation by use of private automobile the expense of travel shall not exceed the business standard mileage rate set by the Internal Revenue Service per mile of travel. The Council shall determine per diem and mileage to be paid. The allowance fixed by the Council shall be paid by the secretary‑treasurer of the North Carolina State Bar upon presentation of appropriate documentation by each member. (1933, c. 210, s. 6; 1935, c. 34; 1953, c. 1310, s. 2; 1971, c. 13, s. 1; 1995, c. 431, s. 13; 2006‑66, s. 22.23; 2006‑221, s. 24.)



§ 84-21. Organization of Council; publication of rules, regulations and bylaws.

§ 84‑21.  Organization of Council; publication of rules, regulations and bylaws.

The rules and regulations adopted by the Council under this Article may be amended by the Council from time to time in any manner not inconsistent with this Article. Copies of all rules and regulations and of all amendments adopted by the Council shall be certified to the Chief Justice of the Supreme Court of North Carolina, entered by the North Carolina Supreme Court upon its minutes, and published in the next ensuing number of the North Carolina Reports and in the North Carolina Administrative Code: Provided, that the court may decline to have so entered upon its minutes any rules, regulations and amendments which in the opinion of the Chief Justice are inconsistent with this Article. (1933, c. 210, s. 7; 1991, c. 418, s. 7; 1995, c. 431, s. 14.)



§ 84-22. Officers and committees of the North Carolina State Bar.

§ 84‑22.  Officers and committees of the North Carolina State Bar.

The officers of the North Carolina State Bar and the Council shall consist of a president, president‑elect, vice‑president and an immediate past president, who shall be deemed members of the Council in all respects. The president, president‑elect and vice‑president need not be members of the Council at the time of their election. There shall be a secretary‑treasurer who shall also have the title of executive director, but who shall not be a member of the Council. All officers shall be elected annually by the Council at an election to take place at the annual meeting of the North Carolina State Bar. The regular term of all officers is one year. The Council is the judge of the election and qualifications of its members.

In addition to the committees and commissions as may be specifically established or authorized by law, the North Carolina State Bar may have committees, standing or special, as from time to time the Council deems appropriate for the proper discharge of the duties and functions of the North Carolina State Bar. The Council shall determine the number of members, composition, method of appointment or election, functions, powers and duties, structure, authority to act, and other matters relating to each committee. Any committee may, at the discretion of the appointing or electing authority, be composed of Council members or members of the North Carolina State Bar who are not members of the Council, or of lay persons, or of any combination. (1933, c. 210, s. 8; 1941, c. 344, ss. 4, 5; 1973, c. 1152, s. 3; 1979, c. 570, s. 5; 1995, c. 431, s. 15.)



§ 84-23. Powers of Council.

§ 84‑23.  Powers of Council.

(a)        The Council is vested, as an agency of the State, with the authority to regulate the professional conduct of licensed lawyers and State Bar certified paralegals. Among other powers, the Council shall administer this Article; take actions that are necessary to ensure the competence of lawyers and State Bar certified paralegals; formulate and adopt rules of professional ethics and conduct; investigate and prosecute matters of professional misconduct; grant or deny petitions for reinstatement; resolve questions pertaining to membership status; arbitrate disputes concerning legal fees; certify legal specialists and paralegals and charge fees to applicants and participants necessary to administer these certification programs; determine whether a member is disabled; maintain an annual registry of interstate and international law firms doing business in this State; and formulate and adopt procedures for accomplishing these purposes. The Council may do all things necessary in the furtherance of the purposes of this Article that are not otherwise prohibited by law.

(b)        The Council or any committee of the Council, including the Client Security Fund and the Disciplinary Hearing Commission or any committee of the Commission, may subpoena financial records of any licensed lawyers, lawyers whose licenses have been suspended, or disbarred lawyers, relating to any account into which client or fiduciary funds have been deposited.

(c)        The Council may publish an official journal concerning matters of interest to the legal profession.

(d)        The Council may acquire, hold, rent, encumber, alienate, lease, and otherwise deal with real or personal property in the same manner as any private person or corporation, subject only to the approval of the Governor and the Council of State as to the acquisition, rental, encumbering, leasing and sale of real property. The Council may borrow money upon its bonds, notes, debentures, or other evidences of indebtedness sold through public or private sale pursuant to a loan agreement or a trust agreement or indenture with a trustee, with such borrowing either unsecured or secured by a mortgage on the Council's interest in real or personal property, and engage and contract with attorneys, underwriters, financial advisors, and other parties as necessary for such borrowing, with such borrowing and security subject to the approval of the Governor and the Council of State. The Council may utilize the services of the Purchase and Contract Division of the Department of Administration to procure personal property, in accordance with the provisions of Article 3 of Chapter 143 of the General Statutes.  (1933, c. 210, s. 9; 1935, c. 74, s. 1; 1937, c. 51, s. 2; 1975, c. 582, s. 3; 1977, c. 841, s. 2; 1995, c. 431, s. 16; 2003‑116, s. 2; 2004‑174, s. 1; 2005‑396, s. 4; 2009‑82, s. 2.)



§ 84-23.1. Prepaid legal services.

§ 84‑23.1.  Prepaid legal services.

(a)        This section is in addition to and not a limitation of the powers and responsibilities of the council set out in G.S. 84‑23. To the extent that this section deals with the same powers and responsibilities it shall be taken to be in amplification of those powers and not in derogation thereof.

(b)        Repealed by Session Laws 1991, c. 210, s. 1.

(b1)      All organizations offering prepaid legal services plans shall register those plans with the North Carolina State Bar Council on forms provided by the Council. Each plan shall be registered prior to its implementation or operation in this State and shall renew its registration with the State Bar annually.

(b2)      Every plan shall pay an administrative fee to the Council for the initial registration and an annual renewal fee in amounts determined by the Council.

(c)        Repealed by Session Laws 1991, c. 210, s. 1.

(d)        Notwithstanding registration of the plan with the North Carolina State Bar Council pursuant to subsection (b1), any plan for prepaid legal services is subject to regulation under Chapter 58 of the General Statutes if offered by a company engaged in the insurance business or if the plan itself constitutes the offering of insurance.

(e)        Repealed by Session Laws 1991, c. 210, s. 1. (1975, c. 707, s. 1; 1991, c. 210, s. 1; 2005‑396, ss. 5, 6.)



§ 84-24. Admission to practice.

§ 84‑24.  Admission to practice.

For the purpose of examining applicants and providing rules and regulations for admission to the Bar including the issuance of license therefor, there is hereby created the Board of Law Examiners, which shall consist of 11 members of the Bar, elected by the Council, who need not be members of the Council. No teacher in any law school, however, shall be eligible. The members of the Board of Law Examiners elected from the Bar shall each hold office for a term of three years.

The Board of Law Examiners shall elect a member of the Board as chair thereof, and the Board may employ an executive secretary and provide such assistance as may be required to enable the Board to perform its duties promptly and properly. The chair and any employees shall serve for a period of time determined by the Board.

The examination shall be held in the manner and at the times as the Board of Law Examiners may determine.

The Board of Law Examiners shall have full power and authority to make or cause to be made such examinations and investigations as may be deemed by it necessary to satisfy it that the applicants for admission to the Bar possess the qualifications of character and general fitness requisite for an attorney and counselor‑at‑law and to this end the Board of Law Examiners shall have the power of subpoena and to summons and examine witnesses under oath and to compel their attendance and the production of books, papers and other documents and writings deemed by it to be necessary or material to the inquiry and shall also have authority to employ and provide assistance as may be required to enable it to perform its duties promptly and properly. Records, papers, and other documents containing information collected and compiled by the Board or its members or employees as a result of investigations, inquiries, or interviews conducted in connection with examinations or licensing matters, are not public records within the meaning of Chapter 132 of the General Statutes.

All applicants for admission to the Bar shall be fingerprinted to determine whether the applicant has a record of criminal conviction in this State or in any other state or jurisdiction. The information obtained as a result of the fingerprinting of an applicant shall be limited to the official use of the Board of Law Examiners in determining the character and general fitness of the applicant.

The Department of Justice may provide a criminal record check to the Board of Law Examiners for a person who has applied for a license through the Board. The Board shall provide to the Department of Justice, along with the request, the fingerprints of the applicant, any additional information required by the Department of Justice, and a form signed by the applicant consenting to the check of the criminal record and to the use of the fingerprints and other identifying information required by the State or national repositories. The applicant's fingerprints shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of the fingerprints to the Federal Bureau of Investigation for a national criminal history check. The Board shall keep all information pursuant to this subsection privileged, in accordance with applicable State law and federal guidelines, and the information shall be confidential and shall not be a public record under Chapter 132 of the General Statutes.

The Department of Justice may charge each applicant a fee for conducting the checks of criminal history records authorized by this section.

The Board of Law Examiners, subject to the approval of the Council, shall by majority vote, from time to time, make, alter, and amend such rules and regulations for admission to the Bar as in their judgment shall promote the welfare of the State and the profession: Provided, that any change in the educational requirements for admission to the Bar shall not become effective within two years from the date of the adoption of the change.

All rules and regulations, and modifications, alterations and amendments thereof, shall be recorded and promulgated as provided in G.S. 84‑21 in relation to the certificate of organization and the rules and regulations of the Council.

Whenever the Council shall order the restoration of license to any person as authorized by G.S. 84‑32, it shall be the duty of the Board of Law Examiners to issue a written license to the person, noting thereon that the license is issued in compliance with an order of the Council, whether the license to practice law was issued by the Board of Law Examiners or the Supreme Court in the first instance.

Appeals from the Board shall be had in accordance with rules or procedures as may be approved by the Supreme Court as may be submitted under G.S. 84‑21 or as may be promulgated by the Supreme Court. (1933, c. 210, s. 10; c. 331; 1935, cc. 33, 61; 1941, c. 344, s. 6; 1947, c. 77; 1951, c. 991, s. 1; 1953, c. 1012; 1965, cc. 65, 725; 1973, c. 13; 1977, c. 841, s. 2; 1983, c. 177; 1991, c. 210, s. 4; 1995, c. 431, s. 17; 2002‑147, s. 5.)



§ 84-25. Fees of applicants.

§ 84‑25.  Fees of applicants.

All applicants before the Board of Law Examiners shall pay such fees as prescribed under the rules of said Board as may be promulgated under G.S. 84‑21 and 84‑24. (1935, c. 33, s. 1; 1955, c. 651, s. 3.)



§ 84-26. Pay of Board of Law Examiners.

§ 84‑26.  Pay of Board of Law Examiners.

Each member of the Board of Law Examiners shall receive the sum of fifty dollars ($50.00) for his services in connection with each examination and shall receive his actual expenses of travel and subsistence while engaged in duties assigned to him, provided that for transportation by the use of private automobile the expense of travel shall be the same as paid other boards and commissions by the State. (1935, c. 33, s. 2; 1937, c. 35; 1953, c. 1310, s. 3; 1971, c. 13, s. 2; 1973, c. 1368.)



§ 84-27. Repealed by Session Laws 1945, c. 782.

§ 84‑27.  Repealed by Session Laws 1945, c. 782.



§ 84-28. Discipline and disbarment.

§ 84‑28.  Discipline and disbarment.

(a)        Any attorney admitted to practice law in this State is subject to the disciplinary jurisdiction of the Council under such rules and procedures as the Council shall adopt as provided in G.S. 84‑23.

(b)        The following acts or omissions by a member of the North Carolina State Bar or any attorney admitted for limited practice under G.S. 84‑4.1, individually or in concert with any other person or persons, shall constitute misconduct and shall be grounds for discipline whether the act or omission occurred in the course of an attorney‑client relationship or otherwise:

(1)        Conviction of, or a tender and acceptance of a plea of guilty or no contest to, a criminal offense showing professional unfitness;

(2)        The violation of the Rules of Professional Conduct adopted and promulgated by the Council in effect at the time of the act;

(3)        Knowing misrepresentation of any facts or circumstances surrounding any complaint, allegation or charge of misconduct; failure to answer any formal inquiry or complaint issued by or in the name of the North Carolina State Bar in any disciplinary matter; or contempt of the Council or any committee of the North Carolina State Bar.

(c)        Misconduct by any attorney shall be grounds for:

(1)        Disbarment;

(2)        Suspension for a period up to but not exceeding five years, any portion of which may be stayed upon reasonable conditions to which the offending attorney consents;

(3)        Censure  A censure is a written form of discipline more serious than a reprimand issued in cases in which an attorney has violated one or more provisions of the Rules of Professional Conduct and has caused significant harm or potential significant harm to a client, the administration of justice, the profession or members of the public, but the protection of the public does not require suspension of the attorney's license;

(4)        Reprimand  A reprimand is a written form of discipline more serious than an admonition issued in cases in which an attorney has violated one or more provisions of the Rules of Professional Conduct, but the protection of the public does not require a censure. A reprimand is generally reserved for cases in which the attorney's conduct has caused harm or potential harm to a client, the administration of justice, the profession, or members of the public; or

(5)        Admonition  An admonition is a written form of discipline imposed in cases in which an attorney has committed a minor violation of the Rules of Professional Conduct.

Any order disbarring or suspending an attorney may impose reasonable conditions precedent to reinstatement. No attorney who has been disbarred by the Disciplinary Hearing Commission, the Council, or by order of any court of this State may seek reinstatement to the practice of law prior to five years from the effective date of the order of disbarment. Any order of the Disciplinary Hearing Commission or the Grievance Committee imposing an admonition, reprimand, censure, or stayed suspension may also require the attorney to complete a reasonable amount of continuing legal education in addition to the minimum amount required by the North Carolina Supreme Court.

(d)        Any attorney admitted to practice law in this State, who is convicted of or has tendered and has had accepted, a plea of guilty or no contest to, a criminal offense showing professional unfitness, may be disciplined based upon the conviction, without awaiting the outcome of any appeals of the conviction. An order of discipline based solely upon a conviction of a criminal offense showing professional unfitness shall be vacated immediately upon receipt by the Secretary of the North Carolina State Bar of a certified copy of a judgment or order reversing the conviction. The fact that the attorney's criminal conviction has been overturned on appeal shall not prevent the North Carolina State Bar from conducting a disciplinary proceeding against the attorney based upon the same underlying facts or events that were the subject of the criminal proceeding.

(d1)      An attorney who is disciplined as provided in subsection (d) of this section may petition the court in the trial division in the judicial district where the conviction occurred for an order staying the disciplinary action pending the outcome of any appeals of the conviction. The court may grant or deny the stay in its discretion upon such terms as it deems proper. A stay of the disciplinary action by the court shall not prevent the North Carolina State Bar from going forward with a disciplinary proceeding against the attorney based upon the same underlying facts or events that were the subject of the criminal proceeding.

(e)        Any attorney admitted to practice law in this State who is disciplined in another jurisdiction shall be subject to the same discipline in this State: Provided, that the discipline imposed in the other jurisdiction does not exceed that provided for in subsection (c) above and that the attorney was not deprived of due process in the other jurisdiction.

(f)         Upon application by the North Carolina State Bar, misconduct by an attorney admitted to practice in this State may be restrained or enjoined where the necessity for prompt action exists regardless of whether a disciplinary proceeding in the matter of the conduct is pending. The application shall be filed in the Superior Court of Wake County and shall be governed by the procedure set forth in G.S. 1A‑1, Rule 65.

(g)        Any member of the North Carolina State Bar may be transferred to disability inactive status for mental incompetence, physical disability, or substance abuse interfering with the attorney's ability to competently engage in the practice of law under the rules and procedures the Council adopts pursuant to G.S. 84‑23.

(h)        There shall be an appeal of right by either party from any final order of the Disciplinary Hearing Commission to the North Carolina Court of Appeals. Review by the appellate division shall be upon matters of law or legal inference. The procedures governing any appeal shall be as provided by statute or court rule for appeals in civil cases. A final order which imposes disbarment or suspension for 18 months or more shall not be stayed except upon application, under the rules of the Court of Appeals, for a writ of supersedeas. A final order imposing suspension for less than 18 months or any other discipline except disbarment shall be stayed pending determination of any appeal of right.

(i)         The North Carolina State Bar may invoke the process of the General Court of Justice to enforce the powers of the Council or any committee to which the Council delegates its authority.

(j)         The North Carolina State Bar may apply to appropriate courts for orders necessary to protect the interests of clients of missing, suspended, disbarred, disabled, or deceased attorneys.

The senior regular resident judge of the superior court of any district wherein a member of the North Carolina State Bar resides or maintains an office shall have the authority and power to enter orders necessary to protect the interests of the clients, including the authority to order the payment of compensation by the member or the estate of a deceased or disabled member to any attorney appointed to administer or conserve the law practice of the member. Compensation awarded to a member serving under this section awarded from the estate of a deceased member shall be considered an administrative expense of the estate for purposes of determining priority of payment. (1933, c. 210, s. 11; 1937, c. 51, s. 3; 1959, c. 1282, ss. 1, 2; 1961, c. 1075; 1969, c. 44, s. 61; 1975, c. 582, s. 5; 1979, c. 570, ss. 6, 7; 1983, c. 390, ss. 2, 3; 1985, c. 167; 1987, c. 316, s. 4; 1989, c. 172, s. 2; 1991, c. 210, s. 5; 1995, c. 431, s. 18; 2005‑237, s. 1.)



§ 84-28.1. Disciplinary hearing commission.

§ 84‑28.1.  Disciplinary hearing commission.

(a)        There shall be a disciplinary hearing commission of the North Carolina State Bar which shall consist of 20 members. Twelve of these members shall be members of the North Carolina State Bar, and shall be appointed by the Council. The other eight shall be citizens of North Carolina not licensed to practice law in this or any other state, four of whom shall be appointed by the Governor, two by the General Assembly upon the recommendation of the President Pro Tempore of the Senate in accordance with G.S. 120‑121, and two by the General Assembly upon the recommendation of the Speaker of the House of Representatives in accordance with G.S. 120‑121. The Council shall designate one of its appointees as chair and another as vice‑chair. The chair shall have actively practiced law in the courts of the State for at least 10 years. Except as set out herein, the terms of members of the commission are set at three years commencing on the first day of July of the year of their appointment. The Council, the Governor, and the General Assembly respectively, shall appoint members to fill unexpired terms when vacancies are created by resignation, disqualification, disability or death, except that vacancies in appointments made by the General Assembly may also be filled as provided by G.S. 120‑122. No member may serve more than a total of seven years or a one‑year term and two consecutive three‑year terms: Provided, that any member or former member who is designated chair may serve one additional three‑year term in that capacity. No member of the Council may be appointed to the commission.

(b)        The disciplinary hearing commission of the North Carolina State Bar, or any committee of the disciplinary hearing commission, may hold hearings in discipline, incapacity and disability matters, make findings of fact and conclusions of law after these hearings, enter orders necessary to carry out the duties delegated to it by the Council, and tax the costs to an attorney who is disciplined or is found to be incapacitated or disabled.

(b1)      The disciplinary hearing commission of the North Carolina State Bar, or any committee thereof, acting through its chairman, shall have the power to hold persons, firms or corporations in contempt as provided in Chapter 5A.

(c)        Members of the disciplinary hearing commission shall receive the same per diem and travel expenses as are authorized for members of State commissions under G.S. 138‑5. (1975, c. 582, s. 6; 1979, c. 570, s. 8; 1983, c. 390, s. 4; 1995, c. 431, s. 19; c. 490, s. 51; 2003‑116, s. 3; 2005‑396, s. 3.)



§ 84-28.2. Persons immune from suit.

§ 84‑28.2.  Persons immune from suit.

Persons shall be immune from suit for all statements made without malice, and intended for transmittal to the North Carolina State Bar or any board, committee, officer, agent or employee thereof, or given in any investigation or proceedings, pertaining to alleged misconduct or disability or to reinstatement of an attorney. The protection of this immunity does not exist, however, as to statements made to others not intended for this use. (1975, c. 582, s. 4; 1995, c. 431, s. 20.)



§ 84-29. Evidence and witnesses.

§ 84‑29.  Evidence and witnesses.

In any investigation of charges of professional misconduct or disability or in petitions for reinstatement, the Council and any committee thereof, and the disciplinary hearing commission, and any committee thereof, may administer oaths and affirmations and shall have the power to subpoena and examine witnesses under oath, and to compel their attendance, and the production of books, papers and other documents or writings deemed by it necessary or material to the inquiry. Each subpoena shall be issued under the hand of the secretary‑treasurer or the president of the Council or the chair of the committee appointed to hear the charges, and shall have the force and effect of a summons or subpoena issued by a court of record, and any witness or other person who shall refuse or neglect to appear in obedience thereto, or to testify or produce the books, papers, or other documents or writings required, shall be liable to punishment for contempt either by the Council or its committee or a hearing committee of the disciplinary hearing commission through its chair pursuant to the procedures set out in Chapter 5A of the General Statutes, but with the right to appeal therefrom. Depositions may be taken in any investigations of professional misconduct as in civil proceedings, but the Council or the committee hearing the case may, in its discretion, whenever it believes that the ends of substantial justice so require, direct that any witness within the State be brought before it. Witnesses giving testimony under a subpoena before the Council or any committee thereof, or the disciplinary hearing commission or any committee thereof, or by deposition, shall be entitled to the same fees as in civil actions.

In cases heard before the Council or any committee thereof or the disciplinary hearing commission or any committee thereof, if the party shall be convicted of the charges, the party shall be taxed with the cost of the hearings: Provided, however, that the bill of costs shall not include any compensation to the members of the Council or committee before whom the hearings are conducted. (1933, c. 210, s. 12; 1959, c. 1282, s. 2; 1975, c. 582, s. 7; 1983, c. 390, s. 6; 1995, c. 431, s. 21.)



§ 84-30. Rights of accused person.

§ 84‑30.  Rights of accused person.

Any person who shall stand charged with an offense cognizable by the council or any committee thereof or the disciplinary hearing commission or any committee thereof shall have the right to invoke and have exercised in his favor the powers of the council or any committee, in respect of compulsory process for witnesses and for the production of books, papers, and other writings and documents, and shall also have the right to be represented by counsel. (1933, c. 210, s. 13; 1959, c. 1282, s. 2; 1975, c. 582, s. 8.)



§ 84-31. Counsel; investigators; powers; compensation.

§ 84‑31.  Counsel; investigators; powers; compensation.

The Council may appoint a member of the North Carolina State Bar to represent the North Carolina State Bar in any proceedings in which it has an interest including reinstatement and the prosecution of charges of misconduct or disability in the hearings that are held, including appeals, and may authorize counsel to employ assistant counsel, investigators, and administrative assistants in such numbers as it deems necessary. Counsel and investigators engaged in discipline, reinstatement, and disability matters shall have the authority throughout the State to serve subpoenas or other process issued by the Council or any committee thereof or the disciplinary hearing commission or any committee thereof, in the same manner and with the same effect as an officer authorized to serve process of the General Court of Justice. The Council may allow counsel, assistant counsel, investigators and administrative assistants such compensation as it deems proper. (1933, c. 210, s. 14; 1969, c. 44, s. 62; 1975, c. 582, s. 9; 1995, c. 431, s. 22.)



§ 84-32. Records and judgments and their effect; restoration of licenses.

§ 84‑32.  Records and judgments and their effect; restoration of licenses.

(a)        In cases heard by the disciplinary hearing commission or any committee thereof, the proceedings shall be recorded by a certified court reporter and an official copy of all exhibits introduced into evidence shall be made and preserved in the office of the secretary‑treasurer. Final judgments of suspension or disbarment shall be entered upon the judgment docket of the superior court in the district wherein the respondent resides or practices law, and also upon the minutes of the Supreme Court of North Carolina; and the judgment shall be effective throughout the State.

(b)        Whenever any attorney desires to voluntarily surrender his license, the attorney must tender the license and a written resignation to the Council. The Council, in its discretion, may accept or reject the tender. If the tender is accepted, the Council shall enter an order of disbarment. A copy of any order of disbarment shall be filed with the clerk of the superior court of the county where the respondent resides, maintains an office, or practices law and also upon the minutes of the Supreme Court of North Carolina. The judgment shall be effective throughout the State.

(c)        Whenever any attorney has been deprived of the attorney's license by suspension or disbarment, the Council or the disciplinary hearing commission or the secretary‑treasurer may, in accordance with rules and regulations prescribed by the Council, restore the license upon due notice being given and satisfactory evidence produced of proper reformation of the suspended or disbarred attorney and of satisfaction of any conditions precedent to restoration.

(d)        The Council has jurisdiction to determine any petition seeking the reinstatement of the license of any attorney disbarred or suspended by any court in its inherent power when requested by the court. The proceeding shall be governed by the rules and regulations adopted by the Council. The disbarred or suspended attorney shall satisfy all conditions precedent to reinstatement generally imposed upon attorneys disbarred or suspended by the disciplinary hearing commission or the Council, as well as any conditions imposed by the court. Under no circumstances shall an attorney disbarred by a court or by the North Carolina State Bar be reinstated prior to five years from the effective date of the order of disbarment. (1933, c. 210, s. 15; 1935, c. 74, s. 2; 1953, c. 1310, s. 4; 1959, c. 1282, s. 2; 1975, c. 582, s. 10; 1983, c. 390, s. 5; 1995, c. 431, s. 23.)



§ 84-33. Annual and special meetings.

§ 84‑33.  Annual and special meetings.

The Council shall hold an annual meeting and other meetings necessary to conduct the business of the North Carolina State Bar. (1933, c. 210, s. 16; 1969, c. 104; 1995, c. 431, s. 24.)



§ 84-34. Membership fees and list of members.

§ 84‑34.  Membership fees and list of members.

Every active member of the North Carolina State Bar shall, prior to the first day of July of each year, pay to the secretary‑treasurer an annual membership fee in an amount determined by the Council but not to exceed three hundred dollars ($300.00), plus a surcharge of fifty dollars ($50.00) for the implementation of Article 22D of Chapter 163 of the General Statutes, and every member shall notify the secretary‑treasurer of the member's correct mailing address. Any member who fails to pay the required dues by the last day of June of each year shall be subject to a late fee in an amount determined by the Council but not to exceed thirty dollars ($30.00). All dues for prior years shall be as were set forth in the General Statutes then in effect. The membership fee shall be regarded as a service charge for the maintenance of the several services authorized by this Article, and shall be in addition to all fees required in connection with admissions to practice, and in addition to all license taxes required by law. The fee shall not be prorated: Provided, that no fee shall be required of an attorney licensed after this Article shall have gone into effect until the first day of January of the calendar year following that in which the attorney was licensed; but this proviso shall not apply to attorneys from other states admitted on certificate. The fees shall be disbursed by the secretary‑treasurer on the order of the Council. The fifty‑dollar ($50.00) surcharge shall be sent on a monthly schedule to the State Board of Elections. The secretary‑treasurer shall annually, at a time and in a law magazine or daily newspaper to be prescribed by the Council, publish an account of the financial transactions of the Council in a form to be prescribed by it. The secretary‑treasurer shall compile and keep currently correct from the names and mailing addresses forwarded to the secretary‑treasurer and from any other available sources of information a list of members of the North Carolina State Bar and furnish to the clerk of the superior court in each county, not later than the first day of October in each year, a list showing the name and address of each attorney for that county who has not complied with the provisions of this Article. The name of each of the active members who are in arrears in the payment of membership fees shall be furnished to the presiding judge at the next term of the superior court after the first day of October of each year, by the clerk of the superior court of each county wherein the member or members reside, and the court shall thereupon take action that is necessary and proper. The names and addresses of attorneys so certified shall be kept available to the public. The Secretary of Revenue is hereby directed to supply the secretary‑treasurer, from records of license tax payments, with any information for which the secretary‑treasurer may call in order to enable the secretary‑treasurer to comply with this requirement.

The list submitted to several clerks of the superior court shall also be submitted to the Council at its October meeting of each year and it shall take the action thereon that is necessary and proper. (1933, c. 210, s. 17; 1939, c. 21, ss. 2, 3; 1953, c. 1310, s. 5; 1955, c. 651, s. 4; 1961, c. 760; 1971, c. 18; 1973, c. 476, s. 193; c. 1152, s. 4; 1977, c. 841, s. 2; 1981, c. 788, s. 5; 1989, c. 172, s. 1; 1995, c. 431, s. 25; 2005‑237, s. 2; 2005‑276, s. 23A.1(a).)



§ 84-34.1. Deposits of the North Carolina State Bar.

§ 84‑34.1.  Deposits of the North Carolina State Bar.

Deposits of the North Carolina State Bar, its boards, agencies, and committees shall be secured as provided in G.S. 159‑31(b). (1991, c. 210, s. 3.)



§ 84-34.2. Specific statutory authority for certain fees.

§ 84‑34.2.  Specific statutory authority for certain fees.

In addition to fees the Council is elsewhere authorized to charge and collect, the Council may charge and collect the following fees in amounts determined by the Council:

(1)        A reinstatement fee for any attorney seeking reinstatement from inactive status, administrative suspension, or suspension for failure to comply with the annual continuing legal education requirements.

(2)        A registration fee and annual renewal fee for an interstate or international law firm.

(3)        An attendance fee for continuing legal education programs that may include a fee to support the Chief Justice's Commission on Professionalism.

(4)        A late fee for failing to file timely the continuing legal education annual report form, for failure to pay attendance fees, or failure to complete the annual continuing legal education requirements.

(5)        An administrative fee for any attorney against whom discipline has been imposed. (2005‑396, s. 7.)



§ 84-35. Saving as to North Carolina Bar Association.

§ 84‑35.  Saving as to North Carolina Bar Association.

Nothing in this Article contained shall be construed as affecting in any way the North Carolina Bar Association, or any local bar association. (1933, c. 210, s. 18.)



§ 84-36. Inherent powers of courts unaffected.

§ 84‑36.  Inherent powers of courts unaffected.

Nothing contained in this Article shall be construed as disabling or abridging the inherent powers of the court to deal with its attorneys. (1937, c. 51, s. 4.)



§ 84-36.1. Clerks of court to certify orders.

§ 84‑36.1.  Clerks of court to certify orders.

The clerk of any court of this State in which a member of the North Carolina State Bar is convicted of any criminal offense, disciplined, found to be in contempt of the court or adjudged incompetent shall transmit a certified copy of the order or judgment to the secretary‑treasurer of the North Carolina State Bar within 10 days of the entry of such judgment or order. (1975, c. 582, s. 11.)



§ 84-37. State Bar may investigate and enjoin unauthorized activities.

§ 84‑37.  State Bar may investigate and enjoin unauthorized activities.

(a)        The Council or any committee appointed by it for that purpose may inquire into and investigate any charges or complaints of (i) unauthorized or unlawful practice of law or (ii) the use of the designations, "North Carolina Certified Paralegal," "North Carolina State Bar Certified Paralegal," or "Paralegal Certified by the North Carolina State Bar Board of Paralegal Certification," by individuals who have not been certified in accordance with the rules adopted by the North Carolina State Bar. The Council may bring or cause to be brought and maintained in the name of the North Carolina State Bar an action or actions, upon information or upon the complaint of any person or entity against any person or entity that engages in rendering any legal service, holds himself or herself out as a North Carolina certified paralegal by use of the designations set forth in this subsection, or makes it a practice or business to render legal services that are unauthorized or prohibited by law. No bond for cost shall be required in the proceeding.

(b)        In an action brought under this section, the final judgment if in favor of the plaintiff shall perpetually restrain the defendant or defendants from the commission or continuance of the unauthorized or unlawful act or acts. A temporary injunction to restrain the commission or continuance of the act or acts may be granted upon proof or by affidavit, that the defendant or defendants have violated any of the laws applicable to unauthorized or unlawful practice of law or the unauthorized use of the designations set forth in subsection (a) of this section or any other designation implying certification by the State Bar. The provisions of law relating generally to injunctions as provisional remedies in actions shall apply to a temporary injunction and the proceedings for temporary injunctions.

(c)        The venue for actions brought under this section shall be the superior court of any county in which the relevant acts are alleged to have been committed or in which there appear reasonable grounds that they will be committed in the county where the defendants in the action reside, or in Wake County.

(d)        The plaintiff in the action shall be entitled to examine the adverse party and witnesses before filing complaint and before trial in the same manner as provided by law for examining parties.

(e)        This section shall not repeal or limit any remedy now provided in cases of unauthorized or unlawful practice of law. Nothing contained in this section shall be construed as disabling or abridging the inherent powers of the court in these matters.

(f)         The Council or its duly appointed committee may issue advisory opinions in response to inquiries from members or the public regarding whether contemplated conduct would constitute the unauthorized practice of law. (1939, c. 281; 1979, c. 570, s. 9; 1995, c. 431, s. 26; 2004‑174, s. 2.)



§ 84-38. Solicitation of retainer or contract for legal services prohibited; division of fees.

§ 84‑38.  Solicitation of retainer or contract for legal services prohibited; division of fees.

It shall be unlawful for any person, firm, corporation, or association or his or their agent, agents, or employees, acting on his or their behalf, to solicit or procure through solicitation either directly or indirectly, any legal business, whether to be performed in this State or elsewhere, or to solicit or procure through solicitation either directly or indirectly, a retainer or contract, written or oral, or any agreement authorizing an attorney or any other person, firm, corporation, or association to perform or render any legal services, whether to be performed in this State or elsewhere.

It shall be unlawful for any person, firm, corporation, or association to divide with or receive from any attorney‑at‑law, or group of attorneys‑at‑law, whether practicing in this State or elsewhere, either before or after action is brought, any portion of any fee or compensation charged or received by such attorney‑at‑law, or any valuable consideration or reward, as an inducement for placing or in consideration of being placed in the hands of such attorney or attorneys‑at‑law, or in the hands of another person, firm, corporation or association, a claim or demand of any kind, for the purpose of collecting such claim or instituting an action thereon or of representing claimant in the pursuit of any civil remedy for the recovery thereof, or for the settlement or compromise thereof, whether such compromise, settlement, recovery, suit, claim, collection or demand shall be in this State or elsewhere. This paragraph shall not apply to agreements between attorneys to divide compensation received in cases or matters legitimately, lawfully and properly received by them.

Any person, firm, corporation or association of persons violating the provisions of this section shall be guilty of a Class 1 misdemeanor.

The council of the North Carolina State Bar is hereby authorized and empowered to investigate and bring action against persons charged with violations of this section and the provisions as set forth in G.S. 84‑37 shall apply. Nothing contained herein shall be construed to supersede the authority of district attorneys to seek injunctive relief or institute criminal proceedings in the same manner as provided for in G.S. 84‑7. Nothing herein shall be construed as abridging the inherent powers of the courts to deal with such matters. (1947, c. 573; 1973, c. 47, s. 2; 1993, c. 539, s. 599; 1994, Ex. Sess., c. 24, s. 14(c).)






Chapter 84A - Foreign Legal Consultants.

§ 84A-1. License to practice as a foreign legal consultant.

Chapter 84A.

Foreign Legal Consultants.

§ 84A‑1.  License to practice as a foreign legal consultant.

(a)        The North Carolina Supreme Court may issue a license to practice in the form of a certificate of registration as a foreign legal consultant to any applicant who satisfies all of the following requirements:

(1)        Has been admitted to practice as an attorney, or the equivalent thereof, in a foreign country for at least five years as of the date of application for a certificate of registration;

(2)        Possesses the character, ethical, and moral qualifications required of a member of the North Carolina State Bar;

(3)        Intends to practice in the State as a foreign legal consultant and intends to maintain an office in the State for this practice;

(4)        Is at least 21 years of age;

(5)        Has been actively and substantially engaged in the practice of law or a profession or occupation that requires admission to the practice of law, or the equivalent thereof, in the foreign country in which the applicant holds a license for at least five of the seven years immediately preceding the date of application for a certificate of registration and is in good standing as an attorney, or the equivalent thereof, in that country; and

(6)        Obtains a certificate of registration as a foreign legal consultant pursuant to G.S. 84A‑3.

(b)        An applicant is not required to take an examination to be licensed under this Chapter.

(c)        As used in this section, "foreign country" means any country other than the United States of America. "Foreign country" includes Puerto Rico, Guam, the Virgin Islands, and the possessions of the United States. (1995, c. 427, s. 1.)



§ 84A-2. Application for a certificate of registration.

§ 84A‑2.  Application for a certificate of registration.

(a)        Any person desiring to obtain a certificate of registration as a foreign legal consultant shall file an application, in duplicate, with the North Carolina State Bar on a form prescribed by the North Carolina State Bar. The application shall be made under oath, and shall contain information relating to the applicant's age, residence, address, citizenship, occupation, general education, legal education, moral character, and any other matters requested by the North Carolina State Bar.

(b)        An applicant shall submit two 2‑inch by 3‑inch photographs of the applicant showing a front view of the applicant's head and shoulders.

(c)        The applicant shall submit an application fee required by the North Carolina State Bar with the application. An application fee imposed under this subsection may not exceed two hundred dollars ($200.00). Applications that are received without fees or applications that are not substantially complete shall be promptly returned to the applicant, with a notice stating the reasons for returning the application unprocessed and stating any additional fees that the State Bar determines are required as a condition of reapplication.

(d)        The application shall be accompanied by all of the following documents, and, if any documents are not in English, accompanied by duly authenticated English translations of:

(1)        A certificate from the authority that has final jurisdiction regarding matters of professional discipline in the foreign country or jurisdiction in which the applicant was admitted to practice law, or the equivalent thereof. This certificate must be signed by a responsible official or one of the members of the executive body of the authority, imprinted with the official seal of the authority, if any, and must certify:

a.         The authority's jurisdiction in such matters;

b.         The applicant's admission to practice law, or the equivalent thereof, in the foreign country, the date of admission, and the applicant's standing as an attorney or the equivalent thereof; and

c.         Whether any charge or complaint ever has been filed with the authority against the applicant, and, if so, the substance of and adjudication or resolution of each charge or complaint.

(2)        A letter of recommendation from one of the members of the executive body of this authority or from one of the judges of the highest law court or court of general original jurisdiction of the foreign country, certifying the applicant's professional qualifications, and a certificate from the clerk of this authority or the clerk of the highest law court or court of general original jurisdiction, attesting to the genuineness of the applicant's signature.

(3)        A letter of recommendation from at least two attorneys, or the equivalent thereof, admitted in and practicing law in the foreign country, stating the length of time, when, and under what circumstances they have known the applicant and their appraisal of the applicant's moral character.

(4)        Any other relevant documents or information as may be required by the North Carolina State Bar.

(e)        In addition to the documents set forth in subsection (d) of this section, the North Carolina State Bar may require other evidence as to the applicant's education, professional qualification, character, fitness, and moral qualification.

(f)         Records, papers, and other documents containing information collected or compiled by the North Carolina State Bar or any of its members or employees as a result of any investigation, application, inquiry or interview conducted in connection with an application for a certificate of registration are not public records within the meaning of Chapter 132 of the General Statutes.

(g)        Reciprocity between North Carolina and the foreign country in which the applicant is licensed is required for the applicant to be licensed as a foreign legal consultant under this Chapter. (1995, c. 427, s. 1.)



§ 84A-3. Issuance of a certificate of registration; waiver.

§ 84A‑3.  Issuance of a certificate of registration; waiver.

(a)        The North Carolina State Bar shall review the statements and the supporting documents contained in an application submitted pursuant to G.S. 84A‑2 and shall report the results of their review, with recommendations, to the North Carolina Supreme Court.

(b)        The North Carolina Supreme Court may issue to an applicant a certificate of registration as a foreign legal consultant.

(c)        The North Carolina Supreme Court shall not grant a certificate of registration as a foreign legal consultant unless it is satisfied that the applicant possesses good moral character.

(d)        Upon a showing that strict compliance with all of the provisions of G.S. 84A‑2 would cause the applicant unnecessary hardship or upon a showing of professional qualifications to practice as a foreign legal consultant satisfactory to the North Carolina Supreme Court, the North Carolina Supreme Court may issue a certificate of registration under this Chapter to an applicant who did not satisfy the provisions of G.S. 84A‑2. (1995, c. 427, s. 1.)



§ 84A-4. Scope of practice.

§ 84A‑4.  Scope of practice.

(a)        Subject to the limitations set forth in subsections (b) and (c) of this section, a person licensed as a foreign legal consultant under this Chapter may provide legal services in the State and be compensated for those legal services.

(b)        A person licensed as a foreign legal consultant shall not engage in any of the following:

(1)        Appear on behalf of another person or entity as the attorney for that person or entity in any legal proceeding or before any judicial officer or State or municipal agency or tribunal.

(2)        Sign or file in the capacity of an attorney any pleadings, motions, or other documents in any legal proceeding or before any judicial officer or State or municipal agencies, or tribunal.

(3)        Prepare any deed, deed of trust, mortgage, option, lease, assignment, agreement or contract of sale, or any other instrument that may affect title to real estate located in the United States.

(4)        Prepare any will or trust instrument affecting the disposition of any property located in the United States and owned by a resident of the United States.

(5)        Prepare any instrument relating to the administration of a decedent's estate in the United States.

(6)        Prepare any instrument affecting the marital relationship, rights, or duties of a resident of the United States or affecting the custody or care of the children of such a resident.

(7)        Render professional legal advice regarding State law, the laws of any other state, the laws of the District of Columbia, the laws of the United States or the laws of any foreign country other than the country in which the foreign legal consultant is admitted to practice as an attorney or the equivalent thereof.

(8)        In any way represent that the foreign legal consultant is licensed as an attorney in the State or in any other jurisdiction unless he or she is licensed in that jurisdiction.

(9)        Use any title other than "foreign legal consultant"; provided, however, that the foreign legal consultant's authorized title and firm name in the foreign country in which he or she is admitted to practice as an attorney or the equivalent thereof, may be used, if the title, firm name, and the name of the foreign country are stated together with the title "foreign legal consultant". Nothing may be added to the title to create the impression that the foreign legal consultant holds a license to practice law in North Carolina.

(10)      Be hired by a firm as a partner, member, or in any capacity other than as a foreign legal consultant whose services shall be overseen by an attorney licensed to practice law in North Carolina.

(c)        If a particular matter requires legal advice from a person admitted to practice law as an attorney in a jurisdiction other than the one in which the foreign legal consultant is admitted to practice law, or its equivalent thereof, then the foreign legal consultant shall consult an attorney, or the equivalent thereof, in that other jurisdiction, obtain written legal advice on the particular matter, and transmit the written legal advice to the client. (1995, c. 427, s. 1.)



§ 84A-5. Duties of a foreign legal consultant.

§ 84A‑5.  Duties of a foreign legal consultant.

A foreign legal consultant shall:

(1)        Be subject to rules adopted by the North Carolina Supreme Court and the North Carolina State Bar and be subject to professional discipline in the same manner as is prescribed for disciplinary proceedings against attorneys;

(2)        Be subject to a proceeding brought by the North Carolina State Bar in superior court pursuant to G.S. 84‑28(j) to protect the interests of clients of disabled, incapacitated, or deceased foreign legal consultants;

(3)        Provide the Clerk of the North Carolina Supreme Court with evidence of professional liability insurance, in an amount as prescribed by the Supreme Court to assure the foreign legal consultant's proper professional conduct and responsibility;

(4)        Subject his or her trust accounts to audit in the same manner as is prescribed for attorneys licensed to practice law in North Carolina;

(5)        Execute and file with the Clerk of the North Carolina Supreme Court, in a form and manner as prescribed by the Clerk:

a.         An oath attesting that the foreign legal consultant will abide by the Rules of Professional Conduct of the North Carolina State Bar and those rules and directives of the North Carolina Supreme Court that are applicable to foreign legal consultants;

b.         A document setting forth the foreign legal consultant's address in the State and designating the Clerk of the North Carolina Supreme Court as agent upon whom process may be served, with the same effect as if served personally upon the foreign legal consultant in any judicial, quasi‑judicial, or administrative proceeding brought against the foreign legal consultant arising out of or based upon any legal services rendered or offered to be rendered by the foreign legal consultant within the State or to residents of the State; and

c.         The foreign legal consultant's commitment to notify the Clerk of the North Carolina Supreme Court of any resignation or revocation of the foreign legal consultant's admission to practice law, or the equivalent thereof, in the foreign country in which he or she is admitted to practice as an attorney, or the equivalent thereof, and of any censure, suspension, reprimand, or expulsion with respect to that admission, or of any change of address within the State.

(6)        Pay an annual administration fee to the North Carolina State Bar equal in amount to the annual membership fee charged to active members of the North Carolina State Bar. Such fee shall be due on January 1 and delinquent on July 1 for each year or portion of a year in which the foreign legal consultant holds a certificate of registration. No portion of the annual administrative fee shall be waived or prorated. The State Bar's rules and regulations regarding enforcement and collection of annual membership fees shall apply to the enforcement of the obligation to pay the administrative fee. (1995, c. 427, s. 1.)



§ 84A-6. Service of process on foreign legal consultant.

§ 84A‑6.  Service of process on foreign legal consultant.

Service of process on the Clerk of the North Carolina Supreme Court, pursuant to this Article, shall be made by personally delivering to and leaving with the Clerk duplicate copies of such process together with a fee of ten dollars ($10.00). The Clerk shall promptly send one of such copies to the foreign legal consultant to whom the process is directed, by certified mail, return receipt requested, addressed to the foreign legal consultant at the address specified by the foreign legal consultant in his or her application under G.S. 84A‑2, as updated pursuant to G.S. 84A‑5(5). (1995, c. 427, s. 1.)



§ 84A-7. Delegation of duties.

§ 84A‑7.  Delegation of duties.

The North Carolina State Bar may delegate any of its duties under this Chapter to the North Carolina Board of Law Examiners. (1995, c. 427, s. 1.)



§ 84A-8. Adoption of rules.

§ 84A‑8.  Adoption of rules.

The North Carolina State Bar is authorized to adopt and amend such rules, subject to approval of the North Carolina Supreme Court, as are appropriate to accomplish the provisions of this Chapter. (1995, c. 427, s. 1.)






Chapter 85 - Auctions and Auctioneers.

§§ 85-1 through 85-27. Repealed by Session Laws 1973, c. 552, s. 9.

Chapter 85.

Auctions and Auctioneers.

§§ 85‑1 through 85‑27.  Repealed by Session Laws 1973, c. 552, s. 9.






Chapter 85A - Bail Bondsmen and Runners.

§§ 85A-1 through 85A-34. Recodified as §§ 85C-1 to 85C-41.

Chapter 85A.

Bail Bondsmen and Runners.

§§ 85A‑1 through 85A‑34.  Recodified as §§ 85C‑1 to 85C‑41.






Chapter 85B - Auctions and Auctioneers.

§ 85B-1. Definitions.

Chapter 85B.

Auctions and Auctioneers.

§ 85B‑1.  Definitions.

For the purposes of this Chapter the following definitions shall apply:

(1)        "Auction" means the sale of goods or real estate by means of exchanges between an auctioneer and members of an audience, the exchanges consisting of a series of invitations for offers made by the auctioneer, offers by members of the audience, and the acceptance by the auctioneer of the highest or most favorable offer.

(2)        "Auctioneer" means any person who conducts or offers to conduct auctions and includes apprentice auctioneers except as stricter standards are specified by this Chapter for apprentice auctioneers.

(3)        "Owner" means the bona fide owner of the property being offered for sale; in the case of partnerships, "owner" means a general partner in a partnership that owns the property being offered for sale, provided that in the case of a limited partnership it has filed a certificate of limited partnership as required by Chapter 59 of the General Statutes; in the case of corporations, "owner" means an officer or director or employee or someone acting on behalf of the employee of a corporation that owns the property being offered for sale provided that the corporation is registered to do business in the State.

(4)        "Absolute Auction" means the sale of real or personal property at auction in which the item offered for auction is sold to the highest bidder without reserve, without the requirement of any minimum bid, and without competing bids of any type by the owner, or agent of the owner, of the property.

(5)        "Estate Sale" means the liquidation by sale at auction of real or personal property of a specified person.

(6)        "Auction Firm" means a sole proprietorship of which the owner is not a licensed auctioneer, or any partnership, association, or corporation, not otherwise exempt from this Chapter, that sells either directly or through agents, real or personal property at auction, or that arranges, sponsors, manages, conducts or advertises auctions, or that in the regular course of business uses or allows the use of its facilities for auctions. This definition applies whether or not an owner or officer of the business acts as an auctioneer.

(7)        "Fund" means Auctioneer Recovery Fund.

(8)        "Auctioneering", "conduct of auction", or "conduct of business" means, in addition to the actual calling of bids, any of the following:

a.         Contracting for auction.

b.         Accepting consignments of items for sale at auction.

c.         Advertising an auction.

d.         Offering items for sale at auction.

e.         Accepting payment or disbursing monies for items sold at auction.

f.          Otherwise soliciting, arranging, sponsoring, or managing an auction or holding oneself out as an auctioneer or auction firm.

(9)        "Consignment" means, unless otherwise modified by written agreement, the act of delivering or transferring goods or real estate in fact or constructively to an auctioneer or the auctioneer's agent in trust for the purpose of resale at auction whereby title does not pass to the buyer until there is an action indicating a sale. For purposes of this section, consignment may also mean a bailment for sale.

(10)      "Designated person" means any person approved by the Board to have the authority to transact business for a licensed auction firm. (1973, c. 552, s. 1; 1983, c. 751, s. 1; 1991 (Reg. Sess., 1992), c. 819, s. 1; 2005‑330, s. 1.)



§ 85B-2. Activities governed by Chapter.

§ 85B‑2.  Activities governed by Chapter.

(a)        This Chapter shall apply to all auctions held in this State except the following:

(1)        Sales at auction conducted by the owner of all of the goods or real estate being offered, or an attorney representing the owner, unless the owner's regular course of business includes engaging in the sale of goods or real estate by means of auction or unless the owner originally acquired the goods for the purposes of resale at auction;

(2)        Sales at auction conducted by or under the direction of any public authority;

(3)        Sales conducted by a receiver, trustee, guardian, administrator or executor or any similarly appointed person under order of any court or any person conducting a sale pursuant to an order of a United States Bankruptcy Court or the agent or attorney of such person, receiver, trustee, guardian, administrator or executor;

(4)        Any sale required by law to be at auction;

(5)        Sale of livestock at a public livestock market authorized and regulated by the Commissioner of Agriculture;

(6)        Leaf tobacco sales conducted in accordance with the provisions of Chapter 106 of the General Statutes;

(7)        Sale at auction of automobiles conducted under the provisions of G.S. 20‑77, or sale at auction of motor vehicles by a motor vehicle dealer licensed under Article 12, Chapter 20 of the General Statutes;

(8)        Sale at auction of a particular breed of livestock conducted by an auctioneer who specializes in the sale of that breed when such sale is conducted under the auspices of a livestock trade association; provided that the sale is regulated by the Packers and Stockyards Act and the auctioneer is required to be bonded by the United States Department of Agriculture;

(9)        Sales conducted by and on behalf of any charitable or religious organization;

(9a)      Sales conducted by and on behalf of a civic club, not exceeding one sale per year;

(10)      Sales conducted by a trustee pursuant to a power of sale contained in a deed of trust on real property;

(11)      Sales of collateral, sales conducted to enforce carriers' or warehousemen's liens, sales of goods by a presenting bank following dishonor of a documentary draft, resales of rightfully rejected goods, resales of goods by an aggrieved seller, or other resales conducted pursuant to authority in Articles 2, 4, 7, and 9 of Chapter 25 of the General Statutes (the Uniform Commercial Code).

(b)        The exceptions provided in subdivisions (2), (4), (9), (9a) and (11) of subsection (a) of this section shall not apply to any person or entity engaged in the business of organizing, arranging, or conducting auction sales for compensation or any person who or entity that accepts consignments to be sold at auction where the consignor receives any proceeds from the sale.

(c)        The exceptions provided in subdivision (7) of subsection (a) of this section shall not apply to any auctioneer licensed pursuant to this Chapter employed to be an auctioneer of motor vehicles for a licensed motor vehicle dealer, while conducting an auction for that dealer. (1973, c. 552, s. 2; 1977, c. 1115; 1983, c. 751, ss. 2, 3; 1991 (Reg. Sess., 1992), c. 819, s. 2; 2004‑190, s. 5; 2005‑330, ss. 2, 3.)



§ 85B-3. Auctioneers Commission.

§ 85B‑3.  Auctioneers Commission.

(a)        There shall be a five‑member North Carolina Auctioneers Commission having the powers and responsibilities set out in this Chapter. The Governor shall appoint the members of the Commission, at least three of whom, and their successors, may be from nominations submitted by the Auctioneers Association of North Carolina. The Auctioneers Association shall submit, within 45 days of when the vacancy occurs, at least three names for each position for which it is entitled to make a nomination. Of the initial five members of the Commission one shall be appointed for a one‑year term, two shall be appointed for two‑year terms and two for three‑year terms; thereafter, each new member shall be appointed for a term of three years. Any vacancy shall be filled for the remainder of the unexpired term only. Each member shall continue in office until his successor is appointed and qualified. No member shall serve more than two complete consecutive terms.

(b)        At least three members of the Commission shall be experienced auctioneers who are licensed under this Chapter. One member shall be a person who shall represent the public at large and shall not be licensed under this Chapter.

(c)        The Commission shall employ an executive director and other employees as needed to carry out the duties of this Chapter. All employees shall serve at the pleasure of the Commission.

(d)        Any action that may be taken by the Commission may be taken by vote of any three of its members.

(e)        The members of the Commission shall elect from among themselves a chairman to serve a one‑year term. No person shall serve more than two consecutive terms as chairman.

(f)         Repealed by Session Laws 1999‑142, s. 1, effective October 1, 1999.

(g)        Members of the Commission shall receive the compensation set for members of occupational licensing boards by G.S. 93B‑5.  (1973, c. 552, s. 3; 1975, c. 648, s. 1; 1983, c. 751, ss. 4, 5; 1991 (Reg. Sess., 1992), c. 819, s. 3; 1999‑142, s. 1; 2008‑138, s. 1.)



§ 85B-3.1. Auctioneers Commission; powers and duties.

§ 85B‑3.1.  Auctioneers Commission; powers and duties.

(a)        The Commission shall have the following powers and duties:

(1)        To receive and act upon applications for licenses.

(2)        To issue licenses.

(3)        To deny, suspend, and revoke licenses pursuant to G.S. 85B‑8.

(4)        To issue declaratory rulings.

(5)        To adopt rules for auctioneers and auctions that are consistent with the provisions of this Chapter and the General Statutes.

(b)        The Commission may assess a civil penalty not in excess of two thousand dollars ($2,000) for acts prohibited in G.S. 85B‑8. All civil penalties collected by the Commission shall be remitted to the school fund of the county in which the violation occurred. Before imposing and assessing a civil penalty and fixing the amount thereof, the Commission shall, as a part of its deliberations, take into consideration the following factors:

(1)        The nature, gravity, and persistence of the particular violation.

(2)        The appropriateness of the imposition of a civil penalty when considered alone or in combination with other punishment.

(3)        Whether the violation was willful.

(4)        Any other factors that would tend to mitigate or aggravate the violations found to exist.

(c)        The Commission shall have the power to acquire, hold, rent, encumber, alienate, and otherwise deal with real property in the same manner as a private person or corporation, subject only to approval of the Governor and the Council of State. Collateral pledged by the Commission for an encumbrance is limited to the assets, income, and revenues of the Commission.

(d)        The Commission may purchase, rent, or lease equipment and supplies and purchase liability insurance or other insurance to cover the activities of the Commission, its operations, or its employees. (1999‑142, s. 2; 1999‑456, s. 23; 2001‑198, s. 3.)



§ 85B-3.2. Criminal history record checks of applicants for licensure.

§ 85B‑3.2.  Criminal history record checks of applicants for licensure.

(a)        Definitions.  The following definitions shall apply in this section:

(1)        Applicant  An applicant for initial licensure as an auctioneer, apprentice auctioneer, or auction firm.

(2)        Criminal history  A State or federal history of conviction of a crime, whether a misdemeanor or felony, that bears upon an applicant's fitness to be licensed as an auctioneer, apprentice auctioneer, or auction firm.

(b)        The Commission shall ensure that the State criminal history of an applicant is checked. National criminal history checks are authorized for an applicant who has not resided in the State of North Carolina during the past five years. The Commission shall provide to the North Carolina Department of Justice the fingerprints of the applicant to be checked, a form signed by the applicant to be checked consenting to the check of the criminal history and to the use of fingerprints and other identifying information required by the State or National Repositories, and any additional information required by the Department of Justice.

(c)        All releases of criminal history information to the Commission shall be subject to, and in compliance with, rules governing the dissemination of criminal history record checks as adopted by the North Carolina Division of Criminal Information. All of the information the Commission receives through the checking of the criminal history is for the exclusive use of the Commission and shall be kept confidential.

(d)        If the applicant's verified criminal history record check reveals one or more convictions of a crime that is punishable as a felony offense, or the conviction of any crime involving fraud or moral turptitude, the Commission may deny the applicant's license. However, the conviction shall not automatically prohibit licensure, and the following factors shall be considered by the Commission in determining whether licensure shall be denied:

(1)        The level and seriousness of the crime.

(2)        The date of the crime.

(3)        The age of the person at the time of the crime.

(4)        The circumstances surrounding the commission of the crime, if known.

(5)        The nexus between the criminal conduct of the applicant and the applicant's duties as an auctioneer, apprentice auctioneer, or auction firm.

(6)        The prison, jail, probation, parole, rehabilitation, and employment records of the applicant since the date the crime was committed.

(7)        The subsequent commission by the person of a crime.

(e)        The Commission may deny licensure to an applicant who refuses to consent to a criminal history record check or use of fingerprints or other identifying information required by the State or National Repositories of Criminal Histories.

(f)         The Commission shall notify the applicant of the applicant's right to review the criminal history information, the procedure for challenging the accuracy of the criminal history, and the applicant's right to contest the Commission's denial of licensure.

(g)        The Commission shall collect any fees required by the Department of Justice and shall remit the fees to the Department of Justice for expenses associated with conducting the criminal history record check. (1999‑142, s. 3; 2000‑140, ss. 59(a), 59(b); 2001‑198, s. 1.)



§ 85B-4. Licenses required.

§ 85B‑4.  Licenses required.

(a)        No person who is not exempt under G.S. 85B‑2, shall sell, or offer to sell, goods or real estate at auction in this State or perform any act for which an auction firm license is required unless the person holds a currently valid license issued under this Chapter.

(b)        No person shall be licensed as an apprentice auctioneer, auctioneer, or receive an auction firm license if the person:

(1)        Is under 18 years of age.

(1a)      Is not a high school graduate or the equivalent. However, a person licensed under this Chapter prior to July 1, 1999, does not need to meet this requirement.

(2)        Repealed by Session Laws 1983, c. 751, s. 6.

(3)        Has within the preceding five years pleaded guilty to, entered a plea of nolo contendere or been convicted of any felony, or committed or been convicted of any act involving fraud or moral turpitude.

(4)        Has had an auctioneer or apprentice auctioneer or auction firm license revoked.

(5)        Has, within the preceding five years, committed any act that constitutes grounds for license suspension or revocation under this Chapter or a Commission rule.

(c)        Each applicant for an apprentice auctioneer license shall submit a written application in a form approved by the Commission and containing at least two statements by residents of the community in which the applicant resides attesting to the applicant's good moral character.

(c1)      Each apprentice auctioneer application and license shall name a licensed auctioneer to serve as the supervisor of the apprentice. No apprentice auctioneer may enter into an agreement to conduct an auction, or conduct an auction, without the express approval of his supervisor. The supervisor shall review all contracts before approving them and shall regularly review the records his apprentice is required to maintain under G.S. 85B‑7 to see that they are accurate and current, and shall perform such other supervisory duties as may be required by the Commission.

(d)        No person shall be licensed as an auctioneer unless the person has held an apprentice auctioneer license and served as an apprentice auctioneer for the two preceding years, accumulated sufficient knowledge and experience in such areas of the auctioneer profession as the Commission may deem appropriate, and has taken an examination approved by the Commission and performed on it to the satisfaction of the Commission. The examination shall test the applicant's understanding of the law relating to auctioneers and auctions, ethical practices for auctioneers, the mathematics applicable to the auctioneer business, and such other matters relating to auctions as the Commission considers appropriate. The examination shall be given at least twice each year in North Carolina, and at other times and places the Commission designates, but no person shall be allowed to take the examination within six months after having failed it a second time.

Any person who has successfully completed the equivalent of at least 80 hours of classroom instruction in a course in auctioneering at an institution whose curriculum and instructors meet the qualifications approved or established by the Commission may be licensed as an auctioneer without holding an apprentice license and serving as an apprentice for two years, but shall take the examination required by this subsection and perform on it to the satisfaction of the Commission.

Each applicant for an auctioneer license shall submit a written application in a form approved by the Commission, pay all applicable fees, and consent in writing to a criminal history check as required by G.S. 85B‑3.2. If the applicant has been previously licensed as an apprentice auctioneer, the application shall contain an evaluation by the applicant's supervisor of the applicant's performance as an apprentice auctioneer and the applicant's performance in specific areas as required by the Commission. If the applicant is exempted from apprenticeship after completion of the equivalent of at least 80 hours of classroom instruction in auctioneering, the application shall contain a transcript of the applicant's course work in auctioneering. Each application shall be accompanied by statements of at least two residents of the community in which the applicant resides attesting to the applicant's good moral character. The Commission may require verification of any information included in an application for an auctioneer license and may request other information or verification of information provided to determine whether the applicant possesses the good moral character or other qualifications for licensure.

(e)        Each license issued under this Chapter shall be valid from July 1 of the year issued, or from the date issued, whichever is later, to the following June 30 unless sooner revoked or suspended pursuant to this Chapter or a rule of the Commission. A license may be renewed for one year at a time, except an apprentice auctioneer license may not be renewed for more than three times. No examination shall be required for renewal of an auctioneer license if the application for renewal is made within 24 months of the expiration of the previous license.

(e1)      The Commission may require licensees to complete annually not more than six hours of Commission‑approved continuing education courses prior to license renewal. The Commission may impose different continuing education requirements, including no such requirements, upon the classes of licensees under this Chapter. The Commission may waive any or all continuing education requirements in cases of hardship, disability, or illness, or under other circumstances as the Commission deems appropriate. The Commission may adopt rules not inconsistent with the provisions of this Chapter to establish continuing education requirements, including rules that govern any of the following:

(1)        The content and subject matter of continuing education courses.

(2)        The curriculum of required continuing education courses.

(3)        The criteria, standards, and procedures for the approval of courses, course sponsors, and course instructors.

(4)        The methods of instruction for continuing education courses.

(5)        The computation of course credit.

(6)        The number of credit hours needed annually.

(7)        The ability to carry forward course credit from one year to another.

(8)        The waiver of the continuing education requirement for hardship or other reasons to be determined by the Commission.

(9)        The procedures for compliance and noncompliance with continuing education requirements.

(f)         No person shall be issued an auctioneer or apprentice auctioneer license until the person has made the contribution to the Fund as required by G.S. 85B‑4.1.

(g)        An auction firm must be licensed by the Board even though no owner or officer of the firm acts as an auctioneer. To be licensed an auction firm must make the contribution to the Fund as required by G.S. 85B‑4.1 and must pay the proper fees as set out in G.S. 85B‑6. Auction firms are covered by the provisions of G.S. 85B‑8.

An auction firm license issued by the Commission is restricted to the persons named in the license and does not inure to the benefit of any other person. Where a license is issued to an auction firm, authority to transact business under the license is limited to the person or persons designated in the application and named in the license.

The designated person or persons, prior to being licensed, shall be required to take a written examination, approved by the Commission, and demonstrate to the satisfaction of the Commission a thorough understanding of the law relating to the conduct of the auction business and other matters the Commission deems appropriate. An individual who is licensed as an auctioneer and who is the designated person applying for an auction firm license is not required to take the auction firm examination. Licensed real estate brokers and real estate firms may be exempt from the auction firm examination provided they employ or associate themselves with a licensed auctioneer to handle those aspects of the transactions peculiar to the auctioneer profession. Any person or entity, on the effective date of this Chapter, duly licensed as an auction firm in good standing is not required to take any examination in order to maintain or to renew an auction firm license provided that the license does not otherwise expire or lapse and is not suspended or revoked by the Commission.

(h)        The Commission shall publish at least once a year a list of names and addresses of all persons, sole proprietorships, partnerships and corporations holding valid apprentice auctioneer, auctioneer, or auction firm licenses.

(i)         The Commission may investigate as it deems necessary the ethical background of any applicant for licensure under this Chapter. (1973, c. 552, s. 4; c. 1195, ss. 1, 2; 1975, c. 648, ss. 2‑4; 1983, c. 603, s. 4; c. 751, ss. 6‑8; 1989, c. 732, s. 1; 1991 (Reg. Sess., 1992), c. 819, s. 4; c. 1030, s. 51.5; 1993, c. 421, s. 3; 1999‑142, s. 4; 2001‑198, s. 2; 2005‑330, s. 4.)



§ 85B-4.1. Auctioneer Recovery Fund.

§ 85B‑4.1.  Auctioneer Recovery Fund.

(a)        In addition to license fees, upon application for a license or renewal of a license, the Commission may charge the applicant or licensee up to fifty dollars ($50.00) per year to be included in the Fund.

(b)        The Commission shall maintain at least two hundred thousand dollars ($200,000) in the Fund for use as provided in this Chapter. The Fund may be invested by the State Treasurer in interest bearing accounts, and any interest accrued shall be added to the Fund. Sufficient liquidity shall be maintained to insure that funds will be available to satisfy claims processed through the Board. The Fund may be disbursed by a warrant drawn against the State Treasurer or by other method at the discretion of the State Treasurer.

(c)        The Commission, in its discretion, may use contents of the Fund in excess of two hundred thousand dollars ($200,000) for the following purposes:

(1)        To promote education and research in the auctioneer profession, in order to benefit persons licensed under this Chapter and to improve the efficiency of the profession.

(2)        To underwrite educational seminars, training centers, and other forms of educational projects for the use and benefit of licensees.

(3)        To sponsor, contract for, or underwrite education and research projects in order to advance the auctioneer profession in North Carolina.

(4)        To cooperate with associations of auctioneers, or other groups, in order to promote the enlightenment and advancement of the auctioneer profession in North Carolina. (1983, c. 603, s. 2; 1989, c. 732, s. 2; 1991 (Reg. Sess., 1992), c. 819, s. 5; 1999‑142, s. 5.)



§ 85B-4.2. Grounds for payment; notice and application to Commission.

§ 85B‑4.2.  Grounds for payment; notice and application to Commission.

An aggrieved person who has suffered a monetary loss as a direct result of the conversion of funds or property or other fraudulent act or conduct by a licensed auctioneer, apprentice auctioneer, or auction firm shall be eligible to seek compensation from the Fund subject to the limitations of this Chapter and the amount of loss which is otherwise unrecoverable provided that:

(1)        The aggrieved person has sued the licensee in a court of competent jurisdiction and has filed with the Commission written notice of such lawsuit within 60 days after its commencement unless the total loss claimed excluding attorneys' fees is less than two thousand five hundred dollars ($2,500), in which case the notice may be filed within 90 days after the termination of all judicial proceedings, including appeals;

(2)        The aggrieved person has obtained final judgment in a court of competent jurisdiction against the licensee based upon conversion or other fraudulent conduct arising out of a transaction which occurred when the licensee was licensed by the Commission and was acting in a capacity for which a North Carolina license is required, which judgment shall show the amount owed the aggrieved person;

(3)        The aggrieved person was not engaged in any act or conduct for which an auctioneer license is required and was not acting in violation of any of the laws of the State of North Carolina or of the United States; and

(4)        Execution on the judgment has been issued and has been returned unsatisfied in whole or in part.

Upon the termination of all judicial proceedings including appeals, and for a period of one year thereafter, a person eligible for recovery may file a verified application with the Commission for payment out of the Fund of the amount remaining unpaid upon the judgment which represents the actual and direct loss sustained by reason of conversion or other fraudulent conduct. A certified copy of the judgment and return of execution shall be attached to the application and filed with the Commission. The applicant shall serve upon the judgment debtor a copy of the application and shall file with the Commission an affidavit or certificate of service, in accordance with the procedures specified by rule by the Commission. (1983, c. 603, s. 2; 1989, c. 732, s. 3; 1991 (Reg. Sess., 1992), c. 819, s. 6.)



§ 85B-4.3. Hearing; required showing.

§ 85B‑4.3.  Hearing; required showing.

Upon application by an aggrieved person, the Commission shall conduct a hearing and the aggrieved person shall be required to show that:

(1)        The person is not a spouse of the judgment debtor or a person representing such spouse;

(2)        The person gave notice of the lawsuit as required by G.S. 85B‑4.2;

(3)        The person is making application not more than one year after termination of all judicial proceedings, including appeals, in connection with the judgment;

(4)        The person has complied with all requirements of this Article;

(5)        The person has obtained a judgment as described in G.S. 85B‑4.2;

(6)        The person has made all reasonable searches and inquiries to ascertain whether the judgment debtor is possessed of real or personal property or other assets subject to be sold or applied in satisfaction of the judgment;

(7)        That by a search the person has discovered no real or personal property or other assets subject to be sold or applied, or has discovered certain of them, describing them, but that the amount realized was insufficient to satisfy the judgment, stating the amount realized and the balance remaining due on the judgment after application of the amount realized; and

(8)        The person has diligently pursued available remedies including attempted execution on the judgment against all the judgment debtors and the execution has been returned unsatisfied. In addition to that, the person knows of no assets of the judgment debtor and has attempted collection from all other persons who may be liable in the transaction for which payment is sought from the Fund if there are any other persons. (1991 (Reg. Sess., 1992), c. 819, s. 7.)



§ 85B-4.4. Response and defense by Commission and judgment debtor; proof of conversion or other fraudulent act.

§ 85B‑4.4.  Response and defense by Commission and judgment debtor; proof of conversion or other fraudulent act.

(a)        When the Commission proceeds upon an application as set forth in this Article, counsel for the Commission may defend action on behalf of the Fund and shall have recourse to all appropriate means of defense, including the examination of witnesses. The judgment debtor may personally defend the action and shall have recourse to all appropriate means of defense, including the examination of witnesses. Within 30 days after service of the application, counsel for the Commission and the judgment debtor may file responses setting forth answers and defenses. Responses shall be filed with the Commission and copies shall be served upon every party by the filing party. If at any time it appears there are no triable issues of fact and the application for payment from the Fund is without merit, the Commission shall dismiss the application. A motion to dismiss may be supported by affidavit of any person having knowledge of the facts and may be made on the basis that the application or the judgment referred to does not form a basis for meritorious recovery under G.S. 85B‑4.2, that the applicant has not complied with the provisions of this Article, or that the liability of the Fund with regard to the particular licensee or transaction has been exhausted; provided, however, notice of such motion shall be given at least 10 days prior to the time fixed for hearing.

(b)        Whenever the judgment obtained by an applicant is by default, stipulation, or consent, or whenever the action against the licensee was defended by a trustee in bankruptcy, the applicant, for purposes of this Article, shall have the burden of proving the cause of action for conversion of funds or property or other fraudulent conduct. Otherwise, the judgment shall create a rebuttable presumption of conversion or other fraudulent conduct. (1991 (Reg. Sess., 1992), c. 819, s. 8.)



§ 85B-4.5. Determination of certain small claims without a prior judicial determination.

§ 85B‑4.5.  Determination of certain small claims without a prior judicial determination.

Notwithstanding any other provisions of this Chapter, the Commission may, in its discretion, order that payment be made from the Fund, without requiring a prior judicial determination in any case where:

(1)        The total loss claimed by the claimant is two thousand five hundred dollars ($2,500) or less;

(2)        The amount of alleged loss is readily ascertainable rather than speculative in nature;

(3)        The alleged loss is one that is otherwise compensable under this Chapter;

(4)        The claimant filed a properly notarized complaint with the Commission not more than one year following the date of the alleged wrongful act or conduct of the licensee; and

(5)        The Commission, in its discretion, determines that, based upon the evidence presented, justice would be better served by allowing compensation to be paid without first requiring the aggrieved party to obtain a judgment from a court of competent jurisdiction. (1991 (Reg. Sess., 1992), c. 819, s. 9.)



§ 85B-4.6. Order directing payment out of Fund; compromise of claims.

§ 85B‑4.6.  Order directing payment out of Fund; compromise of claims.

(a)        Applications for payment from the Fund shall be heard and decided by a majority of the members of the Commission. If, after a hearing, the Commission finds that the claim should be paid from the Fund, the Commission shall enter an order requiring payment from the Fund of whatever sum the Commission shall find to be payable upon the claim in accordance with the limitations contained in this Article.

(b)        Subject to Commission approval, a claim based upon the application of an aggrieved person may be compromised; however, the Commission shall not be bound in any way by any compromise or stipulation of the judgment debtor. (1991 (Reg. Sess., 1992), c. 819, s. 10.)



§ 85B-4.7. Limitations; pro rata distribution; attorneys' fees.

§ 85B‑4.7.  Limitations; pro rata distribution; attorneys' fees.

(a)        Payments from the Fund shall be subject to the following limitations:

(1)        The right to recovery under this Article shall be forever barred unless timely notice is given as required by G.S. 85B‑4.2(a)(1) and application is made within one year after termination of all proceedings, including appeals, in connection with the judgment.

(2)        The Fund shall not be liable for more than ten thousand dollars ($10,000) per transaction regardless of the number of persons aggrieved.

(3)        The liability of the Fund shall not exceed in the aggregate ten thousand dollars ($10,000) for any one licensee within a single calendar year, and in no event shall it exceed in the aggregate twenty thousand dollars ($20,000) for any one licensee.

(4)        The Fund shall not be liable for payment of any judgment awards of consequential damages, multiple or punitive damages, civil penalties, incidental damages, special damages, interest, costs of court or action, or other similar awards.

(b)        If the maximum of the Fund is insufficient to pay in full the valid claims of all aggrieved persons whose claims relate to the same transaction or to the same licensee, the amount for which the Fund is liable shall be distributed among the claimants in a ratio that their respective claims bear to the total of such valid claims or in a manner the Commission deems equitable. Upon petition of the Commission, the Commission may require all claimants and prospective claimants to be joined in one proceeding so that the respective rights of all claimants to the Fund may be equitably resolved. (1991 (Reg. Sess., 1992), c. 819, s. 11.)



§ 85B-4.8. Repayment to Fund; automatic suspension of license.

§ 85B‑4.8.  Repayment to Fund; automatic suspension of license.

Should the Commission pay from the Fund any amount in settlement of a claim or toward satisfaction of a judgment against a licensee, the license of the licensee shall be automatically suspended upon the effective date of the order authorizing payment from the Fund. The licensee shall not be eligible for consideration for reinstatement until repayment in full, plus interest at the legal rate as provided for in G.S. 24‑1, the amount paid from the Fund. (1991 (Reg. Sess., 1992), c. 819, s. 12.)



§ 85B-4.9. Subrogation of rights.

§ 85B‑4.9.  Subrogation of rights.

When the Commission has paid from the Fund any sum to the judgment creditor, the Commission shall be subrogated to all of the rights of the judgment creditor to the extent of the amount paid and the judgment creditor shall assign all his right, title, and interest in the judgment to the extent of the amount paid to the Commission and any amount and interest recovered by the Commission on the judgment shall be deposited in the Fund. (1991 (Reg. Sess., 1992), c. 819, s. 13.)



§ 85B-4.10. Waiver of rights.

§ 85B‑4.10.  Waiver of rights.

The failure of an aggrieved person to comply with this Chapter shall constitute a waiver of any rights hereunder. (1991 (Reg. Sess., 1992), c. 819, s. 14.)



§ 85B-4.11. Persons ineligible to recover from Fund.

§ 85B‑4.11.  Persons ineligible to recover from Fund.

No licensee who suffers the loss of any commission from any transaction in which the licensee was acting in the capacity of an auctioneer, apprentice auctioneer, or auction firm shall be entitled to make application for payment from the Fund for the loss. Likewise, any person who suffers any monetary loss as a result of a joint business venture of any sort with a licensee shall not be entitled to be compensated from the Fund for the loss. (1991 (Reg. Sess., 1992), c. 819, s. 15.)



§ 85B-4.12. Disciplinary action against licensee.

§ 85B‑4.12.  Disciplinary action against licensee.

Nothing contained in this Article shall limit the authority of the Commission to take disciplinary action against any licensee under this Chapter, nor shall the repayment in full of all obligations to the Fund by any licensee nullify or modify the effect of any other disciplinary proceeding brought under this Chapter. (1991 (Reg. Sess., 1992), c. 819, s. 16.)



§ 85B-5. Licensing of nonresidents.

§ 85B‑5.  Licensing of nonresidents.

(a)        Any person who holds a valid auctioneer license in another state may apply for and be granted a reciprocal North Carolina license if the resident state in which the person is licensed has minimum training or experience standards which are acceptable to the Commission but are not more lenient than those required by this Chapter, if the resident state extends similar reciprocal privileges to auctioneers who are residents of and licensed by the State of North Carolina.

(b)        An applicant under this section shall submit an application and other documentation and proof of eligibility for licensure as may be required by the Commission, but shall not be required to take the examination required under G.S. 85B‑4. Applicants shall pay the appropriate fee under G.S. 85B‑6 and shall file with the Commission an irrevocable consent that service on the Executive Director of the Commission shall be sufficient service of process for actions against the applicant by a resident of this State arising out of his auctioneering activities.

(c)        An applicant under this section shall make the contribution to the Fund as required by G.S. 85B‑4.1. Any license issued under this section shall be marked to indicate that its holder is a nonresident reciprocal licensee.

(d)        A license issued pursuant to this section shall be valid from the date of issuance to the following June 30 and may be renewed from year to year unless suspended or revoked pursuant to the provisions of this Chapter or rule of the Commission, provided that the licensee continues to be a resident of and duly licensed in good standing in the licensee's resident state.

(e)        Any person licensed under this section shall notify the Commission of the lapse, surrender, suspension, revocation, or any other act amounting to a loss of license in the person's resident state. The notice must be sent to the Commission, by certified mail, return receipt requested, within 10 days of the occurrence.

(f)         Any person licensed under this section shall provide the Commission with written notice of any change of business address or residence within 10 days of the occurrence.

(g)        Any license issued under this section shall be immediately suspended or revoked based upon the occurrence of any of the events set out in subsection (e) of this section or based upon a change of principal state residence of the reciprocal licensee.

(h)        Any person whose license is terminated as a result of a change of principal state residence may reapply for reciprocal status provided the person is otherwise eligible for a license based upon the new state residence, and submits with the application the fees required by the Commission.

(i)         Notwithstanding any other provision of this section, a reciprocal licensee who subsequently becomes a domiciliary of the State of North Carolina may request, by application, that the reciprocal license be converted to that of an in‑State licensee without having to take the State exam required by G.S. 85B‑4. The Commission may, however, require an applicant to pay processing and application fees it deems appropriate. (1973, c. 552, s. 5; 1983, c. 603, s. 5; c. 751, ss. 9‑11; 1989, c. 732, s. 4; 1991 (Reg. Sess., 1992), c. 819, s. 17.)



§ 85B-6. Fees; local governments not to charge fees or require licenses.

§ 85B‑6.  Fees; local governments not to charge fees or require licenses.

(a)        The Commission shall collect and remit to the State Treasurer fees in an amount not to exceed the following:

Item
Maximum Fee

Apprentice Auctioneers:

Application for license...................................................................................                      $ 125.00

Issuance or renewal of license.......................................................................                         125.00

Auctioneers:

Application for license...................................................................................                         125.00

Examination..................................................................................................                           75.00

Issuance or renewal of license.......................................................................                         250.00

Auction Firms:

Application for license...................................................................................                         125.00

Examination..................................................................................................                           75.00

Issuance or renewal of license.......................................................................                         250.00

Reinstatement of License..................................................................................                           75.00.

An application fee for a license and an examination fee are nonrefundable. The amount payable by a nonresident under G.S. 85B‑5 to obtain a nonresident reciprocal auctioneer license is the greater of the amount set in the above table for an examination for and the issuance of an auctioneer's license and the amount the nonresident's state would charge a resident auctioneer of this State to obtain a comparable license from that state.

A reinstatement fee is payable when a person applies for renewal of a license after the license has lapsed for failure to renew it before it expired. The reinstatement of a lapsed license is not retroactive in effect and does not limit the authority of the courts or of the Commission to take disciplinary action against a person who engages in the auctioneer profession with a lapsed license.

(b)        No local government or agency of local government may charge any fees or require any licenses for auctioneers, apprentice auctioneers, or auction firms in addition to those set out in this Chapter. (1973, c. 552, s. 6; c. 1195, s. 3; 1975, c. 648, s. 5; 1977, 2nd Sess., c. 1219, s. 43.7; 1983, c. 751, s. 12; 1991 (Reg. Sess., 1992), c. 819, s. 18; 1993, c. 421, s. 1; 1999‑142, s. 6.)



§ 85B-7. Conduct of auction; records.

§ 85B‑7.  Conduct of auction; records.

(a)        No licensee shall conduct an auction in this State without first having a written agreement with the owner of any property to be sold. The agreement must contain the terms and conditions upon which the auctioneer received the goods for sale. The licensee shall provide the owner with a signed copy of the agreement and shall keep at least one copy for his own records for two years from the date of the agreement. Copies of all contracts shall be made available to the Commission or its designated agent upon request.

(b)        Each licensee shall maintain consignment records and enter in them, upon receipt of goods for auction and before sale, the name and address of the person who employed the licensee to sell the goods at auction and the name and address of the owner of the goods to be sold. The consignment record shall contain an adequate description of the goods to be sold and shall be sufficient to positively identify each item. Consignment records shall be open for inspection by the Commission or its designated agent at reasonable times.

(c)        All licensees shall have their licenses available at each auction they conduct.

(d)        Each licensee shall maintain sales records, which identify the purchaser of all goods sold by name, address, and when possible, telephone number. The sales records shall contain an adequate description of the items sold and must be sufficient to positively identify the owner of the property. Sales records shall be maintained for a period of not less than two years from the date of sale. Sales records shall be open for inspection by the Commission or its designated agent at reasonable times. (1973, c. 552, s. 7; 1991 (Reg. Sess., 1992), c. 819, s. 19; 2005‑330, s. 5.)



§ 85B-7.1. Handling clients' funds.

§ 85B‑7.1.  Handling clients' funds.

(a)        Each licensee who does not disburse all funds to the seller on auction day shall maintain a trust or escrow account and shall deposit in the account all funds that are received for the benefit of another person and are not disbursed to the seller on auction day. The licensee shall deposit funds that are not disbursed on auction day with an insured bank or savings and loan association located in North Carolina. At or before the time of all final settlements, the auctioneer shall provide the seller or consignor with a settlement statement, which includes a description of all goods sold, the selling price of the goods sold, the net proceeds due to the seller or consignor, the name and address of the person receiving the disbursement, and the amount of the disbursement. All settlement statements shall be signed by the licensee or the licensee's agent and by the person receiving the disbursement.

(b)        Each licensee shall maintain, for not less than five years, complete records showing the deposit, maintenance, and withdrawal of trust or escrow funds and the disbursement of funds on auction day. Records of the disbursement of funds on auction day shall include a copy of each receipt or settlement statement issued when the funds were disbursed. The Commission or its designated agent may inspect these records periodically, without prior notice, and may also inspect these records whenever the Commission determines that they are pertinent to an investigation of any specific complaint against a licensee. (1991 (Reg. Sess., 1992), c. 819, s. 20; 1993, c. 421, s. 2; 2005‑330, s. 6.)



§ 85B-8. Prohibited acts; assessment of civil penalty; denial, suspension, or revocation of license.

§ 85B‑8.  Prohibited acts; assessment of civil penalty; denial, suspension, or revocation of license.

(a)        The following shall be grounds for the assessment of a civil penalty in accordance with G.S. 85B‑3.1(b) or the denial, suspension, or revocation of an auctioneer, auctioneer apprentice, or auction firm license:

(1)        Any violation of this Chapter or any violation of a rule or regulation duly adopted by the Commission.

(2)        A continued and flagrant course of misrepresentation or making false promises, either by the licensee, an employee of the licensee, or by someone acting on behalf of and with the licensee's consent.

(3)        Any failure to account for or to pay over within a reasonable time, not to exceed 30 days, funds belonging to another which have come into the licensee's possession through an auction sale.

(4)        Any false, misleading, or untruthful advertising.

(5)        Any act of conduct in connection with a sales transaction which demonstrates bad faith or dishonesty.

(6)        Knowingly using false bidders, cappers or pullers, or knowingly making a material false statement or representation.

(7)        Commingling the funds or property of a client with the licensee's own or failing to maintain and deposit in a trust or escrow account in an insured bank or savings and loan association located in North Carolina funds received for another person through sale at auction.

(8)        Failure to make the required contribution to the Fund.

(9)        The commission or conviction of a crime that is punishable as a felony offense under the laws of North Carolina or the laws of the jurisdiction where committed or convicted, or the commission of any act involving fraud or moral turpitude.

(10)      Failure to properly make any disclosures or to provide documents or information required by this Chapter or by the Commission.

(11)      A demonstrated lack of financial responsibility.

(b)        through (d) Repealed by Session Laws 1973, c. 1195, s. 5.

(e)        The Commission may investigate complaints and conduct hearings as follows:

(1)        The Commission may upon its own motion or upon the complaint in writing of any person, provided the complaint and any evidence presented with it establishes a prima facie case, hold a hearing and investigate the actions of any auctioneer, apprentice auctioneer, or auction firm, or any person who holds himself or herself out as an auctioneer or apprentice auctioneer, and shall have the power to impose a civil penalty on any licensee, suspend or revoke any license issued under the provisions of this Chapter, or to reprimand or censure any licensee. In all proceedings for the imposition of a civil penalty or the denial, suspension, or revocation of licenses, the provisions of Chapter 150B of the General Statutes including provisions relating to summary suspension shall be applicable. Any person who desires to appeal the denial of an application for any license authorized to be issued under this Chapter shall file a written appeal with the Commission not later than 30 days following notice of denial.

(2)        The Commission may, upon its own motion, summarily suspend a license when the health, safety, or welfare of the public is at risk, such as in the event of a potential loss of consigned items or potential loss of funds.

(f)         A person whose license has been denied, suspended, or revoked may not apply in that person's name or in any other manner within the period during which the order of denial, suspension, or revocation is in effect, and no firm, partnership, or corporation in which any person has a substantial interest or exercises management responsibility or control may be licensed during the period. (1973, c. 552, s. 8; c. 1195, ss. 4, 5; c. 1331, s. 3; 1975, c. 648, s. 6; 1983, c. 603, s. 6; 1989, c. 732, s. 5; 1991 (Reg. Sess., 1992), c. 819, s. 21; 1999‑142, s. 7; 2005‑330, s. 7.)



§ 85B-9. Penalties and enforcement.

§ 85B‑9.  Penalties and enforcement.

(a)        Any person, corporation or association of persons violating the provisions of G.S. 85B‑4(a) shall be guilty of a Class 1 misdemeanor. The Attorney General of North Carolina, or the Attorney General's designee, shall have concurrent jurisdiction with the district attorneys of this State to prosecute violations of this Chapter.

(b)        The Commission may in its own name seek injunctive relief in the General Court of Justice to restrain any violation or anticipated violation of the provisions of G.S. 85B‑4(a) or any violation of this Chapter.

(c)        The Commission shall be entitled to the services of the Attorney General of North Carolina in enforcing the provisions of this Chapter or may employ an attorney to assist and represent it in enforcement of specific matters. (1973, c. 1195, s. 6; 1975, c. 648, s. 7; 1991 (Reg. Sess., 1992), c. 819, s. 22; 1993, c. 539, s. 600; 1994, Ex. Sess., c. 24, s. 14(c); 1999‑142, s. 8.)






Chapter 85C - Bail Bondsmen and Runners.

§§ 85C-1 through 85C-41: Recodified as Article 71 of Chapter 58.

Chapter 85C.

Bail Bondsmen and Runners.

§§ 85C‑1 through 85C‑41:  Recodified as Article 71 of Chapter 58.






Chapter 86 - Barbers.

§§ 86-1 through 86-25. Recodified as §§ 86A-1 to 86A-26.

Chapter 86.

Barbers.

§§ 86‑1 through 86‑25.  Recodified as §§ 86A‑1 to 86A‑26.






Chapter 86A - Barbers.

§ 86A-1. Necessity for certificate of registration and shop or school permit.

Chapter 86A.

Barbers.

§ 86A‑1.  Necessity for certificate of registration and shop or school permit.

No person or combination of persons shall, either directly or indirectly, practice or attempt to practice barbering in the State of North Carolina without first obtaining a certificate of registration either as a registered apprentice or as a registered barber issued pursuant to provisions of this Chapter by the State Board of Barber Examiners. No person or combination of persons, or corporation, shall operate, manage or attempt to operate or manage a barber school, barbershop, or any other place where barber services are rendered, after July 1, 1945, without first obtaining a shop permit, or school permit, issued by the State Board of Barber Examiners, pursuant to the provisions of this Chapter. (1929, c. 119, s. 1; 1941, c. 375, s. 1; 1945, c. 830, s. 1; 1979, c. 695, s. 1.)



§ 86A-2. What constitutes practice of barbering.

§ 86A‑2.  What constitutes practice of barbering.

Any one or combination of the following practices constitutes the practice of barbering in the purview of this Chapter:

(1)        Shaving or trimming the beard, or cutting the hair;

(2)        Dyeing the hair or applying hair tonics, permanent waving or marcelling the hair;

(3)        Giving facial or scalp massages, or treatments with oils,  creams, lotions or other preparations either by hand or mechanical appliances. (1929, c. 119, s. 2; 1941, c. 375, s. 2; 1979, c. 695, s. 1.)



§ 86A-3. Qualifications for certificate as a registered barber.

§ 86A‑3.  Qualifications for certificate as a registered barber.

A certificate of registration as a registered barber shall be issued by the Board to any person who meets all of the following qualifications:

(1)        Has attended an approved barber school for at least 1528 hours.

(2)        Has completed a 12‑month apprenticeship under the supervision of a licensed barber, as provided in G.S. 86A‑24.

(3)        Has passed a clinical examination conducted by the Board.

(4)        Has submitted to the Board the affidavit required by G.S. 86A‑24(c) certifying that the applicant has served the apprenticeship required by subdivision (2). (1929, c. 119, ss. 3, 4, 11; 1941, c. 375, s. 3; 1961, c. 577, s. 1; 1979, c. 695, s. 1; 1981, c. 457, s. 1; 1995 (Reg. Sess., 1996), c. 605, s. 1.)



§ 86A-4. State Board of Barber Examiners; appointment and qualifications; term of office; removal.

§ 86A‑4.  State Board of Barber Examiners; appointment and qualifications; term of office; removal.

(a)        The State Board of Barber Examiners is established to consist of five members appointed by the Governor. Four shall be licensed barbers; the other shall be a person who is not licensed under this Chapter and who shall represent the interest of the public at large.

(b)        No member appointed to the Board on or after July 1, 1981, shall serve more than three complete consecutive three‑year terms, except that each member shall serve until the member's successor is appointed and qualifies.

No person who has been employed by the North Carolina State Board of Barber Examiners and has been removed for just cause shall be appointed within five years of the removal to serve as a Board member.

(c)        The Governor may remove any member for good cause shown and may appoint members to fill unexpired terms.

(d)        Expired effective July 1, 2007. (1929, c. 119, s. 6; 1979, c. 695, s. 1; 1981, c. 457, s. 2; 1995 (Reg. Sess., 1996), c. 605, s. 2; 2001‑486, s. 2.2; 2004‑146, s. 1(a).)



§ 86A-5. Powers and duties of the Board.

§ 86A‑5.  Powers and duties of the Board.

(a)        The Board has the following powers and duties:

(1)        To see that inspections of barbershops and schools are conducted to determine compliance with sanitary regulations. The Board may appoint inspectors as necessary.

(2)        To adopt sanitary regulations concerning barber schools and shops and procedural rules in accordance with the guidelines established in G.S. 86A‑15.

(3)        To review the barber licensing laws of other states and to determine which are the substantive equivalent of the laws of North Carolina for purposes of G.S. 86A‑12.

(4)        To conduct examinations of applicants for certificate of registration as registered barber, registered apprentice and barber school instructor.

(5)        To employ and fix the compensation of personnel that the Board deems necessary to carry out the provisions of this Chapter.

(6)        To assess civil penalties pursuant to G.S. 86A‑27.

(b)        The Board shall adopt regulations:

(1)        Prohibiting the use of commercial chemicals of unknown content by persons registered under this Chapter. For purposes of this section, "commercial chemicals" are those products sold only through beauty and barber supply houses and not available to the general public;

(2)        Instructing persons registered under this Chapter in the proper use and application of commercial chemicals where no manufacturer's instructions are included. In the alternative, the Board shall prohibit the use of such commercial chemicals by persons registered under this Chapter.

(c)        Each Board member shall submit periodic reports to the Board concerning his activities in carrying out duties as a Board member. (1929, c. 119, ss. 10, 12, 16; 1931, c. 32; 1933, c. 95, s. 2; 1941, c. 375, ss. 5, 7; 1945, c. 830, s. 8; 1947, c. 1024; 1961, c. 577, ss. 2, 3, 5; 1973, c. 1331, s. 3; 1979, c. 695, s. 1; 1981, c. 457, ss. 3, 4; 2004‑146, s. 2.)



§ 86A-6. Office; seal; officers and executive director; funds.

§ 86A‑6.  Office; seal; officers and executive director; funds.

The Board shall maintain a suitable office in Raleigh, and shall adopt and use a common seal for the authentication of its orders and records. The Board shall annually elect its own officers, and in addition, may elect or appoint a full‑time executive director who shall not be a member of the Board, and whose salary shall be fixed by the Board. The executive director shall turn over to the State Treasurer to be credited to the State Board of Barber Examiners all funds collected or received under this Chapter, the funds to be held and expended under the supervision of the Director of the Budget, exclusively for the enforcement and administration of the provisions of this Chapter. Nothing herein shall be construed to authorize any expenditure in excess of the amount available from time to time in the hands of the State Treasurer derived from fees collected under the provisions of this Chapter and received by the State Treasurer pursuant to the provisions of this section. (1929, c. 119, ss. 7, 14; 1937, c. 138, s. 4; 1941, c. 375, s. 4; 1943, c. 53, s. 1; 1945, c. 830, ss. 2, 4; 1951, c. 821, s. 1; 1957, c. 813, ss. 1, 3; 1965, c. 513; 1971, c. 826, ss. 1, 2; 1973, c. 1398; 1979, c. 695, s. 1; 1981, c. 884, s. 5; 1983, c. 717, s. 15; 1995 (Reg. Sess., 1996), c. 605, s. 3; 2004‑146, s. 3.)



§ 86A-7. Salary and expenses; employees; audits; annual reports to the Governor.

§ 86A‑7.  Salary and expenses; employees; audits; annual reports to the Governor.

(a)        Each member of the Board of Barber Examiners shall be reimbursed for his actual expenses and shall receive compensation and travel allowance according to G.S. 93B‑5 for the distance traveled in performance of his duties. The expenses, compensation and all other salaries and expenses in connection with the administration of this Chapter, shall be paid upon warrant drawn on the State Treasurer, solely from the funds derived from fees collected and received under this Chapter.

(b)        The Board shall employ such agents, assistants and attorneys as it deems necessary.

(c)        Repealed by Session Laws 1981, c. 884, s. 6.

(d)        Repealed by Session Laws 1983, c. 913, s. 8.

(e)        The Board shall report annually to the Governor, a full statement of its receipts and expenditures, and also a full statement of its work during the year, together with such recommendations as it may deem expedient. (1929, c. 119, s. 8; 1943, c. 53, s. 2; 1945, c. 830, s. 3; 1957, c. 813, s. 2; 1979, c. 695, s. 1; 1981, c. 884, s. 6; 1983, c. 913, s. 8.)



§ 86A-8. Application for examinations; payment of fee.

§ 86A‑8.  Application for examinations; payment of fee.

Each applicant for an examination shall:

(1)        Make application to the Board on forms prepared and furnished by the Board, and the application shall contain proof under applicant's oath of the particular qualifications of the applicant. All applications for examination must be filed with the Board at least 30 days prior to the actual taking of such examination by applicants;

(2)        Pay to the Board the required fee. (1929, c. 119, s. 9; 1979, c. 695, s. 1.)



§ 86A-9. Board to conduct examinations not less than four times each year.

§ 86A‑9.  Board to conduct examinations not less than four times each year.

The Board shall conduct examinations of applicants for certificates of registration to practice as registered barbers and registered apprentices, not less than four times each year, at such times and places as will prove most convenient and as the Board may determine. The Board may adopt rules establishing procedures for the administration of examinations. (1929, c. 119, s. 10; 1979, c. 695, s. 1; 2004‑146, s. 4.)



§ 86A-10. Issuance of certificates of registration.

§ 86A‑10.  Issuance of certificates of registration.

Whenever the provisions of this Chapter have been complied with, the Board shall issue, or have issued, a certificate of registration as a registered barber or as a registered apprentice, as the case may be. (1929, c. 119, s. 11; 1979, c. 695, s. 1; 1981, c. 457, s. 5.)



§ 86A-11. Temporary permits.

§ 86A‑11.  Temporary permits.

(a)        The Board may grant a temporary permit to work to a graduate of a barber school in North Carolina provided application for examination has been filed and fee paid. The permit is valid only until the date of the next succeeding Board examination of applicants for apprenticeship registration except in cases of undue hardship as the Board may determine, unless it is revoked or suspended earlier by the Board. In no event shall a temporary permit be issued or remain valid after the holder has twice failed the apprentice examination required by G.S. 86A‑24(a). The permittee may operate only under the supervision of a licensed barber and may work only at the registered barbershop specified in the permit.

(b)        The Board may grant a temporary permit to work to one whose license has been expired for more than five years in North Carolina provided application for examination to restore has been filed and fee paid. The permit is valid only until the date of the next succeeding Board examination of applicants for barber licenses except in cases of undue hardship as the Board may determine, unless it is revoked or suspended earlier by the Board.

(c)        The Board may grant a temporary permit to persons licensed in another state who come to North Carolina for the purpose of teaching or demonstrating barber skills. The Board shall also inspect and approve the area where the demonstration is to be given if it is not an already approved shop or school. This permit shall be limited to the specific days of demonstration and shall be of no validity before or after.

(d)        The Board may grant a temporary permit to work to persons licensed in another state and seeking permanent licensure in North Carolina under G.S. 86A‑12. (1929, c. 119, s. 12; 1941, c. 375, s. 5; 1947, c. 1024; 1961, c. 577, s. 2; 1979, c. 695, s. 1; 1981, c. 457, ss. 6, 7; 1995 (Reg. Sess., 1996), c. 605, s. 4.)



§ 86A-12. Applicants licensed in other states.

§ 86A‑12.  Applicants licensed in other states.

(a)        The Board shall issue, without examination, a license to applicants already licensed in another state provided the applicant presents evidence satisfactory to the Board that:

(1)        He is currently an active, competent practitioner in good standing; and

(2)        He has practiced at least three out of the five years immediately preceding his application; and

(3)        He currently holds a valid license in another state; and

(4)        There is no disciplinary proceeding or unresolved complaint pending against him at the time a license is to be issued by  this State; and

(5)        The licensure requirements in the other state are the substantive equivalent of those required by this State.

(b)        The requirements in subdivisions (1) or (5), or both, of subsection (a) of this section may be waived by the Board provided that the applicant presents evidence satisfactory to the Board that the applicant:

(1)        Has met the licensure requirements of the state in which he received his license;

(2)        Has at least five years practical experience; and

(3)        Demonstrates his knowledge of barbering skills and of the sanitary regulations in North Carolina by passing a practical, written or oral examination.

(c)        Any license granted pursuant to this section is subject to the same duties and obligations and entitled to the same rights and privileges as a license issued under G.S. 86A‑3. (1929, c. 119, s. 12; 1941, c. 375, s. 5; 1947, c. 1024; 1961, c. 577, s. 2; 1979, c. 695, s. 1; 1981, c. 457, s. 8; 1987, c. 210.)



§ 86A-13. Barbershop and barber school permits.

§ 86A‑13.  Barbershop and barber school permits.

(a)        Any person, firm or corporation, before establishing or opening a barbershop or barber school not heretofore licensed by the State or the Board shall make application to the Board on forms to be furnished by the Board, for a permit to operate a barbershop or barber school, and the shop or school of the applicant shall be inspected and approved by the State Board of Barber Examiners or an agent designated for that purpose by the Board, before the barbershop or barber school may open for business. It is unlawful to open a new or reopened barbershop or barber school until that shop or school has been inspected and determined by the Board to be in compliance with the requirements of G.S. 86A‑15 in the case of shops and G.S. 86A‑15 and 86A‑22 in the case of schools. Upon compliance by the applicant with all requirements set forth in G.S. 86A‑15, and the payment of the prescribed fee the Board shall issue to the applicant the permit applied for. Notwithstanding any other provision of this Chapter, no person, firm, or corporation shall be issued a permit to operate a barbershop in a location registered as a barber school, nor shall any person, firm, or corporation be issued a permit to operate a barber school in a location registered as a barbershop.

(b)        The owners of every registered barbershop and barber school shall annually, on or before May 31 of each year, renew the barbershop's or barber school's certificate of registration and pay the required renewal fee. Every certificate of registration for any barbershop or barber school shall expire on the 31st day of May in each year. Any certificate of registration issued under this Chapter shall be suspended automatically by operation of law after failure to renew the certificate of registration by the expiration date. The owner of any barbershop or barber school whose certificate of registration has expired may, after the barbershop or barber school has been inspected as required in subsection (a) of this section, have the certificate restored immediately upon paying all lapsed renewal fees and the required late fee. (1929, c. 119, ss. 1, 16; 1931, c. 32; 1933, c. 95, s. 2; 1941, c. 375, ss. 1, 7; 1945, c. 830, ss. 1, 8; 1961, c. 577, ss. 3, 5; 1973, c. 1331, s. 3; 1979, c. 695, s. 1; 1995 (Reg. Sess., 1996), c. 605, s. 5.)



§ 86A-14. Persons exempt from the provisions of this Chapter.

§ 86A‑14.  Persons exempt from the provisions of this Chapter.

The following persons are exempt from the provisions of this Chapter while engaged in the proper discharge of their duties:

(1)        Persons authorized under the laws of the State to practice medicine and surgery, and those working under their supervision;

(2)        Commissioned medical or surgical officers of the U.S. Army or other components of the U.S. armed forces, and those working under their supervision;

(3)        Registered nurses and licensed practical nurses and those working under their supervision;

(4)        Licensed embalmers and funeral directors and those working under their supervision;

(5)        Persons who are working in licensed cosmetic shops or beauty schools and are licensed by the State Board of Cosmetic Art Examiners pursuant to Chapter 88B of the General Statutes; and

(6)        Persons who are working in licensed barber shops and are licensed by the State Board of Cosmetic Art Examiners pursuant to Chapter 88B of the General Statutes, provided that those persons shall comply with G.S. 86A‑15. (1929, c. 119, s. 15; 1937, c. 138, s. 2; 1941, c. 375, s. 6; 1979, c. 695, s. 1; 1995 (Reg. Sess., 1996), c. 605, s. 6; 1998‑230, s. 2.2.)



§ 86A-15. Sanitary rules and regulations; inspections.

§ 86A‑15.  Sanitary rules and regulations; inspections.

(a)        Each barber and each owner or manager of a barbershop, barber school or college, or any other place where barber service is rendered, shall comply with the following sanitary rules and regulations:

(1)        Proper quarters. 

a.         Every barbershop, or other place where barber service is rendered, shall be located in buildings or rooms of such construction that they may be easily cleaned, well lighted, well ventilated and kept in an orderly and sanitary condition.

b.         Each area where barber service is rendered or where a combination of barber service and cosmetology service is rendered shall be separated by a substantial partition or wall from areas used for purposes other than barber services, cosmetology services, or shoe shining services.

c.         Walls, floor and fixtures where barber service is rendered are to be kept sanitary.

d.         Running water, hot and cold, shall be provided, and sinks shall be located at a convenient place in each barbershop so that barbers may wash their hands after each haircut. Tanks and lavatories shall be of such construction that they may be easily cleaned. The lavatory must have a drain pipe to drain all waste water out of the building.

e.         Every barbershop or other place where barber service is rendered, and every building or structure used as a part of a barber school, shall comply with applicable building and fire codes and regulations.

(2)        Equipment and instruments. 

a.         Each person serving as a barber shall, immediately before using razors, tweezers, combs, contact cup or pad, sterilize the instruments by immersing them in a solution of fifty percent (50%) alcohol, five percent (5%) carbolic acid, twenty percent (20%) formaldehyde, or ten percent (10%) lysol or other product or solution that the Board may approve. Every owner or manager of a barbershop shall supply a separate container for the use of each barber, adequate to provide for a sufficient supply of the above solutions.

b.         Each barber shall maintain combs and hair brushes in a clean and sanitary condition at all times and shall thoroughly clean mug and lather brush before each separate use.

c.         The headrest of every barber chair shall be protected with clean paper or a clean laundered towel. Each barber chair shall be covered with a smooth nonporous surface, such as vinyl or leather, that is cleaned easily.

d.         Every person serving as a barber shall use a clean towel for each patron. All clean towels shall be placed in closed cabinets until used. Receptacles composed of material that can be washed and cleansed shall be provided to receive used towels, and all used towels must be placed in receptacles until laundered. Towels shall not be placed in a sterilizer or tank or rinsed in the barbershop. All wet and used towels shall be removed from the workstand or lavatory after serving each patron.

e.         Whenever a hair cloth is used in cutting the hair, shampooing, etc., a newly laundered towel or paper neckstrap shall be placed around the patron's neck so as to prevent the hair cloth from touching the skin. Hair cloths shall be replaced when soiled.

(3)        Barbers. 

a.         Every person serving as a barber shall thoroughly cleanse his or her hands immediately before serving each patron.

b.         Each person working as a barber shall be clean both as to person and dress.

c.         No barber shall serve any person who has an infectious or communicable disease, and no barber shall undertake to treat any patron's infectious or contagious disease.

(4)        Any person, other than a registered barber, shall before undertaking to give shampoos in a barbershop furnish the Board with a health certificate on a form provided by the Board.

(5)        The owner or manager of a barbershop or any other place where barber service is rendered shall post a copy of these rules and regulations in a conspicuous place in the shop or other place where the services are rendered.

(b)        All barbershops, barber schools and colleges, and any other place where barber service is rendered, shall be open for inspection at all times during business hours to any members of the Board of Barber Examiners or its agents or assistants. A copy of the sanitary rules and regulations set out in this section shall be furnished by the Board to the owner or manager of each barbershop or barber school, or any other place where barber service is rendered in the State, and that copy shall be posted in a conspicuous place in each barbershop or barber school. The Board shall have the right to make additional rules and regulations governing barbers and barbershops and barber schools for the proper administration and enforcement of this section, but no such additional rules or regulations shall be in effect until those rules and regulations have been furnished to each barbershop within the State.

(c)        Notwithstanding any other provision of law, a registered barber may practice barbering in a client's home out of medical necessity without meeting the requirements of subsection (b) of this section. The Board of Barber Examiners shall adopt rules to allow this exception.  (1929, c. 119, s. 16; 1931, c. 32; 1933, c. 95, s. 2; 1941, c. 375, s. 7; 1961, c. 577, s. 3; 1979, c. 695, s. 1; 1995 (Reg. Sess., 1996), c. 605, s. 7; 2009‑471, s. 1.)



§ 86A-16. Certificates to be displayed.

§ 86A‑16.  Certificates to be displayed.

Every holder of a certificate of registration as a registered barber, registered apprentice, shop permit, school permit, instructor's certificate, or temporary permit issued pursuant to G.S. 86A‑11 shall display it in a conspicuous place adjacent to or near the person's work chair. (1929, c. 119, s. 17; 1979, c. 695, s. 1; 1995 (Reg. Sess., 1996), c. 605, s. 8.)



§ 86A-17. Renewal or restoration of certificate.

§ 86A‑17.  Renewal or restoration of certificate.

(a)        Registered barbers who continue in practice shall annually, on or before May 31 of each year, renew their certificates of registration and furnish such health certificate as the Board may require and pay the required renewal fee. Every certificate of registration shall expire on the 31st day of May in each year. Any certificate of registration issued under this Chapter is automatically suspended by operation of law after failure to renew the certificate of registration by the expiration date.

(b)        A registered barber whose certificate of registration has expired may have the certificate restored immediately upon paying all lapsed renewal fees and the required late fee and furnishing a health certificate if required by the Board. Where a registered barber's certificate of registration has expired for a period greater than six months, the Board may impose civil penalties pursuant to G.S. 86A‑27. A registered barber whose certificate has expired for a period of five years shall be required to take the clinical examination prescribed by the State Board of Barber Examiners and otherwise comply with the provisions of this Chapter before engaging in the practice of barbering. No registered barber who is reissued a certificate under this subsection shall be required to serve an apprenticeship as a prerequisite to reissuance of the certificate.

(c)        All persons serving in the United States armed forces and persons whose certificates of registration as a registered barber were in force one year prior to entering service may, without taking the required examination, renew their certificates within 90 days after receiving an honorable discharge, by paying the current annual license fee and furnishing the State Board of Barber Examiners with a satisfactory health certificate if required by the Board. (1929, c. 119, s. 18; 1937, c. 138, s. 5; 1945, c. 830, s. 5; 1973, c. 605; 1979, c. 695, s. 1; 1981, c. 457, s. 11; 1995 (Reg. Sess., 1996), c. 605, s. 9; 2004‑146, s. 5.)



§ 86A-18. Disqualifications for certificate.

§ 86A‑18.  Disqualifications for certificate.

The Board may either refuse to issue or to renew, or may suspend or revoke any certificate of registration or barbershop permit or barber school permit for any one or combination of the following causes:

(1)        Conviction of the applicant or certificate holder of a felony proved by certified copy of the record of the court conviction;

(2)        Gross malpractice or gross incompetence;

(3)        Continued practice by a person knowingly having an infectious or contagious disease after being warned in writing by the Board to cease practice;

(4)        Habitual drunkenness or habitual addiction to the use of morphine, cocaine or other habit forming drugs;

(5)        The commission of any of the offenses described in subdivisions (3), (5), and (6) of G.S. 86A‑20;

(6)        The violation of any one or more of the sanitary rules and regulations established by statute or rule or regulation of the Board, provided that the Board has previously given two written warnings to the individual committing the violation;

(7)        The violation of the rules and regulations pertaining to barber schools, provided that the Board has previously given two written warnings to the school. (1929, c. 119, s. 19; 1941, c. 375, s. 8; 1945, c. 830, s. 6; 1961, c. 477, s. 4; 1979, c. 695, s. 1; 1981, c. 457, s. 9.)



§ 86A-19. Refusal, revocation or suspension of certificates or permits.

§ 86A‑19.  Refusal, revocation or suspension of certificates or permits.

The Board may neither refuse to issue nor refuse to renew, or suspend or revoke any certificate of registration, barbershop permit, or barber school permit, for any of these causes except in accordance with the provisions of Chapter 150B of the General Statutes. (1929, c. 119, s. 20; 1939, c. 218, s. 1; 1945, c. 830, s. 7; 1953, c. 1041, s. 2; 1973, c. 1331, s. 3; 1979, c. 695, s. 1.)



§ 86A-20. Misdemeanors.

§ 86A‑20.  Misdemeanors.

Each of the following acts constitutes a Class 3 misdemeanor:

(1)        Violation of any of the provisions of G.S. 86A‑1;

(2)        Obtaining or attempting to obtain a certificate of registration for money other than the required fee or any other thing of value, or by fraudulent misrepresentations;

(3)        Practicing or attempting to practice by fraudulent misrepresentations;

(4)        Willful failure to display a certificate of registration as required by G.S. 86A‑16;

(5)        Practicing or attempting to practice barbering during the period of suspension or revocation of any certificate of registration granted under this Chapter.  Each day's operation during a period of suspension or revocation shall be deemed a separate offense;

(6)        Permitting any person in one's employ, supervision or control to practice as a barber unless that person holds a certificate as a registered barber or registered apprentice. (1929, c. 119, s. 21; 1933, c. 95, s. 1; 1937, c. 138, s. 6; 1941, c. 375, ss. 9, 10; 1951, c. 821, s. 2; 1971, c. 819; 1979, c. 695, s. 1; 1981, c. 457, s. 10; 1993, c. 539, s. 601; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 86A-20.1. Enjoining illegal practices.

§ 86A‑20.1.  Enjoining illegal practices.

The Board, the Department of Health and Human Services, or any county or district health director may apply to the superior court for an injunction to restrain any person from violating the provisions of this Chapter or the Board's rules. Actions under this section shall be brought in the county where the defendant resides or maintains his or her principal place of business or where the alleged acts occurred. (2004‑146, s. 6.)



§ 86A-21. Board to keep record of proceedings; data on registrants.

§ 86A‑21.  Board to keep record of proceedings; data on registrants.

The Board shall keep a record of its proceedings relating to the issuance, refusal, renewal, suspension, and revocation of certificates of registration. This record shall contain the name, place of business and residence of each registered barber and registered apprentice, and the date and number of his certificate of registration. This record shall be open to public inspection at all reasonable times. (1929, c. 119, s. 22; 1979, c. 695, s. 1.)



§ 86A-22. Licensing and regulating barber schools and colleges.

§ 86A‑22.  Licensing and regulating barber schools and colleges.

The North Carolina State Board of Barber Examiners may approve barber schools or colleges in the State, and may prescribe rules and regulations for their operation. The Board shall adopt rules establishing criteria for barber schools and colleges to maintain their accreditation. No barber school or college shall be approved by the Board unless the school or college meets all of the following requirements:

(1)        Each school shall provide a course of instruction of at least 1528 hours.

(2)        Each school shall employ at least two instructors for the first 40 enrolled students and employ at least one additional instructor for every additional 20 enrolled students. Schools that are organized as nonprofits and have obtained a ruling from the Internal Revenue Service recognizing their tax‑exempt status shall have at least one instructor for every 20 enrolled students. No school, whether for profit or nonprofit, shall provide practical training and theoretical training simultaneously unless at least two instructors are present.

(3)        An application for a student's permit, on a form prescribed by the Board, must be filed with the Board before the student enters school. No student may enroll without having obtained a student's permit.

(4)        Each student enrolled shall be given a complete course of instruction on the following subjects: hair cutting; shaving; shampooing, and the application of creams and lotions; care and preparation of tools and implements; scientific massaging and manipulating the muscles of the scalp, face, and neck; sanitation and hygiene; shedding and regrowth of hair; elementary chemistry relating to sterilization and antiseptics; instruction on common skin and scalp diseases to the extent that they may be recognized; pharmacology as it relates to preparations commonly used in barbershops; instruction in the use of electrical appliances and the effects of the use of these on the human skin; structure of the skin and hair; nerve points of the face; the application of hair dyes and bleaches; permanent waving; marcelling or hair pressing; frosting and streaking; and the statutes and regulations relating to the practice of barbering in North Carolina. The Board shall specify the minimum number of hours of instruction for each subject required by this subsection.

(5)        Each school shall file an up‑to‑date list of its students with the Board at least once a month. If a student withdraws or transfers, the school shall file a report with the Board stating the courses and hours completed by the withdrawing or transferring student. The school shall also file with the Board a list of students who have completed the amount of work necessary to meet the licensing requirements.

(6)        Each school shall comply with the sanitary requirements of G.S. 86A‑15.

(7)       a.         Each school shall provide a guaranty bond unless the school has already provided a bond or an alternative to a bond under G.S. 115D‑95.

The North Carolina State Board of Barber Examiners may revoke the approval of a school that fails to maintain a bond or an alternative to a bond pursuant to this subdivision or G.S. 115D‑95.

b.         When application is made for approval or renewal of approval, the applicant shall file a guaranty bond with the clerk of the superior court of the county in which the school will be located. The bond shall be in favor of the students. The bond shall be executed by the applicant as principal and by a bonding company authorized to do business in this State. The bond shall be conditioned to provide indemnification to any student, or his parent or guardian, who has suffered a loss of tuition or any fees by reason of the failure of the school to offer or complete student instruction, academic services, or other goods and services related to course enrollment for any reason, including the suspension, revocation, or nonrenewal of a school's approval, bankruptcy, foreclosure, or the school ceasing to operate.

The bond shall be in an amount determined by the Board to be adequate to provide indemnification to any student, or his parent or guardian, under the terms of the bond. The bond amount for a school shall be at least equal to the maximum amount of prepaid tuition held at any time during the last fiscal year by the school. The bond amount shall also be at least ten thousand dollars ($10,000).

Each application for approval shall include a letter signed by an authorized representative of the school showing in detail the calculations made and the method of computing the amount of the bond pursuant to this subpart and the rules of the Board. If the Board finds that the calculations made and the method of computing the amount of the bond are inaccurate or that the amount of the bond is otherwise inadequate to provide indemnification under the terms of the bond, the Board may require the applicant to provide an additional bond.

The bond shall remain in force and effect until cancelled by the guarantor. The guarantor may cancel the bond upon 30 days notice to the Board. Cancellation of the bond shall not affect any liability incurred or accrued prior to the termination of the notice period.

c.         An applicant that is unable to secure a bond may seek a waiver of the guaranty bond from the Board and approval of one of the guaranty bond alternatives set forth in this subpart. With the approval of the Board, an applicant may file with the clerk of the superior court of the county in which the school will be located, in lieu of a bond:

1.         An assignment of a savings account in an amount equal to the bond required (i) which is in a form acceptable to the Board; (ii) which is executed by the applicant; and (iii) which is executed by a state or federal savings and loan association, state bank, or national bank, that is doing business in North Carolina and whose accounts are insured by a federal depositors corporation; and (iv) for which access to the account in favor of the State of North Carolina is subject to the same conditions as for a bond in subpart b. above.

2.         A certificate of deposit (i) which is executed by a state or federal savings and loan association, state bank, or national bank, which is doing business in North Carolina and whose accounts are insured by a federal depositors corporation; and (ii) which is either payable to the State of North Carolina, unrestrictively endorsed to the Board; in the case of a negotiable certificate of deposit, is unrestrictively endorsed to the Board; or in the case of a nonnegotiable certificate of deposit, is assigned to the Board in a form satisfactory to the Board; and (iii) for which access to the certificate of deposit in favor of the State of North Carolina is subject to the same conditions as for a bond in subpart b. above. (1945, c. 830, s. 8; 1961, c. 577, s. 5; 1973, c. 1331, s. 3; 1979, c. 695, s. 1; 1981, c. 457, s. 12; 1989 (Reg. Sess., 1990), c. 824, s. 3; 1995, c. 397, s. 1; 1995 (Reg. Sess., 1996), c. 605, ss. 10, 11; 2004‑146, s. 7.)



§ 86A-23. Instructors.

§ 86A‑23.  Instructors.

(a)        The Board shall issue an instructor's certificate to any currently registered barber who has passed an instructor's examination given by the Board. This examination shall cover the subjects listed in G.S. 86A‑22(4) and in the Textbook of Barber Styling approved by the Board.

(b)        A person desiring to take an instructor's examination must make application to the Board for examination on forms to be furnished by the Board and pay the instructor's examination fee. Each person who passes the instructor's examination shall be issued a certificate of registration as a registered instructor by paying the issuance fee. Every instructor's certificate shall expire on May 31 of each year. Any instructor's certificate issued under this Chapter is automatically suspended by operation of law after failure to renew the instructor's certificate by the expiration date and may be renewed only upon payment of all lapsed renewal fees and the required late fee. Any person whose instructor's certificate has expired for a period of three years or more shall be required to take and pass the instructor's examination before the certificate can be renewed. (1945, c. 830, s. 8; 1961, c. 577, s. 5; 1973, c. 1331, s. 3; 1979, c. 695, s. 1; 1981, c. 457, s. 13; 1995 (Reg. Sess., 1996), c. 605, s. 12.)



§ 86A-24. Apprenticeship.

§ 86A‑24.  Apprenticeship.

(a)        Before being issued an apprentice license, an applicant must pass an examination conducted by the Board to determine his competence, including his knowledge of barbering, sanitary rules and regulations, and knowledge of diseases of the face, skin and scalp.

(b)        An apprentice license expires on May 31 of each year. Every holder of an apprentice license shall annually renew the apprentice license by the expiration date and pay the required renewal fee. An apprentice license issued under this Chapter is automatically suspended by operation of law after failure to renew the apprentice license by the expiration date. An apprentice whose apprentice license has expired may have the certificate restored immediately upon paying all lapsed renewal fees and the required late fee. The certificate of registration of an apprentice is valid only so long as the apprentice works under the supervision of a registered barber. The registered barber shall remain present on the premises of the barbershop at all times while the apprentice is working. No apprentice shall operate a barbershop.

(c)        On completion of at least one year's apprenticeship, evidenced by affidavit of the supervising registered licensed barber or barbers, and upon meeting the other requirements of G.S. 86A‑3, the apprentice shall be issued a license as a registered barber, pursuant to G.S. 86A‑10. No registered apprentice may practice for a period exceeding three years without retaking and passing the required examination to receive a certificate as a registered apprentice. (1929, c. 119, ss. 4, 5; 1941, c. 375, s. 3; 1975, c. 68, ss. 1, 2; 1979, c. 695, s. 1; 1981, c. 457, s. 14; 1995 (Reg. Sess., 1996), c. 605, s. 13; 2004‑146, s. 8.)



§ 86A-25. Fees collectible by Board.

§ 86A‑25.  Fees collectible by Board.

The State Board of Barber Examiners shall charge fees not to exceed the following:

Certificate of registration or renewal as a barber ...................................................... $  50.00

Certificate of registration or renewal as an apprentice barber ....................................     50.00

Barbershop permit or renewal .................................................................................     50.00

Examination to become a registered barber .............................................................     85.00

Examination to become a registered apprentice barber .............................................     85.00

Late fee for restoration of an expired barber certificate within

first year after expiration ....................................................................................     35.00

Late fee for restoration of an expired barber certificate after first

year after expiration but within five years after expiration ....................................     70.00

Late fee for restoration of an expired apprentice certificate

within first year after expiration ..........................................................................     35.00

Late fee for restoration of an expired apprentice certificate after

first year after expiration but within three years of first

issuance of the certificate ...................................................................................     45.00

Late fee for restoration of an expired barbershop certificate .....................................     45.00

Examination to become a barber school instructor ...................................................   165.00

Student permit ........................................................................................................     25.00

Issuance of any duplicate copy of a license, certificate, or permit ..............................     10.00

Barber school permit or renewal .............................................................................   130.00

Late fee for restoration of an expired barber school certificate ..................................     85.00

Barber school instructor certificate or renewal .........................................................     85.00

Late fee for restoration of an expired barber school instructor

certificate within first year after expiration ..........................................................     45.00

Late fee for restoration of an expired barber school instructor

certificate after first year after expiration but within

three years after expiration ................................................................................     85.00

Inspection of newly established barbershop .............................................................   120.00

Inspection of newly established barber school ..........................................................   220.00

Issuance of a registered barber or apprentice certificate

by certification ..................................................................................................   120.00

Barbers 70 years and older certificate or renewal ................................................   No charge

Reasonable charges for certified copies of public documents

Reasonable charges for duplication services and material.

(1929, c. 119, s. 14; 1937, c. 138, s. 4; 1945, c. 830, ss. 4, 8; 1951, c. 821, s. 1; 1957, c. 813, s. 3; 1961, c. 577, s. 5; 1965, c. 513; 1971, c. 826, ss. 1, 2; 1973, c. 1331, s. 3; c. 1398; 1979, c. 695, s. 1; 1981, c. 753; 1989 (Reg. Sess., 1990), c. 1029, s. 1; 1995 (Reg. Sess., 1996), c. 605, s. 14; 2004‑146, s. 11.)



§ 86A-26. Barbering among members of same family.

§ 86A‑26.  Barbering among members of same family.

This Chapter shall not prohibit a member of a family from practicing barbering on a member of his or her family. For purposes of this section, "a member of his or her family" means a spouse, brother, sister, parent, grandparent, child, grandchild, mother‑in‑law, father‑in‑law, daughter‑in‑law, son‑in‑law, stepparent, or stepchild. (1941, c. 375, s. 12; 1979, c. 695, s. 1; 2004‑146, s. 9.)



§ 86A-27. Civil penalties; disciplinary costs.

§ 86A‑27.  Civil penalties; disciplinary costs.

(a)        Authority to Assess Civil Penalties.  The Board may assess a civil penalty not in excess of five hundred dollars ($500.00) per offense for the violation of any section of this Chapter or the violation of any rules adopted by the Board. The clear proceeds of any civil penalty assessed under this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(b)        Consideration Factors.  Before imposing and assessing a civil penalty, the Board shall consider the following factors:

(1)        The nature, gravity, and persistence of the particular violation.

(2)        The appropriateness of the imposition of a civil penalty when considered alone or in combination with other punishment.

(3)        Whether the violation was willful and malicious.

(4)        Any other factors that would tend to mitigate or aggravate the violations found to exist.

(c)        Schedule of Civil Penalties.  The Board shall establish a schedule of civil penalties for violations of this Chapter and rules adopted by the Board.

(d)        Costs.  The Board may in a disciplinary proceeding charge costs, including reasonable attorneys' fees, to the licensee against whom the proceedings were brought. (2004‑146, s. 10.)






Chapter 87 - Contractors.

§ 87-1. "General contractor" defined; exceptions.

Chapter 87.

Contractors.

Article 1.

General Contractors.

§ 87‑1.  "General contractor" defined; exceptions.

For the purpose of this Article any person or firm or corporation who for a fixed price, commission, fee, or wage, undertakes to bid upon or to construct or who undertakes to superintend or manage, on his own behalf or for any person, firm, or corporation that is not licensed as a general contractor pursuant to this Article, the construction of any building, highway, public utilities, grading or any improvement or structure where the cost of the undertaking is thirty thousand dollars ($30,000) or more, or undertakes to erect a North Carolina labeled manufactured modular building meeting the North Carolina State Building Code, shall be deemed to be a "general contractor" engaged in the business of general contracting in the State of North Carolina.

This section shall not apply to persons or firms or corporations furnishing or erecting industrial equipment, power plan equipment, radial brick chimneys, and monuments.

This section shall not apply to any person or firm or corporation who constructs or alters a building on land owned by that person, firm or corporation provided such building is intended solely for occupancy by that person and his family, firm, or corporation after completion; and provided further that, if such building is not occupied solely by such person and his family, firm, or corporation for at least 12 months following completion, it shall be presumed that the person, firm, or corporation did not intend such building solely for occupancy by that person and his family, firm, or corporation.

This section shall not apply to any person engaged in the business of farming who constructs or alters a building on land owned by that person and used in the business of farming, when such building is intended for use by that person after completion. (1925, c. 318, s. 1; 1931, c. 62, s. 1; 1937, c. 429, s. 1; 1949, c. 936; 1953, c. 810; 1971, c. 246, s. 1; 1975, c. 279, s. 1; 1981, c. 783, s. 1; 1989, c. 109, s. 1; c. 653, s. 1; 1991 (Reg. Sess., 1992), c. 840, s. 1.)



§ 87-1.1. Exception for licensees under Article 2 or 4.

§ 87‑1.1.  Exception for licensees under Article 2 or 4.

G.S. 87‑1 shall not apply to a licensee under Article 2 or 4 of this Chapter of the General Statutes, G.S. 87‑43 shall not apply to a licensee under Article 2 of this Chapter of the General Statutes, and G.S. 87‑21(a)(5) shall not apply to a licensee under Article 4 of this Chapter of the General Statutes when the licensee is bidding and contracting directly with the owner of a public building project if: (i) a licensed general contractor performs all work that falls within the classifications in G.S. 87‑10(b) and the State Licensing Board of General Contractor's rules; and (ii) the total amount of the general contracting work so classified does not exceed a percentage of the total bid price pursuant to rules established by the. Board; and (iii) a licensee with the appropriate license under Article 2 or Article 4 of this Chapter performs all work that falls within the classifications in Article 2 and Article 4 of this Chapter. (2003‑231, s. 1; 2006‑241, s. 2; 2006‑259, s. 43; 2006‑261, s. 3.)



§ 87-1.2. Exception for specified Department of Transportation contractors.

§ 87‑1.2.  Exception for specified Department of Transportation contractors.

The letting of contracts for the types of projects specified in G.S. 136‑28.14 shall not be subject to the licensing requirement of this Article. (2006‑261, s. 2.)



§ 87-2. Licensing Board; organization.

§ 87‑2.  Licensing Board; organization.

There is created the State Licensing Board for General Contractors consisting of nine members appointed by the Governor for staggered five‑year terms.  Five of the members shall be general contractors, one member shall be a registered engineer who practices structural engineering, and three shall be public members.  Of the general contractor members, one shall have as the larger part of his business the construction of highways; one shall have as the larger part of his business the construction of public utilities; one shall have as the larger part of his business the construction of buildings; and two shall have as a larger part of their businesses the construction of residences, one of whom shall be the holder of an unlimited general contractor's license.  The public members shall have no ties with the construction industry and shall represent the interests of the public at large. Members shall serve until the expiration of their respective terms and until their successors are appointed and qualified. Vacancies occurring during a term shall be filled by appointment of the Governor for the remainder of the unexpired term. The Governor may remove any member of the Board for misconduct, incompetency, or neglect of duty. No Board member shall serve more than two complete consecutive terms. (1925, c. 318, s. 2; 1979, c. 713, s. 1; 1991, c. 124, s. 1.)



§ 87-3. Members of Board to take oath.

§ 87‑3.  Members of Board to take oath.

Each member of the Board shall, before entering upon the discharge of the duties of his office, take and file with the Secretary of State an oath in writing to properly perform the duties of his office as a member of said Board and to uphold the Constitution of North Carolina and the Constitution of the United States. (1925, c. 318, s. 3.)



§ 87-4. First meeting of Board; officers; secretary-treasurer and assistants.

§ 87‑4.  First meeting of Board; officers; secretary‑treasurer and assistants.

The said Board shall, within 30 days after its appointment by the Governor, meet in the City of Raleigh, at a time and place to be designated by the Governor, and organize by electing a chairman, a  vice‑chairman, and a secretary‑treasurer, each to serve for one year.  Said Board shall have power to make such bylaws, rules and regulations as it shall deem best, provided the same are not in conflict with the laws of North Carolina. The secretary‑treasurer shall give bond in such sum as the Board shall determine, with such security as shall be approved by the Board, said bond to be conditioned for the faithful performance of the duties of his office and for the faithful accounting of all moneys and other property as shall come into his hands. The secretary‑treasurer need not be a member of the Board, and the Board is hereby authorized to employ a full‑time secretary‑ treasurer, and such other assistants and make such other expenditures as may be necessary to the proper carrying out of the provisions of this Article. Payment of compensation and reimbursement of expenses of board members shall be governed by G.S. 93B‑5. (1925, c. 318, s. 4; 1941, c. 257, s. 4; 1947, c. 611; 1951, c. 453; 1979, c. 713, s. 6.)



§ 87-5. Seal of Board.

§ 87‑5.  Seal of Board.

The Board shall adopt a seal for its own use. The seal shall have the words "North Carolina Licensing Board for General Contractors" and the secretary shall have charge, care and custody thereof. (1925, c. 318, s. 5; 1979, c. 713, s. 7.)



§ 87-6. Meetings; notice; quorum.

§ 87‑6.  Meetings; notice; quorum.

The Board shall meet twice each year, once in April and once in October, for the purpose of transacting such business as may properly come before it. At the April meeting in each year the Board shall elect officers. Special meetings may be held at such times as the Board may provide in the bylaws it shall adopt. Due notice of each meeting and the time and place thereof shall be given to each member in such manner as the bylaws may provide. Five members of the Board shall constitute a quorum. (1925, c. 318, s. 6; 1979, c. 713, s. 8.)



§ 87-7. Records of Board; disposition of funds.

§ 87‑7.  Records of Board; disposition of funds.

The secretary‑treasurer shall keep a record of the proceedings of the said Board and shall receive and account for all moneys derived from the operation of this Article. Any funds remaining in the hands of the secretary‑treasurer to the credit of the Board after the expenses of the Board for the current year have been paid shall be paid over to the Greater University of North Carolina for the use of the School of Engineering through the North Carolina Engineering Foundation. The Board has the right, however, to retain at least ten percent (10%) of the total expense it incurs for a year's operation to meet any emergency that may arise. As an expense of the Board, said Board is authorized to expend such funds as it deems necessary to provide retirement and disability compensation for its employees. (1925, c. 318, s. 7; 1953, c. 805, s. 1; 1959, c. 1184.)



§ 87-8. Records; roster of licensed contractors; report to Governor.

§ 87‑8.  Records; roster of licensed contractors; report to Governor.

The secretary‑treasurer shall keep a record of the proceedings of the Board and a register of all applicants for license showing for each the date of application, name, qualifications, place of business, place of residence, and whether license was granted or refused. The books and register of this Board shall be prima facie evidence of all matters recorded therein. A roster showing the names and places of business and of residence of all licensed general contractors shall be prepared by the secretary of the Board during the month of March of each year; the roster shall be printed by the Board out of funds of the Board as provided in G.S. 87‑7, with copies being made available to contractors and members of the public, at cost, upon request, or furnished without cost, as directed by the Board. On or before the last day of March of each year the Board shall submit to the Governor a report of its transactions for the preceding year, and shall file with the Secretary of State a copy of the report, together with a complete statement of the receipts and expenditures of the Board, attested by the affidavits of the chairman and the secretary, and a copy of the roster of licensed general contractors. (1925, c. 318, s. 8; 1937, c. 429, s. 2; 1985, c. 630, s. 1; 1993, c. 148, s. 1.)



§ 87-9. Compliance with Federal Highway Act, etc.; contracts financed by federal road funds; contracts concerning water or waste water systems.

§ 87‑9.  Compliance with Federal Highway Act, etc.; contracts financed by federal road funds; contracts concerning water or waste water systems.

Nothing in this Article shall operate to prevent the Department of Transportation from complying with any act of Congress and any rules and regulations promulgated pursuant thereto for carrying out the provisions of the Federal Highway Act, or shall apply to any person, firm or corporation proposing to submit a bid or enter into contract for any work to be financed in whole or in part with federal aid road funds in such manner as will conflict with any act of Congress or any such rules and regulations promulgated pursuant thereto.

Neither shall anything in this Article prevent the State of North Carolina or any of its political subdivisions or their contractors from complying with any act of Congress and any rules and regulations promulgated pursuant thereto for carrying out the provisions of any federal program to assist in the planning, financing, or construction of drinking water or waste water processing, collection, and disposal systems and facilities. (1939, c. 230; 1971, c. 246, s. 2; 1973, c. 507, s. 5; 1977, c. 464, s. 34; 1989, c. 159.)



§ 87-9.1. Ownership of real property; equipment; liability insurance.

§ 87‑9.1.  Ownership of real property; equipment; liability insurance.

(a)        The Board shall have the power to acquire, hold, rent, encumber, alienate, and otherwise deal with real property in the same manner as a private person or corporation, subject only to approval of the Governor and the Council of State as to the acquisition, rental, encumbering, leasing, and sale of real property. Collateral pledged by the Board for an encumbrance is limited to the assets, income, and revenues of the Board.

(b)        The Board may purchase or rent equipment and supplies and purchase liability insurance or other insurance to cover the activities of the Board, its operations, or its employees. (1999‑349, s. 1.)



§ 87-10. Application for license; examination; certificate; renewal.

§ 87‑10.  Application for license; examination; certificate; renewal.

(a)        Anyone seeking to be licensed as a general contractor in this State shall file an application for an examination on a form provided by the Board, at least 30 days before any regular or special meeting of the Board. The Board may require the applicant to pay the Board or a provider contracted by the Board an examination fee not to exceed one hundred dollars ($100.00) and pay to the Board a license fee not to exceed one hundred twenty‑five dollars ($125.00) if the application is for an unlimited license, one hundred dollars ($100.00) if the application is for an intermediate license, or seventy‑five dollars ($75.00) if the application is for a limited license. The fees accompanying any application or examination shall be nonrefundable. The holder of an unlimited license shall be entitled to act as general contractor without restriction as to value of any single project; the holder of an intermediate license shall be entitled to act as general contractor for any single project with a value of up to one million dollars ($1,000,000); the holder of a limited license shall be entitled to act as general contractor for any single project with a value of up to five hundred thousand dollars ($500,000); and the license certificate shall be classified in accordance with this section. Before being entitled to an examination an applicant must show to the satisfaction of the Board from the application and proofs furnished that the applicant is possessed of a good character and is otherwise qualified as to competency, ability, integrity, and financial responsibility, and that the applicant has not committed or done any act, which, if committed or done by any licensed contractor would be grounds under the provisions hereinafter set forth for the suspension or revocation of contractor's license, or that the applicant has not committed or done any act involving dishonesty, fraud, or deceit, or that the applicant has never been refused a license as a general contractor nor had such license revoked, either in this State or in another state, for reasons that should preclude the granting of the license applied for, and that the applicant has never been convicted of a felony involving moral turpitude, relating to building or contracting, or involving embezzlement or misappropriation of funds or property entrusted to the applicant: Provided, no applicant shall be refused the right to an examination, except in accordance with the provisions of Chapter 150B of the General Statutes.

(b)        The Board shall conduct an examination, either oral or written, of all applicants for license to ascertain, for the classification of license for which the applicant has applied: (i) the ability of the applicant to make a practical application of the applicant's knowledge of the profession of contracting; (ii) the qualifications of the applicant in reading plans and specifications, knowledge of relevant matters contained in the North Carolina State Building Code, knowledge of estimating costs, construction, ethics, and other similar matters pertaining to the contracting business; (iii) the knowledge of the applicant as to the responsibilities of a contractor to the public and of the requirements of the laws of the State of North Carolina relating to contractors, construction, and liens; and (iv) the applicant's knowledge of requirements of the Sedimentation Pollution Control Act of 1973, Article 4 of Chapter 113A of the General Statutes, and the rules adopted pursuant to that Article. If the results of the examination of the applicant shall be satisfactory to the Board, then the Board shall issue to the applicant a certificate to engage as a general contractor in the State of North Carolina, as provided in said certificate, which may be limited into five classifications as follows:

(1)        Building contractor, which shall include private, public, commercial, industrial and residential buildings of all types.

(1a)      Residential contractor, which shall include any general contractor constructing only residences which are required to conform to the residential building code adopted by the Building Code Council pursuant to G.S. 143‑138.

(2)        Highway contractor.

(3)        Public utilities contractors, which shall include those whose operations are the performance of construction work on the following subclassifications of facilities:

a.         Water and sewer mains, water service lines, and house and building sewer lines as defined in the North Carolina State Building Code, and water storage tanks, lift stations, pumping stations, and appurtenances to water storage tanks, lift stations, and pumping stations.

b.         Water and wastewater treatment facilities and appurtenances thereto.

c.         Electrical power transmission facilities, and primary and secondary distribution facilities ahead of the point of delivery of electric service to the customer.

d.         Public communication distribution facilities.

e.         Natural gas and other petroleum products distribution facilities; provided the General Contractors Licensing Board may issue license to a public utilities contractor limited to any of the above subclassifications for which the general contractor qualifies.

(4)        Specialty contractor, which shall include those whose operations as such are the performance of construction work requiring special skill and involving the use of specialized building trades or crafts, but which shall not include any operations now or hereafter under the jurisdiction, for the issuance of license, by any board or commission pursuant to the laws of the State of North Carolina.

(b1)      Public utilities contractors constructing house and building sewer lines as provided in sub‑subdivision a. of subdivision (3) of subsection (b) of this section shall, at the junction of the public sewer line and the house or building sewer line, install as an extension of the public sewer line a cleanout at or near the property line that terminates at or above the finished grade. Public utilities contractors constructing water service lines as provided in sub‑subdivision a. of subdivision (3) of subsection (b) of this section shall terminate the water service lines at a valve, box, or meter at which the facilities from the building may be connected. Public utilities contractors constructing fire service mains for connection to fire sprinkler systems shall terminate those lines at a flange, cap, plug, or valve inside the building one foot above the finished floor. All fire service mains shall comply with the NFPA standards for fire service mains as incorporated into and made applicable by Volume V of the North Carolina Building Code.

(c)        If an applicant is an individual, examination may be taken by his personal appearance for examination, or by the appearance for examination of one or more of his responsible managing employees, and if a copartnership or corporation, or any other combination or organization, by the examination of one or more of the responsible managing officers or members of the personnel of the applicant, and if the person so examined shall cease to be connected with the applicant, then in such event the license shall remain in full force and effect for a period of 90 days thereafter, and then be canceled, but the applicant shall then be entitled to a reexamination, all pursuant to the rules to be promulgated by the Board: Provided, that the holder of such license shall not bid on or undertake any additional contracts from the time such examined employee shall cease to be connected with the applicant until said applicant's license is reinstated as provided in this Article.

(d)        Anyone failing to pass this examination may be reexamined at any regular meeting of the Board upon payment of an examination fee. Anyone requesting to take the examination a third or subsequent time shall submit a new application with the appropriate examination and license fees.

(e)        A certificate of license shall expire on the thirty‑first day of December following its issuance or renewal and shall become invalid 60 days from that date unless renewed, subject to the approval of the Board. Renewals may be effected any time during the month of January without reexamination, by the payment of a fee to the secretary of the Board. The fee shall not exceed one hundred twenty‑five dollars ($125.00) for an unlimited license, one hundred dollars ($100.00) for an intermediate license, and seventy‑five dollars ($75.00) for a limited license. No later than November 30 of each year, the Board shall mail written notice of the amount of the renewal fees for the upcoming year to the last address of record for each general contractor licensed pursuant to this Article. Renewal applications shall be accompanied by evidence of continued financial responsibility satisfactory to the Board. Renewal applications received by the Board after January shall be accompanied by a late payment of ten dollars ($10.00) for each month or part after January. After a lapse of two years no renewal shall be effected and the applicant shall fulfill all requirements of a new applicant as set forth in this section. (1925, c. 318, s. 9; 1931, c. 62, s. 2; 1937, c. 328; c. 429, s. 3; 1941, c. 257, s. 1; 1953, c. 805, s. 2; c. 1041, s. 3; 1971, c. 246, s. 3; 1973, c. 1036, ss. 1, 2; c. 1331, s. 3; 1975, c. 279, ss. 2, 3; 1979, c. 713, s. 2; 1981, c. 739, ss. 1, 2; 1985, c. 630, ss. 2, 3; 1989, c. 431; 1993, c. 112, ss. 1, 2; c. 553, s. 26; 1999‑123, s. 1; 1999‑379, s. 7; 1999‑427, s. 1; 2001‑140, s. 1; 2001‑296, s. 1; 2005‑381, ss. 1, 2, 3; 2006‑241, s. 1; 2007‑247, s. 3.)



§ 87-10.1. (See editor's note for effective dates) Licensing of nonresidents.

§ 87‑10.1.  Licensing of nonresidents.

(a)        Definitions.  The following definitions apply in this section:

(1)        Delinquent income tax debt.  The amount of income tax due as stated in a final notice of assessment issued to a taxpayer by the Secretary of Revenue when the taxpayer no longer has the right to contest the amount.

(2)        Foreign corporation.  Defined in G.S. 55‑1‑40.

(3)        Foreign entity.  A foreign corporation, a foreign limited liability company, or a foreign partnership.

(4)        Foreign limited liability company.  Defined in G.S. 57C‑1‑03.

(5)        Foreign partnership.  Either of the following that does not have a permanent place of business in this State:

a.         A foreign limited partnership as defined in G.S. 59‑102.

b.         A general partnership formed under the laws of a jurisdiction other than this State.

(b)        Licensing.  The Board shall not issue a certificate of license for a foreign corporation unless the corporation has obtained a certificate of authority from the Secretary of State pursuant to Article 15 of Chapter 55 of the General Statutes. The Board shall not issue a certificate of license for a foreign limited liability company unless the company has obtained a certificate of authority from the Secretary of State pursuant to Article 7 of Chapter 57C of the General Statutes.

(c)        Information.  Upon request, the Board shall provide the Secretary of Revenue on an annual basis the name, address, and tax identification number of every nonresident individual and foreign entity licensed by the Board. The information shall be provided in the format required by the Secretary of Revenue.

(d)        Delinquents.  If the Secretary of Revenue determines that any nonresident individual or foreign corporation licensed by the board, a member of any foreign limited liability company licensed by the Board, or a partner in any foreign partnership licensed by the Board, owes a delinquent income tax debt, the Secretary of Revenue may notify the Board of these nonresident individuals and foreign entities and instruct the Board not to renew their certificates of license. The Board shall not renew the certificate of license of such a nonresident individual or foreign entity identified by the Secretary of Revenue unless the Board receives a written statement from the Secretary that the debt either has been paid or is being paid pursuant to an installment agreement. (1998‑162, ss. 4, 10.)



§ 87-11. Revocation of license; charges of fraud, negligence, incompetency, etc.; hearing thereon; reissuance of certificate.

§ 87‑11.  Revocation of license; charges of fraud, negligence, incompetency, etc.; hearing thereon; reissuance of certificate.

(a)        The Board shall have the power to refuse to issue or renew or revoke, suspend, or restrict a certificate of license or to issue a reprimand or take other disciplinary action if a general contractor licensed under this Article is found guilty of any fraud or deceit in obtaining a license, or gross negligence, incompetency, or misconduct in the practice of his or her profession, or willful violation of any provision of this Article. The Board shall also have the power to revoke, suspend, or otherwise restrict the ability of any person to act as a qualifying party for a license to practice general contracting, as provided in G.S. 87‑10(c), for any copartnership, corporation or any other organization or combination, if that person committed any act in violation of the provisions of this section and the Board may take disciplinary action against the individual license held by that person.

(a1)      Any person may prefer charges of fraud, deceit, negligence, or misconduct against any general contractor licensed under this Article. The charges shall be in writing and sworn to by the complainant and submitted to the Board. The charges, unless dismissed without hearing by the Board as unfounded or trivial, shall be heard and determined by the Board in accordance with the provisions of Chapter 150B of the General Statutes.

(b)        The Board shall adopt and publish guidelines, consistent with the provisions of this Article, governing the suspension and revocation of licenses.

(c)        The Board shall establish and maintain a system whereby detailed records are kept regarding complaints against each licensee. This record shall include, for each licensee, the date and nature of each complaint, investigatory action taken by the Board, any findings by the Board, and the disposition of the matter.

(d)        The Board may reissue a license to any person, firm or corporation whose license has been revoked: Provided, five or more members of the Board vote in favor of such reissuance for reasons the Board may deem sufficient.

The Board shall immediately notify the Secretary of State of its findings in the case of the revocation of a license or of the reissuance of a revoked license.

A certificate of license to replace any certificate lost, destroyed or mutilated may be issued subject to the rules and regulations of the Board.

(e)        The Board shall be entitled to recover its reasonable administrative costs associated with the investigation and prosecution of a violation of this Article or rules or regulations of the Board up to a maximum of five thousand dollars ($5,000) for any licensee or qualifying party found to have committed any of the following:

(1)        Fraud or deceit in obtaining a license.

(2)        Gross negligence, incompetency, or misconduct in the practice of general contracting.

(3)        Willful violation of any provision of this Article. (1925, c. 318, s. 10; 1937, c. 429, s. 4; 1953, c. 1041, s. 4; 1973, c. 1331, s. 3; 1979, c. 713, s. 3; 1987, c. 827, s. 1; 1991, c. 124, s. 2; 1999‑427, s. 2; 2005‑381, s. 4.)



§ 87-12. Certificate evidence of license.

§ 87‑12.  Certificate evidence of license.

The issuance of a certificate of license or limited license by this Board shall be evidence that the person, firm, or corporation named therein is entitled to all the rights and privileges of a licensed or limited licensed general contractor while said license remains unrevoked or unexpired. A licensed general contractor holding a license which qualifies him for work as described in G.S. 87‑10 shall be authorized to perform the said work without any additional occupational license, notwithstanding the provisions of any other occupational licensing statute. A license issued by any other occupational licensing board having jurisdiction over any work described in G.S. 87‑10 shall qualify such licensee to perform the work for which the license qualifies him without obtaining the license from the General Contractors Licensing Board. Nothing contained herein shall operate to relieve any general contractor from the necessity of compliance with other provisions of the law requiring building permits and construction in accordance with appropriate provisions of the North Carolina State Building Code. (1925, c. 318, s. 11; 1937, c. 429, s. 5; 1975, c. 279, s. 4.)



§ 87-13. Unauthorized practice of contracting; impersonating contractor; false certificate; giving false evidence to Board; penalties.

§ 87‑13.  Unauthorized practice of contracting; impersonating contractor; false certificate; giving false evidence to Board; penalties.

Any person, firm, or corporation not being duly authorized who shall contract for or bid upon the construction of any of the projects or works enumerated in G.S. 87‑1, without having first complied with the provisions hereof, or who shall attempt to practice general contracting in the State, except as provided for in this Article, and any person, firm, or corporation presenting or attempting to file as his own the licensed certificate of another or who shall give false or forged evidence of any kind to the Board or to any member thereof in maintaining a certificate of license or who falsely shall impersonate another or who shall use an expired or revoked certificate of license, and any architect or engineer who recommends to any project owner the award of a contract to anyone not properly licensed under this Article, shall be deemed guilty of a Class 2 misdemeanor.  And the Board may, in its discretion, use its funds to defray the expense, legal or otherwise, in the prosecution of any violations of this Article.  No architect or engineer shall be guilty of a violation of this section if his recommendation to award a contract is made in reliance upon current written information received by him from the appropriate Contractor Licensing Board of this State which information erroneously indicates that the contractor being recommended for contract award is properly licensed. (1925, c. 318, s. 12; 1931, c. 62, s. 3; 1937, c. 429, s. 6; 1983 (Reg. Sess., 1984), c. 970, s. 2; 1993, c. 539, s. 602; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 87-13.1. Board may seek injunctive relief.

§ 87‑13.1.  Board may seek injunctive relief.

Whenever the Board determines that any person, firm or corporation has violated or is violating any of the provisions of this Article or rules and regulations of the Board promulgated under this Article, the Board may apply to the superior court for a restraining order and injunction to restrain the violation; and the superior courts have jurisdiction to grant the requested relief, irrespective of whether or not criminal prosecution has been instituted or administrative sanctions imposed by reason of the violation. The court may award the Board its reasonable costs associated with the investigation and prosecution of the violation. (1979, c. 713, s. 4; 2003‑97, s. 2; 2005‑381, s. 5.)



§ 87-14. Regulations as to issue of building permits.

§ 87‑14.  Regulations as to issue of building permits.

Any person, firm or corporation, upon making application to the building inspector or such other authority of any incorporated city, town or county in North Carolina charged with the duty of issuing building or other permits for the construction of any building, highway, sewer, grading or any improvement or structure where the cost thereof is to be thirty thousand dollars ($30,000) or more, shall, before he be entitled to the issuance of such permit, furnish satisfactory proof to such inspector or authority that he or another person contracting to superintend or manage the construction is duly licensed under the terms of this Article to carry out or superintend the same, and that he has paid the license tax required by the Revenue Act of the State of North Carolina then in force so as to be qualified to bid upon or contract for the work for which the permit has been applied, and that he has in effect Workers' Compensation insurance as required by Chapter 97 of the General Statutes; and it shall be unlawful for such building inspector or other authority to issue or allow the issuance of such building permit unless and until the applicant has furnished evidence that he is either exempt from the provisions of this Article or is duly licensed under this Article to carry out or superintend the work for which permit has been applied; and further, that the applicant has paid the license tax required by the State Revenue Act then in force so as to be qualified to bid upon or contract for the work covered by the permit; and further, that the applicant has in effect Workers' Compensation insurance as required by Chapter 97 of the General Statutes.  Any building inspector or other such authority who is subject to and violates the terms of this section shall be guilty of a Class 3 misdemeanor and subject only to a fine of not more than fifty dollars ($50.00). (1925, c. 318, s. 13; 1931, c. 62, s. 4; 1937, c. 429, s. 7; 1949, c. 934; 1953, c. 809; 1969, c. 1063, s. 6; 1971, c. 246, s. 4; 1981, c. 783, s. 2; 1989, c. 109, s. 2; 1991 (Reg. Sess., 1992), c. 840, s. 2; 1993, c. 539, s. 603; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 87-15. Copy of Article included in specifications; bid not considered unless contractor licensed.

§ 87‑15.  Copy of Article included in specifications; bid not considered unless contractor licensed.

All architects and engineers preparing plans and specifications for work to be contracted in the State of North Carolina shall include in their invitations to bidders and in their specifications a copy of this Article or such portions thereof as are deemed necessary to convey to the invited bidder, whether he be a resident or nonresident of this State and whether a license has been issued to him or not, the information that it will be necessary for him to show evidence of a license before his bid is considered. (1925, c. 318, s. 14; 1937, c. 429, s. 8; 1941, c. 257, s. 2.)



§ 87-15.1. Reciprocity of licensing.

§ 87‑15.1.  Reciprocity of licensing.

To the extent that other states which provide for the licensing of general contractors provide for similar action, the Board in its discretion may grant licenses of the same or equivalent classification to general contractors licensed by other states, without written examination upon satisfactory proof furnished to the Board that the qualifications of such applicants are equal to the qualifications of holders of similar licenses in North Carolina and upon payment of the required fee. (1971, c. 246, s. 5.)



§ 87-15.2. Public awareness program.

§ 87‑15.2.  Public awareness program.

The Board shall establish and implement a public awareness program to inform the general public of the purpose and function of the Board. (1979, c. 713, s. 4.)



§ 87-15.3. Identity of complaining party confidential.

§ 87‑15.3.  Identity of complaining party confidential.

Once a complaint has been filed with the Board against a licensee or an unlicensed general contractor, the Board may, in its discretion, keep the identity of a complaining party confidential and not a public record within the meaning of Chapter 132 of the General Statutes until a time no later than the receipt of the complaint by the full Board for a disciplinary hearing or injunctive action. (2003‑97, s. 1)



§ 87-15.4. Builder designations created.

§ 87‑15.4.  Builder designations created.

(a)        A licensee who successfully completes the educational requirements for accredited builder or accredited master builder, as established by the North Carolina Builders Institute (Institute), shall be designated by the Board as a "North Carolina Certified Accredited Residential Builder" or "North Carolina Certified Accredited Master Residential Builder," respectively. The Institute shall provide to the Board written certification of those licensees who have successfully completed the requirements for the designations. The certification shall remain in effect as long as: (i) the licensee's license is in effect pursuant to G.S. 87‑10; and (ii) the licensee completes at least eight hours of continuing education each calendar year as certified by the Institute.

(b)        The Board shall approve for designation a licensee who has successfully completed a course of study, deemed by the Board to be equivalent to the educational requirements under subsection (a) of this section, offered by a community college or by another provider, and who completes the requisite number of hours of continuing education required by the Board.

(c)        The Board may use all powers granted to it under this Article to enforce the provisions of this section and ensure that the designations created by this section are conferred upon and used only by a licensee who complies with the provisions of this section and any rules adopted by the Board. (2007‑417, s. 1.)



§ 87-15.5. Definitions.

Article 1A.

Homeowners Recovery Fund.

§ 87‑15.5.  Definitions.

The following definitions apply in this Article:

(1)        Applicant.  The owner or former owner of a single‑family residential dwelling unit who has suffered a reimbursable loss and has filed an application for reimbursement from the Fund.

(2)        Board.  The State Licensing Board for General Contractors.

(3)        Dishonest conduct.  Fraud or deceit in either of the following:

a.         Obtaining a license under Article 1 of Chapter 87 of the General Statutes.

b.         The practice of general contracting by a general contractor.

(4)        Fund.  The Homeowners Recovery Fund.

(5)        General contractor.  A person or other entity who meets any of the following descriptions:

a.         Is licensed under Article 1 of Chapter 87 of the General Statutes.

b.         Fraudulently procures any building permit by presenting the license certificate of a general contractor.

c.         Fraudulently procures any building permit by falsely impersonating a licensed general contractor.

(6)        Reimbursable loss.  A monetary loss that meets all of the following requirements:

a.         Results from dishonest or incompetent conduct by a general contractor in constructing or altering a single‑family residential dwelling unit.

b.         Is not paid, in whole or in part, by or on behalf of the general contractor whose conduct caused the loss.

c.         Is not covered by a bond, a surety agreement, or an insurance contract.

(7)        Single‑family residential dwelling unit.  A separately owned residence for use of one or more persons as a housekeeping unit with space for eating, living, and permanent provisions for cooking and sanitation, whether or not attached to other such residences. (1991, c. 547, s. 1.)



§ 87-15.6. Homeowners Recovery Fund.

§ 87‑15.6.  Homeowners Recovery Fund.

(a)        The Homeowners Recovery Fund is established as a special account of the Board. The Board shall administer the Fund. The purpose of the Fund is to reimburse homeowners who have suffered a reimbursable loss in constructing or altering a single‑family residential dwelling unit.

(b)        Whenever a general contractor applies for the issuance of a permit for the construction of any single‑family residential dwelling unit or for the alteration of an existing single‑family residential dwelling unit, a city or county building inspector shall collect from the general contractor a fee in the amount of ten dollars ($10.00) for each dwelling unit to be constructed or altered under the permit. The city or county inspector shall forward nine dollars ($9.00) of each fee collected to the Board on a quarterly basis and the city or county may retain one dollar ($1.00) of each fee collected. The Board shall deposit the fees received into the Fund. The Board may accept donations and appropriations to the Fund. G.S. 87‑7 shall not apply to the Fund.

The Board may suspend collection of this fee for any year upon a determination that the amount in the Fund is sufficient to meet likely disbursements from the Fund for that year. The Board shall notify city and county building inspectors when it suspends collection of the fee.

(c)        The Board may adopt rules to implement this Article. (1991, c. 547, s. 1; 2003‑372, s. 1.)



§ 87-15.7. Fund administration.

§ 87‑15.7.  Fund administration.

(a)        The Board shall determine the procedure for applying to the Board for reimbursement from the Fund, for processing applications, for granting requests for reimbursement, and for the subrogation or assignment of the rights of any reimbursed applicant.  The Board shall submit annually a report to the State Treasurer accounting for all monies credited to and expended from the Fund.

(b)        The Board may use monies in the Fund only for the following purposes:

(1)        To reimburse an applicant's reimbursable loss after approval by the Board.

(2)        To purchase insurance to cover reimbursable losses when the Board finds it appropriate to do so.

(3)        To invest amounts in the Fund that are not currently needed to reimburse losses and maintain adequate reserves in the manner in which State law allows fiduciaries to invest funds.

(4)        To pay the expenses of the Board to administer the Fund, including employment of counsel to prosecute subrogation claims. (1991, c. 547, s. 1.)



§ 87-15.8. Application for reimbursement.

§ 87‑15.8.  Application for reimbursement.

(a)        The Board shall prepare a form to be used to apply for reimbursement from the Fund.  Only a person whom the Board determines to meet all of the following requirements may be reimbursed from the Fund:

(1)        Has suffered a reimbursable loss in the construction or alteration of a single‑family residential dwelling unit owned or previously owned by that person.

(2)        Did not, directly or indirectly, obtain the building permit in the person's own name or did use a general contractor.

(3)        Has exhausted all civil remedies against the general contractor whose conduct caused the loss and, if applicable, the general contractor's estate, and has obtained a judgment against the general contractor that remains unsatisfied.  This requirement is waived if the person is prevented from filing suit or obtaining a judgment against the contractor due to the automatic stay provision of section 362 of the U.S. Bankruptcy Code.

(4)        Has complied with the applicable rules of the Board.

(b)        The Board shall investigate all applications for reimbursement and may reject or allow part or all of a claim based on the amount of money in the Fund.  The Board shall have complete discretion to determine the order, amount, and manner of payment of approved applications.  All payments are a matter of privilege and not of right and no person has a right to reimbursement from the Fund as a third party beneficiary or otherwise.  No attorney shall be compensated by the Board for prosecuting an application before it. (1991, c. 547, s. 1.)



§ 87-15.9. Subrogation for reimbursement made.

§ 87‑15.9.  Subrogation for reimbursement made.

The Board is subrogated to an applicant who is reimbursed from the Fund in the amount reimbursed and may bring an action against the general contractor whose conduct caused the reimbursable loss, the general contractor's assets, or the general contractor's estate.  The Board may enforce any claims it may have for restitution or otherwise, and may employ and compensate consultants, agents, legal counsel, and others it finds necessary and appropriate to carry out its authority under this section. (1991, c. 547, s. 1.)



§ 87-16. Board of Examiners; appointment; term of office.

Article 2.

Plumbing and Heating Contractors.

§ 87‑16.  Board of Examiners; appointment; term of office.

There is created the State Board of Examiners of Plumbing, Heating, and Fire Sprinkler Contractors consisting of seven members appointed by the Governor: one member from a school of engineering of the Greater University of North Carolina, one member who is a plumbing or mechanical inspector from a city in North Carolina, one licensed air conditioning contractor, one licensed plumbing contractor, one licensed heating contractor, one licensed fire sprinkler contractor, and one person who has no tie with the construction industry to represent the interests of the public at large. Members serve for terms of seven years, with the term of one member expiring each year. The term of the member initially appointed to fill the position of licensed fire sprinkler contractor shall commence April 25, 1991. No member appointed after June 7, 1979, shall serve more than one complete consecutive term. Vacancies occurring during a term are filled by appointment of the Governor for the remainder of the unexpired term. (1931, c. 52, s. 1; 1939, c. 224, s. 1; 1971, c. 768, s. 1; 1973, c. 476, s. 128; 1979, c. 834, s. 1; 1989 (Reg. Sess., 1990), c. 842, s. 1; c. 978, s. 1.)



§ 87-17. Removal, qualifications and compensation of members; allowance for expenses.

§ 87‑17.  Removal, qualifications and compensation of members; allowance for expenses.

The Governor may remove any member of the Board for misconduct, incompetency or neglect of duty. Each member of the Board  shall be a resident of this State at the time of his appointment. Each member of the Board shall receive for attending sessions of the Board or of its committees the amount of per diem, and for the time spent in necessary traveling in carrying out the provisions of this Article, and in addition to the per diem compensation, each member shall be reimbursed by the Board from funds in its hands for necessary traveling expenses and for such expenses incurred in carrying out the provisions hereof as shall be approved by a majority of the members of the Board. Payment of compensation and reimbursement of expenses of Board members shall be governed by G.S. 93B‑5. (1931, c. 52, s. 2; 1969, c. 445, s. 8; 1979, c. 834, ss. 2, 3.)



§ 87-18. Organization meeting; officers; seal; rules; employment of personnel; acquire property.

§ 87‑18.  Organization meeting; officers; seal; rules; employment of personnel; acquire property.

The Board shall, within 30 days after its appointment, meet in the City of Raleigh and organize, and elect a chairman, secretary, and treasurer, each to serve for one year. Thereafter the officers shall be elected annually. The secretary and treasurer shall give bond approved by the Board for the faithful performance of their duties in the sum as the Board may, from time to time, determine. The Board shall have a common seal, shall formulate rules to govern its actions, and is hereby authorized to employ personnel as it may deem necessary to carry out the provisions of this Article. The Board shall have the power to acquire, hold, rent, encumber, alienate, and otherwise deal with real property in the same manner as a private person or corporation, subject only to the approval of the Governor and the Council of State. Collateral pledged by the Board for an encumbrance is limited to the assets, income, and revenues of the Board. (1931, c. 52, s. 3; 1939, c. 224, s. 2; 1953, c. 254, s. 1; 2001‑270, s. 1.)



§ 87-19. Regular and special meetings; quorum.

§ 87‑19.  Regular and special meetings; quorum.

The Board after holding its first meeting as hereinbefore provided, shall thereafter hold at least two regular meetings each year. Special meetings may be held at such times and places as the bylaws and/or rules of the Board provide; or as may be required in carrying out the provisions hereof. A quorum of the Board shall consist of not less than four members. (1931, c. 52, s. 4; 1989 (Reg. Sess., 1990), c. 842, s. 2.)



§ 87-20. Record of proceedings and register of applicants; reports.

§ 87‑20.  Record of proceedings and register of applicants; reports.

The Board shall keep a record of its proceedings and a register of all applicants for examination, showing the date of each application, the name, age and other qualifications, place of business and residence of each applicant. The books and records of the Board shall be prima facie evidence of the correctness of the contents thereof. On or before the first day of March of each year the Board shall submit to the Governor a report of its activities for the preceding year, and file with the Secretary of State a copy of such report, together with a statement of receipts and expenditures of the Board attested by the chairman and secretary. (1931, c. 52, s. 5.)



§ 87-21. Definitions; contractors licensed by Board; examination; posting license, etc.

§ 87‑21.  Definitions; contractors licensed by Board; examination; posting license, etc.

(a)        Definitions.  For the purpose of this Article:

(1)        The word "plumbing" is hereby defined to be the system of pipes, fixtures, apparatus and appurtenances, installed upon the premises, or in a building, to supply water thereto and to convey sewage or other waste therefrom.

(2)        The phrase "heating, group number one" shall be deemed and held to be the heating system of a building, which requires the use of high or low pressure steam, vapor or hot water, including all piping, ducts, and mechanical equipment appurtenant thereto, within, adjacent to or connected with a building, for comfort heating.

(3)        The phrase "heating, group number two" means an integral system for heating or cooling a building consisting of an assemblage of interacting components producing conditioned air to raise or lower the temperature, and having a mechanical refrigeration capacity in excess of fifteen tons, and which circulates air. Systems installed in single‑family residences are included under heating group number three, regardless of size. Holders of a heating group number three license who have heretofore installed systems classified as heating group number two systems may nevertheless service, replace, or make alterations to those installed systems until June 30, 2004.

(4)        The phrase "heating, group number three" shall be deemed and held to be a direct heating or cooling system of a building that raises or lowers the temperature of the space within the building for the purpose of comfort in which electric heating elements or products of combustion exchange heat either directly with the building supply air or indirectly through a heat exchanger using an air distribution system of ducts and having a mechanical refrigeration capacity of 15 tons or less. A heating system requiring air distribution ducts and supplied by ground water or utilizing a coil supplied by water from a domestic hot water heater not exceeding 150 degrees Fahrenheit requires either plumbing or heating group number one license to extend piping from valved connections in the domestic hot water system to the heating coil and requires either heating group number one or heating group number three license for installation of coil, duct work, controls, drains and related appurtenances.

(5)        Any person, firm or corporation, who for a valuable consideration, (i) installs, alters or restores, or offers to install, alter or restore, either plumbing, heating group number one, or heating group number two, or heating group number three, or (ii) lays out, fabricates, installs, alters or restores, or offers to lay out, fabricate, install, alter or restore fire sprinklers, or any combination thereof, as defined in this Article, shall be deemed and held to be engaged in the business of plumbing, heating, or fire sprinkler contracting; provided, however, that nothing herein shall be deemed to restrict the practice of qualified registered professional engineers. Any person who installs a plumbing, heating, or fire sprinkler system on property which at the time of installation was intended for sale or to be used primarily for rental is deemed to be engaged in the business of plumbing, heating, or fire sprinkler contracting without regard to receipt of consideration, unless exempted elsewhere in this Article.

(6)        The word "contractor" is hereby defined to be a person, firm or corporation engaged in the business of plumbing, heating, or fire sprinkler contracting.

(7)        The word "heating" shall be deemed and held to mean heating group number one, heating group number two, heating group number three, or any combination thereof.

(8)        Repealed by Session Laws 1997‑298, s. 1.

(9)        The word "Board" means the State Board of Examiners of Plumbing, Heating, and Fire Sprinkler Contractors.

(10)      The word "experience" means actual and practical work directly related to the category of plumbing, heating group number one, heating group number two, heating group number three, or fire sprinkler contracting, and includes related work for which a license is not required.

(11)      The phrase "fire sprinkler" means an automatic or manual sprinkler system designed to protect the interior or exterior of a building or structure from fire, and where the primary extinguishing agent is water. These systems include wet pipe and dry pipe systems, preaction systems, water spray systems, foam water sprinkler systems, foam water spray systems, nonfreeze systems, and circulating closed‑loop systems. These systems also include the overhead piping, combination standpipes, inside hose connections, thermal systems used in connection with the sprinklers, tanks, and pumps connected to the sprinklers, and controlling valves and devices for actuating an alarm when the system is in operation. This subsection shall not apply to owners of property who are building or improving farm outbuildings. This subsection shall not include water and standpipe systems having no connection with a fire sprinkler system. Nothing herein shall prevent licensed plumbing contractors, utility contractors, or fire sprinkler contractors from installing underground water supplies for fire sprinkler systems.

(b)        Classes of Licenses; Eligibility and Examination of Applicant; Necessity for License. 

(1)        In order to protect the public health, comfort and safety, the Board shall establish two classes of licenses: Class I covering all plumbing, heating, and fire sprinkler systems for all structures, and Class II covering plumbing and heating systems in single‑family detached residential dwellings.

(2)        The Board shall establish and issue a fuel piping license for use by persons who do not possess the required Class I or Class II plumbing or heating license, but desire to engage in the contracting or installing of fuel piping extending from an approved fuel source at or near the premises, which piping is used or may be used to supply fuel to any systems, equipment, or appliances located inside the premises.

The Board may also establish additional restricted classifications to provide for: (i) the licensing of any person, partnership, firm, or corporation desiring to engage in a specific phase of heating, plumbing, or fire sprinkling contracting; (ii) the licensing of any person, partnership, firm, or corporation desiring to engage in a specific phase of heating, plumbing, or fire sprinkling contracting that is an incidental part of their primary business, which is a lawful business other than heating, plumbing, or fire sprinkling contracting; or (iii) the licensing of persons desiring to engage in contracting and installing fuel piping from an approved fuel source on the premises to a point inside the residence.

(3)        The Board shall prescribe the standard of competence, experience and efficiency to be required of an applicant for license of each class, and shall give an examination designed to ascertain the technical and practical knowledge of the applicant concerning the analysis of plans and specifications, estimating costs, fundamentals of installation and design, codes, fire hazards, and related subjects as these subjects pertain to plumbing, heating, or fire sprinkler systems. The examination for a fire sprinkler contractor's license shall include such materials as would test the competency of the applicant and which may include the minimum requirements of certification for Level III, subfield of Automatic Sprinkler System Layout, National Institute for Certification of Engineering Technologies (NICET). As a result of the examination, the Board shall issue a certificate of license of the appropriate class in plumbing, heating, or fire sprinkler contracting, and a license shall be obtained, in accordance with the provisions of this Article, before any person, firm or corporation shall engage in, or offer to engage in, the business of plumbing, heating, or fire sprinkler contracting, or any combination thereof. The obtaining of a license, as required by this Article, shall not of itself authorize the practice of another profession or trade for which a State qualification license is required. Prior to taking the examination, the applicant may be required by the Board to establish that the applicant is at least 18 years of age and is of good moral character. The Board may require experience as a condition of examination, provided that (i) the experience required may not exceed two years, (ii) that up to one‑half the experience may be in the form of academic or technical courses of study, and (iii) that registration is not required at the commencement of the period of experience.

(4)        Conditions of examination set by the Board shall be uniformly applied to each applicant within each license classification. It is the purpose and intent of this section that the Board shall provide an examination for plumbing, heating group number one, or heating group number two, or heating group number three, or each restricted classification, and may provide an examination for fire sprinkler contracting or may accept a current certification of the National Institute for Certification in Engineering Technologies for Fire Protection Engineering Technician, Level III, subfield of Automatic Sprinkler System Layout.

(5)        The Board is authorized to issue a certificate of license limited to either plumbing or heating group number one, or heating group number two, or heating group number three, or fire sprinkler contracting, or any combination thereof. The Board is also authorized to issue a certificate of license limited to one or more restricted classifications that are established pursuant to this section.

(6)        Examinations shall be given at least twice each year, and additional examinations may be given as the Board deems wise and necessary. The examination shall be conducted in two parts to include a business and law portion and a technical portion. Requests for examination applications and information shall be made available online without charge and supplied at no cost to the potential examinee. The Board may offer written examinations or administer examinations by computer within 30 days after approving an application. Applicants shall be permitted to obtain the test score from each part of computerized examinations immediately upon completion of the examination. Upon passing the examination and paying the annual license fee, the applicant shall be issued a license. A person who fails to pass any examination shall not be reexamined until after 90 days from the date the person was last examined. An applicant who fails to pass any examination may take the failed portion within six months of the date approved to take the examination without retaking the portion passed. The Board may require applicants who fail any part of the examination three times to receive additional education before the applicant is allowed to retake the examination or wait one year before retaking any portion of the examination.

(c)        To Whom Article Applies.  The provisions of this Article shall apply to all persons, firms, or corporations who engage in, or attempt to engage in, the business of plumbing, heating, or fire sprinkler contracting, or any combination thereof as defined in this Article. The provisions of this Article shall not apply to those who make minor repairs or minor replacements to an already installed system of plumbing, heating or air conditioning, but shall apply to those who make repairs, replacements, or modifications to an already installed fire sprinkler system. Minor repairs or minor replacements within the meaning of this subsection shall include the replacement of parts in an installed system which do not require any change in energy source, fuel type, or routing or sizing of venting or piping. Parts shall include a compressor, coil, contactor, motor, or capacitor.

(c1)      Exemption.  The provisions of this Article shall not apply to a person who performs the on‑site assembly of a factory designed drain line system for a manufactured home, as defined in G.S. 143‑143.9(6), if the person (i) is a licensed manufactured home retailer, a licensed manufactured home set‑up contractor, or a full‑time employee of either, (ii) obtains an inspection by the local inspections department and (iii) performs the assembly according to the State Plumbing Code.

(c2)      Exemption.  The provisions of this Article shall not apply to electric generating facilities that are subject to G.S. 62‑110.1 or that provide power sold at wholesale that is regulated by the Federal Energy Regulatory Commission.

(d)        Repealed by Session Laws 1979, c. 834, s. 7.

(d1)      Expired December 31, 1991.

(e)        Posting License; License Number on Contracts, etc.  The current license issued in accordance with the provisions of this Article shall be posted in the business location of the licensee, and its number shall appear on all proposals or contracts and requests for permits issued by municipalities. The initial qualified licensee on a license is the permanent possessor of the license number under which that license is issued, except that a licensee, or the licensee's legal agent, personal representative, heirs or assigns, may designate in writing to the Board a qualified licensee to whom the Board shall assign the license number upon the payment of a ten dollar ($10.00) assignment fee. Upon such assignment, the qualified licensee becomes the permanent possessor of the assigned license number. Notwithstanding the foregoing, the license number may be assigned only to a qualified licensee who has been employed by the initial licensee's plumbing and heating company for at least 10 years or is a lineal relative, sibling, first cousin, nephew, niece, daughter‑in‑law, son‑in‑law, brother‑in‑law, or sister‑in‑law of the initial licensee. Each successive licensee to whom a license number is assigned under this subsection may assign the license number in the same manner as provided in this subsection.

(f)         Repealed by Session Laws 1971, c. 768, s. 4.

(g)        The Board may, in its discretion, grant to plumbing, heating, or fire sprinkler contractors licensed by other states license of the same or equivalent classification without written examination upon receipt of satisfactory proof that the qualifications of such applicants are substantially equivalent to the qualifications of holders of similar licenses in North Carolina and upon payment of the usual license fee.

(h)        Expired December 31, 1993.

(i)         The provisions of this Article shall not apply to a retailer, as defined in G.S. 105‑164.3(35), who, in the ordinary course of business, enters into a transaction with a buyer in which the retailer of a water heater sold for installation in a one‑ or two‑family residential dwelling contracts with a licensee under this Article to provide the installation services for the water heater if the retail sales and installation contract with the buyer is signed by the buyer, the retailer, and the licensee and bears the licensee's license number and telephone number. All installation services rendered by the licensee in connection with any such contract must be performed in compliance with all building code, permit, and inspection requirements.

(j)         The provisions of this Article shall not apply to a person primarily engaged in the retail sale of goods and services who contracts for or arranges financing for the sale and installation of a single‑family residential heating or cooling system for which a license to install such system is required under this Article, provided all of the following requirements are met:

(1)        No contract or proposal for sale or installation may be presented to or signed by the buyer unless either (i) the specifications for and design of the system have been first reviewed and approved by an employee of the retail seller who is licensed under this Article or (ii) the specifications for and design of the system have been first reviewed and approved by the person licensed under this Article who will install the system, if the installer is not an employee of the retail seller. This subdivision does not prohibit the retailer from providing a written estimate to a potential buyer so long as no contract or proposal for contract is presented or signed prior to the review and approval required by this subsection.

(2)        The person installing the system is licensed under this Article.

(3)        The contract for sale and for installation is signed by the buyer, by an authorized representative of the retail seller, and by the licensed contractor and contains the contractor's name, license number, and telephone number and the license number of the person approving the system design specifications.

(4)        Installation services are performed in compliance with all applicable building codes, manufacturer's installation instructions, and permit and inspection requirements.

(5)        The retailer provides, in addition to any other warranties it may offer with respect to the system itself, a warranty for a period of at least one year for any defects in installation.

(k)        The provisions of subsections (i) and (j) of this section shall not apply to a system meeting the definition of subdivision (a)(11) of this section. (1931, c. 52, s. 6; 1939, c. 224, s. 3; 1951, c. 953, ss. 1, 2; 1953, c. 254, s. 2; 1967, c. 770, ss. 1‑6; 1971, c. 768, ss. 2‑4; 1973, c. 1204; 1979, c. 834, ss. 4‑7; 1981, c. 332, s. 1; 1983, c. 569, ss. 1, 2; 1989, c. 623, s. 1; 1989 (Reg. Sess., 1990), c. 842, s. 3; c. 978, s. 2; 1991, c. 355, s. 1; c. 507, s. 1; c. 761, s. 13; 1993, c. 78, s. 1; 1997‑298, s. 1; 1997‑382, ss. 1, 4; 2001‑270, s. 2; 2002‑159, s. 36(a); 2003‑2, s. 1; 2003‑31, ss. 1‑3.1; 2004‑203, s. 69; 2005‑131, s. 1; 2005‑289, s. 3.)



§ 87-22. License fee; expiration and renewal; reinstatement.

§ 87‑22.  License fee; expiration and renewal; reinstatement.

All persons, firms, or corporations engaged in the business of either plumbing or heating contracting, or both, shall pay an annual license fee not to exceed one hundred fifty dollars ($150.00). The annual fee for a piping or restricted classification license shall not exceed that for a plumbing or heating license. All persons, firms, or corporations engaged in the business of fire sprinkler contracting shall pay an initial application fee not to exceed seventy‑five dollars ($75.00) and an annual license fee not to exceed three hundred dollars ($300.00). In the event the Board refuses to license an applicant, the license fee deposited shall be returned by the Board to the applicant. All licenses shall expire on the last day of December in each year following their issuance or renewal. Persons who obtain a license by passing an examination on or after October 1 of any year may receive a license for the remainder of the year by paying one‑half of the usual license fee for that classification of license. It shall be the duty of the secretary and treasurer to send by United States mail or e‑mail to every licensee registered with the Board, notice to the licensee's last known address reflected on the records of the Board of the amount of fee required for renewal of license, the notice to be mailed at least one month in advance of the expiration of the license. The Board may require payment of all unpaid annual fees before reissuing a license. In the event of failure on the part of any person, firm or corporation to renew the license certificate annually and pay the required fee during the month of January in each year, the Board shall increase the license fee by twenty‑five dollars ($25.00) to cover any additional expense associated with late renewal. The Board shall require reexamination upon failure of a licensee to renew license within three years after expiration. The Board may adopt regulations requiring attendance at programs of continuing education as a condition of license renewal. A licensee employed full time as a local government plumbing, heating, or mechanical inspector and holding qualifications from the Code Officials Qualifications Board may renew the license at a fee not to exceed twenty‑five dollars ($25.00). (1931, c. 52, s. 7; 1939, c. 224, s. 4; 1971, c. 768, s. 5; 1979, c. 834, s. 8; 1981, c. 332, s. 2; 1989, c. 623, s. 2; 1989 (Reg. Sess., 1990), c. 842, s. 4; 1997‑382, s. 2; 2001‑270, s. 3; 2005‑131, s. 2.)



§ 87-22.1. Examination fees; funds disbursed upon warrant of chairman and secretary-treasurer.

§ 87‑22.1.  Examination fees; funds disbursed upon warrant of chairman and secretary‑treasurer.

The Board shall charge a nonrefundable application and examination fee not to exceed one hundred fifty dollars ($150.00) for each examination or any part of an examination, and the funds collected shall be disbursed upon warrant of the chairman and secretary‑treasurer, to partially defray general expenses of the Board. The application and examination fee shall be retained by the Board whether or not the applicant is granted a license. Until changed by the Board pursuant to rules adopted by the Board, the fee for each examination or any part taken on a particular day shall be one hundred dollars ($100.00). (1959, c. 865, s. 2; 1989, c. 623, s. 3; 2001‑270, s. 4; 2005‑131, s. 3.)



§ 87-22.2. Licensing of nonresidents.

§ 87‑22.2.  Licensing of nonresidents.

(a)        Definitions.  The following definitions apply in this section:

(1)        Delinquent income tax debt.  The amount of income tax due as stated in a final notice of assessment issued to a taxpayer by the Secretary of Revenue when the taxpayer no longer has the right to contest the amount.

(2)        Foreign corporation.  Defined in G.S. 55‑1‑40.

(3)        Foreign entity.  A foreign corporation, a foreign limited liability company, or a foreign partnership.

(4)        Foreign limited liability company.  Defined in G.S. 57C‑1‑03.

(5)        Foreign partnership.  Either of the following that does not have a permanent place of business in this State:

a.         A foreign limited partnership as defined in G.S. 59‑102.

b.         A general partnership formed under the laws of a jurisdiction other than this State.

(b)        Licensing.  The Board shall not issue a license for a foreign corporation unless the corporation has obtained a certificate of authority from the Secretary of State pursuant to Article 15 of Chapter 55 of the General Statutes. The Board shall not issue a license for a foreign limited liability company unless the company has obtained a certificate of authority from the Secretary of State pursuant to Article 7 of Chapter 57C of the General Statutes.

(c)        Information.  Upon request, the Board shall provide the Secretary of Revenue on an annual basis the name, address, and tax identification number of every nonresident individual and foreign entity licensed by the Board. The information shall be provided in the format required by the Secretary of Revenue.

(d)        Delinquents.  If the Secretary of Revenue determines that any nonresident individual or foreign corporation licensed by the Board, a member of any foreign limited liability company licensed by the Board, or a partner in any foreign partnership licensed by the Board, owes a delinquent income tax debt, the Secretary of Revenue may notify the Board of these nonresident individuals and foreign entities and instruct the Board not to renew their licenses. The Board shall not renew the license of such a nonresident individual or foreign entity identified by the Secretary of Revenue unless the Board receives a written statement from the Secretary that the debt either has been paid or is being paid pursuant to an installment agreement. (1998‑162, ss. 5, 11.)



§ 87-23. Revocation or suspension of license for cause.

§ 87‑23.  Revocation or suspension of license for cause.

(a)        The Board shall have power to revoke or suspend the license of or order the reprimand or probation of any plumbing, heating, or fire sprinkler contractor, or any combination thereof, who is guilty of any fraud or deceit in obtaining or renewing a license, or who fails to comply with any provision or requirement of this Article, or the rules adopted by the Board, or for gross negligence, incompetency, or misconduct, in the practice of or in carrying on the business of a plumbing, heating, or fire sprinkler contractor, or any combination thereof, as defined in this Article. Any person may prefer charges of such fraud, deceit, gross negligence, incompetency, misconduct, or failure to comply with any provision or requirement of this Article, or the rules of the Board, against any plumbing, heating, or fire sprinkler contractor, or any combination thereof, who is licensed under the provisions of this Article. All of the charges shall be in writing and investigated by the Board. Any proceedings on the charges shall be carried out by the Board in accordance with the provisions of Chapter 150B of the General Statutes.

(b)        The Board shall adopt and publish guidelines, consistent with the provisions of this Chapter, governing the suspension and revocation of licenses.

(c)        The Board shall establish and maintain a system whereby detailed records are kept regarding complaints against each licensee. (1931, c. 52, s. 8; 1939, c. 224, s. 5; 1953, c. 1041, s. 5; 1973, c. 1331, s. 3; 1979, c. 834, s. 9; 1987, c. 827, s. 1; 1989 (Reg. Sess., 1990), c. 842, s. 5; 1997‑382, s. 3.)



§ 87-24. Reissuance of revoked licenses; replacing lost or destroyed license.

§ 87‑24.  Reissuance of revoked licenses; replacing lost or destroyed license.

The Board may in its discretion reissue license to any person, firm or corporation whose license may have been revoked: Provided, four or more members of the Board vote in favor of such reissuance for reasons deemed sufficient by the Board.  A new certificate of registration to replace any license which may be lost or destroyed may be issued subject to the rules and regulations of the Board. (1931, c. 52, s. 9; 1989 (Reg. Sess., 1990), c. 842, s. 6.)



§ 87-25. Violations made misdemeanor; employees of licensees excepted.

§ 87‑25.  Violations made misdemeanor; employees of licensees excepted.

Any person, firm or corporation who shall engage in or offer to engage in, or carry on the business of plumbing, heating, or fire sprinkler contracting, or any combination thereof, as defined in G.S. 87‑21, without first having been licensed to engage in such business, or businesses, as required by the provisions of this Article; or any person, firm or corporation holding a limited plumbing or heating license under the provisions of this Article who shall practice or offer to practice or carry on any type of plumbing or heating contracting not authorized by said limited license; or any person, firm or corporation who shall give false or forged evidence of any kind to the Board, or any member thereof, in obtaining a license, or who shall falsely impersonate any other practitioner of like or different name, or who shall use an expired or revoked license, or who shall violate any of the provisions of this Article, shall be guilty of a Class 2 misdemeanor.  An employee in the course of his work as a bona fide employee of a licensee of the Board shall not be construed to have engaged in the business of plumbing, heating, or fire sprinkler contracting, as the case may be. (1931, c. 52, s. 10; 1939, c. 224, s. 6; 1989, c. 623, s. 4; 1989 (Reg. Sess., 1990), c. 842, s. 7; 1993, c. 539, s. 604; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 87-25.1. Board may seek injunctive relief.

§ 87‑25.1.  Board may seek injunctive relief.

Whenever it appears to the Board that any person, firm or corporation is violating any of the provisions of this Article or of the rules and regulations of the Board promulgated under this Article, the Board may apply to the superior court for a restraining order and  injunction to restrain the violation; and the superior courts have jurisdiction to grant the requested relief, irrespective of whether or not criminal prosecution has been instituted or administrative sanctions imposed by reason of the violation. The venue for actions brought under this subsection shall be the superior court of any county in which such acts are alleged to have been committed or in the county where the defendants in such action reside. (1979, c. 834, s. 11.)



§ 87-26. Corporations; partnerships; persons doing business under trade name.

§ 87‑26.  Corporations; partnerships; persons doing business under trade name.

(a)        A license may be issued in the name of a corporation, provided, one or more officers, or full time employee or employees, or both, empowered to act for the corporation, are licensed in accordance with the provisions of this Article; and provided such officers or employee or employees shall execute contracts to the extent of their license qualifications in the name of the said corporation and exercise general supervision over the work done thereunder.

(b)        A license may be issued in the name of a partnership provided one or more general partners, or full time employee or employees empowered to act for the partnership, are licensed in accordance with the provisions of this Article, and provided such general partners or employee or employees shall execute contracts to the extent of their license qualifications in the name of the said partnership, and exercise general supervision over the work done thereunder.

(c)        A license may be issued in an assumed or designated trade name, provided the owner of the business conducted thereunder, or full time employee or employees empowered to act for the owner, are licensed in accordance with the provisions of this Article; and such owner or employee or employees shall execute contracts to the extent of their license qualifications, in the said trade name, and exercise general supervision over the work done thereunder.

(d)        A certificate of license may be issued in accordance with the provisions of this Article upon payment of the annual license fee by such corporation, partnership, or owner of the business conducted under an assumed or designated trade name, as the case may be, and the names and qualifications of individual licensee or licensees connected therewith shall be indicated on the aforesaid license.

(e)        It shall be necessary that persons licensed in accordance with  the provisions of this section shall exercise general supervision over contracts to completion. (1931, c. 52, s. 12; 1939, c. 224, s. 8; 1957, c. 815; 1967, c. 770, s. 7.)



§ 87-27. License fees payable in advance; application of.

§ 87‑27.  License fees payable in advance; application of.

All license fees shall be paid in advance to the secretary and treasurer of the Board and by him held as a fund for the use of the Board. The compensation and expenses of the members of the Board as herein provided, the salaries of its employees, the costs of continuing educational programs for licensees and applicants, and all expenses incurred in the discharge of its duties under this Article shall be paid out of such fund, upon the warrant of the chairman and secretary and treasurer. (1931, c. 52, s. 13; 1933, c. 57; 1939, c. 224, s. 9; 1953, c. 254, s. 3; 1959, c. 865, s. 1; 1979, c. 834, s. 10.)



§ 87-27.1. Public awareness program.

§ 87‑27.1.  Public awareness program.

The Board shall establish and implement a public awareness  program to inform the general public of the purpose and function of the Board. (1979, c. 834, s. 11.)



§§ 87-28 through 87-38: Repealed by Session Laws 1977, c. 143.

Article 3.

Tile Contractors.

§§ 87‑28 through 87‑38:  Repealed by Session Laws 1977, c.  143.



§ 87-39. Board of Examiners; appointment; terms; chairman; meetings; quorum; principal office; compensation; oath.

Article 4.

Electrical Contractors.

§ 87‑39.  Board of Examiners; appointment; terms; chairman; meetings; quorum; principal office; compensation; oath.

(a)        The State Board of Examiners of Electrical Contractors shall continue as the State agency responsible for the licensing of persons engaging in electrical contracting within this State, and shall consist of one member from the North Carolina Department of Insurance to be designated by the Commissioner of Insurance; one member who has satisfied the requirements for an unlimited license as defined in G.S. 87‑43.3 and who is a representative of the North Carolina Association of Electrical Contractors to be designated by the governing body of that organization; and five members to be appointed by the Governor: one from the faculty of The Greater University of North Carolina who teaches or does research in the field of electrical engineering, one who is serving as a chief electrical inspector of a municipality or county in North Carolina, one who has satisfied the requirements for an unlimited license as defined in G.S. 87‑43.3 and who is a representative of the Carolinas Electrical Contractors Association operating a sole proprietorship, partnership or corporation located in North Carolina which is actively engaged in the business of electrical contracting, and two who have no ties with the construction industry and who represent the interest of the public at large.

(b)        Members of the Board shall serve staggered seven‑year terms. Each member shall serve until his or her successor is designated or appointed, and is duly qualified. Vacancies occurring during a term shall be filled for the remainder of that term by the authority that designated or appointed the departing member.

(c)        Members of the Board shall not serve consecutive, complete terms. For purposes of this subsection, only a term of less than seven years that results from the filling of a vacancy is an incomplete term; a term of less than seven years that results from the successor's late designation or appointment is not an incomplete term.

(d)        All members shall be residents of North Carolina during their tenure on the Board. Any member of the Board may be removed by the authority that designated or appointed that member for misconduct, incompetency, or neglect of duty.

(e)        The Board shall hold regular meetings quarterly and may hold meetings on call of the chair. The chair shall be required to call a special meeting upon written request by two members of the Board. At its regular first quarter meeting, the Board shall elect from its membership a chair and a vice‑chair, each to serve for one year. Four members of the Board shall constitute a quorum. The principal office of the Board shall be at such place as shall be designated by a majority of the members thereof. Payment of compensation and reimbursement of expenses of Board members shall be governed by G.S. 93B‑5.

(f)         Before entering upon the performance of his or her duties hereunder, each member of the Board shall take and file with the Secretary of State an oath in writing to properly perform the duties of his or her office as a member of the Board, and to uphold the Constitution of North Carolina and the Constitution of the United States. (1937, c. 87, s. 1; 1969, c. 669, s. 1; 1979, c. 904, ss. 1‑3; 1989, c. 709, s. 1; 1995, c. 114, s. 1.)



§ 87-40. Secretary-treasurer.

§ 87‑40.  Secretary‑treasurer.

At its regular first quarter meeting, the Board shall appoint a secretary‑treasurer to serve for one year. The secretary‑treasurer need not be a member of the Board, and the Board is authorized to employ a full‑time secretary‑treasurer and such other assistants and to make such other expenditures as may be necessary to the proper performance of the duties of the Board under this Article. The compensation and the duties of the secretary‑treasurer shall be fixed by the Board, and the secretary‑treasurer shall give bond in such sum and form as the Board shall require for the faithful performance of duty. The secretary‑treasurer shall keep a record of the proceedings of said Board and shall receive and account for all moneys derived from the operations of the Board under this Article. (1937, c. 87, ss. 2, 3; 1969, c. 669, s. 1; 1995, c. 114, s. 2.)



§ 87-41. Seal of Board.

§ 87‑41.  Seal of Board.

The Board shall adopt a seal for its own use, and the secretary‑treasurer shall have charge and custody thereof. The seal shall have inscribed thereon the words "Board of Examiners of Electrical Contractors, State of North Carolina." (1937, c. 87, s. 3; 1969, c. 669, s. 1.)



§ 87-41.1. Definitions.

§ 87‑41.1.  Definitions.

As used in this Article, unless the context requires otherwise:

(1)        A "qualified individual" is an individual who is qualified in a specific license classification as a result of having taken and passed the qualifying examination required by this Article for such a classification and who has been certified as such by the Board pursuant to G.S. 87‑42.

(2)        A "listed qualified individual" is a qualified individual whose name is listed on a license issued by the Board. A listed qualified individual has the specific duty and authority to supervise and direct electrical contracting done by or in the name of a licensee of the Board on whose license the qualified individual is so listed.

(3)        A licensee of the Board is a person listed pursuant to subsection (2), or a partnership, firm or corporation that regularly employs at least one listed qualified individual and which has been issued a license by the Board. (1989, c. 709, s. 2.)



§ 87-42. Duties and powers of Board.

§ 87‑42.  Duties and powers of Board.

In order to protect the life, health and property of the public, the State Board of Examiners of Electrical Contractors shall provide for the written examination of all applicants for certification as a qualified individual, as defined in G.S. 87‑41.1. The Board shall receive all applications for certification as a qualified individual and all applications for licenses to be issued under this Article, shall examine all applicants to determine that each has met the requirements for certification and shall discharge all duties enumerated in this Article. Applicants for certification as a qualified individual must be at least 18 years of age and shall be required to demonstrate to the satisfaction of the Board their good character and adequate technical and practical knowledge concerning the safe and proper installation of electrical work and equipment. The examination to be given for this purpose shall include, but not be limited to, the appropriate provisions of the National Electrical Code as incorporated in the North Carolina State Building Code, the analysis of electrical plans and specifications, estimating of electrical installations, and the fundamentals of the installation of electrical work and equipment. Certification of qualified individuals shall be issued in the same classifications as provided in this Article for license classifications. The Board shall prescribe the standards of knowledge, experience and proficiency to be required of qualified individuals, which may vary for the various license classifications. The Board shall issue certifications and licenses to all applicants meeting the requirements of this Article and of the Board upon the receipt of the fees prescribed by G.S. 87‑44. The Board shall have power to make rules and regulations necessary to the performance of its duties and for the effective implementation of the provisions of this Article. The Board shall have the power to administer oaths and issue subpoenas requiring the attendance of persons and the production of papers and records before the Board in any hearing, investigation, or proceeding conducted by it. Members of the Board's staff or the sheriff or other appropriate official of any county of this State shall serve all notices, subpoenas, and other papers given to them by the Chairman for service in the same manner as process issued by any court of record. Any person who neglects or refuses to obey a subpoena issued by the Board shall be guilty of a Class 1 misdemeanor. The Board shall have the power to acquire, rent, encumber, alienate, and otherwise deal with real property in the same manner as a private person or corporation, subject only to approval of the Governor and the Council of State. Collateral pledged by the Board for an encumbrance is limited to the assets, income, and revenues of the Board. The Board shall keep minutes of all its proceedings and shall keep an accurate record of receipts and disbursements which shall be audited at the close of each fiscal year by a certified public accountant, and the audit report shall be filed with the State of North Carolina in accordance with Chapter 93B of the General Statutes. (1937, c. 87, s. 4; 1969, c. 669, s. 1; 1989, c. 709, s. 3; 1993, c. 539, s. 605; 1994, Ex. Sess., c. 24, s. 14(c); 2001‑159, s. 1.)



§ 87-43. Electrical contracting defined; licenses.

§ 87‑43.  Electrical contracting defined; licenses.

Electrical contracting shall be defined as engaging or offering to engage in the business of installing, maintaining, altering or repairing any electric work, wiring, devices, appliances or equipment. No person, partnership, firm or corporation shall engage, or offer to engage, in the business of electrical contracting within the State of North Carolina without having received a license in the applicable classification described in G.S. 87‑43.3 from the State Board of Examiners of Electrical Contractors in compliance with the provisions of this Article, regardless of whether the offer was made or the work was performed by a qualified individual as defined in G.S. 87‑41.1.  In each separate place of business operated by an electrical contractor at least one listed qualified individual shall be regularly on active duty and shall have the specific duty and authority to supervise and direct all electrical wiring or electrical installation work done or made by such separate place of business. Every person, partnership, firm or corporation engaging in the business of electrical contracting shall display a current certificate of license in his principal place of business and in each branch place of business which he operates. Licenses issued hereunder shall be signed by the chairman and the secretary‑treasurer of the Board, under the seal of the Board. A registry of all licenses issued to electrical contractors shall be kept by the secretary‑treasurer of the Board, and said registry shall be open for public inspection during ordinary business hours. (1937, c. 87, s. 5; 1951, c. 650, ss. 1‑2 1/2; 1953, c. 595; 1961, c. 1165; 1969, c. 669, s. 1; 1989, c. 709, s. 4.)



§ 87-43.1. Exceptions.

§ 87‑43.1.  Exceptions.

The provisions of this Article shall not apply:

(1)        To the installation, construction or maintenance of facilities  for providing electric service to the public ahead of the point of delivery of electric service to the customer;

(2)        To the installation, construction, maintenance, or repair of  telephone, telegraph, or signal systems, by public utilities, or their corporate affiliates, when said work pertains to the services furnished by said public utilities;

(3)        To any person in the course of his work as a bona fide employee of a licensee of this Board;

(4)        To the installation, construction or maintenance of electrical equipment and wiring for temporary use by contractors in connection with the work of construction;

(5)        To the installation, construction, maintenance or repair of electrical wiring, devices, appliances or equipment by persons, firms or corporations, upon their own property when such property is not intended at the time for rent, lease, sale or gift, who regularly employ one or more electricians or mechanics for the purpose of installing, maintaining, altering or repairing of electrical wiring, devices or equipment used for the conducting of the business of said persons, firms or corporations;

(5a)      To any person who is himself and for himself installing, maintaining, altering or repairing electric work, wiring, devices, appliances or equipment upon his own property when such property is not intended at the time for rent, lease, or sale;

(6)        To the installation, construction, maintenance or repair of electrical wiring, devices, appliances or equipment by State  institutions and private educational institutions which maintain a private electrical department;

(7)        To the replacement of lamps and fuses and to the installation and servicing of cord‑connected appliances and equipment connected by means of attachment plug‑in devices to suitable receptacles which have been permanently installed or to the servicing of appliances connected to a permanently installed junction box. This exception does not apply to permanently installed receptacles or to the installation of the junction box. (1937, c. 87, s. 5; 1951, c. 650, ss. 1‑2 1/2; 1953, c. 595; 1961, c. 1165; 1969, c. 669, s. 1; 1979, c. 904, ss. 4‑ 7.)



§ 87-43.2. Issuance of license.

§ 87‑43.2.  Issuance of license.

(a)        A person, partnership, firm, or corporation shall be eligible to be licensed as an electrical contractor and to have such license renewed, subject to the provisions of this Article, provided:

(1)        At least one listed qualified individual shall be regularly employed by the applicant at each separate place of business to have the specific duty and authority to supervise and direct electrical contracting done by or in the name of the licensee;

(2)        An application is filed with the Board which contains a statement of ownership, states the names and official positions of all employees who are listed qualified individuals and provides such other information as the Board may reasonably require;

(3)        The applicant, through an authorized officer or owner, shall agree in writing to report to the Board within five days any additions to or loss of the employment of listed qualified individuals; and

(4)        The applicant furnishes, upon the initial application for a license, a bonding ability statement completed by a bonding company licensed to do business in North Carolina, verifying the applicant's ability to furnish performance bonds for electrical contracting projects having a value in excess of the project value limit for a limited license established pursuant to G.S. 87‑43.3 for the intermediate license classification and in excess of the project value limit for an intermediate license established pursuant to G.S. 87‑43.3 for the unlimited license classification. In lieu of furnishing the bonding ability statement, the applicant may submit for evaluation and specific approval of the Board other information certifying the adequacy of the applicant's financial ability to engage in projects of the license classification applied for. The bonding ability statement or other financial information must be submitted in the same name as the license to be issued. If the firm for which a license application is filed is owned by a sole proprietor, the bonding ability statement or other financial information may be furnished in either the firm name or the name of the proprietor. However, if the application is submitted in the name of a sole proprietor, the applicant shall submit information verifying that the person in whose name the application is made is in fact the sole proprietor of the firm.

(5)        Repealed by Session Laws 1989, c. 709, s. 5.

(b)        A license shall indicate the names and classifications of all listed qualified individuals employed by the applicant. A license shall be cancelled if at any time no listed qualified individual is regularly employed by the applicant; provided, that work begun prior to such cancellation may be completed under such conditions as the Board shall direct; and provided further that no work for which a license is required under this Article may be bid for, contracted for or initiated subsequent to such cancellation until said license is reinstated by the Board. (1937, c. 87, s. 5; 1951, c. 650, ss. 1‑2½; 1953, c. 595; 1961, c. 1165; 1969, c. 669, s. 1; 1989, c. 709, s. 5; 1995, c. 509, s. 135.2(e); 2007‑247, s. 2.)



§ 87-43.3. Classification of licenses.

§ 87‑43.3.  Classification of licenses.

An electrical contracting license shall be issued in one of the following classifications: Limited, under which a licensee shall be permitted to engage in a single electrical contracting project of a value, as established by the Board, not in excess of one hundred thousand dollars ($100,000) and on which the equipment or installation in the contract is rated at not more than 600 volts; Intermediate, under which a licensee shall be permitted to engage in a single electrical contracting project of a value, as established by the Board, not in excess of two hundred thousand dollars ($200,000); Unlimited, under which a licensee shall be permitted to engage in any electrical contracting project regardless of value; and such other special Restricted classifications as the Board may establish from time to time to provide, (i) for the licensing of persons, partnerships, firms or corporations wishing to engage in special restricted electrical contracting, under which license a licensee shall be permitted to engage only in a specific phase of electrical contracting of a special, limited nature, and (ii) for the licensing of persons, partnerships, firms or corporations wishing to engage in electrical contracting work as an incidental part of their primary business, which is a lawful business other than electrical contracting, under which license a licensee shall be permitted to engage only in a specific phase of electrical contracting of a special, limited nature directly in connection with said primary business. The Board may establish appropriate standards for each classification, such standards not to be inconsistent with the provisions of G.S. 87‑42. The Board may, by rule, modify the project value limitations up to the maximum amounts set forth in this section for limited and intermediate licenses no more than once every three years based upon an increase or decrease in the project cost index for electrical projects in this State. (1969, c. 669, s. 1; 1973, c. 1228, s. 1; 1975, c. 29; 1989, c. 709, s. 6; 1995, c. 114, s. 6; 2007‑247, s. 1.)



§ 87-43.4. Residential dwelling license.

§ 87‑43.4.  Residential dwelling license.

There is hereby created a separate license for electrical contractors which shall permit an electrical contractor to engage in electrical contracting projects pertaining to single‑family detached residential dwellings. The value of a single project pertaining to a single‑family detached residential dwelling shall not be in excess of the maximum value, established in G.S. 87‑43.3, of a single project engaged in by a licensee with a license classified as limited. The Board shall establish appropriate standards for this new license. The standards of knowledge, experience and proficiency shall be those appropriate for that license. (1973, c. 1343; 1995, c. 114, s. 3.)



§ 87-44. Fees; license term.

§ 87‑44.  Fees; license term.

The Board shall collect a fee from each applicant before granting or renewing a license under the provisions of this Article; the annual license fee for the limited classification shall not exceed one hundred dollars ($100.00) for each principal and each branch place of business; the annual license fee for the intermediate classification shall not exceed one hundred fifty dollars ($150.00) for each principal and each branch place of business; the annual license fee for the unlimited classification shall not exceed two hundred dollars ($200.00) for each principal and each branch place of business; and the annual license fee for the special restricted classifications and for the single‑family detached residential dwelling license shall not exceed one hundred dollars ($100.00) for each principal and each branch place of business.

The Board shall establish a system for the renewal of licenses with varying expiration dates. However, all licenses issued by the Board shall expire one year after the date of issuance. Licenses shall be renewed by the Board, subject to G.S. 87‑44.1 and G.S. 87‑47, after receipt and evaluation of a renewal application from a licensee and the payment of the required fee. The application shall be upon a form provided by the Board and shall require such information as the Board may prescribe. Renewal applications and fees shall be due 30 days prior to the license expiration date.

Upon failure to renew by the expiration date established by the Board, the license shall be automatically revoked. This license may be reinstated by the Board, subject to G.S. 87‑44.1 and G.S. 87‑47, upon payment of the license fee, an administrative fee of twenty‑five dollars ($25.00), and all fees for the lapsed period during which the person, partnership, firm or corporation engaged in electrical contracting, and, further, upon the satisfaction of such experience requirements during the lapse as the Board may prescribe by rule.

The Board may collect fees from applicants for examinations in an amount not to exceed one hundred twenty‑five dollars ($125.00), except the fee for a specially arranged examination shall not exceed two hundred dollars ($200.00). In addition, the Board may collect an examination review fee, not to exceed twenty‑five dollars ($25.00), from failed examinees who apply for a supervised review of their failed examinations. (1937, c. 87, ss. 6, 7, 10; 1953, c. 1041, s. 7; 1969, c. 669, s. 1; 1973, c. 1228, s. 2; 1979, c. 904, ss. 8‑10; 1985, c. 317; 1989, c. 709, s. 7; 2001‑159, s. 2.)



§ 87-44.1. Continuing Education Courses Required.

§ 87‑44.1.  Continuing education courses required.

Beginning July 1, 1991, the Board may require as prerequisite to the annual renewal of a license that every listed qualified individual complete continuing education courses in subjects relating to electrical contracting to assure the safe and proper installation of electrical work and equipment in order to protect the life, health, and property of the public. The listed qualified individual shall complete, during the 12 months immediately preceding license renewal, a specific number of hours of continuing education courses approved by the Board prior to enrollment.  The Board shall not require more than 10 hours of continuing education courses per 12 months and such continuing education courses shall include those taught at a community college as approved by the Board.  The listed qualified individual may accumulate and carry forward not more than two additional years of the annual continuing education requirement. Attendance at any course or courses of continuing education shall be certified to the Board on a form provided by the Board and shall be submitted at the time the licensee makes application to the Board for its license renewal and payment of its license renewal fee. This continuing education requirement may be waived by the Board in cases of certified illness or undue hardship as provided for in the Rules of the Board. (1989, c. 709, s. 8.)



§ 87-44.2. Licensing of nonresidents.

§ 87‑44.2.  Licensing of nonresidents.

(a)        Definitions.  The following definitions apply in this section:

(1)        Delinquent income tax debt.  The amount of income tax due as stated in a final notice of assessment issued to a taxpayer by the Secretary of Revenue when the taxpayer no longer has the right to contest the amount.

(2)        Foreign corporation.  Defined in G.S. 55‑1‑40.

(3)        Foreign entity.  A foreign corporation, a foreign limited liability company, or a foreign partnership.

(4)        Foreign limited liability company.  Defined in G.S. 57C‑1‑03.

(5)        Foreign partnership.  Either of the following that does not have a permanent place of business in this State:

a.         A foreign limited partnership as defined in G.S. 59‑102.

b.         A general partnership formed under the laws of a jurisdiction other than this State.

(b)        Licensing.  The Board shall not issue a license for a foreign corporation unless the corporation has obtained a certificate of authority from the Secretary of State pursuant to Article 15 of Chapter 55 of the General Statutes. The Board shall not issue a license for a foreign limited liability company unless the company has obtained a certificate of authority from the Secretary of State pursuant to Article 7 of Chapter 57C of the General Statutes.

(c)        Information.  Upon request, the Board shall provide the Secretary of Revenue on an annual basis the name, address, and tax identification number of every nonresident individual and every foreign entity licensed by the Board. The information shall be provided in the format required by the Secretary of Revenue.

(d)        Delinquents.  If the Secretary of Revenue determines that any nonresident individual or foreign corporation licensed by the Board, a member of any foreign limited liability company licensed by the Board, or a partner in any foreign partnership licensed by the Board, owes a delinquent income tax debt, the Secretary of Revenue may notify the Board of these nonresident individuals and foreign entities and instruct the Board not to renew their licenses. The Board shall not renew the license of such a nonresident individual or foreign entity identified by the Secretary of Revenue unless the Board receives a written statement from the Secretary that the debt either has been paid or is being paid pursuant to an installment agreement. (1998‑162, ss. 6, 12.)



§ 87-45. Funds.

§ 87‑45.  Funds.

The fees collected for examinations and licenses under this Article shall be used for the expenses of the State Board of Examiners of Electrical Contractors in carrying out the provisions of this Article. No expenses of the Board or compensation of any member or employee of the Board shall be payable out of the treasury of the State of North Carolina; and neither the Board nor any member or employee thereof shall have any power or authority to make or incur any expense, debt or other financial obligation binding upon the State of North Carolina. Any funds remaining in the hands of the secretary‑treasurer to the credit of the Board after all expenses of the Board for the current fiscal year have been fully provided for shall be paid over to the North Carolina Engineering Foundation, Inc., for the benefit of the electrical engineering department of the Greater University of North Carolina. Provided, however, the Board shall have the right to maintain an amount, the cumulative total of which shall not exceed twenty percent (20%) of gross receipts for the previous fiscal year of its operation as a maximum contingency or emergency fund. (1937, c. 87, ss. 3, 7; 1969, c. 669, s. 1.)



§ 87-46. Responsibility of licensee; nonliability of Board.

§ 87‑46.  Responsibility of licensee; nonliability of Board.

Nothing in this Article shall relieve the holder or holders of licenses issued under the provisions hereof from complying with the building or electrical codes or statutes or ordinances of the State of North Carolina, or of any county or municipality thereof now in force  or hereafter enacted. Nothing in this Article shall be construed as relieving the holder of any license issued hereunder from responsibility or liability for negligent acts on the part of such holder in connection with electrical contracting work; nor shall the State Board of Examiners of Electrical Contractors be accountable in damages, or otherwise for the negligent act or acts of any holder of such license. (1937, c. 87, s. 12; 1969, c. 669, s. 1.)



§ 87-47. Penalties imposed by Board; enforcement procedures.

§ 87‑47.  Penalties imposed by Board; enforcement procedures.

(a)        Repealed by Session Laws 1989, c. 709, s. 9.

(a1)      The following activities are prohibited:

(1)        Offering to engage or engaging in electrical contracting without being licensed.

(2)        Selling, transferring, or assigning a license, regardless of whether for a fee.

(3)        Aiding or abetting an unlicensed person, partnership, firm, or corporation to offer to engage or to engage in electrical contracting.

(4)        Being convicted of a crime involving fraud or moral turpitude.

(5)        Engaging in fraud or misrepresentation to obtain a certification, obtain or renew a license, or practice electrical contracting.

(6)        Engaging in false or misleading advertising.

(7)        Engaging in malpractice, unethical conduct, fraud, deceit, gross negligence, gross incompetence, or gross misconduct in the practice of electrical contracting.

(a2)      The Board may administer one or more of the following penalties if the applicant, licensee, or qualified individual has engaged in any activity prohibited under subsection (a1) of this section:

(1)        Reprimand.

(2)        Suspension from practice for a period not to exceed 12 months.

(3)        Revocation of the right to serve as a listed qualified individual on any license issued by the Board.

(4)        Revocation of license.

(5)        Probationary revocation of license or the right to serve as a listed qualified individual on any license issued by the Board, upon conditions set by the Board as the case warrants, and revocation upon failure to comply with the conditions.

(6)        Revocation of certification.

(7)        Refusal to certify an applicant or a qualified individual.

(8)        Refusal to issue a license to an applicant.

(9)        Refusal to renew a license.

(a3)      In addition to administering a penalty under subsection (a2) of this section, the Board may assess a civil penalty of not more than one thousand dollars ($1,000) against a licensee or a qualified individual who has engaged in an activity prohibited under subsection (a1) of this section or has violated another provision of this Article or a rule adopted by the Board. The clear proceeds of civil penalties collected under this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

In determining the amount of a civil penalty, the Board shall consider:

(1)        The degree and extent of harm to the public safety or to property, or the potential for harm.

(2)        The duration and gravity of the violation.

(3)        Whether the violation was committed willfully or intentionally, or reflects a continuing pattern.

(4)        Whether the violation involved elements of fraud or deception either to the public or to the Board, or both.

(5)        The violator's prior disciplinary record with the Board.

(6)        Whether and the extent to which the violator profited by the violation.

(a4)      Any person, including the Board and its staff on their own initiative, may prefer charges pursuant to this section, and such charges must be submitted in writing to the Board. The Board may, without a hearing, dismiss charges as unfounded or trivial. The Board may issue a notice of violation based on the charges, to be served by a member of the Board's staff or in accordance with Rule 4 of the Rules of Civil Procedure, against any person, partnership, firm, or corporation for engaging in an activity prohibited under subsection (a1) of this section or for a violation of the provisions of this Article or any rule adopted by the Board. The person or other entity to whom the notice of violation is issued may request a hearing by notifying the Board in writing within 20 days after being served with the notice of violation. Hearings shall be conducted by the Board or an administrative law judge pursuant to Article 3A of Chapter 150B of the General Statutes. In conducting hearings, the Board may remove the hearings to any county in which the offense, or any part thereof, was committed if in the opinion of the Board the ends of justice or the convenience of witnesses require such removal.

(a5)      If the person or other entity does not request a hearing under subsection (a4) of this section, the Board shall enter a final decision and may impose penalties against the person or other entity. If the person or other entity is not a licensee or a qualified individual, the Board may impose penalties under subsection (a2) of this section. If the person or other entity is a licensee or a qualified individual, the Board may impose penalties under subsection (a2) of this section, subsection (a3) of this section, or both.

(b)        The Board shall adopt and publish rules, in accordance with Chapter 150B of the General Statutes and consistent with the provisions of this Article, governing the matters contained in this section.

(c)        The Board shall establish and maintain a system whereby detailed records are kept regarding charges and notices of violation pursuant to this section. This record shall include, for each person, partnership, firm, and corporation charged or notified of a violation, the date and nature of each charge or notice of violation, investigatory action taken by the Board, any findings by the Board, and the disposition of the matter.

(d)        The Board may reinstate a qualified individual's certification and may reinstate a license after having revoked it, provided that one year has elapsed from revocation until reinstatement and that the vote of the Board for reinstatement is by a majority of its members.

The Board shall immediately notify the Secretary of State and the electrical inspectors within the licensee's county of residence upon the revocation of a license or the reissuance of a license which had been revoked.

(e)        In any case in which the Board is entitled to convene a hearing to consider imposing any penalty provided for in subsection (a2) or (a3) of this section, the Board may accept an offer in compromise of the charge, whereby the accused shall pay to the Board a penalty of not more than one thousand dollars ($1,000). The clear proceeds of penalties collected by the Board under this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1969, c. 669, s. 1; 1973, c. 1331, s. 3; 1979, c. 904, s. 11; 1989, c. 709, s. 9; 1995, c. 114, s. 4; 1998‑215, s. 132.)



§ 87-48. Penalty for violation of Article; powers of Board to enjoin violation.

§ 87‑48.  Penalty for violation of Article; powers of Board to enjoin violation.

(a)        Any person, partnership, firm or corporation who shall violate any of the provisions of this Article or any rule of the Board adopted pursuant to this Article or who shall engage or offer to engage in the business of installing, maintaining, altering or repairing within the State of North Carolina any electric wiring, devices, appliances or equipment without first having obtained a license under the provisions of this Article shall be guilty of a Class 2 misdemeanor.

(b)        Whenever it shall appear to the State Board of Examiners of Electrical Contractors that any person, partnership, firm or corporation has violated, is violating, or threatens to violate any provisions of this Article, the Board may apply to the courts of the State for a restraining order and injunction to restrain such practices.  If upon such application the court finds that any provision of this Article is being violated, or a violation thereof is threatened, the court shall issue an order restraining and enjoining such violations, and such relief may be granted regardless of whether criminal prosecution is instituted under the provisions of this Article.  The venue for actions brought under this subsection shall be the superior court of any county in which such acts are alleged to have been committed or in the county where the defendants in such action reside. (1937, c. 87, s. 13; 1969, c. 669, s. 1; 1979, c. 904, s. 14; 1989, c. 709, s. 10; 1993, c. 539, s. 606; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 87-49. No examination required of licensed contractors.

§ 87‑49.  No examination required of licensed contractors.

Any person, firm or corporation licensed in this State as a Class II electrical contractor on the effective date of this Article shall be entitled to be licensed, without examination, in the limited  classification upon payment of the required fee and may be licensed in the intermediate or in the unlimited classification without written examination upon satisfactory proof to the Board that such applicant is in fact qualified for such classification. Any person, firm or corporation licensed in this State as a Class I electrical contractor on the effective date of this Article shall be entitled to be licensed without examination in the limited, intermediate or unlimited classification upon payment of the required fee. Provided, that any person who has been once duly licensed by the Board, whose license has expired solely because of failure to apply for renewal, may apply and have a license issued under the provisions of this section if within a period of 12 months preceding such issuance the applicant shall have been primarily actively engaged as an electrical contractor or in an occupation which in the judgment of the Board is similar or equivalent to that of an electrical contractor. (1969, c. 669, s. 1.)



§ 87-50. Reciprocity.

§ 87‑50.  Reciprocity.

To the extent that other states which provide for the licensing of electrical contractors provide for similar action, the Board may grant licenses of the same or equivalent classification to electrical contractors licensed by other states without written examination upon satisfactory proof furnished to the Board that the qualifications of such applicants are equal to the qualifications of holders of similar licenses in North Carolina and upon payment of the required fee. (1969, c. 669, s. 1.)



§ 87-50.1. Public awareness program.

§ 87‑50.1.  Public awareness program.

The Board shall establish and implement a public awareness  program to inform the general public of the purpose and function of the Board. (1979, c. 904, s. 13.)



§ 87-51. Severability of provisions.

§ 87‑51.  Severability of provisions.

If any provision of this Article or the application thereof to any person or circumstances is for any reason held invalid, such invalidity shall not affect other provisions or applications of the Article which can be given effect without the invalid provision or application, and to this end the provisions of this Article are declared to be severable. (1969, c. 669, s. 1.)



§ 87-52. State Board of Refrigeration Examiners; appointment; term of office.

Article 5.

Refrigeration Contractors.

§ 87‑52.  State Board of Refrigeration Examiners; appointment; term of office.

For the purpose of carrying out the provisions of this Article, the State Board of Refrigeration Examiners is created, consisting of seven members appointed by the Governor to serve seven‑year staggered terms. The Board shall consist of one member who is a wholesaler or a manufacturer of refrigeration equipment; one member from an engineering school of The University of North Carolina, one member from the Division of Public Health of The University of North Carolina, two licensed refrigeration contractors, one member who has no ties with the construction industry to represent the interest of the public at large, and one member with an engineering background in refrigeration. The term of office of one member shall expire each year. Vacancies occurring during a term shall be filled by appointment of the Governor for the unexpired term. Whenever the term "Board" is used in this Article, it means the State Board of Refrigeration Examiners. No Board member shall serve more than one complete consecutive term. (1955, c. 912, s. 1; 1959, c. 1206, s. 2; 1973, c. 476, s. 128; 1979, c. 712, s. 1; 1995, c. 376, s. 1.)



§ 87-53. Removal, qualifications and compensation of members; allowance for expenses.

§ 87‑53.  Removal, qualifications and compensation of members; allowance for expenses.

The Governor may remove any member of the Board for misconduct, incompetency or neglect of duty. Each member of the Board  shall be a resident of this State at the time of his appointment. Payment of compensation and reimbursement of expenses of Board members shall be governed by G.S. 93B‑5. (1955, c. 912, s. 2; 1969, c. 445, s. 9; 1979, c. 712, ss. 2, 7.)



§ 87-54. Organization meeting; officers; seal; rules.

§ 87‑54.  Organization meeting; officers; seal; rules.

The Board shall within 30 days after its appointment meet in the City of Raleigh and organize, and shall elect a chairman and secretary and treasurer, each to serve for one year. Thereafter said officer shall be elected annually. The secretary and treasurer shall give bond approved by the Board for the faithful performance of his duties, in such sum as the Board may, from time to time, determine. The Board shall have a common seal, shall formulate rules to govern its actions, and is hereby authorized to employ such personnel as it may deem necessary to carry out the provisions of this Article. (1955, c. 912, s. 3.)



§ 87-55. Regular and special meetings; quorum.

§ 87‑55.  Regular and special meetings; quorum.

The Board after holding its first meeting, as hereinbefore  provided, shall thereafter hold at least two regular meetings each year. Special meetings may be held at such times and places as the bylaws and/or rules of the Board provide; or as may be required in carrying out the provisions hereof. A quorum of the Board shall consist of four members. (1955, c. 912, s. 4.)



§ 87-56. Record of proceedings and register of applicants; reports.

§ 87‑56.  Record of proceedings and register of applicants; reports.

The Board shall keep a record of its proceedings and a register of all applicants for examination, showing the date of each application, the name, age and other qualifications, places of business and residence of each applicant. The books and records of the Board shall be prima facie evidence of the correctness of the contents thereof. On or before the first day of March of each year the Board shall submit to the Governor a report of its activities for the preceding year, and file with the Secretary of State a copy of such report, together with a statement of receipts and expenditures of the Board attested by the chairman and secretary. (1955, c. 912, s. 5.)



§ 87-57. License required of persons, firms or corporations engaged in the refrigeration trade.

§ 87‑57.  License required of persons, firms or corporations engaged in the refrigeration trade.

In order to protect the public health, safety, morals, order and general welfare of the people of this State, all persons, firms or corporations, whether resident or nonresident of the State of North Carolina, before engaging in refrigeration business or contracting, as defined in this Article, shall first apply to the Board and shall procure a license. (1955, c. 912, s. 6.)



§ 87-58. Definitions; contractors licensed by Board; examinations.

§ 87‑58.  Definitions; contractors licensed by Board; examinations.

(a)        As applied in this Article, "refrigeration trade or business" is defined to include all persons, firms or corporations engaged in the installation, maintenance, servicing and repairing of refrigerating machinery, equipment, devices and components relating thereto and within limits as set forth in the codes, laws and regulations governing refrigeration installation, maintenance, service and repairs within the State of North Carolina or any of its political subdivisions. The provisions of this Article shall not repeal any wording, phrase, or paragraph as set forth in Article 2 of Chapter 87 of the General Statutes. This Article shall not apply to any of the following:

(1)        The installation of self‑contained commercial refrigeration units equipped with an Original Equipment Manufacturer (OEM) molded plug that does not require the opening of service valves or replacement of lamps, fuses, and door gaskets.

(2)        The installation and servicing of domestic household self‑contained refrigeration appliances equipped with an OEM molded plug connected to suitable receptacles which have been permanently installed and do not require the opening of service valves.

(3)        Employees of persons, firms, or corporations or persons, firms or corporations, not engaged in refrigeration contracting as herein defined, that install, maintain and service their own refrigerating machinery, equipment and devices.

(4)        Any person, firm or corporation engaged in the business of selling, repairing and installing any comfort cooling devices or systems.

(b)        The term "refrigeration contractor" means a person, firm or corporation engaged in the business of refrigeration contracting.

(b1)      The term "transport refrigeration contractor" means a person, firm, or corporation engaged in the business of installation, maintenance, servicing, and repairing of transport refrigeration.

(c)        Any person, firm or corporation who for valuable consideration engages in the refrigeration business or trade as herein defined shall be deemed and held to be in the business of refrigeration contracting.

(d)        In order to protect the public health, comfort and safety, the Board shall prescribe the standard of experience to be required of an applicant for license and shall give an examination designed to ascertain the technical and practical knowledge of the applicant concerning the analysis of plans and specifications, estimating cost, fundamentals of installation and design as they pertain to refrigeration; and as a result of the examination, the Board shall issue a certificate of license in refrigeration to applicants who pass the required examination and a license shall be obtained in accordance with the provisions of this Article, before any person, firm or corporation shall engage in, or offer to engage in the business of refrigeration contracting. The Board shall prescribe standards for and issue licenses for refrigeration contracting and for transport refrigeration contracting. A transport refrigeration contractor license is a specialty license that authorizes the licensee to engage only in transport refrigeration contracting. A refrigeration contractor licensee is authorized to engage in transport refrigeration and all other aspects of refrigeration contracting.

Each application for examination shall be accompanied by a check, post‑office money order or cash in the amount of the annual license fee required by this Article. Regular examinations shall be given in the Board's office by appointment.

(e)        Repealed by Session Laws 1979, c. 843, s. 1.

(f)         Licenses Granted without an Examination.  Persons who had an established place of business prior to July 1, 1979, and who produce satisfactory evidence that they are engaged in the refrigeration business as herein defined in any city, town or other area in which Article 5 of Chapter 87 of the General Statutes did not previously apply shall be granted a certificate of license, without examination, upon application to the Board and payment of the license fee, provided completed applications shall be made prior to June 30, 1981.

(g)        The current license issued in accordance with the provisions of this Article shall be posted in the business location of the licensee, and its number shall appear on all proposals or contracts and requests for permits issued by municipalities.

(h)        A transport refrigeration contractor having an established place of business doing transport refrigeration contracting prior to October 1, 1995, shall be granted a transport refrigeration contracting specialty license, without examination, if the person produces satisfactory evidence the person is engaged in transport refrigeration contracting, pays the required license fee, and applies to the Board prior to January 1, 1997. The current specialty license shall be posted in accordance with subsection (g) of this section.

(i)         Nothing in this Article shall relieve the holder of a license issued under this section from complying with the building or electrical codes, statutes, or ordinances of the State or of any county or municipality or from responsibility or liability for negligent acts in connection with refrigeration contracting work. The Board shall not be liable in damages, or otherwise, for the negligent acts of licensees.

(j)         The Board in its discretion upon application may grant a reciprocal license to a person holding a valid, active substantially comparable license from another jurisdiction, but only to the extent the other jurisdiction grants reciprocal privileges to North Carolina licensees.  (1955, c. 912, s. 7; 1959, c. 1206, s. 1; 1979, c. 843, ss. 1, 2; 1987 (Reg. Sess., 1988), c. 1082, s. 5; 1989, c. 770, s. 13; 1995, c. 376, s. 2; 1998‑216, ss. 1, 2, 2.1; 2009‑333, ss. 1, 2.)



§ 87-59. Revocation or suspension of license for cause.

§ 87‑59.  Revocation or suspension of license for cause.

(a)        The Board shall have power to revoke or suspend the license of any refrigeration contractor who is guilty of any fraud or deceit in obtaining a license, or who fails to comply with any provision or requirement of this Article, or for gross negligence, incompetency, or misconduct, in the practice of or in carrying on the business of a refrigeration contractor as defined in this Article. Any person may prefer charges of fraud, deceit, gross negligence, incompetency, misconduct, or failure to comply with any provision or requirement of this Article, against any refrigeration contractor who is licensed under the provisions of this Article. All charges shall be in writing and verified by the complainant, and shall be heard and determined by the Board in accordance with the provisions of Chapter 150B of the General Statutes.

(b)        The Board shall adopt and publish rules and regulations, consistent with the provisions of this Article and Chapter 150B of the General Statutes, governing the suspension and revocation of licenses.

(c)        The Board shall establish and maintain a system whereby detailed records are kept regarding complaints against each licensee. This record shall include, for each licensee, the date and nature of each complaint, investigatory action taken by the Board, any findings of the Board, and the disposition of the matter.

(d)        In a case in which the Board is entitled to convene a hearing to consider a charge under this section, the Board may accept an offer to compromise the charge, whereby the accused shall pay to the Board a penalty not to exceed one thousand dollars ($1,000). The funds derived from the penalty shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(e)        All records, papers, and other documents containing information collected and compiled by the Board, or its members or employees, as a result of investigations, inquiries, or interviews conducted in connection with a licensing or disciplinary matter, shall not be considered public records within the meaning of Chapter 132 of the General Statutes.  (1955, c. 912, s. 8; 1973, c. 1331, s. 3; 1979, c. 712, s. 3; 1989, c. 770, s. 14; 1995, c. 376, s. 3; 2009‑333, ss. 3, 4.)



§ 87-60. Reissuance of revoked licenses; replacing lost or destroyed licenses.

§ 87‑60.  Reissuance of revoked licenses; replacing lost or destroyed licenses.

The Board may in its discretion reissue license to any person, firm or corporation whose license was revoked if a majority of the Board votes in favor of such reissuance for reasons deemed sufficient by the Board. A new certificate of registration to replace any license which may be lost or destroyed may be issued subject to the rules and regulations of the Board. (1955, c. 912, s. 9; 1998‑216, s. 3.)



§ 87-61. Violations made misdemeanor; employees of licensees excepted.

§ 87‑61.  Violations made misdemeanor; employees of licensees excepted.

Any person, firm or corporation who shall engage in or offer to engage in, or carry on the business of refrigeration contracting as defined in this Article, without first having been licensed to engage in the business, or businesses, as required by the provisions of this Article; or any person, firm or corporation holding a refrigeration license under the provisions of this Article who shall practice or offer to practice or carry on any type of refrigeration contracting not authorized by the license; or any person, firm or corporation who shall give false or forged evidence of any kind to the Board, or any member thereof, in obtaining a license, or who shall falsely impersonate any other practitioner of like or different name, or who shall use an expired or revoked license, or who shall violate any of the provisions of this Article, shall be guilty of a Class 3 misdemeanor. The Board may, in its discretion, use its funds to defray the costs and expenses, legal or otherwise, in the prosecution of any violation of this Article. Employees, while working under the supervision and jurisdiction of a person, firm or corporation licensed in accordance with the provisions of this Article, shall not be construed to have engaged in the business of refrigeration contracting.  (1955, c. 912, s. 10; 1993, c. 539, s. 607; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 376, s. 4; 2009‑333, s. 5.)



§ 87-61.1. Board may seek injunctive relief; retain counsel.

§ 87‑61.1.  Board may seek injunctive relief; retain counsel.

(a)        Whenever it appears to the Board that any person, firm or corporation is violating any of the provisions of this Article or of the rules and regulations promulgated under this Article, the Board may apply to the superior court for a restraining order and injunction to restrain the violation; and the superior courts have jurisdiction to grant the requested relief, irrespective of whether or not criminal prosecution has been instituted or administrative sanctions imposed by reason of the violation.

(b)        The Board may employ or retain legal counsel for matters and purposes the Board deems fit and proper, subject to G.S. 114‑2.3.  (1979, c. 712, s. 4; 2009‑333, s. 6.)



§ 87-62. Only one person in partnership or corporation need have license.

§ 87‑62.  Only one person in partnership or corporation need have license.

(a)        A corporation or partnership may engage in the business of refrigeration contracting if one or more persons connected with the corporation or partnership is registered and licensed as herein required, and the licensed person executes all contracts, exercises general supervision over the work done thereunder and is responsible for compliance with all the provisions of this Article. The Board may determine the number of businesses and the proximity of the businesses one to another over which the licensed person may be responsible.

(b)        For purposes of this section, the licensee's connection to the corporation or partnership shall be in the form of a written contract that is executed prior to the corporation or partnership engaging in refrigeration contracting.

(c)        Nothing in this Article shall prohibit any employee from becoming licensed pursuant to the provisions thereof. (1955, c. 912, s. 11; 1998‑216, s. 4.)



§ 87-63. License fees payable in advance; application of.

§ 87‑63.  License fees payable in advance; application of.

All license fees shall be paid in advance as hereafter provided to the secretary and treasurer of the Board and by him held as a fund for the use of the Board. The compensation and expenses of the members of the Board as herein provided, the salaries of its employees, and all expenses incurred in the discharge of its duties under this Article shall be paid out of such fund, upon the warrant of the chairman and secretary and treasurer: Provided, upon the payment of the necessary expenses of the Board as herein set out, and the retention by it of twenty‑five per centum (25%) of the balance of funds collected hereunder the residue, if any, shall be paid to the State Treasurer. (1955, c. 912, s. 12.)



§ 87-63.1. Ownership of real property; equipment; liability insurance.

§ 87‑63.1.  Ownership of real property; equipment; liability insurance.

(a)        The Board shall have the power to acquire, hold, rent, encumber, alienate, and otherwise deal with real property in the same manner as a private person or corporation, subject only to the approval of the Governor and the Council of State. Collateral pledged by the Board for an encumbrance is limited to the assets, income, and revenues of the Board.

(b)        The Board may purchase or rent equipment and supplies and purchase liability insurance or other insurance to cover the activities of the Board, its operations, or its employees.  (2009‑333, s. 7.)



§ 87-64. Examination and license fees; annual renewal.

§ 87‑64.  Examination and license fees; annual renewal.

Each applicant for a license by examination shall pay to the Board of Refrigeration Examiners a nonrefundable examination fee in an amount not to exceed the sum of forty dollars ($40.00). In the event the applicant successfully passes the examination, the examination fee shall be applied to the license fee required of licensees for the current year in which the examination was taken and passed.

The license of every person licensed under the provisions of this statute shall be annually renewed. Effective January 1, 2012, the Board may require, as a prerequisite to the annual renewal of a license, that licensees complete continuing education courses in subjects related to refrigeration contracting to ensure the safe and proper installation of commercial and transport refrigeration work and equipment. On or before November 1 of each year the Board shall cause to be mailed an application for renewal of license to every person who has received from the Board a license to engage in the refrigeration business, as heretofore defined. On or before January 1 of each year every licensed person who desires to continue in the refrigeration business shall forward to the Board a renewal fee in an amount not to exceed forty dollars ($40.00) together with the application for renewal. Upon receipt of the application and renewal fee the Board shall issue a renewal certificate for the current year. Failure to renew the license annually shall automatically result in a forfeiture of the right to engage in the refrigeration business. Any licensee who allows the license to lapse may be reinstated by the Board upon payment of a fee not to exceed seventy‑five dollars ($75.00). Any person who fails to renew a license for two consecutive years shall be required to take and pass the examination prescribed by the Board for new applicants before being licensed to engage further in the refrigeration business.  (1955, c. 912, s. 13; 1969, c. 314; 1979, c. 843, ss. 3, 4; 1998‑216, s. 5; 2009‑333, s. 8.)



§ 87-64.1. Public awareness program.

§ 87‑64.1.  Public awareness program.

The Board shall establish and implement a public awareness  program to inform the general public of the purpose and function of the Board. (1979, c. 712, s. 4.)



§§ 87-65 through 87-82: Repealed by Session Laws 1977, c. 712, s. 2.

Article 6.

Water Well Contractors.

§§ 87‑65 through 87‑82:  Repealed by Session Laws 1977, c.  712, s. 2.



§ 87-83. Short title.

Article 7.

North Carolina Well Construction Act.

§ 87‑83.  Short title.

This Article shall be known and may be cited as the North Carolina Well Construction Act. (1967, c. 1157, s. 1.)



§ 87-84. Findings and policy.

§ 87‑84.  Findings and policy.

The General Assembly of North Carolina finds that improperly constructed, operated, maintained, or abandoned wells can adversely affect the public health and the groundwater resources of the State. Consistent with the duty to safeguard the public welfare, safety, health and to protect and beneficially develop the groundwater resources of this State, it is declared to be the policy of this State to require that the location, construction, repair, and abandonment of wells, and the installation of pumps and pumping equipment conform to such reasonable requirements as may be necessary to protect the public welfare, safety, health and groundwater resources. (1967, c. 1157, s. 2.)



§ 87-85. Definitions.

§ 87‑85.  Definitions.

As used in this Article, unless the context otherwise requires:

(1)        "Abandoned well" means a well whose use has been discontinued, or which is in such a state of disrepair that continued use for obtaining groundwater or other useful purpose is impracticable.

(2)        "Aquifer" means a geologic formation, group of such formations, or a part of such a formation that is water bearing.

(3)        "Artesian well" means a well tapping a confined or artesian aquifer.

(4)        "Environmental Management Commission" means the North Carolina Environmental Management Commission or its successor, unless otherwise indicated.

(5)        "Construction of wells" means all acts necessary to construct wells for any intended purpose or use, including the location and excavation of the well; placement of casings, screens and fittings; development and testing.

(5a)      "Department" means the Department of Environment and Natural Resources unless otherwise indicated.

(6)        "Installation of pumps and pumping equipment" means the procedure employed in the placement and preparation for operation of pumps and pumping equipment, including all construction involved in making entrances to the well and establishing seals.

(7)        "Municipality" means a city, town, county, district, or other public body created by or pursuant to State law, or any combination thereof acting cooperatively or jointly.

(8)        "Nonpotable mineralized water" means brackish, saline, or other water containing minerals of such quantity or type as to render the water unsafe, harmful or generally unsuitable for human consumption and general use.

(9)        "Person" shall mean any and all persons, including individuals, firms, partnerships, associations, public or private institutions, municipalities or political subdivisions, governmental agencies, or private or public corporations organized or existing under the laws of this State or any other state or country.

(10)      "Polluted water" means water containing organic or other contaminants of such type and quantity as to render it unsafe, harmful or unsuitable for human consumption and general use.

(10a)    "Private drinking water well" means any excavation that is cored, bored, drilled, jetted, dug, or otherwise constructed to obtain groundwater for human consumption and that serves or is proposed to serve 14 or fewer service connections or that serves or is proposed to serve 24 or fewer individuals. The term "private drinking water well" includes a well that supplies drinking water to a transient noncommunity water system as defined in 40 Code of Federal Regulations § 141.2 (July 1, 2003 Edition).

(11)      "Pumps" and "pumping equipment" means any equipment or materials utilized or intended for use in withdrawing or obtaining groundwater including well seals.

(12)      "Repair" means work involved in deepening, reaming, sealing, installing or changing casing depths, perforating, screening, or cleaning, acidizing or redevelopment of a well excavation, or any other work which results in breaking or opening the well seal.

(13)      "Water supply well" means any well intended or usable as a source of water supply, but not to include a well constructed by an individual on land which is owned or leased by him, appurtenant to a single‑family dwelling, and intended for domestic use (including household purposes, farm livestock, or gardens).

(14)      "Well" means any excavation that is cored, bored, drilled, jetted, dug or otherwise constructed for the purpose of locating, testing or withdrawing groundwater or for evaluating, testing, developing, draining or recharging any groundwater reservoirs or aquifer, or that may control, divert, or otherwise cause the movement of water from or into any aquifer.

(15)      "Well driller," "driller" or "water well contractor" means any person, firm, or corporation engaged in the business of constructing wells.

(16)      "Well seal" means an approved arrangement or device used to cap a well or to establish and maintain a junction between the casing or curbing of a well and the piping or equipment installed therein, the purpose or function of which is to prevent pollutants from entering the well at the upper terminal.

(17)      "Operation of wells" means the process, frequency, and duration of withdrawing water or other fluids from a well by any means. (1967, c. 1157, s. 3; 1973, c. 1262, s. 23; 1977, c. 771, s. 4; 1987, c. 496, s. 1; 1989, c. 727, s. 218(21); 1997‑358, s. 4; 1997‑443, s. 11A.119(a); 2006‑202, s. 1.)



§ 87-86. Scope.

§ 87‑86.  Scope.

No person shall construct, operate, repair, or abandon, or cause to be constructed, operated, repaired, or abandoned, any well, nor shall any person install, repair, or cause to be installed or repaired, any pump or pumping equipment contrary to the provisions of this Article and applicable rules and regulations, provided that this Article shall not apply to any distribution of water beyond the point of discharge from  the pump. (1967, c. 1157, s. 4; 1987, c. 496, ss. 2, 3.)



§ 87-87. Authority to adopt rules, regulations, and procedures.

§ 87‑87.  Authority to adopt rules, regulations, and procedures.

The Environmental Management Commission shall adopt rules governing the location, construction, repair, and abandonment of wells, the operation of water wells or well systems with a designed capacity of 100,000 gallons per day or greater, and the installation and repair of pumps and pumping equipment. The Environmental Management Commission shall be responsible for the administration of this Article and shall:

(1)        Hold public hearings, upon not less than 30 days' prior notice setting forth the date, place, and time of hearing, and the proposed rules and regulations to be considered at said public hearing, which notice shall be published in one or more newspapers having general circulation throughout the State, in connection with proposed rules and regulations and amendments thereto.

(2)        Enforce the provisions of this Article, and any rules and regulations not inconsistent with the provisions of this Article adopted pursuant thereto.

(3)        Establish procedures and forms for the submission, review, approval, and rejection of applications, notifications, and reports required under this Article.

(4)        Issue such additional regulations as may be necessary to carry out the provisions of this Article.

(5)        Neither adopt nor enforce any rule or regulation that concerns the civil liability of an owner to a well driller for any costs or expenses of drilling and installing a well for the owner.

(6)        Adopt rules governing the permitting and inspection by the Commission of private drinking water wells with a designed capacity of 100,000 gallons per day or greater.

(7)        Adopt rules governing the permitting and inspection by local health departments of private drinking water wells pursuant to G.S. 87‑97. (1967, c. 1157, s. 5; 1973, c. 1262, s. 23; 1985, c. 728, s. 4; 1987, c. 496, s. 4; 2006‑202, s. 2.)



§ 87-88. General standards and requirements.

§ 87‑88.  General standards and requirements.

(a)        Prior Permission.  Prior permission shall be obtained from the Environmental Management Commission for the construction of (i) any water well or of well systems with a designed capacity of 100,000 gallons per day or greater; and (ii) of any well in a geographical area where the Environmental Management Commission finds, after public hearings, such permission to be reasonably necessary to protect the groundwater resources and the public welfare, safety and health, taking into consideration other applicable State laws; provided, however, that the Environmental Management Commission shall not reject any application under this subsection for permission to construct a well except upon the ground that the well would not be in compliance with a provision of this Article or with a rule or regulation of the Environmental Management Commission adopted pursuant to the provisions of G.S. 87‑87 of this Article. Notification of approval or rejection of an application for permission to construct a well shall be given the applicant within a period of 15 days after receipt of such application. Private drinking water wells (i) with a designed capacity of 100,000 gallons per day or greater or (ii) that are to be constructed in a geographical area where the Environmental Management Commission has found that prior permission is necessary shall be subject to permitting and inspection by the Environmental Management Commission and shall not be subject to permitting and inspection by a local health department. All other private drinking water wells shall be subject to permitting and inspection by the local health department as provided in G.S. 87‑97.

(b)        Reports.  Any person completing or abandoning any well shall furnish the Environmental Management Commission a certified record of the construction or abandonment of such well within a period of 30 days after completion of construction or abandonment.

(c)        Prevention of Contamination.  Every well shall be constructed and maintained in a condition whereby it is not a source or channel of contamination of the groundwater supply or any aquifer. Wells subject to the provisions of subdivision (a)(i) of this section shall be operated in such a way that they shall not cause the violation of applicable groundwater quality standards. Contamination as used herein shall mean the act of introducing into water foreign materials of such a nature, quality, and quantity as to cause degradation of the quality of the water.

(d)        Valves and Casing on Flowing Artesian Wells.  Valves and casing on all flowing artesian wells shall be maintained in a condition so that the flow of water can be completely stopped when the well is not being put to a beneficial use. Valves shall be closed when a beneficial use is not being made.

(e)        Access Port.  Every water‑supply well and such other wells, as may be specified by the Environmental Management Commission, shall be equipped with a usable access port or air line and to be a minimum of 0.5 inch inside diameter opening so that the position of the water level can be determined at any time. Such port shall be installed and maintained in such manner as to prevent entrance of water or foreign material.

(f)         Mineralized Water.  Whenever a water‑bearing stratum or aquifer that contains nonpotable mineralized water is encountered in well construction, the stratum shall be adequately cased or cemented off as conditions may require so that contamination of the overlying or underlying groundwater zones will not occur.

(g)        Polluted Water.  In constructing any well, all water‑bearing zones that are known to contain polluted water shall be adequately cased or cemented off so that pollution of the overlying and underlying groundwater zones will not occur.

(h)        Well Test.  Every water‑supply well shall be tested for capacity by a method and for a period of time acceptable to the Department and depending on the intended use of the well.

(i)         Chlorination of the Well.  Upon completion of the well construction and pump installation, all water‑supply wells installed for the purpose of obtaining groundwater for human consumption shall be sterilized in accordance with standards for sterilization of drinking water wells established by the U.S. Public Health Service.

(j)         Use of Well for Recharge or Disposal.  No well shall be used for recharge, injection or disposal purposes without prior permission from the Environmental Management Commission.

(k)        Abandonment of Wells. 

(1)        Temporary Abandonment: When any well is temporarily removed from service, the top of the well shall be sealed with a water‑tight cap or seal.

(2)        Permanent Abandonment: Any well that is to be permanently abandoned shall be filled, plugged, or sealed in such a manner as to prevent the well from being a channel allowing the vertical movement of water and a source of contamination of the groundwater supply.

(3)        Abandonment of Water Supply Wells for Other Use: Any water supply well that is removed from service as a potable water supply source may be used for other purposes, including, but not limited to, irrigation, commercial use, or industrial use, and such well is not subject to either subdivision (1) or (2) of this subsection during its use for other purposes. (1967, c. 1157, s. 6; 1973, c. 476, s. 128; c. 1262, s. 23; 1987, c. 496, s. 4; 1989, c. 727, s. 14; 1998‑212, s. 14.9B(a); 2006‑202, s. 3; 2006‑259, s. 50(a).)



§ 87-89. Existing installations.

§ 87‑89.  Existing installations.

No well or pump installation in existence and in use on July 6, 1967, shall be required to conform to provisions of subsection (a) of G.S. 87‑88, or any rules or regulations adopted pursuant thereto not inconsistent with the provisions of this Article; provided, however, that any well now or hereafter abandoned, including any well deemed to have been abandoned, as defined in the Article, shall, within such time as may be specified by the Environmental Management Commission, be brought into compliance with the requirements of this Article and any applicable rules or regulations with respect to abandonment of wells. It is the intention of the General Assembly that if the provisions of this section are held invalid as a grant of an exclusive or separate emolument or privilege, within the meaning of Article I, Sec. 7 of the North Carolina Constitution, the remainder of this Article shall be given effect without the invalid provision or provisions. (1967, c. 1157, s. 7; 1973, c. 1262, s. 23.)



§ 87-90. Rights of investigation, entry, access and inspection.

§ 87‑90.  Rights of investigation, entry, access and inspection.

The Environmental Management Commission or Department shall have the right to conduct such investigations as it may reasonably find necessary to carry on its duties prescribed in this Article, and for this purpose to enter at reasonable times upon any property, public or private, for the purpose of investigating the condition, installation, or operation of any well or associated equipment, facility, or property, and to require written statements or the filing of reports under oath, with respect to pertinent questions relating to the installation or operation of any well: Provided, that no person shall be required to disclose any secret formula, processes or methods used in any manufacturing operation or any confidential information concerning business activities carried on by him or under his supervision. No person shall refuse entry or access to any authorized representative of the Environmental Management Commission who requests entry for purposes of inspection, and who presents appropriate credentials, nor shall any person obstruct, hamper or interfere with any such representative while in the process of carrying out his official duties, consistent with the provisions of this Article. (1967, c. 1157, s. 8; 1973, c. 1262, s. 23.)



§ 87-91. Notice of violation; remedial action order.

§ 87‑91.  Notice of violation; remedial action order.

(a)        Whenever the Environmental Management Commission has reasonable grounds to believe that there has been a violation of this Article or any rule adopted pursuant to this Article, the Environmental Management Commission or Department shall give written notice to the person or persons alleged to be in violation. The notice shall identify the provision of this Article or rule adopted pursuant to this Article alleged to be violated and the facts alleged to constitute the violation. The Environmental Management Commission may also issue an order requiring specific remedial action. An order requiring remedial action shall specify the action to be taken, the date by which the action must be completed, the possible consequences of failing to comply with the order, and the procedure by which the alleged violator may seek review of the order.

(b)        The notice may be served by any means authorized under G.S. 1A‑1, Rule 4. (1967, c. 1157, s. 9; 1973, c. 1262, s. 23; 1977, c. 771, s. 4; 1989, c. 727, s. 15; 1997‑358, s. 7; 1997‑443, s. 11A.119(a).)



§ 87-92. Hearings; appeals.

§ 87‑92.  Hearings; appeals.

Any person wishing to contest a penalty, permit decision, or other order issued under this Article shall be entitled to an administrative hearing and judicial review conducted according to the procedures established in Chapter 150B of the General Statutes. (1967, c. 1157, s. 10; 1973, c. 1262, s. 23; 1977, c. 771, s. 4; 1985, c. 728, s. 1; 1987, c. 827, ss. 1, 70.)



§ 87-93: Repealed by Session Laws 1985, c. 728, s. 2.

§ 87‑93: Repealed by Session Laws 1985, c.  728, s. 2.



§ 87-94. Civil penalties.

§ 87‑94.  Civil penalties.

(a)        Any person who violates any provision of this Article, Article 7A of this Chapter, any order issued pursuant thereto, or any rule adopted thereunder, shall be subject to a civil penalty of not more than one thousand dollars ($1,000) for each violation, as determined by the Secretary of Environment and Natural Resources. Each day of a continuing violation shall be considered a separate offense. No person shall be subject to a penalty who did not directly commit the violation or cause it to be committed.

(b)        Repealed by Session Laws 1997‑358, s. 3.

(c)        In determining the amount of the penalty the Secretary shall consider factors set out in G.S. 143B‑282.1(b). The procedures set out in G.S. 143‑215.6A and G.S. 143B‑282.1 shall apply to civil penalties assessed under this section.

(d)        The Secretary shall notify any person assessed a civil penalty of the assessment and the specific reasons therefor by registered or certified mail, or by any means authorized by G.S. 1A‑1, Rule 4.

(e)        Repealed by Session Laws 1997‑358, s. 3.

(f)         Repealed by 1995 (Reg. Sess., 1996), c. 743, s. 2.

(g)        The clear proceeds of civil penalties provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1967, c. 1157, s. 12; 1985, c. 728, s. 3; 1987, c. 246, s. 2; 1989, c. 727, s. 218(22); 1989 (Reg. Sess., 1990), c. 1036, s. 10; 1995 (Reg. Sess., 1996), c. 743, s. 2; 1997‑358, s. 3; 1997‑443, s. 11A.119(a); 1998‑215, s. 44; 2001‑440, s. 1.4.)



§ 87-95. Injunctive relief.

§ 87‑95.  Injunctive relief.

Upon violation of any of the provisions of or any order issued pursuant to this Article, or duly adopted rule of the Commission implementing the provisions of this Article, the Secretary of Environment and Natural Resources may, either before or after the institution of proceedings for the collection of the penalty imposed by this Article for such violations, request the Attorney General to institute a civil action in the superior court in the name of the State upon the relation of the Department of Environment and Natural Resources for injunctive relief to restrain the violation or require corrective action, and for such other or further relief in the premises as said court shall deem proper. Neither the institution of the action nor any of the proceedings thereon shall relieve any party to such proceedings from the penalty prescribed by this Article for any violation of same. (1967, c. 1157, s. 13; 1973, c. 1262, s. 23; 1975, c. 842, s. 1; 1977, c. 771, s. 4; 1989, c. 727, s. 16; 1989 (Reg. Sess., 1990), c. 1004, s. 19(b); 1997‑443, s. 11A.119(a).)



§ 87-96. Conflict with other laws.

§ 87‑96.  Conflict with other laws.

(a)        The provisions of any law, rule, or local ordinance which establish standards affording greater protection to groundwater resources or public health, safety, or welfare shall prevail, within the jurisdiction to which they apply, over the provisions of this Article and rules adopted pursuant to this Article.

(b)        Rules relating to public health, wells, or groundwater adopted by the Commission for Public Health shall prevail over this Article, rules adopted pursuant to this Article, and rules adopted by a local board of health pursuant to subsection (c) of this section. This Article shall not be construed to repeal any law or rule in effect as of July 1, 1989.

(c)        A local board of health may adopt by reference rules adopted by the Environmental Management Commission pursuant to this Article, and may adopt more stringent rules when necessary to protect the public health. (1967, c. 1157, s. 14; 1973, c. 476, s. 128; 1989, c. 727, s. 17; 1991, c. 650, s. 1; 2007‑182, s. 2.)



§ 87-97. (See Editor's note for effective date) Permitting, inspection, and testing of private drinking water wells.

§ 87‑97.  (See Editor's note for effective date) Permitting, inspection, and testing of private drinking water wells.

(a)        Mandatory Local Well Programs.  Each county, through the local health department that serves the county, shall implement a private drinking water well permitting, inspection, and testing program. Local health departments shall administer the program and enforce the minimum well construction, permitting, inspection, repair, and testing requirements set out in this Article and rules adopted pursuant to this Article.

(b)        Permit Required.  Except for those wells required to be permitted by the Environmental Management Commission pursuant to G.S. 87‑88, no person shall:

(1)        Construct or assist in the construction of a private drinking water well unless a construction permit has been obtained from the local health department.

(2)        Repair or assist in the repair of a private drinking water well unless a repair permit has been obtained from the local health department, except that a permit shall not be required for the repair or replacement of a pump or tank.

(c)        Permit Not Required for Maintenance or Pump Repair or Replacement.  A repair permit shall not be required for any private drinking water well maintenance work that does not involve breaking or opening the well seal. A repair permit shall not be required for any private drinking water well repair work that involves only the repair or replacement of a pump or tank.

(d)        Well Site Evaluation.  The local health department shall conduct a field investigation to evaluate the site on which a private drinking water well is proposed to be located before issuing a permit pursuant to this section. The field investigation shall determine whether there is any abandoned well located on the site, and if so, the construction permit shall be conditioned upon the proper closure of all abandoned wells located on the site in accordance with the requirements of this Article and rules adopted pursuant to this Article. If a private drinking water well is proposed to be located on a site on which a wastewater system subject to the requirements of Article 11 of Chapter 130A of the General Statutes is located or proposed to be located, the application for a construction permit shall be accompanied by a plat or site plan, as defined in G.S. 130A‑334.

(e)        Issuance of Permit.  The local health department shall issue a construction permit or repair permit if it determines that a private drinking water well can be constructed or repaired and operated in compliance with this Article and rules adopted pursuant to this Article. The local health department may impose any conditions on the issuance of a construction permit or repair permit that it determines to be necessary to ensure compliance with this Article and rules adopted pursuant to this Article.

(f)         Expiration and Revocation.  A construction permit or repair permit shall be valid for a period of five years except that the local health department may revoke a permit at any time if it determines that there has been a material change in any fact or circumstance upon which the permit is issued. The foregoing shall be prominently stated on the face of the permit. The validity of a construction permit or a repair permit shall not be affected by a change in ownership of the site on which a private drinking water well is proposed to be located or is located if the location of the well is unchanged and the well and the facility served by the well remain under common ownership.

(f1)       Chlorination of the Well.  Upon completion of construction of a private drinking water well, the well shall be sterilized in accordance with the standards of drinking water wells established by the United States Public Health Service.

(g)        Certificate of Completion.  Upon completion of construction of a private drinking water well or repair of a private drinking water well for which a permit is required under this section, the local health department shall inspect the well to determine whether it was constructed or repaired in compliance with the construction permit or repair permit. If the local health department determines that the private drinking water well has been constructed or repaired in accordance with the requirements of the construction permit or repair permit, the construction and repair requirements of this Article, and rules adopted pursuant to this Article, the local health department shall issue a certificate of completion. No person shall place a private drinking water well into service without first having obtained a certificate of completion. No person shall return a private drinking water well that has undergone repair to service without first having obtained a certificate of completion.

(h)        (Effective until October 1, 2010) Drinking Water Testing.  Within 30 days after it issues a certificate of completion for a newly constructed private drinking water well, the local health department shall test the water obtained from the well or ensure that the water obtained from the well has been sampled and tested by a certified laboratory in accordance with rules adopted by the Commission for Public Health. The water shall be tested for the following parameters: arsenic, barium, cadmium, chromium, copper, fluoride, lead, iron, magnesium, manganese, mercury, nitrates, nitrites, selenium, silver, sodium, zinc, pH, and bacterial indicators.

(h)        (Effective October 1, 2010) Drinking Water Testing.  Within 30 days after it issues a certificate of completion for a newly constructed private drinking water well, the local health department shall test the water obtained from the well or ensure that the water obtained from the well has been sampled and tested by a certified laboratory in accordance with rules adopted by the Commission for Public Health. The water shall be tested for the following parameters: arsenic, barium, cadmium, chromium, copper, fluoride, lead, iron, magnesium, manganese, mercury, nitrates, nitrites, selenium, silver, sodium, zinc, pH, and bacterial indicators. The local health department also shall test the water obtained from the well for the following parameters when required to do so pursuant to rules adopted by the Commission for Public Health: methyl tert‑butyl ether, ethylene dibromide, 1,2‑dichloroethane, 1,2‑dichloropropane, isopropyl ether, benzene, toluene, ethylbenzene, xylenes, trichloroethylene, and tetrachloroethylene.

(i)         Commission for Public Health to Adopt Drinking Water Testing Rules.  The Commission for Public Health shall adopt rules governing the sampling and testing of well water and the reporting of test results. The rules shall allow local health departments to designate third parties to collect and test samples and report test results. The rules shall also provide for corrective action and retesting where appropriate. The Commission for Public Health may by rule require testing for additional parameters if the Commission makes a specific finding that testing for the additional parameters is necessary to protect public health.

(j)         Test Results.  The local health department shall provide test results to the owner of the newly constructed private drinking water well and, to the extent practicable, to any leaseholder of a dwelling unit or other facility served by the well at the time the water is sampled.

(k)        Registry of Permits and Test Results.  Each local health department shall maintain a registry of all private drinking water wells for which a construction permit or repair permit is issued. The registry shall specify the physical location of each private drinking water well and shall include the results of all tests of water from each well. The local health department shall retain a record of the results of all tests of water from a private drinking water well until the well is properly closed in accordance with the requirements of this Article and rules adopted pursuant to this Article.

(l)         Authority Not Limited.  This section shall not be construed to limit any authority of local boards of health, local health departments, the Department of Health and Human Services, or the Commission for Public Health to protect public health.  (2006‑202, s. 4; 2006‑259, ss. 50(b), 50(c), 51; 2007‑182, s. 2; 2007‑495, s. 1; 2008‑198, s. 1; 2009‑124, ss. 1, 3.)



§ 87-98. Bernard Allen Memorial Emergency Drinking Water Fund.

§ 87‑98.  Bernard Allen Memorial Emergency Drinking Water Fund.

(a)        The Bernard Allen Memorial Emergency Drinking Water Fund is established under the control and direction of the Department. The Fund shall be a nonreverting, interest‑bearing fund consisting of monies appropriated by the General Assembly or made available to the Fund from any other source and investment interest credited to the Fund.

(b)        The Fund may be used to pay for notification, to the extent practicable, of persons aged 18 and older who reside in any dwelling unit, and the senior official in charge of any business, at which drinking water is supplied from a private drinking water well or improved spring that is located within 1,500 feet of, and at risk from, known groundwater contamination. The senior official in charge of the business shall take reasonable measures to notify all employees of the business of the groundwater contamination, including posting a notice of the contamination in a form and at a location that is readily accessible to the employees of the business. The Fund may also be used by the Department to pay the costs of testing of private drinking water wells and improved springs for suspected contamination up to once every three years upon request by a person who uses the well and for the temporary or permanent provision of alternative drinking water supplies to persons whose drinking water well or improved spring is contaminated. Under this subsection, an alternative drinking water supply includes the repair or replacement of a contaminated well or the connection to a public water supply.

(c)        The Department shall disburse monies from the Fund based on financial need and on the risk to public health posed by groundwater contamination and shall give priority to the provision of services under this section to instances when an alternative source of funds is not available. The Fund shall not be used to provide alternative water supply to households with incomes greater than three hundred percent (300%) of the current federal poverty level. The Fund may be used to provide alternative drinking water supplies if the Department determines that the concentration of one or more contaminants in the private drinking water well or improved spring exceeds the federal maximum contaminant level, or the federal drinking water action level as defined in 40 Code of Federal Regulations § 141.1 through § 141.571 (1 July 2007) and 40 Code of Federal Regulations § 143.3 (1 July 2007). For a contaminant for which a federal maximum contaminant level or drinking water action level has not been established, the State groundwater standard established by the Environmental Management Commission for the concentration of that contaminant shall be used to determine whether the Fund may be used to provide alternative drinking water supplies. The Fund may also be used to provide alternative drinking water supplies as provided in this section if the Department determines that the concentration of one or more contaminants in a private drinking water well is increasing over time and that there is a significant risk that the concentration of a contaminant will exceed the federal maximum contaminant level or drinking water action level, or the State groundwater standard. A determination of the concentration of a contaminant shall be based on a sample of water collected from the private drinking water well within the past 12 months.

(c1)      In disbursing monies from the Fund, the Department shall give preference to provision of permanent replacement water supplies by connection to public water supplies and repair or replacement of contaminated wells over the provision of temporary water supplies. In providing alternative drinking water supplies, the Department shall give preference to connection to a public water supply system or to construction of a new private drinking water well over the use of a filtration system if the Department determines that the costs of periodic required maintenance of the filtration system would be cost‑prohibitive for users of the alternative drinking water supply.

(c2)      If the Department provides an alternative drinking water supply by extension of a waterline, the Department may disburse from the Fund no more than ten thousand dollars ($10,000) per household or other service connection. No more than one‑third of the total cost of the project may be paid from the Fund. The Department may combine monies from the Fund with monies from other sources in order to pay the total cost of the project.

(c3)      The Fund shall be used to provide alternative drinking water supplies only if the Department determines that the person or persons who are responsible for the contamination of the private drinking water well is or are not financially viable or cannot be identified or located and if the Department determines that one of the following applies:

(1)        The contamination of the private drinking water well is naturally occurring.

(2)        The owner of the property on which the private drinking water well is located did not cause or contribute to the contamination or control the source of the contamination.

(3)        The source of the contamination is the application or disposal of a hazardous substance or pesticide that occurred without the consent of the owner of the property on which the private drinking water well is located.

(c4)      The Department may use up to one hundred thousand dollars ($100,000) of the monies in the Fund to pay the personnel and other direct costs associated with the implementation of this section.

(c5)      The Fund shall not be used for remediation of groundwater contamination.

(c6)      Nothing in this section expands, contracts, or modifies the obligation of responsible parties under Article 9 or 10 of Chapter 130A of the General Statutes, this Article, or Article 21A of this Chapter to assess contamination, identify receptors, or remediate groundwater or soil contamination.

(d)        The Department shall establish criteria by which the Department is to evaluate applications and disburse monies from this Fund and may adopt any rules necessary to implement this section.

(e)        The Department, in consultation with the Commission for Public Health and local health departments, shall report no later than 1 October of each year to the Environmental Review Commission, the House of Representatives and Senate Appropriations Subcommittees on Natural and Economic Resources, and the Fiscal Research Division of the General Assembly on the implementation of this section. The report shall include the purpose and amount of all expenditures from the Fund during the prior fiscal year, a discussion of the benefits and deficiencies realized as a result of the section, and may also include recommendations for any legislative action.  (2006‑255, s. 5.2; 2007‑182, s. 2; 2007‑323, s. 12.2(a); 2008‑107, s. 12.1.)



§ 87-98.1. Title.

Article 7A.

Well Contractors Certification.

§ 87‑98.1.  Title.

This Article may be cited as the North Carolina Well Contractors Certification Act. (1997‑358, s. 2.)



§ 87-98.2. Definitions.

§ 87‑98.2.  Definitions.

The definitions in G.S. 87‑85 and the following definitions apply in this Article:

(1)        Commission.  The Well Contractors Certification Commission, as established by G.S. 143B‑301.11.

(2)        Department.  The Department of Environment and Natural Resources.

(3)        Person.  A natural person.

(4)        Secretary.  The Secretary of Environment and Natural Resources.

(5)        Well contractor.  A person in trade or business who undertakes to perform a well contractor activity or who undertakes to personally supervise or personally manage the performance of a well contractor activity on the person's own behalf or for any person, firm, or corporation.

(6)        Well contractor activity.  The construction, installation, repair, alteration, or abandonment of any well. (1997‑358, s. 2; 1997‑443, s. 11A.119(b); 2002‑165, s. 1.1.)



§ 87-98.3. Purpose.

§ 87‑98.3.  Purpose.

It is the purpose of this Article to protect the public health and safety by ensuring the integrity and competence of well contractors, to protect and beneficially develop the groundwater resources of the State, to require the examination of well contractors and the certification of their competency to supervise or conduct well contractor activity, and to establish procedures for the examination and certification of well contractors. (1997‑358, s. 2.)



§ 87-98.4. Well contractor certification required; exemptions.

§ 87‑98.4.  Well contractor certification required; exemptions.

(a)        Certification Required.  No person shall perform, manage, or supervise any well contractor activity without being certified under this Article. A person who is not a certified well contractor or who is not employed by a certified well contractor shall not offer to perform any well contractor activity unless the person utilizes a certified well contractor to perform the well contractor activity and, prior to the performance of the well contractor activity, the person discloses to the landowner in writing the name of the certified well contractor who will perform the well contractor activity, the certification number of the well contractor, and the name of the company that employs the certified well contractor.

(b)        Exempt persons and activities.  This Article does not apply to any of the following persons or activities:

(1)        A person who is employed by, or performs labor or services for, a certified well contractor in connection with well contractor activity performed under the personal supervision of the certified well contractor.

(2)        A person who constructs, repairs, or abandons a well that is located on land owned or leased by that person.

(3)        A person who is employed by a government agency and who performs well contractor activity solely within the scope of the person's government employment.

(4)        A person who is licensed as a professional engineer under Chapter 89C of the General Statutes, a geologist under Chapter 89E of the General Statutes, or a soil scientist under Chapter 89F of the General Statutes who uses a hand auger to collect soil or water samples or to measure water levels. This exemption does not include the construction of a monitoring well.

(5)        Construction, repair, or abandonment of a well used for a temporary dewatering activity that is associated with, and necessary to complete construction of, a utility distribution or collection system, a building or other structure, or a transportation system, if all of the following conditions are met:

a.         The dewatering well is constructed solely for the purpose of removing water from or lowering the water table in the immediate area of the construction activity.

b.         The dewatering well is located within 25 feet of the excavation and is not greater than 25 feet deeper than the excavation.

c.         The dewatering well is abandoned in accordance with rules governing the abandonment of wells adopted by the Environmental Management Commission pursuant to G.S. 87‑87 within 30 days of installation of the well or within 10 days of completion of the project, whichever is later.

(6)        Construction, repair, or abandonment of a well used for a temporary dewatering activity that is associated with the construction of a borrow pit if the dewatering activity is located within 15 feet of the proposed perimeter of the borrow pit.

(7)        Exploratory drilling for mining‑related investigations.

(8)        Installation of a water level observation well on property for which a mining permit has been issued under the Mining Act of 1971, Article 7 of Chapter 74 of the General Statutes.

(9)        Drilling of a blast hole.

(10)      Installation of a cathodic protection anode.

(11)      Installation of a wetland monitoring gauge at a depth of eight feet or less for the purpose of monitoring fluctuations in the water table.

(12)      Installation of a caisson, piling, or structural pier.

(13)      A person who is licensed as a plumbing contractor under Article 2 of Chapter 87 of the General Statutes who installs pumps or pumping equipment; installs, breaks, or reinstalls a well seal in accordance with G.S. 87‑85(6); or disinfects a well incident to the installation, alteration, or replacement of pumps or pumping equipment within or near a well. However, the plumbing contractor shall maintain documentation of having attended a continuing education course that covered well seal installation, protection, and sanitation within the last two years prior to the work being performed. The State Board of Examiners of Plumbing, Heating and Fire Sprinkler Contractors shall ensure that continuing education courses covering well seal installation, protection, and sanitation are available to licensed plumbing contractors during each six‑month continuing education course schedule. The licensed plumbing contractor shall remain on‑site while the work is being performed until the well is disinfected and sealed.

(c)        Additional Exemptions.  In addition to the exemptions set out in subsection (b) of this section, the Commission may exempt by rule a geophysical activity, construction activity, or other well contractor activity from the requirements of this Article if the Commission finds that the activity has a negligible impact on the environment; public health, safety, and welfare; and the groundwater resources of the State.  (1997‑358, s. 2; 1998‑129, s. 1; 2001‑440, s. 1.1; 2005‑386, s. 9; 2009‑418, s. 1.)



§ 87-98.5. Types of certification; sole certification.

§ 87‑98.5.  Types of certification; sole certification.

The Commission, with the advice and assistance of the Secretary, shall establish the appropriate types of certification for well contractors. Each certification type established by the Commission shall be the sole certification required to engage in well contractor activity in the State. (1997‑358, s. 2.)



§ 87-98.6. Well contractor qualifications and examination.

§ 87‑98.6.  Well contractor qualifications and examination.

The Commission, with the advice and assistance of the Secretary, shall establish minimum requirements of education, experience, and knowledge for each type of certification for well contractors and shall establish procedures for receiving applications for certification, conducting examinations, and making investigations of applicants as may be necessary and appropriate so that prompt and fair consideration will be given to each applicant. (1997‑358, s. 2.)



§ 87-98.7. Issuance and renewal of certificates; temporary certification; refusal to issue a certificate.

§ 87‑98.7.  Issuance and renewal of certificates; temporary certification; refusal to issue a certificate.

(a)        Issuance.  An applicant, upon satisfactorily meeting the appropriate requirements, shall be certified to perform in the capacity of a well contractor and shall be issued a suitable certificate by the Commission designating the level of the person's competency. A certificate shall be valid for one year or until any of the following occurs:

(1)        The certificate holder voluntarily surrenders the certificate to the Commission.

(2)        The certificate is revoked or suspended by the Commission for cause.

(b)        Renewal.  A certificate shall be renewed annually by payment of the annual fee and proof that the applicant has completed any professional development hours as may be required by the rules of the Commission. A person who fails to renew a certificate within 30 days of the expiration of the certificate must reapply for certification under this Article.

(c)        Temporary Certification.  A person may receive temporary certification to construct a well upon submission of an application to the Commission and subsequent approval in accordance with the criteria established by the Commission and upon payment of a temporary certification fee. A temporary certification shall be granted to the same person only once per calendar year and may not be valid for a period in excess of 45 consecutive days. To perform additional well contractor activity during that same calendar year, the person shall apply for certification under this Article.

(d)        Refusal to Issue a Certificate.  The Commission shall not issue a certificate under any of the following circumstances:

(1)        The applicant has not paid civil penalties assessed against the applicant under G.S. 87‑94 for a violation of this Article, Article 7 of this Chapter, or any rule adopted to implement either of those Articles.

(2)        The applicant has not conducted all restoration activities ordered by the Department related to a violation by the applicant of Article 7 of this Chapter.

(3)        As determined by the Commission, the applicant has a history of not complying with this Article, Article 7 of this Chapter, or any rule adopted to implement either of those Articles. (1997‑358, s. 2; 2001‑440, s. 1.2; 2007‑495, s. 2.)



§ 87-98.8. Disciplinary actions.

§ 87‑98.8.  Disciplinary actions.

The Commission may issue a written reprimand to a well contractor or, in accordance with the provisions of Article 3A of Chapter 150B of the General Statutes, may suspend or revoke the certificate of a well contractor if the Commission finds that the well contractor has:

(1)        Engaged in fraud or deception in connection with obtaining certification or in connection with any well contractor activity.

(2)        Failed to use reasonable care, judgment, or the application of the person's knowledge or ability in the performance of any well contractor activity.

(3)        Been grossly negligent or has demonstrated willful disregard of any applicable laws or rules governing well construction.

(4)        Failed to satisfactorily complete continuing education requirements established by the Commission. (1997‑358, s. 2.)



§ 87-98.9. Fees; Well Construction Fund.

§ 87‑98.9.  Fees; Well Construction Fund.

(a)        Fees.  The Commission may set a fee for certification by examination, an annual fee for certification renewal, and a fee for temporary certification. The fee for certification by examination may not exceed one hundred dollars ($100.00), the annual fee may not exceed two hundred dollars ($200.00) per year, and the temporary certification fee shall not exceed one hundred dollars ($100.00). A well contractor certificate is void if the well contractor fails to pay the annual fee within 30 days of the date the fee is due.

(b)        Fund.  The Well Construction Fund is created as a nonreverting account within the Department. All fees collected pursuant to this Article shall be credited to the Fund. The Fund shall be used for the costs of administering this Article. (1997‑358, s. 2.)



§ 87-98.10. Promotion of training.

§ 87‑98.10.  Promotion of training.

The Commission and the Secretary may provide training for well contractors and cooperate with educational institutions and private and public associations, persons, or corporations in providing training for well contractors. (1997‑358, s. 2.)



§ 87-98.11. Responsibilities of well contractors.

§ 87‑98.11.  Responsibilities of well contractors.

All persons receiving certification under this Article to perform well contractor activities in this State shall be responsible for complying with all statutes, rules, and generally accepted construction practices, including all local rules or ordinances governing well contractor activities. (1997‑358, s. 2.)



§ 87-98.12. (Effective until September 1, 2010) Continuing education requirements; exemption.

§ 87‑98.12.  (Effective until September 1, 2010) Continuing education requirements; exemption.

(a)        In order to continue to be certified under this Article, a well contractor shall satisfactorily complete the number of hours of approved continuing education required by the Commission. The Commission shall establish the minimum number of hours of continuing education that shall be required to maintain certification, shall specify the scope of required continuing education courses, and shall approve continuing education courses.

(b)        A well contractor who is 70 years of age or more; who has engaged in well contractor activity for more than 20 years; who has no record of having violated any provision of this Article, Article 7 of this Chapter, or order issued pursuant to or rule adopted under this Article or Article 7 of this Chapter in the previous 10 years; and who meets all other requirements for certification under this Article is exempt from continuing education requirements adopted pursuant to this section. (1997‑358, s. 2; 1998‑129, s. 1; 2001‑440, s. 1.3; 2007‑495, s. 5.)

§ 87‑98.12.  (Effective September 1, 2010) Continuing education requirements.

In order to continue to be certified under this Article, a well contractor shall satisfactorily complete the number of hours of approved continuing education required by the Commission. The Commission shall establish the minimum number of hours of continuing education that shall be required to maintain certification, shall specify the scope of required continuing education courses, and shall approve continuing education courses. (1997‑358, s. 2; 1998‑129, s. 1; 2001‑440, s. 1.3; 2007‑495, s. 5.)



§ 87-98.13. Injunctive relief.

§ 87‑98.13.  Injunctive relief.

Upon violation of this Article, a rule adopted under this Article, or an order issued under this Article, the Secretary may, either before or after the institution of proceedings for the collection of any penalty imposed under this Article for the violation, request the Attorney General to institute a civil action in the superior court in the name of the State for injunctive relief to restrain the violation or require corrective action and for any other relief the court finds proper. Initiating an action shall not relieve any party to the proceedings from any penalty prescribed by this Article. (1997‑358, s. 2.)



§ 87-99. Reserved for future codification purposes.

§ 87‑99.  Reserved for future codification purposes.



§ 87-100. Short title.

Article 8.

Underground Damage Prevention.

§ 87‑100.  Short title.

This Article shall be known as the "Underground Damage Prevention Act". (1985, c. 785, s. 1.)



§ 87-101. Definitions.

§ 87‑101.  Definitions.

As used in this Article:

(1)        "Association" means an association, sponsored by utility owners, that will provide for receipt of notification of excavation operations in a defined geographical area, and that will maintain the records of the notifications.

(2)        "Damage" includes the substantial weakening of structural or lateral support of an underground utility, penetration or destruction of protective coating, housing, or other protective device of an underground utility, and the partial or complete severance of an underground utility.

(3)        "Excavate" or "excavation" means an operation for the purpose of the movement or removal of earth, rock, or other materials in or on the ground by use of equipment operated by means of mechanical power and/or an operation by which a structure or mass of material is wrecked, razed, moved, or removed by means of any tools, equipment, or discharge of explosives. This term includes road construction but does not include road maintenance activities within rights‑of‑way of a highway, including those maintenance activities defined by the rules and regulations of the North Carolina Department of Transportation.

(4)        "Highway" has the meaning set out in G.S. 20‑4.01 as the same shall be amended from time to time.

(5)        "Location of underground utilities" means a strip of land not wider than the width of the underground utility plus two and one‑half (2 1/2) feet on either side of the underground utility.

(6)        "Person" means a corporation, individual, copartnership, company, association, or any combination of individuals or organizations doing business as a unit, any subdivision or instrumentality of the State, and includes any officer, agent, trustee, receiver, assignee, lessee, or personal representative of any of the above entities.

(7)        "Person financially responsible" means that person who ultimately receives the benefits of any completed excavation activities, including a person owning or leasing real property or holding an easement or interest in an easement.

(8)        "Public spaces" means any area owned by the State or any of its political subdivisions or dedicated for public use.

(9)        "Road construction" means the actual building of a new highway; or the paving, grading, widening, relocation, reconstruction, or other major improvement of a substantial portion of an existing highway.

(10)      "Road maintenance" means preservation, including repairs and resurfacing of a highway, not amounting to road construction.

(11)      "Street" has the meaning set out in G.S. 20‑4.01 as the same shall be amended from time to time.

(12)      "Underground utility" means any underground line, system or facility used for producing, storing, conveying, transmitting, or distributing communication or telecommunication, electricity, gas, petroleum and petroleum products, coal slurry, hazardous liquids, water under pressure, steam, or sanitary sewage, but not including traffic signal control cables and vehicle detection cables of the North Carolina Department of Transportation.

(13)      "Utility owner" means any person who owns or operates an underground utility.

(14)      "Work day" means every day except Saturday, Sunday, national legal holidays and State legal holidays. (1985, c. 785, s. 1.)



§ 87-102. Notice required prior to excavation.

§ 87‑102.  Notice required prior to excavation.

(a)        Except as provided in G.S. 87‑106, before commencing any excavations in highways, public spaces or in private easements of a utility owner, a person planning to excavate shall notify each utility owner having underground utilities located in the proposed area to be excavated, either orally or in writing, not less than two nor more than 10 working days prior to starting, of his intent to excavate.

(b)        The written or oral notice required in subsection (a) shall contain:

(1)        The name, address, and telephone number of the person filing the notice;

(2)        The name, address, and telephone number of the person doing the excavating;

(3)        The anticipated starting date of the excavation;

(4)        The anticipated duration of the excavation;

(5)        The type of excavation to be conducted;

(6)        The location of the proposed excavation; and

(7)        Whether or not explosives will be used.

(c)        If the notice required by this section is made by telephone,  an adequate record shall be made of the notification by the utility owners or the utility association and the person making the notification, to document compliance with this section. (1985, c. 785, s. 1.)



§ 87-103. Effect of permit on liability.

§ 87‑103.  Effect of permit on liability.

A permit authorizing excavation operations and issued pursuant to law or ordinance shall not relieve a person of the responsibility of complying with this Article. (1985, c. 785, s. 1.)



§ 87-104. Requirements of person doing excavation.

§ 87‑104.  Requirements of person doing excavation.

(a)        Except as provided in G.S. 87‑106, no person may excavate in a highway, a public space, or a private easement of a utility owner without first having given the notice required in G.S. 87‑102 to the utility owners.

(b)        In addition to the notification requirements, each person excavating shall:

(1)        Plan the excavation to avoid damage and to minimize interference with underground utilities in and near the construction area, to the best of his abilities;

(2)        Maintain a clearance between an underground utility and the cutting edge or point of any mechanized equipment, taking into account the known limit of control of that cutting edge or point, as is reasonably required to avoid damage; and

(3)        Provide support for the underground utilities in or near the  construction area, including backfill, as may be reasonably required by the utility owner for the protection of the underground utilities. (1985, c. 785, s. 1.)



§ 87-105. Requirements of the person financially responsible for the excavation.

§ 87‑105.  Requirements of the person financially responsible for the excavation.

The person financially responsible shall provide to the person responsible for doing the excavating, the names of all underground utility owners in the area of the proposed excavation. The names of the utility owners may be obtained from the County Register of Deeds or the Building Inspection Department of the political subdivision in which the excavating is taken place, if there is one. (1985, c. 785, s. 1.)



§ 87-106. Exceptions.

§ 87‑106.  Exceptions.

The following excavations are exempted from the notification requirements of this Article:

(1)        Tilling of soil for agricultural purposes;

(2)        Excavation by a utility owner, by the State or its subdivisions or agencies, or by anyone contracting with any of these entities to perform the excavation, on or within an easement, right‑of‑way, or property owned or controlled by any of these entities, where:

a.         Only the facilities of the utility owner doing the excavating  are permitted; or

b.         All persons having an interest in the excavation and the underground utilities that may be damaged during the excavation have agreed in writing to provide the equivalent of the notification required by this Article among themselves; or

(3)        The replacement of a pole as long as the replacement pole is within three feet of the original pole and within the line of existing poles. This exception shall not apply to poles at highway intersections or at the crossings of highways and permanently marked transmission underground utilities.

(4)        In the case of an emergency involving danger to life, health, or property requiring immediate correction, or in order to continue the operation of a major industrial plant, or in order to assure the continuity of utility services, excavations immediately required to repair or maintain the needed service may be made, without using explosives, if notice is given to the utility owner or association as soon as is reasonably possible; except that the prohibition against the use of explosives shall not apply to the North Carolina Department of Transportation. Performance of emergency excavation shall not relieve the excavator of liability for damages. (1985, c. 785, s. 1.)



§ 87-107. Duties of the utility owners.

§ 87‑107.  Duties of the utility owners.

Each utility owner, or his designated representative including an association, notified of an intent to excavate shall, before the proposed start of excavating (unless another period is agreed to by the person conducting the excavation and the utility owner or their representatives), provide the following information to the person excavating to the extent such information is reflected by records in the possession of and reasonably available to the utility owner:

(1)        The location and description of all of the underground utilities which may be damaged as a result of the excavation;

(2)        The location and description of all utility markers indicating the location of the underground utilities; and

(3)        Any other information that would assist in locating and avoiding damage to the underground utilities, including providing temporary markings when necessary indicating the location of the underground utility in locations where permanent utility markers do not exist. (1985, c. 785, s. 1.)



§ 87-108. Absence of utility location.

§ 87‑108.  Absence of utility location.

Should any utility owner who has been given notice pursuant to G.S. 87‑102 fail to respond to that notice as provided in G.S. 87‑107, or fail to properly locate the underground utility, then the person excavating is free to proceed with the excavation. Neither the excavator nor the person financially responsible for the excavation will be liable to the nonresponding or improperly responding utility owner for damages to that utility owner's facilities if the person doing the excavating shall exercise due care to protect existing underground utilities when there is evidence of the existence of those underground utilities near the proposed excavation site. (1985, c. 785, s. 1.)



§ 87-109. Recording requirements for associations.

§ 87‑109.  Recording requirements for associations.

An association shall record with the Register of Deeds of each county in which participating utility owners own or operate underground utilities, a notarized document providing the telephone number and address of the association, a description of the geographical area served by the association, and a list of the names and addresses of the utility owners receiving these services from the association. (1985, c. 785, s. 1.)



§ 87-110. Recording requirements for utility owners.

§ 87‑110.  Recording requirements for utility owners.

(a)        Each utility owner having underground utilities in North Carolina shall record a notarized document containing the name of the utility owner and the title, address, and telephone number of its representatives designated to receive the written or oral notice of intent to excavate, with the Register of Deeds of each county in which the utility owner owns or operates underground facilities. This document shall be executed by an officer of the utility owner or in the case of a governmental entity, the authorized official.

(b)        Any change or modification of the information recorded by a utility owner, pursuant to subsection (a) of this section, shall be made by recording the corrected information with the Register of Deeds of each county to which the change or modification applies, in the manner required by subsection (a) of this section within five days of the change made to the utilities.

(c)        For purposes of the recordings required by subsections (a) and (b) of this section, recordings by an association pursuant to G.S. 87‑109 shall satisfy the recording requirements for each utility owner who is a member of the association while that utility owner remains a  member of the association.

(d)        Upon receipt of the documents recorded pursuant to subsections (a), (b), or (c) of this section, the Register of Deeds shall place the documents in the Grantor's Index under the heading "Underground Utilities". The registration fee imposed by Chapter 161 of the General Statutes shall apply to these documents. (1985, c. 785, s. 1.)



§ 87-111. Recorded information filed with inspection departments.

§ 87‑111.  Recorded information filed with inspection departments.

A copy of any document or modification or change in the information in that document recorded pursuant to G.S. 87‑109 or G.S. 87‑110 shall be filed with any county or municipal inspection department having jurisdiction over any area where the underground utilities are located. Such inspection departments shall maintain these filings in alphabetical order in an accessible form. (1985, c. 785, s. 1.)



§ 87-112. Color-coding.

§ 87‑112.  Color‑coding.

When the location of an underground utility is marked with stakes or by other physical means, pursuant to this Article, the utility owner shall use colored markers following the American Public Works Association Uniform Color Code for Utilities. (1985, c. 785, s. 1.)



§ 87-113. Notification required when damage done.

§ 87‑113.  Notification required when damage done.

(a)        The person doing an excavation that results in any known damage to an underground utility shall, immediately after the discovery of the damage, notify the utility owner of the location and nature of the damage and shall allow the utility owner reasonable time to repair the damage before completing the excavation in the immediate area of the damaged underground utility.

(b)        The person responsible for conducting any excavation that results in damage to an underground utility where the damage may endanger life, health, or property shall, immediately after the discovery of the damage, take action to protect the public and property, notify the utility owner, notify the police or fire departments, and take any other actions to minimize the hazards until the arrival of the utility owner's personnel, the police, or the fire department. The excavator shall delay any backfilling in the immediate area of the damaged underground utility until authorized by the utility owner unless it is necessary to prevent injury or property damage to others. Repair of any damage shall be performed by the utility owner or by qualified personnel authorized by the utility owner. (1985, c. 785, s. 1.)



§ 87-114. Homeowners.

§ 87‑114.  Homeowners.

This Article does not require utility notification before a property owner digs in any area on his own property with nonmechanized equipment nor prior to tilling the soil for agricultural, gardening or landscaping purposes. Mechanized equipment may be used, without utility notification, in any area on the owner's property with the exception of recorded underground utility easements which describes the location of the easement with specificity. (1985, c. 785, s. 1.)






Chapter 88 - Cosmetic Art.

§§ 88-1 through 88-30: Repealed by Session Laws 1998-230, s. 1.

Chapter 88.

Cosmetic Art.

§§ 88‑1 through 88‑30:  Repealed by Session Laws 1998‑230, s.  1.






Chapter 88A - Electrolysis Practice Act.

§ 88A-1. Short title.

Chapter 88A.

Electrolysis Practice Act.

§ 88A‑1.  Short title.

This Chapter may be cited as the "Electrolysis Practice Act." (1989 (Reg. Sess., 1990), c. 1033.)



§ 88A-2. Purpose.

§ 88A‑2.  Purpose.

The purpose of this Chapter is to ensure minimum standards of competency, to protect the public from misrepresentation of status by persons who hold themselves out to be "licensed electrologists" or "licensed laser hair practitioners" and to provide the public with safe care by the mandatory licensing of electrologists and laser hair practitioners. (1989 (Reg. Sess., 1990), c. 1033, s. 1; 2007‑489, s. 1.)



§ 88A-3. Definitions.

§ 88A‑3.  Definitions.

As used in this Chapter, unless the context requires otherwise:

(1)        "Board" means the North Carolina Board of Electrolysis Examiners.

(2)        "Electrolysis" means the permanent removal of hair by the application of an electrical current to the dermal papilla by a filament to cause decomposition, coagulation, or dehydration within the hair follicle as approved by the Food and Drug Administration of the United States Government.

(3)        "Electrologist" or "electrolocist" means a person who engages in the practice of electrolysis for permanent hair removal.

(4)        "Electrology" means the art and practice relating to the removal of hair from the normal skin of the human body by application of an electric current to the hair papilla by means of a needle or needles so as to cause growth inactivity of the hair papilla and thus permanently remove the hair.

(5)        "Laser hair practitioner" means a person who engages in laser, light source, or pulsed‑light treatments for the removal of hair.

(6)        "Laser, light source, or pulsed‑light devices" means a device used exclusively in the nonablative procedure for the removal of hair.

(7)        "Laser, light source, or pulsed‑light treatments" means the use of laser or pulsed‑light devices for nonablative procedures for the removal of hair. (1989 (Reg. Sess., 1990), c. 1033, s. 1; 2007‑489, s. 2.)



§ 88A-4. Unlawful practice.

§ 88A‑4.  Unlawful practice.

(a)        It shall be unlawful to engage in the practice of electrolysis or laser, light source, or pulsed‑light treatments in this State without a license.

(b)        Any person practicing electrology or laser, light source, or pulsed‑light treatments for the purpose of hair removal or hair reduction in this State without being licensed by the Board shall be guilty of a Class I felony and may be assessed a civil penalty of up to five thousand dollars ($5,000) for each offense. Any other violation of this Chapter shall be a Class 2 misdemeanor. (1989 (Reg. Sess., 1990), c. 1033, s. 1; 1991 (Reg. Sess., 1992), c. 1003, s. 2; 1993, c. 530, s. 3; c. 539, s. 609; 1994, Ex. Sess., c. 24, s. 14(c); 2007‑489, s. 3.)



§ 88A-5. Creation and membership of Board.

§ 88A‑5.  Creation and membership of Board.

(a)        The North Carolina Board of Electrolysis Examiners is created. The Board shall consist of five members as follows:

(1)        Three electrologists who have engaged in the practice of electrolysis for at least five years, one of whom shall be appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives, one of whom shall be appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate, and one of whom shall be appointed by the Governor.

(2)        A physician licensed under Chapter 90 of the General Statutes, who shall be nominated by the North Carolina Medical Board and appointed by the Governor.

(3)        A public member, appointed by the Governor, who has not practiced electrolysis, who is not in training to become an electrologist, and who is not related to anyone who would be prohibited by this subdivision from serving on the Board as a public member.

(b)        Legislative appointments shall be made in accordance with G.S. 120‑121. A vacancy in a legislative appointment shall be filled in accordance with G.S. 120‑122.

(c)        Each member shall be appointed for a term of three years and shall serve until a successor is appointed. Of the members initially appointed, one of the electrologist members shall serve a term of one year. The public member and the second electrologist member shall serve a term of two years. The physician member and the third electrologist member shall serve a term of three years. The terms of all initial appointments shall commence within 30 days of the effective date of this act. No member may serve more than two consecutive full terms.

(d)        Vacancies shall be filled by the appropriate appointing authority within 30 days after the position is vacated. Appointees shall serve the remainder of the unexpired term and until their successors have been appointed and qualified.

(e)        The Board may remove any of its members for gross neglect of duty, incompetence, or unprofessional conduct. A member subject to disciplinary proceedings shall be disqualified from all Board business until the charges are resolved. The Governor may also remove any member of the Board which he appoints.

(f)         Each member of the Board shall receive per diem compensation and reimbursement for travel and subsistence in the amounts the Board votes upon and records in its minutes, provided the amounts do not exceed the amounts specified in G.S. 93B‑5.

(g)        The Board shall elect a Chairman, a Vice‑Chairman, a Treasurer, and such other officers as are deemed necessary by the Board. All officers shall be elected annually by the Board for one‑year terms and shall serve until their successors are elected and qualified.

(h)        The Board shall hold at least two meetings each year to conduct its business, and shall adopt rules governing the calling, holding, and conducting of regular and special meetings. A majority of the members shall constitute a quorum. (1989 (Reg. Sess., 1990), c. 1033, s. 1; 1995, c. 94, s. 6.)



§ 88A-6. Powers and duties of the Board.

§ 88A‑6.  Powers and duties of the Board.

The Board shall have the following general powers and duties:

(1)        To administer and interpret this Chapter;

(2)        To adopt rules in the manner prescribed by Chapter 150B of the General Statutes as may be necessary to carry out the provisions of this Chapter;

(3)        To determine the qualifications of persons who are licensed or certified pursuant to this Chapter;

(4)        To issue, renew, deny, restrict, suspend, or revoke licenses and to carry out any of the other actions authorized by this Chapter;

(5)        To establish, publish, and enforce rules of professional conduct, and to regulate advertising by licensees;

(6)        To maintain a record of all proceedings and make available to persons licensed under this Chapter, and to other concerned parties, an annual report of all Board action;

(7)        To collect fees for licensure, licensure renewal, and other services deemed necessary to carry out the purpose of this Chapter;

(8)        To employ and fix the compensation of personnel, including an executive director, that the Board determines are necessary to carry out the provisions of this Chapter and to incur other expenses necessary to effectuate this Chapter;

(9)        To conduct investigations for the purpose of determining whether violations of this Chapter or grounds for disciplining persons licensed or certified under this Chapter exist; and,

(10)      To adopt a seal containing the name of the Board for use on all certificates, licenses, and official reports issued by it. (1989 (Reg. Sess., 1990), c. 1033.)



§ 88A-7. Applicability of Executive Budget Act; audit oversight.

§ 88A‑7.  Applicability of Executive Budget Act; audit oversight.

The Treasurer or the Executive Director shall deposit all fees payable to the Board with the State Treasurer, to be credited to the account of the Board. These funds shall be held and expended under the supervision of the Director of the Budget. The provisions of the Executive Budget Act apply to this Chapter. The Board is subject to the oversight of the State Auditor under Article 5A of Chapter 147 of the General Statutes. (1989 (Reg. Sess., 1990), c. 1033, s. 1; 1993 (Reg. Sess., 1994), c. 755, s. 5.1.)



§ 88A-8. The Board may accept contributions, etc.

§ 88A‑8.  The Board may accept contributions, etc.

The Board may accept grants, contributions, devises, bequests, and gifts that shall be kept in the same account as the funds deposited in accordance with G.S. 88A‑7 and shall be used to carry out the provisions of this Chapter. (1989 (Reg. Sess., 1990), c. 1033.)



§ 88A-9. Expenses and fees.

§ 88A‑9.  Expenses and fees.

(a)        All salaries, compensation, and expenses incurred or allowed for the purpose of carrying out the purposes of this Chapter shall be paid by the Board exclusively out of the fees received by the Board as authorized by this Chapter, or funds received pursuant to G.S. 88A‑7. No salary, expense, or other obligations of the Board may be charged against the General Fund of the State. Neither the Board nor any of its officers or employees may incur any expense, debt, or other financial obligation binding upon the State.

(b)        All fees may be calculated by the Board in amounts sufficient to pay the costs of administration of this act, but in no event may they exceed the following:

(1)       Application for licensure as an electrologist ................................................. $150.00

(1a)      Initial license ................................................................................................ 150.00

(1b)     Examination or reexamination ....................................................................... 125.00

(2)       Licensure of electrology renewal ................................................................... 150.00

(3)       Application for licensure as an electrology

...... instructor................................................................................................ 150.00

(4)       Licensure of electrology instructor renewal..................................................... 150.00

(5)       Application for certification as a

...... Board‑approved school of electrology.................................................... 500.00

(5a)      Application for licensure as laser hair practitioner........................................... 150.00

(5b)     Licensure of laser hair practitioner renewal..................................................... 150.00

(5c)      Application for licensure as laser hair practitioner instructor............................ 150.00

(5d)     Licensure of laser hair practitioner instructor renewal...................................... 150.00

(5e)      Application for certification as a Board‑approved school of

...... laser, light source, or pulsed‑light treatments............................................ 500.00

(5f)      Certificate of Board‑approved school of laser, light source,

...... or pulsed‑light renewal............................................................................ 400.00

(6)       Certificate of Board‑approved school of

...... electrology renewal ................................................................................ 250.00

(6a)      Certification of out‑of‑state schools .............................................................. 150.00

(6b)     Certification of out‑of‑state schools renewal ................................................. 100.00

(6c)      Office inspection or reinspection ................................................................... 100.00

(6d)     License by reciprocity .................................................................................. 150.00

(7)       Late renewal charge ..................................................................................... 125.00

(8)       Reinstatement of expired license or certification.............................................. 250.00

(9)       Reactivation of license .................................................................................. 200.00

(10)     Duplicate license or certification....................................................................... 25.00.

(1989 (Reg. Sess., 1990), c. 1033, s. 1; 2001‑176, s. 1; 2007‑489, s. 4.)



§ 88A-10. Requirements for licensure as an electrologist.

§ 88A‑10.  Requirements for licensure as an electrologist.

(a)        Any person who desires to be licensed as an "electrologist" pursuant to this Chapter shall:

(1)        Submit an application on a form approved by the Board.

(2)        Be a resident of North Carolina.

(3)        Be 21 years of age or older.

(4)        Meet the requirements of subsection (a1) of this section.

(5)        Pass an examination given by the Board.

(6)        Submit the application and examination fees required in G.S. 88A‑9(b).

(a1)      An applicant for licensure under this section shall provide:

(1)        Proof of graduation from a school certified by the Board pursuant to G.S. 88A‑19; or

(2)        Proof satisfactory to the Board that, for at least one year prior to the date of application or the date of initial residence in this State, whichever is earlier, the applicant was engaged in the practice of electrology in a state that does not license electrologists.

Subdivision (2) of this subsection applies only to applicants whose residence in this State began on or after January 31, 1994, who do not meet the qualifications of subdivision (1) of this subsection or G.S. 88A‑12.

(b)        At least twice each year, the Board shall give an examination to applicants for licensure to determine the applicants' knowledge of the basic and clinical sciences relating to the theory and practice of electrology. The Board shall give applicants notice of the date, time, and place of the examination at least 60 days in advance.

(c)        When the Board determines that an applicant has met all the requirements for licensure, and has submitted the initial license fee required in G.S. 88A‑9(b), the Board shall issue a license to the applicant.

(d)        An applicant otherwise qualified for licensure who is not a resident of this State may nevertheless submit a statement of intent to begin practicing electrology in this State and receive a license. The applicant must provide to the Board within six months of receiving a license evidence satisfactory to the Board that the applicant has actually begun to practice electrology in this State. The Board may revoke the license of an applicant who fails to submit this proof or whose proof fails to satisfy the Board. (1989 (Reg. Sess., 1990), c. 1033, s. 1; 1993 (Reg. Sess., 1994), c. 755, s. 1; 2001‑176, s. 2; 2007‑489, s. 5.)



§ 88A-10.1. Temporary license.

§ 88A‑10.1.  Temporary license.

The Board may issue a temporary license to practice electrology to an applicant who meets the requirements of G.S. 88A‑10(a)(1)‑(4). A temporary license may not be valid for more than six months and may be renewed not more than once. The Board may by rule provide for a shorter duration and may prohibit any renewal of a temporary license. The Board shall adopt rules setting the criteria for any renewals. The Board may by rule require that holders of a temporary license practice under supervision and may specify criteria for supervision in its rules, including the setting, amounts of supervision, and qualifications of supervisors. (1993 (Reg. Sess., 1994), c. 755, s. 2.)



§ 88A-11. Licensure without examination.

§ 88A‑11.  Licensure without examination.

The Board may issue a license to practice electrology, without examination, to an applicant:

(1)        Who was engaged in the practice of electrolysis in this State or another state prior to July 1, 1993, and who submits an application for licensure to the Board on or before January 31, 1994.

(2)        Who is certified or licensed in good standing to practice electrolysis in another state, provided that the other state's educational hours of instruction are equal to or greater than the hours required in this State. (1989 (Reg. Sess., 1990), c. 1033, s. 1; 1991 (Reg. Sess., 1992), c. 1003, s. 1; 1993, c. 530, s. 4.)



§ 88A-11.1. Requirements for licensure as a laser hair practitioner; limitations on licensed laser hair practitioners.

§ 88A‑11.1.  Requirements for licensure as a laser hair practitioner; limitations on licensed laser hair practitioners.

(a)        Any person seeking licensure by the Board as a laser hair practitioner shall have met the following requirements at the time the license is requested:

(1)        Be an electrologist licensed under this Chapter.

(2)        Completed a minimum 30‑hour laser, light source, or pulsed‑light treatment certification course approved by the Board and in accordance with rules adopted by the Board.

(3)        Be currently using or anticipate using laser, light source, or pulsed‑light devices that the person has been certified by a Board‑approved school to operate.

(b)        When the Board determines that an applicant has met all the requirements for licensure, and has submitted the initial license fee required in G.S. 88A‑9(b), the Board shall issue a license to the applicant.

(c)        Each laser hair practitioner shall practice laser, light source, or pulsed‑light treatments under the supervision of a physician licensed under Article 1 of Chapter 90 of the General Statutes. The physician shall be readily available, but not required to be on site when the laser, light source, or pulsed‑light treatments are being performed. However, the authority to regulate laser clinicians shall remain with the Board.

(d)        A laser hair practitioner shall not dispense or administer medication or provide advice regarding the use of medication, whether prescription or over‑the‑counter, in connection with laser, light source, or pulsed‑light treatments.

(e)        All laser hair practitioners shall use laser, light source, or pulsed‑light devices approved by the federal Food and Drug Administration and comply with all applicable federal and State regulations, rules, and laws. Any licensed laser hair practitioner violating this subsection shall have his or her license revoked by the Board.

(f)         Only a licensed physician may use laser, light source, or pulsed‑light devices for ablative procedures. (2007‑489, s. 6.)



§ 88A-12. License renewal.

§ 88A‑12.  License renewal.

(a)        Every electrologist license or laser hair practitioner license issued pursuant to this Chapter must be renewed annually. On or before the date the current license expires, a person who desires to continue to practice electrology or as a laser hair practitioner shall apply for license renewal to the Board on forms approved by the Board, provide evidence of the successful completion of a continuing educational program approved by the Board, meet the criteria for renewal established by the Board, and pay the required fee. The Board may provide for the late renewal of licensure upon payment of a late fee as set by the Board, but late renewal may not be granted more than 90 days after expiration of the license.

(b)        Any person who has failed to renew his or her license for more than 90 days after expiration may have it reinstated by applying to the Board for reinstatement on a form approved by the Board, furnishing a statement of the reason for failure to apply for renewal prior to the deadline, and paying the required fee. The Board may require evidence of competency to resume practice before reinstating the applicant's license. (1989 (Reg. Sess., 1990), c. 1033, s. 1; 1993 (Reg. Sess., 1994), c. 755, s. 3; 2007‑489, s. 7.)



§ 88A-13. Continuing education.

§ 88A‑13.  Continuing education.

(a)        The Board shall determine the number of hours and subject matter of continuing education required as a condition of license renewal. The Board may offer continuing education to the licensees under this act.

(b)        Upon request, the Board may grant approval to a continuing education program or course upon finding that the program or course offers an educational experience designed to enhance the practice of electrology.

(c)        The Board shall maintain and distribute, as appropriate, records of the educational course work successfully completed by each licensee, including the subject matter and the number of hours of each course.

(d)        Laser hair practitioners are required to complete a minimum of 10 hours of continuing education annually to maintain their licenses pursuant to rules adopted by the Board. (1989 (Reg. Sess., 1990), c. 1033, s. 1; 2007‑489, s. 8.)



§ 88A-14. Inactive list.

§ 88A‑14.  Inactive list.

Upon request by a licensee for inactive status, the Board shall place the licensee's name on the inactive list. While on the inactive list, the person shall not be subjected to renewal requirements and shall not practice electrology in North Carolina. When that person desires to be removed from the inactive list and returned to an active list, a reactivation application shall be submitted to the Board on a form furnished by the Board and the fee shall be paid for license reactivation. The Board may require evidence of competency to resume practice before returning the applicant to the active status. Any person whose license has lapsed or expired for a period of five years or more shall be required to take and pass the examination for licensure before the license can be reactivated. (1989 (Reg. Sess., 1990), c. 1033, s. 1; 2001‑176, s. 3.)



§ 88A-15. Exemptions from licensure.

§ 88A‑15.  Exemptions from licensure.

The following individuals shall be permitted to practice electrology without a license:

(1)        Any physician licensed in accordance with Article 1 and Article 11 of Chapter 90 of the General Statutes.

(2)        A student at an approved school of electrology when electrolysis is performed in the course of study.

(3)        A person demonstrating on behalf of a manufacturer or distributor any electrolysis equipment or supplies, if such demonstration is performed without charge.

(4)        An employee of a hospital licensed under Chapter 131E of the General Statutes and working under the supervision of a physician licensed under Article 1 of Chapter 90 of the General Statutes who is certified by the American Board of Dermatology. (1989 (Reg. Sess., 1990), c. 1033, s. 1; 1993 (Reg. Sess., 1994), c. 755, s. 4.)



§ 88A-15.1. Persons and practices not affected.

§ 88A‑15.1.  Persons and practices not affected.

The requirements of this Chapter shall not apply to any person licensed or approved by the North Carolina Medical Board to practice medicine or perform medical acts, tasks, or functions pursuant to Article 1 of Chapter 90 of the General Statutes or any person employed and working under the direct supervision of a physician licensed to practice medicine pursuant to Article 1 of Chapter 90 of the General Statutes. (2007‑489, s. 9.)



§ 88A-16. Permanent establishment required.

§ 88A‑16.  Permanent establishment required.

(a)        Electrolysis shall be practiced by a licensed person only in a permanent establishment, hereafter referred to as an office.  The Board may adopt reasonable rules and regulations concerning the sanitation standards, equipment, and supplies to be used and observed in offices.  Offices shall be subject to periodic inspection at any time during business hours by members of the Board or its agents or assistants.

(b)        Every electrologist shall notify the Board in writing 30 business days prior to, but no later than 10 business days after, any change of address or opening of a new office.

(c)        Every electrologist shall display his license in a conspicuous place in the office.

(d)        Every electrologist may make calls outside the office.  The Board shall adopt rules and regulations concerning the equipment and instruments to be used by an electrologist when treating patients outside the office. (1989 (Reg. Sess., 1990), c. 1033.)



§ 88A-17. Requirements for certification as an electrology instructor.

§ 88A‑17.  Requirements for certification as an electrology instructor.

(a)        Any person who desires to be certified as an "electrology instructor" pursuant to this Chapter shall:

(1)        Submit an application on a form approved by the Board;

(2)        Be a licensed electrologist;

(3)        Have practiced electrology actively for at least five years immediately before the application; and,

(4)        Pass a written examination given by the Board.

(b)        At least twice each year, the Board shall give an examination to applicants for certification as an electrology instructor.  The examination shall consist of written and verbal sections testing the applicants' knowledge of the basic and clinical sciences relating to the theory and practice of electrology.  The Board shall give applicants notice of the date, time, and place of the examination at least 60 days in advance.

(c)        When the Board determines that an applicant has met all the qualifications for certification as an electrology instructor, and has submitted the required fee, the Board shall issue an instructor's certificate to the applicant. (1989 (Reg. Sess., 1990), c. 1033.)



§ 88A-17.1. Requirements for licensure as a laser hair practitioner instructor.

§ 88A‑17.1.  Requirements for licensure as a laser hair practitioner instructor.

(a)        Any person who desires licensure as a laser practitioner instructor pursuant to this Chapter shall meet the following requirements:

(1)        Submit an application on a form approved by the Board.

(2)        Be an electrologist licensed under this Chapter or a physician licensed under Article 1 of Chapter 90 of the General Statutes.

(3)        Have practiced laser and light‑based treatments actively for at least five years immediately before applying for licensure.

(4)        Have at least 100 hours of training in laser and light‑based treatments.

(b)        When the Board determines that an applicant has met all qualifications for licensure as a laser hair practitioner instructor and has submitted the required fee, the Board shall issue an instructor's license to the applicant. (2007‑489, s. 9.)



§ 88A-18. Renewal of instructor's license.

§ 88A‑18.  Renewal of instructor's license.

An electrology or laser hair practitioner instructor's license shall be renewed annually. On or before the date the current license expires, the applicant must submit an application for renewal of licensure on a form approved by the Board, meet criteria for renewal established by the Board, and pay the required fee. Any person whose instructor's license has expired for a period of three years or more shall be required to take and pass the instructor's examination before the license can be renewed. (1989 (Reg. Sess., 1990), c. 1033, s. 1; 2007‑489, s. 10.)



§ 88A-19. Requirements for certification as a Board approved school of electrology.

§ 88A‑19.  Requirements for certification as a Board approved school of electrology.

(a)        Any school in this State or another state that desires to be certified as a Board approved school of electrology shall:

(1)        Submit an application on a form approved by the Board;

(2)        Submit a detailed projected floor plan of the institutional area demonstrating adequate school facilities to accommodate students for purposes of lectures, classroom instruction, and practical demonstration;

(3)        Submit a detailed list of the equipment to be used by the students in the practical course of their studies;

(4)        Submit a copy of the planned electrology curriculum consisting of the number of hours and subject matter determined by the Board, provided that the number of hours required shall not be less than 120 hours and not more than 600 hours;

(5)        Submit a certified copy of the school manual of instruction;

(6)        Submit the names and qualifications of the instructors certified in accordance with G.S. 88A‑16; and,

(7)        Any additional information the Board may require.

(b)        When the Board determines that an applicant has met all the qualifications for certification as a Board approved school of electrology, and has submitted the required fee, the Board shall issue a certificate to the applicant.

(c)        A school's certification is only valid for the location named in the application. When a school desires to change locations, an application shall be submitted to the Board on a form furnished by the Board and the fee shall be paid for certificate renewal.

(d)        A school's certification is not transferrable. Schools must immediately notify the Board in writing of any sale, transfer, or change in ownership or management.

(e)        Every school shall display its certification in a manner prescribed by the Board.

(f)         All epilators used in the school must be approved by the Food and Drug Administration of the United States Government. (1989 (Reg. Sess., 1990), c. 1033, s. 1; 1993 (Reg. Sess., 1994), c. 755, s. 5.)



§ 88A-19.1. Requirements for certification as a Board-approved school of laser, light source, or pulsed-light treatments.

§ 88A‑19.1.  Requirements for certification as a Board‑approved school of laser, light source, or pulsed‑light treatments.

(a)        Any school in this State or another state that desires to be certified as a Board‑approved school of laser, light source, or pulsed‑light treatments shall:

(1)        Submit an application on a form approved by the Board;

(2)        Submit a detailed projected floor plan of the institutional area demonstrating adequate school facilities to accommodate students for purposes of lectures, classroom instruction, and practical demonstration;

(3)        Submit a detailed list of the equipment to be used by the students in the practical course of their studies;

(4)        Submit a copy of the planned laser, light source, or pulsed‑light curriculum consisting of the number of hours and subject matter determined by the Board, provided that the number of hours required shall not be less than 30 hours pursuant to rules adopted by the Board;

(5)        Submit a certified copy of the school manual of instruction;

(6)        Submit the names and qualifications of the instructors certified; and

(7)        Submit any additional information the Board may require.

(b)        When the Board determines that an applicant has met all the qualifications for certification as a Board‑approved school of laser, light source, or pulsed‑light treatments and has submitted the required fee, the Board shall issue a certificate to the applicant.

(c)        A school's certification is only valid for the location named in the application. When a school desires to change locations, an application shall be submitted to the Board on a form furnished by the Board, and the fee shall be paid for certificate renewal.

(d)        A school's certification is not transferable. Schools shall immediately notify the Board in writing of any sale, transfer, or change in ownership or management.

(e)        Every school shall display its certification in a manner prescribed by the Board.

(f)         All laser, light source, or pulsed‑light devices used in the school shall be approved by the federal Food and Drug Administration. (2007‑489, s. 11.)



§ 88A-20. Certification renewal.

§ 88A‑20.  Certification renewal.

Every certificate issued pursuant to G.S. 88A‑19 or G.S. 88A‑19.1 shall be renewed annually. On or before the date the current certificate expires, the applicant must submit an application for renewal of certification on a form approved by the Board, meet criteria for renewal established by the Board, and pay the required fee. Failure to renew the certificate within 90 days after the expiration date shall result in automatic forfeiture of any certification issued pursuant to this Chapter. (1989 (Reg. Sess., 1990), c. 1033, s. 1; 2007‑489, s. 12.)



§ 88A-21. Disciplinary authority of the Board.

§ 88A‑21.  Disciplinary authority of the Board.

(a)        Grounds for disciplinary action shall include:

(1)        Conviction of, or finding of guilt with respect to, a crime in this State or any other jurisdiction, regardless of adjudication, if any element of the crime directly relates to the practice of electrolysis;

(2)        Obtaining, or attempting to obtain, a license to practice electrolysis by bribery or by fraudulent misrepresentation;

(3)        Malpractice or the inability to practice electrolysis with reasonable skill and safety;

(4)        Disseminating false, deceptive, or misleading advertising;

(5)        Judicial determination of mental incompetency;

(6)        The revocation, suspension, or denial of the person's license or certification to practice electrolysis in any other state or territory of the United States;

(7)        A finding, upon investigation by the Board, that the applicant or licensee is guilty of unprofessional conduct.  "Unprofessional conduct" includes any act which departs from, or fails to conform to, the minimum standards of acceptable and prevailing electrolysis practice;

(8)        Assisting, aiding, abetting, or procuring the practice of a person who is not licensed under this Chapter; and,

(9)        Violation of any provision of this Chapter, or any rule or regulation of the Board.

(b)        In accordance with Chapter 150B of the General Statutes, the Board may require remedial education, issue a letter of reprimand, restrict, revoke, or suspend any license or certification issued pursuant to this Chapter or deny any application for licensure or certification if the Board determines that the applicant or licensee has committed any of the acts listed in subsection (a).

(c)        The Board may reinstate a revoked license or remove licensure restrictions when it finds that the reasons for revocation or restriction no longer exist and that the person can reasonably be expected to practice electrology safely and properly. (1989 (Reg. Sess., 1990), c. 1033.)



§ 88A-22. Enjoining illegal practices.

§ 88A‑22.  Enjoining illegal practices.

(a)        If the Board finds that any person is violating any of the provisions of this Chapter, it may apply in its own name to the superior court for an injunction or restraining order to prevent that person from further violation.  The court is empowered to grant an injunction regardless of whether any other enforcement action has been or may be instituted.  All actions by the Board shall be governed by the North Carolina Rules of Civil Procedure.

(b)        The venue for actions brought under this Chapter shall be the superior court in the county where the illegal or unlawful acts are alleged to have been committed, in the county where the defendant resides, or in the county where the Board maintains its offices and records. (1989 (Reg. Sess., 1990), c. 1033.)



§ 88A-23. Reports and immunity from suit.

§ 88A‑23.  Reports and immunity from suit.

Any person who has reasonable cause to suspect misconduct or incapacity of a licensee, or who has reasonable cause to suspect that any person is in violation of this Chapter, shall report the relevant facts to the Board. Upon the receipt of such charge, or upon its own initiative, the Board may give notice of an administrative hearing or may, after diligent investigation, dismiss unfounded charges. Any person making a report pursuant to this section shall be immune from any criminal prosecution or civil liability resulting therefrom unless such person knew the report was false or acted in reckless disregard of whether the report was false. (1989 (Reg. Sess., 1990), c. 1033, s. 1; 1995, c. 509, s. 36.)






Chapter 88B - Cosmetic Art.

§ 88B-1. Short title.

Chapter 88B.

Cosmetic Art.

§ 88B‑1.  Short title.

This chapter shall be known and may be cited as the North Carolina Cosmetic Art Act. (1998‑230, s. 2.)



§ 88B-2. Definitions.

§ 88B‑2.  Definitions.

The following definitions apply in this Chapter:

(1)        Apprentice.  A person who is not a manager or operator and who is engaged in learning the practice of cosmetic art under the direction and supervision of a cosmetologist.

(2)        Board.  The North Carolina Board of Cosmetic Art Examiners.

(3)        Booth.  A workstation located within a licensed cosmetic art shop that is operated primarily by one individual in performing cosmetic art services for consumers.

(4)        Booth renter.  A person who rents a booth in a cosmetic art shop.

(5)        (Effective until July 1, 2010) Cosmetic art.  All or any part or combination of cosmetology, esthetics, or manicuring, including the systematic manipulation with the hands or mechanical apparatus of the scalp, face, neck, shoulders, hands, and feet. Practices included within this subdivision shall not include the practice of massage or bodywork therapy as set forth in Article 36 of Chapter 90 of the General Statutes.

(5)        (Effective July 1, 2010) Cosmetic art.  All or any part or combination of cosmetology, esthetics, natural hair care, or manicuring, including the systematic manipulation with the hands or mechanical apparatus of the scalp, face, neck, shoulders, hands, and feet. Practices included within this subdivision shall not include the practice of massage or bodywork therapy as set forth in Article 36 of Chapter 90 of the General Statutes.

(6)        Cosmetic art school.  Any building or part thereof where cosmetic art is taught.

(7)        Cosmetic art shop.  Any building or part thereof where cosmetic art is practiced for pay or reward, whether direct or indirect.

(8)        Cosmetologist.  Any individual who is licensed to practice all parts of cosmetic art.

(8a)      Cosmetology.  The act of arranging, dressing, curling, waving, cleansing, cutting, singeing, bleaching, coloring, or similar work upon the hair of a person by any means, including the use of hands, mechanical or electrical apparatus, or appliances or by use of cosmetic or chemical preparations or antiseptics.

(9)        Cosmetology teacher.  An individual licensed by the Board to teach all parts of cosmetic art.

(10)      Esthetician.  An individual licensed by the Board to practice only that part of cosmetic art that constitutes skin care.

(11)      Esthetician teacher.  An individual licensed by the Board to teach only that part of cosmetic art that constitutes skin care.

(11a)    Esthetics.  Refers to any of the following practices: giving facials; applying makeup; performing skin care; removing superfluous hair from the body of a person by use of creams, tweezers, or waxing; applying eyelashes to a person, including the application of eyelash extensions, brow or lash color; beautifying the face, neck, arms, or upper part of the human body by use of cosmetic preparations, antiseptics, tonics, lotions, or creams; surface manipulation in relation to skin care; or cleaning or stimulating the face, neck, ears, arms, hands, bust, torso, legs, or feet of a person by means of hands, devices, apparatus, or appliances along with the use of cosmetic preparations, antiseptics, tonics, lotions, or creams.

(12)      Manicuring.  The care and treatment of the fingernails, toenails, cuticles on fingernails and toenails, and the hands and feet, including the decoration of the fingernails and the application of nail extensions and artificial nails. The term "manicuring" shall not include the treatment of pathologic conditions.

(13)      Manicurist.  An individual licensed by the Board to practice only that part of cosmetic art that constitutes manicuring.

(14)      Manicurist teacher.  An individual licensed by the Board to teach manicuring.

(14a)    (Effective July 1, 2010) Natural hair care.  A service that results in tension on hair strands or roots by twisting, wrapping, extending, or locking hair by hand or mechanical device. For purposes of this definition, the phrase "natural hair care" shall include the use of artificial or natural hair.

(14b)    (Effective July 1, 2010) Natural hair care specialist.  An individual licensed by the Board to practice only that part of cosmetic art that constitutes natural hair care.

(14c)    (Effective July 1, 2010) Natural hair care teacher.  An individual licensed by the Board to teach natural hair care.

(15)      Shampooing.  The application and removal of commonly used, room temperature, liquid hair cleaning and hair conditioning products. Shampooing does not include the arranging, dressing, waving, coloring, or other treatment of the hair.  (1933, c. 179, ss. 2‑4, 8, 9; 1963, c. 1257, s. 1; 1981, c. 615, ss. 3, 7; 1993, c. 22, s. 1; 1998‑230, s. 2; 2006‑212, s. 1; 2009‑521, s. 1.1.)



§ 88B-3. Creation and membership of the Board; term of office; removal for cause; officers.

§ 88B‑3.  Creation and membership of the Board; term of office; removal for cause; officers.

(a)        The North Carolina Board of Cosmetic Art Examiners is established. The Board shall consist of six members who shall be appointed as follows:

(1)        The General Assembly, upon the recommendation of the President Pro Tempore of the Senate, shall appoint a cosmetologist.

(2)        The General Assembly, upon the recommendation of the Speaker of the House of Representatives, shall appoint a cosmetologist.

(3)        The Governor shall appoint two cosmetologists, a cosmetology teacher, and a member of the public who is not licensed under this Chapter.

(b)        Each cosmetologist member shall have practiced all parts of cosmetic art in this State for at least five years immediately preceding appointment to the Board and shall not have any connection with any cosmetic art school while serving on the Board. The cosmetology teacher member shall be currently employed as a teacher by a North Carolina public school, community college, or other public or private cosmetic art school and shall have practiced or taught cosmetic art for at least five years immediately preceding appointment to the Board.

(c)        Cosmetologist members of the Board shall serve staggered terms of three years. No Board member shall serve more than two consecutive terms, except that each member shall serve until a successor is appointed and qualified. All other board members shall serve three‑year terms, but they shall not be staggered.

(d)        The Governor may remove any member of the Board for cause.

(e)        A vacancy shall be filled in the same manner as the original appointment, except that unexpired terms in seats appointed by the General Assembly shall be filled in accordance with G.S. 120‑122. Appointees to fill vacancies shall serve the remainder of the unexpired term and until their successors have been duly appointed and qualified.

(f)         The Board shall elect a chair, a vice‑chair, and other officers as deemed necessary by the Board to carry out the purposes of this Chapter. All officers shall be elected annually by the Board for one‑year terms and shall serve until their successors are elected and qualified.

(g)        The Board shall not issue a teacher's license to any Board member during that member's term on the Board.

(h)        No Board member may be employed by the Board for at least one year after that member's term expires. (1933, c. 179, ss. 13, 14, 23; 1935, c. 54, ss. 2, 5; 1943, c. 354, s. 1; 1957, c. 1184, s. 1; 1969, c. 844, s. 4; 1971, c. 355, s. 1; c. 616, ss. 1, 2; 1973, c. 476, s. 128; c. 1360, s. 1; 1975, c. 857, ss. 2, 3, 9; 1981, c. 614, s. 1; c. 615, ss. 10, 14; c. 884, s. 7; 1987, c. 211, s. 1; 1989, c. 650, s. 1; 1995, c. 490, s. 13; (Reg. Sess., 1996), c. 605, s. 16; 1998‑230, s. 2.)



§ 88B-4. Powers and duties of the Board.

§ 88B‑4.  Powers and duties of the Board.

(a)        The Board shall have the following powers and duties:

(1)        To administer and interpret this Chapter.

(2)        To adopt, amend, and repeal rules to carry out the provisions of this Chapter.

(3)        To examine and determine the qualifications and fitness of applicants for licensure under this Chapter.

(4)        To issue, renew, deny, restrict, suspend, or revoke licenses.

(5)        To conduct investigations of alleged violations of this Chapter or the Board's rules.

(6)        To collect fees required by G.S. 88B‑20 and any other monies permitted by law to be paid to the Board.

(7)        To approve new cosmetic art schools.

(7a)      To adopt rules for cosmetic art schools.

(8)        To inspect cosmetic art schools and shops.

(9)        To adopt rules for the sanitary management and physical requirements of cosmetic art shops and cosmetic art schools.

(10)      To establish a curriculum for each course of study required for the issuance of a license issued under this Chapter.

(11)      To employ an executive director and any additional professional, clerical, or special personnel necessary to carry out the provisions of this Chapter, and to purchase or rent necessary office space, equipment, and supplies.

(12)      To adopt a seal.

(13)      To carry out any other actions authorized by this Chapter.

(b)        A member of the Board shall have the authority to inspect cosmetic art shops and cosmetic art schools at any reasonable hour to determine compliance with the provisions of this Chapter if the inspection is made: (i) at the request of the Board, or with the approval of the chair or the executive director as the result of a complaint made to the Board or a problem reported by an inspector, or (ii) at the request of an inspector who deems it necessary to request the assistance of a Board member and who has the prior approval of the chair or executive director to do so. A Board member who makes an inspection pursuant to this subsection shall file a report with the Board before requesting reimbursement for expenses.

(c)        The Board shall keep a record of its proceedings relating to the issuance, renewal, denial, restriction, suspension, and revocation of licenses. This record shall also contain each licensee's name, business and home addresses, license number, and the date the license was issued. (1933, c. 179, ss. 1, 14, 15, 17, 23, 29; 1935, c. 54, ss. 3‑5; 1941, c. 234, s. 2; 1943, c. 354, ss. 1, 2; 1957, c. 1184, ss. 1, 2; 1969, c. 844, s. 5; 1971, c. 355, ss. 1‑3; c. 616, ss. 1‑3; 1973, c. 476, s. 128; c. 1360, ss. 2‑4; c. 1481, ss. 1, 2; 1975, c. 7, s. 1; c. 857, ss. 1, 3‑5, 9; 1977, cc. 155, 472; 1981, c. 614, s. 1; c. 615, ss. 1, 2, 11, 14; c. 884, s. 7; 1983, c. 913, s. 9; 1983 (Reg. Sess., 1984), c. 990; 1985, c. 125; 1985 (Reg. Sess., 1986), c. 833; 1987 (Reg. Sess., 1988), c. 965; 1989, c. 650, ss. 2, 3; 1989 (Reg. Sess., 1990), c. 1013, s. 1; 1991 (Reg. Sess., 1992), c. 1030, s. 20; 1993, c. 22, s. 2; c. 54, s. 1; 1995, c. 541, s. 2; 1995 (Reg. Sess., 1996), c. 605, ss. 15, 16; 1998‑230, s. 2; 1999‑348, s. 1.)



§ 88B-5. Meetings and compensation of the Board.

§ 88B‑5.  Meetings and compensation of the Board.

(a)        Each member of the Board shall receive compensation for services and expenses as provided in G.S. 93B‑5, but shall be limited to payment for services deemed official business of the Board when such business exceeds three continuous hours per day. Official business of the Board includes meetings called by the chair and time spent inspecting cosmetic art shops and schools as permitted by this Chapter. No payment for per diem or travel expenses shall be authorized or paid for Board meetings other than those called by the chair. The Board may annually select one member to attend a national state board of cosmetic arts meeting on official business of the Board. No other Board members shall be authorized to attend trade shows or to travel out‑of‑state at the Board's expense.

(b)        The Board shall hold four regular meetings a year in the months of January, April, July, and October. The chair may call additional meetings whenever necessary. (1933, c. 179, ss. 15, 17; 1935, c. 54, ss. 3, 4; 1941, c. 234, s. 2; 1943, c. 354, s. 2; 1957, c. 1184, s. 2; 1971, c. 355, ss. 2, 3; c. 616, ss. 1, 3; 1973, c. 1360, ss. 2‑4; 1975, c. 857, ss. 4, 5; 1981, c. 615, s. 11; 1983, c. 913, s. 9; 1989, c. 650, ss. 2, 3; 1995, c. 541, s. 2; 1998‑230, s. 2.)



§ 88B-6. Board office, employees, funds, budget requirements.

§ 88B‑6.  Board office, employees, funds, budget requirements.

(a)        The Board shall maintain its office in Raleigh, North Carolina.

(b)        The Board shall employ an executive director who shall not be a member of the Board. The executive director shall keep all records of the Board, issue all necessary notices, and perform any other duties required by the Board.

(c)        With the approval of the Director of the Budget and the Office of State Personnel, the Board may employ as many inspectors, investigators, and other staff as necessary to perform inspections and other duties prescribed by the Board. Inspectors and investigators shall be experienced in all parts of cosmetic art and shall have authority to examine cosmetic art shops and cosmetic art schools during business hours to determine compliance with this Chapter.

(d)        The salaries of all employees of the Board, excluding the executive director, shall be subject to the State Personnel Act. The executive director shall serve at the pleasure of the Board.

(e)        The executive director may collect in the Board's name and on its behalf the fees prescribed in this Chapter and shall turn these and any other monies paid to the Board over to the State Treasurer. These funds shall be credited to the Board and shall be held and expended under the supervision of the Director of the Budget only for the administration and enforcement of this Chapter. Nothing in this Chapter shall authorize any expenditure in excess of the amount credited to the Board and held by the State Treasurer as provided in this subsection.

(f)         The Executive Budget Act and the State Personnel Act apply to the administration of this Chapter.  (1933, c. 179, ss. 14, 15; 1935, c. 54, s. 3; 1941, c. 234, s. 2; 1943, c. 354, ss. 1, 2; 1957, c. 1184, ss. 1, 2; 1969, c. 844, s. 4; 1971, c. 355, ss. 1‑3; c. 616, ss. 1‑3; 1973, c. 1360, s. 2; 1975, c. 857, ss. 3, 4; 1981, c. 615, s. 11; c. 884, s. 7; 1983, c. 913, s. 9; 1989, c. 650, s. 2.; 1998‑230, s. 2; 2009‑471, ss. 2.1, 2.2; 2009‑521, s. 1.2.)



§ 88B-7. Qualifications for licensing cosmetologists.

§ 88B‑7.  Qualifications for licensing cosmetologists.

The Board shall issue a license to practice as a cosmetologist to any individual who meets all of the following requirements:

(1)        Successful completion of at least 1,500 hours of a cosmetology curriculum in an approved cosmetic art school, or at least 1,200 hours of a cosmetology curriculum in an approved cosmetic art school and completion of an apprenticeship for a period of at least six months under the direct supervision of a cosmetologist, as certified by sworn affidavit of three licensed cosmetologists or by other evidence satisfactory to the Board.

(2)        Passage of an examination conducted by the Board.

(3)        Payment of the fees required by G.S. 88B‑20. (1933, c. 179, s. 12; 1953, c. 1304, s. 3; 1973, c. 450, s. 2; 1977, c. 899, s. 1; 1981, c. 615, s. 9; 1985, c. 559, s. 5; 1998‑230, s. 2.)



§ 88B-8. Qualifications for licensing apprentices.

§ 88B‑8.  Qualifications for licensing apprentices.

The Board shall issue a license to practice as an apprentice to any individual who meets all of the following requirements:

(1)        Successful completion of at least 1,200 hours of a cosmetology curriculum in an approved cosmetic art school.

(2)        Passage of an examination conducted by the Board.

(3)        Payment of the fees required by G.S. 88B‑20. (1933, c. 179, s. 10; 1941, c. 234, s. 1; 1953, c. 1304, ss. 1, 2; 1963, c. 1257, s. 2; 1973, c. 450, s. 1; 1981, c. 615, s. 8; 1998‑230, s. 2.)



§ 88B-9. Qualifications for licensing as an esthetician.

§ 88B‑9.  Qualifications for licensing as an esthetician.

The Board shall issue a license to practice as an esthetician to any individual who meets all of the following requirements:

(1)        Successful completion of at least 600 hours of an esthetics curriculum in an approved cosmetic art school.

(2)        Passage of an examination conducted by the Board.

(3)        Payment of the fees required by G.S. 88B‑20. (1998‑230, s. 2; 2006‑212, s. 3.)



§ 88B-10. Qualifications for licensing manicurists.

§ 88B‑10.  Qualifications for licensing manicurists.

The Board shall issue a license to practice as a manicurist to any individual who meets all of the following requirements:

(1)        Successful completion of at least 300 hours of a manicurist curriculum in an approved cosmetic art school.

(2)        Passage of an examination conducted by the Board.

(3)        Payment of the fees required by G.S. 88B‑20. (1963, c. 1257, s. 4; 1973, c. 450, s. 4; 1981, c. 615, s. 19; 1985, c. 559, s. 4; 1998‑230, ss. 2, 2.1.)



§ 88B-10.1. (Effective July 1, 2010) Qualifications for licensing natural hair care specialists.

§ 88B‑10.1.  (Effective July 1, 2010) Qualifications for licensing natural hair care specialists.

The Board shall issue a license to practice as a natural hair care specialist to any individual who meets all of the following requirements:

(1)        Successful completion of at least 300 hours of a natural hair care curriculum in an approved cosmetic art school.

(2)        Passage of an examination conducted by the Board.

(3)        Payment of the fees required by G.S. 88B‑20.  (2009‑521, s. 2.)



§ 88B-11. Qualifications for licensing teachers.

§ 88B‑11.  Qualifications for licensing teachers.

(a)        Applicants for any teacher's license issued by the Board shall meet all of the following requirements:

(1)        Possession of a high school diploma or a high school graduation equivalency certificate.

(2)        Payment of the fees required by G.S. 88B‑20.

(b)        The Board shall issue a license to practice as a cosmetology teacher to any individual who meets the requirements of subsection (a) of this section and who meets all of the following:

(1)        Holds in good standing a cosmetologist license issued by the Board.

(2)        Submits proof of either practice of cosmetic art in a cosmetic art shop, or any Board‑approved employment capacity in the cosmetic arts industry, for a period equivalent to five years of full‑time work immediately prior to application or successful completion of at least 800 hours of a cosmetology teacher curriculum in an approved cosmetic art school.

(3)        Passes an examination for cosmetology teachers conducted by the Board.

(c)        The Board shall issue a license to practice as an esthetician teacher to any individual who meets the requirements of subsection (a) of this section and who meets all of the following:

(1)        Holds in good standing a cosmetologist or an esthetician license issued by the Board.

(2)        Submits proof of either practice as an esthetician in a cosmetic art shop, or any Board‑approved employment capacity in the cosmetic arts industry, for a period equivalent to three years of full‑time work immediately prior to application or successful completion of at least 650 hours of an esthetician teacher curriculum in an approved cosmetic art school.

(3)        Passes an examination for esthetician teachers conducted by the Board.

(d)        The Board shall issue a license to practice as a manicurist teacher to any individual who meets the requirements of subsection (a) of this section and who meets all of the following:

(1)        Holds in good standing a cosmetologist or manicurist license issued by the Board.

(2)        Submits proof of either practice as a manicurist in a cosmetic art shop, or any Board‑approved employment capacity in the cosmetic arts industry, for a period equivalent to two years of full‑time work immediately prior to application or successful completion of at least 320 hours of a manicurist teacher curriculum in an approved cosmetic art school.

(3)        Passes an examination for manicurist teachers conducted by the Board.

(e)        (Effective July 1, 2010) The Board shall issue a license to practice as a natural hair care teacher to any individual who meets the requirements of subsection (a) of this section and who meets all of the following:

(1)        Holds in good standing a natural hair care license issued by the Board.

(2)        Submits proof of either practice as a natural hair care specialist in a cosmetic art shop or any Board‑approved employment capacity in the cosmetic art industry for a period equivalent to two years of full‑time work immediately prior to application or successful completion of at least 320 hours of a natural hair care teacher curriculum in an approved cosmetic art school.  (1998‑230, s. 2; 2006‑212, s. 5; 2009‑521, s. 3.)



§ 88B-12. (Effective until July 1, 2010) Temporary employment permit; extensions; limits on practice.

§ 88B‑12.  (Effective until July 1, 2010) Temporary employment permit; extensions; limits on practice.

(a)        The Board shall issue a temporary employment permit to an applicant for licensure as an apprentice, cosmetologist, esthetician, or manicurist who meets all of the following:

(1)        Has completed the required hours of a cosmetic art school curriculum in the area in which the applicant wishes to be licensed.

(2)        Has applied to take the examination within three months of completing the required hours.

(3)        Is qualified to take the examination.

(b)        A temporary employment permit shall expire six months from the date of graduation from a cosmetic art school and shall not be renewed.

(c)        The holder of a temporary employment permit may practice cosmetic art only under the supervision of a licensed cosmetologist, manicurist, or esthetician, as appropriate, and may not operate a cosmetic art shop. (1989 (Reg. Sess., 1990), c. 1013, s. 1; 1991 (Reg. Sess., 1992), c. 1030, s. 20; 1998‑230, s. 2.)

§ 88B‑12.  (Effective July 1, 2010) Temporary employment permit; extensions; limits on practice.

(a)        The Board shall issue a temporary employment permit to an applicant for licensure as an apprentice, cosmetologist, esthetician, natural hair care specialist, or manicurist who meets all of the following:

(1)        Has completed the required hours of a cosmetic art school curriculum in the area in which the applicant wishes to be licensed.

(2)        Has applied to take the examination within three months of completing the required hours.

(3)        Is qualified to take the examination.

(b)        A temporary employment permit shall expire six months from the date of graduation from a cosmetic art school and shall not be renewed.

(c)        The holder of a temporary employment permit may practice cosmetic art only under the supervision of a licensed cosmetologist, manicurist, natural hair care specialist, or esthetician, as appropriate, and may not operate a cosmetic art shop.  (1989 (Reg. Sess., 1990), c. 1013, s. 1; 1991 (Reg. Sess., 1992), c. 1030, s. 20; 1998‑230, s. 2; 2009‑521, s. 4.)



§ 88B-13. (Effective until July 1, 2010) Applicants licensed in other states.

§ 88B‑13.  (Effective until July 1, 2010) Applicants licensed in other states.

(a)        The Board shall issue a license to an applicant licensed as an apprentice, cosmetologist, esthetician, or manicurist in another state if the applicant shows:

(1)        The applicant is an active practitioner in good standing.

(2)        The applicant has practiced at least one of the three years immediately preceding the application for a license.

(3)        There is no disciplinary proceeding or unresolved complaint pending against the applicant at the time a license is to be issued by this State.

(4)        The licensure requirements in the state in which the applicant is licensed are substantially equivalent to those required by this State.

(b)        Instead of meeting the requirements in subsection (a) of this section, any applicant who is licensed as a cosmetologist, esthetician, or manicurist in another state shall be admitted to practice in this State under the same reciprocity or comity provisions that the state in which the applicant is licensed grants to persons licensed in this State.

(c)        The Board may establish standards for issuing a license to an applicant who is licensed as a teacher in another state. These standards shall include a requirement that the licensure requirements in the state in which the teacher is licensed shall be substantially equivalent to those required in this State and that the applicant shall be licensed by the Board to practice in the area in which the applicant is licensed to teach.  (1933, c. 179, s. 19; 1953, c. 1304, s. 4; 1957, c. 1184, s. 3; 1963, c. 1257, s. 3; 1973, c. 256, s. 1; 1981, c. 615, s. 12; c. 967; 1983, c. 438; 1998‑230, s. 2.)

§ 88B‑13.  (Effective July 1, 2010) Applicants licensed in other states.

(a)        The Board shall issue a license to an applicant licensed as an apprentice, cosmetologist, esthetician, natural hair care specialist, or manicurist in another state if the applicant shows:

(1)        The applicant is an active practitioner in good standing.

(2)        The applicant has practiced at least one of the three years immediately preceding the application for a license.

(3)        There is no disciplinary proceeding or unresolved complaint pending against the applicant at the time a license is to be issued by this State.

(4)        The licensure requirements in the state in which the applicant is licensed are substantially equivalent to those required by this State.

(b)        Instead of meeting the requirements in subsection (a) of this section, any applicant who is licensed as a cosmetologist, esthetician, natural hair care specialist, or manicurist in another state shall be admitted to practice in this State under the same reciprocity or comity provisions that the state in which the applicant is licensed grants to persons licensed in this State.

(c)        The Board may establish standards for issuing a license to an applicant who is licensed as a teacher in another state. These standards shall include a requirement that the licensure requirements in the state in which the teacher is licensed shall be substantially equivalent to those required in this State and that the applicant shall be licensed by the Board to practice in the area in which the applicant is licensed to teach.  (1933, c. 179, s. 19; 1953, c. 1304, s. 4; 1957, c. 1184, s. 3; 1963, c. 1257, s. 3; 1973, c. 256, s. 1; 1981, c. 615, s. 12; c. 967; 1983, c. 438; 1998‑230, s. 2; 2009‑521, s. 5.)



§ 88B-14. Licensing of cosmetic art shops.

§ 88B‑14.  Licensing of cosmetic art shops.

(a)        The Board shall issue a license to operate a cosmetic art shop to any applicant who submits a properly completed application, on a form approved by the Board, pays the required fee, and is determined, after inspection, to be in compliance with the provisions of this Chapter and the Board's rules.

(b)        (Effective until July 1, 2010) The applicant shall list all licensed cosmetologists who practice cosmetic art in the shop and shall identify each as an employee or a booth renter.

(b)        (Effective July 1, 2010) The applicant shall list all licensees who practice cosmetic art in the shop and shall identify each as an employee or a booth renter.

(c)        A cosmetic art shop shall be allowed to operate for a period of 30 days while the Board inspects and determines the shop's compliance with this Chapter and the Board's rules. If the Board is unable to complete the inspection within 30 days, the shop will be authorized to operate until such an inspection can be completed.

(d)        A license to operate a cosmetic art shop shall not be transferable from one location to another or from one owner to another.  (1933, c. 179, s. 1; 1973, c. 1481, ss. 1, 2; 1975, c. 7; c. 857, s. 1; 1977, cc. 155, 472; 1981, c. 615, ss. 1, 2; 1983 (Reg. Sess., 1984), c. 990; 1985, c. 125; 1985 (Reg. Sess., 1986), c. 833; 1987 (Reg. Sess., 1988), c. 965; 1993, c. 22, s. 2; c. 54, s. 1; 1995 (Reg. Sess., 1996), c. 605, s. 15; 1998‑230, s. 2; 2009‑521, s. 6.)



§ 88B-15. Practice outside cosmetic art shops.

§ 88B‑15.  Practice outside cosmetic art shops.

(a)        Any individual licensed under this Chapter may visit the residences of individuals who are sick or disabled and confined to their places of residence in order to attend to their cosmetic needs. A licensed individual may also visit hospitals, nursing homes, rest homes, retirement homes, mental institutions, correctional facilities, funeral homes, and similar institutions to attend to the cosmetic needs of those in these institutions.

(b)        An individual licensed under this Chapter may practice in a licensed barbershop as permitted by G.S. 86A‑14. (1933, c. 179, s. 1; 1973, c. 1481, ss. 1, 2; 1975, c. 7; c. 857, s. 1; 1977, cc. 155, 472; 1981, c. 615, ss. 1, 2, 6; 1983 (Reg. Sess., 1984), c. 990; 1985, c. 125; 1985 (Reg. Sess., 1986), c. 833; 1987 (Reg. Sess., 1988), c. 965; 1993, c. 22, s. 2; c. 54, s. 1; 1995 (Reg. Sess., 1996), c. 605, s. 15; 1998‑230, s. 2.)



§ 88B-16. Licensing cosmetic art schools.

§ 88B‑16.  Licensing cosmetic art schools.

(a)        The Board shall issue a license to any cosmetic art school that submits a properly completed application, on a form approved by the Board, pays the required license fee, and is determined by the Board, after inspection, to be in compliance with the provisions of this Chapter and the Board's rules.

(b)        No one may open or operate a cosmetic art school before the Board has approved a license for the school. The Board shall not issue a license before a cosmetic art school has been inspected and determined to be in compliance with the provisions of this Chapter and the Board's rules.

(c)        Cosmetic art schools located in this State shall be licensed by the Board before any credit may be given for curriculum hours taken in the school. The Board may establish standards for approving hours from schools in other states that are licensed. (1933, c. 179, s. 23; 1935, c. 54, s. 5; 1973, c. 476, s. 128; 1975, c. 857, s. 9; 1981, c. 614, s. 1; c. 615, s. 14; 1995 (Reg. Sess., 1996), c. 605, s. 16.; 1998‑230, s. 2.)



§ 88B-17. Bond required for private cosmetic art schools.

§ 88B‑17.  Bond required for private cosmetic art schools.

(a)        Each private cosmetic art school shall provide a guaranty bond unless the school has already provided a bond or an alternative to a bond under G.S. 115D‑95. The Board may restrict, suspend, revoke, or refuse to renew or reinstate the license of a school that fails to maintain a bond or an alternative to a bond pursuant to this section or G.S. 115D‑95.

(b)     (1)        The applicant shall file the guaranty bond with the clerk of superior court in the county in which the school is located. The bond shall be in favor of the students. The bond shall be executed by the applicant as principal and by a bonding company authorized to do business in this State. The bond shall be conditioned to provide indemnification to any student or the student's parent or guardian who has suffered loss of tuition or any fees by reason of the failure of the school to offer or complete student instruction, academic services, or other goods and services as related to course enrollment for any reason, including suspension, revocation, or nonrenewal of a school's approval, bankruptcy, foreclosure, or the school's ceasing to operate.

(2)        The bond amount shall be at least equal to the maximum amount of prepaid tuition held at any time by the school during the last fiscal year, but in no case shall be less than ten thousand dollars ($10,000). Each application for license or license renewal shall include a letter signed by an authorized representative of the school showing the calculations made and the method of computing the amount of the bond in accordance with rules prescribed by the Board. If the Board finds that the calculations made and the method of computing the amount of the bond are inaccurate or that the amount of the bond is otherwise inadequate to provide indemnification under the terms of the bond, the Board may require the applicant to provide an additional bond.

(3)        The bond shall remain in force and effect until canceled by the guarantor. The guarantor may cancel the bond upon 30 days' notice to the Board. Cancellation of the bond shall not affect any liability incurred or accrued prior to the termination of the notice period.

(c)        An applicant who is unable to secure a bond may seek from the Board a waiver of the guaranty bond requirement and approval of one of the guaranty bond alternatives set forth in this subsection. With the approval of the Board, an applicant may file one of the following instead of a bond with the clerk of court in the county in which the school is located:

(1)        An assignment of a savings account in an amount equal to the bond required that is in a form acceptable to the Board, and is executed by the applicant and a state or federal savings and loan association, state bank, or national bank that is doing business in this State and whose accounts are insured by a federal depositor's corporation, and access to the account is subject to the same conditions as those for a bond in subsection (b) of this section.

(2)        A certificate of deposit that is executed by a state or federal savings and loan association, state bank, or national bank that is doing business in this State and whose accounts are insured by a federal depositor's corporation and access to the certificate of deposit is subject to the same conditions as those for a bond in subsection (b) of this section. (1989 (Reg. Sess., 1990), c. 824, s. 4; 1991, c. 636, s. 5; 1998‑230, s. 2.)



§ 88B-18. (Effective until July 1, 2010) Examinations.

§ 88B‑18.  (Effective until July 1, 2010) Examinations.

(a)        Repealed by Session Laws 2006‑212, s. 2, effective August 8, 2006.

(b)        Each examination shall have both a practical and a written portion.

(c)        Examinations for applicants for apprentice, cosmetologist, teacher, esthetician, and manicurist licenses shall be given in at least three locations in the State that are geographically scattered. The examinations shall be administered in Board‑approved facilities.

(d)        An applicant for a cosmetologist, esthetician, manicurist, or teacher's license who fails to pass the examination three times may not reapply to take the examination again until after the applicant has successfully completed any additional requirements prescribed by the Board.  (1933, c. 179, ss. 16, 17; 1935, c. 54, s. 4; 1973, c. 1360, ss. 3, 4; 1975, c. 857, s. 5; 1985, c. 559, s. 1; 1989, c. 650, s. 3; 1995, c. 541, s. 2; 1998‑230, s. 2; 2006‑212, s. 2.)

§ 88B‑18.  (Effective July 1, 2010) Examinations.

(a)        Repealed by Session Laws 2006‑212, s. 2, effective August 8, 2006.

(b)        Each examination shall have both a practical and a written portion.

(c)        Examinations for applicants for apprentice, cosmetologist, teacher, esthetician, natural hair care specialist, and manicurist licenses shall be given in at least three locations in the State that are geographically scattered. The examinations shall be administered in Board‑approved facilities.

(d)        An applicant for a cosmetologist, esthetician, manicurist, natural hair care specialist, or teacher's license who fails to pass the examination three times may not reapply to take the examination again until after the applicant has successfully completed any additional requirements prescribed by the Board.  (1933, c. 179, ss. 16, 17; 1935, c. 54, s. 4; 1973, c. 1360, ss. 3, 4; 1975, c. 857, s. 5; 1985, c. 559, s. 1; 1989, c. 650, s. 3; 1995, c. 541, s. 2; 1998‑230, s. 2; 2006‑212, s. 2; 2009‑521, s. 7.)



§ 88B-19. Expired school credits.

§ 88B‑19.  Expired school credits.

No credit shall be approved by the Board if five years or more have elapsed from the date a person enrolled in a cosmetic art school unless the person completed the required number of hours and filed an application to take an examination administered by the Board. (1933, c. 179, s. 12; 1953, c. 1304, s. 3; 1973, c. 450, s. 2; 1977, c. 899, s. 1; 1981, c. 615, s. 9; 1985, c. 559, s. 5; 1998‑230, s. 2.)



§ 88B-20. (Effective until July 1, 2010) Fees required.

§ 88B‑20.  (Effective until July 1, 2010) Fees required.

(a)        The Board may charge the applicant the actual cost of preparation, administration, and grading of examinations for cosmetologists, apprentices, manicurists, estheticians, or teachers, in addition to its other fees.

(b)        The Board may charge application fees as follows:

(1)        Inspection of a newly established cosmetic art shop................................ $ 25.00

(2)        Reciprocity applicant under G.S. 88B‑13............................................... $ 15.00.

(c)        The Board may charge license fees as follows:

(1)        Cosmetologist.................................................................... $ 39.00 every 3 years

(2)        Apprentice................................................................................ $ 10.00 per year

(3)        Esthetician................................................................................. $ 10.00 per year

(4)        Manicurist................................................................................. $ 10.00 per year

(5)        Teacher............................................................................. $ 10.00 every 2 years

(6)        Cosmetic art shop per active booth.............................................. $ 3.00 per year

(7)        Cosmetic art school................................................................... $ 50.00 per year

(8)        Duplicate license...................................................................................... $ 1.00.

(d)        The Board may require payment of late fees and reinstatement fees as follows:

(1)        Apprentice, cosmetologist, esthetician, manicurist, and teacher late renewal $ 10.00

(2)        Cosmetic art schools and shops late renewal........................................... $ 10.00

(3)        Reinstatement  cosmetic art schools and shops...................................... $ 25.00.

(e)        The Board may prorate fees as appropriate.  (1933, c. 179, ss. 1, 21; 1955, c. 1265; 1973, c. 256, s. 2; c. 1481, ss. 1, 2; 1975, c. 7; c. 857, ss. 1, 6; 1977, cc. 155, 472; 1981, c. 615, ss. 1, 2, 13; 1983, c. 523; (Reg. Sess., 1984), c. 990; 1985, c. 125; 1985, c. 559, s. 2; 1985 (Reg. Sess., 1986), c. 833; 1987 (Reg. Sess., 1988), c. 965; 1993, c. 22, s. 2; c. 54, s. 1; 1995, c. 541, s. 1; 1995 (Reg. Sess., 1996), c. 605, s. 15; 1998‑230, s. 2; 1999‑348, s. 2.)

§ 88B‑20.  (Effective July 1, 2010) Fees required.

(a)        The Board may charge the applicant the actual cost of preparation, administration, and grading of examinations for cosmetologists, apprentices, manicurists, estheticians, natural hair care specialist, or teachers, in addition to its other fees.

(b)        The Board may charge application fees as follows:

(1)        Inspection of a newly established cosmetic art shop................................ $ 25.00

(2)        Reciprocity applicant under G.S. 88B‑13............................................... $ 15.00.

(c)        The Board may charge license fees as follows:

(1)        Cosmetologist.................................................................... $ 39.00 every 3 years

(2)        Apprentice................................................................................ $ 10.00 per year

(3)        Esthetician................................................................................. $ 10.00 per year

(4)        Manicurist................................................................................. $ 10.00 per year

(4a)      Natural hair care specialist......................................................... $ 10.00 per year

(5)        Teacher............................................................................. $ 10.00 every 2 years

(6)        Cosmetic art shop per active booth.............................................. $ 3.00 per year

(7)        Cosmetic art school................................................................... $ 50.00 per year

(8)        Duplicate license...................................................................................... $ 1.00.

(d)        The Board may require payment of late fees and reinstatement fees as follows:

(1)....... Apprentice, cosmetologist, esthetician, manicurist,

natural hair care specialist, and teacher late renewal................................ $ 10.00

(2)        Cosmetic art schools and shops late renewal........................................... $ 10.00

(3)        Reinstatement  cosmetic art schools and shops...................................... $ 25.00.

(e)        The Board may prorate fees as appropriate.  (1933, c. 179, ss. 1, 21; 1955, c. 1265; 1973, c. 256, s. 2; c. 1481, ss. 1, 2; 1975, c. 7; c. 857, ss. 1, 6; 1977, cc. 155, 472; 1981, c. 615, ss. 1, 2, 13; 1983, c. 523; (Reg. Sess., 1984), c. 990; 1985, c. 125; 1985, c. 559, s. 2; (Reg. Sess., 1986), c. 833; 1987 (Reg. Sess., 1988), c. 965; 1993, c. 22, s. 2; c. 54, s. 1; 1995, c. 541, s. 1; (Reg. Sess., 1996), c. 605, s. 15; 1998‑230, s. 2; 1999‑348, s. 2; 2009‑521, s. 8.)



§ 88B-21. Renewals; expired licenses; inactive status.

§ 88B‑21.  Renewals; expired licenses; inactive status.

(a)        Each license to operate a cosmetic art shop shall be renewed on or before the first day of February of each year. As provided in G.S. 88B‑20, a late fee shall be charged for licenses renewed after February 1. Any license not renewed by March 1 of each year shall expire. A cosmetic art shop whose license has been expired for one year or less shall have the license reinstated immediately upon payment of the reinstatement fee, the late fee, and all unpaid license fees. The licensee shall submit to the Board, as a part of the renewal process, a list of all licensed cosmetologists who practice cosmetic art in the shop and shall identify each as an employee or a booth renter.

(b)        Cosmetologist licenses shall be renewed on or before October 1 every three years beginning October 1, 1998. A late fee shall be charged for renewals after that date. Any license not renewed shall expire on October 1 of the year that renewal is required. The Board may develop and implement a plan for staggered license renewal and may prorate license fees to implement such a plan.

(c)        (Effective until July 1, 2010) Apprentice, esthetician, and manicurist licenses shall be renewed annually on or before October 1 of each year. A late fee shall be charged for the renewal of licenses after that date. Any license not renewed shall expire on October 1 of that year.

(c)        (Effective July 1, 2010) Apprentice, esthetician, natural hair care specialist, and manicurist licenses shall be renewed annually on or before October 1 of each year. A late fee shall be charged for the renewal of licenses after that date. Any license not renewed shall expire on October 1 of that year.

(d)        Teacher licenses shall be renewed every two years on or before October 1. A late fee shall be charged for the renewal of licenses after that date. Any license not renewed shall expire on October 1 of that year.

(e)        (Effective until July 1, 2010) Prior to renewal of a license, a teacher, cosmetologist, esthetician, or manicurist shall annually complete eight hours of Board‑approved continuing education for each year of the licensing cycle. A cosmetologist may complete up to 24 hours of required continuing education at any time within the cosmetologist's three‑year licensing cycle. Licensees shall submit written documentation to the Board showing that they have satisfied the requirements of this subsection. A licensee who is in active practice as a cosmetologist, esthetician, or manicurist, has practiced for at least 10 consecutive years in that profession and is 60 years of age or older does not have to meet the continuing education requirements of this subsection. A licensee who is in active practice as a cosmetologist and has at least 20 consecutive years of experience as a cosmetologist, does not have to meet the continuing education requirements of this subsection, but shall report any continuing education classes completed to the Board, whether the continuing education classes are Board‑approved or not. Promotion of products and systems shall be allowed at continuing education given in‑house or at trade shows. Continuing education classes may also be offered in secondary languages as needed. No member of the Board may offer continuing education courses as required by this section.

(e)        (Effective July 1, 2010) Prior to renewal of a license, a teacher, cosmetologist, esthetician, natural hair care specialist, or manicurist shall annually complete eight hours of Board‑approved continuing education for each year of the licensing cycle. A cosmetologist may complete up to 24 hours of required continuing education at any time within the cosmetologist's three‑year licensing cycle. Licensees shall submit written documentation to the Board showing that they have satisfied the requirements of this subsection. A licensee who is in active practice as a cosmetologist, esthetician, natural hair care specialist, or manicurist, has practiced for at least 10 consecutive years in that profession, and is 60 years of age or older does not have to meet the continuing education requirements of this subsection. A licensee who is in active practice as a cosmetologist and has at least 20 consecutive years of experience as a cosmetologist, does not have to meet the continuing education requirements of this subsection, but shall report any continuing education classes completed to the Board, whether the continuing education classes are Board‑approved or not. Promotion of products and systems shall be allowed at continuing education given in‑house or at trade shows. Continuing education classes may also be offered in secondary languages as needed. No member of the Board may offer continuing education courses as required by this section.

(f)         (Effective until July 1, 2010) If an apprentice, cosmetologist, esthetician, manicurist, or teacher fails to renew his or her license within five years following the expiration date, the licensee shall be required to pass an examination as prescribed by the Board before the license will be reinstated.

(f)         (Effective July 1, 2010) If an apprentice, cosmetologist, esthetician, manicurist, natural hair care specialist, or teacher fails to renew his or her license within five years following the expiration date, the licensee shall be required to pass an examination as prescribed by the Board before the license will be reinstated.

(g)        Cosmetic art school licenses shall be renewed on or before October 1 of each year. A late fee shall be charged for licenses renewed after that date. Any license not renewed by November 1 of that year shall expire. A cosmetic art school whose license has been expired for one year or less shall have its license reinstated upon payment of the reinstatement fee, the late fee, and all unpaid license fees.

(h)        Upon request by a licensee for inactive status, the Board may place the licensee's name on the inactive list so long as the licensee is in good standing with the Board. An inactive licensee is not required to complete continuing education requirements. An inactive licensee shall not practice cosmetic art for consideration. However, the inactive licensee may continue to purchase supplies as accorded an active licensee. When the inactive licensee desires to be removed from the inactive list and return to active practice, the inactive licensee shall notify the Board of his or her desire to return to active status and pay the required fee as determined by the Board. As a condition of returning to active status, the Board may require the licensee to complete eight to 24 hours of continuing education pursuant to subsection (e) of this section.  (1933, c. 179, ss. 1, 25; 1957, c. 1184, s. 4; 1973, c. 256, s. 3; c. 450, s. 3; c. 1481, ss. 1, 2; 1975, c. 7; c. 857, ss. 1, 7; 1977, cc. 155, 472; 1981, c. 615, ss. 1, 2; 1983 (Reg. Sess., 1984), c. 990; 1985, c. 125; 1985, c. 559, s. 3; (Reg. Sess., 1986), c. 833; 1987 (Reg. Sess., 1988), c. 965; 1993, c. 22, s. 2; c. 54, s. 1; 1995 (Reg. Sess., 1996), c. 605, s. 15; 1998‑230, s. 2; 2004‑142, s. 1; 2006‑212, s. 6; 2007‑198, s. 1; 2009‑521, s. 9.)



§ 88B-22. Licenses required; criminal penalty.

§ 88B‑22.  Licenses required; criminal penalty.

(a)        (Effective until July 1, 2010) Except as provided in this Chapter, no person may practice or attempt to practice cosmetic art for pay or reward in any form, either directly or indirectly, without being licensed as an apprentice, cosmetologist, esthetician, or manicurist by the Board.

(a)        (Effective July 1, 2010) Except as provided in this Chapter, no person may practice or attempt to practice cosmetic art for pay or reward in any form, either directly or indirectly, without being licensed as an apprentice, cosmetologist, esthetician, natural hair care specialist, or manicurist by the Board.

(b)        Except as provided in this Chapter, no person may practice cosmetic art or any part of cosmetic art, for pay or reward in any form, either directly or indirectly, outside of a licensed cosmetic art shop.

(c)        No person may open or operate a cosmetic art shop in this State unless a license has been issued by the Board for that shop.

(d)        (Effective until July 1, 2010) An individual licensed as an esthetician or manicurist may practice only that part of cosmetic art for which the individual is licensed.

(d)        (Effective July 1, 2010) An individual licensed as an esthetician, natural hair care specialist, or manicurist may practice only that part of cosmetic art for which the individual is licensed.

(d1)      No person may teach cosmetic art in a Board‑approved cosmetic art school unless the person is a teacher licensed under this Chapter. A guest lecturer may be exempt from the requirements of this subsection upon approval by the Board.

(e)        An apprentice licensed under the provisions of this Chapter shall apprentice under the direct supervision of a cosmetologist. An apprentice shall not operate a cosmetic art shop.

(f)         A violation of this Chapter is a Class 3 misdemeanor.  (1933, c. 179, ss. 1, 11, 28; 1949, c. 505, s. 2; 1973, c. 476, s. 128; c. 1481, ss. 1, 2; 1975, c. 7; c. 857, ss. 1, 8; 1977, cc. 155, 472; 1981, c. 614, s. 2; c. 615, ss. 1, 2, 17; 1983 (Reg. Sess., 1984), c. 990; 1985, c. 125; 1985 (Reg. Sess., 1986), c. 833; 1987 (Reg. Sess., 1988), c. 965; 1989 (Reg. Sess., 1990), c. 1013, s. 3; 1993, c. 22, s. 2; c. 54, s. 1; c. 539, s. 608; 1994, Ex. Sess., c. 24, s. 14(c); 1995 (Reg. Sess., 1996), c. 605, s. 15; 1998‑230, s. 2; 2006‑212, s. 4; 2009‑521, s. 10.)



§ 88B-23. Licenses to be posted.

§ 88B‑23.  Licenses to be posted.

(a)        (Effective until July 1, 2010) Every apprentice, cosmetologist, esthetician, manicurist, and teacher licensed under this Chapter shall display the certificate of license issued by the Board within the shop in which the person works.

(a)        (Effective July 1, 2010) Every apprentice, cosmetologist, esthetician, manicurist, natural hair care specialist, and teacher licensed under this Chapter shall display the certificate of license issued by the Board within the shop in which the person works.

(b)        Every certificate of license to operate a cosmetic art shop or school shall be conspicuously posted in the shop or school for which it is issued.  (1933, c. 179, s. 24; 1998‑230, s. 2; 2009‑521, s. 11.)



§ 88B-24. Revocation of licenses and other disciplinary measures.

§ 88B‑24.  Revocation of licenses and other disciplinary measures.

The Board may restrict, suspend, revoke, or refuse to issue, renew, or reinstate any license for any of the following:

(1)        Conviction of a felony shown by certified copy of the record of the court of conviction.

(2)        Gross malpractice or gross incompetency as determined by the Board.

(3)        Advertising by means of knowingly false or deceptive statements.

(4)        Permitting any individual to practice cosmetic art without a license or temporary employment permit, with an expired license or temporary employment permit, or with an invalid license or temporary employment permit.

(5)        Obtaining or attempting to obtain a license for money or other thing of value other than the required fee or by fraudulent misrepresentation.

(6)        Practicing or attempting to practice by fraudulent misrepresentation.

(7)        Willful failure to display a certificate of license as required by G.S. 88B‑23.

(8)        Willful violation of the rules adopted by the Board.

(9)        (Effective until July 1, 2010) Violation of G.S. 86A‑15 by a cosmetologist, esthetician, or manicurist licensed by the Board and practicing cosmetic art in a barber shop.

(9)        (Effective July 1, 2010) Violation of G.S. 86A‑15 by a cosmetologist, esthetician, natural hair care specialist, or manicurist licensed by the Board and practicing cosmetic art in a barber shop.  (1933, c. 179, ss. 23, 26, 28; 1935, c. 54, s. 5; 1941, c. 234, s. 4; 1949, c. 505, s. 2; 1973, c. 476, s. 128; 1975, c. 857, ss. 8, 9; 1981, c. 614, ss. 1, 2; c. 615, ss. 14, 15, 17; 1989 (Reg. Sess., 1990), c. 1013, ss. 2, 3; 1993, c. 539, 608; 1994, Ex. Sess., c. 24, s. 14(c); 1995 (Reg. Sess., 1996), c. 605, s. 16.; 1998‑230, s. 2; 2009‑521, s. 12.)



§ 88B-25. Exemptions.

§ 88B‑25.  Exemptions.

The following persons are exempt from the provisions of this Chapter while engaged in the proper discharge of their professional duties:

(1)        Undertakers and funeral establishments licensed under G.S. 90‑210.25.

(2)        Persons authorized to practice medicine or surgery under Chapter 90 of the General Statutes.

(3)        Nurses licensed under Chapter 90 of the General Statutes.

(4)        Commissioned medical or surgical officers of the United States Army, Air Force, Navy, Marine, or Coast Guard.

(5)        A person employed in a cosmetic art shop to shampoo hair. (1933, c. 179, ss. 1, 22; 1973, c. 1481, ss. 1, 2; 1975, c. 7; c. 857, s. 1; 1977, cc. 155, 472; 1981, c. 615, ss. 1, 2; 1983 (Reg. Sess., 1984), c. 990; 1985, c. 125; 1985 (Reg. Sess., 1986), c. 833; 1987 (Reg. Sess., 1988), c. 965; 1993, c. 22, s. 2; c. 54, s. 1; 1995 (Reg. Sess., 1996), c. 605, s. 15; 1998‑230, s. 2.)



§ 88B-26. Rules to be posted.

§ 88B‑26.  Rules to be posted.

(a)        The Board shall furnish a copy of its rules relating to sanitary management of cosmetic art shops and cosmetic art schools to each shop and school licensed by the Board. Each shop and school shall post the rules in a conspicuous place.

(b)        The Board shall furnish a copy of its rules relating to curriculum and schools to each licensed cosmetic art school. Each cosmetic art school shall make these rules available to all teachers and students. (1933, c. 179, s. 23; 1935, c. 54, s. 5; 1973, c. 476, s. 128; 1975, c. 857, s. 9; 1981, c. 614, s. 1; c. 615, s. 14; 1995 (Reg. Sess., 1996), c. 605, s. 16; 1998‑230, s. 2.)



§ 88B-27. Inspections.

§ 88B‑27.  Inspections.

Any inspector or other authorized representative of the Board may enter any cosmetic art shop or school to inspect it for compliance with this Chapter and the Board's rules. All persons practicing cosmetic art in a shop or school shall, upon request, present satisfactory proof of identification. Satisfactory proof shall be in the form of a photographic driver's license or photographic identification card issued by any state, federal, or other government entity. The Board may require a cosmetic art shop or school to be inspected as a condition for license renewal. (1933, c. 179, ss. 15, 23; 1935, c. 54, ss. 3, 5; 1941, c. 234, s. 2; 1943, c. 354, s. 2; 1957, c. 1184, s. 2; 1971, c. 355, ss. 2, 3; c. 616, ss. 1, 3; 1973, c. 476, s. 128; c. 1360, s. 2; 1975, c. 857, ss. 4, 9; 1981, c. 614, s. 1; c. 615, ss. 11, 14; 1983, c. 913, s. 9; 1989, c. 650, s. 2; 1995 (reg. Sess., 1996), c. 605, s. 16; 1998‑230, s. 2.)



§ 88B-28. Restraining orders.

§ 88B‑28.  Restraining orders.

The Board, the Department of Health and Human Services, or any county or district health director may apply to the superior court for an injunction to restrain any person from violating the provisions of this Chapter or the Board's rules. Actions under this section shall be brought in the county where the defendant resides or maintains his or her principal place of business or where the alleged acts occurred. (1949, c. 505, s. 1; 1973, c. 476, s. 128; 1975, c. 857, s. 10; 1981, c. 614, s. 3; c. 615, s. 18; 1997‑443, s. 11A.118(a); 1997‑502, s. 8; 1998‑230, s. 2.)



§ 88B-29. Civil penalties.

§ 88B‑29.  Civil penalties.

(a)        Authority to Assess Civil Penalties.  In addition to taking any of the actions permitted under G.S. 88B‑24, the Board may assess a civil penalty not in excess of one thousand dollars ($1,000) for the violation of any section of this Chapter or the violation of any rules adopted by the Board. The clear proceeds of any civil penalty assessed under this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(b)        Consideration Factors.  Before imposing and assessing a civil penalty and fixing the amount thereof, the Board shall, as a part of its deliberations, take into consideration the following factors:

(1)        The nature, gravity, and persistence of the particular violation.

(2)        The appropriateness of the imposition of a civil penalty when considered alone or in combination with other punishment.

(3)        Whether the violation was willful and malicious.

(4)        Any other factors that would tend to mitigate or aggravate the violations found to exist.

(c)        Schedule of Civil Penalties.  The Board shall establish a schedule of civil penalties for violations of this Chapter. The schedule shall indicate for each type of violation whether the violation can be corrected. Penalties shall be assessed for the first, second, and third violations of specified sections of this Chapter and for specified rules.

(d)        Costs.  The Board may in a disciplinary proceeding charge costs, including reasonable attorneys' fees, to the licensee against whom the proceedings were brought. (1998‑230, s. 2; 2004‑142, s. 2.)






Chapter 89 - Engineering and Land Surveying.

§§ 89-1 through 89-16. Recodified as §§ 89C-1 to 89C-28.

Chapter 89.

Engineering and Land Surveying.

§§ 89‑1 through 89‑16.  Recodified as §§ 89C‑1 to 89C‑28.






Chapter 89A - Landscape Architects.

§ 89A-1. Definitions.

Chapter 89A.

Landscape Architects.

§ 89A‑1.  Definitions.

The following definitions apply in this Chapter:

(1)        Board.  The North Carolina Board of Landscape Architects.

(2)        Landscape architect.  A person who, on the basis of demonstrated knowledge acquired by professional education or practical experience, or both, has been granted, and holds a current certificate entitling him or her to practice "landscape architecture" and to use the title "landscape architect" in North Carolina under the authority of this Chapter.

(3)        Landscape architecture or the practice of landscape architecture.  The performance of services in connection with the development of land areas where, and to the extent that the dominant purpose of the services is the preservation, enhancement or determination of proper land uses, natural land features, ground cover and planting, naturalistic and aesthetic values, the settings, approaches or environment for structures or other improvements, natural drainage and the consideration and determination of inherent problems of the land relating to the erosion, wear and tear, blight or other hazards. This practice shall include the preparation of plans and specifications and supervising the execution of projects involving the arranging of land and the elements set forth in this subsection used in connection with the land for public and private use and enjoyment, embracing the following, all in accordance with the accepted professional standards of public health, safety and welfare:

a.         The location and orientation of buildings and other similar site elements.

b.         The location, routing and design of public and private streets, residential and commercial subdivision roads, or roads in and providing access to private or public developments. This does not include the preparation of construction plans for proposed roads classified as major thoroughfares or a higher classification.

c.         The location, routing and design of private and public pathways and other travelways.

d.         The preparation of planting plans.

e.         The design of surface or incidental subsurface drainage systems, soil conservation and erosion control measures necessary to an overall landscape plan and site design. (1969, c. 672, s. 1; 1997‑406, s. 1; 2001‑496, s. 12.1(a).)



§ 89A-2. Practice of landscape architecture or use of title "landscape architect" without registration prohibited; use of seal.

§ 89A‑2.  Practice of landscape architecture or use of title "landscape architect" without registration prohibited; use of seal.

(a)        No person shall use the designation "landscape architect," "landscape architecture," or "landscape architectural," or advertise any title or description tending to convey the impression that he or she is a landscape architect or shall engage in the practice of landscape architecture unless the person is registered as a landscape architect in the manner hereinafter provided and thereafter complies with the provisions of this Chapter. Every holder of a certificate shall display it in a conspicuous place in his or her principal office, place of business or employment.

(a1)      No firm, partnership, or corporation shall engage in the practice of landscape architecture unless the firm, partnership, or corporation registered with the Board and has paid the fee required by G.S. 89A‑6. All landscape architecture performed by a firm, partnership, or corporation shall be under the direct supervision of an individual who is registered under this Chapter.

(b)        Nothing in this Chapter shall be construed (i) to authorize a landscape architect to engage in the practice of architecture, engineering, or land surveying, (ii) to restrict from the practice of landscape architecture or otherwise affect the rights of any person licensed to practice architecture under Chapter 83A, or engineering or land surveying under Chapter 89C of the General Statutes if the person does not use the title landscape architect, landscape architecture, or landscape architectural, (iii) to restrict any person from engaging in the occupation of grading lands whether by hand tools or machinery, (iv) to restrict the planting, maintaining, or marketing of plants or plant materials or the drafting of plans or specifications related to the location of plants on a site, (v) to require a certificate for the preparation, sale, or furnishing of plans, specifications and related data, or for the supervision of construction pursuant thereto, where the project involved is a single family residential site, or a residential, institutional, or commercial site of one acre or less, or the project involved is a site of more than one acre where only planting and mulching is required, or (vi) to prevent any individual from making plans or data for their own building site or for the supervision of construction pursuant thereto.

(c)        Each landscape architect shall, upon registration, obtain a seal of the design authorized by the Board, bearing the name of the registrant, number of certificate and the legend "N.C. Registered Landscape Architect". Such seal may be used only while the registrant's certificate is in full force and effect.

Nothing in this Chapter shall be construed as authorizing the use or acceptance of the seal of a landscape architect instead of or as a substitute for the seal of an architect, engineer, or land surveyor. (1969, c. 672, s. 2; 1989, c. 673, s. 3; 1997‑406, s. 2.)



§ 89A-3. North Carolina Board of Landscape Architects; appointments.

§ 89A‑3.  North Carolina Board of Landscape Architects; appointments.

(a)        There is created the North Carolina Board of Landscape Architects, consisting of seven members appointed by the Governor for four‑year staggered terms. Five members of the Board shall have been engaged in the practice of landscape architecture in North Carolina at least five years at the time of their respective appointments. Two members of the Board shall not be landscape architects and shall represent the interest of the public at large. Each member shall hold office until the appointment and qualification of his or her successor. Vacancies occurring prior to the expiration of the term shall be filled by appointment for the unexpired term. No member shall serve more than two complete consecutive terms.

The Board shall be subject to the provisions of Chapter 93B of the General Statutes.

(b)        The Board shall elect annually from its members a chair and a vice‑chair and shall hold such meetings during the year as it may determine to be necessary, one of which shall consist of the annual meeting. A quorum of the Board shall consist of not less than three members.

(b1)      The members of the Board shall not be compensated. However, members shall be entitled to be reimbursed from Board funds for all proper traveling and incidental expenses incurred in carrying out the provisions of this Chapter.

(c),  (d) Repealed by Session Laws 1997‑406, s. 3. (1969, c. 672, s. 3; 1979, c. 872, s. 1; 1997‑406, s. 3.)



§ 89A-3.1. Board's powers and duties.

§ 89A‑3.1.  Board's powers and duties.

The Board shall have the following powers and duties:

(1)        Administer and enforce the provisions of this Chapter.

(2)        Adopt rules to administer and enforce the provisions of this Chapter.

(3)        Examine and determine the qualifications and fitness of applicants for registration and renewal of registration.

(4)        Determine the qualifications of firms, partnerships, or corporations applying for a certificate of registration.

(5)        Issue, renew, deny, suspend, or revoke certificates of registration and conduct any disciplinary actions authorized by this Chapter.

(6)        Establish and approve continuing education requirements for persons registered under this Chapter.

(7)        Receive and investigate complaints from members of the public.

(8)        Conduct investigations for the purpose of determining whether violations of this Chapter or grounds for disciplining registrants exist.

(9)        Conduct administrative hearings in accordance with Article 3 of Chapter 150B of the General Statutes.

(10)      Maintain a record of all proceedings conducted by the Board and make available to registrants and other concerned parties an annual report of all Board action.

(11)      Employ and fix the compensation of personnel that the Board determines is necessary to carry out the provisions of this Chapter and incur other expenses necessary to perform the duties of the Board.

(12)      Adopt and publish a code of professional conduct for all registrants.

(13)      Adopt a seal containing the name of the Board for use on all certificates of registration and official reports issued by the Board.

(14)      Retain private counsel subject to G.S. 114‑2.3. (1997‑406, s. 4; 1997‑456, s. 27; 2002‑168, s. 7.)



§ 89A-4. Application, examination, certificate.

§ 89A‑4.  Application, examination, certificate.

(a)        Any person hereafter desiring to be registered and licensed to use the title "landscape architect" and to practice landscape architecture in the State, shall make a written application for examination to the Board, on a form prescribed by the Board, together with such evidence of his or her qualifications as may be prescribed by rules of the Board. Minimum qualifications under such rules shall require that the applicant:

(1)        Shall be at least 18 years of age.

(2)        Shall be of good moral character.

(3)        Shall be a graduate of a Landscape Architect's Accreditation Board (LAAB) accredited collegiate curriculum in landscape architecture as approved by the Board.

(4)        Shall have at least four years' experience in landscape architecture.

(a1)      Notwithstanding the requirements of subdivisions (a)(3) and (4) of this section, any person who has had a minimum of 10 years of education and experience in landscape architecture, in any combination deemed suitable by the Board, may make application to the Board for examination.

(b)        If the application is satisfactory to the Board, and is accompanied by the fees required by this Chapter, then the applicant shall be entitled to an examination to determine his or her qualifications. If the result of the examination of any applicant shall be satisfactory to the Board, then the Board shall issue to the applicant a certificate to use the title "landscape architect" and to practice landscape architecture in North Carolina. Examinations shall be held at least once a year at a time and place to be fixed by the Board which shall determine the subjects and scope of the examination. The Board may adopt rules for administering the examination in one or more parts at the same time or at different times.

(c)        The Board, within its discretion, may issue licenses without examination and licenses by reciprocity or comity to persons holding a license or certificate in landscape architecture from any legally constituted board of examiners in another state or country whose registration requirements are deemed to be equal or equivalent to those of this State.

(d)        Repealed by Session Laws 1997‑406, s. 5.

(e)        The Board, within its discretion, may grant an honorific title license to persons who have held for a minimum of 20 years a license or certificate in landscape architecture issued by the Board or a legally constituted board of examiners in another state or country whose registration requirements are equal or equivalent to those of this State. The honorific title license shall allow the person to use the title "landscape architect emeritus", but the person shall not practice landscape architecture or provide expert testimony as a landscape architect in this State unless the person complies with the provisions of this Chapter. There shall be no fee charged for an honorific title license. (1969, c. 672, s. 4; 1971, c. 162; 1979, c. 872, ss. 2, 3; 1997‑406, s. 5.)



§ 89A-5. Annual renewal of certificate.

§ 89A‑5.  Annual renewal of certificate.

Every registrant under this Chapter shall, on or before the first day of July in each year, obtain a renewal of a certificate for the ensuing year, by application, accompanied by the required fee. Upon failure to renew, the certificate shall be automatically revoked. The certificate may be renewed at any time within one year after its expiration if the applicant pays the required renewal fee and late renewal penalty, and the Board finds that the applicant has not used his or her certificate or title or engaged in the practice of landscape architecture after notice of revocation and is otherwise eligible for registration under the provisions of this Chapter. When necessary to protect the public health, safety, or welfare, the Board shall require such evidence as it deems necessary to establish the continuing competency of licensees as a condition of license renewal. (1969, c. 672, s. 5; 1979, c. 872, s. 4; 1997‑406, s. 6.)



§ 89A-6. Fees.

§ 89A‑6.  Fees.

Fees are to be determined by the Board, but shall not exceed the amounts specified herein, however; fees must reflect actual expenses of the Board.

Application...................................................................................................................... $100.00

License by reciprocity or comity......................................................................................... 250.00

Annual license renewal....................................................................................................... 100.00

Late renewal penalty............................................................................................................ 50.00

Reissue of certificate............................................................................................................ 25.00

Corporate certificate.......................................................................................................... 250.00

In all instances where the Board uses the services of a testing service for preparation, administration, or grading of examinations, the Board may charge the applicant the actual cost of the examination services, in addition to its other fees. Fees shall be paid to the Board at the times specified by the Board. (1969, c. 672, s. 6; 1979, c. 872, s. 5; 1989, c. 673, s. 4; 1997‑406, s. 7; 1999‑315, s. 1.)



§ 89A-7. Disciplinary actions.

§ 89A‑7.  Disciplinary actions.

(a)        The Board may deny or refuse to renew a certificate of registration, suspend, or revoke a certificate of registration if the registrant or applicant:

(1)        Obtains a certificate of registration by fraudulent misrepresentation.

(2)        Uses or attempts to use another's certificate of registration to practice landscape architecture.

(3)        Uses or attempts to use another's name for purposes of obtaining a certificate of registration or practicing landscape architecture.

(4)        Has demonstrated gross malpractice or gross incompetency as determined by the Board.

(5)        Has been convicted of or pled guilty or no contest to a crime that indicates that the person is unfit or incompetent to practice landscape architecture or that indicates the person has deceived or defrauded the public.

(6)        Has been declared mentally incompetent by a court of competent jurisdiction.

(7)        Has willfully violated any of the provisions of this Chapter or the Board's rules.

(b)        The Board may require a registrant to take a written or oral examination if the Board finds evidence that the person is not competent to practice landscape architecture as defined in this Chapter.

(c)        The Board may take any of the actions authorized in subsection (a) of this section against any firm, partnership, or corporation registered with the Board.

(d)        In addition to taking any of the actions authorized in subsection (a) of this section, the Board may assess a civil penalty not in excess of two thousand dollars ($2,000) for the violation of any section of this Chapter or the violation of any rules adopted by the Board. All civil penalties collected by the Board shall be remitted to the school fund of the county in which the violation occurred. Before imposing and assessing a civil penalty and fixing the amount thereof, the Board shall, as a part of its deliberations, take into consideration the following factors:

(1)        The nature, gravity, and persistence of the particular violation.

(2)        The appropriateness of the imposition of a civil penalty when considered alone or in combination with other punishment.

(3)        Whether the violation was willful.

(4)        Any other factors that would tend to mitigate or aggravate the violations found to exist. (1969, c. 672, s. 7; 1973, c. 1331, s. 3; 1987, c. 827, ss. 1, 71; 1997‑406, s. 8.)



§ 89A-8. Violation a misdemeanor; injunction to prevent violation.

§ 89A‑8.  Violation a misdemeanor; injunction to prevent violation.

(a)        It shall be a Class 2 misdemeanor for any person to use, or to hold himself or herself out as entitled to practice under the title of landscape architect or landscape architecture or to practice landscape architecture unless he or she is duly registered under the provisions of this Chapter.

(b)        The Board may appear in its own name in the courts of the State and apply for injunctions to prevent violations of this Chapter. (1969, c. 672, s. 8; 1973, c. 1331, s. 3; 1987, c. 827, s. 72; 1993, c. 539, s. 610; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑406, s. 9.)






Chapter 89B - Foresters.

§ 89B-1. General provisions.

Chapter 89B.

Foresters.

§ 89B‑1.  General provisions.

(a)        No person shall use the designation "forester", "registered forester", or any other descriptive terms that include the words "forester" or "registered forester" and that directly convey that the person is a forester without first having been registered under this Chapter.

(b)        This Chapter benefits and protects the public by improving the standards for the practice of professional forestry in North Carolina. (1975, c. 531, s. 1; 1998‑157, s. 1.)



§ 89B-2. Definitions.

§ 89B‑2.  Definitions.

As used in this Chapter:

(1)        "Board" means the State Board of Registration for Foresters, provided for by this Chapter.

(2)        "Forester" means a person who by reason of special knowledge and training in natural sciences, mathematics, silviculture, forest protection, forest mensuration, forest management, forest economics, and forest utilization is qualified to engage in the practice of forestry.

(2a)      "Forestry" means the professional practice embracing the science, business, and the art of creating, conserving, and managing forests and forestlands for the sustained use and enjoyment of their resources, material, or other forest produce.

(3)        "Practice of forestry" means rendering professional forestry services, including but not limited to, consultation, investigation, evaluation, planning, or other forestry activities requiring knowledge, training, and experience in forestry principles and techniques.

(4)        "Registered forester" means a person who has been registered pursuant to this Chapter.

(5)        "Consulting forester" means a registered forester who:

a.         through c. Repealed by Session Laws 1998‑157, s.1.

d.         Is competent to practice forest management, appraisal, development, marketing, protection, and utilization for the benefit of the general public on a fee, contractual, or contingency basis;

e.         Has not engaged in any practice that constitutes a conflict of interest or in any way diminishes his ability to represent the best interests of his clients; and

f.          Has filed annually an affidavit with the Board in accordance with G.S. 89B‑14(b).

(6)        "Urban forester" means a person who engages in the practice of forestry in an urban setting that involves municipal ownership, homesteads, parks and woodlots, and similar urban properties. (1975, c. 531, s. 2; 1989, c. 169; 1998‑157, s. 1.)



§ 89B-3. State Board of Registration for Foresters; appointment of members; terms.

§ 89B‑3.  State Board of Registration for Foresters; appointment of members; terms.

(a)        A State Board of Registration for Foresters is created to administer the provisions of this Chapter. The Board shall have five members as follows:

(1)        Four duly practicing registered foresters, at least three of whom hold a bachelors or higher degree from an accredited forestry school, and

(2)        One public member.

Each member shall be appointed by the Governor for a three‑year term. No member may serve more than two complete consecutive terms.

(b)        Each member of the Board shall be a citizen of the United States and a resident of North Carolina.

(c)        Vacancies in the membership of the Board shall be filled by appointment by the Governor for the unexpired term.

(d)        The Board shall elect annually the following officers: a chairman, and a vice‑chairman, who shall be members of the Board, and a secretary who may be a member of the Board. A quorum of the Board shall consist of not less than three voting members of the Board. (1975, c. 531, s. 3; 1983, c. 103, s. 1; 1998‑157, s. 1.)



§ 89B-4. Compensation and expenses of Board members.

§ 89B‑4.  Compensation and expenses of Board members.

Each member of the Board shall receive per diem and allowances as provided by G.S. 93B‑5. (1975, c. 531, s. 4; 1998‑157, s. 1.)



§ 89B-5. Organization and meetings of the Board.

§ 89B‑5.  Organization and meetings of the Board.

The Board shall meet at least twice each year. In addition, special meetings may be held in accordance with the rules of the Board. (1975, c. 531, s. 5; 1998‑157, s. 1.)



§ 89B-6. Powers of the Board.

§ 89B‑6.  Powers of the Board.

The Board may adopt rules in accordance with Chapter 150B of the General Statutes for the proper performance of its duties and the regulation of the proceedings before it. The Board shall adopt an official seal. Any member of the Board may administer oaths or affirmations to witnesses appearing before the Board.

The Board may establish fees, subject to the maximum amounts prescribed by this Chapter. (1975, c. 531, s. 6; 1998‑157, s. 1.)



§ 89B-7. Receipts and disbursements.

§ 89B‑7.  Receipts and disbursements.

The secretary of the Board shall receive and account for all moneys derived under this Chapter, and shall keep these moneys in a separate fund known as the "Registered Foresters' Fund." Moneys in the Fund shall be expended to carry out the purposes of the Board. The secretary of the Board shall give surety bond to the Board in an amount determined by the Board. The premium for the surety bond is a proper expense of the Board and shall be paid from the Registered Foresters' Fund.

The Board may employ and fix the compensation of necessary clerical and other assistants. The compensation of these assistants shall be paid out of the Registered Foresters' Fund. (1975, c. 531, s. 7; 1998‑157, s. 1.)



§ 89B-8. Records and reports.

§ 89B‑8.  Records and reports.

The Board shall keep a record of its proceedings and a register of all applications for registration. The register shall show the name, age and residence of each applicant; the date of the application; the applicant's place of business; the applicant's educational and other qualifications; whether or not examination was required; whether the application was rejected or registration was granted; the date of action by the Board; and other information deemed necessary by the Board. Each July 1 the Board shall submit to the Governor a report of its transactions of the preceding year. (1975, c. 531, s. 8; 1998‑157, s. 1.)



§ 89B-9. General requirements for registration.

§ 89B‑9.  General requirements for registration.

(a)        An applicant for registration shall be registered upon satisfactory proof to the Board that the applicant is of good moral character and meets one of the following requirements:

(1)        Graduation with a bachelors or higher degree in a forestry curriculum from a school or college of forestry approved by the Board, passage of a comprehensive written examination, and the completion of two or more years' experience in forestry.

(2)        Passage of a comprehensive written examination designed to show knowledge approximating that obtained through graduation from a four‑year curriculum in forestry in a university or college approved by the Board and the completion of six or more years of active practice in forestry work immediately prior to the application. The work must be of a character acceptable to the Board. Graduation with an Associate Applied Science degree in a forestry curriculum in a school or college approved by the Board is the equivalent of one year of experience. The completion of the junior year of a curriculum in forestry in a college or school approved by the Board is the equivalent of two years of experience. The completion of the senior year of a curriculum in forestry in a school or college approved by the Board is equivalent to three years of experience.

(3)        Registration in good standing as a registered forester with the Board as of January 1, 1999.

(4)        Practice of urban forestry for six years immediately prior to January 1, 1999, if the applicant meets all of the following conditions:

a.         The applicant is a North Carolina resident at the time of filing the application.

b.         The applicant practiced under the title "urban forester" during the six‑year period.

c.         The applicant, prior to June 30, 1999, applies to the Board for registration and submits an affidavit under oath to the Board showing experience and education equivalent to that of a forester, as determined by the Board.

(b)        Registration shall be determined upon the basis of individual personal qualification. No firm, company, partnership, corporation or public agency shall be registered as a registered forester.

(b1)      The Board may issue a forester‑in‑training certificate to an applicant who has completed the educational requirements under subdivision (a)(1) of this section.

(c)        A nonresident of North Carolina may become a registered forester under this Chapter by complying with its terms, and by filing a consent as to service of process and pleadings upon the Board secretary. In connection with the practice of forestry by such nonresident in North Carolina, the consent as to service of process and pleadings shall be held binding and valid in all courts, as if due service had been made personally upon said nonresident by the Board, when such process has been served upon the Board secretary.

(d)        A nonresident or person who has moved to North Carolina recently and who is registered as a registered forester in another jurisdiction may be registered under this Chapter, by written application to the Board, if that jurisdiction provides for the same or substantially the same registration for North Carolina foresters who are registered under this Chapter.

(e)        A nonresident of North Carolina may use the term "registered forester" or other titles otherwise prohibited by this Chapter in North Carolina without becoming registered under this Chapter if registered in another state which will reciprocate with the provision of this Chapter. (1975, c. 531, s. 9; 1998‑157, s. 1.)



§ 89B-10. Application and registration fees.

§ 89B‑10.  Application and registration fees.

(a)        Applications for registration shall be made on forms prescribed and furnished by the Board. The application fee for a certificate of registration as a registered forester shall be in an amount determined by the Board, not to exceed fifty dollars ($50.00), which shall accompany the application. An additional fee, not to exceed forty dollars ($40.00), shall be paid upon issuance of the certificate of registration. An applicant that does not remit the certificate fee within 30 days after being notified of qualification forfeits the right to have the certificate issued, and the applicant may be required again to submit an original application fee. If the Board denies a certificate of registration to any applicant, the initial application fee deposited by the applicant shall be retained by the Board.

(b)        It is unlawful for any person to provide false or forged information to the Board or a member of the Board in obtaining a certificate of registration. (1975, c. 531, s. 10; 1989, c. 245, s. 1; 1998‑157, s. 1.)



§ 89B-11. Expiration and renewals; continuing education.

§ 89B‑11.  Expiration and renewals; continuing education.

(a)        Registrations shall expire on the last day of June following issuance or renewal and shall become invalid after that date unless renewed. The secretary of the Board shall notify every person registered under this Chapter, at the person's last registered address, of the date of the expiration of registration and the amount of fee required for its renewal for one year. The notices shall be mailed at least 30 days prior to the expiration date of the registrations. The annual renewal fee for certificates shall be in an amount established by the Board, not to exceed fifty dollars ($50.00). The fee for issuance of replacement certificates of registration shall be five dollars ($5.00).

Any registration which has expired may be renewed by paying the registration fee plus one‑twelfth of the annual renewal fee per calendar month from the date of expiration. Charges above the renewal fee shall not exceed an amount equal to the renewal fee.

(b)        The Board shall require registered foresters to attend continuing education courses approved by the Board, not to exceed 12 hours per year, as a condition of renewal. (1975, c. 531, s. 11; 1989, c. 245, s. 2; 1998‑157, s. 1.)



§ 89B-12. Examinations.

§ 89B‑12.  Examinations.

When written examinations are required, they shall be held at the time and places in the State of North Carolina as the Board shall determine. The methods of procedure will be described by the Board. A candidate failing an examination may apply for reexamination after six months and will be reexamined with payment of an additional fee established by the Board, not to exceed fifty dollars ($50.00). Subsequent examinations will be granted upon payment of this fee for each examination. The Board may limit an applicant to three examinations. (1975, c. 531, s. 12; 1998‑157, s. 1.)



§ 89B-13. Revocations and reissuance of registration.

§ 89B‑13.  Revocations and reissuance of registration.

The Board may revoke or suspend the certificate of registration of any registrant who it finds has committed gross negligence, fraud, deceit or flagrant misconduct in the practice of forestry or has demonstrated incompetence as a practicing forester. The Board may designate a person or persons to investigate and report to it upon any charges of fraud, deceit, gross negligence, incompetency or other misconduct by a registrant in the practice of forestry.

Any person may prefer charges against a registrant. The charges shall be in writing, sworn to by the person making them, and filed with the secretary of the Board. The time and place for a hearing before the Board shall be fixed by the Board. At any hearing the accused may appear in person or by counsel. The Board may reissue a certificate of registration to any person whose certificate of registration has been revoked or suspended. (1975, c. 531, s. 13; 1998‑157, s. 1.)



§ 89B-14. Roster of registered foresters; consulting forester affidavit.

§ 89B‑14.  Roster of registered foresters; consulting forester affidavit.

(a)        A roster showing the names, registration numbers, and places of business residence of all registrants under this Chapter shall be prepared annually by the secretary of the Board. Copies of this roster shall be placed on file with the Secretary of State of North Carolina and each clerk of superior court in North Carolina. A copy shall be sent to each registrant, and copies may be furnished to the public upon request and upon payment of a fee set by the Board.

(b)        Each consulting forester shall annually file with the Board an affidavit of its compliance with this Chapter. (1975, c. 531, s. 14; 1998‑157, s. 1.)



§ 89B-15. Violation.

§ 89B‑15.  Violation.

A violation of this Chapter is a Class 3 misdemeanor. (1975, c. 531, s. 15; 1993, c. 539, s. 611; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑157, s. 1.)






Chapter 89C - Engineering and Land Surveying.

§ 89C-1. Short title.

Chapter 89C.

Engineering and Land Surveying.

§ 89C‑1.  Short title.

This Chapter shall be known and may be cited as "The North  Carolina Engineering and Land Surveying Act." (1951, c. 1084, s. 1; 1975, c. 681, s. 1.)



§ 89C-2. Declarations; prohibitions.

§ 89C‑2.  Declarations; prohibitions.

In order to safeguard life, health, and property, and to promote the public welfare, the practice of engineering and the practice of land surveying in this State are hereby declared to be subject to regulation in the public interest. It shall be unlawful for any person to practice or to offer to practice engineering or land surveying in this State, as defined in the provisions of this Chapter, or to use in connection with the person's name or otherwise assume or advertise any title or description tending to convey the impression that the person is either a professional engineer or a professional land surveyor, unless the person has been duly licensed. The right to engage in the practice of engineering or land surveying is a personal right, based on the qualifications of the person as evidenced by the person's certificate of licensure, which shall not be transferable. (1921, c. 1, s. 1; C.S., s. 6055(b); 1951, c. 1084, s. 1; 1975, c. 681, s. 1; 1998‑118, s. 1.)



§ 89C-3. Definitions.

§ 89C‑3.  Definitions.

The following definitions apply in this Chapter:

(1)        Board.  The North Carolina State Board of Examiners for Engineers and Surveyors provided for by this Chapter.

(1a)      Business firm.  A partnership, firm, association, or another organization or group that is not a corporation and is acting as a unit.

(2)        Engineer.  A person who, by reason of special knowledge and use of the mathematical, physical and engineering sciences and the principles and methods of engineering analysis and design, acquired by engineering education and engineering experience, is qualified to practice engineering.

(3)        Engineering intern.  A person who complies with the requirements for education, experience and character, and has passed an examination in the fundamental engineering subjects, as provided in this Chapter.

(3a)      Inactive licensee.  Licensees who are not engaged in the practice of engineering or land surveying in this State.

(4)        Land surveyor intern.  A person who has qualified for, taken, and passed an examination on the basic disciplines of land surveying as provided in this Chapter.

(5)        Person.  Any natural person, firm, partnership, corporation or other legal entity.

(6)        Practice of engineering. 

a.         Any service or creative work, the adequate performance of which requires engineering education, training, and experience, in the application of special knowledge of the mathematical, physical, and engineering sciences to such services or creative work as consultation, investigation, evaluation, planning, and design of engineering works and systems, planning the use of land and water, engineering surveys, and the observation of construction for the purposes of assuring compliance with drawings and specifications, including the consultation, investigation, evaluation, planning, and design for either private or public use, in connection with any utilities, structures, buildings, machines, equipment, processes, work systems, projects, and industrial or consumer products or equipment of a mechanical, electrical, hydraulic, pneumatic or thermal nature, insofar as they involve safeguarding life, health or property, and including such other professional services as may be necessary to the planning, progress and completion of any engineering services.

A person shall be construed to practice or offer to practice engineering, within the meaning and intent of this Chapter, who practices any branch of the profession of engineering; or who, by verbal claim, sign, advertisement, letterhead, card, or in any other way represents the person to be a professional engineer, or through the use of some other title implies that the person is a professional engineer or that the person is licensed under this Chapter; or who holds the person out as able to perform, or who does perform any engineering service or work not exempted by this Chapter, or any other service designated by the practitioner which is recognized as engineering.

b.         The term "practice of engineering" shall not be construed to permit the location, description, establishment or reestablishment of property lines or descriptions of land boundaries for conveyance. The term does not include the assessment of an underground storage tank required by applicable rules at closure or change in service unless there has been a discharge or release of the product from the tank.

(7)        Practice of land surveying. 

a.         Providing professional services such as consultation, investigation, testimony, evaluation, planning, mapping, assembling, and interpreting reliable scientific measurements and information relative to the location, size, shape, or physical features of the earth, improvements on the earth, the space above the earth, or any part of the earth, whether the gathering of information for the providing of these services is accomplished by conventional ground measurements, by aerial photography, by global positioning via satellites, or by a combination of any of these methods, and the utilization and development of these facts and interpretations into an orderly survey map, plan, report, description, or project. The practice of land surveying includes the following:

1.         Locating, relocating, establishing, laying out, or retracing any property line, easement, or boundary of any tract of land;

2.         Locating, relocating, establishing, or laying out the alignment or elevation of any of the fixed works embraced within the practice of professional engineering;

3.         Making any survey for the subdivision of any tract of land, including the topography, alignment and grades of streets and incidental drainage within the subdivision, and the preparation and perpetuation of maps, record plats, field note records, and property descriptions that represent these surveys;

4.         Determining, by the use of the principles of land surveying, the position for any survey monument or reference point, or setting, resetting, or replacing any survey monument or reference point;

5.         Determining the configuration or contour of the earth's surface or the position of fixed objects on the earth's surface by measuring lines and angles and applying the principles of mathematics or photogrammetry;

6.         Providing geodetic surveying which includes surveying for determination of the size and shape of the earth both horizontally and vertically and the precise positioning of points on the earth utilizing angular and linear measurements through spatially oriented spherical geometry; and

7.         Creating, preparing, or modifying electronic or computerized data, including land information systems and geographic information systems relative to the performance of the practice of land surveying.

b.         The term "practice of land surveying" shall not be construed to permit the design or preparation of specifications for (i) major highways; (ii) wastewater systems; (iii) wastewater or industrial waste treatment works; (iv) pumping or lift stations; (v) water supply, treatment, or distribution systems; (vi) streets or storm sewer systems except as incidental to a subdivision.

(8)        Professional engineer.  A person who has been duly licensed as a professional engineer by the Board established by this Chapter.

(8a)      Professional engineer, retired.  A person who has been duly licensed as a professional engineer by the Board and who chooses to relinquish or not to renew a license and who applies to and is approved by the Board to be granted the use of the honorific title "Professional Engineer, Retired".

(9)        Professional land surveyor.  A person who, by reason of special knowledge of mathematics, surveying principles and methods, and legal requirements which are acquired by education and/or practical experience, is qualified to engage in the practice of land surveying, as attested by the person's licensure as a professional land surveyor by the Board.

(9a)      Professional land surveyor, retired.  A person who has been duly licensed as a professional land surveyor by the Board and who chooses to relinquish or not to renew a license and who applies to and is approved by the Board to be granted the use of the honorific title "Professional Land Surveyor, Retired".

(10)      Responsible charge.  Direct control and personal supervision, either of engineering work or of land surveying, as the case may be. (1951, c. 1084, s. 1; 1953, c. 999, s. 1; 1973, c. 449; 1975, c. 681, s. 1; 1993 (Reg. Sess., 1994), c. 671, s. 1; 1996, 2nd Ex. Sess., c. 18, s. 7.10(i); 1998‑118, s. 2.)



§ 89C-4. State Board of Examiners for Engineers and Surveyors; appointment; terms.

§ 89C‑4.  State Board of Examiners for Engineers and Surveyors; appointment; terms.

A State Board of Examiners for Engineers and Surveyors, whose duty it is to administer the provisions of this Chapter, is created. The Board shall consist of four licensed professional engineers, three licensed professional land surveyors and two public members, who are neither professional engineers nor professional land surveyors. Of the land surveyor members, one and only one may hold dual licenses as a professional land surveyor and professional engineer. All of the members shall be appointed by the Governor. Appointments of the engineer and land surveyor members shall preferably, but not necessarily, be made from a list of nominees submitted by the professional societies for engineers and land surveyors in this State. Each member of the Board shall receive a certificate of appointment from the Governor and shall file with the Secretary of State a written oath or affirmation for the faithful discharge of the duties.

Members of the Board serve for staggered five‑year terms, and no member may be appointed for more than two full terms. Members serve until the expiration of their respective terms and until their respective successors are appointed. If a vacancy occurs during a term, the Governor shall appoint a successor from the same classification as the person causing the vacancy to serve for the remainder of the unexpired term. If the vacancy is not filled within 90 days after it occurs, the Board may appoint a provisional member to serve until the appointment by the Governor becomes effective. The provisional member during his tenure has all the powers and duties of a regular member. (1921, c. 1, ss. 3‑6; C.S., ss. 6055(d)‑6055(g); 1951, c. 1084, s. 1; 1957, c. 1060, s. 1; 1963, c. 843; 1965, c. 940; 1975, c. 681, s. 1; 1979, c. 819, s. 1; 1998‑118, s. 3.)



§ 89C-5. Board members; qualifications.

§ 89C‑5.  Board members; qualifications.

Each engineer member of the Board shall be a resident of North Carolina and shall be a licensed professional engineer engaged in the lawful practice of engineering in North Carolina for at least six years.

Each land surveyor member of the Board shall be a resident of North Carolina and shall be a licensed professional land surveyor engaged in the lawful practice of land surveying in North Carolina for at least six years.

Each public member of the Board shall be a resident of North Carolina. (1921, c. 1, ss. 3‑6; C.S., ss. 6055(d)‑6055(g); 1951, c. 1084, s. 1; 1957, c. 1060, s. 1; 1963, c. 843; 1965, c. 940; 1975, c. 681, s. 1; 1979, c. 819, s. 2; 1989, c. 108; 1998‑118, s. 4.)



§ 89C-6. Compensation and expenses of Board members.

§ 89C‑6.  Compensation and expenses of Board members.

Each member of the Board, when attending to the work of the Board or any of its committees, shall receive as compensation for services the per diem and, in addition, shall be reimbursed for travel expenses and incidentals not exceeding the maximum set forth by law. In addition to per diem allowances, travel and incidentals, the secretary of the Board may, with the approval of the Board, receive such reasonable additional compensation as is compatible with the actual hours of work required by the duties of the office. (1921, c. 1, ss. 3‑6; C.S., ss. 6055(d)‑6055(g); 1951, c. 1084, s. 1; 1957, c. 1060, s. 1; 1963, c. 843; 1965, c. 940; 1975, c. 681, s. 1; 1998‑118, s. 5.)



§ 89C-7. Vacancies; removal of member.

§ 89C‑7.  Vacancies; removal of member.

The Governor may remove any member of the Board for misconduct, incompetency, neglect of duty, or any sufficient cause, in the manner prescribed by law for removal of State officials. Vacancies in the membership of the Board shall be filled for the unexpired term  by appointment by the Governor as provided in G.S. 89C‑4. (1921, c. 1, ss. 3‑6; C.S., ss. 6055(d)‑6055(g); 1951, c. 1084, s. 1; 1957, c. 1060, s. 1; 1963, c. 843; 1965, c. 940; 1975, c. 681, s. 1.)



§ 89C-8. Organization of the Board; meetings; election of officers.

§ 89C‑8.  Organization of the Board; meetings; election of officers.

The Board shall hold at least two regular meetings each year. Special meetings may be held at such times and upon such notice as the rules and regulations of the Board may provide. The Board shall elect annually from its members a chair, a vice‑chair, and a secretary. A quorum of the Board shall consist of not less than five members. The Board shall operate under its rules and regulations supplemented by Robert's Rules of Order. (1921, c. 1, ss. 3‑6; C.S., ss. 6055(d)‑6055(g); 1951, c. 1084, s. 1; 1957, c. 1060, s. 1; 1963, c. 843; 1965, c. 940; 1975, c. 681, s. 1; 1998‑118, s. 6.)



§ 89C-9. Executive director; duties and liabilities.

§ 89C‑9.  Executive director; duties and liabilities.

The Board shall employ an executive director who is not a member of the Board. The executive director shall be a full‑time employee of the Board and perform the duties assigned to the director by the secretary subject to the approval of the Board. The executive director shall receive a salary and compensation fixed by the Board. The executive director shall give a surety bond satisfactory to the Board conditioned upon the faithful performance of the director's duties assigned. The premium on the bond shall be a necessary and proper expense of the Board. (1921, c. 1, ss. 3‑6; C.S., ss. 6055(d)‑6055(g); 1951, c. 1084, s. 1; 1957, c. 1060, s. 1; 1963, c. 843; 1965, c. 940; 1975, c. 681, s. 1; 1998‑118, s. 7.)



§ 89C-10. Board powers.

§ 89C‑10.  Board powers.

(a)        The Board may adopt and amend all rules and rules of procedure as may be reasonably necessary for the proper performance of its duties, the regulation of its procedures, meetings, records, the administration of examinations, and the authority to enforce the rules of professional conduct as may be adopted by the Board pursuant to G.S. 89C‑20.

The action by the Board in carrying out any of the powers specified in this section shall be binding upon all persons licensed under this Chapter, including corporations and business firms holding certificates of authorization.

(b)        The Board shall adopt and have an official seal, which shall be affixed to each certificate issued.

(c)        The Board may in the name of the State apply for relief, by injunction, in the established manner provided in cases of civil procedure, without bond, to enforce the provisions of this Chapter, or to restrain any violation of the provisions of this Chapter. In proceedings for injunctive relief, it shall not be necessary to allege or prove either that an adequate remedy at law does not exist, or that substantial or irreparable damage would result from the continued violation of the provisions of this Chapter. The members of the Board shall not be personally liable under this proceeding.

(d)        The Board may subject an applicant for licensure to any examination necessary to determine the applicant's qualifications.

(e)        The Board may issue an appropriate certificate of licensure to any applicant who, in the opinion of the Board, has met the requirements of this Chapter.

(f)         It shall be the responsibility and duty of the Board to conduct a regular program of investigation concerning all matters within its jurisdiction under the provisions of this Chapter. The investigation of a licensee is confidential until the Board issues a citation to the licensee. The Board may expend its funds for salaries, fees, and per diem expenses, in connection with its investigations, provided that no funds other than per diem expenses shall be paid to any member of the Board in connection with its investigations, nor may any member of the Board give testimony and later sit in deciding on any matter which may directly involve punitive action for the testimony.

(g)        The Board may use its funds to establish and conduct instructional programs for persons who are currently licensed to practice engineering or land surveying, as well as refresher courses for persons interested in obtaining adequate instruction or programs of study to qualify them for licensure to practice engineering or land surveying. The Board may expend its funds for these purposes and may not only conduct, sponsor, and arrange for instructional programs, but also may carry out instructional programs through extension courses or other media. The Board may enter into plans or agreements with community colleges, public or private institutions of higher learning, State and county boards of education, or with the governing authority of any industrial education center for the purpose of planning, scheduling or arranging courses, instruction, extension courses, or in assisting in obtaining courses of study or programs in the field of engineering and land surveying. The Board shall encourage the educational institutions in this State to offer courses necessary to complete the educational requirements of this Chapter. For the purpose of carrying out these objectives, the Board may adopt rules as may be necessary for the educational programs, instruction, extension services, or for entering into plans or contracts with persons or educational and industrial institutions.

(h)        The Board may license sponsors of continuing professional competency activities who agree to conduct programs in accordance with standards adopted by the Board. Sponsors shall pay a license fee established by the Board, not to exceed two hundred fifty dollars ($250.00) for licensure under this subsection. The license fee shall accompany the application. Sponsors shall renew their licenses annually on a form provided by the Board.

(i)         The Board shall have the power to acquire, hold, rent, encumber, alienate, and otherwise deal with real property in the same manner as a private person or corporation, subject only to approval of the Governor and the Council of State. Collateral pledged by the Board for an encumbrance is limited to the assets, income, and revenues of the Board. (1921, c. 1, ss. 3‑6; C.S., ss. 6055(d)‑6055(g); 1951, c. 1084, s. 1; 1957, c. 1060, s. 1; 1963, c. 843; 1965, c. 940; 1975, c. 681, s. 1; 1985 (Reg. Sess., 1986), c. 977, s. 16; 1993 (Reg. Sess., 1994), c. 671, s. 8; 1998‑118, s. 8; 2003‑347, s. 1.)



§ 89C-11. Secretary; duties and liabilities; expenditures.

§ 89C‑11.  Secretary; duties and liabilities; expenditures.

The secretary of the Board shall receive and account for all moneys derived from the operation of the Board as provided in this Chapter, and shall deposit them in one or more special funds in banks or other financial institutions carrying deposit insurance and authorized to do business in North Carolina. The fund or funds shall be designated as "Fund of the Board of Examiners for Engineers and Surveyors" and shall be drawn against only for the purpose of implementing provisions of this Chapter as herein provided. All expenses certified by the Board as properly and necessarily incurred in the discharge of its duties, including authorized compensation, shall be paid out of this fund on the warrant signed by the secretary of the Board. At no time shall the total of warrants issued exceed the total amount of funds accumulated under this Chapter. The secretary of the Board shall give a surety bond satisfactory to the State Board of Examiners for Engineers and Surveyors, conditioned upon the faithful performance of the duties assigned. The premium on the bond is a proper and necessary expense of the Board. The secretary of the Board may delegate to the executive director certain routine duties, such as receipt and disbursement of funds in stated amounts by a written authorization, which has the unanimous approval of the Board. (1921, c. 1, s. 7; C.S., s. 6055(h); 1951, c. 1084, s. 1; 1959, c. 617; 1975, c. 681, s. 1; 1998‑118, s. 9.)



§ 89C-12. Records and reports of Board; evidence.

§ 89C‑12.  Records and reports of Board; evidence.

The Board shall keep a record of its proceedings and a register of all applicants for licensure, showing for each the date of application, name, age, education, and other qualifications, place of business and place of residence, whether the applicant was rejected or a certificate of licensure granted, and the date licensure was rejected or granted. The books and register of the Board shall be prima facie evidence of all matters recorded by the Board, and a copy duly certified by the secretary of the Board under seal shall be admissible in evidence as if the original were produced. A roster showing the names and places of business and of residence of all licensed professional engineers and all licensed professional land surveyors shall be prepared by the secretary of the Board current to the month of January of each year. The roster shall be printed by the Board out of the Board's fund and distributed as described in the Board's rules. On or before the first day of May of each year, the Board shall submit to the Governor a report on its transactions for the preceding year, and shall file with the Secretary of State a copy of the report, together with a complete statement of the receipts and expenditures of the Board attested by the chair and the secretary and a copy of the roster of licensed professional engineers and professional land surveyors. (1921, c. 1, s. 8; C.S., s. 6055(i); 1951, c. 1084, s. 1; 1975, c. 681, s. 1; 1998‑118, s. 10; 2000‑140, s. 18.)



§ 89C-13. General requirements for licensure.

§ 89C‑13.  General requirements for licensure.

(a)        Engineer Applicant.  To be eligible for licensure as a professional engineer, an applicant must be of good character and reputation. An applicant desiring to take the examination in the fundamentals of engineering must submit three character references, one of whom shall be a professional engineer. An applicant desiring to take the examination in the principles and practice of engineering must submit five references, two of whom shall be professional engineers having personal knowledge of the applicant's engineering experiences.

The following shall be considered as minimum evidence satisfactory to the Board that the applicant is qualified for licensure:

(1)        As a professional engineer (shall meet one):

a.         Licensure by Comity or Endorsement.  A person holding a certificate of licensure to engage in the practice of engineering, on the basis of comparable qualifications, issued to the person by a proper authority of a state, territory, or possession of the United States, the District of Columbia, or of Canada, who completes an application for licensure and submits five references, two of which shall be from professional engineers having personal knowledge of the applicant's engineering experience, and who, in the opinion of the Board, meets the requirements of this Chapter, based on verified evidence may, upon application, be licensed without further examination.

A person holding a certificate of qualification issued by the Committee on National Engineering Certification of the National Council of Examiners for Engineering and Surveying whose qualifications meet the requirements of this Chapter, may upon application, be licensed without further examination.

b.         E.I. Certificate, Experience, and Examination.  A holder of a certificate of engineering intern issued by the Board, and with a specific record of an additional four years or more of progressive experience on engineering projects of a grade and character which indicates to the Board that the applicant may be competent to practice engineering, shall be admitted to the principles and practice of engineering examination. Upon passing the examination, the applicant shall be granted a certificate of licensure to practice professional engineering in this State, provided the applicant is otherwise qualified.

c.         Graduation, Experience, and Examination.  A graduate of an engineering curriculum of four years or more approved by the Board as being of satisfactory standing, and with a specific record of an additional four years or more of progressive experience on engineering projects of a grade and character which indicates to the Board that the applicant may be competent to practice engineering, shall be admitted to the fundamentals of engineering examination, and the principles and practice of engineering examination. Upon passing the examinations, the applicant shall be granted a certificate of licensure to practice professional engineering in this State, provided the applicant is otherwise qualified.

d.         Graduation, Experience, and Examination.  A graduate of an engineering or related science curriculum of four years or more, other than the ones approved by the Board as being of satisfactory standing or with an equivalent education and engineering experience satisfactory to the Board and with a specific record of eight years or more of progressive experience on engineering projects of a grade and character which indicates to the Board that the applicant may be competent in the fundamentals of engineering, shall be admitted to the fundamentals of engineering examination and the principles and practice of engineering examination. Upon passing the examinations, the applicant shall be granted a certificate of licensure to practice professional engineering in this State, provided the applicant is otherwise qualified.

e.         Long‑Established Practice.  A person with a specific record of 20 years or more of progressive experience on engineering projects of a grade and character which indicates to the Board that the applicant may be competent to practice engineering shall be admitted to the principles and practice of engineering examination. Upon passing the examination, the applicant shall be granted a certificate of licensure to practice professional engineering in this State, provided the applicant is otherwise qualified.

At its discretion the Board may require an applicant to submit exhibits, drawings, designs, or other tangible evidence of engineering work which the applicant personally accomplished or supervised.

The following shall be considered as minimum evidence that the applicant is qualified for certification:

(2)        As an engineering intern (shall meet one):

a.         Graduation and Examination.  A graduate of an engineering curriculum or related science curriculum of four years or more, approved by the Board as being of satisfactory standing, or a student who has attained senior status in an accredited engineering program, shall be admitted to the fundamentals of engineering examination. The applicant shall be notified if the examination was passed or not passed and if passed he shall be certified as an engineering intern if the applicant is otherwise qualified.

b.         Graduation, Experience, and Examination.  A graduate of an engineering or related science curriculum of four years or more, other than the ones approved by the Board as being of satisfactory standing, or with equivalent education and engineering experience satisfactory to the Board and with a specific record of four or more years of progressive experience on engineering projects of a grade and character satisfactory to the Board, shall be admitted to the fundamentals of engineering examination. The applicant shall be notified if the examination was passed or not passed and if passed, the applicant shall be certified as an engineering intern if the applicant is otherwise qualified.

(b)        Land Surveyor Applicant.  To be eligible for admission to examination for land surveyor intern or professional land surveyor, an applicant must be of good character and reputation and shall submit five references with the application for licensure as a land surveyor, two of which references shall be professional land surveyors having personal knowledge of the applicant's land surveying experience, or in the case of an application for certification as a land surveyor intern by three references, one of which shall be a licensed land surveyor having personal knowledge of the applicant's land surveying experience.

The evaluation of a land surveyor applicant's qualifications shall involve a consideration of the applicant's education, technical and land surveying experience, exhibits of land surveying projects with which the applicant has been associated, and recommendations by references. The land surveyor applicant's qualifications may be reviewed at an interview if the Board determines it necessary. Educational credit for institute courses, correspondence courses, or other courses shall be determined by the Board.

The following shall be considered a minimum evidence satisfactory to the Board that the applicant is qualified for licensure as a professional land surveyor or for certification as a land surveyor intern respectively:

(1)        As a professional land surveyor (shall meet one):

a.         Rightful possession of a bachelor of science degree in surveying or other equivalent curricula, all approved by the Board and a record satisfactory to the Board of two years or more of progressive practical experience, one year of which shall have been under a practicing professional land surveyor if the applicant has successfully passed the first examination (Fundamentals of Surveying) on or before January 1, 2013, or if the applicant has not successfully passed the first examination on or before January 1, 2013, two years of which shall have been under a practicing professional land surveyor, and satisfactorily passing any oral and written examination required by the Board, all of which shall determine and indicate that the applicant is competent to practice land surveying. Upon passing the first examination and successful completion of the experience required by this subdivision, the applicant may apply to take the second examination (Principles and Practice of Land Surveying). An applicant who passes both examinations and completes the educational and experience requirements of this subdivision shall be granted licensure as a professional land surveyor.

b.         Rightful possession of an associate degree in surveying technology approved by the Board and a record satisfactory to the Board of four years of progressive practical experience, three years of which shall have been under a practicing licensed land surveyor if the applicant has successfully passed the first examination (Fundamentals of Surveying) on or before January 1, 2013, or if the applicant has not successfully passed the first examination on or before January 1, 2013, eight years of progressive practical experience, four years of which shall have been under a practicing professional land surveyor, and satisfactorily passing any written and oral examination required by the Board, all of which shall determine and indicate that the applicant is competent to practice land surveying. If the applicant has not successfully completed the first examination on or before January 1, 2013, the applicant may apply to the Board to take the first examination after obtaining the associate degree and completing four years of practical experience, two years of which shall have been under a practicing professional land surveyor at the first regularly scheduled examination thereafter. Upon passing the first examination and successfully completing the practical experience required under this subdivision, the applicant may apply to the Board to take the second examination (Principles and Practice of Land Surveying). An applicant who passes both examinations and successfully completes the educational and experience requirements of this subdivision shall be granted licensure as a professional land surveyor.

c.         Repealed by Session Laws 1998‑118, s. 11.

d.         Graduation from a high school or the completion of a high school equivalency certificate and a record satisfactory to the Board of seven years of progressive practical experience, six years of which shall have been under a practicing licensed land surveyor if the applicant has successfully passed the first examination (Fundamentals of Surveying) on or before January 1, 2013, or if the applicant has not successfully passed the first examination on or before January 1, 2013, 16 years of progressive practical experience, nine years of which shall have been under a practicing professional land surveyor, and satisfactorily passing any oral and written examinations required by the Board, all of which shall determine and indicate that the candidate is competent to practice land surveying. If the applicant has not successfully passed the first examination on or before January 1, 2013, the applicant may be qualified by the Board to take the first examination upon graduation from high school or the completion of a high school equivalency certificate and successfully completing 10 years of progressive practice experience, six of which shall have been under a practicing licensed land surveyor.

e.         Repealed by Session Laws 1985 (Regular Session, 1986), c. 977, s. 7.

f.          Licensure by Comity or Endorsement.  A person holding a certificate of licensure to engage in the practice of land surveying issued on comparable qualifications from a state, territory, or possession of the United States will be given comity considerations. However, the applicant may be asked to take any examinations as the Board requires to determine the applicant's qualifications, but in any event, the applicant shall be required to pass an examination which shall include questions on laws, procedures, and practices pertaining to the practice of land surveying in North Carolina.

g.         A licensed professional engineer who can satisfactorily demonstrate to the Board that the professional engineer's formal academic training in acquiring a degree and field experience in engineering includes land surveying, to the extent necessary to reasonably qualify the applicant in the practice of land surveying, may apply for and may be granted permission to take the principles and practice of land surveying examination and the fundamentals of land surveying examination. Upon satisfactorily passing the examinations, the applicant shall be granted a license to practice land surveying in the State of North Carolina.

h.         Professional Engineers in Land Surveying.  Any person presently licensed to practice professional engineering under this Chapter shall upon application be licensed to practice land surveying, providing a written application is filed with the Board within one year next after June 19, 1975.

i.          Photogrammetrists.  Any person presently practicing photogrammetry with at least seven years of experience in the profession, two or more of which shall have been in responsible charge of photogrammetric mapping projects meeting National Map Accuracy Standards shall, upon application, be licensed to practice land surveying, provided:

1.         The applicant submit certified proof of graduation from high school, high school equivalency, or higher degree;

2.         The applicant submit proof of employment in responsible charge as a photogrammetrist practicing within the State of North Carolina to include itemized reports detailing methods, procedures, amount of applicant's personal involvement and the name, address, and telephone numbers of the client for five projects completed by the applicant with the State. A final map for one of the five projects shall also be submitted;

3.         Five references to the applicant's character and quality of work, three of which shall be from professional land surveyors, are submitted to the Board; and

4.         The application is submitted to the Board by July 1, 1999. After July 1, 1999, no photogrammetrist shall be licensed without meeting the same requirements as to education, length of experience, and testing required of all land surveying applicants.

The Board shall require an applicant to submit exhibits, drawings, plats or other tangible evidence of land surveying work executed by the applicant under proper supervision and which the applicant has personally accomplished or supervised.

Land surveying encompasses a number of disciplines including geodetic surveying, hydrographic surveying, cadastral surveying, engineering surveying, route surveying, photogrammetric (aerial) surveying, and topographic surveying. A professional land surveyor shall practice only within the surveyor's area of expertise.

(2)        As a land surveyor intern (shall meet one):

a.         Rightful possession of an associate degree in surveying technology approved by the Board, a record satisfactory to the Board of four years of progressive practical experience, two years of which shall have been under a practicing professional land surveyor, and satisfactorily passing a written and oral examination as required by the Board.

b.         Repealed by Session Laws 2005‑296, s. 1.

c.         Graduation from high school or the completion of a high school equivalency certificate and a record satisfactory to the Board of 10 years of progressive, practical experience, six years of which shall have been under a practicing licensed land surveyor and satisfactorily passing any oral and written examinations required by the Board.

d.         Graduation and examination.  A graduate of a surveying curriculum or other equivalent curriculum in surveying approved by the Board or a student who has attained senior status in an accredited surveying program of four years or more shall be admitted to the fundamentals of surveying examination. The applicant shall be notified if the examination was passed or not passed, and if passed the applicant shall be certified as a surveying intern if the applicant is otherwise qualified.

The Board shall require an applicant to submit exhibits, drawings, plats, or other tangible evidence of land surveying work executed by the applicant under proper supervision and which the applicant has personally accomplished or supervised. (1921, c. 1, s. 9; C.S., s. 6055(j); 1951, c. 1084, s. 1; 1953, c. 999, s. 2; 1957, c. 1060, ss. 2, 3; 1975, c. 681, s. 1; 1985 (Reg. Sess., 1986), c. 977, ss. 1‑15; 1993 (Reg. Sess., 1994), c. 671, s. 2; 1995, c. 509, s. 36.1; 1998‑118, s. 11; 1998‑217, s. 41; 2005‑296, s. 1.)



§ 89C-14. Application for licensure; license fees.

§ 89C‑14.  Application for licensure; license fees.

(a)        Application for licensure as a professional engineer or professional land surveyor shall be on a form prescribed and furnished by the Board. It shall contain statements made under oath, showing the applicant's education and a detailed summary of the applicant's technical and engineering or land surveying experience, and shall include the names and complete mailing addresses of the references, none of whom may be immediate members of the applicant's family or members of the Board.

The Board may accept the certified information on the copy of a current formal certificate of qualifications issued by the National Council of Examiners for Engineering and Surveying in lieu of the same information that is required for the form prescribed and furnished by the Board.

(b)        An applicant for licensure who is required to take the written examination shall pay to the Board an application fee not to exceed one hundred dollars ($100.00). The Board may charge any fee necessary to defray the cost of any required examinations. The fee shall accompany the application. The fee for comity licensure of engineers and land surveyors who hold unexpired certificates in another state or a territory of the United States or in Canada shall be the total current fee as fixed by the Board.

(c)        The certification fee for a corporation is the amount set by the Board but shall not exceed one hundred dollars ($100.00). The fee shall accompany the application. The certification fee for a business firm is the same as the fee for a corporation. The fee for renewal of a certificate of licensure of a corporation is the amount set by the Board but shall not exceed seventy‑five dollars ($75.00). The fee for renewal of a certificate of licensure for a business firm is the same as the renewal fee for a corporation.

(d)        Should the Board deny the issuance of a certificate of licensure to any applicant, the unobligated portion of fees paid shall be returned by the Board to the applicant.

(e)        A candidate failing an examination may apply, and be considered by the Board, for reexamination at the end of six months. The Board shall make such reexamination charge as is necessary to defray the cost of the examination.

A candidate with a combination of three failures or unexcused absences on an examination shall only be eligible after submitting a new application with appropriate application fee and documented evidence of actions taken by the candidate to enhance the candidate's prospects for passing the exam. A candidate with a combination of three failures or unexcused absences may only be considered by the Board for reexamination at the end of 12 months following the third failure or unexcused absence. After the end of the 12‑month period, the applicant may take the examination no more than once every calendar year. (1921, c. 1, s. 9; C.S., s. 6055(j); 1951, c. 1084, s. 1; 1953, c. 999, s. 2; 1957, c. 1060, ss. 2, 3; 1975, c. 681, s. 1; 1981, c. 230; 1983, c. 183, ss. 1, 2; 1993 (Reg. Sess., 1994), c. 671, s. 5; 1996, 2nd Ex. Sess., c. 18, s. 7.10(k); 1998‑118, s. 12; 2000‑115, s. 1.)



§ 89C-15. Examinations.

§ 89C‑15.  Examinations.

(a)        The examinations will be held at the times and places as the Board directs. The Board shall determine the passing grade on examinations. All examinations shall be approved by the entire Board.

(b)        Written examinations will be given in sections and may be taken only after the applicant has met the other minimum requirements as given in G.S. 89C‑13 and has been approved by the Board for admission to the examination as follows:

(1)        Engineering Fundamentals.  Consists of an eight‑hour examination on the fundamentals of engineering. Passing this examination qualifies the applicant for an engineering intern certificate, provided the applicant has met all other requirements for licensure required by this Chapter.

(2)        Principles and Practice of Engineering.  Consists of an eight‑hour examination on applied engineering. Passing this examination qualifies the applicant for licensure as a professional engineer, provided the applicant has met the other requirements for registration required by this Chapter.

(3)        Surveying Fundamentals.  Consists of an eight‑hour examination on the elementary disciplines of land surveying. Passing this examination qualifies the applicant for a land surveyor intern certificate provided the applicant has met all other requirements for certification required by this Chapter.

(4)        Principles and Practices of Land Surveying.  Consists of a six‑hour examination on the basic and applied disciplines of land surveying and a two‑hour examination on requirements specific to the practice of land surveying in North Carolina. Passing each of these examinations qualifies the applicant for a professional land surveyor certificate provided the applicant has met all other requirements for certification required by this Chapter. (1975, c. 681, s. 1; 1998‑118, s. 13.)



§ 89C-16. Certificates of licensure; effect; seals.

§ 89C‑16.  Certificates of licensure; effect; seals.

(a)        The Board shall issue to any applicant, who, in the opinion of the Board, has met the requirements of this Chapter, a certificate of licensure giving the licensee proper authority to practice the profession in this State. The certificate of licensure for a professional engineer shall carry the designation "professional engineer," and for a land surveyor, "professional land surveyor," shall give the full name of the licensee with the Board designated licensure number and shall be signed by the chair and the secretary under the seal of the Board.

(b)        This certificate shall be prima facie evidence that the person named on the certificate is entitled to all rights, privileges and responsibilities of a professional engineer or a professional land surveyor, while the certificate of licensure remains unrevoked or unexpired.

(c)        Each licensee shall upon licensure obtain a seal of a design authorized by the Board bearing the licensee's name, license number, and the legend, "professional engineer," or "professional land surveyor." Final drawings, specifications, plans and reports prepared by a licensee shall, when issued, be certified and stamped with the seal or facsimile of the seal unless the licensee is exempt under the provisions of G.S. 89C‑25(7). It shall be unlawful for a licensee to affix, or permit the licensee's seal and signature or facsimile of the seal and signature to be affixed to any drawings, specifications, plans or reports after the expiration of a certificate or for the purpose of aiding or abetting any other person to evade or attempt to evade any provision of this Chapter. A professional engineer practicing land surveying shall use the licensee's land surveyor seal. (1921, c. 1, s. 11; C.S., s. 6055(m); 1951, c. 1084, s. 1; 1957, c. 1060, s. 6; 1975, c. 681, s. 1; 1998‑118, s. 14.)



§ 89C-17. Expirations and renewals of certificates.

§ 89C‑17.  Expirations and renewals of certificates.

Certificates for licensure of corporations and business firms that engage in the practice of engineering or land surveying shall expire on the last day of the month of June following their issuance or renewal and shall become invalid on that date unless renewed. All other certificates for licensure shall expire on the last day of the month of December next following their issuance or renewal, and shall become invalid on that date unless renewed. When necessary to protect the public health, safety, or welfare, the Board shall require any evidence necessary to establish the continuing competency of engineers and land surveyors as a condition of renewal of licenses. When the Board is satisfied as to the continuing competency of an applicant, it shall issue a renewal of the certificate upon payment by the applicant of a fee fixed by the Board but not to exceed seventy‑five dollars ($75.00). The secretary of the Board shall notify by mail every person licensed under this Chapter of the date of expiration of the certificate, the amount of the fee required for its renewal for one year, and any requirement as to evidence of continued competency. The notice shall be mailed at least one month in advance of the expiration date of the certificate. Renewal shall be effected at any time during the month immediately following the month of expiration, by payment to the secretary of the Board of a renewal fee, as determined by the Board, which shall not exceed seventy‑five dollars ($75.00). Failure on the part of any licensee to renew the certificate annually in the month immediately following the month of expiration, as required above, shall deprive the licensee of the right to practice until reinstatement of the license. The license may be reinstated at anytime during the first 12 months immediately following the date the license became invalid by payment of a reinstatement fee of one hundred dollars ($100.00) in addition to the established renewal fee. Failure of a licensee to reinstate the license during the first 12 months immediately following the date the license became invalid shall require the individual, prior to resuming practice in North Carolina, to submit an application on the prescribed form, and to meet all other requirements for licensure as set forth in Chapter 89C. The secretary of the Board is instructed to remove from the official roster of engineers and land surveyors the names of all licensees who have not effected their renewal by the first day of the month immediately following the renewal period. The Board may adopt rules to provide for renewals in distress or hardship cases due to military service, prolonged illness, or prolonged absence from the State, where the applicant for renewal demonstrates to the Board that the applicant has maintained active knowledge and professional status as an engineer or land surveyor, as the case may be. It shall be the responsibility of each licensee to inform the Board promptly concerning change in address. A licensee may request and be granted inactive status. No inactive licensee may practice in this State unless otherwise exempted in this Chapter. A licensee granted inactive status shall pay annual renewal fees but shall not be subject to annual continuing professional competency requirements. A licensee granted inactive status may return to active status by meeting all requirements of the Board, including demonstration of continuing professional competency as a condition of reinstatement. (1921, c. 1, s. 9; C.S., s. 6055(k); 1951, c. 1084, s. 1; 1953, c. 1041, s. 9; 1957, c. 1060, s. 4; 1973, c. 1321; c. 1331, s. 3; 1975, c. 681, s. 1; 1979, c. 819, ss. 3, 4; 1985, c. 373; 1998‑118, s. 15; 2000‑115, s. 2; 2003‑347, s. 3.)



§ 89C-18. Duplicate certificates.

§ 89C‑18.  Duplicate certificates.

The Board may issue a duplicate certificate of licensure or certificate of authorization to replace any certificate that has been lost, destroyed, or mutilated and may charge a fee of up to twenty‑five dollars ($25.00) for issuing the certificate. (1921, c. 1, s. 10; C.S., s. 6055(l); 1939, c. 218, s. 2; 1951, c. 1084, s. 1; 1953, c. 1041, s. 10; 1957, c. 1060, s. 5; 1973, c. 1331, s. 3; 1975, c. 681, s. 1; 1993 (Reg. Sess., 1994), c. 671, s. 3; 1998‑118, s. 16.)



§ 89C-18.1. Licensing of nonresidents.

§ 89C‑18.1.  Licensing of nonresidents.

(a)        Definitions.  The following definitions apply in this section:

(1)        Delinquent income tax debt.  The amount of income tax due as stated in a final notice of assessment issued to a taxpayer by the Secretary of Revenue when the taxpayer no longer has the right to contest the amount.

(2)        Foreign corporation.  Defined in G.S. 55‑1‑40.

(3)        Foreign entity.  A foreign corporation, a foreign limited liability company, or a foreign partnership.

(4)        Foreign limited liability company.  Defined in G.S. 57C‑1‑03.

(5)        Foreign partnership.  Either of the following that does not have a permanent place of business in this State:

a.         A foreign limited partnership as defined in G.S. 59‑102.

b.         A general partnership formed under the laws of a jurisdiction other than this State.

(b)        Licensing.  The Board shall not renew a certificate of licensure for a foreign corporation unless the corporation has obtained a certificate of authority from the Secretary of State pursuant to Article 15 of Chapter 55 of the General Statutes. The Board shall not renew a certificate of licensure for a foreign limited liability company unless the company has obtained a certificate of authority from the Secretary of State pursuant to Article 7 of Chapter 57C of the General Statutes.

(c)        Information.  Upon request, the Board shall provide the Secretary of Revenue on an annual basis the name, address, and tax identification number of every nonresident individual and foreign entity licensed by the Board. The information shall be provided in the format required by the Secretary of Revenue.

(d)        Delinquents.  If the Secretary of Revenue determines that any nonresident individual or foreign corporation licensed by the Board, a member of any foreign limited liability company licensed by the Board, or a partner in any foreign partnership licensed by the Board, owes a delinquent income tax debt, the Secretary of Revenue may notify the Board of these nonresident individuals and foreign entities and instruct the Board not to renew their certificates of licensure. The Board shall not renew the certificate of licensure of such a nonresident individual or foreign entity identified by the Secretary of Revenue unless the Board receives a written statement from the Secretary that the debt either has been paid or is being paid pursuant to an installment agreement. (1998‑162, ss. 7, 13.)



§ 89C-19. Public works; requirements where public safety involved.

§ 89C‑19.  Public works; requirements where public safety involved.

This State and its political subdivisions such as counties, cities, towns, or other political entities or legally constituted boards, commissions, public utility companies, or authorities, or officials, or employees of these entities shall not engage in the practice of engineering or land surveying involving either public or private property where the safety of the public is directly involved without the project being under the supervision of a professional engineer for the preparations of plans and specifications for engineering projects, or a professional land surveyor for land surveying projects, as provided for the practice of the respective professions by this Chapter.

An official or employee of the State or any political subdivision specified in this section, holding the positions set out in this section as of June 19, 1975, shall be exempt from the provisions of this section so long as such official or employee is engaged in substantially the same type of work as is involved in the present position.

Nothing in this section shall be construed to prohibit inspection, maintenance and service work done by employees of the State of North Carolina, any political subdivision of the State, or any municipality including construction, installation, servicing, and maintenance by regular full‑time employees of, secondary roads and drawings incidental to work on secondary roads, streets, street lighting, traffic‑control signals, police and fire alarm systems, waterworks, steam, electric and sewage treatment and disposal plants, the services of superintendents, inspectors or foremen regularly employed by the State of North Carolina or any political subdivision of the State, or municipal corporation.

The provisions in this section shall not be construed to alter or modify the requirements of Article 1 of Chapter 133 of the General Statutes. (1975, c. 681, s. 1; 1998‑118, s. 17.)



§ 89C-19.1. Engineer who volunteers during an emergency or disaster; qualified immunity.

§ 89C‑19.1.  Engineer who volunteers during an emergency or disaster; qualified immunity.

(a)        A professional engineer who voluntarily, without compensation, provides structural, electrical, mechanical, or other engineering services at the scene of a declared disaster or emergency, declared under federal law or in accordance with the provisions of Article 1 of Chapter 166A of the General Statutes or Article 36A of Chapter 14 of the General Statutes, at the request of a public official, law enforcement official, public safety official, or building inspection official, acting in an official capacity, shall not be liable for any personal injury, wrongful death, property damage, or other loss caused by the professional engineer's acts or omissions in the performance of the engineering services.

(b)        The immunity provided in subsection (a) of this section applies only to an engineering service:

(1)        For any structure, building, piping, or other engineered system, either publicly or privately owned.

(2)        That occurs within 45 days after the declaration of the emergency or disaster, unless the 45‑day immunity period is extended by an executive order issued by the Governor under the Governor's emergency executive powers.

(c)        The immunity provided in subsection (a) of this section does not apply if it is determined that the personal injury, wrongful death, property damage, or other loss was caused by the gross negligence, wanton conduct, or intentional wrongdoing of the professional engineer, or arose out of the operation of a motor vehicle.

(d)        As used in this section:

(1)        "Building inspection official" means any appointed or elected federal, State, or local official with overall executive responsibility to coordinate building inspection in the jurisdiction in which the emergency or disaster is declared.

(2)        "Law enforcement official" means any appointed or elected federal, State, or local official with overall executive responsibility to coordinate law enforcement in the jurisdiction in which the emergency or disaster is declared.

(3)        "Public official" means any federal, State, or locally elected official with overall executive responsibility in the jurisdiction in which the emergency or disaster is declared.

(4)        "Public safety official" means any appointed or elected federal, State, or local official with overall executive responsibility to coordinate public safety in the jurisdiction in which the emergency or disaster is declared. (1995, c. 416, s. 1.)



§ 89C-20. Rules of professional conduct.

§ 89C‑20.  Rules of professional conduct.

In the interest of protecting the safety, health, and welfare of the public, the Board shall adopt rules of professional conduct applicable to the practice of engineering and land surveying. These rules, when adopted, shall be construed to be a reasonable exercise of the police power vested in the Board of Examiners for Engineers and Land Surveyors. Every person licensed by the Board shall subscribe to and observe the adopted rules as the standard of professional conduct for the practice of engineering and land surveying and shall cooperate fully with the Board in the course of any investigation. In the case of violation of the rules of professional conduct, the Board shall proceed in accordance with G.S. 89C‑22. (1975, c. 681, s. 1; 1987, c. 827, s. 73; 1998‑118, s. 18.)



§ 89C-21. Disciplinary action  Reexamination, revocation, suspension, reprimand, or civil penalty.

§ 89C‑21.  Disciplinary action  Reexamination, revocation, suspension, reprimand, or civil penalty.

(a)        The Board may reprimand the licensee, suspend, refuse to renew, or revoke the certificate of licensure, or, as appropriate, require reexamination, for any engineer or land surveyor, who is found:

(1)        Guilty of the practice of any fraud or deceit in obtaining a certificate of licensure or certificate of authorization.

(2)        Guilty of any gross negligence or misconduct in the practice of the profession.

(3)        Guilty of any felony or any crime involving moral turpitude.

(4)        Guilty of violation of the Rules of Professional Conduct, as adopted by the Board.

(5)        To have been declared insane or incompetent by a court of competent jurisdiction and has not later been lawfully declared sane or competent.

(6)        Guilty of professional incompetence. In the event the Board finds that a certificate holder is incompetent the Board may, in its discretion, require oral or written examinations, or other indication of the certificate holder's fitness to practice engineering or land surveying and suspend the license during any such period.

(b)        The Board may (i) revoke a certificate of authorization, or (ii) to suspend a certificate of authorization for a period of time not exceeding two years, of any corporation or business firm where one or more of its officers or directors have committed any act or have been guilty of any conduct which would authorize a revocation or suspension of their certificates of licensure under the provision of this section.

(c)        The Board may levy a civil penalty not in excess of five thousand dollars ($5,000) for any engineer or not in excess of two thousand dollars ($2,000) for any land surveyor who violates any of the provisions of subdivisions (1) through (4) of subsection (a) of this section. The clear proceeds of all civil penalties collected by the Board, including civil penalties collected pursuant to G.S. 89C‑22(c), shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(d)        Before imposing and assessing a civil penalty and fixing the amount, the Board shall, as a part of its deliberation, take into consideration the following factors:

(1)        The nature, gravity, and persistence of the particular violations;

(2)        The appropriateness of the imposition of a civil penalty when considered alone or in combination with other punishment;

(3)        Whether the violation(s) were done willfully and maliciously; and

(4)        Any other factors which would tend to either mitigate or aggravate the violation(s) found to exist. (1921, c. 1, s. 10; C.S., s. 6055(l); 1939, c. 218, s. 2; 1951, c. 1084, s. 1; 1953, c. 1041, s. 10; 1957, c. 1060, s. 5; 1973, c. 1331, s. 3; 1975, c. 681, s. 1; 1989, c. 669, s. 1; 1993 (Reg. Sess., 1994), c. 671, s. 6; 1998‑118, s. 19; 1998‑215, s. 134; 2003‑347, s. 2.)



§ 89C-22. Disciplinary action  Charges; procedure.

§ 89C‑22.  Disciplinary action  Charges; procedure.

(a)        Any person may prefer charges of fraud, deceit, gross negligence, incompetence, misconduct, or violation of the rules of professional conduct, against any Board registrant. The charges shall be in writing and shall be sworn to by the person or persons making them and shall be filed with the Board.

(b)        All charges, unless dismissed by the Board as unfounded or trivial, shall be heard by the Board as provided under the requirements of Chapter 150B of the General Statutes.

(c)        If, after a hearing, a majority of the Board votes in favor of sustaining the charges, the Board shall reprimand, levy a civil penalty, suspend, refuse to renew, or revoke the licensee's certificate.

(d)        A licensee who is aggrieved by a final decision of the Board may appeal for judicial review as provided by Article 4 of Chapter 150B.

(e)        The Board may, upon petition of an individual or an entity whose certificate has been revoked, for sufficient reasons as it may determine, reissue a certificate of licensure or authorization, provided that a majority of the members of the Board vote in favor of such issuance. (1921, c. 1, s. 10; C.S., s. 6055(l); 1939, c. 218, s. 2; 1951, c. 1084, s. 1; 1953, c. 1041, s. 10; 1957, c. 1060, s. 5; 1973, c. 1331, s. 3; 1975, c. 681, s. 1; 1981, c. 789; 1989, c. 669, s. 2; 1993 (Reg. Sess., 1994), c. 671, s. 7; 1998‑118, s. 20.)



§ 89C-23. Unlawful to practice engineering or land surveying without licensure; unlawful use of title or terms; penalties; Attorney General to be legal adviser.

§ 89C‑23.  Unlawful to practice engineering or land surveying without licensure; unlawful use of title or terms; penalties; Attorney General to be legal adviser.

Any person who shall practice, or offer to practice, engineering or land surveying in this State without first being licensed in accordance with the provisions of this Chapter, or any person, firm, partnership, organization, association, corporation, or other entity using or employing the words "engineer" or "engineering" or "professional engineer" or "professional engineering" or "land surveyor" or "land surveying," or any modification or derivative of those words in its name or form of business or activity except as licensed under this Chapter or in pursuit of activities exempted by this Chapter, or any person presenting or attempting to use the certificate of licensure or the seal of another, or any person who shall give any false or forged evidence of any kind to the Board or to any member of the Board in obtaining or attempting to obtain a certificate of licensure, or any person who shall falsely impersonate any other licensee of like or different name, or any person who shall attempt to use an expired or revoked or nonexistent certificate of licensure, or who shall practice or offer to practice when not qualified, or any person who falsely claims that the person is registered under this Chapter, or any person who shall violate any of the provisions of this Chapter, in addition to injunctive procedures set out hereinbefore, shall be guilty of a Class 2 misdemeanor. In no event shall there be representation of or holding out to the public of any engineering expertise by unlicensed persons. It shall be the duty of all duly constituted officers of the State and all political subdivisions of the State to enforce the provisions of this Chapter and to prosecute any persons violating them.

The Attorney General of the State or an assistant shall act as legal adviser to the Board and render any legal assistance necessary to carry out the provisions of this Chapter. The Board may employ counsel and necessary assistance to aid in the enforcement of this Chapter, and the compensation and expenses for the assistance shall be paid from funds of the Board. (1921, c. 1, s. 12; C.S., s. 6055(n); 1951, c. 1084, s. 1; 1975, c. 681, s. 1; 1993, c. 539, s. 612; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑118, s. 21.)



§ 89C-24. Licensure of corporations and business firms that engage in the practice of engineering or land surveying.

§ 89C‑24.  Licensure of corporations and business firms that engage in the practice of engineering or land surveying.

A corporation or business firm may not engage in the practice of engineering or land surveying in this State unless it is licensed by the Board and has paid an application fee established by the Board in an amount not to exceed one hundred dollars ($100.00). A corporation or business firm is subject to the same duties and responsibilities as an individual licensee. Licensure of a corporation or business firm does not affect the requirement that all engineering or land surveying work done by the corporation or business firm be performed by or under the responsible charge of individual registrants, nor does it relieve the individual registrants within a corporation or business firm of their design and supervision responsibilities. The Board may adopt rules regulating the operation of offices and places of business of corporations and business firms licensed under this section to ensure that professional engineering and land surveying services are performed under the supervision of licensed professional engineers and land surveyors.

This section applies to every corporation that is engaged in the practice of engineering or land surveying, regardless of when it was incorporated. A corporation that is not exempt from Chapter 55B of the General Statutes by application of G.S. 55B‑15 must be incorporated under that Chapter. (1921, c. 1, s. 14; C.S., s. 6055(p); 1951, c. 1084, s. 1; 1969, c. 718, s. 18; 1975, c. 681, s. 1; 1993 (Reg. Sess., 1994), c. 671, s. 4; 1998‑118, s. 22; 2000‑115, s. 3.)



§ 89C-25. Limitations on application of Chapter.

§ 89C‑25.  Limitations on application of Chapter.

This Chapter shall not be construed to prevent or affect:

(1)        The practice of architecture, landscape architecture, or contracting or any other legally recognized profession or trade.

(2)        The practice of professional engineering or land surveying in this State or by any person not a resident of this State and having no established place of business in this State when this practice does not aggregate more than 90 days in any calendar year, whether performed in this State or elsewhere, or involve more than one specific project; provided, however, that the person is licensed to practice the profession in the person's own state or country, in which the requirements and qualifications for obtaining a certificate of licensure are satisfactory to the Board; in which case the person shall apply for and the Board will issue a temporary permit.

(3)        The practice of professional engineering or land surveying in this State not to aggregate more than 90 days by any person residing in this State, but whose residence has not been of sufficient duration for the Board to grant or deny licensure; provided, however, the person shall have filed an application for licensure as a professional engineer or professional land surveyor and shall have paid the fee provided for in G.S. 89C‑14, and provided that the person is licensed to practice professional engineering or professional land surveying in the person's own state or country in which the requirements and qualifications for obtaining a certificate of licensure are satisfactory to the Board, in which case the person shall apply for and the Board will issue a temporary permit.

(4)        Engaging in engineering or land surveying as an employee or assistant under the responsible charge of a professional engineer or professional land surveyor or as an employee or assistant of a nonresident professional engineer or a nonresident professional land surveyor provided for in subdivisions (2) and (3) of this section, provided that the work as an employee may not include responsible charge of design or supervision.

(5)        The practice of professional engineering or land surveying by any person not a resident of, and having no established place of business in this State, as a consulting associate of a professional engineer or professional land surveyor licensed under the provisions of this Chapter; provided, the nonresident is qualified for performing the professional service in the person's own state or country.

(6)        Practice by members of the armed forces; employees of the government of the United States while engaged in the practice of engineering or land surveying solely for the government on government‑owned works and projects; or practice by those employees of the Natural Resources Conservation Service, county employees, or employees of the Soil and Water Conservation Districts who have federal engineering job approval authority that involves the planning, designing, or implementation of best management practices on agricultural lands.

(7)        The internal engineering or surveying activities of a person, firm or corporation engaged in manufacturing, processing, or producing a product, including the activities of public service corporations, public utility companies, authorities, State agencies, railroads, or membership cooperatives, or the installation and servicing of their product in the field; or research and development in connection with the manufacture of that product or their service; or of their research affiliates; or their employees in the course of their employment in connection with the manufacture, installation, or servicing of their product or service in the field, or on‑the‑premises maintenance of machinery, equipment, or apparatus incidental to the manufacture or installation of the product or service of a firm by the employees of the firm upon property owned, leased or used by the firm; inspection, maintenance and service work done by employees of the State of North Carolina, any political subdivision of the State, or any municipality including construction, installation, servicing, maintenance by regular full‑time employees of streets, street lighting, traffic‑control signals, police and fire alarm systems, waterworks, steam, electric and sewage treatment and disposal plants; the services of superintendents, inspectors or foremen regularly employed by the State of North Carolina or any political subdivision of the State or a municipal corporation; provided, however, that the internal engineering or surveying activity is not a holding out to or an offer to the public of engineering or any service thereof as prohibited by this Chapter. Engineering work, not related to the foregoing exemptions, where the safety of the public is directly involved shall be under the responsible charge of a licensed professional engineer, or in accordance with standards prepared or approved by a licensed professional engineer.

(8)        The (i) preparation of fire sprinkler planning and design drawings by a fire sprinkler contractor licensed under Article 2 of Chapter 87 of the General Statutes, or (ii) the performance of internal engineering or survey work by a manufacturing or communications common carrier company, or by a research and development company, or by employees of those corporations provided that the work is in connection with, or incidental to products of, or nonengineering services rendered by those corporations or their affiliates.

(9)        The routine maintenance or servicing of machinery, equipment, facilities or structures, the work of mechanics in the performance of their established functions, or the inspection or supervision of construction by a foreman, superintendent, or agent of the architect or professional engineer, or services of an operational nature performed by an employee of a laboratory, a manufacturing plant, a public service corporation, or governmental operation.

(10)      The design of land application irrigation systems for an animal waste management plan, required by G.S. 143‑215.10C, by a designer who exhibits, by at least three years of relevant experience, proficiency in soil science and basic hydraulics, and who is thereby listed as an Irrigation Design Technical Specialist by the North Carolina Soil and Water Conservation Commission. (1921, c. 1, s. 13; C.S., s. 6055(o); 1951, c. 1084, s. 1; 1975, c. 681, s. 1; 1995, c. 146, s. 1; 1995 (Reg. Sess., 1996), c. 742, s. 35; 1997‑454, s. 1; 1998‑118, s. 23; 2007‑536, s. 1.)



§ 89C-25.1. Supervision of unlicensed individuals by licensed person.

§ 89C‑25.1.  Supervision of unlicensed individuals by licensed person.

In all circumstances in which unlicensed individuals are permitted under this Chapter to perform engineering or land surveying work, or both, under the supervision of a licensed engineer, land surveyor, or both, the Board may by regulation establish a reasonable limit on the number of unlicensed individuals which a licensee of the Board may directly or personally supervise at one time. (1979, c. 819, s. 5; 1998‑118, s. 24.)



§ 89C-25.2. Program of licensure by discipline.

§ 89C‑25.2.  Program of licensure by discipline.

The Board shall submit to the legislative committees of reference by July 1, 1981, a program of licensure by discipline and an analysis of the costs and merits thereof in order to permit the General Assembly to make a decision on the establishment of such a program. The "committees of reference" shall be the Senate and House Committees on State Government respectively or such other committees as the respective presiding officers may determine. (1979, c. 819, s. 5.)



§ 89C-26: Repealed by Session Laws 1997-309, s. 10.

§ 89C‑26:  Repealed by Session Laws 1997‑309, s.  10.



§ 89C-27. Invalid sections; severability.

§ 89C‑27.  Invalid sections; severability.

If any of the provisions of this Chapter, or if any rule, regulation or order thereunder, or if the application of such provision to any person or circumstance shall be held invalid, the remainder of this Chapter and the application of such provision of this Chapter or rule, regulation or order to persons or circumstances, other than those as to which it is held valid, shall not be affected thereby. (1975, c. 681, s. 1.)



§ 89C-28. Existing licensure not affected.

§ 89C‑28.  Existing licensure not affected.

Nothing in this Chapter shall be construed as affecting the status of licensure of any professional engineer or land surveyor who is rightfully in possession of a certificate of licensure duly issued by the Board and valid as of July 1, 1975. (1951, c. 1084, s. 1; 1959, c. 1236, s. 2; 1975, c. 681, s. 1; 1998‑118, s. 25.)






Chapter 89D - Landscape Contractors.

§ 89D-1. Certificate required.

Chapter 89D.

Landscape Contractors.

§ 89D‑1.  Certificate required.

On and after December 1, 1975, it shall be unlawful for any person, partnership, association or corporation in this State to use the title "landscape contractor," or to advertise as such without first obtaining a certificate issued by the North Carolina Landscape contractors' Registration Board under provisions of this Chapter. (1975, c. 741, s. 1.)



§ 89D-2. Definition.

§ 89D‑2.  Definition.

A "landscape contractor" within the meaning of this Chapter is any person, partnership, association or corporation who for compensation or valuable consideration or promise thereof engages in the business requiring the art, experience, ability, knowledge, science and skill to install, plant, repair and maintain gardens, lawns, shrubs, vines, bushes, trees and other decorative vegetation including the grading and preparation of plots and areas of land for decorative treatment and arrangement; who constructs or installs garden pools, fountains, pavilions, conservatories, hothouses and greenhouses, incidental retaining walls, fences, walks, drainage and sprinkler systems; or who engages in incidental construction in connection therewith, or does any part thereof in such a manner that,  under an agreed specification, an acceptable landscaping project can be executed. (1975, c. 741, s. 2.)



§ 89D-3. Application of Chapter.

§ 89D‑3.  Application of Chapter.

The provisions of this Chapter shall not apply to and shall not include any person, partnership, association or corporation who shall perform any of the acts aforesaid in G.S. 89D‑2 with reference to any property, so long as that person, partnership, association or corporation shall not use the title "landscape contractor." (1975, c. 741, s. 3.)



§ 89D-4. Landscape Contractors' Registration Board created; membership; compensation; power, etc.

§ 89D‑4.  Landscape Contractors' Registration Board created; membership; compensation; power, etc.

(a)        There is created the North Carolina Landscape Contractors' Registration Board (hereinafter called the Board) which shall issue registration certificates of title to landscape contractors. The Board shall be composed of nine members appointed as follows: Two by the Governor to represent the public at large; two by the Commissioner of Agriculture; two practicing nurserymen operating a nursery certified by the North Carolina Department of Agriculture and Consumer Services Plant Pest Inspection Program appointed by the Board of Directors of the North Carolina Association of Nurserymen, Inc.; two registered landscape contractors in the business of landscape contracting appointed by the Board of Directors of the North Carolina Landscape Contractors' Association, Inc.; and one registered landscape architect appointed by the Board of Directors of the North Carolina Chapter of the American Society of Landscape Architects. All appointments shall be for three‑year terms and no member shall serve more than two complete consecutive terms.

Any vacancy on the Board created by death, resignation or otherwise shall be filled for the unexpired term by the initial appointing authority and all members shall serve until their successors are appointed and qualify.

(b)        From its funds, the Board shall pay its members at the rate set out in G.S. 93B‑5: Provided, that at no time shall the expense exceed the cash balance on hand.

(c)        The Board shall have power to make such rules and regulations as are not inconsistent with the provisions of this Chapter and the laws of North Carolina. The Board shall not make rules or regulations regulating commissions, salaries, or fees to be charged by registrants under this Chapter. The Board shall adopt a seal for its use, which shall bear thereon the words "North Carolina Landscape Contractors' Registration Board."

(d)        The Board may employ a secretary‑treasurer and such clerical assistance as may be necessary to carry out the provisions of this Chapter and to put into effect such rules and regulations as the Board may promulgate. The Board shall fix salaries for employees and shall require employees to make good and sufficient surety bond for the faithful performance of their duties.

(e)        The Board shall be entitled to the services of the Attorney General of North Carolina in connection with the affairs of the Board or may, on approval of the Attorney General, employ an attorney to assist or represent it in the enforcement of this Chapter, but the fee paid for such service shall be approved by the Attorney General. (1975, c. 741, s. 4; 1983, c. 108, s. 1; 1997‑261, s. 109.)



§ 89D-5. Application for certificate; examination; renewal.

§ 89D‑5.  Application for certificate; examination; renewal.

(a)        Any person, partnership, association or corporation hereinafter desiring to register and be titled as a landscape contractor shall make written application for a certificate of title to the Board on such forms as are prescribed by the Board. Each applicant for a certificate of title as a landscape contractor shall be at least 18 years of age. Prior to July 1, 1976, each applicant for a certificate shall have been actively engaged as an untitled landscape contractor for at least one year prior to date of application. After July 1, 1976, an applicant shall furnish evidence satisfactory to the Board of three years' experience in landscape contracting or the completion of a study or combination of study and experience in landscape contracting equivalent to three years' experience under a landscape contractor.

(b)        Any person who applies to the Board to be registered and titled as a landscape contractor shall be required to take an oral or written examination to determine his qualifications. Each application for registration by examination shall be accompanied by an application fee of seventy‑five dollars ($75.00).

The Board shall compile a manual from which the examination will be prepared. The examination fee shall not exceed seventy‑five dollars ($75.00). Any one failing to pass an examination may be reexamined upon payment of the same fee as that charged to persons taking the examination for the first time, in accordance with such rules as the Board may adopt pertaining to examinations and reexaminations.

If the results of the examination are satisfactory, the Board shall issue the applicant a certificate authorizing him to be titled as a landscape contractor in the State of North Carolina upon payment of the initial certification fee as outlined in subsection (c).

(c)        All certificates granted and issued by the Board under the provisions of this Chapter shall expire annually on December 31. Renewal of such certificates may be effected at any time during the month preceding the expiration date of such certificates upon proper application to the Board accompanied by the payment to the secretary‑treasurer of the Board of a renewal fee, as set by the Board, of not more than seventy‑five dollars ($75.00). The fee for an initial certificate shall be the same as for a renewal certificate and is in addition to the application fee. All certificates reinstated after expiration date thereof shall be subject to a late filing fee of twenty‑five dollars ($25.00). In the event a registrant fails to obtain a reinstatement of such certificate within 12 months from the date of expiration thereof, the Board may, in its discretion, consider such registrant subject to the provisions of this Chapter relating to the issuance of an original certificate. Duplicate certificates may be issued by the Board upon payment of a fee not to exceed five dollars ($5.00) by the registrant. The Board may charge a fee not to exceed thirty‑five dollars ($35.00) for issuance of a duplicate parchment certificate. (1975, c. 741, s. 5; 1983, c. 108, ss. 2, 3; 1991, c. 180, s. 1; 2007‑426, s. 1.)



§ 89D-6. Registers of applicants and certificate holders.

§ 89D‑6.  Registers of applicants and certificate holders.

(a)        The secretary‑treasurer of the Board shall keep a register of all applicants for certificates of title. The register shall include the date of application, name, place of business, place of residence, and indicate whether the certificate of title was granted or refused.

(b)        The secretary‑treasurer of the Board shall also keep a current  roster showing the names and places of business of all registered titled landscape contractors. The roster shall be kept on file in the  office of the Board and be open to public inspection.

(c)        On or before the first day of September of each year, the Board shall file with the Secretary of State a copy of the roster of landscape contractors holding certificates of title. At the same time the Board shall file with the Secretary of State a report containing a complete statement of receipts and disbursements of the Board for the  preceding fiscal year ending June 30. Such statement shall be attested by the secretary‑treasurer of the Board. (1975, c. 741, s. 6.)



§ 89D-7. Denial, revocation or suspension of certificate.

§ 89D‑7.  Denial, revocation or suspension of certificate.

(a)        The Board shall have power to revoke or suspend certificates of title herein provided. The Board may upon its own motion or upon a verified complaint in writing hold a hearing as hereinafter provided to investigate the actions of any titled landscape contractor. The Board shall have the power to suspend or revoke any certificate of title issued under the provisions of this Chapter if the registrant has by false or fraudulent representations obtained a certificate; if the registrant has been convicted or has entered a plea of nolo contendere to any crime involving moral turpitude in any court, State or federal; if the registrant is found to have committed any act which constitutes improper, fraudulent or dishonest dealing; or if the registrant violates any rule or regulation duly promulgated by the Board.

(b)        Chapter 150B of the General Statutes applies to proceedings under this section to deny, revoke, or suspend a certificate. (1975, c. 741, s. 7; 1987, c. 827, s. 74.)



§ 89D-8. Out-of-state applicants.

§ 89D‑8.  Out‑of‑state applicants.

An applicant from another state which offers registration privileges to residents of North Carolina may be registered by conforming to all the provisions of this Chapter and, in the discretion of the Board, such other terms and conditions as are required of North Carolina residents applying for a certificate in such other state. The Board may exempt from the examination prescribed in this Chapter a landscape contractor duly registered in another state if a similar exemption is extended to registered landscape contractors from North Carolina. (1975, c. 741, s. 8.)



§ 89D-9. Persons in practice prior to July 1, 1976.

§ 89D‑9.  Persons in practice prior to July 1, 1976.

Before July 1, 1976, any person, partnership, corporation or other legal entity submitting an application, application fee and evidence satisfactory to the Board that he has actively engaged in the practice of landscape contracting for one year prior to July 1, 1976, shall be issued a certificate of title without the requirement of examination. (1975, c. 741, s. 10.)



§ 89D-10. Injunctions for violation of Chapter.

§ 89D‑10.  Injunctions for violation of Chapter.

The Board shall have authority to petition for, and the superior courts of the State shall have authority to issue, temporary  restraining orders, and preliminary and permanent injunctions for violations of this Chapter. (1975, c. 741, s. 11.)






Chapter 89E - Geologists Licensing Act.

§ 89E-1. Short title.

Chapter 89E.

Geologists Licensing Act.

§ 89E‑1.  Short title.

This Chapter shall be known as the North Carolina Geologists Licensing Act. (1983 (Reg. Sess., 1984), c. 1074, s. 1.)



§ 89E-2. Purpose.

§ 89E‑2.  Purpose.

The purposes of this Chapter are to protect life, property, health and public welfare through the regulation of the practice of geology in the State of North Carolina; to define the practice of geology as a profession, establishing minimum professional standards of ethical conduct, professional responsibility, educational and experience background; and to prevent abuses of the practice of geology by untrained or unprincipled individuals. (1983 (Reg. Sess., 1984), c. 1074, s. 1.)



§ 89E-3. Definitions.

§ 89E‑3.  Definitions.

When used in this Chapter, unless the context otherwise requires:

(1)        "Board" means the North Carolina Board for Licensing of Geologists.

(2)        "Geologist". The term "geologist", within the intent of this Chapter, shall mean a person who is trained and educated in the science of geology.

(3)        The term "geologist‑in‑training" means a person who has taken and successfully passed the portion of professional examination covering fundamental or academic geologic subjects, prior to his completion of the requisite years of experience in geologic work as provided for in this Chapter.

(4)        "Geology" means the science dealing with the earth and its history; investigation, prediction and location of the materials and structures which compose it; the natural processes that cause change in the earth; and the applied science of utilizing knowledge of the earth and its constituent rocks, minerals, liquids, gases and other materials for the benefit of mankind. This definition shall not include any of the following:

a.         Service or creative works, the adequate performance of which requires engineering education, training, and experience.

b.         The assessment of an underground storage tank required by applicable rules at closure or change in service unless there has been a discharge or release of the product from the tank.

(5)        The term "good moral character" means such character as tends to ensure the faithful discharge of the fiduciary duties of the licensed geologist to his client.

(6)        "License" means a certificate issued by the Board recognizing the individual named in this certificate as meeting the requirements for licensing under this Chapter.

(7)        "Licensed geologist" means a person who is licensed as a geologist under the provisions of this Chapter.

(8)        "Public practice of geology" means the performance for others of geological service or work in the nature of work or consultation, investigation, surveys, evaluations, planning, mapping and inspection of geological work, in which the performance is related to the public welfare of safeguarding of life, health, property and the environment, except as specifically exempted by this Chapter. The definition shall not include or allow the practice of engineering as defined in Chapter 89C of the North Carolina General Statutes.

(9)        The term "qualified geologist" means a person who possesses all of the qualifications specified in this Chapter for licensing except that he or she is not licensed.

(10)      The term "responsible charge of work" means the independent control and direction by the use of initiative, skill and independent judgment of geological work or the supervision of such work.

(11)      The term "subordinate" means any person who assists a licensed geologist in the practice of geology without assuming the responsible charge of work. (1983 (Reg. Sess., 1984), c. 1074, s. 1; 1996, 2nd Ex. Sess., c. 18, s. 7.10(j).)



§ 89E-4. North Carolina Board for Licensing of Geologists; appointments; terms; composition.

§ 89E‑4.  North Carolina Board for Licensing of Geologists; appointments; terms; composition.

(a)        The North Carolina Board for Licensing of Geologists shall have the power and responsibility to administer the provisions of this Chapter in compliance with Chapter 150B of the General Statutes.

(b)        The Board shall consist of five members appointed by the Governor in the manner hereinafter prescribed, and in addition the State geologist shall serve on the Board ex officio. The Governor may remove any member of the Board for neglect of duty or malfeasance or violation of this Chapter or conviction of a felony or other crime of moral turpitude, but for no other reason.

(c)        Each member of the Board shall be a citizen of the United States and shall have been a resident of this State for at least six months immediately preceding his or her appointment.

(d)        All members of the initial Board shall be appointed by the Governor and shall at the time of their appointment qualify for licensing under this Chapter except for the lay member appointee. At all times at least one member of the Board shall be an academic geologist; one member shall be a salaried company geologist; one member shall be an independent or consultant geologist; one member shall be a representative from the mining industry; one member shall be a consumer or lay member who is not a geologist; and in addition, the State geologist shall serve as a permanent ex officio member.

(e)        After the establishment of the initial Board, all members, with the exception of the lay member, shall be so licensed under the provisions of this Chapter. The term of office of each member of the Board shall be three years; provided, however, that of the members first appointed, one shall be appointed for a term of one year; two for terms of two years; and two for terms of three years in the discretion of the Governor. No member shall serve more than two consecutive three‑year terms without an interruption in service of at least one year.

(f)         Each term of service on the Board shall expire on the 30th day of June of the year in which the term expires. As the term of a member expires, the Governor shall make the appointment for a full term, or, if a vacancy occurs for any other reason, for the remainder of the unexpired term.

(g)        Members of the Board may receive compensation for their services and reimbursement for expenses incurred in the performance of duties required by this Chapter at the rates prescribed in G.S. 138‑5, subject to availability of funds.

(h)        The Board may employ the necessary personnel for performance of its functions, and fix their compensation within the limits of funds available to the Board. (1983 (Reg. Sess., 1984), c. 1074, s. 1; 1987, c. 827, s. 75; 1989, c. 579, s. 1.)



§ 89E-5. Functions and duties of the Licensing Board.

§ 89E‑5.  Functions and duties of the Licensing Board.

(a)        The Board shall administer and enforce the provisions of this Chapter.

(b)        The Board shall elect from its membership a chairman, a vice‑chairman and a secretary‑treasurer, and adopt rules, consistent with the Administrative Procedures Act, to govern its proceedings.  A majority of the membership of the Board shall constitute a quorum for all Board meetings.

(c)        The Board shall examine and pass on the qualifications of all applicants for licensing under this Chapter, and shall issue a license to each successful applicant therefor.

(d)        The Board may adopt a seal which may be affixed to all licenses issued by the Board.

(e)        The Board may authorize expenditures deemed necessary to carry out the provisions of this Chapter and all expenses shall be paid upon the warrant of the Board treasurer.  The Board treasurer shall deposit funds received by the Board in one or more funds in banks or other financial institutions carrying deposit insurance and authorized to do business in North Carolina.  Interest earned on such funds may remain in the funds account and may be expended as authorized by the Board to carry out the provisions of this Chapter.  In no event may expenditures exceed the revenues of the Board during any fiscal year.  The Board is authorized and empowered to utilize the services of the Purchase and Contract Division of the Department of Administration for the procurement of personal property, in accordance with Article 3 of Chapter 143 of the General Statutes.

(f)         The Board shall hold a meeting within 30 days after a quorum of its members is first appointed and thereafter shall hold at least two regular meetings each year.

(g)        The Board shall establish and receive fees as required by this Chapter.  In establishing fees, the Board shall consider exemptions from fees or a reduction in licensing fees for those persons otherwise qualified for licensing under this Chapter but who perform geologic work or services less than 15 days per year.

(h)        The Board shall have such other powers and duties as are necessary to carry out the provisions of this Chapter.

(i)         The Board shall have the power to establish or approve reasonable standards for licensing and renewal of licenses of geologists, including, but not limited to the power to adopt or use examination materials and accreditation standards of any duly professionally recognized accrediting agency.  The Board shall have the power to establish reasonable standards for continuing professional education for geologists, provided that for renewal of license no examination shall be required. (1983 (Reg. Sess., 1984), c. 1074, s. 1; 1989, c. 579, s. 2.)



§ 89E-6. Exemptions.

§ 89E‑6.  Exemptions.

Any person except as specifically exempted below who shall  publicly practice or offer to publicly practice geology in this State is subject to the provisions of this Chapter. The following persons are exempt:

(1)        Persons engaged solely in teaching the science of geology or engaged solely in geologic research in this State may pursue their teaching and/or research without licensing. A teacher or researcher must, however, be a licensed geologist if he or she performs geologic work and services for which a licensed geologist is required by this Chapter.

(2)        Officers and employees of the United States of America and the State of North Carolina practicing solely as such officers or employees.

(3)        Officers and employees of petroleum companies practicing solely as such officers and employees and not offering their  professional services to the public for hire.

(4)        A subordinate to a geologist or a geologist‑in‑training licensed under this Chapter insofar as he or she acts solely  in such capacity. This exemption does not permit any such subordinate to practice geology for others in his own right or use the term "licensed geologist". (1983 (Reg. Sess., 1984), c. 1074, s. 1.)



§ 89E-7. Limitations.

§ 89E‑7.  Limitations.

(a)        This Chapter does not prohibit one or more geologists from practicing through the business organization of a sole proprietorship; partnership; corporation or professional association. In a partnership, the primary activity of which consists of geological services, at least one partner shall be a licensed geologist as defined in this Chapter.  A corporation or professional association providing geological services shall comply with the provisions of Chapter 55B of the General Statutes.

(b)        This Chapter shall not be construed to prevent or to affect:

(1)        The practice of any profession or trade for which a license is required under any other law of this State, or the practice of registered professional engineers from lawfully practicing soils mechanics, foundation engineering and other professional engineering as provided in the North Carolina General Statutes, or licensed architects or landscape architects from lawfully practicing architecture or landscape architecture, or the practice of soil science by professionals certified by the Soil Science Society of North Carolina, respectively as provided in the General Statutes;

(2)        The public practice of geology by a person not a resident of and having no established place of business in this State, when such practice does not exceed in the aggregate more than 90 days in any calendar year, and provided such person is duly licensed to practice such profession in another state where the requirements for a license are not lower than those specified in this Chapter for obtaining the license required for such work; and provided further that such nonresident shall file with the Board within 10 days of entering this State for commencing of such work, a statement giving his name, residence, the number of his license, and by what authority issued, and upon the completion of the work, a statement of the time engaged in such work within the State; or

(3)        The practice of a person not a resident and having no established place of business in this State, or who has recently become a resident hereof, practicing or offering to practice herein for more than 90 days in any calendar year the profession of geology, if he is licensed in another state or qualified as defined herein, if he shall have filed with the Board an application for a license and shall have paid the fee required by this Chapter. Such practice shall be deemed a provisional practice and shall continue only for such time as the Board requires reasonably for the consideration of the applicant for licensing under this Chapter as a geologist. (1983 (Reg. Sess., 1984), c. 1074, s. 1; 1991, c. 205, s. 5.)



§ 89E-8. Applications.

§ 89E‑8.  Applications.

An application for licensing as a geologist shall be made under oath, shall show the applicant's education and a summary of his  geological work, plus other relevant criteria to be determined by the  Board. The Board shall have the power to determine a reasonable application fee which shall accompany each application. (1983 (Reg. Sess., 1984), c. 1074, s. 1.)



§ 89E-9. Minimum qualifications.

§ 89E‑9.  Minimum qualifications.

An applicant shall be eligible for a license as a geologist in North Carolina provided that each applicant meets the following minimum qualifications:

(1)        Be of good moral and ethical character.

(2)        Have graduated from an accredited college or university, and have a degree with a major in geology, engineering geology or geological engineering or related geologic science; or have completed 30 semester hours or the equivalent in geological science courses leading to a major in geology, of which at least 24 hours of the equivalent were upper level undergraduate courses or graduate courses. The Board shall waive the academic requirements for a person already practicing geology at the time this Chapter is enacted, provided application for license is made not later than one year after appointment of the initial Board and provided further that the applicant can provide evidence to satisfy the Board that he or she is competent to engage in the public practice of geology.

(3)        Successfully pass such examination established by the Board which shall be designed to demonstrate that the applicant has the necessary knowledge and requisite skill to exercise the responsibilities of the public practice of geology. The Board shall waive the examination for licensing as a geologist of an applicant who makes written application to the Board not later than one year after appointment of the initial Board, and who otherwise meets the qualification of this Chapter.

(4)        Have at least five years of professional geological work which shall include a minimum of three years of professional geological work under the supervision of a licensed geologist; or a minimum of three cumulative years work in responsible charge of geological work satisfactory to the Board.  The following criteria of education and experience qualify as specified toward accumulation of the required five years of professional geological work:

a.         Each full year of undergraduate study in the geological sciences shall count as one‑half year of training up to a maximum of two years, and each year of graduate study shall count as one year of work.

b.         Credit for undergraduate study, graduate study, graduate courses, individually or in any combination thereof, shall in no case exceed a total of four years toward meeting the requirements for at least five years of professional geological work as set forth above.

c.         The Board may consider in lieu of the above professional geological work the cumulative total of professional geological work or geological research of persons teaching upper level geology courses at the college or university level, provided such work or research can be demonstrated to be of a sufficiently responsible nature to be equivalent to the professional requirements set forth in this section.

d.         The ability of the applicant shall have been demonstrated by his having performed the work in a responsible position as determined by the Board.  The adequacy of the required supervision and the experience shall be determined by the Board in accordance with the standards set forth in regulations adopted by it. (1983 (Reg. Sess., 1984), c. 1074, s. 1; 1989, c. 579, s. 3.)



§ 89E-10. Examinations.

§ 89E‑10.  Examinations.

(a)        Examinations shall be formulated and conducted by the Board at such time and place as the Board shall determine, but shall be held at least annually.

(b)        The Board shall determine the fee required for examination. (1983 (Reg. Sess., 1984), c. 1074, s. 1.)



§ 89E-11. Comity.

§ 89E‑11.  Comity.

A person holding a license to engage in the practice of geology, on the basis of comparable licensing requirements issued to him by a proper authority by the State, territory, or possession of the United States or the District of Columbia, and who, in the opinion of the Board otherwise meets the requirements of this Chapter based upon verified evidence may, upon application, be licensed without further examination. (1983 (Reg. Sess., 1984), c. 1074, s. 1.)



§ 89E-12. Issuance, renewal and replacement of licenses.

§ 89E‑12.  Issuance, renewal and replacement of licenses.

(a)        The Board shall issue a license upon payment of the license fee as fixed by the Board to any applicant who has satisfactorily met all the requirements of the Chapter as administered by the Board. Licenses shall show the full name of the registrant, shall give a serial number, and shall be signed by the chairman and secretary of the Board under the seal of the Board. The issuance of a license by the Board shall be prima facie evidence that the person named therein is entitled to all the rights and privileges of a licensed geologist while the license remains in full force and effect.

(b)        All licenses shall expire at such interval as may be determined by the Board, unless licenses are renewed. All applications for renewal shall be filed with the Board under rules and regulations it shall adopt and which renewal shall be accompanied by the renewal fee prescribed by the Board. A license which has expired for failure to renew may only be restored after application and payment of the prescribed restoration fee, provided the renewal applicant meets all other provisions of this Chapter.

(c)        A new license to replace any license lost, destroyed or mutilated may be issued, subject to the rules of the Board and payment of a fee set by the Board. (1983 (Reg. Sess., 1984), c. 1074, s. 1.)



§ 89E-13. Seals; requirements.

§ 89E‑13.  Seals; requirements.

Each geologist licensed hereunder, upon the issuance of a license, shall obtain from the secretary at a cost prescribed by the Board, a seal of the design authorized by the Board bearing the licensee's name and the legend "Licensed Geologist  State of North Carolina". All drawings, reports or other geologic papers or documents involving geologic work as defined in this Chapter which shall have been prepared or approved by a licensed geologist or a subordinate employee under his direction for the use of or for delivery to any person or for public record within this State shall be signed by him or her and impressed with the said seal or the seal of a nonresident practicing under the provisions of this Chapter, either of which shall indicate his or her responsibility therefor. (1983 (Reg. Sess., 1984), c. 1074, s. 1.)



§ 89E-14. Records.

§ 89E‑14.  Records.

(a)        The Board shall keep a public record of its proceedings and a register of all applications for licensing.

(b)        The register shall show:

(1)        The name, the age and the residency of each applicant;

(2)        The date of application;

(3)        The place of business of such applicant;

(4)        His or her education and other qualifications;

(5)        Whether or not an examination was required;

(6)        Whether the applicant was licensed;

(7)        Whether a license was granted;

(8)        The dates of the action by the Board; and

(9)        Such other information as may be deemed necessary by the Board. All official records of the Board or affidavits by the secretary as to the content of such records shall be prima facie evidence of all matters required to be kept therein.

(c)        The Board shall treat as confidential and not subject to disclosure except to the extent required by law or by rule or regulation of the Board individual test scores and applications and material relating thereto, including letters of reference relating to an application. (1983 (Reg. Sess., 1984), c. 1074, s. 1.)



§ 89E-15. Roster of licensed geologists.

§ 89E‑15.  Roster of licensed geologists.

The secretary shall keep a record and shall publish annually a roster showing the names and places of business and residence addresses of all licensed geologists. Copies of this roster shall be made available to the public upon request and payment of reasonable fee for copying established by the Board. (1983 (Reg. Sess., 1984), c. 1074, s. 1.)



§ 89E-16. Code of professional conduct.

§ 89E‑16.  Code of professional conduct.

This Board shall cause to have prepared and shall adopt a code of professional conduct which shall be made known in writing to every licensee and applicant for licensing under this Chapter and which shall be published by the Board. Such publication shall constitute due notice to all licensees. The Board may revise and amend this code of ethics from time to time after due notice and opportunity for hearing to all licensed members and the public for comment before  adoption of the revision or amendments. (1983 (Reg. Sess., 1984), c. 1074, s. 1.)



§ 89E-17. Complaints and investigations.

§ 89E‑17.  Complaints and investigations.

(a)        Any person may file written charges with the Board against any licensee pursuant to rules and regulations adopted by the Board; provided however, such charges or allegations shall be in writing and shall be sworn to by the person or persons making them and shall be filed with the secretary. The Board shall have the authority and shall be under a duty to investigate reasonably all valid complaints.

(b)        The Board may appoint, employ, or retain investigators for the purpose of examining or inquiring into any acts committed in this State that may violate the provisions of this Chapter, the Board's code of professional conduct, or the Board's rules. The Board may expend funds for salaries and fees in connection with an investigation conducted pursuant to this Chapter.

(c)        Investigations by the Board shall be confidential until the Board takes disciplinary action against a licensee or corporate registrant. Records, papers, and other documents containing information collected or compiled by the Board, its members, or employees as a result of an investigation, inquiry, or interview conducted pursuant to this Chapter shall not be a public record within the meaning of Chapter 132 of the General Statutes, except any notice or statement of charges or notice of hearing in any proceeding conducted by the Board and any records, papers, or other documents containing information collected and compiled by the Board and admitted into evidence in a hearing before the Board shall be a public record. (1983 (Reg. Sess., 1984), c. 1074, s. 1; 1999‑355, s. 1.)



§ 89E-18. Prohibitions; unlawful acts.

§ 89E‑18.  Prohibitions; unlawful acts.

After the effective date of this Chapter:

(1)        It shall be unlawful for any person other than a licensed geologist or a subordinate under his direction to prepare any geologic plans, reports or documents in which the performance is related to the public welfare or safeguarding of life, health, property or the environment.

(2)        It shall be unlawful for any person to publicly practice, or  offer to publicly practice, geology in this State as defined in the provisions of this Chapter, or to use in connection with his or her name or otherwise assume, or advertise any title or description tending to convey the impression that he or she is a licensed geologist, unless such person has been duly licensed or exempted under the provisions of this Chapter.

(3)        After one year following the effective date of this act, it shall be unlawful for anyone other than a geologist licensed  under this Chapter to stamp or seal any plans, plats, reports or other documents with the seal or stamp of a licensed geologist, or to use in any manner the title "Licensed Geologist" unless that person is licensed hereunder.

(4)        It shall be unlawful for any person to affix his or her signature to or to stamp or seal any plans, plats, reports, or other documents after the licensing of the person named thereon has expired or has been suspended or revoked unless the license has been renewed or reissued. (1983 (Reg. Sess.,  1984), c. 1074, s. 1. )



§ 89E-19. Disciplinary procedures.

§ 89E‑19.  Disciplinary procedures.

(a)        The Board, consistent with the provisions of Article 3A of Chapter 150B of the General Statutes, may refuse to grant a license to any applicant who does not meet the qualifications required by this Chapter, the Board's code of professional conduct, or the Board's rules, or to any corporate registrant that does not meet such qualifications and the requirements of Chapter 55B of the General Statutes. The Board, consistent with the provisions of Article 3A of Chapter 150B of the General Statutes, may refuse to renew, suspend, or revoke a license or certificate of registration if a licensee or corporate registrant:

(1)        Violates the provisions of this Chapter, the Board's code of professional conduct, the Board's rules, or an order issued by the Board.

(2)        Has been convicted of a misdemeanor under G.S. 89E‑22.

(3)        Has been convicted of a felony.

(4)        Engages in gross unprofessional conduct, dishonest practice, or professional incompetence.

(5)        Commits fraud or deceit in obtaining a license or certificate of registration or in assisting another person in obtaining a license or certificate of registration.

(b)        If the Board finds that a licensee is professionally incompetent, the Board may require the licensee to take an oral or written examination or to meet other requirements to demonstrate the licensee's fitness to practice geology, and the Board may suspend the licensee's license until he or she establishes professional competence to the satisfaction of the Board.

(c)        In addition to the authority granted in subsections (a) and (b) of this section, the Board may levy a civil penalty not in excess of five thousand dollars ($5,000) for any licensee or corporate registrant who violates the provisions of this Chapter, the Board's code of professional conduct, the Board's rules, or any order issued by the Board. All civil penalties collected by the Board shall be remitted to the school fund of the county in which the violation occurred. Before assessing a civil penalty, the Board shall consider the following:

(1)        The nature, gravity, and persistence of the violation.

(2)        The appropriateness of the imposition of a civil penalty when considered alone or in combination with other action taken by the Board.

(3)        Whether the violation was willful.

(4)        Any other factors that tend to mitigate or aggravate the violation.

(d)        The Board may bring a civil action in the superior court of the county in which the violation occurred to recover a civil penalty if a licensee or corporate registrant does one of the following:

(1)        Fails to request a hearing on the imposition of a civil penalty and fails to pay the civil penalty within 30 days after being notified that a civil penalty has been imposed.

(2)        Requests and receives a hearing on the imposition of a civil penalty but fails to pay the civil penalty within 30 days after service of a written copy of the Board's decision. (1983 (Reg. Sess., 1984), c. 1074, s. 1; 1987, c. 827, s. 1; 1999‑355, s. 2.)



§ 89E-20. Hearing procedures.

§ 89E‑20.  Hearing procedures.

(a)        The Board shall develop procedures for investigation, prehearing and hearing of disciplinary actions; such disciplinary actions shall be conducted pursuant to the provisions of Chapter 150B of the General Statutes.

(b)        Any person aggrieved by a decision of the Board other than a decision in a disciplinary action may petition the Board for a hearing pursuant to the provisions of Chapter 150B of the General Statutes.

(c)        Judicial review of a final agency decision is available in the manner prescribed by Article 4, Chapter 150B of the General Statutes. (1983 (Reg. Sess., 1984), c. 1074, s. 1; 1987, c. 827, ss. 1, 76.)



§ 89E-21. Reissuance of license.

§ 89E‑21.  Reissuance of license.

The Board, by a majority vote of the quorum, may reissue a license to any person whose license has been revoked when the Board finds upon written application by the applicant that there is good cause to justify such reissuance. (1983 (Reg. Sess., 1984), c. 1074, s. 1.)



§ 89E-22. Misdemeanor.

§ 89E‑22.  Misdemeanor.

Any person who shall willfully practice publicly, or offer to practice publicly, geology for other natural or corporate persons in this State without being licensed in accordance with the provisions of this Chapter, or any person presenting or attempting to use as his own the license or the seal of another, or any person who shall give any false or forged evidence of any kind in obtaining a license, or any person who shall falsely impersonate any other licensee of like or different name, or any person who shall attempt to use an expired or revoked license or practice at any time during a period the Board has suspended or revoked the license, or any person who shall violate the provisions of this Chapter shall be guilty of a Class 2 misdemeanor. (1983 (Reg. Sess., 1984), c. 1074, s. 1; 1993, c. 539, s. 613; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 89E-23. Injunction.

§ 89E‑23.  Injunction.

As an additional remedy, the Board shall have the authority to proceed in a superior court appropriate jurisdiction to enjoin and  restrain any natural or corporate person from violating the prohibitions of this Chapter. The Board shall not be required to post bond in connection with obtaining either provisional, preliminary or permanent injunctive relief pursuant to the North Carolina Rules of Civil Procedure or G.S. 1‑485 et seq. (1983 (Reg. Sess., 1984), c. 1074, s. 1.)



§ 89E-24. Attorney General as legal advisor.

§ 89E‑24.  Attorney General as legal advisor.

The Attorney General or any assistant or associate in the Department of Justice selected by him shall act as legal advisor to the Board. (1983 (Reg. Sess., 1984), c. 1074, s. 1.)






Chapter 89F - North Carolina Soil Scientist Licensing Act.

§ 89F-1. Short title.

Chapter 89F.

North Carolina Soil Scientist Licensing Act.

§ 89F‑1.  Short title.

This Chapter may be cited as the North Carolina Soil Scientist Licensing Act. (1995, c. 414, s. 1.)



§ 89F-2. Purposes.

§ 89F‑2.  Purposes.

The purposes of this Chapter are to protect life, property, health, and public welfare through regulation of the practice of soil science in the State; to define the practice of soil science as a profession by establishing minimum standards of ethical conduct and professional responsibility and by establishing professional education and experience requirements; and to prevent abuses in the practice of soil science by untrained or unprincipled individuals. (1995, c. 414, s. 1.)



§ 89F-3. Definitions.

§ 89F‑3.  Definitions.

As used in this Chapter, unless the context otherwise requires:

(1)        "Board" means the North Carolina Board for Licensing of Soil Scientists.

(2)        "License" means a certificate issued by the Board to an individual who meets the requirements established for a licensed soil scientist by this Chapter and rules adopted pursuant to this Chapter.

(3)        "Licensed soil scientist" means a person who is licensed as a soil scientist under this Chapter.

(4)        "Practice of soil science" means any service or work, the adequate performance of which requires education in the physical, chemical, and biological sciences, as well as soil science; training and experience in the application of special knowledge of these sciences to the use and management of soils by accepted principles and methods; and investigation, evaluation, and consultation; and in which the performance is related to the public welfare by safeguarding life, health, property, and the environment. "Practice of soil science" includes, but is not limited to, investigating and evaluating the interaction between water, soil, nutrients, plants, and other living organisms that are used to prepare soil scientists' reports for: subsurface ground absorption systems, including infiltration galleries; land application of residuals such as sludge, septage, and other wastes; spray irrigation of wastewater; soil remediation at conventional rates; land application of agricultural products; processing residues, bioremediation, and volatilization; soil erodibility and sedimentation; and identification of hydric soil and redoximorphic features.

(5)        "Responsible charge of work" means the independent control and direction by the use of initiative, skill, and independent judgment in the practice of soil science or supervision of the practice of soil science by soil scientists‑in‑training and subordinates.

(6)        "Soil" means the site or environmental setting consisting of soil material, saprolite, weathered materials, and soil rock interface. "Soil" includes the solid materials, waters, gases, and other biological, chemical, and contaminant materials in the soil environment.

(7)        "Soil science" means the science dealing with soils as an environmental resource. "Soil science" includes the following tasks: soil characterization, classification, and mapping, and the physical, chemical, hydrologic, mineralogical, biological, and microbiological analysis of soil per se, and to its assessment, analysis, modeling, testing, evaluation, and use for the benefit of mankind when specifically required to complete the investigation and evaluation of interactions between water, soil, nutrients, plants, and other living organisms described in subdivision (5) of this section. "Soil science" does not include design or creative works, the adequate performance of which requires extensive geological, engineering, or land surveying education, training, and experience or requires licensing as a geologist under Chapter 89E of the General Statutes or as a professional engineer or land surveyor under Chapter 89C of the General Statutes.

(8)        "Soil scientist" means a person who practices soil science.

(9)        "Soil scientist‑in‑training" means a person who has passed the examination and satisfied all other requirements for licensure under this Chapter except for the professional work experience requirement.

(10)      "Subordinate" means any person who assists a licensed soil scientist in the practice of soil science without assuming the responsible charge of work. (1995, c. 414, s. 1.)



§ 89F-4. North Carolina Board for Licensing of Soil Scientists.

§ 89F‑4.  North Carolina Board for Licensing of Soil Scientists.

(a)        Creation; Membership.  The North Carolina Board for Licensing of Soil Scientists is created. The Board shall consist of seven members appointed as follows:

(1)        One member appointed by the Governor, who shall be a soil scientist employed by a federal or State agency.

(2)        One member appointed by the Governor, who shall be a soil scientist employed by a local government agency.

(3)        One member appointed by the Governor, who shall be a soil scientist employed by an institution of higher education.

(4)        One member appointed by the General Assembly upon recommendation of the Speaker of the House of Representatives, who shall be a soil scientist who is privately employed.

(5)        One member appointed by the General Assembly upon recommendation of the Speaker of the House of Representatives, who shall be a member of the public who is not a soil scientist.

(6)        One member appointed by the General Assembly upon recommendation of the President Pro Tempore of the Senate, who shall be a soil scientist who is privately employed.

(7)        One member appointed by the General Assembly upon recommendation of the President Pro Tempore of the Senate, who shall be a member of the public who is not a soil scientist.

(b)        Ex Officio Member.  In addition to the members of the Board appointed pursuant to subsection (a) of this section, the President of the Soil Science Society of North Carolina, or a member of the Society appointed by its President, shall serve as a nonvoting ex officio member of the Board.

(c)        Terms.  Members shall serve staggered terms of office of three years. No member shall serve more than six consecutive years without an interruption in service of at least one year. The terms of office of members filling positions four and six shall expire on 30 June of years evenly divisible by three. The terms of office of members filling positions five and seven shall expire on 30 June of years that follow by one year those years that are evenly divisible by three. The terms of office of members filling positions one, two, and three shall expire on 30 June of years that precede by one year those years that are evenly divisible by three. Terms shall expire as provided by this subsection except that members of the Board shall serve until their successors are appointed and duly qualified as provided by G.S 128‑7.

(d)        Vacancies; Removal.  Vacancies in appointments shall be filled for the unexpired term. Vacancies in appointments made by the General Assembly shall be filled in accordance with G.S. 120‑122. The Governor shall have the power to remove, in accordance with G.S 143B‑13, any member appointed by the Governor. The General Assembly shall have the power to remove, in accordance with G.S 143B‑13, any member appointed by the General Assembly.

(e)        Quorum.  A majority of the members of the Board appointed pursuant to subsection (a) of this section shall constitute a quorum for the transaction of business.

(f)         Compensation; Expenses.  Subject to the availability of funds, members of the Board may receive compensation for their services and be reimbursed for expenses incurred in the performance of duties required by this Chapter at the rates prescribed in G.S. 138‑5. (1995, c. 414, s. 1.)



§ 89F-5. Powers and duties of the Board.

§ 89F‑5.  Powers and duties of the Board.

(a)        The Board shall:

(1)        Administer and enforce the provisions of this Chapter.

(2)        Elect from its membership a Chair, a Vice‑Chair, and a Secretary‑Treasurer.

(3)        Examine and pass on the qualifications of all applicants for licensing under this Chapter and issue a license to each successful applicant.

(4)        Hold at least two regular meetings each year.

(5)        Establish and receive fees as required by this Chapter. In establishing fees, the Board may provide for reduced fees or an exemption from fees for persons licensed under this Chapter who practice soil science for less than 15 days per calendar year.

(6)        Adopt rules that establish standards or approve reasonable standards for licensing and renewal of licenses of soil scientists, including adopting examination materials and accreditation standards of any recognized accrediting agency.

(7)        Establish reasonable standards for continuing professional education for soil scientists. No examination shall be required for a renewal of a license.

(8)        Submit two nominees to the appropriate appointing authority for each position to be filled on the Board.

(9)        Have any other powers and duties as are necessary to implement the provisions of this Chapter and adopt any rules needed to implement this Chapter.

(b)        The Board may adopt a seal that may be affixed to all licenses issued by the Board.

(c)        The Secretary‑Treasurer shall deposit funds received by the Board, except for the clear proceeds of civil penalties assessed pursuant to G.S. 89F‑20(b), in one or more funds in banks or other financial institutions carrying deposit insurance and authorized to do business in the State. Interest earned on funds may remain in the account and may be expended as authorized by the Board to carry out the provisions of this Chapter. The Board may authorize expenditures deemed necessary to carry out the provisions of this Chapter, and all expenses shall be paid upon the warrant of the Secretary‑Treasurer. During any fiscal year, expenditures shall not exceed the revenues of the Board.

The clear proceeds of civil penalties shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(d)        The Board may employ the necessary personnel for the performance of its functions and shall fix their compensation within the limits of funds available to the Board. The Board may procure personal property in accordance with the provisions of Article 3 of Chapter 143 of the General Statutes.

(e)        The Board may adopt rules in accordance with Chapter 150B of the General Statutes and shall administer this Chapter in accordance with Chapter 150B of the General Statutes. (1995, c. 414, s. 1; 1998‑215, s. 135.)



§ 89F-6. Corporate, limited liability company, partnership, or sole proprietorship practice of soil science.

§ 89F‑6.  Corporate, limited liability company, partnership, or sole proprietorship practice of soil science.

A corporation organized under Chapter 55B of the General Statutes, a limited liability company organized under Chapter 57C of the General Statutes, a partnership, or a sole proprietorship may engage in the practice of soil science in this State. A licensed soil scientist shall be in responsible charge of all practice of soil science by the corporation, limited liability company, partnership, or sole proprietorship. (1995, c. 414, s. 1; 2000‑115, s. 7.)



§ 89F-7. Exemptions.

§ 89F‑7.  Exemptions.

(a)        Except as provided in subsection (b) of this section, any person who practices or offers to practice soil science in this State is subject to the provisions of this Chapter.

(b)        The following are exempt from the provisions of this Chapter:

(1)        Persons engaged solely in teaching soil science or engaged solely in soil science research.

(2)        Officers and employees of the United States, the State, and units of local government who practice soil science solely in the capacity of their office or employment.

(3)        Officers and employees of companies engaged in the practice of soil science, when the officers and employees practice soil science solely in the capacity of their employment and who do not offer their services to the public for hire. (1995, c. 414, s. 1.)



§ 89F-8. Limitations.

§ 89F‑8.  Limitations.

This Chapter shall not prevent:

(1)        The practice of any profession or trade for which a license is required under any other law of this State.

(2)        Registered professional engineers from lawfully practicing soil mechanics, foundation engineering, or other professional engineering practices for which a license is required pursuant to Chapter 89C of the General Statutes.

(3)        Registered land surveyors licensed pursuant to Chapter 89C of the General Statutes from practicing surveying.

(4)        Architects licensed pursuant to Chapter 83A of the General Statutes or landscape architects licensed pursuant to Chapter 89A of the General Statutes from lawfully practicing architecture or landscape architecture.

(5)        Geologists licensed pursuant to Chapter 89E of the General Statutes from practicing geology.

(6)        The practice of soil science for 30 days or less in any calendar year by a person who is not a resident of this State and who has no established place of business in this State if the person:

a.         Is licensed to practice soil science in another state where the requirements for a license equal or exceed the requirements for licensure under this Chapter;

b.         Files a statement giving the person's name, address, the license number, and issuing authority with the Board within 10 days of commencing the practice of soil science in this State; and

c.         Files a statement with the Board detailing the total time that the person engaged in the practice of soil science in the State within 10 days of the day on which the practice of soil science is completed.

(7)        The practice of soil science by a person who is not a resident of this State and who has no established place of business in this State, the practice of soil science by a person who has become a resident of this State within the preceding 30 days, or the practice or an offer to practice soil science for more than 30 days in any calendar year by a person who is licensed as a soil scientist in another state, who meets the licensing requirements of this Chapter, and who has filed an application for a license with the Board and paid the application fee. The practice of soil science under this subdivision shall continue only until the Board acts on the application for licensure under this Chapter.

(8)        Soil sampling solely for the purpose of determining plant nutrient and lime application rates for gardening and agricultural purposes by persons who are not licensed soil scientists. (1995, c. 414, s. 1.)



§ 89F-9. Applications.

§ 89F‑9.  Applications.

An application for a license as a soil scientist shall be made under oath, shall show the applicant's education and a summary of the applicant's professional work experience as a soil scientist, and shall show any other relevant criteria as determined by the Board. (1995, c. 414, s. 1.)



§ 89F-10. (For grandfather provision, see editor's note) Minimum qualifications.

§ 89F‑10.  (For grandfather provision, see editor's note) Minimum qualifications.

(a)        To be eligible for a license as a soil scientist in this State, an applicant shall satisfy the following minimum qualifications:

(1)        Be of good moral and ethical character as attested to by (i) four letters of reference, two of which shall be written by licensed soil scientists or persons who are eligible for licensure under this Chapter, and (ii) an agreement signed by the applicant to adhere to the Code of Professional Conduct adopted pursuant to G.S. 89F‑17. For purposes of this requirement, "good moral and ethical character" means character that tends to ensure faithful discharge of the duties of a licensed soil scientist.

(2)        Hold at least a bachelor of science degree from an accredited college or university with a minimum of 30 semester hours or 45 quarter hours in agricultural, biological, physical, or earth sciences and at least 15 semester hours or an equivalent number of quarter hours in soil science. The Board may adopt rules specifying combinations of education and experience that an applicant may substitute for a bachelor of science degree.

(3)        Successfully pass an examination established by the Board. The examination shall be designed to demonstrate whether the applicant has the necessary knowledge and requisite skill to exercise the responsibilities of the practice of soil science.

(4)        Subject to subsection (b) of this section, have at least three years of professional work experience as a soil scientist under the supervision of a licensed soil scientist, or a soil scientist who is eligible for licensure, under this Chapter, or a minimum of three cumulative years of professional work experience as a soil scientist in responsible charge of work satisfactory to the Board and in accordance with standards established by the Board by rule.

(b)        An applicant may substitute an advanced degree in soil science for a portion of the professional work experience requirement. The Board, in its discretion, may allow an applicant to substitute a masters degree in soil science for one year of professional work experience and to substitute a doctoral degree in soil science for two years of professional work experience. The Board, in its discretion, may allow an applicant to substitute experience gained through teaching upper level soil science courses at the college or university level or research in soil science for all or any portion of the professional work experience requirement if the Board finds the teaching or research to be equivalent to the responsible charge of work by a soil scientist.

(c)        The Board shall designate an applicant who meets all the requirements for a license under this Chapter except the professional work experience requirement as a soil scientist‑in‑training. A soil scientist‑in‑training may apply for a license upon completion of the professional work experience requirement. (1995, c. 414, s. 1.)



§ 89F-11. Examinations.

§ 89F‑11.  Examinations.

Examinations shall be formulated and conducted by the Board at the time and place as determined by the Board, and shall be held at least annually. (1995, c. 414, s. 1.)



§ 89F-12. Comity.

§ 89F‑12.  Comity.

A person who holds a license to engage in the practice of soil science on the basis of comparable licensing requirements issued to that person by a proper authority by another state, by a territory, or by a possession of the United States or the District of Columbia, and who, as determined by the Board, meets the requirements of this Chapter based upon verified evidence, may, upon application, be licensed without taking an examination pursuant to G.S. 89F‑10(a)(3). (1995, c. 414, s. 1.)



§ 89F-13. Issuance, renewal, and replacement of licenses.

§ 89F‑13.  Issuance, renewal, and replacement of licenses.

(a)        The Board shall issue a license to any applicant who has satisfactorily met the requirements of this Chapter including the payment of the license fee. A license shall be valid for the period of time established by the Board by rule. Each license shall state the full name of the registrant, shall have a serial number, shall state the date on which the license expires, shall be signed by the Chair and Secretary‑Treasurer of the Board, and shall bear the seal of the Board. The issuance of a license by the Board shall be prima facie evidence that the person named on the license is entitled to all the rights and privileges of a licensed soil scientist for the period the license remains in effect.

(b)        The Board shall renew the license of any licensee who continues to meet the requirements of this Chapter and who pays the renewal fee prior to the expiration of the license. The Board shall reinstate the license of any licensee whose license has expired, who continues to meet the requirements of this Chapter, and who pays the restoration fee.

(c)        If a license is lost, destroyed, or mutilated, the Board may issue a replacement license subject to rules adopted by the Board. (1995, c. 414, s. 1.)



§ 89F-14. Seals; requirements.

§ 89F‑14.  Seals; requirements.

Upon the issuance of a license, each soil scientist shall obtain from the Secretary‑Treasurer a seal bearing the licensee's name and the legend "Licensed Soil Scientist  State of North Carolina". The Board shall ensure that the design of the seal is easily distinguished from other professional seals. All drawings, reports, or other soil science papers or documents involving the practice of soil science that are prepared or approved by a licensed soil scientist or a subordinate under his or her direction shall be signed by the soil scientist and impressed with the seal. The impression of the seal indicates his or her responsibility for the practice of soil science. (1995, c. 414, s. 1.)



§ 89F-15. Records.

§ 89F‑15.  Records.

(a)        The Board shall maintain a record of its proceedings and a register of all applications for licensure under this Chapter. For each applicant the register shall show:

(1)        The name, age, and home address of the applicant.

(2)        The date of application.

(3)        The applicant's place of business.

(4)        The applicant's education, professional work experience, and other qualifications.

(5)        Whether the applicant was required to take an examination.

(6)        Whether a license was issued to the applicant.

(7)        Whether the applicant is currently licensed.

(8)        The date and nature of any action by the Board with respect to the applicant or licensee.

(9)        Any other information that the Board determines to be necessary to meet the requirements of this Chapter or rules adopted pursuant to this Chapter.

(b)        The Board shall treat as confidential and not subject to disclosure, except to the extent required by law or by rule of the Board, individual applications, related information, and examination scores. (1995, c. 414, s. 1.)



§ 89F-16. Roster of licensed soil scientists.

§ 89F‑16.  Roster of licensed soil scientists.

The Secretary‑Treasurer of the Board shall keep a record and shall publish annually a roster showing the names, places of business, and residence addresses of all soil scientists licensed under this Chapter. Copies of this roster shall be made available to the public upon request and payment of a reasonable fee, established by the Board, for copying. (1995, c. 414, s. 1.)



§ 89F-17. Code of Professional Conduct.

§ 89F‑17.  Code of Professional Conduct.

The Board shall prepare and adopt by rule a Code of Professional Conduct that shall be made known in writing to every licensee and applicant for licensing under this Chapter and that shall be published by the Board. Publication of the Code of Professional Conduct is due notice to all licensees of its contents. The Board may revise and amend this Code of Professional Conduct. Prior to adoption of any revision or amendments, all licensed members and the public shall receive due notice and an opportunity to be heard. (1995, c. 414, s. 1.)



§ 89F-18. Complaints.

§ 89F‑18.  Complaints.

Any person may file written charges of violations of this Chapter or any rules adopted pursuant to this Chapter with the Board against any licensee. Any charges or allegations shall be in writing, shall be sworn to by the person making them, and shall be filed with the Secretary‑Treasurer of the Board. The Board shall investigate reasonably all valid complaints. (1995, c. 414, s. 1.)



§ 89F-19. Prohibitions; unlawful acts.

§ 89F‑19.  Prohibitions; unlawful acts.

(a)        It is unlawful for any person other than a licensed soil scientist or a subordinate under the soil scientist's direction to conduct or participate in any practice of soil science or prepare any soil science reports, maps, or documents related to the public welfare or the safeguarding of life, health, property, or the environment.

(b)        It is unlawful for any person, including a soil scientist‑in‑training or a subordinate, to practice, or offer to practice, soil science in this State, or to use in connection with his or her name, otherwise assume, or advertise any title or description tending to convey the impression that he or she is a licensed soil scientist, unless that person has been duly licensed or is exempted under the provisions of this Chapter.

(c)        It is unlawful for anyone other than a licensed soil scientist to stamp or seal any soils‑related plans, maps, reports, or other soils‑related documents with the seal or stamp of a licensed soil scientist, or use in any manner the title "soil scientist", unless that person is licensed under this Chapter.

(d)        It is unlawful for any person to affix his or her signature to, stamp, or seal any soils‑related plans, maps, reports, or other soils‑related documents after the license of the person has expired, been suspended, or revoked.

(e)        It is unlawful for a licensed soil scientist to prepare plats and maps so as to engage in the practice of land surveying by a registered land surveyor, as defined in G.S. 89C‑3, unless the licensed soil scientist is also a registered land surveyor, as defined in G.S 89C‑3.

(f)         It is unlawful for a licensed soil scientist to engage in the design of engineering works and systems, as that phrase is used in G.S. 89C‑3(6), unless the licensed soil scientist is also a registered professional engineer, as defined in G.S. 89C‑3. (1995, c. 414, s. 1.)



§ 89F-20. Disciplinary procedures.

§ 89F‑20.  Disciplinary procedures.

(a)        The Board may, consistent with the provisions of Chapter 150B of the General Statues, refuse to grant or to renew, suspend, or revoke the license of any person licensed under this Chapter who:

(1)        Violates the provisions of this Chapter or a rule adopted by the Board.

(2)        Has been convicted of a misdemeanor under this Chapter.

(3)        Has been convicted of a felony.

(4)        Has been found by the Board to have engaged in unprofessional conduct, dishonest practice, incompetence, fraud or deceit in obtaining a license, or who aids another person who obtains or attempts to obtain a license by fraud or deceit.

(b)        In lieu of revoking a license, the Board may enter a probationary order and assess a civil penalty not to exceed one thousand dollars ($1,000). In determining the amount of a penalty under this section, the Board shall consider the following factors:

(1)        The degree and extent of harm to the natural resources of the State, to the public health, or to private property resulting from the violation.

(2)        The duration and gravity of the violation.

(3)        The effect on water quality.

(4)        The cost of rectifying the damage.

(5)        The cost to the State of enforcement procedures.

(6)        The prior record of the violator in complying or failing to comply with this Chapter or a rule adopted pursuant to this Chapter. (1995, c. 414, s. 1.)



§ 89F-21. Reissuance of license.

§ 89F‑21.  Reissuance of license.

The Board may, by a vote of the quorum, reissue a license to any person whose license has been revoked if the Board finds, after written application by the applicant, that there is good cause to justify the reissuance of the license. (1995, c. 414, s. 1.)



§ 89F-22. Misdemeanors.

§ 89F‑22.  Misdemeanors.

A person who does any of the following shall be guilty of a Class 2 misdemeanor:

(1)        Willfully practices soil science or offers to practice soil science for any other person in this State without being licensed in accordance with the provisions of this Chapter.

(2)        Presents, or attempts to use as his or her own, the license or the seal of any other soil scientist.

(3)        Gives any false or forged evidence in the course of applying for a license under this Chapter.

(4)        Impersonates a licensed soil scientist.

(5)        Attempts to use an expired or revoked license, or practice at any time while the license is suspended or revoked.

(6)        Violates the provisions of this Chapter or rules adopted pursuant to this Chapter. (1995, c. 414, s. 1.)



§ 89F-23. Injunctive relief.

§ 89F‑23.  Injunctive relief.

The Board may seek injunctive relief to enjoin and restrain any natural or corporate person from violating this Chapter. The Board shall not be required to post bond in connection with obtaining either provisional, preliminary, or permanent injunctive relief. (1995, c. 414, s. 1.)



§ 89F-24. Legal advisor.

§ 89F‑24.  Legal advisor.

The Attorney General or his designee shall act as legal advisor to the Board. (1995, c. 414, s. 1.)



§ 89F-25. Fees.

§ 89F‑25.  Fees.

The Board shall determine fees for the following services that shall not exceed the amounts specified in this section:

Application                                                                                                            $ 50.00

Examination                                                                                                            125.00

License                                                                                                                     85.00

Renewal                                                                                                                   85.00

Restoration                                                                                                             110.00

Replacement license                                                                                                  50.00

Seal                                                                                                                          30.00.

(1995, c. 414, s. 1.)






Chapter 89G - Irrigation Contractors.

§ 89G-1. Definitions.

Chapter 89G.

Irrigation Contractors.

§ 89G‑1.  Definitions.

The following definitions apply in this Chapter:

(1)        Board.  The North Carolina Irrigation Contractors' Licensing Board.

(2)        Irrigation construction or contracting.  The act of providing services as an irrigation contractor for compensation or other consideration.

(3)        Irrigation contractor.  Any person who, for compensation or other consideration, constructs, installs, expands, services, or repairs irrigation systems.

(4)        Irrigation system.  All piping, fittings, sprinklers, drip tubing, valves, control wiring of 30 volts or less, and associated components installed for the delivery and application of water for the purpose of irrigation that are downstream of a well, pond or other surface water, potable water or groundwater source, or grey water source and downstream of a backflow prevention assembly. Surface water, potable water or groundwater sources, water taps, utility piping, water service lines, water meters, backflow prevention assemblies, stormwater systems that service only the interior of a structure, and sanitary drainage systems are not part of an irrigation system.

(5)        Person.  An individual, firm, partnership, association, corporation, or other legal entity.  (2008‑177, s. 1.)



§ 89G-2. License required.

§ 89G‑2.  License required.

Except as otherwise provided in this Chapter, no person shall engage in the practice of irrigation construction or contracting, use the designation "irrigation contractor," or advertise using any title or description that implies licensure as an irrigation contractor unless the person is licensed as an irrigation contractor as provided by this Chapter. All irrigation construction or contracting performed by an individual, partnership, association, corporation, firm, or other group shall be under the direct supervision of an individual licensed by the Board under this Chapter.  (2008‑177, s. 1.)



§ 89G-3. Exemptions.

§ 89G‑3.  Exemptions.

The provisions in this Chapter shall not apply to:

(1)        Any federal or State agency or any political subdivision performing irrigation construction or contracting work on public property.

(2)        Any property owner who performs irrigation construction or contracting work on his or her own property.

(3)        A landscape architect registered under Chapter 89A of the General Statutes.

(4)        A professional engineer licensed under Chapter 89C of the General Statutes.

(5)        Any irrigation construction or contracting work where the price of all contracts for labor, material, and other items for a given jobsite is less than two thousand five hundred dollars ($2,500).

(6)        Any person performing irrigation construction or contracting work for temporary irrigation to establish vegetative cover for erosion control.

(7)        Any person performing irrigation construction or contracting work to control dust on commercial construction sites or mining operations.

(8)        Any person performing irrigation construction or contracting work for use in agricultural production, farming, or ranching, including land application of animal wastewater.

(9)        Any person performing irrigation construction or contracting work for use in commercial sod production.

(10)      Any person performing irrigation construction or contracting work for use in the commercial production of horticultural crops, including nursery and greenhouse operators.

(11)      A general contractor licensed under Article 1 of Chapter 87 of the General Statutes.

(12)      A wastewater contractor certified under Article 5 of Chapter 90A of the General Statutes who performs only the construction of or repair to a wastewater dispersal system.

(13)      A public utility contractor licensed under Article 1 of Chapter 87 of the General Statutes.

(14)      A plumbing contractor licensed under Article 2 of Chapter 87 of the General Statutes who performs only the following work: installation, repairs, or maintenance of water mains, water taps, service lines, water meters, or backflow prevention assemblies supplying water for irrigation systems; or repairs to an irrigation system.

(15)      Any person performing irrigation construction or contracting work for a golf course.

(16)      (See editor's note for applicability) Any person maintaining or repairing an irrigation system owned by the homeowners association of a planned community and located within the planned community's common elements as defined in G.S. 47F‑1‑103.  (2008‑177, s. 1.)



§ 89G-4. The North Carolina Irrigation Contractors' Licensing Board.

§ 89G‑4.  The North Carolina Irrigation Contractors' Licensing Board.

(a)        Composition and Terms.  The North Carolina Irrigation Contractors' Licensing Board is created. The Board shall consist of nine members who shall serve staggered terms. The initial Board shall be selected on or before October 1, 2008, as follows:

(1)        The Commissioner of Agriculture, upon the recommendation of the Carolinas Irrigation Association, shall appoint two irrigation contractors, one to serve a one‑year term and one to serve a three‑year term.

(2)        The General Assembly, upon the recommendation of the Speaker of the House of Representatives and pursuant to recommendations from the North Carolina Green Industry Council, shall appoint two members, one who is a registered landscape contractor in good standing with the North Carolina Landscape Contractors Registration Board to serve a one‑year term and one who is an irrigation contractor to serve a three‑year term.

(3)        The General Assembly, upon the recommendation of the President Pro Tempore of the Senate, shall appoint two irrigation contractors, one to serve a one‑year term and one to serve a two‑year term.

(4)        The President of The University of North Carolina System shall appoint one member from within the ranks of the land grant university community who is knowledgeable in irrigation methods and practices to serve a three‑year term. The position is open to both current employees of The University of North Carolina System and persons who have earned emeritus status with The University of North Carolina System.

(5)        The Board of Directors of the North Carolina Chapter of the American Society of Landscape Architects shall appoint one member who is a registered landscape architect to serve a two‑year term.

(6)        The Governor shall appoint one public member to serve a two‑year term.

Upon the expiration of the terms of the initial Board members, each member shall be appointed by the appointing authorities designated in subdivisions (1) through (6) of this subsection for a three‑year term and shall serve until a successor is appointed and qualified. No member may serve more than two consecutive full terms.

(b)        Qualifications.  Members of the Board shall be residents of this State. The irrigation contractor members shall meet the requirements for licensure under this Chapter and remain in good standing with the Board during their terms. The public member of the Board shall not be: (i) trained or experienced in irrigation construction or contracting; (ii) an agent or employee of a person engaged in the practice of irrigation construction or contracting; or (iii) the spouse of an individual who may not serve as a public member of the Board.

(c)        Vacancies.  Any vacancy on the Board created by death, resignation, or otherwise shall be filled in the same manner as the original appointment, except that all unexpired terms of Board members appointed by the General Assembly shall be filled in accordance with G.S. 120‑122. Appointees to fill vacancies shall serve the remainder of the unexpired term and until their successors are appointed and qualified.

(d)        Removal.  The Board may remove any of its members for neglect of duty, incompetence, or unprofessional conduct. A member subject to disciplinary proceedings in the member's capacity as a licensed irrigation contractor shall be disqualified from participating in the official business of the Board until the charges have been resolved.

(e)        Officers and Meetings.  The Board shall elect annually a chair and other officers as it deems necessary to carry out the purposes of this Chapter and shall hold meetings at least twice a year. A majority of the Board shall constitute a quorum.

(f)         Compensation.  Each member of the Board may receive per diem and reimbursement for travel and subsistence as set forth in G.S. 93B‑5.

(g)        Assistance.  The Board shall be entitled to the services of the Attorney General in connection with the affairs of the Board or may, in its discretion, employ an attorney to assist or represent it in the enforcement of this Chapter.  (2008‑177, s. 1.)



§ 89G-5. Powers and duties.

§ 89G‑5.  Powers and duties.

The Board shall have the following powers and duties:

(1)        To administer and enforce the provisions of this Chapter.

(2)        To adopt, amend, or repeal rules to carry out the provisions of this Chapter.

(3)        To examine and determine the qualifications and fitness of applicants for licensure and licensure renewal.

(4)        To issue, renew, deny, restrict, suspend, or revoke licenses.

(5)        To reprimand or otherwise discipline licensees under this Chapter.

(6)        To receive and investigate complaints from members of the public.

(7)        To conduct investigations to determine whether violations of this Chapter exist or constitute grounds for disciplinary action against licensees under this Chapter.

(8)        To conduct administrative hearings in accordance with Chapter 150B of the General Statues.

(9)        To seek injunctive relief through any court of competent jurisdiction for violations of this Chapter.

(10)      To collect fees required by G.S. 89G‑10 and other monies permitted by law to be paid to the Board.

(11)      To require licensees to file and maintain an adequate surety bond.

(12)      To establish and approve continuing educational requirements for persons licensed under this Chapter.

(13)      To employ a secretary‑treasurer and any other clerical personnel the Board deems necessary to carry out the provisions of this Chapter and to fix compensation for employees.

(14)      To maintain a record of all proceedings conducted by the Board and make available to licensees and other concerned parties an annual report of all Board actions.

(15)      To adopt and publish a code of professional conduct and practice for all persons licensed under this Chapter. The code shall establish minimum standards for water conservation in the practice of irrigation construction and contracting.

(16)      To publish a list of irrigation best management practices to be followed by licensed irrigation contractors.

(17)      To adopt a seal containing the name of the Board for use on licenses and official reports issued by the Board.  (2008‑177, s. 1.)



§ 89G-6. Application; qualifications; examination; issuance.

§ 89G‑6.  Application; qualifications; examination; issuance.

(a)        Upon application to the Board and the payment of the required fees, an applicant may be licensed under this Chapter as an irrigation contractor if the applicant submits evidence that demonstrates his or her qualifications as prescribed in rules adopted by the Board and meets all of the following qualifications:

(1)        Is at least 18 years of age.

(2)        Is of good moral character as determined by the Board.

(3)        Has at least three years of experience in irrigation construction or contracting or the educational equivalent. Two years of educational training in irrigation construction or contracting shall be the equivalent of one year of experience.

(4)        Files with the Board and maintains a corporate surety bond executed by a company authorized to do business in this State or an irrevocable letter of credit issued by an insured institution. The surety bond or the letter of credit shall be in the amount of ten thousand dollars ($10,000). The surety bond or letter of credit shall be approved by the Board as to form and shall be conditioned upon the obligor's faithfully conforming to and abiding by the provisions of this Chapter. Any person claiming to be injured by an act of a licensed irrigation contractor that constitutes a violation of this Chapter may institute an action to recover against the licensee and the surety.

(b)        If the application is satisfactory to the Board, the applicant shall be required to pass an examination administered by the Board. The Board shall establish the scope and subject matter of the examination, and an examination shall be held at least twice a year at a time and place to be determined by the Board. The examination, at a minimum, shall test the applicant's understanding of the following:

(1)        Efficiency of water use and conservation in the practice of irrigation construction and contracting.

(2)        Proper methods of irrigation construction.

(3)        Proper methods for irrigation installation.

(4)        Basic business skills.

(c)        When the Board determines that an applicant has met all the requirements for licensure, the Board shall issue a license to the applicant.  (2008‑177, s. 1.)



§ 89G-7. Use of seal; posting license.

§ 89G‑7.  Use of seal; posting license.

(a)        Upon licensure by the Board, each irrigation contractor shall obtain a seal of the design authorized by the Board and bearing the name of the licensee, the number of the license, and the legend "N.C. Licensed Irrigation Contractor." An irrigation contractor may use the seal only while the license is valid.

(b)        Every irrigation contractor issued a license under this Chapter shall display the license conspicuously in the contractor's place of business.  (2008‑177, s. 1.)



§ 89G-8. Reciprocity.

§ 89G‑8.  Reciprocity.

The Board may issue a license, without examination, to any person who is an irrigation contractor licensed, certified, or registered in another state or country if the requirements for licensure, certification, or registration in the other state or country are substantially equivalent to the requirements for licensure in this State.  (2008‑177, s. 1.)



§ 89G-9. License renewal and continuing education.

§ 89G‑9.  License renewal and continuing education.

(a)        Every license issued under this Chapter shall be renewed on or before December 31 of each year. Any person who desires to continue to practice shall apply for license renewal and shall submit the required fees. Licenses that are not renewed shall be automatically revoked. A license may be renewed at any time within one year after its expiration, if: (i) the applicant pays the required renewal fee and late renewal fee; (ii) the Board finds that the applicant has not used the license in a manner inconsistent with the provisions of this Chapter or engaged in the practice of irrigation construction or contracting after notice of revocation; and (iii) the applicant is otherwise eligible for licensure under the provisions of this Chapter. When necessary, the Board may require a licensee to demonstrate continued competence as a condition of license renewal.

(b)        As a condition of license renewal, a licensee shall meet continuing education requirements set by the Board. Each licensee shall complete 10 continuing education units per year. Failure to obtain continuing education units shall result in the forfeiture of a license. Upon forfeiture, a person shall be required to submit a new application and retake the examination as provided in this Chapter.  (2008‑177, s. 1.)



§ 89G-10. Expenses and fees.

§ 89G‑10.  Expenses and fees.

(a)        The Board may impose the following fees not to exceed the amounts listed below:

(1)        Application fee                                                                    $100.00

(2)        Examination fee                                                                     200.00

(3)        License renewal                                                                     100.00

(4)        Late renewal fee                                                                      50.00

(5)        License by reciprocity                                                            250.00

(6)        Corporate license                                                                  100.00

(7)        Duplicate license                                                                      25.00.

(b)        When the Board uses a testing service for the preparation, administration, or grading of examinations, the Board may charge the applicant the actual cost of the examination services.

(c)        The Board must annually review the fees set out in this section to determine whether these fees reflect the actual cost of administering this act and seek legislative changes to the fees if necessary.  (2008‑177, ss. 1, 5.)



§ 89G-11. Disciplinary action.

§ 89G‑11.  Disciplinary action.

The Board may deny, restrict, suspend, or revoke a license or refuse to issue or renew a license if a licensee or applicant:

(1)        Employs the use of fraud, deceit, or misrepresentation in obtaining or attempting to obtain a license or the renewal of a license.

(2)        Practices or attempts to practice irrigation construction or contracting by fraudulent misrepresentation.

(3)        Commits an act of gross malpractice or incompetence as determined by the Board.

(4)        Has been convicted of or pled guilty or no contest to a crime that indicates that the person is unfit or incompetent to practice as an irrigation contractor or that indicates that the person has deceived or defrauded the public.

(5)        Has been declared incompetent by a court of competent jurisdiction.

(6)        Has willfully violated any provision in this Chapter or any rules adopted by the Board.

(7)        Uses or attempts to use the seal in a fraudulent or unauthorized manner.

(8)        Fails to file the required surety bond or letter of credit or to keep the bond or letter of credit in force.  (2008‑177, s. 1.)



§ 89G-12. Civil penalties.

§ 89G‑12.  Civil penalties.

(a)        In addition to taking any of the actions permitted under G.S. 89G‑11, the Board may assess a civil penalty not in excess of two thousand dollars ($2,000) for each violation of any section of this Chapter or the violation of any rules adopted by the Board. The clear proceeds of any civil penalty assessed under this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(b)        Before imposing and assessing a civil penalty and fixing the amount of the penalty, the Board shall, as a part of its deliberations, take into consideration the following factors:

(1)        The nature, gravity, and persistence of the particular violation.

(2)        The appropriateness of the imposition of a civil penalty when considered alone or in combination with other punishment.

(3)        Whether the violation was willful and malicious.

(4)        Any other factors that would tend to mitigate or aggravate the violation found to exist.

(c)        Schedule of Civil Penalties.  The Board shall establish a schedule of civil penalties for violations of this Chapter and rules adopted by the Board.  (2008‑177, s. 1.)



§ 89G-13. Injunction to prevent violation; notification of complaints.

§ 89G‑13.  Injunction to prevent violation; notification of complaints.

(a)        If the Board finds that a person who does not have a license issued under this Chapter is engaging in the practice of irrigation construction or contracting, the Board may appear in its own name in superior court in actions for injunctive relief to prevent any person from violating the provisions of this Chapter or rules adopted by the Board.

(b)        A licensed irrigation contractor shall notify the Board by registered mail of any complaints filed against the contractor within 30 days from the date the complaint was filed.  (2008‑177, s. 1.)






Chapter 90 - Medicine and Allied Occupations.

§ 90-1. North Carolina Medical Society incorporated.

Chapter 90.

Medicine and Allied Occupations.

Article 1.

Practice of Medicine.

§ 90‑1.  North Carolina Medical Society incorporated.

The association of regularly graduated physicians, calling themselves the State Medical Society, is hereby declared to be a body politic and corporate, to be known and distinguished by the name of The Medical Society of the State of North Carolina. The name of the society is now the North Carolina Medical Society. (1858‑9, c. 258, s. 1; Code, s. 3121; Rev., s. 4491; C.S., s. 6605; 1981, c. 573, s. 1.)



§ 90-1.1. Definitions.

§ 90‑1.1.  Definitions.

The following definitions apply in this Article:

(1)        Board.  The North Carolina Medical Board.

(2)        Hearing officer.  Any current or past member of the Board who is a physician, physician assistant, or nurse practitioner and has an active license or approval to practice medical acts, tasks, or functions issued by the Board, or any current or retired judge of the Office of Administrative Hearings, a State district court, a State superior court, the North Carolina Court of Appeals, the North Carolina Supreme Court, or of the federal judiciary who has an active license to practice law in North Carolina and who is a member in good standing of the North Carolina State Bar.

(3)        Integrative medicine.  A diagnostic or therapeutic treatment that may not be considered a conventionally accepted medical treatment and that a licensed physician in the physician's professional opinion believes may be of potential benefit to the patient, so long as the treatment poses no greater risk of harm to the patient than the comparable conventional treatments.

(4)        License.  An authorization issued by the Board to a physician or physician assistant to practice medical acts, tasks, or functions.

(4a)      Modality.  A method of medical treatment.

(5)        The practice of medicine or surgery.  The practice of medicine or surgery, for purposes of this Article, includes any of the following acts:

a.         Advertising, holding out to the public, or representing in any manner that the individual is authorized to practice medicine in this State.

b.         Offering or undertaking to prescribe, order, give, or administer any drug or medicine for the use of any other individual.

c.         Offering or undertaking to prevent or diagnose, correct, prescribe for, administer to, or treat in any manner or by any means, methods, or devices any disease, illness, pain, wound, fracture, infirmity, defect, or abnormal physical or mental condition of any individual, including the management of pregnancy or parturition.

d.         Offering or undertaking to perform any surgical operation on any individual.

e.         Using the designation "Doctor," "Doctor of Medicine," "Doctor of Osteopathy," "Doctor of Osteopathic Medicine," "Physician," "Surgeon," "Physician and Surgeon," "Dr.," "M.D.," "D.O.," or any combination thereof in the conduct of any occupation or profession pertaining to the prevention, diagnosis, or treatment of human disease or condition, unless the designation additionally contains the description of or reference to another branch of the healing arts for which the individual holds a valid license in this State or the use of the designation "Doctor" or "Physician" is otherwise specifically permitted by law.

f.          The performance of any act, within or without this State, described in this subdivision by use of any electronic or other means, including the Internet or telephone.  (2007‑346, s. 1; 2009‑558, s. 1.1.)



§ 90-2. Medical Board.

§ 90‑2.  Medical Board.

(a)        There is established the North Carolina Medical Board to regulate the practice of medicine and surgery for the benefit and protection of the people of North Carolina. The Board shall consist of 12 members.

(1)        Seven of the members shall be duly licensed physicians recommended by the Review Panel and appointed by the Governor as set forth in G.S. 90‑3.

(2)        The remaining five members shall all be appointed by the Governor as follows:

a.         One shall be a duly licensed physician who is a doctor of osteopathy or a full‑time faculty member of one of the medical schools in North Carolina who utilizes integrative medicine in that person's clinical practice or a member of The Old North State Medical Society. This Board position shall not be subject to recommendations of the Review Panel pursuant to G.S. 90‑3.

b.         Three shall be public members, and these Board positions shall not be subject to recommendations of the Review Panel pursuant to G.S. 90‑3. A public member shall not be a health care provider nor the spouse of a health care provider. For the purpose of Board membership, "health care provider" means any licensed health care professional, agent or employee of a health care institution, health care insurer, health care professional school, or a member of any allied health profession. For purposes of this section, a person enrolled in a program as preparation to be a licensed health care professional or an allied health professional shall be deemed a health care provider. For purposes of this section, any person with significant financial interest in a health service or profession is not a public member.

c.         One shall be a physician assistant as defined in G.S. 90‑18.1 or a nurse practitioner as defined in G.S. 90‑18.2 as recommended by the Review Panel pursuant to G.S. 90‑3.

(a1)      Each appointing and nominating authority shall endeavor to see, insofar as possible, that its appointees and nominees to the Board reflect the composition of the State with regard to gender, ethnic, racial, and age composition.

(b)        No member shall serve more than two complete consecutive three‑year terms, except that each member shall serve until a successor is chosen and qualifies.

(c)        Repealed by Session Laws 2003‑366, s. 1, effective October 1, 2003.

(d)        Any member of the Board may be removed from office by the Governor for good cause shown. Any vacancy in the physician, physician assistant, or nurse practitioner membership of the Board shall be filled for the period of the unexpired term by the Governor from a list submitted by the Review Panel pursuant to G.S. 90‑3 except as provided in G.S. 90‑2(a)(2)a. Any vacancy in the public membership of the Board shall be filled by the Governor for the unexpired term.

(e)        The North Carolina Medical Board shall have the power to acquire, hold, rent, encumber, alienate, and otherwise deal with real property in the same manner as any private person or corporation, subject only to approval of the Governor and the Council of State as to the acquisition, rental, encumbering, leasing, and sale of real property. Collateral pledged by the Board for an encumbrance is limited to the assets, income, and revenues of the Board. (1858‑9, c. 258, ss. 3, 4; Code, s. 3123; Rev., s. 4492; C.S., s. 6606; Ex. Sess. 1921, c. 44, s. 1; 1981, c. 573, s. 2; 1991 (Reg. Sess., 1992), c. 787, s. 1; 1993, c. 241, s. 2; 1995, c. 94, s. 1; c. 405, s. 1; 1997‑511, s. 1; 2003‑366, s. 1; 2007‑346, s. 2.)



§ 90-2.1: Repealed by Session Laws 2007-346, s. 3, effective October 1, 2007.

§ 90‑2.1: Repealed by Session Laws 2007‑346, s. 3, effective October 1, 2007.



§ 90-3. Review Panel recommends certain Board members; criteria for recommendations.

§ 90‑3.  Review Panel recommends certain Board members; criteria for recommendations.

(a)        There is created a Review Panel to review all applicants for the physician positions and the physician assistant or nurse practitioner position on the Board except as provided in G.S. 90‑2(a)(2)a. The Review Panel shall consist of nine members, including four from the Medical Society, one from the Old North State Medical Society, one from the North Carolina Osteopathic Medical Association, one from the North Carolina Academy of Physician Assistants, one from the North Carolina Nurses Association Council of Nurse Practitioners, and one public member currently serving on the Board. All physicians, physician assistants, and nurse practitioners serving on the Review Panel shall be actively practicing in North Carolina.

The Review Panel shall contract for the independent administrative services needed to complete its functions and duties. The Board shall provide funds to pay the reasonable cost for the administrative services of the Review Panel. The Board shall convene the initial meeting of the Review Panel. The Review Panel shall elect a chair, and all subsequent meetings shall be convened by the Review Panel.

The Governor shall appoint Board members as provided in G.S. 90‑2. The Review Panel shall attempt to make its recommendations to the Governor reflect the composition of the State with regard to gender, ethnic, racial, and age composition.

The Review Panel and its members and staff shall not be held liable in any civil or criminal proceeding for exercising, in good faith, the powers and duties authorized by law.

(b)        To be considered qualified for a physician position or the physician assistant or nurse practitioner position on the Board, an applicant shall meet each of the following criteria:

(1)        Hold an active, nonlimited license to practice medicine in North Carolina, or in the case of a physician assistant or nurse practitioner, hold an active license or approval to perform medical acts, tasks, and functions in North Carolina.

(2)        Have an active clinical or teaching practice. For purposes of this subdivision, the term "active" means patient care, or instruction of students in an accredited medical school or residency, or clinical research program, for 20 hours or more per week.

(3)        Have actively practiced in this State for at least five consecutive years immediately preceding the appointment.

(4)        Intend to remain in active practice in this State for the duration of the term on the Board.

(5)        Submit at least three letters of recommendation, either from individuals or from professional or other societies or organizations.

(6)        Have no public disciplinary history with the Board or any other licensing board in this State or another state over the past 10 years before applying for appointment to the Board.

(7)        Have no history of felony convictions of any kind.

(8)        Have no misdemeanor convictions related to the practice of medicine.

(9)        Indicate, in a manner prescribed by the Review Panel, that the applicant: (i) understands that the primary purpose of the Board is to protect the public; (ii) is willing to take appropriate disciplinary action against his or her peers for misconduct or violations of the standards of care or practice of medicine; and (iii) is aware of the time commitment needed to be a constructive member of the Board.

(c)        The review panel shall recommend at least two qualified nominees for each open position on the Board. If the Governor chooses not to appoint either of the recommended nominees, the Review Panel shall recommend at least two new qualified nominees.

(d)        Notice of open physician positions or the physician assistant or nurse practitioner position on the Board shall be sent to all physicians currently licensed to practice medicine in North Carolina and all physician assistants and nurse practitioners currently licensed or approved to perform medical acts, tasks, and functions in this State.

(e)        Applicants for positions on the Board shall not be required to be members of any professional association or society, except as provided in G.S. 90‑2(a)(2)a. (1858‑9, c. 258, s. 9; Code, s. 3126; Rev., s. 4493; C.S., s. 6607; 1981, c. 573, s. 3; 2007‑346, s. 4.)



§ 90-4. Board elects officers; quorum.

§ 90‑4.  Board elects officers; quorum.

The North Carolina Medical Board is authorized to elect all officers and adopt all bylaws as may be necessary. A majority of the membership of the Board shall constitute a quorum for the transaction of business. (1858‑9, c. 258, s. 11; Code, s. 3128; Rev., s. 4494; C.S., s. 6608; 1981, c. 573, s. 4; 1995, c. 94, s. 7.)



§ 90-5. Meetings of Board.

§ 90‑5.  Meetings of Board.

The North Carolina Medical Board shall assemble once in every year in the City of Raleigh, and shall remain in session from day to day until all applicants who may present themselves for examination within the first two days of this meeting have been examined and disposed of; other meetings in each year may be held at some suitable point in the State if deemed advisable. (Rev., s. 4495; 1915, c. 220, s. 1; C.S., s. 6609; 1935, c. 363; 1981, c. 573, s. 5; 1995, c. 94, s. 8.)



§ 90-5.1. Powers and duties of the Board.

§ 90‑5.1.  Powers and duties of the Board.

(a)        The Board shall:

(1)        Administer this Article.

(2)        Issue interpretations of this Article.

(3)        Adopt, amend, or repeal rules as may be necessary to carry out and enforce the provisions of this Article.

(4)        Require an applicant or licensee to submit to the Board evidence of the applicant's or licensee's continuing competence in the practice of medicine.

(5)        Regulate the retention and disposition of medical records, whether in the possession of a licensee or nonlicensee. In the case of the death of a licensee, the rules may provide for the disposition of the medical records by the estate of the licensee. This subsection shall not apply to records created or maintained by persons licensed under other Articles of this Chapter or to medical records maintained in the normal course of business by licensed health care institutions.

(6)        Appoint a temporary or permanent custodian for medical records abandoned by a licensee.

(7)        Develop educational programs to facilitate licensee awareness of provisions contained in this Article and public awareness of the role and function of the Board.

(8)        Develop and implement methods to identify dyscompetent physicians and physicians who fail to meet acceptable standards of care.

(9)        Develop and implement methods to assess and improve physician practice.

(10)      Develop and implement methods to ensure the ongoing competence of licensees.

(b)        Nothing in subsection (a) of this section shall restrict or otherwise limit powers and duties conferred on the Board in other sections of this Article. (2007‑346, s. 5.)



§ 90-5.2. Board to collect and publish certain data.

§ 90‑5.2.  Board to collect and publish certain data.

(a)        The Board shall require all physicians and physician assistants to report to the Board certain information, including, but not limited to, the following:

(1)        The names of any schools of medicine or osteopathy attended and the year of graduation.

(2)        Any graduate medical or osteopathic education at any institution approved by the Accreditation Council of Graduate Medical Education, the Committee for the Accreditation of Canadian Medical Schools, the American Osteopathic Association, or the Royal College of Physicians and Surgeons of Canada.

(3)        Any specialty board of certification as approved by the American Board of Medical Specialties, the Bureau of Osteopathic Specialists of American Osteopathic Association, or the Royal College of Physicians and Surgeons of Canada.

(4)        Specialty area of practice.

(5)        Hospital affiliations.

(6)        Address and telephone number of the primary practice setting.

(7)        An e‑mail address or facsimile number which shall not be made available to the public and shall be used for the purpose of expediting the dissemination of information about a public health emergency.

(8)        Any final disciplinary order or other action required to be reported to the Board pursuant to G.S. 90‑14.13 that results in a suspension or revocation of privileges.

(9)        Any final disciplinary order or action of any regulatory board or agency including other state medical boards, the United States Food and Drug Administration, the United States Drug Enforcement Administration, Medicare, or the North Carolina Medicaid program.

(10)      Conviction of a felony.

(11)      Conviction of certain misdemeanors, occurring within the last 10 years, in accordance with rules adopted by the Board.

(12)      Any medical license, active or inactive, granted by another state or country.

(13)      Certain malpractice information received pursuant to G.S. 90‑5.3, G.S. 90‑14.13, or from other sources in accordance with rules adopted by the Board.

(b)        Except as provided, the Board shall make information collected under G.S. 90‑5.2(a) available to the public.

(c)        The Board may adopt rules to implement this section.

(d)        Failure to provide information as required by this section and in accordance with Board rules or knowingly providing false information may be considered unprofessional conduct as defined in G.S. 90‑14(a)(6).  (2007‑346, s. 6; 2009‑217, s. 2.)



§ 90-5.3. Reporting and publication of medical judgments, awards, payments, and settlements.

§ 90‑5.3.  Reporting and publication of medical judgments, awards, payments, and settlements.

(a)        All physicians and physician assistants licensed or applying for licensure by the Board shall report to the Board:

(1)        All medical malpractice judgments or awards affecting or involving the physician or physician assistant.

(2)        All settlements in the amount of seventy‑five thousand dollars ($75,000) or more related to an incident of alleged medical malpractice affecting or involving the physician or physician assistant where the settlement occurred on or after May 1, 2008.

(3)        All settlements in the aggregate amount of seventy‑five thousand dollars ($75,000) or more related to any one incident of alleged medical malpractice affecting or involving the physician or physician assistant not already reported pursuant to subdivision (2) of this subsection where, instead of a single payment of seventy‑five thousand dollars ($75,000) or more occurring on or after May 1, 2008, there is a series of payments made to the same claimant which, in the aggregate, equal or exceed seventy‑five thousand dollars ($75,000).

(b)        The report required under subsection (a) of this section shall contain the following information:

(1)        The date of the judgment, award, payment, or settlement.

(2)        The specialty in which the physician or physician assistant was practicing at the time the incident occurred that resulted in the judgment, award, payment, or settlement.

(3)        The city, state, and country in which the incident occurred that resulted in the judgment, award, payment, or settlement.

(4)        The date the incident occurred that resulted in the judgment, award, payment, or settlement.

(c)        The Board shall publish on the Board's Web site or other publication information collected under this section. The Board shall publish this information for seven years from the date of the judgment, award, payment, or settlement. The Board shall not release or publish individually identifiable numeric values of the reported judgment, award, payment, or settlement. The Board shall not release or publish the identity of the patient associated with the judgment, award, payment, or settlement. The Board shall allow the physician or physician assistant to publish a statement explaining the circumstances that led to the judgment, award, payment, or settlement, and whether the case is under appeal. The Board shall ensure these statements:

(1)        Conform to the ethics of the medical profession.

(2)        Not contain individually identifiable numeric values of the judgment, award, payment, or settlement.

(3)        Not contain information that would disclose the patient's identity.

(d)        The term "settlement" for the purpose of this section includes a payment made from personal funds, a payment by a third party on behalf of the physician or physician assistant, or a payment from any other source of funds.

(e)        Nothing in this section shall limit the Board from collecting information needed to administer this Article.  (2009‑217, s. 3.)



§ 90-6: Recodified as G.S. 90-8.1 and G.S. 90-8.2, by Session Laws 2007-346, s. 7, effective October 1, 2007.

§ 90‑6: Recodified as G.S. 90‑8.1 and G.S. 90‑8.2, by Session Laws 2007‑346, s. 7, effective October 1, 2007.



§ 90-7. Bond of secretary.

§ 90‑7.  Bond of secretary.

The secretary of the North Carolina Medical Board shall give bond with good surety, to the president of the Board, for the safekeeping and proper payment of all moneys that may come into his hands. (1858‑9, c. 258, s. 17; Code, s. 3134; Rev., s. 4497; C.S., s. 6611; 1995, c. 94, s. 10.)



§ 90-8. Officers may administer oaths, and subpoena witnesses, records and other materials.

§ 90‑8.  Officers may administer oaths, and subpoena witnesses, records and other materials.

The president and secretary of the Board may administer oaths to all persons appearing before it as the Board may deem necessary to perform its duties, and may summon and issue subpoenas for the appearance of any witnesses deemed necessary to testify concerning any matter to be heard before or inquired into by the Board. The Board may order that any patient records, documents or other material concerning any matter to be heard before or inquired into by the Board shall be produced before the Board or made available for inspection, notwithstanding any other provisions of law providing for the application of any physician‑patient privilege with respect to such records, documents or other material.  All records, documents, or other material compiled by the Board are subject to the provisions of G.S. 90‑16.  Notwithstanding the provisions of G.S. 90‑16, in any proceeding before the Board, in any record of any hearing before the Board, and in the notice of charges against any licensee, the Board shall withhold from public disclosure the identity of a patient including information relating to dates and places of treatment, or any other information that would tend to identify the patient, unless the patient or the representative of the patient expressly consents to the disclosure.  Upon written request, the Board shall revoke a subpoena if, upon a hearing, it finds that the evidence the production of which is required does not relate to a matter in issue, or if the subpoena does not describe with sufficient particularity the evidence the production of which is required, or if for any other reason in law the subpoena is invalid. (1913, c. 20, s. 7; C.S., s. 6612; Ex. Sess. 1921, c. 44, s. 3; 1953, c. 1248, s. 1; 1975, c. 690, s. 1; 1979, c. 107, s. 8; 1987, c. 859, s. 5; 1991, c. 348.)



§ 90-8.1. Rules governing applicants for licensure.

§ 90‑8.1.  Rules governing applicants for licensure.

The North Carolina Medical Board is empowered to adopt rules that prescribe additional qualifications for an applicant, including education and examination requirements and application procedures. (C.S., s. 6610; 1921, c. 47, s. 5; Ex. Sess. 1921, c. 44, s. 2; 1973, c. 92, s. 2; 1981, c. 665, s. 1; 1983, c. 53; 1995, c. 94, s. 9; c. 405, s. 2; 1999‑290, s. 1; 2007‑346, ss. 7, 8.)



§ 90-8.2. Appointment of subcommittees.

§ 90‑8.2.  Appointment of subcommittees.

(a)        The North Carolina Medical Board shall appoint and maintain a subcommittee to work jointly with a subcommittee of the Board of Nursing to develop rules to govern the performance of medical acts by registered nurses, including the determination of reasonable fees to accompany an application for approval not to exceed one hundred dollars ($100.00) and for renewal of approval not to exceed fifty dollars ($50.00). Rules developed by this subcommittee from time to time shall govern the performance of medical acts by registered nurses and shall become effective when adopted by both the North Carolina Medical Board and the Board of Nursing. The North Carolina Medical Board shall have responsibility for securing compliance with these rules.

(b)        The North Carolina Medical Board shall appoint and maintain a subcommittee of four licensed physicians to work jointly with a subcommittee of the North Carolina Board of Pharmacy to develop rules to govern the performance of medical acts by clinical pharmacist practitioners, including the determination of reasonable fees to accompany an application for approval not to exceed one hundred dollars ($100.00) and for renewal of approval not to exceed fifty dollars ($50.00). Rules recommended by the subcommittee shall be adopted in accordance with Chapter 150B of the General Statutes by both the North Carolina Medical Board and the North Carolina Board of Pharmacy and shall not become effective until adopted by both Boards. The North Carolina Medical Board shall have responsibility for ensuring compliance with these rules. (C.S., s. 6610; 1921, c. 47, s. 5; Ex. Sess. 1921, c. 44, s. 2; 1973, c. 92, s. 2; 1981, c. 665, s. 1; 1983, c. 53; 1995, c. 94, s. 9; c. 405, s. 2; 1999‑290, s. 1; 2007‑346, s. 7; 2007‑418, s. 3.)



§ 90-9: Repealed by Session Laws 2007-418, s. 2, effective October 1, 2007.

§ 90‑9: Repealed by Session Laws 2007‑418, s. 2, effective October 1, 2007.



§ 90-9.1. Requirements for licensure as a physician under this Article.

§ 90‑9.1.  Requirements for licensure as a physician under this Article.

(a)        Except as provided in G.S. 90‑9.2, to be eligible for licensure as a physician under this Article, an applicant shall submit proof satisfactory to the Board that the applicant:

(1)        Has passed each part of an examination described in G.S. 90‑10.1;

(2)        Is a graduate of:

a.         A medical college approved by the Liaison Commission on Medical Education, the Committee for the Accreditation of Canadian Medical Schools, or an osteopathic college approved by the American Osteopathic Association and has successfully completed one year of training in a medical education program approved by the Board after graduation from medical school; or

b.         A medical college approved by the Liaison Commission on Medical Education, the Committee for the Accreditation of Canadian Medical Schools, or an osteopathic college approved by the American Osteopathic Association, is a dentist licensed to practice dentistry under Article 2 of Chapter 90 of the General Statutes, and has been certified by the American Board of Oral and Maxillofacial Surgery after having completed a residency in an Oral and Maxillofacial Surgery Residency program approved by the Board before completion of medical school; and

(3)        Is of good moral character.

(b)        No license may be granted to any applicant who graduated from a medical or osteopathic college that has been disapproved by the Board pursuant to rules adopted by the Board.

(c)        The Board may, by rule, require an applicant to comply with other requirements or submit additional information the Board deems appropriate. (2007‑346, s. 9.)



§ 90-9.2. Requirements for graduates of foreign medical schools.

§ 90‑9.2.  Requirements for graduates of foreign medical schools.

(a)        To be eligible for licensure under this section, an applicant who is a graduate of a medical school not approved by the Liaison Commission on Medical Education, the Committee for the Accreditation of Canadian Medical Schools, or the American Osteopathic Association shall submit proof satisfactory to the Board that the applicant:

(1)        Has successfully completed three years of training in a medical education program approved by the Board after graduation from medical school;

(2)        Is of good moral character;

(3)        Has a currently valid standard certificate of Educational Commission for Foreign Medical Graduates (ECFMG); and

(4)        Is able to communicate in English.

(b)        The Board may waive ECFMG certification if the applicant:

(1)        Has passed the ECFMG examination and successfully completed an approved Fifth Pathway Program. The applicant is required to provide the original ECFMG Certification Status Report from the ECFMG; or

(2)        Has been licensed in another state on the basis of written examination before the establishment of ECFMG in 1958.

(c)        The Board may, by rule, require an applicant to comply with other requirements or submit additional information the Board deems appropriate. (2007‑346, s. 9.)



§ 90-9.3. Requirements for licensure as a physician assistant.

§ 90‑9.3.  Requirements for licensure as a physician assistant.

(a)        To be eligible for licensure as a physician assistant, an applicant shall submit proof satisfactory to the Board that the applicant:

(1)        Has successfully completed an educational program for physician assistants or surgeon assistants accredited by the Committee on Allied Health Education and Accreditation or by the Committee's predecessor or successor entities;

(2)        Holds or previously held a certificate issued by the National Commission on Certification of Physician Assistants; and

(3)        Is of good moral character.

(b)        Before initiating practice of medical acts, tasks, or functions as a physician assistant, the physician assistant shall provide the Board the name, address, and telephone number of the physician who will supervise the physician assistant in the relevant medical setting.

(c)        The Board may, by rule, require an applicant to comply with other requirements or submit additional information the Board deems appropriate. The Board may set fees for physician assistants pursuant to rules adopted by the Board. (2007‑346, s. 9.)



§ 90-9.4. Requirements for licensure as an anesthesiologist assistant.

§ 90‑9.4.  Requirements for licensure as an anesthesiologist assistant.

Every applicant for licensure as an anesthesiologist assistant in the State shall meet the following criteria:

(1)        Satisfy the North Carolina Medical Board that the applicant is of good moral character.

(2)        Submit to the Board proof of completion of a graduate level training program accredited by the Commission of Accreditation of Allied Health Education Programs or its successor organization.

(3)        Submit to the Board proof of current certification from the National Commission of Certification of Anesthesiologist Assistants (NCCAA) or its successor organization, including passage of a certification examination administered by the NCCAA. The applicant shall take the certification exam within 12 months after completing training.

(4)        Meet any additional qualifications for licensure pursuant to rules adopted by the Board. (2007‑346, s. 9.)



§ 90-10: Repealed by Session Laws 2007-418, s. 2, effective October 1, 2007.

§ 90‑10: Repealed by Session Laws 2007‑418, s. 2, effective October 1, 2007.



§ 90-10.1. Examinations accepted by the Board.

§ 90‑10.1.  Examinations accepted by the Board.

The Board may administer or accept the following examinations for licensure:

(1)        A State Board licensing examination.

(2)        The National Board of Medical Examiners (NBME) examination or its successor.

(3)        The United States Medical Licensing Examination (USMLE) of this section or its successor.

(4)        The Federation Licensing Examination (FLEX) or its successor.

(5)        Other examinations the Board deems equivalent to the examinations described in subdivisions (1) through (3) of this section pursuant to rules adopted by the Board. (2007‑346, s. 10.)



§ 90-11. Criminal background checks.

§ 90‑11.  Criminal background checks.

(a)        Repealed by Session Laws 2007‑346, s. 11, effective October 1, 2007.

(a1)      Repealed by Session Laws 2007‑346, s. 9.1, effective October 1, 2007.

(b)        The Department of Justice may provide a criminal record check to the Board for a person who has applied for a license through the Board. The Board shall provide to the Department of Justice, along with the request, the fingerprints of the applicant, any additional information required by the Department of Justice, and a form signed by the applicant consenting to the check of the criminal record and to the use of the fingerprints and other identifying information required by the State or national repositories. The applicant's fingerprints shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of the fingerprints to the Federal Bureau of Investigation for a national criminal history check. The Board shall keep all information pursuant to this subsection privileged, in accordance with applicable State law and federal guidelines, and the information shall be confidential and shall not be a public record under Chapter 132 of the General Statutes.

The Department of Justice may charge each applicant a fee for conducting the checks of criminal history records authorized by this subsection. (C.S., s. 6615; 1921, c. 47, s. 3; Ex. Sess. 1921, c. 44, s. 5; 1971, c. 1150, s. 3; 1981, c. 573, s. 7; 1995, c. 94, s. 12; 1997‑511, s. 2; 2002‑147, s. 6; 2007‑146, s. 1; 2007‑346, ss. 9.1, 11.)



§ 90-12: Repealed by Session Laws 2007-346, s. 12, effective October 1, 2007.

§ 90‑12: Repealed by Session Laws 2007‑346, s. 12, effective October 1, 2007.



§ 90-12.01. Limited license to practice in a medical education and training program.

§ 90‑12.01.  Limited license to practice in a medical education and training program.

(a)        As provided in rules adopted by the Board, the Board may issue a limited license known as a "resident's training license" to a physician not otherwise licensed by the Board who is participating in a graduate medical education training program.

(b)        A resident's training license shall become inactive at the time its holder ceases to be a resident in a training program or obtains any other license to practice medicine issued by the Board. The Board shall retain jurisdiction over the holder of the inactive license. (2007‑418, s. 4.)



§ 90-12.1: Recodified as G.S. 90-12.4, by Session Laws 2007-346, s. 7, effective October 1, 2007.

§ 90‑12.1: Recodified as G.S. 90‑12.4, by Session Laws 2007‑346, s. 7, effective October 1, 2007.



§ 90-12.1A. Limited volunteer license.

§ 90‑12.1A.  Limited volunteer license.

(a)        The Board may issue a "military limited volunteer license" to an applicant who:

(1)        Has a license to practice medicine and surgery in another state;

(2)        Produces a letter from the state of licensure indicating the applicant is in good standing; and

(3)        Is authorized to treat personnel enlisted in a branch of the United States armed services or veterans.

(b)        The Board may issue a "retired limited volunteer license" to an applicant who is a retired physician and has allowed his or her license to practice medicine and surgery in this State or another state to become inactive.

(c)        A physician holding a limited license under this section shall comply with the continuing medical education requirements pursuant to rules adopted by the Board.

(d)        The Board shall issue a limited license under this section within 30 days after an applicant provides the Board with information satisfying the requirements of this section.

(e)        The holder of a limited license under this section may practice medicine and surgery only at clinics that specialize in the treatment of indigent patients. The holder of the limited license may not receive compensation for services rendered at clinics specializing in the care of indigent patients.

(f)         The holder of a limited license issued pursuant to this section who practices medicine or surgery at places other than clinics that specialize in the treatment of indigent patients shall be guilty of a Class 3 misdemeanor and, upon conviction, shall be fined not less than twenty‑five dollars ($25.00) nor more than fifty dollars ($50.00) for each offense. The Board, in its discretion, may revoke the limited license after due notice is given to the holder of the limited license.

(g)        The Board may, by rule, require an applicant for a limited license under this section to comply with other requirements or submit additional information the Board deems appropriate. (2007‑418, s. 5.)



§ 90-12.2: Recodified as G.S. 90-12.5, by Session Laws 2007-346, s. 7, effective October 1, 2007.

§ 90‑12.2: Recodified as G.S. 90‑12.5, by Session Laws 2007‑346, s. 7, effective October 1, 2007.



§ 90-12.2A. Special purpose license.

§ 90‑12.2A.  Special purpose license.

(a)        The Board may issue a special purpose license to practice medicine to an applicant who:

(1)        Holds a full and unrestricted license to practice in at least one other jurisdiction; and

(2)        Does not have any current or pending disciplinary or other action against him or her by any medical licensing agency in any state or other jurisdiction.

(b)        The holder of the special purpose license practicing medicine or surgery beyond the limitations of the license shall be guilty of a Class 3 misdemeanor and, upon conviction, shall be fined not less than twenty‑five dollars ($25.00) nor more than fifty dollars ($50.00) for each offense. The Board, at its discretion, may revoke the special license after due notice is given to the holder of the special purpose license.

(c)        The Board may adopt rules and set fees as appropriate to implement the provisions of this section. (2007‑418, s. 6.)



§ 90-12.3. Medical school faculty license.

§ 90‑12.3.  Medical school faculty license.

(a)        The Board may issue a medical school faculty license to practice medicine and surgery to a physician who:

(1)        Holds a full‑time appointment as either a lecturer, assistant professor, associate professor, or full professor at one of the following medical schools:

a.         Duke University School of Medicine;

b.         The University of North Carolina at Chapel Hill School of Medicine;

c.         Wake Forest University School of Medicine; or

d.         East Carolina University School of Medicine; and

(2)        Is not subject to disciplinary order or other action by any medical licensing agency in any state or other jurisdiction.

(b)        The holder of the medical school faculty license issued under this section shall not practice medicine or surgery outside the confines of the medical school or an affiliate of the medical school. The holder of the medical school faculty license practicing medicine or surgery beyond the limitations of the license shall be guilty of a Class 3 misdemeanor and, upon conviction, shall be fined not less than twenty‑five dollars ($25.00) nor more than fifty dollars ($50.00) for each offense. The Board, at its discretion, may revoke the special license after due notice is given to the holder of the medical school faculty license.

(c)        The Board may adopt rules and set fees related to issuing medical school faculty licenses. The Board may, by rule, set a time limit for the term of a medical school faculty license. (2007‑418, s. 7.)



§ 90-12.4. Physician assistant limited volunteer license.

§ 90‑12.4.  Physician assistant limited volunteer license.

The Board shall issue a limited volunteer license which shall authorize a physician assistant to perform medical acts, tasks, and functions without payment or other compensation if the physician assistant meets one of the following:

(1)        Holds a current license or registration in another state and submits proof of this status to the Board.

(2)        Holds a current license in this State and is not currently employed as a physician assistant.

(3)        Is a member of the United States armed services or is employed by the Veterans' Administration or another federal agency. (1997‑511, s. 3; 2007‑346, s. 7.)



§ 90-12.5. Disasters and emergencies.

§ 90‑12.5.  Disasters and emergencies.

In the event of an occurrence which the Governor of the State of North Carolina has declared a disaster or when the Governor has declared a state of emergency, or in the event of an occurrence for which a county or municipality has enacted an ordinance to deal with states of emergency under G.S. 14‑288.12, 14‑288.13, or 14‑288.14, or to protect the public health, safety, or welfare of its citizens under Article 22 of Chapter 130A of the General Statutes, G.S. 160A‑174(a) or G.S. 153A‑121(a), as applicable, the Board may waive the requirements of this Article in order to permit the provision of emergency health services to the public. (2002‑179, s. 20(a); 2007‑346, s. 7.)



§ 90-13: Repealed by Session Laws 2007-418, s. 2, effective October 1, 2007.

§ 90‑13: Repealed by Session Laws 2007‑418, s. 2, effective October 1, 2007.



§ 90-13.1. License fees.

§ 90‑13.1.  License fees.

(a)        Each applicant for a license to practice medicine and surgery in this State under either G.S. 90‑9.1 or G.S. 90‑9.2 shall pay to the North Carolina Medical Board an application fee of three hundred fifty dollars ($350.00).

(b)        Each applicant for a limited license to practice in a medical education and training program under G.S. 90‑12.01 shall pay to the Board a fee of one hundred dollars ($100.00).

(c)        An applicant for a limited volunteer license under G.S. 90‑12.1A shall not pay a fee.

(d)        A fee of twenty‑five dollars ($25.00) shall be paid for the issuance of a duplicate license.

(e)        All fees shall be paid in advance to the North Carolina Medical Board, to be held in a fund for the use of the Board.

(f)         For the initial and annual licensure of an anesthesiologist assistant, the Board may require the payment of a fee not to exceed one hundred fifty dollars ($150.00). (1858‑9, c. 258, s. 13; Code, s. 3130; Rev., s. 4501; 1913, c. 20, ss. 4, 5; C.S., s. 6619; 1921, c. 47, s. 5; Ex. Sess. 1921, c. 44, s. 7; 1953, c. 187; 1969, c. 929, s. 4; 1971, c. 817, s. 2; c. 1150, s. 5; 1977, c. 838, s. 4; 1979, c. 196, s. 1; 1981, c. 573, s. 15; 1983 (Reg. Sess., 1984), c. 1063, s. 1; 1985, c. 362, ss. 1‑3; 1987, c. 859, ss. 13, 14; 1993 (Reg. Sess., 1994), c. 566, s. 2; 1995, c. 94, s. 15; c. 509, s. 37; 2000‑5, s. 2; 2005‑402, s. 5; 2007‑146, s. 2; 2007‑346, ss. 7, 13(a); 2007‑418, s. 8.)



§ 90-13.2. Registration every year with Board.

§ 90‑13.2.  Registration every year with Board.

(a)        Every person licensed to practice medicine by the North Carolina Medical Board shall register annually with the Board within 30 days of the person's birthday.

(b)        A person who registers with the Board shall report to the Board the person's name and office and residence address and any other information required by the Board, and shall pay an annual registration fee of one hundred seventy‑five dollars ($175.00), except those who have a limited license to practice in a medical education and training program approved by the Board for the purpose of education or training shall pay a registration fee of one hundred twenty‑five dollars ($125.00) and those who have a limited volunteer license shall pay an annual registration fee of twenty‑five dollars ($25.00). However, licensees who have a limited license to practice for the purpose of education and training under G.S. 90‑12.01 shall not be required to pay more than one annual registration fee for each year of training.

(c)        A physician who is not actively engaged in the practice of medicine in North Carolina and who does not wish to register the license may direct the Board to place the license on inactive status.

(d)        A physician who is not actively engaged in the practice of medicine in North Carolina and who does not wish to register the license may direct the Board to place the license on inactive status.

(e)        A physician who fails to register as required by this section shall pay an additional fee of fifty dollars ($50.00) to the Board. The license of any physician who fails to register and who remains unregistered for a period of 30 days after certified notice of the failure is automatically inactive. The Board shall retain jurisdiction over the holder of the inactive license.

(f)         Except as provided in G.S. 90‑12.1A, a person whose license is inactive shall not practice medicine in North Carolina nor be required to pay the annual registration fee.

(g)        Upon payment of all accumulated fees and penalties, the license of the physician may be reinstated, subject to the Board requiring the physician to appear before the Board for an interview and to comply with other licensing requirements. The penalty may not exceed the maximum fee for a license under G.S. 90‑13.1. (1957, c. 597; 1969, c. 929, s. 5; 1979, c. 196, s. 2; 1983 (Reg. Sess., 1984), c. 1063, s. 2; 1987, c. 859, s. 12; 1993 (Reg. Sess., 1994), c. 566, s. 1; 1995, c. 94, s. 16; 1995 (Reg. Sess., 1996), c. 634, s. 1(a); 1997‑481, s. 3; 2000‑5, s. 3; 2001‑493, s. 3; 2005‑402, s. 6; 2007‑346, s. 7; 2007‑418, s. 9.)



§ 90-13.3. Salaries, fees, expenses of the Board.

§ 90‑13.3.  Salaries, fees, expenses of the Board.

(a)        The compensation and expenses of the members and officers of the Board and all expenses proper and necessary in the opinion of the Board to the discharge of its duties under and to enforce the laws regulating the practice of medicine or surgery shall be paid out of the fund, upon the warrant of the Board.

(b)        The per diem compensation of Board members shall not exceed two hundred dollars ($200.00) per member for time spent in the performance and discharge of duties as a member. Any unexpended sum of money remaining in the treasury of the Board at the expiration of the terms of office of the members of the Board shall be paid over to their successors in office. (2007‑346, s. 13(b).)



§ 90-14. Disciplinary Authority.

§ 90‑14.  Disciplinary Authority.

(a)        The Board shall have the power to place on probation with or without  conditions, impose limitations and conditions on, publicly reprimand, assess monetary redress, issue public letters of concern, mandate free medical services, require satisfactory completion of treatment programs or remedial or educational training, fine, deny, annul, suspend, or revoke a license, or other authority to practice medicine in this State, issued by the Board to any person who has been found by the Board to have committed any of the following acts or conduct, or for any of the following reasons:

(1)        Immoral or dishonorable conduct.

(2)        Producing or attempting to produce an abortion contrary to law.

(3)        Made false statements or representations to the Board, or willfully concealed from the Board material information in connection with an application for a license, an application, request or petition for reinstatement or reactivation of a license, an annual registration of a license, or an investigation or inquiry by the Board.

(4)        Repealed by Session Laws 1977, c. 838, s. 3.

(5)        Being unable to practice medicine with reasonable skill and safety to patients by reason of illness, drunkenness, excessive use of alcohol, drugs, chemicals, or any other type of material or by reason of any physical or mental abnormality. The Board is empowered and authorized to require a physician licensed by it to submit to a mental or physical examination by physicians designated by the Board before or after charges may be presented against the physician, and the results of the examination shall be admissible in evidence in a hearing before the Board.

(6)        Unprofessional conduct, including, but not limited to, departure from, or the failure to conform to, the standards of acceptable and prevailing medical practice, or the ethics of the medical profession, irrespective of whether or not a patient is injured thereby, or the committing of any act contrary to honesty, justice, or good morals, whether the same is committed in the course of the licensee's practice or otherwise, and whether committed within or without North Carolina. The Board shall not revoke the license of or deny a license to a person, or discipline a licensee in any manner, solely because of that person's practice of a therapy that is experimental, nontraditional, or that departs from acceptable and prevailing medical practices unless, by competent evidence, the Board can establish that the treatment has a safety risk greater than the prevailing treatment or that the treatment is generally not effective.

(7)        Conviction in any court of a crime involving moral turpitude, or the violation of a law involving the practice of medicine, or a conviction of a felony; provided that a felony conviction shall be treated as provided in subsection (c) of this section.

(8)        By false representations has obtained or attempted to obtain practice, money or anything of value.

(9)        Has advertised or publicly professed to treat human ailments under a system or school of treatment or practice other than that for which the physician has been educated.

(10)      Adjudication of mental incompetency, which shall automatically suspend a license unless the Board orders otherwise.

(11)      Lack of professional competence to practice medicine with a reasonable degree of skill and safety for patients or failing to maintain acceptable standards of one or more areas of professional physician practice. In this connection the Board may consider repeated acts of a physician indicating the physician's failure to properly treat a patient. The Board may, upon reasonable grounds, require a physician to submit to inquiries or examinations, written or oral, as the Board deems necessary to determine the professional qualifications of such licensee. In order to annul, suspend, deny, or revoke a license of an accused person, the Board shall find by the greater weight of the evidence that the care provided was not in accordance with the standards of practice for the procedures or treatments administered.

(11a)    Not actively practiced medicine or practiced as a physician assistant, or having not maintained continued competency, as determined by the Board, for the two‑year period immediately preceding the filing of an application for an initial license from the Board or a request, petition, motion, or application to reactivate an inactive, suspended, or revoked license previously issued by the Board. The Board is authorized to adopt any rules or regulations it deems necessary to carry out the provisions of this subdivision.

(12)      Promotion of the sale of drugs, devices, appliances or goods for a patient, or providing services to a patient, in such a manner as to exploit the patient, and upon a finding of the exploitation, the Board may order restitution be made to the payer of the bill, whether the patient or the insurer, by the physician; provided that a determination of the amount of restitution shall be based on credible testimony in the record.

(13)      Having a license to practice medicine or the authority to practice medicine revoked, suspended, restricted, or acted against or having a license to practice medicine denied by the licensing authority of any jurisdiction. For purposes of this subdivision, the licensing authority's acceptance of a license to practice medicine voluntarily relinquished by a physician or relinquished by stipulation, consent order, or other settlement in response to or in anticipation of the filing of administrative charges against the physician's license, is an action against a license to practice medicine.

(14)      The failure to respond, within a reasonable period of time and in a reasonable manner as determined by the Board, to inquiries from the Board concerning any matter affecting the license to practice medicine.

(15)      The failure to complete an amount not to exceed 150 hours of continuing medical education during any three consecutive calendar years pursuant to rules adopted by the Board.

The Board may, in its discretion and upon such terms and conditions and for such period of time as it may prescribe, restore a license so revoked or otherwise acted upon, except that no license that has been revoked shall be restored for a period of two years following the date of revocation.

(b)        The Board shall refer to the North Carolina Physicians Health Program all licensees whose health and effectiveness have been significantly impaired by alcohol, drug addiction or mental illness. Sexual misconduct shall not constitute mental illness for purposes of this subsection.

(c)        A felony conviction shall result in the automatic revocation of a license issued by the Board, unless the Board orders otherwise or receives a request for a hearing from the person within 60 days of receiving notice from the Board, after the conviction, of the provisions of this subsection. If the Board receives a timely request for a hearing in such a case, the provisions of G.S. 90‑14.2 shall be followed.

(d)        Repealed by Session Laws 2006‑144, s. 4, effective October 1, 2006, and applicable to acts or omissions that occur on or after that date.

(e)        The Board and its members and staff shall not be held liable in any civil or criminal proceeding for exercising, in good faith, the powers and duties authorized by law.

(f)         A person, partnership, firm, corporation, association, authority, or other entity acting in good faith without fraud or malice shall be immune from civil liability for (i) reporting, investigating, assessing, monitoring, or providing an expert medical opinion to the Board regarding the acts or omissions of a licensee or applicant that violate the provisions of subsection (a) of this section or any other provision of law relating to the fitness of a licensee or applicant to practice medicine and (ii) initiating or conducting proceedings against a licensee or applicant if a complaint is made or action is taken in good faith without fraud or malice. A person shall not be held liable in any civil proceeding for testifying before the Board in good faith and without fraud or malice in any proceeding involving a violation of subsection (a) of this section or any other law relating to the fitness of an applicant or licensee to practice medicine, or for making a recommendation to the Board in the nature of peer review, in good faith and without fraud and malice.

(g)        Prior to taking action against any licensee for providing care not in accordance with the standards of practice for the procedures or treatments administered, the Board shall whenever practical consult with a licensee who routinely utilizes or is familiar with the same modalities and who has an understanding of the standards of practice for the modality administered. Information obtained as result of the consultation shall be available to the licensee at the informal nonpublic precharge conference.

(h)        No investigation of a licensee shall be initiated upon the direction of a single member of the Board without another Board member concurring. A Board member shall not serve as an expert in determining the basis for the initiation of an investigation.

(i)         At the time of first communication from the Board or agent of the Board to a licensee regarding a complaint or investigation, the Board shall provide notice in writing to the licensee that informs the licensee: (i) of the existence of any complaint or other information forming the basis for the initiation of an investigation; (ii) that the licensee may retain counsel; (iii) how the Board will communicate with the licensee regarding the investigation or disciplinary proceeding in accordance with subsections (m) and (n) of this section; (iv) that the licensee has a duty to respond to inquiries from the Board concerning any matter affecting the license, and all information supplied to the Board and its staff will be considered by the Board in making a determination with regard to the matter under investigation; (v) that the Board will complete its investigation within six months or provide an explanation as to why it must be extended; and (vi) that if the Board makes a decision to initiate public disciplinary proceedings, the licensee may request in writing an informal nonpublic precharge conference.

(j)         After the Board has made a nonpublic determination to initiate disciplinary proceedings, but before public charges have been issued, the licensee requesting so in writing, shall be entitled to an informal nonpublic precharge conference. At least five days prior to the informal nonpublic precharge conference, the Board will provide to the licensee the following: (i) all relevant information obtained during an investigation, including exculpatory evidence except for information that would identify an anonymous complainant; (ii) the substance of any written expert opinion that the Board relied upon, not including information that would identify an anonymous complainant or expert reviewer; (iii) notice that the licensee may retain counsel, and if the licensee retains counsel all communications from the Board or agent of the Board regarding the disciplinary proceeding will be made through the licensee's counsel; (iv) notice that if a Board member initiated the investigation then that Board member will not participate in the adjudication of the matter before the Board or hearing committee; (v) notice that the Board may use an administrative law judge or designate hearing officers to conduct hearings as a hearing committee to take evidence; (vi) notice that the hearing shall proceed in the manner prescribed in Article 3A of Chapter 150B of the General Statutes and as otherwise provided in this Article; and (vii) any Board member who serves as a hearing officer in this capacity shall not serve as part of the quorum that determines the final agency decision.

(k)        Unless the conditions specified in G.S. 150B‑3(c) exist, the Board shall not seek to require of a licensee the taking of any action adversely impacting the licensee's medical practice or license without first giving notice of the proposed action, the basis for the proposed action, and information required under subsection (i) of this section.

(l)         The Board shall complete any investigation initiated pursuant to this section no later than six months from the date of first communication required under subsection (i) of this section, unless the Board provides to the licensee a written explanation of the circumstances and reasons for extending the investigation.

(m)       If a licensee retains counsel to represent the licensee in any matter related to a complaint, investigation, or proceeding, the Board shall communicate to the licensee through the licensee's counsel.

(n)        Notwithstanding subsection (m) of this section, if the licensee has retained counsel and the Board has not made a nonpublic determination to initiate disciplinary proceedings, the Board may serve orders to produce, orders to appear, or provide notice that the Board will not be taking any further action against a licensee to both the licensee and the licensee's counsel.  (C.S., s. 6618; 1921, c. 47, s. 4; Ex. Sess. 1921, c. 44, s. 6; 1933, c. 32; 1953, c. 1248, s. 2; 1969, c. 612, s. 4; c. 929, s. 6; 1975, c. 690, s. 4; 1977, c. 838, s. 3; 1981, c. 573, ss. 9, 10; 1987, c. 859, ss. 6‑10; 1993, c. 241, s. 1; 1995, c. 405, s. 4; 1997‑443, s. 11A.118(a); 1997‑481, s. 1; 2000‑184, s. 5; 2003‑366, ss. 3, 4; 2006‑144, s. 4; 2007‑346, s. 14; 2009‑363, ss. 2, 3; 2009‑558, ss. 1.2, 1.3, 1.4.)



§ 90-14.1. Judicial review of Board's decision denying issuance of a license.

§ 90‑14.1.  Judicial review of Board's decision denying issuance of a license.

Whenever the North Carolina Medical Board has determined that a person who has duly made application to take an examination to be given by the Board showing his education, training and other qualifications required by said Board, or that a person who has taken and passed an examination given by the Board, has failed to satisfy the Board of his qualifications to be examined or to be issued a license, for any cause other than failure to pass an examination, the Board shall immediately notify such person of its decision, and indicate in what respect the applicant has so failed to satisfy the Board. Such applicant shall be given a formal hearing before the Board upon request of such applicant filed with or mailed by registered mail to the secretary of the Board at Raleigh, North Carolina, within 10 days after receipt of the Board's decision, stating the reasons for such request. The Board shall within 20 days of receipt of such request notify such applicant of the time and place of a public hearing, which shall be held within a reasonable time. The burden of satisfying the Board of his qualifications for licensure shall be upon the applicant. Following such hearing, the Board shall determine whether the applicant is qualified to be examined or is entitled to be licensed as the case may be. Any such decision of the Board shall be subject to judicial review upon appeal to the Superior Court of Wake County upon the filing with the Board of a written notice of appeal with exceptions taken to the decision of the Board within 20 days after service of notice of the Board's final decision. Within 30 days after receipt of notice of appeal, the secretary of the Board shall certify to the clerk of the Superior Court of Wake County the record of the case which shall include a copy of the notice of hearing, a transcript of the testimony and evidence received at the hearing, a copy of the decision of the Board, and a copy of the notice of appeal and exceptions. Upon appeal the case shall be heard by the judge without a jury, upon the record, except that in cases of alleged omissions or errors in the record, testimony may be taken by the court. The decision of the Board shall be upheld unless the substantial rights of the applicant have been prejudiced because the decision of the Board is in violation of law or is not supported by any evidence admissible under this Article, or is arbitrary or capricious. Each party to the review proceeding may appeal to the Supreme Court as hereinafter provided in G.S. 90‑14.11. (1953, c. 1248, s. 3; 1995, c. 94, s. 14.)



§ 90-14.2. Hearing before disciplinary action.

§ 90‑14.2.  Hearing before disciplinary action.

(a)        Before the Board shall take disciplinary action against any license granted by it, the licensee shall be given a written notice indicating the charges made against the licensee, which notice may be prepared by a committee or one or more members of the Board designated by the Board, and stating that the licensee will be given an opportunity to be heard concerning the charges at a time and place stated in the notice, or at a time and place to be thereafter designated by the Board, and the Board shall hold a public hearing not less than 30 days from the date of the service of notice upon the licensee, at which the licensee may appear personally and through counsel, may cross examine witnesses and present evidence in the licensee's own behalf. A licensee who is mentally incompetent shall be represented at such hearing and shall be served with notice as herein provided by and through a guardian ad litem appointed by the clerk of the court of the county in which the licensee resides. The licensee may file written answers to the charges within 30 days after the service of the notice, which answer shall become a part of the record but shall not constitute evidence in the case.

(b)        Once charges have been issued, neither counsel for the Board nor counsel for the respondent shall communicate ex parte, directly or indirectly, pertaining to a matter that is an issue of fact or a question of law with a hearing officer or Board member who is permitted to participate in a final decision in a disciplinary proceeding. In conducting hearings, the Board shall retain independent counsel to provide advice to the Board or any hearing committee constituted under G.S. 90‑14.5(a) concerning contested matters of procedure and evidence.  (1953, c. 1248, s. 3; 1975, c. 690, s. 5; 2007‑346, s. 15; 2009‑558, s. 2.)



§ 90-14.3. Service of notices.

§ 90‑14.3.  Service of notices.

Any notice required by this Chapter may be served either personally by an employee of the Board or by an officer authorized by law to serve process, or by registered or certified mail, return receipt requested, directed to the licensee or applicant at his last known address as shown by the records of the Board. If notice is served personally, it shall be deemed to have been served at the time when the officer or employee of the Board delivers the notice to the person addressed or delivers the notice at the licensee's or applicant's last known address as shown by records of the Board with a person of suitable age and discretion then residing therein. Where notice is served by registered or certified mail, it shall be deemed to have been served on the date borne by the return receipt showing delivery of the notice to the licensee's or applicant's last known address as shown by the records of the Board, regardless of whether the notice was actually received or whether the notice was unclaimed or undeliverable for any reason. (1953, c. 1248, s. 3; 1995, c. 405, s. 5; 2007‑346, s. 16.)



§ 90-14.4: Repealed by Session Laws 2007-346, s. 17, effective October 1, 2007.

§ 90‑14.4: Repealed by Session Laws 2007‑346, s. 17, effective October 1, 2007.



§ 90-14.5. Use of hearing committee and depositions; appointment of hearing officers.

§ 90‑14.5.  Use of hearing committee and depositions; appointment of hearing officers.

(a)        Except as provided in subsection (a1) of this section, the Board, in its discretion, may designate in writing three or more hearing officers to conduct hearings as a hearing committee to take evidence. A majority of hearing officers participating in a hearing committee shall be licensees of the Board. The Board shall make a reasonable effort to include on the panel at least one physician licensed in the same or similar specialty as the licensee against whom the complaint has been filed. If a current or retired judge as described in G.S. 90‑1.1(2) who is not a current or past Board member participates as a hearing officer, the Board may elect not to retain independent counsel for the hearing committee.

(a1)      The Board may use an administrative law judge consistent with Article 3A of Chapter 150B of the General Statutes in lieu of a hearing committee so long as the Board has not alleged that the licensee failed to meet an applicable standard of medical care.

(b)        Evidence and testimony may be presented at hearings before the Board or a hearing committee in the form of depositions before any person authorized to administer oaths in accordance with the procedure for the taking of depositions in civil actions in the superior court.

(c)        The hearing committee shall submit a recommended decision that contains findings of fact and conclusions of law to the Board. Before the Board makes a final decision, it shall give each party an opportunity to file written exceptions to the recommended decision made by the hearing committee and to present oral arguments to the Board. A quorum of the Board will issue a final decision. No member of the Board who served as a member of the hearing committee described in subsection (a) of this section may participate as a member of the quorum of the Board that issues a final agency decision.

(d)        Hearing officers are entitled to receive per diem compensation and reimbursement for expenses as authorized by the Board. The per diem compensation shall not exceed the amount allowed by G.S. 90‑13.3.  (1953, c. 1248, s. 3; 2006‑144, s. 5; 2007‑346, s. 18; 2009‑558, s. 3.)



§ 90-14.6. Evidence admissible.

§ 90‑14.6.  Evidence admissible.

(a)        Except as otherwise provided in proceedings held pursuant to this Article the Board shall admit and hear evidence in the same manner and form as prescribed by law for civil actions. A complete record of such evidence shall be made, together with the other proceedings incident to the hearing.

(b)        Subject to the North Carolina Rules of Civil Procedure and Rules of Evidence, in proceedings held pursuant to this Article, the individual under investigation may call witnesses, including medical practitioners licensed in the United States with training and experience in the same field of practice as the individual under investigation and familiar with the standard of care among members of the same health care profession in North Carolina. Witnesses shall not be restricted to experts certified by the American Board of Medical Specialties. A Board member shall not testify as an expert witness.

(c)        Subject to the North Carolina Rules of Civil Procedure and Rules of Evidence, statements contained in medical or scientific literature shall be competent evidence in proceedings held pursuant to this Article. Documentary evidence may be received in the form of a copy or excerpt or may be incorporated by reference, if the materials so incorporated are available for examination by the parties. Upon timely request, a party shall be given an opportunity to compare the copy with the original if available.

(d)        When evidence is not reasonably available under the Rules of Civil Procedure and Rules of Evidence to show relevant facts, then the most reliable and substantial evidence available shall be admitted.

(e)        Any final agency decision of the Board shall be based upon a preponderance of the evidence admitted in the hearing.  (1953, c. 1248, s. 3; 2003‑366, s. 5; 2007‑346, s. 19; 2009‑558, s. 4.)



§ 90-14.7. Procedure where person fails to request or appear for hearing.

§ 90‑14.7.  Procedure where person fails to request or appear for hearing.

If a person who has requested a hearing does not appear, and no continuance has been granted, the Board or its trial examiner or committee may hear the evidence of such witnesses as may have appeared, and the Board may proceed to consider the matter and dispose of it on the basis of the evidence before it. For good cause, the Board may reopen any case for further hearing. (1953, c. 1248, s. 3.)



§ 90-14.8. Appeal from Board's decision taking disciplinary action on a license.

§ 90‑14.8.  Appeal from Board's decision taking disciplinary action on a license.

(a)        A licensee against whom the Board imposes any public disciplinary sanction, as authorized under G.S. 90‑14(a), may appeal such action.

(b)        A licensee against whom any public disciplinary sanction is imposed by the Board may obtain a review of the decision of the Board in the Superior Court of Wake County, or the county in which the licensee resides, upon filing with the secretary of the Board a written notice of appeal within 30 days after the date of the service of the decision of the Board, stating all exceptions taken to the decision of the Board and indicating the court in which the appeal is to be heard. The court shall schedule and hear the case within six months of the filing of the appeal.

(c)        Within 30 days after the receipt of a notice of appeal as herein provided, the Board shall prepare, certify and file with the clerk of the Superior Court in the county where the notice of appeal has been filed the record of the case comprising a copy of the charges, notice of hearing, transcript of testimony, and copies of documents or other written evidence produced at the hearing, decision of the Board, and notice of appeal containing exceptions to the decision of the Board.  (1953, c. 1248, s. 3; 1981, c. 573, s. 12; 2007‑346, s. 20; 2009‑558, s. 5.)



§ 90-14.9. Appeal bond; stay of Board order.

§ 90‑14.9.  Appeal bond; stay of Board order.

(a)        The person seeking the review shall file with the clerk of the reviewing court a copy of the notice of appeal and an appeal bond of two hundred dollars ($200.00) at the same time the notice of appeal is filed with the Board. Subject to subsection (b) of this section, at any time before or during the review proceeding the aggrieved person may apply to the reviewing court for an order staying the operation of the Board decision pending the outcome of the review, which the court may grant or deny in its discretion.

(b)        No stay shall be granted under this section unless the Board is given prior notice and an opportunity to be heard in response to the application for an order staying the operation of the Board decision. (1953, c. 1248, s. 3; 1995, c. 405, s. 6.)



§ 90-14.10. Scope of review.

§ 90‑14.10.  Scope of review.

Upon the review of the Board's decision taking disciplinary action on a license, the case shall be heard by the judge without a jury, upon the record, except that in cases of alleged omissions or errors in the record, testimony thereon may be taken by the court. The court may affirm the decision of the Board or remand the case for further proceedings; or it may reverse or modify the decision if the substantial rights of the accused physician have been prejudiced because the findings or decisions of the Board are in violation of substantive or procedural law, or are not supported by competent, material, and substantial evidence admissible under this Article, or are arbitrary or capricious. At any time after the notice of appeal has been filed, the court may remand the case to the Board for the hearing of any additional evidence which is material and is not cumulative and which could not reasonably have been presented at the hearing before the Board. (1953, c. 1248, s. 3; 2007‑346, s. 21.)



§ 90-14.11. Appeal; appeal bond.

§ 90‑14.11.  Appeal; appeal bond.

(a)        Any party to the review proceeding, including the Board, may appeal from the decision of the superior court under rules of procedure applicable in other civil cases. No appeal bond shall be required of the Board. Subject to subsection (b) of this section, the appealing party may apply to the superior court for a stay of that court's decision or a stay of the Board's decision, whichever shall be appropriate, pending the outcome of the appeal.

(b)        No stay shall be granted unless all parties are given prior notice and an opportunity to be heard in response to the application for an order staying the operation of the Board decision. (1953, c. 1248, s. 3; 1989, c. 770, s. 75.1; 1995, c. 405, s. 7.)



§ 90-14.12. Injunctions.

§ 90‑14.12.  Injunctions.

The Board may appear in its own name in the superior courts in an action for injunctive relief to prevent violation of this Article and the superior courts shall have power to grant such injunctions regardless of whether criminal prosecution has been or may be instituted as a result of such violations. Actions under this section shall be commenced in the superior court district or set of districts as defined in G.S. 7A‑41.1 in which the respondent resides or has his principal place of business or in which the alleged acts occurred, or in the case of an action against a nonresident, in the district where the Board resides. (1953, c. 1248, s. 3; 1981, c. 573, s. 13; 1987 (Reg. Sess., 1988), c. 1037, s. 100; 2001‑27, s. 1.)



§ 90-14.13. Reports of disciplinary action by health care institutions; reports of professional liability insurance awards or settlements; immunity from liability.

§ 90‑14.13.  Reports of disciplinary action by health care institutions; reports of professional liability insurance awards or settlements; immunity from liability.

(a)        The chief administrative officer of every licensed hospital or other health care institution, including Health Maintenance Organizations, as defined in G.S. 58‑67‑5, preferred providers, as defined in G.S. 58‑50‑56, and all other provider organizations that issue credentials to physicians who practice medicine in the State, shall, after consultation with the chief of staff of that institution, report to the Board the following actions involving a physician's privileges to practice in that institution within 30 days of the date that the action takes effect:

(1)        A summary revocation, summary suspension, or summary limitation of privileges, regardless of whether the action has been finally determined.

(2)        A revocation, suspension, or limitation of privileges that has been finally determined by the governing body of the institution.

(3)        A resignation from practice or voluntary reduction of privileges.

(4)        Any action reportable pursuant to Title IV of P.L. 99‑660, the Health Care Quality Improvement Act of 1986, as amended, not otherwise reportable under subdivisions (1), (2), or (3) of this subsection.

(a1)      A hospital is not required to report:

(1)        The suspension or limitation of a physician's privileges for failure to timely complete medical records unless the suspension or limitation is the third within the calendar year for failure to timely complete medical records. Upon reporting the third suspension or limitation, the hospital shall also report the previous two suspensions or limitations.

(2)        A resignation from practice due solely to the physician's completion of a medical residency, internship, or fellowship.

(a2)      The Board shall report all violations of subsection (a) of this section known to it to the licensing agency for the institution involved. The licensing agency for the institution involved is authorized to order the payment of a civil penalty of two hundred fifty dollars ($250.00) for a first violation and five hundred dollars ($500.00) for each subsequent violation if the institution fails to report as required under subsection (a) of this section.

(b)        Any licensed physician who does not possess professional liability insurance shall report to the Board any award of damages or any settlement of any malpractice complaint affecting his or her practice within 30 days of the award or settlement.

(c)        The chief administrative officer of each insurance company providing professional liability insurance for physicians who practice medicine in North Carolina, the administrative officer of the Liability Insurance Trust Fund Council created by G.S. 116‑220, and the administrative officer of any trust fund or other fund operated or administered by a hospital authority, group, or provider shall report to the Board within 30 days any of the following:

(1)        Any award of damages or settlement of any claim or lawsuit affecting or involving a person licensed under this Article that it insures.

(2)        Any cancellation or nonrenewal of its professional liability coverage of a physician, if the cancellation or nonrenewal was for cause.

(3)        A malpractice payment that is reportable pursuant to Title IV of P.L. 99‑660, the Health Care Quality Improvement Act of 1986, as amended, not otherwise reportable under subdivision (1) or (2) of this subsection.

(d)        The Board shall report all violations of this section to the Commissioner of Insurance. The Commissioner of Insurance is authorized to order the payment of a civil penalty of two hundred fifty dollars ($250.00) for a first violation and five hundred dollars ($500.00) for each subsequent violation against an insurer for failure to report as required under this section.

(e)        The Board may request details about any action covered by this section, and the licensees or officers shall promptly furnish the requested information. The reports required by this section are privileged, not open to the public, confidential and are not subject to discovery, subpoena, or other means of legal compulsion for release to anyone other than the Board or its employees or agents involved in application for license or discipline, except as provided in G.S. 90‑16. Any officer making a report required by this section, providing additional information required by the Board, or testifying in any proceeding as a result of the report or required information shall be immune from any criminal prosecution or civil liability resulting therefrom unless such person knew the report was false or acted in reckless disregard of whether the report was false. (1981, c. 573, s. 14; 1987, c. 859, s. 11; 1995, c. 405, s. 8; 1997‑481, s. 2; 1997‑519, s. 3.14; 2006‑144, s. 6.)



§ 90-15: Recodified as G.S. 90-13.1, by Session Laws 2007-346, s. 7, effective October 1, 2007.

§ 90‑15: Recodified as G.S. 90‑13.1, by Session Laws 2007‑346, s. 7, effective October 1, 2007.



§ 90-15.1: Recodified as G.S. 90-13.2, by Session Laws 2007-346, s. 7, effective October 1, 2007.

§ 90‑15.1: Recodified as G.S. 90‑13.2, by Session Laws 2007‑346, s. 7, effective October 1, 2007.



§ 90-16. Self-reporting requirements; confidentiality of Board investigative information; cooperation with law enforcement; patient protection; Board to keep public records.

§ 90‑16.  Self‑reporting requirements; confidentiality of Board investigative information; cooperation with law enforcement; patient protection; Board to keep public records.

(a)        The North Carolina Medical Board shall keep a regular record of its proceedings with the names of the members of the Board present, the names of the applicants for license, and other information as to its actions. The North Carolina Medical Board shall publish the names of those licensed within 30 days after granting the license.

(b)        The Board may in a closed session receive evidence involving or concerning the treatment of a patient who has not expressly or impliedly consented to the public disclosure of such treatment as may be necessary for the protection of the rights of such patient or of the accused physician and the full presentation of relevant evidence.

(c)        All records, papers, investigative files, investigative reports, other investigative information and other documents containing information in the possession of or received or gathered by the Board, or its members or employees or consultants as a result of investigations,  inquiries, assessments, or interviews conducted in connection with a licensing, complaint, assessment, potential impairment matter, disciplinary matter, or report of professional liability insurance awards or settlements pursuant to G.S. 90‑14.13, shall not be considered public records within the meaning of Chapter 132 of the General Statutes and are privileged, confidential, and not subject to discovery, subpoena, or other means of legal compulsion for release to any person other than the Board, its employees or consultants involved in the application for license, impairment assessment, or discipline of a license holder, except as provided in subsections (d) and (e1) of this section. For purposes of this subsection, investigative information includes information relating to the identity of, and a report made by, a physician or other person performing an expert review for the Board and transcripts of any deposition taken by Board counsel in preparation for or anticipation of a hearing held pursuant to this Article but not admitted into evidence at the hearing.

(d)        The Board shall provide the licensee or applicant with access to all information in its possession that the Board intends to offer into evidence in presenting its case in chief at the contested hearing on the matter, subject to any privilege or restriction set forth by rule, statute, or legal precedent, upon written request from a licensee or applicant who is the subject of a complaint or investigation, or from the licensee's or applicant's counsel, unless good cause is shown for delay. The Board is not required to provide any of the following:

(1)        A Board investigative report.

(2)        The identity of a non‑testifying complainant.

(3)        Attorney‑client communications, attorney work product, or other materials covered by a privilege recognized by the Rules of Civil Procedure or the Rules of Evidence.

(e)        Information furnished to a licensee or applicant, or counsel for a licensee or applicant, under subsection (d) of this section shall be subject to discovery or subpoena between and among the parties in a civil case in which the licensee is a party.

(e1)      When the Board receives a complaint regarding the care of a patient, the Board shall provide the licensee with a copy of the complaint as soon as practical and inform the complainant of the disposition of the Board's inquiry into the complaint and the Board's basis for that disposition. If providing a copy of the complaint identifies an anonymous complainant or compromises the integrity of an investigation, the Board shall provide the licensee with a summary of all substantial elements of the complaint. Upon written request of a patient, the Board may provide the patient a licensee's written response to a complaint filed by the patient with the Board regarding the patient's care. Upon written request of a complainant, who is not the patient but is authorized by State and federal law to receive protected health information about the patient, the Board may provide the complainant a licensee's written response to a complaint filed with the Board regarding the patient's care. Any information furnished to the patient or complainant pursuant to this subsection shall be inadmissible in evidence in any civil proceeding. However, information, documents, or records otherwise available are not immune from discovery or use in a civil action merely because they were included in the Board's review or were the subject of information furnished to the patient or complainant pursuant to this subsection.

(f)         Any notice or statement of charges against any licensee, or any notice to any licensee of a hearing in any proceeding shall be a public record within the meaning of Chapter 132 of the General Statutes, notwithstanding that it may contain information collected and compiled as a result of any such investigation, inquiry or interview; and provided, further, that if any such record, paper or other document containing information theretofore collected and compiled by the Board, as hereinbefore provided, is received and admitted in evidence in any hearing before the Board, it shall thereupon be a public record within the meaning of Chapter 132 of the General Statutes.

(g)        In any proceeding before the Board, in any record of any hearing before the Board, and in the notice of the charges against any licensee (notwithstanding any provision herein to the contrary) the Board may withhold from public disclosure the identity of a patient who has not expressly or impliedly consented to the public disclosure of treatment by the accused physician.

(h)        If investigative information in the possession of the Board, its employees, or agents indicates that a crime may have been committed, the Board may report the information to the appropriate law enforcement agency or district attorney of the district in which the offense was committed.

(i)         The Board shall cooperate with and assist a law enforcement agency or district attorney conducting a criminal investigation or prosecution of a licensee by providing information that is relevant to the criminal investigation or prosecution to the investigating agency or district attorney. Information disclosed by the Board to an investigative agency or district attorney remains confidential and may not be disclosed by the investigating agency except as necessary to further the investigation.

(j)         All persons licensed under this Article shall self‑report to the Board within 30 days of arrest or indictment any of the following:

(1)        Any felony arrest or indictment.

(2)        Any arrest for driving while impaired or driving under the influence.

(3)        Any arrest or indictment for the possession, use, or sale of any controlled substance.

(k)        The Board, its members and staff, may release confidential or nonpublic information to any health care licensure board in this State or another state or authorized Department of Health and Human Services personnel with enforcement or investigative responsibilities about the issuance, denial, annulment, suspension, or revocation of a license, or the voluntary surrender of a license by a licensee of the Board, including the reasons for the action, or an investigative report made by the Board. The Board shall notify the licensee within 60 days after the information is transmitted. A summary of the information that is being transmitted shall be furnished to the licensee. If the licensee requests in writing within 30 days after being notified that the information has been transmitted, the licensee shall be furnished a copy of all information so transmitted. The notice or copies of the information shall not be provided if the information relates to an ongoing criminal investigation by any law enforcement agency or authorized Department of Health and Human Services personnel with enforcement or investigative responsibilities.  (1858‑9, c. 258, s. 12; Code, s. 3129; Rev., s. 4500; C.S., s. 6620; 1921, c. 47, s. 6; 1977, c. 838, s. 5; 1993 (Reg. Sess., 1994), c. 570, s. 6; 1995, c. 94, s. 17; 1997‑481, s. 4; 2006‑144, s. 7; 2007‑346, s. 22; 2009‑363, s. 4; 2009‑558, s. 6.)



§ 90-17. Repealed by Session Laws 1967, c. 691, s. 59.

§ 90‑17.  Repealed by Session Laws 1967, c. 691, s. 59.



§ 90-18. Practicing without license; penalties.

§ 90‑18.  Practicing without license; penalties.

(a)        No person shall perform any act constituting the practice of medicine or surgery, as defined in this Article, or any of the branches thereof, unless the person shall have been first licensed and registered so to do in the manner provided in this Article, and if any person shall practice medicine or surgery without being duly licensed and registered, as provided in this Article, the person shall not be allowed to maintain any action to collect any fee for such services. The person so practicing without license shall be guilty of a Class 1 misdemeanor, except that if the person so practicing without a license is an out‑of‑state practitioner who has not been licensed and registered to practice medicine or surgery in this State, the person shall be guilty of a Class I felony.

(b)        Repealed by Session Laws 2007‑346, s. 23, effective October 1, 2007.

(c)        The following shall not constitute practicing medicine or surgery as defined in this Article:

(1)        The administration of domestic or family remedies.

(2)        The practice of dentistry by any legally licensed dentist engaged in the practice of dentistry and dental surgery.

(3)        The practice of pharmacy by any legally licensed pharmacist engaged in the practice of pharmacy.

(3a)      The provision of drug therapy management by a licensed pharmacist engaged in the practice of pharmacy pursuant to an agreement that is physician, pharmacist, patient, and disease specific when performed in accordance with rules and rules developed by a joint subcommittee of the North Carolina Medical Board and the North Carolina Board of Pharmacy and approved by both Boards. Drug therapy management shall be defined as: (i) the implementation of predetermined drug therapy which includes diagnosis and product selection by the patient's physician; (ii) modification of prescribed drug dosages, dosage forms, and dosage schedules; and (iii) ordering tests; (i), (ii), and (iii) shall be pursuant to an agreement that is physician, pharmacist, patient, and disease specific.

(4)        The practice of medicine and surgery by any surgeon or physician of the United States army, navy, or public health service in the discharge of his official duties.

(5)        The treatment of the sick or suffering by mental or spiritual means without the use of any drugs or other material means.

(6)        The practice of optometry by any legally licensed optometrist engaged in the practice of optometry.

(7)        The practice of midwifery as defined in G.S. 90‑178.2.

(8)        The practice of podiatric medicine and surgery by any legally licensed podiatric physician when engaged in the practice of podiatry as defined in Article 12A of this Chapter.

(9)        The practice of osteopathy by any legally licensed osteopath when engaged in the practice of osteopathy as defined by law, and especially G.S. 90‑129.

(10)      The practice of chiropractic by any legally licensed chiropractor when engaged in the practice of chiropractic as defined by law, and without the use of any drug or surgery.

(11)      The practice of medicine or surgery by any nonregistered reputable physician or surgeon who comes into this State, either in person or by use of any electronic or other mediums, on an irregular basis, to consult with a resident registered physician or to consult with personnel at a medical school about educational or medical training. This proviso shall not apply to physicians resident in a neighboring state and regularly practicing in this State.

(11a)    The practice of medicine or surgery by any physician who comes into this State to practice medicine or surgery so long as:

a.         The physician or surgeon has an oral or written agreement with a sports team to provide general or emergency medical care to the team members, coaching staff, or families traveling with the team for a specific sporting event taking place in this State; and

b.         The physician or surgeon does not provide care or consultation to any person residing in this State other than an individual described in sub‑subdivision a. of this subdivision.

The exemption shall remain in force while the physician or surgeon is traveling with the team. The exemption shall not exceed 10 days per individual sporting event. However, the executive director of the Board may grant a physician or surgeon additional time for exemption of up to 20 additional days per individual sporting event.

(12)      Any person practicing radiology as hereinafter defined shall be deemed to be engaged in the practice of medicine within the meaning of this Article. "Radiology" shall be defined as, that method of medical practice in which demonstration and examination of the normal and abnormal structures, parts or functions of the human body are made by use of X ray. Any person shall be regarded as engaged in the practice of radiology who makes or offers to make, for a consideration, a demonstration or examination of a human being or a part or parts of a human body by means of fluoroscopic exhibition or by the shadow imagery registered with photographic materials and the use of X rays; or holds himself out to diagnose or able to make or makes any interpretation or explanation by word of mouth, writing or otherwise of the meaning of such fluoroscopic or registered shadow imagery of any part of the human body by use of X rays; or who treats any disease or condition of the human body by the application of X rays or radium. Nothing in this subdivision shall prevent the practice of radiology by any person licensed under the provisions of Articles 2, 7, 8, and 12A of this Chapter.

(13)      The performance of any medical acts, tasks, and functions by a licensed physician assistant at the direction or under the supervision of a physician in accordance with rules adopted by the Board. This subdivision shall not limit or prevent any physician from delegating to a qualified person any acts, tasks, and functions that are otherwise permitted by law or established by custom. The Board shall authorize physician assistants licensed in this State or another state to perform specific medical acts, tasks, and functions during a disaster.

(14)      The practice of nursing by a registered nurse engaged in the practice of nursing and the performance of acts otherwise constituting medical practice by a registered nurse when performed in accordance with rules and regulations developed by a joint subcommittee of the North Carolina Medical Board and the Board of Nursing and adopted by both boards.

(15)      The practice of dietectic/nutrition by a licensed dietitian/nutritionist under the provisions of Article 25 of this Chapter.

(16)      The practice of acupuncture by a licensed acupuncturist in accordance with the provisions of Article 30 of this Chapter.

(17)      The use of an automated external defibrillator as provided in G.S. 90‑21.15.

(18)      The practice of medicine by any nonregistered physician residing in another state or foreign country who is contacted by one of the physician's regular patients for treatment by use of the Internet or a toll‑free telephone number while the physician's patient is temporarily in this State.

(19)      The practice of medicine or surgery by any physician who comes into this State to practice medicine or surgery at a camp that specializes in providing therapeutic recreation for individuals with chronic illnesses, as long as all the following conditions are satisfied:

a.         The physician provides documentation to the medical director of the camp that the physician is licensed and in good standing to practice medicine in another state.

b.         The physician provides services only at the camp or in connection with camp events or camp activities that occur off the grounds of the camp.

c.         The physician receives no compensation for the services.

d.         The physician provides those services within this State for no more than 30 days per calendar year.

e.         The camp has a medical director who holds an unrestricted license to practice medicine and surgery issued under this Article.

(20)      The provision of anesthesia services by a licensed anesthesiologist assistant under the supervision of an anesthesiologist licensed under Article 1 of this Chapter in accordance with rules adopted by the Board. (1858‑9, c. 258, s. 2; Code, s. 3122; 1885, c. 117, s. 2; c. 261; 1889, c. 181, ss. 1, 2; Rev., ss. 3645, 4502; C.S., s. 6622; 1921, c. 47, s. 7; Ex. Sess. 1921, c. 44, s. 8; 1941, c. 163; 1967, c. 263, s. 1; 1969, c. 612, s. 5; c. 929, s. 3; 1971, c. 817, s. 1; c. 1150, s. 6; 1973, c. 92, s. 1; 1983, c. 897, s. 2; 1993, c. 303, s. 2; c. 539, s. 615; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 94, ss. 18, 19; 1997‑511, s. 4; 1997‑514, s. 1; 1999‑290, s. 2; 2000‑113, s. 2; 2001‑27, s. 2; 2003‑109, s. 1; 2005‑415, s. 2; 2007‑146, s. 3; 2007‑346, s. 23.)



§ 90-18.1. Limitations on physician assistants.

§ 90‑18.1.  Limitations on physician assistants.

(a)        Any person who is licensed under the provisions of G.S. 90‑9.3 to perform medical acts, tasks, and functions as an assistant to a physician may use the title "physician assistant". Any other person who uses the title in any form or holds out to be a physician assistant or to be so licensed, shall be deemed to be in violation of this Article.

(b)        Physician assistants are authorized to write prescriptions for drugs under the following conditions:

(1)        The North Carolina Medical Board has adopted regulations governing the approval of individual physician assistants to write prescriptions with such limitations as the Board may determine to be in the best interest of patient health and safety.

(2)        The physician assistant holds a current license issued by the Board.

(3)        The North Carolina Medical Board has assigned an identification number to the physician assistant which is shown on the written prescription.

(4)        The supervising physician has provided to the physician assistant written instructions about indications and contraindications for prescribing drugs and a written policy for periodic review by the physician of the drugs prescribed.

(c)        Physician assistants are authorized to compound and dispense drugs under the following conditions:

(1)        The function is performed under the supervision of a licensed pharmacist.

(2)        Rules and regulations of the North Carolina Board of Pharmacy governing this function are complied with.

(3)        The physician assistant holds a current license issued by the Board.

(d)        Physician assistants are authorized to order medications, tests and treatments in hospitals, clinics, nursing homes, and other health facilities under the following conditions:

(1)        The North Carolina Medical Board has adopted regulations governing the approval of individual physician assistants to order medications, tests, and treatments with such limitations as the Board may determine to be in the best interest of patient health and safety.

(2)        The physician assistant holds a current license issued by the Board.

(3)        The supervising physician has provided to the physician assistant written instructions about ordering medications, tests, and treatments, and when appropriate, specific oral or written instructions for an individual patient, with provision for review by the physician of the order within a reasonable time, as determined by the Board, after the medication, test, or treatment is ordered.

(4)        The hospital or other health facility has adopted a written policy, approved by the medical staff after consultation with the nursing administration, about ordering medications, tests, and treatments, including procedures for verification of the physician assistants' orders by nurses and other facility employees and such other procedures as are in the interest of patient health and safety.

(e)        Any prescription written by a physician assistant or order given by a physician assistant for medications, tests, or treatments shall be deemed to have been authorized by the physician approved by the Board as the supervisor of the physician assistant and the supervising physician shall be responsible for authorizing the prescription or order.

(f)         Any registered nurse or licensed practical nurse who receives an order from a physician assistant for medications, tests, or treatments is authorized to perform that order in the same manner as if it were received from a licensed physician.

(g)        Any person who is licensed under G.S. 90‑9.3 to perform medical acts, tasks, and functions as an assistant to a physician shall comply with each of the following:

(1)        Maintain a current and active license to practice in this State.

(2)        Maintain an active registration with the Board.

(3)        Have a current Intent to Practice form filed with the Board.

(h)        A physician assistant serving active duty in the United States military is exempt from the requirements of subdivision (g)(3) of this section.

(i)         A physician assistant's license shall become inactive any time the holder fails to comply with the requirements of subsection (g) of this section. A physician assistant with an inactive license shall not practice medical acts, tasks, or functions. The Board shall retain jurisdiction over the holder of the inactive license. (1975, c. 627; 1977, c. 904, s. 1; 1977, 2nd Sess., c. 1194, s. 1; 1995, c. 94, s. 20; 1997‑511, s. 5; 2007‑346, ss. 24, 25.)



§ 90-18.2. Limitations on nurse practitioners.

§ 90‑18.2.  Limitations on nurse practitioners.

(a)        Any nurse approved under the provisions of G.S. 90‑18(14) to perform medical acts, tasks or functions may use the title "nurse practitioner." Any other person who uses the title in any form or holds out to be a nurse practitioner or to be so approved, shall be deemed to be in violation of this Article.

(b)        Nurse practitioners are authorized to write prescriptions for drugs under the following conditions:

(1)        The North Carolina Medical Board and Board of Nursing have adopted regulations developed by a joint subcommittee governing the approval of individual nurse practitioners to write prescriptions with such limitations as the boards may determine to be in the best interest of patient health and safety;

(2)        The nurse practitioner has current approval from the boards;

(3)        The North Carolina Medical Board has assigned an identification number to the nurse practitioner which is shown on the written prescription; and

(4)        The supervising physician has provided to the nurse practitioner written instructions about indications and contraindications for prescribing drugs and a written policy for periodic review by the physician of the drugs prescribed.

(c)        Nurse practitioners are authorized to compound and dispense drugs under the following conditions:

(1)        The function is performed under the supervision of a licensed pharmacist; and

(2)        Rules and regulations of the North Carolina Board of Pharmacy governing this function are complied with.

(d)        Nurse practitioners are authorized to order medications, tests and treatments in hospitals, clinics, nursing homes and other health facilities under the following conditions:

(1)        The North Carolina Medical Board and Board of Nursing have adopted regulations developed by a joint subcommittee governing the approval of individual nurse practitioners to order medications, tests and treatments with such limitations as the boards may determine to be in the best interest of patient health and safety;

(2)        The nurse practitioner has current approval from the boards;

(3)        The supervising physician has provided to the nurse practitioner written instructions about ordering medications, tests and treatments, and when appropriate, specific oral or written instructions for an individual patient, with provision for review by the physician of the order within a reasonable time, as determined by the Board, after the medication, test or treatment is ordered; and

(4)        The hospital or other health facility has adopted a written policy, approved by the medical staff after consultation with the nursing administration, about ordering medications, tests and treatments, including procedures for verification of the nurse practitioners' orders by nurses and other facility employees and such other procedures as are in the interest of patient health and safety.

(e)        Any prescription written by a nurse practitioner or order given by a nurse practitioner for medications, tests or treatments shall be deemed to have been authorized by the physician approved by the boards as the supervisor of the nurse practitioner and such supervising physician shall be responsible for authorizing such prescription or order.

(f)         Any registered nurse or licensed practical nurse who receives an order from a nurse practitioner for medications, tests or treatments is authorized to perform that order in the same manner as if it were received from a licensed physician. (1977, 2nd Sess., c. 1194, s. 2; 1995, c. 94, s. 21.)



§ 90-18.2A. Physician assistants receiving, prescribing, or dispensing prescription drugs without charge or fee.

§ 90‑18.2A.  Physician assistants receiving, prescribing, or dispensing prescription drugs without charge or fee.

The North Carolina Medical Board shall have sole jurisdiction to regulate and license physician assistants receiving, prescribing, or dispensing prescription drugs under the supervision of a licensed physician without charge or fee to the patient. The provisions of G.S. 90‑18.1(c)(1), (c)(2), and G.S. 90‑85.21(b), shall not apply to the receiving, prescribing, or dispensing of prescription drugs without charge or fee to the patient. (2004‑124, s. 10.2E(a).)



§ 90-18.3. Physical examination by nurse practitioners and physician assistants.

§ 90‑18.3.  Physical examination by nurse practitioners and physician assistants.

(a)        Whenever a statute or State agency rule requires that a physical examination shall be conducted by a physician, the examination may be conducted and the form signed by a nurse practitioner or a physician's assistant, and a physician need not be present. Nothing in this section shall otherwise change the scope of practice of a nurse practitioner or a physician's assistant, as defined by G.S. 90‑18.1 and G.S. 90‑18.2, respectively.

(b)        This section shall not apply to physical examinations conducted pursuant to G.S. 1A‑1, Rule 35; G.S. 15B‑12; G.S. 90‑14 unless those statutes or rules are amended to make the provisions of this section applicable. (1999‑226, s. 1; 2004‑124, s. 18.2(f).)



§ 90-18.4. Limitations on clinical pharmacist practitioners.

§ 90‑18.4.  Limitations on clinical pharmacist practitioners.

(a)        Any pharmacist who is approved under the provisions of G.S. 90‑18(c)(3a) to perform medical acts, tasks, and functions may use the title "clinical pharmacist practitioner". Any other person who uses the title in any form or holds himself or herself out to be a clinical pharmacist practitioner or to be so licensed shall be deemed to be in violation of this Article.

(b)        Clinical pharmacist practitioners are authorized to implement predetermined drug therapy, which includes diagnosis and product selection by the patient's physician, modify prescribed drug dosages, dosage forms, and dosage schedules, and to order laboratory tests pursuant to a drug therapy management agreement that is physician, pharmacist, patient, and disease specific under the following conditions:

(1)        The North Carolina Medical Board and the North Carolina Board of Pharmacy have adopted rules developed by a joint subcommittee governing the approval of individual clinical pharmacist practitioners to practice drug therapy management with such limitations that the Boards determine to be in the best interest of patient health and safety.

(2)        The clinical pharmacist practitioner has current approval from both Boards.

(3)        The North Carolina Medical Board has assigned an identification number to the clinical pharmacist practitioner which is shown on written prescriptions written by the clinical pharmacist practitioner.

(4)        The drug therapy management agreement prohibits the substitution of a chemically dissimilar drug product by the pharmacist for the product prescribed by the physician without the explicit consent of the physician and includes a policy for periodic review by the physician of the drugs modified pursuant to the agreement or changed with the consent of the physician.

(c)        Clinical pharmacist practitioners in hospitals and other health facilities that have an established pharmacy and therapeutics committee or similar group that determines the prescription drug formulary or other list of drugs to be utilized in the facility and determines procedures to be followed when considering a drug for inclusion on the formulary and procedures to acquire a nonformulary drug for a patient may order medications and tests under the following conditions:

(1)        The North Carolina Medical Board and the North Carolina Board of Pharmacy have adopted rules governing the approval of individual clinical pharmacist practitioners to order medications and tests with such limitations as the Boards determine to be in the best interest of patient health and safety.

(2)        The clinical pharmacist practitioner has current approval from both Boards.

(3)        The supervising physician has provided to the clinical pharmacist practitioner written instructions for ordering, changing, or substituting drugs, or ordering tests with provision for review of the order by the physician within a reasonable time, as determined by the Boards, after the medication or tests are ordered.

(4)        The hospital or health facility has adopted a written policy, approved by the medical staff after consultation with nursing administrators, concerning the ordering of medications and tests, including procedures for verification of the clinical pharmacist practitioner's orders by nurses and other facility employees and such other procedures that are in the best interest of patient health and safety.

(5)        Any drug therapy order written by a clinical pharmacist practitioner or order for medications or tests shall be deemed to have been authorized by the physician approved by the Boards as the supervisor of the clinical pharmacist practitioner and the supervising physician shall be responsible for authorizing the prescription order.

(d)        Any registered nurse or licensed practical nurse who receives a drug therapy order from a clinical pharmacist practitioner for medications or tests is authorized to perform that order in the same manner as if the order was received from a licensed physician. (1999‑290, s. 3.)



§ 90-18.5. Limitations on anesthesiologist assistants.

§ 90‑18.5.  Limitations on anesthesiologist assistants.

(a)        Any person who is licensed to provide anesthesia services as an assistant to an anesthesiologist licensed under Article 1 of this Chapter may use the title "anesthesiologist assistant." Any other person who uses the title in any form or holds himself or herself out to be an anesthesiologist assistant or to be so licensed without first obtaining a license shall be deemed in violation of this Article. A student in any anesthesiologist assistant training program shall be identified as a "student anesthesiologist assistant" or an "anesthesiologist assistant student," but under no circumstances shall the student use or permit to be used on the student's behalf the terms "intern," "resident," or "fellow."

(b)        Anesthesiologist assistants are authorized to provide anesthesia services under the supervision of an anesthesiologist licensed under Article 1 of this Chapter under the following conditions:

(1)        The North Carolina Medical Board has adopted rules governing the provision of anesthesia services by an anesthesiologist assistant consistent with the requirements of subsection (c) of this section.

(2)        The anesthesiologist assistant holds a current license issued by the Board or is a student anesthesiologist assistant participating in a training program leading to certification by the National Commission for Certification of Anesthesiologist Assistants and licensure as an anesthesiologist assistant under G.S. 90‑9.4.

(c)        The North Carolina Medical Board shall adopt rules to implement this section that include requirements and limitations on the provision of anesthesia services by an anesthesiologist assistant as determined by the Board to be in the best interests of patient health and safety. Rules adopted by the Board pursuant to this section shall include the following requirements:

(1)        That an anesthesiologist assistant be supervised by an anesthesiologist licensed under this Article who is actively engaged in clinical practice and immediately available on‑site to provide assistance to the anesthesiologist assistant.

(2)        That an anesthesiologist may supervise no more than two anesthesiologist assistants or student anesthesiologist assistants at one time. The limitation on the number of anesthesiologist assistants and student anesthesiologist assistants that an anesthesiologist may supervise in no way restricts the number of other qualified anesthesia providers an anesthesiologist may concurrently supervise. After January 1, 2010, the Board may allow an anesthesiologist to supervise up to four licensed anesthesiologist assistants concurrently and may revise the supervision limitations of student anesthesiologist assistants such that the supervision requirements for student anesthesiologist assistants are similar to the supervision requirements for student nurse anesthetists.

(3)        That anesthesiologist assistants comply with all continuing education requirements and recertification requirements of the National Commission for Certification of Anesthesiologist Assistants or its successor organization.

(d)        Nothing in this section shall limit or expand the scope of practice of physician assistants under existing law.  (2007‑146, s. 4; 2008‑187, s. 14.)



§ 90-18.6. Requirements for certain nicotine replacement therapy programs.

§ 90‑18.6.  Requirements for certain nicotine replacement therapy programs.

The Health and Wellness Trust Fund ("Trust Fund") or the Department of Health and Human Services ("Department") may contract for the operation of a tobacco‑use cessation program through which the Trust Fund or the Department, as applicable, may engage agents or contractors for the purpose of (i) recommending to individuals over‑the‑counter nicotine replacement therapy products and supplying the products free of charge to the individual and (ii) discussing with the individual contraindications and all other aspects of over‑the‑counter nicotine replacement therapy. All medical aspects of the nicotine replacement therapy programs shall be supervised by a physician who is licensed under this Article to practice medicine and who is under contract to or employed by the Trust Fund or the Department, as applicable, for the purpose of supervising nicotine replacement therapy programs. The physician under contract with or employed by the Trust Fund or the Department, as applicable, shall be responsible for supervision of all agents or contractors of nicotine replacement therapy programs that provide nicotine replacement therapy services to members of the public. The Trust Fund or the Department, as contracting entity, shall report the name of the supervising physician to the North Carolina Medical Board.  (2008‑107, s. 10.4B.)



§§ 90-19 through 90-20. Repealed by Session Laws 1967, c. 691, s. 59.

§§ 90‑19 through 90‑20.  Repealed by Session Laws 1967, c. 691, s. 59.



§ 90-21: Repealed by Session Laws 2007-346, s. 26, effective October 1, 2007.

§ 90‑21: Repealed by Session Laws 2007‑346, s. 26, effective October 1, 2007.



§ 90-21.1. When physician may treat minor without consent of parent, guardian or person in loco parentis.

Article 1A.

Treatment of Minors.

Part 1.  General Provisions.

§ 90‑21.1.  When physician may treat minor without consent of parent, guardian or person in loco parentis.

It shall be lawful for any physician licensed to practice medicine in North Carolina to render treatment to any minor without first obtaining the consent and approval of either the father or mother of said child, or any person acting as guardian, or any person standing in loco parentis to said child where:

(1)        The parent or parents, the guardian, or a person standing in loco parentis to said child cannot be located or contacted with reasonable diligence during the time within which said minor needs to receive the treatment herein authorized, or

(2)        Where the identity of the child is unknown, or where the necessity for immediate treatment is so apparent that any effort to secure approval would delay the treatment so long as to endanger the life of said minor, or

(3)        Where an effort to contact a parent, guardian, or person standing in loco parentis would result in a delay that would  seriously worsen the physical condition of said minor, or

(4)        Where the parents refuse to consent to a procedure, and the necessity for immediate treatment is so apparent that the delay required to obtain a court order would endanger the life or seriously worsen the physical condition of the child. No treatment shall be administered to a child over the parent's objection as herein authorized unless the physician  shall first obtain the opinion of another physician licensed  to practice medicine in the State of North Carolina that such procedure is necessary to prevent immediate harm to the child.

Provided, however, that the refusal of a physician to use, perform or render treatment to a minor without the consent of the minor's parent, guardian, or person standing in the position of loco parentis, in accordance with this Article, shall not constitute grounds for a civil action or criminal proceedings against such physician. (1965, c. 810, s. 1; 1977, c. 625, s. 1.)



§ 90-21.2. "Treatment" defined.

§ 90‑21.2.  "Treatment" defined.

The word "treatment" as used in G.S. 90‑21.1 is hereby defined to mean any medical procedure or treatment, including X rays, the administration of drugs, blood transfusions, use of anesthetics, and laboratory or other diagnostic procedures employed by or ordered by a physician licensed to practice medicine in the State of North Carolina that is used, employed, or ordered to be used or employed commensurate with the exercise of reasonable care and equal to the standards of medical practice normally employed in the community where said physician administers treatment to said minor. (1965, c. 810, s. 2.)



§ 90-21.3. Performance of surgery on minor; obtaining second opinion as to necessity.

§ 90‑21.3.  Performance of surgery on minor; obtaining second opinion as to necessity.

The word "treatment" as defined in G.S. 90‑21.2 shall also include any surgical procedure which in the opinion of the attending physician is necessary under the terms and conditions set out in G.S.  90‑21.1; provided, however, no surgery shall be conducted upon a minor as herein authorized unless the surgeon shall first obtain the opinion of another physician licensed to practice medicine in the State of North Carolina that said surgery is necessary under the conditions set forth in G.S. 90‑21.1; provided further, that in any emergency situation that shall arise in a rural community, or in a community where it is impossible for the surgeon to contact any other physician for the purpose of obtaining his opinion as to the necessity for immediate surgery, it shall not be necessary for the surgeon to obtain approval from another physician before performing such surgery as is necessary under the terms and conditions set forth in G.S. 90‑21.1. (1965, c. 810, s. 3.)



§ 90-21.4. Responsibility, liability and immunity of physicians.

§ 90‑21.4.  Responsibility, liability and immunity of physicians.

(a)        Any physician licensed to practice medicine in North Carolina providing health services to a minor under the terms, conditions and circumstances of this Article shall not be held liable in any civil or criminal action for providing such services without having obtained permission from the minor's parent, legal guardian, person standing in loco parentis, or a legal custodian other than a parent when granted specific authority in a custody order to consent to medical or psychiatric treatment. The physician shall not be relieved on the basis of this Article from liability for negligence in the diagnosis and treatment of a minor.

(b)        The physician shall not notify a parent, legal guardian, person standing in loco parentis, or a legal custodian other than a parent when granted specific authority in a custody order to consent to medical or psychiatric treatment, without the permission of the minor, concerning the medical health services set out in G.S. 90‑21.5(a), unless the situation in the opinion of the attending physician indicates that notification is essential to the life or health of the minor. If a parent, legal guardian[,] person standing in loco parentis, or a legal custodian other than a parent when granted specific authority in a custody order to consent to medical or psychiatric treatment contacts the physician concerning the treatment or medical services being provided to the minor, the physician may give information. (1965, c. 810, s. 4; 1977, c. 582, s. 1; 1985, c. 589, s. 30.)



§ 90-21.5. Minor's consent sufficient for certain medical health services.

§ 90‑21.5.  Minor's consent sufficient for certain medical health services.

(a)        Any minor may give effective consent to a physician licensed to practice medicine in North Carolina for medical health services for the prevention, diagnosis and treatment of (i) venereal disease and other diseases reportable under G.S. 130A‑135, (ii) pregnancy, (iii) abuse of controlled substances or alcohol, and (iv) emotional disturbance. This section does not authorize the inducing of an abortion, performance of a sterilization operation, or admission to a 24‑hour facility licensed under Article 2 of Chapter 122C of the General Statutes except as provided in G.S. 122C‑223. This section does not prohibit the admission of a minor to a treatment facility upon his own written application in an emergency situation as authorized by G.S. 122C‑223.

(b)        Any minor who is emancipated may consent to any medical treatment, dental and health services for himself or for his child.  (1971, c. 35; 1977, c. 582, s. 2; 1983, c. 302, s. 2; 1985, c. 589, s. 31; 1985 (Reg. Sess., 1986), c. 863, s. 4; 2009‑570, s. 10.)



§ 90-21.6. Definitions.

Part 2.  Parental or Judicial Consent for Abortion.

§ 90‑21.6.  Definitions.

For the purposes of Part 2 only of this Article, unless the context clearly requires otherwise:

(1)        "Unemancipated minor" or "minor" means any person under the age of 18 who has not been married or has not been emancipated pursuant to Article 35 of Chapter 7B of the General Statutes.

(2)        "Abortion" means the use or prescription of any instrument, medicine, drug, or any other substance or device with intent to terminate the pregnancy of a woman known to be pregnant, for reasons other than to save the life or preserve the health of an unborn child, to remove a dead unborn child, or to deliver an unborn child prematurely, by accepted medical procedures in order to preserve the health of both the mother and the unborn child. (1995, c. 462, s. 1; 1998‑202, s. 13(t).)



§ 90-21.7. Parental consent required.

§ 90‑21.7.  Parental consent required.

(a)        No physician licensed to practice medicine in North Carolina shall perform an abortion upon an unemancipated minor unless the physician or agent thereof or another physician or agent thereof first obtains the written consent of the minor and of:

(1)        A parent with custody of the minor; or

(2)        The legal guardian or legal custodian of the minor; or

(3)        A parent with whom the minor is living; or

(4)        A grandparent with whom the minor has been living for at least six months immediately preceding the date of the minor's written consent.

(b)        The pregnant minor may petition, on her own behalf or by guardian ad litem, the district court judge assigned to the juvenile proceedings in the district court where the minor resides or where she is physically present for a waiver of the parental consent requirement if:

(1)        None of the persons from whom consent must be obtained pursuant to this section is available to the physician performing the abortion or the physician's agent or the referring physician or the agent thereof within a reasonable time or manner; or

(2)        All of the persons from whom consent must be obtained pursuant to this section refuse to consent to the performance of an abortion; or

(3)        The minor elects not to seek consent of the person from whom consent is required. (1995, c. 462, s. 1.)



§ 90-21.8. Procedure for waiver of parental consent.

§ 90‑21.8.  Procedure for waiver of parental consent.

(a)        The requirements and procedures under Part 2 of this Article are available and apply to unemancipated minors seeking treatment in this State.

(b)        The court shall ensure that the minor or her guardian ad litem is given assistance in preparing and filing the petition and shall ensure that the minor's identity is kept confidential.

(c)        The minor may participate in proceedings in the court on her own behalf or through a guardian ad litem. The court shall advise her that she has a right to appointed counsel, and counsel shall be provided upon her request in accordance with rules adopted by the Office of Indigent Defense Services.

(d)        Court proceedings under this section shall be confidential and shall be given precedence over other pending matters necessary to ensure that the court may reach a decision promptly. In no case shall the court fail to rule within seven days of the time of filing the application. This time limitation may be extended at the request of the minor. At the hearing, the court shall hear evidence relating to the emotional development, maturity, intellect, and understanding of the minor; the nature, possible consequences, and alternatives to the abortion; and any other evidence that the court may find useful in determining whether the parental consent requirement shall be waived.

(e)        The parental consent requirement shall be waived if the court finds:

(1)        That the minor is mature and well‑informed enough to make the abortion decision on her own; or

(2)        That it would be in the minor's best interests that parental consent not be required; or

(3)        That the minor is a victim of rape or of felonious incest under G.S. 14‑178.

(f)         The court shall make written findings of fact and conclusions of law supporting its decision and shall order that a confidential record of the evidence be maintained. If the court finds that the minor has been a victim of incest, whether felonious or misdemeanor, it shall advise the Director of the Department of Social Services of its findings for further action pursuant to Article 3 of Chapter 7B of the General Statutes.

(g)        If the female petitioner so requests in her petition, no summons or other notice may be served upon the parents, guardian, or custodian of the minor female.

(h)        The minor may appeal an order issued in accordance with this section. The appeal shall be a de novo hearing in superior court. The notice of appeal shall be filed within 24 hours from the date of issuance of the district court order. The de novo hearing may be held out of district and out of session and shall be held as soon as possible within seven days of the filing of the notice of appeal. The record of the de novo hearing is a confidential record and shall not be open for general public inspection. The Chief Justice of the North Carolina Supreme Court shall adopt rules necessary to implement this subsection.

(i)         No court costs shall be required of any minor who avails herself of the procedures provided by this section. (1995, c. 462, s. 1; 1998‑202, s. 13(u); 2000‑144, s. 35.)



§ 90-21.9. Medical emergency exception.

§ 90‑21.9.  Medical emergency exception.

The requirements of parental consent prescribed by G.S. 90‑21.7(a) shall not apply when, in the best medical judgment of the physician based on the facts of the case before the physician, a medical emergency exists that so complicates the pregnancy as to require an immediate abortion, or when the conditions prescribed by G.S. 90‑21.1(4) are met. (1995, c. 462, s. 1.)



§ 90-21.10. Penalty.

§ 90‑21.10.  Penalty.

Any person who intentionally performs an abortion with knowledge that, or with reckless disregard as to whether, the person upon whom the abortion is to be performed is an unemancipated minor, and who intentionally or knowingly fails to conform to any requirement of Part 2 of this Article shall be guilty of a Class 1 misdemeanor. (1995, c. 462, s. 1.)



§ 90-21.11. Definitions.

Article 1B.

Medical Malpractice Actions.

§ 90‑21.11.  Definitions.

As used in this Article, the term "health care provider" means without limitation any person who pursuant to the provisions of Chapter 90 of the General Statutes is licensed, or is otherwise registered or certified to engage in the practice of or otherwise performs duties associated with any of the following: medicine, surgery, dentistry, pharmacy, optometry, midwifery, osteopathy, podiatry, chiropractic, radiology, nursing, physiotherapy, pathology, anesthesiology, anesthesia, laboratory analysis, rendering assistance to a physician, dental hygiene, psychiatry, psychology; or a hospital or a nursing home; or any other person who is legally responsible for the negligence of such person, hospital or nursing home; or any other person acting at the direction or under the supervision of any of the foregoing persons, hospital, or nursing home.

As used in this Article, the term "medical malpractice action" means a civil action for damages for personal injury or death arising out of the furnishing or failure to furnish professional services in the performance of medical, dental, or other health care by a health care provider. (1975, 2nd Sess., c. 977, s. 4; 1987, c. 859, s. 1; 1995, c. 509, s. 135.2(o).)



§ 90-21.12. Standard of health care.

§ 90‑21.12.  Standard of health care.

In any action for damages for personal injury or death arising out of the furnishing or the failure to furnish professional services in the performance of medical, dental, or other health care, the defendant shall not be liable for the payment of damages unless the trier of the facts is satisfied by the greater weight of the evidence that the care of such health care provider was not in accordance with the standards of practice among members of the same health care profession with similar training and experience situated in the same or similar communities at the time of the alleged act giving rise to the cause of action. (1975, 2nd Sess., c. 977, s. 4.)



§ 90-21.12A. Nonresident physicians.

§ 90‑21.12A.  Nonresident physicians.

A patient may bring a medical malpractice claim in the courts of this State against a nonresident physician who practices medicine or surgery by use of any electronic or other media in this State. (1997‑514, s. 2.)



§ 90-21.13. Informed consent to health care treatment or procedure.

§ 90‑21.13.  Informed consent to health care treatment or procedure.

(a)        No recovery shall be allowed against any health care provider upon the grounds that the health care treatment was rendered without the informed consent of the patient or other person authorized to give consent for the patient where:

(1)        The action of the health care provider in obtaining the consent of the patient or other person authorized to give consent for the patient was in accordance with the standards of practice among members of the same health care profession with similar training and experience situated in the same or similar communities; and

(2)        A reasonable person, from the information provided by the health care provider under the circumstances, would have a general understanding of the procedures or treatments and of the usual and most frequent risks and hazards inherent in the proposed procedures or treatments which are recognized and followed by other health care providers engaged in the same field of practice in the same or similar communities; or

(3)        A reasonable person, under all the surrounding circumstances, would have undergone such treatment or procedure had he been advised by the health care provider in accordance with the provisions of subdivisions (1) and (2) of this subsection.

(b)        A consent which is evidenced in writing and which meets the foregoing standards, and which is signed by the patient or other authorized person, shall be presumed to be a valid consent. This presumption, however, may be subject to rebuttal only upon proof that such consent was obtained by fraud, deception or misrepresentation of a material fact. A consent that meets the foregoing standards, that is given by a patient, or other authorized person, who under all the surrounding circumstances has capacity to make and communicate health care decisions, is a valid consent.

(c)        The following persons, in the order indicated, are authorized to consent to medical treatment on behalf of a patient who is comatose or otherwise lacks capacity to make or communicate health care decisions:

(1)        A guardian of the patient's person, or a general guardian with powers over the patient's person, appointed by a court of competent jurisdiction pursuant to Article 5 of Chapter 35A of the General Statutes; provided that, if the patient has a health care agent appointed pursuant to a valid health care power of attorney, the health care agent shall have the right to exercise the authority to the extent granted in the health care power of attorney and to the extent provided in G.S. 32A‑19(a) unless the Clerk has suspended the authority of that health care agent in accordance with G.S. 35A‑1208(a);

(2)        A health care agent appointed pursuant to a valid health care power of attorney, to the extent of the authority granted;

(3)        An attorney‑in‑fact, with powers to make health care decisions for the patient, appointed by the patient pursuant to Article 1 or Article 2 of Chapter 32A of the General Statutes, to the extent of the authority granted;

(4)        The patient's spouse;

(5)        A majority of the patient's reasonably available parents and children who are at least 18 years of age;

(6)        A majority of the patient's reasonably available siblings who are at least 18 years of age; or

(7)        An individual who has an established relationship with the patient, who is acting in good faith on behalf of the patient, and who can reliably convey the patient's wishes.

(c1)      If none of the persons listed under subsection (c) of this section is reasonably available, then the patient's attending physician, in the attending physician's discretion, may provide health care treatment without the consent of the patient or other person authorized to consent for the patient if there is confirmation by a physician other than the patient's attending physician of the patient's condition and the necessity for treatment; provided, however, that confirmation of the patient's condition and the necessity for treatment are not required if the delay in obtaining the confirmation would endanger the life or seriously worsen the condition of the patient.

(d)        No action may be maintained against any health care provider upon any guarantee, warranty or assurance as to the result of any medical, surgical or diagnostic procedure or treatment unless the guarantee, warranty or assurance, or some note or memorandum thereof, shall be in writing and signed by the provider or by some other person authorized to act for or on behalf of such provider.

(e)        In the event of any conflict between the provisions of this section and those of G.S. 35A‑1245, 90‑21.17, and 90‑322, Articles 1A and 19 of Chapter 90, and Article 3 of Chapter 122C of the General Statutes, the provisions of those sections and Articles shall control and continue in full force and effect.  (1975, 2nd Sess., c. 977, s. 4; 2003‑13, s. 5; 2007‑502, s. 13; 2008‑187, s. 37(b).)



§ 90-21.14. First aid or emergency treatment; liability limitation.

§ 90‑21.14.  First aid or emergency treatment; liability limitation.

(a)        Any person, including a volunteer medical or health care provider at a facility of a local health department as defined in G.S. 130A‑2 or at a nonprofit community health center or a volunteer member of a rescue squad, who receives no compensation for his services as an emergency medical care provider, who renders first aid or emergency health care treatment to a person who is unconscious, ill or injured,

(1)        When the reasonably apparent circumstances require prompt decisions and actions in medical or other health care, and

(2)        When the necessity of immediate health care treatment is so reasonably apparent that any delay in the rendering of the treatment would seriously worsen the physical condition or endanger the life of the person,

shall not be liable for damages for injuries alleged to have been sustained by the person or for damages for the death of the person alleged to have occurred by reason of an act or omission in the rendering of the treatment unless it is established that the injuries were or the death was caused by gross negligence, wanton conduct or intentional wrongdoing on the part of the person rendering the treatment. The immunity conferred in this section also applies to any person who uses an automated external defibrillator (AED) and otherwise meets the requirements of this section.

(a1)      Recodified as G.S. 90‑21.16 by Session Laws 2001‑230, s. 1(a), effective October 1, 2001.

(b)        Nothing in this section shall be deemed or construed to relieve any person from liability for damages for injury or death caused by an act or omission on the part of such person while rendering health care services in the normal and ordinary course of his business or profession. Services provided by a volunteer health care provider who receives no compensation for his services and who renders first aid or emergency treatment to members of athletic teams are deemed not to be in the normal and ordinary course of the volunteer health care provider's business or profession.

(c)        In the event of any conflict between the provisions of this section and those of G.S. 20‑166(d), the provisions of G.S. 20‑166(d) shall control and continue in full force and effect.  (1975, 2nd Sess., c. 977, s. 4; 1985, c. 611, s. 2; 1989, cc. 498, 655; 1991, c. 655, s. 1; 1993, c. 439, s. 1; 1995, c. 85, s. 1; 2000‑5, s. 4; 2001‑230, ss. 1(a), 2; 2009‑424, s. 1.)



§ 90-21.15. Emergency treatment using automated external defibrillator; immunity.

§ 90‑21.15.  Emergency treatment using automated external defibrillator; immunity.

(a)        It is the intent of the General Assembly that, when used in accordance with this section, an automated external defibrillator may be used during an emergency for the purpose of attempting to save the life of another person who is in or who appears to be in cardiac arrest.

(b)        For purposes of this section:

(1)        "Automated external defibrillator" means a device, heart monitor, and defibrillator that meets all of the following requirements:

a.         The device has received approval from the United States Food and Drug Administration of its premarket notification filed pursuant to 21 U.S.C. § 360(k), as amended.

b.         The device is capable of recognizing the presence or absence of ventricular fibrillation or rapid ventricular tachycardia and is capable of determining, without intervention by an operator, whether defibrillation should be performed.

c.         Upon determining that defibrillation should be performed, the device automatically charges and requests delivery of, or delivers, an electrical impulse to an individual's heart.

(2)        "Person" means an individual, corporation, limited liability company, partnership, association, unit of government, or other legal entity.

(3)        "Training" means a nationally recognized course or training program in cardiopulmonary resuscitation (CPR) and automated external defibrillator use including the programs approved and provided by the:

a.         American Heart Association.

b.         American Red Cross.

(c)        The use of an automated external defibrillator when used to attempt to save or to save a life shall constitute "first‑aid or emergency health care treatment" under G.S. 90‑21.14(a).

(d)        The person who provides the cardiopulmonary resuscitation and automated external defibrillator training to a person using an automated external defibrillator, the person responsible for the site where the automated external defibrillator is located when the person has provided for a program of training, and a North Carolina licensed physician writing a prescription without compensation for an automated external defibrillator whether or not required by any federal or state law, shall be immune from civil liability arising from the use of an automated external defibrillator used in accordance with subsection (c) of this section.

(e)        The immunity from civil liability otherwise existing under law shall not be diminished by the provisions of this section.

(f)         Nothing in this section requires the purchase, placement, or use of automated external defibrillators by any person, entity, or agency of State, county, or local government. Nothing in this section applies to a product's liability claim against a manufacturer or seller as defined in G.S. 99B‑1.

(g)        In order to enhance public health and safety, a seller of an automated external defibrillator shall notify the North Carolina Department of Health and Human Services, Division of Health Service Regulation, Office of Emergency Medical Services of the existence, location, and type of automated external defibrillator. (2000‑113, s. 1; 2007‑182, s. 1.1.)



§ 90-21.16. Volunteer health care professionals; liability limitation.

§ 90‑21.16.  Volunteer health care professionals; liability limitation.

(a)        This section applies as follows:

(1)        Any volunteer medical or health care provider at a facility of a local health department or at a nonprofit community health center,

(2)        Any volunteer medical or health care provider rendering services to a patient referred by a local health department as defined in G.S. 130A‑2(5) or nonprofit community health center at the provider's place of employment,

(3)        Any volunteer medical or health care provider serving as medical director of an emergency medical services (EMS) agency,

(4)        Any retired physician holding a "Limited Volunteer License" under G.S. 90‑12.1A, or

(5)        Any volunteer medical or health care provider licensed or certified in this State who provides services within the scope of the provider's license or certification at a free clinic facility,

who receives no compensation for medical services or other related services rendered at the facility, center, agency, or clinic, or who neither charges nor receives a fee for medical services rendered to the patient referred by a local health department or nonprofit community health center at the provider's place of employment shall not be liable for damages for injuries or death alleged to have occurred by reason of an act or omission in the rendering of the services unless it is established that the injuries or death were caused by gross negligence, wanton conduct, or intentional wrongdoing on the part of the person rendering the services. The free clinic, local health department facility, nonprofit community health center, or agency shall use due care in the selection of volunteer medical or health care providers, and this subsection shall not excuse the free clinic, health department facility, community health center, or agency for the failure of the volunteer medical or health care provider to use ordinary care in the provision of medical services to its patients.

(b)        Nothing in this section shall be deemed or construed to relieve any person from liability for damages for injury or death caused by an act or omission on the part of such person while rendering health care services in the normal and ordinary course of his or her business or profession. Services provided by a medical or health care provider who receives no compensation for his or her services and who voluntarily renders such services at facilities of free clinics, local health departments as defined in G.S. 130A‑2, nonprofit community health centers, or as a volunteer medical director of an emergency medical services (EMS) agency, are deemed not to be in the normal and ordinary course of the volunteer medical or health care provider's business or profession.

(c)        As used in this section, a "free clinic" is a nonprofit, 501(c)(3) tax‑exempt organization organized for the purpose of providing health care services without charge or for a minimum fee to cover administrative costs and that maintains liability insurance covering the acts and omissions of the free clinic and any liability pursuant to subsection (a) of this section.

(d)        A nonprofit community health referral service that refers low‑income patients to physicians for free services is not liable for the acts or omissions of the physician in rendering service to that patient if the physician maintains professional liability coverage for that service.

(e)        As used in this section, a "nonprofit community health referral service" is a nonprofit, 501(c)(3) tax‑exempt organization organized to provide for no charge the referral of low‑income, uninsured patients to volunteer health care providers who provide health care services without charge to patients.  (1991, c. 655, s. 1,; 1993, c. 439, s. 1; 1995, c. 85, s. 1; 2000‑5, s. 4; 2001‑230, ss. 1(a), 1(b); 2009‑435, s. 1.)



§ 90-21.17. Portable do not resuscitate order and Medical Order for Scope of Treatment.

§ 90‑21.17.  Portable do not resuscitate order and Medical Order for Scope of Treatment.

(a)        It is the intent of this section to recognize a patient's desire and right to withhold cardiopulmonary resuscitation and other life‑prolonging measures to avoid loss of dignity and unnecessary pain and suffering through the use of a portable do not resuscitate ("DNR") order or a Medical Order for Scope of Treatment (MOST).

This section establishes an optional and nonexclusive procedure by which a patient or the patient's representative may exercise this right.

(b)        A physician may issue a portable DNR order or MOST for a patient:

(1)        With the consent of the patient;

(2)        If the patient is a minor, with the consent of the patient's parent or guardian; or

(3)        If the patient is not a minor but is incapable of making an informed decision regarding consent for the order, with the consent of the patient's representative.

The physician shall document the basis for the DNR order or MOST in the patient's medical record. When the order is a MOST, the patient or the patient's representative must sign the form, provided, however, that if it is not practicable for the patient's representative to sign the original MOST form, the patient's representative shall sign a copy of the completed form and return it to the health care professional completing the form. The copy of the form with the signature of the patient's representative, whether in paper or electronic form, shall be placed in the patient's medical record. When the signature of the patient's representative is on a separate copy of the MOST form, the original MOST form must indicate in the appropriate signature field that the signature is "on file".

(c)        The Department of Health and Human Services shall develop a portable DNR order form and a MOST form. The official DNR form shall include fields for the name of the patient; the name, address, and telephone number of the physician; the signature of the physician; and other relevant information. At a minimum, the official MOST form shall include fields for: the name of the patient; an advisory that a patient is not required to have a MOST; the name, telephone number, and signature of the physician, physician assistant, or nurse practitioner authorizing the order; the name and contact information of the health care professional who prepared the form with the patient or the patient's representative; information on who agreed (i.e., the patient or the patient's representative) to the options selected on the MOST form; a range of options for cardiopulmonary resuscitation, medical interventions, antibiotics, medically administered fluids and nutrition; patient or patient representative's name, contact information, and signature; effective date of the form and review dates; a prominent advisory that directions in a MOST form may suspend, while those MOST directions are in effect, any conflicting directions in a patient's previously executed declaration of an advance directive for a natural death ("living will"), health care power of attorney, or other legally authorized instrument; and an advisory that the MOST may be revoked by the patient or the patient's representative. The official MOST form shall also include the following statement written in boldface type directly above the signature line: "You are not required to sign this form to receive treatment." The form may be approved by reference to a standard form that meets the requirements of this subsection. For purposes of this section, the "patient's representative" means an individual from the list of persons authorized to consent to the withholding of life‑prolonging measures pursuant to G.S. 90‑322.

(d)        No physician, emergency medical professional, hospice provider, or other health care provider shall be subject to criminal prosecution, civil liability, or disciplinary action by any professional licensing or certification agency for withholding cardiopulmonary resuscitation or other life‑prolonging measures from a patient in good faith reliance on an original DNR order or MOST form adopted pursuant to subsection (c) of this section, provided that (i) there are no reasonable grounds for doubting the validity of the order or the identity of the patient, and (ii) the provider does not have actual knowledge of the revocation of the portable DNR order or MOST. No physician, emergency medical professional, hospice provider, or other health care provider shall be subject to criminal prosecution, civil liability, or disciplinary action by any professional licensing or certification agency for failure to follow a DNR order or MOST form adopted pursuant to subsection (c) of this section if the provider had no actual knowledge of the existence of the DNR order or MOST.

(e)        A health care facility may develop policies and procedures that authorize the facility's provider to accept a portable DNR order or MOST as if it were an order of the medical staff of that facility. This section does not prohibit a physician in a health care facility from issuing a written order, other than a portable DNR order or MOST not to resuscitate a patient in the event of cardiac or respiratory arrest, or to use, withhold, or withdraw additional medical interventions as provided in the MOST, in accordance with acceptable medical practice and the facility's policies.

(f)         Nothing in this section shall affect the validity of portable DNR order or MOST forms in existence prior to the effective date of this section. (2001‑445, s. 1; 2007‑502, s. 14.)



§ 90-21.18. Medical directors; liability limitation.

§ 90‑21.18.  Medical directors; liability limitation.

A medical director of a licensed nursing home shall not be named a defendant in an action pursuant to this Article except under any of the following circumstances:

(1)        Where allegations involve a patient under the direct care of the medical director.

(2)        Where allegations involve willful or intentional misconduct, recklessness, or gross negligence in connection with the failure to supervise, or other acts performed or failed to be performed, by the medical director in a supervisory or consulting role. (2004‑149, s. 2.9.)



§ 90-21.19. Reserved for future codification purposes.

§ 90‑21.19.  Reserved for future codification purposes.



§ 90-21.20. Reporting by physicians and hospitals of wounds, injuries and illnesses.

Article 1C.

Physicians and Hospital Reports.

§ 90‑21.20.  Reporting by physicians and hospitals of wounds, injuries and illnesses.

(a)        Such cases of wounds, injuries or illnesses as are enumerated in subsection (b) shall be reported as soon as it becomes practicable before, during or after completion of treatment of a person suffering such wounds, injuries, or illnesses. If such case is treated in a hospital, sanitarium or other medical institution or facility, such report shall be made by the Director, Administrator, or other person designated by the Director or Administrator, or if such case is treated elsewhere, such report shall be made by the physician or surgeon treating the case, to the chief of police or the police authorities of the city or town of this State in which the hospital or other institution, or place of treatment is located. If such hospital or other institution or place of treatment is located outside the corporate limits of a city or town, then the report shall be made by the proper person in the manner set forth above to the sheriff of the respective county or to one of his deputies.

(b)        Cases of wounds, injuries or illnesses which shall be reported by physicians, and hospitals include every case of a bullet wound, gunshot wound, powder burn or any other injury arising from or caused by, or appearing to arise from or be caused by, the discharge of a gun or firearm, every case of illness apparently caused by poisoning, every case of a wound or injury caused, or apparently caused, by a knife or sharp or pointed instrument if it appears to the physician or surgeon treating the case that a criminal act was involved, and every case of a wound, injury or illness in which there is grave bodily harm or grave illness if it appears to the physician or surgeon treating the case that the wound, injury or illness resulted from a criminal act of violence.

(c)        Each report made pursuant to subsections (a) and (b) above shall state the name of the wounded, ill or injured person, if known, and the age, sex, race, residence or present location, if known, and the character and extent of his injuries.

(c1)      In addition to the reporting requirements of subsection (b) of this section, cases involving recurrent illness or serious physical injury to any child under the age of 18 years where the illness or injury appears, in the physician's professional judgment, to be the result of non‑accidental trauma shall be reported by the physician as soon as it becomes practicable before, during, or after completion of treatment. If the case is treated in a hospital, sanitarium, or other medical institution or facility, the report shall be made by the Director, Administrator, or other person designated by the Director or Administrator of the medical institution or facility, or if the case is treated elsewhere, the report shall be made by the physician or surgeon treating the case to the chief of police or the police authorities of the city or town in this State in which the hospital or other institution or place of treatment is located. If the hospital or other institution or place of treatment is located outside the corporate limits of a city or town, then the report shall be made by the proper person in the manner set forth above to the sheriff of the respective county or to one of the sheriff's deputies. This reporting requirement is in addition to the duty set forth in G.S. 7B‑301 to report child abuse, neglect, dependence, or the death of any juvenile as the result of maltreatment to the director of the department of social services in the county where the juvenile resides or is found.

(d)        Any hospital, sanitarium, or other like institution or Director, Administrator, or other designated person, or physician or surgeon participating in good faith in the making of a report pursuant to this section shall have immunity from any liability, civil or criminal, that might otherwise be incurred or imposed as the result of the making of such report.  (1971, c. 4; 1977, c. 31; c. 843, s. 2; 2008‑179, s. 1.)



§ 90-21.20A. Reporting by physicians of pilots' mental or physical disabilities or infirmities.

§ 90‑21.20A.  Reporting by physicians of pilots' mental or physical disabilities or infirmities.

(a)        A physician who reports to a government agency responsible for pilots' licenses or certificates or a government agency responsible for air safety that a pilot or an applicant for a pilot's license or certificate suffers from or probably suffers from a physical disability or infirmity that the physician believes will or reasonably could affect the person's ability to safely operate an aircraft shall have immunity, civil or criminal, that might otherwise be incurred or imposed as the result of making such a report.

(b)        A physician who gives testimony about a pilot's or an applicant's mental or physical disability or infirmity in any administrative hearing or other proceeding held to consider the issuance, renewal, revocation, or suspension of a pilot's license or certificate shall have immunity from any liability, civil or criminal, that might otherwise be incurred or imposed as the result of such testimony. (1997‑464, s. 2.)



§ 90-21.20B. Access to and disclosure of medical information for certain purposes.

§ 90‑21.20B.  Access to and disclosure of medical information for certain purposes.

(a)        Notwithstanding G.S. 8‑53 or any other provision of law, a health care provider may disclose to a law enforcement officer protected health information only to the extent that the information may be disclosed under the federal Standards for Privacy of Individually Identifiable Health Information, 45 C.F.R. § 164.512(f) and is not specifically prohibited from disclosure by other state or federal law.

(a1)      Notwithstanding any other provision of law, if a person is involved in a vehicle crash:

(1)        Any health care provider who is providing medical treatment to the person shall, upon request, disclose to any law enforcement officer investigating the crash the following information about the person: name, current location, and whether the person appears to be impaired by alcohol, drugs, or another substance.

(2)        Law enforcement officers shall be provided access to visit and interview the person upon request, except when the health care provider requests temporary privacy for medical reasons.

(3)        A health care provider shall disclose a certified copy of all identifiable health information related to that person as specified in a search warrant or an order issued by a judicial official.

(b)        A prosecutor or law enforcement officer receiving identifiable health information under this section shall not disclose this information to others except as necessary to the investigation or otherwise allowed by law.

(c)        A certified copy of identifiable health information, if relevant, shall be admissible in any hearing or trial without further authentication.

(d)        As used in this section, "health care provider" has the same meaning as in G.S. 90‑21.11.

(e)        Notwithstanding G.S. 8‑53 or any other provision of law, a health care provider may disclose protected health information for purposes of treatment, payment, or health care operations to the extent that disclosure is permitted under 45 C.F.R. § 164.506 and is not specifically prohibited by other state or federal law. As used in this subsection, "treatment, payment, or health care operations" are as defined in the Standards for Privacy of Individually Identifiable Health Information. (2006‑253, s. 17; 2007‑115, s. 3.)



§ 90-21.21: Repealed by Session Laws 1979, c. 529, s. 1.

§ 90‑21.21:  Repealed by Session Laws 1979, c.  529, s. 1.



§ 90-21.22. Peer review agreements.

Article 1D.

Peer Review.

§ 90‑21.22.  Peer review agreements.

(a)        The North Carolina Medical Board may, under rules adopted by the Board in compliance with Chapter 150B of the General Statutes, enter into agreements with the North Carolina Medical Society and its local medical society components, and with the North Carolina Academy of Physician Assistants for the purpose of conducting peer review activities. Peer review activities to be covered by such agreements shall include investigation, review, and evaluation of records, reports, complaints, litigation and other information about the practices and practice patterns of physicians licensed by the Board, and of physician assistants approved by the Board, and shall include programs for impaired physicians and impaired physician assistants. Agreements between the Academy and the Board shall be limited to programs for impaired physicians and physician assistants and shall not include any other peer review activities.

(b)        Peer review agreements shall include provisions for the society and for the Academy to receive relevant information from the Board and other sources, conduct the investigation and review in an expeditious manner, provide assurance of confidentiality of nonpublic information and of the review process, make reports of investigations and evaluations to the Board, and to do other related activities for promoting a coordinated and effective peer review process. Peer review agreements shall include provisions assuring due process.

(c)        Each society which enters a peer review agreement with the Board shall establish and maintain a program for impaired physicians licensed by the Board. The Academy, after entering a peer review agreement with the Board, shall either enter an agreement with the North Carolina Medical Society for the inclusion of physician assistants in the Society's program for impaired physicians, or shall establish and maintain the Academy's own program for impaired physician assistants. The purpose of the programs shall be to identify, review, and evaluate the ability of those physicians and physician assistants to function in their professional capacity and to provide programs for treatment and rehabilitation. The Board may provide funds for the administration of impaired physician and impaired physician assistant programs and shall adopt rules with provisions for definitions of impairment; guidelines for program elements; procedures for receipt and use of information of suspected impairment; procedures for intervention and referral; monitoring treatment, rehabilitation, post‑treatment support and performance; reports of individual cases to the Board; periodic reporting of statistical information; assurance of confidentiality of nonpublic information and of the review process.

(d)        Upon investigation and review of a physician licensed by the Board, or a physician assistant approved by the Board, or upon receipt of a complaint or other information, a society which enters a peer review agreement with the Board, or the Academy if it has a peer review agreement with the Board, as appropriate, shall report immediately to the Board detailed information about any physician or physician assistant licensed or approved by the Board if:

(1)        The physician or physician assistant constitutes an imminent danger to the public or to himself by reason of impairment, mental illness, physical illness, the commission of professional sexual boundary violations, or any other reason;

(2)        The physician or physician assistant refuses to cooperate with the program, refuses to submit to treatment, or is still impaired after treatment and exhibits professional incompetence; or

(3)        It reasonably appears that there are other grounds for disciplinary action.

(e)        Any confidential patient information and other nonpublic information acquired, created, or used in good faith by the Academy or a society pursuant to this section shall remain confidential and shall not be subject to discovery or subpoena in a civil case. No person participating in good faith in the peer review or impaired physician or impaired physician assistant programs of this section shall be required in a civil case to disclose any information acquired or opinions, recommendations, or evaluations acquired or developed solely in the course of participating in any agreements pursuant to this section.

(f)         Peer review activities conducted in good faith pursuant to any agreement under this section shall not be grounds for civil action under the laws of this State and are deemed to be State directed and sanctioned and shall constitute State action for the purposes of application of antitrust laws. (1987, c. 859, s. 15; 1993, c. 176, s. 1; 1995, c. 94, s. 23; 2006‑144, s. 8.)



§ 90-21.22A. Medical review and quality assurance committees.

§ 90‑21.22A.  Medical review and quality assurance committees.

(a)        As used in this section, the following terms mean:

(1)        "Medical review committee."  A committee composed of health care providers licensed under this Chapter that is formed for the purpose of evaluating the quality of, cost of, or necessity for health care services, including provider credentialing. "Medical review committee" does not mean a medical review committee established under G.S. 131E‑95.

(2)        "Quality assurance committee."  Risk management employees of an insurer licensed to write medical professional liability insurance in this State, who work in collaboration with health care providers licensed under this Chapter, and insured by that insurer, to evaluate and improve the quality of health care services.

(b)        A member of a duly appointed medical review or quality assurance committee who acts without malice or fraud shall not be subject to liability for damages in any civil action on account of any act, statement, or proceeding undertaken, made, or performed within the scope of the functions of the committee.

(c)        The proceedings of a medical review or quality assurance committee, the records and materials it produces, and the materials it considers shall be confidential and not considered public records within the meaning of G.S. 132‑1, 131E‑309, or 58‑2‑100; and shall not be subject to discovery or introduction into evidence in any civil action against a provider of health care services who directly provides services and is licensed under this Chapter, a PSO licensed under Article 17 of Chapter 131E of the General Statutes, an ambulatory surgical facility licensed under Chapter 131E of the General Statutes, or a hospital licensed under Chapter 122C or Chapter 131E of the General Statutes or that is owned or operated by the State, which civil action results from matters that are the subject of evaluation and review by the committee. No person who was in attendance at a meeting of the committee shall be required to testify in any civil action as to any evidence or other matters produced or presented during the proceedings of the committee or as to any findings, recommendations, evaluations, opinions, or other actions of the committee or its members. However, information, documents, or records otherwise available are not immune from discovery or use in a civil action merely because they were presented during proceedings of the committee. Documents otherwise available as public records within the meaning of G.S. 132‑1 do not lose their status as public records merely because they were presented or considered during proceedings of the committee. A member of the committee may testify in a civil action but cannot be asked about the person's testimony before the committee or any opinions formed as a result of the committee hearings.

(d)        This section applies to a medical review committee, including a medical review committee appointed by one of the entities licensed under Articles 1 through 67 of Chapter 58 of the General Statutes.

(e)        Subsection (c) of this section does not apply to proceedings initiated under G.S. 58‑50‑61 or G.S. 58‑50‑62. (1997‑519, s. 4.3; 1998‑227, s. 3; 2002‑179, s. 18; 2004‑149, s. 2.6.)



§ 90-21.23. Election by State.

§ 90‑21.23.  Election by State.

For the purpose of making applicable in the State the early opt‑in provisions of Title 4 of the "Health Care Quality Improvement Act of 1986," P.L. 99‑660, the State elects to exercise on October 1, 1987, the provisions of Title 4, Section 411(c)(2)(A) of that act to promote good faith professional review activities. (1987, c. 859, s. 19.)



§ 90-21.24. Findings.

Article 1E.

Certificate of Public Advantage.

§ 90‑21.24.  Findings.

The General Assembly of North Carolina makes the following findings:

(1)        That technological and scientific developments in health care have enhanced the prospects for further improvement in the quality of care provided to North Carolina citizens.

(2)        That the cost of improved technology and improved scientific methods for the provision of health care contributes substantially to the increasing cost of health care. Cost increases make it increasingly difficult for physicians in rural areas of North Carolina to offer care.

(3)        That cooperative agreements among physicians, hospitals, and others for the provision of health care services may foster improvements in the quality of health care for North Carolina citizens, moderate increases in cost, and improve access to needed services in rural areas of North Carolina.

(4)        That physicians are often in the best position to identify and structure cooperative arrangements that enhance quality of care, improve access, and achieve cost‑efficiency in the provision of care.

(5)        That federal and State antitrust laws may prohibit or discourage cooperative arrangements that are beneficial to North Carolina citizens, despite their potential for or actual reduction in competition, and that such agreements should be permitted and encouraged.

(6)        That competition as currently mandated by federal and State antitrust laws should be supplanted by a regulatory program to permit and encourage cooperative agreements between physicians or between physicians, hospitals, and others, that are beneficial to North Carolina citizens when the benefits of cooperative agreements outweigh their disadvantages caused by their potential or actual adverse effects on competition.

(7)        That regulatory as well as judicial oversight of cooperative agreements should be provided to ensure that the benefits of cooperative agreements permitted and encouraged in North Carolina outweigh any disadvantages attributable to any reduction in competition likely to result from the agreements. (1995, c. 395, s. 2.)



§ 90-21.25. Definitions.

§ 90‑21.25.  Definitions.

As used in this Article, the following terms have the meanings specified:

(1)        "Attorney General" means the Attorney General of the State of North Carolina, or any attorney to whom the Attorney General delegates authority and responsibility to act pursuant to this Article.

(2)        "Cooperative agreement" means an agreement among two or more physicians, or between a physician, hospital, or any other person or persons, for the sharing, allocation, or referral of patients, personnel, instructional programs, support services and facilities, or medical, diagnostic, or laboratory facilities or equipment, or procedures or other services traditionally offered by physicians. Cooperative agreement shall not include any agreement that would permit self‑referrals of patients by a health care provider that is otherwise prohibited by law.

(3)        "Department" means the North Carolina Department of Health and Human Services.

(4)        "Federal or State antitrust laws" means any and all federal or State laws prohibiting monopolies or agreements in restraint of trade, including, but not limited to, the federal Sherman Act, Clayton Act, and Federal Trade Commission Act, and the North Carolina laws codified in Chapter 75 of the General Statutes.

(5)        "Hospital" means any hospital required to be licensed under Chapter 131E or 122C of the General Statutes.

(6)        "Person" means any individual, firm, partnership, corporation, association, public or private institution, political subdivision, or government agency.

(7)        "Physician" means an individual licensed to practice medicine pursuant to Article 1 of this Chapter. (1995, c. 395, s. 2; 1997‑443, s. 11A.118(a).)



§ 90-21.26. Certificate of public advantage; application.

§ 90‑21.26.  Certificate of public advantage; application.

(a)        A physician and any person who is a party to a cooperative agreement with a physician may negotiate, enter into, and conduct business pursuant to a cooperative agreement without being subject to damages, liability, or scrutiny under any State antitrust law if a certificate of public advantage is issued for the cooperative agreement, or in the case of activities to negotiate or enter into a cooperative agreement, if an application for a certificate of public advantage is filed in good faith. It is the intention of the General Assembly that immunity from federal antitrust laws shall also be conferred by this statute and the State regulatory program that it establishes.

(b)        Parties to a cooperative agreement may apply to the Department for a certificate of public advantage governing that cooperative agreement. The application must include an executed written copy of the cooperative agreement or letter of intent with respect to the agreement, a description of the nature and scope of the activities and cooperation in the agreement, any consideration passing to any party under the agreement, and any additional materials necessary to fully explain the agreement and its likely effects. A copy of the application and all additional related materials shall be submitted to the Attorney General at the same time the application is made to the Department. (1995, c. 395, s. 2.)



§ 90-21.27. Procedure for review; standards for review.

§ 90‑21.27.  Procedure for review; standards for review.

(a)        The Department shall review the application in accordance with the standards set forth in subsection (b) of this section and shall hold a public hearing with the opportunity for the submission of oral and written public comments in accordance with rules adopted by the Department.  The Department shall determine whether the application should be granted or denied within 90 days of the date of filing of an application. Provided, however, that the Department may extend the review period for a specified period of time upon notice to the parties.

(b)        The Department shall determine that a certificate of public advantage should be issued for a cooperative agreement, if it determines that the applicant has demonstrated by clear and convincing evidence that the benefits likely to result from the agreement outweigh the disadvantages likely to result from a reduction in competition from the agreement.

(1)        In evaluating the potential benefits of a cooperative agreement, the Department shall consider whether one or more of the following benefits may result from the cooperative agreement:

a.         Enhancement of the quality of health care provided to North Carolina citizens;

b.         Preservation of other health care facilities in geographical proximity to the communities traditionally served by those facilities;

c.         Lower costs of, or gains in the efficiency of delivering, health care services;

d.         Improvements in the utilization of health care resources and equipment;

e.         Avoidance of duplication of health care resources; and

f.          The extent to which medically underserved populations are expected to utilize the proposed services.

(2)        In evaluating the potential disadvantages of a cooperative agreement, the Department shall consider whether one or more of the following disadvantages may result from the cooperative agreement:

a.         The extent to which the agreement may increase the costs or prices of health care at the locations of parties to the cooperative agreement;

b.         The extent to which the agreement may have an adverse impact on patients in the quality, availability, and price of health care services;

c.         The extent to which the agreement may reduce competition among the parties to the agreement and the likely effects thereof;

d.         The extent to which the agreement may have an adverse impact on the ability of health maintenance organizations, preferred provider organizations, managed health care service agents, or other health care payors to negotiate optimal payment and service arrangements with hospitals, physicians, allied health care professionals, or other health care providers;

e.         The extent to which the agreement may result in a reduction in competition among physicians, allied health professionals, other health care providers, or other persons furnishing health care services; and

f.          The availability of arrangements that are less restrictive to competition and achieve the same benefits or a more favorable balance of benefits over disadvantages attributable to any reduction in competition.

(3)        In making its determination, the Department may consider other benefits or disadvantages that may be identified. (1995, c. 395, s. 2; 1997‑456, s. 27.)



§ 90-21.28. Issuance of a certificate.

§ 90‑21.28.  Issuance of a certificate.

If the Department determines that the likely benefits of a cooperative agreement outweigh the likely disadvantages attributable to reduction of competition as a result of the agreement by clear and convincing evidence, and the Attorney General has not stated any objection to issuance of a certificate during the review period, the Department shall issue a certificate of public advantage for the cooperative agreement at the conclusion of the review period. Such certificate shall include any conditions of operation under the agreement that the Department, in consultation with the Attorney General, determines to be appropriate in order to ensure that the cooperative agreement and activities engaged in pursuant thereto are consistent with this Article and its purpose to limit health care costs. The Department shall include conditions to control prices of health care services provided under the cooperative agreement. Consideration shall be given to assure that access to health care is provided to all areas of the State. The Department shall publish its decisions on applications for certificates of public advantage in the North Carolina Register. (1995, c. 395, s. 2.)



§ 90-21.29. Objection by Attorney General.

§ 90‑21.29.  Objection by Attorney General.

If the Attorney General is not persuaded that the applicant has demonstrated by clear and convincing evidence that the benefits likely to result from the agreement outweigh the likely disadvantages of any reduction of competition to result from the agreement as set forth in G.S. 90‑21.27, the Attorney General may, within the review period, state an objection to the issuance of a certificate of public advantage and may extend the review period for a specified period of time. Notice of the objection and any extension of the review period shall be provided in writing to the applicant, together with a general explanation of the concerns of the Attorney General. The parties may attempt to reach agreement with the Attorney General on modifications to the agreement or to conditions in the certificate so that the Attorney General no longer objects to issuance of a certificate. If the Attorney General withdraws the objection and the Department maintains its determination that a certificate should be issued, the Department shall issue a certificate of public advantage with any appropriate conditions as soon as practicable following withdrawal of the objection. If the Attorney General does not withdraw the objection, a certificate shall not be issued. (1995, c. 395, s. 2.)



§ 90-21.30. Record keeping.

§ 90‑21.30.  Record keeping.

The Department shall maintain on file all cooperative agreements for which certificates of public advantage are in effect and a copy of the certificate, including any conditions imposed. Any party to a cooperative agreement who terminates an agreement shall file a notice of termination with the Department within 30 days after termination. These files shall be public records as set forth in Chapter 132 of the General Statutes. (1995, c. 395, s. 2.)



§ 90-21.31. Review after issuance of certificate.

§ 90‑21.31.  Review after issuance of certificate.

If at any time following the issuance of a certificate of public advantage, the Department or the Attorney General has questions concerning whether the parties to the cooperative agreement have complied with any condition of the certificate or whether the benefits or likely benefits resulting from a cooperative agreement may no longer outweigh the disadvantages or likely disadvantages attributable to a reduction in competition resulting from the agreement, the Department or the Attorney General shall advise the parties to the agreement and either the Department or the Attorney General shall request any information necessary to complete a review of the matter. (1995, c. 395, s. 2.)



§ 90-21.32. Periodic reports.

§ 90‑21.32.  Periodic reports.

(a)        During the time that a certificate is in effect, a report of activities pursuant to the cooperative agreement must be filed every two years with the Department on or by the anniversary day on which the certificate was issued. A copy of the periodic report shall be submitted to the Attorney General at the same time it is filed with the Department. A report shall include all of the following:

(1)        A description of the activities conducted pursuant to the agreement.

(2)        Price and cost information.

(3)        The nature and scope of the activities pursuant to the agreement anticipated for the next two years and the likely effect of those activities.

(4)        A signed certificate by each party to the agreement that the benefits or likely benefits of the cooperative agreement as conditioned continue to outweigh the disadvantages or likely disadvantages of any reduction in competition from the agreement as conditioned.

(5)        Any additional information requested by the Department or the Attorney General.

The Department shall give public notice in the North Carolina Register that a report has been received. After notice is given, the public shall have 30 days to file written comments on the report and on the benefits and disadvantages of continuing the certificate of public advantage. Periodic reports, public comments, and information submitted in response to a request shall be public records as set forth in Chapter 132 of the General Statutes.

(b)        Failure to file a periodic report required by this section after notice of default, or failure to provide information requested pursuant to a review under G.S. 90‑21.31 are grounds for revocation of the certificate by the Attorney General or the Department.

(c)        The Department shall review each periodic report, public comments, and information submitted in response to a request under G.S. 90‑21.31 to determine whether the advantages or likely advantages of the cooperative agreement continue to outweigh the disadvantages or likely disadvantages of any reduction in competition from the agreement, and to determine what, if any, changes in the conditions of the certificate should be made. In the review the Department shall consider the benefits and disadvantages set forth in G.S. 90‑21.27. Within 60 days of the filing of a periodic report, the Department shall determine whether the certificate should remain in effect and whether any changes to the conditions in the certificate should be made. Provided, however, that the Department may extend the review period an additional 30 days. If the Department or Attorney General determines that the parties to the cooperative agreement have not complied with any condition of the certificate, the Department or the Attorney General shall revoke the certificate and the parties shall be notified. If the certificate is revoked, the parties shall be entitled to no benefits under this Article, beginning on the date of revocation. If the Department determines that the certificate should remain in effect and the Attorney General has not stated any objection to the certificate remaining in effect during the review period, the certificate shall remain in effect subject to any changes in the conditions of the certificate imposed by the Department. The parties shall be notified in writing of the Department's decision and of any changes in the conditions of the certificate. The Department shall publish its decision and any changes in the conditions in the North Carolina Register.

If the Department determines that the benefits or likely benefits of the agreement and the unavoidable costs of terminating the agreement do not continue to outweigh the disadvantages or likely disadvantages of any reduction in competition from the agreement, or if the Attorney General objects to the certificate remaining in effect based upon a review of the benefits and disadvantages set forth in G.S. 90‑21.27, the Department shall notify the parties to the agreement in writing of its determination or the objections of the Attorney General and shall provide a summary of any concerns of the Department or Attorney General to the parties. (1995, c. 395, s. 2.)



§ 90-21.33. Right to judicial action.

§ 90‑21.33.  Right to judicial action.

(a)        Any applicant or other person aggrieved by a decision to issue or not issue a certificate of public advantage is entitled to judicial review of the action or inaction in superior court. Suit for judicial review under this subsection shall be filed within 30 days of public notice of the decision to issue or deny issuance of the certificate. To prevail in any action for judicial review brought under this subsection, the plaintiff or petitioner must establish that the determination by the Department or the Attorney General was arbitrary or capricious.

(b)        Any party or other person aggrieved by a decision to allow the certificate to remain in effect or to make changes in the conditions of the certificate is entitled to judicial review of the decision in superior court. Suit for judicial review under this subsection shall be filed within 30 days of public notice of the decision to allow the certificate to remain in effect or to make changes in the conditions of the certificate. To prevail in any action for judicial review brought under this subsection, the plaintiff or petitioner must establish that the determination by the Department or the Attorney General was arbitrary or capricious.

(c)        If the Department or the Attorney General determines the certificate should not remain in effect, the Attorney General may bring suit in the Superior Court of Wake County on behalf of the Department or on its own behalf to seek an order to authorize the cancellation of the certificate. To prevail in the action, the Attorney General must establish that the benefits resulting from the agreement are outweighed by the disadvantages attributable to reduction in competition resulting from the agreement.

(d)        In any action instituted under this section, the work product of the Department or the Attorney General or his staff is not a public record under Chapter 132 of the General Statutes and shall not be discoverable or admissible, nor shall the Attorney General or any member of the Attorney General's staff be compelled to be a witness, whether in discovery or at any hearing or trial. (1995, c. 395, s. 2.)



§ 90-21.34. Fees for applications and periodic reports.

§ 90‑21.34.  Fees for applications and periodic reports.

(a)        The Department and the Attorney General shall establish and collect administrative fees for filing of an application for a certificate of public advantage based on the total cost of the project for which the application is made, in an amount not to exceed fifteen thousand dollars ($15,000), and an administrative fee for filing each periodic report required to be filed in an amount not to exceed two thousand five hundred dollars ($2,500). The fee schedule established should generate sufficient revenue to offset the costs of the program. An application filing fee must be paid to the Department at the time an application for a certificate of public advantage is submitted pursuant to G.S. 90‑21.26. A periodic report filing fee must be paid to the Department at the time a periodic report is submitted to it pursuant to G.S. 90‑21.32.

(b)        If the Department or the Attorney General determines that consultants are needed to complete a review of an application, an additional application fee may be established by prior agreement with the applicants before the application is considered. The amount of the additional fee may not exceed the costs of contracting with the necessary consultants. The additional fee shall not be considered in determining whether an application fee exceeds the maximum application fee amount set in subsection (a) of this section. (1995, c. 395, s. 2.)



§ 90-21.35. Department and Attorney General authority.

§ 90‑21.35.  Department and Attorney General authority.

The Department and Attorney General shall adopt rules to conduct review of applications for certificates of public advantage and of periodic reports filed in connection therewith and to bring actions in the Superior Court of Wake County as required under G.S. 90‑21.33. This Article shall not limit the authority of the Attorney General under federal or State antitrust laws. (1995, c. 395, s. 2.)



§ 90-21.36. Effects of certificate of public advantage; other laws.

§ 90‑21.36.  Effects of certificate of public advantage; other laws.

(a)        Activities conducted pursuant to a cooperative agreement for which a certificate of public advantage has been issued are immunized from challenge or scrutiny under State antitrust laws. In addition, conduct in negotiating and entering into a cooperative agreement for which an application for a certificate of public advantage is filed in good faith shall be immune from challenge or scrutiny under State antitrust laws, regardless of whether a certificate is issued. It is the intention of the General Assembly that this Article shall also immunize covered activities from challenge or scrutiny under any noncompetition provisions of the federal antitrust law.

(b)        Nothing in this Article shall exempt physicians or others from compliance with State or federal laws governing certificate of need, licensure, or other regulatory requirements.

(c)        Any dispute among the parties to cooperative agreement concerning its meaning or terms is governed by normal principles of contract law. (1995, c. 395, s. 2.)



§§ 90-21.37 through 90-21.40. Reserved for future codification purposes.

§§ 90‑21.37 through 90‑21.40.  Reserved for future codification purposes.



§ 90-21.41. Definitions.

Article 1F.

Psychotherapy Patient/Client Sexual Exploitation Act.

§ 90‑21.41.  Definitions.

The following definitions apply in this Article:

(1)        Client.  A person who may also be called patient or counselee who seeks or obtains psychotherapy, whether or not the person is charged for the service. The term "client" includes a former client.

(2)        Psychotherapist.  A psychiatrist licensed in accordance with Article 1 of Chapter 90 of the General Statutes, a psychologist as defined in G.S. 90‑270.2(9), a licensed professional counselor as defined in G.S. 90‑330(a)(2), a substance abuse professional as defined in G.S. 90‑113.31(8), a social worker engaged in a clinical social work practice as defined in G.S. 90B‑3(6), a fee‑based pastoral counselor as defined in G.S. 90‑382(4), a licensed marriage and family therapist as defined in G.S. 90‑270.47(3), or a mental health service provider, who performs or purports to perform psychotherapy.

(3)        Psychotherapy.  The professional treatment or professional counseling of a mental or emotional condition that includes revelation by the client of intimate details of thoughts and emotions of a very personal nature to assist the client in modifying behavior, thoughts and emotions that are maladjustive or contribute to difficulties in living.

(4)        Sexual exploitation.  Either of the following, whether or not it occurred with the consent of a client or during any treatment, consultation, evaluation, interview, or examination:

a.         Sexual contact which includes any of the following actions:

1.         Sexual intercourse, cunnilingus, fellatio, anal intercourse, or any intrusion, however slight, into the oral, genital, or anal openings of the client's body by any part of the psychotherapist's body or by any object used by the psychotherapist for the purpose of sexual stimulation or gratification of either the psychotherapist or the client; or any intrusion, however slight, into the oral, genital, or anal openings of the psychotherapist's body by any part of the client's body or by any object used by the client for the purpose of sexual stimulation or gratification of either the psychotherapist or the client, if agreed to, or not resisted by the psychotherapist.

2.         Kissing of, or the intentional touching by the psychotherapist of, the client's lips, genital area, groin, inner thigh, buttocks, or breast, or of the clothing covering any of these body parts, for the purpose of sexual stimulation or gratification of either the psychotherapist or the client, or kissing of, or the intentional touching by the client of, the psychotherapist's lips, genital area, groin, inner thigh, buttocks, or breast, or of the clothing covering any of these body parts, if agreed to or not resisted by the psychotherapist, for the purpose of sexual stimulation or gratification to either the psychotherapist or the client.

b.         Any act done or statement made by the psychotherapist for the purpose of sexual stimulation or gratification of the client or psychotherapist which includes any of the following actions:

1.         The psychotherapist's relating to the client the psychotherapist's own sexual fantasies or the details of the psychotherapist's own sexual life.

2.         The uncovering or display of breasts or genitals of the psychotherapist to the client.

3.         The showing of sexually graphic pictures to the client for purposes other than diagnosis or treatment.

4.         Statements containing sexual innuendo, sexual threats, or sexual suggestions regarding the relationship between the psychotherapist and the client.

(5)        Sexual history.  Sexual activity of the client other than that conduct alleged by the client to constitute sexual exploitation in an action pursuant to this Article.

(6)        Therapeutic deception.  A representation by a psychotherapist that sexual contact with the psychotherapist is consistent with or part of the client's treatment. (1998‑213, s. 1.)



§ 90-21.42. Action for sexual exploitation.

§ 90‑21.42.  Action for sexual exploitation.

Any client who is sexually exploited by the client's psychotherapist shall have remedy by civil action for sexual exploitation if the sexual exploitation occurred:

(1)        At any time between and including the first date and last date the client was receiving psychotherapy from the psychotherapist;

(2)        Within three years after the termination of the psychotherapy; or

(3)        By means of therapeutic deception. (1998‑213, s. 1.)



§ 90-21.43. Remedies.

§ 90‑21.43.  Remedies.

A person found to have been sexually exploited as provided under this Article may recover from the psychotherapist actual or nominal damages, and reasonable attorneys' fees as the court may allow. The trier of fact may award punitive damages in accordance with the provisions of Chapter 1D of the General Statutes. (1998‑213, s. 1.)



§ 90-21.44. Scope of discovery.

§ 90‑21.44.  Scope of discovery.

(a)        In an action under this Article, evidence of the client's sexual history is not subject to discovery, except under the following conditions:

(1)        The client claims impairment of sexual functioning.

(2)        The psychotherapist requests a hearing prior to conducting discovery and makes an offer of proof of the relevancy of the evidence, and the court finds that the information is relevant and that the probative value of the history outweighs its prejudicial effect.

(b)        The court shall allow the discovery only of specific information or examples of the client's conduct that are determined by the court to be relevant. The court order shall detail the information or conduct that is subject to discovery. (1998‑213, s. 1.)



§ 90-21.45. Admissibility of evidence of sexual history.

§ 90‑21.45.  Admissibility of evidence of sexual history.

(a)        At the trial of an action under this Article, evidence of the client's sexual history is not admissible unless:

(1)        The psychotherapist requests a hearing prior to trial and makes an offer of proof of the relevancy of the sexual history; and

(2)        The court finds that, in the interest of justice, the evidence is relevant and that the probative value of the evidence substantially outweighs its prejudicial effect.

(b)        The court shall allow the admission only of specific information or examples of instances of the client's conduct that are determined by the court to be relevant. The court's order shall detail the conduct that is admissible, and no other such evidence may be introduced.

(c)        Sexual history otherwise admissible pursuant to this section may not be proved by reputation or opinion. (1998‑213, s. 1.)



§ 90-21.46. Prohibited defense.

§ 90‑21.46.  Prohibited defense.

It shall not be a defense in any action brought pursuant to this Article that the client consented to the sexual exploitation or that the sexual contact with a client occurred outside a therapy or treatment session or that it occurred off the premises regularly used by the psychotherapist for therapy or treatment sessions. (1998‑213, s. 1.)



§ 90-21.47. Statute of limitations.

§ 90‑21.47.  Statute of limitations.

An action for sexual exploitation must be commenced within three years after the cause of action accrues. A cause of action for sexual exploitation accrues at the later of either:

(1)        The last act of the psychotherapist giving rise to the cause of action.

(2)        At the time the client discovers or reasonably should discover that the sexual exploitation occurred; however, no cause of action shall be commenced more than 10 years from the last act of the psychotherapist giving rise to the cause of action. (1998‑213, s. 1.)



§ 90-21.48. Agreements to not pursue complaint before licensing entity void.

§ 90‑21.48.  Agreements to not pursue complaint before licensing entity void.

Any provision of a settlement agreement of a claim based in whole or part on an allegation of sexual exploitation as defined in this Article, which prohibits a party from initiating or pursuing a complaint before the regulatory entity responsible for overseeing the conduct or licensing of the psychotherapist, is void. (1998‑213, s. 1.)



§ 90-21.49. Reserved for future codification purposes.

§ 90‑21.49.  Reserved for future codification purposes.



§ 90-21.50. Definitions.

Article 1G.

Health Care Liability.

§ 90‑21.50.  Definitions.

As used in this Article, unless the context clearly indicates otherwise, the term:

(1)        "Health benefit plan" means an accident and health insurance policy or certificate; a nonprofit hospital or medical service corporation contract; a health maintenance organization subscriber contract; a self‑insured indemnity program or prepaid hospital and medical benefits plan offered under the State Health Plan for Teachers and State Employees and subject to the requirements of Article 3 of Chapter 135 of the General Statutes, a plan provided by a multiple employer welfare arrangement; or a plan provided by another benefit arrangement, to the extent permitted by the Employee Retirement Income Security Act of 1974, as amended, or by any waiver of or other exception to that act provided under federal law or regulation. Except for the Health Insurance Program for Children established under Part 8 of Article 2 of Chapter 108A of the General Statutes, "Health benefit plan" does not mean any plan implemented or administered by the North Carolina or United States Department of Health and Human Services, or any successor agency, or its representatives. "Health benefit plan" does not mean any of the following kinds of insurance:

a.         Accident.

b.         Credit.

c.         Disability income.

d.         Long‑term or nursing home care.

e.         Medicare supplement.

f.          Specified disease.

g.         Dental or vision.

h.         Coverage issued as a supplement to liability insurance.

i.          Workers' compensation.

j.          Medical payments under automobile or homeowners.

k.         Hospital income or indemnity.

l.          Insurance under which benefits are payable with or without regard to fault and that is statutorily required to be contained in any liability policy or equivalent self‑insurance.

m.        Short‑term limited duration health insurance policies as defined in Part 144 of Title 45 of the Code of Federal Regulations.

(2)        "Health care decision" means a determination that is made by a managed care entity and is subject to external review under Part 4 of Article 50 of Chapter 58 of the General Statutes and is also a determination that:

a.         Is a noncertification, as defined in G.S. 58‑50‑61, of a prospective or concurrent request for health care services, and

b.         Affects the quality of the diagnosis, care, or treatment provided to an enrollee or insured of the health benefit plan.

(3)        "Health care provider" means:

a.         An individual who is licensed, certified, or otherwise authorized under this Chapter to provide health care services in the ordinary course of business or practice of a profession or in an approved education or training program; or

b.         A health care facility, licensed under Chapters 131E or 122C of the General Statutes, where health care services are provided to patients;

"Health care provider" includes: (i) an agent or employee of a health care facility that is licensed, certified, or otherwise authorized to provide health care services; (ii) the officers and directors of a health care facility; and (iii) an agent or employee of a health care provider who is licensed, certified, or otherwise authorized to provide health care services.

(4)        "Health care service" means a health or medical procedure or service rendered by a health care provider that:

a.         Provides testing, diagnosis, or treatment of a health condition, illness, injury, or disease; or

b.         Dispenses drugs, medical devices, medical appliances, or medical goods for the treatment of a health condition, illness, injury, or disease.

(5)        "Insured or enrollee" means a person that is insured by or enrolled in a health benefit plan under a policy, plan, certificate, or contract issued or delivered in this State by an insurer.

(6)        "Insurer" means an entity that writes a health benefit plan and that is an insurance company subject to Chapter 58 of the General Statutes, a service corporation organized under Article 65 of Chapter 58 of the General Statutes, a health maintenance organization organized under Article 67 of Chapter 58 of the General Statutes, a self‑insured health maintenance organization or managed care entity operated or administered by or under contract with the Executive Administrator and Board of Trustees of the State Health Plan for Teachers and State Employees pursuant to Article 3 of Chapter 135 of the General Statutes, a multiple employer welfare arrangement subject to Article 49 of Chapter 58 of the General Statutes, or the State Health Plan for Teachers and State Employees.

(7)        "Managed care entity" means an insurer that:

a.         Delivers, administers, or undertakes to provide for, arrange for, or reimburse for health care services or assumes the risk for the delivery of health care services; and

b.         Has a system or technique to control or influence the quality, accessibility, utilization, or costs and prices of health care services delivered or to be delivered to a defined enrollee population.

Except for the State Health Plan for Teachers and State Employees and the Health Insurance Program for Children, "managed care entity" does not include: (i) an employer purchasing coverage or acting on behalf of its employees or the employees of one or more subsidiaries or affiliated corporations of the employer, or (ii) a health care provider.

(8)        "Ordinary care" means that degree of care that, under the same or similar circumstances, a managed care entity of ordinary prudence would have used at the time the managed care entity made the health care decision.

(9)        "Physician" means:

a.         An individual licensed to practice medicine in this State;

b.         A professional association or corporation organized under Chapter 55B of the General Statutes; or

c.         A person or entity wholly owned by physicians.

(10)      "Successor external review process" means an external review process equivalent in all respects to G.S. 58‑50‑75 through G.S. 58‑50‑95 that is approved by the Department and implemented by a health benefit plan in the event that G.S. 58‑50‑75 through G.S. 58‑50‑95 are found by a court of competent jurisdiction to be void, unenforceable, or preempted by federal law, in whole or in part. (2001‑446, s. 4.7; 2007‑323, s. 28.22A(o); 2007‑345, s. 12.)



§ 90-21.51. Duty to exercise ordinary care; liability for damages for harm.

§ 90‑21.51.  Duty to exercise ordinary care; liability for damages for harm.

(a)        Each managed care entity for a health benefit plan has the duty to exercise ordinary care when making health care decisions and is liable for damages for harm to an insured or enrollee proximately caused by its failure to exercise ordinary care.

(b)        In addition to the duty imposed under subsection (a) of this section, each managed care entity for a health benefit plan is liable for damages for harm to an insured or enrollee proximately caused by decisions regarding whether or when the insured or enrollee would receive a health care service made by:

(1)        Its agents or employees; or

(2)        Representatives that are acting on its behalf and over whom it has exercised sufficient influence or control to reasonably affect the actual care and treatment of the insured or enrollee which results in the failure to exercise ordinary care.

(c)        It shall be a defense to any action brought under this section against a managed care entity for a health benefit plan that:

(1)        The managed care entity and its agents or employees, or representatives for whom the managed care entity is liable under subsection (b) of this section, did not control or influence or advocate for the decision regarding whether or when the insured or enrollee would receive a health care service; or

(2)        The managed care entity did not deny or delay payment for any health care service or treatment prescribed or recommended by a physician or health care provider to the insured or enrollee.

(d)        In an action brought under this Article against a managed care entity, a finding that a physician or health care provider is an agent or employee of the managed care entity may not be based solely on proof that the physician or health care provider appears in a listing of approved physicians or health care providers made available to insureds or enrollees under the managed care entity's health benefit plan.

(e)        An action brought under this Article is not a medical malpractice action as defined in Article 1B of this Chapter. A managed care entity may not use as a defense in an action brought under this Article any law that prohibits the corporate practice of medicine.

(f)         A managed care entity shall not be liable for the independent actions of a health care provider, who is not an agent or employee of the managed care entity, when that health care provider fails to exercise the standard of care required by G.S. 90‑21.12. A health care provider shall not be liable for the independent actions of a managed care entity when the managed care entity fails to exercise the standard of care required by this Article.

(g)        Nothing in this Article shall be construed to create an obligation on the part of a managed care entity to provide to an insured or enrollee a health care service or treatment that is not covered under its health benefit plan.

(h)        A managed care entity shall not enter into a contract with a health care provider, or with an employer or employer group organization, that includes an indemnification or hold harmless clause for the acts or conduct of the managed care entity. Any such indemnification or hold harmless clause is void and unenforceable to the extent of the restriction. (2001‑446, s. 4.7.)



§ 90-21.52. No liability under this Article on the part of an employer or employer group organization that purchases coverage or assumes risk on behalf of its employees or a physician or health care provider; liability of State Health Plan under Sta

§ 90‑21.52.  No liability under this Article on the part of an employer or employer group organization that purchases coverage or assumes risk on behalf of its employees or a physician or health care provider; liability of State Health Plan under State Tort Claims Act.

(a)        Except as otherwise provided in subsection (b) of this section, this Article does not create any liability on the part of an employer or employer group purchasing organization that purchases health care coverage or assumes risk on behalf of its employees.

(b)        Liability in tort of the State Health Plan for Teachers and State Employees for its health care decisions shall be under Article 31 of Chapter 143 of the General Statutes.

(c)        This Article does not create any liability on the part of a physician or health care provider in addition to that otherwise imposed under existing law. No managed care entity held liable under this Article shall be entitled to contribution under Chapter 1B of the General Statutes. No managed care entity held liable under this Article shall have a right to indemnity against physicians, health care providers, or entities wholly owned by physicians or health care providers or any combination thereof, except when:

(1)        The liability of the managed care entity is based on an administrative decision to approve or disapprove payment or reimbursement for, or denial, reduction, or termination of coverage, for a health care service and the physician organizations, health care providers, or entities wholly owned by physicians or health care providers or any combination thereof, which have made the decision at issue, have agreed explicitly, in a written addendum or agreement separate from the managed care organization's standard professional service agreement, to assume responsibility for making noncertification decisions under G.S. 58‑50‑61(13) with respect to certain insureds or enrollees; and

(2)        The managed care entity has not controlled or influenced or advocated for the decision regarding whether or when payment or reimbursement should be made or whether or when the insured or enrollee should receive a health care service.

The right to indemnity set forth herein shall not apply to professional medical or health care services provided by a physician or health care provider, and shall only apply where the agreement to assume responsibility for making noncertification decisions for the managed care entity is shown to have been undertaken voluntarily and the managed care organization has not adversely affected the terms and conditions of the relationship with the health care provider based upon the willingness to execute or refusal to execute an agreement under G.S. 58‑50‑61(13). (2001‑446, s. 4.7; 2001‑508, s. 2; 2007‑323, s. 28.22A(o); 2007‑345, s. 12.)



§ 90-21.53. Separate trial required.

§ 90‑21.53.  Separate trial required.

Upon motion of any party in an action that includes a claim brought pursuant to this Article involving a managed care entity, the court shall order separate discovery and a separate trial of any claim, cross‑claim, counterclaim, or third‑party claim against any physician or other health care provider. (2001‑446, s. 4.7.)



§ 90-21.54. Exhaustion of administrative remedies and appeals.

§ 90‑21.54.  Exhaustion of administrative remedies and appeals.

No action may be commenced under this Article until the plaintiff has exhausted all administrative remedies and appeals, including those internal remedies and appeals established under G.S. 58‑50‑61 through G.S. 58‑50‑62, and G.S. 58‑50‑75 through G.S. 58‑50‑95, and including those established under any successor external review process. (2001‑446, s. 4.7.)



§ 90-21.55. External review decision.

§ 90‑21.55.  External review decision.

(a)        Either the insured or enrollee or the personal representative of the insured or enrollee or the managed care entity may use an external review decision made in accordance with G.S. 58‑50‑75 through G.S. 58‑50‑95, or made in accordance with any successor external review process, as evidence in any cause of action which includes an action brought under this Part, provided that an adequate foundation is laid for the introduction of the external review decision into evidence and the testimony is subject to cross‑examination.

(b)        Any information, documents, or other records or materials considered by the Independent Review Organization licensed under Part 4 of Article 50 of Chapter 58 of the General Statutes, or the successor review process, in conducting its review shall be admissible in any action commenced under this Article in accordance with Chapter 8 of the General Statutes and the North Carolina Rules of Evidence. (2001‑446, s. 4.7.)



§ 90-21.56. Remedies.

§ 90‑21.56.  Remedies.

(a)        Except as provided in G.S. 90‑21.52(b), an insured or enrollee who has been found to have been harmed by the managed care entity pursuant to an action brought under this Article may recover actual or nominal damages and, subject to the provisions and limitations of Chapter 1D of the General Statutes, punitive damages.

(b)        This Article does not limit a plaintiff from pursuing any other remedy existing under the law or seeking any other relief that may be available outside of the cause of action and relief provided under this Article.

(c)        The rights conferred under this Article as well as any rights conferred by the Constitution of North Carolina or the Constitution of the United States may not be waived, deferred, or lost pursuant to any contract between the insured or enrollee and the managed care entity that relates to a dispute involving a health care decision. Arbitration or mediation may be used to settle the controversy if, after the controversy arises, the insured or enrollee, or the estate of the insured or enrollee, voluntarily and knowingly consents in writing to use arbitration or mediation to settle the controversy. (2001‑446, s. 4.7.)



§ 90-21.60. Voluntary arbitration; prior agreements to arbitration void.

Article 1H.

Voluntary Arbitration of Negligent Health Care Claims.

§ 90‑21.60.  Voluntary arbitration; prior agreements to arbitration void.

(a)        Application of Article.  This Article applies to all claims for damages for personal injury or wrongful death based on alleged negligence in the provision of health care by a health care provider as defined in G.S. 90‑21.11 where all parties have agreed to submit the dispute to arbitration under this Article in accordance with the requirements of G.S. 90‑21.61.

(b)        When Agreement Is Void.  Except as provided in G.S. 90‑21.61(a), any contract provision or other agreement entered into prior to the commencement of an action that purports to require a party to elect arbitration under this Article is void and unenforceable. This Article does not impair the enforceability of any arbitration provision that does not specifically require arbitration under this Article. (2007‑541, s. 1.)



§ 90-21.61. Requirements for submitting to arbitration.

§ 90‑21.61.  Requirements for submitting to arbitration.

(a)        Before Action Is Filed.  Before an action is filed, a person who claims damages for personal injury or wrongful death based on alleged negligence in the provision of health care by a health care provider as defined in G.S. 90‑21.11 and the allegedly negligent health care provider may jointly submit their dispute to arbitration under this Article by, acting through their attorneys, filing a stipulation to arbitrate with the clerk of superior court in the county where the negligence allegedly occurred. The filing of such a stipulation provides jurisdiction to the superior court to enforce the provisions of this Article and tolls the statute of limitations.

(b)        Once Action Is Filed.  The parties to an action for damages for personal injury or wrongful death based on alleged negligence in the provision of health care by a health care provider as defined in G.S. 90‑21.11 may elect at any time during the pendency of the action to file a stipulation with the court in which all parties to the action agree to submit the dispute to arbitration under this Article.

(c)        Declaration Not to Arbitrate.  In the event that the parties do not unanimously agree to submit a dispute to arbitration under subsection (b) of this section, the parties shall file a declaration with the court prior to the discovery scheduling conference required by G.S. 1A‑1, Rule 26(f1).

The declaration shall state that the attorney representing the party has presented the party with a copy of the provisions of this Article, that the attorneys representing the parties have discussed the provisions of this Article with the parties and with each other, and that the parties do not unanimously agree to submit the dispute to arbitration under this Article. The declaration is without prejudice to the parties' subsequent agreement to submit the dispute to arbitration. (2007‑541, s. 1.)



§ 90-21.62. Selection of arbitrator.

§ 90‑21.62.  Selection of arbitrator.

(a)        Selection by Agreement.  An arbitrator shall be selected by agreement of all the parties no later than 45 days after the date of the filing of the stipulation where the parties agreed to submit the dispute to arbitration under this Article. The parties may agree to select more than one arbitrator to conduct the arbitration. The parties may agree in writing to the selection of a particular arbitrator or particular arbitrators as a precondition for a stipulation to arbitrate.

(b)        Selection From List.  If all the parties are unable to agree to an arbitrator by the time specified in subsection (a) of this section, the arbitrator shall be selected from emergency superior court judges who agree to be on a list maintained by the Administrative Office of the Courts. Each party shall alternately strike one name on the list, and the last remaining name on the list shall be the arbitrator. The emergency superior court judge serving as an arbitrator would be compensated at the same rate as an emergency judge serving in superior court. (2007‑541, s. 1.)



§ 90-21.63. Witnesses; discovery; depositions; subpoenas.

§ 90‑21.63.  Witnesses; discovery; depositions; subpoenas.

(a)        General Conduct of Arbitration; Experts.  The arbitrator may conduct the arbitration in such manner as the arbitrator considers appropriate so as to aid in the fair and expeditious disposition of the proceeding subject to the requirements of this section and G.S. 90‑21.64. Except as provided in subsection (b) of this section, each side shall be entitled to two experts on the issue of liability, two experts on the issue of damages, and one rebuttal expert.

(b)        Experts in Case of Multiple Parties.  Where there are multiple parties on one side, the arbitrator shall determine the number of experts that are allowed based on the minimum number of experts necessary to ensure a fair and economic resolution of the action.

(c)        Discovery.  Notwithstanding G.S. 90‑21.64(a)(1), unless the arbitrator determines that exceptional circumstances require additional discovery, each party shall be entitled to all of the following discovery from any other party:

(1)        Twenty‑five interrogatories, including subparts.

(2)        Ten requests for admission.

(3)        Whatever is allowed under applicable court rules for:

a.         Requests for production of documents and things and for entry upon land for inspection and other purposes; and

b.         Requests for physical and mental examinations of persons.

(d)        Depositions.  Each party shall be entitled to all of the following depositions:

(1)        Depositions of any party and any expert that a party expects to call as a witness.  Except by order of the arbitrator for good cause shown, the length of the deposition of a party or an expert witness under this subdivision shall be limited to four hours.

(2)        Depositions of other witnesses.  Unless the arbitrator determines that exceptional circumstances require additional depositions, the total number of depositions of persons under this subdivision shall be limited to five depositions per side, each of which shall last no longer than two hours and for which each side shall be entitled to examine for one hour.

(e)        Subpoenas.  An arbitrator may issue a subpoena for the attendance of a witness and for the production of records and other evidence at any hearing and may administer oaths. A subpoena shall be served in the manner for service of subpoenas in a civil action and, upon the motion to the court by a party to the arbitration proceeding or by the arbitrator, enforced in the manner for enforcement of subpoenas in a civil action. (2007‑541, s. 1.)



§ 90-21.64. Time limitations for arbitration.

§ 90‑21.64.  Time limitations for arbitration.

(a)        Time Frames.  The time frames provided in this section shall run from the date of the filing of the stipulation where the parties agreed to submit the dispute to arbitration under the Article. Any arbitration under this Article shall be conducted according to the time frames as follows:

(1)        Within 45 days, the claimant shall provide a copy to the defendants of all relevant medical records. Alternatively, the claimant may provide to the defendants a release, in compliance with the federal Health Insurance Portability and Accountability Act, for all relevant medical records, along with the names and addresses of all health care providers who may have possession, custody, or control of the relevant medical records. The provisions of this subdivision shall not limit discovery conducted pursuant to G.S. 90‑21.63(c).

(2)        Within 120 days, the claimant shall disclose to each defendant the name and curriculum vitae or other documentation of qualifications of any expert the claimant expects to call as a witness.

(3)        Within 140 days, each defendant shall disclose to the claimant the name and curriculum vitae or other documentation of qualifications of any expert the defendant expects to call as a witness.

(4)        Within 160 days, each party shall disclose to each other party the name and curriculum vitae or other documentation of qualifications of any rebuttal expert the party expects to call as a witness.

(5)        Within 240 days, all discovery shall be completed.

(6)        Within 270 days, the arbitration hearing shall commence.

(b)        Scheduling Order.  The arbitrator shall issue a case scheduling order in every proceeding specifying the dates by which the requirements of subdivisions (2) through (6) of subsection (a) of this section shall be completed. The scheduling order also shall specify a deadline for the service of dispositive motions and briefs.

(c)        Public Policy as to When Hearings Begin.  It is the express public policy of the General Assembly that arbitration hearings under this Article be commenced no later than 10 months after the parties file the stipulation where the parties agreed to submit the dispute to arbitration under this Article. The arbitrator may grant a continuance of the commencement of the arbitration hearing only where a party shows that exceptional circumstances create an undue and unavoidable hardship on the party or where all parties consent to the continuance. (2007‑541, s. 1.)



§ 90-21.65. Written decision by arbitration.

§ 90‑21.65.  Written decision by arbitration.

(a)        Issuing the Decision.  The arbitrator shall issue a decision in writing and signed by the arbitrator within 14 days after the completion of the arbitration hearing and shall promptly deliver a copy of the decision to each party or the party's attorneys.

(b)        Limit on Damages.  The arbitrator shall not make an award of damages that exceeds a total of one million dollars ($1,000,000) for any dispute submitted to arbitration under this Article, regardless of the number of claimants or defendants that are parties to the dispute.

(c)        Finding if Damages Awarded.  If the arbitrator makes an award of damages to the claimant, the arbitrator shall make a finding as to whether the injury or death was caused by the negligence of the defendant.

(d)        Paying the Arbitrator.  The fees and expenses of the arbitrator shall be paid equally by the parties.

(e)        Attorneys' Fees and Costs.  Each party shall bear its own attorneys' fees and costs. (2007‑541, s. 1.)



§ 90-21.66. Judgment by court.

§ 90‑21.66.  Judgment by court.

After a party to the arbitration proceeding receives notice of a decision, the party may file a motion with the court for a judgment in accordance with the decision at which time the court shall issue such a judgment unless the decision is modified, corrected, or vacated as provided in G.S. 90‑21.68. (2007‑541, s. 1.)



§ 90-21.67. Retention of jurisdiction by court.

§ 90‑21.67.  Retention of jurisdiction by court.

The court shall retain jurisdiction over the action during the pendency of the arbitration proceeding. The court may, at the request of the arbitrator, enter orders necessary to enforce the provisions of this Article. (2007‑541, s. 1.)



§ 90-21.68. Appeal of arbitrator's decision.

§ 90‑21.68.  Appeal of arbitrator's decision.

There is no right to a trial de novo on an appeal of the arbitrator's decision under this Article. An appeal of the arbitrator's decision is limited to the bases for appeal provided under G.S. 1‑569.23 or G.S. 1‑569.24. (2007‑541, s. 1.)



§ 90-21.69. Revised Uniform Arbitration Act not applicable.

§ 90‑21.69.  Revised Uniform Arbitration Act not applicable.

The provisions of Article 45C of Chapter 1 of the General Statutes do not apply to arbitrations conducted under this Article except to the extent specifically provided in this Article. (2007‑541, s. 1.)



§ 90-22. Practice of dentistry regulated in public interest; Article liberally construed; Board of Dental Examiners; composition; qualifications and terms of members; vacancies; nominations and elections; compensation; expenditures by Board.

Article 2.

Dentistry.

§ 90‑22.  Practice of dentistry regulated in public interest; Article liberally construed; Board of Dental Examiners; composition; qualifications and terms of members; vacancies; nominations and elections; compensation; expenditures by Board.

(a)        The practice of dentistry in the State of North Carolina is hereby declared to affect the public health, safety and welfare and to be subject to regulation and control in the public interest.  It is further declared to be a matter of public interest and concern that the dental profession merit and receive the confidence of the public and that only qualified persons be permitted to practice dentistry in the State of North Carolina.  This Article shall be liberally construed to carry out these objects and purposes.

(b)        The North Carolina State Board of Dental Examiners heretofore created by Chapter 139, Public Laws 1879 and by Chapter 178, Public Laws 1915, is hereby continued as the agency of the State for the regulation of the practice of dentistry in this State.  Said Board of Dental Examiners shall consist of six dentists who are licensed to practice dentistry in North Carolina, one dental hygienist who is licensed to practice dental hygiene in North Carolina and one person who shall be a citizen and resident of North Carolina and who shall be licensed to practice neither dentistry nor dental hygiene.  The dental hygienist or the consumer member cannot participate or vote in any matters of the Board which involves the issuance, renewal or revocation of the license to practice dentistry in the State of North Carolina.  The consumer member cannot participate or vote in any matters of the Board which involve the issuance, renewal or revocation of the license to practice dental hygiene in the State of North Carolina.  Members of the Board licensed to practice dentistry in North Carolina shall have been elected in an election held as hereinafter provided in which every person licensed to practice dentistry in North Carolina and residing or practicing in North Carolina shall be entitled to vote.  Each member of said Board shall be elected for a term of three years and until his successor shall be elected and shall qualify.  Each year there shall be elected two dentists for such terms of three years each.  Every three years there shall be elected one dental hygienist for a term of three years.  Dental hygienists shall be elected to the Board in an election held in accordance with the procedures hereinafter provided in which those persons licensed to practice dental hygiene in North Carolina and residing or practicing in North Carolina shall be entitled to vote.  Every three years a person who is a citizen and resident of North Carolina and licensed to practice neither dentistry nor dental hygiene shall be appointed to the Board for a term of three years by the Governor of North Carolina.  Any vacancy occurring on said Board shall be filled by a majority vote of the remaining members of the Board to serve until the next regular election conducted by the Board, at which time the vacancy will be filled by the election process provided for in this Article, except that when the seat on the Board held by a person licensed to practice neither dentistry nor dental hygiene in North Carolina shall become vacant, the vacancy shall be filled by appointment by the Governor for the period of the unexpired term.  No dentist shall be nominated for or elected to membership on said Board, unless, at the time of such nomination and election such person is licensed to practice dentistry in North Carolina and actually engaged in the practice of dentistry.  No dental hygienist shall be nominated for or elected to membership on said Board unless, at the time of such nomination and election, such person is licensed to practice dental hygiene in North Carolina and is currently employed in dental hygiene in North Carolina.  No person shall be nominated, elected, or appointed to serve more than two consecutive terms on said Board.

(c)        Nominations and elections of members of the North Carolina State Board of Dental Examiners shall be as follows:

(1)        An election shall be held each year to elect successors to those members whose terms are expiring in the year of the election, each successor to take office on the first day of August following the election and to hold office for a term of three years and until his successor has been elected and shall qualify; provided that if in any year the election of the members of such Board for that year shall not have been completed by August 1 of that year, then the said members elected that year shall take office immediately after the completion of the election and shall hold office until the first of August of the third year thereafter and until their successors are elected and qualified.  Persons appointed to the Board by the Governor shall take office on the first day of August following their appointment and shall hold office for a term of three years and until such person's successor has been appointed and shall qualify; provided that if in any year the Governor shall not have appointed a person by August first of that year, then the said member appointed that year shall take office immediately after his appointment and shall hold office until the first of August of the third year thereafter and until such member's successor is appointed and qualified.

(2)        Every dentist with a current North Carolina license residing or practicing in North Carolina shall be eligible to vote in elections of dentists to the Board.  Every dental hygienist with a current North Carolina license residing or practicing in North Carolina shall be eligible to vote in elections of dental hygienists to the Board.  The holding of such a license to practice dentistry or dental hygiene in North Carolina shall constitute registration to vote in such elections.  The list of licensed dentists and dental hygienists shall constitute the registration list for elections to the appropriate seats on the Board.

(3)        All elections shall be conducted by the Board of Dental Examiners which is hereby constituted a Board of Dental Elections.  If a member of the Board of Dental Examiners whose position is to be filled at any election is nominated to succeed himself, and does not withdraw his name, he shall be disqualified to serve as a member of the Board of Dental Elections for that election and the remaining members of the Board of Dental Elections shall proceed and function without his participation.

(4)        Nomination of dentists for election shall be made to the Board of Dental Elections by a written petition signed by not less than 10 dentists licensed to practice in North Carolina and residing or practicing in North Carolina.  Nomination of dental hygienists for election shall be made to the Board of Dental Elections by a written petition signed by not less than 10 dental hygienists licensed to practice in North Carolina and residing or practicing in North Carolina.  Such petitions shall be filed with said Board of Dental Elections subsequent to January 1 of the year in which the election is to be held and not later than midnight of the twentieth day of May of such year, or not later than such earlier date (not before April 1) as may be set by the Board of Dental Elections: provided, that not less than 10 days' notice of such earlier date shall be given to all dentists or dental hygienists qualified to sign a petition of nomination.  The Board of Dental Elections shall, before preparing ballots, notify all persons who have been duly nominated of their nomination.

(5)        Any person who is nominated as provided in subdivision (4) above may withdraw his name by written notice delivered to the Board of Dental Elections or its designated secretary at any time prior to the closing of the polls in any election.

(6)        Following the close of nominations, there shall be prepared, under and in accordance with such rules and regulations as the Board of Dental Elections shall prescribe, ballots containing, in alphabetical order, the names of all nominees; and each ballot shall have such method of identification, and such instructions and requirements printed thereon, as shall be prescribed by the Board of Dental Elections.  At such time as may be fixed by the Board of Dental Elections a ballot and a return official envelope addressed to said Board shall be mailed to each person entitled to vote in the election being conducted, together with a notice by said Board designating the latest day and hour for return mailing and containing such other items as such Board may see fit to include.  The said envelope shall bear a serial number and shall have printed on the left portion of its face the following:

"Serial No. of Envelope _________________________________________

Signature of Voter        __________________________________________

Address of Voter          __________________________________________

__________________________________________

(Note: The enclosed ballot is not valid unless the signature of the voter is on this envelope)."

The Board of Dental Elections may cause to be printed or stamped or written on said envelope such additional notice as it may see fit to give.  No ballot shall be valid or shall be counted in an election unless, within the time hereinafter provided, it has been delivered to said Board by hand or by mail and shall be sealed.  The said Board by rule may make provision for replacement of lost or destroyed envelopes or ballots upon making proper provisions to safeguard against abuse.

(7)        The date and hour fixed by the Board of Dental Elections as the latest time for delivery by hand or mailing of said return ballots shall be not earlier than the tenth day following the mailing of the envelopes and ballots to the voters.

(8)        The said ballots shall be canvassed by the Board of Dental Elections beginning at noon on a day and at a place set by said Board and announced by it in the notice accompanying the sending out of the ballots and envelopes, said date to be not later than four days after the date fixed by the Board for the closing of the balloting.  The canvassing shall be made publicly and any licensed dentists may be present.  The counting of ballots shall be conducted as follows: The envelopes shall be displayed to the persons present and an opportunity shall be given to any person present to challenge the qualification of the voter whose signature appears on the envelope or to challenge the validity of the envelope.  Any envelope (with enclosed ballot) challenged shall be set aside, and the challenge shall be heard later or at that time by said Board.  After the envelopes have been so exhibited, those not challenged shall be opened and the ballots extracted therefrom, insofar as practicable without showing the marking on the ballots, and there shall be a final and complete separation of each envelope and its enclosed ballot.  Thereafter each ballot shall be presented for counting, shall be displayed and, if not challenged, shall be counted.  No ballot shall be valid if it is marked for more nominees than there are positions to be filled in that election: provided, that no ballot shall be rejected for any technical error unless it is impossible to determine the voter's choices or choice from the ballot.  The counting of the ballots shall be continued until completed.  During the counting, challenge may be made to any ballot on the grounds only of defects appearing on the face of the ballot.  The said Board may decide the challenge immediately when it is made or it may put aside the ballot and determine the challenge upon the conclusion of the counting of the ballots.

(9)        a.         Where there is more than one nominee eligible for election to a single seat:

1.         The nominee receiving a majority of the votes cast shall be declared elected.

2.         In the event that no nominee receives a majority, a second election shall be conducted between the two nominees who receive the highest number of votes.

b.         Where there are more than two nominees eligible for election to either of two seats at issue in the same election:

1.         A majority shall be any excess of the sum ascertained by dividing the total number of votes cast for all nominees by four.

2.         In the event that more than two nominees receive a majority of the votes cast, the two receiving the highest number of votes shall be declared elected.

3.         In the event that only one of the nominees receives a majority, he shall be declared elected and the Board of Dental Examiners shall thereupon order a second election to be conducted between the two nominees receiving the next to highest number of votes.

4.         In the event that no nominee receives a majority, a second election shall be conducted between the four candidates receiving the highest number of votes.  At such second election, the two nominees receiving the highest number of votes shall be declared elected.

c.         In any election, if there is a tie between candidates, the tie shall be resolved by the vote of the Board of Dental Examiners, provided that if a member of that Board is one of the candidates in the tie, he may not participate in such vote.

(10)      In the event there shall be required a second election, there shall be followed the same procedure as outlined in the paragraphs above subject to the same limitations and requirements: provided, that if the second election is between four candidates, then the two receiving the highest number of votes shall be declared elected.

(11)      In the case of the death or withdrawal of a candidate prior to the closing of the polls in any election, he shall be eliminated from the contest and any votes cast for him shall be disregarded. If, at any time after the closing of the period for nominations because of lack of plural or proper nominations or death, or withdrawal, or disqualification or any other reason, there shall be (i) only two candidates for two positions, they shall be declared elected by the Board of Dental Elections, or (ii) only one candidate for one position, he shall be declared elected by the Board of Dental Elections, or (iii) no candidate for two positions, the two positions shall be filled by the Board of Dental Examiners, or (iv) no candidate for one position, the position shall be filled by the Board of Dental Examiners, or (v) one candidate for two positions, the one candidate shall be declared elected by the Board of Dental Elections and one qualified dentist shall be elected to the other position by the Board of Dental Examiners.  In the event of the death or withdrawal of a candidate after election but before taking office, the position to which he was elected shall be filled by the Board of Dental Examiners.  In the event of the death or resignation of a member of the Board of Dental Examiners, after taking office, his position shall be filled for the unexpired term by the Board of Dental Examiners.

(12)      An official list of licensed dentists shall be kept at an office of the Board of Dental Elections and shall be open to the inspection of any person at all times.  Copies may be made by any licensed dentist.  As soon as the voting in any election begins a list of the licensed dentists shall be posted in such office of said Board and indication by mark or otherwise shall be made on that list to show whether a ballot‑enclosing envelope has been returned.

(13)      All envelopes enclosing ballots and all ballots shall be preserved and held separately by the Board of Dental Elections for a period of six months following the close of an election.

(14)      From any decision of the Board of Dental Elections relative to the conduct of such elections, appeal may be taken to the courts in the manner otherwise provided by Chapter 150B of the General Statutes of North Carolina.

(15)      The Board of Dental Elections is authorized to make rules and regulations relative to the conduct of these elections, provided same are not in conflict with the provisions of this section and provided that notice shall be given to all licensed dentists residing in North Carolina.

(d)        For service on the Board of Dental Elections, the members of such Board shall receive the per diem compensation and expenses allowed by this Article for service as members of the Board of Dental Examiners.  The Board of Dental Elections is authorized and empowered to expend from funds collected under the provisions of this Article such sum or sums as it may determine necessary in the performance of its duties as a Board of Dental Elections, said expenditures to be in addition to the authorization contained in G.S. 90‑43 and to be disbursed as provided therein.

(e)        The Board of Dental Elections is authorized to appoint such secretary or secretaries and/or assistant secretary or assistant secretaries to perform such functions in connection with such nominations and elections as said Board shall determine, provided that any protestant or contestant shall have the right to a hearing by said Board in connection with any challenge of a voter, or an envelope, or a ballot or the counting of an election.  Said Board is authorized to designate an office or offices for the keeping of lists of registered dentists, for the issuance and the receipt of envelopes and ballots. (1935, c. 66, s. 1; 1957, c. 592, s. 1; 1961, c. 213, s. 1; 1971, c. 755, s. 1; 1973, c. 1331, s. 3; 1979, 2nd Sess., c. 1195, ss. 1‑5; 1981, c. 751, ss. 1, 2; 1987, c. 827, s. 1.)



§ 90-23. Officers; common seal.

§ 90‑23.  Officers; common seal.

The North Carolina State Board of Dental Examiners shall, at each annual meeting thereof, elect one of its members president and one secretary‑treasurer. The common seal which has already been adopted by said Board, pursuant to law, shall be continued as the seal of said Board. (1935, c. 66, s. 2.)



§ 90-24. Quorum; adjourned meetings.

§ 90‑24.  Quorum; adjourned meetings.

A majority of the members of said Board shall constitute a quorum for the transaction of business and at any meeting of the Board, if a majority of the members are not present at the time and the place appointed for the meeting, those members of the Board present may adjourn from day to day until a quorum is present, and the action of the Board taken at any adjourned meeting thus had shall have the same force and effect as if had upon the day and at the hour of the meeting called and adjourned from day to day. (1935, c. 66, s. 2; 1981, c. 751, s. 3.)



§ 90-25. Records and transcripts.

§ 90‑25.  Records and transcripts.

The said Board shall keep a record of its transactions at all annual or special meetings and shall provide a record book in which shall be entered the names and proficiency of all persons to whom licenses may be granted under the provisions of law. The said book shall show, also, the license number and the date upon which such license was issued and shall show such other matters as in the opinion of the Board may be necessary or proper. Said book shall be deemed a book of record of said Board and a transcript of any entry therein or a certification that there is not entered therein the name, proficiency and license number or date of granting such license, certified under the hand of the secretary‑treasurer, attested by the seal of the North Carolina State Board of Dental Examiners, shall be admitted as evidence in any court of this State when the same shall otherwise be competent. (1935, c. 66, s. 2.)



§ 90-26. Annual and special meetings.

§ 90‑26.  Annual and special meetings.

The North Carolina State Board of Dental Examiners shall meet annually on the date and at the time and place as may be determined by the Board, and at such other dates, times, and places as may be determined by action of the Board or by any majority of the members thereof. Notice of the date, time, and place of the annual meeting and of the date, time, and place of any special or called meeting shall be given in writing, by registered or certified mail or personally, to each member of the Board at least 10 days prior to said meeting; provided the requirements of notice may be waived by any member of the Board. At the annual meeting or at any special or called meeting, the said Board shall have the power to conduct examination of applicants and to transact such other business as may come before it, provided that in case of a special meeting, the purpose for which said meeting is called shall be stated in the notice. (1935, c. 66, s. 3; 1961, c. 446, s. 1; 1981, c. 751, s. 4; 1995 (Reg. Sess., 1996), c. 584, s. 5.)



§ 90-27. Judicial powers; additional data for records.

§ 90‑27.  Judicial powers; additional data for records.

The president of the North Carolina State Board of Dental Examiners, and/or the secretary‑treasurer of said Board, shall have the power to administer oaths, issue subpoenas requiring the attendance of persons and the production of papers and records before said Board in any hearing, investigation or proceeding conducted by it.  The sheriff or other proper official of any county of the State shall serve the process issued by said president or secretary‑treasurer of said Board pursuant to its requirements and in the same manner as process issued by any court of record.  The said Board shall pay for the service of all process, such fees as are provided by law for the service of like process in other cases.

Any person who shall neglect or refuse to obey any subpoena requiring him to attend and testify before said Board or to produce books, records or documents shall be guilty of a Class 1 misdemeanor.

The Board shall have the power, upon the production of any papers, records or data, to authorize certified copies thereof to be substituted in the permanent record of the matter in which such books, records or data shall have been introduced in evidence. (1935, c. 66, s. 4; 1993, c. 539, s. 616; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 90-28. Bylaws and regulations; acquisition of property.

§ 90‑28.  Bylaws and regulations; acquisition of property.

(a)        The North Carolina State Board of Dental Examiners shall have the power to make necessary bylaws and regulations, not inconsistent with the provisions of this Article, regarding any matter referred to in this Article and for the purpose of facilitating the transaction of business by the Board.

(b)        The Board shall have the power to acquire, hold, rent, encumber, alienate, and otherwise deal with real property in the same manner as a private person or corporation, subject only to approval of the Governor and the Council of State. Collateral pledged by the Board for an encumbrance is limited to the assets, income, and revenues of the Board. (1935, c. 66, s. 5; 2005‑366, s. 3.)



§ 90-29. Necessity for license; dentistry defined; exemptions.

§ 90‑29.  Necessity for license; dentistry defined; exemptions.

(a)        No person shall engage in the practice of dentistry in this State, or offer or attempt to do so, unless such person is the holder of a valid license or certificate of renewal of license duly issued by the North Carolina State Board of Dental Examiners.

(b)        A person shall be deemed to be practicing dentistry in this State who does, undertakes or attempts to do, or claims the ability to do any one or more of the following acts or things which, for the purposes of this Article, constitute the practice of dentistry:

(1)        Diagnoses, treats, operates, or prescribes for any disease, disorder, pain, deformity, injury, deficiency, defect, or other physical condition of the human teeth, gums, alveolar process, jaws, maxilla, mandible, or adjacent tissues or structures of the oral cavity;

(2)        Removes stains, accretions or deposits from the human teeth;

(3)        Extracts a human tooth or teeth;

(4)        Performs any phase of any operation relative or incident to the replacement or restoration of all or a part of a human tooth or teeth with any artificial substance, material or device;

(5)        Corrects the malposition or malformation of the human teeth;

(6)        Administers an anesthetic of any kind in the treatment of dental or oral diseases or physical conditions, or in preparation for or incident to any operation within the oral cavity; provided, however, that this subsection shall not apply to a lawfully qualified nurse anesthetist who administers such anesthetic under the supervision and direction of a licensed dentist or physician;

(6a)      Expired pursuant to Session Laws 1991, c. 678, s. 2.

(7)        Takes or makes an impression of the human teeth, gums or jaws;

(8)        Makes, builds, constructs, furnishes, processes, reproduces, repairs, adjusts, supplies or professionally places in the human mouth any prosthetic denture, bridge, appliance, corrective device, or other structure designed or constructed as a substitute for a natural human tooth or teeth or as an aid in the treatment of the malposition or malformation of a tooth or teeth, except to the extent the same may lawfully be performed in accordance with the provisions of G.S. 90‑29.1 and 90‑29.2;

(9)        Uses a Roentgen or X‑ray machine or device for dental treatment or diagnostic purposes, or gives interpretations or readings of dental Roentgenograms or X rays;

(10)      Performs or engages in any of the clinical practices included in the curricula of recognized dental schools or colleges;

(11)      Owns, manages, supervises, controls or conducts, either himself or by and through another person or other persons, any enterprise wherein any one or more of the acts or practices set forth in subdivisions (1) through (10) above are done, attempted to be done, or represented to be done;

(12)      Uses, in connection with his name, any title or designation, such as "dentist," "dental surgeon," "doctor of dental surgery," "D.D.S.," "D.M.D.," or any other letters, words or descriptive matter which, in any manner, represents him as being a dentist able or qualified to do or perform any one or more of the acts or practices set forth in subdivisions (1) through (10) above;

(13)      Represents to the public, by any advertisement or announcement, by or through any media, the ability or qualification to do or perform any of the acts or practices set forth in subdivisions (1) through (10) above.

(c)        The following acts, practices, or operations, however, shall not constitute the unlawful practice of dentistry:

(1)        Any act by a duly licensed physician or surgeon performed in the practice of his profession;

(2)        The practice of dentistry, in the discharge of their official duties, by dentists in any branch of the military service of the United States or in the full‑time employ of any agency of the United States;

(3)        The teaching or practice of dentistry, in dental schools or colleges operated and conducted in this State and approved by the North Carolina State Board of Dental Examiners, by any person or persons licensed to practice dentistry anywhere in the United States or in any country, territory or other recognized jurisdiction until December 31, 2002. On or after January 1, 2003, all dentists previously practicing under G.S. 90‑29(c)(3) shall be granted an instructor's license upon application to the Board and payment of the required fee.

(4)        The practice of dentistry in dental schools or colleges in this State approved by the North Carolina State Board of Dental Examiners by students enrolled in such schools or colleges as candidates for a doctoral degree in dentistry when such practice is performed as a part of their course of instruction and is under direct supervision of a dentist who is either duly licensed in North Carolina or qualified under subdivision (3) above as a teacher; additionally, the practice of dentistry by such students at State or county institutions with resident populations, hospitals, State or county health departments, area health education centers, nonprofit health care facilities serving low‑income populations and approved by the State Health Director or his designee and approved by the Board of Dental Examiners, and State or county‑owned nursing homes; subject to review and approval or disapproval by the said Board of Dental Examiners when in the opinion of the dean of such dental school or college or his designee, the students' dental education and experience are adequate therefor, and such practice is a part of the course of instruction of such students, is performed under the direct supervision of a duly licensed dentist acting as a teacher or instructor, and is without remuneration except for expenses and subsistence all as defined and permitted by the rules and regulations of said Board of Dental Examiners. Should the Board disapprove a specific program, the Board shall within 90 days inform the dean of its actions. Nothing herein shall be construed to permit the teaching of, delegation to or performance by any dental hygienist, dental assistant, or other auxiliary relative to any program of extramural rotation, of any function not heretofore permitted by the Dental Practice Act, the Dental Hygiene Act or by the rules and regulations of the Board;

(5)        The temporary practice of dentistry by licensed dentists of another state or of any territory or country when the same is performed, as clinicians, at meetings of organized dental societies, associations, colleges or similar dental organizations, or when such dentists appear in emergency cases upon the specific call of a dentist duly licensed to practice in this State;

(6)        The practice of dentistry by a person who is a graduate of a dental school or college approved by the North Carolina State Board of Dental Examiners and who is not licensed to practice dentistry in this State, when such person is the holder of a valid intern permit, or provisional license, issued to him by the North Carolina State Board of Dental Examiners pursuant to the terms and provisions of this Article, and when such practice of dentistry complies with the conditions of said intern permit, or provisional license;

(7)        Any act or acts performed by a dental hygienist when such act or acts are lawfully performed pursuant to the authority of Article 16 of this Chapter 90 or the rules and regulations of the Board promulgated thereunder;

(8)        Activity which would otherwise be considered the practice of dental hygiene performed by students enrolled in a school or college approved by the Board in a board‑approved dental hygiene program under the direct supervision of a dental hygienist or a dentist duly licensed in North Carolina or qualified for the teaching of dentistry pursuant to the provisions of subdivision (3) above;

(9)        Any act or acts performed by an assistant to a dentist licensed to practice in this State when said act or acts are authorized and permitted by and performed in accordance with rules and regulations promulgated by the Board;

(10)      Dental assisting and related functions as a part of their instructions by students enrolled in a course in dental assisting conducted in this State and approved by the Board, when such functions are performed under the supervision of a dentist acting as a teacher or instructor who is either duly licensed in North Carolina or qualified for the teaching of dentistry pursuant to the provisions of subdivision (3) above;

(11)      The extraoral construction, manufacture, fabrication or repair of prosthetic dentures, bridges, appliances, corrective devices, or other structures designed or constructed as a substitute for a natural human tooth or teeth or as an aid in the treatment of the malposition or malformation of a tooth or teeth, by a person or entity not licensed to practice dentistry in this State, when the same is done or performed solely upon a written work order in strict compliance with the terms, provisions, conditions and requirements of G.S. 90‑29.1 and 90‑29.2.

(12)      The use of a dental x‑ray machine in the taking of dental radiographs by a dental hygienist, certified dental assistant, or a dental assistant who can show evidence of satisfactory performance on an equivalency examination, recognized by the Board of Dental Examiners, based on seven hours of instruction in the production and use of dental x rays and an educational program of not less than seven hours in clinical dental radiology.

(13)      A dental assistant, or dental hygienist who shows evidence of education and training in Nitrous Oxide  Oxygen Inhalant Conscious Sedation within a formal educational program may aid and assist a licensed dentist in the administration of Nitrous Oxide  Oxygen Inhalant Conscious Sedation. Any dental assistant who can show evidence of having completed an educational program recognized by the Board of not less than seven clock hours on Nitrous Oxide  Oxygen Inhalant Conscious Sedation may also aid and assist a licensed dentist in the administration of Nitrous Oxide  Oxygen Inhalant Conscious Sedation. Any dental hygienist or dental assistant who has been employed in a dental office where Nitrous Oxide  Oxygen Inhalant Conscious Sedation was utilized, and who can show evidence of performance and instruction of not less than one year prior to July 1, 1980, qualifies to aid and assist a licensed dentist in the administration of Nitrous Oxide  Oxygen Inhalant Conscious Sedation.

(14)      The operation of a nonprofit health care facility serving low‑income populations and approved by the State Health Director or his designee and approved by the North Carolina State Board of Dental Examiners. (1935, c. 66, s. 6; 1953, c. 564, s. 3; 1957, c. 592, s. 2; 1961, c. 446, s. 2; 1965, c. 163, ss. 1, 2; 1971, c. 755, s. 2; 1977, c. 368; 1979, 2nd Sess., c. 1195, ss. 10, 15; 1991, c. 658, s. 1; c. 678, ss. 1, 2; 1997‑481, ss. 5, 6; 2002‑37, s. 8.)



§ 90-29.1. Extraoral services performed for dentists.

§ 90‑29.1.  Extraoral services performed for dentists.

Licensed dentists may employ or engage the services of any  person, firm or corporation to construct or repair, extraorally, prosthetic dentures, bridges, or other replacements for a part of a tooth, a tooth, or teeth. A person, firm, or corporation so employed or engaged, when constructing or repairing such dentures, bridges, or  replacements, exclusively, directly, and solely on the written work order of a licensed member of the dental profession as hereafter provided, and not for the public or any part thereof, shall not be deemed or considered to be practicing dentistry as defined in this Article. (1957, c. 592, s. 3; 1961, c. 446, ss. 3, 4; 1979, 2nd Sess., c. 1195, s. 6.)



§ 90-29.2. Requirements in respect to written work orders; penalty.

§ 90‑29.2.  Requirements in respect to written work orders; penalty.

(a)        Any licensed dentist who employs or engages the services of any person, firm or corporation to construct or repair, extraorally, prosthetic dentures, bridges, orthodontic appliance, or other replacements, for a part of a tooth, a tooth or teeth, shall furnish such person, firm or corporation with a written work order on forms prescribed by the North Carolina State Board of Dental Examiners which shall contain:

(1)        The name and address of the person, firm, or corporation to which the work order is directed.

(2)        The patient's name or identification number. If a number is used, the patient's name shall be written upon the duplicate copy of the work order retained by the dentist.

(3)        The date on which the work order was written.

(4)        A description of the work to be done, including diagrams if necessary.

(5)        A specification of the type and quality of materials to be used.

(6)        The signature of the dentist and the number of his license to practice dentistry.

(b)        The person, firm or corporation receiving a work order from a licensed dentist shall retain the original work order and the dentist shall retain a duplicate copy thereof for inspection at any reasonable time by the North Carolina State Board of Dental Examiners or its duly authorized agents, for a period of two years in both cases.

(c)        If the person, firm or corporation receiving a written work order from a licensed dentist engages another person, firm or corporation (hereinafter referred to as "subcontractor") to perform some of the services relative to such work order, he or it shall furnish a written subwork order with respect thereto on forms prescribed by the North Carolina State Board of Dental Examiners which shall contain:

(1)        The name and address of the subcontractor.

(2)        A number identifying the subwork order with the original work order, which number shall be endorsed on the work order received from the licensed dentist.

(3)        The date on which the subwork order was written.

(4)        A description of the work to be done by the subcontractor, including diagrams if necessary.

(5)        A specification of the type and quality of materials to be used.

(6)        The signature of the person, firm or corporation issuing the subwork order.

The subcontractor shall retain the subwork order and the issuer thereof shall retain a duplicate copy, attached to the work order received from the licensed dentist, for inspection by the North Carolina State Board of Dental Examiners or its duly authorized agents, for a period of two years in both cases.

(d)        Any licensed dentist who:

(1)        Employs or engages the services of any person, firm or corporation to construct or repair extraorally, prosthetic dentures, bridges, or other dental appliances without first providing such person, firm, or corporation with a written work order; or

(2)        Fails to retain a duplicate copy of the work order for two years; or

(3)        Refuses to allow the North Carolina State Board of Dental Examiners to inspect his files of work orders

is guilty of a Class 1 misdemeanor and the North Carolina State Board of Dental Examiners may revoke or suspend his license therefor.

(e)        Any such person, firm, or corporation, who:

(1)        Furnishes such services to any licensed dentist without first obtaining a written work order therefor from such dentist; or

(2)        Acting as a subcontractor as described in (c) above, furnishes such services to any person, firm or corporation, without first obtaining a written subwork order from such person, firm or corporation; or

(3)        Fails to retain the original work order or subwork order, as the case may be, for two years; or

(4)        Refuses to allow the North Carolina State Board of Dental Examiners or its duly authorized agents, to inspect his or its files of work orders or subwork orders shall be guilty of a Class 1 misdemeanor. (1961, c. 446, s. 5; 1993, c. 539, ss. 617, 618; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 90-29.3. Provisional license.

§ 90‑29.3.  Provisional license.

(a)        The North Carolina State Board of Dental Examiners shall, subject to its rules and regulations, issue a provisional license to practice dentistry to any person who is licensed to practice dentistry anywhere in the United States or in any country, territory or other recognized jurisdiction, if the Board shall determine that said licensing jurisdiction imposed upon said person requirements for licensure no less exacting than those imposed by this State. A provisional licensee may engage in the practice of dentistry only in strict accordance with the terms, conditions and limitations of his license and with the rules and regulations of the Board pertaining to provisional license.

(b)        A provisional license shall be valid until the date of the announcement of the results of the next succeeding Board examination of candidates for licensure to practice dentistry in this State, unless the same shall be earlier revoked or suspended by the Board.

(c)        No person who has failed an examination conducted by the North Carolina State Board of Dental Examiners shall be eligible to receive a provisional license.

(d)        Any person desiring to secure a provisional license shall make  application therefor in the manner and form prescribed by the rules and regulations of the Board and shall pay the fee prescribed in G.S.  90‑39 of this Article.

(e)        A provisional licensee shall be subject to those various disciplinary measures and penalties set forth in G.S. 90‑41 upon a determination of the Board that said provisional licensee has violated any of the terms or provisions of this Article. (1969, c. 804, s. 1.)



§ 90-29.4. Intern permit.

§ 90‑29.4.  Intern permit.

The North Carolina State Board of Dental Examiners may, in the exercise of the discretion of said Board, issue to a person who is not licensed to practice dentistry in this State and who is a graduate of a dental school, college, or institution approved by said Board, an intern permit authorizing such person to practice dentistry under the supervision or direction of a dentist duly licensed to practice in this State, subject to the following particular conditions:

(1)        An intern permit shall be valid for no more than one year from the date the permit was issued. The Board may, in its discretion, renew the permit for not more than five additional one‑year periods. However, no person who has attempted and failed a Board‑approved written or clinical examination shall be granted an intern permit or intern permits embracing or covering an aggregate time span of more than 72 calendar months. An intern permit holder who has held an unrestricted dental license in a Board‑approved state or jurisdiction for the five years immediately preceding the issuance of an intern permit in this State may, in the Board's discretion, have the intern permit renewed for additional one‑year periods beyond 72 months if the intern permit holder's approved employing institution comes before the Board on the permit holder's behalf for each subsequent annual renewal;

(2)        The holder of a valid intern permit may practice dentistry only under the supervision or direction of one or more dentists duly licensed to practice in this State;

(3)        The holder of a valid intern permit may practice dentistry only (i) as an employee in a hospital, sanatorium, or a like institution which is licensed or approved by the State of North Carolina and approved by the North Carolina State Board of Dental Examiners; (ii) as an employee of a nonprofit health care facility serving low‑income populations and approved by the State Health Director or his designee and approved by the North Carolina State Board of Dental Examiners; or (iii) as an employee of the State of North Carolina or an agency or political subdivision thereof, or any other governmental entity within the State of North Carolina, when said employment is approved by the North Carolina State Board of Dental Examiners;

(4)        The holder of a valid intern permit shall receive no fee or fees or compensation of any kind or nature for dental services rendered by him other than such salary or compensation as might be paid to him by the entity specified in subdivision (3) above wherein or for which said services are rendered;

(5)        The holder of a valid intern permit shall not, during the term of said permit or any renewal thereof, change the place of his internship without first securing the written approval of the North Carolina State Board of Dental Examiners;

(6)        The practice of dentistry by the holder of a valid intern permit shall be strictly limited to the confines of and to the registered patients of the hospital, sanatorium or institution to which he is attached or to the persons officially served by the governmental entity by whom he is employed;

(7)        Any person seeking an intern permit shall first file with the North Carolina State Board of Dental Examiners such papers and documents as are required by said Board, together with the application fee authorized by G.S. 90‑39. A fee authorized by G.S. 90‑39 shall be paid for any renewal of said intern permit. Such person shall further supply to the Board such other documents, materials or information as the Board may request;

(8)        Any person seeking an intern permit or who is the holder of a valid intern permit shall comply with such limitations as the North Carolina State Board of Dental Examiners may place or cause to be placed, in writing, upon such permit, and shall comply with such rules and regulations as the Board might promulgate relative to the issuance and maintenance of said permit in the practice of dentistry relative to the same;

(9)        The holder of an intern permit shall be subject to the provisions of G.S. 90‑41. (1971, c. 755, s. 3; 1997‑481, s. 7; 2002‑37, s. 10; 2006‑41, s. 1.)



§ 90-29.5. Instructor's license.

§ 90‑29.5.  Instructor's license.

(a)        The Board may issue an instructor's license to a person who is not otherwise licensed to practice dentistry in this State if the person meets both of the following conditions:

(1)        Is licensed to practice dentistry anywhere in the United States or in any country, territory, or other recognized jurisdiction.

(2)        Has met or been approved under the credentialing standards of a dental school or an academic medical center with which the person is to be affiliated; such dental school or academic medical center shall be accredited by the American Dental Association's Commission on Accreditation or the Joint Commission on Accreditation of Health Care Organizations.

(b)        The holder of an instructor's license may teach and practice dentistry:

(1)        In or on behalf of a dental school or college offering a doctoral degree in dentistry operated and conducted in this State and approved by the North Carolina State Board of Dental Examiners;

(2)        In connection with an academic medical center; and

(3)        At any teaching hospital adjacent to a dental school or an academic medical center.

(c)        Application for an instructor's license shall be made in accordance with the rules of the North Carolina State Board of Dental Examiners. On or after January 1, 2003, all dentists previously practicing under G.S. 90‑29(c)(3) shall be granted an instructor's license upon application to the Board and payment of the required fee. The holder of an instructor's license shall be subject to the provisions of this Article. (1979, 2nd Sess., c. 1195, s. 11; 2002‑37, s. 7.)



§ 90-30. Examination and licensing of applicants; qualifications; causes for refusal to grant license; void licenses.

§ 90‑30.  Examination and licensing of applicants; qualifications; causes for refusal to grant license; void licenses.

(a)        The North Carolina State Board of Dental Examiners shall grant licenses to practice dentistry to such applicants who are graduates of a reputable dental institution, who, in the opinion of a majority of the Board, shall undergo a satisfactory examination of proficiency in the knowledge and practice of dentistry, subject, however, to the further provisions of this section and of the provisions of this Article.

The applicant for a license to practice dentistry shall be of good moral character, at least 18 years of age at the time the application is filed. The application for a dental license shall be made to the Board in writing and shall be accompanied by evidence satisfactory to the Board that the applicant is a person of good moral character, has an academic education, the standard of which shall be determined by the Board; that the applicant is a graduate of and has a diploma from a reputable dental college or the dental department of a reputable university or college recognized, accredited and approved as such by the Board; and that the applicant has passed a clinical licensing examination, the standard of which shall be determined by the Board.

The North Carolina State Board of Dental Examiners is authorized to conduct both written or oral and clinical examinations or to accept the results of other Board‑approved regional or national independent third‑party clinical examinations that shall include procedures performed on human subjects as part of the assessment of restorative clinical competencies and that are determined by the Board to be of such character as to thoroughly test the qualifications of the applicant, and may refuse to grant a license to any person who, in its discretion, is found deficient in the examination. The Board may refuse to grant a license to any person guilty of cheating, deception or fraud during the examination, or whose examination discloses to the satisfaction of the Board, a deficiency in academic or clinical education. The Board may employ such dentists found qualified therefor by the Board, in examining applicants for licenses as it deems appropriate.

The North Carolina State Board of Dental Examiners may refuse to grant a license to any person guilty of a crime involving moral turpitude, or gross immorality, or to any person addicted to the use of alcoholic liquors or narcotic drugs to such an extent as, in the opinion of the Board, renders the applicant unfit to practice dentistry.

Any license obtained through fraud or by any false representation shall be void ab initio and of no effect.

(b)        The Department of Justice may provide a criminal record check to the North Carolina State Board of Dental Examiners for a person who has applied for a license through the Board. The Board shall provide to the Department of Justice, along with the request, the fingerprints of the applicant, any additional information required by the Department of Justice, and a form signed by the applicant consenting to the check of the criminal record and to the use of the fingerprints and other identifying information required by the State or national repositories. The applicant's fingerprints shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of the fingerprints to the Federal Bureau of Investigation for a national criminal history check. The Board shall keep all information pursuant to this subsection privileged, in accordance with applicable State law and federal guidelines, and the information shall be confidential and shall not be a public record under Chapter 132 of the General Statutes.

The Department of Justice may charge each applicant a fee for conducting the checks of criminal history records authorized by this subsection. (1935, c. 66, s. 7; 1971, c. 755, s. 4; 1981, c. 751, s. 5; 2002‑147, s. 7; 2005‑366, s. 1.)



§ 90-30.1. Standards for general anesthesia and enteral and parenteral sedation; fees authorized.

§ 90‑30.1.  Standards for general anesthesia and enteral and parenteral sedation; fees authorized.

The North Carolina Board of Dental Examiners may establish by regulation reasonable education, training, and equipment standards for safe administration and monitoring of general anesthesia and enteral and parenteral sedation for outpatients in the dental setting. Regulatory standards may include a permit process for general anesthesia and enteral and parenteral sedation by dentists. The requirements of any permit process adopted under the authority of this section shall include provisions that will allow a dentist to qualify for continued use of enteral sedation, if he or she is licensed to practice dentistry in North Carolina and shows the Board that he or she has been utilizing enteral sedation in a competent manner for the five years preceding January 1, 2002, and his or her office facilities pass an on‑site examination and inspection by qualified representatives of the Board. For purposes of this section, oral premedication administered for minimal sedation (anxiolysis) shall not be included in the definition of enteral sedation. In order to provide the means of regulating general anesthesia and enteral and parenteral sedation, including examination and inspection of dental offices involved, the Board may charge and collect fees established by its rules for each permit application, each annual permit renewal, and each office inspection in an amount not to exceed the maximum fee amounts set forth in G.S. 90‑39. (1987 (Reg. Sess., 1988), c. 1073; 1989, c. 648; 1989 (Reg. Sess., 1990), c. 1066, s. 12(a); 1995 (Reg. Sess., 1996), c. 584, s. 2; 2001‑511, s. 1.)



§ 90-31. Annual renewal of licenses.

§ 90‑31.  Annual renewal of licenses.

The laws of North Carolina now in force, having provided for the annual renewal of any license issued by the North Carolina State Board of Dental Examiners, it is hereby declared to be the policy of this State, that all licenses heretofore issued by the North Carolina State Board of Dental Examiners or hereafter issued by said Board are subject to annual renewal and the exercise of any privilege granted by any license heretofore issued or hereafter issued by the North Carolina State Board of Dental Examiners is subject to the issuance on or before the first day of January of each year of a certificate of renewal of license.

On or before the first day of January of each year, each dentist engaged in the practice of dentistry in North Carolina shall make application to the North Carolina State Board of Dental Examiners and receive from said Board, subject to the further provisions of this section and of this Article, a certificate of renewal of said license.

The application shall show the serial number of the applicant's license, his full name, address and the county in which he has practiced during the preceding year, the date of the original issuance of license to said applicant and such other information as the said Board from time to time may prescribe, at least six months prior to January 1 of any year.

If the application for such renewal certificate, accompanied by the fee required by this Article, is not received by the Board before January 31 of each year, an additional fee shall be charged for renewal certificate. The maximum penalty fee for late renewal is set forth in G.S. 90‑39. If such application, accompanied by the renewal fee, plus the additional fee, is not received by the Board before March 31 of each year, every person thereafter continuing to practice dentistry without having applied for a certificate of renewal shall be guilty of the unauthorized practice of dentistry and shall be subject to the penalties prescribed by G.S. 90‑40. (1935, c. 66, s. 8; 1953, c. 564, s. 5; 1961, c. 446, s. 6; 1971, c. 755, s. 5; 1995 (Reg. Sess., 1996), c. 584, s. 3.)



§ 90-31.1. Continuing education courses required.

§ 90‑31.1.  Continuing education courses required.

All dentists licensed under G.S. 90‑30 shall be required to attend Board‑approved courses of study in subjects relating to dentistry.  The Board shall have authority to consider and approve courses, or providers of courses, to the end that those attending will gain (i) information on existing and new methods and procedures used by dentists, (ii) information leading to increased safety and competence in their dealings with patients and staff, and (iii) information on other matters, as they develop, that are of continuing importance to the practice of dentistry.  The Board shall determine the number of hours of study within a particular period and the nature of course work required.  The Board may provide exemptions or waivers from continuing education requirements where dentists are receiving alternate learning experiences or where they have limited practices.  The Board shall by regulation define circumstances for exemptions or waivers for dentists who are involved in dental education or training pursuits where they gain experiences equivalent to formal continuing education courses, for those who have reached an advanced age and are semiretired or have otherwise voluntarily restricted their practices in volume and scope, and for such other situations as the Board in its discretion may determine meet the purposes of this section. (1993, c. 307, s. 1.)



§ 90-32. Contents of original license.

§ 90‑32.  Contents of original license.

The original license granted by the North Carolina State Board of Dental Examiners shall bear a serial number, the full name of the applicant, the date of issuance and shall be signed by the president and the majority of the members of the said Board and attested by the seal of said Board and the secretary thereof. The certificate of renewal of license shall bear a serial number which need not be the serial number of the original license issued, the full name of the applicant and the date of issuance. (1935, c. 66, s. 8.)



§ 90-33. Displaying license and current certificate of renewal.

§ 90‑33.  Displaying license and current certificate of renewal.

The license and the current certificate of renewal of license to practice dentistry issued, as herein provided, shall at all times be displayed in a conspicuous place in the office of the holder thereof and whenever requested the license and the current certificate of renewal shall be exhibited to or produced before the North Carolina State Board of Dental Examiners or to its authorized agents. (1935, c. 66, s. 8.)



§ 90-34. Refusal to grant renewal of license.

§ 90‑34.  Refusal to grant renewal of license.

For nonpayment of fee or fees required by this Article, for failure to comply with continuing education requirements adopted by the Board under the authority of G.S. 90‑31.1, or for violation of any of the terms or provisions of G.S. 90‑41 concerning disciplinary actions, the North Carolina State Board of Dental Examiners may refuse to issue a certificate for renewal of license.  As used in this section, the term "license" includes license, provisional license or intern permit. (1935, c. 66, s. 8; 1971, c. 755, s. 6; 1993, c. 307, s. 2.)



§ 90-35. Duplicate licenses.

§ 90‑35.  Duplicate licenses.

When a person is a holder of a license to practice dentistry in North Carolina or the holder of a certificate of renewal of license, he may make application to the North Carolina State Board of Dental Examiners for the issuance of a copy or a duplicate thereof accompanied by a fee that shall not exceed the maximum fee for a duplicate license or certificate set forth in G.S. 90‑39. Upon the filing of the application and the payment of the fee, the said Board shall issue a copy or duplicate. (1935, c. 66, s. 8; 1961, c. 446, s. 7; 1995 (Reg. Sess., 1996), c. 584, s. 4.)



§ 90-36. Licensing practitioners of other states.

§ 90‑36.  Licensing practitioners of other states.

(a)        The North Carolina State Board of Dental Examiners may issue a license by credentials to an applicant who has been licensed to practice dentistry in any state or territory of the United States if the applicant produces satisfactory evidence to the Board that the applicant has the required education, training, and qualifications, is in good standing with the licensing jurisdiction, has passed satisfactory examinations of proficiency in the knowledge and practice of dentistry as determined by the Board, and meets all other requirements of this section and rules adopted by the Board. The Board may conduct examinations and interviews to test the qualifications of the applicant and may require additional information that would affect the applicant's ability to render competent dental care. The Board may, in its discretion, refuse to issue a license by credentials to an applicant who the Board determines is unfit to practice dentistry.

(b)        The applicant for licensure by credentials shall be of good moral character and shall have graduated from and have a DDS or DMD degree from a program of dentistry in a school or college accredited by the Commission on Dental Accreditation of the American Dental Association and approved by the Board.

(c)        The applicant must meet all of the following conditions:

(1)        Has been actively practicing dentistry, as defined in G.S. 90‑29(b)(1) through (b)(9), for a minimum of five years immediately preceding the date of application.

(2)        Has not been the subject of final or pending disciplinary action in the military, in any state or territory in which the applicant is or has ever been licensed to practice dentistry, or in any state or territory in which the applicant has held any other professional license.

(3)        Presents evidence that the applicant has no felony convictions and that the applicant has no other criminal convictions that would affect the applicant's ability to render competent dental care.

(4)        Has not failed an examination conducted by the North Carolina State Board of Dental Examiners.

(d)        The applicant for licensure by credentials shall submit an application to the North Carolina State Board of Dental Examiners, the form of which shall be determined by the Board, pay the fee required by G.S. 90‑39, successfully complete examinations in Jurisprudence and Sterilization and Infection Control, and meet the criteria or requirements established by the Board.

(e)        The holder of a license issued under this section shall establish a practice location and actively practice dentistry, as defined in G.S. 90‑29(b)(1) through (b)(9), in North Carolina within one year from the date the license is issued. The license issued under this section shall be void upon a finding by the Board that the licensee fails to limit the licensee's practice to North Carolina or that the licensee no longer actively practices dentistry in North Carolina. However, when a dentist licensed under this section faces possible Board action to void the dentist's license for failure to limit the dentist's practice to North Carolina, if the dentist demonstrates to the Board that out‑of‑state practice actions were in connection with formal contract or employment arrangements for the dentist to provide needed clinical dental care to patients who are part of an identified ethnic or racial minority group living in a region of the other state with low access to dental care, the Board, in its discretion, may waive the in‑State limitations on the out‑of‑state practice for a maximum of 12 months.  (1935, c. 66, s. 9; 1971, c. 755, s. 7; 1981, c. 751, s. 6; 2002‑37, s. 2; 2009‑289, s. 1.)



§ 90-37. Certificate issued to dentist moving out of State.

§ 90‑37.  Certificate issued to dentist moving out of State.

Any dentist duly licensed by the North Carolina State Board of Dental Examiners, desiring to move from North Carolina to another state, territory or foreign country, if a holder of a certificate of renewal of license from said Board, upon application to said Board and the payment to it of the fee in this Article provided, shall be issued a certificate showing his full name and address, the date of license originally issued to him, the date and number of his renewal of license, and whether any charges have been filed with the Board against him. The Board may provide forms for such certificate, requiring such additional information as it may determine proper. (1935, c. 66, s. 10.)



§ 90-37.1. Limited volunteer dental license.

§ 90‑37.1.  Limited volunteer dental license.

(a)        The North Carolina State Board of Dental Examiners may issue to an applicant a "Limited Volunteer Dental License" to practice dentistry only in nonprofit health care facilities serving low‑income populations in the State. Holders of a limited volunteer dental license may volunteer their professional services, without compensation, only for the purpose of helping to meet the dental health needs of these persons served by these facilities. The Board may issue a limited license to an applicant under this section who:

(1)        Has an out‑of‑state current or expired license, or an expired license in this State, or is authorized to treat veterans or personnel enlisted in the United States armed services; and

(2)        Has actively practiced dentistry, as defined in G.S. 90‑29(b)(1) through (b)(9), within the past five years.

(b)        The limited license may be issued to an applicant who produces satisfactory evidence to the Board that the applicant has the required education, training, and qualifications; is in good standing with the licensing jurisdiction; has passed satisfactory examinations of proficiency in the knowledge and practice of dentistry as determined by the Board; and meets all other requirements of this section and rules adopted by the Board. The Board may conduct examinations and interviews to test the qualifications of the applicant and may require additional information that would affect the applicant's ability to render competent dental care. The Board may, in its discretion, refuse to issue a "limited volunteer dental license" to an applicant who the Board determines is unfit to practice dentistry.

(c)        The applicant shall be of good moral character and shall have graduated from and have a DDS or DMD degree from a program of dentistry in a school or college accredited by the Commission on Dental Accreditation of the American Dental Association and approved by the Board.

(d)        The applicant shall meet all of the following conditions:

(1)        Show that the applicant has actively practiced dentistry, as defined in G.S. 90‑29(b)(1) through (b)(9), for a minimum of five years.

(2)        Show that the applicant has not been the subject of final or pending disciplinary action in any state in which the applicant has ever been licensed to practice dentistry or in any state in which the applicant has held any other professional license.

(3)        Present evidence that the applicant has no felony convictions and that the applicant has no other criminal convictions that would affect the applicant's ability to render competent care.

(4)        Present evidence that the applicant has no pending Veterans Administration or military disciplinary actions or any history of such disciplinary action.

(5)        Show that the applicant has not failed an examination conducted by the North Carolina State Board of Dental Examiners.

(e)        The applicant shall submit an application, the form of which shall be determined by the Board, pay the fee required under G.S. 90‑39, and successfully complete examinations in Jurisprudence and Sterilization and Infection Control. The Board may charge and collect fees for license application and annual renewal as required under G.S. 90‑39, except that credentialing fees applicable under G.S. 90‑39(13) are waived for holders of a limited volunteer dental license.

(f)         Holders of a limited volunteer dental license shall comply with the continuing dental education requirements adopted by the Board including CPR training.

(g)        The holder of a limited license under this section who practices dentistry other than as authorized in this section shall be guilty of a Class 1 misdemeanor with each day's violation constituting a separate offense. Upon proof of practice other than as authorized in this section, the Board may suspend or revoke the limited license after notice to the licensee. For violations of the dental practice act or rules adopted under the act that are applicable to a limited license practice, the Board has the same authority to investigate and impose sanctions on limited license holders as it has for those holding an unlimited license.

(h)        The Board shall maintain a nonexclusive list of nonprofit health care facilities serving the dental health needs of low‑income populations in the State. Upon request, the Board shall consider adding other facilities to the list.

(i)         The Board may adopt rules in accordance with Chapter 150B of the General Statutes to implement this section. (2002‑37, s. 4.)



§ 90-37.2. Temporary permits for volunteer dentists.

§ 90‑37.2.  Temporary permits for volunteer dentists.

(a)        The North Carolina State Board of Dental Examiners may issue to a person who is not licensed to practice dentistry in this State and who is a graduate of a Board‑approved dental school, college, or institution a temporary volunteer permit authorizing such person to practice dentistry under the supervision or direction of a dentist duly licensed in this State. A temporary volunteer permit shall be issued only to those dentists who are licensed in another Board‑approved state or jurisdiction, have never been subject to discipline, and have passed a patient‑based clinical examination substantially similar to the clinical examination offered in this State. The issuance of a temporary volunteer permit is subject to the following conditions:

(1)        A temporary volunteer permit shall be valid no more than one year from the date of issue; provided, however, that the Board may renew the permit for additional one‑year periods.

(2)        The holder of a temporary volunteer permit may practice only under the supervision or direction of one or more dentists duly licensed to practice in this State.

(3)        The holder of a temporary volunteer permit may practice dentistry only: (i) as a volunteer in a hospital, sanatorium, temporary clinic, or like institution which is licensed or approved by the State of North Carolina and approved by the Board; (ii) as a volunteer for a nonprofit health care facility serving low‑income populations and approved by the State Health Director or his designee or approved by the Board; or (iii) as a volunteer for the State of North Carolina or an agency or political subdivision thereof, or any other governmental entity within the State of North Carolina, when such service is approved by the Board.

(4)        The holder of a temporary volunteer permit shall receive no fee or monetary compensation of any kind or nature for any dental service performed.

(5)        The practice of dentistry by the holder of a temporary volunteer permit shall be strictly limited to the confines of and to the registered patients of the hospital, sanatorium, temporary clinic, or approved nonprofit health care facilities for which he is working or to the patients officially served by the governmental entity to which he is offering his volunteer services.

(6)        The holder of a temporary volunteer permit shall be subject to discipline by the Board for those actions constituting the practice of dentistry by G.S. 90‑29 occurring while practicing in this State.

(7)        Any person seeking a temporary volunteer permit must file with the Board such proof as is required by the Board to determine if the applicant has a valid unrestricted dental license in another state or jurisdiction, has not been subject to discipline by any licensing board, has a proven record of clinical safety and is otherwise qualified to practice dentistry in this State.

(8)        There shall be no fee associated with the issuance of a temporary volunteer permit for the practice of dentistry.

(b)        The Board is authorized to make rules consistent with this section to regulate the practice of dentistry for those issued a temporary volunteer permit. (2007‑346, s. 27.)



§ 90-38. Licensing former dentists who have moved back into State or resumed practice.

§ 90‑38.  Licensing former dentists who have moved back into State or resumed practice.

Any person who shall have been licensed by the North Carolina State Board of Dental Examiners to practice dentistry in this State who shall have retired from practice or who shall have moved from the State and shall have returned to the State, may, upon a satisfactory showing to said Board of his proficiency in the profession of dentistry and his good moral character during the period of his retirement, be granted by said Board a license to resume the practice of dentistry upon making application to the said Board in such form as it may require. The license to resume practice, after issuance thereof, shall be subject to all the provisions of this Article. (1935, c. 66, s. 11; 1953, c. 564, s. 2.)



§ 90-39. Fees.

§ 90‑39.  Fees.

In order to provide the means of carrying out and enforcing the provisions of this Article and the duties devolving upon the North Carolina State Board of Dental Examiners, it is authorized to charge and collect fees established by its rules not exceeding the following:

(1)       Each application for general dentistry license............................................. $1,200

(2)       Each general dentistry license renewal, which fee shall be annually fixed by the Board and not later than November 30 of each year it shall give written notice of the amount of the renewal fee to each dentist licensed to practice in this State by mailing such notice to the last address of record with the Board of each such dentist..................................................... 600.00

(2a)     Penalty for late renewal of any license or permit............................................. 100.00

(3)       Each provisional license................................................................................. 300.00

(4)       Each intern permit or renewal thereof............................................................. 500.00

(5)       Each certificate of license to a resident dentist desiring to change to another state or territory                                                                                                                        75.00

(6)       Repealed by Session Laws 1995, (Reg. Sess., 1996), c. 584, s. 1.

(7)       Each license to resume the practice issued to a dentist who has retired from and returned to this State....................................................................................................... 500.00

(8)       Each instructor's license or renewal thereof.................................................... 500.00

(9)       With each renewal of a dentistry license, an annual fee to help fund special peer review organizations for impaired dentists.................................................................. 100.00

(10)     Each duplicate of any license, permit, or certificate issued by the Board............ 75.00

(11)     Each office inspection for general anesthesia and parenteral sedation permits... 750.00

(12)     Each general anesthesia and parenteral sedation permit application or renewal of permit                                                                                                                      100.00

(13)     Each application for license by credentials................................................... 3,000.00

(14)     Each application for limited volunteer dental license........................................ 200.00

(15)     Each limited volunteer dental license annual renewal......................................... 50.00.

(1935, c. 66, s. 12; 1953, c. 564, s. 1; 1961, c. 446, s. 8; 1965, c. 163, s. 3; 1971, c. 755, s. 8; 1979, 2nd Sess., c. 1195, s. 12; 1987, c. 555, s. 1; 1993, c. 420, s. 1; 1995 (Reg. Sess., 1996), c. 584, s. 1; 2002‑37, s. 5; 2003‑348, s. 1; 2005‑366, s. 2.)



§ 90-40. Unauthorized practice; penalty.

§ 90‑40.  Unauthorized practice; penalty.

If any person shall practice or attempt to practice dentistry in this State without first having passed the examination and obtained a license from the North Carolina Board of Dental Examiners or having obtained a provisional license from said Board; or if he shall practice dentistry after March 31 of each year without applying for a certificate of renewal of license, as provided in G.S. 90‑31; or shall practice or attempt to practice dentistry while his license is revoked, or suspended, or when a certificate of renewal of license has been refused; or shall violate any of the provisions of this Article for which no specific penalty has been provided; or shall practice or attempt to practice, dentistry in violation of the provisions of this Article; or shall practice dentistry under any name other than his own name, said person shall be guilty of a Class 1 misdemeanor.  Each day's violation of this Article shall constitute a separate offense. (1935, c. 66, s. 13; 1953, c. 564, s. 6; 1957, c. 592, s. 4; 1965, c. 163, s. 6; 1969, c. 804, s. 2; 1993, c. 539, s. 619; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 90-40.1. Enjoining unlawful acts.

§ 90‑40.1.  Enjoining unlawful acts.

(a)        The practice of dentistry by any person who has not been duly licensed so as to practice or whose license has been suspended or revoked, or the doing, committing or continuing of any of the acts prohibited by this Article by any person or persons, whether licensed dentists or not, is hereby declared to be inimical to public health and welfare and to constitute a public nuisance. The Attorney General for the State of North Carolina, the district attorney of any of the superior courts, the North Carolina State Board of Dental Examiners in its own name, or any resident citizen may maintain an action in the name of the State of North Carolina to perpetually enjoin any person from so unlawfully practicing dentistry and from the doing, committing or continuing of such unlawful act. This proceeding shall be in addition to and not in lieu of criminal prosecutions or proceedings to revoke or suspend licenses as authorized by this Article.

(b)        In an action brought under this section the final judgment, if  in favor of the plaintiff, shall perpetually restrain the defendant or defendants from the commission or continuance of the act or acts complained of. A temporary injunction to restrain the commission or continuance thereof may be granted upon proof or by affidavit that the defendant or defendants have violated any of the laws or statutes applicable to unauthorized or unlawful practice of dentistry. The provisions of the statutes or rules relating generally to injunctions  as provisional remedies in actions shall apply to such a temporary injunction and the proceedings thereunder.

(c)        The venue for actions brought under this section shall be the superior court of any county in which such acts constituting unlicensed or unlawful practice of dentistry are alleged to have been  committed or in which there appear reasonable grounds to believe that they will be committed or in the county where the defendants in such action reside.

(d)        The plaintiff in such action shall be entitled to examination of the adverse party and witnesses before filing complaint and before  trial in the same manner as provided by law for the examination of the parties. (1957, c. 592, s. 5; 1973, c. 47, s. 2.)



§ 90-41. Disciplinary action.

§ 90‑41.  Disciplinary action.

(a)        The North Carolina State Board of Dental Examiners shall have the power and authority to (i) Refuse to issue a license to practice dentistry; (ii) Refuse to issue a certificate of renewal of a license to practice dentistry; (iii) Revoke or suspend a license to practice dentistry; and (iv) Invoke such other disciplinary measures, censure, or probative terms against a licensee as it deems fit and proper;

in any instance or instances in which the Board is satisfied that such applicant or licensee:

(1)        Has engaged in any act or acts of fraud, deceit or misrepresentation in obtaining or attempting to obtain a license or the renewal thereof;

(2)        Is a chronic or persistent user of intoxicants, drugs or narcotics to the extent that the same impairs his ability to practice dentistry;

(3)        Has been convicted of any of the criminal provisions of this Article or has entered a plea of guilty or nolo contendere to any charge or charges arising therefrom;

(4)        Has been convicted of or entered a plea of guilty or nolo contendere to any felony charge or to any misdemeanor charge involving moral turpitude;

(5)        Has been convicted of or entered a plea of guilty or nolo contendere to any charge of violation of any state or federal narcotic or barbiturate law;

(6)        Has engaged in any act or practice violative of any of the provisions of this Article or violative of any of the rules and regulations promulgated and adopted by the Board, or has aided, abetted or assisted any other person or entity in the violation of the same;

(7)        Is mentally, emotionally, or physically unfit to practice dentistry or is afflicted with such a physical or mental disability as to be deemed dangerous to the health and welfare of his patients. An adjudication of mental incompetency in a court of competent jurisdiction or a determination thereof by other lawful means shall be conclusive proof of unfitness to practice dentistry unless or until such person shall have been subsequently lawfully declared to be mentally competent;

(8)        Has conducted in‑person solicitation of professional patronage or has employed or procured any person to conduct such solicitation by personal contact with potential patients, except to the extent that informal advice may be permitted by regulations issued by the Board of Dental Examiners;

(9)        Has permitted the use of his name, diploma or license by another person either in the illegal practice of dentistry or in attempting to fraudulently obtain a license to practice dentistry;

(10)      Has engaged in such immoral conduct as to discredit the dental profession;

(11)      Has obtained or collected or attempted to obtain or collect any fee through fraud, misrepresentation, or deceit;

(12)      Has been negligent in the practice of dentistry;

(13)      Has employed a person not licensed in this State to do or perform any act or service, or has aided, abetted or assisted any such unlicensed person to do or perform any act or service which under this Article or under Article 16 of this Chapter, can lawfully be done or performed only by a dentist or a dental hygienist licensed in this State;

(14)      Is incompetent in the practice of dentistry;

(15)      Has practiced any fraud, deceit or misrepresentation upon the public or upon any individual in an effort to acquire or retain any patient or patients;

(16)      Has made fraudulent or misleading statements pertaining to his skill, knowledge, or method of treatment or practice;

(17)      Has committed any fraudulent or misleading acts in the practice of dentistry;

(18)      Has, directly or indirectly, published or caused to be published or disseminated any advertisement for professional patronage or business which is untruthful, fraudulent, misleading, or in any way inconsistent with rules and regulations issued by the Board of Dental Examiners governing the time, place, or manner of such advertisements;

(19)      Has, in the practice of dentistry, committed an act or acts constituting malpractice;

(20)      Repealed by Session Laws 1981, c. 751, s. 7.

(21)      Has permitted a dental hygienist or a dental assistant in his employ or under his supervision to do or perform any act or acts violative of this Article, or of Article 16 of this Chapter, or of the rules and regulations promulgated by the Board;

(22)      Has wrongfully or fraudulently or falsely held himself out to be or represented himself to be qualified as a specialist in any branch of dentistry;

(23)      Has persistently maintained, in the practice of dentistry, unsanitary offices, practices, or techniques;

(24)      Is a menace to the public health by reason of having a serious communicable disease;

(25)      Has distributed or caused to be distributed any intoxicant, drug or narcotic for any other than a lawful purpose; or

(26)      Has engaged in any unprofessional conduct as the same may be, from time to time, defined by the rules and regulations of the Board.

(b)        If any person engages in or attempts to engage in the practice of dentistry while his license is suspended, his license to practice dentistry in the State of North Carolina may be permanently revoked.

(c)        The Board may, on its own motion, initiate the appropriate legal proceedings against any person, firm or corporation when it is made to appear to the Board that such person, firm or corporation has violated any of the provisions of this Article or of Article 16.

(d)        The Board may appoint, employ or retain an investigator or investigators for the purpose of examining or inquiring into any practices committed in this State that might violate any of the provisions of this Article or of Article 16 or any of the rules and regulations promulgated by the Board.

(e)        The Board may employ or retain legal counsel for such matters and purposes as may seem fit and proper to said Board.

(f)         As used in this section the term "licensee" includes licensees, provisional licensees and holders of intern permits, and the term "license" includes license, provisional license, instructor's license, and intern permit.

(g)        Records, papers, and other documents containing information collected or compiled by the Board, or its members or employees, as a result of investigations, inquiries, or interviews conducted in connection with a licensing or disciplinary matter, shall not be considered public records within the meaning of Chapter 132 of the General Statutes; provided, however, that any notice or statement of charges against any licensee, or any notice to any licensee of a hearing in any proceeding, shall be a public record within the meaning of Chapter 132 of the General Statutes, notwithstanding that it may contain information collected and compiled as a result of any investigation, inquiry, or interview; and provided, further, that if any record, paper, or other document containing information collected and compiled by the Board is received and admitted into evidence in any hearing before the Board, it shall then be a public record within the meaning of Chapter 132 of the General Statutes. (1935, c. 66, s. 14; 1957, c. 592, s. 7; 1965, c. 163, s. 4; 1967, c. 451, s. 1; 1971, c. 755, s. 9; 1979, 2nd Sess., c. 1195, ss. 7, 8; 1981, c. 751, s. 7; 1989, c. 442; 1997‑456, s. 27; 2002‑37, s. 9.)



§ 90-41.1. Hearings.

§ 90‑41.1.  Hearings.

(a)        With the exception of applicants for license by comity and applicants for reinstatement after revocation, every licensee, provisional licensee, intern, or applicant for license, shall be afforded notice and opportunity to be heard before the North Carolina State Board of Dental Examiners shall take any action, the effect of which would be:

(1)        To deny permission to take an examination for licensing for which application has been duly made; or

(2)        To deny a license after examination for any cause other than failure to pass an examination; or

(3)        To withhold the renewal of a license for any cause other than failure to pay a statutory renewal fee; or

(4)        To suspend a license; or

(5)        To revoke a license; or

(6)        To revoke or suspend a provisional license or an intern permit; or

(7)        To invoke any other disciplinary measures, censure, or probative terms against a licensee, a provisional licensee, or an intern,

such proceedings to be conducted in accordance with the provisions of Chapter 150B of the General Statutes of North Carolina.

(b)        In lieu of or as a part of such hearing and subsequent proceedings, the Board is authorized and empowered to enter any consent order relative to the discipline, censure, or probation of a licensee, provisional licensee, an intern, or an applicant for a license, or relative to the revocation or suspension of a license, provisional license, or intern permit.

(c)        Following the service of the notice of hearing as required by Chapter 150B of the General Statutes, the Board and the person upon whom such notice is served shall have the right to conduct adverse examinations, take depositions, and engage in such further discovery proceedings as are permitted by the laws of this State in civil matters. The Board is hereby authorized and empowered to issue such orders, commissions, notices, subpoenas, or other process as might be necessary or proper to effect the purposes of this subsection; provided, however, that no member of the Board shall be subject to examination hereunder. (1967, c. 451, s. 2; 1969, c. 804, s. 3; 1971, c. 755, s. 10; 1973, c. 1331, s. 3; 1987, c. 827, s. 1.)



§ 90-42. Restoration of revoked license.

§ 90‑42.  Restoration of revoked license.

Whenever any dentist has been deprived of his license, the North Carolina State Board of Dental Examiners, in its discretion, may restore said license upon due notice being given and hearing had, and satisfactory evidence produced of proper reformation of the licentiate, before restoration. (1935, c. 66, s. 14.)



§ 90-43. Compensation and expenses of Board.

§ 90‑43.  Compensation and expenses of Board.

Notwithstanding G.S. 93B‑5(a), each member of the North Carolina State Board of Dental Examiners shall receive as compensation for his services in the performance of his duties under this Article a sum not exceeding one hundred dollars ($100.00) for each day actually engaged in the performance of the duties of his office, said per diem to be fixed by said Board, and all legitimate and necessary expenses incurred in attending meetings of the said Board.

The Board is authorized and empowered to expend from funds collected hereunder such additional sum or sums as it may determine necessary in the administration and enforcement of this Article, and employ such personnel as it may deem requisite to assist in carrying out the administrative functions required by this Article and by the Board. (1935, c. 66, s. 15; 1965, c. 163, s. 5; 1971, c. 755, s. 11; 1979, 2nd Sess., c. 1195, s. 9; 1989 (Reg. Sess., 1990), c. 892.)



§ 90-44. Annual report of Board.

§ 90‑44.  Annual report of Board.

Said Board shall, on or before the fifteenth day of February in each year, make an annual report as of the thirty‑first day of December of the year preceding, of its proceedings, showing therein the examinations given, the fees received, the expenses incurred, the hearings conducted and the result thereof, which said report shall be filed with the Governor of the State of North Carolina. (1935, c. 66, s. 15.)



§ 90-45. Repealed by Session Laws 1967, c. 218, s. 4.

§ 90‑45.  Repealed by Session Laws 1967, c. 218, s. 4.



§ 90-46. Filling prescriptions.

§ 90‑46.  Filling prescriptions.

Legally licensed druggists of this State may fill prescriptions of dentists duly licensed by the North Carolina State Board of Dental Examiners. (1935, c. 66, s. 17.)



§ 90-47. Repealed by Session Laws 1979, 2nd Sess., c. 1195, s. 13.

§ 90‑47.  Repealed by Session Laws 1979, 2nd Sess., c. 1195, s. 13.



§ 90-48. Rules and regulations of Board; violation a misdemeanor.

§ 90‑48.  Rules and regulations of Board; violation a misdemeanor.

The North Carolina State Board of Dental Examiners shall be and is hereby vested, as an agency of the State, with full power and authority to enact rules and regulations governing the practice of dentistry within the State, provided such rules and regulations are not inconsistent with the provisions of this Article.  Such rules and regulations shall become effective 30 days after passage, and the same may be proven, as evidence, by the president and/or the secretary‑treasurer of the Board, and/or by certified copy under the hand and official seal of the secretary‑treasurer.  A certified copy of any rule or regulation shall be receivable in all courts as prima facie evidence thereof if otherwise competent, and any person, firm, or corporation violating any such rule, regulation, or bylaw shall be guilty of a Class 2 misdemeanor, and each day that this section is violated shall be considered a separate offense.

The Board shall issue every two years to each licensed dentist a compilation or supplement of the Dental Practice Act and the Board rules and regulations, and upon written request therefor by such licensed dentist, a directory of dentists. (1935, c. 66, s. 19; 1957, c. 592, s. 6; 1971, c. 755, s. 12; 1993, c. 539, s. 620; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 90-48.1. Free choice by patient guaranteed.

§ 90‑48.1.  Free choice by patient guaranteed.

No agency of the State, county or municipality, nor any commission or clinic, nor any board administering relief, social security, health insurance or health service under the laws of the State of North Carolina shall deny to the recipients or beneficiaries of their aid or services the freedom to choose a duly licensed dentist as the provider of care or services which are within the scope of practice of the profession of dentistry as defined in this Chapter. (1965, c. 1169, s. 3.)



§ 90-48.2. Board agreements with special peer review organizations for impaired dentists.

§ 90‑48.2.  Board agreements with special peer review organizations for impaired dentists.

(a)        The State Board of Dental Examiners may, under rules adopted by the Board in compliance with Chapter 150B of the General Statutes, enter into agreements with special impaired dentist peer review organizations formed by the North Carolina Dental Society. The organizations shall be made up of Dental Society members designated by the Society, the Board, and the Dental School of the University of North Carolina. Peer review activities to be covered by such agreements shall include investigation, review and evaluation of records, reports, complaints, litigation, and other information about the practices and practice patterns of dentists licensed by the Board, as such matters may relate to impaired dentists. Special impaired dentist peer review organizations may include a statewide supervisory committee and various regional and local components or subgroups. The statewide supervisory committee shall consist of representatives from the North Carolina Dental Society, the UNC School of Dentistry, and the Board. When the statewide supervisory committee considers activities and programs that relate to impaired dental hygienists pursuant to G.S. 90‑48.3, its membership shall be expanded to include two dental hygienists appointed upon the recommendation of the dental hygienist member of the Board.

(b)        Agreements authorized under this section shall include provisions for the impaired dentist peer review organizations to receive relevant information from the Board and other sources, conduct any investigation, review, and evaluation in an expeditious manner, provide assurance of confidentiality of nonpublic information and of the peer review process, make reports of investigations and evaluations to the Board, and to do other related activities for operating and promoting a coordinated and effective peer review process. The agreements shall include provisions assuring basic due process for dentists that become involved.

(c)        The impaired dentist peer review organizations that enter into agreements with the Board shall establish and maintain a program for impaired dentists licensed by the Board for the purpose of identifying, reviewing and evaluating the ability of those dentists to function as dentists, and to provide programs for treatment and rehabilitation. The Board may provide funds for the administration of these impaired dentist peer review programs. The Board shall adopt rules to apply to the operation of impaired dentist peer review programs, with provisions for: definitions of impairment; guidelines for program elements; procedures for receipt and use of information of suspected impairment; procedures for intervention and referral; arrangements for monitoring treatment, rehabilitation, posttreatment support and performance; reports of individual cases to the Board; periodic reporting of statistical information; and assurance of confidentiality of nonpublic information and of the peer review process.

(d)        Upon investigation and review of a dentist licensed by the Board, or upon receipt of a complaint or other information, an impaired dentist peer review organization that enters into a peer review agreement with the Board shall report immediately to the Board detailed information about any dentist licensed by the Board, if:

(1)        The dentist constitutes an imminent danger to the public or himself;

(2)        The dentist refuses to cooperate with the program, refuses to submit to treatment, or is still impaired after treatment and exhibits professional incompetence; or

(3)        It reasonably appears that there are other grounds for disciplinary action.

(e)        Impaired dentist peer review organizations operating pursuant to this section shall have the same protections and responsibilities as traditional State and local dental society peer review committees under Article 2A of this Chapter. In addition, any confidential patient information and other nonpublic information acquired, created, or used in good faith by an impaired dentist peer review organization pursuant to this section shall remain confidential and shall not be subject to discovery or subpoena in a civil case. No person participating in good faith in an impaired dentist peer review program developed under this section shall be required in a civil case to disclose any information (including opinions, recommendations, or evaluations) acquired or developed solely in the course of participating in the program.

(f)         Impaired dentist peer review activities conducted in good faith pursuant to any program developed under this section shall not be grounds for civil action under the laws of this State, and the activities are deemed to be State directed and sanctioned and shall constitute "State action" for the purposes of application of antitrust laws. (1993, c. 420, s. 2; 1999‑382, s. 4.)



§ 90-48.3. Board authority to include impaired dental hygienists in programs developed for impaired dentists.

§ 90‑48.3.  Board authority to include impaired dental hygienists in programs developed for impaired dentists.

The Board may enter into agreements with special impaired dentist peer review organizations to include programs for impaired dental hygienists, and the provisions of G.S. 90‑48.2 shall apply to any such agreements and programs. Special impaired dentist peer review organizations shall have the authority to appoint to the organizations, upon the recommendation of the dental hygienist member of the Board, one additional member who is a licensed dental hygienist and the member shall participate in activities and programs as they relate to impaired dental hygienists. Peer liaisons and volunteers participating in programs for impaired dental hygienists shall be dental hygienists. Dental hygienists who work with special impaired dentist peer review organizations in conducting programs for impaired dental hygienists shall have the same protections and responsibilities as members of traditional State and local dental society peer review committees under Article 2A of this Chapter and as provided in G.S. 90‑48.2. The provisions of G.S. 90‑48.2 regarding confidentiality shall also be applicable to all dental hygienist activities authorized under this section. (1999‑382, s. 1.)



§§ 90-48.4 through 90-48.6. Reserved for future codification purposes.

§§ 90‑48.4 through 90‑48.6.  Reserved for future codification purposes.



§ 90-48.7. Title.

Article 2A.

Dental Peer Review Protection Act.

§ 90‑48.7.  Title.

General Statutes 90‑48.7 through G.S. 90‑48.11 may be cited as the "Dental Peer Review Protection Act." (1979, 2nd Sess., c. 1192, s. 1.)



§ 90-48.8. Immunity of a member.

§ 90‑48.8.  Immunity of a member.

No member of a dental peer review committee of a State or local dental society shall be held liable in damages to any person for any action taken or recommendation made within the scope of the functions of that committee, except with regard to Medicare and Medicaid charges or payments if the committee member acts without malice and in reasonable belief that the action or recommendation was warranted by the facts known to him after reasonable effort to obtain the facts of the matter as to which the action was taken or recommendation was made. (1979, 2nd Sess., c. 1192, s. 1.)



§ 90-48.9. Immunity of witnesses before dental peer review committee.

§ 90‑48.9.  Immunity of witnesses before dental peer review committee.

Notwithstanding any other provision of law, no person providing information to any dental peer review committee or organization shall be held, by reason of having provided such information, to have violated any criminal law, or to be civilly liable under any law unless:

(1)        The information is unrelated to the performance of the duty or function of the peer review committee or organization, or

(2)        The information is false, and the person providing the information knew, or had good reason to believe that the information was false. (1979, 2nd Sess., c. 1192, s. 1.)



§ 90-48.10. Confidentiality of review organization's proceedings and records.

§ 90‑48.10.  Confidentiality of review organization's proceedings and records.

The proceedings and records of a dental review committee except those concerning the investigation and consideration of Medicare and Medicaid charges or payments, shall be held in confidence and shall not be subject to discovery or introduction into evidence in any civil action arising out of the matters which are the subject of evaluation and review by the committee; and no person who was in attendance at a meeting of the committee shall be permitted or required to testify in any civil action as to any evidence or other matters produced or presented during the proceedings of the committee or as to any findings, recommendations, evaluations, opinions, or other actions of the committee or any members thereof, except with regard to Medicare and Medicaid charges or payments: Provided, however, that information, documents or records otherwise available from original sources are not to be construed as immune from discovery or use in any civil action merely because they were presented during proceedings of a committee, nor should any person who testifies before a committee or who is a member of a committee be prevented from testifying as to matters within his knowledge, but the witness shall not be asked about his testimony before a committee or opinions formed by him as a result of the committee hearings, except with regard to Medicare and Medicaid charges or payments. (1979, 2nd Sess., c. 1192, s. 1.)



§ 90-48.11. No limitation on previous privileges and immunities.

§ 90‑48.11.  No limitation on previous privileges and immunities.

Nothing in this G.S. 90‑48.7 through G.S. 90‑48.11 shall be deemed to annul, abridge, or limit in any manner any privileges or immunities heretofore existing under the laws of this State. (1979, 2nd Sess., c. 1192, s. 1.)



§§ 90-49 through 90-52. Repealed by Session Laws 1945, c. 639, s. 14.

Article 3.

The Licensing of Mouth Hygienists to Teach and Practice Mouth Hygiene in Public Institutions.

§§ 90‑49 through 90‑52.  Repealed by Session Laws 1945, c. 639, s. 14.



§§ 90-53 through 90-75. Recodified as §§ 90-85.2 to 90-85.26, 90-85.32 to 90-85.40.

Article 4.

Pharmacy.

Part 1. Practice of Pharmacy.

§§ 90‑53 through 90‑75.  Recodified as §§ 90‑85.2 to 90‑85.26, 90‑85.32 to 90‑85.40.



§ 90-76. Repealed by Session Laws 1979, c. 1017, s. 1, effective January 1, 1980.

§ 90‑76.  Repealed by Session Laws 1979, c. 1017, s. 1, effective January 1, 1980.



§§ 90-76.1 through 90-76.5. Recodified as §§ 90-85.27 to 90-85.31 pursuant to Session Laws 1981 (Regular Session, 1982), c. 1188, s. 3, effective July 1, 1982.

Part 1A. Drug Product Selection.

§§ 90‑76.1 through 90‑76.5:  Recodified as §§ 90‑85.27 to 90‑85.31 pursuant to Session Laws 1981 (Regular Session, 1982), c. 1188, s. 3.



§ 90-76.6. Repealed by Session Laws 1981 (Regular Session, 1982), c. 1188, s. 4, effective July 1, 1982.

§ 90‑76.6.  Repealed by Session Laws 1981 (Regular Session, 1982), c. 1188, s. 4, effective July 1, 1982.



§§ 90-77 through 90-80.1. Repealed by Session Laws 1981 (Regular Session, 1982), c. 1188, s. 5, effective July 1, 1982.

Part 2. Dealing in Specific Drugs Regulated.

§§ 90‑77 through 90‑80.1.  Repealed by Session Laws 1981 (Regular Session, 1982), c. 1188, s. 5, effective July 1, 1982.



§§ 90-81 through 90-85. Repealed by Session Laws 1955, c. 1330, s. 8.

§§ 90‑81 through 90‑85.  Repealed by Session Laws 1955, c. 1330, s. 8.



§ 90-85.1. Repealed by Session Laws 1981 (Regular Session, 1982), c. 1188, s.5.

§ 90‑85.1.  Repealed by Session Laws 1981 (Regular Session, 1982), c. 1188, s.5.



§ 90-85.2. Legislative findings.

Article 4A.

North Carolina Pharmacy Practice Act.

Part 1. North Carolina Pharmacy Practice Act.

§ 90‑85.2.  Legislative findings.

The General Assembly of North Carolina finds that mandatory licensure of all who engage in the practice of pharmacy is necessary to insure minimum standards of competency and to protect the public from those who might otherwise present a danger to the public health, safety and welfare.  (1981 (Reg. Sess., 1982), c. 1188, s. 1.)



§ 90-85.3. Definitions.

§ 90‑85.3.  Definitions.

(a)        "Administer" means the direct application of a drug to the body of a patient by injection, inhalation, ingestion or other means.

(b)        "Board" means the North Carolina Board of Pharmacy.

(b1)      "Clinical pharmacist practitioner" means a licensed pharmacist who meets the guidelines and criteria for such title established by the joint subcommittee of the North Carolina Medical Board and the North Carolina Board of Pharmacy and is authorized to enter into drug therapy management agreements with physicians in accordance with the provisions of G.S. 90‑18.4.

(c)        "Compounding" means taking two or more ingredients and combining them into a dosage form of a drug, exclusive of compounding by a drug manufacturer, distributor, or packer.

(d)        "Deliver" means the actual, constructive or attempted transfer of a drug, a device, or medical equipment from one person to another.

(e)        "Device" means an instrument, apparatus, implement, machine, contrivance, implant, in vitro reagent or other similar or related article including any component part or accessory, whose label or labeling bears the statement "Caution: federal law requires dispensing by or on the order of a physician." The term does not include:

(1)        Devices used in the normal course of treating patients by health care facilities and agencies licensed under Chapter 131E or Article 2 of Chapter 122C of the General Statutes;

(2)        Devices used or provided in the treatment of patients by medical doctors, dentists, physical therapists, occupational therapists, speech pathologists, optometrists, chiropractors, podiatrists, and nurses licensed under Chapter 90 of the General Statutes, provided they do not dispense devices used to administer or dispense drugs.

(f)         "Dispense" means preparing and packaging a prescription drug or device in a container and labeling the container with information required by State and federal law. Filling or refilling drug containers with prescription drugs for subsequent use by a patient is "dispensing". Providing quantities of unit dose prescription drugs for subsequent administration is "dispensing".

(g)        "Drug" means:

(1)        Any article recognized as a drug in the United States Pharmacopeia, or in any other drug compendium or any supplement thereto, or an article recognized as a drug by the United States Food and Drug Administration;

(2)        Any article, other than food or devices, intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in man or other animals;

(3)        Any article, other than food or devices, intended to affect the structure or any function of the body of man or other animals; and

(4)        Any article intended for use as a component of any articles specified in clause (1), (2) or (3) of this subsection.

(h)        "Emancipated minor" means any person under the age of 18 who is or has been married or who is or has been a parent; or whose parents or guardians have surrendered their rights to the minor's services and earnings as well as their right to custody and control of the minor's person; or who has been emancipated by an appropriate court order.

(i)         "Health care provider" means any licensed health care professional; any agent or employee of any health care institution, health care insurer, health care professional school; or a member of any allied health profession.

(j)         "Label" means a display of written, printed or graphic matter upon the immediate or outside container of any drug.

(k)        "Labeling" means preparing and affixing a label to any drug container, exclusive of labeling by a manufacturer, packer or distributor of a nonprescription drug or a commercially packaged prescription drug or device.

(l)         "License" means a license to practice pharmacy including a renewal license issued by the Board.

(l 1)      "Medical equipment" means any of the following items that are intended for use by the consumer in the consumer's place of residence:

(1)        A device.

(2)        Ambulation assistance equipment.

(3)        Mobility equipment.

(4)        Rehabilitation seating.

(5)        Oxygen and respiratory care equipment.

(6)        Rehabilitation environmental control equipment.

(7)        Diagnostic equipment.

(8)        A bed prescribed by a physician to treat or alleviate a medical condition.

The term "medical equipment" does not include (i) medical equipment used or dispensed in the normal course of treating patients by or on behalf of home care agencies, hospitals, and nursing facilities licensed under Chapter 131E of the General Statutes or hospitals or agencies licensed under Article 2 of Chapter 122C of the General Statutes; (ii) medical equipment used or dispensed by professionals licensed under Chapters 90 or 93D of the General Statutes, provided the professional is practicing within the scope of that professional's practice act; (iii) upper and lower extremity prosthetics and related orthotics; or (iv) canes, crutches, walkers, and bathtub grab bars.

(l 2)      "Mobile pharmacy" means a pharmacy that meets all of the following conditions:

(1)        Is either self‑propelled or moveable by another vehicle that is self‑propelled.

(2)        Is operated by a nonprofit corporation.

(3)        Dispenses prescription drugs at no charge or at a reduced charge to persons whose family income is less than two hundred percent (200%) of the federal poverty level and who do not receive reimbursement for the cost of the dispensed prescription drugs from Medicare, Medicaid, a private insurance company, or a governmental unit.

(m)       "Permit" means a permit to operate a pharmacy, deliver medical equipment, or dispense devices, including a renewal license issued by the Board.

(n)        "Person" means an individual, corporation, partnership, association, unit of government, or other legal entity.

(o)        "Person in loco parentis" means the person who has assumed parental responsibilities for a child.

(p)        "Pharmacist" means a person licensed under this Article to practice pharmacy.

(q)        "Pharmacy" means any place where prescription drugs are dispensed or compounded.

(q1)      "Pharmacy personnel" means pharmacists and pharmacy technicians.

(q2)      "Pharmacy technician" means a person who may, under the supervision of a pharmacist, perform technical functions to assist the pharmacist in preparing and dispensing prescription medications.

(r)        "Practice of pharmacy" means the responsibility for: interpreting and evaluating drug orders, including prescription orders; compounding, dispensing and labeling prescription drugs and devices; properly and safely storing drugs and devices; maintaining proper records; and controlling pharmacy goods and services. A pharmacist may advise and educate patients and health care providers concerning therapeutic values, content, uses and significant problems of drugs and devices; assess, record and report adverse drug and device reactions; take and record patient histories relating to drug and device therapy; monitor, record and report drug therapy and device usage; perform drug utilization reviews; and participate in drug and drug source selection and device and device source selection as provided in G.S. 90‑85.27 through G.S. 90‑85.31. A pharmacist who has received special training may be authorized and permitted to administer drugs pursuant to a specific prescription order in accordance with rules adopted by each of the Boards of Pharmacy, the Board of Nursing, and the North Carolina Medical Board. The rules shall be designed to ensure the safety and health of the patients for whom such drugs are administered. An approved clinical pharmacist practitioner may collaborate with physicians in determining the appropriate health care for a patient, subject to the provisions of G.S. 90‑18.4.

(s)        "Prescription drug" means a drug that under federal law is required, prior to being dispensed or delivered, to be labeled with the following statement:

"Caution: Federal law prohibits dispensing without prescription."

(t)         "Prescription order" means a written or verbal order for a prescription drug, prescription device, or pharmaceutical service from a person authorized by law to prescribe such drug, device, or service. A prescription order includes an order entered in a chart or other medical record of a patient.

(u)        "Unit dose medication system" means a system in which each dose of medication is individually packaged in a properly sealed and properly labeled container. (1981 (Reg. Sess., 1982), c. 1188, s. 1; 1983, c. 196, ss. 1‑3; 1991, c. 578, s. 1; 1993 (Reg. Sess., 1994), c. 692, s. 2; 1995, c. 94, s. 24; 1999‑246, s. 1; 1999‑290, ss. 4, 5; 2001‑375, s. 1; 2002‑159, s. 37.)



§ 90-85.4. North Carolina Pharmaceutical Association.

§ 90‑85.4.  North Carolina Pharmaceutical Association.

The North Carolina Pharmaceutical Association, and the persons composing it, shall continue to be a body politic and corporate under the name and style of the North Carolina Pharmaceutical Association, and by that name have the right to sue and be sued, to plead and be impleaded, to purchase and hold real estate and grant the same, to have and to use a common seal, and to do any other things and perform any other acts as appertain to bodies corporate and politic not inconsistent with the Constitution and laws of the State. (1881, c. 355, s. 1; Code, s. 3135; Rev., s. 4471; C.S., s. 6650; 1981 (Reg. Sess., 1982), c. 1188, s. 1.)



§ 90-85.5. Objective of Pharmaceutical Association.

§ 90‑85.5.  Objective of Pharmaceutical Association.

The objective of the Association is to unite the pharmacists of this State for mutual aid, encouragement, and improvement; to encourage scientific research, develop pharmaceutical talent and to elevate the standard of professional thought. (1881, c. 355, s. 2; Code, s. 3136; Rev., s. 4472; C.S., s. 6651; 1981 (Reg. Sess., 1982), c. 1188, s. 1; 1991, c. 125, s. 1.)



§ 90-85.6. Board of Pharmacy; creation; membership; qualification of members.

§ 90‑85.6.  Board of Pharmacy; creation; membership; qualification of members.

(a)        Creation.  The responsibility for enforcing the provisions of this Article and the laws pertaining to the distribution and use of drugs is vested in the Board. The Board shall adopt reasonable rules for the performance of its duties. The Board shall have all of the duties, powers and authorities specifically granted by and necessary for the enforcement of this Article, as well as any other duties, powers and authorities that may be granted from time to time by other appropriate statutes. The Board may establish a program for the purpose of aiding in the recovery and rehabilitation of pharmacists who have become addicted to controlled substances or alcohol, and the Board may use money collected as fees to fund such a program.

(b)        Membership.  The Board shall consist of six members, one of whom shall be a representative of the public, and the remainder of whom shall be pharmacists.

(c)        Qualifications.  The public member of the Board shall not be a health care provider or the spouse of a health care provider. He shall not be enrolled in a program to prepare him to be a health care provider. The public member of the Board shall be a resident of this State at the time of his appointment and while serving as a Board member. The pharmacist members of the Board shall be residents of this State at the time of their appointment and while serving as Board members. (1905, c. 108, ss. 5‑7, 9; Rev., ss. 4473, 4475; 1907, c. 113, s. 1; C.S., ss. 6652, 6654; 1945, c. 572, s. 1; 1981, c. 717, s. 1; 1981 (Reg. Sess., 1982), c. 1188, s. 1; 1997‑177, s. 1.)



§ 90-85.7. Board of Pharmacy; selection; vacancies; commission; term; per diem; removal.

§ 90‑85.7.  Board of Pharmacy; selection; vacancies; commission; term; per diem; removal.

(a)        The Board of Pharmacy shall consist of six persons.  Five of the members shall be licensed as pharmacists within this State and shall be elected and commissioned by the Governor as hereinafter provided.  Pharmacist members shall be chosen in an election held as hereinafter provided in which every person licensed to practice pharmacy in North Carolina and residing in North Carolina shall be entitled to vote.  Each pharmacist member of said Board shall be elected for a term of five years and until his successor shall be elected and shall qualify.  Members chosen by election under this section shall be elected upon the expiration of the respective terms of the members of the present Board of Pharmacy.  No pharmacist shall be nominated for membership on said Board, or shall be elected to membership on said Board, unless, at the time of such nomination, and at the time of such election, he is licensed to practice pharmacy in North Carolina.  In case of death, resignation or removal from the State of any pharmacist member of said Board, the pharmacist members of the Board shall elect in his place a pharmacist who meets the criteria set forth in this section to fill the unexpired term.

One member of the Board shall be a person who is not a pharmacist and who represents the interest of the public at large.  The Governor shall appoint this member.

All Board members serving on June 30, 1989, shall be eligible to complete their respective terms.  No member appointed or elected to a term on or after July 1, 1989, shall serve more than two complete consecutive five‑year terms.  The Governor may remove any member appointed by him for good cause shown and may appoint persons to fill unexpired terms of members appointed by him.

It shall be the duty of a member of the Board of Pharmacy, within 10 days after receipt of notification of his appointment and commission, to appear before the clerk of the superior court of the county in which he resides and take and subscribe an oath to properly and faithfully discharge the duties of his office according to law.

(b)        All nominations and elections of pharmacist members of the Board shall be conducted by the Board of Pharmacy, which is hereby constituted a Board of Pharmacy Elections.  Every pharmacist with a current North Carolina license residing in this State shall be eligible to vote in all elections.  The list of pharmacists shall constitute the registration list for elections.  The Board of Pharmacy Elections is authorized to make rules and regulations relative to the conduct of these elections, provided such rules and regulations are not in conflict with the provisions of this section and provided that notice shall be given to all pharmacists residing in North Carolina.  All such rules and regulations shall be adopted subject to the procedures of Chapter 150B of the General Statutes of North Carolina.  From any decision of the Board of Pharmacy Elections relative to the conduct of such elections, appeal may be taken to the courts in the manner otherwise provided by Chapter 150B of the General Statutes.

(c)        All rules, regulations, and bylaws of the North Carolina Board of Pharmacy so far as they are not inconsistent with the provisions of this Article, shall continue in effect.

(d)        Notwithstanding G.S. 93B‑5, Board members shall receive as compensation for their services per diem not to exceed one hundred dollars ($100.00) for each day during which they are engaged in the official business of the Board. (1905, c. 108, ss. 5‑7; Rev., s. 4473; C.S., s. 6652; 1981, c. 717, s. 1; 1981 (Reg. Sess., 1982), c. 1188, s. 1; 1983, c. 196, s. 4; 1989, c. 118; 1989 (Reg. Sess., 1990), c. 825.)



§ 90-85.8. Organization.

§ 90‑85.8.  Organization.

The Board shall elect from its members a president, vice‑president, and other officers as it deems necessary. The officers shall serve one‑year terms and until their successors have been elected and qualified. (1905, c. 108, s. 8; Rev., s. 4474; C.S., s. 6653; 1923, c. 82; 1981 (Reg. Sess., 1982), c. 1188, s. 1.)



§ 90-85.9. Meetings.

§ 90‑85.9.  Meetings.

The Board shall meet at least twice annually for the purpose of administering examinations and conducting other business. Four Board members constitute a quorum. The Board shall keep a record  of its proceedings, a register of all licensed persons, and a register of all persons to whom permits have been issued. The Board shall report, in writing, annually to the Governor and the presiding officer of each house of the General Assembly. (1905, c. 108, s. 8; Rev., s. 4474; C.S., s. 6653; 1923, c. 82; 1981 (Reg. Sess., 1982), c. 1188, s. 1.)



§ 90-85.10. Employees; Executive Director.

§ 90‑85.10.  Employees; Executive Director.

The Board shall employ as Executive Director a pharmacist to serve as a full‑time employee of the Board. The Executive Director  shall serve as secretary and treasurer of the Board and shall perform  administrative functions as authorized by the Board. The Board shall have the authority to employ other personnel as it may deem necessary to carry out the requirements of this Article. (1905, c. 108, s. 9; Rev., s. 4475; 1907, c. 113, s. 1; C.S., s. 6654; 1945, c. 572, s. 1;  1981 (Reg. Sess., 1982), c. 1188, s. 1.)



§ 90-85.11. Compensation of employees.

§ 90‑85.11.  Compensation of employees.

The Board shall determine the compensation of its employees. Employees shall be reimbursed for all necessary expenses incurred in the performance of their official duties. (1981 (Reg. Sess., 1982), c. 1188, s. 1.)



§ 90-85.11A. Acquisition of real property; equipment; liability insurance.

§ 90‑85.11A.  Acquisition of real property; equipment; liability insurance.

(a)        The Board shall have the power to acquire, hold, rent, encumber, alienate, and otherwise deal with real property in the same manner as a private person or corporation, subject only to approval of the Governor and the Council of State. Collateral pledged by the Board for an encumbrance is limited to the assets, income, and revenues of the Board.

(b)        The Board may purchase, rent, or lease equipment and supplies and purchase liability insurance or other insurance to cover the activities of the Board, its operations, or its employees. (2001‑407, s. 1.)



§ 90-85.12. Executive Director to make investigations and prosecute.

§ 90‑85.12.  Executive Director to make investigations and prosecute.

(a)        Upon receiving information concerning a violation of this Article that is a threat to the public safety, health, or welfare, the Executive Director shall promptly conduct an investigation, and if he finds evidence of the violation, he may file a complaint and prosecute the offender in a Board hearing. If the Executive Director receives information concerning a violation of this Article that does not pose a threat to the public safety, health, or welfare, the Executive Director may conduct an investigation, and if he finds evidence of the violation, he may file a complaint and prosecute the offender in a Board hearing.

(b)        In all prosecutions of unlicensed persons for the violation of any of the provisions of this Article, a certificate signed under oath by the Executive Director shall be competent and admissible evidence in any court of this State that the person is not licensed, as required by law. (1905, c. 108, s. 11; Rev., s. 4477; C.S., s. 6656; 1923, c. 74, s. 1; 1981 (Reg. Sess., 1982), c. 1188, s. 1; 2005‑402, s. 1.2.)



§ 90-85.13. Approval of schools and colleges of pharmacy.

§ 90‑85.13.  Approval of schools and colleges of pharmacy.

The Board shall approve schools and colleges of pharmacy upon a finding that students successfully completing the course of study offered by the school or college can reasonably be expected to practice pharmacy safely and properly. (1981 (Reg. Sess., 1982), c. 1188, s. 1.)



§ 90-85.14. Practical experience program.

§ 90‑85.14.  Practical experience program.

The Board shall issue regulations governing a practical experience program. These regulations shall assure that the person successfully completing the program will have gained practical experience that will enable him to safely and properly practice pharmacy. (1981 (Reg. Sess., 1982), c. 1188, s. 1.)



§ 90-85.15. Application and examination for licensure as a pharmacist; prerequisites.

§ 90‑85.15.  Application and examination for licensure as a pharmacist; prerequisites.

(a)        Any person who desires to be licensed as a pharmacist shall file an application with the Executive Director on the form furnished by the Board, verified under oath, setting forth the applicant's name, age, the place at which and the time that he has spent in the study of pharmacy, and his experience in compounding and dispensing prescriptions under the supervision of a pharmacist. The applicant shall also appear at a time and place designated by the Board and submit to an examination as to his qualifications for being licensed. The applicant must demonstrate to the Board his physical and mental competency to practice pharmacy.

(b)        On or after July 1, 1982, all applicants shall have received an undergraduate degree from a school of pharmacy approved by the Board. Applicants shall be required to have had up to one year of experience, approved by the Board, under the supervision of a pharmacist and shall pass the required examination offered by the Board. Upon completing these requirements and upon paying the required fee, the applicant shall be licensed.

(c)        The Department of Justice may provide a criminal record check to the Board for a person who has applied for a license through the Board. The Board shall provide to the Department of Justice, along with the request, the fingerprints of the applicant, any additional information required by the Department of Justice, and a form signed by the applicant consenting to the check of the criminal record and to the use of the fingerprints and other identifying information required by the State or national repositories. The applicant's fingerprints shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of the fingerprints to the Federal Bureau of Investigation for a national criminal history check. The Board shall keep all information pursuant to this subsection privileged, in accordance with applicable State law and federal guidelines, and the information shall be confidential and shall not be a public record under Chapter 132 of the General Statutes.

The Department of Justice may charge each applicant a fee for conducting the checks of criminal history records authorized by this subsection. (1905, c. 108, s. 13; Rev., ss. 4479, 4480; 1915, c. 165; C.S., s. 6658; 1921, c. 52; 1933, c. 206, ss. 1, 2; 1935, c. 181; 1937, c. 94; 1971, c. 481; 1981, c. 717, s. 4; 1981 (Reg. Sess., 1982), c. 1188, s. 1; 1983, c. 196, s. 5; 2002‑147, s. 8.)



§ 90-85.15A. Pharmacy technicians.

§ 90‑85.15A.  Pharmacy technicians.

(a)        Registration.  A registration program for pharmacy technicians is established for the purposes of identifying those persons who are employed as pharmacy technicians. The Board must maintain a registry of pharmacy technicians that contains the name of each pharmacy technician, the name and location of the pharmacy in which the pharmacy technician works, the pharmacist‑manager who employs the pharmacy technician, and the dates of that employment. The Board must register a pharmacy technician who pays the fee required under G.S. 90‑85.24 and completes a required training program. A pharmacy technician must register with the Board within 30 days after the date the pharmacy technician completes a training program conducted by the pharmacy technician's pharmacist‑manager. The registration must be renewed annually by paying a registration fee.

(b)        Responsibilities of Pharmacist‑Manager.  A pharmacist‑manager may hire a person who has a high school diploma or equivalent or is currently enrolled in a program that awards a high school diploma or equivalent to work as a pharmacy technician. Pursuant to G.S. 90‑85.21, a pharmacist‑manager must notify the Board within 30 days of the date the pharmacy technician began employment. The pharmacist‑manager must provide a training program for a pharmacy technician that includes pharmacy terminology, pharmacy calculations, dispensing systems and labeling requirements, pharmacy laws and regulations, record keeping and documentation, and the proper handling and storage of medications. The requirements of a training program may differ depending upon the type of employment. The training program must be provided and completed within 180 days of the date the pharmacy technician began employment unless the pharmacy technician is registered with the Board. If the pharmacy technician is registered with the Board, then the completion of the training program is optional at the discretion of the pharmacist‑manager.

(c)        Supervision.  A pharmacist may not supervise more than two pharmacy technicians unless the pharmacist‑manager receives written approval from the Board. The Board may not allow a pharmacist to supervise more than two pharmacy technicians unless the additional pharmacy technicians have passed a nationally recognized pharmacy technician certification board exam, or its equivalent, that has been approved by the Board. The Board must respond to a request from a pharmacist‑manager to allow a pharmacist to supervise more than two pharmacy technicians within 60 days of the date it received the request. The Board must respond to the request in one of three ways:

(1)        Approval of the request.

(2)        Approval of the request as amended by the Board.

(3)        Disapproval of the request. A disapproval of a request must include a reasonable explanation of why the request was not approved.

(d)        Disciplinary Action.  The Board may, in accordance with Chapter 150B of the General Statutes and rules adopted by the Board, issue a letter of reprimand or suspend, restrict, revoke, or refuse to grant or renew the registration of a pharmacy technician if the pharmacy technician has done one or more of the following:

(1)        Made false representations or withheld material information in connection with registering as a pharmacy technician.

(2)        Been found guilty of or plead guilty or nolo contendere to a felony involving the use or distribution of drugs.

(3)        Indulged in the use of drugs to an extent that it renders the pharmacy technician unfit to assist a pharmacist in preparing and dispensing prescription medications.

(4)        Developed a physical or mental disability that renders the pharmacy technician unfit to assist a pharmacist in preparing and dispensing prescription medications.

(5)        Willfully violated any provision of this Article or rules adopted by the Board governing pharmacy technicians.

(e)        Exemption.  This section does not apply to pharmacy students who are enrolled in a school of pharmacy approved by the Board under G.S. 90‑85.13.

(f)         Rule‑Making Authority.  The Board may adopt rules necessary to implement this section. (2001375, s. 2.)



§ 90-85.16. Examination.

§ 90‑85.16.  Examination.

The license examination shall be given by the Board at least twice each year. The Board shall determine the subject matter of each examination and the place, time and date for administering the examination. The Board shall also determine which persons have passed the examination. The examination shall be designed to determine which applicants can reasonably be expected to safely and properly practice pharmacy. (1905, c. 108, s. 13; Rev., ss. 4479, 4480; 1915, c. 165; C.S., s. 6658; 1921, c. 52; 1933, c. 206, ss. 1, 2; 1935, c. 181; 1937, c. 94; 1971, c. 481; 1981, c. 717, s. 4; 1981 (Reg. Sess., 1982), c. 1188, s. 1.)



§ 90-85.17. License renewal.

§ 90‑85.17.  License renewal.

In accordance with Board regulations, each license to practice pharmacy shall expire on December 31 and shall be renewed annually by filing with the Board on or after December 1 an application for license renewal furnished by the Board, accompanied by the required fee. It shall be unlawful to practice pharmacy more than 60 days after the expiration date without renewing the license. All licensees shall give the Board notice of a change of mailing address or a change of place of employment within 30 days after the change. The Board may require licensees to obtain up to 30 hours of continuing education every two years from Board‑approved providers as a condition of license renewal, with a minimum of 10 hours required per year. (1905, c. 108, ss. 18, 19, 27; Rev., ss. 3653, 4484; 1911, c. 48; C.S., s. 6662; 1921, c. 68, s. 2; 1947, c. 781; 1953, c. 1051; 1981 (Reg. Sess., 1982), c. 1188, s. 1; 2005‑402, s. 4.)



§ 90-85.18. Approval of continuing education programs.

§ 90‑85.18.  Approval of continuing education programs.

The Board shall approve providers of continuing education programs upon finding that the provider is competent to and does offer an educational experience designed to enable those who successfully complete the program to more safely and properly practice pharmacy. (1981 (Reg. Sess., 1982), c. 1188, s. 1.)



§ 90-85.19. Reinstatement.

§ 90‑85.19.  Reinstatement.

Whenever a pharmacist who has not renewed his license for five or more years seeks to renew or reinstate his license, he must appear before the Board and submit evidence that he can safely and properly practice pharmacy. (1981 (Reg. Sess., 1982), c. 1188, s. 1.)



§ 90-85.20. Licensure without examination.

§ 90‑85.20.  Licensure without examination.

(a)        The Board may issue a license to practice pharmacy, without examination, to any person who is licensed as a pharmacist in another jurisdiction if the applicant shall present satisfactory evidence of possessing the same qualifications as are required of licensees in this State, that he was licensed by examination in such other jurisdiction, and that the standard of competence required by such other jurisdiction is substantially equivalent to that of this State at that time. The Board must be satisfied that a candidate for licensure has a satisfactory understanding of the laws governing the practice of pharmacy and distribution of drugs in this State.

(b)        Repealed by Session Laws 1991, c. 125, s. 2. (1905, c. 108, s. 16; Rev., s. 4482; C.S., s. 6660; 1945, c. 572, s. 2; 1971, c. 468; 1977, c. 598; 1981, c. 717, ss. 6, 7; 1981 (Reg. Sess., 1982), c. 1188, s. 1; 1983, c. 196, ss. 6, 7; 1991, c. 125, s. 2.)



§ 90-85.21. Pharmacy permit.

§ 90‑85.21.  Pharmacy permit.

(a)        In accordance with Board regulations, each pharmacy in North Carolina shall annually register with the Board on a form provided by the Board. The application shall identify the pharmacist‑manager of the pharmacy and all pharmacy personnel employed in the pharmacy. All pharmacist‑managers shall notify the Board of any change in pharmacy personnel within 30 days of the change. In addition to identifying the pharmacist‑manager, a pharmacy may identify a pharmacy permittee's designated agent that the Board shall notify of any investigation of the pharmacy or a pharmacist employed by the pharmacy. The notice shall include the specific reason for the investigation and be given prior to the initiation of any disciplinary proceedings.

(a1)      A mobile pharmacy shall register annually with the Board in the manner prescribed in subsection (a) of this section, and the registration shall be renewed annually. A mobile pharmacy shall be considered a single pharmacy and shall not be required to pay a separate registration fee for each location but shall pay the annual registration fee prescribed in G.S. 90‑85.24. A mobile pharmacy shall provide the Board with the address of every location from which prescription drugs will be dispensed by the mobile pharmacy.

(b)        Each physician who dispenses prescription drugs, for a fee or other charge, shall annually register with the Board on the form provided by the Board, and with the licensing board having jurisdiction over the physician. Such dispensing shall comply in all respects with the relevant laws and regulations that apply to pharmacists governing the distribution of drugs, including packaging, labeling, and record keeping. Authority and responsibility for disciplining physicians who fail to comply with the provisions of this subsection are vested in the licensing board having jurisdiction over the physician. The form provided by the Board under this subsection shall be as follows:

Application For Registration

With The Pharmacy Board

As A Dispensing Physician

1.                                                                          2.

Name and Address of Dispensing               Affix Dispensing Label Here

Physician

3. Physician's North Carolina License Number ______________________________

4. Are you currently practicing in a professional association registered with the North Carolina Medical Board?

______ Yes ______ No. If yes, enter the name and registration number of the professional corporation:

______________________________________________________________________

______________________________________________________________________

5. I certify that the information is correct and complete.

________________________            _________________

Signature                                              Date

(1927, c. 28, s. 1; 1953, c. 183, s. 2; 1981 (Reg. Sess., 1982), c. 1188, s. 1; 1987, c. 687; 1995, c. 94, s. 25; 1999‑246, s. 2; 2001‑375, s. 3; 2005‑427, s. 1.)



§ 90-85.21A. Applicability to out-of-state operations.

§ 90‑85.21A.  Applicability to out‑of‑state operations.

(a)        Any pharmacy operating outside the State which ships, mails, or delivers in any manner a dispensed legend drug into this State shall annually register with the Board on a form provided by the Board. In order to satisfy the registration requirements of this subsection, a pharmacy shall certify that the pharmacy employs a pharmacist who is responsible for dispensing, shipping, mailing, or delivering dispensed legend drugs into this State or in a state approved by the Board and has met requirements for licensure equivalent to the requirements for licensure in this State. In order for the pharmacy's certification of the pharmacists to be valid, a pharmacist shall agree in writing, on a form approved by the Board, to be subject to the jurisdiction of the Board, the provisions of this Article, and the rules adopted by the Board. If the Board revokes this certification, the pharmacy shall no longer have authority to dispense, ship, mail, or deliver in any manner a dispensed legend drug into this State.

(b)        Any pharmacy subject to this section shall at all times maintain a valid unexpired license, permit, or registration necessary to conduct such pharmacy in compliance with the laws of the state in which such pharmacy is located. No pharmacy operating outside the State may ship, mail, or deliver in any manner a dispensed legend drug into this State unless such drug is lawfully dispensed by a licensed pharmacist in the state where the pharmacy is located.

(c)        The Board shall be entitled to charge and collect not more than five hundred dollars ($500.00) for original registration of a pharmacy under this section, and for renewal thereof, not more than two hundred dollars ($200.00), and for reinstatement thereof, not more than two hundred dollars ($200.00).

(d)        The Board may deny a nonresident pharmacy registration upon a determination that the pharmacy has a record of being formally disciplined in its home state for violations that relate to the compounding or dispensing of legend drugs and presents a threat to the public health and safety.

(e)        Except as otherwise provided in this subsection, the Board may adopt rules to protect the public health and safety that are necessary to implement this section. Notwithstanding G.S. 90‑85.6, the Board shall not adopt rules pertaining to the shipment, mailing, or other manner of delivery of dispensed legend drugs by pharmacies required to register under this section that are more restrictive than federal statutes or regulations governing the delivery of prescription medications by mail or common carrier. A pharmacy required to register under this section shall comply with rules adopted pursuant to this section.

(f)         The Board may deny, revoke, or suspend a nonresident pharmacy registration for failure to comply with any requirement of this section. (1993, c. 455, s. 1; 1998‑212, s. 12.3B(b); 2004‑199, s. 25; 2005‑402, s. 3.)



§ 90-85.21B. Unlawful practice of pharmacy.

§ 90‑85.21B.  Unlawful practice of pharmacy.

It shall be unlawful for any person, firm, or corporation not licensed or registered under the provisions of this Article to:

(1)        Use in a trade name, sign, letter, or advertisement any term, including "drug", "pharmacy", "prescription drugs", "prescription", "Rx", or "apothecary", that would imply that the person, firm, or corporation is licensed or registered to practice pharmacy in this State.

(2)        Hold himself or herself out to others as a person, firm, or corporation licensed or registered to practice pharmacy in this State. (2003‑284, s. 10.8D.)



§ 90-85.22. Device and medical equipment permits.

§ 90‑85.22.  Device and medical equipment permits.

(a)        Devices.  Each place, whether located in this State or out‑of‑state, where devices are dispensed or delivered to the user in this State shall register annually with the Board on a form provided by the Board and obtain a device permit. A business that has a current pharmacy permit does not have to register and obtain a device permit. Records of devices dispensed in pharmacies or other places shall be kept in accordance with rules adopted by the Board.

(b)        Medical Equipment.  Each place, whether located in this State or out‑of‑state, that delivers medical equipment to the user of the equipment in this State shall register annually with the Board on a form provided by the Board and obtain a medical equipment permit. A business that has a current pharmacy permit or a current device permit does not have to register and obtain a medical equipment permit. Medical equipment shall be delivered only in accordance with requirements established by rules adopted by the Board.

(c)        This section shall not apply to either of the following:

(1)        A pharmaceutical manufacturer registered with the Food and Drug Administration.

(2)        A wholly owned subsidiary of a pharmaceutical manufacturer registered with the Food and Drug Administration. (1981 (Reg. Sess., 1982), c. 1188, s. 1; 1993 (Reg. Sess., 1994), c. 692, s. 1; 2001‑339, s. 1.)



§ 90-85.23. License and permit to be displayed.

§ 90‑85.23.  License and permit to be displayed.

Every pharmacist‑manager's license, every permit, and every current renewal shall be conspicuously posted in the place of business owned by or employing the person to whom it is issued. The licenses and every last renewal of all other pharmacists employed in the pharmacy must be readily available for inspection by agents of the Board. Failure to display any license or permit and the most recent renewal shall be a violation of this Article and each day that the license or permit or renewal is not displayed shall be a separate and  distinct offense. (1905, c. 108, ss. 18, 26; Rev., ss. 3651, 4485; C.S., s. 6663; 1921, c. 68, s. 3; 1953, c. 1051; 1981 (Reg. Sess., 1982), c. 1188, s. 1.)



§ 90-85.24. Fees collectible by Board.

§ 90‑85.24.  Fees collectible by Board.

(a)        The Board of Pharmacy shall be entitled to charge and collect not more than the following fees:

(1)        For the examination of an applicant for license as a pharmacist, two hundred dollars ($200.00), plus the cost of the test material;

(2)        For renewing the license as a pharmacist, one hundred thirty‑five dollars ($135.00);

(3)        For reinstatement of a license as a pharmacist, one hundred thirty‑five dollars ($135.00);

(4)        For annual registration of a pharmacy technician, thirty dollars ($30.00);

(5)        For reinstatement of a registration of a pharmacy technician, thirty dollars ($30.00);

(6)        For licenses without examination as provided in G.S. 90‑85.20, original, six hundred dollars ($600.00);

(7)        For original registration of a pharmacy, five hundred dollars ($500.00), and renewal thereof, two hundred dollars ($200.00);

(8)        For reinstatement of the registration of a pharmacy, two hundred dollars ($200.00);

(9)        For annual registration as a dispensing physician under G.S. 90‑85.21(b), seventy‑five dollars ($75.00);

(10)      For reinstatement of registration as a dispensing physician, seventy‑five dollars ($75.00);

(11)      For annual registration as a dispensing physician assistant under G.S. 90‑18.1, seventy‑five dollars ($75.00);

(12)      For reinstatement of registration as a dispensing physician assistant, seventy‑five dollars ($75.00);

(13)      For annual registration as a dispensing nurse practitioner under G.S. 90‑18.2, seventy‑five dollars ($75.00);

(14)      For reinstatement of registration as a dispensing nurse practitioner, seventy‑five dollars ($75.00);

(15)      For registration of any change in pharmacist personnel as required under G.S. 90‑85.21(a), thirty‑five dollars ($35.00);

(16)      For a duplicate of any license, permit, or registration issued by the Board, twenty‑five dollars ($25.00);

(17)      For original registration to dispense devices, deliver medical equipment, or both, five hundred dollars ($500.00);

(18)      For renewal of registration to dispense devices, deliver medical equipment, or both, two hundred dollars ($200.00);

(19)      For reinstatement of a registration to dispense devices, deliver medical equipment, or both, two hundred dollars ($200.00).

(b)        All fees under this section shall be paid before any applicant may be admitted to examination or the applicant's name may be placed upon the register of pharmacists or before any license or permit, or any renewal or reinstatement thereof, may be issued by the Board. (1905, c. 108, s. 12; Rev., s. 4478; C.S., s. 6657; 1921, c. 57, s. 3; 1945, c. 572, s. 3; 1953, c. 183, s. 1; 1965, c. 676, s. 1; 1973, c. 1183; 1981, c. 72; c. 717, s. 3; 1981 (Reg. Sess., 1982), c. 1188, s. 2; 1983, c. 196, s. 8; 1987, c. 260; 1987 (Reg. Sess., 1988), c. 1039, s. 4; 1993 (Reg. Sess., 1994), c. 692, s. 3; 1997‑231, s. 1; 2001‑375, s. 4; 2005‑402, s. 2.)



§ 90-85.25. Disasters and emergencies.

§ 90‑85.25.  Disasters and emergencies.

(a)        In the event of an occurrence which the Governor of the State of North Carolina has declared a disaster or when the Governor has declared a state of emergency, or in the event of an occurrence for which a county or municipality has enacted an ordinance to deal with states of emergency under G.S. 14‑288.12, 14‑288.13, or 14‑288.14, or to protect the public health, safety, or welfare of its citizens under G.S. 160A‑174(a) or G.S. 153A‑121(a), as applicable, the Board may waive the requirements of this Article in order to permit the provision of drugs, devices, and professional services to the public.

(b)        The pharmacist in charge of a pharmacy shall report within 10 days to the Board any disaster, accident, theft, or emergency which may affect the strength, purity, or labeling of drugs and devices in the pharmacy. (1981 Reg. Sess., 1982), c. 1188, s. 1; 1998‑212, s. 12.3B(a).)



§ 90-85.26. Prescription orders preserved.

§ 90‑85.26.  Prescription orders preserved.

(a)        Every pharmacist‑manager of a pharmacy shall maintain for at least three years the original of every prescription order and refill compounded or dispensed at the pharmacy except for prescription orders recorded in a patient's medical record. An automated data processing system may be used for the storage and retrieval of refill information for prescriptions pursuant to the regulations of the Board. A pharmacist‑manager may comply with this section by capturing and maintaining an electronic image of a prescription order or refill. An electronic image of a prescription order or refill shall constitute the original prescription order, and a hard copy of the prescription order or refill is not required to be maintained. If a pharmacist‑manager elects to maintain prescription orders by capturing electronic images of prescription orders or refills, the pharmacy's computer system must be capable of maintaining, printing, and providing in an electronic or paper format, upon a request by the Board, all of the information required by this Chapter or rules adopted pursuant to this Chapter within 48 hours of such a request.

(b)        Every pharmacy permittee's designated agent shall maintain documentation of alleged medication errors and incidents described in G.S. 90‑85.47(e)(1) for which the pharmacy permittee has knowledge. (1905, c. 108, s. 21; Rev., s. 4490; C.S., s. 6666; 1981 (Reg. Sess., 1982), c. 1188, s. 1; 2005‑427, s. 2; 2007‑248, s. 1.)



§ 90-85.26A. Clinical pharmacist practitioners subcommittee.

§ 90‑85.26A.  Clinical pharmacist practitioners subcommittee.

The North Carolina Board of Pharmacy shall appoint and maintain a subcommittee of the Board consisting of four licensed pharmacists to work jointly with the subcommittee of the North Carolina Medical Board to develop rules to govern the provision of drug therapy management by clinical pharmacist practitioners and to determine reasonable fees to accompany an application for approval or renewal of such approval as provided in G.S. 90‑6. The rules developed by this subcommittee shall govern the performance of acts by clinical pharmacist practitioners and shall become effective when they have been adopted by both Boards. (1999‑290, s. 6.)



§ 90-85.27. Definitions.

§ 90‑85.27.  Definitions.

As used in G.S. 90‑85.28 through G.S. 90‑85.31:

(1)        "Equivalent drug product" means a drug product which has the same established name, active ingredient, strength, quantity, and dosage form, and which is therapeutically equivalent to the drug product identified in the prescription;

(2)        "Established name" has the meaning given in section 502(e)(3) of the Federal Food, Drug and Cosmetic Act, 21 U.S.C. 352(e)(3);

(3)        "Good manufacturing practice" has the meaning given it in Part 211 of Chapter 1 of Title 21 of the Code of Federal Regulations;

(4)        "Manufacturer" means the actual manufacturer of the finished dosage form of the drug;

(4a)      "Narrow therapeutic index drugs" means those pharmaceuticals having a narrowly defined range between risk and benefit. Such drugs have less than a twofold difference in the minimum toxic concentration and minimum effective concentration in the blood or are those drug product formulations that exhibit limited or erratic absorption, formulation‑dependent bioavailability, and wide intrapatient pharmacokinetic variability that requires blood‑level monitoring. Drugs identified as having narrow therapeutic indices shall be designated by the North Carolina Secretary of Health and Human Services upon the advice of the State Health Director, North Carolina Board of Pharmacy, and North Carolina Medical Board, as narrow therapeutic index drugs and shall be subject to the provisions of G.S. 90‑85.28(b1). The North Carolina Board of Pharmacy shall submit the list of narrow therapeutic index drugs to the Codifier of Rules, in a timely fashion for publication in January of each year in the North Carolina Register.

(5)        "Prescriber" means anyone authorized to prescribe drugs pursuant to the laws of this State. (1979, c. 1017, s. 1; 1981 (Reg. Sess., 1982), c. 1188, s. 3; 1983, c. 196, s. 9; 1997‑76, s. 1; 1997‑443, s. 11A.118(b).)



§ 90-85.28. Selection by pharmacists permissible; prescriber may permit or prohibit selection; price limit on selected drugs.

§ 90‑85.28.  Selection by pharmacists permissible; prescriber may permit or prohibit selection; price limit on selected drugs.

(a)        A pharmacist dispensing a prescription for a drug product prescribed by its brand name may select any equivalent drug product which meets the following standards:

(1)        The manufacturer's name and the distributor's name, if different from the manufacturer's name, shall appear on the label of the stock package;

(2)        It shall be manufactured in accordance with current good manufacturing practices;

(3)        Effective January 1, 1982, all oral solid dosage forms shall have a logo, or other identification mark, or the product name to identify the manufacturer or distributor;

(4)        The manufacturer shall have adequate provisions for drug recall; and

(5)        The manufacturer shall have adequate provisions for return of outdated drugs, through his distributor or otherwise.

(b)        The pharmacist shall not select an equivalent drug product if the prescriber instructs otherwise by one of the following methods:

(1)        A prescription form shall be preprinted or stamped with two signature lines at the bottom of the form which read:

"_______________________                                           __________________

Product Selection Permitted                                                    Dispense as Written"

On this form, the prescriber shall communicate his instructions to the pharmacist by signing the appropriate line.

(2)        In the event the preprinted or stamped prescription form specified in (b)(1) is not readily available, the prescriber may handwrite "Dispense as Written" or words or abbreviations of the same meaning on a prescription form.

(3)        When ordering a prescription orally, the prescriber shall specify either that the prescribed drug product be dispensed as written or that product selection is permitted. The pharmacist shall note the instructions on the file copy of the prescription and retain the prescription form for the period prescribed by law.

(b1)      A prescription for a narrow therapeutic index drug shall be refilled using only the same drug product by the same manufacturer that the pharmacist last dispensed under the prescription, unless the prescriber is notified by the pharmacist prior to the dispensing of another manufacturer's product, and the prescriber and the patient give documented consent to the dispensing of the other manufacturer's product. For purposes of this subsection, the term "refilled" shall include a new prescription written at the expiration of a prescription which continues the patient's therapy on a narrow therapeutic index drug.

(c)        The pharmacist shall not select an equivalent drug product unless its price to the purchaser is less than the price of the prescribed drug product. (1979, c. 1017, s. 1; 1981 (Reg. Sess., 1982), c. 1188, s. 3; 1997‑76, s. 2.)



§ 90-85.29. Prescription label.

§ 90‑85.29.  Prescription label.

The prescription label of every drug product dispensed shall contain the brand name of any drug product dispensed, or in the absence of a brand name, the established name.  The prescription drug label of every drug product dispensed shall:

(1)        Contain the discard date when dispensed in a container other than the manufacturer's original container.  The discard date shall be the earlier of one year from the date dispensed or the manufacturer's expiration date, whichever is earlier, and

(2)        Not obscure the expiration date and storage statement when the product is dispensed in the manufacturer's original container.

As used in this section, "expiration date" means the expiration date printed on the original manufacturer's container, and "discard date" means the date after which the drug product dispensed in a container other than the original manufacturer's container shall not be used.  Nothing in this section shall impose liability on the dispensing pharmacist or the prescriber for damages related to or caused by a drug product that loses its effectiveness prior to the expiration or disposal date displayed by the pharmacist or prescriber. (1979, c. 1017, s. 1; 1981 (Reg. Sess., 1982), c. 1188, s. 3; 1993, c. 529, s. 7.5.)



§ 90-85.30. Prescription record.

§ 90‑85.30.  Prescription record.

The pharmacy file copy of every prescription shall include the brand or trade name, if any, or the established name and the manufacturer of the drug product dispensed. (1979, c. 1017, s. 1; 1981 (Reg. Sess., 1982), c. 1188, s. 3.)



§ 90-85.31. Prescriber and pharmacist liability not extended.

§ 90‑85.31.  Prescriber and pharmacist liability not extended.

The selection of an equivalent drug product pursuant to this Article shall impose no greater liability upon the pharmacist for selecting the dispensed drug product or upon the prescriber of the same than would be incurred by either for dispensing the drug product specified in the prescription. (1979, c. 1017, s. 1; 1981 (Reg. Sess., 1982), c. 1188, s. 3.)



§ 90-85.32. Rules pertaining to filling, refilling, transfer, and mail or common-carrier delivery of prescription orders.

§ 90‑85.32.  Rules pertaining to filling, refilling, transfer, and mail or common‑carrier delivery of prescription orders.

(a)        Except as otherwise provided in this section, the Board may adopt rules governing the filling, refilling and transfer of prescription orders not inconsistent with other provisions of law regarding the distribution of drugs and devices. The rules shall assure the safe and secure distribution of drugs and devices. Prescriptions marked PRN shall not be refilled more than one year after the date issued by the prescriber unless otherwise specified.

(b)        Notwithstanding G.S. 90‑85.6, the Board shall not adopt rules pertaining to the shipment, mailing, or other manner of delivery of dispensed legend drugs that are more restrictive than federal statutes or regulations governing the delivery of prescription medications by mail or common carrier. (1981 (Reg. Sess., 1982), c. 1188, s. 1; 1998‑212, s. 12.3B(c).)



§ 90-85.33. Unit dose medication systems.

§ 90‑85.33.  Unit dose medication systems.

The Board may adopt regulations governing pharmacists providing unit dose medication systems. The regulations shall ensure the safe and proper distribution of drugs in the patient's best health interests. (1981 (Reg. Sess., 1982), c. 1188, s. 1.)



§ 90-85.34. Unique pharmacy practice.

§ 90‑85.34.  Unique pharmacy practice.

Consistent with the provisions of this Article, the Board may regulate unique pharmacy practices including, but not limited to,  nuclear pharmacy and clinical pharmacy, to ensure the best interests of patient health and safety. (1981 (Reg. Sess., 1982), c. 1188, s. 1.)



§ 90-85.34A. Public health pharmacy practice.

§ 90‑85.34A.  Public health pharmacy practice.

(a)        A registered nurse in a local health department clinic may dispense prescription drugs and devices, other than controlled substances as defined in G.S. 90‑87, under the following conditions:

(1)        The registered nurse has training acceptable to the Board in the labeling and packaging of prescription drugs and devices;

(2)        Dispensing by the registered nurse shall occur only at a local health department clinic;

(3)        Only prescription drugs and devices contained in a formulary recommended by the Department of Health and Human Services and approved by the Board shall be dispensed;

(4)        The local health department clinic shall obtain a pharmacy permit in accordance with G.S. 90‑85.21;

(5)        Written procedures for the storage, packaging, labeling and delivery of prescription drugs and devices shall be approved by the Board; and

(6)        The pharmacist‑manager, or another pharmacist at his direction, shall review dispensing records at least weekly, provide consultation where appropriate, and be responsible to the Board for all dispensing activity at the local health department clinic.

(b)        This section is applicable only to prescriptions issued on behalf of persons receiving local health department clinic services and issued by an individual authorized by law to prescribe drugs and devices.

(c)        This section does not affect the practice of nurse practitioners pursuant to G.S. 90‑18.2 or of physician assistants pursuant to G.S. 90‑18.1. (1985, c. 359; 1989 (Reg. Sess., 1990), c. 1004, s. 2; 1997‑443, s. 11A.22.)



§ 90-85.35. Availability of patient records.

§ 90‑85.35.  Availability of patient records.

Pharmacists employed in health care facilities shall have access to patient records maintained by those facilities when necessary for the pharmacist to provide pharmaceutical services. The pharmacist shall make appropriate entries in patient records. (1981 (Reg. Sess., 1982), c. 1188, s. 1.)



§ 90-85.36. Availability of pharmacy records.

§ 90‑85.36.  Availability of pharmacy records.

(a)        Except as provided in subsections (b) and (c) below, written prescription orders on file in a pharmacy or other place where prescriptions are dispensed are not public records and any person having custody of or access to the prescription orders may divulge the contents or provide a copy only to the following persons:

(1)        An adult patient for whom the prescription was issued or a person who is legally appointed guardian of that person;

(2)        An emancipated minor patient for whom the prescription order was issued or a person who is the legally appointed guardian of that patient;

(3)        An unemancipated minor patient for whom the prescription order was issued when the minor's consent is sufficient to authorize treatment of the condition for which the prescription was issued;

(4)        A parent or person in loco parentis of an unemancipated minor patient for whom the prescription order was issued when the minor's consent is not sufficient to authorize treatment for the condition for which the prescription is issued;

(5)        The licensed practitioner who issued the prescription;

(6)        The licensed practitioner who is treating the patient for whom the prescription was issued;

(7)        A pharmacist who is providing pharmacy services to the patient for whom the prescription was issued;

(8)        Anyone who presents a written authorization for the release of pharmacy information signed by the patient or his legal representative;

(9)        Any person authorized by subpoena, court order or statute;

(10)      Any firm, association, partnership, business trust, corporation or company charged by law or by contract with the responsibility of providing for or paying for medical care for the patient for whom the prescription order was issued;

(11)      A member or designated employee of the Board;

(12)      The executor, administrator or spouse of a deceased patient for whom the prescription order was issued;

(13)      Researchers and surveyors who have approval from the Board. The Board shall issue this approval when it determines that there are adequate safeguards to protect the confidentiality of the information contained in the prescription orders and that the researchers or surveyors will not publicly disclose any information that identifies any person; or

(14)      The person owning the pharmacy or his authorized agent.

(b)        A pharmacist may disclose any information to any person only when he reasonably determines that the disclosure is necessary to protect the life or health of any person.

(c)        Records required to be kept by G.S. 90‑93(d) (Schedule V) are not public records and shall be disclosed at the pharmacist's discretion. (1905, c. 108, s. 21; Rev., s. 4490; C.S., s. 6666; 1981 (Reg. Sess., 1982), c. 1188, s. 1; 1991, c. 125, s. 3.)



§ 90-85.37. Embargo.

§ 90‑85.37.  Embargo.

Notwithstanding any other provisions of law, whenever an authorized representative of the Board has reasonable cause to believe that any drug or device presents a danger to the public health, he shall affix to the drug or device a notice that the article is suspected of being dangerous to the public health and warning all persons not to remove or dispose of the article. Whenever an authorized representative of the Board has reasonable cause to believe that any drug or device presents a danger to the public health and that there are reasonable grounds to believe that it might be disposed of pending a judicial resolution of the matter, he shall seize the article and take it to a safe and secure place. When an article has been embargoed under this section, the Board shall, as soon as practical, file a petition in Orange County District Court for a condemnation order for such article. If the judge determines after hearing, that the article is not dangerous to the public health, the Board shall direct the immediate removal of the tag or other marking, and where appropriate, shall direct that the article be returned to its owner. If the judge finds the article is dangerous to the public health, he shall order its destruction at the owner's expense and under the Board's supervision. If the judge determines that the article is dangerous to the public health, he shall order the owner of the article to pay all court costs, reasonable attorney's fees, storage fees, and all other costs incident to the proceeding. (1981 (Reg. Sess., 1982), c. 1188, s. 1.)



§ 90-85.38. Disciplinary authority.

§ 90‑85.38.  Disciplinary authority.

(a)        The Board may, in accordance with Chapter 150B of the General Statutes, issue a letter of reprimand or suspend, restrict, revoke, or refuse to grant or renew a license to practice pharmacy, or require licensees to successfully complete remedial education if the licensee has done any of the following:

(1)        Made false representations or withheld material information in connection with securing a license or permit.

(2)        Been found guilty of or plead guilty or nolo contendere to any felony in connection with the practice of pharmacy or the distribution of drugs.

(3)        Indulged in the use of drugs to an extent that renders the pharmacist unfit to practice pharmacy.

(4)        Made false representations in connection with the practice of pharmacy that endanger or are likely to endanger the health or safety of the public, or that defraud any person.

(5)        Developed a physical or mental disability that renders the pharmacist unfit to practice pharmacy with reasonable skill, competence and safety to the public.

(6)        Failed to comply with the laws governing the practice of pharmacy and the distribution of drugs.

(7)        Failed to comply with any provision of this Article or rules adopted by the Board.

(8)        Engaged in, or aided and abetted an individual to engage in, the practice of pharmacy without a license.

(9)        Been negligent in the practice of pharmacy.

(b)        The Board, in accordance with Chapter 150B of the General Statutes, may suspend, revoke, or refuse to grant or renew any permit for the same conduct as stated in subsection (a).

(c)        Any license or permit obtained through false representation or withholding of material information shall be void and of no effect. (1905, c. 108, ss. 17, 25; Rev., s. 4483; C.S., s. 6661; 1967, c. 807; 1973, c. 138; 1981, c. 412, s. 4; c. 717, s. 8; c. 747, s. 66; 1981 (Reg. Sess., 1982), c. 1188, s. 1; 1987, c. 827, s. 1; 2001‑375, s. 5.)



§ 90-85.39. Injunctive authority.

§ 90‑85.39.  Injunctive authority.

The Board may apply to any court for an injunction to prevent violations of this Article or of any rules enacted pursuant to it. The court is empowered to grant the injunctions regardless of whether criminal prosecution or other action has been or may be instituted as a result of the violation. (1981 (Reg. Sess., 1982), c. 1188, s. 1.)



§ 90-85.40. Violations.

§ 90‑85.40.  Violations.

(a)        It shall be unlawful for any owner or manager of a pharmacy or other place to allow or cause anyone other than a pharmacist to dispense or compound any prescription drug unless that person is a pharmacy technician or a pharmacy student who is enrolled in a school of pharmacy approved by the Board and is working under the supervision of a pharmacist.

(b)        Every person lawfully authorized to compound or dispense prescription drugs shall comply with all the laws and regulations governing the labeling and packaging of such drugs by pharmacists.

(c)        It shall be unlawful for any person not licensed as a pharmacist to compound or dispense any prescription drug, unless that person is a pharmacy technician or a pharmacy student who is enrolled in a school of pharmacy approved by the Board and is working under the supervision of a pharmacist.

(d)        It shall be unlawful for any person to manage any place of business where devices are dispensed or sold at retail without a permit as required by this Article.

(d1)      It is unlawful for a person to own or manage a place of business from which medical equipment is delivered without a permit as required by this Article.

(e)        It shall be unlawful for any person without legal authorization to dispose of an article that has been embargoed under this Article.

(f)         It shall be unlawful to violate any provision of this Article or of any rules or regulations enacted pursuant to it.

(g)        This Article shall not be construed to prohibit any person from performing an act that person is authorized to perform pursuant to North Carolina law. Health care providers who are authorized to prescribe drugs without supervision are authorized to dispense drugs without supervision.

(h)        A violation of this Article shall be a Class 1 misdemeanor. (1905, c. 108, ss. 4, 23, 24; Rev., ss. 3649, 3650, 4487; C.S., ss. 6667, 6668, 6669; 1921, c. 68, ss. 6, 7; Ex. Sess. 1924, c. 116; 1953, c. 1051; 1957, c. 617; 1959, c. 1222; 1981 (Reg. Sess., 1982), c. 1188, s. 1; 1993, c. 539, s. 621; 1994, Ex. Sess., c. 24, s. 14(c); 1993 (Reg. Sess., 1994), c. 692, s. 4; 2001‑375, ss. 6, 7.)



§ 90-85.41. Board agreements with special peer review organizations for impaired pharmacy personnel.

§ 90‑85.41.  Board agreements with special peer review organizations for impaired pharmacy personnel.

(a)        The North Carolina Board of Pharmacy may, under rules adopted by the Board in compliance with Chapter 150B of the General Statutes, enter into agreements with special impaired pharmacy personnel peer review organizations. Peer review activities to be covered by such agreements shall include investigation, review and evaluation of records, reports, complaints, litigation, and other information about the practices and practice patterns of pharmacy personnel licensed or registered by the Board, as such matters may relate to impaired pharmacy personnel. Special impaired pharmacy personnel peer review organizations may include a statewide supervisory committee and various regional and local components or subgroups.

(b)        Agreements authorized under this section shall include provisions for the impaired pharmacy personnel peer review organizations to receive relevant information from the Board and other sources, conduct any investigation, review, and evaluation in an expeditious manner, provide assurance of confidentiality of nonpublic information and of the peer review process, make reports of investigations and evaluations to the Board, and to do other related activities for operating and promoting a coordinated and effective peer review process. The agreements shall include provisions assuring basic due process for pharmacy personnel that become involved.

(c)        The impaired pharmacy personnel peer review organizations that enter into agreements with the Board shall establish and maintain a program for impaired pharmacy personnel licensed or registered by the Board for the purpose of identifying, reviewing, and evaluating the ability of those pharmacists to function as pharmacists, and pharmacy technicians to function as pharmacy technicians, and to provide programs for treatment and rehabilitation. The Board may provide funds for the administration of these impaired pharmacy personnel peer review programs. The Board shall adopt rules to apply to the operation of impaired pharmacy personnel peer review programs, with provisions for: (i) definitions of impairment; (ii) guidelines for program elements; (iii) procedures for receipt and use of information of suspected impairment; (iv) procedures for intervention and referral; (v) arrangements for monitoring treatment, rehabilitation, posttreatment support, and performance; (vi) reports of individual cases to the Board; (vii) periodic reporting of statistical information; and (viii) assurance of confidentiality of nonpublic information and of the peer review process.

(d)        Upon investigation and review of a pharmacist licensed by the Board, or a pharmacy technician registered with the Board, or upon receipt of a complaint or other information, an impaired pharmacy personnel peer review organization that enters into a peer review agreement with the Board shall report immediately to the Board detailed information about any pharmacist licensed or pharmacy technician registered by the Board, if:

(1)        The pharmacist or pharmacy technician constitutes an imminent danger to the public or himself or herself.

(2)        The pharmacist or pharmacy technician refuses to cooperate with the program, refuses to submit to treatment, or is still impaired after treatment and exhibits professional incompetence.

(3)        It reasonably appears that there are other grounds for disciplinary action.

(e)        Any confidential patient information and other nonpublic information acquired, created, or used in good faith by an impaired pharmacy personnel peer review organization pursuant to this section shall remain confidential and shall not be subject to discovery or subpoena in a civil case. No person participating in good faith in an impaired pharmacy personnel peer review program developed under this section shall be required in a civil case to disclose any information (including opinions, recommendations, or evaluations) acquired or developed solely in the course of participating in the program.

(f)         Impaired pharmacy personnel peer review activities conducted in good faith pursuant to any program developed under this section shall not be grounds for civil action under the laws of this State, and the activities are deemed to be State directed and sanctioned and shall constitute "State action" for the purposes of application of antitrust laws. (1999‑81, s. 1; 2001‑375, s. 8.)



§ 90-85.42. Reserved for future codification purposes.

§ 90-85.42. Reserved for future codification purposes.



§ 90-85.43. Reserved for future codification purposes.

§ 90-85.43. Reserved for future codification purposes.



§ 90-85.44. Drug, Supplies, and Medical Device Repository Program established.

Part 2.  Drug, Supplies, and Medical Device Repository Program.

§ 90‑85.44.  Drug, Supplies, and Medical Device Repository Program established.

(a)        Definitions.  As used in this section unless the context clearly requires otherwise, the following definitions apply:

(1)        Board.  As defined in G.S. 90‑85.3.

(2)        Dispense.  As defined in G.S. 90‑85.3.

(3)        Drug.  As defined in G.S. 90‑85.3.

(4)        Eligible donor.  The following are eligible donors under the Program:

a.         A patient or the patient's family member.

b.         A manufacturer, wholesaler, or supplier of drugs, supplies, or medical devices.

c.         A pharmacy, free clinic, hospital, or a hospice care program.

(5)        Eligible patient.  An uninsured or underinsured patient who meets the eligibility criteria established by the Board, free clinic, or pharmacy.

(6)        Free clinic.  A private, nonprofit, community‑based organization that provides health care services at little or no charge to low‑income, uninsured, and underinsured persons through the use of volunteer health care professionals.

(7)        Medical device.  A device as defined in G.S. 90‑85.3(e).

(8)        Pharmacist.  As defined in G.S. 90‑85.3.

(9)        Pharmacy.  As defined in G.S. 90‑85.3.

(10)      Practitioner.  A physician or other provider of health services licensed or otherwise permitted to distribute, dispense, or administer drugs, supplies, or medical devices.

(11)      Program.  The Drug, Supplies, and Medical Device Repository Program established under this act.

(12)      Supplies.  Supplies associated with or necessary for the administration of a drug.

(b)        Program Purpose.  The Board shall establish and administer the Program. The purpose of the Program is to allow an eligible donor to donate unused drugs, supplies, and medical devices to uninsured and underinsured patients in this State. The unused drugs, supplies, and medical devices shall be donated to a free clinic or pharmacy that elects to participate in the Program. A free clinic that receives a donated unused drug, supplies, or medical device under the Program may distribute the drug, supplies, or medical device to another free clinic or pharmacy for use under the Program.

(c)        Requirements of Participating Pharmacists or Free Clinics.  A pharmacist may accept and dispense drugs, supplies, and medical devices donated to the Program to eligible patients if all of the following requirements are met:

(1)        The drug, supplies, or medical device is in the original, unopened, sealed, and tamper‑evident packaging or, if packaged in single‑unit doses, the single‑unit dose packaging is unopened.

(2)        The pharmacist has determined that the drug, supplies, or medical device is safe for redistribution.

(3)        The drug bears an expiration date that is later than six months after the date that the drug was donated.

(4)        The drug, supplies, or medical device is not adulterated or misbranded, as determined by a pharmacist.

(5)        The drug, supplies, or medical device is prescribed by a practitioner for use by an eligible patient and is dispensed by a pharmacist.

(d)        Fee.  A participating pharmacist or free clinic shall not resell a drug, supplies, or a medical device donated to the Program. A pharmacist or free clinic may charge an eligible patient a handling fee to receive a donated drug, supplies, or medical device, which shall not exceed the amount specified in rules adopted by the Board.

(e)        Program Participation Voluntary.  Nothing in this section requires a free clinic or pharmacy to participate in the Program.

(f)         Eligible Patient.  The Board shall establish eligibility criteria for individuals to receive donated drugs, supplies, or medical devices. Board eligibility criteria shall provide that individuals meeting free clinic or pharmacy eligibility criteria are eligible patients. Dispensing shall be prioritized to patients who are uninsured or underinsured. Dispensing to other patients shall be permitted if an uninsured or underinsured patient is not available.

(g)        Rules.  The Board shall adopt rules necessary for the implementation of the Program. Rules adopted by the Board shall provide for the following:

(1)        Requirements for free clinics and pharmacies to accept and dispense donated drugs, supplies, and medical devices pursuant to the Program, including eligibility criteria, confidentiality of donors, and standards and procedures for a free clinic or pharmacy to accept and safely store and dispense donated drugs, supplies, and medical devices.

(2)        The amount of the maximum handling fee that a free clinic or pharmacy may charge for distributing or dispensing donated drugs, supplies, or medical devices.

(3)        A list of drugs, supplies, and medical devices, arranged either by category or by individual drug, supply, or medical device, that the Program will accept for dispensing.

(h)        Immunity.  The following limited immunities apply under the Program:

(1)        Unless a pharmaceutical manufacturer exercises bad faith, the manufacturer is not subject to criminal or civil liability for injury, death, or loss to a person or property for matters related to the donation, acceptance, or dispensing of a drug or medical device manufactured by the manufacturer that is donated by any person under the Program, including liability for failure to transfer or communicate product or consumer information or the expiration date of the donated drug or medical device.

(2)        The following individuals or entities are immune from civil liability for an act or omission that causes injury to or the death of an individual to whom the drug, supplies, or medical device is dispensed under the Program, and no disciplinary action may be taken against a pharmacist or practitioner as long as the drug, supplies, or medical device is donated in accordance with the requirements of this section:

a.         A pharmacy or free clinic participating in the Program.

b.         A pharmacist dispensing a drug, supplies, or medical device pursuant to the Program.

c.         A practitioner administering a drug, supplies, or medical devices pursuant to the Program.

d.         An eligible donor who has donated a drug, supplies, or a medical device pursuant to the Program.  (2009‑423, s. 2.)



§ 90-85.45. Legislative intent.

Article 4B.

Pharmacy Quality Assurance Protection Act.

§ 90‑85.45.  Legislative intent.

It is the intent of the General Assembly to require pharmacy quality assurance programs to further contribute to and enhance the quality of health care and reduce medication errors in this State by facilitating a process for the continuous review of the practice of pharmacy. (2005‑427, s. 3.)



§ 90-85.46. Definitions.

§ 90‑85.46.  Definitions.

The following definitions shall apply in this Article:

(1)        Board.  The North Carolina Board of Pharmacy.

(2)        Pharmacy quality assurance program.  A program pertaining to one of the following:

a.         A pharmacy association created under G.S. 90‑85.4 or incorporated under Chapter 55A of the General Statutes that evaluates the quality of pharmacy services and alleged medication errors and incidents and makes recommendations to improve the quality of pharmacy services.

b.         A program established by a person or entity holding a valid pharmacy permit pursuant to G.S. 90‑85.21 or G.S. 90‑85.21A to evaluate the quality of pharmacy services and alleged medication errors and incidents and make recommendations to improve the quality of pharmacy services.

c.         A quality assurance committee or medical or peer review committee established by a health care provider licensed under this Chapter or a health care facility licensed under Chapter 122C, 131D, or 131E of the General Statutes that includes evaluation of the quality of pharmacy services and alleged medication errors and incidents and makes recommendations to improve the quality of pharmacy services. (2005‑427, s. 3; 2006‑259, s. 16(a).)



§ 90-85.47. Pharmacy quality assurance program required; limited liability; discovery.

§ 90‑85.47.  Pharmacy quality assurance program required; limited liability; discovery.

(a)        Every person or entity holding a valid pharmacy permit pursuant to G.S. 90‑85.21 or G.S. 90‑85.21A shall establish or participate in a pharmacy quality assurance program as defined under G.S. 90‑85.46(2), to evaluate the following:

(1)        The quality of the practice of pharmacy.

(2)        The cause of alleged medication errors and incidents.

(3)        Pharmaceutical care outcomes.

(4)        Possible improvements for the practice of pharmacy.

(5)        Methods to reduce alleged medication errors and incidents.

(b)        There shall be no monetary liability on the part of, or no cause of action for damages arising against, any member of a duly appointed pharmacy quality assurance program or any pharmacy or pharmacist furnishing information to a pharmacy quality assurance program or any person, including a person acting as a witness or incident reporter to or investigator for a pharmacy quality assurance program, for any act or proceeding undertaken or performed within the scope of the functions of the pharmacy quality assurance program.

(c)        This section shall not be construed to confer immunity from liability on any professional association, pharmacy or pharmacist, or health care provider while performing services other than as a member of a pharmacy quality assurance program or upon any person, including a person acting as a witness or incident reporter to or investigator for a pharmacy quality assurance program, for any act or proceeding undertaken or performed outside the scope of the functions of the pharmacy quality assurance program. Except as provided in subsection (a) or (b) of this section, where a cause of action would arise against a pharmacy, pharmacist, or an individual health care provider, the cause of action shall remain in effect.

(d)        The proceedings of a pharmacy quality assurance program, the records and materials it produces, and the materials it considers shall be confidential and not considered public records within the meaning of G.S. 132‑1 or G.S. 58‑2‑100 and shall not be subject to discovery or introduction into evidence in any civil action, administrative hearing or Board investigation against a pharmacy, pharmacist, pharmacy technician, a pharmacist manager or a permittee or a hospital licensed under Chapter 122C or Chapter 131E of the General Statutes or that is owned or operated by the State, which civil action, administrative hearing or Board Investigation results from matters that are the subject of evaluation and review by the pharmacy quality assurance program. No person who was in attendance at a meeting of the pharmacy quality assurance program shall be required to testify in any civil action, administrative hearing or Board investigation as to any evidence or other matters produced or presented during the proceedings of the pharmacy quality assurance program or as to any findings, recommendations, evaluations, opinions, or other actions of the pharmacy quality assurance program or its members. However, information, documents, or records otherwise available are not immune from discovery or use in a civil action merely because they were presented during proceedings of the pharmacy quality assurance program. Documents otherwise available as public records within the meaning of G.S. 132‑1 do not lose their status as public records merely because they were presented or considered during proceedings of the pharmacy quality assurance program. A member of the pharmacy quality assurance program may testify in a civil or administrative action but cannot be asked about the person's testimony before the pharmacy quality assurance program or any opinions formed as a result of the pharmacy quality assurance program. Nothing in this subsection shall preclude:

(1)        A pharmacy, pharmacist, pharmacy technician, or other person or any agent or representative of a pharmacy, pharmacist, pharmacy technician or other person participating on a pharmacy quality assurance program may use otherwise privileged, confidential information for legitimate internal business or professional purposes of the pharmacy quality assurance program.

(2)        A pharmacy, pharmacist, pharmacy technician, other person participating on the committee, or any person or organization named as a defendant in a civil action, a respondent in an administrative proceeding, or a pharmacy, pharmacist, or pharmacy technician subject to a Board investigation as a result of participation in the pharmacy quality assurance program may use otherwise privileged, confidential information in the pharmacy quality assurance program or person's own defense. A plaintiff in the civil action or the agency in the administrative proceeding may disclose records or determinations of or communications to the pharmacy quality assurance program in rebuttal to information given by the defendant, respondent, or pharmacist subject to Board investigation.

(e)        Upon the Board providing written notice to the pharmacy permittee's designated agent under G.S. 90‑85.21(a) and pharmacist of an investigation against the pharmacist, including the specific reason for the Board investigation, the pharmacy permittee's designated agent shall compile and provide documentation within 10 days of the receipt of the notice of any alleged medication error or incident committed by the pharmacist in the 12 months preceding the receipt of the notice, that the pharmacy permittee has knowledge of, when:

(1)        The alleged medication error or incident resulted in any of the following:

a.         A visit to a physician or an emergency room attributed to the alleged medication incident or error.

b.         Hospitalization requiring an overnight stay or longer.

c.         A fatality.

(2)        The Board has initiated a disciplinary proceeding against the pharmacist as a result of the investigation. Unless the documentation relates to an alleged medication error or incident that was specifically the cause of the investigation, the Board may review the documentation only after the Board has made findings of fact and conclusions of law pursuant to G.S. 150B‑42(a) and may use the documentation in determining the remedial action the pharmacist shall undergo as part of the disciplinary action imposed by the Board. The documentation shall be released only to the Board or its designated employees pursuant to this subsection and shall not otherwise be released except as required by law.

The documentation provided to the Board shall not include the proceedings and records of a pharmacy quality assurance program or information prepared by the pharmacy solely for consideration by or upon request of a pharmacy quality assurance program.

(f)         Nothing in this section shall preclude the Board from obtaining information concerning a specific alleged medication error or incident that is the subject of a Board investigation resulting from a complaint to the Board. (2005‑427, s. 3; 2006‑259, s. 16(b).)



§ 90-86. Title of Article.

Article 5.

North Carolina Controlled Substances Act.

§ 90‑86.  Title of Article.

This Article shall be known and may be cited as the "North  Carolina Controlled Substances Act." (1971, c. 919, s. 1.)



§ 90-87. Definitions.

§ 90‑87.  Definitions.

As used in this Article:

(1)        "Administer" means the direct application of a controlled substance, whether by injection, inhalation, ingestion, or any other means to the body of a patient or research subject by:

a.         A practitioner (or, in his presence, by his authorized agent), or

b.         The patient or research subject at the direction and in the presence of the practitioner.

(2)        "Agent" means an authorized person who acts on behalf of or at the direction of a manufacturer, distributor, or dispenser but does not include a common or contract carrier, public warehouseman, or employee thereof.

(3)        "Bureau" means the Bureau of Narcotics and Dangerous Drugs, United States Department of Justice or its successor agency.

(3a)      "Commission" means the Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services established under Part 4 of Article 3 of Chapter 143B of the General Statutes.

(4)        "Control" means to add, remove, or change the placement of a drug, substance, or immediate precursor included in Schedules I through VI of this Article.

(5)        "Controlled substance" means a drug, substance, or immediate precursor included in Schedules I through VI of this Article.

(5a)      "Controlled substance analogue" means a substance (i) the chemical structure of which is substantially similar to the chemical structure of a controlled substance in Schedule I or II; (ii) which has a stimulant, depressant, or hallucinogenic effect on the central nervous system that is substantially similar to or greater than the stimulant, depressant, or hallucinogenic effect on the central nervous system of a controlled substance in Schedule I or II; or (iii) with respect to a particular person, which such person represents or intends to have a stimulant, depressant, or hallucinogenic effect on the central nervous system that is substantially similar to or greater than the stimulant, depressant, or hallucinogenic effect on the central nervous system of a controlled substance in Schedule I or II; and does not include (i) a controlled substance; (ii) any substance for which there is an approved new drug application; (iii) with respect to a particular person any substance, if an exemption is in effect for investigational use, for that person, under § 355 of Title 21 of the United States Code to the extent conduct with respect to such substance is pursuant to such exemption; or (iv) any substance to the extent not intended for human consumption before such an exemption takes effect with respect to that substance. The designation of gamma butyrolactone or any other chemical as a listed chemical pursuant to subdivision 802(34) or 802(35) of Title 21 of the United States Code does not preclude a finding pursuant to this subdivision that the chemical is a controlled substance analogue.

(6)        "Counterfeit controlled substance" means:

a.         A controlled substance which, or the container or labeling of which, without authorization, bears the trademark, trade name, or other identifying mark, imprint, number, or device, or any likeness thereof, of a manufacturer, distributor, or dispenser other than the person or persons who in fact manufactured, distributed, or dispensed such substance and which thereby falsely purports, or is represented to be the product of, or to have been distributed by, such other manufacturer, distributor, or dispenser; or

b.         Any substance which is by any means intentionally represented as a controlled substance. It is evidence that the substance has been intentionally misrepresented as a controlled substance if the following factors are established:

1.         The substance was packaged or delivered in a manner normally used for the illegal delivery of controlled substances.

2.         Money or other valuable property has been exchanged or requested for the substance, and the amount of that consideration was substantially in excess of the reasonable value of the substance.

3.         The physical appearance of the tablets, capsules or other finished product containing the substance is substantially identical to a specified controlled substance.

(7)        "Deliver" or "delivery" means the actual constructive, or attempted transfer from one person to another of a controlled substance, whether or not there is an agency relationship.

(8)        "Dispense" means to deliver a controlled substance to an ultimate user or research subject by or pursuant to the lawful order of a practitioner, including the prescribing, administering, packaging, labeling, or compounding necessary to prepare the substance for that delivery.

(9)        "Dispenser" means a practitioner who dispenses.

(10)      "Distribute" means to deliver other than by administering or dispensing a controlled substance.

(11)      "Distributor" means a person who distributes.

(12)      "Drug" means a. substances recognized in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, or official National Formulary, or any supplement to any of them; b. substances intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or other animals; c. substances (other than food) intended to affect the structure or any function of the body of man or other animals; and d. substances intended for use as a component of any article specified in a, b, or c of this subdivision; but does not include devices or their components, parts, or accessories.

(13)      "Drug dependent person" means a person who is using a controlled substance and who is in a state of psychic or physical dependence, or both, arising from use of that controlled substance on a continuous basis. Drug dependence is characterized by behavioral and other responses which include a strong compulsion to take the substance on a continuous basis in order to experience its psychic effects, or to avoid the discomfort of its absence.

(14)      "Immediate precursor" means a substance which the Commission has found to be and by regulation designates as being the principal compound commonly used or produced primarily for use, and which is an immediate chemical intermediary used or likely to be used in the manufacture of a controlled substance, the control of which is necessary to prevent, curtail, or limit such manufacture.

(14a)    The term "isomer" means, except as used in G.S. 90‑87(17)(d), G.S. 90‑89(c), G.S. 90‑90(1)d., and G.S. 90‑95(h)(3), the optical isomer. As used in G.S. 90‑89(c) the term "isomer" means the optical, position, or geometric isomer. As used in G.S. 90‑87(17)(d), G.S. 90‑90(1)d., and G.S. 90‑95(h)(3) the term "isomer" means the optical isomer or diastereoisomer.

(15)      "Manufacture" means the production, preparation, propagation, compounding, conversion, or processing of a controlled substance by any means, whether directly or indirectly, artificially or naturally, or by extraction from substances of a natural origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis; and "manufacture" further includes any packaging or repackaging of the substance or labeling or relabeling of its container except that this term does not include the preparation or compounding of a controlled substance by an individual for his own use or the preparation, compounding, packaging, or labeling of a controlled substance:

a.         By a practitioner as an incident to his administering or dispensing of a controlled substance in the course of his professional practice, or

b.         By a practitioner, or by his authorized agent under his supervision, for the purpose of, or as an incident to research, teaching, or chemical analysis and not for sale.

(16)      "Marijuana" means all parts of the plant of the genus Cannabis, whether growing or not; the seeds thereof; the resin extracted from any part of such plant; and every compound, manufacture, salt, derivative, mixture, or preparation of such plant, its seeds or resin, but shall not include the mature stalks of such plant, fiber produced from such stalks, oil, or cake made from the seeds of such plant, any other compound, manufacture, salt, derivative, mixture, or preparation of such mature stalks (except the resin extracted therefrom), fiber, oil, or cake, or the sterilized seed of such plant which is incapable of germination.

(17)      "Narcotic drug" means any of the following, whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:

a.         Opium and opiate, and any salt, compound, derivative, or preparation of opium or opiate.

b.         Any salt, compound, isomer, derivative, or preparation thereof which is chemically equivalent or identical with any of the substances referred to in clause a, but not including the isoquinoline alkaloids of opium.

c.         Opium poppy and poppy straw.

d.         Cocaine and any salt, isomer, salts of isomers, compound, derivative, or preparation thereof, or coca leaves and any salt, isomer, salts of isomers, compound, derivative or preparation of coca leaves, or any salt, isomer, salts of isomers, compound, derivative, or preparation thereof which is chemically equivalent or identical with any of these substances, except that the substances shall not include decocanized coca leaves or extraction of coca leaves, which extractions do not contain cocaine or ecgonine.

(18)      "Opiate" means any substance having an addiction‑forming or addiction‑sustaining liability similar to morphine or being capable of conversion into a drug having addiction‑forming or addiction‑sustaining liability. It does not include, unless specifically designated as controlled under G.S. 90‑88, the dextrorotatory isomer of 3‑methoxy‑n‑methyl‑morphinan and its salts (dextromethorphan). It does include its racemic and levorotatory forms.

(19)      "Opium poppy" means the plant of the species Papaver somniferum L., except its seeds.

(20)      "Person" means individual, corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, or any other legal entity.

(21)      "Poppy straw" means all parts, except the seeds, of the opium poppy, after mowing.

(22)      "Practitioner" means:

a.         A physician, dentist, optometrist, veterinarian, scientific investigator, or other person licensed, registered or otherwise permitted to distribute, dispense, conduct research with respect to or to administer a controlled substance so long as such activity is within the normal course of professional practice or research in this State.

b.         A pharmacy, hospital or other institution licensed, registered, or otherwise permitted to distribute, dispense, conduct research with respect to or to administer a controlled substance so long as such activity is within the normal course of professional practice or research in this State.

(23)      "Prescription" means:

a.         A written order or other order which is promptly reduced to writing for a controlled substance as defined in this Article, or for a preparation, combination, or mixture thereof, issued by a practitioner who is licensed in this State to administer or prescribe drugs in the course of his professional practice; or issued by a practitioner serving on active duty with the armed forces of the United States or the United States Veterans Administration who is licensed in this or another state or Puerto Rico, provided the order is written for the benefit of eligible beneficiaries of armed services medical care; a prescription does not include an order entered in a chart or other medical record of a patient by a practitioner for the administration of a drug; or

b.         A drug or preparation, or combination, or mixture thereof furnished pursuant to a prescription order.

(24)      "Production" includes the manufacture, planting, cultivation, growing, or harvesting of a controlled substance.

(25)      "Registrant" means a person registered by the Commission to manufacture, distribute, or dispense any controlled substance as required by this Article.

(26)      "State" means the State of North Carolina.

(27)      "Ultimate user" means a person who lawfully possesses a controlled substance for his own use, or for the use of a member of his household, or for administration to an animal owned by him or by a member of his household. (1971, c. 919, s. 1; 1973, c. 476, s. 128; c. 540, ss. 2‑4; c. 1358, ss. 1, 15; 1977, c. 482, s. 6; 1981, c. 51, ss. 8, 9; c. 75, s. 1; c. 732; 1985, c. 491; 1987, c. 105, ss. 1, 2; 1991 (Reg. Sess., 1992), c. 1030, s. 21; 1997‑456, s. 27; 2003‑249, s. 2.)



§ 90-88. Authority to control.

§ 90‑88.  Authority to control.

(a)        The Commission may add, delete, or reschedule substances within Schedules I through VI of this Article on the petition of any interested party, or its own motion. In every case the Commission shall give notice of and hold a public hearing pursuant to Chapter 150B of the General Statutes prior to adding, deleting or rescheduling a controlled substance within Schedules I through VI of this Article, except as provided in subsection (d) of this section. A petition by the Commission, the North Carolina Department of Justice, or the North Carolina Board of Pharmacy to add, delete, or reschedule a controlled substance within Schedules I through VI of this Article shall be placed on the agenda, for consideration, at the next regularly scheduled meeting of the Commission, as a matter of right.

(a1)      In making a determination regarding a substance, the Commission shall consider the following:

(1)        The actual or relative potential for abuse;

(2)        The scientific evidence of its pharmacological effect, if known;

(3)        The state of current scientific knowledge regarding the substance;

(4)        The history and current pattern of abuse;

(5)        The scope, duration, and significance of abuse;

(6)        The risk to the public health;

(7)        The potential of the substance to produce psychic or physiological dependence liability; and

(8)        Whether the substance is an immediate precursor of a substance already controlled under this Article.

(b)        After considering the required factors, the Commission shall make findings with respect thereto and shall issue an order adding, deleting or rescheduling the substance within Schedules I through VI of this Article.

(c)        If the Commission designates a substance as an immediate precursor, substances which are precursors of the controlled precursor shall not be subject to control solely because they are precursors of the controlled precursor.

(d)        If any substance is designated, rescheduled or deleted as a controlled substance under federal law, the Commission shall similarly control or cease control of, the substance under this Article unless the Commission objects to such inclusion. The Commission, at its next regularly scheduled meeting that takes place 30 days after publication in the Federal Register of a final order scheduling a substance, shall determine either to adopt a rule to similarly control the substance under this Article or to object to such action. No rule‑making notice or hearing as specified by Chapter 150B of the General Statutes is required if the Commission makes a decision to similarly control a substance. However, if the Commission makes a decision to object to adoption of the federal action, it shall initiate rule‑making procedures pursuant to Chapter 150B of the General Statutes within 180 days of its decision to object.

(e)        The Commission shall exclude any nonnarcotic substance from the provisions of this Article if such substance may, under the federal Food, Drug and Cosmetic Act, lawfully be sold over‑the‑counter without prescription.

(f)         Authority to control under this Article does not include distilled spirits, wine, malt beverages, or tobacco.

(g)        The Commission shall similarly exempt from the provisions of this Article any chemical agents and diagnostic reagents not intended for administration to humans or other animals, containing controlled substances which either (i) contain additional adulterant or denaturing agents so that the resulting mixture has no significant abuse potential, or (ii) are packaged in such a form or concentration that the particular form as packaged has no significant abuse potential, where such substance was exempted by the Federal Bureau of Narcotics and Dangerous Drugs.

(h)        Repealed by Session Laws 1987, c. 413, s. 4.

(i)         The North Carolina Department of Health and Human Services shall maintain a list of all preparations, compounds, or mixtures which are excluded, exempted and excepted from control under any schedule of this Article by the United States Drug Enforcement Administration and/or the Commission. This list and any changes to this list shall be mailed to the North Carolina Board of Pharmacy, the State Bureau of Investigation and each district attorney of this State. (1971, c. 919, s. 1; 1973, c. 476, s. 128; cc. 524, 541; c. 1358, ss. 2, 3, 15; 1977, c. 667, s. 3; 1981, c. 51, s. 9; 1987, c. 413, ss. 1‑4; 1989, c. 770, s. 16; 1997‑443, s. 11A.118(a); 2000‑189, s. 4; 2001‑487, s. 22.)



§ 90-89. Schedule I controlled substances.

§ 90‑89.  Schedule I controlled substances.

This schedule includes the controlled substances listed or to be listed by whatever official name, common or usual name, chemical name, or trade name designated. In determining that a substance comes within this schedule, the Commission shall find: a high potential for abuse, no currently accepted medical use in the United States, or a lack of accepted safety for use in treatment under medical supervision. The following controlled substances are included in this schedule:

(1)        Any of the following opiates, including the isomers, esters, ethers, salts and salts of isomers, esters, and ethers, unless specifically excepted, or listed in another schedule, whenever the existence of such isomers, esters, ethers, and salts is possible within the specific chemical designation:

a.         Acetyl‑alpha‑methylfentanyl (N[1‑(1‑methyl‑2‑phenethyl)‑4‑ piperidinyl]‑N‑phenylacetamide).

b.         Acetylmethadol.

c.         Repealed by Session Laws 1987, c. 412, s. 2.

d.         Alpha‑methylthiofentanyl (N‑[1‑methyl‑2‑(2‑thienyl)ethyl‑4‑piperidinyl]‑N‑phenylpropanamide).

e.         Allylprodine.

f.          Alphacetylmethadol.

g.         Alphameprodine.

h.         Alphamethadol.

i.          Alpha‑methylfentanyl (N‑(1‑(alpha‑methyl‑beta‑phenyl) ethyl‑4‑piperidyl) propionalilide; 1(1‑methyl‑2‑phenyl‑ethyl)‑4‑(N‑propanilido) piperidine).

j.          Benzethidine.

k.         Betacetylmethadol.

l .         Beta‑hydroxfentanyl (N‑[1‑(2‑hydroxy‑2‑phenethyl)‑4‑piperidinyl]‑N‑phenylpropanamide).

m.        Beta‑hydroxy‑3‑methylfentanyl (N‑[1‑(2‑hydroxy‑2‑phenethyl)‑3‑methyl‑4‑piperidinyl]‑N‑phenylpropanamide).

n.         Betameprodine.

o.         Betamethadol.

p.         Betaprodine.

q.         Clonitazene.

r.          Dextromoramide.

s.          Diampromide.

t.          Diethylthiambutene.

u.         Difenoxin.

v.         Dimenoxadol.

w.        Dimepheptanol.

x.         Dimethylthiambutene.

y.         Dioxaphetyl butyrate.

z.          Dipipanone.

aa.        Ethylmethylthiambutene.

bb.       Etonitazene.

cc.        Etoxeridine.

dd.       Furethidine.

ee.        Hydroxypethidine.

ff.         Ketobemidone.

gg.        Levomoramide.

hh.        Levophenacylmorphan.

ii.          1‑methyl‑4‑phenyl‑4‑propionox ypiperidine (MPPP).

jj.         3‑Methylfentanyl (N‑[3‑methyl‑1‑(2‑Phenylethyl)‑4‑Pi‑peridyl]‑N‑Phenylpropanamide).

kk.       3‑Methylthiofentanyl (N‑[(3‑methyl‑1‑(2‑thienyl)ethyl‑4‑piperidinyl]‑N‑phenylpropa namide).

lo .       Morpheridine.

mm.      Noracymethadol.

nn.        Norlevorphanol.

oo.       Normethadone.

pp.       Norpipanone.

qq.       Para‑fluorofentanyl (N‑(4‑fluorophenyl)‑N‑[1‑(2‑phen‑ethyl)‑4‑piperidinyl]‑propanamide.

rr.         Phenadoxone.

ss.        Phenampromide.

tt.         1‑(2‑phenethyl)‑4‑phenyl‑4‑ac etoxypiperidine (PEPAP).

uu.        Phenomorphan.

vv.        Phenoperidine.

ww.      Piritramide.

xx.        Proheptazine.

yy.        Properidine.

zz.        Propiram.

aaa.      Racemoramide.

bbb.     Thiofentanyl (N‑phenyl‑N‑[1‑(2‑thienyl)ethyl‑4‑piperidinyl]‑propanamide.

ccc.      Tilidine.

ddd.     Trimeperidine.

(2)        Any of the following opium derivatives, including their salts, isomers, and salts of isomers, unless specifically excepted, or listed in another schedule, whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

a.         Acetorphine.

b.         Acetyldihydrocodeine.

c.         Benzylmorphine.

d.         Codeine methylbromide.

e.         Codeine‑N‑Oxide.

f.          Cyprenorphine.

g.         Desomorphine.

h.         Dihydromorphine.

i.          Etorphine (except hydrochloride salt).

j.          Heroin.

k.         Hydromorphinol.

l .         Methyldesorphine.

m.        Methyldihydromorphine.

n.         Morphine methylbromide.

o.         Morphine methylsulfonate.

p.         Morphine‑N‑Oxide.

q.         Myrophine.

r.          Nicocodeine.

s.          Nicomorphine.

t.          Normorphine.

u.         Pholcodine.

v.         Thebacon.

w.        Drotebanol.

(3)        Any material, compound, mixture, or preparation which contains any quantity of the following hallucinogenic substances, including their salts, isomers, and salts of isomers, unless specifically excepted, or listed in another schedule, whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

a.         3, 4‑methylenedioxyamphetamine.

b.         5‑methoxy‑3, 4‑methylenedioxyamphetamine.

c.         3, 4‑Methylenedioxymethamphetamine (MDMA).

d.         3,4‑methylenedioxy‑N‑ethylamphetamine (also known as N‑ethyl‑alpha‑methyl‑3,4‑(methylenedioxy)phenethylamine, N‑ethyl MDA, MDE, and MDEA).

e.         N‑hydroxy‑3,4‑methylenedioxyamphetamine (also known as N‑hydroxy‑alpha‑methyl‑3,4‑(methylenedioxy)phenethylamine, and N‑hydroxy MDA).

f.          3, 4, 5‑trimethoxyamphetamine.

g.         Alpha‑ethyltryptamine. Some trade or other names: etryptamine, Monase, alpha‑ethyl‑1H‑indole‑3‑ ethanamine, 3‑(2‑aminobutyl) indole, alpha‑ET, and AET.

h.         Bufotenine.

i.          Diethyltryptamine.

j.          Dimethyltryptamine.

k.         4‑methyl‑2, 5‑dimethoxyamphetamine.

l .         Ibogaine.

m.        Lysergic acid diethylamide.

n.         Mescaline.

o.         Peyote, meaning all parts of the plant presently classified botanically as Lophophora Williamsii Lemaire, whether growing or not; the seeds thereof; any extract from any part of such plant; and every compound, manufacture, salt, derivative, mixture or preparation of such plant, its seed or extracts.

p.         N‑ethyl‑3‑piperidyl benzilate.

q.         N‑methyl‑3‑piperidyl benzilate.

r.          Psilocybin.

s.          Psilocin.

t.          2, 5‑dimethoxyamphetamine.

u.         2, 5‑dimethoxy‑4‑ethylamphetamin e. Some trade or other names: DOET.

v.         4‑bromo‑2, 5‑dimethoxyamphetamine.

w.        4‑methoxyamphetamine.

x.         Ethylamine analog of phencyclidine. Some trade or other names: N‑ethyl‑1‑phenylcyclohexylamine, (1‑ phenylcyclohexyl) ethylamine, N‑(1‑phenylcyclohexyl) ethylamine, cyclohexamine, PCE.

y.         Pyrrolidine analog of phencyclidine. Some trade or other names: 1‑(1‑phenylcyclohexyl)‑pyrrol idine, PCPy, PHP.

z.          Thiophene analog of phencyclidine. Some trade or other names: 1‑[1‑(2‑thienyl)‑cyclohexyl]‑piperidine, 2‑ thienyl analog of phencyclidine, TPCP, TCP.

aa.        1‑[1‑(2‑thienyl)cyclohexyl]pyrrolidine; Some other names: TCPy.

bb.       Parahexyl.

cc.        4‑Bromo‑2, 5‑Dimethoxyphenethylamine.

(4)        Any material compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system, including its salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation, unless specifically excepted or unless listed in another schedule:

a.         Mecloqualone.

b.         Methaqualone.

c.         Gamma hydroxybutyric acid; Some other names: GHB, gamma‑hydroxybutyrate, 4‑hydroxybutyrate, 4‑hydroxybutanoic acid; sodium oxybate; sodium oxybutyrate.

(5)        Stimulants.  Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation that contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers, and salts of isomers:

a.         Aminorex. Some trade or other names: aminoxaphen; 2‑amino‑5‑phenyl‑2‑oxazoline; or 4,5‑dihydro‑5‑ phenly‑2‑oxazolamine.

b.         Cathinone. Some trade or other names: 2‑amino‑1‑phenyl‑1‑propanone, alpha‑aminopropiophenone, 2‑aminopropiophenone, and norephedrone.

c.         Fenethylline.

d.         Methcathinone. Some trade or other names: 2‑(methylamino)propiophenone, alpha‑(methylamino)propiophenone, 2‑ (methylamino)‑1‑ phenylpropan‑1‑one, alpha‑N‑methylaminopropiophenone, monomethylproprion, ephedrone, N‑methylcathinone, methylcathinone, AL‑ 464, AL‑422, AL‑463, and UR1432.

e.         (+/‑)cis‑4‑methylaminorex |(+/‑)cis‑4,5‑dihydro‑4‑ methyl‑5‑phenyl‑2‑oxazolamine_  (also known as 2‑amino‑4‑methyl‑5‑phenyl‑2‑o xazoline).

f.          N,N‑dimethylamphetamine. Some other names: N,N,alpha‑trimethylbenzeneetha neamine; N,N,alpha‑trimethylphenethyla mine.

g.         N‑ethylamphetamine. (1971, c. 919, s. 1; 1973, c. 476, s. 128; c. 844; c. 1358, ss. 4, 5, 15; 1975, c. 443, s. 1; c. 790; 1977, c. 667, s. 3; c. 891, s. 1; 1979, c. 434, s. 1; 1981, c. 51, s. 9; 1983, c. 695, s. 1; 1985, c. 172, ss. 1‑3; 1987, c. 412, ss. 1‑5; 1989 (Reg. Sess., 1990), c. 1040, s. 1; 1993, c. 319, ss. 1, 2; 1995, c. 186, ss. 1‑3; c. 509, s. 135.1(c); 1997‑456, ss. 12, 27; 1999‑165, s. 1; 2000‑140, s. 92.2(a).)



§ 90-89.1. Treatment of controlled substance analogues.

§ 90‑89.1.  Treatment of controlled substance analogues.

A controlled substance analogue shall, to the extent intended for human consumption, be treated for the purposes of any State law as a controlled substance in Schedule I. (2003‑249, s. 1.)



§ 90-90. Schedule II controlled substances.

§ 90‑90.  Schedule II controlled substances.

This schedule includes the controlled substances listed or to be listed by whatever official name, common or usual name, chemical name, or trade name designated. In determining that a substance comes within this schedule, the Commission shall find: a high potential for abuse; currently accepted medical use in the United States, or currently accepted medical use with severe restrictions; and the abuse of the substance may lead to severe psychic or physical dependence. The following controlled substances are included in this schedule:

(1)        Any of the following substances whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis, unless specifically excepted or unless listed in another schedule:

a.         Opium and opiate, and any salt, compound, derivative, or preparation of opium and opiate, excluding apomorphine, nalbuphine, dextrorphan, naloxone, naltrexone and nalmefene, and their respective salts, but including the following:

1.         Raw opium.

2.         Opium extracts.

3.         Opium fluid extracts.

4.         Powdered opium.

5.         Granulated opium.

6.         Tincture of opium.

7.         Codeine.

8.         Ethylmorphine.

9.         Etorphine hydrochloride.

10.       Hydrocodone.

11.       Hydromorphone.

12.       Metopon.

13.       Morphine.

14.       Oxycodone.

15.       Oxymorphone.

16.       Thebaine.

17.       Dihydroetorphine.

b.         Any salt, compound, derivative, or preparation thereof which is chemically equivalent or identical with any of the substances referred to in paragraph 1 of this subdivision, except that these substances shall not include the isoquinoline alkaloids of opium.

c.         Opium poppy and poppy straw.

d.         Cocaine and any salt, isomer, salts of isomers, compound, derivative, or preparation thereof, or coca leaves and any salt, isomer, salts of isomers, compound, derivative, or preparation of coca leaves, or any salt, isomer, salts of isomers, compound, derivative, or preparation thereof which is chemically equivalent or identical with any of these substances, except that the substances shall not include decocanized coca leaves or extraction of coca leaves, which extractions do not contain cocaine or ecgonine.

e.         Concentrate of poppy straw (the crude extract of poppy straw in either liquid, solid or powder form which contains the phenanthrine alkaloids of the opium poppy).

(2)        Any of the following opiates, including their isomers, esters, ethers, salts, and salts of isomers, whenever the existence of such isomers, esters, ethers, and salts is possible within the specific chemical designation unless specifically exempted or listed in other schedules:

a.         Alfentanil.

b.         Alphaprodine.

c.         Anileridine.

d.         Bezitramide.

e.         Carfentanil.

f.          Dihydrocodeine.

g.         Diphenoxylate.

h.         Fentanyl.

i.          Isomethadone.

j.          Levo‑alphacetylmethadol. Some trade or other names: levo‑alpha‑acetylmethadol, levomethadyl acetate, or LAAM.

k.         Levomethorphan.

l.          Levorphanol.

m.        Metazocine.

n.         Methadone.

o.         Methadone  Intermediate, 4‑cyano‑2‑dimethylamino‑4, 4‑ diphenyl butane.

p.         Moramide  Intermediate, 2‑methyl‑3‑morpholino‑1, 1‑diphenyl‑propane‑carboxylic acid.

q.         Pethidine.

r.          Pethidine  Intermediate  A, 4‑cyano‑1‑methyl‑4‑phenylpiperidine.

s.          Pethidine  Intermediate  B, ethyl‑4‑phenylpiperidine‑4‑carboxylate.

t.          Pethidine  Intermediate  C, 1‑methyl‑4‑phenylpiperidine‑4‑carboxylic acid.

u.         Phenazocine.

v.         Piminodine.

w.        Racemethorphan.

x.         Racemorphan.

y.         Remifentanil.

z.          Sufentanil.

(3)        Any material, compound, mixture, or preparation which contains any quantity of the following substances having a potential for abuse associated with a stimulant effect on the central nervous system unless specifically exempted or listed in another schedule:

a.         Amphetamine, its salts, optical isomers, and salts of its optical isomers.

b.         Phenmetrazine and its salts.

c.         Methamphetamine, including its salts, isomers, and salts of isomers.

d.         Methylphenidate.

e.         Phenylacetone. Some trade or other names: Phenyl‑2‑propanone; P2P; benzyl methyl ketone; methyl benzyl ketone.

(4)        Any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system, including its salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation, unless specifically exempted by the Commission or listed in another schedule:

a.         Amobarbital

b.         Glutethimide

c.         Repealed by Session Laws 1983, c. 695, s. 2.

d.         Pentobarbital

e.         Phencyclidine

f.          Phencyclidine immediate precursors:

1.         1‑Phenylcyclohexylamine

2.         1‑Piperidinocyclohexanecarbonitrile (PCC)

g.         Secobarbital.

(5)        Any material, compound, mixture, or preparation which contains any quantity of the following hallucinogenic substances, including their salts, isomers, and salts of isomers, unless specifically excepted, or listed in another schedule, whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

a.         Repealed by Session Laws 2001‑233, s. 2(a).

b.         Nabilone [Another name for nabilone: (+/‑)‑trans‑3‑(1,1‑dimethylheptyl)‑6,6a,7,8,10,10a‑hexahyd ro‑1‑hydroxy‑6,6‑dimethyl‑9H‑dibenzo[b,d]pyran‑9‑one]. (1971, c. 919, s. 1; 1973, c. 476, s. 128; c. 540, s. 6; c. 1358, ss. 6, 15; 1975, c. 443, s. 2; 1977, c. 667, s. 3; c. 891, s. 2; 1979, c. 434, s. 2; 1981, c. 51, s. 9; 1983, c. 695, s. 2; 1985, c. 172, ss. 4, 5; 1987, c. 105, s. 3; c. 412, ss. 5A‑7; 1989 (Reg. Sess., 1990), c. 1040, s. 2; 1993, c. 319, ss. 3, 4; 1995, c. 186, s. 4; 1997‑385, s. 1; 1997‑456, s. 27; 1999‑165, s. 2; 2001‑233, ss. 1, 2(a).)



§ 90-91. Schedule III controlled substances.

§ 90‑91.  Schedule III controlled substances.

This schedule includes the controlled substances listed or to be listed by whatever official name, common or usual name, chemical name, or trade name designated. In determining that a substance comes within this schedule, the Commission shall find: a potential for abuse less than the substances listed in Schedules I and II; currently accepted medical use in the United States; and abuse may lead to moderate or low physical dependence or high pyschological dependence. The following controlled substances are included in this schedule:

(a)        Repealed by Session Laws 1973, c. 540, s. 5.

(b)        Any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system unless specifically exempted or listed in another schedule:

1.         Any substance which contains any quantity of a derivative of barbituric acid, or any salt of a derivative of barbituric acid.

2.         Chlorhexadol.

3.         Repealed by Session Laws 1993, c. 319, s. 5.

4.         Lysergic acid.

5.         Lysergic acid amide.

6.         Methyprylon.

7.         Sulfondiethylmethane.

8.         Sulfonethylmethane.

9.         Sulfonmethane.

9a.       Tiletamine and zolazepam or any salt thereof. Some trade or other names for tiletamine‑zolazepam combination product: Telazol. Some trade or other names for tiletamine:

2‑(ethylamino)‑2‑(2‑thienyl)‑cyclohexanone. Some trade or other names for zolazepam: 4‑(2‑fluorophenyl)‑6,8‑dihydro‑1,3,8‑trimethylpyrazolo‑[3,4‑e][ 1,4]‑diazepin‑7(1H)‑one. flupyrazapon.

10.       Any compound, mixture or preparation containing

(i)         Amobarbital.

(ii)        Secobarbital.

(iii)       Pentobarbital.

or any salt thereof and one or more active ingredients which are not included in any other schedule.

11.       Any suppository dosage form containing

(i)         Amobarbital.

(ii)        Secobarbital.

(iii)       Pentobarbital.

or any salt of any of these drugs and approved by the federal Food and Drug Administration for marketing as a suppository.

12.       Ketamine.

(c)        Nalorphine.

(d)        Any material, compound, mixture, or preparation containing limited quantities of any of the following narcotic drugs, or any salts thereof unless specifically exempted or listed in another schedule:

1.         Not more than 1.80 grams of codeine per 100 milliliters or not more than 90 milligrams per dosage unit with an equal or greater quantity of an isoquinoline alkaloid of opium.

2.         Not more than 1.80 grams of codeine per 100 milliliters or not more than 90 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

3.         Not more than 300 milligrams of dihydrocodeinone per 100 milliliters or not more than 15 milligrams per dosage unit with a four‑fold or greater quantity of an isoquinoline alkaloid of opium.

4.         Not more than 300 milligrams of dihydrocodeinone per 100 milliliters or not more than 15 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

5.         Not more than 1.80 grams of dihydrocodeine per 100 milliliters or not more than 90 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

6.         Not more than 300 milligrams of ethylmorphine per 100 milliliters or not more than 15 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

7.         Not more than 500 milligrams of opium per 100 milliliters or per 100 grams, or not more than 25 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

8.         Not more than 50 milligrams of morphine per 100 milliliters or per 100 grams with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

(e)        Any compound, mixture or preparation containing limited quantities of the following narcotic drugs, which shall include one or more active, nonnarcotic, medicinal ingredients in sufficient proportion to confer upon the compound, mixture, or preparation, valuable medicinal qualities other than those possessed by the narcotic drug alone:

1.         Paregoric, U.S.P.; provided, that no person shall purchase or receive by any means whatsoever more than one fluid ounce of paregoric within a consecutive 24‑hour period, except on prescription issued by a duly licensed physician.

(f)         Paregoric, U.S.P., may be dispensed at retail as permitted by federal law or administrative regulation without a prescription only by a registered pharmacist and no other person, agency or employee may dispense paregoric, U.S.P., even if under the direct supervision of a pharmacist.

(g)        Notwithstanding the provisions of G.S. 90‑91(f), after the pharmacist has fulfilled his professional responsibilities and legal responsibilities required of him in this Article, the actual cash transaction, credit transaction, or delivery of paregoric, U.S.P., may be completed by a nonpharmacist. A pharmacist may refuse to dispense a paregoric, U.S.P., substance until he is satisfied that the product is being obtained for medicinal purposes only.

(h)        Paregoric, U.S.P., may only be sold at retail without a prescription to a person at least 18 years of age. A pharmacist must require every retail purchaser of a paregoric, U.S.P., substance to furnish suitable identification, including proof of age when appropriate, in order to purchase paregoric, U.S.P. The name and address obtained from such identification shall be entered in the record of disposition to consumers.

(i)         The Commission may by regulation except any compound, mixture, or preparation containing any stimulant or depressant substance listed in paragraphs (a)1 and (a)2 of this schedule from the application of all or any part of this Article if the compound, mixture, or preparation contains one or more active medicinal ingredients not having a stimulant or depressant effect on the central nervous system; and if the ingredients are included therein in such combinations, quantity, proportion, or concentration that vitiate the potential for abuse of the substances which have a stimulant or depressant effect on the central nervous system.

(j)         Any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers, and salts of said isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation, unless specifically excluded or listed in some other schedule.

1.         Benzphetamine.

2.         Chlorphentermine.

3.         Clortermine.

4.         Repealed by Session Laws 1987, c. 412, s. 10.

5.         Phendimetrazine.

(k)        Anabolic steroids. The term "anabolic steroid" means any drug or hormonal substance, chemically and pharmacologically related to testosterone (other than estrogens, progestins, and corticosteroids) that promotes muscle growth, including, but not limited to, the following:

1.         Methandrostenolone,

2.         Stanozolol,

3.         Ethylestrenol,

4.         Nandrolone phenpropionate,

5.         Nandrolone deconoate,

6.         Testosterone propionate,

7.         Chorionic gonadotropin,

8.         Boldenone,

9.         Chlorotestosterone (4‑chlorotestosterone),

10.       Clostebol,

11.       Dehydrochlormethyltestosterone,

12.       Dibydrostestosterone (4‑dihydrotestosterone),

13.       Drostanolone,

14.       Fluoxymesterone,

15.       Formebulone (formebolone),

16.       Mesterolene,

17.       Methandienone,

18.       Methandranone,

19.       Methandriol,

20.       Methenolene,

21.       Methyltestosterone,

22.       Mibolerone,

23.       Nandrolene,

24.       Norethandrolene,

25.       Oxandrolone,

26.       Oxymesterone,

27.       Oxymetholone,

28.       Stanolone,

29.       Testolactone,

30.       Testosterone,

31.       Trenbolone, and

32.       Any salt, ester, or isomer of a drug or substance described or listed in this subsection, if that salt, ester, or isomer promotes muscle growth. Except such term does not include an anabolic steroid which is expressly intended for administration through implants to cattle or other nonhuman species and which has been approved by the Secretary of Health and Human Services for such administration. If any person prescribes, dispenses, or distributes such steroid for human use, such person shall be considered to have prescribed, dispensed, or distributed an anabolic steroid within the meaning of this subsection.

(l)         Repealed by Session Laws 2001‑233, s. 3(a).

(m)       Any drug product containing gamma hydroxybutyric acid, including its salts, isomers, and salts of isomers, for which an application is approved under section 505 of the Federal Food, Drug, and Cosmetic Act.

(n)        Dronabinol (synthetic) in sesame oil and encapsulated in a soft gelatin capsule in a U.S. Food and Drug Administration approved drug product. [Some other names: (6aR‑trans), ‑6a,7,8,10a‑tetrahydro‑6,6,9‑trimethyl‑3‑pentyl‑6H‑dibenzo [b,d]pyran‑1‑o1 or (‑)‑delta‑9‑(trans)‑tetrahydrocannabinol]. (1971, c. 919, s. 1; 1973, c. 476, s. 128; c. 540, s. 5; c. 1358, ss. 7, 15; 1975, c. 442; 1977, c. 667, s. 3; 1979, c. 434, s. 3; 1981, c. 51, s. 9; 1987, c. 412, ss. 8‑10; 1987 (Reg. Sess., 1988), c. 1055; 1991, c. 413, s. 1; 1993, c. 319, s. 5; 1999‑370, s. 3; 2000‑140, s. 92.2(b); 2001‑233, ss. 2(b), 3(a), 3(b).)



§ 90-92. Schedule IV controlled substances.

§ 90‑92.  Schedule IV controlled substances.

(a)        This schedule includes the controlled substances listed or to be listed by whatever official name, common or usual name, chemical name, or trade name designated. In determining that a substance comes within this schedule, the Commission shall find: a low potential for abuse relative to the substances listed in Schedule III of this Article; currently accepted medical use in the United States; and limited physical or pyschological dependence relative to the substances listed in Schedule III of this Article. The following controlled substances are included in this schedule:

(1)        Depressants.  Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances, including its salts, isomers, and salts of isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

a.         Alprazolam.

b.         Barbital.

c.         Bromazepam.

d.         Camazepam.

e.         Chloral betaine.

f.          Chloral hydrate.

g.         Chlordiazepoxide.

h.         Clobazam.

i.          Clonazepam.

j.          Clorazepate.

k.         Clotiazepam.

l .         Cloxazolam.

m.        Delorazepam.

n.         Diazepam.

o.         Estazolam.

p.         Ethchlorvynol.

q.         Ethinamate.

r.          Ethyl loflazepate.

s.          Fludiazepam.

t.          Flunitrazepam.

u.         Flurazepam.

v.         Repealed by Session Laws 2000, c. 140, s. 92.2(c).

w.        Halazepam.

x.         Haloxazolam.

y.         Ketazolam.

z.          Loprazolam.

aa.        Lorazepam.

bb.       Lormetazepam.

cc.        Mebutamate.

dd.       Medazepam.

ee.        Meprobamate.

ff.         Methohexital.

gg.        Methylphenobarbital (mephobarbital).

hh.        Midazolam.

ii.          Nimetazepam.

jj.         Nitrazepam.

kk.       Nordiazepam.

ll .         Oxazepam.

mm.      Oxazolam.

nn.        Paraldehyde.

oo.       Petrichloral.

pp.       Phenobarbital.

qq.       Pinazepam.

rr.         Prazepam.

ss.        Quazepam.

tt.         Temazepam.

uu.        Tetrazepam.

vv.        Triazolam.

ww.      Zolpidem.

xx.        Zaleplon.

(2)        Any material, compound, mixture, or preparation which contains any of the following substances, including its salts, or isomers and salts of such isomers, whenever the existence of such salts, isomers, and salts of isomers is possible:

a.         Fenfluramine.

b.         Pentazocine.

(3)        Stimulants.  Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers (whether optical, position, or geometric), and salts of such isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

a.         Diethylpropion.

b.         Mazindol.

c.         Pemoline (including organometallic complexes and chelates thereof).

d.         Phentermine.

e.         Cathine.

f.          Fencamfamin.

g.         Fenproporex.

h.         Mefenorex.

i.          Sibutramine.

j.          Modafinil.

(4)        Other Substances.  Unless specifically excepted or unless listed in another schedule, any material, compound, mixture or preparation which contains any quantity of the following substances, including its salts:

a.         Dextropropoxyphene (Alpha‑(plus)‑4‑dimethylamino‑1, 2‑diphenyl‑3‑methyl‑2‑propionoxybutane).

b.         Pipradrol.

c.         SPA ((‑)‑1‑dimethylamino‑1, 2‑diphenylethane).

d.         Butorphanol.

(5)        Narcotic Drugs.  Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation containing limited quantities of any of the following narcotic drugs, or any salts thereof:

a.         Not more than 1 milligram of difenoxin and not less than 25 micrograms of atropine sulfate per dosage unit.

b.         Buprenorphine.

(b)        The Commission may by regulation except any compound, mixture, or preparation containing any stimulant or depressant substance listed in this schedule from the application of all or any part of this Article if the compound, mixture, or preparation contains one or more active, nonnarcotic, medicinal ingredients not having a stimulant or depressant effect on the central nervous system; provided, that such admixtures shall be included therein in such combinations, quantity, proportion, or concentration as to vitiate the potential for abuse of the substances which do have a stimulant or depressant effect on the central nervous system. (1971, c. 919, s. 1; 1973, c. 476, s. 128; c. 1358, ss. 8, 15; c. 1446, s. 5; 1975, cc. 401, 819; 1977, c. 667, s. 3; c. 891, s. 3; 1979, c. 434, ss. 4‑6; 1981, c. 51, s. 9; 1985, c. 172, ss. 6‑8; c. 439, s. 1; 1987, c. 412, ss. 11, 12; 1993, c. 319, s. 6; 1995, c. 509, s. 38; 1997‑456, s. 27; 1997‑501, s. 1; 1999‑165, s. 3; 2000‑140, s. 92.2(c); 2001‑233, s. 4.)



§ 90-93. Schedule V controlled substances.

§ 90‑93.  Schedule V controlled substances.

(a)        This schedule includes the controlled substances listed or to be listed by whatever official name, common or usual name, chemical name, or trade name designated.  In determining that a substance comes within this schedule, the Commission shall find: a low potential for abuse relative to the substances listed in Schedule IV of this Article; currently accepted medical use in the United States; and limited physical or psychological dependence relative to the substances listed in Schedule IV of this Article.  The following controlled substances are included in this schedule:

(1)        Any compound, mixture or preparation containing any of the following limited quantities of narcotic drugs or salts thereof, which shall include one or more nonnarcotic active medicinal ingredients in sufficient proportion to confer upon the compound, mixture, or preparation valuable medicinal qualities other than those possessed by the narcotic alone:

a.         Not more than 200 milligrams of codeine or any of its salts per 100 milliliters or per 100 grams.

b.         Not more than 100 milligrams of dihydrocodeine or any of its salts per 100 milliliters or per 100 grams.

c.         Not more than 100 milligrams of ethylmorphine or any of its salts per 100 milliliters or per 100 grams.

d.         Not more than 2.5 milligrams of diphenoxylate and not less than 25 micrograms of atropine sulfate per dosage unit.

e.         Not more than 100 milligrams of opium per 100 milliliters or per 100 grams.

f.          Not more than 0.5 milligram of difenoxin and not less than 25 micrograms of atropine sulfate per dosage unit.

(2)        Repealed by Session Laws 1985, c. 172, s. 9.

(3)        Stimulants.  Unless specifically exempted or excluded or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers and salts of isomers:

a.         Repealed by Session Laws 1993, c. 319, s. 7.

b.         Pyrovalerone.

(b)        A Schedule V substance may be sold at retail without a prescription only by a registered pharmacist and no other person, agent or employee may sell a Schedule V substance even if under the direct supervision of a pharmacist.

(c)        Notwithstanding the provisions of G.S. 90‑93(b), after the pharmacist has fulfilled the responsibilities required of him in this Article, the actual cash transaction, credit transaction, or delivery of a Schedule V substance, may be completed by a nonpharmacist.  A pharmacist may refuse to sell a Schedule V substance until he is satisfied that the product is being obtained for medicinal purposes only.

(d)        A Schedule V substance may be sold at retail without a prescription only to a person at least 18 years of age.  The pharmacist must require every retail purchaser of a Schedule V substance to furnish suitable identification, including proof of age when appropriate, in order to purchase a Schedule V substance.  The name and address obtained from such identification shall be entered in the record of disposition to consumers. (1971, c. 919, s. 1; 1973, c. 476, s. 128; c. 1358, ss. 9, 15; 1977, c. 667, s. 3; 1979, c. 434, ss. 7, 8; 1981, c. 51, s. 9; 1985, c. 172, s. 9; 1989 (Reg. Sess., 1990), c. 1040, s. 3; 1993, c. 319, s. 7; 1997‑456, s. 27.)



§ 90-94. Schedule VI controlled substances.

§ 90‑94.  Schedule VI controlled substances.

This schedule includes the controlled substances listed or to be listed by whatever official name, common or usual name, chemical name, or trade name designated. In determining that such substance comes within this schedule, the Commission shall find: no currently accepted medical use in the United States, or a relatively low potential for abuse in terms of risk to public health and potential to produce psychic or physiological dependence liability based upon present medical knowledge, or a need for further and continuing study to develop scientific evidence of its pharmacological effects.

The following controlled substances are included in this schedule:

(1)        Marijuana.

(2)        Tetrahydrocannabinols. (1971, c. 919, s. 1; 1973, c. 476, s. 128; c. 1358, s. 15; 1977, c. 667, s. 3; 1981, c. 51, s. 9; 1997‑456, s. 27.)



§ 90-95. Violations; penalties.

§ 90‑95.  Violations; penalties.

(a)        Except as authorized by this Article, it is unlawful for any person:

(1)        To manufacture, sell or deliver, or possess with intent to manufacture, sell or deliver, a controlled substance;

(2)        To create, sell or deliver, or possess with intent to sell or deliver, a counterfeit controlled substance;

(3)        To possess a controlled substance.

(b)        Except as provided in subsections (h) and (i) of this section, any person who violates G.S. 90‑95(a)(1) with respect to:

(1)        A controlled substance classified in Schedule I or II shall be punished as a Class H felon, except as follows: (i) the sale of a controlled substance classified in Schedule I or II shall be punished as a Class G felony, and (ii) the manufacture of methamphetamine shall be punished as provided by subdivision (1a) of this subsection.

(1a)      The manufacture of methamphetamine shall be punished as a Class C felony unless the offense was one of the following: packaging or repackaging methamphetamine, or labeling or relabeling the methamphetamine container. The offense of packaging or repackaging methamphetamine, or labeling or relabeling the methamphetamine container shall be punished as a Class H felony.

(2)        A controlled substance classified in Schedule III, IV, V, or VI shall be punished as a Class I felon, except that the sale of a controlled substance classified in Schedule III, IV, V, or VI shall be punished as a Class H felon. The transfer of less than 5 grams of marijuana for no remuneration shall not constitute a delivery in violation of G.S. 90‑95(a)(1).

(c)        Any person who violates G.S. 90‑95(a)(2) shall be punished as a Class I felon.

(d)        Except as provided in subsections (h) and (i) of this section, any person who violates G.S. 90‑95(a)(3) with respect to:

(1)        A controlled substance classified in Schedule I shall be punished as a Class I felon;

(2)        A controlled substance classified in Schedule II, III, or IV shall be guilty of a Class 1 misdemeanor. If the controlled substance exceeds four tablets, capsules, or other dosage units or equivalent quantity of hydromorphone or if the quantity of the controlled substance, or combination of the controlled substances, exceeds one hundred tablets, capsules or other dosage units, or equivalent quantity, the violation shall be punishable as a Class I felony. If the controlled substance is methamphetamine, amphetamine, phencyclidine, or cocaine and any salt, isomer, salts of isomers, compound, derivative, or preparation thereof, or coca leaves and any salt, isomer, salts of isomers, compound, derivative, or preparation of coca leaves, or any salt, isomer, salts of isomers, compound, derivative or preparation thereof which is chemically equivalent or identical with any of these substances (except decocanized coca leaves or any extraction of coca leaves which does not contain cocaine or ecgonine), the violation shall be punishable as a Class I felony.

(3)        A controlled substance classified in Schedule V shall be guilty of a Class 2 misdemeanor;

(4)        A controlled substance classified in Schedule VI shall be guilty of a Class 3 misdemeanor, but any sentence of imprisonment imposed must be suspended and the judge may not require at the time of sentencing that the defendant serve a period of imprisonment as a special condition of probation. If the quantity of the controlled substance exceeds one‑half of an ounce (avoirdupois) of marijuana or one‑twentieth of an ounce (avoirdupois) of the extracted resin of marijuana, commonly known as hashish, the violation shall be punishable as a Class 1 misdemeanor. If the quantity of the controlled substance exceeds one and one‑half ounces (avoirdupois) of marijuana or three‑twentieths of an ounce (avoirdupois) of the extracted resin of marijuana, commonly known as hashish, or if the controlled substance consists of any quantity of synthetic tetrahydrocannabinols or tetrahydrocannabinols isolated from the resin of marijuana, the violation shall be punishable as a Class I felony.

(d1)      (1)        Except as authorized by this Article, it is unlawful for any person to:

a.         Possess an immediate precursor chemical with intent to manufacture a controlled substance; or

b.         Possess or distribute an immediate precursor chemical knowing, or having reasonable cause to believe, that the immediate precursor chemical will be used to manufacture a controlled substance.

Any person who violates this subsection shall be punished as a Class H felon, unless the immediate precursor is one that can be used to manufacture methamphetamine.

(2)        Except as authorized by this Article, it is unlawful for any person to:

a.         Possess an immediate precursor chemical with intent to manufacture methamphetamine; or

b.         Possess or distribute an immediate precursor chemical knowing, or having reasonable cause to believe, that the immediate precursor chemical will be used to manufacture methamphetamine.

Any person who violates this subdivision shall be punished as a Class F felon.

(d2)      The immediate precursor chemicals to which subsection (d1) and (d1a) of this section applies are those immediate precursor chemicals designated by the Commission pursuant to its authority under G.S. 90‑88, and the following (until otherwise specified by the Commission):

(1)        Acetic anhydride.

(2)        Acetone.

(3)        Anhydrous ammonia.

(4)        Anthranilic acid.

(5)        Benzyl chloride.

(6)        Benzyl cyanide.

(7)        2‑Butanone (Methyl Ethyl Ketone).

(8)        Chloroephedrine.

(9)        Chloropseudoephedrine.

(10)      D‑lysergic acid.

(11)      Ephedrine.

(12)      Ergonovine maleate.

(13)      Ergotamine tartrate.

(14)      Ethyl ether.

(15)      Ethyl Malonate.

(16)      Ethylamine.

(17)      Gamma‑butyrolactone.

(18)      Hydrochloric Acid.

(19)      Iodine.

(20)      Isosafrole.

(21)      Lithium.

(22)      Malonic acid.

(23)      Methylamine.

(24)      Methyl Isobutyl Ketone.

(25)      N‑acetylanthranilic acid.

(26)      N‑ethylephedrine.

(27)      N‑ethylepseudoephedrine.

(28)      N‑methylephedrine.

(29)      N‑methylpseudoephedrine.

(30)      Norpseudoephedrine.

(31)      Phenyl‑2‑propane.

(32)      Phenylacetic acid.

(33)      Phenylpropanolamine.

(34)      Piperidine.

(35)      Piperonal.

(36)      Propionic anhydride.

(37)      Pseudoephedrine.

(38)      Pyrrolidine.

(39)      Red phosphorous.

(40)      Safrole.

(41)      Sodium.

(42)      Sulfuric Acid.

(43)      Tetrachloroethylene.

(44)      Thionylchloride.

(45)      Toluene.

(e)        The prescribed punishment and degree of any offense under this Article shall be subject to the following conditions, but the punishment for an offense may be increased only by the maximum authorized under any one of the applicable conditions:

(1),       (2) Repealed by Session Laws 1979, c. 760, s. 5.

(3)        If any person commits a Class 1 misdemeanor under this Article and if he has previously been convicted for one or more offenses under any law of North Carolina or any law of the United States or any other state, which offenses are punishable under any provision of this Article, he shall be punished as a Class I felon. The prior conviction used to raise the current offense to a Class I felony shall not be used to calculate the prior record level.

(4)        If any person commits a Class 2 misdemeanor, and if he has previously been convicted for one or more offenses under any law of North Carolina or any law of the United States or any other state, which offenses are punishable under any provision of this Article, he shall be guilty of a Class 1 misdemeanor. The prior conviction used to raise the current offense to a Class 1 misdemeanor shall not be used to calculate the prior conviction level.

(5)        Any person 18 years of age or over who violates G.S. 90‑95(a)(1) by selling or delivering a controlled substance to a person under 16 years of age but more than 13 years of age or a pregnant female shall be punished as a Class D felon. Any person 18 years of age or over who violates G.S. 90‑95(a)(1) by selling or delivering a controlled substance to a person who is 13 years of age or younger shall be punished as a Class C felon. Mistake of age is not a defense to a prosecution under this section. It shall not be a defense that the defendant did not know that the recipient was pregnant.

(6)        For the purpose of increasing punishment under G.S. 90‑95(e)(3) and (e)(4), previous convictions for offenses shall be counted by the number of separate trials at which final convictions were obtained and not by the number of charges at a single trial.

(7)        If any person commits an offense under this Article for which the prescribed punishment requires that any sentence of imprisonment be suspended, and if he has previously been convicted for one or more offenses under any law of North Carolina or any law of the United States or any other state, which offenses are punishable under any provision of this Article, he shall be guilty of a Class 2 misdemeanor.

(8)        Any person 21 years of age or older who commits an offense under G.S. 90‑95(a)(1) on property used for a child care center, or for an elementary or secondary school or within 1,000 feet of the boundary of real property used for a child care center, or for an elementary or secondary school shall be punished as a Class E felon. For purposes of this subdivision, the transfer of less than five grams of marijuana for no remuneration shall not constitute a delivery in violation of G.S. 90‑95(a)(1). For purposes of this subdivision, a child care center is as defined in G.S. 110‑86(3)a., and that is licensed by the Secretary of the Department of Health and Human Services.

(9)        Any person who violates G.S. 90‑95(a)(3) on the premises of a penal institution or local confinement facility shall be guilty of a Class H felony.

(10)      Any person 21 years of age or older who commits an offense under G.S. 90‑95(a)(1) on property that is a public park or within 1,000 feet of the boundary of real property that is a public park shall be punished as a Class E felon. For purposes of this subdivision, the transfer of less than five grams of marijuana for no remuneration shall not constitute a delivery in violation of G.S. 90‑95(a)(1).

(f)         Any person convicted of an offense or offenses under this Article who is sentenced to an active term of imprisonment that is less than the maximum active term that could have been imposed may, in addition, be sentenced to a term of special probation. Except as indicated in this subsection, the administration of special probation shall be the same as probation. The conditions of special probation shall be fixed in the same manner as probation, and the conditions may include requirements for rehabilitation treatment. Special probation shall follow the active sentence. No term of special probation shall exceed five years. Special probation may be revoked in the same manner as probation; upon revocation, the original term of imprisonment may be increased by no more than the difference between the active term of imprisonment actually served and the maximum active term that could have been imposed at trial for the offense or offenses for which the person was convicted, and the resulting term of imprisonment need not be diminished by the time spent on special probation.

(g)        Whenever matter is submitted to the North Carolina State Bureau of Investigation Laboratory, the Charlotte, North Carolina, Police Department Laboratory or to the Toxicology Laboratory, Reynolds Health Center, Winston‑Salem for chemical analysis to determine if the matter is or contains a controlled substance, the report of that analysis certified to upon a form approved by the Attorney General by the person performing the analysis shall be admissible without further authentication and without the testimony of the analyst in all proceedings in the district court and superior court divisions of the General Court of Justice as evidence of the identity, nature, and quantity of the matter analyzed. Provided, however, the provisions of this subsection may be utilized by the State only if:

(1)        The State notifies the defendant at least 15 business days before the proceeding at which the report would be used of its intention to introduce the report into evidence under this subsection and provides a copy of the report to the defendant, and

(2)        The defendant fails to file a written objection with the court, with a copy to the State, at least five business days before the proceeding that the defendant objects to the introduction of the report into evidence.

If the defendant's attorney of record, or the defendant if that person has no attorney, fails to file a written objection as provided in this subsection, then the report may be admitted into evidence without the testimony of the analyst. Upon filing a timely objection, the admissibility of the report shall be determined and governed by the appropriate rules of evidence.

Nothing in this subsection precludes the right of any party to call any witness or to introduce any evidence supporting or contradicting the evidence contained in the report.

(g1)      Procedure for establishing chain of custody without calling unnecessary witnesses. 

(1)        For the purpose of establishing the chain of physical custody or control of evidence consisting of or containing a substance tested or analyzed to determine whether it is a controlled substance, a statement signed by each successive person in the chain of custody that the person delivered it to the other person indicated on or about the date stated is prima facie evidence that the person had custody and made the delivery as stated, without the necessity of a personal appearance in court by the person signing the statement.

(2)        The statement shall contain a sufficient description of the material or its container so as to distinguish it as the particular item in question and shall state that the material was delivered in essentially the same condition as received. The statement may be placed on the same document as the report provided for in subsection (g) of this section.

(3)        The provisions of this subsection may be utilized by the State only if:

a.         The State notifies the defendant at least 15 days before trial of its intention to introduce the statement into evidence under this subsection and provides the defendant with a copy of the statement, and

b.         The defendant fails to notify the State at least five days before trial that the defendant objects to the introduction of the statement into evidence.

(4)        Nothing in this subsection precludes the right of any party to call any witness or to introduce any evidence supporting or contradicting the evidence contained in the statement.

(h)        Notwithstanding any other provision of law, the following provisions apply except as otherwise provided in this Article.

(1)        Any person who sells, manufactures, delivers, transports, or possesses in excess of 10 pounds (avoirdupois) of marijuana shall be guilty of a felony which felony shall be known as "trafficking in marijuana" and if the quantity of such substance involved:

a.         Is in excess of 10 pounds, but less than 50 pounds, such person shall be punished as a Class H felon and shall be sentenced to a minimum term of 25 months and a maximum term of 30 months in the State's prison and shall be fined not less than five thousand dollars ($5,000);

b.         Is 50 pounds or more, but less than 2,000 pounds, such person shall be punished as a Class G felon and shall be sentenced to a minimum term of 35 months and a maximum term of 42 months in the State's prison and shall be fined not less than twenty‑five thousand dollars ($25,000);

c.         Is 2,000 pounds or more, but less than 10,000 pounds, such person shall be punished as a Class F felon and shall be sentenced to a minimum term of 70 months and a maximum term of 84 months in the State's prison and shall be fined not less than fifty thousand dollars ($50,000);

d.         Is 10,000 pounds or more, such person shall be punished as a Class D felon and shall be sentenced to a minimum term of 175 months and a maximum term of 219 months in the State's prison and shall be fined not less than two hundred thousand dollars ($200,000).

(2)        Any person who sells, manufactures, delivers, transports, or possesses 1,000 tablets, capsules or other dosage units, or the equivalent quantity, or more of methaqualone, or any mixture containing such substance, shall be guilty of a felony which felony shall be known as "trafficking in methaqualone" and if the quantity of such substance or mixture involved:

a.         Is 1,000 or more dosage units, or equivalent quantity, but less than 5,000 dosage units, or equivalent quantity, such person shall be punished as a Class G felon and shall be sentenced to a minimum term of 35 months and a maximum term of 42 months in the State's prison and shall be fined not less than twenty‑five thousand dollars ($25,000);

b.         Is 5,000 or more dosage units, or equivalent quantity, but less than 10,000 dosage units, or equivalent quantity, such person shall be punished as a Class F felon and shall be sentenced to a minimum term of 70 months and a maximum term of 84 months in the State's prison and shall be fined not less than fifty thousand dollars ($50,000);

c.         Is 10,000 or more dosage units, or equivalent quantity, such person shall be punished as a Class D felon and shall be sentenced to a minimum term of 175 months and a maximum term of 219 months in the State's prison and shall be fined not less than two hundred thousand dollars ($200,000).

(3)        Any person who sells, manufactures, delivers, transports, or possesses 28 grams or more of cocaine and any salt, isomer, salts of isomers, compound, derivative, or preparation thereof, or any coca leaves and any salt, isomer, salts of isomers, compound, derivative, or preparation of coca leaves, and any salt, isomer, salts of isomers, compound, derivative or preparation thereof which is chemically equivalent or identical with any of these substances (except decocainized coca leaves or any extraction of coca leaves which does not contain cocaine) or any mixture containing such substances, shall be guilty of a felony, which felony shall be known as "trafficking in cocaine" and if the quantity of such substance or mixture involved:

a.         Is 28 grams or more, but less than 200 grams, such person shall be punished as a Class G felon and shall be sentenced to a minimum term of 35 months and a maximum term of 42 months in the State's prison and shall be fined not less than fifty thousand dollars ($50,000);

b.         Is 200 grams or more, but less than 400 grams, such person shall be punished as a Class F felon and shall be sentenced to a minimum term of 70 months and a maximum term of 84 months in the State's prison and shall be fined not less than one hundred thousand dollars ($100,000);

c.         Is 400 grams or more, such person shall be punished as a Class D felon and shall be sentenced to a minimum term of 175 months and a maximum term of 219 months in the State's prison and shall be fined at least two hundred fifty thousand dollars ($250,000).

(3a)      Repealed by Session Laws 1999‑370, s. 1, effective December 1, 1999.

(3b)      Any person who sells, manufactures, delivers, transports, or possesses 28 grams or more of methamphetamine or any mixture containing such substance shall be guilty of a felony which felony shall be known as "trafficking in methamphetamine" and if the quantity of such substance or mixture involved:

a.         Is 28 grams or more, but less than 200 grams, such person shall be punished as a Class F felon and shall be sentenced to a minimum term of 70 months and a maximum term of 84 months in the State's prison and shall be fined not less than fifty thousand dollars ($50,000);

b.         Is 200 grams or more, but less than 400 grams, such person shall be punished as a Class E felon and shall be sentenced to a minimum term of 90 months and a maximum term of 117 months in the State's prison and shall be fined not less than one hundred thousand dollars ($100,000);

c.         Is 400 grams or more, such person shall be punished as a Class C felon and shall be sentenced to a minimum term of 225 months and a maximum term of 279 months in the State's prison and shall be fined at least two hundred fifty thousand dollars ($250,000).

(3c)      Any person who sells, manufactures, delivers, transports, or possesses 28 grams or more of amphetamine or any mixture containing such substance shall be guilty of a felony, which felony shall be known as "trafficking in amphetamine", and if the quantity of such substance or mixture involved:

a.         Is 28 grams or more, but less than 200 grams, such person shall be punished as a Class H felon and shall be sentenced to a minimum term of 25 months and a maximum term of 30 months in the State's prison and shall be fined not less than five thousand dollars ($5,000);

b.         Is 200 grams or more, but less than 400 grams, such person shall be punished as a Class G felon and shall be sentenced to a minimum term of 35 months and a maximum term of 42 months in the State's prison and shall be fined not less than twenty‑five thousand dollars ($25,000);

c.         Is 400 grams or more, such person shall be punished as a Class E felon and shall be sentenced to a minimum term of 90 months and a maximum term of 117 months in the State's prison and shall be fined at least one hundred thousand dollars ($100,000).

(4)        Any person who sells, manufactures, delivers, transports, or possesses four grams or more of opium or opiate, or any salt, compound, derivative, or preparation of opium or opiate (except apomorphine, nalbuphine, analoxone and naltrexone and their respective salts), including heroin, or any mixture containing such substance, shall be guilty of a felony which felony shall be known as "trafficking in opium or heroin" and if the quantity of such controlled substance or mixture involved:

a.         Is four grams or more, but less than 14 grams, such person shall be punished as a Class F felon and shall be sentenced to a minimum term of 70 months and a maximum term of 84 months in the State's prison and shall be fined not less than fifty thousand dollars ($50,000);

b.         Is 14 grams or more, but less than 28 grams, such person shall be punished as a Class E felon and shall be sentenced to a minimum term of 90 months and a maximum term of 117 months in the State's prison and shall be fined not less than one hundred thousand dollars ($100,000);

c.         Is 28 grams or more, such person shall be punished as a Class C felon and shall be sentenced to a minimum term of 225 months and a maximum term of 279 months in the State's prison and shall be fined not less than five hundred thousand dollars ($500,000).

(4a)      Any person who sells, manufactures, delivers, transports, or possesses 100 tablets, capsules, or other dosage units, or the equivalent quantity, or more, of Lysergic Acid Diethylamide, or any mixture containing such substance, shall be guilty of a felony, which felony shall be known as "trafficking in Lysergic Acid Diethylamide". If the quantity of such substance or mixture involved:

a.         Is 100 or more dosage units, or equivalent quantity, but less than 500 dosage units, or equivalent quantity, such person shall be punished as a Class G felon and shall be sentenced to a minimum term of 35 months and a maximum term of 42 months in the State's prison and shall be fined not less than twenty‑five thousand dollars ($25,000);

b.         Is 500 or more dosage units, or equivalent quantity, but less than 1,000 dosage units, or equivalent quantity, such person shall be punished as a Class F felon and shall be sentenced to a minimum term of 70 months and a maximum term of 84 months in the State's prison and shall be fined not less than fifty thousand dollars ($50,000);

c.         Is 1,000 or more dosage units, or equivalent quantity, such person shall be punished as a Class D felon and shall be sentenced to a minimum term of 175 months and a maximum term of 219 months in the State's prison and shall be fined not less than two hundred thousand dollars ($200,000).

(4b)      Any person who sells, manufactures, delivers, transports, or possesses 100 or more tablets, capsules, or other dosage units, or 28 grams or more of 3,4‑methylenedioxyamphetamine (MDA), including its salts, isomers, and salts of isomers, or 3,4‑methylenedioxymethamphetamine (MDMA), including its salts, isomers, and salts of isomers, or any mixture containing such substances, shall be guilty of a felony, which felony shall be known as "trafficking in MDADMA." If the quantity of the substance or mixture involved:

a.         Is 100 or more tablets, capsules, or other dosage units, but less than 500 tablets, capsules, or other dosage units, or 28 grams or more, but less than 200 grams, the person shall be punished as a Class G felon and shall be sentenced to a minimum term of 35 months and a maximum term of 42 months in the State's prison and shall be fined not less than twenty‑five thousand dollars ($25,000);

b.         Is 500 or more tablets, capsules, or other dosage units, but less than 1,000 tablets, capsules, or other dosage units, or 200 grams or more, but less than 400 grams, the person shall be punished as a Class F felon and shall be sentenced to a minimum term of 70 months and a maximum term of 84 months in the State's prison and shall be fined not less than fifty thousand dollars ($50,000);

c.         Is 1,000 or more tablets, capsules, or other dosage units, or 400 grams or more, the person shall be punished as a Class D felon and shall be sentenced to a minimum term of 175 months and a maximum term of 219 months in the State's prison and shall be fined not less than two hundred fifty thousand dollars ($250,000).

(5)        Except as provided in this subdivision, a person being sentenced under this subsection may not receive a suspended sentence or be placed on probation. The sentencing judge may reduce the fine, or impose a prison term less than the applicable minimum prison term provided by this subsection, or suspend the prison term imposed and place a person on probation when such person has, to the best of his knowledge, provided substantial assistance in the identification, arrest, or conviction of any accomplices, accessories, co‑conspirators, or principals if the sentencing judge enters in the record a finding that the person to be sentenced has rendered such substantial assistance.

(6)        Sentences imposed pursuant to this subsection shall run consecutively with and shall commence at the expiration of any sentence being served by the person sentenced hereunder.

(i)         The penalties provided in subsection (h) of this section shall also apply to any person who is convicted of conspiracy to commit any of the offenses described in subsection (h) of this section.  (1971, c. 919, s. 1; 1973, c. 654, s. 1; c. 1078; c. 1358, s. 10; 1975, c. 360, s. 2; 1977, c. 862, ss. 1, 2; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1251, ss. 4‑7; 1983, c. 18; c. 294, s. 6; c. 414; 1985, c. 569, s. 1; c. 675, ss. 1, 2; 1987, c. 90; c. 105, ss. 4, 5; c. 640, ss. 1, 2; c. 783, s. 4; 1989, c. 641; c. 672; c. 690; c. 770, s. 68; 1989 (Reg. Sess., 1990), c. 1024, s. 17; c. 1039, s. 5; c. 1081, s. 2; 1991, c. 484, s. 1; 1993, c. 538, s. 30; c. 539, s. 1358.1; 1994, Ex. Sess., c. 11, s. 1; c. 14, ss. 46, 47; c. 24, s. 14(b); 1996, 2nd Ex. Sess., c. 18, s. 20.13(c); 1997‑304, ss. 1, 2; 1997‑443, s. 19.25(b), (u), (ii); 1998‑212, s. 17.16(e); 1999‑165, s. 4; 1999‑370, s. 1; 2000‑140, s. 92.2(d); 2001‑307, s. 1; 2001‑332, s. 1; 2004‑178, ss. 3, 4, 5, 6; 2007‑375, s. 1; 2009‑463, ss. 1, 2; 2009‑473, s. 7.)



§ 90-95.1. Continuing criminal enterprise.

§ 90‑95.1.  Continuing criminal enterprise.

(a)        Any person who engages in a continuing criminal enterprise shall be punished as a Class C felon and in addition shall be subject to the forfeiture prescribed in subsection (b) of this section.

(b)        Any person who is convicted under subsection (a) of engaging in a continuing criminal enterprise shall forfeit to the State of North Carolina:

(1)        The profits obtained by him in such enterprise, and

(2)        Any of his interest in, claim against, or property or contractual rights of any kind affording a source of influence over, such enterprise.

(c)        For purposes of this section, a person is engaged in a continuing criminal enterprise if:

(1)        He violates any provision of this Article, the punishment of which is a felony; and

(2)        Such violation is a part of a continuing series of violations of this Article;

a.         Which are undertaken by such person in concert with five or more other persons with respect to whom such person occupies a position of organizer, a supervisory position, or any other position of management; and

b.         From which such person obtains substantial income or resources.

(d)        Repealed by Session Laws 1979, c. 760, s. 5. (1971, s. 919, s. 1; 1979, c. 760, s. 5.)



§ 90-95.2. Cooperation between law-enforcement agencies.

§ 90‑95.2.  Cooperation between law‑enforcement agencies.

(a)        The head of any law‑enforcement agency may temporarily provide assistance to another agency in enforcing the provisions of this Article if so requested in writing by the head of the other agency. The assistance may comprise allowing officers of the agency to work temporarily with officers of the other agency (including in an undercover capacity) and lending equipment and supplies. While working with another agency under the authority of this section, an officer shall have the same jurisdiction, powers, rights, privileges, and immunities (including those relating to the defense of civil actions and payment of judgments) as the officers of the requesting agency in addition to those he normally possesses. While on duty with the other agency, he shall be subject to the lawful operational commands of his superior officers in the other agency, but he shall for personnel and administrative purposes remain under the control of his own agency, including for purposes of pay. He shall furthermore be entitled to workers' compensation when acting pursuant to this section to the same extent as though he were functioning within the normal scope of his duties.

(b)        As used in this section:

(1)        "Head" means any director or chief officer of a law‑enforcement agency, including the chief of police of a local police department and the sheriff of a county, or an officer of the agency to whom the head of the agency has delegated authority to make or grant requests under this section, but only one officer in the agency shall have this delegated authority at any time.

(2)        "Law‑enforcement agency" means any State or local agency, force, department, or unit responsible for enforcing criminal laws in this State, including any local police department or sheriff's department.

(c)        This section in no way reduces the jurisdiction or authority of State law‑enforcement officers. (1975, c. 782, s. 1; 1981, c. 93, s. 1; 1991, c. 636, s. 3.)



§ 90-95.3. Restitution to law-enforcement agencies for undercover purchases; restitution for drug analyses; restitution for seizure and cleanup of clandestine laboratories.

§ 90‑95.3.  Restitution to law‑enforcement agencies for undercover purchases; restitution for drug analyses; restitution for seizure and cleanup of clandestine laboratories.

(a)        When any person is convicted of an offense under this Article, the court may order him to make restitution to any law‑enforcement agency for reasonable expenditures made in purchasing controlled substances from him or his agent as part of an investigation leading to his conviction.

(b)        Repealed by Session Laws 2002‑126, s. 29A.8(b), effective October 1, 2002. See Editor's Note.

(c)        When any person is convicted of an offense under this Article involving the manufacture of controlled substances, the court must order the person to make restitution for the actual cost of cleanup to the law enforcement agency that cleaned up any clandestine laboratory used to manufacture the controlled substances, including personnel overtime, equipment, and supplies. (1975, c. 782, s. 2; 1989 (Reg. Sess., 1990), c. 1039, s. 3; 1999‑370, s. 2; 2002‑126, s. 29A.8(b).)



§ 90-95.4. Employing or intentionally using minor to commit a drug law violation.

§ 90‑95.4.  Employing or intentionally using minor to commit a drug law violation.

(a)        A person who is at least 18 years old but less than 21 years old who hires or intentionally uses a minor to violate G.S. 90‑95(a)(1) shall be guilty of a felony. An offense under this subsection shall be punishable as follows:

(1)        If the minor was more than 13 years of age, then as a felony that is one class more severe than the violation of G.S. 90‑95(a)(1) for which the minor was hired or intentionally used.

(2)        If the minor was 13 years of age or younger, then as a felony that is two classes more severe than the violation of G.S. 90‑95(a)(1) for which the minor was hired or intentionally used.

(b)        A person 21 years of age or older who hires or intentionally uses a minor to violate G.S. 90‑95(a)(1) shall be guilty of a felony. An offense under this subsection shall be punishable as follows:

(1)        If the minor was more than 13 years of age, then as a felony that is three classes more severe than the violation of G.S. 90‑95(a)(1) for which the minor was hired or intentionally used.

(2)        If the minor was 13 years of age or younger, then as a felony that is four classes more severe than the violation of G.S. 90‑95(a)(1) for which the minor was hired or intentionally used.

(c)        Mistake of Age.  Mistake of age is not a defense to a prosecution under this section.

(d)        The term "minor" as used in this section is defined as an individual who is less than 18 years of age. (1989 (Reg. Sess., 1990), c. 1081, s. 1; 1998‑212, s. 17.16(f).)



§ 90-95.5. Civil liability  employing a minor to commit a drug offense.

§ 90‑95.5.  Civil liability  employing a minor to commit a drug offense.

A person 21 years of age or older, who hires, employs, or intentionally uses a person under 18 years of age to commit a violation of G.S. 90‑95 is liable in a civil action for damages for drug addiction proximately caused by the violation. The doctrines of contributory negligence and assumption of risk are no defense to liability under this section. (1989 (Reg. Sess., 1990), c. 1081, s. 3; 1998‑212, s. 17.16(g).)



§ 90-95.6. Promoting drug sales by a minor.

§ 90‑95.6.  Promoting drug sales by a minor.

(a)        A person who is 21 years of age or older is guilty of promoting drug sales by a minor if the person knowingly:

(1)        Entices, forces, encourages, or otherwise facilitates a minor in violating G.S. 90‑95(a)(1).

(2)        Supervises, supports, advises, or protects the minor in violating G.S. 90‑95(a)(1).

(b)        Mistake of age is not a defense to a prosecution under this section.

(c)        A violation of this section is a Class D felony. (1998‑212, s. 17.16(h).)



§ 90-95.7. Participating in a drug violation by a minor.

§ 90‑95.7.  Participating in a drug violation by a minor.

(a)        A person 21 years of age or older who purchases or receives a controlled substance from a minor 13 years of age or younger who possesses, sells, or delivers the controlled substance in violation of G.S. 90‑95(a)(1) is guilty of participating in a drug violation of a minor.

(b)        Mistake of age is not a defense to a prosecution under this section.

(c)        A violation of this section is a Class G felony. (1998‑212, s. 17.16(h).)



§ 90-96. (Effective until October 1, 2010) Conditional discharge for first offense.

§ 90‑96.  (Effective until October 1, 2010) Conditional discharge for first offense.

(a)        Whenever any person who has not previously been convicted of any offense under this Article or under any statute of the United States or any state relating to those substances included in Article 5 or 5A of Chapter 90 or to that paraphernalia included in Article 5B of Chapter 90 pleads guilty to or is found guilty of (i) a misdemeanor under this Article by possessing a controlled substance included within Schedules II through VI of this Article or by possessing drug paraphernalia as prohibited by G.S. 90‑113.22, or (ii) a felony under G.S. 90‑95(a)(3) by possessing less than one gram of cocaine, the court may, without entering a judgment of guilt and with the consent of such person, defer further proceedings and place him on probation upon such reasonable terms and conditions as it may require. Notwithstanding the provisions of G.S. 15A‑1342(c) or any other statute or law, probation may be imposed under this section for an offense under this Article for which the prescribed punishment includes only a fine. To fulfill the terms and conditions of probation the court may allow the defendant to participate in a drug education program approved for this purpose by the Department of Health and Human Services. Upon violation of a term or condition, the court may enter an adjudication of guilt and proceed as otherwise provided. Upon fulfillment of the terms and conditions, the court shall discharge such person and dismiss the proceedings against him. Discharge and dismissal under this section shall be without court adjudication of guilt and shall not be deemed a conviction for purposes of this section or for purposes of disqualifications or disabilities imposed by law upon conviction of a crime including the additional penalties imposed for second or subsequent convictions under this Article. Discharge and dismissal under this section or G.S. 90‑113.14 may occur only once with respect to any person. Disposition of a case to determine discharge and dismissal under this section at the district court division of the General Court of Justice shall be final for the purpose of appeal. Prior to taking any action to discharge and dismiss under this section the court shall make a finding that the defendant has no record of previous convictions under the "North Carolina Controlled Substances Act", Article 5, Chapter 90, the "North Carolina Toxic Vapors Act", Article 5A, Chapter 90, or the "Drug Paraphernalia Act", Article 5B, Chapter 90.

(a1)      Upon the first conviction only of any offense included in G.S. 90‑95(a)(3) or G.S. 90‑113.22 and subject to the provisions of this subsection (a1), the court may place defendant on probation under this section for an offense under this Article including an offense for which the prescribed punishment includes only a fine. The probation, if imposed, shall be for not less than one year and shall contain a minimum condition that the defendant who was found guilty or pleads guilty enroll in and successfully complete, within 150 days of the date of the imposition of said probation, the program of instruction at the drug education school approved by the Department of Health and Human Services pursuant to G.S. 90‑96.01. The court may impose probation that does not contain a condition that defendant successfully complete the program of instruction at a drug education school if:

(1)        There is no drug education school within a reasonable distance of the defendant's residence; or

(2)        There are specific, extenuating circumstances which make it likely that defendant will not benefit from the program of instruction.

The court shall enter such specific findings in the record; provided that in the case of subdivision (2) above, such findings shall include the specific, extenuating circumstances which make it likely that the defendant will not benefit from the program of instruction.

Upon fulfillment of the terms and conditions of the probation, the court shall discharge such person and dismiss the proceedings against the person.

For the purposes of determining whether the conviction is a first conviction or whether a person has already had discharge and dismissal, no prior offense occurring more than seven years before the date of the current offense shall be considered. In addition, convictions for violations of a provision of G.S. 90‑95(a)(1) or 90‑95(a)(2) or 90‑95(a)(3), or 90‑113.10, or 90‑113.11, or 90‑113.12, or 90‑113.22 shall be considered previous convictions.

Failure to complete successfully an approved program of instruction at a drug education school shall constitute grounds to revoke probation pursuant to this subsection and deny application for expunction of all recordation of defendant's arrest, indictment, or information, trial, finding of guilty, and dismissal and discharge pursuant to G.S. 15A‑145.2. For purposes of this subsection, the phrase "failure to complete successfully the prescribed program of instruction at a drug education school" includes failure to attend scheduled classes without a valid excuse, failure to complete the course within 150 days of imposition of probation, willful failure to pay the required fee for the course as provided in G.S. 90‑96.01(b), or any other manner in which the person fails to complete the course successfully. The instructor of the course to which a person is assigned shall report any failure of a person to complete successfully the program of instruction to the court which imposed probation. Upon receipt of the instructor's report that the person failed to complete the program successfully, the court shall revoke probation, shall not discharge such person, shall not dismiss the proceedings against the person, and shall deny application for expunction of all recordation of defendant's arrest, indictment, or information, trial, finding of guilty, and dismissal and discharge pursuant to G.S. 15A‑145.2. A person may obtain a hearing before the court of original jurisdiction prior to revocation of probation or denial of application for expunction.

This subsection is supplemental and in addition to existing law and shall not be construed so as to repeal any existing provision contained in the General Statutes of North Carolina.

(b)        Upon the discharge of such person, and dismissal of the proceedings against him under subsection (a) or (a1) of this section, such person, if he were not over 21 years of age at the time of the offense, may be eligible to apply for expunction of certain records relating to the offense pursuant to G.S. 15A‑145.2(a).

(c)        The clerk of superior court in each county in North Carolina shall, as soon as practicable after each term of court in his county, file with the Administrative Office of the Courts the names of those persons granted a conditional discharge under the provisions of this Article, and the Administrative Office of the Courts shall maintain a confidential file containing the names of persons granted conditional discharges. The information contained in the file shall be disclosed only to Judges of the General Court of Justice of North Carolina for the purpose of ascertaining whether any person charged with an offense under this Article has been previously granted a conditional discharge.

(d)        Whenever any person is charged with a misdemeanor under this Article by possessing a controlled substance included within Schedules II through VI of this Article or a felony under G.S. 90‑95(a)(3) by possessing less than one gram of cocaine, upon dismissal by the State of the charges against him, upon entry of a nolle prosequi, or upon a finding of not guilty or other adjudication of innocence, the person may be eligible to apply for expunction of certain records relating to the offense pursuant to G.S. 15A‑145.2(b).

(e)        Whenever any person who has not previously been convicted of an offense under this Article or under any statute of the United States or any state relating to controlled substances included in any schedule of this Article or to that paraphernalia included in Article 5B of Chapter 90 of the General Statutes pleads guilty to or has been found guilty of (i) a misdemeanor under this Article by possessing a controlled substance included within Schedules II through VI of this Article, or by possessing drug paraphernalia as prohibited by G.S. 90‑113.22 or (ii) a felony under G.S. 90‑95(a)(3) by possessing less than one gram of cocaine, the person may be eligible to apply for cancellation of the judgment and expunction of certain records related to the offense pursuant to G.S. 15A‑145.2(c).

(f)         Repealed by Session Laws 2009‑577, s. 6, effective December 1, 2009, and applicable to petitions for expunctions filed on or after that date.  (1971, c. 919, s. 1; 1973, c. 654, s. 2; c. 1066; 1977, 2nd Sess., c. 1147, s. 11B; 1979, c. 431, ss. 3, 4; c. 550; 1981, c. 922, ss. 1‑4; 1994, Ex. Sess., c. 11, s. 1.1; 1997‑443, s. 11A.118(a); 2002‑126, s. 29A.5(d); 2009‑577, s. 6.)

§ 90‑96.  (Effective October 1, 2010) Conditional discharge for first offense.

(a)        Whenever any person who has not previously been convicted of any offense under this Article or under any statute of the United States or any state relating to those substances included in Article 5 or 5A of Chapter 90 or to that paraphernalia included in Article 5B of Chapter 90 pleads guilty to or is found guilty of (i) a misdemeanor under this Article by possessing a controlled substance included within Schedules II through VI of this Article or by possessing drug paraphernalia as prohibited by G.S. 90‑113.22, or (ii) a felony under G.S. 90‑95(a)(3) by possessing less than one gram of cocaine, the court may, without entering a judgment of guilt and with the consent of such person, defer further proceedings and place him on probation upon such reasonable terms and conditions as it may require. Notwithstanding the provisions of G.S. 15A‑1342(c) or any other statute or law, probation may be imposed under this section for an offense under this Article for which the prescribed punishment includes only a fine. To fulfill the terms and conditions of probation the court may allow the defendant to participate in a drug education program approved for this purpose by the Department of Health and Human Services. Upon violation of a term or condition, the court may enter an adjudication of guilt and proceed as otherwise provided. Upon fulfillment of the terms and conditions, the court shall discharge such person and dismiss the proceedings against him. Discharge and dismissal under this section shall be without court adjudication of guilt and shall not be deemed a conviction for purposes of this section or for purposes of disqualifications or disabilities imposed by law upon conviction of a crime including the additional penalties imposed for second or subsequent convictions under this Article. Discharge and dismissal under this section or G.S. 90‑113.14 may occur only once with respect to any person. Disposition of a case to determine discharge and dismissal under this section at the district court division of the General Court of Justice shall be final for the purpose of appeal. Prior to taking any action to discharge and dismiss under this section the court shall make a finding that the defendant has no record of previous convictions under the "North Carolina Controlled Substances Act", Article 5, Chapter 90, the "North Carolina Toxic Vapors Act", Article 5A, Chapter 90, or the "Drug Paraphernalia Act", Article 5B, Chapter 90.

(a1)      Upon the first conviction only of any offense included in G.S. 90‑95(a)(3) or G.S. 90‑113.22 and subject to the provisions of this subsection (a1), the court may place defendant on probation under this section for an offense under this Article including an offense for which the prescribed punishment includes only a fine. The probation, if imposed, shall be for not less than one year and shall contain a minimum condition that the defendant who was found guilty or pleads guilty enroll in and successfully complete, within 150 days of the date of the imposition of said probation, the program of instruction at the drug education school approved by the Department of Health and Human Services pursuant to G.S. 90‑96.01. The court may impose probation that does not contain a condition that defendant successfully complete the program of instruction at a drug education school if:

(1)        There is no drug education school within a reasonable distance of the defendant's residence; or

(2)        There are specific, extenuating circumstances which make it likely that defendant will not benefit from the program of instruction.

The court shall enter such specific findings in the record; provided that in the case of subdivision (2) above, such findings shall include the specific, extenuating circumstances which make it likely that the defendant will not benefit from the program of instruction.

Upon fulfillment of the terms and conditions of the probation, the court shall discharge such person and dismiss the proceedings against the person.

For the purposes of determining whether the conviction is a first conviction or whether a person has already had discharge and dismissal, no prior offense occurring more than seven years before the date of the current offense shall be considered. In addition, convictions for violations of a provision of G.S. 90‑95(a)(1) or 90‑95(a)(2) or 90‑95(a)(3), or 90‑113.10, or 90‑113.11, or 90‑113.12, or 90‑113.22 shall be considered previous convictions.

Failure to complete successfully an approved program of instruction at a drug education school shall constitute grounds to revoke probation pursuant to this subsection and deny application for expunction of all recordation of defendant's arrest, indictment, or information, trial, finding of guilty, and dismissal and discharge pursuant to G.S. 15A‑145.2. For purposes of this subsection, the phrase "failure to complete successfully the prescribed program of instruction at a drug education school" includes failure to attend scheduled classes without a valid excuse, failure to complete the course within 150 days of imposition of probation, willful failure to pay the required fee for the course as provided in G.S. 90‑96.01(b), or any other manner in which the person fails to complete the course successfully. The instructor of the course to which a person is assigned shall report any failure of a person to complete successfully the program of instruction to the court which imposed probation. Upon receipt of the instructor's report that the person failed to complete the program successfully, the court shall revoke probation, shall not discharge such person, shall not dismiss the proceedings against the person, and shall deny application for expunction of all recordation of defendant's arrest, indictment, or information, trial, finding of guilty, and dismissal and discharge pursuant to G.S. 15A‑145.2. A person may obtain a hearing before the court of original jurisdiction prior to revocation of probation or denial of application for expunction.

This subsection is supplemental and in addition to existing law and shall not be construed so as to repeal any existing provision contained in the General Statutes of North Carolina.

(b)        Upon the discharge of such person, and dismissal of the proceedings against him under subsection (a) or (a1) of this section, such person, if he were not over 21 years of age at the time of the offense, may be eligible to apply for expunction of certain records relating to the offense pursuant to G.S. 15A‑145.2(a).

other than the confidential file retained by the Administrative Office of the Courts under G.S. 15A‑151, agencies, the Department of Correction, the Division of Motor Vehicles, and any other State or local government agencies identified by the petitioner as notify State and local agencies of the court's order as provided in G.S. 15A‑150.

(c)        Repealed by Session Laws 2009‑510, s. 8(b), effective October 1, 2010.

(d)        Whenever any person is charged with a misdemeanor under this Article by possessing a controlled substance included within Schedules II through VI of this Article or a felony under G.S. 90‑95(a)(3) by possessing less than one gram of cocaine, upon dismissal by the State of the charges against him, upon entry of a nolle prosequi, or upon a finding of not guilty or other adjudication of innocence, the person may be eligible to apply for expunction of certain records relating to the offense pursuant to G.S. 15A‑145.2(b). The clerk shall notify State and local agencies of the court's order as provided in G.S. 15A‑150.

(e)        Whenever any person who has not previously been convicted of an offense under this Article or under any statute of the United States or any state relating to controlled substances included in any schedule of this Article or to that paraphernalia included in Article 5B of Chapter 90 of the General Statutes pleads guilty to or has been found guilty of (i) a misdemeanor under this Article by possessing a controlled substance included within Schedules II through VI of this Article, or by possessing drug paraphernalia as prohibited by G.S. 90‑113.22 or (ii) a felony under G.S. 90‑95(a)(3) by possessing less than one gram of cocaine, the person may be eligible to apply for cancellation of the judgment and expunction of certain records related to the offense pursuant to G.S. 15A‑145.2(c).

other than the confidential file retained by the Administrative Office of the Courts under G.S. 15A‑151, agencies, the Department of Correction, the Division of Motor Vehicles, and any other State or local government agency identified by the petitioner as notify State and local agencies of the court's order as provided in G.S. 15A‑150.

(f)         Repealed by Session Laws 2009‑577, s. 6, effective December 1, 2009, and applicable to petitions for expunctions filed on or after that date.  (1971, c. 919, s. 1; 1973, c. 654, s. 2; c. 1066; 1977, 2nd Sess., c. 1147, s. 11B; 1979, c. 431, ss. 3, 4; c. 550; 1981, c. 922, ss. 1‑4; 1994, Ex. Sess., c. 11, s. 1.1; 1997‑443, s. 11A.118(a); 2002‑126, s. 29A.5(d); 2009‑510, s. 8(a)‑(d); 2009‑577, s. 6.)



§ 90-96.01. Drug education schools; responsibilities of the Department of Health and Human Services; fees.

§ 90‑96.01.  Drug education schools; responsibilities of the Department of Health and Human Services; fees.

(a)        The Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services shall establish standards and guidelines for the curriculum and operation of local drug education programs. The Department of Health and Human Services shall oversee the development of a statewide system of schools and shall insure that schools are available in all localities of the State as soon as is practicable.

(1)        A fee of one hundred fifty dollars ($150.00) shall be paid by all persons enrolling in an accredited drug education school established pursuant to this section. That fee must be paid to an official designated for that purpose and at a time and place specified by the area mental health, developmental disabilities, and substance abuse authority providing the course of instruction in which the person is enrolled. If the clerk of court in the county in which the person is convicted agrees to collect the fees, the clerk shall collect all fees for persons convicted in that county. The clerk shall pay the fees collected to the area mental health, developmental disabilities, and substance abuse authority for the catchment area where the clerk is located regardless of the location where the defendant attends the drug education school and that authority shall distribute the funds in accordance with the rules and regulations of the Department. The fee must be paid in full within two weeks of the date the person is convicted and before he attends any classes, unless the court, upon a showing of reasonable hardship, allows the person additional time to pay the fee or allows him to begin the course of instruction without paying the fee. If the person enrolling in the school demonstrates to the satisfaction of the court that ordered him to enroll in the school that he is unable to pay and his inability to pay is not willful, the court may excuse him from paying the fee. Parents or guardians of persons attending drug education school shall be allowed to audit the drug education school along with their children or wards at no extra expense.

(2)        The Department of Health and Human Services shall have the authority to approve programs to be implemented by area mental health, developmental disabilities, and substance abuse authorities. Area mental health, developmental disabilities, and substance abuse authorities may subcontract for the delivery of drug education program services. The Department shall have the authority to approve budgets and contracts with public and private governmental and nongovernmental bodies for the operation of such schools.

(3)        Fees collected under this section and retained by the area mental health, developmental disabilities, and substance abuse authority shall be placed in a nonreverting fund. That fund must be used, as necessary, for the operation, evaluation and administration of the drug educational schools; excess funds may only be used to fund other drug or alcohol programs. The area mental health, developmental disabilities, and substance abuse authority shall remit five percent (5%) of each fee collected to the Department of Health and Human Services on a monthly basis. Fees received by the Department as required by this section may only be used in supporting, evaluating, and administering drug education schools, and any excess funds will revert to the General Fund.

(4)        All fees collected by any area mental health, developmental disabilities, and substance abuse authority under the authority of this section may not be used in any manner to match other State funds or be included in any computation for State formula‑funded allocations.

(b)        Willful failure to pay the fee is one ground for a finding that a person placed on probation or who may make application for expunction of all recordation of his arrest or conviction has not successfully completed the course. If the court determines the person is unable to pay, he shall not be deemed guilty of a willful failure to pay the fee. (1981, c. 922, s. 8; 1991, c. 636, s. 19(b), (c); 1993, c. 395, s. 1; 1997‑443, s. 11A.118(a).)



§ 90-96.1. Immunity from prosecution for minors.

§ 90‑96.1.  Immunity from prosecution for minors.

Whenever any person who is not more than 18 years of age, who has not previously been convicted of any offense under this Article or under any statute of the United States of any state relating to controlled substances included in any schedule of this Article, is accused with possessing or distributing a controlled substance in violation of G.S. 90‑95(a)(1) or 90‑95(a)(2) or 90‑ 95(a)(3), the court may, upon recommendation of the district attorney, grant said person immunity from prosecution for said violation(s) if said person shall disclose the identity of the person or persons from whom he obtained the controlled substance(s) for which said person is being accused of possessing or distributing. (1973, c. 47, s. 2; c. 654, s. 3.)



§ 90-97. Other penalties.

§ 90‑97.  Other penalties.

Any penalty imposed for violation of this Article shall be in addition to, and not in lieu of, any civil or administrative penalty or sanction authorized by law. If a violation of this Article is a violation of a federal law or the law of another state, a conviction or acquittal under federal law or the law of another state for the same act is a bar to prosecution in this State. (1971, c. 919, s. 1.)



§ 90-98. Attempt and conspiracy; penalties.

§ 90‑98.  Attempt and conspiracy; penalties.

Except as otherwise provided in this Article, any person who attempts or conspires to commit any offense defined in this Article is guilty of an offense that is the same class as the offense which was the object of the attempt or conspiracy and is punishable as specified for that class of offense and prior record or conviction level in Article 81B of Chapter 15A of the General Statutes. (1971, c. 919, s. 1; 1979, c. 760, s. 5; 1997‑80, s. 9.)



§ 90-99. Republishing of schedules.

§ 90‑99.  Republishing of schedules.

The North Carolina Department of Health and Human Services shall update and republish the schedules established by this Article on a semiannual basis for two years from January 1, 1972, and thereafter on an annual basis. (1971, c. 919, s. 1; 1977, c. 667, s. 3; 1997‑443, s. 11A.118(a).)



§ 90-100. Rules.

§ 90‑100.  Rules.

The Commission may adopt rules relating to the registration and control of the manufacture, distribution, security, and dispensing of controlled substances within this State. (1971, c. 919, s. 1; 1977, c. 667, s. 3; 1981, c. 51, s. 9; 1991, c. 309, s. 2; 1993, c. 384, s. 1.)



§ 90-101. Annual registration and fee to engage in listed activities with controlled substances; effect of registration; exceptions; waiver; inspection.

§ 90‑101.  Annual registration and fee to engage in listed activities with controlled substances; effect of registration; exceptions; waiver; inspection.

(a)        Every person who manufactures, distributes, dispenses, or conducts research with any controlled substance within this State or who proposes to engage in any of these activities shall annually register with the North Carolina Department of Health and Human Services, in accordance with rules adopted by the Commission, and shall pay the registration fee set by the Commission for the category to which the applicant belongs. An applicant for registration shall file an application for registration with the Department of Health and Human Services and submit the required fee with the application. The categories of applicants and the maximum fee for each category are as follows:

CATEGORY
.........................................................................
MAXIMUM FEE

Clinic ............................................................................................. $150.00

Hospital .........................................................................................   350.00

Nursing Home ................................................................................   150.00

Teaching Institution .........................................................................   150.00

Researcher .....................................................................................   150.00

Analytical Laboratory .....................................................................   150.00

Dog Handler ..................................................................................   150.00

Distributor ......................................................................................   600.00

Manufacturer...................................................................................   700.00.

(a1)      Any physician who prescribes or dispenses Buprenorphine for the treatment of opiate dependence shall annually register with the Department, in accordance with rules adopted by the Commission. In the application for registration under this subsection, the applicant shall document plans to ensure that patients are directly engaged or referred to a qualified provider to receive counseling and case management, as appropriate, and shall acknowledge the application of federal confidentiality regulations to patient information. Applicant plans for referral to appropriate services shall be a written document and may include either an executed memorandum of agreement, contractual arrangement, or linkage agreement with qualified providers. The Department shall provide assistance upon request to physicians registered under this subsection to identify and establish linkages with qualified providers of counseling and case management. The Department shall provide the North Carolina Medical Board with any evidence of noncompliance with this subsection by a qualified physician prior to taking action to rescind the physician's registration to prescribe or dispense Buprenorphine for the treatment of opiate dependency.

(b)        Persons registered by the North Carolina Department of Health and Human Services under this Article (including research facilities) to manufacture, distribute, dispense or conduct research with controlled substances may possess, manufacture, distribute, dispense or conduct research with those substances to the extent authorized by their registration and in conformity with the other provisions of this Article.

(c)        The following persons shall not be required to register and may lawfully possess controlled substances under the provisions of this Article:

(1)        An agent, or an employee thereof, of any registered manufacturer, distributor, or dispenser of any controlled substance if such agent is acting in the usual course of his business or employment;

(2)        The State courier service operated by the Department of Administration, a common or contract carrier, or a public warehouseman, or an employee thereof, whose possession of any controlled substance is in the usual course of his business or employment;

(3)        An ultimate user or a person in possession of any controlled substance pursuant to a lawful order of a practitioner;

(4)        Repealed by Session Laws 1977, c. 891, s. 4.

(5)        Any law‑enforcement officer acting within the course and scope of official duties, or any person employed in an official capacity by, or acting as an agent of, any law‑enforcement agency or other agency charged with enforcing the provisions of this Article when acting within the course and scope of official duties; and

(6)        A practitioner, as defined in G.S. 90‑87(22)a., who is required to be licensed in North Carolina by his respective licensing board.

(d)        The Commission may, by rule, waive the requirement for registration of certain classes of manufacturers, distributors, or dispensers if it finds it consistent with the public health and safety.

(e)        A separate registration shall be required at each principal place of business, research or professional practice where the registrant manufactures, distributes, dispenses or uses controlled substances.

(f)         The North Carolina Department of Health and Human Services is authorized to inspect the establishment of a registrant, applicant for registration, or practitioner in accordance with rules adopted by the Commission.

(g)        Practitioners licensed in North Carolina by their respective licensing boards may possess, dispense or administer controlled substances to the extent authorized by law and by their boards.

(h)        A physician licensed by the North Carolina Medical Board pursuant to Article 1 of this Chapter may possess, dispense or administer tetrahydrocannabinols in duly constituted pharmaceutical form for human administration for treatment purposes pursuant to rules adopted by the Commission.

(i)         A physician licensed by the North Carolina Medical Board pursuant to Article 1 of this Chapter may dispense or administer Dronabinol or Nabilone as scheduled in G.S. 90‑90(5) only as an antiemetic agent in cancer chemotherapy. (1971, c. 919, s. 1; 1973, c. 1358, s. 12; 1977, c. 667, s. 3; c. 891, s. 4; 1979, c. 781; 1981, c. 51, s. 9; 1983, c. 375, s. 2; 1985, c. 439, s. 2; 1987, c. 412, s. 13; 1989 (Reg. Sess., 1990), c. 1040, s. 4; 1993, c. 384, s. 2; 1995, c. 94, ss. 26, 27; 1997‑443, s. 11A.118(a); 1997‑456, s. 27; 2003‑335, s. 1; 2003‑398, s. 1.)



§ 90-102. Additional provisions as to registration.

§ 90‑102.  Additional provisions as to registration.

(a)        The North Carolina Department of Health and Human Services shall register an applicant to manufacture or distribute controlled substances included in Schedules I through VI of this Article unless it determines that the issuance of such registration is inconsistent with the public interest. In determining the public interest, the following factors shall be considered:

(1)        Maintenance of effective controls against diversion of any controlled substances and any substance compounded therefrom into other than legitimate medical, scientific, or industrial channels;

(2)        Compliance with applicable federal, State and local law;

(3)        Prior conviction record of applicant, its agents or employees under federal and State laws relating to the manufacture, distribution, or dispensing of such substances;

(4)        Past experience in the manufacture of controlled substances, and the existence in the establishment or facility of effective controls against diversion; and

(5)        Any factor relating to revocation, suspension, or denial of past registrations, licenses, or applications under this or any other State or federal law;

(6)        Such other factors as may be relevant to and consistent with the public health and safety.

(b)        Registration granted under subsection (a) of this section shall not entitle a registrant to manufacture and distribute controlled substances included in Schedule I or II other than those specified in the registration.

(c)        Individual practitioners licensed to dispense and authorized to conduct research under federal law with Schedules II through V substances must be registered with the North Carolina Department of Health and Human Services to conduct such research.

(d)        Manufacturers and distributors registered or licensed under federal law to manufacture or distribute controlled substances included in Schedules I through VI of this Article are entitled to registration under this Article, but this registration is expressly made subject to the provisions of G.S. 90‑103.

(e)        The North Carolina Department of Health and Human Services shall initially permit persons to register who own or operate any establishment engaged in the manufacture, distribution, or dispensing of any substances prior to January 1, 1972, and who are registered or licensed by the State. (1971, c. 919, s. 1; 1973, c. 1358, s. 14; 1977, c. 667, s. 3; 1985, c. 439, ss. 3, 4; 1997‑443, s. 11A.118(a).)



§ 90-102.1. Registration of persons requiring limited use of controlled substances for training purposes in certain businesses.

§ 90‑102.1.  Registration of persons requiring limited use of controlled substances for training purposes in certain businesses.

(a)        Definitions.  As used in this Article:

(1)        "Commercial detection service" means any person, firm, association, or corporation contracting with another person, firm, association, or corporation for a fee or other valuable consideration to place, lease, or rent a trained drug detection dog with a dog handler.

(2)        "Dog handler" means a person trained in the handling of drug detection dogs, including the care, feeding, and maintenance of drug detection dogs and the procedures necessary to train and control the behavior of drug detection dogs.

(3)        "Drug detection dog" means a dog trained to locate controlled substances by scent.

(b)        Registration.  A dog handler who is not exempt from registration under G.S. 90‑101 who intends to use any controlled substance included in Schedules I through VI for the limited purpose of the initial training and maintenance training of drug detection dogs shall file an application for registration with the Department of Health and Human Services and pay the applicable fee as provided in G.S. 90‑101.

(c)        Prerequisites for Registration.  Upon receipt of an application, the Department of Health and Human Services shall conduct a background investigation, during the course of which the applicant shall be required to show that the applicant meets all the following requirements and qualifications:

(1)        That the applicant is at least 21 years of age.

(2)        That the applicant is of good moral character and temperate habits. The following shall be prima facie evidence that the applicant does not have good moral character or temperate habits:

a.         Conviction of any crime involving the illegal use, possession, sale, manufacture, distribution, or transportation of a controlled substance, drug, narcotic, or alcoholic beverage;

b.         Conviction of a felony or a crime involving an act of violence;

c.         Conviction of a crime involving unlawful breaking or entering, burglary, larceny, or any offense involving moral turpitude; or

d.         A history of addiction to alcohol or a narcotic drug;

provided that, for purposes of this subsection, conviction means and includes the entry of a plea of guilty or no contest or a verdict rendered in open court by a judge or jury.

(3)        That the applicant has not been convicted of any felony involving the illegal use, possession, sale, manufacture, distribution, or transportation of a controlled substance, drug, narcotic, or alcoholic beverage.

(4)        That the applicant has the necessary training, qualifications, and experience to demonstrate competency and fitness as a dog handler as the Department of Health and Human Services may determine by rule for all registrations to be approved by the Department.

(5)        That the applicant affirms in writing that if the application for registration is approved, the applicant shall report all dog alerts to, or finds of, any controlled substance to a law enforcement agency having jurisdiction in the area where the dog alert occurs or where the controlled substance is found.

(d)        Criminal Record Check.  The Department of Justice may provide a criminal record check to the Department of Health and Human Services for a person who has applied for a new or renewal registration. The Department of Health and Human Services shall provide to the Department of Justice, along with the request, the fingerprints of the applicant, any additional information required by the Department of Justice, and a form signed by the applicant consenting to the check of the criminal record and to the use of the fingerprints and other identifying information required by the State or national repositories. The applicant's fingerprints shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of the fingerprints to the Federal Bureau of Investigation for a national criminal history check. The Department of Health and Human Services shall keep all information pursuant to this subsection privileged, in accordance with applicable State law and federal guidelines, and the information shall be confidential and shall not be a public record under Chapter 132 of the General Statutes. The Department of Justice may charge each applicant a fee for conducting the checks of criminal history records authorized by this subsection.

(e)        Acquisition of Controlled Substances.  If the application for registration is approved, the registrant may lawfully obtain and possess controlled substances in the manner and to the extent authorized by the registration, in conformity with G.S. 90‑105, other provisions of this Article, and rules promulgated by the Commission pursuant to G.S. 90‑100.

(f)         Record Keeping; Physical Security.  Each registrant shall keep records and maintain inventories in the manner specified in G.S. 90‑104. Registrants shall provide effective controls and procedures to guard against theft and diversion of controlled substances. Controlled substances shall be stored in a securely locked, substantially constructed cabinet, and the storage area shall be protected by an alarm system that is continuously monitored by an alarm company central station.

(g)        Disclosure of Discovery of Controlled Substances.  A dog handler shall, upon a dog alert or finding of a controlled substance, notify the State or local law enforcement agency having jurisdiction over the area where the dog alert occurs or the controlled substance is found. Before leaving the premises where the dog alert occurs or where the controlled substance is found, the dog handler shall inform law enforcement of the dog alert or the finding of a controlled substance and shall provide all relevant information concerning the dog alert or the discovery of the controlled substance.

(h)        Commercial Detection Services; Dog Certification and Client Confidentiality.  Any drug detection dog utilized in a commercial detection service in this State shall first be certified by a canine certification association approved by the Department of Health and Human Services. Any person, including a nonresident, engaged in providing a commercial detection service in this State shall comply with the requirements of subsection (g) of this section regarding disclosure of the discovery of controlled substances. Client records of a dog handler who provides a commercial detection service for controlled substances shall be confidential unless the dog handler is required to report a dog alert or finding of a controlled substance in the course of a search, the records are lawfully subpoenaed, or the records are obtained by a law enforcement officer pursuant to a court order, a search warrant, or an exception to the search warrant requirement.

(i)         Notice of Disclosure Requirement.  A dog handler shall provide conspicuous written notice to clients at the dog handler's place of business and in the contract for services stating that the dog handler is required by law to notify law enforcement of any dog alert or finding of a controlled substance.

Any person who contracts with a dog handler to provide commercial drug detection services shall provide conspicuous written notice to any person whose person or property may be subject to search stating that the premises is subject to search and that the dog handler is required by law to notify law enforcement of any dog alert or finding of a controlled substance.

(j)         The Department of Health and Human Services shall have the power to investigate or cause to be investigated any complaints, allegations, or suspicions of wrongdoing or violations of this section involving individuals registered or applying to be registered under this section. The Department or the Commission may deny, suspend, or revoke a registration issued under this section if it is determined that the applicant or registrant has:

(1)        Made any false statement or given any false information in connection with any application for a registration or for the renewal or reinstatement of a registration.

(2)        Violated any provision of this Article.

(3)        Violated any rule promulgated by the Department of Health and Human Services or the Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services pursuant to the authority contained in this Article.

(k)        This section does not apply to law enforcement agencies, to dog handlers and drug detection dogs that are employed or under contract to law enforcement agencies, or to other persons who are exempt from registration under G.S. 90‑101(c)(5). (2003‑398, s. 2.)



§ 90-103. Revocation or suspension of registration.

§ 90‑103.  Revocation or suspension of registration.

(a)        A registration under G.S. 90‑102 to manufacture, distribute, or dispense a controlled substance, may be suspended or revoked by the Commission upon a finding that the registrant:

(1)        Has furnished false or fraudulent material information in any application filed under this Article;

(2)        Has been convicted of a felony under any State or federal law relating to any controlled substance; or

(3)        Has had his federal registration suspended or revoked to manufacture, distribute, or dispense controlled substances.

(b)        The Commission may limit revocation or suspension of a registration to the particular controlled substance with respect to which grounds for revocation or suspension exist.

(c)        Before denying, suspending, or revoking a registration or refusing a renewal of registration, the Commission shall serve upon the applicant or registrant an order to show cause why registration should not be denied, revoked, or suspended, or why the renewal should not be refused.  The order to show cause shall contain a statement of the basis therefor and shall call upon the applicant or registrant to appear before the Commission at a time and place not less than 30 days after the date of service of the order, but in the case of a denial or renewal of registration, the show cause order shall be served not later than 30 days before the expiration of the registration.  These proceedings shall be conducted in accordance with rules and regulations of the Commission required by Chapter 150B of the General Statutes, and subject to judicial review as provided in Chapter 150B of the General Statutes.  Such proceedings shall be independent of, and not in lieu of, criminal prosecutions or other proceedings under this Article or any law of the State.

(d)        The Commission may suspend, without an order to show cause, any registration simultaneously with the institutions of proceedings under this section, or where renewal of registration is refused if it finds that there is an imminent danger to the public health or safety which warrants this action.  The suspension shall continue in effect until the conclusion of the proceedings, including judicial review thereof, unless sooner withdrawn by the Commission or dissolved by a court of competent jurisdiction.

(e)        In the event the Commission suspends or revokes a registration granted under G.S. 90‑102, all controlled substances owned or possessed by the registrant pursuant to such registration at the time of suspension or the effective date of the revocation order, as the case may be, may in the discretion of the Commission be placed under seal.  No disposition may be made of substances under seal until the time for taking an appeal has elapsed or until all appeals have been concluded unless a court, upon application therefor, orders the sale of perishable substances and the deposit of the proceeds of the sale with the court.  Upon a revocation order becoming final, all such controlled substances may be ordered forfeited to the State.

(f)         The Bureau shall promptly be notified of all orders suspending or revoking registration. (1971, c. 919, s. 1; 1973, c. 1331, s. 3; 1977, c. 667, s. 3; 1981, c. 51, s. 9; 1987, c. 827, s. 1.)



§ 90-104. Records of registrants or practitioners.

§ 90‑104.  Records of registrants or practitioners.

Each registrant or practitioner manufacturing, distributing, or dispensing controlled substances under this Article shall keep records and maintain inventories in conformance with the record‑keeping and the inventory requirements of the federal law and shall conform to such rules and regulations as may be promulgated by the Commission. (1971, c. 919, s. 1; 1977, c. 667, s. 3; 1981, c. 51, s. 9.)



§ 90-105. Order forms.

§ 90‑105.  Order forms.

Controlled substances included in Schedules I and II of this Article shall be distributed only by a registrant or practitioner, pursuant to an order form. Compliance with the provisions of the Federal Controlled Substances Act or its successor respecting order forms shall be deemed compliance with this section. (1971, c. 919, s. 1.)



§ 90-106. Prescriptions and labeling.

§ 90‑106.  Prescriptions and labeling.

(a)        Except when dispensed directly by a practitioner, other than a pharmacist, to an ultimate user, no controlled substance included in Schedule II of this Article may be dispensed without the written prescription of a practitioner.

(b)        In emergency situations, as defined by rule of the Commission, Schedule II drugs may be dispensed upon oral prescription of a practitioner, reduced promptly to writing and filed by the dispensing agent. Prescriptions shall be retained in conformity with the requirements of G.S. 90‑104. No prescription for a Schedule II substance may be refilled.

(c)        Except when dispensed directly by a practitioner, other than a pharmacist, to an ultimate user, no controlled substance included in Schedules III or IV, except paregoric, U.S.P., as provided in G.S. 90‑91(e)1, may be dispensed without a prescription, and oral prescriptions shall be promptly reduced to writing and filed with the dispensing agent. Such prescription may not be filled or refilled more than six months after the date thereof or be refilled more than five times after the date of the prescription.

(d)        No controlled substance included in Schedule V of this Article or paregoric, U.S.P., may be distributed or dispensed other than for a medical purpose.

(e)        No controlled substance included in Schedule VI of this Article may be distributed or dispensed other than for scientific or research purposes by persons registered under, or permitted by, this Article to engage in scientific or research projects.

(f)         No controlled substance shall be dispensed or distributed in this State unless such substance shall be in a container clearly labeled in accord with regulations lawfully adopted and published by the federal government or the Commission.

(g)        When a copy of a prescription for a controlled substance under this Article is given as required by G.S. 90‑70, such copy shall be plainly marked: "Copy  for information only." Copies of prescriptions for controlled substances shall not be filled or refilled.

(h)        A pharmacist dispensing a controlled substance under this Article shall enter the date of dispensing on the prescription order pursuant to which such controlled substance was dispensed.

(i)         A manufacturer's sales representative may distribute a controlled substance as a complimentary sample only upon the written request of a practitioner. Such request must be made on each distribution and must contain the names and addresses of the supplier and the requester and the name and quantity of the specific controlled substance requested. The manufacturer shall maintain a record of each such request for a period of two years. (1971, c. 919, s. 1; 1973, c. 476, s. 128; c. 1358, s. 15; 1975, c. 572; 1977, c. 667, s. 3; 1981, c. 51, s. 9; 2007‑248, s. 2.)



§ 90-107. Prescriptions, stocks, etc., open to inspection by officials.

§ 90‑107.  Prescriptions, stocks, etc., open to inspection by officials.

Prescriptions, order forms and records, required by this Article, and stocks of controlled substances included in Schedules I through VI of this Article shall be open for inspection only to federal and State officers, whose duty it is to enforce the laws of this State or of the United States relating to controlled substances included in Schedules I through VI of this Article, and to authorized employees of the North Carolina Department of Health and Human Services. No officer having knowledge by virtue of his office of any such prescription, order, or record shall divulge such knowledge other than to other law‑enforcement officials or agencies, except in connection with a prosecution or proceeding in court or before a licensing board or officer to which prosecution or proceeding the person to whom such prescriptions, orders, or records relate is a party. (1971, c. 919, s. 1; 1973, c. 1358, s. 13; 1977, c. 667, s. 3; 1997‑443, s. 11A.118(a).)



§ 90-108. Prohibited acts; penalties.

§ 90‑108.  Prohibited acts; penalties.

(a)        It shall be unlawful for any person:

(1)        Other than practitioners licensed under Articles 1, 2, 4, 6, 11, 12A of this Chapter to represent to any registrant or practitioner who manufactures, distributes, or dispenses a controlled substance under the provision of this Article that he is a licensed practitioner in order to secure or attempt to secure any controlled substance as defined in this Article or to in any way impersonate a practitioner for the purpose of securing or attempting to secure any drug requiring a prescription from a practitioner as listed above and who is licensed by this State;

(2)        Who is subject to the requirements of G.S. 90‑101 or a practitioner to distribute or dispense a controlled substance in violation of G.S. 90‑105 or 90‑106;

(3)        Who is a registrant to manufacture, distribute, or dispense a controlled substance not authorized by his registration to another registrant or other authorized person;

(4)        To omit, remove, alter, or obliterate a symbol required by the Federal Controlled Substances Act or its successor;

(5)        To refuse or fail to make, keep, or furnish any record, notification, order form, statement, invoice or information required under this Article;

(6)        To refuse any entry into any premises or inspection authorized by this Article;

(7)        To knowingly keep or maintain any store, shop, warehouse, dwelling house, building, vehicle, boat, aircraft, or any place whatever, which is resorted to by persons using controlled substances in violation of this Article for the purpose of using such substances, or which is used for the keeping or selling of the same in violation of this Article;

(8)        Who is a registrant or a practitioner to distribute a controlled substance included in Schedule I or II of this Article in the course of his legitimate business, except pursuant to an order form as required by G.S. 90‑105;

(9)        To use in the course of the manufacture or distribution of a controlled substance a registration number which is fictitious, revoked, suspended, or issued to another person;

(10)      To acquire or obtain possession of a controlled substance by misrepresentation, fraud, forgery, deception, or subterfuge;

(11)      To furnish false or fraudulent material information in, or omit any material information from, any application, report, or other document required to be kept or filed under this Article, or any record required to be kept by this Article;

(12)      To make, distribute, or possess any punch, die, plate, stone, or other thing designed to print, imprint, or reproduce the trademark, trade name, or other identifying mark, imprint, or device of another or any likeness of any of the foregoing upon any drug or container or labeling thereof so as to render such drug a counterfeit controlled substance;

(13)      To obtain controlled substances through the use of legal prescriptions which have been obtained by the knowing and willful misrepresentation to or by the intentional withholding of information from one or more practitioners;

(14)      Who is an employee of a registrant or practitioner and who is authorized to possess controlled substances or has access to controlled substances by virtue of his employment, to embezzle or fraudulently or knowingly and willfully misapply or divert to his own use or other unauthorized or illegal use or to take, make away with or secrete, with intent to embezzle or fraudulently or knowingly and willfully misapply or divert to his own use or other unauthorized or illegal use any controlled substance which shall have come into his possession or under his care.

(b)        Any person who violates this section shall be guilty of a Class 1 misdemeanor. Provided, that if the criminal pleading alleges that the violation was committed intentionally, and upon trial it is specifically found that the violation was committed intentionally, such violations shall be a Class I felony.  A person who violates subdivision (7) of subsection (a) of this section and also fortifies the structure, with the intent to impede law enforcement entry, (by barricading windows and doors) shall be punished as a Class I felon. (1971, c. 919, s. 1; 1973, c. 1358, s. 11; 1979, c. 760, s. 5; 1983, c. 294, s. 7, c. 773; 1991 (Reg. Sess., 1992), c. 1041, s. 1; 1993, c. 539, s. 622; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 90-109. Licensing required.

§ 90‑109.  Licensing required.

A facility for drug treatment as defined in G.S. 122C‑3(14)b. shall obtain the license required by Article 2 of Chapter 122C of the General Statutes permitting operation. Subject to rules governing the operation and licensing of these facilities set by the Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services, the Department of Health and Human Services shall be responsible for issuing licenses. These licensing rules shall be consistent with the licensing rules adopted under Article 2 of Chapter 122C of the General Statutes. (1971, c. 919, s. 1; 1973, c. 1361; 1977, c. 667, s. 3; 1981, c. 51, s. 9; 1983, c. 718, s. 2; 1985, c. 589, s. 32; 1995, c. 509, s. 39; 1997‑443, s. 11A.118(a).)



§ 90-109.1. Treatment.

§ 90‑109.1.  Treatment.

(a)        A person may request treatment and rehabilitation for drug dependence from a practitioner, and such practitioner or employees thereof shall not disclose the name of such person to any law‑enforcement officer or agency; nor shall such information be admissible as evidence in any court, grand jury, or administrative proceeding unless authorized by the person seeking treatment. A practitioner may undertake the treatment and rehabilitation of such person or refer such person to another practitioner for such purpose and under the same requirement of confidentiality.

(b)        An individual who requests treatment or rehabilitation for drug dependence in a program where medical services are to be an integral component of his treatment shall be examined and evaluated by a practitioner before receiving treatment and rehabilitation services. If a practitioner performs an initial examination and evaluation, the practitioner shall prescribe a proper course of treatment and medication, if needed. That practitioner may authorize another practitioner to provide the prescribed treatment and rehabilitation services.

(c)        Every practitioner that provides treatment or rehabilitation services to a person dependent upon drugs shall periodically as required by the Secretary of the North Carolina Department of Health and Human Services commencing January 1, 1972, make a statistical report to the Secretary of the North Carolina Department of Health and Human Services in such form and manner as the Secretary shall prescribe for each such person treated or to whom rehabilitation services were provided. The form of the report prescribed shall be furnished by the Secretary of the North Carolina Department of Health and Human Services. Such report shall include the number of persons treated or to whom rehabilitation services were provided; the county of such person's legal residence; the age of such person; the number of such persons treated as inpatients and the number treated as outpatients; the number treated who had received previous treatment or rehabilitation services; and any other data required by the Secretary. If treatment or rehabilitation services are provided to a person by a hospital, public agency, or drug treatment facility, such hospital, public agency, or drug treatment facility shall coordinate with the treating medical practitioner so that statistical reports required in this section shall not duplicate one another. The Secretary shall cause all such reports to be compiled into periodical reports which shall be a public record. (1971, c. 919, s. 1; 1977, c. 667, s. 3; 1985, c. 439, s. 5; 1997‑443, s. 11A.118(a).)



§ 90-110. Injunctions.

§ 90‑110.  Injunctions.

(a)        The superior court of North Carolina shall have jurisdiction in proceedings in accordance with the rules of those courts to enjoin violations of this Article.

(b)        In case of an alleged violation of an injunction or restraining order issued under this section, trial shall, upon demand of the accused, be by a jury in accordance with the rules of the superior courts of North Carolina. (1971, c. 919, s. 1.)



§ 90-111. Cooperative arrangements.

§ 90‑111.  Cooperative arrangements.

The North Carolina Department of Health and Human Services and the Attorney General of North Carolina shall cooperate with federal and other State agencies in discharging their responsibilities concerning traffic in controlled substances and in suppressing the abuse of controlled substances. To this end, they are authorized to:

(1)        Arrange for the exchange of information between governmental officials concerning the use and abuse of controlled substances;

(2)        Coordinate and cooperate in training programs on controlled substances for law enforcement at the local and State levels;

(3)        Cooperate with the Bureau by establishing a centralized unit which will accept, catalogue, file, and collect statistics, including records of drug‑dependent persons and other controlled substance law offenders within the State, and make such information available for federal, State, and local law‑enforcement purposes. Provided that neither the Attorney General of North Carolina, the North Carolina Department of Health and Human Services nor any other State officer or agency shall be authorized to accept or file, or give out the names or other form of personal identification of drug‑dependent persons who voluntarily seek treatment or assistance related to their drug dependency. (1971, c. 919, s. 1; 1977, c. 667, s. 3; 1997‑443, s. 11A.118(a).)



§ 90-112. Forfeitures.

§ 90‑112.  Forfeitures.

(a)        The following shall be subject to forfeiture:

(1)        All controlled substances which have been manufactured, distributed, dispensed, or acquired in violation of the provisions of this Article;

(2)        All money, raw material, products, and equipment of any kind which are acquired, used, or intended for use, in selling, purchasing, manufacturing, compounding, processing, delivering, importing, or exporting a controlled substance in violation of the provisions of this Article;

(3)        All property which is used, or intended for use, as a container for property described in subdivisions (1) and (2);

(4)        All conveyances, including vehicles, vessels, or aircraft, which are used or intended for use to unlawfully conceal, convey, or transport, or in any manner to facilitate the unlawful concealment, conveyance, or transportation of property described in (1) or (2), except that

a.         No conveyance used by any person as a common carrier in the transaction of business as a common carrier shall be forfeited under the provisions of this Article unless it shall appear that the owner or other person in charge of such conveyance was a consenting party or privy to a violation of this Article;

b.         No conveyance shall be forfeited under the provisions of this section by reason of any act or omission, committed or omitted while such conveyance was unlawfully in the possession of a person other than the owner in violation of the criminal laws of the United States, or of any state;

c.         No conveyance shall be forfeited unless the violation involved is a felony under this Article;

d.         A forfeiture of a conveyance encumbered by a bona fide security interest is subject to the interest of the secured party who had no knowledge of or consented to the act or omission.

(5)        All books, records, and research, including formulas, microfilm, tapes, and data which are used, or intended for use, in violation of this Article.

(b)        Any property subject to forfeiture under this Article may be seized by any law‑enforcement officer upon process issued by any district or superior court having jurisdiction over the property except that seizure without such process may be made when:

(1)        The seizure is incident to an arrest or a search under a search warrant;

(2)        The property subject to seizure has been the subject of a prior judgment in favor of the State in a criminal injunction or forfeiture proceeding under this Article.

(c)        Property taken or detained under this section shall not be repleviable, but shall be deemed to be in custody of the law‑enforcement agency seizing it, which may:

(1)        Place the property under seal; or,

(2)        Remove the property to a place designated by it; or,

(3)        Request that the North Carolina Department of Justice take custody of the property and remove it to an appropriate location for disposition in accordance with law.

Any property seized by a State, local, or county law enforcement officer shall be held in safekeeping as provided in this subsection until an order of disposition is properly entered by the judge.

(d)        Whenever property is forfeited under this Article, the law‑enforcement agency having custody of it may:

(1)        Retain the property for official use; or

(2)        Sell any forfeited property which is not required to be destroyed by law and which is not harmful to the public, provided that the proceeds be disposed of for payment of all proper expenses of the proceedings for forfeiture and sale including expense of seizure, maintenance of custody, advertising, and court costs; or

(3)        Transfer any conveyance including vehicles, vessels, or aircraft which are forfeited under the provisions of this Article to the North Carolina Department of Justice when, in the discretion of the presiding judge and upon application of the North Carolina Department of Justice, said conveyance may be of official use to the North Carolina Department of Justice;

(4)        Upon determination by the director of any law‑enforcement agency that a vehicle, vessel or aircraft transferred pursuant to the provisions of this Article is of no further use to said agency for use in official investigations, such vehicle, vessel or aircraft may be sold as surplus property in the same manner as other vehicles owned by the law‑enforcement agency and the proceeds from such sale after deducting the cost of sale shall be paid to the treasurer or proper officer authorized to receive fines and forfeitures to be used for the school fund of the county in the county in which said vehicle, vessel or aircraft was seized; provided, that any vehicle transferred to any law‑enforcement agency under the provisions of this Article which has been modified to increase speed shall be used in the performance of official duties only and not for resale, transfer or disposition other than as junk.

(d1)      Notwithstanding the provisions of subsection (d), the law‑enforcement agency having custody of money that is forfeited pursuant to this section shall pay it to the treasurer or proper officer authorized to receive fines and forfeitures to be used for the school fund of the county in which the money was seized.

(e)        All substances included in Schedules I through VI that are possessed, transferred, sold, or offered for sale in violation of the provisions of this Article shall be deemed contraband and seized and summarily forfeited to the State. All substances included in Schedules I through VI of this Article which are seized or come into the possession of the State, the owners of which are unknown, shall be deemed contraband and summarily forfeited to the State according to rules and regulations of the North Carolina Department of Justice.

All species of plants from which controlled substances included in Schedules I, II and VI of this Article may be derived, which have been planted or cultivated in violation of this Article, or of which the owners or cultivators are unknown, or which are wild growths, may be seized and summarily forfeited to the State.

The failure, upon demand by the Attorney General of North Carolina, or his duly authorized agent, of the person in occupancy or in control of land or premises upon which such species of plants are growing or being stored, to produce an appropriate registration, or proof that he is the holder thereof, shall constitute authority for the seizure and forfeiture.

(f)         All other property subject to forfeiture under the provisions of this Article shall be forfeited as in the case of conveyances used to conceal, convey, or transport intoxicating beverages. (1971, c. 919, s. 1; 1973, cc. 447, 542; c. 1446, s. 6; 1983, c. 528, ss. 1‑3; 1989, c. 772, s. 4.)



§ 90-112.1. Remission or mitigation of forfeitures; possession pending trial.

§ 90‑112.1.  Remission or mitigation of forfeitures; possession pending trial.

(a)        Whenever, in any proceeding in court for a forfeiture, under G.S. 90‑112 of any conveyance seized for a violation of this Article the court shall have exclusive jurisdiction to continue, remit or mitigate the forfeiture.

(b)        In any such proceeding the court shall not allow the claim of any claimant for remission or mitigation unless and until he proves (i) that he has an interest in such conveyance, as owner or otherwise, which he acquired in good faith; (ii) that he had no knowledge, or reason to believe, that it was being or would be used in the violation of laws of this State relating to controlled substances; (iii) that his interest is in an amount in excess or equal to the fair market value of such conveyance.

(c)        If the court, in its discretion, allows the remission or mitigation the conveyance shall be returned to the claimant; and should there be joint request of any two or more claimants, whose claims are allowed, the court shall order the return of the conveyance to such of the joint requesting claimants as have the prior claim on lien. Such return shall be made only upon payment of all expenses incident to the seizure and forfeiture incurred by the State. In all other cases the court shall order disposition of such conveyance as provided in G.S. 90‑112, and after satisfaction of the expenses of the sale, and such claims as may be approved by the court, the funds shall be paid to the treasurer or proper officer authorized to receive fines and forfeitures to be used for the school fund of the county in which said vehicle was seized.

(d)        If the court should determine that the conveyance should be held for purposes of evidence, then it may order the vehicle to be held until the case is heard. (1975, c. 601.)



§ 90-113. Repealed by Session Laws 1973, c. 540, s. 7.

§ 90‑113.  Repealed by Session Laws 1973, c. 540, s. 7.



§ 90-113.1. Burden of proof; liabilities.

§ 90‑113.1.  Burden of proof; liabilities.

(a)        It shall not be necessary for the State to negate any exemption or exception set forth in this Article in any complaint, information, indictment, or other pleading or in any trial, hearing, or other proceeding under this Article, and the burden of proof of any such exemption or exception shall be upon the person claiming its benefit.

(b)        In the absence of proof that a person is the duly authorized holder of an appropriate registration or order form issued under this  Article, he shall be presumed not to be the holder of such registration or form, and the burden of proof shall be upon him to rebut such presumption.

(c)        No liability shall be imposed by virtue of this Article upon any duly authorized officer, engaged in the lawful enforcement of this Article. (1971, c. 919, s. 1.)



§ 90-113.2. Judicial review.

§ 90‑113.2.  Judicial review.

All final determinations, findings, and conclusions of the Commission under this Article shall be final and conclusive decisions of the matters involved, except that any person aggrieved by such decision may obtain review of the decision as provided in Chapter 150B of the General Statutes.  Findings of fact by the Commission, if supported by substantial evidence, shall be conclusive. (1971, c. 919, s. 1; 1973, c. 476, s. 128; c. 1331, s. 3; 1977, c. 667, s. 3; c. 891, s. 5; 1981, c. 51, s. 9; 1987, c. 827, s. 1.)



§ 90-113.3. Education and research.

§ 90‑113.3.  Education and research.

(a)        The North Carolina Department of Public Instruction and the Board of Governors of the University of North Carolina are authorized and directed to carry out educational programs designed to prevent and deter misuse and abuse of controlled substances. In connection with such programs, they are authorized to:

(1)        Promote better recognition of the problems of misuse and abuse of controlled substances within the regulated industry and among interested groups and organizations;

(2)        Assist the regulated industry and interested groups and organizations in contributing to the reduction of misuse and abuse of controlled substances; and

(3)        Disseminate the results of research on misuse and abuse of controlled substances to promote a better public understanding of what problems exist and what can be done to combat them.

(b)        The North Carolina Department of Public Instruction and the Board of Governors of the University of North Carolina or either of them may enter into contracts for educational activities related to controlled substances.

(c)        The North Carolina Department of Health and Human Services is authorized and directed to encourage research on misuse and abuse of controlled substances. In connection with such research and in furtherance of the enforcement of this Article, it is authorized to:

(1)        Establish methods to assess accurately the effects of controlled substances and to identify and characterize controlled substances with potential for abuse;

(2)        Make studies and undertake programs of research to:

a.         Develop new or improved approaches, techniques, systems, equipment, and devices to strengthen the enforcement of this Article;

b.         Determine patterns of misuse and abuse of controlled substances and the social effect thereof; and

c.         Improve methods for preventing, predicting, understanding, and dealing with the misuse and abuse of controlled substances.

(3)        Enter into contracts with other public agencies, any district attorney, institutions of higher education, and private organizations or individuals for the purpose of conducting research, demonstrations, or special projects which bear directly on misuse and abuse of controlled substances.

(d)        The North Carolina Department of Health and Human Services may enter into contracts for research activities related to controlled substances, and the North Carolina Department of Public Instruction and the Board of Governors of the University of North Carolina or either of them may enter into contracts for educational activities related to controlled substances, without performance bonds.

(e)        The North Carolina Department of Health and Human Services may authorize persons engaged in research on the use and effects of controlled substances to withhold the names and other identifying characteristics of persons who are the subjects of such research. Persons who obtain this authorization may not be compelled in any State civil, criminal, administrative, legislative, or other proceeding to identify the subjects of research for which such authorization was obtained.

(f)         The North Carolina Department of Health and Human Services may authorize persons engaged in research to possess and distribute controlled substances in accordance with such restrictions as the authorization may impose. Persons who obtain this authorization shall be exempt from State prosecution for possession and distribution of controlled substances to the extent authorized by the North Carolina Department of Health and Human Services. (1971, c. 919, s. 1; c. 1244, s. 14; 1973, c. 476, s. 128; 1977, c. 667, s. 3; 1981, c. 218; 1997‑443, s. 11A.118(a).)



§ 90-113.4. Repealed by Session Laws 1981, c. 500, s. 2, effective October 1, 1981.

§ 90‑113.4.  Repealed by Session Laws 1981, c. 500, s. 2, effective October 1, 1981.



§ 90-113.4A: Repealed by Session Laws 1989, c. 784, s. 4.

§ 90‑113.4A:  Repealed by Session Laws 1989, c.  784, s. 4.



§ 90-113.5. State Board of Pharmacy, North Carolina Department of Justice and peace officers to enforce Article.

§ 90‑113.5.  State Board of Pharmacy, North Carolina Department of Justice and peace officers to enforce Article.

It is hereby made the duty of the State Board of Pharmacy, its officers, agents, inspectors, and representatives, and all peace officers within the State, including agents of the North Carolina Department of Justice, and all State's attorneys, to enforce all provisions of this Article, except those specifically delegated, and to cooperate with all agencies charged with the enforcement of the laws of the United States, of this State, and of all other states, relating to controlled substances. The North Carolina Department of Justice is hereby authorized to make initial investigation of all violations of this Article, and is given original but not exclusive jurisdiction in respect thereto with all other law‑enforcement officers of the State. (1971, c. 919, s. 1.)



§ 90-113.6. Payments and advances.

§ 90‑113.6.  Payments and advances.

(a)        The Attorney General is authorized to pay any person, from funds appropriated for the North Carolina Department of Justice,  for information concerning a violation of this Article, such sum or sums of money as he may find appropriate, without reference to any rewards to which such persons may otherwise be entitled by law.

(b)        Moneys expended from appropriations of the North Carolina Department of Justice for the purchase of controlled substances or other substances proscribed by this Article which is subsequently recovered shall be reimbursed to the current appropriation for the Department.

(c)        The Attorney General is authorized to direct the advance of funds by the State Treasurer in connection with the enforcement of this Article. (1971, c. 919, s. 1.)



§ 90-113.7. Pending proceedings.

§ 90‑113.7.  Pending proceedings.

(a)        Prosecutions for any violation of law occurring prior to January 1, 1972, shall not be affected by these repealers, or amendments, or abated by reason, thereof.

(b)        Civil seizures or forfeitures and injunctive proceedings commenced prior to January 1, 1972, shall not be affected by these repealers, or amendments, or abated by reason, thereof.

(c)        All administrative proceedings pending on January 1, 1972, shall be continued and brought to final determination in accord with laws and regulations in effect prior to January 1, 1972. Such drugs placed under control prior to January 1, 1972, which are not included within Schedules I through VI of this Article shall automatically be controlled and listed in the appropriate schedule.

(d)        The provisions of this Article shall be applicable to violations of law, seizures and forfeiture, injunctive proceedings, administrative proceedings, and investigations which occur following January 1, 1972. (1971, c. 919, s. 1.)



§ 90-113.8. Continuation of regulations.

§ 90‑113.8.  Continuation of regulations.

Any orders, rules, and regulations which have been promulgated under any law affected by this act [c. 919 of the 1971 Session Laws] and which are in effect on the day preceding January 1, 1972, shall continue in effect until modified, superseded, or repealed by proper authority. (1971, c. 919, s. 2.)



§ 90-113.8A. Title.

Article 5A.

North Carolina Toxic Vapors Act.

§ 90‑113.8A.  Title.

This Article shall be known and may be cited as the "North  Carolina Toxic Vapors Act." (1971, c. 1208, s. 1.)



§ 90-113.9. Definitions.

§ 90‑113.9.  Definitions.

For purposes of this Article, unless the context requires otherwise,

(1)        "Intoxication" means drunkenness, stupefaction, depression, giddiness, paralysis, irrational behavior, or other change, distortion, or disturbance of the auditory, visual, or mental processes.

(2)        "Commission" means the Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services, established under Part 4 of Article 3 of Chapter 143B of the General Statutes. (1971, c. 1208, s. 1; 1979, c. 671, s. 1; 1981, c. 51, s. 10; 1995, c. 509, s. 40.)



§ 90-113.10. Inhaling fumes for purpose of causing intoxication.

§ 90‑113.10.  Inhaling fumes for purpose of causing intoxication.

It is unlawful for any person to knowingly breathe or inhale any compound, liquid, or chemical containing toluol, hexane, trichloroethane, isopropanol, methyl isobutyl ketone, methyl cellosolve acetate, cyclohexanone, ethyl alcohol, or any other substance for the purpose of inducing a condition of intoxication. This section does not apply to any person using as an inhalant any chemical substance pursuant to the direction of a licensed medical provider authorized by law to prescribe the inhalant or chemical substance possessed. (1971, c. 1208, s. 1; 1979, c. 671, s. 2; 2007‑134, s. 1.)



§ 90-113.10A. Alcohol vaporizing devices prohibited.

§ 90‑113.10A.  Alcohol vaporizing devices prohibited.

It shall be unlawful for any person to knowingly manufacture, sell, give, deliver, possess, or use an alcohol vaporizing device. As used in this section, "alcohol vaporizing device" or "AVD" means a device, machine, apparatus, or appliance that is designed or marketed for the purpose of mixing ethyl alcohol with pure or diluted oxygen, or another gas, to produce an alcoholic vapor that an individual can inhale or snort. An AVD does not include an inhaler, nebulizer, atomizer, or other device that is designed and intended by the manufacturer to dispense either a substance prescribed by a licensed medical provider authorized by law to prescribe the inhalant or chemical substance possessed, or an over‑the‑counter medication approved by monograph or new drug application under the Federal Food, Drug, and Cosmetic Act (21 U.S.C. § 301, et seq.), provided the instrument is not used for the purpose of inducing a condition of intoxication through inhalation. Violation of this section is not a lesser included offense of G.S. 90‑113.22. (2007‑134, s. 2.)



§ 90-113.11. Possession of substances.

§ 90‑113.11.  Possession of substances.

It is unlawful for any person to possess any compound, liquid, or chemical containing toluol, hexane, trichloroethane, isopropanol, methyl isobutyl ketone, methyl cellosolve acetate, cyclohexanone, ethyl alcohol, or any other substance which will induce a condition of intoxication through inhalation for the purpose of violating G.S. 90‑113.10. (1971, c. 1208, s. 1; 1979, c. 671, s. 3; 2007‑134, s. 3.)



§ 90-113.12. Sale of substance.

§ 90‑113.12.  Sale of substance.

It is unlawful for any person to sell, offer to sell, deliver, give, or possess with the intent to sell, deliver, or give any other person any compound, liquid, or chemical containing toluol, hexane, trichloroethane, isopropanol, methyl isobutyl ketone, methyl cellosolve acetate, cyclohexanone, ethyl alcohol, or any other substance which will induce a condition of intoxication through inhalation if he has reasonable cause to suspect that the product sold, offered for sale, given, delivered, or possessed with the intent to sell, give, or deliver, will be used for the purpose of violating G.S. 90‑113.10. (1971, c. 1208, s. 1; 1979, c. 671, s. 4; 2007‑134, s. 4.)



§ 90-113.13. Violation a misdemeanor.

§ 90‑113.13.  Violation a misdemeanor.

Violation of this Article is a Class 1 misdemeanor. (1979, c. 671, s. 5; 1993, c. 539, s. 623; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 90-113.14. (Effective until October 1, 2010) Conditional discharge for first offenses.

§ 90‑113.14.  (Effective until October 1, 2010) Conditional discharge for first offenses.

(a)        Whenever any person who has not previously been convicted of any offense under this Article or under any statute of the United States or any state relating to those substances included in Article 5 or 5A or 5B of Chapter 90 pleads guilty to or is found guilty of inhaling or possessing any substance having the property of releasing toxic vapors or fumes in violation of Article 5A of Chapter 90, the court may, without entering a judgment of guilt and with the consent of such person, defer further proceedings and place him on probation upon such reasonable terms and conditions as it may require. Notwithstanding the provisions of G.S. 15A‑1342(c) or any other statute or law, probation may be imposed under this section for an offense under this Article for which the prescribed punishment includes only a fine. To fulfill the terms and conditions of probation the court may allow the defendant to participate in a drug education program approved for this purpose by the Department of Health and Human Services. Upon violation of a term or condition, the court may enter an adjudication of guilt and proceed as otherwise provided. Upon fulfillment of the terms and conditions, the court shall discharge such person and dismiss the proceedings against him. Discharge and dismissal under this section shall be without court adjudication of guilt and shall not be deemed a conviction for purposes of this section or for purposes of disqualifications or disabilities imposed by law upon conviction of a crime including the additional penalties imposed for second or subsequent convictions. Discharge and dismissal under this section or G.S. 90‑96 may occur only once with respect to any person. Disposition of a case to determine discharge and dismissal under this section at the district court division of the General Court of Justice shall be final for the purpose of appeal. Prior to taking any action to discharge or dismiss under this section the court shall make a finding that the defendant has no record of previous convictions under the "North Carolina Toxic Vapors Act", Article 5A, Chapter 90, the "North Carolina Controlled Substances Act", Article 5, Chapter 90, or the "Drug Paraphernalia Act", Article 5B, Chapter 90.

(a1)      Upon the first conviction only of any offense included in G.S. 90‑113.10 or 90‑113.11 and subject to the provisions of this subsection (a1), the court may place defendant on probation under this section for an offense under this Article including an offense for which the prescribed punishment includes only a fine. The probation, if imposed, shall be for not less than one year and shall contain a minimum condition that the defendant who was found guilty or pleads guilty enroll in and successfully complete, within 150 days of the date of the imposition of said probation, the program of instruction at the drug education school approved by the Department of Health and Human Services pursuant to G.S. 90‑96.01. The court may impose probation that does not contain a condition that defendant successfully complete the program of instruction at a drug education school if:

(1)        There is no drug education school within a reasonable distance of the defendant's residence; or

(2)        There are specific, extenuating circumstances which make it likely that defendant will not benefit from the program of instruction.

The court shall enter such specific findings in the record; provided that in the case of subsection (2) above, such findings shall include the specific, extenuating circumstances which make it likely that the defendant will not benefit from the program of instruction.

Upon fulfillment of the terms and conditions of the probation, the court shall discharge such person and dismiss the proceedings against the person.

For the purpose of determining whether the conviction is a first conviction or whether a person has already had discharge and dismissal, no prior offense occurring more than seven years before the date of the current offense shall be considered. In addition, convictions for violations of a provision of G.S. 90‑95(a)(1) or 90‑95(a)(2) or 90‑95(a)(3), or 90‑113.10, or 90‑113.11, or 90‑113.12, or 90‑113.22 shall be considered previous convictions.

Failure to complete successfully an approved program of instruction at a drug education school shall constitute grounds to revoke probation pursuant to this subsection and deny application for expunction of all recordation of defendant's arrest, indictment, or information, trial, finding of guilty, and dismissal and discharge pursuant to G.S. 15A‑145.3. For purposes of this subsection, the phrase "failure to complete successfully the prescribed program of instruction at a drug education school" includes failure to attend scheduled classes without a valid excuse, failure to complete the course within 150 days of imposition of probation, willful failure to pay the required fee for the course as provided in G.S. 90‑96.01(b), or any other manner in which the person fails to complete the course successfully. The instructor of the course to which a person is assigned shall report any failure of a person to complete successfully the program of instruction to the court which imposed probation. Upon receipt of the instructor's report that the person failed to complete the program successfully, the court shall revoke probation, shall not discharge such person, shall not dismiss the proceedings against the person, and shall deny application for expunction of all recordation of defendant's arrest, indictment, or information, trial, finding of guilty, and dismissal and discharge pursuant to G.S. 15A‑145.3. A person may obtain a hearing before the court of original jurisdiction prior to revocation of probation or denial of application for expunction.

This subsection is supplemental and in addition to existing law and shall not be construed so as to repeal any existing provision contained in the General Statutes of North Carolina.

(b)        Upon the dismissal of such person, and discharge of the proceedings against him under subsection (a) or (a1) of this section, such person, if he were not over 21 years of age at the time of the offense, may be eligible to apply for expunction of certain records relating to the offense pursuant to G.S. 15A‑145.3(a).

(c)        The clerk of superior court in each county in North Carolina shall, as soon as practicable after each term of court in his county, file with the Commission, the names of all persons convicted under such Articles, together with the offense or offenses of which such persons were convicted. The clerk shall also file with the Administrative Office of the Courts the names of those persons granted a conditional discharge under the provisions of this Article, and the Administrative Office of the Court shall maintain a confidential file containing the names of persons granted conditional discharges. The information contained in such file shall be disclosed only to judges of the General Court of Justice of North Carolina for the purpose of ascertaining whether any person charged with an offense under Article 5 or 5A has been previously granted a conditional discharge.

(d)        Whenever any person is charged with a misdemeanor under this Article or possessing drug paraphernalia as prohibited by G.S. 90‑113.22 upon dismissal by the State of the charges against him or upon entry of a nolle prosequi or upon a finding of not guilty or other adjudication of innocence, the person may be eligible to apply for expunction of certain records relating to the offense pursuant to G.S. 15A‑145.3(b).

(e)        Whenever any person who has not previously been convicted of an offense under this Article or under any statute of the United States or any state relating to controlled substances included in any schedule of Article 5 of Chapter 90 of the General Statutes or to that paraphernalia included in Article 5B of Chapter 90 of the General Statutes pleads guilty to or has been found guilty of a misdemeanor under this Article, the person may be eligible to apply for cancellation of the judgment and expunction of certain records related to the offense pursuant to G.S. 15A‑145.3(c).  (1971, c. 1078; 1975, c. 650, ss. 3, 4; 1977, c. 642, s. 3; 1979, c. 431, ss. 3, 4; 1981, c. 51, s. 11; c. 922, ss. 5‑7; 1997‑443, s. 11A.118(a); 2009‑577, s. 7.)

§ 90‑113.14.  (Effective October 1, 2010) Conditional discharge for first offenses.

(a)        Whenever any person who has not previously been convicted of any offense under this Article or under any statute of the United States or any state relating to those substances included in Article 5 or 5A or 5B of Chapter 90 pleads guilty to or is found guilty of inhaling or possessing any substance having the property of releasing toxic vapors or fumes in violation of Article 5A of Chapter 90, the court may, without entering a judgment of guilt and with the consent of such person, defer further proceedings and place him on probation upon such reasonable terms and conditions as it may require. Notwithstanding the provisions of G.S. 15A‑1342(c) or any other statute or law, probation may be imposed under this section for an offense under this Article for which the prescribed punishment includes only a fine. To fulfill the terms and conditions of probation the court may allow the defendant to participate in a drug education program approved for this purpose by the Department of Health and Human Services. Upon violation of a term or condition, the court may enter an adjudication of guilt and proceed as otherwise provided. Upon fulfillment of the terms and conditions, the court shall discharge such person and dismiss the proceedings against him. Discharge and dismissal under this section shall be without court adjudication of guilt and shall not be deemed a conviction for purposes of this section or for purposes of disqualifications or disabilities imposed by law upon conviction of a crime including the additional penalties imposed for second or subsequent convictions. Discharge and dismissal under this section or G.S. 90‑96 may occur only once with respect to any person. Disposition of a case to determine discharge and dismissal under this section at the district court division of the General Court of Justice shall be final for the purpose of appeal. Prior to taking any action to discharge or dismiss under this section the court shall make a finding that the defendant has no record of previous convictions under the "North Carolina Toxic Vapors Act", Article 5A, Chapter 90, the "North Carolina Controlled Substances Act", Article 5, Chapter 90, or the "Drug Paraphernalia Act", Article 5B, Chapter 90.

(a1)      Upon the first conviction only of any offense included in G.S. 90‑113.10 or 90‑113.11 and subject to the provisions of this subsection (a1), the court may place defendant on probation under this section for an offense under this Article including an offense for which the prescribed punishment includes only a fine. The probation, if imposed, shall be for not less than one year and shall contain a minimum condition that the defendant who was found guilty or pleads guilty enroll in and successfully complete, within 150 days of the date of the imposition of said probation, the program of instruction at the drug education school approved by the Department of Health and Human Services pursuant to G.S. 90‑96.01. The court may impose probation that does not contain a condition that defendant successfully complete the program of instruction at a drug education school if:

(1)        There is no drug education school within a reasonable distance of the defendant's residence; or

(2)        There are specific, extenuating circumstances which make it likely that defendant will not benefit from the program of instruction.

The court shall enter such specific findings in the record; provided that in the case of subsection (2) above, such findings shall include the specific, extenuating circumstances which make it likely that the defendant will not benefit from the program of instruction.

Upon fulfillment of the terms and conditions of the probation, the court shall discharge such person and dismiss the proceedings against the person.

For the purpose of determining whether the conviction is a first conviction or whether a person has already had discharge and dismissal, no prior offense occurring more than seven years before the date of the current offense shall be considered. In addition, convictions for violations of a provision of G.S. 90‑95(a)(1) or 90‑95(a)(2) or 90‑95(a)(3), or 90‑113.10, or 90‑113.11, or 90‑113.12, or 90‑113.22 shall be considered previous convictions.

Failure to complete successfully an approved program of instruction at a drug education school shall constitute grounds to revoke probation pursuant to this subsection and deny application for expunction of all recordation of defendant's arrest, indictment, or information, trial, finding of guilty, and dismissal and discharge pursuant to G.S. 15A‑145.3. For purposes of this subsection, the phrase "failure to complete successfully the prescribed program of instruction at a drug education school" includes failure to attend scheduled classes without a valid excuse, failure to complete the course within 150 days of imposition of probation, willful failure to pay the required fee for the course as provided in G.S. 90‑96.01(b), or any other manner in which the person fails to complete the course successfully. The instructor of the course to which a person is assigned shall report any failure of a person to complete successfully the program of instruction to the court which imposed probation. Upon receipt of the instructor's report that the person failed to complete the program successfully, the court shall revoke probation, shall not discharge such person, shall not dismiss the proceedings against the person, and shall deny application for expunction of all recordation of defendant's arrest, indictment, or information, trial, finding of guilty, and dismissal and discharge pursuant to G.S. 15A‑145.3. A person may obtain a hearing before the court of original jurisdiction prior to revocation of probation or denial of application for expunction.

This subsection is supplemental and in addition to existing law and shall not be construed so as to repeal any existing provision contained in the General Statutes of North Carolina.

(b)        Upon the dismissal of such person, and discharge of the proceedings against him under subsection (a) or (a1) of this section, such person, if he were not over 21 years of age at the time of the offense, may be eligible to apply for expunction of certain records relating to the offense pursuant to G.S. 15A‑145.3(a).

other than the confidential file retained by the Administrative Office of the Courts under G.S. 15A‑151, notify State and local agencies of the court's order as provided in G.S. 15A‑150.

(c)        The clerk of superior court in each county in North Carolina shall, as soon as practicable after each term of court in the clerk's county, file with the Commission, the names of all persons convicted under such Articles, together with the offense or offenses of which such persons were convicted.

(d)        Whenever any person is charged with a misdemeanor under this Article or possessing drug paraphernalia as prohibited by G.S. 90‑113.22 upon dismissal by the State of the charges against him or upon entry of a nolle prosequi or upon a finding of not guilty or other adjudication of innocence, the person may be eligible to apply for expunction of certain records relating to the offense pursuant to G.S. 15A‑145.3(b). The clerk shall notify State and local agencies of the court's order as provided in G.S. 15A‑150.

(e)        Whenever any person who has not previously been convicted of an offense under this Article or under any statute of the United States or any state relating to controlled substances included in any schedule of Article 5 of Chapter 90 of the General Statutes or to that paraphernalia included in Article 5B of Chapter 90 of the General Statutes pleads guilty to or has been found guilty of a misdemeanor under this Article, the person may be eligible to apply for cancellation of the judgment and expunction of certain records related to the offense pursuant to G.S. 15A‑145.3(c).

other than the confidential file retained by the Administrative Office of the Courts under G.S. 15A‑151, notify State and local agencies of the court's order as provided in G.S. 15A‑150.  (1971, c. 1078; 1975, c. 650, ss. 3, 4; 1977, c. 642, s. 3; 1979, c. 431, ss. 3, 4; 1981, c. 51, s. 11; c. 922, ss. 5‑7; 1997‑443, s. 11A.118(a); 2009‑510, s. 9(a)‑(d); 2009‑577, s. 7.)



§§ 90-113.15 through 90-113.19. Reserved for future codification purposes.

§§ 90‑113.15 through 90‑113.19.  Reserved for future codification purposes.



§ 90-113.20. Title.

Article 5B.

Drug Paraphernalia.

§ 90‑113.20.  Title.

This Article shall be known and may be cited as the "North  Carolina Drug Paraphernalia Act." (1981, c. 500, s. 1.)



§ 90-113.21. General provisions.

§ 90‑113.21.  General provisions.

(a)        As used in this Article, "drug paraphernalia" means all equipment, products and materials of any kind that are used to facilitate, or intended or designed to facilitate, violations of the Controlled Substances Act, including planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing, and concealing controlled substances and injecting, ingesting, inhaling, or otherwise introducing controlled substances into the human body. "Drug paraphernalia" includes, but is not limited to, the following:

(1)        Kits for planting, propagating, cultivating, growing, or harvesting any species of plant which is a controlled substance or from which a controlled substance can be derived;

(2)        Kits for manufacturing, compounding, converting, producing, processing, or preparing controlled substances;

(3)        Isomerization devices for increasing the potency of any species of plant which is a controlled substance;

(4)        Testing equipment for identifying, or analyzing the strength, effectiveness, or purity of controlled substances;

(5)        Scales and balances for weighing or measuring controlled substances;

(6)        Diluents and adulterants, such as quinine, hydrochloride, mannitol, mannite, dextrose, and lactose for mixing with controlled substances;

(7)        Separation gins and sifters for removing twigs and seeds from, or otherwise cleaning or refining, marijuana;

(8)        Blenders, bowls, containers, spoons, and mixing devices for compounding controlled substances;

(9)        Capsules, balloons, envelopes and other containers for packaging small quantities of controlled substances;

(10)      Containers and other objects for storing or concealing controlled substances;

(11)      Hypodermic syringes, needles, and other objects for parenterally injecting controlled substances into the body;

(12)      Objects for ingesting, inhaling, or otherwise introducing marijuana, cocaine, hashish, or hashish oil into the body, such as:

a.         Metal, wooden, acrylic, glass, stone, plastic, or ceramic pipes with or without screens, permanent screens, hashish heads, or punctured metal bowls;

b.         Water pipes;

c.         Carburetion tubes and devices;

d.         Smoking and carburetion masks;

e.         Objects, commonly called roach clips, for holding burning material, such as a marijuana cigarette, that has become too small or too short to be held in the hand;

f.          Miniature cocaine spoons and cocaine vials;

g.         Chamber pipes;

h.         Carburetor pipes;

i.          Electric pipes;

j.          Air‑driven pipes;

k.         Chillums;

l.          Bongs;

m.        Ice pipes or chillers.

(b)        The following, along with all other relevant evidence, may be considered in determining whether an object is drug paraphernalia:

(1)        Statements by the owner or anyone in control of the object concerning its use;

(2)        Prior convictions of the owner or other person in control of  the object for violations of controlled substances law;

(3)        The proximity of the object to a violation of the Controlled  Substances Act;

(4)        The proximity of the object to a controlled substance;

(5)        The existence of any residue of a controlled substance on the object;

(6)        The proximity of the object to other drug paraphernalia;

(7)        Instructions provided with the object concerning its use;

(8)        Descriptive materials accompanying the object explaining or depicting its use;

(9)        Advertising concerning its use;

(10)      The manner in which the object is displayed for sale;

(11)      Whether the owner, or anyone in control of the object, is a  legitimate supplier of like or related items to the community, such as a seller of tobacco products or agricultural supplies;

(12)      Possible legitimate uses of the object in the community;

(13)      Expert testimony concerning its use;

(14)      The intent of the owner or other person in control of the object to deliver it to persons whom he knows or reasonably should know intend to use the object to facilitate violations of the Controlled Substances Act. (1981, c. 500, s. 1.)



§ 90-113.22. Possession of drug paraphernalia.

§ 90‑113.22.  Possession of drug paraphernalia.

(a)        It is unlawful for any person to knowingly use, or to possess with intent to use, drug paraphernalia to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, package, repackage, store, contain, or conceal a controlled substance which it would be unlawful to possess, or to inject, ingest, inhale, or otherwise introduce into the body a controlled substance which it would be unlawful to possess.

(b)        Violation of this section is a Class 1 misdemeanor. (1981, c. 500, s. 1; 1993, c. 539, s. 624; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 90-113.23. Manufacture or delivery of drug paraphernalia.

§ 90‑113.23.  Manufacture or delivery of drug paraphernalia.

(a)        It is unlawful for any person to deliver, possess with intent to deliver, or manufacture with intent to deliver, drug paraphernalia knowing that it will be used to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, package, repackage, store, contain, or conceal a controlled substance which it would be unlawful to possess, or that it will be used to inject, ingest, inhale, or otherwise introduce into the body a controlled substance which it would be unlawful to possess.

(b)        Delivery, possession with intent to deliver, or manufacture with intent to deliver, of each separate and distinct item of drug paraphernalia is a separate offense.

(c)        Violation of this section is a Class 1 misdemeanor.  However, delivery of drug paraphernalia by a person over 18 years of age to someone under 18 years of age who is at least three years younger than the defendant shall be punishable as a Class I felony. (1981, c. 500, s. 1; c. 903, s. 1; 1993, c. 539, s. 625; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 90-113.24. Advertisement of drug paraphernalia.

§ 90‑113.24.  Advertisement of drug paraphernalia.

(a)        It is unlawful for any person to purchase or otherwise procure an advertisement in any newspaper, magazine, handbill, or other publication, or purchase or otherwise procure an advertisement on a billboard, sign, or other outdoor display, when he knows that the purpose of the advertisement, in whole or in part, is to promote the sale of objects designed or intended for use as drug paraphernalia described in this Article.

(b)        Violation of this section is a Class 2 misdemeanor. (1981, c. 500, s. 1; c. 903, s. 1; 1993, c. 539, s. 626; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 90-113.25 through 90-113.29. Reserved for future codification purposes.

§§ 90‑113.25 through 90‑113.29.  Reserved for future codification purposes.



§ 90-113.30. Declaration of purpose.

Article 5C.

North Carolina Substance Abuse Professional Practice Act.

§ 90‑113.30.  Declaration of purpose.

The North Carolina Substance Abuse Professional Practice Board, established by G.S. 90‑113.32, is recognized as the registering, certifying, and licensing authority for substance abuse professionals described in this Article in order to safeguard the public health, safety, and welfare, to protect the public from being harmed by unqualified persons, to assure the highest degree of professional care and conduct on the part of credentialed substance abuse professionals, to provide for the establishment of standards for the education of credentialed substance abuse professionals, and to ensure the availability of credentialed substance abuse professional services of high quality to persons in need of these services. It is the purpose of this Article to provide for the regulation of Board‑credentialed persons offering substance abuse counseling services, substance abuse prevention services, or any other substance abuse services for which the Board may grant registration, certification, or licensure. (1993 (Reg. Sess., 1994), c. 685, s. 1; 1997‑492, s. 1; 2005‑431, s. 1.)



§ 90-113.31: Repealed by Session Laws 2005-431, s. 1, effective September 22, 2005.

§ 90‑113.31: Repealed by Session Laws 2005‑431, s. 1, effective September 22, 2005.



§ 90-113.31A. Definitions.

§ 90‑113.31A.  Definitions.

The following definitions shall apply in this Article:

(1)        Applicant.  A person who has initiated a process to become a substance abuse professional pursuant to this Article.

(2)        Applicant supervisor.  A person who provides supervision as required by the Board to persons applying for registration, certification, or licensure as a substance abuse professional pursuant to this Article.

(3)        Board.  The North Carolina Substance Abuse Professional Practice Board.

(4)        Certified clinical supervisor.  A person certified by the Board to practice as a clinical supervisor in accordance with the provisions of this Article.

(5)        Certified criminal justice addictions professional.  A person certified by the Board to practice as a criminal justice addictions professional who, under supervision, provides direct services to clients or offenders exhibiting substance abuse disorders and works in a program determined by the Board to be involved in a criminal justice setting.

(6)        Certified substance abuse counselor.  A person certified by the Board to practice under the supervision of a practice supervisor as a substance abuse counselor in accordance with the provisions of this Article.

(7)        Certified substance abuse prevention consultant.  A person certified by the Board to practice substance abuse prevention in accordance with the provisions of this Article.

(8)        Certified substance abuse residential facility director.  A person certified by the Board to practice as a substance abuse residential facility director in accordance with the provisions of this Article.

(9)        Repealed by Session Laws 2008‑130, s. 1, effective July 28, 2008.

(10)      Clinical supervisor intern.  A person designated by the Board to practice as a clinical supervisor under the supervision of a certified clinical supervisor for a period not to exceed three years without a showing of good cause in accordance with the provisions of this Article.

(11)      Counseling.  The utilization of special skills to assist individuals, families, or groups in achieving objectives, including the following:

a.         Exploring a problem and its ramifications.

b.         Examining attitudes and feelings.

c.         Considering alternative solutions.

d.         Decision making.

(12)      Credential.  Any registration, certification, or license issued by the Board.

(13)      Credentialing body.  A board that licenses, certifies, registers, or otherwise regulates a profession or practice.

(14)      Criminal history.  A history of conviction of a State crime, whether a misdemeanor or felony, that bears on an applicant's fitness for licensure to practice substance abuse professional services. The crimes include the criminal offenses set forth in any of the following Articles of Chapter 14 of the General Statutes: Article 5, Counterfeiting and Issuing Monetary Substitutes; Article 5A, Endangering Executive and Legislative Officers; Article 6, Homicide; Article 7A, Rape and Other Sex Offenses; Article 8, Assaults; Article 10, Kidnapping and Abduction; Article 13, Malicious Injury or Damage by Use of Explosive or Incendiary Device or Material; Article 14, Burglary and Other Housebreakings; Article 15, Arson and Other Burnings; Article 16, Larceny; Article 17, Robbery; Article 18, Embezzlement; Article 19, False Pretenses and Cheats; Article 19A, Obtaining Property or Services by False or Fraudulent Use of Credit Device or Other Means; Article 19B, Financial Transaction Card Crime Act; Article 20, Frauds; Article 21, Forgery; Article 26, Offenses Against Public Morality and Decency; Article 26A, Adult Establishments; Article 27, Prostitution; Article 28, Perjury; Article 29, Bribery; Article 31, Misconduct in Public Office; Article 35, Offenses Against the Public Peace; Article 36A, Riots and Civil Disorders; Article 39, Protection of Minors; Article 40, Protection of the Family; Article 59, Public Intoxication; and Article 60, Computer‑Related Crime. The crimes also include possession or sale of drugs in violation of the North Carolina Controlled Substances Act in Article 5 of Chapter 90 of the General Statutes and alcohol‑related offenses including sale to underage persons in violation of G.S. 18B‑302 or driving while impaired in violation of G.S. 20‑138.1 through G.S. 20‑138.5.

(15)      Deemed status.  Recognition by the Board of the credentials offered by a professional discipline whereby the individuals certified, licensed, or otherwise recognized by the discipline as having met the standards of a clinical addictions specialist may apply individually for licensure as a licensed clinical addictions specialist.

(16)      Dual relationship.  A relationship in addition to the professional relationship with a person to whom the substance abuse professional delivers services in the Twelve Core Functions or the performance domains, both as defined in rules adopted by the Board, or as provided in a supervisory capacity. These relationships may result in grounds for disciplinary action.

(17)      Human services field.  An area of study that focuses on the biological, psychological, behavioral, and social aspects of human welfare with focus on the direct services designed to improve it.

(18)      Independent study.  Any course of study that is not traditional classroom‑based that must be preapproved by the Board or any organization that has deemed status with the Board.

(19)      Licensed clinical addictions specialist.  A person licensed by the Board to practice as a clinical addictions specialist in accordance with the provisions of this Article.

(20)      Practice supervisor.  A certified clinical supervisor, clinical supervisor intern, or licensed clinical addictions specialist who provides oversight and responsibility in a face‑to‑face capacity for each certified substance abuse counselor or criminal justice addictions professional.

(21)      Prevention.  The reduction, delay, or avoidance of alcohol and of other drug use behavior. "Prevention' includes the promotion of positive environments and individual strengths that contribute to personal health and well‑being over an entire life and the development of strategies that encourage individuals, families, and communities to take part in assessing and changing their lifestyles and environments.

(22)      Professional discipline.  A field of study characterized by the technical, educational, and ethical standards of a profession.

(22a)    Provisional licensed clinical addictions specialist.  A registrant who successfully completes 300 hours of Board‑approved supervised practical training in pursuit of licensure as a clinical addictions specialist.

(23)      Registrant.  A person who completes all requirements to be registered with the Board and is supervised by a certified clinical supervisor or clinical supervisor intern.

(24)      Substance abuse counseling.  The assessment, evaluation, and provision of counseling and therapeutic service to persons suffering from substance abuse or dependency.

(25)      Substance abuse counselor intern.  A registrant who successfully completes 300 hours of Board‑approved supervised practical training in pursuit of credentialing as a substance abuse counselor.

(26)      Substance abuse professional.  A registrant, certified substance abuse counselor, substance abuse counselor intern, certified substance abuse prevention consultant, certified clinical supervisor, provisional licensed clinical addictions specialist, licensed clinical addictions specialist, certified substance abuse residential facility director, clinical supervisor intern, or certified criminal justice addictions professional.  (1993 (Reg. Sess., 1994), c. 685, s. 1; 1997‑492, s.2; 1999‑164, s. 1; 1999‑456, s. 24; 2001‑370, s. 1; 2005‑431, s. 1; 2008‑130, s. 1.)



§ 90-113.31B. Scope of practice.

§ 90‑113.31B.  Scope of practice.

The scope of practice is the use by all substance abuse professionals and their ongoing supervisees of principles, methods, and procedures of the Twelve Core Functions or performance domains as prescribed by the International Certification and Reciprocity Consortium/Alcohol and Other Drug Abuse, Incorporated, and as limited by individual credential and supervisory requirements pursuant to this Article. Specifically, the scope of practice for each individual defined as a substance abuse professional under G.S. 90‑113.31A is as follows:

(1)        The practice of a certified substance abuse counselor consists of the Twelve Core Functions, including screening, intake, orientation, assessment, treatment planning, counseling, case management, crisis intervention, client education, report and record keeping, consultation with other professionals in regard to client treatment and services, and referral to treat addictive disorder or disease and help prevent relapse.

(2)        The practice of a certified substance abuse prevention consultant is based on knowledge in the performance domains to prevent or reduce the conditions that place individuals at increased risk of developing addictive disorder or disease and help prevent relapse.

(3)        The practice of a certified clinical supervisor is based on knowledge in the performance domains to supervise substance abuse professionals who work to treat, prevent, or reduce the conditions that place individuals at risk of developing addictive disorder or disease and help prevent relapse.

(4)        The practice of a licensed clinical addictions specialist may be independent and consists of the Twelve Core Functions, including screening, intake, orientation, assessment, treatment planning, counseling, case management, crisis intervention, client education, report and record keeping, consultation with other professionals in regard to client treatment and services, referral to reduce the conditions that place individuals at risk of developing addictive disorder or disease with co‑occurring disorders, and treatment for addictive disorder or disease. The licensed clinical addictions specialist may provide supervision to maintain a professional credential as defined by this Article.

(5)        The practice of a certified substance abuse residential facility director is a voluntary credential and consists of the Twelve Core Functions, including screening, intake, orientation, assessment, treatment planning, counseling, case management, crisis intervention, client education, report and record keeping, consultation with professionals in regard to client treatment and services, referral to prevent or reduce the conditions that place individuals at increased risk of developing addictive disorder or disease, treatment for addictive disorder or disease, and the prevention of relapse as well as academic management training.

(6)        The practice of a certified criminal justice addictions professional is based on knowledge in the performance domains of dynamics of addiction in criminal behavior; legal, ethical, and professional responsibility; criminal justice system and processes; screening, intake, and assessment; case management; monitoring; and client supervision and counseling to prevent or reduce the conditions that place individuals at increased risk of developing addictive disorder or disease, treat addictive disorder or disease, and help prevent relapse. (2005‑431, s. 1.)



§ 90-113.32. Board; composition; voting.

§ 90‑113.32.  Board; composition; voting.

(a)        The Board is created as the authority to credential substance abuse professionals in North Carolina.

(b)        Repealed by Session Laws 2008‑130, s. 2, effective July 28, 2008.

(c)        After the initial Board members' terms expire, the Board shall consist of the following members, all of whom shall reside in North Carolina, appointed or elected as follows:

(1)        Eleven professionals credentialed pursuant to this Article and elected by the credentialed professionals, at least two of whom shall serve each of the four Division of Mental Health, Developmental Disabilities, and Substance Abuse Services regions of the State. Three members shall serve as members at large.

(2)        Three members at large chosen from laypersons or other professional disciplines who have shown a special interest in the field of substance abuse, nominated by the Nominating and Elections Committee established by subsection (d) of this section and elected by the Board.

(3)        Two members from the Department of Health and Human Services, appointed by the Chief of Community Policy Management of the Division of Mental Health, Developmental Disabilities, and Substance Abuse Services, at least one of whom administers substance abuse services.

(4)        One member of the public at large appointed by the Governor.

(5)        One member of the public at large appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives in accordance with G.S. 120‑121 and one member of the public at large appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate in accordance with G.S. 120‑121.

(6)        One member shall represent each of the professional disciplines granted deemed status under G.S. 90‑113.41A. The member may be appointed by the professional discipline on or before a date set by the Board. If the professional discipline has at least one association in the State, the member shall be chosen from a list of nominees submitted to the association. The members appointed or elected under this subdivision shall be certified as substance abuse specialists by the professional discipline that the members represent.

No member of the General Assembly shall serve on the Board.

(c1)      Every member of the Board shall have the right to vote on all matters before the Board, except for the President who shall vote only in case of a tie or when another member of the Board abstains on the question of whether the professional discipline the member represents shall retain its deemed status.

(d)        The Board shall appoint five professionals from the field of substance abuse counseling and substance abuse prevention consulting to serve on the Nominating and Elections Committee. Of these five, at least three shall not be members of the Board. The Board shall appoint a member of the Nominating and Elections Committee to serve as chair. The Committee's purpose is to accept nominations from professionals certified or licensed by the Board to fill vacancies on the Board in membership categories prescribed by subdivisions (1) and (2) of subsection (c) of this section and to conduct the election of Board members. The Committee shall solicit nominations from all professionals it has certified or licensed under this Article when elected members' terms are due to expire. The certified or licensed professionals shall submit to the Committee all nominations beginning 90 days and ending 28 days before the election of new Board members. The Committee shall furnish all certified or licensed professionals with a ballot containing all the nominees for each elected Board member vacancy. In soliciting and making nominations for this process, the Committee shall give consideration to factors that promote representation on the Board by professionals certified or licensed by the Board. The Committee shall serve for a two‑year term, its successors to be appointed for the same term by the Board.

(e)        Members of the Board shall serve for four‑year terms. No Board member shall serve for more than two consecutive terms, but a person who has been a member for two consecutive terms may be reappointed after being off the Board for a period of at least one year. When a vacancy occurs in an unexpired term, the Board shall, as soon as practicable, appoint temporary members to serve until the end of the unexpired terms. Time spent as a temporary member does not count in determining the limitation on consecutive terms.

(f)         If a member becomes ineligible to serve on the Board for any reason, except when the member has committed an ethical violation that results in the suspension or revocation of the member's professional credentials, that member may fulfill the remainder of his or her term on the Board.  (1993 (Reg. Sess., 1994), c. 685, s. 1; c. 773, s. 15.2(a), (b); 1997‑443, s. 11A.118(a); 1997‑492, s. 3; 1999‑164, ss. 2‑4; 2005‑431, s. 1; 2008‑130, ss. 2, 3.)



§ 90-113.33. Board; powers and duties.

§ 90‑113.33.  Board; powers and duties.

The Board shall:

(1)        Examine and determine the qualifications and fitness of applicants for certification and licensure to practice in this State.

(1a)      Determine the qualifications and fitness of organizations applying for deemed status.

(2)        Issue, renew, deny, suspend, or revoke licensure, certification, or registration to practice in this State or reprimand or otherwise discipline a license, certificate, or registration holder in this State.

(3)        Deal with issues concerning reciprocity.

(4)        Conduct investigations for the purpose of determining whether violations of this Article or grounds for disciplining exists.

(5)        Employ and fix the compensation of personnel and legal counsel that the Board determines is necessary to carry out the provisions of this Article. The Board's employment of legal counsel is subject to the provisions of G.S. 114‑2.3. The Board may purchase or rent necessary office space, equipment, and supplies.

(6)        Conduct administrative hearings in accordance with Chapter 150B of the General Statutes when a "contested case", as defined in Chapter 150B, arises.

(7)        Appoint from its own membership one or more members to act as representatives of the Board at any meeting in which it considers this representation is desirable.

(8)        Establish fees for applications for examination, registration, certificates of certification, licensure, and renewal, and other services provided by the Board.

(9)        Adopt any rules necessary to carry out the purpose of this Article and its duties and responsibilities pursuant to this Article.

(10)      Request that the Department of Justice conduct criminal history record checks of applicants for registration, certification, or licensure pursuant to G.S. 114‑19.11A.

The powers and duties enumerated in this section are granted for the purposes of enabling the Board to safeguard the public health, safety, and welfare against unqualified or incompetent practitioners and are to be liberally construed to accomplish this objective. When the Board exercises its authority under this Article to discipline a person, it may, as part of the decision imposing the discipline, charge the costs of investigations and the hearing to the person disciplined. (1993 (Reg. Sess., 1994), c. 685, s. 1; 1997‑492, s. 4; 1999‑164, s. 5; 2001‑370, ss. 2, 3; 2005‑431, s. 1.)



§ 90-113.33A. Officers may administer oaths, and subpoena witnesses, records, and other materials.

§ 90‑113.33A.  Officers may administer oaths, and subpoena witnesses, records, and other materials.

The President or other presiding officer of the Board may administer oaths to all persons appearing before it as the Board may deem necessary to perform its duties, and may summon and issue subpoenas for the appearance of any witnesses deemed necessary to testify concerning any matter to be heard before or inquired into by the Board. The Board may order that any client records, documents, or other materials concerning any matter to be heard before or inquired into by the Board shall be produced before the Board or made available for inspection, notwithstanding any other provisions of law providing for the application of any counselor‑client or physician‑patient privilege with respect to such records, documents, or other materials. All records, documents, or other materials compiled by the Board are subject to the provisions of G.S. 90‑113.34, except that in any proceeding before the Board, record of any hearing before the Board, and notice of charges against any person credentialed by the Board, the Board shall withhold from public disclosure the identity of a client, including information relating to dates and places of treatment, or any other information that tends to identify the client unless the client or the client's representative has expressly consented to the disclosure. Upon written request, the Board shall revoke a subpoena if, upon a hearing, it finds that the evidence sought does not relate to a matter in issue, the subpoena does not describe the evidence with sufficient particularity, or the subpoena is invalid. (1999‑164, s. 6; 2005‑431, s. 1.)



§ 90-113.34. Records to be kept; copies of records.

§ 90‑113.34.  Records to be kept; copies of records.

(a)        The Board shall keep a regular record of its proceedings, together with the names of the members of the Board present, the names of the applicants for registration, certification, and licensure as well as other information relevant to its actions. The Board shall cause a record to be kept that shall show the name, last known place of business, last known place of residence, and date and number of the credential assigned to each substance abuse professional meeting the standards set forth in this Article. Any interested person in the State is entitled to obtain a copy of Board records upon application to the Board and payment of a reasonable charge that is based on the costs involved in providing the copy.

(b)        The Board may in a closed session receive evidence regarding the provision of substance abuse counseling or other treatment and services provided to a client who has not expressly or through implication consented to the public disclosure of such treatment as may be necessary for the protection of the rights of the client or of the accused registrant or substance abuse professional and the full presentation of relevant evidence. All records, papers, and other documents containing information collected and compiled by the Board, its members, or employees as a result of investigations, inquiries, or interviews conducted in connection with awarding a credential or a disciplinary matter shall not be considered public records within the meaning of Chapter 132 of the General Statutes, except any notice or statement of charges, or notice of hearing shall be a public record notwithstanding that it may contain information collected and compiled as a result of an investigation, inquiry, or interview. If any record, paper, or other document containing information collected and compiled by the Board as provided in this subsection is received and admitted in evidence in any hearing before the Board, it shall thereupon be a public record.

(c)        Notwithstanding any provision to the contrary, the Board may, in any proceeding, record of any hearing, and notice of charges, withhold from public disclosure the identity of a client who has not expressly or through implication consented to such disclosure of treatment by the accused substance abuse professional. (1993 (Reg. Sess., 1994), c. 685, s. 1; 1997‑492, s. 5; 1999‑164, s. 7; 2005‑431, s. 1.)



§ 90-113.35. Disposition of funds.

§ 90‑113.35.  Disposition of funds.

All fees and other moneys collected and received by the Board shall be used to implement this Article. The financial records of the Board shall be subjected to an annual audit and paid for out of the funds of the Board. (1993 (Reg. Sess., 1994), c. 685, s. 1.)



§ 90-113.36. Credentials.

§ 90‑113.36.  Credentials.

(a)        The Board shall furnish a certificate of certification or licensure to each applicant successfully completing the requirements for his or her credential.

(b)        The Board may furnish a certificate of certification or licensure to any person in another state or territory if the individual's qualifications were, at the date of registration, certification, or licensure, substantially equal to the requirements under this Article. However, an out‑of‑state applicant shall first file application and pay any required fees. (1993 (Reg. Sess., 1994), c. 685, s. 1; 2005‑431, s. 1.)



§ 90-113.37: Repealed by Session Laws 2005-431, s. 1, effective September 22, 2005.

§ 90‑113.37: Repealed by Session Laws 2005‑431, s. 1, effective September 22, 2005.



§ 90-113.37A. Renewal of credential; lapse.

§ 90‑113.37A.  Renewal of credential; lapse.

(a)        Every person credentialed pursuant to this Article who desires to maintain his or her credentials shall apply to the Board for a renewal of certification or licensure every other year and pay to the treasurer the prescribed fee.

(b)        Renewal of licensure is subject to completion of at least 40 hours of the continuing education requirements established by the Board. Renewal of substance abuse counselor or substance abuse prevention consultant certification is subject to completion of at least 60 hours of the continuing education requirements established by the Board. A certified substance abuse counselor shall submit a Board‑approved supervision contract signed by the applicant and a practice supervisor documenting ongoing supervision at a ratio of one hour of supervision to every 40 hours of practice after certification is granted by the Board on a form provided by the Board. Any person certified by the Board as a certified alcoholism counselor or certified drug abuse counselor shall become a certified substance abuse counselor.

A clinical supervisor shall complete at least 15 hours of substance abuse clinical supervision training prior to the certificate being renewed. A substance abuse residential facility director shall complete at least 10 hours of substance abuse training for renewal. A certified criminal justice addictions professional shall complete at least 40 hours of continuing education that must be earned in the certified criminal justice addictions professional performance domains. A certified criminal justice addictions professional shall submit a Board‑approved supervision contract signed by the criminal justice addictions professional and a practice supervisor documenting ongoing supervision at a ratio of one hour of supervision to every 40 hours of practice after certification is granted by the Board on a form provided by the Board.

(c)        Independent study hours shall compose no more than fifty percent (50%) of the total number of hours required for renewal.

(d)        A credential that is not renewed automatically lapses, unless the Board approves the late renewal of a credential upon the payment of a late fee.

(e)        No late renewal shall be granted more than five years after a certification or licensure expires.

(f)         A suspended credential may be renewed as provided in this section. This renewal does not entitle the credentialed person to engage in conduct or activity in violation of the order or judgment by which the credential was suspended, until the credential is reinstated. If a credential revoked on disciplinary grounds is reinstated and requires renewal, the credentialed person shall pay the renewal fee and any applicable late fee.

(g)        The Board shall establish the manner in which lapsed certification or licensure may be revived or extended. (1993 (Reg. Sess., 1994), c. 685, s. 1; 1997‑492, s. 6; 1999‑164, s. 8; 2005‑431, s. 1.)



§ 90-113.38. Maximums for certain fees.

§ 90‑113.38.  Maximums for certain fees.

(a)        The fee to obtain a certificate of certification as a substance abuse counselor, substance abuse prevention consultant, clinical supervisor, substance abuse residential facility director, or certified criminal justice addictions professional may not exceed four hundred seventy‑five dollars ($475.00). The fee to renew a certificate may not exceed one hundred fifty dollars ($150.00).

(b)        The fee to obtain a certificate of licensure for a clinical addictions specialist pursuant to deemed status shall not exceed one hundred fifty dollars ($150.00). The fee to renew a license for a clinical addictions specialist pursuant to deemed status shall not exceed one hundred dollars ($100.00). The fee to obtain a license for a clinical addictions specialist pursuant to all other procedures authorized by this Article shall not exceed four hundred seventy‑five dollars ($475.00). The fee to renew the license shall not exceed one hundred fifty dollars ($150.00).

(b1)      The fee to obtain a registration as a registrant shall not exceed one hundred fifty dollars ($150.00). The fee to renew a registration shall not exceed one hundred fifty dollars ($150.00).

(c)        There shall be a reexamination fee of one hundred fifty dollars ($150.00) which shall be paid for each reexamination in addition to the fees authorized pursuant to subsection (a) of this section. There shall be a fee not to exceed twenty‑five dollars ($25.00) for rescheduling any examination.

(d)        There shall be a fee not to exceed twenty‑five dollars ($25.00) to obtain a written verification or additional copy of a credential issued by the Board.

(e)        There shall be a late renewal fee not to exceed one hundred twenty‑five dollars ($125.00).

(f)         In addition to any other prescribed fees, the Board shall charge a fee not to exceed one hundred fifty dollars ($150.00) for each administration of the test an applicant must pass to be credentialed as a United States Department of Transportation substance abuse professional. (1993 (Reg. Sess., 1994), c. 685, s. 1; 1997‑492, s. 7; 1998‑217, s. 25(a); 2001‑370, s. 4; 2005‑431, s. 1.)



§ 90-113.39. Standards for credentials.

§ 90‑113.39.  Standards for credentials.

The Board shall establish standards to credential substance abuse professionals. The credentialing standards of the International Certification and Reciprocity Consortium/Alcohol and Other Drug Abuse, Incorporated and the standards adopted by professional disciplines granted deemed status or their successor organizations may be used as guidelines for the Board's standards. The Board shall publish these required standards. (1993 (Reg. Sess., 1994), c. 685, s. 1; 1997‑492, s. 8; 1999‑164, s. 9; 2005‑431, s. 1.)



§ 90-113.40. Requirements for certification and licensure.

§ 90‑113.40.  Requirements for certification and licensure.

(a)        The Board shall issue a certificate certifying an applicant as a "Certified Substance Abuse Counselor" or as a "Certified Substance Abuse Prevention Consultant" if:

(1)        The applicant is of good moral character.

(2)        The applicant is not and has not engaged in any practice or conduct that would be grounds for disciplinary action under G.S. 90‑113.44.

(3)        The applicant is qualified for certification pursuant to the requirements of this Article and any rules adopted pursuant to it.

(4)        The applicant has, at a minimum, a high school diploma or a high school equivalency certificate.

(5)        The applicant has signed a form attesting to the intention to adhere fully to the ethical standards adopted by the Board.

(5a)      The applicant submits to a complete criminal history record check pursuant to G.S. 90‑113.46A.

(6)        The applicant has completed 270 hours of Board‑approved education. The Board may prescribe that a certain number of hours be in a course of study for substance abuse counseling and that a certain number of hours be in a course of study for substance abuse prevention consulting. Independent study hours shall not compose more than fifty percent (50%) of the total number of hours required for initial credentialing.

(7)        The applicant has documented completion of a minimum of 300 hours of Supervised Practical Training, has provided a Board‑approved supervision contract between the applicant and an applicant supervisor, and has been deemed recommended by the applicant supervisor to advance in the credentialing process.

(8)        The applicant for substance abuse counselor has completed a total of 6,000 hours of supervised experience in the field, whether paid or volunteer. The applicant for substance abuse prevention consultant has completed a total of 6,000 hours supervised experience in the field, whether paid or volunteer, or 4,000 hours if the applicant has at least a bachelors degree in a human services field from a regionally accredited college or university.

(9)        The applicant has obtained a passing score on a written examination.

(b)        The Board shall issue a certificate certifying an individual as a "Certified Clinical Supervisor" if the applicant:

(1)        Submits proof of designation by the Board as a clinical supervisor intern.

(2)        Submits proof that the applicant has a minimum of a master's degree in a human services field with a clinical application from a regionally accredited college or university.

(3)        Has 4,000 hours experience as a substance abuse clinical supervisor as documented by his or her certified clinical supervisor.

(4)        Has 30 hours of substance abuse clinical supervision specific education or training. These hours shall be reflective of the Twelve Core Functions in the applicant's clinical application and practice and may also be counted toward the applicant's renewal as a substance abuse counselor or a clinical addictions specialist.

(5)        Submits a letter of reference from a certified clinical supervisor who can attest to the applicant's supervisory competence and two letters of reference from either counselors who have been supervised by the applicant or professionals who can attest to the applicant's competence.

(6)        Obtains a passing score on a written examination administered by the Board.

(b1)      The Board shall designate an applicant as a "Clinical Supervisor Intern" if, in addition to meeting the requirements of subdivisions (a)(1) through (5a) of this section, the applicant meets the following qualifications:

(1)        Submits an application, resume, and official transcript showing that the applicant has obtained a master's degree in a human services field with a clinical application from a regionally accredited college or university.

(2)        Submits verification statements.

(3)        Submits proof of credentialing as a licensed clinical addictions specialist.

(4)        Submits documentation establishing that the applicant has completed at least fifty percent of the required clinical supervision specific training hours as defined by the Board.

(c)        The Board shall issue a license credentialing an applicant as a "Licensed Clinical Addictions Specialist" if, in addition to meeting the requirements of subdivisions (a)(1) through (5a) of this section, the applicant meets one of the following criteria:

(1)        Criteria A.  The applicant:

a.         Has a minimum of a master's degree with a clinical application in a human services field from a regionally accredited college or university.

b.         Has two years postgraduate supervised substance abuse counseling experience.

c.         Submits three letters of reference from licensed clinical addictions specialists or certified substance abuse counselors who have obtained master's degrees.

d.         Has achieved a passing score on a master's level written examination administered by the Board.

e.         Has attained 180 hours of substance abuse specific training from either a regionally accredited college or university, which may include unlimited independent study, or from training events of which no more than fifty percent (50%) shall be in independent study. All hours shall be credited according to the standards set forth in G.S. 90‑113.41A.

f.          The applicant has documented completion of a minimum of 300 hours of supervised practical training and has provided a Board‑approved supervision contract between the applicant and an applicant supervisor.

(2)        Criteria B.  The applicant:

a.         Has a minimum of a master's degree with a clinical application in a human services field from a regionally accredited college or university.

b.         Has been certified as a substance abuse counselor.

c.         Repealed by Session Laws 2008‑130, s. 4, effective July 28, 2008.

d.         Has achieved a passing score on a master's level written examination administered by the Board.

e.         Submits three letters of reference from either licensed clinical addictions specialists or certified substance abuse counselors who have obtained master's degrees.

(3)        Criteria C.  The applicant:

a.         Has a minimum of a master's degree in a human services field with both a clinical application and a substance abuse specialty from a regionally accredited college or university that includes 180 hours of substance abuse specific education and training pursuant to G.S. 90‑113.41A.

b.         Has one year of postgraduate supervised substance abuse counseling experience.

c.         Has achieved a passing score on a master's level written examination administered by the Board.

d.         Submits three letters of reference from licensed clinical addictions specialists or certified substance abuse counselors who have obtained master's degrees.

(4)        Criteria D.  The applicant has a substance abuse certification from a professional discipline that has been granted deemed status by the Board.

(d)        The Board shall issue a certificate certifying an applicant as a "Substance Abuse Residential Facility Director" if the applicant:

(1)        Has been credentialed as a substance abuse counselor or a clinical addictions specialist.

(2)        Has 50 hours of Board approved academic or didactic management specific training or a combination thereof. Independent study may compose up to fifty percent (50%) of the total number of hours required for initial credentialing.

(3)        Submits letters of reference from the applicant's current supervisor and a colleague or coworker.

(d1)      The Board shall issue a certificate certifying an applicant as a "Certified Criminal Justice Addictions Professional", with the acronym "CCJP", if in addition to meeting the requirements of subdivisions (a)(1) through (5a) of this section, the applicant:

(1)        Has attained 270 hours of Board‑approved education or training, unless the applicant has attained a minimum of a masters degree with a clinical application and a substance abuse specialty from a regionally accredited college or university whereby the applicant must only obtain 180 hours. The hours of education shall be specifically related to the knowledge and skills necessary to perform the tasks within the International Certification and Reciprocity Consortium/Alcohol and Other Drug Abuse, Incorporated, "IC&RC/AODA, Inc.," criminal justice addictions professional performance domains as they relate to both adults and juveniles. Independent study may compose up to fifty percent (50%) of the total number of hours obtained for initial certification or renewal.

(2)        Has documented 300 hours of Board‑approved supervised practical training. This supervision shall mean the administrative, clinical, and evaluative process of monitoring, assessing, and enhancing professional performance. A minimum of 10 hours of supervision in each criminal justice domain established by the IC&RC/AODA, Inc., is required.

(3)        Has provided documentation of supervised work experience providing direct service to clients or offenders involved in one of the three branches of the criminal justice system, which include law enforcement, the judiciary, and corrections. The applicant must meet one of the following criteria:

a.         Criteria A.  In addition to having a high school degree or GED, the applicant has a minimum of 6,000 hours of documented work experience in direct services in criminal justice or addictions services or any combination of these services that have been obtained during the past 10 years.

b.         Criteria B.  In addition to having an associate degree, the applicant has a minimum of 5,000 hours of documented work experience in direct services in criminal justice or addictions services or any combination of these services obtained during the past 10 years.

c.         Criteria C.  In addition to having at least a bachelors degree, the applicant has a minimum of 4,000 hours of documented work experience in direct services in criminal justice or addictions services, or any combination of these services, and this experience has been obtained during the past 10 years.

d.         Criteria D.  In addition to having at least a masters degree in a human services field, the applicant has a minimum of 2,000 hours of documented work experience in direct services in criminal justice or addictions services or any combination of these services that has been obtained during the past 10 years.

e.         Criteria E.  In addition to having at least a masters degree in a human services field with a specialty from a regionally accredited college or university that includes 180 hours of substance abuse specific education or training, the applicant has a minimum of 2,000 hours of postgraduate supervised substance abuse counseling experience.

f.          Criteria F.  In addition to having obtained the credential of a certified clinical addictions specialist or other advanced credential in a human services field from an organization that has obtained deemed status with the Board, the applicant has a minimum of 1,000 hours of documented work experience in direct services in criminal justice or addictions services that has been obtained during the past 10 years.

(4)        Has passed the IC&RC/AODA, Inc., certified criminal justice addictions professional written examination.

(e)        The Board shall publish from time to time information in order to provide specifics for potential applicants of an acceptable educational curriculum and the terms of acceptable supervised fieldwork experience.

(f)         Effective January 1, 2003, only a person who is certified as a certified clinical supervisor or a clinical supervisor intern shall be qualified to supervise applicants for certified clinical supervisor and certified substance abuse counselor and applicants for licensed clinical addictions specialist who meet the qualifications of their credential other than through deemed status as provided in G.S. 90‑113.40(c)(4).  (1993 (Reg. Sess., 1994), c. 685, s. 1; 1997‑492, s. 9; 1998‑217, s. 10; 1999‑164, s. 10; 2005‑431, s. 1; 2008‑130, s. 4.)



§ 90-113.40A. Requirements for registration.

§ 90‑113.40A.  Requirements for registration.

(a)        Upon application and payment of the required fee, the Board shall issue a registration designating an applicant as a registrant if the applicant:

(1)        Provides documentation that he or she has received a high school diploma, or the equivalent, and evidence of any baccalaureate or advanced degrees the applicant has received.

(2)        Completes a registration application on a form provided by the Board.

(3)        Provides documentation of three hours of educational training in ethics.

(4)        Signs a form attesting to the applicant's commitment to adhere to the ethical standards adopted by the Board.

(4a)      Submits to a complete criminal history record check pursuant to G.S. 90‑113.46A.

(5)        Signs a supervision contract provided by the Board that documents the proposed supervision process by an applicant supervisor.

(b)        Registrant status shall be maintained for a period of up to five years while the registrant is in the process of completing his or her requirements for credentials pursuant to this Article. If at the end of a five‑year period a registrant has not obtained a credential under this Article, the Board shall renew the registration for up to an additional five‑year period after the registrant pays the required fee and complies with all requirements for registration pursuant to G.S. 90‑113.40A. The Board shall terminate the registration of any registrant who fails to renew his or her registration.

(c)        The registrant shall notify the Board of any criminal conviction imposed during the period of registration. (2001‑370, s. 5; 2005‑431, s. 1.)



§ 90-113.40B. Applicant supervision.

§ 90‑113.40B.  Applicant supervision.

The Board shall designate a person as an applicant supervisor of individuals applying for registration, certification, or licensure as a substance abuse professional as follows:

(1)        A certified clinical supervisor shall supervise a clinical supervisor intern.

(2)        A certified clinical supervisor or a clinical supervisor intern shall supervise a substance abuse residential facility director applicant, a clinical addictions specialist applicant, or a substance abuse counselor applicant.

(3)        Repealed by Session Laws 2005‑431, s. 1, effective September 22, 2005.

(4)        A certified substance abuse prevention consultant with a minimum of three years of professional experience, a certified clinical supervisor, or a clinical supervisor intern shall supervise a registrant applying for certification as a prevention consultant.

(5)        Pursuant to the deemed status procedure under G.S. 90‑113.41A, the supervision requirements described in subdivisions (1) through (4) of this section shall not apply to persons applying for licensure as a licensed clinical addictions specialist.

(6)        A criminal justice addictions professional applicant shall be supervised by a certified clinical supervisor or clinical supervisor intern. (2001‑370, s. 6; 2005‑431, s. 1.)



§ 90-113.41. Examination.

§ 90‑113.41.  Examination.

(a)        Except for those individuals applying for licensure under G.S. 90‑113.41A, applicants for certification or licensure under this Article shall file an application at least 60 days prior to the date of examination and upon the forms and in the manner prescribed by the Board. The application shall be accompanied by the appropriate fee. No portion of this fee is refundable. Applicants who fail an examination may apply for reexamination upon the payment of another examination fee.

(b)        Each applicant for certification or licensure under this Article shall be tested in an examination developed by the International Certification and Reciprocity Consortium/Alcohol and Other Drug Abuse, Incorporated and the standards adopted by professional disciplines granted deemed status or their successor organizations.

(c)        Applicants for certification or licensure shall be examined at a time and place and under the supervision that the Board determines. Examinations shall be given in this State at least twice each year.

(d)        Applicants may obtain their examination scores and may review their examination papers in accordance with rules the Board adopts and agreements between Board‑authorized test development companies. (1993 (Reg. Sess., 1994), c. 685, s. 1; 1997‑492, s. 10; 1999‑164, s. 11; 2005‑431, s. 1.)



§ 90-113.41A. Deemed status.

§ 90‑113.41A.  Deemed status.

(a)        To be granted deemed status by the Board, a credentialing body of a professional discipline or its designee shall demonstrate that its substance abuse credentialing program substantially meets the following:

(1)        Each person to whom the credentialing body awards credentials following the effective date of this act meets and maintains minimum requirements in substance abuse specific content areas. Each person also has a minimum of a master's degree with a clinical application in a human services field.

(2)        The body requires 180 hours, or the equivalent thereof, of substance abuse specific education and training that covers the following content areas:

a.         Basic addiction and cross addiction Physiology and Pharmacology of Psychoactive drugs that are abused.

b.         Screening, assessment, and intake of clients.

c.         Individual, group, and family counseling.

d.         Treatment, planning, reporting, and record keeping.

e.         Crisis intervention.

f.          Case management and treatment resources.

g.         Ethics, legal issues, and confidentiality.

h.         Psychological, emotional, personality, and developmental issues.

i.          Co‑occurring physical and mental disabilities.

j.          Special population issues, including age, gender, race, ethnicity, and health status.

k.         Traditions and philosophies of recovery treatment models and support groups.

(3)        The program requires one year or its equivalent of post‑degree supervised clinical substance abuse practice. At least fifty percent (50%) of the practice shall consist of direct substance abuse clinical care.

(b)        The professional discipline seeking deemed status shall require its members to adhere to a code of ethical conduct and shall enforce that code with disciplinary action.

(c)        The Board may grant deemed status to any professional discipline that substantially meets the standards in this section. Once such status has been granted, an individual within the professional discipline may apply to the Board for the credential of licensed clinical addictions specialist.

(d)        The Standards Committee of the Board shall review the standards of each professional discipline every third year from the date it was granted deemed status to determine if the discipline continues to substantially meet the requirements of this section. If the Committee finds that a professional discipline no longer meets the requirements of this section, it shall report its findings to the Board at the Board's next regularly scheduled meeting. The deemed status standing of a professional discipline's credential may be discontinued by a two‑thirds vote of the Board. (1997‑492, s. 11; 2005‑431, s. 1.)



§ 90-113.41B. Change of name or address.

§ 90‑113.41B.  Change of name or address.

Every person licensed, certified, or registered under the provisions of this Article shall give written notice to the Board of any change in his or her name or address within 60 business days after the change takes place. (2001‑370, s. 8; 2005‑431, s. 1.)



§ 90-113.42. Violations; exemptions.

§ 90‑113.42.  Violations; exemptions.

(a)        It shall be unlawful for any person not licensed or otherwise credentialed as a substance abuse professional pursuant to this Article to engage in those activities set forth in the scope of practice of a substance abuse professional under G.S. 90‑113.31B, unless that person is regulated by another profession or is a registrant or intern as defined by this Article.

(b)        It is not the intent of this Article to regulate members of other regulated professions who provide substance abuse services or consultation in the normal course of the practice of their profession.

(c)        This Article does not apply to any person registered, certified, or licensed by the State or federal government to practice any other occupation or profession while rendering substance abuse services or consultation in the performance of the occupation or profession for which the person is registered, certified, or licensed.

(d)        Only individuals registered, certified, or licensed under this Article may use the title "Certified Substance Abuse Counselor", "Certified Substance Abuse Prevention Consultant", "Certified Clinical Supervisor", "Licensed Clinical Addictions Specialist", "Certified Substance Abuse Residential Facility Director", "Certified Criminal Justice Addictions Professional", "Substance Abuse Counselor Intern", "Provisional Licensed Clinical Addictions Specialist", "Clinical Supervisor Intern", or "Registrant".  (1993 (Reg. Sess., 1994), c. 685, s. 1; 1997‑492, s. 12; 2005‑431, s. 1; 2008‑130, s. 5.)



§ 90-113.43. Illegal practice; misdemeanor penalty.

§ 90‑113.43.  Illegal practice; misdemeanor penalty.

(a)        Except as otherwise authorized in this Article, no person shall:

(1)        Offer substance abuse professional services, practice, attempt to practice, or supervise while holding himself or herself out to be a certified substance abuse counselor, certified substance abuse prevention consultant, certified clinical supervisor, licensed clinical addictions specialist, provisional licensed clinical addictions specialist, certified substance abuse residential facility director, certified criminal justice addictions professional, clinical supervisor intern, substance abuse counselor intern, or registrant without first having obtained a notification of registration, certification, or licensure from the Board.

(2)        Use in connection with any name any letters, words, numerical codes, or insignia indicating or implying that this person is a registrant, certified substance abuse counselor, certified substance abuse prevention consultant, certified clinical supervisor, licensed clinical addictions specialist, certified substance abuse residential facility director, substance abuse counselor intern, certified criminal justice addictions professional, or provisional licensed clinical addictions specialist unless this person is registered, certified, or licensed pursuant to this Article.

(3)        Practice or attempt to practice as a certified substance abuse counselor, certified substance abuse prevention consultant, certified clinical supervisor, licensed clinical addictions specialist, certified criminal justice addictions professional, substance abuse counselor intern, provisional licensed clinical addictions specialist, clinical supervisor intern, certified substance abuse residential facility director or registrant with a revoked, lapsed, or suspended certification or license.

(4)        Aid, abet, or assist any person to practice as a certified substance abuse counselor, certified substance abuse prevention consultant, certified criminal justice addictions professional, certified clinical supervisor, licensed clinical addictions specialist, certified substance abuse residential facility director, registrant, substance abuse counselor intern, provisional licensed clinical addictions specialist, or clinical supervisor intern in violation of this Article.

(5)        Knowingly serve in a position required by State law or rule or federal law or regulation to be filled by a registrant, certified substance abuse counselor, certified substance abuse prevention consultant, certified criminal justice addictions professional, certified clinical supervisor, licensed clinical addictions specialist, certified substance abuse residential facility director, substance abuse counselor intern, provisional licensed clinical addictions specialist, or clinical supervisor intern unless that person is registered, certified, or licensed under this Article.

(6)        Repealed by S.L. 1997‑492, s. 13.

(7)        Repealed by Session Laws 2008‑130, s. 6, effective July 28, 2008.

(b)        A person who engages in any of the illegal practices enumerated by this section is guilty of a Class 1 misdemeanor. Each act of unlawful practice constitutes a distinct and separate offense.  (1993 (Reg. Sess., 1994), c. 685, s. 1; 1997‑492, s. 13; 2005‑431, s. 1; 2008‑130, s. 6.)



§ 90-113.44. Grounds for disciplinary action.

§ 90‑113.44.  Grounds for disciplinary action.

(a)        Grounds for disciplinary action for an applicant or credentialed professional include:

(1)        The employment of fraud, deceit, or misrepresentation in obtaining or attempting to obtain licensure, certification, or registration or renewal of licensure, certification, or registration.

(2)        The use of drugs or alcoholic beverages to the extent that professional competency is affected.

(2a)      The use of drugs or alcoholic beverages to the extent that a substance abuse professional suffers impairment.

(3)        Conviction of an offense under any municipal, State, or federal law other than traffic laws as prescribed by Chapter 20 of the General Statutes.

(4)        Conviction of a felony or other public offense involving moral turpitude. Conviction of a Class A‑E felony shall result in an immediate suspension of licensure, certification, or registration for a minimum of one year.

(5)        An adjudication of insanity or incompetency, until proof of recovery from this condition can be established by a licensed psychologist or psychiatrist.

(6)        Engaging in any act or practice in violation of any of the provisions of this Article or any of the rules adopted pursuant to it, or aiding, abetting, or assisting any other person in such a violation.

(7)        The commission of an act of malpractice, gross negligence, or incompetence while serving as a substance abuse professional, intern, or registrant.

(8)        Repealed by Session Laws 2005‑431, s. 1, effective September 22, 2005.

(9)        Engaging in conduct that could result in harm or injury to the public.

(10)      Entering into a dual relationship that impairs professional judgment or increases the risk of exploitation with a client or supervisee.

(11)      Practicing as a credentialed substance abuse professional outside of his or her scope of practice pursuant to G.S. 90‑113.31B.

(b)        Denial of an applicant's licensure, certification, or registration or the granting of licensure, certification, or registration on a probationary or other conditional status shall be subject to substantially the same rules and procedures prescribed by the Board for review and disciplinary actions against any person holding a license, certificate, or registration. A suspension of a credential resulting from impairment due to substance use, mental health, or medical disorder shall be imposed for at least six months beginning from the date of successful discharge from a residential substance abuse treatment program or other appropriate treatment modality determined as a result of an assessment by a Board‑approved assessor. Disciplinary actions involving a clinical addictions specialist whose licensure is achieved through deemed status shall be initially heard by the specialist's credentialing body. The specialist may appeal the body's decision to the Board. The Board shall, however, have the discretionary authority to hear the initial disciplinary action involving a credentialed professional. (1993 (Reg. Sess., 1994), c. 685, s. 1; 1997‑492, s. 14; 2001‑370, s. 7; 2005‑431, s. 1.)



§ 90-113.45. Enjoining illegal practices.

§ 90‑113.45.  Enjoining illegal practices.

(a)        The Board may, if it finds that any person is violating any of the provisions of this Article or of the rules adopted pursuant to it, apply in its own name to the superior court for a temporary or permanent restraining order or injunction to restrain that person from continuing these illegal practices. The court may grant injunctive relief regardless of whether criminal prosecution or other action has been or may be instituted as a result of the violation. In the court's consideration of the issue of whether to grant or continue an injunction sought by the Board, a showing of conduct in violation of the terms of this Article shall be sufficient to meet any requirement of general North Carolina injunction law for irreparable damage.

(b)        The venue for actions brought under this section is the superior court of any county in which the illegal acts are alleged to have been committed or in the county where the defendant resides. (1993 (Reg. Sess., 1994), c. 685, s. 1.)



§ 90-113.46. Application of requirements of Article.

§ 90‑113.46.  Application of requirements of Article.

All persons credentialed by the North Carolina Substance Abuse Professional Practice Board, Inc., as of July 1, 1994, shall be credentialed by the Board pursuant to this Article. All these persons are subject to all the other requirements of this Article and of the rules adopted pursuant to it. (1993 (Reg. Sess., 1994), c. 685, s. 1; 1997‑492, s. 15; 2005‑431, s. 1.)



§ 90-113.46A. Criminal history record checks of applicants for registration, certification, or licensure.

§ 90‑113.46A.  Criminal history record checks of applicants for registration, certification, or licensure.

(a)        All applicants for registration, certification, or licensure shall consent to a criminal history record check. Refusal to consent to a criminal history record check may constitute grounds for the Board to deny registration, certification, or licensure to an applicant. The Board shall ensure that the State and national criminal history of an applicant is checked. The Board shall be responsible for providing to the North Carolina Department of Justice the fingerprints of the applicant to be checked, a form signed by the applicant consenting to the criminal history record check and the use of fingerprints and other identifying information required by the State or National Repositories, the fee required by the Department of Justice for providing this service, and any additional information required by the Department of Justice. The Board shall keep all information obtained pursuant to this section confidential.

(b)        If an applicant's criminal history record check reveals one or more convictions as defined in G.S. 90‑113.31A(14), the conviction shall not automatically bar issuance of a credential by the Board to the applicant. The Board shall consider all of the following factors regarding the conviction:

(1)        The level of seriousness of the crime.

(2)        The date of the crime.

(3)        The age of the person at the time of the conviction.

(4)        The circumstances surrounding the commission of the crime, if known.

(5)        The nexus between the criminal conduct of the person and the job duties of the position to be filled.

(6)        The person's prison, jail, probation, parole, rehabilitation, and employment records since the date the crime was committed.

(7)        The subsequent commission by the person of a crime as defined in G.S. 90‑113.31A(14).

If, after reviewing the factors, the Board determines that the grounds set forth in G.S. 90‑113.44 exist, the Board may deny registration, certification, or licensure of the applicant. The Board may disclose to the applicant information contained in the criminal history record check that is relevant to the denial. The Board shall not provide a copy of the criminal history record check to the applicant. The applicant shall have the right to appear before the Board to appeal the Board's decision. However, an appearance before the full Board shall constitute an exhaustion of administrative remedies in accordance with Chapter 150B of the General Statutes.

(c)        Limited Immunity.  The Board, its officers and employees, acting in good faith and in compliance with this section, shall be immune from civil liability for denying registration, certification, or licensure to an applicant based on information provided in the applicant's criminal history record check. (2005‑431, s. 1.)



§ 90-113.47. Repealed by Session Laws 1999-199, s. 3.1.

§ 90‑113.47.  Repealed by Session Laws 1999-199, s. 3.1.



§ 90-113.48. Reserved for future codification purposes.

§ 90‑113.48.  Reserved for future codification purposes.



§ 90-113.49. Reserved for future codification purposes.

§ 90‑113.49.  Reserved for future codification purposes.



§ 90-113.50. Title.

Article 5D.

Control of Methamphetamine Precursors.

§ 90‑113.50.  Title.

This Article shall be known and may be cited as the "Methamphetamine Lab Prevention Act of 2005." (2005‑434, s. 1.)



§ 90-113.51. Definitions.

§ 90‑113.51.  Definitions.

(a)        For purposes of this Article, "pseudoephedrine product" means a product containing any detectable quantity of pseudoephedrine or ephedrine base, their salts or isomers, or salts of their isomers.

(b)        For purposes of this Article, a "retailer" means an individual or entity that is the general owner of an establishment where pseudoephedrine products are available for sale.

(c)        For purposes of this Article, the "Commission" means the Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services. (2005‑434, s. 1.)



§ 90-113.52. Pseudoephedrine: restrictions on sales.

§ 90‑113.52.  Pseudoephedrine: restrictions on sales.

(a)        A pseudoephedrine product in the form of a tablet, caplet, or gel cap shall not be offered for retail sale loose in bottles but shall be sold only in blister packages.

(b)        Pseudoephedrine products shall not be offered for retail sale by self‑service, but shall be stored and sold in the following manner: Any pseudoephedrine product in the form of a tablet or caplet containing pseudoephedrine as the sole active ingredient or in combination with other active ingredients shall be stored and sold behind a pharmacy counter.

(c)        A pseudoephedrine product may be sold at retail without a prescription only to a person at least 18 years of age. The retailer shall require every retail purchaser of a pseudoephedrine product to furnish photo identification. If the retailer has reasonable grounds to believe that the prospective purchaser is under 18 years of age, the retailer shall require the prospective purchaser to furnish photo identification showing the date of birth of the person. The name and address of every purchaser shall be entered in a record of disposition of pseudoephedrine products to the consumer on a form approved by the Commission. The record of disposition shall also identify each pseudoephedrine product purchased, including the number of grams the product contains and the purchase date of the transaction. The retailer shall require that every purchaser sign the form attesting to the validity of the information. The form approved by the Commission shall be constructed so that it allows for entry of information in electronic format, including electronic signature. The form shall also be constructed and maintained so as to minimize disclosure of personal information to unauthorized persons and shall contain a statement in at least 10‑point boldface type at the top of every page substantially similar to the following: "NORTH CAROLINA LAW STRICTLY PROHIBITS THE PURCHASE OF MORE THAN TWO PACKAGES OF CERTAIN PRODUCTS CONTAINING PSEUDOEPHEDRINE (3.6 GRAMS TOTAL) PER DAY, AND MORE THAN THREE PACKAGES (9 GRAMS TOTAL) OF CERTAIN PRODUCTS CONTAINING PSEUDOEPHEDRINE WITHIN A 30‑DAY PERIOD. BY MY SIGNATURE, I ATTEST THAT THE INFORMATION I HAVE PROVIDED IN CONNECTION WITH THIS TRANSACTION IS TRUE AND CORRECT AND THAT THIS TRANSACTION DOES NOT EXCEED THE PURCHASE RESTRICTIONS. I ACKNOWLEDGE THAT KNOWING AND WILLFUL VIOLATION OF THE PURCHASE RESTRICTIONS OR THE FURNISHING OF FALSE INFORMATION IN CONNECTION THEREWITH MAY SUBJECT ME TO CRIMINAL PENALTIES." If the form attesting to the validity of this information is to be signed by the purchaser in electronic format, the retailer may choose to display in a clear and conspicuous manner the statement on a sign to be placed immediately adjacent to the device on which the electronic signature will be obtained, in lieu of including the full statement in electronic format. If the retailer chooses to display the statement on a sign rather than in electronic format, the retailer shall: (i) instruct the purchaser prior to signing to read the statement; and (ii) include on the form for signature contained in the electronic device a statement substantially similar to the following: "I have read, understand, and agree with the statement just shown to me concerning the requirements under State law pertaining to pseudoephedrine purchases." Display of the sign in this manner shall satisfy the signage requirements of G.S. 90‑113.54.

(d)        A retailer shall maintain a record of disposition of pseudoephedrine products to the consumer for a period of two years from the date of each transaction. A record shall be readily available within 48 hours of the time of the transaction for inspection by an authorized official of a federal, State, or local law enforcement agency. The records maintained by a retailer are privileged information and are not public records but are for the exclusive use of the retailer and law enforcement. The retailer may destroy the information after two years from the date of the transactions.

(e)        This section does not apply to any pseudoephedrine product that is in the form of a liquid, liquid capsule, gel capsule, or pediatric product labeled pursuant to federal regulation primarily intended for administration to children under 12 years of age according to label instruction, except as to those specific products for which the Commission issues an order pursuant to G.S. 90‑113.58 subjecting the product to requirements under this Article. (2005‑434, s. 1; 2006‑186, s. 1.)



§ 90-113.53. Pseudoephedrine transaction limits.

§ 90‑113.53.  Pseudoephedrine transaction limits.

(a)        No person shall deliver to any one person, attempt to deliver to any one person, purchase, or attempt to purchase at retail more than two packages containing a combined total of more than 3.6 grams of any pseudoephedrine products per calendar day. This limit does not apply if the product is dispensed under a valid prescription.

(b)        No person shall purchase at retail more than three packages containing a combined total of more than 9 grams of pseudoephedrine products within any 30‑day period. This limit does not apply if the product is dispensed under a valid prescription.

(c)        This section does not apply to any pseudoephedrine products that are in the form of liquids, liquid capsules, gel capsules, or pediatric products labeled pursuant to federal regulation primarily intended for administration to children under 12 years of age according to label instruction, except as to those specific products for which the Commission issues an order pursuant to G.S. 90‑113.58 subjecting the product to requirements under this Article. (2005‑434, s. 1; 2006‑186, s. 2.)



§ 90-113.54. Posting of signs.

§ 90‑113.54.  Posting of signs.

(a)        A retailer shall post a sign or placard in a clear and conspicuous manner in the area of the premises where the pseudoephedrine products are offered for sale substantially similar to the following: "North Carolina law strictly prohibits the purchase of more than two packages (3.6 grams total) of certain products containing pseudoephedrine per day, and more than three packages (9 grams total) of certain products containing pseudoephedrine within a 30‑day period. This store will maintain a record of all sales of these products which may be accessible to law enforcement officers.

(b)        This section does not apply to any pseudoephedrine products that are in the form of liquids, liquid capsules, gel capsules, or pediatric products labeled pursuant to federal regulation primarily intended for administration to children under 12 years of age according to label instruction, except as to those specific products for which the Commission issues an order pursuant to G.S. 90‑113.58 subjecting the product to requirements under this Article. (2005‑434, s. 1; 2006‑186, s. 3.)



§ 90-113.55. Training of employees.

§ 90‑113.55.  Training of employees.

A retailer shall require that employees of the establishment involved in the sale of pseudoephedrine products in the form of tablets or caplets, and any other pseudoephedrine product for which the Commission issues an order pursuant to G.S. 90‑113.58 to subject the product to requirements under this Article, be trained in a program conducted by or approved by the Commission pursuant to G.S. 90‑113.59. (2005‑434, s. 1.)



§ 90-113.56. Penalties.

§ 90‑113.56.  Penalties.

(a)        If a retailer willfully and knowingly violates the provisions of G.S. 90‑113.52, 90‑113.53, or 90‑113.54, the retailer shall be guilty of a Class A1 misdemeanor for the first offense and a Class I felony for a second or subsequent offense. A retailer convicted of a third offense occurring on the premises of a single establishment shall be prohibited from making pseudoephedrine products available for sale at that establishment.

(b)        Any purchaser or employee who willfully and knowingly violates G.S. 90‑113.52(c) or G.S. 90‑113.53 shall be guilty of a Class 1 misdemeanor for the first offense, a Class A1 misdemeanor for a second offense, and a Class I felony for a third or subsequent offense. This subsection shall not be construed to apply to bona fide innocent purchasers.

(c)        A retailer who fails to train employees in accordance with G.S. 90‑113.55, adequately supervise employees in transactions involving pseudoephedrine products, or reasonably discipline employees for violations of this Article shall be fined up to five hundred dollars ($500.00) for the first violation, up to seven hundred fifty dollars ($750.00) for the second violation, and up to one thousand dollars ($1,000) for a third or subsequent violation of this section. (2005‑434, s. 1.)



§ 90-113.57. Immunity.

§ 90‑113.57.  Immunity.

A retailer or an employee of the retailer who, reasonably and in good faith, reports to any law enforcement agency any alleged criminal activity related to the sale or purchase of pseudoephedrine products, or who refuses to sell a pseudoephedrine product to a person reasonably believed to be ineligible to purchase a pseudoephedrine product pursuant to this Article, is immune from civil liability for that conduct except in cases of willful misconduct. No retailer shall retaliate in any manner against any employee of the establishment for a report made in good faith to any law enforcement agency concerning alleged criminal activity related to the sale or purchase of pseudoephedrine products. (2005‑434, s. 1.)



§ 90-113.58. Commission authority to control pseudoephedrine products.

§ 90‑113.58.  Commission authority to control pseudoephedrine products.

(a)        The Commission may add or delete a specific pseudoephedrine product from requirements of this Article on the petition of any interested party, or its own motion. In addition, the Commission may modify the specific storage, security, transaction limit, and record‑keeping requirements applicable to a particular product upon such terms and conditions as they deem appropriate. In every case, the Commission shall give notice of and hold a public hearing pursuant to Chapter 150B of the General Statutes prior to adding or deleting a product. A petition by the Commission or the North Carolina Department of Justice to add or delete a specific product from requirements of this Article shall be placed on the agenda for consideration at the next regularly scheduled meeting of the Commission, as a matter of right. In making a determination regarding a specific product, the Commission shall consider whether or not there is substantial evidence that the specific product would be used to manufacture methamphetamine in the State.

(b)        In making a determination, the Commission shall make findings with respect thereto and shall issue an order adding or deleting the specific product from requirements of this Article. The order shall be published in the North Carolina Register at least 60 days prior to the time that the addition or deletion of a specific product from the requirements of this Article becomes effective.

(c)        The Commission may adopt temporary and permanent rules in accordance with this section. (2005‑434, s. 1.)



§ 90-113.59. Commission development of employee training programs.

§ 90‑113.59.  Commission development of employee training programs.

The Commission shall develop training and education programs targeted for employees of establishments where pseudoephedrine products are available for sale and shall approve such programs for implementation by retailers. The Commission may also conduct employee training programs for retail establishments. The Commission may adopt temporary and permanent rules in this regard. (2005‑434, s. 1.)



§ 90-113.60. Preemption.

§ 90‑113.60.  Preemption.

This Article shall preempt all local ordinances or regulations governing the sale by a retailer of over‑the‑counter products containing pseudoephedrine. (2005‑434, s. 1.)



§ 90-113.61. Regulation of pseudoephedrine products in the form of liquids, liquid capsules, gel capsules, and pediatric products.

§ 90‑113.61.  Regulation of pseudoephedrine products in the form of liquids, liquid capsules, gel capsules, and pediatric products.

Except as to those specific products for which the Commission issues an order pursuant to G.S. 90‑113.58 subjecting the product to requirements under this Article, any pseudoephedrine products that are in the form of liquids, liquid capsules, gel capsules, or pediatric products labeled pursuant to federal regulation primarily intended for administration to children under 12 years of age according to label instruction shall not be subject to requirements under this Article, but such products shall be subject to the requirements of the Combat Methamphetamine Act of 2005, Title VII of the USA PATRIOT Improvement and Reauthorization Act of 2005, P.L. 109‑177. (2006‑186, s. 4.)



§§ 90-113.62 through 90-113.69: Reserved for future codification purposes.

§§ 90‑113.62 through 90‑113.69: Reserved for future codification purposes.



§ 90-113.70. Short title.

Article 5E.

North Carolina Controlled Substances Reporting System Act.

§ 90‑113.70.  Short title.

This Article shall be known and may be cited as the "North Carolina Controlled Substances Reporting System Act." (2005‑276, s. 10.36(a).)



§ 90-113.71. Legislative findings and purpose.

§ 90‑113.71.  Legislative findings and purpose.

(a)        The General Assembly makes the following findings:

(1)        North Carolina is experiencing an epidemic of poisoning deaths from unintentional drug overdoses.

(2)        Since 1997, the number of deaths from unintentional drug overdoses has increased threefold, from 228 deaths in 1997 to 690 deaths in 2003.

(3)        The number of unintentional deaths from illicit drugs in North Carolina has decreased since 1992 while unintentional deaths from licit drugs, primarily prescriptions, have increased.

(4)        Licit drugs are now responsible for over half of the fatal unintentional poisonings in North Carolina.

(5)        Over half of the prescription drugs associated with unintentional deaths are narcotics (opioids).

(6)        Of these licit drugs, deaths from methadone, usually prescribed as an analgesic for severe pain, have increased sevenfold since 1997.

(7)        Methadone from opioid treatment program clinics is a negligible source of the methadone that has contributed to the dramatic increase in unintentional methadone‑related deaths in North Carolina.

(8)        Review of the experience of the 19 states that have active controlled substances reporting systems clearly documents that implementation of these reporting systems do not create a "chilling" effect on prescribing.

(9)        Review of data from controlled substances reporting systems help:

a.         Support the legitimate medical use of controlled substances.

b.         Identify and prevent diversion of prescribed controlled substances.

c.         Reduce morbidity and mortality from unintentional drug overdoses.

d.         Reduce the costs associated with the misuse and abuse of controlled substances.

e.         Assist clinicians in identifying and referring for treatment patients misusing controlled substances.

f.          Reduce the cost for law enforcement of investigating cases of diversion and misuse.

g.         Inform the public, including health care professionals, of the use and abuse trends related to prescription drugs.

(b)        This Article is intended to improve the State's ability to identify controlled substance abusers or misusers and refer them for treatment, and to identify and stop diversion of prescription drugs in an efficient and cost‑effective manner that will not impede the appropriate medical utilization of licit controlled substances. (2005‑276, s. 10.36(a).)



§ 90-113.72. Definitions.

§ 90‑113.72.  Definitions.

The following definitions apply in this Article:

(1)        "Commission" means the Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services established under Part 4 of Article 3 of Chapter 143B of the General Statutes.

(2)        "Controlled substance" means a controlled substance as defined in G.S. 90‑87(5).

(3)        "Department" means the Department of Health and Human Services.

(4)        "Dispenser" means a person who delivers a Schedule II through V controlled substance to an ultimate user in North Carolina, but does not include any of the following:

a.         A licensed hospital or long‑term care pharmacy that dispenses such substances for the purpose of inpatient administration.

b.         A person authorized to administer such a substance pursuant to Chapter 90 of the General Statutes.

c.         A wholesale distributor of a Schedule II through V controlled substance.

(5)        "Ultimate user" means a person who has lawfully obtained, and who possesses, a Schedule II through V controlled substance for the person's own use, for the use of a member of the person's household, or for the use of an animal owned or controlled by the person or by a member of the person's household. (2005‑276, s. 10.36(a).)



§ 90-113.73. Requirements for controlled substances reporting system.

§ 90‑113.73.  Requirements for controlled substances reporting system.

(a)        The Department shall establish and maintain a reporting system of prescriptions for all Schedule II through V controlled substances. Each dispenser shall submit the information in accordance with transmission methods and frequency established by rule by the Commission. The Department may issue a waiver to a dispenser that is unable to submit prescription information by electronic means. The waiver may permit the dispenser to submit prescription information by paper form or other means, provided all information required of electronically submitted data is submitted. The dispenser shall report the information required under this section on a monthly basis for the first 12 months of the Controlled Substances Reporting System's operation, and twice monthly thereafter, until January 2, 2010, at which time dispensers shall report no later than seven days after the prescription is dispensed in a format as determined annually by the Department based on the format used in the majority of the states operating a controlled substances reporting system.

(b)        The Commission shall adopt rules requiring dispensers to report the following information. The Commission may modify these requirements as necessary to carry out the purposes of this Article. The dispenser shall report:

(1)        The dispenser's DEA number.

(2)        The name of the patient for whom the controlled substance is being dispensed, and the patient's:

a.         Full address, including city, state, and zip code,

b.         Telephone number, and

c.         Date of birth.

(3)        The date the prescription was written.

(4)        The date the prescription was filled.

(5)        The prescription number.

(6)        Whether the prescription is new or a refill.

(7)        Metric quantity of the dispensed drug.

(8)        Estimated days of supply of dispensed drug, if provided to the dispenser.

(9)        National Drug Code of dispensed drug.

(10)      Prescriber's DEA number.  (2005‑276, s. 10.36(a); 2005‑345, s. 17; 2009‑438, s. 1.)



§ 90-113.74. Confidentiality.

§ 90‑113.74.  Confidentiality.

(a)        Prescription information submitted to the Department is privileged and confidential, is not a public record pursuant to G.S. 132‑1, is not subject to subpoena or discovery or any other use in civil proceedings, and except as otherwise provided below may only be used for investigative or evidentiary purposes related to violations of State or federal law and regulatory activities. Except as otherwise provided by this section, prescription information shall not be disclosed or disseminated to any person or entity by any person or entity authorized to review prescription information.

(b)        The Department may use prescription information data in the controlled substances reporting system only for purposes of implementing this Article in accordance with its provisions.

(c)        The Department shall release data in the controlled substances reporting system to the following persons only:

(1)        Persons authorized to prescribe or dispense controlled substances for the purpose of providing medical or pharmaceutical care for their patients.

(2)        An individual who requests the individual's own controlled substances reporting system information.

(3)        Special agents of the North Carolina State Bureau of Investigation who are assigned to the Diversion & Environmental Crimes Unit and whose primary duties involve the investigation of diversion and illegal use of prescription medication and who are engaged in a bona fide specific investigation related to enforcement of laws governing licit drugs. The SBI shall notify the Office of the Attorney General of North Carolina of each request for inspection of records maintained by the Department.

(4)        Primary monitoring authorities for other states pursuant to a specific ongoing investigation involving a designated person, if information concerns the dispensing of a Schedule II through V controlled substance to an ultimate user who resides in the other state or the dispensing of a Schedule II through V controlled substance prescribed by a licensed health care practitioner whose principal place of business is located in the other state.

(5)        To a court pursuant to a lawful court order in a criminal action.

(6)        The Division of Medical Assistance for purposes of administering the State Medical Assistance Plan.

(7)        Licensing boards with jurisdiction over health care disciplines pursuant to an ongoing investigation by the licensing board of a specific individual licensed by the board.

(8)        Any county medical examiner appointed by the Chief Medical Examiner pursuant to G.S. 130A‑382 and the Chief Medical Examiner, for the purpose of investigating the death of an individual.

(d)        The Department may provide data to public or private entities for statistical, research, or educational purposes only after removing information that could be used to identify individual patients who received prescription medications from dispensers.

(e)        In the event that the Department finds patterns of prescribing medications that are unusual, the Department shall inform the Attorney General's Office of its findings. The Office of the Attorney General shall review the Department's findings to determine if the findings should be reported to the SBI for investigation of possible violations of State or federal law relating to controlled substances.

(f)         The Department shall purge from the controlled substances reporting system database all information more than six years old.

(g)        Nothing in this Article shall prohibit a person authorized to prescribe or dispense controlled substances pursuant to Article 1 of Chapter 90 of the General Statutes from disclosing or disseminating data regarding a particular patient obtained under subsection (c) of this section to another person (i) authorized to prescribe or dispense controlled substances pursuant to Article 1 of Chapter 90 of the General Statutes and (ii) authorized to receive the same data from the Department under subsection (c) of this section.

(h)        Nothing in this Article shall prevent persons licensed or approved to practice medicine or perform medical acts, tasks, and functions pursuant to Article 1 of Chapter 90 of the General Statutes from retaining data received pursuant to subsection (c) of this section in a patient's confidential health care record.  (2005‑276, s. 10.36(a); 2009‑438, s. 2.)



§ 90-113.75. Civil penalties; other remedies; immunity from liability.

§ 90‑113.75.  Civil penalties; other remedies; immunity from liability.

(a)        A person who intentionally, knowingly, or negligently releases, obtains, or attempts to obtain information from the system in violation of a provision of this section or a rule adopted pursuant to this section shall be assessed a civil penalty not to exceed five thousand dollars ($5,000) per violation. The clear proceeds of penalties assessed under this section shall be deposited to the Civil Penalty and Forfeiture Fund in accordance with Article 31A of Chapter 115C of the General Statutes.

(b)        In addition to any other remedies available at law, an individual whose prescription information has been disclosed in violation of this section may bring an action against any person or entity who has intentionally, knowingly, or negligently released confidential information or records concerning the individual for either or both of the following:

(1)        Nominal damages of one thousand dollars ($1,000). In order to recover damages under this subdivision, it shall not be necessary that the plaintiff suffered or was threatened with actual damages.

(2)        The amount of actual damages, if any, sustained by the individual.

(c)        A health care provider licensed, or an entity permitted under this Chapter that, in good faith, makes a report or transmits data required by this Article is immune from civil or criminal liability that might otherwise be incurred or imposed as a result of making the report or transmitting the data. (2005‑276, s. 10.36(a).)



§ 90-113.76. Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services to adopt rules.

§ 90‑113.76.  Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services to adopt rules.

The Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services shall adopt rules necessary to implement this Article. (2005‑276, s. 10.36(a).)



§ 90-113.77. Reserved for future codification purposes.

§ 90‑113.77.  Reserved for future codification purposes.



§ 90-113.78. Reserved for future codification purposes.

§ 90‑113.78.  Reserved for future codification purposes.



§ 90-113.79. Reserved for future codification purposes.

§ 90‑113.79.  Reserved for future codification purposes.



§ 90-113.80. Title.

Article 5F.

Control of Potential Drug Paraphernalia Products.

§ 90‑113.80.  Title.

This Article shall be known and may be cited as the "Drug Paraphernalia Control Act of 2009."  (2009‑205, s. 1.)



§ 90-113.81. Definitions.

§ 90‑113.81.  Definitions.

For the purposes of this Article:

(a)        "Glass tube" means an object which meets all of the following requirements:

(1)        A hollow glass cylinder, either open or closed at either end.

(2)        No less than two or more than seven inches in length.

(3)        No less than one‑eighth inch or more than three‑fourths inch in diameter.

(4)        May be used to facilitate, or intended or designed to facilitate, violations of the Controlled Substances Act, including, but not limited to, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing, and concealing controlled substances and injecting, ingesting, inhaling, or otherwise introducing controlled substances into the human body.

(5)        Sold individually, or in connection with another object such as a novelty holder, flower vase, or pen. The foregoing descriptions are intended to be illustrative and not exclusive.

(b)        "Retailer" means an individual or entity that is the general owner of an establishment where glass tubes or splitters are available for sale.

(c)        "Splitter" means a ring‑shaped device that does both of the following:

(1)        Allows the insertion of a wrapped tobacco product, such as a cigar, so that it can be pulled through the device.

(2)        Cuts or slices the wrapping of the tobacco product along the product's length as it is drawn through the device.  (2009‑205, s. 1.)



§ 90-113.82. Glass tubes or splitters; restrictions on sales.

§ 90‑113.82.  Glass tubes or splitters; restrictions on sales.

(a)        Glass tubes or splitters shall not be offered for retail sale by self‑service, but shall be stored and sold from behind a counter where the general public cannot access them without the assistance of a retailer's agent or employee.

(b)        The retailer shall require any member of the public to whom it transfers a glass tube or splitter, with or without consideration, to do all of the following:

(1)        Present identification that includes a photograph that is an accurate depiction of the person and that also includes the person's name and current address.

(2)        Enter his or her name and current address on a record that the retailer shall maintain solely for the purposes of this section.

(3)        Sign his or her name, verifying by signature the glass tube or splitter will not be used as drug paraphernalia in violation of the criminal laws of the State of North Carolina.

(c)        The retailer shall maintain the record described in subsection (b) of this section for a period of two years from the date of each transaction, after which it may be destroyed.

(d)        The record shall be readily available within 48 hours of the time of the transaction for inspection by an authorized official of a federal, State, or local law enforcement agency.

(e)        The retailer shall train its agents and employees on the requirements of this section.  (2009‑205, s. 1.)



§ 90-113.83. Penalties.

§ 90‑113.83.  Penalties.

(a)        A retailer, or an employee of the retailer, who willfully and knowingly violates any one of the subsections of G.S. 90‑113.82 shall be guilty of a Class 2 misdemeanor.

(b)        Any person who knowingly makes a false statement or representation in fulfilling the requirements in G.S. 90‑113.82(b) shall be guilty of a Class 1 misdemeanor.  (2009‑205, s. 1.)



§ 90-113.84. Immunity.

§ 90‑113.84.  Immunity.

A retailer, or an employee of the retailer, who, reasonably and in good faith, (i) reports to any law enforcement agency any alleged criminal activity related to the sale or purchase of glass tubes or splitters or (ii) refuses to sell a glass tube or splitter to a person reasonably believed to be purchasing it for use as drug paraphernalia is immune from civil liability for that conduct, except in cases of willful misconduct.  (2009‑205, s. 1.)



§ 90-114. Optometry defined.

Article 6.

Optometry.

§ 90‑114.  Optometry defined.

Any one or any combination of the following practices shall constitute the practice of optometry:

(1)        The examination of the human eye by any method, other than surgery, to diagnose, to treat, or to refer for consultation or treatment any abnormal condition of the human eye and its adnexa; or

(2)        The employment of instruments, devices, pharmaceutical agents and procedures, other than surgery, intended for the purposes of investigating, examining, treating, diagnosing or correcting visual defects or abnormal conditions of the human eye or its adnexa; or

(3)        The prescribing and application of lenses, devices containing lenses, prisms, contact lenses, orthoptics, vision training, pharmaceutical agents, and prosthetic devices to correct, relieve, or treat defects or abnormal conditions of the human eye or its adnexa. (1909, c. 444, s. 1; C.S., s. 6687; 1923, c. 42, s. 1; 1977, c. 482, s. 1; 1997‑75, s. 1.)



§ 90-115. Practice without registration unlawful.

§ 90‑115.  Practice without registration unlawful.

After the passage of this Article it shall be unlawful for any person to practice optometry in the State unless he has first obtained a certificate of registration as hereinafter provided. Within the meaning of this Article, a person shall be deemed as practicing optometry who does, or attempts to, sell, furnish, replace, or duplicate, a lens, frame, or mounting, or furnishes any kind of material or apparatus for ophthalmic use, without a written prescription from a person authorized under the laws of the State of North Carolina to practice optometry, or from a person authorized under the laws of North Carolina to practice medicine: Provided, however, that the provisions of this section shall not prohibit persons or corporations from selling completely assembled spectacles, without advice or aid as to the selection thereof, as merchandise from permanently located or established places of business, nor shall it prohibit persons or corporations from making mechanical repairs to frames for spectacles; nor shall it prohibit any person, firm, or corporation engaged in grinding lenses and filling prescriptions from replacing or duplicating lenses on original prescriptions issued by a duly licensed optometrist, and oculist. (1909, c. 444, s. 2; C.S., s. 6688; 1935, c. 63; 1967, c. 691, s. 43.)



§ 90-115.1. Acts not constituting the unlawful practice of optometry.

§ 90‑115.1.  Acts not constituting the unlawful practice of optometry.

In addition to the exemptions from this Article otherwise existing the following acts or practices shall not constitute the unlawful practice of optometry:

(1)        The practice of optometry, in the discharge of their official duties, by optometrists in any branch of the military service of the United States or in the full employ of any agency of the United States.

(2)        The teaching of optometry, in optometry schools or colleges operated and conducted in this State and approved by the North Carolina State Board of Examiners in Optometry, by any person or persons licensed to practice optometry anywhere in the United States or in any country, territory or other recognized jurisdiction; provided, however, that such teaching of optometry by any person or persons licensed in any jurisdiction other than a place in the United States must first be approved by the North Carolina State Board of Examiners in Optometry.

(3)        The practice of optometry by students enrolled in optometry schools or colleges approved by the North Carolina State Board of Examiners in Optometry when such practice is performed as a part of the student's course of instruction, is under the direct supervision of an optometrist who is either duly licensed in North Carolina or qualified under subdivision (2) above as a teacher, and is conducted in accordance with such rules as may be established for such practice by the North Carolina State Board of Examiners in Optometry.  Additionally, the practice of optometry by such students at any location upon patients or inmates of institutions wholly owned or operated by the State of North Carolina or any political subdivision or subdivisions thereof when, in the opinion of the dean of such optometry school or college or his designee, the student's optometric education and experience is adequate therefor, subject to review and approval by the said Board of Examiners in Optometry, and such practice is a part of the course of instruction of such students, is performed under the supervision of a duly licensed optometrist acting as a teacher or instructor and is without remuneration except for expenses and subsistence as defined and permitted by the rules and regulations of said Board of Examiners in Optometry.

(4)        The temporary practice of optometry by licensed optometrists of another state or of any territory or country when the same is performed, as clinicians, at meetings or organized optometric societies, associations, colleges or similar optometric organizations, or when such optometrists appear in emergency cases upon the specific call of and in consultation with an optometrist duly licensed to practice in this State.

(5)        The practice of optometry by a person who is a graduate of an optometric school or college approved by the North Carolina State Board of Examiners in Optometry and who is not licensed to practice optometry in this State, when such person is the holder of a valid intern permit, or provisional license, issued to him by the North Carolina State Board of Examiners in Optometry pursuant to the terms and provisions of this Article, and when such practice of optometry complies with the conditions of said intern permit, or provisional license.

(6)        Any act or acts performed by an optometric assistant or technician to an optometrist licensed to practice in this State when said act or acts are authorized and permitted by and performed in accordance with rules and regulations promulgated by the Board.

(7)        Optometric assisting and related functions as a part of their instructions by optometric assistant students enrolled in a course conducted in this State and approved by the Board, when such functions are performed under the supervision of an optometrist acting as a teacher or instructor who is either duly licensed in North Carolina or qualified for the teaching of optometry pursuant to the provisions of subdivision (2) above. (1975, c. 733; 1989, c. 321.)



§ 90-116. Board of Examiners in Optometry.

§ 90‑116.  Board of Examiners in Optometry.

In order to properly regulate the practice of optometry, there is established a North Carolina State Board of Examiners in Optometry, which shall consist of five regularly graduated optometrists who have been engaged in the practice of optometry in this State for at least five years and two members to represent the public at large.

No public member shall at any time be a health care provider, be related to or be the spouse of a health care provider, or have any pecuniary interest in the profitability of a health care provider. For purposes of this section, the term "health care provider" shall have the same meaning as provided in G.S. 58‑47‑5(4). The Governor shall appoint the two public members not later than July 1, 1981.

The optometric members of the Board shall be appointed by the Governor from a list provided by the North Carolina State Optometric Society. For each vacancy, the society must submit at least three names to the Governor. The society shall establish procedures for the nomination and election of optometrist members of the Board. These procedures shall be adopted under the rule‑making procedures described in Article 2A, Chapter 150B of the General Statutes, and notice of the proposed procedures shall be given to all licensed optometrists residing in North Carolina. Such procedures shall not conflict with the provisions of this section. Every optometrist with a current North Carolina license residing in the State shall be eligible to vote in all such elections, and the list of licensed optometrists shall constitute the registration list for elections. Any decision of the society relative to the conduct of such elections may be challenged by civil action in the Wake County Superior Court. A challenge must be filed not later than 30 days after the society has rendered the decision in controversy, and all such cases shall be heard de novo.

All Board members serving on June 30, 1981, shall be eligible to complete their respective terms. No member appointed to a term on or after July 1, 1981, shall serve more than two complete consecutive five‑year terms, except that each member shall serve until his successor is chosen and qualifies.

The Governor may remove any member for good cause shown. Any vacancy in the optometrist membership of the Board shall be filled for the period of the unexpired term by the Governor from a list of at least three names submitted by the North Carolina State Optometric Society Executive Council. Any vacancy in the public membership of the Board shall be filled by the Governor for the unexpired term. (1909, c. 444, s. 3; 1915, c. 21, s. 1; C.S., s. 6689; 1935, c. 63; 1981, c. 496, s. 1; 1987, c. 827, s. 1; 2000‑189, s. 5.)



§ 90-117. Officers; common seal.

§ 90‑117.  Officers; common seal.

The North Carolina State Board of Examiners in Optometry shall, at each annual meeting thereof, elect one of its members president and one secretary‑treasurer. The common seal which has already been adopted by said Board, pursuant to law, shall be continued as the seal of said Board. (1909, c. 444, s. 4; C.S., s. 6690; 1935, c. 63; 1953, c. 1041, s. 11; 1973, c. 800, s. 1.)



§ 90-117.1. Quorum; adjourned meetings.

§ 90‑117.1.  Quorum; adjourned meetings.

A majority of the members of said Board shall constitute a quorum for the transaction of business. If a majority of members are not present at the time and the place appointed for a Board meeting, those members of the Board in attendance may adjourn from day to day until a quorum is present, and the action of the Board taken at any adjourned meeting thus had shall have the same force and effect as if had upon the day and at the hour of the meeting called and adjourned from day to day. (1973, c. 800, s. 2; 1981, c. 496, s. 2.)



§ 90-117.2. Records and transcripts.

§ 90‑117.2.  Records and transcripts.

The said Board shall keep a record of its transactions at all annual or special meetings and shall provide a record book in which shall be entered the names and proficiency of all persons to whom licenses may be granted under the provisions of law. The said book shall show, also, the license number and the date upon which such license was issued and shall show such other matters as in the opinion of the Board may be necessary or proper. Said book shall be deemed a book of record of said Board and a transcript of any entry therein or a certification that there is not entered therein the name, proficiency and license number or date of granting such license, certified under the hand of the secretary‑treasurer, attested by the seal of the North Carolina State Board of Examiners in Optometry, shall be admitted as evidence in any court of this State when the same shall otherwise be competent. (1973, c. 800, s. 3.)



§ 90-117.3. Annual and special meetings.

§ 90‑117.3.  Annual and special meetings.

The North Carolina State Board of Examiners in Optometry shall meet annually in June of each year at such place as may be determined by the Board, and at such other times and places as may be  determined by action of the Board or by a majority of the members thereof. Notice of the place of the annual meeting and of the time and place of any special or called meeting shall be given in writing, by registered or certified mail or personally, to each member of the Board at least 10 days prior to said meeting; provided the requirements of notice may be waived by any member of the Board. At the annual meeting or at any special or called meeting, the said Board shall have the power to conduct examination of applicants and to transact such other business as may come before it, provided that in case of a special meeting, the purpose for which said meeting is called shall be stated in the notice. (1973, c. 800, s. 4; 1981, c. 496, s. 3.)



§ 90-117.4. Judicial powers; additional data for records.

§ 90‑117.4.  Judicial powers; additional data for records.

The president of the North Carolina State Board of Examiners in Optometry, and/or the secretary‑treasurer of said Board, shall have the power to administer oaths, issue subpoenas requiring the attendance of persons and the production of papers and records before said Board in any hearing, investigation or proceeding conducted by it.  The sheriff or other proper official of any county of the State shall serve the process issued by said president or secretary‑treasurer of said Board pursuant to its requirements and in the same manner as process issued by any court of record.  The said Board shall pay for the service of all process, such fees as are provided by law for the service of like process in other cases.

Any person who shall neglect or refuse to obey any subpoena requiring him to attend and testify before said Board or to produce books, records or documents shall be guilty of a Class 1 misdemeanor.

The Board shall have the power, upon the production of any papers, records or data, to authorize certified copies thereof to be substituted in the permanent record of the matter in which such books, records or data shall have been introduced in evidence. (1973, c. 800, s. 5; 1993, c. 539, s. 627; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 90-117.5. Bylaws and regulations.

§ 90‑117.5.  Bylaws and regulations.

The North Carolina State Board of Examiners in Optometry shall have the power to make necessary bylaws and regulations, not inconsistent with the provisions of this Article, regarding any matter referred to in this Article and for the purpose of facilitating the transaction of business by the said Board. (1973, c. 800, s. 6.)



§ 90-118. Examination and licensing of applicants; qualifications; causes for refusal to grant license; void licenses; educational requirements for prescription and use of pharmaceutical agents.

§ 90‑118.  Examination and licensing of applicants; qualifications; causes for refusal to grant license; void licenses; educational requirements for prescription and use of pharmaceutical agents.

(a)        The North Carolina State Board of Examiners in Optometry shall grant licenses to practice optometry to such applicants who are graduates of an accredited optometric institution, who, in the opinion of a majority of the Board, shall undergo a satisfactory examination of proficiency in the knowledge and practice of optometry, subject, however, to the further provisions of this section and to the provisions of this Article.

(b)        The applicant shall be of good moral character and at least 18 years of age at the time the application for examination is filed.  The application shall be made to the said Board in writing and shall be accompanied by evidence satisfactory to said Board that the applicant is a person of good moral character; has an academic education, the standard of which shall be determined by the said Board; and that he is a graduate of and has a diploma from an accredited optometric college or the optometric department of an accredited university or college recognized and approved as such by the said Board.

(c)        The North Carolina State Board of Examiners in Optometry is authorized to conduct both written or oral and clinical examinations of such character as to thoroughly test the qualifications of the applicant, and may refuse to grant a license to any person who, in its discretion, is found deficient in said examination, or to any person guilty of cheating, deception, or fraud during such examination, or whose examination discloses, to the satisfaction of the Board, a deficiency in academic education.  The Board may employ such optometrists found qualified therefor by the Board in examining applicants for licenses as it deems appropriate.

(d)        Any license obtained through fraud or by any false representation shall be void ab initio and of no effect.

(e)        The Board shall not license any person to practice optometry in the State of North Carolina beyond the scope of the person's educational training as determined by the Board. No optometrist presently licensed in this State shall prescribe and use pharmaceutical agents in the practice of optometry unless and until he (i) has submitted to the Board evidence of satisfactory completion of all educational requirements established by the Board to prescribe and use pharmaceutical agents in the practice of optometry and (ii) has been certified by the Board as educationally qualified to prescribe and use pharmaceutical agents.

Provided, however, that no course or courses in pharmacology shall be approved by the Board unless (i) taught by an institution having facilities for both the didactic and clinical instruction in pharmacology and which is accredited by a regional or professional accrediting organization that is recognized and approved by the Council on Postsecondary Accreditation or the United States Office of Education and (ii) transcript credit for the course or courses is certified to the Board by the institution as being equivalent in both hours and content to those courses in pharmacology required by the other licensing boards in this Chapter whose licensees or registrants are permitted the use of pharmaceutical agents in the course of their professional practice. (1909, c. 444, s. 5; 1915, c. 21, ss. 2, 3, 4; C.S., s. 6691; 1923, c. 42, ss. 2, 3; 1935, c. 63; 1949, c. 357; 1959, c. 464; 1973, c. 800, s. 7; 1975, c. 19, s. 23; 1977, c. 482, s. 2; 1981, c. 496, ss. 4, 5; 1997‑75, s. 4.1.)



§ 90-118.1. Contents of original license.

§ 90‑118.1.  Contents of original license.

The original license granted by the North Carolina State Board of Examiners in Optometry shall bear a serial number, the full name of the applicant, the date of issuance and shall be signed by the president and a majority of the members of the said Board and attested by the seal of said Board and the secretary thereof. The certificate of renewal of license shall bear a serial number which need not be the serial number of the original license issued, the full name of the applicant and the date of issuance. (1973, c. 800, s. 8.)



§ 90-118.2. Displaying license and current certificate of renewal.

§ 90‑118.2.  Displaying license and current certificate of renewal.

The license and the current certificate of renewal of license to practice optometry issued, as herein provided, shall at all times be displayed in a conspicuous place in the office of the holder thereof and whenever requested the license and the current certificate of renewal shall be exhibited to or produced before the North Carolina State Board of Examiners in Optometry or to its authorized agents.

A licensee who practices in more than one office location shall make application to the Board for a duplicate license for each branch  office for display as required by this section. In issuing a duplicate license, the address of the branch office location and the original certificate number shall be included. At the time of the annual renewal of licenses, those optometrists who have been issued a duplicate license for a branch office, shall make application to the North Carolina Board of Examiners in Optometry on a form provided by the Board for the renewal of the license in the same manner as provided for in G.S. 90‑118.10 for the renewal of his license. The holder of a certificate for a branch office may cancel it by returning the certificate to the Secretary of the Board. (1973, c. 800, s. 9; 1981, c. 811, s. 1.)



§ 90-118.3. Refusal to grant renewal of license.

§ 90‑118.3.  Refusal to grant renewal of license.

For nonpayment of fee or fees required by this Article, or for violation of any of the terms or provisions of G.S. 90‑121.2, the North Carolina State Board of Examiners in Optometry may refuse to issue a certificate of renewal of license. (1973, c. 800, s. 10; 1981, c. 811, s. 2.)



§ 90-118.4. Duplicate licenses.

§ 90‑118.4.  Duplicate licenses.

When a person is a holder of a license to practice optometry in North Carolina or the holder of a certificate of renewal of license, he may make application to the North Carolina State Board of Examiners in Optometry for the issuance of a copy or a duplicate thereof accompanied by a reasonable fee set by the Board. Upon the filing of the application and the payment of the fee, the said Board shall issue a copy or duplicate. (1973, c. 800, s. 11.)



§ 90-118.5. Licensing practitioners of other states.

§ 90‑118.5.  Licensing practitioners of other states.

(a)        If an applicant for licensure is already licensed in another state in optometry, the North Carolina State Board of Examiners in Optometry shall issue a license to practice optometry to the applicant without examination other than a clinical practicum examination upon evidence that:

(1)        The applicant is currently an active, competent practitioner in good standing, and

(2)        The applicant has practiced at least three out of the five years immediately preceding his or her application, and

(3)        The applicant currently holds a valid license in another state, and

(4)        No disciplinary proceeding or unresolved complaint is pending anywhere at the time a license is to be issued by this State, and

(5)        The licensure requirements in the other state are equivalent  to or higher than those required by this State.

(b)        Application for license to be issued under the provisions of this section shall be accompanied by a certificate from the optometry  board or like board of the state from which said applicant removed, certifying that the applicant is the legal holder of a license to practice optometry in that state, and for a period of at least three out of five years immediately preceding the application has engaged in the practice of optometry; is of good moral character and that during the period of his practice no charges have been filed with said board  against the applicant for the violation of the criminal laws of the state or the United States, or for the violation of the ethics of the  profession of optometry.

(c)        Application for a license under this section shall be made to the North Carolina State Board of Examiners in Optometry within six months of the date of the issuance of the certificate hereinbefore required, and said certificate shall be accompanied by the diploma or other evidence of the graduation from an accredited, recognized and approved optometry college, school or optometry department of a college or university.

(d)        Any license issued upon the application of any optometrist from any other state or territory shall be subject to all of the provisions of this Article with reference to the license issued by the North Carolina State Board of Examiners in Optometry upon examination of applicants and the rights and privileges to practice the profession of optometry under any license so issued shall be subject to the same duties, obligations, restrictions and the conditions as imposed by this Article on optometrists originally examined by the North Carolina State Board of Examiners in Optometry. (1973, c. 800, s. 12; 1981, c. 496, ss. 6, 7.)



§ 90-118.6. Certificate issued to optometrist moving out of State.

§ 90‑118.6.  Certificate issued to optometrist moving out of State.

Any optometrist duly licensed by the North Carolina State Board of Examiners in Optometry, desiring to move from North Carolina  to another state, territory or foreign country, if a holder of a certificate of renewal of license from said Board, upon application to said Board and the payment to it of the fee in this Article provided, shall be issued a certificate showing his full name and address, the date of license originally issued to him, the date and number of his renewal of license, and whether any charges have been filed with the Board against him. The Board may provide forms for such certificate, requiring such additional information as it may determine proper. (1973, c. 800, s. 13.)



§ 90-118.7. Licensing former optometrists who have moved back into State or resumed practice.

§ 90‑118.7.  Licensing former optometrists who have moved back into State or resumed practice.

Any person who shall have been licensed by the North Carolina State Board of Examiners in Optometry to practice optometry in this State who shall have retired from practice or who shall have moved from the State and shall have returned to the State, may, upon a satisfactory showing to said Board of his proficiency in the profession of optometry and his good moral character during the period of his retirement, or absence from the State, be granted by said Board a license to resume the practice of optometry upon making application  to the said Board in such form as it may require. The license to resume practice, after issuance thereof, shall be subject to all the provisions of this Article. (1973, c. 800, s. 14.)



§§ 90-118.8 through 90-118.9. Repealed by Session Laws 1981, c. 811, ss. 4, 5.

§§ 90‑118.8 through 90‑118.9.  Repealed by Session Laws 1981, c. 811, ss. 4, 5.



§ 90-118.10. Annual renewal of licenses.

§ 90‑118.10.  Annual renewal of licenses.

Since the laws of North Carolina now in force provided for the annual renewal of any license issued by the North Carolina State Board of Examiners in Optometry, it is hereby declared to be the policy of this State that all licenses heretofore issued by the North  Carolina State Board of Examiners in Optometry, or hereafter issued by said Board are subject to annual renewal and the exercise of any privilege granted by any license heretofore issued or hereafter issued by the North Carolina State Board of Examiners in Optometry is subject to the issuance on or before the first day of January of each year of a certificate of renewal of license.

On or before the first day of January of each year, each optometrist engaged in the practice of optometry in North Carolina shall make application to the North Carolina State Board of Examiners in Optometry and receive from said Board, subject to the further provisions of this section and of this Article, a certificate of renewal of said license.

The application shall show the serial number of the applicant's license, his full name, address and the county in which he has practiced during the preceding year, the date of the original issuance of license to said applicant and such other information as the said Board from time to time may prescribe by regulation.

If the application for such renewal certificate, accompanied by the fee required by this Article, is not received by the Board before January 31 of each year, an additional fee of fifty dollars ($50.00) shall be charged for renewal certificate. If such application accompanied by the renewal fee is not received by the Board before March 31 of each year, every person thereafter continuing to practice optometry without having applied for a certificate of renewal shall be guilty of the unauthorized practice of optometry and shall be subject to the penalties prescribed by G.S. 90‑118.11.

In issuing a certificate of renewal, the Board shall expressly state whether such person, otherwise licensed in the practice of optometry, has been certified to prescribe and use pharmaceutical agents. (1973, c. 800, s. 17; c. 1092, s. 1; 1977, c. 482, s. 3; 1987, c. 645, s. 3.)



§ 90-118.11. Unauthorized practice; penalty for violation of Article.

§ 90‑118.11.  Unauthorized practice; penalty for violation of Article.

If any person shall practice or attempt to practice optometry in this State without first having passed the examination and obtained a license from the North Carolina State Board of Examiners in Optometry; or without having obtained a provisional license from said Board; or if he shall practice optometry after March 31 of each year without applying for a certificate of renewal of license, as provided in G.S. 90‑118.10; or shall practice or attempt to practice optometry while his license is revoked, or suspended, or when a certificate of renewal of license has been refused; or shall practice or attempt to practice optometry by means or methods that the Board has determined is beyond the scope of the person's educational training; or shall violate any of the provisions of this Article for which no specific penalty has been provided; or shall practice, or attempt to practice, optometry in violation of the provisions of this Article; or shall practice optometry under any name other than his own name, said person shall be guilty of a Class 1 misdemeanor.  Each day's violation of this Article shall constitute a separate offense. (1973, c. 800, s. 18; 1977, c. 482, s. 4; 1981, c. 496, s. 10; 1993, c. 539, s. 628; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 90-119. Persons in practice before passage of statute.

§ 90‑119.  Persons in practice before passage of statute.

Every person who had been engaged in the practice of optometry in the State for two years prior to the date of the passage of this Article shall hereafter file an affidavit as proof thereof with the Board. The secretary shall keep a record of such persons who shall be exempt from the provisions of the preceding section [G.S. 90‑118]. Upon payment of three dollars ($3.00) he shall issue to each of them certificates of registration without the necessity of an examination. Failure on the part of a person so entitled within six months of the enactment of this Article to make written application to the Board for the certificate of registration accompanied by a written statement, signed by him and duly verified before an officer authorized to administer oaths within this State, fully setting forth the grounds upon which he claims such certificate, shall be deemed a waiver of his right to a certificate under the provisions of this section. A person who has thus waived his right may obtain a certificate thereafter by successfully passing examination and paying a fee as provided herein. (1909, c. 444, ss. 6, 7, 9; C.S., s. 6692.)



§§ 90-120 through 90-121. Repealed by Session Laws 1973, c. 800, ss. 19, 20.

§§ 90‑120 through 90‑121.  Repealed by Session Laws 1973, c. 800, ss. 19, 20.



§ 90-121.1. Board may enjoin illegal practices.

§ 90‑121.1.  Board may enjoin illegal practices.

In view of the fact that the illegal practice of optometry imminently endangers the public health and welfare, and is a public nuisance, the North Carolina State Board of Examiners in Optometry may, if it shall find that any person is violating any of the provisions of this Article, apply to the superior court for a temporary or permanent restraining order or injunction to restrain such person from continuing such illegal practices. If upon such application, it shall appear to the court that such person has violated, or is violating, the provisions of this Article, the court shall issue an order restraining any further violating thereof. All such actions by the Board for injunctive relief shall be governed by the provisions of Article 37 of Chapter 1 of the General Statutes: provided, such injunctive relief may be granted regardless of whether criminal prosecution has been or may be instituted under the provisions of G.S. 90‑124. Actions under this section shall be commenced in the superior court district or set of districts as defined in G.S. 7A‑41.1 in which the respondent resides or has his principal place of business. (1973, c. 800, s. 19; 1981, c. 496, s. 11; 1987 (Reg. Sess., 1988), c. 1037, s. 101.)



§ 90-121.2. Rules and regulations; discipline, suspension, revocation and regrant of certificate.

§ 90‑121.2.  Rules and regulations; discipline, suspension, revocation and regrant of certificate.

(a)        The Board shall have the power to make, adopt, and promulgate such rules and regulations, including rules of ethics, as may be necessary and proper for the regulation of the practice of the profession of optometry and for the performance of its duties. The Board shall have jurisdiction and power to hear and determine all complaints, allegations, charges of malpractice, corrupt or unprofessional conduct, and of the violation of the rules and regulations, including rules of ethics, made against any optometrist licensed to practice in North Carolina. The Board shall also have the power and authority to: (i) refuse to issue a license to practice optometry; (ii) refuse to issue a certificate of renewal of a license to practice optometry; (iii) revoke or suspend a license to practice optometry; and (iv) invoke such other disciplinary measures, censure, or probative terms against a licensee as it deems fit and proper; in any instance or instances in which the Board is satisfied that such applicant or licensee:

(1)        Has engaged in any act or acts of fraud, deceit or misrepresentation in obtaining or attempting to obtain a license or the renewal thereof;

(2)        Is a chronic or persistent user of intoxicants, drugs or narcotics to the extent that the same impairs his ability to practice optometry;

(3)        Has been convicted of any of the criminal provisions of this Article or has entered a plea of guilty or nolo contendere to any charge or charges arising therefrom;

(4)        Has been convicted of or entered a plea of guilty or nolo contendere to any felony charge or to any misdemeanor charge involving moral turpitude;

(5)        Has been convicted of or entered a plea of guilty or nolo contendere to any charge of violation of any State or federal narcotic or barbiturate law;

(6)        Has engaged in any act or practice violative of any of the provisions of this Article or violative of any of the rules and regulations promulgated and adopted by the Board, or has aided, abetted or assisted any other person or entity in the violation of the same;

(7)        Is mentally, emotionally, or physically unfit to practice optometry or is afflicted with such a physical or mental disability as to be deemed dangerous to the health and welfare of his patients. An adjudication of mental incompetency in a court of competent jurisdiction or a determination thereof by other lawful means shall be conclusive proof of unfitness to practice optometry unless or until such person shall have been subsequently lawfully declared to be mentally competent;

(8)        Repealed by Session Laws 1981, c. 496, s. 12.

(9)        Has permitted the use of his name, diploma or license by another person either in the illegal practice of optometry or in attempting to fraudulently obtain a license to practice optometry;

(10)      Has engaged in such immoral conduct as to discredit the optometry profession;

(11)      Has obtained or collected or attempted to obtain or collect any fee through fraud, misrepresentation, or deceit;

(12)      Has been negligent in the practice of optometry;

(13)      Has employed a person not licensed in this State to do or perform any act of service, or has aided, abetted or assisted any such unlicensed person to do or perform any act or service which under this Article can lawfully be done or performed only by an optometrist licensed in this State;

(14)      Is incompetent in the practice of optometry;

(15)      Has practiced any fraud, deceit or misrepresentation upon the public or upon any individual in an effort to acquire or retain any patient or patients, including false or misleading advertising;

(16)      Has made fraudulent or misleading statements pertaining to his skill, knowledge, or method of treatment or practice;

(17)      Has committed any fraudulent or misleading acts in the practice of optometry;

(18)      Repealed by Session Laws 1981, c. 496, s. 12.

(19)      Has, in the practice of optometry, committed an act or acts constituting malpractice;

(20)      Repealed by Session Laws 1981, c. 496, s. 12.

(21)      Has permitted an optometric assistant in his employ or under his supervision to do or perform any act or acts violative to this Article or of the rules and regulations promulgated by the Board;

(22)      Has wrongfully or fraudulently or falsely held himself out to be or represented himself to be qualified as a specialist in any branch of optometry;

(23)      Has persistently maintained, in the practice of optometry, unsanitary offices, practices, or techniques;

(24)      Is a menace to the public health by reason of having a serious communicable disease;

(25)      Has engaged in any unprofessional conduct as the same may be from time to time defined by the rules and regulations of the Board.

In addition to and in conjunction with the actions described above, the Board may make a finding adverse to a licensee or applicant but withhold imposition of judgment and penalty or it may impose judgment and penalty but suspend enforcement thereof and place the licensee on probation, which probation may be vacated upon noncompliance with such reasonable terms as the Board may impose. The Board may administer a public or private reprimand or a private letter of concern, and the private reprimand and private letter of concern shall not require a hearing in accordance with G.S. 90‑121.3 and shall not be disclosed to any person except the licensee. The Board may require a licensee to: (i) make specific redress or monetary redress; (ii) provide free public or charity service; (iii) complete educational, remedial training, or treatment programs; (iv) pay a fine; and (v) reimburse the Board for disciplinary costs.

(b)        If any person engages in or attempts to engage in the practice of optometry while his license is suspended, his license to practice optometry in the State of North Carolina may be permanently revoked.

(c)        The Board may, on its own motion, initiate the appropriate legal proceedings against any person, firm or corporation when it is made to appear to the Board that such person, firm or corporation has violated any of the provisions of this Article.

(d)        The Board may appoint, employ or retain an investigator or investigators for the purpose of examining or inquiring into any practices committed in this State that might violate any of the provisions of this Article or any of the rules and regulations promulgated by the Board.

(e)        The Board may employ or retain legal counsel for such matters and purposes as may seem fit and proper to said Board.

(f)         As used in this section the term "licensee" includes licensees, provisional licensees and holders of intern permits, and the term "license" includes license, provisional license and intern permit.

(g)        A person, partnership, firm, corporation, association, authority, or other entity acting in good faith without fraud or malice shall be immune from civil liability for (i) reporting or investigating the acts or omissions of a licensee or applicant that violate the provisions of subsection (a) of this section or any other provision of law relating to the fitness of a licensee or applicant to practice optometry and (ii) initiating or conducting proceedings against a licensee or applicant if a complaint is made or action is taken in good faith without fraud or malice. A person shall not be held liable in any civil proceeding for testifying before the Board in good faith and without fraud or malice in any proceeding involving a violation of subsection (a) of this section or any other law relating to the fitness of an applicant or licensee to practice optometry, or for making a recommendation to the Board in the nature of peer review, in good faith and without fraud and malice. (1973, c. 800, s. 20; 1981, c. 496, ss. 12, 13; 2000‑184, s. 6.)



§ 90-121.3. Hearings.

§ 90‑121.3.  Hearings.

(a)        The Board shall grant any person whose license is affected the right to be heard before the Board, before any of the following action is finally taken, the effect of which would be:

(1)        To deny permission to take an examination for licensing for which application has been duly made; or

(2)        To deny a license after examination for any cause other than failure to pass an examination; or

(3)        To withhold the renewal of a license for any cause other than failure to pay a statutory renewal fee; or

(4)        To suspend a license; or

(5)        To revoke a license; or

(6)        To revoke or suspend a provisional license or an intern permit; or

(7)        To invoke any other disciplinary measures, censure, or probative terms against a licensee, a provisional licensee, or an intern.

(b)        Proceedings under this section shall be conducted in accordance with the provisions of Chapter 150B of the General Statutes of North Carolina.

(c)        In lieu of or as a part of such hearings and subsequent proceedings the Board is authorized and empowered to enter any consent order relative to the discipline, censure, or probation of a licensee, an intern, or an applicant for a license, or relative to the revocation or suspension of a license, provisional license, or intern permit.

(d)        Following the service of the notice of hearing as required by Chapter 150B of the General Statutes, the Board and the person upon whom such notice is served shall have the right to conduct adverse examinations, take depositions, and engage in such further discovery proceedings as are permitted by the laws of this State in civil matters.  The Board is hereby authorized and empowered to issue such orders, commissions, notices, subpoenas, or other process as might be necessary or proper to effect the purposes of this subsection; provided, however, that no member of the Board shall be subject to examination hereunder. (1973, c. 800, s. 21; c. 1331, s. 3; 1987, c. 827, s. 1.)



§ 90-121.4. Restoration of revoked license.

§ 90‑121.4.  Restoration of revoked license.

Whenever any optometrist has been deprived of his license, the North Carolina State Board of Examiners in Optometry in its discretion may restore said license upon due notice being given and hearing had, and satisfactory evidence produced or proper reformation of the licentiate, before restoration. (1973, c. 800, s. 22.)



§ 90-122. Compensation and expenses of Board.

§ 90‑122.  Compensation and expenses of Board.

Notwithstanding G.S. 93B‑5(a), each member of the North Carolina State Board of Examiners in Optometry shall receive as compensation for his services in the performance of his duties under this Article two hundred dollars ($200.00) for each day actually engaged in the performance of the duties of his office, and all legitimate and necessary expenses incurred in attending meetings of the said Board.

All per diem allowances and all expenses paid as provided in this section shall be paid upon vouchers drawn by the Executive Director of the Board in accordance with Board policy.

The Board is authorized and empowered to expend from funds collected such sum or sums as it may determine necessary in the administration and enforcement of this Article, and employ such personnel as it may deem requisite to assist in carrying out the administrative functions required by this Article and by the Board. (1909, c. 444, s. 11; C.S., s. 6695; 1923, c. 42, s. 4; 1935, c. 63; 1959, c. 574; 1973, c. 800, s. 23; 1979, c. 771, s. 3; 1987, c. 645, s. 2; 2001‑493, s. 1.)



§ 90-123. Fees.

§ 90‑123.  Fees.

In order to provide the means of carrying out and enforcing the provisions of this Article and the duties of devolving upon the North Carolina State Board of Examiners in Optometry, the Board is authorized to charge and collect the following fees:

(1)....... Each application for general optometry examination.................................... $800.00

(2)        Each general optometry license renewal, which fee shall

be annually fixed by the Board, and not later than December 15

of each year written notice of the amount of the renewal fee

shall be given to each optometrist licensed to practice in this

State by mailing the notice to the last address of record with

the Board of each such optometrist.............................................................. 300.00

(3)        Each certificate of license to a resident optometrist desiring to

change to another state or territory............................................................... 300.00

(4)        Each license issued to a practitioner of another state or

territory to practice in this State.................................................................... 350.00

(5)        Each license to resume practice issued to an optometrist who

has retired from the practice of optometry or who has

removed from and returned to this State....................................................... 350.00

(6)        Each application for registration as an optometric assistant

or renewal thereof....................................................................................... 100.00

(7)        Each application for registration as an optometric technician

or renewal thereof....................................................................................... 100.00

(8)        Each duplicate license or renewal thereof for each branch

office........................................................................................................... 100.00.

(1909, c. 444, s. 12; C.S., s. 6696; 1923, c. 42, s. 5; 1933, c. 492; 1937, c. 362, s. 1; 1959, c. 477; 1969, c. 624; 1973, c. 1092, s. 2; 1979, c. 771, ss. 1, 2; 1981, c. 909; 1987, c. 645, s. 1; 2001‑493, s. 2.)



§ 90-123.1. Continuing education courses required.

§ 90‑123.1.  Continuing education courses required.

All registered optometrists now or hereafter licensed in the State of North Carolina are and shall be required to take annual courses of study in subjects relating to the practice of the profession of optometry to the end that the utilization and application of new techniques, scientific and clinical advances, and the achievements of research will assure expansive and comprehensive care to the public. The length of study shall be prescribed by the Board but shall not exceed 25 hours in any calendar year. Attendance must be at a course or courses approved by the Board. Attendance at any course or courses of study are to be certified to the Board upon a form approved by the Board and shall be submitted by each registered optometrist at the time he makes application to the Board for the renewal of his license and payment of his renewal fee. The Board is authorized to use up to one half of its annual renewal fees for the purposes of contracting with institutions of higher learning, professional organizations, or qualified individuals for the providing of educational programs that meet this requirement. The Board is further authorized to treat funds set aside for the purpose of continuing education as State funds for the purpose of accepting any funds made available under federal law on a matching basis for the promulgation and maintenance of programs of continuing education. In no instance may the Board require a greater number of hours of study than are available at approved courses held within the State, and shall be allowed to waive this requirement in cases of certified illness or undue hardship. (1969, c. 354; 1981, c. 811, s. 3.)



§ 90-124. Rules and regulations of Board; violation a misdemeanor.

§ 90‑124.  Rules and regulations of Board; violation a misdemeanor.

Rules and regulations adopted by the Board shall become effective 30 days after passage, and the same may be proven, as evidence, by the president and/or the secretary‑treasurer of the Board, and/or by certified copy under the hand and seal of the secretary‑treasurer.  A certified copy of any rule or regulation shall be receivable in all courts as prima facie evidence thereof if otherwise competent, and any person, firm, or corporation violating any such rule or regulation shall be guilty of a Class 2 misdemeanor, and each day that this section is violated shall be considered a separate offense.

The Board shall issue every two years to each licensed optometrist a compilation or supplement of the Optometric Practice Act and the Board Rules and Regulations, and upon written request by such licensed optometrist, a directory of optometrists. (1909, c. 444, s. 13; C.S., s. 6697; 1935, c. 63; 1953, c. 189; c. 1041, s. 12; 1955, c. 996; 1973, c. 800, s. 24; 1993, c. 539, s. 629; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 90-125. Practicing under other than own name or as a salaried or commissioned employee.

§ 90‑125.  Practicing under other than own name or as a salaried or commissioned employee.

Except as provided for in Chapter 55B of the General Statutes of North Carolina, it shall be unlawful for any person licensed to practice optometry under the provisions of this Article to advertise, practice, or attempt to practice under a name other than his own, except as an associate of or assistant to an optometrist licensed under the laws of the State of North Carolina; and it shall be likewise unlawful for any corporation, lay body, organization, group, or lay individuals to engage, or undertake to engage, in the practice of optometry through means of engaging the services, upon a salary or commission basis, of one licensed to practice optometry or medicine in any of its branches in this State. Likewise, it shall be unlawful for any optometrist licensed under the provisions of this Article to undertake to engage in the practice of optometry as a salaried or commissioned employee of any corporation, lay body, organization, group, or lay individual. (1935, c. 63; 1937, c. 362, s. 2; 1969, c. 718, s. 16.)



§§ 90-126 through 90-126.1. Repealed by Session Laws 1973, c. 800, s. 26.

§§ 90‑126 through 90‑126.1.  Repealed by Session Laws 1973, c. 800, s. 26.



§ 90-127. Application of Article.

§ 90‑127.  Application of Article.

Nothing in this Article shall be construed to apply to physicians and surgeons authorized to practice under the laws of North Carolina, except the provisions contained in G.S. 90‑125, or prohibit  persons to sell spectacles, eyeglasses, or lenses as merchandise from  permanently located and established places of business. (1909, c. 444, s. 15; C.S., s. 6699; 1937, c. 362, s. 3.)



§ 90-127.1. Free choice by patient guaranteed.

§ 90‑127.1.  Free choice by patient guaranteed.

No agency of the State, county or municipality, nor any commission or clinic, nor any board administering relief, social security, health insurance or health service under the laws of the State of North Carolina shall deny to the recipients or beneficiaries of their aid or services the freedom to choose a duly licensed optometrist or duly licensed physician as the provider of care or services which are within the scope of practice of the profession of optometry as defined in this Chapter. (1965, c. 396, s. 3; 1973, c. 800, s. 25.)



§ 90-127.2. Filling prescriptions.

§ 90‑127.2.  Filling prescriptions.

Legally licensed druggists of this State may fill prescriptions of optometrists duly licensed by the North Carolina State Board of Examiners in Optometry to prescribe, apply or use pharmaceutical agents. (1977, c. 482, s. 5.)



§ 90-127.3. Copy of prescription furnished on request.

§ 90‑127.3.  Copy of prescription furnished on request.

All persons licensed or registered under this Chapter shall upon request give each patient having received an eye examination a copy of his spectacle prescription. No person, firm or corporation licensed or registered under Article 17 of this Chapter shall fill a prescription or dispense lenses, other than spectacle lenses, unless the prescription specifically states on its face that the prescriber intends it to be for contact lenses and includes the type and specifications of the contact lenses being prescribed. The prescriber shall state the expiration date on the face of every prescription, and the expiration date shall be no earlier than 365 days after the examination date.

Any person, firm or corporation that dispenses contact lenses on the prescription of a practitioner licensed under Articles 1 or 6 of this Chapter shall, at the time of delivery of the lenses, inform the  recipient both orally and in writing that he return to the prescriber for insertion of the lens, instruction on lens insertion and care, and to ascertain the accuracy and suitability of the prescribed lens. The  statement shall also state that if the recipient does not return to the prescriber after delivery of the lens for the purposes stated above, the prescriber shall not be responsible for any damages or injury resulting from the prescribed lens, except that this sentence does not apply if the dispenser and the prescriber are the same person.

Prescriptions filled pursuant to this section shall be kept on file by the prescriber and the person filling the prescription for at least 24 months after the prescription is filled. (1981, c. 496, s. 14.)



§ 90-128: Repealed by Session Laws 1973, c. 800, s. 26.

§ 90‑128:  Repealed by Session Laws 1973, c.  800, s. 26.



§ 90-128.1. Peer review agreements.

Article 6A.

Optometry Peer Review.

§ 90‑128.1.  Peer review agreements.

(a)        The North Carolina State Board of Examiners in Optometry may, under rules adopted by the Board in compliance with Chapter 150B of the General Statutes, enter into agreements with the North Carolina State Optometric Society (Society), for the purpose of conducting peer review activities. Peer review activities to be covered by such agreements shall be limited in peer review proceedings to review of clinical outcomes as they relate to the quality of health care delivered by optometrists licensed by the Board.

(b)        Peer review agreements shall include provisions for the Society to receive relevant information from the Board and other sources, provide assurance of confidentiality of nonpublic information and of the review process, and make reports to the Board. Peer review agreements shall include provisions assuring due process.

(c)        Any confidential patient information and other nonpublic information acquired, created, or used in good faith by the Society pursuant to this section shall remain confidential and shall not be subject to discovery or subpoena in a civil case.

(d)        Peer review activities conducted in good faith pursuant to any agreement under this section are deemed to be State directed and sanctioned and shall constitute State action for the purposes of application of antitrust laws. The Board shall be responsible for legal fees arising from peer review activities. (1997‑75, s. 3.)



§§ 90-128.2 through 90-128.6. Reserved for future codification purposes.

§§ 90‑128.2 through 90‑128.6.  Reserved for future codification purposes.



§ 90-129: Repealed by Session Laws 2009-447, s. 2, effective August 7, 2009.

Article 7.

Osteopathy.

§ 90‑129:  Repealed by Session Laws 2009‑447, s. 2, effective August 7, 2009.



§ 90-130: Repealed by Session Laws 2009-447, s. 2, effective August 7, 2009.

§ 90‑130:  Repealed by Session Laws 2009‑447, s. 2, effective August 7, 2009.



§ 90-131: Repealed by Session Laws 2009-447, s. 2, effective August 7, 2009.

§ 90‑131:  Repealed by Session Laws 2009‑447, s. 2, effective August 7, 2009.



§ 90-132: Repealed by Session Laws 2009-447, s. 2, effective August 7, 2009.

§ 90‑132:  Repealed by Session Laws 2009‑447, s. 2, effective August 7, 2009.



§ 90-133: Repealed by Session Laws 2009-447, s. 2, effective August 7, 2009.

§ 90‑133:  Repealed by Session Laws 2009‑447, s. 2, effective August 7, 2009.



§ 90-134: Repealed by Session Laws 2009-447, s. 2, effective August 7, 2009.

§ 90‑134:  Repealed by Session Laws 2009‑447, s. 2, effective August 7, 2009.



§ 90-135: Repealed by Session Laws 2009-447, s. 2, effective August 7, 2009.

§ 90‑135:  Repealed by Session Laws 2009‑447, s. 2, effective August 7, 2009.



§ 90-136: Repealed by Session Laws 2009-447, s. 2, effective August 7, 2009.

§ 90‑136:  Repealed by Session Laws 2009‑447, s. 2, effective August 7, 2009.



§ 90-137: Repealed by Session Laws 2009-447, s. 2, effective August 7, 2009.

§ 90‑137:  Repealed by Session Laws 2009‑447, s. 2, effective August 7, 2009.



§ 90-138: Repealed by Session Laws 2009-447, s. 2, effective August 7, 2009.

§ 90‑138:  Repealed by Session Laws 2009‑447, s. 2, effective August 7, 2009.



§ 90-139. Creation and membership of Board of Examiners.

Article 8.

Chiropractic.

§ 90‑139.  Creation and membership of Board of Examiners.

(a)        The State Board of Chiropractic Examiners is created to consist of eight members appointed by the Governor and General Assembly. Six of the members shall be practicing doctors of chiropractic, who are residents of this State and who have actively practiced chiropractic in the State for at least eight consecutive years immediately preceding their appointments; four of these six members shall be appointed by the Governor, and two by the General Assembly in accordance with G.S. 120‑121, one each upon the recommendation of the President Pro Tempore of the Senate and the Speaker of the House of Representatives. No more than three members of the Board may be graduates of the same college or school of chiropractic. The other two members shall be persons chosen by the Governor to represent the public at large. The public members shall not be health care providers nor the spouses of health care providers. For purposes of Board membership, "health care provider" means any licensed health care professional and any agent or employee of any health care institution, health care insurer, health care professional school, or a member of any allied health profession. For purposes of this section, a person enrolled in a program to prepare him to be a licensed health care professional or an allied health professional shall be deemed a health care provider. For purposes of this section, any person with significant financial interest in a health service or profession is not a public member.

(b)        All Board members serving on June 30, 1981, shall be eligible to complete their respective terms. No member appointed to the Board on or after July 1, 1981, shall serve more than two complete consecutive terms, except that each member shall serve until his successor is chosen and qualifies. The initial appointment of the General Assembly upon the recommendation of the President of the Senate shall be for a term to expire June 30, 1986, and the initial appointment of the General Assembly upon the recommendation of the Speaker of the House of Representatives shall be for a term to expire June 30, 1985, subsequent appointments upon the recommendation of the President Pro Tempore of the Senate shall be for terms of three years, subsequent appointments upon the recommendation of the Speaker of the House of Representatives shall be for terms of two years.

(c)        The Governor and General Assembly, respectively, may remove any member appointed by them for good cause shown. In addition, upon the request of the Speaker of the House of Representatives or the President Pro Tempore of the Senate concerning a person appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives or the President Pro Tempore of the Senate, respectively, the Governor may remove such appointee for good cause shown, if the request is made and removal occurs either (i) when the General Assembly has adjourned to a date certain, which date is more than 10 days after the date of adjournment, or (ii) after sine die adjournment of the regular session. The Governor may appoint persons to fill vacancies of persons appointed by him to fill unexpired terms. Vacancies in appointments made by the General Assembly shall be in accordance with G.S. 120‑122. (1917, c. 73, s. 1; C.S., s. 6710; 1979, c. 108, s. 1; 1981, c. 766, s. 1; 1983, c. 717, ss. 100‑104; 1995, c. 490, s. 11; 1999‑405, s. 3; 1999‑431, s. 3.9; 2000‑181, s. 2.7(a); 2005‑421, s. 2.7(b).)



§ 90-140. Selection of chiropractic members of Board.

§ 90‑140.  Selection of chiropractic members of Board.

The Governor and the General Assembly upon the recommendation of the President Pro Tempore of the Senate shall appoint chiropractic members of the Board for terms of three years from a list provided by the Board, and the General Assembly upon the recommendation of the Speaker of the House of Representatives shall appoint a chiropractic member of the Board for a term of two years from a list provided by the Board. For each vacancy, the Board must submit at least three names to the Governor, President Pro Tempore of the Senate and Speaker of the House.

The Board shall establish procedures for the nomination and election of chiropractic members. These procedures shall be adopted under Article 2A of Chapter 150B of the General Statutes, and notice of the proposed procedures shall be given to all licensed chiropractors residing in North Carolina. These procedures shall not conflict with the provisions of this section. Every chiropractor with a current North Carolina license residing in this State shall be eligible to vote in all such elections, and the list of licensed chiropractors shall constitute the registration list for elections. Any decision of the Board relative to the conduct of such elections may be challenged by civil action in the Wake County Superior Court. A challenge must be filed not later than 30 days after the Board has rendered the decision in controversy, and all such cases shall be heard de novo. (1917, c. 73, s. 2; C.S., s. 6711; 1933, c. 442, s. 1; 1963, c. 646, s. 1; 1979, c. 108, s. 2; 1981, c. 766, s. 2; 1983, c. 717, s. 106; 1987, c. 827, s. 1; 1995, c. 490, s. 11.1; 2000‑189, s. 6.)



§ 90-141. Organization; quorum.

§ 90‑141.  Organization; quorum.

The Board of Chiropractic Examiners shall elect such officers as they may deem necessary. Four members of the Board shall constitute a quorum for the transaction of business. (1917, c. 73, s. 4; C.S., s. 6713; 1933, c. 442, s. 1; 1981, c. 766, s. 3.)



§ 90-142. Rules and regulations.

§ 90‑142.  Rules and regulations.

The State Board of Chiropractic Examiners may adopt suitable rules and regulations for the performance of their duties and the enforcement of the provisions of this Article. (1919, c. 148, s. 4; C.S., s. 6714; 1967, c. 263, s. 2.)



§ 90-143. Definitions of chiropractic; examinations; educational requirements.

§ 90‑143.  Definitions of chiropractic; examinations; educational requirements.

(a)        "Chiropractic" is herein defined to be the science of adjusting the cause of disease by realigning the spine, releasing pressure on nerves radiating from the spine to all parts of the body, and allowing the nerves to carry their full quota of health current (nerve energy) from the brain to all parts of the body.

(b)        It shall be the duty of the North Carolina State Board of Chiropractic Examiners (hereinafter referred to as "Board") to examine for licensure to practice chiropractic in this State any applicant who is or will become, within 60 days of examination, a graduate of a four‑year chiropractic college that is either accredited by the Council on Chiropractic Education or deemed by the Board to be the equivalent of such a college and who furnishes to the Board, in the manner prescribed by the Board, all of the following:

(1)        Satisfactory evidence of good moral character.

(2)        Proof that the applicant has received a baccalaureate degree from a college or university accredited by a regional accreditation body recognized by the United States Department of Education.

(3)        A transcript confirming that the applicant has received at least 4,200 hours of accredited chiropractic education. The Board shall not count any hours earned at an institution that was not accredited by the Council on Chiropractic Education or was not, as determined by the Board, the equivalent of such an institution at the time the hours were earned.

The examination shall include the following studies: neurology, chemistry, pathology, anatomy, histology, physiology, embryology, dermatology, diagnosis, microscopy, gynecology, hygiene, eye, ear, nose and throat, orthopody, diagnostic radiology, North Carolina jurisprudence, palpation, nerve tracing, chiropractic philosophy, theory, teaching and practice of chiropractic, and any other related studies as the Board may consider necessary to determine an applicant's fitness to practice. The Board may include as part of the examination any examination developed and administered by the National Board of Chiropractic Examiners or its successor organization that the Board considers appropriate, and the examination may be administered by a national testing service. The Board shall set the passing scores for all parts of the examination.

(c)        The Board shall not issue a license to any applicant until the applicant exhibits a diploma or other proof that the Doctor of Chiropractic degree has been conferred.

(d)        The Board may grant a license to an applicant if the applicant's scores on all parts of the examination required by the Board equal or exceed passing scores set by the Board and the applicant satisfies all other requirements for licensure as provided in this Article. (1917, c. 73, s. 5; 1919, c. 148, ss. 1, 2, 5; C.S., s. 6715; 1933, c. 442, s. 1; 1937, c. 293, s. 1; 1963, c. 646, s. 2; 1967, c. 263, s. 3; 1977, c. 1109, s. 1; 1981, c. 766, s. 4; 1987, c. 304; 1989, c. 555, ss. 2, 3, 4; 1997‑230, s. 1; 2003‑155, s. 1.)



§ 90-143.1. Applicants licensed in other states.

§ 90‑143.1.  Applicants licensed in other states.

If an applicant for licensure is already licensed in another state to practice chiropractic, the Board shall issue a license to practice chiropractic to the applicant upon evidence that:

(1)        The applicant is currently an active, competent practitioner and is in good standing; and

(2)        The applicant has practiced at least one year out of the three years immediately preceding his or her application; and

(3)        The applicant currently holds a valid license in another state; and

(4)        No disciplinary proceeding or unresolved complaint is pending anywhere at the time a license is to be issued by this State; and

(5)        The licensure requirements in the other state are equivalent  to or higher than those required by this State.

Any license issued upon the application of any chiropractor from  any other state shall be subject to all of the provisions of this Article with reference to the license issued by the State Board of Chiropractic Examiners upon examination, and the rights and privileges to practice the profession of chiropractic under any license so issued shall be subject to the same duties, obligations, restrictions, and conditions as imposed by this Article on chiropractors originally examined by the State Board of Chiropractic Examiners. (1981, c. 766, s. 5.)



§ 90-143.2. Certification of diagnostic imaging technicians.

§ 90‑143.2.  Certification of diagnostic imaging technicians.

(a)        The State Board of Chiropractic Examiners shall certify the competence of any person employed by a licensed chiropractor practicing in the State if the employee's duties include the production of diagnostic images, whether by X ray or other imaging technology. Applicants for certification must demonstrate proficiency in the following subjects:

(1)        Physics and equipment of radiographic imaging;

(2)        Principles of radiographic exposure;

(3)        Radiographic protection;

(4)        Anatomy and physiology;

(5)        Radiographic positioning and procedure.

The State Board of Chiropractic Examiners may adopt rules pertaining to initial educational requirements, examination of applicants, and continuing education requirements as are reasonably required to enforce this provision.

(b)        Any person seeking to renew a certification of competence previously issued by the Board shall pay to the secretary of the Board a fee as prescribed and set by the Board which fee shall not be more than fifty dollars ($50.00). (1991, c. 633, s. 1; 2002‑59, s. 1.)



§ 90-143.3. Criminal record checks of applicants for licensure.

§ 90‑143.3.  Criminal record checks of applicants for licensure.

(a)        Any person applying for licensure as a chiropractic physician in this State shall provide to the Board a fingerprint card in a format acceptable to the Board and a form signed by the applicant consenting to a criminal record check and the use of the applicant's fingerprints and such other identifying information as may be required by the State or national data banks. The Board shall submit these documents to the Department of Justice, along with a request for a criminal record check of the applicant.

(b)        Upon receipt of the Board's submission, the Department of Justice shall commence the requested criminal record check. The Department of Justice shall forward a set of the applicant's fingerprints to the State Bureau of Investigation for a search of the State's criminal records, and the State Bureau of Investigation shall forward a set of the applicant's fingerprints to the Federal Bureau of Investigation for a search of national criminal records. The Department of Justice may charge the licensure applicant a fee for performing the criminal record check.

(c)        The Board shall keep all information obtained from criminal record checks privileged and confidential, in accordance with applicable State law and federal guidelines, and the information shall not be a public record under Chapter 132 of the General Statutes. If the Board refuses to issue a license based in whole or part on information obtained from a criminal record check, the Board may disclose the relevant information to the applicant but shall not provide a copy of the record check to the applicant.

(d)        When acting in good faith and in conformity with this section, the Board, its officers, and employees shall be immune from civil liability for initially refusing licensure based on information contained in a criminal record check supplied by the Department of Justice, even if the information relied upon is later shown to be erroneous. (2007‑525, s. 1.)



§ 90-144. Meetings of Board of Examiners.

§ 90‑144.  Meetings of Board of Examiners.

The North Carolina Board of Chiropractic Examiners shall meet at least once a year at such time and place as said Board shall determine at which meetings applicants for license shall be examined. (1917, c. 73, s. 6; C.S., s. 6716; 1933, c. 442, s. 1; 1949, c. 785, s. 1; 1985, c. 760, s. 1.)



§ 90-145. Grant of license.

§ 90‑145.  Grant of license.

The Board of Chiropractic Examiners shall grant to each applicant who is found to be competent, upon examination, a license authorizing him or her to practice chiropractic in North Carolina. (1917, c. 73, s. 7; C.S., s. 6717; 1949, c. 785, s. 2; 1981, c. 766, s. 6.)



§ 90-146. Graduates from other states.

§ 90‑146.  Graduates from other states.

A graduate of a regular chiropractic school who comes into this State from another state may be granted a license by the Board of Examiners as required in this Article. (1917, c. 73, s. 8; C.S., s. 6718.)



§ 90-147. Practice without license a misdemeanor; injunctions.

§ 90‑147.  Practice without license a misdemeanor; injunctions.

Any  person practicing chiropractic in this State without possessing a license as provided in this Article shall be guilty of a Class 1 misdemeanor.

The Board of Chiropractic Examiners may appear in its own name in the superior court in an action for injunctive relief to prevent violation of this section, and the superior court shall have the power to grant such injunction regardless of whether criminal prosecution has been or may be instituted. An action under this section shall be commenced in the superior court district in which the respondent resides or has his principal place of business or in which the alleged violation occurred. (1917, c. 73, s. 9; C.S., s. 6719; 1993, c. 539, s. 631; 1994, Ex. Sess., c. 24, s. 14(c); 2001‑281, s. 4.)



§ 90-148. Records of Board.

§ 90‑148.  Records of Board.

The secretary of the Board of Chiropractic Examiners shall keep a record of the proceedings of the Board, giving the name of each applicant for license, and the name of each applicant licensed and the date of such license. (1917, c. 73, s. 10; C.S., s. 6720.)



§ 90-149. Application fee.

§ 90‑149.  Application fee.

Each applicant shall pay the secretary of the Board a fee as prescribed and set by the Board which fee shall not be more than three hundred dollars ($300.00). (1917, c. 73, s. 11; C.S., s. 6721; 1977, c. 922, s. 1; 2001‑493, s. 6.)



§ 90-150. Repealed by Session Laws 1967, c. 218, s. 4.

§ 90‑150.  Repealed by Session Laws 1967, c. 218, s. 4.



§ 90-151. Extent and limitation of license.

§ 90‑151.  Extent and limitation of license.

Any person obtaining a license from the Board of Chiropractic Examiners shall have the right to practice the science known as chiropractic, in accordance with the method, thought, and practice of chiropractors, as taught in recognized chiropractic schools and colleges, but shall not prescribe for or administer to any person any medicine or drugs, nor practice osteopathy or surgery. (1917, c. 73, s. 12; C.S., s. 6722; 1933, c. 442, s. 3.)



§ 90-151.1. Selling nutritional supplements to patients.

§ 90‑151.1.  Selling nutritional supplements to patients.

A chiropractic physician may sell nutritional supplements at a chiropractic office to a patient as part of the patient's plan of treatment but may not otherwise sell nutritional supplements at a chiropractic office. A chiropractic physician who sells nutritional supplements to a patient must keep a record of the sale that complies with G.S. 105‑164.24, except that the record may not disclose the name of the patient. (1997‑369, s. 1.)



§ 90-152. Repealed by Session Laws 1967, c. 691, s. 59.

§ 90‑152.  Repealed by Session Laws 1967, c. 691, s. 59.



§ 90-153. Licensed chiropractors may practice in public hospitals.

§ 90‑153.  Licensed chiropractors may practice in public hospitals.

A licensed chiropractor in this State may have access to and practice chiropractic in any hospital or sanitarium in this State that receives aid or support from the public, and shall have access to diagnostic X‑ray records and laboratory records relating to the chiropractor's patient. (1919, c. 148, s. 3; C.S., s. 6724; 1977, c. 1109, s. 2.)



§ 90-154. Grounds for professional discipline.

§ 90‑154.  Grounds for professional discipline.

(a)        The Board of Chiropractic Examiners may impose any of the following sanctions, singly or in combination, when it finds that a practitioner or applicant is guilty of any offense described in subsection (b):

(1)        Permanently revoke a license to practice chiropractic;

(2)        Suspend a license to practice chiropractic;

(3)        Refuse to grant a license;

(4)        Censure a practitioner;

(5)        Issue a letter of reprimand;

(6)        Place a practitioner on probationary status and require him to report regularly to the Board upon the matters which are the basis of probation.

(b)        Any one of the following is grounds for disciplinary action by the Board under subsection (a):

(1)        Advertising services in a false or misleading manner.

(2)        Conviction of a felony or of a crime involving moral turpitude.

(3)        Addiction to or severe dependency upon alcohol or any other drug that impairs the ability to practice safely.

(4)        Unethical conduct as defined in G.S. 90‑154.2.

(5)        Negligence, incompetence, or malpractice in the practice of chiropractic.

(6)        Repealed by Session Laws 1995, c. 188, s. 1.

(7)        Not rendering acceptable care in the practice of the profession as defined in G.S. 90‑154.3.

(8)        Lewd or immoral conduct toward a patient.

(9)        Committing or attempting to commit fraud, deception, or misrepresentation.

(10)      Offering to waive a patient's obligation to pay any deductible or copayment required by the patient's insurer.

(11)      Failing to honor promptly a patient's request for a copy of any claim form submitted to the patient's insurer.

(12)      Rebating or offering to rebate to a patient any portion of the funds received from the patient's insurer, unless the sum rebated constitutes the refund of an overpayment to which the patient is lawfully entitled.

(13)      Advertising any free or reduced rate service without prominently stating in the advertisement the usual fee for that service.

(14)      Charging an insurer or other third‑party payor a fee greater than a patient would be charged for the same service if the patient were paying directly.

(15)      Charging an insurer or other third‑party payor a fee greater than the advertised fee for the same service.

(16)      Violating the provisions of G.S. 90‑154.1.

(17)      Physical, mental, or emotional infirmity of such severity as to impair the ability to practice safely.

(18)      Violating the provisions of G.S. 90‑151 regarding the extent and limitation of license.

(19)      Concealing information from the Board or failing to respond truthfully and completely to an inquiry from the Board concerning any matter affecting licensure.

(20)      Failing to comply with a decision of the Board that is final.

(21)      Committing an act on or after October 1, 2007, which demonstrates a lack of good moral character which would have been a basis for denying a license under G.S. 90‑143(b)(1), had it been committed before application for a license.

(c)        If a licensee is found guilty in a contested case arising under subsection (b) of this section, the Board may assess the licensee the reasonable cost of the hearing held to make such a determination if the Board finds that the licensee's defense at the hearing was dilatory or not asserted in good faith. (1917, c. 73, s. 14; C.S., s. 6725; 1949, c. 785, s. 3; 1963, c. 646, s. 3; 1981, c. 766, s. 7; 1983 (Reg. Sess., 1984), c. 1067, s. 1; 1985, c. 367, ss. 1, 2; c. 760, ss. 2, 3; 1995, c. 188, s. 1; 1999‑430, s. 1; 2007‑525, s. 4.)



§ 90-154.1. Collection of certain fees prohibited.

§ 90‑154.1.  Collection of certain fees prohibited.

(a)        Any patient or any other person responsible for payment has the right to refuse to pay, cancel payment, or be reimbursed for payment for any service, examination, or treatment other than the advertised reduced rate service, examination or treatment which is performed as a result of and within 72 hours of responding to any advertisement for a free or reduced rate service, free or reduced rate examination, or free or reduced rate treatment. Any further treatment shall be agreed upon in writing and signed by both parties.

(b)        Any chiropractic advertisement that offers a free or reduced rate service, examination or treatment shall contain the following notice to prospective patients: "If you decide to purchase additional treatment, you have the legal right to change your mind within three days and receive a refund." If the advertisement is published in print, the foregoing notice shall appear in capital letters clearly distinguishable from the rest of the text. If the advertisement is broadcast on radio or television, the foregoing notice shall be recited at the end of the advertisement.

(c)        Repealed by Session Laws 1995, c. 188, s. 2.

(d)        Any bill sent to a patient or any other person responsible for payment as a result of the patient responding to a chiropractic advertisement shall clearly contain the language of the first sentence of subsection (a) and have distinguished on its face the charge for the reduced rate services, including an itemization of free services, and the separate charge for any services, examinations or treatments other than the advertised free or reduced rate services, examinations, or treatments. The reduced rate charges shall be labeled "Free or Reduced Rate Charges" and any other charges shall be labeled "Non‑advertised Services, Examinations, or Treatments". (1985, c. 367, s. 3; 1987, c. 733; 1995, c. 188, s. 2.)



§ 90-154.2. Unethical conduct.

§ 90‑154.2.  Unethical conduct.

Unethical conduct is defined as:

(1)        The over‑utilization or improper use, in the providing of treatment, physiological therapeutics, radiographics, or any other service not commensurate with the stated diagnosis and clinical findings. This determination shall be based upon the collective findings and experience of the Board utilizing the best available, relative information and advice. There must be a rationale for the services provided the patient.

(2)        The billing or otherwise charging of a fee to a third party payor for a service offered by the doctor as a free service, which service is accepted as a free service by any patient when, in fact, the doctor of chiropractic is transmitting any charge to a third‑party payor for payment.

(3)        The over‑utilization of ionizing radiation in the re‑X‑ray of a patient. The acceptable guidelines for re‑X‑ray are:

a.         When fractures are evident;

b.         When bone pathologies are under evaluation;

c.         When soft tissue pathologies are under evaluation;

d.         When there is reinjury;

e.         When the original X‑ray findings have revealed limitations of ranges and motion, re‑X‑ray may be done after clinical progress has revealed objective improvement, but not within 12 days and only limited views would be indicated.

(4)        Any licensee's failure to use the words Chiropractic Physician, Chiropractor or the initials D.C. in conjunction with the use of his name in his capacity as a Chiropractor on all reports, statements of claim for services rendered and on all signs, letterheads, business cards, advertising, and any other items of identification.

(5)        Violation of the Rules of Ethics of Advertising and Publicity.

(6)        The allowance of any unlicensed person to practice chiropractic in the office of a licensed chiropractic. (1985, c. 760, s. 4.)



§ 90-154.3. Acceptable care in the practice of chiropractic.

§ 90‑154.3.  Acceptable care in the practice of chiropractic.

(a)        It shall be unlawful for a doctor of chiropractic to examine, treat, or render any professional service to a patient that does not conform to the standards of acceptable care.

(b)        For purposes of disciplinary action, the Board of Chiropractic Examiners may adopt rules that establish and define standards of acceptable care with respect to:

(1)        Examination and diagnosis;

(2)        The use of chiropractic adjustive procedures;

(3)        Physiological therapeutic agents;

(4)        Diagnostic radiology;

(5)        The maintenance of patient records; and

(6)        Sanitation, safety, and the adequacy of clinical equipment.

(c)        If the Board has not defined a standard of acceptable care by rule, then the standard of acceptable care shall be the usual and customary method as taught in the majority of recognized chiropractic colleges.

(d)        Nothing in this section shall alter the lawful scope of practice of chiropractic as defined in G.S. 90‑143 or the limitation of license as defined in G.S. 90‑151. (1985, c. 760, s. 5; 1995, c. 188, s. 3.)



§ 90-154.4. Enticements prohibited.

§ 90‑154.4.  Enticements prohibited.

(a)        For purposes of this section, an enticement is anything of monetary value offered by a chiropractor to a prospective patient as an incentive to enter treatment. Except as permitted in subsection (b) of this section, it shall be an unlawful rebate, in violation of G.S. 90‑154(b)(12), for a chiropractor to offer an enticement to a prospective patient if, at the time the offer is made, the chiropractor knows or has reason to believe that the prospective patient's treatment expenses will be paid in whole or part by an insurer or other third‑party payor.

(b)        Unless prohibited by other State or federal law, the following marketing practices shall not be construed as violations of subsection (a) of this section:

(1)        Free or reduced rates, services, examinations, or treatments advertised and delivered in conformity with G.S. 90‑154.1.

(2)        Cash or point‑of‑service discounts not more than 30 percentage points lower than the charges customarily billed to third‑party payors.

(3)        Prepaid wellness plans covering only services that can be performed entirely by the offering chiropractor or the chiropractor's staff within the confines of the chiropractor's office.

(4)        Merchandise with a value of not more than ten dollars ($10.00) given to a prospective patient for promotional purposes. (2007‑525, s. 3.)



§ 90-155. Annual fee for renewal of license.

§ 90‑155.  Annual fee for renewal of license.

Any person practicing chiropractic in this State, in order to renew his license, shall, on or before the first Tuesday after the first Monday in January in each year after a license is issued to him as herein provided, pay to the secretary of the Board of Chiropractic Examiners a renewal license fee as prescribed and set by the said Board which fee shall not be more than one hundred fifty dollars ($150.00), and shall furnish the Board evidence that he has attended two days of educational sessions or programs approved by the Board during the preceding 12 months, provided the Board may waive this educational requirement due to sickness or other hardship of applicant.

Any license or certificate granted by the Board under this Article shall automatically be canceled if the holder thereof fails to secure a renewal within 30 days from the time herein provided; but any license thus canceled may, upon evidence of good moral character and proper proficiency, be restored upon the payment of the renewal fee and an additional twenty‑five dollars ($25.00) reinstatement fee.

If any licensee of the Board retires from active practice, the licensee may renew his license annually by paying the license fee and shall not be required to furnish the Board proof of continuing education; however, if at a later time the licensee desires to resume active practice, the licensee shall first appear before the Board and the Board shall determine his competency to practice. (1917, c. 73, s. 15; C.S., s. 6726; 1933, c. 442, s. 4; 1937, c. 293, s. 2; 1963, c. 646, s. 4; 1971, c. 715; 1977, c. 922, ss. 2, 3; 1985, c. 760, s. 6; 2001‑493, s. 4.)



§ 90-156. Pay of Board and authorized expenditures.

§ 90‑156.  Pay of Board and authorized expenditures.

Notwithstanding G.S. 93B‑5(a), the members of the Board of Chiropractic Examiners shall receive as compensation for their services a sum not to exceed two hundred dollars ($200.00) for each day during which they are engaged in the official business of the Board and their actual expenses, including transportation and lodging, when meeting for the purpose of holding examinations, and performing any other duties placed upon them by this Article, to be paid by the treasurer of the Board out of the moneys received by him as license fees, or from renewal fees. The Board shall also expend out of such fund so much as may be necessary for preparing licenses, securing seal, providing for programs for licensed doctors of chiropractic in North Carolina, and all other necessary expenses in connection with the duties of the Board. (1917, c. 73, s. 16; C.S., s. 6727; 1949, c. 785, s. 4; 1981, c. 766, s. 8; 2001‑493, s. 5.)



§ 90-157. Chiropractors subject to State and municipal regulations.

§ 90‑157.  Chiropractors subject to State and municipal regulations.

Chiropractors shall observe and be subject to all State and municipal regulations relating to the control of contagious and infectious diseases. (1917, c. 73, s. 17; C.S., s. 6728.)



§ 90-157.1. Free choice by patient guaranteed.

§ 90‑157.1.  Free choice by patient guaranteed.

No agency of the State, county or municipality, nor any commission or clinic, nor any board administering relief, social security, health insurance or health service under the laws of the State of North Carolina shall deny to the recipients or beneficiaries of their aid or services the freedom to choose a duly licensed chiropractor as the provider of care or services which are within the scope of practice of the profession of chiropractic as defined in this Chapter. (1977, c. 1109, s. 3.)



§ 90-157.2. Chiropractor as expert witness.

§ 90‑157.2.  Chiropractor as expert witness.

A Doctor of Chiropractic, for all legal purposes, shall be considered an expert in his field and, when properly qualified, may testify in a court of law as to:

(1)        The etiology, diagnosis, prognosis, and disability, including anatomical, neurological, physiological, and pathological considerations within the scope of chiropractic, as defined in G.S. 90‑151; and

(2)        The physiological dynamics of contiguous spinal structures which can cause neurological disturbances, the chiropractic procedure preparatory to, and complementary to the correction thereof, by an adjustment of the articulations of the vertebral column and other articulations. (1977, c. 1109, s. 3; 1989, c. 555, s. 1.)



§ 90-157.3. Ownership of chiropractic practices limited.

§ 90‑157.3.  Ownership of chiropractic practices limited.

(a)        Each partner in a partnership that is engaged in the practice of chiropractic shall be licensed under this Article.

(b)        Each general partner in a limited partnership that is engaged in the practice of chiropractic and each limited partner who takes part in the control of the practice shall be licensed under this Article.

(c)        The provisions of Chapter 55B of the General Statutes shall apply to all business corporations organized under Chapter 55 of the General Statutes and engaged in the practice of chiropractic. (1999‑430, s. 2.)



§§ 90-158 through 90-171.18: Recodified as §§ 90-171.19 through 90-171.47.

Article 9.

Nurse Practice Act.

§§ 90‑158 through 90‑171.18:  Recodified as §§ 90‑171.19 through 90‑171.47.



§ 90-171.19. Legislative findings.

§ 90‑171.19.  Legislative findings.

The General Assembly of North Carolina finds that mandatory licensure of all who engage in the practice of nursing is necessary to ensure minimum standards of competency and to provide the public safe nursing care. (1981, c. 360, s. 1.)



§ 90-171.20. Definitions.

§ 90‑171.20.  Definitions.

As used in this Article, unless the context requires otherwise:

(1)        "Board" means the North Carolina Board of Nursing.

(2)        "Health care provider" means any licensed health care professional and any agent or employee of any health care institution, health care insurer, health care professional school, or a member of any allied health profession. For purposes of this Article, a person enrolled in a program that prepares the person to be a licensed health care professional or an allied health professional shall be deemed a health care provider.

(3)        "License" means a permit issued by the Board to practice nursing as a registered nurse or as a licensed practical nurse, including a renewal thereof.

(4)        "Nursing" is a dynamic discipline which includes the assessing, caring, counseling, teaching, referring and implementing of prescribed treatment in the maintenance of health, prevention and management of illness, injury, disability or the achievement of a dignified death. It is ministering to; assisting; and sustained, vigilant, and continuous care of those acutely or chronically ill; supervising patients during convalescence and rehabilitation; the supportive and restorative care given to maintain the optimum health level of individuals, groups, and communities; the supervision, teaching, and evaluation of those who perform or are preparing to perform these functions; and the administration of nursing programs and nursing services.

(5)        "Nursing program" means any educational program in North Carolina offering to prepare persons to meet the educational requirements for licensure under this Article.

(6)        "Person" means an individual, corporation, partnership, association, unit of government, or other legal entity.

(7)        The "practice of nursing by a registered nurse" consists of the following 10 components:

a.         Assessing the patient's physical and mental health, including the patient's reaction to illnesses and treatment regimens.

b.         Recording and reporting the results of the nursing assessment.

c.         Planning, initiating, delivering, and evaluating appropriate nursing acts.

d.         Teaching, assigning, delegating to or supervising other personnel in implementing the treatment regimen.

e.         Collaborating with other health care providers in determining the appropriate health care for a patient but, subject to the provisions of G.S. 90‑18.2, not prescribing a medical treatment regimen or making a medical diagnosis, except under supervision of a licensed physician.

f.          Implementing the treatment and pharmaceutical regimen prescribed by any person authorized by State law to prescribe the regimen.

g.         Providing teaching and counseling about the patient's health.

h.         Reporting and recording the plan for care, nursing care given, and the patient's response to that care.

i.          Supervising, teaching, and evaluating those who perform or are preparing to perform nursing functions and administering nursing programs and nursing services.

j.          Providing for the maintenance of safe and effective nursing care, whether rendered directly or indirectly.

(8)        The "practice of nursing by a licensed practical nurse" consists of the following seven components:

a.         Participating in the assessment of the patient's physical and mental health, including the patient's reaction to illnesses and treatment regimens.

b.         Recording and reporting the results of the nursing assessment.

c.         Participating in implementing the health care plan developed by the registered nurse and/or prescribed by any person authorized by State law to prescribe such a plan, by performing tasks assigned or delegated by and performed under the supervision or under orders or directions of a registered nurse, physician licensed to practice medicine, dentist, or other person authorized by State law to provide the supervision.

c1.       Assigning or delegating nursing interventions to other qualified personnel under the supervision of the registered nurse.

d.         Participating in the teaching and counseling of patients as assigned by a registered nurse, physician, or other qualified professional licensed to practice in North Carolina.

e.         Reporting and recording the nursing care rendered and the patient's response to that care.

f.          Maintaining safe and effective nursing care, whether rendered directly or indirectly. (1981, c. 360, s. 1; 2001‑98, s. 1.)



§ 90-171.21. Board of Nursing; composition; selection; vacancies; qualifications; term of office; compensation.

§ 90‑171.21.  Board of Nursing; composition; selection; vacancies; qualifications; term of office; compensation.

(a)        The Board shall consist of 14 members. Eight members shall be registered nurses. Three members shall be licensed practical nurses. Three members shall be representatives of the public.

(b)        Selection.  The North Carolina Board of Nursing shall conduct an election each year to fill vacancies of nurse members of the Board scheduled to occur during the next year. Nominations of candidates for election of registered nurse members shall be made by written petition signed by not less than 10 registered nurses eligible to vote in the election. Nominations of candidates for election of licensed practical nurse members shall be made by written petition signed by not less than 10 licensed practical nurses eligible to vote in the election. Every licensed registered nurse holding an active license shall be eligible to vote in the election of registered nurse board members. Every licensed practical nurse holding an active license shall be eligible to vote in the election of licensed practical nurse board members. The list of nominations shall be filed with the Board after January 1 of the year in which the election is to be held and no later than midnight of the first day of April of such year. Before preparing ballots, the Board shall notify each person who has been duly nominated of the person's nomination and request permission to enter the person's name on the ballot. A member of the Board who is nominated for reelection and who does not withdraw the member's name from the ballot is disqualified to participate in conducting the election. Elected members shall begin their term of office on January 1 of the year following their election.

Nominations of persons to serve as public members of the Board may be made to the Governor or the General Assembly by any citizen or group within the State. The Governor shall appoint one public member to the Board, and the General Assembly shall appoint two public members to the Board. Of the public members appointed by the General Assembly, one shall be appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate, and one shall be appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives.

Board members shall be commissioned by the Governor upon their election or appointment.

(c)        Vacancies.  All unexpired terms of Board members appointed by the General Assembly shall be filled within 45 days after the term is vacated. The Governor shall fill all other unexpired terms on the Board within 30 days after the term is vacated. For vacancies of registered nurse or licensed practical nurse members, the Governor shall appoint the person who received the next highest number of votes to those elected members at the most recent election for board members. Appointees shall serve the remainder of the unexpired term and until their successors have been duly elected or appointed and qualified.

(d)        Qualifications.  Of the eight registered nurse members on the Board, one shall be a nurse administrator employed by a hospital or a hospital system, who shall be accountable for the administration of nursing services and not directly involved in patient care; one shall be an individual who meets the requirements to practice as a certified registered nurse anesthetist, a certified nurse midwife, a clinical nurse specialist, or a nurse practitioner; two shall be staff nurses, defined as individuals who are primarily involved in direct patient care regardless of practice setting; one shall be an at‑large registered nurse who meets the requirements of sub‑subdivisions (1) a., a1., and b. of this subsection, but is not currently an educator in a program leading to licensure or any other degree‑granting program; and three shall be nurse educators. Minimum ongoing employment requirements for every registered nurse and licensed practical nurse shall include continuous employment equal to or greater than fifty percent (50%) of a full‑time position that meets the criteria for the specified Board member position. Of the three nurse educators, one shall be a practical nurse educator, one shall be an associate degree or diploma nurse educator, and one shall be a baccalaureate or higher degree nurse educator. All nurse educators shall meet the minimum education requirement as established by the Board's education program standards for nurse faculty. Candidates eligible for election to the Board as nurse educators are not eligible for election as the at‑large member.

(1)        Except for the at‑large member, every registered nurse member shall meet the following criteria:

a.         Hold a current, unencumbered license to practice as a registered nurse in North Carolina.

a1.       Be a resident of North Carolina.

b.         Have a minimum of five years of experience as a registered nurse.

c.         Have been engaged continuously in a position that meets the criteria for the specified Board position for at least three years immediately preceding election.

d.         Show evidence that the employer of the registered nurse is aware that the nurse intends to serve on the Board.

(2)        Every licensed practical nurse member shall meet the following criteria:

a.         Hold a current, unencumbered license to practice as a licensed practical nurse in North Carolina.

a1.       Be a resident of North Carolina.

c.         Have a minimum of five years of experience as a licensed practical nurse.

d.         Have been engaged continuously in the position of a licensed practical nurse for at least three years immediately preceding election.

e.         Show evidence that the employer of the licensed practical nurse is aware that the nurse intends to serve on the Board.

(3)        A public member appointed by the Governor shall not be a provider of health services or employed in the health services field. No public member appointed by the Governor or person in the public member's immediate family as defined by G.S. 90‑405(8) shall be currently employed as a licensed nurse or been previously employed as a licensed nurse.

(4)        The nurse practitioner, nurse anesthetist, nurse midwife, or clinical nurse specialist member shall be recognized by the Board as a registered nurse who meets the following criteria:

a.         Has graduated from or completed a graduate level advanced practice nursing education program accredited by a national accrediting body.

b.         Maintains current certification or recertification from a national credentialing body approved by the Board or meets other requirements established by rules adopted by the Board.

c.         Practices in a manner consistent with rules adopted by the Board and other applicable law.

(e)        Term.  Members of the Board shall serve four‑year staggered terms. No member shall serve more than two consecutive four‑year terms or eight consecutive years after January 1, 2005.

(f)         Removal.  The Board may remove any of its members for neglect of duty, incompetence, or unprofessional conduct. A member subject to disciplinary proceedings shall be disqualified from Board business until the charges are resolved.

(g)        Reimbursement.  Board members are entitled to receive compensation and reimbursement as authorized by G.S. 93B‑5. (1981, c. 360, s. 1; c. 852, s. 1; 1987, c. 651, s. 2; 1991, c. 643, s. 1; 1991 (Reg. Sess., 1992), c. 1011, s. 3; 1997‑456, s. 27; 2001‑98, s. 2; 2003‑146, s. 1; 2004‑199, s. 26(a); 2006‑264, s. 47.)



§ 90-171.22. Officers.

§ 90‑171.22.  Officers.

The officers of the Board shall be a chair, a vice‑chair, and any other officers the Board considers necessary. All officers shall be elected annually by the Board for terms of one year and shall serve until their successors have been elected and qualified. (1981, c. 360, s. 1; 2003‑146, s. 2.)



§ 90-171.23. Duties, powers, and meetings.

§ 90‑171.23.  Duties, powers, and meetings.

(a)        Meetings. The Board shall hold at least two meetings each year to transact its business. The Board shall adopt rules with respect to calling, holding, and conducting regular and special meetings and attendance at meetings. The majority of the Board members constitutes a quorum.

(b)        Duties, powers. The Board is empowered to:

(1)        Administer this Article.

(2)        Issue its interpretations of this Article.

(3)        Adopt, amend or repeal rules and regulations as may be necessary to carry out the provisions of this Article.

(4)        Establish qualifications of, employ, and set the compensation of an executive officer who shall be a registered nurse and who shall not be a member of the Board.

(5)        Employ and fix the compensation of other personnel that the Board determines are necessary to carry into effect this Article and incur other expenses necessary to effectuate this Article.

(6)        Examine, license, and renew the licenses of duly qualified applicants for licensure.

(7)        Cause the prosecution of all persons violating this Article.

(8)        Establish standards to be met by the students, and to pertain to faculty, curricula, facilities, resources, and administration for any nursing program as provided in G.S. 90‑171.38.

(9)        Review all nursing programs at least every eight years or more often as considered necessary by the Board or program director.

(10)      Grant or deny approval for nursing programs as provided in G.S. 90‑171.39.

(11)      Upon request, grant or deny approval of continuing education programs for nurses as provided in G.S. 90‑171.42.

(12)      Keep a record of all proceedings and make an annual summary of all actions available.

(13)      Appoint, as necessary, advisory committees which may include persons other than Board members to deal with any issue under study.

(14)      Appoint and maintain a subcommittee of the Board to work jointly with the subcommittee of the North Carolina Medical Board to develop rules and regulations to govern the performance of medical acts by registered nurses and to determine reasonable fees to accompany an application for approval or renewal of such approval as provided in G.S. 90‑8.2. The fees and rules developed by this subcommittee shall govern the performance of medical acts by registered nurses and shall become effective when they have been adopted by both Boards.

(15)      Recommend and collect such fees for licensure, license renewal, examinations and reexaminations as it deems necessary for fulfilling the purposes of this Article.

(16)      Adopt a seal containing the name of the Board for use on all certificates, licenses, and official reports issued by it.

(17)      Enter into interstate compacts to facilitate the practice and regulation of nursing.

(18)      Establish programs for aiding in the recovery and rehabilitation of nurses who experience chemical addiction or abuse or mental or physical disabilities and programs for monitoring such nurses for safe practice.

(18a)    Establish programs for aiding in the remediation of nurses who experience practice deficiencies.

(19)      Request that the Department of Justice conduct criminal history record checks of applicants for licensure pursuant to G.S. 114‑19.11.

(20)      Adopt rules requiring an applicant to submit to the Board evidence of the applicant's continuing competence in the practice of nursing at the time of license renewal or reinstatement.

(21)      Proceed in accordance with G.S. 90‑171.37A, notwithstanding G.S. 150B‑40(b), when conducting a contested case hearing in accordance with Article 3A of Chapter 150B of the General Statutes.

(22)      Designate one or more of its employees to serve papers or subpoenas issued by the Board. Service under this subdivision is permitted in addition to any other methods of service permitted by law.

(23)      Acquire, hold, rent, encumber, alienate, and otherwise deal with real property in the same manner as a private person or corporation, subject only to approval of the Governor and the Council of State. Collateral pledged by the Board for an encumbrance is limited to the assets, income, and revenues of the Board.

(24)      Order the production of any records concerning the practice of nursing relevant to a complaint received by the Board or an inquiry or investigation conducted by or on behalf of the Board.  (1981, c. 360, s. 1; c. 665, s. 2; c. 852, s. 4; 1995, c. 94, s. 28; 1997‑491, s. 1; 1999‑291, s. 1; 2001‑98, s. 3; 2001‑371, s. 3; 2003‑146, s. 3; 2005‑186, s. 1; 2007‑148, s. 1; 2009‑133, s. 1.)



§ 90-171.24. Executive director.

§ 90‑171.24.  Executive director.

The executive director shall perform the duties prescribed by the Board and serve as secretary/treasurer to the Board.  (1981, c. 360, s. 1; 1993, c. 198, s. 1; 2009‑133, s. 2.)



§ 90-171.25. Custody and use of funds.

§ 90‑171.25.  Custody and use of funds.

The executive director shall deposit in financial institutions designated by the Board as official depositories all fees payable to the Board. The funds shall be deposited in the name of the Board and shall be used to pay all expenses incurred by the Board in carrying out the purposes of this Article. (1981, c. 360, s. 1; 1993, c. 198, s. 2; c. 257, s. 4; 1995, c. 509, s. 41.)



§ 90-171.26. The Board may accept contributions, etc.

§ 90‑171.26.  The Board may accept contributions, etc.

The Board may accept grants, contributions, devices, bequests, and gifts which shall be kept in a separate fund and shall be used by it to enhance the practice of nursing. (1981, c. 360, s. 1.)



§ 90-171.27. Expenses payable from fees collected by Board.

§ 90‑171.27.  Expenses payable from fees collected by Board.

(a)        All salaries, compensation, and expenses incurred or allowed for the purposes of carrying out this Article shall be paid by the Board exclusively out of the fees received by the Board as authorized by this Article, or funds received from other sources. In no case shall any salary, expense, or other obligation of the Board be charged against the treasury of the State of North Carolina. All moneys and receipts shall be kept in a special fund by and for the use of the Board for the exclusive purpose of carrying out the provisions of this Article.

(b)        (See editor's note for initial fee) The schedule of fees shall not exceed the following rates:

Application for examination leading to certificate and license as registered nurse........... $75.00

Application for certificate and license as registered nurse by endorsement.................... 150.00

Application for each re‑examination leading to certificate and license as registered nurse. 75.00

Renewal of license to practice as registered nurse (two‑year period)............................ 100.00

Reinstatement of lapsed license to practice as a registered nurse and renewal fee.......... 180.00

Application for examination leading to certificate and license as licensed practical nurse by examination......................................................................................................... 75.00

Application for certificate and license as licensed practical nurse by endorsement......... 150.00

Application for each re‑examination leading to certificate and license as licensed practical nurse........................................................................................................................... 75.00

Renewal of license to practice as a licensed practical nurse (two‑year period).............. 100.00

Reinstatement of lapsed license to practice as a licensed practical nurse and renewal fee 180.00

(See editor's note for initial fee) Application fee for retired registered nurse status or retired licensed practical nurse status.................. 50.00

Reinstatement of retired registered nurse to practice as a registered nurse or a retired licensed practical nurse to practice as a licensed practical nurse (two-year period)........... 100.00

Reasonable charge for duplication services and materials.

A fee for an item listed in this schedule shall not increase from one year to the next by more than twenty percent (20%).

(c)        No refund of fees will be made.

(d)        The Board may assess costs of disciplinary action against a nurse found in violation of the North Carolina Nursing Practice Act. (1947, c. 1091, s. 1; 1953, c. 750; c. 1199, ss. 1, 4; 1955, c. 1266, ss. 2, 3; 1961, c. 431, s. 2; 1965, c. 578, s. 1; 1971, c. 534; 1981, c. 360, s. 1; c. 661; 1987, c. 651, s. 1; 1997‑384, s. 1; 2003‑29, s. 2.)



§ 90-171.28. Nurses registered under previous law.

§ 90‑171.28.  Nurses registered under previous law.

On June 30, 1981, any nurse who holds a license to practice nursing as a registered nurse or licensed practical nurse, issued by a competent authority pursuant to laws providing for the licensure of nurses in North Carolina, shall be deemed to be licensed under the provisions of this Article, but such person shall otherwise comply with the provisions of this Article including those provisions governing licensure renewal. (1953, c. 1199, s. 1; 1965, c. 578, s. 1; 1981, c. 360, s. 1.)



§ 90-171.29. Qualifications of applicants for examination.

§ 90‑171.29.  Qualifications of applicants for examination.

In order to be eligible for licensure by examination, the applicant shall make a written application to the Board on forms furnished by the Board and shall submit to the Board an application fee and written evidence, verified by oath, sufficient to satisfy the Board that the applicant has graduated from a course of study approved by the Board and is mentally and physically competent to practice nursing. (1947, c. 1091, s. 1; 1953, c. 750; c. 1199, ss. 1, 4; 1955, c. 1266, s. 2; 1961, c. 431, s. 2; 1965, c. 578, s. 1; 1973, c. 93, s. 4; 1981, c. 360, s. 1.)



§ 90-171.30. Licensure by examination.

§ 90‑171.30.  Licensure by examination.

At least twice each year the Board shall give an examination, at the time and place it determines, to applicants for licensure to practice as a registered nurse or licensed practical nurse.  The Board shall adopt rules, not inconsistent with this Article, governing qualifications of applicants, the conduct of applicants during the examination, and the conduct of the examination.  The applicants shall be required to pass the examination required by the Board.  The Board shall adopt rules which identify the criteria which must be met by an applicant in order to be issued a license.  When the Board determines that an applicant has met those criteria, passed the required examination, submitted the required fee, and has demonstrated to the Board's satisfaction that he or she is mentally and physically competent to practice nursing, the Board shall issue a license to the applicant. (1947, c. 1091, s. 1; 1953, c. 1199, s. 1; 1965, c. 578, s. 1; 1981, c. 360, s. 1; 1991, c. 643, s. 2; 1993, c. 198, s. 3.)



§ 90-171.31. Reexamination.

§ 90‑171.31.  Reexamination.

Any applicant who fails to pass the first licensure examination may take subsequent examinations in accordance with the rules of the Board. (1981, c. 360, s. 1; 1993, c. 198, s. 4.)



§ 90-171.32. Qualifications for license as a registered nurse or a licensed practical nurse without examination.

§ 90‑171.32.  Qualifications for license as a registered nurse or a licensed practical nurse without examination.

The Board may, without examination, issue a license to an applicant who is duly licensed as a registered nurse or licensed practical nurse under the laws of another state, territory of the United States, the District of Columbia, or foreign country when that jurisdiction's requirements for licensure as a registered nurse or a licensed practical nurse, as the case may be, are substantially equivalent to or exceed those of the State of North Carolina at the time the applicant was initially licensed, and when, in the Board's opinion, the applicant is competent to practice nursing in this State. The Board may require such applicant to prove competence and qualifications to practice as a registered nurse or licensed practical nurse in North Carolina. (1947, c. 1091, s. 1; 1953, c. 1199, s. 1; 1961, c. 431, s. 2; 1965, c. 578, s. 1; 1981, c. 360, s. 1.)



§ 90-171.33. Temporary license.

§ 90‑171.33.  Temporary license.

(a)        Until the implementation of the computer‑adaptive licensure examination, the Board may issue a nonrenewable temporary license to persons who are applying for licensure under G.S. 90‑171.30, and who are scheduled for the licensure examination at the first opportunity after graduation, for a period not to exceed the lesser of nine months or the date of applicant's notification of the results of the licensure examination.  The Board shall revoke the temporary license of any person who does not take the examination as scheduled, or who has failed the examination for licensure as provided by this act.

(b)        Upon implementation of the computer‑adaptive licensure examination, no temporary licenses will be issued to persons who are applying for licensure under G.S. 90‑171.30.

(c)        The Board may issue a nonrenewable temporary license to persons applying for licensure under G.S. 90‑171.32 for a period not to exceed the lesser of six months or until the Board determines whether the applicant is qualified to practice nursing in North Carolina.  Temporary licensees may perform patient‑care services within limits defined by the Board.  In defining these limits, the Board shall consider the ability of the temporary licensee to safely and properly carry out patient‑care services.  Temporary licensees shall be held to the standard of care of a fully licensed nurse. (1981, c. 360, s. 1; 1991, c. 643, s. 3; 1993, c. 198, s. 5.)



§ 90-171.34. Licensure renewal.

§ 90‑171.34.  Licensure renewal.

Every unencumbered license, except temporary license, issued under this Article shall be renewed for two years. On or before the date the current license expires, every person who desires to continue to practice nursing shall apply for licensure renewal to the Board on forms furnished by the Board and shall also file the required fee. Failure to renew the license before the expiration date shall result in automatic forfeiture of the right to practice nursing in North Carolina until such time that the license has been reinstated.  (1981, c. 360, s. 1; 1993, c. 198, s. 6; 2009‑133, s. 3.)



§ 90-171.35. Reinstatement.

§ 90‑171.35.  Reinstatement.

A licensee who has allowed license to lapse by failure to renew as herein provided may apply for reinstatement on a form provided by the Board.  The Board shall require the applicant to return the completed application with the required fee and to furnish a statement of the reason for failure to apply for renewal prior to the deadline.  If the license has lapsed for at least five years, the Board shall require the applicant to complete satisfactorily a refresher course approved by the Board, or provide proof of active licensure within the past five years in another jurisdiction.  The Board may require any applicant for reinstatement to satisfy the Board that the license should be reinstated.  If, in the opinion of the Board, the applicant has so satisfied the Board, it shall issue a renewal of license to practice nursing, or it shall issue a license to practice nursing for a limited time. (1981, c. 360, s. 1; 1993, c. 198, s. 7.)



§ 90-171.36. Inactive list.

§ 90‑171.36.  Inactive list.

(a)        When a licensee submits a request for inactive status, the Board shall issue to the licensee a statement of inactive status and shall place the licensee's name on the inactive list. While on the inactive list, the person shall not be subjected to renewal requirements and shall not practice nursing in North Carolina.

(b)        When such person desires to be removed from the inactive list and returned to the active list within five years of being placed on inactive status, an application shall be submitted to the Board on a form furnished by the Board and the fee shall be paid for license renewal.  The Board shall require evidence of competency to resume the practice of nursing before returning the applicant to active status.  If the person has been on the inactive list for more than five years, the applicant must satisfactorily complete a refresher course approved by the Board or provide proof of active licensure within the past five years in another jurisdiction. (1981, c. 360, s. 1; 1993, c. 198, s. 8.)



§ 90-171.36A. Retired nurse status; reinstatement.

§ 90‑171.36A.  Retired nurse status; reinstatement.

(a)        After a registered nurse or a licensed practical nurse has retired, upon payment of the one‑time fee required by G.S. 90‑171.27(b), the Board may issue a special license to a registered nurse or licensed practical nurse in recognition of the nurse's retired status.

(b)        If a retired registered nurse or licensed practical nurse wishes to return to the practice of nursing, the retired nurse shall apply for reinstatement on a form provided by the Board and satisfy any requirements the Board deems necessary to reinstate the license. (2003‑29, s. 1.)



§ 90-171.37. Revocation, discipline, suspension, probation, or denial of licensure.

§ 90‑171.37.  Revocation, discipline, suspension, probation, or denial of licensure.

The Board may initiate an investigation upon receipt of information about any practice that might violate any provision of this Article or any rule or regulation promulgated by the Board. In accordance with the provisions of Chapter 150B of the General Statutes, the Board shall have the power and authority to: (i) refuse to issue a license to practice nursing; (ii) refuse to issue a certificate of renewal of a license to practice nursing; (iii) revoke or suspend a license to practice nursing; and (iv) invoke other such disciplinary measures, censure, or probative terms against a licensee as it deems fit and proper; in any instance or instances in which the Board is satisfied that the applicant or licensee:

(1)        Has given false information or has withheld material information from the Board in procuring or attempting to procure a license to practice nursing.

(2)        Has been convicted of or pleaded guilty or nolo contendere to any crime which indicates that the nurse is unfit or incompetent to practice nursing or that the nurse has deceived or defrauded the public.

(3)        Has a mental or physical disability or uses any drug to a degree that interferes with his or her fitness to practice nursing.

(4)        Engages in conduct that endangers the public health.

(5)        Is unfit or incompetent to practice nursing by reason of deliberate or negligent acts or omissions regardless of whether actual injury to the patient is established.

(6)        Engages in conduct that deceives, defrauds, or harms the public in the course of professional activities or services.

(7)        Has violated any provision of this Article.

(8)        Has willfully violated any rules enacted by the Board.

The Board may take any of the actions specified above in this section when a registered nurse approved to perform medical acts has violated rules governing the performance of medical acts by a registered nurse; provided this shall not interfere with the authority of the North Carolina Medical Board to enforce rules and regulations governing the performance of medical acts by a registered nurse.

The Board may reinstate a revoked license, revoke censure or probative terms, or remove other licensure restrictions when it finds that the reasons for revocation, censure or probative terms, or other licensure restrictions no longer exist and that the nurse or applicant can reasonably be expected to safely and properly practice nursing.  (1981, c. 360, s. 1; c. 852, s. 3; 1987, c. 827, s. 1; 1991, c. 643, s. 4; 1991 (Reg. Sess., 1992), c. 1030, s. 22; 1995, c. 94, s. 29; 2001‑98, s. 4; 2009‑133, s. 4.)



§ 90-171.37A. Use of hearing committee and depositions.

§ 90‑171.37A.  Use of hearing committee and depositions.

(a)        The Board, in its discretion, may designate in writing three or more of its members to conduct hearings as a hearing committee to take evidence. A majority of the hearing committee shall be licensed nurses.

(b)        Evidence and testimony may be presented at hearings before the Board or a hearing committee in the form of depositions before any person authorized to administer oaths in accordance with the procedure for the taking of depositions in civil actions in the superior court.

(c)        The hearing committee shall submit a recommended decision that contains findings of fact and conclusions of law to the Board. Before the Board makes a final decision, it shall give each party an opportunity to file written exceptions to the recommended decision made by the hearing committee and to present oral arguments to the Board. A majority of the qualified members present and voting of the full Board shall issue a final decision. (2007‑148, s. 2.)



§ 90-171.38. Standards for nursing programs.

§ 90‑171.38.  Standards for nursing programs.

(a)        A nursing program may be operated under the authority of a general hospital, or an approved post‑secondary educational institution. The Board shall establish, revise, or repeal standards for nursing programs. These standards shall specify program requirements, curricula, faculty, students, facilities, resources, administration, and describe the approval process. Any institution desiring to establish a nursing program shall apply to the Board and submit satisfactory evidence that it will meet the standards established by the Board. Those standards shall be designed to ensure that graduates of those programs have the education necessary to safely and competently practice nursing.

(b)        Any individual, organization, association, corporation, or institution may establish a program for the purpose of training or educating any registered nurse licensed under G.S. 90‑171.30, 90‑171.32, or 90‑171.33 in the skills, procedures, and techniques necessary to conduct examinations for the purpose of collecting evidence from the victims of first‑degree rape as defined in G.S. 14‑27.2, second‑degree rape as defined in G.S. 14‑27.3, statutory rape as defined in G.S. 14‑27.7A, first‑degree sexual offense as defined in G.S. 14‑27.4, second‑degree sexual offense as defined in G.S. 14‑27.5 or attempted first‑degree or second‑degree rape or attempted first‑degree or second‑degree sexual offense. The Board, pursuant to G.S. 90‑171.23(b)(14), shall establish, revise, or repeal standards for any such program. Any individual, organization, association, corporation, or institution which desires to establish a program under this subsection shall apply to the Board and submit satisfactory evidence that it will meet the standards prescribed by the Board.  (1981, c. 360, s. 1; 1987, c. 827, s. 1; 1991, c. 643, s. 5; 1997‑375, s. 1; 2003‑146, s. 4; 2009‑133, s. 5.)



§ 90-171.39. Approval.

§ 90‑171.39.  Approval.

The Board shall designate persons to survey proposed nursing programs, including the clinical facilities. The persons designated by the Board shall submit a written report of the survey to the Board. If in the opinion of the Board the standards for approved nursing education are met, the program shall be given approval. (1981, c. 360, s. 1.)



§ 90-171.40. Ongoing approval.

§ 90‑171.40.  Ongoing approval.

The Board shall review all nursing programs in the State at least every eight years or more often as considered necessary. If the Board determines that any approved nursing program does not meet or maintain the standards required by the Board, the Board shall give written notice specifying the deficiencies to the institution responsible for the program. The Board shall withdraw approval from a program that fails to correct deficiencies within a reasonable time. The Board shall publish annually a list of nursing programs in this State showing their approval status. (1981, c. 360, s. 1; 2003‑146, s. 5.)



§ 90-171.41. Baccalaureate in nursing candidate credits.

§ 90‑171.41.  Baccalaureate in nursing candidate credits.

Every graduate of a diploma or associate degree school of nursing in this State who has passed the registered nurse examination shall, upon admission to any State‑supported institution of higher learning offering baccalaureate education in nursing, be granted credit for previous experience in the diploma or associate degree school of nursing on an individual basis by the utilization of the most effective method of evaluation to the end that the applicant shall receive optimum credit and that upon graduation the applicant will have earned the baccalaureate degree in nursing. (1969, c. 547, s. 1; 1981, c. 360, s. 1.)



§ 90-171.42. Continuing education programs.

§ 90‑171.42.  Continuing education programs.

(a)        Upon request, the Board shall grant approval to continuing education programs upon a finding that the program offers an educational experience designed to enhance the practice of nursing.

(b)        If the program offers to teach nurses to perform advance skills, the Board may grant approval for the program and the performance of the advanced skills by those successfully completing the program when it finds that the nature of the procedures taught in the program and the program facilities and faculty are such that a nurse successfully completing the program can reasonably be expected to carry out those procedures safely and competently. (1981, c. 360, s. 1; 1991, c. 643, s. 6.)



§ 90-171.43. License required.

§ 90‑171.43.  License required.

No person shall practice or offer to practice as a registered nurse or licensed practical nurse, or use the word "nurse" as a title for herself or himself, or use an abbreviation to indicate that the person is a registered nurse or licensed practical nurse, unless the person is currently licensed as a registered nurse or licensed practical nurse as provided by this Article. If the word "nurse" is part of a longer title, such as "nurse's aide", a person who is entitled to use that title shall use the entire title and may not abbreviate the title to "nurse". This Article shall not, however, be construed to prohibit or limit the following:

(1)        The performance by any person of any act for which that person holds a license issued pursuant to North Carolina law;

(2)        The clinical practice by students enrolled in approved nursing programs, continuing education programs, or refresher courses under the supervision of qualified faculty;

(3)        The performance of nursing performed by persons who hold a temporary license issued pursuant to G.S. 90‑171.33;

(4)        The delegation to any person, including a member of the patient's family, by a physician licensed to practice medicine in North Carolina, a licensed dentist or registered nurse of those patient‑care services which are routine, repetitive, limited in scope that do not require the professional judgment of a registered nurse or licensed practical nurse;

(5)        Assistance by any person in the case of emergency.

Any person permitted to practice nursing without a license as provided in subdivision (2) or (3) of this section shall be held to the same standard of care as any licensed nurse. (1981, c. 360, s. 1; 1993, c. 198, s. 9; 1999‑320, s. 2.)



§ 90-171.43A. Mandatory employer verification of licensure status.

§ 90‑171.43A.  Mandatory employer verification of licensure status.

(a)        Before hiring a registered nurse or a licensed practical nurse in North Carolina, a health care facility shall verify that the applicant has a current, valid license to practice nursing pursuant to G.S. 90‑171.43.

(b)        For purposes of this section, "health care facility" means:

(1)        Facilities described in G.S. 131E‑256(b).

(2)        Public health departments, physicians' offices, ambulatory care facilities, and rural health clinics. (2003‑146, s. 6.)



§ 90-171.44. Prohibited acts.

§ 90‑171.44.  Prohibited acts.

It shall be a violation of this Article, and subject to action under G.S. 90‑171.37, for any person to:

(1)        Sell, fraudulently obtain, or fraudulently furnish any nursing diploma or aid or abet therein.

(2)        Practice nursing under cover of any fraudulently obtained license.

(3)        Practice nursing without a license. This subdivision shall not be construed to prohibit any licensed registered nurse who has successfully completed a program established under G.S. 90‑171.38(b) from conducting medical examinations or performing procedures to collect evidence from the victims of offenses described in that subsection.

(4)        Conduct a nursing program or a refresher course for activation of a license, that is not approved by the Board.

(5)        Employ unlicensed persons to practice nursing. (1981, c. 360, s. 1; 1991, c. 643, s. 7; 1993, c. 198, s. 10; 1997‑375, s. 2.)



§ 90-171.45. Violation of Article.

§ 90‑171.45.  Violation of Article.

The violation of any provision of this Article, except G.S. 90‑171.47, shall be a Class 1 misdemeanor. (1981, c. 360, s. 1; 1993, c. 539, s. 632; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 90-171.46. Injunctive authority.

§ 90‑171.46.  Injunctive authority.

The Board may apply to the superior court for an injunction to prevent violations of this Article or of any rules enacted pursuant thereto. The court is empowered to grant such injunctions regardless of whether criminal prosecution or other action has been or may be instituted as a result of such violation. (1981, c. 360, s. 1.)



§ 90-171.47. Reports: immunity from suit.

§ 90‑171.47.  Reports:  immunity from suit.

Any person who has reasonable cause to suspect misconduct or incapacity of a licensee or who has reasonable cause to suspect that any person is in violation of this Article, including those actions specified in G.S. 90‑171.37(1) through (8), G.S. 90‑171.43, and G.S. 90‑171.44, shall report the relevant facts to the Board.  Upon receipt of such charge or upon its own initiative, the Board may give notice of an administrative hearing or may, after diligent investigation, dismiss unfounded charges.  Any person making a report pursuant to this section shall be immune from any criminal prosecution or civil liability resulting therefrom unless such person knew the report was false or acted in reckless disregard of whether the report was false. (1981, c. 360, s. 1; 1991, c. 643, s. 8; 1993, c. 198, s. 11.)



§ 90-171.48. Criminal history record checks of applicants for licensure.

§ 90‑171.48.  Criminal history record checks of applicants for licensure.

(a)        Definitions.  The following definitions shall apply in this section:

(1)        Applicant.  A person applying for initial licensure as a registered nurse or licensed practical nurse either by examination pursuant to G.S. 90‑171.29 or G.S. 90‑171.30 or without examination pursuant to G.S. 90‑171.32. The term "applicant" shall also include a person applying for reinstatement of licensure pursuant to G.S. 90‑171.35 or returning to active status pursuant to G.S. 90‑171.36 as a registered nurse or licensed practical nurse.

(2)        Criminal history.  A history of conviction of a State crime, whether a misdemeanor or felony, that bears on an applicant's fitness for licensure to practice nursing. The crimes include the criminal offenses set forth in any of the following Articles of Chapter 14 of the General Statutes: Article 5, Counterfeiting and Issuing Monetary Substitutes; Article 5A, Endangering Executive and Legislative Officers; Article 6, Homicide; Article 7A, Rape and Other Sex Offenses; Article 8, Assaults; Article 10, Kidnapping and Abduction; Article 13, Malicious Injury or Damage by Use of Explosive or Incendiary Device or Material; Article 14, Burglary and Other Housebreakings; Article 15, Arson and Other Burnings; Article 16, Larceny; Article 17, Robbery; Article 18, Embezzlement; Article 19, False Pretenses and Cheats; Article 19A, Obtaining Property or Services by False or Fraudulent Use of Credit Device or Other Means; Article 19B, Financial Transaction Card Crime Act; Article 20, Frauds; Article 21, Forgery; Article 26, Offenses Against Public Morality and Decency; Article 26A, Adult Establishments; Article 27, Prostitution; Article 28, Perjury; Article 29, Bribery; Article 31, Misconduct in Public Office; Article 35, Offenses Against the Public Peace; Article 36A, Riots and Civil Disorders; Article 39, Protection of Minors; Article 40, Protection of the Family; Article 59, Public Intoxication; and Article 60, Computer‑Related Crime. The crimes also include possession or sale of drugs in violation of the North Carolina Controlled Substances Act in Article 5 of Chapter 90 of the General Statutes and alcohol‑related offenses including sale to underage persons in violation of G.S. 18B‑302 or driving while impaired in violation of G.S. 20‑138.1 through G.S. 20‑138.5.

(b)        All applicants for licensure shall consent to a criminal history record check. Refusal to consent to a criminal history record check may constitute grounds for the Board to deny licensure to an applicant. The Board shall ensure that the State and national criminal history of an applicant applying for initial licensure as a registered nurse or licensed practical nurse either by examination pursuant to G.S. 90‑171.29 or G.S. 90‑171.30 or without examination pursuant to G.S. 90‑171.32 is checked. The Board may request a criminal history record check for applicants applying for reinstatement of licensure pursuant to G.S. 90‑171.35 or returning to active status pursuant to G.S. 90‑171.36 as a registered nurse or licensed practical nurse.

The Board shall be responsible for providing to the North Carolina Department of Justice the fingerprints of the applicant to be checked, a form signed by the applicant consenting to the criminal record check and the use of fingerprints and other identifying information required by the State or National Repositories, and any additional information required by the Department of Justice. The Board shall keep all information obtained pursuant to this section confidential.

(c)        If an applicant's criminal history record check reveals one or more convictions listed under subsection (a)(2) of this section, the conviction shall not automatically bar licensure. The Board shall consider all of the following factors regarding the conviction:

(1)        The level of seriousness of the crime.

(2)        The date of the crime.

(3)        The age of the person at the time of the conviction.

(4)        The circumstances surrounding the commission of the crime, if known.

(5)        The nexus between the criminal conduct of the person and the job duties of the position to be filled.

(6)        The person's prison, jail, probation, parole, rehabilitation, and employment records since the date the crime was committed.

(7)        The subsequent commission by the person of a crime listed in subsection (a) of this section.

If, after reviewing the factors, the Board determines that the grounds set forth in subsections (1), (2), (3), (4), (5), or (6) of G.S. 90‑171.37 exist, the Board may deny licensure of the applicant. The Board may disclose to the applicant information contained in the criminal history record check that is relevant to the denial. The Board shall not provide a copy of the criminal history record check to the applicant. The applicant shall have the right to appear before the Board to appeal the Board's decision. However, an appearance before the full Board shall constitute an exhaustion of administrative remedies in accordance with Chapter 150B of the General Statutes.

(d)        Limited immunity.  The Board, its officers and employees, acting in good faith and in compliance with this section, shall be immune from civil liability for denying licensure to an applicant based on information provided in the applicant's criminal history record check.  (2001‑371, s. 2; 2009‑133, s. 6.)



§ 90-171.49. Reserved for future codification purposes.

§ 90‑171.49.  Reserved for future codification purposes.



§ 90-171.50. Existing scholarship and loan information to be consolidated and published.

Article 9B.

Information and Financial Assistance for Nursing Students and Inactive Nurses.

§ 90‑171.50.  Existing scholarship and loan information to be consolidated and published.

The State Education Assistance Authority of the Board of Governors of The University of North Carolina shall consolidate information on existing scholarships and loan programs available for nursing education. The information shall be published in a brochure and made available to high schools, colleges, Area Health Education Centers, and other facilities. (1987 (Reg. Sess., 1988), c. 1049, s. 1(a).)



§ 90-171.51. Emergency Financial Assistance Fund.

§ 90‑171.51.  Emergency Financial Assistance Fund.

There is established an Emergency Financial Assistance Fund for students in State educational nursing and licensed practical nursing programs, to be administered by each campus.  Emergency need is defined as acute financial need caused by a particular event which immediately and severely impacts a particular student's ability to continue his or her educational program in nursing on that student's current schedule.  Allowable expenses, for emergency assistance, shall include funds for child care, transportation, housing, and medical care; and shall not be considered as an ongoing source of income for those expenses. Emergency assistance shall be limited to four hundred dollars ($400.00) per academic year for any individual. The local Board of Trustees at each campus shall review quarterly the expenditures under this Fund, and the Department of Community Colleges and the Board of Governors of The University of North Carolina shall assess the Fund's impact on completion rates in these programs, and report their assessment to the General Assembly. (1987 (Reg. Sess., 1988), c. 1049, s. 2(a).)



§ 90-171.52. Nursing licensing exam follow-up assistance.

§ 90‑171.52.  Nursing licensing exam follow‑up assistance.

The Board of Governors of The University of North Carolina shall direct the constituent institutions and the State Board of Community Colleges shall direct the Community Colleges to provide follow‑up assistance for their students who fail the nursing licensing exam for the first time.  This follow‑up assistance shall include consultation with the Board of Nursing on areas needing improvement and shall include providing additional appropriate preparation assistance before the next exam date. (1987 (Reg. Sess., 1988), c. 1049, s. 3.)



§ 90-171.53. Area Health Education Centers publicity programs.

§ 90‑171.53.  Area Health Education Centers publicity programs.

The Area Health Education Centers of The University of North Carolina and the Board of Nursing shall cooperate in developing publicity on:

(1)        New salary levels and job opportunities in nursing;

(2)        The availability of refresher courses; and

(3)        License renewal requirements for registered nurses whose licenses are not currently active.

This information shall be provided to nurses without a current license in an effort to attract them back into nursing practice. (1987 (Reg. Sess., 1988), c. 1049, s. 5.)



§ 90-171.54. Reserved for future codification purposes.

§ 90‑171.54.  Reserved for future codification purposes.



§ 90-171.55. Nurses Aides Registry.

Article 9C.

Nurses Aides Registry Act.

§ 90‑171.55.  Nurses Aides Registry.

(a)        The Board of Nursing, established pursuant to G.S. 90‑171.21, shall establish a Nurses Aides Registry for persons functioning as nurses aides regardless of title. The Board shall consider those Level I nurses aides employed in State licensed or Medicare/Medicaid certified nursing facilities who meet applicable State and federal registry requirements as adopted by the North Carolina Medical Care Commission as having fulfilled the training and registry requirements of the Board. The Board may not charge an annual fee to a nurse aide I registry applicant. The Board may charge an annual fee of twelve dollars ($12.00) for each nurse aide II registry applicant. The Board shall adopt rules to ensure that whenever possible, the fee is collected through the employer or prospective employer of the registry applicant. Fees collected may be used by the Board in administering the registry. The Board's authority granted by this Article shall not conflict with the authority of the Medical Care Commission.

(b)        (1)        Each nurses aide training program, except for those operated by (i) institutions under the Board of Governors of The University of North Carolina, (ii) institutions of the North Carolina Community College System, (iii) public high schools, and (iv) hospital authorities acting pursuant to G.S. 131E‑23(31), shall provide a guaranty bond unless the program has already provided a bond or an alternative to a bond under G.S. 115D‑95. The Board of Nursing may revoke the approval of a program that fails to maintain a bond or an alternative to a bond pursuant to this subsection or G.S. 115D‑95.

(2)        When application is made for approval or renewal of approval, the applicant shall file a guaranty bond with the clerk of the superior court of the county in which the program will be located. The bond shall be in favor of the students. The bond shall be executed by the applicant as principal and by a bonding company authorized to do business in this State. The bond shall be conditioned to provide indemnification to any student, or his parent or guardian, who has suffered a loss of tuition or any fees by reason of the failure of the program to offer or complete student instruction, academic services, or other goods and services related to course enrollment for any reason, including the suspension, revocation, or nonrenewal of a program's approval, bankruptcy, foreclosure, or the program ceasing to operate.

The bond shall be in an amount determined by the Board to be adequate to provide indemnification to any student, or his parent or guardian, under the terms of the bond. The bond amount for a program shall be at least equal to the maximum amount of prepaid tuition held at any time during the last fiscal year by the program. The bond amount shall also be at least ten thousand dollars ($10,000).

Each application for a license shall include a letter signed by an authorized representative of the program showing in detail the calculations made and the method of computing the amount of the bond pursuant to this subdivision and the rules of the Board. If the Board finds that the calculations made and the method of computing the amount of the bond are inaccurate or that the amount of the bond is otherwise inadequate to provide indemnification under the terms of the bond, the Board may require the applicant to provide an additional bond.

The bond shall remain in force and effect until cancelled by the guarantor. The guarantor may cancel the bond upon 30 days notice to the Board. Cancellation of the bond shall not affect any liability incurred or accrued prior to the termination of the notice period.

(3)        An applicant that is unable to secure a bond may seek a waiver of the guaranty bond from the Board and approval of one of the guaranty bond alternatives set forth in this subdivision. With the approval of the Board, an applicant may file with the clerk of the superior court of the county in which the program will be located, in lieu of a bond:

a.         An assignment of a savings account in an amount equal to the bond required (i) which is in a form acceptable to the Board; (ii) which is executed by the applicant; and (iii) which is executed by a state or federal savings and loan association, state bank, or national bank, that is doing business in North Carolina and whose accounts are insured by a federal depositors corporation; and (iv) for which access to the account in favor of the State of North Carolina is subject to the same conditions as for a bond in subdivision (2) of this subsection.

b.         A certificate of deposit (i) which is executed by a state or federal savings and loan association, state bank, or national bank, which is doing business in North Carolina and whose accounts are insured by a federal depositors corporation; and (ii) which is either payable to the State of North Carolina, unrestrictively endorsed to the Board; in the case of a negotiable certificate of deposit, is unrestrictively endorsed to the Board; or in the case of a nonnegotiable certificate of deposit, is assigned to the Board in a form satisfactory to the Board; and (iii) for which access to the certificate of deposit in favor of the State of North Carolina is subject to the same conditions as for a bond in subdivision (2) of this subsection. (1989, c. 323, s. 1; 1989 (Reg. Sess., 1990), c. 824, s. 5; 1999‑254, s. 1.)



§ 90-171.56. Medication aide requirements.

§ 90‑171.56.  Medication aide requirements.

The Board of Nursing shall do the following:

(1)        Establish standards for faculty and applicant requirements for medication aide training.

(2)        Provide ongoing review and evaluation, and recommend changes, for faculty and medication aide training requirements to support safe medication administration and improve client, resident, and patient outcomes. (2005‑276, s. 10.40C(b); 2007‑148, s. 3.)



§ 90-171.57. Reserved for future codification purposes.

§ 90‑171.57.  Reserved for future codification purposes.



§ 90-171.58. Reserved for future codification purposes.

§ 90‑171.58.  Reserved for future codification purposes.



§ 90-171.59. Reserved for future codification purposes.

§ 90‑171.59.  Reserved for future codification purposes.



§ 90-171.60. North Carolina Nursing Scholars Commission established; membership.

Article 9D.

Nursing Scholars Program.

§ 90‑171.60.  North Carolina Nursing Scholars Commission established; membership.

(a)        There is established the North Carolina Nursing Scholars Commission. The Commission shall exercise its powers and duties independently of the Board of Governors of The University of North Carolina and the State Board of Community Colleges. Staff assistance to the Commission shall be provided by the staff of the State Education Assistance Authority (SEAA) as created in G.S. 116‑203.

(b)        The Commission shall consist of 11 members as follows:

(1)        The chairperson of the State Board of Nursing, or his designee;

(2)        The chairperson of the Board of the State Education Assistance Authority;

(3)        Three persons appointed by the Governor;

(4)        Three persons appointed by the General Assembly on the recommendation of the President Pro Tempore of the Senate in accordance with G.S. 120‑121; and

(5)        Three persons appointed by the General Assembly on the recommendation of the Speaker of the House of Representatives in accordance with G.S. 120‑121.

(c)        Each of the appointing entities shall seek to achieve a balanced membership representing, to the maximum extent possible, the State as a whole. Commission members shall be chosen from among individuals who have demonstrated a commitment to nursing, health care, or education.

(d)        Of the Commission members appointed by the Governor, two shall each serve an initial term of two years, and one shall serve an initial term of four years. Of the Commission members appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives, one shall serve an initial term of two years, and two shall each serve an initial term of four years. Of the Commission members appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate, one shall serve an initial term of two years, and two shall each serve an initial term of four years. Thereafter, all appointments to the Commission shall be for four‑year terms.

(e)        In the event a vacancy occurs for any reason, the vacancy shall be filled by appointment by the entity that made the appointment, except that vacancies in appointments made by the General Assembly shall be filled in accordance with G.S. 120‑122. The new appointee shall serve for the remainder of the unexpired term.

(f)         The chairperson of the Commission shall be selected annually by the Commission from its members.

(g)        Members of the Commission shall receive per diem and necessary travel and subsistence expenses in accordance with Chapter 138 of the General Statutes.

(h)        The Commission shall meet regularly at times and places deemed necessary by the chairperson. (1989, c. 594, s. 1; 1991 (Reg. Sess., 1992), c. 879, s. 6.)



§ 90-171.61. Nursing Scholars Program established; administration.

§ 90‑171.61.  Nursing Scholars Program established; administration.

(a)        There is established the Nursing Scholars Program. The North Carolina Nursing Scholars Commission shall determine selection criteria, methods of selection, and shall select recipients of scholarship loans made under the Nursing Scholars Program.

(b)        The Nursing Scholars Program shall be used to provide the following:

(1)        Scholarship loans in amounts of up to six thousand five hundred dollars ($6,500) per year, for each scholarship of no more than four years per recipient, to North Carolina residents interested in preparing to become registered nurses through associate or baccalaureate degree programs or through diploma programs.

(2)        through (4) Repealed by Session Laws 2006‑66, s. 9.9(a), effective July 1, 2006, and applicable to all scholarship loans awarded or renewed on or after that date.

(5)        Scholarship loans of six thousand five hundred dollars ($6,500) per year, per recipient, for two years of study leading to a master of science in nursing degree for residents already holding a baccalaureate degree in nursing.

In awarding scholarship loans pursuant to subdivisions (1) and (5) of this subsection, the Commission may award pro rata scholarship loans to recipients enrolled at least half‑time in study to become registered nurses or to attain a master of science in nursing degree. In awarding all scholarship loans, the Commission shall give priority to full‑time students over part‑time students. The State Education Assistance Authority shall adopt specific rules to regulate scholarship loans to part‑time nursing students.

Within current funds available or with any additional funds provided by the General Assembly for this purpose, the Commission may set aside slots for scholarship loans prescribed by  subdivision (1) of this subsection to enable licensed practical nurses to become registered nurses. The State Education Assistance Authority shall adopt specific rules to regulate these scholarship loans.

(b1)      If a recipient is awarded a scholarship loan under this program and is enrolled, or accepted for enrollment, in a baccalaureate nursing program, but is unable to pursue the course of study in nursing for a semester due to limited faculty resources at the institution for that semester, then the recipient shall continue to receive the scholarship loan for that semester and shall not be required to forfeit or repay the scholarship loan for that semester provided that the recipient remains otherwise eligible for the program. This waiver shall be valid for only one semester of study and may extend a recipient's eligibility for funding under the program by no more than one semester.

(c)        The Commission shall adopt stringent standards, which may include minimum grade point average, scholastic aptitude test scores, and other standards deemed appropriate by the Commission, to ensure that only the best potential students receive and retain loans under the Nursing Scholars Program. Standards adopted by the Commission shall include provisions for ensuring that the qualifications of applicants who are or would be nontraditional students are considered fairly in providing them with opportunities to compete for the loans. Loans under the Nursing Scholars Program shall be awarded only to applicants who meet the standards set by the Commission and who agree to practice nursing in North Carolina upon completion of the nursing education program supported by the loan.

(d)        The Commission shall develop and administer the Nursing Scholars Program in cooperation with nursing schools at institutions approved by the Commission and the North Carolina Board of Nursing. The Nursing Scholars Program shall provide for participants to be exposed to a range of extracurricular activities while in school, which activities shall be aimed at instilling in students a strong motivation to remain in the practice of nursing and to provide leadership for the nursing profession.

(e)        The Commission may form regional review committees within North Carolina to assist it in identifying the best high school seniors and other applicants for the program. The Commission and the review committees shall make an effort to identify and encourage minority students and students who may not otherwise consider a career in nursing to apply for the Nursing Scholars Program.

(f)         Upon the naming of recipients of loans from the Nursing Scholars Program, the Commission shall inform the State Education Assistance Authority (SEAA) of its decisions. The SEAA shall perform all of the administrative functions necessary to implement this Article, which functions shall include: rule‑making, dissemination of information to the public, distribution and receipt of applications for scholarship loans, and the functions necessary for the execution, payment, and enforcement of promissory notes required under this Article. (1989, c. 594, s. 1; 1991, c. 550, s. 1; 1993 (Reg. Sess., 1994), c. 769, s. 17.11(a); 1997‑214, s. 1; 2005‑276, s. 9.33; 2006‑66, s. 9.9(a).)



§ 90-171.62. Terms of loans; receipt and disbursement of funds.

§ 90‑171.62.  Terms of loans; receipt and disbursement of funds.

(a)        All scholarship loans shall be evidenced by notes made payable to the State Education Assistance Authority that bear interest at a rate not to exceed ten percent (10%) per year as set by the Authority and beginning 90 days after completion of the nursing education program, or 90 days after termination of the scholarship loan, whichever is earlier. The scholarship loan may be terminated upon the recipient's withdrawal from school or by the recipient's failure to meet the standards set by the Commission.

(b)        The State Education Assistance Authority shall forgive the loan if, within seven years after graduation from a nursing education program, the recipient practices nursing in North Carolina for one year for every year a scholarship loan was provided. If the recipient repays the scholarship loan by cash payments, all indebtedness shall be repaid within ten years. The Authority may provide for accelerated repayment and for less than full‑time employment options to encourage the practice of nursing in either geographic or nursing specialty shortage areas. The Authority shall adopt specific rules to designate these geographic areas and these nursing specialty shortage areas, upon recommendations of the North Carolina Center for Nursing. The North Carolina Center for Nursing shall base its recommendations on objective information provided by interested groups or agencies and upon objective information collected by the Center. The Authority may forgive the scholarship loan if it determines that it is impossible for the recipient to practice nursing in North Carolina for a sufficient time to repay the loan because of the death or permanent disability of the recipient within ten years following graduation or termination of enrollment in a nursing education program.

(c)        All funds appropriated to or otherwise received by the Nursing Scholars Program for scholarships, all funds received as repayment of scholarship loans, and all interest earned on these funds, shall be placed in a revolving fund. This revolving fund may be used only for scholarship loans granted under the Nursing Scholars Program.  (1989, c. 594, s. 1; 1991, c. 550, s. 1.1; 1993 (Reg. Sess., 1994), c. 769, s. 17.11(b); 2008‑204, s. 5.1; 2009-445, s. 46.)



§§ 90-171.63 through 90-171.64. Reserved for future codification purposes.

§§ 90‑171.63 through 90‑171.64.  Reserved for future codification purposes.



§ 90-171.65. Need-based nursing scholarships fund.

Article 9E.

Need‑Based Nursing Scholarships.

§ 90‑171.65.  Need‑based nursing scholarships fund.

(a)        There is created a need‑based scholarship loan fund for nursing students. Need‑based scholarship loans shall be available for study in nursing programs offered by community colleges and The University of North Carolina, and by private colleges that offer licensed practical nursing or registered nursing programs. Part‑time students and nontraditional students who have post‑secondary degrees, and registered nurses pursuing a baccalaureate degree in nursing, are eligible to receive need‑based nursing scholarship loans.

(b)        Need‑based nursing scholarship loan funds shall be administered by the State Education Assistance Authority in accordance with rules and regulations adopted by the Board of the State Education Assistance Authority. Distribution of scholarship loan funds among students enrolled in the constituent institutions of The University of North Carolina, community colleges, and private colleges shall be in amounts proportionate to the amounts awarded to each such group of students in the preceding fiscal year. Scholarship loans shall be made only to prospective and enrolled nursing students under the terms and conditions established for the need‑based nursing scholarship loan program by the State Education Assistance Authority.

(c)        The State Education Assistance Authority shall carry out the following functions in implementing the need‑based nursing scholarship loan program:

(1)        Promulgate the rules and regulations necessary to implement the scholarship program, including the selection criteria and method of selection of recipients of need‑based nursing scholarship loans;

(2)        Disburse, collect, and monitor scholarship loan funds;

(3)        Establish the terms and conditions of promissory notes executed by loan recipients;

(4)        Approve service repayment agreements;

(5)        Collect cash repayments required when service repayment is not completed; and

(6)        Adopt rules to allow for the forgiveness of scholarship loans if it determines that it is impossible for the recipient to practice nursing in North Carolina for a sufficient time to repay the loan because of the death or permanent disability of the recipient within ten years following graduation or termination of enrollment in a nursing education program.

(d)        Repealed by Session Laws 2005‑40, s. 1, effective January 1, 2006, and applicable to all scholarship loans awarded after that date. (1989, c. 560, s. 17; 1991, c. 550, s. 1.2; 2005‑40, s. 1.)



§§ 90-171.66 through 90-171.69. Reserved for future codification purposes.

§§ 90‑171.66 through 90‑171.69.  Reserved for future codification purposes.



§ 90-171.70. North Carolina Center for Nursing; establishment; goals.

Article 9F.

North Carolina Center for Nursing.

§ 90‑171.70.  North Carolina Center for Nursing; establishment; goals.

There is established the North Carolina Center for Nursing to address issues of supply and demand for nursing, including issues of recruitment, retention, and utilization of nurse manpower resources.  The General Assembly finds that the Center will repay the State's investment by providing an ongoing strategy for the allocation of the State's resources directed towards nursing.  The primary goals for the Center shall be:

(1)        To develop a strategic statewide plan for nursing manpower in North Carolina by:

a.         Establishing and maintaining a database on nursing supply and demand in North Carolina, to include (i) current supply and demand, and (ii) future projections; and

b.         Selecting priorities from the plan to be addressed.

(2)        To convene various groups representative of nurses, other health care providers, business and industry, consumers, legislators, and educators to:

a.         Review and comment on data analysis prepared for the Center;

b.         Recommend systemic changes, including strategies for implementation of recommended changes; and

c.         To evaluate and report the results of these efforts to the General Assembly and others.

(3)        To enhance and promote recognition, reward, and renewal activities for nurses in North Carolina by:

a.         Promoting continuation of Institutes for Nursing Excellence programs as piloted by the Area Health Education Centers in 1989‑90 or similar options;

b.         Proposing and creating additional reward, recognition, and renewal activities for nurses; and

c.         Promoting media and positive image‑building efforts for nursing. (1991, c. 550, s. 3.)



§ 90-171.71. North Carolina Center for Nursing; governing board.

§ 90‑171.71.  North Carolina Center for Nursing; governing board.

(a)        The North Carolina Center for Nursing shall be governed by a policy‑setting board of directors.  The Board shall consist of 16 members, with a simple majority of the Board being nurses representative of various practice areas.  Other members shall include representatives of other health care professions, business and industry, health care providers, and consumers.  The Board shall be appointed as follows:

(1)        Four members appointed by the General Assembly upon recommendation of the President Pro Tempore of the Senate, at least one of whom shall be a registered nurse and at least one other a representative of the hospital industry;

(2)        Four members appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives, at least one of whom shall be a registered nurse and at least one other a representative of the long‑term care industry;

(3)        Four members appointed by the Governor, two of whom shall be registered nurses; and

(4)        Four nurse educators, one of whom shall be appointed by the Board of Governors of The University of North Carolina, one other by the State Board of Community Colleges, one other by the North Carolina Association of Independent Colleges and Universities, and one by the Area Health Education Centers Program.

(b)        The initial terms of the members shall be as follows:

(1)        Of the members appointed pursuant to subdivision (1) of subsection (a) of this section, two shall be appointed for terms expiring June 30, 1994, one for a term expiring June 30, 1993, and one for a term expiring June 30, 1992;

(2)        Of the members appointed pursuant to subdivision (2) of subsection (a) of this section, one shall be appointed for a term expiring June 30, 1994, two for terms expiring June 30, 1993, and one for a term expiring June 30, 1992;

(3)        Of the members appointed pursuant to subdivision (3) of subsection (a) of this section, one shall be appointed for a term expiring June 30, 1994, one for a term expiring June 30, 1993, and two for terms expiring June 30, 1992; and

(4)        Of the members appointed pursuant to subdivision (4) of subsection (a) of this section, the terms of the members appointed by the Board of Governors of The University of North Carolina and the State Board of Community Colleges shall expire June 30, 1994; the term of the member appointed by the North Carolina Association of Independent Colleges shall expire June 30, 1993; and the term of the member appointed by the Area Health Education Centers Program shall expire June 30, 1992.

After the initial appointments expire, the terms of all of the members shall be three years, with no member serving more than two consecutive terms.

(c)        The Board of Directors shall have the following powers and duties:

(1)        To employ the executive director;

(2)        To determine operational policy;

(3)        To elect a chairperson and officers, to serve two‑year terms.  The chairperson and officers may not succeed themselves;

(4)        To establish committees of the Board as needed;

(5)        To appoint a multidisciplinary advisory council for input and advice on policy matters;

(6)        To implement the major functions of the Center for Nursing as established in the goals set out in subsection (a) of this section; and

(7)        To seek and accept non‑State funds for carrying out Center policy.

(d)        The Board shall receive the per diem and allowances prescribed by G.S. 138‑5 for State boards and commissions.

(e)        The North Carolina Center for Nursing shall be administered by The University of North Carolina through the Center's Board of Directors established under this section. (1991, c. 550, s. 3; 1991 (Reg. Sess., 1992), c. 879, s. 4.)



§ 90-171.72. North Carolina Center for Nursing; State support.

§ 90‑171.72.  North Carolina Center for Nursing; State support.

The General Assembly finds that it is imperative that the State protect its investment and progress made in its nursing efforts to date.  The General Assembly further finds that the North Carolina Center for Nursing is the appropriate means to do so.  The Center shall have State budget support for its operations so that it may have adequate resources for the tasks the General Assembly has set out in this Article. (1991, c. 550, s. 3.)



§§ 90-171.73 through 90-171.79. Reserved for future codification purposes.

§§ 90‑171.73 through 90‑171.79.  Reserved for future codification purposes.



§ 90-171.80. Entering into Compact.

Article 9G.

Nurse Licensure Compact.

§ 90‑171.80.  Entering into Compact.

The Nurse Licensure Compact is hereby enacted into law and entered into by this State with all other states legally joining therein, in the form substantially as set forth in this Article. (1999‑245, s. 1.)



§ 90-171.81. Findings and declaration of purpose.

§ 90‑171.81.  Findings and declaration of purpose.

(a)        The General Assembly of North Carolina makes the following findings:

(1)        The health and safety of the public are affected by the degree of compliance with and the effectiveness of enforcement activities related to states' nurse licensure laws.

(2)        Violations of nurse licensure and other laws regulating the practice of nursing may result in injury or harm to the public.

(3)        The expanded mobility of nurses and the use of advanced communication technologies as part of our nation's health care delivery system require greater coordination and cooperation among states in the areas of nurse licensure and regulation.

(4)        New practice modalities and technology make compliance with individual states' nurse licensure laws difficult and complex.

(5)        The current system of duplicative licensure for nurses practicing in multiple states is cumbersome and redundant to both nurses and states.

(b)        The purposes of this Compact are to:

(1)        Facilitate the states' responsibility to protect the public's health and safety.

(2)        Ensure and encourage the cooperation of party states in the areas of nurse licensure and regulation.

(3)        Facilitate the exchange of information between party states in the areas of nurse regulation, investigation, and adverse actions.

(4)        Promote compliance with the laws governing the practice of nursing in each jurisdiction.

(5)        Through the mutual recognition of party state licenses, grant all party states the authority to hold nurses accountable for meeting all state practice laws in the states in which their patients are located at the time care is rendered. (1999‑245, s. 1.)



§ 90-171.82. Definitions.

§ 90‑171.82.  Definitions.

The following definitions apply in this Article:

(1)        Adverse action.  A home or remote state action.

(2)        Alternative program.  A voluntary, nondisciplinary monitoring program approved by a nurse licensing board.

(3)        Compact.  This Article.

(4)        Coordinated licensure information system.  An integrated process for collecting, storing, and sharing information on nurse licensure and enforcement activities related to nurse licensure laws that is administered by a nonprofit organization composed of and controlled by state nurse licensing boards.

(5)        Current significant investigative information. 

a.         Investigative information that indicates a licensee has committed more than a minor infraction.

b.         Investigative information that indicates a licensee represents an immediate threat to public health and safety.

(6)        Home state.  The party state that is the nurse's primary state of residence.

(7)        Home state action.  Any administrative, civil, equitable, or criminal action permitted by the home state's laws that is imposed on a nurse by the home state's licensing board or another authority. The term includes the revocation, suspension, or probation of a nurse's license or any other action that affects a nurse's authorization to practice.

(8)        Licensee.  A person licensed by the North Carolina Board of Nursing or the nurse licensing board of a party state.

(9)        Licensing board.  A party state's regulatory agency that is responsible for licensing nurses.

(10)      Multistate licensure privilege.  Current official authority from a remote state permitting the practice of nursing as either a registered nurse or a licensed practical or vocational nurse in that state.

(11)      Nurse.  A registered nurse or licensed practical or vocational nurse as those terms are defined by each party state's practice laws.

(12)      Party state.  Any state that has adopted this Compact.

(13)      Remote state.  A party state, other than the home state, where the patient is located at the time nursing care is provided. In the case of the practice of nursing not involving a patient, the term means the party state where the recipient of nursing practice is located.

(14)      Remote state action.  Any administrative, civil, equitable, or criminal action permitted by the laws of a remote state that are imposed on a nurse by the remote state's nurse licensing board or other authority, including actions against a nurse's multistate licensure privilege to practice in the remote state. The term also includes cease and desist and other injunctive or equitable orders issued by remote states or their nurse licensing boards.

(15)      State.  A state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(16)      State practice laws.  The laws and regulations of individual party states that govern the practice of nursing, define the scope of nursing practice, and create the methods and grounds for disciplining nurses. The term does not include the initial qualifications for licensure or the requirements necessary to obtain and retain a license, except for qualifications or requirements of the home state. (1999‑245, s. 1.)



§ 90-171.83. General provisions and jurisdiction.

§ 90‑171.83.  General provisions and jurisdiction.

(a)        A license to practice registered nursing that is issued by a home state to a resident in that state shall be recognized by each party state as authorizing a multistate licensure privilege to practice as a registered nurse in each party state. A license to practice practical or vocational nursing that is issued by a home state to a resident in that state shall be recognized by each party state as authorizing a multistate licensure privilege to practice as a licensed practical or vocational nurse in each party state. In order to obtain or retain a license, an applicant must meet the home state's qualifications for licensure and license renewal as well as all other applicable state laws.

(b)        Party states may, in accordance with each state's due process laws, revoke, suspend, or limit the multistate licensure privilege of any licensee to practice in their state and may take any other actions under their applicable state laws that are necessary to protect the health and safety of their citizens. If a party state takes an action authorized in this subsection, it shall promptly notify the administrator of the coordinated licensure information system. The administrator shall promptly notify the home state of any actions taken by remote states.

(c)        Every licensee practicing in a party state shall comply with the state practice laws of the state in which the patient is located at the time care is rendered. The practice of nursing is not limited to patient care, but shall include all nursing practice as defined by the state practice laws of a party state. The practice of nursing in a party state shall subject a nurse to the jurisdiction of the nurse licensing board and the laws and the courts in that party state.

(d)        The Compact does not affect additional requirements imposed by states for advanced‑practice registered nursing. A multistate licensure privilege to practice registered nursing granted by a party state shall be recognized by other party states as a license to practice registered nursing if a license to practice registered nursing is required by state law as a precondition for qualifying for advanced‑practice registered nurse authorization.

(e)        Persons not residing in a party state may continue to apply for nurse licensure in party states as provided for under the laws of each party state. The license granted to such persons shall not be recognized as granting the privilege to practice nursing in any other party state unless explicitly agreed to by that party state. (1999‑245, s. 1.)



§ 90-171.84. Application for licensure in a party state.

§ 90‑171.84.  Application for licensure in a party state.

(a)        Upon receiving an application for a license, the licensing board in a party state shall ascertain through the coordinated licensure information system whether the applicant holds or has ever held a license issued by any other state, whether there are any restrictions on the applicant's multistate licensure privilege, and whether any other adverse action by any state has been taken against the applicant's license.

(b)        A licensee in a party state shall hold licensure in only one party state at a time. The license shall be issued by the home state.

(c)        A licensee who intends to change his or her primary state of residence may apply for licensure in the new home state in advance of the change. However, a new license shall not be issued by a party state until after the licensee provides evidence of a change in his or her primary state of residence that is satisfactory to the new home state's licensing board.

(d)        When a licensee changes his or her primary state of residence by moving between two party states and obtaining a license from the new home state, the license from the former home state is no longer valid.

(e)        When a licensee changes his or her primary state of residence by moving from a nonparty state to a party state and obtaining a license from the new home state, the license issued by the nonparty state shall not be affected and shall remain in full force if the laws of the nonparty state so provide.

(f)         When a licensee changes his or her primary state of residence by moving from a party state to a nonparty state, the license issued by the former home state converts to an individual state license that is valid only in the former home state. The license does not grant the multistate licensure privilege to practice in other party states. (1999‑245, s. 1.)



§ 90-171.85. Adverse actions.

§ 90‑171.85.  Adverse actions.

(a)        The licensing board of a remote state shall promptly report to the administrator of the coordinated licensure information system any remote state actions, including the factual and legal basis for the actions, if known. The licensing board of a remote state shall also promptly report any current significant investigative information yet to result in a remote state action. The administrator of the coordinated licensure information system shall promptly notify the home state of any such reports.

(b)        The licensing board of a party state may complete any pending investigation of a licensee who changes his or her primary state of residence during the course of the investigation. It may also take appropriate action against a licensee and shall promptly report the conclusion of the investigation to the administrator of the coordinated licensure information system. The administrator of the coordinated licensure information system shall promptly notify the new home state of any action taken against a licensee.

(c)        A remote state may take adverse action that affects the multistate licensure privilege to practice within that party state. However, only the home state may take adverse action that affects a license that was issued by the home state.

(d)        For purposes of taking adverse action, the licensing board of the home state shall give to conduct reported by a remote state the same priority and effect that it would if the conduct had occurred within the home state. The board shall apply its own state laws to determine the appropriate action that should be taken against the licensee.

(e)        The home state may take adverse action based upon the factual findings of the remote state if each state follows its own procedures for imposing the adverse action.

(f)         This Compact does not prohibit a party state from allowing a licensee to participate in an alternative program instead of taking adverse action against the licensee. If required by the party state's laws, the licensee's participation in an alternative program shall be confidential information. Party states shall require licensees who enter alternative programs to agree not to practice in any other party state during the term of the alternative program without prior authorization from the other party state. (1999‑245, s. 1.)



§ 90-171.86. Current significant investigative information.

§ 90‑171.86.  Current significant investigative information.

(a)        If a licensing board finds current significant investigative information as defined in G.S. 90‑171.82(5)a., the licensing board shall, after giving the licensee notice and an opportunity to respond if required by state law, conduct a hearing and decide what adverse action, if any, should be taken against the licensee.

(b)        If a licensing board finds current significant investigative information as defined in G.S. 90‑171.82(5)b., the licensing board may take adverse action against the licensee without first providing the licensee notice or an opportunity to respond to the information. A hearing shall be promptly commenced and determined. (1999‑245, s. 1.)



§ 90-171.87. Additional authority of party state nursing licensing boards.

§ 90‑171.87.  Additional authority of party state nursing licensing boards.

Notwithstanding any other powers, party state nurse licensing boards may do any of the following:

(1)        If otherwise permitted by state law, recover from licensees the costs of investigating and disposing of cases that result in adverse action.

(2)        Issue subpoenas for both hearings and investigations that require the attendance and testimony of witnesses and the production of evidence. Subpoenas issued by a nurse licensing board in a party state for the attendance and testimony of witnesses or the production of evidence from another party state shall be enforced in the other party state by any court of competent jurisdiction according to the practice and procedure of that court. The issuing authority shall pay any witness fees, travel expenses, mileage, and other fees required by the laws of the party state where the witnesses or evidence are located.

(3)        Issue cease and desist orders to limit or revoke a licensee's authority to practice in the board's state.

(4)        Adopt uniform rules and regulations that are developed by the Compact administrators as provided in G.S. 90‑171.89(c). (1999‑245, s. 1.)



§ 90-171.88. Coordinated licensure information system.

§ 90‑171.88.  Coordinated licensure information system.

(a)        All party states shall participate in a cooperative effort to create a coordinated data base of all licensed registered nurses and licensed practical or vocational nurses. This system shall include information on the licensure and disciplinary history of each licensee, as contributed by party states, to assist in the coordination of nurse licensure and enforcement efforts.

(b)        Notwithstanding any other provision of law, all party states' licensing boards shall promptly report to the coordinated licensure information system any adverse action taken against licensees, actions against multistate licensure privileges, any current significant investigative information yet to result in adverse action, and any denials of applications for licensure and the reasons for the denials.

(c)        Current significant investigative information shall be transmitted through the coordinated licensure information system only to party state licensing boards.

(d)        Notwithstanding any other provision of law, all party states' licensing boards contributing information to the coordinated licensure information system may designate information that shall not be shared with nonparty states or disclosed to other entities or individuals without the express permission of the contributing party state.

(e)        Any personally identifiable information obtained by a party state licensing board from the coordinated licensure information system shall not be shared with nonparty states or disclosed to other entities or individuals except to the extent permitted by the laws of the party state contributing the information.

(f)         Any information contributed to the coordinated licensure information system that is subsequently required to be expunged by the laws of the party state contributing the information shall be expunged from the coordinated licensure information system.

(g)        The Compact administrators, acting jointly and in consultation with the administrator of the coordinated licensure information system, shall formulate necessary and proper procedures for the identification, collection, and exchange of information under this Compact. (1999‑245, s. 1.)



§ 90-171.89. Compact administration and interchange of information.

§ 90‑171.89.  Compact administration and interchange of information.

(a)        The executive director of the nurse licensing board of each party state or the executive director's designee shall be the administrator of this Compact for that state.

(b)        To facilitate the administration of this Compact, the Compact administrator of each party state shall furnish to the Compact administrators of all other party states information and documents concerning each licensee, including a uniform data set of investigations, identifying information, licensure data, and disclosable alternative program participation.

(c)        Compact administrators shall develop uniform rules and regulations to facilitate and coordinate implementation of this Compact. These uniform rules shall be adopted by party states as authorized in G.S. 90‑171.87(4). (1999‑245, s. 1.)



§ 90-171.90. Immunity.

§ 90‑171.90.  Immunity.

A party state or the officers, employees, or agents of a party state's nurse licensing board who act in accordance with this Compact shall not be liable for any good faith act or omission committed while they were engaged in the performance of their duties under this Compact. (1999‑245, s. 1.)



§ 90-171.91. Effective date, withdrawal, and amendment.

§ 90‑171.91.  Effective date, withdrawal, and amendment.

(a)        This Compact shall become effective as to any state when it has been enacted into the laws of that state. Any party state may withdraw from this Compact by enacting a statute repealing the Compact, but the withdrawal shall not take effect until six months after the withdrawing state has given notice of the withdrawal to the Compact administrators of all other party states.

(b)        No withdrawal shall affect the validity or applicability of any report of adverse action taken by the licensing board of a state that remains a party to the Compact if the adverse action occurred prior to the withdrawal.

(c)        This Compact does not invalidate or prevent any nurse licensure agreement or other cooperative arrangement between a party state and a nonparty state that is made in accordance with this Compact.

(d)        This Compact may be amended by the party states. No amendment to this Compact shall become effective and binding upon the party states unless and until it is enacted into the laws of all party states. (1999‑245, s. 1.)



§ 90-171.92. Dispute resolution.

§ 90‑171.92.  Dispute resolution.

If there is a dispute that cannot be resolved by the party states involved, the following procedure shall be used:

(1)        The party states shall submit the issues in dispute to an arbitration panel that shall consist of an individual appointed by the Compact administrator in the home state, an individual appointed by the Compact administrator in the remote states involved, and an individual appointed by the Compact administrators of all the party states involved in the dispute.

(2)        The decision of a majority of the arbitrators shall be final and binding. (1999‑245, s. 1.)



§ 90-171.93. Construction and severability.

§ 90‑171.93.  Construction and severability.

This Compact shall be liberally construed so as to effectuate the purposes as stated in G.S. 90‑171.81(b). The provisions of this Compact shall be severable and if any phrase, clause, sentence, or provision of this Compact is declared to be contrary to the constitution of any party state or of the United States, or if the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected. If this Compact shall be held contrary to the constitution of any party state, the Compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the party state affected as to all severable matters. (1999‑245, s. 1.)



§ 90-171.94. Applicability of compact.

§ 90‑171.94.  Applicability of compact.

This Article is applicable only to nurses whose home states are determined by the North Carolina Board of Nursing to have licensure requirements that are substantially equivalent or more stringent than those of North Carolina. (1999‑456, s. 25.)



§ 90-171.95. Reserved for future codification purposes.

§ 90‑171.95.  Reserved for future codification purposes.



§ 90-171.96. Reserved for future codification purposes.

§ 90‑171.96.  Reserved for future codification purposes.



§ 90-171.97. Reserved for future codification purposes.

§ 90‑171.97.  Reserved for future codification purposes.



§ 90-171.98. Reserved for future codification purposes.

§ 90‑171.98.  Reserved for future codification purposes.



§ 90-171.99. Reserved for future codification purposes.

§ 90‑171.99.  Reserved for future codification purposes.



§ 90-171.100. Graduate Nurse Scholarship Program for Faculty Production established; administration.

Article 9H.

Graduate Nurse Scholarship Program for Faculty Production.

§ 90‑171.100.  Graduate Nurse Scholarship Program for Faculty Production established; administration.

(a)        There is established the Graduate Nurse Scholarship Program for Faculty Production. The North Carolina Nursing Scholars Commission shall determine selection criteria, methods of selection, and shall select recipients of scholarship loans made under the Graduate Nurse Scholarship Program for Faculty Production.

(b)        The Graduate Nurse Scholarship Program for Faculty Production shall be used to provide the following:

(1)        A scholarship loan for up to two years in the amount of fifteen thousand dollars ($15,000) per year, per recipient, to students enrolled in a masters degree program in nursing education or any other area of the nursing field that would permit them to become a nursing instructor at a North Carolina community college or university.

(2)        A scholarship loan for up to three years in the amount of fifteen thousand dollars ($15,000) per year, per recipient, to students enrolled in a doctoral degree program in nursing education or any other area of the nursing field that would permit them to become a nursing instructor at a North Carolina community college or university.

(3)        A scholarship loan for up to two years in the amount of fifteen thousand dollars ($15,000) per year, per recipient, to nursing faculty in the North Carolina Community College System enrolled in a master's degree program in nursing education.

(b1)      The State Education Assistance Authority shall adopt specific rules to regulate these scholarship loans.

(c)        If a recipient is awarded a scholarship loan under this program and is enrolled, or accepted for enrollment, in an eligible program, but is unable to pursue the course of study in nursing for a semester due to limited faculty resources at the institution for that semester, then the recipient shall continue to receive the scholarship loan for that semester and shall not be required to forfeit or repay the scholarship loan for that semester, provided that the recipient remains otherwise eligible for the program. This waiver shall be valid for only one semester of study and may extend a recipient's eligibility for funding under the program by no more than one semester.

(d)        The Commission shall adopt stringent standards, which may include minimum grade point average, scholastic aptitude test scores, and other standards deemed appropriate by the Commission, to ensure that only the best potential students receive loans under the Graduate Nurse Scholarship Program for Faculty Production. Standards adopted by the Commission shall include provisions for ensuring that the qualifications of applicants who are or would be nontraditional students are considered fairly in providing them with opportunities to compete for the loans. Standards adopted by the Commission shall also provide that community college nursing faculty receive preference in awarding scholarship loans under this section. Loans under the Graduate Nurse Scholarship Program for Faculty Production shall be awarded only to applicants who meet the standards set by the Commission and who agree to teach in a North Carolina public or private nursing program upon completion of the nursing education program supported by the loan. If a recipient under this section is a nursing faculty member at a community college, then as a condition of a scholarship loan received under G.S. 90‑171.100(b)(3), the recipient shall agree to continue to work for the community college system in North Carolina as provided in G.S. 90‑171.101(b).

(e)        The Commission shall develop and administer the Graduate Nurse Scholarship Program for Faculty Production in cooperation with nursing schools at institutions approved by the Commission and the North Carolina Board of Nursing. The Graduate Nurse Scholarship Program for Faculty Production shall provide for participants to be exposed to a range of extracurricular activities while in school, which activities shall be aimed at instilling in students a strong motivation to remain in the practice of nursing education and to provide leadership for the nursing profession.

(f)         The Commission shall make an effort to identify and encourage minority students and students who may not otherwise consider a career in nursing to apply for the Graduate Nurse Scholarship Program for Faculty Production.

(g)        Upon the naming of recipients of loans from the Graduate Nurse Scholarship Program for Faculty Production, the Commission shall inform the State Education Assistance Authority (SEAA) of its decisions. The SEAA shall perform all of the administrative functions necessary to implement this Article, which functions shall include: rulemaking, dissemination of information to the public, distribution and receipt of applications for scholarship loans, and the functions necessary for the execution, payment, and enforcement of promissory notes required under this Article. (2006‑66, s. 9.6; 2007‑323, s. 9.6(a).)



§ 90-171.101. Terms of loans; receipt and disbursement of funds.

§ 90‑171.101.  Terms of loans; receipt and disbursement of funds.

(a)        All scholarship loans shall be evidenced by notes made payable to the State Education Assistance Authority that bear interest at a rate not to exceed ten percent (10%) per year as set by the Authority and beginning 90 days after completion of the nursing education program, or 90 days after termination of the scholarship loan, whichever is earlier. The scholarship loan may be terminated upon the recipient's withdrawal from school or by the recipient's failure to meet the standards set by the Commission.

(b)        The State Education Assistance Authority shall forgive the loan if, within seven years after graduation from a nursing education program, the recipient teaches in a public or private nursing education program in a public or private educational institution in North Carolina for one year for every year a scholarship loan was provided, unless the recipient was a nursing faculty member of a community college. In those circumstances, the State Education Assistance Authority shall forgive the loan if, within seven years after graduation from a nursing education program, the recipient teaches in a community college nursing education program in North Carolina for one year for every year a scholarship loan was provided. If the recipient repays the scholarship loan by cash payments, all indebtedness shall be repaid within 10 years. The Authority may provide for accelerated repayment and for less than full‑time employment options to encourage the practice of nursing education in either geographic or nursing specialty shortage areas. The Authority shall adopt specific rules to designate these geographic areas and these nursing specialty shortage areas, upon recommendations of the North Carolina Center for Nursing. The North Carolina Center for Nursing shall base its recommendations on objective information provided by interested groups or agencies and upon objective information collected by the Center. The Authority may forgive the scholarship loan if it determines that it is impossible for the recipient to teach in a public or private nursing program, or in a community college nursing program if that was a condition of the scholarship loan, in North Carolina for a sufficient time to repay the loan because of the death or permanent disability of the recipient within 10 years following graduation or termination of enrollment in a nursing education program.

(c)        All funds appropriated to or otherwise received by the Graduate Nurse Scholarship Program for Faculty Production for scholarships, all funds received as repayment of scholarship loans, and all interest earned on these funds shall be placed in a revolving fund. This revolving fund may be used only for scholarship loans granted under the Graduate Nurse Scholarship Program for Faculty Production.  (2006‑66, s. 9.6; 2007‑323, s. 9.6(b); 2008‑204, s. 5.2; 2009-445, s. 46.)



§ 90-172. Repealed by Session Laws 1983, c. 897, s. 2, effective October 1, 1983.

Article 10.

Midwives.

§ 90‑172.  Repealed by Session Laws 1983, c. 897, s. 2, effective October 1, 1983.



§§ 90-173 through 90-178. Repealed by Session Laws 1957, c. 1357, s. 7.

§§ 90‑173 through 90‑178.  Repealed by Session Laws 1957, c. 1357, s. 7.



§ 90-178.1. Title.

Article 10A.

Practice of Midwifery.

§ 90‑178.1.  Title.

This Article shall be known and may be cited as the Midwifery Practice Act. (1983, c. 897, s. 1.)



§ 90-178.2. Definitions.

§ 90‑178.2.  Definitions.

As used in this Article:

(1)        "Interconceptional care" includes but is not limited to:

a.         Family planning;

b.         Screening for cancer of the breast and reproductive tract; and

c.         Screening for and management of minor infections of the reproductive organs;

(2)        "Intrapartum care" includes but is not limited to:

a.         Attending women in uncomplicated labor;

b.         Assisting with spontaneous delivery of infants in vertex presentation from 37 to 42 weeks gestation;

c.         Performing amniotomy;

d.         Administering local anesthesia;

e.         Performing episiotomy and repair; and

f.          Repairing lacerations associated with childbirth.

(3)        "Midwifery" means the act of providing prenatal, intrapartum, postpartum, newborn and interconceptional care. The term does not include the practice of medicine by a physician licensed to practice medicine when engaged in the practice of medicine as defined by law, the performance of medical acts by a physician assistant or nurse practitioner when performed in accordance with the rules of the North Carolina Medical Board, the practice of nursing by a registered nurse engaged in the practice of nursing as defined by law, or the rendering of childbirth assistance in an emergency situation.

(4)        "Newborn care" includes but is not limited to:

a.         Routine assistance to the newborn to establish respiration and maintain thermal stability;

b.         Routine physical assessment including APGAR scoring;

c.         Vitamin K administration; and

d.         Eye prophylaxis for opthalmia neonatorum.

(5)        "Postpartum care" includes but is not limited to:

a.         Management of the normal third stage of labor;

b.         Administration of pitocin and methergine after delivery of the infant when indicated; and

c.         Six weeks postpartum evaluation exam and initiation of family planning.

(6)        "Prenatal care" includes but is not limited to:

a.         Historical and physical assessment;

b.         Obtaining and assessing the results of routine laboratory tests; and

c.         Supervising the use of prenatal vitamins, folic acid, iron, and nonprescription medicines. (1983, c. 897, s. 1; 1995, c. 94, s. 30.)



§ 90-178.3. Regulation of midwifery.

§ 90‑178.3.  Regulation of midwifery.

(a)        No person shall practice or offer to practice or hold oneself out to practice midwifery unless approved pursuant to this Article.

(b)        A person approved pursuant to this Article may practice midwifery in a hospital or non‑hospital setting and shall practice under the supervision of a physician licensed to practice medicine who is actively engaged in the practice of obstetrics. A registered nurse approved pursuant to this Article is authorized to write prescriptions for drugs in accordance with the same conditions applicable to a nurse practitioner under G.S. 90‑18.2(b).

(c)        Graduate nurse midwife applicant status may be granted by the joint subcommittee in accordance with G.S. 90‑178.4. (1983, c. 897, s. 1; 2000‑140, s. 60.)



§ 90-178.4. Administration.

§ 90‑178.4.  Administration.

(a)        The joint subcommittee of the North Carolina Medical Board and the Board of Nursing created pursuant to G.S. 90‑18.2 shall administer the provisions of this Article and the rules adopted pursuant to this Article; Provided, however, that actions of the joint subcommittee pursuant to this Article shall not require approval by the North Carolina Medical Board and the Board of Nursing. For purposes of this Article, the joint subcommittee shall be enlarged by four additional members, including two certified midwives and two obstetricians who have had working experience with midwives.

(b)        The joint subcommittee shall adopt rules pursuant to this Article to establish:

(1)        A fee which shall cover application and initial approval up to a maximum of one hundred dollars ($100.00);

(2)        An annual renewal fee to be paid by January 1 of each year by persons approved pursuant to this Article up to a maximum of fifty dollars ($50.00);

(3)        A reinstatement fee for a lapsed approval up to a maximum of five dollars ($5.00);

(4)        The form and contents of the applications which shall include information related to the applicant's education and certification by the American College of Nurse‑Midwives; and

(5)        The procedure for establishing physician supervision as required by this Article.

(c)        The joint subcommittee may solicit, employ, or contract for technical assistance and clerical assistance and may purchase or contract for the materials and services it needs.

(d)        All fees collected on behalf of the joint subcommittee and all receipts of every kind and nature, as well as the compensation paid the members of the joint subcommittee and the necessary expenses incurred by them in the performance of the duties imposed upon them, shall be reported annually to the State Treasurer. All fees and other moneys received by the joint subcommittee pursuant to the provisions of the General Statutes shall be kept in a separate fund by the joint subcommittee, to be held and expended only for such purposes as are proper and necessary to the discharge of the duties of the joint subcommittee and to enforce the provisions of this Article. No expense incurred by the joint subcommittee shall be charged against the State.

(e)        Members of the joint subcommittee who are not officers or employees of the State shall receive compensation and reimbursement for travel and subsistence expenses at the rates specified in G.S. 138‑5. Members of the joint subcommittee who are officers or employees of the State shall receive reimbursement for travel and subsistence expenses at the rate set out in G.S. 138‑6. (1983, c. 897, s. 1; 1995, c. 94, s. 31.)



§ 90-178.5. Qualifications for approval.

§ 90‑178.5.  Qualifications for approval.

In order to be approved by the joint subcommittee pursuant to this Article, a person shall:

(1)        Complete an application on a form furnished by the joint subcommittee;

(2)        Submit evidence of certification by the American College of Nurse‑Midwives;

(3)        Submit evidence of arrangements for physician supervision; and

(4)        Pay the fee for application and approval. (1983, c. 897, s. 1.)



§ 90-178.6. Denial, revocation or suspension of approval.

§ 90‑178.6.  Denial, revocation or suspension of approval.

(a)        In accordance with the provisions of Chapter 150B, the joint subcommittee may deny, revoke or suspend approval when a person has:

(1)        Failed to satisfy the qualifications for approval;

(2)        Failed to pay the annual renewal fee by January 1 of the current year;

(3)        Given false information or withheld material information in applying for approval;

(4)        Demonstrated incompetence in the practice of midwifery;

(5)        Violated any of the provisions of this Article;

(6)        A mental or physical disability or uses any drug to a degree that interferes with his or her fitness to practice midwifery;

(7)        Engaged in conduct that endangers the public health;

(8)        Engaged in conduct that deceives, defrauds, or harms the public in the course of professional activities or services; or

(9)        Been convicted of or pleaded guilty or nolo contendere to any felony under the laws of the United States or of any state of the United States indicating professional unfitness.

(b)        Revocation or suspension of a license to practice nursing pursuant to G.S. 90‑171.37 shall automatically result in comparable action against the person's approval to practice midwifery under this Article. (1983, c. 897, s. 1; 1987, c. 827, s. 1.)



§ 90-178.7. Enforcement.

§ 90‑178.7.  Enforcement.

(a)        The joint subcommittee may apply to the Superior Court of Wake County to restrain any violation of this Article.

(b)        Any person who violates G.S. 90‑178.3(a) shall be guilty of a Class 3 misdemeanor. (1983, c. 897, s. 1; 1993, c. 539, s. 633; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 90-179. Purpose of Article.

Article 11.

Veterinarians.

§ 90‑179.  Purpose of Article.

In order to promote the public health, safety, and welfare by safeguarding the people of this State against unqualified or incompetent practitioners of veterinary medicine, it is hereby declared that the right to practice veterinary medicine is a privilege conferred by legislative grant to persons possessed of the personal and professional qualifications specified in this Article. (1973, c. 1106, s. 1.)



§ 90-180. Title.

§ 90‑180.  Title.

This Article shall be known as the North Carolina Veterinary Practice Act. (1973, c. 1106, s. 1.)



§ 90-181. Definitions.

§ 90‑181.  Definitions.

When used in this Article these words and phrases shall be defined as follows:

(1)        "Accredited school of veterinary medicine" means any veterinary college or division of a university or college that offers the degree of doctor of veterinary medicine or its equivalent and that conforms to the standards required for accreditation by the American Veterinary Medical Association.

(2)        "Animal" means any animal, mammal other than man and includes birds, fish, and reptiles, wild or domestic, living or dead.

(2a)      "Animal dentistry" means the treatment, extraction, cleaning, adjustment, or "floating" (filing or smoothing) of an animal's teeth, and treatment of an animal's gums.

(3)        "Board" means the North Carolina Veterinary Medical Board.

(3a)      "Cruelty to animals" means to willfully overdrive, overload, wound, injure, torture, torment, deprive of necessary sustenance, cruelly beat, needlessly mutilate or kill any animal, or cause or procure any of these acts to be done to an animal; provided, that the words "torture," "torment," or "cruelty" include every act, omission, or neglect causing or permitting unjustifiable physical pain, suffering, or death.

(4)        "Limited veterinary license" or "limited license" means a license issued by the Board under authority of this Article that specifically, by its terms, restricts the scope or areas of practice of veterinary medicine by the holder of the limited license; provided, that no limited license shall confer or denote an area of specialty of the holder of this limited veterinary license; and provided further, that unless otherwise provided by Board rule, the licensing requirements shall be identical to those specified for a veterinary license.

(5)        "Person" means any individual, firm, partnership, association, joint venture, cooperative or corporation, or any other group or combination acting in concert; and whether or not acting as a principal, trustee, fiduciary, receiver, or as any kind of legal or personal representative, or as the successor in interest, assignee, agent, factor, servant, employee, director, officer, or any other representative of such person.

(6)        "Practice of veterinary medicine" means:

a.         To diagnose, treat, correct, change, relieve, or prevent animal disease, deformity, defect, injury, or other physical or mental conditions; including the prescription or administration of any drug, medicine, biologic, apparatus, application, anesthetic, or other therapeutic or diagnostic substance or technique on any animal.

b.         To represent, directly or indirectly, publicly or privately, an ability and willingness to do any act described in sub‑subdivision a. of this subdivision.

c.         To use any title, words, abbreviation, or letters in a manner or under circumstances which induce the belief that the person using them is qualified to do any act described in sub‑subdivision a. of this subdivision.

(7)        "Veterinarian" shall mean a person who has received a doctor's degree in veterinary medicine from an accredited school of veterinary medicine and who is licensed by the Board to practice veterinary medicine.

(7a)      "Veterinarian‑client‑patient relationship" means that:

a.         The veterinarian has assumed the responsibility for making medical judgments regarding the health of the animal and the need for medical treatment, and the client (owner or other caretaker) has agreed to follow the instruction of the veterinarian.

b.         There is sufficient knowledge of the animal by the veterinarian to initiate at least a general or preliminary diagnosis of the medical condition of the animal.  This means that the veterinarian has recently seen and is personally acquainted with the keeping and care of the animal by virtue of an examination of the animal, or by medically appropriate and timely visits to the premises where the animal is kept.

c.         The practicing veterinarian is readily available or provides for follow‑up in case of adverse reactions or failure of the regimen of therapy.

(7b)      "Veterinary license" or "license" means a license to practice veterinary medicine issued by the Board.

(8)        "Veterinary medicine" includes veterinary surgery, obstetrics, dentistry, and all other branches or specialties of veterinary medicine.

(9)        "Veterinary student intern" means a person who is enrolled in an accredited veterinary college, has satisfactorily completed the third year of veterinary college education, and is registered with the Board as a veterinary student intern.

(10)      "Veterinary student preceptee" means a person who is pursuing a doctorate degree in an accredited school of veterinary medicine that has a preceptor or extern program, has completed the academic requirements of that program, and is registered with the Board as a veterinary student preceptee.

(11)      "Veterinary technician" means either of the following persons:

a.         A person who has successfully completed a post‑high school course in the care and treatment of animals that conforms to the standards required for accreditation by the American Veterinary Medical Association and who is registered with the Board as a veterinary technician.

b.         A person who holds a degree in veterinary medicine from a college of veterinary medicine recognized by the Board for licensure of veterinarians and who is registered with the Board as a veterinary technician. (1961, c. 353, s. 2; 1973, c. 1106, s. 1; 1993, c. 500 s. 1.)



§ 90-181.1. Practice facility names and levels of service.

§ 90‑181.1.  Practice facility names and levels of service.

(a)        In order to accurately inform the public of the levels of service offered, a veterinary practice facility shall use in its name one of the descriptive terms defined in subsection (b) of this section.  The name of a veterinary practice facility shall, at all times, accurately reflect the level of service being offered to the public.  If a veterinary facility or practice offers on‑call emergency service, that service must be as that term is defined in subsection (b) of this section.

(b)        The following definitions are applicable to this section:

(1)        "Animal health center" or "animal medical center" means a veterinary practice facility in which consultative, clinical, and hospital services are rendered and in which a large staff of basic and applied veterinary scientists perform significant research and conduct advanced professional educational programs.

(2)        "Emergency facility" means a veterinary medical facility whose primary function is the receiving, treatment, and monitoring of emergency patients during its specified hours of operation.  At this veterinary practice facility a veterinarian is in attendance at all hours of operation and sufficient staff is available to provide timely and appropriate emergency care.  An emergency facility may be an independent veterinary medical after‑hours facility, an independent veterinary medical 24‑hour facility, or part of a full‑service hospital or large teaching institution.

(3)        "Mobile facility" means a veterinary practice conducted from a vehicle with special medical or surgical facilities or from a vehicle suitable only for making house or farm calls; provided, the veterinary medical practice shall have a permanent base of operation with a published address and telephone facilities for making appointments or responding to emergency situations.

(4)        "Office" means a veterinary practice facility where a limited or consultative practice is conducted and which provides no facilities for the housing of patients.

(5)        "On‑call emergency service" means a veterinary medical service at a practice facility, including a mobile facility, where veterinarians and staff are not on the premises during all hours of operation or where veterinarians leave after a patient is treated.  A veterinarian shall be available to be reached by telephone for after‑hours emergencies.

(6)        "Veterinary clinic" or "animal clinic" means a veterinary practice facility in which the practice conducted is essentially an out‑patient practice.

(7)        "Veterinary hospital" or "animal hospital" means a veterinary practice facility in which the practice conducted includes the confinement as well as the treatment of patients.

(c)        If a veterinary practice facility uses as its name the name of the veterinarian or veterinarians owning or operating the facility, the name of the veterinary practice facility shall also include a descriptive term from those listed in subsection (b) of this section to disclose the level of service being offered.

(d)        Those facilities existing and approved by the Board as of December 31, 1993, may continue to use their approved name or designation until there is a partial or total change of ownership of the facility, at which time the name of the veterinary practice facility shall be changed, as necessary, to comply with this section. (1993, c. 500, s. 2.)



§ 90-182. North Carolina Veterinary Medical Board; appointment, membership, organization.

§ 90‑182.  North Carolina Veterinary Medical Board; appointment, membership, organization.

(a)        In order to properly regulate the practice of veterinary medicine and surgery, there is established a Board to be known as the North Carolina Veterinary Medical Board which shall consist of eight members.

Five members shall be appointed by the Governor. Four of these members shall have been legal residents of and licensed to practice veterinary medicine in this State for not less than five years preceding their appointment. The other member shall not be licensed or registered under the Article and shall represent the interest of the public at large. Each member appointed by the Governor shall reside in a different congressional district.

The General Assembly, upon the recommendation of the President Pro Tempore of the Senate, shall appoint to the Board one member who shall have been a resident of and licensed to practice veterinary medicine in this State for not less than five years preceding the appointment. The General Assembly, upon the recommendation of the Speaker of the House of Representatives, shall appoint to the Board one member who shall have been a legal resident of and registered as a veterinary technician in this State for not less than five years preceding the appointment.

In addition to the seven members appointed as provided above, the Commissioner of Agriculture shall biennially appoint to the Board the State Veterinarian or another veterinarian from a staff of a North Carolina department or institution. This member shall have been a legal resident of and licensed to practice veterinary medicine in North Carolina for not less than five years preceding his appointment.

Every member shall, within 30 days after notice of appointment, appear before any person authorized to administer the oath of office and take an oath to faithfully discharge the duties of the office.

(b)        No person who has been appointed to the Board shall continue his membership on the Board if during the term of his appointment he shall:

(1)        Transfer his legal residence to another state; or

(2)        Own or be employed by any wholesale or jobbing house dealing in supplies, equipment, or instruments used or useful in the practice of veterinary medicine; or

(3)        Have his license to practice veterinary medicine revoked for any of the causes listed in G.S. 90‑187.8.

(c)        All members serving on the board on June 30, 1981, shall complete their respective terms. The Governor shall appoint the public member not later than July 1, 1981. No member appointed to the Board by the Governor, Lieutenant Governor, Speaker of the House of Representatives, or General Assembly on or after July 1, 1981, shall serve more than two complete consecutive five‑year terms, except that each member shall serve until his successor is appointed and qualifies.

(d)        The appointing authority may remove his appointee for the reasons specified in subsection (b) or for any good cause shown and may appoint members to fill unexpired terms. (1903, c. 503, s. 2; Rev., s. 5432; C.S., s. 6755; 1961, c. 353, s. 3; 1973, c. 1106, s. 1; c. 1331, s. 3; 1981, c. 767, s. 1; 1993, c. 500, ss. 3, 4; 2001‑281, ss. 1, 2; 2001‑487, s. 104.)



§ 90-183. Meeting of Board.

§ 90‑183.  Meeting of Board.

The Board shall meet at least four times per year at the time and place fixed by the Board.  Other meetings may be called by the president of the Board by giving notice as may be required by rule.  A majority of the Board shall constitute a quorum.  Meetings shall be open and public except that the Board may meet in closed session to prepare, approve, administer, or grade examinations, or to deliberate the qualification of an applicant for license or the disposition of a proceeding to discipline a veterinarian.

At its last meeting of the fiscal year the Board shall organize by electing, for the following fiscal year, a president, a vice‑president, a secretary‑treasurer, and such other officers as may be prescribed by rule.  Officers of the Board shall serve for terms of one year and until a successor is elected, without limitation on the number of terms an officer may serve.  The president shall serve as chairman of Board meetings. (1903, c. 503, ss. 3, 4, 6, 7; Rev., s. 5433; C.S., s. 6756; 1973, c. 1106, s. 1; 1993, c. 500, s. 5.)



§ 90-184. Compensation of the Board.

§ 90‑184.  Compensation of the Board.

In addition to such reimbursement for travel and other expenses as is normally allowed to State employees, each member of the Board, for each day or substantial portion thereof that the member is engaged in the work of the Board may receive a per diem allowance, as determined by the Board in accordance with G.S. 93B‑5.  None of the expenses of the Board or of the members shall be paid by the State. (1903, c. 503, s. 9; Rev., s. 5434; C.S., s. 6757; 1961, c. 353, s. 4; 1973, c. 1106, s. 1; 1981, c. 767, s. 2; 1991 (Reg. Sess., 1992), c. 1011, s. 4; 1993, c. 500, s. 6.)



§ 90-185. General powers of the Board.

§ 90‑185.  General powers of the Board.

The Board may:

(1)        Examine and determine the qualifications and fitness of applicants for a license to practice veterinary medicine in the State.

(2)        Issue, renew, deny, suspend, or revoke licenses and limited veterinary licenses, and issue, deny, or revoke temporary permits to practice veterinary medicine in the State or otherwise discipline veterinarians consistent with the provisions of Chapter 150B of the General Statutes and of this Article and the rules adopted under this Article.

(3)        Conduct investigations for the purpose of discovering violations of this Article or grounds for disciplining veterinarians.

(4)        Employ full‑time or part‑time personnel  professional, clerical, or special  necessary to effectuate the provisions of this Article, purchase or rent necessary office space, equipment, and supplies, and purchase liability or other insurance to cover the activities of the Board, its operations, or its employees.

(5)        Appoint from its own membership one or more members to act as representatives of the Board at any meeting within or without the State where such representation is deemed desirable.

(6)        Adopt, amend, or repeal all rules necessary for its government and all regulations necessary to carry into effect the provisions of this Article, including the establishment and publication of standards of professional conduct for the practice of veterinary medicine.

The powers enumerated above are granted for the purpose of enabling the Board effectively to supervise the practice of veterinary medicine and are to be construed liberally to accomplish this objective. (1973, c. 1106, s. 1; c. 1331, s. 3; 1981, c. 767, s. 3; 1987, c. 827, s. 1; 1993, c. 500, s. 7.)



§ 90-186. Special powers of the Board.

§ 90‑186.  Special powers of the Board.

In addition to the powers set forth in G.S. 90‑185 above, the Board may:

(1)        Fix minimum standards for continuing veterinary medical education for veterinarians and technicians, which shall be a condition precedent to the renewal of a veterinary license, limited license, veterinary faculty certificate, zoo veterinary certificate, or veterinary technician registration, respectively, under this Article;

(2)        Inspect any hospitals, clinics, mobile units or other facilities used by any practicing veterinarian, either by a member of the Board or its authorized representatives, for the purpose of reporting the results of the inspection to the Board on a form prescribed by the Board and seeking disciplinary action for violations of health, sanitary, and medical waste disposal rules of the Board affecting the practice of veterinary medicine, or violations of rules of any county, state, or federal department or agency having jurisdiction in these areas of health, sanitation, and medical waste disposal that relate to or affect the practice of veterinary medicine;

(3)        Upon complaint or information received by the Board, prohibit through summary emergency order of the Board, prior to a hearing, the operation of any veterinary practice facility that the Board determines is endangering, or may endanger, the public health or safety or the welfare and safety of animals, and suspend the license of the veterinarian operating the veterinary practice facility, provided that upon the issuance of any summary emergency order, the Board shall initiate, within 10 days, a notice of hearing under the administrative rules issued pursuant to this Article and Chapter 150B of the General Statutes for an administrative hearing on the alleged violation;

(4)        Provide special registration for "veterinary technicians," "veterinary student interns" and "veterinary student preceptees" and adopt rules concerning the training, registration and service limits of such assistants while employed by and acting under the supervision and responsibility of veterinarians.  The Board has exclusive jurisdiction in determining eligibility and qualification requirements for these assistants.  Renewals of registrations for veterinary technicians shall be required at least every 24 months, provided that the certificate of registration for the veterinary technician is otherwise eligible for renewal;

(5)        Provide, pursuant to administrative rules, requirements for the inactive status of licenses and limited veterinary licenses;

(6)        Set and require fees pursuant to administrative rule for the following:

a.         Issuance or renewal of a certificate of registration for a professional corporation, in an amount not to exceed one hundred fifty dollars ($150.00).

b.         Administering a North Carolina license examination, in an amount not to exceed two hundred fifty dollars ($250.00).

c.         Securing and administering national examinations, including the National Board Examination or the Clinical Competency Test, in amounts directly related to the costs to the Board.

d.         Inspection of a veterinary practice facility in an amount not to exceed seventy‑five dollars ($75.00).

e.         Issuance or renewal of a license or a limited license in an amount not to exceed one hundred fifty dollars ($150.00).

f.          Issuance or renewal of a veterinary faculty certificate, in an amount not to exceed one hundred fifty dollars ($150.00).

g.         Issuance or renewal of a zoo veterinary certificate, in an amount not to exceed one hundred fifty dollars ($150.00).

h.         Reinstatement of an expired license, a limited license, a veterinary faculty certificate, a zoo veterinary certificate, a veterinary technician registration, or a professional corporation registration in an amount not to exceed one hundred dollars ($100.00).

i.          Issuance or renewal of a veterinary technician registration, in an amount not to exceed fifty dollars ($50.00).

j.          Issuance of a veterinary student intern registration, in an amount not to exceed twenty‑five dollars ($25.00).

k.         Issuance of a veterinary student preceptee registration, in an amount not to exceed twenty‑five dollars ($25.00).

l.          Late fee for renewal of a license, a limited license, a veterinary technician registration, a veterinary faculty certificate, a zoo veterinary certificate, or a professional corporation registration, in an amount not to exceed fifty dollars ($50.00).

m.        Issuance of a temporary permit to practice veterinary medicine in an amount not to exceed one hundred fifty dollars ($150.00).

n.         Providing copies, upon request, of Board publications, rosters, or other materials available for distribution from the Board, in an amount determined by the Board that is reasonably related to the costs of providing those copies.

The fees set under this subdivision for the renewal of a license, a limited license, a registration, or a certificate apply to each year of the renewal period.

(7)        Pursuant to administrative rule, to assess and recover against persons holding licenses, limited licenses, temporary permits, or any certificates issued by the Board, costs reasonably incurred by the Board in the investigation, prosecution, hearing, or other administrative action of the Board in final decisions or orders where those persons are found to have violated the Veterinary Practice Act or administrative rules of the Board issued pursuant to the Act; provided, that all costs shall be the property of the Board. (1973, c. 1106, s. 1; 1981, c. 767, s. 4; 1987, c. 827, s. 1; 1993, c. 500, s. 8.)



§ 90-187. Application for license; qualifications.

§ 90‑187.  Application for license; qualifications.

(a)        Any person desiring a license to practice veterinary medicine in this State shall make written application to the Board.

(b)        The application shall show that the applicant is a graduate of an accredited veterinary school, a person of good moral character, and such other information and proof as the Board may require by rule.  The Board may receive applications from senior students at accredited veterinary schools but an application is not complete until the applicant furnishes proof of graduation and such other information required by this Article and Board rules.  The application shall be accompanied by a fee in the amount established and published by the Board.

(c)        An application from a graduate of a nonaccredited college of veterinary medicine outside the United States and Canada may not be considered by the Board until the applicant furnishes satisfactory proof of graduation from a college of veterinary medicine and of successful completion of the certification program developed and administered by the Educational Commission for Foreign Veterinary Graduates of the American Veterinary Medical Association, which certification program shall include examinations with respect to clinical proficiency and comprehension of and ability to communicate in the English language.

(d)        If the Board determines that the applicant possesses the proper qualifications, it may admit the applicant to the next examination, or if the applicant is eligible for a license without examination under G.S. 90‑187.3; the Board may grant the applicant a license. (1903, c. 503, ss. 3, 5, 8; Rev., s. 5435; C.S., s. 6758; 1951, c. 749; 1961, c. 353, s. 5; 1973, c. 1106, s. 1; 1981, c. 767, ss. 5, 6; 1993, c. 500, s. 9.)



§ 90-187.1. Examinations.

§ 90‑187.1.  Examinations.

The Board shall hold at least one examination during each year and may hold such additional examinations as may appear necessary.  The executive director shall give public notice of the time and place for each examination at least 90 days in advance of the date set for the examination.  A person desiring to take an examination shall make application at least 60 days before the date of the examination.  The Board shall determine the passing score for the successful completion of an examination.

After each examination the executive director shall notify each examinee of the result of the examination.  The Board shall issue licenses to the persons successfully completing the requirements for licensure required by this Article and by Board rule. (1903, c. 503, ss. 3, 5, 8; Rev., s. 5435; C.S., s. 6758; 1951, c. 749; 1961, c. 353, s. 5; 1973, c. 1106, s. 1; 1993, c. 500, s. 10.)



§ 90-187.2. Status of persons previously licensed.

§ 90‑187.2.  Status of persons previously licensed.

Any person holding a valid license to practice veterinary medicine in this State on July 1, 1974, shall be recognized as a licensed veterinarian and shall be entitled to retain this status so long as he complies with the provisions of this Article, and Board rules adopted pursuant thereto. (1973, c. 1106, s. 1.)



§ 90-187.3. Applicants licensed in other states.

§ 90‑187.3.  Applicants licensed in other states.

(a)        The Board may issue a license without written examination, other than the written North Carolina license examination, to applicants already licensed in another state provided the applicant presents evidence satisfactory to the Board that:

(1)        The applicant is currently an active, competent practitioner in good standing.

(2)        The applicant has practiced at least three of the five years immediately preceding filing the application.

(3)        The applicant currently holds an active license in another state.

(4)        There is no disciplinary proceeding or unresolved complaint pending against the applicant at the time a license is to be issued by this State.

(4a)      Any disciplinary actions taken against the applicant or his or her license by the other state in which he or she is licensed will not affect the applicant's competency to practice veterinary medicine as provided in this Article or any rules adopted by the Board.

(5)        The licensure requirements in the other state are substantially equivalent to those required by this State.

(6)        The applicant has achieved a passing score on the written North Carolina license examination.

(a1)      Expired.

(b)        The Board may issue a license without a written examination, other than the written North Carolina license examination, to an applicant who meets the requirements of G.S. 90‑187(c).

(c)        The Board may at its discretion orally or practically examine any person qualifying for licensure under this section, by administering a nationally recognized clinical competency test as well as the North Carolina license examination.

(d)        The Board may issue a limited license to practice veterinary medicine to an applicant who is not otherwise eligible for a license to practice veterinary medicine under this Article, without examination, if the applicant meets the criteria established in subdivisions (1) through (6) of subsection (a) of this section. (1959, c. 744; 1973, c. 1106, s. 1; 1981, c. 767, s. 7; 1993, c. 500, s. 11; 1999‑203, ss. 1, 2.)



§ 90-187.4. Temporary permit.

§ 90‑187.4.  Temporary permit.

(a)        The Board may issue, without examination, a temporary permit to practice veterinary medicine in this State:

(1)        To a qualified applicant for license pending examination, provided that such temporary permit shall expire the day after the notice of results of the first examination given after the permit is issued.

(2)        To a nonresident veterinarian validly licensed in another state, territory, or district of the United States or a foreign country, provided that such temporary permit shall be issued for a period of no more than 60 days.

(3)        Temporary permits, as provided in (1) and (2) above, may contain any restrictions as to time, place, or supervision, that the Board deems appropriate.  The State Veterinarian shall be notified as to the issuance of all temporary permits.

(b)        A temporary permit may be summarily revoked by majority vote of the Board without a hearing. (1903, c. 503, ss. 3, 5, 8; Rev., s. 5435; C.S., s. 6758; 1951, c. 749; 1961, c. 353, s. 5; 1973, c. 1106, s. 1; 1993, c. 500, s. 12.)



§ 90-187.5. License renewal.

§ 90‑187.5.  License renewal.

All licenses and limited licenses shall expire annually or biennially, as determined by the Board, on December 31 but may be renewed by application to the Board and payment of the renewal fee established and published by the Board.  The executive director shall issue a new certificate of registration to all persons registering under this Article.  Failure to apply for renewal within 60 days after expiration shall result in automatic revocation of the license or limited license and any person who shall practice veterinary medicine after such revocation shall be practicing in violation of this Article.  Provided, that any person may renew an expired license or limited license at any time within two years following its expiration upon application and compliance with Board requirements and the payment of all applicable fees in amounts allowed by this Article or administrative rule of the Board; and further provided, that the applicant is otherwise eligible under this Article or administrative rules of the Board to have the license renewed. (1961, c. 353, s. 6; 1973, c. 1106, s. 1; 1993, c. 500, s. 13.)



§ 90-187.6. Veterinary technicians and veterinary employees.

§ 90‑187.6.  Veterinary technicians and veterinary employees.

(a)        "Veterinary technicians," "veterinary student interns," and "veterinary student preceptees," before performing any services otherwise prohibited to persons not licensed or registered under this Article, shall be approved by and registered with the Board. The Board shall be responsible for all matters pertaining to the qualifications, registration, discipline, and revocation of registration of these persons, under this Article and rules issued by the Board.

(b)        The services of a technician, intern, preceptee, or other veterinary employee shall be limited to services under the direction and supervision of a veterinarian. This employee shall receive no fee or compensation of any kind for services other than any salary or compensation paid to the employee by the veterinarian or veterinary facility by which the employee is employed. The employee may participate in the operation of a branch office, clinic, or allied establishment only to the extent allowable under and as defined by this Article or by rules issued by the Board.

(c)        An employee under the supervision of a veterinarian may perform such duties as are required in the physical care of animals and in carrying out medical orders as prescribed by the veterinarian, requiring an understanding of animal science but not requiring the professional services as set forth in G.S. 90‑181(6)a. In addition, a veterinary technician may assist veterinarians in diagnosis, laboratory analysis, anesthesia, and surgical procedures. Neither the employee nor the veterinary technician may perform any act producing an irreversible change in the animal. An employee, other than a veterinary technician, intern, or preceptee, may, under the direct supervision of a veterinarian, perform duties including collection of specimen; testing for intestinal parasites; collecting blood; testing for heartworms and conducting other laboratory tests; taking radiographs; and cleaning and polishing teeth, provided that the employee has had sufficient on‑the‑job training by a veterinarian to perform these specified duties in a competent manner. It shall be the responsibility of the veterinarian supervising the employee to ascertain that the employee performs these specified duties assigned to the employee in a competent manner. These specified duties shall be performed under the direct supervision of the veterinarian in charge of administering care to the patient.

(d)        Veterinary student interns, in addition to all of the services permitted to veterinary technicians, may, under the direct personal supervision of a veterinarian, perform surgery and administer therapeutic or prophylactic drugs.

(e)        Veterinary student preceptees, in addition to all of the services permitted to veterinary technicians and veterinary student interns, may, upon the direction of the employing veterinarian, make ambulatory calls and hospital and clinic diagnoses, prescriptions and treatments.

(f)         Any person registered as a  veterinary technician, veterinary student intern, or veterinary student preceptee, who shall practice veterinary medicine except as provided herein, shall be guilty of a Class 1 misdemeanor, and shall also be subject to revocation of registration. Any nonregistered veterinary employee employed under subsection (c) who practices veterinary medicine except as provided under that subsection shall be guilty of a Class 1 misdemeanor.

(g)        Any veterinarian directing or permitting a veterinary technician, intern, preceptee or other employee to perform a task or procedure not specifically allowed under this Article and the rules of the Board shall be guilty of a Class 1 misdemeanor. (1973, c. 1106, s. 1; 1981, c. 767, ss. 8‑11; 1993, c. 500, s. 14; c. 539, ss. 634, 635; 1995, c. 509, s. 42.)



§ 90-187.7. Abandonment of animals; notice to owner; relief from liability for disposal; "abandoned" defined.

§ 90‑187.7.  Abandonment of animals; notice to owner; relief from liability for disposal; "abandoned" defined.

(a)        Any animal placed in the custody of a licensed veterinarian for treatment, boarding or other care, which shall be unclaimed by its owner or his agent for a period of more than 10 days after written notice by registered or certified mail, return receipt requested, to the owner or his agent at his last known address, shall be deemed to be abandoned and may be turned over to the nearest humane society, or dog pound or disposed of as such custodian may deem proper.

(b)        The giving of notice to the owner, or the agent of the owner, of such animal by the licensed veterinarian, as provided in subsection (a) of this section, shall relieve the licensed veterinarian and any custodian to whom such animal may be given of any further liability for disposal.

(c)        For the purpose of this Article the term "abandoned" shall mean to forsake entirely, or to neglect or refuse to provide or perform the legal obligations for care and support of an animal by its owner, or his agent. Such abandonment shall constitute the relinquishment of all rights and claims by the owner to such animal. (1973, c. 1106, s. 1.)



§ 90-187.8. Discipline of licensees.

§ 90‑187.8.  Discipline of licensees.

(a)        Upon complaint or information, and within the Board's discretion, the Board may revoke or suspend a license issued under this Article, may otherwise discipline a person licensed under this Article, or may deny a license required by this Article in accordance with the provisions of this Article, Board rules, and Chapter 150B of the General Statutes. As used in this section, the word "license" includes a license, a limited license, a veterinary faculty certificate, a zoo veterinary certificate, and a registration of a veterinary technician, a veterinary student intern, and a veterinary student preceptee.

(b)        The Board may impose and collect from a licensee a civil monetary penalty of up to five thousand dollars ($5,000) for each violation of this Article or a rule adopted under this Article. The clear proceeds of these civil penalties shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

The amount of the civil penalty, up to the maximum, shall be determined upon a finding of one or more of the following factors:

(1)        The degree and extent of harm to the public health or to the health of the animal under the licensee's care.

(2)        The duration and gravity of the violation.

(3)        Whether the violation was committed willfully or intentionally or reflects a continuing pattern.

(4)        Whether the violation involved elements of fraud or deception either to the client or to the Board, or both.

(5)        The prior disciplinary record with the Board of the licensee.

(6)        Whether and the extent to which the licensee profited by the violation.

(c)        Grounds for disciplinary action shall include but not be limited to the following:

(1)        The employment of fraud, misrepresentation, or deception in obtaining a license.

(2)        An adjudication of insanity or incompetency.

(3)        The impairment of a person holding a license issued by the Board, when the impairment is caused by that person's use of alcohol, drugs, or controlled substances, and the impairment interferes with that person's ability to practice within the scope of the license with reasonable skill and safety and in a manner not harmful to the public or to animals under the person's care.

(4)        The use of advertising or solicitation which is false, misleading, or deceptive.

(5)        Conviction of a felony or other public offense involving moral turpitude.

(6)        Incompetence, gross negligence, or other malpractice in the practice of veterinary medicine.

(7)        Having professional association with or knowingly employing any person practicing veterinary medicine unlawfully.

(8)        Fraud or dishonesty in the application or reporting of any test for disease in animals.

(9)        Failure to keep veterinary premises and equipment in a clean and sanitary condition, violating an administrative rule of the Board concerning the minimum sanitary requirements of veterinary hospitals, veterinary clinics, or other practice facilities, or violating other State or federal statutes, rules, or regulations concerning the disposal of medical waste.

(10)      Failure to report, as required by the laws and regulations of the State, or making false report of, any contagious or infectious disease.

(11)      Dishonesty or gross negligence in the inspection of foodstuffs or the issuance of health or inspection certificates.

(12)      Conviction of a criminal offense involving cruelty to animals or the act of cruelty to animals.

(13)      Revocation of a license to practice veterinary medicine by another state, territory or district of the United States only if the grounds for revocation in the other jurisdiction would also result in revocation of the practitioner's license in this State.

(14)      Unprofessional conduct as defined in regulations adopted by the Board.

(15)      Conviction of a federal or state criminal offense involving the illegal use, prescription, sale, or handling of controlled substances, other drugs, or medicines.

(16)      The illegal use, dispensing, prescription, sale, or handling of controlled substances or other drugs and medicines.

(17)      Failure to comply with regulations of the United States Food and Drug Administration regarding biologics, controlled substances, drugs, or medicines.

(18)      Selling, dispensing, prescribing, or allowing the sale, dispensing, or prescription of biologics, controlled substances, drugs, or medicines without a veterinarian‑client‑patient relationship with respect to the sale, dispensing, or prescription.

(19)      Acts or behavior constituting fraud, dishonesty, or misrepresentation in dealing with the Board or in the veterinarian‑client‑patient relationship. (1903, c. 503, s. 10; Rev., s. 5436; C.S., s. 6759; 1953, c. 1041, s. 16; 1961, c. 353, s. 7; 1973, c. 1106, s. 1; c. 1331, s. 3; 1981, c. 767, ss. 12, 13; 1987, c. 827, s. 1; 1993, c. 500, s. 15; 1998‑215, s. 136.)



§ 90-187.9. Reinstatement.

§ 90‑187.9.  Reinstatement.

Any person whose license is suspended or revoked may, at the discretion of the Board, be relicensed or reinstated at any time without an examination by majority vote of the Board on written application made to the Board showing cause justifying relicensing or reinstatement. (1961, c. 353, s. 8; 1973, c. 1106, s. 1.)



§ 90-187.10. Necessity for license; certain practices exempted.

§ 90‑187.10.  Necessity for license; certain practices exempted.

No person shall engage in the practice of veterinary medicine or own all or part interest in a veterinary medical practice in this State or attempt to do so without having first applied for and obtained a license for such purpose from the North Carolina Veterinary Medical Board, or without having first obtained from said Board a certificate of renewal of license for the calendar year in which such person proposes to practice and until he shall have been first licensed and registered for such practice in the manner provided in this Article and the rules and regulations of the said Board.

Nothing in this Article shall be construed to prohibit:

(1)        Any person or his employee from administering to animals, the title to which is vested in himself, except when said title is so vested for the purpose of circumventing the provisions of this Article;

(2)        Any person who is a regular student or instructor in a legally chartered college from the performance of those duties and actions assigned as his responsibility in teaching or research;

(3)        Any veterinarian not licensed by the Board who is a member of the armed forces of the United States or who is an employee of the United States Department of Agriculture, the United States Public Health Service or other federal agency, or the State of North Carolina, or political subdivision thereof, from performing official duties while so commissioned or employed;

(4)        Any person from such practices as permitted under the provisions of G.S. 90‑185, House Bill 659, Chapter 17, Public Laws 1937, or House Bill 358, Chapter 5, Private Laws 1941;

(5)        Any person from dehorning or castrating male food animals;

(6)        Any person from providing for or assisting in the practice of artificial insemination;

(7)        Any physician licensed to practice medicine in this State, or his assistant, while engaged in medical research;

(8)        Any certified rabies vaccinator appointed, certified and acting within the provisions of G.S. 130A‑186;

(9)        Any veterinarian licensed to practice in another state from examining livestock or acting as a consultant in North Carolina, provided he is directly supervised by a veterinarian licensed by the Board who must, at or prior to the first instance of consulting, notify the Board, in writing, that he is supervising the consulting veterinarian, give the Board the name, address, and licensure status of the consulting veterinarian, and also verify to the Board that the supervising veterinarian assumes responsibility for the professional acts of the consulting veterinarian; and provided further, that the consultation by the veterinarian in North Carolina does not exceed 10 days or parts thereof per year, and further that all infectious or contagious diseases diagnosed are reported to the State Veterinarian within 48 hours; or

(10)      Any person employed by the North Carolina Department of Agriculture and Consumer Services as a livestock inspector or by the U.S. Department of Agriculture as an animal health technician from performing regular duties assigned to him or her during the course and scope of that person's employment. (1903, c. 503, s. 12; Rev., s. 5438; C.S., s. 6761; 1961, c. 353, s. 9; 1973, c. 1106, s. 1; 1983, c. 891, s. 11; 1993, c. 500, s. 16; 1995, c. 509, s. 43; 1997‑261, s. 11.)



§ 90-187.11. Partnership, corporate, or sole proprietorship practice.

§ 90‑187.11.  Partnership, corporate, or sole proprietorship practice.

A veterinary medical practice may be conducted as a sole proprietorship, by a partnership, or by a duly registered professional corporation.

Whenever the practice of veterinary medicine is carried on by a partnership, all partners must be licensed.

It shall be unlawful for any corporation to practice or offer to practice veterinary medicine as defined in this Article, except as provided for in Chapter 55B of the General Statutes of North Carolina. (1961, c. 353, s. 8; 1973, c. 1106, s. 1; 1993, c. 500, s. 17.)



§ 90-187.12. Unauthorized practice; penalty.

§ 90‑187.12.  Unauthorized practice; penalty.

If any person shall

(1)        Practice or attempt to practice veterinary medicine in this State without first having obtained a license or temporary permit from the Board; or

(2)        Practice veterinary medicine without the renewal of his license, as provided in G.S. 90‑187.5; or

(3)        Practice or attempt to practice veterinary medicine while his license is revoked, or suspended, or when a certificate of license has been refused; or

(4)        Violate any of the provisions of this Article,

said person shall be guilty of a Class 1 misdemeanor.  Each act of such unlawful practice shall constitute a distinct and separate offense. (1913, c. 129, s. 2; C.S., s. 6762; 1961, c. 353, s. 10; c. 756; 1973, c. 1106, s. 1; 1993, c. 539, s. 636; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 90-187.13. Injunctions.

§ 90‑187.13.  Injunctions.

The Board may appear in its own name in the superior courts in an action for injunctive relief to prevent violation of this Article and the superior courts shall have power to grant such injunctions regardless of whether criminal prosecution has been or may be instituted as a result of such violations. Actions under this section shall be commenced in the superior court district or set of districts as defined in G.S. 7A‑41.1 in which the respondent resides or has his principal place of business or in which the alleged acts occurred. (1981, c. 767, s. 14; 1987 (Reg. Sess., 1988), c. 1037, s. 102.)



§ 90-187.14. Veterinary faculty certificates and zoo veterinary certificates.

§ 90‑187.14.  Veterinary faculty certificates and zoo veterinary certificates.

(a)        The Board may, upon application, issue veterinary faculty certificates in lieu of a license that otherwise would be required by this Article.

(b)        The Board may, upon application, issue zoo veterinary certificates in lieu of a license that otherwise would be required by this Article, to veterinarians employed by the North Carolina State Zoo.

(c)        The Board shall determine by administrative rule the application procedure, fees, criteria for the issuance, continuing education, renewal, suspension or revocation, and the scope of practice under the veterinary faculty certificate or the zoo veterinary certificate.  There shall be an annual renewal of each certificate and all persons holding these certificates shall be subject to the jurisdiction of the Board in all respects under this Article. (1993, c. 500, s. 18.)



§ 90-187.15. Board agreement for programs for impaired veterinary personnel.

§ 90‑187.15.  Board agreement for programs for impaired veterinary personnel.

(a)        The Board may enter into agreements with organizations that have developed programs for impaired veterinary personnel. Activities to be covered by these agreements may include investigation, review, and evaluation of records, reports, complaints, litigation, and other information about the practices or the practice patterns of veterinary personnel licensed or registered by the Board as these matters may relate to impaired veterinary personnel. Organizations having programs for impaired veterinary personnel may include a statewide supervisory committee or various regional or local components or subgroups.

(b)        Agreements authorized under this section shall include provisions for the impaired veterinary personnel organizations to: (i) receive relevant information from the Board and other sources; (ii) conduct any investigation, review, or evaluation in an expeditious manner; (iii) provide assurance of confidentiality of nonpublic information and of the process; (iv) make reports of investigations and evaluations to the Board; and (v) implement any other related activities for operating and promoting a coordinated and effective process. The agreement shall include provisions assuring basic due process for veterinary personnel who become involved.

(c)        Organizations entering into agreements with the Board shall establish and maintain a program for impaired veterinary personnel licensed or registered by the Board for the purpose of identifying, reviewing, and evaluating the ability of those veterinarians or veterinary technicians to function as veterinarians or veterinary technicians and provide programs for treatment and rehabilitation. The Board may provide funds for the administration of these impaired veterinary personnel peer review programs. The Board may adopt rules pursuant to Chapter 150B of the General Statutes to apply to the operation of impaired veterinary personnel programs, with provisions for: (i) definitions of impairment; (ii) guidelines for program elements; (iii) procedures for receipt and use of information of suspected impairment; (iv) procedures for intervention and referral; (v) arrangements for monitoring treatment, rehabilitation, posttreatment support, and performance; (vi) reports of individual cases to the Board; (vii) periodic reporting of statistical information; (viii) assurance of confidentiality of nonpublic information and of the process; and (ix) other necessary measures.

(d)        Upon investigation and review of a veterinarian licensed by the Board or a veterinary technician registered with the Board, or upon receipt of a complaint or other information, an impaired veterinary personnel organization that enters into an agreement with the Board shall report to the Board detailed information about any veterinarian licensed or veterinary technician registered by the Board if:

(1)        The veterinarian or veterinary technician constitutes an imminent danger to the public, to patients, or to himself or herself.

(2)        The veterinarian or veterinary technician refuses to cooperate with the program, refuses to submit to treatment, or is still impaired after treatment and exhibits professional incompetence.

(3)        It reasonably appears that there are other grounds for disciplinary action.

(e)        Any confidential information or other nonpublic information acquired, created, or used in good faith by an impaired veterinary personnel organization or the Board regarding a participant pursuant to this section shall remain confidential and shall not be subject to discovery or subpoena in a civil case, nor subject to disclosure as a public document by the Board pursuant to Chapter 132 of the General Statutes. No person participating in good faith in an impaired veterinary personnel program developed under this section shall be required in a civil case to disclose any information, including opinions, recommendations, or evaluations, acquired or developed solely in the course of participating in the program.

(f)         Impaired veterinary personnel activities conducted in good faith pursuant to any program developed under this section shall not be grounds for civil action under the laws of this State, and the activities are deemed to be State‑directed and sanctioned and shall constitute "State action" for the purposes of application of antitrust laws. (2003‑139, s. 1.)



§§ 90-188 through 90-202.1. Recodified as §§ 90-202.2 to 90-202.14.

§§ 90‑188 through 90‑202.1.  Recodified as §§ 90‑202.2 to 90‑202.14.



§ 90-202.2. 'Podiatry' defined.

Article 12A.

Podiatrists.

§ 90‑202.2.  "Podiatry" defined.

(a)        Podiatry as defined by this Article is the surgical, medical, or mechanical treatment of all ailments of the human foot and ankle, and their related soft tissue structures to the level of the myotendinous junction. Excluded from the definition of podiatry is the amputation of the entire foot, the administration of an anesthetic other than local, and the surgical correction of clubfoot of an infant two years of age or less.

(b)        Except for procedures for bone spurs and simple soft tissue procedures, any surgery on the ankle or on the soft tissue structures related to the ankle, any amputations, and any surgical correction of clubfoot shall be performed by a podiatrist only in a hospital licensed under Article 5 of Chapter 131E of the General Statutes or in a multispecialty ambulatory surgical facility that is not a licensed office setting, and that is licensed under Part D of Article 6 of Chapter 131E of the General Statutes. Before performing any of the surgeries referred to in this subsection in a multispecialty ambulatory surgical facility, the podiatrist shall have applied for and been granted privileges to perform this surgery in the multispecialty ambulatory surgical facility. The granting of these privileges shall be based upon the same criteria for granting hospital privileges under G.S. 131E‑85.

(c)        The North Carolina Board of Podiatry Examiners shall maintain a list of podiatrists qualified to perform the surgeries listed in subsection (b) of this section, along with specific information on the surgical training successfully completed by each licensee. (1919, c. 78, s. 2; C.S., s. 6763; 1945, c. 126; 1963, c. 1195, s. 2; 1971, c. 1211; 1975, c. 672, s. 1; 1995, c. 248, s. 1.)



§ 90-202.3. Unlawful to practice unless registered.

§ 90‑202.3.  Unlawful to practice unless registered.

No person shall practice podiatry unless he shall have been first licensed and registered so to do in the manner provided in this Article, and if any person shall practice podiatry without being duly licensed and registered, as provided in this Article, he shall not be allowed to maintain any action to collect any fee for such services.  Any person who engages in the practice of podiatry unless licensed and registered as hereinabove defined, or who attempts to do so, or who professes to do so, shall be guilty of a Class 1 misdemeanor.  Each act of such unlawful practice shall constitute a separate offense. (1919, c. 78, s. 1; C.S., s. 6764; 1963, c. 1195, s. 2; 1967, c. 1217, s. 2; 1975, c. 672, s. 1; 1993, c. 539, s. 637; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 90-202.4. Board of Podiatry Examiners; terms of office; powers; duties.

§ 90‑202.4.  Board of Podiatry Examiners; terms of office; powers; duties.

(a)        There shall be established a Board of Podiatry Examiners for the State of North Carolina. This Board shall consist of four members appointed by the Governor. Three of the members shall be licensed podiatrists who have practiced podiatry in North Carolina for not less than seven years immediately preceding their election and who are elected and nominated to the Governor as hereinafter provided. The other member shall be a person chosen by the Governor to represent the public at large. The public member shall not be a health care provider nor may he or she be the spouse of a health care provider. For purposes of Board membership, "health care provider" means any licensed health care professional and any agent or employee of any health care institution, health care insurer, health care professional school, or a member of any allied health profession. For purposes of this section, a person enrolled in a program to prepare him to be a licensed health care professional or an allied health professional shall be deemed a health care provider. For purposes of this section, any person with significant financial interest in a health service or profession is not a public member.

(b)        All Board members serving on June 30, 1981, shall be eligible to complete their respective terms. No member appointed to the Board on or after July 1, 1981, shall serve more than two complete consecutive three‑year terms, except that each member shall serve until his successor is chosen and qualified.

(c)        Podiatrist members chosen as provided for in subsection (d) shall be selected upon the expiration of the respective terms of the members of the present Board of Podiatry Examiners. Membership on the Board resulting from appointment before July 1, 1981, shall not be considered in determining the permissible length of service under subsection (b). The Governor shall appoint the public member not later than July 1, 1981.

(d)        The Governor shall appoint podiatrist members of the Board from a list provided by the Board of Podiatry Examiners. For each vacancy, the Board shall submit at least two names to the Governor. All nominations of podiatrist members of the Board shall be conducted by the Board of Podiatry Examiners, which is hereby constituted a Board of Podiatry Elections. Every podiatrist with a current North Carolina license residing in this State shall be eligible to vote in all elections. The list of licensed podiatrists shall constitute the registration list for elections. The Board of Podiatry Elections is authorized to make rules relative to the conduct of these elections, provided such rules are not in conflict with the provisions of this section and provided that notice shall be given to all licensed podiatrists residing in North Carolina. All such rules shall be adopted subject to the procedures of Chapter 150B of the General Statutes of North Carolina. From any decision of the Board of Podiatry Elections relative to the conduct of such elections, appeal may be taken to the courts in the manner provided by Chapter 150B of the General Statutes.

(e)        Any initial or regular member of the Board may be removed from office by the Governor for good cause shown. Any vacancy in the initial or regular podiatrist membership of the Board shall be filled for the period of the unexpired term by the Governor from a list of at least two names submitted by the podiatrist members of the Board. Any vacancy in the public membership of the Board shall be filled by the Governor for the unexpired term.

(f)         The Board is authorized to elect its own presiding and other officers.

(g)        The Board, in carrying out its responsibilities, shall have authority to employ personnel, full‑time or part‑time, as shall be determined to be necessary in the work of the Board. The Board shall have authority to pay compensation to the member of the Board holding the position of secretary‑treasurer on a basis to be determined by the Board; Provided that in the event the positions of secretary and treasurer are not combined but are held by different members of the Board, the Board shall have authority to pay compensation to the member holding the position of secretary and to the member holding the position of treasurer, if the Board so chooses, on a basis to be determined by the Board. The Board is required to keep proper and complete records with respect to all of its activities, financial and otherwise, and shall on or before January 30 of each year submit a written report to the Governor and to such other officials and/or agencies as other sections of the General Statutes may require, said report covering the activities of the Board during the previous calendar year, which report shall include a verified financial statement. The Board is authorized to adopt rules and regulations governing its proceedings and the practice of podiatry in this State, not inconsistent with the provisions of this Article. The Board shall maintain at all times an up‑to‑date list of the names and addresses of each licensed podiatrist in North Carolina, which list shall be available for inspection and which shall be included in the annual report referred to above. (1919, c. 78, s. 3; C.S., s. 6765; 1963, c. 1195, s. 2; 1967, c. 1217, s. 3; 1975, c. 672, s. 1; 1981, c. 659, s. 1; 1983, c. 217, ss. 1‑4; 1987, c. 827, s. 1.)



§ 90-202.5. Applicants to be examined; examination fee; requirements; temporary licenses.

§ 90‑202.5.  Applicants to be examined; examination fee; requirements; temporary licenses.

(a)        Any person not heretofore authorized to practice podiatry in this State shall file with the Board of Podiatry Examiners an application for examination accompanied by a fee not to exceed three hundred fifty dollars ($350.00), together with proof that the applicant is of good moral character, and has obtained a preliminary education equivalent to four years of instruction in a high school and three years of instruction in a college or university approved by the American Association of Colleges and Universities.  Before taking the examination, the applicant must be a graduate of a college of podiatric medicine accredited by the National Council on Education of the American Podiatry Association.

Effective January 1, 1992, every applicant, as a prerequisite for licensure under this Article, shall complete one year of clinical residency or other equivalent postgraduate clinical program approved by the North Carolina Board of Podiatry Examiners and, before taking the North Carolina podiatry licensure examination, shall present evidence to the Board that he has passed the National Board Examination.

Any person licensed to practice podiatry on or before January 1, 1992, who is actively involved in a postgraduate clinical program approved by the Board shall be permitted to practice podiatry in the approved program pending its completion.

(b)  Effective January 1, 1992, the Board may issue a temporary license to practice podiatry to any applicant for licensure, for a period and under conditions established by the Board, while the person resides in North Carolina and is participating in a clinical residency or other equivalent postgraduate clinical program approved by the Board.  A temporary license is valid only while the licensee is actively participating in the program and may not be extended beyond the determined length of training set by the Board. (1919, c. 78, s. 9; C.S., s. 6766; 1963, c. 1195, ss. 1, 2; 1967, c. 1217, s. 4; 1975, c. 672, s. 1; 1981, c. 659, s. 2; 1983, c. 217, s. 5; 1989, c. 214; 1991, c. 457, s. 1.)



§ 90-202.6. Examinations; subjects; certificates.

§ 90‑202.6.  Examinations; subjects; certificates.

(a)        The Board of Podiatry Examiners shall hold at least one examination annually for the purpose of examining applicants under this Article.  The examination shall be at such time and place as the Board may see fit.  The Board may make such rules and regulations as it may deem necessary to conduct its examinations and meetings.  It shall provide, preserve and keep a complete record of all its transactions.  Examinations for registration under this Article shall be in the English language and shall be written, oral, or clinical, or a combination of written, oral or clinical, as the Board may determine, and may include the following subjects: anatomy, physiology, bacteriology, chemistry, dermatology, podiatry, surgery, materia medica, pharmacology and pathology.  No applicant shall be granted a license certificate by the Board unless he obtains a general average of 75 or over, and not less than fifty percent (50%) in any one subject.  After such examination the Board shall without unnecessary delay, act on same and issue license certificates to the successful candidates signed by each member of the Board; and the Board of Podiatry Examiners shall report annually to each licensed podiatrist in the State of North Carolina.

(b)        The Board may waive the administration of a written examination prepared by it for all initial applicants who have successfully completed the National Board of Podiatry Examination.  The Board may administer to such applicants and require them to complete successfully an examination to test clinical competency in the practice of podiatry.

(c)        Any applicant who fails to pass his examination shall within one year be entitled to reexamination upon the payment of an amount not to exceed three hundred fifty dollars ($350.00), but not more than two reexaminations shall be allowed any one applicant prior to filing a new application.  Should he fail to pass his third examination, he shall file a new application before he can again be examined. (1919, c. 78, s. 4; C.S., s. 6767; 1963, c. 1195, s. 2; 1967, c. 1217, s. 5; 1975, c. 672, s. 1; 1981, c. 659, ss. 3, 4; 1983, c. 217, s. 6; 1991, c. 457, s. 2.)



§ 90-202.7. Applicants licensed in other states.

§ 90‑202.7.  Applicants licensed in other states.

If an applicant for licensure is already licensed in another state to practice podiatry, the Board shall issue a license to practice podiatry to the applicant upon evidence that:

(1)        The applicant is currently an active, competent practitioner in good standing; and

(2)        The applicant has practiced at least five years immediately preceding his or her application with at least three of those five years being in a state that grants similar reciprocity to North Carolina podiatrists; and

(3)        The applicant currently holds a valid license in another state; and

(4)        No disciplinary proceeding or unresolved complaint is pending anywhere at the time a license is to be issued by this State; and

(5)        The licensure requirements in the other state are equivalent to or higher than those required by this State, and the licensure requirements of that other state grant similar reciprocity to podiatrists licensed in North Carolina.

Any license issued upon the application of any podiatrist from any other state shall be subject to all of the provisions of this Article with reference to the license issued by the North Carolina State Board of Podiatry Examiners upon examination of applicants, and the rights and privileges to practice the profession of podiatry under any license so issued shall be subject to the same duties, obligations, restrictions and conditions as imposed by this Article on podiatrists originally examined by the North Carolina State Board of Podiatry Examiners. (1919, c. 78, s. 6; C.S., s. 6768; 1967, c. 1217, s. 6; 1975, c. 672, s. 1; 1981, c. 659, s. 5; 1983, c. 217, s. 7; 1991, c. 457, s. 3.)



§ 90-202.8. Revocation of certificate; grounds for; suspension of certificate.

§ 90‑202.8.  Revocation of certificate; grounds for; suspension of certificate.

(a)        The North Carolina State Board of Podiatry Examiners, in accordance with Chapter 150B (Administrative Procedure Act) of the General Statutes, shall have the power and authority to:  (i)  refuse to issue a license to practice podiatry;  (ii)  refuse to issue a certificate of renewal of a license to practice podiatry;  (iii)  revoke or suspend a license to practice podiatry; and (iv)  invoke such other disciplinary measures, censure, or probative terms against a licensee as it deems fit and proper;

in any instance or instances in which the Board is satisfied that such applicant or licensee:

(1)        Has engaged in any act or acts of fraud, deceit or misrepresentation in obtaining or attempting to obtain a license or the renewal thereof;

(2)        Is a chronic or persistent user of alcohol intoxicants or habit‑forming drugs or narcotics to the extent that the same impairs his ability to practice podiatry;

(3)        Has been convicted of any of the criminal provisions of this Article or has entered a plea of guilty or nolo contendere to any charge or charges arising therefrom;

(4)        Has been convicted of or entered a plea of guilty or nolo contendere to any felony charge or to any misdemeanor charge involving moral turpitude;

(5)        Has been convicted of or entered a plea of guilty or nolo contendere to any charge of violation of any state or federal narcotic or barbiturate law;

(6)        Has engaged in any act or practice violative of any of the provisions of this Article or violative of any of the rules and regulations promulgated and adopted by the Board, or has aided, abetted or assisted any other person or entity in the violation of the same;

(7)        Is mentally, emotionally, or physically unfit to practice podiatry or is afflicted with such a physical or mental disability as to be deemed dangerous to the health and welfare of his patients. An adjudication of mental incompetency in a court of competent jurisdiction or a determination thereof by other lawful means shall be conclusive proof of unfitness to practice podiatry unless or until such person shall have been subsequently lawfully declared to be mentally competent;

(8)        Has advertised services in a false, deceptive, or misleading manner;

(9)        Has permitted the use of his name, diploma or license by another person either in the illegal practice of podiatry or in attempting to fraudulently obtain a license to practice podiatry;

(10)      Has engaged in such immoral conduct as to discredit the podiatry profession;

(11)      Has obtained or collected or attempted to obtain or collect any fee through fraud, misrepresentation, or deceit;

(12)      Has been negligent in the practice of podiatry;

(13)      Is not professionally competent in the practice of podiatry;

(14)      Has practiced any fraud, deceit or misrepresentation upon the public or upon any individual in an effort to acquire or retain any patient or patients;

(15)      Has made fraudulent or misleading statements pertaining to his skill, knowledge, or method of treatment or practice;

(16)      Has committed any fraudulent or misleading acts in the practice of podiatry;

(17), (18) Repealed by Session Laws 1981, c. 659, s. 7.

(19)      Has wrongfully or fraudulently or falsely held himself out to be or represented himself to be qualified as a specialist in any branch of podiatry;

(20)      Has persistently maintained, in the practice of podiatry, unsanitary offices, practices, or techniques;

(21)      Is a menace to the public health by reason of having a serious communicable disease;

(22)      Has distributed or caused to be distributed any intoxicant, drug, or narcotic for any other than a lawful purpose; or

(23)      Has engaged in any unprofessional conduct as the same may be, from time to time, defined by the rules and regulations of the Board.

(a1)      The Board shall establish a grievance committee to receive complaints concerning a practitioner's business or professional practices. The committee shall consider all complaints and determine whether there is probable cause. After its review, the committee may dismiss any complaint when it appears that probable cause of a violation cannot be established. Complaints which are not dismissed shall be referred to the Board.

(b)        If any person engages in or attempts to engage in the practice of podiatry while his license is suspended, his license to practice podiatry in the State of North Carolina may be permanently revoked.

(c)        Action of the Board shall be subject to judicial review as provided by Chapter 150B (Administrative Procedure Act). (1919, c. 78, ss. 12, 13; C.S., s. 6772; 1953, c. 1041, ss. 17, 18; 1963, c. 1195, s. 2; 1967, c. 691, s. 45; 1973, c. 1331, s. 3; 1975, c. 672, ss. 1, 2; 1981, c. 659, ss. 6‑8; 1987, c. 827, s. 1; 1991, c. 636, s. 6; 1997‑456, s. 27.)



§ 90-202.9. Fees for certificates and examinations; compensation of Board.

§ 90‑202.9.  Fees for certificates and examinations; compensation of Board.

To provide a fund in order to carry out the provisions of this Article the Board shall charge not more than one hundred dollars  ($100.00) for each license issued and one hundred dollars ($100.00) for each examination. From such funds the Board shall pay its members at the rate set out in G.S. 93B‑5: Provided, that at no time shall the expenses exceed the cash balance on hand. (1919, c. 78, s. 14; C.S., s. 6773; 1967, c. 1217, s. 9; 1975, c. 672, s. 1.)



§ 90-202.10. Annual fee; cancellation or renewal of license.

§ 90‑202.10.  Annual fee; cancellation or renewal of license.

On or before the first day of July of each year every podiatrist engaged in the practice of podiatry in this State shall transmit to the secretary‑treasurer of the said North Carolina State Board of Podiatry Examiners his signature and post‑office address, the date and year of his or her certificate, together with a fee to be set by the Board of Podiatry Examiners not to exceed two hundred dollars ($200.00) and receive therefor a renewal certificate.  Any license or certificate granted by said Board under or by virtue of this section shall automatically be cancelled and annulled if the holder thereof fails to secure the renewal herein provided for within a period of 30 days after the first day of July of each year, and such delinquent podiatrist shall pay a penalty for reinstatement of twenty‑five dollars ($25.00) for each succeeding month of delinquency until a six‑month period of delinquency exists.  After a six‑month period of delinquency exists or after January 1 following the July 1 deadline, the said podiatrist must appear before the North Carolina Board of Podiatry Examiners and take a new examination before being allowed to practice podiatry in the State of North Carolina. (1931, c. 191; 1963, c. 1195, s. 2; 1967, c. 1217, s. 10; 1975, c. 672, s. 1; 1977, c. 621; 1991, c. 457, s. 4.)



§ 90-202.11. Continuing education courses required.

§ 90‑202.11.  Continuing education courses required.

Beginning May 1, 1976, all registered podiatrists then or thereafter licensed in the State of North Carolina shall be required to take annual courses of study in subjects relating to the practice of the profession of podiatry to the end that the utilization and application of new techniques, scientific and clinical advances, and the achievements of research will assure expansive and comprehensive care to the public. The length of study shall be prescribed by the Board but shall not exceed 25 hours in any calendar year. Attendance must be at a course or courses approved by the Board. Attendance at any course or courses of study are to be certified to the Board upon a form provided by the Board and shall be submitted by each registered podiatrist at the time he makes application to the Board for the renewal of his license and payment of his renewal fee. The Board is authorized to treat funds set aside for the purpose of continuing education as State funds for the purpose of accepting any funds made available under federal law on a matching basis for the promulgation and maintenance of programs of continuing education. This requirement may be waived by the Board in cases of certified illness or undue hardship as provided in the rules and regulations of the Board. (1975, c. 672, s. 1.)



§ 90-202.12. Free choice by patient guaranteed.

§ 90‑202.12.  Free choice by patient guaranteed.

No agency of the State, county or municipality, nor any commission or clinic, nor any board administering relief, social security, health insurance or health service under the laws of the State of North Carolina shall deny to the recipients or beneficiaries of their aid or services the freedom to choose the provider of care or service which are within the scope of practice of a duly licensed podiatrist or duly licensed physician as defined in this Chapter. (1967, c. 690, s. 3; 1975, c. 672, s. 1.)



§ 90-202.13. Injunctions.

§ 90‑202.13.  Injunctions.

The Board may appear in its own name in the superior courts in an action for injunctive relief to prevent violation of this Article and the superior courts shall have power to grant such injunctions regardless of whether criminal prosecution has been or may be instituted as a result of such violations. Actions under this section shall be commenced in the superior court district or set of districts as defined in G.S. 7A‑41.1 in which the respondent resides or has his principal place of business or in which the alleged acts occurred. (1975, c. 672, s. 1; 1981, c. 659, s. 9; 1987 (Reg. Sess., 1988), c. 1037, s. 103.)



§ 90-202.14. Not applicable to physicians.

§ 90‑202.14.  Not applicable to physicians.

Nothing in this Article shall apply to a physician licensed to practice medicine or to a person acting under the supervision or at his direction in the course of such practice. (1975, c. 672, s. 1.)



§§ 90-203 through 90-210.17: Recodified as §§ 90-210.18 to 90-210.25.

Article 13.

Embalmers and Funeral Directors.

§§ 90‑203 through 90‑210.17:  Recodified as §§ 90‑210.18 to 90‑210.25.



§ 90-210.18: Repealed by Session Laws 2004-192, s. 1, effective January 1, 2005.

Article 13A.

Practice of Funeral Service.

§ 90‑210.18: Repealed by Session Laws 2004‑192, s. 1, effective January 1, 2005.



§ 90-210.18A. Board of Funeral Service created; qualifications; vacancies; removal.

§ 90‑210.18A.  Board of Funeral Service created; qualifications; vacancies; removal.

(a)        The General Assembly declares that the practice of funeral service affects the public health, safety, and welfare and is subject to regulation and control in the public interest. The public interest requires that only qualified persons be permitted to practice funeral service in North Carolina and that the profession merit the confidence of the public. This Article shall be liberally construed to accomplish these ends.

(b)        The North Carolina Board of Funeral Service is created and shall regulate the practice of funeral service in this State. The Board shall have nine members as follows:

(1)        Four members appointed by the Governor from nominees recommended by the North Carolina Funeral Directors Association, Inc. These members shall be persons licensed under this Article.

(2)        Two members appointed by the Governor from nominees recommended by the Funeral Directors & Morticians Association of North Carolina, Inc. These members shall be persons licensed under this Article.

(3)        One member appointed by the Governor who is licensed under this Article and who is not affiliated with any funeral service trade association.

(4)        One member appointed by the General Assembly, upon the recommendation of the President Pro Tempore of the Senate. This member shall be a person who is not licensed under this Article or employed by a person who is licensed under this Article.

(5)        One member appointed by the General Assembly, upon the recommendation of the Speaker of the House of Representatives. This member shall be a person who is not licensed under this Article or employed by a person who is licensed under this Article.

Members of the Board shall serve staggered three‑year terms, ending on December 31 of the last year of the term or when a successor has been duly appointed, whichever is later. No member may serve more than two complete consecutive terms.

(c)        Vacancies.  A vacancy shall be filled in the same manner as the original appointment, except that all unexpired terms of Board members appointed by the General Assembly shall be filled in accordance with G.S. 120‑122. Appointees to fill vacancies shall serve the remainder of the unexpired term and until their successors have been duly appointed and qualified.

(d)        Removal.  The Board may remove any of its members for neglect of duty, incompetence, or unprofessional conduct. A member subject to disciplinary proceedings as a licensee shall be disqualified from participating in the official business of the Board until the charges have been resolved. (2004‑192, s. 2; 2007‑531, s. 1.)



§ 90-210.19. Board members' oath of office.

§ 90‑210.19.  Board members' oath of office.

The members of said Board, before entering upon their duties, shall take and subscribe to the oath of office prescribed for other State officers, which said oath shall be administered by a person qualified to administer such oath and shall be filed in the office of the Secretary of State. (1901, c. 338, ss. 3, 4; Rev., s. 4385; C.S., s. 6778; 1945, c. 98, s. 2; 1949, c. 951, s. 2; 1957, c. 1240, s. 2; 1969, c. 584, s. 1; 1973, c. 476, s. 128; 1975, c. 571.)



§ 90-210.20. Definitions.

§ 90‑210.20.  Definitions.

(a)        "Advertisement" means the publication, dissemination, circulation or placing before the public, or causing directly or indirectly to be made, published, disseminated or placed before the public, any announcement or statement in a newspaper, magazine, or other publication, or in the form of a book, notice, circular, pamphlet, letter, handbill, poster, bill, sign, placard, card, label or tag, or over any radio, television station, or electronic medium.

(b)        "Board" means the North Carolina Board of Funeral Service.

(c)        "Burial" includes interment in any form, cremation and the transportation of the dead human body as necessary therefor.

(c1)      "Chapel" means a chapel or other facility separate from the funeral establishment premises for the primary purpose of reposing of dead human bodies, visitation or funeral ceremony that is owned, operated, or maintained by a funeral establishment under this Article, and that does not use the word "funeral" in its name, on a sign, in a directory, in advertising or in any other manner; in which or on the premises of which there is not displayed any caskets or other funeral merchandise; in which or on the premises of which there is not located any preparation room; and which no owner, operator, employee, or agent thereof represents the chapel to be a funeral establishment.

(c2)      "Dead human bodies", as used in this Article includes fetuses beyond the second trimester and the ashes from cremated bodies.

(d)        "Embalmer" means any person engaged in the practice of embalming.

(e)        "Embalming" means the preservation and disinfection or attempted preservation and disinfection of dead human bodies by application of chemicals externally or internally or both and the practice of restorative art including the restoration or attempted restoration of the appearance of a dead human body. Embalming shall not include the washing or use of soap and water to cleanse or prepare a dead human body for disposition by the authorized agents, family, or friends of the deceased who do so privately without pay or as part of the ritual washing and preparation of dead human bodies prescribed by religious practices; provided, that no dead human body shall be handled in a manner inconsistent with G.S. 130A‑395.

(f)         "Funeral directing" means engaging in the practice of funeral service except embalming.

(g)        "Funeral director" means any person engaged in the practice of funeral directing.

(h)        "Funeral establishment" means every place or premises devoted to or used in the care, arrangement and preparation for the funeral and final disposition of dead human bodies and maintained for the convenience of the public in connection with dead human bodies or as the place for carrying on the practice of funeral service.

(i)         "Funeral service licensee" means a person who is duly licensed and engaged in the practice of funeral service.

(j)         "Funeral service" means the aggregate of all funeral service licensees and their duties and responsibilities in connection with the funeral as an organized, purposeful, time‑limited, flexible, group‑centered response to death.

(k)        "Practice of funeral service" means engaging in the care or disposition of dead human bodies or in the practice of disinfecting and preparing by embalming or otherwise dead human bodies for the funeral service, transportation, burial or cremation, or in the practice of funeral directing or embalming as presently known, whether under these titles or designations or otherwise. "Practice of funeral service" also means engaging in making arrangements for funeral service, selling funeral supplies to the public or making financial arrangements for the rendering of such services or the sale of such supplies.

(l)         "Resident trainee" means a person who is engaged in preparing to become licensed for the practice of funeral directing, embalming or funeral service under the personal supervision and instruction of a person duly licensed for the practice of funeral directing, embalming or funeral service in the State of North Carolina under the provisions of this Chapter, and who is duly registered as a resident trainee with the Board. (1957, c. 1240, s. 2; 1975, c. 571; 1979, c. 461, s. 6; 1987, c. 430, s. 2; c. 879, s. 6.2; 1997‑399, s. 1; 2001‑294, s. 2; 2003‑420, ss. 1, 3; 2007‑531, s. 2.)



§ 90-210.21. Repealed by Session Laws 1987, c. 430, s. 3.

§ 90‑210.21.  Repealed by Session Laws 1987, c. 430, s. 3.



§ 90-210.22. Required meetings of the Board.

§ 90‑210.22.  Required meetings of the Board.

The Board shall hold at least four meetings in each year. In addition, the Board may meet as often as the proper and efficient discharge of its duties shall require. Five members shall constitute a quorum. (1901, c. 338, ss. 5, 6, 7, 8; Rev., s. 4387; C.S., s. 6780; 1949, c. 951, s. 3; 1957, c. 1240, s. 2; 1969, c. 584, s. 2; 1973, c. 476, s. 128; 1975, c. 571; 1991 (Reg. Sess., 1992), c. 901, s. 4; 2003‑420, s. 4.)



§ 90-210.23. Powers and duties of the Board.

§ 90‑210.23.  Powers and duties of the Board.

(a)        The Board is authorized to adopt and promulgate such rules and regulations for transaction of its business and for the carrying out and enforcement of the provisions of this Article as may be necessary and as are consistent with the laws of this State and of the United States.

(b)        The Board shall elect from its members a president, a vice‑president and a secretary, no two offices to be held by the same person. The president and vice‑president and secretary shall serve for one year and until their successors shall be elected and qualified. The Board shall have authority to engage adequate staff as deemed necessary to perform its duties.

(c)        The members of the Board shall serve without compensation provided that such members shall be reimbursed for their necessary traveling expenses and the necessary expenses incident to their attendance upon the business of the Board, and in addition thereto they shall receive per diem and expense reimbursement as provided in G.S. 93B‑5 for every day actually spent by such member upon the business of the Board. All expenses, salaries and per diem provided for in this Article shall be paid from funds received under the provisions of this Article and shall in no manner be an expense to the State.

(d)        Every person licensed by the Board and every resident trainee shall furnish all information required by the Board reasonably relevant to the practice of the profession or business for which the person is a licensee or resident trainee. Every funeral service establishment and its records and every place of business where the practice of funeral service or embalming is carried on and its records shall be subject to inspection by the Board during normal hours of operation and periods shortly before or after normal hours of operation and shall furnish all information required by the Board reasonably relevant to the business therein conducted. Every licensee, resident trainee, embalming facility, and funeral service establishment shall provide the Board with a current post‑office address which shall be placed on the appropriate register and all notices required by law or by any rule or regulation of the Board to be mailed to any licensee, resident trainee, embalming facility, or funeral service establishment shall be validly given when mailed to the address so provided.

(d1)      The Board is empowered to hold hearings in accordance with the provisions of this Article and of Chapter 150B to subpoena witnesses and to administer oaths to or receive the affirmation of witnesses before the Board.

In any show cause hearing before the Board held under the authority of Chapter 150B of the General Statutes where the Board imposes discipline against a licensee, the Board may recover the costs, other than attorneys' fees, of holding the hearing against all respondents jointly, not to exceed two thousand five hundred dollars ($2,500).

(e)        The Board is empowered to regulate and inspect, according to law, funeral service establishments and embalming facilities, their operation, and the licenses under which they are operated, and to enforce as provided by law the rules, regulations, and requirements of the Division of Health Services and of the city, town, or county in which the funeral service establishment or embalming facility is maintained and operated. Any funeral establishment or embalming facility that, upon inspection, is found not to meet all of the requirements of this Article shall pay a reinspection fee to the Board for each additional inspection that is made to ascertain that the deficiency or other violation has been corrected. The Board is also empowered to enforce compliance with the standards set forth in Funeral Industry Practices, 16 C.F.R. 453 (1984), as amended from time to time.

(f)         The Board may establish, supervise, regulate and control programs for the resident trainee. It may approve schools of mortuary science or funeral service, graduation from which is required by this Article as a qualification for the granting of any license, and may establish essential requirements and standards for such approval of mortuary science or funeral service schools.

(g)        Schools for teaching mortuary science which are approved by the Board shall have extended to them the same privileges as to the use of bodies for dissecting while teaching as those granted in this State to medical colleges, but such bodies shall be obtained through the same agencies which provide bodies for medical colleges.

(h)        The Board shall adopt a common seal.

(h1)      The Board shall have the power to acquire, hold, rent, encumber, alienate, and otherwise deal with real property in the same manner as a private person or corporation, subject only to approval of the Governor and the Council of State. Collateral pledged by the Board for an encumbrance is limited to the assets, income, and revenues of the Board.

(h2)      The Board may employ legal counsel and clerical and technical assistance, and fix the compensation therefor, and incur such other expenses as may be deemed necessary in the performance of its duties and the enforcement of the provisions of this Article or as otherwise required by law and as may be necessary to carry out the powers herein conferred.

(i)         The Board may perform such other acts and exercise such other powers and duties as may be provided elsewhere in this Article or otherwise by law and as may be necessary to carry out the powers herein conferred. (1901, c. 338, ss. 5, 6, 7, 8, 11; Rev., ss. 4386, 4387, 4389; C.S., ss. 6779, 6780, 6783; 1949, c. 951, s. 3; 1957, c. 1240, s. 2; 1969, c. 584, s. 2; 1973, c. 476, s. 128; 1975, c. 571; 1979, c. 461, ss. 8, 9; 1987, c. 827, s. 1; 1991, c. 528, s. 3; 1993, c. 164, s. 1; 1997‑399, ss. 2, 3; 2003‑420, s. 5(a), (b); 2007‑531, s. 3.)



§ 90-210.24. Inspector.

§ 90‑210.24.  Inspector.

(a)        The Board may appoint one or more agents who shall serve at the pleasure of the Board and who shall have the title "Inspector of the North Carolina Board of Funeral Service." No person is eligible for appointment as inspector unless at the time of the appointment the person is licensed under this Article as a funeral service licensee.

(b)        To determine compliance with the provisions of this Article and regulations promulgated under this Article, inspectors may

(1)        Enter the office, establishment or place of business of any funeral service licensee, funeral director or embalmer in North Carolina, and any office, establishment or place in North Carolina where the practice of funeral service or embalming is carried on, or where that practice is advertised as being carried on, or where a funeral is being conducted or a body is being embalmed, to inspect the records, office, establishment, or facility, or to inspect the practice being carried on or license or registration of any licensee and any resident trainee operating therein;

(2)        Enter any hospital, nursing home, or other institution from which a dead human body has been removed by any person licensed under this Article or their designated representative to inspect records pertaining to the removal and its authorization; and

(3)        May inspect criminal and probation records of licensees and applicants for licenses under this Article to obtain evidence of their character.

Inspectors may serve papers and subpoenas issued by the Board or any office or member thereof under authority of this Article, and shall perform other duties prescribed or ordered by the Board.

(c)        Upon request by the Board, the Attorney General of North Carolina shall provide the inspectors with appropriate identification cards, signed by the Attorney General or his designated agent.

(d)        The Board may prescribe an inspection form to be used by the inspectors in performing their duties. (1975, c. 571; 1979, c. 461, s. 10; 1993, c. 164, s. 2; 1997‑399, s. 4; 2003‑420, ss. 1, 6.)



§ 90-210.25. Licensing.

§ 90‑210.25.  Licensing.

(a)        Qualifications, Examinations, Resident Traineeship and Licensure. 

(1)        To be licensed for the practice of funeral directing under this Article, a person must:

a.         Be at least 18 years of age.

b.         Be of good moral character.

c.         Be a graduate of a Funeral Director Program at a mortuary science college approved by the Board or a school of mortuary science accredited by the American Board of Funeral Service Education. Have completed a minimum of 32 semester hours or 48 quarter hours of instruction, including the subjects set out in sub‑part e.1. of this subdivision, as prescribed by a mortuary science college approved by the Board or a school of mortuary science accredited by the American Board of Funeral Service Education.

d.         Have completed 12 months of resident traineeship as a funeral director, pursuant to the procedures and conditions set out in G.S. 90‑210.25(a)(4), either before or after satisfying the educational requirement under sub‑subdivision c. of this subdivision.

e.         Have passed an oral or written funeral director examination on the following subjects:

1.         Psychology, sociology, pathology, funeral directing, business law, funeral law, funeral management, and accounting.

2.         Repealed by Session Laws 1997‑399, s. 5.

3.         Laws of North Carolina and rules of the Board and other agencies dealing with the care, transportation and disposition of dead human bodies.

(2)        To be licensed for the practice of embalming under this Article, a person must:

a.         Be at least 18 years of age.

b.         Be of good moral character.

c.         Be a graduate of a mortuary science college approved by the Board.

d.         Have completed 12 months of resident traineeship as an embalmer pursuant to the procedures and conditions set out in G.S. 90‑210.25(a)(4), either before or after satisfying the educational requirement under sub‑subdivision c. of this subdivision.

e.         Have passed an oral or written embalmer examination on the following subjects:

1.         Embalming, restorative arts, chemistry, pathology, microbiology, and anatomy.

2.         Repealed by Session Laws 1997‑399, s. 6.

3.         Laws of North Carolina and rules of the Board and other agencies dealing with the care, transportation and disposition of dead human bodies.

(3)        To be licensed for the practice of funeral service under this Article, a person must:

a.         Be at least 18 years of age.

b.         Be of good moral character.

c.         Be a graduate of and receive an associate degree from a mortuary science college approved by the Board or a school of mortuary science accredited by the American Board of Funeral Service Education. Have completed a minimum of 60 semester hours or 90 quarter hours of instruction, including the subjects set out in sub‑part e.1. of this subdivision, as prescribed by a mortuary science college approved by the Board or a school of mortuary science accredited by the American Board of Funeral Service Education.

d.         Have completed 12 months of resident traineeship as a funeral service licensee, pursuant to the procedures and conditions set out in G.S. 90‑210.25(a)(4), either before or after satisfying the educational requirement under sub‑subdivision c. of this subdivision.

e.         Have passed an oral or written funeral service examination on the following subjects:

1.         Psychology, sociology, funeral directing, business law, funeral law, funeral management, and accounting.

2.         Embalming, restorative arts, chemistry, pathology, microbiology, and anatomy.

3.         Repealed by Session Laws 1997‑399, s. 7.

4.         Laws of North Carolina and rules of the Board and other agencies dealing with the care, transportation and disposition of dead human bodies.

(4)       a.         A person desiring to become a resident trainee shall apply to the Board on a form provided by the Board. The application shall state that the applicant is not less than 18 years of age, of good moral character, and is the graduate of a high school or the equivalent thereof, and shall indicate the licensee under whom the applicant expects to train. A person training to become an embalmer may serve under either a licensed embalmer or a funeral service licensee. A person training to become a funeral director may serve under either a licensed funeral director or a funeral service licensee. A person training to become a funeral service licensee shall serve under a funeral service licensee. The application must be sustained by oath of the applicant and be accompanied by the appropriate fee. When the Board is satisfied as to the qualifications of an applicant it shall instruct the secretary to issue a certificate of resident traineeship.

b.         Within 30 days of a resident trainee leaving the proctorship of the licensee under whom the trainee has worked, the licensee shall file with the Board an affidavit showing the length of time served with the licensee by the trainee, and the affidavit shall be made a matter of record in the Board's office. The licensee shall deliver a copy of the affidavit to the trainee.

c.         A person who has not completed the traineeship and wishes to do so under a licensee other than the one whose name appears on the original certificate may reapply to the Board for approval.

d.         A certificate of resident traineeship shall be signed by the resident trainee and upon payment of the renewal fee shall be renewable one year after the date of original registration; but the certificate may not be renewed more than two times. The Board shall mail to each registered trainee at his last known address a notice that the renewal fee is due and that, if not paid within 30 days of the notice, the certificate will be canceled. A late fee, in addition to the renewal fee, shall be charged for a late renewal, but the renewal of the registration of any resident trainee who is engaged in the active military service of the United States at the time renewal is due may, at the discretion of the Board, be held in abeyance for the duration of that service without penalties. No credit shall be allowed for the 12‑month period of resident traineeship that shall have been completed more than five years preceding the examination for a license.

e.         All registered resident trainees shall report to the Board at least once every month during traineeship upon forms provided by the Board listing the work which has been completed during the preceding month of resident traineeship. The data contained in the reports shall be certified as correct by the licensee under whom the trainee has served during the period and by the licensed person who is managing the funeral service establishment. Each report shall list the following:

1.         For funeral director trainees, the conduct of any funerals during the relevant time period,

2.         For embalming trainees, the embalming of any bodies during the relevant time period,

3.         For funeral service trainees, both of the activities named in 1 and 2 of this subsection, engaged in during the relevant time period.

f.          To meet the resident traineeship requirements of G.S. 90‑210.25(a)(1), G.S. 90‑210.25(a)(2) and G.S. 90‑210.25(a)(3) the following must be shown by the affidavit(s) of the licensee(s) under whom the trainee worked:

1.         That the funeral director trainee has, under supervision, assisted in directing at least 25 funerals during the resident traineeship,

2.         That the embalmer trainee has, under supervision, assisted in embalming at least 25 bodies during the resident traineeship,

3.         That the funeral service trainee has, under supervision, assisted in directing at least 25 funerals and, under supervision, assisted in embalming at least 25 bodies during the resident traineeship.

g.         The Board may suspend or revoke a certificate of resident traineeship for violation of any provision of this Article.

h.         Each sponsor for a registered resident trainee must during the period of sponsorship be actively employed with a funeral establishment. The traineeship shall be a primary vocation of the trainee.

i.          Only one resident trainee may register and serve at any one time under any one person licensed under this Article.

j.,         k. Repealed by Session Laws 1991, c. 528, s. 4.

l.          The Board shall register no more than one resident trainee at a funeral establishment that served 100 or fewer families during the 12 months immediately preceding the date of the application, and shall register no more than one resident trainee for each additional 100 families served at the funeral establishment during the 12 months immediately preceding the date of the application.

(5)        The Board by regulation may recognize other examinations that the Board deems equivalent to its own.

a.         All licenses shall be signed by the president and secretary of the Board and the seal of the Board affixed thereto. All licenses shall be issued, renewed or duplicated for a period not exceeding one year upon payment of the renewal fee, and all licenses, renewals or duplicates thereof shall expire and terminate the thirty‑first day of December following the date of their issue unless sooner revoked and canceled; provided, that the date of expiration may be changed by unanimous consent of the Board and upon 90 days' written notice of such change to all persons licensed for the practice of funeral directing, embalming and funeral service in this State.

b.         The holder of any license issued by the Board who shall fail to renew the same on or before February 1 of the calendar year for which the license is to be renewed shall have forfeited and surrendered the license as of that date. No license forfeited or surrendered pursuant to the preceding sentence shall be reinstated by the Board unless it is shown to the Board that the applicant has, throughout the period of forfeiture, engaged full time in another state of the United States or the District of Columbia in the practice to which his North Carolina license applies and has completed for each such year continuing education substantially equivalent in the opinion of the Board to that required of North Carolina licensees; or has completed in North Carolina a total number of hours of accredited continuing education computed by multiplying five times the number of years of forfeiture; or has passed the North Carolina examination for the forfeited license. No additional resident traineeship shall be required. The applicant shall be required to pay all delinquent annual renewal fees and a reinstatement fee. The Board may waive the provisions of this section for an applicant for a forfeiture which occurred during his service in the armed forces of the United States provided he applies within six months following severance therefrom.

c.         All licensees now or hereafter licensed in North Carolina shall take continuing education courses in subjects relating to the practice of the profession for which they are licensed, to the end that the benefits of learning and reviewing skills will be utilized and applied to assure proper service to the public.

d.         As a prerequisite to the annual renewal of a license, the licensee must complete, during the year immediately preceding renewal, at least five hours of continuing education courses, of which the Board may require licensees to take up to two hours specified by the Board. All continuing education courses must be approved by the Board prior to enrollment. A licensee who completes more than five hours in a year may carry over a maximum of five hours as a credit to the following year's requirement. A licensee who is issued an initial license on or after July 1 does not have to satisfy the continuing education requirement for that year.

e.         The Board shall not renew a license unless fulfillment of the continuing education requirement has been certified to it on a form provided by the Board, but the Board may waive this requirement for renewal in cases of certified illness or undue hardship or where the licensee lives outside of North Carolina and does not practice in North Carolina, and the Board shall waive the requirement for all licensees who were licensed on or before December 31, 2003, and have been licensed in North Carolina for a continuous period of 25 years or more, for all licensees who are licensed on or after January 1, 2004, who have been licensed for a continuous period of 25 years or more and have attained the age of 60 years, and for all licensees who are, at the time of renewal, members of the General Assembly.

f.          The Board shall cause to be established and offered to the licensees, each calendar year, at least eight hours of continuing education courses. The Board may charge licensees attending these courses a reasonable registration fee in order to meet the expenses thereof and may also meet those expenses from other funds received under the provisions of this Article.

g.         Any person who having been previously licensed by the Board as a funeral director or embalmer prior to July 1, 1975, shall not be required to satisfy the requirements herein for licensure as a funeral service licensee, but shall be entitled to have such license renewed upon making proper application therefor and upon payment of the renewal fee provided by the provisions of this Article. Persons previously licensed by the Board as a funeral director may engage in funeral directing, and persons previously licensed by the Board as an embalmer may engage in embalming. Any person having been previously licensed by the Board as both a funeral director and an embalmer may upon application therefor receive a license as a funeral service licensee.

h.         The Department of Justice may provide a criminal record check to the Board for a person who has applied for a new or renewal license, or certification through the Board. The Board shall provide to the Department of Justice, along with the request, the fingerprints of the applicant, any additional information required by the Department of Justice, and a form signed by the applicant consenting to the check of the criminal record and to the use of the fingerprints and other identifying information required by the State or national repositories. The applicant's fingerprints shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of the fingerprints to the Federal Bureau of Investigation for a national criminal history check. The Board shall keep all information pursuant to this subdivision privileged, in accordance with applicable State law and federal guidelines, and the information shall be confidential and shall not be a public record under Chapter 132 of the General Statutes.

The Department of Justice may charge each applicant a fee for conducting the checks of criminal history records authorized by this subdivision.

(a1)      Inactive Licenses.  Any person holding a license issued by the Board for funeral directing, for embalming, or for the practice of funeral service may apply for an inactive license in the same category as the active license held. The inactive license is renewable annually. Continuing education is not required for the renewal of an inactive license. The holder of an inactive license may not engage in any activity requiring an active license. The holder of an inactive license may apply for an active license in the same category, and the Board shall issue an active license if the applicant has completed a total number of hours of accredited continuing education equal to five times the number of years the applicant held the inactive license. No application fee is required for the reinstatement of an active license pursuant to this subsection. The holder of an inactive license who returns to active status shall surrender the inactive license to the Board.

(a2)      In order to engage in the practice of funeral directing or funeral service, such a licensee must own, be employed by, or otherwise be an agent of a licensed funeral establishment; except that such a licensee may practice funeral directing or funeral service if:

(1)        Employed by a college of mortuary science; or

(2)        The licensee:

a.         Maintains all of his or her business records at a location made known to the Board and available for inspection by the Board under the same terms and conditions as the business records of a licensed funeral establishment;

b.         Complies with rules and regulations imposed on funeral establishments and the funeral profession that are designed to protect consumers, to include, but not be limited to, the Federal Trade Commission's laws and rules requiring General Price Lists and Statements of Goods and Services; and

c.         Pays to the Board the funeral establishment license fee required by law and set by the Board.

Nothing in this subdivision shall preclude a licensee from arranging cremations and cremating human remains while employed by a crematory.

(b)        Persons Licensed under the Laws of Other Jurisdictions. 

(1)        The Board shall grant licenses to funeral directors, embalmers and funeral service licensees, licensed in other states, territories, the District of Columbia, and foreign countries, when it is shown that the applicant holds a valid license as a funeral director, embalmer or funeral service licensee issued by the other jurisdiction, has demonstrated knowledge of the laws and rules governing the profession in North Carolina and has submitted proof of his good moral character; and either that the applicant has continuously practiced the profession in the other jurisdiction for at least three years immediately preceding his application, or the Board has determined that the licensing requirements for the other jurisdiction are substantially similar to those of North Carolina.

(2)        The Board shall periodically review the mortuary science licensing requirements of other jurisdictions and shall determine which licensing requirements are substantially similar to the requirements of North Carolina.

(3)        The Board may issue special permits, to be known as courtesy cards, permitting nonresident funeral directors, embalmers and funeral service licensees to remove bodies from and to arrange and direct funerals and embalm bodies in this State, but these privileges shall not include the right to establish a place of business in or engage generally in the business of funeral directing and embalming in this State. Except for special permits issued by the Board for teaching continuing education programs and for work in connection with disasters, no special permits may be issued to nonresident funeral directors, embalmers, and funeral service licensees from states that do not issue similar courtesy cards to persons licensed in North Carolina pursuant to this Article.

(c)        Registration, Filing and Transportation. 

(1)        The holder of any license granted by this State for those within the funeral service profession or renewal thereof provided for in this Article shall cause registration to be filed in the office of the board of health of the county or city in which he practices his profession, or if there be no board of health in such county or city, at the office of the clerk of the superior court of such county. All such licenses, certificates, duplicates and renewals thereof shall be displayed in a conspicuous place in the funeral establishment where the holder renders service.

(2)        It shall be unlawful for any railway agent, express agency, baggage master, conductor or other person acting as such, to receive the dead body of any person for shipment or transportation by railway or other public conveyance, to a point outside of this State, unless the body is accompanied by a burial‑transit permit.

(3)        The "transportation or removal of a dead human body" shall mean the removal of a dead human body for a fee from the location of the place of death or discovery of death or the transportation of the body to or from a medical facility, funeral establishment or facility, crematory or related holding facility, place of final disposition, or place designated by the Medical Examiner for examination or autopsy of the dead human body.

(4)        Any individual, not otherwise exempt from this subsection, shall apply for and receive a permit from the Board before engaging in the transportation or removal of a dead human body in this State. Unless otherwise exempt from this subsection, no corporation or other business entity shall engage in the transportation or removal of a dead human body unless it has in its employ at least one individual who holds a permit issued under this section. No individual permit holder shall engage in the transportation or removal of a dead human body for more than one person, firm, or corporation without first providing the Board with written notification of the name and physical address of each such employer.

(5)        The following persons shall be exempt from the permit requirements of this section but shall otherwise be subject to subdivision (9) of this subsection and any rules relating to the proper handling, care, removal, or transportation of a dead human body:

a.         Licensees under this Article and their employees.

b.         Employees of common carriers.

c.         Except as provided in sub‑subdivision (6)c. of this section, employees of the State and its agencies and employees of local governments and their agencies.

d.         Funeral directors licensed in another state and their employees.

(6)        The following persons shall be exempt from this section:

a.         Emergency medical technicians, rescue squad workers, volunteer and paid firemen, and law enforcement officers while acting within the scope of their employment.

b.         Employees of public or private hospitals, nursing homes, or long‑term care facilities, while handling a dead human body within such facility or while acting within the scope of their employment.

c.         State and county medical examiners and their investigators.

d.         Any individual transporting cremated remains.

e.         Any individual transporting or removing a dead human body of their immediate family or next of kin.

f.          Any individual who has exhibited special care and concern for the decedent.

(7)        Individuals eligible to receive a permit under this section for the transportation or removal of a dead human body for a fee, shall:

a.         Be at least 18 years of age.

b.         Possess and maintain a valid drivers license issued by this State and provide proof of all liability insurance required for the registration of any vehicle in which the person intends to engage in the business of the removal or transportation of a dead human body.

c.         Affirmatively state under oath that the person has read and understands the statutes and rules relating to the removal and transportation of dead human bodies and any guidelines as may be adopted by the Board.

d.         Provide three written character references on a form prescribed by the Board, one of which must be from a licensed funeral director.

e.         Be of good moral character.

(8)        The permit issued under this section shall expire on December 31 of each year. The application fee for the individual permit shall not exceed one hundred twenty‑five dollars ($125.00). A fee, not to exceed one hundred dollars ($100.00), in addition to the renewal fee not to exceed seventy‑five dollars ($75.00), shall be charged for any application for renewal received by the Board after February 1 of each year.

(9)        No person shall transport a dead human body in the open cargo area or passenger area of a vehicle or in any vehicle in which the body may be viewed by the public. Any person removing or transporting a dead human body shall either cover the body, place it upon a stretcher designed for the purpose of transporting humans or dead human bodies in a vehicle, and secure such stretcher in the vehicle used for transportation, or shall enclose the body in a casket or container designed for common carrier transportation, and secure the casket or container in the vehicle used for transportation. No person shall fail to treat a dead human body with respect at all times. No person shall take a photograph or video recording of a dead human body without the consent of a member of the deceased's immediate family or next of kin or other authorizing agent.

(10)      The Board may adopt rules under this section including permit application procedures and the proper procedures for the removal, handling, and transportation of dead human bodies. The Board shall consult with the Office of the Chief Medical Examiner before initiating rule making under this section and before adopting any rules pursuant to this section. Nothing in this section prohibits the Office of the Chief Medical Examiner from adopting policies and procedures regarding the removal, transportation, or handling of a dead human body under the jurisdiction of that office that are more stringent than the laws in this section or any rules adopted under this section. Any violation of this section or rules adopted under this section may be punished by the Board by a suspension or revocation of the permit to transport or remove dead human bodies or by a term of probation. The Board may, in lieu of any disciplinary measure, accept a penalty not to exceed five thousand dollars ($5,000) per violation.

(11)      Each applicant for a permit shall provide the Board with the applicant's home address, name and address of any corporation or business entity employing such individual for the removal or transportation of dead human bodies, and the make, year, model, and license plate number of any vehicle in which a dead human body is transported. A permittee shall provide written notification to the Board of any change in the information required to be provided to the Board by this section or by the application for a permit within 30 days after such change takes place.

(12)      If any person shall engage in or hold himself out as engaging in the business of transportation or removal of a dead human body without first having received a permit under this section, the person shall be guilty of a Class 2 misdemeanor.

(13)      The Board shall have the authority to inspect any place or premises that the business of removing or transporting a dead human body is carried out and shall also have the right of inspection of any vehicle and equipment used by a permittee for the removal or transportation of a dead human body.

(d)        Establishment Permit. 

(1)        No person, firm or corporation shall conduct, maintain, manage or operate a funeral establishment unless a permit for that establishment has been issued by the Board and is conspicuously displayed in the establishment. Each funeral establishment at a specific location shall be deemed to be a separate entity and shall require a separate permit and compliance with the requirements of this Article.

(2)        A permit shall be issued when:

a.         It is shown that the funeral establishment has in charge a person, known as a manager, licensed for the practice of funeral directing or funeral service, who shall not be permitted to manage more than one funeral establishment. The manager shall be charged with overseeing the daily operation of the funeral establishment. If the manager leaves the employment of the funeral establishment and is the only licensee employed who is eligible to serve as manager, the funeral establishment may operate without a manager for a period not to exceed 30 days so long as: (i) the funeral establishment retains one or more licensees to perform all services requiring a license under this Article; (ii) the licensees are not practicing under the exception authorized by G.S. 90‑210.25(a2) and would otherwise be eligible to serve as manager; and (iii) the funeral establishment registers the name of the licensees with the Board.

b.         The Board receives a list of the names of all part‑time and full‑time licensees employed by the establishment.

c.         It is shown that the funeral establishment satisfies the requirements of G.S. 90‑210.27A.

d.         The Board receives payment of the permit fee.

(3)        Applications for funeral establishment permits shall be made on forms provided by the Board and filed with the Board by the owner, a partner, a member of the limited liability company, or an officer of the corporation by January 1 of each year, and shall be accompanied by the application fee or renewal fee, as the case may be. All permits shall expire on December 31 of each year. If the renewal application and renewal fee are not received in the Board's office on or before February 1, a late renewal fee, in addition to the regular renewal fee, shall be charged.

(4)        The Board may place on probation, refuse to issue or renew, suspend, or revoke a permit when an owner, partner, manager, member, operator, or officer of the funeral establishment violates any provision of this Article or any regulations of the Board, or when any agent or employee of the funeral establishment, with the consent of any person, firm or corporation operating the funeral establishment, violates any of those provisions, rules or regulations. In any case in which the Board is entitled to place a funeral establishment permittee on a term of probation, the Board may also impose a penalty of not more than five thousand dollars ($5,000) in conjunction with the probation. In any case in which the Board is entitled to suspend, revoke, or refuse to renew a permit, the Board may accept from the funeral establishment permittee an offer to pay a penalty of not more than five thousand dollars ($5,000). The Board may either accept a penalty or revoke or refuse to renew a license, but not both. Any penalty under this subdivision may be in addition to any penalty assessed against one or more licensed individuals employed by the funeral establishment.

(5)        Funeral establishment permits are not transferable. A new application for a permit shall be made to the Board within 30 days of a change of ownership of a funeral establishment.

(d1)      Embalming Outside Establishment.  An embalmer who engages in embalming in a facility other than a funeral establishment or in the residence of the deceased person shall, no later than January 1 of each year, register the facility with the Board on forms provided by the Board.

(e)        Revocation; Suspension; Compromise; Disclosure. 

(1)        Whenever the Board finds that an applicant for a license or a person to whom a license has been issued by the Board is guilty of any of the following acts or omissions and the Board also finds that the person has thereby become unfit to practice, the Board may suspend or revoke the license or refuse to issue or renew the license, in accordance with the procedures set out in Chapter 150B of the General Statutes:

a.         Conviction of a felony or a crime involving fraud or moral turpitude.

a1.       Denial, suspension, or revocation of an occupational or business license by another jurisdiction.

b.         Fraud or misrepresentation in obtaining or renewing a license or in the practice of funeral service.

c.         False or misleading advertising as the holder of a license.

d.         Solicitation of dead human bodies by the licensee, his agents, assistants, or employees; but this paragraph shall not be construed to prohibit general advertising by the licensee.

e.         Employment directly or indirectly of any resident trainee agent, assistant or other person, on a part‑time or full‑time basis, or on commission, for the purpose of calling upon individuals or institutions by whose influence dead human bodies may be turned over to a particular licensee.

f.          The payment or offer of payment of a commission by the licensee, his agents, assistants or employees for the purpose of securing business except as authorized by Article 13D of this Chapter.

g.         Gross immorality, including being under the influence of alcohol or drugs while practicing funeral service.

h.         Aiding or abetting an unlicensed person to perform services under this Article, including the use of a picture or name in connection with advertisements or other written material published or caused to be published by the licensee.

i.          Failing to treat a dead human body with respect at all times.

j.          Violating or cooperating with others to violate any of the provisions of this Article or Articles 13D, 13E, or 13F of Chapter 90 of the General Statutes, any rules and regulations of the Board, or the standards set forth in Funeral Industry Practices, 16 C.F.R. 453 (1984), as amended from time to time.

k.         Violation of any State law or municipal or county ordinance or regulation affecting the handling, custody, care or transportation of dead human bodies.

l.          Refusing to surrender promptly the custody of a dead human body or cremated remains upon the express order of the person lawfully entitled to the custody thereof.

m.        Knowingly making any false statement on a certificate of death or violating or cooperating with others to violate any provision of Article 4 or 16 of Chapter 130A of the General Statutes or any rules or regulations promulgated under those Articles as amended from time to time.

n.         Indecent exposure or exhibition of a dead human body while in the custody or control of a licensee.

In any case in which the Board is entitled to suspend, revoke or refuse to renew a license, the Board may accept from the licensee an offer to pay a penalty of not more than five thousand dollars ($5,000). The Board may either accept a penalty or revoke or refuse to renew a license, but not both.

(2)        Where the Board finds that a licensee is guilty of one or more of the acts or omissions listed in subdivision (e)(1) of this section but it is determined by the Board that the licensee has not thereby become unfit to practice, the Board may place the licensee on a term of probation in accordance with the procedures set out in Chapter 150B of the General Statutes. In any case in which the Board is entitled to place a licensee on a term of probation, the Board may also impose a penalty of not more than five thousand dollars ($5,000) in conjunction with the probation. The Board may also require satisfactory completion of remedial or educational training as a prerequisite to license reinstatement or for completing the term of probation.

No person licensed under this Article shall remove or cause to be embalmed a dead human body when he or she has information indicating crime or violence of any sort in connection with the cause of death, nor shall a dead human body be cremated, until permission of the State or county medical examiner has first been obtained. However, nothing in this Article shall be construed to alter the duties and authority now vested in the office of the coroner.

No funeral service establishment shall accept a dead human body from any public officer (excluding the State or county medical examiner or his agent), or employee or from the official of any institution, hospital or nursing home, or from a physician or any person having a professional relationship with a decedent, without having first made due inquiry as to the desires of the persons who have the legal authority to direct the disposition of the decedent's body. If any persons are found, their authority and directions shall govern the disposal of the remains of the decedent. Any funeral service establishment receiving the remains in violation of this subsection shall make no charge for any service in connection with the remains prior to delivery of the remains as stipulated by the persons having legal authority to direct the disposition of the body. This section shall not prevent any funeral service establishment from charging and being reimbursed for services rendered in connection with the removal of the remains of any deceased person in case of accidental or violent death, and rendering necessary professional services required until the persons having legal authority to direct the disposition of the body have been notified.

When and where a licensee presents a selection of funeral merchandise to the public to be used in connection with the service to be provided by the licensee or an establishment as licensed under this Article, a card or brochure shall be directly associated with each item of merchandise setting forth the price of the service using said merchandise and listing the services and other merchandise included in the price, if any. When there are separate prices for the merchandise and services, such cards or brochures shall indicate the price of the merchandise and of the items separately priced.

At the time funeral arrangements are made and prior to the time of rendering the service and providing the merchandise, a funeral director or funeral service licensee shall give or cause to be given to the person or persons making such arrangements a written statement duly signed by a licensee of said funeral establishment showing the price of the service as selected and what services are included therein, the price of each of the supplemental items of services or merchandise requested, and the amounts involved for each of the items for which the funeral establishment will advance moneys as an accommodation to the person making arrangements, insofar as any of the above items can be specified at that time. If fees charged by a finance company for expediting payment of life insurance proceeds to the establishment will be passed on to the person or persons responsible for payment of the funeral expenses, information regarding the fees, including the total dollar amount of the fee, shall be disclosed in writing. The statement shall have printed, typed or stamped on the face thereof: "This statement of disclosure is provided under the requirements of North Carolina G.S. 90‑210.25(e)." The Board may prescribe other disclosures that a licensee shall give to consumers upon finding that the disclosure is necessary to protect public health, safety, and welfare.

(e1)      The taking or recovery of human tissue at a funeral establishment by any person is prohibited. The prohibition does not apply to any of the following:

(1)        A licensee under this Article that performs embalming or otherwise prepares a dead human body in the ordinary course of business.

(2)        The Chief Medical Examiner or anyone acting under the Chief Medical Examiner's authority.

(3)        An autopsy technician who takes or recovers tissue from a dead human body if all of the following apply:

a.         The taking or recovery is the subject of an academic research program.

b.         The academic research program has appropriate Institutional Review Board supervision.

c.         The academic research program has obtained informed consent of the donor or the person legally authorized to provide consent.

No funeral establishment or person licensed under this Article shall permit the taking or recovery of human tissue from a dead human body in its custody or control for human transplantation purposes or for research purposes, except that a funeral establishment or person licensed under this Article may permit an autopsy technician to take or recover tissue at a funeral establishment pursuant to subdivision (3) of this subsection. No funeral establishment or any of its licensees, agents, or employees shall accept, solicit, or offer to accept any payment, gratuity, commission, or compensation of any kind for referring potential tissue donors to a tissue bank or tissue broker or to an eye bank or eye broker. For purposes of this subsection, the term "tissue" does not include an eye.

(f)         Unlawful Practices.  If any person shall practice or hold himself or herself out as practicing the profession or art of embalming, funeral directing or practice of funeral service or operating a funeral establishment without having complied with the provisions of this Article, the person shall be guilty of a Class 2 misdemeanor.

(g)        Whenever it shall appear to the Board that any person, firm or corporation has violated, threatens to violate or is violating any provisions of this Article, the Board may apply to the courts of the State for a restraining order and injunction to restrain these practices. If upon application the court finds that any provision of this Article is being violated, or a violation is threatened, the court shall issue an order restraining and enjoining the violations, and this relief may be granted regardless of whether criminal prosecution is instituted under the provisions of this subsection. The venue for actions brought under this subsection shall be the superior court of any county in which the acts are alleged to have been committed or in the county where the defendant in the action resides. (1901, c. 338, ss. 9, 10, 14; Rev., ss. 3644, 4388; 1917, c. 36; 1919, c. 88; C.S., ss. 6781, 6782; 1949, c. 951, s. 4; 1951, c. 413; 1957, c. 1240, ss. 2, 21/2; 1965, cc. 719, 720; 1967, c. 691, s. 48; c. 1154, s. 2; 1969, c. 584, ss. 3, 3a, 4; 1975, c. 571; 1979, c. 461, ss. 11‑21; 1981, c. 619, ss. 1‑4; 1983, c. 69, s. 5; 1985, c. 242; 1987, c. 430, ss. 4‑11; c. 827, s. 1; c. 879, s. 6.2; 1991, c. 528, ss. 4, 5; 1993, c. 539, s. 638; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑399, ss. 5‑13; 2001‑294, s. 3; 2002‑147, s. 9; 2003‑420, ss. 1, 7; 2007‑297, s. 1; 2007‑531, s. 4.)



§ 90-210.25A: Recodified as G.S. 65-77 by Session Laws 2003-420, s. 8(b), effective October 1, 2003.

§ 90‑210.25A: Recodified as G.S. 65‑77 by Session Laws 2003‑420, s. 8(b), effective October 1, 2003.



§ 90-210.26. Good moral character.

§ 90‑210.26.  Good moral character.

Evidence of good moral character may be shown by the affidavits of three persons who have been acquainted with the applicant for three years immediately preceding the submission of the affidavit. (1979, c. 461, s. 22.)



§ 90-210.27. Repealed by Session Laws 1987, c. 430, s. 12.

§ 90‑210.27.  Repealed by Session Laws 1987, c. 430, s. 12.



§ 90-210.27A. Funeral establishments.

§ 90‑210.27A.  Funeral establishments.

(a)        Every funeral establishment shall contain a preparation room which is strictly private, of suitable size for the embalming of dead bodies. Each preparation room shall:

(1)        Contain one standard type operating table.

(2)        Contain facilities for adequate drainage.

(3)        Contain a sanitary waste receptacle.

(4)        Contain an instrument sterilizer.

(5)        Have wall‑to‑wall floor covering of tile, concrete, or other material which can be easily cleaned.

(6)        Be kept in sanitary condition and subject to inspection by the Board or its agents at all times.

(7)        Have a placard or sign on the door indicating that the preparation room is private.

(8)        Have a proper ventilation or purification system to maintain a nonhazardous level of airborne contamination.

(b)        No one is allowed in the preparation room while a dead human body is being prepared except licensees, resident trainees, public officials in the discharge of their duties, members of the medical profession, officials of the funeral home, next of kin, or other legally authorized persons.

(c)        Every funeral establishment shall contain a reposing room for dead human bodies, of suitable size to accommodate a casket and visitors.

(d)        Repealed by Session Laws 1997‑399, s. 14.

(e)        If a funeral establishment is solely owned by a natural person, that person must be licensed by the Board as a funeral director or a funeral service licensee. If it is owned by a partnership, at least one partner must be licensed by the Board as a funeral director or a funeral service licensee. If it is owned by a corporation, the president, vice‑president, or the chairman of the board of directors must be licensed by the Board as a funeral director or a funeral service licensee. If it is owned by a limited liability company, at least one member must be licensed by the Board as a funeral director or a funeral service licensee. The licensee required by this subsection must be actively engaged in the operation of the funeral establishment.

(f)         If a funeral establishment uses the name of a living person in the name under which it does business, that person must be licensed by the Board as a funeral director or a funeral service licensee.

(g)        No funeral establishment shall own, operate, or maintain a chapel without first having registered the name, location, and ownership thereof with the Board; own or maintain more than two chapels, or own or maintain a chapel outside of a radius of 50 miles from the funeral establishment. A duly licensed person may use a chapel for making arrangements for funeral services, selling funeral merchandise to the public by photograph, video, or computer based presentation, or making financial arrangements for the rendering of the service or sale of supplies, provided that the uses are secondary and incidental to and do not interfere with the reposing of dead human bodies, visitation, or funeral ceremony.

(h)        All public health laws and rules apply to funeral establishments. In addition, all funeral establishments must comply with all of the standards established by the rules adopted by the Board.

(i)         No funeral establishment shall use an unregistered or misleading name. Misleading names include, but are not limited to, names in the plural form when there is only one funeral establishment, the use of names of deceased individuals, unless the establishment is licensed using the name at the time the new application is made, the use of names of individuals not associated with the establishment, and the use of the word "crematory" or "crematorium" in the name of a funeral establishment that does not own a crematory. If an owner of a funeral establishment owns more than one funeral establishment, the owner may not use the word "crematory" or "crematorium" in the name of more than one of its funeral establishments; except that each funeral home having a crematory on the premises may contain the term "crematory" or "crematorium" in its name.

(j)         A funeral establishment will not use any name other than the name by which it is properly registered with the Board. (1987, c. 430, s. 13; c. 879, s. 6.2; 1997‑399, s. 14; 2001‑294, s. 4; 2003‑420, s. 9(a), (b); 2007‑531, s. 5.)



§ 90-210.28. Fees.

§ 90‑210.28.  Fees.

The Board may set and collect fees, not to exceed the following amounts:

Establishment permit

Application .......................................................................................... $400.00

Annual renewal ....................................................................................    250.00

Late renewal ........................................................................................    150.00

Establishment and embalming facility reinspection fee ....................................................    100.00

Courtesy card

Application ..........................................................................................    100.00

Annual renewal ....................................................................................      75.00

Out‑of‑state licensee

Application ..........................................................................................    250.00

Embalmer, funeral director, funeral service

Application‑North

Carolina‑Resident ................................................................................    200.00

‑Non‑Resident .....................................................................................    250.00

Annual Renewal‑embalmer or

funeral director .....................................................................................      75.00

Total fee, embalmer and funeral director

when both are held by the same person ................................................    100.00

‑funeral service ....................................................................................    100.00

Inactive Status .....................................................................................      50.00

Reinstatement fee .................................................................................      50.00

Resident trainee permit

Application ..........................................................................................      50.00

Voluntary change in supervisor .............................................................      50.00

Annual renewal ....................................................................................      35.00

Late renewal ........................................................................................      25.00

Duplicate license certificate ...................................................................      25.00

Chapel registration

Application ..........................................................................................    150.00

Annual renewal ....................................................................................    100.00

Late renewal ........................................................................................      75.00

The Board shall provide, without charge, one copy of the current statutes and regulations relating to Funeral Service to every person applying for and paying the appropriate fees for licensing pursuant to this Article. The Board may charge all others requesting copies of the current statutes and regulations, and the licensees or applicants requesting additional copies, a fee equal to the costs of production and distribution of the requested documents. (1979, c. 461, s. 22; 1981, c. 619, s. 5; 1985, c. 447, ss. 1, 2; 1987, c. 710; 1989 (Reg. Sess., 1990), c. 968; 1997‑399, s. 15; 2001‑294, s. 5; 2007‑531, s. 6.)



§ 90-210.29. Students.

§ 90‑210.29.  Students.

(a)        Students who are enrolled in duly accredited mortuary science colleges in North Carolina may engage in the practices defined in this Article if the practices are part of their academic training and if the practices are under the supervision of a licensed instructor of mortuary science or a licensee designated by the mortuary science college upon registration with the Board.

(b)        Repealed by Session Laws 2001‑294, s. 6. (1979, c. 461, s. 22; 2001‑294, s. 6.)



§ 90-210.29A. Identification of bodies before burial or cremation.

§ 90‑210.29A.  Identification of bodies before burial or cremation.

The funeral director or person otherwise responsible for the final disposition of a dead body shall, prior to the interment or entombment of the dead body, affix on the ankle or wrist of the dead body, or, if cremated, on the inside of the temporary container or urn containing the remains of the dead body, a tag of durable, noncorroding material permanently marked with the name of the deceased, the date of death, the social security number of the deceased, the county and state of death, and the site of interment or entombment. (1995, c. 312, s. 1; 2003‑420, s. 10.)



§ 90-210.29B. Examination scores not public record.

§ 90‑210.29B.  Examination scores not public record.

The examination scores of applicants for licensure shall not be subject to the provisions of Chapter 132 of the General Statutes. The Board shall release to any person requesting examination scores whether or not the applicant has obtained a passing score at the time of the request. (2007‑484, s. 43.9; 2007‑531, s. 7.)



§ 90-210.30 through 90-210.39: Repealed by 1991 (Regular Session, 1992), c. 901, s. 1.

Article 13B.

Funeral and Burial Trust Funds.

§ 90‑210.30 through 90‑210.39:  Repealed by 1991 (Regular Session, 1992), c.  901, s. 1.



§§ 90-210.40 through 90-210.54: Recodified as Article 13F of Chapter 90, G.S. 90-210.120 through 90-210.134.

Article 13C.

Cremations.

§§ 90‑210.40 through 90‑210.54: Recodified as Article 13F of Chapter 90, G.S. 90‑210.120 through 90‑210.134.



§§ 90-210.55 through 90-210.59. Reserved for future codification purposes.

§§ 90‑210.55 through 90‑210.59.  Reserved for future codification purposes.



§ 90-210.60. Definitions.

Article 13D.

Preneed Funeral Funds.

§ 90‑210.60.  Definitions.

As used in this Article, unless the context requires otherwise:

(1)        "Board" means the North Carolina Board of Funeral Service as created pursuant to Article 13A of Chapter 90 of the General Statutes;

(2)        "Financial institution" means a bank, trust company, savings bank, or savings and loan association authorized by law to do business in this State;

(3)        "Insurance company" means any corporation, limited liability company, association, partnership, society, order, individual or aggregation of individuals engaging in or proposing or attempting to engage as principals in any kind of insurance business, including the exchanging of reciprocal or interinsurance contracts between individuals, partnerships, and corporations;

(3a)      "Legal representation" means the person authorized by G.S. 130A‑420 who would be otherwise authorized to dispose of the remains of the preneed funeral contract beneficiary.

(4)        "Prearrangement insurance policy" means a life insurance policy, annuity contract, or other insurance contract, or any series of contracts or agreements in any form or manner, issued by an insurance company authorized by law to do business in this State, which, whether by assignment or otherwise, has for a purpose the funding of a preneed funeral contract or an insurance‑funded funeral or burial prearrangement, the insured or annuitant being the person for whose service the funds were paid;

(5)        "Preneed funeral contract" means any contract, agreement, or mutual understanding, or any series or combination of contracts, agreements, or mutual understandings, whether funded by trust deposits or prearrangement insurance policies, or any combination thereof, which has for a purpose the furnishing or performance of funeral services, or the furnishing or delivery of personal property, merchandise, or services of any nature in connection with the final disposition of a dead human body, to be furnished or delivered at a time determinable by the death of the person whose body is to be disposed of, but does not mean the furnishing of a cemetery lot, crypt, niche, or mausoleum;

(6)        "Preneed funeral contract beneficiary" means the person upon whose death the preneed funeral contract will be performed; this person may also be the purchaser of the preneed funeral contract;

(7)        "Preneed funeral funds" means all payments of cash made to any person, partnership, association, corporation, or other entity upon any preneed funeral contract or any other agreement, contract, or prearrangement insurance policy, or any series or combination of preneed funeral contracts or any other agreements, contracts, or prearrangement insurance policies, but excluding the furnishing of cemetery lots, crypts, niches, and mausoleums, which have for a purpose or which by operation provide for the furnishing or performance of funeral or burial services, or the furnishing or delivery of personal property, merchandise, or services of any nature in connection with the final disposition of a dead human body, to be furnished or delivered at a time determinable by the death of the person whose body is to be disposed of, or the providing of the proceeds of any insurance policy for such use;

(8)        "Preneed funeral planning" means offering to sell or selling preneed funeral contracts, or making other arrangements prior to death for the providing of funeral services or merchandise;

(9)        "Preneed licensee" means a funeral establishment which has applied for and has been granted a license to sell preneed funeral contracts under the Article. Such license is also referred to in this Article as a "preneed funeral establishment license." (1969, c. 187, s. 1; 1983, c. 657, s. 1; 1985, c. 12, s. 1; 1991 (Reg. Sess., 1992), c. 901, s. 2; 1993, c. 553, s. 27; 1997‑399, s. 23; 2001‑294, ss. 7, 8; 2003‑420, s. 1; 2007‑531, s. 7.1.)



§ 90-210.61. Deposit or application of preneed funeral funds.

§ 90‑210.61.  Deposit or application of preneed funeral funds.

(a)        Preneed funeral funds are subject to the provisions of this Article and shall be deposited or applied as follows:

(1)        If the preneed funeral contract purchaser chooses to fund the preneed funeral contract by a trust deposit or deposits, the preneed licensee shall deposit all funds in an insured account in a financial institution, in trust, in the preneed licensee's name as trustee within five business days. The preneed licensee, at the time of making the deposit as trustee, shall furnish to the financial institution the name of each preneed funeral contract purchaser and the amount of payment on each for which the deposit is being made. The preneed licensee may establish an individual trust fund for each preneed funeral contract or a common trust fund for all preneed funeral contracts. The trust accounts shall be carried in the name of the preneed licensee as trustee, but accounting records shall be maintained for each individual preneed funeral contract purchaser showing the amounts deposited and invested, and interest, dividends, increases, and accretions earned. Except as provided in this Article, all interest, dividends, increases, or accretions earned by the funds shall remain with the principal. The trust fund may be charged with applicable taxes and for reasonable charges paid by the trustee to itself or others for the preparation of fiduciary tax returns. Penalties charged by a financial institution for early withdrawals caused by a transfer pursuant to G.S. 90‑210.63 shall be paid by the preneed licensee. Penalties charged as a result of other early withdrawals as permitted by this Article shall be paid from the trust fund, and the financial institution shall give the preneed funeral contract purchaser prompt notice of these penalties.

(2)        Notwithstanding any other provision of law, if a preneed funeral contract is funded by a trust deposit or trust deposits, a preneed licensee may retain, free of the trust, up to ten percent (10%) of any payments made on a preneed funeral contract, provided that the preneed licensee fully discloses in writing in advance to the preneed funeral contract purchaser the percentage of the payments to be retained. If there is no substitution pursuant to G.S. 90‑210.63(a), the preneed licensee shall give credit for the amount retained upon the death of the preneed funeral contract beneficiary and performance of the preneed funeral contract.

(3)        If the preneed funeral contract purchaser chooses to fund the contract by a prearrangement insurance policy, the preneed licensee shall apply all funds received for this purpose to the purchase of the prearrangement insurance policy within five business days. The preneed licensee shall notify the insurance company of the name of each preneed funeral contract purchaser and the amount of each payment when the prearrangement insurance policy or policies are purchased.

(b)        Except as provided by this Article or by the preneed funeral contract, all payments made by the purchaser of a preneed funeral contract or prearrangement insurance policy shall remain trust funds within a financial institution or as paid insurance premiums with an insurance company, as the case may be, until the death of the preneed funeral contract beneficiary and until full performance of the preneed funeral contract.

(c)        Each preneed licensee may establish and maintain with a financial institution of its choice, a preneed funeral fund clearing account. Preneed funeral funds received by a preneed licensee may be deposited and held in such an account until disbursed by the preneed licensee to fund a preneed funeral contract pursuant to subdivisions (a)(1) or (a)(3) of this section. This account shall be used solely for the receipt and disbursement of preneed funeral funds.

(d)        Funds deposited in trust under a revocable standard preneed funeral contract may, with the written permission of the preneed funeral contract purchaser, be withdrawn by the trustee and used to purchase a prearrangement insurance policy. Except as provided in this subsection, no funds deposited in trust in a financial institution pursuant to this Article shall be withdrawn by the trustee to purchase a prearrangement insurance policy.

(e)        Except as provided by G.S. 90‑210.61(c), at no time before making a deposit or purchasing a prearrangement insurance policy may a preneed licensee, or its agents or employees, deposit in its own account or the account of any other person any monies coming into its hands for the purpose of purchasing services, merchandise, or prearrangement insurance policies under the provisions of this Article. (1969, c. 187, ss. 2, 4; 1981 (Reg. Sess., 1982), c. 1336, s. 1; 1983, c. 657, ss. 2, 4; 1985, c. 12, ss. 1‑3; 1987, c. 430, ss. 15, 16; c. 879, s. 6.2; 1989, c. 485, s. 16; c. 738, s. 2; 1991 (Reg. Sess., 1992), c. 901, s. 2.)



§ 90-210.62. Types of preneed funeral contracts; forms.

§ 90‑210.62.  Types of preneed funeral contracts; forms.

(a)        A preneed licensee may offer standard preneed funeral contracts and inflation‑proof preneed funeral contracts. A standard preneed funeral contract applies the trust funds or insurance proceeds to the purchase price of funeral services and merchandise at the time of death of the contract beneficiary without protection against potential future price increases. An inflation‑proof contract establishes an agreement between the preneed licensee and the purchaser for funeral services and merchandise without regard to potential future price increases. Upon written disclosure to the purchaser of a preneed funeral contract, inflation‑proof contracts may permit the preneed licensee to retain all of the preneed funeral contract trust funds on deposit, and all insurance proceeds, even those in excess of the retail cost of goods and services provided, when the preneed licensee has fully performed the preneed funeral contract. Preneed funeral contracts may be revocable or irrevocable, at the option of the preneed funeral contract purchaser.

(b)        The Board may prescribe forms for preneed funeral contracts consistent with this Article. All contracts must be in writing on forms prescribed by the Board. Any use or attempted use of any oral preneed funeral contract or any written contract in a form not prescribed by the Board shall be deemed a violation of this Article. (1991 (Reg. Sess., 1992), c. 901, s. 2; 2007‑531, s. 8.)



§ 90-210.63. Substitution of licensee.

§ 90‑210.63.  Substitution of licensee.

(a)        If the preneed funeral contract is irrevocable, the preneed funeral contract purchaser, or after his death the preneed funeral contract beneficiary or his legal representative, upon written notice to the financial institution or insurance company and the preneed licensee who is a party to the preneed funeral contract, may direct the substitution of a different funeral establishment to furnish funeral services and merchandise.

(1)        If the substitution is made after the death of the preneed funeral contract beneficiary, a funeral establishment providing any funeral services or merchandise need not be a preneed licensee under this Article to receive payment for such services or merchandise. The original contracting preneed licensee shall be entitled to payment for any services or merchandise provided pursuant to G.S. 90‑210.65(d). If the substitution is made before the death of the preneed funeral contract beneficiary, the substitution must be to a preneed licensee. If the preneed funeral contract is funded by a trust deposit or deposits, the financial institution shall immediately pay the funds held to the original contracting preneed licensee.

(2)        The original contracting preneed licensee shall immediately pay all funds received to the successor funeral establishment designated. Regardless of whether the substitution is made before or after the death of the preneed funeral contract beneficiary, the original contracting preneed licensee shall not be required to give credit for the amount retained pursuant to G.S. 90‑210.61(a)(2), except when there was a substitution under G.S. 90‑210.68(d1) and (e). Upon making payments pursuant to this subsection, the financial institution and the original contracting preneed licensee shall be relieved from all further contractual liability thereon.

(3)        If the preneed funeral contract is funded by a prearrangement insurance policy, the insurance company shall not pay any of the funds until the death of the preneed funeral contract beneficiary, and the insurance company shall pay the funds in accordance with the terms of the policy.

(b)        The person giving notice of the substitution of a preneed licensee and the successor preneed licensee shall enter into a new preneed funeral contract for the funds transferred, and this Article shall apply, including the duty of the successor preneed licensee to deposit all of the funds in a financial institution if the death of the preneed funeral contract beneficiary has not occurred. Nothing in this subsection shall be construed to permit the use of the transferred funds to purchase a prearrangement insurance policy, nor to permit an irrevocable preneed funeral contract to be made revocable or to result in the payment of any of the transferred funds to the preneed funeral contract purchaser or to the preneed funeral contract beneficiary or his estate, except as provided by G.S. 90‑210.64(b). (1991 (Reg. Sess., 1992), c. 901, s. 2; 1993, c. 242, s. 1; 1997‑399, s. 24; 2003‑420, s. 11.)



§ 90-210.63A. Amendment of preneed funeral contracts.

§ 90‑210.63A.  Amendment of preneed funeral contracts.

(a)        Unless otherwise provided by this Article, preneed funeral contracts may be modified by mutual consent of the contracting preneed funeral establishment and the preneed contract purchaser, or after the death of the preneed contract purchaser, the preneed contract beneficiary or his or her legal representative.

(b)        When the preneed contract purchaser and preneed contract beneficiary are the same, the preneed contract purchaser may designate one or more individuals to change the arrangements or performing funeral establishment, or may designate that the arrangements or performing funeral establishment may not be changed without an order from the clerk of superior court in the county where probate proceedings are instituted upon a finding that the change is in the best interest of the estate.

(c)        If the preneed purchaser, or after his or her death, the preneed contract beneficiary or his or her legal representative, and the contracting preneed funeral establishment agree to modify any goods or services selected under an inflation‑proof contract, the preneed licensee shall not be required to guarantee the price of the modified goods and services at the time of death and all other funeral goods and service selected shall remain guaranteed. If the modifications increase the purchase price, the provisions of G.S. 90‑210.64(b) shall apply as if the modified contract had been executed on the original date. If the modifications decrease the purchase price, the preneed licensee shall refund all monies according to the provisions of G.S. 90‑210.64(d). (2007‑531, s. 9.)



§ 90-210.64. Death of preneed funeral contract beneficiary; disposition of funds.

§ 90‑210.64.  Death of preneed funeral contract beneficiary; disposition of funds.

(a)        After the death of a preneed funeral contract beneficiary and full performance of the preneed funeral contract by the preneed licensee, the preneed licensee shall promptly complete a certificate of performance and present it to the financial institution that holds funds in trust under G.S. 90‑210.61(a)(1) or to the insurance company that issued a preneed insurance policy pursuant to G.S. 90‑210.61(a)(3). Upon receipt of the certificate of performance or similar claim form, the financial institution shall pay the trust funds to the contracting preneed licensee and the insurance company shall pay the insurance proceeds according to the terms of the policy. Within 10 days after receiving payment, the preneed licensee shall file a copy of the certificate of performance or other claim form to the Board.

(b)        Unless otherwise specified in the preneed funeral contract, the preneed licensee shall have no obligation to deliver merchandise or perform any services for which payment in full has not yet been deposited with a financial institution or that will not be provided by the proceeds of a prearrangement insurance policy. Any such amounts received which do not constitute payment in full shall be refunded to the estate of the deceased preneed funeral contract beneficiary or credited against the cost of merchandise or services contracted for by a representative of the deceased. Any balance remaining after payment for the merchandise and services as set forth in the preneed funeral contract shall be paid to the estate of the preneed funeral contract beneficiary or the prearrangement insurance policy beneficiary named to receive any such balance. Provided, however, unless the parties agree to the contrary, there shall be no refund to the estate of the preneed funeral contract beneficiary of an inflation‑proof preneed funeral contract except as required by G.S. 90‑210.63A(c).

(c)        In the event that any person other than the contracting preneed licensee performs any funeral service or provides any merchandise as a result of the death of the preneed funeral contract beneficiary, the financial institution shall pay the trust funds to the contracting preneed licensee and the insurance company shall pay the insurance proceeds according to the terms of the policy. The preneed licensee shall, subject to the provisions of G.S. 90‑210.65(d), immediately pay the monies so received to the other provider.

(d)        When the balance of a preneed funeral fund is one hundred dollars ($100.00) or less and is payable to the estate of a deceased preneed funeral contract beneficiary and there has been no representative of the estate appointed, the balance due may be paid directly to a beneficiary or to the beneficiaries of the estate. If the balance of a preneed funeral fund exceeds one hundred dollars ($100.00) or is not payable to the estate, the balance must be paid into the office of the clerk of superior court in the county where probate proceedings could be filed for the deceased preneed funeral contract beneficiary.

(e)        Upon the fulfillment of a preneed contract, all of the following items shall be completed within 30 days:

(1)        The contracting preneed licensee must submit a certificate of performance or similar claim form to the financial institution holding the preneed trust funds and close the preneed account.

(2)        The proceeds of this trust account shall be distributed according to the terms of the preneed contract.

(3)        A completed copy of the certificate of performance or similar claim form evidencing the final disposition of any financial institution preneed trust account funds must be filed with the Board by the contracting licensee. (1991 (Reg. Sess., 1992), c. 901, s. 2; 1997‑399, s. 25; 2001‑294, s. 9; 2003‑420, s. 12; 2007‑531, s. 10.)



§ 90-210.65. Refund of preneed funeral funds.

§ 90‑210.65.  Refund of preneed funeral funds.

(a)        Within 30 days of receipt of a written request from the purchaser of a revocable preneed funeral contract who has trust funds deposited with a financial institution pursuant to G.S. 90‑210.61(a), the financial institution shall refund to the preneed funeral contract purchaser the entire amount held by the financial institution.

(b)        Within 30 days of receipt of a written notice of cancellation of any prearrangement insurance policy purchased pursuant to G.S. 90‑210.61(a)(3), the issuing insurance company shall pay such amounts to such person or persons as is provided under the terms of the prearrangement insurance policy.

(c)        After making refund pursuant to this section and giving notice of the refund to the preneed licensee, the financial institution or insurance company shall be relieved from all further liability.

(d)        Notwithstanding any other provision of this Article, if a preneed funeral contract is revoked or transferred following the death of the preneed funeral contract beneficiary, the purchaser of the preneed funeral contract may be charged according to the contracting preneed licensee's price lists for any services performed or merchandise provided prior to revocation or transfer.

(e)        This section shall not apply to irrevocable preneed funeral contracts. Irrevocable preneed funeral contracts may only be revoked or any proceeds refunded by the order of a court of competent jurisdiction, except as follows:

(1)        The Board may order an irrevocable contract revoked when the preneed contract beneficiary is no longer domiciled in this State and has submitted a written copy to the Board of a new preneed funeral contract executed under the laws of the state where the preneed contract beneficiary is domiciled. Upon receipt of the Board's order, the original contracting preneed licensee shall immediately follow the provisions of G.S. 90‑210.63 to transfer the funds to the successor firm.

(2)        Irrevocable preneed funeral contracts purchased pursuant to G.S. 90‑210.61(a)(3) shall also be revocable when the underlying insurance policy lapses or is otherwise cancelled and the lapsed or cancelled policy no longer provides any funding for the preneed funeral contract. (1969, c. 187, s. 3; 1981 (Reg. Sess., 1982), c. 1336, s. 2; 1983, c. 657, s. 3; 1985, c. 12, ss. 1, 2; 1991 (Reg. Sess., 1992), c. 901, s. 2; 2003‑420, s. 13; 2007‑531, s. 11.)



§ 90-210.66. Recovery fund.

§ 90‑210.66.  Recovery fund.

(a)        There is established the Preneed Recovery Fund. The Fund shall be administered by the Board. The purpose of the Fund is to reimburse purchasers of preneed funeral contracts who have suffered financial loss as a result of the malfeasance, misfeasance, default, failure or insolvency of any licensee under this Article, and includes refunds due a preneed funeral contract beneficiary from a preneed licensee who has retained any portion of the preneed funeral contract payments pursuant to G.S. 90‑210.61(a)(2).

(b)        From the fee for each preneed funeral contract as required by G.S. 90‑210.67(d), the Board shall deposit two dollars ($2.00) into the Fund. The Board may suspend the deposits into the Fund at any time and for any period for which the Board determines that a sufficient amount is available to meet likely disbursements and to maintain an adequate reserve.

(c)        All sums received by the Board pursuant to this section shall be held in a separate account known as the Preneed Recovery Fund. Deposits to and disbursements from the Fund account shall be subject to rules established by the Board.

(d)        The Board shall adopt rules governing management of the Fund, the presentation and processing of applications for reimbursement, and subrogation or assignment of the rights of any reimbursed applicant.

(e)        The Board may expend monies in the Fund for the following purposes:

(1)        To make reimbursements on approved applications;

(2)        To purchase insurance to cover losses as deemed appropriate by the Board and not inconsistent with the purposes of the Fund;

(3)        To invest such portions of the Fund as are not currently needed to reimburse losses and maintain adequate reserves, as are permitted to be made by fiduciaries under State law; and

(4)        To pay the expenses of the Board for administering the Fund, including employment of legal counsel to prosecute subrogation claims.

(f)         Reimbursements from the Fund shall be made only to the extent to which such losses are not bonded or otherwise covered, protected or reimbursed and only after the applicant has complied with all applicable rules of the Board.

(g)        The Board shall investigate all applications made and may reject or allow such claims in whole or in part to the extent that monies are available in the Fund. The Board shall have complete discretion to determine the order and manner of payment of approved applications. All payments shall be a matter of privilege and not of right, and no person shall have any right in the Fund as a third‑party beneficiary or otherwise. No attorney may be compensated by the Board for prosecuting an application for reimbursement.

(h)        In the event reimbursement is made to an applicant under this section, the Board shall be subrogated in the reimbursed amount and may bring any action it deems advisable against any person, including a preneed licensee. The Board may enforce any claims it may have for restitution or otherwise and may employ and compensate consultants, agents, legal counsel, accountants and any other persons it deems appropriate.

(i)         The Fund shall apply to losses arising after July 9, 1992, regardless of the date of the underlying preneed funeral contract. (1991 (Reg. Sess., 1992), c. 901, s. 2; 1997‑399, s. 26.)



§ 90-210.67. Application for license.

§ 90‑210.67.  Application for license.

(a)        No person may offer or sell preneed funeral contracts or offer to make or make any funded funeral prearrangements without first securing a license from the Board. Notwithstanding any other provision of law, any person who offers to sell or sells a casket, to be furnished or delivered at a time determinable by the death of the person whose body is to be disposed of in the casket, shall first comply with the provisions of this Article. There shall be two types of licenses: a preneed funeral establishment license and a preneed sales license. Only funeral establishments holding a valid establishment permit pursuant to G.S. 90‑210.25(d) shall be eligible for a preneed funeral establishment license. Employees and agents of such entities, upon meeting the qualifications to engage in preneed funeral planning as established by the Board, shall be eligible for a preneed sales license. The Board shall establish the preneed funeral planning activities that are permitted under a preneed sales license. The Board shall adopt rules establishing such qualifications and activities no later than 12 months following the ratification of this act [Session Laws 1991 (Reg. Sess., 1992), c. 901, s. 2]. Preneed sales licensees may sell preneed funeral contracts, prearrangement insurance policies, and make funded funeral prearrangements only on behalf of one preneed funeral establishment licensee; provided, however, they may sell preneed funeral contracts, prearrangement insurance policies, and make funeral prearrangements for any number of licensed preneed funeral establishments that are wholly owned by or affiliated with, through common ownership or contract, the same entity; provided further, in the event they engage in selling prearrangement insurance policies, they shall meet the licensing requirements of the Commissioner of Insurance. Every preneed funeral contract shall be signed by a person licensed as a funeral director or funeral service licensee pursuant to Article 13A of Chapter 90 of the General Statutes.

Application for a license shall be in writing, signed by the applicant and duly verified on forms furnished by the Board. Each application shall contain at least the following: the full names and addresses (both residence and place of business) of the applicant, and every partner, member, officer and director thereof if the applicant is a partnership, limited liability company, association, or corporation and any other information as the Board shall deem necessary. A preneed funeral establishment license shall be valid only at the address stated in the application or at a new address approved by the Board.

(b)        An application for a preneed funeral establishment license shall be accompanied by a nonrefundable application fee of not more than four hundred dollars ($400.00). The Board shall set the amounts of the application fees and renewal fees, by rule. A funeral establishment receiving a new preneed establishment license after January 1, 2008, or whose preneed establishment license has lapsed or was terminated for any reason after January 1, 2008, shall obtain a surety bond in an amount not less than fifty thousand dollars ($50,000) for five years, or upon demonstrating that it is solvent, no less than one year from the date the original license is issued. The Board may extend the bonding requirement in the event there is a claim paid from the bond.

If the license is granted, the application fee shall be applied to the annual license fee for the first year or part thereof. Upon receipt of the application and payment of the application fee, the Board shall issue a renewable preneed funeral establishment license unless it determines that the applicant has violated any provision of G.S. 90‑210.69(c) or has made false statements or representations in the application, or is insolvent, or has conducted or is about to conduct, its business in a fraudulent manner, or is not duly authorized to transact business in this State. The license shall expire on December 31 and each preneed funeral establishment licensee shall pay annually to the Board on or before that date a license renewal fee of not more than two hundred fifty dollars ($250.00). On or before the first day of February immediately following expiration, a license may be renewed without paying a late fee. After that date, a license may be renewed by paying a late fee of not more than one hundred dollars ($100.00) in addition to the annual renewal fee.

(c)        An application for a preneed sales license shall be accompanied by a nonrefundable application fee of not more than fifty dollars ($50.00). The Board shall set the amounts of the application fees and renewal fees by rule, but the fees shall not exceed fifty dollars ($50.00). If the license is granted, the application fee shall be applied to the annual license fee for the first year or part thereof. Upon receipt of the application and payment of the application fee, the Board shall issue a renewable preneed sales license provided the applicant has met the qualifications to engage in preneed funeral planning as established by the Board unless it determines that the applicant has violated any provision of G.S. 90‑210.69(c). The license shall expire on December 31 and each preneed sales licensee shall pay annually to the Board on or before that date a license renewal fee of not more than fifty dollars ($50.00). On or before the first day of February, a license may be renewed without paying a late fee. After that date, a license may be renewed by paying a late fee of not more than twenty‑five dollars ($25.00) in addition to the annual renewal fee.

(d)        Any person selling a preneed funeral contract, whether funded by a trust deposit or a prearrangement insurance policy, shall remit to the Board, within 10 days of the sale, a fee not to exceed twenty dollars ($20.00) for each sale and a copy of each contract. The person shall pay a late fee of not more than twenty‑five dollars ($25.00) for each late filing and payment. The fees shall not be remitted in cash.

(d1)      The Board may also set and collect a fee of not more than twenty‑five dollars ($25.00) for the late filing of a certificate of performance and a fee of not more than one hundred and fifty dollars ($150.00) for the late filing of an annual report.

(e),       (f). Repealed by Session Laws 2003‑420, s. 14, effective October 1, 2003. (1969, c. 187, s. 5; 1981, c. 671, ss. 16, 17; 1983, c. 657, s. 4; 1985, c. 12, ss. 1, 2; 1991 (Reg. Sess., 1992), c. 901, s. 2; 1995 (Reg. Sess., 1996), c. 665, s. 1; 1997‑399, s. 27; 2001‑294, s. 10; 2003‑420, s. 14; 2007‑531, s. 12.)



§ 90-210.68. Licensee's books and records; notice of transfers, assignments and terminations.

§ 90‑210.68.  Licensee's books and records; notice of transfers, assignments and terminations.

(a)        Every preneed licensee shall keep for examination by the Board accurate accounts, books, and records in this State of all preneed funeral contract and prearrangement insurance policy transactions, copies of all agreements, insurance policies, instruments of assignment, the dates and amounts of payments made and accepted thereon, the names and addresses of the contracting parties, the persons for whose benefit funds are accepted, and the names of the financial institutions holding preneed funeral trust funds and insurance companies issuing prearrangement insurance policies. The Board, its inspectors appointed pursuant to G.S. 90‑210.24 and its examiners, which the Board may appoint to assist in the enforcement of this Article, may during normal hours of operation and periods shortly before or after normal hours of operation, investigate the books, records, and accounts of any licensee under this Article with respect to trust funds, preneed funeral contracts, and prearrangement insurance policies. Any preneed licensee who, upon inspection, fails to meet the requirements of this subsection or who fails to keep an appointment for an inspection shall pay a reinspection fee to the Board in an amount not to exceed one hundred dollars ($100.00). The Board may require the attendance of and examine under oath all persons whose testimony it may require. Every preneed licensee shall submit a written report to the Board, at least annually, in a manner and with such content as established by the Board, of its preneed funeral contract sales and performance of such contracts. The Board may also require other reports.

(b)        A preneed licensee may transfer preneed funds held by it as trustee from the financial institution which is a party to a preneed funeral contract to a substitute financial institution that is not a party to the contract. Within 10 days after the transfer, the preneed licensee shall notify the Board, in writing, of the name and address of the transferee financial institution. Before the transfer may be made, the transferee financial institution shall agree to make disclosures required under the preneed funeral contract to the Board or its inspectors or examiners. If the contract is revocable, the licensee shall notify the contracting party of the intended transfer.

(c)        If any preneed licensee transfers or assigns its assets or stock to a successor funeral establishment or terminates its business as a funeral establishment, the preneed licensee and assignee shall notify the Board at least 15 days prior to the effective date of the transfer, assignment or termination: provided, however, the successor funeral establishment must be a preneed licensee or shall be required to apply for and be granted such license by the Board before accepting any preneed funeral contracts, whether funded by trust deposits or preneed insurance policies. Provided further, a successor funeral establishment shall be liable to the preneed funeral contract purchasers for the amount of contract payments retained by the assigning or transferring funeral home pursuant to G.S. 90‑210.61(a)(2).

(d)        Financial institutions that accept preneed funeral trust funds and insurance companies that issue prearrangement insurance policies shall, upon request by the Board or its inspectors or examiners, disclose any information regarding preneed funeral trust accounts held or prearrangement insurance policies issued by it for a preneed licensee.

Financial institutions that accept preneed funeral trust funds and insurance companies that assign policy proceeds or designate a preneed funeral establishment as beneficiary shall also forward an account balance to the contracting preneed funeral establishment at the end of each calendar year.

(d1)      When a preneed funeral establishment license lapses or is terminated for any reason, the preneed licensee shall immediately divest of all the unperformed preneed funeral contracts and shall transfer them and any amounts retained under G.S. 90‑210.61(a)(2) to another preneed funeral establishment licensee pursuant to the procedures of subsection (e) of this section.

(e)        In the event that any preneed licensee is unable or unwilling or is for any reason relieved of its responsibility to perform as trustee or to perform any preneed funeral contract, the Board shall order the contract and any amounts retained pursuant to G.S. 90‑210.61(a)(2) to be assigned to a substitute preneed licensee provided that neither the substitute preneed licensee or preneed contract purchaser, or after the death of the preneed contract purchaser, the preneed contract beneficiary or his or her legal representative, shall be obligated to perform the agreement without executing a new preneed funeral contract. Any lapse or transfer of a preneed contract pursuant to this section shall not be grounds to revoke an irrevocable preneed funeral contract.

(f)         The substitute preneed licensee under subsections (d1) and (e) of this section shall be liable to the preneed funeral contract purchasers for the amount of contract payments that had been retained by, and that the substitute preneed licensee has received from, the assigning preneed licensee. (1969, c. 187, s. 6; 1983, c. 657, ss. 4, 5; 1985, c. 12, s. 1; 1991 (Reg. Sess., 1992), c. 901, s. 2; 1993, c. 164, s. 3; 1997‑399, s. 28; 2007‑531, ss. 13, 14.)



§ 90-210.69. Rulemaking; enforcement of Article; judicial review; determination of penalty amount.

§ 90‑210.69.  Rulemaking; enforcement of Article; judicial review; determination of penalty amount.

(a)        The Board is authorized to adopt rules for the carrying out and enforcement of the provisions of this Article. The Board may perform such other acts and exercise such other powers and duties as are authorized by this Article and by Article 13A of this Chapter to carry out its powers and duties.

(b)        The Board may administer oaths and issue subpoenas requiring the attendance of persons and the production of papers and records in any investigation conducted by it. Members of the Board's staff or the sheriff or other appropriate official of any county of this State shall serve all notices, subpoenas and other papers given to them by the Board for service in the same manner as process issued by any court of record. Any person who does not obey a subpoena issued by the Board shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined or imprisoned in the discretion of the court.

(c)        In accordance with the provisions of Chapter 150B of the General Statutes, if the Board finds that a licensee, an applicant for a license or an applicant for license renewal is guilty of one or more of the following, the Board may refuse to issue or renew a license or may suspend or revoke a license or place the holder thereof on probation upon conditions set by the Board, with revocation upon failure to comply with the conditions:

(1)        Offering to engage or engaging in activities for which a license is required under this Article but without having obtained such a license.

(2)        Aiding or abetting an unlicensed person, firm, partnership, association, corporation or other entity to offer to engage or engage in such activities.

(3)        A crime involving fraud or moral turpitude by conviction thereof.

(4)        Fraud or misrepresentation in obtaining or receiving a license or in preneed funeral planning.

(5)        False or misleading advertising.

(6)        Violating or cooperating with others to violate any provision of this Article, the rules and regulations of the Board, or the standards set forth in Funeral Industry Practices, 16 C.F.R. 453 (1984), as amended from time to time.

(7)        Denial, suspension, or revocation of an occupational or business license by another jurisdiction.

In any case in which the Board is authorized to take any of the actions permitted under this subsection, the Board may instead accept an offer in compromise of the charges whereby the accused shall pay to the Board a penalty of not more than five thousand dollars ($5,000). In any case in which the Board is entitled to place a licensee on a term of probation, the Board may also impose a penalty of not more than five thousand dollars ($5,000) in conjunction with such probation.

(d)        Any proceedings pertaining to or actions against a funeral establishment under this Article may be in addition to any proceedings or actions permitted by G.S. 90‑210.25(d)(4). Any proceedings pertaining to or actions against a person licensed for funeral directing or funeral service may be in addition to any proceedings or actions permitted by G.S. 90‑210.25 (e)(1) and (2).

(e)        Judicial review shall be pursuant to Article 4 of Chapter 150B of the General Statutes.

(f)         In determining the amount of any penalty imposed or assessed under Article 13 of Chapter 90 of the General Statutes, the Board shall consider:

(1)        The degree and extent of harm to the public health, safety, and welfare, or to property, or the potential for harm.

(2)        The duration and gravity of the violation.

(3)        Whether the violation was committed willfully or intentionally or reflects a continuing pattern.

(4)        Whether the violation involved elements of fraud or deception either to the public or to the Board, or both.

(5)        The violator's prior disciplinary record with the Board.

(6)        Whether and the extent to which the violator profited by the violation. (1969, c. 187, s. 7; 1983, c. 657, s. 4; 1985, c. 12, s. 1; 1991 (Reg. Sess., 1992), c. 901, s. 2; 1997‑399, ss. 29, 30; 2001‑294, s. 11; 2004‑203, s. 7; 2007‑531, s. 15.)



§ 90-210.70. Penalties.

§ 90‑210.70.  Penalties.

(a)        Anyone who embezzles or who fraudulently, or knowingly and willfully misapplies, or in any manner converts preneed funeral funds to his own use, or for the use of any partnership, corporation, association, or entity for any purpose other than as authorized by this Article; or anyone who takes, makes away with or secretes, with intent to embezzle or fraudulently or knowingly and willfully misapply or in any manner convert preneed funeral funds for his own use or the use of any other person for any purpose other than as authorized by this Article shall be guilty of a felony. If the value of the preneed funeral funds is one hundred thousand dollars ($100,000) or more, violation of this section is a Class C felony. If the value of the preneed funeral funds is less than one hundred thousand dollars ($100,000), violation of this section is a Class H felony. Each such embezzlement, conversion, or misapplication shall constitute a separate offense and may be prosecuted individually. Upon conviction, all licenses issued under this Article shall be revoked.

(b)        Any person who willfully violates any other provision of this Article shall be guilty of a Class 1 misdemeanor. Each such violation shall constitute a separate offense and may be prosecuted individually.

(c)        If a corporation or limited liability company embezzles or fraudulently or knowingly and willfully misapplies or converts preneed funeral funds as provided in subsection (a) hereof or otherwise violates any provision of this Article, the officers, directors, members, agents, or employees responsible for committing the offense shall be fined or imprisoned as herein provided.

(d)        The Board shall have the power to investigate violations of this section and shall deliver all evidence of violations of subsection (a) of this section to the district attorney in the county where the offense occurred. The Board shall, with the fees collected under this Article, employ legal counsel and other staff to monitor preneed trusts, investigate complaints, audit preneed trusts, and be responsible for delivering evidences to the district attorney when there is evidence that a felony has been committed by a licensee. The record of complaints, auditing, and enforcement shall be presented in an annual report from the Board to the General Assembly.

(e)        Whenever it shall appear to the Board that any person, firm, or corporation has violated, threatens to violate, or is violating any provisions of this Article, the Board may apply to the courts of the State for a restraining order and injunction to restrain these practices. If upon application the court finds that any provision of this Article is being violated, or a violation is threatened, the court shall issue an order restraining and enjoining the violations, and this relief may be granted regardless of whether criminal prosecution is instituted under the provisions of this subsection. The venue for actions brought under this subsection shall be the superior court of any county in which the acts are alleged to have been committed or in the county where the defendant in the action resides. (1969, c. 187, s. 8; 1985, c. 12, s. 1; 1991 (Reg. Sess., 1992), c. 901, s. 2; 1993 (Reg. Sess., 1994), c. 767, s. 28; 1997‑399, ss. 31, 32; 1997‑443, s. 19.25(o); 2003‑420, s. 15.)



§ 90-210.71. Nonregulation of insurance sales.

§ 90‑210.71.  Nonregulation of insurance sales.

The provisions of this Article do not regulate the issuance and sale of insurance policies, but apply only to the underlying preneed funeral contracts. (1991 (Reg. Sess., 1992), c. 901, s. 2.)



§ 90-210.72. Nonapplication to certain funeral contracts.

§ 90‑210.72.  Nonapplication to certain funeral contracts.

This Article does not apply to contracts for funeral services or merchandise sold as preneed burial insurance policies pursuant to Part 13 of Article 10 of Chapter 143B of the North Carolina General Statutes or to replacements or conversions of such policies pursuant to G.S. 143B‑472.28. (1991 (Reg. Sess., 1992), c. 901, s. 2.)



§ 90-210.73. Not public record.

§ 90‑210.73.  Not public record.

The names and addresses of the purchasers and beneficiaries of preneed funeral contracts filed with the Board shall not be subject to Chapter 132 of the General Statutes. (1997‑399, s. 33.)



§§ 90-210.74 through 90-210.79. Reserved for future codification purposes.

§§ 90‑210.74 through 90‑210.79.  Reserved for future codification purposes.



§ 90-210.80. Duties of Board; meetings.

Article 13E.

Mutual Burial Associations.

§ 90‑210.80.  Duties of Board; meetings.

It shall be the duty of the North Carolina Board of Funeral Service to supervise, pursuant to this Article, all burial associations authorized by this Article to operate in North Carolina, to determine that such associations are operated in conformity with this Article and the rules adopted pursuant to this Article; to prosecute violations of this Article or rules adopted pursuant thereto; and to protect the interest of members of mutual burial associations.

The North Carolina Board of Funeral Service, after a public hearing, may promulgate reasonable rules and regulations for the enforcement of this Article and in order to carry out the intent thereof. The Board is authorized and directed to adopt specific rules to provide for the orderly transfer of a member's benefits in cash or merchandise and services from the funeral director sponsoring the member's association to the funeral establishment which furnishes a funeral service, or merchandise, or both, for the burial of the member, provided that any funeral establishment to which the member's benefits are transferred in accordance with such rules shall, if located in North Carolina, be a funeral establishment registered and permitted under the provisions of G.S. 90‑210.25 or shall, if located in any other state, territory or foreign country, be a funeral establishment recognized by and operating in conformity with the laws of such other state, territory or foreign country. One or more burial associations operating in North Carolina may merge into another burial association operating in North Carolina and two or more burial associations operating in North Carolina may consolidate into a new burial association provided that any such plan of merger or plan of consolidation shall be adopted and carried out in accordance with rules adopted by the Board pursuant to this Article.

All rules heretofore adopted by the North Carolina Mutual Burial Association Commission or the North Carolina Board of Funeral Service in accordance with prior law and which have not been amended, rescinded, revoked or otherwise changed, or which have not been nullified or made inoperative or unenforceable because of any statute enacted after the adoption of any such rule, shall remain in full force and effect until amended, rescinded, revoked or otherwise changed by action of the North Carolina Board of Funeral Service as set out above, or until nullified or made inoperative or unenforceable because of statutory enactment or court decision.

Members of the Board shall receive, when attending such regular or special meetings such per diem, expense allowance and travel allowance as are allowed other commissions and boards of the State. The legal adviser to the Board shall be entitled to actual expenses when attending regular or special meetings of the Board held other than in Raleigh. All expenses of the Board shall be paid from funds coming to the Board pursuant to this Article or appropriated for this purpose. (1967, c. 1197, s. 2; 1971, c. 1151; 1973, c. 1147, s. 1; 1975, c. 837; 1987, c. 864, s. 12; 1997‑313, ss. 3, 5; 1999‑425, s. 1; 2003‑420, ss. 1, 17(b).)



§ 90-210.81. Requirements as to rules and bylaws.

§ 90‑210.81.  Requirements as to rules and bylaws.

All burial associations now operating within the State of North Carolina shall have and maintain rules and bylaws embodying the following:

Article 1. The name of this association shall be ______, which shall indicate that said association is a mutual burial association.

Article 2. The objects and purposes for which this association is formed and the purposes for which it has been organized, and the methods and plan of operation of this association shall be to provide a plan for each member of this association for the payment of one funeral benefit for each member, which shall consist of a funeral benefit in cash or merchandise and service, with no free embalming or free ambulance service included in this benefit. No other free service or any other thing free shall be held out, promised or furnished, in any case. Such funeral benefit shall be in the amount of one hundred dollars ($100.00) of cash or merchandise and service, without free embalming or free ambulance service, for persons of the age of 10 years and over, or in the amount of fifty dollars ($50.00) for persons under the age of 10 years; provided, however, that any member of this association of the age of 10 years or more may purchase a double benefit (for a total benefit of two hundred dollars ($200.00)), and provided further, however, that any member of this association under the age of 10 years may purchase a double benefit (for a total benefit of one hundred dollars ($100.00)) or a quadruple benefit (for a total benefit of two hundred dollars ($200.00)); however, any additional benefit (as set out herein) shall be based on the assessment rate, as provided in Article 6 of this section, at the attained age of applicant at the time the additional benefit takes effect. The purchase of an additional benefit shall not be available to any member who cannot fulfill the requirements as set forth in Article 3 of this section.

Provided, further, that mutual burial associations organized and operating pursuant to this Article may offer for sale to its members in good standing, funeral benefits payable only in cash in excess of two hundred dollars ($200.00), but those sales shall be subject to all applicable insurance laws of this State and shall in no manner be subject to the provisions of this Article or impair whatsoever funds heretofore or hereafter collected and held by that Association pursuant to this Article. All mutual burial association policies heretofore or hereafter sold in this State in an amount of two hundred dollars ($200.00) or less shall continue to be administered by the Board of Funeral Service and shall be subject to all provisions of this Article.

Article 3. Any person who has passed his or her first birthday, and who has not passed his or her sixty‑fifth birthday, and who is in good health and not under treatment of any physician, nor confined in any institution for the treatment of mental or other disease, may become a member of this burial association by the payment by such person, or for such person, of a membership fee in accordance with the provisions of this Article and the first assessment due on the membership issued for such member in accordance with the provisions of Article 6 herein. The membership fee for any person joining prior to July 1, 1975, is twenty‑five cents (25¢). The membership fee of any person joining after July 1, 1975, is twenty‑five cents (25¢) for each one hundred dollars ($100.00) of benefits provided in such membership, with a minimum membership fee of twenty‑five cents (25¢). The payment of the membership fee, without the payment of the first quarterly assessment due on the membership, shall not authorize the issuance of a certificate of membership in this burial association, and a certificate of membership for such person shall not be issued until the first such assessment is paid. Any member of this association joining after July 1, 1975, and who shall thereafter purchase an increased benefit shall pay an additional membership fee in accordance with this Article so that the total membership fee paid by such person shall equal twenty‑five [cents] (25¢) for each one hundred dollars ($100.00) of benefits in such member's membership; provided, that any member with a fifty‑dollar ($50.00) benefit who increases his benefit from fifty dollars ($50.00) to one hundred dollars ($100.00) shall not be required to pay any additional membership fee. The payment of any additional membership fee, without the payment of the first additional assessment due for the increased benefit, shall not make such member eligible for any additional benefit, and such member shall not be eligible for any additional benefit until the first such additional assessment due for such additional benefit is paid. Notwithstanding the foregoing, the provisions of the last paragraph of Article 6, hereinafter set out, shall control the increase of benefits from fifty dollars ($50.00) to one hundred dollars ($100.00) for any member of this association joining under the age of 10 whose benefits in force upon such member attaining his or her tenth birthday are in the amount of fifty dollars ($50.00).

Applicant's birthday must be written in the application and subject to verification by any record the Board of Funeral Service may deem necessary to prove or establish a true date of the birth of any applicant.

Article 4. The annual meeting of the association shall be held at ____ (here insert the place, date and hour); each member shall have one vote at said annual meeting and 15 members of the association shall constitute a quorum. There shall be elected at the annual meeting of said association a board of directors of seven members, each of whom shall serve for a period of from one to five years as the membership may determine and until his or her successor shall have been elected and qualified. Any member of the board of directors who shall fail to maintain his or her membership, as provided in the rules and bylaws of said association, shall cease to be a member of the board of directors and a director shall be appointed by the president of said association for the unexpired term of such disqualified member. There shall be at least an annual meeting of the board of directors, and such meeting shall be held immediately following the annual meeting of the membership of the association. The directors of the association may, by a majority vote, hold other meetings of which notice shall be given to each member by mailing such notice five days before the meeting to be held. At the annual meetings of the directors of the association, the board of directors shall elect a president, a vice‑president, and a secretary‑treasurer. The president and vice‑president shall be elected from among the directors, but the secretary‑treasurer may be selected from the director membership or from the membership of the association, it being provided that it is not necessary that the secretary‑treasurer shall be a member of the board of directors. Among other duties that the secretary‑treasurer may perform, he shall be chargeable with keeping an accurate and faithful roll of the membership of this association at all times and he shall be chargeable with the duty of faithfully preserving and faithfully applying all moneys coming into his hands by virtue of his said office. The president, vice‑president and secretary‑treasurer shall constitute a board of control who shall direct the affairs of the association in accordance with these Articles and bylaws of the association, and subject to such modification as may be made or authorized by an act of the General Assembly. The secretary‑treasurer shall keep a record of all assessments made, dues collected and benefits paid. The books of the association, together with all records and bank accounts shall be at all times open to the inspection of the Board of Funeral Service or its duly constituted auditors or representatives. It shall be the duty of the secretary or secretary‑treasurer of each association to keep the books of the association posted up‑to‑date so that the financial standing of the association may be readily ascertained by the Board of Funeral Service or any auditor or representative employed by it. Upon the failure of any secretary or secretary‑treasurer to comply with this provision, it shall be the duty of the Board of Funeral Service to take charge of the books of the association and do whatever work is necessary to bring the books up‑to‑date. The actual costs of said work may be charged the burial association and shall be paid from the thirty percent (30%) allowed by law for the operation of the burial association.

Whenever in the opinion of the Board of Funeral Service, it is necessary to audit the books of any burial association more than once in any calendar year, the Board of Funeral Service shall have authority to assess such burial association the actual cost of any audit in excess of one per calendar year, provided that no more than one audit may be deemed necessary unless a discrepancy exists at the last regular audit. Such cost shall be paid from the thirty percent (30%) allowed by law for the operation of the burial association.

Every burial association shall file with the Board of Funeral Service an annual report of its financial condition on a form furnished to it by the Board of Funeral Service. Such report shall be filed on or before February 15 of each calendar year and shall cover the complete financial condition of the burial association for the immediate preceding calendar year. The Board of Funeral Service shall levy and collect a penalty of twenty‑five dollars ($25.00) for each day after February 15 that the report called for herein is not filed. The Board may, in its discretion, grant any reasonable extension of the above filing date without the penalty provided in this section. Such penalty shall be paid from the thirty percent (30%) allowed by law for the operation of the burial association. Any secretary or secretary‑treasurer who fails to file such financial report on or before February 15 of each calendar year or on or before the last day of any period of extension for the filing of such report granted by the Board to the burial association of such secretary or secretary‑treasurer shall be guilty of a Class 3 misdemeanor. Each day after February 15, or the last day of any period of extension for the filing of the report granted by the Board to the burial association of such secretary or secretary‑treasurer, that said report is not filed by the secretary or secretary‑treasurer of a burial association, shall constitute a separate offense.

Article 5. Upon the death of any officer, his successor shall be elected by the board of directors for the unexpired term. The president, vice‑president and secretary‑treasurer shall be elected for a term of from one to five years, and shall hold office until his successor is elected and qualified, subject to the power of the board of directors to remove any officer for good cause shown; provided, that any officer removed by the board of directors shall have the right of appeal to the membership of the association, such appeal to be heard at the next ensuing annual meeting of said membership.

Article 6. Each member shall be assessed according to the following schedule for the benefit indicated (or in multiples thereof for additional benefit) at the age of entry of the member.

Assessment Rate for Age Groups:

First to tenth birthday

($50.00) benefit                                                                                          five cents (5¢)

Tenth to thirtieth birthday

($100.00) benefit                                                                                        ten cents (10¢)

Thirtieth to fiftieth birthday

($100.00) benefit                                                                                        twenty cents (20¢)

Fiftieth to sixty‑fifth birthday

($100.00) benefit                                                                                        thirty cents (30¢)

(Ages shall be defined as having passed a certain birthday instead of nearest birthday.) Assessment shall always be made on the entire membership in good standing.

Any member joining under the age of 10 shall, upon attaining his or her tenth birthday, pay thereafter the assessment for a member age 10 as set out above.

Any member joining under the age of 10 whose benefits in force upon such member attaining his or her tenth birthday are in the amount of fifty dollars ($50.00) shall, if such member is in good standing upon attaining his or her tenth birthday, thereafter have benefits in force in the amount of one hundred dollars ($100.00) without the necessity of making application for such increased benefit. Assessments made thereafter for such member shall be the same as an assessment for a member age 10 as set out above. Such one‑hundred‑dollar ($100.00) benefit shall be in full force and effect for any such member in good standing immediately upon such member attaining his or her tenth birthday even though the increased assessment provided for herein shall not yet be due and payable, it being the intent of this Article that, notwithstanding any other provisions in these Articles, any member in good standing with a fifty‑dollar ($50.00) benefit shall immediately upon attainment of his or her tenth birthday have a one‑hundred‑dollar ($100.00) benefit in force whether or not the increased assessment is then due and payable by such member in accordance with the assessment period of this association.

Article 7. No benefit will be paid for natural death occurring within 30 days from the date of the certificate of membership, which certificate shall express the true date such person becomes a member of this association, and the certificate issued shall be in acknowledgment of membership in this association. Benefits will be paid for death caused by accidental means occurring any time after date of membership certificate. No benefits will be paid in case of suicidal death of any member within one year from the date of the membership certificate. No agent or other person shall have authority to issue membership certificates in the field, but such membership certificates shall be issued at the home office of the association by duly authorized officers: the president, vice‑president or secretary, and a record thereof duly made.

Article 8. Any member failing to pay any assessment within 30 days after notice shall be in bad standing, and unless and until restored, shall not be entitled to benefits. Notice shall be presumed duly given when mailed, postage paid, to the last known address of such members: Provided, moreover, that notice to the head of a family shall be construed as notice to the entire membership of such family in said association. Any member or head of a family changing his or her address shall give notice to the secretary‑treasurer in writing of such change, giving the old address as well as the new, and the head of a family notifying the secretary‑treasurer of change in address shall list with the secretary in such notice all the members of his or her family having membership in said association. Any member in bad standing may, within 90 days after the date of an assessment notice, be reinstated to good standing by the payment of all delinquent dues and assessments: Provided such person shall at the same time submit to the secretary‑treasurer satisfactory evidence of good health, in writing, and no benefit will be paid for natural death occurring within 30 days after reinstatement. In case of death caused by accidental means, benefit will be in force immediately after reinstatement. Any person desiring to discontinue his membership for any reason shall communicate such desire to the secretary‑treasurer immediately and surrender his or her certificate of membership. Any adult member who is the head of a family and who, with his family, has become in bad standing, shall furnish to the secretary‑treasurer satisfactory evidence of the good health of each member desired to be reinstated in writing.

Article 9. The benefits herein provided are for the purpose of furnishing a funeral and burial benefit, in cash or merchandise and service, for a deceased member. The funeral and burial benefit, if furnished in merchandise and service, shall be in keeping with and similar to the merchandise and service sold and furnished at the same price by reputable funeral directors of this or other like communities.

Article 10. It is understood and stipulated that the benefits provided for shall be payable only to a funeral establishment which provides a funeral service for a deceased member and which, if located in North Carolina, is a funeral establishment registered under the provisions of G.S. 90‑210.25 or which, if located in any other state, territory or foreign country, is a funeral establishment recognized by and operating in conformity with the laws of such other state, territory or foreign country. Upon the death of any member, it shall be the duty of the person or persons making the funeral arrangements for such deceased member to notify the secretary of the member's burial association of the death of such member. The person or persons making the funeral arrangements for such deceased member shall have 30 days from the date of the death of such member in which to make demand upon the burial association for the funeral benefits to which such member is entitled.

The benefits provided for are to be paid by the burial association to the funeral director providing such funeral and burial service either in cash or in merchandise and service as elected by the person or persons making the funeral arrangements for such deceased member. If the burial association shall fail, on demand, to provide the benefits to which the deceased member was entitled to the funeral establishment which provided the funeral service for the deceased member, then the benefits shall be paid in cash to the representative of the deceased member qualified under law to receive such benefits.

Article 11. Assessments shall be made as provided in G.S. 90‑210.96. Whenever possible, assessments will be made at definitely stated intervals so as to reduce the cost of collection and to prevent lapse.

Article 12. In the event the proceeds of the annual assessments imposed on the entire membership for one year, as provided in G.S. 90‑210.96, do not prove sufficient at any time to yield the benefit provided for in these bylaws, then the secretary‑treasurer shall notify the Board of Funeral Service who shall be authorized, unless the membership is increased to that point where such assessments are sufficient, to cause liquidation of said association, and may transfer all members in good standing to a like organization or association.

Article 13. (a) All legitimate operating expenses of the association shall be paid out of the assessments, but in no case shall the entire expenses exceed thirty percent (30%) of the total of the assessments collected and the investment income of the burial association in one calendar year.

(b)        Each burial association shall establish and maintain a reserve account for the payment of member's benefits. On the thirty‑first day of December following July 1, 1975, each burial association shall transfer to such burial association's reserve account established in accordance with this Article all funds which such burial association is maintaining on that date in an account designated by such burial association as either a surplus account or a reserve account. Thereafter, beginning on January 1, 1976, each burial association shall place in such reserve account five percent (5%) of the assessments collected from and after that date and five percent (5%) of the investment income of the association earned from and after that date. These sums shall continue to be placed in the association's reserve account until the association's reserve account shall equal twenty‑one dollars ($21.00) per member. Thereafter if the reserve account shall fall below twenty‑one dollars ($21.00) per member, such sums shall again be deposited in the account until such time as the reserve account shall again be equal to twenty‑one dollars ($21.00) per member. If the reserve account shall at any time exceed twenty‑one dollars ($21.00) per member, amounts in excess of twenty‑one dollars ($21.00) per member may be withdrawn from the reserve account.

Article 14. Special meetings of the association membership may be called by the secretary‑treasurer when by him deemed necessary or advisable, and he shall call a meeting when petitioned to do so by sixty‑six and two‑thirds percent (66 2/3%) of the members of said association who are in good standing.

Article 15. The secretary‑treasurer shall, upon satisfactory evidence that membership was granted to any person not qualified at the time of entry as provided under Article 3 of these bylaws, refund any amounts paid as assessment, and shall remove the name from the membership roll.

Article 16. Any member may pay any number of assessments in advance, in which case such member will not be further assessed until a like number of assessments shall have been levied against the remaining membership.

Article 17. No person may maintain active membership in two or more separate burial associations. Any person who is found to have membership in two or more separate burial associations shall forfeit all benefits and fees paid in all associations of which he is a member except in the association which he first joined and of which he is still then a member. A person is not a member of an association for purposes of this Article if he has discontinued his membership in such association or if such association has been placed in liquidation.

Article 18. Each year, before the annual meeting of the membership of this association, the association shall cause to be published in a newspaper of general circulation in the county in which such association has its principal place of business, or shall cause to be mailed to each member in good standing a statement showing total income collected, expenses paid and burial benefits provided for by such association during the next preceding year.

Article 19. These rules and bylaws shall not be modified, canceled or abridged by any association or other authority except by act of the General Assembly of North Carolina. (1941, c. 130, s. 4; 1943, c. 272, ss. 1, 2; 1945, c. 125, s. 1; 1947, c. 100, s. 1; 1949, c. 201, ss. 1, 2; 1953, c. 1201; 1955, c. 259, ss. 3, 4; 1967, c. 1197, s. 4; 1969, c. 1041, ss. 2, 3; 1973, c. 688; 1975, c. 837; 1977, c. 748, ss. 1, 2, 6; 1981, c. 989, s. 4; 1987, c. 864, ss. 12, 50; 1991, c. 62, s. 1; 1991 (Reg. Sess., 1992), c. 1007, s. 39; 1993, c. 539, s. 1042; c. 553, ss. 48, 49; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑313, ss. 4‑6; 1999‑425, s. 2; 2003‑420, ss. 1, 17(b).)



§ 90-210.82. Limitation of soliciting agents; licensing and qualifications; officers exempt from license; issuance of membership certificates.

§ 90‑210.82.  Limitation of soliciting agents; licensing and qualifications; officers exempt from license; issuance of membership certificates.

Each burial association shall have for each funeral home sponsoring the said burial association not more than five agents or representatives soliciting members other than the secretary‑treasurer and president, and before any agent or representative shall or may represent any burial association in North Carolina, he or she shall first apply to the Board of Funeral Service for a license, and the Board of Funeral Service shall have full power and authority to issue such license upon proof satisfactory to such Board that such person is capable of soliciting burial association memberships, is of good moral character and recommended by the association in behalf of which such membership solicitations are to be made. The Board of Funeral Service may reject the application of any person who does not meet the requirements as to capacity and moral fitness. The Board of Funeral Service may, upon proof satisfactory to it that said licensed agent has violated any section of this law, revoke said license. Upon the issuing of a license to solicit membership in any burial association, such person shall be required to pay in cash, at the time of issuing license to such applicant, to the Board of Funeral Service, the sum of five dollars ($5.00); moneys derived from this fee or charge, are to be and remain in the department or office of such Board of Funeral Service, for supervision of burial associations in this State, subject to withdrawal for expenses of supervision by authority of the Board of Funeral Service. It shall not be necessary that the president or secretary‑treasurer of any burial association obtain a license for soliciting membership in the association of which such person is president or secretary‑treasurer. Membership certificates shall not be issued by a solicitor in the field, but shall be reported to the office of the association and there issued and a record made of such issuance at the time such certificate is so issued. (1941, c. 130, s. 5; 1945, c. 125, s. 2; 1947, c. 100, s. 2; 1949, c. 201, s. 3; 1975, c. 837; 1987, c. 864, s. 12; 1997‑313, ss. 5, 6, 7; 2003‑420, ss. 1, 17(b).)



§ 90-210.83. Assessments against associations.

§ 90‑210.83.  Assessments against associations.

In order to meet the expenses of the supervision of the burial associations, the Board of Funeral Service shall prepare an annual budget for the office of the Board of Funeral Service. Thereafter, the Board of Funeral Service shall assess each burial association one hundred dollars ($100.00) and shall prorate the remaining amount of this budget, over and above any other funds made available to it for this purpose, and assess each association on a pro rata basis in accordance with the number of members of each association. Each burial association shall remit to the Board of Funeral Service its pro rata part of the total assessment, which expense shall be included in the thirty per centum (30%) expense allowance as provided in G.S. 90‑210.81. This assessment shall be made on the first day of July of each and every year and said assessment shall be paid within 30 days thereafter. If any association shall fail or refuse to pay such assessment within 30 days, the Board of Funeral Service is authorized to transfer all memberships and assets of every kind and description to the nearest association that is found by the Board of Funeral Service to be in good sound financial condition. (1941, c. 130, s. 6; 1943, c. 272, s. 3; 1945, c. 125, s. 3; 1947, c. 100, s. 3; 1949, c. 201, s. 4; 1951, c. 901, s. 1; 1955, c. 259, ss. 1, 2; 1967, c. 985, s. 1; 1969, c. 1006, s. 2; 1973, c. 1476, s. 1; 1975, c. 837; 1977, c. 748, s. 3; 1981, c. 989, s. 6; 1983, c. 717, s. 12; 1987, c. 864, ss. 12, 14; 1997‑313, ss. 5, 6, 7; 2003‑420, ss. 16, 17(b).)



§ 90-210.84. Unlawful to operate without written authority of Board.

§ 90‑210.84.  Unlawful to operate without written authority of Board.

It shall be unlawful for any person, firm or corporation, association or organization to organize, operate, or in any way solicit members for a burial association, or for participation in any plan, scheme, or device similar to burial associations, without the written authority of the Board of Funeral Service,  and any person, firm or corporation violating the provisions of this section shall be guilty of a Class 1 misdemeanor; provided, however, the Board of Funeral Service shall not withhold authority for the organization or operation of a bona fide burial association, meeting the requirements of this Article, unless it shall be found and established to the satisfaction of the Board of Funeral Service that the person or persons applying for authority to organize and operate such bona fide burial association is disqualified or does not meet the requirements of this Article. (1941, c. 130, s. 7; 1975, c. 837; 1987, c. 864, s. 12; 1993, c. 539, s. 1043; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑313, s. 5; 2003‑420, ss. 1, 17(b).)



§ 90-210.85. Revocation of license.

§ 90‑210.85.  Revocation of license.

In the event it is proven to the satisfaction of the Board of Funeral Service that any burial association is being operated not in conformity with any provision of this Article, then it shall become the duty of the Board of Funeral Service upon hearing to revoke the license of said burial association and transfer said burial association, its membership and all its assets of every kind and description to another burial association that is found by the Board of Funeral Service to be in good sound financial condition; provided, that if said burial association gives notice of appeal as provided for in G.S. 90‑210.94, then said burial association may continue to operate as before the revocation and until final adjudication. (1945, c. 125, s. 4; 1975, c. 837; 1987, c. 864, ss. 12, 15; 1997‑313, s. 5; 2003‑420, ss. 1, 17(b).)



§ 90-210.86. Deposit or investment of funds of mutual burial associations.

§ 90‑210.86.  Deposit or investment of funds of mutual burial associations.

Funds belonging to each mutual burial association over and above the amount determined by the Board of Funeral Service to be necessary for operating capital shall be invested in:

(1)        Deposits in any bank or trust company in this State.

(2)        Obligations of the United States of America.

(3)        Obligations of any agency or instrumentality of the United States of America if the payment of interest and principal of such obligations is fully guaranteed by the United States of America.

(4)        Obligations of the State of North Carolina.

(5)        Bonds and notes of any North Carolina local government or public authority, subject to such restrictions as the Board of Funeral Service may impose.

(6)        Shares of or deposits in any savings and loan association organized under the laws of this State and shares of or deposits in any federal savings and loan association having its principal office in this State, provided that any such savings and loan association is insured by the United States of America or any agency thereof or by any mutual deposit guaranty association authorized by the Commissioner of Insurance of North Carolina to do business in North Carolina pursuant to Article 7A of Chapter 54 of the General Statutes.

(7)        Obligations of the Federal Intermediate Credit Banks, the Federal Home Loan Banks, Fannie Mae, the Banks for Cooperatives, and the Federal Land Banks, maturing no later than 18 months after the date of purchase.

Violation of the provisions of this section shall, after hearing, be cause for revocation or suspension of license to operate a mutual burial association. (1957, c. 820, s. 1; 1975, c. 837; 1987, c. 864, s. 12; 1997‑313, s. 5; 2001‑487, s. 14(l); 2003‑420, ss. 1, 17(b).)



§ 90-210.87. Unclaimed funds of defunct burial association.

§ 90‑210.87.  Unclaimed funds of defunct burial association.

All unclaimed funds of any burial association that is no longer in operation shall be disposed of in accordance with Chapter 116B. (1969, c. 1083; 1975, c. 837; 1979, 2nd Sess., c. 1311, s. 7; 1987, c. 864, s. 12; 2003‑420, s. 17(b).)



§ 90-210.88. Penalty for failure to operate in substantial compliance with bylaws.

§ 90‑210.88.  Penalty for failure to operate in substantial compliance with bylaws.

If any burial association or other organization or official thereof, or any person operates or allows to be operated a burial association on any plan, scheme or bylaws not in substantial compliance with the bylaws set forth in G.S. 90‑210.81, the Board of Funeral Service may revoke any authority or license granted for the operation of such burial association, and any person, firm or corporation or association convicted of the violation of this section shall be guilty of a Class 1 misdemeanor. (1941, c. 130, s. 8; 1975, c. 837; 1987, c. 864, ss. 12, 16; 1993, c. 539, s. 1044; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑313, s. 5; 2003‑420, ss. 1, 17(b).)



§ 90-210.89. Penalty for wrongfully inducing person to change membership.

§ 90‑210.89.  Penalty for wrongfully inducing person to change membership.

Any burial association official, agent or representative thereof or any person who shall use fraud or make any promise not part of the printed bylaws, or who shall offer any rebate, gratuity or refund to cause a member of one association to change membership to another association, shall be guilty of a Class 1 misdemeanor. (1941, c. 130, s. 9; 1975, c. 837; 1987, c. 864, s. 12; 1993, c. 539, s. 1045; 1994, Ex. Sess., c. 24, s. 14(c); 2003‑420, s. 17(b).)



§ 90-210.90. Penalty for making false and fraudulent entries.

§ 90‑210.90.  Penalty for making false and fraudulent entries.

Any person or burial association official who makes or allows to be made any false entry on the books of the association with intent to deceive or defraud any member thereof, or with intent to conceal from the Board of Funeral Service or its deputy or agent, or any auditor authorized to examine the books of such association, under the supervision of the Board of Funeral Service, shall be guilty of a Class 1 misdemeanor. (1941, c. 130, s. 10; 1945, c. 125, s. 5; 1975, c. 837; 1987, c. 864, s. 12; 1993, c. 539, s. 1046; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑313, ss. 5, 6; 2003‑420, ss. 1, 17(b).)



§ 90-210.91. Accepting applications without collecting fee and first assessment.

§ 90‑210.91.  Accepting applications without collecting fee and first assessment.

Any burial association official, agent or representative, or any other person who shall accept any application for membership in any association without collecting the membership fee and first assessment due thereon from any such person making such an application for membership, shall be guilty of a Class 1 misdemeanor.

Any burial association official, agent or representative, or any other person who shall accept an application for an additional benefit from a member of a burial association without collecting the additional membership fee and the additional assessment due thereon from any such person making such an application for an additional benefit shall be guilty of a Class 1 misdemeanor. (1941, c. 130, s. 11; 1975, c. 837; 1987, c. 864, s. 12; 1993, c. 539, s. 1047; 1994, Ex. Sess., c. 24, s. 14(c); 2003‑420, s. 17(b).)



§ 90-210.92. Removal of secretary-treasurer for failure to maintain proper records.

§ 90‑210.92.  Removal of secretary‑treasurer for failure to maintain proper records.

Any burial association secretary‑treasurer who fails to maintain records to the minimum standards required by the Board of Funeral Service shall be by such Board removed from office and another elected in his stead, such election to be immediate and by the board of directors of said burial association upon notice of such removal. (1941, c. 130, s. 12; 1975, c. 837; 1987, c. 864, s. 12; 1997‑313, s. 5; 2003‑420, ss. 1, 17(b).)



§ 90-210.93. Free services; failure to make proper assessments, etc., made a misdemeanor.

§ 90‑210.93.  Free services; failure to make proper assessments, etc., made a misdemeanor.

Any person or persons who offer free funeral services or free embalming, free ambulance service or any other thing free of charge, acting for any burial association, directly or indirectly, or who so acting shall in any way fail to assess for the amount needed to pay death losses and allowable expenses, shall be guilty of a Class 1 misdemeanor. (1941, c. 130, s. 13; 1967, c. 1197, s. 5; 1975, c. 837; 1987, c. 864, s. 12; 1993, c. 539, s. 1048; 1994, Ex. Sess., c. 24, s. 14(c); 2003‑420, ss. 1, 17(b).)



§ 90-210.94. Right of appeal upon revocation or suspension of license.

§ 90‑210.94.  Right of appeal upon revocation or suspension of license.

Upon the revocation or suspension of any license or authority by the Board of Funeral Service, under any of the provisions of this Article, the said association or individual whose license or authority has been revoked or suspended shall have the right of appeal from the action of the Board of Funeral Service in revoking or suspending such license or authority to the Superior Court of Wake County or to the superior court of the county in which the said association or the said individual is domiciled or, upon agreement of the parties to the appeal, to any other superior court of the State. The association or individual appealing from the order of the Board of Funeral Service shall give notice of appeal in writing to the Board of Funeral Service, with a copy of such notice to the clerk of the superior court to which the appeal is taken, within 10 days of the date of notice of the order revoking or suspending the said license or authority and shall pay such appeal fees to the clerk of superior court as are required by law. Within 30 days after receipt of the notice of appeal, the Board of Funeral Service shall file with the clerk of the superior court of the county in which the appeal is to be heard the decision of the Board of Funeral Service. Upon receipt of such decision, the clerk of superior court shall place the matter upon the civil issue docket of the superior court and the same shall be heard de novo. Pending such appeal, the burial association or individual whose license or authority has been suspended or revoked shall continue to operate or function as before the revocation or suspension and until final adjudication by the superior court. (1941, c. 130, s. 14; 1943, c. 272, s. 4; 1957, c. 820, s. 3; 1973, c. 108, s. 20; 1975, c. 837; 1987, c. 864, s. 12; 1997‑313, s. 5; 2003‑420, ss. 1, 17(b).)



§ 90-210.95. Bond of secretary or secretary-treasurer of burial associations.

§ 90‑210.95.  Bond of secretary or secretary‑treasurer of burial associations.

The secretary or secretary‑treasurer of each burial association shall, before entering upon the duties of his office, and for the faithful performance thereof, execute a bond payable to the Board of Funeral Service as trustee for the burial association in some bonding company licensed to do business in this State, to be approved by the Board of Funeral Service. Said bond shall be in an amount not less than one thousand dollars ($1,000), nor more than ten thousand dollars ($10,000), in the discretion of the Board, for those associations whose assets, as determined by the Board's audit, are ten thousand dollars ($10,000) or less. For those associations whose assets, as determined by the Board's audit, are in excess of ten thousand dollars ($10,000), said bond shall be in an amount of ten thousand dollars ($10,000) plus twenty‑five per centum (25%) of all assets over ten thousand dollars ($10,000); provided, however, that the bond required by this section shall not in any event exceed fifty thousand dollars ($50,000). If any association operates a branch or subsidiary and the officers of both associations are the same, for purposes of this section, it shall be treated as one association. Any burial association, with the consent of the Board of Funeral Service, may give a bond secured by a deed of trust on real estate situated in North Carolina, in lieu of procuring said bond from a bonding company. The bond thus given shall not be acceptable in excess of the ad valorem tax value for the current year of the real estate securing said bond. The deed of trust shall be recorded in the county or counties wherein the land lies and shall be deposited with the Board of Funeral Service, name the Board as trustee for the burial association and must constitute a first lien on the property secured by the deed of trust. Said deed of trust shall contain a description of the encumbered property by metes and bounds together with evidence by title insurance policy or by certificate of an attorney‑at‑law, certifying that said trustor is the owner of a marketable fee simple title to such lands. (1941, c. 130, s. 15; 1943, c. 272, s. 5; 1967, c. 985, s. 2; 1975, c. 837; 1987, c. 864, s. 12; 1997‑313, s. 5; 2003‑420, ss. 1, 17(b).)



§ 90-210.96. Assessments.

§ 90‑210.96.  Assessments.

Every burial association now or hereinafter organized shall make 12 assessments, or their equivalent, per year per member. The Board of Funeral Service shall order any association to make more than 12 assessments per year when, after notice and hearing, it shall appear to the Board of Funeral Service that the death loss of any association so requires in order to protect the interest of the members. (1943, c. 272, s. 6; 1969, c. 1041, s. 1; 1971, c. 650; 1975, c. 837; 1987, c. 864, s. 12; 1997‑313, s. 5; 2003‑420, ss. 1, 17(b).)



§ 90-210.97. Making false or fraudulent statement a misdemeanor.

§ 90‑210.97.  Making false or fraudulent statement a misdemeanor.

Any officer or employee of any burial association authorized to do business under this Article, who shall knowingly or willfully make any false or fraudulent statement or representation in or with reference to any application for membership or for the purpose of obtaining money or any benefit from any burial association transacting business under this Article, or who shall make any false financial statement to the Board of Funeral Service or to the membership of the burial association of which such person is an officer or employee shall be guilty of a Class 1 misdemeanor. (1943, c. 272, s. 6; 1975, c. 837; 1987, c. 864, s. 12; 1993, c. 539, s. 1049; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑313, s. 5; 2003‑420, ss. 1, 17(b).)



§ 90-210.98. Statewide organization of associations.

§ 90‑210.98.  Statewide organization of associations.

It shall be lawful for the several mutual burial associations of the State of North Carolina, in good standing, to organize and provide for a statewide organization of mutual burial associations, which organization shall be for the mutual and general suggestive control of mutual burial associations in the State of North Carolina. Such organization shall be known as the North Carolina Burial Association, Incorporated, and shall be composed of members who are lawfully operating burial associations in this State and who pay their dues to such association. (1941, c. 130, s. 16; 1975, c. 837; 1987, c. 864, s. 12; 2003‑420, s. 17(b).)



§ 90-210.99. Article deemed exclusive authority for organization, etc., of mutual burial associations.

§ 90‑210.99.  Article deemed exclusive authority for organization, etc., of mutual burial associations.

This Article shall be deemed and held exclusive authority for the organization and operation of mutual burial associations within the State of North Carolina, and such associations shall not be subject to any other laws respecting insurance companies of any class. (1941, c. 130, s. 17; 1975, c. 837; 1987, c. 864, s. 12; 2003‑420, s. 17(b).)



§ 90-210.100. Operation of association in violation of law prohibited.

§ 90‑210.100.  Operation of association in violation of law prohibited.

No person, firm or corporation shall operate as a burial association in this State unless incorporated under the laws of the State of North Carolina and unless such association shall be operated in compliance with all the provisions of this Article, and unless such association shall be licensed and approved by the Board of Funeral Service. (1941, c. 130, s. 18; 1975, c. 837; 1987, c. 864, s. 12; 1997‑313, s. 5; 2003‑420, ss. 1, 17(b).)



§ 90-210.101. Member in armed forces failing to pay assessments; reinstatement.

§ 90‑210.101.  Member in armed forces failing to pay assessments; reinstatement.

If a member of a burial association who is in the military or naval forces of the United States fails to pay any assessment, he shall be in bad standing, and unless and until restored, shall not be entitled to benefits. However, the said member shall be reinstated in the burial association upon application made by him at any time until 12 months after his discharge from the military or naval forces of the United States, notwithstanding his physical condition and without the payment of assessments which have become due during his service in the military or naval forces of the United States. Benefits will be in force immediately after such reinstatement. (1943, c. 732, s. 2; 1975, c. 837; 1987, c. 864, s. 12; 2003‑420, s. 17(b).)



§ 90-210.102. Hearing by Board of dispute over liability for funeral benefits; appeal.

§ 90‑210.102.  Hearing by Board of dispute over liability for funeral benefits; appeal.

In case of a disagreement between the representative of a deceased member of any burial association and such deceased member's burial association a hearing may be held by the Board of Funeral Service, on request of either party, to determine whether the association is liable for the benefits set forth in the policy issued to the said deceased member of said burial association. The Board of Funeral Service shall render a decision which shall have the same force and effect as judgments rendered by courts of competent jurisdiction in North Carolina. Either party may appeal from the decision of the Board of Funeral Service. Appeal shall be to the district court division of the General Court of Justice in the county in which the burial association is located. The procedure for appeal shall be the same as the appeal procedure set forth in Article 19 of Chapter 7A of the General Statutes of North Carolina regulating appeals from the magistrate to the district court. (1947, c. 100, s. 5; 1975, c. 837; 1987, c. 864, s. 12; 1997‑313, s. 5; 2003‑420, ss. 1, 17(b); 2007‑531, s. 16.)



§ 90-210.103. Board authorized to subpoena witnesses, administer oaths and compel attendance at hearings.

§ 90‑210.103.  Board authorized to subpoena witnesses, administer oaths and compel attendance at hearings.

For the purpose of holding hearings the Board of Funeral Service shall have power to subpoena witnesses, administer oaths, and compel attendance of witnesses and parties. (1957, c. 820, s. 2; 1975, c. 837; 1987, c. 864, s. 12; 1997‑313, s. 5; 2003‑420, ss. 1, 17(b).)



§ 90-210.104. Authority of Board to examine financial records.

§ 90‑210.104.  Authority of Board to examine financial records.

The Board of Funeral Service shall have authority to examine all records relating to a burial association's financial condition wherever such records are located, including records maintained by any corporation, building and loan association, savings and loan association, credit union, or other legal entity organized and operating pursuant to the authority contained in Chapters 53 and 54 of the General Statutes. (1977, c. 748, s. 4; 1987, c. 864, s. 12; 1997‑313, s. 5; 2003‑420, ss. 1, 17(b).)



§ 90-210.105. Board authorized to freeze certain funds of Association.

§ 90‑210.105.  Board authorized to freeze certain funds of Association.

Whenever in the opinion of the Board of Funeral Service it deems it necessary for the protection of the interest of members of a burial association, it shall have authority by written order to direct that the funds of any burial association on deposit in any institution organized and operating under Chapters 53 and 54 of the General Statutes be frozen and not paid out by such legal entity. Any legal entity freezing the funds of a burial association pursuant to the directive of the Board of Funeral Service shall not be liable to any burial association for freezing said account pursuant to the order of the Board. (1977, c. 748, s. 5; 1987, c. 864, s. 12; 1997‑313, ss. 5, 6; 2003‑420, ss. 1, 17(b).)



§ 90-210.106. Authority of foreign or domestic mutual burial association or domestic or foreign insurance company to purchase, merge or consolidate with North Carolina mutual burial associations.

§ 90‑210.106.  Authority of foreign or domestic mutual burial association or domestic or foreign insurance company to purchase, merge or consolidate with North Carolina mutual burial associations.

(a)        Any mutual burial association or insurance company operating pursuant to the laws of this State or any other state may purchase the assets of, merge, or consolidate with a North Carolina chartered mutual burial association in accordance with the laws of this State and any rules promulgated by the Board of Funeral Service to protect the interest of members of mutual burial associations prior to the purchase, merger, or consolidation of the association.

(b)        Notwithstanding any provision of Chapter 55 or Chapter 55A, any domestic or foreign insurance company which if organized in North Carolina would have to be organized under Chapter 55 may merge or consolidate with any domestic mutual burial association. When a domestic or foreign insurance company consolidates or merges with a domestic mutual burial association and sells insurance or burial benefits in excess of two hundred dollars ($200.00), it shall be subject to all of the provisions of the insurance laws of North Carolina.

(c)        If the assets and liabilities of a North Carolina mutual burial association are purchased, and no merger, consolidation or dissolution is effectuated in connection with the purchase, the management and administrative operations of the North Carolina mutual burial association shall be transferred to the purchasing entity.

(d)        In any purchase, merger, or consolidation pursuant to this section, the membership of the mutual burial association shall be guaranteed coverage in the amounts held by each member at the time of such purchase, merger, or consolidation. During the life of the member, this coverage shall not exceed the annual rate charged by the mutual burial association that is being purchased, merged, or consolidated. An insurance company which purchases, merges with, or consolidates with a North Carolina mutual burial association shall establish and maintain life insurance reserves in accordance with the insurance laws of North Carolina for those burial insurance policies existing at the time of the purchase, merger, or consolidation. A North Carolina mutual burial association or foreign mutual burial association which purchases, merges with, or consolidates with a North Carolina mutual burial association shall establish and maintain burial insurance reserves in accordance with the burial insurance laws of North Carolina for those burial insurance policies existing at the time of the purchase, merger, or consolidation. (1981, c. 989, s. 5; 1983, c. 766; 1987, c. 864, s. 12; 1997‑313, s. 5; 2003‑420, ss. 1, 17(b).)



§ 90-210.107. Acquisition, merger, dissolution, and liquidation of mutual burial associations.

§ 90‑210.107.  Acquisition, merger, dissolution, and liquidation of mutual burial associations.

(a)        Any insurance company which desires to purchase the assets of or to merge with a burial association as provided in G.S. 90‑210.106 shall submit to the Board of Funeral Service and to the secretary of the association a written proposal containing the terms and conditions of the proposed purchase or merger. A proposal may be conditioned upon an increase in the assessments of an association in the manner set out in subsection (g) of this section. In such a case, the issues of purchase or merger and an increase in assessments may be considered at the same meeting of the association.

(b)        Upon receipt of a written proposal:

(1)        The Board shall issue an order directing the association to hold a meeting of the membership within 30 days following receipt of the order for the purpose of voting on the proposal.

(2)        Within 10 days of receiving the order from the Board, the association shall give at least 10 days' written notice of the meeting to each of its members. The notice shall:

a.         State the date, time, and place of the meeting.

b.         State the purpose of the meeting.

c.         Contain or have attached the proposal submitted by the insurance company.

d.         Contain a statement limiting the time that each member will be permitted to speak to the proposal, if the association deems it advisable.

e.         Contain a written proxy form and instructions concerning the proxy prescribed by the Board.

(c)        A representative of the insurance company shall be permitted to attend the meeting held by the association for the purposes of explaining the proposal and answering any questions from the members. The officers of the association may present their views concerning the proposal. Any member of the association who wishes to speak to the proposal shall be permitted to do so subject to any time limitation stated in the notice of the meeting.

(d)        The secretary of the association shall record the name of every member who is present at the meeting or has issued a written proxy pursuant to G.S. 55A‑7‑24 and shall determine whether there is a quorum. The presence of 15 members or ten percent (10%) of the membership, whichever is greater, shall constitute a quorum. Acceptance or rejection of the proposal shall be by majority vote of the members voting. Any member who is at least 18 years of age shall be permitted to vote. A parent or guardian of any member who is under 18 years of age may vote on behalf of his or her child or ward, but only one vote may be cast on behalf of that member.

(e)        The secretary of the association shall certify the result of the vote and the presence of a quorum to the Board within five days following the meeting and shall include with the certification a copy of the notice of the meeting that was sent to the members of the association.

(f)         The Board shall immediately review the certification, the notice, and any other records that may be necessary to determine the adequacy of notice, the presence of a quorum, and the validity of the vote. Upon determining that the meeting and vote were regular and held following proper notice and that a majority of a quorum of the members voted in favor of the proposal, the Board shall issue an order approving the purchase or merger and directing that the purchase or merger proceed in accordance with the proposal.

(g)        Any burial association whose current assessments are not, or are unlikely to be within the next three years, adequate to reach or maintain a reserve of at least twenty‑one dollars ($21.00) per member or are inadequate to meet the requirements of a proposal from an insurance company to acquire the assets of or to merge with the association may increase its assessments by an amount necessary to reach and maintain the reserve or to meet the proposal. The increase shall be approved by a vote of the members of the association at a regular meeting of the association or at a special meeting called for the purpose of increasing assessments.

(1)        Any officer or director of the association may call a special meeting for the purpose of increasing assessments, and the secretary shall call a special meeting for such purpose upon the request of at least ten percent (10%) of the members or upon receipt of a proposal from an insurance company that is conditioned upon an increase in assessments.

(2)        Written notice setting out the date, time, place, and the purpose of the meeting shall be hand delivered or sent by first‑class mail, postage prepaid, to the last known address of each member of the association at least 10 days in advance of the meeting.

(3)        No vote may be had on the question of an increase in assessments unless a quorum of the members of the association is present at the meeting. A quorum shall be conclusively presumed if 15 members or ten percent (10%) of the membership of the association, whichever is greater, is present at the meeting.

(4)        The proposal to increase the assessments shall be approved by an affirmative vote of a majority of the members present and voting.

(5)        The secretary of the association within five days following the meeting shall certify the result of the vote and the presence of a quorum to the Board in the manner and for the purposes set out in subsections (e) and (f) of this section.

(h)        Upon a written request from an association that has held a valid meeting and voted for voluntary dissolution in accordance with G.S. 90‑210.81, the Board shall issue an order of liquidation for that association.

(i)         Upon receipt of a request for voluntary dissolution under subsection (h) of this section or if the sponsoring funeral establishment has its permit revoked or ceases operation for any reason, the Board shall issue an order of liquidation. The Board's order may direct that the agreements for members' benefits be transferred to a financially sound mutual burial association, as well as all records, property, and unexpended balances of funds of the association to be liquidated, if the financially sound mutual burial association agrees in writing to accept the transfer. The Board's order shall direct the burial association to complete the liquidation and to file a final report with the Board no later than December 31 of the year of the liquidation. Upon receipt of the order of liquidation, the burial association shall:

(1)        Cease accepting new members.

(2)        Collect all debts owed to the association and pay all debts owed by the association from monies on hand, including the reserve.

(3)        Distribute pro rata any remaining monies on hand and in the reserve among those who were members of the association and whose transfer could not be accomplished on the date that the liquidation order was issued by the Board. Each member's distributive share shall be determined by dividing the amount of the member's benefit by the aggregate benefits of all members of the association and then multiplying the total amount of money available for distribution by the percentage so derived. Assessments owed by the members to the association at the time of distribution shall be taken into account and shall be offset against the members' distributive shares.

(4)        Issue a certificate to members in an amount that equals the difference between the distributive share issued in subdivision (3) of this subsection and the full amount of the member's association benefit. Any certificate issued shall supersede and supplant any other certificate already issued by the association. The certificate shall be on a form prescribed by the Board and shall be prepared and distributed by the association at its expense.

(5)        File a final report with the Board on or before December 31 in the year in which the order of liquidation was issued. This report shall show all receipts and disbursements, including the amount distributed to each member, since the last annual report of the association was filed with the Board.

(j)         A certificate issued under subsection (i) of this section may be used as a credit toward the cost of funeral services, facilities, and merchandise at any funeral establishment that agrees on forms prescribed by the Board to accept such certificates. A funeral establishment that agrees to accept certificates shall do so until the agreement with the Board expires. The Board shall maintain and distribute to the public a list of funeral establishments that will accept certificates.

(k)        Upon receipt of the final report of dissolution by the association, which is required by subsection (i) of this section, the Board shall immediately review the final report and shall notify the association whether the report is complete and has been accepted. Upon acceptance of the final report by the Board, all licenses issued to soliciting agents of the association pursuant to G.S. 90‑210.84 are automatically cancelled. (1999‑425, s. 3; 2003‑420, ss. 1, 17(b); 2007‑531, s. 17.)



§§ 90-210.108 through 90-210.119: Reserved for future codification purposes.

§§ 90‑210.108 through 90‑210.119: Reserved for future codification purposes.



§ 90-210.120. Short title.

Article 13F.

Cremations.

§ 90‑210.120.  Short title.

This Article shall be known and may be cited as the North Carolina Crematory Act. (1989 (Reg. Sess., 1990), c. 988, s. 1; 2003‑420, s. 2.)



§ 90-210.121. Definitions.

§ 90‑210.121.  Definitions.

As used in this Article, unless the context requires otherwise:

(1)        "Authorizing agent" means a person legally entitled to authorize the cremation of human remains in accordance with G.S. 90‑210.124.

(2)        "Board" means the North Carolina Board of Funeral Service.

(3)        "Body parts" means limbs or other portions of the anatomy that are removed from a person or human remains for medical purposes during treatment, surgery, biopsy, autopsy, or medical research; or human bodies or any portion thereof that have been donated to science for medical purposes.

(4)        "Casket" means a rigid container that is designed for the encasement of human remains and that is usually constructed of wood, metal, or other material and ornamented and lined with fabric, and which may or may not be combustible.

(5)        "Certificate of cremation" means a certificate provided by the crematory manager who performed the cremation containing, at a minimum, the following information:

a.         Name of decedent;

b.         Date of cremation;

c.         Name and address of crematory; and

d.         Signature of crematory manager or person acting as crematory manager.

(6)        "Cremated remains" means all human remains recovered after the completion of the cremation process, including pulverization which leaves only bone fragments reduced to unidentifiable dimensions.

(7)        "Cremation" means the technical process, using intense heat and flame, that reduces human remains to bone fragments. Cremation includes the processing and may include the pulverization of the bone fragments.

(8)        "Cremation chamber" means the enclosed space within which the cremation process takes place. Cremation chambers covered by this Article shall be used exclusively for the cremation of human remains.

(9)        "Cremation container" means the container in which the human remains are transported to the crematory or placed therein upon arrival for storage and placement in a cremation chamber for cremation. A cremation container shall comply with all of the following standards:

a.         Be composed of readily combustible materials suitable for cremation;

b.         Be able to be closed in order to provide a complete covering for the human remains;

c.         Be resistant to leakage or spillage;

d.         Be rigid enough for handling with ease;

e.         Be able to provide protection for the health, safety, and personal integrity of crematory personnel; and

f.          Be easily identifiable. The covering of the cremation container shall contain the following information:

1.         The name of the decedent;

2.         The date of death;

3.         The sex of the decedent; and

4.         The age at death of the decedent.

(10)      "Cremation interment container" means a rigid outer container composed of concrete, steel, fiberglass, or some similar material in which an urn is placed prior to being interred in the ground and which is designed to withstand prolonged exposure to the elements and to support the earth above the urn.

(11)      "Crematory" or "crematorium" means the building or buildings or portion of a building on a single site that houses the cremation equipment, the holding and processing facilities, the business office, and other parts of the crematory business. A crematory must comply with all applicable public health and environmental laws and rules and must contain the equipment and meet all of the standards established by the rules adopted by the Board.

(12)      "Crematory licensee" means the individual or legal entity that is licensed by the Board to operate a crematory and perform cremations.

(13)      "Crematory manager" means the person who is responsible for the management and operation of the crematory. A crematory manager must either be licensed to practice funeral directing or funeral service and be qualified as a crematory technician or must obtain a crematory manager permit issued by the Board. In order to receive a crematory manager permit, a person must:

a.         Be at least 18 years of age.

b.         Be of good moral character.

c.         Be qualified as a crematory technician.

Notwithstanding any other provision of law, a crematory that is licensed by the Board prior to January 1, 2004, and as of that date is not managed by a crematory manager who is licensed to practice funeral directing or funeral service, or who has a crematory manager permit, may continue to be managed by a crematory manager who is not licensed to practice funeral directing or funeral service or who does not have a crematory manager permit so long as there is no sale, transfer, devise, bequest, gift, or any other disposal of a controlling interest in the crematory.

(13a)    "Cremation society" means any person, firm, corporation, or organization that is affiliated with a crematory licensed under this Article and provides cremation information to consumers.

(14)      "Crematory technician" means any employee of a crematory licensee who has a certificate confirming that the crematory technician has attended a training course approved by the Board. The Board shall recognize the cremation certificate program that is conducted by the Cremation Association of North America (CANA).

(15)      "Final disposition" means the cremation and the ultimate interment, entombment, inurnment, or scattering of the cremated remains or the return of the cremated remains by the crematory licensee to the authorizing agent or such agent's designee as provided in this Article. Upon the written direction of the authorizing agent, cremated remains may take various forms.

(16)      "Holding and processing facility" means an area or areas that are designated for the retention of human remains prior to, and the retention and processing of cremated remains after, cremation; that comply with all applicable public health and environmental laws; preserve the health and safety of the crematory technician and other personnel of the crematory; and that are secure from access by anyone other than authorized persons. A holding facility and processing facility must be located in a crematory.

(17)      "Human remains" means the body of a deceased person, including a separate human fetus, regardless of the length of gestation, or body parts.

(17a)    "Initial container" means a receptacle for cremated remains, for which the intended use and design is to hold cremated remains, usually composed of cardboard, plastic, or similar material that can be closed in a manner so as to prevent the leakage or spillage of the cremated remains or the entrance of foreign material and is a single container of sufficient size to hold the cremated remains.

(18)      "Niche" means a compartment or cubicle for the memorialization or final disposition of an urn or container containing cremated remains.

(19)      "Processing" means the removal of bone fragments from the cremation chamber for the reduction in size, labeling and packaging, and placing in an urn or initial container.

(20)      "Pulverization" means the reduction of identifiable or unidentifiable bone fragments after the completion of the cremation to granulated particles by mechanical means.

(21)      "Scattering area" means an area permitted by North Carolina law including, but not limited to, an area designated by a cemetery and located on dedicated cemetery property where cremated remains that have been removed from their container can be mixed with or placed on top of the soil or ground cover.

(22)      Repealed by Session Laws 2007‑531, s. 18, effective August 31, 2007.

(23)      "Urn" means a receptacle designed to permanently encase the cremated remains. (1989 (Reg. Sess., 1990), c. 988, s. 1; 1997‑399, s. 16; 2003‑420, s. 2; 2007‑531, s. 18.)



§ 90-210.122. Crematory Authority established.

§ 90‑210.122.  Crematory Authority established.

(a)        The North Carolina Crematory Authority is established as a Committee within the Board. The Crematory Authority shall suggest rules to the Board for the carrying out and enforcement of the provisions of this Article.

(b)        The Crematory Authority shall initially consist of five members appointed by the Governor and two members of the Board appointed by the Board. The Governor may consider a list of recommendations from the Cremation Association of North Carolina.

(c)        The initial terms of the members of the Crematory Authority shall be staggered by the appointing authorities so that the terms of three members (two of which shall be appointees of the Governor) expire December 31, 1991, the terms of two members (both of which shall be appointees of the Governor) expire December 31, 1992, and the terms of the remaining two members (one of which shall be an appointee of the Governor) expire December 31, 1993.

As the terms of the members appointed by the Governor expire, their successors shall be elected from among a list of nominees in an election conducted by the Board in which all licensed crematory operators are eligible to vote. The Board shall conduct the election for members of the Crematory Authority and shall prescribe the procedures and establish the time and date for nominations and elections to the Crematory Authority. A nominee who receives a majority of the votes cast shall be declared elected. The Board shall appoint the successors to the two positions for which it makes initial appointments pursuant to this section.

The terms of the elected members of the Crematory Authority shall be three years. The terms of the members appointed by the Board, including the members initially appointed pursuant to this subsection, shall be coterminous with their terms on the Board. Any vacancy occurring in an elective seat shall be filled for the unexpired term by majority vote of the remaining members of the Crematory Authority. Any vacancy occurring in a seat appointed by the Governor shall be filled by the Governor. Any vacancy occurring in a seat appointed by the Board shall be filled by the Board.

(d)        The members of the Crematory Authority shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 93B‑5 for all time actually spent upon the business of the Crematory Authority. All expenses, salaries and per diem provided for in this Article shall be paid from funds received and shall in no manner be an expense to the State.

(e)        The Crematory Authority shall select from its members a chairman, a vice chairman and a secretary who shall serve for one year or until their successors are elected and qualified. No two offices may be held by the same person. The Crematory Authority, with the concurrence of the Board, shall have the authority to engage adequate staff as deemed necessary to perform its duties.

(f)         The Crematory Authority shall hold at least one meeting in each year. In addition, the Crematory Authority may meet as often as the proper and efficient discharge of its duties shall require. Four members shall constitute a quorum. (1989 (Reg. Sess., 1990), c. 988, s. 1; 2003‑420, s. 2; 2007‑531, s. 19.)



§ 90-210.123. Licensing and inspection.

§ 90‑210.123.  Licensing and inspection.

(a)        Any person doing business in this State, or any cemetery, funeral establishment, corporation, partnership, joint venture, voluntary organization, or any other entity may erect, maintain, and operate a crematory in this State and may provide the necessary employees, facilities, structure, and equipment for the cremation of human remains, provided that the person or entity has secured a license as a crematory licensee in accordance with this Article.

(b)        A crematory may be constructed on or adjacent to any cemetery, on or adjacent to any funeral establishment that is zoned commercial or industrial, or at any other location consistent with local zoning and environmental regulations.

(c)        Application for a license as a crematory licensee shall be made on forms furnished and prescribed by the Board. The Board shall inspect the premises, facilities, structure, and equipment to be used as a crematory, confirm that the crematory manager's and crematory technician's educational certificate is valid, and issue a renewable license to the crematory licensee if the applicant meets all the requirements and standards of the Board and the requirements of this Article.

(d)        Every application for licensure shall identify the crematory manager and all crematory technicians employed by the crematory licensee providing that nothing in this Article shall prohibit the designation and identification by the crematory licensee of one individual to serve as a crematory manager and crematory technician. Each crematory licensed in North Carolina shall employ on a full‑time basis at least one crematory technician. Every application for licensure and renewal thereof shall include all crematory technicians' educational certificates. The crematory licensee shall keep the Board informed at all times of the names and addresses of the crematory manager and all crematory technicians. In the event a licensee is in the process of replacing its only crematory technician at the time of license renewal, the licensee may continue to operate the crematory for a reasonable time period not to exceed 180 days.

(e)        All licenses and permits shall expire on the last day of December of each year. A license or permit may be renewed without paying a late fee on or before the first day of February immediately following expiration. After that date, a license or permit may be renewed by paying a late fee as provided in G.S. 90‑210.132 in addition to the annual renewal fee. Licenses and permits that remain expired six months or more require a new application for renewal. Licenses and permits are not transferable. A new application for a license or permit shall be made to the Board within 30 days following a change of ownership of more than fifty percent (50%) of the business.

(f)         No person, cemetery, funeral establishment, corporation, partnership, joint venture, voluntary organization, or any other entity shall cremate any human remains, except in a crematory licensed for this express purpose and operated by a crematory licensee subject to the restrictions and limitations of this Article or unless otherwise permitted by statute.

(g)        Whenever the Board finds that an owner, partner, crematory manager, member, officer, or any crematory technician of a crematory licensee or any applicant to become a crematory licensee, or that any authorized employee, agent, or representative has violated any provision of this Article, or is guilty of any of the following acts, and when the Board also finds that the crematory operator or applicant has thereby become unfit to practice, the Board may suspend, revoke, or refuse to issue or renew the license, in accordance with Chapter 150B of the General Statutes:

(1)        Conviction of a felony or a crime involving fraud or moral turpitude.

(1a)      Denial, suspension, or revocation of an occupational or business license by another jurisdiction.

(2)        Fraud or misrepresentation in obtaining or renewing a license or in the practice of cremation.

(3)        False or misleading advertising.

(4)        Solicitation of dead human bodies by the licensee, his agents, assistants, or employees; but this subdivision shall not be construed to prohibit general advertising by the licensee.

(5)        Employment directly or indirectly of any agent, assistant, or other person on a part‑time or full‑time basis or on commission for the purpose of calling upon individuals or institutions by whose influence dead human bodies may be turned over to a particular licensee.

(6)        The direct or indirect payment or offer of payment of a commission by the licensee or the licensee's agent, assistant, or employees for the purpose of securing business.

(7)        Gross immorality, including being under the influence of alcohol or drugs while performing cremation services.

(8)        Aiding or abetting an unlicensed person to perform services under this Article, including the use of a picture or name in connection with advertisements or other written material published or caused to be published by the licensee.

(9)        Failing to treat a dead human body with respect at all times.

(10)      Violating or cooperating with others to violate any of the provisions of this Article or of the rules of the Board.

(11)      Violation of any State law or municipal or county ordinance or regulation affecting the handling, custody, care, or transportation of dead human bodies.

(12)      Refusing to surrender promptly the custody of a dead human body or cremated remains upon the express order of the person lawfully entitled to the custody thereof, except as provided in G.S. 90‑210.131(e).

(13)      Indecent exposure or exhibition of a dead human body while in the custody or control of a licensee.

(14)      Practicing funeral directing, embalming, or funeral service without a license.

In any case in which the Board is authorized to take any of the actions permitted under this subsection, the Board may instead accept an offer in compromise of the charges whereby the accused shall pay to the Board a penalty of not more than five thousand dollars ($5,000).

(h)        Where the Board finds a licensee is guilty of one or more of the acts or omissions listed in subsection (g) of this section but it is determined by the Board that the licensee has not thereby become unfit to practice, the Board may place the licensee on a term of probation in accordance with the procedures set out in Chapter 150B of the General Statutes. In any case in which the Board is entitled to place a licensee on a term of probation, the Board may also impose a penalty of not more than five thousand dollars ($5,000) in conjunction with the probation.

(i)         The Board may hold hearings in accordance with the provisions of this Article and Chapter 150B of the General Statutes. The Board shall conduct any such hearing. The Board shall constitute an "agency" under Article 3A of Chapter 150B of the General Statutes with respect to proceedings initiated pursuant to this Article. The Board is empowered to regulate and inspect crematories and crematory licensees and to enforce as provided by law the provisions of this Article and the rules adopted hereunder. Any crematory that, upon inspection, is found not to meet any of the requirements of this Article shall pay a reinspection fee to the Board for each additional inspection that is made to ascertain whether the deficiency or other violation has been corrected. The Board may obtain preliminary and final injunctions whenever a violation of this Article has occurred or threatens to occur.

In addition to the powers enumerated in Chapter 150B of the General Statutes, the Board shall have the power to administer oaths and issue subpoenas requiring the attendance of persons and the production of papers and records before the Board in any hearing, investigation, or proceeding conducted by it. Members of the Board's staff or the sheriff or other appropriate official of any county of this State shall serve all notices, subpoenas, and other papers given to them by the President of the Board for service in the same manner as process issued by any court of record. Any person who neglects or refuses to obey a subpoena issued by the Board shall be guilty of a Class 1 misdemeanor. (1989 (Reg. Sess., 1990), c. 988, s. 1; 1993, c. 539, s. 639; 1997‑399, s. 17; 2003‑420, s. 2; 2007‑531, ss. 20, 21.)



§ 90-210.124. Authorizing agent.

§ 90‑210.124.  Authorizing agent.

(a)        The following person, in the priority list below, shall have the right to serve as an "authorizing agent":

(1)        An individual at least 18 years of age may authorize the type, place, and method of disposition of the individual's own dead body by methods in the following order:

a.         Pursuant to a preneed funeral contract executed pursuant to Article 13D of Chapter 90 of the General Statutes or pursuant to a cremation authorization form executed pursuant to Article 13C of Chapter 90 of the General Statutes.

b.         Pursuant to a health care power of attorney to the extent provided in Article 3 of Chapter 32A of the General Statutes.

c.         Pursuant to a written will.

d.         Pursuant to a written statement other than a will signed by the individual and witnessed by two persons who are at least 18 years old.

When an individual has authorized his or her own cremation and disposition in accordance with this subsection, the individual or institution designated by that individual shall act as the authorizing agent for that individual.

(2)        If a decedent has left no written authorization for the cremation and disposition of the decedent's body as permitted under subdivision (1) of this subsection, the following competent persons in the order listed may authorize the type, method, place, cremation, and disposition of the decedent's body:

a.         The surviving spouse.

b.         A majority of the surviving children who are at least 18 years of age and can be located after reasonable efforts.

c.         The surviving parents.

d.         A majority of the surviving siblings who are at least 18 years of age and can be located after reasonable efforts.

e.         A majority of the persons in the classes of the next degrees of kinship, in descending order, who, under State law, would inherit the decedent's estate if the decedent died intestate who are at least 18 years of age and can be located after reasonable efforts.

f.          A person who has exhibited special care and concern for the decedent and is willing and able to make decisions about the cremation and disposition.

g.         In the case of indigents or any other individuals whose final disposition is the responsibility of the State or any of its instrumentalities, a public administrator, medical examiner, coroner, State‑appointed guardian, or any other public official charged with arranging the final disposition of the decedent may serve as the authorizing agent.

h.         In the case of individuals who have donated their bodies to science or whose death occurred in a nursing home or private institution and in which the institution is charged with making arrangements for the final disposition of the decedent, a representative of such institution may serve as the authorizing agent in the absence of any of the above.

i.          In the absence of any of the above, any person willing to assume responsibility as authorizing agent, as specified in this act.

This subsection does not grant to any person the right to cancel a preneed funeral contract executed pursuant to Article 13D of Chapter 90 of the General Statutes or to cause or prohibit the substitution of a preneed licensee as authorized under G.S. 90‑210.63 or permit modification of preneed contracts under G.S. 90‑210.63A. If a person under this subsection is incompetent at the time of the decedent's death, the person shall be treated as if he or she predeceased the decedent. An attending physician may certify the incompetence of a person and the certification shall apply to the rights under this subsection only. Any person under this subsection may waive his or her rights under this subsection by any written statement notarized by a notary public or signed by two witnesses.

(b)        A person who does not exercise his or her right to dispose of the decedent's body under subdivision (a)(2) of this section within five days of notification or 10 days from date of death, whichever is earlier, shall be deemed to have waived his or her right to authorize disposition of the decedent's body or to contest disposition in accordance with this section.

(c)        An individual at least 18 years of age may, in a writing signed by the individual, authorize the cremation and disposition of one or more of the individual's body parts that has been or will be removed. If the individual does not authorize the cremation and disposition, a person listed in subdivision (a)(2) of this section may authorize the cremation and disposition as if the individual were deceased.

(d)        This section does not apply to the disposition of dead human bodies as anatomical gifts under Part 3A of Article 16 of Chapter 130A of the General Statutes or the right to perform autopsies under Part 2 of Article 16 of Chapter 130A of the General Statutes.  (2003‑420, s. 2; 2007‑531, s. 22; 2008‑153, s. 5.)



§ 90-210.125. Authorization to cremate.

§ 90‑210.125.  Authorization to cremate.

(a)        A crematory licensee shall not cremate human remains until it has received a cremation authorization form signed by an authorizing agent. The cremation authorization form shall be prescribed by the Board and shall contain at a minimum the following information:

(1)        The identity of the human remains and confirmation that the human remains are in fact the individual so named.

(2)        The time and date of death of the decedent.

(3)        The name and address of the funeral establishment and/or the funeral director that obtained the cremation authorization.

(4)        The name and address of the crematory to be in receipt of the human remains for the purpose of cremation.

(5)        The name and address of the authorizing agent, the relationship between the authorizing agent and the decedent, and the date and time of signature of the authorizing agent.

(6)        A representation that the authorizing agent does in fact have the right to authorize the cremation of the decedent and that the authorizing agent is not aware of any living person who has a superior priority right to that of the authorizing agent, as set forth in G.S. 90‑210.124. Or, in the event that there is another living person who does have a superior priority right to that of the authorizing agent, a representation that the authorizing agent has made all reasonable efforts to contact such person, has been unable to do so, and has no reason to believe that such person would object to the cremation of the decedent.

(7)        A representation that the authorizing agent has either disclosed the location of all living persons with an equal right to that of the authorizing agent, as set forth in G.S. 90‑210.124, or does not know the location of any other living person with an equal right to that of the authorizing agent.

(8)        Authorization for the crematory to cremate the human remains, including authorization to process or pulverize the cremated remains.

(9)        A representation that the human remains do not contain a pacemaker or any other material or implant that may be potentially hazardous to the person performing the cremation.

(10)      The name of the person authorized to receive the cremated remains from the crematory licensee.

(11)      The manner in which final disposition of the cremated remains is to take place, if known. If the cremation authorization form does not specify final disposition in a grave, crypt, niche, or scattering area, then the form shall indicate that the cremated remains will be held by the crematory licensee for 30 days before they are disposed of, unless they are received from the crematory licensee prior to that time, in person, by the authorizing agent or his designee.

(12)      The signature of the authorizing agent attesting to the accuracy of all representations contained on the cremation authorization form, except as set forth in subsection (b) of this section.

(13)      If a cremation authorization form is being executed on a preneed basis, the cremation authorization form shall contain the disclosure required by G.S. 90‑210.126. The authorizing agent may specify in writing religious practices that conflict with Article 13 of this Chapter. The crematory licensee and funeral director shall observe those religious practices except where they interfere with cremation in a licensed crematory as specified under G.S. 90‑210.123 or the required documentation and record keeping.

(14)      A licensed funeral director of the funeral establishment or crematory licensee that received the cremation authorization form shall also sign the cremation authorization form. Such individual shall not be responsible for any of the representations made by the authorizing agent, unless such individual has actual knowledge to the contrary, except for the information requested by subdivisions (a)(1), (2), (3), (4), and (9) of this section, which shall be considered to be representations of the individual. In addition, the funeral director shall warrant to the crematory that the human remains delivered to the crematory licensee are the human remains identified on the cremation authorization form with any other documentation required by this State, any county, or any municipality.

(b)        An authorizing agent who signs a cremation authorization form shall be deemed to warrant the truthfulness of any facts set forth on the cremation authorization form, including that person's authority to order the cremation, except for the information required by subdivisions (a)(4) and (9) of this section, unless the authorizing agent has actual knowledge to the contrary. An authorizing agent signing a cremation authorization form shall be personally and individually liable for all damages occasioned thereby and resulting therefrom.

(c)        A crematory licensee shall have the legal right to cremate human remains upon the receipt of a cremation authorization form signed by an authorizing agent. There shall be no liability for a crematory licensee that cremates human remains pursuant to such authorization, or that releases or disposes of the cremated remains pursuant to such authorization, except for such crematory licensee's gross negligence, provided that the crematory licensee performs such functions in compliance with the provisions of this Article. There shall be no liability for a funeral establishment or licensee thereof that causes a crematory licensee to cremate human remains pursuant to such authorization, except for gross negligence, provided that the funeral establishment and licensee thereof and crematory licensee perform their respective functions in compliance with the provisions of this section.

(d)        After the authorizing agent has executed a cremation authorization form and prior to the commencement of the cremation, the authorizing agent may revoke the authorization and instruct the crematory licensee to cancel the cremation and to release or deliver the human remains to another crematory licensee or funeral establishment. Such instructions shall be provided to the crematory licensee in writing. A crematory licensee shall honor any instructions given to it by an authorizing agent under this section, provided that it receives such instructions prior to commencement of the cremation of the human remains. (2003‑420, s. 2.)



§ 90-210.126. Preneed cremation arrangements.

§ 90‑210.126.  Preneed cremation arrangements.

(a)        Any person, on a preneed basis, may authorize the person's own cremation and the final disposition of the person's cremated remains by executing, as the authorizing agent, a cremation authorization form on a preneed basis and having the form signed by two witnesses. The person shall retain a copy of this form, and a copy shall be sent to the funeral establishment and/or the crematory licensee. Any person shall have the right to transfer or cancel this authorization at any time prior to the person's death by destroying the executed cremation authorization form and providing written notice to the party or parties that received the cremation authorization form.

(b)        Any cremation authorization form executed by an individual as the individual's own authorizing agent on a preneed basis shall contain the following disclosure, which shall be completed by the authorizing agent:

/   /       I do not wish to allow any of my survivors the option of canceling my cremation and selecting alternative arrangements, regardless of whether my survivors deem such a change to be appropriate.

/   /       I wish to allow only the survivors whom I have designated below the option of canceling my cremation and selecting alternative arrangements or continuing to honor my wishes for cremation and purchasing services and merchandise if they deem such a change to be appropriate.

(c)        Except as provided in subsection (b) of this section, at the time of the death of a person who has executed, as the authorizing agent, a cremation authorization form on a preneed basis, any person in possession of the executed form, and any person charged with making arrangements for the disposition of the decedent's human remains who has knowledge of the existence of the executed form, shall use the person's best efforts to ensure that the decedent's human remains are cremated and that the final disposition of the cremated remains is in accordance with the instructions contained on the cremation authorization form.

(d)        If a crematory licensee is in possession of a completed cremation authorization form, executed on a preneed basis, and the crematory licensee is in possession of the designated human remains, then the crematory licensee shall be required to cremate the human remains and dispose of the human remains according to the instructions contained on the cremation authorization form. A crematory licensee that complies with the preneed cremation authorization form under these circumstances may do so without any liability. A funeral establishment or licensee thereof that causes a crematory licensee to act in accordance with the preneed cremation authorization form under these circumstances may do so without any liability.

(e)        Any preneed contract sold by, or preneed arrangements made with, a funeral establishment that includes a cremation shall specify the final disposition of the cremated remains, pursuant to G.S. 90‑210.130. In the event that no different or inconsistent instructions are provided to the crematory licensee by the authorizing agent at the time of death, the crematory licensee shall be authorized to release or dispose of the cremated remains as indicated in the preneed agreement. Upon compliance with the terms of the preneed agreement, the crematory licensee, and any funeral establishment or licensee thereof who caused the crematory licensee to act in compliance with the terms of the preneed agreement, shall be discharged from any legal obligation concerning such cremated remains.

(f)         The provisions of this section shall not apply to any cremation authorization form or preneed contract executed prior to the effective date of this act. Any funeral establishment, however, with the written approval of the authorizing agent or person who executed the preneed contract, may designate that such cremation authorization form or preneed contract shall be subject to this act. (2003‑420, s. 2.)



§ 90-210.127. Record keeping.

§ 90‑210.127.  Record keeping.

(a)        The crematory licensee shall furnish to the person who delivers such human remains to the crematory licensee a receipt, signed by both the crematory licensee and the person who delivers the human remains, showing the date and time of the delivery; the type of casket or cremation container that was delivered; the name of the person from whom the human remains were received and the name of the funeral establishment or other entity with whom such person is affiliated; the name of the person who received the human remains on behalf of the crematory licensee; and the name of the decedent. The crematory licensee shall retain a copy of this receipt in its permanent records for three years.

(b)        Upon its release of cremated remains, the crematory licensee shall furnish to the person who receives such cremated remains from the crematory licensee a receipt, signed by both the crematory licensee and the person who receives the cremated remains, showing the date and time of the release; the name of the person to whom the cremated remains were released and the name of the funeral establishment, cemetery, or other entity with whom such person is affiliated; the name of the person who released the cremated remains on behalf of the crematory licensee; and the name of the decedent. The crematory shall retain a copy of this receipt in its permanent records for three years.

(c)        A crematory licensee shall maintain at its place of business a record of all forms required by the Board of each cremation that took place at its facility for three years.

(d)        The crematory licensee shall maintain a record for three years of all cremated remains disposed of by the crematory licensee in accordance with G.S. 90‑210.126(d).

(e)        Upon completion of the cremation, the crematory licensee shall issue a certificate of cremation.

(f)         All records that are required to be maintained under this Article shall be subject to inspection by the Board or its agents upon request. (1989 (Reg. Sess., 1990), c. 988, s. 1; 1997‑399, s. 18; 2003‑420, s. 2.)



§ 90-210.128. Cremation containers.

§ 90‑210.128.  Cremation containers.

(a)        No crematory licensee shall make or enforce any rules requiring that any human remains be placed in a casket before cremation or that human remains be cremated in a casket, nor shall any crematory licensee refuse to accept human remains for cremation for the reason that they are not in a casket.

(b)        No crematory licensee shall make or enforce any rules requiring that any cremated remains be placed in an urn or receptacle designed to permanently encase the cremated remains after the cremation process has been performed. (2003‑420, s. 2.)



§ 90-210.129. Cremation procedures.

§ 90‑210.129.  Cremation procedures.

(a)        In deaths certified by the attending physician, the body shall not be cremated before the crematory licensee receives a death certificate signed by the attending physician, which shall contain at a minimum the following information:

(1)        Decedent's name;

(2)        Date of death;

(3)        Date of birth;

(4)        Sex;

(5)        Place of death;

(6)        Facility name (if not institution, give street and number);

(7)        County of death;

(8)        City of death; and

(9)        Time of death (if known).

(b)        When required by G.S. 130A‑388 and the rules adopted pursuant to that section or by successor statute and the rules pursuant to it, a cremation authorization form signed by a medical examiner shall be received by the crematory prior to cremation.

(c)        In deaths coming under full investigation by the Office of the Chief Medical Examiner, a burial‑transit permit/cremation authorization form must be received by the crematory before cremation.

(d)        No body shall knowingly be cremated with a pacemaker or defibrillator or other potentially hazardous implant or condition in place. The authorizing agent for the cremation of the human remains shall be responsible for taking all necessary steps to ensure that any pacemaker or defibrillator or other potentially hazardous implant or condition is removed or corrected prior to cremation. If an authorizing agent informs the funeral director and the crematory licensee on the cremation authorization form of the presence of a pacemaker or defibrillator or other potentially hazardous implant or condition in the human remains, then the funeral director shall be responsible for ensuring that all necessary steps have been taken to remove the pacemaker or defibrillator or other potentially hazardous implant or to correct the hazardous condition before delivering the human remains to the crematory.

(e)        Human remains shall not be cremated within 24 hours after the time of death, unless such death was a result of an infectious, contagious, or communicable and dangerous disease as listed by the Commission for Public Health, pursuant to G.S. 130A‑134, and unless such time requirement is waived in writing by the medical examiner, county health director, or attending physician where the death occurred.

(f)         No unauthorized person shall be permitted in view of the cremation chamber or in the holding and processing facility while any human remains are being removed from the cremation container, processed, or pulverized. Relatives of the deceased and their invitees, the authorizing agent and the agent's invitees, medical examiners, Inspectors of the North Carolina Board of Funeral Service, and law enforcement officers in the execution of their duties shall be authorized to have access to the crematory area, subject to the rules adopted by the crematory licensee governing the safety of such individuals.

(g)        Human remains shall be cremated only while enclosed in a cremation container. Upon completion of the cremation, and insofar as is possible, all of the recoverable residue of the cremation process shall be removed from the cremation chamber. Insofar as is possible, all residue of the cremation process shall then be separated from any foreign residue or anything else other than bone fragments and then be processed by pulverization so as to reduce the cremated remains to unidentifiable particles. Any foreign residue and anything other than the particles of the cremated remains shall be removed from the cremated remains as far as possible and shall be disposed of by the crematory licensee. This section does not apply where law otherwise provides for commingling of human remains. The fact that there is incidental and unavoidable residue in the cremation chamber used in a prior cremation is not a violation of this subsection.

(h)        The simultaneous cremation of the human remains of more than one person within the same cremation chamber is forbidden.

(i)         Every crematory shall have a holding and processing facility, within the crematory, designated for the retention of human remains prior to cremation. The holding and processing facility must comply with any applicable public health laws and rules and must meet all of the standards established pursuant to rules adopted by the Board.

(j)         Crematory licensees shall comply with standards established by the Board for the processing and pulverization of human remains by cremation.

(k)        Nothing in this Article shall require a crematory licensee to perform a cremation that is impossible or impractical to perform.

(l)         The cremated remains with proper identification shall be placed in an initial container or the urn selected or provided by the authorizing agent. The initial container or urn contents shall not be contaminated with any other object, unless specific authorization has been received from the authorizing agent or as provided in subsection (g) of this section.

(m)       If the cremated remains are greater than the dimensions of an initial container or urn, the excess cremated remains shall be returned to the authorizing agent or its representative in a separate container or urn.

(n)        If the cremated remains are to be shipped, the initial container or urn shall be packed securely in a suitable shipping container that complies with the requirements of the shipper. Cremated remains shall be shipped only by a method which has an internal tracing system available and which provides a receipt signed by the person accepting delivery, unless otherwise authorized in writing by the authorizing agent. Cremated remains shall be shipped to the proper address as stated on the cremation authorization form signed by the authorizing agent.

(o)        Unless the provisions of G.S. 130A‑114 apply, before cremation the crematory licensee shall receive a written statement, on a form prescribed by the Board and signed by the attending physician, acknowledging the circumstances, date, and time of the delivery of the fetal remains from the mother. If after reasonable efforts no physician can be identified with knowledge and information sufficient to complete the written statement required by this subsection, the crematory licensee shall obtain documentation of the circumstances, date, and time of delivery of the fetal remains prepared by a hospital, medical facility, law enforcement agency, or other entity. Notwithstanding any other provision of law, health care providers may release to a licensee, in accordance with the federal Standards for Privacy of Individually Identifiable Health Information under the Health Insurance Portability and Accountability Act of 1996 (HIPAA), medical records that document the circumstances, date, and time of delivery of fetal remains. If the crematory licensee cannot identify documents sufficient to meet the requirements of this subsection, the licensee shall report to the local medical examiner pursuant to G.S. 130A‑383(a).

(p)        If the provisions of Article 4 of Chapter 130A of the General Statutes apply, the crematory licensee shall receive a fetal report of death as prescribed in G.S. 130A‑114.

(q)        Before the cremation of amputated body parts, the crematory licensee shall receive a written statement, on a form prescribed by the Board and signed by the attending physician, acknowledging the circumstances of the amputation. If after reasonable efforts no physician can be identified with knowledge and information sufficient to complete the written statement required by this subsection, the crematory licensee shall notify the local medical examiner pursuant to G.S. 130A‑383(b). This section does not apply to the disposition of body parts cremated pursuant to Part 3A of Article 16 of Chapter 130A of the General Statutes.  (1989 (Reg. Sess., 1990), c. 988, s. 1; 1997‑399, s. 19; 2003‑420, s. 2; 2007‑182, s. 1.2; 2007‑531, s. 23; 2008‑153, s. 6.)



§ 90-210.130. Final disposition of cremated remains.

§ 90‑210.130.  Final disposition of cremated remains.

(a)        The authorizing agent shall provide the person with whom cremation arrangements are made with a signed statement specifying the ultimate disposition of the cremated remains, if known. The crematory licensee may store or retain cremated remains as directed by the authorizing agent. Records of retention and disposition of cremated remains shall be kept by the crematory licensee pursuant to G.S. 90‑210.127.

(b)        The authorizing agent is responsible for the disposition of the cremated remains. If, after a period of 30 days from the date of cremation, the authorizing agent or the agent's representative has not specified the final disposition or claimed the cremated remains, the crematory licensee or the person in possession of the cremated remains may release the cremated remains to another family member upon written notification to the authorizing agent delivered by certified mail or dispose of the cremated remains only in a manner permitted in this section. The authorizing agent shall be responsible for reimbursing the crematory licensee for all reasonable expenses incurred in disposing of the cremated remains pursuant to this section. A record of such disposition shall be made and kept by the person making the disposition. Upon disposing of cremated remains in accordance with this section, the crematory licensee or person in possession of the cremated remains shall be discharged from any legal obligation or liability concerning such cremated remains.

(c)        In addition to the disposal of cremated remains in a crypt, niche, grave, or scattering garden located in a dedicated cemetery, or by scattering over uninhabited public land, the sea, or other public waterways pursuant to subsection (f) of this section, cremated remains may be disposed of in any manner on the private property of a consenting owner, upon direction of the authorizing agent. If cremated remains are to be disposed of by the crematory licensee on private property, other than dedicated cemetery property, the authorizing agent shall provide the crematory licensee with the written consent of the property owner.

(d)        Except with the express written permission of the authorizing agent, no person may:

(1)        Dispose of or scatter cremated remains in such a manner or in such a location that the cremated remains are commingled with those of another person. This subdivision shall not apply to the scattering of cremated remains at sea or by air from individual closed containers or to the scattering of cremated remains in an area located in a dedicated cemetery and used exclusively for such purposes.

(2)        Place cremated remains of more than one person in the same closed container. This subdivision shall not apply to placing the cremated remains of members of the same family in a common closed container designed for the cremated remains of more than one person with the written consent of the family.

(e)        Cremated remains shall be released by the crematory licensee to the individual specified by the authorizing agent on the cremation authorization form. The representative of the crematory licensee and the individual receiving the cremated remains shall sign a receipt indicating the name of the deceased, and the date, time, and place of the receipt, and contain a representation that the handling of the final disposition will be in a proper manner. After this delivery, the cremated remains may be transported in any manner in this State, without a permit, and disposed of in accordance with the provisions of this Article.

(f)         Cremated remains may be scattered over uninhabited public land, over a public waterway or sea, subject to health and environmental standards, or on the private property of a consenting owner pursuant to subsection (c) of this section. A person may utilize a boat or airplane to perform such scattering. Cremated remains shall be removed from their closed container before they are scattered. (1989 (Reg. Sess., 1990), c. 988, s. 1; 1997‑399, s. 20; 2003‑420, s. 2; 2007‑531, s. 24.)



§ 90-210.131. Limitation of liability.

§ 90‑210.131.  Limitation of liability.

(a)        Any person signing a cremation authorization form as authorizing agent shall be deemed to warrant the truthfulness of any facts set forth in the cremation authorization form, including the identity of the deceased whose remains are sought to be cremated and that person's authority to order such cremation.

(b)        A crematory licensee shall have authority to cremate human remains only upon the receipt of a cremation authorization form signed by an authorizing agent. There shall be no liability of a crematory licensee that cremates human remains pursuant to such authorization or that releases or disposes of the cremated remains pursuant to such authorization. A crematory licensee and funeral establishment or licensee thereof who causes the crematory licensee to act shall have no liability for the final disposition or manner in which the cremated remains are handled after the cremated remains are released in accordance with the directions of the authorizing agent.

(c)        A crematory licensee shall not be responsible or liable for any valuables delivered to the crematory licensee with human remains.

(d)        A crematory licensee shall not be liable for refusing to accept a body or to perform a cremation until it receives a court order or other suitable confirmation that a dispute has been settled if:

(1)        It is aware of any dispute concerning the cremation of human remains;

(2)        It has a reasonable basis for questioning any of the representations made by the authorizing agent; or

(3)        For any other lawful reason.

(e)        If a crematory licensee is aware of any dispute concerning the release or disposition of the cremated remains, the crematory licensee may refuse to release the cremated remains until the dispute has been resolved or the crematory licensee has been provided with a court order authorizing the release or disposition of the cremated remains. A crematory licensee shall not be liable for refusing to release or dispose of cremated remains in accordance with this subsection. A crematory licensee may charge a reasonable storage fee if the dispute is not resolved within 30 days after it is received by the crematory licensee. (1989 (Reg. Sess., 1990), c. 988, s. 1; 1997‑399, s. 21; 2003‑420, s. 2.)



§ 90-210.132. Fees.

§ 90‑210.132.  Fees.

(a)        The Board may set and collect fees not to exceed the following amounts from crematory licensees, crematory manager permit holders, and applicants:

(1)..... Licensee application fee. .................................................... $400.00

(2)..... Annual renewal fee. ............................................................. 150.00

(3)..... Late renewal fee. ................................................................... 75.00

(4)..... Reinspection fee. ................................................................. 100.00

(5)..... Per cremation fee. ................................................................. 10.00

(6)..... Late fee, per cremation. ......................................................... 10.00

(7)..... Late fee, cremation report. .................................................... 75.00 per month

(8)..... Crematory manager permit application fee. .......................... 150.00

(9)..... Annual crematory manager permit renewal fee. ...................... 40.00.

(b)        The funds collected pursuant to this Article shall become part of the general fund of the Board. (1989 (Reg. Sess., 1990), c. 988, s. 1; 1997‑399, s. 22; 2003‑420, s. 2.)



§ 90-210.133. Crematory licensee rights.

§ 90‑210.133.  Crematory licensee rights.

(a)        A crematory licensee may adopt reasonable rules consistent with this Article for the management and operation of a crematory. Nothing in this subsection may be construed to prevent a crematory licensee from adopting rules which are more stringent than the provisions of this Article.

(b)        Nothing in this Article may be construed to relieve the crematory licensee from obtaining any other licenses or permits required by law.

(c)        Nothing in this Article shall prohibit or require the performance of cremations by crematory licensees or crematory managers for or directly with the public or exclusively for or through licensed funeral directors. (1989 (Reg. Sess., 1990), c. 988, s. 1; 2003‑420, s. 2.)



§ 90-210.134. Rulemaking, applicability, violations, and prohibitions of Article.

§ 90‑210.134.  Rulemaking, applicability, violations, and prohibitions of Article.

(a)        The Board is authorized to adopt and promulgate such rules for the carrying out and enforcement of the provisions of this Article as may be necessary and as are consistent with the laws of this State and of the United States. The Board may develop a Standard Cremation Authorization Form and procedures for its execution that shall be used by the crematory licensee subject to this Article, unless a crematory has its own form approved by the Board. A crematory licensee that uses its own approved cremation authorization form must have the cremation authorization form reapproved if changed or after amendments are made to this Article or the rules adopted by the Board related to cremation authorization forms. The Board may perform such other acts and exercise such other powers and duties as may be provided in this Article, in Article 13A of this Chapter, and otherwise by law and as may be necessary to carry out the powers herein conferred.

(b)        The provisions of this Article shall not apply to the cremation of medical waste performed by the North Carolina Anatomical Commission, licensed hospitals and medical schools, and the office of the Chief Medical Examiner when the disposition of such medical waste is the legal responsibility of the institutions.

(c)        A violation of any of the provisions of this Article is a Class 2 misdemeanor.

(d)        No person, firm, or corporation may request or authorize cremation or cremate human remains when the person, firm, or corporation has information indicating a crime or violence of any sort in connection with the cause of death unless such information has been conveyed to the State or county medical examiner and permission from the State or county medical examiner to cremate the human remains has thereafter been obtained. (1989 (Reg. Sess., 1990), c. 988, s. 1; 1993, c. 539, s. 640; 1994 Ex. Sess., c. 24, s. 14(c); 2003‑420, s. 2.)



§ 90-210.135. Cremation societies.

§ 90‑210.135.  Cremation societies.

No person, firm, or corporation licensed as a crematory under the provisions of this Article may operate a cremation society without first registering the name of the cremation society with the Board. (2007‑531, s. 25.)



§ 90-211: Repealed by Session Laws 1973, c. 476, s. 128.

Article 14.

Cadavers for Medical Schools.

§ 90‑211:  Repealed by Session Laws 1973, c.  476, s. 128.



§§ 90-212 through 90-216. Repealed by Session Laws 1975, c. 694, s. 1.

§§ 90‑212 through 90‑216.  Repealed by Session Laws 1975, c. 694, s. 1.



§§ 90-216.1 through 90-216.5. Repealed by Session Laws 1969, c. 84, s. 2.

Article 14A.

Bequest of Body or Part Thereof.

§§ 90‑216.1 through 90‑216.5.  Repealed by Session Laws 1969, c. 84, s. 2.



§§ 90-216.6 through 90-216.11. Repealed by Session Laws 1983, c. 891, s. 3, effective January 1, 1984.

Article 14B.

Disposition of Unclaimed Bodies.

§§ 90‑216.6 through 90‑216.11.  Repealed by Session Laws 1983, c. 891, s. 3, effective January 1, 1984.



§ 90-216.12. Repealed by Session Laws 1983, c. 891, s. 4, effective January 1, 1984.

Article 14C.

Final Disposition or Transportation of Deceased Migrant Farm Workers and Their Dependents.

§ 90‑216.12.  Repealed by Session Laws 1983, c. 891, s. 4, effective January 1, 1984.



§§ 90-217 through 90-220. Repealed by Session Laws 1983, c. 891, s. 5, effective January 1, 1984.

Article 15.

Autopsies.

§§ 90‑217 through 90‑220.  Repealed by Session Laws 1983, c. 891, s. 5, effective January 1, 1984.



§§ 90-220.1 through 90-220.11. Repealed by Session Laws 1983, c. 891, s. 6, effective January 1, 1984.

Article 15A.

Uniform Anatomical Gift Act.

§§ 90‑220.1 through 90‑220.11.  Repealed by Session Laws 1983, c. 891, s. 6, effective January 1, 1984.



§ 90-220.12. Supervision of licensed physician required; penalty for violation.

Article 15B.

Blood Banks.

§ 90‑220.12.  Supervision of licensed physician required; penalty for violation.

It shall be unlawful for any person, firm or corporation to engage in the selection of blood donors or in the collection, storage, processing, or transfusion of human blood, except at the direction or under the supervision of a physician licensed to practice medicine in North Carolina.  Any person, firm or corporation convicted of the violation of this section shall be guilty of a Class 1 misdemeanor. (1971, c. 938; 1993, c. 539, s. 641; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 90-220.13. Selection of donors; due care required.

§ 90‑220.13.  Selection of donors; due care required.

In the selection of donors due care shall be exercised to minimize the risks of transmission of agents that may cause hepatitis or other diseases. (1971, c. 938.)



§ 90-220.14. Inapplicability.

§ 90‑220.14.  Inapplicability.

Nothing in this Article shall be construed to affect the provisions of G.S. 20‑16.2 and G.S. 20‑139.1. (1971, c. 938.)



§ 90-221. Definitions.

Article 16.

Dental Hygiene Act.

§ 90‑221.  Definitions.

(a)        "Dental hygiene" as used in this Article shall mean the performance of the following functions: Complete oral prophylaxis, application of preventive agents to oral structures, exposure and processing of radiographs, administration of medicaments prescribed by a licensed dentist, preparation of diagnostic aids, and written records of oral conditions for interpretation by the dentist, together with such other and further functions as may be permitted by rules and regulations of the Board not inconsistent herewith.

(b)        "Dental hygienist" as used in this Article, shall mean any person who is a graduate of a Board‑accredited school of dental hygiene, who has been licensed by the Board, and who practices dental hygiene as prescribed by the Board.

(c)        "License" shall mean a certificate issued to any applicant upon completion of requirements for admission to practice dental hygiene.

(d)        "Renewal certificate" shall mean the annual certificate of renewal of license to continue practice of dental hygiene in the State of North Carolina.

(e)        "Board" shall mean "The North Carolina State Board of Dental Examiners" created by Chapter 139, Public Laws of 1879, and Chapter 178, Public Laws of 1915 as continued in existence by G.S. 90‑22.

(f)         "Supervision" as used in this Article shall mean that acts are deemed to be under the supervision of a licensed dentist when performed in a locale where a licensed dentist is physically present during the performance of such acts, except those acts performed under direction and in compliance with G.S. 90‑233(a) or G.S. 90‑233(a1), and such acts are being performed pursuant to the dentist's order, control and approval. (1945, c. 639, s. 1; 1971, c. 756, s. 1; 1981, c. 824, s. 1; 2007‑124, s. 1.)



§ 90-222. Administration of Article.

§ 90‑222.  Administration of Article.

The Board is hereby vested with the authority and is charged with the duty of administering the provisions of this Article. (1945, c. 639, s. 2.)



§ 90-223. Powers and duties of Board.

§ 90‑223.  Powers and duties of Board.

(a)        The Board is authorized and empowered to:

(1)        Conduct examinations for licensure,

(2)        Issue licenses and provisional licenses,

(3)        Issue annual renewal certificates,

(4)        Renew expired licenses, and

(5)        Contract with a regional or national testing agency to conduct clinical examinations. Prior to entering a contract with a regional or national testing agency, the Board shall evaluate the agency based on the following criteria:

a.         The number of states that recognize the results of the testing agency's examination.

b.         The cost to the applicant of the examination.

c.         How long the testing agency has been conducting examinations.

d.         Whether the examination includes procedures performed on human subjects as part of the assessment of clinical competencies.

(b)        The Board shall have the authority to make or amend rules and regulations not inconsistent with this Article governing the practice of dental hygiene and the granting, revocation and suspension of licenses and provisional licenses of dental hygienists.

(1)        Any rule adopted under this Article shall be distributed to all licensed dentists and all licensed dental hygienists within 30 days of final approval by the Board.

(2)        The Board shall issue every two years a compilation or supplement of the Dental Hygiene Act and the Board rules and regulations, and, upon written request therefor, a directory of dental hygienists to each licensed dentist and dental hygienist.

(c)        The Board shall keep on file in its office at all times a complete record of the names, addresses, license numbers and renewal certificate numbers of all persons entitled to practice dental hygiene in this State.

(d)        The Board shall, in addition to any other requirements for Board approval of a school or program of dental hygiene for purposes of this Article, require that any school or program in North Carolina develop and implement a procedure for advanced placement of potentially qualified persons. This procedure shall be designed to encourage and allow credit for any person who has attained special capabilities in dental work through military service, on‑the‑job training or working experience, or other means not otherwise qualifying the person to be immediately eligible for licensure. The procedure shall include these elements: public announcement of the procedure, a method for persons who have special capabilities through training or experience to make application to the school or program for advanced placement, personal counseling on obtaining advanced placement, administration of specially prepared written and clinical examinations for all parts of the curriculum otherwise required for graduation, exemption from course requirements when results of the examinations so indicate, and appropriate modification of curriculum requirements, when necessary, to facilitate individual advancement in education programs. The procedure for advanced placement shall not be approved by the Board unless it is fairly designed to facilitate the substitution of military or civilian training and experience for regular curricula, taking into account that the special nature of military and certain civilian training and experience may be equivalent without necessarily being identical to the courses of the school or program.

(e)        The Board shall have the authority to provide for programs for impaired dental hygienists as authorized in G.S. 90‑48.3. (1945, c. 639, s. 3; 1971, c. 756, s. 2; 1973, c. 871, s. 2; 1979, 2nd Sess., c. 1195, s. 14; 1987, c. 827, s. 1; 1999‑382, s. 2; 2000‑189, s. 7; 2006‑235, s. 1.)



§ 90-224. Examination.

§ 90‑224.  Examination.

(a)        The applicant for licensure must be of good moral character, have graduated from an accredited high school or hold a high school equivalency certificate duly issued by a governmental agency or unit authorized to issue the same, and be a graduate of a program of dental hygiene in a school or college approved by the Board.

(b)        The Board shall have the authority to establish in its rules and regulations:

(1)        The form of application;

(2)        The time and place of examination;

(3)        The type of examination;

(4)        The qualifications for passing the examination.

(b1)      The Board also may grant a license to an applicant who is found to have passed an examination given by a Board‑approved regional or national dental hygiene testing agency, provided that the Board deems the regional or national examination to be substantially equivalent to or an improvement upon the examination given by the Board, and the applicant meets the other qualifications set forth in this Article.

(c)        The Department of Justice may provide a criminal record check to the Board for a person who has applied for a new or renewal license through the Board. The Board shall provide to the Department of Justice, along with the request, the fingerprints of the applicant, any additional information required by the Department of Justice, and a form signed by the applicant consenting to the check of the criminal record and to the use of the fingerprints and other identifying information required by the State or national repositories. The applicant's fingerprints shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of the fingerprints to the Federal Bureau of Investigation for a national criminal history check. The Board shall keep all information pursuant to this subsection privileged, in accordance with applicable State law and federal guidelines, and the information shall be confidential and shall not be a public record under Chapter 132 of the General Statutes.

The Department of Justice may charge each applicant a fee for conducting the checks of criminal history records authorized by this subsection. (1945, c. 639, s. 4; 1971, c. 756, s. 3; 2002‑147, s. 10; 2006‑235, s. 2.)



§ 90-224.1. Licensure by credentials.

§ 90‑224.1.  Licensure by credentials.

(a)        The Board may issue a license by credentials to an applicant who has been licensed to practice dental hygiene in any state or territory of the United States if the applicant produces satisfactory evidence to the Board that the applicant has the required education, training, and qualifications; is in good standing with the licensing jurisdiction; has passed the National Board Dental Hygiene Examination administered by the Joint Commission on National Dental Examinations; has passed satisfactory examinations of proficiency in the knowledge and practice of dental hygiene as determined by the Board; and meets all other requirements of this section and rules adopted by the Board. The Board may, in its discretion, refuse to issue a license by credentials to an applicant who the Board determines is unfit to practice dental hygiene.

(b)        The applicant for licensure shall be of good moral character, have graduated from an accredited high school or hold a high school equivalency certificate duly issued by a governmental agency or authorized unit, and have graduated from a dental hygiene program or school accredited by the Commission on Dental Accreditation of the American Dental Association and approved by the Board.

(c)        The applicant must meet all of the following conditions:

(1)        Has been actively practicing dental hygiene, as defined in G.S. 90‑221, under the supervision of a licensed dentist for a minimum of two years immediately preceding the date of application.

(2)        Has no history of disciplinary action or pending disciplinary action in the military or in any state or territory in which the applicant is or has ever been licensed.

(3)        Has no felony convictions and has no other criminal convictions that would affect the applicant's ability to render competent dental hygiene care.

(4)        Has not failed a licensure examination administered by the North Carolina State Board of Dental Examiners.

(d)        The applicant for licensure by credentials shall submit an application, the form of which shall be determined by the Board, pay the fee required by G.S. 90‑232, successfully complete examinations in Jurisprudence and Sterilization and Infection Control, and meet other criteria or requirements established by the Board, which may include an examination or interview before the Board or its authorized agents.

(e)        This section shall not be construed to include licensure by reciprocity, which is prohibited. (2002‑37, s. 3.)



§ 90-225. License issue and display.

§ 90‑225.  License issue and display.

(a)        The Board shall issue licenses to examinees who pass the Board's examination.

(b)        The Board shall determine:

(1)        The method and time of notifying successful candidates,

(2)        The time and form for issuing licenses, and

(3)        The place license must be displayed. (1945, c. 639, s. 5; 1971, c. 756, s. 4.)



§ 90-225.1. Continuing education courses required.

§ 90‑225.1.  Continuing education courses required.

All dental hygienists licensed under G.S. 90‑225 shall be required to attend Board‑approved courses of study in subjects relating to dental hygiene.  The Board shall have authority to consider and approve courses, or providers of courses, to the end that those attending will gain (i) information on existing and new methods and procedures used by dental hygienists, (ii) information leading to increased safety and competence in their dealings with patients and supervising dentists, and (iii) information on other matters, as they develop, that are of continuing importance to the practice of dental hygiene as a part of the practice of dentistry.  The Board shall determine the number of hours of study within a particular period and the nature of course work required.  Failure to comply with continuing education requirements adopted under the authority of this section shall be grounds for the Board to decline to issue a renewal certificate under G.S. 90‑227. (1993, c. 307, s. 3.)



§ 90-226. Provisional license.

§ 90‑226.  Provisional license.

(a)        The North Carolina State Board of Dental Examiners shall, subject to its rules and regulations, issue a provisional license to practice dental hygiene to any person who is licensed to practice dental hygiene anywhere in the United States, or in any country, territory or other recognized jurisdiction, if the Board shall determine that said licensing jurisdiction imposed upon said person requirements for licensure no less exacting than those imposed by this State. A provisional licensee may engage in the practice of dental hygiene only in strict accordance with the terms, conditions and limitations of her license and with the rules and regulations of the Board pertaining to provisional license.

(b)        A provisional license shall be valid until the date of the announcement of the results of the next succeeding Board examination of candidates for licensure to practice dental hygiene in this State,  unless the same shall be earlier revoked or suspended by the Board.

(c)        No person who has failed an examination conducted by the North Carolina State Board of Dental Examiners shall be eligible to receive a provisional license.

(d)        Any person desiring to secure a provisional license shall make  application therefor in the manner and form prescribed by the rules and regulations of the Board and shall pay the fee prescribed in G.S.  90‑232.

(e)        A provisional licensee shall be subject to those various disciplinary measures and penalties set forth in G.S. 90‑229 upon a determination of the Board that said provisional licensee has violated any of the terms or provisions of this Article. (1971, c. 756, s. 5; 1975, c. 19, s. 5.)



§ 90-227. Renewal certificates.

§ 90‑227.  Renewal certificates.

(a)        The Board shall issue annual renewal certificates to licensed dental hygienists.

(b)        The Board shall have the authority to establish in its rules and regulations:

(1)        The form of application for renewal certificates;

(2)        The time the application must be submitted;

(3)        The type of certificate to be issued;

(4)        How the certificate must be displayed;

(5)        The penalty for late application;

(6)        The automatic loss of license if applications are not submitted. (1945, c. 639, s. 6; 1971, c. 756, s. 6.)



§ 90-228. Renewal of license.

§ 90‑228.  Renewal of license.

The Board shall have the authority to renew the license of a dental hygienist who fails to obtain a renewal certificate for any year provided she

(1)        Makes application for a renewal of license and

(2)        Meets the qualifications established by the Board. (1945, c.  639, s. 7; 1971, c. 756, s. 7.)



§ 90-229. Disciplinary measures.

§ 90‑229.  Disciplinary measures.

(a)        The North Carolina State Board of Dental Examiners shall have the power and authority to (i) Refuse to issue a license to practice dental hygiene; (ii) Refuse to issue a certificate of renewal to practice dental hygiene; (iii) Revoke or suspend a license to practice dental hygiene; [and] (iv) Invoke such other disciplinary measures, censure or probative terms against a licensee as it deems proper; in any instance or instances in which the Board is satisfied that such applicant or licensee:

(1)        Has engaged in any act or acts of fraud, deceit or misrepresentation in obtaining or attempting to obtain a license or the renewal thereof;

(2)        Has been convicted of any of the criminal provisions of this Article or has entered a plea of guilty or nolo contendere to any charge or charges arising therefrom;

(3)        Has been convicted of or entered a plea of guilty or nolo contendere to any felony charge or to any misdemeanor charge involving moral turpitude;

(4)        Is a chronic or persistent user of intoxicants, drugs or narcotics to the extent that the same impairs her ability to practice dental hygiene;

(5)        Is incompetent in the practice of dental hygiene;

(6)        Has engaged in any act or practice violative of any of the provisions of this Article or violative of any of the rules and regulations promulgated and adopted by the Board, or has aided, abetted or assisted any other person or entity in the violation of the same;

(7)        Has practiced any fraud, deceit or misrepresentation upon the public or upon any individual in an effort to acquire or retain any patient or patients;

(8)        Has made fraudulent or misleading statements pertaining to her skill, knowledge, or method of treatment or practice;

(9)        Has committed any fraudulent or misleading acts in the practice of dental hygiene;

(10)      Has, in the practice of dental hygiene, committed an act or acts constituting malpractice;

(11)      Has employed a person not licensed in this State to do or perform any act or service, or has aided, abetted or assisted any such unlicensed person to do or perform any act or service which cannot lawfully be done or performed by such person;

(12)      Has engaged in any unprofessional conduct as the same may be from time to time, defined by the rules and regulations of the Board;

(13)      Is mentally, emotionally, or physically unfit to practice dental hygiene or is afflicted with such a physical or mental disability as to be deemed dangerous to the health and welfare of patients. An adjudication of mental incompetency in a court of competent jurisdiction or a determination thereof by other lawful means shall be conclusive proof of unfitness to practice dental hygiene unless or until such person shall have been subsequently lawfully declared to be mentally competent.

(b)        As used in this section the term "licensee" includes licensees and provisional licensees and the term "license" includes licenses and provisional licenses. (1945, c. 639, s. 8; 1971, c. 756, s. 8; 1997‑456, s. 27.)



§ 90-230. Certificate upon transfer to another state.

§ 90‑230.  Certificate upon transfer to another state.

Any dental hygienist duly licensed by the North Carolina State Board of Dental Examiners, desiring to move from North Carolina  to another state, territory or foreign country, if a holder of a certificate of renewal of license from said Board, upon application to said Board and the payment to it of the fee in this Article provided, shall be issued a certificate showing her full name and address, the date of license originally issued to her, the date and number of her renewal of license, and whether any charges have been filed with the Board against her. The Board may provide forms for such certificate, requiring such additional information as it may determine proper. (1971, c. 756, s. 10.)



§ 90-231. Opportunity for licensee or applicant to have hearing.

§ 90‑231.  Opportunity for licensee or applicant to have hearing.

(a)        With the exception of applicants for reinstatement after revocation, every applicant for a license or provisional license to practice dental hygiene or licensee or provisional licensee to practice dental hygiene shall after notice have an opportunity to be heard before the North Carolina State Board of Dental Examiners shall take any action the effect of which would be:

(1)        To deny permission to take an examination for licensing for which application has been duly made; or

(2)        To deny a license after examination for any cause other than failure to pass an examination; or

(3)        To withhold the renewal of a license for any cause other than failure to pay a statutory renewal fee; or

(4)        To suspend a license; or

(5)        To revoke a license; or

(6)        To revoke or suspend a provisional license; or

(7)        To invoke any other disciplinary measures, censure or probative terms against a licensee or provisional licensee,

such proceedings to be conducted in accordance with the provisions of Chapter 150B of the General Statutes of North Carolina.

(b)        In lieu of or as a part of such hearing and subsequent proceedings the Board is authorized and empowered to enter any consent order relative to the discipline, censure, or probation of a licensee, provisional licensee or an applicant for a license or provisional license, or relative to the revocation or suspension of a license or provisional license.

(c)        Following the service of the notice of hearing as required by Chapter 150B of the General Statutes, the Board and the person upon whom such notice is served shall have the right to conduct adverse examinations, take depositions, and engage in such further discovery proceedings as are permitted by the laws of this State in civil matters. The Board is hereby authorized and empowered to issue such orders, commissions, notices, subpoenas, or other process as might be necessary or proper to effect the purposes of this subsection; provided, however, that no member of the Board shall be subject to examination hereunder. (1945, c. 639, s. 10; 1967, c. 489, s. 1; 1971, c. 756, s. 11; 1973, c. 1331, s. 3; 1987, c. 827, s. 1.)



§ 90-232. Fees.

§ 90‑232.  Fees.

(a)        In order to provide the means of carrying out and enforcing the provisions of this Article and the duties devolving upon the North Carolina State Board of Dental Examiners, it is authorized to charge and collect fees established by its rules not exceeding the following:

(1)       Each applicant for examination................................................................ $350.00

(2)       Each renewal certificate, which fee shall be annually fixed by the Board and not later than November 30 of each year it shall give written notice of the amount of the renewal fee to each dental hygienist licensed to practice in this State by mailing such notice to the last address of record with the Board of each such dental hygienist................................................................................................... 250.00

(3)       Each restoration of license........................................................................ 150.00

(4)       Each provisional license............................................................................ 150.00

(5)       Each certificate of license to a resident dental hygienist desiring to change to another state or territory............................................................................. 50.00

(6)       Annual fee to be paid upon license renewal to assist in funding programs for impaired dental hygienists........................................................................... 80.00

(7)       Each license by credentials ................................................................... 1,500.

(b)        In all instances where the Board uses the services of a regional or national testing agency for preparation, administration, or grading of examinations, the Board may require applicants to pay the actual cost of the testing agency in lieu of the fee authorized in subdivision (a)(1) of this section.

(c)        In no event may the annual fee imposed on dental hygienists to fund the impaired dental hygienists program exceed the annual fee imposed on dentists to fund the impaired dentist program. All fees shall be payable in advance to the Board and shall be disposed of by the Board in the discharge of its duties under this Article. (1945, c. 639, s. 11; 1965, c. 163, s. 7; 1967, c. 489, s. 2; 1971, c. 756, s. 12; 1987, c. 555, s. 2; 1999‑382, s. 3; 2002‑37, s. 6; 2003‑348, s. 2; 2006‑235, s. 3.)



§ 90-233. Practice of dental hygiene.

§ 90‑233.  Practice of dental hygiene.

(a)        A dental hygienist may practice only under the supervision of one or more licensed dentists. This subsection shall be deemed to be complied with in the case of dental hygienists employed by or under contract with a local health department or State government dental public health program and especially trained by the Dental Health Section of the Department of Health and Human Services as public health hygienists, while performing their duties for the persons officially served by the local health department or State government program under the direction of a duly licensed dentist employed by that program or by the Dental Health Section of the Department of Health and Human Services.

(a1)      A dental hygienist who has three years of experience in clinical dental hygiene or a minimum of 2,000 hours performing primarily prophylaxis or periodontal debridement under the supervision of a licensed dentist, who completes annual CPR certification, who completes six hours each year of Board‑approved continuing education in medical emergencies in addition to the requirements of G.S. 90‑225.1, and who is designated by the employing dentist as being capable of performing clinical hygiene procedures without the direct supervision of the dentist, may perform one or more dental hygiene functions as described in G.S. 90‑221(a) without a licensed dentist being physically present if all of the following conditions are met:

(1)        A licensed dentist directs in writing the hygienist to perform the dental hygiene functions.

(2)        The licensed dentist has personally conducted an evaluation of the patient which shall include a complete oral examination of the patient, a thorough analysis of the patient's health history, a diagnosis of the patient's condition, and a specific written plan for treatment.

(3)        The dental hygiene functions directed to be performed in accordance with this subsection shall be conducted within 120 days of the dentist's evaluation.

(4)        The services are performed in nursing homes; rest homes; long‑term care facilities; rural and community clinics operated by Board‑approved nonprofits; rural and community clinics operated by federal, State, county, or local governments; and any other facilities identified by the Office of Rural Health and approved by the Board as serving dental access shortage areas.

(a2)      A dental hygienist shall not establish or operate a separate care facility that exclusively renders dental hygiene services.

(a3)      A dental hygienist who has been disciplined by the Board may not practice outside the direct supervision of a dentist under G.S. 90‑233(a1). A dentist who has been disciplined by the Board may not allow a hygienist to work outside of that dentist's direct supervision under G.S. 90‑233(a1).

(a4)      Each dentist who chooses to order dental hygiene services under G.S. 90‑233(a1) shall report annually to the Board the number of patients who were treated outside the direct supervision of the dentist, the location in which the services were performed by the hygienist, and a description of any adverse circumstances which occurred during or after the treatment, if any. The dentist's report shall not identify hygienists or patients by name or any other identifier.

(a5)      Clinical dental hygiene services shall be provided in compliance with both CDC and OSHA standards for infection control and patient treatment.

(b)        A dentist in private practice may not employ more than two dental hygienists at one and the same time who are employed in clinical dental hygiene positions.

(c)        Dental hygiene may be practiced only by the holder of a license or provisional license currently in effect and duly issued by the Board. The following acts, practices, functions or operations, however, shall not constitute the practice of dental hygiene within the meaning of this Article:

(1)        The teaching of dental hygiene in a school or college approved by the Board in a board‑approved program by an individual licensed as a dental hygienist in any state in the United States.

(2)        Activity which would otherwise be considered the practice of dental hygiene performed by students enrolled in a school or college approved by the Board in a board‑approved dental hygiene program under the direct supervision of a dental hygienist or a dentist duly licensed in North Carolina or qualified for the teaching of dentistry pursuant to the provisions of G.S. 90‑29(c)(3), acting as an instructor.

(3)        Any act or acts performed by an assistant to a dentist licensed to practice in this State when said act or acts are authorized and permitted by and performed in accordance with rules and regulations promulgated by the Board.

(4)        Dental assisting and related functions as a part of their instructions by students enrolled in a course in dental assisting conducted in this State and approved by the Board, when such functions are performed under the supervision of a dentist acting as a teacher or instructor who is either duly licensed in North Carolina or qualified for the teaching of dentistry pursuant to the provisions of G.S. 90‑29(c)(3). (1945, c. 639, s. 12; 1971, c. 756, s. 13; 1973, c. 476, s. 128; 1981, c. 824, ss. 2, 3; 1989, c. 727, s. 219(6a); 1997‑443, s. 11A.23; 1999‑237, s. 11.65; 2007‑124, s. 2.)



§ 90-233.1. Violation a misdemeanor.

§ 90‑233.1.  Violation a misdemeanor.

Any person who shall violate, or aid or abet another in violating, any of the provisions of this Article shall be guilty of a Class 1 misdemeanor. (1945, c. 639, s. 13; 1971, c. 756, s. 14; 1993, c. 539, s. 642; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 90-234. Necessity for certificate of registration.

Article 17.

Dispensing Opticians.

§ 90‑234.  Necessity for certificate of registration.

On and after the first day of July, 1951, no person or combination of persons shall for pay, or reward, either directly or indirectly, practice as a dispensing optician as hereinafter defined in the State of North Carolina without a certificate of registration issued pursuant to the provisions of this Article by the North Carolina State Board of Opticians hereinafter established. (1951, c. 1089, s. 1.)



§ 90-235. Definition.

§ 90‑235.  Definition.

Within the meaning of the provisions of this Article, the term "dispensing optician" defines one who prepares and dispenses lenses, spectacles, eyeglasses and/or appurtenances thereto to the intended wearers thereof on written prescriptions from physicians or optometrists duly licensed to practice their professions, and in accordance with such prescriptions interprets, measures, adapts, fits and adjusts such lenses, spectacles, eyeglasses and/or appurtenances thereto to the human face for the aid or correction of visual or ocular anomalies of the human eye. The services and appliances related to ophthalmic dispensing shall be dispensed, furnished or supplied to  the intended wearer or user thereof only upon prescription issued by a physician or an optometrist; but duplications, replacements, reproductions or repetitions may be done without prescription, in which event any such act shall be construed to be ophthalmic dispensing, the same as if performed on the basis of a written prescription. (1951, c. 1089, s. 2.)



§ 90-236. What constitutes practicing as a dispensing optician.

§ 90‑236.  What constitutes practicing as a dispensing optician.

Any one or combination of the following practices when done for pay or reward shall constitute practicing as a dispensing optician: Interpreting prescriptions issued by licensed physicians and/or optometrists; fitting glasses on the face; servicing glasses or spectacles; measuring of patient's face, fitting frames, compounding and fabricating lenses and frames, and any therapeutic device used or employed in the correction of vision, and alignment of frames to the face of the wearer, provided, however, that the provisions of this section shall not apply to students and apprentices. (1951, c. 1089, s. 3; 1977, c. 755, s. 1.)



§ 90-236.1. Requirements for filling contact lens prescriptions.

§ 90‑236.1.  Requirements for filling contact lens prescriptions.

No person, firm or corporation licensed or registered under this Article shall fill a prescription or dispense lenses, other than  spectacle lenses, unless the prescription specifically states on its face that the prescriber intends it to be for contact lenses and includes the type and specifications of the contact lenses being prescribed. No person, firm or corporation licensed under this Article shall fill a prescription beyond the expiration date stated on the face thereof.

Any person, firm or corporation that dispenses contact lenses on the prescription of a practitioner licensed under Articles 1 or 6 of this Chapter shall, at the time of delivery of the lenses, inform the  recipient both orally and in writing that he return to the prescriber for insertion of the lens, instruction on lens insertion and care, and to ascertain the accuracy and suitability of the prescribed lens. The  statement shall also state that if the recipient does not return to the prescriber after delivery of the lens for the purposes stated above, the prescriber shall not be responsible for any damages or injury resulting from the prescribed lens, except that this sentence does not apply if the dispenser and the prescriber are the same person.

Prescriptions filled pursuant to this section shall be kept on file by the prescriber and the person filling the prescription for at least 24 months after the prescription is filled.

Any person, firm or corporation dispensing, furnishing or supplying contact lenses in interstate commerce or at retail to recipients in this State, other than a practitioner licensed under Article 1 or Article 6 of this Chapter, is deemed a "dispensing optician" under G.S. 90‑235 and is subject to the provisions of this Article. (1981, c. 600, s. 1; 1985, c. 748.)



§ 90-237. Qualifications for dispensing opticians.

§ 90‑237.  Qualifications for dispensing opticians.

In order to be issued a license as a registered licensed optician by the North Carolina State Board of Opticians, the applicant:

(1)        Shall not have violated this Article or the rules of the Board.

(2)        Shall be at least 18 years of age and a high school graduate or equivalent.

(2a)      Shall be of good moral character.

(3)        Shall have passed an examination conducted by the Board to determine his or her fitness to engage in the business of a dispensing optician.

(4)        Shall have completed a six‑month internship by working full time under the supervision of a licensed optician, optometrist, or physician trained in ophthalmology, in order to demonstrate proficiency in the areas of measurement of the face, and fitting and adjusting glasses and frames to the face, lens recognition, lens design, and prescription interpretation. (1951, c. 1089, s. 4; 1977, c. 755, s. 2; 1981, c. 600, s. 2; 1997‑424, s. 1.)



§ 90-238. North Carolina State Board of Opticians created; appointment and qualification of members.

§ 90‑238.  North Carolina State Board of Opticians created; appointment and qualification of members.

The North Carolina State Board of Opticians is created. The Board's duty is to carry out the purposes and enforce the provisions of this Article. The Board shall consist of seven members appointed by the Governor as follows:

(1)        Five licensed dispensing opticians, each of whom shall serve three‑year terms;

(2)        Two residents of North Carolina who are not licensed as dispensing opticians, physicians, or optometrists, who shall serve three‑year terms.

Each member of the Board shall serve until the member's successor is appointed and qualifies. No person shall serve on this Board for more than two complete consecutive terms. Before beginning office, each member of the Board shall take all oaths prescribed for other State officers in the manner provided by law, which oaths shall be filed in the office of the Secretary of State. The Governor may remove any member of the Board for good cause shown, may appoint members to fill unexpired terms, and must make optician appointments from a list of three nominees for each vacancy submitted by the Board as a result of an election conducted by the Board each year and open to all licensees. In naming candidates for election, the Board must ensure that its candidates reflect the composition of the State with regards to gender, ethnic, racial, and age composition. If the Board fails to fulfill its requirements under this section, the Governor may appoint a licensed optician to fill a vacancy on the Board. (1951, c. 1089, s. 5; 1979, c. 533; 1981, c. 600, s. 3; 1997‑424, s. 7; 2007‑525, s. 13.)



§ 90-239. Organization, meetings and powers of Board.

§ 90‑239.  Organization, meetings and powers of Board.

Within 30 days after appointment of the Board, the Board shall hold its first regular meeting, and at said meeting and annually thereafter shall choose from among its members a chairman, vice‑chairman, a secretary and a treasurer. The Board may combine the offices of secretary and treasurer. The Board shall make such rules and regulations not inconsistent with the law as may be necessary to the proper performance of its duties, may employ agents to carry out the purposes of this Article, and each member may administer oaths and take testimony concerning any matter within the jurisdiction of the Board, and a majority of the Board shall constitute a quorum. The Board shall meet at least once a year, the time and place of meeting to be designated by the chairman. Special meetings may be called by the chairman or upon request of three members. The secretary of the Board shall keep a full and complete record of its proceedings, which shall at all reasonable times be open to public inspection. (1951, c. 1089, s. 6; 1981, c. 600, ss. 4‑7.)



§ 90-240. Examination.

§ 90‑240.  Examination.

(a)        Applicants to take the examination for dispensing opticians shall be high school graduates or the equivalent who:

(1)        Have successfully completed a two‑year course of training in an accredited school of opticianry with a minimum of 1600 hours or

(2)        Have completed three and one‑half years of apprenticeship while registered with the Board under a licensed dispensing optician, with time spent in a recognized school credited as  part of the apprenticeship period or

(3)        Have completed three and one‑half years of apprenticeship while registered with the Board under the direct supervision of an optometrist or a physician specializing in ophthalmology, provided the supervising optometrist or physician elects to operate the apprenticeship under the same requirements applicable to dispensing opticians.

(b)        The examination shall be confined to such knowledge as is reasonably necessary to engage in preparation and dispensing of optical devices and shall include the following:

(1)        The skills necessary for the proper analysis of prescriptions;

(2)        The skills necessary for the dispensing of eyeglasses and contact lenses; and

(3)        The processes by which the products offered by dispensing opticians are manufactured.

(c)        The examination shall be given at least twice each year at sites and on dates that are publicly announced 60 days in advance.

(d)        Each applicant shall, upon request, receive his or her examination score on each section of the examination.

(e)        The Board may include as part or all of the examination, any nationally prepared and recognized examination, and will periodically review and validate any exam in use by the Board. The Board will credit an applicant with the score on any national test taken in the last three years to the extent such test may be included in the North Carolina exam.

(f)         An applicant for admission on the basis of apprenticeship shall have worked full time under the supervision of a licensed dispensing optician, optometrist or physician trained in ophthalmology. An apprentice shall have obtained experience in ophthalmic fabricating and manufacturing techniques and processes for no less than six months and shall have gained experience in the other activities defined as dispensing herein. (1951, c. 1089, s. 7; 1977, c. 755, s. 3; 1981, c. 600, s. 8.)



§ 90-241. Waiver of written examination requirements.

§ 90‑241.  Waiver of written examination requirements.

(a)        The Board shall grant a license without examination to any applicant who:

(1)        Is at least 18 years of age.

(2)        Is of good moral character.

(3)        Holds a license in good standing as a dispensing optician in another state.

(4)        Has engaged in the practice of opticianry in the other state for four years immediately preceding the application to the Board.

(5)        Has not violated this Article or the rules of the Board.

(b)        The Board shall grant admission to the next examination and grant license upon attainment of a passing score on the examination to a person who has worked, in a state that does not license opticians, in opticianry for four years immediately preceding the application to the Board performing tasks and taking the curriculum equivalent to the North Carolina apprenticeship, and who meets the requirements of G.S. 90‑237(1) through (3).

(c)        Any person desiring to secure a license under this section shall make application therefor in the manner and form prescribed by the rules of the Board and shall pay the fee prescribed in G.S. 90‑246.

(d)        Repealed by Session Laws 1997‑424, s. 2. (1951, c. 1089, s. 8; 1977, c. 755, s. 4; 1979, c. 166, ss. 2, 3; 1981, c. 600, s. 9; 1997‑424, s. 2.)



§ 90-242. Repealed by Session Laws 1981, c. 600, s. 10.

§ 90‑242.  Repealed by Session Laws 1981, c. 600, s. 10.



§ 90-243. Registration of places of business, apprentices.

§ 90‑243.  Registration of places of business, apprentices.

The Board may adopt rules requiring, as a condition of dispensing, the registration of places of business where ophthalmic dispensing is engaged in, and for registration of apprentices and interns who are working under direct supervision of a licensed optician. The Board may also require that any information furnished to it as required by law or regulation be furnished under oath. (1951, c. 1089, s. 10; 1967, c. 691, s. 49; 1979, c. 166, s. 1; 1981, c. 600, s. 11.)



§ 90-244. Display, use, and renewal of license of registration.

§ 90‑244.  Display, use, and renewal of license of registration.

(a)        Every person to whom a license has been granted under this Article shall display the same in a conspicuous part of the office or establishment wherein he is engaged as a dispensing optician. The Board may adopt regulations concerning the display of registrations of places of business and of apprentices and interns.

(b)        A license issued by the Board automatically expires on the first day of January of each year. A license shall be reinstated without penalty from January 1 through January 15 immediately following expiration. After January 15, a license shall be reinstated by payment of the renewal fee and a penalty of fifty dollars ($50.00). Licenses that remain expired two years or more shall not be reinstated. (1951, c. 1098, s. 11; 1981, c. 600, s. 12; 1997‑424, s. 3.)



§ 90-245. Collection of fees.

§ 90‑245.  Collection of fees.

The secretary to the Board is hereby authorized and empowered to collect in the name and on behalf of this Board the fees prescribed by this Article and shall turn over to the State Treasurer all funds collected or received under this Article, which funds shall be credited to the North Carolina State Board of Opticians, and said funds shall be held and expended under the supervision of the Director of the Budget of the State of North Carolina exclusively for the administration and enforcement of the provisions of this Article. Nothing in this Article shall be construed to authorize any expenditure in excess of the amount available from time to time in the hands of the State Treasurer derived from the fees collected under the provisions of this Article and received by the State Treasurer in the  manner aforesaid. (1951, c. 1089, s. 12; 1981, c. 884, s. 9.)



§ 90-246. Fees.

§ 90‑246.  Fees.

In order to provide the means of administering and enforcing the provisions of this Article and the other duties of the North Carolina State Board of Opticians, the Board is hereby authorized to charge and collect fees established by its rules not to exceed the following:

(1)....... Each examination.................................................................................... $200.00

(2)....... Each initial license.................................................................................... $ 50.00

(3)....... Each renewal of license........................................................................... $100.00

(4)....... Each license issued to a practitioner of another

........... state to practice in this State.................................................................... $200.00

(5)....... Each registration of an optical place of business........................................ $ 50.00

(6)....... Each application for registration as an opticianry

........... apprentice or intern, and renewals thereof................................................ $ 25.00

(7)....... Repealed by Session Laws 1997‑424, s. 4.

(8)....... Each registration of a training establishment.............................................. $ 25.00

(9)....... Each license verification........................................................................... $ 10.00.

(1951, c. 1089, s. 13; 1977, c. 755, s. 5; 1981, c. 600, s. 13; 1989, c. 673, s. 1; 1997‑424, s. 4.)



§ 90-247. Repealed by Session Laws 1981, c. 600, s. 14.

§ 90‑247.  Repealed by Session Laws 1981, c. 600, s. 14.



§ 90-248. Compensation and expenses of Board members and secretary.

§ 90‑248.  Compensation and expenses of Board members and secretary.

Each member of the Board shall receive for his or her services for time actually in attendance upon Board meetings and affairs of the Board only, the amount of per diem provided by G.S. 138‑ 5 and shall be reimbursed for subsistence, mileage and necessary expenses incurred in the discharge of such duties at the same rates as set forth in G.S. 138‑6 and G.S. 138‑7. (1951, c. 1089, s. 15; 1953, c. 894; 1965, c. 730; 1969, c. 445, s. 6; 1981, c. 600, s. 15.)



§ 90-249. Powers of the Board.

§ 90‑249.  Powers of the Board.

(a)        The Board shall have the power to make rules, not inconsistent with this Article and the laws of the State of North Carolina, with respect to the following areas of the business of opticianry in North Carolina:

(1)        Misrepresentation to the public.

(2)        Baiting or deceptive advertising.

(3)        Continuing education of licensees.

(4)        Location of registrants in the State.

(5)        Registration of established optical places of business, but no rule restricting type or location of a business may be enacted.

(6)        Requiring photographs for purposes of identification of persons subject to this Article.

(7)        Content of licensure examination and reexamination.

(8)        Revocation, suspension, and reinstatement of licenses, probation, and reprimands of licensees, and other penalties.

(9)        Fees within the limits of G.S. 90‑246.

(10)      Accreditation of schools of opticianry.

(11)      Registration and training of apprentices and interns.

(12)      Licenses and examinations pursuant to G.S. 90‑241.

(b)        through (d) Repealed by Session Laws 1997‑424, s. 5. (1951, c. 1089, s. 16; 1953, c. 1041, s. 19; 1973, c. 1331, s. 3; 1977, c. 755, s. 6; 1981, c. 600, s. 16; 1987, c. 827, s. 1; 1997‑424, s. 5.)



§ 90-249.1. Disciplinary actions.

§ 90‑249.1.  Disciplinary actions.

(a)        The Board may suspend, revoke, or refuse to issue, renew, or reinstate any license for any of the following:

(1)        Offering to practice or practicing as a dispensing optician without a license.

(2)        Aiding or abetting an unlicensed person in offering to practice or practicing as a dispensing optician.

(3)        Selling, transferring, or assigning a license.

(4)        Engaging in fraud or misrepresentation to obtain or renew a license.

(5)        Engaging in false or misleading advertising.

(6)        Advertising in any manner that conveys or intends to convey the impression that eyes are examined by persons licensed under this Article or optical places of business registered under this Article.

(7)        Engaging in malpractice, unethical conduct, fraud, deceit, gross negligence, incompetence, or gross misconduct.

(8)        Being convicted of a crime involving fraud or moral turpitude.

(9)        Violating any provision of this Article or the rules adopted by the Board.

(b)        In addition or as an alternative to taking any of the actions permitted in subsection (a) of this section, the Board may assess a licensee a civil penalty of not more than one thousand dollars ($1,000) for the violation of any section of this Article. In any case in which the Board is authorized to take any of the actions permitted in subsection (a) of this section, the Board may instead accept an offer in compromise of the charges whereby the accused licensee shall pay to the Board a civil penalty of not more than one thousand dollars ($1,000). All civil penalties collected by the Board shall be remitted to the school fund of the county in which the violation occurred.

(c)        In determining the amount of a civil penalty, the Board may consider:

(1)        The degree and extent of harm caused by the violation to public health and safety or the potential for harm.

(2)        The duration and gravity of the violation.

(3)        Whether the violation was willful or reflects a continuing pattern.

(4)        Whether the violation involved elements of fraud or deception.

(5)        Prior disciplinary actions against the licensee.

(6)        Whether and to what extent the licensee profited from the violation.

(d)        Any person, including the Board and its staff, may file a complaint with the Board alleging that a licensee committed acts in violation of subsection (a) of this section. The Board may, without holding a hearing, dismiss the complaint as unfounded or trivial. Any hearings held pursuant to this section shall be conducted in accordance with Chapter 150B of the General Statutes. (1997‑424, s. 6.)



§ 90-250. Sale of optical glasses.

§ 90‑250.  Sale of optical glasses.

No optical glass or other kindred products or instruments of vision shall be dispensed, ground or assembled in connection with a given formula prescribed by a licensed physician or optometrist except under the supervision of a licensed dispensing optician and in a registered optical establishment or office. Provided, however, that the provisions of this section shall not prohibit persons or corporations from selling completely assembled spectacles without advice or aid as to the selection thereof as merchandise from permanently located or established places of business. (1951, c. 1089, s. 17.)



§ 90-251. Licensee allowing unlicensed person to use his certificate or license.

§ 90‑251.  Licensee allowing unlicensed person to use his certificate or license.

Each licensee licensed under the provisions of this Article who shall rent, loan or allow the use of his registration certificate or license to an unlicensed person for any unlawful use shall be guilty of a Class 1 misdemeanor. (1951, c. 1089, s. 18; 1993, c. 539, s. 643; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 90-252. Engaging in practice without license.

§ 90‑252.  Engaging in practice without license.

Any person, firm or corporation owning, managing or conducting a store, shop or place of business and not having in its employ and on duty, during all hours in which acts constituting the business of opticianry are carried on, a licensed dispensing optician engaged in supervision of such store, office, place of business or optical establishment, or representing to the public, by means of advertisement or otherwise or by using the words, "optician, licensed optician, optical establishment, optical office, ophthalmic dispenser," or any combination of such terms within or without such store representing that the same is a legally established optical place of business duly licensed as such and managed or conducted by persons holding a dispensing optician's license, when in fact such permit is not held by such person, firm or corporation, or by some person employed by such person, firm or corporation and on the premises and in charge of such optical business, shall be guilty of a Class 1 misdemeanor. (1951, c. 1089, s. 19; 1981, c. 600, s. 17; 1993, c. 539, s. 644; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 90-253. Exemptions from Article.

§ 90‑253.  Exemptions from Article.

Nothing in this Article shall be construed to apply to optometrists, or physicians trained in ophthalmology who are authorized to practice under the laws of this State, or to an unlicensed person working within the practice and under the direct supervision of the optometrist or physician trained in ophthalmology. An apprentice or intern registered with the Board and working under direct supervision of a licensed optician, optometrist or physician trained in ophthalmology will not be deemed to have engaged in opticianry by reason of performing acts defined as preparation and dispensing, provided the apprentice is in compliance with the rules of the Board respecting the training of apprentices.

As used in this section, "supervision" means the provision of general direction and control through immediate personal on‑site inspection and evaluation of all work constituting the practice of opticianry and the provision of consultation and instruction by a licensed dispensing optician, except that on‑site supervision is not required for minor adjustments or repairs to eyeglasses. (1951, c. 1089, s. 20; 1981, c. 600, s. 18.)



§ 90-254. General penalty for violation.

§ 90‑254.  General penalty for violation.

Any person, firm or corporation who shall violate any provision of this Article for which no other penalty has been provided shall, upon conviction, be fined not more than two hundred dollars ($200.00) or imprisoned for a period of not more than 12 months, or both, in the discretion of the court.

Whenever it appears to the Board that any person, firm or corporation is violating any of the provisions of this Article or of the rules and regulations of the Board promulgated under this Article, the Board may apply to the superior court for a restraining order and  injunction to restrain the violation; and the superior courts have jurisdiction to grant the requested relief, irrespective or whether or not criminal prosecution has been instituted or administrative sanctions imposed by reasons of the violation. The venue for actions brought under this subsection shall be the superior court of any county in which such acts are alleged to have been committed or in the county where the defendants in such action reside. (1951, c. 1089, s. 21; 1981, c. 600, s. 19.)



§ 90-255. Rebates.

§ 90‑255.  Rebates.

It shall be unlawful for any person, firm or corporation to offer or give any gift or premium or discount, directly or indirectly, or in any form or manner participate in the division, assignment, rebate or refund of fees or parts thereof with any ophthalmologist, optometrist, or wholesaler, for the purpose of diverting or influencing the freedom of choice of the consumer in the selection of an ophthalmic dispenser. (1951, c. 1089, s. 23; 1981, c. 600, s. 20.)



§ 90-255.1. Sale of flammable frames.

§ 90‑255.1.  Sale of flammable frames.

No person shall distribute, sell, exchange or deliver, or have in his possession with intent to distribute, sell, exchange or deliver any eyeglass frame or sunglass frame which contains any form of cellulose nitrate or other highly flammable materials. Any person violating the provisions of this section shall be guilty of a Class 2 misdemeanor. (1971, c. 239, s. 1; 1993, c. 539, s. 645; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 90-256 through 90-270: Recodified as §§ 90-270.24 through 90-270.39.

Article 18.

Physical Therapy.

§§ 90‑256 through 90‑270:  Recodified as §§ 90‑270.24 through 90‑270.39.



§ 90-270.1. Title; purpose.

Article 18A.

Psychology Practice Act.

§ 90‑270.1.  Title; purpose.

(a)        This Article shall be known and may be cited as the "Psychology Practice Act."

(b)  The practice of psychology in North Carolina is hereby declared to affect the public health, safety, and welfare, and to be subject to regulation to protect the public from the practice of psychology by unqualified persons and from unprofessional conduct by persons licensed to practice psychology. (1967, c. 910, s. 1; 1993, c. 375, s. 1.)



§ 90-270.2. Definitions.

§ 90‑270.2.  Definitions.

The following definitions apply in this Article:

(1)        Board.  The North Carolina Psychology Board.

(2)        Examination.  Any and all examinations that are adopted by the Board and administered to applicants and licensees, including, but not limited to, the national examination, Board‑developed examinations, and other examinations that assess the competency and ethics of psychologists and applicants.

(3)        Jurisdiction.  Any governmental authority, including, but not limited to, a state, a territory, a commonwealth, a district of the United States, and a country or a local governmental authority thereof, that licenses, certifies, or registers psychologists.

(4)        Health services.  Those activities of the practice of psychology that include the delivery of preventive, assessment, or therapeutic intervention services directly to individuals whose growth, adjustment, or functioning is actually impaired or may be at substantial risk of impairment.

(5)        Institution of higher education.  A university, a college, a professional school, or another institution of higher learning that:

a.         In the United States, is regionally accredited by bodies approved by the Commission on Recognition of Postsecondary Accreditation or its successor.

b.         In Canada, holds a membership in the Association of Universities and Colleges of Canada.

c.         In another country, is accredited by the comparable official organization having this authority.

(6)        Licensed psychologist.  An individual to whom a license has been issued pursuant to the provisions of this Article, whose license is in force and not suspended or revoked, and whose license permits him or her to engage in the practice of psychology as defined in this Article.

(7)        Licensed psychological associate.  An individual to whom a license has been issued pursuant to the provisions of this Article, whose license is in force and not suspended or revoked, and whose license permits him or her to engage in the practice of psychology as defined in this Article.

(7a)      Neuropsychological.  Pertaining to the study of brain‑behavior relationships, including the diagnosis, including etiology and prognosis, and treatment of the emotional, behavioral, and cognitive effects of cerebral dysfunction through psychological and behavioral techniques and methods.

(8)        Practice of psychology.  The observation, description, evaluation, interpretation, or modification of human behavior by the application of psychological principles, methods, and procedures for the purpose of preventing or eliminating symptomatic, maladaptive, or undesired behavior or of enhancing interpersonal relationships, work and life adjustment, personal effectiveness, behavioral health, or mental health. The practice of psychology includes, but is not limited to: psychological testing and the evaluation or assessment of personal characteristics such as intelligence, personality, abilities, interests, aptitudes, and neuropsychological functioning; counseling, psychoanalysis, psychotherapy, hypnosis, biofeedback, and behavior analysis and therapy; diagnosis, including etiology and prognosis, and treatment of mental and emotional disorder or disability, alcoholism and substance abuse, disorders of habit or conduct, as well as of the psychological and neuropsychological aspects of physical illness, accident, injury, or disability; and psychoeducational evaluation, therapy, remediation, and consultation. Psychological services may be rendered to individuals, families, groups, and the public. The practice of psychology shall be construed within the meaning of this definition without regard to whether payment is received for services rendered.

(9)        Psychologist.  A person represents himself or herself to be a psychologist if that person uses any title or description of services incorporating the words "psychology", "psychological", "psychologic", or "psychologist", states that he or she possesses expert qualification in any area of psychology, or provides or offers to provide services defined as the practice of psychology in this Article. All persons licensed under this Article may present themselves as psychologists, as may those persons who are exempt by G.S. 90‑270.4 and those who are qualified applicants under G.S. 90‑270.5. (1967, c. 910, s. 2; 1977, c. 670, s. 1; 1979, c. 670, s. 1; 1993, c. 375, s. 1; 1993 (Reg. Sess., 1994), c. 569, s. 14; 1999‑292, ss. 1, 2.)



§ 90-270.3. Practice of medicine and optometry not permitted.

§ 90‑270.3.  Practice of medicine and optometry not permitted.

Nothing in this Article shall be construed as permitting licensed psychologists or licensed psychological associates to engage in any manner in all or any of the parts of the practice of medicine or optometry licensed under Articles 1 and 6 of Chapter 90 of the General Statutes, including, among others, the diagnosis and correction of visual and muscular anomalies of the human eyes and visual apparatus, eye exercises, orthoptics, vision training, visual training and developmental vision.  A licensed psychologist or licensed psychological associate shall assist his or her client or patient in obtaining professional help for all aspects of the client's or patient's problems that fall outside the boundaries of the psychologist's own competence, including provision for the diagnosis and treatment of relevant medical or optometric problems. (1967, c. 910, s. 3; 1977, c. 670, s. 2; 1979, c. 670, s. 2; 1993, c. 375, s. 1.)



§ 90-270.4. Exemptions to this Article.

§ 90‑270.4.  Exemptions to this Article.

(a)        Nothing in this Article shall be construed to prevent the teaching of psychology, the conduct of psychological research, or the provision of psychological services or consultation to organizations or institutions, provided that such teaching, research, service, or consultation does not involve the delivery or supervision of direct psychological services to individuals or groups of individuals who are themselves, rather than a third party, the intended beneficiaries of such services, without regard to the source or extent of payment for services rendered. Nothing in this Article shall prevent the provision of expert testimony by psychologists who are otherwise exempted by this act. Persons holding an earned master's, specialist, or doctoral degree in psychology from an institution of higher education may use the title "psychologist" in activities permitted by this subsection.

(b)        Nothing in this Article shall be construed as limiting the activities, services, and use of official titles on the part of any person in the regular employ of the State of North Carolina or whose employment is included under the State Personnel Act who has served in a position of employment involving the practice of psychology as defined in this Article, provided that the person was serving in this capacity on December 31, 1979.

(c)        Persons certified by the State Board of Education as school psychologists and serving as regular salaried employees of the Department of Public Instruction or local boards of education are not required to be licensed under this Article in order to perform the duties for which they serve the Department of Public Instruction or local boards of education, and nothing in this Article shall be construed as limiting their activities, services, or titles while performing those duties for which they serve the Department of Public Instruction or local boards of education. If a person certified by the State Board of Education as a school psychologist and serving as a regular salaried employee of the Department of Public Instruction or a local board of education is or becomes a licensed psychologist under this Article, he or she shall be required to comply with all conditions, requirements, and obligations imposed by statute or by Board rules upon all other licensed psychologists as a condition to retaining that license. Other provisions of this Article notwithstanding, if a person certified by the State Board of Education as a school psychologist and serving as a regular salaried employee of the Department of Public Instruction or a local board of education is or becomes a licensed psychological associate under this Article, he or she shall not be required to comply with the supervision requirements otherwise applicable to licensed psychological associates by Board rules or by this Article in the course of his or her regular salaried employment with the Department of Public Instruction or a local board of education, but he or she shall be required to comply with all other conditions, requirements, and obligations imposed by statute or a local board of education or by Board rules upon all other licensed psychological associates as a condition to retaining that license.

(d)        Nothing in this Article shall be construed as limiting the activities, services, and use of title designating training status of a student, intern, fellow, or other trainee preparing for the practice of psychology under the supervision and responsibility of a qualified psychologist in an institution of higher education or service facility, provided that such activities and services constitute a part of his or her course of study as a matriculated graduate student in psychology. For individuals pursuing postdoctoral training or experience in psychology, nothing shall limit the use of a title designating training status, but the Board may develop rules defining qualified supervision, disclosure of supervisory relationships, frequency of supervision, settings to which trainees may be assigned, activities in which trainees may engage, qualifications for trainee status, nature of responsibility assumed by the supervisor, and the structure, content, and organization of postdoctoral experience.

(e)        Subject to subsection (g) of this section, nothing in this Article shall be construed to prevent a qualified member of other professional groups licensed or certified under the laws of this State from rendering services within the scope of practice, as defined in the statutes regulating those professional practices, provided the person does not hold himself or herself out to the public by any title or description stating or implying that the person is a psychologist or licensed, certified, or registered to practice psychology.

(f)         Nothing in this Article is to be construed as prohibiting a psychologist who is not a resident of North Carolina who holds an earned doctoral, master's, or specialist degree in psychology from an institution of higher education, and who is licensed or certified only in another jurisdiction, from engaging in the practice of psychology, including the provision of health services, in this State for up to five days in any calendar year. All such psychologists shall comply with supervision requirements established by the Board, and shall notify the Board in writing of their intent to practice in North Carolina, prior to the provision of any services in this State. The Board shall adopt rules implementing and defining this provision.

(g)        Except as provided in subsection (c) of this section, if a person who is otherwise exempt from the provisions of this Article and not required to be licensed under this Article is or becomes licensed under this Article, he or she shall comply with all Board rules and statutes applicable to all other psychologists licensed under this Article. These requirements apply regardless of whether the person holds himself or herself out to the public by any title or description stating or implying that the person is a psychologist, a licensed psychological associate, or licensed to practice psychology.

(h)        A licensee whose license is suspended or revoked pursuant to the provisions of G.S. 90‑270.15, or an applicant who is notified that he or she has failed an examination for the second time, as specified in G.S. 90‑270.5(b), or an applicant who is notified that licensure is denied pursuant to G.S. 90‑270.11 or G.S. 90‑270.15, or an applicant who discontinues the application process at any point must terminate the practice of psychology, in accordance with the duly adopted rules of the Board. (1967, c. 910, s. 4; 1977, c. 670, s. 3; 1979, c. 670, ss. 3, 4; c. 1005, s. 1; 1981, c. 654, ss. 1, 2; 1983, c. 82, s. 5; 1985, c. 734, ss. 1‑3; 1993, c. 375, s. 1; 1995, c. 509, s. 44; 2006‑175, s. 1; 2007‑468, ss. 1, 2.)



§ 90-270.5. Application; examination; supervision; provisional and temporary licenses.

§ 90‑270.5.  Application; examination; supervision; provisional and temporary licenses.

(a)        Except as otherwise exempted by G.S. 90‑270.4, persons who are qualified by education to practice psychology in this State must make application for licensure to the Board within 30 days of offering to practice or undertaking the practice of psychology in North Carolina.  Applications must then be completed for review by the Board within the time period stipulated in the duly adopted rules of the Board.  Persons who practice or offer to practice psychology for more than 30 days without making application for licensure, who fail to complete the application process within the time period specified by the Board, or who are denied licensure pursuant to G.S. 90‑270.11 or G.S. 90‑270.15, may not subsequently practice or offer to practice psychology without first becoming licensed.

(b)        After making application for licensure, applicants must take the first examination to which they are admitted by the Board.  If applicants fail the examination, they may continue to practice psychology until they take the next examination to which they are admitted by the Board.  If applicants fail the second examination, they shall cease the practice of psychology per G.S. 90‑270.4(h), and may not subsequently practice or offer to practice psychology without first reapplying for and receiving a license from the Board.  An applicant who does not take an examination on the date prescribed by the Board shall be deemed to have failed that examination.

(c)        All individuals who have yet to apply and who are practicing or offering to practice psychology in North Carolina, and all applicants who are practicing or offering to practice psychology in North Carolina, shall at all times comply with supervision requirements established by the Board.  The Board shall specify in its rules the format, setting, content, time frame, amounts of supervision, qualifications of supervisors, disclosure of supervisory relationships, the organization of the supervised experience, and the nature of the responsibility assumed by the supervisor.  Individuals shall be supervised for all activities comprising the practice of psychology until they have met the following conditions:

(1)        For licensed psychologist applicants, until they have passed the examination to which they have been admitted by the Board, have been notified of the results, have completed supervision requirements specified in subsection (d) of this section, and have been informed by the Board of permanent licensure as a licensed psychologist; or

(2)        For licensed psychological associate applicants, until they have passed the examination to which they have been admitted by the Board, have been notified of the results, and have been informed by the Board of permanent licensure as a licensed psychological associate, after which time supervision is required only for those activities specified in subsection (e) of this section.

(d)        For permanent licensure as a licensed psychologist, an otherwise qualified psychologist must secure two years of acceptable and appropriate supervised experience germane to his or her training and intended area of practice as a psychologist.  The Board shall permit such supervised experience to be acquired on a less than full‑time basis, and shall additionally specify in its rules the format, setting, content, time frame, amounts of supervision, qualifications of supervisors, disclosure of supervisory relationships, the organization of the supervised experience, and the nature of the responsibility assumed by the supervisor.  Supervision of health services must be received from qualified licensed psychologists holding health services provider certificates, or from other psychologists recognized by the Board in accordance with Board rules.

(1)        One of these years of experience shall be postdoctoral, and for this year, the Board may require, as specified in its rules, that the supervised experience be comparable to the knowledge and skills acquired during formal doctoral or postdoctoral education, in accordance with established professional standards.

(2)        One of these years may be predoctoral and the Board shall establish rules governing appropriate supervised predoctoral experience.

(3)        A psychologist who meets all other requirements of G.S. 90‑270.11(a) as a licensed psychologist, except the two years of supervised experience, may be issued a provisional license by the Board for the practice of psychology.  If the psychologist terminates the supervised experience before the completion of two years, the Board may place the psychologist on inactive status, during which time supervision will not be required, and the practice of psychology or the offer to practice psychology is prohibited.  In the event a licensed psychologist issued a provisional license under this subsection is placed on inactive status or is completing the supervised experience on a part‑time basis, the Board may renew the provisional license as necessary until such time as the psychologist has completed the equivalent of two years' supervised experience.

(e)        A licensed psychological associate shall be supervised by a qualified licensed psychologist, or other qualified professionals, in accordance with Board rules specifying the format, setting, content, time frame, amounts of supervision, qualifications of supervisors, disclosure of supervisory relationships, the organization of the supervised experience, and the nature of the responsibility assumed by the supervisor.  A licensed psychological associate who provides health services shall be supervised, for those activities requiring supervision, by a qualified licensed psychologist holding health services provider certification or by other qualified professionals under the overall direction of a qualified licensed psychologist holding health services provider certification, in accordance with Board rules.  Except as provided below, supervision, including the supervision of health services, is required only when a licensed psychological associate engages in:  assessment of personality functioning; neuropsychological evaluation; psychotherapy, counseling, and other interventions with clinical populations for the purpose of preventing or eliminating symptomatic, maladaptive, or undesired behavior; and, the use of intrusive, punitive, or experimental procedures, techniques, or measures.  The Board shall adopt rules implementing and defining this provision, and as the practice of psychology evolves, may identify additional activities requiring supervision in order to maintain acceptable standards of practice.

(f)         A nonresident psychologist who is either licensed or certified by a similar Board in another jurisdiction whose standards, in the opinion of the Board, are, at the date of his or her certification or licensure, substantially equivalent to or higher than the requirements of this Article, may be issued a temporary license by the Board for the practice of psychology in this State for a period not to exceed the aggregate of 30 days in any calendar year.  The Board may issue temporary health services provider certification simultaneously if the nonresident psychologist can demonstrate two years of acceptable supervised health services experience.  All temporarily licensed psychologists shall comply with supervision requirements established by the Board.

(g)        An applicant for reinstatement of licensure, whose license was suspended under G.S. 90‑270.15(f), may be issued a temporary license and temporary health services provider certification in accordance with the duly adopted rules of the Board. (1967, c. 910, s. 5; 1977, c. 670, s. 4; 1979, c. 670, s. 3; 1985, c. 734, s. 4; 1993, c. 375, s. 1.)



§ 90-270.6. Psychology Board; appointment; term of office; composition.

§ 90‑270.6.  Psychology Board; appointment; term of office; composition.

For the purpose of carrying out the provisions of this Article, there is created a North Carolina Psychology Board, which shall consist of seven members appointed by the Governor. At all times three members shall be licensed psychologists, two members shall be licensed psychological associates, and two members shall be members of the public who are not licensed under this Article. The Governor shall give due consideration to the adequate representation of the various fields and areas of practice of psychology and to adequate representation from various geographic regions in the State. Terms of office shall be three years. All terms of service on the Board expire June 30 in appropriate years. As the term of a psychologist member expires, or as a vacancy of a psychologist member occurs for any other reason, the North Carolina Psychological Association, or its successor, shall, having sought the advice of the chairs of the graduate departments of psychology in the State, for each vacancy, submit to the Governor a list of the names of three eligible persons. From this list the Governor shall make the appointment for a full term, or for the remainder of the unexpired term, if any. Each Board member shall serve until his or her successor has been appointed. As the term of a member expires, or if one should become vacant for any reason, the Governor shall appoint a new member within 60 days of the vacancy's occurring. No member, either public or licensed under this Article, shall serve more than three complete consecutive terms. (1967, c. 910, s. 6; 1977, c. 670, s. 5; 1979, c. 670, s. 3; c. 1005, s. 2; 1983, c. 82, ss. 1‑3; 1993, c. 375, s. 1; 2007‑468, s. 3.)



§ 90-270.7. Qualifications of Board members; removal of Board members.

§ 90‑270.7.  Qualifications of Board members; removal of Board members.

(a)        Each licensed psychologist and licensed psychological associate member of the Board shall have the following qualifications:

(1)        Shall be a resident of this State and a citizen of the United States;

(2)        Shall be at the time of appointment and shall have been for at least five years prior thereto, actively engaged in one or more branches of psychology or in the education and training of master's, specialist, doctoral, or postdoctoral students of psychology or in psychological research, and such activity during the two years preceding appointment shall have occurred primarily in this State.

(3)        Shall be free of conflict of interest in performing the duties of the Board.

(b)        Each public member of the Board shall have the following qualifications:

(1)        Shall be a resident of this State and a citizen of the United States;

(2)        Shall be free of conflict of interest or the appearance of such conflict in performing the duties of the Board;

(3)        Shall not be a psychologist, an applicant or former applicant for licensure as a psychologist, or a member of a household that includes a psychologist.

(c)        A Board member shall be automatically removed from the Board if he or she:

(1)        Ceases to meet the qualifications specified in this subsection;

(2)        Fails to attend three successive Board meetings without just cause as determined by the remainder of the Board;

(3)        Is found by the remainder of the Board to be in violation of the provisions of this Article or to have engaged in immoral, dishonorable, unprofessional, or unethical conduct, and such conduct is deemed to compromise the integrity of the Board;

(4)        Is found to be guilty of a felony or an unlawful act involving moral turpitude by a court of competent jurisdiction or is found to have entered a plea of nolo contendere to a felony or an unlawful act involving moral turpitude;

(5)        Is found guilty of malfeasance, misfeasance, or nonfeasance in relation to his or her Board duties by a court of competent jurisdiction; or

(6)        Is incapacitated and without reasonable likelihood of resuming Board duties, as determined by the Board. (1967, c. 910, s. 7; 1977, c. 670, s. 6; 1985, c. 734, s. 5; 1993, c. 375, s. 1.)



§ 90-270.8. Compensation of members; expenses; employees.

§ 90‑270.8.  Compensation of members; expenses; employees.

Members of the Board shall receive no compensation for their services, but shall receive their necessary expenses incurred in the performance of duties required by this Article, as prescribed for  State boards generally. The Board may employ necessary personnel for the performance of its functions, and fix the compensation therefor, within the limits of funds available to the Board; however, the Board shall not employ any of its own members to perform inspectional or similar ministerial tasks for the Board. In no event shall the State of North Carolina be liable for expenses incurred by the Board in excess of the income derived from this Article. (1967, c. 910, s. 8.)



§ 90-270.9. Election of officers; meetings; adoption of seal and appropriate rules; powers of the Board.

§ 90‑270.9.  Election of officers; meetings; adoption of seal and appropriate rules; powers of the Board.

The Board shall annually elect the chair and vice‑chair from among its membership.  The Board shall meet annually, at a time set by the Board, in the City of Raleigh, and it may hold additional meetings and conduct business at any place in the State.  Four members of the Board shall constitute a quorum.  The Board may empower any member to conduct any proceeding or investigation necessary to its purposes and may empower its agent or counsel to conduct any investigation necessary to its purposes, but any final action requires a quorum of the Board.  The Board may order that any records concerning the practice of psychology relevant to a complaint received by the Board or an inquiry or investigation conducted by or on behalf of the Board be produced before the Board or for inspection and copying by representatives of or counsel to the Board by the custodian of such records.  The Board shall adopt an official seal, which shall be affixed to all licenses issued by it.  The Board shall make such rules and regulations not inconsistent with law, as may be necessary to regulate its proceedings and otherwise to implement the provisions of this Article. (1967, c. 910, s. 9; 1985, c. 734, s. 6; 1993, c. 375, s. 1.)



§ 90-270.10. Annual report.

§ 90‑270.10.  Annual report.

On June 30 of each year, the Board shall submit a report to the Governor of the Board's activities since the preceding July 1, including the names of all licensed psychologists and licensed psychological associates to whom licenses have been granted under this Article, any cases heard and decisions rendered in matters before the Board, the recommendations of the Board as to future actions and policies, and a financial report.  Each member of the Board shall review and sign the report before its submission to the Governor.  Any Board member shall have the right to record a dissenting view. (1967, c. 910, s. 10; 1979, c. 670, s. 3; 1993, c. 375, s. 1.)



§ 90-270.11. Licensure; examination; foreign graduates.

§ 90‑270.11.  Licensure; examination; foreign graduates.

(a)        Licensed Psychologist.  The Board shall issue a permanent license to practice psychology to any applicant who pays an application fee and any applicable examination fee as specified in G.S. 90‑270.18(b), who passes an examination in psychology as prescribed by the Board, and who submits evidence verified by oath and satisfactory to the Board that he or she:

(1)        Is at least 18 years of age;

(2)        Is of good moral character;

(3)        Has received a doctoral degree based on a planned and directed program of studies in psychology from an institution of higher education. The degree program, wherever administratively housed, must be publicly identified and clearly labeled as a psychology program. The Board shall adopt rules implementing and defining these provisions, including, but not limited to, such factors as residence in the educational program, internship and related field experiences, number of course credits, course content, numbers and qualifications of faculty, and program identification and identity.

(4)        Has had at least two years of acceptable and appropriate supervised experience germane to his or her training and intended area of practice as a psychologist as specified in G.S. 90‑270.5(d).

(b)        Licensed Psychological Associate. 

(1)        The Board shall issue a permanent license to practice psychology to any applicant who pays an application fee and any applicable examination fee as specified in G.S. 90‑270.18(b), who passes an examination in psychology as prescribed by the Board, and who submits evidence verified by oath and satisfactory to the Board that he or she:

a.         Is at least 18 years of age;

b.         Is of good moral character;

c.         Has received a master's degree in psychology or a specialist degree in psychology from an institution of higher education. The degree program, wherever administratively housed, must be publicly identified and clearly labeled as a psychology program. The Board shall adopt rules implementing and defining these provisions, including, but not limited to, such factors as residence in the program, internship and related field experiences, number of course credits, course content, numbers and qualifications of faculty, and program identification and identity.

(2)        Notwithstanding the provisions of this subsection, a licensed psychologist applicant who has met all requirements for licensure except passing the examination at the licensed psychologist level, may be issued a license as a licensed psychological associate without having a master's degree or specialist degree in psychology if the applicant passes the examination at the licensed psychological associate level.

(c)        Foreign Graduates.  Applicants trained in institutions outside the United States, applying for licensure at either the licensed psychologist or licensed psychological associate level, must show satisfactory evidence of training and degrees substantially equivalent to those required of applicants trained within the United States, pursuant to Board rules and regulations.

(d)        Prior Licensure.  A person who is licensed in good standing as a licensed practicing psychologist or psychological associate under the provisions of the Practicing Psychologist Licensing Act in effect immediately prior to the ratification of this Psychology Practice Act shall be deemed, as of October 1, 1993 to have met all requirements for licensure under this act and shall be eligible for renewal of licensure in accordance with the provisions of this act. (1967, c. 910, s. 11; 1971, c. 889, ss. 2, 3; 1975, c. 675, ss. 1, 2; 1977, c. 670, s. 7; 1979, c. 670, ss. 5, 6; 1979, 2nd Sess., c. 1176; 1981, c. 738, ss. 1, 2; 1983, c. 37, ss. 1, 2; c. 82, s. 4; 1985, c. 734, s. 7; 1987, c. 326, ss. 1, 2; c. 500, s. 1; 1989, c. 554; 1993, c. 375, s. 1; 1995, c. 509, s. 45.)



§ 90-270.12. Repealed by Session Laws 1977, c. 670, s. 8.

§ 90‑270.12.  Repealed by Session Laws 1977, c. 670, s. 8.



§ 90-270.13. Licensure of psychologists licensed or certified in other jurisdictions; licensure of diplomates of the American Board of Professional Psychology; reciprocity.

§ 90‑270.13.  Licensure of psychologists licensed or certified in other jurisdictions; licensure of diplomates of the American Board of Professional Psychology; reciprocity.

(a)        Upon application and payment of the required fee, the Board shall grant permanent licensure at the appropriate level to any person who, at the time of application meets all of the following requirements:

(1)        Is licensed or certified as a psychologist by a similar psychology licensing board in another jurisdiction.

(2)        The license or certification is in good standing.

(3)        Is a graduate of an institution of higher education.

(4)        Who passes an examination prescribed by the Board.

(5)        Meets the definition of a senior psychologist as that term is defined by the rules of the Board.

(a1)      Upon application and payment of the required fee, the Board shall grant permanent licensure at the appropriate level to any person who, at the time of application, meets all of the following requirements:

(1)        Is licensed or certified as a psychologist by a similar psychology licensing board in another jurisdiction.

(2)        The license or certification is in good standing.

(3)        Possesses a doctoral degree in psychology from an institution of higher education.

(4)        Passes an examination prescribed by the Board.

(5)        Has no unresolved complaints in any jurisdiction at the time of application in this State.

(6)        Holds a current credential for psychology licensure mobility, as defined in rules adopted by the Board.

(b)        The Board may establish formal written agreements of reciprocity with the psychology boards of other jurisdictions if the Board determines that the standards of the boards of the other jurisdictions are substantially equivalent to or greater than those required by this Article.

(c)        The Board shall grant health services provider certification to any person licensed under the provisions of subsections (a) and (b) above when it determines that the applicant's training and experience are substantially equivalent to or greater than that specified in G.S. 90‑270.20.

(d)        Upon application and payment of the requisite fee, the Board shall waive the requirement of the national written examination to any person who is a diplomate in good standing of the American Board of Professional Psychology.

(e)        The Board shall adopt rules implementing and defining these provisions, and, with respect to the senior psychologist, shall adopt rules including, but not limited to, such factors as educational background, professional experience, length and status of licensure, ethical conduct, and examination required.

(f)         The Board may deny licensure to any person otherwise eligible for permanent licensure under this section upon documentation of conduct specified in G.S. 90‑270.15. (1967, c. 910, s. 13; 1993, c. 375, s. 1; 2007‑468, ss. 4‑6.)



§ 90-270.14. Renewal of licenses; duplicate or replacement licenses.

§ 90‑270.14.  Renewal of licenses; duplicate or replacement licenses.

(a)        A license in effect on October 1, 1993, must be renewed on or before January 1, 1994.  Thereafter, a license issued under this Article must be renewed biennially on or before the first day of October in each even‑numbered year, the requirements for such renewal being:

(1)        Each application for renewal must be made on a form prescribed by the Board and accompanied by a fee as specified in G.S. 90‑270.18(b).  If a license is not renewed on or before the renewal date, an additional fee shall be charged for late renewal as specified in G.S. 90‑270.18(b).

(2)        The Board may establish continuing education requirements as a condition for license renewal.

(b)        A licensee may request the Board to issue a duplicate or replacement license for a fee as specified in G.S. 90‑270.18(b).  Upon receipt of the request and a showing of good cause for the issuance of a duplicate or replacement license, and the payment of the fee, the Board shall issue a duplicate or replacement license. (1967, c. 910, s. 14; 1971, c. 889, s. 1; 1975, c. 675, s. 3; 1979, c. 710; 1985, c. 734, s. 8; 1987, c. 500, s. 2; 1989 (Reg. Sess., 1990), c. 1029, s. 2; 1993, c. 375, s. 1.)



§ 90-270.15. Denial, suspension, or revocation of licenses and health services provider certification, and other disciplinary and remedial actions for violations of the Code of Conduct; relinquishing of license.

§ 90‑270.15.  Denial, suspension, or revocation of licenses and health services provider certification, and other disciplinary and remedial actions for violations of the Code of Conduct; relinquishing of license.

(a)        Any applicant for licensure or health services provider certification and any person licensed or certified under this Article shall have behaved in conformity with the ethical and professional standards specified in this Code of Conduct and in the rules of the Board. The Board may deny, suspend, or revoke licensure and certification, and may discipline, place on probation, limit practice, and require examination, remediation, and rehabilitation, or any combination thereof, all as provided for in subsection (b) below. The Board shall act upon proof that the applicant or licensee engaged in illegal, immoral, dishonorable, unprofessional, or unethical conduct by violating any of the provisions of the Code of Conduct as follows:

(1)        Has been convicted of a felony or entered a plea of guilty or nolo contendere to any felony charge;

(2)        Has been convicted of or entered a plea of guilty or nolo contendere to any misdemeanor involving moral turpitude, misrepresentation or fraud in dealing with the public, or conduct otherwise relevant to fitness to practice psychology, or a misdemeanor charge reflecting the inability to practice psychology with due regard to the health and safety of clients or patients;

(3)        Has engaged in fraud or deceit in securing or attempting to secure or renew a license or in securing or attempting to secure health services provider certification under this Article or has willfully concealed from the Board material information in connection with application for a license or health services provider certification, or for renewal of a license under this Article;

(4)        Has practiced any fraud, deceit, or misrepresentation upon the public, the Board, or any individual in connection with the practice of psychology, the offer of psychological services, the filing of Medicare, Medicaid, or other claims to any third party payor, or in any manner otherwise relevant to fitness for the practice of psychology;

(5)        Has made fraudulent, misleading, or intentionally or materially false statements pertaining to education, licensure, license renewal, certification as a health services provider, supervision, continuing education, any disciplinary actions or sanctions pending or occurring in any other jurisdiction, professional credentials, or qualifications or fitness for the practice of psychology to the public, any individual, the Board, or any other organization;

(6)        Has had a license or certification for the practice of psychology in any other jurisdiction suspended or revoked, or has been disciplined by the licensing or certification board in any other jurisdiction for conduct which would subject him or her to discipline under this Article;

(7)        Has violated any provision of this Article or of the duly adopted rules of the Board;

(8)        Has aided or abetted the unlawful practice of psychology by any person not licensed by the Board;

(9)        For a licensed psychologist, has provided health services without health services provider certification;

(10)      Has been guilty of immoral, dishonorable, unprofessional, or unethical conduct as defined in this subsection, or in the then‑current code of ethics of the American Psychological Association, except as the provisions of such code of ethics may be inconsistent and in conflict with the provisions of this Article, in which case, the provisions of this Article control;

(11)      Has practiced psychology in such a manner as to endanger the welfare of clients or patients;

(12)      Has demonstrated an inability to practice psychology with reasonable skill and safety by reason of illness, inebriation, misuse of drugs, narcotics, alcohol, chemicals, or any other substance affecting mental or physical functioning, or as a result of any mental or physical condition;

(13)      Has practiced psychology or conducted research outside the boundaries of demonstrated competence or the limitations of education, training, or supervised experience;

(14)      Has failed to use, administer, score, or interpret psychological assessment techniques, including interviewing and observation, in a competent manner, or has provided findings or recommendations which do not accurately reflect the assessment data, or exceed what can reasonably be inferred, predicted, or determined from test, interview, or observational data;

(15)      Has failed to provide competent diagnosis, counseling, treatment, consultation, or supervision, in keeping with standards of usual and customary practice in this State;

(16)      In the absence of established standards, has failed to take all reasonable steps to ensure the competence of services;

(17)      Has failed to maintain a clear and accurate case record which documents the following for each patient or client:

a.         Presenting problems, diagnosis, or purpose of the evaluation, counseling, treatment, or other services provided;

b.         Fees, dates of services, and itemized charges;

c.         Summary content of each session of evaluation, counseling, treatment, or other services, except that summary content need not include specific information that may cause significant harm to any person if the information were released;

d.         Test results or other findings, including basic test data; and

e.         Copies of all reports prepared;

(18)      Except when prevented from doing so by circumstances beyond the psychologist's control, has failed to retain securely and confidentially the complete case record for at least seven years from the date of the last provision of psychological services; or, except when prevented from doing so by circumstances beyond the psychologist's control, has failed to retain securely and confidentially the complete case record for three years from the date of the attainment of majority age by the patient or client or for at least seven years from the date of the last provision of psychological services, whichever is longer; or, except when prevented from doing so by circumstances beyond the psychologist's control, has failed to retain securely and confidentially the complete case record indefinitely if there are pending legal or ethical matters or if there is any other compelling circumstance;

(19)      Has failed to cooperate with other psychologists or other professionals to the potential or actual detriment of clients, patients, or other recipients of service, or has behaved in ways which substantially impede or impair other psychologists' or other professionals' abilities to perform professional duties;

(20)      Has exercised undue influence in such a manner as to exploit the client, patient, student, supervisee, or trainee for the financial or other personal advantage or gratification of the psychologist or a third party;

(21)      Has harassed or abused, sexually or otherwise, a client, patient, student, supervisee, or trainee;

(22)      Has failed to cooperate with or to respond promptly, completely, and honestly to the Board, to credentials committees, or to ethics committees of professional psychological associations, hospitals, or other health care organizations or educational institutions, when those organizations or entities have jurisdiction; or has failed to cooperate with institutional review boards or professional standards review organizations, when those organizations or entities have jurisdiction; or

(23)      Has refused to appear before the Board after having been ordered to do so in writing by the Chair;

(b)        Upon proof that an applicant or licensee under this Article has engaged in any of the prohibited actions specified in subsection (a) of this section, the Board may, in lieu of denial, suspension, or revocation, issue a formal reprimand or formally censure the applicant or licensee, may place the applicant or licensee upon probation with such appropriate conditions upon the continued practice as the Board may deem advisable, may require examination, remediation, or rehabilitation for the applicant or licensee, including care, counseling, or treatment by a professional or professionals designated or approved by the Board, the expense to be borne by the applicant or licensee, may require supervision for the services provided by the applicant or licensee by a licensee designated or approved by the Board, the expense to be borne by the applicant or licensee, may limit or circumscribe the practice of psychology provided by the applicant or licensee with respect to the extent, nature, or location of the services provided, as the Board deems advisable, or may discipline and impose any appropriate combination of the foregoing. In addition, the Board may impose such conditions of probation or restrictions upon continued practice at the conclusion of a period of suspension or as requirements for the restoration of a revoked or suspended license. In lieu of or in connection with any disciplinary proceedings or investigation, the Board may enter into a consent order relative to discipline, supervision, probation, remediation, rehabilitation, or practice limitation of a licensee or applicant for a license.

(c)        The Board may assess costs of disciplinary action against an applicant or licensee found to be in violation of this Article.

(d)        When considering the issue of whether or not an applicant or licensee is physically or mentally capable of practicing psychology with reasonable skill and safety with patients or clients, then, upon a showing of probable cause to the Board that the applicant or licensee is not capable of practicing psychology with reasonable skill and safety with patients or clients, the Board may petition a court of competent jurisdiction to order the applicant or licensee in question to submit to a psychological evaluation by a psychologist to determine psychological status or a physical evaluation by a physician to determine physical condition, or both. Such psychologist or physician shall be designated by the court. The expenses of such evaluations shall be borne by the Board. Where the applicant or licensee raises the issue of mental or physical competence or appeals a decision regarding mental or physical competence, the applicant or licensee shall be permitted to obtain an evaluation at the applicant's or licensee's expense. If the Board suspects the objectivity or adequacy of the evaluation, the Board may compel an evaluation by its designated practitioners at its own expense.

(e)        Except as provided otherwise in this Article, the procedure for revocation, suspension, denial, limitations of the license or health services provider certification, or other disciplinary, remedial, or rehabilitative actions, shall be in accordance with the provisions of Chapter 150B of the General Statutes. The Board is required to provide the opportunity for a hearing under Chapter 150B to any applicant whose license or health services provider certification is denied or to whom licensure or health services provider certification is offered subject to any restrictions, probation, disciplinary action, remediation, or other conditions or limitations, or to any licensee before revoking, suspending, or restricting a license or health services provider certificate or imposing any other disciplinary action or remediation. If the applicant or licensee waives the opportunity for a hearing, the Board's denial, revocation, suspension, or other proposed action becomes final without a hearing's having been conducted. Notwithstanding the foregoing, no applicant or licensee is entitled to a hearing for failure to pass an examination. In any proceeding before the Board, in any record of any hearing before the Board, in any complaint or notice of charges against any licensee or applicant for licensure, and in any decision rendered by the Board, the Board may withhold from public disclosure the identity of any clients or patients who have not consented to the public disclosure of psychological services' having been provided by the licensee or applicant. The Board may close a hearing to the public and receive in closed session evidence involving or concerning the treatment of or delivery of psychological services to a client or a patient who has not consented to the public disclosure of such treatment or services as may be necessary for the protection and rights of such patient or client of the accused applicant or licensee and the full presentation of relevant evidence. All records, papers, and other documents containing information collected and compiled by or on behalf of the Board, as a result of investigations, inquiries, or interviews conducted in connection with licensing or disciplinary matters will not be considered public records within the meaning of Chapter 132 of the General Statutes; provided, however, that any notice or statement of charges against any licensee or applicant, or any notice to any licensee or applicant of a hearing in any proceeding, or any decision rendered in connection with a hearing in any proceeding, shall be a public record within the meaning of Chapter 132 of the General Statutes, notwithstanding that it may contain information collected and compiled as a result of such investigation, inquiry, or hearing except that identifying information concerning the treatment of or delivery of services to a patient or client who has not consented to the public disclosure of such treatment or services may be deleted; and provided, further, that if any such record, paper, or other document containing information theretofore collected and compiled by or on behalf of the Board, as hereinbefore provided, is received and admitted in evidence in any hearing before the Board, it shall thereupon be a public record within the meaning of Chapter 132 of the General Statutes, subject to any deletions of identifying information concerning the treatment of or delivery of psychological services to a patient or client who has not consented to the public disclosure of such treatment or services.

(f)         A license and a health services provider certificate issued under this Article are suspended automatically by operation of law after failure to renew a license for a period of more than sixty days after the renewal date. The Board may reinstate a license and a health services provider certificate suspended under this subsection upon payment of a fee as specified in G.S. 90‑270.18(b), and may require that the applicant file a new application, furnish new supervisory reports or references or otherwise update his or her credentials, or submit to examination for reinstatement. Notwithstanding any provision to the contrary, the Board retains full jurisdiction to investigate alleged violations of this Article by any person whose license is suspended under this subsection and, upon proof of any violation of this Article by any such person, the Board may take disciplinary action as authorized by this section.

(g)        A person whose license or health services provider certification has been denied or revoked may reapply to the Board for licensure or certification after the passage of one calendar year from the date of such denial or revocation.

(h)        A licensee may, with the consent of the Board, voluntarily relinquish his or her license or health services provider certificate at any time. The Board may delay or refuse the granting of its consent as it may deem necessary in order to investigate any pending complaint, allegation, or issue regarding violation of any provision of this Article by the licensee. Notwithstanding any provision to the contrary, the Board retains full jurisdiction to investigate alleged violations of this Article by any person whose license is relinquished under this subsection and, upon proof of any violation of this Article by any such person, the Board may take disciplinary action as authorized by this section.

(i)         The Board may adopt such rules as it deems reasonable and appropriate to interpret and implement the provisions of this section. (1967, c. 910, s. 15; 1973, c. 1331, s. 3; 1977, c. 670, s. 9; 1979, c. 1005, s. 4; 1985, c. 734, s. 9; 1987, c. 827, s. 1; 1991, c. 239, s. 1; c. 761, ss. 14‑16; 1993, c. 375, s. 1; 1993 (Reg. Sess., 1994), c. 570, s. 7.)



§ 90-270.16. Prohibited acts.

§ 90‑270.16.  Prohibited acts.

(a)        Except as permitted in G.S. 90‑270.4 and G.S. 90‑270.5, it shall be a violation of this Article for any person not licensed in accordance with the provisions of this Article to represent himself or herself as a psychologist, licensed psychologist, licensed psychological associate, or health services provider in psychology.

(b)        Except as provided in G.S. 90‑270.4 and G.S. 90‑270.5, it shall be a violation of this Article for any person not licensed in accordance with the provisions of this Article to practice or offer to practice psychology as defined in this Article whether as an individual, firm, partnership, corporation, agency, or other entity.

(c)        Except as provided in G.S. 90‑270.4 and G.S. 90‑270.5, it shall be a violation of this Article for any person not licensed in accordance with the provisions of this Article to use a title or description of services including the term "psychology," or any of its derivatives such as "psychologic", "psychological", or "psychologist", singly or in conjunction with modifiers such as "licensed", "practicing", "certified", or "registered". (1967, c. 910, s. 16; 1979, c. 670, s. 3; c. 1005, s. 3; 1993, c. 375, s. 1.)



§ 90-270.17. Violations and penalties.

§ 90‑270.17.  Violations and penalties.

Any person who violates G.S. 90‑270.16 is guilty of a Class 2 misdemeanor.  Each violation shall constitute a separate offense. (1967, c. 910, s. 17; 1993, c. 539, s. 646; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 90-270.18. Disposition and schedule of fees.

§ 90‑270.18.  Disposition and schedule of fees.

(a)        Except for fees paid directly to the vendor as provided in subdivision (b)(2) of this section, all fees derived from the operation of this Article shall be deposited with the State Treasurer to the credit of a revolving fund for the use of the Board in carrying out its functions. All fees derived from the operation of this Article shall be nonrefundable.

(b)        Fees for activities specified by this Article are as follows:

(1)        Application fees for licensed psychologists and licensed psychological associates per G.S. 90‑270.11(a) and (b)(1), or G.S. 90‑270.13, shall not exceed one hundred dollars ($100.00).

(2)        Fees for the national written examination shall be the cost of the examination as set by the vendor plus an additional fee not to exceed fifty dollars ($50.00). The Board may require applicants to pay the fee directly to the vendor.

(3)        Fees for additional examinations shall be as prescribed by the Board.

(4)        Fees for the renewal of licenses, per G.S. 90‑270.14(a)(1), shall not exceed two hundred fifty dollars ($250.00) per biennium. This fee may not be prorated.

(5)        Late fees for license renewal, per G.S. 90‑270.14(a)(1), shall be twenty‑five dollars ($25.00).

(6)        Fees for the reinstatement of a license, per G.S. 90‑270.15(f), shall not exceed one hundred dollars ($100.00).

(7)        Fees for a duplicate license, per G.S. 90‑270.14(b), shall be twenty‑five dollars ($25.00).

(8)        Fees for a temporary license, per G.S. 90‑270.5(f) and 90‑270.5(g), shall be thirty‑five dollars ($35.00).

(9)        Application fees for a health services provider certificate, per G.S. 90‑270.20, shall be fifty dollars ($50.00).

(c)        The Board may specify reasonable charges for duplication services, materials, and returned bank items in its rules. (1967, c. 910, s. 19; 1993, c. 257, s. 5; c. 375, s. 1; 2003‑368, s. 4.)



§ 90-270.19. Injunctive authority.

§ 90‑270.19.  Injunctive authority.

The Board may apply to the superior court for an injunction to prevent violations of this Article or of any rules enacted pursuant thereto. The court is empowered to grant such injunctions regardless of whether criminal prosecution or other action has been or may be instituted as a result of such violation. (1983, c. 82, s. 6.)



§ 90-270.20. Provision of health services; certification as health services provider.

§ 90‑270.20.  Provision of health services; certification as health services provider.

(a)        Health services, as defined in G.S. 90‑270.2(4) and G.S. 90‑270.2(8), may be provided by qualified licensed psychological associates, qualified licensed psychologists holding provisional, temporary, or permanent licenses, or qualified applicants. Qualified licensed psychological associates, qualified licensed psychologists holding provisional or temporary licenses, or qualified applicants may provide health services only under supervision as specified in the duly adopted rules of the Board.

(b)        After January 1, 1995, any licensed psychologist who is qualified by education, who holds permanent licensure and a doctoral degree, and who provides or offers to provide health services to the public must be certified as a health services provider psychologist (HSP‑P) by the Board. The Board shall certify as health services provider psychologists those applicants who shall demonstrate at least two years of acceptable supervised health services experience, of which at least one year is postdoctoral. The Board shall specify the format, setting, content, and organization of the supervised health services experience or program. The Board may, upon verification of supervised experience and the meeting of all requirements as a licensed psychologist, issue the license and certificate simultaneously. An application fee, as specified in G.S. 90‑270.18(b)(9), must be paid.

(c)        After January 1, 1995, any licensed psychological associate who is qualified by education may be granted certification as a health services provider psychological associate (HSP‑PA). The Board may, upon verification of qualifications and the meeting of all requirements as a licensed psychological associate, issue the license and certificate simultaneously. An application fee, as specified in G.S. 90‑270.18(b)(9), must be paid.

(d)        After January 1, 1995, any licensed psychologist holding a provisional license who is qualified by education may be granted certification as a health services provider psychologist (provisional) (HSP‑PP) by the Board. The Board may, upon verification of qualifications and the meeting of all requirements for a provisional license, issue the license and certificate simultaneously. An application fee, as specified in G.S. 90‑270.18(b)(9), must be paid.

(e)        Notwithstanding the provisions of subsection (b) of this section, if application is made to the Board before June 30, 1994, by a licensed psychologist who is listed in the National Register of Health Services Providers in Psychology, or who holds permanent licensure and who can demonstrate that he or she has been engaged acceptably in the provision of health services for two years or its equivalent, that licensed psychologist shall be certified as a health services provider psychologist. The applicant, in order to demonstrate two years of acceptable experience or its equivalent, must meet one of the following conditions:

(1)        The applicant is a diplomate in good standing of the American Board of Professional Psychology in any of the areas of professional practice deemed appropriate by the Board;

(2)        The applicant has the equivalent of two years of acceptable full‑time experience, one of which was postdoctoral, at sites where health services are provided;

(3)        The applicant submits evidence satisfactory to the Board demonstrating that he or she has been engaged acceptably for the equivalent of at least two years full‑time in the provision of health services; or

(4)        Any other conditions that the Board may deem acceptable.

(f)         Notwithstanding the provisions of subsection (c) of this section, if application is made to the Board before June 30, 1994, by a licensed psychological associate who can demonstrate that he or she has been engaged acceptably in the provision of health services under supervision for two years or its equivalent, that licensed psychological associate shall be certified as a health services provider psychological associate.

(g)        The Board shall have the authority to deny, revoke, or suspend the health services provider certificate issued pursuant to these subsections upon a finding that the psychologist has not behaved in conformity with the ethical and professional standards prescribed in G.S. 90‑270.15. (1985, c. 734, s. 10; 1993, c. 375, s. 1; 1993 (Reg. Sess., 1994), c. 569, s. 13.)



§ 90-270.21. Ancillary services.

§ 90‑270.21.  Ancillary services.

A psychologist licensed under this Article may employ or supervise unlicensed individuals who assist in the provision of psychological services to clients, patients, and their families.  The Board may adopt rules specifying the titles used by such individuals, the numbers employed or supervised by any particular psychologist, the activities in which they may engage, the nature and extent of supervision which must be provided, the qualifications of such individuals, and the nature of the responsibility assumed by the employing or supervising psychologist. (1993, c. 375, s. 1.)



§ 90-270.22. Criminal history record checks of applicants for licensure and licensees.

§ 90‑270.22.  Criminal history record checks of applicants for licensure and licensees.

(a)        The Board may request that an applicant for licensure or reinstatement of a license or that a licensed psychologist or psychological associate currently under investigation by the Board for allegedly violating this Article consent to a criminal history record check. Refusal to consent to a criminal history record check may constitute grounds for the Board to deny licensure or reinstatement of a license to an applicant or take disciplinary action against a licensee, including revocation of a license. The Board shall be responsible for providing to the North Carolina Department of Justice the fingerprints of the applicant or licensee to be checked, a form signed by the applicant or licensee consenting to the criminal record check and the use of fingerprints and other identifying information required by the State or National Repositories, and any additional information required by the Department of Justice. The Board shall keep all information obtained pursuant to this section confidential.

The Board shall collect any fees required by the Department of Justice and shall remit the fees to the Department of Justice for the cost of conducting the criminal history record check.

(b)        Limited Immunity.  The Board, its officers and employees, acting reasonably and in compliance with this section, shall be immune from civil liability for denying licensure or reinstatement of a license to an applicant or the revocation of a license or other discipline of a licensee based on information provided in the applicant's or licensee's criminal history record check. (2006‑175, s. 2.)



§ 90-270.23. Reserved for future codification purposes.

§ 90‑270.23.  Reserved for future codification purposes.



§ 90-270.24. Definitions.

Article 18B.

Physical Therapy.

§ 90‑270.24.  Definitions.

In this Article, unless the context otherwise requires, the following definitions shall apply:

(1)        "Board" means the North Carolina Board of Physical Therapy Examiners.

(2)        "Physical therapist" means any person who practices physical  therapy in accordance with the provisions of this Article.

(3)        "Physical therapist assistant" means any person who assists in the practice of physical therapy in accordance with the provisions of this Article, and who works under the supervision of a physical therapist by performing such patient‑related activities assigned by a physical therapist which are commensurate with the physical therapist assistant's education and training, but an assistant's work shall not include the interpretation and implementation of referrals from licensed medical doctors or dentists, the performance of evaluations, or the determination or major modification of treatment programs.

(4)        "Physical therapy" means the evaluation or treatment of any person by the use of physical, chemical, or other properties of heat, light, water, electricity, sound, massage, or therapeutic exercise, or other rehabilitative procedures, with or without assistive devices, for the purposes of preventing, correcting, or alleviating a physical or mental disability. Physical therapy includes the performance of specialized tests of neuromuscular function, administration of specialized therapeutic procedures, interpretation and implementation of referrals from licensed medical doctors or dentists, and establishment and modification of physical therapy programs for patients. Evaluation and treatment of patients may involve physical measures, methods, or procedures as are found commensurate with physical therapy education and training and generally or specifically authorized by regulations of the Board. Physical therapy education and training shall include study of the skeletal manifestations of systemic disease. Physical therapy does not include the application of roentgen rays or radioactive materials, surgery, manipulation of the spine unless prescribed by a physician licensed to practice medicine in North Carolina, or medical diagnosis of disease.

(5)        "Physical therapy aide" means any nonlicensed person who aids in the practice of physical therapy in accordance with the provisions of this Article, and who at all times acts under the orders, direction, and on‑site supervision of a licensed physical therapist or physical therapist assistant. An aide may perform physical therapy related activities which are assigned and are commensurate with an aide's training and abilities, but an aide's work shall not include the interpretation and implementation of referrals from licensed medical doctors or dentists, the performance of evaluations, the determination and modification of treatment programs, or any independent performance of any physical therapy procedures. (1951, c. 1131, s. 1; 1969, c. 556; 1979, c. 487; 1985, c. 701, s. 1.)



§ 90-270.25. Board of Examiners.

§ 90‑270.25.  Board of Examiners.

The North Carolina Board of Physical Therapy Examiners is hereby created. The Board shall consist of eight members, including one medical doctor licensed and residing in North Carolina, four physical therapists, two physical therapist assistants, and one public member. The public member shall be appointed by the Governor and shall be a person who is not licensed under Chapter 90 who shall represent the interest of the public at large. The medical doctor, physical therapists, and physical therapists assistants shall be appointed by the Governor from a list compiled by the North Carolina Physical Therapy Association, Inc., following the use of a nomination procedure made available to all physical therapists and physical therapist assistants licensed and residing in North Carolina. In soliciting nominations and compiling its list, the Association will give consideration to geographic distribution, practice setting (institution, independent, academic, etc.), and other factors that will promote representation of all aspects of physical therapy practice on the Board. The records of the operation of the nomination  procedure shall be filed with the Board, to be available for a period of six months following nomination, for reasonable inspection by any licensed practitioner. Each physical therapist member of the Board shall be licensed and reside in this State; provided that the physical therapist shall have not less than three years' experience as a physical therapist immediately preceding appointment and shall be actively engaged in the practice of physical therapy in North Carolina during incumbency. Each physical therapist assistant member shall be licensed and reside in this State; provided that the physical therapist assistant shall have not less than three years' experience as a physical therapist assistant immediately preceding appointment and shall be actively engaged in practice as a physical therapist assistant in North Carolina during incumbency.

Members shall be appointed to serve three‑year terms, or until their successors are appointed, to commence on January 1 in respective years. In the event that a member of the Board for any reason shall become ineligible to or cannot complete a term of office, another appointment shall be made by the Governor, in accordance with the procedure stated above, to fill the remainder of the term. No member may serve for more than two successive three‑year terms.

The Board each year shall designate one of its physical therapist members as chairman and one member as secretary‑treasurer. Each member of the Board shall receive such per diem compensation and reimbursement for travel and subsistence as shall be set for licensing boards generally. (1951, c. 1131, s. 2; 1969, c. 445, s. 7; c. 556; 1979, c. 487; 1981, c. 765, s. 1; 1981 (Reg. Sess., 1982), c. 1191, s. 82; 1985, c. 701, s. 1.)



§ 90-270.26. Powers of the Board.

§ 90‑270.26.  Powers of the Board.

The Board shall have the following general powers and duties:

(1)        Examine and determine the qualifications and fitness of applicants for a license to practice physical therapy in this State;

(2)        Issue, renew, deny, suspend, or revoke licenses to practice physical therapy in this State, or reprimand or otherwise discipline licensed physical therapists and physical therapist assistants;

(3)        Conduct investigations for the purpose of determining whether violations of this Article or grounds for disciplining licensed physical therapists or physical therapist assistants exist;

(3a)      Establish mechanisms for assessing the continuing competence of licensed physical therapists or physical therapist assistants to engage in the practice of physical therapy, including approving rules requiring licensees to periodically, or in response to complaints or incident reports, submit to the Board: (i) evidence of continuing education experiences; (ii) evidence of minimum standard accomplishments; or (iii) evidence of compliance with other Board‑approved measures, audits, or evaluations; and specify remedial actions if necessary or desirable to obtain license renewal or reinstatement;

(4)        Employ such professional, clerical or special personnel necessary to carry out the provisions of this Article, and may purchase or rent necessary office space, equipment and supplies;

(5)        Conduct administrative hearings in accordance with Chapter 150B of the General Statutes when a "contested case" as defined in G.S. 150B‑2(2) arises under this Article;

(6)        Appoint from its own membership one or more members to act as representatives of the Board at any meeting where such representation is deemed desirable;

(7)        Establish reasonable fees for applications for examination, certificates of licensure and renewal, and other services provided by the Board;

(8)        Adopt, amend, or repeal any rules or regulations necessary to carry out the purposes of this Article and the duties and responsibilities of the Board.

The powers and duties enumerated above are granted for the purpose of enabling the Board to safeguard the public health, safety and welfare against unqualified or incompetent practitioners of physical therapy, and are to be liberally construed to accomplish this objective. In instances where the Board makes a decision to discipline physical therapists or physical therapist assistants under powers set out by any of subsections (2) through (5) of this section, it may as part of its decision charge the reasonable costs of investigation and hearing to the person disciplined. (1979, c. 487; 1985, c. 701, s. 1; 1987, c. 827, ss. 1, 77; 2006‑144, s. 1.)



§ 90-270.27. Records to be kept; copies of record.

§ 90‑270.27.  Records to be kept; copies of record.

The Board shall keep a record of proceedings under this Article and a record of all persons licensed under it. The record shall show the name, last known place of business and last known place of residence, and date and number of licensure certificate as a physical therapist or physical therapist assistant, for every living licensee. Any interested person in the State is entitled to obtain a copy of that record on application to the Board and payment of such reasonable charge as may be fixed by it based on the costs involved. (1951, c. 1131, s. 12; 1969, c. 556; 1979, c. 487; 1985, c. 701, s. 1.)



§ 90-270.28. Disposition of funds.

§ 90‑270.28.  Disposition of funds.

All fees and other moneys collected and received by the Board shall be used for the purposes of implementing this Article. The financial records of the Board shall be subjected to an annual audit and paid for out of the funds of the Board. (1951, c. 1131, s. 14; 1969, c. 556; 1979, c. 487; 1985, c. 701, s. 1.)



§ 90-270.29. Qualifications of applicants for examination; application; fee.

§ 90‑270.29.  Qualifications of applicants for examination; application; fee.

Any person who desires to be licensed under this Article and who:

(1)        Is of good moral character;

(2)        If an applicant for physical therapy licensure, has been graduated from a physical therapy program accredited by an agency recognized by either the U.S. Office of Education or the Council on Postsecondary Accreditation; and

(3)        If an applicant for physical therapist assistant licensure, has been graduated from a physical therapist assistant educational program accredited by an agency recognized by either the U.S. Office of Education or the Council on Postsecondary Accreditation;

may make application on a form furnished by the Board for examination  for licensure as a physical therapist or physical therapist assistant. At the time of making such application, the applicant shall pay to the secretary‑treasurer of the Board the fee prescribed by the Board, no portion of which shall be returned. (1951, c. 1131, s. 3; 1959, c. 630; 1969, c. 556; 1979, c. 487; 1985, c. 701, s. 1.)



§ 90-270.30. Licensure of foreign-trained physical therapists.

§ 90‑270.30.  Licensure of foreign‑trained physical therapists.

Any person who has been trained as a physical therapist in a foreign county [country] and desires to be licensed under this Article and who:

(1)        Is of good moral character;

(2)        Holds a diploma from an educational program for physical therapists approved by the Board:

(3)        Submits documentary evidence to the Board of completion of a  course of instruction substantially equivalent to that obtained by an applicant for licensure under G.S. 90‑270.29; and

(4)        Demonstrates satisfactory proof of proficiency in the English language;

may make application on a form furnished by the Board for examination as a foreign‑trained physical therapist. At the time of making such application, the applicant shall pay to the secretary‑treasurer of the Board the fee prescribed by the Board, no portion of which shall be returned. (1959, c. 630; 1969, c. 556; 1979, c. 487; 1985, c. 701, s. 1.)



§ 90-270.31. Certificates of licensure.

§ 90‑270.31.  Certificates of licensure.

(a)        The Board shall furnish a certificate of licensure to each applicant successfully passing the examination for licensure as a physical therapist or physical therapist assistant, respectively. Upon receipt of satisfactory evidence that an applicant has graduated, within six months prior to application, from a physical therapy or physical therapy assistant program accredited as required under G.S. 90‑270.29, the Board may authorize the applicant to perform as a physical therapist or physical therapist assistant in this State, but only under the immediate supervision of a physical therapist licensed in this State, until a formal decision by the Board on the application for license. If a new graduate applicant that has been authorized to perform under supervision by a licensed physical therapist fails (without due cause as determined in the Board's discretion) to take the next succeeding examination, or if the applicant fails to pass the examination, and consequently does not become licensed, the authorization for the applicant to perform under supervision shall expire. Applicants approved by the Board for performance as physical therapists or physical therapist assistants while their applications are pending under circumstances described in this subsection shall be referred to as Physical Therapist Graduate or Physical Therapist Assistant Graduate.

(b)        The Board shall furnish a certificate of licensure to any person who is a physical therapist or physical therapist assistant registered or licensed under the laws of another state or territory, if the individual's qualifications were at the date of his registration or licensure substantially equal to the requirements under this Article. When making such application, the applicant shall pay to the secretary‑treasurer of the Board the fee prescribed by the Board, no portion of which shall be returned. (1951, c. 1131, ss. 4, 6; 1959, c. 630; 1969, c. 556; 1979, c. 487; 1985, c. 701, s. 1.)



§ 90-270.32. Renewal of license; lapse; revival.

§ 90‑270.32.  Renewal of license; lapse; revival.

(a)        Every licensed physical therapist or physical therapist assistant shall, during the month of January of every year, apply to the Board for a renewal of licensure and pay to the secretary‑treasurer the prescribed fee. Licenses that are not so renewed shall automatically lapse. The Board may decline to renew licenses of physical therapists or physical therapist assistants for failure to comply with any required continuing competency measures.

(b)        The manner in which lapsed licenses shall be revived, reinstated, or extended shall be established by the Board in its discretion. (1951, c. 1131, s. 7; 1959, c. 630; 1969, c. 556; 1979, c. 487; 1985, c. 701, s. 1; 2006‑144, s. 2.)



§ 90-270.33. Fees.

§ 90‑270.33.  Fees.

The Board may collect fees established by its rules, but those fees shall not exceed the following schedule for the specified items:

(1)....... Each application for licensure.................................................................. $150.00

(2)....... License renewal...................................................................................... $120.00

(3)....... Transfer/verification/replace certificate....................................................... $30.00

(4)....... Examination retake................................................................................... $60.00

(5)....... Late renewal............................................................................................ $20.00

(6)....... Licensure revival (in addition to renewal)................................................... $30.00

(7)....... Directory.................................................................................................. $10.00

(8)....... Licensee lists or labels................................................................................ 60.00

In all instances where the Board uses the services of a national testing service for preparation, administration, or grading of examinations, the Board may charge the applicant the actual cost of the examination services, in addition to its other fees. (1951, c. 1131, s. 2; 1969, c. 445, s. 7; c. 556; 1979, c. 487; 1985, c. 161; c. 701, s. 1; 1999‑345, s. 1.)



§ 90-270.34. Exemptions from licensure; certain practices exempted.

§ 90‑270.34.  Exemptions from licensure; certain practices exempted.

(a)        The following persons shall be permitted to practice physical therapy or assist in the practice in this State without obtaining a license under this Article upon the terms and conditions specified herein:

(1)        Students enrolled in accredited physical therapist or physical  therapist assistant educational programs, while engaged in completing a clinical requirement for graduation, which must be performed under the supervision of a licensed physical therapist;

(2)        Physical therapists licensed in other jurisdictions while enrolled in graduate educational programs in this State that include the evaluation and treatment of patients as part of their experience required for credit, so long as the student is not at the same time gainfully employed in this State as a physical therapist;

(3)        Practitioners of physical therapy employed in the United States armed services, United States Public Health Service, Veterans Administration or other federal agency, to the extent permitted under federal law, so long as the practitioner limits services to those directly relating to work with the employing government agency;

(4)        Physical therapists or physical therapist assistants licensed in other jurisdictions who are teaching or participating in special physical therapy education projects, demonstrations or courses in this State, in which their participation in the evaluation and treatment of patients is minimal;

(5)        A physical therapy aide while in the performance of those acts and practices specified in G.S. 90‑270.24(5);

(6)        Persons authorized to perform as physical therapists or physical therapist assistants under the provision of G.S. 90‑ 270.31.

(b)        Nothing in this Article shall be construed to prohibit:

(1)        Any act in the lawful practice of a profession by a person duly licensed in this State;

(2)        The administration of simple massages and the operation of health clubs so long as not intended to constitute or represent the practice of physical therapy. (1951, c. 1131, ss. 9, 11; 1959, c. 630; 1969, c. 556; 1979, c. 487; 1985, c. 701, s. 1.)



§ 90-270.35. Unlawful practice.

§ 90‑270.35.  Unlawful practice.

Except as otherwise authorized in this Article, if any person, firm, or corporation shall:

(1)        Practice, attempt to practice, teach, consult, or supervise in physical therapy, or hold out any person as being able to do any of these things in this State, without first having obtained a license or authorization from the Board for the person performing services or being so held out;

(2)        Use in connection with any person's name any letters, words, numerical codes, or insignia indicating or implying that the person is a physical therapist or physical therapist assistant, or applicant with "Graduate" status, unless the person is licensed or authorized in accordance with this Article;

(3)        Practice or attempt to practice physical therapy with a revoked, lapsed, or suspended license;

(4)        Practice physical therapy and fail to refer to a licensed medical doctor or dentist any patient whose medical condition should have, at the time of evaluation or treatment, been determined to be beyond the scope of practice of a physical therapist;

(5)        Aid, abet, or assist any unlicensed person to practice physical therapy in violation of this Article; or

(6)        Violate any of the provisions of this Article;

said person, firm, or corporation shall be guilty of a Class 1 misdemeanor.  Each act of such unlawful practice shall constitute a distinct and separate offense. (1951, c. 1131, ss. 9, 11; 1969, c. 556; 1979, c. 487; 1985, c. 701, s. 1; 1993, c. 539, s. 647; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 90-270.36. Grounds for disciplinary action.

§ 90‑270.36.  Grounds for disciplinary action.

Grounds for disciplinary action shall include but not be limited to the following:

(1)        The employment of fraud, deceit or misrepresentation in obtaining or attempting to obtain a license, or the renewal thereof;

(2)        The use of drugs or intoxicating liquors to an extent which affects professional competency;

(3)        Conviction of an offense under any municipal, State, or federal narcotic or controlled substance law, until proof of rehabilitation can be established;

(4)        Conviction of a felony or other public offense involving moral turpitude, until proof of rehabilitation can be established;

(5)        An adjudication of insanity or incompetency, until proof of recovery from the condition can be established;

(6)        Engaging in any act or practice violative of any of the provisions of this Article or of any of the rules and regulations adopted by the Board, or aiding, abetting or assisting any other person in the violation of the same;

(7)        The commission of an act or acts of malpractice, gross negligence or incompetence in the practice of physical therapy;

(8)        Practice as a licensed physical therapist or physical therapist assistant without a valid certificate of renewal;

(9)        Engaging in conduct that could result in harm or injury to the public. (1951, c. 1131, s. 8; 1959, c. 630; 1969, c. 556; 1973, c. 1331, s. 3; 1979, c. 487; 1985, c. 701, s. 1.)



§ 90-270.37. Enjoining illegal practices.

§ 90‑270.37.  Enjoining illegal practices.

(a)        The Board may, if it finds that any person is violating any of the provisions of this Article, apply in its own name to the superior court for a temporary or permanent restraining order or injunction to restrain such person from continuing such illegal practices. The court is empowered to grant injunctive relief regardless of whether criminal prosecution or other action has been or may be instituted as a result of the violation. In the court's consideration of the issue of granting or continuing an injunction sought by the Board, a showing of conduct in violation of the terms of this Article shall be sufficient to meet any requirement of general North Carolina injunction law for irreparable damage.

(b)        The venue for actions brought under this section shall be the superior court of any county in which such illegal or unlawful acts are alleged to have been committed, in the county in which the defendants in such action reside, or in the county in which the Board maintains its offices and records. (1979, c. 487; 1985, c. 701, s. 1.)



§ 90-270.38. Title.

§ 90‑270.38.  Title.

This Article may be cited as the "Physical Therapy Practice Act". (1951, c. 1131, s. 15; 1969, c. 556; 1979, c. 487; 1985, c. 701, s. 1.)



§ 90-270.39. Osteopaths, chiropractors, and podiatrists not restricted.

§ 90‑270.39.  Osteopaths, chiropractors, and podiatrists not restricted.

Nothing in this Article shall restrict the use of physical therapy modalities by licensed osteopaths, chiropractors, or podiatrists, in the lawful practice of their professions; except that, these licensed professionals shall not be permitted to in any way hold themselves, or any employee or associate, out as practicing physical therapy or being licensed by the Board of Physical Therapy Examiners, or any other agency, to do so. (1951, c. 1131, s. 15.1; 1969, c. 556; 1979, c. 487; 1985, c. 701, s. 1.)



§§ 90-270.40 through 90-270.44. Reserved for future codification purposes.

§§ 90‑270.40 through 90‑270.44.  Reserved for future codification purposes.



§ 90-270.45. Title of Article.

Article 18C.

Marriage and Family Therapy Licensure.

§ 90‑270.45.  Title of Article.

This Article shall be known as the "Marriage and Family Therapy Licensure Act." (1979, c. 697, s. 1; 1985, c. 223, s. 1; 1993 (Reg. Sess., 1994), c. 564, s. 2.)



§ 90-270.46. Policy and purpose.

§ 90‑270.46.  Policy and purpose.

Marriage and family therapy in North Carolina is a professional practice that affects the public safety and welfare and requires appropriate licensure and control in the public interest.

It is the purpose of this Article to establish a licensure agency, a structure, and procedures that will (i) ensure that the public has a means of protecting itself from the practice of marriage and family therapy by unprofessional, unauthorized, and unqualified individuals, and (ii) protect the public from unprofessional, improper, unauthorized and unqualified use of certain titles by persons who practice marriage and family therapy. This Article shall be liberally construed to carry out these policies and purposes. (1979, c. 697, s. 1; 1985, c. 223, s. 1; 1993 (Reg. Sess., 1994), c. 564, s. 2.)



§ 90-270.47. Definitions.

§ 90‑270.47.  Definitions.

As used in this Article, unless the context clearly requires a different meaning:

(1)        Renumbered.

(2)        "Board" means the North Carolina Marriage and Family Therapy Licensure Board.

(2a)      "Clinical experience" means face‑to‑face therapy between a therapist and a client, whether individuals, couples, families, or groups, conducted from a larger systems perspective that relates to client treatment plans, is goal‑directed, and assists the client in affecting change in cognition and behavior and effect.

(2b)      "Larger systems" means any individual or group that is a part of the client's environment and that potentially impacts the client's functioning or well‑being and potentially can assist in the development and implementation of a treatment plan.

(3)        "Licensed marriage and family therapist" means a person to whom a license has been issued pursuant to this Article, if the license is in force and not suspended or revoked.

(3a)      "Licensed marriage and family therapy associate" means an individual to whom a license has been issued pursuant to this Article whose license is in force and not suspended or revoked and whose license permits the individual to engage in the practice of marriage and family therapy under the supervision of an American Association for Marriage and Family Therapy (AAMFT) approved supervisor in accordance with rules adopted by the Board.

(3b)      "Marriage and family therapy" is the clinical practice, within the context of individual, couple, and marriage and family systems, of the diagnosis and treatment of psychosocial aspects of mental and emotional disorders. Marriage and family therapy involves the professional application of psychotherapeutic and family systems theories and techniques in the delivery of services to families, couples, and individuals for the purpose of treating these diagnosed mental and emotional disorders. Marriage and family therapy includes referrals to and collaboration with health care and other professionals when appropriate.

(4)        "Practice of marriage and family therapy" means the rendering of professional marriage and family therapy services to individuals, couples, or families, singly or in groups, whether the services are offered directly to the general public or through organizations, either public or private, for a fee, monetary or otherwise.

(5)        "Recognized educational institution" means any university, college, professional school, or other institution of higher learning that:

a.         In the United States, is regionally accredited by bodies approved by the Commission on Recognition of Postsecondary Accreditation or its successor.

b.         In Canada, holds a membership in the Association of Universities and Colleges of Canada.

c.         In another country, is accredited by the comparable official organization having this authority and is recognized by the Board.

(6)        "Related degree" means:

a.         Master's or doctoral degree in clinical social work;

b.         Master's or doctoral degree in psychiatric nursing;

c.         Master's or doctoral degree in counseling or clinical or counseling psychology;

d.         Doctor of medicine or doctor of osteopathy degree with an appropriate residency training in psychiatry; or

e.         Master's or doctoral degree in any mental health field the course of study of which is equivalent to the master's degree in marriage and family therapy.  (1979, c. 697, s. 1; 1985, c. 223, s. 1; 1993 (Reg. Sess., 1994), c. 564, s. 2; 2009‑393, s. 1.)



§ 90-270.48. Prohibited acts.

§ 90‑270.48.  Prohibited acts.

Except as specifically provided elsewhere in this Article, it is unlawful for a person not licensed as a marriage and family therapist or as a licensed marriage and family therapy associate under this Article to practice marriage or family therapy or hold himself or herself out to the public as a person practicing marriage and family therapy.  (1979, c. 697, s. 1; 1985, c. 223, s. 1; 1993 (Reg. Sess., 1994), c. 564, s. 2; 2009‑393, s. 2.)



§ 90-270.48A. Exemptions.

§ 90‑270.48A.  Exemptions.

(a)        This Article does not prevent members of the clergy or licensed, certified, or registered members of professional groups recognized by the Board from advertising or performing services consistent with their own profession. Members of the clergy include, but are not limited to, persons who are ordained, consecrated, commissioned, or endorsed by a recognized denomination, church, faith group, or synagogue. Professional groups the Board shall recognize include, but are not limited to, licensed or certified social workers, licensed professional counselors, fee‑based pastoral counselors, licensed practicing psychologists, psychological associates, physicians, and attorneys‑at‑law. However, in no event may a person use the title "Licensed Marriage and Family Therapist" or "Licensed Marriage and Family Therapy Associate," use the letters "LMFT" or "LMFTA," or in any way imply that the person is a licensed marriage and family therapist or a licensed marriage and family therapy associate unless the person is licensed as such under this Article.

(b)        A person is exempt from the requirements of this Article if any of the following conditions are met:

(1)        The person is (i) enrolled in a master's level program or higher in a recognized educational institution, (ii) under supervision as approved by the Board in a training institution approved by the Board, and (iii) designated by a title such as "marriage and family therapy intern."

(2)        The person is practicing marriage and family therapy as an employee of a recognized educational institution, or a governmental institution or agency and the practice is included in the duties for which the person was employed by the institution or agency.

(3)        Repealed by Session Laws 2009‑393, s. 3, effective October 1, 2009.

(4)        The person is practicing marriage and family therapy as an employee of a hospital licensed under Article 5 of Chapter 131E or Article 2 of Chapter 122C of the General Statutes. Provided, however, no such person shall hold himself out as a licensed marriage and family therapist.

(c)        No such person practicing marriage and family therapy under the exemptions provided by this section shall hold himself or herself out as a licensed marriage and family therapist or licensed marriage and family therapy associate.  (1993 (Reg. Sess., 1994), c. 564, s. 2; 2001‑487, s. 40(i); 2009‑393, s. 3.)



§ 90-270.48B: Repealed by Session Laws 2003-117, s. 2, effective October 1, 2003, and applicable to claims for payment or reimbursement for services rendered on or after that date.

§ 90‑270.48B: Repealed by Session Laws 2003‑117, s. 2, effective October 1, 2003, and applicable to claims for payment or reimbursement for services rendered on or after that date.



§ 90-270.49. North Carolina Marriage and Family Therapy Licensure Board.

§ 90‑270.49.  North Carolina Marriage and Family Therapy Licensure Board.

(a)        Establishment.  There is established as an agency of the State of North Carolina the North Carolina Marriage and Family Therapy Licensure Board, which shall be composed of seven Board members to be appointed as provided in G.S. 90‑270.50. Board members shall be appointed for terms of four years each, except that any person chosen to fill a vacancy shall be appointed only for the unexpired term of the Board member whom the appointee shall succeed. Upon the expiration of a Board member's term of office, the Board member shall continue to serve until a successor has qualified. No person may be appointed more than once to fill an unexpired term or for more than two consecutive full terms. The Board shall elect a chair and vice‑chair from its membership to serve a term of four years. No person may serve as chairperson for more than four years.

The Governor may remove any member from the Board or remove the chairperson from the position of chairperson only for neglect of duty, malfeasance, or conviction of a felony or crime of moral turpitude while in office.

No Board member shall participate in any matter before the Board in which the member has a pecuniary interest, personal bias, or other similar conflict of interest.

(b)        Quorum and Principal Office.  Four of the members of the Board shall constitute a quorum of the Board. The Board shall specify the principal office of the Board within this State.

(c)        Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 564, s. 2.  (1979, c. 697, s. 1; 1985, c. 223, s. 1; 1993 (Reg. Sess., 1994), c. 564, s. 2; 2009‑393, s. 4.)



§ 90-270.50. Appointment and qualification of Board members.

§ 90‑270.50.  Appointment and qualification of Board members.

(a)        Nominations for Appointment.  The Governor shall appoint members of the Board only from among the candidates who meet the following qualifications:

(1)        Four members shall be practicing marriage and family therapists who are licensed marriage and family therapists in the State at the time of their appointment, each of whom has been for at least five years immediately preceding appointment actively engaged as a marriage and family therapist in rendering professional services in marriage and family therapy, or in the education and training of graduate or postgraduate students of marriage and family therapy, and has spent the majority of the time devoted to this activity in this State during the two years preceding appointment.

(2)        Three members shall be representatives of the general public who have no direct affiliation with the practice of marriage and family therapy.

(b)        The appointment of any member of the Board shall automatically terminate 30 days after the date the member is no longer a resident of the State of North Carolina.

(c)        The Governor shall fill any vacancy by appointment for the unexpired term.

(d)        Each member of the Board must be a citizen of this State and must reside in a different congressional district in this State. (1979, c. 697, s. 1; 1985, c. 223, s. 1; 1993 (Reg. Sess., 1994), c. 564, s. 2.)



§ 90-270.51. Powers and duties.

§ 90‑270.51.  Powers and duties.

(a)        The Board shall administer and enforce this Article.

(b)        Subject to the provisions of Chapter 150B of the General Statutes, the Board may adopt, amend, or repeal rules to administer and enforce this Article, including rules of professional ethics for the practice of marriage and family therapy.

(c)        The Board shall examine and pass on the qualifications of all applicants for licensure under this Article, and shall issue a license to each successful applicant.

(d)        The Board may adopt a seal which may be affixed to all licenses issued by the Board.

(e)        The Board may authorize expenditures to carry out the provisions of this Article from the fees that it collects, but expenditures may not exceed the revenues or reserves of the Board during any fiscal year.

(f)         The Board may employ, subject to the provisions of Chapter 126 of the General Statutes, attorneys, experts, and other employees as necessary to perform its duties.

(g)        Reserved for future codification purposes.

(h)        The Board may order that any records concerning the practice of marriage and family therapy and relevant to a complaint received by the Board, or an inquiry or investigation conducted by or on behalf of the Board, shall be produced by the custodian of the records to the Board or for inspection and copying by employees, representatives of or counsel to the Board. These records shall not become public records as defined by G.S. 132‑1. A licensee or an agency employing a licensee shall maintain records for a minimum of five years from the date the licensee terminates services to the adult client and the client services record is closed. For minor clients the licensee or agency employing the licensee shall maintain records until the client is 22 or five years after the termination of services, whichever occurs later. A licensee shall cooperate fully and in a timely manner with the Board and its designated employees, representatives, or investigators in an inquiry or investigation conducted by or on behalf of the Board.  (1979, c. 697, s. 1; 1985, c. 223, s. 1; 1987, c. 827, s. 78; 1993 (Reg. Sess., 1994), c. 564, s. 2; 2009‑393, ss. 5.1, 5.2.)



§ 90-270.52. License application.

§ 90‑270.52.  License application.

(a)        Each person desiring to obtain a license under this Article shall apply to the Board upon the form and in the manner prescribed by the Board. Each applicant shall furnish evidence satisfactory to the Board that the applicant:

(1)        Is of good moral character;

(2)        Has not engaged or is not engaged in any practice or conduct that would be a ground for denial, revocation, or suspension of a license under G.S. 90‑270.60;

(3)        Is qualified for licensure pursuant to the requirements of this Article.

(b)        A license obtained through fraud or by any false representation is void. (1979, c. 697, s. 1; 1985, c. 223, s. 1; 1993 (Reg. Sess., 1994), c. 564, s. 2.)



§ 90-270.53: Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 564, s. 2.

§ 90‑270.53:  Repealed by Session Laws 1993 (Reg.  Sess., 1994), c. 564, s. 2.



§ 90-270.54. Requirements for licensure as a marriage and family therapist.

§ 90‑270.54.  Requirements for licensure as a marriage and family therapist.

(a)        Each applicant shall be issued a license by the Board to engage in the practice of marriage and family therapy as a licensed marriage and family therapist if the applicant meets the qualifications set forth in G.S. 90‑270.52(a) and provides satisfactory evidence to the Board that the applicant:

(1)        Meets educational and experience qualifications as follows:

a.         Educational requirements: Possesses a minimum of a master's degree from a recognized educational institution in the field of marriage and family therapy, or a related  degree, which degree is evidenced by the applicant's official transcripts. An applicant with a related degree may meet the educational requirements if the applicant presents satisfactory evidence of post‑master's or post‑doctoral training taken in the field of marriage and family therapy from a program recognized by the Board regardless whether the training was taken at a nondegree granting institution or in a nondegree program, as long as the training, by itself or in combination with any other training, is the equivalent in content and quality, as defined in the rules of the Board, of a master's or doctoral degree in marriage and family therapy;

b.         Experience requirements: Has at least 1,500 hours of supervised clinical experience in the practice of marriage and family therapy, not more than 500 hours of which were obtained while the candidate was a student in a master's degree program and at least 1,000 of which were obtained after the applicant was granted a degree in the field of marriage and family therapy or a related degree (with ongoing supervision consistent with standards approved by the Board); and

(2)        Passes an examination approved by the Board.

(b)        Any person who is a certified marriage and family therapist on January 1, 1995, shall be deemed to be a licensed marriage and family therapist as of that date. Valid and unexpired certificates operate as licenses for the purposes of this Article until the date set for renewal of the certificate, at which time the Board shall issue the certificate holder a license in accordance with G.S. 90‑270.58.  (1979, c. 697, s. 1; 1981, c. 611, s. 2; 1985, c. 223, s. 1; 1993 (Reg. Sess., 1994), c. 564, s. 2; 2009‑393, s. 6.)



§ 90-270.54A. Requirements for licensure as a marriage and family therapy associate.

§ 90‑270.54A.  Requirements for licensure as a marriage and family therapy associate.

(a)        Each applicant shall be issued a license by the Board to engage in practice as a marriage and family therapy associate if the applicant meets the qualifications set forth in G.S. 90‑270.52(a) and provides satisfactory evidence to the Board that the applicant:

(1)        Has completed a marriage and therapy degree or related degree in accordance with G.S. 90‑270.54(a)(1)a.

(2)        Has shown evidence of intent to accrue the required supervised clinical experience for licensure under G.S. 90‑270.54(a)(1)b.

(3)        Has filed with the Board an application for licensure as a marriage and family therapy associate, which application includes evidence of the appropriate coursework and an agreement by at least one supervisor approved by the American Association of Marriage and Family Therapy to provide supervision to the applicant.

(4)        Has passed the examination approved by the Board pursuant to G.S. 90‑270.54(a)(2).

(b)        Upon approval by the Board, a license designating the applicant as a licensed marriage and family therapy associate shall be issued. Notwithstanding G.S. 90‑270.58, a license issued under this section shall be valid for three years from the date of issuance.

(c)        A marriage and family therapy associate license shall not be renewed. However, if upon written petition to the Board a person licensed pursuant to this section demonstrates special circumstances and steady progress towards licensure as a marriage and family therapist, the Board may grant a one‑year extension of the marriage and family therapy associate license upon receipt and approval of an application for extension and payment of the fee authorized by G.S. 90‑270.57(a)(9).

(d)        Nothing in this Article shall be construed to require direct third‑party reimbursement under private insurance policies to a person licensed as a marriage and family therapy associate under this Article.  (2009‑393, s. 7.)



§ 90-270.55. Examinations.

§ 90‑270.55.  Examinations.

Each applicant for licensure as a licensed marriage and family therapist shall pass an examination as determined by the Board. The Board shall set the passing score for examinations. Any request by an applicant for reasonable accommodations in taking the examination shall be submitted in writing to the Board and shall be supported by documentation as may be required by the Board in assessing the request.  (1979, c. 697, s. 1; 1985, c. 223, s. 1; 1993 (Reg. Sess., 1994), c. 564, s. 2; 2009‑393, s. 8.)



§ 90-270.55A: Repealed by Session Laws 2009-393, s. 9, effective October 1, 2009.

§ 90‑270.55A:  Repealed by Session Laws 2009‑393, s. 9, effective October 1, 2009.



§ 90-270.56. Reciprocal licenses.

§ 90‑270.56.  Reciprocal licenses.

The Board may issue a license as a marriage and family therapist or a marriage and family therapy associate by reciprocity to any person who applies for the license as prescribed by the Board and who at all times during the application process:

(1)        Has been licensed for five continuous years and is currently licensed as a marriage and family therapist or marriage and family therapy associate in another state.

(2)        Has an unrestricted license in good standing in the other state.

(3)        Has no unresolved complaints in any jurisdiction.

(4)        Has passed the National Marriage and Family Therapy examination.  (1979, c. 697, s. 1; 1985, c. 223, s. 1; 1993 (Reg. Sess., 1994), c. 564, s. 2; 2009‑393, s. 10.)



§ 90-270.57. Fees.

§ 90‑270.57.  Fees.

(a)        In order to fund the Board's activities under this Article, the Board may charge and collect fees not exceeding the following:

(1)        Each license examination                                                                       $50.00

(2)        Each license application as a marriage

and family therapist                                                                               200.00

(2a)      Each license application as a marriage and

family therapy associate                                                                        200.00

(3)        Each renewal of license                                                                         200.00

(4)        Each reciprocal license application                                                        200.00

(5)        Each reinstatement of an expired license                                                200.00

(6)        Each application to return to active status                                              200.00

(7)        Each duplicate license                                                                             25.00

(8)        Each annual maintenance of inactive status                                               50.00

(9)        Each application to extend associate license                                             50.00.

In addition to the examination fee provided in subdivision (1) of this subsection, the Board may charge and collect from each applicant for license examination the cost of processing test results and the cost of test materials.

(b)        The Board may establish fees for the actual cost of (i) document duplication services, (ii) materials, and (iii) returned bank items as allowed by law. All fees listed in subsection (a) of this section shall be nonrefundable.  (1979, c. 697, s. 1; 1985, c. 223, s. 1; 1989, c. 581, s. 1; 1993 (Reg. Sess., 1994), c. 564, s. 2; 2009‑393, s. 11.)



§ 90-270.58. Renewal of license.

§ 90‑270.58.  Renewal of license.

All licenses for marriage and family therapists issued under this Article shall expire automatically on the first day of July of each year. The Board shall renew a license upon (i) completion of the continuing education requirements of G.S. 90‑270.58C and (ii) payment of the renewal fee.  (1979, c. 697, s. 1; 1985, c. 223, s. 1; 1989, c. 581, s. 2; 1993 (Reg. Sess., 1994), c. 564, s. 2; 2009‑393, s. 12.)



§ 90-270.58A. Reinstatement after expiration.

§ 90‑270.58A.  Reinstatement after expiration.

A person whose license has expired may have the license reinstated as prescribed by the Board. The Board shall charge and collect a fee for reinstatement of the license. (1993 (Reg. Sess., 1994), c. 564, s. 2.)



§ 90-270.58B. Inactive status.

§ 90‑270.58B.  Inactive status.

(a)        A person who holds a valid and unexpired license and who is not actively engaged in the practice of marriage and family therapy may apply to the Board to be placed on inactive status. A person on inactive status shall not be required to pay annual renewal fees, but shall be required to pay an annual inactive status maintenance fee. A person who is on inactive status shall not have to meet continuing education requirements.

(b)        A person on inactive status shall not practice or hold himself out as practicing marriage and family therapy or perform any other activities prohibited by this Article.

(c)        A person desiring to return to active status shall submit written application to the Board. The Board shall return the person to active status upon payment of the fee specified in G.S. 90‑270.57 and upon such showing of competency to resume practice as the Board may require.  (1993 (Reg. Sess., 1994), c. 564, s. 2; 2009‑393, s. 13.)



§ 90-270.58C. Continuing education requirements.

§ 90‑270.58C.  Continuing education requirements.

The Board shall prescribe continuing education requirements for licensees. These requirements shall be designed to maintain and improve the quality of professional services in marriage and family therapy provided to the public, to keep the licensee knowledgeable of current research, techniques, and practice, and to provide other resources that will improve skill and competence in marriage and family therapy. The number of hours of continuing education shall not exceed the number of hours available that year in Board‑approved courses within the State. The Board may waive these continuing education requirements for not more than 12 months, but only upon the licensee's satisfactory showing to the Board of undue hardship. The Board may waive, upon request, continuing education requirements for licensees who are on active military duty and serving overseas.  (1993 (Reg. Sess., 1994), c. 564, s. 2; 2009‑393, s. 14.)



§ 90-270.59. Disposition of funds.

§ 90‑270.59.  Disposition of funds.

All monies received by the Board shall be used to implement this Article.  (1979, c. 697, s. 1; 1985, c. 223, s. 1; 1993 (Reg. Sess., 1994), c. 564, s. 2; 2009‑393, s. 15.)



§ 90-270.60. Denial, revocation, or suspension of license; other disciplinary or remedial actions.

§ 90‑270.60.  Denial, revocation, or suspension of license; other disciplinary or remedial actions.

(a)        The Board may deny, revoke, or suspend licensure, discipline, place on probation, limit practice, or require examination, remediation, or rehabilitation, or any combination of the disciplinary actions described in this subsection, of any applicant or person licensed under this Article on one or more of the following grounds:

(1)        Has been convicted of a felony or entered a plea of guilty or nolo contendere to any felony charge under the laws of the United States or of any state of the United States.

(2)        Has been convicted of or entered a plea of guilty or nolo contendere to any misdemeanor involving moral turpitude, misrepresentation, or fraud in dealing with the public, or conduct otherwise relevant to fitness to practice marriage and family therapy, or a misdemeanor charge reflecting the inability to practice marriage and family therapy with due regard to the health and safety of clients.

(3)        Has engaged in fraud or deceit in securing or attempting to secure or renew a license under this Article or has willfully concealed from the Board material information in connection with application for a license or renewal of a license under this Article.

(4)        Has practiced any fraud, deceit, or misrepresentation upon the public, the Board, or any individual in connection with the practice of marriage and family therapy, the offer of professional marriage and family therapy services, the filing of Medicare, Medicaid, or other claims to any third‑party payor, or in any manner otherwise relevant to fitness for the practice of marriage and family therapy.

(5)        Has made fraudulent, misleading, or intentionally or materially false statements pertaining to education, licensure, license renewal, supervision, continuing education, any disciplinary actions or sanctions pending or occurring in any other jurisdiction, professional credentials, or qualifications or fitness for the practice of marriage and family therapy to the public, any individual, the Board, or any other organization.

(6)        Has had a license or certification for the practice of marriage and family therapy in any other jurisdiction suspended or revoked, or has been disciplined by the licensing or certification board in any other jurisdiction for conduct which would subject the licensee to discipline under this Article.

(7)        Has violated any provision of this Article or any rules adopted by the Board.

(8)        Has aided or abetted the unlawful practice of marriage and family therapy by any person not licensed by the Board.

(9)        Has been guilty of immoral, dishonorable, unprofessional, or unethical conduct as defined in this subsection or in the current code of ethics of the American Association for Marriage and Family Therapy. However, if any provision of the code of ethics is inconsistent and in conflict with the provisions of this Article, the provisions of this Article shall control.

(10)      Has practiced marriage and family therapy in such a manner as to endanger the welfare of clients.

(11)      Has demonstrated an inability to practice marriage and family therapy with reasonable skill and safety by reason of illness, inebriation, misuse of drugs, narcotics, alcohol, chemicals, or any other substance affecting mental or physical functioning, or as a result of any mental or physical condition.

(12)      Has practiced marriage and family therapy outside the boundaries of demonstrated competence or the limitations of education, training, or supervised experience.

(13)      Has exercised undue influence in such a manner as to exploit the client, student, supervisee, or trainee for the financial or other personal advantage or gratification of the marriage and family therapist or a third party.

(14)      Has harassed or abused, sexually or otherwise, a client, student, supervisee, or trainee.

(15)      Has failed to cooperate with or to respond promptly, completely, and honestly to the Board, to credentials committees, or to ethics committees of professional associations, hospitals, or other health care organizations or educational institutions, when those organizations or entities have jurisdiction.

(16)      Has refused to appear before the Board after having been ordered to do so in writing by the chair.

(b)        The Board may, in lieu of denial, suspension, or revocation, take any of the following disciplinary actions:

(1)        Issue a formal reprimand or formally censure the applicant or licensee.

(2)        Place the applicant or licensee on probation with the appropriate conditions on the continued practice of marriage and family therapy deemed advisable by the Board.

(3)        Require examination, remediation, or rehabilitation for the applicant or licensee, including care, counseling, or treatment by a professional or professionals designated or approved by the Board, the expense to be borne by the applicant or licensee.

(4)        Require supervision of the marriage and family therapy services provided by the applicant or licensee by a licensee designated or approved by the Board, the expense to be borne by the applicant or licensee.

(5)        Limit or circumscribe the practice of marriage and family therapy provided by the applicant or licensee with respect to the extent, nature, or location of the marriage and family therapy services provided, as deemed advisable by the Board.

(6)        Discipline and impose any appropriate combination of the types of disciplinary action listed in this subsection.

In addition, the Board may impose conditions of probation or restrictions on the continued practice of marriage and family therapy at the conclusion of a period of suspension or as a requirement for the restoration of a revoked or suspended license. In lieu of or in connection with any disciplinary proceedings or investigation, the Board may enter into a consent order relative to discipline, supervision, probation, remediation, rehabilitation, or practice limitation of a licensee or applicant for a license.

(c)        The Board may assess costs of disciplinary action against an applicant or licensee found to be in violation of this Article.

(d)        When considering the issue of whether an applicant or licensee is physically or mentally capable of practicing marriage and family therapy with reasonable skill and safety with patients or clients, upon a showing of probable cause to the Board that the applicant or licensee is not capable of practicing professional counseling with reasonable skill and safety with patients or clients, the Board may petition a court of competent jurisdiction to order the applicant or licensee in question to submit to a psychological evaluation by a psychologist to determine psychological status or a physical evaluation by a physician to determine physical condition, or both. The psychologist or physician shall be designated by the court. The expenses of the evaluations shall be borne by the Board. Where the applicant or licensee raises the issue of mental or physical competence or appeals a decision regarding mental or physical competence, the applicant or licensee shall be permitted to obtain an evaluation at the applicant's or licensee's expense. If the Board suspects the objectivity or adequacy of the evaluation, the Board may compel an evaluation by its designated practitioners at its own expense.

(e)        Except as provided otherwise in this Article, the procedure for revocation, suspension, denial, limitations of the license, or other disciplinary, remedial, or rehabilitative actions, shall be in accordance with the provisions of Chapter 150B of the General Statutes. The Board is required to provide the opportunity for a hearing under Chapter 150B of the General Statutes to any applicant whose license or health services provider certification is denied or to whom licensure or health services provider certification is offered subject to any restrictions, probation, disciplinary action, remediation, or other conditions or limitations, or to any licensee before revoking, suspending, or restricting a license or health services provider certificate or imposing any other disciplinary action or remediation. If the applicant or licensee waives the opportunity for a hearing, the Board's denial, revocation, suspension, or other proposed action becomes final without a hearing having been conducted. Notwithstanding the provisions of this subsection, no applicant or licensee is entitled to a hearing for failure to pass an examination. In any proceeding before the Board, in any record of any hearing before the Board, in any complaint or notice of charges against any licensee or applicant for licensure, and in any decision rendered by the Board, the Board may withhold from public disclosure the identity of any clients who have not consented to the public disclosure of services provided by the licensee or applicant. The Board may close a hearing to the public and receive in closed session evidence involving or concerning the treatment of or delivery of services to a client who has not consented to the public disclosure of the treatment or services as may be necessary for the protection and rights of the client of the accused applicant or licensee and the full presentation of relevant evidence.

(f)         All records, papers, and other documents containing information collected and compiled by or on behalf of the Board, as a result of investigations, inquiries, or interviews conducted in connection with licensing or disciplinary matters, shall not be considered public records within the meaning of Chapter 132 of the General Statutes. However, any notice or statement of charges against any licensee or applicant, or any notice to any licensee or applicant of a hearing in any proceeding, or any decision rendered in connection with a hearing in any proceeding, shall be a public record within the meaning of Chapter 132 of the General Statutes, though the record may contain information collected and compiled as a result of the investigation, inquiry, or hearing. Any identifying information concerning the treatment of or delivery of services to a client who has not consented to the public disclosure of the treatment or services may be redacted. If any record, paper, or other document containing information collected and compiled by or on behalf of the Board, as provided in this section, is received and admitted in evidence in any hearing before the Board, it shall be a public record within the meaning of Chapter 132 of the General Statutes, subject to any deletions of identifying information concerning the treatment of or delivery of marriage and family therapy services to a client who has not consented to the public disclosure of treatment or services.

(g)        A person whose license has been denied or revoked may reapply to the Board for licensure after one calendar year from the date of the denial or revocation.

(h)        A licensee may voluntarily relinquish his or her license at anytime. Notwithstanding any provision to the contrary, the Board retains full jurisdiction to investigate alleged violations of this Article by any person whose license is relinquished under this subsection and, upon proof of any violation of this Article by the person, the Board may take disciplinary action as authorized by this section.

(i)         The Board may adopt rules deemed necessary to interpret and implement this section.  (1979, c. 697, s. 1; 1985, c. 223, s. 1; 1987, c. 827, s. 1; 1993 (Reg. Sess., 1994), c. 564, s. 2; 2009‑393, s. 16.)



§ 90-270.61. Penalties.

§ 90‑270.61.  Penalties.

Any person not licensed as a marriage and family therapist under this Article who engages in the practice of marriage and family therapy, or holds himself or herself out to be a marriage or family therapist or engaged in marriage and family therapy in violation of this Article is guilty of a Class 2 misdemeanor. (1979, c. 697, s. 1; 1985, c. 223, ss. 1, 1.1; 1993 (Reg. Sess., 1994), c. 564, s. 2.)



§ 90-270.62. Injunction.

§ 90‑270.62.  Injunction.

As an additional remedy, the Board may proceed in a superior court to enjoin and restrain any person without a valid license from violating the prohibitions of this Article. The Board shall not be required to post bond to such proceeding. (1979, c. 697, s. 1; 1985, c. 223, s. 1; 1993 (Reg. Sess., 1994), c. 564, s. 2.)



§ 90-270.63. Criminal history record checks of applicants for licensure as a marriage and family therapist and a marriage and family therapy associate.

§ 90‑270.63.  Criminal history record checks of applicants for licensure as a marriage and family therapist and a marriage and family therapy associate.

(a)        Definitions.  The following definitions shall apply in this section:

(1)        Applicant.  A person applying for licensure as a licensed marriage and family therapy associate pursuant to G.S. 90‑270.54A or licensed marriage and family therapist pursuant to G.S. 90‑270.54.

(2)        Criminal history.  A history of conviction of a State or federal crime, whether a misdemeanor or felony, that bears on an applicant's fitness for licensure to practice marriage and family therapy. The crimes include the criminal offenses set forth in any of the following Articles of Chapter 14 of the General Statutes: Article 5, Counterfeiting and Issuing Monetary Substitutes; Article 5A, Endangering Executive and Legislative Officers; Article 6, Homicide; Article 7A, Rape and Other Sex Offenses; Article 8, Assaults; Article 10, Kidnapping and Abduction; Article 13, Malicious Injury or Damage by Use of Explosive or Incendiary Device or Material; Article 14, Burglary and Other Housebreakings; Article 15, Arson and Other Burnings; Article 16, Larceny; Article 17, Robbery; Article 18, Embezzlement; Article 19, False Pretenses and Cheats; Article 19A, Obtaining Property or Services by False or Fraudulent Use of Credit Device or Other Means; Article 19B, Financial Transaction Card Crime Act; Article 20, Frauds; Article 21, Forgery; Article 26, Offenses Against Public Morality and Decency; Article 26A, Adult Establishments; Article 27, Prostitution; Article 28, Perjury; Article 29, Bribery; Article 31, Misconduct in Public Office; Article 35, Offenses Against the Public Peace; Article 36A, Riots and Civil Disorders; Article 39, Protection of Minors; Article 40, Protection of the Family; Article 59, Public Intoxication; and Article 60, Computer‑Related Crime. The crimes also include possession or sale of drugs in violation of the North Carolina Controlled Substances Act in Article 5 of Chapter 90 of the General Statutes and alcohol‑related offenses, including sale to underage persons in violation of G.S. 18B‑302 or driving while impaired in violation of G.S. 20‑138.1 through G.S. 20‑138.5. In addition to the North Carolina crimes listed in this subdivision, such crimes also include similar crimes under federal law or under the laws of other states.

(b)        The Board may request that an applicant for licensure, an applicant seeking reinstatement of a license, or a licensee under investigation by the Board for alleged criminal offenses in violation of this Article consent to a criminal history record check. Refusal to consent to a criminal history record check may constitute grounds for the Board to deny licensure to an applicant, deny reinstatement of a license to an applicant, or revoke the license of a licensee. The Board shall ensure that the State and national criminal history of an applicant is checked. The Board shall be responsible for providing to the North Carolina Department of Justice the fingerprints of the applicant or licensee to be checked, a form signed by the applicant or licensee consenting to the criminal history record check and the use of fingerprints and other identifying information required by the State or National Repositories of Criminal Histories, and any additional information required by the Department of Justice in accordance with G.S. 114‑19.27. The Board shall keep all information obtained pursuant to this section confidential. The Board shall collect any fees required by the Department of Justice and shall remit the fees to the Department of Justice for expenses associated with conducting the criminal history record check.

(c)        If an applicant's or licensee's criminal history record check reveals one or more convictions listed under subdivision (a)(2) of this section, the conviction shall not automatically bar licensure. The Board shall consider all of the following factors regarding the conviction:

(1)        The level of seriousness of the crime.

(2)        The date of the crime.

(3)        The age of the person at the time of the conviction.

(4)        The circumstances surrounding the commission of the crime, if known.

(5)        The nexus between the criminal conduct of the person and the duties and responsibilities of a licensee.

(6)        The person's prison, jail, probation, parole, rehabilitation, and employment records since the date the crime was committed.

(7)        The subsequent commission by the person of a crime listed in subdivision (a)(2) of this section.

If, after reviewing these factors, the Board determines that the applicant's or licensee's criminal history disqualifies the applicant or licensee for licensure, the Board may deny licensure or reinstatement of the license of the applicant or revoke the license of the licensee. The Board may disclose to the applicant or licensee information contained in the criminal history record check that is relevant to the denial. The Board shall not provide a copy of the criminal history record check to the applicant or licensee. The applicant or licensee shall have the right to appear before the Board to appeal the Board's decision. However, an appearance before the full Board shall constitute an exhaustion of administrative remedies in accordance with Chapter 150B of the General Statutes.

(d)        The Board, its officers, and employees, acting in good faith and in compliance with this section, shall be immune from civil liability for denying licensure or reinstatement of a license to an applicant or revoking a licensee's license based on information provided in the applicant's or licensee's criminal history record check.  (2009‑393, s. 17.)



§ 90-270.64. Reserved for future codification purposes.

§ 90‑270.64.  Reserved for future codification purposes.



§ 90-270.65. Title.

Article 18D.

Occupational Therapy.

§ 90‑270.65.  Title.

This Article shall be known as the "North Carolina Occupational Therapy Practice Act." (1983 (Reg. Sess., 1984), c. 1073, s. 1.)



§ 90-270.66. Declaration of purpose.

§ 90‑270.66.  Declaration of purpose.

The North Carolina Occupational Therapy Practice Act is enacted to safeguard the public health, safety and welfare, to protect the public from being harmed by unqualified persons, to assure the highest degree of professional services and conduct on the part of occupational therapists and occupational therapy assistants, to provide for the establishment of licensure requirements, and to insure the availability of occupational therapy services of high quality to persons in need of such services. It is the purpose of this Article to provide for the regulation of persons offering occupational therapy services to the public. (1983 (Reg. Sess., 1984), c. 1073, s. 1; 2005‑432, s. 1.)



§ 90-270.67. Definitions.

§ 90‑270.67.  Definitions.

As used in this Article, unless the context clearly requires a different meaning:

(1)        Accrediting body.  The Accrediting Council for Occupational Therapy Education.

(1a)      Board.  The North Carolina Board of Occupational Therapy.

(1b)      Examining body.  The National Board for Certification in Occupational Therapy.

(2)        Occupational therapist.  An individual licensed in good standing to practice occupational therapy as defined in this Article.

(3)        Occupational therapy assistant.  An individual licensed in good standing to assist in the practice of occupational therapy under this Article, who performs activities commensurate with his or her education and training under the supervision of a licensed occupational therapist.

(4)        Occupational therapy.  A health care profession providing evaluation, treatment and consultation to help individuals achieve a maximum level of independence by developing skills and abilities interfered with by disease, emotional disorder, physical injury, the aging process, or impaired development. Occupational therapists use purposeful activities and specially designed orthotic and prosthetic devices to reduce specific impairments and to help individuals achieve independence at home and in the work place.

(5)        Person.  Any individual, partnership, unincorporated organization, or corporate body, except that only an individual may be licensed under this Article. (1983 Reg. Sess., 1984), c. 1073, s. 1; 1989, c. 256, s. 1; c. 770, s. 46; 2005‑432, s. 2; 2006‑226, s. 18.)



§ 90-270.68. Establishment of Board, terms, vacancies, removal, meetings, compensation.

§ 90‑270.68.  Establishment of Board, terms, vacancies, removal, meetings, compensation.

(a)        Establishment of Board.  The North Carolina Board of Occupational Therapy is created. The Board shall consist of seven members who are appointed by the Governor and are residents of this State at the time of and during their appointment, as follows:

(1)        Three members shall be occupational therapists and one member shall be an occupational therapy assistant. Each of these members shall be licensed to practice in North Carolina and have practiced, taught, or engaged in research in occupational therapy for at least three of the five years immediately preceding appointment to the Board.

(2)        One member shall be a physician in good standing with the North Carolina Medical Board and licensed by and registered with the North Carolina Medical Board to practice medicine in this State.

(3)        One member shall represent the public at large and shall be a person who is not a health care provider licensed under this Chapter or the spouse of a licensed health care provider.

(4)        One member shall be a counselor, educator, or school‑based professional certified or licensed under North Carolina law who is employed in the North Carolina public school system and is not an occupational therapist or an occupational therapy assistant.

The occupational therapist members and the occupational therapy assistant member shall be nominated by the North Carolina Occupational Therapy Association, Inc., following the use of a procedure made available to all occupational therapists and occupational therapy assistants licensed and residing in North Carolina. In soliciting nominations and compiling its list, the Association shall give consideration to geographic distribution, clinical specialty, and other factors that will promote representation of all aspects of occupational therapy practice. The records of the nomination procedures shall be filed with the Board and made available for a period of six months following nomination for reasonable inspection by any licensed practitioner of occupational therapy.

The physician member shall be nominated by the North Carolina Occupational Therapy Association, Inc., after consultation with the North Carolina Medical Society. The counselor, educator, or school‑based professional member shall be nominated by the North Carolina Occupational Therapy Association, Inc., after consultation with the North Carolina School Counselors Association.

(b)        Terms.  Members of the Board shall serve four‑year staggered terms. No member shall serve more than two consecutive four‑year terms, unless a member is appointed to fill a vacancy for an unexpired term, then that member may complete the unexpired term and serve one additional four‑year term.

(c)        Vacancies.  In the event a member of the Board cannot complete a term of office, the vacancy shall be filled by appointment by the Governor, in accordance with the procedures set forth in this section, for the remainder of the unexpired term. Vacancies shall be filled by the Governor within 45 days of receipt of the nominations from the North Carolina Occupational Therapy Association, Inc., or, in the case of public members, within 45 days of the receipt of notice of vacancy.

(d)        Removal.  The Board may remove any of its members for neglect of duty, incompetence, or unprofessional conduct. A member subject to disciplinary proceedings shall be disqualified from participating in Board business until the charges are resolved.

(e)        Meetings.  Each year the Board shall meet and designate a chairperson, a vice‑chairperson, and a secretary‑treasurer from among its members. The Board may hold additional meetings upon call of the chairperson or any two board members. A majority of the Board membership shall constitute a quorum.

(f)         Compensation.  Members of the Board shall receive no compensation for their services, but shall be entitled to travel, per diem, and other expenses authorized by G.S. 93B‑5. (1983 (Reg. Sess., 1984), c. 1073, s. 1; 1989, c. 256, s. 2; 2005‑432, s. 3.)



§ 90-270.69. Powers and duties of the Board.

§ 90‑270.69.  Powers and duties of the Board.

The Board shall have the following powers and duties:

(1)        Establish and determine the qualifications and fitness of applicants for licensure to practice occupational therapy in this State.

(2)        Conduct investigations, subpoena individuals and records, and do all other things necessary and proper to discipline persons licensed under this Article and to enforce this Article.

(2a)      Communicate disciplinary actions to relevant State and federal authorities and to other state occupational therapy licensing authorities.

(3)        Issue and renew, and deny, suspend, revoke or refuse to issue or renew any license under this Article.

(4)        Adopt, amend, or repeal any reasonable rules or regulations necessary to carry out the purposes of this Article, including but not limited to rules establishing ethical standards of practice.

(5)        Employ professional, clerical, investigative or special personnel necessary to carry out the provisions of this Article, and purchase or rent office space, equipment and supplies.

(6)        Adopt a seal by which it shall authenticate its proceedings, official records, and licenses.

(7)        Conduct administrative hearings in accordance with Chapter 150B of the General Statutes when a "contested case" as defined in G.S. 150B‑2(2) arises under this Article.

(8)        Establish reasonable fees for applications, initial and renewal licenses, and other services provided by the Board.

(9)        Submit an annual report to the Governor and General Assembly of all its official actions during the preceding year, together with any recommendations and findings regarding improvement of the profession of occupational therapy.

(10)      Publish and make available upon request the licensure standards prescribed under this Article and all rules and regulations established by the Board.

(11)      Conduct a training program as needed for new Board members designed to familiarize new members with their duties.  (1983 (Reg. Sess., 1984), c. 1073, s. 1; 1987, c. 827, ss. 1, 77; 2005‑432, s. 4; 2008‑187, s. 40(a).)



§ 90-270.70. Requirements for licensure.

§ 90‑270.70.  Requirements for licensure.

(a)        Any individual who desires to be licensed as an occupational therapist or occupational therapy assistant shall file a written application with the Board on forms provided by the Board, showing to the satisfaction of the Board that the applicant:

(1)        Is of good moral character; and

(2)        Has passed an examination approved by the Board as provided in this Article.

Applicants for licensure as an occupational therapist must also have successfully completed an accredited occupational therapy educational curriculum and the required supervised fieldwork as determined by the Board. Applicants for licensure as an occupational therapy assistant must also have successfully completed an accredited occupational therapy assistant educational curriculum and the required supervised fieldwork as determined by the Board.

(b)        Occupational therapists who are trained outside of the United States and its territories shall satisfy the examination and educational requirements as stated in subsection (a) of this section. The Board shall require these applicants to meet examination eligibility requirements as established by the credentialing body recognized by the Board before taking the examination. (1983 (Reg. Sess., 1984), c. 1073, s. 1; 2005‑432, s. 5.)



§ 90-270.71: Repealed by Session Laws 2005-432, s. 6, effective September 22, 2005.

§ 90‑270.71: Repealed by Session Laws 2005‑432, s. 6, effective September 22, 2005.



§ 90-270.72. Exemption from requirements.

§ 90‑270.72.  Exemption from requirements.

The Board may exempt an applicant from certain licensure requirements if the applicant presents proof satisfactory to the Board of current licensure as an occupational therapist or occupational therapy assistant in another state or the District of Columbia, Puerto Rico, or Guam, provided the other jurisdiction's licensure standards are considered by the Board to be substantially equivalent to or higher than those prescribed in this Article. (1983 (Reg. Sess., 1984), c. 1073, s. 1; 2005‑432, s. 7.)



§ 90-270.73. Issuance of license.

§ 90‑270.73.  Issuance of license.

(a)        The Board shall issue a license to any individual who meets the requirements of this Article upon payment of the license fee prescribed in G.S. 90‑270.77.

(b)        Any individual licensed as an occupational therapist under this Article may use the words "occupational therapist" and may use the letters "O.T." or "O.T./L." in connection with his or her name or place of business.

(c)        Any individual licensed as an occupational therapy assistant under this Article may use the words "occupational therapy assistant" and may use the letters "O.T.A." or "O.T.A./L." in connection with his or her name or place of business.

(d)        Repealed by Session Laws 2008‑187, s. 40(b), effective August 7, 2008.  (1983 (Reg. Sess., 1984), c. 1073, s. 1; 2005‑432, s. 8; 2008‑187, s. 40(b).)



§ 90-270.74: Expired.

§ 90‑270.74:  Expired.



§ 90-270.75. Renewal of license.

§ 90‑270.75.  Renewal of license.

(a)        Licenses issued under this Article shall be subject to annual renewal upon completion of continuing education and competency requirements as may be required by the Board, upon the payment of a renewal fee specified under G.S. 90‑270.77 and in compliance with this Article, and shall expire unless renewed in the manner prescribed by the Board. The Board may provide for the late renewal of a license upon the payment of a late fee in accordance with G.S. 90‑270.77, but no such late renewal may be granted more than five years after a license expires.

(b)        A suspended license is subject to expiration and may be renewed as provided in this section, but such renewal shall not entitle the licensee to engage in the licensed activity or in any other conduct or activity in violation of the order or judgment by which the license was suspended until the license is reinstated. If a license revoked on disciplinary grounds is reinstated, the licensee shall pay the renewal fee and any late fee that may be applicable. (1983 (Reg. Sess., 1984), c. 1073, s. 1; 1989, c. 256, s. 3; 2005‑432, s. 10.)



§ 90-270.76. Suspension, revocation and refusal to renew license.

§ 90‑270.76.  Suspension, revocation and refusal to renew license.

(a)        The Board may deny or refuse to renew a license, may suspend or revoke a license, or may impose probationary conditions on a license if the licensee or applicant for licensure has engaged in any of the following conduct:

(1)        Obtaining a license by means of fraud, misrepresentation, or concealment of material facts.

(2)        Engaging in unprofessional conduct pursuant to rules established by the Board or violating the Code of Ethics adopted and published by the Board.

(3)        Having been convicted of or pleaded guilty or nolo contendere to a crime involving moral turpitude or any crime which indicates that the occupational therapist or occupational therapy assistant is unfit or incompetent to practice occupational therapy or that the occupational therapist or occupational therapy assistant has deceived or defrauded the public.

(4)        Engaging in any act or practice violative of any of the provisions of this Article or any rule or regulation adopted by the Board  or aiding, abetting or assisting any person in such a violation.

(5)        Committing an act or acts of malpractice, gross negligence or incompetence in the practice of occupational therapy.

(6)        Practicing as a licensed occupational therapist or occupational therapy assistant without a current license.

(7)        Engaging in conduct that could result in harm or injury to the public.

(8)        Having an occupational therapy license revoked or suspended or other disciplinary action taken whether in this State or another jurisdiction.

(9)        Being unfit or incompetent to practice occupational therapy by reason of deliberate or negligent acts or omissions regardless of whether actual injury to a patient is established.

(b)        The denial, refusal to renew, suspension, revocation or imposition of probationary conditions upon a license may be ordered by the Board after a hearing held in accordance with G.S. Chapter 150B and rules adopted by the Board. An application may be made to the Board for reinstatement of a revoked license if the revocation has been in effect for at least one year. (1983 (Reg. Sess., 1984), c. 1073, s. 1; 1987, c. 827, s. 1; 2005‑432, s. 11.)



§ 90-270.77. Fees.

§ 90‑270.77.  Fees.

The Board shall adopt and publish, in the manner established by its rules and regulations, fees reasonably necessary to cover the cost of services rendered for the following purposes:

(1)        For an initial application, a fee not to exceed ten dollars ($10.00).

(2)        For issuance of an initial license, a fee not to exceed one hundred dollars ($100.00).

(3)        For the renewal of a license, a fee not to exceed fifty dollars ($50.00).

(4)        For the late renewal of a license, a fee not to exceed fifty dollars ($50.00).

(5)        Expired.

(6)        For copies of Board rules and licensure standards, charges not to exceed the actual cost of printing and mailing. (1983 (Reg. Sess., 1984), c. 1073, s. 1; 2005‑432, s. 12.)



§ 90-270.78. False representation of license prohibited.

§ 90‑270.78.  False representation of license prohibited.

(a)        It is unlawful for any person who is not licensed in accordance with this Article or whose license has been suspended, revoked or not renewed by the Board to:

(1)        Engage in the practice of occupational therapy.

(2)        Orally, in writing, in print or by sign, or in any other manner, directly or by implication, represent that he or she is engaging in occupational therapy.

(3)        Use in connection with his or her name or place of business the words "occupational therapist" or "occupational therapy assistant", or the letters "O.T.", "O.T./L.", "O.T.A.", or "O.T.A./L.", or any other words, letters, abbreviations or insignia indicating or implying that the person is an occupational therapist, or occupational therapy assistant.

(b)        Any person who resides in another state or foreign country and who, by use of electronic or other medium, performs any of the acts described as the practice of occupational therapy pursuant to this Article, but is not licensed pursuant to this Article, shall be regarded as practicing occupational therapy without a North Carolina license and is subject to the provisions of this Article and appropriate regulation by the Board.  (1983 (Reg. Sess., 1984), c. 1073, s. 1; 2005‑432, s. 13; 2008‑187, s. 40(c); 2009‑570, s. 11.)



§ 90-270.79. Violation a misdemeanor.

§ 90‑270.79.  Violation a misdemeanor.

Any person who violates any provision of this Article shall be guilty of a Class 1 misdemeanor.  Each act of such unlawful practice shall constitute a distinct and separate offense. (1983 (Reg. Sess., 1984), c. 1073, s. 1; 1993, c. 539, s. 648; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 90-270.80. Injunctions.

§ 90‑270.80.  Injunctions.

The Board may make application to any appropriate court for an order enjoining violations of this Article, and upon a showing by the Board that any person has violated or is about to violate this Article, the court may grant an injunction, restraining order, or take other appropriate action. (1983 (Reg. Sess., 1984), c. 1073, s. 1.)



§ 90-270.80A. Civil penalties, disciplinary costs.

§ 90‑270.80A.  Civil penalties, disciplinary costs.

(a)        Authority to Assess Civil Penalties.  The Board may assess a civil penalty not in excess of one thousand dollars ($1,000) for the violation of any section of this Article or the violation of any rules adopted by the Board. The clear proceeds of any civil penalty assessed under this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(b)        Consideration Factors.  Before imposing and assessing a civil penalty, the Board shall consider the following factors:

(1)        The nature, gravity, and persistence of the particular violation.

(2)        The appropriateness of the imposition of a civil penalty when considered alone or in combination with other punishment.

(3)        Whether the violation was willful and malicious.

(4)        Any other factors that would tend to mitigate or aggravate the violations found to exist.

(c)        Schedule of Civil Penalties.  The Board shall establish a schedule of civil penalties for violations of this Article and rules adopted by the Board.

(d)        Costs.  The Board may assess the costs of disciplinary actions against any person found to be in violation of this Article or rules adopted by the Board. (2005‑432, s. 14.)



§ 90-270.81. Persons and practices not affected.

§ 90‑270.81.  Persons and practices not affected.

Nothing in this Article shall be construed to prevent or restrict:

(1)        Any person registered, certified, credentialed, or licensed to engage in another profession or occupation or any person working under the supervision of a person registered, certified, credentialed, or licensed to engage in another profession or occupation in this State from performing work incidental to the practice of that profession or occupation as long as the person does not represent himself or herself as an occupational therapist or occupational therapy assistant.

(2)        Any person employed as an occupational therapist or occupational therapy assistant by the government of the United States, if he or she provides occupational therapy solely under the direction or control of the organization by which he or she is employed.

(3)        Any person pursuing a course of study leading to a degree or certificate in occupational therapy at an accredited or approved educational program if the activities and services constitute a part of a supervised course of study and if the person is designated by a title which clearly indicates his or her status as a student or trainee.

(4)        Any person fulfilling the supervised fieldwork experience required for licensure under this Article if the person is designated by a title, which clearly indicates his or her status as a student or trainee.

(5)        Occupational therapists or occupational therapy assistants licensed in other jurisdictions who are consulting, teaching, or participating in special occupational therapy education projects, demonstrations or courses in this State, provided their evaluation and treatment of patients is minimal.

(6)        The practice of occupational therapy by an occupational therapist or occupational therapy assistant licensed in another jurisdiction who comes into this State, whether in person or by use of any electronic or other medium, on an irregular basis, to consult with a North Carolina licensed occupational therapist or occupational therapy assistant or to consult with faculty at an academic facility about education and training. This shall not apply to occupational therapists or occupational therapy assistants residing in a neighboring state and regularly practicing in this State. (1983 (Reg. Sess., 1984), c. 1073, s. 1; 2005‑432, s. 15.)



§ 90-271. Operation lawful upon request of married person or person over 18.

Article 19.

Sterilization Operations.

§ 90‑271.  Operation lawful upon request of married person or person over 18.

It shall be lawful for any physician or surgeon licensed by this State when so requested by any person 18 years of age or over, or less than 18 years of age if legally married, to perform upon such person a surgical interruption of vas deferens or Fallopian tubes, as the case may be, provided a request in writing is made by such person prior to the performance of such surgical operation, and provided, further, that prior to or at the time of such request a full and reasonable medical explanation is given by such physician or surgeon to such person as to the meaning and consequences of such operation; and provided, further, that the surgical interruption of Fallopian tubes is performed in a hospital or ambulatory surgical facility licensed by the Department of Health and Human Services. (1963, c. 600; 1965, cc. 108, 941; 1971, c. 1231, s. 1; 1973, c. 476, s. 152; c. 998, s. 1; 1977, c. 7; 1979, c. 728; 1997‑443, s. 11A.118(a).)



§ 90-272. Operation on unmarried minor.

§ 90‑272.  Operation on unmarried minor.

Any such physician or surgeon may perform a surgical interruption of vas deferens or Fallopian tubes upon any unmarried person under the age of 18 years when so requested in writing by such  minor and in accordance with the conditions and requirements set forth in G.S. 90‑271, provided that the juvenile court of the county wherein such minor resides, upon petition of the parent or parents, if they be living, or the guardian or next friend of such minor, shall determine that the operation is in the best interest of such minor and shall enter an order authorizing the physician or surgeon to perform such operation. (1963, c. 600; 1971, c. 1231, s. 1.)



§ 90-273. Repealed by Session Laws 1973, c. 998, s. 2.

§ 90‑273.  Repealed by Session Laws 1973, c. 998, s. 2.



§ 90-274. No liability for nonnegligent performance of operation.

§ 90‑274.  No liability for nonnegligent performance of operation.

Subject to the rules of law applicable generally to negligence, no physician or surgeon licensed by this State shall be liable either civilly or criminally by reason of having performed a surgical interruption of vas deferens or Fallopian tubes authorized by the provisions of this Article upon any person in this State. (1963, c. 600.)



§ 90-275. Article does not affect duty of guardian to obtain order permitting guardian to consent to sterilization of a mentally ill or mentally retarded ward.

§ 90‑275.  Article does not affect duty of guardian to obtain order permitting guardian to consent to sterilization of a mentally ill or mentally retarded ward.

Nothing in this Article shall be deemed to affect the provisions of G.S. 35A‑1245. (1963, c. 600; 2003‑13, s. 6.)



§ 90-275.1. Title.

Article 20.

Nursing Home Administrator Act.

§ 90‑275.1.  Title.

This Article shall be known and may be cited as the "Nursing Home Administrator Act." (1969, c. 843, s. 1.)



§ 90-276. Definitions.

§ 90‑276.  Definitions.

For the purposes of this Article and as used herein:

(1)        "Administrator‑in‑training" means an individual registered with the Board who serves a training period under the supervision of a preceptor.

(2)        "Board" means the North Carolina State Board of Examiners for Nursing Home Administrators.

(3)        "Nursing home" means any institution or facility defined as such for licensing purposes under G.S. 131E‑101(6), whether proprietary or nonprofit, including but not limited to nursing homes owned or administered by the federal or State government or any agency or political subdivision thereof and nursing homes operated in combination with a home for the aged or any other facility.

(4)        "Nursing home administrator" means a person who administers, manages, supervises, or is in general administrative charge of a nursing home, whether such individual has an ownership interest in such home and whether his functions and duties are shared with one or more individuals.

(5)        "Preceptor" means a person who is a licensed and registered nursing home administrator and meets the requirements of the Board to supervise administrators‑in‑training during the training period. (1969, c. 843, s. 1; 1981, c. 722, s. 3; 1981 (Reg. Sess., 1982), c. 1234, s. 1; 2001‑153, s. 1.)



§ 90-277. Composition of Board.

§ 90‑277.  Composition of Board.

There is created the State Board of Examiners for Nursing Home Administrators. The Board shall consist of seven members. The seven members shall be voting members and shall meet the following criteria:

(1)        All shall be individuals representative of the professions and institutions concerned with the care and treatment of chronically ill or infirm elderly patients.

(2)        Less than a majority of the Board members shall be representative of a single profession or institutional category.

(3)        Three of the Board members shall be licensed nursing home administrators, at least one of whom shall be employed by a for‑profit nursing home and at least one of whom shall be employed by a nonprofit nursing home. These three Board members shall be considered as representatives of institutions in construing this section.

(4)        Four of the Board members shall be public, noninstitutional members, with no direct financial interest in nursing homes.

(5)        The terms of the Board members shall be limited to two consecutive terms.

Effective July 1, 1973, the Governor shall appoint three members, one of whom shall be a licensed nursing home administrator, for terms of three years, and four members, two of whom shall be licensed nursing home administrators, for terms of two years. Thereafter, all terms shall be three years. However, no member shall serve more than two consecutive full terms. Any vacancy occurring in the position of an appointive member shall be filled by the Governor for the unexpired term in the same manner as for new appointments. Appointive members may be removed by the Governor for cause after due notice and hearing.

Any member of the Board shall be automatically removed from the Board upon certification by the Board to the Governor that the member no longer satisfies the criteria set forth in subdivisions (1) through (4) of this section for appointment to the Board. (1969, c. 843, s. 1; 1973, c. 728; 1981, c. 722, s. 4; 1995, c. 86, s. 1.)



§ 90-278. Qualifications for licensure.

§ 90‑278.  Qualifications for licensure.

The Board shall have authority to issue licenses to qualified persons as nursing home administrators, and shall establish qualification criteria for such nursing home administrators.

(1)        A license as a nursing home administrator shall be issued to any person upon the Board's determination that:

a.         He is at least 18 years of age, of good moral character and of sound physical and mental health; and

b.         He has successfully completed the equivalent of two years of college level study (60 semester hours or 96 quarter hours) from an accredited community college, college or university prior to application for licensure;

or

has completed a combination of education and experience, acceptable under rules promulgated by the Board, prior to application for licensure.  Under this provision, two years of supervisory experience in a nursing home shall be equated to one year of college study; and

c.         He has satisfactorily completed a course prescribed by the Board, which course contains instruction on the services provided by nursing homes, laws governing nursing homes, protection of patient interests and nursing home administration; and

d.         He has successfully completed his training period as an administrator‑in‑training as prescribed by the Board.  If a person has served at least 12 weeks as a hospital administrator or assistant administrator of a hospital‑based long‑term care nursing unit or hospital‑based swing beds licensed under Article 5 of Chapter 131E or Article 2 of Chapter 122C, the Board shall consider this experience comparable to the initial on‑the‑job portion of the administrator‑in‑training program only; and

e.         He has passed examinations administered by the Board and designed to test for competence in the subject matters referred to in paragraph c of this subdivision.

(2)        Repealed by Session Laws 1981, c. 722, s. 6.

(3)        A temporary license may be issued under requirements and conditions prescribed by the Board to any person to act or serve as administrator of a nursing home without meeting the requirements for full licensure, but only when there are unusual circumstances preventing compliance with the procedures for licensing elsewhere provided by this Article.  The temporary license shall be issued by the chairman only for the period prior to the next meeting of the Board, at which time the Board may renew such temporary license for a further period only up to one year. (1969, c. 843, s. 1; 1973, c. 476, s. 128; 1981, c. 722, ss. 5‑7; 1981 (Reg. Sess., 1982), c. 1234, s. 2; 1983, c. 737; 1987, c. 492, s. 1; 1991, c. 710, s. 1.)



§ 90-279. Licensing function.

§ 90‑279.  Licensing function.

The Board shall license nursing home administrators in accordance with rules and regulations issued and from time to time revised by it.  A nursing home administrator's license shall not be transferable and shall be valid until expiration or until suspended or revoked for violation of this Article or of the standards established by the Board pursuant to this Article. Denial of issuance or renewal, suspension or revocation by the Board shall be subject to the provisions of Chapter 150B of the General Statutes. (1969, c. 843, s. 1; 1973, c. 1331, s. 3; 1987, c. 827, s. 1.)



§ 90-280. Fees; display of license; duplicate license; inactive list.

§ 90‑280.  Fees; display of license; duplicate license; inactive list.

(a)        Each applicant for an examination administered by the Board and each applicant for an administrator‑in‑training program shall pay a processing fee set by the Board not to exceed one hundred dollars ($100.00) plus the actual cost of the exam.

(b)        Each person licensed as a nursing home administrator shall be required to pay a license fee in an amount set by the Board not to exceed five hundred dollars ($500.00). A license shall expire on the thirtieth day of September of the second year following its issuance and shall be renewable biennially upon payment of a renewal fee set by the Board not to exceed five hundred dollars ($500.00).

(c)        Each person licensed as a nursing home administrator shall display his license certificate, along with the current certificate of renewal, in a conspicuous place in his place of employment.

(d)        Any person licensed as a nursing home administrator may receive a duplicate license by payment of a fee set by the Board not to exceed twenty‑five dollars ($25.00).

(e)        Any person licensed as a nursing home administrator who is not acting, serving, or holding himself out to be a nursing home administrator may have his name placed on an inactive list for such period of time not to exceed four years upon payment of a fee set by the Board not to exceed fifty dollars ($50.00) per year. Each year during that four‑year period, upon request and payment of the fee, the person's name may remain on an inactive list for one additional year.

(f)         Any person having a temporary license issued pursuant to G.S. 90‑278(3) shall pay a fee in an amount set by the Board not to exceed two hundred dollars ($200.00). If the Board renews the temporary license, no further fee shall be required.

(g)        The Board may set fees not to exceed two hundred and fifty dollars ($250.00) for conducting and administering initial training and continuing education courses, and may set a fee not to exceed one hundred dollars ($100.00) for certifying a course submitted for review by another individual or agency wishing to offer such courses or may set an annual fee not to exceed two thousand dollars ($2,000) for certifying a course provider in lieu of certifying each course offered by the provider. (1969, c. 843, s. 1; 1977, c. 652; 1979, 2nd Sess., c. 1282; 1981 (Reg. Sess., 1982), c. 1234, s. 4; 1983, c. 215; 1995 (Reg. Sess., 1996), c. 645, s. 1; 1999‑217, s. 1.)



§ 90-281. Collection of funds.

§ 90‑281.  Collection of funds.

All fees and other moneys collected and received by the Board shall be handled as provided by law and as prescribed by the State Treasurer. Such funds shall be used and expended by the Board to pay the compensation and travel expenses of members and employees of the Board and other expenses necessary for the Board to administer and carry out the provisions of this Article. (1969, c. 843, s. 1; 1983, c. 913, s. 10.)



§ 90-282. Repealed by Session Laws 1981, c. 722, s. 8, effective July 1, 1981.

§ 90‑282.  Repealed by Session Laws 1981, c. 722, s. 8, effective July 1, 1981.



§ 90-283. Organization of Board; compensation; employees and services.

§ 90‑283.  Organization of Board; compensation; employees and services.

The Board shall elect from its membership a chairman, vice‑chairman and secretary, and shall adopt rules and regulations to govern its proceedings. Board members shall be entitled to receive only such compensation and reimbursement as is prescribed by Chapter 93B of the General Statutes for State boards generally. At any meeting a majority of the voting members shall constitute a quorum. The Board may employ any necessary personnel to assist it in the performance of its duties and may contract for such services as may be necessary to carry out the provisions of this Article. (1969, c. 843, s. 1; 1981, c. 722, s. 9; 2001‑153, s. 2.)



§ 90-284. Exclusive jurisdiction of Board.

§ 90‑284.  Exclusive jurisdiction of Board.

The Board shall have exclusive authority to determine the qualifications, skill and fitness of any person to serve as an administrator of a nursing home under the provisions of this Article, and the holder of a license under the provisions of this Article shall be deemed qualified to serve as the administrator of a nursing home for all purposes. (1969, c. 843, s. 1.)



§ 90-285. Functions and duties of the Board.

§ 90‑285.  Functions and duties of the Board.

The Board shall meet at least once annually in Raleigh or any other location designated by the chairman and shall have the following functions and duties:

(1)        Develop, impose and enforce rules and regulations setting out standards which must be met by individuals in order to receive and hold a license as a nursing home administrator, which standards shall be designed to insure that nursing home administrators shall be individuals who are of good character and who are otherwise suitable, by education, training and experience in the field of institutional administration, to serve as nursing home administrators.

(2)        Develop and apply appropriate methods and procedures, including examination and investigations, for determining whether individuals meet such standards, and administer an examination at least twice each year at such times and places as the Board shall designate.

(3)        Issue licenses to qualified individuals.

(4)        Establish and implement procedures designed to insure that individuals licensed as nursing home administrators will, during any period that they serve as such, comply with the requirements of such standards.

(5)        Receive, investigate, and take appropriate action with respect to any charge or complaint filed with the Board to the effect that any individual licensed as a nursing home administrator has failed to comply with the requirements of such standards.

(6)        Conduct a continuing study and investigation of nursing homes and nursing home administrators within the State in order to make improvements in the standards imposed for the licensing of administrators and of procedures and methods for the enforcement of such standards, and to raise the quality of nursing home administration in such other ways as may be effective.

(7)        Conduct, or cause to be conducted by contract or otherwise, one or more courses of instruction and training sufficient to meet the requirements of this Article, and make provisions for the conduct of such courses and their accessibility to residents of this State, unless it finds that there are sufficient courses conducted by others within this State. In lieu thereof the Board may approve courses conducted within and without this State as sufficient to meet the education and training requirements of this Article.

(8)        Make rules and regulations, not inconsistent with law, as may be necessary for the proper performance of its duties, and to take such other actions as may be necessary to enable the State to meet the requirements set forth in section 1908 of the Social Security Act, the federal rules and regulations promulgated thereunder, and other pertinent federal authority.

(9)        Receive and disburse any funds appropriated or given to the Board, including any federal funds, to carry out the purposes of this Article.

(10)      Maintain a register of all applications for licensing and registration of nursing home administrators, which register shall show: the place or residence, name and age of each applicant; the name and address of employer or business connection of each applicant; the date of application; information of educational and experience qualifications; the action taken by the Board and the dates; the serial number of the license issued to the applicant; and such other pertinent information as may be deemed necessary.

(11)      Develop an administrator‑in‑training program to insure that nursing home administrators have adequate training and experience prior to licensure. (1969, c. 843, s. 1; 1981, c. 722, ss. 10, 11; 1981 (Reg. Sess., 1982), c. 1234, s. 3.)



§ 90-285.1. Suspension, revocation or refusal to issue a license.

§ 90‑285.1.  Suspension, revocation or refusal to issue a license.

The Board may suspend, revoke, or refuse to issue a license or may reprimand or otherwise discipline a licensee after due notice and an opportunity to be heard at a formal hearing, upon substantial evidence that a licensee:

(1)        Has violated the provisions of this Article or the rules adopted by the Board;

(2)        Has violated the provisions of Part 2 of Article 6 of Chapter 131E of the General Statutes and rules promulgated thereunder;

(3)        Has been convicted of, or has tendered and has had accepted a plea of no contest to, a criminal offense showing professional unfitness;

(4)        Has practiced fraud, deceit, or misrepresentation in securing or procuring a nursing home administrator license;

(5)        Is incompetent to engage in the practice of nursing home administration or to act as a nursing home administrator;

(6)        Has practiced fraud, deceit, or misrepresentation in his capacity as a nursing home administrator;

(7)        Has committed acts of misconduct in the operation of a nursing home under his jurisdiction;

(8)        Is a habitual drunkard;

(9)        Is addicted or dependent upon the use of morphine, opium, cocaine, or other drugs recognized as resulting in abnormal behavior;

(10)      Has practiced without being registered biennially;

(11)      Has transferred or surrendered possession of, either temporarily or permanently, his license or certificate to any other person;

(12)      Has paid, given, has caused to be paid or given or offered to pay or to give to any person a commission or other valuable consideration for the solicitation or procurement, either directly or indirectly, of nursing home patronage;

(13)      Has been guilty of fraudulent, misleading, or deceptive advertising;

(14)      Has falsely impersonated another licensee;

(15)      Has failed to exercise regard for the safety, health or life of the patient;

(16)      Has permitted unauthorized disclosure of information relating to a patient or his records; or

(17)      Has discriminated among patients, employees, or staff on account of race, sex, religion, color, or national origin.  (1981, c. 722, s. 12; 2001‑153, s. 3; 2008‑187, s. 41.)



§ 90-286. Renewal of license.

§ 90‑286.  Renewal of license.

Every holder of a nursing home administrator's license shall renew it biennially by application to the Board. The Board shall grant renewals when the applicant has paid the fee required by this Article and has satisfactorily completed continuing education courses as may be prescribed by the Board, unless the Board finds that the applicant has acted or failed to act in such a manner as would constitute grounds for suspension, revocation or denial of a license as provided by this Article. The Board shall adopt rules defining the content of continuing education courses approved or required by it under this section and shall make a copy of these rules available to each licensee. The Board shall not require any licensee to successfully complete more than 30 hours of continuing education courses every two years. The Board shall certify and administer continuing education courses for nursing home administrators and shall keep a record of the courses successfully completed by each licensee. (1969, c. 843, s. 1; 1981, c. 722, s. 13; 1983, c. 72.)



§ 90-287. Reciprocity with other states.

§ 90‑287.  Reciprocity with other states.

The Board may issue a nursing home administrator's license, without examination, to any person who holds a current license as a nursing home administrator from another jurisdiction, provided that the Board finds that the standards for licensure in such other jurisdiction are at least the substantial equivalent of those prevailing in this State, and that the applicant is otherwise qualified. (1969, c. 843, s. 1.)



§ 90-288. Misdemeanor.

§ 90‑288.  Misdemeanor.

It shall be unlawful and constitute a Class 1 misdemeanor,

(1)        For any person to act or serve in the capacity as, or hold himself out to be, a nursing home administrator, or use any title, sign, or other indication that he is a nursing home administrator, unless he is the holder of a valid license as a nursing home administrator, issued in accordance with the provisions of this Article, and

(2)        For any person to violate any of the provisions of this Article or any rules and regulations issued pursuant thereto. (1969, c. 843, s. 1; 1993, c. 539, s. 649; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 90-288.01. Criminal history record checks of applicants for licensure.

§ 90‑288.01.  Criminal history record checks of applicants for licensure.

(a)        The following definitions apply in this section:

(1)        Applicant.  A person applying for initial licensure pursuant to either G.S. 90‑278 or G.S. 90‑287 or applying for renewal of licensure pursuant to G.S. 90‑286.

(2)        Criminal history.  A history of conviction of a state or federal crime, whether a misdemeanor or felony, that bears on an applicant's fitness for licensure as a nursing home administrator. The crimes include the criminal offenses set forth in any of the following Articles of Chapter 14 of the General Statutes: Article 5, Counterfeiting and Issuing Monetary Substitutes; Article 5A, Endangering Executive and Legislative Officers; Article 6, Homicide; Article 7A, Rape and Other Sex Offenses; Article 8, Assaults; Article 10, Kidnapping and Abduction; Article 13, Malicious Injury or Damage by Use of Explosive or Incendiary Device or Material; Article 14, Burglary and Other Housebreakings; Article 15, Arson and Other Burnings; Article 16, Larceny; Article 17, Robbery; Article 18, Embezzlement; Article 19, False Pretenses and Cheats; Article 19A, Obtaining Property or Services by False or Fraudulent Use of Credit Device or Other Means; Article 19B, Financial Transaction Card Crime Act; Article 20, Frauds; Article 21, Forgery; Article 26, Offenses Against Public Morality and Decency; Article 26A, Adult Establishments; Article 27, Prostitution; Article 28, Perjury; Article 29, Bribery; Article 31, Misconduct in Public Office; Article 35, Offenses Against the Public Peace; Article 36A, Riots and Civil Disorders; Article 39, Protection of Minors; Article 40, Protection of the Family; Article 59, Public Intoxication; and Article 60, Computer‑Related Crime. The crimes also include possession or sale of drugs in violation of the North Carolina Controlled Substances Act, Article 5 of Chapter 90 of the General Statutes, and alcohol‑related offenses, including sale to underage persons in violation of G.S. 18B‑302 or driving while impaired in violation of G.S. 20‑138.1 through G.S. 20‑138.5.

(b)        Criminal History Record Check.  The Board shall require a criminal history record check of all applicants. Refusal to consent to a criminal history record check may constitute grounds for the Board to deny licensure to an applicant. The Board shall provide to the North Carolina Department of Justice the fingerprints of the applicant to be checked, a form signed by the applicant consenting to the criminal history record check and the use of fingerprints and other identifying information required by the State or National Repositories, and any additional information required by the Department of Justice. The Board shall keep all information obtained pursuant to this section confidential. The Board shall collect any fees required by the Department of Justice and shall remit the fees to the Department of Justice for expenses associated with conducting the criminal history record check.

(c)        Convictions.  If the applicant's criminal history record check reveals one or more convictions listed under subdivision (2) of subsection (a) of this section, the conviction shall not automatically bar licensure. The Board shall consider all of the following factors regarding the conviction:

(1)        The level of seriousness of the crime.

(2)        The date of the crime.

(3)        The age of the applicant at the time of the conviction.

(4)        The circumstances surrounding the commission of the crime, if known.

(5)        The nexus between the criminal conduct of the applicant and the job duties of the position to be filled.

(6)        The applicant's prison, jail, probation, parole, rehabilitation, and employment records since the date the crime was committed.

(7)        The subsequent commission by the applicant of a crime listed in subsection (a) of this section.

(d)        Denial of Licensure.  If the Board refuses to issue or renew a license based on information obtained in a criminal history record check, the Board must disclose to the applicant the information contained in the criminal history record check that is relevant to the Board's actions. The Board shall not provide a copy of the criminal history record check to the applicant. An applicant has the right to appear before the Board to appeal the Board's decision. An appearance before the Board shall constitute an exhaustion of administrative remedies in accordance with Chapter 150B of the General Statutes.

(e)        Limited Immunity.  The Board, its officers and employees, acting in good faith and in compliance with this section, shall be immune from civil liability for its actions based on information provided in an applicant's criminal history record check.  (2008‑183, s. 1.)



§ 90-288.02. Reserved for future codification purposes.

§ 90‑288.02.  Reserved for future codification purposes.



§ 90-288.03. Reserved for future codification purposes.

§ 90‑288.03.  Reserved for future codification purposes.



§ 90-288.04. Reserved for future codification purposes.

§ 90‑288.04.  Reserved for future codification purposes.



§ 90-288.05. Reserved for future codification purposes.

§ 90‑288.05.  Reserved for future codification purposes.



§ 90-288.06. Reserved for future codification purposes.

§ 90‑288.06.  Reserved for future codification purposes.



§ 90-288.07. Reserved for future codification purposes.

§ 90‑288.07.  Reserved for future codification purposes.



§ 90-288.08. Reserved for future codification purposes.

§ 90‑288.08.  Reserved for future codification purposes.



§ 90-288.09. Reserved for future codification purposes.

§ 90‑288.09.  Reserved for future codification purposes.



§ 90-288.10. Title.

Article 20A.

Assisted Living Administrator Act.

§ 90‑288.10.  Title.

This Article shall be known as the Assisted Living Administrator Act. (1999‑443, s. 1.)



§ 90-288.11. Purpose.

§ 90‑288.11.  Purpose.

The administrators of assisted living residences are responsible for the residents who require daily care to attend to their physical, mental, and emotional needs. Therefore, the certification of assisted living administrators is necessary to ensure adequate levels of care across the State and to protect public health, safety, and welfare. (1999‑443, s. 1.)



§ 90-288.12. Certification required; exemptions.

§ 90‑288.12.  Certification required; exemptions.

(a)        No person shall perform or offer to perform services as an assisted living administrator unless the person has been certified under the provisions of this Article. A certificate granted under this Article shall be valid throughout the State.

(b)        The provisions of this Article shall not apply to:

(1)        Combination homes as defined in G.S. 131E‑101 and hospitals that contain adult care beds.

(2)        Family care homes as defined in G.S. 131D‑2.1(9).

(3)        Continuing care facilities, as defined in Article 64 of Chapter 58 of the General Statutes, if adult care beds are housed in the same facility as nursing home beds.  (1999‑443, s. 1; 2009‑462, s. 4(b).)



§ 90-288.13. Definitions.

§ 90‑288.13.  Definitions.

The following definitions apply in this Article:

(1)        Administrator‑in‑training.  An individual who serves a training period under the supervision of an approved preceptor.

(2)        Assisted living administrator.  An individual certified to operate, administer, manage, and supervise an assisted living residence or to share in the performance of these duties with another person who has been so certified.

(3)        Assisted living residence.  A facility defined in G.S. 131D‑2.1(5), whether proprietary or nonprofit. The term also includes institutions or facilities that are owned or administered by the federal or State government or any agency or political subdivision of the State government.

(4)        Department.  The Department of Health and Human Services.

(5)        Preceptor.  An individual who is certified by the Department as an assisted living administrator and who meets the requirements established by the Department to serve as a supervisor of administrators‑in‑training.  (1999‑443, s. 1; 2009‑462, s. 4(c).)



§ 90-288.14. Assisted living administrator certification.

§ 90‑288.14.  Assisted living administrator certification.

An applicant shall be certified by the Department as an assisted living administrator if the applicant meets all of the following qualifications:

(1)        Is at least 21 years old.

(2)        Provides a satisfactory criminal background report from the State Repository of Criminal Histories, which shall be provided by the State Bureau of Investigation upon its receiving fingerprints from the applicant. If the applicant has been a resident of this State for less than five years, the applicant shall provide a satisfactory criminal background report from both the State and National Repositories of Criminal Histories.

(3)        Successfully completes the equivalent of two years of coursework at an accredited college or university or has a combination of education and experience as approved by the Department.

(4)        Successfully completes a Department approved administrator‑in‑training program of at least 120 hours of study in courses relating to assisted living residences.

(5)        Successfully completes a written examination administered by the Department. (1999‑443, s. 1.)



§ 90-288.15. Issuance, renewal, and replacement of certificates.

§ 90‑288.15.  Issuance, renewal, and replacement of certificates.

(a)        The Department shall issue a certificate to any applicant who has satisfactorily met the requirements of this Article. The certificate shall show the full name of the person and an identification number and shall be signed by the Secretary of the Department. A certificate may not be transferred or assigned.

(b)        All certificates shall expire on December 31 of the second year following issuance. All applications for renewal shall be filed with the Department and shall be accompanied by documentation of the certificate holder's completion of the annual continuing education requirements established by the Department regarding the management and operation of an assisted living residence.

(c)        The Department shall replace any certificate that is lost, destroyed, or mutilated subject to rules established by the Department. (1999‑443, s. 1.)



§ 90-288.16. Certification by reciprocity.

§ 90‑288.16.  Certification by reciprocity.

The Department may grant, upon application, a certificate to a person who holds a valid certificate as an assisted living community administrator issued by another state if, in the Department's determination, the standards of competency for the certificate are substantially equivalent to those in this State. (1999‑443, s. 1.)



§ 90-288.17. Posting certificates.

§ 90‑288.17.  Posting certificates.

Every person issued a certificate under this Article shall display the certificate prominently in the assisted living residence where the person works. (1999‑443, s. 1.)



§ 90-288.18. Adverse action on a certificate.

§ 90‑288.18.  Adverse action on a certificate.

(a)        Subject to subsection (b) of this section, the Department shall have the authority to deny a new or renewal application for a certificate, and to amend, recall, suspend, or revoke an existing certificate upon a determination that there has been a substantial failure to comply with the provisions of this Article or any rules promulgated under this Article.

(b)        The provisions of Chapter 150B of the General Statutes shall govern all administrative action and judicial review in cases where the Department has taken action as described in subsection (a) of this section. A petition for a contested case shall be filed within 30 days after the Department mails the certificate holder a notice of its decision to deny a renewal application, or to recall, suspend, or revoke an existing certificate. (1999‑443, s. 1.)



§ 90-288.19. Reporting requirement.

§ 90‑288.19.  Reporting requirement.

The holder of a facility license issued  under G.S. 131D‑2.4 shall report any incidents of suspected abuse, neglect, or exploitation of persons residing in an assisted living residence by a person certified under this Article to the Health Care Personnel Registry.  (1999‑443, s. 1; 2009‑462, s. 4(d).)



§ 90-288.20. Penalties.

§ 90‑288.20.  Penalties.

A person who serves as an assisted living administrator without first obtaining a certificate from the Department is guilty of a Class 1 misdemeanor. Each act of unlawful practice constitutes a distinct and separate offense. (1999‑443, s. 1.)



§§ 90-289 through 90-291: Repealed by Session Laws 1973, c. 113.

Article 21.

Determination of Need for Medical Care Facilities.

§§ 90‑289 through 90‑291:  Repealed by Session Laws 1973, c.  113.



§ 90-292. Declaration of policy.

Article 22.

Licensure Act for Speech and Language Pathologists and Audiologists.

§ 90‑292.  Declaration of policy.

It is declared to be a policy of the State of North Carolina that, in order to safeguard the public health, safety, and welfare; to protect the public from being misled by incompetent, unscrupulous, and unauthorized persons and from unprofessional conduct on the part of qualified speech and language pathologists and audiologists and to help assure the availability of the highest possible quality speech and language pathology and audiology services to the communicatively handicapped people of this State, it is necessary to provide regulatory authority over persons offering speech and language pathology and audiology services to the public. (1975, c. 773, s. 1.)



§ 90-293. Definitions.

§ 90‑293.  Definitions.

As used in this Article, unless the context otherwise requires:

(1)        "Audiologist" means any person who engages in the practice of audiology. A person is deemed to be an audiologist if he offers services to the public under any title incorporating the terms of "audiology," "audiologist," "audiological," "hearing clinic," "hearing clinician," "hearing therapist," or any similar title or description of service.

(2)        "Board" means the Board of Examiners for Speech and Language Pathologists and Audiologists.

(3)        "License" means a license issued by the Board under the provisions of this Article, including a temporary license.

(4)        "Person" means an individual, organization, or corporate body, except that only individuals can be licensed under this Article.

(5)        "Speech and language pathologist" means any person who represents himself or herself to the public by title or by description of services, methods, or procedures as one who evaluates, examines, instructs, counsels, or treats persons suffering from conditions or disorders affecting speech and language or swallowing. A person is deemed to be a speech and language pathologist if the person offers such services under any title incorporating the words "speech pathology," "speech pathologist," "speech correction," "speech correctionist," "speech therapy," "speech therapist," "speech clinic," "speech clinician," "language pathologist," "language therapist," "logopedist," "communication disorders," "communicologist," "voice therapist," "voice pathologist," or any similar title or description of service.

(6)        "The practice of audiology" means the application of principles, methods, and procedures of measurement, testing, evaluation, prediction, consultation, counseling, instruction, habilitation, or rehabilitation related to hearing and vestibular disorders for the purpose of identifying, preventing, ameliorating, or modifying such disorders and conditions in individuals or groups of individuals. For the purpose of this subdivision, the words "habilitation" and "rehabilitation" shall include auditory training, speech reading, aural rehabilitation, hearing aid use evaluation and recommendations, and fabrication of earmolds and similar accessories for clinical testing purposes.

(7)        "The practice of speech and language pathology" means the application of principles, methods, and procedures for the measurement, testing, evaluation, prediction, counseling, treating, instruction, habilitation, or rehabilitation related to the development and disorders of speech, voice, language, and swallowing for the purpose of identifying, preventing, ameliorating, or modifying such disorders.

(8)        Repealed by Session Laws 1987, c. 665, s. 1.

(9)        "Accredited college or university" means an institution of higher learning accredited by the Southern Association of Colleges and Universities, or accredited by a similarly recognized association of another locale. (1975, c. 773, s. 1; 1987, c. 665, s. 1; 2007‑436, s. 1.)



§ 90-294. License required; Article not applicable to certain activities.

§ 90‑294.  License required; Article not applicable to certain activities.

(a)        Licensure shall be granted in either speech and language pathology or audiology independently. A person may be licensed in both areas if qualified in both areas.

(b)        No person may practice or hold himself or herself out as being able to practice speech and language pathology or audiology in this State unless the person holds a current, unsuspended, unrevoked license issued by the Board or is registered with the Board as an assistant. The license required by this section shall be kept conspicuously posted in the person's office or place of business at all times. Nothing in this Article, however, shall be construed to prevent a qualified person licensed in this State under any other law from engaging in the profession or occupation for which such person is licensed.

(c)        The provisions of this Article do not apply to:

(1)        The activities, services and use of an official title by a person employed by an agency of the federal government and solely in connection with such employment.

(2)        The activities and services of a student or trainee in speech and language pathology or audiology pursuing a course of study in an accredited college or university, or working in a training center program approved by the Board, if these activities and services constitute a part of such person's course of study.

(3)        Repealed by Session Laws 1987, c. 665, s. 2.

(4)        A person who holds a valid and current credential as a speech and language pathologist or audiologist issued by the North Carolina Department of Public Instruction or who is employed by the North Carolina Schools for the Deaf and Blind, if such person practices speech and language pathology or audiology in a salaried position solely within the confines or under the jurisdiction of the Department of Public Instruction or the Department of Health and Human Services respectively.

(5)        through (7) Repealed by Session Laws 2007‑436, s. 2.

(8)        Individuals licensed under Chapter 93D of the General Statutes.

(d)        Nothing in this Article shall apply to a physician licensed to practice medicine, or to any person employed by a physician licensed to practice medicine in the course of the physician's practice of medicine.

(e)        This Article shall not be construed to prevent any person licensed in this State under Chapter 93D of the General Statutes of North Carolina from the practice of fitting and selling hearing aids.

(f)         The provisions of this Article do not apply to registered nurses and licensed practical nurses or other certified technicians trained to perform audiometric screening tests and whose work is under the supervision of a physician, consulting physician, or licensed audiologist.

(g)        The provisions of this Article do not apply to persons who are now or may become engaged in counseling or instructing laryngectomees in the methods, techniques or problems of learning to speak again.

(h)        No license under this Article is required for persons originally employed by any agency of State government between October 1, 1975, and July 1, 1977, for the practice of speech and language pathology or audiology within and during the course and scope of employment with such agency.

(i)         Nothing in this Article shall apply to a licensed physical therapy or occupational therapy practitioner providing evaluation and treatment of swallowing disorders, cognitive/communication deficits, and balance functions within the context of his or her licensed practice. (1975, c. 773, s. 1; 1977, c. 692, s. 3; 1981, c. 572, ss. 1, 2; 1987, c. 665, s. 2; 1989, c. 770, s. 17; 1993 (Reg. Sess., 1994), c. 688, s. 1; 1997‑443, s. 11A.118(a); 2007‑436, ss. 2, 3(a), 3(b).)



§ 90-295. Qualifications of applicants for permanent licensure.

§ 90‑295.  Qualifications of applicants for permanent licensure.

(a)        To be eligible for permanent licensure by the Board as a speech and language pathologist, the applicant must:

(1)        Possess at least a master's degree in speech and language pathology or qualifications deemed equivalent by the Board under rules duly adopted by the Board under this Article. The degree or equivalent qualifications shall be from an accredited institution.

(2)        Submit transcripts from one or more accredited colleges or universities presenting evidence of the completion of 75 semester hours constituting a well‑integrated program of course study dealing with the normal aspects of human communication, development thereof, disorders thereof, and clinical techniques for evaluation and management of such disorders.

a.         Fifteen of these 75 semester hours must be obtained in courses that provide information that pertains to normal development and use of speech, language and hearing.

b.         Thirty‑six of these 75 semester hours must be in courses that provide information relative to communication disorders and information about and training in evaluation and management of speech, language, and hearing disorders. At least 24 of these 30 semester hours must be in courses in speech and language pathology.

c.         Credit for study of information pertaining to related fields that augment the work of the clinical practitioner of speech and language pathology or audiology may also apply toward the total 75 semester hours.

d.         Thirty‑six of the total 75 semester hours that are required for a license must be in courses that are acceptable toward a graduate degree by the college or university at which they are taken. Moreover, 21 of those semester hours must be in graduate level courses in speech and language pathology.

(3)        Submit evidence of the completion of a minimum of 400 clock hours of supervised, direct clinical experience with individuals who present a variety of communication disorders. This experience must have been obtained within the training institution or in one of its cooperating programs in the following areas: (i) Speech  Adult (20 diagnostic and 20 therapeutic); Children (20 diagnostic and 20 therapeutic); or (ii) Language  Adult (20 diagnostic and 20 therapeutic); Children (20 diagnostic and 20 therapeutic). Each new applicant must submit a verified clinical clock hour summary sheet signed by the clinic or program director, in addition to completion of the license application.

(4)        Present written evidence  of nine months of full‑time professional experience in which bona fide clinical work has been accomplished in speech and language pathology. The professional work must have been supervised by a speech and language pathologist who is State‑licensed or certified by the American Speech‑Language‑Hearing Association. This experience must follow the completion of the requirements listed in subdivisions (1), (2) and (3). Full time is defined as at least nine months in a calendar year and a minimum of 30 hours per week. Half time is defined as at least 18 months in two calendar years and a minimum of 20 hours per week. The supervision must be performed by a person who holds a valid license under this Article, or certificate of clinical competence from the American Speech‑Language‑Hearing Association, in speech and language pathology.

(5)        Pass an examination established or approved by the Board.

(b)        To be eligible for permanent licensure by the Board as an audiologist, the applicant must:

(1)        Possess a doctoral degree in audiology or qualifications deemed equivalent by the Board under rules duly adopted by the Board under this Article. The degree or equivalent qualifications shall be from an accredited institution.

(2)        Persons who were engaged in the practice of audiology and do not possess a doctoral degree in audiology before October 1, 2007, shall be exempt from the degree requirement in subdivision (1) of this subsection provided those persons remain continuously licensed in the field.

(3)        Submit transcripts from one or more accredited colleges or universities presenting evidence of the completion of 90 semester hours constituting a well‑integrated program of course study dealing with the normal aspects of human communication, the development of human communication, the disorders associated with human communication, and the clinical techniques for evaluation and management of such disorders.

(4)        Present written evidence documenting 1,800 clock hours of professional experience directly supervised by an audiologist who is State‑licensed or certified by the American Speech‑Language‑Hearing Association or other Board‑approved agency. The clock hours of professional experience must be with individuals who present a variety of communication and auditory disorders and must have been obtained within the training program at an accredited college or university or in one of its cooperating programs.

(5)        Pass an examination established or approved by the Board.  (1975, c. 773, s. 1; 1987, c. 665, s. 3; 2007‑436, s. 4; 2009‑138, s. 1.)



§ 90-296. Examinations.

§ 90‑296.  Examinations.

(a)        An applicant for permanent licensure who has satisfied the academic requirements of G.S. 90‑295, shall pass a written examination approved or established by the Board.  A person who holds a temporary license during the supervised experience year must take and pass the examination required by the Board for permanent licensure before the end of the temporary license period.

(b)        The Board shall administer or approve at least two examinations of the type described in subsection (a) of this section each year, and additional examinations as the volume of applications makes appropriate.

(c)        An examination shall not be required as a prerequisite for a license for:

(1)        A person who holds a certificate of clinical competence issued by the American Speech‑Hearing‑Language Association in the specialized area for which such person seeks licensure; or

(2)        A person who has met the educational, practical experience, and examination requirements of another state or jurisdiction which has requirements equivalent to or higher than those in effect pursuant to this Article for the practice of audiology or speech pathology. (1975, c. 773, s. 1; 1981, c. 572, s. 3; 1987, c. 665, s. 4.)



§ 90-297. Repealed by Session Laws 1987, c. 665, s. 5.

§ 90‑297.  Repealed by Session Laws 1987, c. 665, s. 5.



§ 90-298. Qualifications for applicants for temporary licensure.

§ 90‑298.  Qualifications for applicants for temporary licensure.

(a)        To be eligible for temporary licensure an applicant must:

(1)        Meet the academic and clinical practicum requirements of G.S. 90‑295(1), (2), and (3); and

(2)        Submit a plan of supervised experience complying with the provisions of G.S. 90‑295(4); and

(3)        Pay the temporary license fee required by G.S. 90‑305(5).

(b)        A temporary license is required when an applicant has not completed the required supervised experience and passed the required examination.  A person who holds a temporary license during the supervised experience year must take and pass the examination required by the Board for permanent licensure before the end of the temporary license period.

(c)        A temporary license issued under this section shall be valid only during the period of supervised experience required by G.S. 90‑295(4), and shall not be renewed. (1975, c. 773, s. 1; 1987, c. 665, s. 6.)



§ 90-298.1. Registered assistant.

§ 90‑298.1.  Registered assistant.

A licensed speech and language pathologist or a licensed audiologist may register with the Board an assistant who works under the licensee's supervision if all of the following requirements are met:

(1)        The assistant meets the qualifications for registered assistants adopted by the Board.

(2)        The licensee who supervises the assistant pays the registration fee set by the Board.

A registration of an assistant must be renewed annually. To renew the registration of an assistant, the licensee who supervises the assistant must submit an application for renewal and pay the renewal fee. An initial or renewal fee for registering an assistant may not exceed the renewal license fee set under G.S. 90‑305. (1993 (Reg. Sess., 1994), c. 688, s. 2.)



§ 90-299. Licensee to notify Board of place of practice.

§ 90‑299.  Licensee to notify Board of place of practice.

(a)        A person who holds a license shall notify the Board in writing of the address of the place or places where he engages or intends to engage in the practice of speech and language pathology or  audiology.

(b)        The Board shall keep a record of the places of practice of licensees.

(c)        Any notice required to be given by the Board to a licensee may  be given by mailing it to him at the address of the last place of practice of which he has notified the Board. (1975, c. 773, s. 1.)



§ 90-300. Renewal of licenses.

§ 90‑300.  Renewal of licenses.

A licensee shall annually pay to the Board a fee in an amount established by the General Assembly for a renewal of his license. A 30‑day grace period shall be allowed after expiration of a license during which the license may be renewed on payment of a fee in an amount established by the General Assembly. The Board may suspend the license of any person who fails to renew his license before the expiration of the 30‑day grace period. After expiration of the grace period, the Board may renew such a license upon the payment of a fee in an amount established by the General Assembly. No person who applies for renewal whose license was suspended for failure to renew shall be required to submit to any examination as a condition of renewal. (1975, c. 773, s. 1.)



§ 90-301. Grounds for suspension or revocation of license.

§ 90‑301.  Grounds for suspension or revocation of license.

Any person licensed under this Article may have his license revoked or suspended for a fixed period by the Board under the provisions of North Carolina General Statutes, Chapter 150B, for any of the following causes:

(1)        His license has been secured by fraud or deceit practiced upon the Board.

(2)        Fraud or deceit in connection with his services rendered as an audiologist or speech pathologist.

(3)        Unethical conduct as defined in this Article or in a code of ethics adopted by the Board.

(4)        Violation of any lawful order, rule or regulation rendered or adopted by the Board.

(5)        Failure to exercise a reasonable degree of professional skill and care in the delivery of professional services.

(6)        Any violation of the provisions of this Article. (1975, c. 773, s. 1; 1981, c. 572, s. 4; 1987, c. 665, s. 7; c. 827, s. 1.)



§ 90-301A. Unethical acts and practices.

§ 90‑301A.  Unethical acts and practices.

Unethical acts and practices shall be defined as including:

(1)        Obtaining or attempting to obtain any fee by fraud or misrepresentation.

(2)        Employing directly or indirectly any suspended or unlicensed person to perform any work covered by this Article.

(3)        Using, or causing or promoting the use of any advertising matter, promotional literature, testimonial, guarantee, warranty, label, brand, insignia, or any other representation, however disseminated or published, which is misleading, deceiving, improbable, or untruthful.

(4)        Aiding, abetting, or assisting any other person or entity in violating the provisions of this Article.

(5)        Willfully harming any person in the course of the delivery of professional services licensed by this Article.

(6)        Treating a person who cannot reasonably be expected to benefit from treatment.

(7)        Charging a fee for treatment or services not rendered.

(8)        Providing or attempting to provide services or supervision of services by persons not properly prepared or legally qualified to perform or permitting services to be provided by a person under such person's supervision who is not properly prepared or legally qualified to perform such services.

(9)        Guaranteeing the result of any therapeutic or evaluation procedure. (1987, c. 665, s. 8.)



§ 90-302. Prohibited acts and practices.

§ 90‑302.  Prohibited acts and practices.

No person, partnership, corporation, or other entity may:

(1)        Sell, barter, transfer or offer to sell or barter a license.

(2)        Purchase or procure by barter a license with intent to use it as evidence of the holder's qualification to practice audiology or speech pathology.

(3)        Alter a license.

(4)        Use or attempt to use a valid license which has been purchased, fraudulently obtained, counterfeited or materially altered.

(5)        Make a false, material statement in an application for a North Carolina license.

(6)        Aid, assist, abet, or direct any person licensed under this Article in violation of the provisions of this Article. (1975, c. 773, s. 1; 1987, c. 665, s. 9.)



§ 90-303. Board of Examiners for speech and language pathology and audiology; qualifications, appointment and terms of members; vacancies; meetings, etc.

§ 90‑303.  Board of Examiners for speech and language pathology and audiology; qualifications, appointment and terms of members; vacancies; meetings, etc.

(a)        There shall be a Board of Examiners for Speech and Language Pathologists and Audiologists, which shall be composed of seven members, who shall all be residents of this State. Two members shall have a paid work experience in audiology for at least five years and hold a North Carolina license as an audiologist. Two members shall have paid work experience in speech pathology for at least five years and hold a North Carolina license as a speech and language pathologist. One member shall be a physician who is licensed to practice medicine in the State of North Carolina. Two members shall be appointed by the Governor to represent the interest of the public at large. These two members shall be neither licensed speech and language pathologists nor audiologists. These members shall be appointed not later than July 1, 1981; one shall be initially appointed for a term of two years; the other shall be appointed for a term of three years. Thereafter all public members shall serve three‑year terms.

(b)        The members of the Board shall be appointed by the Governor.

(c)        The initial Board shall have members appointed for terms of one year, two years, three years, four years, and five years. All board members serving on June 30, 1981, shall be eligible to complete their respective terms. No member appointed to a term on or after July 1, 1981, shall serve more than two complete consecutive three‑year terms.

(d)        Members of the Board shall receive no compensation for their service, but shall receive the same per diem, subsistence and travel allowance as provided in G.S. 138‑5. (1975, c. 773, s. 1; 1981, c. 572, ss. 5, 6; 2007‑436, s. 5.)



§ 90-304. Powers and duties of Board.

§ 90‑304.  Powers and duties of Board.

(a)        The powers and duties of the Board are as follows:

(1)        To administer, coordinate, and enforce the provisions of this Article, establish fees, evaluate the qualifications of applicants, supervise the examination of applicants, and issue subpoenas, examine witnesses, and administer oaths, and investigate persons engaging in practices which violate the provisions of this Article.

(2)        To conduct hearings and keep records and minutes as necessary to an orderly dispatch of business.

(3)        To adopt responsible rules including rules that establish ethical standards of practice and require continuing professional education and to amend or repeal the same.

(4)        To issue annually a list stating the names of persons currently licensed under the provisions of this Article.

(5)        To employ such personnel as determined by its needs and budget.

(6)        To adopt seals by which it shall authenticate their proceedings, copies of the proceedings, records and the acts of the Board, and licenses.

(7)        To bring an action to restrain or enjoin violations of this Article in addition to and not in lieu of criminal prosecution or proceedings to revoke or suspend licenses issued under this Article.

(b)        The Board shall not adopt or enforce any rule or regulation which prohibits advertising except for false or misleading advertising. (1975, c. 773, s. 1; 1981, c. 572, s. 7; 1987, c. 665, s. 10; 2007‑436, s. 6.)



§ 90-305. Fees.

§ 90‑305.  Fees.

Persons subject to licensure under this Article shall pay fees to the Board not to exceed the following:

(1)....... Application fee............................................................................... $30.00

(2)....... Examination fee................................................................................ 30.00

(3)....... Initial license fee............................................................................. 100.00

(4)....... Renewal license fee........................................................................ 100.00

(5)....... Temporary license............................................................................ 40.00

(6)....... Delinquency fee............................................................................... 25.00.

(1975, c. 773, s. 1; 1987, c. 665, s. 11; 2003‑222, s. 1.)



§ 90-306. Penalty for violation.

§ 90‑306.  Penalty for violation.

Any person, partnership, or corporation who or which willfully violates the provisions of this Article shall be guilty of a Class 2 misdemeanor. (1975, c. 773, s. 1; 1987, c. 665, s. 12; 1993, c. 539, s. 650; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 90-307. Severability.

§ 90‑307.  Severability.

If any part of this Article is for any reason held unconstitutional, inoperative, or void, such holding of invalidity shall not affect the remaining portions of the Article; and it shall be construed to have been the legislative intent to pass this Article without such unconstitutional, invalid, or inoperative part therein; and the remainder of this Article, after the exclusion of such part or parts, shall be valid as if such parts were not contained therein. (1975, c. 773, s. 1.)



§§ 90-308 through 90-319. Reserved for future codification purposes.

§§ 90‑308 through 90‑319.  Reserved for future codification purposes.



§ 90-320. General purpose of Article.

Article 23.

Right to Natural Death; Brain Death.

§ 90‑320.  General purpose of Article.

(a)        The General Assembly recognizes as a matter of public policy that an individual's rights include the right to a peaceful and natural death and that a patient or the patient's representative has the fundamental right to control the decisions relating to the rendering of the patient's own medical care, including the decision to have life‑prolonging measures withheld or withdrawn in instances of a terminal condition. This Article is to establish an optional and nonexclusive procedure by which a patient or the patient's representative may exercise these rights. A military advanced medical directive executed in accordance with 10 U.S.C. § 1044 or other applicable law is valid in this State.

(b)        Nothing in this Article shall be construed to authorize any affirmative or deliberate act or omission to end life other than to permit the natural process of dying. Nothing in this Article shall impair or supersede any legal right or legal responsibility which any person may have to effect the withholding or withdrawal of life‑prolonging measures in any lawful manner. In such respect the provisions of this Article are cumulative. (1977, c. 815; 1979, c. 715, s. 1; 1983, c. 313, s. 1; 2007‑502, s. 10.)



§ 90-321. Right to a natural death.

§ 90‑321.  Right to a natural death.

(a)        The following definitions apply in this Article:

(1)        Declarant.  A person who has signed a declaration in accordance with subsection (c) of this section.

(1a)      Declaration.  Any signed, witnessed, dated, and proved document meeting the requirements of subsection (c) of this section.

(2)        Repealed by Session Laws 2007‑502, s. 11(a), effective October 1, 2007.

(2a)      Life‑prolonging measures.  As defined in G.S. 32A‑16(4).

(3)        Physician.  Any person licensed to practice medicine under Article 1 of Chapter 90 of the laws of the State of North Carolina.

(4)        Repealed by Session Laws 2007‑502, s. 11(a), effective October 1, 2007.

(b)        If a person has expressed through a declaration, in accordance with subsection (c) of this section, a desire that the person's life not be prolonged by life‑prolonging measures, and the declaration has not been revoked in accordance with subsection (e) of this section; and

(1)        It is determined by the attending physician that the declarant's present condition is a condition described in subsection (c) of this section and specified in the declaration for applying the declarant's directives, and

(2)        There is confirmation of the declarant's present condition as set out in subdivision (b)(1) of this section by a physician other than the attending physician;

then the life‑prolonging measures identified by the declarant shall or may, as specified by the declarant, be withheld or discontinued upon the direction and under the supervision of the attending physician.

(c)        The attending physician shall follow, subject to subsections (b), (e), and (k) of this section, a declaration:

(1)        That expresses a desire of the declarant that life‑prolonging measures not be used to prolong the declarant's life if, as specified in the declaration as to any or all of the following:

a.         The declarant has an incurable or irreversible condition that will result in the declarant's death within a relatively short period of time; or

b.         The declarant becomes unconscious and, to a high degree of medical certainty, will never regain consciousness; or

c.         The declarant suffers from advanced dementia or any other condition resulting in the substantial loss of cognitive ability and that loss, to a high degree of medical certainty, is not reversible.

(2)        That states that the declarant is aware that the declaration authorizes a physician to withhold or discontinue the life‑prolonging measures; and

(3)        That has been signed by the declarant in the presence of two witnesses who believe the declarant to be of sound mind and who state that they (i) are not related within the third degree to the declarant or to the declarant's spouse, (ii) do not know or have a reasonable expectation that they would be entitled to any portion of the estate of the declarant upon the declarant's death under any will of the declarant or codicil thereto then existing or under the Intestate Succession Act as it then provides, (iii) are not the attending physician, licensed health care providers who are paid employees of the attending physician, paid employees of a health facility in which the declarant is a patient, or paid employees of a nursing home or any adult care home in which the declarant resides, and (iv) do not have a claim against any portion of the estate of the declarant at the time of the declaration; and

(4)        That has been proved before a clerk or assistant clerk of superior court, or a notary public who certifies substantially as set out in subsection (d1) of this section. A notary who takes the acknowledgement may but is not required to be a paid employee of the attending physician, a paid employee of a health facility in which the declarant is a patient, or a paid employee of a nursing home or any adult care home in which the declarant resides.

(d)        Repealed by Session Laws 2007‑502, s. 11(b), effective October 1, 2007.

(d1)      The following form is specifically determined to meet the requirements of subsection (c) of this section:

ADVANCE DIRECTIVE FOR A NATURAL DEATH ("LIVING WILL")

NOTE: YOU SHOULD USE THIS DOCUMENT TO GIVE YOUR HEALTH CARE PROVIDERS INSTRUCTIONS TO WITHHOLD OR WITHDRAW LIFE‑PROLONGING MEASURES IN CERTAIN SITUATIONS. THERE IS NO LEGAL REQUIREMENT THAT ANYONE EXECUTE A LIVING WILL.

GENERAL INSTRUCTIONS: You can use this Advance Directive ("Living Will") form to give instructions for the future if you want your health care providers to withhold or withdraw life‑prolonging measures in certain situations. You should talk to your doctor about what these terms mean. The Living Will states what choices you would have made for yourself if you were able to communicate. Talk to your family members, friends, and others you trust about your choices. Also, it is a good idea to talk with professionals such as your doctors, clergypersons, and lawyers before you complete and sign this Living Will.

You do not have to use this form to give those instructions, but if you create your own Advance Directive you need to be very careful to ensure that it is consistent with North Carolina law.

This Living Will form is intended to be valid in any jurisdiction in which it is presented, but places outside North Carolina may impose requirements that this form does not meet.

If you want to use this form, you must complete it, sign it, and have your signature witnessed by two qualified witnesses and proved by a notary public. Follow the instructions about which choices you can initial very carefully. Do not sign this form until two witnesses and a notary public are present to watch you sign it. You then should consider giving a copy to your primary physician and/or a trusted relative, and should consider filing it with the Advanced Health Care Directive Registry maintained by the North Carolina Secretary of State: http://www.nclifelinks.org/ahcdr/

My Desire for a Natural Death

I, ____________________, being of sound mind, desire that, as specified below, my life not be prolonged by life‑prolonging measures:

1.         When My Directives Apply

My directions about prolonging my life shall apply IF my attending physician determines that I lack capacity to make or communicate health care decisions and:

NOTE: YOU MAY INITIAL ANY AND ALL OF THESE CHOICES.

_________                     I have an incurable or irreversible condition that will result
(Initial)                      in my death within a relatively short period of time.

_________                     I become unconscious and my health care providers
(Initial)                      determine that, to a high degree of medical certainty, I will
never regain my consciousness.

_________                     I suffer from advanced dementia or any other condition
(Initial)                      which results in the substantial loss of my cognitive ability
and my health care providers determine that, to a high
degree of medical certainty, this loss is not reversible.

2.         These are My Directives about Prolonging My Life:

In those situations I have initialed in Section 1, I direct that my health care providers:

NOTE: INITIAL ONLY IN ONE PLACE.

_________                     may withhold or withdraw life‑prolonging measures.

(Initial)

_________                     shall withhold or withdraw life‑prolonging measures.

(Initial)

3.         Exceptions  "Artificial Nutrition or Hydration"

NOTE: INITIAL ONLY IF YOU WANT TO MAKE EXCEPTIONS TO YOUR INSTRUCTIONS IN PARAGRAPH 2.

EVEN THOUGH I do not want my life prolonged in those situations I have initialed in Section 1:

_________                     I DO want to receive BOTH artificial hydration AND
(Initial)                      artificial nutrition (for example, through tubes) in those
situations.

NOTE: DO NOT INITIAL THIS BLOCK IF ONE OF THE BLOCKS BELOW IS INITIALED.

_________                     I DO want to receive ONLY  artificial hydration (for
(Initial)                      example, through tubes) in those situations.

NOTE: DO NOT INITIAL THE BLOCK ABOVE OR BELOW IF THIS BLOCK IS INITIALED.

_________                     I DO want to receive ONLY artificial nutrition (for
(Initial)                      example, through tubes) in those situations.

NOTE: DO NOT INITIAL EITHER OF THE TWO BLOCKS ABOVE IF THIS BLOCK IS INITIALED.

4.         I Wish to be Made as Comfortable as Possible

I direct that my health care providers take reasonable steps to keep me as clean, comfortable, and free of pain as possible so that my dignity is maintained, even though this care may hasten my death.

5.         I Understand my Advance Directive

I am aware and understand that this document directs certain life‑prolonging measures to be withheld or discontinued in accordance with my advance instructions.

6.         If I have an Available Health Care Agent

If I have appointed a health care agent by executing a health care power of attorney or similar instrument, and that health care agent is acting and available and gives instructions that differ from this Advance Directive, then I direct that:

_________                     Follow Advance Directive:  This Advance Directive will
(Initial)                      override instructions my health care agent gives about
prolonging my life.

_________                     Follow Health Care Agent:  My health care agent has
(Initial)                      authority to override this Advance Directive.

NOTE: DO NOT INITIAL BOTH BLOCKS. IF YOU DO NOT INITIAL EITHER BOX, THEN YOUR HEALTH CARE PROVIDERS WILL FOLLOW THIS ADVANCE DIRECTIVE AND IGNORE THE INSTRUCTIONS OF YOUR HEALTH CARE AGENT ABOUT PROLONGING YOUR LIFE.

7.         My Health Care Providers May Rely on this Directive

My health care providers shall not be liable to me or to my family, my estate, my heirs, or my personal representative for following the instructions I give in this instrument. Following my directions shall not be considered suicide, or the cause of my death, or malpractice or unprofessional conduct. If I have revoked this instrument but my health care providers do not know that I have done so, and they follow the instructions in this instrument in good faith, they shall be entitled to the same protections to which they would have been entitled if the instrument had not been revoked.

8.         I Want this Directive to be Effective Anywhere

I intend that this Advance Directive be followed by any health care provider in any place.

9.         I have the Right to Revoke this Advance Directive

I understand that at any time I may revoke this Advance Directive in a writing I sign or by communicating in any clear and consistent manner my intent to revoke it to my attending physician. I understand that if I revoke this instrument I should try to destroy all copies of it.

This the ________ day of ____________, _________.

___________________________________

Print Name __________________________

I hereby state that the declarant, ______________________, being of sound mind, signed (or directed another to sign on declarant's behalf) the foregoing Advance Directive for a Natural Death in my presence, and that I am not related to the declarant by blood or marriage, and I would not be entitled to any portion of the estate of the declarant under any existing will or codicil of the declarant or as an heir under the Intestate Succession Act, if the declarant died on this date without a will. I also state that I am not the declarant's attending physician, nor a licensed health care provider who is (1) an employee of the declarant's attending physician, (2) nor an employee of the health facility in which the declarant is a patient, or (3) an employee of a nursing home or any adult care home where the declarant resides. I further state that I do not have any claim against the declarant or the estate of the declarant.

Date:  _____________________________          Witness: ___________________________

Date:  _____________________________          Witness: ___________________________

________________COUNTY, _________________STATE

Sworn to (or affirmed) and subscribed before me this day by _____________________

(type/print name of declarant)

________________________

(type/print name of witness)

________________________

(type/print name of witness)

Date  ___________________________                        ______________________________

(Official Seal)                                              Signature of Notary Public

__________________, Notary Public

Printed or typed name

My commission expires: _________

(e)        A declaration may be revoked by the declarant, in writing or in any manner by which the declarant is able to communicate the declarant's intent to revoke in a clear and consistent manner, without regard to the declarant's mental or physical condition. A health care provider shall have no liability for acting in accordance with a revoked declaration unless the provider has actual notice of the revocation. A health care agent may not revoke a declaration unless the health care power of attorney explicitly authorizes that revocation; however, a health care agent may exercise any authority explicitly given to the health care agent in a declaration. A guardian of the person of the declarant or general guardian may not revoke a declaration.

(f)         The execution and consummation of declarations made in accordance with subsection (c) shall not constitute suicide for any purpose.

(g)        No person shall be required to sign a declaration in accordance with subsection (c) as a condition for becoming insured under any insurance contract or for receiving any medical treatment.

(h)        The withholding or discontinuance of life prolonging measures in accordance with this section shall not be considered the cause of death for any civil or criminal purposes nor shall it be considered unprofessional conduct or a lack of professional competence. Any person, institution or facility against whom criminal or civil liability is asserted because of conduct in compliance with this section may interpose this section as a defense. The protections of this section extend to any valid declaration, including a document valid under subsection (l) of this section; these protections are not limited to declarations prepared in accordance with the statutory form provided in subsection (d1) of this section, or to declarations filed with the Advance Health Care Directive Registry maintained by the Secretary of State. A health care provider may rely in good faith on an oral or written statement by legal counsel that a document appears to meet the statutory requirements for a declaration.

(i)         Use of the statutory form prescribed in subsection (d1) of this section is an optional and nonexclusive method for creating a declaration and does not affect the use of other forms of a declaration, including previous statutory forms.

(j)         The form provided by this section may be combined with or incorporated into a health care power of attorney form meeting the requirements of Article 3 of Chapter 32A of the General Statutes; provided, however, that the resulting form shall be signed, witnessed, and proved in accordance with the provisions of this section.

(k)        Notwithstanding subsection (c) of this section:

(1)        An attending physician may decline to honor a declaration that expresses a desire of the declarant that life‑prolonging measures not be used if doing so would violate that physician's conscience or the conscience‑based policy of the facility at which the declarant is being treated; provided, an attending physician who declines to honor a declaration on these grounds must not interfere, and must cooperate reasonably, with efforts to substitute an attending physician whose conscience would not be violated by honoring the declaration, or transfer the declarant to a facility that does not have policies in force that prohibit honoring the declaration.

(2)        An attending physician may decline to honor a declaration if after reasonable inquiry there are reasonable grounds to question the genuineness or validity of a declaration. The subsection imposes no duty on the attending physician to verify a declaration's genuineness or validity.

(l)         Notwithstanding subsection (c) of this section, a declaration or similar document executed in a jurisdiction other than North Carolina shall be valid in this State if it appears to have been executed in accordance with the applicable requirements of that jurisdiction or this State.  (1977, c. 815; 1979, c. 112, ss. 1‑6; 1981, c. 848, ss. 1‑3; 1991, c. 639, s. 3; 1993, c. 553, s. 28; 2001‑455, s. 4; 2001‑513, s. 30(b); 2007‑502, ss. 11(a)‑(e).)



§ 90-322. Procedures for natural death in the absence of a declaration.

§ 90‑322.  Procedures for natural death in the absence of a declaration.

(a)        If the attending physician determines, to a high degree of medical certainty, that a person lacks capacity to make or communicate health care decisions and the person will never regain that capacity, and:

(1)        Repealed by Session Laws 2007‑502, s. 12, effective October 1, 2007.

(1a)      That the person:

a.         Has an incurable or irreversible condition that will result in the person's death within a relatively short period of time; or

b.         Is unconscious and, to a high degree of medical certainty, will never regain consciousness; and

(2)        There is confirmation of the person's present condition as set out above in this subsection, in writing by a physician other than the attending physician; and

(3)        A vital bodily function of the person could be restored or is being sustained by life‑prolonging measures;

(4)        Repealed by Session Laws 2007‑502, s. 12, effective October 1, 2007.

then, life‑prolonging measures may be withheld or discontinued in accordance with subsection (b) of this section.

(b)        If a person's condition has been determined to meet the conditions set forth in subsection (a) of this section and no instrument has been executed as provided in G.S. 90‑321, then life‑prolonging measures may be withheld or discontinued upon the direction and under the supervision of the attending physician with the concurrence of the following persons, in the order indicated:

(1)        A guardian of the patient's person, or a general guardian with powers over the patient's person, appointed by a court of competent jurisdiction pursuant to Article 5 of Chapter 35A of the General Statutes; provided that, if the patient has a health care agent appointed pursuant to a valid health care power of attorney, the health care agent shall have the right to exercise the authority to the extent granted in the health care power of attorney and to the extent provided in G.S. 32A‑19(b) unless the Clerk has suspended the authority of that health care agent in accordance with G.S. 35A‑1208(a);

(2)        A health care agent appointed pursuant to a valid health care power of attorney, to the extent of the authority granted;

(3)        An attorney‑in‑fact, with powers to make health care decisions for the patient, appointed by the patient pursuant to Article 1 or Article 2 of Chapter 32A of the General Statutes, to the extent of the authority granted;

(4)        The patient's spouse;

(5)        A majority of the patient's reasonably available parents and children who are at least 18 years of age;

(6)        A majority of the patient's reasonably available siblings who are at least 18 years of age; or

(7)        An individual who has an established relationship with the patient, who is acting in good faith on behalf of the patient, and who can reliably convey the patient's wishes.

If none of the above is reasonably available then at the discretion of the attending physician the life‑prolonging measures may be withheld or discontinued upon the direction and under the supervision of the attending physician.

(c)        Repealed by Session Laws 1979, c. 715, s. 2.

(d)        The withholding or discontinuance of such life‑prolonging measures shall not be considered the cause of death for any civil or criminal purpose nor shall it be considered unprofessional conduct. Any person, institution or facility against whom criminal or civil liability is asserted because of conduct in compliance with this section may interpose this section as a defense. (1977, c. 815; 1979, c. 715, s. 2; 1981, c. 848, s. 5; 1983, c. 313, ss. 2‑4; c. 768, s. 5.1; 1991, c. 639, s. 4; 1993, c. 553, s. 29; 2007‑502, s. 12.)



§ 90-323. Death; determination by physician.

§ 90‑323.  Death; determination by physician.

The determination that a person is dead shall be made by a  physician licensed to practice medicine applying ordinary and accepted standards of medical practice. Brain death, defined as irreversible cessation of total brain function, may be used as a sole basis for the determination that a person has died, particularly when brain death occurs in the presence of artificially maintained respiratory and circulatory functions. This specific recognition of brain death as a criterion of death of the person shall not preclude the use of other medically recognized criteria for determining whether and when a person has died. (1979, c. 715, s. 3.)



§§ 90-324 through 90-328. Reserved for future codification purposes.

§§ 90‑324 through 90‑328.  Reserved for future codification purposes.



§ 90-329. Declaration of policy.

Article 24.

Licensed Professional Counselors Act.

§ 90‑329.  Declaration of policy.

It is declared to be the public policy of this State that the activities of persons who render counseling services to the public be regulated to insure the protection of the public health, safety, and welfare. (1983, c. 755, s. 1; 1993, c. 514, s. 1.)



§ 90-330. Definitions; practice of counseling.

§ 90‑330.  Definitions; practice of counseling.

(a)        Definitions.  As used in this Article certain terms are defined as follows:

(1)        Repealed by Session Laws 1993, c. 514, s. 1.

(1a)      The "Board" means the Board of Licensed Professional Counselors.

(2)        A "licensed professional counselor" is a person engaged in the practice of counseling who holds a license as a licensed professional counselor issued under the provisions of this Article.

(2a)      A "licensed professional counselor associate" is a person engaged in the supervised practice of counseling who holds a license as a licensed professional counselor associate issued under the provisions of this Article.

(2b)      A "licensed professional counselor supervisor" is a person engaged in the practice of counseling who holds a license as a licensed professional counselor and is approved by the Board to provide clinical supervision under the provisions of this Article.

(3)        The "practice of counseling" means holding oneself out to the public as a professional counselor offering counseling services that include, but are not limited to, the following:

a.         Counseling.  Assisting individuals, groups, and families through the counseling relationship by evaluating and treating mental disorders and other conditions through the use of a combination of clinical mental health and human development principles, methods, diagnostic procedures, treatment plans, and other psychotherapeutic techniques, to develop an understanding of personal problems, to define goals, and to plan action reflecting the client's interests, abilities, aptitudes, and mental health needs as these are related to personal‑social‑emotional concerns, educational progress, and occupations and careers.

b.         Appraisal Activities.  Administering and interpreting tests for assessment of personal characteristics.

c.         Consulting.  Interpreting scientific data and providing guidance and personnel services to individuals, groups, or organizations.

d.         Referral Activities.  Identifying problems requiring referral to other specialists.

e.         Research Activities.  Designing, conducting, and interpreting research with human subjects.

The "practice of counseling" does not include the facilitation of communication, understanding, reconciliation, and settlement of conflicts by mediators at community mediation centers authorized by G.S. 7A‑38.5.

(4)        A "supervisor" means any licensed professional counselor supervisor or, when one is inaccessible, a licensed professional counselor or an equivalently and actively licensed mental health professional, as determined by the Board, who meets the qualifications established by the Board.

(b)        Repealed by Session Laws 1993, c. 514, s. 1.

(c)        Practice of Marriage and Family Therapy, Psychology, or Social Work.  No person licensed as a licensed professional counselor or licensed professional counselor associate under the provisions of this Article shall be allowed to hold himself or herself out to the public as a licensed marriage and family therapist, licensed practicing psychologist, psychological associate, or licensed clinical social worker unless specifically authorized by other provisions of law.  (1983, c. 755, s. 1; 1993, c. 514, s. 1; 1995, c. 157, s. 4; 1999‑354, s. 3; 2001‑487, s. 40(j); 2009‑367, s. 1.)



§ 90-331. Prohibitions.

§ 90‑331.  Prohibitions.

It shall be unlawful for any person who is not licensed under this Article to engage in the practice of counseling, use the title "Licensed Professional Counselor Associate," "Licensed Professional Counselor," or "Licensed Professional Counselor Supervisor," use the letters "LPCA," "LPC," or "LPCS," use any facsimile or combination of these words or letters, abbreviations, or insignia, or indicate or imply orally, in writing, or in any other way that the person is a licensed professional counselor.  (1983, c. 755, s. 1; 1993, c. 514, s. 1; 2001‑487, s. 40(k); 2009‑367, s. 2.)



§ 90-332. Use of title by firm.

§ 90‑332.  Use of title by firm.

It shall be unlawful for any firm, partnership, corporation, association, or other business or professional entity to assume or use the title of licensed professional counselor unless each of the members of the firm, partnership, or association is licensed by the Board. (1983, c. 755, s. 1; 1993, c. 514, s. 1.)



§ 90-332.1. Exemptions from licensure.

§ 90‑332.1.  Exemptions from licensure.

(a)        It is not the intent of this Article to regulate members of other regulated professions who do counseling in the normal course of the practice of their profession. Accordingly, this Article does not apply to:

(1)        Lawyers licensed under Chapter 84, doctors licensed under Chapter 90, and any other person registered, certified, or licensed by the State to practice any other occupation or profession while rendering counseling services in the performance of the occupation or profession for which the person is registered, certified, or licensed.

(2)        Any school counselor certified by the State Board of Education while counseling within the scope of employment by a board of education or private school.

(3)        Any student intern or trainee in counseling pursuing a course of study in counseling in a regionally accredited institution of higher learning or training institution, if the intern or trainee is a designated "counselor intern" and the activities and services constitute a part of the supervised course of study.

(4)        Repealed by Session Laws 2009‑367, s. 3, effective October 1, 2009.

(4a)      Any person counseling within the scope of employment at: (i) a local community college as defined in G.S. 115D‑2(2); (ii) a public higher education institution as defined in G.S. 116‑2(4); or (iii) a private higher education institution as defined in G.S. 116‑22(1).

(4b)      Repealed by Session Laws 2009‑367, s. 3, effective October 1, 2009.

(5)        Any ordained minister or other member of the clergy while acting in a ministerial capacity who does not charge a fee for the service, or any person invited by a religious organization to conduct, lead, or provide counseling to its members when the service is not performed for more than 30 days a year.

(6)        Any nonresident temporarily employed in this State to render counseling services for not more than 30 days in a year, if the person holds a license or certificate required for counselors in another state.

(7)        Any person employed by State, federal, county, or municipal government while counseling within the scope of employment.

(8)        through (10)  Repealed by Session Laws 2009‑367, s. 3, effective October 1, 2009.

(b)        Persons who claim to be exempt under subsection (a) of this section are prohibited from advertising or offering themselves as "licensed professional counselors".

(c)        Persons licensed under this Article are exempt from rules pertaining to counseling adopted by other occupational licensing boards.

(d)        Nothing in this Article shall prevent a person from performing substance abuse counseling or substance abuse prevention consulting as defined in Article 5C of this Chapter.  (1993, c. 514, s. 1; 1993 (Reg. Sess., 1994), c. 591, ss. 12, 16(a), 16(b); c. 685, s. 2; 1997‑456, s. 27; 2001‑487, s. 40(l); 2009‑367, s. 3.)



§ 90-333. North Carolina Board of Licensed Professional Counselors; appointments; terms; composition.

§ 90‑333.  North Carolina Board of Licensed Professional Counselors; appointments; terms; composition.

(a)        For the purpose of carrying out the provisions of this Article, there is hereby created the North Carolina Board of Licensed Professional Counselors which shall consist of seven members appointed by the Governor in the manner hereinafter prescribed. Any State or nationally recognized professional association representing professional counselors may submit recommendations to the Governor for Board membership. The Governor may remove any member of the Board for neglect of duty or malfeasance or conviction of a felony or other crime of moral turpitude, but for no other reason.

(b)        At least five members of the Board shall be licensed professional counselors except that initial appointees shall be persons who meet the educational and experience requirements for licensure as licensed professional counselors under the provisions of this Article; and two members shall be public‑at‑large members appointed from the general public. Composition of the Board as to the race and sex of its members shall reflect the population of the State and each member shall reside in a different congressional district.

(c)        At all times the Board shall include at least one counselor primarily engaged in counselor education, at least one counselor primarily engaged in the public sector, at least one counselor primarily engaged in the private sector, and two licensed professional counselors at large.

(d)        All members of the Board shall be residents of the State of North Carolina, and, with the exception of the public‑at‑large members, shall be licensed by the Board under the provisions of this Article. Professional members of the Board must be actively engaged in the practice of counseling or in the education and training of students in counseling, and have been for at least three years prior to their appointment to the Board. The engagement in this activity during the two years preceding the appointment shall have occurred primarily in this State.

(e)        The term of office of each member of the Board shall be three years; provided, however, that of the members first appointed, three shall be appointed for terms of one year, two for terms of two years, and two for terms of three years. No member shall serve more than two consecutive three‑year terms.

(f)         Each term of service on the Board shall expire on the 30th day of June of the year in which the term expires. As the term of a member expires, the Governor shall make the appointment for a full term, or, if a vacancy occurs for any other reason, for the remainder of the unexpired term. Appointees to the Board shall continue to serve until a successor is appointed and qualified.

(g)        Members of the Board shall receive compensation for their services and reimbursement for expenses incurred in the performance of duties required by this Article, at the rates prescribed in G.S. 93B‑5.

(h)        The Board may employ, subject to the provisions of Chapter 126 of the General Statutes, the necessary personnel for the performance of its functions, and fix their compensation within the limits of funds available to the Board.  (1983, c. 755, s. 1; 1993, c. 514, s. 1; 2009‑367, s. 4.)



§ 90-334. Functions and duties of the Board.

§ 90‑334.  Functions and duties of the Board.

(a)        The Board shall administer and enforce the provisions of this Article.

(b)        The Board shall elect from its membership, a chairperson, a vice‑chairperson, and secretary‑treasurer, and adopt rules to govern its proceedings. A majority of the membership shall constitute a quorum for all Board meetings.

(c)        The Board shall examine and pass on the qualifications of all applicants for licenses under this Article, and shall issue a license or renewal of license to each successful applicant therefor.

(d)        The Board may adopt a seal which may be affixed to all licenses issued by the Board.

(e)        The Board may authorize expenditures deemed necessary to carry out the provisions of this Article from fees paid to the Board pursuant to this section. No State appropriations shall be subject to the administration of the Board.

(f)         The Board shall establish and receive fees not to exceed two hundred dollars ($200.00) for initial or renewal application and not to exceed seventy‑five dollars ($75.00) for late renewal, maintain Board accounts of all receipts, and make expenditures from Board receipts for any purpose which is reasonable and necessary for the proper performance of its duties under this Article.

(g)        The Board shall have the power to establish or approve study or training courses and to establish reasonable standards for licensure and license renewal, including but not limited to the power to adopt or use examination materials and accreditation standards of any recognized counselor accrediting agency and the power to establish reasonable standards for continuing counselor education.

(h)        Subject to the provisions of Chapter 150B of the General Statutes, the Board shall have the power to adopt, amend, or repeal rules to carry out the purposes of this Article, including but not limited to the power to adopt ethical and disciplinary standards.

(i)         The Board shall establish the criteria for determining the qualifications constituting "supervised professional practice".

(j)         The Board may examine, approve, issue, deny, revoke, suspend, and renew the licenses of counselor applicants and licensees under this Article, and conduct hearings in connection with these actions.

(k)        The Board shall investigate, subpoena individuals and records, and take necessary appropriate action to properly discipline persons licensed under this Article and to enforce this Article.  (1983, c. 755, s. 1; 1987, c. 827, s. 1; 1993, c. 514, s. 1; 2009‑367, s. 5.)



§ 90-335. Board general provisions.

§ 90‑335.  Board general provisions.

The Board shall be subject to the provisions of Chapter 93B of the General Statutes. (1983, c. 755, s. 1.)



§ 90-336. Title and qualifications for licensure.

§ 90‑336.  Title and qualifications for licensure.

(a)        Each person desiring to be a licensed professional counselor associate, licensed professional counselor, or licensed professional counselor supervisor shall make application to the Board upon such forms and in such manner as the Board shall prescribe, together with the required application fee.

(b)        The Board shall issue a license as a "licensed professional counselor associate" to an applicant who meets all of the following criteria:

(1)        Has earned a minimum of 48 semester hours or 72 quarter credit hours of graduate training as defined by the Board, including a master's degree in counseling or a related field from a regionally accredited institution of higher education if the applicant enrolled in the master's program before July 1, 2009; a minimum of 54 semester hours or 81 quarter credit hours of graduate training as defined by the Board, including a master's degree in counseling or a related field from a regionally accredited institution of higher education if the applicant enrolled in the master's program before July 1, 2013, but after June 30, 2009; or a minimum of 60 semester hours or 90 quarter credit hours of graduate training as defined by the Board, including a master's degree in counseling or a related field from a regionally accredited institution of higher education if the applicant enrolled in the master's program after June 30, 2013.

(2)        Repealed by Session Laws 2009‑367, s. 6, effective October 1, 2009.

(3)        Has passed an examination in accordance with rules adopted by the Board.

(c)        The Board shall issue a license as a "licensed professional counselor" to an applicant who meets all of the following criteria:

(1)        Has met all of the requirements under subsection (b) of this section.

(2)        Has completed a minimum of 3,000 hours of supervised professional practice as determined by the Board.

(d)        (See Editor's note) A licensed professional counselor may apply to the Board for recognition as a "licensed professional counselor supervisor" and receive the credential "licensed professional counselor supervisor" upon meeting all of the following criteria:

(1)        Has met all of the requirements under subsection (c) of this section.

(2)        Has one of the following:

a.         At least five years of full‑time licensed professional counseling experience, including a minimum of 2,500 hours of direct client contact;

b.         At least eight years of part‑time licensed professional counseling experience, including a minimum of 2,500 hours of direct client contact; or

c.         A combination of full‑time and part‑time professional counseling experience, including a minimum of 2,500 hours of direct client contact as determined by the Board.

(3)        Has completed minimum education requirements in clinical supervision as approved by the Board.

(4)        Has an active license in good standing as a licensed professional counselor approved by the Board.  (1983, c. 755, s. 1; 1993, c. 514, s. 1; 2009‑367, s. 6.)



§ 90-337. Persons credentialed in other states.

§ 90‑337.  Persons credentialed in other states.

The Board may license any person who is currently licensed, certified, or registered by another state if the individual has met requirements determined by the Board to be substantially similar to or exceeding those established under this Article. (1983, c. 755, s. 1; 1993, c. 514, s. 1.)



§ 90-338. Exemptions.

§ 90‑338.  Exemptions.

Applicants holding certificates of registration as Registered Practicing Counselors and in good standing with the Board shall be issued licenses as licensed professional counselors without meeting the requirements of G.S. 90‑336(c). The following applicants shall be exempt from the academic qualifications required by this Article for licensed professional counselor associates or licensed professional counselors and shall be licensed upon passing the Board examination and meeting the experience requirements:

(1)        An applicant who was engaged in the practice of counseling before July 1, 1993, and who applied to the Board prior to January 1, 1996.

(2)        An applicant who holds a masters degree from a college or university accredited by one of the regional accrediting associations or from a college or university determined by the Board to have standards substantially equivalent to a regionally accredited institution, provided the applicant was enrolled in the masters program prior to July 1, 1994.  (1983, c. 755, s. 1; 1993, c. 514, s. 1; 1993 (Reg. Sess., 1994), c. 685, s. 3; c. 769, s. 25.19; 1995, c. 157, s. 3; 2009‑367, s. 7.)



§ 90-339. Renewal of licenses.

§ 90‑339.  Renewal of licenses.

(a)        All licenses shall be effective upon the date of issuance by the Board, and shall expire on the second June 30 thereafter.

(b)        All licenses issued hereunder shall be renewed at the times and in the manner provided by this section.  At least 45 days prior to expiration of each license, the Board shall mail a notice for license renewal to the person licensed for the current licensure period.  At least 10 days before the current license expires, the applicant must return the notice properly completed, together with a renewal fee established by the Board and evidence of continuing counselor education as approved by the Board, upon receipt of which the Board shall issue to the person to be licensed the renewed license for the period stated on the license.

(c)        Any person licensed who allows the license to lapse for failure to apply for renewal within 45 days after notice shall be subject to the late renewal fee.  Failure to apply for renewal of a license within one year after the license's expiration date will require that a license be reissued only upon application as for an original license. (1983, c. 755, s. 1; 1993, c. 514, s. 1.)



§ 90-340. Protection of the public.

§ 90‑340.  Protection of the public.

(a)        The Board may, in accordance with the provisions of Chapter 150B of the General Statutes, deny, suspend, or revoke licensure, discipline, place on probation, limit practice, or require examination, remediation, or rehabilitation of any person licensed under this Article on one or more of the following grounds:

(1)        Has been convicted of a felony or entered a plea of guilty or nolo contendere to any felony charge under the laws of the United States or of any state of the United States.

(2)        Has been convicted of or entered a plea of guilty or nolo contendere to any misdemeanor involving moral turpitude, misrepresentation, or fraud in dealing with the public, or conduct otherwise relevant to fitness to practice professional counseling, or a misdemeanor charge reflecting the inability to practice professional counseling with due regard to the health and safety of clients or patients.

(3)        Has engaged in fraud or deceit in securing or attempting to secure or renew a license under this Article or has willfully concealed from the Board material information in connection with application for a license or renewal of a license under this Article.

(4)        Has practiced any fraud, deceit, or misrepresentation upon the public, the Board, or any individual in connection with the practice of professional counseling, the offer of professional counseling services, the filing of Medicare, Medicaid, or other claims to any third‑party payor, or in any manner otherwise relevant to fitness for the practice of professional counseling.

(5)        Has made fraudulent, misleading, or intentionally or materially false statements pertaining to education, licensure, license renewal, certification as a health services provider, supervision, continuing education, any disciplinary actions or sanctions pending or occurring in any other jurisdiction, professional credentials, or qualifications or fitness for the practice of professional counseling to the public, any individual, the Board, or any other organization.

(6)        Has had a license or certification for the practice of professional counseling in any other jurisdiction suspended or revoked, or has been disciplined by the licensing or certification board in any other jurisdiction for conduct which would subject him or her to discipline under this Article.

(7)        Has violated any provision of this Article or any rules adopted by the Board.

(8)        Has aided or abetted the unlawful practice of professional counseling by any person not licensed by the Board.

(9)        Has been guilty of immoral, dishonorable, unprofessional, or unethical conduct as defined in this subsection or in the current code of ethics of the American Counseling Association. However, if any provision of the code of ethics is inconsistent and in conflict with the provisions of this Article, the provisions of this Article shall control.

(10)      Has practiced professional counseling in such a manner as to endanger the welfare of clients.

(11)      Has demonstrated an inability to practice professional counseling with reasonable skill and safety by reason of illness, inebriation, misuse of drugs, narcotics, alcohol, chemicals, or any other substance affecting mental or physical functioning, or as a result of any mental or physical condition.

(12)      Has practiced professional counseling outside the boundaries of demonstrated competence or the limitations of education, training, or supervised experience.

(13)      Has exercised undue influence in such a manner as to exploit the client, patient, student, supervisee, or trainee for the financial or other personal advantage or gratification of the licensed professional counselor associate, licensed professional counselor, or a third party.

(14)      Has harassed or abused, sexually or otherwise, a client, patient, student, supervisee, or trainee.

(15)      Has failed to cooperate with or to respond promptly, completely, and honestly to the Board, to credentials committees, or to ethics committees of professional associations, hospitals, or other health care organizations or educational institutions, when those organizations or entities have jurisdiction.

(16)      Has refused to appear before the Board after having been ordered to do so in writing by the chair.

(17)      Has a finding listed on the Division of Health Service Regulation of the Department of Health and Human Services Health Care Personnel Registry.

(b)        The Board may, in lieu of denial, suspension, or revocation, take any of the following disciplinary actions:

(1)        Issue a formal reprimand or formally censure the applicant or licensee.

(2)        Place the applicant or licensee on probation with the appropriate conditions on the continued practice of professional counseling deemed advisable by the Board.

(3)        Require examination, remediation, or rehabilitation for the applicant or licensee, including care, counseling, or treatment by a professional or professionals designated or approved by the Board, the expense to be borne by the applicant or licensee.

(4)        Require supervision of the professional counseling services provided by the applicant or licensee by a licensee designated or approved by the Board, the expense to be borne by the applicant or licensee.

(5)        Limit or circumscribe the practice of professional counseling provided by the applicant or licensee with respect to the extent, nature, or location of the professional counseling services provided, as deemed advisable by the Board.

(6)        Discipline and impose any appropriate combination of the types of disciplinary action listed in this section.

In addition, the Board may impose conditions of probation or restrictions on continued practice of professional counseling at the conclusion of a period of suspension or as a requirement for the restoration of a revoked or suspended license. In lieu of or in connection with any disciplinary proceedings or investigation, the Board may enter into a consent order relative to discipline, supervision, probation, remediation, rehabilitation, or practice limitation of a licensee or applicant for a license.

(c)        The Board may assess costs of disciplinary action against an applicant or licensee found to be in violation of this Article.

(d)        When considering the issue of whether an applicant or licensee is physically or mentally capable of practicing professional counseling with reasonable skill and safety with patients or clients, upon a showing of probable cause to the Board that the applicant or licensee is not capable of practicing professional counseling with reasonable skill and safety with patients or clients, the Board may petition a court of competent jurisdiction to order the applicant or licensee in question to submit to a psychological evaluation by a psychologist to determine psychological status or a physical evaluation by a physician to determine physical condition, or both. The psychologist or physician shall be designated by the court. The expenses of the evaluations shall be borne by the Board. Where the applicant or licensee raises the issue of mental or physical competence or appeals a decision regarding mental or physical competence, the applicant or licensee shall be permitted to obtain an evaluation at the applicant or licensee's expense. If the Board suspects the objectivity or adequacy of the evaluation, the Board may compel an evaluation by its designated practitioners at its own expense.

(e)        Except as otherwise provided in this Article, the procedure for revocation, suspension, denial, limitations of the license, or other disciplinary, remedial, or rehabilitative actions shall be in accordance with the provisions of Chapter 150B of the General Statutes. The Board is required to provide the opportunity for a hearing under Chapter 150B to any applicant whose license or health services provider certification is denied or to whom licensure or health services provider certification is offered subject to any restrictions, probation, disciplinary action, remediation, or other conditions or limitations, or to any licensee before revoking, suspending, or restricting a license or health services provider certificate or imposing any other disciplinary action or remediation. If the applicant or licensee waives the opportunity for a hearing, the Board's denial, revocation, suspension, or other proposed action becomes final without a hearing having been conducted. Notwithstanding the provisions of this subsection, no applicant or licensee is entitled to a hearing for failure to pass an examination. In any proceeding before the Board, in any record of any hearing before the Board, in any complaint or notice of charges against any licensee or applicant for licensure, and in any decision rendered by the Board, the Board may withhold from public disclosure the identity of any clients who have not consented to the public disclosure of services provided by the licensee or applicant. The Board may close a hearing to the public and receive in closed session evidence involving or concerning the treatment of or delivery of services to a client who has not consented to the public disclosure of the treatment or services as may be necessary for the protection and rights of the client of the accused applicant or licensee and the full presentation of relevant evidence.

(f)         All records, papers, and other documents containing information collected and compiled by or on behalf of the Board as a result of investigations, inquiries, or interviews conducted in connection with licensing or disciplinary matters shall not be considered public records within the meaning of Chapter 132 of the General Statutes. However, any notice or statement of charges against any licensee or applicant, or any notice to any licensee or applicant of a hearing in any proceeding, or any decision rendered in connection with a hearing in any proceeding shall be a public record within the meaning of Chapter 132 of the General Statutes, though the record may contain information collected and compiled as a result of the investigation, inquiry, or hearing. Any identifying information concerning the treatment of or delivery of services to a client who has not consented to the public disclosure of the treatment or services may be deleted. If any record, paper, or other document containing information collected and compiled by or on behalf of the Board, as provided in this section, is received and admitted in evidence in any hearing before the Board, it shall be a public record within the meaning of Chapter 132 of the General Statutes, subject to any deletions of identifying information concerning the treatment of or delivery of services to a client who has not consented to the public disclosure of treatment or services.

(g)        A person whose license has been denied or revoked may reapply to the Board for licensure after one calendar year from the date of the denial or revocation.

(h)        A licensee may voluntarily relinquish his or her license at any time. Notwithstanding any provision to the contrary, the Board retains full jurisdiction to investigate alleged violations of this Article by any person whose license is relinquished under this subsection and, upon proof of any violation of this Article by the person, the Board may take disciplinary action as authorized by this section.

(i)         The Board may adopt rules deemed necessary to interpret and implement this section.  (1983, c. 755, s. 1; 1987, c. 827, s. 1; 1993, c. 514, s. 1; 2009‑367, s. 8.)



§ 90-341. Violation a misdemeanor.

§ 90‑341.  Violation a misdemeanor.

Any person violating any provision of this Article is guilty of a Class 1 misdemeanor. (1983, c. 755, s. 1; 1993, c. 539, s. 651; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 90-342. Injunction.

§ 90‑342.  Injunction.

As an additional remedy, the Board may proceed in a superior court to enjoin and restrain any person from violating the prohibitions of this Article. The Board shall not be required to post bond in connection with such proceeding. (1983, c. 755, s. 1.)



§ 90-343. Disclosure.

§ 90‑343.  Disclosure.

Any individual, or employer of an individual, who is licensed under this Article may not charge a client or receive remuneration for professional counseling services unless, prior to the performance of those services, the client is furnished a copy of a Professional Disclosure Statement that includes the licensee's professional credentials, the services offered, the fee schedule, and other provisions required by the Board. (1993, c. 514, s. 1.)



§ 90-344. Third-party reimbursements.

§ 90‑344.  Third‑party reimbursements.

Nothing in this Article shall be construed to require direct third‑party reimbursement to persons licensed under this Article. (1993, c. 514, s. 1.)



§ 90-345. Criminal history record checks of applicants for licensure as professional counselors.

§ 90‑345.  Criminal history record checks of applicants for licensure as professional counselors.

(a)        Definitions.  The following definitions shall apply in this section:

(1)        Applicant.  A person applying for licensure as a licensed professional counselor associate pursuant to G.S. 90‑336(b) or licensed professional counselor pursuant to G.S. 90‑336(c).

(2)        Criminal history.  A history of conviction of a State or federal crime, whether a misdemeanor or felony, that bears on an applicant's fitness for licensure to practice professional counseling. The crimes include the criminal offenses set forth in any of the following Articles of Chapter 14 of the General Statutes: Article 5, Counterfeiting and Issuing Monetary Substitutes; Article 5A, Endangering Executive and Legislative Officers; Article 6, Homicide; Article 7A, Rape and Other Sex Offenses; Article 8, Assaults; Article 10, Kidnapping and Abduction; Article 13, Malicious Injury or Damage by Use of Explosive or Incendiary Device or Material; Article 14, Burglary and Other Housebreakings; Article 15, Arson and Other Burnings; Article 16, Larceny; Article 17, Robbery; Article 18, Embezzlement; Article 19, False Pretenses and Cheats; Article 19A, Obtaining Property or Services by False or Fraudulent Use of Credit Device or Other Means; Article 19B, Financial Transaction Card Crime Act; Article 20, Frauds; Article 21, Forgery; Article 26, Offenses Against Public Morality and Decency; Article 26A, Adult Establishments; Article 27, Prostitution; Article 28, Perjury; Article 29, Bribery; Article 31, Misconduct in Public Office; Article 35, Offenses Against the Public Peace; Article 36A, Riots and Civil Disorders; Article 39, Protection of Minors; Article 40, Protection of the Family; Article 59, Public Intoxication; and Article 60, Computer‑Related Crime. The crimes also include possession or sale of drugs in violation of the North Carolina Controlled Substances Act in Article 5 of Chapter 90 of the General Statutes and alcohol‑related offenses including sale to underage persons in violation of G.S. 18B‑302 or driving while impaired in violation of G.S. 20‑138.1 through G.S. 20‑138.5. In addition to the North Carolina crimes listed in this subdivision, such crimes also include similar crimes under federal law or under the laws of other states.

(b)        The Board may request that an applicant for licensure, an applicant seeking reinstatement of a license, or a licensee under investigation by the Board for alleged criminal offenses in violation of this Article consent to a criminal history record check. Refusal to consent to a criminal history record check may constitute grounds for the Board to deny licensure to an applicant, deny reinstatement of a license to an applicant, or revoke the license of a licensee. The Board shall ensure that the State and national criminal history of an applicant is checked. The Board shall be responsible for providing to the North Carolina Department of Justice the fingerprints of the applicant or licensee to be checked, a form signed by the applicant or licensee consenting to the criminal record check and the use of fingerprints and other identifying information required by the State or National Repositories of Criminal Histories, and any additional information required by the Department of Justice in accordance with G.S. 114‑19.26. The Board shall keep all information obtained pursuant to this section confidential. The Board shall collect any fees required by the Department of Justice and shall remit the fees to the Department of Justice for expenses associated with conducting the criminal history record check.

(c)        If an applicant or licensee's criminal history record check reveals one or more convictions listed under subdivision (a)(2) of this section, the conviction shall not automatically bar licensure. The Board shall consider all of the following factors regarding the conviction:

(1)        The level of seriousness of the crime.

(2)        The date of the crime.

(3)        The age of the person at the time of the conviction.

(4)        The circumstances surrounding the commission of the crime, if known.

(5)        The nexus between the criminal conduct of the person and the job duties of the position to be filled.

(6)        The person's prison, jail, probation, parole, rehabilitation, and employment records since the date the crime was committed.

(7)        The subsequent commission by the person of a crime listed in subdivision (a)(2) of this section.

If, after reviewing these factors, the Board determines that the applicant or licensee's criminal history disqualifies the applicant or licensee for licensure, the Board may deny licensure or reinstatement of the license of the applicant or revoke the license of the licensee. The Board may disclose to the applicant or licensee information contained in the criminal history record check that is relevant to the denial. The Board shall not provide a copy of the criminal history record check to the applicant or licensee. The applicant or licensee shall have the right to appear before the Board to appeal the Board's decision. However, an appearance before the full Board shall constitute an exhaustion of administrative remedies in accordance with Chapter 150B of the General Statutes.

(d)        Limited Immunity.  The Board, its officers, and employees, acting in good faith and in compliance with this section, shall be immune from civil liability for denying licensure or reinstatement of a license to an applicant or revoking a licensee's license based on information provided in the applicant or licensee's criminal history record check.  (2009‑367, s. 9.)



§ 90-346. Reserved for future codification purposes.

§ 90‑346.  Reserved for future codification purposes.



§ 90-347. Reserved for future codification purposes.

§ 90‑347.  Reserved for future codification purposes.



§ 90-348. Reserved for future codification purposes.

§ 90‑348.  Reserved for future codification purposes.



§ 90-349. Reserved for future codification purposes.

§ 90‑349.  Reserved for future codification purposes.



§ 90-350. Short title.

Article 25.

Dietetics/Nutrition.

§ 90‑350.  Short title.

This Article shall be known as the Dietetics/Nutrition Practice Act. (1991, c. 668, s. 1.)



§ 90-351. Purpose.

§ 90‑351.  Purpose.

It is the purpose of this Article to safeguard the public health, safety and welfare and to protect the public from being harmed by unqualified persons by providing for the licensure and regulation of persons engaged in the practice of dietetics/nutrition and by the establishment of educational standards for those persons. (1991, c. 668, s. 1.)



§ 90-352. Definitions.

§ 90‑352.  Definitions.

As used in this Article, unless the context otherwise requires, the term:

(1)        "Board" means the North Carolina Board of Dietetics/Nutrition.

(2)        "Dietetics/nutrition" means the integration and application of principles derived from the science of nutrition, biochemistry, physiology, food, and management and from behavioral and social sciences to achieve and maintain a healthy status.  The primary function of dietetic/nutrition practice is the provision of nutrition care services.

(3)        "Licensed dietitian/nutritionist" means an individual licensed in good standing to practice dietetics/nutrition.

(4)        "Nutrition care services" means any, part or all of the following:

a.         Assessing the nutritional needs of individuals and groups, and determining resources and constraints in the practice setting.

b.         Establishing priorities, goals, and objectives that meet nutritional needs and are consistent with available resources and constraints.

c.         Providing nutrition counseling in health and disease.

d.         Developing, implementing, and managing nutrition care systems.

e.         Evaluating, making changes in, and maintaining appropriate standards of quality in food and nutrition services.

"Nutrition care services" does not include the retail sale of food products or vitamins. (1991, c. 668, s. 1.)



§ 90-353. Creation of Board.

§ 90‑353.  Creation of Board.

(a)        The North Carolina Board of Dietetics/Nutrition is created.  The Board shall consist of seven members as follows:

(1)        One member shall be a professional whose primary practice is clinical dietetics/nutrition;

(2)        One member shall be a professional whose primary practice is community or public health dietetics/nutrition;

(3)        One member shall be a professional whose primary practice is consulting in dietetics/nutrition;

(4)        One member shall be a professional whose primary practice is in management of nutritional services;

(5)        One member shall be an educator on the faculty of a college or university specializing in the field of dietetics/nutrition;

(6)        Two members shall represent the public at large.

(b)        Professional members of the Board shall:

(1)        Be citizens of the United States and residents of this State;

(2)        Have practiced in the field of dietetics/nutrition for at least five years; and

(3)        Be licensed under this Article, except that initial appointees shall be licensed under this Article no later than March 31, 1992.

(c)        The members of the Board appointed from the public at large shall be citizens of the United States and residents of this State and shall not be any of the following:

(1)        A dietician/nutritionist.

(2)        An agent or employee of a person engaged in the profession of dietetics/nutrition.

(3)        A licensed health care professional or enrolled in a program to become prepared to be a licensed health care professional.

(4)        An agent or employee of a health care institution, a health care insurer, or a health care professional school.

(5)        A member of any allied health profession or enrolled in a program to become prepared to be a member of an allied health profession.

(6)        The spouse of an individual who may not serve as a public member of the Board. (1991, c. 668, s. 1.)



§ 90-354. Appointments and removal of Board members, terms and compensation.

§ 90‑354.  Appointments and removal of Board members, terms and compensation.

(a)        The members of the Board shall be appointed as follows:

(1)        The Governor shall appoint the professional member described in G.S. 90‑353(a)(5) and the two public members described in G.S. 90‑353(a)(6);

(2)        The General Assembly upon the recommendation of the Speaker of the House of Representatives shall appoint the professional members described in G.S. 90‑353(a)(1) and G.S. 90‑353(a)(2) in accordance with G.S. 120‑121, one of whom shall be a nutritionist with a masters or higher degree in a nutrition‑related discipline; and

(3)        The General Assembly upon the recommendation of the President Pro Tempore of the Senate shall appoint the professional members described in G.S. 90‑353(a)(3) and G.S. 90‑353(a)(4) in accordance with G.S. 120‑121, one of whom shall be a nutritionist with a masters or higher degree in a nutrition‑related discipline.

(b)        Members of the Board shall take office on the first day of July immediately following the expired term of that office and shall serve for a term of three years and until their successors are appointed and qualified.

(c)        No member shall serve on the Board for more than two consecutive terms.

(d)        The Governor may remove members of the Board, after notice and opportunity for hearing, for:

(1)        Incompetence;

(2)        Neglect of duty;

(3)        Unprofessional conduct;

(4)        Conviction of any felony;

(5)        Failure to meet the qualifications of this Article; or

(6)        Committing any act prohibited by this Article.

(e)        Any vacancy shall be filled by the appointing authority originally filling that position, except that any vacancy in appointments by the General Assembly shall be filled in accordance with G.S. 120‑122.

(f)         Members of the Board shall receive no compensation for their services, but shall be entitled to travel, per diem, and other expenses authorized by G.S. 93B‑5. (1991, c. 668, s. 1; 1995, c. 490, s. 16; 2001‑342, s. 1.)



§ 90-355. Election of officers; meetings of Board.

§ 90‑355.  Election of officers; meetings of Board.

(a)        The Board shall elect a chairman and a vice‑chairman who shall hold office according to rules adopted by the Board.

(b)        The Board shall hold at least two regular meetings each year as provided by rules adopted by the Board. The Board may hold additional meetings upon the call of the chairman or any two Board members. A majority of the Board membership shall constitute a quorum. (1991, c. 668, s. 1; 2001‑342, s. 2.)



§ 90-356. Power and responsibility of Board.

§ 90‑356.  Power and responsibility of Board.

The Board shall:

(1)        Determine the qualifications and fitness of applicants for licenses, renewal of licenses, and reciprocal licenses;

(2)        Adopt rules necessary to conduct its business, carry out its duties, and administer this Article;

(3)        Adopt and publish a code of ethics;

(4)        Deny, issue, suspend, revoke, and renew licenses in accordance with this Article;

(5)        Conduct investigations, subpoena individuals and records, and do all other things necessary and proper to discipline persons licensed under this Article and to enforce this Article;

(6)        Employ professional, clerical, investigative or special personnel necessary to carry out the provisions of this Article, and purchase or rent office space, equipment and supplies;

(7)        Adopt a seal by which it shall authenticate its proceedings, official records, and licenses;

(8)        Conduct administrative hearings in accordance with Article 3A of Chapter 150B of the General Statutes when a "contested case" as defined in G.S. 150B‑2(2) arises under this Article;

(9)        Establish reasonable fees for applications for examination; initial, provisional, and renewal licenses; and other services provided by the Board;

(10)      Submit an annual report to the Governor and General Assembly of all its official actions during the preceding year, together with any recommendations and findings regarding improvements of the practice of dietetics/nutrition;

(11)      Publish and make available upon request the licensure standards prescribed under this Article and all rules adopted by the Board;

(12)      Request and receive the assistance of State educational institutions or other State agencies;

(13)      Approve educational curricula, clinical practice and continuing education requirements for persons seeking licensure under this Article. (1991, c. 668, s. 1; 2001‑342, ss. 3, 4.)



§ 90-357. License requirements.

§ 90‑357.  License requirements.

Each applicant for a license as a licensed dietitian/nutritionist shall meet the following requirements:

(1)        Submit a completed application as required by the Board;

(2)        Submit any fees required by the Board; and

(3)        Either:

a.         Provide evidence of current registration as a Registered Dietitian by the Commission on Dietetic Registration; or

b.         1.         Have received a minimum of a baccalaureate degree from a regionally accredited college or university with a major course of study in human nutrition, foods and nutrition, dietetics, community nutrition, public health nutrition, or an equivalent major course of study, as approved by the Board.  Regardless of the course of study, applicants must have successfully completed the Board's minimum course requirements in food sciences, social and behavioral sciences, chemistry, biology, human nutrition, diet therapy, advanced nutrition, and food systems management.  Applicants who have obtained their education outside of the United States and its territories must have their academic degree validated by the Board as equivalent to a baccalaureate or masters degree conferred by a regionally accredited college or university in the United States; and

2.         Have completed a planned, continuous program in approved clinical practice of not less than 900 hours under the supervision of a licensed dietitian/nutritionist as approved by the Board; and

3.         Have passed an examination as defined by the Board; or

c.         1.         Have received from a regionally accredited college or university a masters degree in human nutrition, nutrition education, foods and nutrition, public health nutrition or an equivalent major course of study as approved by the Board.  Applicants who have obtained their education outside of the United States and its territories must have their academic degree validated by the Board as being equivalent to a masters degree conferred by a regionally accredited college or university in the United States; and

2.         Have a documented supervised practice experience component in dietetic practice of not less than 900 hours under the supervision of a licensed health care provider; and

3.         Have passed an examination as defined by the Board; or

d.         Have received from a regionally accredited college or university a doctorate in human nutrition, nutrition education, foods and nutrition, public health nutrition, or an equivalent major course of study as approved by the Board, or have received a Doctor of Medicine.  Regardless of the course of study, applicants must have successfully completed the Board's minimum course requirements in social and behavioral sciences, chemistry, biology, human nutrition, diet therapy and advanced nutrition.  Applicants who have obtained their education outside of the United States and its territories must have their academic degree validated by the Board as being equivalent to a doctorate or Doctor of Medicine conferred by a regionally accredited college or university in the United States. (1991, c. 668, s. 1.)



§ 90-358. Notification of applicant following evaluation of application.

§ 90‑358.  Notification of applicant following evaluation of application.

After evaluation of the application and of any other evidence submitted, the Board shall notify each applicant that the application and evidence submitted are satisfactory and accepted, or unsatisfactory and rejected.  If rejected, the notice shall state the reasons for the rejection. (1991, c. 668, s. 1.)



§ 90-359. Examinations.

§ 90‑359.  Examinations.

Competency examinations shall be administered at least twice each year to qualified applicants for licensing.  The examinations may be administered by a national testing service.  The Board shall prescribe or develop the examinations which may include an examination given by the Commission on Dietetic Registration of the American Dietetic Association or any other examination approved by two‑thirds vote of the entire Board. (1991, c. 668, s. 1.)



§ 90-360. Granting license without examination.

§ 90‑360.  Granting license without examination.

The Board may grant, upon application and payment of proper fees, a license without examination to a person who at the time of application holds a valid license as a licensed dietitian/nutritionist issued by another state or any political territory or jurisdiction acceptable to the Board if in the Board's opinion the requirements for that license are substantially the same as the requirements of this Article. (1991, c. 668, s. 1.)



§ 90-361. Provisional licenses.

§ 90‑361.  Provisional licenses.

The Board may grant a provisional license for a period not exceeding 12 months to any individual who has successfully completed the educational and clinical practice requirements and has made application to take the examination required under G.S. 90‑357.  A provisional license shall allow the individual to practice as a dietitian/nutritionist under the supervision of a dietitian/nutritionist licensed in this State and shall be valid until revoked by the Board. (1991, c. 668, s. 1.)



§ 90-362. License as constituting property of Board; display requirement; renewal; inactive status.

§ 90‑362.  License as constituting property of Board; display requirement; renewal; inactive status.

(a)        A license issued by the Board is the property of the Board and must be surrendered to the Board on demand.

(b)        The licensee shall display the license certificate in the manner prescribed by the Board.

(c)        The licensee shall inform the Board of any change of the licensee's address.

(d)        The license shall be reissued by the Board annually upon payment of a renewal fee if the licensee is not in violation of this Article at the time of application for renewal and if the applicant fulfills current requirements of continuing education as established by the Board.

(e)        Each person licensed under this Article is responsible for renewing his license before the expiration date.  The Board shall notify a licensee of pending license expiration at least 30 days in advance thereof.

(f)         The Board may provide for the late renewal of a license upon the payment of a late fee, but no such late fee renewal may be granted more than five years after a license expires.

(g)        Under procedures and conditions established by the Board, a licensee may request that his license be declared inactive.  The licensee may apply for active status at any time and upon meeting the conditions set by the Board shall be declared in active status. (1991, c. 668, s. 1.)



§ 90-363. Suspension, revocation and refusal to renew license.

§ 90‑363.  Suspension, revocation and refusal to renew license.

(a)        The Board may deny or refuse to renew a license, may suspend or revoke a license, or may impose probationary conditions on a license if the licensee or applicant for licensure has engaged in any of the following conduct:

(1)        Employment of fraud, deceit or misrepresentation in obtaining or attempting to obtain a license, or the renewal of a license;

(2)        Committing an act or acts of malpractice, gross negligence or incompetence in the practice of dietetics/nutrition;

(3)        Practicing as a licensed dietitian/nutritionist without a current license;

(4)        Engaging in conduct that could result in harm or injury to the public;

(5)        Conviction of or a plea of guilty or nolo contendere to any crime involving moral turpitude;

(6)        Adjudication of insanity or incompetency, until proof of recovery from the condition can be established;

(7)        Engaging in any act or practice violative of any of the provisions of this Article or any rule adopted by the Board, or aiding, abetting or assisting any person in such a violation.

(b)        Denial, refusal to renew, suspension, revocation or imposition of probationary conditions upon a license may be ordered by the Board after a hearing held in accordance with Chapter 150B of the General Statutes and rules adopted by the Board.  An application may be made to the Board for reinstatement of a revoked license if the revocation has been in effect for at least one year. (1991, c. 668, s. 1.)



§ 90-364. Fees.

§ 90‑364.  Fees.

The Board shall establish fees in accordance with Chapter 150B of the General Statutes for the following purposes:

(1)        For an initial application, a fee not to exceed one hundred dollars ($100.00).

(2)        For examination or reexamination, a fee not to exceed two hundred dollars ($200.00).

(3)        For issuance of a license, a fee not to exceed two hundred dollars ($200.00).

(4)        For the renewal of a license, a fee not to exceed one hundred twenty‑five dollars ($125.00).

(5)        For the late renewal of a license, an additional late fee not to exceed one hundred dollars ($100.00).

(6)        For a provisional license, a fee not to exceed one hundred dollars ($100.00).

(7)        For copies of Board rules and licensure standards, charges not exceeding the actual cost of printing and mailing. (1991, c. 668, s. 1; 2001‑342, s. 5.)



§ 90-365. Requirement of license.

§ 90‑365.  Requirement of license.

After March 31, 1992, it shall be unlawful for any person who is not currently licensed under this Article to do any of the following:

(1)        Engage in the practice of dietetics/nutrition.

(2)        Use the title "dietitian/nutritionist".

(3)        Use the words "dietitian," "nutritionist," or "licensed dietitian/nutritionist" alone or in combination.

(4)        Use the letters "LD," "LN," or "LDN," or any facsimile or combination in any words, letters, abbreviations, or insignia.

(5)        To imply orally or in writing or indicate in any way that the person is a licensed dietitian/nutritionist. (1991, c. 668, s. 1.)



§ 90-366. Violation a misdemeanor.

§ 90‑366.  Violation a misdemeanor.

Any person who violates any provision of this Article shall be guilty of a Class 1 misdemeanor.  Each act of such unlawful practice shall constitute a distinct and separate offense. (1991, c. 668, s. 1; 1993, c. 539, s. 652; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 90-367. Injunctions.

§ 90‑367.  Injunctions.

The Board may make application to any appropriate court for an order enjoining violations of this Article, and upon a showing by the Board that any person has violated or is about to violate this Article, the court may grant an injunction, restraining order, or take other appropriate action. (1991, c. 668, s. 1.)



§ 90-368. Persons and practices not affected.

§ 90‑368.  Persons and practices not affected.

The requirements of this Article shall not apply to:

(1)        A health care professional duly licensed in accordance with Chapter 90 of the General Statutes.

(2)        A student or trainee, working under the direct supervision of a licensed dietitian/nutritionist while fulfilling an experience requirement or pursuing a course of study to meet requirements for licensure, for a limited period of time as determined by the Board.

(3)        A dietitian/nutritionist serving in the Armed Forces or the Public Health Service of the United States or employed by the Veterans Administration when performing duties associated with that service or employment.

(4)        A person aiding the practice of dietetics/nutrition if the person works under the direct supervision of a licensed dietitian/nutritionist and performs only support activities that do not require formal academic training in the basic food, nutrition, chemical, biological, behavioral, and social sciences that are used in the practice of dietetics.

(5)        An employee of the State, a local political subdivision, or a local school administrative unit or a person that contracts with the State, a local political subdivision, or a local school administrative unit while engaged in the practice of dietetics/nutrition within the scope of that employment.

(6)        A retailer who does not hold himself out to be a dietitian or nutritionist when that retailer furnishes nutrition information to customers on food, food materials, dietary supplements and other goods sold at his retail establishment in connection with the marketing and distribution of those goods at his retail establishment.

(7)        A person who provides weight control services; provided the program has been reviewed by, consultation is available from, and no program change can be initiated without prior approval of:

a.         A licensed dietitian/nutritionist;

b.         A dietitian/nutritionist licensed in another state that has licensure requirements that are at least as stringent as under this Article; or

c.         A dietitian registered by the Commission on Dietetic Registration of the American Dietetic Association.

(8)        Employees or independent contractors of a hospital or health care facility licensed under Article 5 or Part A of Article 6 of Chapter 131E or Article 2 of Chapter 122C of the General Statutes.

(9)        A person who does not hold himself out to be a dietitian or nutritionist when that person furnishes nutrition information on food, food materials, or dietary supplements. This Article does not prohibit that person from making explanations to customers about foods or food products in connection with the marketing and distribution of these products.

(10)      An herbalist or other person who does not hold himself out to be a dietitian or nutritionist when the person furnishes nonfraudulent specific nutritional information and counseling about the reported or historical use of herbs, vitamins, minerals, amino acids, carbohydrates, sugars, enzymes, food concentrates, or other foods.  (1991, c. 668, s. 1; 1995, c. 509, s. 135.2(s).)



§ 90-369. Third party reimbursement; limitation on modifications.

§ 90‑369.  Third party reimbursement; limitation on modifications.

Nothing in this Article shall be construed to require direct third‑party reimbursement to persons licensed under this Article. (1991, c. 668, s. 1; 2007‑123, s. 1.)



§ 90-370. Costs.

§ 90‑370.  Costs.

The Board may assess the costs of disciplinary actions against a licensee or person found to be in violation of this Article or rules adopted by the Board. Costs recovered pursuant to this section shall be the property of the Board.  (2009‑271, s. 1.)



§ 90-371. Reserved for future codification purposes.

§ 90‑371.  Reserved for future codification purposes.



§ 90-372. Reserved for future codification purposes.

§ 90‑372.  Reserved for future codification purposes.



§ 90-373. Reserved for future codification purposes.

§ 90‑373.  Reserved for future codification purposes.



§ 90-374. Reserved for future codification purposes.

§ 90‑374.  Reserved for future codification purposes.



§ 90-375. Reserved for future codification purposes.

§ 90‑375.  Reserved for future codification purposes.



§ 90-376. Reserved for future codification purposes.

§ 90‑376.  Reserved for future codification purposes.



§ 90-377. Reserved for future codification purposes.

§ 90‑377.  Reserved for future codification purposes.



§ 90-378. Reserved for future codification purposes.

§ 90‑378.  Reserved for future codification purposes.



§ 90-379. Reserved for future codification purposes.

§ 90‑379.  Reserved for future codification purposes.



§ 90-380. Title.

Article 26.

Fee‑Based Practicing Pastoral Counselors.

§ 90‑380.  Title.

This Article shall be known as the "Fee‑Based Practicing Pastoral Counselor Certification Act." (1991, c. 670.)



§ 90-381. Purpose.

§ 90‑381.  Purpose.

It is the purpose of this Article to protect the public safety and welfare by providing for the certification and regulation of persons engaged in the practice of fee‑based pastoral counseling and pastoral psychotherapy. (1991, c. 670.)



§ 90-382. Definitions.

§ 90‑382.  Definitions.

The following definitions apply in this Article:

(1)        Accredited educational institution.  A college, university, or theological seminary chartered by the State and accredited by the appropriate regional association of colleges and secondary schools or by the appropriate association of theological schools and seminaries.

(2)        Board.  The North Carolina State Board of Examiners of Fee‑Based Practicing Pastoral Counselors.

(3)        Fee‑based pastoral counseling associate.  An individual, certified under this Article, who renders or offers professional pastoral counseling services only under qualified supervision in accordance with rules adopted by the Board.

(4)        Fee‑based pastoral counselor.  A minister who receives fees from the practice of pastoral counseling.

(5)        Fee‑based practice of pastoral counseling.  To render or offer for a fee or other compensation professional pastoral counseling services, whether to the general public or to organizations, either public or private; to individuals, singly or in groups; to couples, married or in other relationships; and to families.

(6)        Fee‑based professional pastoral counseling services.  The application of pastoral care and pastoral counseling principles and procedures for a fee or other compensation with the purpose of understanding, anticipating, or influencing the behavior of individuals in order to assist in their attainment of maximum personal growth; optimal work, marital, family, church, school, social, and interpersonal relationships; and healthy personal adaptation.  The application of pastoral care and pastoral psychotherapy principles and procedures includes sustaining, healing, shepherding, nurturing, guiding, and reconciling; interviewing, counseling, and using psychotherapy, diagnosing, preventing, and ameliorating difficulties in living; and resolving interpersonal and social conflict.  Teaching, writing, the giving of public speeches or lectures, and research concerned with pastoral care and counseling principles are not included in professional pastoral counseling services within the meaning of this Article.

(7)        Minister.  A person who has been called, elected, or otherwise authorized by a church, denomination, or faith group through ordination, consecration or equivalent means, to exercise within and on behalf of the denomination or faith group specific religious leadership and service that furthers its purpose and mission and that differs from the religious service of the laity of the denomination or faith group.

(8)        Pastoral counseling.  Used interchangeably with pastoral psychotherapy to mean a process in which a pastoral counselor utilizes insights and principles derived from the disciplines of theology and the behavioral sciences to help persons achieve wholeness and health.

(9)        Pastoral psychotherapy.  The use of pastoral care and pastoral counseling methods in a professional relationship to assist a person in modifying feelings, attitudes, and behavior that are intellectually, socially, emotionally, or spiritually maladjustive, ineffectual, or that otherwise contribute to difficulties in living. (1991, c. 670.)



§ 90-383. Exemptions.

§ 90‑383.  Exemptions.

(a)        Nothing in this Article shall be construed as limiting the ministry, activities, or services of a minister called, elected, or otherwise authorized by a church, denomination, or faith group to perform the ordinary duties or functions of the clergy.

(b)        Nothing in this Article shall be construed as limiting the activities, services, or use of a title to designate a training status of a student, intern, or fellow preparing for the practice of pastoral care and counseling under qualified supervision in an accredited educational institution or service facility, provided that those activities and services constitute a part of the course of study.

(c)        Nothing in this Article shall be construed to limit or restrict physicians, optometrists, or psychologists licensed to practice under the laws of North Carolina; or to restrict qualified members of other professional groups who render counseling and other helping services including counselors, social workers, and other similar professions; or to restrict qualified members of any other professional groups in the practice of their respective professions, provided they do not claim to the public by any title or description stating or implying that they are certified fee‑based practicing pastoral counselors or certified fee‑based pastoral counseling associates, or that they are certified to receive fees for the practice of pastoral counseling.

(d)        Except as otherwise provided in this Article, if a person exempt from the provisions of this Article becomes certified under this Article, he or she shall be required to comply with the requirements of this Article and rules adopted by the Board. (1991, c. 670.)



§ 90-384. Temporary certificates.

§ 90‑384.  Temporary certificates.

The Board may issue a temporary pastoral counseling certificate to any person who is otherwise qualified under this Article until the next annual examination is given. (1991, c. 670.)



§ 90-385. Creation of Board; appointment and removal of members; terms and compensation; powers.

§ 90‑385.  Creation of Board; appointment and removal of members; terms and compensation; powers.

(a)        The North Carolina State Board of Examiners of Fee‑Based Practicing Pastoral Counselors is created.  The Board shall consist of seven members as follows:

(1)        Three members appointed by the Governor, two of whom shall be certified fee‑based practicing pastoral counselors and one of whom shall be a certified fee‑based pastoral counseling associate.

(2)        Two members appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives, one of whom shall be a certified fee‑based practicing pastoral counselor and one of whom shall be a public member who has no direct affiliation with the practice of pastoral counseling.

(3)        Two members appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate, one of whom shall be a certified fee‑based practicing pastoral counselor and one of whom shall be a public member who has no direct affiliation with the practice of pastoral counseling.

Initial appointees shall be persons who meet the education and experience requirements for certification under this Article and shall be deemed certified upon appointment.  In making appointments, consideration shall be given to adequate representation from the various fields and areas of the practice of pastoral counseling.  Legislative appointments shall be made in accordance with G.S. 120‑121.

(b)        Of the members initially appointed, three members, including one certified fee‑based practicing pastoral counselor appointed by the Governor, one certified fee‑based pastoral counseling associate appointed by the Governor, and one public member who has no direct affiliation with the practice of pastoral counseling appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate, shall serve for a term of two years.  Two members, including one certified fee‑based practicing pastoral counselor appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives and one public member who has no direct affiliation with the practice of pastoral counseling appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives, shall serve for a term of three years.  Two members, including the certified fee‑based practicing pastoral counselor appointed by the Governor and the certified fee‑based practicing pastoral counselor appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate, shall serve for a term of four years.

(c)        After the initial terms specified in this section, each member shall be appointed to serve a term of four years or until a successor is appointed and qualified.  A vacancy shall be filled by the appointing authority originally filling that position, except that any vacancy in appointments by the General Assembly shall be filled in accordance with G.S. 120‑122.  No person may be appointed more than once to fill an unexpired term nor to more than two consecutive terms.

(d)        The Governor may remove any member of the Board for neglect of duty, malfeasance, conviction of a felony or conviction of a crime involving moral turpitude while in office, but for no other reason.

(e)        Five Board members shall constitute a quorum.  The Governor shall designate one Board member who is a certified fee‑based practicing pastoral counselor to serve as chairperson during the term of his or her appointment to the Board.  No person may serve as chairperson for more than four years.  The Board shall specify the location of its principal office.

(f)         The Board shall meet at least annually at a time set by the Board.  The Board may hold additional meetings and conduct any proceeding or investigation necessary to its purposes and may empower its agents or counsel to conduct any investigation necessary to its purposes.  The Board may order that any records concerning the provision of pastoral counseling services relevant to a complaint received by the Board or any inquiry or investigation conducted by or on behalf of the Board be produced for inspection and copying by representatives of the Board.  The Board shall adopt an official seal, which shall be affixed to all certificates issued by the Board.  The Board shall adopt rules necessary to conduct its business, carry out its duties, and administer this Article in accordance with Chapter 150B of the General Statutes.

(g)        Board members shall receive no compensation for their services, but may be compensated for their expenses incurred in the performance of duties required by this Article, as provided in G.S. 138‑6, from funds generated by examination fees or from contributions made to the Board.  The Board may employ and compensate necessary personnel for the performance of its functions, within the limits of funds available to the Board.  In no event shall the State be liable for expenses incurred by the Board in excess of the income derived from this Article. (1991, c. 670.)



§ 90-386. Annual report.

§ 90‑386.  Annual report.

Within 90 days of the end of each fiscal year, beginning with fiscal year 1992‑93, the Board shall submit to the Governor a report of the Board's activities since the preceding July 1, including the names of all fee‑based practicing pastoral counselors and fee‑based pastoral counseling associates to whom certificates have been granted under this Article during that fiscal year. (1991, c. 670.)



§ 90-387. Certification and examination.

§ 90‑387.  Certification and examination.

(a)        The Board shall issue a certificate to practice fee‑based pastoral counseling to an applicant who:

(1)        Pays an application fee of one hundred dollars ($100.00);

(2)        Pays an examination fee set by the Board of not more than four hundred dollars ($400.00);

(3)        Passes a Board examination in pastoral counseling;

(4)        Submits evidence verified by oath and satisfactory to the Board that the applicant:

a.         Is at least 21 years of age;

b.         Is of good moral character;

c.         Has received a masters of divinity or higher degree, or its equivalent, from an accredited educational institution;

d.         Has received a masters or doctoral degree in pastoral counseling, or its equivalent, based on a planned and directed program of studies in pastoral counseling from an accredited educational institution; has completed satisfactorily one unit of full‑time clinical pastoral education in a program accredited by the Association of Clinical Pastoral Education, or its equivalent; and has completed at least 1,375 hours of pastoral counseling while receiving a minimum of 250 hours of supervision during those hours of pastoral counseling;

e.         Is a member of a recognized denomination or faith group that recognizes the applicant's status as a rabbi, priest, minister, or religious leader, as defined in the Federal Internal Revenue Code;

f.          Has completed three years of full‑time work as a rabbi, priest, minister, or religious leader, or its equivalent;

g.         Has been ordained, or its equivalent as determined by the applicant's denomination or faith group, and has been endorsed to function as a pastoral counselor; and

h.         Has not within the preceding six months failed an examination given by the Board.

(b)        The Board shall issue a certificate to practice as a fee‑based pastoral counseling associate to an applicant who:

(1)        Pays an application fee of one hundred dollars ($100.00);

(2)        Pays an examination fee set by the Board of not more than four hundred dollars ($400.00);

(3)        Passes an examination in pastoral counseling satisfactory to the Board;

(4)        Submits evidence verified by oath and satisfactory to the Board that the applicant:

a.         Is at least 21 years of age;

b.         Is of good moral character;

c.         Has received a masters of divinity or higher degree, or its equivalent, from an accredited educational institution;

d.         Is a member of a recognized denomination or faith group that recognizes the applicant's status as a rabbi, priest, minister, or religious leader;

e.         Has completed three years of full‑time work as a rabbi, priest, minister, or religious leader, or its equivalent;

f.          Has been ordained, or its equivalent as determined by the applicant's denomination or faith group, and has been endorsed to function as a pastoral counselor;

g.         Has not within the preceding six months failed an examination given by the Board; and

h.         Has satisfactorily completed one unit of full‑time clinical pastoral education in a program accredited by the American Association for Clinical Education, or its equivalent, and has completed at least 375 hours of pastoral counseling including a minimum of 125 hours of supervision of those pastoral counseling hours.

(c)        A pastoral counseling associate may become a certified fee‑based practicing pastoral counselor if the applicant complies with the requirements set forth in subsection (a) of this section and pays an examination fee set by the Board of not more than four hundred dollars ($400.00).

(d)        The examinations required by subsections (a) and (b) of this section shall be in a form and content prescribed by the Board and shall be oral and written.  The examinations shall be administered at least annually at a time and place to be determined by the Board. (1991, c. 670, c. 761, s. 12.4.)



§ 90-388. Equivalent certification and memberships recognized.

§ 90‑388.  Equivalent certification and memberships recognized.

(a)        The Board may grant a certificate as a fee‑based practicing pastoral counselor to any person meeting the requirements of G.S. 90‑387(a) who at the time of application is certified as a pastoral counselor by a board of another state whose standards, in the opinion of the Board, are at least equal to those required by this Article.  This section applies only when the state grants similar privileges to residents of this State.  To determine a candidate's qualifications, the Board may require a personal interview and any other documentation the Board deems necessary.

(b)        The Board may grant a certificate as a practicing pastoral counselor to any person who has been certified as a Fellow or Diplomate by the American Association of Pastoral Counselors if application is made by December 31, 1991.  To determine a candidate's qualifications the Board may require a personal interview and any other documentation the Board deems necessary.

(c)        The Board may grant a certificate as a fee‑based pastoral counseling associate to any person who has been certified as a member of the American Association of Pastoral Counselors if application is made by December 31, 1991.  To determine a candidate's qualifications, the Board may require a personal interview and any other documentation the Board deems necessary. (1991, c. 670.)



§ 90-389. Renewal of certificate.

§ 90‑389.  Renewal of certificate.

A certificate issued under this Article must be renewed annually on or before the first day of January of each year.  Each application for renewal must be accompanied by a renewal fee set by the Board of not more than one hundred dollars ($100.00).  If a certificate is not renewed on or before the first day of January of each year, an additional fee of not more than twenty‑five dollars ($25.00) as set by the Board shall be charged for late renewal.  The Board may establish requirements for continuing education for pastoral counselors and pastoral counseling associates certified in this State as an additional condition for renewal. (1991, c. 670.)



§ 90-390. Refusal, suspension, or revocation of a certificate.

§ 90‑390.  Refusal, suspension, or revocation of a certificate.

(a)        A certificate applied for or issued under this Article may be refused, suspended, revoked, or otherwise limited as provided in subsection (e) of this section by the Board upon proof that the applicant or person to whom a certificate was issued:

(1)        Has been convicted of a felony;

(2)        Has been convicted of a misdemeanor involving moral turpitude, misrepresentation or fraud in dealing with the public, or an offense relevant to fitness to practice certified fee‑based pastoral counseling;

(3)        Has engaged in fraud or deceit in securing or attempting to secure a certificate or the renewal of a certificate or has willfully concealed from the Board material information in connection with application for or renewal of a certificate under this Article;

(4)        Is a habitual drunkard or is addicted to deleterious habit‑forming drugs;

(5)        Has made fraudulent or misleading statements pertaining to his education, licensure, professional credentials, or related to his qualification or fitness for the practice of pastoral counseling;

(6)        Has had a license for the practice of pastoral counseling in any other state or any other country suspended or revoked;

(7)        Has been guilty of unprofessional conduct as defined by the relevant code of ethics published by the American Association of Pastoral Counselors; or

(8)        Has violated any provision of this Article or the rules of the Board.

(b)        A certificate issued under this Article shall be automatically suspended by the Board after failure to renew a certificate for a period of more than three months after the annual renewal date.

(c)        Except as otherwise provided in this Article, the procedure for revocation, suspension, refusal, or other limitations of the certificate shall be in accordance with the provisions of Chapter 150B of the General Statutes. In any proceeding or record of any hearing before the Board, and in any complaint or notice of charges against any certified fee‑based pastoral counselor or certified fee‑based pastoral counseling associate and in any decision rendered by the Board, the Board shall endeavor to withhold from public disclosure the identity of any counselees or clients who have not consented to the public disclosure of treatment by the certified fee‑based pastoral counselor or certified fee‑based pastoral counseling associate. The Board may close a hearing to the public and receive in a closed session evidence concerning the treatment or delivery of pastoral counseling services to a counselee or a client who has not consented to public disclosure of treatment or services, as may be necessary for the protection of the counselee's or client's rights and the full presentation of relevant evidence. All records, papers, and documents containing information collected and compiled by or on behalf of the Board as a result of investigations, inquiries, or interviews conducted in connection with certification or disciplinary matters are not public records within the meaning of Chapter 132 of the General Statutes. However, any notice or statement of charges against any certified fee‑based pastoral counselor or certified fee‑based pastoral counseling associate, any notice to any certified fee‑based pastoral counselor or certified fee‑based pastoral counseling associate of a hearing in any proceeding, or any decision rendered in connection with a hearing in any proceeding is a public record within the meaning of Chapter 132 of the General Statutes, except that identifying information concerning the treatment or delivery of services to a counselee or client who has not consented to the public disclosure of such treatment or services may be deleted. Any record, paper, or other document containing information collected and compiled by or on behalf of the Board, as provided in this section, that is received and admitted in evidence in any hearing before the Board shall be a public record within the meaning of Chapter 132 of the General Statutes, subject to any deletions of identifying information concerning the treatment or delivery of pastoral counseling services to a counselee or client who has not consented to public disclosure of the treatment or services.

(d)        The Board may reinstate a suspended certificate upon payment by an applicant of a fee of twenty dollars ($20.00), and may require that the applicant file a new application, submit to reexamination for reinstatement, and pay other authorized fees as required by the Board.

(e)        Upon proof that a certified fee‑based pastoral counselor or certified fee‑based pastoral counseling associate certified under this Article has engaged in any of the prohibited actions specified in subsection (a) of this section, the Board may, in lieu of refusal, suspension, or revocation, do any one or more of the following:

(1)        Issue a formal reprimand;

(2)        Formally censure the certified fee‑based pastoral counselor or certified fee‑based pastoral counseling associate;

(3)        Place the certified fee‑based pastoral counselor or certified fee‑based pastoral counseling associate on probation with any conditions the Board may deem advisable; or

(4)        Limit or circumscribe the professional pastoral counseling services provided by the certified fee‑based pastoral counselor or the certified fee‑based pastoral counseling associate as the Board deems advisable.

(f)         The Board may impose conditions of probation or restrictions on continued practice at the conclusion of a period of suspension or as a condition for the restoration of a revoked or suspended certificate.  In lieu of or in connection with any disciplinary proceedings or investigation, the Board may enter into a consent order relating to the discipline, censure, proceeding costs, probation, or limitations on the practice of a certified fee‑based pastoral counselor or certified fee‑based pastoral counseling associate. (1991, c. 670, s. 1; 1993 (Reg. Sess., 1994), c. 570, s. 8.)



§ 90-391. Prohibited acts.

§ 90‑391.  Prohibited acts.

No person shall represent himself to be a certified fee‑based practicing pastoral counselor or a certified fee‑based pastoral counseling associate, or engage in or offer to engage in the practice of certified fee‑based pastoral counseling, without a valid certificate issued under this Article.  No person shall use these titles or descriptions, or any of their derivatives, in a manner that implies the person is certified under this Article.  No called or elected pastor during his active full‑time pastorate shall practice as a certified fee‑based pastoral counselor even if certified under this Article. (1991, c. 670.)



§ 90-392. Disposition of fees.

§ 90‑392.  Disposition of fees.

The fees derived from the operation of this Article shall be used by the Board in carrying out its functions.  The operations of the Board are subject to the oversight of the State Auditor pursuant to Article 5A of Chapter 147 of the General Statutes. (1991, c. 670.)



§ 90-393. Injunction for violations.

§ 90‑393.  Injunction for violations.

The Board may apply to superior court for an injunction to prevent violations of this Article or of any rules adopted by the Board, and the court has the authority to grant an injunction. (1991, c. 670.)



§ 90-394. Duplicate and replacement certificates.

§ 90‑394.  Duplicate and replacement certificates.

A certified fee‑based pastoral counselor may request that the Board issue a duplicate or replacement certificate for a fee set by the Board not to exceed fifty dollars ($50.00). Upon receipt of the request, a showing of good cause for the issuance of a duplicate or replacement certificate, and payment of the fee, the Board shall issue a duplicate or replacement certificate. (1991, c. 670, s. 1; 1991 (Reg. Sess., 1992), c. 1030, s. 23.)



§ 90-395. Practice of medicine and psychology not authorized.

§ 90‑395.  Practice of medicine and psychology not authorized.

Nothing in this Article shall authorize the practice of medicine as defined in Article 1 of this Chapter or the practice of psychology as defined in Article 18A of this Chapter. (1991, c. 670.)



§ 90-396. Repealed by Session Laws 1999-186, s. 1.1.

§ 90‑396.  Repealed by Session Laws 1999‑186, s. 1.1.



§§ 90-397 through 90-399. Reserved for future codification purposes.

§§ 90‑397 through 90‑399.  Reserved for future codification purposes.



§ 90-400. Definition.

Article 27.

Referral Fees and Payment for Certain Solicitations Prohibited.

§ 90‑400.  Definition.

As used in this Article, a health care provider is a person holding any license issued under this Chapter. (1991 (Reg. Sess., 1992), c. 858, s. 1.)



§ 90-401. Referral fees and payment for certain solicitations prohibited.

§ 90‑401.  Referral fees and payment for certain solicitations prohibited.

A health care provider shall not financially compensate in any manner a person, firm, or corporation for recommending or securing the health care provider's employment by a patient, or as a reward for having made a recommendation resulting in the health care provider's employment by a patient. No health care provider who refers a patient of that health care provider to another health care provider shall receive financial or other compensation from the health care provider receiving the referral as a payment solely or primarily for the referral. This section shall not be construed to prohibit a health care provider's purchase of advertising which does not entail direct personal contact or telephone contact of a potential patient. (1991 (Reg. Sess., 1992), c. 858, s. 1; 1993 (Reg. Sess., 1994), c. 689, s. 2.)



§ 90-401.1. Direct solicitation prohibited.

§ 90‑401.1.  Direct solicitation prohibited.

It shall be unlawful for a health care provider or the provider's employee or agent to initiate direct personal contact or telephone contact with any injured, diseased, or infirmed person, or with any other person residing in the injured, diseased, or infirmed person's household, for a period of 90 days following the injury or the onset of the disease or infirmity, if the purpose of initiating the contact, in whole or in part, is to attempt to induce or persuade the injured, diseased, or infirmed person to become a patient of the health care provider. This section shall not be construed to prohibit a health care provider's use of posted letters, brochures, or information packages to solicit injured, diseased, or infirmed persons, so long as such use does not entail direct personal contact with the person. (1993 (Reg. Sess., 1994), c. 689, s. 3.)



§ 90-402. Sanctions.

§ 90‑402.  Sanctions.

Violation of the provisions of this Article shall be grounds for the offending health care provider's licensing board to suspend or revoke the health care provider's license, to refuse to renew the health care provider's license, or to take any other disciplinary action authorized by law. (1991 (Reg. Sess., 1992), c. 858, s. 1; 1993 (Reg. Sess., 1994), c. 689, s. 4.)



§ 90-403. Reserved for future codification purposes.

§ 90‑403.  Reserved for future codification purposes.



§ 90-404. Reserved for future codification purposes.

§ 90‑404.  Reserved for future codification purposes.



§ 90-405. Definitions.

Article 28.

Self‑Referrals by Health Care Providers.

§ 90‑405.  Definitions.

As used in this Article, the term

(1)        "Board" means any of the following boards created in Chapter 90 of this Article relating respectively to the professions of medicine, dentistry, optometry, osteopathy, chiropractic, nursing, podiatry, psychology, physical therapy, occupational therapy, speech and language pathology and audiology.

(2)        "Department" means the Department of Health and Human Services of the State of North Carolina.

(3)        "Designated health care services" means, and includes for purposes of this section, any health care procedure and service provided by a health care provider that is covered by or insured under any health benefit plan regulated by Chapter 58 of the General Statutes, any employee welfare benefit plan regulated by the Employee Retirement Income Security Act of 1974, any federal or State employee insurance program, Medicare or Medicaid.

(4)        "Entity" means any individual, partnership, firm, corporation, or other business that provides health care services.

(5)        "Fair market value" means the value of the rental property for commercial purposes not adjusted to reflect the additional value that one party (either the prospective lessee or lessor) would attribute to the property as a result of its proximity or convenience to sources of referrals or business.

(6)        "Group practice" means a group of two or more health care providers legally organized as a partnership, professional corporation, or similar association:

a.         In which each health care provider who is a member of the group provides services including consultation, diagnosis, or treatment, through the joint use of shared facilities, equipment, and personnel;

b.         For which substantially all the services of the health care providers who are members of the group are provided through the group and are billed in the name of the group and amounts so received are treated as receipts of the group; and

c.         In which the overhead expenses of and the income from the practice are distributed in accordance with methods previously determined by members of the group.

(7)        "Health care provider" is any person who, pursuant to Chapter 90 of the General Statutes, is licensed, or is otherwise registered or certified to engage in the practice of any of the following: medicine, dentistry, optometry, osteopathy, chiropractic, nursing, podiatry, psychology, physical therapy, occupational therapy or speech and language pathology and audiology.

(8)        "Immediate family member" means a health care provider's spouse or dependent minor child.

(9)        "Investment interest" means an equity or debt security issued by an entity, or a lease or retained interest in real property held by an entity, including, without limitation, shares of stock in a corporation, units or other interests in a partnership, bonds, debentures, notes, leases, options or contracts related to real property or other equity interests or debt instruments. "Investment interest" and legal or beneficial interest shall not include any interest in:

a.         Bonds or other debt instruments issued pursuant to the provisions of Chapter 159 of the General Statutes;

b.         A written lease of real property entered into on or before January 1, 1990, for a term of five years or more or a written lease of real property for a term of one year or more, which fully describes the leased premises, the terms and conditions for the lease thereof, with the aggregate rental charge, set in advance, consistent with fair market value in arms‑length transactions and not determined in a manner that takes into account the volume or value of any referrals or business otherwise generated between the parties to the lease;

c.         An employee's stock purchase, savings, pension, profit sharing or other similar benefit plan in which the investor does not direct investments;

d.         Investment interests (including shares of stock, bonds, debentures, notes or other debt instruments) in any corporation that is listed for trading on the New York Stock Exchange, the American Stock Exchange, or is a national market system security traded under automated interdealer quotation system operated by the National Association of Securities Dealers and has, at the end of the corporation's most recent fiscal year, total assets exceeding fifty million dollars ($50,000,000), provided that one of the following requirements is satisfied:

1.         The investment interests are purchased in a nonissuer transaction as permitted by G.S. 78A‑17(3); or

2.         The investment interests are issued in a transaction terminating a health care provider's legal, beneficial, or investment interest in a privately held entity which such health care provider acquired before April 1, 1993, provided that such transaction is completed before July 1, 1995, and the health care provider liquidates the investment interests by July 1, 1997.

(10)      "Investor" means an individual or entity owning a legal or beneficial ownership or investment interest, directly or indirectly (including without limitation, through an immediate family member, trust, affiliate, or another entity related to the investor).

(11)      "Referral" means any referral of a patient for designated health care services, including, without limitation:

a.         The forwarding of a patient by one health care provider to another health care provider or to an entity that provides any designated health care service; or

b.         The request or establishment of a plan of care by a health care provider, which includes the provision of designated health care services.

"Referral" does not mean any designated health care service or any referral to an entity for a designated health care service which is provided by, or provided under the personal supervision of, a sole health care provider or by a member of a group practice to the patients of that health care provider or group practice. (1993, c. 482, s. 1; 1995, c. 509, s. 46; 1997‑443, s. 11A.118(a).)



§ 90-406. Self-referrals prohibited.

§ 90‑406.  Self‑referrals prohibited.

(a)        A health care provider shall not make any referral of any patient to any entity in which the health care provider or group practice or any member of the group practice is an investor.

(b)        No invoice or claim for payment shall be presented by any entity or health care provider to any individual, third‑party payer, or other entity for designated health care services furnished pursuant to a referral prohibited under this Article.

(c)        If any entity collects any amount pursuant to an invoice or claim presented in violation of this section, the entity shall refund such amount to the payor or individual, whichever is applicable, within 10 working days of receipt.

(d)        Any health care provider or other entity that enters into an arrangement or scheme, such as a cross‑referral arrangement that the health care provider or entity knows or should know is intended to induce referrals of patients for designated health care services to a particular entity and that, if the health care provider directly made referrals to such entity, would constitute a prohibited referral under this section, shall be in violation of this section. (1993, c. 482, s. 1.)



§ 90-407. Disciplinary action and penalties.

§ 90‑407.  Disciplinary action and penalties.

(a)        Any violation of this Article shall constitute grounds for disciplinary action to be taken by the applicable Board pursuant to Chapter 90 of the General Statutes.

(b)        Any health care provider who refers a patient in violation of G.S. 90‑406(a), or any health care provider or entity who

(1)        Presents or causes to be presented a bill or claim for service that the health care provider or entity knows or should know is prohibited by G.S. 90‑406(b), or

(2)        Fails to make a refund as required by G.S. 90‑406(c),

shall be subject to a civil penalty of not more than twenty thousand dollars ($20,000) for each such bill or claim, to be recovered in an action instituted either in Wake County Superior Court, or any other county, by the Attorney General for the use of the State of North Carolina.

(c)        Any health care provider or other entity that enters into an arrangement or scheme, such as cross‑referral arrangement, that the health care provider or entity knows or should know is intended to induce referrals or patients for designated health care services to a particular entity and that, if the health care provider directly made referrals to such entity, would violate G.S. 90‑406(d), shall be subject to a civil penalty of not more than seventy‑five thousand dollars ($75,000) for each such circumvention arrangement or scheme, to be recovered in an action instituted either in Wake County Superior Court, or any other county, by the Attorney General for the use of the State of North Carolina. No civil penalty shall be assessed hereunder for any arrangement fully disclosed to the Attorney General in writing which receives a favorable determination by the Attorney General that, in his opinion, such arrangement is not a violation of G.S. 90‑406, until a contrary determination is made in a court of law.

(d)        The clear proceeds of civil penalties provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1993, c. 482, s. 1; 1998‑215, s. 74.)



§ 90-408. Exceptions for underserved areas.

§ 90‑408.  Exceptions for underserved areas.

(a)        The provisions of G.S. 90‑406 shall not apply to the referral by any health care provider to any entity in which such health care provider has a legal, beneficial, or investment interest upon receipt by such health care provider of a determination by the Department of Health and Human Services that:

(1)        There is a demonstrated need in the county where the entity is located or is proposed to be located; and

(2)        Alternative financing is not available on reasonable terms from other sources to develop such entity.

(b)        The Department shall promulgate regulations governing the form and content of the applications to be filed by health care providers making application for exemption from G.S. 90‑406, the business conduct of any such entity and the fair and reasonable access by all health care providers in such county to the entity. Any determination made by the Department under this section shall be applicable for a period of five years from the date of issuance.

(c)        In all cases in which a health care provider refers a patient to a health care facility outside that health care provider's practice in which the health care provider has a legal, beneficial, or investment interest, the health care provider shall disclose to the patient the health care provider's investment interest. Patients shall be given a list of effective alternative facilities if any such facilities become reasonably available, informed that they have the option to use one of the alternative facilities, and assured that they will not be treated differently by the health care provider if they do not choose the health care provider's facility. (1993, c. 482, s. 1; 1997‑443, s. 11A.118(a).)



§ 90-409. Reserved for future codification purposes.

§ 90‑409.  Reserved for future codification purposes.



§ 90-410. Definitions.

Article 29.

Medical Records.

§ 90‑410.  Definitions.

As used in this Article:

(1)        "Health care provider" means any person who is licensed or certified to practice a health profession or occupation under this Chapter or Chapters 90B or 90C of the General Statutes, a health care facility licensed under Chapters 131E or 122C of the General Statutes, and a representative or agent of a health care provider.

(2)        "Medical records" means personal information that relates to an individual's physical or mental condition, medical history, or medical treatment, excluding X rays and fetal monitor records. (1993, c. 529, s. 4.3.)



§ 90-411. Record copy fee.

§ 90‑411.  Record copy fee.

A health care provider may charge a reasonable fee to cover the costs incurred in searching, handling, copying, and mailing medical records to the patient or the patient's designated representative. The maximum fee for each request shall be seventy‑five cents (75¢) per page for the first 25 pages, fifty cents (50¢) per page for pages 26 through 100, and twenty‑five cents (25¢) for each page in excess of 100 pages, provided that the health care provider may impose a minimum fee of up to ten dollars ($10.00), inclusive of copying costs. If requested by the patient or the patient's designated representative, nothing herein shall limit a reasonable professional fee charged by a physician for the review and preparation of a narrative summary of the patient's medical record. This section shall only apply with respect to liability claims for personal injury, and claims for social security disability, except that charges for medical records and reports related to claims under Article 1 of Chapter 97 of the General Statutes shall be governed by the fees established by the North Carolina Industrial Commission pursuant to G.S. 97‑26.1. This section shall not apply to Department of Health and Human Services Disability Determination Services requests for copies of medical records made on behalf of an applicant for Social Security or Supplemental Security Income disability. (1993, c. 529, s. 4.3; 1993 (Reg. Sess., 1994), c. 679, s. 5.5; 1995 (Reg. Sess., 1996), c. 742, s. 36; 1997‑443, ss. 11.3, 11A.118(b).)



§ 90-412. Electronic medical records.

§ 90‑412.  Electronic medical records.

(a)        Notwithstanding any other provision of law, any health care provider or facility licensed, certified, or registered under the laws of this State or any unit of State or local government may create and maintain medical records in an electronic format. The health care provider, facility, or governmental unit shall not be required to maintain a separate paper copy of the electronic medical record. A health care provider, facility, or governmental unit shall maintain electronic medical records in a legible and retrievable form, including adequate data backup.

(b)        Notwithstanding any other provision of law, any health care provider or facility licensed, certified, or registered under the laws of this State or any unit of State or local government may permit authorized individuals to authenticate orders and other medical record entries by written signature, or by electronic or digital signature in lieu of a signature in ink. Medical record entries shall be authenticated by the individual who made or authorized the entry. For purposes of this section, "authentication" means identification of the author of an entry by that author and confirmation that the contents of the entry are what the author intended.

(c)        The legal rights and responsibilities of patients, health care providers, facilities, and governmental units shall apply to records created or maintained in electronic form to the same extent as those rights and responsibilities apply to medical records embodied in paper or other media. This subsection applies with respect to the security, confidentiality, accuracy, integrity, access to, and disclosure of medical records. (1999‑247, s. 2; 2007‑248, s. 3.)



§§ 90-413 through 90-449. Reserved for future codification purposes.

§§ 90‑413 through 90‑449.  Reserved for future codification purposes.



§ 90-450. Purpose.

Article 30.

Practice of Acupuncture.

§ 90‑450.  Purpose.

It is the purpose of this Article to promote the health, safety, and welfare of the people of North Carolina by establishing an orderly system of acupuncture licensing and to provide a valid, effective means of establishing licensing requirements. (1993, c. 303, s. 1.)



§ 90-451. Definitions.

§ 90‑451.  Definitions.

The following definitions apply in this Article:

(1)        Acupuncture.  A form of health care developed from traditional and modern Chinese medical concepts that employ acupuncture diagnosis and treatment, and adjunctive therapies and diagnostic techniques, for the promotion, maintenance, and restoration of health and the prevention of disease.

(2)        Board.  The Acupuncture Licensing Board.

(3)        Practice of acupuncture or practice acupuncture.  The insertion of acupuncture needles and the application of moxibustion to specific areas of the human body based upon acupuncture diagnosis as a primary mode of therapy.  Adjunctive therapies within the scope of acupuncture may include massage, mechanical, thermal, electrical, and electromagnetic treatment and the recommendation of herbs, dietary guidelines, and therapeutic exercise. (1993, c. 303, s. 1.)



§ 90-452. Practice of acupuncture without license prohibited.

§ 90‑452.  Practice of acupuncture without license prohibited.

(a)        Unlawful Acts.  It is unlawful to engage in the practice of acupuncture without a license issued pursuant to this Article.  It is unlawful to advertise or otherwise represent oneself as qualified or authorized to engage in the practice of acupuncture without having the license required by this Article.  A violation of this subsection is a Class 1 misdemeanor.

(b)        Exemptions.  This section shall not apply to any of the following persons:

(1)        A physician licensed under Article 1 of this Chapter.

(2)        A student practicing acupuncture under the direct supervision of a licensed acupuncturist as part of a course of study approved by the Board.

(3)        A chiropractor licensed under Article 8 of this Chapter. (1993, c. 303, s. 1; 1994, Ex. Sess., c. 14, s. 48.)



§ 90-453. Acupuncture Licensing Board.

§ 90‑453.  Acupuncture Licensing Board.

(a)        Membership.  The Acupuncture Licensing Board shall consist of nine members, three appointed by the Governor and six by the General Assembly. The six members appointed by the General Assembly shall be licensed to practice acupuncture in this State and shall not be licensed physicians under Article 1 of this Chapter. The persons initially appointed to those positions by the General Assembly need not be licensed at the time of selection but shall have met the qualifications under G.S. 90‑455(a)(4) and (5). Of the Governor's three appointments, one shall be a layperson who is not employed in a health care profession; one shall be a physician licensed under Article 1 of this Chapter who has successfully completed 200 hours of Category I American Medical Association credit in medical acupuncture training as recommended by the American Academy of Medical Acupuncture; and one shall be licensed to practice acupuncture in this State. Of the members to be appointed by the General Assembly, three shall be appointed upon the recommendation of the Speaker of the House of Representatives, and three shall be appointed upon the recommendation of the President Pro Tempore of the Senate. The members appointed by the General Assembly must be appointed in accordance with G.S. 120‑121.

Members serve at the pleasure of the appointing authority. Vacancies shall be filled by the original appointing authority and the term shall be for the balance of the unexpired term. A vacancy by a member appointed by the General Assembly must be filled in accordance with G.S. 120‑122.

(b)        Terms.  The members appointed initially by the Governor shall each serve a term ending on June 30, 1994. Of the General Assembly's initial appointments upon the recommendation of the Speaker of the House of Representatives, one shall serve a term ending June 30, 1995, and the other shall serve a term ending June 30, 1996. Of the General Assembly's initial appointments upon the recommendation of the President Pro Tempore of the Senate, one shall serve a term ending June 30, 1995, and the other shall serve a term ending June 30, 1996. After the initial appointments, all members shall be appointed for terms of three years beginning on July 1. No person may serve more than two consecutive full terms as a member of the Board.

(c)        Meetings.  The Board shall meet at least once each year within 45 days after the appointment of the new members. At the Board's first meeting each year after the new members have been appointed, the members shall elect a chair of the Board and a secretary for the year. No person shall chair the Board for more than five consecutive years. The Board shall meet at other times as needed to perform its duties. A majority of the Board shall constitute a quorum for the transaction of business.

(d)        Compensation.  Members of the Board are entitled to compensation and to reimbursement for travel and subsistence as provided in G.S. 93B‑5. (1993, c. 303, s. 1; 2007‑472, s. 1.)



§ 90-454. Powers and duties of Board.

§ 90‑454.  Powers and duties of Board.

The Board may:

(1)        Deny, issue, suspend, and revoke licenses in accordance with rules adopted by the Board, and may collect fees, investigate violations of this Article, and otherwise administer the provisions of this Article.

(2)        Sponsor or authorize other entities to offer continuing education programs, and approve continuing education requirements for license renewal.

(3)        Establish requirements for, collect fees from, and approve schools of acupuncture in this State. The requirements shall be at least as stringent as the core curricula standards of the Council of Colleges of Acupuncture and Oriental Medicine.

(4)        Sue to enjoin violations of G.S. 90‑452. The court may issue an injunction even though no person has yet been injured as a result of the unauthorized practice.

(5)        Adopt and use a seal to authenticate official documents of the Board.

(6)        Employ and fix the compensation of personnel and professional advisors, including legal counsel, as may be needed to carry out its functions, and purchase, lease, rent, sell, or otherwise dispose of personal and real property for the operations of the Board.

(7)        Expend funds as necessary to carry out the provisions of this Article from revenues and interest generated by fees collected under this Article.

(8)        Adopt rules to implement this Article in accordance with Chapter 150B of the General Statutes.

(9)        Establish practice parameters to become effective July 1, 1995. The practice parameters shall be applicable to general and specialty areas of practice. The Board shall review the parameters on a regular basis and shall require licensees to identify parameters being utilized, the plan of care, and treatment modalities utilized in accordance with the plan of care. (1993, c. 303, s. 1; 2005‑379, s. 1.)



§ 90-455. Qualifications for license; renewal; inactive, suspended, expired, or lapsed license.

§ 90‑455.  Qualifications for license; renewal; inactive, suspended, expired, or lapsed license.

(a)        Initial License.  To receive a license to practice acupuncture, a person shall meet all of the following requirements:

(1)        Submit a completed application as required by the Board.

(2)        Submit any fees required by the Board.

(3)        Submit proof of successful completion of a licensing examination administered or approved by the Board.

(4)        Provide documentary evidence of having met one of the following standards of education, training, or demonstrated experience:

a.         Successful completion of a three‑year postgraduate acupuncture college or training program approved by the Board.

b.         Continuous licensure to practice acupuncture by an agency of another state or another state whose qualifications for licensure meet or exceed those of this State for at least 10 years before application for licensure in this State during which time no disciplinary actions were taken or are pending against the applicant and submitting proof to the Board that the applicant has fulfilled at least an average of 20 continuing education units in acupuncture or health care‑related studies for each of the 10 years preceding application for licensure.

(5)        Submit proof of successful completion of the Clean Needle Technique Course offered by the Council of Colleges of Acupuncture and Oriental Medicine.

(6)        Be of good moral character.

(7)        Is not currently or has not engaged in any practice or conduct that would constitute grounds for disciplinary action pursuant to G.S. 90‑456.

(8)        Submit a form signed by the applicant attesting to the intention of the applicant to adhere fully to the ethical standards adopted by the Board.

(b)        Renewal of License.  The license to practice acupuncture shall be renewed every two years. Upon submitting all required declarations, documents, and fees required by the Board for renewal, the applicant's license shall remain in good standing for a period of up to 120 days during which time the Board shall meet to review and act upon the application for renewal. To renew a license, an applicant shall:

(1)        Submit a completed application as required by the Board.

(2)        Submit any fees required by the Board.

(3)        Upon request by the Board, submit proof of completion of 40 hours of Board‑approved continuing education units within each renewal period.

(c)        Inactive License.  A licensed acupuncturist who is not actively engaged in the practice of acupuncture in this State and who does not wish to renew the license may direct the Board to place the license on inactive status. A license may remain on inactive status for a period not to exceed eight years from the date the license was placed on inactive status. Upon an applicant's proof of completion of 40 hours of Board‑approved continuing education units, payment of all fees, a determination by the Board that the applicant is not engaged in any prohibited activities that would constitute the basis for discipline as set forth in G.S. 90‑456, and has not engaged in any of those prohibited activities during the period of time the license has been on inactive status, the Board may activate the license of the applicant.

(d)        Suspended License.  A suspended license is subject to the renewal requirements of this section and may be renewed as provided in this section. This renewal does not entitle the licensed person to engage in the licensed activity or in any other conduct or activity in violation of the order or judgment by which the license was suspended, until the license is reinstated. If a license revoked on disciplinary grounds is reinstated and requires renewal, the licensed person shall pay the renewal fee and any applicable late fee.

(e)        Expired License.  A license that has expired as a result of failure to renew pursuant to subsection (b) of this section may be renewed no later than two years after its expiration. The date of renewal shall be the date the Board acts to approve the renewal. To apply for renewal of an expired license, the applicant shall:

(1)        File an application for renewal on a form provided by the Board.

(2)        Submit proof of completion of all continuing education requirements.

(3)        Pay all accrued renewal fees, along with an expired license fee.

(f)         Lapsed License.  A license that has lapsed as a result of not being renewed within two years after the license expired or not reactivated within eight years after the license lapsed is deemed inactive. A lapsed license may not be renewed, reactivated, or reinstated. A person with a lapsed license may apply to obtain a new license pursuant to subsection (a) of this section. (1993, c. 303, s. 1; 2005‑379, s. 2.)



§ 90-456. Prohibited activities.

§ 90‑456.  Prohibited activities.

The Board may deny, suspend, or revoke a license, require remedial education, or issue a letter of reprimand, if a licensed acupuncturist or applicant:

(1)        Engages in false or fraudulent conduct which demonstrates an unfitness to practice acupuncture, including any of the following activities:

a.         Misrepresentation in connection with an application for a license or an investigation by the Board.

b.         Attempting to collect fees for services which were not performed.

c.         False advertising, including guaranteeing that a cure will result from an acupuncture treatment.

d.         Dividing, or agreeing to divide, a fee for acupuncture services with anyone for referring a patient.

(2)        Fails to exercise proper control over one's practice by any of the following activities:

a.         Aiding an unlicensed person in practicing acupuncture.

b.         Delegating professional responsibilities to a person the acupuncturist knows or should know is not qualified to perform.

c.         Failing to exercise proper control over unlicensed personnel working with the acupuncturist in the practice.

(3)        Fails to maintain records in a proper manner by any of the following:

a.         Failing to keep written records describing the course of treatment for each patient.

b.         Refusing to provide to a patient upon request records that have been prepared for or paid for by the patient.

c.         Revealing personally identifiable information about a patient, without consent, unless otherwise allowed by law.

(4)        Fails to exercise proper care for a patient, including either of the following:

a.         Abandoning or neglecting a patient without making reasonable arrangements for the continuation of care.

b.         Exercising, or attempting to exercise, undue influence within the acupuncturist/patient relationship by making sexual advances or requests for sexual activity or making submission to such conduct a condition of treatment.

(5)        Displays habitual substance abuse or mental impairment so as to interfere with the ability to provide effective treatment.

(6)        Is convicted of or pleads guilty or no contest to any crime which demonstrates an unfitness to practice acupuncture.

(7)        Negligently fails to practice acupuncture with the level of skill recognized within the profession as acceptable under such circumstances.

(8)        Willfully violates any provision of this Article or rule of the Board.

(9)        Has had a license denied, suspended, or revoked in another jurisdiction for any reason which would be grounds for this action in this State. (1993, c. 303, s. 1.)



§ 90-457. Fees.

§ 90‑457.  Fees.

The Board may establish fees, not to exceed the following amounts:

(1)        Application and an examination, one hundred dollars ($100.00).

(2)        Issuance of a license, five hundred dollars ($500.00).

(3)        Renewal of a license, three hundred dollars ($300.00).

(4)        Renewal of a license, an additional late fee of two hundred dollars ($200.00).

(5)        Duplicate license fee, twenty‑five dollars ($25.00).

(6)        Duplicate wall certificate fee, fifty dollars ($50.00).

(7)        Labels for licensed acupuncturists, one hundred fifty dollars ($150.00).

(8)        Returned check fee, forty dollars ($40.00).

(9)        Licensure verification, forty dollars ($40.00).

(10)      Name change, twenty‑five dollars ($25.00).

(11)      Continuing education program approval fee, fifty dollars ($50.00).

(12)      Continuing education provider approval fee, two hundred dollars ($200.00).

(13)      Initial school application fee, one thousand dollars ($1,000).

(14)      Renewal school approval fee, seven hundred fifty dollars ($750.00).

(15)      Inactive license renewal fee, fifty dollars ($50.00), payment due for each two‑year extension. (1993, c. 303, s. 1; 2005‑379, s. 3.)



§ 90-457.1. Continuing education.

§ 90‑457.1.  Continuing education.

(a)        Applicants for license renewal shall complete all required continuing education units during the two calendar years immediately preceding the license renewal date.

(b)        The Board shall set the minimum hours for study of specific subjects within the scope of practice of acupuncture. The Board shall set the maximum hours for subjects that have content relating to any health service and are relevant to the practice of acupuncture. In addition to formally organized courses, the Board may approve courses, such as personal training in nonaccredited programs and teaching diagnosis and treatment, as long as these courses have received prior approval by the Board.

(c)        For purposes of this Article, one continuing education unit is defined as one contact hour or 50 minutes.

(d)        The Board may choose to audit the records of any licensee who has reported and sworn compliance with the continuing education requirement. The audit of any licensee shall not take place more than every two years.

(e)        Failure to comply with the continuing education requirements shall prohibit license renewal and result in the license reverting to expired status at the end of the renewal period.

(f)         A licensee may apply to the Board for an extension of time to complete the portion of continuing education requirements that the licensee is unable to meet due to such unforeseeable events as military duty, family emergency, or prolonged illness. The Board may, at its discretion, grant an extension for a maximum of one licensing period. The Board shall receive the request no later than 30 days before the license renewal date. The applicant shall attest that the request is a complete and accurate statement, and the request shall contain the following:

(1)        An explanation of the licensee's failure to complete the continuing education requirements.

(2)        A list of continuing education courses and hours that the licensee has completed.

(3)        The licensee's plan for satisfying the continuing education requirements. (2005‑379, s. 4.)



§ 90-458. Use of titles and display of license.

§ 90‑458.  Use of titles and display of license.

The titles "Licensed Acupuncturist" or "Acupuncturist" shall be used only by persons licensed under this Article.  Possession of a license under this Article does not by itself entitle a person to identify oneself as a doctor or physician.  Each person licensed to practice acupuncture shall post the license in a conspicuous location at the person's place of practice. (1993, c. 303, s. 1.)



§ 90-459. Third-party reimbursements.

§ 90‑459.  Third‑party reimbursements.

Nothing in this Article shall be construed to require direct third‑party reimbursement to persons licensed under this Article. (1993, c. 303, s. 1.)



§§ 90-460 through 90-469. Reserved for future codification purposes.

§§ 90‑460 through 90‑469.  Reserved for future codification purposes.



§ 90-470. Institute of Medicine.

Article 31.

Institute of Medicine.

§ 90‑470.  Institute of Medicine.

The persons appointed under the provisions of this section are declared to be a body politic and corporate under the name and style of the North Carolina Institute of Medicine, and by that name may sue and be sued, make and use a corporate seal and alter the same at pleasure, contract and be contracted with, and shall have and enjoy all the rights and privileges necessary for the purposes of this section. The corporation shall have perpetual succession.

The purposes for which the corporation is organized are to:

(1)        Be concerned with the health of the people of North Carolina;

(2)        Monitor and study health matters;

(3)        Respond authoritatively when found advisable;

(4)        Respond to requests from outside sources for analysis and advice when this will aid in forming a basis for health policy decisions.

The 18 initial members of the North Carolina Institute of Medicine shall be appointed by the Governor.

The initial members are authorized, prior to expanding the membership, to establish bylaws, to procure facilities, employ a director and staff, to solicit, receive and administer funds in the name of the North Carolina Institute of Medicine, and carry out other activities necessary to fulfill the purposes of this section.

The members shall select with the approval of the Governor additional members, so that the total membership will not exceed a number determined by the Board of Directors in its bylaws. The membership should be distinguished and influential leaders from the major health professions, the hospital industry, the health insurance industry, State and county government and other political units, education, business and industry, the universities, and the university medical centers.

The North Carolina Institute of Medicine may receive and administer funds from private sources, foundations, State and county governments, federal agencies, and professional organizations.

The director and staff of the North Carolina Institute of Medicine should be chosen from those well established in the field of health promotion and medical care.

For the purposes of Chapter 55A of the General Statutes, the members appointed under this section shall be considered the initial board of directors.

The North Carolina Institute of Medicine is declared to be under the patronage and control of the State.

The General Assembly reserves the right to alter, amend, or repeal this section. (1983, c. 923, s. 197; 1995, c. 297, s. 1; 2007‑25, s. 1.)



§§ 90-471 through 90-499. Reserved for future codification purposes.

§§ 90‑471 through 90‑499.  Reserved for future codification purposes.



§ 90-500. Definitions.

Article 32.

Employee Assistance Professionals.

§ 90‑500.  Definitions.

As used in this Article, unless the context requires otherwise:

(1)        "Board" means the Board of Employee Assistance Professionals.

(2)        "Certified employee assistance professional" means an employee assistance professional who is certified by the Employee Assistance Certification Commission and who has the necessary professional qualifications to provide the employee assistance program services listed in subdivision (2) of this section, which services can be worksite based and are designed to assist in the identification and resolution of productivity problems associated with employees impaired by personal concerns.

(3)        "Consultation" means the act of giving expert advice on the role of an employee assistance professional in assisting troubled employees.

(4)        "Employee Assistance Certification Commission" means the national body with the authority to certify employee assistance professionals based on experience and the passing of a national examination.

(5)        "Employee assistance professional" means a person who provides the following services to the public in a program designed to assist in the identification and resolution of job performance problems in the workplace:

a.         Expert consultation and training of appropriate persons in the identification and resolution of job performance issues related to the employees' personal concerns.

b.         The confidential, appropriate, and timely assessment of problems.

c.         Short‑term problem resolution for issues that do not require clinical counseling or treatment.

d.         Referrals for appropriate diagnosis, treatment, and assistance to certified or licensed professionals when clinical counseling or treatment is required.

e.         Establishment of linkages between workplace and community resources that provide such services.

f.          Follow‑up services for employees and dependents who use such services. (1995 (Reg. Sess., 1996), c. 720, s. 1.)



§ 90-501. Board of Employee Assistance Professionals; members.

§ 90‑501.  Board of Employee Assistance Professionals; members.

(a)        The Board of Employee Assistance Professionals is created.

(b)        The Board consists of five members to be appointed by the Governor. Members shall serve for terms of five years. All members must be residents of North Carolina.

(c)        The following requirements shall apply to appointments to the Board:

(1)        Two members shall be licensed employee assistance professionals who are privately employed.

(2)        One member shall not be directly or indirectly engaged in the employee assistance profession.

(3)        Two members shall be licensed employee assistance professionals.

(d)        The licensed employee assistance professionals appointed pursuant to subdivision (1) or (3) of subsection (c) of this section must have been engaged in the active practice of being an employee assistance professional for no less than five years.

(e)        The North Carolina Chapter of the Employee Assistance Professionals Association shall submit a list of at least three nominees for each appointment. The Governor may make appointments from this list.

(f)         Any member of the Board shall be removed from the Board upon certification by the Board to the Governor that the member no longer satisfies the employment requirements set forth in subsection (c) of this section for appointment to the Board. The Governor shall appoint a replacement from a list of nominees submitted by the North Carolina Chapter of the Employee Assistance Professionals Association within 60 days of the Governor's receiving the list of nominees.

(g)        Members shall serve until their successors are appointed and duly qualified. Any vacancy occurring on the Board shall be filled by the Governor appointing a member for the balance of the unexpired term. A Board member who has served a five‑year term shall not be eligible for reappointment during the one‑year period following the appointment of that member's successor.

(h)        In making appointments to the Board, the Governor shall strive to ensure that at least one member serving on the Board is 60 years of age or older and that at least one member serving on the Board is a member of a racial minority.

(i)         For each day engaged in the business of the Board, members shall receive compensation of fifty dollars ($50.00) and shall receive reimbursement for actual expenses.

(j)         Annually, the members of the Board shall elect a chair and a secretary.

(k)        The Board shall meet as frequently as is reasonably necessary to implement the provisions of this Article. Three or more members of the Board shall constitute a quorum for the purpose of transacting business.

(l)         For administrative purposes, the Board shall be an independent entity. The Department of Health and Human Services shall provide staff to the Board to assist the Board in transacting its business. (1995 (Reg. Sess., 1996), c. 720, s. 1; 1997‑443, s. 11A.118(a).)



§ 90-502. Powers and duties of the Board.

§ 90‑502.  Powers and duties of the Board.

The Board shall:

(1)        Approve educational programs and establish and prescribe the curricula and minimum standards for training required to prepare persons for licensure and licensure renewal under this Article.

(2)        Adopt rules governing the issuance, renewal, suspension, and revocation of licenses.

(3)        Establish minimum standards governing the activities and operations of licensed employee assistance professionals.

(4)        Issue licenses.

(5)        Establish and collect fees.

(6)        Assess civil penalties as provided in this Article. (1995 (Reg. Sess., 1996), c. 720, s. 1.)



§ 90-503. License requirements.

§ 90‑503.  License requirements.

(a)        An applicant must satisfy all of the following requirements to be eligible to be licensed under this Article:

(1)        Have obtained a masters degree.

(2)        Have obtained a degree in any field of human services at either the undergraduate degree level or the masters degree level.

(3)        Be certified by the Employee Assistance Certification Commission.

(4)        Maintain certification by being recertified by the Employee Assistance Certification Commission every three years by either passing an examination or by completing continuing education in accordance with rules adopted by the Board.

(b)        Notwithstanding the requirements of subsection (a) of this section, a person who has received a certification as an employee assistance professional from the Employee Assistance Certification Commission may apply until January 1, 2000, to the Board for licensure and shall receive a license as an employee assistance professional upon proof of such certification and upon payment of a fee in an amount established by the Board.

(c)        Licenses must be obtained by each individual employee assistance professional. A company or organization shall not be issued a license.

(d)        Any person desiring to be licensed under this Article as an employee assistance professional shall apply to the Board on a form approved by the Board. The applicant shall submit with the application form a fee in an amount established by the Board. The applicant shall complete the application, submitting all information the Board deems necessary to evaluate the applicant.

(e)        Each license shall be valid for a period of up to three years. (1995 (Reg. Sess., 1996), c. 720, s. 1.)



§ 90-504. License renewals.

§ 90‑504.  License renewals.

(a)        Renewal of any license issued under the provisions of this Article may be accomplished by paying a fee in an amount established by the Board, submitting a renewal application, and otherwise complying with rules adopted by the Board.

(b)        Any person licensed as an employee assistance professional shall renew his or her license according to rules adopted by the Board.

(c)        If any licensee fails to renew his or her license within 60 days after the date the application becomes due, the license of that person shall be revoked automatically without further notice or hearing, unless the licensee specifically requests an extension. (1995 (Reg. Sess., 1996), c. 720, s. 1.)



§ 90-505. Requirements for persons licensed out-of-state.

§ 90‑505.  Requirements for persons licensed out‑of‑state.

An applicant who is currently certified by the Employee Assistance Certification Commission or licensed in another state and who:

(1)        Is in good standing in another state;

(2)        Meets the licensure requirements approved by the Board;

(3)        Resides in this State, or resides outside the State and is employed by a service operating in this State; and

(4)        Submits an application with a fee in an amount established by the Board

is eligible to apply for a license under this Article. (1995 (Reg. Sess., 1996), c. 720, s. 1.)



§ 90-506. Violations; enforcement; penalties.

§ 90‑506.  Violations; enforcement; penalties.

(a)        Whenever the Board has reason to believe that a violation of this Article, any rule adopted by the Board, or any order of the Board is occurring or about to occur, the Board may initiate any of the following enforcement measures:

(1)        Commence a civil action in any court of the county in which the alleged offender resides or does business. The Board may seek and the court may grant any form of relief, including injunctive relief.

(2)        If the activity involved appears to be a criminal offense, refer the matter to the appropriate district attorney for prosecution.

(3)        For any person who fails to be licensed as required by this Article, the Board may assess a civil penalty against that person in an amount not to exceed fifty dollars ($50.00) per day for each violation.

(b)        In assessing a penalty under subdivision (3) of subsection (a) of this section, the Board shall consider all of the following:

(1)        Whether the amount of the penalty imposed will be a substantial economic deterrent to the violator.

(2)        The circumstances leading to the violation.

(3)        The severity of the violation and the risk of harm to the employee.

(4)        Any economic benefits gained by the violator as a result of the violation.

(c)        Civil penalties assessed by the Board pursuant to subdivision (3) of subsection (a) of this section are final 30 days after the date the assessment is served upon the alleged violation, unless the alleged violator seeks review by the Board within that time.

The clear proceeds of these civil penalties shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1995 (Reg. Sess., 1996), c. 720, s. 1; 1998‑215, s. 133.)



§ 90-507. Hearings.

§ 90‑507.  Hearings.

Hearings before the Board on enforcement or disciplinary actions shall be conducted in accordance with Article 3A of Chapter 150B of the General Statutes. (1995 (Reg. Sess., 1996), c. 720, s. 1.)



§ 90-508. Representation as licensed professional.

§ 90‑508.  Representation as licensed professional.

No person shall, by verbal claim, advertisement, letterhead, card, or in any other way, represent that he or she is a licensed employee assistance professional unless that person possesses a valid license pursuant to this Article. Nothing in this Article shall prohibit an unlicensed person from providing the services described in G.S. 90‑500(3) if that person refrains from representing that he or she is a licensed employee assistance professional. (1995 (Reg. Sess., 1996), c. 720, s. 1.)



§ 90-509. Other prohibited activities.

§ 90‑509.  Other prohibited activities.

The Board may deny, suspend, or revoke any license, or otherwise discipline an applicant or holder of a license who the Board finds engaged in one or more of the following activities:

(1)        Willfully or repeatedly violating any provision of this Article or any rule of the Board adopted pursuant to this Article.

(2)        Fraudulently or deceptively procuring or attempting to procure a license, presenting evidence of qualification to the Board, or processing the examination to secure a license.

(3)        Willfully failing to display a license.

(4)        Fraudulently or deceptively misrepresenting or engaging in dishonest or illegal practices in or connected with the practice of employee assistance.

(5)        Circulating knowingly untrue, fraudulent, misleading, or deceptive advertising.

(6)        Engaging in gross malpractice, or a pattern of continued or repeated malpractice, ignorance, negligence, or incompetence in the course of the practice of employee assistance.

(7)        Unprofessionally or unethically engaging in practices in connection with the practice of employee assistance, which activities are in violation of the standards of professional conduct prescribed by the Board.

(8)        Engaging in conduct reflecting unfavorably upon the profession of employee assistance professionals.

(9)        Willfully making any false statement as to material in any oath or affidavit when such statement is required by this Article.

(10)      Being convicted of a felony five years prior to applying for a license or while licensed.

(11)      Permitting or allowing another to use another person's license for the purpose of providing or offering employee assistance services.

(12)      Engaging in practice under a false or assumed name, or impersonating another practitioner of a like, similar, or different name.

(13)      Failing to inform clients fully about the limits of confidentiality in a given situation, the purposes for which information is obtained, and how it may be used.

(14)      Referring a client to further obtain services from a source that would directly or indirectly financially profit the referring licensed employee assistance professional when these services are not in the best interest of the client.

(15)      Denying a client's reasonable requests for access to any records concerning the client, or, when providing clients with access to records, failing to take due care to protect the confidences of other information contained in those records.

(16)      Failing to obtain the informed consent of a client before taping, recording, or permitting third‑party observation of the client's activities.

(17)      Failing to clarify the nature and directions of an employee assistance professional's loyalties and responsibilities as mandated by law and as mandated by their contractual agreement with a company.

(18)      Failing to fully inform consumers as to the purpose and nature of evaluative research, treatment, or educational training or failing to freely acknowledge that a client, student, or participant in research has freedom of choice with regard to his or her participation.

(19)      Failing to attempt to terminate a consulting relationship when it is reasonably clear that the relationship is not benefiting the consumer. An employee assistance professional who finds that his or her services are being used by employers beyond their contractual agreement, or beyond their licensed qualification, in a way that is not beneficial to the participants, shall make his or her observations known to the responsible persons and propose modification or termination of the engagement. Upon request, the Board shall advise and clarify in regard to such matters within a reasonable amount of time, and shall not revoke the employee assistance professional's license.

(20)      Consenting through a contractual agreement to provide services such as prolonged therapy, that the employee assistance professional is not licensed to provide. (1995 (Reg. Sess., 1996), c. 720, s. 1.)



§ 90-510. Investigations; good faith reports of violations.

§ 90‑510.  Investigations; good faith reports of violations.

The Board may, on its own motion, investigate any report indicating that a licensee is or may be in violation of the provisions of this Article. Any person who in good faith reports to the Board any such information shall not be subject to suit for civil damages as a result of reporting this information. (1995 (Reg. Sess., 1996), c. 720, s. 1.)



§ 90-511. Employee assistance professional practice by members of other professional groups.

§ 90‑511.  Employee assistance professional practice by members of other professional groups.

(a)        Nothing in this Article shall be construed to prevent qualified members of other professional groups, as determined by the Board, including, but not limited to, licensed psychologists, licensed psychological associates, licensed clinical social workers, nurses, physicians, or members of the clergy, from doing or advertising that they perform the work of an employee assistance professional consistent with the accepted standards of their respective professions.

(b)        Nothing in this Article shall be construed to prevent a staff member of a community mental health center from advertising, claiming, working, or in any other way representing that the member is an employee assistance professional consistent with the standards of a mental health center. (1995 (Reg. Sess., 1996), c. 720, s. 1.)



§§ 90-512 through 90-514. Reserved for future codification purposes.

§§ 90‑512 through 90‑514.  Reserved for future codification purposes.



§ 90-515. Definitions.

Article 33.

Industrial Hygiene.

§ 90‑515.  Definitions.

The following definitions apply in this Article:

(1)        "American Board of Industrial Hygiene".  A nonprofit corporation incorporated in 1960 in Pennsylvania to improve the practice of the profession of Industrial Hygiene by certifying individuals who meet its education and experience standards and who pass its examination.

(2)        "Certified Industrial Hygienist (CIH)".  A person who has met the education, experience, and examination requirements established by the American Board of Industrial Hygiene for a Certified Industrial Hygienist (CIH).

(3)        "Industrial Hygiene".  The applied science devoted to the anticipation, evaluation, and control of contaminants and stressors that may cause sickness, impaired health and well‑being, or significant discomfort and inefficiency among workers and the general public.

(4)        "Industrial Hygienist".  A person who, through special studies and training in chemistry, physics, biology, and related sciences, has acquired competence in industrial hygiene. The special studies and training must have been sufficient to confer competence in the: (i) anticipation and recognition of environmental contaminants and stressors to which workers and other members of the public could be exposed in industrial operations, office buildings, homes, and the general community; (ii) assessment of the likely effects on the health and well‑being of individuals exposed to these contaminants and stressors; (iii) quantification of levels of human exposure to these contaminants and stressors through scientific measurement techniques; and (iv) designation of methods to eliminate or to control these contaminants and stressors, or to reduce the level of human exposure to them.

(5)        "Industrial Hygienist in Training (IHIT)".  A person who has met the education, experience, and examination requirements established by the American Board of Industrial Hygiene for an Industrial Hygienist in Training (IHIT). (1997‑195, s. 1.)



§ 90-516. Unlawful acts.

§ 90‑516.  Unlawful acts.

(a)        No person shall practice or offer to practice as a Certified Industrial Hygienist, use any advertisement, business card, or letterhead or make any other verbal or written communication that the person is a Certified Industrial Hygienist or acquiesce in such a representation unless that person is certified by the American Board of Industrial Hygiene.

(b)        No person shall practice or offer to practice as an Industrial Hygienist in Training, use any advertisement, business card, or letterhead or make any other verbal or written communication that the person is an Industrial Hygienist in Training or acquiesce in such a representation unless that person is certified by the American Board of Industrial Hygiene.

(c)        A violation of this Article shall be punished as a Class 2 misdemeanor.

(d)        Any person, including the Attorney General, may apply to the superior court for injunctive relief to restrain a person who has violated this Article from continuing these illegal practices. The court may grant injunctive relief regardless of whether criminal prosecution or other action has been or may be instituted as a result of the violation. In the court's consideration of the issue of whether to grant or continue an injunction sought under this subsection, a showing of conduct in violation of the terms of this Article shall be sufficient to meet any requirement of general North Carolina injunction law for irreparable harm.

(e)        The venue for actions brought under this Article is the superior court of any county in which the illegal or unlawful acts are alleged to have been committed or in the county where the defendant resides.

(f)         Nothing in this Article shall be construed as authorizing a person certified in accordance with this Article to engage in the practice of engineering, nor to restrict or otherwise affect the rights of any person licensed to practice engineering under Chapter 89C of the General Statutes; provided, however, that no person shall use the title "Certified Industrial Hygienist" unless the person has complied with the provisions of this Article. (1997‑195, s. 1.)



§§ 90-517 through 90-521. Reserved for future codification purposes.

§§ 90‑517 through 90‑521.  Reserved for future codification purposes.



§ 90-522. Title; purpose.

Article 34.

Athletic Trainers.

§ 90‑522.  Title; purpose.

(a)        This Article may be cited as the "Athletic Trainers Licensing Act".

(b)        The practice of athletic trainer services affects the public health, safety, and welfare. Licensure of the practice of athletic trainer services is necessary to ensure minimum standards of competency and to provide the public with safe athletic trainer services. It is the purpose of this Article to provide for the regulation of persons offering athletic trainer services. (1997‑387, s. 1.)



§ 90-523. Definitions.

§ 90‑523.  Definitions.

The following definitions apply in this Article:

(1)        Athletes. Members of sports teams, including professional, amateur, and school teams; or participants in sports or recreational activities, including training and practice activities, that require strength, agility, flexibility, range of motion, speed, or stamina.

(2)        Athletic trainer.  A person who, under a written protocol with a physician licensed under Article 1 of Chapter 90 of the General Statutes and filed with the North Carolina Medical Board, carries out the practice of care, prevention, and rehabilitation of injuries incurred by athletes, and who, in carrying out these functions, may use physical modalities, including heat, light, sound, cold, electricity, or mechanical devices related to rehabilitation and treatment. A committee composed of two members of the North Carolina Medical Board and two members of the North Carolina Board of Athletic Trainer Examiners shall jointly define by rule the content, format, and minimum requirements for the written protocol required by this subdivision. The members shall be selected by their respective boards. The decision of this committee shall be binding on both Boards unless changed by mutual agreement of both Boards.

(3)        Board.  The North Carolina Board of Athletic Trainer Examiners as created by G.S. 90‑524.

(4)        License.  A certificate that evidences approval by the Board that a person has successfully completed the requirements set forth in G.S. 90‑528 entitling the person to perform the functions and duties of an athletic trainer. (1997‑387, s. 1.)



§ 90-524. Board of Examiners created.

§ 90‑524.  Board of Examiners created.

(a)        The North Carolina Board of Athletic Trainer Examiners is created.

(b)        Composition and Terms.  The Board shall consist of seven members who shall serve staggered terms.  Four members shall be athletic trainers certified by the National Athletic Trainers' Association Board of Certification, Inc. One member shall be a licensed orthopedic surgeon, one member shall be a licensed family practice physician or pediatrician, and one member shall represent the public at large.

The initial Board members shall be selected on or before August 1, 1997, as follows:

(1)        The General Assembly, upon the recommendation of the President Pro Tempore of the Senate, shall appoint two certified athletic trainers and an orthopedic surgeon. The certified athletic trainers shall serve for terms of three years, and the orthopedic surgeon shall serve for a term of one year.

(2)        The General Assembly, upon the recommendation of the Speaker of the House of Representatives, shall appoint two certified athletic trainers and a family practice physician or pediatrician. The certified athletic trainers and the family practice physician or pediatrician shall serve for terms of two years.

(3)        The Governor shall appoint for a three‑year term a public member to the Board.

Upon the expiration of the terms of the initial Board members, each member shall be appointed for a term of three years and shall serve until a successor is appointed. No member may serve more than two consecutive full terms.

(c)        Qualifications.  The athletic trainer members shall hold current licenses and shall reside or be employed in North Carolina. They shall have at least five years' experience as athletic trainers, including the three years immediately preceding appointment to the Board, and shall remain in active practice and in good standing with the Board as a licensee during their terms. The first athletic trainers appointed to the Board pursuant to this section shall be eligible for licensure under G.S. 90‑529 and, upon appointment, shall immediately apply for a license.

(d)        Vacancies.  A vacancy shall be filled in the same manner as the original appointment, except that all unexpired terms of Board members appointed by the General Assembly shall be filled in accordance with G.S. 120‑122 and shall be filled within 45 days after the vacancy occurs. Appointees to fill vacancies shall serve the remainder of the unexpired term and until their successors have been duly appointed and qualified.

(e)        Removal.  The Board may remove any of its members for neglect of duty, incompetence, or unprofessional conduct. A member subject to disciplinary proceedings as a licensee shall be disqualified from participating in the official business of the Board until the charges have been resolved.

(f)         Compensation.  Each member of the Board shall receive per diem and reimbursement for travel and subsistence as provided in G.S. 93B‑5.

(g)        Officers.  The officers of the Board shall be a chair, who shall be a licensed athletic trainer, a vice‑chair, and other officers deemed necessary by the Board to carry out the purposes of this Article. All officers shall be elected annually by the Board for one‑year terms and shall serve until their successors are elected and qualified.

(h)        Meetings.  The Board shall hold at least two meetings each year to conduct business and to review the standards and rules for improving athletic training services. The Board shall establish the procedures for calling, holding, and conducting regular and special meetings. A majority of Board members constitutes a quorum. (1997‑387, s. 1.)



§ 90-525. Powers of the Board.

§ 90‑525.  Powers of the Board.

The Board shall have the power and duty to:

(1)        Administer this Article.

(2)        Issue interpretations of this Article.

(3)        Adopt, amend, or repeal rules as may be necessary to carry out the provisions of this Article.

(4)        Employ and fix the compensation of personnel that the Board determines is necessary to carry into effect the provisions of this Article and incur other expenses necessary to effectuate this Article.

(5)        Examine and determine the qualifications and fitness of applicants for licensure, renewal of licensure, and reciprocal licensure.

(6)        Issue, renew, deny, suspend, or revoke licenses and carry out any disciplinary actions authorized by this Article.

(7)        In accordance with G.S. 90‑534, set fees for licensure, license renewal, and other services deemed necessary to carry out the purposes of this Article.

(8)        Conduct investigations for the purpose of determining whether violations of this Article or grounds for disciplining licensees exist.

(9)        Maintain a record of all proceedings and make available to licensees and other concerned parties an annual report of all Board action.

(10)      Develop standards and adopt rules for the improvement of athletic training services in the State.

(11)      Adopt a seal containing the name of the Board for use on all licenses and official reports issued by it. (1997‑387, s. 1.)



§ 90-526. Custody and use of funds; contributions.

§ 90‑526.  Custody and use of funds; contributions.

(a)        All fees payable to the Board shall be deposited in the name of the Board in financial institutions designated by the Board as official depositories and shall be used to pay all expenses incurred in carrying out the purposes of this Article.

(b)        The Board may accept grants, contributions, bequests, and gifts that shall be kept in a separate fund and shall be used by it to enhance the practice of athletic trainers. (1997‑387, s. 1.)



§ 90-527. License required; exemptions from license requirement.

§ 90‑527.  License required; exemptions from license requirement.

(a)        On or after January 1, 1998, no person shall practice or offer to practice as an athletic trainer, perform activities of an athletic trainer, or use any card, title, or abbreviation to indicate that the person is an athletic trainer unless that person is currently licensed as provided by this Article.

(b)        The provisions of this Article do not apply to:

(1)        Licensed, registered, or certified professionals, such as nurses, physical therapists, and chiropractors if they do not hold themselves out to the public as athletic trainers.

(2)        A physician licensed under Article 1 of Chapter 90 of the General Statutes.

(3)        A person serving as a student‑trainer or in a similar position under the supervision of a physician or licensed athletic trainer.

(4)        An athletic trainer who is employed by, or under contract with, an organization, corporation, or educational institution located in another state and who is representing that organization, corporation, or educational institution at an event held in this State.

(5)        Boxing trainers, if they do not hold themselves out to the public as athletic trainers. (1997‑387, s. 1.)



§ 90-528. Application for license; qualifications; issuance.

§ 90‑528.  Application for license; qualifications; issuance.

(a)        An applicant for a license under this Article shall make a written application to the Board on a form approved by the Board and shall submit to the Board an application fee along with evidence that demonstrates good moral character and graduation from an accredited four‑year college or university in a course of study approved by the Board.

(b)        The applicant shall also pass the examination administered by the National Athletic Trainers' Association Board of Certification, Inc.

(c)        When the Board determines that an applicant has met all the qualifications for licensure and has submitted the required fee, the Board shall issue a license to the applicant. A license is valid for a period of one year from the date of issuance and may be renewed subject to the requirements of this Article. (1997‑387, s. 1.)



§ 90-529. Athletic trainers previously certified.

§ 90‑529.  Athletic trainers previously certified.

The Board shall issue a license to practice as an athletic trainer to a person who applies to the Board on or before August 1, 1998, and furnishes to the Board on a form approved by the Board proof of good moral character, graduation from an accredited four‑year college or university in a course of study approved by the Board, and a current certificate from the National Athletic Trainers' Association Board of Certification, Inc. (1997‑387, s. 1.)



§ 90-530. Athletic trainers not certified.

§ 90‑530.  Athletic trainers not certified.

(a)        A person who has been actively engaged as an athletic trainer since August 1, 1994, and who continues to practice up to the time of application, shall be eligible for licensure without examination by paying the required fee and by demonstrating the following:

(1)        Proof of good moral character.

(2)        Proof of practice in this State since August 1, 1994.

(3)        Proof of graduation from an accredited four‑year college or university in a course of study approved by the Board.

(4)        Fulfillment of any other requirements set by the Board.

An application made pursuant to this section shall be filed with the Board on or before August 1, 1998.

(b)        A person is "actively engaged" as an athletic trainer if the person is a salaried employee of, or has contracted with, an educational institution, an industry, a hospital, a rehabilitation clinic, or a professional athletic organization or another bona fide athletic organization and the person performs the duties of an athletic trainer. (1997‑387, s. 1.)



§ 90-531. Reciprocity with other states.

§ 90‑531.  Reciprocity with other states.

A license may be issued to a qualified applicant holding an athletic trainer license in another state if that state recognizes the license of this State in the same manner. (1997‑387, s. 1.)



§ 90-532. License renewal.

§ 90‑532.  License renewal.

Every license issued under this Article shall be renewed during the month of January. On or before the date the current license expires, any person who desires to continue practice shall apply for a license renewal and shall submit the required fee. Licenses that are not renewed shall automatically lapse. In accordance with rules adopted by the Board, a license that has lapsed may be reissued within five years from the date it lapsed. A license that has been expired for more than five years may be reissued only in a manner prescribed by the Board. (1997‑387, s. 1.)



§ 90-533. Continuing education.

§ 90‑533.  Continuing education.

(a)        As a condition of license renewal, a licensee must meet the continuing education requirements set by the Board.  The Board shall determine the number of hours and subject matter of continuing education required as a condition of license renewal.  The Board shall determine the qualifications of a provider of an educational program that satisfies the continuing education requirement.

(b)        The Board shall grant approval to a continuing education program or course upon finding that the program or course offers an educational experience designed to enhance the practice of athletic trainer, including the continuing education program of the National Athletic Trainers' Association.

(c)        If a continuing education program offers to teach licensees to perform advanced skills, the Board may grant approval for the program when it finds that the nature of the procedure taught in the program and the program facilities and faculty are such that a licensee fully completing the program can reasonably be expected to carry out those procedures safely and properly. (1997‑387, s. 1.)



§ 90-534. Expenses and fees.

§ 90‑534.  Expenses and fees.

(a)        All salaries, compensation, and expenses incurred or allowed to carry out the purposes of this Article shall be paid by the Board exclusively out of the fees received by the Board as authorized by this Article or funds received from other sources. In no case shall any salary, expense, or other obligation of the Board be charged against the State treasury.

(b)        The schedule of fees shall not exceed the following:

(1)....... Issuance of a licensee................................................. $100.00

(2)....... License renewal............................................................. 50.00

(3)....... Reinstatement of lapsed license...................................... 75.00

(4)....... Reasonable charges for duplication services and material.

(1997‑387, s. 1.)



§ 90-535. Hiring of athletic trainers by school units.

§ 90‑535.  Hiring of athletic trainers by school units.

Local school administrative units may hire persons who are not licensed under this Article. The persons hired may perform the activities of athletic trainers in the scope of their employment but may not claim to be licensed under this Article. The persons hired may not perform the activities of athletic trainers outside the scope of this employment unless they are authorized to do so under G.S. 90‑527(b). (1997‑387, s. 1.)



§ 90-536. Disciplinary authority of the Board; administrative proceedings.

§ 90‑536.  Disciplinary authority of the Board; administrative proceedings.

(a)        Grounds for disciplinary action against a licensee shall include the following:

(1)        Giving false information or withholding material information from the Board in procuring a license to practice as an athletic trainer.

(2)        Having been convicted of or pled guilty or no contest to a crime that indicates that the person is unfit or incompetent to practice as an athletic trainer or that indicates that the person has deceived or defrauded the public.

(3)        Having a mental or physical disability or using a drug to a degree that interferes with the person's fitness to practice as an athletic trainer.

(4)        Engaging in conduct that endangers the public health.

(5)        Being unfit or incompetent to practice as an athletic trainer by reason of deliberate or negligent acts or omissions regardless of whether actual injury to a patient is established.

(6)        Willfully violating any provision of this Article or rules adopted by the Board.

(7)        Having been convicted of or pled guilty or no contest to an offense under State or federal narcotic or controlled substance laws.

(b)        In accordance with Article 3A of Chapter 150B of the General Statutes, the Board may require remedial education, issue a letter of reprimand, restrict, revoke, or suspend any license to practice as an athletic trainer in North Carolina or deny any application for licensure if the Board determines that the applicant or licensee has committed any of the above acts or is no longer qualified to practice as an athletic trainer. The Board may reinstate a revoked license or remove licensure restrictions when it finds that the reasons for revocation or restriction no longer exist and that the person can reasonably be expected to practice as an athletic trainer safely and properly. (1997‑387, s. 1.)



§ 90-537. Enjoining illegal practices.

§ 90‑537.  Enjoining illegal practices.

If the Board finds that a person who does not have a license issued under this Article claims to be an athletic trainer or is engaging in practice as an athletic trainer in violation of this Article, the Board may apply in its own name to the Superior Court of Wake County for a temporary restraining order or other injunctive relief to prevent the person from continuing illegal practices. The court may grant injunctions regardless of whether criminal prosecution or other action has been or may be instituted as a result of a violation. (1997‑387, s. 1.)



§ 90-538. Penalties.

§ 90‑538.  Penalties.

A person who does not have a license issued under this Article who either claims to be an athletic trainer or engages in practice as an athletic trainer in violation of this Article is guilty of a Class 1 misdemeanor. Each act of unlawful practice constitutes a distinct and separate offense. (1997‑387, s. 1.)



§ 90-539. Reports; immunity from suit.

§ 90‑539.  Reports; immunity from suit.

A person who has reasonable cause to suspect misconduct or incapacity of a licensee, or who has reasonable cause to suspect that a person is in violation of this Article, shall report the relevant facts to the Board. Upon receipt of a charge, or upon its own initiative, the Board may give notice of an administrative hearing or may, after diligent investigation, dismiss unfounded charges. A person who, in good faith, makes a report pursuant to this section shall be immune from any criminal prosecution or civil liability resulting therefrom. (1997‑387, s. 1.)



§ 90-540. No third-party reimbursement required.

§ 90‑540.  No third‑party reimbursement required.

Nothing in this Article shall be construed to require direct third‑party reimbursement to persons licensed under this Article. (1997‑387, s. 1.)



§§ 90-541 through 90-599. Reserved for future codification purposes.

§§ 90‑541 through 90‑599.  Reserved for future codification purposes.



§ 90-600. Short title.

Article 35.

Accident‑Trauma Victim Identification.

§ 90‑600.  Short title.

This Article shall be known and may be cited as the Carolyn Sonzogni Act. (1997‑443, s. 20.12(b).)



§ 90-601. Purpose.

§ 90‑601.  Purpose.

The identification of accident‑trauma victims is crucial to the timely notification of the next of kin of accident‑trauma victims and to the recovery of organs and tissues for organ transplants. In recognition of these facts, it is the policy of this State and the purpose of this act to provide for the timely identification of accident‑trauma victims by law enforcement, fire, emergency, rescue, and hospital personnel. (1997‑443, s. 20.12(b).)



§ 90-602. Routine search for donor information; notification of hospital; definitions as provided in the Revised Uniform Anatomical Gift Act.

§ 90‑602.  Routine search for donor information; notification of hospital; definitions as provided in the Revised Uniform Anatomical Gift Act.

(a)        For the purposes of this section, the terms "anatomical gift," "document of gift," "donor," and "refusal" have the same meaning as in G.S. 130A‑412.4.

(a1)      The following persons may make a reasonable search of an individual who the person reasonably believes is dead or near death for a document of gift or other information identifying the individual as a donor or as an individual who made a refusal:

(1)        A law enforcement officer,

(2)        A firefighter,

(3)        A paramedic, or

(4)        Another official emergency rescuer finding the individual.

If a document of gift or a refusal is located by a search under this subsection and the individual or deceased individual to whom it relates is taken to a hospital, the person conducting the search shall send the document of gift or refusal to the hospital or cause it to be sent.

(a2)      If no other source of information is immediately available, a hospital shall make a reasonable search of an individual who the hospital reasonably believes is dead or near death, as soon as practical after the individual arrives at the hospital, for a document of gift or other information identifying the individual as a donor or as an individual who made a refusal.

(b)        Any law enforcement officer or other person listed in subsection (a1) or (a2) of this section may conduct an administrative search of the accident‑trauma victim's Division of Motor Vehicles driver record to ascertain whether the individual is a donor. If a document of gift or a refusal is located by a search under this subsection and the individual or deceased individual to whom it relates is taken to a hospital, the person conducting the search shall notify the hospital of the results or cause the hospital to be notified.

(c)        A physical search pursuant to subsection (a1) or (a2) of this section shall be limited to those personal effects of the individual where a drivers license reasonably may be stored. Any information, document, tangible objects, or other items discovered during the search shall be used solely for the purpose of ascertaining the individual's identity, notifying the individual's next of kin, and determining whether the individual intends to make an anatomical gift, and in no event shall any such discovered material be admissible in any subsequent criminal or civil proceeding, unless obtained pursuant to a lawful search on other grounds.

(d)        A hospital or other person with duties under this section is not subject to criminal or civil liability for failing to discharge those duties but may be subject to administrative sanctions.

(e)        A person that acts under this section with due care, or attempts in good faith to do so, is not liable for the act in a civil action, criminal prosecution, or administrative proceeding.  (1997‑443, s. 20.12(b); 2008‑153, s. 1.)



§ 90-603. Timely notification of next of kin.

§ 90‑603.  Timely notification of next of kin.

A State or local law enforcement officer shall make a reasonable effort to notify the next of kin of an accident‑trauma victim if the individual is hospitalized or dead. Whenever possible, the notification should be delivered in person and without delay after ensuring positive identification. If appropriate under the circumstances, the notification may be given by telephone in accordance with State and local law enforcement departmental policies. In addition to the notification of next of kin made by law enforcement personnel, other emergency rescue or hospital personnel may contact the next of kin, or the nearest organ procurement organization, in order to expedite decision making with regard to potential organ and tissue recovery. (1997‑443, s. 20.12(b).)



§ 90-604. Use of body information tags.

§ 90‑604.  Use of body information tags.

(a)        In order to provide the identifying information necessary to facilitate organ and tissue transplants, a body information tag shall be attached to or transmitted with the body of an accident‑trauma victim by the following persons:

(1)        A law enforcement officer, firefighter, paramedic, or other official emergency rescuer who believes the seriously injured individual to be near death; and

(2)        Hospital personnel, after the individual has been pronounced dead.

(b)        The body information tag shall include information identifying the accident‑trauma victim, identifying whether the individual is an organ donor, and providing any information on the next of kin. The Division of Motor Vehicles shall be responsible for producing and distributing body information tags to all State and local law enforcement departments. In addition, the tags shall be distributed by the Division of Motor Vehicles to all State and local agencies employing firefighters, paramedics, and other emergency and rescue personnel. (1997‑443, s. 20.12(b).)



§§ 90-605 through 90-619. Reserved for future codification purposes.

§§ 90‑605 through 90‑619.  Reserved for future codification purposes.



§ 90-620. Short title.

Article 36.

Massage and Bodywork Therapy Practice.

§ 90‑620.  Short title.

This Article shall be known as the North Carolina Massage and Bodywork Therapy Practice Act. (1998‑230, s. 10.)



§ 90-621. Declaration of purpose.

§ 90‑621.  Declaration of purpose.

The purpose of this Article is to ensure the protection of the health, safety, and welfare of the citizens of this State receiving massage and bodywork therapy services. This purpose is achieved by establishing education and testing standards that ensure competency in the practice of massage and bodywork therapy. Mandatory licensure of those engaged in the practice of massage and bodywork therapy assures the public that each individual has satisfactorily met the standards of the profession and continues to meet both the ethical and competency goals of the profession.  (1998‑230, s. 10; 2008‑224, s. 1.)



§ 90-622. Definitions.

§ 90‑622.  Definitions.

The following definitions apply in this Article:

(1)        Accreditation.  Status granted to a postsecondary institution of higher learning that has met standards set by an accrediting agency recognized by the Secretary of the United States Department of Education. The accreditation for massage and bodywork schools may be institutional or programmatic in nature.

(1a)      Board.  The North Carolina Board of Massage and Bodywork Therapy.

(2)        Board‑approved school.  Any massage and bodywork therapy school or training program in this State or another state that is not otherwise exempt from Board approval, that has met the standards set forth in this Article, and been granted approval by the Board.

(2a)      Criminal history record check.  A report resulting from a request made by the Board to the North Carolina Department of Justice for a history of conviction of a crime, whether a misdemeanor or felony, that bears on an applicant's fitness for licensure to practice massage and bodywork therapy.

(3)        Massage and bodywork therapy.  Systems of activity applied to the soft tissues of the human body for therapeutic, educational, or relaxation purposes. The application may include:

a.         Pressure, friction, stroking, rocking, kneading, percussion, or passive or active stretching within the normal anatomical range of movement.

b.         Complementary methods, including the external application of water, heat, cold, lubricants, and other topical preparations.

c.         The use of mechanical devices that mimic or enhance actions that may possibly be done by the hands.

(3a)      Massage and bodywork therapy school.  Any educational institution that conducts a training program or curriculum for a tuition charge, which is intended to teach adults the knowledge, skills, and abilities necessary for the safe, effective, and ethical practice of massage and bodywork therapy.

(4)        Massage and bodywork therapist.  A person licensed under this Article.

(5)        Practice of massage and bodywork therapy.  The application of massage and bodywork therapy to any person for a fee or other consideration.  (1998‑230, s. 10; 2008‑224, s. 2.)



§ 90-623. License required.

§ 90‑623.  License required.

(a)        A person shall not practice or hold out himself or herself to others as a massage and bodywork therapist without first applying for and receiving from the Board a license to engage in that practice.

(b)        A person holds out himself or herself to others as a massage and bodywork therapist when the person adopts or uses any title or description including "massage therapist", "bodywork therapist", "masseur", "masseuse", "massagist", "somatic practitioner", "body therapist", "structural integrator", or any derivation of those terms that implies this practice.

(c)        It shall be unlawful to advertise using the term "massage therapist" or "bodywork therapist" or any other term that implies a soft tissue technique or method in any public or private publication or communication by a person not licensed under this Article as a massage and bodywork therapist. Any person who holds a license to practice as a massage and bodywork therapist in this State may use the title "Licensed Massage and Bodywork Therapist". No other person shall assume this title or use an abbreviation or any other words, letters, signs, or figures to indicate that the person using the title is a licensed massage and bodywork therapist. An establishment employing or contracting with persons licensed under this Article may advertise on behalf of those persons.

(d)        The practice of massage and bodywork therapy shall not include any of the following:

(1)        The diagnosis of illness or disease.

(2)        Medical procedures, chiropractic adjustive procedures, electrical stimulation, ultrasound, or prescription of medicines.

(3)        The use of modalities for which a license to practice medicine, chiropractic, nursing, physical therapy, occupational therapy, acupuncture, or podiatry is required by law.

(4)        Sexual activity, which shall mean any direct or indirect physical contact, by any person or between persons, which is intended to erotically stimulate either person, or which is likely to cause such stimulation and includes sexual intercourse, fellatio, cunnilingus, masturbation, or anal intercourse. As used in this subdivision, masturbation means the manipulation of any body tissue with the intent to cause sexual arousal. Sexual activity can involve the use of any device or object and is not dependent on whether penetration, orgasm, or ejaculation has occurred.  (1998‑230, s. 10; 2008‑224, s. 3.)



§ 90-624. Exemptions.

§ 90‑624.  Exemptions.

Nothing in this Article shall be construed to prohibit or affect:

(1)        The practice of a profession by persons who are licensed, certified, or registered under other laws of this State and who are performing services within their authorized scope of practice.

(2)        The practice of massage and bodywork therapy by a person employed by the government of the United States while the person is engaged in the performance of duties prescribed by the laws and regulations of the United States.

(3)        The practice of massage and bodywork therapy by persons duly licensed, registered, or certified in another state, territory, the District of Columbia, or a foreign country when incidentally called into this State to teach a course related to massage and bodywork therapy or to consult with a person licensed under this Article.

(4)        Students enrolled in a Board‑approved school while completing a clinical requirement for graduation that shall be performed under the supervision of a person licensed under this Article.

(5)        A person giving massage and bodywork therapy to members of that person's immediate family.

(6)        The practice of movement educators such as dance therapists or teachers, yoga teachers, personal trainers, martial arts instructors, movement repatterning practitioners, and other such professions.

(7)        The practice of techniques that are specifically intended to affect the human energy field.

(8)        A person employed by or contracting with a not‑for‑profit community service organization to perform massage and bodywork therapy on persons who are members of the not‑for‑profit community service organization and are of the same gender as the person giving the massage or bodywork therapy. (1998‑230, s. 10; 2000‑140, s. 93.)



§ 90-625. North Carolina Board of Massage and Bodywork Therapy.

§ 90‑625.  North Carolina Board of Massage and Bodywork Therapy.

(a)        The North Carolina Board of Massage and Bodywork Therapy is created. The Board shall consist of seven members who are residents of this State and are as follows:

(1)        Five members shall be massage and bodywork therapists who have been licensed under this Article and have been in the practice of massage and bodywork therapy for at least five of the last seven years prior to their serving on the Board. Consideration shall be given to geographical distribution, practice setting, clinical specialty, involvement in massage and bodywork therapy education, and other factors that will promote diversity of the profession on the Board. Two of the five members shall be appointed by the General Assembly, upon the recommendation of the Speaker of the House of Representatives, two shall be appointed by the General Assembly, upon the recommendation of the President Pro Tempore of the Senate, and one shall be appointed by the Governor.

(2)        One member shall be a physician licensed pursuant to Article 1 of Chapter 90 of the General Statutes or a person once licensed as a physician whose license lapsed while the person was in good standing with the profession and eligible for licensure. The appointment shall be made by the Governor and may be made from a list provided by the North Carolina Medical Society.

(3)        One member shall be a member of the general public who shall not be licensed under Chapter 90 of the General Statutes or the spouse of a person who is so licensed, or have any financial interest, directly or indirectly, in the profession regulated under this Article. The appointment shall be made by the Governor.

(b)        Legislative appointments shall be made in accordance with G.S. 120‑121. A vacancy in a legislative appointment shall be filled in accordance with G.S. 120‑122.

(c)        Each member of the Board shall serve for a term of three years, ending on June 30 of the last year of the term. A member shall not be appointed to serve more than two consecutive terms.

(d)        The Board shall elect annually a chair and other officers as it deems necessary. The Board shall meet as often as necessary for the conduct of business but no less than twice a year. The Board shall establish procedures governing the calling, holding, and conducting of regular and special meetings. A majority of the Board shall constitute a quorum.

(e)        Each member of the Board may receive per diem and reimbursement for travel and subsistence as set forth in G.S. 93B‑5.

(f)         Members may be removed by the official who appointed the member for neglect of duty, incompetence, or unprofessional conduct. A member subject to disciplinary proceedings as a licensee or other professional credential shall be disqualified from participating in the official business of the Board until the charges have been resolved by a determination that the misconduct does not rise to the level of disciplinary action resulting in the suspension or revocation of the member's professional credential.  (1998‑230, s. 10; 2008‑224, s. 4.)



§ 90-626. Powers and duties.

§ 90‑626.  Powers and duties.

The Board shall have the following powers and duties:

(1)        Represent the diversity within the profession at all times when making decisions and stay current and informed regarding the various branches of massage and bodywork therapy practice.

(2)        Evaluate the qualifications of applicants for licensure under this Article.

(3)        Issue, renew, deny, suspend, or revoke licenses under this Article.

(4)        Reprimand or otherwise discipline licensees under this Article.

(5)        Conduct investigations to determine whether violations of this Article exist or constitute grounds for disciplinary action against licensees under this Article.

(5a)      Approve and regulate massage and bodywork schools, not otherwise exempt from the requirements of Board approval, by formulating the criteria and standards for approval of massage and bodywork schools, investigating massage and bodywork schools applying for approval, issuing approvals to massage and bodywork schools that meet the standards established by the Board, providing periodic inspections of approved massage and bodywork schools, and requiring periodic reports of approved massage and bodywork schools.

(6)        Conduct administrative hearings in accordance with Chapter 150B of the General Statutes when a contested case, as defined in G.S. 150B‑2(2), arises under this Article.

(7)        Employ professional, clerical, or other special personnel necessary to carry out the provisions of this Article and purchase or rent necessary office space, equipment, and supplies.

(8)        Pursuant to the maximum amounts set by this Article and other specific authority authorizing fees, establish reasonable fees for applications for examination, certificates of licensure and renewal, approval of massage and bodywork therapy schools, and other services provided by the Board.

(9)        Adopt, amend, or repeal any rules necessary to carry out the purposes of this Article and the duties and responsibilities of the Board, including rules related to the approval of massage and bodywork therapy schools, continuing education providers, examinations for licensure, the practice of advanced techniques or specialties, and massage and bodywork therapy establishments. Any rules adopted or amended shall take into account the educational standards of national bodywork and massage therapy associations and professional organizations.

(10)      Appoint from its own membership one or more members to act as representatives of the Board at any meeting where such representation is deemed desirable.

(11)      Maintain a record of all proceedings and make available to certificate holders and other concerned parties an annual report of the Board.

(12)      Adopt a seal containing the name of the Board for use on all certificates and official reports issued by it.

(13)      Provide a system for grievances to be presented and resolved.

(14)      Assess civil penalties pursuant to G.S. 90‑634.1.

(15)      Assess the costs of disciplinary actions pursuant to G.S. 90‑634.1(d).

The powers and duties set out in this section are granted for the purpose of enabling the Board to safeguard the public health, safety, and welfare against unqualified or incompetent practitioners and are to be liberally construed to accomplish this objective.  (1998‑230, s. 10; 2003‑348, s. 3; 2008‑224, ss. 6, 7.)



§ 90-627. Custody and use of funds.

§ 90‑627.  Custody and use of funds.

All fees and other moneys collected and received by the Board shall be used for the purposes of implementing this Article. (1998‑230, s. 10.)



§ 90-628. Expenses and fees.

§ 90‑628.  Expenses and fees.

(a)        All salaries, compensation, and expenses incurred or allowed for the purposes of this Article shall be paid by the Board exclusively out of the fees received by the Board as authorized by this Article or from funds received from other sources. In no case shall any salary, expense, or other obligations of the Board be charged against the General Fund.

(b)        The Board may impose the following fees up to the amounts listed below:

(1)       Application for license.............................................................................. $20.00

(2)       Initial license fee....................................................................................... 150.00

(3)       License renewal....................................................................................... 100.00

(4)       Late renewal penalty.................................................................................. 75.00

(5)       Repealed by Session Laws 2008‑224, s. 8, effective August 17, 2008.

(6)       Duplicate license........................................................................................ 25.00

(7)        Repealed by Session Laws 2008‑224, s. 8, effective August 17, 2008.  (1998‑230, s. 10; 2008‑224, s. 8.)



§ 90-629. Requirements for licensure.

§ 90‑629.  Requirements for licensure.

Upon application to the Board and the payment of the required fees, an applicant may be licensed as a massage and bodywork therapist if the applicant meets all of the following qualifications:

(1)        Has obtained a high school diploma or equivalent.

(2)        Is 18 years of age or older.

(3)        Is of good moral character as determined by the Board.

(4)        Has successfully completed a training program consisting of a minimum of 500 in‑class hours of supervised instruction at a Board‑approved school.

(5)        Has passed a competency assessment examination that meets generally accepted psychometric principles and standards and is approved by the Board.

(6)        Has submitted fingerprint cards in a form acceptable to the Board at the time the license application is filed and consented to a criminal history record check by the North Carolina Department of Justice.  (1998‑230, s. 10; 2008‑224, s. 9.)



§ 90-629.1. Criminal history record checks of applicants for licensure.

§ 90‑629.1.  Criminal history record checks of applicants for licensure.

(a)        All applicants for licensure shall consent to a criminal history record check. Refusal to consent to a criminal history record check may constitute grounds for the Board to deny licensure to an applicant. The Board shall ensure that the State and national criminal history of an applicant is checked. The Board shall be responsible for providing to the North Carolina Department of Justice the fingerprints of the applicant to be checked, a form signed by the applicant consenting to the criminal record check and the use of fingerprints and other identifying information required by the State or National Repositories, and any additional information required by the Department of Justice. The Board shall keep all information obtained pursuant to this section confidential.

(b)        The cost of the criminal history record check and the fingerprinting shall be borne by the applicant.

(c)        If an applicant's criminal history record check reveals one or more criminal convictions, the conviction shall not automatically bar licensure. The Board shall consider all of the following factors regarding the conviction:

(1)        The level of seriousness of the crime.

(2)        The date of the crime.

(3)        The age of the person at the time of the conviction.

(4)        The circumstances surrounding the commission of the crime, if known.

(5)        The nexus between the criminal conduct of the person and the job duties of the position to be filled.

(6)        The person's prison, jail, probation, parole, rehabilitation, and employment records since the date the crime was committed.

If, after reviewing the factors, the Board determines that any of the grounds set forth in the subdivisions of G.S. 90‑633(a) exist, the Board may deny licensure of the applicant. The Board may disclose to the applicant information contained in the criminal history record check that is relevant to the denial. The Board shall not provide a copy of the criminal history record check to the applicant. The applicant shall have the right to appear before the Board to appeal the Board's decision. However, an appearance before the full Board shall constitute an exhaustion of administrative remedies in accordance with Chapter 150B of the General Statutes.

(d)        The Board, its officers, and employees, acting in good faith and in compliance with this section, shall be immune from civil liability for denying licensure to an applicant based on information provided in the applicant's criminal history record check.  (2008‑224, s. 10.)



§ 90-630: Repealed by Session Laws 2008-224, s. 11, effective August 17, 2008.

§ 90‑630:  Repealed by Session Laws 2008‑224, s. 11, effective August 17, 2008.



§ 90-630.1. Licensure by endorsement.

§ 90‑630.1.  Licensure by endorsement.

(a)        The Board may issue a license to a practitioner who is duly licensed, certified, or registered as a massage and bodywork therapist under the laws of another jurisdiction. The practitioner shall be eligible for licensure by endorsement if all of the following qualifications are met:

(1)        The applicant meets the requirements of G.S. 90‑629(1), (2), (3), and (6) and submits the required application and fees to the Board.

(2)        The applicant currently holds a valid license, certificate, or registration as a massage and bodywork therapist in another jurisdiction, and that jurisdiction's requirements for licensure, certification, or registration as a massage and bodywork therapist are substantially equivalent to or exceed the requirements for licensure under this Article.

(3)        The applicant is currently a practitioner in good standing, with no disciplinary proceeding or unresolved complaint pending in any jurisdiction at the time a license is to be issued in this State.

(4)        The applicant passes a jurisprudence examination administered by the Board regarding laws and rules adopted by the Board for licensure under this Article.

(5)        The applicant, including applicants credentialed in a foreign country, demonstrates satisfactory proof of proficiency in the English language.

(b)        The Board may issue a license by endorsement to a practitioner from another state that does not license, certify, or register massage and bodywork therapists if all of the following qualifications are met:

(1)        The applicant meets the requirements of G.S. 90‑629(1), (2), (3), and (6) and submits the required application and fees to the Board.

(2)        The applicant has passed a competency assessment examination that meets generally accepted psychometric principles and standards and is approved by the Board.

(3)        The applicant has graduated from a massage and bodywork therapy school that: (i) offers a curriculum that meets or is substantially equivalent to the standards set forth in the Board's criteria for school approval; and (ii) is licensed or approved by the regulatory authority for schools of massage and bodywork therapy in the state, province, territory, or country in which it operates or is exempt by law.

(4)        The applicant is currently a practitioner in good standing, with no disciplinary proceeding or unresolved complaint pending in any jurisdiction at the time a license is to be issued in this State.

(5)        The applicant passes a jurisprudence examination administered by the Board regarding laws and rules adopted by the Board for licensure under this Article.

(6)        The applicant, including an applicant credentialed in a foreign country, demonstrates satisfactory proof of proficiency in the English language.

(7)        Notwithstanding the requirements of subdivisions (2) and (3) of this subsection, the applicant has other credentials, to be reviewed by the Board on a case‑by‑case basis, that are deemed by the Board to be substantially equivalent to the requirements in subdivisions (2) and (3) of this subsection.

(c)        The Board shall maintain a list of jurisdictions whose regulatory standards for the practice of massage and bodywork therapy have been determined by the Board to be substantially equivalent to or to exceed the requirements for licensure under this Article.  (2008‑224, s. 12.)



§ 90-631. Massage and bodywork therapy schools.

§ 90‑631.  Massage and bodywork therapy schools.

(a)        The Board shall establish rules for the approval of massage and bodywork therapy schools. These rules shall include:

(1)        Basic curriculum standards that ensure graduates have the education and skills necessary to carry out the safe and effective practice of massage and bodywork therapy.

(2)        Standards for faculty and learning resources.

(3)        Requirements for reporting changes in instructional staff and curriculum.

(4)        A description of the process used by the Board to approve a school.

Any school that offers a training program in massage and bodywork therapy, not otherwise exempt from the requirements of Board approval, shall submit an application for approval to the Board. If a massage and bodywork therapy school offers training programs at more than one physical location, each location shall constitute a separate massage and bodywork therapy school. The Board shall grant approval to a school, whether in this State or another state, that meets the criteria established by the Board. The Board shall maintain a list of approved schools and a list of community college programs operating pursuant to subsection (b) of this section.

(a1)      The Board shall have general supervision over massage and bodywork therapy schools, not otherwise exempt from the requirements of Board approval, in this State for the purpose of protecting the health, safety, and welfare of the public by requiring that massage and bodywork therapy schools carry out their advertised promises and contracts made with their students and patrons and by requiring that approved massage and bodywork therapy schools maintain:

(1)        Adequate, safe, and sanitary facilities.

(2)        Sufficient and qualified instructional and administrative staff.

(3)        Satisfactory programs of operation and instructions.

(b)        A massage and bodywork therapy program operated by a North Carolina community college that is accredited by the Southern Association of Colleges and Schools is exempt from the approval process, licensure process, or both, established by the Board. The college shall certify annually to the Board that the program meets or exceeds the minimum standards for curriculum, faculty, and learning resources established by the Board. Students who complete the program shall qualify for licenses from the Board as if the program were approved, licensed, or both, by the Board.

(c)        A massage and bodywork therapy program operated by a degree or diploma granting college or university that offers a degree or diploma in massage therapy and is accredited by any accrediting agency that is recognized by the United States Department of Education and is licensed by the North Carolina Community College System or The University of North Carolina Board of Governors is exempt from the approval process, licensure process, or both, established by the Board. The college or university shall certify annually to the Board that the program meets or exceeds the minimum standards for curriculum, faculty, and learning resources established by the Board. Students who complete the program shall qualify for licenses from the Board as if the program were approved, licensed, or both, by the Board.  (1998‑230, s. 10; 2005‑276, s. 8.15(a); 2008‑224, ss. 13, 14.)



§ 90-631.1. Massage and bodywork therapy school approval required.

§ 90‑631.1.  Massage and bodywork therapy school approval required.

Unless exempt from the Board approval process, no individual, association, partnership, corporation, or other entity shall open, operate, or advertise a massage and bodywork therapy school in this State unless it has first complied with all the requirements of this Article and rules adopted by the Board and has been approved by the Board.  (2008‑224, s. 15.)



§ 90-631.2. Authority to establish fees for massage and bodywork therapy school approval.

§ 90‑631.2.  Authority to establish fees for massage and bodywork therapy school approval.

(a)        The Board shall establish a schedule of fees for approvals and renewals granted and for inspections performed pursuant to this Article. The fees collected under this section are intended to cover the administrative costs of the approval programs. No fee for application approval or renewal of approval shall be refunded in the event the application is rejected or the approval suspended or revoked.

(b)        Fees for Board approval of schools are as follows:

(1)     Request for Application Approval Package                                             $20.00

(2)     Initial application for approval (one program)                                       2,000.00

(3)     Initial application for approval of additional

programs (same location)                                                                      750.00

(4)     Inspection for initial approval or renewal (one program)                       1,500.00

(5)     Inspection for initial approval or renewal of additional

programs (same location)                                                                      500.00

(6)     Renewal of approval (one program)                                                     1,000.00

(7)     Renewal of approval (each additional program)                                       750.00

(c)        Renewal inspections shall not occur more frequently than every three years, unless necessary.

(d)        A school that is required to have more than one inspection in a fiscal year in order to investigate or verify areas of noncompliance with the standards for school approval shall pay a fee of one thousand five hundred dollars ($1,500) for each additional inspection.  (2008‑224, s. 15.)



§ 90-631.3. Grounds for suspension, revocation, or refusal of massage and bodywork therapy school approval; notice and hearing; judicial review.

§ 90‑631.3.  Grounds for suspension, revocation, or refusal of massage and bodywork therapy school approval; notice and hearing; judicial review.

(a)        The Board may deny, suspend, revoke, or refuse to approve a massage and bodywork therapy school for any of the following reasons:

(1)        The employment of fraud, deceit, or misrepresentation in obtaining or attempting to obtain approval of a massage and bodywork therapy school.

(2)        Engaging in any act or practice in violation of any of the provisions of this Article or of any of the rules adopted by the Board, or aiding, abetting, or assisting any other person in the violation of the provisions of this Article or rules adopted by the Board.

(3)        Failure to require that its students must complete the minimum standards in order to graduate.

(4)        Operating a massage and bodywork therapy school without approval from this Board.

(5)        Engaging in conduct that could result in harm or injury to the public.

(6)        The employment of fraud, deceit, or misrepresentation when communicating with the general public, health care professionals, or other business professionals.

(7)        Falsely holding out a massage and bodywork therapy school as approved by this Board.

(8)        Failure to allow authorized representatives of the Board to conduct inspections of the massage and bodywork therapy school or refusing to make available to the Board, following written notice to the massage and bodywork therapy school, the requested information pertaining to the requirements for approval set forth in this Article.

(9)        Failure to notify the Board in writing within 30 days of any notification it receives from its accrediting agency or the United States Department of Education Office of Postsecondary Education of a show cause action, probation action, or denial of accreditation.

(10)      The applicant for or holder of massage and bodywork therapy school approval has pleaded guilty, entered a plea of nolo contendere, or has been found guilty of a crime involving moral turpitude by a judge or jury in any state or federal court.

(b)        A refusal to issue, refusal to renew, or suspension or revocation of massage and bodywork therapy school approval under this section shall be made in accordance with Chapter 150B of the General Statutes.  (2008‑224, s. 15.)



§ 90-632. License renewal and continuing education.

§ 90‑632.  License renewal and continuing education.

(a)        The license to practice under this Article shall be renewed every two years.

(b)        The continuing education requirement for the initial license renewal is as follows:

(1)        If the licensure period is two years or more, each licensee shall submit to the Board evidence of the successful completion of at least 24 hours of study, as approved by the Board, since the initial licensure application date in the practice of massage and bodywork therapy.

(2)        If the licensure period is less than two years, but more than one year, each licensee shall submit to the Board evidence of the successful completion of at least 12 hours of study, as approved by the Board, since the initial licensure application date in the practice of massage and bodywork therapy.

(c)        For subsequent license renewals, each licensee shall submit to the Board evidence of the successful completion of at least 24 hours of study, as approved by the Board, since the previous licensure renewal submission date in the practice of massage and bodywork therapy.  (1998‑230, s. 10; 2008‑224, s. 16.)



§ 90-633. Disciplinary action.

§ 90‑633.  Disciplinary action.

(a)        The Board may deny, suspend, revoke, or refuse to license a massage and bodywork therapist or applicant for any of the following:

(1)        The employment of fraud, deceit, or misrepresentation in obtaining or attempting to obtain a license or the renewal of a license.

(2)        The use of drugs or intoxicating liquors to an extent that affects professional competency.

(3)        Conviction of an offense under any municipal, State, or federal narcotic or controlled substance law.

(4)        Conviction of a felony or other public offense involving moral turpitude.

(5)        An adjudication of insanity or incompetency.

(6)        Engaging in any act or practice in violation of any of the provisions of this Article or of any of the rules adopted by the Board, or aiding, abetting, or assisting any other person in the violation of these provisions or rules. For purposes of this subdivision, the phrase "aiding, abetting, or assisting any other person" does not include acts intended to inform the individual who is not in compliance with this Article of the steps necessary to comply with this Article or any rules adopted by the Board.

(7)        The commission of an act of malpractice, gross negligence, or incompetency.

(8)        Practice as a licensee under this Article without a valid certificate or renewal.

(9)        Engaging in conduct that could result in harm or injury to the public.

(10)      The employment of fraud, deceit, or misrepresentation when communicating with the general public, health care professionals, or other business professionals.

(11)      Falsely holding out himself or herself as licensed or certified in any discipline of massage and bodywork therapy without successfully completing training approved by the Board in that specialty.

(12)      The application of systems of activity by a massage and bodywork therapist during the course of therapy with the intent of providing sexual stimulation or otherwise pursuing sexual contact.

(b)        The Board may reinstate a revoked license, revoke censure or other judgment, or remove other licensure restrictions if the Board finds that the reasons for revocation, censure, or other judgment or other licensure restrictions no longer exist and the massage and bodywork therapist or applicant can reasonably be expected to safely and properly practice as a massage and bodywork therapist.  (1998‑230, s. 10; 2008‑224, s. 17.)



§ 90-634. Enforcement; injunctive relief.

§ 90‑634.  Enforcement; injunctive relief.

(a)        It is unlawful for a person not licensed or exempted under this Article to engage in any of the following:

(1)        Practice of massage and bodywork therapy.

(2)        Advertise, represent, or hold out himself or herself to others to be a massage and bodywork therapist.

(3)        Use any title descriptive of any branch of massage and bodywork therapy, as provided in G.S. 90‑623, to describe his or her practice.

(b)        A person who violates subsection (a) of this section shall be guilty of a Class 1 misdemeanor.

(b1)      Unless exempt from the approval process, it is unlawful for an individual, association, partnership, corporation, or other entity to open, operate, or advertise a massage and bodywork therapy school without first having obtained the approval required by G.S. 90‑631.1.

(b2)      An individual, association, partnership, corporation, or other entity that violates subsection (b1) of this section shall be guilty of a Class 3 misdemeanor.

(c)        The Board may make application to superior court for an order enjoining a violation of this Article. Upon a showing by the Board that a person, association, partnership, corporation, or other entity has violated or is about to violate this Article, the court may grant an injunction, restraining order, or take other appropriate action.  (1998‑230, s. 10; 2008‑224, s. 18; 2009‑570, s. 12.)



§ 90-634.1. Civil penalties; disciplinary costs.

§ 90‑634.1.  Civil penalties; disciplinary costs.

(a)        Authority to Assess Civil Penalties.  The Board may assess a civil penalty not in excess of one thousand dollars ($1,000) for the violation of any section of this Article or the violation of any rules adopted by the Board. The continuation of the same act for which the penalty is imposed shall not be the basis for an additional penalty unless the penalty is imposed against the same party who has repeated the same act for which the discipline has previously been imposed. The clear proceeds of any civil penalty assessed under this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(b)        Consideration Factors.  Before imposing and assessing a civil penalty, the Board shall consider the following factors:

(1)        The nature, gravity, and persistence of the particular violation.

(2)        The appropriateness of the imposition of a civil penalty when considered alone or in combination with other punishment.

(3)        Whether the violation was willful and malicious.

(4)        Any other factors that would tend to mitigate or aggravate the violations found to exist.

(c)        Schedule of Civil Penalties.  The Board shall establish a schedule of civil penalties for violations of this Article and rules adopted by the Board.

(d)        Transcriptions Costs.  The Board may assess the costs of transcriptions of a disciplinary hearing held by the Board or the Office of Administrative Hearings to include the recording of the hearing by a court reporter and transcription of the proceeding against a person found to be in violation of this Article or rules adopted by the Board.  (2003‑348, s. 4; 2008‑224, s. 19.)



§ 90-635. Third-party reimbursement.

§ 90‑635.  Third‑party reimbursement.

Nothing in this Article shall be construed to require direct third‑party reimbursement to persons licensed under this Article. (1998‑230, s. 10.)



§ 90-636. Regulation by county or municipality.

§ 90‑636.  Regulation by county or municipality.

Nothing in this Article shall be construed to prohibit a county or municipality from regulating persons covered by this Article, however, a county or municipality may not impose regulations that are inconsistent with this Article. (1998‑230, s. 10.)



§§ 90-637 through 90-639. Reserved for future codification purposes.

§§ 90‑637 through 90‑639.  Reserved for future codification purposes.



§ 90-640. Identification badges required.

Article 37.

Health Care Practitioner Identification.

§ 90‑640.  Identification badges required.

(a)        For purposes of this section, "health care practitioner" means an individual who is licensed, certified, or registered to engage in the practice of medicine, nursing, dentistry, pharmacy, or any related occupation involving the direct provision of health care to patients.

(b)        When providing health care to a patient, a health care practitioner shall wear a badge or other form of identification displaying in readily visible type the individual's name and the license, certification, or registration held by the practitioner. If the identity of the individual's license, certification, or registration is commonly expressed by an abbreviation rather than by full title, that abbreviation may be used on the badge or other identification.

(c)        The badge or other form of identification is not required to be worn if the patient is being seen in the health care practitioner's office and, the name and license of the practitioner can be readily determined by the patient from a posted license, a sign in the office, a brochure provided to patients, or otherwise.

(d)        Each licensing board or other regulatory authority for health care practitioners may adopt rules for exemptions from wearing a badge or other form of identification, or for allowing use of the practitioner's first name only, when necessary for the health care practitioner's safety or for therapeutic concerns.

(e)        Violation of this section is a ground for disciplinary action against the health care practitioner by the practitioner's licensing board or other regulatory authority. (1999‑320, s. 1.)



§§ 90-641 through 90-645. Reserved for future codification purposes.

§§ 90‑641 through 90‑645.  Reserved for future codification purposes.



§ 90-646. Short title.

Article 38.

Respiratory Care Practice Act.

§ 90‑646.  Short title.

This Article may be cited as the "Respiratory Care Practice Act". (2000‑162, s. 1.)



§ 90-647. Purpose.

§ 90‑647.  Purpose.

The General Assembly finds that the practice of respiratory care in the State of North Carolina affects the public health, safety, and welfare and that the mandatory licensure of persons who engage in respiratory care is necessary to ensure a minimum standard of competency. It is the purpose and intent of this Article to protect the public from the unqualified practice of respiratory care and from unprofessional conduct by persons licensed pursuant to this Article. (2000‑162, s. 1.)



§ 90-648. Definitions.

§ 90‑648.  Definitions.

The following definitions apply in this Article:

(1)        Board.  The North Carolina Respiratory Care Board.

(2)        Diagnostic testing.  Cardiopulmonary procedures and tests performed on the written order of a physician licensed under Article 1 of this Chapter that provide information to the physician to formulate a diagnosis of the patient's condition. The tests and procedures may include pulmonary function testing, electrocardiograph testing, cardiac stress testing, and sleep related testing.

(3)        Direct supervision.  The authority and responsibility to direct the performance of activities as established by policies and procedures for safe and appropriate completion of services.

(4)        Individual.  A human being.

(5)        License.  A certificate issued by the Board recognizing the person named therein as having met the requirements to practice respiratory care as defined in this Article.

(6)        Licensee.  A person who has been issued a license under this Article.

(7)        Medical director.  An appointed physician who is licensed under Article 1 of this Chapter and a member of the entity's medical staff, and who is granted the authority and responsibility for assuring and establishing policies and procedures and that the provision of such is provided to the quality, safety, and appropriateness standards as recognized within the defined scope of practice for the entity.

(8)        Person.  An individual, corporation, partnership, association, unit of government, or other legal entity.

(9)        Physician.  A doctor of medicine licensed by the State of North Carolina in accordance with Article 1 of this Chapter.

(10)      Practice of respiratory care.  As defined by the written order of a physician licensed under Article 1 of this Chapter, the observing and monitoring of signs and symptoms, general behavior, and general physical response to respiratory care treatment and diagnostic testing, including the determination of whether such signs, symptoms, reactions, behavior, or general response exhibit abnormal characteristics, and the performance of diagnostic testing and therapeutic application of:

a.         Medical gases, humidity, and aerosols including the maintenance of associated apparatus, except for the purpose of anesthesia.

b.         Pharmacologic agents related to respiratory care procedures, including those agents necessary to perform hemodynamic monitoring.

c.         Mechanical or physiological ventilatory support.

d.         Cardiopulmonary resuscitation and maintenance of natural airways, the insertion and maintenance of artificial airways under the direct supervision of a recognized medical director in a health care environment which identifies these services within the scope of practice by the facility's governing board.

e.         Hyperbaric oxygen therapy.

f.          New and innovative respiratory care and related support activities in appropriately identified environments and under the training and practice guidelines established by the American Association of Respiratory Care.

The term also means the interpretation and implementation of a physician's written or verbal order pertaining to the acts described in this subdivision.

(11)      Respiratory care.  As defined by the written order of a physician licensed under Article 1 of Chapter 90, the treatment, management, diagnostic testing, and care of patients with deficiencies and abnormalities associated with the cardiopulmonary system.

(12)      Respiratory care practitioner.  A person who has been licensed by the Board to engage in the practice of respiratory care.

(13)      Support activities.  Procedures that do not require formal academic training, including the delivery, setup, and maintenance of apparatus. The term also includes giving instructions on the use, fitting, and application of apparatus, but does not include therapeutic evaluation and assessment. (2000‑162, s. 1.)



§ 90-649. North Carolina Respiratory Care Board; creation.

§ 90‑649.  North Carolina Respiratory Care Board; creation.

(a)        The North Carolina Respiratory Care Board is created. The Board shall consist of 10 members as follows:

(1)        Two members shall be respiratory care practitioners.

(2)        Four members shall be physicians licensed to practice in North Carolina, and whose primary practice is Pulmonology, Anesthesiology, Critical Care Medicine, or whose specialty is Cardiothoracic Disorders.

(3)        One member shall represent the North Carolina Hospital Association.

(4)        One member shall represent the North Carolina Association of Medical Equipment Services.

(5)        Two members shall represent the public at large.

(b)        Members of the Board shall be citizens of the United States and residents of this State. The respiratory care practitioner members shall have practiced respiratory care for at least five years and shall be licensed under this Article. The public members shall not be: (i) a respiratory care practitioner, (ii) an agent or employee of a person engaged in the profession of respiratory care, (iii) a health care professional licensed under this Chapter or a person enrolled in a program to become a licensed health care professional, (iv) an agent or employee of a health care institution, a health care insurer, or a health care professional school, (v) a member of an allied health profession or a person enrolled in a program to become a member of an allied health profession, or (vi) a spouse of an individual who may not serve as a public member of the Board. (2000‑162, s. 1; 2003‑384, s. 1.)



§ 90-650. Appointments and removal of Board members; terms and compensation.

§ 90‑650.  Appointments and removal of Board members; terms and compensation.

(a)        The members of the Board shall be appointed as follows:

(1)        The Governor shall appoint the public members described in G.S. 90‑649(a)(5).

(2)        The General Assembly, upon the recommendation of the Speaker of the House of Representatives, shall appoint one of the respiratory care practitioner members described in G.S. 90‑649(a)(1) and one of the physician members described in G.S. 90‑649(a)(2) in accordance with G.S. 120‑121.

(3)        The General Assembly, upon the recommendation of the President Pro Tempore of the Senate, shall appoint one of the respiratory care practitioner members described in G.S. 90‑649(a)(1) and one of the physician members described in G.S. 90‑649(a)(2) in accordance with G.S. 120‑121.

(4)        The North Carolina Medical Society shall appoint one of the physician members described in G.S. 90‑649(a)(2).

(5)        The Old North State Medical Society shall appoint one of the physician members described in G.S. 96‑649(a)(2).

(6)        The North Carolina Hospital Association shall appoint the member described in G.S. 90‑649(a)(3).

(7)        The North Carolina Association of Medical Equipment Services shall appoint the member described in G.S. 90‑649(a)(4).

(b)        Members of the Board shall take office on the first day of November immediately following the expired term of that office and shall serve for a term of three years and until their successors are appointed and qualified. No member shall serve on the Board for more than two consecutive terms.

(c)        The Governor may remove members of the Board, after notice and an opportunity for hearing, for incompetence, neglect of duty, unprofessional conduct, conviction of any felony, failure to meet the qualifications of this Article, or committing any act prohibited by this Article.

(d)        Any vacancy shall be filled by the authority originally filling that position, except that any vacancy in appointments by the General Assembly shall be filled in accordance with G.S. 120‑122. Appointees to fill vacancies shall serve the remainder of the unexpired term and until their successors have been duly appointed and qualified.

(e)        Members of the Board shall receive no compensation for their services but shall be entitled to travel, per diem, and other expenses authorized by G.S. 93B‑5.

(f)         Individual members shall be immune from civil liability arising from activities performed within the scope of their official duties. (2000‑162, s. 1.)



§ 90-651. Election of officers; meetings of the Board.

§ 90‑651.  Election of officers; meetings of the Board.

(a)        The Board shall elect a chair and a vice‑chair who shall hold office according to rules adopted pursuant to this Article, except that all officers shall be elected annually by the Board for one‑year terms and shall serve until their successors are elected and qualified.

(b)        The Board shall hold at least two regular meetings each year as provided by rules adopted pursuant to this Article. The Board may hold additional meetings upon the call of the chair or any two Board members. A majority of the Board membership shall constitute a quorum. (2000‑162, s. 1.)



§ 90-652. Powers and duties of the Board.

§ 90‑652.  Powers and duties of the Board.

The Board shall have the power and duty to:

(1)        Determine the qualifications and fitness of applicants for licensure, renewal of licensure, and reciprocal licensure. The Board shall, in its discretion, investigate the background of an applicant to determine the applicant's qualifications with due regard given to the applicant's competency, honesty, truthfulness, and integrity. The Department of Justice may provide a criminal record check to the Board for a person who has applied for a license through the Board. The Board shall provide to the Department of Justice, along with the request, the fingerprints of the applicant, any additional information required by the Department of Justice, and a form signed by the applicant consenting to the check of the criminal record and to the use of the fingerprints and other identifying information required by the State or national repositories. The applicant's fingerprints shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of the fingerprints to the Federal Bureau of Investigation for a national criminal history check. The Board shall keep all information pursuant to this subdivision privileged, in accordance with applicable State law and federal guidelines, and the information shall be confidential and shall not be a public record under Chapter 132 of the General Statutes. The Board shall collect any fees required by the Department of Justice and shall remit the fees to the Department of Justice for expenses associated with conducting the criminal history record check.

(2)        Establish and adopt rules necessary to conduct its business, carry out its duties, and administer this Article.

(3)        Adopt and publish a code of ethics.

(4)        Deny, issue, suspend, revoke, and renew licenses in accordance with this Article.

(5)        Conduct investigations, subpoena individuals and records, and do all other things necessary and proper to discipline persons licensed under this Article and to enforce this Article.

(6)        Employ professional, clerical, investigative, or special personnel necessary to carry out the provisions of this Article and purchase or rent office space, equipment, and supplies.

(7)        Adopt a seal by which it shall authenticate its proceedings, official records, and licenses.

(8)        Conduct administrative hearings in accordance with Article 3A of Chapter 150B of the General Statutes.

(9)        Establish certain reasonable fees as authorized by this Article for applications for examination, licensure, provisional licensure, renewal of licensure, and other services provided by the Board.

(10)      Submit an annual report to the North Carolina Medical Board, the North Carolina Hospital Association, the North Carolina Society of Respiratory Care, the Governor, and the General Assembly of all the Board's official actions during the preceding year, together with any recommendations and findings regarding improvements of the practice of respiratory care.

(11)      Publish and make available upon request the licensure standards prescribed under this Article and all rules adopted pursuant to this Article.

(12)      Request and receive the assistance of State educational institutions or other State agencies.

(13)      Establish and approve continuing education requirements for persons seeking licensure under this Article. (2000‑162, s. 1; 2003‑384, s. 2; 2004‑89, s. 1.)



§ 90-653. Licensure requirements; examination.

§ 90‑653.  Licensure requirements; examination.

(a)        Each applicant for licensure under this Article shall meet the following requirements:

(1)        Submit a completed application as required by the Board.

(2)        Submit any fees required by the Board.

(3)        Submit to the Board written evidence, verified by oath, that the applicant has successfully completed the minimal requirements of a respiratory care education program as approved by the Commission for Accreditation of Allied Health Educational Programs, or the Canadian Council on Accreditation for Respiratory Therapy Education.

(4)        Submit to the Board written evidence, verified by oath, that the applicant has successfully completed the minimal requirements for Basic Cardiac Life Support as recognized by the American Heart Association, the American Red Cross, or the American Safety and Health Institute.

(5)        Pass the entry‑level examination given by the National Board for Respiratory Care, Inc.

(b)        At least three times each year, the Board shall cause the examination required in subdivision (5) of subsection (a) of this section to be given to applicants at a time and place to be announced by the Board. Any applicant who fails to pass the first examination may take additional examinations in accordance with rules adopted pursuant to this Article. (2000‑162, s. 1; 2003‑384, s. 3.)



§ 90-654. Temporary license.

§ 90‑654.  Temporary license.

Upon application and payment of the required fees, the Board may grant a temporary license to a person who, at the time of application, submits notarized copies of the items required in G.S. 90‑653(a)(3) through (a)(5) while awaiting official copies of the items from the issuing agency. The temporary license shall be valid for a period not to exceed 90 days from the date of application. (2000‑162, s. 1; 2003‑384, s. 4.)



§ 90-655. Licensure by reciprocity.

§ 90‑655.  Licensure by reciprocity.

The Board may grant, upon application and the payment of proper fees, a license to a person who, at the time of application holds a valid license, certificate, or registration as a respiratory care practitioner issued by another state or a political territory or jurisdiction acceptable to the Board if, in the Board's determination, the requirements for that license, certificate, or registration are substantially the same as the requirements for licensure under this Article. (2000‑162, s. 1.)



§ 90-656. Provisional license.

§ 90‑656.  Provisional license.

The Board may grant a provisional license for a period not exceeding 12 months to any applicant who has successfully completed the education requirements under G.S. 90‑653(a)(3) and has made application to take the examination required under G.S. 90‑653(a)(5). A provisional license allows the individual to practice respiratory care under the direct supervision of a respiratory care practitioner and in accordance with rules adopted pursuant to this Article. A license granted under this section shall contain an endorsement indicating that the license is provisional and stating the terms and conditions of its use by the licensee and shall state the date the license was granted and the date it expires. (2000‑162, s. 1; 2003‑384, s. 5.)



§ 90-657. Notification of applicant following evaluation of application.

§ 90‑657.  Notification of applicant following evaluation of application.

After evaluation of the application and of any other evidence required from the applicant by the Board, the Board shall notify each applicant that the application and evidence submitted are satisfactory and accepted or unsatisfactory and rejected. If the application and evidence is rejected, the notice shall state the reasons for the rejection. (2000‑162, s. 1.)



§ 90-658. License as property of the Board; display requirement; renewal; inactive status.

§ 90‑658.  License as property of the Board; display requirement; renewal; inactive status.

(a)        A license issued by the Board is the property of the Board and shall be surrendered by the licensee to the Board on demand.

(b)        The licensee shall display the license in the manner prescribed by the Board.

(c)        The licensee shall inform the Board of any change of the licensee's address.

(d)        The license shall be renewed by the Board annually upon the payment of a renewal fee if, at the time of application for renewal, the applicant is not in violation of this Article and has fulfilled the current requirements regarding continuing education as established by rules adopted pursuant to this Article.

(e)        The Board shall notify a licensee at least 30 days in advance of the expiration of his or her license. Each licensee is responsible for renewing his or her license before the expiration date. Licenses that are not renewed automatically lapse.

(f)         The Board may provide for the late renewal of an automatically lapsed license upon the payment of a late fee. No late fee renewal may be granted more than five years after a license expires.

(g)        In accordance with rules adopted pursuant to this Article, a licensee may request that his or her license be declared inactive and may thereafter apply for active status. (2000‑162, s. 1.)



§ 90-659. Suspension, revocation, and refusal to renew a license.

§ 90‑659.  Suspension, revocation, and refusal to renew a license.

(a)        The Board shall take the necessary actions to deny or refuse to renew a license, suspend or revoke a license, or to impose probationary conditions on a licensee or applicant if the licensee or applicant:

(1)        Has engaged in any of the following conduct:

a.         Employed fraud, deceit, or misrepresentation in obtaining or attempting to obtain a license or the renewal of a license.

b.         Committed an act of malpractice, gross negligence, or incompetence in the practice of respiratory care.

c.         Practiced respiratory care without a license.

d.         Engaged in health care practices that are determined to be hazardous to public health, safety, or welfare.

(2)        Was convicted of or entered a plea of guilty or nolo contendere to any crime involving moral turpitude.

(3)        Was adjudicated insane or incompetent, until proof of recovery from the condition can be established.

(4)        Engaged in any act or practice that violates any of the provisions of this Article or any rule adopted pursuant to this Article, or aided, abetted, or assisted any person in such a violation.

(b)        Denial, refusal to renew, suspension, or revocation of a license, or imposition of probationary conditions upon a licensee may be ordered by the Board after a hearing held in accordance with Article 3A of Chapter 150B of the General Statutes and rules adopted pursuant to this Article. An application may be made to the Board for reinstatement of a revoked license if the revocation has been in effect for at least one year. (2000‑162, s. 1.)



§ 90-660. Expenses; fees.

§ 90‑660.  Expenses; fees.

(a)        All salaries, compensation, and expenses incurred or allowed for carrying out the purposes of this Article shall be paid by the Board exclusively out of the fees received by the Board as authorized by this Article or funds received from other sources. In no case shall any salary, expense, or other obligations of the Board be charged against the State.

(b)        All monies received by the Board pursuant to this Article shall be deposited in an account for the Board and shall be used for the administration and implementation of this Article. The Board shall establish fees in amounts to cover the cost of services rendered for the following purposes:

(1)        For an initial application, a fee not to exceed fifty dollars ($50.00).

(2)        For examination or reexamination, a fee not to exceed two hundred dollars ($200.00).

(3)        For issuance of any license, a fee not to exceed one hundred fifty dollars ($150.00).

(4)        For the renewal of any license, a fee not to exceed seventy‑five dollars ($75.00).

(5)        For the late renewal of any license, an additional late fee not to exceed seventy‑five dollars ($75.00).

(6)        For a license with a provisional or temporary endorsement, a fee not to exceed fifty dollars ($50.00).

(7)        For copies of rules adopted pursuant to this Article and licensure standards, charges not exceeding the actual cost of printing and mailing.

(8)        For official verification of licensure status, a fee not to exceed twenty dollars ($20.00).

(9)        For approval of continuing education programs, a fee not to exceed one hundred fifty dollars ($150.00). (2000‑162, s. 1; 2001‑455, s. 7; 2003‑384, s. 6; 2007‑418, s. 1.)



§ 90-661. Requirement of license.

§ 90‑661.  Requirement of license.

It shall be unlawful for any person who is not currently licensed under this Article to:

(1)        Engage in the practice of respiratory care.

(2)        Use the title "respiratory care practitioner".

(3)        Use the letters "RCP", "RTT", "RT", or any facsimile or combination in any words, letters, abbreviations, or insignia.

(4)        Imply orally or in writing or indicate in any way that the person is a respiratory care practitioner or is otherwise licensed under this Article.

(5)        Employ or solicit for employment unlicensed persons to practice respiratory care. (2000‑162, s. 1; 2003‑384, s. 7.)



§ 90-662. Violation a misdemeanor.

§ 90‑662.  Violation a misdemeanor.

Any person who violates any provision of this Article shall be guilty of a Class 1 misdemeanor. (2000‑162, s. 1.)



§ 90-663. Injunctions.

§ 90‑663.  Injunctions.

The Board may apply to the superior court for an order enjoining violations of this Article, and upon a showing by the Board that any person has violated or is about to violate this Article, the court may grant an injunction or restraining order or take other appropriate action. (2000‑162, s. 1.)



§ 90-664. Persons and practices not affected.

§ 90‑664.  Persons and practices not affected.

The requirements of this Article shall not apply to:

(1)        Any person registered, certified, credentialed, or licensed to engage in another profession or occupation or any person working under the supervision of a person registered, certified, credentialed, or licensed to engage in another profession or occupation in this State who is performing work incidental to or within the practice of that profession or occupation and does not represent himself or herself as a respiratory care practitioner.

(2)        A student or trainee working under the direct supervision of a respiratory care practitioner while fulfilling an experience requirement or pursuing a course of study to meet requirements for licensure in accordance with rules adopted pursuant to this Article.

(3)        A respiratory care practitioner serving in the armed forces or the Public Health Service of the United States or employed by the Veterans Administration when performing duties associated with that service or employment.

(4)        A person who performs only support activities as defined in G.S. 90‑648(13). (2000‑162, s. 1.)



§ 90-665. Third-party reimbursement.

§ 90‑665.  Third‑party reimbursement.

Nothing in this Article shall be construed to require direct third‑party reimbursements to persons licensed under this Article. (2000‑162, s. 1.)



§ 90-666. Civil penalties.

§ 90‑666.  Civil penalties.

(a)        Authority to Assess Civil Penalties.  In addition to taking any of the actions permitted under G.S. 90‑659, the Board may assess a civil penalty not to exceed one thousand dollars ($1,000) for the violation of any section of this Article or any rules adopted by the Board. The clear proceeds of any civil penalty assessed under this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(b)        Consideration Factors.  Before imposing and assessing a civil penalty and fixing the amount of the penalty, the Board shall, as a part of its deliberations, consider the following factors:

(1)        The nature, gravity, and persistence of the particular violation.

(2)        The appropriateness of the imposition of a civil penalty when considered alone or in combination with other punishment.

(3)        Whether the violation was willful and malicious.

(4)        Any other factors that would tend to mitigate or aggravate the violations found to exist.

(c)        Schedule of Civil Penalties.  The Board shall establish a schedule of civil penalties for violations of this Article. The schedule shall indicate for each type of violation whether the violation can be corrected. Penalties shall be assessed for the first, second, and third violations of specified sections of this Article and for specified rules.

(d)        Costs.  The Board may assess the costs of disciplinary actions against a person found to be in violation of this Article or rules adopted by the Board. (2003‑384, s. 8.)



§§ 90-667 through 90-670. Reserved for future codification purposes.

§§ 90‑667 through 90‑670.  Reserved for future codification purposes.



§ 90-671. Definitions.

Article 39.

Safety Profession.

§ 90‑671.  Definitions.

The following definitions apply in this Article:

(1)        Associate Safety Professional (ASP). A person who has met the education, experience, and examination requirements established by the Board of Certified Safety Professionals for an Associate Safety Professional.

(2)        Board of Certified Safety Professionals (BCSP). A nonprofit corporation, incorporated in Illinois in 1969, established to improve the practice and educational standards of the profession of safety by certifying individuals who meet its education, experience, examination, and maintenance requirements.

(3)        Certified Safety Professional (CSP). A person who has met the education, experience, and examination requirements established by the Board of Certified Safety Professionals for a Certified Safety Professional. (2000‑110, s. 1; 2000‑140, s. 98.)



§ 90-672. Unlawful acts; injunctive relief; exclusion.

§ 90‑672.  Unlawful acts; injunctive relief; exclusion.

(a)        No person shall represent himself or herself as a Certified Safety Professional or Associate Safety Professional unless that person is certified by the Board of Certified Safety Professionals and has duly authorized the Board to file with the office of the Secretary of State all information required by G.S. 90‑674.

(b)        A violation of this section constitutes an unfair trade practice under G.S. 75‑1.1, and a court may impose a civil penalty against the defendant and shall be empowered to issue a restraining order to prevent further use of the title. (2000‑110, s. 1; 2000‑140, s. 98.)



§ 90-673. Exemptions and limitations.

§ 90‑673.  Exemptions and limitations.

(a)        This Article does not apply to:

(1)        A person who holds a license issued by a State board, commission, or other agency, is engaged in activities authorized by his or her license, and does not represent himself or herself as an Associate Safety Professional or Certified Safety Professional.

(2)        A person who practices within the scope of safety, injury, or illness prevention and does not use the title "Associate Safety Professional" or "Certified Safety Professional", the initials "ASP" or "CSP", or otherwise represents himself or herself to the public as an Associate Safety Professional or Certified Safety Professional.

(3)        A person who is licensed as an architect under Chapter 83A of the General Statutes or any person working under the supervision of a licensed architect.

(4)        A person who is licensed as a professional engineer under Chapter 89C of the General Statutes or any person working under the supervision of a licensed professional engineer.

(b)        Nothing in this Article shall permit the practice of engineering by persons who are not licensed under Chapter 89C of the General Statutes.

(c)        Nothing in this Article shall permit the practice of architecture by persons not licensed under Chapter 83A of the General Statutes. (2000‑110, s. 1; 2000‑140, s. 98.)



§ 90-674. Certification registry.

§ 90‑674.  Certification registry.

The Board shall file with the Secretary of State the name, address, telephone number, and date of certification for all Associate Safety Professionals and Certified Safety Professionals. The Board shall remit a filing fee of thirty‑five dollars ($35.00) to the Secretary of State with each certification filed. All fees paid to the Department shall be used to pay the costs incurred in administering and enforcing this Article. The Board may require this filing fee to be paid by the person whose certification is being filed. The Board shall promptly notify the Secretary of State when a person's certification is revoked or no longer in effect.

The Secretary of State shall maintain a registry of all current Associate Safety Professionals and Certified Safety Professionals as furnished by the Board. (2000‑110, s. 1; 2000‑140, s. 98.)



§§ 90-675 through 90-680. Reserved for future codification purposes.

§§ 90‑675 through 90‑680.  Reserved for future codification purposes.



§ 90-681. Legislative findings.

Article 40.

Perfusionist Licensure Act.

§ 90‑681.  Legislative findings.

The General Assembly finds that the practice of perfusion is an area of health care that is continually evolving to include more sophisticated and demanding patient care activities. The General Assembly further finds that the practice of perfusion by unauthorized, unqualified, unprofessional, and incompetent persons is a threat to public health, safety, and welfare, and therefore it is necessary to establish minimum standards of education, training, and competency for persons engaged in the practice of perfusion. (2005‑267, s. 1.)



§ 90-682. Definitions.

§ 90‑682.  Definitions.

The following definitions apply in this Article:

(1)        Certified clinical perfusionist.  A person who has successfully completed the examination process and has been issued a certificate by the American Board of Cardiovascular Perfusion or its successor organization.

(2)        Committee.  The Perfusionist Advisory Committee of the North Carolina Medical Board.

(3)        Extracorporeal circulation.  The diversion of a patient's blood through a heart‑lung machine or a similar device that assumes the functions of the patient's heart, lungs, kidneys, liver, or other organs.

(4)        Licensee.  A person who has been issued a license to practice perfusion under this Article.

(5)        Medical Board.  The North Carolina Medical Board, as established under Article 1 of this Chapter.

(6)        Perfusion protocols.  Perfusion‑related policies and protocols developed or approved by a licensed health care facility or a physician through collaboration with administrators, licensed perfusionists, and other health care professionals.

(7)        Practice of perfusion.  The performing of functions, under the supervision of a licensed physician, necessary for the support, treatment, measurement, or supplementation of the cardiovascular, circulatory, and respiratory systems or other organs, or a combination of those functions, and the ensuring of safe management of physiological function by monitoring and analyzing the parameters of the systems during any medical situation where it is necessary to support or replace the patient's cardiopulmonary or circulatory function. The term also includes the use of extracorporeal circulation, long‑term cardiopulmonary support techniques, including extracorporeal carbon‑dioxide removal and extracorporeal membrane oxygenation, and associated therapeutic and diagnostic technologies; counterpulsation, ventricular assistance, autotransfusion, blood conservation techniques, myocardial and organ preservation, extracorporeal life support, and isolated limb perfusion; the use of techniques involving blood management, advanced life support, and other related functions; and, in the performance of the acts described in this subdivision, (i) the administration of pharmacological and therapeutic agents, blood products, or anesthetic agents through the extracorporeal circuit or through an intravenous line as ordered by a physician; (ii) the performance and use of anticoagulation monitoring and analysis, physiologic monitoring and analysis, blood gas and chemistry monitoring and analysis, hematological monitoring and analysis, hypothermia, hyperthermia, hemoconcentration and hemodilution, and hemodialysis in conjunction with perfusion service; and (iii) the observation of signs and symptoms related to perfusion services, the determination of whether the signs and symptoms exhibit abnormal characteristics, and the implementation of appropriate reporting, perfusion protocols, or changes in or the initiation of emergency procedures. (2005‑267, s. 1; 2007‑525, s. 5.)



§ 90-682.1. Medical Board approval required.

§ 90‑682.1.  Medical Board approval required.

(a)        The Committee shall report to the Medical Board all actions taken by the Committee pursuant to this Article, except for actions taken by the Committee pursuant to G.S. 90‑684. No action by the Committee is effective unless the action is approved by the Medical Board. The Medical Board may also rescind or supersede, in whole or in part, any action taken by the Committee in carrying out the provisions of this Article, except for actions taken by the Committee pursuant to G.S. 90‑684. In rescinding or superseding an action by the Committee, the Board may remand the matter back to the Committee with instructions to perform some act consistent with this Article or Article 1 of Chapter 90. Members of the Medical Board may be selected by the President of the Board to participate in the matter that is the subject of the Order remanding the matter back to the Committee.

(b)        The Board may waive any requirements of this Article consistent with G.S. 90‑12.5. (2005‑267, s. 1; 2007‑346, s. 7; 2007‑525, s. 6.)



§ 90-683. License required; exemptions.

§ 90‑683.  License required; exemptions.

(a)        On or after July 1, 2006, no person shall practice or offer to practice perfusion as defined in this Article, use the title "licensed perfusionist" or "provisional licensed perfusionist", use the letters "LP" or "PLP", or otherwise indicate or imply that the person is a licensed perfusionist or a provisionally licensed perfusionist unless that person is currently licensed as provided in this Article.

(b)        The provisions of this Article shall not apply to:

(1)        Any person registered, certified, credentialed, or licensed to engage in another profession or occupation or any person working under the supervision of a person registered, certified, credentialed, or licensed to engage in another profession or occupation in this State if the person is performing work incidental to the practice of that profession or occupation and the person does not represent himself or herself as a licensed perfusionist or a provisionally licensed perfusionist.

(2)        A student enrolled in an accredited perfusion education program if perfusion services performed by the student are an integral part of the student's course of study and are performed under the direct supervision of a licensed perfusionist.

(3)        A perfusionist employed by the United States government when performing duties associated with that employment.

(4)        A person performing autotransfusion or blood conservation techniques under the direct supervision of a licensed physician. (2005‑267, s. 1.)



§ 90-684. Perfusion Advisory Committee.

§ 90‑684.  Perfusion Advisory Committee.

(a)        Composition and Terms.  The North Carolina Perfusion Advisory Committee is created. The Committee shall consist of seven members who shall serve staggered terms. The initial Committee members shall be selected on or before October 1, 2005, as follows:

(1)        The North Carolina Medical Board shall appoint three licensed perfusionists, two of whom shall serve a term of three years and one of whom shall serve a term of two years.

(2)        The North Carolina Medical Board shall appoint one physician who is licensed under Article 1 of Chapter 90 of the General Statutes and is a cardiothoracic surgeon or a cardiovascular anesthesiologist, who shall serve a term of two years.

(3)        The North Carolina Hospital Association shall appoint two hospital administrators, one of whom shall serve a term of two years and one of whom shall serve a one‑year term.

(4)        The Governor shall appoint one public member who shall serve a one‑year term.

Upon the expiration of the terms of the initial Committee members, members shall be appointed by the appointing authorities designated in subdivisions (1) through (4) of this subsection for a term of three years and shall serve until a successor is appointed. No member may serve more than two consecutive full terms.

(b)        Qualifications.  Members of the Committee shall be citizens of the United States and residents of this State. The perfusionist members shall hold current licenses from the Committee and shall remain in good standing with the Committee during their terms. Public members of the Committee shall not be: (i) trained or experienced in the practice of perfusion, (ii) an agent or employee of a person engaged in the practice of perfusion, (iii) a health care professional licensed under this Chapter or a person enrolled in a program to become a licensed health care professional, (iv) an agent or employee of a health care institution, a health care insurer, or a health care professional school, (v) a member of an allied health profession or a person enrolled in a program to become a member of an allied health profession, or (vi) a spouse of an individual who may not serve as a public member of the Committee.

(c)        Vacancies.  Any vacancy shall be filled by the authority originally filling that position. Appointees to fill vacancies shall serve the remainder of the unexpired term and until their successors have been duly appointed and qualified.

(d)        Removal.  The Committee may remove any of its members for neglect of duty, incompetence, or unprofessional conduct. A member subject to disciplinary proceedings in his or her capacity as a licensed perfusionist shall be disqualified from participating in the official business of the Committee until the charges have been resolved.

(e)        Compensation.  Each member of the Committee shall receive per diem and reimbursement for travel and subsistence as provided in G.S. 93B‑5.

(f)         Officers.  The officers of the Committee shall be a chair, a vice‑chair, and other officers deemed necessary by the Committee to carry out the purposes of this Article. All officers shall be elected annually by the Committee for two‑year terms and shall serve until their successors are elected and qualified. The chair of the Committee shall be a licensed perfusionist.

(g)        Meetings.  The Committee shall hold its first meeting within 30 days after the appointment of its members and shall hold at least two meetings each year to conduct business and to review the standards and rules previously adopted by the Committee. The Committee shall establish the procedures for calling, holding, and conducting regular and special meetings. A majority of Committee members constitutes a quorum.

(h)        Qualified Immunity.  The Committee and its members and staff shall not be held liable in any civil or criminal proceeding for exercising, in good faith, the powers and duties authorized by law. A person, partnership, firm, corporation, association, authority, or other entity acting in good faith without fraud or malice shall be immune from civil liability for (i) reporting, investigating, or providing an expert medical opinion to the Committee regarding the acts and omissions of a licensee or applicant that violates the provisions of G.S. 90‑691(a) or any other provision of law relating to the fitness of a licensee or applicant to practice perfusion and (ii) initiating or conducting proceedings against a licensee or applicant if a complaint is made or action is taken in good faith without fraud or malice. A person shall not be held liable in any civil proceeding for testifying before the Committee in good faith and without fraud or malice in any proceeding involving a violation of G.S. 90‑961(a) or any other law relating to the fitness of an applicant or licensee to practice perfusion, or for making a recommendation to the Committee in the nature of peer review, in good faith and without fraud and malice. (2005‑267, s. 1; 2007‑525, s. 7.)



§ 90-685. Powers of the Committee.

§ 90‑685.  Powers of the Committee.

The Committee shall have the power and duty to:

(1)        Administer this Article.

(2)        Issue interpretations of this Article.

(3)        Adopt, amend, or repeal rules as may be necessary to carry out the provisions of this Article.

(4)        Employ and fix the compensation of personnel that the Committee determines is necessary to carry into effect the provisions of this Article and incur other expenses necessary to effectuate this Article.

(4a)      Establish the standards for qualifications and fitness of applicants for licensure, provisional licensure, licensure renewal, and reciprocal licensure.

(5)        Determine the qualifications and fitness of applicants for licensure, provisional licensure, licensure renewal, and reciprocal licensure.

(6)        Issue, renew, deny, suspend, or revoke licenses, order probation, issue reprimands, and carry out any other disciplinary actions authorized by this Article.

(7)        Set fees for licensure, provisional licensure, reciprocal licensure, licensure renewal, and other services deemed necessary to carry out the purposes of this Article.

(8)        Establish continuing education requirements for licensees.

(9)        Establish a code of ethics for licensees.

(10)      Maintain a current list of all persons who have been licensed under this Article.

(11)      Conduct investigations for the purpose of determining whether violations of this Article or grounds for disciplining licensees exist.

(12)      Maintain a record of all proceedings and make available to all licensees and other concerned parties an annual report of all Committee action.

(13)      Adopt a seal containing the name of the Committee for use on all official documents and reports issued by the Committee.

(14)      Summon and issue subpoenas for the appearance of any witnesses deemed necessary to testify concerning any matter to be heard before or inquired into by the Committee.

(15)      Order that any patient records, documents, or other material concerning any matter to be heard before or inquired into by the Committee shall be produced before the Committee or made available for inspection, notwithstanding any other provisions of law providing for the application of any physician‑patient privilege with respect to such records, documents, or other material. The Committee shall withhold from public disclosure the identity of a patient, including information relating to dates and places of treatment, or any other information that would tend to identify the patient, unless the patient or the representative of the patient expressly consents to the disclosure.

(16)      Order a licensee whose health and effectiveness have been significantly impaired by alcohol, drug addiction, or mental illness to attend and successfully complete a treatment program as deemed necessary and appropriate. (2005‑267, s. 1; 2007‑525, s. 8.)



§ 90-685.1. Confidentiality of Committee investigative information.

§ 90‑685.1.  Confidentiality of Committee investigative information.

(a)        All records, papers, investigative files, investigative reports, other investigative information, and other documents containing information in the possession of or received or gathered by the Committee or its members or employees as a result of investigations, inquiries, or interviews conducted in connection with a licensing, complaint, or disciplinary matter shall not be considered public records within the meaning of Chapter 132 of the General Statutes and are privileged, confidential, and not subject to discovery, subpoena, or other means of legal compulsion for release to any person other than the Committee, its employees, or agents involved in the application for license or discipline of a license holder, except as provided in subsection (b) of this section. For purposes of this subsection, investigative information includes information relating to the identity of, and a report made by, a perfusionist, or other person performing an expert review for the Committee.

(b)        The Committee shall provide the licensee or applicant with access to all information in its possession that the Committee intends to offer into evidence in presenting its case in chief at the contested hearing on the matter, subject to any privilege or restriction set forth by rule, statute, or legal precedent, upon written request from a licensee or applicant who is the subject of a complaint or investigation, or from the licensee's or applicant's counsel, unless good cause is shown for delay. The Committee is not required to provide any of the following:

(1)        A Committee investigative report.

(2)        The identity of a nontestifying complainant.

(3)        Attorney‑client communications, attorney work product, or other materials covered by a privilege recognized by the Rules of Civil Procedure or the Rules of Evidence. (2007‑525, s. 9.)



§ 90-686. Qualifications for licensure.

§ 90‑686.  Qualifications for licensure.

(a)        An applicant shall be licensed to practice perfusion if the applicant meets all of the following qualifications:

(1)        Is at least 18 years old.

(2)        Completes an application on a form provided by the Committee.

(3)        Successfully completes a perfusion education program approved by the Committee.

(4)        Pays the required fee under G.S. 90‑689.

(5)        Is a certified clinical perfusionist.

(b)        All persons licensed under this section shall practice perfusion under the supervision of a physician licensed under Article 1 of Chapter 90 of the General Statutes. (2005‑267, s. 1.)



§ 90-687. Reciprocity.

§ 90‑687.  Reciprocity.

The Committee may grant, upon application and payment of proper fees, a license to a person who has been licensed to practice perfusion in another state or territory of the United States whose standards of competency are substantially equivalent to those provided in this Article or holds a current certificate as a certified clinical perfusionist. (2005‑267, s. 1.)



§ 90-688. Provisional license.

§ 90‑688.  Provisional license.

The Committee may grant a provisional license for a period not exceeding 12 months to any applicant who has successfully completed an approved perfusion education program and pays the required fee under G.S. 90‑689. A provisional license shall allow the individual to practice perfusion under the supervision and direction of a licensed perfusionist and in accordance with rules adopted pursuant to this Article. A license granted under this section shall contain an endorsement indicating that the license is provisional and stating the terms and conditions of its use by the licensee and shall state the date the license was granted and the date it expires. Provisional licenses shall be renewed in accordance with the provisions of G.S. 90‑690. (2005‑267, s. 1.)



§ 90-689. Expenses; fees.

§ 90‑689.  Expenses; fees.

(a)        All fees shall be payable to the Medical Board and deposited in the name of the Medical Board in financial institutions designated by the Medical Board as official depositories. These fees shall be used to carry out the purposes of this Article.

(b)        All salaries, compensation, and expenses incurred or allowed to carry out the purposes of this Article shall be paid by the Medical Board exclusively out of the fees received by the Medical Board as authorized by this Article or funds received from other sources. In no case shall any salary, expense, or other obligation authorized by this Article be charged against the State treasury.

(c)        The Committee, upon the approval of the Medical Board, shall establish fees not exceeding the following amounts:

(1)        License application                                   $350.00

(2)        Biennial renewal of license                        $350.00

(3)        Late renewal of license                             $100.00

(4)        Provisional license                                    $175.00

(5)        Copies of rules                                               Cost.

(2005‑267, s. 1.)



§ 90-690. Renewal of licenses.

§ 90‑690.  Renewal of licenses.

(a)        All licenses to practice perfusion shall expire two years after the date they were issued. The Committee shall send a notice of expiration to each licensee at his or her last known address at least 30 days prior to the expiration of his or her license. All applications for renewal of unexpired licenses shall be filed with the Committee and accompanied by proof satisfactory to the Committee that the applicant has completed the continuing education requirements established by the Committee and the renewal fee as required by G.S. 90‑689.

(b)        An application for renewal of a license that has been expired for less than three years shall be accompanied by proof satisfactory to the Committee that the applicant has current certification as defined by G.S. 90‑682(1), has satisfied the continuing education requirements established by the Committee and has paid the renewal and late fees required by G.S. 90‑689. A license that has been expired for more than three years shall not be renewed, but the applicant may apply for a new license by complying with the current requirements for licensure under this Article. (2005‑267, s. 1; 2007‑525, s. 10.)



§ 90-690.1. Maintenance of certification to maintain licensure.

§ 90‑690.1.  Maintenance of certification to maintain licensure.

(a)        After December 31, 2007, all licensed perfusionists who are licensed under this Article shall maintain certification as defined in G.S. 90‑682(1) in order to maintain licensure. If certification shall lapse at any time, the Committee may initiate disciplinary action under G.S. 90‑691, or upon a finding consistent with G.S. 150B‑3(c), may order the summary suspension of the perfusionist's license.

(b)        The provisions of this section shall not apply to perfusionists who were licensed under Section 2 of S. L. 2005‑267. (2007‑525, s. 11.)



§ 90-691. Disciplinary authority.

§ 90‑691.  Disciplinary authority.

(a)        The Committee may place on probation with or without conditions, impose limitations and conditions on, publicly reprimand, assess monetary redress, issue public letters of concern, require satisfactory completion of treatment programs or remedial or educational training, deny, refuse to renew, suspend, or revoke an application or license if the applicant or licensee:

(1)        Gives false information or withholds material information from the Committee in procuring or attempting to procure a license.

(2)        Gives false information or withholds material information from the Committee during the course of an investigation conducted by the Committee.

(3)        Has been convicted of or pled guilty or no contest to a crime that indicates the person is unfit or incompetent to practice perfusion as defined in this Article or that indicates the person has deceived, defrauded, or endangered the public.

(4)        Has a habitual substance abuse or mental impairment that interferes with his or her ability to provide appropriate care as established by this Article or rules adopted by the Committee. The Committee is empowered and authorized to require a licensee to submit to a mental or physical examination by persons designated by the Committee before or after charges may be presented against the licensee, and the results of the examination shall be admissible in evidence in a hearing before the Committee.

(5)        Has demonstrated gross negligence, incompetency, or misconduct in the practice of perfusion as defined in this Article. The Committee may, upon reasonable grounds, require a licensee to submit to inquiries or examinations, written or oral, as the Committee deems necessary to determine the professional qualifications of the licensee.

(6)        Has had an application for licensure or a license to practice perfusion in another jurisdiction denied, suspended, or revoked for reasons that would be grounds for similar action in this State.

(7)        Has willfully violated any provision of this Article or rules adopted by the Committee.

(8)        Has allowed his or her certification to lapse.

(b)        The taking of any action authorized under subsection (a) of this section may be ordered by the Committee after a hearing is held in accordance with Article 3A of Chapter 150B of the General Statutes. The Committee may reinstate a revoked license if it finds that the reasons for revocation no longer exist and that the person can reasonably be expected to perform the services authorized under this Article in a safe manner. (2005‑267, s. 1; 2007‑525, s. 12.)



§ 90-692. Enjoining illegal practices.

§ 90‑692.  Enjoining illegal practices.

The Committee may apply to the superior court for an order enjoining violations of this Article. Upon a showing by the Committee that any person has violated this Article, the court may grant injunctive relief. (2005‑267, s. 1.)



§ 90-693. Civil penalties; disciplinary costs.

§ 90‑693.  Civil penalties; disciplinary costs.

(a)        Authority to Assess Civil Penalties.  The Committee may assess a civil penalty not in excess of one thousand dollars ($1,000) for the violation of any section of this Article or the violation of any rules adopted by the Committee. The clear proceeds of any civil penalty assessed under this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(b)        Consideration Factors.  Before imposing and assessing a civil penalty, the Committee shall consider the following factors:

(1)        The nature, gravity, and persistence of the particular violation.

(2)        The appropriateness of the imposition of a civil penalty when considered alone or in combination with other punishment.

(3)        Whether the violation was willful and malicious.

(4)        Any other factors that would tend to mitigate or aggravate the violations found to exist.

(c)        Schedule of Civil Penalties.  The Committee shall establish a schedule of civil penalties for violations of this Article and rules adopted by the Committee.

(d)        Costs.  The Committee may assess the costs of disciplinary actions against a person found to be in violation of this Article or rules adopted by the Committee. (2005‑267, s. 1.)



§ 90-694. Third-party reimbursement.

§ 90‑694.  Third‑party reimbursement.

Nothing in this Article shall be construed to require direct third‑party reimbursements to persons licensed under this Article. (2005‑267, s. 1.)



§ 90-695. Reserved for future codification purposes.

§ 90‑695.  Reserved for future codification purposes.



§ 90-696. Reserved for future codification purposes.

§ 90‑696.  Reserved for future codification purposes.



§ 90-697. Reserved for future codification purposes.

§ 90‑697.  Reserved for future codification purposes.



§ 90-698. Reserved for future codification purposes.

§ 90‑698.  Reserved for future codification purposes.



§ 90-699. Reserved for future codification purposes.

§ 90‑699.  Reserved for future codification purposes.



§ 90-700. Reserved for future codification purposes.

§ 90‑700.  Reserved for future codification purposes.



§ 90-701. Billing of anatomic pathology services.

Article 41.

Pathology Services Billing.

§ 90‑701.  Billing of anatomic pathology services.

(a)        It shall be unlawful for any person licensed to practice medicine, podiatry, or dentistry in this State to bill a patient, entity, or person for anatomic pathology services in an amount in excess of the amount charged by the clinical laboratory for performing the service unless the licensed practitioner discloses conspicuously on the itemized bill or statement, or in writing by a separate itemized disclosure statement:

(1)        The amounts charged by the laboratory for the anatomic pathology service;

(2)        Any other charge that has been included in the bill; and

(3)        The name of the licensed practitioner performing or supervising the anatomic pathology service.

The disclosure required under this subsection shall be printed in a 10‑point or higher font size.

(b)        It shall be unlawful for any hospital licensed in this State to bill a patient, entity, or person for anatomic pathology services in an amount in excess of the amount charged by the clinical laboratory for performing the service unless the hospital discloses conspicuously on the itemized bill or statement, or in writing by a separate itemized disclosure statement:

(1)        The amounts charged by the laboratory for the professional anatomic pathology services;

(2)        Any other charge that has been included in the bill; and

(3)        The name of the licensed practitioner performing or supervising the anatomic pathology service.

The disclosure required under this subsection shall be printed in a 10‑point or higher font size.

(c)        A bill for anatomic pathology services submitted to a patient, entity, or person for payment shall disclose the name and address of the laboratory performing the professional component of the service.

(d)        The requirements of subsections (a) and (b) of this section shall not apply to:

(1)        A licensed practitioner performing or supervising anatomic pathology services, or

(2)        A hospital or physician group practice where a physician employee or physician under contract to a hospital or a physician group practice is providing or supervising anatomic pathology services and is compensated by the hospital or physician group practice for the services.

(e)        As used in this section, the term "anatomic pathology services" means:

(1)        Histopathology or surgical pathology meaning the gross and microscopic examination and histologic processing of organ tissue performed by a physician or under the supervision of a physician;

(2)        Cytopathology meaning the examination of cells from fluids, aspirates, washings, brushings, or smears, including the Pap test examination performed by a physician or under the supervision of a physician;

(3)        Hematology meaning the microscopic evaluation of bone marrow aspirates and biopsies performed by a physician or under the supervision of a physician, and peripheral blood smears when the attending or treating physician or technologist requests that a blood smear be reviewed by a pathologist;

(4)        Subcellular pathology and molecular pathology; and

(5)        Blood‑banking services performed by pathologists.

(f)         Nothing in this section shall be construed to require the disclosure of the terms or conditions of a contract for the provision of anatomic pathology services between a managed care organization and a hospital or between a managed care organization and a physician's practice.

(g)        The requirements of subsections (a) and (b) of this section shall not apply to a referring laboratory providing anatomic pathology services for services performed by that laboratory in instances where one or more samples must be sent for a second medical opinion on a specimen.

(h)        Nothing in this section shall be construed as a prohibition on a physician requesting the anatomic pathology services of more than one clinical laboratory for a second medical opinion on a specimen.

(i)         Each intentional failure to disclose in violation of subsections (a), (b), or (c) of this section is a separate Class 3 misdemeanor offense punishable by a fine of two hundred fifty dollars ($250.00).

(j)         The respective State licensing boards having jurisdiction over practitioners subject to this section may revoke, suspend, or deny renewal of the license of a practitioner who violates this section. Each State licensing board having jurisdiction may take disciplinary action on a finding by the board of intentional violation or an ongoing pattern of violations in the absence of a misdemeanor conviction.

(k)        Not later than six months from the effective date of this section, the respective State licensing boards having jurisdiction, and the Division of Health Service Regulation, shall communicate the requirements of this section to all licensed practitioners and licensed facilities subject to this section. (2005‑415, ss. 1, 1.1; 2007‑182, s. 1.)



§ 90-721. Definitions.

Article 42.

Polysomnography Practice Act.

§ 90‑721.  Definitions.

The following definitions apply in this Article:

(1)        Board.  The Board of Registered Polysomnographic Technologists (BRPT), a member of the National Organization of Certification Associations and accredited by the National Commission for Certifying Agencies (NCCA), the accreditation body of the National Organization for Competency Assurance (NOCA).

(2)        Direct supervision.  An act whereby a registered polysomnographic technologist who is providing supervision is present in the area where the polysomnographic procedure is being performed and immediately available to furnish assistance and direction throughout the performance of the procedure.

(3)        General supervision.  The authority and responsibility to direct the performance of activities as established by policies and procedures for safe and appropriate completion of polysomnography services whereby the physical presence of a licensed physician is not required during the performance of the polysomnographic procedure, but the licensed physician must be available for assistance, if needed.

(4)        Licensed physician.  A physician licensed to practice medicine under Article 1 of Chapter 90 of the General Statutes.

(5)        Medical Board.  The North Carolina Medical Board established under G.S. 90‑2.

(6)        Polysomnography.  The allied health specialty involving the process of attended and unattended monitoring, analysis, and recording of physiological data during sleep and wakefulness to assist in the assessment of sleep and wake disorders and other sleep disorders, syndromes, and dysfunctions that are sleep‑related, manifest during sleep, or disrupt normal sleep and wake cycles and activities.

(7)        Registered polysomnographic technologist.  A person who is credentialed by the Board as a "Registered Polysomnographic Technologist" (RPSGT).

(8)        Student.  A person who is enrolled in a polysomnography educational program approved by the Board as an acceptable pathway to meet eligibility requirements for credentialing.  (2009‑434, s. 1.)



§ 90-722. Practice of polysomnography.

§ 90‑722.  Practice of polysomnography.

(a)        Practice.  The "practice of polysomnography" means the performance of any of the following tasks:

(1)        Monitoring and recording physiological data during the evaluation of sleep‑related disorders, including sleep‑related respiratory disturbances, by applying the following techniques, equipment, or procedures:

a.         Positive airway pressure (PAP) devices, such as continuous positive airway pressure (CPAP), and bilevel and other approved devices, providing forms of pressure support used to treat sleep disordered breathing on patients using a mask or oral appliance; provided, the mask or oral appliance does not attach to an artificial airway or extend into the trachea.

b.         Supplemental low flow oxygen therapy, up to eight liters per minute, utilizing nasal cannula or administered with continuous or bilevel positive airway pressure during a polysomnogram.

c.         Capnography during a polysomnogram.

d.         Cardiopulmonary resuscitation.

e.         Pulse oximetry.

f.          Gastroesophageal pH monitoring.

g.         Esophageal pressure monitoring.

h.         Sleep staging, including surface electroencephalography, surface electrooculagraphy, and surface submental or masseter electromyography.

i.          Surface electromyography.

j.          Electrocardiography.

k.         Respiratory effort monitoring, including thoracic and abdominal movement.

l.          Plethysmography blood flow monitoring.

m.        Snore monitoring.

n.         Audio and video monitoring.

o.         Body movement.

p.         Nocturnal penile tumescence monitoring.

q.         Nasal and oral airflow monitoring.

r.          Body temperature monitoring.

s.          Actigraphy.

(2)        Observing and monitoring physical signs and symptoms, general behavior, and general physical response to polysomnographic evaluation and determining whether initiation, modification, or discontinuation of a treatment regimen is warranted based on protocol and physician's order.

(3)        Analyzing and scoring data collected during the monitoring described in subdivisions (1) and (2) of this subsection for the purpose of assisting a licensed physician in the diagnosis and treatment of sleep and wake disorders.

(4)        Implementing a written or verbal order from a licensed physician that requires the practice of polysomnography.

(5)        Educating a patient regarding polysomnography and sleep disorders.

(b)        Limitations.  The practice of polysomnography shall be performed under the general supervision of a licensed physician. The practice of polysomnography shall take place in a hospital, a stand‑alone sleep laboratory or sleep center, or a patient's home. However, the scoring of data and education of patients may take place in settings other than a hospital, stand‑alone sleep laboratory or sleep center, or patient's home.  (2009‑434, s. 1.)



§ 90-723. Unlawful acts.

§ 90‑723.  Unlawful acts.

(a)        Unlawful Act.  On or after January 1, 2012, it shall be unlawful for a person to do any of the following unless the person is listed with the Medical Board as provided in this Article:

(1)        Practice polysomnography.

(2)        Represent, orally or in writing, that the person is credentialed to practice polysomnography.

(3)        Use the title "Registered Polysomnographic Technologist" or the initials "RPSGT."

(b)        Violations.  A violation of this section is a Class 1 misdemeanor. Complaints and investigations of violations of this Article shall be directed to and conducted by the Board. The court may issue injunctions or restraining orders to prevent further violations under this Article.  (2009‑434, s. 1.)



§ 90-724. Exemptions.

§ 90‑724.  Exemptions.

The provisions of this Article do not apply to any of the following:

(1)        A person registered, certified, credentialed, or licensed to engage in another profession or occupation or any person working under the supervision of a person registered, certified, credentialed, or licensed to engage in another profession or occupation in this State if the person is performing work incidental to or within the scope of practice of that profession or occupation and the person does not represent himself or herself as a registered polysomnographic technologist.

(2)        An individual employed by the United States government when performing duties associated with that employment.

(3)        Research investigation that monitors physiological parameters during sleep or wakefulness, provided that the research investigation has been approved and deemed acceptable by an institutional review board, follows conventional safety measures required for the procedures, and the information is not obtained or used for the practice of clinical medicine.

(4)        A physician licensed to practice medicine under Article 1 of Chapter 90 of the General Statutes or a physician assistant or nurse practitioner licensed to perform medical acts, tasks, and functions under Article 1 of Chapter 90 of the General Statutes.

(5)        A student actively enrolled in a polysomnography education program if:

a.         Polysomnographic services and post‑training experience are performed by the student as an integral part of the student's course of study;

b.         The polysomnographic services are performed under the direct supervision of a registered polysomnographic technologist; and

c.         The student adheres to post‑training examination guidelines established by the Board.  (2009‑434, s. 1.)



§ 90-725. Listing requirements.

§ 90‑725.  Listing requirements.

(a)        Annual Listing.  A person may not practice polysomnography under this Article unless the person is listed with the Medical Board. In order to be listed with the Medical Board, a person must annually submit on or before September 1 of each year all of the following information to the Medical Board in the manner prescribed by the Medical Board:

(1)        The person's full legal name.

(2)        The person's complete address and telephone number.

(3)        Evidence that the person is currently credentialed in good standing by the Board as a Registered Polysomnographic Technologist (RPSGT).

(4)        The date the person was credentialed by the Board to practice polysomnography.

(5)        A nonrefundable listing fee of fifty dollars ($50.00).

(b)        Listing.  The Medical Board must maintain a listing of polysomnographic technologists that have submitted proof of credentials under this section. The Board must promptly notify the Medical Board, by mail or electronic means, when a person's credential is revoked or no longer in effect. Upon receipt of this notification, the Medical Board must remove the person's name from the list.  (2009‑434, s. 1.)






Chapter 90A - Sanitarians and Water and Wastewater Treatment Facility Operators.

§§ 90A-1 through 90A-19: Repealed by Session Laws 1981 (Regular Session, 1982), c. 1274, s. 1.

Chapter 90A.

Sanitarians and Water and Wastewater Treatment Facility Operators.

Article 1.

Sanitarians.

§§ 90A‑1 through 90A‑19:  Repealed by Session Laws 1981 (Regular Session, 1982), c. 1274, s. 1.



§ 90A-20. Purpose.

Article 2.

Certification of Water Treatment Facility Operators.

§ 90A‑20.  Purpose.

It is the purpose of this Article to protect the public health and to conserve and protect the water resources of the State; to protect the public investment in water treatment facilities; to provide for the classifying of public water treatment facilities; to require the examination of water treatment facility operators and the certification of their competency to supervise the operation of water treatment facilities; and to establish the procedures for such classification and certification.  Further, it is the purpose of this Article to provide for the certification of personnel operating the distribution portion of a water treatment facility. (1969, c. 1059, s. 2; 1989, c. 227, s. 1.)



§ 90A-20.1. Definitions.

§ 90A‑20.1.  Definitions.

In this Article, unless the context clearly requires otherwise, the following definitions apply:

(1)        "Board" or "Board of Certification" means the Water Treatment Facility Operators Board of Certification.

(2)        "Operator" means a person who operates, maintains or inspects water treatment facilities.

(3)        "Operator in responsible charge" means a person designated by the owner of the water treatment facility to be responsible for the total operation and maintenance of the facility.

(4)        "Public water system" means a system for the provision of piped water for human consumption as defined in G.S. 130A‑313(10).

(5)        "Unit of local government" means a county, city, consolidated city‑county, sanitary district or other local political subdivision, authority or agency of local government.

(6)        "Water treatment facility" means any facility or facilities used or available for use in the collection, treatment, testing, storage, pumping, or distribution of water for a public water system. (1989, c. 227, s. 2.)



§ 90A-21. Water Treatment Facility Operators Board of Certification.

§ 90A‑21.  Water Treatment Facility Operators Board of Certification.

(a)        Board Membership.  There is hereby established within the Department of Environment and Natural Resources a Water Treatment Facility Operators Board of Certification (hereinafter termed the "Board of Certification") composed of eight members to be appointed by the Governor as follows:

(1)        One member who is currently employed as a water treatment facility operator;

(2)        One member who is manager of a North Carolina municipality using a surface water supply;

(3)        One member who is manager of a North Carolina municipality using a treated groundwater supply;

(4)        One member who is employed as a director of utilities, water superintendent, or equivalent position with a North Carolina municipality;

(5)        One member employed by a private water utility or private industry and who is responsible for the operation or supervision of a water supply and treatment facility;

(6)        One member who is a faculty member of a four‑year college or university whose major field is related to water supply;

(7)        One member employed by the Department of Environment and Natural Resources and working in the field of water supply;

(8)        One member not certified or regulated under this Article, who shall represent the interest of the public at large.

(b)        Terms of Office.  All members serving on the Board on June 30, 1981, shall complete their respective terms. No member appointed to the Board on or after July 1, 1981, shall serve more than two complete consecutive three‑year terms, except that the member employed by the Department of Environment and Natural Resources may serve more than two consecutive terms, and except that each member shall serve until his successor is appointed and qualifies. The Governor may remove any member for good cause shown and shall appoint members to fill unexpired terms. The Governor shall appoint the public member not later than July 1, 1981.

(c)        Powers and Responsibilities.  The Board of Certification shall establish all rules, regulations and procedures with respect to the certification program and advise and assist the Secretary of Environment and Natural Resources in its administration.

(d)        Compensation.  Members of the Board of Certification who are officers or employees of State agencies or institutions shall receive subsistence and travel allowances at the rates authorized by G.S. 138‑5.

(e)        Officers.  The Board shall elect a chairman and all other necessary officers to serve one‑year terms. A majority of the members of the Board shall constitute a quorum for the transaction of business.

(f)         Annual Report.  The Board shall report annually to the Governor a full statement of its disciplinary and enforcement programs and activities during the year, together with such recommendations as it may deem expedient. (1969, c. 1059, s. 2; 1973, c. 476, s. 128; 1981, c. 616, ss. 1‑5; 1989, c. 727, s. 219(7); 1997‑443, s. 11A.24.)



§ 90A-22. Classification of water treatment facilities; notification of users.

§ 90A‑22.  Classification of water treatment facilities; notification of users.

(a)        On or before July 1, 1982, the Board of Certification, with the advice and assistance of the Secretary of Environment and Natural Resources, shall classify all surface water treatment facilities and all facilities for treating groundwater supplies that are used, or intended for use, as part of a public water supply system with due regard for the size of the facility, its type, character of water to be treated, other physical conditions affecting the treatment of the water, and with respect to the degree of skill, knowledge, and experience that the operator responsible for the water treatment facility must have to supervise successfully the operation of the facilities so as to adequately protect the public health.

(b)        The Board shall notify users of such facilities when any classification of a facility by the Board would result in a certified operator's not being required to supervise the operation of that facility. Any user so notified may demand a hearing on the Board's decision, and that hearing and any appeal therefrom shall be conducted in accordance with Articles 3 and 4 of Chapter 150B of the General Statutes. (1969, c. 1059, s. 2; 1973, c. 476, s. 128; 1981, c. 616, s. 6; 1987, c. 827, ss. 1, 230; 1989, c. 727, s. 219(8); 1997‑443, s. 11A.25.)



§ 90A-23. Grades of certificates.

§ 90A‑23.  Grades of certificates.

The Board of Certification, with the advice and assistance of the Secretary of Environment and Natural Resources, shall establish grades of certification for water treatment facility operators corresponding to the classification of water treatment facilities. (1969, c. 1059, s. 2; 1973, c. 476, s. 128; 1989, c. 227, s. 3; c. 727, s. 219(9); 1997‑443, s. 11A.26.)



§ 90A-24. Operator qualifications and examination.

§ 90A‑24.  Operator qualifications and examination.

The Board of Certification, with the advice and assistance of the Secretary of Environment and Natural Resources shall establish minimum requirements of education, experience and knowledge for each grade of certification for water treatment facility operators, and shall establish procedures for receiving applications for certification, conducting examinations and making investigations of applicants as may be necessary and appropriate to the end that prompt and fair consideration be given every application and the water treatment facilities of the State may be adequately supervised by certified operators. (1969, c. 1059, s. 2; 1973, c. 476, s. 128; 1989, c. 727, s. 219(10); 1997‑443, s. 11A.27.)



§ 90A-25. Issuance of certificates.

§ 90A‑25.  Issuance of certificates.

(a)        The Board shall issue a certificate to an applicant who meets the requirements for certification and pays the required fee. The certificate shall state the grade of certification appropriate for the classification of water treatment facilities the applicant is qualified to operate.

(b)        Certificates may be issued, without examination, in a comparable grade to any person who holds a certificate in any state, territory or possession of the United States, if in the judgment of the Board of Certification the requirements for operators under which the person's certificate was issued do not conflict with the provisions of this Article, and are of a standard not lower than that specified under rules and regulations adopted under this Article.

(c)        Certificates in an appropriate grade will be issued to operators who, on July 1, 1969, hold certificates of competency issued under the voluntary certification program now being administered through the Department of Environment and Natural Resources with the cooperation of the North Carolina Water Works Operators Association, the North Carolina Section of the American Water Works Association, and the North Carolina League of Municipalities.

(d)        Certificates in an appropriate grade will be issued without examination to any person or persons certified by the governing board in the case of a city, town, county, sanitary district, or other political subdivision, or by the owner in the case of a private utility or industry, to have been in responsible charge of its water treatment facilities on the date the Board of Certification notifies the governing board, or owner, of the classification of its water treatment facility, provided the facility was classified before July 1, 1981, and provided the application for such certification is made within one year of the date of notification. A certificate so issued will be valid for use by the holder only in the water treatment facility in which he was employed at the time of his certification. No certificate shall be issued under this subsection to any operator of any water treatment facility classified by the board on or after July 1, 1981.

(e)        Temporary certificates in any grade may be issued without examination to any person employed as a water treatment facility operator when the Board of Certification finds that the supply of certified operators, or persons with training necessary to certification, is inadequate. Temporary certificates shall be valid for only one year. Temporary certificates may be issued with such special conditions or requirements relating to the place of employment of the person holding the certificate, his supervision on a consulting or advisory basis, or other matters as the Board of Certification may deem necessary to protect the public health. No temporary certificate may be renewed more than one time either by any operator at the same grade level or by any operator for employment at the same water treatment facility. (1969, c. 1059, s. 2; 1973, c. 476, s. 128; 1981, c. 616, ss. 7, 8; 1989, c. 727, s. 18; 1991, c. 321, s. 1; 1997‑443, s. 11A.28.)



§ 90A-25.1. Renewal of certificate.

§ 90A‑25.1.  Renewal of certificate.

A certificate expires on December 31 of the year in which it is issued or renewed. The Board, with the advice and assistance of the Secretary of Environment and Natural Resources, may establish minimum continuing education requirements that an applicant must meet to renew a certificate. The Board shall renew a certificate if the applicant meets the continuing education requirements imposed as a condition for renewal, pays the required renewal fee plus any renewal fees in arrears, and, if the application is late, pays the late penalty. (1991, c. 321, s. 2; 1997‑443, s. 11A.29.)



§ 90A-26. Revocation or suspension of certificate.

§ 90A‑26.  Revocation or suspension of certificate.

The Board of Certification, in accordance with the procedure set forth in Chapter 150B of the General Statutes of North Carolina, may issue a reprimand to an operator, or suspend or revoke the certificate of an operator, when it finds any of the following:

(1)        The operator has practiced fraud or deception.

(2)        The operator failed to use reasonable care, judgment, knowledge, or ability in the performance of an operator's duties.

(3)        The operator is incompetent or unable to properly perform the duties of an operator.

(4)        The operator has failed to comply with the requirements for certification or renewal of certification. (1969, c. 1059, s. 2; 1973, c. 1331, s. 3; 1981, c. 616, s. 9; 1987, c. 827, s. 1; 1991, c. 321, s. 3.)



§ 90A-27. Application fee.

§ 90A‑27.  Application fee.

The Board may establish a schedule of fees for the issuance or renewal of a certificate to cover the costs of administering the certification programs.  The fee for issuing or renewing a certificate may not exceed fifty dollars ($50.00).  The Board may impose a penalty not to exceed thirty dollars ($30.00) for the late renewal of a certificate. (1969, c. 1059, s. 2; 1981, c. 562, s. 1; 1991, c. 321, s. 4.)



§ 90A-28. Promotion of training and other powers.

§ 90A‑28.  Promotion of training and other powers.

The Board of Certification and the Secretary of Environment and Natural Resources may take all necessary and appropriate steps in order to effectively and fairly achieve the purposes of this Article, including, but not limited to, the providing of training for operators and cooperating with educational institutions and private and public associations, persons, or corporations in the promotion of training for water treatment facility personnel. (1969, c. 1059, s. 2; 1973, c. 476, s. 128; 1989, c. 727, s. 219(11); 1997‑443, s. 11A.30.)



§ 90A-29. Certified operators required.

§ 90A‑29.  Certified operators required.

(a)        On and after July 1, 1971, every person, corporation, company, association, partnership, unit of local government, State agency, federal agency, or other legal entity owning or having control of a water treatment facility shall have the obligation of assuring that the operator in responsible charge of such facility is duly certified by the Board of Certification under the provisions of this Article.

(b)        No person, after July 1, 1971, shall perform the duties of an operator, in responsible charge of a water treatment facility, without being duly certified under the provisions of this Article. (1969, c. 1059, s. 2; 1981, c. 616, s. 10; 1989, c. 227, s. 4.)



§ 90A-30. Penalties; remedies; contested cases.

§ 90A‑30. Penalties; remedies; contested cases.

(a)        Upon the recommendation of the Board of Certification, the Secretary of Environment and Natural Resources or a delegated representative may impose an administrative, civil penalty on any person, corporation, company, association, partnership, unit of local government, State agency, federal agency, or other legal entity who violates G.S. 90A‑29(a). Each day of a continued violation shall constitute a separate violation. The penalty shall not exceed one hundred dollars ($100.00) for each day such violation continues. No penalty shall be assessed until the person alleged to be in violation has been notified of the violation.

The clear proceeds of penalties imposed pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(b)        Any person wishing to contest a penalty issued under this section shall be entitled to an administrative hearing and judicial review conducted according to the procedures outlined in Articles 3 and 4 of Chapter 150B of the General Statutes.

(c)        The Secretary may bring a civil action in the superior court of the county in which the violation is alleged to have occurred to recover the amount of the administrative penalty whenever an owner or person in control of a water treatment facility

(1)        Who has not requested an administrative hearing fails to pay the penalty within 60 days after being notified of such penalty, or

(2)        Who has requested an administrative hearing fails to pay the penalty within 60 days after service of a written copy of the decision as provided in G.S. 150B‑36.

(d)        Notwithstanding any other provision of law, this section imposes the only penalty or sanction, civil or criminal, for violations of G.S. 90A‑29(a) or for the failure to meet any other legal requirement for a water system to have a certified operator in responsible charge. (1981, c. 616, s. 11; 1987, c. 827, s. 231; 1989, c. 227, s. 5; c. 727, s. 219(12); 1989 (Reg. Sess., 1990), c. 1024, s. 18; 1997‑443, s. 11A.31; 1998‑215, s. 45.)



§ 90A-31. Commercial water treatment operation firms.

§ 90A‑31. Commercial water treatment operation firms.

(a)        Every person, corporation, company, association, partnership, unit of local government, State agency, federal agency, or other legal entity owning or having control of a water treatment facility may contract with a responsible commercial water treatment facility operation firm for operational and other services of that firm.  The owner with the firm's consent may designate an employee of that contracting firm as the operator in responsible charge.  This designee and other licensed employees of the firm shall be responsible for the total operation and maintenance of the water treatment facility, and shall be limited as to the number of facilities, distance between facilities, and frequency of visits as can reasonably be handled during the ordinary course of business as well as during emergencies.  Contractual firms shall not be limited as to the number of facilities, distance between facilities, location of office or other internal management procedures.

(b)        Any operator in responsible charge shall obtain certification from the Water Treatment Facility Operators Board of Certification and shall comply with all of the requirements specified in Chapter 90A and the rules and reasonable standards of the Board, applicable to all operators in responsible charge, designed to assure satisfactory operation of water treatment facilities. (1985, c. 550, s. 1; 1989, c. 227, s. 6.)



§ 90A-32. Certification of distribution operators.

§ 90A‑32.  Certification of distribution operators.

The Board of Certification shall have the authority to establish certification programs for personnel who operate the distribution portion of a water treatment facility.  The Board may provide for voluntary of mandatory certification and may provide requirements for training, education, and experience of personnel to be certified.  The owner of a water treatment facility shall have three years to obtain certification or the services of appropriately certified distribution personnel after the effective date of mandatory certification.  (1989, c. 227, s. 7.)



§ 90A-33. Reserved for future codification purposes.

§ 90A‑33.  Reserved for future codification purposes.



§ 90A-34. Reserved for future codification purposes.

§ 90A‑34.  Reserved for future codification purposes.



§ 90A-35. Purpose.

Article 3.

Certification of Water Pollution Control System Operators and Animal Waste Management System Operators.

Part 1.  Certification of Water Pollution Control System Operators.

§ 90A‑35.  Purpose.

It is the purpose of this Article to protect the public health and to conserve and protect the quality of the water resources of the State and maintain the quality of receiving waters as assigned by the North Carolina Environmental Management Commission; to protect the public investment in water pollution control systems; to provide for the classification of water pollution control systems; to require the examination of water pollution control system operators and the certification of their competency to supervise the operation of such systems; and to establish procedures for such classification and certification. (1969, c. 1059, s. 3; 1973, c. 1262, s. 23; 1991, c. 623, ss. 1, 3; 1995 (Reg. Sess., 1996), c. 626, s. 6(a).)



§ 90A-36. Repealed by Session Laws 1973, c. 1262, s. 44.

§ 90A‑36.  Repealed by Session Laws 1973, c. 1262, s. 44.



§ 90A-37. Classification of water pollution control systems.

§ 90A‑37.  Classification of water pollution control systems.

The Commission, with the advice and assistance of the Secretary of Environment and Natural Resources, shall classify all water pollution control systems. In making the classification, the Commission shall give due regard, among other factors, to the size of the system, the nature of the wastes to be treated or removed from the wastewater, the treatment process to be employed, and the degrees of skill, knowledge and experience that the operator of the water pollution control system must have to supervise the operation of the system so as to adequately protect the public health and maintain the water quality standards of the receiving waters as assigned by the North Carolina Environmental Management Commission. (1969, c. 1059, s. 3; 1973, c. 1262, s. 23; 1977, c. 771, s. 4; 1979, c. 554, ss. 1, 2; 1989, c. 727, s. 218(23); 1991, c. 623, ss. 1, 4; 1997‑443, s. 11A.119(a).)



§ 90A-38. Grades of certificates.

§ 90A‑38.  Grades of certificates.

(a)        The Commission, with the advice and assistance of the Secretary of Environment and Natural Resources, shall establish grades and types of certification for water pollution control system operators corresponding to the classification of water pollution control systems. The grades of certification shall be ranked so that a person holding a certification in the highest grade is thereby affirmed competent to operate water pollution control systems of that type in the highest classification and any water pollution control system of that type in a lower classification; a person holding a certification in the next highest grade is affirmed as competent to operate water pollution control systems in the next‑to‑the‑highest classification of that type and any lower classification of that type; and in a like manner through the range of grades of certification and classification of water pollution control systems.

(b)        No certificate shall be required under this Article to operate a conventional septic tank system. For purposes of this section, "conventional septic tank system" means a subsurface sanitary sewage system consisting of a settling tank and a subsurface disposal field without a pump or other appurtenances. (1969, c. 1059, s. 3; 1973, c. 1262, s. 23; 1977, c. 771, s. 4; 1979, c. 554, s. 2; 1989, c. 727, s. 218(24); 1991, c. 623, ss. 1, 5; 1997‑443, s. 11A.119(a).)



§ 90A-39. Operator qualifications and examination.

§ 90A‑39.  Operator qualifications and examination.

The Commission, with the advice and assistance of the Secretary of Environment and Natural Resources, shall establish minimum requirements of education, experience, and knowledge for each grade of certification for water pollution control facility operators and shall establish procedures for receiving applications for certification, conducting examinations, and making investigations of applicants as may be necessary and appropriate to the end that prompt and fair consideration be given every applicant and that the water pollution control systems within the State may be adequately supervised by certified operators. (1969, c. 1059, s. 3; 1973, c. 1262, s. 23; 1977, c. 771, s. 4; 1979, c. 554, s. 2; 1989, c. 727, s. 218(25); 1991, c. 623, ss. 1, 6; 1997‑443, s. 11A.119(a).)



§ 90A-40. Issuance of certificates.

§ 90A‑40.  Issuance of certificates.

(a)        An applicant, upon meeting satisfactorily the appropriate requirements, shall be issued a suitable certificate by the Commission designating the level of his competency.  Once issued, a certificate shall be valid unless:

(1)        The certificate holder voluntarily surrenders the certificate to the Commission;

(2)        The certificate is replaced by one of a higher grade;

(3)        The certificate is revoked by the Commission for cause; or

(4)        The certificate holder fails to pay the annual renewal fee when due.

(b)        A certificate may be issued in an appropriate grade without examination to any person who is properly registered on the "National Association of Boards of Certification" reciprocal registry and who meets all other requirements of rules adopted under this Article.

(c)        Repealed by Session Laws 1987, c. 582, s. 2.

(d)        Repealed by Session Laws 1991, c. 623, s. 7.

(e)        Temporary certificates in an appropriate grade may be issued without examination to any person employed as a water pollution control system operator when the Commission finds that the supply of certified operators or persons with training and experience necessary for certification is inadequate.  Temporary certificates shall be valid for only one year, but may be renewed.  Temporary certificates may be issued with such special conditions or requirements relating to the place of employment of the person holding the certificate, his supervision on a consulting or advisory basis, or other matters as the Commission may deem necessary to protect the public health and maintain the water quality standards of the receiving waters as assigned by the North Carolina Environmental Management Commission.

(f)         Certificates in an appropriate grade and type may be issued without examination to water pollution control system operators who on 1 January 1992 hold certificates of competency issued under the voluntary certification program administered by the North Carolina Water Pollution Control Association. (1969, c. 1059, s. 3; 1973, c. 476, s. 128; c. 1262, s. 23; 1979, c. 554, ss. 2‑4; 1987, c. 582, ss. 1, 2; 1991, c. 623, ss. 1, 7.)



§ 90A-41. Revocation of certificate.

§ 90A‑41.  Revocation of certificate.

The Commission, in accordance with the procedure set forth in Chapter 150B of the General Statutes, may suspend or revoke a certificate or may issue a written reprimand to an operator if it finds that the operator has practiced fraud or deception; that reasonable care, judgment, or the application of his knowledge or ability was not used in the performance of his duties; or that the operator is incompetent or unable to properly perform his duties. (1969, c. 1059, s. 3; 1973, c. 1331, s. 3; 1979, c. 554, s. 2; 1987, c. 827, s. 1; 1991, c. 623, ss. 1, 8.)



§ 90A-42. Fees.

§ 90A‑42.  Fees.

(a)        The Commission, in establishing procedures for implementing the requirements of this Article, shall impose the following schedule of fees:

(1)        Examination including Certificate, $85.00;

(2)        Temporary Certificate, $200.00;

(3)        Temporary Certification Renewal, $300.00;

(4)        Conditional Certificate, $75.00;

(5)        Repealed by Session Laws 1987, c. 582, s. 3.

(6)        Reciprocity Certificate, $100.00;

(6a)      Voluntary Conversion Certificate, $50.00;

(7)        Annual Renewal, $50.00;

(8)        Replacement of Certificate, $20.00;

(9)        Late Payment of Annual Renewal, $50.00 penalty in addition to all current and past due annual renewal fees plus one hundred dollars ($100.00) penalty per year for each year for which annual renewal fees were not paid prior to the current year; and

(10)      Mailing List Charges  The Commission may provide mailing lists of certified water pollution control system operators and of water pollution control system operators to persons who request such lists. The charge for such lists shall be twenty‑five dollars ($25.00) for each such list provided.

(b)        The Water Pollution Control System Account is established as a nonreverting account within the Department. Fees collected under this section shall be credited to the Account and applied to the costs of administering this Article. (1969, c. 1059, s. 3;  1979, c. 554, s. 5; 1981, c. 361, ss. 1‑4; 1987, c. 582, s. 3; 1989, c. 372, s. 7; 1989 (Reg. Sess., 1990), c. 850, s. 1; 1991, c. 623, ss. 1, 9; 1991 (Reg. Sess., 1992), c. 1039, s. 1; 1998‑212, s. 29A.11(e); 2007‑323, s. 30.3(c).)



§ 90A-43. Promotion of training and other powers.

§ 90A‑43.  Promotion of training and other powers.

The Commission and the Secretary of Environment and Natural Resources are authorized to take all necessary and appropriate steps in order to effectively and fairly achieve the purposes of this Article, including, but not limited to, the providing of training for water pollution control system operators and cooperating with educational institutions and private and public associations, persons, or corporations in the promotion of training for water pollution control system personnel. (1969, c. 1059, s. 3; 1973, c. 1262, s. 23; 1977, c. 771, s. 4; 1979, c. 554, s. 2; 1989, c. 727, s. 218(26); 1991, c. 623, ss. 1, 10; 1997‑443, s. 11A.119(a).)



§ 90A-44. Certified operators required.

§ 90A‑44.  Certified operators required.

No person, firm, or corporation, municipal or private, owning or having control of a water pollution control system for which a certified operator is required under rules adopted by the Commission shall allow such system to be operated by any person who does not hold a currently valid certificate in an appropriate grade and type issued by the Commission.  No person shall perform the duties of a water pollution control system operator in responsible charge without being duly certified under the provisions of this Article.  No person shall perform the duties of a water pollution control system operator who has not paid all fees required under this Article. (1969, c. 1059, s. 3; 1979, c. 554, s. 2; 1991, c. 623, s. 11.)



§ 90A-45. Commercial water pollution control system operating firms.

§ 90A‑45.  Commercial water pollution control system operating firms.

(a)        Any person, firm, or corporation, municipal or private, owning or having control of a water pollution control system may contract with a responsible commercial water pollution control system operating firm for operational and other services of that firm.  Such firm shall designate an employee as the operator in responsible charge of the water pollution control system.  Such employee and any other employees who have been duly certified under this Article shall be responsible for the total operation and maintenance of the water pollution control system.  Commercial water pollution control system operating firms shall not be limited as to the number of systems, distance between systems, location of office or residence, or other internal management procedures.

(b)        Any employee designated by the firm as operator in responsible charge must hold an appropriate certificate issued by the Commission and must comply with all of the requirements of this Article and rules adopted by the Commission.

(c)        The Commission may adopt rules requiring that any commercial water pollution control system operating firm file an annual report with the Commission as to the operation of such system. (1983, c. 489, s. 1; 1991, c. 623, ss. 1, 12.)



§ 90A-46. Definitions.

§ 90A‑46.  Definitions.

The following definitions shall apply throughout this Article:

(1)        "Commercial water pollution control system operating firm" means a person who contracts to operate a water pollution control system for any person who holds a permit for a water pollution control system, other than an employee of the permittee.

(2)        "Commission" means the Water Pollution Control System Operators Certification Commission.

(3)        "Waste" has the same meaning as in G.S. 143‑213.

(4)        "Operator" means a person who holds a currently valid certificate as a water pollution control system operator issued by the Commission under rules adopted pursuant to this Article.

(5)        "Operator in responsible charge" means the person designated by a person owning or having control of a water pollution control system as the operator of record of the water pollution control system and who has primary responsibility for the operation of such system.

(6)        "Water pollution control system" means a system for the collection, treatment, or disposal of waste for which a permit is required under rules adopted by either the North Carolina Environmental Management Commission or the Commission for Public Health. (1991, c. 623, s. 13; 2007‑182, s. 2.)



§ 90A-46.1. Expiration and renewal of certificates; continuing education requirements.

§ 90A‑46.1.  Expiration and renewal of certificates; continuing education requirements.

A certificate issued under this Part expires on 31 December of the year in which it is issued or renewed. The Commission may establish minimum continuing education requirements that an applicant must meet to renew a certificate. The Commission shall renew a certificate if the applicant meets the continuing education requirement and pays the required renewal fee, any renewal fee in arrears, and any late application penalty. (1997‑496, s. 1.)



§ 90A-47. Purpose.

Part 2.  Certification of Animal Waste Management System Operators.

§ 90A‑47.  Purpose.

The purpose of this Part is to reduce nonpoint source pollution in order to protect the public health and to conserve and protect the quality of the State's water resources, to encourage the development and improvement of the State's agricultural land for the production of food and other agricultural products, and to require the examination of animal waste management system operators and certification of their competency to operate or supervise the operation of those systems. (1995 (Reg. Sess., 1996), c. 626, s. 6(b).)



§ 90A-47.1. Definitions.

§ 90A‑47.1.  Definitions.

(a)        As used in this Part:

(1)        "Animal waste" means liquid residuals resulting from an animal operation that are collected, treated, stored, or applied to the land through an animal waste management system.

(2)        "Application" means laying, spreading on, irrigating, or injecting animal waste onto land.

(3)        "Commission" means the Water Pollution Control System Operators Certification Commission.

(4)        "Operator in charge" means a person who holds a currently valid certificate to operate an animal waste management system and who has primary responsibility for the operation of the system.

(5)        "Owner" means the person who owns or controls the land used for agricultural purposes or the person's lessee or designee.

(b)        The definitions set out in G.S. 143‑215.10B, other than the definition of "animal waste", apply to this Part. (1995 (Reg. Sess., 1996), c. 626, s. 6(b).)



§ 90A-47.2. Certified operator in charge required; qualifications for certification.

§ 90A‑47.2.  Certified operator in charge required; qualifications for certification.

(a)        No owner or other person in control of an animal operation having an animal waste management system shall allow the system to be operated by a person who does not hold a valid certificate as an operator in charge of an animal waste management system issued by the Commission. No person shall perform the duties of an operator in charge of an animal waste management system without being certified under the provisions of this Part. Other persons may assist in the operation of an animal waste management system so long as they are directly supervised by an operator in charge who is certified under this Part.

(b)        The owner or other person in control of an animal operation may contract with a certified animal waste management system operator in charge to provide for the operation of the animal waste management system at that animal operation. The Commission may adopt rules requiring that any certified animal waste management system operator in charge who contracts with one or more owners or other persons in control of an animal operation file an annual report with the Commission as to the operation of each system at which the services of the operator in charge are provided. (1995 (Reg. Sess., 1996), c. 626, s. 6(b).)



§ 90A-47.3. Qualifications for certification; training; examination.

§ 90A‑47.3.  Qualifications for certification; training; examination.

(a)        The Commission shall develop and administer a certification program for animal waste management system operators in charge that provides for receipt of applications, training and examination of applicants, and investigation of the qualifications of applicants.

(b)        The Commission, in cooperation with the Division of Water Quality of the Department of Environment and Natural Resources, and the Cooperative Extension Service, shall develop and administer a training program for animal waste management system operators in charge. An applicant for initial certification shall complete 10 hours of classroom instruction prior to taking the examination. In order to remain certified, an animal waste management system operator in charge shall complete six hours of approved additional training during each three‑year period following initial certification. A certified animal waste management system operator in charge who fails to complete approved additional training within 30 days of the end of the three‑year period shall take and pass the examination for certification in order to renew the certificate. (1995 (Reg. Sess., 1996), c. 626, s. 6(b); 1996, 2nd Ex. Sess., c. 18, s. 27.34(c); 1997‑443, s. 11A.119(a).)



§ 90A-47.4. Fees; certificate renewals.

§ 90A‑47.4.  Fees; certificate renewals.

(a)        An applicant for certification under this Part shall pay a fee of twenty‑five dollars ($25.00) for the examination and the certificate.

(b)        The certificate shall be renewed annually upon payment of a renewal fee of ten dollars ($10.00). A certificate holder who fails to renew the certificate and pay the renewal fee within 30 days of its expiration shall be required to take and pass the examination for certification in order to renew the certificate. (1995 (Reg. Sess., 1996), c. 626, s. 6(b); 1998‑212, s. 29A.11(f).)



§ 90A-47.5. Suspension; revocation of certificate.

§ 90A‑47.5.  Suspension; revocation of certificate.

(a)        The Commission, in accordance with the provisions of Chapter 150B of the General Statutes, may suspend or revoke the certificate of any operator in charge who:

(1)        Engages in fraud or deceit in obtaining certification.

(2)        Fails to exercise reasonable care, judgment, or use of the operator's knowledge and ability in the performance of the duties of an operator in charge.

(3)        Is incompetent or otherwise unable to properly perform the duties of an operator in charge.

(b)        In addition to revocation of a certificate, the Commission may levy a civil penalty, not to exceed one thousand dollars ($1,000) per violation, for willful violation of the requirements of this Part.

The clear proceeds of civil penalties levied pursuant to this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1995 (Reg. Sess., 1996), c. 626, s. 6(b); 1998‑215, s. 46.)



§ 90A-47.6. Rules.

§ 90A‑47.6.  Rules.

The Commission shall adopt rules to implement the provisions of this Part. (1995 (Reg. Sess., 1996), c. 626, s. 6(b).)



§ 90A-48. Reserved for future codification purposes.

§ 90A‑48.  Reserved for future codification purposes.



§ 90A-49. Reserved for future codification purposes.

§ 90A‑49.  Reserved for future codification purposes.



§ 90A-50. State Board of Environmental Health Specialist Examiners.

Article 4.

Registrations of Environmental Health Specialists.

§ 90A‑50.  State Board of Environmental Health Specialist Examiners.

(a)        There is hereby created a State Board of Environmental Health Specialist Examiners to register qualified environmental health specialists to practice within the State. Each registered sanitarian and registered sanitarian intern shall be a registered environmental health specialist or a registered environmental health specialist intern as applicable.

(b)        It is the sole purpose of this Article to safeguard the health, safety, and general welfare of the public from adverse environmental factors and to register those environmental health professionals practicing as registered environmental health specialists or registered environmental health specialist interns who are qualified by education, training, and experience to work in the public sector in the field of environmental health within the scope of practice as defined in this Article.  (1959, c. 1271, s. 2; 1973, c. 476, s. 128; 1981 (Reg. Sess., 1982), c. 1274, s. 2; 2009‑443, s. 1(b).)



§ 90A-51. Definitions.

§ 90A‑51.  Definitions.

The words and phrases defined below shall when used in this Article have the following meaning unless the context clearly indicates otherwise:

(1)        "Board" means the Board of Environmental Health Specialist Examiners.

(2)        "Certificate of registration" means a document issued by the Board as evidence of registration and qualification to practice as a registered environmental health specialist or a registered environmental health specialist intern under this Article. The certificate shall bear the designation "Registered Environmental Health Specialist" or "Registered Environmental Health Specialist Intern" and show the name of the person, date of issue, serial number, seal, and signatures of the members of the Board.

(2a)      "Environmental health practice" means the provision of environmental health services, including administration, organization, management, education, enforcement, and consultation regarding environmental health services provided to or for the public. These services are offered to prevent environmental hazards and promote and protect the health of the public in the following areas: food, lodging, and institutional sanitation; on‑site wastewater treatment and disposal; milk and dairy sanitation; shellfish sanitation; recreational water quality; public swimming pool sanitation; childhood lead poisoning prevention; well permitting and inspection; tattoo parlor sanitation; and all other areas of environmental health requiring the delegation of authority by the Division of Environmental Health to State and local environmental health professionals to enforce rules adopted by the Commission for Public Health or the Environmental Management Commission. The definition also includes local environmental health professionals enforcing rules of local boards of health for on‑site wastewater systems and wells.

(2b)      "Environmental health specialist" means a public health professional who meets the educational requirements under this Article and has attained specialized training and acceptable environmental health field experience effectively to plan, organize, manage, provide, execute, and evaluate one or more of the many diverse elements comprising the field of environmental health practice.

(3)        Repealed by Session Laws 2009‑443, s. 2, effective August 7, 2009.

(4)        "Registered environmental health specialist" means an environmental health specialist registered in accordance with the provisions of this Article.

For purposes of this Article the following are not included within the definition of "registered environmental health specialist" unless the person is working as an environmental health specialist:

a.         A person teaching, lecturing, or engaging in research.

b.         A person who is a sanitary engineer, public health engineer, public health engineering assistant, registered professional engineer, industrial hygienist, health physicist, chemist, epidemiologist, toxicologist, geologist, hydrogeologist, waste management specialist, or soil scientist.

c.         A public health officer or public health department director.

d.         A person who holds a North Carolina license to practice medicine, veterinary medicine, or nursing.

e.         Laboratory personnel when performing or supervising the performance of sanitation related laboratory functions.

(5)        "Registered environmental health specialist intern" means a person who possesses the necessary educational qualifications as prescribed in G.S. 90A‑53, but who has not completed the experience and specialized training requirements in the field of public health sanitation as required for registration.  (1959, c. 1271, s. 1; 1981 (Reg. Sess., 1982), c. 1274, s. 2; 1989, c. 545, s. 1; 2009‑443, s. 2.)



§ 90A-52. Practice without certificate unlawful.

§ 90A‑52.  Practice without certificate unlawful.

(a)        In order to safeguard life, health and the environment, it shall be unlawful for any person to practice as an environmental health specialist or an environmental health specialist intern in the State of North Carolina or use the title "registered environmental health specialist" or "registered environmental health specialist intern" unless the person shall have obtained a certificate of registration from the Board. No person shall offer services as a registered environmental health specialist or registered environmental health specialist intern or use, assume or advertise in any way any title or description tending to convey the impression that the person is a registered environmental health specialist or registered environmental health specialist intern unless the person is the holder of a current certificate of registration issued by the Board.

(b)        Notwithstanding the provisions of subsection (a) of this section, a person may practice as an environmental health specialist intern for a period not to exceed three years from the date of the initial registration, provided the person has obtained a temporary certificate of registration from the Board.  (1959, c. 1271, s. 12; 1981 (Reg. Sess., 1982), c. 1274, s. 2; 2009‑443, s. 3.)



§ 90A-53. Qualifications and examination for registration as an environmental health specialist or environmental health specialist intern.

§ 90A‑53.  Qualifications and examination for registration as an environmental health specialist or environmental health specialist intern.

(a)        The Board shall issue a certificate to a qualified person as a registered environmental health specialist or a registered environmental health specialist intern. A certificate as a registered environmental health specialist or a registered environmental health specialist intern shall be issued to any person upon the Board's determination that the person:

(1)        Has made application to the Board on a form prescribed by the Board and paid a fee not to exceed one hundred dollars ($100.00);

(2)        Is of good moral and ethical character and has signed an agreement to adhere to the Code of Ethics adopted by the Board;

(3)        Meets any of the following combinations of education and practice experience standards:

a.         Graduated from a baccalaureate or postgraduate degree program that is accredited by the National Environmental Health Science and Protection Accreditation Council (EHAC) and has one or more years of experience in the field of environmental health practice; or

b.         Graduated from a baccalaureate or postgraduate degree program that is accredited by an accrediting organization recognized by the United States Department of Education, Council for Higher Education Accreditation (CHEA) and meets both of the following:

1.         Earned a minimum of 30 semester hours or its equivalent in the physical or biological sciences; and

2.         Has two or more years of experience in the field of environmental health practice.

c.         Graduated from a baccalaureate program rated as acceptable by the Board and meets both of the following:

1.         Earned a minimum of 30 semester hours or its equivalent in the physical or biological sciences; and

2.         Has two or more years of experience in the field of environmental health practice.

(4)        Has satisfactorily completed a course in specialized instruction and training approved by the Board in the practice of environmental health;

(5)        Repealed by Session Laws 2009‑443, s. 4, effective August 7, 2009.

(6)        Has passed an examination administered by the Board designed to test for competence in the subject matters of environmental health sanitation. The examination shall be in a form prescribed by the Board and may be oral, written, or both. The examination for applicants shall be held annually or more frequently as the Board may by rule prescribe, at a time and place to be determined by the Board. A person shall not be registered if such person fails to meet the minimum grade requirements for examination specified by the Board. Failure to pass an examination shall not prohibit such person from being examined at subsequent times and places as specified by the Board; and

(7)        Has paid a fee set by the Board not to exceed the cost of purchasing the examination and an administrative fee not to exceed one hundred fifty dollars ($150.00).

(b)        The Board may issue a certificate to a person serving as a registered environmental health specialist intern without the person meeting the full requirements for experience of a registered environmental health specialist for a period not to exceed three years from the date of initial registration as a registered environmental health specialist intern, provided, the person meets the educational requirements in G.S. 90A‑53 and is in the field of environmental health practice.  (1959, c. 1271, s. 6; 1981 (Reg. Sess., 1982), c. 1274, s. 2; 1989, c. 545, s. 2; 1993, c. 233, ss. 1‑3; 2009‑443, s. 4.)



§ 90A-54: Repealed by Session Laws 2009-443, s. 5, effective August 7, 2009.

§ 90A‑54:  Repealed by Session Laws 2009‑443, s. 5, effective August 7, 2009.



§ 90A-55. State Board of Environmental Health Specialist Examiners; appointment and term of office.

§ 90A‑55.  State Board of Environmental Health Specialist Examiners; appointment and term of office.

(a)        Board Membership.  The Board shall consist of 12 members who shall serve staggered terms: the Secretary of Environment and Natural Resources, or the Secretary's duly authorized representative, one public‑spirited citizen, one environmental sanitation educator from an accredited college or university, one local health director, a representative of the Division of Environmental Health of the Department of Environment and Natural Resources, and seven practicing environmental health specialists who qualify by education and experience for registration under this Article, six of whom shall represent the Western, Piedmont, and Eastern Regions of the State as described more specifically in the rules adopted by the Board.

(b)        Term of Office.  Each member of the State Board of Environmental Health Specialist Examiners shall be appointed by the Governor for a term of four years. As the term of each current member expires, the Governor shall appoint a successor in accordance with the provisions of this section. If a vacancy occurs on the Board for any other reason than the expiration of a member's term, the Governor shall appoint a successor for the remainder of the unexpired term. No person shall serve as a member of the Board for more than two consecutive four‑year terms.

(c)        The Environmental Health Section of the North Carolina Public Health Association, Inc., shall submit a recommended list of Board member candidates to the Governor for the Governor's consideration in appointments, except for the two representatives of the Department of Environment and Natural Resources recommended by the Secretary of Environment and Natural Resources and the local health director recommended by the North Carolina Local Health Directors Association.

(d)        The Governor may remove an appointee member for misconduct in office, incompetency, neglect of duty, or other sufficient cause.  (1959, c. 1271, s. 2; 1973, c. 476, s. 128; 1981 (Reg. Sess., 1982), c. 1274, s. 2; 1989, c. 727, s. 23; 1997‑443, s. 11A.32; 2005‑386, s. 1.1; 2009‑443, s. 6.)



§ 90A-56. Compensation of Board members; expenses; employees.

§ 90A‑56.  Compensation of Board members; expenses; employees.

Members of the Board may receive compensation and be reimbursed for travel expenses in accordance with G.S. 93B‑5. Notwithstanding G.S. 93B‑5(a), the per diem for eligible Board members shall not exceed fifty dollars ($50.00). The Board may employ necessary personnel for the performance of its functions and fix the compensation therefor, within the limits of funds available to the Board. The total expenses of the administration of this Article shall not exceed the total income therefrom and none of the expenses of said Board or the compensation or expenses of any officer thereof or any employee shall ever be paid or payable out of the treasury of the State of North Carolina; and neither the Board nor any officer or employee thereof shall have any power or authority to make or incur any expense, debt, or other financial obligation binding upon the State of North Carolina.  (1981 (Reg. Sess., 1982), c. 1274, s. 2; 1991 (Reg. Sess., 1992), c. 1011, s. 5; 2009‑443, s. 7.)



§ 90A-57. Election of officers; meetings; regulations.

§ 90A‑57.  Election of officers; meetings; regulations.

(a)        The Board shall annually elect a chair, vice‑chair, and a secretary‑treasurer from among its membership. The officers may serve more than one term. The Board shall meet annually in the City of Raleigh, at a time set by the Board, and it may hold additional meetings and conduct business at any place in the State. Seven members of the Board shall constitute a quorum to do business. The Board may designate any member to conduct any proceeding, hearing, or investigation necessary to its purpose, but any final action requires a quorum of the Board. The Board is authorized to adopt such rules and regulations as may be necessary for the efficient operation of the Board.

(b)        The Board shall have an official seal and each member shall be empowered to administer oaths in taking of testimony upon any matters pertaining to the function of the Board.  (1959, c. 1271, s. 3; 1981 (Reg. Sess., 1982), c. 1274, s. 2; 2009‑443, s. 8.)



§ 90A-58. Applicability of Chapter 93B.

§ 90A‑58.  Applicability of Chapter 93B.

The Board shall be subject to the provisions of Chapter 93B of the General Statutes of North Carolina. (1959, c. 1271, s. 5; 1981 (Reg. Sess., 1982), c. 1274, s. 2.)



§ 90A-59. Record of proceedings; register of applications; registry of registered environmental health specialists and environmental health specialist interns.

§ 90A‑59.  Record of proceedings; register of applications; registry of registered environmental health specialists and environmental health specialist interns.

(a)        The Board shall keep a record of its proceedings.

(b)        The Board shall maintain records for registration, which shall include:

(1)        The place of residence, name and age of each applicant;

(2)        The name and address of the employer of each applicant;

(3)        The date of application;

(3a)      The date of employment;

(4)        Complete information of educational and experience qualifications;

(4a)      A signed Code of Ethics;

(5)        The action taken by the Board;

(6)        The serial number of the certificate of registration issued to the applicant;

(7)        The date on which the Board reviewed and acted upon the application;

(7a)      Information on continuing education required to maintain registration; and

(8)        Such other pertinent information as may be deemed necessary by the Board.

(c)        The Board shall maintain a current registry of all environmental health specialists and environmental health specialist interns in the State of North Carolina that have been registered in accordance with the provisions of this Article.

(d)        Records of the Board are public records as defined in Chapter 132 of the General Statutes of North Carolina. However, college transcripts, examinations, and medical information submitted to the Board shall not be considered public records.  (1981 (Reg. Sess., 1982), c. 1274, s. 2; 1987, c. 282, s. 11; 2009‑443, s. 9.)



§ 90A-60: Repealed by Session Laws 2009-443, s. 10, effective August 7, 2009.

§ 90A‑60:  Repealed by Session Laws 2009‑443, s. 10, effective August 7, 2009.



§ 90A-61: Repealed by Session Laws 2009-443, s. 10, effective August 7, 2009.

§ 90A‑61:  Repealed by Session Laws 2009‑443, s. 10, effective August 7, 2009.



§ 90A-62. Certification and registration of environmental health specialists registered in other states.

§ 90A‑62.  Certification and registration of environmental health specialists registered in other states.

The Board may, without examination, grant a certificate as a registered environmental health specialist to any person who at the time of application, is registered as a registered environmental health specialist by a similar board of another state, district or territory whose standards are determined to be acceptable to the Board and comply with rules adopted by the Board. A fee to be determined by the Board and not to exceed one hundred dollars ($100.00) shall be paid by the applicant to the Board for the issuance of a certificate under the provisions of this section.  (1959, c. 1271, s. 9; 1981 (Reg. Sess., 1982), c. 1274, s. 2; 2009‑443, s. 11.)



§ 90A-63. Renewal of certificates.

§ 90A‑63.  Renewal of certificates.

(a)        A certificate as a registered environmental health specialist or registered environmental health specialist intern issued pursuant to the provisions of this Article will expire on the thirty‑first day of December of the current year and must be renewed annually on or before the first day of January. Each application for renewal must be accompanied by a renewal fee to be determined by the Board, but not to exceed one hundred twenty‑five dollars ($125.00). However, for renewals postmarked before January 1 of each year, the renewal fee shall not exceed one hundred dollars ($100.00).

(b)        Registrations expired for failure to pay renewal fees may be reinstated under the rules and regulations adopted by the Board.

(c)        A registered environmental health specialist shall complete any continuing education requirements specified by the Board for renewal of a certificate.  (1959, c. 1271, s. 10; 1981 (Reg. Sess., 1982), c. 1274, s. 2; 1989, c. 545, s. 3; 2009‑443, s. 12.)



§ 90A-64. Suspensions and revocations of certificates.

§ 90A‑64.  Suspensions and revocations of certificates.

(a)        The Board shall have the power to refuse to grant, or may suspend or revoke, any certificate issued under provisions of this Article for any of the causes hereafter enumerated, as determined by the Board:

(1)        Fraud, deceit, or perjury in obtaining registration under the provisions of this Article;

(2)        Inability to practice with reasonable skill and safety due to drunkenness or excessive use of alcohol, drugs, or chemicals;

(3)        Unprofessional conduct, including a material departure from or failure to conform to the standards of acceptable and prevailing practice or the ethics of the profession;

(4)        Defrauding the public or attempting to do so;

(5)        Failing to renew certificate as required;

(6)        Dishonesty;

(7)        Incompetency;

(8)        Inexcusable neglect of duty;

(9)        Conviction in any court of a crime involving moral turpitude or conviction of a felony;

(10)      Failing to adhere to the Code of Ethics; or

(11)      Failing to meet qualifications for renewal.

(a1)      A registered environmental health specialist or registered environmental health specialist intern who is convicted of a felony or a crime of moral turpitude shall report the conviction to the Board within 30 days from the date of the conviction. A felony conviction shall result in the automatic suspension of a certificate issued by the Board for 60 days until further action is taken by the Board. The Board shall immediately begin the hearing process in accordance with Article 3A of Chapter 150B of the General Statutes. Nothing in this section shall preclude the Board from taking further action.

(b)        The procedure to be followed by the Board when refusing to allow an applicant to take an examination, or revoking or suspending a certificate issued under the provisions of this Article, shall be in accordance with the provisions of Chapter 150B of the General Statutes of North Carolina.

(c)        The Board may conduct investigations for any complaints alleged or upon its own motion for any allegations or causes for disciplinary action under subsection (a) of this section. The Board may subpoena individuals and records to determine if action is necessary to enforce this Article.

(d)        The Board and its members, individually, or its staff shall not be held liable for any civil or criminal proceeding when exercising in good faith its powers and duties authorized under the provisions of this Article.  (1959, c. 1271, s. 11; 1973, c. 1331, s. 3; 1981 (Reg. Sess., 1982), c. 1274, s. 2; 1987, c. 827, s. 1; 2009‑443, s. 13.)



§ 90A-65. Representing oneself as a registered environmental health specialist or registered environmental health specialist intern.

§ 90A‑65.  Representing oneself as a registered environmental health specialist or registered environmental health specialist intern.

A holder of a current certificate of registration may append to his or her name the letters, "R.E.H.S." or "R.E.H.S.I."  (1959, c. 1271, s. 12; 1981 (Reg. Sess., 1982), c. 1274, s. 2; 2009‑443, s. 14.)



§ 90A-66. Violations; penalty; injunction.

§ 90A‑66.  Violations; penalty; injunction.

Any person violating any of the provisions of this Article or of the rules and regulations adopted by the Board shall be guilty of a Class 1 misdemeanor.  The Board may appear in its own name in the superior courts in an action for injunctive relief to prevent violation of this Article and the superior courts shall have power to grant such injunctions regardless of whether criminal prosecution has been or may be instituted as a result of such violations.  Actions under this section shall be commenced in the superior court district or set of districts as defined in G.S. 7A‑41.1 in which the respondent resides or has his principal place of business or in which the alleged acts occurred. (1959, c. 1271, s. 13; 1981 (Reg. Sess., 1982), c. 1274, s. 2; 1987 (Reg. Sess., 1988), c. 1037, s. 104; 1993, c. 539, s. 653; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 90A-67. Code of Ethics.

§ 90A‑67.  Code of Ethics.

The Board shall prepare and adopt, by rule, a Code of Ethics to be made available in writing to all registered environmental health specialists and registered environmental health specialist interns and each applicant for registration under this Article. All registered environmental health specialists and registered environmental health specialist interns shall adhere to the Code of Ethics adopted by the Board. Publication of the Code of Ethics shall serve as due notice to all certificate holders of its contents.  (2009‑443, s. 15.)



§ 90A-68. Reserved for future codification purposes.

§ 90A‑68.  Reserved for future codification purposes.



§ 90A-69. Reserved for future codification purposes.

§ 90A‑69.  Reserved for future codification purposes.



§ 90A-70. Purpose.

Article 5.

Certification of On‑Site Wastewater Contractors and Inspectors.

§ 90A‑70.  Purpose.

It is the purpose of this Article to protect the environment and public health, safety, and welfare by ensuring the integrity and competence of on‑site wastewater contractors and inspectors; to require the examination of on‑site wastewater contractors and inspectors and the certification of their competency to supervise or conduct the construction, installation, repair, or inspection of on‑site wastewater systems; to establish minimum standards for ethical conduct, responsibility, training, experience, and continuing education for on‑site wastewater system contractors and inspectors; and to provide appropriate enforcement procedures for rules adopted by the North Carolina On‑Site Wastewater Contractors and Inspectors Certification Board. (2006‑82, s. 1.)



§ 90A-71. Definitions.

§ 90A‑71.  Definitions.

The following definitions apply in this Article:

(1)        "Board" means the North Carolina On‑Site Wastewater Contractors and Inspectors Certification Board.

(2)        "Contractor" means a person who constructs, installs, or repairs, or offers to construct, install, or repair an on‑site wastewater system in the State.

(3)        "Conventional wastewater system" has the same meaning as in G.S. 130A‑343(a)(3).

(4)        "Department" means the Department of Environment and Natural Resources.

(5)        "Inspector" means a person who conducts an inspection of an on‑site wastewater system at any time after the local health department has issued an operation permit pursuant to G.S. 130A‑337.

(6)        "On‑site wastewater system" means any wastewater system permitted under the provisions of Article 11 of Chapter 130A of the General Statutes that does not discharge to a treatment facility or the surface waters of the State.

(7)        "Person" means all persons, including individuals, firms, partnerships, associations, public or private institutions, municipalities, or political subdivisions, governmental agencies, or private or public corporations organized and existing under the laws of this State or any other state or country. (2006‑82, s. 1.)



§ 90A-72. Certification required; applicability.

§ 90A‑72.  Certification required; applicability.

(a)        Certification Required.  No person shall construct, install, or repair or offer to construct, install, or repair an on‑site wastewater system in the State without being certified as a contractor at the required level of certification for the specified system. No person shall conduct an inspection or offer to conduct an inspection of an on‑site wastewater system without being certified as an inspector at the required level of certification for the specified system.

(b)        Applicability.  This Article does not apply to the following:

(1)        A person who is employed by, or performs labor and services for, a certified contractor or inspector in connection with the construction, installation, repair, or inspection of an on‑site wastewater system performed under the direct and personal supervision of the certified contractor or inspector.

(2)        A person who constructs, installs, or repairs an on‑site wastewater system described as a single septic tank with a gravity‑fed distribution system when located on land owned by that person and that is intended solely for use by that person and members of that person's immediate family.

(3)        A person licensed under Article 1 of Chapter 87 of the General Statutes who constructs or installs an on‑site wastewater system ancillary to the building being constructed.

(4)        A person who is certified by the Water Pollution Control System Operators Certification Commission and contracted to provide necessary operation and maintenance on the permitted on‑site wastewater system.

(5)        A person permitted under Article 21 of Chapter 143 of the General Statutes who is constructing a water pollution control facility necessary to comply with the terms and conditions of a National Pollutant Discharge Elimination System (NPDES) permit.

(6)        A person licensed under Article 1 of Chapter 87 of the General Statutes as a licensed public utilities contractor who is installing or expanding a wastewater treatment facility, including a collection system, designed by a registered professional engineer.

(7)        A plumbing contractor licensed under Article 2 of Chapter 87 of the General Statutes, so long as the plumber is not performing plumbing work that includes the installation or repair of a septic tank or similar depository, or lines or appurtenances downstream from the point where the house or building sewer lines from the plumbing system meet the septic tank or similar depository. (2006‑82, s. 1.)



§ 90A-73. Creation and membership of the Board.

§ 90A‑73.  Creation and membership of the Board.

(a)        Creation and Appointments.  There is created the North Carolina On‑Site Wastewater Contractors and Inspectors Certification Board. The Board shall consist of nine members appointed to three‑year terms as follows:

(1)        One member appointed by the Governor who, at the time of appointment, is engaged in the construction, installation, repair, or inspection of on‑site wastewater systems, to a term that expires on 1 July of years that precede by one year those years that are evenly divisible by three.

(2)        One member appointed by the Governor who, at the time of appointment, is a certified water treatment facility operator pursuant to Article 2 of Chapter 90A of the General Statutes, to a term that expires on 1 July of years evenly divisible by three.

(3)        One member appointed by the Governor who is an employee of the Division of Environmental Health of the Department to a term that expires on 1 July of years that follow by one year those years that are evenly divisible by three.

(4)        One member appointed by the General Assembly upon recommendation of the President Pro Tempore of the Senate who, at the time of appointment, is engaged in the construction, installation, repair, or inspection of on‑site wastewater systems, to a term that expires on 1 July of years that follow by one year those years that are evenly divisible by three.

(5)        One member appointed by the General Assembly upon recommendation of the President Pro Tempore of the Senate who, at the time of appointment, is engaged in the business of inspecting on‑site wastewater systems, to a term that expires on 1 July of years that precede by one year those years that are evenly divisible by three.

(6)        One member appointed by the General Assembly upon recommendation of the President Pro Tempore of the Senate upon the recommendation of the North Carolina Home Builders Association, to a term that expires on 1 July of years evenly divisible by three.

(7)        One member appointed by the General Assembly upon recommendation of the Speaker of the House of Representatives who, at the time of appointment, is engaged in the construction, installation, repair, or inspection of on‑site wastewater systems, to a term that expires on 1 July of years evenly divisible by three.

(8)        One member appointed by the General Assembly upon recommendation of the Speaker of the House of Representatives who, at the time of appointment, is (i) employed as an environmental health specialist, and (ii) engaged primarily in the inspection and permitting of on‑site wastewater systems, to a term that expires on 1 July of years that follow by one year those years that are evenly divisible by three.

(9)        One member appointed by the General Assembly upon recommendation of the Speaker of the House of Representatives who, at the time of appointment, is (i) employed by the North Carolina Cooperative Extension Service, and (ii) is knowledgeable in the area of on‑site wastewater systems, to a term that expires on 1 July of years that precede by one year those years that are evenly divisible by three.

(b)        Vacancies.  An appointment to fill a vacancy on the Commission created by the resignation, dismissal, disability, or death of a member shall be for the balance of the unexpired term. Vacancies in appointments made by the General Assembly shall be filled as provided in G.S. 120‑122.

(c)        Oath.  Each member of the Board, before entering upon the discharge of the duties of the Board, shall take and file with the Secretary of State an oath in writing to perform properly the duties as a member of the Board and to uphold the Constitution of North Carolina and the Constitution of the United States.

(d)        Dual Office Holding.  Service on the Board may be in addition to any other office a person is entitled to hold.

(e)        Officers.  The Board shall elect a Chair from among its members. The Chair shall serve from the time of election until 30 June of the following year, or until a successor is elected.

(f)         Compensation.  Board members who are State employees shall receive no per diem compensation for serving on the Board but shall be reimbursed for their expenses in accordance with G.S. 138‑6. All other Board members shall receive per diem compensation and reimbursement in accordance with the compensation rate established in G.S. 93B‑5.

(g)        Quorum.  A majority of the members of the Board constitutes a quorum for the transaction of business.

(h)        Meetings.  The Board shall meet at least twice each year and may hold special meetings at the call of the Chair or a majority of the members of the Board.

(i)         Staff.  The Board may employ staff to carry out the duties of the Board and the provisions of this Article. The Board shall determine the compensation, duties, and other terms and conditions of employment of the staff. (2006‑82, s. 1.)



§ 90A-74. Powers and duties of the Board.

§ 90A‑74.  Powers and duties of the Board.

The Board shall have the following general powers and duties:

(1)        To adopt rules in the manner prescribed by Chapter 150B of the General Statutes to govern its actions and to implement the provisions of this Article.

(2)        To determine the eligibility requirements for persons seeking certification pursuant to this Article.

(3)        To establish grade levels of certifications based on design capacity, complexity, projected costs, and other features of approved on‑site wastewater systems.

(4)        To develop and administer examinations for each grade level of certification. The Board may approve applications by recognized associations for certification of its members after a review of the requirements of the association to ensure that they are equivalent to the requirements of the Board.

(5)        To issue, renew, deny, restrict, suspend, or revoke certifications and to carry out any of the other actions authorized by this Article.

(6)        To establish, publish, and enforce rules of professional conduct of persons who are certified pursuant to this Article.

(7)        To maintain a record of all proceedings and make available to persons certified under this Article, and to other concerned parties, an annual report of all Board action.

(8)        To establish reasonable fees for application, certification, and renewal, and other services provided by the Board.

(9)        To conduct investigations to determine whether violations of this Article or grounds for disciplining persons certified under this Article exist.

(10)      To adopt a common seal containing the name of the Board for use on all certificates and official reports issued by the Board.

(11)      To conduct other services necessary to carry out the purposes of this Article. (2006‑82, s. 1.)



§ 90A-75. Expenses and fees.

§ 90A‑75.  Expenses and fees.

(a)        Expenses.  All salaries, compensation, and expenses incurred or allowed for the purposes of carrying out this Article shall be paid by the Board exclusively out of the funds received by the Board as authorized by this Article. No salary, expense, or other obligations of the Board may be charged against the General Fund of the State. Neither the Board nor any of its members or employees may incur any expense, debt, or financial obligation binding upon the State.

(b)        Contributions.  The Board may accept grants, contributions, bequests, and gifts that shall be kept in the same account as the funds deposited in accordance with this Article and other provisions of the law.

(c)        Fees.  All fees shall be established in rules adopted by the Board. The Board shall establish fees sufficient to pay the costs of administering this Article, but in no event shall the Board charge a fee at an annual rate in excess of the following:

(1)        Application for basic certification $150.00

(2)        Application for each grade level $50.00

(3)        Certification renewal $100.00

(4)        Reinstatement of revoked or suspended

certification $500.00

(5)        Application for on‑site wastewater

system inspector $200.00.

(d)        Audit.  The Board is subject to the oversight of the State Auditor under Article 5A of Chapter 147 of the General Statutes. (2006‑82, s. 1.)



§ 90A-76. On-Site Wastewater Certification Fund.

§ 90A‑76.  On‑Site Wastewater Certification Fund.

The On‑Site Wastewater Certification Fund is created as a nonreverting account within the Department. All fees collected pursuant to this Article shall be credited to the Fund. The Fund shall be used solely for the costs of administering this Article. (2006‑82, s. 1.)



§ 90A-77. Certification requirements.

§ 90A‑77.  Certification requirements.

(a)        Certification.  The Board shall issue a certificate of the appropriate grade level to an applicant who satisfies all of the following conditions:

(1)        Is at least 18 years of age.

(2)        Submits a properly completed application to the Board.

(3)        If the applicant has prior experience providing on‑site wastewater system services, submits affidavits of three persons not related to the applicant for whom the applicant provided on‑site wastewater services.

(4)        If the applicant has no prior experience, completes the basic on‑site wastewater education program approved by the Board.

(5)        Completes any additional training program designed by the Board specific to the grade level for which the applicant is applying.

(6)        Pays the applicable fees set by the Board for the particular application and grade level.

(7)        For grade levels greater than conventional systems, passes a written or oral examination that tests the applicant's proficiency in all of the following areas:

a.         Principles of public and environmental health associated with on‑site wastewater systems.

b.         Principles of construction and safety.

c.         Technical and practical knowledge of on‑site wastewater systems typical to the specified grade level.

d.         Laws and rules related to the installation, construction, repair, or inspection of the specified on‑site wastewater system.

(b)        Location of Examinations.  The Board shall provide a minimum of three examinations each year; one each in the eastern, central, and western regions of the State.

(c)        Approval of Certification Programs.  The Board may issue a certificate at the appropriate grade level to an applicant who has completed an approved training or continuing education program.

(d)        No Degree Required.  An applicant shall not be required to hold or obtain an educational diploma or degree to obtain a certificate. An applicant that meets all the conditions for certification except for passage of the Board examination may take the examination on three successive occasions without having to file for a new application, pay an additional application fee, or repeat any applicable training program. If the applicant fails to pass the Board examination on three successive occasions, the applicant must reapply to the Board, pay an additional application fee, and repeat the training program.

(e)        Certificate.  The certification shall show the full name of the certificate holder. The certificate shall provide a unique identification number and shall be signed by the Chair. Issuance of the certificate by the Board shall be prima facie evidence that the person named therein is entitled to all the rights and privileges of a certified contractor or inspector, at the grade level specified on the certificate, while the certificate remains in effect.

(f)         Replacement Certificate.  A new certificate to replace one lost, destroyed, or mutilated shall be issued subject to rules adopted by the Board and with the payment of a fee set by the Board. The fee for a duplicate or replacement certificate shall not exceed twenty‑five dollars ($25.00). (2006‑82, s. 1.)



§ 90A-78. Certification renewal.

§ 90A‑78.  Certification renewal.

(a)        Renewal.  All certifications shall expire at intervals determined by the Board unless they are renewed. In no event may the interval determined by the Board be less than one year. To renew a certification, a contractor or inspector must meet all of the following conditions:

(1)        Submit an application for renewal on the form prescribed by the Board.

(2)        Meet the continuing education requirements prescribed by the Board.

(3)        Pay the certification renewal fee.

(b)        Late Fee.  A contractor or inspector with an expired certificate may renew the certification within 90 days of its expiration upon payment of a late fee set by the Board. The late fee shall not exceed twenty‑five dollars ($25.00). If a certification is not renewed within 90 days of its expiration, the certification shall not be renewed, and the holder must apply for a new certificate. (2006‑82, s. 1.)



§ 90A-79. Continuing education.

§ 90A‑79.  Continuing education.

(a)        Requirements.  The Board shall require continuing education as a condition of certification and renewal. The Board shall determine the number of hours, based on grade levels applied for, up to a maximum of 12 hours per year, and the subject material for the specified grade level. The Board shall maintain records of continuing education coursework successfully completed by each certified contractor or inspector.

(b)        Approval of Continuing Education Programs.  The Board may approve a continuing education program or course if the Board finds that the program or course provides useful educational information or experience that will enhance the construction, installation, repair, or inspection of on‑site wastewater systems. The Board may develop and offer continuing education programs. (2006‑82, s. 1.)



§ 90A-80. Investigation of complaints.

§ 90A‑80.  Investigation of complaints.

(a)        Misconduct.  A person may refer to the Board charges of fraud, deceit, negligence, incompetence, or misconduct against any certified contractor or inspector. The charges shall be in writing and sworn to by the complainant and submitted to the Board. These charges, unless dismissed without a hearing by the Board as unfounded or trivial, shall be heard and determined by the Board in accordance with the provisions of Chapter 150B of the General Statutes. An association that receives professional recognition of its own certification process by the Board shall be responsible for the conduct and competency of its members.

(b)        Records.  The Board shall establish and maintain detailed records regarding complaints concerning each certified contractor or inspector. The records shall include those certified by recognized associations. The records shall also detail the levels of certification held by each contractor or inspector.

(c)        Notification.  The Board shall provide local health departments with notification of changes in certifications, complaints, suspensions, or reinstatements under this Article. (2006‑82, s. 1.)



§ 90A-81. Remedies.

§ 90A‑81.  Remedies.

(a)        Denial, Suspension, and Revocation of Certification.  The Board may deny, suspend, or revoke a certificate under this Article for:

(1)        A violation of this Article or a rule of the Board.

(2)        The use of fraud or deceit in obtaining or renewing a certificate.

(3)        Any act of gross negligence, incompetence, or misconduct in the construction, installation, repair, or inspection of an on‑site wastewater system.

(4)        Failure to satisfactorily complete continuing education requirements prescribed by the Board.

(b)        Arbitration.  The Board may establish a voluntary arbitration procedure to resolve complaints concerning a certified contractor or inspector or any work performed by a certified contractor or inspector, or conflicts involving any certified contractor or inspector and the Division of Environmental Health of the Department or a local health department.

(c)        Injunction.  The Board may ask the Attorney General to seek an injunction to restrain any person, firm, partnership, or corporation from violating the provisions of this Article or rules adopted by the Board. The Attorney General may bring an action for an injunction in the name of the State in the superior court of any county in which the violator resides or the violator's principal place of business is located. In any proceedings for an injunction, it shall not be necessary to allege or prove either that an adequate remedy at law does not exist, or that substantial or irreparable damage would result from the continued violation. Members of the Board shall not be personally or professionally liable for any act or omission pursuant to this subsection. The Board shall not be required to post a bond in connection with any action to obtain an injunction.

(d)        Offenses.  A person who commits any one or more of the following offenses is guilty of a Class 2 misdemeanor:

(1)        Engages in or offers to engage in the construction, installation, repair, or inspection of an on‑site wastewater system without the appropriate certificate for the grade level of on‑site wastewater system.

(2)        Gives false or forged evidence of any kind in obtaining a certificate.

(3)        Falsely impersonates a certified contractor or inspector. (2006‑82, s. 1.)






Chapter 90B - Social Worker Certification and Licensure Act.

§ 90B-1. Short title.

Chapter 90B.

Social Worker Certification and Licensure Act.

§ 90B‑1.  Short title.

This Chapter shall be known as the "Social Worker Certification and Licensure Act." (1983, c. 495, s. 1; 1999‑313, s. 1.)



§ 90B-2. Purpose.

§ 90B‑2.  Purpose.

Since the profession of social work significantly affects the lives of the people of this State, it is the purpose of this Chapter to protect the public by setting standards for qualification, training, and experience for those who seek to represent themselves to the public as certified social workers or licensed clinical social workers and by promoting high standards of professional performance for those engaged in the practice of social work. (1983, c. 495, s. 1; 1999‑313, s. 1.)



§ 90B-3. Definitions.

§ 90B‑3.  Definitions.

The following definitions apply in this Chapter:

(1)        Board.  The North Carolina Social Work Certification and Licensure Board.

(2)        Licensed Clinical Social Worker.  A person who is competent to function independently, who holds himself or herself out to the public as a social worker, and who offers or provides clinical social work services or supervises others engaging in clinical social work practice.

(3)        Certified Master Social Worker.  A person who is certified under this Chapter to practice social work as a master social worker and is engaged in the practice of social work.

(4)        Certified Social Work Manager.  A person who is certified under this Chapter to practice social work as a social work manager and is engaged in the practice of social work.

(5)        Certified Social Worker.  A person who is certified under this Chapter to practice social work as a social worker and is engaged in the practice of social work.

(6)        Clinical Social Work Practice.  The professional application of social work theory and methods to the biopsychosocial diagnosis, treatment, or prevention, of emotional and mental disorders. Practice includes, by whatever means of communications, the treatment of individuals, couples, families, and groups, including the use of psychotherapy and referrals to and collaboration with other health professionals when appropriate. Clinical social work practice shall not include the provision of supportive daily living services to persons with severe and persistent mental illness as defined in G.S. 122C‑3(33a).

(7)        Practice of Social Work.  To perform or offer to perform services, by whatever means of communications, for other people that involve the application of social work values, principles, and techniques in areas such as social work services, consultation and administration, and social work planning and research.

(7a)      Provisional Licensed Clinical Social Worker.  A person issued a provisional license to provide clinical social work services pursuant to G.S. 90B‑7(f).

(8)        Social Worker.  A person certified, licensed, or provisionally licensed by this Chapter or otherwise exempt under G.S. 90B‑10.  (1983, c. 495, s. 1; 1991, c. 732, s. 1; 1999‑313, s. 1; 2007‑379, s. 1; 2009‑88, s. 1.)



§ 90B-4. Prohibitions.

§ 90B‑4.  Prohibitions.

(a)        Except as otherwise provided in this Chapter, it is unlawful for any person who is not certified as a social worker, master social worker, or social work manager under this Chapter to represent himself or herself to be certified under this Chapter or hold himself or herself out to the public by any title or description denoting that he or she is certified under this Chapter.

(b)        After January 1, 1992, except as otherwise provided in this Chapter, it is unlawful to engage in or offer to engage in the practice of clinical social work without first being licensed under this Chapter as a clinical social worker.

(c)        Nothing herein shall prohibit school social workers who are certified by the State Board of Education from practicing school social work under the title "Certified School Social Worker." Except as provided for licensed clinical social workers, nothing herein shall be construed as prohibiting social workers who are not certified by the Board from practicing social work. Except as provided herein for licensed clinical social workers, no agency, institution, board, commission, bureau, department, division, council, member of the Council of State, or officer of the legislative, executive or judicial branches of State government or counties, cities, towns, villages, other municipal corporations, political subdivisions of the State, public authorities, private corporations created by act of the General Assembly or any firm or corporation receiving State funds shall require the obtaining or holding of any certificate issued under this Chapter or the taking of an examination held pursuant to this Chapter as a requirement for obtaining or continuing in employment.

(d)        Nothing herein shall authorize the practice of medicine as defined in Article 1 of this Chapter or the practice of psychology as defined in Article 18A of this Chapter. (1983, c. 495, s. 1; 1991, c. 732, s. 2; 1999‑313, s. 1.)



§ 90B-5. North Carolina Social Work Certification and Licensure Board; appointments; terms; composition.

§ 90B‑5.  North Carolina Social Work Certification and Licensure Board; appointments; terms; composition.

(a)        For the purpose of carrying out the provisions of this Chapter, there is hereby created the North Carolina Social Work Certification and Licensure Board which shall consist of seven members appointed by the Governor as follows:

(1)        At least two members of the Board shall be Certified Social Workers or Certified Master Social Workers, three members shall be Licensed Clinical Social Workers, and two members shall be appointed from the public at large. Composition of the Board as to the race and sex of its members shall reflect the composition of the population of the State of North Carolina.

(2)        At all times the Board shall include at least one member primarily engaged in social work education, at least one member primarily engaged in social work in the public sector, and at least one member primarily engaged in social work in the private sector.

(3)        All members of the Board shall be residents of the State of North Carolina, and with the exception of the public members, shall be certified or licensed by the Board under the provisions of this Chapter. Professional members of the Board must be actively engaged in the practice of social work or in the education and training of students in social work, and have been for at least three years prior to their appointment to the Board. Such activity during the two years preceding the appointment shall have occurred primarily in this State.

(b)        The Governor may only remove a member of the Board for neglect of duty, malfeasance, or conviction of a felony or other crime of moral turpitude.

(c)        The term of office of each member of the Board shall be three years. No member shall serve more than two consecutive three‑year terms. Each term of service on the Board shall expire on the 30th day of June of the year in which the term expires. As the term of a member expires, the Governor shall make the appointment for a full term, or, if a vacancy occurs for any other reason, for the remainder of the unexpired term.

(d)        Members of the Board shall receive compensation for their services and reimbursement for expenses incurred in the performance of duties required by this Chapter, at the rates prescribed in G.S. 93B‑5.

(e)        The Board may employ, subject to the provisions of Chapter 126 of the General Statutes, the necessary personnel for the performance of its functions, and fix their compensation within the limits of funds available to the Board. (1983, c. 495, s. 1; 1991, c. 732, s. 3; 1999‑313, s. 1.)



§ 90B-6. Functions and duties of the Board.

§ 90B‑6.  Functions and duties of the Board.

(a)        The Board shall administer and enforce the provisions of this Chapter.

(b)        The Board shall elect from its membership, a chairperson, a vice‑chairperson, and secretary‑treasurer, and adopt rules to govern its proceedings. A majority of the membership shall constitute a quorum for all Board meetings.

(c)        The Board shall examine and pass on the qualifications of all applicants for certificates and licenses under this Chapter, and shall issue a certificate or license to each successful applicant therefor.

(d)        The Board may adopt a seal which may be affixed to all certificates and licenses issued by the Board.

(e)        The Board may authorize expenditures deemed necessary to carry out the provisions of this Chapter from the fees which it collects, but in no event shall expenditures exceed the revenues of the Board during any fiscal year. No State appropriations shall be subject to the administration of the Board.

(f)         Repealed by Session Laws 1999‑313, s. 1, effective July 1, 1999.

(g)        The Board shall have the power to establish or approve study or training courses and to establish reasonable standards for certification, licensure, and renewal of certification and licensure, including the power to adopt or use examination materials and accreditation standards of the Council on Social Work Education or other recognized accrediting agency and the power to establish reasonable standards for continuing social work education; provided that for certificate and license renewal no examination shall be required; provided further, that the Board shall not have the power to withhold approval of study or training courses offered by a college or university having a social work program approved by the Council on Social Work Education.

(h)        Subject to the provisions of Chapter 150B of the General Statutes, the Board shall have the power to adopt rules to carry out the purposes of this Chapter, including but not limited to the power to adopt ethical and disciplinary standards.

(i)         The Board may order that any records concerning the practice of social work and relevant to a complaint received by the Board or an inquiry or investigation conducted by or on behalf of the Board shall be produced by the custodian of the records to the Board or for inspection and copying by representatives of or counsel to the Board. A social worker licensed by the Board or an agency employing a social worker licensed by the Board shall maintain records for a minimum of three years from the date the social worker terminates services to the client and the client services record is closed. A social worker certified or licensed by the Board shall cooperate fully and in a timely manner with the Board and its designated representatives in an inquiry or investigation of the records conducted by or on behalf of the Board.

(j)         The Board shall have the power to employ or retain professional personnel, including legal counsel, subject to G.S. 114‑2.3, or clerical or other special personnel deemed necessary to carry out the provisions of this Chapter. (1983, c. 495, s. 1; 1987, c. 827, s. 1; 1995, c. 344, s. 1; 1999‑313, s. 1; 2005‑129, s. 1; 2007‑379, s. 2.)



§ 90B-6.1. Board general provisions.

§ 90B‑6.1.  Board general provisions.

The Board shall be subject to the administrative provisions of Chapter 93B of the General Statutes. (1983, c. 495, s. 1.)



§ 90B-6.2. Fees.

§ 90B‑6.2.  Fees.

(a)        The Board shall establish fees not exceeding the following amounts:

(1)         All initial applications                                             $200.00

(2)         Examination                                                           Cost plus an

amount not to

exceed $40.00

(3)         Repeated examination or any

additional examination                                            Cost plus an

amount not to

exceed $40.00

(4)         Renewal applications                                             200.00

(5)         Late fees for renewal                                             50.00

(6)         Reinstatement                                                        200.00

(7)         Duplicate license                                                    25.00

(8)         Temporary certificate or license                             25.00.

(b)        Notwithstanding subdivision (a)(4) of this section, the Board may establish a graduated fee schedule for renewals that is based upon the applicant's level of certification or licensure. The Board may establish fees for the actual cost of duplication services, materials, and returned bank items. All fees derived from services provided by the Board under the provisions of this Chapter shall be nonrefundable. The Board shall maintain accounts of all receipts to the Board.  (1999‑313, s. 1.)



§ 90B-7. Titles and qualifications for certificates and licenses.

§ 90B‑7.  Titles and qualifications for certificates and licenses.

(a)        Each person desiring to obtain a certificate or license from the Board shall make application to the Board upon such forms and in such manner as the Board shall prescribe, together with the required application fee established by the Board.

(b)        The Board shall issue a certificate as "Certified Social Worker" to an applicant who meets the following qualifications:

(1)        Has a bachelors degree in a social work program from a college or university having a social work program accredited or admitted to candidacy for accreditation by the Council on Social Work Education for undergraduate curricula.

(2)        Has passed the Board examination for the certification of persons in this classification.

(c)        The Board shall issue a certificate as "Certified Master Social Worker" to an applicant who meets the following qualifications:

(1)        Has a masters or doctoral degree in a social work program from a college or university having a social work program approved by the Council on Social Work Education.

(2)        Has passed the Board examination for the certification of persons in this classification.

(d)        The Board shall issue a license as a "Licensed Clinical Social Worker" to an applicant who meets the following qualifications:

(1)        Holds or qualifies for a current certificate as a Certified Master Social Worker.

(2)        Shows to the satisfaction of the Board that he or she has had two years of clinical social work experience with appropriate supervision in the field of specialization in which the applicant will practice.

(3)        Has passed the Board examination for the certification of persons in this licensure.

(e)        The Board shall issue a certificate as a "Certified Social Work Manager" to an applicant who meets the following qualifications:

(1)        Holds or qualifies for a current certificate as a Certified Social Worker.

(2)        Shows to the satisfaction of the Board that he or she has had two years of experience in an administrative setting with appropriate supervision and training.

(3)        Has passed the Board examination for the certification of persons in this classification.

(f)         The Board may issue a provisional license in clinical social work to a person who has a masters or doctoral degree in a social work program from a college or university having a social work program approved by the Council on Social Work Education and desires to be licensed as a clinical social worker. The provisional license may not be issued for a period exceeding two years and the person issued the provisional license must practice under the supervision of a licensed clinical social worker or a Board‑approved alternate. Notwithstanding G.S. 90B‑6(g), a provisional licensee shall pass the qualifying clinical examination prescribed by the Board within two years to be eligible for renewal of the provisional license. The provisional licensee shall complete all requirements for full licensure within three renewal cycles, or a total of six years, unless otherwise directed by the Board. (1983, c. 495, s. 1; 1991, c. 732, s. 4; 1999‑313, s. 1; 2007‑379, s. 3.)



§ 90B-8. Persons from other jurisdictions.

§ 90B‑8.  Persons from other jurisdictions.

(a)        The Board may grant a certificate or license without examination or by special examination to any person who, at the time of application, is certified, registered or licensed as a social worker by a similar board of another country, state, or territory whose certification, registration or licensing standards are substantially equivalent to those required by this Chapter. The applicant shall have passed an examination in the country, state, or territory in which he or she is certified, registered, or licensed that is equivalent to the examination required for the level of certification or licensure sought in this State.

(b)        The Board may issue a temporary license to a nonresident clinical social worker who is either certified, registered, or licensed in another jurisdiction whose standards, in the opinion of the Board, at the time of the person's certification, registration, or licensure were substantially equivalent to or higher than the requirements of this Chapter. Nothing in this Chapter shall be construed as prohibiting a nonresident clinical social worker certified, registered, or licensed in another state from rendering professional clinical social work services in this State for a period of not more than five days in any calendar year. All persons granted a temporary clinical social worker license shall comply with the supervision requirements established by the Board. (1983, c. 495, s. 1; 1999‑313, s. 1.)



§ 90B-9. Renewal of certificates and licenses.

§ 90B‑9.  Renewal of certificates and licenses.

(a)        All certificates and licenses shall be effective upon date of issuance by the Board, and shall be renewed on or before the second June 30 thereafter.

(b)        All certificates and licenses issued hereunder shall be renewed at the times and in the manner provided by this section. At least 45 days prior to expiration of each certificate or license, the Board shall mail a notice and application for renewal to the certificate holder or licensee. Prior to the expiration date, the application shall be returned properly completed, together with a renewal fee established by the Board pursuant to G.S. 90B‑6.2(a)(4) and evidence of completion of the continuing education requirements established by the Board pursuant to G.S. 90B‑6(g), upon receipt of which the Board shall renew the certificate or license. If a certificate or license is not renewed on or before the expiration date, an additional fee shall be charged for late renewal as provided in G.S. 90B‑6.2(a)(5).

(c)        A certificate or license issued under this Chapter shall be automatically suspended for failure to renew for a period of more than 60 days after the renewal date. The Board may reinstate a certificate or license suspended under this subsection upon payment of a reinstatement fee as provided in G.S. 90B‑6.2(a)(6) and may require that the applicant file a new application, furnish new supervisory reports or references or otherwise update his or her credentials, or submit to examination for reinstatement. The Board shall have exclusive jurisdiction to investigate alleged violations of this Chapter by any person whose certificate or license has been suspended under this subsection and, upon proof of any violation of this Chapter, the Board may take disciplinary action as provided in G.S. 90B‑11.

(d)        Any person certified or licensed and desiring to retire temporarily from the practice of social work shall send written notice thereof to the Board. Upon receipt of such notice, his or her name shall be placed upon the nonpracticing list and he or she shall not be subject to payment of renewal fees while temporarily retired. In order to reinstate certification or licensure, the person shall apply to the Board by making a request for reinstatement and paying the appropriate fee as provided in G.S. 90B‑6.2. (1983, c. 495, s. 1; 1999‑313, s. 1; 2006‑226, s. 19.)



§ 90B-10. Exemption from certain requirements.

§ 90B‑10.  Exemption from certain requirements.

(a)        Applicants who were engaged in the practice of social work before January 1, 1984, shall be exempt from the academic qualifications required by this act for Certified Social Workers and Certified Social Work Managers and shall be certified upon passing the Board examination and meeting the experience requirements, if any, for certification of persons in that classification.

(b)        The following may engage in clinical social work practice without meeting the requirements of G.S. 90B‑7(d):

(1)        Repealed by Session Laws 2007‑379, s. 4, effective August 19, 2007.

(2)        A student completing a clinical requirement for graduation while pursuing a course of study in social work in an institution accredited by or in candidacy status with the Council on Social Work Education.

(3)        Repealed by Session Laws 2007‑379, s. 4, effective August 19, 2007.

(c)        Notwithstanding the requirements of G.S. 90B‑16, any individual who is employed by an agency of a local or State governmental entity, and who is in a position holding the title of "Social Worker" or any variation of the name, and whose position title is derived from the Office of State Personnel Social Work Series may use the title "Social Worker" or any variation of the title. This includes persons in such positions in counties whose classification and compensation systems have been certified as substantially equivalent by the State Personnel Commission and persons serving in such positions in Human Services agencies created by counties pursuant to G.S. 153A‑77.  (1983, c. 495, s. 1; 1991, c. 732, s. 5; 1993 (Reg. Sess., 1994), c. 745, s. 38.1; 1996, 2nd Ex. Sess., c. 18, s. 24.11; 1997‑443, s. 11.31; 2007‑379, s. 4; 2009‑88, s. 2.)



§ 90B-11. Disciplinary procedures.

§ 90B‑11.  Disciplinary procedures.

(a)        The Board may, in accordance with the provisions of Chapter 150B of the General Statutes, deny, suspend, or revoke an application, certificate, or license on any of the following grounds:

(1)        Conviction of a misdemeanor or the entering of a plea of guilty or nolo contendere to a misdemeanor under this Chapter.

(2)        Conviction of a felony or the entering of a plea of guilty or nolo contendere to a felony under the laws of the United States or of any state of the United States.

(3)        Gross unprofessional conduct, dishonest practice or incompetence in the practice of social work.

(4)        Procuring or attempting to procure a certificate or license by fraud, deceit, or misrepresentation.

(5)        Any fraudulent or dishonest conduct in social work.

(6)        Inability of the person to perform the functions for which he or she is certified or licensed, or substantial impairment of abilities by reason of physical or mental disability.

(7)        Violations of any of the provisions of this Chapter or of rules of the Board.

(b)        Upon proof that an applicant, certificate holder, or licensee under this Chapter has engaged in any of the prohibited actions specified in subsection (a) of this section, the Board may, in lieu of denial, suspension, or revocation, take one or more of the following actions:

(1)        Issue a reprimand or censure.

(2)        Order probation with conditions deemed appropriate by the Board.

(3)        Require examination, remediation, or rehabilitation, including care, counseling, or treatment by a professional designated or approved by the Board, the cost of which shall be borne by the applicant, certificate holder, or licensee.

(4)        Require supervision for the services provided by the applicant, certificate holder, or licensee by a certified or licensed social worker designated and approved by the Board, the cost of which shall be borne by the applicant, certificate holder, or licensee.

(5)        Limit or circumscribe the practice of social work provided by the applicant, certificate holder, or licensee with respect to the extent, nature, or location of the services provided.

(c)        The Board may impose conditions of probation or restrictions upon continued practice at the conclusion of a period of suspension or as a requirement for the restoration of a revoked or suspended certificate or license. Instead of or in connection with any disciplinary proceeding or investigation, the Board may enter into a consent order with an applicant, certificate holder, or licensee relative to a discipline, supervision, probation, remediation, rehabilitation, or practice limitation.

(d)        In considering whether an applicant, certificate holder, or licensee is mentally or physically capable of practicing social work with reasonable skill and safety, the Board may require an applicant, certificate holder, or licensee to submit to a mental examination by a licensed clinical social worker or other licensed mental health professional designated by the Board and to a physical examination by a physician or other licensed health professional designated by the Board. The examination may be ordered by the Board before or after charges are presented against the applicant, certificate holder, or licensee and the results of the examination shall be reported directly to the Board and shall be admissible in evidence in a hearing before the Board.

(e)        The Board shall provide the opportunity for a hearing under Article 3A of Chapter 150B of the General Statutes to: (i) any person whose certification or licensure was denied or granted subject to restrictions, probation, disciplinary action, remediation, or other conditions or limitations; and (ii) any certificate holder or licensee before revoking or suspending his or her certificate or license or restricting his or her practice or imposing any other disciplinary action or remediation. If the applicant, certificate holder, or licensee waives the opportunity for a hearing, the Board's denial, revocation, suspension, or other action shall be final. No applicant, certificate holder, or licensee shall be entitled to a hearing for failure to pass a qualifying examination.

(f)         In any proceeding before the Board, complaint or notice of charges against any applicant, certificate holder, or licensee, and any decision rendered by the Board, the Board may withhold from public disclosure the identity of any client who has not consented to the public disclosure of social work services provided to him or her by the applicant, certificate holder, or licensee. If necessary for the protection and rights of a client and the full presentation of relevant evidence, the Board may close a hearing to the public and receive evidence involving or concerning the delivery of social work services.

(g)        Records, papers, and other documents containing information collected and compiled by or on behalf of the Board as a result of an investigation, inquiry, or interview conducted in connection with certification, licensure, or a disciplinary matter shall not be considered public records within the meaning of Chapter 132 of the General Statutes. Any notice or statement of charges, notice of hearing, or decision rendered in connection with a hearing, shall be a public record. Information that identifies a client who has not consented to the public disclosure of services rendered to him or her by a person certified or licensed under this Chapter shall be deleted from the public record. All other records, papers, and documents containing information collected and compiled by or on behalf of the Board shall be public records, but any information that identifies a client who has not consented to the public disclosure of services rendered to him or her shall be deleted. (1983, c. 495, s. 1; 1987, c. 827, s. 1; 1999‑313, s. 1.)



§ 90B-12. Violation a misdemeanor.

§ 90B‑12.  Violation a misdemeanor.

Any person violating any provision of this Chapter is guilty of a Class 2 misdemeanor. (1983, c. 495, s. 1; 1993, c. 539, s. 654; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 90B-13. Injunction.

§ 90B‑13.  Injunction.

As an additional remedy, the Board may proceed in a superior court to enjoin and restrain any person from violating the prohibitions of this Chapter. The Board shall not be required to post bond in connection with such proceeding. (1983, c. 495, s. 1.)



§ 90B-14. Third-party reimbursements.

§ 90B‑14.  Third‑party reimbursements.

Nothing in this Chapter shall be construed to authorize or require direct third‑party reimbursement to persons certified under this Chapter. (1991, c. 732, s. 6.)



§ 90B-15. License or certificate to be displayed.

§ 90B‑15.  License or certificate to be displayed.

A person licensed or certified under this Chapter shall conspicuously display the license or certificate issued by the Board at the licensee's or certificate holder's primary place of practice. (2007‑379, s. 5.)



§ 90B-16. Title protection.

§ 90B‑16.  Title protection.

(a)        Except as provided in G.S. 90B‑10, an individual who (i) is not certified, licensed, or provisionally licensed by this Chapter as a social worker, (ii) does not hold a bachelor's or master's degree in social work from a college or university having a social work program accredited or admitted to candidacy for accreditation by the Council of Social Work Education, or (iii) has not received a doctorate in social work shall not use the title "Social Worker" or any variation of the title.

(b)        The Board is authorized to enforce title protection pursuant to this section in accordance with G.S. 90B‑13.

(c)        The Board shall adopt rules to implement this section.  (2009‑88, s. 3.)






Chapter 90C - North Carolina Recreational Therapy Licensure Act.

§§ 90C-1 through 90C-19: Repealed by Session Laws 2005-378, s. 1, effective October 5, 2005.

Chapter 90C.

North Carolina Recreational Therapy Licensure Act.

§§ 90C‑1 through 90C‑19: Repealed by Session Laws 2005‑378, s. 1, effective October 5, 2005.



§ 90C-20. Short title.

Chapter 90C.

North Carolina Recreational Therapy Licensure Act.

§ 90C‑20.  Short title.

This Chapter shall be known as the "North Carolina Recreational Therapy Licensure Act". (2005‑378, s. 2.)



§ 90C-21. Purpose.

§ 90C‑21.  Purpose.

It is the purpose and intent of the Recreational Therapy Licensure Act to safeguard the health and safety of the public and to protect the public from harm by unqualified persons by establishing a minimum level of education, experience, and competence to assure the highest degree of professional care and conduct on the part of licensed recreational therapists and licensed recreational therapy assistants. (2005‑378, s. 2.)



§ 90C-22. Definitions.

§ 90C‑22.  Definitions.

In this Chapter, unless the context otherwise requires, the following definitions shall apply:

(1)        Board.  The North Carolina Board of Recreational Therapy Licensure.

(2)        Licensed recreational therapist.  A person who holds a license pursuant to this Chapter as a recreational therapist. A person licensed as a "Recreational Therapist" under this Chapter may practice in clinical, residential, educational, and community settings and may:

a.         Conduct an individualized patient or client assessment for the purpose of collecting systematic, comprehensive, and accurate data necessary to determine a course of action and subsequent individualized treatment plan.

b.         Plan and develop the individualized treatment plan that identifies a patient or client's goals, objectives, and treatment intervention strategies.

c.         Implement the individualized treatment plan that is consistent with the overall patient or client treatment program.

d.         Systematically evaluate and compare the patient or client's response to the individualized treatment plan and suggest modifications as appropriate.

e.         Develop a discharge plan in collaboration with the patient or client, his or her family, and other treatment team members.

f.          Serve as a resource for patient or client recreation opportunities to promote or improve his or her general health and well‑being.

g.         Deliver services in accordance with the professional standards of practice and codes of ethics promulgated by national or State professional organizations.

h.         Manage delivery of services in accordance with a written plan of operation based upon standards advanced by appropriate membership, regulatory, and credentialing agencies.

i.          Provide professional and preprofessional education and training of recreational therapists or recreational therapy assistants.

j.          Conduct research in the field of recreational therapy or therapeutic recreation.

(3)        Licensed recreational therapy assistant.  A person who holds a license pursuant to this Chapter as a recreational therapy assistant to act under the supervision of a licensed recreational therapist as defined by rule. A person licensed as a "Recreational Therapy Assistant" under this Chapter may assist in the practice of recreational therapy in clinical, residential, and community settings under the supervision of a licensed recreational therapist and in accordance with a recreational therapy assistant's training, education, and scope of practice, as defined by rule.

(4)        Person.  Any individual, corporation, partnership, association, unit of government, or other legal entity.

(5)        Recreational therapy.  A treatment service designed to restore, remediate, or rehabilitate a patient or client's level of functioning and independence in life activities, as well as reduce or eliminate the activity limitations and restrictions to participation in life situations caused by an illness or disabling condition.

(6)        Recreational therapy aide.  Any nonlicensed person who aids in the provision of recreational therapy services under the provisions of this Chapter, and who acts under the direction and on‑site supervision of a licensed recreational therapist or licensed recreational therapy assistant. A recreational therapy aide may perform recreational therapy related duties and functions which are assigned and are commensurate with an aide's training and competency. An aide's work shall not include responding to a physician's orders; designing, conducting, or interpreting individualized recreational therapy patient assessment; determining or modifying recreational therapy treatment plans or interventions; or any independent practice or performance of recreational therapy services.

(7)        Scope of recreational therapy.  The practice of recreational therapy includes all direct patient or client services of assessment, planning, design, implementation, evaluation, and documentation of specific interventions, management, consultation, research, and education for either individuals or groups that require specific therapeutic recreation or recreational therapy intervention representing the process and knowledge base delineated in the most recent National Council for Therapeutic Recreation Certification (NCTRC) Job Analysis Study and professional standards of practice. Scope is inclusive of professional and preprofessional education and training in recreational therapy, therapeutic recreation, and related research.

(8)        Therapeutic recreation.  The provision of treatment services and the provision of recreation services to persons with illnesses or disabling conditions. The primary purposes of treatment services, which are often referred to as recreational therapy, are to restore, remediate, or rehabilitate in order to improve functioning and independence as well as reduce or eliminate the effects of illness or disability. The primary purposes of recreation services are to provide recreation resources and opportunities in order to improve health and well‑being. Therapeutic recreation is provided by professionals who are trained and certified, registered, or licensed to provided therapeutic recreation. (2005‑378, s. 2.)



§ 90C-23. North Carolina Recreational Therapy Licensure Board is created.

§ 90C‑23.  North Carolina Recreational Therapy Licensure Board is created.

(a)        The North Carolina Recreational Therapy Licensure Board is created.

(b)        Composition.  The Board shall consist of eight members appointed as follows:

(1)        Three practicing recreational therapists, one of whom shall be appointed by the Governor, one of whom shall be appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate, and one of whom shall be appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives.

(2)        One licensed practicing recreational therapy assistant appointed by the Governor.

(3)        One licensed practicing recreational therapist who is engaged primarily in providing education or training for recreational therapists or recreational therapy assistants appointed by the Governor.

(4)        One physician licensed pursuant to Article 1 of Chapter 90 of the General Statutes appointed by the Governor.

(5)        Two public members, one of whom shall be appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate and one of whom shall be appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives.

The Governor shall make appointments after consultation with the North Carolina Recreational Therapy Licensure Board and other interested persons.

(c)        Qualifications.  The nonpublic recreational therapist or recreational therapy assistant members of the Board shall hold a current license. Each nonpublic recreational therapist or recreational therapy assistant member of the Board, at the time of his or her appointment and for at least two years before, shall have been actively engaged in North Carolina in the practice of recreational therapy or therapeutic recreation, in the education and training of graduate or undergraduate students of recreational therapy or therapeutic recreation, or in recreational therapy or therapeutic recreation research.

One public member shall not be a licensed health care professional or an agent or employee of any health care institution, health care insurer, health care professional school, or a member of any allied health profession. One public member shall have received recreational therapy or therapeutic recreation services. For purposes of this subsection, a person enrolled in a program to prepare him or her to be a licensed health care professional or an allied health professional shall not be eligible to serve as a public member of the Board. The spouse of any person who would be prohibited by this subsection from serving on the Board as a public member shall not serve as a public member of the Board. Public members shall reasonably reflect the population of this State.

(d)        Term.  Members of the Board shall serve three‑year staggered terms and shall serve until a successor is appointed and qualified. No member shall serve more than two consecutive full terms.

(e)        Vacancies.  The Governor shall fill vacancies to the Board positions for which the Governor is the appointing authority within 30 days after a position is vacated. The General Assembly shall fill vacancies for which it is the appointing authority in accordance with G.S. 120‑122. Appointees shall serve the remainder of the unexpired term and until their successors have been appointed and qualified.

(f)         Removal.  The Board may remove any of its members for gross neglect of duty, incompetence, or unprofessional conduct. A member subject to disciplinary proceedings shall be disqualified from Board business until the charges are resolved. The Governor may also remove any member for gross neglect of duty, incompetence, or unprofessional conduct.

(g)        Compensation.  Each member of the Board shall receive such per diem compensation and reimbursement for travel and subsistence as shall be set for licensing Board members generally, as provided in G.S. 93B‑5.

(h)        Officers.  The officers of the Board shall be a chairman, a vice‑chairman, and other officers deemed necessary by the Board to carry out the purposes of this Chapter. All officers shall be elected annually by the Board for one‑year terms and shall serve until their successors are elected and qualified.

(i)         Meetings.  The Board shall hold at least two meetings each year to conduct business and shall adopt rules governing the calling, holding, and conducting of regular and special meetings. A majority of the Board members shall constitute a quorum.

(j)         Employees.  The Board may employ necessary personnel for the performance of its functions and fix their compensation within the limits of the funds available to the Board.

(k)        The total expense of the administration of this Chapter shall not exceed the total income from fees collected pursuant to this Chapter. None of the expenses of the Board, or the compensation or expenses of any officer or any employee of the Board, shall be paid or payable out of the General Fund. Neither the Board nor any of its officers or employees may incur any expense, debt, or other financial obligation binding upon the State. (2005‑378, s. 2.)



§ 90C-24. Powers of the Board.

§ 90C‑24.  Powers of the Board.

(a)        The Board shall have the following general powers and duties:

(1)        To administer this Chapter.

(2)        To issue interpretations of this Chapter.

(3)        To adopt, amend, or repeal rules and regulations in the manner prescribed by Chapter 150B of the General Statutes, as may be necessary to carry out the provisions of this Chapter.

(4)        To establish qualifications of, employ, and set the compensation of the Executive Director who shall not be a member of the Board.

(5)        To employ and fix the compensation of the personnel that the Board determines are necessary to carry out the provisions of this Chapter and to incur other expenses necessary to effectuate this Chapter.

(6)        To determine the qualifications of persons who are licensed pursuant to this Chapter.

(7)        To issue, renew, deny, suspend, or revoke licenses and carry out any of the other actions authorized by this Chapter.

(8)        To conduct investigations for the purpose of determining whether violations of this Chapter are grounds for revoking, denying, suspending, or refusing to renew the licenses of persons licensed pursuant to this Chapter.

(9)        To maintain a record of all proceedings and make available to persons who hold a license and other concerned parties an annual report of all Board action.

(10)      To set fees for licensure, license renewal, and other services deemed necessary to carry out the purpose of this Chapter.

(11)      To adopt a seal containing the name of the Board to be used on licenses and official reports it issues.

(12)      To issue annually a list stating the names of persons currently licensed under the privilege of this Chapter.

(13)      To establish or approve, as defined by rule, reasonable competency requirements for licensure, including the power to adopt or use examination materials, study or training courses, and standards of recognized accrediting and credentialing agencies and professional associations and the power to establish or approve, as defined by rule, reasonable standards for renewal of licensure, including requirements for continuing recreational therapy or therapeutic recreation education.

(b)        The powers and duties enumerated above are granted for the purpose of enabling the Board to protect the public from misrepresentation of licensure status as provided in this Chapter and shall be liberally construed to accomplish this objective. (2005‑378, s. 2.)



§ 90C-25. Executive Director.

§ 90C‑25.  Executive Director.

The Executive Director shall deposit all fees payable to the Board in financial institutions designated by the Board as official depositories. The funds shall be deposited in the name of the Board and shall be used to pay all expenses incurred by the Board in carrying out the purposes of this Chapter. The State Auditor shall audit the Board annually. (2005‑378, s. 2.)



§ 90C-26. The Board may accept contributions, etc.

§ 90C‑26.  The Board may accept contributions, etc.

The Board may accept grants, contributions, devises, bequests, and gifts that shall be kept in a separate fund and shall be used by it to publicize the licensure program and its protective benefits to the public. (2005‑378, s. 2.)



§ 90C-27. Requirements for licensure.

§ 90C‑27.  Requirements for licensure.

(a)        The Board shall license any person as a "Licensed Recreational Therapist" who meets the following education, credential, and experience requirements:

(1)        Passage of an appropriate examination as a therapeutic recreation specialist or a recreational therapist by the North Carolina Recreational Therapy Licensure Board or current certification as a "Certified Therapeutic Recreation Specialist" by the National Council for Therapeutic Recreation Certification.

(2)        A minimum level of education or experience, as defined by rules of the Board, inclusive of practice competency standards or guidelines promulgated by professional associations and credentialing and accrediting organizations.

(3)        For purposes of this subsection, an academic major or specialization shall be defined by rules of the Board and shall be inclusive of information gathered through surveys of educational institutions in the State having a bachelors or masters degree with a specialization in recreational therapy or therapeutic recreation.

(b)        The Board shall license any person as a "Licensed Recreational Therapy Assistant" who meets the following education and experience requirements:

(1)        A minimum level of education or experience, as defined by rules of the Board, inclusive of practice competency standards or guidelines promulgated by professional associations and credentialing and accrediting organizations as deemed appropriate by the Board.

(2)        For purposes of this section, an academic major or specialization shall be defined by rules of the Board and shall be inclusive of information gathered through surveys of educational institutions in the State having associate degree curricula in recreational therapy or therapeutic recreation. (2005‑378, s. 2.)



§ 90C-28. Licensure fees.

§ 90C‑28.  Licensure fees.

Applications for licensure shall be made on forms prescribed and furnished by the Board. The Board may establish fees for the actual cost of duplication services, materials, and returned bank items. All fees derived from services provided by the Board under the provisions of this Chapter shall be nonrefundable. The Board shall establish the amount of fees as defined by rule not to exceed the following amounts:

(1)       Initial application for licensure fee                             $200.00

(2)       Licensure renewal fee                                              $200.00

(3)       Record maintenance fee                                          $100.00

(4)       Inactive fee                                                             $   50.00.

(2005‑378, s. 2.)



§ 90C-29. License renewal.

§ 90C‑29.  License renewal.

Every license issued pursuant to this Chapter shall be renewable every two years. Within 30 days before the expiration date, a person who desires to continue to be licensed in the field of therapeutic recreation or recreational therapy shall apply for license renewal on forms furnished by the Board. The applicant shall meet criteria for renewal, including continuing education, established by the Board as defined by rule and shall pay the required fee established by the Board pursuant to this Chapter. Failure to renew the license before the expiration date shall result in automatic forfeiture of any license issued pursuant to this Chapter.

The Executive Director shall notify, in writing, every person at his or her last known address of the expiration of his or her license and the amount that is required for its two‑year renewal. (2005‑378, s. 2.)



§ 90C-30. Reinstatement.

§ 90C‑30.  Reinstatement.

A person who has allowed his or her license to lapse by failure to renew it pursuant to this Chapter must apply for licensure on a reinstatement form provided by the Board. The Board shall require the applicant to return the completed reinstatement licensure form including renewal requirements established by the Board as defined by rule. If the license has lapsed for more than two years, the Board shall require the applicant to successfully demonstrate competency as defined by rules established by the Board. If the Board determines that the license should be reinstated, it shall issue a license renewal to the applicant. (2005‑378, s. 2.)



§ 90C-31. Inactive list.

§ 90C‑31.  Inactive list.

When a person licensed by the Board submits a request for inactive status and pays the inactive fee, the Board shall issue to the person a statement of inactive status and shall place the person's name on the "Inactive Status' list. While on that list, the person shall not hold himself or herself out as licensed pursuant to this Chapter. When that person desires to be removed from the inactive list and returned to an active list, an application shall be submitted to the Board on a form furnished by the Board, and the fee shall be paid for license renewal. The Board shall require evidence of competency as defined by rule to resume practice before returning the applicant to the active status. (2005‑378, s. 2.)



§ 90C-32. Revocation, suspension, or denial of licensure.

§ 90C‑32.  Revocation, suspension, or denial of licensure.

The Board may require remedial education, issue of a letter of reprimand, restrict, revoke, or suspend any license issued pursuant to this Chapter or deny any application for licensure if the Board determines that the licensee or applicant has done any of the following:

(1)        Given false information or withheld material information from the Board in procuring or attempting to procure a license pursuant to this Chapter.

(2)        Been convicted of, or pleaded guilty or nolo contendere to, any crime that indicates that the person is unfit or incompetent to be licensed pursuant to this Chapter.

(3)        Is unable to perform the functions for which a license has been issued due to impairment of mental or physical faculties.

(4)        Engaged in conduct that endangers the public health.

(5)        Is unfit or incompetent to be licensed pursuant to this Chapter by reason of deliberate or negligent acts or omissions regardless of whether active injury to the patient or client is established.

(6)        Engages in conduct that deceives, defrauds, or harms the public in the course of claiming licensed status or practicing recreational therapy.

(7)        Willfully violated any provision of this Chapter, rules, or code of ethics enacted by the Board.

(8)        Aided, abetted, or assisted any person in violating the provisions of this Chapter.

The Board may reinstate a revoked license or remove licensure restrictions when it finds that the reasons for revocation or restriction no longer exist and that the person can reasonably be expected to safely and properly practice recreational therapy. (2005‑378, s. 2.)



§ 90C-33. Reciprocity.

§ 90C‑33.  Reciprocity.

The Board may grant a license, without examination or by special examination, to any person who, at the time of application, is licensed as a recreational therapist or therapeutic recreation specialist by a similar Board of another country, state, or territory whose licensing standards are substantially equivalent to or higher than those required by this Chapter. The Board shall determine the substantial equivalence upon which reciprocity is based. (2005‑378, s. 2.)



§ 90C-34. Persons and practices not affected.

§ 90C‑34.  Persons and practices not affected.

Nothing in this Chapter shall be construed to prevent or restrict:

(1)        Any person qualified, registered, certified, or licensed to engage in another profession or occupation or any person working under the supervision of a person registered, certified, or licensed to engage in another profession or occupation in this State from performing work incidental to the practice of that profession or occupation as long as that person does not represent himself or herself as a recreational therapy assistant or recreational therapist or the work to be recreational therapy or therapeutic recreation as defined by this Chapter.

(2)        Any person employed as a therapeutic recreation specialist, therapeutic recreation assistant, or recreational therapist or a recreational therapy assistant by the government of the United States, if he or she provides therapeutic recreation or recreational therapy solely under the direction and control of the organization by which he or she is employed.

(3)        Any person pursuing a course of study leading to a degree in recreational therapy or therapeutic recreation at an accredited college or university that meets the minimum academic requirements for a major or specialization in recreational therapy as defined by the rules and regulations of the Board.

(4)        Any person fulfilling the supervised fieldwork experience required for a degree and for licensure, as defined by the rules of the Board, if the person is designated by a title that clearly indicates his or her status as a student.

(5)        (Expires June 30, 2010) Any person employed as a therapeutic recreation specialist, therapeutic recreation assistant, recreational therapist, or recreational therapy assistant by the North Carolina Department of Health and Human Services, if he or she provides therapeutic recreation or recreational therapy solely under the direction and control of the Department. (2005‑378, s. 2; 2007‑389, s. 1.)



§ 90C-35. Reports; immunity from suit.

§ 90C‑35.  Reports; immunity from suit.

Any person who has reasonable cause to suspect malpractice, misconduct, or incapacity of a person who is licensed pursuant to this Chapter or who has reasonable cause to suspect that any person is in violation of this Chapter should report the relevant facts to the Board. Upon receipt of a charge or upon its own initiative, the Board may give notice of an administrative hearing pursuant to Chapter 150B of the General Statutes or may, after diligent investigation, dismiss unfounded charges. Any person making a report pursuant to this section shall be immune from criminal prosecution or civil liability based on that report unless the person knew the report was false or acted in reckless disregard of whether or not the report was false. (2005‑378, s. 2.)



§ 90C-36. Violations and penalties.

§ 90C‑36.  Violations and penalties.

Any person not licensed under this Chapter who holds himself or herself out to be licensed under this Chapter or who practices recreational therapy or therapeutic recreation shall be guilty of a Class 1 misdemeanor. Any fine imposed as a result of conviction shall not exceed five hundred dollars ($500.00). (2005‑378, s. 2.)



§ 90C-37. Enjoining illegal practices.

§ 90C‑37.  Enjoining illegal practices.

(a)        If the Board finds that a person is violating any of the provisions of this Chapter, it may apply in its own name to the superior court for a temporary or permanent restraining order or an injunction to prevent that person from continuing the illegal practices. The court is empowered to grant an injunction regardless of whether criminal prosecution or other action has been or may be instituted as a result of the violation. All actions by the Board shall be governed by the Rules of Civil Procedure.

(b)        The venue for actions brought under this Chapter shall be in the county where the defendant resides or the county where the violation occurs. (2005‑378, s. 2.)






Chapter 90D - Interpreters and Transliterators.

§ 90D-1. Title.

Chapter 90D.

Interpreters and Transliterators.

§ 90D‑1.  Title.

This Chapter may be cited as the "Interpreter and Transliterator Licensure Act". (2002‑182, s. 1; 2003‑56, s. 3.)



§ 90D-2. Declaration of purpose.

§ 90D‑2.  Declaration of purpose.

The practice of manual or oral interpreting and transliterating services affects the public health, safety, and welfare, and therefore the licensure of these practices is necessary to ensure minimum standards of competency and to provide the public with safe and accurate manual or oral interpreting or transliterating services. It is the purpose of this Chapter to provide for the regulation of persons offering manual or oral interpreting or transliterating services to individuals who are deaf, hard‑of‑hearing, or dependent on the use of manual modes of communication in this State. (2002‑182, s. 1; 2003‑56, s. 3.)



§ 90D-3. Definitions.

§ 90D‑3.  Definitions.

The following definitions apply in this Chapter:

(1)        Board.  The North Carolina Interpreter and Transliterator Licensing Board.

(2)        Cued speech.  A tool that utilizes a phonetically based system to enable spoken language to appear visibly through the use of eight handshapes in four locations in combination with natural mouth movements to allow sounds of spoken language to appear differently.

(3)        Educational interpreter or transliterator.  A person who provides accessible communication, using the most understandable language model, to individuals in prekindergarten through grade 12 or in any institution of higher education.

(4)        Interpreter.  A person who practices the act of interpreting as defined in this section.

(5)        Interpreting.  The process of providing accessible communication, between and among persons who are deaf or hard‑of‑hearing and those who are hearing. This process includes, but is not limited to, communication between American Sign Language and English. It may also involve various other modalities that involve visual, gestural, and tactile methods.

(6)        License.  A certificate that evidences approval by the Board that a person has successfully completed the requirements set forth in G.S. 90D‑7 entitling the person to perform the functions and duties of an interpreter or transliterator.

(7)        Provisional license.  A certificate issued by the Board under G.S. 90D‑8 enabling a person to perform the functions and duties of an interpreter or transliterator until the person has successfully completed all of the requirements set forth in G.S. 90D‑7.

(8)        Transliterating.  The process of providing accessible communication between one or more hearing persons and one or more deaf or hard‑of‑hearing persons using a form of manually coded English.

(9)        Transliterator.  A person who practices the act of transliterating as defined in this section. (2002‑182, s. 1; 2003‑56, s. 3.)



§ 90D-4. License required; exemptions.

§ 90D‑4.  License required; exemptions.

(a)        Except as provided in Chapter 8B of the General Statutes, no person shall practice or offer to practice as an interpreter or transliterator for a fee or other consideration, represent himself or herself as a licensed interpreter or transliterator, or use the title "Licensed Interpreter for the Deaf", "Licensed Transliterator for the Deaf", or any other title or abbreviation to indicate that the person is a licensed interpreter or transliterator unless that person is currently licensed under this Chapter.

(b)        The provisions of this Chapter do not apply to:

(1)        Persons providing interpreting or transliterating services in religious proceedings.

(2)        Persons providing interpreting or transliterating services in mentoring or training programs approved by the Board.

(3)        An intern under the supervision of a person licensed under this Chapter to provide interpreting or transliterating services.

(4)        Persons providing interpreting or transliterating services in an emergency situation until a licensed interpreter or transliterator can be obtained. An emergency situation is one where the deaf or hard‑of‑hearing person is in substantial danger of death or irreparable harm if interpreting or transliterating services are not provided immediately.

(5)        Educational interpreters or transliterators.

(6)        Nonresident persons who are nationally certified providing interpreting or transliterating services in this State no more than 20 days per year in accordance with rules adopted by the Board. (2002‑182, s. 1; 2003‑56, s. 3; 2005‑299, s. 1.)



§ 90D-5. Creation of the Board.

§ 90D‑5.  Creation of the Board.

(a)        The North Carolina Interpreter and Transliterator Licensing Board is created.

(b)        Composition and Terms.  The Board shall consist of nine members who shall serve staggered terms. The initial Board members shall be selected on or before July 1, 2003, as follows:

(1)        A member of the North Carolina Association of the Deaf (NCAD) who is deaf and familiar with the interpreting process. This member shall be appointed by the Governor and serve for a term of two years.

(2)        An interpreter who is a member of the North Carolina Registry of Interpreters for the Deaf, Inc., (NCRID) with five years experience in a community setting and who is licensed to practice as an interpreter or transliterator under this Chapter. This member shall be appointed by the Governor and serve for a term of three years.

(3)        An employee of the North Carolina Department of Health and Human Services. This member shall be appointed by the Governor, upon recommendation of the Secretary of the Department, and serve a term of three years.

(4)        An interpreter or transliterator for deaf‑blind individuals who is licensed to practice as an interpreter or transliterator under this Chapter or a deaf‑blind individual who is a member of the North Carolina Deaf‑Blind Association and who has knowledge of the interpreting process. This member shall be appointed by the General Assembly, upon recommendation of the President Pro Tempore of the Senate, and serve for a term of three years.

(5)        A cued speech or oral transliterator licensed to practice as an interpreter or transliterator under this Chapter. This member shall be appointed by the General Assembly, upon recommendation of the President Pro Tempore of the Senate, and serve for a term of two years.

(6)        A member of Self Help for Hard of Hearing (SHHH) with knowledge of the interpreting process and deafness. This member shall be appointed by the General Assembly, upon recommendation of the President Pro Tempore of the Senate, and serve for a term of three years.

(7)        An interpreter who is a member of the North Carolina Registry of Interpreters for the Deaf, Inc., (NCRID) with five years experience in an educational setting in grades K‑12 and who is licensed to practice as an interpreter or transliterator under this Chapter. This member shall be appointed by the General Assembly, upon recommendation of the Speaker of the House of Representatives, and serve for a term of two years.

(8)        A faculty member of an Interpreter Training Program (ITP), an Interpreter Preparation Program (IPP), or a qualified or professional certified instructor of the American Sign Language Teachers Association (ASLTA). This member shall be appointed by the General Assembly, upon recommendation of the Speaker of the House of Representatives, and serve for a term of two years.

(9)        A public member. This member shall be appointed by the General Assembly, upon recommendation of the Speaker of the House of Representatives, and serve a term of two years. For purposes of this section, a public member shall not be licensed under this Chapter or have an immediate family member who is deaf or hard‑of‑hearing.

Upon the expiration of the terms of the initial Board members, each member shall be appointed for a term of three years and shall serve until a successor is appointed and qualified. No member may serve more than two consecutive full terms.

(c)        Qualifications.  All members of the Board who are required to be licensed under this Chapter shall reside or be employed in North Carolina and shall remain in active practice and in good standing with the Board as a licensee during their terms.

(d)        Vacancies.  A vacancy shall be filled in the same manner as the original appointment. Appointees to fill vacancies shall serve the remainder of the unexpired term and until their successors have been duly appointed and qualified.

(e)        Removal.  The Board may remove any of its members for neglect of duty, incompetence, or unprofessional conduct. A member subject to disciplinary proceedings as a licensee shall be disqualified from participating in the official business of the Board until the charges have been resolved.

(f)         Compensation.  Each member of the Board shall receive per diem and reimbursement for travel and subsistence as provided in G.S. 93B‑5.

(g)        Officers.  The officers of the Board shall be a chair, a vice‑chair, and other officers deemed necessary by the Board to carry out the purposes of this Chapter. All officers shall be elected by the Board for two‑year terms and shall serve until their successors are elected and qualified.

(h)        Meetings.  The Board shall hold at least two meetings each year to conduct business. The Board shall establish procedures governing the calling, holding, and conducting of regular and special meetings. A majority of the Board shall constitute a quorum. (2002‑182, s. 1; 2003‑56, s. 1.)



§ 90D-6. Powers of the Board.

§ 90D‑6.  Powers of the Board.

The Board shall have the power and duty to:

(1)        Administer this Chapter.

(2)        Adopt, amend, or repeal rules necessary to carry out the provisions of this Chapter, subject to the provisions of Chapter 150B of the General Statutes.

(3)        Employ and fix the compensation of personnel that the Board determines is necessary to carry into effect the provisions of this Chapter and to incur other expenses necessary to effectuate this Chapter.

(4)        Examine and determine the qualifications and fitness of applicants for licensure, renewal of licensure, and reciprocal licensure.

(5)        Issue, renew, deny, suspend, or revoke licenses and carry out any disciplinary actions authorized by this Chapter.

(6)        Set fees as authorized in G.S. 90D‑10.

(7)        Conduct investigations for the purpose of determining whether violations of this Chapter or grounds for disciplining licensees exist.

(8)        Maintain a record of all proceedings and make available to licensees and other concerned parties an annual report of all Board action.

(9)        Keep on file in its office at all times a complete record of the names, addresses, license numbers, and renewal license numbers of all persons entitled to practice under this Chapter.

(10)      Adopt a seal containing the name of the Board for use on all licenses and official reports issued by the Board.

(11)      Adopt rules for continuing education requirements.

(12)      Conduct administrative hearings in accordance with Article 3A of Chapter 150B of the General Statutes. (2002‑182, s. 1; 2005‑299, s. 3.)



§ 90D-7. Requirements for licensure.

§ 90D‑7.  Requirements for licensure.

(a)        Upon application to the Board and the payment of the required fees, an applicant may be licensed as an interpreter or transliterator if the applicant meets all of the following qualifications:

(1)        Is 18 years of age or older.

(2)        Is of good moral character as determined by the Board.

(3)        Meets one of the following criteria:

a.         Holds a valid National Association of the Deaf (NAD), level 4 or 5 certification.

b.         Is nationally certified by the Registry of Interpreters for the Deaf, Inc., (RID).

c.         Has a national certification recognized by the National Cued Speech Association (NCSA).

d.         Holds a quality assurance North Carolina Interpreter Classification System (NCICS) level A or B classification in effect on January 1, 2000.

(b)        Effective July 1, 2008, any person who applies for initial licensure as an interpreter or transliterator shall hold at least a two‑year degree from a regionally accredited institution.

(c)        The Department of Justice may provide a criminal record check to the Board for a person who has applied for a new, provisional, or renewal license through the Board. The Board shall provide to the Department of Justice, along with the request, the fingerprints of the applicant, any additional information required by the Department of Justice, and a form signed by the applicant consenting to the check of the criminal record and to the use of the fingerprints and other identifying information required by the State or national repositories. The applicant's fingerprints shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of the fingerprints to the Federal Bureau of Investigation for a national criminal history check. The Board shall keep all information pursuant to this subdivision privileged, in accordance with applicable State law and federal guidelines, and the information shall be confidential and shall not be a public record under Chapter 132 of the General Statutes.

The Department of Justice may charge each applicant a fee for conducting the checks of criminal history records authorized by this subsection. (2002‑182, s. 1; 2003‑56, s. 3.)



§ 90D-8. Provisional license.

§ 90D‑8.  Provisional license.

(a)        Upon application to the Board and the payment of the required fees, an applicant may be issued a one‑time provisional license as an interpreter or transliterator if the applicant meets all of the following qualifications:

(1)        Is at least 18 years of age.

(2)        Is of good moral character as determined by the Board.

(3)        Completes two continuing education units approved by the Board. These units must be completed for each renewable year.

(4)        Satisfies one of the following:

a.         Holds a quality assurance North Carolina Interpreter Classification System (NCICS) level C classification.

b.         Holds a valid National Association of the Deaf (NAD) level 2 or 3 certification.

c.         Holds a current Educational Interpreter Performance Assessment (EIPA) level 3 or above classification.

d.         Repealed by Session Laws 2005‑299, s. 2, effective August 22, 2005.

e.         Holds at least a two‑year interpreting degree from a regionally accredited institution.

(a1)      Upon application to the Board, payment of the required fees, and meeting the requirements for a provisional license under subdivisions (1) and (2) of subsection (a) of this section, the Board may also issue a provisional license to any of the following categories of persons seeking a provisional license:

(1)        A certified deaf interpreter (CDI) who completes 30 hours of training, including "Role and Function", "Code of Ethics", and interpreting professional studies coursework.

(2)        An oral interpreter who completes a total of 40 hours of training in interpreting coursework or workshops related to oral interpreting.

(3)        A person providing cued speech interpreting or transliterating services who completes a total of 40 hours of training in interpreting coursework or workshops related to cued speech.

(4)        A person providing interpreting or transliterating services who has a recognized credential from another state in the field of interpreting or transliterating.

(5)        An interpreter or transliterator who has accumulated 200 hours per year in the provision of interpreting or transliterating services, in this State or another state, totaling 400 hours for the two years immediately preceding the date of application.

(b)        A provisional license issued under this section shall be valid for one year. Upon expiration, a provisional license may be renewed for an additional one‑year period in the discretion of the Board. However, a provisional license shall not be renewed more than three times. The Board may, in its discretion, grant an extension after the third time the provisional license has been renewed under circumstances to be established in rules adopted by the Board.

(c)        Effective July 1, 2008, any person who applies for initial licensure on a provisional basis as an interpreter or transliterator shall hold at least a two‑year degree from a regionally accredited institution. (2002‑182, s. 1; 2003‑56, s. 3; 2005‑299, s. 2.)



§ 90D-9. Reciprocity; licensure of nonresident.

§ 90D‑9.  Reciprocity; licensure of nonresident.

(a)        The Board may issue a license to a qualified applicant who resides in this State and holds an interpreter or transliterator license in another state if that state has standards of competency that are substantially equivalent to those provided in this Chapter.

(b)        The Board may issue a license to a nonresident if the person meets the requirements of this Chapter or the person resides in a state that recognizes licenses issued by the Board. (2002‑182, s. 1; 2003‑56, s. 3.)



§ 90D-10. Expenses and fees.

§ 90D‑10.  Expenses and fees.

(a)        All salaries, compensation, and expenses incurred or allowed for the purposes of this Chapter shall be paid by the Board exclusively out of the fees received by the Board as authorized by this Chapter or from funds received from other sources. In no case shall any salary, expense, or other obligations of the Board be charged against the General Fund.

(b)        The Board may impose the following fees not to exceed the amounts listed below:

(1)         License                                                                                                $225.00

(2)         Provisional license                                                                                $225.00

(3)         License renewal                                                                                   $150.00

(4)         Provisional license renewal                                                                   $150.00

(5)         Duplicate license                                                                                    $10.00.

(2002‑182, s. 1; 2003‑56, s. 3.)



§ 90D-11. License renewal.

§ 90D‑11.  License renewal.

Each license issued under this Chapter shall be renewed on or before October 1 of each year. All applications for renewal shall be filed with the Board and shall be accompanied by the renewal fee as required by G.S. 90D‑10 and written proof of satisfactory completion of continuing education requirements adopted by the Board. Licenses that are not renewed shall automatically lapse, and the licensee shall be required to reapply for licensure in accordance with rules adopted by the Board. (2002‑182, s. 1; 2003‑56, s. 3.)



§ 90D-12. Disciplinary action.

§ 90D‑12.  Disciplinary action.

The Board may deny, suspend, revoke, or refuse to license an interpreter or transliterator or applicant for any of the following:

(1)        Giving false information to or withholding information from the Board in procuring or attempting to procure a license.

(2)        Having been convicted of or pled guilty or no contest to a crime that indicates the person is unfit or incompetent to perform interpreter or transliterator services or that indicates the person has deceived or defrauded the public.

(3)        Having been disciplined by the Registry of Interpreters for the Deaf, Inc., (RID).

(4)        Demonstrating gross negligence, incompetency, or misconduct in performing interpreter or transliterator services.

(5)        Failing to pay child support after having been ordered to do so by a court of competent jurisdiction.

(6)        Willfully violating any provisions of this Chapter or rules adopted by the Board. (2002‑182, s. 1; 2003‑56, s. 3.)



§ 90D-13. Injunctive relief.

§ 90D‑13.  Injunctive relief.

If the Board finds that a person who does not have a license issued under this Chapter claims to be a licensed interpreter or transliterator or is engaging in practice as an interpreter or transliterator in violation of this Chapter, the Board may apply in its own name to the superior court for a temporary restraining order or other injunctive relief to prevent the person from continuing illegal practices. The action may be brought in the county where the illegal or unlawful acts are alleged to have been committed, in the county where the defendant resides, or in the county where the Board maintains its offices and records. The court may grant injunctions regardless of whether criminal prosecution or other action has been or may be instituted as a result of a violation. (2002‑182, s. 1; 2003‑56, s. 3.)



§ 90D-14. Civil penalties.

§ 90D‑14.  Civil penalties.

(a)        Authority to Assess Civil Penalties.  The Board may assess a civil penalty not to exceed one thousand dollars ($1,000) for the violation of any section of this Chapter or any rules adopted by the Board. The clear proceeds of any civil penalty assessed under this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(b)        Consideration Factors.  Before imposing and assessing a civil penalty, the Board shall consider the following factors:

(1)        The nature, gravity, and persistence of the particular violation.

(2)        The appropriateness of the imposition of a civil penalty when considered alone or in combination with other punishment.

(3)        Whether the violation was willful and malicious.

(4)        Any other factors that would tend to mitigate or aggravate the violations found to exist.

(c)        Schedule of Civil Penalties.  The Board shall establish a schedule of civil penalties for violations of this Chapter or rules adopted by the Board.

(d)        Costs.  The Board may assess the costs of disciplinary actions against a person found to be in violation of this Chapter or rules adopted by the Board. (2005‑299, s. 4.)






Chapter 91 - Pawnbrokers.

§§ 91-1 through 91-8. Repealed by Session Laws 1989, c. 638, s. 1.

Chapter 91.

Pawnbrokers.

§§ 91‑1 through 91‑8.  Repealed by Session Laws 1989, c. 638, s. 1.






Chapter 91A - Pawnbrokers Modernization Act of 1989.

§ 91A-1. Short title.

Chapter 91A.

Pawnbrokers Modernization Act of 1989.

§ 91A‑1.  Short title.

This Chapter shall be known and may be cited as the Pawnbrokers Modernization Act of 1989. (1989, c. 638, s. 2.)



§ 91A-2. Purpose.

§ 91A‑2.  Purpose.

The making of pawn loans and the acquisition and disposition of tangible personal property by and through pawnshops vitally affects the general economy of this State and the public interest and welfare of its citizens.  In recognition of these facts, it is the policy of this State and the purpose of the Pawnbrokers Modernization Act of 1989 to:

(1)        Ensure a sound system of making loans and acquiring and disposing of tangible personal property by and through pawnshops, and to prevent unlawful property transactions, particularly in stolen property, through licensing and regulating pawnbrokers;

(2)        Provide for licensing fees and investigation fees of licensees;

(3)        Ensure financial responsibility to the State and the general public;

(4)        Ensure compliance with federal and State laws; and

(5)        Assist local governments in the exercise of their police authority. (1989, c. 638, s. 2.)



§ 91A-3. Definitions.

§ 91A‑3.  Definitions.

As used in this Article, the following definitions shall apply:

(1)        "Pawn" or "Pawn transaction" means a written bailment of personal property as security for a debt, redeemable on certain terms within 180 days, unless renewed, and with an implied power of sale on default.

(2)        "Pawnbroker" means any person engaged in the business of lending money on the security of pledged goods and who may also purchase merchandise for resale from dealers and traders.

(3)        "Pawnshop" means the location at which, or premises in which, a pawnbroker regularly conducts business.

(4)        "Person" means any individual, corporation, joint venture, association, or any other legal entity, however organized.

(5)        "Pledged goods" means tangible personal property which is deposited with, or otherwise actually delivered into, the possession of a pawnbroker in the course of his business in connection with a pawn transaction.

(6)        "Purchase" means any item purchased from an individual for the purpose of resale whereby the seller no longer has a vested interest in the item. (1989, c. 638, s. 2.)



§ 91A-4. Pawnbroker authority.

§ 91A‑4.  Pawnbroker authority.

A pawnbroker licensee is authorized to: (i) make loans on pledges of tangible personal property, (ii) deal in bullion stocks, (iii) purchase merchandise for resale from dealers, traders, and wholesale suppliers and (iv) use its capital and funds in any lawful manner within the general scope and purpose of its creation.  Notwithstanding the provisions of this section, no pawnbroker has the authority enumerated in this section unless he has fully complied with the laws regulating the particular transactions involved. (1989, c. 638, s. 2.)



§ 91A-5. License required.

§ 91A‑5.  License required.

It is unlawful for any person, firm, or corporation to establish or conduct a business of pawnbroker unless such person, firm, or corporation has procured a license to conduct business in compliance with the requirements of this Chapter. (1989, c. 638, s. 2.)



§ 91A-6. Requirements for licensure.

§ 91A‑6.  Requirements for licensure.

(a)        To be eligible for a pawnbroker's license, an applicant must:

(1)        Be of good moral character; and

(2)        Not have been convicted of a felony within the last 10 years.

(b)        Every person, firm or corporation desiring to engage in the business of pawnbroker shall petition the appropriate city or county agency in the area in which the pawnshop is to be operated for a license to conduct such business.  Such petitions shall provide:

(1)        The name and address of the person, and, in case of a firm or corporation, the names and addresses of the persons composing such firm or of the officers, directors, and stockholders of such corporation, excluding shareholders of publicly traded companies;

(2)        The name of the business and the street and mailing address where the business is to be operated;

(3)        A statement indicating the amount of net assets or capital proposed to be used by the petitioner in operation of the business; this statement shall be accompanied by an unaudited statement from an accountant or certified public accountant verifying the information contained in the accompanying statement;

(4)        An affidavit by the petitioner that he has not been convicted of a felony; and

(5)        A certificate from the chief of police, or sheriff of the county, or the State Bureau of Investigation that the petitioner has not been convicted of a felony.

(c)        Licenses shall be granted under this Chapter by the city if the pawnshop is to be operated within the corporate limits of a city as defined by G.S. 160A‑1, and by a county if it is to be operated outside the corporate limits of any city as defined by G.S. 160A‑1.

(d)        Any license granted under this Chapter may be revoked by the county or city issuing it, after a hearing, for substantial abuses of this Chapter by the licensee. (1989, c. 638, s. 2.)



§ 91A-7. Record keeping requirements.

§ 91A‑7.  Record keeping requirements.

(a)        Every pawnbroker shall keep consecutively numbered records of each and every pawn transaction, which shall correspond in all essential particulars to a detachable pawn ticket or copy thereof attached to the record.

(b)        The pawnbroker shall, at the time of making the pawn or purchase transaction, enter upon the pawn ticket a record of the following information which shall be typed or written in ink and in the English language:

(1)        A clear and accurate description of the property, including model and serial number if indicated on the property;

(2)        The name, residence address, phone number, and date of birth of pledgor;

(3)        Date of the pawn transaction;

(4)        Type of identification and the identification number accepted from pledgor;

(5)        Description of the pledgor including approximate height, weight, sex, and race;

(6)        Amount of money advanced;

(7)        The date due and the amount due;

(8)        All monthly pawn charges, including interest, annual percentage rate on interest, and total recovery fee; and

(9)        Agreed upon "stated value" between pledgor and pawnbroker in case of loss or destruction of pledged item; unless otherwise noted, "stated value" is the same as the loan value.

(c)        The following shall be printed on all pawn tickets:

(1)        The statement that "ANY PERSONAL PROPERTY PLEDGED TO A PAWNBROKER WITHIN THIS STATE IS SUBJECT TO SALE OR DISPOSAL WHEN THERE HAS BEEN NO PAYMENT MADE ON THE ACCOUNT FOR A PERIOD OF 60 DAYS PAST MATURITY DATE OF THE ORIGINAL CONTRACT. NO FURTHER NOTICE IS NECESSARY.";

(2)        The statement that "THE PLEDGOR OF THIS ITEM ATTESTS THAT IT IS NOT STOLEN, HAS NO LIENS OR ENCUMBRANCES, AND IS THE PLEDGOR'S TO SELL OR PAWN.";

(3)        The statement that "THE ITEM PAWNED IS REDEEMABLE ONLY BY THE BEARER OF THIS TICKET OR BY IDENTIFICATION OF THE PERSON MAKING THE PAWN."; and

(4)        A blank line for the pledgor's signature and the pawnbroker's signature or initials.

(d)        The pledgor shall sign the pawn ticket and shall receive an exact copy of the pawn ticket which shall be signed or initialed by the pawnbroker or any employee of the pawnbroker. These records shall be available for inspection and pickup each regular workday by the sheriff of the county, or the sheriff's designee or the chief of police, or the chief's designee of the municipality in which the pawnshop is located. These records may be electronically reported to the sheriff of the county or the chief of police of the municipality in which the pawnshop is located by transmission over the Internet or by facsimile transmission in a manner authorized by the applicable sheriff or chief of police. These records shall be a correct copy of the entries made of the pawn or purchase transaction and shall be carefully preserved without alteration, and shall be available during regular business hours.

(e)        Except as otherwise provided in this Chapter, any person presenting a pawn ticket to a pawnbroker is presumed to be entitled to redeem the pledged goods described on the ticket. (1989, c. 638, s. 2; 2007‑415, s. 2.)



§ 91A-8. Pawnbroker fees; interest rates.

§ 91A‑8.   Pawnbroker fees; interest rates.

No pawnbroker shall demand or receive an effective rate of interest greater than two percent (2%) per month, and no other charge of any description or for any purpose shall be made by the pawnbroker, except that the pawnbroker may charge, contract for, and recover an additional monthly fee for the following services, including but not limited to:

(1)        Title investigation;

(2)        Handling, appraisal, and storage;

(3)        Insuring a security;

(4)        Application fee;

(5)        Making daily reports to local law enforcement officers; and

(6)        For other expenses, including losses of every nature, and all other services.

In no event may the total of the above listed monthly fees on a pawn transaction exceed twenty percent (20%) of the principal up to a maximum of the following:

First month.................................................................................. $100.00

Second month................................................................................. 75.00

Third month..................................................................................... 75.00

Fourth month and thereafter............................................................. 50.00

In addition, pawnbrokers may charge fees for returned checks as allowed by G.S. 25‑3‑506. (1989, c. 638, s. 2; 1995 (Reg. Sess., 1996), c. 742, s. 37.)



§ 91A-9. Pawnbroker transactions.

§ 91A‑9.  Pawnbroker transactions.

In every pawn transaction:

(1)        The original pawn contract shall have a maturity date of not less than 30 days, provided that nothing herein shall prevent the pledgor from redeeming the property before the maturity date;

(2)        Any personal property pledged to a pawnbroker in this State is subject to sale or disposal when there has been no payment made on the account for a period of 60 days past maturity date of the original contract; provided that the contract between the pledgor and the pawnbroker is renewable if renewal is agreed upon by both the parties;

(3)        Every pawn ticket or receipt for such pawn shall have printed thereon the provisions of subdivision (1) of this section which shall constitute: (i) notice of such sale or disposal, (ii) notice of intention to sell or dispose of the property without further notice, and (iii) consent to such sale or disposal.  The pledgor thereby forfeits all right, title and interest of, in, and to such pawned property to the pawnbroker who thereby acquires absolute title to the same, whereupon the debt is satisfied and the pawnbroker may sell or dispose of the unredeemed pledges as his own property.  Any sale or disposal of property under this section terminates all liability of the pawnbroker and vests in the purchaser the right, title, and interest of the borrower and the pawnbroker;

(4)        If the borrower loses his pawn ticket he shall not thereby forfeit his right to redeem, but may, before the lapse of the redemption period, make an affidavit with indemnification for such loss. The affidavit shall describe the property pawned and shall take the place of the lost pawn ticket unless the pawned property has already been redeemed with the original pawn ticket; and

(5)        A pledgor is not obligated to redeem pledged goods or make any payment on a pawn transaction. (1989, c. 638, s. 2.)



§ 91A-10. Prohibitions.

§ 91A‑10.  Prohibitions.

A pawnbroker shall not:

(1)        Accept a pledge from a person under the age of 18 years;

(2)        Make any agreement requiring the personal liability of a pledgor in connection with a pawn transaction;

(3)        Accept any waiver, in writing or otherwise, of any right or protection accorded a pledgor under this Chapter;

(4)        Fail to exercise reasonable care to protect pledged goods from loss or damage;

(5)        Fail to return pledged goods to a pledgor upon payment of the full amount due the pawnbroker on the pawn transaction. In the event such pledged goods are lost or damaged while in the possession of the pawnbroker, it shall be the responsibility of the pawnbroker to replace the lost or damaged goods with merchandise of like kind and equivalent value. In the event the pledgor and pawnbroker cannot agree as to replacement, the pawnbroker shall reimburse the pledgor in the amount of the value agreed upon pursuant to G.S. 91A‑7(b);

(6)        Take any article in pawn, pledge, or as security from any person, which is known to such pawnbroker to be stolen, unless there is a written agreement with local or State police;

(7)        Sell, exchange, barter, or remove from the pawnshop any goods pledged, pawned, or purchased before the earlier of seven days after the date the pawn ticket record is electronically reported in accordance with G.S. 91A‑7(d) or 30 days after the transaction, except in case of redemption by pledgor or items purchased for resale from wholesalers;

(8)        Operate more than one pawnshop under one license, and such shop must be at a permanent place of business; or

(9)        Take as pledged goods any manufactured mobile home, recreational vehicle, or motor vehicle other than a motorcycle. (1989, c. 638, s. 2; 2007‑415, s. 1.)



§ 91A-11. Penalties.

§ 91A‑11.  Penalties.

(a)        Every person, firm, or corporation, their guests or employees, who shall knowingly violate any of the provisions of this Chapter, shall, on conviction thereof, be deemed guilty of a Class 2 misdemeanor.  If the violation is by an owner or major stockholder or managing partner of the pawnshop and the violation is knowingly committed by the owner, major stockholder, or managing partner of the pawnshop, then the license of the pawnshop may be suspended at the discretion of the court.

(b)        The provision of subsection (a) shall not apply to violations of G.S. 91A‑10(6) which shall be prosecuted under the North Carolina criminal statutes.

(c)        Any contract of pawn the making or collecting of which violates any provision of this Chapter, except as a result of accidental or bona fide error of computation, shall be void, and the licensee shall have no right to collect, receive or retain any interest or fee whatsoever with respect to such pawn. (1989, c. 638, s. 2; 1993, c. 539, s. 655; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 91A-12. Municipal or county authority.

§ 91A‑12.  Municipal or county authority.

All of the counties and cities as defined by G.S. 160A‑1 may by ordinance adopt the provisions of this Chapter and may adopt such further rules and regulations as the governing bodies of the counties and cities deem appropriate; provided, however, no county or city may regulate:

(1)        Interest, fees, or recovery charges;

(2)        Hours of operation, unless such regulation applies to businesses generally;

(3)        The nature of the business or type of pawn transaction; or

(4)        License fees in excess of rates set by the State. (1989, c. 638, s. 2.)



§ 91A-13. License renewal.

§ 91A‑13.  License renewal.

Notwithstanding any provision of this Chapter to the contrary, any person, firm, or corporation licensed as a pawnbroker on or before October 1, 1989, shall continue in force until the natural expiration thereof and all other provisions of this Chapter shall apply to such license.  Such pawnbroker shall be eligible for renewal of his license upon its expiration or subsequent renewals, provided such license complies with the requirements for renewal that were in effect immediately prior to October 1, 1989. (1989, c. 638, s. 2.)



§ 91A-14. Bond.

§ 91A‑14.  Bond.

Every person, firm, or corporation licensed under this Chapter shall, at the time of receiving the license, file with the city or county issuing the license a bond payable to such city or county in the sum of five thousand dollars ($5,000), to be executed by the licensee, and by two responsible sureties or a surety company licensed to do such business in this State, to be approved by the city or county, which shall be for the faithful performance of the requirements and obligations pertaining to the business so licensed.  The city or county may sue for forfeiture of the bond upon a breach thereof.  Any person who obtains a judgment against a pawnbroker and upon which judgment execution is returned unsatisfied may maintain an action in his own name upon the bond, to satisfy the judgment. (1989, c. 638, s. 2.)






Chapter 92 - Photographers.

§§ 92-1 to 92-29. Deleted.

Chapter 92.

Photographers.

§§ 92‑1 to 92‑29.  Deleted.






Chapter 93 - Certified Public Accountants.

§ 93-1. Definitions; practice of law.

Chapter 93.

Certified Public Accountants.

§ 93‑1.  Definitions; practice of law.

(a)        Definitions.  As used in this Chapter certain terms are defined as follows:

(1)        An "accountant" is a person engaged in the public practice of accountancy who is not a certified public accountant as defined in this Chapter.

(2)        "Board" means the Board of Certified Public Accountant Examiners as provided in this Chapter.

(3)        A "certified public accountant" is a person who holds a certificate as a certified public accountant issued under the provisions of this Chapter.

(4)        Repealed by Session Laws 1993, c. 518, s. 2.

(5)        A person is engaged in the "public practice of accountancy" who holds himself out to the public as a certified public accountant or an accountant and in consideration of compensation received or to be received offers to perform or does perform, for other persons, services which involve the auditing or verification of financial transactions, books, accounts, or records, or the preparation, verification or certification of financial, accounting and related statements intended for publication or renders professional services or assistance in or about any and all matters of principle or detail relating to accounting procedure and systems, or the recording, presentation or certification and the interpretation of such service through statements and reports.

(b)        Practice of Law.  Nothing in this Chapter shall be construed as authorizing certified public accountants or accountants to engage in the practice of law, and such person shall not engage in the practice of law unless duly licensed so to do.  (1925, c. 261, s. 1; 1929, c. 219, s. 1; 1951, c. 844, s. 1; 1979, c. 750, s. 3; 1983, c. 185, ss. 1, 2; 1993, c. 518, s. 2; 2009‑347, s. 1.)



§ 93-2. Qualifications.

§ 93‑2.  Qualifications.

Any person who is a citizen of the United States, has declared the intention of becoming a citizen, is a resident alien, or is a citizen of a foreign jurisdiction which extends to citizens of this State like or similar privileges to be examined or certified, and who is over 18 years of age and of good moral character, and who has received from the State Board of Certified Public Accountant Examiners a certificate of qualification to practice as a certified public accountant shall be licensed to practice and be styled and known as a certified public accountant. (1925, c. 261, s. 2; 1979, c. 750, s. 4; 1993, c. 518, s. 3.)



§ 93-3. Unlawful use of title "certified public accountant" by individual.

§ 93‑3.  Unlawful use of title "certified public accountant" by individual.

It shall be unlawful for any person who has not received a certificate of qualification or not been granted a practice privilege under G.S. 93‑10 admitting the person to practice as a certified public accountant to assume or use such a title, or to use any words, letters, abbreviations, symbols or other means of identification to indicate that the person using same has been admitted to practice as a certified public accountant.  (1925, c. 261, s. 3; 2009‑347, s. 2.)



§ 93-4. Use of title by firm.

§ 93‑4.  Use of title by firm.

It shall be unlawful for any firm, copartnership, or association to assume or use the title of certified public accountant, or to use any words, letters, abbreviations, symbols or other means of identification to indicate that the members of such firm, copartnership or association have been admitted to practice as certified public accountants, unless each of the members of such firm, copartnership or association first shall have received a certificate of qualification from the State Board of Certified Public Accountant Examiners or been granted a practice privilege admitting each member of the firm, copartnership, or association to practice as a certified public accountant; provided, however, that the Board may exempt those persons who do not actually practice in or reside in the State of North Carolina from registering and receiving a certificate of qualification under this section.  (1925, c. 261, s. 4; 1979, c. 750, s. 5; 2009‑347, s. 3.)



§ 93-5. Use of title by corporation.

§ 93‑5.  Use of title by corporation.

It shall be unlawful for any corporation to assume or use the title of certified public accountant, or to use any words, letters, abbreviations, symbols or other means of identification to indicate that such corporation has received a certificate of qualification from the State Board of Certified Public Accountant Examiners admitting it to practice as a certified public accountant. (1925, c. 261, s. 5.)



§ 93-6. Practice as accountants permitted; use of misleading titles prohibited.

§ 93‑6.  Practice as accountants permitted; use of misleading titles prohibited.

It shall be unlawful for any person to engage in the public practice of accountancy in this State who is not a holder of a certificate as a certified public accountant issued by the Board,  unless such person uses the term "accountant" and only the term "accountant" in connection with his name on all reports, letters of transmittal, or advice, and on all stationery and documents used in connection with his services as an accountant, and refrains from the use in any manner of any other title or designation in such practice. (1925, c. 261, ss. 6, 8; 1951, c. 844, s. 2; 1993, c. 518, s. 4.)



§ 93-7: Repealed by Session Laws 1993, c. 518, s. 5.

§ 93‑7:  Repealed by Session Laws 1993, c.  518, s. 5.



§ 93-8. Public practice of accounting by corporations prohibited.

§ 93‑8.  Public practice of accounting by corporations prohibited.

It shall be unlawful for any certified public accountant to engage in the public practice of accountancy in this State through any corporate form, except as provided in General Statutes Chapter 55B. (1925, c. 261, s. 6; 1951, c. 844, s. 3; 1969, c. 718, s. 17; 1983, c. 185, s. 3.)



§ 93-9. Assistants need not be certified.

§ 93‑9.  Assistants need not be certified.

Nothing contained in this Chapter shall be construed to prohibit the employment by a certified public accountant or by any person, firm, copartnership, association, or corporation permitted to engage in the practice of public accounting in the State of North Carolina, of persons who have not received certificates of qualification admitting them to practice as certified public accountants, as assistant accountants or clerks: Provided, that such employees work under the control and supervision of certified public accountants and do not certify to anyone the accuracy or verification of audits or statements; and provided further, that such employees do not hold themselves out as engaged in the practice of public accounting. (1925, c. 261, s. 9; 1993, c. 518, s. 6.)



§ 93-10. Practice privileges.

§ 93‑10.  Practice privileges.

(a)        An individual whose principal place of business is outside this State is granted the privilege to perform or offer to perform services, whether in person or by mail, telephone, or electronic means, in this State as a certified public accountant without notice to the Board, the submission of any other documentation, or the payment of any fee if the individual meets all of the following conditions:

(1)        Holds a valid and unrevoked certificate as a certified public accountant, or its equivalent, issued by another state, a territory of the United States, or the District of Columbia.

(2)        Holds a valid and unrevoked license or permit to practice as a certified public accountant issued by another state, a territory of the United States, or the District of Columbia.

(3)        Has passed The Uniform CPA Examination.

(4)        Has not been convicted of a felony under the laws of the United States, any state, a territory of the United States, or the District of Columbia and has never been convicted of a crime, an essential element of which is dishonesty, deceit, or fraud unless the jurisdiction in which the individual is licensed has determined the felony or other crime has no effect on the individual's license.

(5),(6)  Repealed by Session Laws 2009‑347, s. 4, effective July 27, 2009.

(b)        An individual who satisfies the requirements of subsection (a) of this section and exercises the privilege afforded under this section by performing or offering to perform services as a certified public accountant in this State simultaneously consents as a condition of the grant of this privilege to:

(1)        Comply with the laws of this State, the provisions of this Chapter, and rules adopted by the Board.

(2)        Have an administrative notice of hearing served on the licensing board in the individual's principal state of business, notwithstanding the individual notice requirements of G.S. 150B‑38.

(3)        Be subject to personal jurisdiction, subject matter jurisdiction, and disciplinary authority of the Board.

(c)        A firm whose principal place of business is outside this State and has no office in this State is granted the privilege to perform or offer to perform services, whether in person or by mail, telephone, or electronic means, in this State as a firm without notice to the Board, submission of any other documentation, or payment of any fee, except as otherwise provided in subdivision (3) of this subsection. A firm that exercises the privilege afforded under this section simultaneously consents as a condition of the grant of the privilege to:

(1)        Comply with the laws of this State, the provisions of this Chapter, and rules adopted by the Board.

(2)        Be subject to personal jurisdiction, subject matter jurisdiction, and disciplinary authority of the Board.

(3)        Provide notice without a fee to the Board if any individual with the firm who has been granted privileges in North Carolina to practice as a certified public accountant performs any of the following services for a client in this State:

a.         A financial statement audit or other engagement performed in accordance with the Statements on Auditing Standards.

b.         An examination of prospective financial information performed in accordance with the Statements on Standards for Attestation Engagements.

c.         An engagement performed in accordance with the Public Company Accounting Oversight Board auditing standards.  (1925, c. 261, s. 10; 1993, c. 518, s. 7; 2001‑313, s. 1; 2009‑347, s. 4.)



§ 93-11. Not applicable to officers of State, county or municipality.

§ 93‑11.  Not applicable to officers of State, county or municipality.

Nothing herein contained shall be construed to restrict or limit the power or authority of any State, county or municipal officer or appointee engaged in or upon the examination of the accounts of any public officer, his employees or appointees. (1925, c. 261, s. 12.)



§ 93-12. Board of Certified Public Accountant Examiners.

§ 93‑12.  Board of Certified Public Accountant Examiners.

The name of the State Board of Accountancy is hereby changed to State Board of Certified Public Accountant Examiners and said name State Board of Certified Public Accountant Examiners is hereby substituted for the name State Board of Accountancy wherever the latter name appears or is used in Chapter 93 of the General Statutes. Said Board is created as an agency of the State of North Carolina and shall consist of seven members to be appointed by the Governor, five persons to be holders of valid and unrevoked certificates as certified public accountants issued under the provisions of this Chapter and two persons who are not certified public accountants who shall represent the interest of the public at large. Members of the Board shall hold office for the term of three years and until their successors are appointed. Appointments to the Board shall be made under the provisions of this Chapter as and when the terms of the members of the present State Board of Accountancy expire; provided, that all future appointments to said Board shall be made for a term of three years expiring on the thirtieth day of June. All Board members serving on June 30, 1980, shall be eligible to complete their respective terms. No member appointed to a term on or after July 1, 1980, shall serve more than two complete consecutive terms. The powers and duties of the Board shall be as follows:

(1)        To elect from its members a president, vice‑president and secretary‑treasurer. The members of the Board shall receive compensation and reimbursement for travel expenses in accordance with G.S. 93B‑5.

(2)        To employ legal counsel, clerical and technical assistance and to fix the compensation therefor, and to incur such other expenses as may be deemed necessary in the performance of its duties and the enforcement of the provisions of this Chapter. Upon request the Attorney General of North Carolina will advise the Board with respect to the performance of its duties and will assign a member of his staff, or approve the employment of counsel, to represent the Board in any hearing or litigation arising under this Chapter. The Board may, in the exercise of its discretion, cooperate with similar boards of other states, territories and the District of Columbia in activities designed to bring about uniformity in standards of admission to the public practice of accountancy by certified public accountants, and may employ a uniform system of preparation of examinations to be given to candidates for certificates as certified public accountants, including the services and facilities of the American Institute of Certified Public Accountants, or of any other persons or organizations of recognized skill in the field of accountancy, in the preparation of examinations and assistance in establishing and maintaining a uniform system of grading of examination papers, provided however, that all examinations given by said Board shall be adopted and approved by the Board and that the grade or grades given to all persons taking said examinations shall be determined and approved by the Board.

(3)        To formulate rules for the government of the Board and for the examination of applicants for certificates of qualification admitting such applicants to practice as certified public accountants.

(4)        To hold written, oral, and computer‑based examinations of applicants for certificates of qualification at least once a year, or more often, as may be deemed necessary by the Board.

(5)        To issue certificates of qualification admitting to practice as certified public accountants, each applicant who, having the qualifications herein specified, has passed an examination to the satisfaction of the Board, in "accounting," "auditing," "business law," and other related subjects.

A person is eligible to take the examination given by the Board, or to receive a certificate of qualification to practice as a certified public accountant, if the person is a citizen of the United States, has declared the intention of becoming a citizen, is a resident alien, or is a citizen of a foreign jurisdiction which extends to citizens of this State like or similar privileges to be examined or certified, is 18 years of age or over, and is of good moral character.

To be eligible to take the examination given by the Board, a person shall submit evidence satisfactory to the Board that the person holds a bachelors degree from a college or university that is accredited by one of the regional accrediting associations or from a college or university determined by the Board to have standards that are substantially equivalent to a regionally accredited institution. The degree studies shall include a concentration in accounting as prescribed by the Board or shall be supplemented with courses that are determined by the Board to be substantially equivalent to a concentration in accounting.

The Board may, in its discretion, waive the education requirement of any candidate if the Board is satisfied from the result of a special written examination given the candidate by the Board to test the candidate's educational qualifications that the candidate is as well qualified as if the candidate met the education requirements specified above. The Board may provide by regulation for the general scope of such examinations and may obtain such advice and assistance as it deems appropriate to assist it in preparing, administering and grading such special examinations.

To be eligible to receive a certificate of qualification to practice as a certified public accountant, a person shall submit evidence satisfactory to the Board that:

a.         The person has completed 150 semester hours and received a bachelors degree with a concentration in accounting and other courses that the Board may require from a college or university that is accredited by a regional accrediting association or from a college or university determined by the Board to have standards that are substantially equivalent to those of a regionally accredited institution.

b.         The person has the endorsement as to the person's eligibility of three certified public accountants who currently hold licenses in any state or territory of the United States or the District of Columbia.

c.         The person has one of the following:

1.         One year's experience in the field of accounting under the direct supervision of a certified public accountant who currently holds a valid license in any state or territory of the United States or the District of Columbia.

2.         Four years of experience teaching accounting in a four‑year college or university accredited by one of the regional accrediting associations or in a college or university determined by the Board to have standards substantially equivalent to a regionally accredited institution.

3.         Four years of experience in the field of accounting.

4.         Four years of experience teaching college transfer accounting courses at a community college or technical institute accredited by one of the regional accrediting associations.

5.         Any combination of such experience determined by the Board to be substantially equivalent to the foregoing.

The Board may permit persons otherwise eligible to take its examinations and withhold certificates until the person has had the required experience.

(6)        In its discretion to grant certificates of qualification admitting to practice as certified public accountants such applicants who shall be the holders of valid and unrevoked certificates as certified public accountants, or the equivalent, issued by or under the authority of any state, or territory of the United States or the District of Columbia, when in the judgment of the Board the requirements for the issuing or granting of such certificates or degrees are substantially equivalent to the requirements established by this Chapter: Provided, however, that the state or political subdivision of the United States upon whose certificate the reciprocal action is based grants the same privileges to holders of certificates as certified public accountants issued pursuant to the provisions of this Chapter. The Board, by general rule, may grant temporary permits to applicants under this subsection pending their qualification for reciprocal certificates.

(7)        To charge for each examination provided for in this Chapter a fee not exceeding four hundred dollars ($400.00). In addition to the examination fee, if the Board uses a testing service for the preparation, administration, or grading of examinations, the Board may charge the applicant the actual cost of the examination services. The applicant shall pay all fees and costs associated with the examination at the time the application is filed with the Board. Examination fees and costs shall not be refunded unless the Board deems the applicant ineligible for examination.

(7a)      To charge for each initial certificate of qualification provided for in this Chapter a fee not exceeding one hundred fifty dollars ($150.00).

(7b)      To require an annual registration of each firm and to charge an annual registration fee not to exceed two hundred dollars ($200.00) for each firm with one office, and a fee not to exceed twenty‑five dollars ($25.00) for each additional North Carolina office of the firm, to defray the administrative costs of accounting practice review programs. The Board may charge an annual fee not to exceed twenty‑five dollars ($25.00) for each firm application for exemption from the accounting practice review program.

(8)        To require the renewal of all certificates of qualification annually on the first day of July, and to charge an annual renewal fee not to exceed one hundred dollars ($100.00).

(8a)      To require the registration of certified public accountant firms which have offices both within and outside of North Carolina, and the payment by such firms of an annual registration fee based on the total number of partners in each such firm, but not to exceed two thousand five hundred dollars ($2,500) per firm per year.

(8b)      To formulate rules for the continuing professional education of all persons holding the certificate of certified public accountant, subject to the following provisions:

a.         After January 1, 1983, any person desiring to obtain or renew a certificate as a certified public accountant must offer evidence satisfactory to the Board that the person has complied with the continuing professional education requirement approved by the Board. The Board may grant a conditional license for not more than 12 months for persons who are being licensed for the first time, or moving into North Carolina, or for other good cause, in order that the person may comply with the continuing professional education requirement.

b.         The Board shall adopt rules for the administration of the continuing professional education requirement with a minimum number of hours of 20 and a maximum number of hours of 40 per year, and the Board may exempt persons who are retired or inactive from the continuing professional education requirement. The Board may also permit any certified public accountant to accumulate hours of continuing professional education in any calendar year of as much as two additional years annual requirement in advance of or subsequent to the required calendar year.

c.         Any applicant who offers satisfactory evidence on forms promulgated by the Board that the applicant has participated in a continuing professional education program of the type required by the Board shall be deemed to have complied with this subdivision.

(8c)      The Board may formulate rules and regulations for report review and peer review of audits, reviews, compilations, and other reports issued on financial information in the public practice of accountancy of all firms, as herein defined, subject to the following provisions:

a.         After June 30, 1992, any firm desiring to obtain or maintain a registration as a firm must offer satisfactory evidence to the Board that such firm has complied with the peer review and report review requirements approved by the Board; provided, however, that the Board shall give to every firm subject to this section not less than 12 months advance notice of each peer review and report review required of the firm.

b.         The Board may grant a conditional registration for not more than 24 months for firms which are being registered for the first time, or moving into North Carolina, or for other good cause, in order that such firm may comply with the report review and peer review requirements, and in order that the Board may develop a system of review rotation among the various firms that must comply with this section.

c.         The peer review and report review shall be valid for a minimum of three years subject to the power of the Board to require remedial action by any firm with a deficiency in the review according to the rules established by the Board.

d.         The Board shall promulgate rules and regulations for the administration of the report review and peer review requirements and the Board shall exempt firms that show to the satisfaction of the Board that they are not engaged in the public practice of accountancy or that the scope of their practice does not come within the peer review and report review guidelines established by the Board.

e.         Any firm that offers satisfactory evidence to the Board that the firm has satisfactorily participated in and successfully completed a peer review or a report review of the type required by the Board shall be deemed to have complied with this section and the Board shall promulgate rules and regulations for the administration of this procedure.

f.          For purposes of this section, a firm means an entity, sole proprietorship, partnership, registered limited liability partnership, professional limited liability company, or professional corporation through which one or more certificate holders engage in the public practice of accountancy through an office.

(9)        Adoption of Rules of Professional Conduct; Disciplinary Action.  The Board shall have the power to adopt rules of professional ethics and conduct to be observed by certified public accountants in this State and persons exercising the practice privilege authorized by this Chapter. The Board shall have the power to revoke, either permanently or for a specified period, any certificate issued under the provisions of this Chapter to a certified public accountant or any practice privilege authorized by the provisions of this Chapter or to censure the holder of any such certificate or person exercising the practice privilege authorized by this Chapter. The Board also shall have the power to assess a civil penalty not to exceed one thousand dollars ($1,000) for any one or combination of the following causes:

a.         Conviction of a felony under the laws of the United States or of any state of the United States.

b.         Conviction of any crime, an essential element of which is dishonesty, deceit or fraud.

c.         Fraud or deceit in obtaining a certificate as a certified public accountant.

d.         Dishonesty, fraud or gross negligence in the public practice of accountancy.

e.         Violation of any rule of professional ethics and professional conduct adopted by the Board.

Any disciplinary action taken shall be in accordance with the provisions of Chapter 150B of the General Statutes. The clear proceeds of any civil penalty assessed under this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(10), (11) Repealed by Session Laws 1993, c. 518, s. 8.

(12)      To submit annually on or before the first day of May to the Secretary of Revenue the names of all persons who have qualified under this Chapter as certified public accountants. Privilege license issued under G.S. 105‑41 shall designate whether such license is issued to a certified public accountant or an accountant.

(13)      The Board shall keep a complete record of all its proceedings and shall annually submit a full report to the Governor.

(14)      All fees collected on behalf of the Board and all receipts of every kind and nature, as well as the compensation paid the members of the Board and the necessary expenses incurred by them in the performance of the duties imposed upon them, shall be reported annually to the State Treasurer. All fees and other moneys received by the Board pursuant to the provisions of the General Statutes shall be kept in a separate fund by the treasurer of the Board, to be held and expended only for such purposes as are proper and necessary to the discharge of the duties of the Board and to enforce the provisions of this Chapter. No expense incurred by the Board shall be charged against the State.

(15)      Any certificate of qualification issued under the provisions of this Chapter, or issued under the provisions of Chapter 157 of the Public Laws of 1913, shall be forfeited for the failure of the holder to renew same and to pay the renewal fee therefor to the State Board of Accountancy within 30 days after demand for such renewal fee shall have been made by the State Board of Accountancy.

(16)      To apply to the courts, in its own name, for injunctive relief to prevent violations of this Chapter or violations of any rules adopted pursuant to this Chapter. Any court may grant injunctive relief regardless of whether criminal prosecution or any other action is instituted as a result of the violation. A single violation is sufficient to invoke the injunctive relief under this subdivision.

(17)      The Board shall have the power to acquire, hold, rent, encumber, alienate, and otherwise deal with real property in the same manner as a private person or corporation, subject only to approval of the Governor and the Council of State as to the acquisition, rental, encumbering, leasing, and sale of real property. Collateral pledged by the Board for an encumbrance is limited to the assets, income, and revenues of the Board.  (1925, c. 261, s. 11; 1939, c. 218, s. 1; 1951, c. 844, ss. 4‑9; 1953, c. 1041, s. 20; 1959, c. 1188; 1961, c. 1010; 1971, c. 738, ss. 1‑3; 1973, c. 476, s. 193; c. 1331, s. 3; 1975, c. 107; 1975, 2nd Sess., c. 983, s. 69; 1977, c. 804, ss. 1, 2; 1979, c. 750, ss. 6‑10; 1979, 2nd Sess., c. 1087, ss. 1, 2; 1981, c. 10; 1983, c. 185, ss. 4‑11; 1985, c. 149; 1987, c. 353; c. 827, ss. 1, 79; 1989, c. 624; 1991, c. 214, s. 1; 1991 (Reg. Sess., 1992), c. 1011, s. 6; 1993, c. 518, s. 8; 1995, c. 137, s. 1; 1997‑157, s. 1; 1997‑284, s. 1; 1998‑215, s. 130; 1998‑216, s. 6; 1998‑217, s. 51; 1999‑440, s. 3; 2001‑313, ss. 2, 3, 4, 5; 2009‑347, s. 5.)



§ 93-12.1. Effect of new requirements.

§ 93‑12.1.  Effect of new requirements.

Any person who applies to the Board of Certified Public Accountant Examiners before July 1, 1983, to take the examination, who meets the educational requirement as it existed prior to June 4, 1979, and complies with any of the experience requirements of this Chapter shall be deemed to have met the prerequisites to taking such examination. (1979, c. 750, s. 11.)



§ 93-12.2. Board records are confidential.

§ 93‑12.2.  Board records are confidential.

Records, papers, and other documents containing information collected or compiled by the Board, its members, or employees, as a result of a complaint, investigation, inquiry, or interview in connection with an application for examination, certification, or registration, or in connection with a certificate holder's professional ethics and conduct, shall not be considered public records within the meaning of Chapter 132 of the General Statutes. Any notice or statement of charges against a certificate holder or applicant, or any notice to a certificate holder or applicant of a hearing to be held by the Board is a public record, even though it may contain information collected and compiled as a result of a complaint, investigation, inquiry, or interview conducted by the Board. If any record, paper, or other document containing information collected and compiled by the Board is admitted into evidence in a hearing held by the Board, it shall then be a public record within the meaning of Chapter 132 of the General Statutes. (1997‑157, s. 2.)



§ 93-13. Violation of Chapter; penalty.

§ 93‑13.  Violation of Chapter; penalty.

A violation of G.S. 93‑3, 93‑4, 93‑5, 93‑6, or 93‑8 shall be a Class 1 misdemeanor. (1925, c. 261, s. 11; 1983, c. 185, s. 12; 1993, c. 539, s. 656; 1994, Ex. Sess., c. 24, s. 14(c); 2007‑83, s. 1.)






Chapter 93A - Real Estate License Law.

§ 93A-1. License required of real estate brokers.

Chapter 93A.

Real Estate License Law.

Article 1.

Real Estate Brokers and Salespersons.

§ 93A‑1.  License required of real estate brokers.

From and after July 1, 1957, it shall be unlawful for any person, partnership, corporation, limited liability company, association, or other business entity in this State to act as a real estate broker, or directly or indirectly to engage or assume to engage in the business of real estate broker or to advertise or hold himself or herself or themselves out as engaging in or conducting such business without first obtaining a license issued by the North Carolina Real Estate Commission (hereinafter referred to as the Commission), under the provisions of this Chapter. A license shall be obtained from the Commission even if the person, partnership, corporation, limited liability company, association, or business entity is licensed in another state and is affiliated or otherwise associated with a licensed real estate broker in this State. (1957, c. 744, s. 1; 1969, c. 191, s. 1; 1983, c. 81, ss. 1, 2; 1995, c. 351, s. 19; 1999‑229, s. 1; 2005‑395, s. 1.)



§ 93A-2. Definitions and exceptions.

§ 93A‑2.  Definitions and exceptions.

(a)        A real estate broker within the meaning of this Chapter is any person, partnership, corporation, limited liability company, association, or other business entity who for a compensation or valuable consideration or promise thereof lists or offers to list, sells or offers to sell, buys or offers to buy, auctions or offers to auction (specifically not including a mere crier of sales), or negotiates the purchase or sale or exchange of real estate, or who leases or offers to lease, or who sells or offers to sell leases of whatever character, or rents or offers to rent any real estate or the improvement thereon, for others.

(a1)      The term broker‑in‑charge within the meaning of this Chapter means a real estate broker who has been designated as the broker having responsibility for the supervision of real estate salespersons engaged in real estate brokerage at a particular real estate office and for other administrative and supervisory duties as the Commission shall prescribe by rule.

(a2)      The term provisional broker within the meaning of this Chapter means a real estate broker who, pending acquisition and documentation to the Commission of the education or experience prescribed by either G.S. 93A‑4(a1) or G.S. 93A‑4.3, must be supervised by a broker‑in‑charge when performing any act for which a real estate license is required.

(b)        The term real estate salesperson within the meaning of this Chapter shall mean and include any person who was formerly licensed by the Commission as a real estate salesperson before April 1, 2006.

(c)        The provisions of this Chapter do not apply to and do not include:

(1)        Any person, partnership, corporation, limited liability company, association, or other business entity who, as owner or lessor, shall perform any of the acts aforesaid with reference to property owned or leased by them, where the acts are performed in the regular course of or as incident to the management of that property and the investment therein.

(2)        Any person acting as an attorney‑in‑fact under a duly executed power of attorney from the owner authorizing the final consummation of performance of any contract for the sale, lease or exchange of real estate.

(3)        The acts or services of an attorney‑at‑law.

(4)        Any person, while acting as a receiver, trustee in bankruptcy, guardian, administrator or executor or any person acting under order of any court.

(5)        Any person, while acting as a trustee under a trust agreement, deed of trust or will, or that person's regular salaried employees.

(6)        Any salaried person employed by a licensed real estate broker, for and on behalf of the owner of any real estate or the improvements thereon, which the licensed broker has contracted to manage for the owner, if the salaried employee's employment is limited to: exhibiting units on the real estate to prospective tenants; providing the prospective tenants with information about the lease of the units; accepting applications for lease of the units; completing and executing preprinted form leases; and accepting security deposits and rental payments for the units only when the deposits and rental payments are made payable to the owner or the broker employed by the owner. The salaried employee shall not negotiate the amount of security deposits or rental payments and shall not negotiate leases or any rental agreements on behalf of the owner or broker.

(7)        Any owner who personally leases or sells the owner's own property.

(8)        Any housing authority organized in accordance with the provisions of Chapter 157 of the General Statutes and any regular salaried employees of the housing authority when performing acts authorized in this Chapter as to any property owned or leased by the housing authority. This exception shall not apply to any person, partnership, corporation, limited liability company, association, or other business entity that contracts with a housing authority to sell or manage property owned or leased by the housing authority. (1957, c. 744, s. 2; 1967, c. 281, s. 1; 1969, c. 191, s. 2; 1975, c. 108; 1983, c. 81, ss. 4, 5; 1985, c. 535, s. 1; 1995, c. 351, s. 20; 1999‑229, ss. 2, 3; 1999‑409, s. 1; 2001‑487, s. 23(a); 2005‑395, ss. 2, 3.)



§ 93A-3. Commission created; compensation; organization.

§ 93A‑3.  Commission created; compensation; organization.

(a)        There is hereby created the North Carolina Real Estate Commission, hereinafter called the Commission. The Commission shall consist of nine members, seven members to be appointed by the Governor, one member to be appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate in accordance with G.S. 120‑121, and one member to be appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives in accordance with G.S. 120‑121. At least three members of the Commission shall be licensed real estate brokers. At least two members of the Commission shall be persons who are not involved directly or indirectly in the real estate or real estate appraisal business. Members of the Commission shall serve three‑year terms, so staggered that the terms of three members expire in one year, the terms of three members expire in the next year, and the terms of three members expire in the third year of each three‑year period. The members of the Commission shall elect one of their members to serve as chairman of the Commission for a term of one year. The Governor may remove any member of the Commission for misconduct, incompetency, or willful neglect of duty. The Governor shall have the power to fill all vacancies occurring on the Commission, except vacancies in legislative appointments shall be filled under G.S. 120‑122.

(b)        The provisions of G.S. 93B‑5 notwithstanding, members of the Commission shall receive as compensation for each day spent on work for the Commission a per diem in an amount established by the Commission by rule, and mileage reimbursement for transportation by privately owned automobile at the business standard mileage rate set by the Internal Revenue Service per mile of travel along with actual cost of tolls paid. The total expense of the administration of this Chapter shall not exceed the total income therefrom; and none of the expenses of said Commission or the compensation or expenses of any office thereof or any employee shall ever be paid or payable out of the treasury of the State of North Carolina; and neither the Commission nor any officer or employee thereof shall have any power or authority to make or incur any expense, debt or other financial obligation binding upon the State of North Carolina. After all expenses of operation, the Commission may set aside an expense reserve each year. The Commission may deposit moneys in accounts, certificates of deposit, or time deposits as the Commission may approve, in any bank, savings and loan association, or trust company. Moneys also may be invested in the same classes of securities referenced in G.S. 159‑30(c).

(c)        The Commission shall have power to make reasonable bylaws, rules and regulations that are not inconsistent with the provisions of this Chapter and the General Statutes; provided, however, the Commission shall not make rules or regulations regulating commissions, salaries, or fees to be charged by licensees under this Chapter.

(c1)      The provisions of G.S. 93A‑1 and G.S. 93A‑2 notwithstanding, the Commission may adopt rules to permit a real estate broker to pay a fee or other valuable consideration to a travel agent for the introduction or procurement of tenants or potential tenants in vacation rentals as defined in G.S. 42A‑4. Rules adopted pursuant to this subsection may include a definition of the term "travel agent", may regulate the conduct of permitted transactions, and may limit the amount of the fee or the value of the consideration that may be paid to the travel agent. However, the Commission may not authorize a person or entity not licensed as a broker to negotiate any real estate transaction on behalf of another.

(c2)      The Commission shall adopt a seal for its use, which shall bear thereon the words "North Carolina Real Estate Commission." Copies of all records and papers in the office of the Commission duly certified and authenticated by the seal of the Commission shall be received in evidence in all courts and with like effect as the originals.

(d)        The Commission may employ an Executive Director and professional and clerical staff as may be necessary to carry out the provisions of this Chapter and to put into effect the rules and regulations that the Commission may promulgate. The Commission shall fix salaries and shall require employees to make good and sufficient surety bond for the faithful performance of their duties. The Commission shall reimburse its employees for travel on official business. Mileage expenses for transportation by privately owned automobile shall be reimbursed at the business standard mileage set by the Internal Revenue Service per mile of travel along with the actual tolls paid. Other travel expenses shall be reimbursed in accordance with G.S. 138‑6. The Commission may, when it deems it necessary or convenient, delegate to the Executive Director, legal counsel for the Commission, or other Commission staff, professional or clerical, the Commission's authority and duties under this Chapter, but the Commission may not delegate its authority to make rules or its duty to act as a hearing panel in accordance with the provisions of G.S. 150B‑40(b).

(e)        The Commission shall be entitled to the services of the Attorney General of North Carolina, in connection with the affairs of the Commission or may on approval of the Attorney General, employ an attorney to assist or represent it in the enforcement of this Chapter, as to specific matters, but the fee paid for such service shall be approved by the Attorney General. The Commission may prefer a complaint for violation of this Chapter before any court of competent jurisdiction, and it may take the necessary legal steps through the proper legal offices of the State to enforce the provisions of this Chapter and collect the penalties provided therein.

(f)         The Commission is authorized to acquire, hold, convey, rent, encumber, alienate, and otherwise deal with real property in the same manner as a private person or corporation, subject only to the approval of the Governor and Council of State. The rents, proceeds, and other revenues and benefits of the ownership of real property shall inure to the Commission. Collateral pledged by the Commission for any encumbrance of real property shall be limited to the assets, income, and revenues of the Commission. Leases, deeds, and other instruments relating to the Commission's interest in real property shall be valid when executed by the executive director of the Commission. The Commission may create and conduct education and information programs relating to the real estate business for the information, education, guidance and protection of the general public, licensees, and applicants for license. The education and information programs may include preparation, printing and distribution of publications and articles and the conduct of conferences, seminars, and lectures. The Commission may claim the copyright to written materials it creates and may charge fees for publications and programs. (1957, c. 744, s. 3; 1967, c. 281, s. 2; c. 853, s. 1; 1971, c. 86, s. 1; 1979, c. 616, ss. 1, 2; 1983, c. 81, ss. 1, 2, 6‑8; 1989, c. 563, s. 1; 1993, c. 419, s. 9; 1999‑229, s. 4; 1999‑405, s. 2; 1999‑431, s. 3.4(a); 2000‑140, s. 19(a); 2001‑293, ss. 1, 2; 2002‑168, s. 3; 2005‑374, s. 1; 2005‑395, s. 4; 2007‑366, s. 1.)



§ 93A-4. Applications for licenses; fees; qualifications; examinations; privilege licenses; renewal or reinstatement of license; power to enforce provisions.

§ 93A‑4.  Applications for licenses; fees; qualifications; examinations; privilege licenses; renewal or reinstatement of license; power to enforce provisions.

(a)        Any person, partnership, corporation, limited liability company, association, or other business entity hereafter desiring to enter into business of and obtain a license as a real estate broker shall make written application for such license to the Commission in the form and manner prescribed by the Commission. Each applicant for a license as a real estate broker shall be at least 18 years of age. Each applicant for a license as a real estate broker shall, within three years preceding the date the application is made, have satisfactorily completed, at a school approved by the Commission, an education program consisting of at least 75 hours of classroom instruction in subjects determined by the Commission, or shall possess real estate education or experience in real estate transactions which the Commission shall find equivalent to the education program. Each applicant for a license as a real estate broker shall be required to pay a fee, fixed by the Commission but not to exceed thirty dollars ($30.00).

(a1)      Each person who is issued a real estate broker license on or after April 1, 2006, shall initially be classified as a provisional broker and shall, within three years following initial licensure, satisfactorily complete, at a school approved by the Commission, a postlicensing education program consisting of 90 hours of classroom instruction in subjects determined by the Commission or shall possess real estate education or experience in real estate transactions which the Commission shall find equivalent to the education program. The Commission may, by rule, establish a schedule for completion of the prescribed postlicensing education that requires provisional brokers to complete portions of the 90‑hour postlicensing education program in less than three years, and provisional brokers must comply with this schedule in order to be entitled to actively engage in real estate brokerage. Upon completion of the postlicensing education program, the provisional status of the broker's license shall be terminated. When a provisional broker fails to complete all 90 hours of required postlicensing education within three years following initial licensure, the broker's license shall be cancelled, and the Commission may, in its discretion, require the person whose license was cancelled to satisfy the postlicensing education program and the requirements for original licensure prescribed in this Chapter as a condition of license reinstatement, including the examination requirements and the license reinstatement fee prescribed by subsection (c) of this section.

(a2)      An approved school shall pay a fee of ten dollars ($10.00) per licensee to the Commission for each licensee completing a postlicensing education course conducted by the school, provided that these fees shall not be charged to a community college, junior college, college, or university located in this State and accredited by the Southern Association of Colleges and Schools.

(b)        Except as otherwise provided in this Chapter, any person who submits an application to the Commission in proper manner for a license as real estate broker shall be required to take an examination. The examination may be administered orally, by computer, or by any other method the Commission deems appropriate. The Commission may require the applicant to pay the Commission or a provider contracted by the Commission the actual cost of the examination and its administration. The cost of the examination and its administration shall be in addition to any other fees the applicant is required to pay under subsection (a) of this section. The examination shall determine the applicant's qualifications with due regard to the paramount interests of the public as to the applicant's competency. A person who fails the license examination shall be entitled to know the result and score. A person who passes the exam shall be notified only that the person passed the examination. Whether a person passed or failed the examination shall be a matter of public record; however, the scores for license examinations shall not be considered public records. Nothing in this subsection shall limit the rights granted to any person under G.S. 93B‑8.

An applicant for licensure under this Chapter shall satisfy the Commission that he or she possesses the competency, honesty, truthfulness, integrity, and general moral character necessary to protect the public interest and promote public confidence in the real estate brokerage business. The Commission may investigate the moral character of each applicant for licensure and require an applicant to provide the Commission with a criminal record report. All applicants shall obtain criminal record reports from one or more reporting services designated by the Commission to provide criminal record reports. Applicants are required to pay the designated reporting service for the cost of these reports. If the results of any required competency examination and investigation of the applicant's moral character shall be satisfactory to the Commission, then the Commission shall issue to the applicant a license, authorizing the applicant to act as a real estate broker in the State of North Carolina, upon the payment of privilege taxes now required by law or that may hereafter be required by law.

Notwithstanding G.S. 150B‑38(c), in a contested case commenced upon the request of a party applying for licensure regarding the question of the moral character or fitness of the applicant, if notice has been reasonably attempted, but cannot be given to the applicant personally or by certified mail in accordance with G.S. 150B‑38(c), the notice of hearing shall be deemed given to the applicant when a copy of the notice is deposited in an official depository of the United States Postal Service addressed to the applicant at the latest mailing address provided by the applicant to the Commission or by any other means reasonably designed to achieve actual notice to the applicant.

(b1)      The Department of Justice may provide a criminal record check to the Commission for a person who has applied for a license through the Commission. The Commission shall provide to the Department of Justice, along with the request, the fingerprints of the applicant, any additional information required by the Department of Justice, and a form signed by the applicant consenting to the check of the criminal record and to the use of the fingerprints and other identifying information required by the State or national repositories. The applicant's fingerprints shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of the fingerprints to the Federal Bureau of Investigation for a national criminal history check. The Commission shall keep all information pursuant to this subsection privileged, in accordance with applicable State law and federal guidelines, and the information shall be confidential and shall not be a public record under Chapter 132 of the General Statutes.

The Department of Justice may charge each applicant a fee for conducting the checks of criminal history records authorized by this subsection.

(c)        All licenses issued by the Commission under the provisions of this Chapter shall expire on the 30th day of June following issuance or on any other date that the Commission may determine and shall become invalid after that date unless reinstated. A license may be renewed 45 days prior to the expiration date by filing an application with and paying to the Executive Director of the Commission the license renewal fee. The license renewal fee is thirty dollars ($30.00) unless the Commission sets the fee at a higher amount. The Commission may set the license renewal fee at an amount that does not exceed fifty dollars ($50.00). The license renewal fee may not increase by more than five dollars ($5.00) during a 12‑month period. The Commission may adopt rules establishing a system of license renewal in which the licenses expire annually with varying expiration dates. These rules shall provide for prorating the annual fee to cover the initial renewal period so that no licensee shall be charged an amount greater than the annual fee for any 12‑month period. The fee for reinstatement of an expired license shall be fifty‑five dollars ($55.00). In the event a licensee fails to obtain a reinstatement of such license within six months after the expiration date thereof, the Commission may, in its discretion, consider such person as not having been previously licensed, and thereby subject to the provisions of this Chapter relating to the issuance of an original license, including the examination requirements set forth herein. Duplicate licenses may be issued by the Commission upon payment of a fee of five dollars ($5.00) by the licensee. Commission certification of a licensee's license history shall be made only after the payment of a fee of ten dollars ($10.00).

(d)        The Commission is expressly vested with the power and authority to make and enforce any and all reasonable rules and regulations connected with license application, examination, renewal, and reinstatement as shall be deemed necessary to administer and enforce the provisions of this Chapter. The Commission is further authorized to adopt reasonable rules and regulations necessary for the approval of real estate schools, instructors, and textbooks and rules that prescribe specific requirements pertaining to instruction, administration, and content of required education courses and programs.

(e)        Nothing contained in this Chapter shall be construed as giving any authority to the Commission nor any licensee of the Commission as authorizing any licensee to engage in the practice of law or to render any legal service as specifically set out in G.S. 84‑2.1 or any other legal service not specifically referred to in said section. (1957, c. 744, s. 4; 1967, c. 281, s. 3; c. 853, s. 2; 1969, c. 191, s. 3; 1973, c. 1390; 1975, c. 112; 1979, c. 614, ss. 2, 3, 6; c. 616, ss. 2‑5; 1983, c. 81, ss. 2, 9, 11; c. 384; 1985, c. 535, ss. 2‑5; 1995, c. 22, s. 1; 1999‑200, s. 1.; 2000‑140, s. 19(b); 2002‑147, s. 11; 2002‑168, s. 4; 2003‑361, s. 1; 2005‑395, s. 5; 2007‑366, s. 2.)



§ 93A-4.1. Continuing education.

§ 93A‑4.1.  Continuing education.

(a)        The Commission shall establish a program of continuing education for real estate brokers. An individual licensed as a real estate broker is required to complete continuing education requirements in an amount not to exceed eight classroom hours of instruction a year during any license renewal period in subjects and at times the Commission deems appropriate. Any licensee who fails to complete continuing education requirements pursuant to this section shall not actively engage in the business of real estate broker.

(a1)      The Commission may, as part of the broker continuing education requirements, require real estate brokers‑in‑charge to complete during each annual license period a special continuing education course consisting of not more than four classroom hours of instruction in subjects prescribed by the Commission.

(b)        The Commission shall establish procedures allowing for a deferral of continuing education for brokers while they are not actively engaged in real estate brokerage.

(c)        The Commission may adopt any reasonable rules not inconsistent with this Chapter to give purpose and effect to the continuing education requirement, including rules that govern:

(1)        The content and subject matter of continuing education courses.

(2)        The curriculum of courses required.

(3)        The criteria, standards, and procedures for the approval of courses, course sponsors, and course instructors.

(4)        The methods of instruction.

(5)        The computation of course credit.

(6)        The ability to carry forward course credit from one year to another.

(7)        The deferral of continuing education for brokers and salespersons not engaged in brokerage.

(8)        The waiver of or variance from the continuing education requirement for hardship or other reasons.

(9)        The procedures for compliance and sanctions for noncompliance.

(d)        The Commission may establish a nonrefundable course application fee to be charged to a course sponsor for the review and approval of a proposed continuing education course. The fee shall not exceed one hundred twenty‑five dollars ($125.00) per course. The Commission may charge the sponsor of an approved course a nonrefundable fee not to exceed seventy‑five dollars ($75.00) for the annual renewal of course approval.

An approved course sponsor shall pay a fee of ten dollars ($10.00) per licensee to the Commission for each licensee completing an approved continuing education course conducted by the sponsor.

The Commission shall not charge a course application fee, a course renewal fee, or any other fee for a continuing education course sponsored by a community college, junior college, college, or university located in this State and accredited by the Southern Association of Colleges and Schools.

(e)        The Commission may award continuing education credit for an unapproved course or related educational activity. The Commission may prescribe procedures for a licensee to submit information on an unapproved course or related educational activity for continuing education credit. The Commission may charge a fee to the licensee for each course or activity submitted. The fee shall not exceed fifty dollars ($50.00). (1993, c. 492, s. 1; 1999‑229, s. 5; 2003‑361, s. 2; 2005‑395, s. 6.)



§ 93A-4.2. Broker-in-charge qualification.

§ 93A‑4.2.  Broker‑in‑charge qualification.

To be qualified to serve as a broker‑in‑charge of a real estate office, a real estate broker shall possess at least two years of full‑time real estate brokerage experience or equivalent part‑time real estate brokerage experience within the previous five years or real estate education or experience in real estate transactions that the Commission finds equivalent to such experience and shall complete, within a time prescribed by the Commission, a course of study prescribed by the Commission for brokers‑in‑charge not to exceed 12 classroom hours of instruction. A provisional broker may not be designated as a broker‑in‑charge. (2005‑395, s. 7.)



§ 93A-4.3. Elimination of salesperson license; conversion of salesperson licenses to broker licenses.

§ 93A‑4.3.  Elimination of salesperson license; conversion of salesperson licenses to broker licenses.

(a)        Effective April 1, 2006, the Commission shall discontinue issuing real estate salesperson licenses. Also effective April 1, 2006, all salesperson licenses shall become broker licenses, and each person holding a broker license that was changed from salesperson to broker on that date shall be classified as a provisional broker as defined in G.S. 93A‑2(a2).

(b)        A provisional broker as contemplated in subsection (a) of this section who was issued a salesperson license prior to October 1, 2005, shall, not later than April 1, 2008, complete a broker transition course prescribed by the Commission, not to exceed 24 classroom hours of instruction, or shall demonstrate to the Commission that he or she possesses four years' full‑time real estate brokerage experience or equivalent part‑time real estate brokerage experience within the previous six years. If the provisional broker satisfies this requirement by April 1, 2008, the provisional status of his or her broker license will be terminated, and the broker will not be required to complete the 90‑classroom‑hour broker postlicensing education program prescribed by G.S. 93A‑4(a1). If the provisional broker fails to satisfy this requirement by April 1, 2008, his or her license will be placed on inactive status, if not already on inactive status, and he or she must complete the 90‑classroom‑hour broker postlicensing education program prescribed by G.S. 93A‑4(a1) in order to terminate the provisional status of the broker license and to be eligible to return his or her license to active status.

(c)        An approved school or sponsor shall pay a fee of ten dollars ($10.00) per licensee to the Commission for each licensee completing a broker transition course conducted by the school or sponsor, provided that these fees shall not be charged to a community college, junior college, college, or university located in this State and accredited by the Southern Association of Colleges and Schools.

(d)        A provisional broker as contemplated in subsection (a) of this section, who was issued a salesperson license between October 1, 2005, and March 31, 2006, shall, not later than April 1, 2009, satisfy the requirements of G.S. 93A‑4(a1). Upon satisfaction of the requirements of G.S. 93A‑4(a1), the provisional status of the broker's license will be terminated. If the provisional broker fails to satisfy the requirements of G.S. 93A‑4(a1) by April 1, 2009, the broker's license shall be cancelled, and the person will be subject to the requirements for licensure reinstatement prescribed by G.S. 93A‑4(a1).

(e)        A broker who was issued a broker license prior to April 1, 2006, shall not be required to complete either the 90‑classroom‑hour broker postlicensing education program prescribed by G.S. 93A‑4(a1) or the broker transition course prescribed by subsection (b) of this section.

(f)         For the purpose of determining a licensee's status, rights, and obligations under this section, the Commission may treat a person who is issued a license on or after the October 1, 2005, or April 1, 2006, dates cited in subsections (a), (b), (d), or (e) of this section as though the person had been issued a license prior to those dates if the only reason the person's license was not issued prior to those dates was that the person's application was pending a determination by the Commission as to whether the applicant possessed the requisite moral character for licensure. If a license application is pending on April 1, 2006, for any reason other than a determination by the Commission as to the applicant's moral character for licensure, and if the applicant has not satisfied all education and examination requirements for licensing in effect on April 1, 2006, the applicant's application shall be cancelled and the application fee refunded.

(g)        No applications for a real estate salesperson license shall be accepted by the Commission between September 1, 2005, and September 30, 2005. (2005‑395, s. 7.)



§ 93A-4A: Recodified as G.S. 93A-4.1 by Session Laws 2005-395, s. 6.

§ 93A‑4A: Recodified as G.S. 93A‑4.1 by Session Laws 2005‑395, s. 6.



§ 93A-5. Register of applicants; roster of brokers; financial report to Secretary of State.

§ 93A‑5.  Register of applicants; roster of brokers; financial report to Secretary of State.

(a)        The Executive Director of the Commission shall keep a register of all applicants for license, showing for each the date of application, name, place of residence, and whether the license was granted or refused. Said register shall be prima facie evidence of all matters recorded therein.

(b)        The Executive Director of the Commission shall also keep a current roster showing the names and places of business of all licensed real estate brokers, which roster shall be kept on file in the office of the Commission and be open to public inspection.

(c)        On or before the first day of September of each year, the Commission shall file with the Secretary of State a copy of the roster of real estate brokers holding certificates of license, and at the same time shall also file with the Secretary of State a report containing a complete statement of receipts and disbursements of the Commission for the preceding fiscal year ending June 30 attested by the affidavit of the Executive Director of the Commission. (1957, c. 744, s. 5; 1969, c. 191, s. 4; 1983, c. 81, ss. 2, 9, 12.; 2000‑140, s. 19(b); 2005‑395, s. 8.)



§ 93A-6. Disciplinary action by Commission.

§ 93A‑6.  Disciplinary action by Commission.

(a)        The Commission has power to take disciplinary action. Upon its own initiative, or on the complaint of any person, the Commission may investigate the actions of any person or entity licensed under this Chapter, or any other person or entity who shall assume to act in such capacity. If the Commission finds probable cause that a licensee has violated any of the provisions of this Chapter, the Commission may hold a hearing on the allegations of misconduct.

The Commission has power to suspend or revoke at any time a license issued under the provisions of this Chapter, or to reprimand or censure any licensee, if, following a hearing, the Commission adjudges the licensee to be guilty of:

(1)        Making any willful or negligent misrepresentation or any willful or negligent omission of material fact.

(2)        Making any false promises of a character likely to influence, persuade, or induce.

(3)        Pursuing a course of misrepresentation or making of false promises through agents, advertising or otherwise.

(4)        Acting for more than one party in a transaction without the knowledge of all parties for whom he or she acts.

(5)        Accepting a commission or valuable consideration as a real estate salesperson for the performance of any of the acts specified in this Article or Article 4 of this Chapter, from any person except his or her broker‑in‑charge or licensed broker by whom he or she is employed.

(6)        Representing or attempting to represent a real estate broker other than the broker by whom he or she is engaged or associated, without the express knowledge and consent of the broker with whom he or she is associated.

(7)        Failing, within a reasonable time, to account for or to remit any monies coming into his or her possession which belong to others.

(8)        Being unworthy or incompetent to act as a real estate broker in a manner as to endanger the interest of the public.

(9)        Paying a commission or valuable consideration to any person for acts or services performed in violation of this Chapter.

(10)      Any other conduct which constitutes improper, fraudulent or dishonest dealing.

(11)      Performing or undertaking to perform any legal service, as set forth in G.S. 84‑2.1, or any other acts constituting the practice of law.

(12)      Commingling the money or other property of his or her principals with his or her own or failure to maintain and deposit in a trust or escrow account in an insured bank or savings and loan association in North Carolina all money received by him or her as a real estate licensee acting in that capacity, or an escrow agent, or the custodian or manager of the funds of another person or entity which relate to or concern that person's or entity's interest or investment in real property, provided, these accounts shall not bear interest unless the principals authorize in writing the deposit be made in an interest bearing account and also provide for the disbursement of the interest accrued.

(13)      Failing to deliver, within a reasonable time, a completed copy of any purchase agreement or offer to buy and sell real estate to the buyer and to the seller.

(14)      Failing, at the time the transaction is consummated, to deliver to the seller in every real estate transaction, a complete detailed closing statement showing all of the receipts and disbursements handled by him or her for the seller or failing to deliver to the buyer a complete statement showing all money received in the transaction from the buyer and how and for what it was disbursed.

(15)      Violating any rule or regulation promulgated by the Commission.

The Executive Director shall transmit a certified copy of all final orders of the Commission suspending or revoking licenses issued under this Chapter to the clerk of superior court of the county in which the licensee maintains his or her principal place of business. The clerk shall enter these orders upon the judgment docket of the county.

(b)        Following a hearing, the Commission shall also have power to suspend or revoke any license issued under the provisions of this Chapter or to reprimand or censure any licensee when:

(1)        The licensee has obtained a license by false or fraudulent representation;

(2)        The licensee has been convicted or has entered a plea of guilty or no contest upon which final judgment is entered by a court of competent jurisdiction in this State, or any other state, of the criminal offenses of: embezzlement, obtaining money under false pretense, fraud, forgery, conspiracy to defraud, or any other offense involving moral turpitude which would reasonably affect the licensee's performance in the real estate business;

(3)        The licensee has violated any of the provisions of G.S. 93A‑6(a) when selling, leasing, or buying the licensee's own property;

(4)        The broker's unlicensed employee, who is exempt from the provisions of this Chapter under G.S. 93A‑2(c)(6), has committed, in the regular course of business, any act which, if committed by the broker, would constitute a violation of G.S. 93A‑6(a) for which the broker could be disciplined; or

(5)        The licensee, who is also a State‑licensed or State‑certified real estate appraiser pursuant to Chapter 93E of the General Statutes, has violated any provisions of Chapter 93E of the General Statutes and has been reprimanded or has had an appraiser license or certificate suspended or revoked by the Appraisal Board.

(c)        The Commission may appear in its own name in superior court in actions for injunctive relief to prevent any person from violating the provisions of this Chapter or rules promulgated by the Commission. The superior court shall have the power to grant these injunctions even if criminal prosecution has been or may be instituted as a result of the violations, or whether the person is a licensee of the Commission.

(d)        Each broker shall maintain complete records showing the deposit, maintenance, and withdrawal of money or other property owned by the broker's principals or held in escrow or in trust for the broker's principals. The Commission may inspect these records periodically, without prior notice and may also inspect these records whenever the Commission determines that they are pertinent to an investigation of any specific complaint against a licensee.

(e)        When a person or entity licensed under this Chapter is accused of any act, omission, or misconduct which would subject the licensee to disciplinary action, the licensee, with the consent and approval of the Commission, may surrender the license and all the rights and privileges pertaining to it for a period of time established by the Commission. A person or entity who surrenders a license shall not thereafter be eligible for or submit any application for licensure as a real estate broker or salesperson during the period of license surrender.

(f)         In any contested case in which the Commission takes disciplinary action authorized by any provision of this Chapter, the Commission may also impose reasonable conditions, restrictions, and limitations upon the license, registration, or approval issued to the disciplined person or entity. In any contested case concerning an application for licensure, time share project registration, or school, sponsor, instructor, or course approval, the Commission may impose reasonable conditions, restrictions, and limitations on any license, registration, or approval it may issue as a part of its final decision. (1957, c. 744, s. 6; 1967, c. 281, s. 4; c. 853, s. 3; 1969, c. 191, s. 5; 1971, c. 86, s. 2; 1973, c. 1112; c. 1331, s. 3; 1975, c. 28; 1979, c. 616, ss. 6, 7; 1981, c. 682, s. 15; 1983, c. 81, s. 13; 1987, c. 516, ss. 1, 2; 1989, c. 563, s. 2; 1993, c. 419, s. 10; 1999‑229, s. 6; 2000‑149, s. 19(b); 2001‑487, s. 23(b); 2002‑168, s. 5; 2005‑374, s. 2; 2005‑395, s. 9.)



§ 93A-6.1. Commission may subpoena witnesses, records, documents, or other materials.

§ 93A‑6.1.  Commission may subpoena witnesses, records, documents, or other materials.

(a)        The Commission, Executive Director, or other representative designated by the Commission may issue a subpoena for the appearance of witnesses deemed necessary to testify concerning any matter to be heard before or investigated by the Commission. The Commission may issue a subpoena ordering any person in possession of records, documents, or other materials, however maintained, that concern any matter to be heard before or investigated by the Commission to produce the records, documents, or other materials for inspection or deliver the same into the custody of the Commission's authorized representatives. Upon written request, the Commission shall revoke a subpoena if it finds that the evidence, the production of which is required, does not relate to a matter in issue, or if the subpoena does not describe with sufficient particularity the evidence, the production of which is required, or if for any other reason in law the subpoena is invalid. If any person shall fail to fully and promptly comply with a subpoena issued under this section, the Commission may apply to any judge of the superior court resident in any county where the person to whom the subpoena is issued maintains a residence or place of business for an order compelling the person to show cause why he or she should not be held in contempt of the Commission and its processes. The court shall have the power to impose punishment for acts that would constitute direct or indirect contempt if the acts occurred in an action pending in superior court.

(b)        The Commission shall be exempt from the requirements of Chapter 53B of the General Statutes with regard to subpoenas issued to compel the production of a licensee's trust account records held by any financial institution. Notwithstanding that exemption, the Commission shall serve, pursuant to G.S. 1A‑1, Rule 4(j) of the N.C. Rules of Civil Procedure or by certified mail to the licensee's last known address, a copy of the subpoena and notice that the subpoena has been served upon the financial institution. Service of the subpoena and notice on the licensee shall be made within 10 days following service of the subpoena on the financial institution holding the trust account records. (1999‑229, s. 7; 2005‑395, s. 10.)



§ 93A-7. Power of courts to revoke.

§ 93A‑7.  Power of courts to revoke.

Whenever any person, partnership, association or corporation claiming to have been injured or damaged by the gross negligence, incompetency, fraud, dishonesty or misconduct on the part of any licensee following the calling or engaging in the business herein described and shall file suit upon such claim against such licensee in any court of record in this State and shall recover judgment thereon, such court may as part of its judgment or decree in such case, if it deem it a proper case in which so to do, order a written copy of the transcript of record in said case to be forwarded by the clerk of court to the chairman of the said Commission with a recommendation that the licensee's certificate of license be revoked. (1957, c. 744, s. 7; 1983, c. 81, s. 2.)



§ 93A-8. Penalty for violation of Chapter.

§ 93A‑8.  Penalty for violation of Chapter.

Any person violating the provisions of this Chapter shall upon conviction thereof be deemed guilty of a Class 1 misdemeanor. (1957, c. 744, s. 8; 1993, c. 539, s. 657; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 93A-9. Licensing nonresidents.

§ 93A‑9.  Licensing nonresidents.

(a)        An applicant from another state, which offers licensing privileges to residents of North Carolina, may be licensed by conforming to all the provisions of this Chapter and, in the discretion of the Commission, such other terms and conditions as are required of North Carolina residents applying for license in such other state; provided that the Commission may exempt from the examination prescribed in G.S. 93A‑4 a broker or salesperson duly licensed in another state if a similar exemption is extended to licensed brokers from North Carolina. A license applicant who has been a resident of North Carolina for not more than 90 days may be considered by the Commission as a nonresident for the purposes of this subsection.

(b)        The Commission may issue a limited broker's license to a person or an entity from another state or territory of the United States without regard to whether that state or territory offers similar licensing privileges to residents in North Carolina if the person or entity satisfies all of the following:

(1)        Is of good moral character and licensed as a real estate broker or salesperson in good standing in another state or territory of the United States.

(2)        Only engages in business as a real estate broker in North Carolina in transactions involving commercial real estate and while the person or entity is affiliated with a resident North Carolina real estate broker.

(3)        Complies with the laws of this State regulating real estate brokers and rules adopted by the Commission.

The Commission may require an applicant for licensure under this subsection to pay a fee not to exceed three hundred dollars ($300.00). All licenses issued under this subsection shall expire on June 30 of each year following issuance or on a date that the Commission deems appropriate unless the license is renewed pursuant to the requirements of G.S. 93A‑4. A person or entity licensed under this subsection may be disciplined by the Commission for violations of this Chapter as provided in G.S. 93A‑6 and G.S. 93A‑54.

Any person or entity licensed under this subsection shall be affiliated with a resident North Carolina real estate broker, and the resident North Carolina real estate broker shall actively and personally supervise the licensee in a manner that reasonably assures that the licensee complies with the requirements of this Chapter and rules adopted by the Commission. A person or entity licensed under this subsection shall not, however, be affiliated with a resident North Carolina real estate provisional broker. The Commission may exempt applicants for licensure under this subsection from examination and the other licensing requirements under G.S. 93A‑4. The Commission may adopt rules as it deems necessary to give effect to this subsection, including rules establishing: (i) qualifications for licensure; (ii) licensure and renewal procedures; (iii) requirements for continuing education; (iv) conduct of persons and entities licensed under this subsection and their affiliated resident real estate brokers; (v) a definition of commercial real estate; and (vi) any requirements or limitations on affiliation between resident real estate brokers and persons or entities seeking licensure under this subsection. (1957, c. 744, s. 9; 1967, c. 281, s. 5; 1969, c. 191, s. 6; 1971, c. 86, s. 3; 1983, c. 81, s. 2.; 2000‑140, s. 19(b); 2003‑361, s. 3; 2005‑395, s. 11.)



§ 93A-10. Nonresident licensees; filing of consent as to service of process and pleadings.

§ 93A‑10.  Nonresident licensees; filing of consent as to service of process and pleadings.

Every nonresident applicant shall file an irrevocable consent that suits and actions may be commenced against such applicant in any of the courts of record of this State, by the service of any process or pleading authorized by the laws of this State in any county in which the plaintiff may reside, by serving the same on the Executive Director of the Commission, said consent stipulating and agreeing that such service of such process or pleadings on said Executive Director shall be taken and held in all courts to be valid and binding as if due service had been made personally upon the applicant in this State. This consent shall be duly acknowledged, and, if made by a corporation, shall be executed by an officer of the corporation. The signature of the officer on the consent to service instrument shall be sufficient to bind the corporation and no further authentication is necessary. An application from a corporation or other business entity shall be signed by an officer of the corporation or entity or by an individual designated by the Commission. In all cases where process or pleadings shall be served, under the provisions of this Chapter, upon the Executive Director of the Commission, such process or pleadings shall be served in duplicate, one of which shall be filed in the office of the Commission and the other shall be forwarded immediately by the Executive Director of the Commission, by registered mail, to the last known business address of the nonresident licensee against which such process or pleadings are directed. (1957, c. 744, s. 10; 1983, c. 81, ss. 3, 10; 2003‑361, s. 4.)



§ 93A-11. Reimbursement by real estate independent contractor of brokers' workers' compensation.

§ 93A‑11.  Reimbursement by real estate independent contractor of brokers' workers' compensation.

(a)        Notwithstanding the provisions of G.S. 97‑21 or any other provision of law, a real estate broker may include in the governing contract with a real estate salesperson whose nonemployee status is recognized pursuant to section 3508 of the United States Internal Revenue Code, 26 U.S.C. § 3508, an agreement for the salesperson to reimburse the broker for the cost of covering that salesperson under the broker's workers' compensation coverage of the broker's business.

(b)        Nothing in this section shall affect a requirement under any other law to provide workers' compensation coverage or in any manner exclude from coverage any person, firm, or corporation otherwise subject to the provisions of Article 1 of Chapter 97 of the General Statutes. (1995, c. 127, s. 1; 2000‑140, s. 19(b).)



§ 93A-12. Disputed monies.

§ 93A‑12.  Disputed monies.

(a)        A real estate broker licensed under this Chapter may deposit with the clerk of court in accordance with this section monies, other than a residential security deposit, the ownership of which are in dispute and that the real estate broker received while acting in a fiduciary capacity.

(b)        The disputed monies shall be deposited with the clerk of court in the county in which the property for which the disputed monies are being held is located. At the time of depositing the disputed monies, the real estate broker shall certify to the clerk of court that the persons who are claiming ownership of the disputed monies have been notified in accordance with subsection (c) of this section that the disputed monies are to be deposited with the clerk of court and that the persons may initiate a special proceeding with the clerk of court to recover the disputed monies.

(c)        Notice to the persons who are claiming ownership to the disputed monies required under subsection (b) of this section shall be provided by delivering a copy of the notice to the person or by mailing it to the person by first‑class mail, postpaid, properly addressed to the person at the person's last known address.

(d)        A real estate broker shall not deposit disputed monies with the clerk of court until 90 days following notification of the persons claiming ownership of the disputed monies.

(e)        Upon the filing of a special proceeding to recover the disputed monies, the clerk shall determine the rightful ownership of the monies and distribute the disputed monies accordingly. If no special proceeding is filed with the clerk of court within one year of the disputed monies being deposited with the clerk of court, the disputed monies shall be deemed unclaimed and shall be delivered by the clerk of court to the State Treasurer in accordance with the provisions of Article 4 of Chapter 116B of the General Statutes. (2005‑395, s. 12.)



§§ 93A-13 through 93A-15: Reserved for future codification purposes.

§§ 93A‑13 through 93A‑15:  Reserved for future codification purposes.



§ 93A-16. Real Estate Recovery Fund created; payment to fund; management.

Article 2.

Real Estate Recovery Fund.

§ 93A‑16.  Real Estate Recovery Fund created; payment to fund; management.

(a)        There is hereby created a special fund to be known as the "Real Estate Recovery Fund" which shall be set aside and maintained by the North Carolina Real Estate Commission. The fund shall be used in the manner provided under this Article for the payment of unsatisfied judgments where the aggrieved person has suffered a direct monetary loss by reason of certain acts committed by any real estate salesperson licensed before April 1, 2006, or by any real estate broker.

(b)        On September 1, 1979, the Commission shall transfer the sum of one hundred thousand dollars ($100,000) from its expense reserve fund to the Real Estate Recovery Fund. Thereafter, the Commission may transfer to the Real Estate Recovery Fund additional sums of money from whatever funds the Commission may have, provided that, if on December 31 of any year the amount remaining in the fund is less than fifty thousand dollars ($50,000), the Commission may determine that each person or entity licensed under this Chapter, when renewing a license, shall pay in addition to the license renewal fee, a fee not to exceed ten dollars ($10.00) per broker and five dollars ($5.00) per salesperson as shall be determined by the Commission for the purpose of replenishing the fund.

(c)        The Commission shall invest and reinvest the monies in the Real Estate Recovery Fund in the same manner as provided by law for the investment of funds by the clerk of superior court. The proceeds from such investments shall be deposited to the credit of the fund.

(d)        The Commission shall have the authority to adopt reasonable rules and procedures not inconsistent with the provisions of this Article, to provide for the orderly, fair and efficient administration and payment of monies held in the Real Estate Recovery Fund. (1979, c. 614, s. 1; 1983, c. 81, ss. 1, 2; 1987, c. 516, ss. 3‑5.; 2000‑140, s. 19(b); 2001‑487, s. 23(c); 2005‑395, s. 13.)



§ 93A-17. Grounds for payment; notice and application to Commission.

§ 93A‑17.  Grounds for payment; notice and application to Commission.

(a)        An aggrieved person who has suffered a direct monetary loss by reason of the conversion of trust funds by a real estate salesperson licensed before April 1, 2006, or by any licensed real estate broker shall be eligible to recover, subject to the limitations of this Article, the amount of trust funds converted and which is otherwise unrecoverable provided that:

(1)        The act or acts of conversion which form the basis of the claim for recovery occurred on or after September 1, 1979;

(2)        The aggrieved person has sued the real estate broker or salesperson in a court of competent jurisdiction and has filed with the Commission written notice of such lawsuit within 60 days after its commencement unless the claim against the Real Estate Recovery Fund is for an amount less than three thousand dollars ($3,000), excluding attorneys fees, in which case the notice may be filed within 60 days after the termination of all judicial proceedings including appeals;

(3)        The aggrieved person has obtained final judgment in a court of competent jurisdiction against the real estate broker or salesperson on grounds of conversion of trust funds arising out of a transaction which occurred when such broker or salesperson was licensed and acting in a capacity for which a license is required; and

(4)        Execution of the judgment has been attempted and has been returned unsatisfied in whole or in part.

Upon the termination of all judicial proceedings including appeals, and for a period of one year thereafter, a person eligible for recovery may file a verified application with the Commission for payment out of the Real Estate Recovery Fund of the amount remaining unpaid upon the judgment which represents the actual and direct loss sustained by reason of conversion of trust funds. A copy of the judgment and return of execution shall be attached to the application and filed with the Commission. The applicant shall serve upon the judgment debtor a copy of the application and shall file with the Commission an affidavit or certificate of such service.

(b)        For the purposes of this Article, the term "trust funds" shall include all earnest money deposits, down payments, sales proceeds, tenant security deposits, undisbursed rents and other such monies which belong to another or others and are held by a real estate broker or salesperson acting in that capacity. Trust funds shall also include all time share purchase monies which are required to be held in trust by G.S. 93A‑45(c) during the time they are, in fact, so held. Trust funds shall not include, however, any funds held by an independent escrow agent under G.S. 93A‑42 or any funds which the court may find to be subject to an implied, constructive or resulting trust.

(c)        For the purposes of this Article, the terms "licensee", "broker", and "salesperson" shall include only individual persons licensed under this Chapter as brokers or individual persons who were licensed under this Chapter as salespersons prior to April 1, 2006. The terms "licensee", "broker", and "salesperson" shall not include a time share developer, time share project, independent escrow agent, corporation or other entity licensed under this Chapter. (1979, c. 614, s. 1; 1983, c. 81, ss. 2, 14; 1987, c. 516, s. 6; 1999‑229, s. 8.; 2000‑140, s. 19(b); 2005‑395, s. 14.)



§ 93A-18. Hearing; required showing.

§ 93A‑18.  Hearing; required showing.

Upon application by an aggrieved person, the Commission shall conduct a hearing and the aggrieved person shall be required to show that the aggrieved person:

(1)        Is not a spouse of the judgment debtor or a person representing the spouse;

(2)        Is making application not more than one year after termination of all judicial proceedings, including appeals, in connection with the judgment;

(3)        Has complied with all requirements of this Article;

(4)        Has obtained a judgment as described in G.S. 93A‑17, stating the amount owing thereon at the date of application;

(5)        Has made all reasonable searches and inquiries to ascertain whether the judgment debtor is possessed of real or personal property or other assets liable to be sold or applied in satisfaction of the judgment;

(6)        After searching as described in subdivision (5) of this section, has discovered no real or personal property or other assets liable to be sold or applied, or has discovered certain of them, describing them, but the amount so realized was insufficient to satisfy the judgment, stating the amount realized and the balance remaining due on the judgment after application of the amount realized;

(7)        Has diligently pursued the aggrieved person's remedies, which include attempting execution on the judgment against all the judgment debtors, which execution has been returned unsatisfied; and

(8)        Knows of no assets of the judgment debtor and has attempted collection from all other persons who may be liable for the transaction for which the aggrieved person seeks payment from the Real Estate Recovery Fund if there be any such other persons. (1979, c. 614, s. 1; 1987, c. 516, s. 7; 2001‑487, s. 23(d).)



§ 93A-19. Response and defense by Commission and judgment debtor; proof of conversion.

§ 93A‑19.  Response and defense by Commission and judgment debtor; proof of conversion.

(a)        Whenever the Commission proceeds upon an application as set forth in this Article, counsel for the Commission may defend such action on behalf of the fund and shall have recourse to all appropriate means of defense, including the examination of witnesses. The judgment debtor may defend such action on his or her own behalf and shall have recourse to all appropriate means of defense, including the examination of witnesses. Counsel for the Commission and the judgment debtor may file responses to the application, setting forth answers and defenses. Responses shall be filed with the Commission and copies shall be served upon every party by the filing party. If at any time it appears there are no triable issues of fact and the application for payment from the fund is without merit, the Commission shall dismiss the application. A motion to dismiss may be supported by affidavit of any person or persons having knowledge of the facts and may be made on the basis that the application or the judgment referred to therein do not form a basis for meritorious recovery within the purview of G.S. 93A‑17, that the applicant has not complied with the provisions of this Article, or that the liability of the fund with regard to the particular licensee or transaction has been exhausted; provided, however, notice of the motion shall be given at least 10 days prior to the time fixed for hearing. If the applicant or judgment debtor fails to appear at the hearing after receiving notice of the hearing, the applicant or judgment debtor waives the person's rights unless the absence is excused by the Commission.

(b)        Whenever the judgment obtained by an applicant is by default, stipulation, or consent, or whenever the action against the licensee was defended by a trustee in bankruptcy, the applicant, for purposes of this Article, shall have the burden of proving the cause of action for conversion of trust funds. Otherwise, the judgment shall create a rebuttable presumption of the conversion of trust funds. This presumption is a presumption affecting the burden of producing evidence. (1979, c. 614, s. 1; 1983, c. 81, s. 2; 1987, c. 516, s. 8; 1999‑229, s. 9; 2001‑487, s. 23(e).)



§ 93A-20. Order directing payment out of fund; compromise of claims.

§ 93A‑20.  Order directing payment out of fund; compromise of claims.

Applications for payment from the Real Estate Recovery Fund shall be heard and decided by a majority of the members of the Commission. If, after a hearing, the Commission finds the claim should be paid from the fund, the Commission shall enter an order requiring payment from the fund of whatever sum the Commission shall find to be payable upon the claim in accordance with the limitations contained in this Article.

Subject to Commission approval, a claim based upon the application of an aggrieved person may be compromised; however, the Commission shall not be bound in any way by any compromise or stipulation of the judgment debtor. If a claim appears to be otherwise meritorious, the Commission may waive procedural defects in the application for payment. (1979, c. 614, s. 1; 1983, c. 81, s. 2; 1987, c. 516, s. 9; 1999‑229, s. 10.)



§ 93A-21. Limitations; pro rata distribution; attorney fees.

§ 93A‑21.  Limitations; pro rata distribution; attorney fees.

(a)        Payments from the Real Estate Recovery Fund shall be subject to the following limitations:

(1)        The right to recovery under this Article shall be forever barred unless application is made within one year after termination of all proceedings including appeals, in connection with the judgment;

(2)        The fund shall not be liable for more than twenty‑five thousand dollars ($25,000) per transaction regardless of the number of persons aggrieved or parcels of real estate involved in such transaction; and

(3)        The liability of the fund shall not exceed in the aggregate twenty‑five thousand dollars ($25,000) for any one licensee within a single calendar year, and in no event shall it exceed in the aggregate fifty thousand dollars ($50,000) for any one licensee.

(4)        The fund shall not be liable for payment of any judgment awards of consequential damages, multiple or punitive damages, civil penalties, incidental damages, special damages, interest, costs of court or action or other similar awards.

(b)        If the maximum liability of the fund is insufficient to pay in full the valid claims of all aggrieved persons whose claims relate to the same transaction or to the same licensee, the amount for which the fund is liable shall be distributed among the claimants in a ratio that their respective claims bear to the total of such valid claims or in such manner as the Commission, in its discretion, deems equitable. Upon petition of counsel for the Commission, the Commission may require all claimants and prospective claimants to be joined in one proceeding to the end that the respective rights of all such claimants to the Real Estate Recovery Fund may be equitably resolved. A person who files an application for payment after the maximum liability of the fund for the licensee or transaction has been exhausted shall not be entitled to payment and may not seek judicial review of the Commission's award of payment to any party except upon a showing that the Commission abused its discretion.

(c)        In the event an aggrieved person is entitled to payment from the fund in an amount of one thousand five hundred dollars ($1,500) or less, the Commission may allow such person to recover from the fund reasonable attorney's fees incurred in effecting such recovery. Reimbursement for attorney's fees shall be limited to those fees incurred in effecting recovery from the fund and shall not include any fee incurred in obtaining judgment against the licensee. (1979, c. 614, s. 1; 1983, c. 81, ss. 2, 15; 1987, c. 516, ss. 10‑13; 1999‑229, s. 11.)



§ 93A-22. Repayment to fund; automatic suspension of license.

§ 93A‑22.  Repayment to fund; automatic suspension of license.

Should the Commission pay from the Real Estate Recovery Fund any amount in settlement of a claim or toward satisfaction of a judgment against a licensed real estate broker or salesperson, any license issued to the broker or salesperson shall be automatically suspended upon the effective date of the order authorizing payment from the fund. No such broker or salesperson shall be granted a reinstatement until the fund has been repaid in full, including interest at the legal rate as provided for in G.S. 24‑1. (1979, c. 614, s. 1; 1983, c. 81, s. 2; 1987, c. 516, s. 14.; 2000‑140, s. 19(b); 2001‑487, s. 23(f); 2005‑395, s. 15.)



§ 93A-23. Subrogation of rights.

§ 93A‑23.  Subrogation of rights.

When the Commission has paid from the Real Estate Recovery Fund any sum to the judgment creditor, the Commission shall be subrogated to all of the rights of the judgment creditor to the extent of the amount so paid and the judgment creditor shall assign all right, title, and interest in the judgment to the extent of the amount so paid to the Commission and any amount and interest so recovered by the Commission on the judgment shall be deposited in the Real Estate Recovery Fund. (1979, c. 614, s. 1; 1983, c. 81, s. 2; 1987, c. 516, s. 15; 2001‑487, s. 23(g).)



§ 93A-24. Waiver of rights.

§ 93A‑24.  Waiver of rights.

The failure of an aggrieved person to comply with this Article shall constitute a waiver of any rights hereunder. (1979, c. 614, s. 1.)



§ 93A-25. Persons ineligible to recover from fund.

§ 93A‑25.  Persons ineligible to recover from fund.

No real estate broker or real estate salesperson who suffers the loss of any commission from any transaction in which he or she was acting in the capacity of a real estate broker or real estate salesperson shall be entitled to make application for payment from the Real Estate Recovery Fund for the loss. (1979, c. 614, s. 1.; 2000‑140, s. 19(b); 2001‑487, s. 23(h).)



§ 93A-26. Disciplinary action against licensee.

§ 93A‑26.  Disciplinary action against licensee.

Nothing contained in this Article shall limit the authority of the Commission to take disciplinary action against any licensee under this Chapter, nor shall the repayment in full of all obligations to the fund by any licensee nullify or modify the effect of any other  disciplinary proceeding brought under this Chapter. (1979, c. 614, s. 1; 1983, c. 81, s. 2.)



§§ 93A-27 to 93A-31. Reserved for future codification purposes.

§§ 93A‑27 through 93A‑31.  Reserved for future codification purposes.



§ 93A-32. Definitions.

Article 3.

Private Real Estate Schools.

§ 93A‑32.  Definitions.

As used in this Article:

(1)        "Commission" means the North Carolina Real Estate Commission.

(2)        "Private real estate school" means any real estate educational entity which is privately owned and operated by an individual, partnership, corporation, limited liability company, or association, and which conducts, for a profit or tuition charge, real estate broker prelicensing or postlicensing courses prescribed by G.S. 93A‑4(a) or (a1), provided that a proprietary business or trade school licensed by the State Board of Community Colleges under G.S. 115D‑90 to conduct courses other than those real estate courses described herein shall not be considered to be a private real estate school. (1979, 2nd Sess., c. 1193, s. 1; 1983, c. 81, ss. 1, 2; 1989, c. 563, s. 3; 1993, c. 419, s. 11; c. 553, s. 29.1.; 2000‑140, s. 19(b); 2005‑395, s. 16.)



§ 93A-33. Commission to administer Article; authority of Commission to conduct investigations, issue licenses, and promulgate regulations.

§ 93A‑33.  Commission to administer Article; authority of Commission to conduct investigations, issue licenses, and promulgate regulations.

The Commission shall have authority to administer and enforce this Article and to issue licenses to private real estate schools as defined herein which have complied with the requirements of this Article and regulations promulgated by the Commission. Through licensing applications, periodic reports required of licensed schools, periodic investigations and inspections of schools, and appropriate regulations, the Commission shall exercise general supervisory authority over private real estate schools, the object of such supervision being to protect the public interest and to assure the conduct of quality real estate education programs. To this end the Commission is authorized and directed to promulgate such regulations as it deems necessary which are not inconsistent with the provisions of this Article and which relate to the subject areas set out in G.S.  93A‑34(c). (1979, 2nd Sess., c. 1193, s. 1; 1983, c. 81, s. 2.)



§ 93A-34. License required; application for license; fees; requirements for issuance of license.

§ 93A‑34.  License required; application for license; fees; requirements for issuance of license.

(a)        No person, partnership, corporation or association shall operate or maintain or offer to operate in this State a private real estate school as defined herein unless a license is first obtained from the Commission in accordance with the provisions of this Article and the rules and regulations promulgated by the Commission under this Article. For licensing purposes, each branch location where a school conducts courses shall be considered a separate school requiring a separate license.

(b)        Application for a license shall be filed in the manner and upon the forms prescribed by the Commission for that purpose. The Commission may by rule set nonrefundable application fees not to exceed two hundred fifty dollars ($250.00) for each school location and fifty dollars ($50.00) for each real estate broker prelicensing or postlicensing course. The application for a license shall be accompanied by the appropriate fees and shall contain the following:

(1)        Name and address of the applicant and the school;

(2)        Names, biographical data, and qualifications of director, administrators and instructors;

(3)        Description of school facilities and equipment;

(4)        Description of course(s) to be offered and instructional materials to be utilized;

(5)        Information on financial resources available to equip and operate the school;

(6)        Information on school policies and procedures regarding administration, record keeping, entrance requirements, registration, tuition and fees, grades, student progress, attendance, and student conduct;

(7)        Copies of bulletins, catalogues and other official publications;

(8)        Copy of bond required by G.S. 93A‑36;

(9)        Such additional information as the Commission may deem necessary to enable it to determine the adequacy of the instructional program and the ability of the applicant to operate a school in such a manner as would best serve the public interest.

(c)        After due investigation and consideration by the Commission, a license shall be issued to the applicant when it is shown to the satisfaction of the Commission that the applicant and school are in compliance with the following standards, as well as the requirements of any supplemental regulations of the Commission regarding these standards:

(1)        The program of instruction is adequate in terms of quality, content and duration.

(2)        The director, administrators and instructors are adequately qualified by reason of education and experience.

(3)        There are adequate facilities, equipment, instructional materials and instructor personnel to provide instruction of good quality.

(4)        The school has adopted adequate policies and procedures regarding administration, instruction, record keeping, entrance requirements, registration, tuition and fees, grades, student progress, attendance, and student conduct.

(5)        The school publishes and provides to all students upon enrollment a bulletin, catalogue or similar official publication which is certified as being true and correct in content and policy by an authorized school official, and which contains the following information:

a.         Identifying data and publication date;

b.         Name(s) of school and its full‑time officials and faculty;

c.         School's policies and procedures relating to entrance requirements, registration, grades, student progress, attendance, student conduct and refund of tuition and fees;

d.         Detailed schedule of tuition and fees;

e.         Detailed course outline of all courses offered.

(6)        Adequate records as prescribed by the Commission are maintained in regard to grades, attendance, registration and financial operations.

(7)        Institutional standards relating to grades, attendance and progress are enforced in a satisfactory manner.

(8)        The applicant is financially sound and capable of fulfilling educational commitments made to students.

(9)        The school's owner(s), director, administrators and instructors are of good reputation and character.

(10)      The school's facilities and equipment comply with all applicable local, State and federal laws and regulations regarding health, safety, and welfare, including the Americans with Disabilities Act and other laws relating to accessibility standards for places of public accommodation.

(11)      The school does not utilize advertising of any type which is false or misleading, either by actual statement, omission or intimation.

(12)      Such additional standards as may be deemed necessary by the Commission to assure the conduct of adequate instructional programs and the operation of schools in a manner which will best serve the public interest. (1979, 2nd Sess., c. 1193, s. 1; 1983, c. 81, ss. 1, 2; 1989, c. 563, s. 4; 1993, c. 419, s. 12.; 2000‑140, s. 19(b); 2005‑395, s. 17.)



§ 93A-35. Duration and renewal of licenses; transfer of school ownership.

§ 93A‑35.  Duration and renewal of licenses; transfer of school ownership.

(a)        All licenses issued shall expire on June 30 following the date of issuance.

(b)        Licenses shall be renewable annually on July 1, provided that a renewal application accompanied by the appropriate renewal fees has been filed not later than June 1 in the form and manner prescribed by the Commission, and provided further that the applicant and school are found to be in compliance with the standards established for issuance of an original license. The Commission may by rule set nonrefundable renewal fees not to exceed one hundred twenty‑five dollars ($125.00) for each school location and twenty‑five dollars ($25.00) for each real estate salesperson or broker prelicensing course.

(c)        In the event a school is sold or ownership is otherwise transferred, the license issued to the original owner is not transferable to the new owner. Such new owner must make application for an original license as prescribed by this Article and Commission regulations. (1979, 2nd Sess., c. 1193, s. 1; 1983, c. 81, ss. 1, 2; 1989, c. 563, s. 5; 1993, c. 419, s. 13; 2000‑140, s. 19(b).)



§ 93A-36. Execution of bond required; applicability to branch schools; actions upon bond.

§ 93A‑36.  Execution of bond required; applicability to branch schools; actions upon bond.

(a)        Before the Commission shall issue a license the applicant shall execute a bond in the sum of five thousand dollars ($5,000), payable to the State of North Carolina, signed by a solvent guaranty company authorized to do business in the State of North Carolina, and conditioned that the principal in said bond will carry out and comply with each and every contract or agreement, written or verbal, made and entered into by the applicant's school acting by and through its officers and agents with any student who desires to enter such school and to take any courses offered therein and that said principal will refund to such students all amounts collected in tuition and fees in case of failure on the part of the party obtaining a license from the Commission to open and operate a private real estate school or to provide the instruction agreed to or contracted for. Such bond shall be required for each school for which a license is required and shall be first approved by the Commission and then filed with the clerk of superior court of the county in which the school is located, to be recorded by such clerk in a book provided for that purpose. A separate bond shall not be required for each branch of a licensed school.

(b)        In any and all cases where the party licensed by the Commission fails to fulfill its obligations under any contract or agreement, written or verbal, made and entered into with any student, then the State of North Carolina, upon the relation of the student(s) entering into said contract or agreement, shall have a cause of action against the principal and surety on the bond herein required for the full amount of payments made to such party, plus court costs and six percent (6%) interest from the date of payment of said amount. Such suits shall be brought in Wake County Superior Court within one year of the alleged default. (1979, 2nd Sess., c. 1193, s. 1; 1983, c. 81, s. 2; 1999‑229, s. 12.)



§ 93A-37. Contracts with unlicensed schools and evidences of indebtedness made null and void.

§ 93A‑37.  Contracts with unlicensed schools and evidences of indebtedness made null and void.

All contracts or agreements entered into on or after October 1, 1980, by private real estate schools, as defined in this Article, with students or prospective students, and all promissory notes or other evidence of indebtedness taken on or after October 1, 1980, in lieu of cash payments by such schools, shall be null and void unless such schools are duly licensed as required by this Article on the date of such contract or agreement or taking of any promissory note or other evidence of indebtedness. (1979, 2nd Sess., c. 1193, s. 1.)



§ 93A-38. Suspension, revocation or denial of license.

§ 93A‑38.  Suspension, revocation or denial of license.

The Commission shall have the power to suspend, revoke, deny issuance, or deny renewal of license to operate a private real estate school. In all proceedings to suspend, revoke or deny a license, the provisions of Chapter 150B of the General Statutes shall be applicable. The Commission may suspend, revoke, or deny such license when it finds:

(1)        That the applicant for or holder of such license has refused or failed to comply with any of the provisions of this Article or the rules or regulations promulgated thereunder;

(2)        That the applicant for or holder of such license has knowingly presented to the Commission false or misleading information relating to matters within the purview of the Commission under this Article;

(3)        That the applicant for or holder of such license has presented to its students or prospective students false or misleading information relating to its instructional program, to the instructional programs of other institutions or to employment opportunities;

(4)        That the applicant for or holder of such license has failed to comply with the provisions of any contract or agreement entered into with a student;

(5)        That the applicant for or holder of such license has at any time refused to permit authorized representatives of the Commission to inspect the school, or failed to make available to them upon request full information relating to matters within the purview of the Commission under the provisions of this Article or the rules or regulations promulgated thereunder; or

(6)        That the applicant for or holder of such license or any officer of a corporate licensee or corporation applying for a license, any partner of a partnership licensee or partnership applying for a license, or any member of a limited liability company licensee or limited liability company applying for a license has pleaded guilty, entered a plea of nolo contendere or been found guilty of a crime involving moral turpitude in any state or federal court. (1979, 2nd Sess., c. 1193, s. 1; 1983, c. 81, s. 2; 1987, c. 827, s. 1; 2005‑395, s. 18.)



§ 93A-39. Title.

Article 4.

Time Shares.

§ 93A‑39.  Title.

This Article shall be known and may be cited as the "North  Carolina Time Share Act." (1983, c. 814, s. 1.)



§ 93A-40. Registration required of time share projects; real estate license required.

§ 93A‑40.  Registration required of time share projects; real estate license required.

(a)        It shall be unlawful for any person in this State to engage or assume to engage in the business of a time share salesperson without first obtaining a real estate broker license issued by the North Carolina Real Estate Commission under the provisions of Article 1 of this Chapter, and it shall be unlawful for a time share developer to sell or offer to sell a time share located in this State without first obtaining a certificate of registration for the time share project to be offered for sale issued by the North Carolina Real Estate Commission under the provisions of this Article.

(b)        A person responsible as general partner, corporate officer, joint venturer or sole proprietor who intentionally acts as a time share developer, allowing the offering of sale or the sale of time shares to a purchaser, without first obtaining registration of the time share project under this Article shall be guilty of a Class I felony. (1983, c. 814, s. 1; 1987, c. 516, s. 16.; 2000‑140, s. 19(b); 2005‑395, s. 19.)



§ 93A-41. Definitions.

§ 93A‑41.  Definitions.

When used in this Article, unless the context otherwise requires, the term:

(1)        "Commission" means the North Carolina Real Estate Commission;

(2)        "Developer" means any person or entity which creates a time share or a time share project or program, purchases a time share for purpose of resale, or is engaged in the business of selling its own time shares and shall include any person or entity who controls, is controlled by, or is in common control with the developer which is engaged in creating or selling time shares for the developer, but a person who purchases a time share for his or her occupancy, use, and enjoyment shall not be deemed a developer;

(3)        "Enrolled" means paid membership in exchange programs or membership in an exchange program evidenced by written acceptance or confirmation of membership;

(4)        "Exchange company" means any person operating an exchange program;

(5)        "Exchange program" means any opportunity or procedure for the assignment or exchange of time shares among purchasers in the same or other time share project;

(5a)      "Independent escrow agent" means a licensed attorney located in this State or a financial institution located in this State;

(6)        "Managing agent" means a person who undertakes the duties, responsibilities, and obligations of the management of a time share program;

(7)        "Person" means one or more natural persons, corporations, partnerships, associations, trusts, other entities, or any combination thereof;

(7a)      "Project broker" means a natural person licensed as a real estate broker and designated by the developer to supervise brokers at the time share project;

(8)        "Purchaser" means any person other than a developer or lender who owns or acquires an interest or proposes to acquire an interest in a time share;

(9)        "Time share" means a right to occupy a unit or any of several units during five or more separated time periods over a period of at least five years, including renewal options, whether or not coupled with a freehold estate or an estate for years in a time share project or a specified portion thereof, including, but not limited to, a vacation license, prepaid hotel reservation, club membership, limited partnership, vacation bond, or a plan or system where the right to use is awarded or apportioned on the basis of points, vouchers, split, divided, or floating use;

(9a)      "Time share instrument" means an instrument transferring a time share or any interest, legal or beneficial, in a time share to a purchaser, including a contract, installment contract, lease, deed, or other instrument;

(10)      "Time share program" means any arrangement for time shares whereby real property has been made subject to a time share;

(11)      "Time share project" means any real property that is subject to a time share program;

(11a)    "Time share registrar" means a natural person who is designated by the developer to record or cause time share instruments and lien releases to be recorded and to fulfill the other duties imposed by this Article;

(12)      "Time share salesperson" means a person who sells or offers to sell on behalf of a developer a time share to a purchaser; and

(13)      "Time share unit" or "unit" means the real property or real property improvement in a project which is divided into time shares and designated for separate occupancy and use. (1983, c. 814, s. 1; 1985, c. 578, s. 1; 1999‑229, ss. 13, 14.; 2000‑140, s. 19(b); 2005‑395, s. 20.)



§ 93A-42. Time shares deemed real estate.

§ 93A‑42.  Time shares deemed real estate.

(a)        A time share is deemed to be an interest in real estate, and shall be governed by the law of this State relating to real estate.

(b)        A purchaser of a time share may in accordance with G.S. 47‑18 register the time share instrument by which the purchaser acquired the interest and upon such registration shall be entitled to the protection provided by Chapter 47 of the General Statutes for the recordation of other real property instruments. A time share instrument transferring or encumbering a time share shall not be rejected for recordation because of the nature or duration of that estate, provided all other requirements necessary to make an instrument recordable are complied with.

(c)        The developer shall record or cause to be recorded a time share instrument:

(1)        Not less than six days nor more than 45 days following the execution of the contract of sale by the purchaser; or

(2)        Not later than 180 days following the execution of the contract of sale by the purchaser, provided that all payments made by the purchaser shall be placed by the developer with an independent escrow agent upon the expiration of the 10‑day escrow period provided by G.S. 93A‑45(c).

(d)        The independent escrow agent provided by G.S. 93A‑42(c)(2) shall deposit and maintain the purchaser's payments in an insured trust or escrow account in a bank or savings and loan association located in this State. The trust or escrow account may be interest‑bearing and the interest earned shall belong to the developer, if agreed upon in writing by the purchaser; provided, however, if the time share instrument is not recorded within the time periods specified in this section, then the interest earned shall belong to the purchaser. The independent escrow agent shall return all payments to the purchaser at the expiration of 180 days following the execution of the contract of sale by the purchaser, unless prior to that time the time share instrument has been recorded. However, if prior to the expiration of 180 days following the execution of the contract of sale, the developer and the purchaser provide their written consent to the independent escrow agent, the developer's obligation to record the time share instrument and the escrow period may be extended for an additional period of 120 days. Upon recordation of the time share instrument, the independent escrow agent shall pay the purchaser's funds to the developer. Upon request by the Commission, the independent escrow agent shall promptly make available to the Commission inspection of records of money held by the independent escrow agent.

(e)        In no event shall the developer be required to record a time share instrument if the purchaser is in default of the purchaser's obligations.

(f)         Recordation under the provisions of this section of the time share instrument shall constitute delivery of that instrument from the developer to the purchaser. (1983, c. 814, s. 1; 1985, c. 578, ss. 2, 3; 1989, c. 302; 2001‑487, s. 23(i).)



§ 93A-43. Partition.

§ 93A‑43.  Partition.

When a time share is owned by two or more persons as tenants in common or as joint tenants either may seek a partition by sale of that interest but no purchaser of a time share may maintain an action for partition by sale or in kind of the unit in which such time share is held. (1983, c. 814, s. 1.)



§ 93A-44. Public offering statement.

§ 93A‑44.  Public offering statement.

Each developer shall fully and conspicuously disclose in a public offering statement:

(1)        The total financial obligation of the purchaser, which shall include the initial purchase price and any additional charges to which the purchaser may be subject;

(2)        Any person who has or may have the right to alter, amend or add to charges to which the purchaser may be subject and the terms and conditions under which such charges may be imposed;

(3)        The nature and duration of each agreement between the developer and the person managing the time share program or its facilities;

(4)        The date of availability of each amenity and facility of the  time share program when they are not completed at the time of sale of a time share;

(5)        The specific term of the time share;

(6)        The purchaser's right to cancel within five days of execution of the contract and how that right may be exercised under G.S. 93A‑45;

(7)        A statement that under North Carolina law an instrument conveying a time share must be recorded in the Register of Deeds Office to protect that interest; and

(8)        Any other information which the Commission may by rule require.

The public offering statement shall also contain a one page cover containing a summary of the text of the statement. (1983, c. 814, s. 1.)



§ 93A-45. Purchaser's right to cancel; escrow; violation.

§ 93A‑45.  Purchaser's right to cancel; escrow; violation.

(a)        A developer shall, before transfer of a time share and no later than the date of any contract of sale, provide a prospective purchaser with a copy of a public offering statement containing the information required by G.S. 93A‑44. The contract of sale is voidable by the purchaser for five days after the execution of the contract. The contract shall conspicuously disclose the purchaser's right to cancel under this subsection and how that right may be exercised. The purchaser may not waive this right of cancellation. Any oral or written declaration or instrument that purports to waive this right of cancellation is void.

(b)        A purchaser may elect to cancel within the time period set out in subsection (a) by hand delivering or by mailing notice to the developer or the time share salesperson. Cancellation under this section is without penalty and upon receipt of the notice all payments made prior to cancellation must be refunded immediately.

(c)        Any payments received by a time share developer or time share salesperson in connection with the sale of the time share shall be immediately deposited by such developer or salesperson in a trust or escrow account in an insured bank or savings and loan association in North Carolina and shall remain in such account for 10 days or cancellation by the purchaser, whichever occurs first. Payments held in such trust or escrow accounts shall be deemed to belong to the purchaser and not the developer. In lieu of such escrow requirements, the Commission shall have the authority to accept, in its discretion, alternative financial assurances adequate to protect the purchaser's interest during the contract cancellation period, including but not limited to a surety bond, corporate bond, cash deposit or irrevocable letter of credit in an amount equal to the escrow requirements.

(d)        If a developer fails to provide a purchaser to whom a time share is transferred with the statement as required by subsection (a), the purchaser, in addition to any rights to damages or other relief, is entitled to receive from the developer an amount equal to ten percent (10%) of the sales price of the time share not to exceed three thousand dollars ($3,000). A receipt signed by the purchaser stating that the purchaser has received the statement required by subsection (a) is prima facie evidence of delivery of the statement. (1983, c. 814, s. 1; 1985, c. 578, s. 4.; 2000‑140, s. 19(b); 2001‑487, s. 23(j).)



§ 93A-46. Prizes.

§ 93A‑46.  Prizes.

An advertisement of a time share which includes the offer of a prize or other inducement shall fully comply with the provisions of Chapter 75 of the General Statutes. (1983, c. 814, s. 1.)



§ 93A-47. Time shares proxies.

§ 93A‑47.  Time shares proxies.

No proxy, power of attorney or similar device given by the  purchaser of a time share regarding the management of the time share program or its facilities shall exceed one year in duration, but the same may be renewed from year to year. (1983, c. 814, s. 1.)



§ 93A-48. Exchange programs.

§ 93A‑48.  Exchange programs.

(a)        If a purchaser is offered the opportunity to subscribe to any exchange program, the developer shall, except as provided in subsection (b), deliver to the purchaser, prior to the execution of (i) any contract between the purchaser and the exchange company, and (ii) the sales contract, at least the following information regarding the exchange program:

(1)        The name and address of the exchange company;

(2)        The names of all officers, directors, and shareholders owning five percent (5%) or more of the outstanding stock of the exchange company;

(3)        Whether the exchange company or any of its officers or directors has any legal or beneficial interest in any developer or managing agent for any time share project participating in the exchange program and, if so, the name and location of the time share project and the nature of the interest;

(4)        Unless the exchange company is also the developer a statement that the purchaser's contract with the exchange company is a contract separate and distinct from the sales contract;

(5)        Whether the purchaser's participation in the exchange program is dependent upon the continued affiliation of the time share project with the exchange program;

(6)        Whether the purchaser's membership or participation, or both, in the exchange program is voluntary or mandatory;

(7)        A complete and accurate description of the terms and conditions of the purchaser's contractual relationship with the exchange company and the procedure by which changes thereto may be made;

(8)        A complete and accurate description of the procedure to qualify for and effectuate exchanges;

(9)        A complete and accurate description of all limitations, restrictions, or priorities employed in the operation of the exchange program, including, but not limited to, limitations on exchanges based on seasonality, unit size, or levels of occupancy, expressed in boldfaced type, and, in the event that such limitations, restrictions, or priorities are not uniformly applied by the exchange program, a clear description of the manner in which they are applied;

(10)      Whether exchanges are arranged on a space available basis and whether any guarantees of fulfillment of specific requests for exchanges are made by the exchange program;

(11)      Whether and under what circumstances an owner, in dealing with the exchange company, may lose the use and occupancy of the owner's time share in any properly applied for exchange without being provided with substitute accommodations by the exchange company;

(12)      The expenses, fees or range of fees for participation by owners in the exchange program, a statement whether any such fees may be altered by the exchange company, and the circumstances under which alterations may be made;

(13)      The name and address of the site of each time share project or other property which is participating in the exchange program;

(14)      The number of units in each project or other property participating in the exchange program which are available for occupancy and which qualify for participation in the exchange program, expressed within the following numerical groupings, 1‑5, 6‑10, 11‑20, 21‑50 and 51, and over;

(15)      The number of owners with respect to each time share project or other property which are eligible to participate in the exchange program expressed within the following numerical groupings, 1‑100, 101‑249, 250‑499, 500‑999, and 1,000 and over, and a statement of the criteria used to determine those owners who are currently eligible to participate in the exchange program;

(16)      The disposition made by the exchange company of time shares deposited with the exchange program by owners eligible to participate in the exchange program and not used by the exchange company in effecting exchanges;

(17)      The following information which, except as provided in subsection (b) below, shall be independently audited by a certified public accountant in accordance with the standards of the Accounting Standards Board of the American Institute of Certified Public Accountants and reported for each year no later than July 1, of the succeeding year:

a.         The number of owners enrolled in the exchange program and such numbers shall disclose the relationship between the exchange company and owners as being either fee paying or gratuitous in nature;

b.         The number of time share projects or other properties eligible to participate in the exchange program categorized by those having a contractual relationship between the developer or the association and the exchange company and those having solely a contractual relationship between the exchange company and owners directly;

c.         The percentage of confirmed exchanges, which shall be the number of exchanges confirmed by the exchange company divided by the number of exchanges properly applied for, together with a complete and accurate statement of the criteria used to determine whether an exchange requested was properly applied for;

d.         The number of time shares or other intervals for which the exchange company has an outstanding obligation to provide an exchange to an owner who relinquished a time share or interval during the year in exchange for a time share or interval in any future year; and

e.         The number of exchanges confirmed by the exchange company during the year; and

(18)      A statement in boldfaced type to the effect that the percentage described in sub‑subdivision c. of subdivision (17) of this subsection is a summary of the exchange requests entered with the exchange company in the period reported and that the percentage does not indicate a purchaser's/owner's probabilities of being confirmed to any specific choice or range of choices, since availability at individual locations may vary.

The purchaser shall certify in writing to the receipt of the information required by this subsection and any other information which the Commission may by rule require.

(b)        The information required by subdivisions (a)(2), (3), (13), (14), (15), and (17) shall be accurate as of December 31 of the year preceding the year in which the information is delivered, except for information delivered within the first 180 days of any calendar year which shall be accurate as of December 31 of the year two years preceding the year in which the information is delivered to the purchaser. The remaining information required by subsection (a) shall be accurate as of a date which is no more than 30 days prior to the date on which the information is delivered to the purchaser.

(c)        In the event an exchange company offers an exchange program directly to the purchaser or owner, the exchange company shall deliver to each purchaser or owner, concurrently with the offering and prior to the execution of any contract between the purchaser or owner and the exchange company the information set forth in subsection (a) above. The requirements of this paragraph shall not apply to any renewal of a contract between an owner and an exchange company.

(d)        All promotional brochures, pamphlets, advertisements, or other materials disseminated by the exchange company to purchasers in this State which contain the percentage of confirmed exchanges described in (a)(17)c. must include the statement set forth in (a)(18). (1983, c. 814, s. 1; 2001‑487, s. 23(k).)



§ 93A-49. Service of process on exchange company.

§ 93A‑49.  Service of process on exchange company.

Any exchange company offering an exchange program to a purchaser shall be deemed to have made an irrevocable appointment of the Commission to receive service of lawful process in any proceeding against the exchange company arising under this Article. (1983, c. 814, s. 1.)



§ 93A-50. Securities laws apply.

§ 93A‑50.  Securities laws apply.

The North Carolina Securities Act, Chapter 78A, shall also apply, in addition to the laws relating to real estate, to time shares deemed to be investment contracts or to other securities offered with or incident to a time share; provided, in the event of such applicability of the North Carolina Securities Act, any offer or sale of time shares registered under this Article shall not be subject to the provisions of G.S. 78A‑24 and any real estate broker registered under Article 1 of this Chapter shall not be subject to the provisions of G.S. 78A‑36. (1983, c. 814, s. 1.; 2000‑140, s. 19(b); 2005‑395, s. 21.)



§ 93A-51. Rule-making authority.

§ 93A‑51.  Rule‑making authority.

The Commission shall have the authority to adopt rules and  regulations that are not inconsistent with the provisions of this Article and the General Statutes of North Carolina. The Commission may prescribe forms and procedures for submitting information to the Commission. (1983, c. 814, s. 1.)



§ 93A-52. Application for registration of time share project; denial of registration; renewal; reinstatement; and termination of developer's interest.

§ 93A‑52.  Application for registration of time share project; denial of registration; renewal; reinstatement; and termination of developer's interest.

(a)        Prior to the offering in this State of any time share located in this State, the developer of the time share project shall make written application to the Commission for the registration of the project. The application shall be accompanied by a fee in an amount fixed by the Commission but not to exceed one thousand five hundred dollars ($1,500), and shall include a description of the project, copies of proposed time share instruments including public offering statements, sale contracts, deeds, and other documents referred to therein, information pertaining to any marketing or managing entity to be employed by the developer for the sale of time shares in a time share project or the management of the project, information regarding any exchange program available to the purchaser, an irrevocable appointment of the Commission to receive service of any lawful process in any proceeding against the developer or the developer's time share salespersons arising under this Article, and such other information as the Commission may by rule require.

Upon receipt of a properly completed application and fee and upon a determination by the Commission that the sale and management of the time shares in the time share project will be directed and conducted by persons of good moral character, the Commission shall issue to the developer a certificate of registration authorizing the developer to offer time shares in the project for sale. The Commission shall within 15 days after receipt of an incomplete application, notify the developer by mail that the Commission has found specified deficiencies, and shall, within 45 days after the receipt of a properly completed application, either issue the certificate of registration or notify the developer by mail of any specific objections to the registration of the project. The certificate shall be prominently displayed in the office of the developer on the site of the project.

The developer shall promptly report to the Commission any and all changes in the information required to be submitted for the purpose of the registration. The developer shall also immediately furnish the Commission complete information regarding any change in its interest in a registered time share project. In the event a developer disposes of, or otherwise terminates its interest in a time share project, the developer shall certify to the Commission in writing that its interest in the time share project is terminated and shall return to the Commission for cancellation the certificate of registration.

(b)        In the event the Commission finds that there is substantial reason to deny the application for registration as a time share project, the Commission shall notify the applicant that such application has been denied and shall afford the applicant an opportunity for a hearing before the Commission to show cause why the application should not be denied. In all proceedings to deny a certificate of registration, the provisions of Chapter 150B of the General Statutes shall be applicable.

(c)        The acceptance by the Commission of an application for registration shall not constitute the approval of its contents or waive the authority of the Commission to take disciplinary action as provided by this Article.

(d)        All certificates of registration granted and issued by the Commission under the provisions of this Article shall expire on the 30th day of June following issuance thereof, and shall become invalid after such date unless reinstated. Renewal of such certificate may be effected at any time during the month of June preceding the date of expiration of such registration upon proper application to the Commission and by the payment of a renewal fee fixed by the Commission but not to exceed one thousand five hundred dollars ($1,500) for each time share project. The developer shall, when making application for renewal, also provide a copy of the report required in G.S. 93A‑48. Each certificate reinstated after the expiration date thereof shall be subject to a fee of fifty dollars ($50.00) in addition to the required renewal fee. In the event a time share developer fails to reinstate the registration within 12 months after the expiration date thereof, the Commission may, in its discretion, consider the time share project as not having been previously registered, and thereby subject to the provisions of this Article relating to the issuance of an original certificate. Duplicate certificates may be issued by the Commission upon payment of a fee of one dollar ($1.00) by the registrant developer. Except as prescribed by Commission rules, all fees paid pursuant to this Article shall be nonrefundable. (1983, c. 814, s. 1; 1985, c. 578, s. 5; 1987, c. 827, s. 1; 1999‑229, s. 15.; 2000‑140, s. 19(b); 2005‑395, s. 22.)



§ 93A-53. Register of applicants; roster of registrants; registered projects; financial report to Secretary of State.

§ 93A‑53.  Register of applicants; roster of registrants; registered projects; financial report to Secretary of State.

(a)        The Executive Director of the Commission shall keep a register of all applicants for certificates of registration, showing for each the date of application, name, business address, and whether the certificate was granted or refused.

(b)        The Executive Director of the Commission shall also keep a current roster showing the name and address of all time share projects registered with the Commission. The roster shall be kept on file in the office of the Commission and be open to public inspection.

(c)        On or before the first day of September of each year, the Commission shall file with the Secretary of State a copy of the roster of time share projects registered with the Commission and a report containing a complete statement of income received by the Commission in connection with the registration of time share projects for the preceding fiscal year ending June 30th attested by the affidavit of the Executive Director of the Commission. The report shall be made a part of those annual reports required under the provisions of G.S. 93A‑ 5. (1983, c. 814, s. 1.)



§ 93A-54. Disciplinary action by Commission.

§ 93A‑54.  Disciplinary action by Commission.

(a)        The Commission has power to take disciplinary action. Upon its own motion, or on the verified complaint of any person, the Commission may investigate the actions of any time share salesperson, developer, or project broker of a time share project registered under this Article, or any other person or entity who shall assume to act in such capacity. If the Commission finds probable cause that a time share salesperson, developer, or project broker has violated any of the provisions of this Article, the Commission may hold a hearing on the allegations of misconduct.

The Commission has the power to suspend or revoke at any time a real estate license issued to a time share salesperson or project broker, or a certificate of registration of a time share project issued to a developer; or to reprimand or censure such salesperson, developer, or project broker; or to fine such developer in the amount of five hundred dollars ($500.00) for each violation of this Article, if, after a hearing, the Commission adjudges either the salesperson, developer, or project broker to be guilty of:

(1)        Making any willful or negligent misrepresentation or any willful or negligent omission of material fact about any time share or time share project;

(2)        Making any false promises of a character likely to influence, persuade, or induce;

(3)        Pursuing a course of misrepresentation or making of false promises through agents, salespersons, advertising or otherwise;

(4)        Failing, within a reasonable time, to account for all money received from others in a time share transaction, and failing to remit such monies as may be required in G.S. 93A‑45 of this Article;

(5)        Acting as a time share salesperson or time share developer in a manner as to endanger the interest of the public;

(6)        Paying a commission, salary, or other valuable consideration to any person for acts or services performed in violation of this Article;

(7)        Any other conduct which constitutes improper, fraudulent, or dishonest dealing;

(8)        Performing or undertaking to perform any legal service as set forth in G.S. 84‑2.1, or any other acts not specifically set forth in that section;

(9)        Failing to deposit and maintain in a trust or escrow account in an insured bank or savings and loan association in North Carolina all money received from others in a time share transaction as may be required in G.S. 93A‑45 of this Article or failing to place with an independent escrow agent the funds of a time share purchaser when required by G.S. 93A‑42(c);

(10)      Failing to deliver to a purchaser a public offering statement containing the information required by G.S. 93A‑44 and any other disclosures that the Commission may by regulation require;

(11)      Failing to comply with the provisions of Chapter 75 of the General Statutes in the advertising or promotion of time shares for sale, or failing to assure such compliance by persons engaged on behalf of a developer;

(12)      Failing to comply with the provisions of G.S. 93A‑48 in furnishing complete and accurate information to purchasers concerning any exchange program which may be offered to such purchaser;

(13)      Making any false or fraudulent representation on an application for registration;

(14)      Violating any rule or regulation promulgated by the Commission;

(15)      Failing to record or cause to be recorded a time share instrument as required by G.S. 93A‑42(c), or failing to provide a purchaser the protection against liens required by G.S. 93A‑57(a); or

(16)      Failing as a time share project broker to exercise reasonable and adequate supervision of the conduct of sales at a project or location by the brokers and salespersons under the time share project broker's control.

(a1)      The clear proceeds of fines collected pursuant to subsection (a) of this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(b)        Following a hearing, the Commission shall also have power to suspend or revoke any certificate of registration issued under the provisions of this Article or to reprimand or censure any developer when the registrant has been convicted or has entered a plea of guilty or no contest upon which final judgment is entered by a court of competent jurisdiction in this State, or any other state, of the criminal offenses of: embezzlement, obtaining money under false pretense, fraud, forgery, conspiracy to defraud, or any other offense involving moral turpitude which would reasonably affect the developer's performance in the time share business.

(c)        The Commission may appear in its own name in superior court in actions for injunctive relief to prevent any person or entity from violating the provisions of this Article or rules promulgated by the Commission. The superior court shall have the power to grant these injunctions even if criminal prosecution has been or may be instituted as a result of the violations, or regardless of whether the person or entity has been registered by the Commission.

(d)        Each developer shall maintain or cause to be maintained complete records of every time share transaction including records pertaining to the deposit, maintenance, and withdrawal of money required to be held in a trust or escrow account, or as otherwise required by the Commission, under G.S. 93A‑45 of this Article. The Commission may inspect these records periodically without prior notice and may also inspect these records whenever the Commission determines that they are pertinent to an investigation of any specific complaint against a registrant.

(e)        When a licensee is accused of any act, omission, or misconduct under this Article which would subject the licensee to disciplinary action, the licensee may, with the consent and approval of the Commission, surrender the licensee's license and all the rights and privileges pertaining to it for a period of time to be established by the Commission. A licensee who surrenders a license shall not be eligible for, or submit any application for, licensure as a real estate broker or registration of a time share project during the period of license surrender. For the purposes of this section, the term licensee shall include a time share developer. (1983, c. 814, s. 1; 1985, c. 578, ss. 6‑10; 1987, c. 516, ss. 17, 18; 1998‑215, s. 138.; 2000‑140, s. 19(b); 2001‑487, s. 23(l); 2005‑395, s. 23.)



§ 93A-55. Private enforcement.

§ 93A‑55.  Private enforcement.

The provisions of the Article shall not be construed to limit in any manner the right of a purchaser or other person injured by a violation of this Article to bring a private action. (1983, c. 814, s. 1.)



§ 93A-56. Penalty for violation of Article.

§ 93A‑56.  Penalty for violation of Article.

Except as provided in G.S. 93A‑40(b) and G.S. 93A‑58, any person violating the provisions of this Article shall be guilty of a Class 1 misdemeanor. (1983, c. 814, s. 1; 1985, c. 578, s. 11; 1987, c. 516, s. 19; 1993, c. 539, s. 658; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 93A-57. Release of liens.

§ 93A‑57.  Release of liens.

(a)        Prior to any recordation of the instrument transferring a time share, the developer shall record and furnish notice to the purchaser of a release or subordination of all liens affecting that time share, or shall provide a surety bond or insurance against the lien from a company acceptable to the Commission as provided for liens on real estate in this State, or such underlying lien document shall contain a provision wherein the lienholder subordinates its rights to that of a time share purchaser who fully complies with all of the provisions and terms of the contract of sale.

(b)        Unless a time share owner or a time share owner who is his predecessor in title agree otherwise with the lienor, if a lien other  than a mortgage or deed of trust becomes effective against more than one time share in a time share project, any time share owner is entitled to a release of his time share from a lien upon payment of the amount of the lien attributable to his time share. The amount of the payment must be proportionate to the ratio that the time share owner's liability bears to the liabilities of all time share owners whose interests are subject to the lien. Upon receipt of payment, the lien holder shall promptly deliver to the time share owner a release of the lien covering that time share. After payment, the managing agent may not assess or have a lien against that time share for any portion of the expenses incurred in connection with that lien. (1983, c. 814, s. 1; 1985, c. 578, s. 12.)



§ 93A-58. Registrar required; criminal penalties; project broker.

§ 93A‑58.  Registrar required; criminal penalties; project broker.

(a)        Every developer of a registered project shall, by affidavit filed with the Commission, designate a natural person to serve as time share registrar for its registered projects. The registrar shall be responsible for the recordation of time share instruments and the release of liens required by G.S. 93A‑42(c) and G.S. 93A‑57(a). A developer may, from time to time, change the designated time share registrar by proper filing with the Commission and by otherwise complying with this subsection. No sales or offers to sell shall be made until the registrar is designated for a time share project.

The registrar has the duty to ensure that the provisions of this Article are complied with in a time share project for which the person is registrar. No registrar shall record a time share instrument except as provided by this Article.

(b)        A time share registrar is guilty of a Class I felony if he or she knowingly or recklessly fails to record or cause to be recorded a time share instrument as required by this Article.

A person responsible as general partner, corporate officer, joint venturer or sole proprietor of the developer of a time share project is guilty of a Class I felony if the person intentionally allows the offering for sale or the sale of time share to purchasers without first designating a time share registrar.

(c)        The developer shall designate for each project and other locations where time shares are sold or offered for sale a project broker. The project broker shall act as supervising broker for all time share salespersons at the project or other location and shall directly, personally, and actively supervise all such persons at the project or other location in a manner to reasonably ensure that the sale of time shares will be conducted in accordance with the provisions of this Chapter. (1985, c. 578, s. 13; 1987, c. 516, s. 20; 1993, c. 539, s. 1289; 1994, Ex. Sess., c. 24, s. 14(c).; 2000‑140, s. 19(b); 2001‑487, s. 23(m); 2005‑395, s. 24.)



§ 93A-59. Preservation of time share purchaser's claims and defenses.

§ 93A‑59.  Preservation of time share purchaser's claims and defenses.

(a)        For one year following the execution of an instrument of indebtedness for the purchase of a time share, the purchaser of a time share may assert against the seller, assignee of the seller, or other holder of the instrument of indebtedness, any claims or defenses available against the developer or the original seller, and the purchaser may not waive the right to assert these claims or defenses in connection with a time share purchase. Any recovery by the purchaser on a claim asserted against an assignee of the seller or other holder of the instrument of indebtedness shall not exceed the amount paid by the purchaser under the instrument. A holder shall be the person or entity with the rights of a holder as set forth in G.S. 25‑3‑301.

(b)        Every instrument of indebtedness for the purchase of a time share shall set forth the following provision in a clear and conspicuous manner:

"NOTICE

FOR A PERIOD OF ONE YEAR FOLLOWING THE EXECUTION OF THIS INSTRUMENT OF INDEBTEDNESS, ANY HOLDER OF THIS INSTRUMENT OF INDEBTEDNESS IS SUBJECT TO ALL CLAIMS AND DEFENSES WHICH THE PURCHASER COULD ASSERT AGAINST THE SELLER OF THE TIME SHARE. RECOVERY BY THE PURCHASER SHALL NOT EXCEED AMOUNTS PAID BY THE PURCHASER UNDER THIS INSTRUMENT."

(1985, c. 578, s. 13.)



§§ 93A-60 through 93A-69. Reserved for future codification purposes.

§§ 93A‑60 through 93A‑69.  Reserved for future codification purposes.



§§ 93A-70 through 93A-81: Repealed by Session Laws 1993, c. 419, s. 7.

Article 5.

Real Estate Appraisers.

§§ 93A‑70 through 93A‑81:  Repealed by Session Laws 1993, c.  419, s. 7.






Chapter 93B - Occupational Licensing Boards.

§ 93B-1. Definitions.

Chapter 93B.

Occupational Licensing Boards.

§ 93B‑1.  Definitions.

As used in this Chapter:

"License" means any license (other than a privilege license), certificate, or other evidence of qualification which an individual is required to obtain before he may engage in or represent himself to be a member of a particular profession or occupation.

"Occupational licensing board" means any board, committee, commission, or other agency in North Carolina which is established for the primary purpose of regulating the entry of persons into, and/or the conduct of persons within, a particular profession or occupation,  and which is authorized to issue licenses; "occupational licensing board" does not include State agencies, staffed by full‑time State employees, which as a part of their regular functions may issue licenses. (1957, c. 1377, s. 1.)



§ 93B-2. Annual reports required; contents; open to inspection; sanction for failure to report.

§ 93B‑2.  Annual reports required; contents; open to inspection; sanction for failure to report.

(a)        No later than October 31 of each year, each occupational licensing board shall file with the Secretary of State, the Attorney General, and the Joint Legislative Administrative Procedure Oversight Committee an annual report containing all of the following information:

(1)        The address of the board, and the names of its members and officers.

(2)        The number of persons who applied to the board for examination.

(3)        The number who were refused examination.

(4)        The number who took the examination.

(5)        The number to whom initial licenses were issued.

(6)        The number who applied for license by reciprocity or comity.

(7)        The number who were granted licenses by reciprocity or comity.

(7a)      The number of official complaints received involving licensed and unlicensed activities.

(7b)      The number of disciplinary actions taken against licensees, or other actions taken against nonlicensees, including injunctive relief.

(8)        The number of licenses suspended or revoked.

(9)        The number of licenses terminated for any reason other than failure to pay the required renewal fee.

(10)      The substance of any anticipated request by the occupational licensing board to the General Assembly to amend statutes related to the occupational licensing board.

(11)      The substance of any anticipated change in rules adopted by the occupational licensing board or the substance of any anticipated adoption of new rules by the occupational licensing board.

(b)        No later than October 31 of each year, each occupational licensing board shall file with the Secretary of State, the Attorney General, the Office of State Budget and Management, and the Joint Legislative Administrative Procedure Oversight Committee a financial report that includes the source and amount of all funds credited to the occupational licensing board and the purpose and amount of all funds disbursed by the occupational licensing board during the previous fiscal year.

(c)        The reports required by this section shall be open to public inspection.

(d)        Failure of a board to comply with the reporting requirements of this section by October 31 of each year shall result in a suspension of the board's authority to expend any funds until such time as the board files the required reports. Suspension of a board's authority to expend funds under this subsection shall not affect the board's duty to issue and renew licenses or the validity of any application or license for which fees have been tendered in accordance with law. Each board shall adopt rules establishing a procedure for implementing this subsection and shall maintain an escrow account into which any fees tendered during a board's period of suspension under this subsection shall be deposited.  (1957, c. 1377, s. 2; 1969, c. 42; 2006‑70, s. 1; 2007‑323, s. 23.2; 2009‑125, s. 2.)



§ 93B-3. Register of persons licensed; information as to licensed status of individuals.

§ 93B‑3.  Register of persons licensed; information as to licensed status of individuals.

Each occupational licensing board shall prepare a register of all persons currently licensed by the board and shall supplement said register annually by listing the changes made in it by reason of new licenses issued, licenses revoked or suspended, death, or any other cause. The board shall, upon request of any citizen of the State, inform the requesting person as to the licensed status of any individual. (1957, c. 1377, s. 3.)



§ 93B-4. Audit of Occupational Licensing Boards; payment of costs.

§ 93B‑4.  Audit of Occupational Licensing Boards; payment of costs.

(a)        The State Auditor shall audit occupational licensing boards from time to time to ensure their proper operation. The books, records, and operations of each occupational licensing board shall be subject to the oversight of the State Auditor pursuant to Article 5A of Chapter 147 of the General Statutes. In accordance with G.S. 147‑64.7(b), the State Auditor may contract with independent professionals to meet the requirements of this section.

The cost of all audits shall be paid from funds of the occupational licensing board audited.

(b)        Each occupational licensing board with a budget of at least fifty thousand dollars ($50,000) shall conduct an annual financial audit of its operations and provide a copy to the State Auditor.  (1957, c. 1377, s. 4; 1965, c. 661; 1973, c. 1301; 1983, c. 913, s. 11; 2009‑125, s. 3.)



§ 93B-5. Compensation, employment, and training of board members.

§ 93B‑5.  Compensation, employment, and training of board members.

(a)        Board members shall receive as compensation for their services per diem not to exceed one hundred dollars ($100.00) for each day during which they are engaged in the official business of the board.

(b)        Board members shall be reimbursed for all necessary travel expenses in an amount not to exceed that authorized under G.S. 138‑6(a) for officers and employees of State departments. Actual expenditures of board members in excess of the maximum amounts set forth in G.S. 138‑6(a) for travel and subsistence may be reimbursed if the prior approval of the State Director of Budget is obtained and such approved expenditures are within the established and published uniform standards and criteria of the State Director of Budget authorized under G.S. 138‑7 for extraordinary charges for hotels, meals, and convention registration for State officers and employees, whenever such charges are the result of required official business of the Board.

(c)        Repealed by Session Laws 1981, c. 757, s. 2.

(d)        Except as provided herein board members shall not be paid a salary or receive any additional compensation for services rendered as members of the board.

(e)        Board members shall not be permanent, salaried employees of said board.

(f)         Repealed by Session Laws 1975, c. 765, s. 1.

(g)        Within six months of a board member's initial appointment to the board, and at least once within every two calendar years thereafter, a board member shall receive training, either from the board's staff, including its legal advisor, or from an outside educational institution such as the School of Government of the University of North Carolina, on the statutes governing the board and rules adopted by the board, as well as the following State laws, in order to better understand the obligations and limitations of a State agency:

(1)        Chapter 150B, The Administrative Procedure Act.

(2)        Chapter 132, The Public Records Law.

(3)        Article 33C of Chapter 143, The Open Meetings Act.

(4)        Articles 31 and 31A of Chapter 143, The State Tort Claims Act and The Defense of State Employees Law.

(5)        Chapter 138A, The State Government Ethics Act.

(6)        Chapter 120C, Lobbying.

Completion of the training requirements contained in Chapter 138A and Chapter 120C of the General Statutes satisfies the requirements of subdivisions (5) and (6) of this subsection.  (1957, c. 1377, s. 5; 1973, c. 1303, s. 1; c. 1342, s. 1; 1975, c. 765, s. 1; 1981, c. 757, ss. 1, 2; 1991 (Reg. Sess., 1992), c. 1011, s. 1; 2009‑125, s. 4.)



§ 93B-6. Use of funds for lobbying prohibited.

§ 93B‑6.  Use of funds for lobbying prohibited.

Occupational licensing boards shall not use any funds to promote or oppose in any manner the passage by the General Assembly of any legislation. (1973, c. 1302.)



§ 93B-7. Rental of state-owned office space.

§ 93B‑7.  Rental of state‑owned office space.

Any occupational licensing board, which financially operates on the licensing fees charged and also occupies state‑owned office space, shall pay rent, in a reasonable amount to be determined by the Governor, to the State for the occupancy of such space. (1973, c. 1300.)



§ 93B-8. Examination procedures.

§ 93B‑8.  Examination procedures.

(a)        Each applicant for an examination given by any occupational licensing board shall be informed in writing or print of the required grade for passing the examination prior to the taking of such examination.

(b)        Each applicant for an examination given by any occupational licensing board shall be identified, for purposes of the examination, only by number rather than by name.

(c)        Each applicant who takes an examination given by any occupational licensing board, and does not pass such examination, shall have the privilege to review his examination in the presence of the board or a representative of the board. Except as provided in this subsection, an occupational licensing board shall not be required to disclose the contents of any examination or of any questions which have appeared thereon, or which may appear thereon in the future.

(d)        Notwithstanding the provisions of this section, under no circumstances shall an occupational licensing board be required to disclose to an applicant questions or answers to tests provided by recognized testing organizations pursuant to contracts which prohibit such disclosures. (1973, c. 1334, s. 1; 1991, c. 360, s. 1.)



§ 93B-9. Age requirements.

§ 93B‑9.  Age requirements.

Any other provision notwithstanding, no occupational licensing board may require that an individual be more than 18 years of age as a requirement for receiving a license. (1973, c. 1356.)



§ 93B-10. Expiration of term of appointment of board member.

§ 93B‑10.  Expiration of term of appointment of board member.

A board member serving on an occupational and professional  licensing board whose term of appointment has expired shall continue to serve until a successor is appointed and qualified. (1973, c. 1373, s. 1.)



§ 93B-11. Interest from State Treasurer's Investment Program.

§ 93B‑11.  Interest from State Treasurer's Investment Program.

Any interest earned by an occupational licensing board under G.S. 147‑69.3(d) may be used only for the following purposes:

(1)        To reduce fees;

(2)        Improve services offered to licensees and the public; or

(3)        For educational purposes to benefit licensees or the public.  (1983, c. 515, s. 2.)



§ 93B-12. Information from licensing boards having authority over health care providers.

§ 93B‑12.  Information from licensing boards having authority over health care providers.

(a)        Every occupational licensing board having authority to license physicians, physician assistants, nurse practitioners, and nurse midwives in this State shall modify procedures for license renewal to include the collection of information specified in this section for each board's regular renewal cycle. The purpose of this requirement is to assist the State in tracking the availability of health care providers to determine which areas in the State suffer from inequitable access to specific types of health services and to anticipate future health care shortages which might adversely affect the citizens of this State. Occupational licensing boards shall collect, report, and update the following information:

(1)        Area of health care specialty practice;

(2)        Address of all locations where the licensee practices; and

(3)        Other information the occupational licensing board deems relevant to assisting the State in achieving the purpose set out in this section, including social security numbers for research purposes only in matching other data sources.

(b)        Every occupational licensing board required to collect information pursuant to subsection (a) of this section shall report and update the information on an annual basis to the Department of Health and Human Services. The Department shall provide this information to programs preparing primary care physicians, physicians assistants, and nurse practitioners upon request by the program and by the Board of Governors of The University of North Carolina. Information provided by the occupational licensing board pursuant to this subsection may be provided in such form as to omit the identity of the health care licensee. (1995, c. 507, s. 23A.4; 1996, 2nd Ex. Sess., c. 17, s. 16.4; 1997‑443, s. 11A.118(a).)



§ 93B-13. Revocation when licensing privilege forfeited for nonpayment of child support or for failure to comply with subpoena.

§ 93B‑13.  Revocation when licensing privilege forfeited for nonpayment of child support or for failure to comply with subpoena.

(a)        Upon receipt of a court order, pursuant to G.S. 50‑13.12 and G.S. 110‑142.1, revoking the occupational license of a licensee under its jurisdiction, an occupational licensing board shall note the revocation in its records, report the action within 30 days to the Department of Health and Human Services, and follow the normal postrevocation rules and procedures of the board as if the revocation had been ordered by the board. The revocation shall remain in effect until the board receives certification by the clerk of superior court or the Department of Health and Human Services in an IV‑D case that the licensee is no longer delinquent in child support payments, or, as applicable, that the licensee is in compliance with or is no longer subject to the subpoena that was the basis for the revocation.

(b)        Upon receipt of notification from the Department of Health and Human Services that a licensee under an occupational licensing board's jurisdiction has forfeited the licensee's occupational license pursuant to G.S. 110‑142.1, then the occupational licensing board shall send a notice of intent to revoke or suspend the occupational license of that licensee as provided by G.S. 110‑142.1(d). If the license is revoked as provided by the provisions of G.S. 110‑142.1, the revocation shall remain in effect until the board receives certification by the designated representative or the child support enforcement agency that the licensee is no longer delinquent in child support payments, or, as applicable, that the licensee is in compliance with or no longer subject to a subpoena that was the basis for the revocation.

(c)        If at the time the court revokes a license pursuant to subsection (a) of this section, or if at the time the occupational licensing board revokes a license pursuant to subsection (b) of this section, the occupational licensing board has revoked the same license under the licensing board's disciplinary authority over licensees under its jurisdiction, and that revocation period is greater than the revocation period resulting from forfeiture pursuant to G.S. 50‑13.12 or G.S. 110‑142.1 then the revocation period imposed by the occupational licensing board applies.

(d)        Immediately upon certification by the clerk of superior court or the child support enforcement agency that the licensee whose license was revoked pursuant to subsection (a) or (b) of this section is no longer delinquent in child support payments, the occupational licensing board shall reinstate the license. Immediately upon certification by the clerk of superior court or the child support enforcement agency that the licensee whose license was revoked because of failure to comply with a subpoena is in compliance with or no longer subject to the subpoena, the occupational licensing board shall reinstate the license. Reinstatement of a license pursuant to this section shall be made at no additional cost to the licensee. (1995, c. 538, s. 1.3; 1997‑433, s. 5.4; 1997‑443, s. 11A.118(a); 1998‑17, s. 1; 2003‑288, s. 2.)



§ 93B-14. Information on applicants for licensure.

§ 93B‑14.  Information on applicants for licensure.

Every occupational licensing board shall require applicants for licensure to provide to the Board the applicant's social security number. This information shall be treated as confidential and may be released only as follows:

(1)        To the State Child Support Enforcement Program of the Department of Health and Human Services upon its request and for the purpose of enforcing a child support order.

(2)        To the Department of Revenue for the purpose of administering the State's tax laws. (1997‑433, s. 4.6; 1997‑443, s. 11A‑122; 1998‑17, s. 1; 1998‑162, s. 9.)



§ 93B-15. Payment of license fees by members of the armed forces; board waiver rules.

§ 93B‑15.  Payment of license fees by members of the armed forces; board waiver rules.

(a)        An individual who is serving in the armed forces of the United States and to whom G.S. 105‑249.2 grants an extension of time to file a tax return is granted an extension of time to pay any license fee charged by an occupational licensing board as a condition of retaining a license granted by the board. The extension is for the same period that would apply if the license fee were a tax.

(b)        Occupational licensing boards shall adopt rules to postpone or waive continuing education, payment of renewal and other fees, and any other requirements or conditions relating to the maintenance of licensure by an individual who is currently licensed by and in good standing with the board, is serving in the armed forces of the United States, and to whom G.S. 105‑249.2 grants an extension of time to file a tax return.  (1998‑95, s. 8; 1999‑337, s. 12; 2009‑458, s. 1.)



§ 93B-16. Occupational board liability for negligent acts.

§ 93B‑16.  Occupational board liability for negligent acts.

(a)        An occupational licensing board may purchase commercial insurance of any kind to cover all risks or potential liability of the board, its members, officers, employees, and agents, including the board's liability under Articles 31 and 31A of Chapter 143 of the General Statutes.

(b)        Occupational licensing boards shall be deemed State agencies for purposes of Articles 31 and 31A of Chapter 143 of the General Statutes, and board members and employees of occupational licensing boards shall be considered State employees for purposes of Articles 31 and 31A of Chapter 143 of the General Statutes. To the extent an occupational licensing board purchases commercial liability insurance coverage in excess of one hundred fifty thousand dollars ($150,000) per claim for liability arising under Article 31 or 31A of Chapter 143 of the General Statutes, the provisions of G.S. 143‑299.4 shall not apply. To the extent that an occupational licensing board purchases commercial insurance coverage for liability arising under Article 31 or 31A of Chapter 143 of the General Statutes, the provisions of G.S. 143‑300.6(c) shall not apply.

(c)        The purchase of insurance by an occupational licensing board under this section shall not be construed to waive sovereign immunity or any other defense available to the board, its members, officers, employees, or agents in an action or contested matter in any court, agency, or tribunal. The purchase of insurance by an occupational licensing board shall not be construed to alter or expand the limitations on claims or payments established in G.S. 143‑299.2 or limit the right of board members, officers, employees, or agents to defense by the State as provided by G.S. 143‑300.3. (2002‑168, s. 1.)






Chapter 93C - Watchmakers.

§§ 93C-1 through 93C-18. Repealed by Session Laws 1977, c. 712, s. 2.

Chapter 93C.

Watchmakers.

§§ 93C‑1 through 93C‑18.  Repealed by Session Laws 1977, c. 712, s. 2.






Chapter 93D - North Carolina State Hearing Aid Dealers and Fitters Board.

§ 93D-1. Definitions.

Chapter 93D.

North Carolina State Hearing Aid Dealers and Fitters Board.

§ 93D‑1. Definitions.

For the purposes of this Chapter:

(1)        "Board" shall mean the North Carolina State Hearing Aid Dealers and Fitters Board.

(2)        "Fitting and selling hearing aids" shall mean the evaluation  or measurement of the powers or range of human hearing by means of an audiometer or by other means and the consequent selection or adaptation or sale or rental of hearing aids intended to compensate for hearing loss including the making of an impression of the ear.

(3)        "Hearing aid" shall mean any instrument or device designed for or represented as aiding, improving or compensating for defective human hearing and any parts, attachments or accessories of such an instrument or device. (1969, c. 999.)



§ 93D-2. Fitting and selling without license unlawful.

§ 93D‑2.  Fitting and selling without license unlawful.

It shall be unlawful for any person to fit or sell hearing aids unless he has first obtained a license from the North Carolina State Hearing Aid Dealers and Fitters Board or is an apprentice working under the supervision of a board licensee. (1969, c. 999; 1981, c. 601, s. 1.)



§ 93D-3. North Carolina State Hearing Aid Dealers and Fitters Board; composition, organization, duties and compensation.

§ 93D‑3.  North Carolina State Hearing Aid Dealers and Fitters Board; composition, organization, duties and compensation.

(a)        There is hereby created a board whose duty it shall be to carry out the purposes and enforce the provisions of this Chapter, and which shall be known as the "North Carolina State Hearing Aid Dealers and Fitters Board." The Board shall be composed of seven members. Four members who have been actively engaged in the fitting and selling of hearing aids for three years shall be appointed by the Governor. These initial appointments are for the following terms: one for one year, one for two years, one for three years and one for four years. All appointments made on or after July 1, 1981, shall be for terms of three years.

One member shall be appointed by the Governor who shall be a physician practicing in North Carolina, preferably specializing in the field of otolaryngology. All appointments shall be for terms of three years.

One member shall be appointed by the Governor from a list of two audiologists residing in North Carolina, which list shall be compiled by the North Carolina Speech and Hearing Association. This initial appointment shall be for a term of three years. All appointments made on or after July 1, 1981, shall be for a term of three years.

One member shall be appointed by the Governor to represent the interest of the public at large. This member shall have no ties to the hearing aid business nor shall he be an audiologist. The Governor shall appoint the public member not later than July 1, 1981, to serve a term of three years.

All Board members serving on June 30, 1981, shall be eligible to complete their respective terms. No member appointed to a term on or after July 1, 1981, shall serve more than two complete consecutive terms.

Vacancies on the Board shall be filled by appointment of the Governor. Appointees shall serve the unexpired term of their predecessor in office and must be appointed from the same category as their predecessor in office. The members of the Board, before entering their duties, shall respectively take all oaths taken and prescribed for other State officers, in the manner provided by law, which oaths shall be filed in the office of the Secretary of State, and the Board shall have a common seal.

(b)        The Board shall choose, at the first regular meeting and annually thereafter, one of its members to serve as president and one as secretary and treasurer. A majority of the Board shall constitute a quorum. The Board shall meet at least once a year, the time and place of the annual meeting and any special meetings to be designated by the president. The secretary and treasurer of the Board shall keep a full record of its proceedings, including a current list of all licensees, which shall at all reasonable times be open to public inspection. The Board is authorized to employ an executive secretary and to provide such assistance as may be required to enable said Board to properly perform its duties.

(c)        The Board shall:

(1)        Authorize all disbursements necessary to carry out the provisions of this Chapter;

(2)        Supervise and administer qualifying examinations to test and determine the knowledge and proficiency of applicants for licenses;

(3)        Issue licenses to qualified persons who apply to the Board;

(4)        Obtain audiometric equipment and facilities necessary to carry out the examination of applicants for licenses;

(5)        Suspend or revoke licenses pursuant to this Chapter;

(6)        Make and publish rules, including a code of ethics, that are necessary and proper to regulate the fitting and selling of hearing aids and to carry out the provisions of this Chapter;

(7)        Exercise jurisdiction over the hearing of complaints, charges of malpractice including corrupt or unprofessional conduct, and allegations of violations of the Board's rules that are made against any fitter and seller of hearing aids in North Carolina;

(8)        Require the periodic inspection and calibration of audiometric testing equipment of persons who are fitting and selling hearing aids;

(9)        In connection with any matter within the jurisdiction of the Board, summon and subpoena and examine witnesses under oath and to compel their attendance and the production of books, papers, or other documents or writings deemed by the Board to be necessary or material to the inquiry. Each summons or subpoena shall be issued under the hand of the secretary and treasurer or the president of the Board and shall have the force and effect of a summons or subpoena issued by a court of record. Any witness who shall refuse or neglect to appear in obedience thereto or to testify or produce books, papers, or other documents or writings required shall be liable to contempt charges. The Board shall pay to any witness subpoenaed before it the fees and per diem as paid witnesses in civil actions in the superior court of the county where such hearing is held;

(10)      Inform the Attorney General of any information or knowledge it acquires regarding any "price‑fixing" activity whatsoever in connection with the sales and service of hearing aids;

(11)      Establish and enforce rules to guarantee that a full refund will be made by the seller of a hearing aid to the purchaser when presented with a written medical opinion of an otolaryngologist that the purchaser's hearing cannot be improved by the use of a hearing aid;

(12)      Fund, establish, conduct, approve and sponsor instructional programs for registered apprentices and for persons who hold a license as well as for persons interested in obtaining adequate instruction or programs of study to qualify them for registration to the extent that the Board deems such instructional programs to be beneficial or necessary;

(13)      Register persons serving as apprentices as set forth in G.S. 93D‑9;

(14)      Have the power to set and collect fees in accordance with Chapter 150B of the General Statutes for the items listed in this subdivision and for other items for which this Chapter gives the Board the authority to set a fee:

a.         For a continuing education make‑up class provided by the Board, a fee not to exceed fifty dollars ($50.00) per person for each day of instruction. The Board may not offer a make‑up class that is longer than two days;

b.         For a license examination preparation course provided by the Board, a fee not to exceed fifty dollars ($50.00) per person for each day of instruction. The Board may not offer an examination preparation course that is longer than three days;

c.         For approval of a continuing education program provider, a fee not to exceed forty dollars ($40.00);

d.         For verifying and recording attendance at a continuing education program not provided by the Board, a fee not to exceed fifteen dollars ($15.00) per licensee per program;

e.         For providing a voluntary two‑day apprentice training workshop, a fee not to exceed one hundred dollars ($100.00) per person, and for providing a three‑day voluntary apprentice training workshop, a fee not to exceed one hundred fifty dollars ($150.00) per person;

f.          For administering an examination, a fee  of three hundred dollars ($300.00); and

(15)      Adopt annually a balanced budget prior to the beginning of its fiscal year, against which expenditures shall be reviewed throughout the fiscal year to ensure that expenditures during the year do not exceed receipts for that year plus amounts held by the Board in reserve. Except for monies from charges for photocopying and similar charges, the Board's receipts shall consist of and be limited to funds derived from fees expressly authorized by law.

(d)        Members of the Board shall be entitled to travel, per diem, and other expenses authorized by G.S. 93B‑5. The expenses shall be paid from the fees and assessments received by the Board under the provisions of this Chapter. No part of these expenses or any other expenses of the Board, in any manner whatsoever, shall be paid out of the State treasury. All moneys received in excess of expense allowance and mileage, as above provided, shall be held by the secretary‑treasurer as a special fund for meeting other expenses of the Board and carrying out the provisions of this Chapter.

The Board shall make an annual report of its proceedings in accordance with G.S. 93B‑2. (1969, c. 999; 1973, c. 1331, s. 3; c. 1345, ss. 1, 2; 1975, c. 550, s. 1; 1981, c. 601, ss. 2‑5; 1987, c. 827, s. 80; 1991, c. 592, s. 1; 2007‑406, ss. 1, 2.)



§ 93D-4. Board may enjoin illegal practices.

§ 93D‑4.  Board may enjoin illegal practices.

The Board may, if it finds that any person is violating any of the provisions of this Chapter, apply to superior court for a temporary or permanent restraining order or injunction to restrain such persons from continuing such illegal practices. If upon application, it appears to the court that such person has violated or is violating the provisions of this Chapter, the court shall issue an order restraining the sale or fitting of hearing aids or other conduct in violation of this Chapter. All such actions by the Board for injunctive relief shall be governed by the Rules of Civil Procedure and Article 37, Chapter 1 of the General Statutes; provided, that injunctive relief may be granted regardless of whether criminal prosecution has been or may be instituted under the provisions of this Chapter. Actions under this section shall be commenced in the superior court district or set of districts as defined in G.S. 7A‑41.1 in which the respondent resides or has his principal place of business. (1969, c. 999; 1981, c. 601, s. 6; 1987 (Reg. Sess., 1988), c. 1037, s. 105.)



§ 93D-5. Requirements for registration; examinations; apprentice licenses.

§ 93D‑5.  Requirements for registration; examinations; apprentice licenses.

(a)        No person shall begin the fitting and selling of hearing aids in this State unless the person has been issued a license by the Board or is an apprentice working under the supervision of a licensee. Except as hereinafter provided, each applicant for a license shall pay a fee set by the Board, not to exceed two hundred fifty dollars ($250.00), which fee may be prorated by the Board, and shall show to the satisfaction of the Board that the applicant:

(1)        Is a person of good moral character.

(2)        Is 18 years of age or older.

(3)        Has an education equivalent to a four‑year course in an accredited high school.

(4)        Repealed by Session Laws 2007‑406, s. 3, effective August 21, 2007.

(b)        Except as hereinafter provided, no license shall be issued to a person until he has successfully passed a qualifying examination administered by the Board.

(c)        No license shall be issued to any person until the person has served as an apprentice as set forth in G.S. 93D‑9 for a period of at least one year; provided, that this subsection shall not apply to those persons qualified under G.S. 93D‑6 nor to those persons holding a license in Audiology issued by the North Carolina Board of Examiners for Speech and Language Pathologist and Audiologist who have undergone 250 hours of supervised activity fitting and selling hearing aids under the direct supervision of a licensed hearing aid dispenser approved by the Board, or have met the licensure requirements under Article 22 of Chapter 90 of the General Statutes and have worked full time for one year fitting and selling hearing aids in the office of and under the direct supervision of an otolaryngologist and have participated in 250 hours of Board‑supervised, continuing professional education in fitting hearing aids. (1969, c. 999; 1975, c. 550, s. 2; 1981, c. 601, ss. 7, 8; c. 990, s. 1; 1991, c. 592, s. 2; 2007‑406, s. 3.)



§ 93D-6. Persons selling in other jurisdictions.

§ 93D‑6.  Persons selling in other jurisdictions.

Whenever the Board determines that another state or jurisdiction has requirements at least equivalent to those in effect pursuant to this Chapter for the fitting and selling of hearing aids, and that such state or jurisdiction has a program at least equivalent to the program for determining whether applicants pursuant to this Chapter are qualified to sell and fit hearing aids, the Board may issue, but is not compelled to issue, licenses to applicants therefor who hold current, unsuspended and unrevoked certificates or licenses to fit and sell hearing aids in such other state or jurisdiction. No such applicant shall be required to submit to any examination or other procedure required by G.S. 93D‑5, but shall be required to pay an application fee to the Board in an amount set by the Board, not to exceed one hundred fifty dollars ($150.00). Such applicant must have one full year of experience satisfactory to the Board before issuance of the license. (1969, c. 999; 1971, c. 1093, s. 2; 1981, c. 990, s. 2; 1991, c. 592, s. 3; 1991 (Reg. Sess., 1992), c. 1030, s. 24.)



§ 93D-7. Statements of sale.

§ 93D‑7.  Statements of sale.

Every person fitting and selling a hearing aid, be it new or used, in the State of North Carolina, at the time of delivery of the hearing aid shall render to the user and/or purchaser a statement of sale to include the following:

(1)        Date of delivery

(2)        Condition of hearing aid; new, used, reconditioned

(3)        Hearing aid identification number

(4)        Name of manufacturer

(5)        Price of hearing aid

(6)        Charge for fitting and service

(7)        Name of dealer and/or fitter

(8)        Signature of customer. (1969, c. 999; 1973, c. 1345, s. 3.)



§ 93D-8. Examination of applicants; issue of license certificate.

§ 93D‑8.  Examination of applicants; issue of license certificate.

(a)        Every applicant for a license who is notified by the Board that he has fulfilled the requirements of G.S. 93D‑5(a), except those making application pursuant to G.S. 93D‑6, shall appear at a time, place and before such persons as the Board may designate, to be examined by written and practical tests in order to demonstrate that he is qualified for the fitting and selling of hearing aids.  The Board shall give one examination of the type prescribed herein each year at a duly prescribed time and place, which shall be publicized for at least 90 days in advance.  Additional examinations may be given at the discretion of the Board.  The examination provided in this section shall not include questions requiring a medical or surgical education but shall consist of:

(1)        Tests of knowledge in the following areas as they pertain to the fitting of hearing aids:

a.         The basic physics of sound,

b.         The human hearing mechanism, including the science of hearing and the cause and rehabilitation of abnormal hearing and hearing disorders, and

c.         The structure and function of hearing aids.

(2)        Tests of proficiency in the following techniques as they pertain to the fitting of hearing aids:

a.         Pure tone audiometry, including air conduction testing and bone conduction testing,

b.         Live voice and recorded voice speech audiometry, including speech reception threshold testing and speech discrimination testing,

c.         Effective masking,

d.         Recording and evaluation of audiograms and speech audiometry to determine hearing aid candidacy,

e.         Selection and adaption of hearing aids and testing of hearing aids,

f.          Taking earmold impressions, and

g.         Such other skills as may be required for the fitting of hearing aids in the opinion of the Board.

(b)        Upon payment of a fee set by the Board, not to exceed twenty‑five dollars ($25.00), the Board shall issue a license certificate to each applicant who successfully passes the examination. (1969, c. 999; 1981, c. 601, s. 9; 1991, c. 592, s. 4.)



§ 93D-9. Registration of apprentices.

§ 93D‑9.  Registration of apprentices.

(a)        Any person age 17 or older may apply to the Board for registration as an apprentice. Each applicant must be sponsored by a hearing aid dealer and fitter licensed by the Board.

(b)        Upon receiving an application accompanied by a fee in an amount set by the Board, not to exceed one hundred dollars ($100.00), the Board may register the applicant as an apprentice, which shall entitle the applicant to fit and sell hearing aids under the supervision of a holder of a regular license.

(c)        No applicant shall be registered as an apprentice by the Board under this section unless the applicant shows to the satisfaction of the Board that the applicant is or will be supervised and trained by a hearing aid fitter and seller who holds a license.

(d)        If a person 18 years of age or older who is registered as an apprentice under this section does not take the next succeeding examination given after a minimum of one full year of apprenticeship, the person's apprentice registration shall not be renewed, except for good cause shown to the satisfaction of the Board.

(e)        If a person who is registered as an apprentice takes and fails to pass the next succeeding examination given after one full year of apprenticeship, the Board may renew the apprenticeship license for a period of time to end 30 days after the results of the examination given next after the date of renewal of said registration. The fee for renewal of apprenticeship registration shall be set by the Board at an amount not to exceed one hundred fifty dollars ($150.00).

(f)         The Board shall adopt rules implementing initial and renewal registration of apprentices. (1969, c. 999; 1973, c. 1345, s. 4; 1981, c. 601, ss. 10‑15; c. 990, s. 3; 1991, c. 592, s. 5.)



§ 93D-10. Registration and notice.

§ 93D‑10.  Registration and notice.

The Board shall register each apprentice and each person to whom it grants a license. The secretary‑treasurer of the Board shall keep a record of the place of business of all licensees and apprentices. Any notice required to be given by the Board to a person holding a license or apprenticeship registration may be given by mailing to him at the last address received by the Board from him. (1969, c. 999; 1981, c. 601, s. 16.)



§ 93D-11. Annual fees; failure to pay; expiration of license; occupational instruction courses.

§ 93D‑11.  Annual fees; failure to pay; expiration of license; occupational instruction courses.

Every licensed person who engages in the fitting and selling of hearing aids shall pay to the Board an annual license renewal fee in an amount set by the Board, not to exceed two hundred fifty dollars ($250.00). The payment shall be made prior to the first day of April in each year. In case of default in payment the license shall expire 30 days after notice by the secretary‑treasurer to the last known address of the licensee by registered mail, certified mail, or in a manner provided by G.S. 1A‑1, Rule 4(j)(1)d. The Board may reinstate an expired license upon the showing of good cause for late payment of fees, upon payment of said fees within 60 days after expiration of the license, and upon the further payment of a late penalty of twenty‑five dollars ($25.00). After 60 days after the expiration date, the Board may reinstate the license for good cause shown upon application for reinstatement and payment of a late penalty of fifty dollars ($50.00) and the renewal fee. The Board may require all licensees to successfully attend and complete a course or courses of occupational instruction funded, conducted or approved or sponsored by the Board on an annual basis as a condition to any license renewal and evidence of satisfactory attendance and completion of any such course or courses shall be provided the Board by the licensee. (1969, c. 999; 1975, c. 550, s. 3; 1979, c. 848; 1981, c. 601, s. 17; c. 990, s. 4; 1991, c. 592, s. 6; 2007‑406, s. 4.)



§ 93D-12. License to be displayed at office.

§ 93D‑12.  License to be displayed at office.

Every person to whom a license or apprenticeship registration is granted shall display the same in a conspicuous part of his office wherein the fitting and selling of hearing aids is conducted, or shall have a copy of such license or apprenticeship registration on his person and exhibit the same upon request when fitting or selling hearing aids outside of his office. (1969, c. 999; 1981, c. 601, s. 18.)



§ 93D-13. Discipline, suspension, revocation of licenses; records.

§ 93D‑13.  Discipline, suspension, revocation of licenses; records.

(a)        The Board may in its discretion administer the punishment of private reprimand, suspension of license for a fixed period or revocation of license as the case may warrant in their judgment for any violation of the rules and regulations of the Board or for any of the following causes:

(1)        Repealed by Session Laws 2007‑406, s. 5, effective August 21, 2007.

(2)        Gross incompetence.

(3)        Inability to perform the functions for which the person is licensed or substantial impairment of the person's ability to perform the functions for which the person is licensed by reason of physical or mental disability.

(4)        Commission of a criminal offense indicating professional unfitness.

(5)        The use of a false name or alias in his or her business.

(6)        Conduct involving willful deceit.

(7)        Conduct involving fraud or any other business conduct involving moral turpitude.

(8)        Advertising of a character or nature tending to deceive or mislead the public.

(9)        Advertising declared to be unethical by the Board or prohibited by the code of ethics established by the Board.

(10)      Permitting another person to use his or her license.

(10a)    Failure by a licensee to properly supervise an apprentice under his or her supervision.

(11)      For violating any of the provisions of this Chapter.

(b)        Board action in revoking or suspending a license shall be in accordance with Chapter 150B of the General Statutes. Any person whose license has been suspended for any of the grounds or reasons herein set forth, may, after the expiration of 90 days but within two years, apply to the Board to have the same reissued; upon a showing satisfactory to the Board that reissuance will not endanger the public health and welfare, the Board may reissue a license to such person for a fee set by the Board, not to exceed two hundred dollars ($200.00). If application is made subsequent to two years from date of suspension, reissuance shall be in accordance with the provisions of G.S. 93D‑8.

(c)        Records, papers, and other documents containing information collected or compiled by or on behalf of the Board as a result of an investigation, inquiry, or interview conducted in connection with registration, licensure, or a disciplinary matter shall not be considered public records within the meaning of Chapter 132 of the General Statutes. Any notice or statement of charges, notice of hearing, or decision rendered by the Board in connection with a hearing is a public record. However, information that identifies a consumer who has not consented to the public disclosure of services rendered to the consumer by a person registered or licensed under this Chapter shall be deleted from the public record. All other records, papers, and documents containing information collected or compiled by or on behalf of the Board shall be public records, provided that any information that identifies a consumer who has not consented to the public disclosure of services rendered to the consumer is deleted. (1969, c. 999; 1973, c. 1331, s. 3; 1981, c. 601, s. 19; c. 990, s. 5; 1987, c. 827, s. 1; 1991, c. 592, s. 7; 2007‑406, s. 5.)



§ 93D-14. Persons not affected.

§ 93D‑14.  Persons not affected.

This Chapter shall not prevent any person from engaging in the measuring of human hearing for the purpose of selection of hearing aids, provided such person or organization employing such person does not sell hearing aids or accessories thereto, nor shall this Chapter apply to any physician licensed to practice medicine or surgery in the State of North Carolina. Nothing in this Chapter shall permit a licensee hereunder to perform any practices or services set forth in Article 17 of Chapter 90 of the General Statutes of North Carolina. (1969, c. 999.)



§ 93D-15. Violation of Chapter.

§ 93D‑15.  Violation of Chapter.

Any person who violates any of the provisions of this Chapter and any person who holds himself out to the public as a fitter and seller of hearing aids without having first obtained a license or apprenticeship registration as provided for herein shall be deemed guilty of a Class 2 misdemeanor. (1969, c. 999; 1981, c. 601, s. 20; 1993, c. 539, s. 660; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 93D-16. Severability.

§ 93D‑16.  Severability.

If any provision of the Chapter shall be declared unconstitutional or invalid, such invalidity shall not affect other provisions or the application of the Chapter which can be given effect without the invalid provisions. To this end, the provisions of this Chapter are declared to be severable. (1969, c. 999.)






Chapter 93E - North Carolina Appraisers Act.

§ 93E-1-1. Title.

Chapter 93E.

North Carolina Appraisers Act.

Article 1.

Real Estate Appraiser.

§ 93E‑1‑1.  Title.

This Chapter shall be known and may be cited as the "North Carolina Appraisers Act". (1993, c. 419, s. 6.)



§ 93E-1-2: Repealed by Session Laws 1995, c. 482, s. 12.

§ 93E‑1‑2:  Repealed by Session Laws 1995, c.  482, s. 12.



§ 93E-1-2.1. Registration, license, or certificate required of real estate appraisers.

§ 93E‑1‑2.1.  Registration, license, or certificate required of real estate appraisers.

It is unlawful for any person in this State to act as a real estate appraiser, to directly or indirectly engage or assume to engage in the business of real estate appraisal, or to advertise or hold himself or herself out as engaging in or conducting the business of real estate appraisal without first obtaining a registration, license, or certificate issued by the Appraisal Board under the provisions of this Chapter. It is also unlawful, with regard to any real property where any portion of that property is located within this State, for any person to perform any of the acts listed above without first being registered, licensed, or certified by the Appraisal Board under the provisions of this Chapter. (1995, c. 482, s. 1; 2001‑399, s. 1; 2007‑506, s. 1.)



§ 93E-1-3. When registration, license, or certificate not required.

§ 93E‑1‑3.  When registration, license, or certificate not required.

(a)        No trainee registration, license, or certificate shall be issued under the provisions of this Chapter to a partnership, association, corporation, firm, or group. However, nothing herein shall preclude a registered trainee or licensed or certified real estate appraiser from rendering appraisals for or on behalf of a partnership, association, corporation, firm, or group, provided the appraisal report is prepared by a licensed or certified real estate appraiser or by a registered trainee under the immediate personal direction of, the licensed or certified real estate appraiser and is reviewed and signed by that licensed or certified appraiser.

(b)        Repealed by Session Laws 2001‑399, s. 1, effective October 1, 2001.

(c)        Nothing in this Chapter shall preclude a real estate broker licensed under Chapter 93A of the General Statutes from performing a comparative market analysis as defined in G.S. 93E‑1‑4, provided the person does not represent himself or herself as being a registered trainee or a licensed or certified real estate appraiser. A real estate broker may perform a comparative market analysis for compensation or other valuable consideration only for prospective or actual brokerage clients or for real property involved in an employee relocation program.

(d)        Nothing in this Chapter shall abridge, infringe upon, or otherwise restrict the right to use the term "certified ad valorem tax appraiser" or any similar term by persons certified by the Department of Revenue to perform ad valorem tax appraisals, provided that the term is not used in a manner that creates the impression of certification by the State to perform real estate appraisals other than ad valorem tax appraisals.

(e)        Nothing in this Chapter shall entitle a registered trainee or a licensed or certified real estate appraiser to appraise real estate for ad valorem tax purposes unless the person has first been certified by the Department of Revenue pursuant to G.S. 105‑294.

(f)         A trainee registration, license, or certificate is not required under this Chapter for:

(1)        Any person, partnership, association, or corporation that performs appraisals of property owned by that person, partnership, association, or corporation for the sole use of that person, partnership, association, or corporation;

(2)        Any court‑appointed commissioner who conducts an appraisal pursuant to a judicially ordered evaluation of property;

(3)        Any person to qualify as an expert witness for court or administrative agency testimony, if otherwise qualified;

(4)        A person who appraises standing timber so long as the appraisal does not include a determination of value of any land;

(5)        Any person employed by a lender in the performance of appraisals with respect to which federal regulations do not require a licensed or certified appraiser; and

(6)        A person who performs ad valorem tax appraisals and is certified by the Department of Revenue under G.S. 105‑294 or G.S. 105‑296;

however, any person who is registered, licensed, or certified under this Chapter and who performs any of the activities set forth in subdivisions (1) through (5) of this subsection must comply with all of the provisions of this Chapter. (1993, c. 419, s. 6; 1995, c. 482, s. 2; 2001‑399, s. 1; 2007‑506, s. 2.)



§ 93E-1-3.1. Prohibited use of title; permissible use of title.

§ 93E‑1‑3.1.  Prohibited use of title; permissible use of title.

(a)        It shall be unlawful for any person to assume or use the title "registered trainee", "licensed real estate appraiser", "certified real estate appraiser", or any title, designation, or abbreviation likely to create the impression of registration, licensure, or certification as a real estate appraiser, unless the person is registered, licensed, or certified by the Appraisal Board in accordance with the provisions of this Chapter. The Board may adopt for the exclusive use of persons licensed or certified under the provisions of this Chapter, a seal, symbol, or other mark identifying the user as a licensed or certified real estate appraiser.

(b)        Any person certified as a real estate appraiser by an appraisal trade organization shall retain the right to use the term "certified" or any similar term in identifying the person to the public, provided that:

(1)        In each instance wherein the term is used, the name of the certifying organization or body is prominently and conspicuously displayed immediately adjacent to the term; and

(2)        The use of the term does not create the impression of certification by the State.

This subsection does not entitle any person certified only by a trade organization to conduct an appraisal that requires a State registration, license, or certification.

(c)        The term "registered trainee", "licensed real estate appraiser", "certified real estate appraiser", or any similar term shall not be used following or immediately in connection with the name of a partnership, association, corporation, or other firm or group, or in a manner that might create the impression of registration, licensure, or certification as a real estate appraiser under this Chapter. (1995, c. 482, s. 3; 2001‑399, s. 1; 2007‑506, s. 3.)



§ 93E-1-4. Definitions.

§ 93E‑1‑4.  Definitions.

When used in this Chapter, unless the context otherwise requires, the term:

(1)        "Appraisal" or "real estate appraisal" means an analysis, opinion, or conclusion as to the value of identified real estate or specified interests therein performed for compensation or other valuable consideration.

(2)        "Appraisal assignment" means an engagement for which an appraiser is employed or retained to act, or would be perceived by third parties or the public as acting, as a disinterested third party in rendering an unbiased appraisal.

(3)        "Appraisal Board" or "Board" means the North Carolina Appraisal Board established under G.S. 93E‑1‑5.

(4)        "Appraisal Foundation" or "Foundation" means The Appraisal Foundation established on November 20, 1987, as a not‑for‑profit corporation under the laws of Illinois.

(5)        "Appraisal report" means any communication, written or oral, of an appraisal.

(6)        "Certificate" means that document issued by the North Carolina Appraisal Board evidencing that the person named therein has satisfied the requirements for certification as a certified real estate appraiser and bearing a certificate number assigned by the Board.

(7)        "Certificate holder" means a person certified by the Board under the provisions of this Chapter.

(7a)      "Certified general real estate appraiser" means a person who holds a current, valid certificate as a certified general real estate appraiser issued under the provisions of this Chapter.

(7b)      "Certified residential real estate appraiser" means a person who holds a current, valid certificate as a certified residential real estate appraiser issued under the provisions of this Chapter.

(7c)      "Comparative market analysis" means the analysis of sales of similar recently sold properties in order to derive an indication of the probable sales price of a particular property by a licensed real estate broker.

(8)        "License" means that document issued by the North Carolina Appraisal Board evidencing that the person named therein has satisfied the requirements for licensure as a licensed real estate appraiser and bearing a license number assigned by the Board.

(8a)      "Licensed residential real estate appraiser" means a person who holds a current, valid license as a licensed residential real estate appraiser issued under the provisions of this Chapter.

(9)        "Licensee" means a person licensed by the Board under the provisions of this Chapter.

(10)      "Real estate" or "real property" means land, including the air above and ground below and all appurtenances and improvements thereto, as well as any interest or right inherent in the ownership of land.

(11)      "Real estate appraiser" or "appraiser" means a person who for a fee or valuable consideration develops and communicates real estate appraisals or otherwise gives an opinion of the value of real estate or any interest therein.

(12)      "Real estate appraising" means the practice of developing and communicating real estate appraisals.

(13)      "Residential real estate" means any parcel of real estate, improved or unimproved, that is exclusively residential in nature and that includes or is intended to include a residential structure containing not more than four dwelling units and no other improvements except those which are typical residential improvements that support the residential use for the location and property type. A residential unit in a condominium, town house, or cooperative complex, or planned unit development is considered to be residential real estate.

(14)      through (16) Repealed by Session Laws 2007‑506, s. 4, effective October 1, 2007.

(17)      "Temporary appraiser licensure or certification" means the issuance of a temporary license or certificate by the Board to a person licensed or certified in another state who enters this State for the purpose of completing a particular appraisal assignment.

(18)      "Trainee", "registered trainee", or "trainee real estate appraiser" means a person who holds a current, valid registration as a trainee real estate appraiser issued under the provisions of this Chapter.

(19)      "Trainee registration" or "registration as a trainee" means the document issued by the North Carolina Appraisal Board evidencing that the person named therein has satisfied the requirements of registration as a trainee real estate appraiser and bearing a registration number assigned by the Board. (1993, c. 419, s. 6; 1995, c. 482, s. 4; 2001‑399, s. 1; 2007‑506, s. 4.)



§ 93E-1-5. Appraisal Board.

§ 93E‑1‑5.  Appraisal Board.

(a)        There is created the North Carolina Appraisal Board for the purposes set forth in this Chapter. The Board shall consist of nine members. The Governor shall appoint five members of the Board, and the General Assembly shall appoint four members in accordance with G.S. 120‑121, two upon the recommendation of the President Pro Tempore of the Senate and two upon the recommendation of the Speaker of the House of Representatives. Members appointed by the Governor shall be appointed from geographically diverse areas of the State. The appointees recommended by the Speaker of the House of Representatives and the appointees of the Governor shall be persons who have been engaged in the business of real estate appraising in this State for at least five years immediately preceding their appointment and are also State‑licensed or State‑certified real estate appraisers. No more than three of the appointees may be members of the same appraiser trade organization at any one time. The appointees recommended by the President Pro Tempore of the Senate shall be a person not involved directly or indirectly in the real estate, real estate appraisal, or the real estate lending industry. Members of the Board shall serve three‑year terms, so staggered that the terms of three members expire in one year, the terms of three members expire in the next year, and the terms of three members expire in the third year of each three‑year period. The members of the Board shall elect one of their members to serve as chairman of the Board for a term of one year. The Governor may remove any member of the Board appointed by the Governor for misconduct, incompetency, or neglect of duty. The General Assembly may remove any member appointed by it for the same reasons. Successors shall be appointed by the appointing authority making the original appointment. All vacancies occurring on the Board shall be filled, for the unexpired term, by the appointing authority making the original appointment. Vacancies in appointments made by the General Assembly shall be filled in accordance with G.S. 120‑122. Initial terms of office commenced July 1, 1994.

(b)        The Board is an occupational licensing agency governed by Chapter 150B of the General Statutes; its decisions are final agency decisions subject to judicial review under Article 4 of Chapter 150B of the General Statutes.

(c)        Members of the Board shall be paid the per diem, subsistence, and travel allowances at the rates set forth in G.S. 93B‑5; provided that none of the expenses of the Board or the compensation or expenses of any officer or employee thereof shall be payable out of the treasury of the State of North Carolina; the total expenses of the administration of this Chapter shall not exceed the total income therefrom; and neither the Board nor any officer or employee thereof shall have any power or authority to make or incur any expense, debt, or other financial obligation binding upon the State of North Carolina.

(d)        The Board shall adopt a seal for its use, which shall bear thereon the words "North Carolina Appraisal Board". Copies of all papers in the office of the Board duly certified and authenticated by the seal of the Board shall be received in evidence in all courts and administrative bodies and with like effect as the originals.

(e)        The Board may employ an Executive Director and professional and clerical staff as may be necessary to carry out the provisions of this Chapter and to put into effect the rules that the Board may promulgate. The Board shall fix salaries. The Board shall have the authority to issue to its employees credentials or other means of identification.

(f)         The Board shall be entitled to the services of the Attorney General in connection with the affairs of the Board or may, in its discretion, employ an attorney to assist or represent it in the enforcement of this Chapter.

(g)        The Board may prefer a complaint for violation of this Chapter before any court of competent jurisdiction, and it may take the necessary legal steps through the proper legal offices of the State to enforce the provisions of this Chapter.

(h)        The Board shall have the power to acquire, hold, rent, encumber, alienate, and otherwise deal with real property in the same manner as a private person or corporation, subject only to the approval of the Governor and the Council of State. Collateral pledged by the Board for an encumbrance is limited to the assets, income, and revenues of the Board.

(i)         The Board may purchase, rent, or lease equipment and supplies and purchase liability insurance or other insurance to cover the activities of the Board, its operations, or its employees.  (1993, c. 419, s. 6; 1995, c. 482, s. 5; 1996, 2nd Ex. Sess., c. 15, s. 16; 2001‑399, s. 1; 2008‑177, s. 6(a).)



§ 93E-1-6. Qualifications for registration and certification; applications; application fees; examinations.

§ 93E‑1‑6.  Qualifications for registration and certification; applications; application fees; examinations.

(a)        Any person desiring to be registered as a trainee or to obtain licensure as a licensed real estate appraiser or certification as a certified real estate appraiser shall make written application to the Board on the forms as are prescribed by the Board setting forth the applicant's qualifications for registration, licensure, or certification. Each applicant shall satisfy the following qualification requirements:

(1)        Each applicant for registration as a trainee shall:

a.         Have obtained a high school diploma or its equivalent; and

b.         Demonstrate to the Board that the applicant possesses the knowledge and competence necessary to perform appraisals of real property, by: (i) having satisfactorily completed within the five‑year period immediately preceding the date application is made, a course of instruction, approved by the Board, in real estate appraisal principles and practices consisting of at least 90 hours of classroom instruction in subjects determined by the Board; and (ii) satisfying any additional qualification the Board imposes by rule, not inconsistent with any requirements imposed by the Appraisal Foundation.

(2)        Each applicant for certification as a certified residential real estate appraiser shall:

a.         Hold an associate's degree or higher from an accredited college, junior college, community college, or university; or have a high school diploma or its equivalent and have successfully completed at least 21 semester credit hours of college courses from an accredited college, junior college, community college, or university in English composition, principles of economics, finance, higher mathematics, such as geometry or algebra, statistics, introduction to computers, and business or real estate law;

b.         Demonstrate that the applicant possesses the knowledge and competence necessary to perform appraisals of real property as the Board may prescribe by having satisfactorily completed, within the five‑year period immediately preceding the date the application is made, a course of instruction, approved by the Board, in real estate appraisal principles and practices consisting of at least 200 hours;

c.         Present evidence satisfactory to the Board of at least 2,500 hours or the minimum requirement as imposed by the Appraisal Foundation, whichever is greater, of experience in real estate appraising within the five‑year period immediately preceding the date application is made, and over a period of at least two calendar years; and

d.         Satisfy the additional qualifications criteria as may be imposed by the Board by rule, not inconsistent with any requirements imposed by the Appraisal Foundation; or

e.         Possess education and experience which is found by the Board in its discretion to be equivalent to the above requirements.

(3)        Each applicant for certification as a certified general real estate appraiser shall:

a.         Hold a bachelor's degree or higher from an accredited college or university; or have a high school diploma or its equivalent and have successfully completed at least 30 semester credit hours of college courses from an accredited college or university in English composition, macroeconomics and microeconomics, finance, higher mathematics, such as geometry or algebra, statistics, introduction to computers, and business or real estate law and two elective courses in accounting, geography, business management, or real estate;

b.         Demonstrate that the applicant possesses the knowledge and competence necessary to perform appraisals of all types of real property by having satisfactorily completed, within the five‑year period immediately preceding the date application is made, a course of instruction, approved by the Board, in general real estate appraisal practices consisting of at least 300 hours;

c.         Present evidence satisfactory to the Board of at least 3,000 hours or the minimum requirement as imposed by the Appraisal Foundation, whichever is greater, of experience in real estate appraising within the five‑year period immediately preceding the date application is made, and over a period of at least two and one‑half calendar years, fifty percent (50%) of which must be in appraising nonresidential real estate; and

d.         Satisfy the additional qualifications criteria as may be imposed by the Board by rule, not inconsistent with any requirements imposed by the Appraisal Foundation; or

e.         Possess education or experience which is found by the Board in its discretion to be equivalent to the above requirements.

(4)        Repealed by Session Laws 2001‑399, s. 1.

(b)        Each application for registration as a trainee or for certification as a real estate appraiser shall be accompanied by a fee of two hundred dollars ($200.00), plus any additional fee as may be necessary to defray the cost of any competency examination administered by a private testing service.

(c)        Any person who files with the Board an application for registration or certification as a real estate appraiser shall be required to pass an examination to demonstrate the person's competence. The Board shall also make an investigation as it deems necessary into the background of the applicant to determine the applicant's qualifications with due regard to the paramount interest of the public as to the applicant's competency, honesty, truthfulness, and integrity. All applicants shall obtain criminal record reports from one or more reporting services designated by the Board to provide criminal record reports. Applicants are required to pay the designated reporting service for the cost of the reports. In addition, the Board may investigate and consider whether the applicant has had any disciplinary action taken against any other professional license in North Carolina or any other state, or if the applicant has committed or done any act which, if committed or done by any real estate trainee or appraiser, would be grounds under the provisions hereinafter set forth for disciplinary action including the suspension or revocation of registration, licensure, or certification, or whether the applicant has been convicted of or pleaded guilty to any criminal act. If the results of the investigation shall be satisfactory to the Board, and the applicant is otherwise qualified, then the Board shall issue to the applicant a trainee registration or certificate authorizing the applicant to act as a registered trainee real estate appraiser or certified real estate appraiser in this State.

(d)        If the applicant has not affirmatively demonstrated that the applicant meets the requirements for registration or certification, action on the application will be deferred pending a hearing before the Board. (1993, c. 419, s. 6; 1995, c. 482, s. 6; 2001‑399, s. 1; 2007‑506, ss. 5, 6.)



§ 93E-1-6.1. Trainee supervision.

§ 93E‑1‑6.1.  Trainee supervision.

All trainees shall perform all real estate appraisal‑related activities under the immediate, active, and personal supervision of a licensed or certified real estate appraiser. All appraisal reports must be signed by the appraiser who supervised the trainee. By signing the appraisal report, the appraiser accepts shared responsibility, with the trainee, for the content of and conclusions in the report. (2001‑399, s. 1; 2007‑506, s. 7.)



§ 93E-1-7. Registration, license and certificate renewal; renewal fees; continuing education; reinstatement; replacement registrations, licenses and certificates; registration, licensure, and certification history; address changes.

§ 93E‑1‑7.  Registration, license and certificate renewal; renewal fees; continuing education; reinstatement; replacement registrations, licenses and certificates; registration, licensure, and certification history; address changes.

(a)        Trainee registrations, licenses, and certificates issued under this Chapter shall expire on the 30th day of June of every year and shall become invalid after that date unless renewed prior to the expiration date by filing an application with and paying to the Executive Director of the Board the fee of two hundred dollars ($200.00). As a prerequisite to the renewal of a trainee registration or a real estate appraiser license or certificate, the trainee registration holder, the licensee, or the certificate holder must satisfy any continuing education requirements that may be prescribed by the Board under subsection (b) of this section. The members of the General Assembly are exempt from this requirement and any education program regarding trainee supervision during their term of office. The Board may adopt rules establishing a system of trainee registration, license, and certificate renewal in which trainee registrations, licenses, and certificates expire annually with varying expiration dates.

(b)        The Board may by rule require, as a prerequisite to trainee registration, license, or certificate renewal, the completion of Board‑approved education courses in subject matters determined by the Board, or courses determined by the Board to be equivalent to the instruction, not inconsistent with any requirements of federal authorities.

(b1)      Course sponsors shall pay to the Board a fee of five dollars ($5.00) for each licensee completing an approved continuing education course conducted by the sponsor.

(b2)      The Board shall not charge a course application fee, a course renewal fee, or any other fee for a continuing education course offered by a North Carolina college, university, junior college, or community or technical college accredited by the Southern Association of Colleges and Schools or an agency of the federal, State, or local government.

(c)        All trainee registrations, licenses, and certificates reinstated after the expiration dates shall be subject to a late filing fee of ten dollars ($10.00) per month for each month or part thereof that the trainee registration, license, or certificate is lapsed, not to exceed one hundred twenty dollars ($120.00). The late filing fee shall be in addition to the required renewal fee. In the event a trainee, licensee, or certificate holder fails to reinstate the trainee registration, license, or certificate within 12 months after the expiration date thereof, the Board may, in its discretion, consider the person as not having been previously registered, licensed, or certified, and thereby subject to the provisions of this Chapter relating to the issuance of an original trainee registration, license, or certificate, including the examination requirements set forth herein. Applications to reinstate trainee registrations, licenses, or certificates expired for 12 or more months shall be accompanied by the fee required for an original trainee registration, license, or certificate.

(d)        Replacement trainee registrations, licenses, and certificates may be issued by the Board upon payment of ten dollars ($10.00) by the trainee, licensee, or certificate holder. Certification by the Board of the trainee registration history or the licensure or certification history of a person registered, licensed, or certified under this Chapter shall be made only after the payment of a fee of ten dollars ($10.00) to the Board. (1993, c. 419, s. 6; 1995, c. 482, s. 7; 2001‑399, s. 1; 2006‑259, s. 17; 2007‑506, s. 8.)



§ 93E-1-8. Education program approval and fees.

§ 93E‑1‑8.  Education program approval and fees.

(a)        The Board may by rule prescribe minimum standards for the approval and renewal of approval of schools and other course sponsors and their instructors to conduct appraiser prelicensing and precertification courses required by G.S. 93E‑1‑6(a). Such standards may address subject matter, program structuring, instructional materials, requirements for satisfactory course completion, instructors' qualifications, and other related matters relevant to the provision of such courses in a manner that best serves the public interest. The standards may require that schools and course sponsors obtain approval for the content of prelicensing and precertification courses from the Appraiser Qualifications Board of the Appraisal Foundation as part of the application process with the Appraisal Board and pay any fees directly to the Appraiser Qualifications Board as required by the Appraiser Qualifications Board for the approval.

(b)        The Board may by rule set nonrefundable fees chargeable to private real estate appraisal schools or course sponsors, including appraisal trade organizations, for the approval and annual renewal of approval of their prelicensing and precertification courses required by G.S. 93E‑1‑6(a), or equivalent courses. The fees shall be one hundred dollars ($100.00) per course for approval and fifty dollars ($50.00) per course for renewal of approval. No fees shall be charged for the approval or renewal of approval to conduct appraiser prelicensing or precertification courses where such courses are offered by a North Carolina college, university, junior college, or community or technical college accredited by the Southern Association of Colleges and Schools, or an agency of the federal, State, or local government.

(c)        The Board may by rule prescribe minimum standards for the approval and annual renewal of approval of schools and other course sponsors and their instructors to conduct appraiser continuing education courses. Such standards may address subject matter, instructional materials, requirements for satisfactory course completion, minimum course length, instructors' qualifications, and other related matters relevant to the provision of such courses in a manner that best serves the public interest.

(d)        Nonrefundable fees of one hundred dollars ($100.00) per course may be charged to schools and course sponsors for the approval to conduct appraiser continuing education courses and fifty dollars ($50.00) per course for renewal of approval. However, no fees shall be charged for the approval or renewal of approval to conduct appraiser continuing education courses where such courses are offered by a North Carolina college, university, junior college, or community or technical college accredited by the Southern Association of Colleges and Schools, or by an agency of the federal, State, or local government. A nonrefundable fee of fifty dollars ($50.00) per course may be charged to current or former licensees or certificate holders requesting approval by the Board of a course for continuing education credit when approval of such course has not been previously obtained by the offering school or course sponsor. (1993, c. 419, s. 6; 2007‑506, s. 9.)



§ 93E-1-9. Nonresident registration, licensure, and certification.

§ 93E‑1‑9.  Nonresident registration, licensure, and certification.

(a)        An applicant from another state which offers real estate trainee registration or the equivalent, appraiser licensing or certification privileges to residents of North Carolina may become registered, licensed, or certified in North Carolina by conforming to all of the provisions of this Chapter and, in the discretion of the Board, such other terms and conditions as are required of North Carolina residents applying for trainee registration, licensure, and certification in such other state.

(b)        The Board, in its discretion, may undertake to register, license, or certify on a reciprocal basis, persons registered, licensed, or certified in other states who are deemed by the Board to possess qualifications equivalent to resident North Carolina trainees or State‑licensed or State‑certified real estate appraisers.

(c)        The Board may by rule establish a procedure for granting temporary trainee registration, appraiser licensure or certification and may charge an application fee of one hundred fifty dollars ($150.00) for temporary trainee registration, appraiser licensure, or certification.

(d)        Every applicant for trainee registration, State licensure, or certification under this Chapter who is not a resident of this State shall submit with his application an irrevocable consent that service of process in any action against the applicant arising out of the applicant's activities as a registered trainee or State‑licensed or State‑certified real estate appraiser may be made by delivery of the process on the Executive Director of the Board. (1993, c. 419, s. 6; 2001‑399, s. 1.)



§ 93E-1-10. Rule-making authority.

§ 93E‑1‑10.  Rule‑making authority.

The Board may adopt rules not inconsistent with the provisions of this Chapter and the General Statutes of North Carolina which may be reasonably necessary to implement, administer, and enforce the provisions of this Chapter, including, but not limited to, the authority to:

(1)        Prescribe forms and procedures for submitting information to the Board;

(2)        Prescribe standards of practice for persons registered as a trainee, licensed or certified under this Chapter; and

(3)        Prescribe standards for the operation of real estate appraiser education programs. (1993, c. 419, s. 6; 2001‑399, s. 1.)



§ 93E-1-11. Register of applicants; roster of trainees, State-licensed and State-certified appraisers; financial report to Secretary of State; administrative expenses.

§ 93E‑1‑11.  Register of applicants; roster of trainees, State‑licensed and State‑certified appraisers; financial report to Secretary of State; administrative expenses.

(a)        The Executive Director of the Board shall keep a register of all applicants for State trainee registration or for State licensure or certification as real estate appraisers, showing for each the date of application, name, business or residence address, and whether the registration, license or certificate was granted or refused. The register shall be prima facie evidence of all matters received therein.

(b)        The Executive Director of the Board shall also keep a current roster showing the names and places of business of all registered trainees and State‑licensed and State‑certified real estate appraisers, which roster shall be kept on file in the office of the Board and be open to public inspection.

(c)        On or before the first day of November of each year, the Board shall file with the Secretary of State a copy of the roster of registered trainees and real estate appraisers licensed or certified by the Board and a report containing a complete statement of income received by the Board in connection with the trainee registration and the licensure and certification of real estate trainees and appraisers for the preceding fiscal year ending June 30th, attested by the affidavit of the Executive Director of the Board.

(d)        In addition to those fees prescribed in this Chapter for making application for and renewing trainee registrations, appraiser licenses, and certificates, the Board may collect from applicants and holders of the licenses and certificates and remit to the appropriate agency or instrumentality of the federal government any additional fees as may be required to render North Carolina State‑licensed or State‑certified appraisers eligible to perform appraisals in connection with federally related transactions as well as an additional fee of twenty dollars ($20.00) to cover the administrative costs associated therewith. (1993, c. 419, s. 6; 1995, c. 482, s. 8; 2001‑399, s. 1.)



§ 93E-1-12. Disciplinary action by Board.

§ 93E‑1‑12.  Disciplinary action by Board.

(a)        The Board may take disciplinary action against registered trainees and State‑licensed or State‑certified real estate appraisers. Upon its own motion or the complaint of any person, the Board may investigate the actions of any person registered as a trainee or licensed or certified as a real estate appraiser under this Chapter, any person who performs appraisals without an appropriate registration, license, or certificate, or any person who holds himself or herself out to be registered as a trainee or licensed or certified as a real estate appraiser when the person holds no registration, license, or certificate. Under no circumstances shall the Board investigate any person registered as a trainee or licensed or certified as a real estate appraiser under this Chapter upon an anonymous complaint. If the Board finds probable cause to believe that a person registered as a trainee or licensed or certified as a real estate appraiser under this Chapter has violated any of the provisions of this Chapter, the Board may hold a hearing on the allegations of misconduct.

The Board may suspend or revoke the registration, license, or certificate granted to any person under the provisions of this Chapter or reprimand any registered trainee, licensee, or certificate holder if, following a hearing or by consent, the Board finds the registered trainee, licensee, or certificate holder to have:

(1)        Procured registration, licensure, or certification pursuant to this Chapter by making a false or fraudulent representation;

(2)        Made any willful or negligent misrepresentation or any willful or negligent omission of material fact;

(3)        Accepted an appraisal assignment when the employment is contingent upon the appraiser reporting a predetermined result, analysis, or opinion, or when the fee to be paid for the performance of the appraisal assignment is contingent upon the opinion, conclusion, or valuation reached or upon consequences resulting from the appraisal assignment;

(4)        Acted or held himself or herself out as a registered trainee or a licensed or certified real estate appraiser when not so registered, licensed, or certified;

(5)        Failed as a licensed or certified real estate appraiser to actively and personally supervise any person not licensed or certified under this Chapter who assists the licensed or certified real estate appraiser in performing real estate appraisals;

(6)        Failed to make available to the Board for its inspection without prior notice, originals or true copies of all written contracts engaging the person's services to appraise real property, and all reports and supporting data assembled and formulated by the appraiser in preparing the reports;

(7)        Paid a fee or valuable consideration to any person for acts or services performed in violation of this Chapter;

(8)        Acted as a real estate appraiser in an unworthy or incompetent manner as to endanger the interest of the public;

(9)        Violated any of the standards of practice for real estate appraisers or any other rule promulgated by the Board;

(10)      Performed any other act which constitutes improper, fraudulent, or other dishonest conduct; or

(11)      Violated any of the provisions of this Chapter.

The Executive Director of the Board shall transmit a certified copy of all final orders of the Board suspending or revoking registrations, licenses, or certificates issued under this Chapter to the clerk of superior court of the county in which the licensee or certificate holder maintains the person's principal place of business. The clerk shall enter these orders upon the judgment docket of the county.

(b)        Following a hearing, or by consent, the Appraisal Board may also suspend or revoke any registration, license, or certificate issued under the provisions of this Chapter or reprimand any registered trainee, licensee, or certificate holder when:

(1)        The registered trainee, licensee, or certificate holder has been convicted of or has entered a plea of guilty or no contest upon which final judgment is entered by a court of competent jurisdiction in this State, or any other state, to an offense which involves moral turpitude, in which an essential element is dishonesty, fraud, or deceit, or which, in the discretion of the Board, would reasonably affect the performance of the registered trainee, licensee, or certificate holder in the real estate appraisal business;

(2)        A final civil judgment has been entered against the registered trainee, licensee, or certificate holder on grounds of fraud, misrepresentation, or deceit in the making of any appraisal of real estate;

(3)        The trainee, licensee, or certificate holder has violated any of the provisions of G.S. 93E‑1‑13(a) when appraising his own property;

(4)        The trainee, licensee, or certificate holder has had a real estate trainee registration or its equivalent, real estate appraiser license, or real estate appraiser certification suspended, revoked, or denied by a real estate licensing board in another state;

(5)        The trainee, licensee, or certificate holder has had any disciplinary action taken against any other professional license in North Carolina or any other state;

(6)        The trainee, licensee, or certificate holder has been adjudged mentally incompetent by a court; or

(7)        The trainee, licensee, or certificate holder performs any of the duties of a real estate appraiser, including, but not limited to, site inspection and public records checks, while impaired by alcohol or drugs.

(b1)      If any of the actions taken in subdivision (1), (2), or (4) through (6) of subsection (b) of this section are taken against a trainee, licensee, or certificate holder, the trainee, licensee, or certificate holder must report such actions within 60 days of the final judgment or final order in the case.

(c)        When a person registered as a trainee or licensed or certified as a real estate appraiser under this Chapter is accused of any act, omission, or misconduct which would subject the person to disciplinary action, the registered trainee, licensee, or certificate holder, with the consent and approval of the Board, may surrender his or her registration, license, or certificate and all the rights and privileges pertaining to it for a period of time established by the Board of at least five years. A person who surrenders his or her registration, license, or certificate shall not thereafter be eligible for or submit any application for registration, licensure, or certification as a real estate appraiser during the period that the registration, license, or certificate is surrendered.

(c1)      During the course of an investigation of a person registered as a trainee or licensed or certified as a real estate appraiser under this Chapter, the Board may send to the trainee or licensed or certified real estate appraiser a letter of inquiry asking the trainee or licensed or certified real estate appraiser to respond to the inquiry. The letter of inquiry shall state the subject matter being investigated. Upon receipt of the letter of inquiry, the trainee or licensed or certified real estate appraiser shall respond to the Board within 30 calendar days. A trainee or licensed or certified real estate appraiser shall include in the written response copies of all documents requested by the Board in the letter of inquiry.

(d)        The Board shall have the power to issue subpoenas requiring the attendance of persons and the production of papers and records before the Board in any hearing, investigation, inquiry, or other proceeding conducted by it. Upon the production of any papers, records, or documents, the Board shall have the power to authorize true copies thereof to be substituted in the permanent record of the matter in which the books, records, or documents shall have been introduced in evidence. (1993, c. 419, s. 6; 1995, c. 482, s. 9; 2001‑399, s. 1; 2007‑447, ss. 1, 2; 2007‑506, ss. 10, 11.)



§ 93E-1-12.1. Investigations and complaints.

§ 93E‑1‑12.1.  Investigations and complaints.

(a)        The Board may dismiss a complaint, accept a consent order, or hold a hearing, or may accept a voluntary surrender of a registration, license, or certificate or of approval as a course sponsor.

(b)        Records, papers, and other documents containing information received, collected, or compiled by the Board, its members, or its employees, as a result of a complaint or investigation, shall not be considered public records within the meaning of Chapter 132 of the General Statutes. Any statement of charges contained within a notice of a hearing to be held by the Board is a public record, even though it may contain information collected and compiled as a result of a complaint or investigation against a trainee, licensee, or certificate holder or an applicant. Any record, paper, or other document admitted into evidence in a hearing held by the Board, and any final decisions and orders by the Board, including consent orders, shall be public records within the meaning of Chapter 132 of the General Statutes.

(c)        The Board may inspect records maintained pursuant to this Chapter periodically, without prior notice, and may also inspect these records whenever the Board determines that they are pertinent to an investigation of any specific complaint against a person registered, licensed, or certified by the Board. (2001‑399, s. 1.)



§ 93E-1-13. Penalty for violation of this Chapter.

§ 93E‑1‑13.  Penalty for violation of this Chapter.

(a)        Any person who acts as, or holds himself or herself out to be, a registered trainee or a State‑licensed or State‑certified real estate appraiser without first obtaining a registration, license, or certificate as provided in this Chapter, or who willfully performs the acts specified in G.S. 93E‑1‑12(a) shall be guilty of a Class 1 misdemeanor.

(b)        The Board may appear in its own name in superior court in actions for injunctive relief to prevent any person from violating the provisions of this Chapter or the rules promulgated by the Board. The superior court shall have the power to grant these injunctions whether or not criminal prosecution has been or may be instituted as a result of the violations, and whether or not the person is the holder of a registration, license, or certificate issued by the Board under this Chapter. (1993, c. 419, s. 6; 1994, Ex. Sess., c. 14, s. 49; 1995, c. 482, s. 10; 2001‑399, s. 1.)



§ 93E-1-14. Referral of cases by courts.

§ 93E‑1‑14.  Referral of cases by courts.

Whenever any registered trainee, licensee, or certificate holder is adjudged by a civil or criminal court to have injured or damaged any person, partnership, association, or corporation through gross negligence, incompetency, fraud, dishonesty, or other civil or criminal misconduct, the court may, as part of its judgment or decree, order a written copy of the transcript of the record in said case to be forwarded by the clerk of court to the Board with a recommendation that the registration, license, or certificate of the registered trainee, licensee, or certificate holder be revoked or otherwise subject to disciplinary action. (1993, c. 419, s. 6; 1995, c. 482, s. 11.)






Chapter 94 - Apprenticeship.

§ 94-1. Purpose.

Chapter 94.

Apprenticeship.

§ 94‑1.  Purpose.

The purposes of this Chapter are: to open to young people the opportunity to obtain training that will equip them for profitable employment and citizenship; to set up, as a means to this end, a program of voluntary apprenticeship under approved apprentice agreements providing facilities for their training and guidance in the arts and crafts of industry and trade, with parallel instruction in related and supplementary education; to promote employment opportunities for young people under conditions providing adequate training and reasonable earnings; to relate the supply of skilled workers to employment demands; to establish standards for apprentice training; to establish an Apprenticeship Council and apprenticeship committees and sponsors to assist in effectuating the purposes of this Chapter; to provide for a Director of Apprenticeship within the Department of Labor; to provide for reports to the legislature and to the public regarding the status of apprentice training in the State; to establish a procedure for the determination of apprentice agreement controversies; and to accomplish related ends. (1939, c. 229, s. 1; 1979, c. 673, s. 1.)



§ 94-2. Apprenticeship Council.

§ 94‑2.  Apprenticeship Council.

The Commissioner of Labor shall appoint an Apprenticeship Council composed of four representatives each from employer and employee organizations respectively and three representatives from  the public at large. One State official designated by the Department of Public Instruction and one State official designated by the Department of Community Colleges shall be a member ex officio of said council, without vote. The terms of office of the members of the Apprenticeship Council first appointed by the Commissioner of Labor shall expire as designated by the Commissioner at the time of making the appointment: two representatives each of employers and employees, being appointed for one year and one representative of the public at large being appointed for two years; and one representative each of employers, employees, and the public at large being appointed for a term of three years. Any member appointed to fill a vacancy occurring prior to the expiration of the term of his predecessor shall be appointed for the remainder of said term. Each member of the Council not otherwise compensated by public moneys, shall be reimbursed for transportation and shall receive such per diem compensation as is provided generally for boards and commissions under the biennial maintenance appropriation acts for each day spent in attendance at meetings of the Apprenticeship Council. The Commissioner of Labor shall annually appoint one member of the Council to act as its chairman.

The Apprenticeship Council shall meet at the call of the Commissioner of Labor and shall aid him in formulating policies for the effective administration of this Chapter. Subject to the approval of the Commissioner, the Apprenticeship Council shall establish standards for apprentice agreement which in no case shall be lower than those prescribed by this Chapter, shall issue such rules and regulations as may be necessary to carry out the intent and purposes of said Chapter, and shall perform such other functions as the Commissioner may direct. Not less than once a year the Apprenticeship  Council shall make a report through the Commissioner of Labor of its activities and findings to the legislature and to the public. (1939, c. 229, s. 2; 1973, c. 476, s. 138; 1977, c. 896.)



§ 94-3. Director of Apprenticeship.

§ 94‑3.  Director of Apprenticeship.

The Commissioner of Labor is hereby directed to appoint a Director of Apprenticeship which appointment shall be subject to the confirmation of the State Apprenticeship Council by a majority vote. The Commissioner of Labor is further authorized to appoint and employ such clerical, technical, and professional help as shall be necessary to effectuate the purposes of this Chapter. (1939, c. 229, s. 3.)



§ 94-4. Powers and duties of Director of Apprenticeship.

§ 94‑4.  Powers and duties of Director of Apprenticeship.

The Director, under the supervision of the Commissioner of Labor and with the advice and guidance of the Apprenticeship Council is authorized to administer the provisions of this Chapter; in cooperation with the Apprenticeship Council and apprenticeship committees and sponsors, to set up conditions and training standards for apprentice agreements, which conditions or standards shall in no case be lower than those prescribed by this Chapter; to act as secretary of the Apprenticeship Council; to approve for the Council if in his opinion approval is for the best interest of the apprenticeship any apprentice agreement which meets the standards established under this Chapter; to terminate or cancel any apprentice agreement in accordance with the provisions of such agreement; to keep a record of apprentice agreements and their disposition; to issue certificates of completion of apprenticeship; and to perform such other duties as are necessary to carry out the intent of this Chapter, including other on‑job training necessary for emergency and critical civilian production: Provided, that the administration and supervision of related and supplemental instruction for apprentices, coordination of instruction with job experiences, and the selection and training of teachers and coordinators for such instruction shall be the responsibility of State and local boards responsible for vocational education. (1939, c. 229, s. 4; 1951, c. 1031, s. 1; 1979, c. 673, s. 2.)



§ 94-5. Apprenticeship committees and program sponsors.

§ 94‑5.  Apprenticeship committees and program sponsors.

(a)        As used in this Chapter:

(1)        "Apprenticeship program" means a plan containing all terms and conditions for the qualification, recruitment, selection, employment, and training of apprentices, including such matters as the requirement for a written apprenticeship agreement.

(2)        "Apprenticeship agreement" means a written agreement between an apprentice and either his employer or an apprenticeship committee or sponsor acting as agent for employer(s), which agreement satisfies the requirements of G.S. 94‑7.

(3)        "Sponsor" means any person, firm, corporation, organization, association or committee operating an apprenticeship program and in whose name the apprenticeship program is approved.

(4)        "Employer" means any person, firm, corporation or organization employing an apprentice whether or not such person, firm, corporation or organization is a party to an apprenticeship agreement with the apprentice.

(5)        "Apprenticeship committee" means those persons designated by the sponsor, and approved by the Apprenticeship Council, to act for it in the administration of the apprenticeship program. A committee may be "joint," i.e., it is composed of an equal number of representatives of the employer(s) and of the employees represented by a bona fide collective bargaining agent(s) and has been established to conduct, operate or administer an apprenticeship program and enter into apprenticeship agreements with apprentices. A committee may be "unilateral" or "nonjoint" which shall mean a program sponsor in which employees or a bona fide collective bargaining agent is not a party.

(b)        An apprenticeship committee may be appointed by the Apprenticeship Council in any trade or group of trades in a city or trade area, whenever the apprentice training needs of such trade or group of trades justifies such establishment.

(c)        The function of the apprenticeship committee, or sponsor when there is no apprenticeship committee, shall be: to cooperate with school authorities in regard to the education of apprentices; in accordance with the standards set up by the apprenticeship committee for the same trade or group of trades, where such committee has been appointed, to work in an advisory capacity with employers and employees in matters regarding schedule of operations, application of wage rates, and working conditions for apprentices and to specify the number of apprentices which shall be employed locally in the trade under the apprenticeship agreements under this Chapter; and to adjust apprenticeship disputes, subject to the approval of the director; to ascertain the prevailing rate for journeymen in the city or trade area and specify the graduated scale of wages applicable to apprentices in such trade in such area; to ascertain employment needs in such trade or group of trades and specify the appropriate current ratio of apprentices to journeymen; and to make recommendations for the general good of apprentices engaged in the trade or trades represented by the committee. An apprenticeship committee may appoint a representative and delegate to such representative the authority for implementation and performance of any standards adopted by the committee pursuant to any of the aforementioned functions. (1939, c. 229, s. 5; 1979, c. 673, s. 3.)



§ 94-6. Definition of an apprentice.

§ 94‑6.  Definition of an apprentice.

The term "apprentice," as used herein, shall mean a person at least 16 years of age who is covered by a written apprenticeship agreement approved by the Apprenticeship Council, which apprenticeship agreement provides for not less than 2,000 hours of reasonably continuous employment for such person for his participation in an approved schedule of work experience and for organized, related supplemental instruction in technical subjects related to the trade. A minimum of 144 hours of related supplemental instruction for each year of apprenticeship is recommended. The required hours for apprenticeship agreements and the recommended hours for related supplemental instruction may be decreased or increased in accordance with standards adopted by the apprenticeship committee or sponsor, subject to approval of the Commissioner of Labor. (1939, c. 229, s. 6; 1979, c. 479, ss. 1, 2; c. 673, s. 4.)



§ 94-7. Contents of agreement.

§ 94‑7.  Contents of agreement.

Every apprentice agreement entered into under this Chapter shall contain:

(1)        The names of the contracting parties.

(2)        The date of birth of the apprentice.

(3)        A statement of the trade, craft, or business which the apprentice is to be taught, and the time at which the apprenticeship will begin and end.

(4)        A statement showing (i) the number of hours to be spent by the apprentice in work on the job, and (ii) the number of hours to be spent in related and supplemental instruction, which is recommended to be not less than 144 hours per year: Provided, that in no case shall the combined weekly hours of work and of required related and supplemental instruction of the apprentice exceed the maximum number of hours of work prescribed by law for a person of the age of the apprentice.

(5)        A statement setting forth a schedule of the processes in the  trade or industry division in which the apprentice is to be taught and the approximate time to be spent at each process.

(6)        A statement of the graduated scale of wages to be paid the apprentice and whether the required school time shall be compensated.

(7)        A statement providing for a period of probation of not more than 500 hours of employment and instruction extending over not more than four months, during which time the apprentice agreement shall be terminated by the Director at the request in writing of either party, and providing that after such probationary period the apprentice agreement may be terminated by the Director by mutual agreement of all parties thereto, or canceled by the Director for good and sufficient reason. The Council at the request of a joint apprentice committee may lengthen the period of probation.

(8)        A provision that all controversies or differences concerning  the apprentice agreement which cannot be adjusted locally in accordance with G.S. 94‑5 shall be submitted to the Director for determination.

(9)        A provision that an employer who is unable to fulfill his obligation under the apprentice agreement may with the approval of the Director transfer such contract to any other  employer: Provided, that the apprentice consents and that such other employer agrees to assume the obligations of said apprentice agreement.

(10)      Such additional terms and conditions as may be prescribed or approved by the Director not inconsistent with the provisions of this Chapter. (1939, c. 229, s. 7; 1945, c. 729, s. 1; 1977, c. 550, s. 1; 1979, c. 673, s. 5.)



§ 94-8. Approval of apprentice agreements; signatures.

§ 94‑8.  Approval of apprentice agreements; signatures.

No apprentice agreement under this Chapter shall be effective until approved by the Director. Every apprentice agreement shall be signed by the employer, or by an association of employers or an organization of employees as provided in G.S. 94‑9, and by the apprentice, and if the apprentice is a minor, by either of the minor's lawful parents, or by any person, agency, organization or institution  standing in loco parentis. Where a minor enters into an apprentice agreement under this Chapter for a period of training extending into his majority, the apprentice agreement shall likewise be binding for such a period as may be covered during the apprentice's majority. (1939, c. 229, s. 8; 1977, c. 550, s. 2.)



§ 94-9. Rotation of employment.

§ 94‑9.  Rotation of employment.

For the purpose of providing greater diversity of training or continuity of employment, any apprentice agreement made under this  Chapter may in the discretion of the Director of Apprenticeship be signed by an association of employers or an organization of employees instead of by an individual employer. In such a case, the apprentice agreement shall expressly provide that the association of employers or organization of employees does not assume the obligation of an employer but agrees to use its best endeavors to procure employment and training for such apprentice with one or more employers who will accept full responsibility, as herein provided, for all the terms and conditions of employment and training set forth in said agreement between the apprentice and employer association or employee organization during the period of each such employment. The apprentice agreement in such a case shall also expressly provide for the transfer of the apprentice, subject to the approval of the Director, to such employer or employers who shall sign in written agreement with the apprentice, and if the apprentice is a minor with his parent or guardian, as specified in G.S. 94‑8, contracting to employ said apprentice for the whole or a definite part of the total period of apprenticeship under the terms and conditions of employment and training set forth in the said agreement entered into between the apprentice and employer association or employee organization. (1939, c. 229, s. 9.)



§ 94-10. Repealed by Session Laws 1945, c. 729, s. 2.

§ 94‑10.  Repealed by Session Laws 1945, c. 729, s. 2.



§ 94-11. Limitation.

§ 94‑11.  Limitation.

Nothing in this Chapter or in any apprentice agreement approved under this Chapter shall operate to invalidate any apprenticeship provision in any collective agreement between employers and employees, setting up higher apprenticeship standards; provided, that none of the terms or provisions of this Chapter shall apply to any person, firm, corporation or crafts unless, until, and only so long as such person, firm, corporation or crafts voluntarily elects that the terms and provisions of this Chapter shall apply. Any person, firm, corporation or crafts terminating an apprenticeship agreement shall notify the Director of Apprenticeship. (1939, c. 229, s. 11; 1945, c. 729, s. 3.)



§ 94-12. Fees.

§ 94‑12.  Fees.

The following fees are imposed on each apprentice who is covered by a written apprenticeship agreement entered into under this Chapter: (i) a new registration fee of fifty dollars ($50.00); and (ii) an annual fee of fifty dollars ($50.00). Each fee authorized by this section is payable as thirty dollars ($30.00) by the sponsor and twenty dollars ($20.00) by the apprentice. The sponsor shall collect the fees authorized by this section from the apprentice and remit the total fees owed by the sponsor and the apprentice to the Department of Labor. The fees are departmental receipts and must be applied to the costs of administering the apprenticeship program. The Commissioner may adopt rules pursuant to Chapter 150B of the General Statutes to implement this section. The provisions of this section shall not apply to the State, a department or agency of the State, or any political subdivision of the State or an apprentice of the State, a department or agency of the State, or any political subdivision of the State.  (2009‑451, s. 12.1.)






Chapter 95 - Department of Labor and Labor Regulations.

§ 95-1. Department of Labor established.

Chapter 95.

Department of Labor and Labor Regulations.

Article 1.

Department of Labor.

§ 95‑1.  Department of Labor established.

A Department of Labor is hereby created and established. The duties of said Department shall be exercised and discharged under the supervision and direction of a commissioner, to be known as the Commissioner of Labor. (Rev., s. 3909; 1919, c. 314, s. 4; C.S., s. 7309; 1931, c. 312, s. 1.)



§ 95-2. Election of Commissioner; term; salary; vacancy.

§ 95‑2.  Election of Commissioner; term; salary; vacancy.

The Commissioner of Labor shall be elected by the people in the same manner as is provided for the election of the Secretary of State. The term of office of the Commissioner of Labor shall be four years, and the salary of the Commissioner of Labor shall be set by the General Assembly in the Current Operations Appropriations Act. Any vacancy in the office shall be filled by the Governor, until the next general election. The office of the Department of Labor shall be kept in the City of Raleigh and shall be provided for as are other public offices of the State. In addition to the salary set by the General Assembly in the Current Operations Appropriations Act, longevity pay shall be paid on the same basis as is provided to employees of the State who are subject to the State Personnel Act. (Rev., ss. 3909, 3910; 1919, c. 314, s. 4; C.S., s. 7310; 1931, c. 312, s. 2; 1933, c. 282, s. 5; 1935, c. 293; 1937, c. 415; 1939, c. 349; 1943, c. 499, s. 2; 1947, c. 1041; 1949, c. 1278; 1953, c. 1, s. 2; 1957, c. 1; 1963, c. 1178, s. 5; 1967, c. 1130; c. 1237, s. 5; 1969, c. 1214, s. 5; 1971, c. 912, s. 5; 1973, c. 778, s. 5; 1975, 2nd Sess., c. 983, s. 20; 1977, c. 802, s. 42.11; 1983, c. 761, s. 207; 1983 (Reg. Sess., 1984), c. 1034, s. 164; 1987, c. 738, s. 32(b).)



§ 95-3. Divisions of Department; Commissioner; administrative officers.

§ 95‑3.  Divisions of Department; Commissioner; administrative officers.

The Department of Labor shall consist of the following officers, divisions and sections:

A Commissioner of Labor.

A Division of Standards and Inspections.

A Division of Statistics.

Each division shall be in the charge of a chief administrative officer and shall be organized under such rules and regulations as the Commissioner of Labor and the head of the division concerned, with the approval of the Governor, shall prescribe and promulgate. The Commissioner of Labor, with the approval of the Governor, may make provision for one person to act as chief administrative officer of two or more divisions, when such is deemed advisable. The chief administrative officers of the several divisions shall be appointed by the Commissioner of Labor with the approval of the Governor. The Commissioner of Labor, with the approval of the Governor may combine or consolidate the activities of two or more of the divisions of the Department, or provide for the setting up of other divisions when such action shall be deemed advisable for the more efficient and economical administration of the work and duties of the Department. (1931, c. 277; c. 312, s. 4; 1933, c. 46; 1963, c. 313, s. 2.)



§ 95-4. Authority, powers and duties of Commissioner.

§ 95‑4.  Authority, powers and duties of Commissioner.

The Commissioner of Labor shall be the executive and administrative head of the Department of Labor. In addition to the other powers and duties conferred upon the Commissioner of Labor by this Article, the said Commissioner shall have authority and be charged with the duty:

(1)        To appoint and assign to duty such clerks, stenographers, and other employees in the various divisions of the Department, with approval of said director of division, as may be necessary to perform the work of the Department, and fix their compensation, subject to the approval of the Department of Administration. The Commissioner of Labor may assign or transfer stenographers, or clerks, from one division to another, or inspectors from one division to another, or combine the clerical force of two or more divisions, or require from one division assistance in the work of another division, as he may consider necessary and advisable: Provided, however, the provisions of this subdivision shall not apply to the Industrial Commission, or the Division of Workers' Compensation.

(2)        To make such rules and regulations with reference to the work of the Department and of the several divisions thereof as shall be necessary to properly carry out the duties imposed upon the said Commissioner and the work of the Department; such rules and regulations to be made subject to the approval of the Governor.

(3)        To take and preserve testimony, examine witnesses, administer oaths, and under proper restriction enter any public institution of the State, any factory, store, workshop, laundry, public eating house or mine, and interrogate any person employed therein or connected therewith, or the proper officer of a corporation, or file a written or printed list of interrogatories and require full and complete answers to the same, to be returned under oath within 30 days of the receipt of said list of questions.

(4)        To secure the enforcement of all laws relating to the inspection of factories, mercantile establishments, mills, workshops, public eating places, and commercial institutions in the State. To aid him in the work, he shall have power to appoint factory inspectors and other assistants. The duties of such inspectors and other assistants shall be prescribed by the Commissioner of Labor.

(5)        To visit and inspect, personally or through his assistants and factory inspectors, at reasonable hours, as often as practicable, the factories, mercantile establishments, mills, workshops, public eating places, and commercial institutions in the State, where goods, wares, or merchandise are manufactured, purchased, or sold, at wholesale or retail.

(6)        To enforce the provisions of this section and to prosecute all violations of laws relating to the inspection of factories, mercantile establishments, mills, workshops, public eating houses, and commercial institutions in this State before any court of competent jurisdiction. It shall be the duty of the district attorney of the proper district upon the request of the Commissioner of Labor, or any of his assistants or deputies, to prosecute any violation of a law, which it is made the duty of the said Commissioner of Labor to enforce. (1925, c. 288; 1931, c. 277; c. 312, ss. 5, 6; 1933, cc. 46, 244; 1945, c. 723, s. 2; 1957, c. 269, s. 1; 1973, c. 47, s. 2; c. 108, s. 41; 1991, c. 636, s. 3.)



§ 95-5. Annual report to Governor; recommendation as to legislation needed.

§ 95‑5.  Annual report to Governor; recommendation as to legislation needed.

The Commissioner of Labor shall annually, on or before the first day of January, file with the Governor a report covering the activities of the Department, and the report so made on or before January 1 of the years in which the General Assembly shall be in session shall be accompanied by recommendations of the Commissioner with reference to such changes in the law applying to or affecting industrial and labor conditions as the Commissioner may deem advisable. The report of the Commissioner of Labor shall be printed and distributed in such manner and form as the Director of the Budget shall authorize. (1931, c. 312, s. 7.)



§ 95-6. Statistical report to Governor; publication of information given by employers.

§ 95‑6.  Statistical report to Governor; publication of information given by employers.

It shall be the duty of the Commissioner of Labor to collect in the manner herein provided for, and to assort, systematize, and present to the Governor as a part of the report provided for in G.S. 95‑5, statistical details relating to all divisions of labor in the State, and particularly concerning the following: the extent of unemployment, the hours of labor, the number of employees and sex thereof, and the daily wages earned; the conditions with respect to labor in all manufacturing establishments, hotels, stores, and workshops; and the industrial, social, educational, moral, and sanitary conditions of the labor classes, in the productive industries of the State. Such statistical details shall include the names of firms, companies, or corporations, where the same are located, the kind of goods produced or manufactured, the period of operation of each year, the number of employees, male or female, the number engaged in clerical work and the number engaged in manual labor, with the classification of the number of each sex engaged in such occupation and the average daily wage paid each: Provided, that the Commissioner shall not, nor shall anyone connected with his office, publish or give or permit to be published or given to any person the individual statistics obtained from any employer, and all such statistics, when published, shall be published in connection with other similar statistics and be set forth in aggregates and averages. (1931, c. 312, s. 8.)



§ 95-7. Power of Commissioner to compel the giving of such information; refusal as contempt.

§ 95‑7.  Power of Commissioner to compel the giving of such information; refusal as contempt.

The Commissioner of Labor, or his authorized representative, for the purpose of securing the statistical details referred to in G.S. 95‑6, shall have power to examine witnesses on oath, to compel the attendance of witnesses and the giving of such testimony and production of such papers as shall be necessary to enable him to gain the necessary information. Upon the refusal of any witness to comply with the requirements of the Commissioner of Labor or his representative in this respect, it shall be the duty of any judge of the superior court, upon the application of the Commissioner of Labor, or his representative, to order the witness to show cause why he should not comply with the requirements of the said Commissioner, or his representative, if in the discretion of the judge such requirement is reasonable and proper. Refusal to comply with the order of the judge of the superior court shall be dealt with as for contempt of court. (1931, c. 312, s. 9.)



§ 95-8. Employers required to make statistical report to Commissioner; refusal as contempt.

§ 95‑8.  Employers required to make statistical report to Commissioner; refusal as contempt.

It shall be the duty of every owner, operator, or manager of every factory, workshop, mill, mine, or other establishment, where labor is employed, to make to the Department, upon blanks furnished by said Department, such reports and returns as the said Department may require, for the purpose of compiling such labor statistics as are authorized by this Article, and the owner or business manager shall make such reports and returns within the time prescribed therefor by said Commissioner, and shall certify to the correctness of the same. Upon the refusal of any person, firm, or corporation to comply with the provisions of this section, it shall be the duty of any judge of the superior court, upon application by the Commissioner or by any representative of the Department authorized by him, to order the person, firm, or corporation to show cause why he or it should not comply with the provisions of this section. Refusal to comply with the order of the judge of the superior court shall be dealt with as for contempt of court. (1931, c. 312, s. 10.)



§ 95-9. Employers to post notice of laws.

§ 95‑9.  Employers to post notice of laws.

It shall be the duty of every employer to keep posted in a conspicuous place in every room where five or more persons are employed a printed notice stating the provisions of the law relative to the employment of adult persons and children and the regulation of  hours and working conditions. The Commissioner of Labor shall furnish the printed form of such notice upon request. (1933, c. 244, s. 6.)



§ 95-10. Repealed by Session Laws 1963, c. 313, s. 1.

§ 95‑10.  Repealed by Session Laws 1963, c. 313, s. 1.



§ 95-11. Division of Standards and Inspection.

§ 95‑11.  Division of Standards and Inspection.

(a)        The chief administrative officer of the Division of Standards and Inspection shall be known as the Director of the Division. It shall be his duty, under the direction and supervision of the Commissioner of Labor, and under rules and regulations to be adopted by the Department as herein provided, to make or cause to be made all necessary inspections to see that all laws, rules and regulations concerning the safety and well‑being of labor are promptly and effectively carried out.

(b)        The Division shall make studies and investigations of special problems connected with the labor of women and children, and create the necessary organization, and appoint an adequate number of investigators, with the consent of the Commissioner of Labor and the approval of the Governor; and the Director of said Division, under the supervision and direction of the Commissioner of Labor and under such rules and regulations as shall be prescribed by said Commissioner, with the approval of the Governor, shall perform all duties devolving upon the Department of Labor, or the Commissioner of Labor with relation to the enforcement of laws, rules, and regulations governing the employment of women and children.

(c)        The Director shall report annually to the Commissioner of Labor the activities of the Division, with such recommendations as may be considered advisable for the improvement of the working conditions for women and children.

(d)        The Division shall collect and collate information and statistics concerning the location, estimated and actual horsepower and condition of valuable water powers, developed and undeveloped, in this State; also concerning farmlands and farming, the kinds, character, and quantity of the annual farm products in this State; also of timber lands and timbers, truck gardening, dairying, and such other information and statistics concerning the agricultural and industrial welfare of the citizens of this State as may be deemed to be of interest and benefit to the public. The Director shall also perform the duties of mine inspector as prescribed in the Chapter on Mines and Quarries.

(e)        The Division shall conduct such research and carry out such studies as will contribute to the health, safety, and general well‑being of the working classes of the State. The finding of such investigations, with the approval of the Commissioner of Labor and the Governor and the cooperation of the chief administrative officer of the Division or Divisions directly concerned, shall be promulgated as rules and regulations governing work places and working conditions. All recommendations and suggestions pertaining to health, safety, and well‑being of employees shall be transmitted to the Commissioner of Labor in an annual report which shall cover the work of the Division of Standards and Inspection.

(f)         The Division shall make, promulgate and enforce rules and regulations for the protection of employees from accident and from occupational disease; and shall upon request, and after such investigation as it deems proper, issue certificates of compliance to such employers as are found by it to be in compliance with the rules and regulations made and promulgated in accordance with the provisions of this paragraph. (1931, c. 312, s. 12; c. 426; 1935, c. 131.)



§ 95-12. Division of Statistics.

§ 95‑12.  Division of Statistics.

The Division of Statistics shall be in charge of a Chief Statistician. It shall be his duty, under the direction and supervision of the Commissioner of Labor, to collect, assort, systematize, and print all statistical details relating to all divisions of labor in this State as is provided in G.S. 95‑6. (1931, c. 312, s. 13.)



§ 95-13. Enforcement of rules and regulations.

§ 95‑13.  Enforcement of rules and regulations.

In the event any person, firm or corporation shall, after notice by the Commissioner of Labor, violate any of the rules or regulations promulgated under the authority of this Article or any laws amendatory hereof relating to safety devices, or measures, the Attorney General of the State, upon the request of the Commissioner of Labor, may take appropriate action in the civil courts of the State to enforce such rules and regulations. Upon request of the Attorney General, any district attorney of the State of North Carolina in whose district such rule or regulation is violated may perform the duties hereinabove required of the Attorney General. (1939, c. 398; 1973, c. 47, s. 2.)



§ 95-14. Agreements with certain federal agencies for enforcement of Fair Labor Standards Act.

§ 95‑14.  Agreements with certain federal agencies for enforcement of Fair Labor Standards Act.

The North Carolina State Department of Labor may and it is hereby authorized to enter into agreements with the Wage and Hour Division, and the Children's Bureau, United States Department of Labor, for assistance and cooperation in the enforcement within this State of the act of Congress known as the Fair Labor Standards Act of 1938, approved June 25, 1938, and is further authorized to accept payment and/or reimbursement for its services as provided by said act of Congress. Any such agreement may be subject to the regulations of the administrator of the Wage and Hour Division, or the chief of the Children's Bureau of the United States Department of Labor, as the case may be, and shall be subject to the approval of the Director of the State Budget. Nothing in this section shall be construed as authorizing the State Department of Labor to spend in excess of its appropriation from State funds, except to the extent that such excess may be paid and/or reimbursed to it by the United States Department of Labor. All payments received by the State Department of Labor under this section shall be deposited in the State treasury and are hereby appropriated to the State Department of Labor to enable it to carry out the agreements entered into under this section. (1939, c. 245.)



§ 95-14.1. Department review fees biennially.

§ 95‑14.1.  Department review fees biennially.

No later than February 1 of each odd‑numbered year, the Department of Labor shall review all fees charged under its authority to determine whether any of the fees should be changed and shall report its findings to the House of Representatives and Senate Appropriations Subcommittees on Natural and Economic Resources and the Fiscal Research Division. The report required by this section shall include all of the information reported to the Office of State Budget and Management for its Biennial Fee Report and all of the following:

(1)        The names of the programs or divisions supported by the fee.

(2)        The total expenditures of the programs or divisions.

(3)        Any recommendations for increasing or decreasing the amount of the fee.

(4)        An evaluation of inflation since the last change to the amount of the fee.

(5)        Any other information deemed relevant to the review.  (2009‑451, s. 12.2.)



§§ 95-15 through 95-25. Recodified as §§ 95-25.1 to 95-25.25.

Article 2.

Maximum Working Hours.

§§ 95‑15 through 95‑25.  Recodified as §§ 95‑25.1 to 95‑25.25.



§ 95-25.1. Short title and legislative purpose.

Article 2A.

Wage and Hour Act.

§ 95‑25.1.  Short title and legislative purpose.

(a) This Article shall be known and may be cited as the "Wage and Hour Act."

(b) The public policy of this State is declared as follows: The wage levels of employees, hours of labor, payment of earned wages, and the well‑being of minors are subjects of concern requiring legislation to promote the general welfare of the people of the State without jeopardizing the competitive position of North Carolina business and industry. The General Assembly declares that the general welfare of the State requires the enactment of this law under the police power of the State. (1937, c. 409, s. 2; 1979, c. 839, s. 1.)



§ 95-25.2. Definitions.

§ 95‑25.2.  Definitions.

In this Article, unless the context otherwise requires:

(1)        "Agriculture" includes farming in all its branches performed by a farmer or on a farm as an incident to or in conjunction with farming operations.

(2)        "Commissioner" means the Commissioner of Labor.

(3)        "Employ" means to suffer or permit to work.

(4)        "Employee" includes any individual employed by an employer.

(5)        "Employer" includes any person acting directly or indirectly in the interest of an employer in relation to an employee.

(6)        "Establishment" means a physical location where business is conducted.

(7)        "The Fair Labor Standards Act" means the Fair Labor Standards Act of 1938, as amended and as the same may be amended from time to time by the United States Congress.

(8)        "Hours worked" includes all time an employee is employed.

(9)        "Payday" means that day designated for payment of wages due by virtue of the employment relationship.

(10)      "Pay periods" may be daily, weekly, biweekly, semimonthly, or monthly.

(11)      "Person" means an individual, partnership, association, corporation, business trust, legal representative, or any organized group of persons. For the purposes of G.S. 95‑25.2, G.S. 95‑25.3, G.S. 95‑25.14, and G.S. 95‑25.20, it also means the State of North Carolina, any city, town, county, or municipality, or any State or local agency or instrumentality of government. The Government of the United States and any agency of the United States (including the United States Postal Service and Postal Rate Commission) are not included as persons for any purpose under this Article.

(12)      "Seasonal food service establishment" means a restaurant, food and drink stand or other establishment generally recognized as a commercial food service establishment, preparing and serving food to the public but operating 180 days or less per year.

(13)      "Seasonal religious or nonprofit educational conference center or a seasonal amusement or recreational establishment" means an establishment which does not operate for more than seven months in any calendar year, or during the preceding calendar year had average receipts for any six months of such year of not more than thirty‑three and one‑third percent (33 1/3%) of its average receipts for the other six months of that year.

(14)      "Tipped employee" means any employee who customarily receives more than twenty dollars ($20.00) a month in tips.

(15)      "Tip" shall mean any money or part thereof over and above the actual amount due a business for goods, food, drink, services or articles sold which is paid in cash or by credit card, or is given to or left for an employee by a patron or patrons of the business where the employee is employed.

(16)      "Wage" paid to an employee means compensation for labor or services rendered by an employee whether determined on a time, task, piece, job, day, commission, or other basis of calculation, and the reasonable cost as determined by the Commissioner of furnishing employees with board, lodging, or other facilities. For the purposes of G.S. 95‑25.6 through G.S. 95‑25.13 "wage" includes sick pay, vacation pay, severance pay, commissions, bonuses, and other amounts promised when the employer has a policy or a practice of making such payments.

(17)      "Workweek" means any period of 168 consecutive hours.

(18)      "Enterprise" means the related activities performed either through unified operations or common control by any person or persons for a common business purpose and includes all such activities whether performed in one or more establishments or by one or more corporate units but shall not include the related activities performed for such enterprise by an independent contractor or franchisee. (1959, c. 475; 1961, c. 652; 1969, c. 34, s. 2; c. 218; 1971, c. 1231, s. 1; 1975, c. 413, s. 1; c. 605; 1977, c. 653; c. 672, s. 1; c. 826, s. 1; 1979, c. 839, s. 1; 1981, c. 663, ss. 10, 11; 1983, c. 708, s. 3; 1991, c. 330, s. 1.)



§ 95-25.3. Minimum wage.

§ 95‑25.3.  Minimum wage.

(a)        Every employer shall pay to each employee who in any workweek performs any work, wages of at least six dollars and fifteen cents ($6.15) per hour or the minimum wage set forth in paragraph 1 of section 6(a) of the Fair Labor Standards Act, 29 U.S.C. 206(a)(1), as that wage may change from time to time, whichever is higher, except as otherwise provided in this section.

(b)        In order to prevent curtailment of opportunities for employment, the wage rate for full‑time students, learners, apprentices, and messengers, as defined under the Fair Labor Standards Act, shall be ninety percent (90%) of the rate in effect under subsection (a) above, rounded to the lowest nickel.

(c)        The Commissioner, in order to prevent curtailment of opportunities for employment, may, by regulation, establish a wage rate less than the wage rate in effect under section (a) which may apply to persons whose earning or productive capacity is impaired by age or physical or mental deficiency or injury, as such persons are defined under the Fair Labor Standards Act.

(d)        The Commissioner, in order to prevent curtailment of opportunities for employment of the economically disadvantaged and the unemployed, may, by regulation, establish a wage rate not less than eighty‑five percent (85%) of the otherwise applicable wage rate in effect under subsection (a) which shall apply to all persons (i) who have been unemployed for at least 15 weeks and who are economically disadvantaged, or (ii) who are, or whose families are, receiving Work First Family Assistance or who are receiving supplemental security benefits under Title XVI of the Social Security Act.

Pursuant to regulations issued by the Commissioner, certificates establishing eligibility for such subminimum wage shall be issued by the Employment Security Commission.

The regulation issued by the Commissioner shall not permit employment at the subminimum rate for a period in excess of 52 weeks.

(e)        The Commissioner, in order to prevent curtailment of opportunities for employment, and to not adversely affect the viability of seasonal establishments, may, by regulation, establish a wage rate not less than eighty‑five percent (85%) of the otherwise applicable wage rate in effect under subsection (a) which shall apply to any employee employed by an establishment which is a seasonal amusement or recreational establishment, or a seasonal food service establishment.

(f)         Tips earned by a tipped employee may be counted as wages only up to the amount permitted in section 3(m) of the Fair Labor Standards Act, 29 U.S.C. 203(m), if the tipped employee is notified in advance, is permitted to retain all tips and the employer maintains accurate and complete records of tips received by each employee as such tips are certified by the employee monthly or for each pay period. Even if the employee refuses to certify tips accurately, tips may still be counted as wages when the employer complies with the other requirements of this section and can demonstrate by monitoring tips that the employee regularly receives tips in the amount for which the credit is taken. Tip pooling shall also be permissible among employees who customarily and regularly receive tips; however, no employee's tips may be reduced by more than fifteen percent (15%) under a tip pooling arrangement.

(g)        Repealed by Session Laws 2006‑259, s. 18, effective August 23, 2006. (1959, c. 475; 1963, c. 816; 1965, c. 229; 1969, c. 34, s. 1; 1971, c. 138; 1973, c. 802; 1975, c. 256, s. 1; 1977, c. 519; 1979, c. 839, s. 1; 1981, c. 493, s. 1; c. 663, s. 13; 1983, c. 708, s. 1; 1985, c. 97; 1987, c. 79; 1991, c. 270, ss. 1, 2; c. 330, s. 5; 1997‑146, s. 1; 1997‑443, s. 12.25; 2006‑114, s. 1; 2006‑259, s. 18.)



§ 95-25.3A: Repealed by Session Laws 2003-308, s. 8, effective July 1, 2003.

§ 95‑25.3A: Repealed by Session Laws 2003‑308, s. 8, effective July 1, 2003.



§ 95-25.4. Overtime.

§ 95‑25.4.  Overtime.

(a)        Every employer shall pay each employee who works longer than 40 hours in any workweek at a rate of not less than time and one half of the regular rate of pay of the employee for those hours in excess of 40 per week; provided that employers of seasonal amusement or recreational establishment employees are required to pay those employees the overtime rate only for hours in excess of 45 per workweek.

(b)        Repealed by Session Laws 1991, c. 330, s. 2. (1973, c. 685, s. 1; 1979, c. 839, s. 1; 1991, c. 330, s. 2, c. 492, s. 1.)



§ 95-25.5. Youth employment.

§ 95‑25.5.  Youth employment.

(a)        No youth under 18 years of age shall be employed by any employer in any occupation without a youth employment certificate unless specifically exempted. The Commissioner of Labor shall prescribe regulations for youths and employers concerning the issuance, maintenance and revocation of certificates. Certificates will be issued, subject to review by the Department of Labor, by county directors of social services and such of their designees as are approved by the Commissioner; provided, the Commissioner may also issue certificates, both directly and electronically.

(a1)      During the regular school term, no youth under 18 years of age who is enrolled in school in grade 12 or lower may be employed between 11 P.M. and 5 A.M. when there is school for the youth the next day. This restriction does not apply to youths 16 and 17 years of age if the employer receives written approval for the youth to work beyond the stated hours from the youth's parent or guardian and from the youth's principal or the principal's designee.

(b)        No youth under 18 years of age may be employed by an employer in any occupation which the United States Department of Labor shall find and by order declare to be hazardous and without exemption under the Fair Labor Standards Act, or in any occupation which the Commissioner of Labor after public hearing shall find and declare to be detrimental to the health and well‑being of youths.

(c)        No youth 14 or 15 years of age may be employed by an employer in any occupation except those determined by the United States Department of Labor to be permitted occupations under the Fair Labor Standards Act; provided, such youths may be employed by employers:

(1)        No more than three hours on a day when school is in session for the youth;

(2)        No more than eight hours on a day when school is not in session for the youth;

(3)        Only between 7 A.M. and 7 P.M., except to 9 P.M. during the summer (when school is not in session);

(4)        No more than 40 hours in any one week when school is not in session for the youth;

(5)        No more than 18 hours in any one week when school is in session for the youth; and

(6)        Only outside school hours.

Notwithstanding the above, enrollees in high school apprenticeships or in work experience and career exploration programs as defined under the Fair Labor Standards Act may work up to 23 hours in any one week when school is in session, any portion of which may be during school hours.

(d)        No youth 13 years of age or less may be employed by an employer, except youths 12 and 13 years of age may be employed outside school hours in the distribution of newspapers to the consumer but not more than three hours per day. An employment certificate shall not be required for any youth under 18 years of age engaged in the distribution of newspapers to the consumer outside of school hours.

(e)        No youth under 16 years of age shall be employed for more than five consecutive hours without an interval of at least 30 minutes for rest. No period of less than 30 minutes shall be deemed to interrupt a continuous period of work.

(f)         For any youth 13 years of age or older, the Commissioner may waive any provision of this section and authorize the issuance of an employment certificate when:

(1)        He receives a letter from a social worker, court, probation officer, county department of social services, a letter from the North Carolina Alcohol Beverage Control Commission or school official stating those factors which create a hardship situation and how the best interest of the youth is served by allowing a waiver; and

(2)        He determines that the health or safety of the youth would not be adversely affected; and

(3)        The parent, guardian, or other person standing in loco parentis consents in writing to the proposed employment.

(g)        Youths employed as models, or as actors or performers in motion pictures or theatrical productions, or in radio or television productions are exempt from all provisions of this section except the certificate requirements of subsection (a).

(h)        Youths employed by an outdoor drama directly in production‑related positions such as stagehands, lighting, costumes, properties and special effects are exempt from all provisions of this section except the certificate requirements of subsection (a). Positions such as office workers, ticket takers, ushers and parking lot attendants have no exemption and are subject to all provisions of this section.

(i)         Youth under 18 years of age employed by their parent, guardian, or other person standing in loco parentis are exempt from all provisions of this section, except for all of the following:

(1)        The certificate requirements of subsection (a) of this section.

(2)        The prohibition from hazardous or detrimental occupations of subsection (b) of this section.

(3)        The prohibitions of subsection (j)(2) of this section if the youths only work at the establishment when another employee at least 21 years of age is in charge of and present at the licensed premises.

(j)         No person who holds any ABC permit issued pursuant to the provisions of Chapter 18B of the General Statutes for the on‑premises sale or consumption of alcoholic beverages, including any mixed beverages, shall employ a youth:

(1)        Under 16 years of age on the premises for any purpose, unless the youth is at least 14 years of age and each of the following conditions is met:

a.         The person obtains the written consent of a parent or guardian of the youth.

b.         The youth is employed to work on the outside grounds of the premises for a purpose that does not involve the preparation, serving, dispensing, or sale of alcoholic beverages.

(2)        Under 18 years of age to prepare, serve, dispense or sell any alcoholic beverages, including mixed beverages.

(k)        Persons and establishments required to comply with or subject to regulation of child labor under the Fair Labor Standards Act are exempt from all provisions of this section, except the certificate requirements of subsection (a), the provisions of subsection (a1), the prohibition from occupations found and declared to be detrimental by the Commissioner of Labor pursuant to subsection (b), and the prohibitions of subsection (j). In addition, employment certificates will not be issued if such person's employment will be in violation of the applicable child labor provisions of the Fair Labor Standards Act. Such employers may also be assessed civil penalties pursuant to G.S. 95‑25.23 for each violation of the provisions of this section or any regulation issued hereunder from which there is no exemption.

(l)         Notwithstanding any other provision of this section, any youth who holds a North Carolina driver's license valid for the type of driving involved may be assigned as part of his employment to drive an automobile or truck not exceeding 6,000 pounds gross vehicle weight within a 25‑mile radius of the principal place of employment, provided that the youth has completed a State‑approved driver‑education course, and provided that the assignment does not involve the towing of vehicles. "Gross vehicle weight" includes the truck chassis with lubricants, water and full tank or tanks of fuel, plus the weight of the cab or driver's compartment, body and special chassis and body equipment, and payload.

(m)       Notwithstanding any other provision of this section, youths who are enrolled at an institution of higher education may be employed by the institution provided the employment is not hazardous. As used in this subsection, "institution of higher education" means any constituent institution of The University of North Carolina, any North Carolina community college, or any college or university that awards postsecondary degrees.

(n)        Nothing in this section prohibits qualified youths under 18 years of age from participating in training through their fire department, the Office of State Fire Marshal, or the North Carolina Community College System. As used in this subsection, the term "qualified youth under 18 years of age" means an uncompensated fire department or rescue squad member who is over the age of 15 and under the age of 18 and who is a member of a bona fide fire department, as that term is defined in G.S. 58‑86‑25, or of a rescue squad described in G.S. 58‑86‑30.  (1937, c. 317, ss. 1‑3, 6, 9, 18; 1943, c. 670; 1951, c. 1187, s. 1; 1967, cc. 173, 764; 1969, c. 962; 1973, c. 649, s. 1; c. 758, s. 1; 1977, c. 551, ss. 1‑4; 1979, c. 839, s. 1; 1981, c. 412, ss. 3, 4; c. 489, ss. 1‑7; c. 747, s. 66; 1985, c. 97, s. 1; 1987, c. 154; 1991, c. 492, s. 2; 1991 (Reg. Sess., 1992), c. 991, s. 1; 1993, c. 239, s. 1; 1995, c. 214, s. 1; 1999‑237, s. 14.1; 2001‑312, s. 3; 2001‑515, s. 5; 2005‑453, s. 15; 2009‑21, s. 2.)



§ 95-25.6. Wage payment.

§ 95‑25.6.  Wage payment.

Every employer shall pay every employee all wages and tips accruing to the employee on the regular payday. Pay periods may be daily, weekly, bi‑weekly, semi‑monthly, or monthly. Wages based upon bonuses, commissions, or other forms of calculation may be paid as infrequently as annually if prescribed in advance. (1975, c. 413, s. 3; 1977, c. 826, s. 3; 1979, c. 839, s. 1.)



§ 95-25.7. Payment to separated employees.

§ 95‑25.7.  Payment to separated employees.

Employees whose employment is discontinued for any reason shall be paid all wages due on or before the next regular payday either through the regular pay channels or by mail if requested by the employee.  Wages based on bonuses, commissions or other forms of calculation shall be paid on the first regular payday after the amount becomes calculable when a separation occurs.  Such wages may not be forfeited unless the employee has been notified in accordance with G.S. 95‑25.13 of the employer's policy or practice which results in forfeiture.  Employees not so notified are not subject to such loss or forfeiture. (1975, c. 413, s. 4; 1979, c. 839, s. 1; 1981, c. 663, s. 1; 1993, c. 214, s. 1.)



§ 95-25.7A. Wages in dispute.

§ 95‑25.7A.  Wages in dispute.

(a)        If the amount of wages is in dispute, the employer shall pay the wages, or that part of the wages, which the employer concedes to be due without condition, within the time set by this Article.  The employee retains all remedies that the employee might otherwise be entitled to regarding any balance of wages claimed by the employee, including those remedies provided under this Article.

(b)        Acceptance of a partial payment of wages under this section by an employee does not constitute a release of the balance of the claim.  Further, any release of the claim required by an employer as a condition of partial payment is void. (1989, c. 687, s. 1.)



§ 95-25.8. Withholding of wages.

§ 95‑25.8.  Withholding of wages.

(a)        An employer may withhold or divert any portion of an employee's wages when:

(1)        The employer is required or empowered to do so by State or federal law;

(2)        When the amount or rate of the proposed deduction is known and agreed upon in advance, the employer must have written authorization from the employee which (i) is signed on or before the payday(s) for the pay period(s) from which the deduction is to be made; (ii) indicates the reason for the deduction; and (iii) states the actual dollar amount or percentage of wages which shall be deducted from one or more paychecks. Provided, that if the deduction is for the convenience of the employee, the employee shall be given a reasonable opportunity to withdraw the authorization; or

(3)        When the amount of the proposed deduction is not known and agreed upon in advance, the employer must have written authorization from the employee which (i) is signed on or before the payday(s) for the pay period(s) from which the deduction is to be made; and (ii) indicates the reason for the deduction. Prior to any deductions being made under this section, the employee must (i) receive advance written notice of the actual amount to be deducted; (ii) receive written notice of their right to withdraw the authorization; and (iii) be given a reasonable opportunity to withdraw the authorization in writing.

(b)        The withholding or diversion of wages owed for the employer's benefit must comply with the following requirements:

(1)        In nonovertime workweeks, an employer may reduce wages to the minimum wage level.

(2)        In overtime workweeks, employers may reduce wages to the minimum wage level for nonovertime hours.

(3)        No reductions may be made to overtime wages owed.

(c)        In addition to complying with the requirements in subsections (a) and (b) of this section, an employer may withhold or divert a portion of an employee's wages for cash shortages, inventory shortages, or loss or damage to an employer's property after giving the employee written notice of the amount to be deducted seven days prior to the payday on which the deduction is to be made, except that when a separation occurs the seven‑day notice is not required.

(d)        Notwithstanding subsections (a) and (b), above, an overpayment of wages to an employee as a result of a miscalculation or other bona fide error, advances of wages to an employee or to a third party at the employee's request, and the principal amount of loans made by an employer to an employee are considered prepayment of wages and may be withheld or deducted from an employee's wages. Deductions for interest and other charges related to loans by an employer to an employee shall require written authorization in accordance with subsection (a), above.

(e)        Notwithstanding subsections (a) and (c), above, if criminal process has issued against an employee, an employee has been indicted, or an employee has been arrested pursuant to Articles 17, 20, and 32 of Chapter 15A of the General Statutes for a charge incident to a cash shortage, inventory shortage, or damage to an employer's property, an employer may withhold or divert a portion of the employee's wages in order to recoup the amount of the cash shortage, inventory shortage, or damage to the employer's property, without the written authorization required by this section, but the amount of such withholdings shall comply with the provisions of subsection (b) of this section. If the employee is not found guilty, then the amount deducted shall be reimbursed to the employee by the employer.

(f)         For purposes of this section, a written authorization or written notice may be in the form of an electronic record in compliance with Article 40 of Chapter 66 (the Uniform Electronic Transactions Act).

(g)        Nothing in this Article shall preclude an employer from bringing a civil action in the General Court of Justice to collect any amounts due the employer from the employee. (1975, c. 413, s. 6; 1979, c. 839, s. 1; 1981, c. 663, s. 2; 2005‑453, s. 16.)



§§ 95-25.9, 95-25.10: Repealed by Session Laws 2005-453, ss. 17 and 18, effective October 1, 2005.

§§ 95‑25.9, 95‑25.10: Repealed by Session Laws 2005‑453, ss. 17 and 18, effective October 1, 2005.



§ 95-25.11. Employers' remedies preserved.

§ 95‑25.11.  Employers' remedies preserved.

(a)        Repealed by Session Laws 2005‑453, s. 19.

(b)        Nothing in this Article shall preclude an employer from bringing a civil action in the General Court of Justice to collect any amounts due the employer from the employee. (1979, c. 839, s. 1; 1981, c. 663, s. 5; 2005‑453, s. 19.)



§ 95-25.12. Vacation pay plans.

§ 95‑25.12.  Vacation pay plans.

No employer is required to provide vacation pay plans for employees. However, if an employer provides these promised benefits for employees, the employer shall give all vacation time off or payment in lieu of time off in accordance with the company policy or practice. Employees shall be notified in accordance with G.S. 95‑25.13 of any policy or practice which requires or results in loss or forfeiture of vacation time or pay. Employees not so notified are not subject to such loss or forfeiture. (1979, c. 839, s. 1; 1981, c. 663, s. 6; 2005‑453, s. 20.)



§ 95-25.13. Notification, posting, and records.

§ 95‑25.13.  Notification, posting, and records.

Every employer shall:

(1)        Notify its employees, orally or in writing at the time of hiring, of the promised wages and the day and place for payment;

(2)        Make available to its employees, in writing or through a posted notice maintained in a place accessible to its employees, employment practices and policies with regard to promised wages;

(3)        Notify employees, in writing or through a posted notice maintained in a place accessible to its employees, at least 24 hours prior to any changes in promised wages. Wages may be retroactively increased without the prior notice required by this subsection; and

(4)        Furnish each employee with an itemized statement of deductions made from that employee's wages under G.S. 95‑25.8 for each pay period such deductions are made. (1975, c. 413, s. 7; 1979, c. 839, s. 1; 1981, c. 663, s. 12; 1993, c. 203, s. 1; 2005‑453, s. 21.)



§ 95-25.14. Exemptions.

§ 95‑25.14.  Exemptions.

(a)        The provisions of G.S. 95‑25.3 (Minimum Wage), G.S. 95‑25.4 (Overtime), and G.S. 95‑25.5 (Youth Employment), and the provisions of G.S. 95‑25.15(b) (Record Keeping) as they relate to these exemptions, do not apply to:

(1)        Any person employed in an enterprise engaged in commerce or in the production of goods for commerce as defined in the Fair Labor Standards Act:

a.         Except as otherwise specifically provided in G.S. 95‑25.5;

b.         Notwithstanding the above, any employee other than a learner, apprentice, student, or handicapped worker as defined in the Fair Labor Standards Act who is not otherwise exempt under the other provisions of this section, and for whom the applicable minimum wage under the Fair Labor Standards Act is less than the minimum wage provided in G.S. 95‑25.3, is not exempt from the provisions of G.S. 95‑25.3 or G.S. 95‑25.4;

c.         Notwithstanding the above, any employer or employee exempt from the minimum wage, overtime, or child labor requirements of the Fair Labor Standards Act for whom there is no comparable exemption under this Article shall not be exempt under this subsection except that where an exemption in the Fair Labor Standards Act provides a method of computing overtime which is an alternative to the method required in 29 U.S.C.S. § 207(a), the employer or employee subject to that alternate method shall be exempt from the provisions of G.S. 95‑25.4(a); provided that, persons not employed at an enterprise described in subdivision (1) of this subsection shall also be subject to the same alternative methods of overtime calculation in the circumstances described in the Fair Labor Standards Act exemptions providing those alternative methods;

(2)        Any person employed in agriculture, as defined under the Fair Labor Standards Act;

(3)        Any person employed as a domestic, including baby sitters and companions, as defined under the Fair Labor Standards Act;

(4)        Any person employed as a page in the North Carolina General Assembly or in the Governor's Office;

(5)        Bona fide volunteers in medical, educational, religious, or nonprofit organizations where an employer‑employee relationship does not exist;

(6)        Persons confined in and working for any penal, correctional or mental institution of the State or local government;

(7)        Any person employed as a model, or as an actor or performer in motion pictures or theatrical, radio or television productions, as defined under the Fair Labor Standards Act, except as otherwise specifically provided in G.S. 95‑25.5;

(8)        Any person employed by an outdoor drama in a production role, including lighting, costumes, properties and special effects, except as otherwise specifically provided in G.S. 95‑25.5; but this exemption does not include such positions as office workers, ticket takers, ushers and parking lot attendants.

(b)        The provisions of G.S. 95‑25.3 (Minimum Wage) and G.S. 95‑25.4 (Overtime), and the provisions of G.S. 95‑25.15(b) (Record Keeping) as they relate to these exemptions, do not apply to:

(1)        Any employee of a boys' or girls' summer camp or of a seasonal religious or nonprofit educational conference center;

(2)        Any person employed in the catching, processing or first sale of seafood, as defined under the Fair Labor Standards Act;

(3)        The spouse, child, or parent of the employer or any person qualifying as a dependent of the employer under the income tax laws of North Carolina;

(4)        Any person employed in a bona fide executive, administrative, professional or outside sales capacity, as defined under the Fair Labor Standards Act;

(5)        Repealed by Session Laws 1989, c. 687, s. 2.

(6)        Any person while participating in a ridesharing arrangement as defined in G.S. 136‑44.21;

(7)        Any person who is employed as a computer systems analyst, computer programmer, software engineer, or other similarly skilled worker, as defined in the Fair Labor Standards Act.

(b1)      The provisions of G.S. 95‑25.3 (Minimum Wage) and G.S. 95‑25.4 (Overtime), and the provisions of G.S. 95‑25.15(b) (Record Keeping) as they relate to the exemptions provided for in this subsection, do not apply to any of the following:

(1)        Hours worked as a bona fide volunteer firefighter in an incorporated, nonprofit volunteer or community fire department.

(2)        Hours worked as a bona fide volunteer rescue and emergency medical services personnel in an incorporated, nonprofit volunteer or community fire department, or an incorporated, nonprofit rescue squad.

Hours worked in accordance with this subsection shall not be considered hours worked for purposes of G.S. 95‑25.3 or G.S. 95‑25.4.

(c)        The provisions of G.S. 95‑25.4 (Overtime), and the provisions of G.S. 95‑25.15(b) (Record Keeping) as they relate to this exemption, do not apply to:

(1)        Drivers, drivers' helpers, loaders and mechanics, as defined under the Fair Labor Standards Act;

(2)        Taxicab drivers;

(3)        Seamen, employees of railroads, and employees of air carriers, as defined under the Fair Labor Standards Act;

(4)        Salespersons, mechanics and partsmen employed by automotive, truck, and farm implement dealers, as defined under the Fair Labor Standards Act;

(5)        Salespersons employed by trailer, boat, and aircraft dealers, as defined under the Fair Labor Standards Act;

(6)        Live‑in child care workers or other live‑in employees in homes for dependent children;

(7)        Radio and television announcers, news editors, and chief engineers, as defined under the Fair Labor Standards Act.

(d)        The provisions of this Article do not apply to the State of North Carolina, any city, town, county, or municipality, or any State or local agency or instrumentality of government, except for the following provisions, which do apply:

(1)        The minimum wage provisions of G.S. 95‑25.3;

(2)        The definition provisions of G.S. 95‑25.2 necessary to interpret the applicable provisions;

(3)        The exemptions of subsections (a) and (b) of this section;

(4)        The complainant protection provisions of G.S. 95‑25.20.

(e)        Employment in a seasonal recreation program by the State of North Carolina, any city, town, county, or municipality, or any State or local agency or instrumentality of government, is exempt from all provisions of this Article, including G.S. 95‑25.3 (Minimum Wage). (1937, c. 406; c. 409, s. 3; 1939, c. 312, s. 1; 1943, c. 59; 1947, c. 825; 1949, c. 1057; 1959, cc. 475, 629; 1961, cc. 602, 1070; 1963, c. 1123; 1965, c. 724; 1967, c. 998; 1973, c. 600, s. 1; 1975, c. 19, s. 26; c. 413, s. 2; 1977, c. 146; 1979, c. 839, s. 1; 1981, c. 493, s. 2; c. 606, s. 2; c. 663, s. 7; 1983, c. 708, s. 2; 1989, c. 687, s. 2; 1991, c. 330, s. 3; 1993, c. 214, s. 2; 1995, c. 509, s. 47; 1997‑146, s. 2; 2002‑113, s. 2.)



§ 95-25.15. Investigations and inspection of records; notice of law.

§ 95‑25.15.  Investigations and inspection of records; notice of law.

(a)        The Commissioner or his designated representative shall have the power and authority to enter any place of employment and gather such facts as are essential to determine whether or not the employer is covered by any provision of this Article.

With respect to any provision of this Article under which the employer is covered, the Commissioner or the Commissioner's designated representative may inspect such places and such records, make transcriptions of any and all such records, question employees and investigate such facts, conditions, practices, or matters as are necessary to determine whether the employer has violated said provision of this Article.

With respect to the provisions of G.S. 95‑25.6 through 95‑25.12 (Wage Payment) as those provisions apply to persons covered by the Fair Labor Standards Act, the Commissioner or his designated representative shall have no authority under this subsection unless the Commissioner or his designated representative has received a complaint from an employee of the covered establishment.

(b)        Except as otherwise provided in this Article, every employer subject to any provision of this Article shall make, keep, and preserve such records of the persons employed by the employer, including the ages of employees, and of the wages, hours, and other conditions and practices of employment which are essential to the enforcement of this Article and are prescribed by regulation of the Commissioner, except that the Commissioner shall have no authority to prescribe records for the State of North Carolina, a city, town, county or other municipality or agency or instrumentality of government.

(c)        A poster summarizing the major provisions of this Article shall be displayed in every establishment subject to this Article.  (1937, c. 317, ss. 5, 19; 1959, c. 475; 1971, c. 1231, s. 2; 1973, c. 649, s. 4; 1975, c. 413, ss. 7, 9; 1979, c. 839, s. 1; 2005‑453, s. 22; 2009‑351, s. 2.)



§ 95-25.16. Enforcement.

§ 95‑25.16.  Enforcement.

(a)        The Commissioner shall enforce and administer the provisions of this Article, and the Commissioner or his authorized representative is empowered to hold hearings and to institute criminal and civil proceedings hereunder.

(b)        The Commissioner or his authorized representative shall have power to administer oaths and examine witnesses, issue subpoenas, compel the attendance of witnesses and the production of papers, books, accounts, records, payrolls, documents, and take depositions and affidavits in any proceeding hereunder.

(c)        The Commissioner is empowered to enter into reciprocal agreements with the labor department or corresponding agency of any other state or with the person, board, officer, or commission authorized to act on behalf of the department or agency, for the collection in the other state of claims and judgments for wages based upon investigations and findings made by the Commissioner or his authorized representative.

The Commissioner may, to the extent provided for by any reciprocal agreement entered into by law or with an agency of another state, as provided in this section, maintain actions in the courts of any other state for the collection of claims or judgments for wages and may assign the claims and judgments to the labor department or agency of the other state for collection to the extent that such an assignment may be permitted or provided for by the law of that state or by reciprocal agreement.

Except as provided in subsection (d) of this section, the Commissioner may, upon the written consent of the labor department or corresponding agency of any other state or of any person, board, officer, or commission authorized to act on behalf of the department or agency, maintain actions in the courts of this State upon assigned claims and judgments for wages arising in the other state in the same manner and to the same extent that these actions by the Commissioner are authorized when arising in this State.

(d)        Subsection (c) of this section applies only to those states that extend comity to this State. (1937, c. 317, s. 19; c. 409, s. 7; 1971, c. 1231, s. 2; 1973, c. 649, s. 4; 1975, c. 473, s. 9; c. 475; 1979, c. 839, s. 1; 1989, c. 687, s. 3.)



§ 95-25.17. Wage and Hour Division established.

§ 95‑25.17.  Wage and Hour Division established.

The Commissioner of Labor is charged with enforcement of this Article. The Commissioner shall appoint a Wage and Hour Director and any other employees the Commissioner deems necessary for enforcement of this Article. The Commissioner shall continue to prescribe the powers, duties, and responsibilities of the Director and employees engaged in the administration of this Article. (1979, c. 839, s. 1; 2005‑453, s. 23.)



§ 95-25.18. Legal representation.

§ 95‑25.18.  Legal representation.

It shall be the duty of the Attorney General of North Carolina, when requested, to represent the Department of Labor in actions or proceedings in connection with this Article. (1979, c. 839, s. 1.)



§ 95-25.19. Rules.

§ 95‑25.19.  Rules.

The Commissioner may adopt rules needed to implement this Article. (1937, c. 317, s. 18; 1975, c. 413, s. 12; 1979, c. 839, s. 1; 1987, c. 827, s. 262.)



§ 95-25.20. Records.

§ 95‑25.20.  Records.

Files and other records relating to investigations and enforcement proceedings pursuant to this Article, or pursuant to Article 21 of this Chapter with respect to Wage and Hour Act violations, shall not be subject to inspection and examination as authorized by G.S. 132‑6 while such investigations and proceedings are pending. Nothing under this section shall impede the right to discovery under G.S. 1A‑1, Rules of Civil Procedure. (1979, c. 839, s. 1; 1981, c. 663, s. 8; 1991 (Reg. Sess., 1992), c. 1021, s. 3.)



§ 95-25.21. Illegal acts.

§ 95‑25.21.  Illegal acts.

(a)        It shall be unlawful for any person to interfere unduly with, hinder, or delay the Commissioner or any authorized representative in the performance of official duties or refuse to give the Commissioner or his authorized representative any information required for the enforcement of this Article.

(b)        It shall be unlawful for any person to make any statement or report, or keep or file any record pursuant to this Article or regulations issued thereunder, knowing such statement, report, or record to be false in a material respect.

(c)        Any person who violates this section shall be guilty of a Class 2 misdemeanor. (1937, c. 409, ss. 6, 8; 1979, c. 839, s. 1; 1993, c. 539, s. 661; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 95-25.22. Recovery of unpaid wages.

§ 95‑25.22.  Recovery of unpaid wages.

(a)        Any employer who violates the provisions of G.S. 95‑25.3 (Minimum Wage), G.S. 95‑25.4 (Overtime), or G.S. 95‑25.6 through 95‑25.12 (Wage Payment) shall be liable to the employee or employees affected in the amount of their unpaid minimum wages, their unpaid overtime compensation, or their unpaid amounts due under G.S. 95‑25.6 through 95‑25.12, as the case may be, plus interest at the legal rate set forth in G.S. 24‑1, from the date each amount first came due.

(a1)      In addition to the amounts awarded pursuant to subsection (a) of this section, the court shall award liquidated damages in an amount equal to the amount found to be due as provided in subsection (a) of this section, provided that if the employer shows to the satisfaction of the court that the act or omission constituting the violation was in good faith and that the employer had reasonable grounds for believing that the act or omission was not a violation of this Article, the court may, in its discretion, award no liquidated damages or may award any amount of liquidated damages not exceeding the amount found due as provided in subsection (a) of this section.

(b)        Action to recover such liability may be maintained in the General Court of Justice by any one or more employees.

(c)        Action to recover such liability may also be maintained in the General Court of Justice by the Commissioner at the request of the employees affected. Any sums thus recovered by the Commissioner on behalf of an employee shall be held in a special deposit account and shall be paid directly to the employee or employees affected.

(d)        The court, in any action brought under this Article may, in addition to any judgment awarded plaintiff, order costs and fees of the action and reasonable attorneys' fees to be paid by the defendant.  In an action brought by the Commissioner in which a default judgment is entered, the clerk shall order attorneys' fees of three hundred dollars ($300.00) to be paid by the defendant.

The court may order costs and fees of the action and reasonable attorneys' fees to be paid by the plaintiff if the court determines that the action was frivolous.

(e)        The Commissioner is authorized to determine and supervise the payment of the amounts due under this section, including interest at the legal rate set forth in G.S. 24‑1, from the date each amount first came due, and the agreement to accept such amounts by the employee shall constitute a waiver of the employee's right to bring an action under subsection (b) of this section.

(f)         Actions under this section must be brought within two years pursuant to G.S. 1‑53.

(g)        Prior to initiating any action under this section, the Commissioner shall exhaust all administrative remedies, including giving the employer the opportunity to be heard on the matters at issue and giving the employer notice of the pending action. (1959, c. 475; 1975, c. 413, s. 11; 1979, c. 839, s. 1; 1989, c. 687, s. 4; 1991, c. 298.)



§ 95-25.23. Violation of youth employment; civil penalty.

§ 95‑25.23.  Violation of youth employment; civil penalty.

(a)        Any employer who violates the provisions of G.S. 95‑25.5 (Youth Employment) or any regulation issued thereunder, shall be subject to a civil penalty not to exceed five hundred dollars ($500.00) for the first violation and not to exceed one thousand dollars ($1,000) for each subsequent violation. In determining the amount of such penalty, the appropriateness of such penalty to the size of the business of the person charged and the gravity of the violation shall be considered. The determination by the Commissioner shall be final, unless within 15 days after receipt of notice thereof by certified mail with return receipt, by signature confirmation as provided by the U.S. Postal Service, by a designated delivery service authorized pursuant to 26 U.S.C. § 7502(f)(2) with delivery receipt, or via hand delivery, the person charged with the violation takes exception to the determination, in which event final determination of the penalty shall be made in an administrative proceeding pursuant to Article 3 of Chapter 150B and in a judicial proceeding pursuant to Article 4 of Chapter 150B.

(b)        The amount of such penalty when finally determined may be recovered in the manner set forth in G.S. 95‑25.23B.

(c)        The clear proceeds of civil penalties provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(d)        Assessment of penalties under this section shall be subject to a two‑year statute of limitations commencing at the time of the occurrence of the violation.  (1979, c. 839, s. 1; 1981, c. 663, s. 9; 1989, c. 687, s. 6; 1993, c. 225, s. 1; 1998‑215, s. 107; 2003‑308, s. 1; 2007‑231, s. 4; 2009‑351, s. 1.)



§ 95-25.23A. Violation of record-keeping requirement; civil penalty.

§ 95‑25.23A.  Violation of record‑keeping requirement; civil penalty.

(a)        Any employer who violates the provisions of G.S. 95‑25.15(b) or any regulation issued pursuant to G.S. 95‑25.15(b), shall be subject to a civil penalty of up to two hundred fifty dollars ($250.00) per employee with the maximum not to exceed two thousand dollars ($2,000) per investigation by the Commissioner or the Commissioner's authorized representative. In determining the amount of the penalty, the Commissioner shall consider each of the following:

(1)        The appropriateness of the penalty for the size of the business of the employer charged.

(2)        The gravity of the violation.

(3)        Whether the violation involves an employee under 18 years of age.

The determination by the Commissioner shall be final, unless within 15 days after receipt of notice thereof by certified mail with return receipt, by signature confirmation as provided by the U.S. Postal Service, by a designated delivery service authorized pursuant to 26 U.S.C. § 7502(f)(2) with delivery receipt, or via hand delivery, the person charged with the violation takes exception to the determination, in which event final determination of the penalty shall be made in an administrative proceeding pursuant to Article 3 of Chapter 150B and in a judicial proceeding pursuant to Article 4 of Chapter 150B.

(b)        The amount of the penalty when finally determined may be recovered in the manner set forth in G.S. 95‑25.23B.

(c)        The clear proceeds of civil penalties provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(d)        Assessment of penalties under this section shall be subject to a two‑year statute of limitations commencing at the time of the occurrence of the violation.  (1989, c. 687, s. 5; 1993, c. 225, s. 2; 1998‑215, s. 108; 2003‑308, s. 2; 2007‑231, s. 5; 2009‑351, s. 3.)



§ 95-25.23B. Civil penalty collection.

§ 95‑25.23B.  Civil penalty collection.

The Commissioner may file in the office of the clerk of the superior court of any county a certified copy of an assessment, either unappealed from or affirmed in whole or in part upon appeal, of a civil money penalty under G.S. 95‑25.23 or G.S. 95‑25.23A.  Upon such filing, the clerk shall enter judgment in accordance with the unappealed or affirmed portion of the assessment and shall notify the parties.  Such judgment shall have the same effect, and all proceedings in relation to the judgment shall thereafter be the same, as though the judgment had been rendered in a suit duly heard and determined by the superior court of the General Court of Justice. (1993, c. 225, s. 3.)



§ 95-25.23C. Report on youth employment enforcement activities.

§ 95‑25.23C.  Report on youth employment enforcement activities.

(a)        Findings.  The General Assembly finds that:

(1)        There is an increasing need to protect the educational opportunities of youths under age 18 and to prohibit their employment in jobs and under conditions that are detrimental to their health and well‑being.

(2)        Although the statutory protections available for youths under age 18 who are employed in this State are comprehensive, those protections are rendered meaningless without effective enforcement.

(3)        It is in the best interest of the State and its youngest workers to ensure that North Carolina employers are in full compliance with the youth employment laws and regulations enacted under the Wage and Hour Act.

(b)        Intent.  Recognizing that the Department of Labor is the State agency charged with enforcing the Wage and Hour Act as it pertains to youth employment, the General Assembly intends to review the Department's education and enforcement activities on a regular basis in order to identify effective measures for enhancing youth employment protections in this State.

(c)        Report.  No later than February 1 of each year, the Commissioner shall submit a written report to the General Assembly, the Legislative Study Commission on Children and Youth, and the Fiscal Research Division of the General Assembly on the Department of Labor's investigative, inspection, and enforcement activities under the Wage and Hour Act pertaining to youth employment. Each report submitted pursuant to this subsection shall contain data and information about the calendar year preceding the date on which the last written report was submitted. The report shall include at least all of the following:

(1)        All activities the Department of Labor has sponsored or participated in for the purpose of educating employers about their responsibilities under the Wage and Hour Act.

(2)        The total number of complaints received by the Department of Labor alleging youth employment violations under the Wage and Hour Act, or any regulations issued under the Wage and Hour Act, or both.

(3)        The specific types of youth employment violations alleged and the ages of the youths referenced in the complaints received by the Department of Labor.

(4)        The total number of investigations conducted by the Department of Labor concerning alleged youth employment violations, the length of the investigations, and the number of investigators assigned to conduct the investigations. For purposes of this subdivision, the Commissioner shall provide a separate analysis of (i) investigations initiated by the Department in response to a complaint, (ii) investigations initiated by the Department in the absence of a complaint, and (iii) alleged record‑keeping violations pertaining to youth employment.

(5)        The total number of administrative proceedings involving youth employment violations.

(6)        The total number and identity of employers cited for youth employment violations and the industries or occupations that received the greatest and the least number of complaints alleging youth employment violations.

(7)        The total number and dollar amount of civil penalties assessed pursuant to G.S. 95‑25.23 and the total number and dollar amount of civil penalties actually collected pursuant to that section. For purposes of this subdivision, the Commissioner shall provide a detailed, itemized list of each civil penalty represented in the total number and dollar amounts reported pursuant to this subdivision and indicate whether each civil penalty is the result of a complaint.

(8)        The total number and dollar amount of civil penalties assessed pursuant to G.S. 95‑25.23A and the total number and dollar amount of civil penalties actually collected pursuant to that section. For purposes of this subdivision, the Commissioner shall provide a detailed, itemized list of each civil penalty represented in the total number and dollar amounts reported pursuant to this subdivision and indicate whether each civil penalty is the result of a complaint.

(9)        An explanation of any obstacles that prevented the Department of Labor from enforcing any provision of the Wage and Hour Act as it pertains to youth employment, any recommended changes to the Wage and Hour Act to strengthen the Department of Labor's oversight and enforcement of youth employment laws and regulations in this State, and any other information related to the Department of Labor's enhanced enforcement of the State's youth employment laws and regulations.

(10)      Recommendations about the funding needed by the Department to (i) eliminate any identified obstacles to enforcement of youth employment laws and regulations and (ii) effectively implement any recommended changes.  (2009‑139, s. 1.)



§ 95-25.24. Restraint of violations.

§ 95‑25.24.  Restraint of violations.

The General Court of Justice has jurisdiction and authority upon application of the Commissioner to enjoin or restrain violations of this Article, including the restraint of any withholding of payment of unpaid wages, minimum wages, or overtime compensation found by the court to be due to employees under this Article (except sums which employees are barred from recovering, at the time of the commencement of the action to restrain the violations, by virtue of the applicable statute of limitations). (1979, c. 839, s. 1; 1991, c. 330, s. 4.)



§ 95-25.25. Construction of Article and severability.

§ 95‑25.25.  Construction of Article and severability.

This Article shall receive a liberal construction to the end that the welfare of adult and minor workers may be protected. If any provisions of this Article or the application thereof to any person or circumstance is held to be invalid, such invalidity shall not affect the provisions or application of the Article which can be given effect without the invalid provision or application, and to this end the provisions of this Article are severable. (1979, c. 839, s. 1.)



§ 95-26. Repealed by Session Laws 1971, c. 56.

Article 3.

Various Regulations.

§ 95‑26.  Repealed by Session Laws 1971, c. 56.



§ 95-27. Repealed by Session Laws 1973, c. 660, s. 3.

§ 95‑27.  Repealed by Session Laws 1973, c. 660, s. 3.



§ 95-28: Repealed by Session Laws 1997-443, s. 19.14.

§ 95‑28:  Repealed by Session Laws 1997‑443, s.  19.14.



§ 95-28.1. Discrimination against any person possessing sickle cell trait or hemoglobin C trait prohibited.

§ 95‑28.1.  Discrimination against any person possessing sickle cell trait or hemoglobin C trait prohibited.

No person, firm, corporation, unincorporated association, State agency, unit of local government or any public or private entity shall deny or refuse employment to any person or discharge any person  from employment on account of the fact such person possesses sickle cell trait or hemoglobin C trait. The term "sickle cell trait" is defined as the condition wherein the major natural hemoglobin components present in the blood of the individual are hemoglobin A (normal) and hemoglobin S (sickle hemoglobin) as defined by standard chemical and physical analytic techniques, including electrophoresis; and the proportion of hemoglobin A is greater than the proportion of hemoglobin S or one natural parent of the individual is shown to have only normal hemoglobin components (hemoglobin A, hemoglobin A2, hemoglobin F) in the normal proportions by standard chemical and physical analytic tests. The term "hemoglobin C trait" is defined as the condition wherein the major natural hemoglobin components present in the blood of the individual are hemoglobin A (normal) and hemoglobin C as defined by standard chemical and physical analytic techniques, including electrophoresis; and the proportion of hemoglobin A is greater than the proportion of hemoglobin C or one natural parent of the individual is shown to have only normal hemoglobin components (hemoglobin A, hemoglobin A2, hemoglobin F) in the normal proportions by standard chemical and physical analytic tests, provided, however, that this section shall not be construed to give employment, promotion, or layoff preference to persons who possess the above traits, or to prevent such persons being discharged for cause. (1975, c. 463, s. 1.)



§ 95-28.1A. Discrimination against persons based on genetic testing or genetic information prohibited.

§ 95‑28.1A.  Discrimination against persons based on genetic testing or genetic information prohibited.

(a)        No person, firm, corporation, unincorporated association, State agency, unit of local government, or any public or private entity shall deny or refuse employment to any person or discharge any person from employment on account of the person's having requested genetic testing or counseling services, or on the basis of genetic information obtained concerning the person or a member of the person's family. This section shall not be construed to prevent the person from being discharged for cause.

(b)        As used in this section, the term "genetic test" means a test for determining the presence or absence of genetic characteristics in an individual or a member of the individual's family in order to diagnose a genetic condition or characteristic or ascertain susceptibility to a genetic condition. The term "genetic characteristic" means any scientifically or medically identifiable genes or chromosomes, or alterations or products thereof, which are known individually or in combination with other characteristics to be a cause of a disease or disorder, or determined to be associated with a statistically increased risk of development of a disease or disorder, and which are asymptomatic of any disease or disorder. The term "genetic information" means information about genes, gene products, or inherited characteristics that may derive from an individual or a family member. (1997‑350, s. 2.)



§ 95-28.2. Discrimination against persons for lawful use of lawful products during nonworking hours prohibited.

§ 95‑28.2.  Discrimination against persons for lawful use of lawful products during nonworking hours prohibited.

(a)        As used in this section, "employer" means the State and all political subdivisions of the State, public and quasi‑public corporations, boards, bureaus, commissions, councils, and private employers with three or more regularly employed employees.

(b)        It is an unlawful employment practice for an employer to fail or refuse to hire a prospective employee, or discharge or otherwise discriminate against any employee with respect to compensation, terms, conditions, or privileges of employment because the prospective employee or the employee engages in or has engaged in the lawful use of lawful products if the activity occurs off the premises of the employer during nonworking hours and does not adversely affect the employee's job performance or the person's ability to properly fulfill the responsibilities of the position in question or the safety of other employees.

(c)        It is not a violation of this section for an employer to do any of the following:

(1)        Restrict the lawful use of lawful products by employees during nonworking hours if the restriction relates to a bona fide occupational requirement and is reasonably related to the employment activities. If the restriction reasonably relates to only a particular employee or group of employees, then the restriction may only lawfully apply to them.

(2)        Restrict the lawful use of lawful products by employees during nonworking hours if the restriction relates to the fundamental objectives of the organization.

(3)        Discharge, discipline, or take any action against an employee because of the employee's failure to comply with the requirements of the employer's substance abuse prevention program or the recommendations of substance abuse prevention counselors employed or retained by the employer.

(d)        This section shall not prohibit an employer from offering, imposing, or having in effect a health, disability, or life insurance policy distinguishing between employees for the type or price of coverage based on the use or nonuse of lawful products if each of the following is met:

(1)        Differential rates assessed employees reflect actuarially justified differences in the provision of employee benefits.

(2)        The employer provides written notice to employees setting forth the differential rates imposed by insurance carriers.

(3)        The employer contributes an equal amount to the insurance carrier on behalf of each employee of the employer.

(e)        An employee who is discharged or otherwise discriminated against, or a prospective employee who is denied employment in violation of this section, may bring a civil action within one year from the date of the alleged violation against the employer who violates the provisions of subsection (b) of this section and obtain any of the following:

(1)        Any wages or benefits lost as a result of the violation;

(2)        An order of reinstatement without loss of position, seniority, or benefits; or

(3)        An order directing the employer to offer employment to the prospective employee.

(f)         The court may award reasonable costs, including court costs and attorneys' fees, to the prevailing party in an action brought pursuant to this section. (1991 (Reg. Sess., 1992), c. 1023, s. 1.)



§ 95-28.3. Leave for parent involvement in schools.

§ 95‑28.3.  Leave for parent involvement in schools.

(a)        It is the belief of the General Assembly that parent involvement is an essential component of school success and positive student outcomes. Therefore, employers shall grant four hours per year leave to any employee who is a parent, guardian, or person standing in loco parentis of a school‑aged child so that the employee may attend or otherwise be involved at that child's school. However, any leave under this section is subject to the following conditions:

(1)        The leave shall be at a mutually agreed upon time between the employer and the employee.

(2)        The employer may require an employee to provide the employer with a written request for the leave at least 48 hours before the time desired for the leave.

(3)        The employer may require that the employee furnish written verification from the child's school that the employee attended or was otherwise involved at that school during the time of the leave.

For the purpose of this section, "school" means any (i) public school, (ii) private church school, church of religious charter, or nonpublic school described in Parts 1 and 2 of Article 39 of Chapter 115C of the General Statutes that regularly provides a course of grade school instruction, (iii) preschool, and (iv) child care facility as defined in G.S. 110‑86(3).

(b)        Employers shall not discharge, demote, or otherwise take an adverse employment action against an employee who requests or takes leave under this section. Nothing in this section shall require an employer to pay an employee for leave taken under this section.

(c)        An employee who is demoted or discharged or who has had an adverse employment action taken against him or her in violation of this section may bring a civil action within one year from the date of the alleged violation against the employer who violates this section and obtain either of the following:

(1)        Any wages or benefits lost as a result of the violation; or

(2)        An order of reinstatement without loss of position, seniority, wages, or benefits.

The burden of proof shall be upon the employee. (1993, c. 509, s. 1; 1997‑506, s. 34.)



§ 95-29. Repealed by Session Laws 1973, c. 660, s. 4.

§ 95‑29.  Repealed by Session Laws 1973, c. 660, s. 4.



§ 95-30. Repealed by Session Laws 1971, c. 240.

§ 95‑30.  Repealed by Session Laws 1971, c. 240.



§ 95-31. Acceptance by employer of assignment of wages.

§ 95‑31.  Acceptance by employer of assignment of wages.

No employer of labor shall be responsible for any assignment of wages to be earned in the future, executed by an employee, unless and until such assignment of wages is accepted by the employer in a written agreement to pay same. (1935, c. 410; 1937, c. 90.)



§ 95-32. Declaration of policy.

Article 4.

Conciliation Service and Mediation of Labor Disputes.

§ 95‑32.  Declaration of policy.

It is hereby declared as the public policy of this State that the best interests of the people of the State are served by the prevention or prompt settlement of labor disputes; that strikes and lockouts and other forms of industrial strife, regardless of where the merits of the controversy lie, are forces productive ultimately of economic waste; that the interests and rights of the consumers and the people of the State, while not direct parties thereto, should always be considered, respected and protected; and that the conciliation and voluntary mediation of such disputes under the guidance and supervision of a governmental agency will tend to promote permanent industrial peace and the health, welfare, comfort and safety of the people of the State. To carry out such policy, the necessity for the enactment of the provisions of this Article is hereby declared as a matter of legislative determination. (1941, c. 362, s. 1.)



§ 95-33. Scope of Article.

§ 95‑33.  Scope of Article.

The provisions of this Article shall apply to all labor disputes in North Carolina. (1941, c. 362, s. 2.)



§ 95-34. Administration of Article.

§ 95‑34.  Administration of Article.

The administration of this Article shall be under the general supervision of the Commissioner of Labor of North Carolina. (1941, c. 362, s. 3.)



§ 95-35. Conciliation service established; personnel; removal; compensation.

§ 95‑35.  Conciliation service established; personnel; removal; compensation.

There is hereby established in the Department of Labor a conciliation service. The Commissioner of Labor may appoint such employees as may be required for the consummation of the work under this Article, prescribe their duties and fix their compensation, subject to existing laws applicable to the appointment and compensation of employees of the State of North Carolina. Any member of or employee in the conciliation service may be removed from office  by the Commissioner of Labor, acting in his discretion. (1941, c. 362, s. 4.)



§ 95-36. Powers and duties of Commissioner and conciliator.

§ 95‑36.  Powers and duties of Commissioner and conciliator.

Upon his own motion in an existent or imminent labor dispute, the Commissioner of Labor may, and, upon the direction of the Governor, must order a conciliator to take such steps as seem expedient to effect a voluntary, amicable and expeditious adjustment and settlement of the differences and issues between employer and employees which have precipitated or culminated in or threaten to precipitate or culminate in such labor dispute.

The conciliator shall promptly put himself in communication with the parties to such controversy, and shall use his best efforts, by mediation, to bring them to agreement.

The Commissioner of Labor, any conciliator or conciliators and all other employees of the Commissioner of Labor engaged in the enforcement and duties prescribed by this Article, shall not be compelled to disclose to any administrative or judicial tribunal any information relating to, or acquired in the course of their official activities under the provisions of this Article, nor shall any reports, minutes, written communications, or other documents or copies of documents of the Commissioner of Labor and the above employees pertaining to such information be subject to subpoena: Provided, that the Commissioner of Labor, any conciliator or conciliators and all other employees of the Commissioner of Labor engaged in the enforcement of this Article, may be required to testify fully in any examination, trial, or other proceeding in which the commission of a crime is the subject of inquiry. (1941, c. 362, s. 5; 1949, c. 673.)



§ 95-36.1. Declaration of policy.

Article 4A.

Voluntary Arbitration of Labor Disputes.

§ 95‑36.1.  Declaration of policy.

It is hereby declared as the public policy of this State that the best interests of the people of the State are served by the prompt settlement of labor disputes; that strikes and lockouts and other forms of industrial strife, regardless of where the merits of the controversy lie, are forces productive ultimately of economic waste; that the interests and rights of the consumers and the people of the State, while not direct parties to such disputes, should always be considered, respected and protected; and, where efforts at amicable settlement have been unsuccessful, that the voluntary arbitration of such disputes will tend to promote permanent industrial peace and the health, welfare, comfort and safety of the people of the State. To carry out such policies, the necessity for the enactment of the provisions of this Article is hereby declared as a matter of legislative determination. (1945, c. 1045, s. 1; 1951, c. 1103, s. 1.)



§ 95-36.2. Scope of Article.

§ 95‑36.2.  Scope of Article.

The provisions of this Article shall apply only to voluntary agreements to arbitrate labor disputes including, but not restricted to, all controversies between employers, employees and their respective bargaining representatives, or any of them, relating to wages, hours, and other conditions of employment. (1945, c. 1045, s. 2; 1951, c. 1103, s. 1.)



§ 95-36.3. Administration of Article.

§ 95‑36.3.  Administration of Article.

(a) The administration of this Article shall be under the general supervision of the Commissioner of Labor of North Carolina.

(b) There is hereby established in the Department of Labor an arbitration service. The Commissioner of Labor may appoint such employees as may be required for the consummation of the work under this Article, prescribe their duties and fix their compensation, subject to existing laws applicable to the appointment and compensation of employees of the State of North Carolina. Any member of or employee in the arbitration service may be removed from office by the Commissioner of Labor, acting in his discretion.

(c) The Commissioner of Labor, with the written approval of the Attorney General as to legality, shall have power to adopt, alter, amend or repeal appropriate rules of procedure for selection of the arbitrator or panel and for conduct of the arbitration proceedings in  accordance with this Article: Provided, however, that such rules shall be inapplicable to the extent that they are inconsistent with the arbitration agreement of the parties. (1945, c. 1045, s. 3; 1951, c. 1103, s. 1.)



§ 95-36.4. Voluntary arbitrators.

§ 95‑36.4.  Voluntary arbitrators.

(a) It shall be the duty of the Commissioner of Labor to maintain a list of qualified and public‑spirited citizens who will serve as arbitrators. All appointments of a single arbitrator or member of an arbitration panel by the Commissioner of Labor shall be made from the list of qualified arbitrators maintained by him.

(b) No person named by the Commissioner of Labor to act as an arbitrator in a dispute shall be qualified to serve as such arbitrator if such person has any financial or other interest in the company or labor organization involved in the dispute. (1945, c. 1045, s. 4; 1951, c. 1103, s. 1.)



§ 95-36.5. Fees and expenses.

§ 95‑36.5.  Fees and expenses.

(a) All the costs of any arbitration proceeding under this Article, including the fees and expenses of the arbitrator or arbitration panel, shall be paid by the parties to the proceeding in accordance with any agreement between them. In the absence of such an  agreement, the award in the proceeding shall normally require the payment of such fees, expenses and other proper costs by one or more of the parties: Provided, that if the Commissioner of Labor deems that the public interest so requires, he may provide for the payment to any arbitrator appointed by him of per diem compensation at the rate established by the Commissioner, and actual travel and other necessary expenses incurred while performing duties arising under this Article.

(b) In cases where an arbitrator has been appointed by the Commissioner, the Department of Labor may furnish necessary stenographic, clerical and technical service and assistance to the arbitrator or arbitration panel.

(c) Expenditures of public funds authorized under this section shall be paid from funds appropriated for the administration of this Article. (1945, c. 1045, s. 5; 1947, c. 379, ss. 1‑3; 1951, c. 1103, s. 1.)



§ 95-36.6. Appointment of arbitrators.

§ 95‑36.6.  Appointment of arbitrators.

The parties may by agreement determine the method of appointment of the arbitrator or arbitration panel. If the parties have agreed upon arbitration under this Article and have not otherwise agreed upon the number of arbitrators or the method for their appointment, the controversy shall be heard and decided by a single arbitrator designated in such manner as the Commissioner of Labor shall determine. Any person or agency selected by agreement or otherwise to appoint an arbitrator or arbitrators shall send by registered mail to each of the parties to the proposed proceeding notice of the demand for arbitration. The arbitrator or arbitration panel, as the case may be, shall have such powers and duties as are conferred by the voluntary agreement of the parties, and, if there is no agreement to the contrary, shall have power to decide the arbitrability as well as the merits of the dispute. (1945, c. 1045, s. 5; 1947, c. 379, ss. 1‑3; 1951, c. 1103, s. 1.)



§ 95-36.7. Arbitration procedure.

§ 95‑36.7.  Arbitration procedure.

Upon the selection or appointment of an arbitrator or arbitration panel in any labor dispute, a statement of the issues or questions in dispute shall be submitted to said arbitrator or panel in writing, signed by one or more of the parties or their authorized agents. The arbitrator or panel shall appoint a time and place for the hearing, and notify the parties thereof, and may postpone or adjourn the hearing from time to time as may be necessary, subject to any time limits which are agreed upon by the parties. If any party neglects to  appear before the arbitrator or panel after reasonable notice, the arbitrator or panel may nevertheless proceed to hear and determine the controversy. Unless the parties have otherwise agreed, the findings and decision of a majority of an arbitration panel shall constitute the award of the panel and, if a majority vote of the panel cannot be obtained, then the findings and decision of the impartial chairman of the panel shall constitute such award. To be enforceable, the award shall be handed down within 60 days after the written statement of the issues or questions in dispute has been received by the arbitrator or panel, or within such further time as may be agreed to by the parties. (1945, c. 1045, s. 5; 1947, c. 379, ss. 1‑3; 1951, c. 1103, s. 1.)



§ 95-36.8. Enforcement of arbitration agreement and award.

§ 95‑36.8.  Enforcement of arbitration agreement and award.

(a) Written agreements to arbitrate labor disputes, including but not restricted to controversies relating to wages, hours and other conditions of employment, shall be valid, enforceable and irrevocable, except upon such grounds as exist in law or equity for the rescission or revocation of any contract, in either of the following cases:

(1)        Where there is a provision in a collective bargaining agreement or any other contract, hereafter made or extended, for the settlement by arbitration of a controversy or controversies thereafter arising between the parties;

(2)        Where there is an agreement to submit to arbitration a controversy or controversies already existing between the parties.

(b) Any arbitration award, made pursuant to an agreement of the  parties described in subsection (a) of this section and in accordance  with this Article, shall be final and binding upon the parties to the  arbitration proceedings. (1945, c. 1045, s. 5; 1947, c. 379, ss. 1‑3;  1951, c. 1103, s. 1.)



§ 95-36.9. Stay of proceedings.

§ 95‑36.9.  Stay of proceedings.

(a) If any action or proceeding be brought in any court upon any issue referable to arbitration under an agreement described in subsection (a) of G.S. 95‑36.8, the court where the action or proceeding is pending or a judge of the superior court having jurisdiction in any county where the dispute arose shall stay the action or proceeding, except for any temporary relief which may be appropriate pending the arbitration award, until such arbitration has been had in accordance with the terms of the agreement. The application for stay may be made by motion in writing of a party to the agreement, but such motion must be made before answer or demurrer to the pleading by which the action or proceeding was begun.

(b) Any party against whom arbitration proceedings have been initiated may, within 10 days after receiving written notice of the issue or questions to be passed upon at the arbitration hearing, apply to any judge of the superior court having jurisdiction in any county where the dispute arose for a stay of the arbitration upon the ground  that he has not agreed to the arbitration of the controversy involved. Any such application shall be made in writing and heard in a summary way in the manner and upon the notice provided by law or rules of court for the making and hearing of motions generally, except that it shall be entitled to priority in the interest of prompt disposition. If no such application is made within said 10‑day period, a party against whom arbitration proceedings have been initiated cannot raise the issue of arbitrability except before the arbitrator and in proceedings subsequent to the award.

(c) Any party against whom an arbitration award has been issued may, within 10 days after receiving written notice of such award, apply to any judge of the superior court having jurisdiction in any county where the dispute arose for a stay of the award upon the ground that it exceeds the authority conferred by the arbitration agreement. Any such application shall be made in writing and heard in a summary way in the manner and upon the notice provided by law or rules of court for the making and hearing of motions generally, except that it shall be entitled to priority in the interest of prompt disposition. If no such application is made within said 10‑day period, a party against whom arbitration proceedings have been initiated cannot raise the issue of arbitrability except before the arbitrator or arbitrators, or in proceedings to enforce the award. Any failure to abide by an award shall not constitute a breach of the contract to arbitrate, pending disposition of a timely application for stay of the award pursuant to this paragraph. (1951, c. 1103, s. 1.)



§§ 95-37 through 95-47. Recodified as §§ 95-47.1 to 95-47.13.

Article 5.

Regulation of Employment Agencies.

§§ 95‑37 through 95‑47.  Recodified as §§ 95‑47.1 to 95‑47.13.



§ 95-47.1. Definitions.

Article 5A.

Regulation of Private Personnel Services.

§ 95‑47.1.  Definitions.

As used in this Article, unless the context clearly requires otherwise:

(1)        "Accept" employment means to accept an employer's offer of employment or to begin work for an employer.

(2)        "Applicant," except where it refers to an applicant for a private personnel services license, means any person who uses or attempts to use the services of a private personnel service in seeking employment.

(3)        "Commissioner" means the North Carolina Commissioner of Labor or any person designated by the Commissioner as the representative of the Commissioner.

(4)        "Complaint" means a communication to the Commissioner or department alleging facts that could support issuance of a warning or citation under G.S. 95‑47.9.

(5)        "Contract" means any agreement between a private personnel service and an applicant obligating the applicant to pay a fee or any agreement subsequent to such contract reducing the obligations of the private personnel service to the applicant under the contract.

(6)        "Employee" means a person performing work or services of any kind or character for compensation.

(7)        "Employer" means a person employing or seeking to employ a person for compensation, or any representative or employee of such employer.

(8)        "Employment" means any service or engagement rendered or undertaken for wages, salary, commission, or other form of compensation.

(9)        "Fee" means anything of value, including money or other valuable consideration or services or the promise of any of the foregoing, required or received by a private personnel service, in payment for any of its services, or act rendered or to be rendered by any private personnel service.

(10)      "Interview" means a meeting between an employer and an applicant to discuss potential employment.

(11)      "Job order" means an oral or written communication from an employer authorizing a private personnel service to refer applicants for a position the employer has available.

(12)      "Licensee" means any person licensed by the Commissioner to operate a private personnel service.

(13)      "Manager" of a private personnel service means the person who is responsible for the operation of an office of a private personnel service.

(14)      "Owner" of a private personnel service means the sole proprietor of a private personnel service operated as a sole proprietorship; any partner in a partnership that owns or operates a private personnel service; any stockholder with a financial interest greater than 10 percent (10%) in a corporation that owns or operates a private personnel service.

(15)      "Person" means any individual, association, partnership or corporation.

(16)      "Private personnel service" means any business operated in the State of North Carolina by any person for profit which secures employment or by any form of advertising holds itself out to applicants as able to secure employment or to provide information or service of any kind purporting to promote, lead to or result in employment for the applicant with any employer other than itself, where any applicant may become liable for the payment of a fee to the private personnel service, either directly or indirectly. "Private personnel service" does not include:

a.         Any educational, religious, charitable, fraternal or benevolent organization which charges no fee for services rendered in securing employment or providing information about employment;

b.         Any employment service operated by the State of North Carolina, the Government of the United States, or any city, county, or town, or any agency thereof;

c.         Any temporary help service that at no time advertises or represents that its employee may, with the approval of the temporary help service, be employed by one of its client companies on a permanent basis and which does not act as a private personnel service or an employer fee paid personnel service;

d.         Any newspaper of general circulation or other business engaged primarily in communicating information other than information about specific positions of employment and that does not purport to adapt the information provided to the needs or desires of an individual subscriber;

e.         Employment offices that charge no fee to the applicant other than union dues or to the employer and which are used solely for the hiring of employees under a valid union contract by the employer subscribing to this contract;

f.          Any employer fee paid personnel consulting service or temporary help service that offers temporary to permanent placement when the service operates on a one hundred percent (100%) employer fee paid service basis, requires no applicant placement contract, and has no recourse against an applicant for a fee under any circumstances.

(17)      "Refer" an applicant means to submit resumes to an employer, arrange interviews between an applicant and an employer, or to provide an employer with the name of an applicant. (1929, c. 178, ss. 1, 10; 1979, c. 780, s. 1; 1989, c. 414, s. 1.)



§ 95-47.2. Licensing procedures.

§ 95‑47.2.  Licensing procedures.

(a)        No person shall open, keep, maintain, own, operate or carry on a private personnel service unless the person has first procured a license therefor as provided in this Article.

(b)        An application for license shall be made to the Commissioner. If the private personnel service is owned by an individual, the application shall be made by that individual; if the service is owned by a partnership, the application shall be made by all partners; if the service is owned by a corporation, the application shall be made by all stockholders who own at least twenty percent (20%) of the issued and outstanding voting stock of the corporation, or if the service is owned by an association, society, or corporation in which no one individual owns at least twenty percent (20%) of the issued and outstanding voting stock, the application shall be made by the president, vice‑president, secretary and treasurer of the owner, by whatever title designated. The application shall state the name and address of the individual who is responsible for the direction and operation of the placement activities of the private personnel service whether that individual be one of the applicants or another person; whether or not that individual has ever been employed in a private personnel service; the name and address of each of the license applicant's prior employers during the five years immediately preceding the license application; and such other information relating to the good moral character of that individual as the Commissioner may require. No change in such persons shall take place without prior notification to the Commissioner.

(c)        Each application for license shall be in writing and in the form prescribed by the Commissioner, and shall state truthfully the name under which the business is to be conducted; the street and number of the building or place where the business is to be conducted.

(d)        Upon the receipt of an application for a license the Commissioner:

(1)        Shall publish a notice of the pending application in a newspaper of general circulation in the area of the proposed location of the employment agency and may publish the notice in a newspaper of general circulation in each area in which the applicant (or if a corporation, the president and majority shareholder) has resided during the five years preceding the time of the application. The applicant shall incur the cost associated with the publication of this legal advertisement. The notice shall include a statement informing individuals of their right to protest the issuance of a license by filing within 10 days written comments with the Commissioner. The protest shall be in writing and signed by the person filing the protest or by his authorized agent or attorney, and shall state reasons why the license should not be granted. Upon the filing of a protest, the Commissioner, if he determines the protest to be of such a nature that a hearing should be conducted and that the protest is for a cause on which denial of a license may properly be based, shall appoint a time and place for a hearing on the application and shall give at least seven days' notice of that time and place to the license applicant and to the person filing the protest. The hearing shall be conducted in accordance with the provisions of the rules of the Administrative Procedure Act.

(2)        Shall investigate the character, criminal record and business integrity of each applicant for agency license and shall investigate the criminal records of all persons listed as agency owners, officers, directors or managers. The applicant and all agency owners, officers, directors and managers shall assist the department in obtaining necessary information by authorizing the release of all relevant information. The applicant shall incur the cost associated with this background investigation.

(2a)      The Department of Justice may provide a criminal record check to the Commissioner for a person or agency who has applied for a license through the Commissioner. The Commissioner shall provide to the Department of Justice, along with the request, the fingerprints of all applicants, any additional information required by the Department of Justice, and a form signed by the applicants consenting to the check of the criminal record and to the use of the fingerprints and other identifying information required by the State or national repositories. The applicants' fingerprints shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of the fingerprints to the Federal Bureau of Investigation for a national criminal history check. The Commissioner shall keep all information pursuant to this subdivision privileged, in accordance with applicable State law and federal guidelines, and the information shall be confidential and shall not be a public record under Chapter 132 of the General Statutes.

The Department of Justice may charge each applicant a fee for conducting the checks of criminal history records authorized by this subdivision.

(3)        Upon completion of the investigation, or 60 days after the application was received, whichever is later, but in no case more than 75 days after the application was received, shall determine whether or not a license should be issued. The license shall be denied for any of the following reasons:

a.         If the applicant for agency license, or the president or majority shareholder of a corporate applicant, omits or falsifies any material information asked for in the application and required by the Commissioner.

b.         If any owner, officer, director or manager of the employment agency:

1.         Has been convicted in any state of the criminal offense of embezzlement, obtaining money under false pretenses, forgery, conspiracy to defraud or any similar offense involving fraud or moral turpitude;

2.         Was an owner, officer, director or manager of an employment agency or other business whose license was revoked or that was otherwise caused to cease operation by action of any State or federal agency or court because of violations of law or regulation relating to deceptive or unfair practices in the conduct of business;

3.         As an owner or manager of an employment agency or other business or as an employment counselor was found by any State or federal agency or court to have violated any law or regulation relating to deceptive or unfair practices in the conduct of business; or

4.         In any other demonstrable way engaged in deceptive or unfair practices in the conduct of business.

c.         If the employment agency will be operated on the same premises as a loan agency (as defined in G.S. 105‑88) or collection agency (as defined in G.S. 58‑70‑15).

(e)        If it appears upon the hearing or from the inspection, examination or investigation made by the Commissioner that the owners, partners, corporation officers or the agency manager are not persons of good moral character or that the license applicant has not complied with the provisions of this Article, the application shall be denied and a license shall not be granted. The Commissioner shall find facts to substantiate his denial of the issuance of a license. Each application shall be granted or refused within 60 days from the date of its filing, or if a hearing is held, within 75 days. Any license heretofore or hereafter issued shall expire 12 months from the date of its issuance, and shall be renewed as hereinafter provided unless sooner revoked by the Commissioner.

(f)         No license shall be granted to a person to operate as a private personnel service where the name of the business is similar or identical to that of any existing licensed business (except where a franchiser has licensed two or more persons to use the same name within the State) or directly or indirectly expresses or connotes any limitation, specification or discrimination contrary to current State or federal laws against discrimination in employment.

(g)        Every license shall contain the name of the person licensed and shall designate the city in which the license is issued, the name of the manager and date of the license. The license shall be displayed in a conspicuous place in the area where job applicants are received by the agency.

(h)        A license granted as provided in this Article shall not be valid for any person other than the person to whom it is issued or for any place other than that designated in the license and shall not be assigned or transferred without the consent of the Commissioner, whose consent must be based on the standards contained in this Article. Applications for consent to assign or transfer shall be made in the same manner as an application for a license, and all the provisions of this Article shall apply to applications for consent. The location of a private personnel service shall not be changed without notice to the Commissioner, and any change of location shall be endorsed upon the license. A person who has obtained a license in accordance with the provisions of this Article may apply for additional licenses to conduct additional private personnel services in accordance with the provisions of this Article. The manner of application, and the conditions and terms applicable to the issuance of the additional licenses shall be the same as for an original license. The same agency manager may be designated in all such licenses.

(i)         Temporary license.  If ownership of a licensed private personnel service is transferred, the department shall issue a temporary license to any new owner or successor if it appears to the department that issuance of such a license would serve the public interest. A temporary license shall be effective for a period of 90 days and shall not be renewed.

(j)         Each licensee shall, before the license is issued or renewed, deposit with the department a bond payable to the State of North Carolina and executed by a surety company duly authorized to transact business in the State of North Carolina in the amount of ten thousand dollars ($10,000) and upon condition that the private personnel service will pay to applicants all refunds due under this Article and regulations adopted hereunder if the private personnel service terminates its business. (1929, c. 178, ss. 2, 3; 1931, c. 312, s. 3; 1979, c. 780, s. 1; 1987, c. 282, s. 12; 1989, c. 414, s. 2; 2002‑147, s. 12; 2003‑308, s. 9.)



§ 95-47.3. Fees and contracts; filing with Commissioner.

§ 95‑47.3.  Fees and contracts; filing with Commissioner.

(a)        Every license applicant shall file with the Commissioner a schedule of fees or charges made by the private personnel service to applicants for employment for any services rendered, stating clearly the conditions under which the private personnel service refunds or does not refund a fee, together with all rules or regulations that may in any manner affect the fees charged or to be charged for any service. Every license applicant and licensee shall include in its schedule of fees or charges a clear description of how it determines fees for placement of employment, the compensation of which is based, in whole or in part, on commission. Changes in the schedule may be made, but no change shall become effective until seven calendar days after the filing thereof with the Commissioner. It is unlawful for a private personnel service to charge, demand, collect or receive a greater compensation from an applicant for employment for any service performed than as specified in the schedule filed with the Commissioner.

(b)        Every license applicant shall file with the Commissioner a copy of the contract which the private personnel service will require applicants for employment to execute. (1979, c. 780, s. 1; 1991 (Reg. Sess., 1992), c. 970, s. 1.)



§ 95-47.3A. Fee reimbursement from employers due to overstated earnings expectations.

§ 95‑47.3A.  Fee reimbursement from employers due to overstated earnings expectations.

(a)        An applicant who accepts employment that is compensated in whole or in part on a commission basis, and who pays a fee to the licensee calculated on the commission‑based compensation amount stated by the employer in the written job order, may file a written complaint with the Commissioner if the applicant did not earn at least eighty percent (80%) of the compensation amount stated by the employer in the written job order. If the applicant files the written complaint before the period upon which the anticipated earnings is based has ended, the Commissioner shall prorate the amount earned over the period of time the applicant worked prior to the filing of the complaint in order to determine whether or not the applicant earned at least eighty percent (80%) of the compensation amount stated by the employer in the written job order.

(b)        The Commissioner shall investigate all complaints filed pursuant to subsection (a) of this section. After completion of the investigation and a hearing, the Commissioner shall order the employer to reimburse the applicant for part or all of the fee paid by the applicant to the licensee if the Commissioner finds the applicant is entitled to the refund based on all of the following:

(1)        The applicant did not earn at least eighty percent (80%) of the compensation amount stated by the employer in the written job order;

(2)        The licensee reasonably relied on the compensation information provided by the employer in calculating the fee paid by the applicant;

(3)        It is unrealistic to expect that an employee could earn substantially the amount of commission‑based compensation stated by the employer in the written job order filed with the licensee; and

(4)        The fee paid by the applicant to the licensee was calculated based on the commission‑based compensation stated by the employer in the written job order.

(c)        The reimbursement due the applicant under subsection (b) shall be the difference between the fee actually paid by the applicant to the licensee, and the fee that the applicant would have paid if the compensation stated by the employer in the written job order had been what the applicant actually earned or reasonably could have earned during the applicable employment period.

(d)        The Commissioner shall adopt rules setting forth procedures for complaints and investigations, and standards for determining whether a statement by the employer in the licensee's written job order of potential or anticipated commission‑based earnings is realistic under the circumstances. The Commissioner or his authorized representative shall have power to administer oaths and examine witnesses, issue subpoenas, compel the attendance of witnesses and the production of papers, books, accounts, records, payrolls, documents, and take depositions and affidavits in any proceeding hereunder. Additionally, the Commissioner shall adopt rules setting forth procedures for enforcement of any order made under subsections (b) and (c) of this section. Rules adopted by the Commissioner pursuant to this section shall be in accordance with Chapter 150B of the General Statutes.

(e)        The Commissioner shall enforce and administer the provisions of this section, and the Commissioner or his authorized representative is empowered to hold hearings and to institute civil proceedings to collect on behalf of the applicant any amounts determined to be owed by the employer. (1991 (Reg. Sess., 1992), c. 970, s. 3.)



§ 95-47.4. Contracts; contents; approval; tying contracts forbidden.

§ 95‑47.4.  Contracts; contents; approval; tying contracts forbidden.

(a)        A contract between a private personnel service and an applicant shall be in writing, labeled as a contract, physically separate from any application and made in duplicate. One copy shall be given to the applicant and the other shall be kept by the private personnel service as required by G.S. 95‑47.5(2).

(b)        Any contract that obligates an applicant to pay a fee to the private personnel service shall include:

(1)        The name, address and telephone number of the private personnel service;

(2)        The name of the applicant;

(3)        The date the contract was signed;

(4)        A clear schedule of the fees to be charged to the applicant at various salary levels;

(5)        A clear explanation of when the applicant becomes obligated to pay a fee;

(6)        A clear refund policy (or no refund policy) that conforms to the requirements of G.S. 95‑47.4(f) and (g);

(7)        If the applicant is obligated whether or not the applicant accepts employment, a clear explanation of the services provided and a statement that the private personnel service does not guarantee that the applicant will obtain employment as a result of its services;

(8)        A statement, in a type size no smaller than nine point, directly above the place for the applicant's signature, that reads as follows: "I have read and received a copy of this CONTRACT, which I understand makes me legally obligated to pay a fee under conditions outlined above." In the preceding statement the word "CONTRACT" and no others shall be in all capitals; and

(9)        A statement that the private personnel service is licensed and regulated by the Commissioner and the address at which a copy of laws and regulations governing private personnel services may be obtained.

(c)        A copy of each contract form to be used with applicants shall be filed with the Commissioner. Until the private personnel service receives written notification from the Commissioner that the form conforms to the requirements of this Article and regulations adopted hereunder, it shall not be used with applicants.

(d)        A private personnel service shall not require an applicant to sign a contract with the private personnel service before the applicant has had an opportunity to read the contract and discuss the contract with an employee of the personnel agency who regularly arranges contacts and assists in negotiations between employers and applicants. A private personnel service shall not coerce an applicant into signing a contract by applying or using duress, undue influence, fraud or misrepresentation sufficient to invalidate the contract under North Carolina law.

(e)        Any contract that obligates an applicant to pay a fee to the private personnel service when the applicant accepts employment shall be physically separate from any contract that obligates an applicant to pay a fee whether or not the applicant accepts employment. A private personnel service shall not require an applicant to sign one contract as a prerequisite to signing another contract or to pay a fee as a prerequisite to signing a contract. Express violations of this subsection are the following:

(1)        Refusal to allow an applicant to contract for counseling, job information or resume writing services, if the applicant does not agree to pay an additional fee upon acceptance of employment; and

(2)        Refusal to allow an applicant to contract for services which obligate the applicant only upon acceptance of employment, if the applicant does not agree to pay a registration fee or to contract for counseling, resume writing or other services.

(f)         If a private personnel service has a refund policy, included on each contract that obligates an applicant upon acceptance of employment will be a statement defining:

(1)        The length of the period of time covered by the refund policy;

(2)        The exact manner of computing the refund so that the amount of refund due the applicant will be clear;

(3)        The conditions under which a refund becomes due to the applicant. The conditions of the refund, if other than unconditional policy is used, shall contain a definition of the reasons for which a refund will not be made. A refund will not be denied except for a reason so stated in the definition of the contract;

(4)        A personnel service shall abide by the refund policy stated on its contract by promptly paying to applicants any refund due under the terms of the contract.

(g)        If a private personnel service has no refund policy, the private personnel service shall include on each contract that obligates an applicant upon acceptance of employment, in a type size no smaller than nine point, a statement that reads as follows:

"__________ (name of private personnel service) will make NO REFUND under any circumstances of fees paid by the applicant." In the preceding statement the words NO REFUND and no others shall be in all capitals.

(h)        If a private personnel service places an applicant in a position of employment, the compensation of which is based, in whole or in part, on commission, the private personnel service shall:

(1)        Have a written job order from the employer that includes the anticipated earnings upon which the private personnel service may base its fee, or

(2)        In lieu of the written job order required by subdivision (1) of this subsection, have a policy of providing the same fee reimbursement as may be available to applicants from employers under the provisions of G.S. 95‑47.3A.

In no case may the applicant collect the same reimbursement from both the employer and the private personnel service. When the private personnel service elects to obtain the written job order from the employer and not have its own reimbursement policy as described in subdivision (2) of this subsection, the private personnel service shall explain to the applicant and the employer how the fee for the placement is calculated, and shall inform in writing both the applicant and the employer of the provisions of G.S. 95‑47.3A governing fee refunds from employers. (1979, c. 780, s. 1; 1991 (Reg. Sess., 1992), c. 970, s. 2; 1993, c. 202, s. 1; 1993 (Reg. Sess., 1994), c. 769, s. 29(a).)



§ 95-47.5. Records.

§ 95‑47.5.  Records.

Every private personnel service shall maintain for a period of two years, the following records:

(1)        Job orders or job specifications.

(2)        Executed applicant contracts.

(3)        Information on all placements made, including the employer's name and address; name and address of applicant placed; salary of the position; amount of fee charged; and refunds, where applicable. (1929, c. 178, s. 4; 1931, c. 312, s. 3; 1979, c. 780, s. 1.)



§ 95-47.6. Prohibited acts.

§ 95‑47.6.  Prohibited acts.

A private personnel service shall not engage in any of the following activities or conduct:

(1)        Induce or attempt to induce any employee placed by that private personnel service to terminate his employment in order to obtain other employment through the private personnel service; or procure or attempt to procure the discharge of any person from his employment.

(2)        Publish or cause to be published any false or fraudulent information, representation, promise, notice or advertisement.

(3)        Advertise in newspapers or otherwise, unless the advertising contains the name of the private personnel service and the word "personnel service."

(4)        Direct an applicant to visit or call upon an employer for the purpose of obtaining employment without having first obtained a job order or authorization from the employer for the interview. A private personnel service may attempt to sell the services of an applicant to an employer from whom no job order has been received and may charge a fee if the efforts result in the applicant's being employed.

(5)        Send or cause to be sent any person to any employer where the private personnel service knows that the prospective employment is or would be in violation of State or federal laws governing minimum wages or child labor, or has been notified that a labor dispute is in progress, without notifying the applicant of that fact, or knowingly arrange an interview for an employment or occupation prohibited by law.

(6)        Send or cause to be sent any person to any place which the private personnel service knows is maintained for immoral or illicit purposes.

(7)        Divide or share, either directly or indirectly, the fees collected by the private personnel service, with contractors, sub‑contractors, employers or their agents, foremen or anyone in their employ, or if the contractors, sub‑contractors or employers be a corporation, any of the officers, directors or employees of the corporation to whom applicants for employment are sent.

(8)        Make, cause to be made, or use any name, sign or advertising device bearing a name which is similar to or may reasonably be confused with the name of a federal, State, city, county or other governmental unit or agency.

(9)        Knowingly make any false or misleading promise or representation or give any false or misleading information to any applicant or employer in regard to any employment, work or position, its nature, location, duration, compensation or the circumstances surrounding any employment, work or position including the availability thereof.

(10)      Accept a registration fee from an applicant.

(11)      Impose or attempt to collect any fee from any applicant unless that applicant accepts employment with an employer to which the applicant was directly or indirectly introduced by the private personnel service.

(12)      A fee may be charged for resume writing provided the private personnel service does not require the applicant to become obligated for any other services. (1979, c. 780, s. 1.)



§ 95-47.7: Repealed by Session Laws 2003-308, s. 10, effective July 1, 2003.

§ 95‑47.7: Repealed by Session Laws 2003‑308, s. 10, effective July 1, 2003.



§ 95-47.8: Repealed by Session Laws 2003-308, s. 11, effective July 1, 2003.

§ 95‑47.8: Repealed by Session Laws 2003‑308, s. 11, effective July 1, 2003.



§ 95-47.9. Enforcement of Article; rules; hearing; penalty; criminal penalties.

§ 95‑47.9.  Enforcement of Article; rules; hearing; penalty; criminal penalties.

(a)        This Article shall be enforced by the Commissioner. The Commissioner or any duly authorized agent, deputies or assistants designated by the Commissioner, may upon receipt of a complaint that a private personnel service has violated a specific section of this Article, inspect those records relevant to the complaint which this Article requires the private personnel service to retain. The Commissioner may also subpoena those records and witnesses and may conduct investigations of any employer or other person where the Commissioner has reasonable grounds for believing that the employer or person has conspired or is conspiring with a private personnel service to violate this Article.

(b)        The Commissioner shall adopt rules necessary to carry out and administer the provisions of this Article.

(c)        Complaints against any licensed person shall be made in writing to the Commissioner.

(1)        If the complaint alleges a violation of this Article, the Commissioner shall cause an investigation to be made. If, as a result of the investigation, the Commissioner has reason to believe that a material violation of this Article has been committed by a private personnel service, the Commissioner may, after compliance with Chapter 150B of the General Statutes, deny, suspend, or revoke a license issued under this Article if it is determined that the licensee or any employee of the licensee is guilty of violating the provisions of this Article. In addition, the Commissioner may issue warnings or levy a fine against the private personnel service that shall not exceed two hundred fifty dollars ($250.00).

(2)        The denial, revocation, or suspension of a license or the issuance of a warning or fine by the Commissioner shall be in writing, shall be signed by the Commissioner or the Commissioner's designee, and shall state the grounds upon which the decision is based. The aggrieved person shall have the right to appeal from the decision as provided by Chapter 150B of the General Statutes.

(d)        Whenever a license is revoked pursuant to subsection (c) of this section, another license shall not be issued to the same person within three years from the date of the revocation.

(e)        Any person who operates as a private personnel service without first obtaining the appropriate license (i) shall be guilty of a Class 1 misdemeanor; and (ii) be subject to a civil penalty of not less than fifty dollars ($50.00) nor more than one hundred dollars ($100.00) for each day the private personnel service operates without a license, the penalty not to exceed a total of two thousand dollars ($2,000). Actions to recover civil penalties shall be initiated by the Attorney General. The clear proceeds of civil penalties provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1929, c. 178, ss. 3‑5, 7, 9; 1931, c. 312, s. 3; 1979, c. 780, s. 1; 1993, c. 539, s. 663; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑215, s. 109; 2003‑308, s. 12.)



§ 95-47.10. Power of Commissioner to seek injunction.

§ 95‑47.10.  Power of Commissioner to seek injunction.

The Commissioner may apply to courts having jurisdiction for injunctions to prevent violations of this Chapter or of rules issued pursuant thereto, and such courts are empowered to grant such injunctions regardless of whether criminal prosecution or other action has been or may be instituted as a result of such violation. A single act of unauthorized or illegal practice shall be sufficient, if shown, to invoke the injunctive relief of this section or criminal or civil penalties under G.S. 95‑47.9(e). (1979, c. 780, s. 1.)



§ 95-47.11. Government employment agencies unaffected.

§ 95‑47.11.  Government employment agencies unaffected.

This Article shall not in any manner affect or apply to the State of North Carolina, the government of the United States, or to any city, county or town, or any agency of any of those governments. (1929, c. 178, s. 10; 1979, c. 780, s. 1.)



§ 95-47.12. License taxes placed upon agencies not affected.

§ 95‑47.12.  License taxes placed upon agencies not affected.

This Article is not intended to conflict with or affect any license tax placed upon private personnel services by the revenue laws of North Carolina, but instead shall be construed as supplementary thereto in exercising the police powers of the State. (1929, c. 178, s. 11; 1979, c. 780, s. 1.)



§ 95-47.13. Severability.

§ 95‑47.13.  Severability.

If any provision of this Article or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications, and to this end the provisions of this Article are severable. (1929, c. 178, s. 9; 1979, c. 780, s. 1.)



§ 95-47.14. Notification requirement.

§ 95‑47.14.  Notification requirement.

Any temporary help service as described in G.S. 95‑47.1(16)c. that operates in North Carolina shall notify the Department of Labor in writing that the temporary help service:

(1)        Operates only as a temporary help service;

(2)        Establishes an employer‑employee relationship with its temporaries;

(3)        Does not operate as a private personnel service or an employer fee paid personnel consulting service. (1989, c. 414, s. 3.)



§ 95-47.15. Certification requirement.

§ 95‑47.15.  Certification requirement.

Any employer fee paid personnel consulting service or temporary help service, as the two terms are described in G.S. 95‑47.1(16)f., that operates in North Carolina shall certify annually to the Department of Labor on a form prescribed by the Commissioner that the service:

(1)        Operates on a one hundred percent (100%) employer fee paid basis;

(2)        Requires no applicant placement contract; and

(3)        Has no recourse against an applicant for a fee under any circumstances. (1989, c. 414, s. 3.)



§§ 95-47.16 through 95-47.18. Reserved for future codification purposes.

§§ 95‑47.16 through 95‑47.18.  Reserved for future codification purposes.



§ 95-47.19. Definitions.

Article 5B.

Regulation of Job Listing Services.

§ 95‑47.19.  Definitions.

Definitions of terms used in this Article shall be the same as in Chapter 95, Article 5A (Regulation of Private Personnel Services), with the words "job listing service" substituted, where appropriate, for the words "private personnel service." "Job listing service" means any business operated in the State of North Carolina by any person for profit which publishes, either orally or in writing, lists of specific positions of employment available with any employer other than itself or which holds itself out to applicants as able to provide information about specific positions of employment available with any employer other than itself, which charges a fee to any applicant for its services or purported services and which performs none of the activities of a private personnel service other than the publishing of job listings. "Job listing service" does not include:

(1)        Any educational, religious, charitable, fraternal or benevolent organization which charges no fee for services rendered in providing information about employment;

(2)        Any employment service operated by the State of North Carolina, the Government of the United States, or any city, county or town, or any agency thereof;

(3)        Any temporary help service that charges no fee for services  rendered in providing information about employment;

(4)        Any newspaper of general circulation or other business engaged primarily in communicating information other than information about specific positions of employment and that does not purport to adapt the information provided to the needs or desires of an individual subscriber;

(5)        Employment offices that charge no fee to the applicant other than union dues and which are used solely for the hiring of employees under a valid union contract by the employers subscribing to this contract. (1979, c. 780, s. 2.)



§ 95-47.20. License required.

§ 95‑47.20.  License required.

No person shall operate a job listing service in North Carolina without first obtaining a license from the Commissioner. A job listing service shall have a separate license for each location at which it maintains an office. (1979, c. 780, s. 2.)



§ 95-47.21. Violation of this Article; criminal and civil penalty.

§ 95‑47.21.  Violation of this Article; criminal and civil penalty.

Any person who violates the provisions of this Article by operating a job listing service without a valid license from the Commissioner shall be subject, under current regulations adopted pursuant to this Article, to criminal and civil penalties in the same amount and under substantially the same procedure as that provided under G.S. 95‑47.9(e) for a person operating a private personnel service. (1979, c. 780, s. 2.)



§ 95-47.22. Licensing procedure.

§ 95‑47.22.  Licensing procedure.

(a)        In addition to the requirements of subsection (b) of this section, the procedure, under rules adopted pursuant to this Article, for the issuance, denial and renewal of job listing service licenses and other aspects of the licensing of job listing services by the Commissioner shall be substantially the same as that provided under Article 5A of this Chapter for the licensing of private personnel services.

(b)        Before the Department may issue or renew a license under this Article, each licensee shall deposit with the Department a bond payable to the State of North Carolina and executed by a surety company duly authorized to transact business in this State.  The bond shall be in the amount of twenty‑five thousand dollars ($25,000) and, if the job listing service terminates its business, shall be held by the Department until all refunds due applicants under this Article have been paid by the job listing service. (1979, c. 780, s. 2; 1993, c. 172, s. 1.)



§ 95-47.23. Enforcement.

§ 95‑47.23.  Enforcement.

Under regulations adopted pursuant to this Article, a job listing service may be issued a warning, citation or notice of violation, or may have its license revoked or suspended, or its licensee reprimanded, censured or placed on probation in substantially the same manner and under substantially the same procedure as that provided for a private personnel service under Article 5A of this Chapter. (1979, c. 780, s. 2.)



§ 95-47.24. Certain practices prohibited.

§ 95‑47.24.  Certain practices prohibited.

Under regulations adopted pursuant to this Article, a job listing service shall abide by provisions substantially the same as those provided under G.S. 95‑47.6(7) (kickbacks), G.S. 95‑47.6(9) (misrepresentation), and G.S. 95‑47.2(d)(3)c. (loan or collection agencies) for a private personnel service. (1979, c. 780, s. 2; 1993, c. 172, s. 2.)



§ 95-47.25. Contracts; contents; approval.

§ 95‑47.25.  Contracts; contents; approval.

A contract between a job listing service and an applicant shall be in writing, labeled as a contract, physically separate from any application form and made in duplicate, and shall include:

(1)        A clear explanation of the services provided and the amount of the fee;

(2)        In a type size no smaller than nine point, a statement that reads "I understand that ________ (name of job listing service) does not guarantee that I will obtain employment through its services. I understand that _______ (name of job listing service) does not refund fees for any reason," unless the job listing service agrees in the contract to refund to the applicant any fee the applicant paid to the job listing service if within three months of paying such a fee the applicant has not accepted an employment position listed in a publication of the job listing service;

(3)        A statement that the job listing service is not a private personnel service or employment agency, that no additional fee will be charged to the applicant upon acceptance of employment and that the job listing service will not set up interviews or otherwise arrange direct contacts between an employer and the applicant; and

(4)        A statement that the job listing service is licensed and regulated by the Commissioner and the address at which a copy of regulations governing job listing services may be obtained.

A copy of each contract form to be used with applicants shall be filed with the Commissioner. Until the job listing service receives written notification from the Commissioner that the form conforms to the requirements of this Article and regulations adopted hereunder, it shall not be used with applicants. A job listing service shall not accept a fee from any applicant before the applicant has read and received a copy of the contract. (1979, c. 780, s. 2.)



§ 95-47.26. Advertising and publication.

§ 95‑47.26.  Advertising and publication.

(a) In conducting any form of advertising, a job listing service shall identify itself by its business name and identify itself as a job listing service by using in the name or elsewhere in the advertising the term "job listing service."

(b) Prior to advertising or publishing information about an available job, a job listing service shall receive a job order and shall record the job order, the date it was received and the name of the employer representative or other business who gave the job order to the job listing service. No description or representation of an employment position shall be stated in any advertising or other publication, unless the information is included on the recorded job order for the position. Information about a single employment position shall not be used in more than one advertisement or listing in a single issue of any publication.

(c) A job listing service shall not publish or cause to be published any information which it knows or reasonably ought to know is false or deceptive or which it has no reasonable basis for believing to be true.

(d) In conducting any form of advertising, a job listing service shall not use the term "no fee" or any other term indicating that applicants will not be financially obligated to the job listing service. (1979, c. 780, s. 2.)



§ 95-47.27. Fee receipts.

§ 95‑47.27.  Fee receipts.

A job listing service shall give every applicant from whom payment is received a receipt stating the name and address of the job  listing service, the name of the applicant, the date and the amount of the payment. (1979, c. 780, s. 2.)



§ 95-47.28. Prohibited job listings.

§ 95‑47.28.  Prohibited job listings.

A job listing service shall not publish information about a position of employment with an employer that the job listing service knows or has reason to know:

(1)        Has included false information in the job order; or

(2)        Has a strike or lockout at its business, unless the applicant is so informed in the publication; or

(3)        Is engaging in unlawful or immoral activity; or

(4)        Is in financial or other difficulty likely to lead to imminent cessation of operation, unless the applicant is so informed in the publication; or

(5)        Is an employer in which the job listing service or any owner of the job listing service has a financial interest greater than ten percent (10%), unless the applicant is so informed in the publication. (1979, c. 780, s. 2.)



§ 95-47.29. Records of the job listing service.

§ 95‑47.29.  Records of the job listing service.

Each job listing service shall maintain and make available for inspection by the Commissioner the following records of the operation of the job listing service for the 18 months immediately preceding:

(1)        The job listing service's copies of all contracts executed with applicants;

(2)        Copies of all fee receipts;

(3)        Copies of all advertising and job lists published orally or in writing, indexed or attached to the recorded job order (including the date it was received and the name of the employer representative or other business who gave it) for each position advertised or listed, and records of the dates advertisements were run on publications issued; and

(4)        Any records required by the Commissioner under regulations adopted pursuant to this Article. (1979, c. 780, s. 2.)



§ 95-47.30. Administration of this Article.

§ 95‑47.30.  Administration of this Article.

This Article shall be enforced under the general supervision of the Commissioner, who shall have the same powers and duties in the enforcement of this Article as in the enforcement of Article 5A of this Chapter. (1979, c. 780, s. 2.)



§ 95-47.31. Review of job listing services.

§ 95‑47.31.  Review of job listing services.

After the Commissioner receives written statements from two or more applicants complaining that the applicant failed to obtain employment as a result of the services of a job listing service, the Commissioner may contact other applicants who have paid a fee to the job listing service for the purpose of determining what percentage of such applicants obtain employment as a result of the services of the job listing service. After gathering information from such applicants and following the requirements of due process, the Commissioner shall place the survey results in the public records. (1979, c. 780, s. 2.)



§ 95-47.32. Severability.

§ 95‑47.32.  Severability.

If any provision of this Article or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications, and to this end the provisions of this Article are severable. (1979, c. 780, s. 2.)



§§ 95-48 through 95-53: Repealed by Session Laws 1993, c. 204, s. 1.

Article 6.

Separate Toilets for Sexes.

§§ 95‑48 through 95‑53:  Repealed by Session Laws 1993, c.  204, s.1.



§§ 95-54 through 95-69.7. Repealed by Session Laws 1981 (Regular Session, 1982), c. 1187, s. 1.

Article 7A.

Uniform Boiler and Pressure Vessel Act.

§§ 95‑54 through 95‑69.7.  Repealed by Session Laws 1981 (Regular Session, 1982), c. 1187, s. 1.



§ 95-69.8. Short title.

Article 7A.

Uniform Boiler and Pressure Vessel Act.

§ 95‑69.8.  Short title.

This Article shall be known as the Uniform Boiler and Pressure Vessel Act of North Carolina. (1975, c. 895, s. 1.)



§ 95-69.9. Definitions.

§ 95‑69.9.  Definitions.

(a)        The term "board" shall mean the North Carolina Board of Boiler and Pressure Vessel Rules.

(b)        The term "boiler" shall mean a closed vessel in which water is heated, steam is generated, steam is superheated, or any combination thereof, under pressure or vacuum by the direct or indirect application of heat. The term "boiler" shall also include fired units for heating or vaporizing liquids other than water where these units are complete within themselves.

(b1)      The term "Chief Inspector" shall mean the individual appointed by the Commissioner to hold the office of Chief of the Boiler Safety Bureau within the Department of Labor. The Chief Inspector serves as the North Carolina member on the National Board of Boiler and Pressure Vessel Inspectors.

(c)        The term "Commissioner" shall mean the North Carolina Commissioner of Labor.

(d)        Repealed by Session Laws 2005‑453, s. 1.

(d1)      The term "Deputy Inspector" shall mean any Boiler and Pressure Vessel Inspector who is employed by the Department of Labor and is subordinate to the Chief Inspector.

(e)        The term "inspection certificate" or "certificate of inspection" shall mean certification by the Chief Inspector that a boiler or pressure vessel is in compliance with the rules and regulations adopted under this Article.

(f)         The term "inspector's commission" shall mean a written authorization by the Commissioner for a person who has met the qualifications set out in this Article to conduct inspections of boilers and pressure vessels.

(f1)       The term "National Board" shall mean the National Board of Boiler and Pressure Vessel Inspectors.

(f2)       The term "person" shall mean any individual, association, partnership, firm, corporation, private organization, or the State of North Carolina or any political subdivision of the State or any unit of local government.

(g)        The term "pressure vessel" shall mean a vessel in which the pressure is obtained from an indirect source or by the application of heat from an indirect source or a direct source, other than those included within the term "boiler". (1975, c. 895, s. 2; 1993, c. 351, s. 1; 2005‑453, s. 1.)



§ 95-69.10. Application of Article; exemptions.

§ 95‑69.10.  Application of Article; exemptions.

(a)        This Article shall apply to all boilers and pressure vessels constructed, used, or designed for operation in this State including all new and existing installations which are operated in connection with business buildings, institutional buildings, industrial buildings, assembly buildings, educational buildings, public residential buildings, recreation buildings, other public buildings, and water supplies. This Article shall also apply to boilers and hot water supply tanks, and heaters located in hotels, motels, tourist courts, camps, cottages, resort lodges, and similar places whenever the owner or operator advertises in any manner for transit patronage, or solicits such business for temporary abode by transit patrons.

(b)        This Article shall not apply to:

(1)        Boilers and pressure vessels owned or operated by the federal government, unless the agency in question has asked for coverage by this Article.

(2)        Pressure vessels used for transportation or storage of compressed gases when constructed in compliance with the specifications of the United States Department of Transportation and when charged with gas marked, maintained, and periodically requalified for use, as required by appropriate regulations of the United States Department of Transportation.

(3)        Portable pressure vessels used for agricultural purposes only or for pumping or drilling in an open field for water, gas or coal, gold, talc, or other minerals and metals.

(4)        Boilers and pressure vessels which are located in private residences or in apartment houses of less than six families.

(5)        Repealed by Session Laws 2007‑231, s. 1, effective July 18, 2007.

(6)        Air tanks located on vehicles licensed under the rules and regulations of other state authorities operating under rules and regulations substantially similar to those of this State and used for carrying passengers or freight within interstate commerce.

(7)        Air tanks installed on right‑of‑way of railroads and used directly in the operation of trains.

(8)        Any of the following pressure vessels that do not exceed the listed limitations if the vessel is not equipped with a quick actuating closure:

a.         Five cubic feet in volume and 250 psig.

b.         Three cubic feet in volume and 350 psig.

c.         One and one‑half cubic feet in volume and 600 psig.

d.         An inside diameter of six inches with no limitation on pressure.

(9)        Pressure vessels operating at a working pressure not exceeding 15 psig.

(10)      Pressure vessels with a nominal water capacity not exceeding 120 gallons and containing water under pressure at temperatures not exceeding 120° F, including those containing air, the compression of which serves as a cushion.

(11)      Boilers and pressure vessels on railroad steam locomotives that are subject to federal railway safety regulations pursuant to 49 C.F.R. § 230.

(12)      Repealed by Session Laws 1985, c. 620, s. 2.

(13)      Coil‑type hot water supply boilers, generally referred to as steam jennies, where the water can flash into steam when released directly to the atmosphere through a manually operated nozzle and where adequate safety relief valves and controls are installed on them, provided none of the following limitations are exceeded:

a.         There is no drum, header, or other steam space.

b.         No steam is generated within the coil.

c.         Maximum 1 inch tube size.

d.         Maximum ¾ inch nominal pipe size.

e.         Maximum 6 gallon nominal water storage capacity.

f.          Water temperature of 350°F.

(14)      Pressure vessels containing water at a temperature not exceeding 110 degrees fahrenheit except that this provision shall not exclude hydropneumatic pressure vessels from regulation.

(15)      An air tank that does not exceed eight cubic feet in volume that is installed on a service vehicle.

(16)      Autoclaves in medical offices and hospitals that are less than five cubic feet in volume, even if they are equipped with a quick actuating closure.

(17)      Coil‑type hot water supply boilers of the instantaneous type where adequate safety relief valves and controls are installed if none of the following limitations are exceeded:

a.         There is no drum, header, or other steam space.

b.         No steam is generated within the coil.

c.         Maximum one‑inch tube size.

d.         Maximum three‑quarter‑inch nominal pipe size.

e.         Maximum six‑gallon nominal water storage capacity.

f.          Water temperature not to exceed 250°F.

g.         Maximum heat input does not exceed 400,000 Btu/hr or 110 kW.

h.         Maximum pressure of 260 psig.

(18)      Toy boilers, if all of the following apply:

a.         The water containing volume of the boiler is less than one quart.

b.         The operating pressure does not exceed 15 psig.

c.         The maximum outside diameter of the shell is no greater than six inches.

d.         The boiler is manually fired by solid fuels.

(19)      Pressure vessels associated with electrical apparatus in electrical switchyards if the pressure vessels have proper pressure relief devices.

(20)      Carbon dioxide tanks used in beverage dispensing service.

(c)        The construction and inspection requirements established by the Department of Labor shall not apply to hot water supply boilers which are directly fired with oil, gas or electricity, or hot water supply tanks heated by steam or any other indirect means, which do not exceed any of the following limitations:

(1)        Heat input of 200,000 Btu/hr or 58.6 kW.

(2)        Repealed by Session Laws 2005‑453, s. 2.

(3)        Nominal water capacity of 120 gallons.

provided that they are equipped with ASME Code and National Board certified safety relief valves.

(d)        The construction requirements established by the Department of Labor shall not apply to pressure vessels installed in this State prior to December 31, 1981, that:

(1)        Are of one‑piece, unwelded, forged construction;

(2)        Are constructed before January 1, 1981, and operating or could be operated, under the laws of any state or Canadian Province that has adopted one or more sections of the ASME Code;

(3)        Are transferred into this State without a change of ownership; and

(4)        Are determined by the Chief Inspector to be constructed under standards substantially equivalent to those established by the department at the time of transfer;

provided that they are equipped with ASME Code and National Board certified safety relief valves.

(e)        The construction requirements established by the Department of Labor shall not apply to pressure vessels installed in this State prior to December 31, 1984, that:

(1)        Are manufactured from gray iron casting material, as specified by the American Society for Testing and Materials, (ASTM) 48‑60T/30;

(2)        Are constructed before December 31, 1967, and operating or could be operated, under the laws of any state or Canadian Province that has adopted one or more sections of the ASME Boiler and Pressure Vessel Code;

(3)        Are transferred into this State without a change of ownership; and

(4)        Are determined by the Chief Inspector to be constructed under standards substantially equivalent to those established by the department at the time of transfer;

provided that they are equipped with ASME Code and National Board certified safety relief valves.

(f)         The construction requirements established by the Department of Labor shall not apply to hydropneumatic tanks installed or operated by a community water system prior to January 1, 1986.

(g)        The inspection requirements established by the Department of Labor shall not apply to pressure vessels used for transportation or storage of liquefied petroleum gas that are subject to inspection in accordance with the requirements established by the Department of Agriculture and Consumer Services. (1975, c. 895, s. 3; 1979, c. 920, ss. 1, 2; 1981, c. 591; 1983, c. 654; 1985, c. 620, ss. 1, 2; c. 629; 1993, c. 351, s. 2; 2005‑453, s. 2; 2007‑231, s. 1.)



§ 95-69.11. Powers and duties of Commissioner.

§ 95‑69.11.  Powers and duties of Commissioner.

The Commissioner of Labor is hereby charged, directed, and empowered:

(1)        To adopt, modify, or revoke rules governing the construction, operation, and use of boilers and pressure vessels, including, where necessary, requirements for fencing to prevent unauthorized persons from coming in contact with boilers and pressure vessels or the systems they are connected to.

(2)        To delegate to the Chief Inspector any powers, duties, and responsibilities that the Commissioner determines will best serve the public interest in the safe operation of boilers and pressure vessels, and to supervise the Chief Inspector in the performance of those duties.

(3)        To enforce rules adopted under authority of this Article.

(4)        To inspect boilers and pressure vessels covered under this Article.

(5)        To issue inspection certificates to those boilers and pressure vessels found in compliance with this Article.

(6)        To enjoin violations of this Article in the civil and criminal courts of this State.

(7)        To keep adequate records of the type, dimensions, age, conditions, pressure allowed upon, location, and date of the last inspection of all boilers and pressure vessels to which this Article applies.

(8)        To require such periodic reports from inspectors, owners, and operators of boilers and pressure vessels as he deems appropriate in carrying out the purposes of this Article.

(9)        To have free access, without notice, to any location in this State, during reasonable hours, where a boiler or pressure vessel is being built, installed, or operated for the purpose of ascertaining whether such boiler or pressure vessel is built, installed, or operated in accordance with the provisions of this Article.

(10)      To investigate serious accidents involving boilers and pressure vessels to determine the causes of the accidents, and to have full subpoena powers in conducting the investigation.

(11)      To establish reasonable fees for the inspection and issuance of inspection certificates for boilers and pressure vessels that are in use.

(12)      To establish reasonable fees for the examination and certification of inspectors.

(13)      To appoint qualified individuals to the Board of Boiler and Pressure Vessel Rules.

(14)      To perform inspections and audits relating to the construction and repair of boilers and pressure vessels and to establish and collect fees for these activities.

(15)      To order the payment of civil penalties provided by this section.

(16)      To require that before any boiler or pressure vessel that is subject to this Article is transferred into the State, or is moved from one location to another within the State, the owner or the owner's authorized agent shall file with the Commissioner a written notice of intent to do so and the type of device involved and provide a copy of the specifications, previous inspection documents, or other information that the Commissioner deems necessary to determine whether the boiler or pressure vessel is in compliance with the provisions of this Article and the rules adopted under this Article. (1975, c. 895, s. 4; 1985, c. 620, s. 3; 1993, c. 351, s. 3; 2005‑453, s. 3.)



§ 95-69.12. Boiler Safety Bureau established.

§ 95‑69.12.  Boiler Safety Bureau established.

There is established a Boiler Safety Bureau within the Department of Labor. The Commissioner shall appoint a Chief Inspector of the Boiler Safety Bureau and any other employees that the Commissioner deems necessary to assist the Chief Inspector in administering the provisions of this Article and the rules adopted under this Article. (1975, c. 895, s. 5; 1981 (Reg. Sess., 1982), c. 1187, ss. 2, 3; 2005‑453, s. 4.)



§ 95-69.13. Board of Boiler and Pressure Vessels Rules created; appointment, terms, compensation and duties.

§ 95‑69.13.  Board of Boiler and Pressure Vessels Rules created; appointment, terms, compensation and duties.

(a)        There is hereby created the North Carolina Board of Boiler and Pressure Vessels Rules consisting of nine members appointed by the Commissioner for a term of five years each. Of these nine appointed members, one shall be a representative of the owners and users of steam boilers within this State, one a representative of boiler manufacturers within this State, one a representative of boilermakers within this State who has had not less than five years' practical experience as a boilermaker, one shall be a representative of the owners or users of pressure vessels within the State, one shall be a representative of the pressure vessel manufacturers within the State, one a representative of boiler inspection and insurance companies authorized to insure boilers and pressure vessels within the State, one a representative of the antique boiler owners and operators in this State, one a contractor holding a Group I North Carolina Heating License, and one a mechanical engineer on the faculty of a recognized engineering college or a licensed professional engineer having boiler and pressure vessel experience. The Commissioner of Labor shall serve as chair. The Chief Inspector shall serve on the Board and in the absence of the Commissioner shall serve as chair.

(b)        The Board shall meet at least twice annually and shall be responsible for:

(1)        Studying and proposing rules and regulations, for adoption, modification or revocation by the Commissioner, governing the construction, installation, inspection, repair, alteration, use and operation of boilers and pressure vessels in this State. The rules and regulations so formulated shall conform as nearly as possible to the standards of the American Society of Mechanical Engineers.

(2)        Devise and proctor examinations covering this Article and the rules adopted under this Article to applicants seeking a commission as inspectors of boilers and pressure vessels in this State.

(2a)      Act as proctors during the administration of the National Board commissioning examination.

(3)        Issue, suspend, or revoke inspector's commissions as inspectors of boilers and pressure vessels within this State. Whenever action is taken under this section to suspend or revoke a commission, the affected party shall be given notice of the availability of an administrative hearing and of judicial review in accordance with Chapter 150B of the General Statutes, the Administrative Procedure Act.

(c)        The members of the Board shall serve without salary but shall be paid a subsistence and travel allowance as established in accordance with Chapter 138 of the General Statutes. (1975, c. 895, s. 6; 1977, c. 788; 1981 (Reg. Sess., 1982), c. 1187, s. 4; 1983, c. 717, s. 16; 1985, c. 620, s. 5; 2005‑453, s. 5.)



§ 95-69.14. Rules and regulations governing the construction, operation and use of boilers and pressure vessels.

§ 95‑69.14.  Rules and regulations governing the construction, operation and use of boilers and pressure vessels.

The Commissioner, after consultation with the Board, may adopt, modify, or revoke any rules and regulations governing the construction, installation, repair, alteration, inspection, use, and operation of boilers and pressure vessels as the Commissioner deems appropriate to insure the safe operation and avoidance of injury to person or property from boilers and pressure vessels. The rules and regulations will conform as nearly as possible to the standards of the American Society of Mechanical Engineers and the amendments and interpretations of those engineering standards.

The procedure for the adoption, modification, or revocation of the rules and regulations shall be in accordance with Chapter 150B of the General Statutes, the Administrative Procedure Act. (1975, c. 895, s. 7; 1985, c. 620, s. 4; 1987, c. 827, s. 1; 2005‑453, s. 6.)



§ 95-69.15. Classification of inspectors; qualifications; examinations; inspector's commission.

§ 95‑69.15.  Classification of inspectors; qualifications; examinations; inspector's commission.

(a)        There shall be three types of inspectors authorized to conduct inspections and report their findings to the Chief Inspector under this Article:

(1)        Boiler and Pressure Vessel Inspector or Deputy Inspector.  Shall be a qualified individual, employed by the Department of Labor and appointed by the Commissioner, to assist in conducting inspections under this Article and report on the suitability of boilers and pressure vessels so inspected.

(2)        Special Inspector or Insurance Inspector.  Shall be a qualified individual regularly employed by an insurance company authorized to insure in this State against injury to person or property or both from explosions and accidents involving boilers and pressure vessels. Special Inspectors shall not include employees of private contract inspection agencies.

(3)        Owner‑User Inspectors.  Shall be a qualified individual employed on a full‑time basis by a company operating pressure vessels for its own use and not for resale, and maintains an established inspection program for periodic inspection of pressure vessels owned or used by that company and where such inspection program is under the supervision of one or more engineers having qualifications satisfactory to the Commissioner.

(b)        Inspector's Commission.  Any company authorized to insure in this State against loss to person or property as a result of an explosion or accident involving boilers and pressure vessels or operating boilers or pressure vessels or both for its own use and not for resale, may apply for the issuance of an inspector's commission for an individual within its employ who has a commission from the National Board.

A North Carolina commission authorizes an inspector to make inspections on boilers and pressure vessels and report on the suitability of said boilers and pressure vessels to the Chief Inspector. Those inspectors holding commissions as special inspectors shall be limited to making inspections on boilers and pressure vessels insured by their employer. Owner‑user inspectors shall be limited to conducting inspections on boilers and pressure vessels operated by their respective employers.

A person seeking a commission from this State to conduct in‑service inspections of boilers and pressure vessels must take and pass an examination on this Article and the rules adopted pursuant to this Article prior to receiving the commission. Any person who has had a commission in this State but who has been inactive for more than one year must take or retake and pass the State examination before conducting further in‑service inspections of boilers and pressure vessels.

(c)        Repealed by Session Laws 2007, c. 231, s. 2, effective July 18, 2007. (1975, c. 895, s. 8; 2005‑453, s. 7; 2007‑231, s. 2.)



§ 95-69.16. Inspection certificate required.

§ 95‑69.16.  Inspection certificate required.

All boilers and pressure vessels subject to the provisions of this Article shall be inspected by a commissioned inspector. The Commissioner may determine both the frequency and the method of inspection. In determining the frequency of inspection, the Commissioner shall give due consideration to the hazard involved and the need for the protection of the public. The method of inspection must provide an adequate procedure to insure the safety of individuals likely to be injured by an explosion or accident involving a boiler or pressure vessel.

No boiler or pressure vessel may be operated without an inspection certificate, except pressure vessels being operated under an owner‑user provision where administrative procedures of equal safety and competency have been approved by the Board and Commissioner. No more than 60 days grace period may be granted beyond the certificate expiration date. (1975, c. 895, s. 9; 1993, c. 351, s. 4; 2005‑453, s. 8; 2007‑231, s. 3.)



§ 95-69.17. Noncomplying devices; appeal.

§ 95‑69.17.  Noncomplying devices; appeal.

(a)        If the Commissioner determines that a boiler or pressure vessel is subject to the provisions of this Article and that the operation of the boiler or pressure vessel is exposing the public to an unsafe condition likely to result in serious personal injury or property damage, the Commissioner may immediately order in writing that the use of the boiler or pressure vessel be stopped or limited until the Commissioner determines that the boiler or pressure vessel has been made safe for operation.

(b)        If the Commissioner determines that the provisions of this Article or the rules adopted pursuant to this Article have not been complied with, the Commissioner may refuse to issue or renew or may revoke, suspend, or amend an inspection certificate.

(c)        Whenever action is taken under this section, the affected party shall be given notice of the availability of an administrative hearing and of judicial review in accordance with Chapter 150B of the General Statutes, the Administrative Procedure Act. (1975, c. 895, s. 10; 1987, c. 827, s. 263; 1993, c. 351, s. 5; 2005‑453, s. 9.)



§ 95-69.18. Operation without inspection certificate; operation not in compliance with this Article; operation after nonissuance or revocation of certificate.

§ 95‑69.18.  Operation without inspection certificate; operation not in compliance with this Article; operation after nonissuance or revocation of certificate.

(a)        No person may operate or permit to be operated any boiler or pressure vessel subject to the provisions of this Article without a valid inspection certificate unless the absence of a valid inspection certificate is the result of the Commissioner's failure to inspect the device.

(b)        No person may operate or permit to be operated any boiler or pressure vessel subject to the provisions of this Article other than in accordance with this Article and the rules adopted pursuant to this Article.

(c)        No person may operate or permit to be operated any boiler or pressure vessel subject to the provisions of this Article after the Commissioner has refused to issue or has revoked the inspection certificate for the boiler or pressure vessel. (1975, c. 895, s. 11; 1993, c. 539, s. 665; 1994, Ex. Sess., c. 24, s. 14(c); 2005‑453, s. 10.)



§ 95-69.19. Violations; civil penalties; appeals.

§ 95‑69.19.  Violations; civil penalties; appeals.

(a)        Any person who violates G.S. 95‑69.18(a) or (b) (operation without inspection certificate; operation not in accordance with Article or rules and regulations) shall be subject to a civil penalty not to exceed two hundred fifty dollars ($250.00) for each day each boiler or pressure vessel is so operated or used.

(b)        Any person who violates G.S. 95‑69.18(c) (operation after refusal to issue or after revocation of inspection certificate) shall be subject to a civil penalty not to exceed five hundred dollars ($500.00) for each day any such boiler or pressure vessel is so operated or used.

(c)        In determining the amount of any penalty ordered under authority of this section, the Commissioner shall give due consideration to the appropriateness of the penalty with respect to the size of the business of the person being charged, the gravity of the violation, the good faith of the person, and the record of previous violations.

(d)        The determination of the amount of the penalty by the Commissioner shall be final, unless within 15 days after receipt of notice thereof by certified mail with return receipt, by signature confirmation as provided by the U.S. Postal Service, by a designated delivery service authorized pursuant to 26 U.S.C. § 7502(f)(2) with delivery receipt, or via hand delivery, the person charged with the violation takes exception to the determination in which event the final determination of the penalty shall be made in an administrative proceeding and in a judicial proceeding pursuant to Chapter 150B of the General Statutes, the Administrative Procedure Act.

(e)        The Commissioner may file in the office of the clerk of the superior court of the county where the violation occurred or where the person against whom a civil penalty has been ordered resides, or if a corporation is involved in the county where the corporation maintains its principal place of business, a certified copy of a final order of the Commissioner unappealed from, or of a final order of the Commissioner affirmed upon appeal. Upon filing of the final order, the clerk of superior court shall enter judgment in accordance with the order and notify the parties. The judgment shall have the same force and effect as a judgment by the superior court of the General Court of Justice. (2005‑453, s. 11; 2007‑231, s. 6.)



§ 95-69.20. Violations; criminal penalties.

§ 95‑69.20.  Violations; criminal penalties.

(a)        Any person who knowingly and willfully misrepresents himself as an authorized inspector administering or enforcing the provisions of this Article or the rules adopted pursuant to this Article shall be guilty of a Class 2 misdemeanor.

(b)        Any person knowingly making a material and false statement, representation, or certification in any application, record, report, plan, or any other document filed or required to be maintained pursuant to this Article or the rules adopted pursuant to this Article shall be guilty of a Class 2 misdemeanor. (2005‑453, s. 12.)



§§ 95-70 through 95-72: Repealed by Session Laws 1975, c. 412, s. 1.

Article 8.

Bureau of Labor for the Deaf.

§§ 95‑70 through 95‑72:  Repealed by Session Laws 1975, c.  412, s. 1.



§ 95-73. Collections out of State to avoid exemptions forbidden.

Article 9.

Earnings of Employees in Interstate Commerce.

§ 95‑73.  Collections out of State to avoid exemptions forbidden.

No resident creditor or other holder of any book account, negotiable instrument, duebill or other monetary demand arising out of contract, due by or chargeable against any resident wage earner or other salaried employee of any railway corporation or other corporation, firm, or individual engaged in interstate business shall send out of the State, assign, or transfer the same, for value or otherwise, with intent to thereby deprive such debtor of his personal earnings and property exempt by law from application to the payment of his debts under the laws of the State of North Carolina, by instituting or causing to be instituted thereon against such debtor, in any court outside of this State, in such creditor's own name or in the name of any other person, any action, suit, or proceeding for the attachment or garnishment of such debtor's earnings in the hands of his employer, when such creditor and debtor and the railway corporation or other corporation, firm, or individual owing the wages or salary intended to be reached are under the jurisdiction of the courts of this State. (1909, c. 504, s. 1; C.S., s. 6568.)



§ 95-74. Resident not to abet collection out of State.

§ 95‑74.  Resident not to abet collection out of State.

No person residing or sojourning in this State shall counsel, aid, or abet any violation of the provisions of G.S. 95‑73. (1909, c. 504, s. 2; C.S., s. 6569.)



§ 95-75. Remedies for violation of § 95-73 or 95-74; damages; indictment.

§ 95‑75.  Remedies for violation of § 95‑73 or 95‑74; damages; indictment.

Any person violating any provisions of G.S. 95‑73 or 95‑74 shall be answerable in damages to any debtor from whom any book account, negotiable instrument, duebill, or other monetary demand arising out of contract shall be collected, or against whose earnings any warrant of attachment or notice of garnishment shall be issued, in violation of the provisions of G.S. 95‑73, to the full amount of the debt thus collected, attached, or garnisheed, to be recovered by civil action in any court of competent jurisdiction in this State; and any person so offending shall likewise be guilty of a Class 3 misdemeanor, punishable only by a fine of not more than two hundred dollars ($200.00). (1909, c. 504, s. 3; C.S., s. 6570; 1993, c. 539, s. 666; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 95-76. Institution of foreign suit, etc., evidence of intent to violate.

§ 95‑76.  Institution of foreign suit, etc., evidence of intent to violate.

In any civil or criminal action instituted in any court of competent jurisdiction in this State for any violation of the provisions of G.S. 95‑73 and 95‑74, proof of the institution or prosecution of any action, suit, or proceeding in violation of the provisions of G.S. 95‑73, or the issuance of service therein of any warrant of attachment, notice, or garnishment or other like writ for the garnishment of earnings of the defendant therein, or of the payment by the garnishee therein of any final judgment rendered in any such action, suit, or proceeding shall be deemed prima facie evidence of the intent of the creditor or other holder of the debt sued upon to deprive such debtor of his personal earnings and property exempt from application to the payment of his debts under the laws of this State, in violation of the provisions of this Article. (1909, c. 504, s. 4; C.S., s. 6571.)



§ 95-77. Construction of Article.

§ 95‑77.  Construction of Article.

No provision of this Article shall be so construed as to deprive any person entitled to its benefits of any legal or equitable remedy already possessed under the laws of this State. (1909, c. 504, s. 5; C.S., s. 6572.)



§ 95-78. Declaration of public policy.

Article 10.

Declaration of Policy as to Labor Organizations.

§ 95‑78.  Declaration of public policy.

The right to live includes the right to work. The exercise of the right to work must be protected and maintained free from undue  restraints and coercion. It is hereby declared to be the public policy of North Carolina that the right of persons to work shall not be denied or abridged on account of membership or nonmembership in any labor union or labor organization or association. (1947, c. 328, s. 1.)



§ 95-79. Certain agreements declared illegal.

§ 95‑79.  Certain agreements declared illegal.

Any agreement or combination between any employer and any  labor union or labor organization whereby persons not members of such union or organization shall be denied the right to work for said employer, or whereby such membership is made a condition of employment or continuation of employment by such employer, or whereby any such union or organization acquires an employment monopoly in any enterprise, is hereby declared to be against the public policy and an illegal combination or conspiracy in restraint of trade or commerce in the State of North Carolina. (1947, c. 328, s. 2.)



§ 95-80. Membership in labor organization as condition of employment prohibited.

§ 95‑80.  Membership in labor organization as condition of employment prohibited.

No person shall be required by an employer to become or remain a member of any labor union or labor organization as a condition of employment or continuation of employment by such employer. (1947, c. 328, s. 3.)



§ 95-81. Nonmembership as condition of employment prohibited.

§ 95‑81.  Nonmembership as condition of employment prohibited.

No person shall be required by an employer to abstain or refrain from membership in any labor union or labor organization as a  condition of employment or continuation of employment. (1947, c. 328, s. 4.)



§ 95-82. Payment of dues as condition of employment prohibited.

§ 95‑82.  Payment of dues as condition of employment prohibited.

No employer shall require any person, as a condition of employment or continuation of employment, to pay any dues, fees, or other charges of any kind to any labor union or labor organization. (1947, c. 328, s. 5.)



§ 95-83. Recovery of damages by persons denied employment.

§ 95‑83.  Recovery of damages by persons denied employment.

Any person who may be denied employment or be deprived of  continuation of his employment in violation of G.S. 95‑80, 95‑81 and 95‑82 or of one or more of such sections, shall be entitled to recover from such employer and from any other person, firm, corporation, or association acting in concert with him by appropriate action in the courts of this State such damages as he may have sustained by reason of such denial or deprivation of employment. (1947, c. 328, s. 6.)



§ 95-84. Application of Article.

§ 95‑84.  Application of Article.

The provisions of this Article shall not apply to any lawful contract in force on the effective date hereof but they shall apply in all respects to contracts entered into thereafter and to any renewal or extension of any existing contract. (1947, c. 328, s. 7.)



§§ 95-85 through 95-96: Repealed by Session Laws 1979, c. 839, s. 2.

Article 11.

Minimum Wage Act.

§§ 95‑85 through 95‑96:  Repealed by Session Laws 1979, c.  839, s. 2.



§ 95-97: Repealed by Session Laws 1998-217, s. 26.

Article 12.

Units of Government and Labor Unions, Trade Unions, and Labor Organizations, and Public Employee Strikes.

§ 95‑97:  Repealed by Session Laws 1998‑217, s.  26.



§ 95-98. Contracts between units of government and labor unions, trade unions or labor organizations concerning public employees declared to be illegal.

§ 95‑98.  Contracts between units of government and labor unions, trade unions or labor organizations concerning public employees declared to be illegal.

Any agreement, or contract, between the governing authority of any city, town, county, or other municipality, or between any agency, unit, or instrumentality thereof, or between any agency, instrumentality, or institution of the State of North Carolina, and any labor union, trade union, or labor organization, as bargaining agent for any public employees of such city, town, county or other municipality, or agency or instrumentality of government, is hereby declared to be against the public policy of the State, illegal, unlawful, void and of no effect. (1959, c. 742.)



§ 95-98.1. Strikes by public employees prohibited.

§ 95‑98.1.  Strikes by public employees prohibited.

Strikes by public employees are hereby declared illegal and against the public policy of this State. No person holding a position either full‑ or part‑time by appointment or employment with the State of North Carolina or in any county, city, town or other political subdivision of the State of North Carolina, or in any agency of any of them, shall willfully participate in a strike by public employees. (1981, c. 958, s. 1.)



§ 95-98.2. Strike defined.

§ 95‑98.2.  Strike defined.

The word "strike" as used herein shall mean a cessation or deliberate slowing down of work by a combination of persons as a means of enforcing compliance with a demand upon the employer, but shall not include protected activity under Article 16 of this Chapter: Provided, however, that nothing herein shall limit or impair the right of any public employee to express or communicate a complaint or opinion on any matter related to the conditions of public employment so long as the same is not designed to and does not interfere with the full, faithful, and proper performance of the duties of employment. (1981, c. 958, s. 1.)



§ 95-99. Penalty for violation of Article.

§ 95‑99.  Penalty for violation of Article.

Any violation of the provisions of this Article is hereby declared to be a Class 1 misdemeanor. (1959, c. 742; 1993, c. 539, s. 667; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 95-100. No provisions of Article 10 of Chapter 95 applicable to units of government or their employees.

§ 95‑100.  No provisions of Article 10 of Chapter 95 applicable to units of government or their employees.

The provisions of Article 10 of Chapter 95 of the General Statutes shall not apply to the State of North Carolina or any agency, institution, or instrumentality thereof or the employees of same nor shall the provisions of Article 10 of Chapter 95 of the General Statutes apply to any public employees or any employees of any town, city, county or other municipality or the agencies or instrumentalities thereof, nor shall said Article apply to employees of the State or any agencies, instrumentalities or institutions thereof or to any public employees whatsoever. (1959, c. 742.)



§ 95-101. Definition.

Article 13.

Payments to or for Benefit of Labor Organizations.

§ 95‑101.  Definition.

As used in this Article, the term "labor organization" means any organization of any kind, or any agency or employee representation committee or plan, in which employee or employees participate and which exists for the purpose in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours of employment, or conditions of work. (1963, c. 244.)



§ 95-102. Certain payments to and agreements to pay labor organizations unlawful.

§ 95‑102.  Certain payments to and agreements to pay labor organizations unlawful.

It shall be unlawful for any carrier or shipper of property or any association of such carriers or shippers to agree to pay, or to pay, to or for the benefit of a labor organization, directly or indirectly, any charge by reason of the placing upon, delivery to, or movement by rail, or by a railroad car, of a motor vehicle, trailer, or container which is also capable of being moved or propelled upon the highways and any such agreement shall be void and unenforceable. (1963, c. 244.)



§ 95-103. Acceptance of such payments unlawful.

§ 95‑103.  Acceptance of such payments unlawful.

It shall be unlawful for any labor organization to accept or receive from any carrier or shipper of property, or any association of such carriers or shippers, any payment described in G.S. 95‑102 above. (1963, c. 244.)



§ 95-104. Penalty.

§ 95‑104.  Penalty.

Any person, firm, corporation, association or partnership which or who agrees to pay, or does pay, or agrees to receive, or does receive, any payment described in this Article shall be guilty of a Class 3 misdemeanor and shall only be fined not less than one hundred dollars ($100.00), nor more than one thousand dollars ($1,000) for each offense.  Each act of violation, and each day during which such an agreement remains in effect, shall constitute a separate offense. (1963, c. 244; 1993, c. 539, s. 668; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 95-105: Repealed upon adoption of rule pursuant to G.S. 95-100.5(20), effective July 1, 2003.

Article 14.

Inspection Service Fees.

§ 95‑105:  Repealed upon adoption of rule pursuant to G.S. 95-100.5(20), effective July 1, 2003.



§ 95-106: Repealed upon adoption of rule pursuant to G.S. 95-100.5(20), effective July 1, 2003.

§ 95‑106:  Repealed upon adoption of rule pursuant to G.S. 95-100.5(20), effective July 1, 2003.



§ 95-107. Assessment and collection of fees; certificates of safe operation.

§ 95‑107.  Assessment and collection of fees; certificates of safe operation.

The assessment of the fees adopted by the Commissioner pursuant to G.S. 95‑69.11, 95‑110.5, 95‑111.4 and 95‑120 shall be made against the owner or operator of the equipment and may be collected at the time of inspection. If the fees are not collected at the time of inspection, the Department must bill the owner or operator of the equipment for the amount of the fee assessed for the inspection of the equipment and the amount assessed is payable by the owner or operator of the equipment upon receipt of the bill. Certificates of safe operation may be withheld by the Department of Labor until such time as the assessed fees are collected. (1975, c. 777, s. 3; 1995, c. 217, s. 1; 2001‑427, s. 11(c); 2005‑347, s. 6; 2005‑453, s. 13.)



§ 95-108. Disposition of fees.

§ 95‑108.  Disposition of fees.

All fees collected by the Department of Labor pursuant to G.S. 95‑69.11, 95‑110.5, 95‑111.4 and 95‑120 shall be deposited with the State Treasurer and shall be used exclusively for inspection and certification purposes. (1975, c. 777, s. 4; 2001‑427, s. 11(d); 2005‑347, s. 7; 2005‑453, s. 14.)



§ 95-109. Repealed by Session Laws 1985 (Reg. Sess., 1986), c. 990, s. 3.

§ 95‑109.  Repealed by Session Laws 1985 (Reg. Sess., 1986), c. 990, s. 3.



§ 95-110. Reserved for future codification purposes.

§ 95‑110.  Reserved for future codification purposes.



§ 95-110.1. Short title and legislative purpose.

Article 14A.

Elevator Safety Act of North Carolina.

§ 95‑110.1.  Short title and legislative purpose.

(a) This Article shall be known as the Elevator Safety Act of North Carolina.

(b) The General Assembly finds that the use of unsafe and defective lifting devices imposes a substantial probability of serious and preventable injury to employees and the public exposed to unsafe conditions and that prevention of these injuries and protection of employees and the public from unsafe conditions is in the best interests and welfare of the people of the State. (1985 (Reg. Sess., 1986), c. 990, s. 1.)



§ 95-110.2. Scope.

§ 95‑110.2.  Scope.

This Article shall govern the design, construction, installation, plans review, testing, inspection, certification, operation, use, maintenance, alteration, relocation and investigation of accidents involving:

(1) Elevators, dumbwaiters, escalators, and moving walks;

(2) Personnel hoists;

(3) Inclined stairway chair lifts;

(4) Inclined and vertical wheelchair lifts;

(5) Manlifts; and

(6) Special equipment.

This Article shall not apply to devices and equipment located and operated in a single family residence, to conveyors and related equipment within the scope of the American National Standard Safety Standard for Conveyors and Related Equipment (ANSI/ASME B20.1) constructed, installed and used exclusively for the movement of materials, or to mining equipment specifically covered by the Federal Mine Safety and Health Act or the Mine Safety and Health Act of North Carolina or the rules and regulations adopted pursuant thereto. (1985 (Reg. Sess., 1986), c. 990, s. 1.)



§ 95-110.3. Definitions.

§ 95‑110.3.  Definitions.

(a) The term "Commissioner" shall mean the North Carolina  Commissioner of Labor or his authorized representative.

(b) The term "Director" shall mean the Director of the Elevator and Amusement Device Division of the North Carolina Department of Labor.

(c) The term "dumbwaiter" shall mean a hoisting and lowering mechanism equipped with a car or platform which moves in guides in a substantially vertical direction, the floor area of which does not exceed nine square feet, the total inside height of which, whether or not provided with fixed or removable shelves, does not exceed four feet, the capacity of which does not exceed 500 pounds, and which is used exclusively for carrying materials.

(d) The term "elevator" shall mean a hoisting and lowering mechanism equipped with a car or platform which moves in guides, and which serves two or more floors of a building or structure.

(e) The term "escalator" shall mean a power driven, inclined continuous stairway used for raising and lowering passengers.

(f) The term "inclined stairway chair lift" shall mean a hoisting  and lowering mechanism with one or more chairs or a platform for one or more wheelchairs installed on a stairway for the purpose of transporting a physically disabled person.

(g) The term "inclined or vertical wheelchair lift" shall mean a powered platform‑elevating device used to transport a physically disabled person in a wheelchair.

(h) The term "manlift" shall mean platforms or brackets and accompanying handholds, mounted on, or attached to, an endless belt operating vertically in one direction only and being supported by, and driven through, pulleys at the top and bottom and intended primarily for the conveyance of persons.

(i) The term "moving walk" shall mean a type of passenger carrying device on which passengers stand or walk and in which the passenger carrying surface remains parallel to its direction of motion and is uninterrupted.

(j) The term "operator" shall mean any person having direct control over the operation of any covered device or equipment.

(k) The term "owner" shall mean any person or authorized agent of  such person who owns a device or equipment subject to regulation under this Article, or in the event the device or equipment is leased, the lessee. The term "owner" also shall include the State of North Carolina or any political subdivision thereof or any unit of local government.

(l) The term "person" shall mean any individual, association, partnership, firm, corporation, private organization, or the State of North Carolina or any political subdivision thereof or any unit of local government.

(m) The term "personnel hoist" shall mean an elevator installed inside or outside of buildings during construction, alteration or demolition and used primarily to raise and lower workers and other persons connected with or related to the building project.

(n) The term "special equipment" shall mean any permanently or semi‑permanently located device, manually or power‑operated, used for moving or lifting person or persons and materials but not considered as an elevator, escalator, dumbwaiter, moving walk, personnel hoist, inclined stairway chair lift, inclined or vertical wheelchair lift, or manlift. Special equipment shall include, but not be limited to, manhoists, lift bridges, elevators which are used only for handling building materials and workmen during construction, and stage and orchestra lifts. (1985 (Reg. Sess., 1986), c. 990, s. 1.)



§ 95-110.4. Elevator and Amusement Device Division established.

§ 95‑110.4.  Elevator and Amusement Device Division established.

There is hereby created an Elevator and Amusement Device Division within the Department of Labor. The Commissioner shall appoint a director of the Elevator and Amusement Device Division and such other employees as the Commissioner deems necessary to assist the director in administering the provisions of this Article. (1985 (Reg. Sess., 1986), c. 990, s. 1.)



§ 95-110.5. Powers and duties of Commissioner.

§ 95‑110.5.  Powers and duties of Commissioner.

The Commissioner of Labor is hereby empowered:

(1)        To delegate to the Director of the Elevator and Amusement Device Division such powers, duties and responsibilities as the Commissioner determines will best serve the public interest in the safe operation of lifting devices and equipment;

(2)        To supervise the Director of the Elevator and Amusement Device Division;

(3)        To adopt, modify, or revoke such rules and regulations as are necessary for the purpose of carrying out the provisions of this Article including, but not limited to, those governing the design, construction, installation, plans review, testing, inspection, certification, operation, use, maintenance, alteration and relocation of devices and equipment subject to the provisions of this Article. The rules and regulations promulgated pursuant to this rulemaking authority shall conform with good engineering practice as evidenced generally by the most recent editions of the American National Standard Safety Code for Elevators, Dumbwaiters, Escalators and Moving Walks, the National Electrical Code, the American National Standard Safety Requirements for Personnel Hoists, the American National Standard Safety Code for Manlifts, the American National Standard Safety Standard for Conveyors and Related Equipment and similar codes promulgated by agencies engaged in research concerning strength of material, safe design, and other factors bearing upon the safe operation of the devices and equipment subject to the provisions of this Article. The rules and regulations may apply different standards to devices and equipment subject to this Article depending upon their date of installation. The rules and regulations for special equipment shall not adopt specifically any portion of the American National Standard Safety Code for Elevators, Dumbwaiters, Escalators and Moving Walks to inclined and vertical reciprocating conveyors;

(4)        To enforce rules and regulations adopted under authority of this Article;

(5)        To inspect and have tested for acceptance all new, altered or relocated devices or equipment subject to the provisions of this Article;

(6)        To make maintenance and periodic inspections and tests of all devices and equipment subject to the provisions of this Article as often as every six months;

(7)        To issue certificates of operation which certify for use such devices and equipment as are found to be in compliance with this Article and the rules and regulations promulgated thereunder;

(8)        To have free access, with or without notice, to the devices and equipment subject to the provisions of this Article, during reasonable hours, for purposes of inspection or testing;

(9)        To obtain an Administrative Search and Inspection Warrant in accordance with the provisions of Article 4A of Chapter 15 of the General Statutes;

(10)      To investigate accidents involving the devices and equipment subject to the provisions of this Article to determine the cause of such accident, and he shall have full subpoena powers in conducting such investigation;

(11)      To institute proceedings in the civil or criminal courts of this State, when a provision of this Article or the rules and regulations promulgated thereunder has been violated;

(12)      To issue a limited certificate of operation for any device or equipment subject to the provisions of this Article to allow the temporary or restricted use thereof;

(13)      To adopt, modify or revoke rules and regulations governing the qualifications of inspectors;

(14)      To grant exceptions from the requirements of the rules and regulations promulgated under authority of this Article and to permit the use of other devices when such exceptions and uses will not expose the public to an unsafe condition likely to result in serious personal injury or property damage;

(15)      To require that a construction permit must be obtained from the Commissioner before any device or equipment subject to the provisions of this Article is installed, altered or moved from one place to another and to require that the Commissioner must be supplied with whatever plans, diagrams or other data he deems necessary to determine whether or not the proposed construction is in compliance with the provisions of this Article and the rules and regulations promulgated thereunder;

(16)      To prohibit the use of any device or equipment subject to the provisions of this Article which is found upon inspection to expose the public to an unsafe condition likely to cause personal injury or property damage. Such device or equipment shall be made operational only upon the Commissioner's determination that such device or equipment has been made safe;

(17)      To order the payment of all civil penalties provided by this Article. Funds collected pursuant to a civil penalty order shall be deposited with the State Treasurer;

(18)      To require that any device or equipment subject to the provisions of this Article which has been out‑of‑service and not continuously maintained for one or more years shall not be returned to service without first complying with all rules and regulations governing existing installations; and

(19)      To coordinate enforcement and inspection activity relative to equipment, devices and operations covered by this Article in order to minimize duplication of liability or regulatory responsibility on the part of the employer or owner.

(20)      To establish fees not to exceed two hundred dollars ($200.00) for the inspection and issuance of certificates of operation for all devices and equipment subject to this Article upon installation or alteration, for each follow‑up inspection, and for annual periodic inspections thereafter. (1985 (Reg. Sess., 1986), c. 990, s. 1; 1995, c. 217, s. 2; 2001‑427, s. 11(e).)



§ 95-110.6. Noncomplying devices and equipment; appeal.

§ 95‑110.6.  Noncomplying devices and equipment; appeal.

(a) Whenever the Commissioner determines that a device or equipment is subject to the provisions of this Article, and that the operation of such device or equipment is exposing the public to an unsafe condition likely to result in serious personal injury or property damage, he may immediately order in writing that the use of the device or equipment be stopped or limited until such time as he determines that the device or equipment has been made safe for use by the public.

(b) Whenever the Commissioner determines that the provisions of this Article or the rules and regulations promulgated thereunder have not been complied with, he may refuse to issue or renew or may revoke, suspend or amend a certificate of operation.

(c) Whenever action is taken under this section, the affected party shall be given notice of the availability of an administrative hearing and of judicial review in accordance with Chapter 150B of the General Statutes, the Administrative Procedure Act. (1985 (Reg. Sess., 1986), c. 990, s. 1.)



§ 95-110.7. Operation without certificate; operation not in accordance with Article or rules and regulations; operation after refusal to issue or after revocation of certificate.

§ 95‑110.7.  Operation without certificate; operation not in accordance with Article or rules and regulations; operation after refusal to issue or after revocation of certificate.

(a) No person shall operate or permit to be operated or use any device or equipment subject to the provisions of this Article without a valid certificate of operation unless the absence of a valid certificate is the result of the Commissioner's failure to inspect such device.

(b) No person shall operate or permit to be operated or use any device or equipment subject to the provisions of this Article otherwise than in accordance with this Article and the rules and regulations promulgated thereunder.

(c) No person shall operate or permit to be operated or use any device or equipment subject to the provisions of this Article after the Commissioner has refused to issue or has revoked the certificate of operation for such device or equipment. (1985 (Reg. Sess., 1986), c. 990, s. 1.)



§ 95-110.8. Operation of unsafe device or equipment.

§ 95‑110.8.  Operation of unsafe device or equipment.

No person shall operate, permit to be operated or use any device or equipment subject to the provisions of this Article if such person knows or reasonably should know that such operation or use will expose the public to an unsafe condition which is likely to result in personal injury or property damage. (1985 (Reg. Sess., 1986), c. 990, s. 1.)



§ 95-110.9. Reports required.

§ 95‑110.9.  Reports required.

(a) The owner of any device or equipment regulated under the provisions of this Article, or his authorized agent, shall within 24 hours notify the Commissioner of each and every occurrence involving such device or equipment when:

(1)        The occurrence results in death or injury requiring medical treatment, other than first aid, by a physician. First aid means the one time treatment or observation of scratches, cuts not requiring stitches, burns, splinters and contusions or a diagnostic procedure, including examination and x‑rays, which does not ordinarily require medical treatment even though provided by a physician or other licensed personnel; or

(2)        The occurrence results in damage to the device indicating a  substantial defect in design, mechanics, structure or equipment, affecting the future safe operation of the device. No reporting is required in the case of normal wear and tear.

(b) The Commissioner, without delay, after notification and determination that an occurrence involving injury or damage as specified in subsection (a) has occurred, shall make a complete and thorough investigation of the occurrence. The report of the investigation shall be placed on file in the office of the division and shall give in detail all facts and information available. The owner may submit for inclusion in the file results of investigations independent of the department's investigation.

(c) No person, following an occurrence as specified in subsection (a), shall operate, attempt to operate, use or move or attempt to move such device or equipment, or part thereof, without the approval of the Commissioner, unless so as to prevent injury to any person or persons.

(d) No person, following an occurrence as specified in subsection (a), shall remove or attempt to remove from the premises any damaged or undamaged part of such device or equipment or repair or attempt to repair any damaged part necessary to a complete and thorough investigation. The department must initiate its investigation within 24 hours of being notified. (1985 (Reg. Sess., 1986), c. 990, s. 1.)



§ 95-110.10. Violations; civil penalties; appeals.

§ 95‑110.10.  Violations; civil penalties; appeals.

(a)        Any person who violates G.S. 95‑110.7(a) or (b) (Operation without certificate; operation not in accordance with Article or rules and regulations) shall be subject to a civil penalty not to exceed two hundred fifty dollars ($250.00) for each day each device or equipment is so operated or used.

(b)        Any person who violates G.S. 95‑110.7(c) (Operation after refusal to issue or after revocation of certificate) or G.S. 95‑110.9(c) (Reports required) shall be subject to a civil penalty not to exceed five hundred dollars ($500.00) for each day any such device or equipment is operated or used.

(c)        Any person who violates the provisions of G.S. 95‑110.9(d) (Reports required) shall be subject to a civil penalty not to exceed five hundred dollars ($500.00).

(d)        In determining the amount of any penalty ordered under authority of this section, the Commissioner shall give due consideration to the appropriateness of the penalty with respect to the size of the business of the person being charged, the gravity of the violation, the good faith of the person and the record of previous violations.

(e)        The determination of the amount of the penalty by the Commissioner shall be final, unless within 15 days after receipt of notice thereof by certified mail with return receipt, by signature confirmation as provided by the U.S. Postal Service, by a designated delivery service authorized pursuant to 26 U.S.C. § 7502(f)(2) with delivery receipt, or via hand delivery, the person charged with the violation takes exception to the determination in which event the final determination of the penalty shall be made in an administrative proceeding and in a judicial proceeding pursuant to Chapter 150B of the General Statutes, the Administrative Procedure Act.

(f)         The Commissioner may file in the office of the clerk of the superior court of the county wherein the person, against whom a civil penalty has been ordered, resides, or if a corporation is involved, in the county wherein the corporation maintains its principal place of business, or in the county wherein the violation occurred, a certified copy of a final order of the Commissioner unappealed from, or of a final order of the Commissioner affirmed upon appeal. Whereupon, the clerk of said court shall enter judgment in accordance therewith and notify the parties. Such judgment shall have the same effect, and all proceedings in relation thereto shall thereafter be the same, as though said judgment had been rendered in a suit duly heard and determined by the superior court of the General Court of Justice. (1985 (Reg. Sess., 1986), c. 990, s. 1; 2003‑308, s. 3; 2007‑231, s. 7.)



§ 95-110.11. Violations; criminal penalties.

§ 95‑110.11.  Violations; criminal penalties.

(a)        Any person who violates G.S. 95‑110.8 (Operation of unsafe device or equipment) shall be guilty of a Class 2 misdemeanor.

(b)        Any person misrepresenting himself as an authorized inspector administering or enforcing the provisions of this Article or the rules and regulations promulgated thereunder shall be guilty of a Class 2 misdemeanor.

(c)        Any person knowingly making a material and false statement, representation or certification in any application, record, report, plan or any other document filed or required to be maintained pursuant to this Article or the rules and regulations promulgated thereunder shall be guilty of a Class 2 misdemeanor which may include a fine of up to five thousand dollars ($5,000). (1985 (Reg. Sess., 1986), c. 990, s. 1; 1993, c. 539, s. 669; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 95-110.12. Legal representation.

§ 95‑110.12.  Legal representation.

It shall be the duty of the Attorney General of North Carolina, when requested, to represent the Department of Labor in actions or proceedings in connection with this Article or the rules and regulations promulgated thereunder. (1985 (Reg. Sess., 1986), c. 990, s. 1.)



§ 95-110.13. Authorization for similar safety and health federal-State programs.

§ 95‑110.13.  Authorization for similar safety and health federal‑State programs.

Consistent with the requirements and conditions provided in this Article and the rules and regulations promulgated thereunder, the State, upon recommendation of the Commissioner of Labor, may enter into agreements or arrangements with appropriate federal agencies for the purpose of administering the enforcement of federal statutes and rules and regulations governing devices and equipment subject to the provisions of this Article. (1985 (Reg. Sess., 1986), c. 990, s. 1.)



§ 95-110.14. Confidentiality of trade secrets.

§ 95‑110.14.  Confidentiality of trade secrets.

All information reported to or otherwise obtained by the Commissioner or his agents or representatives in connection with any inspection or proceeding under this Article or the rules and regulations promulgated thereunder which contains or might reveal a trade secret shall be considered confidential, except as to carrying out this Article and the rules and regulations promulgated thereunder, or when it is relevant in any proceeding under the same. In any such proceeding the Commissioner or the court shall issue such orders as may be appropriate to protect the confidentiality of trade secrets. (1985 (Reg. Sess., 1986), c. 990, s. 1.)



§ 95-110.15. Construction of Article and rules and regulations and severability.

§ 95‑110.15.  Construction of Article and rules and regulations and severability.

This Article and the rules and regulations promulgated thereunder shall receive a liberal construction to the end that the welfare of the people may be protected. If any provisions of either or the application thereof to any person or circumstances is held to be invalid, such invalidity shall not affect those provisions or applications which can be given effect without the invalid provision or application, and to that end the provisions of this Article are severable. (1985 (Reg. Sess., 1986), c. 990, s. 1.)



§ 95-111. Reserved for future codification purposes.

§ 95‑111.  Reserved for future codification purposes.



§ 95-111.1. Short title and legislative purpose.

Article 14B.

Amusement Device Safety Act of North Carolina.

§ 95‑111.1.  Short title and legislative purpose.

(a) This Article shall be known as the "Amusement Device Safety Act of North Carolina".

(b) The General Assembly finds that although most amusement devices are free from defect and operated in a safe manner, those which are not impose a substantial probability of serious and preventable injury to the public. Protection of the public from exposure to such unsafe conditions and the prevention of injuries is in the best interest and welfare of the people of the State.

(c) It is the intent of this Article that amusement devices shall be designed, constructed, assembled or disassembled, maintained, and operated so as to prevent injuries. (1985 (Reg. Sess., 1986), c. 990, s. 2.)



§ 95-111.2. Scope.

§ 95‑111.2.  Scope.

(a)        This Article shall govern the design, construction, installation, plans review, testing, inspection, certification, operation, use, maintenance, alteration, relocation and investigation of accidents involving amusement devices.

(b)        This Article shall not apply to any device which does not normally require the supervision or services of an operator. (1985 (Reg. Sess., 1986), c. 990, s. 2; 1991, c. 178, s. 1; 2003‑170, s. 1.)



§ 95-111.3. Definitions.

§ 95‑111.3.  Definitions.

(a)        The term "amusement device" shall mean any mechanical or structural device or attraction that carries or conveys or permits persons to walk along, around or over a fixed or restricted route or course or within a defined area including the entrances and exits thereto, for the purpose of giving such persons amusement, pleasure, thrills or excitement.  The term shall include but not be limited to roller coasters, Ferris wheels, merry‑go‑rounds, glasshouses, waterslides, and walk‑through dark houses.  This term shall not include the following:

(1)        Devices operated on a river, lake, or any other natural body of water;

(2)        Wavepools;

(3)        Roller skating rinks;

(4)        Ice skating rinks;

(5)        Skateboard ramps or courses;

(6)        Mechanical bulls;

(7)        Buildings or concourses used in laser games;

(8)        All terrain vehicles;

(9)        Motorcycles;

(10)      Bicycles; and

(11)      Mopeds.

(b)        The term "amusement park" shall mean any tract or area used principally as a permanent location for amusement devices.

(b1)      The term "carnival area" shall mean any area, tract, or structure that is rented, leased, or owned as a temporary location for amusement devices.

(c)        The term "Commissioner" shall mean the North Carolina Commissioner of Labor or his authorized representative.

(d)        The term "Director" shall mean the Director of the Elevator and Amusement Device Division of the North Carolina Department of Labor.

(e)        The term "operator" shall mean any person having direct control of the operation of an amusement device.  The term "operator" shall not include any person on the device for the purpose of receiving amusement, pleasure, thrills, or excitement.

(f)         The term "owner" shall mean any person or authorized agent of such person who owns an amusement device or in the event such device is leased, the lessee.  The term "owner" also shall include the State of North Carolina or any political subdivision thereof or any unit of local government.

(g)        The term "person" shall mean any individual, association, partnership, firm, corporation, private organization, or the State of North Carolina or any political subdivision thereof or any unit of local government.

(h)        The term "waterslide" shall mean a stationary amusement device that provides a descending ride on a flowing water film through a trough or tube or on an inclined plane into a pool of water.  This term does not include devices where the vertical distance between the highest and the lowest points does not exceed 15 feet. (1985 (Reg. Sess., 1986), c. 990, s. 2; 1987, c. 864, s. 90(a); 1991, c. 178, s. 2.)



§ 95-111.4. Powers and duties of Commissioner.

§ 95‑111.4.  Powers and duties of Commissioner.

The Commissioner of Labor is hereby empowered:

(1)        To delegate to the Director of the Elevator and Amusement Device Division such powers, duties and responsibilities as the Commissioner determines will best serve the public interest in the safe operation of amusement devices;

(2)        To supervise the Director of the Elevator and Amusement Device Division;

(3)        To adopt, modify, or revoke such rules and regulations as are necessary for the purpose of carrying out the provisions of this Article including, but not limited to, those governing the design, construction, installation, plans review, testing, inspection, certification, operation, use, maintenance, alteration and relocation of devices subject to the provisions of this Article. The rules and regulations promulgated pursuant to this rulemaking authority shall conform with good engineering and safety standards, formulas and practices;

(4)        To enforce rules and regulations adopted under authority of this Article;

(5)        To inspect and have tested for acceptance all new and relocated devices subject to the provisions of this Article. Relocated amusement devices shall be inspected upon reassembly at each new location within this State; provided that the Commissioner may provide for less frequent inspections when he determines that the device is of such a type and its use is of such a nature that inspection less often than upon each reassembly would not expose the public to an unsafe condition likely to result in serious personal injury or property damage;

(6)        To inspect amusement devices which have been substantially rebuilt or substantially modified so as to change the original action, structure or capacity of the device;

(7)        To make maintenance and periodic inspections and tests of all devices subject to the provisions of this Article. Devices located in amusement parks shall be inspected at least once annually;

(8)        To issue certificates of operation which certify for use such devices as are found to be in compliance with this Article and the rules and regulations promulgated thereunder;

(9)        To have reasonable access, with or without notice, to the devices subject to the provisions of this Article during reasonable hours, for purposes of inspection or testing;

(10)      To obtain an Administrative Search and Inspection Warrant in accordance with the provisions of Article 4A of Chapter 15 of the General Statutes;

(11)      To investigate accidents involving devices subject to the provisions of this Article to determine the cause of such accident, and he shall have full subpoena powers in conducting such investigation;

(12)      To institute proceedings in the civil courts of this State, when a provision of this Article or the rules and regulations promulgated thereunder has been violated;

(13)      To adopt, modify or revoke rules and regulations governing the qualifications of inspectors;

(14)      To grant exceptions from the requirements of the rules and regulations promulgated under authority of this Article and to permit the use of other devices when such exceptions and uses will not expose the public to an unsafe condition likely to result in serious personal injury or property damage;

(15)      To require that before any device subject to the provisions of this Article is erected in this State, or before any additions or alterations which substantially change such device are made, or before the physical spacing between such devices is changed, the owner or his authorized agent shall file with the Commissioner a written notice of his intention to do so and the type of device involved. Should circumstances necessitate, the Commissioner may require that such owner or his authorized agent furnish a copy of the plans, diagrams, specifications or stress analyses of such device before the inspection of same. When such plans, diagrams, specifications or stress analyses are requested by the Commissioner, he shall review them within 10 days of receipt, and upon approval, he shall authorize the device for use by the public;

(16)      To prohibit the use of any device subject to the provisions of this Article which is found upon inspection to expose the public to an unsafe condition likely to cause personal injury or property damage. Such device shall be made operational only upon the Commissioner's determination that such device has been made safe;

(17)      To order the payment of all civil penalties provided by this Article. The clear proceeds of funds collected pursuant to a civil penalty order shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2; and

(18)      To coordinate enforcement and inspection activity relative to equipment, devices and operations covered by this Article in order to minimize duplication of liability or regulatory responsibility on the part of the employer or owner.

(19)      To establish fees not to exceed two hundred fifty dollars ($250.00) for the inspection and issuance of certificates of operation for devices subject to this Article that are in use. (1985 (Reg. Sess., 1986), c. 990, s. 2; 1987, c. 635, s. 2; 1998‑215, s. 110; 2001‑427, s. 11(f).)



§ 95-111.5. Pre-opening inspection and test; records; revocation of certificate of operation.

§ 95‑111.5.  Pre‑opening inspection and test; records; revocation of certificate of operation.

(a)        An owner of a device subject to the provisions of this Article, or his authorized agent, is hereby required to make a pre‑opening inspection and test of such device, prior to admitting the public, each day such device is intended to be used.

(b)        An owner of a device subject to the provisions of this Article, or his authorized agent, is hereby required to maintain for at least the previous 12 months a signed record of the required pre‑opening inspection and test and such other pertinent information as the Commissioner may require by rule or regulation.

(c)        The Commissioner is hereby empowered to revoke the certificate of operation for any device regulated by this Article upon failure by the owner or his authorized agent to make the required pre‑opening inspection and test or to maintain the required record. (1985 (Reg. Sess., 1986), c. 990, s. 2; 2003‑170, s. 2.)



§ 95-111.6. Noncomplying devices; appeal.

§ 95‑111.6.  Noncomplying devices; appeal.

(a) Whenever the Commissioner determines that a device is subject to the provisions of this Article and the operation of such device is exposing the public to an unsafe condition likely to result in serious personal injury or property damage, he immediately may order in writing that the use of the device be stopped or limited until such time as he determines that the device has been made safe for use by the public.

(b) Whenever the Commissioner determines that the provisions of this Article or the rules and regulations promulgated thereunder have not been complied with, he may refuse to issue or renew or may revoke, suspend or amend a certificate of operation.

(c) Whenever action is taken under this section, the affected party shall be given notice of the availability of an administrative hearing and of judicial review in accordance with Chapter 150B of the General Statutes, the Administrative Procedure Act. (1985 (Reg. Sess., 1986), c. 990, s. 2.)



§ 95-111.7. Operation without certificate; operation not in accordance with Article or rules and regulations; operation after refusal to issue or after revocation of certificate.

§ 95‑111.7.  Operation without certificate; operation not in accordance with Article or rules and regulations; operation after refusal to issue or after revocation of certificate.

(a) No person shall operate or permit to be operated or use any device subject to the provisions of this Article without a valid certificate of operation.

(b) No person shall operate or permit to be operated or use any device subject to the provisions of this Article otherwise than in accordance with this Article and the rules and regulations promulgated thereunder.

(c) No person shall operate or permit to be operated or use any device subject to the provisions of this Article after the Commissioner has refused to issue or has revoked the certificate of operation for such device. (1985 (Reg. Sess., 1986), c. 990, s. 2.)



§ 95-111.8. Location notice.

§ 95‑111.8.  Location notice.

No person shall operate for the public or permit the operation for the public any device subject to the provisions of this Article after initial assembly or after reassembly at any location within this State without first notifying the Commissioner of the intention to operate for the public. Written notice of a planned schedule of operation or use shall be received at least 10 days prior to the first planned date of operation or use. (1985 (Reg. Sess., 1986), c. 990, s. 2; 2003‑170, s. 3.)



§ 95-111.9. Operation of unsafe device.

§ 95‑111.9.  Operation of unsafe device.

No person shall operate, permit to be operated or use any device subject to the provisions of this Article if such person knows or reasonably should know that such operation or use will expose the public to an unsafe condition which is likely to result in personal injury or property damage. (1985 (Reg. Sess., 1986), c. 990, s. 2.)



§ 95-111.10. Reports required.

§ 95‑111.10.  Reports required.

(a) The owner of any device regulated under the provisions of this Article, or his authorized agent, shall within 24 hours, notify the Commissioner of each and every occurrence involving such device when:

(1)        The occurrence results in death or injury requiring medical treatment, other than first aid, by a physician. First aid means the one time treatment or observation of scratches, cuts not requiring stitches, burns, splinters and contusions or a diagnostic procedure, including examination and x‑rays, which does not ordinarily require medical treatment even though provided by a physician or other licensed personnel; or

(2)        The occurrence results in damage to the device indicating a  substantial defect in design, mechanics, structure or equipment, affecting the future safe operation of the device. No reporting is required in the case of normal wear and tear.

(b) The Commissioner, without delay, after notification and determination that an occurrence involving injury or damage as specified in subsection (a) has occurred, shall make a complete and thorough investigation of the occurrence. The report of the investigation shall be placed on file in the office of the division and shall give in detail all facts and information available. The owner may submit for inclusion in the file results of investigations independent of the department's investigation.

(c) No person, following an occurrence as specified in subsection (a), shall operate, attempt to operate, use or move or attempt to move such device or part thereof, without the approval of the Commissioner, unless so as to prevent injury to any person or persons.

(d) No person, following an occurrence as specified in subsection (a), shall remove or attempt to remove from the premises any damaged or undamaged part of such device or repair or attempt to repair any damaged part necessary to a complete and thorough investigation. The department must initiate its investigation within 24 hours of being notified. (1985 (Reg. Sess., 1986), c. 990, s. 2.)



§ 95-111.11. Operators.

§ 95‑111.11.  Operators.

(a)        Any operator of a device subject to the provisions of this Article shall be at least 18 years of age. An operator shall operate no more than one device at any given time. An operator shall be in attendance at all times the device is in operation.

(b)        No person shall operate any amusement device equipment while under the influence of alcohol or any other impairing substance as defined by G.S. 20‑4.01(14a). It shall be a violation of this subsection to knowingly permit the operation of any amusement device while the operator is under the influence of an impairing substance. (1985 (Reg. Sess., 1986), c. 990, s. 2; 2003‑170, s. 4.)



§ 95-111.12. Liability insurance.

§ 95‑111.12.  Liability insurance.

(a)        No owner shall operate a device subject to the provisions of this Article, unless at the time, there is in existence a contract of insurance providing coverage of not less than one million dollars ($1,000,000) per occurrence against liability for injury to persons or property arising out of the operation or use of such device or there is in existence a contract of insurance providing coverage of not less than five hundred thousand dollars ($500,000) per occurrence against liability for injury to persons or property arising out of the operation or use of the amusement devices if the annual gross volume of the devices does not exceed two hundred seventy‑five thousand dollars ($275,000); provided waterslides shall not be required to be insured as herein provided for an amount in excess of one hundred thousand dollars ($100,000) per occurrence. The insurance contract to be provided must be by any insurer or surety that is acceptable to the North Carolina Insurance Commissioner and authorized to transact business in this State; provided, however, that insurance for waterslides may be purchased under Article 21 of Chapter 58 of the General Statutes or under G.S. 58‑28‑5(b).

(b)        No certificate of operation shall be issued by the Commissioner until such time as the owner or his authorized agent provides proof of the required contract of insurance.

(c)        The Commissioner shall have the right to request from the owner of a device regulated by this Article, or his authorized agent, proof of the required contract of insurance, and upon failure of the owner or his authorized agent to provide such proof, the Commissioner shall have the right to prevent the commencement of or to stop the operation of the device until such time as proof is provided.

(d)        Operators of waterslides, as defined in G.S. 95‑111.3(h), shall notify the Commissioner of all incidences of personal injury involving the waterslides, as required by G.S. 95‑111.10(a). (1985 (Reg. Sess., 1986), c. 990, s. 2; 1987, c. 635, s. 1; c. 864, ss. 90(b), 91(a); 1989, c. 232; 1989 (Reg. Sess., 1990), c. 914; 1995, c. 517, s. 34.)



§ 95-111.13. Violations; civil penalties; appeal; criminal penalties.

§ 95‑111.13.  Violations; civil penalties; appeal; criminal penalties.

(a)        Any person who violates G.S. 95‑111.7(a) or (b) (Operation without certificate; operation not in accordance with Article or rules and regulations) shall be subject to a civil penalty not to exceed two hundred fifty dollars ($250.00) for each day each device is so operated or used.

(b)        Any person who violates G.S. 95‑111.7(c) (Operation after refusal to issue or after revocation of certificate) or G.S. 95‑111.10(c) (Reports required) or G.S. 95‑111.12 (Liability insurance) shall be subject to a civil penalty not to exceed five hundred dollars ($500.00) for each day each device is so operated or used.

(c)        Any person who violates G.S. 95‑111.8 (Location notice) shall be subject to a civil penalty not to exceed five hundred dollars ($500.00) for each day any device is operated or used without the location notice having been provided.

(d)        Any person who violates the provisions of G.S. 95‑111.10(d) (Reports required) or knowingly permits the operation of an amusement device in violation of G.S. 95‑111.11(a) (Operator requirements) shall be subject to a civil penalty not to exceed five hundred dollars ($500.00).

(e)        Any person who violates G.S. 95‑111.9 (Operation of unsafe device) or G.S. 95‑111.11(b) (Operation of an amusement device while impaired) shall be subject to a civil penalty not to exceed one thousand dollars ($1,000).

(f)         In determining the amount of any penalty ordered under authority of this section, the Commissioner shall give due consideration to the appropriateness of the penalty with respect to the size of the business of the person being charged, the gravity of the violation, the good faith of the person and the record of previous violations.

(g)        The determination of the amount of the penalty by the Commissioner shall be final, unless within 15 days after receipt of notice thereof by certified mail with return receipt, by signature confirmation as provided by the U.S. Postal Service, by a designated delivery service authorized pursuant to 26 U.S.C. § 7502(f)(2) with delivery receipt, or via hand delivery, the person charged with the violation takes exception to the determination, in which event final determination of the penalty shall be made in an administrative proceeding and in a judicial proceeding pursuant to Chapter 150B of the General Statutes, the Administrative Procedure Act.

(h)        The Commissioner may file in the office of the clerk of the superior court of the county wherein the person, against whom a civil penalty has been ordered, resides, or if a corporation is involved, in the county wherein the corporation maintains its principal place of business, or in the county wherein the violation occurred, a certified copy of a final order of the Commissioner unappealed from, or of a final order of the Commissioner affirmed upon appeal. Whereupon, the clerk of said court shall enter judgment in accordance therewith and notify the parties. Such judgment shall have the same effect, and all proceedings in relation thereto shall thereafter be the same, as though said judgment had been rendered in a suit duly heard and determined by the superior court of the General Court of Justice.

(i)         Any person who willfully violates any provision of this Article, and the violation causes the death of any person, shall be guilty of a Class 2 misdemeanor, which may include a fine of not more than ten thousand dollars ($10,000); except that if the conviction is for a violation committed after a first conviction of such person, the person shall be guilty of a Class 1 misdemeanor, which may include a fine of not more than twenty thousand dollars ($20,000). This subsection shall not prevent any prosecuting officer of the State of North Carolina from proceeding against such person on a prosecution charging any degree of willful or culpable homicide. (1985 (Reg. Sess., 1986), c. 990, s. 2; 2003‑170, s. 5; 2003‑308, s. 4; 2007‑231, s. 8.)



§ 95-111.14. Denial of permission to enter amusement device.

§ 95‑111.14.  Denial of permission to enter amusement device.

The owner or amusement device operator may deny any person entrance to an amusement device if he or she believes such entry may jeopardize the safety of the person desiring entry, riders or other persons. (1985 (Reg. Sess., 1986), c. 990, s. 2.)



§ 95-111.15. Legal representation.

§ 95‑111.15.  Legal representation.

It shall be the duty of the Attorney General of North Carolina, when requested, to represent the Department of Labor in actions or proceedings in connection with this Article or the rules and regulations promulgated thereunder. (1985 (Reg. Sess., 1986), c. 990, s. 2.)



§ 95-111.16. Authorization for similar safety and health federal-State programs.

§ 95‑111.16.  Authorization for similar safety and health federal‑State programs.

Consistent with the requirements and conditions provided in this Article and the rules and regulations promulgated thereunder, the State, upon recommendation of the Commissioner of Labor, may enter into agreements or arrangements with appropriate federal agencies for the purpose of administering the enforcement of federal statutes and rules and regulations governing devices subject to the provisions of this Article. (1985 (Reg. Sess., 1986), c. 990, s. 2.)



§ 95-111.17. Confidentiality of trade secrets.

§ 95‑111.17.  Confidentiality of trade secrets.

All information reported to or otherwise obtained by the Commissioner or his agents or representatives in connection with any inspection or proceeding under this Article or the rules and regulations promulgated thereunder which contains or might reveal a trade secret shall be considered confidential, except as to carrying out this Article and the rules and regulations promulgated thereunder or when it is relevant in any proceeding under the same. In any such proceeding the Commissioner or the Court shall issue such orders as may be appropriate to protect the confidentiality of trade secrets. (1985 (Reg. Sess., 1986), c. 990, s. 2.)



§ 95-111.18. Construction of Article and rules and regulations and severability.

§ 95‑111.18.  Construction of Article and rules and regulations and severability.

This Article and the rules and regulations promulgated thereunder shall receive a liberal construction to the end that the welfare of the people may be protected. If any provisions of either or the application thereof to any person or circumstances is held to be invalid, such invalidity shall not affect those provisions or applications which can be given effect without the invalid provision or application, and to that end the provisions of this Article are severable. (1985 (Reg. Sess., 1986), c. 990, s. 2.)



§§ 95-112 through 95-115. Reserved for future codification purposes.

§§ 95‑112 through 95‑115.  Reserved for future codification purposes.



§ 95-116. Declaration of policy.

Article 15.

Passenger Tramway Safety.

§ 95‑116.  Declaration of policy.

In order to safeguard life, health, property, and the welfare of this State, it shall be the policy of the State of North Carolina to protect its citizens and visitors from unnecessary mechanical hazards in the operation of ski tows, lifts, tramways and related devices to insure that reasonable design and construction are used, that accepted safety devices and sufficient personnel are provided for, and that periodic inspections and adjustments are made which are deemed essential to the safe operation of ski tows, ski lifts and passenger tramways. The primary responsibility for design, construction, maintenance, and inspection rests with the operators of such passenger tramway devices. The State, through the Commissioner of Labor, shall register all ski lift devices and passenger tramways and  establish reasonable standards of design and operational practices, and cause to be made such inspections as may be necessary in carrying out this policy. (1969, c. 1021.)



§ 95-117. Definitions.

§ 95‑117.  Definitions.

Each word or term defined in this Article has the meaning indicated in this section, unless a different meaning is plainly required by the context.

(1)        "Commissioner" means the Commissioner of Labor of the State of North Carolina.

(2)        "Industry" means activities of all those persons in the State who own, manage, or direct the operation of passenger tramways.

(3)        "Operator" means any person, firm, corporation, or organization which owns, manages, or directs the operation of a passenger tramway. "Operator" may apply to the State or any political subdivision or instrumentality thereof.

(4)        "Passenger tramway" means a device used to transport passengers uphill on skis, or in cars on tracks, or suspended in the air by the use of steel cables, chains or belts, or by ropes, and usually supported by trestles or towers with one or more spans. "Passenger tramway" shall include the following devices:

a.         "Chairlift," a type of transportation on which passengers are carried on chairs suspended in the air and attached to a moving cable, chain or link belt supported by trestles or towers with one or more spans, or similar devices;

a1.       "Conveyor," a type of transportation on which passengers are transported uphill on a flexible moving element (conveyor belt) that travels uphill on one path and generally returns underneath the uphill portion.

b.         "J bar, T bar or platter pull," so‑called and similar types of devices or means of transportation which pull skiers riding on skis by means of an attachment to a main overhead cable supported by trestles or towers with one or more spans;

c.         "Multicar aerial passenger tramway," a device used to transport passengers in several open or in closed cars attached to, and suspended from, a moving wire rope or attached to a moving wire rope and supported on a standing wire rope, or similar device;

d.         "Rope tow," a type of transportation which pulls the skiers, riding on skis as the skier grasps the rope manually, or similar devices;

e.         "Skimobile," a device in which a passenger car running on steel or wooden tracks is attached to and pulled by a steel cable, or similar device;

f.          "Two‑car aerial passenger tramway," a device used to transport passengers in two open or enclosed cars attached to, and suspended from, a moving wire rope or attached to a moving wire rope and supported on a standing wire rope or similar device. (1969, c. 1021; 2005‑347, s. 1.)



§ 95-118. Registration required; application procedures.

§ 95‑118.  Registration required; application procedures.

(a)        No person shall operate or permit to be operated or use any device subject to the provisions of this Article without a valid registration certificate.

(b)        Operators of devices subject to the provisions of this Article shall apply to the Commissioner of Labor, on forms provided by the Commissioner, for registration of the devices that the operator owns or manages, or the operation of which the operator directs. The application shall contain information that the Commissioner may reasonably require in order for the Commissioner to determine whether the passenger tramway sought to be registered by the operator complies with the intent of this Article and the rules adopted by the Commissioner. (1969, c. 1021; 2005‑347, s. 2.)



§ 95-119. Certification criteria; procedures; display of certificate.

§ 95‑119.  Certification criteria; procedures; display of certificate.

(a)        A registration certificate shall be issued without delay when the Commissioner is satisfied that the facts stated in the application are sufficient to enable the Commissioner to fulfill his or her duties under this Article and that the device sought to be registered complies with the rules adopted pursuant to this Article. Each registration certificate shall expire on October 31 of the year next following the date of issuance.

(b)        The Commissioner may conduct any inspections necessary to determine whether the device sought to be registered complies with the intent of this Article and the rules adopted pursuant to this Article.

(c)        The registration certificate for each device subject to the provisions of this Article shall be displayed prominently at the place where passengers are loaded onto the device. (1969, c. 1021; 2005‑347, s. 3.)



§ 95-120. Powers and duties of the Commissioner.

§ 95‑120.  Powers and duties of the Commissioner.

In addition to all other powers and duties conferred and imposed upon the Commissioner by this Article, the Commissioner shall have and exercise the following powers and duties:

(1)        To adopt, modify, or revoke the rules necessary for carrying out the provisions of this Article, including those governing the design, construction, installation, operation, use, and maintenance of devices subject to the provisions of this Article. The rules adopted under this section shall conform as nearly as possible to the standards contained  in the B77.1  American National Standards Safety Requirements for Aerial Passenger Tramways and with good engineering and safety standards, formulas, and practices.

(1a)      To enforce the rules adopted under this Article.

(1b)      To grant exceptions from the requirements of the rules adopted under this Article and to permit the use of other devices when the exceptions and uses will not expose the public to an unsafe condition likely to result in serious personal injury or damage to property.

(2)        To hold hearings and take evidence in all matters relating to the exercise and performance of the powers and duties vested in the Commissioner, subpoena witnesses, administer oaths, and compel the testimony of witnesses and the production of books, papers and records relevant to any inquiry.

(3)        To approve, deny, revoke, and renew the registration certificates in accordance with the rules adopted pursuant to this Article.

(4)        To institute civil actions for injunctive or other relief against violators of this Article.

(5)        To cause the seal of the Commissioner of Labor to be affixed to all registrations issued by the Commissioner, and to employ, within the funds available to the Commissioner, and prescribe the duties of the personnel as the Commissioner may deem necessary in the administration of this Article.

(6)        To have reasonable access, with or without notice, to the devices subject to the provisions of this Article during reasonable hours, for the purposes of inspections and testing.

(7)        To investigate accidents involving devices subject to the provisions of this Article to determine the cause of the accident. The Commissioner shall have full subpoena powers in conducting the investigations.

(8)        To coordinate enforcement and inspection activity relative to equipment, devices, and operations covered by this Article in order to minimize duplication of liability or regulatory responsibility on the part of the operator, owner, or employer.

(9)        To establish fees not to exceed one hundred thirty‑seven dollars ($137.00) for the inspection and issuance of registration certificates for devices that are in use and subject to this Article. (1969, c. 1021; 2005‑347, s. 4.)



§ 95-120.1. Liability insurance.

§ 95‑120.1.  Liability insurance.

(a)        No person shall operate a device subject to the provisions of this Article, unless at the time of operation, there is in existence:

(1)        A contract of insurance providing coverage of not less than one million dollars ($1,000,000) per occurrence against liability for injury to persons or property arising out of the operation or use of the device; or

(2)        A contract of insurance providing coverage of not less than five hundred thousand dollars ($500,000) per occurrence against liability for injury to persons or property arising out of the operation or use of the devices if the annual gross volume of the devices does not exceed two hundred seventy‑five thousand dollars ($275,000).

The insurance contract to be provided must be made by an insurer or surety that is acceptable to the North Carolina Insurance Commissioner and authorized to transact business in this State.

(b)        The Commissioner shall not issue a certificate of registration until the operator or the operator's authorized agent provides proof of the required contract of insurance.

(c)        The Commissioner may request from the operator of a device subject to the provisions of this Article or the operator's authorized agent, proof of the required contract of insurance, and upon failure of the operator or authorized agent to provide proof of insurance, the Commissioner shall have the power to prevent the commencement of or to stop the operation of the device until such time as proof is provided. (2005‑347, s. 5.)



§ 95-121. Inspections and reports.

§ 95‑121.  Inspections and reports.

The Commissioner may cause to be made such inspections of the construction, operation, and maintenance of passenger tramways as  he shall deem to be reasonably necessary. If, as the result of an inspection, it is found that a violation of the Commissioner's rules and regulations exists, or a condition in passenger tramway construction, operation or maintenance exists, which endangers safety  of the public, an immediate report shall be made to the Commissioner for appropriate investigation and order. (1969, c. 1021.)



§ 95-122. Emergency shutdown.

§ 95‑122.  Emergency shutdown.

When facts are presented to the Commissioner tending to show that an unreasonable hazard exists in the continued operation of a passenger tramway, and after such verification of said facts as is practical under the circumstances and consistent with the public safety, the Commissioner may by an emergency order require the operator of said tramway forthwith to cease using the same for the transportation of passengers. Such emergency order shall be in writing, signed by the Commissioner, and notice thereof shall be served upon the operator or his agent immediately in control of said passenger tramway by a true copy of such order, with a return being made of such service and endorsed on the original order. Such emergency shutdown shall be effective for a period not to exceed 48 hours from the time of service. Immediately after the issuance of an emergency order, the Commissioner shall conduct an investigation into  the facts of the case and shall take such action as may be appropriate and as provided by the provisions of this Article. (1969, c. 1021.)



§ 95-123. Orders.

§ 95‑123.  Orders.

If, after investigation, the Commissioner finds that a violation of any of his rules and regulations exists, or that there is a condition in passenger tramway construction, operation, or maintenance which endangers the safety of the public, the Commissioner shall forthwith issue his written order setting forth his findings, the corrective action to be taken, and fixing a reasonable time for compliance therewith. The order shall be sent to the affected operator by certified mail with return receipt, by signature confirmation as provided by the U.S. Postal Service, by a designated delivery service authorized pursuant to 26 U.S.C. § 7502(f)(2) with delivery receipt, or via hand delivery, and shall become final unless the operator contests the order by filing a petition for a contested case under G.S. 150B‑23 within 20 days after receiving the order. The Commissioner shall have the power to institute injunctive proceedings in any court of competent jurisdiction of the district court district as defined in G.S. 7A‑133 or superior court district or set of districts as defined in G.S. 7A‑41.1, as the case may be, in which the passenger tramway is located for the purpose of restraining the operation of said tramway or for compelling compliance with any lawful order of the Commissioner. Judicial review of a final decision under this section may be obtained under Article 4 of Chapter 150B of the General Statutes. (1969, c. 1021; 1973, c. 1331, s. 3; 1987, c. 827, s. 264; 1987 (Reg. Sess., 1988), c. 1037, s. 106; 2003‑308, s. 5; 2007‑231, s. 9.)



§ 95-124. Suspension of registration.

§ 95‑124.  Suspension of registration.

If any operator fails to comply with the lawful order of the Commissioner as issued under this Article, and within the time fixed thereby, the Commissioner may suspend the registration of the affected passenger tramway for such time as he may consider necessary for the protection of the safety of the public.  Any operator who shall be convicted, or enter a plea of guilty or nolo contendere, to operating a passenger tramway which has not been registered by the Commissioner, or after its registration has been suspended by the Commissioner, shall be guilty of a Class 1 misdemeanor. (1969, c. 1021; 1993, c. 539, s. 670; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 95-125. Effective date of initial applications.

§ 95‑125.  Effective date of initial applications.

This Article shall take effect and become operative on July 30, 1969, provided that the initial applications for registration of passenger tramways shall be filed on or before November 1, 1969, and passenger tramways in existence on November 1, 1969, may be operated without registration until final action is taken by the Commissioner on the application for registration thereof. (1969, c. 1021.)



§ 95-126. Short title and legislative purpose.

Article 16.

Occupational Safety and Health Act of North Carolina.

§ 95‑126.  Short title and legislative purpose.

(a)        This Article shall be known as the "Occupational Safety and Health Act of North Carolina" and also may be referred to by abbreviations as "OSHANC."

(b)        Legislative findings and purpose:

(1)        The General Assembly finds that the burden of employers and employees of this State resulting from personal injuries and illnesses arising out of work situations is substantial; that the prevention of these injuries and illnesses is an important objective of the government of this State; that the greatest hope of attaining this objective lies in programs of research, education and enforcement, and in the earnest cooperation of the federal and State governments, employers and employees.

(2)        The General Assembly of North Carolina declares it to be its purpose and policy through the exercise of its powers to ensure so far as possible every working man and woman in the State of North Carolina safe and healthful working conditions and to preserve our human resources:

a.         By encouraging employers and employees in their effort to reduce the number of occupational safety and health hazards at the place of employment, and to stimulate employers and employees to institute new and to perfect existing programs for providing safe and healthful working conditions;

b.         By providing that employers and employees have separate but dependent responsibilities and rights with respect to achieving safe and healthful working conditions;

c.         By authorizing the Commissioner to develop occupational safety and health standards applicable to business giving consideration to the needs of employers and employees and to adopt standards promulgated from time to time by the Secretary of Labor under the Occupational Safety and Health Act of 1970, and by creating a safety and health review commission for carrying out adjudicatory functions under this Article;

d.         By building upon advances already made through employer and employee initiative for providing safe and healthful working conditions;

e.         By providing occupational health criteria which will assure insofar as practicable that no employee will suffer diminished health, functional capacity, or life expectancy as a result of his work experience;

f.          By providing for training programs to increase the number and competence of personnel engaged in the field of occupational safety and health;

g.         By providing an effective enforcement program which shall include a prohibition against giving advance notice of an inspection and sanctions for any individual violating this prohibition;

h.         By providing for appropriate reporting procedures with respect to occupational safety and health which procedures will help achieve the objectives of this Article and accurately describe the nature of the occupational safety and health problem;

i.          By encouraging joint employer‑employee efforts to reduce injuries and diseases arising out of employment;

j.          By providing for research in the field of occupational safety and health, by developing innovative methods, techniques, and approaches for dealing with occupational safety and health problems;

k.         By exploring ways to discover latent diseases, establishing causal connections between diseases and work in environmental conditions, and conducting other research relating to health problems, in recognition of the fact that occupational health standards present problems often different from those involved in occupational safety;

l.          By authorizing the Commissioner to enter into contracts with the Department of Health and Human Services, or any other State or local units, to the end the Commissioner and the Department of Health and Human Services and other State or local units may fully cooperate and carry out the ends and purposes of this Article.

m.        The General Assembly of North Carolina appoints and elects the North Carolina Department of Labor as the designated agency to administer the Occupational Safety and Health Act of North Carolina. (1973, c. 295, s. 1; c. 476, s. 128; 1989, c. 727, s. 219(13); 1997‑443, s. 11A.33; 2005‑133, s. 2.)



§ 95-127. Definitions.

§ 95‑127.  Definitions.

In this Article, unless the context otherwise requires:

(1)        The term "Advisory Council" shall mean the Advisory Council or body established under this Article.

(2)        The term "Commission" means the North Carolina Occupational Safety and Health Review Commission established under this Article.

(3)        The term "classified service" means a position included in the State Merit System of Personnel Administration subject to the laws, rules and regulations of the State Personnel Board as administered by the State Personnel Director and as set forth in Chapter 126 of the General Statutes.

(4)        The term "Commissioner" means the Commissioner of Labor of North Carolina.

(5)        The term "days" shall mean a calendar day unless otherwise noted.

(6)        The term "Department" means the Department of Labor of North Carolina.

(7)        The term "Deputy Commissioner" means the Deputy Commissioner of the North Carolina Department of Labor, who is appointed by the Commissioner to aid and assist the Commissioner in the performance of his duties. The Deputy Commissioner shall exercise such power and authority as delegated to him by the Commissioner.

(8)        The term "Director" means the officer or agent appointed by the Commissioner of Labor for the purpose of assisting in the administration of the Occupational Safety and Health Act of North Carolina.

(9)        The term "employee" means an employee of an employer who is employed in a business or other capacity of his employer, including any and all business units and agencies owned and/or controlled by the employer.

(10)      The term "employer" means a person engaged in a business who has employees, including any state or political subdivision of a state, but does not include the employment of domestic workers employed in the place of residence of his or her employer.

(11)      The term "established federal standard" means any operative occupational safety and health standard established by any agency of the United States and presently in effect, or contained in any act of Congress in force on the date of enactment of this Article, and adopted by the Secretary of Labor under the Occupational Safety and Health Act of 1970.

(12)      The term "federal act," as referred to in this Article, means the Occupational Safety and Health Act of 1970 (Public Law 91‑596, 91st Congress, Act of December 29, 1970, 84 Stat. 1950).

(13)      The term "imminent danger" means any conditions or practices in any place of employment which are such that a danger exists which could reasonably be expected to cause death, or serious physical harm immediately or before the imminence of such danger can be eliminated through the enforcement procedures otherwise provided by this Article.

(14)      The term "issue" means an industrial, occupational or hazard grouping.

(15)      The term "occupational safety and health standards" means a standard which requires conditions, or the adoption or use of one or more practices, means, methods, safety devices, operations or processes reasonably necessary and appropriate to provide safe and healthful employment and places of employment, and shall include all occupational safety and health standards adopted and promulgated by the Secretary which also may be and are adopted by the State of North Carolina under the provisions of this Article. This term includes but is not limited to interim federal standards, consensus standards, any proprietary standards or permanent standards, as well as temporary emergency standards which may be adopted by the Secretary, promulgated as provided by the Occupational Safety and Health Act of 1970, and which standards or regulations are published in the Code of Federal Regulations or otherwise properly promulgated under the federal act or any appropriate federal agencies.

(16)      The term "person" means one or more individuals, partnerships, associations, corporations, business trusts, legal representatives.

(17)      The term "Secretary" means the United States Secretary of Labor.

(18)      A "serious violation" shall be deemed to exist in a place of employment if there is a substantial probability that death or serious physical harm could result from a condition which exists, or from one or more practices, means, methods, operations, or processes which have been adopted or are in use at such place of employment, unless the employer did not know, and could not, with the exercise of reasonable diligence, know of the presence of the violation.

(19)      The term "State" means the State of North Carolina. (1973, c. 295, s. 2; 1987, c. 282, s. 14; 2005‑133, s. 3.)



§ 95-128. Coverage.

§ 95‑128.  Coverage.

The provisions of this Article or any standard or regulation promulgated pursuant to this Article shall apply to all employers and employees except:

(1)        The federal government, including its departments, agencies and instrumentalities;

(2)        Employees whose safety and health are subject to protection under the Atomic Energy Act of 1954, as amended;

(3)        Employees whose safety and health are subject to protection under the Federal Coal Mine Health and Safety Act of 1969 (30 U.S.C. 801) and the Federal Metal and Nonmetallic Mine Safety Act (30 U.S.C. 725), or Subtitle V of Title 49 of the United States Code;

(4)        Railroad employees whose safety and health are subject to protection under Subtitle V of Title 49 of the United States Code;

(5)        Employees engaged in all maritime operations;

(6)        Employees whose employer is within that class and type of employment which does not permit federal funding, on a matching basis, to the State in return of State enforcement of all occupational safety and health issues. (1973, c. 295, s. 3; 1998‑217, s. 27.)



§ 95-129. Rights and duties of employers.

§ 95‑129.  Rights and duties of employers.

Rights and duties of employers shall include but are not limited to the following provisions:

(1)        Each employer shall furnish to each of his employees conditions of employment and a place of employment free from  recognized hazards that are causing or are likely to cause death or serious injury or serious physical harm to his employees;

(2)        Each employer shall comply with occupational safety and health standards or regulations promulgated pursuant to this Article;

(3)        Each employer shall refrain from any unreasonable restraint on the right of the Commissioner or Director, or their lawfully appointed agents, to inspect the employer's place of business. Each employer shall assist the Commissioner, the Director or the lawful agents of either or both of them, in the performance of their inspection duties by supplying or by making available information, any necessary personnel or necessary inspection aides;

(4)        Any employer, or association of employers, is entitled to participate in the development of standards by submission of comments on proposed standards, participation in hearings on proposed standards, or by requesting the development of standards on a given issue under G.S. 95‑131;

(5)        Any employer is entitled, under G.S. 95‑137, to review of any citation issued because of his alleged violation of any standard promulgated under this Article, or the length of the abatement period allowed for the correction of an alleged violation;

(6)        Any employer is entitled, under G.S. 95‑137, to a review of  any penalty in the form of civil damages assessed against him because of his alleged violation of this Article;

(7)        Any employer is entitled, under G.S. 95‑132, to seek an order granting a variance from any occupational safety or health standard;

(8)        Any employer is entitled, under G.S. 95‑152, to protection of his trade secrets and other legally privileged communications. (1973, c. 295, s. 4.)



§ 95-130. Rights and duties of employees.

§ 95‑130.  Rights and duties of employees.

Rights and duties of employees shall include but are not limited to the following provisions:

(1)        Employees shall comply with occupational safety and health standards and all rules, regulations and orders issued pursuant to this Article which are applicable to their own actions and conduct.

(2)        Employees and representatives of employees are entitled to participate in the development of standards by submission of comments on proposed standards, participation in hearings on proposed standards, or by requesting the development of standards on a given issue under G.S. 95‑131.

(3)        Employees shall be notified by their employer of any application for a temporary order granting the employer a variance from any provision of this Article or standard or regulation promulgated pursuant to this Article.

(4)        Employees shall be given the opportunity to participate in any hearing which concerns an application by their employer for a variance from a standard promulgated under this Article.

(5)        Any employee who may be adversely affected by a standard or variance issued pursuant to this Article may file a petition for review with the Commissioner who shall review the matters set forth and alleged in the petition.

(6)        Any employee who has been exposed or is being exposed to toxic materials or harmful physical agents in concentrations or at levels in excess of that provided for by any applicable standard shall have a right to file a petition for review with the Commissioner who shall investigate and pass upon same.

(7)        Subject to regulations issued pursuant to this Article any employee or authorized representative of employees shall be given the right to request an inspection and to consult with the Commissioner, Director, or their agents, at the time of the physical inspection of any work place as provided by the inspection provision of this Article.

(8)        to (10) Repealed by Session Laws 1991 (Regular Session, 1992), c. 1021, s. 2.

(11)      Any employee or representative of employees who believes that any period of time fixed in the citation given to his employer for correction of a violation is unreasonable has the right to contest such time for correction by filing a written and signed notice within 20 days from the date the citation is posted within the establishment.

(12)      Nothing in this or any other provision of this Article shall be deemed to authorize or require medical examination, immunization, or treatment for those who object thereto on religious grounds, except where such is necessary for the protection of the health or safety of others. (1973, c. 295, s. 5; 1991 (Reg. Sess., 1992), c. 1021, s. 2.)



§ 95-131. Development and promulgation of standards; adoption of federal standards and regulations.

§ 95‑131.  Development and promulgation of standards; adoption of federal standards and regulations.

(a)        All occupational safety and health standards promulgated under the federal act by the Secretary, and any modifications, revision, amendments or revocations in accordance with the authority conferred by the federal act or any other federal act or agency relating to safety and health and adopted by the Secretary, shall be adopted as the rules of the Commissioner of this State unless the Commissioner decides to adopt an alternative State rule as effective as the federal requirement and providing safe and healthful employment in places of employment as required by the federal act and standards and regulations heretofore referred to and as provided by the Occupational Safety and Health Act of 1970. Chapter 150B of the General Statutes governs the adoption of rules by the Commissioner.

(b), (c)  Repealed by Session Laws 1991, c. 418, s. 8.

(d)        Rules adopted under this section shall provide insofar as possible the highest degree of safety and health protection for employees; other considerations shall be the latest available scientific data in the field, the feasibility of the standard, and experience gained under this and other health and safety laws. Whenever practical the standards established in a rule shall be expressed in terms of objective criteria and of the performance desired. In establishing standards dealing with toxic materials or harmful physical agents, the Commissioner, after consultation and recommendations of the Department of Health and Human Services, shall set a standard which most adequately assures, to the extent possible, on the basis of the most available evidence that no employee will suffer material impairment of health or functional capacity even if such employee has regular exposure to the hazard dealt with by such standard for the period of his working life.

(e)        The Commissioner may not adopt State standards, for products distributed or used in interstate commerce, which are different from federal standards for such products unless the adoption of such State standard, or standards, is required by compelling local conditions and does not unduly burden interstate commerce.

(f)         Repealed by Session Laws 1991, c. 418, s. 8.

(g)        Any rule, regulation, scope, or standard for agricultural employers adopted or promulgated prior to July 12, 1988, that differs from the federal rule, regulation, scope, or standard is repealed effective September 1, 1989, unless readopted pursuant to Chapter 150B of the General Statutes. (1973, c. 295, s. 6; c. 476, s. 128; 1975, 2nd Sess., c. 983, s. 81; 1987, c. 285, s. 17; 1987 (Reg. Sess., 1988), c. 1111, ss. 7, 8; 1989, c. 727, s. 219(14); 1991, c. 418, s. 8; 1997‑443, s. 11A.34.)



§ 95-132. Variances.

§ 95‑132.  Variances.

(a)        Temporary Variances. 

(1)        The Commissioner may upon written application by an employer issue an order granting such employer a temporary variance from standards adopted by this Article or promulgated by the Commissioner under this Article. Any such order shall prescribe the practices, means, methods, operations and processes which the employer must adopt or use while the variance is in effect and state in detail a program for coming into compliance with the standard.

(2)        An application for a temporary variance shall contain all information required as enumerated in 29 C.F.R. 1905.10(b) which is hereby incorporated by reference, as if herein fully set out.

(3)        Upon receipt of an application for an order granting a temporary variance, the Commissioner to whom such application is addressed may issue an interim order granting such a temporary variance, for the purpose of permitting time for an orderly consideration of such application. No such interim order may be effective for longer than 180 days.

(4)        Such a temporary variance may be granted only after notice to employees and interested parties and opportunity for hearing. The temporary variance may be for a period of no longer than required to achieve compliance or one year, whichever is shorter, and may be renewed only once. Application for renewal of a variance must be filed in accordance with provisions in the initial grant of the temporary variance.

(5)        An order granting a temporary variance shall be issued only  if the employer establishes

a.         (i) That he is unable to comply with the standard by the effective date because of unavailability of professional  or technical personnel or materials and equipment required or necessary construction or alteration of facilities or technology, (ii) that all available steps have been taken to safeguard his employees against the hazards covered by the standard, and (iii) that he has an effective program for coming into compliance with the standard as quickly as practicable, or

b.         That he is engaged in an experimental program as described in subsection (c) of this section as hereinafter stated.

(b)        Permanent Variances. 

(1)        Any affected employer may apply to the Commissioner for a rule or order for a permanent variance from a standard promulgated under this section. Affected employees shall be given notice of each such application and an opportunity to participate in a hearing. The Commissioner shall issue such rule or order if he determines on the record, after opportunity for an inspection where appropriate and a hearing, that the proponent of the variance has demonstrated by a preponderance of the evidence that the conditions, practices, means, methods, operations, or processes used or proposed to be used by an employer will provide employment and places of employment to his employees which are as safe and healthful as those which would prevail if he complied with the standard.

(2)        The rule or order so issued shall prescribe the conditions the employer must maintain, and the practices, means, methods, operations, and processes which he must adopt and utilize to the extent they differ from the standard in question.

(3)        Such a rule or order may be modified or revoked upon application by an employer, employees, or by the Commissioner on his own motion, in the manner prescribed for its issuance under this subsection at any time after six months from its issuance.

(c)        Experimental Variances.  The Commissioner is authorized to grant a variance from any standard or portion thereof whenever he determines that such variance is necessary to permit an employer to participate in an experiment approved by him designed to demonstrate or validate new and improved techniques to safeguard the health or safety of workers. (1973, c. 295, s. 7; 1997‑456, s. 27.)



§ 95-133. Office of Director of Occupational Safety and Health; powers and duties of the Director.

§ 95‑133.  Office of Director of Occupational Safety and Health; powers and duties of the Director.

(a)        There is hereby created and established in the North Carolina Department of Labor a division to be known as the Occupational Safety and Health Division. The Commissioner shall appoint a Director to administer this division who shall be subject to the direction and supervision of the Commissioner. The Director shall carry out the responsibilities of the State of North Carolina as prescribed under the Occupational Safety and Health Act of 1970, and any subsequent federal laws or regulations relating to occupational safety and health, and this Article, as written, revised or amended by legislative enactment and as delegated or authorized by the Commissioner. The Commissioner shall make and promulgate such rules, amendments, or revisions in rules, as he may deem advisable for the administration of the office, he shall also accept and use the services, facilities, and personnel of any agency of the State or of any subdivision of State government, either as a free service or by reimbursement. The Director shall devote full time to his duties of office and shall not hold any other office. The Director, subject to the approval of the Commissioner, shall select a professional staff of qualified and competent employees to assist in the statewide administration of the Article. All of the employees referred to herein shall be under the classified service, as herein defined in G.S. 95‑127, subdivision (3).

(b)        Subject to the general supervision of the Commissioner and Deputy Commissioner, the Director shall be responsible for the administration and enforcement of all laws, rules and regulations which it is the duty of the Division to administer and enforce. The Director shall have the power, jurisdiction and authority to:

(1)        Uniformly superintend, enforce and administer applicable occupational safety and health laws of the State of North Carolina;

(2)        Make or cause to be made all necessary inspections, analyses and research for the purpose of seeing that all laws and rules and regulations which the office has the duty, power and authority to enforce are promptly and effectively carried out;

(3)        Make all necessary investigations, develop information and reports upon conditions of employee safety and health, and upon all matters relating to the enforcement of this Article and all lawful regulations issued thereunder;

(4)        Report to the Federal Occupational Safety and Health Administration any information which it may require;

(5)        Recommend to the Commissioner such rules, regulations, standards, or changes in rules, regulations and standards which the Director deems advisable for the prevention of accidents, occupational hazards or the prevention of industrial or occupational diseases;

(6)        Recommend to the Commissioner that he institute proceedings to remove from his or her position any employee of the Office who accepts any favor, privilege, money, object of value, or property of any kind whatsoever or who shall give prior notice of a compliance inspection of a work place unless authorized under the provisions of this Article;

(7)        Employ experts, consultants or organizations for work related to the occupational safety and health program of the Division and compensate same with the approval of the Commissioner;

(8)        Institute hearings, investigations, request the issuance of citations and propose such penalties as he may in his judgment consider necessary to carry out the provisions of this Article;

(9)        The Commissioner shall have the power and authority to issue all types of notices, citations, cease and desist orders, or any other pleading, form or notice necessary to enforce compliance with this Article as hereinafter set forth. The Commissioner is also empowered and authorized to apply to the courts of the State having jurisdiction for orders or injunctions restraining unlawful acts and practices prohibited by this Article or not in compliance with this Article and to apply for mandatory injunctions to compel enforcement of the Article, and the Commissioner is authorized, and further authorized by and through his agents, to institute criminal actions or proceedings for such violations of the Article as are subject to criminal penalties. The Director shall recommend to the Commissioner the imposition and amount of civil penalties provided by this Article, and the Commissioner may institute such proceedings as necessary for the enforcement and payment of such civil penalties subject to such review of the Commission as hereinafter set forth.

(10)      The Director may recommend to the Commissioner that any person, firm, corporation or witness be cited for contempt or for punishment as of contempt, and the Commissioner is authorized to enter any order of contempt or as of contempt as he may deem proper and necessary, and any hearing examiner may recommend to the Commissioner that such order or citation for contempt be made.

(11)      The Commissioner or the Director, or their authorized agents, shall have the power and authority to issue subpoenas for witnesses and for the production of any and all papers and documents necessary for any hearing or other proceeding and to require the same to be served by the process officers of the State. The Commissioner and the Director may administer any and all oaths that are necessary in the enforcement of this Article and may certify as to the authenticity of all records, papers, documents and transcripts under the seal of the Department of Labor.

(12)      All orders, citations, cease and desist orders, stop orders, sanctions and contempt orders, civil penalties and the proceedings thereon shall be subject to review by the Commission as hereinafter provided, including all assessments for civil penalties. (1973, c. 295, s. 8; 2005‑133, s. 4.)



§ 95-134. Advisory Council.

§ 95‑134.  Advisory Council.

(a) There is hereby established a State Advisory Council on Occupational Safety and Health consisting of 11 members, appointed by the Commissioner, composed of three representatives from management, three representatives from labor, four representatives of the public sector with knowledge of occupational safety and occupational health professions and one representative of the public sector with knowledge of migrant labor. The Commissioner shall designate one of the members from the public sector as chairman and all members of the State Advisory Council shall be selected insofar as possible upon the basis of their experience and competence in the field of occupational safety and health.

(b) The Council shall advise, consult with, and make recommendations to the Commissioner on matters relating to the administration of this Article. The Council shall hold no fewer than two meetings during each calendar year. All meetings of the Advisory Council shall be open to the public and a transcript shall be kept and made available for public inspection.

(c) The Director shall furnish to the Advisory Council such secretarial, clerical and other services as he deems necessary to conduct the business of the Advisory Council. The members of the Advisory Council shall be compensated for reasonable expenses incurred, including necessary time spent in traveling to and from their place of residence within the State to the place of meeting, and mileage and subsistence as allowed to State officials. The members of the Advisory Council shall be compensated in accordance with Chapter 138 of the General Statutes.

(d) In addition to its other duties, the Advisory Council shall assist the Commissioner in formulating and setting standards under the provisions of this Article. For this purpose the Commissioner may appoint persons qualified by experience and affiliation to present the viewpoint of the employers involved, persons similarly qualified to present the viewpoint of the workers involved, and some persons to represent the health and safety agencies of the State. The Commissioner for this purpose may include representatives or professional organizations of technicians or professionals specializing in occupational safety or health. Such persons appointed for temporary purposes may be paid such per diem and expenses of attending meetings as provided in Chapter 138 of the General Statutes. (1973, c. 295, s. 9; 1977, c. 806; 1983, c. 717, ss. 17, 18.)



§ 95-135. North Carolina Occupational Safety and Health Review Commission.

§ 95‑135.  North Carolina Occupational Safety and Health Review Commission.

(a)        The North Carolina Occupational Safety and Health Review Commission is hereby established. The Commission shall be composed of three members from among persons who, by reason of training, education or experience, are qualified to carry out the functions of the Commission under this Article. The Governor shall appoint the members of the Commission and name one of the members as chairman of the Commission. The terms of the members of the Commission shall be six years except that the members of the Commission first taking office shall serve, as designated by the Governor at the time of appointment, one for a term of two years, one for a term of four years, and the member of the Commission designated as chairman shall serve for a term of six years. Any vacancy caused by the death, resignation, or removal of a member prior to the expiration of the term for which he was appointed shall be filled by the Governor for the remainder of the unexpired term. The Governor shall fill all vacancies occurring by reason of the expiration of the term of any members of the Commission.

(b)        The Commission shall hear and issue decisions on appeals entered from citations and abatement periods and from all types of penalties. Appeals from orders of the Director dealing with conditions or practices that constitute imminent danger shall not be stayed by the Commission until after full and adequate hearing. The Commission in the discharge of its duties under this Article is authorized and empowered to administer oaths and affirmations and institute motions, cause the taking of depositions, interrogatories, certify to official acts, and issue subpoenas to compel the attendance of witnesses and the production of books, papers, correspondence, memoranda, and other records deemed necessary as evidence in connection with any appeal or proceeding for review before the Commission.

(c)        The Commission shall meet at least once each calendar quarter but it may hold call meetings or hearings upon at least three days' notice to each member by the chairman and at such time and place as the chairman may fix. The chairman shall be responsible on behalf of the Commission for the administrative operations of the Commission and shall appoint such hearing examiners and other employees as he deems necessary to assist in the performance of the Commission's functions and fix the compensation of such employees with the approval of the Governor. The assignment and removal of hearing examiners shall be made by the Commission, and any hearing examiner may be removed for misfeasance, malfeasance, misconduct, immoral conduct, incompetency, the commission of any crime, or for any other good and adequate reason as found by the Commission. The Commission shall give notice to such hearing examiner, along with written allegations as to the charges against him, and the same shall be heard by the Commission, and its decision shall be final. The compensation of the members of the Commission shall be on a per diem basis and shall be fixed by the Governor. The chairman of the Commission may be paid a higher rate of compensation than the other two members of the Commission. For the purpose of carrying out its duties and functions under this Article, two members of the Commission shall constitute a quorum and official action can be taken only on the affirmative vote of at least two members of the Commission. On matters properly before the Commission the chairman may issue temporary orders, subpoenas, and other temporary types of orders subject to the subsequent review of the Commission. The issuance of subpoenas, orders to take depositions, orders requiring interrogatories and other procedural matters of evidence issued by the chairman shall not be subject to review.

(d)        Every official act of the Commission shall be entered of record and its hearings and records shall be open to the public. The Commission is authorized and empowered to make such procedural rules as are necessary for the orderly transaction of its proceedings. Unless the Commission adopts a different rule, the proceedings, as nearly as possible, shall be in accordance with the Rules of Civil Procedure, G.S. 1A‑1. The Commission may order testimony to be taken by deposition in any proceeding pending before it at any stage of such proceeding. Any person, firm or corporation, and its agents or officials, may be compelled to appear and testify and produce like documentary evidence before the Commission. Witnesses whose depositions are taken under this section, and the persons taking such depositions, shall be entitled to the same fees as are paid for like services in the courts of the State.

(e)        The rules of procedure prescribed or adopted by the Commission shall provide affected employees or representatives of affected employees an opportunity to participate as parties to hearings under this section.

(f)         Any member of the Commission may be removed by the Governor for inefficiency, neglect of duty, or any misfeasance or malfeasance in office. Before such removal the Governor shall give notice of hearing and state the allegations against the member of the Commission, and the same shall be heard by the Governor, and his decision shall be final. The principal office of the Commission shall be in Raleigh, North Carolina, but whenever it deems that the convenience of the public or of the parties may be promoted, or delay or expense may be minimized, the Commission may hold hearings or conduct other proceedings at any place in the State.

(g)        In case of a contumacy, failure or refusal of any person to testify before the Commission, give any type of evidence, or to produce any books, records, papers, correspondence, memoranda or other records, such person upon such failure to obey the orders of the Commission may be punished for contempt or any other matter involving contempt as set forth and described by the general laws of the State. The Commission shall issue no order for contempt without first finding the facts involved in the proceeding. Witnesses appearing before the Commission shall be entitled to the same fees as those paid for the services of said witnesses in the courts of the State, and all such fees shall be taxed against the interested parties according to the judgment and discretion of the Commission.

(h)        The Director shall consult with the chairman of the Commission with respect to the preparation and presentation to the Commission for adoption of all necessary forms or citations, notices of all kinds, forms of stop orders, all forms and orders imposing penalties and all forms of notices or applications for review by the Commission, and any and all other procedural papers and documents necessary for the administration of the Article as applied to employers and employees and for all procedures and proceedings brought before the Commission for review.

(i)         A hearing examiner appointed by the chairman of the Commission shall hear, and make a determination upon, any proceeding instituted before the Commission and may hear any motion in connection therewith, assigned to the hearing examiner, and shall make a report of the determination which constitutes the hearing examiner's final disposition of the proceedings. A copy of the report of the hearing examiner shall be furnished to the Director and all interested parties involved in any appeal or any proceeding before the hearing examiner for the hearing examiner's determination. The report of the hearing examiner shall become the final order of the Commission 30 days from the date of the report as determined by the hearing examiner, unless within the 30‑day period any member of the Commission had directed that the report shall be reviewed by the entire Commission as a whole. Upon application for review of any report or determination of a hearing examiner, before the 30‑day period expires, the Commission shall schedule the matter for hearing, on the record, except the Commission may allow the introduction of newly discovered evidence, or in its discretion the taking of further evidence upon any question or issue. All interested parties to the original hearing shall be notified of the date, time and place of the hearing and shall be allowed to appear in person or by attorney at the hearing. Upon review of the report and determination by the hearing examiner the Commission may adopt, modify or vacate the report of the hearing examiner and notify the interested parties. The report of the hearing examiner, and the report, decision, or determination of the Commission upon review shall be in writing and shall include findings of fact, conclusions of law, and the reasons or bases for them, on all the material issues of fact, law, or discretion presented on the record. The report, decision or determination of the Commission upon review shall be final unless further appeal is made to the courts under the provisions of Chapter 150B of the General Statutes, as amended, entitled: "Judicial Review of Decisions of Certain Administrative Agencies."

(j)         Repealed by Session Laws 1993, c. 300, s. 1. (1973, c. 295, s. 10; c. 1331, s. 3; 1985, c. 746, s. 1; 1985 (Reg. Sess., 1986), c. 955, ss. 6, 7; 1987, c. 827, s. 1; 1987 (Reg. Sess., 1988), c. 1111, s. 10; 1993, c. 300, s. 1; c. 474, s. 1; 2005‑133, ss. 1, 5; 2006‑203, s. 21.)



§ 95-136. Inspections.

§ 95‑136.  Inspections.

(a)        In order to carry out the purposes of this Article, the Commissioner or Director, or their duly authorized agents, upon presenting appropriate credentials to the owner, operator, or agent in charge, are authorized:

(1)        To enter without delay, and at any reasonable time, any factory, plant, establishment, construction site, or other area, work place or environment where work is being performed by an employee of an employer; and

(2)        To inspect and investigate during regular working hours, and at other reasonable times, and within reasonable limits, and in a reasonable manner, any such place of employment and all pertinent conditions, processes, structures, machines, apparatus, devices, equipment, and materials therein, and to question privately any such employer, owner, operator, agent or employee.

(3)        The Commissioner or Director, or their duly authorized agents, shall reinspect any place of employment where a willful serious violation was found to exist during the previous inspection and a final Order has been entered.

(b)        In making his inspections and investigations under this Article, the Commissioner may issue subpoenas to require the attendance and testimony of witnesses and the production of evidence under oath. Witnesses shall be reimbursed for all travel and other necessary expenses which shall be claimed and paid in accordance with the prevailing travel regulations of the State. In case of a failure or refusal of any person to obey a subpoena under this section, the district judge or superior court judge of the county in which the inspection or investigation is conducted shall have jurisdiction upon the application of the Commissioner to issue an order requiring such person to appear and testify or produce evidence as the case may require, and any failure to obey such order of the court may be punished by such court as contempt thereof.

(c)        Subject to regulations issued by the Commissioner a representative of the employer and an employee authorized by the employees shall be given an opportunity to consult with or to accompany the Commissioner, Director, or their authorized agents, during the physical inspection of any work place described under subsection (a) for the purpose of aiding such inspection. Where there is no authorized employee representative, the Commissioner, Director, or their authorized agents, shall consult with a reasonable number of employees concerning matters of health and safety in the work place.

(d)       (1)        Any employees or an employee representative of the employees who believe that a violation of a safety or health standard exists that threatens physical harm, or that an imminent danger exists, may request an inspection by giving notice of such violation or danger to the Commissioner or Director. Any such notice shall be reduced to writing, shall set forth with reasonable particularity the grounds for the notice, and shall be signed by employees or the employee representatives of the employees, and a copy shall be provided the employer or his agent no later than at the time of inspection. Upon the request of the person giving such notice, his name and the names of individual employees referred to therein shall not appear in such copy of any record published, released or made available pursuant to subsection (e) of this section. If upon receipt of such notification the Commissioner or Director determines there are reasonable grounds to believe that such violation or danger exists, the Commissioner or Director or their authorized agents shall promptly make a special investigation in accordance with the provisions of this section as soon as practicable to determine if such violation or danger exists. If the Commissioner or Director determines there are not reasonable grounds to believe that a violation or danger exists he shall notify the employees or representatives of the employees, in writing, of such determination.

(2)        Prior to, during and after any inspection of a work place, any employees or representative of employees employed in such work place may notify the inspecting Commissioner, Director, or their agents, in writing, of any violation of this Article which they have reason to believe exists in such work place. The Commissioner shall, by regulation, establish procedures for informal review of any refusal by a representative of the Commissioner or Director to issue a citation with respect to any such alleged violation and shall furnish the employees or representatives of employees requesting such review a written statement of the reason for the Commissioner's or Director's final disposition of the case.

(e)        The Commissioner is authorized to compile, analyze, and publish, in summary or detailed form, all reports or information obtained under this section. Files and other records relating to investigations and enforcement proceedings pursuant to this Article shall not be subject to inspection and examination as authorized by G.S. 132‑6 while such investigations and proceedings are pending, except that, subject to the provisions of subsection (e1) of this section, an employer cited under the provisions of this Article is entitled to receive a copy of the official inspection report which is the basis for citations received by the employer following the issuance of citations.

(e1)      Upon the written request of and at the expense of the requesting party, official inspection reports of inspections conducted pursuant to this Article shall be available for release in accordance with the provisions contained in this subsection and subsection (e) of this section. The names of witnesses or complainants, and any information within statements taken from witnesses or complainants during the course of inspections or investigations conducted pursuant to this Article that would name or otherwise identify the witnesses or complainants, shall not be released to any employer or third party and shall be redacted from any copy of the official inspection report provided to the employer or third party. Witness statements that are in the handwriting of the witness or complainant shall, upon the request of and at the expense of the requesting party, be transcribed so that information that would not name or otherwise identify the witness may be released. A witness or complainant may, however, sign a written release permitting the Commissioner to provide information specified in the release to any persons or entities designated in the release. Nothing in this section shall be construed to prohibit the use of the name or statement of a witness or complainant by the Commissioner in enforcement proceedings or hearings held pursuant to this Article. The Commissioner shall make available to the employer 10 days prior to a scheduled enforcement hearing unredacted copies of: (i) the witness statements the Commissioner intends to use at the enforcement hearing, (ii) the statements of witnesses the Commissioner intends to call to testify, or (iii) the statements of witnesses whom the Commissioner does not intend to use that might support an employer's affirmative defense or otherwise exonerate the employer; provided a written request for the statement or statements is received by the Commissioner no later than 12 days prior to the enforcement hearing. If the request for an unredacted copy of the witness statement or statements is received less than 12 days before a hearing, the statement or statements shall be made available as soon as practicable. The Commissioner may permit the use of names and statements of witnesses and complainants and information obtained during the course of inspections or investigations conducted pursuant to this Article by public officials in the performance of their public duties.

(f)        (1)        Inspections conducted under this section shall be accomplished without advance notice, subject to the exception in subdivision (2) below this subsection.

(2)        The Commissioner or Director may authorize the giving to any employer or employee advance notice of an inspection only when the giving of such notice is essential to the effectiveness of such inspection, and in keeping with regulations issued by the Commissioner.

(g)        The Commissioner shall prescribe such rules and regulations as he may deem necessary to carry out his responsibilities under this Article, including rules and regulations dealing with the inspection of an employer's establishment. (1973, c. 295, s. 11; 1993, c. 317, ss. 1, 2; 1999‑364, ss. 1, 2; 2003‑174, s. 1.)



§ 95-136.1. Special emphasis inspection program.

§ 95‑136.1.  Special emphasis inspection program.

(a)        As used in this section, a "special emphasis inspection" is an inspection by the Department's occupational safety and health division that is scheduled because of an employer's high frequency of violations of safety and health laws or because of an employer's high risk or high rate of work‑related fatalities or work‑related serious injuries or illnesses.

(b)        The Department shall develop and implement a special emphasis inspection program that targets for special emphasis inspection employers who:

(1)        Have a high rate of serious or willful violations of any standard, rule, order, or other requirement under this Article, or of regulations prescribed pursuant to the Federal Occupational Safety and Health Act of 1970, in a one‑year period;

(2)        Have a high rate of work‑related deaths, or a high rate of work‑related serious injuries or illnesses, in a one‑year period; or

(3)        Are engaged in a type of industry determined by the Department to be at high risk for serious or fatal work‑related injuries or illnesses.

(4)        Repealed by Session Laws 1997‑443, s. 17(b).

To identify an employer for a special emphasis inspection, the Department shall use the most current data available from its own database and from other sources, including State departments, divisions, boards, commissions, and other State entities. The Department shall ensure that every employer targeted for a special emphasis inspection is inspected at least one time within the two‑year period following targeting of the employer by the Department. The Department shall update its special emphasis inspection records at least annually.

(c)        The Director shall make information about the special emphasis inspection program available prior to the date of implementation of the program.

(d)        The Department shall by March 1, 1995, and annually thereafter, report to the Joint Legislative Commission on Governmental Operations and the Fiscal Research Division of the General Assembly on the impact of the special emphasis inspection program on safety and health compliance and enforcement. (1991 (Reg. Sess., 1992), c. 924, s. 1; 1997‑443, s. 17(b).)



§ 95-137. Issuance of citations.

§ 95‑137.  Issuance of citations.

(a)        If, upon inspection or investigation, the Director or his authorized representative has reasonable grounds to believe that an employer has not fulfilled his duties as prescribed in this Article, or has violated any standard, regulation, rule or order promulgated under this Article, he shall with reasonable promptness issue a citation to the employer. Each citation shall be in writing and shall describe with particularity the nature of the violation, including a reference to the provisions of the act, standards, rules and regulations, or orders alleged to have been violated. In addition, the citation shall fix a reasonable time for the abatement of the violation. The Director may prescribe procedures for the issuance of a notice in lieu of a citation with respect to de minimus violations which have no direct or immediate relationship to safety or health. Each citation or notice in lieu of citation issued under this section, or a copy or copies thereof, shall be prominently posted, as prescribed in regulations issued by the Director, at or near such place a violation referred to in the citation occurred.

(b)        Procedure for Enforcement. 

(1)        If, after an inspection or investigation, the Director issues a citation under any provisions of this Article, the Director shall, within a reasonable time after the termination of such inspection or investigation, notify the employer by certified mail with return receipt, by signature confirmation as provided by the U.S. Postal [Service], by a designated delivery service authorized pursuant to 26 U.S.C. § 7502(f)(2) with delivery receipt, or via hand delivery of any penalty, if any, the Director has recommended to the Commissioner to be proposed under the provisions of this Article and that the employer has 15 working days within which to notify the Director that the employer wishes to:

a.         Contest the citation or proposed assessment of penalty; or

b.         Request an informal conference.

Following an informal conference, unless the employer and Department have entered into a settlement agreement, the Director shall send the employer an amended citation or notice of no change. The employer has 15 working days from the receipt of the amended citation or notice of no change to notify the Director that the employer wishes to contest the citation or proposed assessment of penalty, whether or not amended. If, within 15 working days from the receipt of the notice issued by the Director, the employer fails to notify the Director that the employer requires an informal conference to be held or intends to contest the citation or proposed assessment of penalty, and no notice is filed by any employee or representative of employees under the provisions of this Article within such time, the citation and the assessment as proposed to the Commissioner shall be deemed final and not subject to review by any court.

(2)        If the Director has reason to believe that an employer has failed to correct a violation for which a citation has been issued within the period permitted for its correction (which period shall not begin to run until the entry of a final order by the Commission in case of any review proceedings under this Article initiated by the employer in good faith and not solely for a delay or avoidance of penalties), the Director shall notify the employer by certified mail with return receipt, by signature confirmation as provided by the U.S. Postal Service, by a designated delivery service authorized pursuant to 26 U.S.C. § 7502(f)(2) with delivery receipt, or via hand delivery of such failure and of the penalty proposed to be assessed under this Article by reason of such failure and that the employer has 15 working days within which to notify the Director that the employer wishes to contest the Director's notification of the proposed assessment of penalty. If, within 15 working days from the receipt of notification issued by the Director, an employer fails to notify the Director that the employer intends to contest the notification or proposed recommendation of penalty, the notification and the proposed assessment made by the Director shall be final and not subject to review by any court.

(3)        No citation may be issued under this section after the expiration of six months following the occurrence of any violation.

(4)        If an employer notifies the Director that the employer intends to contest a citation issued under the provisions of this Article or notification issued under the provisions of this Article, or if, within 15 working days of the receipt of a citation under this Article, any employee or representative thereof files a notice with the Director alleging that the period of time fixed in the citation for the abatement of the violation is unreasonable, the Director shall immediately advise the Commission of such notification, and the Commission shall afford an opportunity for a hearing. The Commission shall thereafter issue an order, based on findings of fact, affirming, modifying, or vacating the Director's citation or the proposed penalty fixed by the Commissioner, or directing other appropriate relief, and such order shall become final 30 days after its issuance. Upon showing by an employer of a good faith effort to comply with the abatement requirements of a citation, and that an abatement has not been completed because of factors beyond the employer's reasonable control, the Director, after an opportunity for a hearing as provided in this Article, shall issue an order affirming or modifying the abatement requirements in such citation. The rules of procedure prescribed by the chairman of the Commission shall provide affected employees or representatives of affected employees an opportunity to participate as parties to hearings under this section.

(5)        Repealed by Session Laws 1993, c. 300, s. 2.

(6)        Each local unit of government shall report each violation for which it is issued a citation to its local governing board at its next public meeting and to its workers compensation insurance carrier or to the risk pool of which it is a member pursuant to Article 23 of Chapter 58 of the General Statutes. (1973, c. 295, s. 12; 1987 (Reg. Sess., 1988), c. 1111, s. 11; 1991 (Reg. Sess., 1992), c. 1020, ss. 2, 3; 1993, c. 300, s. 2; 2003‑308, s. 6; 2005‑133, ss. 6, 7; 2007‑231, s. 10.)



§ 95-138. Civil penalties.

§ 95‑138.  Civil penalties.

(a)        The Commissioner, upon recommendation of the Director, or the North Carolina Occupational Safety and Health Review Commission in the case of an appeal, shall have the authority to assess penalties against any employer who violates the requirements of this Article, or any standard, rule, or order adopted under this Article, as follows:

(1)        A minimum penalty of five thousand dollars ($5,000) to a maximum penalty of seventy thousand dollars ($70,000) may be assessed for each willful or repeat violation.

(2)        A penalty of up to seven thousand dollars ($7,000) shall be assessed for each serious violation, except that a penalty of up to fourteen thousand dollars ($14,000) shall be assessed for each serious violation that involves injury to an employee under 18 years of age.

(2a)      A penalty of up to seven thousand dollars ($7,000) may be assessed for each violation that is adjudged not to be of a serious nature.

(3)        A penalty of up to seven thousand dollars ($7,000) may be assessed against an employer who fails to correct and abate a violation, within the period allowed for its correction and abatement, which period shall not begin to run until the date of the final Order of the Commission in the case of any appeal proceedings in this Article initiated by the employer in good faith and not solely for the delay of avoidance of penalties. The assessment shall be made to apply to each day during which the failure or violation continues.

(4)        A penalty of up to seven thousand dollars ($7,000) shall be assessed for violating the posting requirements, as required under the provisions of this Article.

(b)        The Commissioner shall adopt uniform standards that the Commissioner, the Commission, and the hearing examiner shall apply when determining appropriateness of the penalty. The following factors shall be used in determining whether a penalty is appropriate:

(1)        Size of the business of the employer being charged.

(2)        The gravity of the violation.

(3)        The good faith of the employer.

(4)        The record of previous violations; provided that for purposes of determining repeat violations, only the record within the previous three years is applicable.

(5)        Whether the violation involves injury to an employee under 18 years of age.

The report of the hearing examiner and the report, decision, or determination of the Commission on appeal shall specify the standards applied in determining the reduction or affirmation of the penalty assessed by the Commissioner.

(c)        The clear proceeds of all civil penalties and interest recovered by the Commissioner, together with the costs thereof, shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.  (1973, c. 295, s. 13; 1987 (Reg. Sess., 1988), c. 1111, s. 12; 1989 (Reg. Sess., 1990), c. 844; 1991, c. 329, s. 1; c. 761, s. 17; 1993, c. 474, s. 2; 1998‑215, s. 111; 2004‑203, s. 39(a); 2005‑133, s. 8; 2006‑39, s. 3; 2009‑351, s. 4.)



§ 95-139. Criminal penalties.

§ 95‑139.  Criminal penalties.

(a)        Any employer who willfully violates any standard, rule, regulation or order promulgated pursuant to the authority of this Article, and the violation causes the death of any employee 18 years of age or older, shall be guilty of a Class 2 misdemeanor, which may include a fine of not more than ten thousand dollars ($10,000).

(b)        Any employer who willfully violates any standard, rule, regulation, or order promulgated pursuant to the authority of this Article, and the violation causes the death of any employee under 18 years of age, shall be guilty of a Class 2 misdemeanor, which may include a fine of not more than twenty thousand dollars ($20,000).

(c)        If an employer is convicted of more than one violation of subsection (a) or (b) of this section, the subsequent violation shall be penalized as follows:

(1)        The employer shall be guilty of a Class 1 misdemeanor which may include a fine of not more than twenty thousand dollars ($20,000) if the subsequent violation results in the death of an employee 18 years of age or older.

(2)        The employer shall be guilty of a Class 1 misdemeanor which may include a fine of not more than forty thousand dollars ($40,000) if the subsequent violation results in the death of an employee under 18 years of age.

(d)        This section shall not prevent any prosecuting officer of the State of North Carolina from proceeding against such employer on a prosecution charging any degree of willful or culpable homicide. Any person who gives advance notice of any inspection to be conducted under this Article, without authority from the Commissioner, Director, or any of their agents to whom such authority has been delegated, shall be guilty of a Class 2 misdemeanor.

(e)        Whoever knowingly makes any false statement, representation, or certification in any application, record, report, plan, or any other document filed or required to be maintained pursuant to this Article, shall be guilty of a Class 2 misdemeanor, which may include a fine of (i) not more than ten thousand dollars ($10,000) for falsifications pertaining to employees 18 years of age or older or (ii) not more than twenty thousand dollars ($20,000) for falsifications pertaining to employees under 18 years of age.

(f)         Whoever shall commit any kind of assault upon or whoever kills a person engaged in or on account of the performance of investigative, inspection, or law‑enforcement functions shall be subject to prosecution under the general criminal laws of the State and upon such charges as the proper prosecuting officer shall charge or allege.  (1973, c. 295, s. 14; 1993, c. 539, s. 671; 1994, Ex. Sess., c. 24, s. 14(c); 2009‑351, s. 5.)



§ 95-140. Procedures to counteract imminent dangers.

§ 95‑140.  Procedures to counteract imminent dangers.

(a) The superior courts of this State shall have jurisdiction, upon petition of the Commissioner, to restrain any conditions or practices in any place of employment which are such that a danger exists, which could reasonably be expected to cause death or serious physical harm immediately or before the imminence of such danger can be eliminated through the enforcement procedures otherwise  provided by this Article. Any order issued under this section may require such steps to be taken as may be necessary to avoid, correct,  or remove such imminent danger and prohibit the employment or presence of any individual in locations or under conditions where such imminent danger exists, except those individuals whose presence is necessary to avoid, correct or remove such imminent danger or to maintain the capacity of a continuous process operation to assume normal operations without a complete cessation of operations, or where a cessation of operations is necessary to permit such to be accomplished in a safe and orderly manner.

(b) Upon the filing of any such petition the superior court shall, without the necessity of showing an adequate remedy at law, have jurisdiction to grant injunctive relief or temporary restraining order pending the outcome of an enforcement proceeding pursuant to this Article. The proceeding shall be as provided under the statutes and Rules of Civil Procedure of this State except that no temporary restraining order issued without notice shall be effective for a period longer than five days.

(c) Whenever and as soon as an inspector concludes that conditions or practices described in this section exist in any place of employment, he shall inform the affected employees and employers of the danger and that he is recommending to the Commissioner that relief be sought. If the Commissioner arbitrarily or capriciously fails to seek relief under this section, any employee who may be injured by reason of such failure, or the representative of such employee, may bring an action against the Commissioner in the superior court of the district in which the imminent danger is alleged to exist or the employer has its principal office or place of business, for a writ of  mandamus to compel the Commissioner to seek such an order for such relief as may be appropriate. (1973, c. 295, s. 15.)



§ 95-141. Judicial review.

§ 95‑141.  Judicial review.

Any person or party in interest who has exhausted all administrative remedies available under this Article and who is aggrieved by a final decision in a contested case is entitled to judicial review in accordance with Article 4 of Chapter 150B of the General Statutes. The Commissioner may file in the office of the clerk of the superior court of the county wherein the person, firm or corporation under order resides, or, if a corporation is involved, in the county wherein the corporation maintains its principal place of business, or in the county wherein the violation occurred, a certified copy of a final order of the Commissioner unappealed from, or of a final order of the Commissioner affirmed upon appeal. Whereupon, the clerk of said court shall enter judgment in accordance therewith and notify the parties. Such judgment shall have the same effect, and all proceedings in relation thereto shall thereafter be the same, as though said judgment had been rendered in a suit duly heard and determined by the superior court of the General Court of Justice. (1973, c. 295, s. 16; c. 1331, s. 3; 1987, c. 827, s. 265.)



§ 95-142. Legal representation of the Department of Labor.

§ 95‑142.  Legal representation of the Department of Labor.

It shall be the duty of the Attorney General to represent the Department of Labor or designate some member of his staff to represent them in all actions or proceedings in connection with this Article. (1973, c. 295, s. 17.)



§ 95-143. Record keeping and reporting.

§ 95‑143.  Record keeping and reporting.

(a)        Each employer shall make available to the Commissioner, or his agents, in such manner as the Commissioner shall require, copies of the same records and reports regarding his activities relating to this Article as are required to be made, kept, or preserved by section 8(c) of the Federal Occupational Safety and Health Act of 1970 (P.L. 91‑596) and regulations made pursuant thereto.

(b)        Each employer shall make, keep and preserve and make available to the Commissioner such records regarding his activities relating to this Article as the Commissioner may prescribe by regulation as necessary and appropriate for the enforcement of this Article or for developing information regarding the causes and prevention of occupational accidents and illnesses. In order to carry out the provisions of this section such regulations may include provisions requiring employers to conduct periodic inspections. The Commissioner shall also issue regulations requiring that employers, through posting of notices or other appropriate means, keep the employees informed of their protections and obligations under this Article, including the provisions of applicable standards. The Commissioner shall prescribe regulations requiring employers to maintain accurate records of, and to make reports at least annually on, work‑related deaths, injuries and illnesses other than minor injuries requiring only first‑aid treatment and which do not involve medical treatment, loss of consciousness, restriction of work or motion, or transfer to another job.

(c)        The Commissioner shall issue regulations requiring employers to maintain accurate records of employee exposure to potentially toxic materials of [or] harmful physical agents which are required to be monitored or measured under this Article. Such regulations shall provide employees or their representatives with an opportunity to observe such monitoring or measuring, and to have access to the records thereof. Such regulations shall also make appropriate provisions for each employee or former employee to have access to such records as will indicate his own exposure to toxic materials or harmful physical agents. Each employer shall promptly notify any employee who has been or is being exposed to toxic materials or harmful physical agents in concentrations or at levels which exceed those prescribed by an applicable safety and health standard promulgated under this Article and shall inform any employee who is being thus exposed of the corrective action being taken.

(d)        Any information obtained by the Commissioner or his duly authorized agents under this Article shall be obtained with a minimum burden upon employers, especially those operating small businesses. Unnecessary duplication of efforts in obtaining information shall be reduced to the maximum extent feasible. (1973, c. 295, s. 18; 1991 (Reg. Sess., 1992), c. 894, s. 1.)



§ 95-144. Statistics.

§ 95‑144.  Statistics.

(a)        In order to further the purposes of this Article, the Commissioner shall develop and maintain an effective program of collection, compilation, and analysis of occupational safety and health statistics. The Commissioner shall compile accurate statistics on work injuries and illnesses which shall include all disabling, serious or significant injuries or illnesses, whether or not involving loss of time from work, other than minor injuries requiring only first‑aid treatment and which do not involve medical treatment, loss of consciousness, restriction of work or motion, or transfer to another job. On the basis of records made and kept pursuant to the provisions of this Article, employers shall file such reports with the Commissioner as he shall prescribe by regulations and as may be necessary to carry out his functions.

(b)        A listing of employment by area and industry of employers who have an assigned account number by the Employment Security Commission shall be supplied annually to the Commissioner by the Employment Security Commission of this State. The listing of employment by area and industry shall contain at least the following: employer name; Employment Security Commission account number; indication of whether multiple or a single report unit; number of reporting units; average employment; establishment size code; geographical area; any four‑digit code; and any other information deemed necessary by the Commissioner to meet federal reporting requirements. (1973, c. 295, s. 19.)



§ 95-145. Reports to the Secretary.

§ 95‑145.  Reports to the Secretary.

(a) The Commissioner shall require employers in the State to make reports to the Secretary in the same manner and to the same extent as if the plan in force under this Article were not in effect, and

(b) The Commissioner shall make such reports to the Secretary in such form and containing such information as the Secretary from time to time shall require. (1973, c. 295, s. 20.)



§ 95-146. Continuation and effectiveness of this Article.

§ 95‑146.  Continuation and effectiveness of this Article.

The Commissioner shall from time to time furnish to the Secretary information and assurances that this Article is being administered by adequate methods and by standards and enforcement procedures which are and will continue to be as effective as federal standards. (1973, c. 295, s. 21.)



§ 95-147. Training and employee education.

§ 95‑147.  Training and employee education.

(a) The Commissioner, after consultation with appropriate  departments and agencies of the State and subdivisions of government, shall conduct, directly or by grants or contracts, (i) education programs to provide an adequate supply of qualified personnel to carry out the purposes of this Article, and (ii) informational, educational and training programs on the importance of and proper use of adequate safety and health equipment to encourage voluntary compliance.

(b) The Commissioner is also authorized to conduct, directly or by grants or contracts, short‑term training of personnel engaged in work related to the Commissioner's responsibilities under this Article.

(c) The Commissioner shall provide employers and employees programs covering recognition, avoidance and prevention of unsafe and unhealthful working conditions in places of employment and shall advise employers and employees, or their representatives, [of] effective means to prevent occupational injuries and illnesses. (1973, c. 295, s. 22.)



§ 95-148. Safety and health programs of State agencies and local governments.

§ 95‑148.  Safety and health programs of State agencies and local governments.

It shall be the responsibility of each administrative department, commission, board, division or other agency of the State and of counties, cities, towns and subdivisions of government to establish and maintain an effective and comprehensive occupational safety and health program which is consistent with the standards and regulations promulgated under this Article. The head of each agency shall:

(1)        Provide safe and healthful places and conditions of employment, consistent with the standards and regulations promulgated by this Article;

(2)        Acquire, maintain, and require the use of safety equipment, personal protective equipment, and devices reasonably necessary to protect employees;

(3)        Consult with and encourage employees to cooperate in achieving safe and healthful working conditions;

(4)        Keep adequate records of all occupational accidents and illnesses for proper evaluation and corrective action;

(5)        Consult with the Commissioner as to the adequacy as to form and content of records kept pursuant to this section;

(6)        Make an annual report to the Commissioner with respect to occupational accidents and injuries and the agency's program under this section.

The Commissioner shall transmit annually to the Governor and the General Assembly a report of the activities of the State agency and instrumentalities under this section. If the Commissioner has reason to believe that any local government program or program of any agency of the State is ineffective, he shall, after unsuccessfully seeking by negotiations to abate such failure, include this in his annual report to the Governor and the General Assembly, together with the reasons therefor, and may recommend legislation intended to correct such condition.

The Commissioner shall have access to the records and reports kept and filed by State agencies and instrumentalities pursuant to this section unless such records and reports are required to be kept secret in the interest of national defense, in which case the Commissioner shall have access to such information as will not jeopardize national defense.

Employees of any agency or department covered under this section are afforded the same rights and protections as granted employees in the private sector.

This section shall not apply to volunteer fire departments not a part of any municipality.

Any municipality with a population of 10,000 or less may exclude its fire department from the operation of this section by a resolution of the governing body of the municipality, except that the resolution may not exclude those firefighters who are employees of the municipality.

The North Carolina Fire and Rescue Commission shall recommend regulations and standards for fire departments. (1973, c. 295, s. 23; 1983, c. 164; 1985, c. 544; 1989, c. 750, s. 3; 1991 (Reg. Sess., 1992), c. 1020, s. 1.)



§ 95-149. Authority to enter into contracts with other State agencies and subdivisions of government.

§ 95‑149.  Authority to enter into contracts with other State agencies and subdivisions of government.

The Commissioner may enter into contracts with the Department of Health and Human Services or any other State officer or State agency or State instrumentality, or any municipality, county, or other political subdivision of the State, for the enforcement, administration, and any other application of the provisions of this Article. (1973, c. 295, s. 24; 1989, c. 727, s. 24; 1997‑443, s. 11A.35.)



§ 95-150. Assurance of adequate funds to enforce Article.

§ 95‑150.  Assurance of adequate funds to enforce Article.

The Commissioner shall submit to the General Assembly a budget and request for appropriations to adequately administer this Article which shall be sufficient to give satisfactory assurance that this State will devote adequate funds to the administration and enforcement of the standards herein provided and the proper administration of this Article as required by federal standards. (1973, c. 295, s. 25.)



§ 95-151. Discrimination.

§ 95‑151.  Discrimination.

No employer, employee, or any other person related to the  administration of this Article shall be discriminated against in any work, procedure, or employment by reason of sex, race, ethnic origin, or by reason of religious affiliation. (1973, c. 295, s. 26.)



§ 95-152. Confidentiality of trade secrets.

§ 95‑152.  Confidentiality of trade secrets.

All information reported to or otherwise obtained by the Commissioner or his agents or representatives in connection with any inspection or proceeding under this Article which contains or which might reveal a trade secret shall be considered confidential, as provided by section 1905 of Title 18 of U.S.C., except as to carrying out this Article or when it is relevant in any proceeding under this Article. In any such proceeding the Commissioner, the Commission, or the court shall issue such orders as may be appropriate to protect the confidentiality of trade secrets. (1973, c. 295, s. 27; 2005‑133, s. 9.)



§ 95-153. Reserved for future codification purposes.

§ 95‑153.  Reserved for future codification purposes.



§ 95-154. Authorization for similar safety and health federal-state programs.

§ 95‑154.  Authorization for similar safety and health federal‑state programs.

Consistent with the requirements and conditions provided in this Article the State, upon the recommendation of the Commissioner of Labor and approval of the Governor, may enter into agreements or arrangements with other federal agencies for the purpose of administering occupational safety and health measures for such employees and employers within the State of North Carolina as may be covered by such federal safety and health statutes. (1973, c. 295, s. 29.)



§ 95-155. Construction of Article and severability.

§ 95‑155.  Construction of Article and severability.

This Article shall receive a liberal construction to the end that the safety and health of the employees of the State may be effectuated and protected. If any provision of this Article or the application thereof to any person or circumstance is held to be invalid, such invalidity shall not affect other provisions or applications of the Article which can be given effect without the invalid provision or application, and to this end the provisions of this Article are severable. (1973, c. 295, s. 30.)



§§ 95-156 through 95-160. Reserved for future codification purposes.

§§ 95‑156 through 95‑160.  Reserved for future codification purposes.



§§ 95-161 through 95-172. Repealed by Session Laws 1979, c. 839, s. 2.

Article 17.

The Uniform Wage Payment Law of North Carolina.

§§ 95‑161 through 95‑172.  Repealed by Session Laws 1979, c. 839, s. 2.



§ 95-173. Short title.

Article 18.

Identification of Toxic or Hazardous Substances.

Part 1. General Provisions.

§ 95‑173.  Short title.

This Article shall be cited as the Hazardous Chemicals Right to Know Act. (1985, c. 775, s. 1.)



§ 95-174. Definitions.

§ 95‑174.  Definitions.

(a)        "Chemical manufacturer" shall mean a manufacturing facility classified in Standard Industrial Classification (SIC) Codes 20 through 39 where chemicals are produced for use or distribution in North Carolina.

(b)        "Chemical name" shall mean the scientific designation of a chemical in accordance with the nomenclature system developed by the International Union of Pure and Applied Chemistry (IUPAC), or the Chemical Abstracts Service (CAS) rules of nomenclature or a name which will clearly identify the chemical for the purpose of conducting a hazard evaluation.

(c)        "Common name" shall mean any designation or identification such as a code name, code number, trade name, brand name or generic name used to identify a chemical other than by its chemical name.

(d)        "Distributor" shall mean any business, other than a chemical manufacturer or importer, which supplies hazardous chemicals to other distributors or to purchasers.

(e)        "Employee" shall mean any person who is employed by an employer under normal operating conditions.

(f)         "Employer" means a person engaged in business who has employees, including the State and its political subdivisions but excluding an individual whose only employees are domestic workers or casual laborers who are hired to work at the individual's residence.

(g)        "Facility" shall mean one or more establishments, factories, or buildings located at one contiguous site in North Carolina.

(h)        "Fire Chief" shall mean Fire Chief or Fire Marshall, or Emergency Response Coordinator in the absence of a Fire Chief or Fire Marshall for the appropriate local fire department.

(i)         Repealed by Session Laws 1987, c. 489, s. 1.

(j)         "Fire Department" shall mean the fire department having jurisdiction over the facility.

(k)        "Hazardous chemical" shall mean any element, chemical compound or mixture of elements and/or compounds which is a physical hazard or health hazard as defined in subsection (c) of the OSHNC Standard or a hazardous substance as defined in standards adopted by the Occupational Safety and Health Division of the North Carolina Department of Labor in Title 13, Chapter 7 of the North Carolina Administrative Code (13 NCAC 7).

(l)         "Hazardous Substance List" shall mean the list required by G.S. 95‑191.

(m)       "Hazardous substance trade secret" means any formula, plan, pattern, device, process, production information, or compilation of information, which is not patented, which is known only to the employer, the employer's licensees, the employer's employees, and certain other individuals, and which is used or developed for use in the employer's business, and which gives the employer possessing it the opportunity to obtain a competitive advantage over businesses who do not possess it, or the secrecy of which is certified by an appropriate official of the federal government as necessary for national defense purposes. The chemical name and Chemical Abstracts Service number of a substance shall be considered a trade secret only if the employer can establish that the identity or composition of the substance cannot be readily ascertained without undue expense by analytical techniques, laboratory procedures, or other lawful means available to a competitor.

(n)        "Label" shall mean any written, printed, or graphic material displayed on or affixed to containers of hazardous chemicals.

(o)        "Manufacturing facility" shall mean a facility classified in SIC Codes 20 through 39 which manufactures or uses a hazardous chemical or chemicals in North Carolina.

(p)        "Material Safety Data Sheets" or "MSDS" shall mean chemical information sheets adopted by the Occupational Safety and Health Division of the North Carolina Department of Labor in Title 13, Chapter 7 of the North Carolina Administrative Code (13 NCAC 7).

(q)        "Nonmanufacturing facility" shall mean any facility in North Carolina other than a facility in SIC Code 20 through 39, the State of North Carolina (and its political subdivisions) and volunteer emergency service organizations whose members may be exposed to chemical hazards during emergency situations.

(r)        "OSHNC Standard" shall mean the current Hazard Communication Standard adopted by the Occupational Safety and Health Division of North Carolina Department of Labor in Title 13, Chapter 7 of the North Carolina Administrative Code (13 NCAC 7).

(s)        "Storage and Container" shall have the ordinary meaning however it does not include pipes used in the transfer of substances or the fuel tanks of self propelled internal combustion vehicles. (1985, c. 775, s. 1; 1987, c. 489, ss. 1, 2; 1998‑217, ss. 28‑30.)



§§ 95-175 through 95-190. Reserved for future codification purposes.

§§ 95‑175 through 95‑190.  Reserved for future codification purposes.



§ 95-191. Hazardous Substance List.

Part 2.  Public Safety and Emergency Response Right to Know.

§ 95‑191.  Hazardous Substance List.

(a)        All employers who manufacture, process, use, store, or produce hazardous chemicals, shall compile and maintain a Hazardous Substance List which shall contain the following information for each hazardous chemical stored in the facility in quantities of 55 gallons or 500 pounds, whichever is greater:

(1)        The chemical name or the common name used on the MSDS or container label;

(2)        The maximum amount of the chemical stored at the facility at any time during a year, using the following ranges:

Class A, which shall include quantities of less than 55 gallons or 500 pounds;

Class B, which shall include quantities of between 55 gallons to 550 gallons, and quantities of between 500 pounds and 5,000 pounds; and

Class C, which shall include quantities of between 550 gallons and 5500 gallons, and quantities between 5,000 pounds and 50,000 pounds; and

Class D, which shall include quantities of greater than 5500 gallons or 50,000 pounds; and

(3)        The area in the facility in which the hazardous chemical is normally stored and to what extent the chemical may be stored at altered temperature or pressure.

(b)        The Hazardous Substance List shall be updated quarterly if necessary, but not less often than annually; however, if a chemical is deleted from, or added to, the Hazardous Substance List, or if the quantity changes sufficiently to cause the chemical to be in a different class as defined in subsection (a) of this section, the employer shall update the Hazardous Substance List to reflect those changes as soon as practicable, but in any event within 30 days of such change.

(b1)      In lieu of the information required by subdivisions (a)(1) through (a)(3), employers may substitute the information specified in section 312(d)(2) of the Superfund Amendments and Reauthorization Act of 1986, P.L. 99‑499.

(c)        The Hazardous Substance List may be prepared for the facility as a whole, or for each area in a facility where hazardous chemicals are stored, at the option of the employer but shall include only chemicals used or stored in North Carolina. (1985, c. 775, s. 1; 1987, c. 489, s. 3.)



§ 95-192. Material safety data sheets.

§ 95‑192.  Material safety data sheets.

(a) Chemical manufacturers and distributors shall provide material safety data sheets (MSDS's) to manufacturing and nonmanufacturing purchasers of hazardous chemicals in North Carolina for each hazardous chemical purchased.

(b) Employers shall maintain the most current MSDS received from manufacturers or distributors for each hazardous chemical purchased. If an MSDS has not been provided by the manufacturer or distributor for chemicals on the Hazardous Substance List at the time the chemicals are received at the facility, the employer shall request one in writing from the manufacturer or distributor within 30 days after receipt of the chemical. If the employer does not receive an MSDS within 30 days after his written request, he shall notify the Commissioner of Labor of the failure by manufacturer or distributor to provide the MSDS. (1985, c. 775, s. 1.)



§ 95-193. Labels.

§ 95‑193.  Labels.

Existing labels on incoming containers of hazardous chemicals shall not be removed or defaced. All containers of hazardous substances must be clearly designated as hazardous. (1985, c. 775, s. 1.)



§ 95-194. Emergency information.

§ 95‑194.  Emergency information.

(a)        An employer who normally stores at a facility any hazardous chemical in an amount of at least 55 gallons or 500 pounds, whichever is greater, shall provide the Fire Chief of the Fire Department having jurisdiction over the facility, in writing, (i) the name(s) and telephone number(s) of knowledgeable representative(s) of the employer who can be contacted for further information or in case of an emergency and (ii) a copy of the Hazardous Substance List.

(b)        Each employer shall provide a copy of the Hazardous Substance List to the Fire Chief. The employer shall notify the Fire Chief in writing of any updates that occur in the previously submitted Hazardous Substance List as provided in G.S. 95‑191(b).

(c)        The Fire Chief or his representative, upon request, shall be permitted on‑site inspections at reasonable times of the chemicals located at the facility on the Hazardous Substance List for the sole purpose of preplanning Fire Department activities in the case of an emergency and insuring by inspection the usefulness and accuracy of the Hazardous Substance List and labels.

(d)        Employers shall provide to the Fire Chief, upon written request of the Fire Chief, a copy of the MSDS for any chemical on the Hazardous Substance List.

(e)        Upon written request of the Fire Chief, an employer shall prepare an emergency response plan for the facility that includes facility evacuation procedures, a list of emergency equipment available at the facility, and copies of other emergency response plans, such as the contingency plan required under rules governing the management of hazardous waste adopted pursuant to Article 9 of Chapter 130A of the General Statutes. A copy of the emergency response plan or any prefire plan or emergency response plan required under applicable North Carolina or federal statute or rule or regulation shall, upon written request by the Fire Chief, be given to the Fire Chief.

(f)         The Fire Chief shall make information from the Hazardous Substance List, the emergency response plan, and MSDS's available to members of the Fire Department having jurisdiction over the facility and to personnel responsible for preplanning emergency response, police, medical or fire activities, but shall not otherwise distribute or disclose (or allow the disclosure of) information not available to the public under G.S. 95‑208. Such persons receiving such information shall not disclose the information received and shall use such information only for the purpose of preplanning emergency response, police, medical or fire activities.

(g)        Any knowing distribution or disclosure (or permitted disclosure) of any information referred to in subsection (f) of this section in any manner except as specifically permitted under that subsection (f) shall be punishable as a Class 1 misdemeanor. Restrictions concerning confidentiality or nondisclosure of information under this Article 18 shall be exemptions from the Public Records Act contained in Chapter 132 of the General Statutes, and such information shall not be disclosed notwithstanding the provisions of Chapter 132 of the General Statutes. (1985, c. 775, s. 1; 1987, c. 489, ss. 4‑6; 1993, c. 539, s. 672; 1994, Ex. Sess., c. 24, s. 14(c); 2002‑165, s. 1.2.)



§ 95-195. Complaints, investigations, penalties.

§ 95‑195.  Complaints, investigations, penalties.

(a)        Complaints of violations of this Part shall be filed in writing with the Commissioner of Labor. Such complaints received in writing from any Fire Chief relating to alleged violations of this Part shall be investigated in a timely manner by the Commissioner of Labor or his designated representative.

(b)        Duly designated representatives of the Commissioner of Labor, upon presentation of appropriate credentials to the employer, shall have the right of entry into any facility at reasonable times to inspect and investigate complaints within reasonable limits, and in a reasonable manner. Following the investigation, the Commissioner shall make appropriate findings. Either the employer or the person complaining of a violation may request an administrative hearing pursuant to Chapter 150B of the General Statutes. This request for an administrative hearing shall be submitted to the Commissioner of Labor within 14 days following the Commissioner making his findings. The Commissioner shall within 30 days of receiving the request hold an administrative hearing in accordance with Article 3 of Chapter 150B of the General Statutes.

(c)        If the Commissioner of Labor finds that the employer violated this Article, the Commissioner shall order the employer to comply within 14 days following receipt of written notification of the violation. Employers not complying within 14 days following receipt of written notification of a violation shall be subject to civil penalties of not more than one thousand dollars ($1,000) per violation imposed by the Commissioner of Labor. There shall be a separate offense for each day the violation continues. The clear proceeds of civil penalties provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(d)        Any order by the Commissioner under subsection (b) or (c) of this section shall be subject to judicial review as provided under Article 4 of Chapter 150B of the General Statutes. (1985, c. 775, s. 1; 1987, c. 489, s. 7; 1998‑215, s. 112.)



§ 95-196. Employee rights.

§ 95‑196.  Employee rights.

No employer shall discharge, or cause to be discharged, or otherwise discipline or in any manner discriminate against an employee at the facility because the employee has assisted the Commissioner of Labor or his representative or the Fire Chief or his representative who may make or is making an inspection under G.S. 95‑194(c) or G.S. 95‑195(b), or has testified or is about to testify in any proceeding under this Article, or has used the provisions of G.S. 95‑208. (1985, c. 775, s. 1.)



§ 95-197. Withholding hazardous substance trade secret information.

§ 95‑197.  Withholding hazardous substance trade secret information.

(a)        An employer who believes that all or any part of the information required under G.S. 95‑191, 95‑192, 95‑194(b) or 95‑194(d) is a hazardous substance trade secret may withhold the information, provided that (i) hazard information on chemicals the identity of which is claimed as a hazardous substance trade secret is provided to the Fire Chief who shall hold it in confidence and (ii) the employer claims that the information is a hazardous substance trade secret.

(b)        Any person in North Carolina may request in writing that the Commissioner of Labor review in camera an employer's hazardous substance trade secret claim.  If the Commissioner of Labor finds that the claim is other than completely valid, this finding shall be appealable under subsection (d) of this section.  If the Commissioner of Labor finds that the claim is valid, he shall then determine whether the nonconfidential information is sufficient for the Fire Chief to fulfill the responsibilities of his office.  If the Commissioner of Labor finds that the information is not sufficient, he shall direct the employer to supplement the information with such other information as will provide the Fire Chief with sufficient information to fulfill the responsibilities of his office, but this finding shall be appealable under subsection (d) of this section.

(c)        The Commissioner of Labor and the Fire Chief shall protect from disclosure any or all information coming into either or both of their possession when such information is marked by the employer as confidential, and they shall return all information so marked to the employer at the conclusion of their determination by the Commissioner of Labor.  Any person who has access to any hazardous substance trade secret solely pursuant to this section and who discloses it knowing it to be a hazardous substance trade secret to any person not authorized to receive it shall be guilty of a Class I felony, and if knowingly or negligently disclosed to any person not authorized, shall be subject to civil action for damages and injunction by the owner of the hazardous substance trade secret, including, without limitation, actions under Article 24 of Chapter 66 of the General Statutes.

(d)        The employer, Fire Chief, or person making the original request who is an aggrieved party shall have 30 days after receipt of notification by the Commissioner of his findings under subsection (b) to request an administrative hearing on the determination.  Any such hearing shall be held in a manner similar to that provided for in G.S. Chapter 150B, Article 3 and the decision upon the request of any aggrieved party shall be subject to the judicial review provided for by G.S. Chapter 150B, Article 4, provided that these administrative and judicial hearings shall be conducted in camera to assure the confidentiality of the information being reviewed. (1985, c. 775, s. 1; 1987, c. 827, s. 1; 1993, c. 539, s. 1290; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 95-198. Medical emergency and nonemergency situations.

§ 95‑198.  Medical emergency and nonemergency situations.

(a)        Where a treating health care provider determines that a medical emergency exists and the specific chemical identity of a hazardous chemical is necessary for emergency or first‑aid treatment, the chemical manufacturer, importer, or employer shall immediately disclose the specific chemical identity of a hazardous substance trade secret substance to that treating physician or nurse, regardless of the existence of written statement of need or a confidentiality agreement. The chemical manufacturer, importer, or employer may require a written statement of need and a confidentiality agreement as soon as circumstances permit. The confidentiality agreement (i) may restrict the use of the information to the health purposes indicated in a written statement of need; (ii) may provide for appropriate legal remedies in the event of a breach of the agreement, including stipulation of a reasonable pre‑estimate of likely damages; and (iii) may not include requirements for the posting of a penalty bond. The parties are not precluded from pursuing noncontractual remedies to the extent permitted by law.

(b)        In nonemergency situations, a chemical manufacturer, importer, or employer shall, upon request, disclose a specific chemical identity, otherwise permitted to be withheld under this section, to a responsible party, as defined in the standards adopted in Title 13, Subchapter 7F of the North Carolina Administrative Code (13 NCAC 7F), providing medical or other occupational health services to exposed persons if the request is in writing and states the medical need for the information. The employer may require that the responsible party sign a confidentiality agreement prior to release of the information. The parties are not precluded from pursuing noncontractual remedies to the extent permitted by law.

(c)        If the chemical manufacturer, importer or employer denies a written request for hazardous substance trade secret release, or does not provide this information within 30 days, the Department of Labor shall initiate the trade secret claim determination process under G.S. 95‑197. (1985, c. 775, s. 1; 1998‑217, s. 31.)



§§ 95-199 through 95-207. Reserved for future codification purposes.

§§ 95‑199 through 95‑207.  Reserved for future codification purposes.



§ 95-208. Community information on hazardous chemicals.

Part 3. Community Right to Know.

§ 95‑208.  Community information on hazardous chemicals.

(a)        Any person in North Carolina may request in writing from the employer a list of chemicals used or stored at the facility.  The request shall include the name and address of the person making the request and a statement of the purpose for the request.  If the person is requesting the list on behalf of or for the use of an organization, partnership, or corporation, he shall also disclose the name and business address of such organization, partnership, or corporation.  The request may include, at the option of the employer, a statement to the effect that the information will be used only for the purpose stated.  The employer shall furnish to the person making the request a list containing, at a minimum, all chemicals included on the Hazardous Substance List, the class of each chemical as defined in G.S. 95‑191(a)(2), and an MSDS for each chemical for which an MSDS is available and is requested.  Whenever an employer has withheld a chemical under the provisions of G.S. 95‑197 from the information provided under G.S. 95‑208, the employer must state that the information is being withheld and, upon request, must provide the MSDS for the chemical.  Additional information may be furnished to the person making the request at the option of the employer.  The employer shall provide, at a fee not to exceed the cost of reproducing the materials, the materials requested within 10 working days of the date the employer receives the written request for information.

(b)        If the employer fails or refuses to provide the information required under subsection (a) of this section, the person requesting the information may request in writing that the Commissioner of Labor review the request.  The Commissioner of Labor may conduct an investigation in the same manner as provided in G.S. 95‑195(b).  Following the investigation, the Commissioner shall make appropriate findings.  Either the employer or the person making the initial request may request an administrative hearing pursuant to Chapter 150B of the General Statutes.  This request for an administrative hearing shall be submitted to the Commissioner of Labor within 30 days following the Commissioner making his findings.  The Commissioner of Labor shall within 30 days of receiving the request hold an administrative hearing to consider the request for information under subsection (a) of this section.  This hearing shall be held as provided for in G.S. Chapter 150B, Article 3.  If the Commissioner of Labor finds that the request complies with the requirements of subsection (a) of this section, the Commissioner of Labor shall direct that the employer provide to the person making the request a list containing, at a minimum, all chemicals used or stored at the facility included on the Hazardous Substance List, the class of each chemical as defined in G.S. 95‑191(a)(2), and an MSDS for each chemical for which an MSDS is available and is requested and may in his discretion assess civil penalties as provided in G.S. 95‑195(c); provided that it shall be a defense to such disclosure if the employer proves that the information has been requested directly or indirectly by, or in behalf of, a competitor of the employer, or that such information is a Hazardous Substance Trade Secret, or that the request did not comply with the requirements of subsection (a) of this section.

(c)        Any order by the Commissioner of Labor under subsection (b) of this section shall be subject to judicial review as provided under G.S. Chapter 150B, Article 4. (1985, c. 775, s. 1; 1987, c. 827, s. 1.)



§§ 95-209 through 95-215. Reserved for future codification purposes.

§§ 95‑209 through 95‑215.  Reserved for future codification purposes.



§ 95-216. Exemptions.

Part 4.  Implementation.

§ 95‑216.  Exemptions.

Notwithstanding any language to the contrary, the provisions of this Article shall not apply to chemicals in or on the following:

(1)        Hazardous substances while being transported in interstate commerce into or through this State;

(2)        Products intended for personal consumption by employees in the facilities;

(3)        Retail food sale establishments and all other retail trade establishments in Standard Industrial Classification Codes 53 through 59, exclusive of processing and repair areas, except that the employer must comply with the provisions of G.S. 95‑194(a)(i);

(4)        Any food, food additive, color additive, drug or cosmetic as such terms are defined in the Federal Food, Drug and Cosmetic Act (21 U.S.C. 301 et seq.);

(5)        A laboratory under the direct supervision or guidance of a technically qualified individual provided that:

a.         Labels on containers of incoming chemicals shall not be removed or defaced;

b.         MSDS's received by the laboratory shall be maintained and made accessible to employees and students;

c.         The laboratory is not used primarily to produce hazardous chemicals in bulk for commercial purposes; and

d.         The laboratory operator complies with the provisions of G.S. 95‑194(a)(i);

(6)        Any farming operation which employs 10 or fewer full‑time employees, except that if any hazardous chemical in an amount in excess of 55 gallons or 500 pounds, whichever is greater, is normally stored at the farming operation, the employer must comply with the provisions of G.S. 95‑194(a)(i); and

(7)        Any distilled spirits, tobacco, and untreated wood products; and

(8)        Medicines used directly in patient care in health care facilities and health care facility laboratories. (1985, c. 775, s. 1; 1987, c. 489, s. 8.)



§ 95-217. Preemption of local regulations.

§ 95‑217.  Preemption of local regulations.

It is the intent of the General Assembly to prescribe this uniform system for the disclosure of information regarding the use or storage of hazardous chemicals. To that end, all units of local government in the State are preempted from exercising their powers to require disclosure, directly or indirectly, of information regarding the use or storage of hazardous chemicals by employers to any members of the public, or to any branch or agent of State or local government in any manner other than as provided for in this Article. This section does not preempt the enforcement of the provisions of any nationally recognized fire code that may be adopted by a unit of local government. (1985, c. 775, s. 1; 1987, c. 489, s. 9.)



§ 95-218. Severability.

§ 95‑218.  Severability.

The provisions of this Article are severable, and if any phrase, clause, sentence, or provision of this Article, or the application of any such phrase, clause, sentence or provision to any person, business entity or circumstances, other than those to which it was held invalid shall not be affected thereby. (1985, c. 775, s. 1.)



§ 95-219. Reserved for future codification purposes.

§ 95‑219.  Reserved for future codification purposes.



§ 95-220. Reserved for future codification purposes.

§ 95‑220.  Reserved for future codification purposes.



§ 95-221. Reserved for future codification purposes.

§ 95‑221.  Reserved for future codification purposes.



§ 95-222. Short title; legislative purpose.

Article 19.

Migrant Housing Act of North Carolina.

§ 95‑222.  Short title; legislative purpose.

(a)        This Article may be cited as the "Migrant Housing Act of North Carolina."

(b)        It is the purpose and policy of the General Assembly to conform migrant housing standards to, as much as reasonably possible, the Occupational Safety and Health Act of North Carolina, and to ensure safe and healthy migrant housing conditions.  The General Assembly finds that the general welfare of the State requires the enactment of this law under the police power of the State. (1989, c. 91, s. 2.)



§ 95-223. Definitions.

§ 95‑223.  Definitions.

As used in this Article, unless the context requires otherwise:

(1)        "Agricultural employment" means employment in any service or activity included within the provisions of Section 3(f) of the Fair Labor Standards Act of 1938, or section 3121(g) of the Internal Revenue Code of 1986; and the handling, planting, drying, packing, packaging, processing, freezing, or grading prior to delivery for storage of any agricultural or horticultural commodity in its unmanufactured state and including the harvesting of Christmas trees, and the harvesting of saltwater crabs;

(2)        "Commissioner" means the Commissioner of Labor of North Carolina;

(3)        "Day" means a calendar day;

(3a)      "Director" means the Director of the Agricultural Safety and Health Bureau, who is the agent designated by the Commissioner to assist in the administration of this Article.

(4)        "Established federal standard" means those standards as set out in, and interpretations issued by, the Secretary of the United States Department of Labor in 29 C.F.R. 1910.142, as amended;

(5)        "Migrant" means an individual, and his dependents, who is employed in agricultural employment of a seasonal or other temporary nature, and who is required to be absent overnight from his permanent place of residence;

(6)        "Migrant housing" means any facility, structure, real property, or other unit that is established, operated, or used as living quarters for migrants;

(7)        "Operator" means any person who owns or controls migrant housing; and

(8)        "Person" means an individual, partnership, association, joint stock company, corporation, trust, or legal representative;

(9)        "Substantive violation" means a violation of a safety and health standard, including those that provide fire prevention, and adequate and sanitary supply of water, plumbing maintenance, structurally sound construction of buildings, effective maintenance of those buildings, provision of adequate heat as weather conditions require, and reasonable protection for inhabitants from insects and rodents. A substantive violation does not include technical or procedural violations of safety and health standards. (1989, c. 91, s. 2; 1993, c. 300, s. 3; 2007‑548, s. 1.)



§ 95-224. Scope; powers and duties.

§ 95‑224.  Scope; powers and duties.

(a)        The provisions of this Article shall apply to all operators and migrants except:

(1)        Any person who, in the ordinary course of that person's business, regularly provides housing on a commercial basis to the general public; and who provides housing to migrants of the same character and on the same or comparable terms and conditions as those provided to the general public; or

(2)        A housing unit owned by one or more of the occupants and occupied solely by a family unit.

(b)        The Commissioner shall have the following powers and duties under this Article:

(1)        To delegate to the Director the powers, duties, and responsibilities necessary to ensure safe and healthy migrant housing conditions.

(2)        To supervise the Director.

(3)        To issue preoccupancy certificates to certify that housing for migrant workers has been found to be in compliance with this Article.

(4)        To conduct postoccupancy inspections of migrant housing in accordance with the provisions of G.S. 95‑226(g). (1989, c. 91, s. 2; 2007‑548, s. 2.)



§ 95-225. Adoption of standards and interpretations.

§ 95‑225.  Adoption of standards and interpretations.

(a)        Unless otherwise provided, all established federal standards are adopted and shall be enforced by the Department of Labor of North Carolina.

(b)        The Commissioner shall provide for publication in the North Carolina Register any modification by the federal government of the established federal standards within 30 days of their adoption.

(c)        For the protection of the public health, the Commission for Public Health shall adopt and the Department of Environment and Natural Resources shall enforce rules that establish water quality and water sanitation standards for migrant housing under this Article.

(d)        The requirements for the collection, treatment, and disposal of sewage, as provided in Article 11 of Chapter 130A, and the rules adopted pursuant to that Article shall apply to migrant housing.

(e)        Whenever the outside temperature falls below 50 degrees Fahrenheit and the migrant housing is occupied, heating equipment shall be provided and operable. Regardless of outside temperature, this equipment must be capable of maintaining living areas of 65 degrees Fahrenheit. If housing is to be occupied from May 15 until September 1 only, no heating equipment shall be required at the time of preoccupancy inspection.

(f)         All migrant housing shall comply with the standards regarding fire safety for migrant housing as adopted by the Commission for Public Health and in effect on January 1, 1989.

(g)        For purposes of this Article, the established federal standard provided in 29 C.F.R. 1910.142(i) does not apply. The following standards shall apply to migrant housing:

(1)        Food preparation facilities and eating areas shall be provided and maintained in a clean and sanitary manner;

(2)        A kitchen facility shall be provided with an operable stove with at least one burner per five people, and in no event with less than two burners; an operable refrigerator with .75 cubic feet per person minimum; a table; and a sink with running hot and cold water;

(3)        Surfaces with which food or drink come in contact shall be easily accessible for cleaning, and shall be nontoxic, resistant to corrosion, nonabsorbent, and free of open crevices;

(4)        Acceptable storage facilities shall be provided and shall be kept clean and free of vermin; and

(5)        All food service facilities, other than those where migrants procure and prepare food for their own or their family's consumption, shall comply with the standards regarding kitchen and dining room facilities for migrant housing, as adopted by the Commission for Public Health and in effect on January 1, 1989.

(h)        Each migrant shall be provided with a bed that shall include a mattress in good repair with a clean cover. The Department of Labor of North Carolina inspector shall determine the condition of the mattress and cover during the preoccupancy inspection. If the mattress or cover is damaged beyond normal wear and tear during the migrant's occupancy of the housing, the operator may charge the migrant the reasonable cost of replacing the mattress or cover. (1989, c. 91, s. 2; c. 727, s. 220; 1997‑443, s. 11A.36; 2007‑182, s. 2; 2007‑548, s. 3.)



§ 95-226. Application for inspection.

§ 95‑226.  Application for inspection.

(a)        Except as provided in subsection (f) of this section, every operator shall request a preoccupancy inspection at least 45 days prior to the anticipated date of occupancy by applying directly to the Department of Labor of North Carolina or to the local health department. Upon receipt of an application by the Department of Labor of North Carolina, the Department of Labor of North Carolina shall immediately notify, in writing, the appropriate local health department; and the local health department shall inspect the migrant housing for compliance with G.S. 95‑225(c) and (d). Upon receipt of the application by the local health department, the local health department shall immediately notify, in writing, the Department of Labor of North Carolina and shall inspect the migrant housing for compliance with G.S. 95‑225(c) and (d).

The local health department shall forward the results of its inspection to the Department of Labor of North Carolina and to the operator. The Department of Labor of North Carolina shall inspect the migrant housing and certify to the operator the results of the inspection.

At the time the Department of Labor of North Carolina conducts a preoccupancy inspection, the Department of Labor of North Carolina shall provide the operator with a copy of the guide for employers on compliance with the Immigration and Nationality Act, 8 U.S.C. § 1101, et seq., as amended, prepared by the United States Department of Justice.

(b)        The Department of Labor of North Carolina shall provide local health departments and Agricultural Extension offices with blank copies of forms for applying for preoccupancy inspections.

(c)        The application for inspection shall include:

(1)        The name, address, and telephone number of the operator;

(2)        The location of the migrant housing;

(3)        The anticipated number of migrants to be housed in the migrant housing; and

(4)        The anticipated dates of occupancy of the migrant housing.

(d)        Except as provided in subsections (e) and (f) of this section, an operator may allow the migrant housing to be occupied only if the migrant housing has been certified by the Department of Labor of North Carolina or the United States Department of Labor to be in compliance with all of the standards under this Article, except that an operator may allow migrant housing to be occupied on a provisional basis if the operator applied for a preoccupancy inspection at least 45 days prior to occupancy and the preoccupancy inspection was not conducted by the Department of Labor of North Carolina at least four days prior to the anticipated occupancy. Upon subsequent inspection by the Department of Labor of North Carolina, the provisional occupancy shall be revoked if any deficiencies have not been corrected within the period of time specified by the Department of Labor of North Carolina, or within two days after receipt of written notice provided on‑site to the operator. No penalties may be assessed for any violation of this Article which are found during the preoccupancy inspection, unless substantive violations exist during provisional occupancy.

(e)        If an operator has applied for an inspection pursuant to this Article and one or more migrants arrives in advance of the arrival date stated in the application, the operator shall notify the Department of Labor of North Carolina within two working days of the occupancy of the migrant housing.

(f)         If an operator receives a preoccupancy inspection rating from the Department of Labor of North Carolina of one hundred percent (100%) compliance for a particular migrant housing unit for two consecutive years, in the third year the operator shall have the right to conduct the preoccupancy inspection for that particular migrant housing unit himself or herself. Operators conducting their own preoccupancy inspections pursuant to this subsection shall, at least 45 days prior to occupancy, register the migrant housing with the Department of Labor of North Carolina and notify in writing the appropriate local health department. The local health department shall inspect the migrant housing for compliance with G.S. 95‑225(c) and (d). The operator shall request a preoccupancy inspection under subsection (a) of this section in the year following a year when the operator conducted a self‑inspection under this subsection.

(g)        In addition to any other applicable federal or State law or regulation, the Department may only conduct a postoccupancy inspection of operators:

(1)        Who were subject to an annual preoccupancy inspection by the Department of Labor of North Carolina and found not to be in one hundred percent (100%) compliance at that inspection.

(2)        Who were assessed a civil penalty by the Department of Labor of North Carolina during the previous calendar year for violations of this Article or pursuant to G.S. 95‑136(a)(3).

(3)        Who did not undergo a preoccupancy inspection, unless the operator conducted a self‑inspection pursuant to subsection (f) of this section.

(4)        In response to a referral from a federal, State, county, or local government official or any person with firsthand knowledge of an alleged violation of this Article or of an alleged safety or health hazard whom the Department of Labor of North Carolina deems to have provided a credible referral. (1989, c. 91, s. 2; 2007‑548, ss. 3.1, 3.2, 4.)



§ 95-227. Enforcement.

§ 95‑227.  Enforcement.

(a)        For the purpose of enforcing the standards provided by this Article, the provisions of G.S. 95‑129, G.S. 95‑130 and G.S. 95‑136 through G.S. 95‑142 shall apply under this Article in a similar manner as they apply to places of employment under OSHANC; however, G.S. 95‑129(4), 95‑130(2), and 95‑130(6) do not apply to migrant housing. For the purposes of this Article, the term:

(1)        "Employer" in G.S. 95‑129, G.S. 95‑130 and G.S. 95‑136 through G.S. 95‑142 shall be construed to mean an operator.

(2)        "Employee" shall be construed to mean a migrant.

(3)        Repealed by Session Laws 2007‑548, s. 5, effective August 31, 2007.

(b)        The Commissioner may establish a new division to enforce this Article.

(c)        The Department of Labor of North Carolina shall maintain a list of operators and the physical address of their migrant housing units, number of beds, and the date of the annual preoccupancy inspection and certification.

(d)        The Department of Labor of North Carolina shall maintain a summary of any inspections filed annually with the Division that enforce this Article, including the number and type of citations issued and the violations found, if any.

(e)        The Commissioner shall report no later than May 1 of each year to the Chairpersons of the Senate Appropriations Committee on Natural and Economic Resources and the Chairpersons of the House of Representatives Appropriations Subcommittee on Natural and Economic Resources regarding the number of annual preoccupancy certifications issued, the number of operators with one hundred percent (100%) compliance at the preoccupancy inspection, the number of postoccupancy inspections conducted by the Department of Labor of North Carolina, the number and type of citations and fines issued, the total number of migrant worker beds in the State, and the identification of operators who fail to apply for or obtain permits to operate migrant housing pursuant to this Article. (1989, c. 91, s. 2; 1997‑35, s. 1; 2007‑548, s. 5.)



§ 95-228. Waiver of rights.

§ 95‑228.  Waiver of rights.

Agreements entered into by migrants to waive or to modify their rights under this Article shall be deemed void as contrary to public policy.  A waiver or modification of rights by the Department of Labor of North Carolina shall be valid under this Article. (1989, c. 91, s. 2.)



§ 95-229. Construction of Article; severability.

§ 95‑229.  Construction of Article; severability.

This Article shall be liberally construed to the end that the safety and health of the migrants of this State may be effectuated and protected.

The provisions of this Article are severable, and if any provision of this Article is held invalid by a court of competent jurisdiction, the invalidity may not affect other provisions of the Article, which can be given effect without the invalid provision. (1989, c. 91, s. 2.)



§ 95-229.1. Actions upon finding uninhabitable migrant housing.

§ 95‑229.1.  Actions upon finding uninhabitable migrant housing.

If the Department of Labor of North Carolina determines that housing provided to migrants under this Article is uninhabitable, but is not reasonably expected to cause death or serious physical harm, the migrants shall be allowed to remain in the housing for a reasonable period, not to exceed 14 days, while the operator locates alternative housing or makes necessary repairs to make the housing habitable. No additional civil penalties arising from the condition of the housing shall be levied against the operator during the 14‑day period after the housing has been determined to be uninhabitable in which the migrants are allowed to remain in the housing. The alternative housing shall be provided at the same rate or less than the rate paid by the migrants for the uninhabitable housing. If the Director determines, after recommendation by an inspector, that housing provided to migrants could reasonably be expected to cause death or serious physical harm immediately or before the imminence of such danger can be eliminated, the migrants shall not be allowed to stay in the housing, and alternative housing shall be provided by the operator at the same rate or less than the rate paid by the migrants for the uninhabitable housing. (2007‑548, s. 5.1.)



§ 95-229.2. Reserved for future codification purposes.

§ 95‑229.2.  Reserved for future codification purposes.



§ 95-229.3. Reserved for future codification purposes.

§ 95‑229.3.  Reserved for future codification purposes.



§ 95-229.4. Reserved for future codification purposes.

§ 95‑229.4.  Reserved for future codification purposes.



§ 95-229.5. Purpose; scope.

Article 19A.

Overhead High‑Voltage Line Safety Act.

§ 95‑229.5.  Purpose; scope.

The purpose of this Article is to promote the safety and protection of persons engaged in work in the vicinity of high‑voltage overhead lines. This Article defines the conditions under which work may be carried on safely and provides for the precautionary safety arrangements to be taken when any person engages in work in proximity to overhead high‑voltage lines. (1995 (Reg. Sess., 1996), c. 587, s. 1.)



§ 95-229.6. Definitions.

§ 95‑229.6.  Definitions.

As used in this Article, unless the context requires otherwise:

(1)        "Covered equipment" or "covered items" means any mechanical equipment, hoisting equipment, antenna, or rigging; any part of which is capable of vertical, lateral, or swinging motion that could cause any portion of the equipment or item to come closer than 10 feet to a high‑voltage line during erection, construction, operation, or maintenance; including, but not limited to, equipment such as cranes, derricks, power shovels, backhoes, dump trucks, drilling rigs, pile drivers, excavating equipment, hay‑loaders, haystackers, combines, irrigation equipment, portable grain augers or elevators, and mechanical cotton pickers. These terms also include items such as handheld tools, ladders, scaffolds, antennas, and outriggers, houses or other structures in transport, and gutters, siding, and other construction materials, the motion or manipulation of which could cause them to come closer than 10 feet to a high‑voltage line.

(2)        "High‑voltage line" means all aboveground electrical conductors of voltage in excess of 600 volts measured between conductor and ground.

(3)        "Person" means natural person, firm, business association, company, partnership, corporation, or other legal entity.

(4)        "Person responsible for the work to be done" means the person performing or controlling the work that necessitates the precautionary safety measures required by this Article, unless the person performing or controlling the work is under contract or agreement with a governmental entity, in which case "person responsible for the work to be done" means that governmental entity.

(5)        "Warning sign" means a weather‑resistant sign of not less than five inches by seven inches with at least two panels: a signal panel and a message panel. The signal panel shall contain the signal word "WARNING" in black lettering and a safety alert symbol consisting of a black triangle with an orange exclamation point, all on an orange background. The message panel shall contain the following words, either in black letters on a white background or white letters on a black background: "UNLAWFUL TO OPERATE THIS EQUIPMENT WITHIN TEN FEET OF OVERHEAD HIGH‑VOLTAGE LINES  Contact with power lines can result in death or serious burns." A symbol or pictorial panel may also be added. Such warning sign language, lettering, style, colors, size, and format shall meet the requirements of the American National Standard ANSI Z535.4‑1991, Product Safety Signs and Labels, or its successor or such equally effective standard as may be approved for use by the Commissioner of Labor. In the event of a conflict with regard to the appearance or content of the warning sign, the standard approved by the Commissioner of Labor shall take precedence over any description or standard set out in this subdivision. (1995 (Reg. Sess., 1996), c. 587, s. 1; 1998‑193, s. 2.)



§ 95-229.7. Prohibited activities.

§ 95‑229.7.  Prohibited activities.

(a)        Unless danger of contact with high‑voltage lines has been guarded against as provided by G.S. 95‑229.8, 95‑229.9, and 95‑229.10, the following actions are prohibited:

(1)        No person shall, individually or through an agent or employee, perform, or require any other person to perform, any work upon any land, building, highway, or other premises that will cause:

a.         Such individual, agent, employee, or other person to be placed within six feet of any overhead high‑voltage line; or any part of any tool or material used by the agent, employee, or other person to be brought within six feet of any overhead high‑voltage line, or

b.         Any part of any covered equipment or covered item used by the individual, agent, employee, or other person to be brought within 10 feet of any high‑voltage line.

(2)        No person shall, individually or through an agent or employee or as an agent or employee, erect, construct, operate, maintain, transport, or store any covered equipment or covered item within 10 feet of any high‑voltage line, or such greater clearance as may be required under the circumstances by OSHA, except as provided herein. This prohibition shall not apply, however, to covered equipment as defined herein when lawfully driven or transported on public streets and highways in compliance with applicable height restrictions. The required clearance from high‑voltage lines shall be not less than four feet when:

a.         Covered equipment as defined herein is lawfully driven or transported on public streets and highways in compliance with the height restriction applicable thereto,

b.         Refuse collection equipment is operating, or

c.         Agricultural equipment is operating.

(3)        No person shall, individually or through an agent or employee or as an agent or employee, operate or cause to be operated an airplane or helicopter within 20 feet of a high‑voltage line, except that no clearance is specified for licensed aerial applicators that may incidentally pass within the 20‑foot limitation during normal operation.

(4)        No person shall, individually or through an agent or employee or as an agent or employee, store or cause to be stored any materials that are expected to be moved or handled by covered equipment or any covered item within 10 feet of a high‑voltage line.

(5)        No person shall, individually or through an agent or employee or as an agent or employee, provide or cause to be provided additional clearance by either (i) raising, moving, or displacing any overhead utility electric lines or (ii) pulling or pushing any pole, guy, or other structural appurtenance.

(6)        No person shall, individually or through an agent or employee or as an agent or employee, excavate or cause to be excavated any portion of any foundations of structures, including guy anchors or other structural appurtenances, which support any overhead utility electric lines.

(b)        If the high‑voltage line has been insulated or de‑energized and grounded, in accordance with G.S. 95‑229.10, the required clearances specified in subdivisions (1), (2), and (4) of subsection (a) of this section may be reduced to not less than two feet. Under no circumstances shall the line or its covering be contacted. If the line is temporarily raised or moved to accommodate the expected work, without also being insulated or de‑energized and grounded, the required clearances from the line, specified in subsection (a) of this section, shall not be reduced. (1995 (Reg. Sess., 1996), c. 587, s. 1; 1998‑193, s. 3.)



§ 95-229.8. Warning signs.

§ 95‑229.8.  Warning signs.

(a)        No person shall, individually or through an agent or employee or as an agent or employee, operate any covered equipment in the proximity of a high‑voltage line unless warning signs are posted and maintained as follows:

(1)        A sign shall be located within the equipment and readily visible and legible to the operator of such equipment when at the controls of such equipment; and

(2)        Signs shall be located on the outside of equipment so as to be readily visible and legible at 12 feet to other persons engaged in the work operations.

This subsection shall not apply to handheld tools, handheld equipment, and other items which by their size or configuration cannot accommodate the warning signs specified in G.S. 95‑229.6(5).

(b)        If the Commissioner of Labor determines that a successor, substitute, or additional sign standard may or shall be used in place of the requirements listed in G.S. 95‑229.6, a period of not less than 18 months from such determination shall be allowed for any required replacement of signs. (1995 (Reg. Sess., 1996), c. 587, s. 1; 1998‑193, s. 4.)



§ 95-229.9. Notification.

§ 95‑229.9.  Notification.

(a)        When any person desires to carry on any work in closer proximity to any high‑voltage line than permitted by G.S. 95‑229.7(a), the person responsible for the work to be done shall notify the owner or operator of the high‑voltage line prior to the time the work is to be commenced. Such notification shall occur at the earliest practical time; however, such notification shall occur not less than 48 hours, excluding Saturday, Sunday, and legal State and federal holidays, prior to the intended work. In emergency situations, including police, fire, and rescue emergencies, such notification shall occur as soon as possible under the circumstances. In cases where the person or business entity responsible for doing the work is doing so under contract or agreement with a government entity, and the government entity and the owner or operator of the lines have already made satisfactory mutual arrangements, further arrangements for that particular work are not required.

(b)        Every notice served by any person on an owner or operator of a high‑voltage line shall contain the following information:

(1)        The name, address, and telephone number of the individual serving such notice;

(2)        The location of the proposed work;

(3)        The name, address, and telephone number of the person responsible for the work;

(4)        The field telephone number of the site of such work, if one is available;

(5)        The type, duration, and extent of the proposed work;

(6)        The name of the person for whom the proposed work is being performed;

(7)        The time and date of the notice; and

(8)        The approximate date and time when the work is to begin.

(c)        If the notification required by this Article is made by telephone, a record of the information in subsection (b) of this section shall be maintained by the owner or operator notified and the person giving the notice to document compliance with the requirements of this Article.

(d)        Owners or operators of high‑voltage lines may form and operate an association providing for mutual receipt of notification of activities close to high‑voltage lines in a specified area. In areas where an association is formed, the following shall occur:

(1)        Notification to the association shall be effected as set forth in this section.

(2)        Owners or operators of high‑voltage lines in the area:

a.         May become members of the association;

b.         May participate in and receive the services furnished by the association; and

c.         Shall pay their proportionate share of the cost for the services furnished.

(3)        The association whose members or participants have high‑voltage lines within a county shall file a list containing the name, address, and telephone number of every member and participating owner or operator of high‑voltage lines with the clerk of superior court.

(4)        If notification is made by telephone, an adequate record of the information required by subsection (b) of this section shall be maintained by the association to document compliance with the requirements of this Article. (1995 (Reg. Sess., 1996), c. 587, s. 1.)



§ 95-229.10. Precautionary safety arrangements.

§ 95‑229.10.  Precautionary safety arrangements.

(a)        Installation or performance of precautionary safety arrangements shall be performed by the owner or operator of high‑voltage lines only after mutually satisfactory arrangements have been negotiated between the owner or the operator of the lines, or both, and the person responsible for the work to be done. The negotiations shall proceed promptly and in good faith with the goal of accommodating the requested work consistent with the owner's or operator's service needs and the intent to protect the public from the danger of contact with high‑voltage lines as far as is reasonable and cost‑effective. The person responsible for the work may perform the work only after satisfactory mutual arrangements, including coordination of work and construction schedules, have been made between the owner or operator of the high‑voltage lines and the person responsible for the work. The owners or operators of high‑voltage lines shall make the final determination as to which arrangements are most feasible and appropriate under the circumstances; provided, however, that the utility may determine that no arrangements can be made that would allow the proposed work to be carried out in a reasonably safe manner or at reasonable cost taking into account the cost to its customers, and the owner or operator of high‑voltage lines may refuse to enter into an agreement on that basis.

(b)        The precautionary safety measures shall be appropriate, reasonable, and cost‑effective for the work of which the owner or operator of high‑voltage lines has received notification. During mutual negotiations, the person responsible for the work may change the notification of intended work to include different or limited work so as to reduce the precautionary safety measures required to accommodate such work. The precautionary safety measures shall not violate the requirements of the current edition of the National Electrical Safety Code.

(c)        The owner or operator of the high‑voltage lines is not required to provide the precautionary safety arrangements until an agreement for payment has been made; except that, if the amount of payment is in dispute, the owner or operator shall commence with providing precautionary safety measures as if agreement had then been reached and the undisputed amount shall be paid according to the agreement reached as to that amount. If agreement for payment of the disputed amount has not been reached within 14 days from completion of precautionary safety measures, the owner or operator and the person or business entity responsible for doing the work may resolve the dispute by arbitration or other legal means.

(d)        Unless otherwise agreed, the owner or operator of the high‑voltage lines shall initiate the precautionary safety arrangements agreed upon within five working days after the agreement for payment has been reached as required in subsection (c) of this section, but no earlier than the agreed construction date coordinated between the parties. Once initiated, the owner or operator shall complete the work promptly and without interruption, consistent with the owner's or operator's service needs. Should the owner or operator of the high‑voltage lines fail to provide the precautionary safety measures agreed upon in a timely manner, the owner or operator of the high‑voltage lines shall be liable for costs or loss of production of the person or business entity requesting assistance to work in close proximity to high‑voltage lines, except that no such liability shall exist during times of emergency, such as storm repair and the like.

(e)        Precautionary safety arrangements may include:

(1)        Placement of temporary mechanical barriers separating and preventing contact between material, equipment, other objects, or persons and high‑voltage lines;

(2)        Temporary de‑energization and grounding;

(3)        Temporary relocation or raising of the high‑voltage lines; or

(4)        Other such measures found to be appropriate in the judgment of the owner or operator of the high‑voltage lines.

(f)         The actual expense incurred by any owner or operator of high‑voltage lines in taking precautionary measures as set out in subsections (a) through (e) of this section, including the wages of its workers involved in making safety arrangements, shall be paid by the person responsible for the work to be done, except if:

(1)        Any owner or operator of an overhead high‑voltage line has located its facilities within a public highway or street right‑of‑way and the work is performed by or for the Department of Transportation or a city, county, or town, the actual expenses shall be the responsibility of the owner or operator of the overhead high‑voltage lines, unless the owner or operator can provide evidence of prior rights or there is a prior written agreement specifying cost responsibility. However, if it is determined by the Department of Transportation or a city, county, or town that the temporary safety arrangements are for the sole convenience of its contractor, the actual expense shall be the responsibility of the contractor;

(2)        The owner or operator of the high‑voltage lines has not installed the line in conformance with an applicable edition of the National Electrical Safety Code. In that case, the liability of the person responsible for the work shall be limited to the amount required to accommodate the work over and above the amount required to bring the installation into compliance with the National Electrical Safety Code; or

(3)        In the case of property used for residential purposes, such actual expenses shall be limited to those in excess of one thousand dollars ($1,000). (1995 (Reg. Sess., 1996), c. 587, s. 1.)



§ 95-229.11. Exemptions.

§ 95‑229.11.  Exemptions.

(a)        This Article shall not apply to the construction, reconstruction, operation, and maintenance of overhead electrical or communication circuits or conductors and their supporting structures and associated equipment of the following systems, provided that such work on any of the following systems is performed by the employees of the owner or operator of the systems or independent contractors engaged on behalf of the owner or operator of the systems to perform the work, and the owner of the system has a valid joint‑use contract or agreement with the owner of the high‑voltage lines:

(1)        Rail transportation systems;

(2)        Electrical generating, transmission, or distribution systems;

(3)        Communications systems, including cable television; or

(4)        Any other publicly or privately owned system, including traffic signals.

(b)        This Article also shall not apply to electrical or communications circuits or conductors on the premises of coal or other mines which are subject to the provisions of the Federal Mine Safety and Health Act of 1977 (30 U.S.C. § 801, et seq.) and regulations adopted pursuant to that Act by the Mine Safety and Health Administration. (1995 (Reg. Sess., 1996), c. 587, s. 1.)



§ 95-229.12. Application.

§ 95‑229.12.  Application.

Nothing in this Article shall relieve any person from complying with any safety rule, regulation, or statute not imposed by this Article. A violation of this Article shall not constitute negligence or contributory negligence, nor give rise to any cause of action based upon injury to persons or property. An action may be brought by an owner or operator of a high‑voltage line to recover the cost of precautionary safety arrangements or for damage to its facilities. Nothing contained in this Article shall be construed to alter, amend, restrict, or limit the liability of any person for violation of that person's duty under law; nor shall any person be relieved from liability as a result of violations of standards under existing law where such violations of existing standards of care are found to be a cause of damage to property, personal injury, or death. (1995 (Reg. Sess., 1996), c. 587, s. 1.)



§ 95-229.13. Severability.

§ 95‑229.13.  Severability.

The provisions of this Article are severable. If any part of this Article is declared invalid or unconstitutional, such declaration shall not affect the remainder. (1995 (Reg. Sess., 1996), c. 587, s. 1.)



§ 95-230. Purpose.

Article 20.

Controlled Substance Examination Regulation.

§ 95‑230.  Purpose.

The General Assembly finds that individuals should be protected from unreliable and inadequate examinations and screening for controlled substances. The General Assembly also finds that employers who test employees for controlled substances shall use reliable and minimally invasive examinations and screenings and be afforded the opportunity to select from a range of cost‑effective and advanced drug testing technologies. The purpose of this Article is to establish procedural and other requirements for the administration of controlled substance examinations. (1991, c. 687, s. 1; 2001‑487, s. 66(a).)



§ 95-231. Definitions.

§ 95‑231.  Definitions.

As used in this Article, unless the context clearly requires otherwise:

(1)        "Approved laboratory" means a clinical chemistry laboratory which performs controlled substances testing and which has demonstrated satisfactory performance in the forensic urine drug testing programs of the United States Department of Health and Human Services or the College of American Pathologists for the type of tests and controlled substances being evaluated.

(1a)      "Controlled substance" is as defined in G.S. 90‑87(5) or a metabolite thereof.

(1b)      "Controlled substance examination" means all actions related to drug testing for the purpose of determining if an examinee has used controlled substances.

(2)        "Examiner" means a person, firm, or corporation, doing business in the State, including State, county, and municipal employers, who is the employer or prospective employer of the examinee and who performs or has performed by an approved laboratory a controlled substance examination.

(3)        "Examinee" means an individual who is an employee of the examiner or an applicant for employment with the examiner and who is requested or required by an examiner to submit to a controlled substance examination.

(4)        "Screening" means initial controlled substance examination performed for the purpose of determining use of controlled substances by an examinee. (1991, c. 687; 1993, c. 213, s. 1.)



§ 95-232. Procedural requirements for the administration of controlled substance examinations.

§ 95‑232.  Procedural requirements for the administration of controlled substance examinations.

(a)        An examiner who requests or requires an examinee to submit to a controlled substance examination shall comply with the procedural requirements set forth in this section.

(b)        Collection of samples: the collection of samples for examination or screening shall be performed under reasonable and sanitary conditions. Individual dignity shall be preserved to the extent practicable. Samples shall be collected in a manner reasonably calculated to prevent substitution of samples and interference with the collection, examination, or screening of samples. Samples for prospective or current employees may be collected on‑site or at an approved laboratory.

(c)        Screening test of samples:

(1)        Prospective employees: a preliminary screening procedure that utilizes a single‑use test device may be used for prospective employees.

(2)        Current employees: the screening test of samples for current employees shall only be performed by an approved laboratory.

(c1)      Confirmation test of samples: if a screening test for a prospective employee produces a positive result, an approved laboratory shall confirm that result by a second examination of the sample utilizing gas chromatography with mass spectrometry or an equivalent scientifically accepted method, unless the examinee signs a written waiver at the time or after they receive the preliminary test result. All screening tests for current employees that produce a positive result shall be confirmed by a second examination of the sample utilizing gas chromatography with mass spectrometry or an equivalent scientifically accepted method.

(d)        Retention of samples: a portion of every sample that produces a confirmed positive examination result shall be preserved by the laboratory that conducts the confirmatory examination for a period of at least 90 days from the time the results of the confirmed positive examination are mailed or otherwise delivered to the examiner.

(e)        Chain of custody: the examiner or his agent shall establish procedures regarding chain of custody for sample collection and examination to ensure proper record keeping, handling, labeling, and identification of examination samples.

(f)         Retesting of positive samples: the examinee shall have the right to retest a confirmed positive sample at the same or another approved laboratory. The examiner, through the approved laboratory, shall make confirmed positive samples available to the affected examinee, or a designated agent, during the time which the sample is required to be retained. The examinee must request release of the sample in writing specifying to which approved laboratory the sample is to be sent. The examinee incurs all reasonable expenses for chain of custody procedures, shipping, and retesting of positive samples related to this request.  (1991, c. 687, s. 1; 1993, c. 213, s. 2; 1995, c. 383, s. 1; 2006‑264, s. 52(a); 2009‑535, s. 1.)



§ 95-233. No duty to examine.

§ 95‑233.  No duty to examine.

Nothing in this Article shall be construed to place a duty on examiners to conduct controlled substance examinations. (1991, c. 687.)



§ 95-234. Violation of controlled substance examination regulations; civil penalty.

§ 95‑234.  Violation of controlled substance examination regulations; civil penalty.

(a)        Any examiner who violates the provisions of this Article shall be subject to a civil penalty of up to two hundred fifty dollars ($250.00) per affected examinee with the maximum not to exceed one thousand dollars ($1,000) per investigation by the Commissioner of Labor or his authorized representative. In determining the amount of the penalty, the Commissioner shall consider:

(1)        The appropriateness of the penalty for the size of the business of the employer charged; and

(2)        The gravity of the violation.

The determination by the Commissioner shall be final, unless within 15 days after receipt of notice thereof by certified mail with return receipt, by signature confirmation as provided by the U.S. Postal Service, by a designated delivery service authorized pursuant to 26 U.S.C. § 7502(f)(2) with delivery receipt, or via hand delivery, the person charged with the violation takes exception to the determination, in which event final determination of the penalty shall be made in an administrative proceeding pursuant to Article 3 of Chapter 150B and which final determination shall be subject to judicial review in a judicial proceeding pursuant to Article 4 of Chapter 150B.

(b)        The amount of the penalty when finally determined may be recovered in a civil action brought by the Commissioner in the General Court of Justice.

(c)        The clear proceeds of civil penalties provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(d)        Assessment of penalties under this section shall be subject to a two‑year statute of limitations commencing at the time of the occurrence of the violation.

(e)        The Commissioner of Labor may adopt, modify, or revoke such rules as are necessary for carrying out the provisions of this Article. The rules adopted shall promote individual dignity and privacy while not posing an undue burden on employers. (1991, c. 687, s. 1; 1993, c. 213, s. 3; 1998‑215, s. 113; 2003‑308, s. 7; 2007‑231, s. 11.)



§ 95-235. Certain federal agencies exempted.

§ 95‑235.  Certain federal agencies exempted.

The provisions of this Article shall not apply to a controlled substance examination required by the United States Department of Transportation or the United States Nuclear Regulatory Commission. (1993, c. 213, s. 4.)



§§ 95-236 through 95-239. Reserved for future codification purposes.

§§ 95‑236 through 95‑239.  Reserved for future codification purposes.



§ 95-240. Definitions.

Article 21.

Retaliatory Employment Discrimination.

§ 95‑240.  Definitions.

The following definitions apply in this Article:

(1)        "Person" means any individual, partnership, association, corporation, business trust, legal representative, the State, a city, town, county, municipality, local agency, or other entity of government.

(2)        "Retaliatory action" means the discharge, suspension, demotion, retaliatory relocation of an employee, or other adverse employment action taken against an employee in the terms, conditions, privileges, and benefits of employment. (1991 (Reg. Sess., 1992), c. 1021, s. 1.)



§ 95-241. Discrimination prohibited.

§ 95‑241.  Discrimination prohibited.

(a)        No person shall discriminate or take any retaliatory action against an employee because the employee in good faith does or threatens to do any of the following:

(1)        File a claim or complaint, initiate any inquiry, investigation, inspection, proceeding or other action, or testify or provide information to any person with respect to any of the following:

a.         Chapter 97 of the General Statutes.

b.         Article 2A or Article 16 of this Chapter.

c.         Article 2A of Chapter 74 of the General Statutes.

d.         G.S. 95‑28.1.

e.         Article 16 of Chapter 127A of the General Statutes.

f.          G.S. 95‑28.1A.

g.         Article 52 of Chapter 143 of the General Statutes.

h.         Article 5F of Chapter 90 of the General Statutes.

(2)        Cause any of the activities listed in subdivision (1) of this subsection to be initiated on an employee's behalf.

(3)        Exercise any right on behalf of the employee or any other employee afforded by Article 2A or Article 16 of this Chapter, by Article 2A of Chapter 74 of the General Statutes, or by Article 52 of Chapter 143 of the General Statutes.

(4)        Comply with the provisions of Article 27 of Chapter 7B of the General Statutes.

(5)        Exercise rights under Chapter 50B. Actions brought under this subdivision shall be in accordance with the provisions of G.S. 50B‑5.5.

(b)        It shall not be a violation of this Article for a person to discharge or take any other unfavorable action with respect to an employee who has engaged in protected activity as set forth under this Article if the person proves by the greater weight of the evidence that it would have taken the same unfavorable action in the absence of the protected activity of the employee.  (1991 (Reg. Sess., 1992), c. 1021, s. 1; 1993, c. 423, s. 1; 1997‑153, s. 7; 1997‑350, s. 3; 1998‑202, s. 7; 1999‑423, s. 4; 2004‑186, s. 18.2; 2008‑212, s. 1; 2009‑205, s. 2.)



§ 95-242. Complaint; investigation; conciliation.

§ 95‑242.  Complaint; investigation; conciliation.

(a)        An employee allegedly aggrieved by a violation of G.S. 95‑241 may file a written complaint with the Commissioner of Labor alleging the violation.  The complaint shall be filed within 180 days of the alleged violation.  Within 20 days following receipt of the complaint, the Commissioner shall forward a copy of the complaint to the person alleged to have committed the violation and shall initiate an investigation.  If the Commissioner determines after the investigation that there is not reasonable cause to believe that the allegation is true, the Commissioner shall dismiss the complaint, promptly notify the employee and the respondent, and issue a right‑to‑sue letter to the employee that will enable the employee to bring a civil action pursuant to G.S. 95‑243.  If the Commissioner determines after investigation that there is reasonable cause to believe that the allegation is true, the Commissioner shall attempt to eliminate the alleged violation by informal methods which may consist of conference, conciliation, and persuasion.  The Commissioner shall make a determination as soon as possible and, in any event, not later than 90 days after the filing of the complaint.

(b)        If the Commissioner is unable to resolve the alleged violation through the informal methods, the Commissioner shall notify the parties in writing that conciliation efforts have failed.  The Commissioner shall then either file a civil action on behalf of the employee pursuant to G.S. 95‑243 or issue a right‑to‑sue letter to the employee enabling the employee to bring a civil action pursuant to G.S. 95‑243.

(c)        An employee may make a written request to the Commissioner for a right‑to‑sue letter after 180 days following the filing of a complaint if the Commissioner has not issued a notice of conciliation failure and has not commenced an action pursuant to G.S. 95‑242.

(d)        Nothing said or done during the use of the informal methods described in subsection (a) of this section may be made public by the Commissioner or used as evidence in a subsequent proceeding under this Article without the written consent of the persons concerned.

(e)        The Commissioner's files and the Commissioner's other records relating to investigations and enforcement proceedings pursuant to this Article shall not be subject to inspection and examination as authorized by G.S. 132‑6 while such investigations and proceedings are open or pending in the trial court division.

(f)         In making inspections and investigations under this Article, the Commissioner or his duly authorized agents may, in addition to exercising the authority granted in G.S. 95‑4, issue subpoenas to require the attendance and testimony of witnesses and the production of evidence under oath.  Witnesses shall be reimbursed for all travel and other necessary expenses which shall be claimed and paid in accordance with the prevailing travel reimbursement requirements of the State.  In the case of failure or refusal of any person to obey a subpoena under this Article, the district court judge or superior court judge of the county in which the inspection or investigation is conducted shall, upon the application of the Commissioner, have jurisdiction to issue an order requiring compliance. (1991 (Reg. Sess., 1992), c. 1021, s. 1; 1993, c. 423, s. 2.)



§ 95-243. Civil action.

§ 95‑243.  Civil action.

(a)        An employee who has been issued a right‑to‑sue letter or the Commissioner of Labor may commence a civil action in the superior court of the county where the violation occurred, where the complainant resides, or where the respondent resides or has his principal place of business.

(b)        A civil action under this section shall be commenced by an employee within 90 days of the date upon which the right‑to‑sue letter was issued or by the Commissioner within 90 days of the date on which the Commissioner notifies the parties in writing that conciliation efforts have failed.

(c)        The employee or the Commissioner may seek and the court may award any or all of the following types of relief:

(1)        An injunction to enjoin continued violation of this Article.

(2)        Reinstatement of the employee to the same position held before the retaliatory action or discrimination or to an equivalent position.

(3)        Reinstatement of full fringe benefits and seniority rights.

(4)        Compensation for lost wages, lost benefits, and other economic losses that were proximately caused by the retaliatory action or discrimination.

If in an action under this Article the court finds that the employee was injured by a willful violation of G.S. 95‑241, the court shall treble the amount awarded under subdivision (4) of this subsection.

The court may award to the plaintiff and assess against the defendant the reasonable costs and expenses, including attorneys' fees, of the plaintiff in bringing an action pursuant to this section. If the court determines that the plaintiff's action is frivolous, it may award to the defendant and assess against the plaintiff the reasonable costs and expenses, including attorneys' fees, of the defendant in defending the action brought pursuant to this section.

(d)        Parties to a civil action brought pursuant to this section shall have the right to a jury trial as provided under G.S. 1A‑1, Rules of Civil Procedure.

(e)        An employee may only bring an action under this section when he has been issued a right‑to‑sue letter by the Commissioner. (1991 (Reg. Sess., 1992), c. 1021, s. 1.)



§ 95-244. Effect of Article on other rights.

§ 95‑244.  Effect of Article on other rights.

Nothing in this Article shall be deemed to diminish the rights or remedies of any employee under any collective bargaining agreement, employment contract, other statutory rights or remedies, or at common law. (1991 (Reg. Sess., 1992), c. 1021, s. 1.)



§ 95-245. Rules.

§ 95‑245.  Rules.

The Commissioner may adopt rules needed to implement this Article pursuant to the provisions of Chapter 150B of the General Statutes. (1993, c. 423, s. 3.)



§§ 95-246 through 95-249. Reserved for future codification purposes.

§§ 95‑246 through 95‑249.  Reserved for future codification purposes.



§ 95-250. Definitions.

Article 22.

Safety and Health Programs and Committees.

§ 95‑250.  Definitions.

The following definitions shall apply in this Article:

(1)        "Experience rate modifier" means the numerical modification applied by the Rate Bureau to an experience rating for use in determining workers' compensation premiums.

(2)        "Worksite" means a single physical location where business is conducted or where operations are performed by employees of an employer.

The definitions of Article 16 of this Chapter shall also apply to this Article, except that "employee" for the purposes of G.S. 95‑252(a), 95‑252(c)(1)b., 95‑255, and 95‑256 means an employee employed for some portion of a working day in each of 20 or more calendar weeks in the current or preceding calendar year. (1991 (Reg. Sess., 1992), c. 962, s. 1.)



§ 95-251. Safety and health programs.

§ 95‑251.  Safety and health programs.

(a)        Establishment of safety and health programs.

(1)        Except as provided in subdivision (2) of this subsection, each employer with an experience rate modifier of 1.5 or greater shall, in accordance with this section, establish and carry out a safety and health program to reduce or eliminate hazards and to prevent injuries and illnesses to employees.

(2)        Employers with an experience rate modifier of 1.5 or greater which provide temporary help services shall, in accordance with this section, establish and implement a safety and health program to reduce or eliminate hazards and to prevent injuries and illnesses to its full‑time employees permanently located at the employer's worksite. Employers which provide temporary help services shall not be required to establish and implement a safety and health program under this section for its employees assigned to a client's worksite. This subdivision shall not apply to employee leasing companies.

(3)        The Commissioner may modify the application of the requirements of this section to classes of employers where the Commissioner determines that, in light of the nature of the risks faced by the employees of these employers, such a modification would not reduce the employees' safety and health protection.

(b)        Safety and health program requirements.  A safety and health program established and implemented under this section shall be a written program that shall include at least all of the following:

(1)        Methods and procedures for identifying, evaluating, and documenting safety and health hazards.

(2)        Methods and procedures for correcting the safety and health hazards identified under subdivision (1) of this subsection.

(3)        Methods and procedures for investigating work‑related fatalities, injuries, and illnesses.

(4)        Methods and procedures for providing occupational safety and health services, including emergency response and first aid procedures.

(5)        Methods and procedures for employee participation in the implementation of the safety and health program.

(6)        Methods and procedures for responding to the recommendations of the safety and health committee, where applicable.

(7)        Methods and procedures for providing safety and health training and education to employees and to members of any safety and health committee established under G.S. 95‑252.

(8)        The designation of a representative of the employer who has the qualifications and responsibility to identify safety and health hazards and the authority to initiate corrective action where appropriate.

(9)        In the case of a worksite where employees of two or more employers work, procedures for each employer to protect employees at the worksite from hazards under the employer's control, including procedures to provide information on safety and health hazards to other employers and employees at the worksite.

(10)      Any other provisions as the Commissioner requires to effectuate the purposes of this section.

(c)        No loss of pay.  The time during which employees are participating in training and education activities under this section shall be considered as hours worked for purposes of wages, benefits, and other terms and conditions of employment. The training and education shall be provided by an employer at no cost to the employees of the employer. (1991 (Reg. Sess., 1992), c. 962, s. 1.)



§ 95-252. Safety and health committees required.

§ 95‑252.  Safety and health committees required.

(a)        Establishment of safety and health committees.  Except as provided in subsection (b) of this section, each employer with 11 or more employees and an experience rate modifier of 1.5 or greater shall provide for the establishment of safety and health committees and the selection of employee safety and health representatives in accordance with this section.

(b)        Temporary help services.  Temporary employees of employers which provide temporary help services shall not be counted as part of the 11 or more employees needed to establish a safety and health committee under this section, and employers which provide temporary help services shall not be required to establish a safety and health committee under this section for its employees assigned to a client's worksite. This subsection shall not apply to employee leasing companies.

(c)        Safety and health committee requirements.

(1)        In general.  Each employer covered by this section shall establish a safety and health committee at each worksite of the employer, except as provided as follows:

a.         An employer covered by this section whose employees do not primarily report to or work at a fixed location is required to have only one safety and health committee to represent all employees.

b.         A safety and health committee is not required at a covered employer's worksite with less than 11 employees.

c.         The Commissioner may, by rule, modify the application of this subdivision to worksites where employees of more than one employer are employed.

(2)        Membership.  Each safety and health committee shall consist of:

a.         The employee safety and health representatives selected or appointed under subsection (d) of this section.

b.         As determined appropriate by the employer, employer representatives, the number of which may not exceed the number of employee representatives.

(3)        Chairpersons.  Each safety and health committee shall be cochaired by:

a.         A representative selected by the employer.

b.         A representative selected by the employee members of the committee.

(4)        Rights.  Each safety and health committee shall, within reasonable limits and in a reasonable manner, exercise the following rights:

a.         Review any safety and health program established by the employer under G.S. 95‑251.

b.         Review incidents involving work‑related fatalities, injuries and illnesses, and complaints by employees regarding safety or health hazards.

c.         Review, upon the request of the committee or upon the request of the employer representatives or employee representatives of the committee, the employer's work injury and illness records, other than personally identifiable medical information, and other reports or documents relating to occupational safety and health.

d.         Conduct inspections of the worksite at least once every three months and in response to complaints by employees or committee members regarding safety or health hazards.

e.         Conduct interviews with employees in conjunction with inspections of the worksite.

f.          Conduct meetings, at least once every three months, and maintain written minutes of the meetings.

g.         Observe the measurement of employee exposure to toxic materials and harmful physical agents.

h.         Establish procedures for exercising the rights of the committee.

i.          Make recommendations on behalf of the committee, and in making recommendations, permit any members of the committee to submit separate views to the employer for improvements in the employer's safety and health program and for the correction of hazards to employee safety or health, except that recommendations shall be advisory only and the employer shall retain full authority to manage the worksite.

j.          Accompany, upon request, the Commissioner or the Commissioner's representative during any physical inspection of the worksite.

(5)        Time for committee activities.  The employer shall permit members of the committee established under this section to take the time from work reasonably necessary to exercise the rights of the committee without suffering any loss of pay or benefits for time spent on duties of the committee.

(d)        Employee safety and health representatives.

(1)        In general.  Safety and health committees established under this section shall include:

a.         One employee safety and health representative where the average number of nonmanagerial employees of the employer at the worksite during the preceding year was more than 10, but less than 50.

b.         Two employee safety and health representatives where the average number of nonmanagerial employees of the employer at the worksite during the preceding year was 50 or more, but less than 100.

c.         An additional employee safety and health representative for each additional 100 such employees at the worksite, up to a maximum of six employee safety and health representatives.

d.         Where an employer's employees do not primarily report to or work at a fixed location or at worksites where employees of more than one employer are employed, a number of employee safety and health representatives as determined by the Commissioner by rule.

(2)        Selection.  Employee safety and health representatives shall be selected by and from among the employer's nonmanagerial employees in accordance with rules adopted by the Commissioner. The rules adopted by the Commissioner may provide for different methods of selection of employee safety and health representatives at worksites with no bargaining representative, worksites with one bargaining representative, and worksites with more than one bargaining representative. (1991 (Reg. Sess., 1992), c. 962, s. 1.)



§ 95-253. Additional rights.

§ 95‑253.  Additional rights.

The rights and remedies provided to employees and employee safety and health representatives under this Article are in addition to, and not in lieu of, any other rights and remedies provided by contract or by other applicable law and are not intended to alter or affect those other rights and remedies. (1991 (Reg. Sess., 1992), c. 962, s. 1.)



§ 95-254. Rules.

§ 95‑254.  Rules.

(a)        Safety and health programs.  Not later than one year after July 15, 1992, the Commissioner shall adopt final rules concerning the establishment and implementation of employer safety and health programs under G.S. 95‑251. Rules adopted shall include provisions for the training and education of employees and safety and health committee members. These rules shall include at least all of the following:

(1)        Provision for the training and education of employees, including safety and health committee members, in a manner that is readily understandable by the employees, concerning safety and health hazards, control measures, the employer's safety and health program, employee rights, and applicable laws and regulations.

(2)        Provision for the training and education of the safety and health committee concerning methods and procedures for hazard recognition and control, the conduct of worksite safety and health inspections, the rights of the safety and health committee, and other information necessary to enable the members to carry out the activities of the committee under G.S. 95‑252.

(3)        Requirement that training and education be provided to new employees at the time of employment and to safety and health committee members at the time of selection.

(4)        Requirement that refresher training be provided on at least an annual basis and that additional training be provided to employees and to safety and health committee members when there are changes in conditions or operations that may expose employees to new or different safety or health hazards or when there are changes in safety and health rules or standards under Article 16 of this Chapter that apply to the employer.

(b)        Safety and health committees.  Not later than one year after July 15, 1992, the Commissioner shall adopt final rules for the establishment and operation of safety and health committees under G.S. 95‑252. The rules shall include provisions concerning at least the following:

(1)        The establishment of such committees by an employer whose employees do not primarily report to or work at a fixed location.

(2)        The establishment of committees at worksites where employees of more than one employer are employed.

(3)        The employer's obligation to enable the committee to function properly and effectively, including the provision of facilities and materials necessary for the committee to conduct its activities, and the maintenance of records and minutes developed by the committee.

(4)        The provision for different methods of selection of employee safety and health representatives at worksites with no bargaining representative, worksites with one bargaining representative, and worksites with more than one bargaining representative. (1991 (Reg. Sess., 1992), c. 962, s. 1.)



§ 95-255. Reports.

§ 95‑255.  Reports.

(a)        Upon the final adoption of all rules required to be adopted by the Commissioner under this Article, the Commissioner shall determine, based on information provided by the North Carolina Rate Bureau, the employers with an experience rate modifier of 1.5 or greater and shall notify these employers of the applicability of G.S. 95‑251 and the potential applicability of G.S. 95‑252.

(b)        Within 60 days of notification by the Commissioner, the employer shall certify on forms provided by the Commissioner that he meets the requirements of G.S. 95‑251 and, if applicable, the requirements of G.S. 95‑252.

(c)        The Commissioner shall notify an employer when his experience rate modifier falls below 1.5. An employer subject to the provisions of G.S. 95‑252 shall notify the Commissioner if he no longer employs 11 or more employees and has discontinued or will discontinue the safety and health committee. (1991 (Reg. Sess., 1992), c. 962, s. 1.)



§ 95-255.1. Technical assistance.

§ 95‑255.1.  Technical assistance.

Employers notified pursuant to G.S. 95‑255(a) shall be offered technical assistance from the Division of Occupational Safety and Health to reduce injuries and illnesses in their workplaces. (1997‑443, s. 17(a).)



§ 95-256. Penalties.

§ 95‑256.  Penalties.

(a)        The Commissioner may levy a civil penalty, not to exceed the amounts listed as follows, for a violation of this Article:

Employers with 10 or less employees                                                               $    2,000

Employers with 11‑50 employees                                                                    $    5,000

Employers with 51‑100 employees                                                                    $10,000

Employers with more than 100 employees                                                         $25,000.

(b)        The Commissioner, in determining the amount of the penalty, shall consider the nature of the violation, whether it is a first or subsequent violation, and the steps taken by the employer to remedy the violation upon discovery of the violation.

(c)        An employer may appeal a penalty levied by the Commissioner pursuant to this section to the North Carolina Occupational Safety and Health Review Commission subject to the procedures and requirements applicable to contested penalties under Article 16 of this Chapter. The determination of the Commission shall be final unless further appeal is made to the courts under the provisions of Chapter 150B of the General Statutes.

(d)        All civil penalties and interest recovered by the Commissioner, together with any costs, shall be paid into the General Fund of the State. (1991 (Reg. Sess., 1992), c. 962, s. 1; 2005‑133, s. 1; 2006‑226, s. 30.)



§ 95-257: Reserved for future codification purposes.

§ 95‑257:  Reserved for future codification purposes.



§ 95-258: Reserved for future codification purposes.

§ 95‑258:  Reserved for future codification purposes.



§ 95-259: Reserved for future codification purposes.

§ 95‑259:  Reserved for future codification purposes.



§ 95-260. Definitions.

Article 23.

Workplace Violence Prevention.

§ 95‑260.  Definitions.

The following definitions apply in this Article:

(1)        Civil no‑contact order.  An order granted under this Article, which includes a remedy authorized by G.S. 95‑264.

(2)        Employer.  Any person or entity that employs one or more employees. Employer also includes the State of North Carolina and its political subdivisions.

(3)        Unlawful conduct.  Unlawful conduct means the commission of one or more of the following acts upon an employee, but does not include acts of self‑defense or defense of others:

a.         Attempting to cause bodily injury or intentionally causing bodily injury.

b.         Willfully, and on more than one occasion, following, being in the presence of, or otherwise harassing, as defined in G.S. 14‑277.3A, without legal purpose and with the intent to place the employee in reasonable fear for the employee's safety.

c.         Willfully threatening, orally, in writing, or by any other means, to physically injure the employee in a manner and under circumstances that would cause a reasonable person to believe that the threat is likely to be carried out and that actually causes the employee to believe that the threat will be carried out.  (2004‑165, s. 1; 2009‑58, s. 7.)



§ 95-261. Civil no-contact orders; persons protected.

§ 95‑261.  Civil no‑contact orders; persons protected.

An action for a civil no‑contact order may be filed as a civil action in district court by an employer on behalf of an employee who has suffered unlawful conduct from any individual that can reasonably be construed to be carried out, or to have been carried out, at the employee's workplace. The employee that is the subject of unlawful conduct shall be consulted prior to seeking an injunction under this Article in order to determine whether any safety concerns exist in relation to the employee's participation in the process. Employees who are targets of unlawful conduct who are unwilling to participate in the process under this Article shall not face disciplinary action based on their level of participation or cooperation. (2004‑165, s. 1.)



§ 95-262. Commencement of action; venue.

§ 95‑262.  Commencement of action; venue.

(a)        An action for a civil no‑contact order is commenced by filing a verified complaint for a civil no‑contact order in any civil district court or by filing a motion in any existing civil action.

(b)        A complaint or motion for a civil no‑contact order shall be filed in the county where the unlawful conduct took place. (2004‑165, s. 1.)



§ 95-263. Process for action for no-contact order.

§ 95‑263.  Process for action for no‑contact order.

(a)        Any action for a civil no‑contact order requires that a separate summons be issued and served. The summons issued pursuant to this Article shall require the respondent to answer within 10 days of the date of service. Attachments to the summons shall include the verified complaint for the civil no‑contact order and any temporary civil no‑contact order that has been issued and the notice of hearing on the temporary civil no‑contact order.

(b)        Service of the summons and attachments shall be by the sheriff by personal delivery in accordance with Rule 4 of the Rules of Civil Procedure, and if the respondent cannot with due diligence be served by the sheriff by personal delivery, the respondent may be served by publication by the complainant in accordance with Rule 4(j1) of the Rules of Civil Procedure.

(c)        The court may enter a civil no‑contact order by default for the remedy sought in the complaint if the respondent has been served in accordance with this section and fails to answer as directed, or fails to appear on any subsequent appearance or hearing date agreed to by the parties or set by the court. (2004‑165, s. 1.)



§ 95-264. Civil no-contact order; remedy.

§ 95‑264.  Civil no‑contact order; remedy.

(a)        Upon a finding that the employee has suffered unlawful conduct committed by the respondent, the court may issue a temporary or permanent civil no‑contact order. In determining whether or not to issue a civil no‑contact order, the court shall not require physical injury to the employee or injury to the employer's property.

(b)        The court may grant one or more of the following forms of relief in its orders under this Article:

(1)        Order the respondent not to visit, assault, molest, or otherwise interfere with the employer or the employer's employee at the employer's workplace, or otherwise interfere with the employer's operations.

(2)        Order the respondent to cease stalking the employer's employee at the employer's workplace.

(3)        Order the respondent to cease harassment of the employer or the employer's employee at the employer's workplace.

(4)        Order the respondent not to abuse or injure the employer, including the employer's property, or the employer's employee at the employer's workplace.

(5)        Order the respondent not to contact by telephone, written communication, or electronic means the employer or the employer's employee at the employer's workplace.

(6)        Order other relief deemed necessary and appropriate by the court.

(c)        A civil no‑contact order shall include the following notice, printed in conspicuous type: "A knowing violation of a civil no‑contact order shall be punishable as contempt of court which may result in a fine or imprisonment." (2004‑165, s. 1.)



§ 95-265. Temporary civil no-contact order; court holidays and evenings.

§ 95‑265.  Temporary civil no‑contact order; court holidays and evenings.

(a)        A temporary civil no‑contact order may be granted ex parte, without written or oral notice to the respondent, only if both of the following are shown:

(1)        It clearly appears from specific facts shown by a verified complaint or affidavit that immediate injury, loss, or damage will result to the complainant, or the complainant's employee before the respondent can be heard in opposition.

(2)        Either one of the following:

a.         The complainant certifies to the court in writing the efforts, if any, that have been made to give the notice and the reasons supporting the claim that notice should not be required.

b.         The complainant certified to the court that there is good cause to grant the remedy because the harm that the remedy is intended to prevent would likely occur if the respondent were given any prior notice of the complainant's efforts to obtain judicial relief.

(b)        Every temporary civil no‑contact order granted without notice shall:

(1)        Be endorsed with the date and hour of issuance.

(2)        Be filed immediately in the clerk's office and entered of record.

(3)        Define the injury, state why it is irreparable and why the order was granted without notice.

(4)        Expire by its terms within such time after entry, not to exceed 10 days.

(5)        Give notice of the date of hearing on the temporary order as provided in G.S. 95‑267(a).

(c)        If the respondent appears in court for the hearing for a temporary order, the respondent may elect to file a general appearance and testify. Any resulting order may be a temporary order, governed by this section. Notwithstanding the requirements of this section, if all requirements of G.S. 95‑266 have been met, the court may issue a permanent order.

(d)        When the court is not in session, the complainant may file a complaint for a temporary order before any judge or magistrate designated to grant relief under this Article. If the judge or magistrate finds that there is an immediate and present danger of abuse against the complainant or employee of the complainant and that the complainant has satisfied the prerequisites set forth in subsection (a) of this section, the judge or magistrate may issue a temporary civil no‑contact order. The chief district court judge may designate for each county at least one judge or magistrate to be reasonably available to issue temporary civil no‑contact orders when the court is not in session. (2004‑165, s. 1; 2006‑264, s. 9.)



§ 95-266. Permanent civil no-contact order.

§ 95‑266.  Permanent civil no‑contact order.

Upon a finding that the employee has suffered unlawful conduct committed by the respondent, a permanent civil no‑contact order may issue if the court additionally finds that process was properly served on the respondent, the respondent has answered the complaint and notice of hearing was given, or the respondent is in default. No permanent civil no‑contact order shall be issued without notice to the respondent. (2004‑165, s. 1.)



§ 95-267. Duration; extension of orders.

§ 95‑267.  Duration; extension of orders.

(a)        A temporary civil no‑contact order shall be effective for not more than 10 days as the court fixes, unless within the time so fixed the temporary civil no‑contact order, for good cause shown, is extended for a like period or a longer period if the respondent consents. The reasons for the extension shall be stated in the temporary order. In case a temporary civil no‑contact order is granted without notice and a motion for a permanent civil no‑contact order is made, it shall be set down for hearing at the earliest possible time and takes precedence over all matters except older matters of the same character. When the motion for a permanent civil no‑contact order comes on for hearing, the complainant may proceed with a motion for a permanent civil no‑contact order, and, if the complainant fails to do so, the judge shall dissolve the temporary civil no‑contact order. On two days' notice to the complainant or on such shorter notice to that party as the judge may prescribe, the respondent may appear and move its dissolution or modification. In that event the judge shall proceed to hear and determine such motion as expeditiously as the ends of justice require.

(b)        A permanent civil no‑contact order shall be effective for a fixed period of time not to exceed one year.

(c)        Any temporary or permanent order may be extended one or more times, as required, provided that the requirements of G.S. 95‑265 or G.S. 95‑266, as appropriate, are satisfied. The court may renew a temporary or permanent order, including an order that previously has been renewed, upon a motion by the complainant filed before the expiration of the current order. The court may renew the order for good cause. The commission of an act of unlawful conduct by the respondent after entry of the current order is not required for an order to be renewed. If the motion for extension is uncontested and the complainant seeks no modification of the order, the order may be extended if the complainant's motion or affidavit states that there has been no material change in relevant circumstances since entry of the order and states the reason for the requested extension. Extensions may be granted only in open court and not under the provisions of G.S. 95‑265(d).

(d)        Any civil no‑contact order expiring on a court holiday shall expire at the close of the next court business day. (2004‑165, s. 1.)



§ 95-268. Notice of orders.

§ 95‑268.  Notice of orders.

(a)        The clerk of court shall deliver on the same day that a civil no‑contact order is issued a certified copy of that order to the sheriff.

(b)        Unless the respondent was present in court when the order was issued, the sheriff shall serve that order upon the respondent and file proof of service in the manner provided for service of process in civil proceedings. If process has not yet been served upon the respondent, it shall be served with the order.

(c)        A copy of the order shall be issued promptly to and retained by the police department of the municipality of the employer's workplace. If the employer's workplace is not located in a municipality or in a municipality with no police department, copies shall be issued promptly to and retained by the sheriff and the county police department, if any, of the county in which the employer's workplace is located.

(d)        Any order extending, modifying, or revoking any civil no‑contact order shall be recorded, issued, and served in accordance with the provisions of this Article. (2004‑165, s. 1.)



§ 95-269. Violation of valid order.

§ 95‑269.  Violation of valid order.

A violation of an order entered pursuant to this Article is punishable as contempt of court. (2004‑165, s. 1.)



§ 95-270. Employment discrimination unlawful.

§ 95‑270.  Employment discrimination unlawful.

(a)        No employer shall discharge, demote, deny a promotion, or discipline an employee because the employee took reasonable time off from work to obtain or attempt to obtain relief under Chapter 50B or Chapter 50C. An employee who is absent from the workplace shall follow the employer's usual time‑off policy or procedure, including advance notice to the employer, when required by the employer's usual procedures, unless an emergency prevents the employee from doing so. An employer may require documentation of any emergency that prevented the employee from complying in advance with the employer's usual time‑off policy or procedure, or any other information available to the employee which supports the employee's reason for being absent from the workplace.

(b)        The Commissioner of Labor shall enforce the provisions of this section according to Article 21 of Chapter 95 of the General Statutes, including the rules and regulations issued pursuant to the Article. (2004‑165, s. 1.)



§ 95-271. Scope of Article; other remedies available.

§ 95‑271.  Scope of Article; other remedies available.

This Article does not expand, diminish, alter, or modify any duty of any employer to provide a safe workplace for employees and other persons. This Article does not limit the ability of an employer, employee, or victim to pursue any other civil or criminal remedy provided by law. This Article does not apply in circumstances where an employee or representative of employees is engaged in union organizing, union activity, a labor dispute, or any activity or action protected by the National Labor Relations Act, 29 U.S.C. § 151, et seq. Nothing in this Article is intended to change the National Labor Relations Act's preemptive regulation of legally protected activities, nor to change the right of the State and its courts to regulate activities not protected by the National Labor Relations Act. (2004‑165, s. 1; 2004‑199, s. 58.)






Chapter 96 - Employment Security.

§ 96-1. Title.

Chapter 96.

Employment Security.

Article 1.

Employment Security Commission.

§ 96‑1.  Title.

This Chapter shall be known and may be cited as the "Employment Security Law." Any reference to the Unemployment Compensation Commission shall be deemed a reference to the Employment Security Commission and all powers, duties, funds, records, etc., of the Unemployment Compensation Commission are transferred to the Employment Security Commission. (Ex. Sess., 1936, c. 1, s. 1; 1947, c. 598, s. 1; 1977, c. 727, s. 1.)



§§ 96-1.1 through 96-1.5. Repealed by Session Laws 1977, c. 727, ss. 2- 6.

§§ 96‑1.1 through 96‑1.5.  Repealed by Session Laws 1977, c. 727,  ss.  2‑ 6.



§ 96-2. Declaration of State public policy.

§ 96‑2.  Declaration of State public policy.

As a guide to the interpretation and application of this Chapter, the public policy of this State is declared to be as follows: Economic insecurity due to unemployment is a serious menace to the health, morals, and welfare of the people of this State. Involuntary unemployment is therefore a subject of general interest and concern which requires appropriate action by the legislature to prevent its spread and to lighten its burden which now so often falls with crushing force upon the unemployed worker and his family. The achievement of social security requires protection against this greatest hazard of our economic life. This can be provided by encouraging employers to provide more stable employment and by the systematic accumulation of funds during periods of employment to provide benefits for periods of unemployment, thus maintaining purchasing power and limiting the serious social consequences of poor relief assistance. The legislature, therefore, declares that in its considered judgment the public good and the general welfare of the citizens of this State require the enactment of this measure, under the police powers of the State, for the compulsory setting aside of unemployment reserves to be used for the benefit of persons unemployed through no fault of their own. (Ex. Sess. 1936, c. 1, s. 2.)



§ 96-3. Employment Security Commission.

§ 96‑3.  Employment Security Commission.

(a)        Organization.  There is hereby created a commission to be known as the Employment Security Commission of North Carolina. The Commission shall consist of seven members to be appointed by the Governor on or before July 1, 1941. The Governor shall have the power to designate the member of said Commission who shall act as the chairman thereof. The chairman of the Commission shall not engage in any other business, vocation or employment. Three members of the Commission shall be appointed by the Governor to serve for a term of two years. Three members shall be appointed to serve for a term of four years, and upon the expiration of the respective terms, the successors of said members shall be appointed for a term of four years each, thereafter, and the member of said Commission designated by the Governor as chairman shall serve at the pleasure of the Governor. Any member appointed to fill a vacancy occurring in any of the appointments made by the Governor prior to the expiration of the term for which his predecessor was appointed shall be appointed for the remainder of such term. The Governor may at any time after notice and hearing, remove any Commissioner for gross inefficiency, neglect of duty, malfeasance, misfeasance, or nonfeasance in office.

(b)        Divisions.  The Commission shall establish two coordinate divisions: the North Carolina State Employment Service Division, created pursuant to G.S. 96‑20, and the Unemployment Insurance Division. Each division shall be responsible for the discharge of its distinctive functions. Each division shall be a separate administrative unit with respect to personnel and duties, except insofar as the Commission may find that such separation is impracticable. Notwithstanding any other provision of this Chapter, administrative organization of the agency shall be in accordance with that which the Commission finds most desirable in order to perform the duties and functions of the agency.

(c)        Salaries.  The chairman of the Employment Security Commission of North Carolina, appointed by the Governor, shall be paid from the Employment Security Administration Fund a salary payable on a monthly basis, which salary shall be the same as the salary fixed by the General Assembly in the Current Operations Appropriations Act for the Secretary of Commerce, and the members of the Commission, other than the chairman, shall each receive the same amount per diem for their services as is provided for the members of other State boards, commissions, and committees who receive compensation for their services as such, including necessary time spent in traveling to and from his place of residence within the State to the place of meeting while engaged in the discharge of the duties of his office and his actual traveling expenses, the same to be paid from the aforesaid fund.

(d)        Quorum.  The chairman or his designee and three members of the Commission shall constitute a quorum. (Ex. Sess. 1936, c. 1, s. 10; 1941, c. 108, s. 10; c. 279, ss. 1‑3; 1943, c. 377, s. 15; 1947, c. 598, s. 1; 1953, c. 401, s. 1; 1957, c. 541, s. 5; 1965, c. 795, s. 1; 1977, c. 727, s. 7; 1979, c. 660, s. 1; 1981, c. 354; 1983, c. 717, s. 19; 1983 (Reg. Sess., 1984), c. 1034, s. 164; 1987, c. 103, s. 1; 1996, 2nd Ex. Sess., c. 18, s. 28.2(c); 1997‑443, s. 33.3; 2005‑276, ss. 29.20A(a), 29.20A(b).)



§ 96-4. Administration.

§ 96‑4.  Administration.

(a)        Duties and Powers of Commission.  It shall be the duty of the Commission to administer this Chapter. The Commission shall meet at least once in each 60 days and may hold special meetings at any time at the call of the chairman or any three members of the Commission, and the Commission shall have power and authority to adopt, amend, or rescind such rules and regulations, to employ such persons, make such expenditures, require such reports, make such investigations, and take such other action as it deems necessary or suitable in the administration of this Chapter. Such rules and regulations shall be effective upon publication in the manner, not inconsistent with the provisions of this Chapter, which the Commission shall prescribe. The Commission shall determine its own organization and methods of procedure in accordance with the provisions of this Chapter, and shall have an official seal which shall be judicially noticed. The chairman of said Commission shall, except as otherwise provided by the Commission, be vested with all authority of the Commission, including the authority to conduct hearings and make decisions and determinations, when the Commission is not in session and shall execute all orders, rules and regulations established by said Commission. Not later than November 20 preceding the meeting of the General Assembly, the Commission shall submit to the Governor a report covering the administration and operation of this Chapter during the preceding biennium, and shall make such recommendation for amendments to this Chapter as the Commission deems proper. Such report shall include a balance sheet of the moneys in the fund in which there shall be provided, if possible, a reserve against the liability in future years to pay benefits in excess of the then current contributions, which reserve shall be set up by the Commission in accordance with accepted actuarial principles on the basis of statistics of employment, business activity, and other relevant factors for the longest possible period. Whenever the Commission believes that a change in contribution or benefit rates will become necessary to protect the solvency of the fund, it shall promptly so inform the Governor and the legislature, and make recommendations with respect thereto.

(b)        Regulations and General and Special Rules.  General and special rules may be adopted, amended, or rescinded by the Commission only after public hearing or opportunity to be heard thereon, of which proper notice has been given by mail to the last known address in cases of special rules, or by publication as herein provided, and by one publication as herein provided as to general rules. The Commission shall not take final action on a general or special rule that has a substantial economic impact, as defined in G.S. 150B‑21.4(b1), until 60 days after the Office of State Budget and Management has prepared a fiscal note for the rule. General rules shall become effective 10 days after filing with the Secretary of State and publication in one or more newspapers of general circulation in this State. Special rules shall become effective 10 days after notification to or mailing to the last known address of the individuals or concerns affected thereby. Before the adoption, amendment, or repeal of any permanent regulation, the Commission shall publish notice of the public hearing and offer any person an opportunity to present data, opinions, and arguments. The notice shall be published in one or more newspapers of general circulation in this State at least 10 days before the public hearing and at least 20 days prior to the proposed effective date of the proposed permanent regulation. The published notice of public hearing shall include the time and place of the public hearing; a statement of the manner in which data, opinions, and arguments may be submitted to or before the Commission; a statement of the terms or substance of the proposed regulation; a statement of whether a fiscal note has been or will be prepared for the proposed regulation; and the proposed effective date of the regulation. Any permanent regulation adopted after following the above procedure shall become effective on its effective date and after it is published in the manner provided for in subsection (c) as well as such additional publication as the Commission deems appropriate. Additionally, the Commission shall provide notice of adoption by mail to the last known addresses of all persons who submitted data, opinions, or arguments to the Commission with respect to the regulation. Temporary regulations may be adopted, amended, or rescinded by the Commission and shall become effective in the manner and at the time prescribed by the Commission but shall remain in force for no longer than 120 days.

(c)        Publication.  The Commission shall cause to be printed for distribution to the public the text of this Chapter, the Commission's regulations and general rules, and any other material the Commission deems relevant and suitable, and shall furnish the same to any person upon application therefor. All publications printed shall comply with the requirements of G.S. 143‑170.1.

(d)        Personnel.  Subject to other provisions of this Chapter, the Commission is authorized to appoint, fix the compensation, and prescribe the duties and powers of such officers, accountants, attorneys, experts, and other persons as may be necessary in the performance of its duties. It shall provide for the holding of examinations to determine the qualifications of applicants for the positions so classified, and except for temporary appointments not to exceed six months in duration, shall appoint its personnel on the basis of efficiency and fitness as determined in such examinations. All positions shall be filled by persons selected and appointed on a nonpartisan merit basis. The Commission may delegate to any such person so appointed such power and authority as it deems reasonable and proper for the effective administration of this Chapter, and may, in its discretion, bond any person handling moneys or signing checks hereunder.

(e)        Advisory Councils.  The Governor shall appoint a State Advisory Council composed of men and women representing employers, employees, and the general public, in equal numbers. The Chairman of the Commission shall be a member of the State Advisory Council and shall serve as its chairman. There shall be 15 members of the Council (other than its chairman) who shall each be appointed for a term of four years. A quorum of the State Advisory Council shall consist of the chairman, or such appointed member as he may designate, plus one half of the total appointed members. The function of the Council shall be to aid the Commission in formulating policies and discussing problems related to the administration of this Chapter. Each member of the State Advisory Council attending meetings of the Council shall be paid the same amount per diem for his services as is provided for the members of other State boards, commissions, and committees who receive compensation for their services, including necessary time spent in traveling to and from his place of residence within the State to the place of meeting while engaged in the discharge of the duties of his office, and his actual mileage and subsistence at the same rate allowed to State officials.

(f)         Employment Stabilization.  The Commission, with the advice and aid of its advisory councils, and through its appropriate divisions, shall take all appropriate steps to reduce and prevent unemployment; to encourage and assist in the adoption of practical methods of vocational training, retraining and vocational guidance; to investigate, recommend, advise, and assist in the establishment and operation, by municipalities, counties, school districts, and the State, of reserves for public works to be used in times of business depression and unemployment; to promote the reemployment of unemployed workers throughout the State in every other way that may be feasible; and to these ends to carry on and publish the results of investigations and research studies.

(g)        Records and Reports. 

(1)        Each employing unit shall keep true and accurate employment records, containing such information as the Commission may prescribe. Such records shall be open to inspection and be subject to being copied by the Commission or its authorized representatives at any reasonable time and as often as may be necessary. Any employing unit doing business in North Carolina shall make available in this State to the Commission, such information with respect to persons, firms, or other employing units performing services for it which the Commission deems necessary in connection with the administration of this Chapter. The Commission may require from any employing unit any sworn or unsworn reports, with respect to persons employed by it, which the Commission deems necessary for the effective administration of this Chapter.

(2)        If the Commission finds that any employer has failed to file any report or return required by this Chapter or any regulation made pursuant hereto, or has filed a report which the Commission finds incorrect or insufficient, the Commission may make an estimate of the information required from such employer on the basis of the best evidence reasonably available to it at the time, and make, upon the basis of such estimate, a report or return on behalf of such employer, and the report or return so made shall be deemed to be prima facie correct, and the Commission may make an assessment based upon such report and proceed to collect contributions due thereon in the manner as set forth in G.S. 96‑10(b) of this Chapter: Provided, however, that no such report or return shall be made until the employer has first been given at least 10 days' notice by registered mail to the last known address of such employer: Provided further, that no such report or return shall be used as a basis in determining whether such employing unit is an employer within the meaning of this Chapter.

(h)        Oaths and Witnesses.  In the discharge of the duties imposed by this Chapter, the chairman and any duly authorized representative or member of the Commission shall have power to administer oaths and affirmations, take depositions, certify to official acts, and issue subpoenas to compel the attendance of witnesses and the production of books, papers, correspondence, memoranda, and other records deemed necessary as evidence in connection with a disputed claim or the administration of this Chapter. Upon a motion, the chairman and any duly authorized representative or member of the Commission may quash a subpoena if, after a hearing, the Commission finds any of the following:

(1)        The subpoena requires the production of evidence that does not relate to a matter in issue.

(2)        The subpoena fails to describe with sufficient particularity the evidence required to be produced.

(3)        The subpoena is subject to being quashed for any other reason sufficient in law.

(h1)      Hearing on Motion to Quash Subpoena; Appeal.  A hearing on a motion to quash a subpoena pursuant to subsection (h) of this section shall be heard at least 10 days prior to the hearing for which the subpoena was issued. The denial of a motion to quash a subpoena is subject to immediate judicial review in the Superior Court of Wake County or in the superior court of the county where the person subject to the subpoena resides.

(i)         Subpoenas.  In case of contumacy by, or refusal to obey a subpoena issued to any person by the Commission or its authorized representative, any clerk of a superior court of this State within the jurisdiction of which the inquiry is carried on or within the jurisdiction of which said person guilty of contumacy or refusal to obey is found or resides or transacts business, upon application by the Commission, or its duly authorized representatives, shall have jurisdiction to issue to such person an order requiring such person to appear before the Commission, or its duly authorized representatives, there to produce evidence if so ordered, or there to give testimony touching upon the matter under investigation or in question; and any failure to obey such order of the said clerk of superior court may be punished by the said clerk of superior court as a contempt of said court. Any person who shall, without just cause, fail or refuse to attend and testify or to answer any lawful inquiry or to produce books, papers, correspondence, memoranda, or other records in obedience to a subpoena of the Commission, shall be punished by a fine of not more than fifty dollars ($50.00) or by imprisonment for not longer than 30 days.

(j)         Protection against Self‑Incrimination.  No person shall be excused from attending and testifying or from producing books, papers, correspondence, memoranda, and other records before the Commission or in obedience to the subpoena of the Commission or any member thereof, or any duly authorized representative of the Commission, in any cause or proceeding before the Commission, on the ground that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him or subject him to a penalty or forfeiture; but no individual shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he is compelled, after having claimed his privilege against self‑incrimination, to testify or produce evidence, documentary or otherwise, except that such individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying.

(k)        State‑Federal Cooperation.  In the administration of this Chapter, the Commission shall cooperate, to the fullest extent consistent with the provisions of this Chapter, with the federal agency, official, or bureau fully authorized and empowered to administer the provisions of the Social Security Act approved August 14, 1935, as amended, shall make such reports, in such form and containing such information as such federal agency, official, or bureau may from time to time require, and shall comply with such provisions as such federal agency, official, or bureau may from time to time find necessary to assure the correctness and verification of such reports; and shall comply with the regulations prescribed by such agency, official, or bureau governing the expenditures of such sums as may be allotted and paid to this State under Title III of the Social Security Act for the purpose of assisting in the administration of this Chapter. The Commission shall further make its records available to the Railroad Retirement Board, created by the Railroad Retirement Act and the Railroad Unemployment Insurance Act, and shall furnish to the Railroad Retirement Board at the expense of the Railroad Retirement Board, such copies thereof as the Board shall deem necessary for its purposes in accordance with the provisions of section 303 (c) of the Social Security Act as amended.

Upon request therefor, the Commission shall furnish to any agency of the United States charged with the administration of public works or assistance through public employment, the name, address, ordinary occupation, and employment status of each recipient of benefits, and such recipient's rights to further benefits under this Chapter.

The Commission is authorized to make such investigations, secure and transmit such information, make available such services and facilities and exercise such of the other powers provided herein with respect to the administration of this Chapter as it deems necessary or appropriate to facilitate the administration of any employment security or public employment service law, and in like manner, to accept and utilize information, services and facilities made available to this State by the agency charged with the administration of such other employment security or public employment service law.

The Commission shall fully cooperate with the agencies of other states and shall make every proper effort within its means to oppose and prevent any further action which would, in its judgment, tend to effect complete or substantial federalization of State unemployment insurance funds or State employment security programs.

(l)         Reciprocal Arrangements. 

(1)        The Commission is hereby authorized to enter into reciprocal arrangements with appropriate and duly authorized agencies of other states or of the federal government, or both, whereby:

a.         Services performed by an individual for a single employing unit for which services are customarily performed in more than one state shall be deemed to be services performed entirely within any one of the states

1.         In which any part of such individual's service is performed or

2.         In which such individual has his residence or

3.         In which the employing unit maintains a place of business, provided there is in effect, as to such services, an election by the employing unit, approved by the agency charged with the administration of such state's employment security law, pursuant to which the services performed by such individual for such employing unit are deemed to be performed entirely within such state.

b.         Combining wage credits.  The Commission shall participate in any arrangements for the payment of compensation on the basis of combining an individual's wages and employment covered under this Chapter with his wages and employment covered under one or more laws of the federal government and the unemployment compensation laws of other states which are approved by the United States Secretary of Labor in consultation with the state unemployment compensation agencies as reasonably calculated to assure the prompt and full payment of compensation in such situations and which include provisions for (1) applying the base period of a single state law to a claim involving the combining of an individual's wages and employment covered under two or more state unemployment compensation laws, and (2) avoiding the duplicate use of wages and employment by reason of such combining.

c.         The services of the Commission as agent may be made available to other states in taking interstate claims for such states.

d.         Contributions due under this Chapter with respect to wages for insured work shall for the purposes of G.S. 96‑10 be deemed to have been paid to the fund as of the date payment was made as contributions therefor under another state or federal employment security law, but no such arrangement shall be entered into unless it contains provisions for such reimbursement to the fund of such contributions as the Commission finds will be fair and reasonable as to all affected interests.

e.         The services of the Commission may be made available to such other agencies to assist in the enforcement and collection of judgments of such other agencies.

f.          The services on vessels engaged in interstate or foreign commerce for a single employer, wherever performed, shall be deemed performed within this State or within such other state.

g.         Benefits paid by agencies of other states may be reimbursed to such agencies in cases where services of the claimant were "employment" under this Chapter and contributions have been paid by the employer to this agency on remuneration paid for such services; provided the amount of such reimbursement shall not exceed the amount of benefits such claimant would have been entitled to receive under the provisions of this Chapter.

(2)        Reimbursements paid from the fund pursuant to subparagraphs b and c of subdivision (1) of this subsection shall be deemed to be benefits for the purpose of G.S. 96‑6, 96‑9, 96‑12 and 96‑12.01. The Commission is authorized to make to other states or federal agencies and to receive from such other state or federal agencies, reimbursements from or to the fund, in accordance with arrangements entered into pursuant to subdivision (1) of this subsection.

(3)        To the extent permissible under the laws and Constitution of the United States, the Commission is authorized to enter into or cooperate in arrangements whereby facilities and services provided under this Chapter and facilities and services provided under the employment security law of any foreign government, may be utilized for the taking of claims and the payment of benefits under the Employment Security Law of this State or under a similar law of such government.

(m)       The Commission after due notice shall have the right and power to hold and conduct hearings for the purpose of determining the rights, status and liabilities of any "employing unit" or "employer" as said terms are defined by G.S. 96‑8(4) and 96‑8(5) and subdivisions thereunder. The Commission shall have the power and authority to determine any and all questions and issues of fact or questions of law that may arise under the Employment Security Law that may affect the rights, liabilities and status of any employing unit or employer as heretofore defined by the Employment Security Law including the right to determine the amount of contributions, if any, which may be due the Commission by any employer. Hearings may be before the Commission or a Deputy Commissioner and shall be held in the central office of the Commission or at any other designated place within the State. They shall be open to the public and shall consist of a review of the evidence taken by a hearing officer designated by the Commission and a determination of the law applicable to that evidence. The Commission shall provide for the taking of evidence by a hearing officer who shall be a member of the legal staff of the Commission. Such hearing officer shall have the same power to issue subpoenas, administer oaths, conduct hearings and take evidence as is possessed by the Commission and such hearings shall be recorded, and he shall transmit all testimony and records of such hearings to the Commission for its determination. All such hearings conducted by such hearing officer shall be scheduled and held in any county in this State in which the employing unit or employer either resides, maintains a place of business, or conducts business; however, the Commission may require additional testimony at any hearings held by it at its office. From all decisions or determinations made by the Commission or a Deputy Commissioner any party affected thereby shall be entitled to an appeal to the superior court. Before such party shall be allowed to appeal, he shall within 10 days after notice of such decision or determination, file with the Commission exceptions to the decision or the determination of the Commission, which exceptions will state the grounds of objection to such decision or determination. If any one of such exceptions shall be overruled then such party may appeal from the order overruling the exceptions, and shall, within 10 days after the decision overruling the exceptions, give notice of his appeal. When an exception is made to the facts as found by the Commission, the appeal shall be to the superior court in term time but the decision or determination of the Commission upon such review in the superior court shall be conclusive and binding as to all questions of fact supported by any competent evidence. When an exception is made to any rulings of law, as determined by the Commission, the appeal shall be to the judge of the superior court at chambers. The party appealing shall, within 10 days after the notice of appeal has been served, file with the Commission exceptions to the decision or determination overruling the exception which statement shall assign the errors complained of and the grounds of the appeal. Upon the filing of such statement the Commission shall, within 30 days, transmit all the papers and evidence considered by it, together with the assignments of errors filed by the appellant to a judge of the superior court holding court or residing in some district in which such appellant either resides, maintains a place of business or conducts business, or, unless the appellant objects after being given reasonable opportunity to object, to a judge of the Superior Court of Wake County: Provided, however, the 30‑day period specified herein may be extended by agreement of parties. If there be no exceptions to any facts as found by the Commission the facts so found shall be binding upon the court and it shall be heard by the judge at chambers at some place in the district, above mentioned, of which all parties shall have 10 days' notice.

(n)        The cause shall be entitled "State of North Carolina on Relationship of the Employment Security Commission of North Carolina against (here insert name of appellant)," and if there are exceptions to any facts found by the Commission it shall be placed on the civil issue docket of such court and shall have precedence over other civil actions except those described in G.S. 96‑10(b), and such cause shall be tried under such rules and regulations as are prescribed for the trial of other civil causes. By consent of all parties the appeal may be held and determined at chambers before any judge of a district in which the appellant either resides, maintains a place of business or conducts business, or said appeal may be heard before any judge holding court therein, or in any district in which the appellant either resides, maintains a place of business or conducts business. Either party may appeal to the appellate division from the judgment of the superior court under the same rules and regulations as are prescribed by law for appeals, except that if an appeal shall be taken on behalf of the Employment Security Commission of North Carolina it shall not be required to give any undertaking or make any deposit to secure the cost of such appeal and such court may advance the cause on its docket so as to give the same a speedy hearing.

(o)        The decision or determination of the Commission when docketed in the office of the clerk of the superior court of any county and when properly indexed and cross‑indexed shall have the same force and effect as a judgment rendered by the superior court, and if it shall be adjudged in the decision or determination of the Commission that any employer is indebted to the Commission for contributions, penalties and interest or either of the same, then said judgment shall constitute a lien upon any realty owned by said employer in the county only from the date of docketing of such decision or determination in the office of the clerk of the superior court and upon personalty owned by said employer in said county only from the date of levy on such personalty, and upon the execution thereon no homestead or personal property exemptions shall be allowed; provided, that nothing herein shall affect any rights accruing to the Commission under G.S. 96‑10. The provisions of this section, however, shall not have the effect of releasing any liens for contributions, penalties or interest, or either of the same, imposed by other law, nor shall they have the effect of postponing the payment of said contributions, penalties or interest, or depriving the said Employment Security Commission of North Carolina of any priority in order of payment provided in any other statute under which payment of the said contributions, penalties and interest or either of the same may be required. The superior court or any appellate court shall have full power and authority to issue any and all executions, orders, decrees, or writs that may be necessary to carry out the terms of said decision or determination of the Commission or to collect any amount of contribution, penalty or interest adjudged to be due the Commission by said decision or determination. In case of an appeal from any decision or determination of the Commission to the superior court or from any judgment of the superior court to the appellate division all proceedings to enforce said judgment, decision, or determination shall be stayed until final determination of such appeal but no proceedings for the collection of any amount of contribution, penalty or interest due on same shall be suspended or stayed unless the employer or party adjudged to pay the same shall file with the clerk of the superior court a bond in such amount not exceeding double the amount of contribution, penalty, interest or amount due and with such sureties as the clerk of the superior court deems necessary conditioned upon the payment of the contribution, penalty, interest or amount due when the appeal shall be finally decided or terminated.

(p)        The conduct of hearings shall be governed by suitable rules and regulations established by the Commission. The manner in which appeals and hearings shall be presented and conducted before the Commission shall be governed by suitable rules and regulations established by it. The Commission shall not be bound by common‑law or statutory rules of evidence or by technical or formal rules of procedure but shall conduct hearings in such manner as to ascertain the substantial rights of the parties.

(q)        Notices of hearing shall be issued by the Commission or its authorized representative and sent by registered mail, return receipt requested, to the last known address of any employing unit, employers, persons, or firms involved. The notice shall be sent at least 10 days prior to the hearing date and shall contain notification of the place, date, hour, and purpose of the hearing. Subpoenas for witnesses to appear at any hearing shall be issued by the Commission or its authorized representative and shall order him to appear at the time, date and place shown thereon. Any bond or other undertaking required to be given in order to suspend or stay any execution shall be given payable to the Employment Security Commission of North Carolina. Any such bond or other undertaking may be forfeited or sued upon as are any other undertakings payable to the State.

(r)        None of the provisions or sections herein set forth in subsections (m)‑(q) shall have the force and effect nor shall the same be construed or interpreted as repealing any of the provisions of G.S. 96‑15 which provide for the procedure and determination of all claims for benefits and such claims for benefits shall be prosecuted and determined as provided by said G.S. 96‑15.

(s)        Upon a finding of good cause, the Commission shall have the power in its sole discretion to forgive, in whole or in part, any overpayment arising under G.S. 96‑18(g)(2).

(t)         Confidentiality of Records, Reports, and Information Obtained from Claimants, Employers, and Units of Government.

(1)        Confidentiality of Information Contained in Records and Reports.  (i) Except as hereinafter otherwise provided, it shall be unlawful for any person to obtain, disclose, or use, or to authorize or permit the use of any information which is obtained from any employing unit, individual, or unit of government pursuant to the administration of this Chapter or G.S. 108A‑29. (ii) Any claimant or employer or their legal representatives shall be supplied with information from the records of the Employment Security Commission to the extent necessary for the proper presentation of claims or defenses in any proceeding under this Chapter. Notwithstanding any other provision of law, any claimant may be supplied, subject to restrictions as the Commission may by regulation prescribe, with any information contained in his payment record or on his most recent monetary determination, and any individual, as well as any interested employer, may be supplied with information as to the individual's potential benefit rights from claim records. (iii) Subject to restrictions as the Commission may by regulation provide, information from the records of the Employment Security Commission may be made available to any agency or public official for any purpose for which disclosure is required by statute or regulation. (iv) The Commission may, in its sole discretion, permit the use of information in its possession by public officials in the performance of their public duties. (v) The Commission shall release the payment and the amount of unemployment compensation benefits upon receipt of a subpoena in a proceeding involving child support. (vi) The Commission shall furnish to the State Controller any information the State Controller needs to prepare and publish a comprehensive annual financial report of the State or to track debtors of the State.

(2)        Job Service Information.  (i) Except as hereinafter otherwise provided it is unlawful for any person to disclose any information obtained by the North Carolina State Employment Service Division from workers, employers, applicants, or other persons or groups of persons in the course of administering the State Public Employment Service Program. Provided, however, that if all interested parties waive in writing the right to hold such information confidential, the information may be disclosed and used but only for those purposes that the parties and the Commission have agreed upon in writing. (ii) The Employment Service Division shall make public, through the newspapers and any other suitable media, information as to job openings and available applicants for the purpose of supplying the demand for workers and employment. (iii) The Labor Market Information Division shall collect, collate, and publish statistical and other information relating to the work under the Commission's jurisdiction; investigate economic developments, and the extent and causes of unemployment and its remedies with the view of preparing for the information of the General Assembly such facts as in the Commission's opinion may make further legislation desirable. (iv) Except as provided by Commission regulation, any information published pursuant to this subdivision shall not be published in any manner revealing the identity of the applicant or the employing unit.

(3)        Penalties for Disclosure or Improper Use.  Any person violating any provision of this section may be fined not less than twenty dollars ($20.00) nor more than two hundred dollars ($200.00), or imprisoned for not longer than 90 days, or both.

(4)        Regulations.  The Commission may provide by regulation for procedures by which requests for information will be considered and the methods by which such information may be disclosed. The Commission is authorized to provide by regulation for the assessment of fees for securing and copying information released under this section.

(5)        Privileged Status of Letters and Reports and Other Information Relating to Administration of this Chapter.  All letters, reports, communication, or any other matters, either oral or written, including any testimony at any hearing, from the employer or employee to each other or to the Commission or any of its agents, representatives, or employees, which letters, reports, or other communication shall have been written, sent, delivered, or made in connection with the requirements of the administration of this Chapter, shall be absolutely privileged communication in any civil or criminal proceedings except proceedings pursuant to or involving the administration of this Chapter and except proceedings involving child support and only for the purpose of establishing the payment and amount of unemployment compensation benefits. Nothing in this subdivision shall be construed to prohibit the Commission, upon written request and on a reimbursable basis only, from disclosing information from the records of a proceeding before an appeals referee, deputy commissioner, or other hearing officer by whatever name called, compiled for the purpose of resolving issues raised pursuant to the Employment Security Law.

(6)        Nothing in this subsection (t) shall operate to relieve any claimant or employing unit from disclosing any information required by this Chapter or by regulations promulgated thereunder.

(7)        Nothing in this subsection (t) shall be construed to prevent the Commission from allowing any individual or entity to examine and copy any report, return, or any other written communication made by that individual or entity to the Commission, its agents, or its employees.

(7a)      Nothing in this subsection (t) shall be construed to prevent the Commission from disclosing, upon request and on a reimbursable basis only, to officers and employees of the Department of Housing and Urban Development and to representatives of a public housing agency as defined in Section 303(i)(4) of the Social Security Act, any information from the records of the Employment Security Commission with respect to individuals applying for or participating in any housing assistance program administered by the Department of Housing and Urban Development who have signed an appropriate consent form approved by the Secretary of Housing and Urban Development. It is the purpose of this paragraph to assure the Employment Security Commission's compliance with Section 303(i)(1) of the Social Security Act and it shall be construed accordingly.

(7b)      Nothing in this subsection (t) shall be construed to prevent the Commission from disclosing, upon request and on a reimbursable basis, to the Secretary of Health and Human Services, any information from the records of the Employment Security Commission as may be required by Section 303(h)(1) of the Social Security Act. It is the purpose of this paragraph to assure compliance with Section 303(h)(1) of the Social Security Act and it shall be construed accordingly.

(8)        Any finding of fact or law, judgment, determination, conclusion or final order made by an adjudicator, appeals referee, commissioner, the Commission or any other person acting under authority of the Commission pursuant to the Employment Security Law is not admissible or binding in any separate or subsequent action or proceeding, between a person and his present or previous employer brought before an arbitrator, court or judge of this State or the United States, regardless of whether the prior action was between the same or related parties or involved the same facts.

Provided, however, any finding of fact or law, judgment, determination, conclusion, or final order made by an adjudicator, appeals referee, commissioner, the Commission or any other person acting under the authority of the Commission pursuant to the Employment Security Law shall be admissible in proceedings before the North Carolina Industrial Commission.

(u)        Service of process upon the Commission in any proceeding instituted before an administrative agency or court of this State shall be pursuant to G.S. 1A‑1, Rule 4(j)(4); however, notice of the requirement to withhold unemployment compensation benefits pursuant to G.S. 110‑136.2(f) shall be served upon the process agent for the Employment Security Commission by regular or courier mail.

(v)        Advisory rulings may be made by the Commission with respect to the applicability of any statute or rule administered by the Commission, as follows:

(1)        All requests for advisory rulings shall be made in writing and submitted to the Chief Counsel. Such requests shall state the facts and statutes or rules on which the ruling is requested.

(2)        The Chief Counsel may request from any person securing an advisory ruling any additional information that is necessary. Failure to supply such additional information shall be cause for the Commission to decline to issue an advisory ruling.

(3)        The Commission may decline to issue an advisory ruling if any administrative or judicial proceeding is pending with the person requesting the ruling on the same factual grounds. The Commission may decline to issue an advisory ruling if such a ruling may harm the Commission's interest in any litigation in which it is or may be a party.

(4)        All advisory rulings shall be issued no later than 30 days from the date all information necessary to make a ruling has been received by the Chief Counsel.

(5)        No advisory ruling shall be binding upon the Commission provided that in any subsequent enforcement action initiated by the Commission, any person's reliance on such ruling shall be considered in mitigation of any penalty sought to be assessed. (Ex. Sess. 1936, c. 1, s. 11; 1939, c. 2; c. 27, s. 8; c. 52, s. 5; cc. 207, 209; 1941, c. 279, ss. 4, 5; 1943, c. 377, ss. 16‑23; 1945, c. 522, ss. 1‑3; 1947, c. 326, ss. 1, 3, 4, 26; c. 598, ss. 1, 6, 7; 1949, c. 424, s. 1; 1951, c. 332, ss. 1, 18; 1953, c. 401, ss. 1‑4; 1955, c. 385, ss. 1, 2; c. 479; 1957, c. 1059, s. 1; 1969, c. 44, s. 63; c. 575, ss. 1, 2; 1971, c. 673, ss. 1, 2; 1977, c. 727, ss. 8‑10; 1979, c. 660, s. 2; 1979, 2nd Sess., c. 1212, s. 2; 1981, c. 160, s. 1; 1983, c. 625, s. 16; 1983 (Reg. Sess., 1984), c. 995, s. 6; 1985, c. 197, ss. 1, 6, 7; c. 552, s. 23; 1987, c. 273; c. 764, ss. 4, 4.1, 5; 1989, c. 583, ss. 1, 2; c. 707, ss. 1, 2; 1991, c. 603, s. 1; c. 723, s. 3; 1993, c. 343, s. 1; c. 512, s. 3; 1995, c. 507, s. 27.8(n); 1999‑340, s. 10; 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b); 2004‑203, s. 8; 2007‑251, ss. 1, 2.)



§ 96-5. Employment Security Administration Fund.

§ 96‑5.  Employment Security Administration Fund.

(a)        Special Fund.  There is hereby created in the State treasury a special fund to be known as the Employment Security Administration Fund. All moneys which are deposited or paid into this fund shall be continuously available to the Commission for expenditure in accordance with the provisions of this Chapter, and shall not lapse at any time or be transferred to any other fund. The Employment Security Administration Fund, except as otherwise provided in this Chapter, shall be subject to the provisions of the State Budget Act (Chapter 143C of the General Statutes) and the Personnel Act (G.S. 126‑1 et seq.). All moneys in this fund which are received from the federal government or any agency thereof or which are appropriated by this State for the purpose described in G.S. 96‑20 shall be expended solely for the purposes and in the amounts found necessary by the Secretary of Labor for the proper and efficient administration of this Chapter. The fund shall consist of all moneys appropriated by this State, all moneys received from the United States of America, or any agency thereof, including the Secretary of Labor, and all moneys received from any other source for such purpose, and shall also include any moneys received from any agency of the United States or any other state as compensation for services or facilities supplied to such agency, any amounts received pursuant to any surety bond or insurance policy or from other sources for losses sustained by the Employment Security Administration Fund or by reason of damage to equipment or supplies purchased from moneys in such fund, and any proceeds realized from the sale or disposition of any such equipment or supplies which may no longer be necessary for the proper administration of this Chapter: Provided, any interest collected on contributions and/or penalties collected pursuant to this Chapter shall be paid into the Special Employment Security Administration Fund created by subsection (c) of this section. All moneys in this fund shall be deposited, administered, and disbursed in the same manner and under the same conditions and requirements as is provided by law for other special funds in the State treasury, and shall be maintained in a separate account on the books of the State treasury. The State Treasurer shall be liable on his official bond for the faithful performance of his duties in connection with the Employment Security Administration Fund provided for under this Chapter. Such liability on the official bond shall be effective immediately upon the enactment of this provision, and such liability shall exist in addition to any liability upon any separate bond existent on the effective date of this provision, or which may be given in the future. All sums recovered on any surety bond for losses sustained by the Employment Security Administration Fund shall be deposited in said fund.

(b)        Replacement of Funds Lost or Improperly Expended.  If any moneys received from the Secretary of Labor under Title III of the Social Security Act, or any unencumbered balances in the Employment Security Administration Fund or any moneys granted to this State pursuant to the provisions of the Wagner‑Peyser Act, or any moneys made available by this State or its political subdivisions and matched by such moneys granted to this State pursuant to the provisions of the Wagner‑Peyser Act, are found by the Secretary of Labor, because of any action or contingency, to have been lost or expended for purposes other than, or in amounts in excess of those found necessary by the Secretary of Labor for the proper administration of this Chapter, it is the policy of this State that such moneys, not available from the Special Employment Security Administration Fund established by subsection (c) of this section, shall be replaced by moneys appropriated for such purpose from the general funds of this State to the Employment Security Administration Fund for expenditure as provided in subsection (a) of this section. Upon receipt of notice of such a finding by the Secretary of Labor, the Commission shall promptly pay from the Special Employment Security Administration Fund such sum if available in such fund; if not available, it shall promptly report the amount required for such replacement to the Governor and the Governor shall, at the earliest opportunity, submit to the legislature a request for the appropriation of such amount.

(c)        There is hereby created in the State treasury a special fund to be known as the Special Employment Security Administration Fund. All interest and penalties, regardless of when the same became payable, collected from employers under the provisions of this Chapter subsequent to June 30, 1947 as well as any appropriations of funds by the General Assembly, shall be paid into this fund. No part of said fund shall be expended or available for expenditure in lieu of federal funds made available to the Commission for the administration of this Chapter. Said fund shall be used by the Commission for the payment of costs and charges of administration which are found by the Secretary of Labor not to be proper and valid charges payable out of any funds in the Employment Security Administration Fund received from any source and shall also be used by the Commission for: (i) extensions, repairs, enlargements and improvements to buildings, and the enhancement of the work environment in buildings used for Commission business; (ii) the acquisition of real estate, buildings and equipment required for the expeditious handling of Commission business; and (iii) the temporary stabilization of federal funds cash flow. The Employment Security Commission may use funds either from the Special Employment Security Commission Administration Fund created by this subsection or from federal funds, or from a combination of the two, to offset the costs of compliance with Article 7A of Chapter 163 of the General Statutes of North Carolina or compliance with P.L. 103‑31. Refunds of interest allowable under G.S. 96‑10, subsection (e) shall be made from this special fund: Provided, such interest was deposited in said fund: Provided further, that in those cases where an employer takes credit for a previous overpayment of interest on contributions due by such employer pursuant to G.S. 96‑10, subsection (e), that the amount of such credit taken for such overpayment of interest shall be reimbursed to the Unemployment Insurance Fund from the Special Employment Security Administration Fund. The Special Employment Security Administration Fund, except as otherwise provided in this Chapter, shall be subject to the provisions of the State Budget Act (Chapter 143C of the General Statutes) and the Personnel Act (G.S. 126‑1 et seq.). All moneys in this fund shall be deposited, administered, and disbursed in the same manner and under the same conditions and requirements as is provided by law for other special funds in the State treasury, and shall be maintained in a separate account on the books of the State treasury. The State Treasurer shall be liable on his official bond for the faithful performance of his duties in connection with the Special Employment Security Administration Fund provided for under this Chapter. Such liability on the official bond shall be effective immediately upon the enactment of this provision, and such liability shall exist in addition to any liability upon any separate bond existent on the effective date of this provision, or which may be given in the future. All sums recovered on any surety bond for losses sustained by the Special Employment Security Administration Fund shall be deposited in said fund. The moneys in the Special Employment Security Administration Fund shall be continuously available to the Commission for expenditure in accordance with the provisions of this section.

(c1)      Repealed by Session Laws 2004‑124, s. 13.7B(b), effective July 20, 2004.

(d)        The other provisions of this section and G.S. 96‑6, to the contrary notwithstanding, the Commission is authorized to requisition and receive from its account in the unemployment trust fund in the treasury of the United States of America, in the manner permitted by federal law, such moneys standing to its credit in such fund, as are permitted by federal law to be used for expense of administering this Chapter and to expend such moneys for such purpose, without regard to a determination of necessity by a federal agency. The State Treasurer shall be treasurer and custodian of the amounts of money so requisitioned. Such moneys shall be deposited, administered, and disbursed in the same manner and under the same conditions and requirements as are provided by law for other special funds in the State treasury.

(e)        Reed Bill Fund Authorization.  Subject to a specific appropriation by the General Assembly of North Carolina to the Employment Security Commission out of funds credited to and held in this State's account in the Unemployment Trust Fund by the Secretary of the Treasury of the United States pursuant to and in accordance with section 903 of the Social Security Act, the Commission is authorized to utilize such funds for the administration of the Employment Security Law, including personal services, operating and other expenses incurred in the administration of said law, as well as for the purchase or rental, either or both, of offices, lands, buildings or parts of buildings, fixtures, furnishings, equipment, supplies and the construction of buildings or parts of buildings, suitable for use in this State by the Employment Security Commission, and for the payment of expenses incurred for the construction, maintenance, improvements or repair of, or alterations to, such real or personal property. Provided, that any such funds appropriated by the General Assembly shall not exceed the amount in the Unemployment Trust Fund which may be obligated for expenditure for such purposes; and provided that said funds shall not be obligated for expenditure, as herein provided, after the close of the two‑year period which begins on the effective date of the appropriation.

(f)         Employment Security Commission Reserve Fund.  There is created in the State treasury a special trust fund, separate and apart from all other public moneys or funds of this State, to be known as the Employment Security Commission Reserve Fund, hereinafter "Reserve Fund". Part of the proceeds from the tax on contributions imposed in G.S. 96‑9(b)(3)j shall be credited to the Reserve Fund, as specified in that statute. The moneys in the Reserve Fund may be used by the Commission for loans to the Unemployment Insurance Fund, as security for loans from the federal Unemployment Insurance Trust Fund, and to pay any interest required on advances under Title XII of the Social Security Act, and shall be continuously available to the Commission for expenditure in accordance with the provisions of this section. The State Treasurer shall be ex officio the treasurer and custodian and shall invest said moneys in accordance with existing law as well as rules and regulations promulgated pursuant thereto. Furthermore, the State Treasurer shall disburse the moneys in accordance with the directions of the Commission and in accordance with such regulations as the Commission may prescribe.

Administrative costs for the collection of the tax and interest payable to the Reserve Fund shall be borne by the Special Employment Security Administration Fund.

The interest earned from investment of the Reserve Fund moneys shall be deposited in a fund hereby established in the State Treasurer's Office, to be known as the "Worker Training Trust Fund". These moneys shall be used to:

(1)        Fund programs, specifically for the benefit of unemployed workers or workers who have received notice of long‑term layoff or permanent unemployment, which will enhance the employability of workers, including, but not limited to, adult basic education, adult high school or equivalency programs, occupational skills training programs, assessment, job counseling and placement programs;

(2)        Continue operation of local Employment Security Commission offices throughout the State; or

(3)        Provide refunds to employers.

The use of funds from the Worker Training Trust Fund, for the purposes set out in the above paragraph, shall be pursuant to appropriations in the Current Operations Appropriations Act. Funds appropriated from the Worker Training Trust Fund that are unexpended and unencumbered at the end of the fiscal year for which they are appropriated shall revert to the State treasury to the credit of the Worker Training Trust Fund in accordance with G.S. 143C‑1‑2.

(g)        Notwithstanding subsection (f) of this section, the State Treasurer may invest not more than a total of twenty‑five million dollars ($25,000,000) of funds in the Employment Security Commission Reserve Fund established under subsection (f) of this section in securities issued by the North Carolina Technological Development Authority, Inc., the proceeds for which are directed to support investment in venture capital funds. The State Treasurer shall report to the Joint Legislative Commission on Governmental Operations and the Fiscal Research Division on October 1 and March 1 of each fiscal year on investments made pursuant to this subsection.  (Ex. Sess. 1936, c. 1, s. 13; 1941, c. 108, ss. 12, 13; 1947, c. 326, s. 5; c. 598, s. 1; 1949, c. 424, s. 2; 1951, c. 332, s. 18; 1953, c. 401, ss. 1, 5; 1977, c. 727, ss. 11‑13; 1981, c. 160, s. 2; 1987, c. 17, ss. 1, 2; 1991, c. 689, s. 142; 1991, Ex. Sess., c. 6, s. 1; 1995 (Reg. Sess., 1996), c. 608, s. 2; 1996, 2nd Ex. Sess., c. 18, s. 26.6; 2004‑124, s. 13.7B(b); 2005‑276, s. 6.37(h); 2006‑203, s. 22.)



§ 96-6. Unemployment Insurance Fund.

§ 96‑6.  Unemployment Insurance Fund.

(a)        Establishment and Control.  There is hereby established as a special fund, separate and apart from all public moneys or funds of this State, an Unemployment Insurance Fund, which shall be administered by the Commission exclusively for the purposes of this Chapter. This fund shall consist of:

(1)        All contributions collected under this Chapter, together with any interest earned upon any moneys in the fund;

(2)        Any property or securities acquired through the use of moneys belonging to the fund;

(3)        All earnings of such property or securities;

(4)        Any moneys received from the federal unemployment account in the unemployment trust fund in accordance with Title XII of the Social Security Act as amended;

(5)        All moneys credited to this State's account in the Unemployment Trust Fund pursuant to section 903 of Title IX of the Social Security Act, as amended, (U.S.C.A. Title 42, sec. 1103 (a));

(6)        All moneys paid to this State pursuant to section 204 of the Federal‑State Extended Unemployment Compensation Act of 1970;

(7)        Reimbursement payments in lieu of contributions.

All moneys in the fund shall be commingled and undivided.

(b)        Accounts and Deposit.  The State Treasurer shall be ex officio the treasurer and custodian of the fund who shall disburse such fund in accordance with the directions of the Commission and in accordance with such regulations as the Commission shall prescribe. He shall maintain within the fund three separate accounts:

(1)        A clearing account,

(2)        An unemployment trust fund account, and

(3)        A benefit account.

All moneys payable to the fund, upon receipt thereof by the Commission, shall be forwarded immediately to the treasurer who shall  immediately deposit them in the clearing account. Refunds payable pursuant to G.S. 96‑10 may be paid from the clearing account upon warrants issued upon the treasurer as provided in G.S. 143B‑426.40G under the requisition of the Commission. After clearance thereof, all other moneys in the clearing account shall be immediately deposited with the secretary of the treasury of the United States of America to the credit of the account of this State in the unemployment trust fund, established and maintained pursuant to section 904 of the Social Security Act, as amended, any provision of law in this State relating to the deposit, administration, release, or disbursement of moneys in the possession or custody of this State to the contrary notwithstanding. The benefit account shall consist of all moneys requisitioned from this State's account in the unemployment trust fund. Moneys in the clearing and benefit accounts may be deposited by the treasurer, under the direction of the Commission, in any bank or public depository in which general funds of the State may be deposited, but no public deposit insurance charge or premium shall be paid out of the fund. The State Treasurer shall be liable on his official bond for the faithful performance of his duties in connection with the unemployment insurance fund provided for under this Chapter. Such liability on the official bond shall be effective immediately upon the enactment of this provision, and such liability shall exist in addition to any liability upon any separate bond existent on the effective date of this provision, or which may be given in the future. All sums recovered on any surety bond for losses sustained by the unemployment insurance fund shall be deposited in said fund.

(c)        Moneys shall be requisitioned from this State's account in the unemployment trust fund solely for the payment of benefits (including extended benefits) and in accordance with regulations prescribed by the Commission. The Commission shall, from time to time, requisition from the unemployment trust fund such amounts, not exceeding the accounts standing to its account therein, as it deems necessary for the payment of benefits for a reasonable future period. Upon receipt thereof the treasurer shall deposit such moneys in the benefit account and shall pay all warrants drawn thereon as provided in G.S. 143B‑426.40G and requisitioned by the Commission for the payment of benefits solely from such benefit account. Expenditures of such moneys in the benefit account and refunds from the clearing account shall not be subject to approval of the Budget Bureau or any provisions of law requiring specific appropriations or other formal release by State officers of money in their custody. All warrants issued upon the treasurer for the payment of benefits and refunds shall be issued as provided in G.S. 143B‑426.40G as requisitioned by the chairman of the Commission or a duly authorized agent of the Commission for that purpose. Any balance of moneys requisitioned from the unemployment trust fund which remains unclaimed or unpaid in the benefit account after the expiration of the period for which such sums were requisitioned shall either be deducted from estimates for, and may be utilized for the payment of, benefits during succeeding periods, or, in the discretion of the Commission, shall be redeposited with the Secretary of the Treasury of the United States of America, to the credit of this State's account in the unemployment trust fund, as provided in subsection (b) of this section.

(d)        Management of Funds upon Discontinuance of Unemployment Trust Fund.  The provisions of subsections (a), (b), and (c), to the extent that they relate to the unemployment trust fund, shall be operative only so long as such unemployment trust fund continues to exist, and so long as the Secretary of the Treasury of the United States of America continues to maintain for this State a separate book account of all funds deposited therein by this State for benefit purposes, together with this State's proportionate share of the earnings of such unemployment trust fund, from which no other state is permitted to make withdrawals. If and when such unemployment trust fund ceases to exist, or such separate book account is no longer maintained, all moneys, properties, or securities therein belonging to the Unemployment Insurance Fund of this State shall be transferred to the treasurer of the Unemployment Insurance Fund, who shall hold, invest, transfer, sell, deposit, and release such moneys, properties, or securities in a manner approved by the Commission, in accordance with the provisions of this Chapter: Provided, that such moneys shall be invested in the following readily marketable classes of securities: Bonds or other interest‑bearing obligations of the United States of America or such investments as are now permitted by law for sinking funds of the State of North Carolina; and provided further, that such investment shall at all times be so made that all the assets of the fund shall always be readily convertible into cash when needed for the payment of benefits. The treasurer shall dispose of securities or other properties belonging to the Unemployment Insurance Fund only under the direction of the Commission.

(e)        Benefits shall be deemed to be due and payable under this Chapter only to the extent provided in this Chapter and to the extent that moneys are available therefor to the credit of the Unemployment Insurance Fund, and neither the State nor the Commission shall be liable for any amount in excess of such sums.

(f)         Any interest required to be paid on advances under Title XII of the Social Security Act shall be paid in a timely manner and shall not be paid, directly or indirectly, from amounts in the Unemployment Insurance Fund. (Ex. Sess. 1936, c. 1, ss. 9, 18; 1939, c. 27, s. 7; c. 52, s. 4; c. 208; 1941, c. 108; 1945, c. 522, s. 4; 1947, c. 326, s. 6; 1953, c. 401, ss. 1, 6; 1959, c. 362, s. 1; 1961, c. 454, ss. 1‑3; 1969, c. 575, s. 3; 1971, c. 673, ss. 3, 4; 1985, c. 197, s. 2; 2006‑66, s. 6.19(a); 2006‑203, s. 23; 2006‑221, s. 3A; 2006‑259, s. 40(a).)



§ 96-6.1. (Repealed effective with respect to calendar quarters beginning on or after January 1, 2011) Training and reemployment contribution.

§ 96‑6.1.  (Repealed effective with respect to calendar quarters beginning on or after January 1, 2011) Training and reemployment contribution.

(a)        Contribution.  A mandatory training and reemployment contribution is levied upon employers at a percentage rate of the amount of the employer's unemployment insurance contributions due under G.S. 96‑9. The rate is the lesser of (i) twenty percent (20%) or (ii) a percentage of the unemployment insurance contributions that yields an amount that, when added to the amount of the employer's unemployment insurance contributions due for the taxable period, is no greater than five and seven‑tenths percent (5.7%) of wages for employment for the taxable period. The purpose of the training and reemployment contribution is to provide funds for Department of Community College training programs, Employment Security Commission reemployment services, administration and collection of the new contribution, and other needs of the State. The training and reemployment contribution is due and payable at the time and in the same manner as the unemployment insurance contributions under G.S. 96‑9. The training and reemployment contribution does not apply in a calendar year if, as of August 1 of the preceding year, the amount in the Unemployment Insurance Fund equals or is less than nine hundred million dollars ($900,000,000) or if at any time during the 12 months preceding August 1, the State unemployment rate rises above four and three‑tenths percent (4.3%). The collection of the training and reemployment contribution, the assessment of interest and penalties on unpaid contributions under this section, the filing of judgment liens, and the enforcement of the liens for unpaid contributions under this section are governed by the provisions of G.S. 96‑10 where applicable.

Training and reemployment contributions collected under this section shall be credited to the Employment Security Commission Training and Employment Account created in this section, and refunds of these contributions shall be paid from the same account. The clear proceeds of any civil penalties levied pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. Any interest collected on unpaid contributions under this section shall be credited to the Special Employment Security Administration Fund, and any interest refunded on contributions imposed by this section shall be paid from the same Fund.

(b)        Training and Employment Account.  There is created in the State treasury a special account separate and apart from all other public moneys or funds of this State, to be known as the Employment Security Commission Training and Employment Account. The State Treasurer is ex officio the treasurer and custodian of the Account and shall invest its funds in accordance with law. Any interest or other income derived from the Account shall be credited to the Account. Funds in the Account may be spent only pursuant to appropriation by the General Assembly and in accordance with the line item budget enacted by the General Assembly. The Account is subject to the provisions of the State Budget Act, except that no unexpended surplus of the Account shall revert to the General Fund. Funds appropriated from the Account that are unexpended and unencumbered at the end of the fiscal year for which they were appropriated shall revert to the credit of the Account in the State treasury in accordance with G.S. 143C‑1‑2.

It is the intent of the General Assembly that eighty percent (80%) of the funds in the Account shall be appropriated annually to the Department of Community Colleges to be used for nonrecurring expenditures to provide worker training through improved continuing education, acquisition of modern training equipment, operation of specialized training centers, enhancement of small business center training, expansion of training for new and expanding industries, incentive grants for incumbent worker training, programs funded by the Worker Training Trust Fund, and other programs of the Department of Community Colleges. It is the intent of the General Assembly that twenty percent (20%) of the funds in the Account shall be appropriated annually to the Employment Security Commission for administration and collection of the training and reemployment contribution and for nonrecurring expenditures for reemployment services.

(c)        Sunset.  This section is repealed effective with respect to calendar quarters beginning on or after January 1, 2011. (1999‑321, s. 2; 2001‑424, ss. 30.5(e), 30.5(f); 2005‑276, ss. 8.8(a), 8.8(b), 6.37(i); 2006‑203, s. 24.)



§ 96-7. Representation in court.

§ 96‑7.  Representation in court.

(a)        In any civil action to enforce the provisions of this Chapter, the Commission and the State may be represented by any qualified attorney who is designated by it for this purpose.

(b)        All criminal actions for violation of any provision of this Chapter, or of any rules or regulations issued pursuant thereto, shall be prosecuted as now provided by law by the district attorney or by the prosecuting attorney of any county or city in which the violation  occurs. (Ex. Sess. 1936, c. 1, s. 17; 1937, c. 150; 1973, c. 47, s. 2.)



§ 96-8. Definitions.

Article 2.

Unemployment Insurance Division.

§ 96‑8.  Definitions.

As used in this Chapter, unless the context clearly requires otherwise:

(1)        "Benefits" means the money payments payable to an individual, as provided in this Chapter, with respect to his unemployment.

(2)        "Commission" means the Employment Security Commission established by this Chapter.

(3)        "Contributions" means the money payments to the State Unemployment Insurance Fund required by this Chapter.

(4)        "Employing unit" means any individual or type of organization, including any partnership, association, trust, estate, joint‑stock company, insurance company, or corporation, whether domestic or foreign, or the receiver, trustee in bankruptcy, trustee or successor thereof, or the legal representative of a deceased person which has or had in its employ one or more individuals performing services for it within this State. All individuals performing services within this State for any employing unit which maintains two or more separate establishments within this State shall be deemed to be employed by a single employing unit for all the purposes of this Chapter. Each individual employed to perform or to assist in performing the work of any agent or employee of an employing unit shall be deemed to be employed by such employing unit for all the purposes of this Chapter unless such agent or employee is an employer subject to the tax imposed by the Federal Unemployment Tax Act, whether such individual was hired or paid directly by such employing unit or by such agent or employee, provided the employing unit had actual or constructive knowledge of such work: Provided, however, that nothing herein, on or after July 1, 1939, shall be construed to apply to that part of the business of such "employers" as may come within the meaning of that term as it is defined in section one (a) of the Railroad Unemployment Insurance Act.

(5)        "Employer" means:

a.         Any employing unit which (a) within the current or preceding calendar year, and which for some portion of a day in each of 20 different calendar weeks within such calendar year (whether or not such weeks are or were consecutive), has or had in employment one or more individuals (not necessarily simultaneously and irrespective of whether the same individuals are or were employed in each such week); or (b) in any calendar quarter in either the current or preceding calendar year paid for service in employment wages of one thousand five hundred dollars ($1,500) or more. Provided further, for the purpose of this paragraph, "employment" shall include services which would constitute "employment" but for the fact that such services are deemed to be performed entirely within another state pursuant to an election under an arrangement entered into by the Commission pursuant to subsection (l) of G.S. 96‑4, and an agency charged with the administration of any other state or federal employment security law. Provided further, for the purpose of this paragraph, "week" means a period of seven consecutive calendar days, and when a calendar week falls partly within each of two calendar years, the days of that week up to January 1 shall be deemed one calendar week, and the days beginning January 1, another such week.

b.         Any employing unit which acquired the organization, trade or business, or substantially all the assets thereof, of another which at the time of such acquisition was an employer subject to this Chapter, or which acquired a part of the organization, trade, or business of another, which at the time of such acquisition was an employer subject to this Chapter; provided, such other would have been an employer under paragraph a of this subdivision if such part had constituted its entire organization, trade, or business; provided further, that G.S. 96‑10, subsection (d), shall not be applicable to an individual or employing unit acquiring such part of the organization, trade or business. The provisions of G.S. 96‑11(a) to the contrary notwithstanding, any employing unit which becomes an employer solely by virtue of the provisions of this paragraph shall not be liable for contributions based on wages paid or payable to individuals with respect to employment performed by such individuals for such employing unit prior to the date of acquisition of the organization, trade, business, or a part thereof as specified herein, or substantially all the assets of another, which at the time of such acquisition was an employer subject to this Chapter. This provision shall not be applicable with respect to any employing unit which is an employer by reason of any other provision of this Chapter. A successor by total acquisition under the provisions of this paragraph may be relieved from coverage hereunder by making written application with the Commission within 60 days from the date the Commission mails him a notification of his liability and provided the Commission finds the predecessor was an employer at the time of such acquisition only because such predecessor had failed to make application for termination of coverage as provided in G.S. 96‑11 of this Chapter. A successor under the provisions of this paragraph who becomes an employer by virtue of having acquired a part of the organization, trade or business of the predecessor hereunder may be relieved from coverage upon making written application with the Commission within 60 days from the date the Commission mails him a notification of his liability and the Commission finds that the predecessor could have terminated by making the application under G.S. 96‑11 if the part acquired had constituted all of the predecessor's business.

c.         Repealed by Session Laws 1985, c. 552, s. 1.

d.         Any employing unit which, having become an employer under paragraphs a or b, has not, under G.S. 96‑11, ceased to be an employer subject to this Chapter; or

e.         For the effective period of its election pursuant to G.S. 96‑11(c) any other employing unit which has elected to become fully subject to this Chapter.

f.          Any employing unit not an employer by reason of any other paragraph of this subdivision, for which within any calendar year, services in employment are or were performed with respect to which such employing unit is or was liable for any federal tax against which credit may or could have been taken for contributions required to be paid into a State Unemployment Insurance Fund; or which as a condition for approval of this Chapter for full tax credit against the tax imposed by the Federal Unemployment Tax Act is required, pursuant to such act, to be an "employer" under this Chapter; or any employing unit required to be covered by the Federal Unemployment Tax Act; provided, that such employer, notwithstanding the provisions of G.S. 96‑11, shall cease to be subject to the provisions of this Chapter during any calendar year if the Commission finds that during such period the employer was not subject to the provisions of the Federal Unemployment Tax Act and any other provision of this Chapter.

g.         Repealed by Session Laws 1985, c. 552, s. 2.

h.         Any employing unit which maintains an operating office within this State from which the operations of an American vessel operating on navigable waters within or within and without the United States or ordinarily and regularly supervised, managed, directed, and controlled: Provided, the employing unit would be an employer by reason of any other paragraph of this subdivision.

i.          Repealed by Session Laws 1985, c. 552, s. 3.

j.          Prior to January 1, 1978, any institution of higher education or State hospital located in this State which is an agency or instrumentality of this State, or which is owned or operated by the State or an instrumentality of this State (or by this State and one or more states or their instrumentalities), provided such employing unit, in each of 20 different calendar weeks within the current or preceding calendar year (whether or not such weeks are or were consecutive), has or had in employment one or more individuals (not necessarily simultaneously and irrespective of whether the same individuals are or were employed in each such week), or in any calendar quarter in either the current or preceding calendar year paid for services in employment wages of one thousand five hundred dollars ($1,500) or more.

For purposes of this Chapter, "institution of higher education" means an educational institution in this State which: (i) admits as regular students only individuals having a certificate of graduation from a high school or the recognized equivalent of such certificate; (ii) is legally authorized in this State to provide a program of education beyond high school; (iii) provides an educational program for which it awards a bachelor's or higher degree, or provides a program which is acceptable for credit toward such a degree or a program of training to prepare students for gainful employment in a recognized occupation; (iv) is a public or other nonprofit institution; and (v) notwithstanding any of the foregoing provisions of this subdivision, is a university, college, or community college in the State.

For purposes of this Chapter, "State hospital" means any institution licensed by the Department of Health and Human Services under Chapter 122C or Chapter 131E of the General Statutes.

k.         Notwithstanding any other provision of this Chapter, any nonprofit organization or a group of organizations (hereafter, where the words "nonprofit organization" are used in this Chapter, it shall include a group of nonprofit organizations), any corporation, or any community chest, fund, or foundation that is organized and operated exclusively for religious, charitable, scientific, testing for public safety, literary, or educational purposes, or for the prevention of cruelty to children or animals, and that is exempt or may be exempted from federal income tax under section 501(c)(3) of the Internal Revenue Code, as long as the employing unit for some portion of a day in each of 20 different calendar weeks within the current or preceding calendar year (whether or not the weeks are or were consecutive) has or had in employment four or more individuals (not necessarily simultaneously and irrespective of whether the same individuals are or were employed in each week).

l.          Repealed by Session Laws 1981, c. 160, s. 5.

m.        Repealed by Session Laws 1981, c. 160, s. 6.

n.         With respect to employment on and after January 1, 1978, any person or employing unit who (a) during any calendar quarter in the current calendar year or the preceding calendar year paid wages of twenty thousand dollars ($20,000) or more for agricultural labor, or (b) on each of some 20 days during the current or preceding calendar year, each day being in a different calendar week, employed at least 10 individuals in employment in agricultural labor for some portion of the day. Provided, that with respect to agricultural labor performed by a crew on and after January 1, 1978, the crew leader shall be deemed an employer if (1) either of the requirements set forth in the first sentence of this paragraph are met; and (2) the crew members are not employed by another person within the meaning of the first sentence of this paragraph; (3) and if the crew leader holds a valid certificate of registration under the Migrant and Seasonal Agricultural Worker Protection Act; or substantially all the members of the crew operate or maintain tractors, mechanized harvesting or crop dusting equipment, or any other mechanized equipment, which is provided by the crew leader. For purposes of this paragraph, the term "crew leader" means an individual who (1) furnishes individuals to perform agricultural labor for any other person, (2) pays (either on his behalf or on behalf of such other person) the individuals so furnished by him for the agricultural labor performed by them, and (3) has not entered into a written agreement with such other person under which such individual is designated as an employee of such other person. The farm operator shall be deemed to be the employer of any worker hired by the farm operator; any assignment to work with a crew or under a crew leader notwithstanding. All the workers shall be deemed the employees of the farm operator when the crew leader does not qualify as the employer under the provisions set out in this paragraph.

o.         With respect to employment on and after January 1, 1978, any person who during any calendar quarter in the current calendar year or the preceding calendar year paid wages in cash of one thousand dollars ($1,000) or more for domestic service in a private home, local college club, or local chapter of a college fraternity or sorority.

p.         With respect to employment on and after January 1, 1978, any state and local governmental employing unit, including the State of North Carolina, a county board of education, a city board of education, the State Board of Education, the Board of Trustees of The University of North Carolina, the board of trustees of other institutions and agencies supported and under the control of the State, any other agency of and within the State by which a teacher or other employee is paid, and any county, incorporated city or town, the light and water board or commission of any incorporated city or town, the board of alcoholic control of any county or incorporated city or town, county and/or city airport authorities, housing authorities created and operated under and by virtue of Chapter 157 of the General Statutes, redevelopment commissions created and operated under and by virtue of Article 22, Chapter 160A of the General Statutes, county and/or city or regional libraries, county and/or city boards of health, district boards of health, any other separate, local governmental entity, jointly owned or operated governmental entities, and the Retirement System. For purposes of this Chapter, any employing unit described in this paragraph is not an employer by reason of hiring an intern.

q.         With respect to employment on and after January 1, 1978, any nonprofit elementary and secondary school. For purposes of this Chapter, "secondary school" means any school not an institution of higher education as defined in G.S. 96‑8(5)j.

r.          An employee service company which is an employing unit is the employer of an individual who is engaged in employment performing services for a client or customer of the employee service company if the employee service company is taxed under the Federal Unemployment Tax Act (26 U.S.C. § 3301 to § 3311) on the basis of that employment. For purpose of this Chapter, "employee service company" means a leasing company or temporary help service which contracts with clients or customers to supply individuals to perform services for the client or customer and which, both under contract and in fact:

1.         Negotiates with clients or customers for such matters as time, place, type of work, working conditions, quality, and price of the services;

2.         Determines assignments or reassignments of individuals to its clients or customers, even if the individuals retain the right to refuse specific assignments;

3.         Sets the rate of pay of the individuals, whether or not through negotiation;

4.         Pays the individuals from its account or accounts; and

5.         Hires and terminates individuals who perform services for the clients or customers.

s.          Any Indian tribe as defined in the Federal Unemployment Tax Act, 26 U.S.C. § 3301 et seq.

(6)        a.         "Employment" means service performed including service in interstate commerce, except employment as defined in the Railroad Retirement Act and the Railroad Unemployment Insurance Act, performed for wage or under any contract of hire, written or oral, express or implied, in which the relationship of the individual performing such service and the employing unit for which such service is rendered is, as to such service, the legal relationship of employer and employee. Provided, however, the term "employee" includes an officer of a corporation, but such term does not include (i) any individual who, under the usual common‑law rules applicable in determining the employer‑employee relationship, has the status of an independent contractor or (ii) any individual (except an officer of a corporation) who is not an employee under such common‑law rules. An employee who is on paid vacation or is on paid leave of absence due to illness or other reason shall be deemed to be in employment irrespective of the failure of such individual to perform services for the employing unit during such period.

b.         The term "employment" shall include an individual's entire service, performed within or both within and without this State if:

1.         The service is localized in this State; or

2.         The service is not localized in any state but some of the service is performed in this State, and (i) the base of operations, or, if there is no base of operations, then the place from which such service is directed or controlled, is in this State; or (ii) the base of operations or place from which such service is directed or controlled is not in any state in which some part of the service is performed, but the individual's residence is in this State.

3.         The service, wherever performed, is within the United States, or Canada; such service is not covered under the unemployment compensation law of any other state or Canada; and the place from which the service is directed or controlled is in this State.

c.         Services performed within this State but not covered under paragraph b of this subdivision shall be deemed to be employment subject to this Chapter, if contributions are not required and paid with respect to such services under an employment security law of any other state or of the federal government.

d.         Services not covered under paragraph b of this subdivision, and performed entirely without this State, with respect to no part of which contributions are required and paid under an employment security law of any other state or of the federal government, shall be deemed to be employment subject to this Chapter if the individual performing such service is a resident of this State and the Commission approves the election of the employing unit for whom such services are performed that the entire service of such individual shall be deemed to be employment subject to this Chapter, and services covered by an election duly approved by the Commission in accordance with an arrangement pursuant to subsection (l) of G.S. 96‑4 shall be deemed to be employment during the effective period of such election.

e.         Service shall be deemed to be localized within a state if:

1.         The service is performed entirely within such state; or

2.         The service is performed both within and without such state, but the service performed without such state is incidental to the individual's service within the State, for example, is temporary or transitory in nature or consists of isolated transactions.

f.          The term "employment" shall include:

1.         Services covered by an election pursuant to G.S. 96‑11, subsection (c), of this Chapter; and

2.         Services covered by an election duly approved by the Commission in accordance with an arrangement pursuant to G.S. 96‑4, subsection (l), of this Chapter during the effective period of such election.

3.         Any service of whatever nature performed by an individual for an employing unit on or in connection with an American vessel under a contract of service which is entered into within the United States or during the performance of which the vessel touches at a port in the United States, if such individual is employed on and in connection with such vessel when outside the United States: Provided, such service is performed on or in connection with the operations of an American vessel operating on navigable waters within or within and without the United States and such operations are ordinarily and regularly supervised, managed, directed, and controlled from an operating office maintained by the employing unit in this State: Provided further, that this subparagraph shall not be applicable to those services excluded in subdivision (6), paragraph k, subparagraph 6 of this section.

4.         Any service of whatever nature performed by an individual for an employing unit on or in connection with an American aircraft under a contract of service which is entered into within the United States or during the performance of which and while the employee is employed on the aircraft it touches at a port in the United States, if such individual is employed on and in connection with such aircraft when outside the United States; provided such service is performed on or in connection with the operations of an American aircraft and such operations are ordinarily and regularly supervised, managed, directed, and controlled from an operating office maintained by the employing unit in this State.

5.         Notwithstanding any other provision of this Chapter, "employment" shall include any individual who performs services irrespective of whether the master‑servant relationship exists, for remuneration for any employing unit:

I.          As an agent‑driver or commission‑driver engaged in distributing meat products, vegetable products, fruit products, bakery products, beverages (other than milk) or laundry or dry‑cleaning services, for his principal;

II.         As a traveling or city salesman, other than as an agent‑driver or commission‑driver, engaged upon a full‑time basis in the solicitation on behalf of, and the transmission to, his principal (except for side‑line sales activities on behalf of some person) of orders from wholesalers, retailers, contractors, or operators of hotels, restaurants, or other similar establishments for merchandise for resale or supplies for use in their business operations if the contract of services contemplates that substantially all of such services are to be performed personally by such individual; except that an individual shall not be included in the term "employment" under the provisions of this subsection if such individual has a substantial investment in facilities used in connection with the performance of such services (other than in facilities for transportation), or if the services are in the nature of a single transaction not part of a continuing relationship with the employing unit for whom the services are performed.

6.         Service of an individual who is a citizen of the United States, performed outside of the United States (except in Canada), in the employ of an American employer (other than service which is deemed "employment" under the provisions of paragraph b or e of this subsection or the parallel provisions of another state's law), if:

I.          The employer's principal place of business in the United States is located in this State; or

II.         The employer has no place of business in the United States, but

A.        The employer is an individual who is a resident of this State; or

B.         The employer is a corporation which is organized under the laws of this State; or

C.        The employer is a partnership or a trust and the number of the partners or trustees who are residents of this State is greater than the number who are residents of any other state; or

III.       None of the criteria of divisions I. and II. of this subparagraph is met but the employer has elected coverage in this State, or, the employer having failed to elect coverage in any state, the individual has filed a claim for benefits, based on such service, under the law of this State.

IV.       An "American employer," for the purposes of this paragraph, means a person who is:

A.        An individual who is a resident of the United States; or

B.         A partnership if two thirds or more of the partners are residents of the United States; or

C.        A trust, if all of the trustees are residents of the United States; or

D.        A corporation organized under the laws of the United States or of any state;

E.         For the purposes of this subparagraph, United States includes all the states, the District of Columbia, and the Commonwealth of Puerto Rico.

7.         Services with respect to which a tax is required to be paid under any federal law imposing a tax against which credit may be taken for contributions required to be paid into a State unemployment insurance fund, or which as a condition for full tax credit against the tax imposed by the Federal Unemployment Tax Act is required to be covered under this Chapter.

g.         On and after January 1, 1978, the term "employment" includes services performed in agricultural labor when a person or employing unit (a) during any calendar quarter in the current calendar year or the preceding calendar year pays wages of twenty thousand dollars ($20,000) or more for agricultural labor, or (b) on each of some 20 days during the preceding calendar year, each day being in a different calendar week, employs at least 10 individuals in employment in agricultural labor for some portion of the day. For purposes of this Chapter, the term "agricultural labor" includes all services performed: (1) On a farm, in the employ of any person, in connection with cultivating the soil, or in connection with raising or harvesting any agricultural or horticultural commodity, including the raising, shearing, feeding, caring for, training, and management of livestock, bees, poultry, and fur‑bearing animals and wildlife; (2) in the employ of the owner or tenant or other operator of a farm, in connection with the operation, management, conservation, improvement, or maintenance of such farm and its tools and equipment, or in salvaging timber or clearing land of brush and other debris left by a hurricane, if the major part of such service is performed on a farm; (3) in connection with the production or harvesting of crude gum (oleoresin) from a living tree, and the following products if processed by the original producer of crude gum from which derived; gum spirits of turpentine and gum resin, or in connection with the ginning of cotton or in connection with the operation or maintenance of ditches, canals, reservoirs, or waterways, not owned or operated for profit, used exclusively for supplying and storing water for farming purposes; or (4)(A) in the employ of the operator of a farm in handling, planting, drying, packing, packaging, processing, freezing, grading, storing, or delivering to storage or to market or to a carrier for transportation to market, in its unmanufactured state, any agricultural or horticultural commodity, but only if such operator produced more than one half of the commodity with respect to which such service is performed; (B) in the employ of a group of operators of farms (or a cooperative organization of which such operators are members) in performance of service described in subparagraph (A), but only if such operators produced more than one half of the commodity with respect to which such service is performed. (C) The provisions of subparagraphs (A) and (B) shall not be deemed to be applicable with respect to service performed in connection with commercial canning or commercial freezing or in connection with any agricultural or horticultural commodity after its delivery to a terminal market for distribution for consumption; (D) on a farm operated for profit if such service is not in the course of the employer's trade or business. As used in this subsection, the term "farm" includes stock, dairy, poultry, fruit, fur‑bearing animal, and truck farms, plantations, ranches, nurseries, ranges, greenhouses or other similar structures used primarily for the raising of agricultural or horticultural commodities, and orchards. Provided, such labor is not agricultural labor performed by an individual who is an alien admitted to the United States to perform agricultural labor pursuant to sections 214(c) and 101(a)(15)(H) of the Immigration and Nationality Act.

h.         On and after January 1, 1978, the term "employment" includes domestic service in a private home, local college club or local chapter of a college fraternity or sorority performed for a person who pays cash remuneration of one thousand dollars ($1,000) or more on or after January 1, 1978, in any calendar quarter in the current calendar year or the preceding calendar year to individuals employed in such domestic service.

i.          The term "employment" includes service performed for any State and local governmental employing unit or for any Indian tribe, except that employment does not include service performed (a) as an elected official; (b) as a member of a legislative body or a member of the judiciary, of a State or political subdivision thereof or of an Indian tribe; (c) as a member of the State National Guard or Air National Guard; (d) as an employee serving on a temporary basis in case of fire, storm, snow, earthquake, flood, or similar emergency; or (e) in a policymaking or advisory position the performance of the duties of which ordinarily does not require more than eight hours per week. The services to which clause (d) of the preceding sentence applies include but are not limited to temporary emergency services compensated solely by a fixed payment for each emergency call answered whether or not provided for by prior agreement and training in preparation for such temporary emergency service whether or not compensated.

j.          On and after January 1, 1978, the term "employment" includes services performed in any calendar year by employees of nonprofit elementary and secondary schools.

k.         The term "employment" does not include:

1, 2.     Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 680, s. 7.

3.         Service with respect to which unemployment insurance is payable under an employment security system established by an act of Congress: Provided, that the Commission is hereby authorized and directed to enter into agreements with the proper agencies under such act of Congress, which agreements shall become effective 10 days after publication thereof in the manner provided in G.S. 96‑4(b) for general rules, to provide potential rights to benefits under this Chapter, acquired rights to unemployment insurance under act of Congress, or who have, after acquiring potential rights to unemployment insurance, under such act of Congress, acquired rights to benefits under this Chapter.

4, 5.     Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 680, s. 7.

6.         Service performed on or in connection with a vessel or aircraft not an American vessel or American aircraft by an individual if the individual is performing services on and in connection with such vessel or aircraft when outside the United States; or, service performed by an individual in (or as an officer or member of the crew of a vessel while it is engaged in) the catching, taking, harvesting, cultivating, or farming of any kind of fish, shellfish, crustacea, sponges, seaweeds, or other aquatic forms of animal and vegetable life (including service performed by such individual as an ordinary incident to any such activity), except (i) service performed in connection with the catching or taking of salmon or halibut, for commercial purposes, and (ii) service performed on or in connection with a vessel of more than 10 net tons (determined in the manner provided for determining the registered tonnage of merchant vessels under the laws of the United States).

7.         Services performed by an individual in the employ of a son, daughter, or spouse; services performed by a child under the age of 21 in the employ of his father or mother or of a partnership consisting only of parents of the child.

8.         Service performed by an individual during any calendar quarter for any employing unit or an employer as an insurance agent or as an insurance solicitor, or as a securities salesman if all such service performed during such calendar quarter by such individual for such employing unit or employer is performed for remuneration solely by way of commission; service performed by an individual for an employing unit as a real estate agent or a real estate salesman as defined in G.S. 93A‑2, provided, that such real estate agent or salesman is compensated solely by way of commission and is authorized to exercise independent judgment and control over the performance of his work.

9.         Services performed in employment as a newsboy or newsgirl selling or distributing newspapers or magazines on the street or from house to house.

10.       Except as provided in G.S. 96‑8(6)f.5.I., service covered by an election duly approved by the agency charged with the administration of any other state or federal employment security law in accordance with an arrangement pursuant to subdivision (l) of G.S. 96‑4 during the effective period of such election.

11.       Casual labor not in the course of the employing unit's trade or business.

12.       Service in any calendar quarter in the employ of any organization exempt from income tax under the provisions of section 501(a) of the Internal Revenue Code (other than an organization described in section 401(a) of the Internal Revenue Code) or under section 521 of the Internal Revenue Code, if the remuneration for the service is less than fifty dollars ($50.00).

13.       Service in the employ of a school, college, or university, if such service is performed (i) by a student who is enrolled and is regularly attending classes at such school, college, or university, or (ii) by the spouse of such a student, if such spouse is advised, at the time such spouse commences to perform such service, that (I) the employment of such spouse to perform such service is provided under a program to provide financial assistance to such student by such school, college, or university, and (II) such employment will not be covered by any program of unemployment insurance.

14.       Service performed by an individual who is enrolled at a nonprofit or public educational institution which normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on as a student in a full‑time program, taken for credit at such institution, which combines academic instruction with work experience, if such service is an integral part of such program, and such institution has so certified to the employer, except that this subparagraph shall not apply to service performed in a program established for or on behalf of an employer or group of employers.

15.       Services performed (i) in the employ of a church or convention or association of churches, or an organization which is operated primarily for religious purposes and which is operated, supervised, controlled or principally supported by a church or convention or association of churches; or (ii) by a duly ordained, commissioned, or licensed minister of a church in the exercise of his ministry or by a member of a religious order in the exercise of duties required by such order; or (iii) in a facility conducted for the purpose of carrying out a program of rehabilitation for individuals whose earning capacity is impaired by age or physical or mental deficiency or injury or providing remunerative work for individuals who because of their impaired physical or mental capacity cannot be readily absorbed in the competitive labor market by an individual receiving such rehabilitation or remunerative work; or (iv) as a part of an unemployment work‑relief or work‑training program assisted or financed in whole or in part by any federal agency, an agency of a state or political subdivision thereof, or an Indian tribe, by an individual receiving the work relief or work training, unless a federal law, rule or regulation mandates unemployment insurance coverage to individuals in a particular work‑relief or work‑training program; (v) after December 31, 1971, by an inmate for a hospital in a State prison or other State correctional institution or by a patient in any other State‑operated hospital, and services performed by patients in a hospital operated by a nonprofit organization shall be exempt; (vi) after December 31, 1971, in the employ of a hospital, if such service is performed by a patient of such hospital; (vii) after December 31, 1971, by an inmate of a custodial or penal institution.

16.       Notwithstanding the provisions of G.S. 96‑8(6)f.3. and 96‑8(6)k.6., service performed by an individual on a boat engaged in catching fish or other forms of aquatic animal life under the arrangement with the owner or operator of such boat pursuant to which: (A) The individual does not receive any cash remuneration (other than as provided in subparagraph (B)), (B) The individual receives a share of the boat's (or the boats' in the case of a fishing operation involving more than one boat) catch of fish or other forms of aquatic animal life or a share of the proceeds from the sale of such catch, and (C) The amount of the individual's share depends on the amount of the boat's (or the boats' in the case of a fishing operation involving more than one boat) catch of fish or other forms of aquatic animal life, but only if the operating crew of the boat (or each boat from which the individual receives a share in the case of a fishing operation involving more than one boat) is normally made up of fewer than 10 individuals. In order to preserve the State's right to collect State unemployment taxes for which a credit against federal unemployment taxes may be taken for contributions paid into a State unemployment insurance fund, this paragraph 16 does not apply, with respect to any individual, to service during any period for which an assessment for federal unemployment taxes is made by the Internal Revenue Service pursuant to the Federal Unemployment Tax Act which assessment becomes a final determination (as defined by section 1313 of the Internal Revenue Code).

17.       Services performed by an inmate of the North Carolina prison system on work release.

18.       Service performed by a full‑time student in the employ of an organized camp

I.          If such camp:

A.        Did not operate for more than seven months in the calendar year and did not operate for more than seven months in the preceding calendar year; or

B.         Had average gross receipts for any six months in the preceding calendar year which were not more than thirty‑three and one‑third percent (331/3%) of its average gross receipts for the other six months in the preceding calendar year; and

II.         If the full‑time student performed services in the employ of such camp for less than 13 calendar weeks in the calendar year.

As used in this sub‑subdivision, an individual shall be treated as a full‑time student for any period:

I.          During which the individual is enrolled as a full‑time student at an educational institution; or

II.         Which is between academic years or terms if:

A.        The individual was enrolled as a full‑time student at an educational institution for the immediately preceding academic year or term; and

B.         There is a reasonable assurance that the individual will be so enrolled for the immediately succeeding academic year or term after the period described in sub‑subparagraph A. of this subparagraph.

19.       Service performed as a resident by an individual who has completed a four‑year course in medical school chartered or approved pursuant to State law, provided that the service is performed for and while in the employment of a nonprofit organization created to provide medical services to a targeted socio‑economically disadvantaged group within this State.

20.       Services performed by an individual who is an alien having residence in a foreign country which the individual has no intention of abandoning who possesses a valid J‑1 Visa and is present in the State for a period of six months or less pursuant to the provisions of 8 U.S.C. § 1101(a)(15)(F)(J)(M)(Q).

21.       Service performed by a substitute teacher or other substitute employee for a public, charter, or private school unless the individual was employed as a full‑time substitute. For the purposes of this sub‑subdivision only, an individual is employed as a full‑time substitute when employed to work at least 30 hours per week over at least six consecutive months of a school year.

22.       Performance of extra duties for a public, charter, or private school, such as coaching athletics, acting as a choral director, or other extra duties.

(7)        "Employment office" means a free public employment office, or branch thereof, operated by this State or maintained as a part of a state‑controlled system of public employment offices.

(7a)      Reserved for future codification purposes.

(7b)      Reserved for future codification purposes.

(7c)      "Fund" means the Unemployment Insurance Fund established by this Chapter, to which all contributions required and from which all benefits provided under this Chapter shall be paid.

(7d)      Reserved for future codification purposes.

(7e)      Reserved for future codification purposes.

(7f)       Internal Revenue Code.  The Code as defined in G.S. 105‑228.90.

(8)        Recodified as subdivision (7c) by Session Laws 2001‑414, s. 34.

(8a)      "Reemployment services" means job search assistance and job placement services, such as counselling, testing, assessment, and providing occupational and labor market information, job search workshops, job clubs, referrals to employers, and other similar services.

(8b)      "Severely disabled veteran" means an honorably discharged veteran of the armed forces of the United States who has received a disability rating from the United States Department of Veterans Affairs that meets the disability percentage requirements set forth in 38 CFR 4.16, as amended, if the veteran (i) has a right to apply to the United States Department of Veterans Affairs for compensation based on total disability or individual unemployability, and (ii) has elected to work instead of assert the right to receive compensation from the United States Department of Veterans Affairs based on total disability or individual unemployability.

(9)        "State" includes, in addition to the states of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and the Virgin Islands.

(10)      (Effective until July 1, 2011) Total and partial unemployment.

a.         For the purpose of establishing a benefit year, an individual shall be deemed to be unemployed:

1.         If the individual has payroll attachment but, because of lack of work during the payroll week for which the individual is requesting the establishment of a benefit year, the individual worked less than the equivalent of three customary scheduled full‑time days in the establishment, plant, or industry in which the individual has payroll attachment as a regular employee. If a benefit year is established, it shall begin on the Sunday preceding the payroll week ending date.

2.         If the individual has no payroll attachment on the date the individual reports to apply for unemployment insurance. If a benefit year is established, it shall begin on the Sunday of the calendar week with respect to which the claimant met the reporting requirements provided by Commission regulation.

b.         For benefit weeks within an established benefit year, a claimant shall be deemed to be:

1.         Totally unemployed, irrespective of job attachment, if a claimant's earnings for such week, including payments defined in subparagraph c below, would not reduce the claimant's weekly benefit amount as prescribed by G.S. 96‑12(c).

2.         Partially unemployed, if the claimant has payroll attachment but because of lack of work during the payroll week for which the claimant is requesting benefits the claimant worked less than three customary scheduled full‑time days in the establishment, plant, or industry in which the claimant is employed and whose earnings from such employment (including payments defined in subparagraph c below) would qualify the claimant for a reduced payment as prescribed by G.S. 96‑12(c).

3.         Part‑totally unemployed, if the claimant had no job attachment during all or part of such week and whose earnings for odd jobs or subsidiary work (including payments defined in subparagraph c below) would qualify the claimant for a reduced payment as prescribed by G.S. 96‑12(c).

c.         No individual shall be considered unemployed if, with respect to the entire calendar week, the individual is receiving, has received, or will receive as a result of the individual's separation from employment, remuneration in the form of (i) wages in lieu of notice, (ii) accrued vacation pay, (iii) terminal leave pay, (iv) separation pay, or (v) dismissal payments or wages by whatever name. Provided, however, if such payment is applicable to less than the entire week, the claimant may be considered to be unemployed as defined in subsections a and b of this paragraph. Sums received by any individual for services performed as an elected official who holds an elective office, as defined in G.S. 128‑1.1(d), or as a member of the N. C. National Guard, as defined in G.S. 127A‑3, or as a member of any reserve component of the United States Armed Forces shall not be considered in determining that individual's employment status under this subsection. Benefits paid under this subdivision shall not be charged to the account or accounts of the base period employer or employers.

d.         An individual's week of unemployment shall be deemed to commence only after his registration at an employment office, except as the Commission may by regulation otherwise prescribe.

e.         Repealed by Session Laws 2009‑506, s. 2, effective October 1, 2009, and applicable to claims filed on or after that date.

(10)      (Effective July 1, 2011) Total and partial unemployment.

a.         For the purpose of establishing a benefit year, an individual shall be deemed to be unemployed:

1.         If he has payroll attachment but, because of lack of work during the payroll week for which he is requesting the establishment of a benefit year, he worked less than the equivalent of three customary scheduled full‑time days in the establishment, plant, or industry in which he has payroll attachment as a regular employee. If a benefit year is established, it shall begin on the Sunday preceding the payroll week ending date.

2.         If he has no payroll attachment on the date he reports to apply for unemployment insurance. If a benefit year is established, it shall begin on the Sunday of the calendar week with respect to which the claimant met the reporting requirements provided by Commission regulation.

b.         For benefit weeks within an established benefit year, a claimant shall be deemed to be:

1.         Totally unemployed, irrespective of job attachment, if his earnings for such week, including payments defined in subparagraph c below, would not reduce his weekly benefit amount as prescribed by G.S. 96‑12(c).

2.         Partially unemployed, if he has payroll attachment but because of lack of work during the payroll week for which he is requesting benefits he worked less than three customary scheduled full‑time days in the establishment, plant, or industry in which he is employed and whose earnings from such employment (including payments defined in subparagraph c below) would qualify him for a reduced payment as prescribed by G.S. 96‑12(c).

3.         Part‑totally unemployed, if the claimant had no job attachment during all or part of such week and whose earnings for odd jobs or subsidiary work (including payments defined in subparagraph c below) would qualify him for a reduced payment as prescribed by G.S. 96‑12(c).

c.         No individual shall be considered unemployed if, with respect to the entire calendar week, he is receiving, has received, or will receive as a result of his separation from employment, remuneration in the form of (i) wages in lieu of notice, (ii) accrued vacation pay, (iii) terminal leave pay, (iv) severance pay, (v) separation pay, or (vi) dismissal payments or wages by whatever name. Provided, however, if such payment is applicable to less than the entire week, the claimant may be considered to be unemployed as defined in subsections a and b of this paragraph. Sums received by any individual for services performed as an elected official who holds an elective office, as defined in G.S. 128‑1.1(d), or as a member of the N. C. National Guard, as defined in G.S. 127A‑3, or as a member of any reserve component of the United States Armed Forces shall not be considered in determining that individual's employment status under this subsection. Provided further, however, that an individual shall be considered to be unemployed as to receipt of severance pay for any week the individual is registered at or attending any institution of higher education as defined in G.S. 96‑8(5)j., or secondary school as defined in G.S. 96‑8(5)q., or Commission approved vocational, educational, or training programs as defined in G.S. 96‑13.

d.         An individual's week of unemployment shall be deemed to commence only after his registration at an employment office, except as the Commission may by regulation otherwise prescribe.

e.         Repealed by Session Laws 2009‑506, s. 2, effective October 1, 2009, and applicable to claims filed on or after that date.

(10a)    "Undue family hardship" arises when an individual is unable to accept a particular shift because the individual is unable to obtain (i) child care during that shift for a minor child who is in the legally recognized custody of the individual, (ii) elder care during that shift for an aged or disabled parent of the individual, or (iii) care for any disabled member of that individual's immediate family.

(11)      "Employment Security Administration Fund" means the Employment Security Administration Fund established by this Chapter, from which administrative expenses under this Chapter shall be paid.

(12)      "Wages" means all remuneration for services from whatever source.

(13)      a.         "Wages" shall include commissions, bonuses, any sums paid to an employee by an employer pursuant to an order of any court, the National Labor Relations Board, or any other lawfully constituted adjudicative agency or by private agreement, consent, or arbitration for loss of pay by reason of discharge, and the cash value of all remuneration in any medium other than cash. The reasonable cash value of remuneration in any medium other than cash shall be estimated and determined in accordance with rules prescribed by the Commission; provided, if the remuneration of an individual is not based upon a fixed period or duration of time or if the individual's wages are paid at irregular intervals or in such manner as not to extend regularly over the period of employment, the wages for any week or for any calendar quarter for the purpose of computing an individual's right to unemployment benefits only shall be determined in such manner as may by authorized regulations be prescribed. The regulations shall, so far as possible, secure results reasonably similar to those that would prevail if the individual were paid his wages at regular intervals. The term "wages" shall not include the amount of any payment with respect to services to, or on behalf of, an individual in its employ under a plan or system established by an employing unit which makes provision for individuals in its employ generally or for a class or classes of such individuals (including any amount paid by an employing unit for insurance or annuities, or into a fund, to provide for any such payment), on account of (i) retirement, or (ii) sickness or accident disability, or (iii) medical and hospitalization expenses in connection with sickness or accident disability or (iv) death. However, in the case of payments made to an employee or any of his dependents on account of sickness or accident disability, only payments which are received under a worker's compensation law shall be excluded from the term "wages". Furthermore, the term "wages" shall not include payment by an employer without deduction from the remuneration of the employee of the tax imposed upon an employee under the Federal Insurance Contributions Act.

b.         "Wages" shall not include:

1.         Any payment made to, or on behalf of, an employee or the employee's beneficiary from or to a trust that qualifies under the conditions set forth in sections 401(a)(1) and (2) of the Internal Revenue Code;

2.         Any payment made to, or under, an annuity plan which at the time of the payment meets the requirements of sections 401(a)(3), (4), (5) and (6) of the Internal Revenue Code and exempt from tax under section 501(a) of the Internal Revenue Code at the time of the payment, unless the payment is made to an employee of the trust as remuneration for services rendered as an employee and not as beneficiary of the trust; or

3.         Any payment made to, or on behalf of, an employee or his beneficiary under a Cafeteria Plan within the meaning of section 125 of the Internal Revenue Code.

c.         For the purposes of this Chapter, the term "wages" includes the reasonable amount of gratuities, including tips, that an employee receives directly from a customer and reports to the employer and that the employer considers as salary for the purpose of meeting minimum wage requirements. Effective January 1, 1987, and as long as the Federal Unemployment Tax Act, 26 U.S.C. 3301 et seq., contains materially identical requirements, the term "wages" includes tips which are:

(1)        Received while performing services that constitute employment; and

(2)        Included in a written statement furnished to the employer pursuant to the requirements of the Internal Revenue Code.

d.         Wages shall not include the amount of any payment, including any amount paid into a fund to provide for such payment, made to, or on behalf of, an employee under a plan or system established by an employer or others which makes provision for employees generally, or for a class or group of employees, for the purpose of supplementing unemployment benefits, provided that the plan has been approved by the Commission under such reasonable regulations as it shall promulgate.

(14)      "Week" means such period of seven consecutive calendar days as the Commission may by regulations prescribe.

(15)      "Calendar quarter" means the period of three consecutive calendar months ending on March 31, June 30, September 30, or December 31.

(16)      "Weekly benefit amount." An individual's "weekly benefit amount" means the amount of benefits he would be entitled to receive for one week of total unemployment.

(17)      a.         Repealed by Session Laws 1977, c. 727, s. 33.

b.         Repealed by Session Laws 1977, c. 727, s. 33.

c.         As to claims filed on or after October 1, 1974, for claimants who do not have a benefit year in progress, "benefit year" shall mean the one‑year period beginning with the first day of a week with respect to which an individual first registers for work and files a valid claim for benefits. A valid claim shall be deemed to have been filed only if such individual, at the time the claim is filed, is unemployed, and has been paid wages in his base period totaling at least five hundred sixty‑five dollars and fifty cents ($565.50), and equal to at least one and one‑half times his high‑quarter wages, which high‑quarter wages must equal at least one hundred and fifty dollars ($150.00). As to claims filed on or after August 1, 1981, for claimants who do not have a benefit year in progress, "benefit year" shall mean the 52 week period beginning with the first day of a week with respect to which an individual first registers for work and files a valid claim for benefits. Provided, however, if the first day of a week with respect to which an individual first registers for work and files a valid claim for benefits is either (i) the first day of a calendar quarter, or (ii) the second day of a calendar quarter followed by a February 29 within one year thereof, "benefit year" shall mean the one‑year period beginning with that first day of the week with respect to which the individual first registers for work and files a valid claim for benefits. A valid claim shall be deemed to have been filed only if such individual, at the time the claim is filed, is unemployed, and has been paid wages in his base period totaling at least six times the average weekly insured wage, obtained in accordance with G.S. 96‑8(22), and has been paid wages in at least two quarters of the individual's base period.

d.         Repealed by Session Laws, 1981, c. 160, s. 11.

(18)      "Base period" means the first four of the last five completed calendar quarters immediately preceding the first day of an individual's benefit year as defined in subdivision (17) of this section. If an individual lacks sufficient base period wages in order to establish a benefit year in the manner set forth above, the claimant shall have an alternative base period substituted for the current base period so as not to prevent establishment of a valid claim. For the purposes of this subdivision, "alternative base period" means the last four completed calendar quarters.

(19)      Repealed by Session Laws 1977, c. 727, s. 35.

(20)      The term "American vessel," as used in this Chapter, means any vessel documented or numbered under the laws of the United States; and includes any vessel which is neither documented or numbered under the laws of the United States nor documented under the laws of any foreign country, if its crew is performing service solely for one or more citizens or residents of the United States or corporations organized under the laws of the United States or of any state and the term "American aircraft" means an aircraft registered under the laws of the United States.

(21)      The words "Employment Security Law" as used in this Chapter mean any law enacted by this State or any other state or territory or by the federal government providing for the payment of unemployment insurance benefits.

(22)      Average Weekly Insured Wage.  "Average weekly insured wage" is the quotient obtained by dividing the total of the wages, as defined in G.S. 96‑8(12) and (13), reported by all insured employers by the monthly average in insured employment under this Chapter during the immediately preceding calendar year and further dividing the quotient obtained by 52 to obtain a weekly rate. (For this computation the data as released annually in the Employment Security Commission's publication "North Carolina Insured Employment and Wage Payment" shall be used). The quotient thus obtained shall be deemed to be the average weekly wage for such year.

(23)      Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 680, s. 9.

(24)      Work, for purposes of this Chapter, means any bona fide permanent employment the acceptance of which would not result in an undue family hardship as defined in G.S. 96‑8(10a). For purposes of this definition, "bona fide permanent employment" is presumed to include only those employments of greater than 30 consecutive calendar days duration (regardless of whether work is performed on all those days) provided: (a) the presumption that an employment lasting 30 days or less is not bona fide permanent employment may be rebutted by a finding by the Commission, either on its own motion or upon a clear and convincing showing by an interested party that the application of the presumption would work a substantial injustice in view of the intent of this Chapter; (b) Any decision of the Commission on the question of bona fide employment may be disturbed on judicial review only upon a finding of plain error.

(25)      Repealed by Session Laws 1981, c. 160, s. 12.

(26)      If two or more related corporations concurrently employ the same individual and compensate the individual through a common paymaster that is one of the related corporations, each related corporation shall be considered to have paid as remuneration to the individual only the amounts actually disbursed by it to the individual and shall not be considered to have paid as remuneration to the individual amounts actually disbursed to the individual by another of the related corporations.

(27)      "Immediate family" means an individual's wife, husband, mother, father, brother, sister, son, daughter, grandmother, grandfather, grandson, granddaughter, whether the relationship is a biological, step‑, half‑, or in‑law relationship.

(28)      Willfully.  For the purposes of this Chapter, the terms "willfully" and "knowingly" shall have the same meaning.

(29)      Seeking only part‑time work.  Where an individual is available to work for a number of hours per week that are comparable to the individual's part‑time work experience in his or her base period.  (Ex. Sess. 1936, c. 1, s. 19; 1937, c. 448, s. 5; 1939, c. 27, ss. 11‑13; c. 52, ss. 6, 7; c. 141; 1941, cc. 108, 198; 1943, c. 377, ss. 31‑34; c. 552, ss. 1, 2; 1945, c. 522, ss. 5‑10; c. 531, ss. 1, 2; 1947, c. 326, ss. 7‑12; c. 598, ss. 1, 5, 8; 1949, c. 424, ss. 3‑81/2; cc. 523, 863; 1951, c. 322, s. 1; c. 332, ss. 2, 3, 18; 1953, c. 401, ss. 1, 7‑11; 1955, c. 385, ss. 3, 4; 1957, c. 1059, ss. 2‑4; 1959, c. 362, ss. 2‑6; 1961, c. 454, ss. 4‑15; 1965, c. 795, ss. 2‑5; 1969, c. 575, ss. 4‑6, 15; 1971, c. 367; c. 673, ss. 5‑13; c. 863; c. 1231, s. 1; 1973, c. 172, s. 1; c. 476, ss. 133, 152; c. 740, s. 2; c. 1138, ss. 1, 2; 1975, c. 226, s. 3; 1977, c. 727, ss. 14‑36; 1979, c. 660, ss. 3‑12; 1981, c. 160, ss. 3‑12; c. 774, s. 1; 1983, c. 585, s. 20; c. 625, s. 9; c. 675; 1985, c. 57; c. 197, s. 3; c. 322, s. 1; c. 552, ss. 1‑4; 1987, c. 103, ss. 2, 3; c. 212; c. 564, s. 21; 1987 (Reg. Sess., 1988), c. 999, s. 1; 1989, c. 410; c. 583, ss. 3, 5; c. 770, ss. 18, 19; 1991, c. 458, s. 1; 1993, c. 122, s. 1; c. 553, s. 30; 1993 (Reg. Sess., 1994), c. 680, ss. 4, 7‑9; 1997‑109, s. 5; 1997‑120, s. 1; 1997‑404, ss. 1, 2; 1997‑443, s. 11A.118(a); 1997‑456, s. 27; 1998‑212, s. 11.8(g); 1999‑196, ss. 1, 2; 2001‑184, ss. 1, 2, 3; 2001‑251, ss. 1, 2, 3, 4; 2001‑285, s. 1; 2001‑414, ss. 34, 35, 36, 37, 38, 39; 2001‑424, s. 28.47; 2004‑124, s. 13.7B(d); 2005‑410, s. 4; 2009‑101, s. 1; 2009‑301, s. 1; 2009‑366, s. 1; 2009‑506, ss. 1, 2.)



§ 96-9. Contributions.

§ 96‑9.  Contributions.

(a)        Payment. 

(1)        Except as provided in subsection (d) hereof, contributions shall accrue and become payable by each employer for each calendar year in which he is subject to this Chapter, with respect to wages for employment (as defined in G.S. 96‑8(6)). Such contributions shall become due and be paid by each employer to the Commission for the fund in accordance with such regulations as the Commission may prescribe, and shall not be deducted in whole or in part from the remuneration of individuals in his employ. Contributions shall become due on and shall be paid on or before the last day of the month following the close of the calendar quarter in which such wages are paid and such contributions shall be paid by each employer to the Commission for the fund in accordance with such regulations as the Commission may prescribe, and shall not be deducted in whole or in part from the remuneration of individuals in his employ, provided, further, that if the Commission shall be advised by its duly authorized officers or agents that the collection of any contribution under any provision of this Chapter will be jeopardized by delay, the Commission may, whether or not the time otherwise prescribed by law for making returns and paying such tax has expired, immediately assess such contributions (together with all interest and penalties, the assessment of which is provided for by law). Such contributions, penalties and interest shall thereupon become immediately due and payable, and immediate notice and demand shall be made by the Commission for the payment thereof. Upon failure or refusal to pay such contributions, penalties, and interest, it shall be lawful to make collection thereof as provided by G.S. 96‑10 and subsections thereunder and such collection shall be lawful without regard to the due date of contributions herein prescribed, provided, further, that nothing in this paragraph shall be construed as permitting any refund of contributions heretofore paid under the law and regulations in effect at the time such contributions were paid.

(2)        In the payment of any contributions a fractional part of a cent shall be disregarded unless it amounts to one‑half cent or more, in which case it shall be increased to one cent.

(3)        Benefits paid employees of this State shall be financed and administered in accordance with the provisions and conditions of G.S. 96‑9(d) required for nonprofit organizations; except as provided by suitable regulations which may be adopted by the Commission. The Department of Administration shall make an election with respect to financing all such benefits.

(4)        Political subdivisions of this State may finance benefits paid to employees either by coming under the experience rating program provided in G.S. 96‑9(b) or by coming into the program on a reimbursement basis in accordance with the provisions and conditions of G.S. 96‑9(f). Any election made shall be binding upon the political subdivision so electing for a period of four years.

(4a)      Indian tribes may finance benefits paid to employees either by coming under the experience rating program provided in G.S. 96‑9(b) or by coming into the program on a reimbursement basis in accordance with the provisions and conditions of G.S. 96‑9(i). Any election made is binding on the tribe so electing for a period of three years.

(5)        An employer is not required to pay contributions on wages the employer pays to an individual in a calendar year in excess of the taxable wage base for that calendar year. The taxable wage base is the greater of (i) the federally required taxable wage base or (ii) the product resulting from multiplying the average yearly insured wage by fifty percent (50%), rounded to the nearest multiple of one hundred dollars ($100.00). The average yearly insured wage is the average weekly insured wage on the applicable computation date multiplied by 52. The following wages are included in determining whether the amount of wages paid to an individual in a single calendar year exceeds the taxable wage base:

a.         Wages paid to an individual in this State by an employer that made contributions in another state upon the wages paid to the individual because the work was performed in the other state.

b.         Wages paid by a successor employer to an individual that meets both of the following conditions: (i) the individual was an employee of the predecessor and was taken over as an employee by the successor as a part of the organization acquired and (ii) the predecessor employer has paid contributions on the wages paid to the individual while in the predecessor's employ during the year of acquisition and the account of the predecessor is transferred to the successor in accordance with G.S. 96‑9(c)(4)a.

(6)        If the amount of the contributions shown to be due after all credits is less than five dollars ($5.00), no payment need be made. If an employer has paid contributions, penalties, and/or interest in excess of the amount due, this shall be considered an overpayment and refunded provided no other debts are owed to the Commission by the employer. Overpayments of less than five dollars ($5.00) shall be refunded only upon receipt by the Chairman of a written demand for such refund from the employer. Nothing herein shall be construed to change or extend the limitation set forth in G.S. 96‑10(e), (f), and (i).

(7)        Effective with the quarter ending September 30, 1999, every employer with 100 or more employees, and every person or organization that, as agent, reports wages on a total of 100 or more employees on behalf of one or more subject employers, shall file that portion of the "Employer's Quarterly Tax and Wage Report" that contains the name, social security number, and gross wages of each individual in employment on magnetic tapes or diskettes in a format prescribed by the Commission.

For failure of an employer to comply with this subdivision, there shall be added to the amount required to be shown as tax in the reports a penalty of twenty‑five dollars ($25.00). For failure of an agent to comply with this subdivision, the Commission may deny the agent the right to report wages and file reports for the employer for whom the agent filed an improper report for a period of one year following the calendar quarter in which that agent filed the improper report. The Commission may reduce or waive a penalty for good cause shown.

(8)        An employer of domestic service employees as defined by the Internal Revenue Code may be given permission by the Chair of the Commission to file reports once a year on or before the last day of the month following the close of the calendar year in which the wages are paid. Permission to file a report annually may be revoked if the employer is found liable to the Commission for quarterly contributions under subdivision (6) of this subsection.

(9)        Employers who are granted permission under subdivision (8) of this subsection to file annual reports may be given permission to file reports by telephone. Employers who report by telephone must contact either the Field Tax Auditor who is assigned to the employer's account or the Unemployment Insurance Division in Raleigh and report the required information to that Auditor or to the Division by the date the report is due under subdivision (8) of this subsection.

(10)      Employers electing to do so may pay their quarterly tax contributions by electronic funds transfer. When an electronic funds transfer cannot be completed due to insufficient funds or the nonexistence of an account of the transferor, the Commission shall assess a penalty equal to ten percent (10%) of the amount of the transfer, subject to a minimum of one dollar ($1.00) and a maximum of one thousand dollars ($1,000). The Commission may waive this penalty for good cause shown. As used in this section, the term "electronic funds transfer" means a transfer of funds initiated by using an electronic terminal, a telephone, a computer, or magnetic tape to instruct or authorize a financial institution or its agent to credit or debit an account.

(11)      The Commission may establish policies to allow taxes to be payable under certain conditions by credit card. A condition of payment by credit card is receipt by the Commission of the full amount of taxes, penalties, and interest due. The Commission shall require an employer who pays by credit card to include an amount equal to any fee charged the Commission for the use of the card. A payment of taxes that is made by credit card and is not honored by the card issuer does not relieve the employer of the obligation to pay the taxes.

(b)        Rate of Contributions. 

(1)        Beginning Rate.  The standard beginning rate of contributions for an employer is a percentage of wages paid by the employer during a calendar year for employment occurring during that year. For any calendar year that the training and reemployment contribution in G.S. 96‑6.1 applies, the rate is determined in accordance with the following table:

Percentage
Date After Which Employment Occurs

2.25%                                     December 31, 1986

1.8                                           December 31, 1993

1.2                                           December 31, 1995

1.0                                           December 31, 1999

For any calendar year that the training and reemployment contribution in G.S. 96‑6.1 does not apply, the rate is determined in accordance with the following table:

Percentage
Date After Which Employment Occurs

2.25%                                     December 31, 1986

1.8                                           December 31, 1993

1.2                                           December 31, 1995

(2)        Experience Rating. 

a.         Waiting Period for Rate Reduction.  No employer's contribution rate shall be reduced below the standard rate for any calendar year until its account has been chargeable with benefits for at least 12 calendar months ending July 31 immediately preceding the computation date. An employer's account has been chargeable with benefits for at least 12 calendar months if the employer has reported wages paid in four completed calendar quarters pursuant to G.S. 96‑9(a).

b.         Credit Ratio.  The Commission shall, for each year, compute a credit reserve ratio for each employer whose account has a credit balance. An employer's credit reserve ratio shall be the quotient obtained by dividing the credit balance of the employer's account as of July 31 of each year by the total taxable payroll of the employer for the 36 calendar‑month period ending June 30 preceding the computation date. Credit balance as used in this section means the total of all contributions paid and credited for all past periods in accordance with the provisions of G.S. 96‑9(c)(1) together with all other lawful credits to the account of the employer less the total benefits charged to the account of the employer for all past periods.

c.         Debit Ratio.  The Commission shall for each year compute a debit ratio for each employer whose account shows that the total of all its contributions paid and credited for all past periods in accordance with G.S. 96‑9(c)(1) together with all other lawful credits is less than the total benefits charged to its account for all past periods. An employer's debit ratio shall be the quotient obtained by dividing the debit balance of the employer's account as of July 31 of each year by the total taxable payroll of the employer for the 36 calendar‑month period ending June 30 preceding the computation date. The amount arrived at by subtracting the total amount of all contributions paid and credited for all past periods in accordance with the provisions of G.S. 96‑9(c)(1) together with all other lawful credits of the employer from the total amount of all benefits charged to the account of the employer for such periods is the employer's debit balance.

d.         Other Provisions.  No employer's contribution rate shall be reduced below the standard rate for any calendar year unless its liability extends over a period of all or part of two consecutive calendar years and, as of August 1 of the second year, its credit reserve ratio meets the requirements of that schedule used in computing rates for the following calendar year, unless the employer's liability was established under G.S. 96‑8(5)b and its predecessor's account was transferred as provided by G.S. 96‑9(c)(4)a.

Whenever contributions are erroneously paid into one account which should have been paid into another account or which should have been paid into a new account, that erroneous payment can be adjusted only by refunding the erroneously paid amounts to the paying entity. No pro rata adjustment to an existing account may be made, nor can a new account be created by transferring any portion of the erroneously paid amount, notwithstanding that the entities involved may be owned, operated, or controlled by the same person or organization. No adjustment of a contribution rate can be made reducing the rate below the standard rate for any period in which the account was not in actual existence and in which it was not actually chargeable for benefits. Whenever payments are found to have been made to the wrong account, refunds can be made to the entity making the wrongful payment for a period not exceeding five years from the last day of the calendar year in which it is determined that wrongful payments were made. Notwithstanding payment into the wrong account, if an entity is determined to have met the requirements to be a covered employer, whether or not the entity has had paid on the account of its employees any sum into another account, the Commission shall collect contributions at the standard rate or the assigned rate, whichever is higher, for the five years preceding the determination of erroneous payments, which five years shall run from the last day of the calendar year in which the determination of liability for contributions or additional contributions is made. This requirement applies regardless of whether the employer acted in good faith.

(3)       a          through c. Repealed by Session Laws 1977, c. 727, s. 39.

d.         Rate schedule A, B, C, D, E, F, G, H, or I appearing on the line opposite the fund ratio in the following Fund Ratio Schedules table shall be applicable in determining and assigning each eligible employer's contribution rate for the calendar year immediately following the computation date. The fund ratio is the total amount available for benefits in the Unemployment Insurance Fund on the computation date divided by the total amount of the taxable payroll of all subject employers for the 12‑month period ending June 30 preceding the computation date.

FUND RATIO SCHEDULES

When the Fund Ratio Is:                                             Applicable

As Much As                    But Less Than                     Schedule

                                    2.0%                                 A

2.0%                                3.0%                                 B

3.0%                                4.0%                                 C

4.0%                                5.0%                                 D

5.0%                                6.0%                                 E

6.0%                                7.0%                                 F

7.0%                                8.0%                                 G

8.0%                                9.0%                                 H

9.0% and in excess thereof I

d1.       Repealed by Session Laws 1994, Extra Session, c. 10, s. 3.

d2.       Repealed by Session Laws 1995, c. 4, s. 3, effective January 1, 1998.

d3.       The standard contribution rate set by subdivision (b)(1) of this section applies to an employer unless the employer's account has a credit balance. Beginning January 1, 1999, for any calendar year that the training and reemployment contribution in G.S. 96‑6.1 does not apply, the contribution rate of an employer whose account has a credit balance is determined in accordance with the rate set in the following Experience Rating Formula table for the applicable rate schedule. The contribution rate of an employer whose contribution rate is determined by this Experience Rating Formula table shall be reduced by fifty percent (50%) for any year in which the balance in the Unemployment Insurance Fund on computation date equals or exceeds one and ninety‑five hundredths percent (1.95%) of the gross taxable wages reported to the Commission in the previous calendar year, and the fund ratio determined on that date is less than five percent (5%) and shall be reduced by sixty percent (60%) for any year in which the balance in the  Unemployment Insurance Fund on computation date equals or exceeds one and ninety‑five hundredths percent (1.95%) of the gross taxable wages as reported to the Commission in the previous calendar year, and the fund ratio determined on that date is five percent (5%) or more.

EXPERIENCE RATING FORMULA

When The Credit Ratio Is:

As      But

Much    Less

As     Than                                          Rate Schedules (%)

A            B            C            D             E             F           G            H            I

0.0%     0.2%     2.70%     2.70%    2.70%     2.70%      2.50%     2.30%    2.10%    1.90%      1.70%

0.2%     0.4%     2.70%     2.70%    2.70%     2.50%      2.30%     2.10%    1.90%    1.70%      1.50%

0.4%     0.6%     2.70%     2.70%    2.50%     2.30%      2.10%     1.90%    1.70%    1.50%      1.30%

0.6%     0.8%     2.70%     2.50%    2.30%     2.10%      1.90%     1.70%    1.50%    1.30%      1.10%

0.8%     1.0%     2.50%     2.30%    2.10%     1.90%      1.70%     1.50%    1.30%    1.10%      0.90%

1.0%     1.2%     2.30%     2.10%    1.90%     1.70%      1.50%     1.30%    1.10%    0.90%      0.80%

1.2%     1.4%     2.10%     1.90%    1.70%     1.50%      1.30%     1.10%    0.90%    0.80%      0.70%

1.4%     1.6%     1.90%     1.70%    1.50%     1.30%      1.10%     0.90%    0.80%    0.70%      0.60%

1.6%     1.8%     1.70%     1.50%    1.30%     1.10%      0.90%     0.80%    0.70%    0.60%      0.50%

1.8%     2.0%     1.50%     1.30%    1.10%     0.90%      0.80%     0.70%    0.60%    0.50%      0.40%

2.0%     2.2%     1.30%     1.10%    0.90%     0.80%      0.70%     0.60%    0.50%    0.40%      0.30%

2.2%     2.4%     1.10%     0.90%    0.80%     0.70%      0.60%     0.50%    0.40%    0.30%      0.20%

2.4%     2.6%     0.90%     0.80%    0.70%     0.60%      0.50%     0.40%    0.30%    0.20%      0.15%

2.6%     2.8%     0.80%     0.70%    0.60%     0.50%      0.40%     0.30%    0.20%    0.15%      0.10%

2.8%     3.0%     0.70%     0.60%    0.50%     0.40%      0.30%     0.20%    0.15%    0.10%      0.09%

3.0%     3.2%     0.60%     0.50%    0.40%     0.30%      0.20%     0.15%    0.10%    0.09%      0.08%

3.2%     3.4%     0.50%     0.40%    0.30%     0.20%      0.15%     0.10%    0.09%    0.08%      0.07%

3.4%     3.6%     0.40%     0.30%    0.20%     0.15%      0.10%     0.09%    0.08%    0.07%      0.06%

3.6%     3.8%     0.30%     0.20%    0.15%     0.10%      0.09%     0.08%    0.07%    0.06%      0.05%

3.8%     4.0%     0.20%     0.15%    0.10%     0.09%      0.08%     0.07%    0.06%    0.05%      0.04%

4.0%

&

OVER               0.00%     0.00%    0.00%     0.00%      0.00%     0.00%    0.00%    0.00%      0.00%

d4.       Expired.

d5.       The standard contribution rate set by subdivision (b)(1) of this section applies to an employer unless the employer's account has a credit balance. Beginning January 1, 1999, for any calendar year that the training and reemployment contribution in G.S. 96‑6.1 applies, the contribution rate of an employer whose account has a credit balance is determined in accordance with the rate set in the following Experience Rating Formula table for the applicable rate schedule. The contribution rate of an employer whose contribution rate is determined by this Experience Rating Formula table shall be reduced by fifty percent (50%) for any year in which the balance in the Unemployment Insurance Fund on computation date equals or exceeds one and ninety‑five hundredths percent (1.95%) of the gross taxable wages reported to the Commission in the previous calendar year, and the fund ratio determined on that date is less than five percent (5%) and shall be reduced by sixty percent (60%) for any year in which the balance in the Unemployment Insurance Fund on computation date equals or exceeds one and ninety‑five hundredths percent (1.95%) of the gross taxable wages reported to the Commission in the previous calendar year, and the fund ratio determined on that date is five percent (5%) or more.

EXPERIENCE RATING FORMULA

When The Credit Ratio Is:

As      But

Much    Less

As     Than                                          Rate Schedules (%)

A            B            C            D             E             F           G            H            I

0.0%     0.2%     2.16%     2.16%    2.16%     2.16%      2.00%     1.84%    1.68%    1.52%      1.36%

0.2%     0.4%     2.16%     2.16%    2.16%     2.00%      1.84%     1.68%    1.52%    1.36%      1.20%

0.4%     0.6%     2.16%     2.16%    2.00%     1.84%      1.68%     1.52%    1.36%    1.20%      1.04%

0.6%     0.8%     2.16%     2.00%    1.84%     1.68%      1.52%     1.36%    1.20%    1.04%      0.88%

0.8%     1.0%     2.00%     1.84%    1.68%     1.52%      1.36%     1.20%    1.04%    0.88%      0.72%

1.0%     1.2%     1.84%     1.68%    1.52%     1.36%      1.20%     1.04%    0.88%    0.72%      0.64%

1.2%     1.4%     1.68%     1.52%    1.36%     1.20%      1.04%     0.88%    0.72%    0.64%      0.56%

1.4%     1.6%     1.52%     1.36%    1.20%     1.04%      0.88%     0.72%    0.64%    0.56%      0.48%

1.6%     1.8%     1.36%     1.20%    1.04%     0.88%      0.72%     0.64%    0.56%    0.48%      0.40%

1.8%     2.0%     1.20%     1.04%    0.88%     0.72%      0.64%     0.56%    0.48%    0.40%      0.32%

2.0%     2.2%     1.04%     0.88%    0.72%     0.64%      0.56%     0.48%    0.40%    0.32%      0.24%

2.2%     2.4%     0.88%     0.72%    0.64%     0.56%      0.48%     0.40%    0.32%    0.24%      0.16%

2.4%     2.6%     0.72%     0.64%    0.56%     0.48%      0.40%     0.32%    0.24%    0.16%      0.12%

2.6%     2.8%     0.64%     0.56%    0.48%     0.40%      0.32%     0.24%    0.16%    0.12%      0.08%

2.8%     3.0%     0.56%     0.48%    0.40%     0.32%      0.24%     0.16%    0.12%    0.08%      0.07%

3.0%     3.2%     0.48%     0.40%    0.32%     0.24%      0.16%     0.12%    0.08%    0.07%      0.06%

3.2%     3.4%     0.40%     0.32%    0.24%     0.16%      0.12%     0.08%    0.07%    0.06%      0.06%

3.4%     3.6%     0.32%     0.24%    0.16%     0.12%      0.08%     0.07%    0.06%    0.06%      0.05%

3.6%     3.8%     0.24%     0.15%    0.12%     0.08%      0.07%     0.06%    0.06%    0.05%      0.04%

3.8%     4.0%     0.16%     0.12%    0.08%     0.07%      0.06%     0.06%    0.05%    0.04%      0.03%

4.0%

&

OVER               0.00%     0.00%    0.00%     0.00%      0.00%     0.00%    0.00%    0.00%      0.00%

e.         For any calendar year that the training and reemployment contribution in G.S. 96‑6.1 applies, each employer whose account as of any computation date occurring after August 1, 1964, shows a debit balance shall be assigned the rate of contributions appearing on the line opposite its debit ratio as set forth in the following Rate Schedule for Overdrawn Accounts:

RATE SCHEDULE FOR OVERDRAWN ACCOUNTS BEGINNING WITH THE CALENDAR YEAR 1978

When The Debit Ratio Is:

As Much As                     But Less Than             Assigned Rate

0.0%                                0.3%                           2.3%

0.3                                   0.6                              2.5

0.6                                   0.9                              2.6

0.9                                   1.2                              2.8

1.2                                   1.5                              3.0

1.5                                   1.8                              3.1

1.8                                   2.1                              3.3

2.1                                   2.4                              3.4

2.4                                   2.7                              3.6

2.7                                   3.0                              3.8

3.0                                   3.3                              3.9

3.3                                   3.6                              4.1

3.6                                   3.9                              4.2

3.9                                   4.2                              4.4

4.0                                   4.5                              4.6

4.5                                   4.8                              4.8

4.8                                   5.1                              5.0

5.1                                   5.4                              5.2

5.4 and over                                                        5.4

For any calendar year that the training and reemployment contribution in G.S. 96‑6.1 does not apply, each employer whose account as of any computation date occurring after August 1, 1964, shows a debit balance shall be assigned the rate of contributions appearing on the line opposite its debit ratio as set forth in the following Rate Schedule for Overdrawn Accounts:

RATE SCHEDULE FOR OVERDRAWN ACCOUNTS BEGINNING WITH THE CALENDAR YEAR 1978

When The Debit Ratio Is:

As Much As                     But Less Than             Assigned Rate

0.0%                                0.3%                           2.9%

0.3                                   0.6                              3.1

0.6                                   0.9                              3.3

0.9                                   1.2                              3.5

1.2                                   1.5                              3.7

1.5                                   1.8                              3.9

1.8                                   2.1                              4.1

2.1                                   2.4                              4.3

2.4                                   2.7                              4.5

2.7                                   3.0                              4.7

3.0                                   3.3                              4.9

3.3                                   3.6                              5.1

3.6                                   3.9                              5.3

3.9                                   4.2                              5.5

4.2 and over                                                        5.7

The Rate Schedule for Overdrawn Accounts Beginning with the Calendar Year 1966 in force in any particular calendar year shall apply to all accounts for that calendar year subsequent replacement enactments notwithstanding.

f.          The computation date for all contribution rates shall be August 1 of the calendar year preceding the calendar year with respect to which such rates are effective.

g.         Any employer may at any time make a voluntary contribution, additional to the contributions required under this Chapter, to the fund to be credited to its account, and such voluntary contributions when made shall for all intents and purposes be deemed "contributions required" as this term is used in G.S. 96‑8(8). Any voluntary contributions so made by an employer within 30 days after the date of mailing by the Commission pursuant to G.S. 96‑9(c)(3) of notification of contribution rate contained in cumulative account statement and computation of rate, shall be credited to its account as of the previous July 31. If, however, the voluntary contribution is made after July 31 of any year it shall not be considered a part of the balance of the unemployment insurance fund for the purposes of G.S. 96‑9(b)(3) until the following July 31. The Commission in accepting a voluntary contribution shall not be bound by any condition stipulated in or made a part of the voluntary contribution by the employer.

h.         If, within the calendar month in which the computation date occurs, the Commission finds that any employing unit has failed to file any report required in connection therewith or has filed a report which the Commission finds incorrect or insufficient, the Commission shall make an estimate of the information required from such employing unit on the basis of the best evidence reasonably available to it at the time and shall notify the employing unit thereof by registered mail addressed to its last known address. Unless such employing unit shall file the report or a corrected or sufficient report, as the case may be, within 15 days after the mailing of such notice, the Commission shall compute such employing unit's rate of contributions on the basis of such estimates, and the rate as so determined shall be subject to increases but not to reduction, on the basis of subsequently ascertained information.

i.          Repealed by Session Laws 1987, c. 17, s. 5.

j.          A tax is imposed upon contributions at the rate of twenty percent (20%) of the amount of contributions due. The tax is due and payable at the time and in the same manner as the contributions. The tax does not apply in a calendar year if, as of August 1 of the preceding year, either of the following conditions was met; (i) the amount in the Reserve Fund equals or exceeds one hundred sixty‑three million three hundred forty‑nine thousand dollars ($163,349,000), which is one percent (1%) of taxable wages for calendar year 1984; or (ii) the balance in the Unemployment Insurance Fund established by G.S. 96‑6(a) is five hundred million ($500,000,000) or less. The collection of this tax, the assessment of interest and penalties on unpaid taxes, the filing of judgment liens, and the enforcement of the liens for unpaid taxes is governed by the provisions of G.S. 96‑10 where applicable. Taxes collected under this subpart shall be credited to the Employment Security Commission Reserve Fund, and refunds of the taxes shall be paid from the same Fund. The clear proceeds of any civil penalties collected under this subpart shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. Any interest collected on unpaid taxes shall be credited to the Special Employment Security Administration Fund, and any interest refunded on taxes imposed by this subpart shall be paid from the same Fund.

(c)       (1)        Except as provided in subsection (d) of this section, the Commission shall maintain a separate account for each employer and shall credit his account with all voluntary contributions made by him and all other contributions which he has paid or is paid on his behalf, provided the Commission shall credit the account of each employer in an amount equal to eighty percent (80%) of all voluntary contributions paid with respect to periods prior to January 1, 1984, and of all other contributions paid with respect to periods between July 1, 1965, and December 31, 1983. On the computation date, beginning first with August 1, 1948, the ratio of the credit balance in each individual account to the total of all the credit balances in all employer accounts shall be computed as of such computation date, and an amount equal to the interest credited to this State's account in the unemployment trust fund in the treasury of the United States for the four most recently completed calendar quarters shall be credited prior to the next computation date on a pro rata basis to all employers' accounts having a credit balance on the computation date. Such amount shall be prorated to the individual accounts in the same ratio that the credit balance in each individual account bears to the total of the credit balances in all such accounts. In computing the amount to be credited to the account of an employer as a result of interest earned by funds on deposit in the unemployment trust fund in the treasury of the United States to the account of this State, any voluntary contributions made by an employer after July 31 of any year shall not be considered a part of the account balance of the employer until the next computation date occurring after such voluntary contribution was made. No provision in this section shall in any way be subject to or affected by any provisions of the Executive Budget Act, as amended. Nothing in this Act shall be construed to grant any employer or individual in his service prior claims or rights to the amount paid by him into the fund either on his own behalf or on behalf of such individuals.

(2)        Charging of benefit payments. 

a.         Benefits paid shall be allocated to the account of each base period employer in the proportion that the base period wages paid to an eligible individual in any calendar quarter by each such employer bears to the total wages paid by all base period employers during the base period, except as hereinafter provided in paragraphs b, c, and d of this subdivision, G.S. 96‑9(d)(2)c, and 96‑12.01G. The amount so allocated shall be multiplied by one hundred twenty percent (120%) and charged to that employer's account. Benefits paid shall be charged to employers' accounts upon the basis of benefits paid to claimants whose benefit years have expired.

b.         Any benefits paid to any claimant under a claim filed for a period occurring after the date of such separations as are set forth in this paragraph and based on wages paid prior to the date of (i) the leaving of work by the claimant without good cause attributable to the employer; (ii) the discharge of claimant for misconduct in connection with his work; (iii) the discharge of the claimant for substantial fault as that term may be defined in G.S. 96‑14; (iv) the discharge of the claimant solely for a bona fide inability to do the work for which he was hired but only where the claimant's period of employment was 100 days or less; (v) separations made disqualifying under G.S. 96‑14(2b) and (6a); (vi) separation due to leaving for disability or health condition; or (vii) separation of claimant solely as the result of an undue family hardship shall not be charged to the account of an employer by whom the claimant was employed at the time of such separation; provided, however, said employer promptly furnishes the Commission with such notices regarding any separation of the individual from work as are or may be required by the regulations of the Commission.

No benefit charges shall be made to the account of any employer who has furnished work to an individual who, because of the loss of employment with one or more other employers, becomes eligible for partial benefits while still being furnished work by such employer on substantially the same basis and substantially the same amount as had been made available to such individual during his base period whether the employments were simultaneous or successive; provided, that such employer makes a written request for noncharging of benefits in accordance with Commission regulations and procedures.

No benefit charges shall be made to the account of any employer for benefit years ending on or before June 30, 1992, where benefits were paid as a result of a discharge due directly to the reemployment of a veteran mandated by the Veteran's Reemployment Rights Law, 38 USCA § 2021, et seq.

No benefit charges shall be made to the account of any employer where benefits are paid as a result of a decision by an Adjudicator, Appeals Referee or the Commission if such decision to pay benefits is ultimately reversed; nor shall any such benefits paid be deemed to constitute an overpayment under G.S. 96‑18(g)(2), the provisions thereof notwithstanding. Provided, an overpayment of benefits paid shall be established in order to provide for the waiting period required by G.S. 96‑13(c).

c.         Any benefits paid to any claimant who is attending a vocational school or training program as provided in G.S. 96‑13(a)(3) shall not be charged to the account of the base period employer(s).

d.         Any benefits paid to any claimant under the following conditions shall not be charged to the account of the base period employer(s):

1.         The benefits are paid for unemployment due directly to a major natural disaster, and

2.         The President has declared the disaster pursuant to the Disaster Relief Act of 1970, 42 USCA 4401, et seq., and

3.         The benefits are paid to claimants who would have been eligible for disaster unemployment assistance under this Act, if they had not received unemployment insurance benefits with respect to that unemployment.

e.         1.         Any benefits paid to any claimant which are based on previously uncovered employment which are reimbursable by the federal government shall not be charged to the experience rating account of any employer.

2.         For purposes of this paragraph previously uncovered employment for which benefits are reimbursable by the federal government means services performed before July 1, 1978, in the case of a week of unemployment beginning before July 1, 1978, or before January 1, 1978, in the case of a week of unemployment beginning after July 1, 1978, and to the extent that assistance under Title II of the Emergency Jobs and Unemployment Assistance Act of 1974 (SUA) was not paid to such individuals on the basis of such service.

(3)        As of July 31 of each year, and prior to January 1 of the succeeding year, the Commission shall determine the balance of each employer's account and shall furnish him with a statement of all charges and credits thereto. At the same time the Commission shall notify each employer of his rate of contributions as determined for the succeeding calendar year pursuant to this section. Such determination shall become final unless the employer files an application for review or redetermination prior to May 1 following the effective date of such rates. The Commission may redetermine on its own motion within the same period of time.

(4)        Transfer of account. 

a.         1.         Mandatory.  When an employer, as defined in G.S. 96‑8(5)b., in any manner acquires all of the organization, trade, or business of another employing unit, the account of the predecessor shall be transferred as of the date of the acquisition to the successor employer for use in the determination of the successor's rate of contributions. This mandatory transfer does not apply when there is no common ownership between the predecessor and the successor and the successor acquired the assets of the predecessor in a sale in bankruptcy. In this circumstance, the successor's rate of contributions is determined without regard to the predecessor's rate of contributions.

2.         Consent.  When an employer, as defined in G.S. 96‑8(5)b., in any manner acquires a distinct and severable portion of the organization, trade, or business of another employing unit, the part of the account of the predecessor that relates to the acquired portion of the business shall, upon the mutual consent of the parties concerned and approval of the Commission in conformity with the regulations as prescribed therefor, be transferred as of the date of acquisition to the successor employer for use in the determination of the successor's rate of contributions, provided application for transfer is made within 60 days after the Commission notifies the successor of the right to request such transfer, otherwise the effective date of the transfer shall be the first day of the calendar quarter in which such application is filed, and that after the transfer the successor employing unit continues to operate the transferred portion of such organization, trade or business. On or after January 1, 2006, whenever part of an organization, trade, or business is transferred between entities subject to substantially common ownership, management, or control, the tax account shall be transferred in accordance with regulations. However, employing units transferring entities with any common ownership, management, or control are not entitled to separate and distinct employer status under this Chapter. Provided, however, that the transfer of an account for the purpose of computation of rates shall be deemed to have been made prior to the computation date falling within the calendar year within which the effective date of such transfer occurs and the account shall thereafter be used in the computation of the rate of the successor employer for succeeding years, subject, however, to the provisions of paragraph b of this subdivision. No request for a transfer of the account will be accepted and no transfer of the account will be made if the request for the transfer of the account is not received within two years of the date of acquisition or notification by the Commission of the right to request such transfer, whichever occurs later. However, in no event will a request for a transfer be allowed if an account has been terminated because an employer ceases to be an employer pursuant to G.S. 96‑9(c)(5) and G.S. 96‑11(d) regardless of the date of notification.

a1.       A new employing unit shall not be assigned a discrete employer number when there is an acquisition or change in the form or organization of an existing business enterprise, or severable portion thereof, and there is a continuity of control of the business enterprise. That new employing unit shall continue to be the same employer for the purposes of this Chapter as before the acquisition or change in form. As used in this sub‑subdivision:

1.         "Control of the business enterprise" may occur by means of ownership of the organization conducting the business enterprise, ownership of assets necessary to conduct the business enterprise, security arrangements or lease arrangements covering assets necessary to conduct the business enterprise, or a contract when the ownership, stated arrangements, or contract provide for or allow direction of the internal affairs or conduct of the business enterprise.

2.         A "continuity of control" will exist if one or more persons, entities, or other organizations controlling the business enterprise remain in control of the business enterprise after an acquisition or change in form. Evidence of continuity of control shall include, but not be limited to, changes of an individual proprietorship to a corporation, partnership, limited liability company, association, or estate; a partnership to an individual proprietorship, corporation, limited liability company, association, estate, or the addition, deletion, or change of partners; a limited liability company to an individual proprietorship, partnership, corporation, association, estate, or to another limited liability company; a corporation to an individual proprietorship partnership, limited liability company, association, estate, or to another corporation or from any form to another form.

This sub‑subdivision shall not modify the provisions of G.S. 96‑10(d)  Collections of Contributions Upon Transfer or Cessation of Business.

b.         Notwithstanding any other provisions of this section, if the successor employer was an employer subject to this Chapter prior to the date of acquisition of the business, the successor's rate of contribution for the period from that date to the end of the then current contribution year shall be the same as the successor's rate in effect on the date of the acquisition. If the successor was not an employer prior to the date of the acquisition of the business, the successor shall be assigned a standard beginning rate of contribution set forth in G.S. 96‑9(b)(1) for the remainder of the year in which the successor acquired the business of the predecessor; however, if the successor makes application for the transfer of the account within 60 days after notification by the Commission of the right to do so and the account is transferred, or meets the requirements for mandatory transfer, the successor shall be assigned for the remainder of the year the rate applicable to the predecessor employer or employers on the date of acquisition of the business, as long as there was only one predecessor or, if more than one, the predecessors had identical rates. In the event the rates of the predecessor were not identical, the rate of the successor shall be the highest rate applicable to any of the predecessor employers on the date of acquisition of the business.

Irrespective of any other provisions of this Chapter, when an account is transferred in its entirety by an employer to a successor, the transferring employer shall thereafter pay the standard beginning rate of contributions set forth in G.S. 96‑9(b)(1) and shall continue to pay at that rate until the transferring employer qualifies for a reduction, reacquires the account transferred or acquires the experience rating account of another employer, or is subject to an increase in rate under the conditions prescribed in G.S. 96‑9(b)(2) and (3).

c.         In those cases where the organization, trade, or business of a deceased person, or insolvent debtor is taken over and operated by an administrator, administratrix, executor, executrix, receiver, or trustee in bankruptcy, such employing units shall automatically succeed to the account and rate of contribution of such deceased person, or insolvent debtor without the necessity of the filing of a formal application for the transfer of such account.

(5)        In the event any employer subject to this Chapter ceases to be such an employer, his account shall be closed and the same shall not be used in any future computation of such employer's rate nor shall any period prior to the effective date of the termination of such employer during which benefits were chargeable be considered in the application of G.S. 96‑9(b)(2) of this Chapter.

(6)        If the Commission finds that an employer's business is closed solely because of the entrance of one or more of the owners, officers, partners, or the majority stockholder into the Armed Forces of the United States, or of any of its allies, or of the United Nations, such employer's experience rating account shall not be terminated; and, if the business is resumed within two years after the discharge or release from active duty in the Armed Forces of such person or persons, the employer's account shall be deemed to have been chargeable with benefits throughout more than 13 consecutive calendar months ending July 31 immediately preceding the computation date. This subdivision shall apply only to employers who are liable for contributions under the experience rating system of financing unemployment benefits. This subdivision shall not be construed to apply to employers who are liable for payments in lieu of contributions or to employers using the reimbursable method of financing benefit payments.

(d)        Benefits paid to employees of nonprofit organizations shall be financed in accordance with the provisions of this paragraph. For the purposes of this paragraph, a nonprofit organization is an organization (or group of organizations) described in section 501(c)(3) of the Internal Revenue Code that is exempt from income tax under section 501(a) of the Internal Revenue Code.

(1)       a.         Any nonprofit organization which becomes subject to this Chapter on or after January 1, 1972, shall pay contributions under the provisions of this Chapter, unless it elects in accordance with this paragraph to pay the Commission for the Unemployment Insurance Fund an amount equal to the amount of regular benefits and of one half of the extended benefits paid, that is attributable to service in the employ of such nonprofit organization, to individuals for weeks of unemployment which begin within a benefit year established during the effective period of such election.

b.         Any nonprofit organization which is or becomes subject to this Chapter on or after January 1, 1972, may elect to become liable for payments in lieu of contributions for a period of not less than four calendar years beginning with the date on which subjectivity begins by filing a written notice of its election with the Commission not later than 30 days immediately following the date of written notification of the determination of such subjectivity. Provided if notification is not by registered mail, the election may be made on or after January 1, 1972, within six months following the date of the written notification of the determination of such subjectivity. If such election is not made as set forth herein, no election can be made until after four calendar years have elapsed under the contributions method of payment.

c.         Any nonprofit organization which makes an election in accordance with subparagraph b of this paragraph will continue after such four calendar years to be liable for payments in lieu of contributions until it files with the Commission a written notice terminating its election not later than 30 days prior to the next January 1, effective on such January 1. Provided, however, no employer granted or in reimbursement status will be allowed refund of any previous balances used in a transfer to reimbursement status.

d.         Any nonprofit organization which has been paying contributions under this Chapter for a period of at least four consecutive calendar years subsequent to January 1, 1972, may elect to change to a reimbursement basis by filing with the Commission not later than 30 days prior to the next January 1 a written notice of election to become liable for payments in lieu of contributions, effective on such January 1. Such election shall not be terminable for a period of four calendar years. In the event of such an election, the account of such employer shall be closed and shall not be used in any future computation of such employer's contribution rate in any manner whatsoever.

d1.       Any nonprofit organization which makes an election in accordance with subparagraph b. of this paragraph must secure such election by making a payment in lieu of contributions as provided in subdivision (2) of this subsection, posting a surety bond from an insurance company duly licensed to conduct business in this State, or obtaining an irrevocable letter of credit with the Commission to insure the payments in lieu of contributions as provided in subdivision (2) of this subsection. Any surety bond posted under this paragraph shall be in force for a period of not less than two calendar years and shall be renewed with the approval of the Commission. The Commission may adopt rules to implement the provisions of this subparagraph.

e.         The Commission, in accordance with such regulations as it may adopt, shall notify each nonprofit organization of any determination which it may make of its status as an employer and of the effective date of any election which it makes and of any termination of such election. Such determinations shall be subject to reconsideration, appeal and review.

(2)        Payments in lieu of contributions shall be made in accordance with the provisions of this subparagraph and shall be processed as provided herein.

a.         Quarterly contributions and wage reports and advance payments shall be submitted to the Commission quarterly under the same conditions and requirements of G.S. 96‑9 and 96‑10, except that the amount of advance payments shall be computed as one percent (1%) of taxable wages and entered on such reports; provided that such advance payments shall become effective only with respect to the first four thousand two hundred dollars ($4,200) in wages paid in a calendar year until January 1, 1978. On and after that date advance payments shall be effective with respect to the federally required wage base provided that after December 31, 1983, the wage base shall be the same as that provided for in G.S. 96‑9(a)(5). Collection of such advance payments shall be made as provided for the collection of contributions in G.S. 96‑10.

Beginning January 1, 1978, any employer making quarterly reports of employment to the Commission and if such employer is a newly electing reimbursement employer he shall pay contributions of one percent (1%) of taxable wages entered on such reports.

Any employer paying by reimbursement having been, prior to July 1, under the reimbursement method of payment for the preceding calendar year, shall continue to file quarterly reports but shall make no payments with those reports.

b.         The Commission shall establish a separate account for each such employer and such account shall be credited, and maintained as provided in G.S. 96‑9(c)(1), except that advance payments shall be credited in full and voluntary contributions are not applicable.

c.         Benefits paid shall be allocated to the employer's account in accordance with G.S. 96‑9(c)(2)a but charged to such account without the application of any multiplier, and no benefits shall be noncharged except amounts equal to fifty percent (50%) of extended benefits paid and amounts equal to one hundred percent (100%) of benefits paid through error.

d.         As of July 31 of each year, and prior to January 1 of the succeeding year, the Commission shall determine the balance of each such employer's account and shall furnish him with a statement of all charges and credits thereto.

Should the balance in such account not equal that requiring a refund, the employer shall upon notice and demand for payment mailed to his last known address pay into his account an amount that will bring such balance to the minimum required for a refund. Such amount shall become due on or before the tenth day following the mailing of such notice and demand for payment. Any such amount unpaid on the due date shall be collected in the same manner, including interest, as prescribed in G.S. 96‑10.

Should there be a debit balance in such account, the employer shall, upon notice and demand for payment, mailed to his last‑known address, pay into his account an amount equal to such debit balance. Such amount shall become due on or before the tenth day following the mailing of such notice and demand for payment.

Any such amount unpaid on the date due shall be collected in the same manner, including interest, as prescribed in G.S. 96‑10.

Beginning January 1, 1978, each employer paying by reimbursement shall have his account computed on computation date (August 1) and if there is a deficit shall be billed for an amount necessary to bring his account to one percent (1%) of his taxable payroll. Any amount of his account in excess of that required to equal one percent (1%) of his payroll shall be refunded. Amounts due from any employer to bring his account to a one percent (1%) balance shall be billed as soon as practical and payment will be due within 25 days from the date of mailing of the statement of amount due. Amounts due from any nonprofit organization to bring its account to a one percent (1%) balance shall be billed as soon as practical, and payment will be due within 60 days from the date of mailing of the statement of the amount due.

e.         The Commission may make necessary rules and regulations with respect to coverage of a group of nonprofit organizations and with respect to the reimbursement of benefits payments by such group of nonprofit organizations.

(3)       a.         Any benefits paid to any claimant which are based on previously uncovered employment which are reimbursable by the federal government shall not be charged to a nonprofit organization which makes payments to the State Unemployment Insurance Fund in lieu of contributions.

b.         For purposes of this paragraph previously uncovered employment for which benefits are reimbursable by the federal government means services performed before July 1, 1978, in the case of a week of unemployment beginning before July 1, 1978, or before January 1, 1978, in the case of a week of unemployment beginning after July 1, 1978, and to the extent that assistance under Title II of the Emergency Jobs and Unemployment Assistance Act of 1974 (SUA) was not paid to such individuals on the basis of such service.

(e)        In order that the Commission shall be kept informed at all times on the circumstances and conditions of unemployment within the State and as to whether the stability of the fund is being impaired under the operation and effect of the system provided in subsection (c) of this section, the actuarial study now in progress shall be continued and such other investigations and studies of a similar nature as the Commission may deem necessary shall be made.

(f)        (1)        On and after January 1, 1978, all benefits charged to a State or local governmental employing unit shall be paid to the Commission within 25 days from the date a list of benefit charges is mailed to the State or local governmental employing agency and the appropriate account(s) shall be credited with such payment(s).

(2)        In lieu of paying for benefits by reimbursement as provided in subdivision (1) hereof, any State or local governmental employing unit may elect pursuant to rules and regulations established by the Commission:

a.         To pay contributions on an experience rating basis as provided in G.S. 96‑9(a), (b), and (c); or,

b.         To pay to the Commission, within 25 days from the date a list of benefit charges is mailed to such employing unit, a sum equal to the amount which its account would be charged if it were a tax paying employer under G.S. 96‑9(c)(2).

(3)        State or local governmental employing units paying for benefits as provided in subdivision (1) herein may establish pool accounts; provided, that such pool accounts are established and maintained according to the rules and regulations of the Commission.

(4)        Any governmental entity paying by reimbursement as provided in subdivision (1) hereof shall not have any benefits paid against its account noncharged or forgiven except as provided in G.S. 96‑9(d)(2)c.

(g)        Nothing contained in subsections (d), (f), and (i) of this section prevents the Commission from providing any reimbursing employer with informational bills or lists of charges on a basis more frequent than yearly, if in its sole discretion, the Commission considers such action to be in the best interest of the Commission and the affected employer(s).

(h)       (1)        Any nonprofit organization which has been paying contributions on a reimbursement basis for at least three consecutive calendar years during none of which years the benefit charges exceeded four tenths of one percent (.4%) of its taxable payroll may, before November 1 of the fourth or subsequent calendar year, elect to pay contributions by special reimbursement on the basis provided for in subdivision (2) below but only upon the following conditions:

a.         Benefit charges in the year of election are less than four tenths of one percent (.4%) of taxable payroll.

b.         The election shall apply to no less than the four calendar years following the year of election unless terminated by the Commission under subdivision (3) below.

c.         All reimbursements during the year of election and the three preceding years were paid when due.

d.         The election of special reimbursement shall not entitle the electing nonprofit organization to any refund of any portion of its account balance.

e.         No later than January 1 of the first year to which its election applies, the electing nonprofit organization shall furnish the Commission a letter of credit in an amount equal to one hundred fifty percent (150%) of the account balance required under subdivision (2) below.

f.          The Commission shall by regulation prescribe the form of the letter of credit and the criteria for the financial institution issuing such letter of credit along with the form of election under this section.

(2)        Any qualified nonprofit organization that meets the conditions of subdivision (1) above shall, upon the approval of its election by the Commission, pay contributions by special reimbursement as follows:

a.         The organization's account shall have a required minimum balance that shall be computed on August 1 of each calendar year for the following calendar year and shall be equal to the greater of:

1.         One‑half the largest amount of claims charged to it during any of the three calendar years preceding the computation date; or,

2.         One‑tenth of one percent (0.1%) of the highest total taxable payroll during any of the three calendar years preceding the computation date.

b.         On the first day of each quarter of any calendar year, the Commission shall bill the employer for an amount necessary to bring its account to the required minimum balance, and the amount so billed is due no later than 25 days after the bill is mailed.

(3)        If any electing organization shall fail to make any quarterly payment when due:

a.         The Commission may draw the full amount of the letter of credit for application to the employer's account;

b.         The organization's required minimum balance shall immediately and without notice become the greater of:

1.         A sum equal to its current minimum balance plus the full amount of the current letter of credit; or

2.         A sum equal to five tenths of one percent (.5%) of its total taxable payroll. Any amount necessary, after the application of any funds drawn from the letter of credit, to bring the employer's account to such balance shall be payable upon demand.

c.         If, after demand, the organization shall fail to pay any sums required under paragraph b. above, the Commission may revoke the organization's election for special reimbursement and any difference between the employer's account balance and one percent (1%) of its total taxable payroll shall become immediately due and payable.

d.         The Commission may, in addition, exercise any of the powers granted to it in G.S. 96‑10 to collect any amount due.

e.         Pursuant to such regulations as the Commission may adopt, the Commission shall afford any organization affected by this paragraph a hearing to determine if any increase in the organization's minimum required balance should be reduced, in whole or in part, or if any revocation of a special reimbursement election should be rescinded. If the Commission, in its sole discretion, is satisfied that the conditions giving rise to the increase or revocation have been corrected, it may reduce such increase or rescind such revocation provided that it may require as a condition of such reduction or recision a new letter of credit up to three times the amount normally required.

f.          When used in the subsection, "total taxable payroll" means the highest total taxable payroll during the three most recent, completed calendar years.

(i)         Indian Tribes.  Benefits paid to employees of Indian tribe employing units shall be financed in accordance with the provisions of this subsection. For the purposes of this subsection, an "Indian tribe employing unit" is an Indian tribe, a subdivision or subsidiary of an Indian tribe, or a business enterprise wholly owned by an Indian tribe.

(1)        Election. 

a.         An Indian tribe employing unit shall pay contributions under the provisions of this Chapter, unless it elects in accordance with this subsection to pay the Commission for the Unemployment Insurance Fund an amount equal to the amount of benefits paid that is attributable to service in the employ of the unit, to individuals for weeks of unemployment that begin within a benefit year established during the effective period of the election.

b.         An Indian tribe employing unit may elect to become liable for payments in lieu of contributions for a period of not less than three calendar years by filing a written notice of its election with the Commission at least 30 days before the January 1 effective date of the election.

c.         An Indian tribe employing unit that makes an election in accordance with this subsection will continue after the end of the three calendar years to be liable for payments in lieu of contributions until it files with the Commission a written notice terminating its election at least 30 days before the January 1 effective date of the termination.

d.         The account of an Indian tribe employing unit that has been paying contributions under this Chapter for a period of at least three consecutive calendar years and that elects to change to a reimbursement basis shall be closed and shall not be used in any future computation of the unit's contribution rate in any manner.

e.         The Commission, in accordance with regulations it adopts, shall notify each Indian tribe employing unit of any determination of the effective date of any election it makes and of any termination of the election. These determinations shall be subject to reconsideration, appeal, and review.

(2)        Procedure.  Indian tribe employing units' payments by reimbursement in lieu of contributions shall be made and processed as provided in this subdivision.

a.         Quarterly contributions and wage reports and advance payments shall be submitted to the Commission quarterly under the same conditions and requirements of G.S. 96‑9 and G.S. 96‑10, except that the amount of advance payments shall be computed as one percent (1%) of taxable wages and entered on the reports, and except that the wage base shall be the same as that provided for in G.S. 96‑9(a)(5). Collection of these advance payments shall be made as provided for the collection of contributions in G.S. 96‑10.

Any Indian tribe employing unit paying by reimbursement having been, prior to July 1, under the reimbursement method of payment for the preceding calendar year, shall continue to file quarterly reports but shall make no payments with those reports.

b.         The Commission shall establish a separate account for each Indian tribe employing unit paying by reimbursement. The account shall be credited and maintained as provided in G.S. 96‑9(c)(1), except that advance payments shall be credited in full, and voluntary contributions are not applicable.

c.         Benefits paid shall be allocated to the employer's account in accordance with G.S. 96‑9(c)(2)a. but charged to the account without the application of any multiplier, and no benefits shall be noncharged except amounts of benefits paid through error.

d.         As of July 31 of each year, and prior to January 1 of the succeeding year, the Commission shall determine the balance of each Indian tribe employing unit's account and shall furnish the unit with a statement of all charges and credits to the account.

If the balance in the account does not equal one percent (1%) of taxable wages, the Indian tribe employing unit must, upon notice and demand for payment mailed to its last known address, pay into the account an amount that will bring the balance to one percent (1%) of taxable wages. This amount becomes due on or before the 25th day after the notice and demand for payment is mailed. Any amount unpaid on the due date shall be collected in the same manner, including interest, as prescribed in G.S. 96‑10.

If there is a debit balance in the account, the Indian tribe employing unit must, upon notice and demand for payment mailed to its last known address, pay into the account an amount necessary to bring the account to one percent (1%) of taxable wages. This amount becomes due on or before the 25th day after the notice and demand for payment is mailed. Any amount unpaid on the due date shall be collected in the same manner, including interest, as prescribed in G.S. 96‑10.

e.         Notices to Indian tribe employing units of payment and reporting delinquency must include information that failure to make full payment within the time prescribed will cause the unit to become liable for contributions under subsection (a) of this section, will cause the unit to lose the option of making payment by reimbursement in lieu of contributions, and could cause the unit to lose coverage under this Chapter for services performed for the unit.

(3)        Forfeiture of option.  If an Indian tribe employing unit fails to make payments, including interest and penalties, required under this subsection within 90 days after receipt of the bill, the unit loses the option to make payments by reimbursement in lieu of contributions for the following calendar year unless payment in full is made before contribution rates for the following calendar year are computed. An Indian tribe that has lost the option to make payments by reimbursement in lieu of contributions for a calendar year regains that option for the following calendar year if it makes all contributions timely during the year for which the option was lost, and no payments, penalties, or interest remain outstanding.

(4)        Forfeiture of coverage.  If an Indian tribe employing unit fails to make payments, including interest and penalties, required under this subsection after all collection activities considered necessary by the Commission have been exhausted, services performed for that employing unit are no longer treated as "employment" for the purpose of coverage under this Chapter. An Indian tribe employing unit that has lost coverage regains coverage under this Chapter for services performed for the employing unit if the Commission determines that all contributions, payments in lieu of contributions, penalties, and interest have been paid.

The Commission shall notify the Internal Revenue Service and the United States Department of Labor of any termination or reinstatement of coverage pursuant to this subdivision.

(5)        Extended benefits.  Extended benefits paid that are attributable to service in the employ of an Indian tribe employing unit and not reimbursed by the federal government shall be financed in their entirety by the Indian tribe employing unit.  (Sess. 1936, c. 1, s. 7; 1939, c. 27, s. 6; 1941, c. 108, ss. 6, 8; c. 320; 1943, c. 377, ss. 11‑14; 1945, c. 522, ss. 11‑16; 1947, c. 326, ss. 13‑15, 17; c. 881, s. 3; 1949, c. 424, ss. 9‑13; c. 969; 1951, c. 322, s. 2; c. 332, ss. 4‑7; 1953, c. 401, ss. 12‑14; 1955, c. 385, ss. 5, 6; 1957, c. 1059, ss. 5‑11; 1959, c. 362, ss. 7, 8; 1965, c. 795, ss. 6‑10; 1969, c. 575, ss. 7, 8; 1971, c. 673, ss. 14‑20; 1973, c. 172, ss. 2, 3; c. 740, s. 1; 1977, c. 727, ss. 37‑49; 1979, c. 660, ss. 13‑15; 1981, c. 160, ss. 13‑15; c. 534; 1983, c. 585, ss. 1‑11; 1985, c. 552, ss. 5‑7, 13; 1987, c. 17, ss. 3‑7; c. 197; 1987 (Reg. Sess., 1988), c. 999, ss. 2, 3; 1989, c. 583, ss. 4, 6; c. 770, s. 20; 1991, c. 276, s. 1; c. 421, s. 1; c. 458, ss. 2, 3; 1991, Ex. Sess., c. 6, s. 2; 1993, c. 85, s. 1; c. 424, s. 1; 1994, Ex. Sess., c. 10, ss. 1‑3; 1995, c. 4, ss. 1‑3; c. 463, ss. 1‑3; 1996, 1st Ex. Sess., c. 1; 1997‑398, s. 4; 1999‑196, s. 3; 1999‑321, ss. 1, 3‑6; 1999‑340, ss. 1‑3; 1999‑421, s. 1; 2000‑140, s. 87; 2001‑184, ss. 4, 5, 6; 2001‑207, s. 1; 2001‑251, ss. 2, 5; 2001‑414, s. 40; 2001‑424, ss. 30.5(f), 30.5(g), 30.5(h), 30.5(i), 30.5(j); 2001‑513, s. 7; 2003‑67, s. 1; 2003‑220, ss. 2, 4; 2003‑405, s. 1; 2004‑124, s. 13.7B(a); 2004‑170, s. 3(a); 2005‑276, s. 6.37(j); 2005‑410, ss. 2, 3, 5; 2006‑251, s. 1; 2008‑157, ss. 1, 2.)



§ 96-10. Collection of contributions.

§ 96‑10.  Collection of contributions.

(a)        Interest on Past‑Due Contributions.  Contributions unpaid on the date on which they are due and payable, as prescribed by the Commission, shall bear interest at the rate set under G.S. 105‑241.21 per month from and after that date until payment plus accrued interest is received by the Commission. An additional penalty in the amount of ten percent (10%) of the taxes due shall be added. The clear proceeds of any civil penalties levied pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. Interest collected pursuant to this subsection shall be paid into the Special Employment Security Administration Fund. If any employer, in good faith, pays contributions to another state or to the United States under the Federal Unemployment Tax Act, prior to a determination of liability by this Commission, and the contributions were legally payable to this State, the contributions, when paid to this State, shall be deemed to have been paid by the due date under the law of this State if they were paid by the due date of the other state or the United States.

(b)        Collection. 

(1)        If, after due notice, any employer defaults in any payment of contributions or interest thereon, the amount due shall be collected by civil action in the name of the Commission, and the employer adjudged in default shall pay the costs of such action. Civil actions brought under this section to collect contributions or interest thereon from an employer shall be heard by the court at the earliest possible date, and shall be entitled to preference upon the calendar of the court over all other civil actions, except petitions for judicial review under this Chapter and cases arising under the Workers' Compensation Law of this State; or, if any contribution imposed by this Chapter, or any portion thereof, and/or penalties duly provided for the nonpayment thereof shall not be paid within 30 days after the same become due and payable, and after due notice and reasonable opportunity for hearing, the Commission, under the hand of its chairman, may certify the same to the clerk of the superior court of the county in which the delinquent resides or has property, and additional copies of said certificate for each county in which the Commission has reason to believe the delinquent has property located. If the amount of a delinquency is less than fifty dollars ($50.00), the Commission may not certify the amount to the clerk of court until a field tax auditor or another representative of the Commission personally contacts, or unsuccessfully attempts to personally contact, the delinquent and collect the amount due. A certificate or a copy of a certificate forwarded to the clerk of the superior court shall immediately be docketed and indexed on the cross index of judgments, and from the date of such docketing shall constitute a preferred lien upon any property which said delinquent may own in said county, with the same force and effect as a judgment rendered by the superior court. The Commission shall forward a copy of said certificate to the sheriff or sheriffs of such county or counties, or to a duly authorized agent of the Commission, and when so forwarded and in the hands of such sheriff or agent of the Commission, shall have all the force and effect of an execution issued to such sheriff or agent of the Commission by the clerk of the superior court upon a judgment of the superior court duly docketed in said county. Provided, however, the Commission may in its discretion withhold the issuance of said certificate or execution to the sheriff or agent of the Commission for a period not exceeding 180 days from the date upon which the original certificate is certified to the clerk of superior court. The Commission is further authorized and empowered to issue alias copies of said certificate or execution to the sheriff or sheriffs of such county or counties, or to a duly authorized agent of the Commission in all cases in which the sheriff or duly authorized agent has returned an execution or certificate unsatisfied; when so issued and in the hands of the sheriff or duly authorized agent of the Commission, such alias shall have all the force and effect of an alias execution issued to such sheriff or duly authorized agent of the Commission by the clerk of the superior court upon a judgment of the superior court duly docketed in said county. Provided, however, that notwithstanding any provision of this subsection, upon filing one written notice with the Commission, the sheriff of any county shall have the sole and exclusive right to serve all executions and make all collections mentioned in this subsection and in such case no agent of the Commission shall have the authority to serve any executions or make any collections therein in such county. A return of such execution, or alias execution, shall be made to the Commission, together with all moneys collected thereunder, and when such order, execution, or alias is referred to the agent of the Commission for service the said agent of the Commission shall be vested with all the powers of the sheriff to the extent of serving such order, execution or alias and levying or collecting thereunder. The agent of the Commission to whom such order or execution is referred shall give a bond not to exceed three thousand dollars ($3,000) approved by the Commission for the faithful performance of such duties. The liability of said agent shall be in the same manner and to the same extent as is now imposed on sheriffs in the service of executions. If any sheriff of this State or any agent of the Commission who is charged with the duty of serving executions shall willfully fail, refuse, or neglect to execute any order directed to him by the said Commission and within the time provided by law, the official bond of such sheriff or of such agent of the Commission shall be liable for the contributions, penalty, interest, and costs due by the employer.

(2)        Any representative of the Employment Security Commission may examine and copy the county tax listings, detailed inventories, statements of assets or similar information required under General Statutes, Chapter 105, to be filed with the tax supervisor of any county in this State by any person, firm, partnership, or corporation, domestic or foreign, engaged in operating any business enterprise in such county. Any such information obtained by an agent or employee of the Commission shall not be divulged, published, or open to public inspection other than to the Commission's employees in the performance of their public duties. Any employee or member of the Commission who violates any provision of this section shall be fined not less than twenty dollars ($20.00), nor more than two hundred dollars ($200.00), or imprisoned for not longer than 90 days, or both.

(3)        When the Commission furnishes the clerk of superior court of any county in this State a written statement or certificate to the effect that any judgment docketed by the Commission against any firm or individual has been satisfied and paid in full, and said statement or certificate is signed by the chairman of the Commission and attested by its secretary, with the seal of the Commission affixed, it shall be the duty of the clerk of superior court to file said certificate and enter a notation thereof on the margin of the judgment docket to the effect that said judgment has been paid and satisfied in full, and is in consequence canceled of record. Such cancellation shall have the full force and effect of a cancellation entered by an attorney of record for the Commission. It shall also be the duty of such clerk, when any such certificate is furnished him by the Commission showing that a judgment has been paid in part, to make a notation on the margin of the judgment docket showing the amount of such payment so certified and to file said certificate. This paragraph shall apply to judgments already docketed, as well as to the future judgments docketed by the Commission. For the filing of said statement or certificate and making new notations on the record, the clerk of superior court shall be paid a fee of fifty cents (50¢) by the Commission.

(c)        Priorities under Legal Dissolution or Distributions.  In the event of any distribution of an employer's assets pursuant to an order of any court under the laws of this State, including any receivership, assignment for benefit of creditors, adjudicated insolvency, composition, or similar proceeding, contributions then or thereafter due shall be paid in full prior to all other claims except taxes, and claims for remuneration of not more than two hundred and fifty dollars ($250.00) to each claimant, earned within six months of the commencement of the proceeding. In the event of an employer's adjudication in bankruptcy, judicially confirmed extension proposal, or composition, under the Federal Bankruptcy Act of 1898, as amended, contributions then or thereafter due shall be entitled to such priority as is provided in section 64(a) of that act (U.S.C., Title 11, section 104(a)), as amended.

A receiver of any covered employer placed into an operating receivership pursuant to an order of any court of this State shall pay to the Commission any contributions, penalties or interest then due out of moneys or assets on hand or coming into his possession before any such moneys or assets may be used in any manner to continue the operation of the business of the employer while it is in receivership.

(d)        Collections of Contributions upon Transfer or Cessation of Business.  The contribution or tax imposed by G.S. 96‑9, and subsections thereunder, of this Chapter shall be a lien upon the assets of the business of any employer subject to the provisions hereof who shall lease, transfer or sell out his business, or shall cease to do business and such employer shall be required, by the next reporting date as prescribed by the Commission, to file with the Commission all reports and pay all contributions due with respect to wages payable for employment up to the date of such lease, transfer, sale or cessation of the business and such employer's successor in business shall be required to withhold sufficient of the purchase money to cover the amount of said contributions due and unpaid until such time as the former owner or employer shall produce a receipt from the Commission showing that the contributions have been paid, or a certificate that no contributions are due. If the purchaser of a business or a successor of such employer shall fail to withhold purchase money or any money due to such employer in consideration of a lease or other transfer and the contributions shall be due and unpaid after the next reporting date, as above set forth, such successor shall be personally liable to the extent of the assets of the business so acquired for the payment of the contributions accrued and unpaid on account of the operation of the business by the former owner or employer.

(e)        Refunds.  If not later than five years from the last day of the calendar year with respect to which a payment of any contributions or interest thereon was made, or one year from the date on which such payment was made, whichever shall be the later, an employer or employing unit who has paid such contributions or interest thereon shall make application for an adjustment thereof in connection with subsequent contribution payments, or for a refund, and the Commission shall determine that such contributions or any portion thereof was erroneously collected, the Commission shall allow such employer or employing unit to make an adjustment thereof, without interest, in connection with subsequent contribution payments by him, or if such an adjustment cannot be made in the next succeeding calendar quarter after such application for such refund is received, a cash refund may be made, without interest, from the fund: Provided, that any interest refunded under this subsection, which has been paid into the Special Employment Security Administration Fund established pursuant to G.S. 96‑5(c), shall be paid out of such fund. For like cause and within the same period, adjustment or refund may be so made on the Commission's own initiative. Provided further, that nothing in this section or in any other section of this Chapter shall be construed as permitting the refund of moneys due and payable under the law and regulations in effect at the time such moneys were paid. In any case, where the Commission finds that any employing unit has erroneously paid to this State contributions or interest upon wages earned by individuals in employment in another state, refund or adjustment thereof shall be made, without interest, irrespective of any other provisions of this subsection, upon satisfactory proof to the Commission that such other state has determined the employing unit liable under its law for such contributions or interest.

(f)         No injunction shall be granted by any court or judge to restrain the collection of any tax or contribution or any part thereof levied under the provisions of this Chapter nor to restrain the sale of any property under writ of execution, judgment, decree or order of court for the nonpayment thereof. Whenever any employer, person, firm or corporation against whom taxes or contributions provided for in this Chapter have been assessed, shall claim to have a valid defense to the enforcement of the tax or contribution so assessed or charged, such employer, person, firm or corporation shall pay the tax or contribution so assessed to the Commission; but if at the time of such payment he shall notify the Commission in writing that the same is paid under protest, such payment shall be without prejudice to any defenses or rights he may have in the premises, and he may, at any time within 30 days after such payment, demand the same in writing from the Commission; and if the same shall not be refunded within 90 days thereafter, he may sue the Commission for the amount so demanded; such suit against the Employment Security Commission of North Carolina must be brought in the Superior Court of Wake County, or in the county in which the taxpayer resides, or in the county where the taxpayer conducts his principal place of business; and if, upon the trial it shall be determined that such tax or contribution or any part thereof was for any reason invalid, excessive or contrary to the provisions of this Chapter, the amount paid shall be refunded by the Commission accordingly. The remedy provided by this subsection shall be deemed to be cumulative and in addition to such other remedies as are provided by other subsections of this Chapter. No suit, action or proceeding for refund or to recover contributions or payroll taxes paid under protest according to the provisions of this subsection shall be maintained unless such suit, action or proceeding is commenced within one year after the expiration of the 90 days mentioned in this subsection, or within one year from the date of the refusal of said Commission to make refund should such refusal be made before the expiration of said 90 days above mentioned. The one‑year limitation here imposed shall not be retroactive in its effect, shall not apply to pending litigation nor shall the same be construed as repealing, abridging or extending any other limitation or condition imposed by this Chapter.

(g)        Upon the motion of the Commission, any employer refusing to submit any report required under this Chapter, after 10 days' written notice sent by the Commission by registered or certified mail to the employer's last known address, may be enjoined by any court of competent jurisdiction from hiring and continuing in employment any employees until such report is properly submitted. When an execution has been returned to the Commission unsatisfied, and the employer, after 10 days' written notice sent by the Commission by registered mail to the employer's last known address, refuses to pay the contributions covered by the execution, such employer shall upon the motion of the Commission be enjoined by any court of competent jurisdiction from hiring and continuing in employment any employees until such contributions have been paid.

An employer who fails to file a report within the required time shall be assessed a late filing penalty of five percent (5%) of the amount of contributions due with the report for each month or fraction of a month the failure continues. The penalty may not exceed twenty‑five percent (25%) of the amount of contributions due. An employer who fails to file a report within the required time but owes no contributions shall not be assessed a penalty unless the employer's failure to file continues for more than 30 days.

(h)        When any uncertified check is tendered in payment of any contributions to the Commission and such check shall have been returned unpaid on account of insufficient funds of the drawer of said check in the bank upon which same is drawn, a penalty shall be payable to the Commission, equal to ten percent (10%) of the amount of said check, and in no case shall such penalty be less than one dollar ($1.00) nor more than two hundred dollars ($200.00).

(i)         Except as otherwise provided in this subsection, no suit or proceedings for the collection of unpaid contributions may be begun under this Chapter after five years from the date on which the contributions become due, and no suit or proceeding for the purpose of establishing liability and/or status may be begun with respect to any period occurring more than five years prior to the first day of January of the year within which the suit or proceeding is instituted. This subsection shall not apply in any case of willful attempt in any manner to defeat or evade the payment of any contributions becoming due under this Chapter. A proceeding shall be deemed to have been instituted or begun upon the date of issuance of an order by the chairman of the Commission directing a hearing to be held to determine liability or nonliability, and/or status under this Chapter of an employing unit, or upon the date notice and demand for payment is mailed by certified mail to the last known address of the employing unit. The order shall be deemed to have been issued on the date the order is mailed by certified mail to the last known address of the employing unit. The running of the period of limitations provided in this subsection for the making of assessments or collection shall, in a case under Title II of the United States Code, be suspended for the period during which the Commission is prohibited by reason of the case from making the assessment or collection and for a period of one year after the prohibition is removed.

(j)         Waiver of Interest and Penalties.  The Commission may, for good cause shown, reduce or waive any interest assessed on unpaid contributions under this section. The Commission may reduce or waive any penalty provided in G.S. 96‑10(a) or G.S. 96‑10(g). The late filing penalty under G.S. 96‑10(g) shall be waived when the mailed report bears a postmark that discloses that it was mailed by midnight of the due date but was addressed or delivered to the wrong State or federal agency. The late payment penalty and the late filing penalty imposed by G.S. 96‑10(a) and G.S. 96‑10(g) shall be waived where the delay was caused by any of the following:

(1)        The death or serious illness of the employer or a member of his immediate family, or by the death or serious illness of the person in the employer's organization responsible for the preparation and filing of the report;

(2)        Destruction of the employer's place of business or business records by fire or other casualty;

(3)        Failure of the Commission to furnish proper forms upon timely application by the employer, by reason of which failure the employer was unable to execute and file the report on or before the due date;

(4)        The inability of the employer or the person in the employer's organization responsible for the preparation and filing of reports to obtain an interview with a representative of the Commission upon a personal visit to the central office or any local office for the purpose of securing information or aid in the proper preparation of the report, which personal interview was attempted to be had within the time during which the report could have been executed and filed as required by law had the information at the time been obtained;

(5)        The entrance of one or more of the owners, officers, partners, or the majority stockholder into the Armed Forces of the United States, or any of its allies, or the United Nations, provided that the entrance was unexpected and is not the annual two weeks training for reserves; and

(6)        Other circumstances where, in the opinion of the Chairman, the Assistant Administrator, or their designees, the imposition of penalties would be inequitable.

In the waiver of any penalty, the burden shall be upon the employer to establish to the satisfaction of the Chairman, the Assistant Administrator, or their designees, that the delinquency for which the penalty was imposed was due to any of the foregoing facts or circumstances.

The waiver or reduction of interest or a penalty under this subsection shall be valid and binding upon the Commission. The reason for any reduction or waiver shall be made a part of the permanent records of the employing unit to which it applies. (Ex. Sess. 1936, c. 1, s. 14; 1939, c. 27, ss. 9, 10; 1941, c. 108, ss. 14‑16; 1943, c. 377, ss. 24‑28; 1945, c. 221, s. 1; c. 288, s. 1; c. 522, ss. 17‑20; 1947, c. 326, ss. 18‑20; c. 598, s. 9; 1949, c. 424, ss. 14‑16; 1951, c. 332, ss. 8, 20; 1953, c. 401, s. 15; 1959, c. 362, s. 9; 1965, c. 795, s. 11; 1971, c. 673, s. 21; 1973, c. 108, s. 43; c. 172, s. 4; 1977, c. 727, s. 50; 1979, c. 660, s. 16; 1981, c. 160, s. 16; 1989, c. 770, s. 21; 1991, c. 422, s. 1; 1995, c. 463, ss. 4‑6; 1997‑398, ss. 1‑3; 2001‑207, ss. 2, 3; 2005‑276, s. 6.37(k); 2007‑491, s. 44(1)a.)



§ 96-11. Period, election, and termination of employer's coverage.

§ 96‑11.  Period, election, and termination of employer's coverage.

(a)        Any employing unit which is or becomes an employer subject to this Chapter within any calendar year shall be subject to this Chapter during the whole of such calendar year except as otherwise provided in G.S. 96‑8(5)b; provided, however, that on and after July 1, 1939, this section shall not be construed to apply to any part of the business of an employer as may come within the terms of section one (a) of the Federal Railroad Unemployment Insurance Act.

(b)        Prior to January 1, 1972, and except as otherwise provided in subsections (a), (c), and (d) of this section, an employing unit shall cease to be an employer subject to this Chapter only as of the first day of January of any calendar year, if it files with the Commission prior to the first day of March of such calendar year a written application for termination of coverage and the Commission finds that there were no 20 different weeks in the preceding calendar year (whether or not such weeks are or were consecutive) within which said employing unit employed four or more individuals in employment (not necessarily simultaneously and irrespective of whether the same individuals were employed in each such week); provided that on and after January 1, 1972, except as otherwise provided in subsections (a), (c), and (d) of this section, an employing unit shall cease to be an employer subject to this Chapter only as of the first day of January in any calendar year, if it files with the Commission prior to the first day of March of such year a written application for termination of coverage and the Commission finds that there were no 20 different weeks within the preceding calendar year (whether or not such weeks are or were consecutive) within which said employing unit employed one or more individuals in employment (not necessarily simultaneously and irrespective of whether the same individual was employed in each such week), and the Commission finds that there was no calendar quarter within the preceding calendar year in which the total wages of its employees were one thousand five hundred dollars ($1,500) or more.  Any employing unit, as defined in G.S. 96‑8(5)n, shall cease to be an employer only if it files with the Commission by the first day of March of any calendar year an application for termination of coverage, and the Commission finds that there were no 20 different weeks within the preceding calendar year in which such employing unit had at least 10 individuals in employment, and that there was no calendar quarter within the preceding calendar year in which such employing unit paid twenty thousand dollars ($20,000) or more in wages for services in employment.  Any employing unit, as defined in G.S. 96‑8(5)o, shall cease to be an employer if it files with the Commission by the first day of March of any calendar year an application for termination of coverage and the Commission finds that there was no calendar quarter within the preceding calendar year in which such employing unit paid one thousand dollars ($1,000) or more in wages for services in employment.  Provided further, except as otherwise provided in subsections (a), (c), and (d) of this section on and after January 1, 1974, an "employer" as the term is used in G.S. 96‑8(5)k shall cease to be an employer subject to this Chapter only as of the first day of January in any calendar year, if it files with the Commission prior to the first day of March of such year a written application for termination of coverage and the Commission finds that there were no 20 different weeks within the preceding calendar year (whether or not such weeks are or were consecutive) within which said employing unit employed four or more individuals in employment (not necessarily simultaneously and irrespective of whether the same individuals were employed in each such week).  For the purpose of this subsection, the two or more employing units mentioned in paragraphs b or c of G.S. 96‑8, subdivision (5) shall be treated as a single employing unit: Provided, however, that any employer, as the term is used in G.S. 96‑8(5)k, whose liability covers a period of more than two years when first discovered by the Commission, upon filing a written application for termination within 90 days after notification of his liability by the Commission, may be terminated as an employer effective January 1; and for any subsequent year if the Commission finds there were no 20 different weeks within the preceding calendar year (whether or not such weeks are or were consecutive) within which said employing unit employed four or more individuals in employment (not necessarily simultaneously and irrespective of whether the same individuals were employed in each such week).  Provided further, any other employer whose liability covers a period of more than two years when first discovered by the Commission, upon filing a written application for termination within 90 days after notification of his liability by the Commission may be terminated as an employer effective January 1, and for any subsequent years if the Commission finds that prior to January 1, 1972, there were no 20 different weeks within the preceding calendar year (whether or not such weeks are or were consecutive) within which said employing unit employed four or more individuals in employment (not necessarily simultaneously and irrespective of whether the same individuals were employed in each such week); and with respect to 1972 and subsequent years, if the Commission finds that there were no 20 different weeks within the preceding calendar year (whether or not such weeks are or were consecutive) within which said employing unit employed one or more individuals in employment (not necessarily simultaneously and irrespective of whether the same individual was employed in each such week), and the Commission finds that there was no calendar quarter within the preceding calendar year in which the total wages of its employees were one thousand five hundred dollars ($1,500) or more.  In such cases, a protest of liability shall be considered as an application for termination within the meaning of this provision where the decision with respect to such protest has not become final; provided further, this provision shall not apply in any case of willful attempt in any manner to defeat or evade the payment of contributions becoming due under this Chapter.

(c)        (1)        An employing unit, not otherwise subject to this Chapter, which files with the Commission its written election to become an employer subject hereto for not less than two calendar years shall, with the written approval of such election by the Commission, become an employer subject hereto to the same extent as all other employers, as of the date stated in such approval, and shall cease to be subject hereto as of January 1 of any calendar year subsequent to such two calendar years only if, prior to the first day of March following such first day of January, it has filed with the Commission a written notice to that effect, provided such employing unit may be terminated by the Commission as provided under the provisions of subdivision (3) [(4)] of this subsection.

(2)        Any employing unit for which services that do not constitute employment as defined in this Chapter are performed may file with the Commission a written election that all such services performed by individuals in its employ, in one or more distinct establishments or places of business, shall be deemed to constitute employment for all the purposes of this Chapter for not less than two calendar years.  Upon the written approval of such election by the Commission such services shall be deemed to constitute employment subject to this Chapter from and after the date stated in such approval.  Such services shall cease to be deemed employment, subject hereto as of January one of any calendar year subsequent to such two calendar years only if, prior to the first day of March following such first day of January, such employing unit has filed with the Commission a written notice to that effect, provided such employing unit may be terminated by the Commission as provided under the provisions of subdivision (3) [(4)] of this subsection.

(3)        a.         On and after January 1, 1972, through December 31, 1977, any political subdivision of this State may elect, for a period of not less than two calendar years, to cover under this Chapter service performed by employees in all of the hospitals and institutions of higher education, as defined in G.S. 96‑8(5)l, operated by such political subdivisions.  Any election is to be made by filing with the Commission a notice of such election at least 30 days prior to January 1, the effective date of such election.  Any political subdivision electing coverage under this subsection shall make payments in lieu of contributions with respect to benefits attributable to such employment as provided with respect to nonprofit organizations in G.S. 96‑9(d).

b.         The provisions in G.S. 96‑13(4) with respect to benefit rights based on service for State and nonprofit institutions of higher education shall be applicable also to service covered by an election under this section.

c.         The amounts required to be paid in lieu of contributions by any political subdivision under this section shall be as provided in G.S. 96‑9(d), with respect to similar payments by nonprofit organizations.

d.         An election under this section may be terminated as of January 1 of any calendar year subsequent to such two calendar years only if 30 days prior to such January 1, such employer has filed with the Commission a written notice to that effect.

(4)        On and after July 1, 1965, the Commission on its own motion and in its discretion, upon 30 days' written notice mailed to the last known address of such employer, may terminate coverage of any employer which has become subject to this Chapter solely by electing coverage under the provisions of this subsection.

(d)        Except as provided in G.S. 96‑9(c)(6), an employer who has not paid any covered wages for a period of two consecutive calendar years shall cease to be an employer subject to this Chapter.  An employer who has not had individuals in employment and who has made due application for exemption from filing contributions and wage reports required under this Chapter and has been so exempted may be terminated from liability upon written application within 120 days after notification of the reactivation of his account.  Such termination shall be effective January 1 of any calendar year only if the Commission finds there were no 20 different weeks within the preceding calendar year, whether or not such weeks are or were consecutive, within which said employer employed one or more individuals in employment (four or more prior to January 1, 1972), not necessarily simultaneously and irrespective of whether the same individuals were employed in each such week, and the Commission finds that there was no calendar quarter within the preceding calendar year in which the total wages of its employees were one thousand five hundred dollars ($1,500) or more, except as otherwise provided.  Provided further, an employer, as the term is used in G.S. 96‑8(5)k, who has not had individuals in employment and who has made due application for exemption from filing contributions and wage reports required under this Chapter and has been so exempted may be terminated from liability upon written application within 120 days after notification of the reactivation of its account.  Such termination shall be effective January 1 of any calendar year only if the Commission finds that there were no 20 different weeks within the preceding calendar year, whether or not such weeks are or were consecutive, within which said employer employed four or more individuals in employment, not necessarily simultaneously and irrespective of whether the same individuals were employed in each such week.  In such cases a protest of liability shall be considered as an application for termination within the meaning of this provision where the decision with respect to such protest has not become final. (Ex. Sess. 1936, c. 1, s. 8; 1939, c. 52, ss. 2, 3; 1941, c. 108, s. 9; 1945, c. 522, ss. 21‑23; 1949, c. 424, ss. 17, 18; c. 522; 1951, c. 332, s. 9; c. 1147; 1953, c. 401, s. 16; 1955, c. 385, s. 10; 1959, c. 362, ss. 10, 11; 1961, c. 454, s. 16; 1965, c. 795, ss. 12‑14; 1971, c. 673, ss. 22‑24; 1973, c. 172, s. 5; 1977, c. 727, s. 51; 1979, c. 660, s. 17; 1985, c. 552, s. 8; 1991, c. 421, s. 2.)



§ 96-12. Benefits.

§ 96‑12.  Benefits.

(a)        Payment of Benefits.  Twenty‑four months after the date when contributions first accrue under this Chapter benefits shall become payable from the fund. All benefits shall be paid through employment offices, in accordance with such regulations as the Commission may prescribe.

(b)      (1)           a.         Repealed by Session Laws 1977, c. 727, s. 52.

b.         An individual who is totally unemployed shall be paid the individual's weekly benefit amount. The weekly benefit amount for an individual is the amount of the high‑quarter wages paid to the individual in the individual's base period, divided by 26 and, if the quotient is not a whole dollar, rounded to the next lower whole dollar. If this amount is less than fifteen dollars ($15.00), the individual is not eligible for benefits.

c.         Repealed by Session Laws 1981, c. 160, s. 17.

(2)        Each August 1, the Commission shall calculate the maximum weekly benefit amount available to an individual. The maximum weekly benefit amount is sixty‑six and two‑thirds percent (66 2/3%) of the average weekly insured wage rounded, if the amount is not a whole dollar, to the next lower whole dollar. The maximum weekly benefit amount set on August 1 of a year applies to an individual whose benefit year begins on or after that date and before August 1 of the following year.

(3)        Repealed by Session Laws 1981, c. 160, s. 18.

(4)        Qualifying Wages for Second Benefit Year.  An individual whose prior benefit year has expired and who files a new benefit claim is not entitled to benefits unless the individual has been paid qualifying wages since the beginning date of the prior benefit year and before the date the new benefit claim was filed equal to at least six times the average weekly insured wage, obtained in accordance with G.S. 96‑8(22), and has been paid wages in at least two quarters of the individual's base period. "Qualifying wages" are wages earned with an employer subject to the provisions of this Chapter or some other state employment security law or in federal service as defined in 5 U.S.C. Chapter 85.

(c)        Partial Weekly Benefit.  An individual who is partially unemployed or part‑totally employed shall be paid a portion of the individual's weekly benefit amount. The portion payable is the difference between the individual's weekly benefit amount and any part of the wages or remuneration that is payable to the individual for a week for which benefits are claimed and that exceeds ten percent (10%) of the individual's average weekly wage in the highest quarter of the individual's base period rounded, if the amount is not a whole dollar, to the next lower whole dollar. Payments received by an individual under a supplemental benefit plan referred to in G.S. 96‑8(13)d. do not affect the computation of the individual's partial weekly benefit.

(d)        Duration of Benefits.  The total benefits paid to an individual shall not be less than the minimum total benefit and shall not exceed the lesser of the maximum total benefit or the individual's total benefit amount. The total benefit amount for an individual is determined by dividing the individual's base‑period wages by the individual's high‑quarter wages, multiplying that quotient by eight and two thirds, rounding the result to the nearest whole number, and then multiplying the resulting amount by the individual's weekly benefit amount. The minimum total benefit for an individual is 13 times the individual's weekly benefit amount. The maximum total benefit for an individual is 26 times the individual's weekly benefit amount, unless the benefits are extended further in accordance with G.S. 96‑12.01. The Commission shall establish and maintain individual wage record accounts for each individual who earns wages in covered employment for as long as the wages would be included in a determination of benefits.

(e)        Recodified as § 96‑12.01 by Session Laws 1997‑456, s. 27.

(f)         Any amount payable under any provision of this Chapter when applicable is subject to the retirement reduction required by G.S. 96‑14(9).

(g)        Income Tax Withholding.  When an individual files a new claim for unemployment compensation, the individual shall be advised in writing at the time of filing that:

(1)        Unemployment compensation is subject to federal and State individual income tax.

(2)        Requirements exist pertaining to estimated tax payments.

(3)        The individual may elect to have federal individual income tax deducted and withheld from the individual's payment of unemployment compensation at the amount specified in section 3402 of the Internal Revenue Code.

(4)        The individual may elect to have State individual income tax deducted and withheld from the individual's payment of unemployment compensation in an amount determined by the individual.

(5)        The individual may change a previously elected withholding status.

The Commission shall follow the procedures specified by the United States Department of Labor, the Internal Revenue Service, and the Department of Revenue pertaining to the deducting and withholding of individual income tax. The amounts deducted and withheld from unemployment compensation shall remain in the Unemployment Insurance Fund until transferred to the appropriate taxing authority as a payment of income tax. If two or more deductions are made from an individual's unemployment compensation payment, then the deductions will be deducted and withheld in accordance with priorities established by the Commission. (Ex. Sess. 1936, c. 1, s. 3; 1937, c. 448, s. 1; 1939, c. 27, ss. 1‑3, 14; c. 141; 1941, c. 108, s. 1; c. 276; 1943, c. 377, ss. 1‑4; 1945, c. 522, ss. 24‑26; 1947, c. 326, s. 21; 1949, c. 424, ss. 19‑21; 1951, c. 332, ss. 10‑12; 1953, c. 401, ss. 17, 18; 1957, c. 1059, ss. 12, 13; c. 1339; 1959, c. 362, ss. 12‑15; 1961, c. 454, ss. 17, 18; 1965, c. 795, ss. 15, 16; 1969, c. 575, s. 9; 1971, c. 673, ss. 25, 26; 1973, c. 1138, ss. 3‑7; 1975, c. 2, ss. 1‑5; 1977, c. 727, s. 52; 1979, c. 660, ss. 18, 19; 1981, c. 160, ss. 17‑23; 1981 (Reg. Sess., 1982), c. 1178, ss. 3‑14; 1983, c. 585, ss. 12‑16; c. 625, ss. 1, 7; 1985, c. 552, s. 9; 1985 (Reg. Sess., 1986), c. 918; 1987, c. 17, s. 8; 1993, c. 122, s. 2; 1993 (Reg. Sess., 1994), c. 680, ss. 1‑3; 1995 (Reg. Sess., 1996), c. 646, s. 25(a); 1997‑456, s. 27; 1999‑340, s. 11; 2001‑414, s. 41.)



§ 96-12.01. Extended benefits.

§ 96‑12.01.  Extended benefits.

(a)        Extended benefits shall be paid under this Chapter as provided in this section.

(a1)      Definitions.  As used in this section, unless the context clearly requires otherwise . 

(1)        "Extended benefit period" means a period which:

a.         Begins the third week after a week for which there is an "on" indicator; and

b.         Ends with either of the following weeks, whichever occurs later:

1.         The third week after the first week for which there is an "off" indicator; or

2.         The 13th consecutive week of such period.

Provided, that no extended benefit period may begin before the 14th week following the end of a prior extended benefit period which was in effect with respect to this State.

(2)        Repealed by Session Laws 1981 (Regular Session, 1982), c. 1178, s. 4.

(3)        Repealed by Session Laws 1982 (Regular Session, 1982), c. 1178, s. 5.

(4)        There is an "on indicator" for this State for a week if the Commission determines, in accordance with the regulations of the United States Secretary of Labor, that for the period consisting of such week and the immediate preceding 12 weeks, the rate of insured unemployment (not seasonally adjusted) under this Chapter:

a.         Equalled or exceeded one hundred twenty percent (120%) of the average of such rates for the corresponding 13‑week period ending in each of the preceding two calendar years, and equalled or exceeded five percent (5%), or

b.         Equalled or exceeded six percent (6%), or

c.         With respect to benefits for weeks of unemployment in North Carolina beginning after May 1, 2002.

1.         The average rate of total unemployment (seasonally adjusted), as determined by the United States Secretary of Labor, for the period consisting of the most recent three months for which data for all states are published before the close of such week equals or exceeds a six and one‑half percent (6.5%), and

2.         The average rate of total unemployment in the State (seasonally adjusted), as determined by the United States Secretary of Labor, for the three‑month period referred to in sub‑subdivision c.1. of this subdivision, equals or exceeds one hundred ten percent (110%) of such average for either or both of the corresponding three‑month periods ending in the two preceding calendar years.

d.         There is a State "off indicator" for a week with respect to sub‑subdivision c. of this subdivision, only if, for the period consisting of such week and the immediately preceding 12 weeks, the option specified in sub‑subdivision c. does not result in an "on indicator".

e.         Total extended benefit amount.

1.         The total extended benefit amount payment to any eligible individual with respect to the applicable benefit year shall be the least of the following amounts:

I.          Fifty percent (50%) of the total amount of regular benefits which were payable to the individual under this Chapter in the individual's applicable benefit year; or

II.         Thirteen times the individual's weekly benefit amount that was payable to the individual under this Chapter for a week of total unemployment in the applicable benefit year.

2.          I.         Effective with respect to weeks beginning in a high unemployment period, sub‑subdivision e.1. of this subdivision shall be applied by substituting:

A.        "Eighty percent (80%)" for "fifty percent (50%)" in sub‑subdivision e.1.I., and

B.         "Twenty" for "thirteen" in sub‑subdivision e.1.II.

II.         For purposes of sub‑subdivision 2.I., the term "high unemployment period" means any period during which an extended benefit period would be in effect if sub‑subdivision c. of this subdivision were applied by substituting "eight percent (8%)" for six and one‑half percent (6.5%)".

(5)        There is an "off indicator" for this State for a week if the Commission determines, in accordance with the regulations of the United States Secretary of Labor, that for the period consisting of such week and the immediately preceding 12 weeks, the rate of insured unemployment (not seasonally adjusted) under this Chapter:

a.         Was less than one hundred twenty percent (120%) of the average of such rates for the corresponding 13‑week period ending in each of the preceding two calendar years, and was less than six percent (6%), or

b.         Was less than five percent (5%).

(6)        "Rate of insured unemployment," for the purposes of subparagraphs (4) and (5) of this subsection, means the percentage derived by dividing

a.         The average weekly number of individuals filing claims for regular compensation in this State for weeks of unemployment with respect to the most recent 13 consecutive‑week period, as determined by the Commission on the basis of its reports to the United States Secretary of Labor, by

b.         The average monthly employment covered under this Chapter for the first four of the most recent six completed calendar quarters ending before the end of such 13‑week period.

(7)        "Regular benefits" means benefits payable to an individual under this Chapter or any other State law (including benefits payable to federal civilian employees and to ex‑servicemen pursuant to 5 U.S.C. Chapter 85) other than extended benefits.

(8)        "Extended benefits" means benefits (including benefits payable to federal civilian employees and to ex‑servicemen pursuant to 5 U.S.C. Chapter 85) payable to an individual under the provisions of this section for weeks of unemployment in his eligibility period.

(9)        "Eligibility period" of an individual means the period consisting of the weeks in his benefit year which begin in an extended benefit period and if his benefit year ends within such extended benefit period, any weeks thereafter which begin in such period.

(10)      "Exhaustee" means an individual who, with respect to any week of unemployment in his eligibility period:

a.         Has received, prior to such week, all of the regular benefits that were available to him under this Chapter or any other State law (including dependents' allowances and benefits payable to federal civilian employees and ex‑servicemen under 5 U.S.C. Chapter 85) in his current benefit year that includes such week;

Provided, that, for the purposes of this subdivision, an individual shall be deemed to have received all of the regular benefits that were available to him although (1) as a result of a pending appeal with respect to wages that were not considered in the original monetary determination in his benefit year, he may subsequently be determined to be entitled to added regular benefits, or (2) he may be entitled to regular benefits with respect to future weeks of unemployment, but such benefits are not payable with respect to such week of unemployment by reason of the provisions in G.S. 96‑16; or

b.         His benefit year having expired prior to such week, has no, or insufficient, wages on the basis of which he could establish a new benefit year that would include such week; and

c.         1.         Has no right to unemployment benefits or allowances, as the case may be, under the Railroad Unemployment Insurance Act, the Trade Expansion Act of 1962, the Automotive Products Trade Act of 1965 and such other federal laws as are specified in regulations issued by the United States Secretary of Labor; and

2.         Has not received and is not seeking unemployment benefits under the unemployment compensation law of Canada; but if he is seeking such benefits and the appropriate agency finally determines that he is not entitled to benefits under such law, he is considered an exhaustee.

(11)      "State law" means the unemployment insurance law of any state approved by the United States Secretary of Labor under section 3304 of the Internal Revenue Code.

(b)        Effect of State Law Provisions Relating to Regular Benefits on Claims for, and for Payment of, Extended Benefits.  Except when the result would be inconsistent with the other provisions of this section and in matters of eligibility determination, as provided in the regulations of the Commission, the provisions of this Chapter which apply to claims for, or the payment of, regular benefits shall apply to claims for, and the payment of, extended benefits.

(c)        Eligibility Requirements for Extended Benefits.  An individual shall be eligible to receive extended benefits with respect to any week of unemployment in his eligibility period only if the Commission finds that with respect to such week:

(1)        He is an "exhaustee" as defined in subsection (a)(10).

(2)        He has satisfied the requirements of this Chapter for the receipt of regular benefits that are applicable to individuals claiming extended benefits, including not being subject to a disqualification for the receipt of benefits. Provided, however, that for purposes of disqualification for extended benefits for weeks of unemployment beginning after March 31, 1981, the term "suitable work" means any work which is within the individual's capabilities to perform if: (i) The gross average weekly remuneration payable for the work exceeds the sum of the individual's weekly extended benefit amount plus the amount, if any, of supplemental unemployment benefits (as defined in section 501(C)(17)(D) of the Internal Revenue Code of 1954) payable to such individual for such week; and (ii) the gross wages payable for the work equal the higher of the minimum wages provided by section 6(a)(1) of the Fair Labor Standards Act of 1938 as amended (without regard to any exemption), or the State minimum wage; and (iii) the work is offered to the individual in writing and is listed with the State employment service; and (iv) the considerations contained in G.S. 96‑14(3) for determining whether or not work is suitable are applied to the extent that they are not inconsistent with the specific requirements of this subdivision; and (v) the individual cannot furnish evidence satisfactory to the Commission that his prospects for obtaining work in his customary occupation within a reasonably short period of time are good, but if the individual submits evidence which the Commission deems satisfactory for this purpose, the determination of whether or not work is suitable with respect to such individual shall be made in accordance with G.S. 96‑14(3) without regard to the definition contained in this subdivision. Provided, further, that no work shall be deemed to be suitable work for an individual which does not accord with the labor standard provisions set forth in this subdivision, but the employment service shall refer any individual claiming extended benefits to any work which is deemed suitable hereunder. Provided, further, that any individual who has been disqualified for voluntarily leaving employment, being discharged for misconduct or substantial fault, or refusing suitable work under G.S. 96‑14 and who has had the disqualification terminated, shall have such disqualification reinstated when claiming extended benefits unless the termination of the disqualification was based upon employment subsequent to the date of the disqualification.

(3)        After March 31, 1981, he has not failed either to apply for or to accept an offer of suitable work, as defined in G.S. 96‑12.01(c)(2), to which he was referred by an employment office of the Commission, and he has furnished the Commission with tangible evidence that he has actively engaged in a systematic and sustained effort to find work. If an individual is found to be ineligible hereunder, he shall be ineligible beginning with the week in which he either failed to apply for or to accept the offer of suitable work or failed to furnish the Commission with tangible evidence that he has actively engaged in a systematic and sustained effort to find work and such individual shall continue to be ineligible for extended benefits until he has been employed in each of four subsequent weeks (whether or not consecutive) and has earned remuneration equal to not less than four times his weekly benefit amount.

(4)        Pursuant to section 202(a)(7) of the Federal‑State Extended Unemployment Compensation Act of 1970 (P.L. 91‑373), as amended by section 202(b)(1) of the Unemployment Compensation Amendments of 1992 (Public Law 102‑318), for any week of unemployment beginning after March 6, 1993, and before January 1, 1995, the individual is an exhaustee as defined by federal law and has satisfied the requirements of this Chapter for the receipt of regular benefits that are applicable to individuals claiming extended benefits, including not being subject to a disqualification for the receipt of benefits. Provided, the terms and conditions of State law that apply to claims for regular compensation and to the payment thereof shall apply to claims for extended benefits and to the payment thereof.

(5)        An individual shall not be eligible for extended compensation unless the individual had 20 weeks of full‑time insured employment, or the equivalent in insured wages, as determined by a calculation of base period wages based upon total hours worked during each quarter of the base period and the hourly wage rate for each quarter of the base period. For the purposes of this paragraph, the equivalent in insured wages shall be earnings covered by the State law for compensation purposes which exceed 40 times the individual's most recent weekly benefit amount or one and one‑half times the individual's insured wages in that calendar quarter of the base period in which the individual's insured wages were the highest.

(d)        Weekly Extended Benefit Amount.  The weekly extended benefit amount payable to an individual for a week of total unemployment in his eligibility period shall be an amount equal to the weekly benefit amount payable to him during his applicable benefit year. For any individual who was paid benefits during the applicable benefit year in accordance with more than one weekly benefit amount, the weekly extended benefit amount shall be the average of such weekly benefit amounts rounded to the nearest lower full dollar amount (if not a full dollar amount). Provided, that for any week during a period in which federal payments to states under Section 204 of the Federal‑State Extended Unemployment Compensation Act of 1970, P.L. 91‑373, are reduced under an order issued under Section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985, P.L. 99‑177, the weekly extended benefit amount payable to an individual for a week of total unemployment in his eligibility period shall be reduced by a percentage equivalent to the percentage of the reduction in the federal payment. The reduced weekly extended benefit amount, if not a full dollar amount, shall be rounded to the nearest lower full dollar amount.

(e)       (1)        Total Extended Benefit Amount.  Except as provided in subdivision (2) hereof, the total extended benefit amount payable to any eligible individual with respect to his applicable benefit year shall be the least of the following amounts:

a.         Fifty percent (50%) of the total amount of regular benefits which were payable to him under this Chapter in his applicable benefit year; or

b.         Thirteen times his weekly benefit amount which was payable to him under this Chapter for a week of total unemployment in the applicable benefit year.

Provided, that during any fiscal year in which federal payments to states under Section 204 of the Federal‑State Extended Unemployment Compensation Act of 1970, P.L. 91‑373, are reduced under an order issued under Section 252 of the Balanced Budget and Emergency Deficit Control Act of 1985, P.L. 99‑177, the total extended benefit amount payable to an individual with respect to his applicable benefit year shall be reduced by an amount equal to the aggregate of the reductions under G.S. 96‑12.01(d) and the weekly amounts paid to the individual.

(2)        Notwithstanding any other provisions of this Chapter, if the benefit year of any individual ends within an extended benefit period, the remaining balance of extended benefits that such individual would, but for this subdivision, be entitled to receive in that extended benefit period, with respect to weeks of unemployment beginning after the end of the benefit year, shall be reduced (but not below zero) by the product of the number of weeks for which the individual received any amounts as trade readjustment allowances within that benefit year, multiplied by the individual's weekly benefit amount for extended benefits.

(f)         Beginning and Termination of Extended Benefit Period. 

(1)        Whenever an extended benefit period is to become effective in this State as a result of an "on" indicator, or an extended benefit period is to be terminated in this State as a result of an "off" indicator, the Commission shall make an appropriate public announcement; and

(2)        Computations required by the provisions of subsection (a)(6) shall be made by the Commission, in accordance with regulations prescribed by the United States Secretary of Labor.

(g)        Prior to January 1, 1978, any extended benefits paid to any claimant under G.S. 96‑12.01 shall not be charged to the account of the base period employer(s) who pay taxes as required by this Chapter. However, fifty percent (50%) of any such benefits paid shall be allocated as provided in G.S. 96‑9(c)(2) a (except that G.S. 96‑9(c)(2) b shall not apply), and the applicable amount shall be charged to the account of the appropriate employer paying on a reimbursement basis in lieu of taxes.

On and after January 1, 1978, the federal portion of any extended benefits shall not be charged to the account of any employer who pays taxes as required by this Chapter but the State portion of such extended benefits shall be:

(1)        Charged to the account of such employer; or

(2)        Not charged to the account of the employer under the provisions of G.S. 96‑9(c)(2).

All state portions of the extended benefits paid shall be charged to the account of governmental entities or other employers not liable for FUTA taxes who are the base period employers.

(h)        Notwithstanding the provisions of G.S. 96‑9(d)(1)a, 96‑9(d)(2)c, 96‑12.01(g), or any other provision of this Chapter, any extended benefits paid which are one hundred percent (100%) federally financed shall not be charged in any percentage to any employer's account.

(i)         For weeks of unemployment beginning on or after June 1, 1981, a claimant who is filing an interstate claim under the interstate benefit payment plan shall be eligible for extended benefits for no more than two weeks when there is an "off indicator" in the state where the claimant files. (Ex. Sess. 1936, c. 1, s. 3; 1937, c. 448, s. 1; 1939, c. 27, ss. 1‑3, 14; c. 141; 1941, c. 108, s. 1; c. 276; 1943, c. 377, ss. 1‑4; 1945, c. 522, ss. 24‑26; 1947, c. 326, s. 21; 1949, c. 424, ss. 19‑21; 1951, c. 332, ss. 10‑12; 1953, c. 401, ss. 17, 18; 1957, c. 1059, ss. 12, 13; c. 1339; 1959, c. 362, ss. 12‑15; 1961, c. 454, ss. 17, 18; 1965, c. 795, ss. 15, 16; 1969, c. 575, s. 9; 1971, c. 673, ss. 25, 26; 1973, c. 1138, ss. 3‑7; 1975, c. 2, ss. 1‑5; 1977, c. 727, s. 52; 1979, c. 660, ss. 18, 19; 1981, c. 160, ss. 17‑23; 1981 (Reg. Sess., 1982), c. 1178, ss. 3‑14; 1983, c. 585, ss. 12‑16; c. 625, ss. 1, 7; 1985, c. 552, s. 9; 1985 (Reg. Sess., 1986), c. 918; 1987, c. 17, s. 8; 1993, c. 122, s. 2; 1993 (Reg. Sess., 1994), c. 680, ss. 1‑3; 1995 (Reg. Sess., 1996), c. 646, s. 25(a); 1997‑456, s. 27; 1999‑340, ss. 4, 5; 2001‑414, ss. 42, 43, 44; 2002‑143, ss. 1, 1.1.)



§ 96-12.1. Extended base period for certain job related injuries.

§ 96‑12.1.  Extended base period for certain job related injuries.

If an individual lacks sufficient base period wages because of a job related injury for which he received workers' compensation, upon written application by the claimant, an extended base period will be substituted for the current base period on a quarter‑by‑quarter basis as needed to establish a valid claim. "Extended base period" means the four quarters prior to the claimant's base period.  These four quarters may be substituted for base period quarters on a quarter‑by‑quarter basis to establish a valid claim regardless of whether the wages have been used to establish a prior claim, except any wages earned that would render the Employment Security Commission of North Carolina out of compliance with applicable federal law will be excluded if used in a prior claim.  Benefits paid on the basis of an extended base period, which would not otherwise be payable, shall be noncharged. (1991, c. 409; 1993, c. 343, s. 6.)



§ 96-13. Benefit eligibility conditions.

§ 96‑13.  Benefit eligibility conditions.

(a)        An unemployed individual shall be eligible to receive benefits with respect to any week only if the Commission finds that ‑

(1)        The individual has registered for work at and thereafter has continued to report at an employment office as directed by the Commission in accordance with such regulations as the Commission may prescribe;

(2)        The individual has made a claim for benefits in accordance with the provisions of G.S. 96‑15(a);

(3)        The individual is able to work, and is available for work: Provided that, unless temporarily excused by Commission regulations, no individual shall be deemed available for work unless he establishes to the satisfaction of the Commission that he is actively seeking work: Provided further, that an individual customarily employed in seasonal employment shall, during the period of nonseasonal operations, show to the satisfaction of the Commission that such individual is actively seeking employment which such individual is qualified to perform by past experience or training during such nonseasonal period: Provided further, however, that no individual shall be considered available for work for any week not to exceed two in any calendar year in which the Commission finds that his unemployment is due to a vacation. In administering this proviso, benefits shall be paid or denied on a payroll‑week basis as established by the employing unit. A week of unemployment due to a vacation as provided herein means any payroll week within which the equivalent of three customary full‑time working days consist of a vacation period. For the purpose of this subdivision, any unemployment which is caused by a vacation period and which occurs in the calendar year following that within which the vacation period begins shall be deemed to have occurred in the calendar year within which such vacation period begins. For purposes of this subdivision, no individual shall be deemed available for work during any week that the individual tests positive for a controlled substance if (i) the test is a controlled substance examination administered under Article 20 of Chapter 95 of the General Statutes, (ii) the test is required as a condition of hire for a job, and (iii) the job would be suitable work for the claimant. The employer shall report to the Commission, in accordance with regulations adopted by the Commission, each claimant that tests positive for a controlled substance under this subdivision. An unemployed individual shall not be disqualified for eligibility for unemployment compensation solely on the basis that the individual is in school.

(4)        No individual shall be deemed able to work under this subsection during any week for which that person is receiving or is applying for benefits under any other State or federal law based on his temporary total or permanent total disability. Provided that if compensation is denied to any individual for any week under the foregoing sentence and such individual is later determined not to be totally disabled, such individual shall be entitled to a retroactive payment of the compensation for each week for which the individual filed a timely claim for compensation and for which the compensation was denied solely by reason of the foregoing sentence.

(5)        The individual has participated in reemployment services, if the Division referred the individual to these services after determining, through use of a worker profiling system, that the individual would likely exhaust regular benefits and would need reemployment services to make a successful transition to new employment, unless the individual establishes justifiable cause for failing to participate in the services.

(6)        Notwithstanding any other provisions of this Chapter, an unemployed individual shall not be ineligible for unemployment compensation benefits under any provision of the Employment Security Law relating to availability for work, active search for work, or refusal to accept work solely because the individual is seeking only part‑time work as defined in G.S. 96‑8(29), provided that a majority of weeks of work in the individual's base period include part‑time work.

(b)        (1)        The payment of benefits to any individual based on services for nonprofit organizations, hospitals, or State hospitals and State institutions of higher education, other institutions of higher education, or secondary schools and subdivisions of secondary schools subject to this Chapter shall be in the same manner and under the same conditions of the laws of this Chapter as applied to individuals whose benefit rights are based on other services subject to this Chapter. Except that with respect to services in the educational institutions listed above:

a.         In an instructional, research, or principal administrative capacity, compensation shall not be payable based on such services for any week commencing during the period between two successive academic years or terms, or, when an agreement provides instead for a similar period between two regular but not successive terms, during that period, to any individual if he performs such services in the first of the academic years or terms and if there is a contract or reasonable assurance that the individual will perform services in any such capacity for any educational institution in the second of the academic years or terms; and,

b.         In any other capacity for an educational institution:

1.         Compensation shall be denied on the basis of such services for any week which commences during a period between two successive academic years or terms if the individual performs such services in the first of the academic years or terms and there is a reasonable assurance that the individual will perform such services in the second of the academic years or terms, except that

2.         If compensation is denied to any individual for any week under subclause 1 and the individual was not offered an opportunity to perform such services for the educational institution for the second of the academic years or terms, the individual shall be entitled to a retroactive payment of the compensation for each week for which the individual filed a timely claim for compensation and for which compensation was denied solely by reason of subclause 1; and,

c.         With respect to any services described in clause a or b, compensation payable on the basis of such services shall be denied to any individual for any week which commences during an established and customary vacation period or holiday recess, and there is a reasonable assurance that such individual will perform such services in the period immediately following the vacation period or holiday recess; and,

d.         With respect to any services described in clause a or b, compensation on the basis of services in any such capacity shall be denied as specified in clauses a, b, and c. to any individual who performed such services in an educational institution while in the employ of an educational service agency, and for this purpose the term "educational service agency" means a governmental agency or governmental entity which is established and operated exclusively for the purpose of providing such services to one or more educational institutions; and,

e.         With respect to any services to which G.S. 96‑13(b)(1) applies, if such services are provided to or on behalf of an educational institution, compensation shall be denied under the same circumstances as described in clauses a through d.

(2)        Repealed by Session Laws 1983, c. 625, s. 5.

(c)        Beginning February 16, 1977, an unemployed individual shall be eligible to receive benefits with respect to any week only if the Commission finds that he has been totally, partially, or part‑totally unemployed for a waiting period of one week with respect to each benefit year. No week shall be counted as a week of unemployment for waiting‑period credit under this provision unless the claimant except for the provisions of this subdivision was otherwise eligible for benefits. As to claims filed on or after September 5, 1999, the waiting period for a benefit year shall not be required of any claimant if all of the following conditions are met:

(1)        The benefits are to be paid for unemployment due directly to a major natural disaster.

(2)        The President of the United States has declared the disaster pursuant to the Disaster Relief Act of 1970, 42 U.S.C.A. 4401, et seq.

(3)        The benefits are to be paid to claimants who would have been eligible for disaster unemployment assistance if they had not been eligible to receive unemployment insurance benefits with respect to that unemployment.

(4)        The claimant files for a waiver of the waiting period week within 30 days after the date of notification or mailing of the notice of the right to have the waiting period week waived. The Employment Security Commission, for good cause shown, may at any time in its discretion, with or without motion or notice, order the period enlarged if the request for an enlargement of time is made before the expiration of the period originally prescribed or as extended by a previous order. After expiration of the specified period, the Employment Security Commission may permit the act to be done where the failure to act was a result of excusable neglect.

The benefits paid as a result of the waiver of the waiting period week shall not be charged to the account or accounts of the base period employer or employers in accordance with G.S. 96‑9(c)(2)d. The Employment Security Commission shall implement regulations prescribing the procedure for the waiver of the waiting period week in accordance with G.S. 96‑4(b).

(c1)      As to claims filed on or after January 29, 2003, the waiting period for a benefit year shall not be required of a claimant if all of the following conditions are met:

(1)        The benefits are to be paid for unemployment due directly to a major industrial disaster that destroys substantially all of the physical facilities of a manufacturing plant.

(2)        The Governor has acknowledged the disaster through the creation of such task forces as are needed to coordinate State assistance to the manufacturer and its employees.

(3)        The Governor has issued an Executive Order directing and authorizing the Employment Security Commission to waive the waiting week for employees of the manufacturer.

(4)        The Employment Security Commission shall implement regulations prescribing the procedure for the waiver of the waiting period week in accordance with G.S. 96‑4(b).

(d)        Benefit entitlement based on services for governmental entities that become subject to Employment Security Commission law effective January 1, 1978, will be administered in the same manner and under the same conditions of the laws of this Chapter as are applicable to individuals whose benefit rights are based on other service subject to this Chapter.

(e)        Benefits shall not be payable to any individual on the basis of any services, substantially all of which consist of participating in sports or athletic events or training or preparing to so participate, for any week which commences during the period between two successive sport seasons (or similar periods) if such individual performs such services in the first of such seasons (or similar periods) and there is a reasonable assurance that such individual will perform such services in the latter of such seasons (or similar periods).

(f)         (1)        Benefits shall not be payable on the basis of services performed by an alien unless such alien is an individual who was lawfully admitted for permanent residence at the time such services were performed, or otherwise was permanently residing in the United States under color of law at the time such services were performed, or was lawfully present for purposes of performing such services (including an alien who is lawfully present in the United States as a result of the application of the provisions of section 203 (a)(7) or section 212 (d)(5) of the Immigration and Nationality Act). Any data or information required of individuals applying for benefits to determine whether benefits are not payable to them because of their alien status shall be uniformly required from all applicants for benefits. In the case of an individual whose application for benefits would otherwise be approved, no determination that compensation to such individual is not payable because of his alien status shall be made except upon a preponderance of the evidence.

(2)        An individual who is not a citizen or national of the United States shall not be deemed available for work under subsection (a)(3) of this section unless the individual is in satisfactory immigration status under the laws administered by the United States Department of Justice, Immigration and Naturalization Service.

(g)        (1)        Except as herein provided, no individual shall be eligible for benefits for any week during any part of which the Commission finds that work was not available to the individual because he had been placed on a bona fide disciplinary suspension by his employer. To be bona fide, a disciplinary suspension must be based on acts or omissions which constitute fault on the part of the employee and are connected with the work but such acts or omissions need not alone be disqualifying under G.S. 96‑14.

(2)        Ineligibility pursuant to the preceding paragraph based on a single disciplinary suspension shall not be imposed for any claims week beginning after the tenth consecutive calendar day of the suspension. If at the time a claim is filed for such a week the individual is still so suspended, the individual shall be deemed to have been discharged from his work because of all the acts or omissions that caused his suspension and the issue of whether that discharge was for disqualifying reasons under G.S. 96‑14 shall then be adjudicated pursuant to G.S. 96‑15.

(3)        Any individual who files a claim for benefits for a week with respect to which he is ineligible under this subsection is deemed to be attached to his employer's payroll and any issue concerning separation from work that may be present under G.S. 96‑14 shall be held in abeyance until such time as a claim is filed for a week to which this subsection does not apply.  (Ex. Sess. 1936, c. 1, s. 4; 1939, c. 27, ss. 4, 5; c. 141; 1941, c. 108, s. 2; 1943, c. 377, s. 5; 1945, c. 522, ss. 27‑28; 1947, c. 326, s. 22; 1949, c. 424, s. 22; 1951, c. 332, s. 13; 1961, c. 454, s. 19; 1965, c. 795, ss. 17, 18; 1969, c. 575, ss. 10, 11; 1971, c. 673, ss. 27, 28; 1973, c. 172, s. 6; 1975, c. 2, s. 6; c. 8, ss. 1, 2; c. 226, ss. 1, 2; 1977, c. 727, s. 53; 1979, c. 660, ss. 20, 21, 29‑31; 1981, c. 160, ss. 24, 25; c. 883; 1983, c. 585, s. 17; c. 625, ss. 2‑5; 1985, c. 53; c. 197, ss. 4, 5; c. 552, ss. 10, 11; c. 616, s. 2; 1989, c. 707, s. 3; c. 770, s. 22; 1991, c. 423, s. 1; 1993 (Reg. Sess., 1994), c. 680, s. 5; 1995, c. 270, s. 1; c. 284, s. 1; 1997‑398, s. 5; 1997‑456, s.27; 1999‑463, Ex. Sess., s. 7; 2003‑1, s. 1; 2003‑220, s. 5; 2005‑410, s. 1; 2009‑301, s. 2.)



§ 96-14. Disqualification for benefits.

§ 96‑14.  Disqualification for benefits.

An individual shall be disqualified for benefits:

(1)        For the duration of his unemployment beginning with the first day of the first week after the disqualifying act occurs with respect to which week an individual files a claim for benefits if it is determined by the Commission that such individual is, at the time such claim is filed, unemployed because he left work without good cause attributable to the employer.

Where an individual is discharged or leaves work due solely to a disability incurred or other health condition, whether or not related to the work, he shall not be disqualified for benefits if the individual shows:

a.         That, at the time of leaving, an adequate disability or health condition of the employee, of a minor child who is in the legally recognized custody of the individual, of an aged or disabled parent of the individual, or of a disabled member of the individual's immediate family, either medically diagnosed or otherwise shown by competent evidence, existed to justify the leaving; and

b.         That, at a reasonable time prior to leaving, the individual gave the employer notice of the disability or health condition.

Where an employee is notified by the employer that such employee will be separated from employment on some future date and the employee leaves work prior to this date because of the impending separation, the employee shall be deemed to have left work voluntarily and the leaving shall be without good cause attributable to the employer. However, if the employee shows to the satisfaction of the Commission that it was impracticable or unduly burdensome for the employee to work until the announced separation date, the permanent disqualification imposed for leaving work without good cause attributable to the employer may be reduced to the greater of four weeks or the period running from the beginning of the week during which the claim for benefits was made until the end of the week of the announced separation date.

An employer's placing an individual on a bona fide disciplinary suspension of 10 or fewer consecutive calendar days shall not constitute good cause for leaving work.

(1a)      Where an individual leaves work, the burden of showing good cause attributable to the employer rests on said individual, and the burden shall not be shifted to the employer.

(1b)      Where an individual leaves work due solely to a unilateral and permanent reduction in work hours of more than twenty percent (20%) of the customary scheduled full‑time work hours in the establishment, plant, or industry in which he was employed, said leaving shall constitute good cause attributable to the employer for leaving work. Provided however that if said reduction is temporary or was occasioned by malfeasance, misfeasance or nonfeasance on the part of the individual, such reduction in work hours shall not constitute good cause attributable to the employer for leaving work.

(1c)      Where an individual leaves work due solely to a unilateral and permanent reduction in his rate of pay of more than fifteen percent (15%), said leaving shall constitute good cause attributable to the employer for leaving work. Provided however that if said reduction is temporary or was occasioned by malfeasance, misfeasance or nonfeasance on the part of the individual, such reduction in pay shall not constitute good cause attributable to the employer for leaving work.

(1d)      For the purposes of this Chapter, any claimant leaving work to accompany the claimant's spouse to a new place of residence where that spouse has secured work in a location that is too far removed for the claimant reasonably to continue his or her work shall constitute good cause for leaving work. Notwithstanding the other provisions of this subdivision, any claimant leaving work to accompany the claimant's spouse to a new place of residence because the spouse has been reassigned from one military assignment to another shall be deemed good cause for leaving work. Benefits paid on the basis of this subdivision shall not be charged to the account of the employer.

(1e)      For the duration of an individual's unemployment, beginning with the first day of the first week after the disqualifying act occurs with respect to which week an individual files a claim for benefits, if it is determined by the Commission that such individual is, at the time such claim is filed, unemployed because the individual, without good cause attributable to the employer and after receiving notice from the employer, refused to return to work for a former employer when recalled within four weeks from a layoff, or when recalled in any week in which the work search requirements under G.S. 96‑13 have been waived. As used in this subsection, the term "layoff" means a temporary separation from work due to no work available for the individual at the time of separation from work and the individual is retained on the employer's payroll and is a continuing employee subject to recall by the employer.

(1f)       For the purposes of this Chapter, any claimant's leaving work, or discharge, if the claimant has been adjudged an aggrieved party as set forth by Chapter 50B of the General Statutes or there is evidence of domestic violence, sexual offense, or stalking, or the claimant has been granted program participant status pursuant to G.S. 15C‑4 as the result of domestic violence committed upon the claimant or upon a minor child with or in the custody of the claimant by a person who has or has had a familial relationship with the claimant or minor child, shall constitute good cause for leaving work. Benefits paid on the basis of this section shall be noncharged. Evidence of domestic violence, sexual offense, or stalking may include: (i) law enforcement, court, or federal agency records or files; (ii) documentation from a domestic violence or sexual assault program if the claimant is alleged to be a victim of domestic violence or sexual assault; or (iii) documentation from a religious, medical, or other professional from whom the claimant has sought assistance in dealing with the alleged domestic violence, sexual abuse, or stalking. This provision is only applicable to the claimant and claimant's spouse, parents, and children under 18 years of age, whether the relationship is a biological, step‑, half‑, or in‑law relationship.

(1g)      For purposes of this Chapter, separation or discharge solely due to an inability to accept work during a particular shift as a result of an undue family hardship shall constitute good cause for leaving work. Benefits paid on the basis of this section shall not be charged to the account of the employer.

(2)        For the duration of the individual's unemployment beginning with the first day of the first week after the disqualifying act occurs with respect to which week an individual files a claim for benefits if it is determined by the Commission that such individual is, at the time such claim is filed, unemployed because he or she was discharged for misconduct connected with the work. Misconduct connected with the work is defined as conduct evincing such willful or wanton disregard of an employer's interest as is found in deliberate violations or disregard of standards of behavior which the employer has the right to expect of an employee, or in carelessness or negligence of such degree or recurrence as to manifest equal culpability, wrongful intent or evil design, or to show an intentional and substantial disregard of the employer's interests or of the employee's duties and obligations to the employer.

"Discharge for misconduct with the work" as used in this section is defined to include but not be limited to separation initiated by an employer for reporting to work significantly impaired by alcohol or illegal drugs; consuming alcohol or illegal drugs on employer's premises; conviction by a court of competent jurisdiction for manufacturing, selling, or distribution of a controlled substance punishable under G.S. 90‑95(a)(1) or G.S. 90‑95(a)(2) while in the employ of said employer. This phrase does not include discharge or employer‑initiated separation of a severely disabled veteran, as defined in G.S. 96‑8, for acts or omissions of the veteran that the Commission determines are attributed to a disability incurred or aggravated in the line of duty during active military service, or to the veteran's absence from work to obtain care and treatment of a disability incurred or aggravated in the line of duty during active military service.

(2a)      For a period of not less than four nor more than 13 weeks beginning with the first day of the first week during which or after the disqualifying act occurs with respect to which week an individual files a claim for benefits if it is determined by the Commission that such individual is, at the time the claim is filed, unemployed because he was discharged for substantial fault on his part connected with his work not rising to the level of misconduct. Substantial fault is defined to include those acts or omissions of employees over which they exercised reasonable control and which violate reasonable requirements of the job but shall not include (1) minor infractions of rules unless such infractions are repeated after a warning was received by the employee, (2) inadvertent mistakes made by the employee, nor (3) failures to perform work because of insufficient skill, ability, or equipment. Upon a finding of discharge under this subsection, the individual shall be disqualified for a period of nine weeks unless, based on findings by the Commission of aggravating or mitigating circumstances, the period of disqualification is lengthened or shortened within the limits set out above. The length of the disqualification so set by the Commission shall not be disturbed by a reviewing court except upon a finding of plain error.

(2b)      For the duration of the individual's unemployment beginning with the first day of the first week during which or after the disqualifying act occurs with respect to which week an individual files a claim for benefits if it is determined by the Commission that the individual is, at the time such claim is filed, unemployed because the individual has been discharged from employment because a license, certificate, permit, bond, or surety that is necessary for the performance of the individual's employment and that the individual is responsible to supply has been revoked, suspended, or otherwise lost to the individual, or the individual's ability to successfully apply or the individual's application therefor has been lost or denied for a cause that was within the individual's power to control, guard against, or prevent. No showing of misconduct connected with the work or substantial fault connected with the work not rising to the level of misconduct shall be required in order for an individual to be disqualified for benefits under this subdivision.

(2c)      Discharge or employer‑initiated separation of a severely disabled veteran, as defined in G.S. 96‑8, for acts or omissions of the veteran that the Commission determines are attributed to a disability incurred or aggravated in the line of duty during active military service, or to the veteran's absence from work to obtain care and treatment of a disability incurred or aggravated in the line of duty during active military service, shall not disqualify the veteran from receiving benefits under the substantial fault provisions of subdivision (2a) of this section for any period of time.

(3)        For the duration of his unemployment beginning with the first day of the first week in which the disqualifying act occurs if it is determined by the Commission that such individual has failed without good cause (i) to apply for available suitable work when so directed by the employment office of the Commission; or (ii) to accept suitable work when offered him; or (iii) to return to his customary self‑employment (if any) when so directed by the Commission. Provided further, an otherwise eligible individual who is attending a vocational school or training program which has been approved by the Commission for such individual shall not be denied benefits because he refuses to apply for or accept suitable work during such period of training.

In determining whether or not any work is suitable for an individual, the Commission shall consider the degree of risk involved to his health, safety, and morals, his physical fitness and prior training, his experience and prior earnings, his length of unemployment and prospects for securing local work in his customary occupation, and the distance of the available work from his residence.

Notwithstanding any other provisions of this Chapter, no work shall be deemed suitable and benefits shall not be denied under this Chapter to any otherwise eligible individual for refusing to accept new work under any of the following conditions:

a.         If the position offered is vacant due directly to a strike, lockout, or other labor dispute;

b.         If the remuneration, hours, or other conditions of the work offered are substantially less favorable to the individual than those prevailing for similar work in the locality;

c.         If as a condition of being employed the individual would be required to join a company union or to resign from or refrain from joining any bona fide labor organization;

d.         If the position offered is full‑time work and the individual meets the part‑time worker requirements of G.S. 96‑13(a)(6).

(4)        For the duration of his unemployment beginning with the first day of the first week after the disqualifying act occurs with respect to which week an individual files a claim for benefits if it is determined by the Commission that:

a.         Such individual has failed without good cause to attend a vocational school or training program when so directed by the Commission;

b.         Such individual has discontinued his training course without good cause; or

c.         If the individual is separated from his training course or vocational school due to misconduct.

(5)        For any week with respect to which the Commission finds that his total or partial unemployment is caused by a labor dispute in active progress on or after July 1, 1961, at the factory, establishment, or other premises at which he is or was last employed or caused after such date by a labor dispute at another place within this State which is owned or operated by the same employing unit which owns or operates the factory, establishment, or other premises at which he is or was last employed and which supplies materials or services necessary to the continued and usual operation of the premises at which he is or was last employed. Provided, that an individual disqualified under the provisions of this subdivision shall continue to be disqualified thereunder after the labor dispute has ceased to be in active progress for such period of time as is reasonably necessary and required to physically resume operations in the method of operating in use at the plant, factory, or establishment of the employing unit.

(6)        If the Commission finds he is customarily self‑employed and can reasonably return to self‑employment.

(6a)      For the duration of his unemployment beginning with the first day of the first week during which or after the disqualifying act occurs with respect to which week an individual files a claim for benefits if it is determined by the Commission that the individual is, at the time the claim is filed, unemployed because the individual's ownership share of the employing entity was voluntarily sold and, at the time of the sale:

a.         The employing entity was a corporation and the individual held five percent (5%) or more of the outstanding shares of the voting stock of the corporation;

b.         The employing entity was a partnership, limited or general, and the individual was a limited or general partner; or

c.         The employing entity was a proprietorship, and the individual was a proprietor.

(7)        For any week after June 30, 1939, with respect to which he shall have and assert any right to unemployment benefits under an employment security law of either the federal or a state government, other than the State of North Carolina.

(8)        For any week with respect to which he has received any sum from the employer pursuant to an order of any court, the National Labor Relations Board, any other lawfully constituted adjudicative agency, or by private agreement, consent or arbitration for loss of pay by reason of discharge. When the amount so paid by the employer is in a lump sum and covers a period of more than one week, such amount shall be allocated to the weeks in the period on such a pro rata basis as the Commission may adopt and if the amount so prorated to a particular week would, if it had been earned by the claimant during that week of unemployment, have resulted in a reduced benefit payment as provided in G.S. 96‑12, the claimant shall be entitled to receive such reduced payment if the claimant was otherwise eligible.

Further provided, any benefits previously paid for weeks of unemployment with respect to which back pay awards, or other such compensation, are made shall constitute an overpayment of benefits and such amounts shall be deducted from the award by the employer prior to payment to the employee, and shall be transmitted promptly (or within 5 days) to the Commission by the employer for application against the overpayment. Provided, however, the removal of any charges made against the employer as a result of such previously paid benefits shall be applied to the calendar year in which the overpayment is transmitted to the Commission, and no attempt shall be made to relate such a credit to the period to which the award applies. Any amount of overpayment so deducted by the employer and not transmitted to the Commission or the failure of an employer to deduct an overpayment shall be subject to the same procedures for collection as is provided for contributions by G.S. 96‑10. It is the purpose of this paragraph to assure the prompt collection of overpayments of U. I. benefits, and it shall be construed accordingly.

(9)        The amount of compensation payable to an individual for any week which begins after July 2, 1977, and which begins in a period with respect to which such individual is receiving a governmental or other pension, retirement or retired pay, annuity, or any other similar periodic payment which is based on the previous work of such individual shall be reduced (but not below zero) by an amount rounded to the nearest dollar equal to the amount of such pension, retirement or retired pay, annuity, or other payment which is reasonably attributable to such week.

The amount of benefits payable to an individual for any week which begins after July 1, 1981, and which begins in a period with respect to which such individual is receiving a governmental or other pension, retirement or retired pay, annuity, or other similar periodic payment which is based on the previous work of such individual shall be reduced (but not below zero) by the amounts of any such pension, retirement or retired pay, annuity, or other payment contributed to in part or in total by the individual's base period employers; provided, however, that the amount of all payments received by an individual under the Railroad Retirement Act shall be deducted from the individual's benefit amount. Provided further, that all such reduced weekly benefit amounts shall be rounded to the nearest lower full dollar amount (if not a full dollar amount).

(10)      Any employee disqualified for the duration of his unemployment due to the provisions of (1), (2), (2B), (3), (4), or (6A) above may have that permanent disqualification removed if he meets the following three conditions:

a.         Returns to work for at least five weeks and is paid cumulative wages of at least 10 times his weekly benefit amount;

b.         Subsequently becomes unemployed through no fault of his own; and

c.         Meets the availability requirements of the law.

Any time certain disqualification imposed by the provisions of subsections (1), (1D), and (2A) shall be removed by serving the disqualification imposed as provided by this subsection.

Provided for good cause shown the Commission in its discretion may as to any permanent disqualification provided in this Chapter reduce the disqualification period to a time certain but not less than five weeks. The maximum amount of benefits due any individual whose permanent disqualification is changed to a time certain shall be reduced by an amount determined by multiplying the number of weeks of disqualification by the weekly benefit amount.

Provided further, any permanent disqualification pursuant to the provisions of (1), (2), (3), (4), or (6A) shall terminate two years after the effective date of the beginning of said disqualification.

(11)      a.         Notwithstanding any other provisions of this Chapter, no otherwise eligible individual shall be denied benefits for any week because he or she is in training approved under Section 236(a)(1) of the Trade Act of 1974, nor shall such individual be denied benefits by reason of leaving work to enter such training, provided the work left is not suitable employment, or because of the application to any such week in training of provisions in this law (or any applicable Federal unemployment compensation law), relating to availability for work, active search for work, or refusal to accept work.

b.         For purposes of this subsection, the term "suitable employment" means with respect to an individual, work of a substantially equal or higher skill level than the individual's past adversely affected employment (as defined for purposes of the Trade Act of 1974), and wages for such work at not less than eighty percent (80%) of the individual's average weekly wage as determined for the purposes of the Trade Act of 1974.

(12)      Notwithstanding any other provision of this Chapter, no otherwise eligible individual shall be denied benefits for any weeks if it is determined by the Commission that such individual is, at the time such claim is filed, unemployed because he left work solely as a result of a lack of work caused by the bankruptcy of his employer.  (Ex. Sess. 1936, c. 1, s. 5; 1937, c. 448, ss. 2, 3; 1939, c. 52, s. 1; 1941, c. 108, ss. 3, 4; 1943, c. 377, ss. 7, 8; 1945, c. 522, s. 29; 1947, c. 598, s. 10; c. 881, ss. 1, 2; 1949, c. 424, ss. 23‑25; 1951, c. 332, s. 14; 1955, c. 385, ss. 7, 8; 1961, c. 454, s. 20; 1965, c. 795, s. 19; 1969, c. 575, s. 12; 1971, c. 673, s. 29; 1977, c. 26; 1981, c. 160, s. 26; c. 593; 1981 (Reg. Sess., 1982), c. 1178, s. 15; 1983, c. 585, s. 18; c. 625, ss. 6, 8; 1985, c. 552, ss. 12, 14‑17; 1987 (Reg. Sess., 1988), c. 999, ss. 4, 5; 1989, c. 583, ss. 7‑10, 15; c. 666; c. 707, s. 5; 1991, c. 219, s. 1; 1993, c. 122, s. 3; c. 343, ss. 2, 3; 1997‑456, s. 27; 1998‑212, s. 12.27A(p); 1999‑196, s. 4; 2001‑251, s. 2; 2003‑220, ss. 1, 3, 6; 2009‑101, ss. 2, 3; 2009‑301, s. 3; 2009‑506, s. 3.)



§ 96-15. Claims for benefits.

§ 96‑15.  Claims for benefits.

(a)        Filing.  Claims for benefits shall be made in accordance with such regulations as the Commission may prescribe. Employers may file claims for employees through the use of automation in the case of partial unemployment. Each employing unit shall post and maintain in places readily accessible to individuals performing services for it printed statements, concerning benefit rights, claims for benefits, and such other matters relating to the administration of this Chapter as the Commission may direct. Each employing unit shall supply to such individuals copies of such printed statements or other materials relating to claims for benefits as the Commission may direct. Such printed statements and other materials shall be supplied by the Commission to each employing unit without cost to the employing unit.

(b)       (1)        Initial Determination.  A representative designated by the Commission shall promptly examine the claim and shall determine whether or not the claim is valid. If the claim is determined to be not valid for any reason other than lack of base period earnings, the claim shall be referred to an Adjudicator for a decision as to the issues presented. If the claim is determined to be valid, a monetary determination shall be issued showing the week with respect to when benefits shall commence, the weekly benefit amount payable, and the potential maximum duration thereof. The claimant shall be furnished a copy of such monetary determination showing the amount of wages paid him by each employer during his base period and the employers by whom such wages were paid, his benefit year, weekly benefit amount, and the maximum amount of benefits that may be paid to him for unemployment during the benefit year. When a claim is not valid due to lack of earnings in his base period, the determination shall so designate. The claimant shall be allowed 10 days from the earlier of mailing or delivery of his monetary determination to him within which to protest his monetary determination and upon the filing of such protest, unless said protest be satisfactorily resolved, the claim shall be referred to the Chief Deputy Commissioner or his designee for a decision as to the issues presented. All base period employers, as well as the most recent employer of a claimant on a temporary layoff, shall be notified upon the filing of a claim which establishes a benefit year.

At any time within one year from the date of the making of an initial determination, the Commission on its own initiative may reconsider such determination if it finds that an error in computation or identity has occurred in connection therewith or that additional wages pertinent to the claimant's benefit status have become available, or if such determination of benefit status was made as a result of a nondisclosure or misrepresentation of a material fact.

(2)        Adjudication.  When a protest is made by the claimant to the initial or monetary determination, or a question or issue is raised or presented as to the eligibility of a claimant under G.S. 96‑13, or whether any disqualification should be imposed under G.S. 96‑14, or benefits denied or adjusted pursuant to G.S. 96‑18, the matter shall be referred to an adjudicator. The adjudicator may consider any matter, document or statement deemed to be pertinent to the issues, including telephone conversations, and after such consideration shall render a conclusion as to the claimant's benefit entitlements. The adjudicator shall notify the claimant and all other interested parties of the conclusion reached. The conclusion of the adjudicator shall be deemed the final decision of the Commission unless within 15 days after the date of notification or mailing of the conclusion, whichever is earlier, a written appeal is filed pursuant to such regulations as the Commission may adopt. The Commission shall be deemed an interested party for such purposes and may remove to itself or transfer to an appeals referee the proceedings involving any claim pending before an adjudicator.

Provided, any interested employer shall be allowed 10 days from the earlier of mailing or delivery of the notice of the filing of a claim against the employer's account to protest the claim and have the claim referred to an adjudicator for a decision on the question or issue raised. A copy of the notice of the filing shall be sent contemporaneously to the employer by telefacsimile transmission if a fax number is on file. Provided further, no question or issue may be raised or presented by the Commission as to the eligibility of a claimant under G.S. 96‑13, or whether any disqualification should be imposed under G.S. 96‑14, after 45 days from the first day of the first week after the question or issue occurs with respect to which week an individual filed a claim for benefits. None of the provisions of this subsection shall have the force and effect nor shall the same be construed or interested as repealing any other provisions of G.S. 96‑18.

An employer shall receive written notice of the employer's appeal rights and any forms that are required to allow the employer to protest the claim. The forms shall include a section referencing the appropriate rules pertaining to appeals and the instructions on how to appeal.

(c)        Appeals.  Unless an appeal from the adjudicator is withdrawn, an appeals referee shall set a hearing in which the parties are given reasonable opportunity to be heard. The conduct of hearings shall be governed by suitable regulations established by the Commission. The regulations need not conform to common law or statutory rules of evidence or technical or formal rules of procedure but shall provide for the conduct of hearings in such manner as to ascertain the substantial rights of the parties. The hearings may be conducted by conference telephone call or other similar means provided that if any party files with the Commission prior written objection to the telephone procedure, that party will be afforded an opportunity for an in‑person hearing at such place in the State as the Commission by regulation shall provide. The hearing shall be scheduled for a time that, as much as practicable, least intrudes on and reasonably accommodates the ordinary business activities of an employer and the return to employment of a claimant. The appeals referee may affirm or modify the conclusion of the adjudicator or issue a new decision in which findings of fact and conclusions of law will be set out or dismiss an appeal when the appellant fails to appear at the appeals hearing to prosecute the appeal after having been duly notified of the appeals hearing. The evidence taken at the hearings before the appeals referee shall be recorded and the decision of the appeals referee shall be deemed to be the final decision of the Commission unless within 10 days after the date of notification or mailing of the decision, whichever is earlier a written appeal is filed pursuant to such regulations as the Commission may adopt. No person may be appointed as an appeals referee unless he or she possesses the minimum qualifications necessary to be a staff attorney eligible for designation by the Commission as a hearing officer under G.S. 96‑4(m). No appeals referee in full‑time permanent status may engage in the private practice of law as defined in G.S. 84‑2.1 while serving in office as appeals referee; violation of this prohibition shall be grounds for removal. Whenever an appeal is taken from a decision of the appeals referee, the appealing party shall submit a clear written statement containing the grounds for the appeal within the time allowed by law for taking the appeal, and if such timely statement is not submitted, the Commission may dismiss the appeal.

(c1)      Unless required for disposition of an ex parte matter authorized by law, a Commissioner, appeals referee, or employee assigned to make a decision or to make findings of facts and conclusions of law in a case shall not communicate, directly or indirectly, in connection with any issue of fact, or question of law, with any person or party or his representative, except on notice and opportunity for parties to participate.

(c2)      Whenever a party is notified of an Adjudicator's, Appeals Referee's, or Deputy Commissioner's decision by mail, G.S. 1A‑1, Rule 6(e) shall apply, and three days shall be added to the prescribed period to file a written appeal.

(d)        Repealed by Session Laws 1977, c. 727, s. 54.

(d1)      No continuance shall be granted except upon application to the Commissioner, the appeals referee, or other authority assigned to make the decision in the matter to be continued. A continuance may be granted only for good cause shown and upon such terms and conditions as justice may require. Good cause for granting a continuance shall include, but not be limited to, those instances when a party to the proceeding, a witness, or counsel of record has an obligation of service to the State, such as service as a member of the North Carolina General Assembly, or an obligation to participate in a proceeding in a court of greater jurisdiction.

(e)        Review by the Commission.  The Commission or Deputy Commissioner may on its own motion affirm, modify, or set aside any decision of an appeals referee on the basis of the evidence previously submitted in such case, or direct the taking of additional evidence, or may permit any of the parties to such decision to initiate further appeals before it, or may provide for group hearings in such cases as the Commission or Deputy Commissioner may deem proper. The Commission or Deputy Commissioner may remove to itself or transfer to another appeals referee the proceedings on any claim pending before an appeals referee. The Commission shall promptly notify the interested parties of its findings and the decision. In all Commission matters heard by a Deputy Commissioner, the decision of the Deputy Commissioner shall constitute the decision of the Commission; except, the Commission may remove unto itself, upon its own motion, any claim pending for rehearing and redetermination, provided such removal is done prior to the expiration of appeal period applicable to the decision of the Deputy Commissioner.

(f)         Procedure.  The manner in which disputed claims shall be presented, the reports thereon required from the claimant and from employers, and the conduct of hearings and appeals shall be in accordance with regulations prescribed by the Commission for determining the rights of the parties, whether or not such regulations conform to common‑law or statutory rules of evidence and other technical rules of procedure. All testimony at any hearing before an appeals referee upon a disputed claim shall be recorded unless the recording is waived by all interested parties, but need not be transcribed unless the disputed claim is further appealed and, one or more of the parties objects, under such regulations as the Commission may prescribe, to being provided a copy of the tape recording of the hearing. Any other provisions of this Chapter notwithstanding, any individual receiving the transcript shall pay to the Commission such reasonable fee for the transcript as the Commission may by regulation provide. The fee so prescribed by the Commission for a party shall not exceed the lesser of sixty‑five cents (65¢) per page or sixty‑five dollars ($65.00) per transcript. The Commission may by regulation provide for the fee to be waived in such circumstances as it in its sole discretion deems appropriate but in the case of an appeal in forma pauperis supported by such proofs as are required in G.S. 1‑110, the Commission shall waive the fee.

(g)        Witness Fees.  Witnesses subpoenaed pursuant to this section shall be allowed fees at a rate fixed by the Commission. Such fees and all expenses of proceedings involving disputed claims shall be deemed a part of the expense of administering this Chapter.

(h)        Judicial Review.  Any decision of the Commission, in the absence of judicial review as herein provided, shall become final 30 days after the date of notification or mailing thereof, whichever is earlier. Judicial review shall be permitted only after a party claiming to be aggrieved by the decision has exhausted his remedies before the Commission as provided in this Chapter and has filed a petition for review in the superior court of the county in which he resides or has his principal place of business. The petition for review shall explicitly state what exceptions are taken to the decision or procedure of the Commission and what relief the petitioner seeks. Within 10 days after the petition is filed with the court, the petitioner shall serve copies of the petition by personal service or by certified mail, return receipt requested, upon the Commission and upon all parties of record to the Commission proceedings. Names and addresses of the parties shall be furnished to the petitioner by the Commission upon request. The Commission shall be deemed to be a party to any judicial action involving any of its decisions and may be represented in the judicial action by any qualified attorney who has been designated by it for that purpose. Upon motion of the Commission, the court shall dismiss any review for which the petition is untimely filed, untimely or improperly served, or for which it otherwise fails to comply with the requirements of this subsection. Any party to the Commission proceeding may become a party to the review proceeding by notifying the court within 10 days after receipt of the copy of the petition. Any person aggrieved may petition to become a party by filing a motion to intervene as provided in G.S. 1A‑1, Rule 24.

Within 45 days after receipt of the copy of the petition for review or within such additional time as the court may allow, the Commission shall transmit to the reviewing court the original or a certified copy of the entire record of the proceedings under review. With the permission of the court the record may be shortened by stipulation of all parties to the review proceedings. Any party unreasonably refusing to stipulate to limit the record may be taxed by the court for such additional cost as is occasioned by the refusal. The court may require or permit subsequent corrections or additions to the record when deemed desirable.

(i)         Review Proceedings.  If a timely petition for review has been filed and served as provided in G.S. 96‑15(h), the court may make party defendant any other party it deems necessary or proper to a just and fair determination of the case. The Commission may, in its discretion, certify to the reviewing court questions of law involved in any decision by it. In any judicial proceeding under this section, the findings of fact by the Commission, if there is any competent evidence to support them and in the absence of fraud, shall be conclusive, and the jurisdiction of the court shall be confined to questions of law. Such actions and the questions so certified shall be heard in a summary manner and shall be given precedence over all civil cases. An appeal may be taken from the judgment of the superior court, as provided in civil cases. The Commission shall have the right to appeal to the appellate division from a decision or judgment of the superior court and for such purpose shall be deemed to be an aggrieved party. No bond shall be required of the Commission upon appeal. Upon the final determination of the case or proceeding, the Commission shall enter an order in accordance with the determination. When an appeal has been entered to any judgment, order, or decision of the court below, no benefits shall be paid pending a final determination of the cause, except in those cases in which the final decision of the Commission allowed benefits.

(j)         Repealed by Session Laws 1985, c. 197, s. 9.

(k)        Irrespective of any other provision of this Chapter, the Commission may adopt minimum regulations necessary to provide for the payment of benefits to individuals promptly when due as required by section 303(a)(1) of the Social Security Act as amended (42 U.S.C.A., section 503(a)(1)). (Ex. Sess. 1936, c. 1, s. 6; 1937, c. 150; c. 448, s. 4; 1941, c. 108, s. 5; 1943, c. 377, ss. 9, 10; 1945, c. 522, ss. 30‑32; 1947, c. 326, s. 23; 1951, c. 332, s. 15; 1953, c. 401, s. 19; 1959, c. 362, ss. 16, 17; 1961, c. 454, s. 21; 1965, c. 795, ss. 20‑22; 1969, c. 575, ss. 13, 14; 1971, c. 673, ss. 30, 30.1; 1977, c. 727, s. 54; 1981, c. 160, ss. 27‑32; 1983, c. 625, ss. 10‑14; 1985, c. 197, s. 9; c. 552, ss. 18‑20; 1987 (Reg. Sess., 1988), c. 999, s. 6; 1989, c. 583, ss. 11, 12; c. 707, s. 4; 1991, c. 723, ss. 1, 2; 1993, c. 343, ss. 4, 5; 1999‑340, ss. 6, 7; 2004‑124, s. 13.7B(c); 2005‑122, s. 1; 2006‑242, s. 1.)



§ 96-15.1. Protection of witnesses from discharge, demotion, or intimidation.

§ 96‑15.1.  Protection of witnesses from discharge, demotion, or intimidation.

(a)        No person may discharge, demote, or threaten any person because that person has testified or has been summoned to testify in any proceeding under the Employment Security Act.

(b)        Any person who violates the provisions of this section shall be liable in a civil action for reasonable damages suffered by any person as a result of the violation, and an employee discharged or demoted in violation of this section shall be entitled to be reinstated to his former position.  The burden of proof shall be upon the party claiming a violation to prove a claim under this section.

(c)        The General Court of Justice shall have jurisdiction over actions under this section.

(d)        The statute of limitations for actions under this section shall be one year pursuant to G.S. 1‑54. (1987, c. 532, s. 1.)



§ 96-15.2. Protection of witness before the Employment Security Commission.

§ 96‑15.2.  Protection of witness before the Employment Security Commission.

If any person shall by threats, menace, or in any other manner intimidate or attempt to intimidate any person who is summoned or acting as a witness in any proceeding brought under the Employment Security Act, or prevent or deter, or attempt to prevent or deter any person summoned or acting as such witness from attendance upon such proceeding, he shall be guilty of a Class 1 misdemeanor. (1987, c. 532, s. 2; 1993, c. 539, s. 673; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 96-16. Seasonal pursuits.

§ 96‑16.  Seasonal pursuits.

(a)        A seasonal pursuit is one which, because of seasonal conditions making it impracticable or impossible to do otherwise, customarily carries on production operations only within a regularly recurring active period or periods of less than an aggregate of 36 weeks in a calendar year. No pursuit shall be deemed seasonal unless and until so found by the Commission: Provided, however, that from March 27, 1953, any successor under G.S. 96‑8(5)b to a seasonal pursuit shall be deemed seasonal unless such successor shall within 120 days after the acquisition request cancellation of the determination of status of such seasonal pursuit; provided further that this provision shall not be applicable to pending cases nor retroactive in effect.

(b)        Upon application therefor by a pursuit, the Commission shall determine or redetermine whether such pursuit is seasonal and, if seasonal, the active period or periods thereof. The Commission may, on its own motion, redetermine the active period or periods of a seasonal pursuit. An application for a seasonal determination must be made on forms prescribed by the Commission and must be made at least 20 days prior to the beginning date of the period of production operations for which a determination is requested.

(c)        Whenever the Commission has determined or redetermined a pursuit to be seasonal, such pursuit shall be notified immediately, and such notice shall contain the beginning and ending dates of the pursuit's active period or periods. Such pursuits shall display notices of its seasonal determination conspicuously on its premises in a sufficient number of places to be available for inspection by its workers. Such notices shall be furnished by the Commission.

(d)        A seasonal determination shall become effective unless an interested party files an application for review within 10 days after  the beginning date of the first period of production operations to which it applies. Such an application for review shall be deemed to be an application for a determination of status, as provided in G.S. 96‑4, subsections (m) through (q), of this Chapter, and shall be heard and determined in accordance with the provisions thereof.

(e)        All wages paid to a seasonal worker during his base period shall be used in determining his weekly benefit amount; provided however, that all weekly benefit amounts so determined shall be rounded to the nearest lower full dollar amount (if not a full dollar  amount).

(f)         (1) A seasonal worker shall be eligible to receive benefits based on seasonal wages only for a week of unemployment which occurs, or the greater part of which occurs within the active period or periods of the seasonal pursuit or pursuits in which he earned base period wages.

(2)        A seasonal worker shall be eligible to receive benefits based on nonseasonal wages for any week of unemployment which occurs during any active period or periods of the seasonal pursuit in which he has earned base period wages provided he has exhausted benefits based on seasonal wages. Such worker shall also be eligible to receive benefits based on nonseasonal wages for any week of unemployment which occurs during the inactive period or periods of the seasonal pursuit in which he earned base period wages irrespective as to whether he has exhausted benefits based on seasonal wages.

(3)        The maximum amount of benefits which a seasonal worker shall be eligible to receive based on seasonal wages shall be an amount, adjusted to the nearest multiple of one dollar ($1.00), determined by multiplying the maximum benefits payable in his benefit year, as provided in G.S. 96‑12(d) of  this Chapter, by the percentage obtained by dividing the seasonal wages in his base period by all of his base period wages.

(4)        The maximum amount of benefits which a seasonal worker shall be eligible to receive based on nonseasonal wages shall be an amount, adjusted to the nearest multiple of one dollar ($1.00), determined by multiplying the maximum benefits payable in his benefit year, as provided in G.S. 96‑12(d) of this Chapter, by the percentage obtained by dividing the nonseasonal wages in his base period by all of his base period wages.

(5)        In no case shall a seasonal worker be eligible to receive a total amount of benefits in a benefit year in excess of the maximum benefits payable for such benefit year, as provided in G.S. 96‑12(d) of this Chapter.

(g)        (1)        All benefits paid to a seasonal worker based on seasonal  wages shall be charged, as prescribed in G.S. 96‑9(c)(2) of this Chapter, against the account of his base period employer or employers who paid him such seasonal wages, and for the purpose of this paragraph such seasonal wages shall be deemed to constitute all of his base period wages.

(2)        All benefits paid to a seasonal worker based on nonseasonal wages shall be charged, as prescribed in G.S. 96‑9(c)(2) of this Chapter, against the account of his base period employer or employers who paid him such nonseasonal wages, and for the purpose of this paragraph such nonseasonal wages shall be deemed to constitute all of his base period wages.

(h)        The benefits payable to any otherwise eligible individual shall be calculated in accordance with this section for any benefit year which is established on or after the beginning date of a seasonal determination applying to a pursuit by which such individual was employed during the base period applicable to such benefit year, as if such determination had been effective in such base period.

(i)         Nothing in this section shall be construed to limit the right of any individual whose claim for benefits is determined in accordance herewith to appeal from such determination as provided in G.S. 96‑15 of this Chapter.

(j)         As used in this section:

(1)        "Pursuit" means an employer or branch of an employer.

(2)        "Branch of an employer" means a part of an employer's activities which is carried on or is capable of being carried on as a separate enterprise.

(3)        "Production operations" mean all the activities of a pursuit  which are primarily related to the production of its characteristic goods or services.

(4)        "Active period or periods" of a seasonal pursuit means the longest regularly recurring period or periods within which production operations of the pursuit are customarily carried on.

(5)        "Seasonal wages" mean the wages earned in a seasonal pursuit within its active period or periods. The Commission may prescribe by regulation the manner in which seasonal wages shall be reported.

(6)        "Seasonal worker" means a worker at least twenty‑five percent (25%) of whose base period wages are seasonal wages.

(7)        "Interested party" means any individual affected by a seasonal determination.

(8)        "Inactive period or periods" of a seasonal pursuit means that part of a calendar year which is not included in the active period or periods of such pursuit.

(9)        "Nonseasonal wages" mean the wages earned in a seasonal pursuit within the inactive period or periods of such pursuit, or wages earned at any time in a nonseasonal pursuit.

(10)      "Wages" mean remuneration for employment. (1939, c. 28; 1941, c. 108, s. 7; 1943, c. 377, s. 14 1/2; 1945, c. 522, s. 33; 1953, c. 401, ss. 20, 21; 1957, c. 1059, s. 14; 1959, c. 362, s. 18; 1983, c. 585, s. 19.)



§ 96-17. Protection of rights and benefits; attorney representation; prohibited fees; deductions for child support obligations.

§ 96‑17.  Protection of rights and benefits; attorney representation; prohibited fees; deductions for child support obligations.

(a)        Waiver of Rights Void.  Any agreement by an individual to waive, release, or commute his rights to benefits or any other rights under this Chapter shall be void. Any agreement by any individual in the employ of any person or concern to pay all or any portion of an employer's contributions, required under this Chapter from such employer, shall be void. No employer shall directly or indirectly make or require or accept any deduction from the remuneration of individuals in his employ to finance the employer's contributions required from him, or require or accept any waiver of any right hereunder by any individual in his employ. Any employer or officer or agent of an employer who violates any provision of this subsection shall, for each offense, be fined not less than one hundred dollars ($100.00) nor more than one thousand dollars ($1,000) or be imprisoned for not more than six months, or both.

(b)        Representation.  Any claimant or employer who is a party to any proceeding before the Commission may be represented by (i) an attorney; or (ii) any person who is supervised by an attorney, however, the attorney need not be present at any proceeding before the Commission.

(b1)      Fees Prohibited.  Except as otherwise provided in this Chapter, no individual claiming benefits in any administrative proceeding under this Chapter shall be charged fees of any kind by the Commission or its representative, and in any court proceeding under this Chapter each party shall bear its own costs and legal fees.

(c)        No Assignment of Benefits; Exemptions.  Except as provided in subsection (d) of this section, any assignment, pledge, or encumbrance of any right to benefits which are or may become due or payable under this Chapter shall be void; and such rights to benefits shall be exempt from levy, execution, attachment, or any other remedy whatsoever provided for the collection of debts; and benefits received by any individual, so long as they are not mingled with other funds of the recipient, shall be exempt from any remedy whatsoever for the collection of all debts except debts incurred for necessaries furnished to such individual or his spouse or dependents during the time when such individual was unemployed. Any waiver of any exemption provided for in this subsection shall be void.

(d)        (1)        Definitions.  For the purpose of this subsection and when used herein:

a.         "Unemployment compensation" means any compensation found by the Commission to be payable to an unemployed individual under the Employment Security Law of North Carolina (including amounts payable by the Commission pursuant to an agreement under any federal law providing for compensation, assistance or allowances with respect to unemployment) provided, that nothing in this subsection shall be construed to limit the Commission's ability to reduce or withhold benefits, otherwise payable, under authority granted elsewhere in this Chapter including but not limited to reductions for wages or earnings while unemployed and for the recovery of previous overpayments of benefits.

b.         "Child support obligation" includes only obligations which are being enforced pursuant to a plan described in section 454 of the Social Security Act which has been approved by the Secretary of Health and Human Services under Part D of Title IV of the Social Security Act.

c.         "State or local child support enforcement agency" means any agency of this State or a political subdivision thereof operating pursuant to a plan described in subparagraph (B) above.

(2)        a.         An individual filing a new claim for unemployment compensation shall, at the time of filing such claim, disclose whether the individual owes child support obligations, as defined under subparagraph (1)b. of this subsection. If any such individual discloses that he or she owes child support obligations and is determined by the Commission to be eligible for payment of unemployment compensation, the Commission shall notify the State or local child support enforcement agency enforcing such obligation that such individual has been determined to be eligible for payment of unemployment compensation.

b.         Upon payment by the State or local child support enforcement agency of the processing fee provided for in paragraph (4) of this subsection and beginning with any payment of unemployment compensation that, except for the provisions of this subsection, would be made to the individual during the then current benefit year and more than five working days after the receipt of the processing fee by the Commission, the Commission shall deduct and withhold from any unemployment compensation otherwise payable to an individual who owes child support obligations:

1.         The amount specified by the individual to the Commission to be deducted and withheld under this paragraph if neither subparagraph 2. nor subparagraph 3. of this paragraph is applicable; or

2.         The amount, if any, determined pursuant to an agreement submitted to the Commission under section 454(20)(B)(i) of the Social Security Act by the State or local child support enforcement agency, unless subparagraph 3. of this paragraph is applicable; or

3.         Any amount otherwise required to be so deducted and withheld from such unemployment compensation pursuant to properly served legal process, as that term is defined in section 462(e) of the Social Security Act.

c.         Any amount deducted and withheld under paragraph b. of this subdivision shall be paid by the Employment Security Commission to the appropriate State or local child support enforcement agency.

d.         The Department of Health and Human Services and the Commission are hereby authorized to enter into one or more agreements which may provide for the payment to the Commission of the processing fees referred to in subparagraph b. and the payment to the Department of Health and Human Services of unemployment compensation benefits withheld, referred to in subparagraph c., on an open account basis. Where such an agreement has been entered into, the processing fee shall be deemed to have been made and received (for the purposes of fixing the date on which the Commission will begin withholding unemployment compensation benefits) on the date a written authorization from the Department of Health and Human Services to charge its account is received by the Commission. Such an authorization shall apply to all processing fees then or thereafter (within the then current benefit year) chargeable with respect to any individual name in the authorization. Any agreement shall provide for the reimbursement to the Commission of any start‑up costs and the cost of providing notice to the Department of Health and Human Services of any disclosure required by subparagraph a. Such an agreement may dispense with the notice requirements of subparagraph a. by providing for a suitable substitute procedure, reasonably calculated to discover those persons owing child support obligations who are eligible for unemployment compensation payments.

(3)        Any amount deducted and withheld under paragraph (2) of this subdivision shall, for all purposes, be treated as if it were paid to the individual as unemployment compensation and then paid by such individual to the State or local child support enforcement agency in satisfaction of the individual's child support obligations.

(4)        a.         On or before April 1 of 1983 and each calendar year thereafter, the Commission shall set and forward to the Secretary of Health and Human Services for use in the next fiscal year, a schedule of processing fees for the withholding and payment of unemployment compensation as provided for in this subsection, which fees shall reflect its best estimate of the administrative cost to the Commission generated thereby.

b.         At least 20 days prior to September 25, 1982, the Commission shall set and forward to the Secretary of Health and Human Services an interim schedule of fees which will be in effect until July 1, 1983.

c.         The provisions of this subsection apply only if arrangements are made for reimbursement by the State or local child support agency for all administrative costs incurred by the Commission under this subsection attributable to child support obligations enforced by the agency. (Ex. Sess. 1936, c. 1, s. 15; 1937, c. 150; 1979, c. 660, s. 22; 1981, c. 762, ss. 1, 2; 1981 (Reg. Sess., 1982), c. 1178, ss. 1, 2; 1985, c. 552, s. 21; 1997‑443, s. 11A.118(a); 1997‑456, s. 27.)



§ 96-18. Penalties.

§ 96‑18.  Penalties.

(a)        Any person who makes a false statement or representation knowing it to be false or knowingly fails to disclose a material fact to obtain or increase any benefit under this Chapter or under an employment security law of any other state, the federal government, or of a foreign government, either for himself or any other person, shall be guilty of a Class 1 misdemeanor, and each such false statement or representation or failure to disclose a material fact shall constitute a separate offense.

Records, with any necessary authentication thereof, required in the prosecution of any criminal action brought by another state or foreign government for misrepresentation to obtain benefits under the law of this State shall be made available to the agency administering the employment security law of any such state or foreign government for the purpose of such prosecution. Photostatic copies of all records of agencies of other states or foreign governments required in the prosecution of any criminal action under this section shall be as competent evidence as the originals when certified under the seal of such agency, or when there is no seal, under the hand of the keeper of such records.

(b)        Any employing unit or any officer or agent of an employing unit or any other person who makes a false statement or representation, knowing it to be false, or who knowingly fails to disclose a material fact to prevent or reduce the payment of benefits to any individual entitled thereto, or to avoid becoming or remaining subject hereto or to avoid or reduce any contributions or other payment required from an employing unit under this Chapter, or who willfully fails or refuses to furnish any reports required hereunder, or to produce or permit the inspection or copying of records as required hereunder, shall be guilty of a Class 1 misdemeanor; and each such false statement or representation or failure to disclose a material fact, and each day of such failure or refusal shall constitute a separate offense.

(b1)      Except as provided in this subsection, the penalties and other provisions in subdivisions (6), (7), (9a), and (11) of G.S. 105‑236 apply to unemployment insurance contributions under this Chapter to the same extent that they apply to taxes as defined in G.S. 105‑228.90(b)(7). The Commission has the same powers under those subdivisions with respect to unemployment insurance contributions as does the Secretary of Revenue with respect to taxes as defined in G.S. 105‑228.90(b)(7).

G.S. 105‑236(9a) applies to a "contribution tax return preparer" to the same extent as it applies to an income tax preparer. As used in this subsection, a "contribution tax return preparer" is a person who prepares for compensation, or who employs one or more persons to prepare for compensation, any return of tax imposed by this Chapter or any claim for refund of tax imposed by this Chapter. For purposes of this definition, the completion of a substantial portion of a return or claim for refund is treated as the preparation of the return or claim for refund. The term does not include a person merely because the person (i) furnishes typing, reproducing, or other mechanical assistance, (ii) prepares a return or claim for refund of the employer, or an officer or employee of the employer, by whom the person is regularly and continuously employed, (iii) prepares as a fiduciary a return or claim for refund for any person, or (iv) represents a taxpayer in a hearing regarding a proposed assessment.

The penalty in G.S. 105‑236(7) applies with respect to unemployment insurance contributions under this Chapter only when one of the following circumstances exist in connection with the violation:

(1)        Any employing units employing more than 10 employees.

(2)        A contribution of more than two thousand dollars ($2,000) has not been paid.

(3)        An experience rating account balance is more than five thousand dollars ($5,000) overdrawn.

If none of the circumstances set forth in subdivision (1), (2), or (3) of this subsection exist in connection with a violation of G.S. 105‑236(7) applied under this Chapter, the offender is guilty of a Class 1 misdemeanor and each day the violation continues constitutes a separate offense.

If the Commission finds that any person violated G.S. 105‑236(9a) and is not subject to a fraud penalty, the person shall pay a civil penalty of five hundred dollars ($500.00) per violation for each day the violations continue, plus the reasonable costs of investigation and enforcement.

(c)        Any person who shall willfully violate any provisions of this Chapter or any rule or regulation thereunder, the violation of which is made unlawful or the observance of which is required under the terms of this Chapter, or for which a penalty is neither prescribed herein nor provided by any other applicable statute, shall be guilty of a Class 1 misdemeanor, and each day such violation continues shall be deemed to be a separate offense.

(d)        Repealed by Session Laws 1983, c. 625, s. 15.

(e)        An individual shall not be entitled to receive benefits for a period of 52 weeks beginning with the first day of the week following the date that notice of determination or decision is mailed finding that he, or another in his behalf with his knowledge, has been found to have knowingly made a false statement or misrepresentation, or who has knowingly failed to disclose a material fact to obtain or increase any benefit or other payment under this Chapter.

(f)         Repealed by Session Laws 1983, c. 625, s. 15.

(g)        (1)        Any person who, under subsection (e) above, has been held ineligible for benefits and who, because of those same acts or omissions has received any sum as benefits under this Chapter to which he was not entitled, shall be liable to repay any such sum  to the Commission as provided in subparagraph (3) below, provided no such recovery or recoupment of such sum may be initiated after 10 years from the last day of the year in which the overpayment occurred.

(2)        Any person who has received any sum as benefits under this Chapter by reason of the nondisclosure or misrepresentation by him or by another of a material fact (irrespective of whether such nondisclosure or misrepresentation was known or fraudulent) or has been paid benefits to which he was not entitled for any reason (including errors on the part of any representative of the Commission) other than subparagraph (1) above shall be liable to repay such sum to the Commission as provided in subparagraph (3) below, provided no such recovery or recoupment of such sum may be initiated after three years from the last day of the year in which the overpayment occurred.

(3)        The Commission may collect the overpayments provided for in this subsection by one or more of the following procedures as the Commission may, except as provided herein, in its sole discretion choose:

a.         If, after due notice, any overpaid claimant shall fail to repay the sums to which he was not entitled, the amount due may be collected by civil action in the name of the Commission, and the cost of such action shall be taxed to the claimant. Civil actions brought under this section to collect overpayments shall be heard by the court at the earliest possible date and shall be entitled to preference upon the calendar of the court over all other civil actions except petitions for judicial review under this Chapter.

b.         If any overpayment recognized by this subsection shall not be repaid within 30 days after the claimant has received notice and demand for same, and after due notice and reasonable opportunity for hearing (if a hearing on the merits of the claim has not already been had) the Commission, under the hand of its Chairman, may certify the same to the clerk of the superior court of the county in which the claimant resides or has property, and additional copies of said certificate for each county in which the Commission has reason to believe such claimant has property located; such certificate and/or copies thereof so forwarded to the clerk of the superior court shall immediately be docketed and indexed on the cross index of judgments, and from the date of such docketing shall constitute a preferred lien upon any property which said claimant may own in said county, with the same force and effect as a judgment rendered by the superior court. The Commission shall forward a copy of said certificate to the sheriff or sheriffs of such county or counties, or to a duly authorized agent of the Commission, and when so forwarded and in the hands of such sheriff or agent of the Commission, shall have all the force and effect of an execution issued to such sheriff or agent of the Commission by the clerk of the superior court upon a judgment of the superior court duly docketed in said county. The Commission is further authorized and empowered to issue alias copies of said certificate or execution to the sheriff or sheriffs of such county or counties, or a duly authorized agent of the Commission in all cases in which the sheriff or duly authorized agent has returned an execution or certificate unsatisfied; when so issued and in the hands of the sheriff or duly authorized agent of the Commission, such alias shall have all the force and effect of an alias execution issued to such sheriff or duly authorized agent of the Commission by the clerk of the superior court upon a judgment of the superior court duly docketed in said county. Provided, however, that notwithstanding any provision of this subsection, upon filing one written notice with the Commission, the sheriff of any county shall have the sole and exclusive right to serve all executions and make all collections mentioned in this subsection and in such case, no agent of the Commission shall have the authority to serve any executions or make any collections therein in such county. A return of such execution or alias execution, shall be made to the Commission, together with all moneys collected thereunder, and when such order, execution or alias is referred to the agent of the Commission for service, the said agent of the Commission shall be vested with all the powers of the sheriff to the extent of serving such order, execution or alias and levying or collecting thereunder. The agent of the Commission to whom such order or execution is referred shall give a bond not to exceed three thousand dollars ($3,000) approved by the Commission for the faithful performance of such duties. The liability of said agent shall be in the same manner and to the same extent as is now imposed on sheriffs in the service of execution. If any sheriff of this State or any agent of the Commission who is charged with the duty of serving executions shall willfully fail, refuse or neglect to execute any order directed to him by the said Commission and within the time provided by law, the official bond of such sheriff or of such agent of the Commission shall be liable for the overpayments and costs due by the claimant. Additionally, the Commission or its designated representatives in the collection of overpayments shall have the powers enumerated in G.S. 96‑10(b)(2) and (3).

c.         Any person who has been found by the Commission to have been overpaid under subparagraph (1) above shall be liable to have such sums deducted from future benefits payable to him under this Chapter.

d.         Any person who has been found by the Commission to have been overpaid under subparagraph (2) above shall be liable to have such sums deducted from future benefits payable to him under this Chapter in such amounts as the Commission may by regulation prescribe but no such benefit payable for any week shall be reduced by more than fifty percent (50%) of that person's weekly benefit amount.

e.         To the extent permissible under the laws and Constitution of the United States, the Commission is authorized to enter into or cooperate in arrangements or reciprocal agreements with appropriate and duly authorized agencies of other states or the United States Secretary of Labor, or both, whereby: (1) Overpayments of unemployment benefits as determined under subparagraphs (1) and (2) above shall be recovered by offset from unemployment benefits otherwise payable under the unemployment compensation law of another state, and overpayments of unemployment benefits as determined under the unemployment compensation law of such other state shall be recovered by offset from unemployment benefits otherwise payable under this Chapter; and, (2) Overpayments of unemployment benefits as determined under applicable federal law, with respect to benefits or allowances for unemployment provided under a federal program administered by this State under an agreement with the United States Secretary of Labor, shall be recovered by offset from unemployment benefits otherwise payable under this Chapter or any such federal program, or under the unemployment compensation law of another state or any such federal unemployment benefit or allowance program administered by such other state under an agreement with the United States Secretary of Labor if such other state has in effect a reciprocal agreement with the United States Secretary of Labor as authorized by Section 303(g)(2) of the federal Social Security Act, if the United States agrees, as provided in the reciprocal agreement with this State entered into under such Section 303(g)(2) of the Social Security Act, that overpayments of unemployment benefits as determined under subparagraphs (1) and (2) above, and overpayment as determined under the unemployment compensation law of another state which has in effect a reciprocal agreement with the United States Secretary of Labor as authorized by Section 303(g)(2) of the Social Security Act, shall be recovered by offset from benefits or allowances for unemployment otherwise payable under a federal program administered by this State or such other state under an agreement with the United States Secretary of Labor.

f.          The Commission may in its discretion decline to collect overpayments to claimants if the claimant has deceased after the payment was made. In such a case the Commission may remove the debt of the deceased claimant from its records. (Ex. Sess. 1936, c. 1, s. 16; 1943, c. 319; c. 377, ss. 29, 30; 1945, c. 552, s. 34; 1949, c. 424, s. 26; 1951, c. 332, s. 16; 1953, c. 401, ss. 1, 22; 1955, c. 385, s. 9; 1959, c. 362, ss. 19, 20; 1965, c. 795, ss. 23, 24; 1971, c. 673, s. 31; 1977, c. 727, s. 55; 1979, c. 660, ss. 23‑25; 1981, c. 160, s. 33; 1983, c. 625, s. 15; 1985, c. 552, s. 22; 1987, c. 103, s. 4; 1989, c. 583, ss. 13, 14; 1993, c. 343, s. 7; c. 539, ss. 674‑676; 1994, Ex. Sess., c. 24, s. 14(c); 2003‑67, s. 2; 2005‑410, s. 6.)



§ 96-19. Enforcement of Employment Security Law discontinued upon repeal or invalidation of federal acts; suspension of enforcement provisions contested.

§ 96‑19.  Enforcement of Employment Security Law discontinued upon repeal or invalidation of federal acts; suspension of enforcement provisions contested.

(a)        It is the purpose of this Chapter to secure for employers and employees the benefits of Title III and Title IX of the Federal Social Security Act, approved August 14, 1935, as to credit on payment of federal taxes, of State contributions, the receipt of federal grants for administrative purposes, and all other provisions of the said Federal Social Security Act; and it is intended as a policy of the State that this Chapter and its requirements for contributions by employers shall continue in force only so long as such employers are required to pay the federal taxes imposed in said Federal Social Security Act by a valid act of Congress. Therefore, if Title III and Title IX of the said Federal Social Security Act shall be declared invalid by the United States Supreme Court, or if such law be repealed by congressional action so that the federal tax cannot be further levied, from and after the declaration of such invalidity by the United States Supreme Court, or the repeal of said law by congressional action, as the case may be, no further levy or collection of contributions shall be made hereunder. The enactment by the Congress of the United States of the Railroad Retirement Act and the Railroad Unemployment Insurance Act shall in no way affect the administration of this law except as herein expressly provided.

All federal grants and all contributions theretofore collected, and all funds in the treasury by virtue of this Chapter, shall, nevertheless, be disbursed and expended, as far as may be possible, under the terms of this Chapter: Provided, however, that contributions already due from any employer shall be collected and paid into the said fund, subject to such distribution; and provided further, that the personnel of the State Employment Security Commission shall be reduced as rapidly as possible.

The funds remaining available for use by the North Carolina Employment Security Commission shall be expended, as necessary, in making payment of all such awards as have been made and are fully approved at the date aforesaid, and the payment of the necessary costs for the further administration of this Chapter, and the final settlement of all affairs connected with same. After complete payment of all administrative costs and full payment of all awards made as aforesaid, any and all moneys remaining to the credit of any employer shall be refunded to such employer, or his duly authorized assignee: Provided, that the State employment service, created by Chapter 106, Public Laws of 1935, and transferred by Chapter 1, Public Laws of 1936, Extra Session, and made a part of the Employment Security Commission of North Carolina, shall in such event return to and have the same status as it had prior to enactment of Chapter 1, Public Laws of 1936, Extra Session, and under authority of Chapter 106, Public Laws of 1935, shall carry on the duties therein prescribed; but, pending a final settlement of the affairs of the Employment Security Commission of North Carolina, the said State employment service shall render such service in connection therewith as shall be demanded or required under the provisions of this Chapter or the provisions of Chapter 1, Public Laws of 1936, Extra Session.

(b)        The Employment Security Commission may, upon receiving notification from the U.S. Department of Labor that any provision of this Chapter is out of conformity with the requirements of the federal law or of the U.S. Department of Labor, suspend the enforcement of the contested section or provision until the North Carolina Legislature next has an opportunity to make changes in the North Carolina law. The Employment Security Commission shall, in order to implement the above suspension:

(1)        Notify the Governor's office and provide that office with a copy of the determination or notification of the U.S. Department of Labor;

(2)        Advise the Governor's office as to whether the contested portion or provision of the law would, if not enforced, so seriously hamper the operations of the agency as to make it advisable that a special session of the legislature be called;

(3)        Take all reasonable steps available to obtain a reprieval from the implementation of any federal conformity failure sanctions until the State legislature has been afforded an opportunity to consider the existing conflict. (1937, c. 363; 1939, c. 52, s. 8; 1947, c. 598, s. 1; 1977, c. 727, s. 56.)



§ 96-20. Duties of Division; conformance to Wagner-Peyser Act; organization; director; employees.

Article 3.

Employment Service Division.

§ 96‑20.  Duties of Division; conformance to Wagner‑Peyser Act; organization; director; employees.

The Employment Service Division of the Employment Security  Commission shall establish and maintain free public employment offices in such number and in such places as may be necessary for the proper administration of this Chapter, and for the purpose of performing such duties as are within the purview of the act of Congress entitled "An act to provide for the establishment of a national employment system and for cooperation with the states in the promotion of such system and for other purposes," approved June 6, 1933, (48 Stat., 113; U.S.C., Title 29, section 49(c), as amended). The said Division shall be administered by a full‑time salaried director. The Employment Security Commission shall be charged with the duty to cooperate with any official or agency of the United States having powers or duties under the provisions of the said act of Congress, as amended, and to do and perform all things necessary to secure to this State the benefits of the said act of Congress, as amended, in the promotion and maintenance of a system of public employment offices. The provisions of the said act of Congress, as amended, are hereby accepted by this State, in conformity with section 4 of said act, and this State will observe and comply with the requirements thereof. The Employment Security Commission is hereby designated and constituted the agency of this State for the purpose of said act. The Commission is directed to appoint the director, other officers, and employees of the Employment Service Division. (Ex. Sess. 1936, c. 1, s. 12; 1941, c. 108, s. 11; 1947, c. 326, s. 24.)



§ 96-21. Duties concerning veterans and worker profiling.

§ 96‑21.  Duties concerning veterans and worker profiling.

The duties of the Employment Service Division include the following:

(1)        To cooperate with all State and federal agencies in attempting to secure suitable employment and fair treatment for military veterans and disabled veterans.

(2)        To establish and use a worker profiling system that complies with 42 U.S.C. § 503(a)(10) to identify claimants for benefits whom the Division must refer to reemployment services in accordance with that law. (1921, c. 131, s. 3; C.S., s. 7312(c); Ex. Sess. 1936, c. 1, s. 12; 1979, c. 660, s. 26; 1993 (Reg. Sess., 1994), c. 680, s. 6.)



§ 96-22. Employment of and assistance to minors.

§ 96‑22.  Employment of and assistance to minors.

The Employment Service Division shall have jurisdiction over all matters contemplated in this Article pertaining to securing employment for all minors who avail themselves of the free employment  service. The Employment Service Division shall have power to so conduct its affairs that at all times it shall be in harmony with laws relating to child labor and compulsory education; to aid in inducing minors over 16, who cannot or do not for various reasons attend day school, to undertake promising skilled employment; to aid in influencing minors who do not come within the purview of compulsory education laws, and who do not attend day school, to avail themselves of continuation or special courses in existing night schools, vocational schools, part‑time schools, trade schools, business schools, library schools, university extension courses, etc., so as to become more skilled in such occupation or vocation to which they are respectively inclined or particularly adapted, including assisting those minors who are interested in securing vocational employment in agriculture and to aid in the development of good citizenship and in the study and development of vocational rehabilitation capabilities for handicapped minors. (1921, c. 131, s. 4; C.S., s. 7312(d); Ex. Sess. 1936, c. 1, s. 12; 1979, c. 660, s. 27.)



§ 96-23: Repealed by Session Laws 1985, c. 197, s. 8.

§ 96‑23: Repealed by Session Laws 1985, c. 197, s. 8.



§ 96-24. Local offices; cooperation with United States service; financial aid from United States.

§ 96‑24.  Local offices; cooperation with United States service; financial aid from United States.

The Employment Service Division is authorized to enter into agreement with the governing authorities of any municipality, county, township, or school corporation in the State for such period of time as may be deemed desirable for the purpose of establishing and maintaining local free employment offices, and for the extension of vocational guidance in cooperation with the United States Employment Service, and under and by virtue of any such agreement as aforesaid to pay, from any funds appropriated by the State for the purposes of this Article, any part or the whole of the salaries, expenses or rent, maintenance, and equipment of offices and other expenses. (1921, c. 131, s. 6; C.S., s. 7312(f); 1931, c. 312, s. 3; 1935, c. 106, s. 4; Ex. Sess. 1936, c. 1, s. 12.)



§ 96-25. Acceptance and use of donations.

§ 96‑25.  Acceptance and use of donations.

It shall be lawful for the Employment Service Division to receive, accept, and use, in the name of the people of the State, or any community or municipal corporation, as the donor may designate, by gift or devise, any moneys, buildings, or real estate for the purpose  of extending the benefits of this Article and for the purpose of giving assistance to handicapped citizens through vocational rehabilitation. (1921, c. 131, s. 7; C.S., s. 7312(g); 1931, c. 312, s. 3; Ex. Sess. 1936, c. 1, s. 12; 1979, c. 660, s. 28.)



§ 96-26. Cooperation of towns, townships, and counties with Division.

§ 96‑26.  Cooperation of towns, townships, and counties with Division.

It shall be lawful for the governing authorities of any municipality, county, township, or school corporation in the State to enter into cooperative agreement with the Employment Service Division  and to appropriate and expend the necessary money upon such conditions as may be approved by the Employment Service Division and to permit the use of public property for the joint establishment and maintenance of such offices as may be mutually agreed upon, and which will further the purpose of this Article. (1921, c. 131, s. 8; C.S., s. 7312(h); 1931, c. 312, s. 3; 1935, c. 106, s. 5; Ex. Sess. 1936, c. 1, s. 12.)



§ 96-27. Method of handling employment service funds.

§ 96‑27.  Method of handling employment service funds.

All federal funds received by this State under the Wagner‑Peyser Act (48 Stat. 113; Title 29, U.S.C., section 49) as amended, and all State funds appropriated or made available to the Employment Service Division shall be paid into the Employment Security Administration Fund, and said moneys are hereby made available to the State employment service to be expended as provided in this Article and by said act of Congress. For the purpose of establishing and maintaining free public employment offices, said Division is authorized to enter into agreements with any political subdivision of this State or with any private, nonprofit organization, and as a part of any such agreement the Commission may accept moneys, services, or quarters as a contribution to the Employment Security Administration Fund. (1935, c. 106, s. 7; Ex. Sess. 1936, c. 1, s. 12; 1941, c. 108, s. 11; 1947, c. 598, s. 1.)



§ 96-28. Repealed by Session Laws 1951, c. 332, s. 17.

§ 96‑28.  Repealed by Session Laws 1951, c. 332, s. 17.



§ 96-29. Openings listed by State agencies.

§ 96‑29.  Openings listed by State agencies.

Every State agency shall list with the Employment Security Commission of North Carolina every job opening occurring within the agency which opening the agency wishes filled and which will not be filled solely by promotion or transfer from within the existing State government work force.  The listing shall include a brief description of the duties and salary range and shall be filed with the Commission within 30 days after the occurrence of the opening.  The State agency may not fill the job opening for at least 21 days after the listing has been filed with the Commission.  The listing agency shall report to the Commission the filling of any listed opening within 15 days after the opening has been filled.

The Employment Security Commission may act to waive the 21‑day listing period for job openings in job classifications declared to be in short supply by the State Personnel Commission, upon the request of a State agency, if the 21‑day listing requirement for these classifications hinders the agency in providing essential services. (1973, c. 715, s. 1; c. 1341; 1985, c. 358; 1989, c. 583, s. 16; 1991, c. 357, s. 1.)



§ 96-30. Findings and purpose.

Article 4.

Job Training, Education, and Placement Information Management.

§ 96‑30.  Findings and purpose.

The General Assembly finds it in the best interests of this State that the establishment, maintenance, and funding of State job training, education, and placement programs be based on current, comprehensive information on the effectiveness of these programs in securing employment for North Carolina citizens and providing a well‑trained workforce for business and industry in this State. To this end, it is the purpose of this Article to require the establishment of an information system that maintains up‑to‑date job‑related information on current and former participants in State job training and education programs. (1995, c. 507, s. 25.6(a).)



§ 96-31. Definitions.

§ 96‑31.  Definitions.

As used in this Article, unless the context clearly requires otherwise, the term:

(1)        "CFS" means the common follow‑up information management system developed by the Employment Security Commission of North Carolina as authorized under this Article.

(2)        "ESC" means the Employment Security Commission of North Carolina.

(3)        Repealed by Session Laws 2000, c. 140, s. 93.1(d).

(4)        "State job training, education, and placement program" or "State‑funded program" means a program operated by a State or local government agency or entity and supported in whole or in part by State or federal funds, that provides job training and education or job placement services to program participants. The term does not include on‑the‑job training provided to current employees of the agency or entity for the purposes of professional development. (1995, c. 507, s. 25.6(a); 2000‑140, s. 93.1(d).)



§ 96-32. Common follow-up information management system created.

§ 96‑32.  Common follow‑up information management system created.

(a)        The Employment Security Commission of North Carolina shall develop, implement, and maintain a common follow‑up information management system for tracking the employment status of current and former participants in State job training, education, and placement programs. The system shall provide for the automated collection, organization, dissemination, and analysis of data obtained from State‑funded programs that provide job training and education and job placement services to program participants. In developing the system, the ESC shall ensure that data and information collected from State agencies is confidential, not open for general public inspection, and maintained and disseminated in a manner that protects the identity of individual persons from general public disclosure.

(b)        The ESC shall adopt procedures and guidelines for the development and implementation of the CFS authorized under this section.

(c)        Based on data collected under the CFS, the ESC shall evaluate the effectiveness of job training, education, and placement programs to determine if specific program goals and objectives are attained, to determine placement and completion rates for each program, and to make recommendations regarding the continuation of State funding for programs evaluated. (1995, c. 507, s. 25.6(a); 2000‑140, s. 93.1(e); 2001‑424, ss. 12.2(b), 20.17(a).)



§ 96-33. State agencies required to provide information and data.

§ 96‑33.  State agencies required to provide information and data.

(a)        Every State agency and local government agency or entity that receives State or federal funds for the direct or indirect support of State job training, education, and placement programs shall provide to the Employment Security Commission of North Carolina all data and information available to or within the agency or entity's possession requested by the ESC for input into the common follow‑up information management system authorized under this Article.

(b)        Each agency or entity required to report information and data to the ESC under this Article shall maintain true and accurate records of the information and data requested by the ESC. The records shall be open to ESC inspection and copying at reasonable times and as often as necessary. Each agency or entity shall further provide, upon request by ESC, sworn or unsworn reports with respect to persons employed or trained by the agency or entity, as deemed necessary by the ESC to carry out the purposes of this Article. Information obtained by the ESC from the agency or entity shall be held by ESC as confidential and shall not be published or open to public inspection other than in a manner that protects the identity of individual persons and employers. (1995, c. 507, s. 25.6(a).)



§ 96-34. Prohibitions on use of information collected.

§ 96‑34.  Prohibitions on use of information collected.

Data and information reported, collected, maintained, disseminated, and analyzed may not be used by any State or local government agency or entity for purposes of making personal contacts with current or former students or their employers or trainers. (1995, c. 507, s. 25.6(a).)



§ 96-35. Reports on common follow-up system activities.

§ 96‑35.  Reports on common follow‑up system activities.

(a)        The Employment Security Commission of North Carolina shall present annually by May 1 to the General Assembly and to the Governor a report of CFS activities for the preceding calendar year. The report shall include information on and evaluation of job training, education, and placement programs for which data was reported by State and local agencies subject to this Article. Evaluation of the programs shall be on the basis of fiscal year data.

(b)        The ESC shall report to the Governor and to the General Assembly upon the convening of each biennial session, its evaluation of and recommendations regarding job training, education, and placement programs for which data was provided to the CFS. (1995, c. 507, s. 25.6(a); 2000‑140, s. 93.1(a); 2001‑424, ss. 12.2(b), 20.17(b).)






Chapter 97 - Workers' Compensation Act.

§ 97-1. Short title.

Chapter 97.

Workers' Compensation Act.

Article 1.

Workers' Compensation Act.

§ 97‑1.  Short title.

This Article shall be known and cited as The North Carolina Workers' Compensation Act. (1929, c. 120, s. 1; 1979, c. 714, s. 1.)



§ 97-1.1. References to workmen's compensation.

§ 97‑1.1.  References to workmen's compensation.

Any reference in any act, public or local, to the "Workmen's Compensation Act," "Workmen's Compensation," or "workmen's compensation" shall be deemed to refer respectively to "Workers' Compensation Act," "Workers' Compensation" or "workers' compensation." (1979, c. 714, s. 4.)



§ 97-2. Definitions.

§ 97‑2.  Definitions.

When used in this Article, unless the context otherwise requires 

(1)        Employment.  The term "employment" includes employment by the State and all political subdivisions thereof, and all public and quasi‑public corporations therein and all private employments in which three or more employees are regularly employed in the same business or establishment or in which one or more employees are employed in activities which involve the use or presence of radiation, except agriculture and domestic services, unless 10 or more full‑time nonseasonal agricultural workers are regularly employed by the employer and an individual sawmill and logging operator with less than 10 employees, who saws and logs less than 60 days in any six consecutive months and whose principal business is unrelated to sawmilling or logging.

(2)        Employee.  The term "employee" means every person engaged in an employment under any appointment or contract of hire or apprenticeship, express or implied, oral or written, including aliens, and also minors, whether lawfully or unlawfully employed, but excluding persons whose employment is both casual and not in the course of the trade, business, profession, or occupation of his employer, and as relating to those so employed by the State, the term "employee" shall include all officers and employees of the State, including such as are elected by the people, or by the General Assembly, or appointed by the Governor to serve on a per diem, part‑time or fee basis, either with or without the confirmation of the Senate; as relating to municipal corporations and political subdivisions of the State, the term "employee" shall include all officers and employees thereof, including such as are elected by the people. The term "employee" shall include members of the North Carolina National Guard while on State active duty under orders of the Governor and members of the North Carolina State Defense Militia while on State active duty under orders of the Governor. The term "employee" shall include deputy sheriffs and all persons acting in the capacity of deputy sheriffs, whether appointed by the sheriff or by the governing body of the county and whether serving on a fee basis or on a salary basis, or whether deputy sheriffs serving upon a full‑time basis or a part‑time basis, and including deputy sheriffs appointed to serve in an emergency, but as to those so appointed, only during the continuation of the emergency. The sheriff shall furnish to the board of county commissioners a complete list of all deputy sheriffs named or appointed by him immediately after their appointment and notify the board of commissioners of any changes made therein promptly after such changes are made. Any reference to an employee who has been injured shall, when the employee is dead, include also his legal representative, dependents, and other persons to whom compensation may be payable: Provided, further, that any employee, as herein defined, of a municipality, county, or of the State of North Carolina, while engaged in the discharge of his official duty outside the jurisdictional or territorial limits of the municipality, county, or the State of North Carolina and while acting pursuant to authorization or instruction from any superior officer, shall have the same rights under this Article as if such duty or activity were performed within the territorial boundary limits of his employer.

Every executive officer elected or appointed and empowered in accordance with the charter and bylaws of a corporation shall be considered as an employee of such corporation under this Article.

Any such executive officer of a corporation may, notwithstanding any other provision of this Article, be exempt from the coverage of the corporation's insurance contract by such corporation's specifically excluding such executive officer in such contract of insurance, and the exclusion to remove such executive officer from the coverage shall continue for the period such contract of insurance is in effect, and during such period such executive officers thus exempted from the coverage of the insurance contract shall not be employees of such corporation under this Article.

All county agricultural extension service employees who do not receive official federal appointments as employees of the United States Department of Agriculture and who are field faculty members with professional rank as designated in the memorandum of understanding between the North Carolina Agricultural Extension Service, North Carolina State University, A & T State University, and the boards of county commissioners shall be deemed to be employees of the State of North Carolina. All other county agricultural extension service employees paid from State or county funds shall be deemed to be employees of the county board of commissioners in the county in which the employee is employed for purposes of workers' compensation.

The term "employee" shall also include members of the Civil Air Patrol currently certified pursuant to G.S. 143B‑491(a) when performing duties in the course and scope of a State‑approved mission pursuant to Article 11 of Chapter 143B of the General Statutes.

"Employee" shall not include any person performing voluntary service as a ski patrolman who receives no compensation for such services other than meals or lodging or the use of ski tow or ski lift facilities or any combination thereof.

Any sole proprietor or partner of a business or any member of a limited liability company may elect to be included as an employee under the workers' compensation coverage of such business if he is actively engaged in the operation of the business and if the insurer is notified of his election to be so included. Any such sole proprietor or partner or member of a limited liability company shall, upon such election, be entitled to employee benefits and be subject to employee responsibilities prescribed in this Article.

"Employee" shall include an authorized pickup firefighter of the Division of Forest Resources of the Department of Environment and Natural Resources when that individual is engaged in emergency fire suppression activities for the Division of Forest Resources. As used in this section, "authorized pickup firefighter" means an individual who has completed required fire suppression training as a wildland firefighter and who is available as needed by the Division of Forest Resources for emergency fire suppression activities, including immediate dispatch to wildfires and standby for initial attack on fires during periods of high fire danger.

It shall be a rebuttable presumption that the term "employee" shall not include any person performing services in the sale of newspapers or magazines to ultimate consumers under an arrangement whereby the newspapers or magazines are to be sold by that person at a fixed price and the person's compensation is based on the retention of the excess of the fixed price over the amount at which the newspapers or magazines are charged to the person.

(3)        Employer.  The term "employer" means the State and all political subdivisions thereof, all public and quasi‑public corporations therein, every person carrying on any employment, and the legal representative of a deceased person or the receiver or trustee of any person. The board of commissioners of each county of the State, for the purposes of this law, shall be considered as "employer" of all deputy sheriffs serving within such county, or persons serving or performing the duties of a deputy sheriff, whether such persons are appointed by the sheriff or by the board of commissioners and whether serving on a fee basis or salary basis. Each county is authorized to insure its compensation liability for deputy sheriffs to the same extent it is authorized to insure other compensation liability for employees thereof. For purposes of this Chapter, when an authorized pickup firefighter of the Division of Forest Resources of the Department of Environment and Natural Resources is engaged in emergency fire suppression activities for the Division of Forest Resources, that individual's employer is the Division of Forest Resources.

(4)        Person.  The term "person" means individual, partnership, association or corporation.

(5)        Average Weekly Wages.  "Average weekly wages" shall mean the earnings of the injured employee in the employment in which he was working at the time of the injury during the period of 52 weeks immediately preceding the date of the injury, including the subsistence allowance paid to veteran trainees by the United States government, provided the amount of said allowance shall be reported monthly by said trainee to his employer, divided by 52; but if the injured employee lost more than seven consecutive calendar days at one or more times during such period, although not in the same week, then the earnings for the remainder of such 52 weeks shall be divided by the number of weeks remaining after the time so lost has been deducted. Where the employment prior to the injury extended over a period of fewer than 52 weeks, the method of dividing the earnings during that period by the number of weeks and parts thereof during which the employee earned wages shall be followed; provided, results fair and just to both parties will be thereby obtained. Where, by reason of a shortness of time during which the employee has been in the employment of his employer or the casual nature or terms of his employment, it is impractical to compute the average weekly wages as above defined, regard shall be had to the average weekly amount which during the 52 weeks previous to the injury was being earned by a person of the same grade and character employed in the same class of employment in the same locality or community.

But where for exceptional reasons the foregoing would be unfair, either to the employer or employee, such other method of computing average weekly wages may be resorted to as will most nearly approximate the amount which the injured employee would be earning were it not for the injury.

Wherever allowances of any character made to an employee in lieu of wages are specified part of the wage contract, they shall be deemed a part of his earnings.

Where a minor employee, under the age of 18 years, sustains a permanent disability or dies leaving dependents surviving, the compensation payable for permanent disability or death shall be calculated, first, upon the average weekly wage paid to adult employees employed by the same employer at the time of the accident in a similar or like class of work which the injured minor employee would probably have been promoted to if not injured, or, second, upon a wage sufficient to yield the maximum weekly compensation benefit. Compensation for temporary total disability or for the death of a minor without dependents shall be computed upon the average weekly wage at the time of the accident, unless the total disability extends more than 52 weeks, and then the compensation may be increased in proportion to his expected earnings.

In case of disabling injury or death to a volunteer fireman; member of an organized rescue squad; an authorized pickup firefighter, as defined in subdivision (2) of this section, when that individual is engaged in emergency fire suppression activities for the Division of Forest Resources; a duly appointed and sworn member of an auxiliary police department organized pursuant to G.S. 160A‑282; or senior members of the State Civil Air Patrol functioning under Article 11 of Chapter 143B of the General Statutes, under compensable circumstances, compensation payable shall be calculated upon the average weekly wage the volunteer fireman, member of an organized rescue squad, authorized pickup firefighter of the Division of Forest Resources, when that individual is engaged in emergency fire suppression activities for the Division of Forest Resources, member of an auxiliary police department, or senior member of the State Civil Air Patrol was earning in the employment wherein he principally earned his livelihood as of the date of injury. Provided, however, that the minimum compensation payable to a volunteer fireman, member of an organized rescue squad, an authorized pickup firefighter of the Division of Forest Resources of the Department of Environment and Natural Resources, when that individual is engaged in emergency fire suppression activities for the Division of Forest Resources, a sworn member of an auxiliary police department organized pursuant to G.S. 160A‑282, or senior members of the State Civil Air Patrol shall be sixty‑six and two‑thirds percent (66 2/3%) of the maximum weekly benefit established in G.S. 97‑29.

(6)        Injury.  "Injury and personal injury" shall mean only injury by accident arising out of and in the course of the employment, and shall not include a disease in any form, except where it results naturally and unavoidably from the accident. With respect to back injuries, however, where injury to the back arises out of and in the course of the employment and is the direct result of a specific traumatic incident of the work assigned, "injury by accident" shall be construed to include any disabling physical injury to the back arising out of and causally related to such incident. Injury shall include breakage or damage to eyeglasses, hearing aids, dentures, or other prosthetic devices which function as part of the body; provided, however, that eyeglasses and hearing aids will not be replaced, repaired, or otherwise compensated for unless injury to them is incidental to a compensable injury.

(7)        Carrier.  The term "carrier" or "insurer" means any person or fund authorized under G.S. 97‑93 to insure under this Article, and includes self‑insurers.

(8)        Commission.  The term "Commission" means the North Carolina Industrial Commission, to be created under the provisions of this Article.

(9)        Disability.  The term "disability" means incapacity because of injury to earn the wages which the employee was receiving at the time of injury in the same or any other employment.

(10)      Death.  The term "death" as a basis for a right to compensation means only death resulting from an injury.

(11)      Compensation.  The term "compensation" means the money allowance payable to an employee or to his dependents as provided for in this Article, and includes funeral benefits provided herein.

(12)      Child, Grandchild, Brother, Sister.  The term "child" shall include a posthumous child, a child legally adopted prior to the injury of the employee, and a stepchild or acknowledged illegitimate child dependent upon the deceased, but does not include married children unless wholly dependent upon him. "Grandchild" means a child as above defined of a child as above defined. "Brother" and "sister" include stepbrothers and stepsisters, half brothers and half sisters, and brothers and sisters by adoption, but does not include married brothers nor married sisters unless wholly dependent on the employee. "Child," "grandchild," "brother," and "sister" include only persons who at the time of the death of the deceased employee are under 18 years of age.

(13)      Parent.  The term "parent" includes stepparents and parents by adoption, parents‑in‑law, and any person who for more than three years prior to the death of the deceased employee stood in the place of a parent to him, if dependent on the injured employee.

(14)      Widow.  The term "widow" includes only the decedent's wife living with or dependent for support upon him at the time of his death; or living apart for justifiable cause or by reason of his desertion at such time.

(15)      Widower.  The term "widower" includes only the decedent's husband living with or dependent for support upon her at the time of her death or living apart for justifiable cause or by reason of her desertion at such time.

(16)      Adoption.  The term "adoption" or "adopted" means legal adoption prior to the time of the injury.

(17)      Singular.  The singular includes the plural and the masculine includes the feminine and neuter.

(18)      Hernia.  In all claims for compensation for hernia or rupture, resulting from injury by accident arising out of and in the course of the employee's employment, it must be definitely proven to the satisfaction of the Industrial Commission:

a.         That there was an injury resulting in hernia or rupture.

b.         That the hernia or rupture appeared suddenly.

c.         Repealed by Session Laws 1987, c. 729, s. 2.

d.         That the hernia or rupture immediately followed an accident. Provided, however, a hernia shall be compensable under this Article if it arises out of and in the course of the employment and is the direct result of a specific traumatic incident of the work assigned.

e.         That the hernia or rupture did not exist prior to the accident for which compensation is claimed.

All hernia or rupture, inguinal, femoral or otherwise, so proven to be the result of an injury by accident arising out of and in the course of employment, shall be treated in a surgical manner by a radical operation. If death results from such operation, the death shall be considered as a result of the injury, and compensation paid in accordance with the provisions of G.S. 97‑38. In nonfatal cases, if it is shown by special examination, as provided in G.S. 97‑27, that the injured employee has a disability resulting after the operation, compensation for such disability shall be paid in accordance with the provisions of this Article.

In case the injured employee refuses to undergo the radical operation for the cure of said hernia or rupture, no compensation will be allowed during the time such refusal continues. If, however, it is shown that the employee has some chronic disease, or is otherwise in such physical condition that the Commission considers it unsafe for the employee to undergo said operation, the employee shall be paid compensation in accordance with the provisions of this Article.

(19)      Medical Compensation.  The term "medical compensation" means medical, surgical, hospital, nursing, and rehabilitative services, and medicines, sick travel, and other treatment, including medical and surgical supplies, as may reasonably be required to effect a cure or give relief and for such additional time as, in the judgment of the Commission, will tend to lessen the period of disability; and any original artificial members as may reasonably be necessary at the end of the healing period and the replacement of such artificial members when reasonably necessitated by ordinary use or medical circumstances.

(20)      Health care provider.  The term "health care provider" means physician, hospital, pharmacy, chiropractor, nurse, dentist, podiatrist, physical therapist, rehabilitation specialist, psychologist, and any other person providing medical care pursuant to this Article.

(21)      Managed care organization.  The term "managed care organization" means a preferred provider organization or a health maintenance organization regulated under Chapter 58 of the General Statutes. "Managed care organization" also means a preferred provider benefit plan of an insurance company, hospital, or medical service corporation in which utilization review or quality management programs are used to manage the provision of health care services and benefits under this Chapter.  (1929, c. 120, s. 2; 1933, c. 448; 1939, c. 277, s. 1; 1943, c. 543; c. 672, s. 1; 1945, c. 766; 1947, c. 698; 1949, c. 399; 1953, c. 619; 1955, c. 644; c. 1026, s. 1; c. 1055; 1957, c. 95; 1959, c. 289; 1961, cc. 231, 235; 1967, c. 1229, s. 1; 1969, c. 206, s. 2; c. 707; 1971, c. 284, s. 1; c. 1231, s. 1; 1973, c. 521, ss. 1, 2; c. 763, ss. 1‑3; c. 1291, s. 14; 1975, c. 266, s. 1; c. 284, ss. 2, 3; c. 288; c. 718, s. 3; c. 817, s. 1; 1977, c. 419; c. 893, s. 1; 1979, cc. 86, 374; c. 516, ss. 4, 5; c. 714, s. 3; 1981, c. 421, ss. 1, 2; 1983, c. 833; 1983 (Reg. Sess., 1984), c. 1042, s. 1; 1985, cc. 133, 144; 1987, c. 729, ss. 1, 2; 1991, c. 703, s. 1; 1993, c. 389, s. 3; 1993 (Reg. Sess., 1994), c. 679, ss. 2.6, 10.7; 1995, c. 517, s. 35; 1999‑219, s. 4.2; 1999‑418, s. 1; 1999‑456, s. 33(c); 2001‑204, ss. 1, 1.1, 2; 2003‑156, s. 1; 2009‑281, s. 1.)



§ 97-3. Presumption that all employers and employees have come under provisions of Article.

§ 97‑3.  Presumption that all employers and employees have come under provisions of Article.

From and after January 1, 1975, every employer and employee, as hereinbefore defined and except as herein stated, shall be presumed to have accepted the provisions of this Article respectively to pay and accept compensation for personal injury or death by accident arising out of and in the course of his employment and shall be bound thereby. (1929, c. 120, s. 4; 1973, c. 1291, s. 1.)



§ 97-4: Repealed by Session Laws 1973, c. 1291, s. 2.

§ 97‑4: Repealed by Session Laws 1973, c. 1291, s. 2.



§ 97-5. Presumption as to contract of service.

§ 97‑5.  Presumption as to contract of service.

Every contract of service between any employer and employee covered by this Article, written or implied, now in operation or made  or implied prior to July 1, 1929, shall, after that date, be presumed  to continue, subject to the provisions of this Article; and every such contract made subsequent to that date shall be presumed to have been made subject to the provisions of this Article. (1929, c. 120, s. 6; 1973, c. 1291, s. 3.)



§ 97-6. No special contract can relieve an employer of obligations.

§ 97‑6.  No special contract can relieve an employer of obligations.

No contract or agreement, written or implied, no rule, regulation, or other device shall in any manner operate to relieve an employer in whole or in part, of any obligation created by this Article, except as herein otherwise expressly provided. (1929, c. 120, s. 7.)



§ 97-6.1: Repealed by 1991 (Regular Session, 1992), c. 1021, s. 4.

§ 97‑6.1:  Repealed by 1991 (Regular Session, 1992), c. 1021, s. 4.



§ 97-7. State or subdivision and employees thereof.

§ 97‑7.  State or subdivision and employees thereof.

Neither the State nor any municipal corporation within the State, nor any political subdivision thereof, nor any employee of the State or of any such corporation or subdivision, shall have the right to reject the provisions of this Article relative to payment and acceptance of compensation, and G.S. 97‑100(c) does not apply to them: Provided, that all such corporations or subdivisions are hereby authorized to self‑insure or purchase insurance to secure its liability under this Article and to include thereunder the liability of such subordinate governmental agencies as the county board of health, the school board, and other political and quasi‑political subdivisions supported in whole or in part by the municipal corporation or political subdivision of the State. Each municipality is authorized to make appropriations for these purposes and to fund them by levy of property taxes pursuant to G.S. 153A‑149 and G.S. 160A‑209 and by the allocation of other revenues whose use is not otherwise restricted by law. (1929, c. 120, s. 8; 1931, c. 274, s. 1; 1945, c. 766; 1957, c. 1396, s. 1; 1961, c. 1200; 1973, c. 803, s. 34; c. 1291, s. 4; 2006‑105, s. 1.10.)



§ 97-8. Prior injuries and deaths unaffected.

§ 97‑8.  Prior injuries and deaths unaffected.

The provisions of this Article shall not apply to injuries or deaths, nor to accidents which occurred prior to July 1, 1929. (1929, c. 120, s. 9.)



§ 97-9. Employer to secure payment of compensation.

§ 97‑9.  Employer to secure payment of compensation.

Every employer subject to the compensation provisions of this Article shall secure the payment of compensation to his employees in the manner hereinafter provided; and while such security remains in force, he or those conducting his business shall only be liable to any employee for personal injury or death by accident to the extent and in the manner herein specified. (1929, c. 120, s. 10; 1973, c. 1291, s. 5.)



§ 97-10. Repealed by Session Laws 1959, c. 1324.

§ 97‑10.  Repealed by Session Laws 1959, c. 1324.



§ 97-10.1. Other rights and remedies against employer excluded.

§ 97‑10.1.  Other rights and remedies against employer excluded.

If the employee and the employer are subject to and have complied with the provisions of this Article, then the rights and remedies herein granted to the employee, his dependents, next of kin, or personal representative shall exclude all other rights and remedies of the employee, his dependents, next of kin, or representative as against the employer at common law or otherwise on account of such injury or death. (1929, c. 120, s. 11; 1933, c. 449, s. 1; 1943, c. 622; 1959, c. 1324; 1973, c. 1291, s. 6.)



§ 97-10.2. Rights under Article not affected by liability of third party; rights and remedies against third parties.

§ 97‑10.2.  Rights under Article not affected by liability of third party; rights and remedies against third parties.

(a)        The right to compensation and other benefits under this Article for disability, disfigurement, or death shall not be affected by the fact that the injury or death was caused under circumstances creating a liability in some person other than the employer to pay damages therefor, such person hereinafter being referred to as the "third party." The respective rights and interests of the employee‑beneficiary under this Article, the employer, and the employer's insurance carrier, if any, in respect of the common‑law cause of action against such third party and the damages recovered shall be as set forth in this section.

(b)        The employee, or his personal representative if he be dead, shall have the exclusive right to proceed to enforce the liability of the third party by appropriate proceedings if such proceedings are instituted not later than 12 months after the date of injury or death, whichever is later. During said 12‑month period, and at any time thereafter if summons is issued against the third party during said 12‑month period, the employee or his personal representative shall have the right to settle with the third party and to give a valid and complete release of all claims to the third party by reason of such injury or death, subject to the provisions of (h) below.

(c)        If settlement is not made and summons is not issued within said 12‑month period, and if employer shall have filed with the Industrial Commission a written admission of liability for the benefits provided by this Chapter, then either the employee or the employer shall have the right to proceed to enforce the liability of the third party by appropriate proceedings; either shall have the right to settle with the third party and to give a valid and complete release of all claims to the third party by reason of such injury or death, subject to the provisions of (h) below. Provided that 60 days before the expiration of the period fixed by the applicable statute of limitations if neither the employee nor the employer shall have settled with or instituted proceedings against the third party, all such rights shall revert to the employee or his personal representative.

(d)        The person in whom the right to bring such proceeding or make settlement is vested shall, during the continuation thereof, also have the exclusive right to make settlement with the third party and the release of the person having the right shall fully acquit and discharge the third party except as provided by (h) below. A proceeding so instituted by the person having the right shall be brought in the name of the employee or his personal representative and the employer or the insurance carrier shall not be a necessary or proper party thereto. If the employee or his personal representative shall refuse to cooperate with the employer by being the party plaintiff, then the action shall be brought in the name of the employer and the employee or his personal representative shall be made a party plaintiff or party defendant by order of court.

(e)        The amount of compensation and other benefits paid or payable on account of such injury or death shall be admissible in evidence in any proceeding against the third party. In the event that said amount of compensation and other benefits is introduced in such a proceeding the court shall instruct the jury that said amount will be deducted by the court from any amount of damages awarded to the plaintiff. If the third party defending such proceeding, by answer duly served on the employer, sufficiently alleges that actionable negligence of the employer joined and concurred with the negligence of the third party in producing the injury or death, then an issue shall be submitted to the jury in such case as to whether actionable negligence of employer joined and concurred with the negligence of the third party in producing the injury or death. The employer shall have the right to appear, to be represented, to introduce evidence, to cross‑examine adverse witnesses, and to argue to the jury as to this issue as fully as though he were a party although not named or joined as a party to the proceeding. Such issue shall be the last of the issues submitted to the jury. If the verdict shall be that actionable negligence of the employer did join and concur with that of the third party in producing the injury or death, then the court shall reduce the damages awarded by the jury against the third party by the amount which the employer would otherwise be entitled to receive therefrom by way of subrogation hereunder and the entire amount recovered, after such reduction, shall belong to the employee or his personal representative free of any claim by the employer and the third party shall have no further right by way of contribution or otherwise against the employer, except any right which may exist by reason of an express contract of indemnity between the employer and the third party, which was entered into prior to the injury to the employee. In the event that the court becomes aware that there is an express contract of indemnity between the employer and the third party the court may in the interest of justice exclude the employer from the trial of the claim against the third party and may meet the issue of the actionable negligence of the employer to the jury in a separate hearing.

(f)        (1)        If the employer has filed a written admission of liability for benefits under this Chapter with, or if an award final in nature in favor of the employee has been entered by the Industrial Commission, then any amount obtained by any person by settlement with, judgment against, or otherwise from the third party by reason of such injury or death shall be disbursed by order of the Industrial Commission for the following purposes and in the following order of priority:

a.         First to the payment of actual court costs taxed by judgment and/or reasonable expenses incurred by the employee in the litigation of the third‑party claim.

b.         Second to the payment of the fee of the attorney representing the person making settlement or obtaining judgment, and except for the fee on the subrogation interest of the employer such fee shall not be subject to the provisions of G.S. 97‑90 but shall not exceed one third of the amount obtained or recovered of the third party.

c.         Third to the reimbursement of the employer for all benefits by way of compensation or medical compensation expense paid or to be paid by the employer under award of the Industrial Commission.

d.         Fourth to the payment of any amount remaining to the employee or his personal representative.

(2)        The attorney fee paid under (f)(1) shall be paid by the employee and the employer in direct proportion to the amount each shall receive under (f)(1)c and (f)(1)d hereof and shall be deducted from such payments when distribution is made.

(g)        The insurance carrier affording coverage to the employer under this Chapter shall be subrogated to all rights and liabilities of the employer hereunder but this shall not be construed as conferring any other or further rights upon such insurance carrier than those herein conferred upon the employer, anything in the policy of insurance to the contrary notwithstanding.

(h)        In any proceeding against or settlement with the third party, every party to the claim for compensation shall have a lien to the extent of his interest under (f) hereof upon any payment made by the third party by reason of such injury or death, whether paid in settlement, in satisfaction of judgment, as consideration for covenant not to sue, or otherwise and such lien may be enforced against any person receiving such funds. Neither the employee or his personal representative nor the employer shall make any settlement with or accept any payment from the third party without the written consent of the other and no release to or agreement with the third party shall be valid or enforceable for any purpose unless both employer and employee or his personal representative join therein; provided, that this sentence shall not apply:

(1)        If the employer is made whole for all benefits paid or to be paid by him under this Chapter less attorney's fees as provided by (f)(1) and (2) hereof and the release to or agreement with the third party is executed by the employee; or

(2)        If either party follows the provisions of subsection (j) of this section.

(i)         Institution of proceedings against or settlement with the third party, or acceptance of benefits under this Chapter, shall not in any way or manner affect any other remedy which any party to the claim for compensation may have except as otherwise specifically provided in this Chapter, and the exercise of one remedy shall not in any way or manner be held to constitute an election of remedies so as to bar the other.

(j)         Notwithstanding any other subsection in this section, in the event that a judgment is obtained by the employee in an action against a third party, or in the event that a settlement has been agreed upon by the employee and the third party, either party may apply to the resident superior court judge of the county in which the cause of action arose or where the injured employee resides, or to a presiding judge of either district, to determine the subrogation amount. After notice to the employer and the insurance carrier, after an opportunity to be heard by all interested parties, and with or without the consent of the employer, the judge shall determine, in his discretion, the amount, if any, of the employer's lien, whether based on accrued or prospective workers' compensation benefits, and the amount of cost of the third‑party litigation to be shared between the employee and employer. The judge shall consider the anticipated amount of prospective compensation the employer or workers' compensation carrier is likely to pay to the employee in the future, the net recovery to plaintiff, the likelihood of the plaintiff prevailing at trial or on appeal, the need for finality in the litigation, and any other factors the court deems just and reasonable, in determining the appropriate amount of the employer's lien. If the matter is pending in the federal district court such determination may be made by a federal district court judge of that division. (1929, c. 120, s. 11; 1933, c. 449, s. 1; 1943, c. 622; 1959, c. 1324; 1963, c. 450, s. 1; 1971, c. 171, s. 1; 1979, c. 865, s. 1; 1983, c. 645, ss. 1, 2; 1991, c. 408, s. 1; c. 703, s. 2; 1999‑194, s. 1; 2004‑199, s. 13(b).)



§ 97-10.3. Minors illegally employed.

§ 97‑10.3.  Minors illegally employed.

In any case where an employer and employee are subject to the provisions of this Chapter, any injury to a minor while employed contrary to the laws of this State shall be compensable under this Chapter as if said minor were an adult, subject to the other provisions of this Chapter. (1929, c. 120, s. 11; 1933, c. 449, s. 1; 1943, c. 622; 1959, c. 1324.)



§ 97-11. Employer not relieved of statutory duty.

§ 97‑11.  Employer not relieved of statutory duty.

Nothing in this Article shall be construed to relieve any employer or employee from penalty for failure or neglect to perform any statutory duty. (1929, c. 120, s. 12.)



§ 97-12. Use of intoxicant or controlled substance; willful neglect; willful disobedience of statutory duty, safety regulation or rule.

§ 97‑12.  Use of intoxicant or controlled substance; willful neglect; willful disobedience of statutory duty, safety regulation or rule.

No compensation shall be payable if the injury or death to the employee was proximately caused by:

(1)        His intoxication, provided the intoxicant was not supplied by the employer or his agent in a supervisory capacity to the employee; or

(2)        His being under the influence of any controlled substance listed in the North Carolina Controlled Substances Act, G.S. 90‑86, et seq., where such controlled substance was not by prescription by a practitioner; or

(3)        His willful intention to injure or kill himself or another.

When the injury or death is caused by the willful failure of the employer to comply with any statutory requirement or any lawful order of the Commission, compensation shall be increased ten percent (10%). When the injury or death is caused by the willful failure of the employee to use a safety appliance or perform a statutory duty or by the willful breach of any rule or regulation adopted by the employer and approved by the Commission and brought to the knowledge of the employee prior to the injury compensation shall be reduced ten percent (10%). The burden of proof shall be upon him who claims an exemption or forfeiture under this section.

"Intoxication" and "under the influence" shall mean that the employee shall have consumed a sufficient quantity of intoxicating beverage or controlled substance to cause the employee to lose the normal control of his or her bodily or mental faculties, or both, to such an extent that there was an appreciable impairment of either or both of these faculties at the time of the injury.

A result consistent with "intoxication" or being "under the influence" from a blood or other medical test conducted in a manner generally acceptable to the scientific community and consistent with applicable State and federal law, if any, shall create a rebuttable presumption of impairment from the use of alcohol or a controlled substance. (1929, c. 120, s. 13; 1975, c. 740; 2005‑448, s. 2.)



§ 97-13. Exceptions from provisions of Article.

§ 97‑13.  Exceptions from provisions of Article.

(a)        Employees of Certain Railroads.  This Article shall not apply to railroads or railroad employees nor in any way repeal, amend, alter or affect Article 8 of Chapter 60 or any section thereof relating to the liability of railroads for injuries to employees, nor upon the trial of any action in tort for injuries not coming under the provisions of this Article, shall any provision herein be placed in evidence or be permitted to be argued to the jury. Provided, however, that the foregoing exemption to railroads and railroad employees shall not apply to employees of a State‑owned railroad company, as defined in G.S. 124‑11, or to electric street railroads or employees thereof; and this Article shall apply to electric street railroads and employees thereof and to this extent the provisions of Article 8 of Chapter 60 are hereby amended.

(b)        Casual Employment, Domestic Servants, Farm Laborers, Federal Government, Employer of Less than Three Employees.  This Article shall not apply to casual employees, farm laborers when fewer than 10 full‑time nonseasonal farm laborers are regularly employed by the same employer, federal government employees in North Carolina, and domestic servants, nor to employees of such persons, nor to any person, firm or private corporation that has regularly in service less than three employees in the same business within this State, except that any employer without regard to number of employees, including an employer of domestic servants, farm laborers, or one who previously had exempted himself, who has purchased workers' compensation insurance to cover his compensation liability shall be conclusively presumed during life of the policy to have accepted the provisions of this Article from the effective date of said policy and his employees shall be so bound unless waived as provided in this Article; provided however, that this Article shall apply to all employers of one or more employees who are employed in activities which involve the use or presence of radiation.

(c)        Prisoners.  This Article shall not apply to prisoners being worked by the State or any subdivision thereof, except to the following extent: Whenever any prisoner assigned to the State Department of Correction shall suffer accidental injury or accidental death arising out of and in the course of the employment to which he had been assigned, if there be death or if the results of such injury continue until after the date of the lawful discharge of such prisoner to such an extent as to amount to a disability as defined in this Article, then such discharged prisoner or the dependents or next of kin of such discharged prisoner may have the benefit of this Article by applying to the Industrial Commission as any other employee; provided, such application is made within 12 months from the date of the discharge; and provided further that the maximum compensation to any prisoner or to the dependents or next of kin of any deceased prisoner shall not exceed thirty dollars ($30.00) per week and the period of compensation shall relate to the date of his discharge rather than the date of the accident. If any person who has been awarded compensation under the provisions of this subsection shall be recommitted to prison upon conviction of an offense committed subsequent to the award, such compensation shall immediately cease. Any awards made under the terms of this subsection shall be paid by the State Department of Correction from the funds available for the operation of the Department of Corrections. The provisions of G.S. 97‑10.1 and 97‑10.2 shall apply to prisoners and discharged prisoners entitled to compensation under this subsection and to the State in the same manner as said section applies to employees and employers.

(d)        Sellers of Agricultural Products.  This Article shall not apply to persons, firms or corporations engaged in selling agricultural products for the producers thereof on commission or for other compensation, paid by the producers, provided the product is prepared for sale by the producer. (1929, c. 120, s. 14; 1933, c. 401; 1935, c. 150; 1941, c. 295; 1943, c. 543; 1945, c. 766; 1957, c. 349, s. 10; c. 809; 1967, c. 996, s. 13; 1971, c. 284, s. 2; c. 1176; 1975, c. 718, s. 3; 1979, c. 247, s. 1; c. 714, s. 2; 1981, c. 378, s. 1; 1983 (Reg. Sess., 1984), c. 1042, s. 2; 1987, c. 729, s. 3; 2000‑146, s. 11.)



§§ 97-14 through 97-16. Repealed by Session Laws 1973, c. 1291, ss. 7-9.

§§ 97‑14 through 97‑16.  Repealed by Session Laws 1973, c. 1291, ss. 7‑9.



§ 97-17. Settlements allowed in accordance with Article.

§ 97‑17.  Settlements allowed in accordance with Article.

(a)        This article does not prevent settlements made by and between the employee and employer so long as the amount of compensation and the time and manner of payment are in accordance with the provisions of this Article. A copy of a settlement agreement shall be filed by the employer with and approved by the Commission. No party to any agreement for compensation approved by the Commission shall deny the truth of the matters contained in the settlement agreement, unless the party is able to show to the satisfaction of the Commission that there has been error due to fraud, misrepresentation, undue influence or mutual mistake, in which event the Commission may set aside the agreement. Except as provided in this subsection, the decision of the Commission to approve a settlement agreement is final and is not subject to review or collateral attack.

(b)        The Commission shall not approve a settlement agreement under this section, unless all of the following conditions are satisfed:

(1)        The settlement agreement is deemed by the Commission to be fair and just, and that the interests of all of the parties and of any person, including a health benefit plan that paid medical expenses of the employee have been considered.

(2)        The settlement agreement contains a list of all of the known medical expenses of the employee related to the injury to the date of the settlement agreement, including medical expenses that the employer or carrier disputes, and a list of medical expenses, if any, that will be paid by the employer under the settlement agreement.

(3)        The settlement agreement contains a finding that the positions of all of the parties to the agreement are reasonable as to the payment of medical expenses.

It is not necessary, however, to satisfy the condition in subdivision (2) of this subsection when in the settlement agreement the employer agrees to pay all medical expenses of the employee related to the injury to the date of the settlement agreement.

(c)        In determining whether the positions of all of the parties to the agreement are reasonable as to the payment of medical expenses under subdivision (3) of subsection (b) of this section, the Commission shall consider all of the following:

(1)        Whether the employer admitted or reasonably denied the employee's claim for compensation.

(2)        The amount of all of the known medical expenses of the employee related to the injury to the date of the settlement agreement, including medical expenses that the employer or carrier disputes.

(3)        The need for finality in the litigation.

(d)        Nothing in this section shall be construed to limit the application of G.S. 44‑49 and G.S. 44‑50 to funds in compensation for settlement under this section. (1929, c. 120, s. 18; 1963, c. 436; 2001‑216, s. 2; 2001‑487, s. 102(b); 2005‑448, s. 3.)



§ 97-18. Prompt payment of compensation required; installments; payment without prejudice; notice to Commission; penalties.

§ 97‑18.  Prompt payment of compensation required; installments; payment without prejudice; notice to Commission; penalties.

(a)        Compensation under this Article shall be paid periodically, promptly and directly to the person entitled thereto unless otherwise specifically provided.

(b)        When the employer or insurer admits the employee's right to compensation, the first installment of compensation payable by the employer shall become due on the fourteenth day after the employer has written or actual notice of the injury or death, on which date all compensation then due shall be paid. Compensation thereafter shall be paid in installments weekly except where the Commission determines that payment in installments should be made monthly or at some other period. Upon paying the first installment of compensation and upon suspending, reinstating, changing, or modifying such compensation for any cause, the insurer shall immediately notify the Commission, on a form prescribed by the Commission, that compensation has begun, or has been suspended, reinstated, changed, or modified. A copy of each notice shall be provided to the employee. The first notice of payment to the Commission shall contain the date and nature of the injury, the average weekly wages of the employee, the weekly compensation rate, the date the disability resulting from the injury began, and the date compensation commenced.

(c)        If the employer or insurer denies the employee's right to compensation, the employer or insurer shall notify the Commission, on or before the fourteenth day after it has written or actual notice of the injury or death, or within such reasonable additional time as the Commission may allow, and advise the employee in writing of its refusal to pay compensation on a form prescribed by the Commission. This notification shall (i) include the name of the employee, the name of the employer, the date of the alleged injury or death, the insurer on the risk, if any, and a detailed statement of the grounds upon which the right to compensation is denied, and (ii) advise the employee of the employee's right to request a hearing pursuant to G.S. 97‑83. If the employer or insurer, in good faith, is without sufficient information to admit the employee's right to compensation, the employer or insurer may deny the employee's right to compensation.

(d)        In any claim for compensation in which the employer or insurer is uncertain on reasonable grounds whether the claim is compensable or whether it has liability for the claim under this Article, the employer or insurer may initiate compensation payments without prejudice and without admitting liability. The initial payment shall be accompanied by a form prescribed by and filed with the Commission, stating that the payments are being made without prejudice. Payments made pursuant to this subsection may continue until the employer or insurer contests or accepts liability for the claim or 90 days from the date the employer has written or actual notice of the injury or death, whichever occurs first, unless an extension is granted pursuant to this section. Prior to the expiration of the 90‑day period, the employer or insurer may upon reasonable grounds apply to the Commission for an extension of not more than 30 days. The initiation of payment does not affect the right of the employer or insurer to continue to investigate or deny the compensability of the claim or its liability therefor during this period. If at any time during the 90‑day period or extension thereof, the employer or insurer contests the compensability of the claim or its liability therefor, it may suspend payment of compensation and shall promptly notify the Commission and the employee on a form prescribed by the Commission. The employer or insurer must provide on the prescribed form a detailed statement of its grounds for denying compensability of the claim or its liability therefor. If the employer or insurer does not contest the compensability of the claim or its liability therefor within 90 days from the date it first has written or actual notice of the injury or death, or within such additional period as may be granted by the Commission, it waives the right to contest the compensability of and its liability for the claim under this Article. However, the employer or insurer may contest the compensability of or its liability for the claim after the 90‑day period or extension thereof when it can show that material evidence was discovered after that period that could not have been reasonably discovered earlier, in which event the employer or insurer may terminate or suspend compensation subject to the provisions of G.S. 97‑18.1.

(e)        The first installment of compensation payable under the terms of an award by the Commission, or under the terms of a judgment of the court upon an appeal from such an award, shall become due 10 days from the day following expiration of the time for appeal from the award or judgment or the day after notice waiving the right of appeal by all parties has been received by the Commission, whichever is sooner. Thereafter compensation shall be paid in installments weekly, except where the Commission determines that payment in installments shall be made monthly or in some other manner.

(f)         The employer's or insurer's grounds for contesting the employee's claim or its liability therefor as specified in the notice suspending compensation under subsection (d) of this section are the only bases for the employer's or insurer's defense on the issue of compensability in a subsequent proceeding, unless the defense is based on newly discovered material evidence that could not reasonably have been discovered prior to the notice suspending compensation.

(g)        If any installment of compensation is not paid within 14 days after it becomes due, there shall be added to such unpaid installment an amount equal to ten per centum (10%) thereof, which shall be paid at the same time as, but in addition to, such installment, unless such nonpayment is excused by the Commission after a showing by the employer that owing to conditions over which he had no control such installment could not be paid within the period prescribed for the payment.

(h)        Within 16 days after final payment of compensation has been made, the employer or insurer shall send to the Commission and the employee a notice, in accordance with a form prescribed by the Commission, stating that such final payment has been made, the total amount of compensation paid, the name of the employee and of any other person to whom compensation has been paid, the date of the injury or death, and the date to which compensation has been paid. If the employer or insurer fails to so notify the Commission or the employee within such time, the Commission shall assess against such employer or insurer a civil penalty in the amount of twenty‑five dollars ($25.00). The clear proceeds of civil penalties assessed pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(i)         If any bill for services rendered under G.S. 97‑25 by any provider of health care is not paid within 60 days after it has been approved by the Commission and returned to the responsible party, or within 60 days after it was properly submitted, in accordance with the provisions of this Article, to an insurer or managed care organization responsible for direct reimbursement pursuant to G.S. 97‑26(g), there shall be added to such unpaid bill an amount equal to ten per centum (10%) thereof, which shall be paid at the same time as, but in addition to, such medical bill, unless such late payment is excused by the Commission.

(j)         The employer or insurer shall promptly investigate each injury reported or known to the employer and at the earliest practicable time shall admit or deny the employee's right to compensation or commence payment of compensation as provided in subsections (b), (c), or (d) of this section. When an employee files a claim for compensation with the Commission, the Commission may order reasonable sanctions against an employer or insurer which does not, within 30 days following notice from the Commission of the filing of a claim, or within such reasonable additional time as the Commission may allow, do one of the following:

(1)        Notify the Commission and the employee in writing that it is admitting the employee's right to compensation and, if applicable, satisfy the requirements for payment of compensation under subsection (b) of this section.

(2)        Notify the Commission and the employee that it denies the employee's right to compensation consistent with subsection (c) of this section.

(3)        Initiate payments without prejudice and without liability and satisfy the requirements of subsection (d) of this section.

For purposes of this subsection, reasonable sanctions shall not prohibit the employer or insurer from contesting the compensability of or its liability for the claim. (1929, c. 120, s. 181/2; 1967, c. 1229, s. 2; 1979, c. 249, ss. 1, 2; c. 599; 1993 (Reg. Sess., 1994), c. 679, s. 3.1; 1998‑215, s. 114; 2005‑448, s. 4; 2006‑264, s. 91.7.)



§ 97-18.1. Termination or suspension of compensation benefits.

§ 97‑18.1.  Termination or suspension of compensation benefits.

(a)        Payments of compensation pursuant to an award of the Commission shall continue until the terms of the award have been fully satisfied.

(b)        An employer may terminate payment of compensation for total disability being paid pursuant to G.S. 97‑29 when the employee has returned to work for the same or a different employer, subject to the provisions of G.S. 97‑32.1, or when the employer contests a claim pursuant to G.S. 97‑18(d) within the time allowed thereunder. The employer shall promptly notify the Commission and the employee, on a form prescribed by the Commission, of the termination of compensation and the availability of trial return to work and additional compensation due the employee for any partial disability.

(c)        An employer seeking to terminate or suspend compensation being paid pursuant to G.S. 97‑29 for a reason other than those specified in subsection (b) of this section shall notify the employee and the employee's attorney of record in writing of its intent to do so on a form prescribed by the Commission. A copy of the notice shall be filed with the Commission. This form shall contain the reasons for the proposed termination or suspension of compensation, be supported by available documentation, and inform the employee of the employee's right to contest the termination or suspension by filing an objection in writing with the Commission within 14 days of the date the employer's notice is filed with the Commission or within such additional reasonable time as the Commission may allow.

(d)        If the employee fails to object to the employer's notice of proposed termination or suspension within the time provided, the Commission may enter an appropriate order terminating or suspending the compensation if it finds that there is a sufficient basis under this Article for this action. If the employee files a timely objection to the employer's notice, the Commission shall conduct an informal hearing by telephone with the parties or their counsel. If either party objects to conducting the hearing by telephone, the Commission may conduct the hearing in person in Raleigh or at another location selected by the Commission. The parties shall be afforded an opportunity to state their position and to submit documentary evidence at the informal hearing. The employer may waive the right to an informal hearing and proceed to the formal hearing. The informal hearing, whether by telephone or in person, shall be conducted only on the issue of termination or suspension of compensation and shall be conducted within 25 days of the receipt by the Commission of the employer's notice to the employee unless this time is extended by the Commission for good cause. The Commission shall issue a decision on the employer's application for termination of compensation within five days after completion of the informal hearing. The decision shall (i) approve the application, (ii) disapprove the application, or (iii) state that the Commission is unable to reach a decision on the application in an informal hearing, in which event the Commission shall schedule a formal hearing pursuant to G.S. 97‑83 on the employer's application for termination of compensation. Compensation may be terminated or suspended by the employer following an informal hearing only if its application is approved. If the Commission was unable to reach a decision in the informal hearing, the employee's compensation shall continue pending a decision by the Commission in the formal hearing. The Commission's decision in the informal hearing is not binding in subsequent hearings.

The employer or the employee may request a formal hearing pursuant to G.S. 97‑83 on the Commission's decision approving or denying the employer's application for termination of compensation. A formal hearing under G.S. 97‑83 ordered or requested pursuant to this section shall be a hearing de novo on the employer's application for termination or suspension of compensation and may be scheduled by the Commission on a preemptive basis.

(e)        At an informal hearing on the issue of termination or suspension of compensation, and at any subsequent hearing, the Commission may address related issues regarding the selection of medical providers or treatment under G.S. 97‑25, subject to exhaustion of the dispute resolution procedures of a managed care organization pursuant to G.S. 97‑25.2. (1993 (Reg. Sess., 1994), c. 679, ss. 3.6, 10.9.)



§ 97-19. Liability of principal contractors; certificate that subcontractor has complied with law; right to recover compensation of those who would have been liable; order of liability.

§ 97‑19.  Liability of principal contractors; certificate that subcontractor has complied with law; right to recover compensation of those who would have been liable; order of liability.

Any principal contractor, intermediate contractor, or subcontractor who shall sublet any contract for the performance of any work without requiring from such subcontractor or obtaining from the Industrial Commission a certificate, issued by a workers' compensation insurance carrier, or a certificate of compliance issued by the Department of Insurance to a self‑insured subcontractor, stating that such subcontractor has complied with G.S. 97‑93 hereof, shall be liable, irrespective of whether such subcontractor has regularly in service fewer than three employees in the same business within this State, to the same extent as such subcontractor would be if he were subject to the provisions of this Article for the payment of compensation and other benefits under this Article on account of the injury or death of any employee of such subcontractor due to an accident arising out of and in the course of the performance of the work covered by such subcontract. If the principal contractor, intermediate contractor or subcontractor shall obtain such certificate at the time of subletting such contract to subcontractor, he shall not thereafter be held liable to any employee of such subcontractor for compensation or other benefits under this Article.

Any principal contractor, intermediate contractor, or subcontractor paying compensation or other benefits under this Article, under the foregoing provisions of this section, may recover the amount so paid from any person, persons, or corporation who independently of such provision, would have been liable for the payment thereof.

Every claim filed with the Industrial Commission under this section shall be instituted against all parties liable for payment, and said Commission, in its award, shall fix the order in which said parties shall be exhausted, beginning with the immediate employer.

The principal or owner may insure any or all of his contractors and their employees in a blanket policy, and when so insured such contractor's employees will be entitled to compensation benefits regardless of whether the relationship of employer and employee exists between the principal and the contractor. (1929, c. 120, s. 19; 1941, c. 358, s. 1; 1945, c. 766; 1973, c. 1291, s. 10; 1979, c. 247, s. 2; 1987, c. 729, s. 4; 1989, c. 637; 1991, c. 703, s. 7; 1993 (Reg. Sess., 1994), c. 679, s. 10.6; 1995, c. 517, s. 36; 1995 (Reg. Sess., 1996), c. 555, s. 1.)



§ 97-19.1. Truck, tractor, or truck tractor trailer driver's status as employee or independent contractor.

§ 97‑19.1.  Truck, tractor, or truck tractor trailer driver's status as employee or independent contractor.

(a)        An individual in the interstate or intrastate carrier industry who operates a truck, tractor, or truck tractor trailer licensed by a governmental motor vehicle regulatory agency may be an employee or an independent contractor under this Article dependent upon the application of the common law test for determining employment status.

Any principal contractor, intermediate contractor, or subcontractor, irrespective of whether such contractor regularly employs three or more employees, who contracts with an individual in the interstate or intrastate carrier industry who operates a truck, tractor, or truck tractor trailer licensed by the United States Department of Transportation and who has not secured the payment of compensation in the manner provided for employers set forth in G.S. 97‑93 for himself personally and for his employees and subcontractors, if any, shall be liable as an employer under this Article for the payment of compensation and other benefits on account of the injury or death of the independent contractor and his employees or subcontractors due to an accident arising out of and in the course of the performance of the work covered by such contract.

(b)        Notwithstanding subsection (a) of this section, a principal contractor, intermediate contractor, or subcontractor shall not be liable as an employer under this Article for the payment of compensation on account of the injury or death of the independent contractor if the principal contractor, intermediate contractor, or subcontractor (i) contracts with an independent contractor who is an individual licensed by the United States Department of Transportation and (ii) the independent contractor personally is operating the vehicle solely pursuant to that license.

(c)        The principal contractor, intermediate contractor, or subcontractor may insure any and all of his independent contractors and their employees or subcontractors in a blanket policy, and when insured, the independent contractors, subcontractors, and employees will be entitled to compensation benefits under the blanket policy.

A principal contractor, intermediate contractor, or subcontractor may include in the governing contract with an independent contractor in the interstate or intrastate carrier industry who operates a truck, tractor, or truck tractor trailer licensed by a governmental motor vehicle regulatory agency an agreement for the independent contractor to reimburse the cost of covering that independent contractor under the principal contractor's, intermediate contractor's, or subcontractor's coverage of his business. (2003‑235, s. 1; 2006‑26, s. 1; 2006‑259, s. 19.)



§ 97-20. Priority of compensation claims against assets of employer.

§ 97‑20.  Priority of compensation claims against assets of employer.

All rights of compensation granted by this Article shall have the same preference or priority for the whole thereof against the assets of the employer as is allowed by law for any unpaid wages for labor. (1929, c. 120, s. 20.)



§ 97-21. Claims unassignable and exempt from taxes and debts; agreement of employee to contribute to premium or waive right to compensation void; unlawful deduction by employer.

§ 97‑21.  Claims unassignable and exempt from taxes and debts; agreement of employee to contribute to premium or waive right to compensation void; unlawful deduction by employer.

No claim for compensation under this Article shall be assignable, and all compensation and claims therefor shall be exempt from all claims of creditors and from taxes.

No agreement by an employee to pay any portion of premium paid by his employer to a carrier or to contribute to a benefit fund or department maintained by such employer for the purpose of providing compensation or medical services and supplies as required by this Article shall be valid, and any employer who makes a deduction for such purpose from the pay of any employee entitled to the benefits of this Article shall be guilty of a Class 3 misdemeanor and upon conviction thereof shall be punished only by a fine of not more than five hundred dollars ($500.00).  No agreement by an employee to waive his right to compensation under this Chapter shall be valid. (1929, c. 120, s. 21; 1993, c. 539, s. 677; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 97-22. Notice of accident to employer.

§ 97‑22.  Notice of accident to employer.

Every injured employee or his representative shall immediately on the occurrence of an accident, or as soon thereafter as practicable, give or cause to be given to the employer a written notice of the accident, and the employee shall not be entitled to physician's fees nor to any compensation which may have accrued under the terms of this Article prior to the giving of such notice, unless it can be shown that the employer, his agent or representative, had knowledge of the accident, or that the party required to give such notice had been prevented from doing so by reason of physical or mental incapacity, or the fraud or deceit of some third person; but no compensation shall be payable unless such written notice is given within 30 days after the occurrence of the accident or death, unless reasonable excuse is made to the satisfaction of the Industrial Commission for not giving such notice and the Commission is satisfied that the employer has not been prejudiced thereby. (1929, c. 120, s. 22.)



§ 97-23. What notice is to contain; defects no bar; notice personally or by registered letter or certified mail.

§ 97‑23.  What notice is to contain; defects no bar; notice personally or by registered letter or certified mail.

The notice provided in the foregoing section [G.S. 97‑22] shall state in ordinary language the name and address of the employee, the time, place, nature, and cause of the accident, and of the resulting injury or death; and shall be signed by the employee or by a person on his behalf, or, in the event of his death, by any one or more of his dependents, or by a person in their behalf.

No defect or inaccuracy in the notice shall be a bar to compensation unless the employer shall prove that his interest was prejudiced thereby, and then only to such extent as the prejudice.

Said notice shall be given personally to the employer or any of his agents upon whom a summons in civil action may be served under the laws of the State, or may be sent by registered letter or certified mail addressed to the employer at his last known residence or place of business. (1929, c. 120, s. 23; 1959, c. 863, s. 1.)



§ 97-24. Right to compensation barred after two years; destruction of records.

§ 97‑24.  Right to compensation barred after two years; destruction of records.

(a)        The right to compensation under this Article shall be forever barred unless (i) a claim or memorandum of agreement as provided in G.S. 97‑82 is filed with the Commission or the employee is paid compensation as provided under this Article within two years after the accident or (ii) a claim or memorandum of agreement as provided in G.S. 97‑82 is filed with the Commission within two years after the last payment of medical compensation when no other compensation has been paid and when the employer's liability has not otherwise been established under this Article. The provisions of this subsection shall not limit the time otherwise allowed for the filing of a claim for compensation for occupational disease in G.S. 97‑58, but in no event shall the time for filing a claim for compensation for occupational disease be less than the times provided herein for filing a claim for an injury by accident.

(b)        If any claim for compensation is hereafter made upon the theory that such claim or the injury upon which said claim is based is within the jurisdiction of the Industrial Commission under the provisions of this Article, and if the Commission, or the appellate courts on appeal, shall adjudge that such claim is not within the Article, the claimant, or if he dies, his personal representative, shall have one year after the rendition of a final judgment in the case within which to commence an action at law.

(c)        When all claims and reports required by this Article have been filed, and the cases and records of which they are a part have been closed by proper reports, receipts, awards or orders, these records, may after five years in the discretion of the Commission, with and by the authorization and approval of the Department of Cultural Resources, be destroyed by burning or otherwise. (1929, c. 120, s. 24; 1933, c. 449, s. 2; 1945, c. 766; 1955, c. 1026, s. 12; 1973, c. 476, s. 48; c. 1060, s. 1; 1991, c. 703, s. 8; 1993 (Reg. Sess., 1994), c. 679, s. 3.4.)



§ 97-25. Medical treatment and supplies.

§ 97‑25.  Medical treatment and supplies.

Medical compensation shall be provided by the employer. In case of a controversy arising between the employer and employee relative to the continuance of medical, surgical, hospital, or other treatment, the Industrial Commission may order such further treatments as may in the discretion of the Commission be necessary.

The Commission may at any time upon the request of an employee order a change of treatment and designate other treatment suggested by the injured employee subject to the approval of the Commission, and in such a case the expense thereof shall be borne by the employer upon the same terms and conditions as hereinbefore provided in this section for medical and surgical treatment and attendance.

The refusal of the employee to accept any medical, hospital, surgical or other treatment or rehabilitative procedure when ordered by the Industrial Commission shall bar said employee from further compensation until such refusal ceases, and no compensation shall at any time be paid for the period of suspension unless in the opinion of the Industrial Commission the circumstances justified the refusal, in which case, the Industrial Commission may order a change in the medical or hospital service.

If in an emergency on account of the employer's failure to provide the medical or other care as herein specified a physician other than provided by the employer is called to treat the injured employee, the reasonable cost of such service shall be paid by the employer if so ordered by the Industrial Commission.

Provided, however, if he so desires, an injured employee may select a physician of his own choosing to attend, prescribe and assume the care and charge of his case, subject to the approval of the Industrial Commission. (1929, c. 120, s. 25; 1931, c. 274, s. 4; 1933, c. 506; 1955, c. 1026, s. 2; 1973, c. 520, s. 1; 1991, c. 703, s. 3; 1997‑308, s. 1; 1999‑150, s. 1; 2005‑448, s. 6.2.)



§ 97-25.1. Limitation of duration of medical compensation.

§ 97‑25.1.  Limitation of duration of medical compensation.

The right to medical compensation shall terminate two years after the employer's last payment of medical or indemnity compensation unless, prior to the expiration of this period, either: (i) the employee files with the Commission an application for additional medical compensation which is thereafter approved by the Commission, or (ii) the Commission on its own motion orders additional medical compensation. If the Commission determines that there is a substantial risk of the necessity of future medical compensation, the Commission shall provide by order for payment of future necessary medical compensation. (1993 (Reg. Sess., 1994), c. 679, s. 2.5.)



§ 97-25.2. Managed care organizations.

§ 97‑25.2.  Managed care organizations.

The requirements of G.S. 97‑25 may be satisfied by contracting with a managed care organization. Notwithstanding any other provision of this Article, if an employer or carrier contracts with a managed care organization for medical services pursuant to this Article, those employees who are covered by the contract with the managed care organization shall receive medical services for a condition for which the employer has accepted liability or authorized treatment under this Article in the manner prescribed by the contract and in accordance with the managed care organization's certificate of authority; provided that the contract complies with rules adopted by the Commission, consistent with this Article, governing managed care organizations. An employee must exhaust all dispute resolution procedures of a managed care organization before applying to the Commission for review of any issue related to medical services compensable under this Article. Once application to the Commission has been made, the employee shall be entitled to an examination by a duly qualified physician or surgeon in the same manner as provided by G.S. 97‑27.

If an employee's medical services are provided through a managed care organization pursuant to this section, subject to the rules of the managed care organization, the employee shall select the attending physician from those physicians who are members of the managed care organization's panel, and may subsequently change attending physicians once within the group of physicians who are members of the managed care organization's panel without approval from the employer or insurer. Additional changes in the attending physician or any change to a physician or examination by a physician not a member of the insurer's managed care organization's panel shall only be made pursuant to the organization's contract or upon reasonable grounds by order of the Commission. (1993 (Reg. Sess., 1994), c. 679, s. 2.1.)



§ 97-25.3. Preauthorization.

§ 97‑25.3.  Preauthorization.

(a)        An insurer may require preauthorization for inpatient admission to a hospital, inpatient admission to a treatment center, and inpatient or outpatient surgery. The insurer's preauthorization requirement must adhere to the following standards:

(1)        The insurer may require no more than 10 days advance notice of the inpatient admission or surgery.

(2)        The insurer must respond to a request for preauthorization within two business days of the request.

(3)        The insurer shall review the need for the inpatient admission or surgery and may require the employee to submit to an independent medical examination as provided in G.S. 97‑27(a). This examination must be completed and the insurer must make its determination on the request for preauthorization within seven days of the date of the request unless this time is extended by the Commission for good cause.

(4)        The insurer shall document its review findings and determination in writing and shall provide a copy of the findings and determination to the employee and the employee's attending physician, and, if applicable, to the hospital or treatment center.

(5)        The insurer shall authorize the inpatient admission or surgery when it requires the employee to submit to a medical examination as provided in G.S. 97‑27(a) and the examining physician concurs with the original recommendation for the inpatient admission or surgery. The insurer shall also authorize the inpatient admission or surgery when the employee obtains a second opinion from a physician approved by the insurer or the Commission, and the second physician concurs with the original recommendation for the inpatient admission or surgery. However, the insurer shall not be required by this subdivision to authorize the inpatient admission or surgery if it denies liability under this Article for the particular medical condition for which the services are sought.

(6)        Except as provided in subsection (c) of this section, the insurer may reduce its reimbursement of the provider's eligible charges under this Article by up to fifty percent (50%) if the insurer has notified the provider in writing of its preauthorization requirement and the provider failed to timely obtain preauthorization. The employee shall not be liable for the balance of the charges.

(7)        The insurer shall adhere to all other procedures for preauthorization prescribed by the Commission.

(b)        An insurer may not impose a preauthorization requirement for the following:

(1)        Emergency services;

(2)        Services rendered in the diagnosis or treatment of an injury or illness for which the insurer has not admitted liability or authorized payment for treatment pursuant to this Article; and

(3)        Services rendered in the diagnosis and treatment of a specific medical condition for which the insurer has not admitted liability or authorized payment for treatment although the insurer admits the employee has suffered a compensable injury or illness.

(c)        The Commission may, upon reasonable grounds, upon the request of the employee or provider, authorize treatment for which preauthorization is otherwise required by this section but was not obtained if the Commission determines that the treatment is or was reasonably required to effect a cure or give relief.

(d)        The Commission may adopt procedures governing the use of preauthorization requirements and expeditious review of preauthorization denials.

(e)        A managed care organization may impose preauthorization requirements consistent with the provisions of Chapter 58 of the General Statutes.

(f)         A provider that refuses to treat an employee for other than an emergency medical condition because preauthorization has not been obtained shall be immune from liability in any civil action for the refusal to treat the employee because of lack of preauthorization. (1993 (Reg. Sess., 1994), c. 679, s. 2.2.)



§ 97-25.4. Utilization guidelines for medical treatment.

§ 97‑25.4.  Utilization guidelines for medical treatment.

(a)        The Commission may adopt utilization rules and guidelines, consistent with this Article, for medical care and medical rehabilitation services, other than those services provided by managed care organizations pursuant to G.S. 97‑25.2, including, but not limited to, necessary palliative care, physical therapy treatment, psychological therapy, chiropractic services, medical rehabilitation services, and attendant care. The Commission's rules and guidelines shall ensure that injured employees are provided the services and care intended by this Article and that medical costs are adequately contained. In developing the rules and guidelines, the Commission may consider, among other factors, the practice guidelines adopted by the boards and associations representing medical and rehabilitation professionals.

(b)        Palliative care rules or guidelines adopted by the Commission may require that the provider (i) supply to the employer a treatment plan, including a schedule of measurable objectives, a projected termination date for treatment, and an estimated cost of services, and (ii) obtain preauthorization from the employer, not inconsistent with the provisions of G.S. 97‑25.3. (1993 (Reg. Sess., 1994), c. 679, s. 2.4.)



§ 97-25.5. Utilization guidelines for vocational and other rehabilitation.

§ 97‑25.5.  Utilization guidelines for vocational and other rehabilitation.

The Commission may adopt utilization rules and guidelines, consistent with this Article, for vocational rehabilitation services and other types of rehabilitation services. In developing the rules and guidelines, the Commission may consider, among other factors, the practice and treatment guidelines adopted by professional rehabilitation associations and organizations. (1993 (Reg. Sess., 1994), c. 679, s. 2.4.)



§ 97-25.6. Reasonable access to medical information.

§ 97‑25.6.  Reasonable access to medical information.

Notwithstanding the provisions of G.S. 8‑53, any law relating to the privacy of medical records or information, and the prohibition against ex parte communications at common law, an employer or insurer paying medical compensation to a provider rendering treatment under this Article may obtain records of the treatment without the express authorization of the employee. In addition, with written notice to the employee, the employer or insurer may obtain directly from a medical provider medical records of evaluation or treatment restricted to a current injury or current condition for which an employee is claiming compensation from that employer under this Article.

Any medical records or reports, restricted to conditions related to the injury or illness for which the employee is seeking compensation, in the possession of the employee shall be furnished by the employee to the employer when requested in writing by the employer.

An employer or insurer paying compensation for an admitted claim or paying without prejudice pursuant to G.S. 97‑18(d) may communicate with an employee's medical provider in writing, limited to specific questions promulgated by the Commission, to determine, among other information, the diagnosis for the employee's condition, the reasonable and necessary treatment, the anticipated time that the employee will be out of work, the relationship, if any, of the employee's condition to the employment, the restrictions from the condition, the kind of work for which the employee may be eligible, the anticipated time the employee will be restricted, and the permanent impairment, if any, as a result of the condition. When these questions are used, a copy of the written communication shall be provided to the employee at the same time and by the same means as the communication is provided to the provider.

Other forms of communication with a medical provider may be authorized by (i) a valid written authorization voluntarily given and signed by the employee, (ii) by agreement of the parties, or (iii) by order of the Commission issued upon a showing that the information sought is necessary for the administration of the employee's claim and is not otherwise reasonably obtainable under this section or through other provisions for discovery authorized by the Commission's rules. In adopting rules or authorizing employer communications with medical providers, the Commission shall protect the employee's right to a confidential physician‑patient relationship while facilitating the release of information necessary to the administration of the employee's claim.

Upon motion by an employee or provider from whom medical records or reports are sought or upon its own motion, for good cause shown, the Commission may make any order which justice requires to protect an employee or other person from unreasonable annoyance, embarrassment, oppression, or undue burden or expense. (2005‑448, s. 6.1.)



§ 97-26. Fees allowed for medical treatment; malpractice of physician.

§ 97‑26.  Fees allowed for medical treatment; malpractice of physician.

(a)        Fee Schedule.  The Commission shall adopt a schedule of maximum fees for medical compensation, except as provided in subsection (b) of this section, and shall periodically review the schedule and make revisions pursuant to the provisions of this Article.

The fees adopted by the Commission in its schedule shall be adequate to ensure that (i) injured workers are provided the standard of services and care intended by this Chapter, (ii) providers are reimbursed reasonable fees for providing these services, and (iii) medical costs are adequately contained.

Prior to adoption of a fee schedule, the Commission shall publish notice of its intent to adopt the schedule in the North Carolina Register and hold a public hearing. The published notice shall include the location, date and time of the public hearing, the proposed effective date of the fee schedule, the period of time during which the Commission will receive written comments on the proposed schedule, and the person to whom comments and questions should be directed. In addition to publication in the North Carolina Register, the notice may be mailed to parties who have requested notice of the fee schedule hearing. The public hearing shall be held no earlier than 15 days after the publication of the notice. The Commission shall receive written comments for at least 30 days or until the date of the public hearing, whichever is later, after which the Commission may adopt the fee schedule.

The Commission may consider any and all reimbursement systems and plans in establishing its fee schedule, including, but not limited to, the State Health Plan for Teachers and State Employees (hereinafter, "State Plan"), Blue Cross and Blue Shield, and any other private or governmental plans. The Commission may also consider any and all reimbursement methodologies, including, but not limited to, the use of current procedural terminology ("CPT") codes, diagnostic‑related groupings ("DRGs"), per diem rates, capitated payments, and resource‑based relative‑value system ("RBRVS") payments. The Commission may consider statewide fee averages, geographical and community variations in provider costs, and any other factors affecting provider costs.

An appeal from a decision of the Commission establishing a fee schedule, by any party aggrieved thereby, shall be to the North Carolina Court of Appeals. The decision of the Commission shall be affirmed if supported by substantial evidence. For the purposes of the appeal, the Commission is a party.

(b)        Hospital Fees.  Each hospital subject to the provisions of this subsection shall be reimbursed the amount provided for in this subsection unless it has agreed under contract with the insurer, managed care organization, employer (or other payor obligated to reimburse for inpatient hospital services rendered under this Chapter) to accept a different amount or reimbursement methodology.

Except as otherwise provided herein, payment for medical treatment and services rendered to workers' compensation patients by a hospital shall be a reasonable fee determined by the Commission. Effective September 16, 2001, through June 30, 2002, the fee shall be the following amount unless the Commission adopts a different fee schedule in accordance with the provisions of this section:

(1)        For inpatient hospital services, the amount that the hospital would have received for those services as of June 30, 2001. The payment shall not be more than a maximum of one hundred percent (100%) of the hospital's itemized charges as shown on the UB‑92 claim form nor less than the minimum percentage for payment of inpatient DRG claims that was in effect as of June 30, 2001.

(2)        For outpatient hospital services and any other services that were reimbursed as a discount off of charges under the State Plan as of June 30, 2001, the amount calculated by the Commission as a percentage of the hospital charges for such services. The percentage applicable to each hospital shall be the percentage used by the Commission to determine outpatient rates for each hospital as of June 30, 2001.

(3)        For any other services, a reasonable fee as determined by the Industrial Commission.

Notwithstanding any other provisions of law, the Commission's determination of payment rates under this subsection shall:

(1)        Comply with the procedures for adoption of a fee schedule established in G.S. 97‑26(a);

(2)        Include publication of the proposed payment rate, and a summary of the data and calculations on which the rate is based at least 90 days before the proposed effective date;

(3)        Be subject to the declaratory ruling provisions of G.S. 150B‑4; and

(4)        Be deemed to constitute a final permanent rule under Article 2A of Chapter 150B for purposes of judicial review under Article 4 of that Chapter.

A hospital's itemized charges on the UB‑92 claim form for workers' compensation services shall be the same as itemized charges for like services for all other payers.

(c)        Maximum Reimbursement for Providers Under Subsection (a).  Each health care provider subject to the provisions of subsection (a) of this section shall be reimbursed the amount specified under the fee schedule unless the provider has agreed under contract with the insurer or managed care organization to accept a different amount or reimbursement methodology. In any instance in which neither the fee schedule nor a contractual fee applies, the maximum reimbursement to which a provider under subsection (a) is entitled under this Article is the usual, customary, and reasonable charge for the service or treatment rendered. In no event shall a provider under subsection (a) charge more than its usual fee for the service or treatment rendered.

(d)        Information to Commission.  Each health care provider seeking reimbursement for medical compensation under this Article shall provide the Commission information requested by the Commission for the development of fee schedules and the determination of appropriate reimbursement.

(e)        When Charges Submitted.  Health care providers shall submit charges to the insurer or managed care organization within 30 days of treatment, within 30 days after the end of the month during which multiple treatments were provided, or within such other reasonable period of time as allowed by the Commission. If an insurer or managed care organization disputes a portion of a health care provider's bill, it shall pay the uncontested portion of the bill and shall resolve disputes regarding the balance of the charges in accordance with this Article or its contractual arrangement.

(f)         Repeating Diagnostic Tests.  A health care provider shall not authorize a diagnostic test previously conducted by another provider, unless the health care provider has reasonable grounds to believe a change in patient condition may have occurred or the quality of the prior test is doubted. The Commission may adopt rules establishing reasonable requirements for reports and records to be made available to other health care providers to prevent unnecessary duplication of tests and examinations. A health care provider that violates this subsection shall not be reimbursed for the costs associated with administering or analyzing the test.

(g)        Direct Reimbursement.  The Commission may adopt rules to allow insurers and managed care organizations to review and reimburse charges for medical compensation without submitting the charges to the Commission for review and approval.

(h)        Malpractice.  The employer shall not be liable in damages for malpractice by a physician or surgeon furnished by him pursuant to the provisions of this section, but the consequences of any such malpractice shall be deemed part of the injury resulting from the accident, and shall be compensated for as such.

(i)         Resolution of Dispute.  The employee or health care provider may apply to the Commission by motion or for a hearing to resolve any dispute regarding the payment of charges for medical compensation in accordance with this Article. (1929, c. 120, s. 26; 1955, c. 1026, s. 3; 1993 (Reg. Sess., 1994), c. 679, s. 2.3; 1995 (Reg. Sess., 1996), c. 548, s. 1; 1997‑145, s. 1; 2001‑410, s. 3; 2001‑413, s. 8.2(a); 2005‑448, s. 5; 2007‑323, s. 28.22A(o); 2007‑345, s. 12.)



§ 97-26.1. Fees for medical records and reports; expert witnesses.

§ 97‑26.1.  Fees for medical records and reports; expert witnesses.

The Commission may establish maximum fees for the following when related to a claim under this Article: (i) the searching, handling, copying, and mailing of medical records, (ii) the preparation of medical reports and narratives, and (iii) the presentation of expert testimony in a Commission proceeding. (1993 (Reg. Sess., 1994), c. 679, s. 5.6.)



§ 97-27. Medical examination; facts not privileged; refusal to be examined suspends compensation; autopsy.

§ 97‑27.  Medical examination; facts not privileged; refusal to be examined suspends compensation; autopsy.

(a)        After an injury, and so long as he claims compensation, the employee, if so requested by his employer or ordered by the Industrial Commission, shall, subject to the provisions of subsection (b), submit himself to examination, at reasonable times and places, by a duly qualified physician or surgeon designated and paid by the employer or the Industrial Commission.  The employee shall have the right to have present at such examination any duly qualified physician or surgeon provided and paid by him.  Notwithstanding the provisions of G.S. 8‑53, no fact communicated to or otherwise learned by any physician or surgeon or hospital or hospital employee who may have attended or examined the employee, or who may have been present at any examination, shall be privileged in any workers' compensation case with respect to a claim pending for hearing before the Industrial Commission.  If the employee refuses to submit himself to or in any way obstructs such examination requested by and provided for by the employer, his right to compensation and his right to take or prosecute any proceedings under this Article shall be suspended until such refusal or objection ceases, and no compensation shall at any time be payable for the period of obstruction, unless in the opinion of the Industrial Commission the circumstances justify the refusal or obstruction.  The employer, or the Industrial Commission, shall have the right in any case of death to require an autopsy at the expense of the party requesting the same.

(b)        In those cases arising under this Article in which there is a question as to the percentage of permanent disability suffered by an employee, if any employee, required to submit to a physical examination under the provisions of subsection (a) is dissatisfied with such examination or the report thereof, he shall be entitled to have another examination by a duly qualified physician or surgeon licensed and practicing in North Carolina or by a duly qualified physician or surgeon licensed to practice in South Carolina, Georgia, Virginia and Tennessee provided said nonresident physician or surgeon shall have been approved by the North Carolina Industrial Commission and his name placed on the Commission's list of approved nonresident physicians and surgeons, designated by him and paid by the employer or the Industrial Commission in the same manner as physicians designated by the employer or the Industrial Commission are paid.  Provided, however, that all travel expenses incurred in obtaining said examination shall be paid by said employee.  The employer shall have the right to have present at such examination a duly qualified physician or surgeon provided and paid by him.  No fact communicated to or otherwise learned by any physician or surgeon who may have attended or examined the employee, or who may have been present at any examination, shall be privileged, either in hearings provided for by this Article or any action at law. (1929, c. 120, s. 27; 1959, c. 732; 1969, c. 135; 1973, c. 520, s. 2; 1977, c. 511; 1991, c. 636, s. 3.)



§ 97-28. Seven-day waiting period; exceptions.

§ 97‑28.  Seven‑day waiting period; exceptions.

No compensation, as defined in G.S. 97‑2(11), shall be allowed for the first seven calendar days of disability resulting from an injury, except the benefits provided for in G.S. 97‑25. Provided however, that in the case the injury results in disability of more than 21 days, the compensation shall be allowed from the date of the disability. Nothing in this section shall prevent an employer from allowing an employee to use paid sick leave, vacation or annual leave, or disability benefits provided directly by the employer during the first seven calendar days of disability. (1929, c. 120, s. 28; 1983, c. 599; 1987, c. 729, s. 5.)



§ 97-29. Compensation rates for total incapacity.

§ 97‑29.  Compensation rates for total incapacity.

Except as hereinafter otherwise provided, where the incapacity for work resulting from the injury is total, the employer shall pay or cause to be paid, as hereinafter provided, to the injured employee during such total disability a weekly compensation equal to sixty‑six and two‑thirds percent (662/3%) of his average weekly wages, but not more than the amount established annually to be effective October 1 as provided herein, nor less than thirty dollars ($30.00) per week.

In cases of total and permanent disability, compensation, including medical compensation, shall be paid for by the employer during the lifetime of the injured employee. If death results from the injury then the employer shall pay compensation in accordance with the provisions of G.S. 97‑38.

The weekly compensation payment for members of the North Carolina National Guard and the North Carolina State Defense Militia shall be the maximum amount established annually in accordance with the last paragraph of this section per week as fixed herein. The weekly compensation payment for deputy sheriffs, or those acting in the capacity of deputy sheriffs, who serve upon a fee basis, shall be thirty dollars ($30.00) a week as fixed herein.

An officer or member of the State Highway Patrol shall not be awarded any weekly compensation under the provisions of this section for the first two years of any incapacity resulting from an injury by accident arising out of and in the course of the performance by him of his official duties if, during such incapacity, he continues to be an officer or member of the State Highway Patrol, but he shall be awarded any other benefits to which he may be entitled under the provisions of this Article.

Notwithstanding any other provision of this Article,  on July 1 of each year, a maximum weekly benefit amount shall be computed. The amount of this maximum weekly benefit shall be derived by obtaining the average weekly insured wage in accordance with G.S. 96‑8(22), by multiplying such average weekly insured wage by 1.10, and by rounding such figure to its nearest multiple of two dollars ($2.00), and this said maximum weekly benefit shall be applicable to all injuries and claims arising on and after January 1 following such computation. Such maximum weekly benefit shall apply to all provisions of this Chapter and shall be adjusted July 1 and effective January 1 of each year as herein provided.  (1929, c. 120, s. 29; 1939, c. 277, s. 1; 1943, c. 502, s. 3; c. 543; c. 672, s. 2; 1945, c. 766; 1947, c. 823; 1949, c. 1017; 1951, c. 70, s. 1; 1953, c. 1135, s. 1; c. 1195, s. 2; 1955, c. 1026, s. 5; 1957, c. 1217; 1963, c. 604, s. 1; 1967, c. 84, s. 1; 1969, c. 143, s. 1; 1971, c. 281, s. 1; c. 321, s. 1; 1973, c. 515, s. 1; c. 759, s. 1; c. 1103, s. 1; c. 1308, ss. 1, 2; 1975, c. 284, s. 4; 1979, c. 244; 1981, c. 276, s. 2; c. 378, s. 1; c. 421, s. 3; c. 521, s. 2; c. 920, s. 1; 1987, c. 729, s. 6; 1991, c. 703, s. 4; 1999‑456, s. 33(d); 2009‑281, s. 1.)



§ 97-29.1. Increase in payments in cases for total and permanent disability occurring prior to July 1, 1973.

§ 97‑29.1.  Increase in payments in cases for total and permanent disability occurring prior to July 1, 1973.

In all cases of total and permanent disability occurring prior to July 1, 1973, weekly compensation payments shall be increased effective July 1, 1977, to an amount computed by multiplying the number of calendar years prior to July 1, 1973, that the case arose by five percent (5%). Payments made by the employer or its insurance carrier by reason of such increase in weekly benefits may be deducted by such employer or insurance carrier from the tax levied on such employer or carrier pursuant to G.S. 105‑228.5 or G.S. 97‑100. Every employer or insurance carrier claiming such deduction or credit shall verify such claim to the Secretary of Revenue or the Industrial Commission by affidavit or by such other method as may be prescribed by the Secretary of Revenue or the Industrial Commission. (1977, c. 651.)



§ 97-30. Partial incapacity.

§ 97‑30.  Partial incapacity.

Except as otherwise provided in G.S. 97‑31, where the incapacity for work resulting from the injury is partial, the employer shall pay, or cause to be paid, as hereinafter provided, to the injured employee during such disability, a weekly compensation equal to sixty‑six and two‑thirds percent (66 2/3%) of the difference between his average weekly wages before the injury and the average weekly wages which he is able to earn thereafter, but not more than the amount established annually to be effective October 1 as provided in G.S. 97‑29 a week, and in no case shall the period covered by such compensation be greater than 300 weeks from the date of injury. In case the partial disability begins after a period of total disability, the latter period shall be deducted from the maximum period herein allowed for partial disability. An officer or member of the State Highway Patrol shall not be awarded any weekly compensation under the provisions of this section for the first two years of any incapacity resulting from an injury by accident arising out of and in the course of the performance by him of his official duties if, during such incapacity, he continues to be an officer or member of the State Highway Patrol, but he shall be awarded any other benefits to which he may be entitled under the provisions of this Article. (1929, c. 120, s. 30; 1943, c. 502, s. 4; 1947, c. 823; 1951, c. 70, s. 2; 1953, c. 1195, s. 3; 1955, c. 1026, s. 6; 1957, c. 1217; 1963, c. 604, s. 2; 1967, c. 84, s. 2; 1969, c. 143, s. 2; 1971, c. 281, s. 2; 1973, c. 515, s. 2; c. 759, s. 2; 1981, c. 276, s. 1.)



§ 97-31. Schedule of injuries; rate and period of compensation.

§ 97‑31.  Schedule of injuries; rate and period of compensation.

In cases included by the following schedule the compensation in each case shall be paid for disability during the healing period and in addition the disability shall be deemed to continue for the period specified, and shall be in lieu of all other compensation, including disfigurement, to wit:

(1)        For the loss of a thumb, sixty‑six and two‑thirds percent (66 2/3%) of the average weekly wages during 75 weeks.

(2)        For the loss of a first finger, commonly called the index finger, sixty‑six and two‑thirds percent (66 2/3%) of the average weekly wages during 45 weeks.

(3)        For the loss of a second finger, sixty‑six and two‑thirds percent (66 2/3%) of the average weekly wages during 40 weeks.

(4)        For the loss of a third finger, sixty‑six and two‑thirds percent (66 2/3%) of the average weekly wages during 25 weeks.

(5)        For the loss of a fourth finger, commonly called the little finger, sixty‑six and two‑thirds percent (66 2/3%) of the average weekly wages during 20 weeks.

(6)        The loss of the first phalange of the thumb or any finger shall be considered to be equal to the loss of one half of such thumb or finger, and the compensation shall be for one half of the periods of time above specified.

(7)        The loss of more than one phalange shall be considered the loss of the entire finger or thumb: Provided, however, that in no case shall the amount received for more than one finger exceed the amount provided in this schedule for the loss of a hand.

(8)        For the loss of a great toe, sixty‑six and two‑thirds percent (66 2/3%) of the average weekly wages during 35 weeks.

(9)        For the loss of one of the toes other than a great toe, sixty‑six and two‑thirds percent (66 2/3%) of the average weekly wages during 10 weeks.

(10)      The loss of the first phalange of any toe shall be considered to be equal to the loss of one half of such toe, and the compensation shall be for one half of the periods of time above specified.

(11)      The loss of more than one phalange shall be considered as the loss of the entire toe.

(12)      For the loss of a hand, sixty‑six and two‑thirds percent (66 2/3%) of the average weekly wages during 200 weeks.

(13)      For the loss of an arm, sixty‑six and two‑thirds percent (66 2/3%) of the average weekly wages during 240 weeks.

(14)      For the loss of a foot, sixty‑six and two‑thirds percent (66 2/3%) of the average weekly wages during 144 weeks.

(15)      For the loss of a leg, sixty‑six and two‑thirds percent (66 2/3%) of the average weekly wages during 200 weeks.

(16)      For the loss of an eye, sixty‑six and two‑thirds percent (66 2/3%) of the average weekly wages during 120 weeks.

(17)      The loss of both hands, or both arms, or both feet, or both  legs, or both eyes, or any two thereof, shall constitute total and permanent disability, to be compensated according to the provisions of G.S. 97‑29. The employee shall have a vested right in a minimum amount of compensation for the total number of weeks of benefits provided under this section for each member involved. When an employee dies from any cause other than the injury for which he is entitled to compensation, payment of the minimum amount of compensation shall be payable as provided in G.S. 97‑37.

(18)      For the complete loss of hearing in one ear, sixty‑six and two‑thirds percent (66 2/3%) of the average weekly wages during 70 weeks; for the complete loss of hearing in both ears, sixty‑six and two‑thirds percent (66 2/3%) of the average weekly wages during 150 weeks.

(19)      Total loss of use of a member or loss of vision of an eye shall be considered as equivalent to the loss of such member or eye. The compensation for partial loss of or for partial loss of use of a member or for partial loss of vision of an eye or for partial loss of hearing shall be such proportion of the periods of payment above provided for total loss as such partial loss bears to total loss, except that in cases where there is eighty‑five per centum (85%), or more, loss of vision in any eye, this shall be deemed "industrial blindness" and compensated as for total loss of vision of such eye.

(20)      The weekly compensation payments referred to in this section shall all be subject to the same limitations as to maximum and minimum as set out in G.S. 97‑29.

(21)      In case of serious facial or head disfigurement, the Industrial Commission shall award proper and equitable compensation not to exceed twenty thousand dollars ($20,000). In case of enucleation where an artificial eye cannot be fitted and used, the Industrial Commission may award compensation as for serious facial disfigurement.

(22)      In case of serious bodily disfigurement for which no compensation is payable under any other subdivision of this section, but excluding the disfigurement resulting from permanent loss or permanent partial loss of use of any member of the body for which compensation is fixed in the schedule contained in this section, the Industrial Commission may award proper and equitable compensation not to exceed ten thousand dollars ($10,000).

(23)      For the total loss of use of the back, sixty‑six and two‑thirds percent (66 2/3%) of the average weekly wages during 300 weeks. The compensation for partial loss of use of the back shall be such proportion of the periods of payment herein provided for total loss as such partial loss bears to total loss, except that in cases where there is seventy‑five per centum (75%) or more loss of use of the back, in which event the injured employee shall be deemed to have suffered "total industrial disability" and compensated as for total loss of use of the back.

(24)      In case of the loss of or permanent injury to any important external or internal organ or part of the body for which no compensation is payable under any other subdivision of this section, the Industrial Commission may award proper and equitable compensation not to exceed twenty thousand dollars ($20,000). (1929, c. 120, s. 31; 1931, c. 164; 1943, c. 502, s. 2; 1955, c. 1026, s. 7; 1957, c. 1221; c. 1396, ss. 2, 3; 1963, c. 424, ss. 1, 2; 1967, c. 84, s. 3; 1969, c. 143, s. 3; 1973, c. 515, s. 3; c. 759, s. 3; c. 761, ss. 1, 2; 1975, c. 164, s. 1; 1977, c. 892, s. 1; 1979, c. 250; 1987, c. 729, ss. 7, 8.)



§ 97-31.1. Effective date of legislative changes in benefits.

§ 97‑31.1.  Effective date of legislative changes in benefits.

Every act of the General Assembly that changes the benefits enumerated in this Chapter shall become law no later than June 1 and shall have an effective date of no earlier than January 1 of the year after which it is ratified. (1981, c. 521, s. 3; 1995, c. 20, s. 11.)



§ 97-32. Refusal of injured employee to accept suitable employment as suspending compensation.

§ 97‑32.  Refusal of injured employee to accept suitable employment as suspending compensation.

If an injured employee refuses employment procured for him  suitable to his capacity he shall not be entitled to any compensation at any time during the continuance of such refusal, unless in the opinion of the Industrial Commission such refusal was justified. (1929, c. 120, s. 32.)



§ 97-32.1. Trial return to work.

§ 97‑32.1.  Trial return to work.

Notwithstanding the provisions of G.S. 97‑32, an employee may attempt a trial return to work for a period not to exceed nine months. During a trial return to work period, the employee shall be paid any compensation which may be owed for partial disability pursuant to G.S. 97‑30. If the trial return to work is unsuccessful, the employee's right to continuing compensation under G.S. 97‑29 shall be unimpaired unless terminated or suspended thereafter pursuant to the provisions of this Article. (1993 (Reg. Sess., 1994), c. 679, s. 4.1.)



§ 97-33. Prorating in event of earlier disability or injury.

§ 97‑33.  Prorating in event of earlier disability or injury.

If any employee is an epileptic, or has a permanent disability or has sustained a permanent injury in service in the army or navy of the United States, or in another employment other than that in which he received a subsequent permanent injury by accident, such as specified in G.S. 97‑31, he shall be entitled to compensation only  for the degree of disability which would have resulted from the later  accident if the earlier disability or injury had not existed. (1929, c. 120, s. 33; 1975, c. 832.)



§ 97-34. Employee receiving an injury when being compensated for former injury.

§ 97‑34.  Employee receiving an injury when being compensated for former injury.

If an employee receives an injury for which compensation is payable, while he is still receiving or entitled to compensation for a previous injury in the same employment, he shall not at the same time be entitled to compensation for both injuries, unless the later injury be a permanent injury such as specified in G.S. 97‑31; but he shall be entitled to compensation for that injury and from the time of that injury which will cover the longest period and the largest amount payable under this Article. (1929, c. 120, s. 34.)



§ 97-35. How compensation paid for two injuries; employer liable only for subsequent injury.

§ 97‑35.  How compensation paid for two injuries; employer liable only for subsequent injury.

If any employee receives a permanent injury as specified in G.S. 97‑31 after having sustained another permanent injury in the same employment, he shall be entitled to compensation for both injuries, but the total compensation shall be paid by extending the period and not by increasing the amount of weekly compensation, and in no case exceeding 500 weeks.

If an employee has previously incurred permanent partial disability through the loss of a hand, arm, foot, leg, or eye, and by subsequent accident incurs total permanent disability through the loss of another member, the employer's liability is for the subsequent injury only. (1929, c. 120, s. 35.)



§ 97-36. Accidents taking place outside State; employees receiving compensation from another state.

§ 97‑36.  Accidents taking place outside State; employees receiving compensation from another state.

Where an accident happens while the employee is employed elsewhere than in this State and the accident is one which would entitle him or his dependents or next of kin to compensation if it had happened in this State, then the employee or his dependents or next of kin shall be entitled to compensation (i) if the contract of employment was made in this State, (ii) if the employer's principal place of business is in this State, or (iii) if the employee's principal place of employment is within this State; provided, however, that if an employee or his dependents or next of kin shall receive compensation or damages under the laws of any other state nothing herein contained shall be construed so as to permit a total compensation for the same injury greater than is provided for in this Article. (1929, c. 120, s. 36; 1963, c. 450, s. 2; 1967, c. 1229, s. 3; 1973, c. 1059; 1991, c. 284.)



§ 97-37. Where injured employee dies before total compensation is paid.

§ 97‑37.  Where injured employee dies before total compensation is paid.

When an employee receives or is entitled to compensation under this Article for an injury covered by G.S. 97‑31 and dies from any other cause than the injury for which he was entitled to compensation, payment of the unpaid balance of compensation shall be made: First, to the surviving whole dependents; second, to partial dependents, and, if no dependents, to the next of kin as defined in the Article; if there are no whole or partial dependents or next of kin as defined in the Article, then to the personal representative, in lieu of the compensation the employee would have been entitled to had he lived.

Provided, however, that if the death is due to a cause that is compensable under this Article, and the dependents of such employee are awarded compensation therefor, all right to unpaid compensation provided by this section shall cease and determine. (1929, c. 120, s. 37; 1947, c. 823; 1971, c. 322.)



§ 97-38. Where death results proximately from compensable injury or occupational disease; dependents; burial expenses; compensation to aliens; election by partial dependents.

§ 97‑38.  Where death results proximately from compensable injury or occupational disease; dependents; burial expenses; compensation to aliens; election by partial dependents.

If death results proximately from a compensable injury or occupational disease and within six years thereafter, or within two years of the final determination of disability, whichever is later, the employer shall pay or cause to be paid, subject to the provisions of other sections of this Article, weekly payments of compensation equal to sixty‑six and two‑thirds percent (66 2/3%) of the average weekly wages of the deceased employee at the time of the accident, but not more than the amount established annually to be effective October 1 as provided in G.S. 97‑29, nor less than thirty dollars ($30.00), per week, and burial expenses not exceeding three thousand five hundred dollars ($3,500), to the person or persons entitled thereto as follows:

(1)        Persons wholly dependent for support upon the earnings of the deceased employee at the time of the accident shall be entitled to receive the entire compensation payable share and share alike to the exclusion of all other persons. If there be only one person wholly dependent, then that person shall receive the entire compensation payable.

(2)        If there is no person wholly dependent, then any person partially dependent for support upon the earnings of the deceased employee at the time of the accident shall be entitled to receive a weekly payment of compensation computed as hereinabove provided, but such weekly payment shall be the same proportion of the weekly compensation provided for a whole dependent as the amount annually contributed by the deceased employee to the support of such partial dependent bears to the annual earnings of the deceased at the time of the accident.

(3)        If there is no person wholly dependent, and the person or all persons partially dependent is or are within the classes of persons defined as "next of kin" in G.S. 97‑40, whether or not such persons or such classes of persons are of kin to the deceased employee in equal degree, and all so elect, he or they may take, share and share alike, the commuted value of the amount provided for whole dependents in (1) above instead of the proportional payment provided for partial dependents in (2) above; provided, that the election herein provided may be exercised on behalf of any infant partial dependent by a duly qualified guardian; provided, further, that the Industrial Commission may, in its discretion, permit a parent or person standing in loco parentis to such infant to exercise such option in its behalf, the award to be payable only to a duly qualified guardian except as in this Article otherwise provided; and provided, further, that if such election is exercised by or on behalf of more than one person, then they shall take the commuted amount in equal shares.

When weekly payments have been made to an injured employee before his death, the compensation to dependents shall begin from the date of the last of such payments. Compensation payments due on account of death shall be paid for a period of 400 weeks from the date of the death of the employee; provided, however, after said 400‑week period in case of a widow or widower who is unable to support herself or himself because of physical or mental disability as of the date of death of the employee, compensation payments shall continue during her or his lifetime or until remarriage and compensation payments due a dependent child shall be continued until such child reaches the age of 18.

Compensation payable under this Article to aliens not residents (or about to become nonresidents) of the United States or Canada, shall be the same in amounts as provided for residents, except that dependents in any foreign country except Canada shall be limited to surviving spouse and child or children, or if there be no surviving spouse or child or children, to the surviving father or mother. (1929, c. 120, s. 38; 1943, c. 163; c. 502, s. 5; 1947, c. 823; 1951, c. 70, s. 3; 1953, c. 53, s. 1; 1955, c. 1026, s. 8; 1957, c. 1217; 1963, c. 604, s. 3; 1967, c. 84, s. 4; 1969, c. 143, s. 4; 1971, c. 281, s. 3; 1973, c. 515, s. 4; c. 759, s. 4; c. 1308, ss. 3, 4; c. 1357, ss. 1, 2; 1977, c. 409; 1981, c. 276, s. 1; c. 378, s. 1; c. 379; 1983, c. 772, s. 1; 1987, c. 729, s. 9; 1997‑301, s. 1; 2001‑232, s. 1.)



§ 97-39. Widow, widower, or child to be conclusively presumed to be dependent; other cases determined upon facts; division of death benefits among those wholly dependent; when division among partially dependent.

§ 97‑39.  Widow, widower, or child to be conclusively presumed to be dependent; other cases determined upon facts; division of death benefits among those wholly dependent; when division among partially dependent.

A widow, a widower and/or a child shall be conclusively presumed to be wholly dependent for support upon the deceased employee. In all other cases questions of dependency, in whole or in part shall be determined in accordance with the facts as the facts may be at the time of the accident, but no allowance shall be made for any payment made in lieu of board and lodging or services, and no compensation shall be allowed unless the dependency existed for a period of three months or more prior to the accident. If there is more than one person wholly dependent, the death benefit shall be divided among them, the persons partly dependent, if any, shall receive no part thereof. If there is no one wholly dependent, and more than one person partially dependent, the death benefit shall be divided among them according to the relative extent of their dependency.

The widow, or widower and all children of deceased employees shall be conclusively presumed to be dependents of deceased and shall be entitled to receive the benefits of this Article for the full periods specified herein. (1929, c. 120, s. 39.)



§ 97-40. Commutation and payment of compensation in absence of dependents; "next of kin" defined; commutation and distribution of compensation to partially dependent next of kin; payment in absence of both dependents and next of kin.

§ 97‑40.  Commutation and payment of compensation in absence of dependents; "next of kin" defined; commutation and distribution of compensation to partially dependent next of kin; payment in absence of both dependents and next of kin.

Subject to the provisions of G.S. 97‑38, if the deceased employee leaves neither whole nor partial dependents, then the compensation which would be payable under G.S. 97‑38 to whole dependents shall be commuted to its present value and paid in a lump sum to the next of kin as herein defined. For purposes of this section and G.S. 97‑38, "next of kin" shall include only child, father, mother, brother or sister of the deceased employee, including adult children or adult brothers or adult sisters of the deceased, but excluding a parent who has willfully abandoned the care and maintenance of his or her child and who has not resumed its care and maintenance at least one year prior to the first occurring of the majority or death of the child and continued its care and maintenance until its death or majority. For all such next of kin who are neither wholly nor partially dependent upon the deceased employee and who take under this section, the order of priority among them shall be governed by the general law applicable to the distribution of the personal estate of persons dying intestate. In the event of exclusion of a parent based on abandonment, the claim for compensation benefits shall be treated as though the abandoning parent had predeceased the employee. For all such next of kin who were also partially dependent on the deceased employee but who exercise the election provided for partial dependents by G.S. 97‑38, the general law applicable to the distribution of the personal estate of persons dying intestate shall not apply and such person or persons upon the exercise of such election, shall be entitled, share and share alike, to the compensation provided in G.S. 97‑38 for whole dependents commuted to its present value and paid in a lump sum.

If the deceased employee leaves neither whole dependents, partial dependents, nor next of kin as hereinabove defined, then no compensation shall be due or payable on account of the death of the deceased employee, except that the employer shall pay or cause to be paid the burial expenses of the deceased employee not exceeding three thousand five hundred dollars ($3,500) to the person or persons entitled thereto. (1929, c. 120, s. 40; 1931, c. 274, s. 5; c. 319; 1945, c. 766; 1953, c. 53, s. 2; c. 1135, s. 2; 1963, c. 604, s. 4; 1965, c. 419; 1967, c. 84, s. 5; 1971, c. 1179; 1981, c. 379; 1987, c. 729, s. 10; 2001‑232, s. 3.1.)



§ 97-40.1. Second Injury Fund.

§ 97‑40.1.  Second Injury Fund.

(a)        There is hereby created a fund to be known as the "Second Injury Fund," to be held and disbursed by the Industrial Commission as hereinafter provided.

For the purpose of providing money for said fund the Industrial Commission may assess against the employer or its insurance carrier the payment of not to exceed two hundred fifty dollars ($250.00) for the loss, or loss of use, of each minor member in every case of a permanent partial disability where there is such loss, and shall assess not to exceed seven hundred fifty dollars ($750.00) for fifty percent (50%) or more loss or loss of use of each major member, defined as back, foot, leg, hand, arm, eye, or hearing.

(b)        The Industrial Commission shall disburse moneys from the Second Injury Fund in unusual cases of second injuries as follows:

(1)        To pay additional compensation in cases of second injuries referred to in G.S. 97‑33; provided, however, that the original injury and the subsequent injury were each at least twenty percent (20%) of the entire member; and, provided further, that such additional compensation, when added to the compensation awarded under said section, shall not exceed the amount which would have been payable for both injuries had both been sustained in the subsequent accident.

(2)        To pay additional compensation to an injured employee who has sustained permanent total disability in the manner referred to in the second paragraph of G.S. 97‑35, which shall be in addition to the compensation awarded under said section; provided, however, that such additional compensation, when added to the compensation awarded under said section, shall not exceed the compensation for permanent total disability as provided for in G.S. 97‑29.

(3)        To pay compensation and medical expense in cases of permanent and total disability resulting from an injury to the brain or spinal cord in the manner and to the extent hereinafter provided.

The additional compensation and treatment expenses herein provided for shall be paid out of the Second Injury Fund exclusively and only to the extent to which the assets of such fund shall permit.

(c)        In addition to payments for the purposes hereinabove set forth, the Industrial Commission may, in its discretion, make payments from said fund for the following purposes and under the following conditions:

(1)        In any case in which total and permanent disability due to paralysis or loss of mental capacity has resulted from an injury to the brain or spinal cord, the Industrial Commission may, in its discretion enter an award and pay compensation and reasonable and necessary medical, nursing, hospital, institutional, equipment, and other treatment expenses from the Second Injury Fund during the life of the injured employee in cases where the injury giving rise to such disability occurred prior to July 1, 1953, and the last payment of compensation has been made subsequent to January 1, 1941. Such compensation and medical expense shall be paid only from April 4, 1947, and after the employer's liability for compensation and treatment expense has ended, and in every case in which the injury resulting in paralysis due to injury to the spinal cord occurred subsequent to April 4, 1947, and prior to July 1, 1953, the liability of the employer and his insurance carrier to pay compensation and medical expense during the life of the injured employee shall not be affected by this section.

(2)        When compensation is allowed from the fund in any case under subdivision (1) of subsection (c), the Commission may in its discretion authorize payment of medical, nursing, hospital, equipment, and other treatment expenses incurred prior to the date compensation is allowed and after the employer's liability has ended if funds are reasonably available in the Second Injury Fund for such purpose after paying claims in cases of second injuries as specified in G.S. 97‑33 and 97‑35. Should the fund be insufficient to pay both compensation and treatment expenses, then the said expenses may, in the discretion of the Commission, be paid first and compensation thereafter according to the reasonable availability of funds in the fund. (1953, c. 1135, s. 2; 1957, c. 1396, s. 4; 1963, c. 450, s. 3; 1977, c. 457; 1991, c. 703, s. 11; 1993 (Reg. Sess., 1994), c. 679, s. 6.1.)



§ 97-41. Repealed by Session Laws 1973, c. 1308, s. 5.

§ 97‑41.  Repealed by Session Laws 1973, c. 1308, s. 5.



§ 97-42. Deduction of payments.

§ 97‑42.  Deduction of payments.

Payments made by the employer to the injured employee during the period of his disability, or to his dependents, which by the terms of this Article were not due and payable when made, may, subject to the approval of the Commission be deducted from the amount to be paid as compensation. Provided, that in the case of disability such deductions shall be made by shortening the period during which compensation must be paid, and not by reducing the amount of the weekly payment. Unless otherwise provided by the plan, when payments are made to an injured employee pursuant to an employer‑funded salary continuation, disability or other income replacement plan, the deduction shall be calculated from payments made by the employer in each week during which compensation was due and payable, without any carry‑forward or carry‑back of credit for amounts paid in excess of the compensation rate in any given week. (1929, c. 120, s. 42; 1993 (Reg. Sess., 1994), c. 679, s. 3.7.)



§ 97-42.1. Credit for unemployment benefits.

§ 97‑42.1.  Credit for unemployment benefits.

If an injured employee has received unemployment benefits under the Employment Security Law for any week with respect to which he is entitled to workers' compensation benefits for temporary total or permanent and total disability, the employment benefits paid for such weeks may be deducted from the award to be paid as compensation. If an injured employee has received unemployment benefits for any week with respect to which he is entitled to workers' compensation benefits for partial disability as provided in G.S. 97‑30, the unemployment benefits paid for such weeks may be deducted from the award to be paid only to the extent that the sum of the unemployment benefits and workers' compensation payable for such week exceeds two‑thirds of the  injured employee's average weekly wages as determined by the Commission in accordance with G.S. 97‑2(5). Benefits payable under G.S. 97‑31 for permanent partial disability or other permanent injury shall not be subject to reduction because of the receipt of unemployment benefits. (1985, c. 616, s. 1.)



§ 97-43. Commission may prescribe monthly or quarterly payments.

§ 97‑43.  Commission may prescribe monthly or quarterly payments.

The Industrial Commission, upon application of either party, may, in its discretion, having regard to the welfare of the employee and the convenience of the employer, authorize compensation to be paid monthly or quarterly instead of weekly. (1929, c. 120, s. 43.)



§ 97-44. Lump sums.

§ 97‑44.  Lump sums.

Whenever any weekly payment has been continued for not less than six weeks, the liability therefor may, in unusual cases, where the Industrial Commission deems it to be to the best interest of the employee or his dependents, or where it will prevent undue hardships on the employer or his insurance carrier, without prejudicing the interests of the employee or his dependents, be redeemed, in whole or in part, by the payment by the employer of a lump sum which shall be fixed by the Commission, but in no case to exceed the uncommuted value of the future installments which may be due under this Article. The Commission, however, in its discretion, may at any time in the case of a minor who has received permanently disabling injuries either partial or total provide that he be compensated, in whole or in part, by the payment of a lump sum, the amount of which shall be fixed by the Commission, but in no case to exceed the uncommuted value of the future installments which may be due under this Article. (1929, c. 120, s. 44; 1963, c. 450, s. 4; 1975, c. 255.)



§ 97-45. Reducing to judgment outstanding liability of insurance carriers withdrawing from State.

§ 97‑45.  Reducing to judgment outstanding liability of insurance carriers withdrawing from State.

Upon the withdrawal of any insurance carrier from doing business in the State that has any outstanding liability under the Workers' Compensation Act, the Insurance Commissioner shall immediately notify the North Carolina Industrial Commission, and thereupon the said North Carolina Industrial Commission shall issue an award against said insurance carrier and commute the installments due  the injured employee or employees, and immediately have said award docketed in the superior court of the county in which the claimant resides, and the said North Carolina Industrial Commission shall then cause suit to be brought on said judgment in the state of the residence of any such insurance carrier, and the proceeds from said judgment after deducting the cost, if any, of the proceeding, shall be turned over to the injured employee, or employees, taking from such employee, or employees, the proper receipt in satisfaction of his claim. (1933, c. 474; 1979, c. 714, s. 2.)



§ 97-46. Lump sum payments to trustee; receipt to discharge employer.

§ 97‑46.  Lump sum payments to trustee; receipt to discharge employer.

Whenever the Industrial Commission deems it expedient any lump sum, subject to the provisions of G.S. 97‑44, shall be paid by the employer to some suitable person or corporation appointed by the superior court in the county wherein the accident occurred, as trustee, to administer the same for the benefit of the person entitled thereto, in the manner provided by the Commission. The receipt of such trustee for the amount as paid shall discharge the employer or anyone else who is liable therefor. (1929, c. 120, s. 45.)



§ 97-47. Change of condition; modification of award.

§ 97‑47.  Change of condition; modification of award.

Upon its own motion or upon the application of any party in interest on the grounds of a change in condition, the Industrial Commission may review any award, and on such review may make an award  ending, diminishing, or increasing the compensation previously awarded, subject to the maximum or minimum provided in this Article, and shall immediately send to the parties a copy of the award. No such review shall affect such award as regards any moneys paid but no such review shall be made after two years from the date of the last payment of compensation pursuant to an award under this Article, except that in cases in which only medical or other treatment bills are paid, no such review shall be made after 12 months from the date of the last payment of bills for medical or other treatment, paid pursuant to this Article. (1929, c. 120, s. 46; 1931, c. 274, s. 6; 1947, c. 823; 1973, c. 1060, s. 2.)



§ 97-47.1. Payment without prejudice; limitations period.

§ 97‑47.1.  Payment without prejudice; limitations period.

When the employer has paid compensation without prejudice but timely contested liability as provided in G.S. 97‑18(d), the right, if any, to further indemnity compensation and medical compensation shall terminate two years after the employer's last payment of medical or indemnity compensation, whichever last occurs, unless the employee files with the Commission a claim for further compensation prior to the expiration of this period. (1993 (Reg. Sess., 1994), c. 679, s. 3.5.)



§ 97-48. Receipts relieving employer; payment to minors; when payment of claims to dependents subsequent in right discharges employer.

§ 97‑48.  Receipts relieving employer; payment to minors; when payment of claims to dependents subsequent in right discharges employer.

(a)        Whenever payment of compensation is made to a widow or  widower for her or his use, or for her or his use and the use of the child or children, the written receipt thereof of such widow or widower shall acquit the employer: Provided, however, that in order to protect the interests of minors or incompetents the Industrial Commission may at its discretion change the terms of any award with respect to whom compensation for the benefit of such minors or incompetents shall be paid.

(b)        Whenever payment is made to any person 18 years of age or over, the written receipt of such person shall acquit the employer.

(c)        Payment of death benefits by an employer in good faith to a dependent subsequent in right to another or other dependents shall protect and discharge the employer, unless and until such dependent or dependents prior in right shall have given notice of his or their claims. In case the employer is in doubt as to the respective rights of rival claimants, he may apply to the Industrial Commission to decide between them.

(d)        A minor employee under the age of 18 years may sign agreements and receipts for payments of compensation for temporary total disability, and such agreements and receipts executed by such minor shall acquit the employer. Where the injury results in a permanent disability and the sum to be paid does not exceed five hundred dollars ($500.00) the minor employee may execute agreements and sign receipts and such agreements and receipts shall acquit the employer; provided, that when deemed necessary the Commission may require the signature of a parent or person standing in place of a parent. (1929, c. 120, s. 47; 1931, c. 274, s. 7; 1945, c. 766.)



§ 97-49. Benefits of mentally incompetent or minor employees under 18 may be paid to a trustee, etc.

§ 97‑49.  Benefits of mentally incompetent or minor employees under 18 may be paid to a trustee, etc.

If an injured employee is mentally incompetent or is under 18 years of age at the time when any right or privilege accrues to him under this Article, his guardian, trustee or committee may in his behalf claim and exercise such right or privilege. (1929, c. 120, s. 48.)



§ 97-50. Limitation as against minors or mentally incompetent.

§ 97‑50.  Limitation as against minors or mentally incompetent.

No limitation of time provided in this Article for the giving of notice or making claim under this Article shall run against any person who is mentally incompetent, or a minor dependent, as long  as he has no guardian, trustee, or committee. (1929, c. 120, s. 49.)



§ 97-51. Joint employment; liabilities.

§ 97‑51.  Joint employment; liabilities.

Whenever an employee, for whose injury or death compensation is payable under this Article, shall at the time of the injury be in joint service of two or more employers subject to this Article, such employers shall contribute to the payment of such compensation in proportion to their wages liability to such employee; provided, however, that nothing in this section shall prevent any reasonable arrangement between such employers for a different distribution as between themselves of the ultimate burden of compensation. (1929, c. 120, s. 50.)



§ 97-52. Occupational disease made compensable; "accident" defined.

§ 97‑52.  Occupational disease made compensable; "accident" defined.

Disablement or death of an employee resulting from an occupational disease described in G.S. 97‑53 shall be treated as the happening of an injury by accident within the meaning of the North Carolina Workers' Compensation Act and the procedure and practice and compensation and other benefits provided by said act shall apply in all such cases except as hereinafter otherwise provided. The word "accident," as used in the Workers' Compensation Act, shall not be construed to mean a series of events in employment, of a similar or like nature, occurring regularly, continuously or at frequent intervals in the course of such employment, over extended periods of time, whether such events may or may not be attributable to fault of the employer and disease attributable to such causes shall be compensable only if culminating in an occupational disease mentioned in and compensable under this Article: Provided, however, no compensation shall be payable for asbestosis and/or silicosis as hereinafter defined if the employee, at the time of entering into the  employment of the employer by whom compensation would otherwise be payable, falsely represented himself in writing as not having previously been disabled or laid off because of asbestosis or silicosis. (1935, c. 123; 1979, c. 714, s. 2.)



§ 97-53. (See editor's note on condition precedent) Occupational diseases enumerated; when due to exposure to chemicals.

§ 97‑53.  (See editor's note on condition precedent) Occupational diseases enumerated; when due to exposure to chemicals.

The following diseases and conditions only shall be deemed to be occupational diseases within the meaning of this Article:

(1)        Anthrax.

(2)        Arsenic poisoning.

(3)        Brass poisoning.

(4)        Zinc poisoning.

(5)        Manganese poisoning.

(6)        Lead poisoning. Provided the employee shall have been exposed to the hazard of lead poisoning for at least 30 days in the preceding 12 months' period; and, provided further, only the employer in whose employment such employee was last injuriously exposed shall be liable.

(7)        Mercury poisoning.

(8)        Phosphorus poisoning.

(9)        Poisoning by carbon bisulphide, menthanol, naphtha or volatile halogenated hydrocarbons.

(10)      Chrome ulceration.

(11)      Compressed‑air illness.

(12)      Poisoning by benzol, or by nitro and amido derivatives of benzol (dinitrolbenzol, anilin, and others).

(13)      Any disease, other than hearing loss covered in another subdivision of this section, which is proven to be due to causes and conditions which are characteristic of and peculiar to a particular trade, occupation or employment, but excluding all ordinary diseases of life to which the general public is equally exposed outside of the employment.

(14)      Epitheliomatous cancer or ulceration of the skin or of the corneal surface of the eye due to tar, pitch, bitumen, mineral oil, or paraffin, or any compound, product, or residue of any of these substances.

(15)      Radium poisoning or disability or death due to radioactive properties of substances or to roentgen rays, X rays or exposure to any other source of radiation; provided, however, that the disease under this subdivision shall be deemed to have occurred on the date that disability or death shall occur by reason of such disease.

(16)      Blisters due to use of tools or appliances in the employment.

(17)      Bursitis due to intermittent pressure in the employment.

(18)      Miner's nystagmus.

(19)      Bone felon due to constant or intermittent pressure in employment.

(20)      Synovitis, caused by trauma in employment.

(21)      Tenosynovitis, caused by trauma in employment.

(22)      Carbon monoxide poisoning.

(23)      Poisoning by sulphuric, hydrochloric or hydrofluoric acid.

(24)      Asbestosis.

(25)      Silicosis.

(26)      Psittacosis.

(27)      Undulant fever.

(28)      Loss of hearing caused by harmful noise in the employment. The following rules shall be applicable in determining eligibility for compensation and the period during which compensation shall be payable:

a.         The term "harmful noise" means sound in employment capable of producing occupational loss of hearing as hereinafter defined. Sound of an intensity of less than 90 decibels, A scale, shall be deemed incapable of producing occupational loss of hearing as defined in this section.

b.         "Occupational loss of hearing" shall mean a permanent sensorineural loss of hearing in both ears caused by prolonged exposure to harmful noise in employment. Except in instances of preexisting loss of hearing due to disease, trauma, or congenital deafness in one ear, no compensation shall be payable under this subdivision unless prolonged exposure to harmful noise in employment has caused loss of hearing in both ears as hereinafter provided.

c.         No compensation benefits shall be payable for temporary total or temporary partial disability under this subdivision and there shall be no award for tinnitus or a psychogenic hearing loss.

d.         An employer shall become liable for the entire occupational hearing loss to which his employment has contributed, but if previous deafness is established by a hearing test or other competent evidence, whether or not the employee was exposed to harmful noise within six months preceding such test, the employer shall not be liable for previous loss so established, nor shall he be liable for any loss for which compensation has previously been paid or awarded and the employer shall be liable only for the difference between the percent of occupational hearing loss determined as of the date of disability as herein defined and the percentage of loss established by the preemployment and audiometric examination excluding, in any event, hearing losses arising from nonoccupational causes.

e.         In the evaluation of occupational hearing loss, only the hearing levels at the frequencies of 500, 1,000, 2,000, and 3,000 cycles per second shall be considered. Hearing losses for frequencies below 500 and above 3,000 cycles per second are not to be considered as constituting compensable hearing disability.

f.          The employer liable for the compensation in this section shall be the employer in whose employment the employee was last exposed to harmful noise in North Carolina during a period of 90 working days or parts thereof, and an exposure during a period of less than 90 working days or parts thereof shall be held not to be an injurious exposure; provided, however, that in the event an insurance carrier has been on the risk for a period of time during which an employee has been injuriously exposed to harmful noise, and if after insurance carrier goes off the risk said employee has been further exposed to harmful noise, although not exposed for 90 working days or parts thereof so as to constitute an injurious exposure, such carrier shall, nevertheless, be liable.

g.         The percentage of hearing loss shall be calculated as the average, in decibels, of the thresholds of hearing for the frequencies of 500, 1,000, 2,000, and 3,000 cycles per second. Pure tone air conduction audiometric instruments, properly calibrated according to accepted national standards such as American Standards Association, Inc., (ASA), International Standards Organization (ISO), or American National Standards Institute, Inc., (ANSI), shall be used for measuring hearing loss. If more than one audiogram is taken, the audiogram having the lowest threshold will be used to calculate occupational hearing loss. If the losses of hearing average 15 decibels (26 db if ANSI or ISO) or less in the four frequencies, such losses of hearing shall not constitute any compensable hearing disability. If the losses of hearing average 82 decibels (93 db if ANSI or ISO) or more in the four frequencies, then the same shall constitute and be total or one hundred percent (100%) compensable hearing loss. In measuring hearing impairment, the lowest measured losses in each of the four frequencies shall be added together and divided by four to determine the average decibel loss. For each decibel of loss exceeding 15 decibels (26 db if ANSI or ISO) an allowance of one and one‑half percent (1 1/2%) shall be made up to the maximum of one hundred percent (100%) which is reached at 82 decibels (93 db if ANSI or ISO). In determining the binaural percentage of loss, the percentage of impairment in the better ear shall be multiplied by five. The resulting figure shall be added to the percentage of impairment in the poorer ear, and the sum of the two divided by six. The final percentage shall represent the binaural hearing impairment.

h.         There shall be payable for total occupational loss of hearing in both ears 150 weeks of compensation, and for partial occupational loss of hearing in both ears such proportion of these periods of payment as such partial loss bears to total loss.

i.          No claim for compensation for occupational hearing loss shall be filed until after six months have elapsed since exposure to harmful noise with the last employer. The last day of such exposure shall be the date of disability. The regular use of employer‑provided protective devices capable of preventing loss of hearing from the particular harmful noise where the employee works shall constitute removal from exposure to such particular harmful noise.

j.          No consideration shall be given to the question of whether or not the ability of an employee to understand speech is improved by the use of a hearing aid. The North Carolina Industrial Commission may order the employer to provide the employee with an original hearing aid if it will materially improve the employee's ability to hear.

k.         No compensation benefits shall be payable for the loss of hearing caused by harmful noise after October 1, 1971, if employee fails to regularly utilize employer‑provided protection device or devices, capable of preventing loss of hearing from the particular harmful noise where the employee works.

(29)      (See editor's note on condition precedent) Infection with smallpox, infection with vaccinia, or any adverse medical reaction when the infection or adverse reaction is due to the employee receiving in employment vaccination against smallpox incident to the Administration of Smallpox Countermeasures by Health Professionals, section 304 of the Homeland Security Act, Pub. L. No. 107‑296 (Nov. 25, 2002) (to be codified at 42 U.S.C. § 233(p)), or when the infection or adverse medical reaction is due to the employee being exposed to another employee vaccinated as described in this subdivision.

Occupational diseases caused by chemicals shall be deemed to be due to exposure of an employee to the chemicals herein mentioned only when as a part of the employment such employee is exposed to such chemicals in such form and quantity, and used with such frequency as to cause the occupational disease mentioned in connection with such chemicals. (1935, c. 123; 1949, c. 1078; 1953, c. 1112; 1955, c. 1026, s. 10; 1957, c. 1396, s. 6; 1963, c. 553, s. 1; c. 965; 1971, c. 547, s. 1; c. 1108, s. 1; 1973, c. 760, ss. 1, 2; 1975, c. 718, s. 4; 1987, c. 729, ss. 11, 12; 1991, c. 703, s. 10; 2003‑169, s. 2.)



§ 97-54. "Disablement" defined.

§ 97‑54.  "Disablement" defined.

The term "disablement" as used in this Article as applied to cases of asbestosis and silicosis means the event of becoming actually incapacitated because of asbestosis or silicosis to earn, in the same or any other employment, the wages which the employee was receiving at the time of his last injurious exposure to asbestosis or  silicosis; but in all other cases of occupational disease "disablement" shall be equivalent to "disability" as defined in G.S. 97‑2(9). (1935, c. 123; 1955, c. 525, s. 1.)



§ 97-55. "Disability" defined.

§ 97‑55.  "Disability" defined.

The term "disability" as used in this Article means the state of being incapacitated as the term is used in defining "disablement" in G.S. 97‑54. (1935, c. 123.)



§ 97-56. Limitation on compensable diseases.

§ 97‑56.  Limitation on compensable diseases.

The provisions of this Article shall apply only to cases of occupational disease in which the last exposure in an occupation subject to the hazards of such diseases occurred on or after March 26, 1935. (1935, c. 123.)



§ 97-57. Employer liable.

§ 97‑57.  Employer liable.

In any case where compensation is payable for an occupational disease, the employer in whose employment the employee was last injuriously exposed to the hazards of such disease, and the insurance carrier, if any, which was on the risk when the employee was so last exposed under such employer, shall be liable.

For the purpose of this section when an employee has been exposed to the hazards of asbestosis or silicosis for as much as 30 working days, or parts thereof, within seven consecutive calendar months, such exposure shall be deemed injurious but any less exposure shall not be deemed injurious; provided, however, that in the event an insurance carrier has been on the risk for a period of time during which an employee has been injuriously exposed to the hazards of asbestosis or silicosis, and if after insurance carrier goes off the risk said employee is further exposed to the hazards of asbestosis or silicosis, although not so exposed for a period of 30 days or parts thereof so as to constitute a further injurious exposure, such carrier shall, nevertheless, be liable. (1935, c. 123; 1945, c. 762; 1957, c. 1396, s. 7.)



§ 97-58. Time limit for filing claims.

§ 97‑58.  Time limit for filing claims.

(a)        Repealed by Session Laws 1987, c. 729, s. 13.

(b)        The report and notice to the employer as required by G.S. 97‑22 shall apply in all cases of occupational disease except in case of asbestosis, silicosis, or lead poisoning. The time of notice of an occupational disease shall run from the date that the employee has been advised by competent medical authority that he has same.

(c)        The right to compensation for occupational disease shall be barred unless a claim be filed with the Industrial Commission within two years after death, disability, or disablement as the case may be. Provided, however, that the right to compensation for radiation injury, disability or death shall be barred unless a claim is filed within two years after the date upon which the employee first suffered incapacity from the exposure to radiation and either knew or in the exercise of reasonable diligence should have known that the occupational disease was caused by his present or prior employment. (1935, c. 123; 1945, c. 762; 1955, c. 525, s. 6; 1963, c. 553, s. 2; 1973, c. 1060, s. 3; 1981, c. 734, s. 1; 1987, c. 729, s. 13.)



§ 97-59. Employer to pay for treatment.

§ 97‑59.  Employer to pay for treatment.

Medical compensation shall be paid by the employer in cases in which awards are made for disability or damage to organs as a result of an occupational disease after bills for same have been approved by the Industrial Commission.

In case of a controversy arising between the employer and employee relative to the continuance of medical, surgical, hospital or other treatment, the Industrial Commission may order such further treatments as may in the discretion of the Commission be necessary. (1935, c. 123; 1945, c. 762; 1973, c. 1061; 1981, c. 339; 1991, c. 703, s. 5.)



§ 97-60: Repealed by Session Laws 2003-284, s. 10.33(a), effective July 1, 2003.

§ 97‑60: Repealed by Session Laws 2003‑284, s. 10.33(a), effective July 1, 2003.



§ 97-61. Rewritten as §§ 97-61.1 to 97-61.7.

§ 97‑61.  Rewritten as §§ 97‑61.1 to 97‑61.7.



§ 97-61.1. First examination of and report on employee having asbestosis or silicosis.

§ 97‑61.1.  First examination of and report on employee having asbestosis or silicosis.

When the Industrial Commission is advised by an employer or employee that an employee has or allegedly has asbestosis or silicosis, the employee, when ordered by the Industrial Commission, shall submit to X rays and a physical examination by the advisory medical committee or other designated qualified physician who is not a member of the advisory medical committee. The employer shall pay the expenses connected with the examination by the advisory medical committee or other designated qualified physician who is not a member of the advisory medical committee in such amounts as shall be directed by the Industrial Commission. Within 30 days after the completion of the examination, the advisory medical committee or other designated qualified physician shall submit a written report to the Industrial Commission setting forth:

(1)        The X rays and clinical procedures used.

(2)        Whether or not the claimant has contracted asbestosis or silicosis.

(3)        The advisory medical committee's or designated qualified physician's opinion expressed in percentages of the impairment of the employee's ability to perform normal labor in the same or any other employment.

(4)        Any other matter deemed pertinent.

When a competent physician certifies to the Industrial Commission that the employee's physical condition is such that his movement to the place of examination ordered by the Industrial Commission as herein provided in G.S. 97‑61.1, 97‑61.3 and 97‑61.4 would be harmful or injurious to the health of the employee, the Industrial Commission shall cause the examination of the employee to be made by the advisory medical committee or other designated qualified physician as herein provided at some place in the vicinity of the residence of the employee suitable for the purposes of making such examination. (1935, c. 123; 1945, c. 762; 1955, c. 525, s. 2; 1973, c. 476, s. 128; 1989, c. 727, s. 219(15); 1997‑443, s. 11A.37; 2003‑284, s. 10.33(b).)



§ 97-61.2. Filing of first report; right of hearing; effect of report as testimony.

§ 97‑61.2.  Filing of first report; right of hearing; effect of report as testimony.

The advisory medical committee shall file its report in triplicate with the Industrial Commission, which shall send one copy thereof to the claimant and one copy thereof to the employer by registered mail or certified mail. Unless within 30 days from receipt of the copy of said report the claimant and employer, or either of them, shall request the Industrial Commission in writing to set the case for hearing for the purpose of examining and cross‑examining the  members of the advisory medical committee respecting the report of said committee, and for the purpose of introducing additional testimony, said report shall become a part of the record of the case and shall be accepted by the Industrial Commission as expert medical testimony to be considered as such and in connection with all the evidence in the case in arriving at its decision. (1935, c. 123; 1945, c. 762; 1955, c. 525, s. 2; 1963, c. 450, s. 5.)



§ 97-61.3. Second examination and report.

§ 97‑61.3.  Second examination and report.

As soon as practicable after the expiration of one year following the initial examination by the advisory medical committee and when ordered by the Industrial Commission, the employee shall again appear before the advisory medical committee, at least one of whom shall conduct the examination, and the member or members of the advisory medical committee conducting the examination shall forward the X rays and findings to the member or members of the committee not present for the physical examination. Within 30 days after the completion of the examination, the advisory medical committee shall make a written report to the Industrial Commission signed by all of its members, setting forth any change since the first report in the employee's condition which is due to asbestosis or silicosis, said report to be filed in triplicate with the Industrial Commission, which shall send one copy thereof to the claimant, and one copy to the employer by registered mail or certified mail. The claimant and employer, or either of them, shall have the right only at the final hearing provided for in G.S. 97‑61.4 to examine or cross‑examine the members of the advisory medical committee respecting the second report of the committee. (1935, c. 123; 1945, c. 762; 1955, c. 525, s. 2; 1959, c. 863, s. 2.)



§ 97-61.4. Third examination and report.

§ 97‑61.4.  Third examination and report.

As soon as practicable after the expiration of two years from the first examination and when ordered by the Industrial Commission, the employee shall appear before the advisory medical committee, or at least two of them, for final X rays and physical examination. Upon completion of this examination and within 30 days, the advisory medical committee shall make a written report setting forth:

(1)        The X rays and clinical procedures used by the committee.

(2)        To what extent, if any, has the damage to the employee's lungs due to asbestosis or silicosis changed since the first  examination.

(3)        The opinion of the committee, expressed in percentages, with respect to the extent of impairment of the employee's ability to earn in the same or any other employment the wages which the employee was receiving at the time of his last injurious exposure to asbestosis or silicosis.

(4)        Any other matter deemed pertinent by the committee.

Said report shall be filed in triplicate with the Industrial Commission which shall send one copy thereof to the claimant and one copy to the employer by registered mail or certified mail. (1935, c. 123; 1945, c. 762; 1955, c. 525, s. 2; 1959, c. 863, s. 3.)



§ 97-61.5. Hearing after first examination and report; removal of employee from hazardous occupation; compensation upon removal from hazardous occupation.

§ 97‑61.5.  Hearing after first examination and report; removal of employee from hazardous occupation; compensation upon removal from hazardous occupation.

(a)        After the employer and employee have received notice of the first committee report, the Industrial Commission, unless it has already approved an agreement between the employer and employee, shall set the matter for hearing at a time and place to be decided by it, to hear any controverted questions, determine if and to whom liability attaches, and where appropriate, file a written opinion with its findings of fact and conclusions of law and cause its award to be issued thereon, all of which shall be subject to modification as provided in G.S. 97‑61.6.

(b)        If the Industrial Commission finds at the first hearing that the employee has either asbestosis or silicosis or if the parties enter into an agreement to the effect that the employee has silicosis or asbestosis, it shall by order remove the employee from any occupation which exposes him to the hazards of asbestosis or silicosis, and if the employee thereafter engages in any occupation which exposes him to the hazards of asbestosis or silicosis without having obtained the written approval of the Industrial Commission as provided in G.S. 97‑61.7, neither he, his dependents, personal representative nor any other person shall be entitled to any compensation for disablement or death resulting from asbestosis or silicosis; provided, that if the employee is removed from the industry the employer shall pay or cause to be paid as in this subsection provided to the employee affected by such asbestosis or silicosis a weekly compensation equal to sixty‑six and two‑thirds percent (66 2/3%) of his average weekly wages before removal from the industry, but not more than the amount established annually to be effective October 1 as provided in G.S. 97‑29 or less than thirty dollars ($30.00) a week, which compensation shall continue for a period of 104 weeks. Payments made under this subsection shall be credited on the amounts payable under any final award in the cause entered under G.S. 97‑61.6. (1935, c. 123; 1945, c. 762; 1955, c. 525, s. 2; c. 1354; 1957, c. 1217; c. 1396, s. 8; 1963, c. 604, s. 6; 1967, c. 84, s. 7; 1969, c. 143, s. 6; 1971, c. 281, s. 5; 1973, c. 515, s. 6; c. 759, s. 5; 1981, c. 276, s. 1; c. 378, s. 1.)



§ 97-61.6. Hearing after third examination and report; compensation for disability and death from asbestosis or silicosis.

§ 97‑61.6.  Hearing after third examination and report; compensation for disability and death from asbestosis or silicosis.

After receipt by the employer and employee of the advisory  medical committee's third report, the Industrial Commission, unless it has approved an agreement between the employee and employer, shall set a final hearing in the cause, at which it shall receive all competent evidence bearing on the cause, and shall make a final disposition of the case, determining what compensation, if any, the employee is entitled to receive in addition to the 104 weeks already received.

Where the incapacity for work resulting from asbestosis or silicosis is found to be total, the employer shall pay, or cause to be paid, to the injured employee during such total disability a weekly compensation in accordance with G.S. 97‑29.

When the incapacity for work resulting from asbestosis or silicosis is partial, the employer shall pay, or cause to be paid, to the affected employee, a weekly compensation equal to sixty‑six and two‑ thirds percent (66 2/3%) of the difference between his average weekly wages at the time of his last injurious exposure, and the average weekly wages which he is able to earn thereafter, but not more than the amount established annually to be effective October 1 as provided in G.S. 97‑29, a week, and provided that the total compensation so paid shall not exceed a period of 196 weeks, in addition to the 104 weeks for which the employee has already been compensated.

Provided, however, should death result from asbestosis or silicosis within two years from the date of last exposure, or should death result from asbestosis or silicosis, or from a secondary infection or  diseases developing from asbestosis or silicosis within 350 weeks from the date of last exposure and while the employee is entitled to compensation for disablement due to asbestosis or silicosis, either partial or total, then in either of these events, the employer shall pay, or cause to be paid compensation in accordance with G.S. 97‑38.

Provided further that if the employee has asbestosis or silicosis and dies from any other cause, the employer shall pay, or cause to be paid by one of the methods set forth in G.S. 97‑38 compensation for any remaining portion of the 104 weeks specified in G.S. 97‑61.5 for which the employee has not previously been paid compensation, and in addition shall pay compensation for such number of weeks as the percentage of disability of the employee bears to 196 weeks. If the employee was totally disabled as a result of asbestosis or silicosis, compensation shall be paid for any remaining portion of the 104 weeks specified in G.S. 97‑61.5 for which the employee has not previously been paid compensation, and in addition shall be paid for an additional 300 weeks. (1935, c. 123; 1945, c. 762; 1955, c. 525, s. 2; c. 1354; 1957, c. 1271; 1963, c. 604, s. 7; 1965, c. 907; 1967, c. 84, s. 8; 1969, c. 143, s. 7; 1971, c. 281, s. 6; c. 631; 1973, c. 515, s. 7; c. 759, s. 6; c. 1308, ss. 6, 7; 1979, c. 246; 1981, c. 276, s. 1.)



§ 97-61.7. Waiver of right to compensation as alternative to forced change of occupation.

§ 97‑61.7.  Waiver of right to compensation as alternative to forced change of occupation.

An employee who has been compensated under the terms of G.S. 97‑61.5(b) as an alternative to forced change of occupation, may, subject to the approval of the Industrial Commission, waive in writing his right to further compensation for any aggravation of his condition that may result from his continuing in an occupation exposing him to the hazards of asbestosis or silicosis, in which case payment of all compensation awarded previous to the date of the waiver as approved by the Industrial Commission shall bar any further claims by the employee, or anyone claiming through him, provided, that in the event of total disablement or death as a result of asbestosis or silicosis with which the employee was so affected, compensation shall nevertheless be payable, but in no case, whether for disability or death or both, for a longer period than 100 weeks in addition to the 104 weeks already paid. Such written waiver must be filed with the Industrial Commission, and the Commission shall keep a record of each waiver, which record shall be open to the inspection of any interested person. (1935, c. 123; 1945, c. 762; 1955, c. 525, s. 2.)



§ 97-62. "Silicosis" and "asbestosis" defined.

§ 97‑62.  "Silicosis" and "asbestosis" defined.

The word "silicosis" shall mean the characteristic fibrotic condition of the lungs caused by the inhalation of dust of silica or silicates. "Asbestosis" shall mean a characteristic fibrotic condition of the lungs caused by the inhalation of asbestos dust. (1935, c. 123.)



§ 97-63. Period necessary for employee to be exposed.

§ 97‑63.  Period necessary for employee to be exposed.

Compensation shall not be payable for disability or death due to silicosis and/or asbestosis unless the employee shall have been exposed to the inhalation of dust of silica or silicates or asbestos dust in employment for a period of not less than two years in this State, provided no part of such period of two years shall have been more than 10 years prior to the last exposure. (1935, c. 123.)



§ 97-64. General provisions of act to control as regards benefits.

§ 97‑64.  General provisions of act to control as regards benefits.

Except as herein otherwise provided, in case of disablement or death from silicosis and/or asbestosis, compensation shall be payable in accordance with the provisions of the North Carolina Workers' Compensation Act. (1935, c. 123; 1979, c. 714, s. 2.)



§ 97-65. Reduction of rate where tuberculosis develops.

§ 97‑65.  Reduction of rate where tuberculosis develops.

In case of disablement or death due primarily from silicosis and/or asbestosis and complicated with tuberculosis of the lungs compensation shall be payable as hereinbefore provided, except that the rate of payments may be reduced one sixth. (1935, c. 123.)



§ 97-66. Claim where benefits are discontinued.

§ 97‑66.  Claim where benefits are discontinued.

Where compensation payments have been made and discontinued, and further compensation is claimed, the claim for further compensation shall be made within two years after the last payment in all cases of occupational disease, provided, that claims for further compensation for asbestosis or silicosis shall be governed by the final award as set forth in G.S. 97‑61.6. (1935, c. 123; 1945, c. 762; 1955, c. 525, s. 3; 1987, c. 729, s. 14.)



§ 97-67. Postmortem examinations; notice to next of kin and insurance carrier.

§ 97‑67.  Postmortem examinations; notice to next of kin and insurance carrier.

Upon the filing of a claim for death from an occupational disease where in the opinion of the Industrial Commission a postmortem examination is necessary to accurately ascertain the cause of death, such examination shall be ordered by the Industrial Commission. A full report of such examination shall be certified to the Industrial Commission. The surviving spouse or next kin and the employer or his insurance carrier, if their identity and whereabouts can be reasonably ascertained, shall be given reasonable notice of the time and place of such postmortem examination, and, if present at such examination, shall be given an opportunity to witness the same. Any such person may be present at and witness such examination either in person or through a duly authorized representative. If such examination is not consented to by the surviving husband or wife or next of kin, all right to compensation shall cease. (1935, c. 123.)



§ 97-68. Controverted medical questions.

§ 97‑68.  Controverted medical questions.

The Industrial Commission may at its discretion refer to the advisory medical committee controverted medical questions arising  out of occupational disease claims other than asbestosis or silicosis. (1935, c. 123; 1955, c. 525, s. 4.)



§ 97-69. Examination by advisory medical committee; inspection of medical reports.

§ 97‑69.  Examination by advisory medical committee; inspection of medical reports.

The advisory medical committee, upon reference to it of a case of occupational disease shall notify the employee, or, in case he is dead, his dependents or personal representative, and his employer to appear before the advisory medical committee at a time and place stated in the notice. If the employee be living, he shall appear before the advisory medical committee at the time and place specified then or thereafter and he shall submit to such examinations including  clinical and X‑ray examinations as the advisory medical committee may require. The employee, or, if he be dead, the claimant and the employer shall be entitled to have present at all such examinations, a physician admitted to practice medicine in the State who shall be given every reasonable facility for observing every such examination whose services shall be paid for by the claimant or by the employer who engaged his services. If a physician admitted to practice medicine in the State shall certify that the employee is physically unable to appear at the time and place designated by the advisory medical committee, such committee may, upon the advice of the Industrial Commission, and on notice to the employer, change the place and/or time of the examination so as to reasonably facilitate the examination of the employee, and in any such case the employer shall furnish transportation and provide for other reasonably necessary expenses incidental to necessary travel. The claimant and the employer shall produce to the advisory medical committee all reports of medical and X‑ ray examinations which may be in their respective possession or control showing the past or present condition of the employee to assist the advisory medical committee in reaching its conclusions. Provided that this section shall not apply to a living employee who has contracted asbestosis or silicosis. (1935, c. 123; 1955, c. 525, s. 5.)



§ 97-70. Report of committee to Industrial Commission.

§ 97‑70.  Report of committee to Industrial Commission.

The advisory medical committee, shall, as soon as practicable after it has completed its consideration of a case, report to the Industrial Commission its opinion regarding all medical questions involved in the case. The advisory medical committee shall include in its report a statement of what, if any, physician or physicians were present at the examination on behalf of the claimant or employer and what, if any, medical reports and X rays were produced by or on behalf of the claimant or employer. (1935, c. 123.)



§ 97-71. Filing report; right of hearing on report.

§ 97‑71.  Filing report; right of hearing on report.

The advisory medical committee shall file its report in triplicate with the Industrial Commission, which shall send one copy thereof to the claimant and one copy to the employer by registered mail. Unless within 30 days from receipt of the copy of said report the claimant and/or employer shall request the Industrial Commission in writing to set the case for further hearing for the purpose of examining and/or cross‑examining the members of the advisory medical committee respecting the report of said committee, said report shall become a part of the record of the case and shall be accepted by the Industrial Commission as expert medical testimony to be considered as such in connection with all the evidence in the case in arriving at its decision. (1935, c. 123.)



§ 97-72. Appointment of advisory medical committee; terms of office; duties and functions; salaries and expenses.

§ 97‑72.  Appointment of advisory medical committee; terms of office; duties and functions; salaries and expenses.

(a)        There shall be an advisory medical committee consisting of three members, who shall be licensed physicians in good professional standing and peculiarly qualified in the diagnosis or treatment of occupational diseases. They shall be appointed by the Industrial Commission with the approval of the Governor, and one of them shall be designated as chairman of the committee by the Industrial Commission. The members of committee shall be appointed to serve terms as follows: one for a term of two years, one for a term of four years, and one for a term of six years. Upon the expiration of each term as above mentioned the Industrial Commission shall appoint a successor for a term of six years. The function of the committee shall be to conduct examinations and make reports as required by G.S. 97‑61.1 through 97‑61.6 and 97‑68 through 97‑71, and to assist in any postmortem examinations provided for in G.S. 97‑67 when so directed by the Industrial Commission. Members of the committee shall devote to the duties of the office so much of their time as may be required in the conducting of examinations with reasonable promptness, and they shall attend hearings as scheduled by the Industrial Commission when their attendance is desired for the purpose of examining and cross‑examining them respecting any report or reports made by them.

(b)        Repealed by Session Laws 2003‑284, s. 10.33(c), effective July 1, 2003.

(c)        Notwithstanding any other provision of this Article, the Industrial Commission, in its discretion, may designate a qualified physician who is not a member of the advisory medical committee to perform an examination of an employee who has filed a claim for benefits for asbestosis or silicosis. This physician shall file his reports in the same manner a member of the advisory medical committee files reports; and these reports shall be deemed reports of the advisory medical committee. (1935, c. 123; 1955, c. 525, s. 7; 1981, c. 562, s. 2; 1989, c. 439; 1991, c. 481, s. 1; 1997‑443, s. 11A.38; 1997‑508, s. 1; 2003‑284, s. 10.33(c).)



§ 97-73. Fees.

§ 97‑73.  Fees.

(a)        Claims.  The Industrial Commission may establish by rule a schedule of fees for examinations conducted, reports made, documents filed, and agreements reviewed under this Article. The fees shall be collected in accordance with rules adopted by the Industrial Commission.

(b), (c) Repealed by Session Laws 2003‑284, s. 10.33(d), effective July 1, 2003.

(d)        Safety.  A fee in the amount set by the Industrial Commission is imposed on an employer for whom the Industrial Commission provides an educational training program on how to prevent or reduce accidents or injuries that result in workers' compensation claims or a person for whom the Industrial Commission provides other educational services. The fees are departmental receipts.  (1935, c. 123; 1955, c. 525, s. 8; 1991, c. 481, s. 2; 1991 (Reg. Sess., 1992), c. 1039, s. 2; 1997‑443, s. 11A.39; 2003‑284, s. 10.33(d); 2005‑276, s. 45.1(a); 2009‑451, s. 14.16(a).)



§ 97-74. Expense of hearings taxed as costs in compensation cases; fees collected directed to general fund.

§ 97‑74.  Expense of hearings taxed as costs in compensation cases; fees collected directed to general fund.

In hearings arising out of claims for disability and/or death resulting from occupational diseases the Industrial Commission shall tax as a part of the costs in cases in which compensation is awarded a reasonable allowance for the services of members of the advisory medical committee attending such hearings and reasonable allowances for the services of members of the advisory medical committee for making investigations in connection with all claims for compensation on account of occupational diseases, including uncontested cases, as well as contested cases, and whether or not hearings shall have been conducted in connection therewith. All such charges, fees and allowances to be collected by the Industrial Commission shall be paid into the general fund of the State treasury to constitute a fund out of which to pay the expenses of the advisory  medical committee. (1935, c. 123.)



§§ 97-75, 97-76: Repealed by Session Laws 2003-284, s. 10.33(f), effective July 1, 2003.

§§ 97‑75, 97‑76: Repealed by Session Laws 2003‑284, s. 10.33(f), effective July 1, 2003.



§ 97-77. North Carolina Industrial Commission created; members appointed by Governor; terms of office; chairman.

§ 97‑77.  North Carolina Industrial Commission created; members appointed by Governor; terms of office; chairman.

(a)        There is hereby created a commission to be known as the North Carolina Industrial Commission, consisting of seven commissioners who shall devote their entire time to the duties of the Commission. The Governor shall appoint the members of the Commission, one for a term of two years, one for a term of four years, and one for a term of six years. Of the additional appointments made in 1994, one shall be for a term expiring June 30, 1996, one for a term expiring June 30, 1998, and two for terms expiring June 30, 2000. Upon the expiration of each term as above mentioned, the Governor shall appoint a successor for a term of six years, and thereafter the term of office of each commissioner shall be six years. Not more than three appointees shall be persons who, on account of their previous vocations, employment or affiliations, can be classed as representatives of employers, and not more than three appointees shall be persons who, on account of their previous vocations, employment or affiliations, can be classed as representatives of employees.

(b)        One member, to be designated by the Governor, shall act as chairman. The chairman shall be the chief judicial officer and the chief executive officer of the Industrial Commission; such authority shall be exercised pursuant to the provisions of Chapter 126 of the General Statutes and the rules and policies of the State Personnel Commission. Notwithstanding the provisions of this Chapter, the chairman shall have such authority as is necessary to direct and oversee the Commission. The chairman may delegate any duties and responsibilities as may be necessary to ensure the proper management of the Industrial Commission. Notwithstanding the provisions of this Chapter, Chapter 143A, and Chapter 143B of the General Statutes, the chairman may hire or fire personnel and transfer personnel within the Industrial Commission.

The Governor may designate one vice‑chairman from the remaining commissioners. The vice‑chairman shall assume the powers of the chairman upon request of the chairman or when the chairman is absent for 24 hours or more. The authority delegated to the vice‑chairman shall be relinquished immediately upon the return of the chairman or at the request of the chairman. (1929, c. 120, s. 51; 1931, c. 274, s. 8; 1991, c. 264, s. 1; 1993, c. 399, s. 3; 1993 (Reg. Sess., 1994), c. 769, s. 28.15(a).)



§ 97-77.1. Expired.

§ 97‑77.1. Expired.



§ 97-78. Salaries and expenses; administrator, executive secretary, deputy commissioners, and other staff assistance; annual report.

§ 97‑78.  Salaries and expenses; administrator, executive secretary, deputy commissioners, and other staff assistance; annual report.

(a)        The salary of each commissioner shall be the same as that fixed from time to time for district attorneys except that the commissioner designated as chair shall receive one thousand five hundred dollars ($1,500) additional per annum.

(b)        The Commission may appoint an administrator whose duties shall be prescribed by the Commission, and who shall be subject to the State Personnel System. The Commission may appoint an executive secretary whose duties shall be prescribed by the Commission, and who shall be subject to the State Personnel System and who, upon entering upon his duties, shall give bond in such sum as may be fixed by the Commission. The Commission may also employ such clerical or other assistance as it may deem necessary, and fix the compensation of its staff, except that the salaries of the administrator and the executive secretary shall be fixed by subsection (b1) of this section. The compensation of Commission staff shall be in keeping with the compensation paid to the persons employed to do similar work in other State departments.

(b1)      The salary of the administrator shall be ninety percent (90%) of the salary of a commissioner. The salary of the executive secretary shall be ninety percent (90%) of the salary of a commissioner.

(b2)      The Chairman of the Industrial Commission shall designate one deputy commissioner as chief deputy commissioner. The salary of the chief deputy commissioner shall be ninety percent (90%) of the salary of a commissioner.

(b3)      The salary of deputy commissioners shall be based upon years of experience as a deputy commissioner as follows:

(1)        Seventy‑five percent (75%) of the salary of a commissioner, with three years of experience or less.

(2)        Seventy‑seven percent (77%) of the salary of a commissioner, with more than three but less than seven years of experience.

(3)        Eighty percent (80%) of the salary of a commissioner, with seven or more but less than 10 years of experience.

(4)        Eighty‑three percent (83%) of the salary of a commissioner, with 10 or more but less than 12 years of experience.

(5)        Eighty‑five percent (85%) of the salary of a commissioner, with 12 or more years experience.

(b4)      In lieu of merit and other incremental raises, the administrator, executive secretary, chief deputy commissioner, and deputy commissioners shall receive longevity pay on the same basis as is provided to other employees subject to the State Personnel Act.

(c)        The members of the Commission and its assistants shall be entitled to receive from the State their actual and necessary expenses while traveling on the business of the Commission, but such expenses shall be certified by the person who incurred the same, and shall be approved by the chairman of the Commission before payment is made.

(d)        All salaries and expenses of the Commission shall be audited and paid out of the State treasury, in the manner prescribed for similar expenses in other departments or branches of the State service, and to defray such salaries and expenses a sufficient appropriation shall be made under the General Appropriation Act as made to other departments, commissions and agencies of the State government.

(e)        No later than October 1 of each year, the Commission shall publish annually for free distribution a report of the administration of this Article, together with such recommendations as the Commission deems advisable. No later than October 1 of each year, the Commission shall submit this report to the Joint Legislative Commission on Governmental Operations.

(f)         No later than April 1, 2008, the Commission shall prepare and implement a strategic plan for accomplishing all of the following:

(1)        Tracking compliance with the provisions of G.S. 97‑18(b), (c), and (d), and establishing a procedure to enforce compliance with the requirements of these subsections.

(2)        Expeditiously resolving requests for, or disputes involving, medical compensation under G.S. 97‑25, including selection of a physician, change of physician, the specific treatment involved, and the provider of such treatment.

(g)        The Commission shall demonstrate its success in implementing its strategic plan under subsection (f) of this section by including all of the following in its annual report under subsection (e) of this section:

(1)        The total number of claims made during the preceding calendar year, the total number of claims in which compliance was not timely made, and, for each claim, the date the claim was filed, the date by which compliance was required, the date of actual compliance, and any sanctions or other remedial action imposed by the Commission.

(2)        The total number of requests for, and disputes involving, medical compensation under G.S. 97‑25 in which final disposition was not made within 45 days of the filing of the motion with the Commission, and, for each such request or dispute, the date the motion or other initial pleading was filed, the date on which final disposition was made and, where reasonably ascertainable, the date on which any ordered medical treatment was actually provided. (1929, c. 120, s. 52; 1931, c. 274, s. 9; 1941, c. 358, s. 2; 1947, c. 823; 1957, c. 541, s. 6; 1971, c. 527, s. 1; c. 1147, s. 1; 1983, c. 717, s. 20; 1983 (Reg. Sess., 1984), c. 1034, s. 164; 1997‑443, s. 33.4; 1998‑212, s. 28.18(a); 2005‑276, s. 29.20(b); 2007‑323, ss. 13.4A(a), (b).)



§ 97-79. Offices and supplies; deputies with power to subpoena witnesses and to take testimony; meetings; hearings.

§ 97‑79.  Offices and supplies; deputies with power to subpoena witnesses and to take testimony; meetings; hearings.

(a)        The Commission shall be provided with adequate offices in which the records shall be kept and its official business transacted during regular business hours; it shall also be provided with necessary office furniture, stationery, and other supplies.

(b)        The Commission may appoint deputies who shall have the same power as members of the Commission pursuant to G.S. 97‑80 and the same power to take evidence, and enter orders, opinions, and awards based thereon as is possessed by the members of the Commission. The deputies shall be subject to the State Personnel System.

(c)        The Commission or any member thereof may hold sessions at any place within the State as may be deemed necessary by the Commission.

(d)        Hearings before the Commission shall be open to the public and shall be stenographically reported, and the Commission is authorized to contract for the reporting of such hearings. The Commission shall by regulation provide for the preparation of a record of the hearings and other proceedings. Notwithstanding the provisions of this subsection, informal hearings conducted pursuant to the provisions of G.S. 97‑18.1, whether by telephone or in person, shall not be open to the public nor stenographically reported unless the Commission orders otherwise.

(e)        The Commission, or any member thereof, or any deputy is authorized by appropriate order, to make additional parties plaintiff or defendant in any proceeding pending before the Commission when it is made to appear that such new party is either a necessary party or a proper party to a final determination of the proceeding.

(f)         The Commission shall create an ombudsman program to assist unrepresented claimants, employers, and other parties, to enable them to protect their rights under this Article. In addition to other duties assigned by the Commission, the ombudsman shall meet with, or otherwise provide information to, injured employees, investigate complaints, and communicate with employers' insurance carriers and physicians at the request of the claimant. Assistance provided under this subsection shall not include representing the claimant in a compensation hearing. (1929, c. 120, s. 53; 1931, c. 274, s. 10; 1951, c. 1059, s. 7; 1955, c. 1026, s. 11; 1971, c. 527, s. 2; c. 1147, s. 2; 1981 (Reg. Sess., 1982), c. 1243, s. 1; 1993 (Reg. Sess., 1994), c. 679, s. 5.2.)



§ 97-80. Rules and regulations; subpoena of witnesses; examination of books and records; depositions; costs.

§ 97‑80.  Rules and regulations; subpoena of witnesses; examination of books and records; depositions; costs.

(a)        The Commission may make rules, not inconsistent with this Article, for carrying out the provisions of this Article. The Commission shall request the Office of State Budget and Management to prepare a fiscal note for a proposed new or amended rule that has a substantial economic impact, as defined in G.S. 150B‑21.4(b1). The Commission shall not take final action on a proposed rule change that has a substantial economic impact until at least 60 days after the fiscal note has been prepared.

Processes, procedure, and discovery under this Article shall be as summary and simple as reasonably may be.

(b)        The Commission or any member thereof, or any person deputized by it, shall have the power, for the purpose of this Article, to tax costs against the parties, to administer or cause to have administered oaths, to preserve order at hearings, to compel the attendance and testimony of witnesses, and to compel the production of books, papers, records, and other tangible things.

(c)        The Commission may order parties to participate in mediation, under rules substantially similar to those approved by the Supreme Court for use in the Superior Court division, except the Commission shall determine the manner in which payment of the costs of the mediated settlement conference is assessed.

(d)        The Commission may order testimony to be taken by deposition and any party to a proceeding under this Article may, upon application to the Commission, which application shall set forth the materiality of the evidence to be given, cause the depositions of witnesses residing within or without the State to be taken, the costs to be taxed as other costs by Commission. Depositions ordered by the Commission upon application of a party shall be taken after giving the notice and in the manner prescribed by law for depositions in action at law, except that they shall be directed to the Commission, the commissioner, or the deputy commissioner before whom the proceedings may be pending.

(e)        A subpoena may be issued by the Commission and served in accordance with G.S. 1A‑1, Rule 45. Upon a motion, the Commission may quash a subpoena if it finds that the evidence the production of which is required does not relate to a matter in issue, the subpoena does not describe with sufficient particularity the evidence the production of which is required, or for any other reason sufficient in law the subpoena may be quashed. Each witness who appears in obedience to such subpoena of the Commission shall receive for attendance the fees and mileage for witnesses in civil cases in courts of the county where the hearing is held.

(f)         The Commission may by rule provide for and limit the use of interrogatories and other forms of discovery, and it may provide reasonable sanctions for failure to comply with a Commission order compelling discovery.

(g)        The Commission or any member or deputy thereof shall have the same power as a judicial officer pursuant to Chapter 5A of the General Statutes to hold a person in civil contempt, as provided thereunder, for failure to comply with an order of the Commission, Commission member, or deputy. A person held in civil contempt may appeal in the manner provided for appeals pursuant to G.S. 97‑85 and G.S. 97‑86. The provisions of G.S. 5A‑24 shall not apply to appeals pursuant to this subsection.

(h)        The Commission or any member or deputy thereof shall also have the same power as a judicial officer pursuant to Chapter 5A of the General Statutes to punish for criminal contempt, subject to the limitations thereunder, (i) for wilful behavior committed during the sitting of the commissioner or deputy commissioner and directly tending to interrupt the proceedings; (ii) for wilful disobedience of a lawful order of the Commission or a member or deputy thereof; or (iii) for wilful refusal to be sworn or affirmed as a witness, or, when so sworn or affirmed, wilful refusal to answer any legal and proper question when refusal is not legally justified. The Commission or any member or deputy thereof may issue an order of arrest as provided by G.S. 15A‑305 when authorized by G.S. 5A‑16 in connection with contempt proceedings. When the commissioner or deputy commissioner chooses not to proceed summarily pursuant to G.S. 5A‑14, the proceedings shall be before a district court judge, and venue lies throughout the district where the order was issued directing the person charged to appear. A person found in criminal contempt may appeal in the manner provided for appeals in criminal actions to the superior court of the district in which the order of contempt was issued, and the appeal is by hearing de novo before a superior court judge. (1929, c. 120, s. 54; 1977, cc. 456, 505; 1981 (Reg. Sess., 1982), c. 1243, s. 2; 1993, c. 321, s. 25(b); c. 399, s. 1; 1993 (Reg. Sess., 1994), c. 679, ss. 5.3, 5.4; 1995, c. 358, s. 8(a), (b); c. 437, s. 6(a), (b); c. 467, s. 5(a), (b); c. 507, ss. 25.13, 27.8(o); c. 509, s. 48; 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b).)



§ 97-81. Blank forms and literature; statistics; safety provisions; accident reports; studies and investigations and recommendations to General Assembly; to cooperate with other agencies for prevention of injury.

§ 97‑81.  Blank forms and literature; statistics; safety provisions; accident reports; studies and investigations and recommendations to General Assembly; to cooperate with other agencies for prevention of injury.

(a)        The Commission shall prepare and cause to be printed, and upon request furnish, free of charge to any employee or employer, such blank forms and literature as it shall deem requisite to facilitate or prompt the efficient administration of this Article. The Commission may authorize the use of electronic submission of forms and other means of transmittal of forms and notices when it deems appropriate.

(b)        The Commission shall tabulate the accident reports received from employers in accordance with G.S. 97‑92 and shall publish the same in the annual report of the Commission and as often as it may deem advisable, in such detailed or aggregate form as it may deem best. The name of the employer or employee shall not appear in such publications, and the employers' reports shall be private records of the Commission, and shall not be open for public inspection except for the inspection of the parties directly involved, and only to the extent of such interest, and except for inspection by the Department of Labor and other State or federal agencies pursuant to subsections (d) and (e) of this section. These reports shall not be used as evidence against any employer in any suit at law brought by any employee for the recovery of damages.

(c)        The Commission shall make studies and investigations with respect to safety provisions and the causes of injuries in employments covered by this Article, and shall from time to time make to the General Assembly and to employers and carriers such recommendations as it may deem proper as to the best means of preventing such injuries.

(d)        In making such studies and investigations the Commission shall:

(1)        Cooperate with any agency of the United States charged with the duty of enforcing any law securing safety against injury in any employment covered by this Article, or with any State agency engaged in enforcing any laws to assure safety for employees, and

(2)        Permit any such agency to have access to the records of the Commission.

In carrying out the provisions of this section the Commission or any officer or employee of the Commission is authorized to enter at any reasonable time upon any premises, tracks, wharf, dock, or other landing place, or to enter any building, where an employment covered by this Article is being carried on, and to examine any tool, appliance, or machinery used in such employment.

(e)        The Commission shall, upon written request from the Commissioner of Labor, provide from the Commission's records the following information from claims filed by employees, and from employer reports of injury to an employee required by G.S. 97‑92:

(1)        Name and business address of the employer;

(2)        Type of business of the employer;

(3)        Date the accident, illness, or injury occurred;

(4)        Nature of the injury or disease reported; and

(5)        Whether compensation for disability or medical expenses was paid to the injured employee.

Information provided to the Commissioner of Labor pursuant to this subsection, and to other State and federal agencies pursuant to subsection (d) of this section, shall be private and exempt from public inspection to the same extent that records of the Commission are so exempt. (1929, c. 120, s. 55; 1991 (Reg. Sess., 1992), c. 894, s. 2; 1993 (Reg. Sess., 1994), c. 679, s. 10.2.)



§ 97-82. Memorandum of agreement between employer and employee to be submitted to Commission on prescribed forms for approval; direct payment as award.

§ 97‑82.  Memorandum of agreement between employer and employee to be submitted to Commission on prescribed forms for approval; direct payment as award.

(a)        If the employer and the injured employee or his dependents reach an agreement in regard to compensation under this Article, they may enter into a memorandum of the agreement in the form prescribed by the Commission.

An agreement, however, shall be incorporated into a memorandum of agreement in regard to compensation: (i) for loss or permanent injury, disfigurement, or permanent and total disability under G.S. 97‑31, (ii) for death from a compensable injury or occupational disease under G.S. 97‑38, or (iii) when compensation under this Article is paid or payable to an employee who is incompetent or under 18 years of age.

The memorandum of agreement, accompanied by the material medical and vocational records, shall be filed with and approved by the Commission; otherwise such agreement shall be voidable by the employee or his dependents.

(b)        If approved by the Commission, a memorandum of agreement shall for all purposes be enforceable by the court's decree as hereinafter specified. Payment pursuant to G.S. 97‑18(b), or payment pursuant to G.S. 97‑18(d) when compensability and liability are not contested prior to expiration of the period for payment without prejudice, shall constitute an award of the Commission on the question of compensability of and the insurer's liability for the injury for which payment was made. Compensation paid in these circumstances shall constitute payment of compensation pursuant to an award under this Article. (1929, c. 120, s. 56; 1993 (Reg. Sess., 1994), c. 679, s. 3.2; 2005‑448, s. 7.)



§ 97-83. Commission is to make award after hearing.

§ 97‑83.  Commission is to make award after hearing.

If the employer and the injured employee or his dependents fail to reach an agreement in regard to benefits under this Article within 14 days after the employer has written or actual notice of the injury or death, or upon the arising of a dispute under this Article, either party may make application to the Commission for a hearing in regard to the matters at issue, and for a ruling thereon.

Immediately after such application has been received the Commission shall set the date of a hearing, which shall be held as soon as practicable and shall notify the parties at issue of the time and place of such hearing. The hearing or hearings shall be held in the city or county where the injury occurred, unless otherwise authorized by the Commission. (1929, c. 120, s. 57; 1955, c. 1026, s. 121/2; 1977, c. 743; 1993 (Reg. Sess., 1994), c. 679, s. 3.3.)



§ 97-83.1. Facilities for hearings; security.

§ 97‑83.1.  Facilities for hearings; security.

The senior resident superior court judge shall provide suitable facilities for the conduct of hearings under this Article in the county or counties within the judge's district at the time the Commission schedules hearings therein. The senior resident superior court judge shall, to the extent the judge determines necessary and practicable, provide or arrange for security at Commission hearings upon the request of a member or deputy of the Commission. (1993 (Reg. Sess., 1994), c. 679, s. 5.7.)



§ 97-84. Determination of disputes by Commission or deputy.

§ 97‑84.  Determination of disputes by Commission or deputy.

The Commission or any of its members shall hear the parties at issue and their representatives and witnesses, and shall determine the dispute in a summary manner. The award, together with a statement of the findings of fact, rulings of law, and other matters pertinent to the questions at issue shall be filed with the record of the proceedings, within 180 days of the close of the hearing record unless time is extended for good cause by the Commission, and a copy of the award shall immediately be sent to the parties in dispute. The parties may be heard by a deputy, in which event the hearing shall be conducted in the same way and manner prescribed for hearings which are conducted by a member of the Industrial Commission, and said deputy shall proceed to a complete determination of the matters in dispute, file his written opinion within 180 days of the close of the hearing record unless time is extended for good cause by the Commission, and the deputy shall cause to be issued an award pursuant to such determination. (1929, c. 120, s. 58; 1951, c. 1059, s. 7; 1987, c. 729, s. 15.)



§ 97-85. Review of award.

§ 97‑85.  Review of award.

If application is made to the Commission within 15 days from the date when notice of the award shall have been given, the full Commission shall review the award, and, if good ground be shown therefor, reconsider the evidence, receive further evidence, rehear the parties or their representatives, and, if proper, amend the award: Provided, however, when application is made for review of an award, and such an award has been heard and determined by a commissioner of the North Carolina Industrial Commission, the commissioner who heard and determined the dispute in the first instance, as specified by G.S. 97‑84, shall be disqualified from sitting with the full Commission on the review of such award, and the chairman of the Industrial Commission shall designate a deputy commissioner to take such commissioner's place in the review of the particular award. The deputy commissioner so designated, along with the two other commissioners, shall compose the full Commission upon review. Provided further, the chairman of the Industrial Commission shall have the authority to designate a deputy commissioner to take the place of a commissioner on the review of any case, in which event the deputy commissioner so designated shall have the same authority and duty as does the commissioner whose place he occupies on such review. (1929, c. 120, s. 59; 1963, c. 402; 1977, cc. 390, 431.)



§ 97-86. Award conclusive as to facts; appeal; certified questions of law.

§ 97‑86.  Award conclusive as to facts; appeal; certified questions of law.

The award of the Industrial Commission, as provided in G.S. 97‑84, if not reviewed in due time, or an award of the Commission upon such review, as provided in G.S. 97‑85, shall be conclusive and binding as to all questions of fact; but either party to the dispute may, within 30 days from the date of such award or within 30 days after receipt of notice to be sent by registered mail or certified mail of such award, but not thereafter, appeal from the decision of said Commission to the Court of Appeals for errors of law under the same terms and conditions as govern appeals from the superior court to the Court of Appeals in ordinary civil actions. The procedure for the appeal shall be as provided by the rules of appellate procedure.

The Industrial Commission of its own motion may certify questions of law to the Court of Appeals for decision and determination by said Court. In case of an appeal from the decision of the Commission, or of a certification by said Commission of questions of law, to the Court of Appeals, said appeal or certification shall operate on a supersedeas except as provided in G.S. 97‑86.1, and no employer shall be required to make payment of the award involved in said appeal or certification until the questions at issue therein shall have been fully determined in accordance with the provisions of this Article. If the employer is a noninsurer, then the appeal of such employer shall not act as a supersedeas and the plaintiff in such case shall have the same right to issue execution or to satisfy the award from the property of the employer pending the appeal as obtains to the successful party in an action in the superior court.

When any party to an appeal from an award of the Commission is unable, by reason of his poverty, to make the deposit or to give the security required by law for said appeal, any member of the Commission or any deputy commissioner shall enter an order allowing said party to appeal from the award of the Commission without giving security therefor. The party appealing from the judgment shall, within 30 days from the filing of the appeal from the award, make an affidavit that he is unable by reason of his poverty to give the security required by law. The request shall be passed upon and granted or denied by a member of the Commission or deputy commissioner within 20 days from receipt of the affidavit specified above. (1929, c. 120, s. 60; 1947, c. 823; 1957, c. 1396, s. 9; 1959, c. 863, s. 4; 1967, c. 669; 1971, c. 1189; 1975, c. 391, s. 15; 1977, c. 521, s. 1; 1993 (Reg. Sess., 1994), c. 679, s. 10.5; 1995 (Reg. Sess., 1996), c. 552, s. 1.)



§ 97-86.1. Payment of award pending appeal in certain cases.

§ 97‑86.1.  Payment of award pending appeal in certain cases.

(a)        When any appeal or certification to the Court of Appeals is pending, and it appears to the Commission that any part of the award appealed from is not appealed by the issues raised by such appeal, the Commission may, on action or of its own motion, render a judgment directing compliance with any portion of such award not affected by such appeal; or, if the only issue raised by such appeal is the amount of the average weekly wage, the Commission shall, on motion of the claimant, direct the payment of such portion of the compensation payable under its award as is not in dispute, if any, pending final adjudication of the undisputed portion thereof.

(b)        In any claim under the provisions of this Chapter where it is conceded by all parties that the employee's claim is a compensable one and the amount is not disputed and where the only issue is which employer or employers, carrier or carriers are liable, the Commission may, where an appeal from a hearing commissioner or the full Commission is taken by one or more parties, order payment made to the employee pending outcome of the case on appeal. The order of payment shall contain the provision that if the employer or carrier ordered to pay is not ultimately liable for the amount paid, the employer or carrier will be reimbursed by the employer or carrier ultimately held liable.

(c)        No payment made pursuant to the provisions of this section shall in any manner operate as an admission of liability or estoppel to deny liability by an employer or carrier.

(d)        In any claim under the provisions of this Chapter wherein one employer or carrier has made payments to the employee or his dependents pending a final disposition of the claim and it is determined that different or additional employers or carriers are liable, the Commission may order any employers or carriers determined  liable to make repayment in full or in part to any employer or carrier which has made payments to the employee or his dependents. (1977, c. 521, s. 2.)



§ 97-86.2. Interest on awards after hearing.

§ 97‑86.2.  Interest on awards after hearing.

In any workers' compensation case in which an order is issued either granting or denying an award to the employee and where there is an appeal resulting in an ultimate award to the employee, the insurance carrier or employer shall pay interest on the final award or unpaid portion thereof from the date of the initial hearing on the claim, until paid at the legal rate of interest provided in G.S. 24‑1. If interest is paid it shall not be a part of, or in any way increase attorneys' fees, but shall be paid in full to the claimant. (1981, c. 242, s. 1; 1985, c. 598; 1987, c. 729, s. 16.)



§ 97-87. Judgments on awards.

§ 97‑87.  Judgments on awards.

(a)        As used in this section, "award" includes the following:

(1)        A form filed, or an award arising, under G.S. 97‑18(b), 97‑18(d), or 97‑82(b).

(2)        A memorandum of agreement approved by the Commission.

(3)        An order or decision of the Commission.

(4)        An award of the Commission from which there has been no appeal.

(5)        An award of the Commission affirmed on appeal.

(b)        When an award or portion of an award provides for a sum certain or for a sum that can by computation be made certain, and that sum is due and payable as of the date of the award, a judgment may be docketed as provided in subsection (d) of this section, in an amount equal to that sum.

(c)        When an award or portion of an award provides for periodic payments to be made on or after the date of the award, a judgment may be docketed as provided in subsection (d) of this section, in an amount equal to the sum stated in any Certificate of Accrued Arrearages that is issued by the Commission under this subsection. If any payment that has accrued after the date of the award, or after the date specified in the most recent Certificate of Accrued Arrearages issued under this subsection, is not received by the claimant when due, the following procedure is available for obtaining a Certificate of Accrued Arrearages:

(1)        The claimant may file with the Commission a Statement of Accrued Arrearages, on a form approved by the Commission, and shall serve a copy on all parties against whom judgment is sought and their attorney of record.

(2)        Any party against whom judgment is sought may, within 15 days of the date of service of a Statement of Accrued Arrearages, file with the Commission proof of any payments that have been made or other responsive pleadings.

(3)        If no proof or other responsive pleading is filed within 15 days of the date of service of the Statement, the Commission shall immediately issue a Certificate of Accrued Arrearages.

(4)        If proof of payment or other responsive pleading is filed, the Commission shall, within seven days, either issue a Certificate of Accrued Arrearages that shall state the sum of payments due or decline to issue a Certificate of Accrued Arrearages. The Commission shall notify the claimant, the party against whom judgment is sought, and their attorney of record of the Commission's decision.

(5)        If any party disputes the decision of the Commission entered under subdivision (c)(4) of this section, the party may appeal to the full Commission within 10 days of the entry of the decision of the Commission. The nonappealing party may file a response within 10 days of receiving notice of appeal. The notice of appeal shall request one of the following:

a.         The Commission reconsider the decision entered based on the record and any additional evidence that parties submit with the notice and response.

b.         A de novo evidentiary hearing before the full Commission.

(6)        The Commission shall grant the request for an evidentiary hearing under sub‑subdivision (c)(5)b. of this section if a material issue of fact exists whose resolution is necessary to determine the appeal.

(7)        If a notice of appeal is given under sub‑subdivision (c)(5)a. of this section, the Commission shall issue its decision within 10 days of the filing of the response under subdivision (c)(5)b. of this section. If a notice of appeal is given under sub‑subdivision (c)(5) of this section, the Commission shall either conduct an evidentiary hearing and issue its decision on the appeal within 90 days of the filing of the response under subdivision (c)(5) of this section or deny the request for the evidentiary hearing and issue its decision within 10 days of the filing of the response under subdivision (c)(5) of this section. Further appeals are governed by G.S. 97‑86.

(8)        Each award and each Certificate of Accrued Arrearages shall include the following information:

a.         The names and addresses of the parties.

b.         The sum of all principal amounts that have accrued and remain unpaid since the date of the award or since the date of the most recent prior Certificate of Accrued Arrearages.

c.         The total of any interest that has accrued on the award, as of the date of the Certificate of Accrued Arrearages, since the date of the award or since the date of the most recent prior Certificate of Accrued Arrearages.

d.         Any costs, penalties, or monetary sanctions included in the award.

(d)        Any party in interest may file a certified copy of an award described in subsection (b) of this section, or of a Certificate of Accrued Arrearages, in the office of the clerk of superior court of the county in which the defendant has a place of business or has property, or in which an injury occurred, or in Wake County. An award shall be accompanied by the party's affidavit stating that the award has become final and the time for making the first payment under the award has expired.

(e)        Promptly after a certified copy of an award or of a Certificate of Accrued Arrearages is filed, the clerk shall docket and index a judgment as provided in Chapter 1 of the General Statutes. The principal amount in the award or in the Certificate of Accrued Arrearages shall bear interest at the judgment rate from the date the judgment is docketed. The judgment may be enforced in the same manner as a judgment docketed under Chapter 1 of the General Statutes.

(f)         The filing of an award, or of a Certificate of Accrued Arrearages, for docketing as a judgment under this section shall be treated as a civil action for record‑keeping purposes. The amount in which the judgment is docketed shall determine the amount of the costs to be collected at the time of filing and assessed pursuant to G.S. 7A‑305.

(g)        Nothing in this section shall be construed to limit the Commission's authority to impose any other remedy provided by law. (1929, c. 120, s. 61; 2001‑477, s. 1.)



§ 97-88. Expenses of appeals brought by insurers.

§ 97‑88.  Expenses of appeals brought by insurers.

If the Industrial Commission at a hearing on review or any court before which any proceedings are brought on appeal under this Article, shall find that such hearing or proceedings were brought by the insurer and the Commission or court by its decision orders the insurer to make, or to continue payments of benefits, including compensation for medical expenses, to the injured employee, the Commission or court may further order that the cost to the injured employee of such hearing or proceedings including therein reasonable attorney's fee to be determined by the Commission shall be paid by the insurer as a part of the bill of costs. (1929, c. 120, s. 62; 1931, c. 274, s. 11; 1971, c. 500.)



§ 97-88.1. Attorney's fees at original hearing.

§ 97‑88.1.  Attorney's fees at original hearing.

If the Industrial Commission shall determine that any hearing has been brought, prosecuted, or defended without reasonable ground, it may assess the whole cost of the proceedings including reasonable fees for defendant's attorney or plaintiff's attorney upon  the party who has brought or defended them. (1979, c. 268, s. 1.)



§ 97-88.2. Penalty for fraud.

§ 97‑88.2.  Penalty for fraud.

(a)        Any person who willfully makes a false statement or representation of a material fact for the purpose of obtaining or denying any benefit or payment, or assisting another to obtain or deny any benefit or payment under this Article, shall be guilty of a Class 1 misdemeanor if the amount at issue is less than one thousand dollars ($1,000). Violation of this section is a Class H felony if the amount at issue is one thousand dollars ($1,000) or more. The court may order restitution.

(a1)      When a person is convicted under subsection (a) of this section, the Commission may enter such orders as necessary to ensure that the person convicted does not benefit from the unlawful conduct.

(b)        The Commission shall:

(1)        Perform investigations regarding all cases of suspected fraud and all violations related to workers' compensation claims, by or against insurers or self‑funded employers, and refer possible criminal violations to the appropriate prosecutorial authorities;

(2)        Conduct administrative violation proceedings; and

(3)        Assess and collect civil penalties and restitution.

The Commission may employ sworn law enforcement officers duly appointed and certified through the North Carolina Criminal Justice Education and Training Standards Commission to conduct the investigations mandated by this subsection.

(c)        Any person who threatens an employee with criminal prosecution under the provisions of subsection (a) of this section for the purpose of coercing or attempting to coerce the employee into agreeing to compensation or agreeing to forgo compensation under this Article shall be guilty of a Class H felony.

(d)        The Commission shall not be liable in a civil action for any action made in good faith under this section, including the identification and referral of a person for investigation and prosecution for an alleged administrative violation or criminal offense. Any person, including, but not limited to, an attorney, an employee, an employer, an insurer, and an employee of an insurer, who in good faith comes forward with information under this section, shall not be liable in a civil action.

(e)        The Commission shall report annually to the General Assembly on the number and disposition of investigations involving claimants, employers, insurance company officials, officials of third‑party administrators, insurance agents, attorneys, health care providers, and vocational rehabilitation providers. (1993 (Reg. Sess., 1994), c. 679, s. 7.1; 1995, c. 507, s. 25(a); 1997‑353, s. 1; 2005‑448, s. 8; 2007‑358, s. 1.)



§ 97-88.3. Penalty for health care providers.

§ 97‑88.3.  Penalty for health care providers.

(a)        In addition to any liability under G.S. 97‑88.2, any health care provider who willfully or intentionally undertakes the following acts is subject to an administrative penalty, assessed by the Commission, not to exceed ten thousand dollars ($10,000):

(1)        Submitting charges for health care that was not furnished;

(2)        Fraudulently administering, providing, and attempting to collect for inappropriate or unnecessary treatment or services; or

(3)        Violating the provisions of Article 28 of Chapter 90 of the General Statutes.

A penalty assessed by the Commission for a violation of subdivision (3) of this subsection is in addition to penalties assessed under G.S. 90‑407.

(b)        In addition to any liability under G.S. 97‑88.2, any health care provider who willfully or intentionally undertakes the following acts is subject to an administrative penalty, assessed by the Commission, not to exceed one thousand dollars ($1,000):

(1)        Failing or refusing to timely file required reports or records;

(2)        Making unnecessary referrals; and

(3)        Knowingly violating this Article or rules promulgated hereunder, including treatment guidelines, with intention to deceive or to gain improper advantage of a patient, employee, insurer, or the Commission.

(c)        A health care provider who knowingly charges or otherwise holds an employee financially responsible for the cost of any services provided for a compensable injury under this Article is guilty of a Class 1 misdemeanor.

(d)        Any person, including, but not limited to, an employer, an insurer, and an employee of an insurer, who in good faith comes forward with information under this section, shall not be liable in a civil action.

(e)        Information relating to possible violations under this section shall be reported to the Commission which shall refer the same to the appropriate licensing or regulatory board or authority for the health care provider involved.

(f)         A hospital that relies in good faith on a written order of a physician in performing health care services shall not be subject to an administrative penalty in violation of this section. (1993 (Reg. Sess., 1994), c. 679, s. 7.2.)



§ 97-89. Commission may appoint qualified physician to make necessary examinations; expenses; fees.

§ 97‑89.  Commission may appoint qualified physician to make necessary examinations; expenses; fees.

The Commission or any member thereof may, upon the application of either party, or upon its own motion, appoint a disinterested and duly qualified physician or surgeon to make any necessary medical examination of the employee, and to testify in respect thereto. Said physician or surgeon shall be allowed traveling  expenses and a reasonable fee to be fixed by the Commission. The fees and expenses of such physician or surgeon shall be paid by the employer. (1929, c. 120, s. 63; 1931, c. 274, s. 12; 1973, c. 520, s. 3.)



§ 97-90. Legal and medical fees to be approved by Commission; misdemeanor to receive fees unapproved by Commission, or to solicit employment in adjusting claims; agreement for fee or compensation.

§ 97‑90.  Legal and medical fees to be approved by Commission; misdemeanor to receive fees unapproved by Commission, or to solicit employment in adjusting claims; agreement for fee or compensation.

(a)        Fees for attorneys and charges of health care providers for medical compensation under this Article shall be subject to the approval of the Commission; but no physician or hospital or other medical facilities shall be entitled to collect fees from an employer or insurance carrier until he has made the reports required by the Commission in connection with the case. Except as provided in G.S. 97‑26(g), a request for a specific prior approval to charge shall be submitted to the Commission for each such fee or charge.

(b)        Any person (i) who receives any fee, other consideration, or any gratuity on account of services so rendered, unless such consideration or gratuity is approved by the Commission or the court, as provided in subsection (c), or (ii) who makes it a business to solicit employment for a lawyer or for himself in respect of any claim or award for compensation, shall be guilty of a Class 1 misdemeanor.

(c)        If an attorney has an agreement for fee or compensation under this Article, he shall file a copy or memorandum thereof with the hearing officer or Commission prior to the conclusion of the hearing. If the agreement is not considered unreasonable, the hearing officer or Commission shall approve it at the time of rendering decision. If the agreement is found to be unreasonable by the hearing officer or Commission, the reasons therefor shall be given and what is considered to be reasonable fee allowed. If within five days after receipt of notice of such fee allowance, the attorney shall file notice of appeal to the full Commission, the full Commission shall hear the matter and determine whether or not the attorney's agreement as to a fee or the fee allowed is unreasonable. If the full Commission is of the opinion that such agreement or fee allowance is unreasonable and so finds, then the attorney may, by filing written notice of appeal within 10 days after receipt of such action by the full Commission, appeal to the senior resident judge of the superior court in the county in which the cause of action arose or in which the claimant resides; and upon such appeal said judge shall consider the matter and determine in his discretion the reasonableness of said agreement or fix the fee and direct an order to the Commission following his determination therein. The Commission shall, within 20 days after receipt of notice of appeal from its action concerning said agreement or allowance, transmit its findings and reasons as to its action concerning such agreement or allowance to the judge of the superior court designated in the notice of appeal. In all other cases where there is no agreement for fee or compensation, the attorney or claimant may, by filing written notice of appeal within five days after receipt of notice of action of the full Commission with respect to attorneys' fees, appeal to the senior resident judge of the superior court of the district of the county in which the cause arose or in which the claimant resides; and upon such appeal said judge shall consider the matter of such fee and determine in his discretion the attorneys' fees to be allowed in the cause. The Commission shall, within 20 days after notice of appeal has been filed, transmit its findings and reasons as to its action concerning such fee or compensation to the judge of the superior court designated in the notice of appeal; provided that the Commission shall in no event have any jurisdiction over any attorneys' fees in any third‑party action. In any case in which an attorney appeals to the superior court on the question of attorneys' fees, the appealing attorney shall notify the Commission and the employee of any and all proceedings before the superior court on the appeal, and either or both may appear and be represented at such proceedings.

The Commission, in determining an allowance of attorneys' fees, shall examine the record to determine the services rendered. The factors which may be considered by the Commission in allowing a reasonable fee include, but are not limited to, the time invested, the amount involved, the results achieved, whether the fee is fixed or contingent, the customary fee for similar services, the experience and skill level of the attorney, and the nature of the attorney's services.

In making the allowance of attorneys' fees, the Commission shall, upon its own motion or that of an interested party, set forth findings sufficient to support the amount approved.

The Commission may deny or reduce an attorney's fees upon proof of solicitation of employment in violation of the Rules of Professional Conduct of the North Carolina State Bar.

(d)        Provided, that nothing contained in this section shall prevent the collection of such reasonable fees of physicians and charges for hospitalization as may be recovered in an action, or embraced in settlement of a claim, against a third‑party tort‑feasor as described in G.S. 97‑10.2.

(e)        A health care provider shall not pursue a private claim against an employee for all or part of the costs of medical treatment provided to the employee by the provider unless the employee's claim or the treatment is finally adjudicated not to be compensable or the employee fails to request a hearing after denial of liability by the employer. Notwithstanding subsequent denial of liability or adjudication that the condition treated was not compensable, the insurer shall be liable as provided in G.S. 97‑26 to providers whose services have been authorized by the insurer or employer. The statute of limitations applicable to a provider's claim for payment shall be tolled during the period the compensability of a claim or liability for particular treatment remains an issue in a compensation case. (1929, c. 120, s. 64; 1955, c. 1026, s. 4; 1959, cc. 1268, 1307; 1973, c. 520, s. 4; 1981, c. 521, s. 4; 1991, c. 703, s. 6; 1993, c. 539, s. 680; 1994, Ex. Sess., c. 24, s. 14(c); 1993 (Reg. Sess., 1994), c. 679, s. 9.1.)



§ 97-90.1. Insurers that provide employee's health benefit plans, disability income plans, or any other health insurance plans as real parties in interest; reimbursement.

§ 97‑90.1.  Insurers that provide employee's health benefit plans, disability income plans, or any other health insurance plans as real parties in interest; reimbursement.

An insurer that covers an employee under a health benefit plan as defined in G.S. 58‑3‑167, a disability income plan, or any other health insurance plan is not a real party in interest and shall not intervene or participate in any proceeding or settlement agreement under this Article to determine whether a claim is compensable under this Article or to seek reimbursement for medical payments under its plan. The insurer that covers an employee under a health benefit plan as defined in G.S. 58‑3‑167 or any other health insurance plan may seek reimbursement from the employee, employer, or carrier that is liable or responsible for the specific medical charge according to a final adjudication of the claim under this Article or an order of the Commission approving a settlement agreement entered into under this Article for health plan payments for that specific medical charge. Upon the admission or adjudication that a claim is compensable, the party or parties liable shall notify in writing any known health benefit plan covering the employee of the admission or adjudication. (2001‑216, s. 1; 2001‑487, s. 102(b).)



§ 97-91. Commission to determine all questions.

§ 97‑91.  Commission to determine all questions.

All questions arising under this Article if not settled by  agreements of the parties interested therein, with the approval of the Commission, shall be determined by the Commission, except as otherwise herein provided. (1929, c. 120, s. 65.)



§ 97-92. Employer's record and report of accidents; records of Commission not open to public; supplementary report upon termination of disability; penalty for refusal to make report; when insurance carrier liable.

§ 97‑92.  Employer's record and report of accidents; records of Commission not open to public; supplementary report upon termination of disability; penalty for refusal to make report; when insurance carrier liable.

(a)        Every employer shall hereafter keep a record of all injuries, fatal or otherwise, received by his employees in the course of their employment on blanks approved by the Commission. Within five days after the occurrence and knowledge thereof as provided in G.S. 97‑22 of an injury to an employee, causing his absence from work for more than one day or charges for medical compensation exceeding the amount set by the Commission, a report thereof shall be made in writing and mailed or transmitted to the Commission in the form approved by the Commission for this purpose.

(b)        The records of the Commission that are not awards under G.S. 97‑84 and that are not reviews of awards under G.S. 97‑85, insofar as they refer to accidents, injuries, and settlements are not public records under G.S. 132‑1 and shall not be open to the public, but only to the parties satisfying the Commission of their interest in such records and the right to inspect them, and to State and federal agencies pursuant to G.S. 97‑81.

(c)        Upon the termination of the disability of the injured employee, or if the disability extends beyond a period of 60 days, then, also, at the expiration of such period the employer shall make a supplementary report to the Commission on blanks to be procured from the Commission for the purpose.

(d)        The said report shall contain the name, nature, and location of the business of the employer and name, age, sex, and wages and occupation of the injured employee, and shall state the date and hour of the accident causing injury, the nature and cause of the injury, and such other information as may be required by the Commission.

(e)        Any employer who refuses or neglects to make the report required by this section shall be liable for a penalty of not less than five dollars ($5.00) and not more than twenty‑five dollars ($25.00) for each refusal or neglect. The fine herein provided may be assessed by the Commission in an open hearing, with the right of review and appeal as in other cases. In the event the employer has transmitted the report to the insurance carrier for transmission by such insurance carrier to the Industrial Commission, the insurance carrier willfully neglecting or failing to transmit the report shall be liable for the said penalty.

(f)         Any bill, report, application, and document of every nature and kind, which is required or permitted by Commission rules to be transmitted to the Commission by electronic media or is recorded among the Commission records on computer disk, optical disk, microfilm, or similar media and which is produced or reproduced in written form in the normal course of business or is certified as a true and accurate copy of the data recorded at the Commission in the normal course of its business shall be treated as a signed original in all uses before the Commission and as a duplicate within the meaning of Rule 1003 of the North Carolina Rules of Evidence. (1929, c. 120, s. 66; 1945, c. 766; 1991, c. 703, s. 9; 1991 (Reg. Sess., 1992), c. 894, s. 3; 1993 (Reg. Sess., 1994), c. 679, s. 10.8; 2001‑216, s. 3; 2001‑487, s. 102(b).)



§ 97-93. Employers required to carry insurance or prove financial ability to pay for benefits; employers required to post notice; self-insured employers regulated by Commissioner of Insurance.

§ 97‑93.  Employers required to carry insurance or prove financial ability to pay for benefits; employers required to post notice; self‑insured employers regulated by Commissioner of Insurance.

(a)        Every employer subject to the provisions of this Article relative to the payment of compensation shall either:

(1)        Insure and keep insured his liability under this Article in any authorized corporation, association, organization, or in any mutual insurance association formed by a group of employers so authorized; or

(2)        Repealed by Session Laws 1997‑362, s. 5.

(3)        Obtain a license from the Commissioner of Insurance under Article 5 of this Chapter or under Article 47 of Chapter 58 of the General Statutes.

(b)        through (d) Repealed by Session Laws 1997‑362, s. 5.

(e)        Every employer who is in compliance with the provisions of subsection (a) of this section shall post in a conspicuous place in places of employment a notice stating that employment by this employer is subject to the North Carolina Workers' Compensation Act and stating whether the employer has a policy of insurance against liability or qualifies as a self‑insured employer. In the event the employer allows its insurance to lapse or ceases to qualify as a self‑insured employer, the employer shall, within five working days of this occurrence, remove any notices indicating otherwise. (1929, c. 120, s. 67; 1943, c. 543; 1973, c. 1291, s. 12; 1979, c. 345; 1983, c. 728; 1985, c. 119, s. 1; 1993, c. 120, ss. 1, 2; 1993 (Reg. Sess., 1994), c. 679, s. 8.2; 1995, c. 193, s. 64; c. 471, s. 1; 1997‑362, s. 5.)



§ 97-94. Employers required to give proof that they have complied with preceding section; penalty for not keeping liability insured; review; liability for compensation; criminal penalties for failure to secure payment of compensation.

§ 97‑94.  Employers required to give proof that they have complied with preceding section; penalty for not keeping liability insured; review; liability for compensation; criminal penalties for failure to secure payment of compensation.

(a)        Every employer subject to the compensation provisions of this Article shall file with the Commission, in form prescribed by it, as often as the Commission determines to be necessary, evidence of its compliance with the provisions of G.S. 97‑93 and all other provisions relating thereto.

(b)        Any employer required to secure the payment of compensation under this Article who refuses or neglects to secure such compensation shall be punished by a penalty of one dollar ($1.00) for each employee, but not less than fifty dollars ($50.00) nor more than one hundred dollars ($100.00) for each day of such refusal or neglect, and until the same ceases; and the employer shall be liable during continuance of such refusal or neglect to an employee either for compensation under this Article or at law at the election of the injured employee.

The penalty herein provided may be assessed by the Industrial Commission administratively, with the right to a hearing if requested within 30 days after notice of the assessment of the penalty and the right of review and appeal as in other cases. Enforcement of the penalty shall be made by the Office of the Attorney General. The clear proceeds of penalties provided for in this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(c)        Any employer required to secure the payment of compensation under this Article who willfully fails to secure such compensation shall be guilty of a Class H felony. Any employer required to secure the payment of compensation under this Article who neglects to secure the payment of compensation shall be guilty of a Class 1 misdemeanor.

(d)        Any person who, with the ability and authority to bring an employer in compliance with G.S. 97‑93, willfully fails to bring the employer in compliance, shall be guilty of a Class H felony. Any person who, with the ability and authority to bring an employer in compliance with G.S. 97‑93, neglects to bring the employer in compliance, shall be guilty of a Class 1 misdemeanor. Any person who violates this subsection may be assessed a civil penalty by the Commission in an amount up to one hundred percent (100%) of the amount of any compensation due the employer's employees injured during the time the employer failed to comply with G.S. 97‑93.

(e)        Notwithstanding the provisions of G.S. 97‑101, the Commission may suspend collection or remit all or part of any civil penalty imposed under this section on condition that the employer or person pays the compensation due and complies with G.S. 97‑93. (1929, c. 120, s. 68; 1945, c. 766; 1963, c. 499; 1973, c. 1291, s. 13; 1985, c. 119, s. 4; 1985 (Reg. Sess., 1986), c. 1027, s. 54; 1987, c. 729, s. 17; 1993, c. 539, s. 681; 1994, Ex. Sess., c. 24, s. 14(c); 1993 (Reg. Sess., 1994), c. 679, s. 8.1; 1997‑353, s. 2; 1998‑215, s. 115.)



§ 97-95. Actions against employers failing to effect insurance or qualify as self-insurer.

§ 97‑95.  Actions against employers failing to effect insurance or qualify as self‑insurer.

As to every employer subject to the provisions of this Article who shall fail or neglect to keep in effect a policy of insurance against compensation liability arising hereunder with some insurance carrier as provided in G.S. 97‑93, or who shall fail to qualify as a self‑insurer as provided in the Article, in addition to other penalties provided by this Article, such employer shall be liable in a civil action which may be instituted by the claimant for all such compensation as may be awarded by the Industrial Commission in a proceeding properly instituted before said Commission, and such action may be brought by the claimant in the county of his residence or in any county in which the defendant has any property in this State; and in said civil action, ancillary remedies provided by law in civil actions of attachment, receivership, and other appropriate ancillary remedies shall be available to plaintiff therein. Said action may be instituted before the award shall be made by the Industrial Commission in such case for the purpose of preventing the defendant from disposing of or removing from the State of North Carolina for the purpose of defeating the payment of compensation any property which the defendant may own in this State. In said action, after being instituted, the court may, after proper amendment to the pleadings therein, permit the recovery of a judgment against the defendant for the amount of compensation duly awarded by the North Carolina Industrial Commission and subject any property seized in said action for payment of the judgment so awarded. The institution of said action shall in no wise interfere with the jurisdiction of said Industrial Commission in hearing and determining the claim for compensation in full accord with the provisions of this Article. Nothing in this section shall be construed to limit or abridge the rights of an employee as provided in subsection (b) of G.S. 97‑94. (1941, c. 352.)



§ 97-96: Repealed by Session Laws 1997-362, s. 7.

§ 97‑96:  Repealed by Session Laws 1997‑362, s.  7.



§ 97-97. Insurance policies must contain clause that notice to employer is notice to insurer, etc.

§ 97‑97.  Insurance policies must contain clause that notice to employer is notice to insurer, etc.

All policies insuring the payment of compensation under this Article must contain a clause to the effect that, as between the  employer and the insurer the notice to or acknowledgment of the occurrence of the injury on the part of the insured employer shall be  deemed notice or knowledge as the case may be, on the part of the insurer; that jurisdiction of the insured for the purposes of this Article shall be jurisdiction of the insurer, that the insurer shall in all things be bound by and subject to the awards, judgments, or decrees rendered against such insured employer, and that insolvency or bankruptcy of the employer and/or discharge therein shall not relieve the insurer from the payment of compensation for disability or death sustained by an employee during the life of such policy or contract. (1929, c. 120, s. 70.)



§ 97-98. Policy must contain agreement promptly to pay benefits; continuance of obligation of insurer in event of default.

§ 97‑98.  Policy must contain agreement promptly to pay benefits; continuance of obligation of insurer in event of default.

No policy of insurance against liability arising under this Article shall be issued unless it contains the agreement of the insurer that it will promptly pay to the person entitled to same all benefits conferred by this Article, and all installments of the compensation that may be awarded or agreed upon, and that the obligation shall not be affected by any default of the insured after the injury or by any default in giving notice required by such policy or otherwise. Such agreement shall be construed to be a direct promise by the insurer to the person entitled to compensation enforceable in his name. (1929, c. 120, s. 71.)



§ 97-99. Law written into each insurance policy; form of policy to be approved by Commissioner of Insurance; single catastrophe hazards.

§ 97‑99.  Law written into each insurance policy; form of policy to be approved by Commissioner of Insurance; single catastrophe hazards.

(a)        Every policy for the insurance of the compensation in this Article, or against liability therefor, shall be deemed to be made subject to the provisions of this Article. No corporation, association or organization shall enter into any such policy of insurance unless its form has been approved by the Commissioner of Insurance.

(b)        This Article shall not apply to policies of insurance against loss from explosion of boilers or flywheels or other similar single catastrophe hazards: Provided, that nothing in this Article relieves an employer from liability for injury or death of an employee as a result of such an explosion or catastrophe. (1929, c. 120, s. 72; 1943, c. 170; 1945, c. 381, s. 1; 1959, c. 863, s. 5; 1967, c. 1218; 1993, c. 504, s. 31; 2001‑241, s. 1.)



§ 97-100. Rates for insurance; carrier to make reports for determination of solvency; tax upon premium; wrongful or fraudulent representation of carrier punishable as misdemeanor; notices.

§ 97‑100.  Rates for insurance; carrier to make reports for determination of solvency; tax upon premium; wrongful or fraudulent representation of carrier punishable as misdemeanor; notices.

(a)        The rates charged by all carriers of insurance, including the parties to any mutual insurance association writing insurance against the liability for compensation under this Article, shall be fair, reasonable, and adequate.

(b)        Each insurance carrier shall report to the Commissioner of Insurance, in accordance with rules adopted by the Commissioner of Insurance, for the purpose of determining the solvency of the carrier and the adequacy of its rates; for this purpose the Commissioner of Insurance may inspect the books and records of any insurance carrier, and examine its agents, officers, and directors under oath.

(c)        Every insurer under this Article, every employer carrying its own risk under G.S. 97‑93, and every group of employers that has pooled the employers' liabilities under G.S. 97‑93 is subject to the premiums tax levied in Article 8B of Chapter 105 of the General Statutes.

(d)        through (f). Repealed by Session Laws 1995, c. 360, s. 1.

(g)        Any person who acts or assumes to act as agent for any insurance carrier whose authority to do business in this State has been suspended, while the suspension remains in force, who neglects or refuses to comply with any of the provisions of this section, or who willfully makes a false or fraudulent statement of the business or condition of any insurance carrier, is guilty of a Class 2 misdemeanor.

(h)        Whenever by this Article, or the terms of any policy contract, any officer is required to give any notice to an insurance carrier, the notice may be given by delivery, or by mailing by registered letter properly addressed and stamped, to the principal office or general agent of the insurance carrier within this State, or to its home office, or to the secretary, general agent, or chief officer of the carrier in the United States, or to the Commissioner of Insurance.

(i)         through (k). Repealed by Session Laws 1995, c. 360, s. 1. (1929, c. 120, s. 73; 1931, c. 274, s. 13; 1947, c. 574; 1961, c. 833, s. 13; 1977, c. 828, s. 7; 1985, c. 119, s. 2; 1985 (Reg. Sess., 1986), c. 928, s. 13; 1989, c. 647, s. 1; 1993, c. 539, s. 682; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 360, s. 1(h).)



§ 97-101. Collection of fines and penalties.

§ 97‑101.  Collection of fines and penalties.

The Industrial Commission shall have the power by civil action brought in its own name to enforce the collection of any fines or penalties provided by this Article, and fines or penalties collected by the Commission shall become a part of the maintenance fund referred to in subsection (j) of G.S. 97‑100. (1931, c. 274, s. 14.)



§ 97-101.1. Commission may issue writs of habeas corpus.

§ 97‑101.1.  Commission may issue writs of habeas corpus.

The Industrial Commission may issue a writ of habeas corpus ad testificandum under Article 8 of Chapter 17 of the General Statutes although it is not a court of record. (1998‑217, s. 31.1(a).)



§§ 97-102 through 97-104.6: Repealed by Session Laws 1977, c. 828, s. 8, as amended by Session Laws 1979, c. 824, s. 8.

Article 2.

Compensation Rating and Inspection Bureau.

§§ 97‑102 through 97‑104.6:  Repealed by Session Laws 1977, c.  828, s. 8, as amended by Session Laws 1979, c. 824, s. 8.



§§ 97-105 through 97-122: Repealed by Session Laws 1991 (Regular Session, 1992), c. 802, s. 12, as amended by Session Laws 1991 (Regular Session, 1992), c. 1030, s. 51.3.

Article 3.

Security Funds.

§§ 97‑105 through 97‑122:  Repealed by Session Laws 1991 (Regular Session, 1992), c. 802, s. 12, as amended by Session Laws 1991 (Regular Session, 1992), c. 1030, s. 51.3.



§§ 97-123 through 97-129. Reserved for future codification purposes.

§§ 97‑123 through 97‑129.  Reserved for future codification purposes.



§ 97-130. Definitions.

Article 4.

North Carolina Self‑Insurance Security Association.

§ 97‑130.  Definitions.

As used in this Article:

(1)        "Association" means the North Carolina Self‑Insurance Security Association established by G.S. 97‑131.

(1a)      "Association Aggregate Security System" means the security system established by the Association under G.S. 97‑133 whereby individual self‑insurers collectively secure their aggregate self‑insured workers' compensation liabilities through the North Carolina Self‑Insurance Security Association.

(2)        "Board" means the Board of Directors of the Association established by G.S. 97‑132.

(3)        "Commissioner" means the North Carolina Commissioner of Insurance.

(4)        "Covered claim" means an unpaid claim against an insolvent individual self‑insurer or group self‑insurer that relates to an injury that occurs while the individual self‑insurer or group self‑insurer is a member of the Association and that is compensable under this Chapter.

(5)        "Fund" means the North Carolina Self‑Insurance Security Fund established by G.S. 97‑133.

(5a)      "Group" or "Group self‑insurer" means a group self‑insurer licensed by the Commissioner under Part 1, Article 47 of Chapter 58 of the General Statutes.

(5b)      "Individual self‑insurer" means an individual employer licensed by the Commissioner under Article 5 of this Chapter.

(6)        "Member self‑insurer" or "member" means an individual self‑insurer or group self‑insurer that is required to be a member of the Association under this Article or Part 1, Article 47 of Chapter 58 of the General Statutes.

(7)        "Plan" means the Plan of Operation authorized by G.S. 97‑134.

(8)        Repealed by Session Laws 2005‑400, s. 1.2, effective January 1, 2006.

(9)        "Servicing facility" means those persons delegated by the Board and approved by the Commissioner to settle or compromise claims and to expend Fund assets to pay claims. (1985 (Reg. Sess., 1986), c. 1013, s. 1; 1987, c. 528, s. 1; 1997‑362, s. 8; 2005‑400, s. 1.2.)



§ 97-131. Creation.

§ 97‑131.  Creation.

(a)        There is created a nonprofit unincorporated legal entity to be known as the North Carolina Self‑Insurance Security Association. The Association is to provide mechanisms for the payment of covered claims against member self‑insurers, to avoid excessive delay in payment of covered claims, to avoid financial loss to claimants because of the insolvency of a member self‑insurer, to assist the Commissioner in the detection of self‑insurer insolvencies, to fund the Association Aggregate Security System, and to capitalize the Fund to ensure the availability of financial resources to pay covered claims and to fund the activities of the Association.

(b)        All individual self‑insurers and group self‑insurers shall be and remain members of the Association as a condition of being licensed to self‑insure in this State. The Association shall perform its functions under a Plan of Operation established or amended, or both, by the Board and approved by the Commissioner, and shall exercise its powers through the Board.

(1)        An individual self‑insurer or a group self‑insurer shall be deemed to be a member of the Association for purposes of another member's insolvency, as defined in G.S. 97‑135, when:

a.         The individual self‑insurer or group self‑insurer is a member of the Association when an insolvency occurs, or

b.         The individual self‑insurer or group self‑insurer has been a member of the Association at some point in time during the 12‑month period immediately preceding the insolvency in question.

(2)        An individual self‑insurer or a group self‑insurer shall be deemed to be a member of the Association for purposes of its own insolvency if it is a member when the compensable injury occurs.

(3)        In determining the membership of the Association for the purposes of subdivisions (1) and (2) of this subsection for any date after the effective date of this Article, no individual self‑insurer or group self‑insurer may be deemed to be a member of the Association on any date after the effective date of this Article, unless that employer is on that date licensed as an individual self‑insurer by the Commissioner under Article 5 of this Chapter or a group of employers is at that time licensed as a group self‑insurer by the Commissioner under Article 47 of Chapter 58 of the General Statutes. (1985 (Reg. Sess., 1986), c. 1013, s. 1; 1987, c. 528, s. 2; 1997‑362, s. 9; 2005‑400, s. 2.)



§ 97-132. Board of directors.

§ 97‑132.  Board of directors.

The Board shall consist of not less than nine directors serving terms as established in the Plan. The directors shall be selected by the members of the Association, subject to the approval of the Commissioner, and shall serve for three‑year terms and until a successor is elected and qualified. There is no limitation on the number of terms a director may serve. In approving selections to the Board, the Commissioner shall consider, among other things, whether individual self‑insurers and group self‑insurers are fairly represented. Directors may be reimbursed from the assets of the Association for expenses incurred by them as directors. (1985 (Reg. Sess., 1986), c. 1013, s. 1; 1987, c. 528, s. 3; 2005‑400, s. 3.)



§ 97-133. Powers and duties of the Association.

§ 97‑133.  Powers and duties of the Association.

(a)        The Association shall:

(1)        Repealed by Session Laws 1999‑219, s. 7.2, effective June 25, 1999.

(1a)      Administer a fund, to be known as the North Carolina Self‑Insurance Security Fund, which shall receive the assets of the North Carolina Self‑Insurance Guaranty Fund previously established under subdivision (2) of this subsection, the assessments required by subdivisions (2a) and (3a) of this subsection and any other sums received by the Association. In its discretion, the Board may determine that the assets of the Fund should be segregated or that a separate accounting shall be made in order to identify that portion of the Fund which represents assessments paid by individual self‑insurers and that portion of the Fund which represents assessments paid by group self‑insurers. If the Board segregates the Fund in this manner, the Association shall thereafter pay covered claims against individual member self‑insurers from that portion of the Fund that represents assessments against individual self‑insurers and shall thereafter pay covered claims against group member self‑insurers from that portion of the Fund that represents assessments against group self‑insurers. The costs of administering the Association shall be borne by the Fund. The Association is authorized to secure insurance, primary excess insurance, reinsurance, bonds, other insurance, financial guarantees and related financial instruments to effectuate the purposes of the Association. The Board will invest the Fund assets pursuant to an investment policy adopted by the Board and reviewed and approved annually by the Department of the State Treasurer. The earnings from investment of Fund assets shall be placed in or credited to the Fund.

(2)        Repealed by Session Laws 2005‑400, s. 4, effective January 1, 2006.

(2a)      Establish, operate, and maintain the Association Aggregate Security System as defined in G.S. 97‑130 and G.S. 97‑165 as follows:

a.         The Association shall annually prepare and submit to the Commissioner a written plan to provide an Association Aggregate Security System through a combination of cash on deposit in the Fund, securities, surety bonds, irrevocable letters of credit, insurance or other financial instruments or guarantees owned or entered into by the Association and acceptable to the Commissioner. The written plan shall include, but not be limited to, (i) a description of the institutions that will issue or guarantee the securities, surety bonds, irrevocable letters of credit, insurance or other financial instruments or guarantees, including, but not limited to, the credit rating, financial strength, and AM best rating, if applicable to the institutions (ii) applicable cash flow information and financial assumptions (iii) a description of the methodology to be used by the Association to assess and collect the Association Aggregate Security System assessments to be made pursuant to subdivision (3a) of this subsection and (iv) a proposed timetable for the release of existing individual company deposits posted pursuant to G.S. 97‑185(c), provided, however, that no individual company deposits posted pursuant to G.S. 97‑185(c) shall be released without the written consent of the Commissioner. The noncash elements of the composite security may be one‑year or multiple‑year instruments.

b.         Within 90 days following the submission of the initial plan under sub‑subdivision a. of this subdivision, the Commissioner shall either approve or disapprove the initial plan and shall notify the Association in writing. If the Commissioner does not approve or disapprove the initial plan within 90 days following submission, then the initial plan shall be deemed to be approved by the Commissioner. All subsequent plans shall be either approved or disapproved within 60 days following submission.

c.         The Commissioner shall also determine the total undiscounted claims liability of each individual self‑insurer that will participate in the Association Aggregate Security System as well as the aggregate total undiscounted outstanding claims liabilities of all the individual self‑insurers that are to participate in the Association Aggregate Security System and shall notify the Association of this determination.

d.         Upon approval by the Commissioner of the Association's plan for the Association Aggregate Security System, the Association shall assess the individual self‑insurers that participate in the Association Aggregate Security System pursuant to subdivision (3a) of this subsection.

e.         If the Commissioner disapproves the plan for any year, every self‑insurer shall deposit with the Commissioner, or continue to deposit, the amount required by G.S. 97‑185(b3) in the manner prescribed by G.S. 97‑185(c).

f.          Group self‑insurers shall not participate in the Association Aggregate Security System.

(3)        Repealed by Session Laws 2005‑400, s. 4, effective January 1, 2006.

(3a)      Assess members of the Association as follows:

a.         Association Aggregate Security System assessments.  The Association shall assess each individual self‑insurer participating in the Association Aggregate Security System a security system assessment. The amount of the security system assessment charged to each individual self‑insurer participating in the Association Aggregate Security System shall be based on the Association's reasonable consideration of all of the following factors:

1.         The total amount of assessments necessary to provide aggregate security for all participating individual self‑insurers.

2.         The individual self‑insurer's total workers' compensation liabilities under the Act.

3.         The financial strength and creditworthiness of the participating individual self‑insurer.

4.         Any other relevant factors.

b.         Special assessment.  In the event that there are covered claims against an insolvent member or members and the assets of the Fund are not sufficient to pay the obligations of the Association, then the Association may collect a special assessment from the members in an amount sufficient to pay the aggregate value of such covered claims. Each member's special assessment shall be determined by the Board and shall be based on the proportion of the member's total obligations under the Act to the aggregate total of all members' obligations under the Act.

c.         Initial assessments.  An individual self‑insurer that becomes a member and does not initially participate in the Association Aggregate Security System shall pay an initial assessment to the Association in an amount determined by the Board. A group self‑insurer, upon receiving its initial license from the Commissioner, shall pay an initial assessment to the Association in an amount determined by the Board.

d.         Each member shall be notified of assessments no later than 30 days before the assessment is due.

e.         Delinquent assessments, except as otherwise provided, shall bear interest at a rate to be established by the Board.

f.          Group assessments.  The Association may annually assess each member group self‑insurer in an amount not to exceed two percent (2%) of the group self‑insurer's annual gross premiums for the preceding calendar year, as determined under G.S. 105‑228.5(b), (b1), and (c).

(4)        Be obligated to pay covered claims.

(5)        After paying any covered claim, be subrogated to the rights of the injured employee and dependents and be entitled to enforce liability against the self‑insurer or any third party by any appropriate action brought in its own name or in the name of the injured employee and dependents.

(6)        Expend Fund assets in amounts necessary to pay all of the following:

a.         The obligations of the Association under this Article subsequent to an insolvency.

b.         The expenses of handling covered claims subsequent to an insolvency.

c.         The cost of examinations under G.S. 97‑137.

d.         The costs of implementing and operating the Association Aggregate Security System.

e.         All other expenses authorized by this Article.

(7)        Investigate claims brought against the Association and adjust, compromise, settle, and pay covered claims to the extent of the Association's obligation; and deny all other claims. The Association may review settlements to which the insolvent member was a party to determine the extent to which such settlements may be properly contested.

(8)        Notify such persons as the Commissioner directs under G.S. 97‑136.

(9)        Handle claims through its directors, its employees, or through one or more members or other persons designated as servicing facilities. Designation of a servicing facility is subject to the approval of the Commissioner, but designation of a member as a servicing facility may be declined by such member.

(10)      Reimburse each servicing facility for obligations of the Association paid by the facility and for expenses incurred by the facility while handling claims on behalf of the Association.

(11)      Pay any other expenses of the Association authorized by this section.

(12)      Repealed by Session Laws 2005‑400, s. 4, effective January 1, 2006.

(b)        The Association may:

(1)        Employ or retain such persons, including, but not limited to, adjustors, brokers, accountants, attorneys, financial advisors, investment bankers, placement agents, and consultants, as the Board may determine are necessary to handle claims, perform other duties of, provide services to, and consult with the Association.

(2)        Borrow funds necessary to effect the purposes of this Article in accord with the Plan, including entering into standby lines of credit.

(3)        Sue or be sued.

(4)        Negotiate and become a party to such contracts as are necessary to carry out the purpose of this section.

(5)        Perform such other acts as are necessary or proper to effectuate the purpose of this section.

(6)        Reimburse the Department of Insurance up to twenty thousand dollars ($20,000) for consultants retained by the Department to review the initial plan submitted pursuant to G.S. 97‑133(a)(2a).

(c)        Repealed by Session Laws 2005‑400, s. 4, effective January 1, 2006.

(c1)      The Association shall provide in its Plan that the functions of administration and adjusting claims shall not be performed by the same entity that provides legal representation to the Association for claims.

(d)        Repealed by Session Laws 2005‑400, s. 4, effective January 1, 2006.  (1985 (Reg. Sess., 1986), c. 928, s. 1(a); 1985 (Reg. Sess., 1986), c. 1013, s. 1; 1987, c. 528, ss. 4‑10; 1989, c. 485, s. 27; 1995, c. 533, s. 1; 1997‑475, ss. 2.3, 2.4; 1999‑219, s. 7.2; 2003‑115, ss. 1, 2; 2005‑400, s. 4; 2009‑242, s. 1.)



§ 97-134. Plan of Operation.

§ 97‑134.  Plan of Operation.

The Plan is as follows:

(1)        The Association shall submit to the Commissioner a Plan and any amendments necessary or suitable to assure the fair, reasonable, and equitable administration of the Association. The Plan and any amendments become effective upon approval in writing by the Commissioner. If the Association at any time fails to submit a suitable Plan or suitable amendment to the Plan the Commissioner shall, after notice and hearing, adopt such reasonable rules as are necessary or advisable to effectuate this Article. The rules shall continue in force until modified by the Commissioner or superseded by a Plan submitted by the Association and approved by the Commissioner.

(2)        All member self‑insurers shall comply with the Plan.

(3)        The Plan shall:

a.         Establish the procedures whereby all the powers and duties of the Association under G.S. 97‑133 will be performed.

b.         Establish procedures for investing and managing Fund assets.

c.         Adopt a reasonable mechanism and procedure to achieve equity in assessing members under G.S. 97‑133.

d.         Establish the amount and method of reimbursing members of the Board under G.S. 97‑132.

e.         Establish procedures by which claims may be filed with the Association and establish acceptable forms of proof of covered claims.

f.          Establish regular places and times for meetings of the Board.

g.         Establish procedures for records to be kept of all financial transactions of the Association, its agents, and the Board.

h.         Provide that any member self‑insurer aggrieved by any final action or decision of the Association may appeal to the Commissioner within 30 days after the action or decision.

i.          Establish the procedures whereby selections for the Board shall be submitted to the Commissioner.

j.          Contain additional provisions necessary or proper for the execution of the powers and duties of the Association. (1985 (Reg. Sess., 1986), c. 1013, s. 1; 1987, c. 528, s. 11; 2005‑400, s. 5.)



§ 97-135. Insolvency.

§ 97‑135.  Insolvency.

A member self‑insurer shall be insolvent for the purposes of this Article under any of the following circumstances:

(1)        Determination of insolvency by a court of competent jurisdiction.

(2)        Institution of bankruptcy proceedings by or regarding the member self‑insurer.

(3)        The Board determines that the member self‑insurer's total liabilities exceed its total assets or the member self‑insurer is unable or ceases to pay its debts as they fall due or in the ordinary course of business.

(4)        A member self‑insurer is deemed to be insolvent, bankrupt, or in default as defined by the terms of any security instrument created pursuant to the Association Aggregate Security System. (1985 (Reg. Sess., 1986), c. 1013, s. 1; 1987, c. 528, s. 12; 2005‑400, s. 6.1.)



§ 97-136. Powers and duties of the Commissioner.

§ 97‑136.  Powers and duties of the Commissioner.

(a)        The Commissioner shall:

(1)        Notify the Association of the existence of an insolvent member self‑insurer not later than 30 days after he receives notice of an insolvency pursuant to the standards set forth in G.S. 97‑135.

(2)        Approve or disapprove the plan for an Association Aggregate Security System as required under G.S. 97‑133(a)(2a)b. and notify the Association of the information required under G.S. 97‑133(a)(2a)c.

(b)        The Commissioner may:

(1)        Require that the Association notify the insureds of the insolvent member self‑insurer and any other interested parties of the insolvency and of their rights under this Article. The notifications shall be by mail at their last known addresses, where available; but if required information for notification is not available, notice by publication in a newspaper of general circulation in this State shall be sufficient; and

(2)        Revoke the designation of any servicing facility if the Commissioner finds claims are being handled unsatisfactorily. (1985 (Reg. Sess., 1986), c. 1013, s. 1; 2005‑400, s. 6.2.)



§ 97-137. Examination of the Association.

§ 97‑137.  Examination of the Association.

The Association shall be subject to examination and regulation by the Commissioner. The Board shall submit, not later than March 30 of each year, a financial report for the preceding calendar year in a form approved by the Commissioner. (1985 (Reg. Sess., 1986), c. 1013, s. 1.)



§ 97-138. Tax exemption.

§ 97‑138.  Tax exemption.

The Association shall be exempt from payment of all fees and all taxes levied by this State or any of its political subdivisions, except taxes levied on real or personal property. (1985 (Reg. Sess., 1986), c. 928, s. 1(b).)



§ 97-139. Immunity.

§ 97‑139.  Immunity.

There shall be no liability on the part of and no cause of action of any nature may arise against any member self‑insurer, the Association, or its agents or employees, the Board or its individual members, or the Commissioner or his representatives for any acts or omissions taken by them in the performance of their powers and duties under this Article. The immunity established by this section shall not extend to willful neglect or malfeasance that would otherwise be actionable. (1985 (Reg. Sess., 1986), c. 1013, s. 1.)



§ 97-140. Nonduplication of recovery.

§ 97‑140.  Nonduplication of recovery.

Any person having a covered claim that may be recovered under more than one insurance or self‑insurance guaranty or security association or its equivalent shall seek recovery first from the association of the place or residence of the claimant. Any recovery under this Article shall be reduced by the amount of recovery from any other insurance guaranty or security association or its equivalent. (1985 (Reg. Sess., 1986), c. 1013, s. 1; 2005‑400, s. 7.)



§ 97-141. Stay of proceedings.

§ 97‑141.  Stay of proceedings.

All claims or proceedings under this Chapter to which the insolvent member self‑insurer is a party either before the Industrial Commission or a court in this State and the running of all time periods against either the insolvent member self‑insurer or the Association under this Chapter shall be stayed for 60 days from the later of the date of notice to the Association of the insolvency or the date the Association is notified of a claim or proceeding under this Chapter in order to permit the Association to investigate, prosecute, or defend properly any petition, claim, or appeal under this Chapter, provided that the payment of weekly compensation for incapacity is made whenever time periods or proceedings affecting the payment of weekly compensation are stayed. (1985 (Reg. Sess., 1986), c. 1013, s. 1; 2003‑115, s. 6.)



§ 97-142. Disposition of assets upon dissolution.

§ 97‑142.  Disposition of assets upon dissolution.

In the event of dissolution of the Association, all assets remaining after provision for satisfaction of all outstanding claims shall be distributed to the State Treasurer for establishment of a reserve to satisfy potential claims against the Association and, all such claims being satisfied, for inclusion in the general fund of the State. (1985 (Reg. Sess., 1986), c. 1013, s. 1.)



§ 97-143. Use of deposits made by insolvent member self-insurers.

§ 97‑143.  Use of deposits made by insolvent member self‑insurers.

After the Commissioner has notified the Association, under G.S. 97‑136(a), that a member is insolvent, the Commissioner shall assign and deliver to the Association, and the Association is authorized to expend any deposit made by the insolvent member under G.S. 58‑47‑90 or G.S. 97‑185, to the extent the deposit is needed by the Association to pay covered claims against the insolvent member as required by this Article, and to the extent the deposit is needed to pay expenses of the Association relating to covered claims against the insolvent member. For insolvent individual member self‑insurers that participate in the Association Aggregate Security System, the Association is authorized to pursue recovery under every instrument, contract, and form of security comprising the composite security. The Association shall account to the Commissioner and the insolvent member or its successor for all deposits received from the Commissioner under this section. (1991, c. 644, s. 25; 1997‑362, s. 6; 2005‑400, s. 8.)



§§ 97-144 through 97-164. Reserved for future codification purposes.

§§ 97‑144 through 97‑164.  Reserved for future codification purposes.



§ 97-165. Definitions.

Article 5.

Individual Employers.

§ 97‑165.  Definitions.

As used in this Article:

(1)        "Act" means the Workers' Compensation Act established in Article 1 of this Chapter.

(1a)      "Affiliate of" or "person affiliated with" a specific person means a person that indirectly through one or more intermediaries or directly controls, is controlled by, or is under common control with the person specified.

(1b)      "Association Aggregate Security System" means the security system established pursuant to G.S. 97‑133 whereby individual self‑insurers collectively secure their aggregate self‑insured workers' compensation liabilities under the Act through the North Carolina Self‑Insurance Security Association.

(2)        "Certified audit" means an audit on which a certified public accountant or a foreign registered public accounting firm expresses his or her professional opinion that the accompanying statements fairly present the financial position of the self‑insurer or the guarantor, in conformity with accounting principles generally accepted in the United States or prepared in accordance with International Financial Reporting Standards.

(3)        "Certified public accountant" or "CPA" means a CPA who is in good standing with the American Institute of Certified Public Accountants and in all states in which the CPA is licensed to practice. A CPA shall be recognized as independent as long as the CPA conforms to the standards of the profession, as contained in the Code of Professional Ethics of the American Institute of Certified Public Accountants and Rules and Regulations and Code of Ethics and Rules of Professional Conduct of the North Carolina State Board of Certified Public Accountant Examiners, or similar code. The Commissioner may hold a hearing to determine whether a CPA is independent and, considering the evidence presented, may rule that the CPA is not independent for purposes of expressing an opinion on financial statements prepared in accordance with United States Generally Accepted Accounting Principles or International Financial Reporting Standards. The Commission may require the self‑insurer or the guarantor to replace the CPA with another whose relationship with the self‑insurer or the guarantor is independent within the meaning of this definition.

(4)        "Commissioner" means the Commissioner of Insurance.

(4a)      "Control", "controlling", "controlled by", and "under common control with" mean the direct or indirect possession of the power to direct or cause the direction of the management and policies of a person through ownership of or through proxies for voting of greater than fifty percent (50%) of the voting securities, or in the case of a not‑for‑profit entity, the power to direct or cause the direction of the management and policies of the entity.

(5)        "Corporate surety" means an insurance company authorized by the Commissioner to write surety business in this State.

(5a)      "Financial statement" means a financial statement as defined by accounting principles generally accepted in the United States or a financial statement prepared in accordance with International Financial Reporting Standards.

(6)        "Foreign registered public accounting firm" means a public accounting firm that is organized and operates under the laws of a non‑United States jurisdiction, government, or political subdivision and is registered and in good standing with the Public Company Accounting Oversight Board and authorized by the Board to prepare or issue any audit report with respect to any issuer.

(6a)      "Guarantor" means a person within the same holding company system who controls the applicant, whose financial statement is used by the applicant to become a self‑insurer under the Act, and who has guaranteed the payment of the self‑insurer's liability under the Act.

(7)        "Hazardous financial condition" means that, based on its present or reasonably anticipated financial condition, a self‑insurer or guarantor is insolvent or, although not yet financially impaired or insolvent, is unlikely to be able to meet its obligations with respect to known claims and reasonably anticipated claims or to pay other obligations in the normal course of business.

(7a)      "Holding company system" means an entity comprising two or more affiliated persons.

(8)        "Management" means those persons who are authorized to direct or control the operations of a self‑insurer.

(8a)      "Person" means an individual, corporation, partnership, limited liability company, association, joint stock company, trust, unincorporated organization, or any similar entity or any combination of the foregoing acting in concert.

(9)        "Qualified actuary" means a member in good standing of the Casualty Actuarial Society or a member in good standing of the American Academy of Actuaries, who has been approved as qualified for signing casualty loss reserve opinions by the Casualty Practice Council of the American Academy of Actuaries, and is in compliance with G.S. 58‑2‑171.

(10)      "Self‑insurer" means an individual self‑insurer as defined by G.S. 97‑130(5b).

(11)      "Subsidiary of" a specific person means an affiliate controlled by such person indirectly through one or more intermediaries or an affiliate directly controlled by such person.  (1997‑362, s. 4; 1999‑132, s. 13.5; 2004‑199, s. 20(h); 2005‑400, s. 9; 2009‑172, s. 5.)



§ 97-170. License applications; required information.

§ 97‑170.  License applications; required information.

(a)        No employer shall self‑insure its workers' compensation liabilities under the Act unless it is licensed by the Commissioner under this Article. This subsection does not apply to an employer authorized to self‑insure its workers' compensation liabilities under the Act prior to December 1, 1997, whose authority to self‑insure its workers' compensation liabilities under the Act has not terminated after that date.

(b)        An applicant for a license as a self‑insurer shall file with the Commissioner the information required by subsection (d) of this section on a form prescribed by the Commissioner at least 90 days before the proposed licensing date. No application is complete until the Commissioner has received all required information. A copy of the application must also be filed with the North Carolina Self‑Insurance Security Association at least 90 days before the proposed licensing date.

(c)        Only an applicant whose total fixed assets amount to five hundred thousand dollars ($500,000) or more may apply for a license. In judging the applicant's financial strength and liquidity relative to its ability to comply with the Act, the Commissioner shall consider all of the following relative to the applicant:

(1)        Organizational structure and management.

(2)        Financial strength.

(3)        Source and reliability of financial information.

(4)        Risks to be retained.

(5)        Workers' compensation loss history.

(6)        Number of employees.

(7)        Claims administration.

(8)        Excess insurance.

(9)        Access to excess insurance.

(d)        The license application shall be comprised of the following information:

(1)        Applicant name; organizational structure of the applicant, including any controlling entity, subsidiaries, or affiliates; location of principal office; contact person; organization date; type of operations within this State; management background; and addresses of all plants or offices in this State.

(2)        Certified audited financial statements prepared by a CPA or submitted by a foreign registered public accounting firm for the two most recent years. The financial statement presentation shall facilitate application of ratio and trend analysis.

(3)        Evidence of the insurance required by G.S. 97‑190.

(4)        Repealed by Session Laws 1999‑132, s. 13.7, effective June 4, 1999.

(5)        For applicants with 20 or more full‑time employees, a certificate or other evidence of safety inspection, satisfactory to the Commissioner, that certifies that all safety requirements of the Department of Labor have been met.

(6)        Summary of workers' compensation benefits paid for the last three calendar years and the total liability for all open claims within 30 days or some other period acceptable to the Commissioner not to exceed 90 days, before the filing of the application.

(7)        Summary, by risk classification, of annual payroll and number of employees within the State.

(8)        Repealed by Session Laws 2005‑400, s. 10, effective January 1, 2006.

(9)        Proof of compliance with the claims administration provisions of Article 47 of Chapter 58 of the General Statutes.

(10)      A letter of approval for membership by the North Carolina Self‑Insurance Security Association.

(e)        Every applicant shall execute and file with the Commissioner an agreement, as part of the application, in which the applicant agrees to participate in the Association Aggregate Security System, or if excluded from the Association Aggregate Security System, to deposit with the Commissioner pursuant to G.S. 97‑185 cash, acceptable securities, an irrevocable letter of credit in a form acceptable to the Commissioner issued by a bank acceptable to the Commissioner, or a surety bond issued by a corporate surety, or a combination thereof, that will guarantee the applicant's compliance with this Article and the Act.  (1997‑362, s. 4; 1999‑132, ss. 13.6, 13.7; 2003‑212, s. 25; 2005‑400, s. 10; 2009‑172, s. 6.)



§ 97-175. License.

§ 97‑175.  License.

(a)        After the review of the application and all supporting materials, the Commissioner shall either grant or deny a license. If a license is denied, the Commissioner shall notify the applicant of the denial and inform the applicant of the deficiencies that constitute the basis for denial.

(b)        If the deficiencies are resolved within 60 days after the Commissioner's notice of denial, the applicant shall be granted a license. The applicant may be granted additional time to remedy the deficiencies in its application. A request for an extension of time shall be made in writing by the applicant within 30 days after notice of denial by the Commissioner. If the requirements of this Article have not been met, the application shall be withdrawn or denied. (1997‑362, s. 4.)



§ 97-177. License covering applicant and any subsidiary or applicant relying on a guarantor; procedure; requirements.

§ 97‑177.  License covering applicant and any subsidiary or applicant relying on a guarantor; procedure; requirements.

(a)        The Commissioner may, in the Commissioner's discretion, upon request by an applicant, issue a license to an applicant or to an applicant and one or more of its subsidiaries if all of the following requirements are satisfied:

(1)        The applicant or a guarantor of the applicant executes a guaranty agreement, in a form prescribed by the Commissioner, for the payment of all workers' compensation liabilities covered under the Act. For any applicant or guarantor that is a corporation, there shall be submitted, along with the guaranty agreement, a board of directors' resolution from the respective corporation authorizing the guaranty of the liabilities of the subsidiary company or companies and granting signature authority to each person or officer executing the agreement.

(2)        The applicant or guarantor files a statement with the Commissioner that lists the percentage of ownership of voting securities or proxies representing voting securities owned or held by the applicant or guarantor for each subsidiary, or in the case of a not‑for‑profit entity, documentation acceptable to the Commissioner evidencing control.

(3)        The applicant and its guarantor or the applicant and its subsidiaries, whichever applies, satisfy the requirements of G.S. 97‑170(c).

(4)        All other applicable requirements for licensure under the Act are satisfied.

(b)        A license issued by the Commissioner pursuant to this section shall include the name of the applicant, the name of each licensed subsidiary, and the date of issuance for each licensed subsidiary.

(c)        If a self‑insurer requests to add a subsidiary to its license, the Commissioner shall review the request in accordance with this section. Upon approval, the Commissioner shall issue to the self‑insurer a new license that includes the newly licensed subsidiary and the date of license issuance for the newly licensed subsidiary, and the self‑insurer shall return the original license to the Commissioner.

(d)        A self‑insurer shall neither include nor delete a subsidiary from its license without the Commissioner's prior written approval.

(e)        If a controlling relationship or guaranty agreement terminates, the self‑insurer shall retain all liabilities under the Act that were incurred by the self‑insurer during the period of self‑insurance and shall account for all such liabilities until discharged, as evidenced by reports filed with the Commissioner. Termination of a guaranty agreement does not affect the guarantor's liability for payment of liabilities arising prior to termination of the agreement. (2005‑400, s. 11.)



§ 97-180. Reporting and records.

§ 97‑180.  Reporting and records.

(a)        Every self‑insurer shall submit, within 120 days after the end of its fiscal year, a certified audited financial statement, prepared by a CPA or submitted by a foreign registered public accounting firm, for that fiscal year. The financial statement presentation shall facilitate the application of ratio and trend analysis. If the self‑insurer was issued a license pursuant to G.S. 97‑177, the financial statement required under this subsection shall be that of the guarantor.

(b)        Every self‑insurer shall submit within 120 days after the end of its fiscal year a report from a qualified actuary setting forth an opinion certifying the loss and loss adjustment expense reserves for workers' compensation obligations in North Carolina. The report shall show liabilities, excess insurance carrier and other qualifying credits, if any, and net retained workers' compensation liabilities.

(c)        Every self‑insurer shall submit within 120 days after the end of its fiscal year a report in the form of a sworn statement prescribed by the Commissioner, setting forth the total workers' compensation benefits paid in the previous fiscal year, and the total outstanding workers' compensation liabilities for each loss year, recorded at the close of its fiscal year for the net retained liability.

(d)        Upon the request of the Commissioner, every self‑insurer shall submit a report of its annual payroll information. The report shall summarize payroll, by annual amount paid, and the number of employees, by classification, using the rules, classifications, and rates in the most recently approved Workers' Compensation and Employers' Liability Insurance Manual governing the audits of payrolls and the adjustments of premiums. Every self‑insurer shall maintain true and accurate payroll records. These payroll records shall be maintained to allow for verification of the completeness and accuracy of the annual payroll report.

(e)        Every self‑insurer shall report promptly to the Commissioner changes in the name or address of the self‑insurer or guarantor; significant changes in the financial condition of the self‑insurer, guarantor, or any affiliate, including bankruptcy filings; and changes in its organizational structure, including its subsidiaries and affiliates. Any change shall be reported in writing to the Commissioner within 10 days after the effective date of the change. Upon request by the Commissioner, a self‑insurer shall provide the Commissioner copies of documents or information deemed necessary to determine whether any change has affected the privilege of the employer to self‑insure.  (1997‑362, s. 4; 1999‑132, ss. 13.8, 13.9; 2005‑400, s. 12; 2009‑172, s. 7.)



§ 97-185. Deposits; surety bonds; letters of credit.

§ 97‑185.  Deposits; surety bonds; letters of credit.

(a)        Repealed by Session Laws 2005‑400, s. 13, effective January 1, 2006.

(a1)      All individual self‑insurers as defined in G.S. 97‑130(5b) shall participate in the Association Aggregate Security System established under G.S. 97‑131 unless excluded by the Board of Directors of the North Carolina Self‑Insurance Security Association. The Board of Directors of the North Carolina Self‑Insurance Security Association shall exclude all of the following from the Association Aggregate Security System:

(1)        Individual self‑insurers whose licenses have previously been revoked by the Commissioner.

(2)        Individual self‑insurers with a debt rating as established by Standard & Poor's Rating Service or by Moody's Investor Service, below the minimum Standard & Poor's and Moody's ratings established in the written plan for the Association Aggregate Security System submitted by the Association and approved by the Commissioner under G.S. 97‑133(a)(2a).

(3)        Individual self‑insurers that have defaulted on the payment of their self‑insured workers' compensation liabilities.

(4)        Individual self‑insurers that fail to submit sufficient financial information to enable the Association to determine their total outstanding workers' compensation liabilities, or their creditworthiness, or both.

The Board of Directors of the North Carolina Self‑Insurance Security Association shall notify the Commissioner of the individual self‑insurers that are excluded from participating in the Association Aggregate Security System.

(b)        Repealed by Session Laws 2003‑115, s. 3, effective January 1, 2004.

(b1)      Repealed by Session Laws 2005‑400, s. 13, effective January 1, 2006.

(b2)      An individual self‑insurer that is excluded from participation in the Association Aggregate Security System, including individual self‑insurers that are granted a license to self‑insure after the North Carolina Self‑Insurance Security Association annually implements the Association Aggregate Security System, shall deposit with the Commissioner an amount not less than one hundred percent (100%) of the individual self‑insurer's total undiscounted outstanding claims liability per the most recent report from a qualified actuary as required by G.S. 97‑180(b), but not less than five hundred thousand dollars ($500,000), or such greater amount as the Commissioner prescribes based on, but not limited to, the financial condition of the individual self‑insurer and the risk retained by the individual self‑insurer.

(b3)      During any period of time that no Association Aggregate Security System is in effect, individual self‑insurers with a debt rating of BBB or better from Standard & Poor's Rating Service, a division of McGraw Hill, Inc., or an equivalent rating from another national rating agency shall deposit with the Commissioner an amount not less than fifty percent (50%) of the individual self‑insurer's total undiscounted outstanding claims liability per the most recent report from a qualified actuary as required by G.S. 97‑180(b), but not less than five hundred thousand dollars ($500,000). An individual self‑insurer licensed pursuant to G.S. 97‑177 may utilize the debt rating of its guarantor for the purpose of establishing the application of this subsection. The Commissioner shall consider and may, in the Commissioner's discretion, increase or reduce the deposit to a greater or lesser percentage of the individual self‑insurer's claims liability based on the financial strength of the individual self‑insurer and other financial information submitted by the individual self‑insurer. All other individual self‑insurers shall deposit with the Commissioner an amount not less than one hundred percent (100%) of the individual self‑insurer's total undiscounted outstanding claims liability per the most recent report from a qualified actuary as required by G.S. 97‑180(b), but not less than five hundred thousand dollars ($500,000), or such greater amount as the Commissioner prescribes based on, but not limited to, the financial condition of the individual self‑insurer and the risk retained by the individual self‑insurer.

(c)        Deposits received, changes to existing deposits, or deposits exchanged after the effective date of this section, shall be comprised of one or more of the following:

(1)        Interest‑bearing bonds of the United States of America.

(2)        Interest‑bearing bonds of the State of North Carolina, or of its cities or counties.

(3)        Certificates of deposit issued by any solvent bank domesticated in the State of North Carolina that have a maturity of one year or greater.

(4)        Surety bonds in a form acceptable to the Commissioner and issued by a corporate surety. A surety bond deposited pursuant to this subsection shall require that the surety reimburse the Commissioner, or his successors, assigns, or transferees, for any costs incurred in the collection of the proceeds of the surety bond, including reasonable attorneys' fees, and any costs incurred in administering the insolvent self‑insurer's workers' compensation claims.

(4a)      Irrevocable letters of credit in a form acceptable to the Commissioner issued by a bank acceptable to the Commissioner. An irrevocable letter of credit deposited pursuant to this subsection shall require that the bank reimburse the Commissioner, or his successors, assigns, or transferees for any costs incurred in the collection of the proceeds of the letter of credit, including reasonable attorneys' fees.

(4b)      The reimbursement of attorneys' fees and collections cost provided for in subdivisions (4) and (4a) of this subsection shall be no greater than fifteen percent (15%) of the penal amount of the bond and shall not come from the proceeds of the bond or the letter of credit but shall be in addition to the proceeds of the bond or the letter of credit.

(5)        Any other investments that are approved by the Commissioner.

(d)        All bonds or securities that are posted as a security deposit shall be valued annually at market value. If the market value is less than the face value, the Commissioner may require the self‑insurer to post additional securities. In making this determination, the Commissioner shall consider the self‑insurer's or guarantor's financial condition, the amount by which market value is less than face value, and the likelihood that the securities will be needed to provide benefits.

(e)        Securities deposited under this section shall be assigned to the Commissioner, the Commissioner's successors, assigns, or trustees, on a form prescribed by the Commissioner in a manner that renders the securities negotiable by the Commissioner. If a self‑insurer or guarantor is deemed by the Commissioner to be in a hazardous financial condition, the Commissioner may sell or collect, or both, such amounts that will yield sufficient funds to meet the self‑insurer's obligations under the Act. In the case of a letter of credit, the Commissioner may draw the full amount of a letter of credit if the letter of credit is not renewed within 90 days prior to its expiration or at any time that the bank issuing the letter of credit is no longer acceptable to the Commissioner. Interest accruing on any negotiable security deposited under this Article shall be collected and transmitted to the self‑insurer if the self‑insurer or guarantor is not in a hazardous financial condition.

(f)         No judgment creditor, other than a claimant entitled to benefits under the Act, may levy upon any deposits made under this section.

(g)        Pursuant to the provisions of this section and with the approval of the Commissioner, deposits held by the Commissioner may be replaced with other acceptable forms of deposit in amount determined by the Commissioner. Any deposit to be replaced with another form of deposit shall not be released until the approved replacement deposit is received by the Commissioner.

(h)        Any self‑insurer that ceases to self‑insure, whether by voluntary termination or by revocation of license, shall continue to secure and be liable for its obligations under the Act and shall continue to report to the Commissioner pursuant to G.S. 97‑180. Upon the request of the Commissioner, a self‑insurer that ceases to self‑insure shall submit filings, as prescribed in G.S. 97‑180, to determine whether the deposit is sufficient to satisfy those workers' compensation obligations incurred during the period that the self‑insurer was licensed as a self‑insurer. The Commissioner may require an increase in the deposit amount or may grant a reduction in the deposit amount to ensure that the deposit is sufficient to cover all existing and future obligations incurred by the self‑insurer while subject to the provisions of the Act.

(i)         An endorsement to a surety bond shall be filed with the Commissioner within 90 days after the effective date of the endorsement.  (1997‑362, s. 4; 2003‑115, ss. 3, 4, 5; 2005‑400, s. 13; 2009‑242, ss. 2, 3, 4.)



§ 97-190. Excess insurance.

§ 97‑190.  Excess insurance.

(a)        Every self‑insurer, as a prerequisite for licensure under this Article, shall maintain specific and aggregate excess loss coverage through an insurance policy. A self‑insurer shall maintain limits and retentions commensurate with its risk. A self‑insurer's retention shall be the lowest retention suitable for the self‑insurer's exposures and level of annual premium. The Commissioner may require different levels, or waive the requirement, of specific and aggregate excess loss coverage consistent with the market availability of excess loss coverage, the self‑insurer's claims experience, and the self‑insurer's or guarantor's financial condition.

(b)        An excess insurance policy required by this section shall be issued by either an insurance company licensed in this State or an eligible surplus lines insurer as defined in G.S. 58‑21‑10 and shall:

(1)        Provide for at least 30 days' written notice of cancellation by registered or certified mail, return receipt requested, to the self‑insurer and to the Commissioner.

(2)        Be renewable automatically at its expiration, except upon 30 days' written notice of nonrenewal by certified mail, return receipt requested, to the self‑insurer and to the Commissioner.

(c)        Every self‑insurer shall provide to the Commissioner evidence of coverage and any amendments within 30 days after their effective dates. Every self‑insurer shall, at the request of the Commissioner, furnish copies of its excess insurance policies and amendments. (1997‑362, s. 4; 2005‑400, s. 14.)



§ 97-195. Revocation, suspension or restriction of license.

§ 97‑195.  Revocation, suspension or restriction of license.

(a)        Repealed by Session Laws 2005‑400, s. 15, effective January 1, 2006.

(a1)      The Commissioner may, upon at least 45 days notice and opportunity for a hearing, revoke, suspend, or restrict the license of a self‑insurer if any of the following apply:

(1)        The self‑insurer fails or refuses to comply with any law, order, or rule applicable to the self‑insurer.

(2)        There is a determination of insolvency by a court of competent jurisdiction.

(3)        The self‑insurer is in a hazardous financial condition.

(4)        The self‑insurer has experienced a material loss or deteriorating operating trends, or has reported a deficit financial position.

(5)        Any affiliate or subsidiary is insolvent, threatened with insolvency, or delinquent in payment of its monetary or any other obligation.

(6)        The self‑insurer has failed to pay premium taxes pursuant to Article 8B of Chapter 105 of the General Statutes.

(7)        Contingent liabilities, pledges, or guaranties that either individually or collectively involve a total amount that in the Commissioner's opinion may affect a self‑insurer's solvency.

(8)        The management of a self‑insurer has failed to respond to the Commissioner's inquiries about the condition of the self‑insurer or has furnished false and misleading information in response to an inquiry by the Commissioner.

(9)        The management of a self‑insurer has filed any false or misleading sworn financial statement, has released a false or misleading financial statement to a lending institution or to the general public, or has made a false or misleading entry or omitted an entry of material amount in the filed financial information.

(10)      The self‑insurer has experienced, or will experience in the foreseeable future, cash flow or liquidity problems.

(11)      The self‑insurer has failed to make proper and timely payment of claims, as required by this Article.

(12)      Failure to pay any North Carolina Self‑Insurance Security Association assessments made pursuant to G.S. 97‑133.

(13)      Failure to participate in the Association Aggregate Security System or, if excluded from participation in the Association Aggregate Security System, failure to provide and maintain the deposit required by G.S. 97‑185.

(b)        Repealed by Session Laws 2005‑400, s. 15, effective January 1, 2006.

(c)        Any self‑insurer subject to license revocation, suspension, or restriction under subsection (a1) of this section may request an administrative hearing before the Commissioner to review that order. If a hearing is requested, a notice of hearing shall be served, and the notice shall state the time and place of hearing and the conduct, condition, or ground on which the Commissioner based the order. Unless mutually agreed upon between the Commissioner and the self‑insurer, the hearing shall occur not less than 10 days nor more than 30 days after notice is served and shall be either in Wake County or in some other place designated by the Commissioner. The Commissioner shall hold all hearings under this section privately unless the self‑insurer requests a public hearing, in which case the hearing shall be public. The request for a hearing shall not stay the effect of the order. (1997‑362, s. 4; 2003‑221, s. 15; 2005‑400, s. 15.)



§ 97-196. Civil penalties or restitution for violations; administrative procedure.

§ 97‑196.  Civil penalties or restitution for violations; administrative procedure.

(a)        Whenever the Commissioner has reason to believe that a self‑insurer has violated any of the provisions of this Article, and the violation subjects the license of the self‑insurer to suspension or revocation, the Commissioner may, after notice and opportunity for a hearing, proceed under the appropriate subsections of this section.

(b)        If the Commissioner finds a violation of this Article, the Commissioner may, in addition to or instead of suspending or revoking the license, order the payment or a monetary penalty as provided in subsection (c) of this section or petition the Superior Court of Wake County for an order directing payment of restitution as provided in subsection (d) of this section, or both. Each day during which a violation occurs constitutes a separate violation.

(c)        If the Commissioner orders the payment of a monetary penalty pursuant to subsection (b) of this section, the penalty shall not be less than one hundred dollars ($100.00) nor more than one thousand dollars ($1,000). In determining the amount of the penalty, the Commissioner shall consider the degree and extent of harm caused by the violation, the amount of money that inured to the benefit of the violator as a result of the violation, whether the violation was committed willfully, and the prior record of the violator in complying or failing to comply with laws, rules, or orders applicable to the violator. The clear proceeds of the penalty shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. Payment of the civil penalty under this section shall be in addition to payment of any other penalty for a violation of the criminal laws of this State.

(d)        Upon petition of the Commissioner, the court may order the self‑insurer who committed a violation specified in subsection (b) of this section to make restitution in an amount that would make whole any person harmed by the violation. The petition may be made at any time, and the petition may be made in any appeal of the Commissioner's order.

(e)        Restitution to any State agency for extraordinary administrative expenses incurred in the investigation and hearing of the violation may also be ordered by the court in such amount that would reimburse the agency for the expenses.

(f)         Nothing in this section prevents the Commissioner from negotiating a mutually acceptable agreement with any self‑insurer as to the status of the self‑insurer's license or as to any civil penalty or restitution.

(g)        Unless otherwise specifically provided for, all administrative proceedings under this Article are governed by Chapter 150B of the General Statutes. Appeals of the Commissioner's orders under this section shall be governed by G.S. 58‑2‑75. (2005‑400, s. 16.)



§ 97-200. Claims administration.

§ 97‑200.  Claims administration.

(a)        A self‑insurer shall not utilize any claims adjuster unless the adjuster is licensed under G.S. 58‑33‑25.

(b)        Every self‑insurer shall comply with the provisions of Article 47 of Chapter 58 of the General Statutes that are related to claims administration. (1997‑362, s. 4.)






Chapter 98 - Burnt and Lost Records.

§ 98-1. Copy of destroyed record as evidence; may be recorded.

Chapter 98.

Burnt and Lost Records.

§ 98‑1.  Copy of destroyed record as evidence; may be recorded.

When the office of any registry is destroyed by fire or other accident, and the records and other papers thereof are burnt or  destroyed, the copies of all such proceedings, instruments and papers as are of record or registry, certified by the proper officer, though  without the seal of office, shall be received in evidence whenever the original or duly certified exemplifications would be. Such copies, when the court is satisfied of their genuineness, may be ordered to be recorded or registered. (1865‑6, c. 41, ss. 1, 2; Code, s. 55; Rev., s. 327; C.S., s. 365.)



§ 98-2. Originals may be again recorded.

§ 98‑2.  Originals may be again recorded.

All original papers, once admitted to record or registry, whereof the record or registry is destroyed, may, on motion, be again recorded or registered, on such proof as the court shall require. (1865‑6, c. 41, s. 3; Code, s. 56; Rev., s. 328; C.S., s. 366.)



§ 98-3. Establishing boundaries and interest, where conveyance and copy lost.

§ 98‑3.  Establishing boundaries and interest, where conveyance and copy lost.

When any conveyance of real estate, or of any right or interest therein, is lost, the registry thereof being also destroyed, any person claiming under the same may cause the boundaries thereof to be established in the manner provided in the Chapter entitled Boundaries, or he may proceed in the following manner to establish both the boundaries and the nature of his estate:

He shall file his petition before the clerk of the superior court,  setting forth the whole substance of the conveyance as truly and specifically as he can, the location and boundaries of his land, whose land it adjoins, the estate claimed therein, and a prayer to have his own boundaries established and the nature of his estate declared.

All persons claiming any estate in the premises, and those whose lands adjoin, shall be notified of the proceedings. Unless they or some of them, by answer on oath, deny the truth of all or some of the  matters alleged, the clerk shall order a surveyor to run and designate the boundaries of the petitioner's land, and return his survey, with a plot thereof, to the court. This, when confirmed, shall, with the declaration of the court as to the nature of the estate of the petitioner, be registered and have, as to the persons notified, the effect of a deed for the same, executed by the person possessed of the same next before the petitioner. But in all cases, however, wherein the process of surveying is disputed, and the surveyor is forbidden to proceed by any person interested, the same proceedings shall be had as under the Chapter entitled Boundaries.

If any of the persons notified deny by answer the truth of the conveyance, the clerk shall transfer the issues of fact to the superior court, to be tried as other issues of fact are required by law to be tried; and on the verdict and the pleadings the judge shall adjudge the rights of the parties, and declare the contents of the deed, if any deed is found by the jury, and allow the registration of such judgment and declaration, which shall have the force and effect of a deed. (1865‑6, c. 41, s. 3; Code, s. 56; Rev., s. 328; C.S., s. 367; 1973, c. 108, s. 44.)



§ 98-4. Copy of lost will may be probated.

§ 98‑4.  Copy of lost will may be probated.

In counties where the original wills on file in the office of the clerk of superior court, and will books containing copies, are lost or destroyed, if the executor or any other person has preserved a copy of a will (the original being so lost or destroyed) with a certificate appended, signed by a clerk of the court in whose office the will was, or is required to be filed, stating that said copy is a correct one, this copy may be admitted to probate, under the same rules and in the same manner as now prescribed by law for proving wills. The proceedings in such cases shall be the same as though such copy was the original offered for the first time for probate, except that the clerk who signed such certificate shall, on oath, acknowledge his signature, or in case it appears that he has died or left the State, then his signature shall be proved by a competent witness; and the witness or witnesses to the original, who may be examined, shall be required to swear that he or they signed in the presence of the testator and by his direction a paper‑writing purporting to be his last will and testament. (1868‑69, c. 160, s. 1; Code, s. 57; Rev., s. 329; C.S., s. 368.)



§ 98-5. Copy of lost will as evidence; letters to issue.

§ 98‑5.  Copy of lost will as evidence; letters to issue.

In any action or proceeding at law, where it becomes necessary to introduce such will to establish title, or for any other purpose, a copy of the will and of the record of the probate, with a certificate signed by the clerk of the superior court for the county where the will may be recorded, stating that said record and copy are full and correct, shall be admitted as competent evidence; and when a copy of a will is admitted to probate, the clerk shall thereupon issue letters testamentary. (1868‑69, c. 160, s. 2; Code, s. 58; Rev., s. 330; C.S., s. 369.)



§ 98-6. Establishing contents of will, where original and copy destroyed.

§ 98‑6.  Establishing contents of will, where original and copy destroyed.

Any person desirous of establishing the contents of a will  destroyed as aforesaid, there being no copy thereof, may file his petition in the office of the clerk of the superior court, setting forth the entire contents thereof, according to the best of his knowledge, information and belief. All persons having an interest under the same shall be made parties, and if the truth of such petition is denied, the issues of fact shall be transferred to the superior court for trial by a jury, whether the will was recorded, and if so recorded, the contents thereof, and the declarations of the judge shall be recorded as the will of the testator. Any devisee or legatee is a competent witness as to the contents of every part of said will, except such as may concern his own interest in the same. (1865‑6, c. 41, s. 4; Code, s. 59; Rev., s. 331; C.S., s. 370; 1973, c. 108, s. 45.)



§ 98-7. Perpetuating destroyed judgments and proceedings.

§ 98‑7.  Perpetuating destroyed judgments and proceedings.

Every person desirous of perpetuating the contents of destroyed judgments, orders or proceedings of court, or any paper admitted to record or registration, or directed to be filed for safekeeping, other than wills or conveyances of real estate, or some right or interest therein, or any deed or other instrument of writing, required to be recorded or registered, but not having been recorded or registered, it being competent to register or record said deed or other instrument at the time of its loss or destruction, may file his petition in the court having jurisdiction of like matters with the original proceeding, setting forth the substance of the whole record, deed, proceeding, or paper, which he desires to perpetuate. If, on the hearing, the court shall declare the existence of such record, deed, or proceeding, or paper at the time of the burning of the office wherein the same was lodged or kept, or other destruction thereof, and that the same was there destroyed, and shall declare the contents thereof, such declaration shall be recorded or registered, or filed, according to the nature of the paper destroyed. (1865‑6, c. 41, s. 5; Code, s. 60; Rev., s. 332; C.S., s. 371.)



§ 98-8. Color of title under destroyed instrument.

§ 98‑8.  Color of title under destroyed instrument.

Every person who has been in the continual, peaceable and quiet possession of land, tenements, or hereditaments, situated in the county, claiming, using and occupying them as his own, for the space of seven years, under known boundaries, the title thereto being out of the State, is deemed to have been lawfully possessed, under color of title, of such estate therein as has been claimed by him during his possession, although he may exhibit no conveyance therefor: Provided, that such possession commenced before the destruction of the registry office, or other destruction as aforesaid, and also that any such person, or any person claiming by, through or under him, makes affidavit and produces such proof as is satisfactory to the court that the possession was rightfully taken; and if taken under a written conveyance, that the registry thereof was destroyed by fire or other means, or was destroyed before registry as aforesaid, and that neither the original nor any copy thereof is in existence: Provided further, that such presumption shall not arise against infants, persons of nonsane memory, and persons residing out of the State, who were such at the time of possession taken, and were not therefore barred, nor were so barred at the time of the burning of the office or other destruction. (1865‑6, c. 41, s. 6; Code, s. 61; Rev., s. 333; C.S., s. 372.)



§ 98-9. Action on destroyed bond.

§ 98‑9.  Action on destroyed bond.

Actions on official or other bonds lodged in any office which are destroyed with the registry thereof may be prosecuted by petition against the principal and sureties thereto, and the proceedings shall be as in the former courts of equity. (1865‑6, c. 41, s. 7; Code, s. 62; Rev., s. 334; C.S., s. 373.)



§ 98-10. Destroyed witness tickets; duplicates may be filed.

§ 98‑10.  Destroyed witness tickets; duplicates may be filed.

The court having jurisdiction of the action may allow other witness tickets to be filed in place of such as may be destroyed, upon the oath of the witness or other satisfactory proof. (1865‑6, c. 41, s. 8; Code, s. 63; Rev., s. 335; C.S., s. 374.)



§ 98-11. Replacing lost official conveyances.

§ 98‑11.  Replacing lost official conveyances.

Where any conveyance executed by any person, sheriff, clerk and master, or commissioner of court has been lost, and registry thereof destroyed as aforesaid, and there is no copy thereof, such persons, whether in or out of office, may execute another of like tenor and date, reciting therein that the same is a duplicate, and such deed shall be evidence of the facts therein recited, in all cases wherein the parties thereto are dead, or are incompetent witnesses to prove the same, to the extent as if it was the original conveyance. (1865‑6, c. 41, s. 9; Code, s. 64; Rev., s. 336; C.S., s. 375.)



§ 98-12. Court records as proof of destroyed instruments set out therein.

§ 98‑12.  Court records as proof of destroyed instruments set out therein.

The records of any court in or out of the State, and all transcripts of such records, and the exhibits filed therewith in any case, are admissible to prove the existence and contents of all deeds, wills, conveyances, depositions and other papers, copies whereof are therein set forth or exhibited, in all cases where the records and registry of such as were or ought to have been recorded and registered, or the originals of such as were not proper to be recorded or registered, have been destroyed as aforesaid, although such transcripts or exhibits have been informally certified; and when offered in evidence have the like effect as though the transcript or record was the record of the court whose records are destroyed, and the deeds, wills and conveyances, depositions and other papers therein copied or therewith exhibited were original. (1865‑6, c. 41, s. 10; Code, s. 65; Rev., s. 337; C.S., s. 376.)



§ 98-13. Copies contained in court records may be recorded.

§ 98‑13.  Copies contained in court records may be recorded.

The copies aforesaid of all such deeds, wills, conveyances and other instruments proper to be recorded or registered, as are mentioned in G.S. 98‑12, may be recorded or registered on application to the clerk of the superior court and due proof that the original thereof was genuine. (1865‑6, c. 41, s. 11; Code, s. 66; Rev., s. 338; C.S., s. 377.)



§ 98-14. Rules for petitions and motions.

§ 98‑14.  Rules for petitions and motions.

The following rules shall be observed in petitions and motions under this Chapter:

(1)        The facts stated in every petition or motion shall be verified  by affidavit of the petitioner that they are true according to the best of his knowledge, information, and belief.

(2)        The instrument or paper sought to be established by any petition shall be fully set forth in its substance, and its precise language shall be stated when the same is remembered.

(3)        All persons interested in the prayers of the petition or decree shall be made parties.

(4)        Petitions to establish a record of any court shall be filed in the superior court of the county where the record is sought to be established. Other petitions may be filed in the office of the clerk.

(5)        The costs shall be paid as the court may decree.

(6)        Appeals shall be allowed as in all other cases, and where the error alleged shall be a finding by the superior court of a matter of fact, the same may be removed on appeal to the appellate division, and the proper judgments directed to be entered below.

(7)        It shall be presumed that any order or record of the court of pleas and quarter sessions, which was made and has been lost or destroyed, was made by a legally constituted court, and the requisite number of justices, without naming said justices. (1865‑6, c. 41, s. 12; 1874‑5, c. 51; c. 254, s. 3; Code, s. 67; 1893, c. 295; Rev., s. 339; C.S., s. 378; 1969, c. 44, s. 64; 1973, c. 108, s. 46.)



§ 98-15. Records allowed under this Chapter to have effect of original records.

§ 98‑15.  Records allowed under this Chapter to have effect of original records.

The records and registries allowed by the court in pursuance of this Chapter shall have the same force and effect as original records and registries. (1865‑6, c. 41, s. 14; Code, s. 68; Rev., s. 340; C.S., s. 379.)



§ 98-16. Destroyed court records proved prima facie by recitals in conveyances executed before their destruction.

§ 98‑16.  Destroyed court records proved prima facie by recitals in conveyances executed before their destruction.

The recitals, reference to, or mention of any decree, order, judgment or other record of any court of record of any county in which the courthouse, or records of said courts, or both, have been destroyed by fire or otherwise, contained, recited or set forth in any deed of conveyance, paper‑writing, or other bona fide written evidence of title, executed prior to the destruction of the courthouse and records of said county, by any executor or administrator with a will annexed, or by any clerk and master, superior court clerk, clerk of the court of pleas and quarter sessions, sheriff, or other officer, or commissioners appointed by either of said courts, and authorized by law to execute said deed or other paper‑writing, are deemed, taken and recognized as true in fact, and are prima facie evidence of the existence, validity and binding force of said decree, order, judgment  or other record so referred to or recited in said deed or paper‑writing, and are to all intents and purposes binding and valid against all persons mentioned or described in said instrument of writing, deed, etc., as purporting to be parties thereto, and against all persons who were parties to said decree, judgment, order or other record so referred to or recited, and against all persons claiming by, through or under them or either of them. (1870‑1, c. 86, s. 1; 1871‑2, c. 64, s. 1; Code, s. 69; Rev., s. 341; C.S., s. 380.)



§ 98-17. Conveyances reciting court records prima facie evidence thereof.

§ 98‑17.  Conveyances reciting court records prima facie evidence thereof.

Such deed of conveyance, or other paper‑writing, executed as aforesaid, and registered according to law, may be read in any suit now pending or which may hereafter be instituted in any court of this State, as prima facie evidence of the existence and validity of the decree, judgment, order, or other record upon which the same purports to be founded, without any other or further restoration or reinstatement of said decree, order, judgment, or record than is contained in this Chapter. (1870‑1, c. 86, s. 2; Code, s. 70; Rev., s. 342; C.S., s. 381.)



§ 98-18. Court records and conveyances to which Chapter extends.

§ 98‑18.  Court records and conveyances to which Chapter extends.

This Chapter shall extend to records of any court which have been or may be destroyed by fire or otherwise, and to any deed of conveyance, paper‑writing, or other bona fide evidence of title executed before the destruction of said records. (1871‑2, c. 64, s. 2; 1874‑5, c. 254, s. 2; Code, s. 71; Rev., s. 343; C.S., s. 382.)



§§ 98-19 through 98-20. Repealed by Session Laws 1971, c. 780, s. 37.

§§ 98‑19 through 98‑20.  Repealed by Session Laws 1971, c. 780, s. 37.






Chapter 99 - Libel and Slander.

§ 99-1. Libel against newspaper; defamation by or through radio or television station; notice before action.

Chapter 99.

Libel and Slander.

§ 99‑1.  Libel against newspaper; defamation by or through radio or television station; notice before action.

(a)        Before any action, either civil or criminal, is brought for the publication, in a newspaper or periodical, of a libel, the plaintiff or prosecutor shall at least five days before instituting such action serve notice in writing on the defendant, specifying the article and the statements therein which he alleges to be false and defamatory.

(b)        Before any action, either civil or criminal, is brought for the publishing, speaking, uttering, or conveying by words, acts or in any  other manner of a libel or slander by or through any radio or television station, the plaintiff or prosecutor shall at least five days before instituting such action serve notice in writing on the defendant, specifying the time of and the words or acts which he or they allege to be false and defamatory. (1901, c. 557; Rev., s. 2012; C.S., s. 2429; 1943, c. 238, s. 1.)



§ 99-2. Effect of publication or broadcast in good faith and retraction.

§ 99‑2.  Effect of publication or broadcast in good faith and retraction.

(a)        If it appears upon the trial that said article was published in good faith, that its falsity was due to an honest mistake of the facts, and that there were reasonable grounds for believing that the statements in said article were true, and that within 10 days after the service of said notice a full and fair correction, apology and retraction was published in the same editions or corresponding issues of the newspaper or periodical in which said article appeared, and in as conspicuous place and type as was said original article, then the plaintiff in such case, if a civil action, shall recover only actual damages, and if, in a criminal proceeding, a verdict of "guilty" is rendered on such a state of facts, the defendant shall be fined a penny and the costs, and no more.

(b)        If it appears upon the trial that such words or acts were conveyed and broadcast in good faith, that their falsity was due to an honest mistake of the facts, or without prior knowledge or approval of such station, and if with prior knowledge or approval that there were reasonable grounds for believing that the words or acts were true, and that within 10 days after the service of said notice a full and fair correction, apology and retraction was conveyed or broadcast by or over such radio or television station at approximately the same time of day and by the same sending power so as to be as visible and audible as the original acts or words complained of, then the plaintiff in such case, if a civil action, shall recover only actual damages, and if, in a criminal proceeding, a verdict of "guilty" is rendered on such state of facts, the defendant shall be fined a penny and costs, and no more. (1901, c. 557; Rev., s. 2013; C.S., s. 2430; 1943, c. 238, s. 2.)



§ 99-3. Anonymous communications.

§ 99‑3.  Anonymous communications.

The two preceding sections [G.S. 99‑1 and 99‑2] shall not apply to anonymous communications and publications. (1901, c. 557, s. 3; Rev., s. 2014; C.S., s. 2431.)



§ 99-4. Repealed by Session Laws 1975, c. 402.

§ 99‑4.  Repealed by Session Laws 1975, c. 402.



§ 99-5. Negligence in permitting defamatory statements by others essential to liability of operator, etc., of broadcasting station.

§ 99‑5.  Negligence in permitting defamatory statements by others essential to liability of operator, etc., of broadcasting station.

The owner, licensee or operator of a visual or sound radio  broadcasting station or network of stations, and the agents or employees of any such owner, licensee or operator, shall not be liable for any damage for any defamatory statement published or uttered in or as a part of a visual or sound radio broadcast, by one other than such owner, licensee or operator, or agent or employee thereof, unless such owner, licensee or operator shall be guilty of negligence in permitting any such defamatory statement. (1949, c. 262.)






Chapter 99A - Civil Remedies for Criminal Actions.

§ 99A-1. Recovery of damages for interference with property rights.

Chapter 99A.

Civil Remedies for Criminal Actions.

§ 99A‑1.  Recovery of damages for interference with property rights.

Notwithstanding any other provisions of the General Statutes of North Carolina, when personal property is wrongfully taken and carried away from the owner or person in lawful possession of such property without his consent and with the intent to permanently deprive him of the use, possession and enjoyment of said property, a right of action arises for recovery of actual and punitive damages from any person who has or has had, possession of said property knowing the property to be stolen.

An agent having possession, actual or constructive, of property lawfully owned by his principal, shall have a right of action in behalf of his principal for any unlawful interference with that possession by a third person.

In cases of bailments where the possession is in the bailee, a trespass committed during the existence of the bailment shall give a right of action to the bailee for the interference with his special property and a concurrent right of action to the bailor for the interference with his general property.

Any abuse of, or damage done to, the personal property of another or one who is in possession thereof, unlawfully, is a trespass for which damages may be recovered. (1973, c. 809.)






Chapter 99B - Products Liability.

§ 99B-1. Definitions.

Chapter 99B.

Products Liability.

§ 99B‑1.  Definitions.

When used in this Chapter, unless the context otherwise requires:

(1)        "Claimant" means a person or other entity asserting a claim and, if said claim is asserted on behalf of an estate, an incompetent or a minor, "claimant" includes plaintiff's decedent, guardian, or guardian ad litem.

(2)        "Manufacturer" means a person or entity who designs, assembles, fabricates, produces, constructs or otherwise prepares a product or component part of a product prior to its sale to a user or consumer, including a seller owned in whole or significant part by the manufacturer or a seller owning the manufacturer in whole or significant part.

(3)        "Product liability action" includes any action brought for or on account of personal injury, death or property damage caused by or resulting from the manufacture, construction, design, formulation, development of standards, preparation, processing, assembly, testing, listing, certifying, warning, instructing, marketing, selling, advertising, packaging, or labeling of any product.

(4)        "Seller" includes a retailer, wholesaler, or distributor, and means any individual or entity engaged in the business of selling a product, whether such sale is for resale or for use or consumption. "Seller" also includes a lessor or bailor engaged in the business of leasing or bailment of a product. (1979, c. 654, s. 1; 1995, c. 522, s. 1.)



§ 99B-1.1. Strict liability.

§ 99B‑1.1.  Strict liability.

There shall be no strict liability in tort in product liability actions. (1995, c. 522, s. 1.)



§ 99B-1.2. Breach of warranty.

§ 99B‑1.2.  Breach of warranty.

Nothing in this act shall preclude a product liability action that otherwise exists against a manufacturer or seller for breach of warranty. The defenses provided for in this Chapter shall apply to claims for breach of warranty unless expressly excluded under this Chapter. (1995, c. 522, s. 1.)



§ 99B-2. Seller's opportunity to inspect; privity requirements for warranty claims.

§ 99B‑2.  Seller's opportunity to inspect; privity requirements for warranty claims.

(a)        No product liability action, except an action for breach of express warranty, shall be commenced or maintained against any seller when the product was acquired and sold by the seller in a sealed container or when the product was acquired and sold by the seller under circumstances in which the seller was afforded no reasonable opportunity to inspect the product in such a manner that would have or should have, in the exercise of reasonable care, revealed the existence of the condition complained of, unless the seller damaged or mishandled the product while in his possession; provided, that the provisions of this section shall not apply if the manufacturer of the product is not subject to the jurisdiction of the courts of this State or if such manufacturer has been judicially declared insolvent.

(b)        A claimant who is a buyer, as defined in the Uniform Commercial Code, of the product involved, or who is a member or a guest of a member of the family of the buyer, a guest of the buyer, or an employee of the buyer may bring a product liability action directly against the manufacturer of the product involved for breach of implied warranty; and the lack of privity of contract shall not be grounds for the dismissal of such action. (1979, c. 654, s. 1; 1989, c. 420; 1995, c. 522, s. 1.)



§ 99B-3. Alteration or modification of product.

§ 99B‑3.  Alteration or modification of product.

(a)        No manufacturer or seller of a product shall be held liable in any product liability action where a proximate cause of the personal injury, death, or damage to property was either an alteration or modification of the product by a party other than the manufacturer or seller, which alteration or modification occurred after the product left the control of such manufacturer or such seller unless:

(1)        The alteration or modification was in accordance with the instructions or specifications of such manufacturer or such seller; or

(2)        The alteration or modification was made with the express consent of such manufacturer or such seller.

(b)        For the purposes of this section, alteration or modification includes changes in the design, formula, function, or use of the product from that originally designed, tested, or intended by the manufacturer.  It includes failure to observe routine care and maintenance, but does not include ordinary wear and tear. (1979, c. 654, s. 1; 1995, c. 522, s. 1.)



§ 99B-4. Knowledge or reasonable care.

§ 99B‑4.  Knowledge or reasonable care.

No manufacturer or seller shall be held liable in any product liability action if:

(1)        The use of the product giving rise to the product liability action was contrary to any express and adequate instructions or warnings delivered with, appearing on, or attached to the product or on its original container or wrapping, if the user knew or with the exercise of reasonable and diligent care should have known of such instructions or warnings; or

(2)        The user knew of or discovered a defect or dangerous condition of the product that was inconsistent with the safe use of the product, and then unreasonably and voluntarily exposed himself or herself to the danger, and was injured by or caused injury with that product; or

(3)        The claimant failed to exercise reasonable care under the circumstances in the use of the product, and such failure was a proximate cause of the occurrence that caused the injury or damage complained of. (1979, c. 654, s. 1; 1995, c. 522, s. 1.)



§ 99B-5. Claims based on inadequate warning or instruction.

§ 99B‑5.  Claims based on inadequate warning or instruction.

(a)        No manufacturer or seller of a product shall be held liable in any product liability action for a claim based upon inadequate warning or instruction unless the claimant proves that the manufacturer or seller acted unreasonably in failing to provide such warning or instruction, that the failure to provide adequate warning or instruction was a proximate cause of the harm for which damages are sought, and also proves one of the following:

(1)        At the time the product left the control of the manufacturer or seller, the product, without an adequate warning or instruction, created an unreasonably dangerous condition that the manufacturer or seller knew, or in the exercise of ordinary care should have known, posed a substantial risk of harm to a reasonably foreseeable claimant.

(2)        After the product left the control of the manufacturer or seller, the manufacturer or seller became aware of or in the exercise of ordinary care should have known that the product posed a substantial risk of harm to a reasonably foreseeable user or consumer and failed to take reasonable steps to give adequate warning or instruction or to take other reasonable action under the circumstances.

(b)        Notwithstanding subsection (a) of this section, no manufacturer or seller of a product shall be held liable in any product liability action for failing to warn about an open and obvious risk or a risk that is a matter of common knowledge.

(c)        Notwithstanding subsection (a) of this section, no manufacturer or seller of a prescription drug shall be liable in a products liability action for failing to provide a warning or instruction directly to a consumer if an adequate warning or instruction has been provided to the physician or other legally authorized person who prescribes or dispenses that prescription drug for the claimant unless the United States Food and Drug Administration requires such direct consumer warning or instruction to accompany the product. (1995, c. 522, s. 1.)



§ 99B-6. Claims based on inadequate design or formulation.

§ 99B‑6.  Claims based on inadequate design or formulation.

(a)        No manufacturer of a product shall be held liable in any product liability action for the inadequate design or formulation of the product unless the claimant proves that at the time of its manufacture the manufacturer acted unreasonably in designing or formulating the product, that this conduct was a proximate cause of the harm for which damages are sought, and also proves one of the following:

(1)        At the time the product left the control of the manufacturer, the manufacturer unreasonably failed to adopt a safer, practical, feasible, and otherwise reasonable alternative design or formulation that could then have been reasonably adopted and that would have prevented or substantially reduced the risk of harm without substantially impairing the usefulness, practicality, or desirability of the product.

(2)        At the time the product left the control of the manufacturer, the design or formulation of the product was so unreasonable that a reasonable person, aware of the relevant facts, would not use or consume a product of this design.

(b)        In determining whether the manufacturer acted unreasonably under subsection (a) of this section, the factors to be considered shall include, but are not limited to, the following:

(1)        The nature and magnitude of the risks of harm associated with the design or formulation in light of the intended and reasonably foreseeable uses, modifications, or alterations of the product.

(2)        The likely awareness of product users, whether based on warnings, general knowledge, or otherwise, of those risks of harm.

(3)        The extent to which the design or formulation conformed to any applicable government standard that was in effect when the product left the control of its manufacturer.

(4)        The extent to which the labeling for a prescription or nonprescription drug approved by the United States Food and Drug Administration conformed to any applicable government or private standard that was in effect when the product left the control of its manufacturer.

(5)        The utility of the product, including the performance, safety, and other advantages associated with that design or formulation.

(6)        The technical, economic, and practical feasibility of using an alternative design or formulation at the time of manufacture.

(7)        The nature and magnitude of any foreseeable risks associated with the alternative design or formulation.

(c)        No manufacturer of a product shall be held liable in any product liability action for a claim under this section to the extent that it is based upon an inherent characteristic of the product that cannot be eliminated without substantially compromising the product's usefulness or desirability and that is recognized by the ordinary person with the ordinary knowledge common to the community.

(d)        No manufacturer of a prescription drug shall be liable in a product liability action on account of some aspect of the prescription drug that is unavoidably unsafe, if an adequate warning and instruction has been provided pursuant to G.S. 99B‑5(c).  As used in this subsection, "unavoidably unsafe" means that, in the state of technical, scientific, and medical knowledge generally prevailing at the time the product left the control of its manufacturer, an aspect of that product that caused the claimant's harm was not reasonably capable of being made safe.

(e)        Nothing in this section precludes an action against a manufacturer in accordance with the provisions of G.S. 99B‑5. (1995, c. 522, s. 1.)



§§ 99B-7 through 99B-9. Reserved for future codification purposes.

§§ 99B‑7 through 99B‑9.  Reserved for future codification purposes.



§ 99B-10. Immunity for donated food.

§ 99B‑10.  Immunity for donated food.

(a)        Notwithstanding the provisions of Article 12 of Chapter 106 of the General Statutes, or any other provision of law, any person, including but not limited to a seller, farmer, processor, distributor, wholesaler, or retailer of food, who donates an item of food for use or distribution by a nonprofit organization or nonprofit corporation shall not be liable for civil damages or criminal penalties resulting from the nature, age, condition, or packaging of the donated food, unless an injury is caused by the gross negligence, recklessness, or intentional misconduct of the donor.

(b)        Notwithstanding any other provision of law, any nonprofit organization or nonprofit corporation that uses or distributes food that has been donated to it for such use or distribution shall not be liable for civil damages or criminal penalties resulting from the nature, age, condition, or packaging of the donated food, unless an injury is caused by the gross negligence, recklessness, or intentional misconduct of the organization or corporation. (1979, 2nd Sess., c. 1188, s. 1; 1989, c. 365; 1991 (Reg. Sess., 1992), c. 935, s. 2; 1995, c. 522, s. 1.)



§ 99B-11. Claims based on defective design of firearms.

§ 99B‑11.  Claims based on defective design of firearms.

(a)        In a products liability action involving firearms or ammunition, whether a firearm or ammunition shell is defective in design shall not be based on a comparison or weighing of the benefits of the product against the risk of injury, damage, or death posed by its potential to cause that injury, damage, or death when discharged.

(b)        In a products liability action brought against a firearm or ammunition manufacturer, importer, distributor, or retailer that alleges a design defect, the burden is on the plaintiff to prove, in addition to any other elements required to be proved:

(1)        That the actual design of the firearm or ammunition was defective, causing it not to function in a manner reasonably expected by an ordinary consumer of firearms or ammunition; and

(2)        That any defective design was the proximate cause of the injury, damage, or death. (1987 (Reg. Sess., 1988), c. 1059, s. 1; 1995, c. 522, s. 1.)






Chapter 99C - Actions Relating to Winter Sports Safety and Accidents.

§ 99C-1. Definitions.

Chapter 99C.

Actions Relating to Winter Sports Safety and Accidents.

§ 99C‑1.  Definitions.

When used in this Chapter, unless the context otherwise requires:

(1)        Competitor.  A skier actually engaged in competition or in practice therefor with the permission of the ski area operator on any slope or trail or portion thereof designated by the ski area operator for the purpose of competition.

(1a)      Freestyle terrain.  Constructed and natural features in ski areas intended for winter sports including, but not limited to, terrain parks and terrain park features such as jumps, rails, fun boxes, half‑pipes, quarter‑pipes, and freestyle‑bump terrain.

(2)        Passenger.  Any person who is being transported or is awaiting transportation, or being conveyed on a passenger tramway or is moving from the disembarkation point of a passenger tramway or is in the act of embarking upon or disembarking from a passenger tramway.

(3)        Passenger tramway.  Any device used to transport passengers uphill on skis or other winter sports devices, or in cars on tracks, or suspended in the air, by the use of steel cables, chains, belts or ropes. Such definition shall include such devices as a chair lift, J Bar, or platter pull, rope tow, and wire tow.

(4)        Ski area.  All winter sports slopes, alpine and Nordic ski trails, freestyle terrain and passenger tramways, that are administered or operated as a ski area enterprise within this State.

(5)        Ski area operator.  A person, corporation, or organization that is responsible for the safe operation and maintenance of the ski area.

(6)        Skier.  Any person who is wearing skis or other winter sports devices or any person who for the purpose of skiing or other winter sports is on a designated and clearly marked winter sports slope,  alpine or Nordic ski trail or freestyle terrain that is located at a ski area, or any person who is a passenger or spectator at a ski area.

(7)        Winter sports.  Any use of skis, snowboards, snowshoes, or any other device for skiing, sliding, jumping, or traveling on snow or ice.  (1981, c. 939, s. 1; 2009‑353, s. 1.)



§ 99C-2. Duties of ski area operators and skiers.

§ 99C‑2.  Duties of ski area operators and skiers.

(a)        A ski area operator shall be responsible for the maintenance and safe operation of any passenger tramway in his ski area and insure that such is in conformity with the rules and regulations prescribed and adopted by the North Carolina Department of Labor pursuant to G.S. 95‑120(1) as such appear in the North Carolina Administrative Procedures Act. The North Carolina Department of Labor shall conduct certifications and inspections of passenger tramways.

A ski area operator's responsibility regarding passenger tramways shall include, but is not limited to, insuring operating personnel are adequately trained and are adequate in number; meeting all standards set forth for terminals, stations, line structures, and line equipment; meeting all rules and regulations regarding the safe operation and maintenance of all passenger lifts and tramways, including all necessary inspections and record keeping.

(b)        A skier shall have the following responsibilities:

(1)        To know the range of the skier's abilities to negotiate any ski slope or trail and to ski within the limits of such ability;

(2)        To maintain control of the skier's speed and course at all times when skiing and to maintain a proper lookout so as to be able to avoid other skiers and obvious hazards and inherent risks, including variations in terrain, snow, or ice conditions, bare spots and rocks, trees and other forms of forest growth or forest debris;

(3)        To stay clear of snow grooming equipment, all vehicles, pole lines, lift towers, signs, snowmaking equipment, and any other equipment on the ski slopes and trails;

(4)        To heed all posted information and other warnings and to refrain from acting in a manner which may cause or contribute to the injury of the skier or others;

(5)        To wear retention straps, ski brakes, or other devices to prevent runaway skis or snowboards;

(6)        Before beginning to ski from a stationary position or before entering a ski slope or trail from the side, to avoid moving skiers already on the ski slope or trail;

(7)        To not move uphill on any passenger tramway or use any ski slope or trail while such person's ability to do so is impaired by the consumption of alcohol or by the use of any narcotic or other drug or while such person is under the influence of alcohol or any narcotic or any drug;

(8)        If involved in a collision with another skier or person, to not leave the vicinity of the collision before giving his name and current address to an employee of the ski area operator, a member of the ski patrol, or the other skier or person with whom the skier collided, except in those cases when medical treatment is required; in which case, said information shall be provided as soon as practical after the medical treatment has been obtained. If the other person involved in the collision is unknown, the skier shall leave the personal identification required by this subsection with the ski area operator;

(9)        Not to embark upon or disembark from a passenger tramway except at an area that is designated for such purpose;

(10)      Not to throw or expel any object from a passenger tramway;

(11)      Not to perform any action that interferes with the operation or running of a passenger tramway;

(12)      Not to use such tramway unless the skier has the ability to use it with reasonable safety;

(13)      Not to engage willfully or negligently in any type conduct that contributes to or causes injury to another person or his properties;

(14)      Not to embark upon a passenger tramway without the authority of the ski area operator;

(15)      If using freestyle terrain, to know the range of the skier's abilities to negotiate the terrain and to avoid conditions and obstacles beyond the limits of such ability that a visible inspection should have revealed.

(c)        A ski area operator shall have the following responsibilities:

(1)        To mark all trails and maintenance vehicles and to furnish such vehicles with flashing or rotating lights that shall be in operation whenever the vehicles are working or moving in the ski area;

(2)        To mark with a visible sign or other warning implement the location of any hydrant or similar equipment that is used in snowmaking operations and located anywhere in the ski area;

(3)        To indicate the relative degree of difficulty of a slope or trail by appropriate signs. Such signs are to be prominently displayed at the base of a slope where skiers embark on a passenger tramway serving the slope or trail, or at the top of a slope or trail. The signs must be of the type that have been approved by the National Ski Areas Association and are in current use by the industry;

(4)        To post at or near the top of or entrance to, any designated slope or trail, signs giving reasonable notice of unusual conditions on the slope or trail;

(5)        To provide adequate ski patrols;

(6)        To mark clearly any hidden rock, hidden stump, or any other hidden hazard known by the ski area operator to exist;

(6a)      To inspect the winter sports slopes, alpine and Nordic ski trails, and freestyle terrains that are open to the public at least twice daily and maintain a log recording: (i) the time of the inspection and the name of the inspector(s); and (ii) the general surface conditions, based on industry standards, for the entire ski area at the time of the inspections;

(6b)      To post, in a conspicuous manner, the general surface conditions for the entire ski area twice daily; and

(7)        Not to engage willfully or negligently in any type conduct that contributes to or causes injury to another person or his properties.  (1981, c. 939, s. 1; 2009‑353, s. 1.)



§ 99C-3. Violation constitutes negligence.

§ 99C‑3.  Violation constitutes negligence.

A violation of any responsibility placed on the skier, passenger or ski area operator as set forth in G.S. 99C‑2, to the extent such violation proximately causes injury to any person or damage to any property, shall constitute negligence on the part of the person violating the provisions of that section. (1981, c. 939, s. 1.)



§ 99C-4. Competition.

§ 99C‑4.  Competition.

The ski area operator shall, prior to the beginning of a competition, allow each competitor a reasonable visual inspection of the course or area where the competition is to be held. The competitor shall be held to assume risk of all course conditions including, but not limited to, weather and snow conditions, course construction or layout, and obstacles which a visual inspection should have revealed. No liability shall attach to a ski area operator for injury or death of any competitor proximately caused by such assumed risk. (1981, c. 939, s. 1.)



§ 99C-5. Operation of passenger tramway.

§ 99C‑5.  Operation of passenger tramway.

The operation of a passenger tramway shall not constitute the operation of a common carrier. (1981, c. 939, s. 1.)






Chapter 99D - Civil Rights.

§ 99D-1. Interference with Civil Rights.

Chapter 99D.

Civil Rights.

§ 99D‑1.  Interference with Civil Rights.

(a)        It is a violation of this Chapter if:

(1)        Two or more persons, motivated by race, religion, ethnicity, or gender, but whether or not acting under color of law, conspire to interfere with the exercise or enjoyment by any other person or persons of a right secured by the Constitutions of the United States or North Carolina, or of a right secured by a law of the United States or North Carolina that enforces, interprets, or impacts on a constitutional right; and

(2)        One or more persons engaged in such a conspiracy use force, repeated harassment, violence, physical harm to persons or property, or direct or indirect threats of physical harm to persons or property to commit an act in furtherance of the object of the conspiracy; and

(3)        The commission of an act described in subdivision (2) interferes, or is an attempt to interfere, with the exercise or enjoyment of a right, described in subdivision (1), of another person.

(b)        Any person whose exercise or enjoyment of a right described in subdivision (a)(1) has been interfered with, or against whom an attempt has been made to interfere with the exercise or enjoyment of such a right, by a violation of this Chapter may bring a civil action.  The court may restrain and enjoin such future acts, and may award compensatory and punitive damages to the plaintiff.  The court may award court costs and attorneys' fees to the prevailing party.  However, a prevailing defendant may be awarded reasonable attorneys' fees only upon a showing that the case is frivolous, unreasonable, or without foundation.

(b1)      The North Carolina Human Relations Commission may bring a civil action on behalf, and with the consent, of any person subjected to a violation of this Chapter.  In any such action, the court may restrain and enjoin such future acts, and may award compensatory damages and punitive damages to the person on whose behalf the action was brought.  Court costs may be awarded to the Commission or the defendant, whichever prevails.  Notwithstanding the provisions of G.S. 114‑2, the Commission shall be represented by the Commission's staff attorney.

(c)        No civil action may be brought or maintained, and no liability may be imposed, under this Chapter against a governmental unit, a government official with respect to actions taken within the scope of his official governmental duties, or an employer or his agent with respect to actions taken concerning his employees within the scope of the employment relationship. (1987, c. 718; 1991, c. 433, ss. 1, 2.)






Chapter 99E - Special Liability Provisions.

§ 99E-1. Definitions.

Chapter 99E.

Special Liability Provisions.

Article 1.

Equine Activity Liability.

§ 99E‑1.  Definitions.

As used in this Article, the term:

(1)        "Engage in an equine activity" means participate in an equine activity, assist a participant in an equine activity, or assist an equine activity sponsor or equine professional. The term "engage in an equine activity" does not include being a spectator at an equine activity, except in cases in which the spectator places himself in an unauthorized area and in immediate proximity to the equine activity.

(2)        "Equine" means a horse, pony, mule, donkey, or hinny.

(3)        "Equine activity" means any activity involving an equine.

(4)        "Equine activity sponsor" means an individual, group, club, partnership, or corporation, whether the sponsor is operating for profit or nonprofit, which sponsors, organizes, or provides the facilities for an equine activity. The term includes operators and promoters of equine facilities.

(5)        "Equine professional" means a person engaged for compensation in any one or more of the following:

a.         Instructing a participant.

b.         Renting an equine to a participant for the purpose of riding, driving, or being a passenger upon the equine.

c.         Renting equipment or tack to a participant.

d.         Examining or administering medical treatment to an equine.

e.         Hooftrimming or placing or replacing horseshoes on an equine.

(6)        "Inherent risks of equine activities" means those dangers or conditions that are an integral part of engaging in an equine activity, including any of the following:

a.         The possibility of an equine behaving in ways that may result in injury, harm, or death to persons on or around them.

b.         The unpredictability of an equine's reaction to such things as sounds, sudden movement, unfamiliar objects, persons, or other animals.

Inherent risks of equine activities does not include a collision or accident involving a motor vehicle.

(7)        "Participant" means any person, whether amateur or professional, who engages in an equine activity, whether or not a fee is paid to participate in the equine activity. (1997‑376, s. 1.)



§ 99E-2. Liability.

§ 99E‑2.  Liability.

(a)        Except as provided in subsection (b) of this section, an equine activity sponsor, an equine professional, or any other person engaged in an equine activity, including a corporation or partnership, shall not be liable for an injury to or the death of a participant resulting from the inherent risks of equine activities and, except as provided in subsection (b) of this section, no participant or participant's representative shall maintain an action against or recover from an equine activity sponsor, an equine professional, or any other person engaged in an equine activity for injury, loss, damage, or death of the participant resulting exclusively from any of the inherent risks of equine activities.

(b)        Nothing in subsection (a) of this section shall prevent or limit the liability of an equine activity sponsor, an equine professional, or any other person engaged in an equine activity if the equine activity sponsor, equine professional, or person engaged in an equine activity does any one or more of the following:

(1)        Provides the equipment or tack, and knew or should have known that the equipment or tack was faulty, and such faulty equipment or tack proximately caused the injury, damage, or death.

(2)        Provides the equine and failed to make reasonable and prudent efforts to determine the ability of the participant to engage safely in the equine activity or to safely manage the particular equine.

(3)        Commits an act or omission that constitutes willful or wanton disregard for the safety of the participant, and that act or omission proximately caused the injury, damage, or death.

(4)        Commits any other act of negligence or omission that proximately caused the injury, damage, or death.

(c)        Nothing in subsection (a) of this section shall prevent or limit the liability of an equine activity sponsor, an equine professional, or any other person engaged in an equine activity under liability provisions as set forth in the products liability laws. (1997‑376, s. 1.)



§ 99E-3. Warning required.

§ 99E‑3.  Warning required.

(a)        Every equine professional and every equine activity sponsor shall post and maintain signs which contain the warning notice specified in subsection (b) of this section. The signs required by this section shall be placed in a clearly visible location on or near stables, corrals, or arenas where the equine professional or the equine activity sponsor conducts equine activities. The warning notice specified in subsection (b) of this section shall be designed by the Department of Agriculture and Consumer Services and shall consist of a sign in black letters, with each letter to be a minimum of one inch in height. Every written contract entered into by an equine professional or by an equine activity sponsor for the providing of professional services, instruction, or the rental of equipment or tack or an equine to a participant, whether or not the contract involves equine activities on or off the location or site of the equine professional's or the equine activity sponsor's business, shall contain in clearly readable print the warning notice specified in subsection (b) of this section.

(b)        The signs and contracts described in subsection (a) of this section shall contain the following warning notice:

"WARNING

Under North Carolina law, an equine activity sponsor or equine professional is not liable for an injury to or the death of a participant in equine activities resulting exclusively from the inherent risks of equine activities. Chapter 99E of the North Carolina General Statutes."

(c)        Failure to comply with the requirements concerning warning signs and notices provided in this Article shall prevent an equine activity sponsor or equine professional from invoking the privileges of immunity provided by this Article. (1997‑376, s. 1.)



§§ 99E-4 through 99E-9. Reserved for future codification purposes.

§§ 99E‑4 through 99E‑9.  Reserved for future codification purposes.



§ 99E-10. Definitions.

Article 2.

Roller Skating Rink Safety and Liability.

§ 99E‑10.  Definitions.

As used in this Article:

(1)        "Operator" means a person or entity who owns, manages, controls, or directs, or who has operational responsibility for a roller skating rink.

(2)        "Roller skater" means an individual wearing roller skates while in a roller skating rink for the purpose of recreational or competitive roller skating. "Roller skater" includes any individual in the roller skating rink who is an invitee, whether or not this individual pays consideration.

(3)        "Roller skating rink" means a building, facility, or premises that provide an area specifically designed to be used by the public for recreational or competitive roller skating.

(4)        "Spectator" means an individual who is present in a roller skating rink only for the purpose of observing recreational or competitive roller skating. (1997‑376, s. 2.)



§ 99E-11. Duties of an operator.

§ 99E‑11.  Duties of an operator.

The operator, to the extent practicable, shall:

(1)        Post the duties of roller skaters and spectators and the duties, obligations, and liabilities of the operator as prescribed in this Article in conspicuous places in at least three locations in the roller skating rink.

(2)        Maintain the stability and legibility of all signs, symbols, and posted notices required under subdivision (1) of this section.

(3)        Comply with all roller skating rink safety standards published by the Roller Skating Rink Operators Association, including, but not limited to, the proper maintenance of roller skating equipment and roller skating surfaces.

(4)        When the rink is open for sessions, have at least one floor guard on duty for approximately every 200 skaters.

(5)        Maintain the skating surface in reasonably safe condition and clean and inspect the skating surface before each session.

(6)        Maintain in good condition the railings, kickboards, and walls surrounding the skating surface.

(7)        In rinks with step‑up or step‑down skating surfaces, ensure that the covering on the riser is securely fastened.

(8)        Install fire extinguishers and inspect fire extinguishers at recommended intervals.

(9)        Provide reasonable security in parking areas during operational hours.

(10)      Inspect emergency lighting units periodically to ensure the lights are in proper order.

(11)      Keep exit lights and lights in service areas on when skating surface lights are turned off during special numbers.

(12)      Check rental skates on a regular basis to ensure the skates are in good mechanical condition.

(13)      Prohibit the sale or use of alcoholic beverages on the premises.

(14)      Comply with all applicable State and local safety codes.

(15)      Not engage willfully or negligently in any conduct that may proximately cause injury, damage, or death to a roller skater or spectator. (1997‑376, s. 2.)



§ 99E-12. Duties of a roller skater.

§ 99E‑12.  Duties of a roller skater.

Each roller skater shall, to the extent commensurate with the person's age:

(1)        Maintain reasonable control of his or her speed and course at all times.

(2)        Heed all posted signs and warnings.

(3)        Maintain a proper lookout to avoid other roller skaters and objects.

(4)        Accept the responsibility for knowing the range of his or her ability to negotiate the intended direction of travel while on roller skates and to skate within the limits of that ability.

(5)        Refrain from acting in a manner that may cause or contribute to the injury of himself, herself, or any other person. (1997‑376, s. 2.)



§ 99E-13. Assumption of risk.

§ 99E‑13.  Assumption of risk.

Roller skaters and spectators are deemed to have knowledge of and to assume the inherent risks of roller skating, insofar as those risks are obvious and necessary. The obvious and necessary inherent risks include, but are not limited to, injury, damage, or death that:

(1)        Results from incidental contact with other roller skaters or spectators,

(2)        Results from falls caused by loss of balance, or

(3)        Involves objects or artificial structures properly within the intended path of travel of the roller skater,

and that is not otherwise attributable to a rink operator's breach of the operator's duties as set forth in G.S. 99E‑11. (1997‑376, s. 2.)



§ 99E-14. Defense to suit.

§ 99E‑14.  Defense to suit.

Assumption of risk pursuant to G.S. 99E‑13 is a complete defense to a suit against an operator by a roller skater or a spectator for injuries resulting from any obvious and necessary inherent risks, unless the operator has violated the operator's duties under G.S. 99E‑11. (1997‑376, s. 2.)



§§ 99E-15 through 99E-20. Reserved for future codification purposes.

§§ 99E‑15 through 99E‑20.  Reserved for future codification purposes.



§ 99E-21. Purpose.

Article 3.

Hazardous Recreation Parks Safety and Liability.

§ 99E‑21.  Purpose.

The purpose of this Article is to encourage governmental owners or lessees of property to make land available to a governmental entity for skateboarding, inline skating, or freestyle bicycling. It is recognized that governmental owners or lessees of property have failed to make property available for such activities because of the exposure to liability from lawsuits and the prohibitive cost of insurance, if insurance can be obtained for such activities. It is also recognized that risks and dangers are inherent in these activities, which risks and dangers should be assumed by those participating in the activities. (2003-334, s. 1.)



§ 99E-22. Definitions.

§ 99E‑22.  Definitions.

The following definitions apply in this Article:

(1)        Governmental entity. 

a.         The State, any county or municipality, or any department, agency, or other instrumentality thereof.

b.         Any school board, special district, authority, or other entity exercising governmental authority.

(2)        Hazardous recreational activity.  Skateboarding, inline skating, or freestyle bicycling.

(3)        Inherent risk.  Those dangers or conditions that are characteristic of, intrinsic to, or an integral part of skateboarding, inline skating, and freestyle bicycling. (2003‑334, s. 1.)



§ 99E-23. Duties of operators of skateboard parks.

§ 99E‑23.  Duties of operators of skateboard parks.

(a)        No operator of a skateboard park shall permit any person to ride a skateboard therein, unless that person is wearing a helmet, elbow pads, and kneepads.

(b)        For any facility owned or operated by a governmental entity that is designed and maintained for the purpose of recreational skateboard use, and that is not supervised on a regular basis, the requirements under subsection (a) of this section are satisfied when all of the following occur:

(1)        The governmental entity adopted an ordinance requiring any person riding a skateboard at the facility to wear a helmet, elbow pads, and kneepads.

(2)        Signs are posted at the facility affording reasonable notice that any person riding a skateboard in the facility must wear a helmet, elbow pads, and kneepads and that any person failing to do so will be subject to citation under the ordinance under subdivision (1) of this subsection. (2003‑334, s. 1.)



§ 99E-24. Duties of persons engaged in hazardous recreational activities.

§ 99E‑24.  Duties of persons engaged in hazardous recreational activities.

(a)        Any person who participates in or assists in hazardous recreational activities assumes the known and unknown inherent risks in these activities, irrespective of age, and is legally responsible for all damages, injury, or death to himself or herself or other persons or property that result from these activities. Any person who observes hazardous recreational activities assumes the known and unknown inherent risks in these activities, irrespective of age, and is legally responsible for all damages, injury, or death to himself or herself that result from these activities. No public entity that sponsors, allows, or permits skateboarding, inline skating, or freestyle bicycling on its property is required to eliminate, alter, or control the inherent risks in these activities.

(b)        While engaged in hazardous recreational activities, irrespective of where such activities occur, a participant is responsible for doing all of the following:

(1)        Acting within the limits of his or her ability and the purpose and design of the equipment used.

(2)        Maintaining control of his or her person and the equipment used.

(3)        Refraining from acting in any manner that may cause or contribute to death or injury of himself or herself or other persons.

(c)        Failure to comply with the requirement of subsection (b) of this section constitutes negligence. (2003‑334, s. 1.)



§ 99E-25. Liability of governmental entities.

§ 99E‑25.  Liability of governmental entities.

(a)        This section does not grant authority or permission for a person to engage in hazardous recreational activities on property owned or controlled by a governmental entity unless such governmental entity has specifically designated such area for these activities.

(b)        No governmental entity or public employee who has complied with G.S. 99E‑23 shall be liable to any person who voluntarily participates in hazardous recreation activities for any damage or injury to property or persons that arises out of a person's participation in the activity and that takes place in an area designated for the activity.

(c)        This section does not limit liability that would otherwise exist for any of the following:

(1)        The failure of the governmental entity or public employee to guard against or warn of a dangerous condition of which a participant does not have and cannot reasonably be expected to have had notice.

(2)        An act of gross negligence by the governmental entity or public employee that is the proximate cause of the injury.

(d)        Nothing in this section creates a duty of care or basis of liability for death, personal injury, or damage to personal property. Nothing in this section shall be deemed to be a waiver of sovereign immunity under any circumstances.

(e)        Nothing in this section limits the liability of an independent concessionaire or any person or organization other than a governmental entity or public employee, whether or not the person or organization has a contractual relationship with a governmental entity to use the public property, for injuries or damages suffered in any case as a result of the operation of equipment for hazardous recreational activities on public property by the concessionaire, person, or organization.

(f)         The fact that a governmental entity carries insurance that covers any activity subject to this Article does not constitute a waiver of the liability limits under this section, regardless of the existence or limits of the coverage. (2003‑334, s. 1.)



§ 99E-26. Reserved for future codification purposes.

§ 99E‑26.  Reserved for future codification purposes.



§ 99E-27. Reserved for future codification purposes.

§ 99E‑27.  Reserved for future codification purposes.



§ 99E-28. Reserved for future codification purposes.

§ 99E‑28.  Reserved for future codification purposes.



§ 99E-29. Reserved for future codification purposes.

§ 99E‑29.  Reserved for future codification purposes.



§ 99E-30. Definitions.

Article 4.

Agritourism Activity Liability.

§ 99E‑30.  Definitions.

As used in this Article, the following terms mean:

(1)        Agritourism activity.  Any activity carried out on a farm or ranch that allows members of the general public, for recreational, entertainment, or educational purposes, to view or enjoy rural activities, including farming, ranching, historic, cultural, harvest‑your‑own activities, or natural activities and attractions. An activity is an agritourism activity whether or not the participant paid to participate in the activity. "Agritourism activity" includes an activity involving any animal exhibition at an agricultural fair licensed by the Commissioner of Agriculture pursuant to G.S. 106‑520.3.

(2)        Agritourism professional.  Any person who is engaged in the business of providing one or more agritourism activities, whether or not for compensation.

(3)        Inherent risks of agritourism activity.  Those dangers or conditions that are an integral part of an agritourism activity including certain hazards, including surface and subsurface conditions, natural conditions of land, vegetation, and waters, the behavior of wild or domestic animals, and ordinary dangers of structures or equipment ordinarily used in farming and ranching operations. Inherent risks of agritourism activity also include the potential of a participant to act in a negligent manner that may contribute to injury to the participant or others, including failing to follow instructions given by the agritourism professional or failing to exercise reasonable caution while engaging in the agritourism activity.

(4)        Participant.  Any person, other than the agritourism professional, who engages in an agritourism activity.

(5)        Person.  An individual, fiduciary, firm, association, partnership, limited liability company, corporation, unit of government, or any other group acting as a unit. (2005‑236, s. 1; 2007‑171, s. 1.)



§ 99E-31. Liability.

§ 99E‑31.  Liability.

(a)        Except as provided in subsection (b) of this section, an agritourism professional is not liable for injury to or death of a participant resulting from the inherent risks of agritourism activities, so long as the warning contained in G.S. 99E‑32 is posted as required and, except as provided in subsection (b) of this section, no participant or participant's representative can maintain an action against or recover from an agritourism professional for injury, loss, damage, or death of the participant resulting exclusively from any of the inherent risks of agritourism activities. In any action for damages against an agritourism professional for agritourism activity, the agritourism professional must plead the affirmative defense of assumption of the risk of agritourism activity by the participant.

(b)        Nothing in subsection (a) of this section prevents or limits the liability of an agritourism professional if the agritourism professional does any one or more of the following:

(1)        Commits an act or omission that constitutes negligence or willful or wanton disregard for the safety of the participant, and that act or omission proximately causes injury, damage, or death to the participant.

(2)        Has actual knowledge or reasonably should have known of a dangerous condition on the land, facilities, or equipment used in the activity or the dangerous propensity of a particular animal used in such activity and does not make the danger known to the participant, and the danger proximately causes injury, damage, or death to the participant.

(c)        Nothing in subsection (a) of this section prevents or limits the liability of an agritourism professional under liability provisions as set forth in Chapter 99B of the General Statutes.

(d)        Any limitation on legal liability afforded by this section to an agritourism professional is in addition to any other limitations of legal liability otherwise provided by law. (2005‑236, s. 1.)



§ 99E-32. Warning required.

§ 99E‑32.  Warning required.

(a)        Every agritourism professional must post and maintain signs that contain the warning notice specified in subsection (b) of this section. The sign must be placed in a clearly visible location at the entrance to the agritourism location and at the site of the agritourism activity. The warning notice must consist of a sign in black letters, with each letter to be a minimum of one inch in height. Every written contract entered into by an agritourism professional for the providing of professional services, instruction, or the rental of equipment to a participant, whether or not the contract involves agritourism activities on or off the location or at the site of the agritourism activity, must contain in clearly readable print the warning notice specified in subsection (b) of this section.

(b)        The signs and contracts described in subsection (a) of this section must contain the following notice of warning:

"WARNING

Under North Carolina law, there is no liability for an injury to or death of a participant in an agritourism activity conducted at this agritourism location if such injury or death results from the inherent risks of the agritourism activity. Inherent risks of agritourism activities include, among others, risks of injury inherent to land, equipment, and animals, as well as the potential for you to act in a negligent manner that may contribute to your injury or death. You are assuming the risk of participating in this agritourism activity."

(c)        Failure to comply with the requirements concerning warning signs and notices provided in this subsection will prevent an agritourism professional from invoking the privileges of immunity provided by this Article. (2005‑236, s. 1.)






Chapter 100 - Monuments, Memorials and Parks.

§ 100-1. Repealed by Session Laws 1973, c. 476, s. 48.

Chapter 100.

Monuments, Memorials and Parks.

Article 1.

Approval of Memorials, Works of Art, etc.

§ 100‑1.  Repealed by Session Laws 1973, c. 476, s. 48.



§ 100-2. Approval of memorials before acceptance by State; regulation of existing memorials, etc.; "work of art" defined; highway markers.

§ 100‑2.  Approval of memorials before acceptance by State; regulation of existing memorials, etc.; "work of art" defined; highway markers.

No memorial or work of art shall hereafter become the property of the State by purchase, gift or otherwise, unless such memorial or work of art or a design of the same, together with the proposed location of the same, shall first have been submitted to and approved by the North Carolina Historical Commission; nor shall any memorial or work of art, until so submitted and approved, be contracted for, placed in or upon or allowed to extend over any property belonging to the State. No existing memorial or work of art owned by the State shall be removed, relocated, or altered in any way without approval of the North Carolina Historical Commission. The term "work of art" as used in this section shall include any painting, portrait, mural decoration, stained glass, statue, bas‑relief, sculpture, monument, tablet, fountain, or other article or structure of a permanent character intended for decoration or commemoration. This section, however, shall not apply to markers set up by the Board of Transportation in cooperation with the Department of Environment and Natural Resources and the Department of Cultural Resources as provided by Chapter 197 of the Public Laws of 1935. (1941, c. 341, s. 2; 1957, c. 65, s. 11; 1973, c. 476, s. 48; c. 507, s. 5; c. 1262, s. 86; 1977, c. 771, s. 4; 1979, 2nd Sess., c. 1306, ss. 3, 4; 1989, c. 727, s. 218(27); 1997‑443, s. 11A.119(a).)



§ 100-3. Approval of design, etc., of certain bridges and other structures.

§ 100‑3.  Approval of design, etc., of certain bridges and other structures.

No bridge, arch, gate, fence or other structure intended primarily for ornamental or memorial purposes and which is paid for either wholly or in part by appropriation from the State treasury, or which is to be placed on or allowed to extend over any property belonging to the State, shall be begun unless the design and proposed location thereof shall have been submitted to the North Carolina Historical Commission and approved by it. Furthermore, no existing structures of the kind named and described in the preceding part of this section owned by the State, shall be removed or remodeled without submission of the plans therefor to the North Carolina Historical Commission and approval of said plans by the North Carolina Historical Commission. This section shall not be construed as amending or repealing Chapter 197 of the Public Laws of 1935. (1941, c. 341, s. 3; 1973, c. 476, s. 48; 1979, 2nd Sess., c. 1306, s. 3.)



§ 100-4. Governor to accept works of art approved by North Carolina Historical Commission.

§ 100‑4.  Governor to accept works of art approved by North Carolina Historical Commission.

The Governor of North Carolina is hereby authorized to accept, in the name of the State of North Carolina, gifts to the State of works of art as defined in G.S. 100‑2. But no work of art shall be so accepted unless and until the same shall have been first submitted to the North Carolina Historical Commission and by it judged worthy of acceptance. (1941, c. 341, s. 4; 1973, c. 476, s. 48; 1979, 2nd Sess., c. 1306, s. 3.)



§ 100-5. Duties as to buildings erected or remodeled by State.

§ 100‑5.  Duties as to buildings erected or remodeled by State.

Upon request of the Governor and the Board of Public Buildings and Grounds, the North Carolina Historical Commission shall act in an advisory capacity relative to the artistic character of any building constructed, erected, or remodeled by the State. The term "building" as used in this section shall include structures intended for human occupation, and also bridges, arches, gates, walls, or other permanent structures of any character not intended primarily for purposes of decoration or commemoration. (1941, c. 341, s. 5; 1973, c. 476, s. 48; 1979, 2nd Sess., c. 1306, s. 3.)



§ 100-6. Disqualification to vote on work of art, etc.; vacancy.

§ 100‑6.  Disqualification to vote on work of art, etc.; vacancy.

Any member of the North Carolina Historical Commission who  shall be employed by the State to execute a work of art or structure of any kind requiring submission to the North Carolina Historical Commission, or who shall take part in a competition for such work of art or structure, shall be disqualified from voting thereon, and the temporary vacancy thereby created may be filled by appointment by the Governor. (1941, c. 341, s. 6; 1973, c. 476, s. 48; 1979, 2nd Sess., c. 1306, s. 3.)



§ 100-7. Construction.

§ 100‑7.  Construction.

The provisions of this Article shall not be construed to include exhibits of an educational nature arranged by museums or art galleries administered by the State or any of its agencies or institutions, or to prevent the placing of portraits of officials, officers, or employees of the State in the offices or buildings of the departments, agencies, or institutions with which such officials, officers, or employees are or have been connected. But upon request of such museums or agencies, the North Carolina Historical Commission shall act in an advisory capacity as to the artistic qualities and appropriations of memorial exhibits or works of art submitted to it. (1941, c. 341, s. 7; 1973, c. 476, s. 48; 1979, 2nd Sess., c. 1306, s. 3.)



§ 100-8. Memorials to persons within 25 years of death; acceptance of commemorative funds for useful work.

§ 100‑8.  Memorials to persons within 25 years of death; acceptance of commemorative funds for useful work.

No monument, statue, tablet, painting, or other article or  structure of a permanent nature intended primarily to commemorate any  person or persons shall be purchased from State funds or shall be placed in or upon or allowed to extend over State property within 25 years after the death of the person or persons so commemorated: Provided, nevertheless, that nothing in this Article shall be interpreted as prohibiting the acceptance of funds by State agencies or institutions from individuals or societies who wish to commemorate some person or persons by providing funds for educational, health, charitable, or other useful work. The agency or institution to which such funds are offered for memorial enterprises shall exercise its discretion as to the acceptance and expenditure of such funds. Nothing in this Article shall be interpreted as prohibiting the erection on the lands of the Cliffs of the Neuse State Park an appropriate tablet or plaque honoring the life and memory of the late Lionel Weil of Wayne County. Nothing in this Article shall be interpreted as prohibiting the erection on the lands of the Morrow Mountain State Park an appropriate tablet or plaque honoring the life and memory of the late James McKnight Morrow of Stanly County. Nothing in this Article shall be interpreted as prohibiting the erection on the lands of the Cliffs of the Neuse State Park an appropriate tablet or plaque, of such size and containing such language, as may be agreed upon by the donors and Director of State Parks, honoring the Whitfield heirs for their contributions to the establishment of the said park. (1941, c. 341, s. 8; 1957, c. 181; 1961, c. 976; 1963, c. 1128; 1979, 2nd Sess., c. 1306, s. 4.)



§ 100-9. County commissioners may protect monuments.

Article 2.

Memorials Financed by Counties and Cities.

§ 100‑9.  County commissioners may protect monuments.

When any monument has been or shall hereafter be erected to the memory of our Confederate dead or to perpetuate the memory and virtues of our distinguished dead, if such monument is erected by the  voluntary subscription of the people and is placed on the courthouse square, the board of county commissioners of such county are permitted to expend from the public funds of the county an amount sufficient to erect a substantial iron fence around such monument in order that the same may be protected. (1905, c. 457; Rev., s. 3928; C.S., s. 6934.)



§ 100-10. Counties, cities, and towns may contribute toward erection of memorials.

§ 100‑10.  Counties, cities, and towns may contribute toward erection of memorials.

Any county, city or town by resolution first adopted by its governing body may become a member of any memorial association or organization for perpetuating the memory of the soldiers and sailors of North Carolina who served the United States in the great World War, or in the global war known as World War II, or who fought in the War Between the States, and may subscribe and pay toward the cost of the erection of any memorial to the memory of such soldiers and sailors such sums of money as its governing body may determine, and may be represented in such association or organization by such persons as its governing body may select. Any contribution so made shall be paid out of the general fund of such county, city, or town making same, on such terms as may be agreed upon by its governing body, and the officers having the control and management of the association or organization to which subscription and contribution are made. (1919, c. 21, ss. 1, 2, 3; C.S., s. 6938; 1923, c. 200; 1945, c. 117.)



§ 100-11. Duties.

Article 3.

Mount Mitchell Park.

§ 100‑11.  Duties.

The Department of Environment and Natural Resources shall have complete control, care, protection and charge of that part of Mitchell's Park acquired by the State. (1915, c. 76; 1919, c. 316, s. 3; C.S., s. 6940; 1921, c. 222, s. 1; 1925, c. 122, s. 23; 1973, c. 1262, s. 28; 1977, c. 771, s. 4; 1989, c. 727, s. 218(28); 1997‑443, s. 11A.119(a).)



§ 100-12. Roads, trails, and fences authorized; protection of property.

§ 100‑12.  Roads, trails, and fences authorized; protection of property.

The Department of Environment and Natural Resources is authorized and empowered to enter upon the land hereinbefore referred to, and to build a fence or fences around the same, also roads, paths, and trails and protect the property against trespass and fire and injury of any and all kinds whatsoever; cut wood and timber upon the same, but only for the purpose of protecting the other timber thereon and improving the property generally. (1919, c. 316, s. 5; C.S., s. 6942; 1921, c. 222, s. 1; 1925, c. 122, s. 23; 1973, c. 1262, s. 28; 1977, c. 771, s. 4; 1989, c. 727, s. 218(29); 1997‑443, s. 11A.119(a).)



§ 100-13. Fees for use of improvements; fees for other privileges; leases; rules.

§ 100‑13.  Fees for use of improvements; fees for other privileges; leases; rules.

The Department of Environment and Natural Resources is further authorized to charge and collect fees for the use of such improvements as have already been constructed, or may hereafter be constructed, on the park, and for other privileges connected with the full use of the park by the public; to lease sites for camps, houses, hotels, and places of amusement and business; and to make and enforce such necessary rules as may best tend to protect, preserve and increase the value and attractiveness of the park. (1921, c. 222, s. 2; C.S., s. 6942(a); 1925, c. 122, s. 23; 1973, c. 1262, s. 28; 1977, c. 771, s. 4; 1989, c. 727, s. 25; 1997‑443, s. 11A.119(a).)



§ 100-14. Use of fees and other collections.

§ 100‑14.  Use of fees and other collections.

All fees and other money collected and received by the Department of Environment and Natural Resources in connection with its proper administration of the North Carolina State Parks System shall be used by said Department for the administration, protection, improvement, and maintenance of the State Parks System. (1921, c. 22, s. 3; C.S., s. 6942(b); 1925, c. 122, s. 23; 1973, c. 1262, s. 28; 1977, c. 771, s. 4; 1989, c. 727, s. 26; 1997‑443, s. 11A.119(a).)



§ 100-15. Annual reports.

§ 100‑15.  Annual reports.

The Department shall make an annual report to the Governor of all money received and expended by it in the administration of the North Carolina State Parks System, and of such other items as may be called for by him or by the General Assembly. (1921, c. 222, s. 4; C.S., s. 6942(c); 1925, c. 122, s. 23; 1973, c. 1262, s. 28; 1977, c. 771, s. 4; 1989, c. 727, s. 27.)



§ 100-16. Private operation of toll roads or bridges in public parks prohibited.

Article 4.

Toll Roads or Bridges in Public Parks.

§ 100‑16.  Private operation of toll roads or bridges in public parks prohibited.

No person, firm or corporation shall have the right or privilege to privately operate any toll road or toll bridge in this State upon lands belonging to the State, set apart or designated as a public park.

In the event any such toll road or bridge is on March 17, 1939 being privately operated under any real or assumed right, privilege, or lease, the State institution or department having such state‑owned property in charge or under its supervision shall immediately give notice to such person, firm or corporation so operating such toll road or toll bridge to discontinue the operation of the same.

Any person, firm or corporation who sustains any legal damage by reason of the exercise of the authority hereinbefore granted shall be  entitled to just compensation therefor, and, in the event satisfactory settlement cannot be made with the department or State agency exercising the authority herein contained, the amount of just compensation may be determined by a special proceeding instituted by the claimant against the department or agency having such property in custody under the provisions of the Chapter on Eminent Domain, insofar as the same may be applicable hereto: Provided, such proceedings shall be instituted within six months from the time such notice is given. Any compensation awarded shall be a valid claim against the State of North Carolina, payable out of the funds of the department or State agency having such property in charge. (1939, c. 127.)



§ 100-17. Flagpole to be erected in each State park.

Article 5.

Flagpoles and Display of Flags in State Parks.

§ 100‑17.  Flagpole to be erected in each State park.

At each of the State parks of North Carolina an adequate flagpole shall be erected, in keeping with the construction of other structures thereupon, upon which flags of the United States of America and the State of North Carolina may be flown. (1963, c. 317, s. 1.)



§ 100-18. Display of flags.

§ 100‑18.  Display of flags.

Where personnel are available upon the State parks, the flags of the United States and of the State of North Carolina shall be flown on every Saturday and Sunday and on every State holiday from May 1 to October 1 of each year, in conformity with appropriate national and State policy and procedures concerning the display of the State and federal flag. (1963, c. 317, s. 2.)



§ 100-19. Donation of flagpoles.

§ 100‑19.  Donation of flagpoles.

Flagpoles at State parks may be donated by donors of the lands upon which State parks are situated, and if such donors express a desire to donate flagpoles, such donations shall be accepted in preference to that of any other individual or group. In the event that the donors of the lands upon which the State parks are situated shall  not indicate a desire to donate flagpoles therefor within six months of the date of the passage of this Article, donations for flagpoles shall be accepted from individuals or groups who may desire to make such donations and erect the said flagpoles in keeping with the State park regulations. (1963, c. 317, s. 3.)






Chapter 101 - Names of Persons.

§ 101-1. Legislature may regulate change by general but not private law.

Chapter 101.

Names of Persons.

§ 101‑1.  Legislature may regulate change by general but not private law.

The General Assembly shall not have power to pass any private law to alter the name of any person, but shall have power to pass general laws regulating the same. (Const., Art. II, s. 11; Rev., s. 2146; C.S., s. 2970.)



§ 101-2. Procedure for changing name; petition; notice.

§ 101‑2.  Procedure for changing name; petition; notice.

(a)        A person who wishes, for good cause shown, to change his or her name must file an application before the clerk of the superior court of the county in which the person lives, after giving 10 days' notice of the application by publication at the courthouse door.

(b)        The publication in subsection (a) of this section is not required if the applicant:

(1)        Is a participant in the address confidentiality program under Chapter 15C of the General Statutes; or

(2)        Provides evidence that the applicant is a victim of domestic violence, sexual offense, or stalking. This evidence may include any of the following:

a.         Law enforcement, court, or other federal or state agency records or files.

b.         Documentation from a program receiving funds from the Domestic Violence Center Fund, if the applicant is alleged to be a victim of domestic violence.

(c)        The application and the court's entire record of the proceedings relating to the applicant's name change is not a matter of public record where the applicant has complied with subsection (b)(1) or (b)(2) of this section. Records qualifying under this subsection shall be maintained separately from other records, shall be withheld from public inspection, and may be examined only by order of the court or with the written consent of the applicant.

(d)        An application to change the name of a minor child may be filed by the child's parent or parents, guardian, or guardian ad litem, and this application may be joined in the application for a change of name filed by the parent or parents. Nothing in this section shall be construed to permit one parent to make an application on behalf of a minor child without the consent of the other parent if both parents are living; except that a minor who has reached the age of 16 years, upon proper application to the clerk, may change his or her name with the consent of the parent who has custody of the minor and has supported the minor, without the necessity of obtaining the consent of the other parent, when the clerk of court is satisfied that the other parent has abandoned the minor. A change of parentage or the addition of information relating to parentage on the birth certificate of any person is governed by G.S. 130A‑118.

The consent of a parent who has abandoned a minor child is not required if a copy of an order of a court of competent jurisdiction adjudicating that parent's abandonment of the minor if filed with the clerk. If a court of competent jurisdiction has not declared the minor to be an abandoned child, the clerk, on 10 days' written notice by registered or certified mail, directed to the last known address of the parent alleged to have abandoned the child, may determine whether the parent has abandoned the child. If the parent denies that the parent abandoned the child, this issue of fact shall be transferred and determined as provided in G.S. 1‑301.2. If abandonment is determined, the consent of the parent is not required. Upon final determination of this issue of fact the proceeding shall be transferred back to the special proceedings docket for further action by the clerk. (1891, c. 145; Rev., s. 2147; C.S., s. 2971; 1947, c. 115; 1953, c. 678; 1955, c. 951, s. 3; 1957, c. 1442; 1959, c. 1161, s. 7; 1971, c. 444, s. 1; 1995, c. 509, s. 135.2(f); 1999‑216, s. 13; 2007‑116, s. 1.)



§ 101-3. Contents of petition.

§ 101‑3.  Contents of petition.

The applicant shall state in the application his true name, county of birth, date of birth, the full name of parents as shown on birth certificate, the name he desires to adopt, his reasons for desiring such change, and whether his name has ever before been changed by law, and, if so, the facts with respect thereto. (1891, c. 145; Rev., s. 2147; C.S., s. 2972; 1945, c. 37, s. 1; 1957, c. 1233, s. 1.)



§ 101-4. Proof of good character to accompany petition.

§ 101‑4.  Proof of good character to accompany petition.

The applicant shall also file with said petition proof of his good character, which proof must be made by at least two citizens of the county who know his standing: Provided, however, proof of good  character shall not be required when the application is for the change of name of a child under 16 years of age. (1891, c. 145; Rev., s. 2148; C.S., s. 2973; 1963, c. 206.)



§ 101-5. Clerk to order change; certificate and record.

§ 101‑5.  Clerk to order change; certificate and record.

If the clerk thinks that good and sufficient reason exists for the change of name, it shall be his duty to issue an order changing the name of the applicant from his true name to the name sought to be adopted. Such order shall contain the true name, the county of birth, the date of birth, the full name of parents as shown on birth certificate, and the name sought to be adopted. He shall issue to the applicant a certificate under his hand and seal of office, stating the change made in the applicant's name, and shall also record said application and order on the docket of special proceedings in his court. He shall forward the order to the State Registrar of Vital Statistics on a form provided by him. If the applicant was born in North Carolina, the State Registrar shall note the change of name of the individual or individuals specified in the order on the birth certificate of that individual or those individuals and shall notify the register of deeds in the county of birth. If the applicant was born in another state of the United States, the State Registrar shall forward the notice of change of name to the registration office of the state of birth. (1891, c. 145; Rev., ss. 2149, 2150; C.S., s. 2974; 1955, c. 951, s. 4; 1957, c. 1233, s. 2; 1971, c. 444, s. 2.)



§ 101-6. Effect of change; only one change, except as provided.

§ 101‑6.  Effect of change; only one change, except as provided.

(a)        When the order is made and the applicant's name changed, he is entitled to all the privileges and protection under his new name as he would have been under the old name. No person shall be allowed to change his name under this Chapter but once, except that he shall be permitted to resume his former name upon compliance with the requirements and procedure set forth in this Chapter for change of name, and except as provided in subsection (b) of this section.

(b)        For good cause shown, and upon compliance with the requirements and procedure set forth in this Chapter for change of name, the name of a minor child may be changed not more than two times under this Chapter.

(c)        A sex offender who is registered in accordance with Article 27A of Chapter 14 of the General Statutes is prohibited from obtaining a change of name under this Chapter.  (1891, c. 145; Rev., ss. 2147, 2149; C.S., s. 2975; 1945, c. 37, s. 2; 1991, c. 333, s. 1; 2008‑218, s. 9.)



§ 101-7. Recording name change.

§ 101‑7.  Recording name change.

When the name of any individual, corporation, partnership, or association has been changed in a manner provided by law, any attorney licensed to practice law in this State may file an affidavit  with the clerk of superior court stating facts concerning the change of name. The clerk shall cause the affidavit to be filed and indexed among the records of his office, pursuant to G.S. 7A‑180(3) and G.S. 7A‑343(3). The clerk shall also forward a copy of the affidavit under  the seal of his office to the clerk of superior court of any other county named in the affidavit where it shall also be filed and indexed in accordance with this section. Affidavits filed and indexed under this section are for informational purposes only and neither the affidavit nor the manner of its filing and indexing shall in any manner affect the rights or liabilities of any person. (1971, c. 592, s. 1.)



§ 101-8. Resumption of name by widow or widower.

§ 101‑8.  Resumption of name by widow or widower.

A person at any time after the person is widowed may, upon application to the clerk of court of the county in which the person resides setting forth the person's intention to do so, resume the use of her maiden name or the name of a prior deceased husband or of a previously divorced husband in the case of a widow, or his premarriage surname in the case of a widower. The application shall set forth the full name of the last spouse of the applicant, shall include a copy of the spouse's death certificate, and shall be signed by the applicant in the applicant's full name. The clerks of court of the several counties of this State shall record and index such applications in the manner required by the Administrative Office of the Courts. (1979, c. 768; 1981, c. 564, s. 2; 1993 (Reg. Sess., 1994), c. 565, s. 2.)






Chapter 102 - Official Survey Base.

§ 102-1. Name and description.

Chapter 102.

Official Survey Base.

§ 102‑1.  Name and description.

The official survey base for the State of North Carolina shall be a system of plane coordinates to be known as the "North Carolina Coordinate System," said system being defined as a Lambert conformal projection of Clarke's spheroid of 1866, having a central meridian of 79º- 00' west from Greenwich and standard parallels of latitude of 34º- 20' and 36º-10' north of the equator, along which parallels the scale shall be exact. All coordinates of the system are expressed in feet, the x coordinate being measured easterly along the grid and the y coordinate being measured northerly along the grid. The origin of the coordinates is hereby established on the meridian 79º- 00' west from Greenwich at the intersection of the parallels 33º- 45' north latitude, such origin being given the coordinates x=2,000,000 feet, y=0 feet. The precise position of said system shall be as marked on the ground by triangulation or traverse stations or monuments established in conformity with the standards adopted by the United States Coast and Geodetic Survey for first‑ and second‑order work, whose geodetic positions have been rigidly on the North American datum of 1927, and whose plane coordinates have been computed on the system defined. (1939, c. 163, s. 1.)



§ 102-1.1. Name and description in relation to 1983 North American Datum.

§ 102‑1.1.  Name and description in relation to 1983 North American Datum.

From and after the date and time the North Carolina Geodetic Survey Section in the Division of Land Resources of the Department of Environment and Natural Resources receives from the National Geodetic Survey, official notice of a complete, published definition of the North American Datum of 1983 including the State plane coordinate constants applicable to North Carolina, the official survey base for North Carolina shall be a system of plane coordinates to be known as the "North Carolina Coordinate System of 1983," said system being defined as a Lambert conformal projection of the "Geodetic Reference System (GRS 80 Ellipsoid)" having a central meridian of 79°  00' west from Greenwich and standard parallels of latitude of 34°  20' and 36°  10' north of the equator, along which parallels the scale shall be exact. All coordinates of the system are expressed in metres, the x coordinate being measured easterly along the grid and the y coordinate being measured northerly along the grid. The U.S. Survey Foot, 1 meter = 39.37 inches or 3.2808333333 feet, shall be used as a conversion factor. The origin of the coordinates is hereby established on the meridian 79°  00' west from Greenwich at the intersection of the parallels 33°  45' north latitude, such origin being given the coordinates x = 609,601.22 metres, y = 0 metres. The precise position of said system shall be as marked on the ground by triangulation or traverse stations or monuments established in conformity with the standards adopted by the National Geodetic Survey for first‑ and second‑order work, whose geodetic positions have been rigidly adjusted on the North American Datum of 1983, and whose plane coordinates have been computed on the system defined. Whenever plane coordinates are used in the description or identification of surface area or location within this State, the coordinates shall be identified as "NAD 83", indicating North American Datum of 1983, or as "NAD 27", indicating North American Datum of 1927. (1979, c. 4; 1987, c. 148; 1989, c. 727, s. 218(33); 1997‑443, s. 11A.119(a); 2005‑386, s. 1.2.)



§ 102-2. Physical control.

§ 102‑2.  Physical control.

Any triangulation or traverse station or monument established as described in G.S. 102‑1 may be used in establishing a connection between any survey and the above‑mentioned system of rectangular coordinates. (1939, c. 163, s. 2.)



§ 102-3. Use of name.

§ 102‑3.  Use of name.

The use of the term "North Carolina Coordinate System" on any map, report, or survey, or other document, shall be limited to coordinates based on the North Carolina Coordinate System as defined in this Chapter. (1939, c. 163, s. 3.)



§ 102-4. Damaging, defacing, or destroying monuments.

§ 102‑4.  Damaging, defacing, or destroying monuments.

If any person shall willfully damage, deface, destroy, or otherwise injure a station, monument or permanent mark of the North Carolina Coordinate System, or shall oppose any obstacles to the proper, reasonable, and legal use of any such station or monument, such person shall be guilty of a Class 1 misdemeanor. (1939, c. 163, s. 4; 1993, c. 539, s. 683; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 102-5. Repealed by Session Laws 1963, c. 783.

§ 102‑5.  Repealed by Session Laws 1963, c. 783.



§ 102-6. Legality of use in descriptions.

§ 102‑6.  Legality of use in descriptions.

For the purpose of describing the location of any survey station or land boundary corner in the State of North Carolina, it shall be considered a complete, legal, and satisfactory description to define the location of such point or points by means of coordinates of the North Carolina Coordinate System as described herein. (1963, c. 163, s. 6; c. 783.)



§ 102-7. Use not compulsory.

§ 102‑7.  Use not compulsory.

Nothing contained in this Chapter shall be interpreted as requiring any purchaser or mortgagee to rely wholly on a description based upon the North Carolina Coordinate System. (1939, c. 163, s. 7.)



§ 102-8. Administrative agency.

§ 102‑8.  Administrative agency.

The administrative agency of the North Carolina Coordinate System shall be the Department of Environment and Natural Resources through its appropriate division hereinafter called the "agency." (1939, c. 163, s. 8; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 218(34); 1997‑443, s. 11A.119(a).)



§ 102-9. Duties and powers of the agency.

§ 102‑9.  Duties and powers of the agency.

It shall be the duty of the agency to make or cause to be made from time to time such surveys and computations as are necessary to further or complete the North Carolina Coordinate System. The agency shall endeavor to carry to completion as soon as practicable the field monumentation and office computations of the coordinate system. For the purpose of this work the agency shall have the power to accept grants for the specific purpose of carrying on the work; to  coordinate, organize, and direct any federal or other assistance which may be offered to further the work; to cooperate with any individual, firm, company, public or private agency, State or federal agencies, in the prosecution of the work; to enter into contracts or cooperative agreements with other state or federal agencies in promoting the work of the coordinating system. The agency shall further have the power to adopt necessary rules, regulations, and specifications relating to the establishment and use of the coordinate system as defined in this Chapter, consistent with the standards and practice of the United States Coast and Geodetic Survey. (1939, c. 163, s. 9; 1997‑443, s. 11A.119(a).)



§ 102-10. Prior work.

§ 102‑10.  Prior work.

The system of stations, monuments, traverses, computations, and other work which has been done or is under way in North Carolina by the so‑called North Carolina Geodetic Survey, under the supervision of the United States Coast and Geodetic Survey, is, where consistent with the provisions of this Chapter, hereby made a part of the North Carolina Coordinate System. The surveys, notes, computations, monuments, stations, and all other work relating to the coordinate system, which has been done by said North Carolina Geodetic Survey, under the supervision of and in cooperation with the United States Coast and Geodetic Survey and federal relief agencies, hereby are placed under the direction of, and shall become the property of, the administrative agency. All persons or agencies having in their possession any surveys, notes, computations, or other data pertaining to the aforementioned coordinate system, shall turn over to the Department of Environment and Natural Resources such data upon request. (1939, c. 163, s. 10; 1959, c. 1315, s. 1; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 218(35); 1997‑443, s. 11A.119(a).)



§ 102-11. Vertical control.

§ 102‑11.  Vertical control.

Whereas the foregoing provisions of this Chapter heretofore are related to horizontal control only, the administrative agency may  adopt standards for vertical control or levying surveys consistent with those recommended by and used by the United States Coast and Geodetic Survey, and make or cause to be made such surveys as are necessary to complete the vertical control of North Carolina, in accordance with the provisions for horizontal control surveys as defined in this Chapter. (1939, c. 163, s. 11.)



§ 102-12. Control system map.

§ 102‑12.  Control system map.

The agency shall prepare for publication and cause to be published before July 1, 1962, a map or maps setting forth the location of monuments for both horizontal and vertical control, together with such other pertinent data as the agency may direct for implementation of the North Carolina Coordinate System. The agency shall furnish such map or maps to any person or may make such charge as will defray the expense of printing and distribution. It shall be the responsibility of the agency to maintain this map, make revisions as often as necessary to provide up‑to‑date information and furnish up‑ to‑date copies to the register of deeds of each county in the State. (1959, c. 1315, s. 2.)



§ 102-13. Repealed by Session Laws 1975, c. 183, s. 1.

§ 102‑13.  Repealed by Session Laws 1975, c. 183, s. 1.



§ 102-14. Repealed by Session Laws 1973, c. 1262, s. 86.

§ 102‑14.  Repealed by Session Laws 1973, c. 1262, s. 86.



§ 102-15. Improvement of land records.

§ 102‑15.  Improvement of land records.

There is hereby established a statewide program for improvement of county land records to be administered by the Secretary of State (hereafter called the Secretary). First emphasis shall be given to the completion of countywide base maps. Counties with a base map system prepared to acceptable standards will be encouraged to undertake subsequent logical improvements in their respective land records systems. Work undertaken by any county under this program will be eligible for financial assistance out of funds appropriated for this purpose to the Department of the Secretary of State. The amount allotted to each project is to be determined by the Secretary, but in no case shall such allotments exceed one dollar for every dollar of local tax funds expended on the project by the county. Federal or other State funds available to the project will not be eligible as matching money under the State program. (1977, c. 1099, s. 1; 1985, c. 479, s. 165(b); 1989, c. 727, s. 218(36); 1989 (Reg. Sess., 1990), c. 1004, s. 19(b); 1997‑443, s. 11A.119(a); 1999‑119, s. 1.)



§ 102-16. Board of county commissioners to apply for assistance.

§ 102‑16.  Board of county commissioners to apply for assistance.

The board of county commissioners of each county may apply to the Secretary, upon forms provided by him and in accordance with directives and requirements outlined in G.S. 102‑17, for assistance in completing one or more projects. Such project or projects shall constitute one or more phases of a plan for the improvement of the county's land records. The work to be undertaken shall be described in relation to the county's revaluation schedule, and it shall be shown to be a part of a larger undertaking for achieving ultimate long‑term improvements in the land records maintained by the county register of deeds, the county tax supervisor, or other county office. (1977, c. 1099, s. 1.)



§ 102-17. County projects eligible for assistance.

§ 102‑17.  County projects eligible for assistance.

All projects funded under this assistance program shall be described as conforming to one or more of the project outlines defined herein. All projects shall achieve a substantial measure of conformity with the objectives set forth in these project outlines such that a greater degree of statewide standardization of land records will result. The Secretary shall prepare and make available to all counties administrative regulations designed to assist the counties in preparing project plans and applications for assistance, and to assure compliance with the objectives and other requirements of G.S. 102‑15, 102‑16, and this section. County projects shall be eligible for assistance subject to availability of funds, compliance with administrative regulations, and conformity with one or more of the project outlines as follows:

(1)        Base Maps.  Preparation of accurate planimetric or orthophoto maps with countywide coverage at one or more scale ratios suitable as a base for the development and maintenance of current cadastral maps. These maps shall have additional information included where appropriate to increase their utility for other purposes. The formulation of technical standards and detailed specifications and the coordination of all such mapping projects with other State mapping programs shall be the responsibility of the Department of the Secretary of State. Insofar as possible mapping projects funded under this assistance program shall utilize existing photography, geodetic control surveys, and previously mapped information, and be coordinated or combined with adjacent or related mapping projects to achieve the best efficiency and economy consistent with the maintenance of high quality map production.

(2)        Cadastral Maps.  Preparation of accurate maps of all property boundaries together with other supporting information and based on up‑to‑date planimetric or orthophoto maps conforming to the specifications for base maps outlined in subdivision (1) of this section. The formulation of specifications and standards for these cadastral maps shall be the responsibility of the Department of the Secretary of State. These specifications and standards shall be designed to conform to the best acceptable practice for county land records in North Carolina. The cadastral maps shall be scheduled as nearly as possible to be completed and made available for the next revaluation cycle to be undertaken by each county and the maps shall include references to subdivision plat numbers, property codes, and other related information considered useful to the appraisal process or to the public generally.

(3)        Standardized Parcel Identifiers.  Adoption of a system of parcel identifiers which will serve to provide unique identification of each parcel of land, a permanent historical record of change and the chain of title, and any necessary cross‑reference to other preexisting parcel identifiers. The proposed system of parcel identifiers shall conform to such minimum specifications and standards as may be promulgated by the Secretary for the purpose of achieving consistency and compatibility among all counties throughout the State. Said minimum specifications and standards for parcel identifier systems shall be adopted and administered by the Secretary only after consultation with the recommendation from an advisory committee on land records with a membership representative of professional organizations concerned with public land records and map making.

(4)        Automated Processing of Land Parcel Records.  Preparation and implementation of a system of automated record keeping and processing which will expedite the maintenance of accurate up‑to‑date files, improve the appraisal process, and facilitate analytical operations needed to respond to requirements for current information. Technical standards and minimum specifications shall be the joint responsibility of the Department of the Secretary of State, the Department of Revenue, and the Department of Cultural Resources. (1977, c. 771, s. 4; c. 1099, s. 1; 1985, c. 479, s. 165(c); 1989, c. 727, s. 218(37); 1997‑443, s. 11A.119(a); 1999‑119, s. 2.)






Chapter 103 - Sundays, Holidays and Special Days.

§ 103-1. Repealed by Session Laws 1951, c. 73.

Chapter 103.

Sundays, Holidays and Special Days.

§ 103‑1.  Repealed by Session Laws 1951, c. 73.



§ 103-2. Hunting on Sunday.

§ 103‑2.  Hunting on Sunday.

If any person shall, except in defense of his own property, hunt on Sunday, having with him a shotgun, rifle, or pistol, he shall be guilty of a Class 3 misdemeanor.  Provided, that the provisions hereof shall not be applicable to military reservations, the jurisdiction of which is exclusively in the federal government, or to field trials authorized by the Wildlife Resources Commission.  Wildlife protectors are granted authority to enforce the provisions of this section. (1868‑9, c. 18, ss. 1, 2; Code, s. 3783; Rev., s. 3842; C.S., s. 3956; 1945, c. 1047; 1967, c. 1003; 1979, c. 830, s. 13; 1989, c. 642, s. 3; 1993, c. 539, s. 684; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 103-3. Execution of process on Sunday.

§ 103‑3.  Execution of process on Sunday.

It shall be lawful for any sheriff or other lawful officer to execute any summons, capias, or other process on Sunday. (1957, c. 1052; 1973, c. 108, s. 47.)



§ 103-4. Dates of public holidays.

§ 103‑4.  Dates of public holidays.

(a)        The following are declared to be legal public holidays:

(1)        New Year's Day, January 1.

(1a)      Martin Luther King, Jr.'s, Birthday, the third Monday in January.

(2)        Robert E. Lee's Birthday, January 19.

(3)        Washington's Birthday, the third Monday in February.

(3a)      Greek Independence Day, March 25.

(4)        Anniversary of signing of Halifax Resolves, April 12.

(5)        Confederate Memorial Day, May 10.

(6)        Anniversary of Mecklenburg Declaration of Independence, May 20.

(7)        Memorial Day, the last Monday in May.

(8)        Good Friday.

(9)        Independence Day, July 4.

(10)      Labor Day, the first Monday in September.

(11)      Columbus Day, the second Monday in October.

(11a)    Yom Kippur.

(12)      Veterans Day, November 11.

(13)      Tuesday after the first Monday in November in years in which a general election is to be held.

(14)      Thanksgiving Day, the fourth Thursday in November.

(15)      Christmas Day, December 25.

(b)        Whenever any public holiday shall fall upon Sunday, the Monday following shall be a public holiday. (1881, c. 294; Code, s. 3784; 1891, c. 58; 1899, c. 410; 1901, c. 25; Rev., s. 2838; 1907, c. 996; 1909, c. 888; 1919, c. 287; C.S., s. 2959; 1935, c. 212; 1959, c. 1011; 1969, c. 521; 1973, c. 53; 1979, c. 84; 1981, c. 135; 1983, c. 1; 1987, c. 25, s. 1, c. 851, ss. 1, 2, c. 853, s. 2.)



§ 103-5. Acts to be done on Sunday or holidays.

§ 103‑5.  Acts to be done on Sunday or holidays.

(a)        Except as otherwise provided by law, when the day or the last day for doing any act required or permitted by law to be performed in a public office or courthouse falls on a Saturday, Sunday, or legal holiday when the public office or courthouse is closed for transactions, the act may be performed on the next day that the public office or courthouse is open for transactions.

(b)        This section does not apply where the act required or permitted by law to be done is prescribed by Section 22 of Article II, or Section 5(11) of Article III, of the Constitution of North Carolina. (Code, ss. 3784, 3785, 3786; 1899, c. 733, s. 194; Rev., s. 2839; C.S., s. 3960; 1951, c. 1176, s. 1; 1995, c. 20, s. 16; 2003‑337, s. 1.)



§ 103-6. Arbor Week.

§ 103‑6.  Arbor Week.

The week in March of each year containing March 15 is hereby designated as Arbor Week in North Carolina. (1967, c. 39.)



§ 103-7. American Family Day.

§ 103‑7.  American Family Day.

The first Sunday in August of each year is designated as American Family Day in North Carolina. (1979, c. 457.)



§ 103-8. Indian solidarity week.

§ 103‑8.  Indian solidarity week.

The last full week in September of each year is designated as Indian solidarity week in North Carolina. (1981, c. 769.)



§ 103-9. Prisoner of War Day.

§ 103‑9.  Prisoner of War Day.

The ninth of April of each year is designated as Prisoner of War Recognition Day. (1989, c. 428, s. 1.)



§ 103-10. Pearl Harbor Remembrance Day.

§ 103‑10.  Pearl Harbor Remembrance Day.

The seventh of December of each year is designated as Pearl Harbor Remembrance Day in North Carolina. (1991, c. 175, s. 1.)



§ 103-11. Disability History and Awareness Month.

§ 103‑11.  Disability History and Awareness Month.

The month of October of each year is designated as Disability History and Awareness Month in North Carolina. (2007‑274, s. 1.)






Chapter 104 - United States Lands.

§ 104-1. Acquisition of lands for specified purposes authorized; concurrent jurisdiction reserved.

Chapter 104.

United States Lands.

Article 1.

Authority for Acquisition.

§ 104‑1.  Acquisition of lands for specified purposes authorized; concurrent jurisdiction reserved.

The United States is authorized, by purchase or otherwise, to acquire title to any tract or parcel of land in the State of North  Carolina, not exceeding 25 acres, for the purpose of erecting thereon  any customhouse, courthouse, post office, or other building, including lighthouses, lightkeepers' dwellings, lifesaving stations, buoys and local depots and buildings connected therewith, or for the establishment of a fish‑cultural station and the erection thereon of such buildings and improvements as may be necessary for the successful operations of such fish‑cultural station. The consent to acquisition by the United States is upon the express condition that the State of North Carolina shall so far retain a concurrent jurisdiction with the  United States over such lands as that all civil and criminal process issued from the courts of the State of North Carolina may be executed thereon in like manner as if this authority had not been given, and that the State of North Carolina also retains authority to punish all  violations of its criminal laws committed on any such tract of land. (1870‑1, c. 44, s. 5; Code, ss. 3080, 3083; 1887, c. 136; 1899, c. 10; Rev., s. 5426; C.S., s. 8053.)



§ 104-2. Unused lands to revert to State.

§ 104‑2.  Unused lands to revert to State.

The consent given in G.S. 104‑1 is upon consideration of the United States building lighthouses, lighthouse keepers' dwellings, lifesaving stations, buoys, coal depots, fish stations, post offices, customhouses, and other buildings connected therewith, on the tracts or parcels of land so purchased, or that may be purchased; and that the title to land so conveyed to the United States shall revert to the State unless the construction of the aforementioned buildings be completed thereon within 10 years from the date of the conveyance from the grantor. (1870‑1, c. 44, s. 5; Code, ss. 3080, 3083; 1887, c. 136; 1899, c. 10; Rev., s. 5426; C.S., s. 8054.)



§ 104-3. Exemption of such lands from taxation.

§ 104‑3.  Exemption of such lands from taxation.

The lots, parcels, or tracts of land acquired under this Chapter, together with the tenements and appurtenances for the purpose mentioned in this Chapter, shall be exempt from taxation. (1870‑1, c. 44, s. 3; Code, s. 3082; Rev., s. 5428; C.S., s. 8055.)



§ 104-4. Conveyances of such lands to be recorded.

§ 104‑4.  Conveyances of such lands to be recorded.

All deeds, conveyances, or other title papers for the same shall be recorded, as in other cases, in the office of the register of deeds of the county in which the lands so conveyed may lie, in the same manner and under the same regulations as other deeds and conveyances are now recorded, and in like manner may be recorded a sufficient description by metes and bounds, courses and distances, of any tract or legal division of any public land belonging to the United States, which may be set apart by the general government for the purpose before mentioned, by an order, patent, or other official document or paper so describing such land. (1870‑1, c. 44, s. 2; 1872‑ 3, c. 201; Code, s. 3081; Rev., s. 5429; C.S., s. 8056.)



§ 104-5. Forest reserve in North Carolina authorized; powers conferred.

§ 104‑5.  Forest reserve in North Carolina authorized; powers conferred.

The United States is authorized to acquire by purchase, or by condemnation with adequate compensation, except as hereinafter provided, such lands in North Carolina as in the opinion of the federal government may be needed for the establishment of a national forest reserve in that region. This consent is given upon condition that the State of North Carolina shall retain a concurrent jurisdiction with the United States in and over such lands so far that civil process in all cases, and such criminal process as may issue under the authority of the State of North Carolina against any person charged with the commission of any crime without or within said jurisdiction, may be executed thereon in like manner as if this consent had not been given. Power is hereby conferred upon the Congress of the United States to pass such laws as it may deem necessary to the acquisition as hereinbefore provided, for incorporation in such national forest reserve such forest‑covered lands lying in North Carolina as in the opinion of the federal government may be needed for this purpose, but as much as 200 acres of any tract of land occupied as a home by bona fide residents in this State on the eighteenth day of January, 1901, shall be exempt from the provisions of this section. Power is hereby conferred upon Congress to pass such laws and to make or provide for the making of such rules and regulations, of both civil and criminal nature, and to provide punishment therefor, as in its judgment may be necessary for the management, control, and protection of such lands as may be from time to time acquired by the United States under the provisions of this section. (1901, c. 17; Rev., s. 5430; C.S., s. 8057; 1929, c. 67, s. 1.)



§ 104-6. Acquisition of lands for river and harbor improvement; reservation of right to serve process.

§ 104‑6.  Acquisition of lands for river and harbor improvement; reservation of right to serve process.

The consent of the legislature of the State is hereby given to the acquisition by the United States of any tracts, pieces, or parcels of land within the limits of the State, by purchase or condemnation, for use as sites for locks and dams, or for any other purpose in connection with the improvement of rivers and harbors within and on the borders of the State. The consent hereby given is in accordance with the seventeenth clause of the eighth section of the first article of the Constitution of the United States, and with the acts of Congress in such cases made and provided; and this State retains concurrent jurisdiction with the United States over any lands acquired and held in pursuance of the provisions of this section, so far as that all civil and criminal process issued under authority of any law of this State may be executed in any part of the premises so acquired, or the buildings or structures thereon erected. (1907, c. 681; C.S., s. 8058.)



§ 104-7. Acquisition of lands by the United States for customhouses, courthouses, post offices, forts, arsenals, or armories; cession of jurisdiction; exemption from taxation.

§ 104‑7.  Acquisition of lands by the United States for customhouses, courthouses, post offices, forts, arsenals, or armories; cession of jurisdiction; exemption from taxation.

(a)        The consent of the State is hereby given, in accordance with the seventeenth clause, eighth section, of the first article of the Constitution of the United States, to the acquisition by the United States, by purchase, condemnation, or otherwise, of any land in the State that either is:

(1)        Required for customhouses, courthouses, post offices, forts, arsenals, or armories; provided that the total land to be acquired for a particular facility does not exceed 25 acres; or

(2)        To be added to Fort Bragg, Pope Air Force Base, Camp Lejeune, New River Marine Corps Air Station, Seymour Johnson Air Force Base, Cherry Point Marine Corps Air Station, Military Ocean Terminal at Sunny Point, or the United States Coast Guard Air Station at Elizabeth City. Any of the land to be added to a military base named in this subdivision shall be contiguous to and within a 25‑mile radius of the military base for which the property is acquired.

(a1)      Notwithstanding the provisions of subsection (a) above, the consent of the State is not given to the acquisition by the United States, by purchase, condemnation or otherwise, of any land in a county or counties which have no existing military base at which aircraft squadrons are stationed, for the purpose of establishing an outlying landing field to support training and operations of aircraft squadrons stationed at or transient to military bases or military stations located outside of the State. Exclusive jurisdiction in and over any land acquired by the United States without the consent of the State under this subsection is not ceded to the United States for any purpose.

(b)        Exclusive jurisdiction in and over any land acquired by the United States with the consent of the State under subsection (a) of this section is hereby ceded to the United States for all purposes for which the United States requests cession of jurisdiction except that jurisdiction in and over these lands with respect to: (i) the service of all civil and criminal process of the courts of this State, (ii) the concurrent power to enforce the criminal law, (iii) the power to enforce State laws for the protection of public health and the environment and for the conservation of natural resources, and (iv) the entire legislative jurisdiction of the State with respect to marriage, divorce, annulment, adoption, commitment of the mentally incompetent, and descent and distribution of property is reserved to the State. Cession of jurisdiction shall continue only so long as the United States owns the land.

(c)        The jurisdiction ceded shall not vest until the United States has acquired title to the land by purchase, condemnation, or otherwise; accepted the cession of jurisdiction in writing; and filed a certified copy of the acceptance in the office of the register of deeds in the county or counties in which the land is located. The acceptance of jurisdiction shall be made by an authorized official of the United States and shall include a precise description of the land involved and a statement of the extent to which cession of jurisdiction is accepted. The register of deeds shall record the acceptance of jurisdiction and index it in both the grantor and the grantee index under the name of the United States and, if title to the land over which jurisdiction is ceded is vested in any entity other than the United States, then the register of deeds shall also index the acceptance of jurisdiction in both the grantor and the grantee index under the name of that entity.

(d)        So long as land acquired with the consent of the State under subsection (a) of this section remains the property of the United States, and no longer, the land shall be exempt and exonerated from all State, county, and municipal taxation, assessment, or other charges that may be levied or imposed under the authority of this State.

(e)        Persons residing on lands in the State for which any jurisdiction has been ceded under this section shall not be deprived of any civil or political rights, including the right of suffrage, by reason of the cession of jurisdiction to the United States.  (1907, c. 25; C.S., s. 8059; 2005‑69, s. 1; 2009‑20, s. 1.)



§ 104-8. Further authorization of acquisition of land.

§ 104‑8.  Further authorization of acquisition of land.

The United States is hereby authorized to acquire lands by  condemnation or otherwise in this State for the purpose of preserving  the navigability of navigable streams and for holding and administering such lands for national park purposes: Provided, that this section and G.S. 104‑9 shall in nowise affect the authority conferred upon the United States and reserved to the State in G.S. 104‑5 and 104‑6. (1925, c. 152, s. 1.)



§ 104-9. Condition of consent granted in preceding section.

§ 104‑9.  Condition of consent granted in preceding section.

This consent is given upon condition that the State of North Carolina shall retain a concurrent jurisdiction with the United States in and over such lands so far that civil process in all cases, and such criminal process as may issue under the authority of the State of North Carolina against any person charged with the commission of any crime, without or within said jurisdiction, may be executed thereon in like manner as if this consent had not been given. (1925, c. 152, s. 2.)



§ 104-10. Migratory bird sanctuaries or other wildlife refuges.

§ 104‑10.  Migratory bird sanctuaries or other wildlife refuges.

The United States is authorized to acquire by purchase, or by condemnation with adequate compensation, such lands in North Carolina as in the opinion of the federal government may be needed for the establishment of one or more migratory bird sanctuaries or other wildlife refuges. This consent is given upon condition that the State of North Carolina shall retain a concurrent jurisdiction with the United States in and over such lands so far that civil process in all cases, and such criminal process as may issue under the authority of the State of North Carolina against any person charged with the commission of any crime without or within said jurisdiction, may be executed therein in like manner as if this consent had not been given. Power is hereby conferred upon the Congress of the United States to pass such laws as it may deem necessary to the acquisition as hereinbefore provided, for incorporation in such sanctuaries or refuges such lands lying in North Carolina as in the opinion of the federal government may be suitable and needed for this purpose. Power is hereby conferred upon Congress to pass such laws and to make or provide for the making of such rules and regulations, of both civil and criminal nature, and to provide punishment therefor, as in its judgment may be necessary for the management, control and protection of such lands as may be from time to time acquired by the United States under the provisions of this section. (1929, c. 163, s. 1.)



§ 104-11. Utilities Commission to secure rights-of-way, etc., for waterway improvements by use of federal funds.

§ 104‑11.  Utilities Commission to secure rights‑of‑way, etc., for waterway improvements by use of federal funds.

Hereafter whenever any waterway improvement in North Carolina by the use of federal funds is provided for upon condition that the State or locality shall furnish rights‑of‑way, permits for the dumping of dredged material, or furnish or do any other thing in connection with the proposed waterway improvement, the Utilities Commission is authorized and empowered to represent the State or locality in such matter of securing the rights‑of‑way, permits for the dumping of dredged material, or other things so required in connection with such waterway improvement; and in prosecuting such undertaking, the Utilities Commission may follow the same procedure provided in Article 2 for the acquisition of rights‑of‑way for the intercoastal waterway from the Cape Fear River to the South Carolina line: Provided, however, that said Utilities Commission is not hereby authorized to enter into obligation or contract for the payment of any money or proceeds through condemnation or otherwise without the express approval of the Governor and Council of State. (1935, c. 240; 1937, c. 434.)



§ 104-11.1. Governor may accept a retrocession of jurisdiction over federal areas.

§ 104‑11.1.  Governor may accept a retrocession of jurisdiction over federal areas.

Whenever a duly authorized official or agent of the United States, acting pursuant to authority conferred by the Congress, notifies the Governor or any other State official, department or agency, that the United States desires or is willing to relinquish to the State the jurisdiction, or a portion thereof, held by the United States over the lands designated in such notice, the Governor may, in his discretion, accept such relinquishment. Such acceptance may be made by sending a notice of acceptance to the official or agent designated by the United States to receive such notice of acceptance. The Governor shall send a signed copy of the notice of acceptance, together with the notice of relinquishment received from the United States, to the Secretary of State, who shall maintain a permanent file of said notices.

Upon the sending of said notice of acceptance to the designated official or agent of the United States, the State shall immediately have such jurisdiction over the lands designated in the notice of relinquishment as said notice shall specify.

The provisions of this section shall apply to the relinquishment of jurisdiction acquired by the United States under the provisions of this Chapter or any other provision of law. (1957, c. 1202.)



§ 104-12. Acquisition of land for inland waterway from Cape Fear River; grant of State lands.

Article 2.

Inland Waterways.

§ 104‑12.  Acquisition of land for inland waterway from Cape Fear River; grant of State lands.

For the purpose of aiding in the construction of the proposed inland waterway by the United States from the Cape Fear River at Southport to the North Carolina‑South Carolina State line, the Secretary of State is hereby authorized to issue to the United States  of America a grant to the land located within said inland waterway, right‑of‑way, which is to be 1,000 feet to 1,750 feet wide insofar as  such land is subject to grant by the State of North Carolina, the said grant to issue upon a certificate furnished to the Secretary of State  by the Secretary of War, or by any authorized officer of the corps of  engineers of the United States army, or by any other authorized official, exercising control over the construction of the said waterway. Whenever in the construction of such inland waterway within this State, lands theretofore submerged shall be raised above the water by the deposit of excavated material, the land so formed shall become the property of the United States if within the limits of said inland waterway, right‑of‑way, herein set out 1,000 feet to 1,750 feet and the Secretary of State is hereby authorized to issue to the United States a grant to the land so formed within the limits above specified, the grant to issue upon a certificate furnished to the Secretary of State by some authorized official of the United States, as above provided. If said lands so required for the inland waterway right‑of‑way shall be marshlands, or sound lands, the title to which has heretofore been vested in the State Board of Education, the Governor of the State, as President thereof, and the Superintendent of Public Instruction as Secretary, are hereby authorized and required to execute proper conveyance to the United States of America for said marshlands or sound lands, free of cost, both to the State and to the United States government, upon a certificate furnished to said Board of Education by the Secretary of War, or by any authorized officer of the corps of engineers of the United States army, or by any other authorized official exercising control over the construction of the said inland waterway. (1931, c. 2, s. 1.)



§ 104-13. Utilities Commission to secure right-of-way over private lands; condemnation by United States.

§ 104‑13.  Utilities Commission to secure right‑of‑way over private lands; condemnation by United States.

If the title to any part of the lands acquired by the United States government for the construction of such inland waterway from the Cape Fear River at Southport to the North Carolina‑South Carolina State line shall be in any private person, company or corporation, railroad company, street railway company, telephone or telegraph company, or other public service corporation or shall have been donated or condemned or any public use by any political subdivision of the State, or if it may be necessary, for the purpose of obtaining the proper title to any lands, the title to which has heretofore been vested in the State Board of Education, then the Utilities Commission, in the name of the State of North Carolina, is hereby authorized and empowered, acting for and in behalf of the State of North Carolina, to secure a right‑of‑way 1,000 to 1,750 feet wide for said inland waterway across and through such lands or any part thereof, by purchase, donation or otherwise, through agreement with the owner or owners where possible, and when any such property is thus acquired, the Governor and Secretary of State shall execute a deed for the same to the United States; and if for any reason the said Commission shall be unable to secure such right‑of‑way across any such property by voluntary donation by and/or with the owner or owners, the said Commission acting for and in behalf of the State of North Carolina is hereby vested with the power to condemn the same, and in so doing, the ways, means, methods and procedure of the Chapter of the General Statutes of North Carolina, entitled "Eminent Domain," shall be used by it as near as the same is suitable for the purposes of this Article, and in all instances, the general and special benefits to the owner thereof shall be assessed as offsets against the damages to such property or lands.

As such condemnation proceedings might result in delay in the acquiring of title to all parts of the right‑of‑way and in the construction of the said inland waterway by the United States, said Utilities Commission is authorized to enter any of said lands and property and take possession of the same at the time hereinafter provided as needed for this use in behalf of the State or the United States government for the purposes herein set out, prior to the bringing of the proceeding for condemnation and prior to the payment of the money for such land or property under any judgment in condemnation. In the event the owner or owners shall appeal from the report of the commissioners appointed in any condemnation proceeding hereunder, it shall not be necessary for said Commission, acting in behalf of the State of North Carolina, or the United States government, to deposit the money assessed by said commissioners with the clerk.

Whenever proceedings in condemnation are instituted in pursuance of the provisions of this section, the said Commission upon the filing of the petition or petitions in such proceedings, shall have the right to take immediate possession, on behalf of the State, of such lands or property to the extent of the interest to be acquired and the order of the clerk of the superior court of the county where the action is instituted, shall be sufficient to vest the title and possession in the State through the Utilities Commission. The Governor and Secretary of State shall, upon vesting of the title and possession, execute a deed to the United States and said lands or property may then be appropriated and used by the United States for the purposes aforesaid: Provided, that in every case the proceedings in condemnation shall be  diligently prosecuted to final judgment in order that the just compensation, if any, to which the owners of the property are entitled may be ascertained and when so ascertained and determined, such compensation, if any, shall be promptly paid as hereinafter in this Article provided.

If the United States government shall so determine, it is hereby authorized to condemn and use all lands and property which may be needed for the purposes herein set out and which is specifically described and set out in the paragraph next preceding, under the authority of said United States government, and according to the provisions existing in the federal statutes for condemning lands and property for the use of the United States government. In case the United States government shall so condemn said land and property, the said Utilities Commission is hereby authorized to pay all expenses of the condemnation proceedings and any award that may be made thereunder, out of the money which may be appropriated for said purposes.

All sums which may be agreed upon between the said Utilities Commission and the owner of any property needed by the United States government for said inland waterway and all sums which may be assessed in favor of the owner of any property condemned hereunder, shall constitute and remain a fixed and valid claim against the State of North Carolina until paid and satisfied in full, but the order of the clerk when entered in any condemnation proceeding shall divest the owner of the land condemned of all right, title, interest and possession in and to such land and property. (1931, c. 2, s. 2; 1937, c. 434.)



§ 104-14. Use declared paramount public purpose.

§ 104‑14.  Use declared paramount public purpose.

In such condemnation proceedings the uses for which such land or property is condemned are hereby declared to be for a purpose  paramount to all other public uses, and the fact that any portion of it has heretofore been condemned by a railroad company, a street railway company, telephone or telegraph company, or other public service corporation, or by any political subdivision of the State of North Carolina, for public uses, or has been conveyed by any person or corporation for any such public uses, or vested in the State Board of Education, or by any other act dedicated to any public use, shall in no way affect the right of the State of North Carolina, or the United States government, to proceed and condemn such land and property as hereinbefore provided. (1931, c. 2, s. 3.)



§ 104-15. Method of payment of expenses and awards.

§ 104‑15.  Method of payment of expenses and awards.

Whenever said Commission has agreed with the owner of any such land or property as to the purchase price thereof, or the damage for the construction of the inland waterway has finally been determined in any condemnation proceeding necessary to secure such land or property, the said Commission is hereby authorized and directed to pay all of said sums and other expenses incident thereto by proper warrant upon the sum which may be appropriated for said purpose, and all such sums shall constitute and remain a fixed and valid claim against the State of North Carolina until paid and satisfied in full. (1931, c. 2, s. 4.)



§ 104-16. State and United States may enter upon lands for survey, etc.

§ 104‑16.  State and United States may enter upon lands for survey, etc.

For the purpose of determining the lands necessary for the uses herein set out, the Utilities Commission or the United States government, or the agents of either, shall have the right to enter upon any lands along the general line of the right‑of‑way in this Article specified, and make such surveys, and do such other acts as in their judgment may be necessary for the purpose of definitely locating the specific lines of said right‑of‑way and the lands required for said purposes, and there shall be no claim against the State of North  Carolina or the United States for such acts as may be done in making said surveys. (1931, c. 2, s. 5; 1937, c. 434.)



§ 104-17. Construction, maintenance, etc., of bridges over waterway.

§ 104‑17.  Construction, maintenance, etc., of bridges over waterway.

The Board of Transportation or the road governing body of any political subdivision of the State of North Carolina is hereby authorized and directed to construct, maintain and operate in perpetuity, all bridges over the waterway without cost to the United States. (1931, c. 2, s. 7; 1933, c. 172, s. 17; 1957, c. 65, s. 11; 1973, c. 507, s. 5.)



§ 104-18. Concurrent jurisdiction over waterway.

§ 104‑18.  Concurrent jurisdiction over waterway.

The State of North Carolina retains concurrent jurisdiction with the United States over any lands acquired and held in pursuance of the provisions of this Chapter, so far as that all civil and criminal process issued under authority of any law of this State may be executed in any part of the premises so acquired for such inland waterway, or for the buildings or constructions thereon erected for the purposes of such inland waterway. (1931, c. 2, s. 8.)



§ 104-19. Acquisition of land for inland waterway from Beaufort Inlet; grant of State lands.

§ 104‑19.  Acquisition of land for inland waterway from Beaufort Inlet; grant of State lands.

For the purpose of aiding in the construction of the proposed inland waterway by the United States from Beaufort Inlet in the State of North Carolina to the Cape Fear River, the Secretary of State is hereby authorized to issue to the United States of America a grant to the land located within said inland waterway, right‑of‑way, which is to be 1,000 feet wide, insofar as such land is subject to grant by the State of North Carolina, the said grant to issue upon a certificate furnished to the Secretary of State by the Secretary of War, or by any authorized officer of the corps of engineers of the United States army, or by any other authorized official, exercising control over the construction of the said waterway. Whenever in the construction of such inland waterway within this State, lands theretofore submerged shall be raised above the water by the deposit of excavated material, the land so formed shall become the property of the United States if within the limits of said inland waterway, right‑ of‑way, herein set out 1,000 feet, and the Secretary of State is hereby authorized to issue to the United States a grant to the land so formed within the limits above specified, the grant to issue upon a certificate furnished to the Secretary of State by some authorized official of the United States, as above provided. If said lands so required for the inland waterway right‑of‑way shall be marshlands, the title to which has heretofore been vested in the State Board of Education, the Governor of the State, as President thereof, and the Superintendent of Public Instruction as Secretary, are hereby authorized and required to execute a proper conveyance to the United States of America for said marshlands, free of cost, both to the State and to the United States government, upon a certificate furnished, to said Board of Education by the Secretary of War, or by any authorized officer of the corps of engineers of the United States army, or by any other authorized official exercising control over the construction of the said inland waterway. (1927, c. 44, s. 1.)



§ 104-20. Utilities Commission to secure right-of-way; condemnation by United States.

§ 104‑20.  Utilities Commission to secure right‑of‑way; condemnation by United States.

If the title to any part of the lands required by the United States government for the construction of an inland waterway from Beaufort Inlet to the Cape Fear River is owned by a private person, company or corporation, railroad company, street railway company, telephone or telegraph company, or other public service corporation, or has been donated or condemned for any public use by any political subdivision of the State or if it may be necessary, for the purpose of obtaining the proper title to any lands, the title to which has heretofore been vested in the State Board of Education, then the Utilities Commission, in the name of the State of North Carolina, may secure a right‑of‑way 1,000 feet wide for the inland waterway across and through the lands or any part thereof, if possible by purchase, donation or otherwise, through agreement with the owner or owners, and when any property is thus acquired, the Governor and Secretary of State shall execute a deed for the same to the United States; and if for any reason the Commission is unable to secure a right‑of‑way across the property by voluntary agreement with the owner or owners as aforesaid, the Commission acting for and in behalf of the State of North Carolina, is hereby vested with the power to condemn the same, and in so doing, the ways, means, methods and procedure of Chapter 40A of the General Statutes of North Carolina, entitled "Eminent Domain," shall be used by it as near as the same is suitable for the purposes of this law, and in all instances, the general and the special benefits to the owner thereof shall be assessed as offsets against the damages to the property or lands.

As condemnation proceedings might result in delay in the acquiring of title to all parts of the right‑of‑way and in the construction of the inland waterway by the United States, the Utilities Commission is authorized to enter any of the lands and property and take possession of the same at the time hereinafter provided as needed for this use in behalf of the State or the United States government for the purposes herein set out prior to the bringing of the proceeding for condemnation and prior to the payment of the money for the land or property under any judgment in condemnation. In the event the owner or owners shall appeal from the report of the commissioners appointed in the condemnation proceeding it shall not be necessary for the Commission, acting in behalf of the State of North Carolina, the State of North Carolina, or the United States government, to deposit the money assessed by the commissioners with the clerk.

Whenever proceedings in condemnation are instituted under the provisions of this section, the Commission upon the filing of the petition or petitions in the proceedings, may take immediate possession on behalf of the State of the lands or property to the extent of the interest to be acquired and the Governor and Secretary of State shall thereupon execute a deed to the United States and the lands or property may then be appropriated and used by the United States for the purposes described in this section. Provided, that in every case the proceedings in condemnation shall be diligently prosecuted to final judgment in order that the just compensation to which the owners of the property are entitled may be ascertained and when so ascertained and determined the compensation shall be promptly paid as hereinafter in this law provided.

If the United States government shall so determine, it is hereby authorized to condemn and use all lands and property that may be needed for the purposes herein set out and which is specifically described and set out in the preceding paragraphs, under the authority of the United States government, and according to the provisions existing in the federal statutes for condemning lands and property for the use of the United States government. In case the United States government shall so condemn the land and property, the Utilities Commission is hereby authorized to pay all expenses of the condemnation proceedings and any award that may be made thereunder, out of the money that may be appropriated for these purposes. (1927, c. 44, s. 2; 1929, c. 4; c. 7, s. 1; 1937, c. 434; 2001‑487, s. 38(d).)



§ 104-21. Use declared paramount public purpose.

§ 104‑21.  Use declared paramount public purpose.

In such condemnation proceedings the uses for which such land or property is condemned are hereby declared to be for a purpose  paramount to all other public uses, and the fact that any portion of it has heretofore been condemned by a railroad company, street railway company, telephone or telegraph company, or other public service corporation, or by any political subdivision of the State of North Carolina, for public uses, or has been conveyed by any person or corporation for any such public uses, or vested in the State Board of Education, shall in no way affect the right of the State of North Carolina, or the United States government, to proceed and condemn such land and property as hereinbefore provided. (1927, c. 44, s. 3.)



§ 104-22. Method of payment of expenses and awards.

§ 104‑22.  Method of payment of expenses and awards.

Whenever said Commission has agreed with the owner of any such land or property as to the purchase price thereof, or the damage for the construction of the inland waterway has finally been determined in any condemnation proceeding necessary to secure such land or property, the said Commission is hereby authorized and directed to pay all of said sum and other expenses incident thereto by proper warrant upon the sum which may be appropriated for said purpose, and all such sums shall constitute and remain a fixed and valid claim against the State of North Carolina until paid and satisfied in full. (1927, c. 44, s. 4.)



§ 104-23. Maintenance and operation of bridges over waterway.

§ 104‑23.  Maintenance and operation of bridges over waterway.

The Board of Transportation or the road governing body of any political subdivision of the State of North Carolina is hereby authorized and directed to take over and maintain and operate in perpetuity, by contract with the United States government, if necessary, or otherwise, any bridge or bridges which may be subject to their respective control and which the United States government may construct across said inland waterway. (1927, c. 44, s. 6; 1929, c. 4; c. 7, s. 2; 1957, c. 65, s. 11; 1973, c. 507, s. 5.)



§ 104-24. Concurrent jurisdiction over waterway.

§ 104‑24.  Concurrent jurisdiction over waterway.

The State of North Carolina retains concurrent jurisdiction with the United States over any lands acquired and held in pursuance of the provisions of this Chapter, so far as that all civil and criminal process issued under authority of any law of this State may be executed in any part of the premises so acquired for such inland waterway, or for the buildings or constructions thereon erected for the purposes of such inland waterway. (1927, c. 44, s. 7.)



§ 104-25. Lands conveyed to United States for inland waterway.

§ 104‑25.  Lands conveyed to United States for inland waterway.

For the purpose of aiding in the construction of a proposed inland waterway by the United States from the City of Norfolk, in the State of Virginia, to Beaufort Inlet, in the State of North Carolina, the Secretary of State is hereby authorized to issue to the United States of America a grant to the land located within a distance of 1,000 feet on either side of the center of the said inland waterway, insofar as such land is subject to grant by the State of North Carolina, the said grant to issue upon a certificate furnished to the Secretary of State by the Secretary of War, or by any authorized officer of the corps of engineers of the United States army, or by any other authorized official, exercising control of the construction of the said waterway.

Wherever, in the construction of the said inland waterway, lands theretofore submerged shall be raised above the water by deposit of excavated material, the lands so formed shall become the property of the United States for a distance of 1,000 feet on either side of the center of such canal or channel, and the Secretary of State is hereby  authorized to issue to the United States a grant to the land so formed within the distance above mentioned, the grant to issue upon a certificate furnished to the Secretary of State by some authorized official of the United States as above provided. (1913, c. 197; C.S., s. 7583; 1937, c. 445.)



§§ 104-26 through 104-30. Reserved for future codification purposes.

§§ 104‑26 through 104‑30.  Reserved for future codification purposes.



§ 104-31. Governor authorized to cede jurisdiction.

Article 3.

Jurisdiction over National Park System Lands.

§ 104‑31.  Governor authorized to cede jurisdiction.

(a)        Whenever the United States shall desire to acquire legislative jurisdiction over any lands of the national park system within this State and shall make application for that purpose, the Governor is authorized to cede to the United States such measure of jurisdiction, not exceeding that requested by the United States, as he may deem proper over all or any part of such lands as to which a cession of legislative jurisdiction is requested, reserving to the State such concurrent or partial jurisdiction as he may deem proper.

(b)        Said application on behalf of the United States shall state in  particular the measure of jurisdiction desired and shall be accompanied by an accurate description of the lands of the national park system over which such jurisdiction is desired and information as to which of such lands are then owned or leased by the United States.

(c)        Said cession of jurisdiction shall become effective when it is  accepted on behalf of the United States, which acceptance shall be indicated, in writing upon the instrument of cession, by an authorized official of the United States and admitting it to record in the appropriate land records of the county in which lands are situated. (1979, c. 560, s. 1.)



§ 104-32. Jurisdiction reserved.

§ 104‑32.  Jurisdiction reserved.

Notwithstanding any other provision of law, there are reserved over any lands as to which any legislative jurisdiction may be ceded to the United States pursuant to this Article, the State's entire legislative jurisdiction with respect to taxation and that of each State agency, county, city, political subdivision, and public district of the State; the State's entire legislative jurisdiction with respect to marriage, divorce, annulment, adoption, commitment of the mentally incompetent, and descent and distribution of property; concurrent power to enforce the criminal law; and the power to execute any process, civil or criminal, issued under the authority of the State; nor shall any persons residing on such lands be deprived of any civil or political rights, including the right of suffrage, by reason  of the cession of such jurisdiction to the United States. (1979, c. 560, s. 1.)



§ 104-33. Applicability of Article.

§ 104‑33.  Applicability of Article.

The provisions of this Article shall not apply to any lands owned by the United States and held in trust for the Eastern Band of Cherokee Indians, located in Jackson, Swain, Graham, or Cherokee Counties. (1979, c. 560, s. 2.)






Chapter 104A - Degrees of Kinship.

§ 104A-1. Degrees of kinship; how computed.

Chapter 104A.

Degrees of Kinship.

§ 104A‑1.  Degrees of kinship; how computed.

In all cases where degrees of kinship are to be computed, the same shall be computed in accordance with the civil law rule, as follows:

(1)        The degrees of lineal kinship of two persons is computed by counting one degree for each person in the line of ascent or  descent, exclusive of the person from whom the computing begins; and

(2)        The degree of collateral kinship of two persons is computed by commencing with one of the persons and ascending from him to a common ancestor, descending from that ancestor to the other person, and counting one degree for each person in the line of ascent and in the line of descent, exclusive of the person from whom the computation begins, the total to represent the degree of such kinship. (1951, c. 315; 1953, c. 1077, s. 2.)






Chapter 104B - Hurricanes or Other Acts of Nature.

§ 104B-1. Removal of property deposited by hurricane or other act of nature.

Chapter 104B.

Hurricanes or Other Acts of Nature.

Article 1.

In General.

§ 104B‑1.  Removal of property deposited by hurricane or other act of nature.

Whenever the house, garage, building, or any part thereof, or other property of a person, firm or corporation shall be deposited on the land of another by any hurricane, tornado, tidal wave, flood or other act of nature and is not removed from said land within 30 days after the deposit, the owner of such land may notify in writing the  owner of the house, garage, building, or other property of such deposit and may require owner to remove the property so deposited within 60 days after receipt of the notice. If the owner of the deposited property fails to remove it within 60 days after receipt of the notice, the owner of the land may remove the deposited property and destroy it or may use it as he sees fit without incurring liability to the owner of the deposited property, or may sell it and retain the proceeds for his own use; provided, the amount by which the proceeds of any such sale exceed the cost of removal and sale shall be paid to the owner of the deposited property or held for his account.

If the owner of the land is unable to notify the owner of the deposited property and, after diligent search, the owner of the deposited property cannot be located and notified, the owner of the land may, at any time after the expiration of 120 days from the date of the deposit of the property on his land, remove, use, or sell the deposited property in the same manner and under the same restrictions as provided above for removal, use, or sale after notice.

Sales made under this section may be either public or private sales. (1955, c. 643.)



§ 104B-2. Repealed by Session Laws 1965, c. 431, s. 1.

Article 2.

Zoning of Potential Flood Areas.

§ 104B‑2:  Repealed by Session Laws 1965, c. 431, s. 1.



§§ 104B-3 through 104B-16. Repealed by Session Laws 1979, c. 141, s. 1.

Article 3.

Protection of Sand Dunes along Outer Banks.

§§ 104B‑3 through 104B‑16:  Repealed by Session Laws 1979, c. 141, s. 1.






Chapter 104C - Atomic Energy, Radioactivity and Ionizing Radiation.

§§ 104C-1 through 104C-3. Repealed by Session Laws 1971, c. 882, s. 6.

Chapter 104C.

Atomic Energy, Radioactivity and Ionizing Radiation.

§§ 104C‑1 through 104C‑3:  Repealed by Session Laws 1971, c. 882, s. 6.



§§ 104C-4 through 104C-5. Recodified as §§ 104E-1 to 104E-23.

§§ 104C‑4 through 104C‑5.  Recodified as §§ 104E‑1 to 104E‑23.






Chapter 104D - Southern States Energy Compact.

§ 104D-1. Compact entered into; form of compact.

Chapter 104D.

Southern States Energy Compact.

§ 104D‑1.  Compact entered into; form of compact.

The Southern States Energy Compact is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

SOUTHERN STATES ENERGY COMPACT

Article I. Policy and Purpose. The party states recognize that the proper employment and conservation of energy and employment of energy‑related facilities, materials, and products, within the context of a responsible regard for the environment, can assist substantially in the industrialization of the South and the development of a balanced economy for the region. They also recognize that optimum benefit from and acquisition of energy resources and facilities require systematic encouragement, guidance, and assistance from the party states on a cooperative basis. It is the policy of the party states to undertake such cooperation on a continuing basis; it is the purpose of this compact to provide the instruments and framework for such a cooperative effort to improve the economy of the South and contribute to the individual and community well‑being of the region's people.

Article II. The Board. (a) There is hereby created an agency of the party states to be known as the "Southern States Energy Board" (hereinafter called the Board). The Board shall be composed of three members from each party state, one of whom shall be appointed or designated in each state to represent the Governor, the State Senate and the State House of Representatives, respectively. Each member shall be designated or appointed in accordance with the law of the state which he represents and shall serve and be subject to removal in accordance with such law. Any member of the Board may provide for the discharge of his duties and the performance of his functions thereon, either for the duration of his membership or for any lesser period of time, by a deputy or assistant, if the laws of his state make specific provision therefor. The federal government may be represented without vote if provision is made by federal law for such  representation.

(b)        Each party state shall be entitled to one vote on the Board, to be determined by majority vote of each member or member's representative from the party state present and voting on any question. No action of the Board shall be binding unless taken at a meeting at which a majority of all party states are represented and unless a majority of the total number of votes on the Board are cast in favor thereof.

(c)        The Board shall have a seal.

(d)        The Board shall elect annually, from among its members, a chairman, a vice‑chairman, and a treasurer. The Board shall appoint an Executive Director who shall serve at its pleasure and who shall also act as secretary, and who, together with the treasurer, shall be bonded in such amounts as the Board may require.

(e)        The Executive Director, with the approval of the Board, shall appoint and remove or discharge such personnel as may be necessary for the performance of the Board's functions irrespective of the civil service, personnel or other merit system laws of any of the party states.

(f)         The Board may establish and maintain, independently or in conjunction with any one or more of the party states, a suitable retirement system for its full‑time employees. Employees of the Board shall be eligible for social security coverage in respect of old age and survivors insurance provided that the Board takes such steps as may be necessary pursuant to federal law to participate in such program of insurance as a governmental agency or unit. The Board may establish and maintain or participate in such additional programs of employee benefits as may be appropriate.

(g)        The Board may borrow, accept or contract for the services of personnel from any state or the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, person, firm or corporation.

(h)        The Board may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials, and services (conditional or otherwise) from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm or corporation, and may receive, utilize, and dispose of the same.

(i)         The Board may establish and maintain such facilities as may be necessary for the transaction of its business. The Board may acquire, hold, and convey real and personal property and any interest therein.

(j)         The Board shall adopt bylaws, rules and regulations for the conduct of its business, and shall have the power to amend and rescind these bylaws, rules, and regulations. The Board shall publish its bylaws, rules, and regulations in convenient form and shall file a copy thereof, and shall also file a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

(k)        The Board annually shall make to the Governor of each party state, a report covering the activities of the Board for the preceding year, and embodying such recommendations as may have been adopted by the Board, which report shall be transmitted to the legislature of said state. The Board may issue such additional reports as it may deem desirable.

Article III. Finances. (a) The Board shall submit to the executive head or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that jurisdiction for presentation to the legislature thereof.

(b)        Each of the Board's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. One‑half of the total amount of each budget of estimated expenditures shall be apportioned among the party states in equal shares; one quarter of each such budget shall be apportioned among the party states in accordance with the ratio of their populations to the total population of the entire group of party states based on the last decennial federal census; and one quarter of each such budget shall be apportioned among the party states on the basis of the relative average per capita income of the inhabitants in each of the party states based on the latest computations published by the federal census‑taking agency. Subject to appropriations by their respective legislatures, the Board shall be provided with such funds by each of the party states as are necessary to provide the means of establishing and maintaining facilities, a staff of personnel, and such activities as may be necessary to fulfill the powers and duties imposed upon and entrusted to the Board.

(c)        The Board may meet any of its obligations in whole or in part with funds available to it under Article II(h) of this Compact, provided that the Board takes specific action setting aside such funds prior to the incurring of any obligation to be met in whole or in part in this manner. Except where the Board makes use of funds available to it under Article II(h) hereof, the Board shall not incur any obligation prior to the allotment of funds by the party jurisdictions  adequate to meet the same.

(d)        The Board shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Board shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Board shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become a part of the annual report of the Board.

(e)        The accounts of the Board shall be open at any reasonable time for inspection.

Article IV. Advisory Committees. The Board may establish such advisory and technical committees as it may deem necessary, membership on which to include but not be limited to private citizens, expert and lay personnel, representatives of industry, labor, commerce, agriculture, civic associations, medicine, education, voluntary health agencies, and officials of local, state and federal government, and may cooperate with and use the services of any such committees and the organizations which they represent in furthering any of its activities under this Compact.

Article V. Powers. The Board shall have the power to:

(1)        Ascertain and analyze on a continuing basis the position of the South with respect to energy, energy‑related industries, and environmental concerns.

(2)        Encourage the development, conservation and responsible use of energy and energy‑related facilities, installations, and products as part of a balanced economy and healthy environment.

(3)        Collect, correlate, and disseminate information relating to civilian uses of energy and energy‑related materials and products.

(4)        Conduct, or cooperate in conducting, programs of training for state and local personnel engaged in any aspect of:

a.         Energy, environment, and application of energy, environmental, and related concerns to industry, medicine, or education or the promotion or regulation thereof.

b.         The formulation or administration of measures designed to promote safety in any matter related to the development, use or disposal of energy and energy‑related materials, products, installations, or wastes.

(5)        Organize and conduct, or assist and cooperate in organizing and conducting, demonstrations of energy product,  material, or equipment use and disposal and of proper techniques or processes for the application of energy resources to the civilian economy or general welfare.

(6)        Undertake such nonregulatory functions with respect to sources of radiation as may promote the economic development and general welfare of the region.

(7)        Study industrial, health, safety, and other standards, laws,  codes, rules, regulations, and administrative practices in or related to energy and environmental fields.

(8)        Recommend such changes in, or amendments or additions to, the laws, codes, rules, regulations, administrative procedures and practices or ordinances of the party states in any of the fields of its interest and competence as in its judgment may be appropriate. Any such recommendation shall be made through the appropriate state agency with due consideration of the desirability of uniformity but shall also give appropriate weight to any special circumstances which may justify variations to meet local conditions.

(9)        Prepare, publish and distribute, with or without charge, such reports, bulletins, newsletters or other material as it deems appropriate.

(10)      Cooperate with the United States Department of Energy or any agency successor thereto, any other officer or agency of the United States, and any other governmental unit or agency or officer thereof, and with any private persons or agencies in any of the fields of its interests.

(11)      Act as licensee of the United States Government or any party state with respect to the conduct of any research activity requiring such license and operate such research facility or undertake any program pursuant thereto.

(12)      a.         Ascertain from time to time such methods, practices, circumstances, and conditions as may bring about the prevention and control of energy and environmental incidents in the area comprising the party states, to coordinate the environmental and other energy‑related incident prevention and control plans and the work relating thereto of the appropriate agencies of the party states and to facilitate the rendering of aid by the party states to each other in coping with energy and environmental incidents.

b.         The Board may formulate and, in accordance with need from time to time, revise a regional plan or regional plans for coping with energy and environmental incidents within the territory of the party states as a whole or within any subregion or subregions of the geographic area covered by this Compact.

Article VI. Supplementary Agreements. (a) To the extent that the Board has not undertaken an activity or project which would be within its power under the provisions of Article V of this Compact, any two or more of the party states (acting by their duly constituted  administrative officials) may enter into supplementary agreements for the undertaking and continuance of such an activity or project. Any such agreement shall specify its purpose or purposes; its duration and the procedure for termination thereof or withdrawal therefrom; the method of financing and allocating the costs of the activity or project; and such other matters as may be necessary or appropriate. No such supplementary agreement entered into pursuant to this Article shall become effective prior to its submission to and approval by the Board. The Board shall give such approval unless it finds that the supplementary agreement or the activity or project contemplated thereby is inconsistent with the provisions of this Compact or a program or activity conducted by or participated in by the Board.

(b)        Unless all of the party states participate in a supplementary agreement, any cost or costs thereof shall be borne separately by the  states party thereto. However, the Board may administer or otherwise assist in the operation of any supplementary agreement.

(c)        No party to a supplementary agreement entered into pursuant to this Article shall be relieved thereby of any obligation or duty assumed by said party state under or pursuant to this Compact, except that timely and proper performance of such obligation or duty by means of the supplementary agreement may be offered as performance pursuant to the Compact.

Article VII. Other Laws and Relationships. Nothing in this Compact shall be construed to:

(1)        Permit or require any person or other entity to avoid or refuse compliance with any law, rule, regulation, order or ordinance of a party state or subdivision thereof now or hereafter made, enacted or in force.

(2)        Limit, diminish or otherwise impair jurisdiction exercised by the United States Department of Energy, any agency successor thereto, or any other federal department, agency or officer pursuant to and in conformity with any valid and operative act of Congress.

(3)        Alter the relations between and respective internal responsibilities of the government of a party state and its subdivisions.

(4)        Permit or authorize the Board to exercise any regulatory authority or to own or operate any nuclear reactor for the generation of electric energy; nor shall the Board own or operate any facility or installation for industrial or commercial purposes.

Article VIII. Eligible Parties, Entry into Force and Withdrawal. (a) Any or all of the states of Alabama, Arkansas, Delaware, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, Missouri, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia, West Virginia, the Commonwealth of Puerto Rico, and the United States Virgin Islands shall be eligible to become party to this Compact.

(b)        As to any eligible party state, this Compact shall become effective when its legislature shall have enacted the same into law: Provided that it shall not become initially effective until enacted into law by seven states.

(c)        Any party state may withdraw from this Compact by enacting a statute repealing the same, but no such withdrawal shall become effective until the Governor of the withdrawing state shall have sent formal notice in writing to the Governor of each other party state informing said Governors of the action of the legislature in repealing the Compact and declaring an intention to withdraw.

Article IX. Severability and Construction. The provisions of this Compact and of any supplementary agreement entered into hereunder shall be (severable) and if any phrase, clause, sentence or provision of this Compact or such supplementary agreement is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this Compact or such supplementary agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this Compact or any supplementary agreement entered into hereunder shall be held contrary to the constitution of any state participating therein, the Compact or such supplementary agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. The provisions of this Compact and of any supplementary agreement entered into pursuant thereto shall be liberally construed to effectuate the purposes thereof. (1965, c. 858, s. 1; 1983, c. 282, s. 1.)



§ 104D-2. (For applicability see note) Appointment of North Carolina members and alternate members of Southern States Energy Board.

§ 104D‑2.  (For applicability see note) Appointment of North Carolina members and alternate members of Southern States Energy Board.

(a)        North Carolina members of the Southern States Energy Board shall be appointed as follows:

(1)        One member to be appointed by the Governor.

(2)        One member of the House of Representatives to be appointed by the Speaker of the House of Representatives.

(3)        One member of the Senate to be appointed by the President of the Senate.

(b)        Members shall serve at the pleasure of the original appointing authority and until their successors are appointed.

(c)        Each appointing authority is authorized to appoint an alternate member who may serve at and for such time as the regular member shall designate and shall have the same power and authority as the regular member when so serving. (1965, c. 858, s. 2; 1983, c. 282, s. 2.)

§ 104D‑2.  (For applicability see note) Appointment of North Carolina members and alternate members of Southern States Energy Board.

(a)        North Carolina members of the Southern States Energy Board shall be appointed as follows:

(1)        One member to be appointed by the Governor.

(2)        One member of the House of Representatives to be appointed by the Speaker of the House of Representatives.

(3)        One member of the Senate to be appointed by the President Pro Tempore of the Senate.

(b)        Members shall serve at the pleasure of the original appointing authority and until their successors are appointed.

(c)        Each appointing authority is authorized to appoint an alternate member who may serve at and for such time as the regular member shall designate and shall have the same power and authority as the regular member when so serving. (1965, c. 858, s. 2; 1983, c. 282, s. 2; 1991, c. 739, s. 9.)



§ 104D-3. Submission of budgets of Board.

§ 104D‑3.  Submission of budgets of Board.

Pursuant to Article III(a) of the compact, the Board shall submit its budgets of estimated expenditures to the Director of the Budget for presentation to the General Assembly. (1965, c. 858, s. 3.)



§ 104D-4. Supplementary agreements ineffective until funds appropriated.

§ 104D‑4.  Supplementary agreements ineffective until funds appropriated.

Any supplementary agreement entered into pursuant to Article VI of the compact and requiring the expenditure of funds or the assumption of an obligation to expend funds in addition to those already appropriated shall not become effective as to this State until the required funds therefor are appropriated by the General Assembly. (1965, c. 858, s. 4.)



§ 104D-5. Cooperation with Board.

§ 104D‑5.  Cooperation with Board.

The departments, institutions and agencies of this State and its subdivisions are hereby authorized to cooperate with the Board in the furtherance of any of its activities pursuant to the Compact. (1965, c. 858, s. 5.)



§ 104D-6: Repealed by Session Laws 1983, c. 282, s. 3.

§ 104D‑6: Repealed by Session Laws 1983, c. 282, s. 3.






Chapter 104E - North Carolina Radiation Protection Act.

§ 104E-1. Title.

Chapter 104E.

North Carolina Radiation Protection Act.

§ 104E‑1.  Title.

This Chapter shall be known and may be cited as the "North  Carolina Radiation Protection Act." (1975, c. 718, s. 1.)



§ 104E-2. Scope.

§ 104E‑2.  Scope.

Except as otherwise specifically provided, this Chapter applies to all persons who receive, possess, use, transfer, own or acquire any source of radiation within the State of North Carolina; provided, however, that nothing in this Chapter shall apply to any person to the extent such person is subject to regulation by the United States Nuclear Regulatory Commission or its successors. (1975, c. 718, s. 1.)



§ 104E-3. Declaration of policy.

§ 104E‑3.  Declaration of policy.

It is the policy of the State of North Carolina in furtherance of its responsibility to protect the public health and safety:

(1)        To institute and maintain a program to permit development and utilization of sources of radiation for purposes consistent with the health and safety of the public; and

(2)        To prevent any associated harmful effects of radiation upon the public through the institution and maintenance of a regulatory program for all sources of radiation, providing for:

a.         A single, effective system of regulation within the State;

b.         A system consonant insofar as possible with those of other states; and

c.         Compatibility with the standards and regulatory programs of the federal government for by‑product, source and special nuclear materials. (1975, c. 718, s. 1.)



§ 104E-4. Purpose.

§ 104E‑4.  Purpose.

It is the purpose of this Chapter to effectuate the policies set forth in G.S. 104E‑3 by providing for:

(1)        A program of effective regulation of sources of radiation for the protection of the occupational and public health and safety;

(2)        A program to promote an orderly regulatory pattern within the State, among the states and between the federal government and the State and facilitate intergovernmental cooperation with respect to use and regulation of sources of radiation to the end that duplication of regulation may be minimized; and

(3)        A program to establish procedures for assumption and performance of certain regulatory responsibilities with respect to sources of radiation. (1975, c. 718, s. 1.)



§ 104E-5. Definitions.

§ 104E‑5.  Definitions.

Unless a different meaning is required by the context, the following terms as used in this Chapter shall have the meanings hereinafter respectively ascribed to them:

(1)        "Agreement materials" means those materials licensed by the State under agreement with the United States Nuclear Regulatory Commission and which include by‑product, source or special nuclear materials in a quantity not sufficient to form a critical mass, as defined by the Atomic Energy Act of 1954 as amended.

(2)        "Agreement state" means any state which has consummated an agreement with the United States Nuclear Regulatory Commission under the authority of section 274 of the Atomic Energy Act of 1954 as amended, as authorized by compatible state legislation providing for acceptance by that state of licensing authority for agreement materials and the discontinuance of such licensing activities by the United States Nuclear Regulatory Commission.

(3)        "Atomic energy" means all forms of energy released in the course of nuclear fission or nuclear fusion or other atomic transformations.

(4)        "By‑product material" means any radioactive material, except special nuclear material, yielded in or made radioactive by exposure to the radiation incident to the process of producing or utilizing special nuclear material.

(5)        "Commission" means the Radiation Protection Commission.

(6)        "Department" means the State Department of Environment and Natural Resources.

(7)        "Emergency" means any condition existing outside the bounds of nuclear operating sites owned or licensed by a federal agency, and further any condition existing within or outside of the jurisdictional confines of a facility licensed by the Department and arising from the presence of by‑product material, source material, special nuclear materials, or other radioactive materials, which is endangering or could reasonably be expected to endanger the health and safety of the public, or to contaminate the environment.

(7a)      "Engineered barrier" means a man‑made structure or device that is intended to improve a disposal facility's ability to meet (i) the performance objectives of Subpart C, Title 10, Code of Federal Regulations Part 61 in effect on 1 January 1987, (ii) other requirements set out in G.S. 104E‑25, and (iii) requirements of rules adopted by the Commission under this Chapter.

(8)        "General license" means a license effective pursuant to regulations promulgated under the provisions of this Chapter without the filing of an application to transfer, acquire, own, possess, or use quantities of, or devices or equipment utilizing by‑product, source, special nuclear materials, or other radioactive materials occurring naturally or produced artificially.

(9)        "Ionizing radiation" means gamma rays and x‑rays, alpha and beta particles, high speed electrons, protons, neutrons, and other nuclear particles; but not sound or radio waves, or visible, infrared, or ultraviolet light.

(9a)      "Low‑level radioactive waste" means low‑level radioactive waste as defined in the Low‑Level Radioactive Waste Policy Amendments Act of 1985, Pub. L. 99‑240, 99 Stat. 1842, 42 U.S.C. 2021b et seq. and other waste, including waste containing naturally occurring and accelerator produced radioactive material, which is not regulated by the United States Nuclear Regulatory Commission or other agency of the federal government and which is determined to be low‑level radioactive waste by the North Carolina Radiation Protection Commission.

(9b)      "Low‑level radioactive waste facility" means a facility for the storage, collection, processing, treatment, recycling, recovery, or disposal of low‑level radioactive waste.

(9c)      "Low‑level radioactive waste disposal facility" means any low‑level radioactive waste facility or any portion of such facility, including land, buildings, and equipment, which is used or intended to be used for the disposal of low‑level radioactive waste on or in land in accordance with rules promulgated under this Chapter.

(10)      "Nonionizing radiation" means radiation in any portion of the electromagnetic spectrum not defined as ionizing radiation, including, but not limited to, such sources as laser, maser or microwave devices.

(11)      "Person" means any individual, corporation, partnership, firm, association, trust, estate, public or private institution, group, agency, political subdivision of this State, any other state or political subdivision or agency thereof, and any legal successor, representative, agent, or agency of the foregoing, other than the United States Nuclear Regulatory Commission, or any successor thereto, and other than federal government agencies licensed by the United States Nuclear Regulatory Commission, or any successor thereto.

(12)      "Radiation" means gamma rays and x‑rays, alpha and beta particles, high speed electrons, protons, neutrons, and other nuclear particles, and electromagnetic radiation consisting of associated and interacting electric and magnetic waves including those with frequencies between three times 10 to the eighth power cycles per second and three times 10 to the twenty‑fourth power cycles per second and wavelengths between one times 10 to the minus fourteenth power centimeters and 100 centimeters.

(13)      "Radiation machine" means any device designed to produce or which produces radiation or nuclear particles when the associated control devices of the machine are operated.

(14)      "Radioactive material" means any solid, liquid, or gas which emits ionizing radiation spontaneously.

(14a)    "Shallow land burial" means disposal of low‑level radioactive waste in subsurface trenches without the additional confinement of the waste as described in G.S. 104E‑25.

(14b)    "Secretary" means the Secretary of Environment and Natural Resources.

(15)      "Source material" means (i) uranium, thorium, or any other material which the Department declares to be source material after the United States Nuclear Regulatory Commission, or any successor thereto has determined the material to be such; or (ii) ores containing one or more of the foregoing materials, in such concentration as the Department declares to be source material after the United States Nuclear Regulatory Commission, or any successor thereto, has determined the material in such concentration to be source material.

(16)      "Special nuclear material" means (i) plutonium, uranium 233, uranium 235, uranium enriched in the isotope 233 or in the isotope 235, and any other material which the Department declares to be special nuclear material after the United States Nuclear Regulatory Commission, or any successor thereto, has determined the material to be such, but does not include source material; or (ii) any material artificially enriched by any of the foregoing, but does not include source material.

(17)      "Specific license" means a license, issued after application, to use, manufacture, produce, transfer, receive, acquire, own or process quantities of, or devices or equipment utilizing by‑product, source, special nuclear materials, or other radioactive materials occurring naturally or produced artificially. Nothing in this Chapter shall require the licensing of individual natural persons involved in the use of radiation machines or radioactive materials for medical diagnosis or treatment.

(18)      Repealed by Session Laws 1987, c. 850, s. 3. (1975, c. 718, s. 1; 1981, c. 704, s. 8; 1987, c. 633, ss. 1‑4; c. 850, s. 3; 1989, c. 727, s. 219(16); 1993, c. 501, s. 2.1; 1995, c. 504, s. 4; 1997‑443, s. 11A.119(a).)



§ 104E-6. Designation of State radiation protection agency.

§ 104E‑6.  Designation of State radiation protection agency.

The Department is hereby designated the State agency to administer a statewide radiation protection program consistent with the provisions of this Chapter. (1975, c. 718, s. 1.)



§ 104E-6.1. Conveyance of land used for low-level radioactive waste disposal facility to State.

§ 104E‑6.1.  Conveyance of land used for low‑level radioactive waste disposal facility to State.

(a)        No land may be used as a low‑level radioactive waste disposal facility until fee simple title to the land has been conveyed to the State of North Carolina. In consideration for such conveyance, the State shall enter into a lease agreement with the grantor for a term equal to the estimated life of the facility in which the State will be the lessor and the grantor the lessee. Such lease agreement shall specify that for an annual rent of fifty dollars ($50.00), the lessee shall be allowed to use the land for the development and operation of a low‑level radioactive waste disposal facility. Such lease agreement shall provide that the lessor or any person authorized by the lessor shall have at all times the right to enter without a search warrant or permission of the lessee upon any and all parts of the premises for monitoring, inspection and all other purposes necessary to carry out the provisions of Chapter 104E. The lessee shall remain fully liable for all damages, losses, personal injury or property damage which may result or arise out of the lessee's operation of the facility, and for compliance with regulatory requirements concerning insurance, bonding for closure and post‑closure costs, monitoring and other financial or health and safety requirements as required by applicable law and regulations. The State, as lessor, shall be immune from liability except as otherwise provided by statute. The lease shall be transferrable with the written consent of the lessor, which consent will not be unreasonably withheld. In the case of such a transfer of the lease, the transferee shall be subject to all terms and conditions that the State deems necessary to ensure compliance with applicable laws and regulations. If the lessee or any successor in interest fails in any material respect to comply with any applicable law, regulation, or license condition, or with any term or condition of the lease, the State may terminate the lease after giving the lessee written notice specifically describing the failure to comply and upon providing the lessee a reasonable time to comply. If the lessee does not effect compliance within the reasonable time allowed, the State may reenter and take possession of the premises.

(b)        Notwithstanding the termination of the lease by either the lessee or the lessor for any reason, the lessee shall remain liable for, and be obligated to perform all acts necessary or required by law, regulation, license conditions or the lease for the permanent closure of the site until the site has either been permanently closed or until a substitute operator has been secured and assumed the obligations of the lessee.

(c)        In the event of changes in laws or regulations applicable to the facility which make continued operation by the lessee impossible or economically infeasible, the lessee shall have the right to terminate the lease upon giving the State reasonable notice of not less than six months, in which case the lessor shall have the right to secure a substitute lessee and operator.

(d)        In the event of termination of the lease by the lessor as provided in subsection (a) of this section, or by the lessee as provided in subsection (c) of this section, the lessee shall be paid the fair market value of any improvements made to the leased premises less the costs to the lessor resulting from termination of the lease and securing a substituted lessee and operator; provided, that the lessor shall have no obligation to secure a substitute lessee or operator and may require the lessee to permanently close the facility. (1981, c. 704, s. 9; 1987, c. 633, s. 5; 1989 (Reg. Sess., 1990), c. 1004, s. 5; 2007‑495, s. 9.)



§ 104E-6.2. Local ordinances prohibiting low-level radioactive waste facilities invalid; petition to preempt local ordinance.

§ 104E‑6.2.  Local ordinances prohibiting low‑level radioactive waste facilities invalid; petition to preempt local ordinance.

(a)        It is the intent of the General Assembly to maintain a uniform system for the management of low‑level radioactive waste and to place limitations upon the exercise by all units of local government in North Carolina of the power to regulate the management of low‑level radioactive waste by means of special, local, or private acts or resolutions, ordinances, property restrictions, zoning regulations, or otherwise. Notwithstanding any authority granted to counties, municipalities, or other local authorities to adopt local ordinances, including but not limited to those imposing taxes, fees, or charges or regulating health, environment, or land use, any local ordinance that prohibits or has the effect of prohibiting the establishment or operation of a low‑level radioactive waste facility that the Secretary has preempted pursuant to subsections (b) through (f) of this section, shall be invalid to the extent necessary to effectuate the purposes of this Chapter. To this end, all provisions of special, local, or private acts or resolutions are repealed that:

(1)        Prohibit the transportation, treatment, storage, or disposal of low‑level radioactive waste within any county, city, or other political subdivision.

(2)        Prohibit the siting of a low‑level radioactive waste facility within any county, city, or other political subdivision.

(3)        Place any restriction or condition not placed by this Chapter upon the transportation, treatment, storage, or disposal of low‑level radioactive waste, or upon the siting of a low‑level radioactive waste facility within any county, city, or other political subdivision.

(4)        In any manner are in conflict or inconsistent with the provisions of this Chapter.

(a1)      No special, local, or private acts or resolutions enacted or taking effect hereafter may be construed to modify, amend, or repeal any portion of this Chapter unless it expressly provides for such by specific references to the appropriate section of this Chapter. Further to this end, all provisions of local ordinances, including those regulating land use, adopted by counties, municipalities, or other local authorities that prohibit or have the effect of prohibiting the establishment or operation of a low‑level radioactive waste facility are invalidated to the extent preempted by the Secretary pursuant to this Section.

(b)        When a low‑level radioactive waste facility would be prevented from construction or operation by a county, municipal, or other local ordinance, the operator of the proposed facility may petition the Secretary to review the matter. After receipt of a petition, the Secretary shall hold a hearing in accordance with the procedures in subsection (c) of this section and shall determine whether or to what extent to preempt the local ordinance to allow for the establishment and operation of the facility.

(c)        When a petition described in subsection (b) of this section has been filed with the Secretary, the Secretary shall hold a public hearing to consider the petition. The public hearing shall be held in the affected locality within 60 days after receipt of the petition by the Secretary. The Secretary shall give notice of the public hearing by:

(1)        Publication in a newspaper or newspapers having general circulation in the county or counties where the facility is or is to be located or operated, once a week for three consecutive weeks, the first notice appearing at least 30 days prior to the scheduled date of the hearing; and

(2)        First class mail to persons who have requested notice. The Secretary shall maintain a mailing list of persons who request notice in advance of the hearing pursuant to this section. Notice by mail shall be complete upon deposit of a copy of the notice in a post‑paid wrapper addressed to the person to be notified at the address that appears on the mailing list maintained by the Secretary, in a post office or official depository under the exclusive care and custody of the United States Postal Service.

(c1)      Any interested person may appear before the Secretary at the hearing to offer testimony. In addition to testimony before the Secretary, any interested person may submit written evidence to the Secretary for the Secretary's consideration. At least 20 days shall be allowed for receipt of written comment following the hearing.

(d)        The Secretary shall determine whether or to what extent to preempt local ordinances so as to allow the establishment and operation of the facility no later than 60 days after conclusion of the hearing. The Secretary shall preempt a local ordinance only if the Secretary makes all five of the following findings:

(1)        That there is a local ordinance that would prohibit or have the effect of prohibiting the establishment or operation of a low‑level radioactive waste facility.

(2)        That the proposed facility is needed in order to establish adequate capability to meet the current or projected low‑level radioactive waste management needs of this State or to comply with the terms of any interstate agreement for the management of low‑level radioactive waste to which the State is a party and therefore serves the interests of the citizens of the State as a whole.

(3)        That all legally required State and federal permits or approvals have been issued by the appropriate State and federal agencies or that all State and federal permit requirements have been satisfied and that the permits or approvals have been denied or withheld only because of the local ordinance.

(4)        That local citizens and elected officials have had adequate opportunity to participate in the siting process.

(5)        That the construction and operation of the facility will not pose an unreasonable health or environmental risk to the surrounding locality and that the facility operator has taken or consented to take reasonable measures to avoid or manage foreseeable risks and to comply to the maximum feasible extent with applicable local ordinances.

(d1)      If the Secretary does not make all five findings set out above, the Secretary shall not preempt the challenged local ordinance. The Secretary's decision shall be in writing and shall identify the evidence submitted to the Secretary plus any additional evidence used in arriving at the decision.

(e)        The decision of the Secretary shall be final unless a party to the action files a written appeal under Article 4 of Chapter 150B of the General Statutes, as modified by G.S. 7A‑29 and this section, within 30 days of the date of the decision. The record on appeal shall consist of all materials and information submitted to or considered by the Secretary, the Secretary's written decision, a complete transcript of the hearing, all written material presented to the Secretary regarding the location of the facility, the specific findings required by subsection (d) of this section, and any minority positions on the specific findings required by subsection (d) of this section. The scope of judicial review shall be that the court may affirm the decision of the Secretary, or may remand the matter for further proceedings, or may reverse or modify the decision if the substantial rights of the parties may have been prejudiced because the agency findings, inferences, conclusions, or decisions are:

(1)        In violation of constitutional provisions;

(2)        In excess of the statutory authority or jurisdiction of the agency;

(3)        Made upon unlawful procedure;

(4)        Affected by other error of law;

(5)        Unsupported by substantial evidence admissible under G.S. 150B‑29(a) or G.S. 150B‑30 in view of the entire record as submitted; or

(6)        Arbitrary or capricious.

(e1)      If the court reverses or modifies the decision of the agency, the judge shall set out in writing, which writing shall become part of the record, the reasons for the reversal or modification.

(f)         In computing any period of time prescribed or allowed by this procedure, the provisions of Rule 6(a) of the Rules of Civil Procedure, G.S. 1A‑1, shall apply. (1981, c. 704, s. 9; 1987, c. 633, s. 6; c. 850, s. 4; 1987 (Reg. Sess., 1988), c. 993, s. 24; c. 1082, s. 10; c. 1100, s. 40.5; 1989, c. 168, s. 14; 1993, c. 501, s. 3; 2001‑474, s. 16.)



§ 104E-7. Radiation Protection Commission - Creation and powers.

§ 104E‑7.  Radiation Protection Commission  Creation and powers.

(a)        There is hereby created the North Carolina Radiation Protection Commission of the Department of Environment and Natural Resources with the power to promulgate rules and regulations to be followed in the administration of a radiation protection program. All rules and regulations for radiation protection that were adopted by the Commission for Public Health and are not inconsistent with the provisions of this Chapter shall remain in full force and effect unless and until repealed or superseded by action of the Radiation Protection Commission. The Radiation Protection Commission is authorized:

(1)        To advise the Department in the development of comprehensive policies and programs for the evaluation, determination, and reduction of hazards associated with the use of radiation;

(2)        To adopt, promulgate, amend and repeal such rules, regulations and standards relating to the manufacture, production, transportation, use, handling, servicing, installation, storage, sale, lease, or other disposition of radioactive material and radiation machines as may be necessary to carry out the policy, purpose and provisions of this Chapter. To this end, the Commission is authorized to require licensing or registration of all persons who manufacture, produce, transport, use, handle, service, install, store, sell, lease, or otherwise dispose of radioactive material and radiation machines, as the Commission deems necessary to provide an adequate protection and supervisory program: provided, that prior to adoption of any regulation or standard, or amendment or repeal thereof, the Commission shall afford interested parties the opportunity, at a public hearing, as provided in G.S. 104E‑13, to submit data or views orally or in writing. The recommendations of nationally recognized bodies in the field of radiation protection shall be taken into consideration in such standards relative to permissible dosage of radiation;

(3)        To require all sources of ionizing radiation to be shielded, transported, handled, used, stored, or disposed of in such a manner to provide compliance with the provisions of this Chapter and rules, regulations and standards adopted hereunder;

(4)        To require, on prescribed forms furnished by the Department, registration, periodic reregistration, licensing, or periodic relicensing of persons to use, manufacture, produce, transport, transfer, install, service, receive, acquire, own, or possess radiation machines and other sources of radiation;

(5)        To exempt certain sources of radiation or kinds of uses or users from the licensing or registration requirements set forth in this Chapter when the Commission determines that the exemption of such sources of radiation or kinds of uses or users will not constitute a significant risk to the health and safety of the public;

(6)        To promulgate rules and regulations pursuant to this Chapter which may provide for recognition of other state and federal licenses as the Commission shall deem desirable, subject to such registration requirements as it may prescribe; and exercise all incidental powers necessary to carry out the provisions of this Chapter;

(7)        To provide by rule and regulation for an electronic product safety program to protect the public health and safety, which program may authorize regulation and inspection of sources of nonionizing radiation throughout the State. The product safety program may include the establishment of minimum qualifications for the operators of these products or sources.

(8)        To adopt, amend, repeal or promulgate such rules, regulations, and standards relating to the nonradioactive, toxic and hazardous aspects of radioactive waste disposal, as may be necessary to protect the public health and safety.

(9)        To adopt regulations establishing financial responsibility requirements for maintenance, operation and long‑term care of low‑level radioactive waste facilities, including insurance during the operation of the facility and adequate assurance of availability of funds for facility closure and post‑closure monitoring and corrective measures.

(10)      To adopt rules which exempt a generator of low‑level radioactive waste who operates a low‑level radioactive waste facility solely for the management of wastes he produces, from any requirement, made applicable by this Chapter or rules adopted pursuant to this Chapter to low‑level radioactive waste facilities generally where, because of the low volume or activity of the wastes involved, such exemption would not endanger the public health or safety, or the environment.

(b)        No license for a low‑level radioactive waste facility that would accept low‑level radioactive waste from the public, or from another person for a fee, shall be issued other than for a facility authorized by the General Assembly. (1975, c. 718, s. 1; 1979, c. 694, s. 3; 1981, c. 704, s. 10; 1987, c. 850, s. 5; 1989, c. 727, s. 219(17); 1991, c. 735, s. 3; 1997‑443, s. 11A.119(a); 2001‑474, s. 2; 2007‑182, s. 2.)



§ 104E-8. Radiation Protection Commission - Members; selections; removal; compensation; quorum; services.

§ 104E‑8.  Radiation Protection Commission  Members; selections; removal; compensation; quorum; services.

(a)        The Commission shall consist of 11 voting public members and 10 nonvoting ex officio members. The 11 voting public members of the Commission shall be appointed by the Governor as follows:

(1)        One member who shall be actively involved in the field of environmental protection;

(2)        One member who shall be an employee of one of the licensed public utilities involved in the generation of power by atomic energy;

(3)        One member who shall have experience in the field of atomic energy other than power generation;

(4)        One member who shall be a scientist or engineer from the faculty of one of the institutions of higher learning in the State;

(5)        One member who shall have recognized knowledge in the field of radiation and its biological effects from the North Carolina Medical Society;

(6)        One member who shall have recognized knowledge in the field of radiation and its biological effects from the North Carolina Dental Society;

(7)        One member who shall have recognized knowledge in the field of radiation and its biological effects from the State at large;

(8)        One member who shall have recognized knowledge in the field of radiation and its biological effects and who shall be a practicing hospital administrator from the North Carolina Hospital Association;

(9)        One member who shall have recognized knowledge in the field of radiation and its biological effects from the North Carolina Chiropractic Association;

(10)      One member who shall have recognized knowledge in the clinical application of radiation, shall be a practicing radiologic technologist from the North Carolina Society of Radiologic Technologists, and shall be certified by the American Registry of Radiologic Technologists;

(11)      One member who shall have recognized knowledge in the clinical application of radiation and shall be a practicing podiatrist licensed by the North Carolina State Board of Podiatry Examiners.

(b)        Public members so appointed shall serve terms of office of four years. Four of the initial members shall be appointed for two years, three members for three years, and three members for four years. Any appointment to fill a vacancy on the Commission created by the resignation, dismissal, death or disability of a public member shall be for the balance of the unexpired term. At the expiration of each public member's term, the Governor shall reappoint or replace the member with a member of like qualifications. At its first meeting on or after July first of each year, the Commission shall designate by election one of its public members as chairman and one of its public members as vice‑chairman to serve through June thirtieth of the following year.

(c)        The 10 ex officio members shall be appointed by the Governor, shall be members or employees of the following State agencies or their successors, and shall serve at the Governor's pleasure:

(1)        The Utilities Commission.

(2)        The Commission for Public Health.

(3)        The Environmental Management Commission.

(4)        The Board of Transportation.

(5)        The Division of Emergency Management of the Department of Crime Control and Public Safety.

(6)        The Division of Environmental Health of the Department.

(7)        The Department of Labor.

(8)        The Industrial Commission.

(9)        The Department of Insurance.

(10)      The Medical Care Commission.

(d)        The Governor shall have the power to remove any member from the Commission for misfeasance, malfeasance, or nonfeasance in accordance with G.S. 143B‑13.

(e)        The members of the Commission shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

(f)         A majority of the public members of the Commission shall constitute a quorum for the transaction of business.

(g)        All clerical and other services required by the Commission shall be supplied by the Secretary. (1975, c. 718, s. 1; 1989, c. 727, s. 219(18); 1989 (Reg. Sess., 1990), c. 1004, ss. 19(b), 41; 1991, c. 342, ss. 2, 3; 2002‑70, s. 2; 2007‑182, s. 2.)



§ 104E-9. Powers and functions of Department of Environment and Natural Resources.

§ 104E‑9.  Powers and functions of Department of Environment and Natural Resources.

(a)        The Department of Environment and Natural Resources is authorized:

(1)        To advise, consult and cooperate with other public agencies and with affected groups and industries.

(2)        To encourage, participate in, or conduct studies, investigations, public hearings, training, research, and demonstrations relating to the control of sources of radiation, the measurement of radiation, the effect upon public health and safety of exposure to radiation and related problems.

(3)        To require the submission of plans, specifications, and reports for new construction and material alterations on (i) the design and protective shielding of installations for radioactive material and radiation machines and (ii) systems for the disposal of radioactive waste materials, for the determination of any radiation hazard and may render opinions, approve or disapprove such plans and specifications.

(4)        To collect and disseminate information relating to the sources of radiation, including but not limited to: (i) maintenance of a record of all license applications, issuances, denials, amendments, transfers, renewals, modifications, suspensions, and revocations; and (ii) maintenance of a record of registrants and licensees possessing sources of radiation requiring registration or licensure under the provisions of this Chapter, and regulations hereunder, and any administrative or judicial action pertaining thereto; and to develop and implement a responsible data management program for the purpose of collecting and analyzing statistical information necessary to protect the public health and safety. The Department may refuse to make public dissemination of information relating to the source of radiation within this State after the Department first determines that the disclosure of such information will contravene the stated policy and purposes of this Chapter and such disclosure would be against the health, welfare and safety of the public.

(5)        To respond to any emergency which involves possible or actual release of radioactive material; and to perform or supervise decontamination and otherwise protect the public health and safety in any manner deemed necessary. This section does not in any way alter or change the provisions of Chapter 166 of the North Carolina General Statutes concerning response during an emergency by the Department of Military and Veterans Affairs or its successor.

(6)        To develop and maintain a statewide environmental radiation program for monitoring the radioactivity levels in air, water, soil, vegetation, animal life, milk, and food as necessary to ensure protection of the public and the environment from radiation hazards.

(7)        To implement the provisions of this Chapter and the regulations duly promulgated under the Chapter.

(8)        To establish fees in accordance with G.S. 104E‑19.

(9)        To enter upon any lands and structures upon lands to make surveys, borings, soundings, and examinations as may be necessary to determine the suitability of a site for a low‑level radioactive waste facility or low‑level radioactive disposal facility. The Department shall give 30 days' notice of the intended entry authorized by this section in the manner prescribed for service of process by G.S. 1A‑1, Rule 4. Entry under this section shall not be deemed a trespass or taking; provided, however, that the Department shall make reimbursement for any damage to such land or structures caused by such activities.

(10)      To encourage research and development and disseminate information on state‑of‑the‑art means of handling and disposing of low‑level radioactive waste.

(11)      To promote public education and public involvement in the decision‑making process for the siting and permitting of proposed low‑level radioactive waste facilities. The Department shall assist localities in which facilities are proposed in collecting and receiving information relating to the suitability of the proposed site. At the request of a local government in which facilities are proposed, the Department shall direct the appropriate agencies of State government to develop such relevant data as that locality shall reasonably request.

(b)        The Division of Environmental Health of the Department shall develop a training program for tanning equipment operators that meets the training rules adopted by the Commission. If the training program is provided by the Department, the Department may charge each person trained a reasonable fee to recover the actual cost of the training program.  (1975, c. 718, s. 1; 1979, c. 694, s. 4; 1981, c. 704, s. 10.1; 1987, c. 633, s. 7; 1987 (Reg. Sess., 1988), c. 993, s. 25; 1989, c. 727, s. 219(19); 1991, c. 735, s. 2; 1993, c. 501, s. 4; 1995, c. 509, s. 49; 1997‑443, s. 11A.119(a); 2001‑474, s. 3; 2002‑70, s. 3; 2009‑451, s. 13.3(b).)



§ 104E-9.1. Restrictions on use and operation of tanning equipment.

§ 104E‑9.1.  Restrictions on use and operation of tanning equipment.

(a)        Operators of tanning equipment and owners of tanning facilities subject to rules adopted pursuant to this Chapter shall comply with or ensure compliance with the following:

(1)        The operator shall provide to each consumer a warning statement that defines the potential hazards and consequences of exposure to ultraviolet radiation. Before allowing the consumer's initial use of the tanning equipment, the operator shall obtain the signature of the consumer on the warning statement acknowledging receipt of the warning.

(2)        The operator shall not allow a person 13 years and younger to use tanning equipment without a written prescription from the person's medical physician specifying the nature of the medical condition requiring the treatment, the number of visits, and the time of exposure for each visit.

(3)        Neither an operator nor an owner shall claim or distribute promotional materials that claim that using tanning equipment is safe or free from risk or that using tanning equipment will result in medical or health benefits.

(b)        The Commission may adopt, and the Department shall enforce, rules to implement this section. The requirements of this section are in addition to other rules adopted pursuant to this Chapter that are applicable to tanning facilities and do not conflict with this section.

(c)        As used in this section, unless the context requires otherwise, the term:

(1)        "Consumer" means any individual who is provided access to a tanning facility that is subject to registration and regulation under this Chapter.

(2)        "Tanning equipment" means ultraviolet or other lamps and equipment containing such lamps intended to induce skin tanning through the irradiation of any part of the living human body with ultraviolet radiation.

(3)        "Tanning facility" means any location, place, area, structure, or business that provides consumers access to tanning equipment. For the purpose of this definition, tanning equipment registered to different persons at the same location and tanning equipment registered to the same person, but at separate locations, shall constitute separate tanning facilities. (2004‑157, s. 1.)



§ 104E-10. Licensing of by-product, source, and special nuclear materials and other sources of ionizing radiation.

§ 104E‑10.  Licensing of by‑product, source, and special nuclear materials and other sources of ionizing radiation.

(a)        The Governor, on behalf of this State, is authorized to enter into agreements with the federal government providing for discontinuance of certain of the responsibilities of the federal government with respect to sources of ionizing radiation and the assumption thereof by this State.

(b)        Upon the signing of an agreement with the Nuclear Regulatory Commission or its successor as provided in subsection (a) above, the Commission shall provide by rule or regulation for general or specific licensing of persons to use, manufacture, produce, transport, transfer, receive, acquire, own, or possess by‑product, source, or special nuclear materials or devices, installations, or equipment utilizing such materials. Such rule or regulation shall provide for amendment, suspension, renewal or revocation of licenses. Each application for a specific license shall be in writing on forms prescribed by the Commission and furnished by the Department and shall state, and be accompanied by, such information or documents, including, but not limited to plans, specifications and reports for new construction or material alterations as the Commission may determine to be reasonable and necessary to decide the qualifications of the applicant to protect the public health and safety. The Commission may require all applications or statements to be made under oath or affirmation. Each license shall be in such form and contain such terms and conditions as the Commission may deem necessary. No license issued under the authority of this Chapter and no right to possess or utilize sources of radiation granted by any license shall be assigned or in any manner disposed of; and the terms and conditions of all licenses shall be subject to amendment, revision, or modification by rules, regulations, or orders issued in accordance with the provisions of this Chapter.

(c)        Any person who, on the effective date of an agreement under subsection (a) above, possesses a license issued by the federal government shall be deemed to possess the same pursuant to a license issued under this Chapter, which shall expire either 90 days after receipt from the Department of a notice of expiration of such license, or on the date of expiration specified in the federal license, whichever is earlier.

(d)        Repealed by Session Laws 1987, c. 850, s. 6. (1975, c. 718, s. 1; 1979, c. 694, s. 1; 1981, c. 704, s. 11.1; 1987, c. 850, s. 6.)



§ 104E-10.1. Additional requirements for low-level radioactive waste facilities.

§ 104E‑10.1.  Additional requirements for low‑level radioactive waste facilities.

(a)        An applicant for a license for a low‑level radioactive facility shall satisfy the Department that:

(1)        Any low‑level radioactive waste facility heretofore constructed or operated by the applicant (or any parent or subsidiary corporation if the applicant is a corporation) has been operated in accordance with sound waste management practices and in substantial compliance with federal and state laws and regulations; and

(2)        The applicant (or any parent or subsidiary corporation if the applicant is a corporation) is financially qualified to operate the subject low‑level radioactive waste facility.

(a1)      The approval of a license shall be contingent upon the applicant first satisfying the Department that the applicant has met the above two requirements. In order to continue to hold a license under this Chapter, a licensee must remain financially qualified, and must provide any information requested by the Department to show that the licensee continues to be financially qualified.

(b)        Each license applicant or license holder or any parent or subsidiary corporation if the license applicant or license holder is a corporation, as a condition of receiving or holding a license, shall have an independent annual audit by a firm of duly licensed certified public accountants carrying a minimum of five million dollars ($5,000,000) professional liability insurance coverage, proof of which coverage shall be provided with the issuance of the audit report. Each license applicant or license holder referred to above shall also provide the Department with a copy of the report and shall submit a copy of the report to the State Auditor for approval regarding its adequacy and completeness. As a minimum, the required report shall include the financial statements prepared in accordance with generally accepted accounting principles, all disclosures in the public interest required by law, and the auditor's opinion and comments relating to the financial statements. The audit shall be performed in conformity with generally accepted auditing standards.

(c)        Within 10 days of receiving an application for a license or an amendment to a license to operate a low‑level radioactive waste facility, the Department shall notify the clerk of the board of commissioners of the county or counties in which the facility is proposed to be located or is located, and, if the facility is to be located or is located within a city, the clerk of the governing board of the city, that the application has been filed, and shall file a copy of the application with the clerk. Prior to issuing a license or an amendment to an existing license the Secretary or the Secretary's designee shall conduct a public hearing in the county, or in one of the counties, in which a person proposes to operate a low‑level radioactive waste facility or to enlarge an existing facility. The Secretary shall give notice of the hearing at least 30 days prior to the date thereof by:

(1)        Publication in a newspaper or newspapers having general circulation in the county or counties where the facility is to be located for three consecutive weeks beginning 30 days prior to the scheduled date of the hearing; and

(2)        First class mail to persons who have requested such notice. The Department shall maintain a mailing list of persons who request notice pursuant to this subsection. (1981, c. 704, s. 11; 1985, c. 529; 1987, c. 24, ss. 1‑3; c. 850, ss. 7, 8; 1989, c. 727, s. 219(20); 1997‑443, s. 11A.119(a); 2007‑495, s. 10.)



§ 104E-10.2. Conveyance of property used for radioactive material disposal.

§ 104E‑10.2.  Conveyance of property used for radioactive material disposal.

A license to dispose of radioactive waste materials on land shall include a legal description of the disposal site that would be sufficient as a description in an instrument of conveyance. The license to dispose of radioactive waste materials shall not be effective unless the owner of the disposal site files a certified copy of the license in the register of deeds' office in the county or counties in which the site is located. The register of deeds shall record the certified copy of the license and index it in the grantor index under the name of the owner of the land. When any such site is sold, leased, conveyed or transferred in any manner, the deed or other instrument of transfer shall contain in the description section in no smaller type than that used in the body of the deed or instrument a statement that the property has been used as a disposal site for radioactive waste materials and a reference by book and page to the recordation of the license. (1981, c. 480, s. 1.)



§ 104E-10.3. Low-level radioactive waste facility access licenses.

§ 104E‑10.3.  Low‑level radioactive waste facility access licenses.

The Commission shall provide by regulation for the licensing of access to any low‑level radioactive waste facility located in the State.  No person shall send waste to a low‑level radioactive waste facility unless licensed or otherwise authorized to do so by the Department.  No low‑level radioactive waste facility shall receive waste from any source not licensed by the Department except as may be otherwise specifically authorized by the Department.  Such regulations shall provide, at a minimum, for amendment, suspension, or revocation of licenses, and for authorization for access to a low‑level radioactive waste facility by the Department on a temporary or emergency basis.  Each application for a license or amendment shall be in writing and shall include such information as may be required by regulation, and such additional information as the Department deems necessary.  The application for a license shall set forth the manner in which the applicant plans to comply with the requirements of this Chapter and regulations promulgated thereunder.  Upon receipt of an application under this section the Department shall review the application and shall issue a license only if it finds that the applicant is fully qualified under all applicable laws and regulation. (1987, c. 850, s. 9.)



§ 104E-11. Inspections, agreements, and educational programs.

§ 104E‑11.  Inspections, agreements, and educational programs.

(a)        Authorized representatives of the Department shall have the authority to enter upon any public or private property, other than a private dwelling, at all reasonable times for the purpose of determining compliance with the provisions of this Chapter and rules, regulations and standards adopted hereunder.

(b)        After approval by the Commission, the Governor is authorized to enter into agreements with the federal government, other states, or interstate agencies, whereby this State will perform on a cooperative basis with the federal government, other states, or interstate agencies, inspections, emergency response to radiation accidents, and other functions related to the control of radiation.

(c)        The Department is authorized to institute educational programs for the purpose of training or educating persons who may possess, use, handle, transport, or service radioactive materials or radiation machines. (1975, c. 718, s. 1.)



§ 104E-12. Records.

§ 104E‑12.  Records.

(a)        The Commission is authorized to require each person who possesses or uses a source of radiation:

(1)        To maintain appropriate records relating to its receipt, storage, use, transfer, or disposal and maintain such other records as the Commission may require, subject to such exemptions as may be provided by the rules and regulations promulgated by the Commission; and

(2)        To maintain appropriate records showing the radiation exposure of all individuals for whom personnel monitoring may be required by the Commission, subject to such exemptions as may be provided by the rules and regulations promulgated by the Commission.

Copies of all records required to be kept by this subsection shall be  submitted to the Department or its duly authorized agents upon request.

(b)        The Commission is authorized to require that any person  possessing or using a source of radiation furnish to each employee for whom personnel monitoring is required a copy of such employee's personal exposure record upon the request of such employee, at any time such employee has received radiation exposure in excess of limits established in the rules and regulations promulgated by the Commission, and upon termination of employment. (1975, c. 718, s. 1.)



§ 104E-13. Administrative procedures and judicial review.

§ 104E‑13.  Administrative procedures and judicial review.

(a)        The Department may refuse to grant a license as provided in G.S. 104E‑7 or 104E‑10 to any applicant who does not possess the requirements or qualifications which the Commission may prescribe in rules and regulations. The Department may suspend, revoke, or amend any license in the event that the person to whom such license was granted violates any of the rules and regulations of the Commission, or ceases, or fails to have the reasonable facilities prescribed by the Commission: Provided, that before any order is entered denying an application for a license or suspending, revoking, or amending a license previously granted, the applicant or person to whom such license was granted shall be given notice and granted a hearing as provided in Chapter 150B of the North Carolina General Statutes.

(b)        Whenever the Department in its opinion determines that an emergency exists requiring immediate action to protect the public health and safety the Department may, without notice or hearing, issue an order reciting the existence of such emergency and requiring that such action be taken as is necessary to meet the emergency. Notwithstanding any provision of this Chapter, such order shall be effective immediately. Any person to whom such order is directed shall comply therewith immediately, and on application to the Department shall be afforded a hearing within 10 days. On the basis of such hearing, the emergency order shall be continued, modified, or revoked within 30 days after such hearing, as the Department may deem appropriate under the evidence.

(c)        Any applicant or person to whom a license was granted who shall be aggrieved by any order of the Department or its duly authorized agent denying such application or suspending, revoking, or amending such license may appeal directly to the superior court as provided in Chapter 150B of the North Carolina General Statutes. (1975, c. 718, s. 1; 1987, c. 850, s. 10.)



§ 104E-14. Impounding of materials.

§ 104E‑14.  Impounding of materials.

(a)        Authorized representatives of the Department shall have the authority in the event of an emergency to impound or order the impounding of sources of radiation in the possession of any person who is not equipped to observe or fails to observe the provisions of this Chapter or any rules or regulations promulgated by the Commission.

(b)        The Department may release such sources of radiation to the owner thereof upon terms and conditions in accordance with the provisions of this Chapter and rules and regulations adopted hereunder or may bring an action in the appropriate superior court for an order condemning such sources of radiation and providing for the destruction or other disposition so as to protect the public health and safety. (1975, c. 718, s. 1.)



§ 104E-15. Transportation of radioactive materials.

§ 104E‑15.  Transportation of radioactive materials.

(a)        The Radiation Protection Commission is authorized to adopt, promulgate, amend, and repeal rules and regulations governing the transportation of radioactive materials in North Carolina, which, in the judgment of the Commission, shall promote the public health, safety, or welfare and protect the environment.

(1)        Such rules and regulations may include, but shall not be limited to, provisions for the use of signs designating radioactive material cargo; for the packing, marking, loading, and handling of radioactive materials, and the precautions necessary to determine whether the material when offered is in proper condition for transport, and may include designation of routes in this State which are to be used for the transportation of radioactive materials.

(2)        Such rules and regulations shall not include the carrier vehicle or its equipment, the licensing of packages, nor shall they apply to the handling or transportation of radioactive material within the confines of a facility licensed by or owned by a federal agency.

(3)        The Commission is authorized to adopt by reference, in whole or in part, such federal rules and regulations governing the transportation of radioactive material which are established by the United States Nuclear Regulatory Commission, the United States Department of Transportation, or the United States Postal Service (or any federal agency which is a successor to any of the foregoing agencies), as such federal rules may be amended from time to time.

(b)        The Department is authorized to enter into agreements with the respective federal agencies designed to avoid duplication of effort and/or conflict in enforcement and inspection activities so that:

(1)        Rules and regulations adopted by the Commission pursuant to this section of this Chapter may be enforced, within their respective jurisdictions, by any authorized representatives of the Department of Environment and Natural Resources and the Department of Transportation, according to mutual understandings between such departments of their respective responsibilities and authorities.

(2)        The Department, through any authorized representative, is authorized to inspect any records of persons engaged in the transportation of radioactive materials during the hours of business operation when such records reasonably relate to the method or contents of packing, marking, loading, handling, or shipping of radioactive materials within the State.

(3)        The Department, through any authorized representative, may enter upon and inspect the premises or vehicles of any person engaged in the transportation of radioactive materials during hours of business operation, with or without a warrant, for the purpose of determining compliance with the provisions of this Chapter and the rules and regulations promulgated by the Commission.

(c)        Upon a determination by the Department that any provision of this section, or the rules and regulations promulgated by the Commission are being violated or that any practice in the transportation of radioactive materials constitutes a clear and imminent danger to the public health, property, or safety, it shall issue an order requiring correction as provided in G.S. 104E‑13(b). (1975, c. 716, s. 7; c. 718, s. 1; 1989, c. 727, s. 219(22); 1997‑443, s. 11A.119(a).)



§ 104E-16. Nonreverting Radiation Protection Fund.

§ 104E‑16.  Nonreverting Radiation Protection Fund.

(a)        There is hereby established under the control and direction of the Department a Nonreverting Radiation Protection Fund which shall be used to defray the expenses of any project or activity for:

(1)        Emergency response to and decontamination of radiation accidents as provided in G.S. 104E‑9(a)(5), or

(2)        Perpetual maintenance and custody of radioactive materials as the Department may undertake.

In addition to any moneys that shall be appropriated or otherwise made available to it, the Fund may be maintained by fees, charges, or other moneys paid to or recovered by or on behalf of the Department under the provisions of this Chapter, except for the clear proceeds of penalties. Any moneys paid to or recovered by or on behalf of the Department as fees, charges, or other payments authorized by this Chapter, except for the clear proceeds of penalties, shall be paid to the Radiation Protection Fund in an amount equal to the sum expended for the projects or activities in subdivisions (1) and (2) above.

(b)        Repealed by Session Laws 1987, c. 850, s. 11. (1975, c. 718, s. 1; 1981, c. 704, s. 11.2; 1987, c. 633, s. 8; c. 850, s. 11; 1998‑215, s. 47(b).)



§ 104E-17. Payments to State and local agencies.

§ 104E‑17.  Payments to State and local agencies.

Upon completion of any project or activity stated in G.S. 104E‑16(a)(1), and from time to time during any project or activity stated in G.S. 104E‑16(a)(2), each State and local agency that has participated by furnishing personnel, equipment or material shall deliver to the Department a record of the expenses incurred by the agency. The amount of incurred expenses shall be disbursed by the Secretary of Environment and Natural Resources to each such agency from the Radiation Protection Fund. Upon completion of any project or activity stated in G.S. 104E‑16(a)(1), and from time to time during any project or activity stated in G.S. 104E‑16(a)(2), the Secretary of Environment and Natural Resources shall prepare a statement of all expenses and costs of the project or activity expended by the State and shall make demand for payment upon the person having control over the radioactive materials or the release thereof which necessitated said project or activity. Any person having control over the radioactive materials or the release thereof and any other person causing or contributing to an incident necessitating any project or activity stated in G.S. 104E‑16 shall be directly liable to the State for the necessary expenses incurred thereby and the State shall have a cause of action to recover from any or all such persons. If the person having control over the radioactive materials or the release thereof shall fail or refuse to pay the sum expended by the State, the Secretary of Environment and Natural Resources shall refer the matter to the Attorney General of North Carolina, who shall institute an action in the name of the State in the Superior Court of Wake County, or in his discretion, in the superior court of the county in which the project or activity was undertaken by the State, to recover such cost and expenses.

In any action instituted by the Attorney General under this section, a verified and itemized statement of the expenses incurred by the State in any project or activity stated in G.S. 104E‑16 shall be filed with the complaint and shall constitute prima facie the amount due the State; and any judgment for the State thereon shall be for such amount in the absence of allegation and proof on the part of the defendant or defendants that the statement of expenses incurred by and the amount due the State is not correct because of an error in:

(1)        Calculating the amount due, or

(2)        Not properly crediting the account with any cash payment or payments or other satisfaction which may have been made thereon. (1975, c. 718, s. 1; 1989, c. 727, s. 219(23); 1997‑443, s. 11A.119(a).)



§ 104E-18. Security for emergency response and perpetual maintenance costs.

§ 104E‑18.  Security for emergency response and perpetual maintenance costs.

(a)        No person shall use, manufacture, produce, transport, transfer, receive, acquire, own, possess or dispose of radioactive material until that person shall have procured and filed with the Department such bond, insurance or other security as the Commission may by regulation require. Such bond, insurance or other security shall:

(1)        Run in favor of the Radiation Protection Fund in the amount of the estimated total cost as established by the Commission that may be incurred by the State in any project or activity stated in G.S. 104E‑16, and

(2)        Have as indemnitor on such bond or insurance an insurance company licensed to do business in the State of North Carolina.

(b)        The Commission may from time to time:

(1)        Cause an audit to be made of any person that insures itself by means of other security as provided for in subsection (a) above;

(2)        Amend or modify the estimated total cost for security established pursuant to this section; and

(3)        Provide by regulation for the discontinuance of indemnification by one insurer and the assumption thereof by another insurer, as the Commission deems necessary to carry out the provisions of this Chapter and rules and regulations adopted and promulgated hereunder.

(c)        Repealed by Session Laws 2001‑474, s. 4. (1975, c. 718, s. 1; 1981, c. 704, s. 12; 1987, c. 850, s. 12; 1987 (Reg. Sess., 1988), c. 1082, s. 11; 2001‑474, s. 4.)



§ 104E-19. (See Editor's notes) Fees.

§ 104E‑19.  (See Editor's notes) Fees.

(a)        An annual fee in the amount set by the Department is imposed on a person who is required to be registered or licensed under this Chapter. The Department must set the fees at amounts that provide revenue to offset its costs in performing its duties under this Chapter.

(b)        Repealed by Session Laws 1987, c. 850, s. 13.

(c)        The annual fees under subsection (a) of this section shall not exceed the maximum amounts as follows:

(1)        For tanning facilities: two hundred dollars ($200.00) for the first piece of tanning equipment and thirty dollars ($30.00) for each additional piece of tanning equipment.

(2)        For the following categories of facilities registered to use X‑ray tubes or X‑ray equipment: clinics, chiropractors, dentists, educational, government, podiatrists, industrial, physicians, veterinarians, and other; two hundred dollars ($200.00) for the first X‑ray tube or piece of X‑ray equipment and thirty dollars ($30.00) for each additional X‑ray tube or piece of X‑ray equipment.

(3)        For the following categories of facilities registered to use X‑ray tubes or X‑ray equipment: industrial medical, health departments, and service; three hundred dollars ($300.00) for the first X‑ray tube or piece of X‑ray equipment and forty dollars ($40.00) for each additional X‑ray tube or piece of X‑ray equipment.

(4)        For the following categories of facilities registered to use X‑ray tubes or X‑ray equipment: hospitals and industrial radiography; four hundred dollars ($400.00) for the first X‑ray tube or piece of X‑ray equipment and fifty dollars ($50.00) for each additional X‑ray tube or piece of X‑ray equipment.  (1975, c. 718, s. 1; 1981, c. 704, s. 13; 1987, c. 633, s. 9; c. 850, s. 13; 1987 (Reg. Sess., 1988), c. 993, s. 26; 2001‑474, s. 5; 2009‑451, s. 13.3(a).)



§ 104E-20. Prohibited uses and facilities.

§ 104E‑20.  Prohibited uses and facilities.

(a)        It shall be unlawful for any person to use, manufacture, produce, transport, transfer, receive, acquire, own or possess any source of radiation unless licensed, registered or exempted by the Department in accordance with the provisions of this Chapter and the rules and regulations adopted and promulgated hereunder.

(b)        Shallow land burial is prohibited. (1975, c. 718, s. 1; 1987, c. 633, s. 10.)



§ 104E-21. Conflicting laws.

§ 104E‑21.  Conflicting laws.

(a)        Ordinances, resolutions or regulations, now or hereafter in effect, of the governing body of a municipality or county or board of health relating to by‑product, source and special nuclear materials shall not be superseded by this Chapter. Provided, that such ordinances or regulations are and continue to be consistent and compatible with the provisions of this Chapter, as amended, and rules and regulations promulgated by the Commission.

(b)        It is the intent of the General Assembly to prescribe a uniform system for the management of low‑level radioactive waste and to place limitations upon the exercise by all units of local government in North Carolina of the power to regulate the management of low‑level radioactive waste by special, local or private acts or resolutions as provided in G.S. 143B‑216.10(b). (1975, c. 718, s. 1; 1981, c. 704, s. 25.)



§ 104E-22. Tort claims against persons rendering emergency assistance.

§ 104E‑22.  Tort claims against persons rendering emergency assistance.

Any and all tort claims against any person which arise while that person is rendering assistance during an emergency (i) at the request of any authorized representative of the State of North Carolina or (ii) pursuant to a mutual radiological assistance agreement as provided for in G.S. 104E‑11(b), shall constitute claims against this State; and the disposition thereof shall be governed by the provisions of Article 31 of Chapter 143 of the General Statutes. In any civil action brought against said person, the provisions of Article 31A of Chapter 143 of the General Statutes shall apply as if such person were an employee of this State. (1975, c. 718, s. 1.)



§ 104E-23. Penalties; injunctive relief.

§ 104E‑23.  Penalties; injunctive relief.

(a)        Any person who violates the provisions of G.S. 104E‑15 or 104E‑20, or who hinders, obstructs, or otherwise interferes with any authorized representative of the Department in the discharge of his official duties in making inspections as provided in G.S. 104E‑11, or in impounding materials as provided in G.S. 104E‑14, shall be guilty of a Class 1 misdemeanor and, upon conviction thereof, shall be punished as provided by law.  Any person who willfully violates the provisions of G.S. 104E‑10.2 shall be guilty of a Class 1 misdemeanor and, upon conviction, shall be punished as provided by law.

(b)        The Secretary may, either before or after the institution of any other action or proceedings authorized by law, institute a civil action in the superior court of the county in which the defendant in said action resides for injunctive relief to prevent a threatened or continued violation of any provision of this Chapter or any order or regulation issued pursuant to this Chapter. (1975, c. 718, s. 1; 1979, c. 694, s. 5; 1981, c. 480, s. 2; 1993, c. 539, s. 685; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 104E-24. Administrative penalties.

§ 104E‑24.  Administrative penalties.

(a)        The Department may impose an administrative penalty on any person:

(1)        Who fails to comply with this Chapter, any order issued hereunder, or any rules adopted pursuant to this Chapter;

(2)        Who refuses to allow an authorized representative of the Radiation Protection Commission or the Department of Environment and Natural Resources a right of entry as provided for in G.S. 104E‑11 or impounding materials as provided for in G.S. 104E‑14.

(b)        Each day of a continuing violation shall constitute a separate violation. Such penalty shall not exceed ten thousand dollars ($10,000) per day. In determining the amount of the penalty, the Department shall consider the degree and extent of the harm caused by the violation. Any person assessed a penalty shall be notified of the assessment by registered or certified mail, and the notice shall specify the reasons for the assessment.

(c)        Any person wishing to contest a penalty or order issued under this section shall be entitled to an administrative hearing and judicial review in accordance with the procedures outlined in Articles 3, 3A, and 4 of Chapter 150B of the General Statutes.

(d)        The Secretary may bring a civil action in the superior court of the county in which such violation is alleged to have occurred to recover the amount of administrative penalty whenever a person:

(1)        Who has not requested an administrative hearing fails to pay the penalty within 60 days after being notified of such penalty, or

(2)        Who has requested an administrative hearing fails to pay the penalty within 60 days after service of a written copy of the decision as provided in G.S. 150B‑36.

(e)        The clear proceeds of penalties imposed pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1981, c. 704, s. 14; 1987, c. 850, s. 14; 1989, c. 727, s. 219(24); 1997‑443, s. 11A.119(a); 1998‑215, s. 47(a).)



§ 104E-25. Performance objectives, technical requirements and design criteria applicable to low-level radioactive waste disposal facilities; engineered barriers.

§ 104E‑25.  Performance objectives, technical requirements and design criteria applicable to low‑level radioactive waste disposal facilities; engineered barriers.

(a)        As used in this section, the term "Part 61" means Title 10, Code of Federal Regulations Part 61 in effect on 1 January 1987.  Unless a different meaning is required by definitions generally applicable to this Chapter or by the context, terms defined or used in Part 61 shall have the same meaning in this section as in Part 61.

(b)        The Commission shall adopt rules for low‑level radioactive waste disposal facilities which incorporate and are consistent with the performance objectives and technical requirements set out in Subparts C and D of Part 61. In the event that Part 61 is amended, the Commission shall amend its rules at least to the extent necessary to maintain the State's status as an agreement state.  The Commission may adopt rules which exceed the requirements of applicable federal statutes and regulations.

(c)        Low‑level radioactive waste disposal facilities shall incorporate engineered barriers for all waste classifications.  The Commission shall specify minimum design criteria for engineered barriers.  Different engineered barrier design criteria may be specified for different waste classifications.  In the event that a single disposal unit is used for the disposal of wastes having more than one waste classification, the engineered barrier employed shall be that specified for the highest waste classification in the disposal unit.

(d)        Engineered barriers shall be designed and constructed to complement and, where appropriate, improve the ability of the disposal facility to meet the performance objectives of this section.  The site for a low‑level radioactive waste disposal facility shall meet all hydrogeological and other criteria and standards applicable to disposal site suitability as though engineered barriers were not required.  Engineered barriers shall not substitute for a suitable site or compensate for any deficiency in a site.

(e)        Engineered barriers shall be designed and constructed of materials having physical and chemical properties so as to provide reasonable assurance that the barriers will maintain their functional integrity under all reasonably foreseeable conditions for at least the institutional control period.  To the maximum extent possible, engineered barriers shall be chemically nonreactive with waste, waste containers and surrounding soil.  Engineered barriers shall not detract from the ability of the disposal facility to meet the performance objectives adopted by the Commission under this Chapter.  The Commission shall determine the appropriate design life of engineered barriers, which may exceed the institutional control period; however no reliance may be placed on engineered barriers beyond the end of the institutional control period.

(f)         Disposal units and the incorporated engineered barriers shall be designed and constructed to meet the following objectives:

(1)        Prevention of the migration of water into the disposal unit.

(2)        Prevention of the migration of waste or waste contaminated water out of the disposal unit.

(3)        Detection of water and other fluids in the disposal unit.

(4)        Temporary collection and retention of water and other liquids for a time sufficient to allow for their detection and removal or other remedial measures without contamination of groundwater or surrounding soil.

(5)        Facilitation of remedial measures without disturbing other disposal units.

(6)        Facilitation of recovery of waste, other than Class A waste, in the packing or container in which the waste was placed for disposal.

(7)        Reasonable assurance that waste will be isolated for at least the institutional control period.

(8)        Prevention of contact between waste and the surrounding earth, except for earth that may be used as fill within the disposal unit.

(g)        The term "container" means any portable device into which waste is placed for storage, transportation, treatment, disposal, or other handling and includes the first enclosure which encompasses the waste.  All waste shall be packed in containers for disposal.  The Commission shall adopt standards for the design and construction of containers for disposal which are consistent with applicable federal standards.  Standards for containers may vary for different types and classifications of waste.  The standards for disposal containers may supplement or duplicate any of the requirements for engineered barriers set out in this section; however the requirements for engineered barriers are separate and cumulative, and engineered barriers and containers may not substitute for or replace one another.

(h)        Waste shall be converted into a form for disposal which is as chemically stable, nonreactive, and physically stable as can be reasonably achieved, as determined by the Commission, taking into consideration costs and available technology.  All liquid waste shall be solidified prior to disposal.

(i)         In adopting rules specifying performance objectives, technical requirements, and design criteria and standards for a low‑level radioactive waste disposal facility, the Commission shall consider the possibility of unforeseen differences between expected and actual performance of the facility.  The Commission shall consider best available technology and costs.

(j)         The Commission shall require that the bottom of a low‑level radioactive waste disposal facility shall be at least seven feet above the seasonal high water table.  The Commission shall require additional separation wherever necessary to adequately protect the public health and the environment. (1987, c. 633, s. 11.)



§ 104E-26. Standards and criteria for licensing low-level radioactive waste facilities.

§ 104E‑26.  Standards and criteria for licensing low‑level radioactive waste facilities.

Standards and criteria for licensing low‑level radioactive waste facilities shall be developed by the Commission.  Such standards and criteria shall be developed with public participation and shall be incorporated into rules adopted by the Commission for the licensing of such facilities.  Standards and criteria shall be consistent with all applicable federal and State law, including statutes, regulations and rules; shall be developed and revised in light of the best available scientific data; and shall be based on consideration of at least the following factors:

(1)        Hydrological and geological factors, including flood plains, depth to water table, groundwater travel time, soil pH, soil cation exchange capacity, soil composition and permeability, cavernous bedrock, seismic activity, slope, mines, climate and earthquake faults;

(2)        Environmental and public health  factors, including air quality, quality of surface and groundwater, and proximity to public water supply watersheds;

(3)        Natural and cultural resources, including wetlands, gamelands, endangered species habitats, proximity to parks, forests, wilderness areas, nature preserves, and historic sites;

(4)        Local land uses;

(5)        Transportation factors, including proximity to waste generators, route safety, and method of transportation;

(6)        Aesthetic factors, including the visibility, appearance, and noise level of the facility. (1987, c. 850, s. 15.)



§ 104E-27. Volume reduction required.

§ 104E‑27.  Volume reduction required.

(a)        The Commission shall develop and adopt rules that require generators of low‑level radioactive waste to implement best management practices, including prevention, minimization, reduction, segregation, and hold‑for‑decay storage, as a condition of access to any low‑level radioactive waste disposal facility located in this State.

(b)        Repealed by Session Laws 2001‑474, s. 6.

(c)        The Department shall periodically review the State's comprehensive low‑level radioactive waste management system and make recommendations to the Governor, cognizant State agencies, and the General Assembly on ways to improve waste management; reduce the amount of waste generated; and minimize the amount of low‑level radioactive waste that must be disposed of. (1987, c. 850, s. 15.1; 1993, c. 501, s. 5; 2001‑474, s. 6.)



§ 104E-28. Limited liability for volunteers in low-level radioactive waste abatement.

§ 104E‑28. Limited liability for volunteers in low‑level radioactive waste abatement.

Part 5 of Article 21A of Chapter 143 of the General Statutes shall apply to civil liability and penalties pursuant to this Chapter. (1987, c. 269, s. 4.)



§ 104E-29. Confidential information protected.

§ 104E‑29.  Confidential information protected.

(a)        The following information received or prepared by the Department in the course of carrying out its duties and responsibilities under this Chapter is confidential information and shall not be subject to disclosure under G.S. 132‑6:

(1)        Information which the Secretary determines is entitled to confidential treatment pursuant to G.S. 132‑1.2.  If the Secretary determines that information received by the Department is not entitled to confidential treatment, the Secretary shall inform the person who provided the information of that determination at the time such determination is made.  The Secretary may refuse to accept or may return any information that is claimed to be confidential that the Secretary determines is not entitled to confidential treatment.

(2)        Information that is confidential under any provision of federal or state law.

(3)        Information compiled in anticipation of enforcement or criminal proceedings, but only to the extent disclosure could reasonably be expected to interfere with the institution of such proceedings.

(b)        Confidential information may be disclosed to officers, employees, or authorized representatives of federal or state agencies if such disclosure is necessary to carry out a proper function of the Department or the requesting agency or when relevant in any proceeding under this Chapter.

(c)        Except as provided in subsection (b) of this section or as otherwise provided by law, any officer or employee of the State who knowingly discloses information designated as confidential under this section shall be guilty of a Class 1 misdemeanor and shall be removed from office or discharged from employment. (1991, c. 745, s. 1; 1993, c. 539, s. 686; 1994, Ex. Sess., c. 24, s. 14(c).)






Chapter 104F - Southeast Interstate Low-Level Radioactive Waste Management Compact.

§§ 104F-1 through 104F-5: Repealed by Session Laws 1999-357, s. 2.

Chapter 104F

Southeast Interstate Low‑Level Radioactive Waste Management Compact.

§§ 104F‑1 through 104F‑5:  Repealed by Session Laws 1999‑357, s. 2.






Chapter 104G - North Carolina Low-Level Radioactive Waste Management Authority Act of 1987.

§§ 104G-1 through 104G-23: Repealed by Session Laws 1999-357, s. 4.

Chapter 104G.

North Carolina Low‑Level Radioactive Waste Management Authority Act of 1987.

§§ 104G‑1 through 104G‑23:  Repealed by Session Laws 1999‑357, s. 4.






Chapter 105 - Taxation.

§ 105-1. Title and purpose of Subchapter.

Chapter 105.

Taxation.

SUBCHAPTER I. LEVY OF TAXES.

§ 105‑1.  Title and purpose of Subchapter.

The title of this Subchapter shall be "The Revenue Act." The purpose of this Subchapter shall be to raise and provide revenue for the necessary uses and purposes of the government and State of North Carolina during the next biennium and each biennium thereafter, and the provisions of this Subchapter shall be and remain in full force and effect until changed by law. It is the policy of this State that as many State taxes as possible be structured so that they are deductible for federal income tax purposes under the Internal Revenue Code. (1939, c. 158, ss. A, B; 1941, c. 50, s. 1; 1983 (Reg. Sess., 1984), c. 1097, s. 1.)



§ 105-1.1. Supremacy of State Constitution.

§ 105‑1.1.  Supremacy of State Constitution.

The State's power of taxation is vested in the General Assembly. Under Article V, Section 2(1), of the North Carolina Constitution, this power cannot be surrendered, suspended, or contracted away. In the exercise of this power, the General Assembly may amend or repeal any provision of this Subchapter in its discretion. No provision of this Subchapter constitutes a contract that the provision will remain in effect in future years, and any representation made to the contrary is of no effect. (2003‑416, s. 12.)



§§ 105-2 through 105-32: Repealed by Session Laws 1998-212, s. 29A.2(a), effective January 1, 1999, and applicable to the estates of decedents dying on or after that date.

Article 1.

Inheritance Tax.

§§ 105‑2 through 105‑32:  Repealed by Session Laws 1998‑212, s.  29A.2(a), effective January 1, 1999, and applicable to the estates of decedents dying on or after that date.



§ 105-32.1. Definitions.

Article 1A.

Estate Taxes.

§ 105‑32.1.  Definitions.

The following definitions apply in this Article:

(1)        Code.  Defined in G.S. 105‑228.90.

(2)        Personal representative.  The person appointed by the clerk of superior court under Chapter 28A of the General Statutes to administer the estate of a decedent or, if no one is appointed under that Chapter, the person required to file a federal estate tax return for the estate of the decedent.

(3)        Secretary.  Defined in G.S. 105‑228.90. (1998‑212, s. 29A.2(b).)



§ 105-32.2. Estate tax imposed in amount equal to federal state death tax credit.

§ 105‑32.2.  Estate tax imposed in amount equal to federal state death tax credit.

(a)        Tax.  An estate tax is imposed on the estate of a decedent when a federal estate tax is imposed on the estate under section 2001 of the Code and any of the following apply:

(1)        The decedent was a resident of this State at death.

(2)        The decedent was not a resident of this State at death and owned any of the following:

a.         Real property or tangible personal property that is located in this State.

b.         Intangible personal property that has a tax situs in this State.

(b)        Amount.  The amount of the estate tax imposed by this section is the amount of the state death tax credit that, as of December 31, 2001, would have been allowed under section 2011 of the Code against the federal taxable estate. The tax may not exceed the amount of federal estate tax due under the Code. The federal taxable estate and the amount of the federal estate tax due are determined without taking into account the deduction for state death taxes allowed under Section 2058 of the Code and the credits allowed under sections 2011 through 2015 of the Code.

If any property in the estate is located in a state other than North Carolina, the amount of tax payable depends on whether the decedent was a resident of this State at death. If the decedent was a resident of this State at death, the amount of tax due under this section is reduced by an amount computed by multiplying the credit by a fraction, the numerator of which is the gross value of the estate that has a tax situs in another state and the denominator of which is the value of the decedent's gross estate. If the decedent was not a resident of this State at death, the amount of tax due under this section is an amount computed by multiplying the credit by a fraction, the numerator of which is the gross value of real property that is located in North Carolina plus the gross value of any personal property that has a tax situs in North Carolina and the denominator of which is the value of the decedent's gross estate. For purposes of this section, the gross value of property is its gross value as finally determined in the federal estate tax proceedings.  (1998‑212, s. 29A.2(b); 2002‑87, s. 9; 2002‑126, ss. 30C.3(a), 30C.3(b); 2003‑284, ss. 37A.4, 37A.5; 2003‑416, s. 1; 2004‑170, ss. 1, 4(a), (b); 2005‑144, ss. 8.1, 8.2; 2006‑162, s. 26; 2008‑107, s. 28.17(a).)



§ 105-32.3. Liability for estate tax.

§ 105‑32.3.  Liability for estate tax.

(a)        Primary.  The tax imposed by this Article is payable from the assets of the estate. A person who receives property from an estate is liable for the amount of estate tax attributable to that property.

(b)        Personal Representative.  The personal representative of an estate is liable for an estate tax that is not paid within two years after it was due. This liability is limited to the value of the assets of the estate that were under the control of the personal representative. The amount for which the personal representative is liable may be recovered from the personal representative or from the surety on any bond filed by the personal representative under Article 8 of Chapter 28A of the General Statutes.

(c)        Clerk of Court.  A clerk of court who allows a personal representative to make a final settlement of an estate without presenting one of the following is liable on the clerk's bond for any estate tax due:

(1)        An affirmation by the personal representative certifying that no tax is due on the estate because this Article does not require an estate tax return to be filed for that estate.

(2)        A certificate issued by the Secretary stating that the tax liability of the estate has been satisfied. (1998‑212, s. 29A.2(b).)



§ 105-32.4. Payment of estate tax.

§ 105‑32.4.  Payment of estate tax.

(a)        Due Date.  The estate tax imposed by this Article is due when an estate tax return is due. An estate tax return is due on the date a federal estate tax return is due.

(b)        Filing Return.  An estate tax return must be filed under this Article if a federal estate tax return is required. The return must be filed by the personal representative of the estate on a form provided by the Secretary.

(c)        Extension.  An extension of time to file a federal estate tax return is an automatic extension of the time to file an estate tax return under this Article. The Secretary may, in accordance with G.S. 105‑263, extend the time for paying the estate tax imposed by this Article or for filing an estate tax return.

(d)        Obtaining Amount Due.  The personal representative of an estate may sell assets in the estate to obtain money to pay the tax imposed by this Article.

(e)        Administration.  Article 9 of this Chapter applies to this Article. (1998‑212, s. 29A.2(b).)



§ 105-32.5. Making installment payments of tax due when federal estate tax is payable in installments.

§ 105‑32.5.  Making installment payments of tax due when federal estate tax is payable in installments.

A personal representative who elects under section 6166 of the Code to make installment payments of federal estate tax may elect to make installment payments of the tax imposed by this Article. An election under this section extends the time for payment of the tax due in accordance with the extension elected under section 6166 of the Code. Payments of tax are due under this section at the same time and in the same proportion to the total amount of tax due as payments of federal estate tax under section 6166 of the Code. Acceleration of payments under section 6166 of the Code accelerates the payments due under this section. (1998‑212, s. 29A.2(b).)



§ 105-32.6. Estate tax is a lien on real property in the estate.

§ 105‑32.6.  Estate tax is a lien on real property in the estate.

The tax imposed by this Article on an estate is a lien on the real property in the estate and on the proceeds of the sale of the real property in the estate. The lien is extinguished when one of the following occurs:

(1)        The personal representative certifies to the clerk of court that no tax is due on the estate because this Article does not require an estate tax return to be filed for that estate.

(2)        The Secretary issues a certificate stating that the tax liability of the estate has been satisfied.

(3)        For specific real property, when the Secretary issues a tax waiver for that property.

(4)        Ten years have elapsed since the date of the decedent's death. (1998‑212, s. 29A.2(b).)



§ 105-32.7. Generation-skipping transfer tax.

§ 105‑32.7.  Generation‑skipping transfer tax.

(a)        Tax.  A tax is imposed on a generation‑skipping transfer that is subject to the tax imposed by Chapter 13 of Subtitle B of the Code when any of the following apply:

(1)        The original transferor is a resident of this State at the date of the original transfer.

(2)        The original transferor is not a resident of this State at the date of the original transfer and the transfer includes any of the following:

a.         Real or tangible personal property that is located in this State.

b.         Intangible personal property that has a tax situs in this State.

(b)        Amount.  The amount of the tax imposed by this section is the maximum credit for state generation‑skipping transfer taxes allowed under section 2604 of the Code. If property in the transfer is located in a state other than North Carolina, the amount of tax payable is the North Carolina percentage of the credit.

If the original transferor was a resident of this State at the date of the original transfer, the North Carolina percentage is the net value of the property transferred that does not have a tax situs in another state, divided by the net value of all property transferred. If the original transferor was not a resident of this State at the date of the original transfer, the North Carolina percentage is the net value of real property that is located in North Carolina plus the net value of any personal property that has a tax situs in North Carolina, divided by the net value of all property transferred, unless the original transferor's state of residence uses a different formula to determine that state's percentage. In that circumstance, the North Carolina percentage is the amount determined by the formula used by the original transferor's state of residence.

The net value of property that is located in or has a tax situs in this State is its gross value reduced by any debt secured by that property. The net value of all the property in a transfer is its gross value reduced by any debts secured by the property.

(c)        Payment.  The tax imposed by this section is due when a return is due. A return is due the same date as the federal return for payment of the federal generation‑skipping transfer tax. The tax is payable by the person who is liable for the federal generation‑skipping transfer tax. (1998‑212, s. 29A.2(b).)



§ 105-32.8. Federal determination that changes the amount of tax payable to the State.

§ 105‑32.8.  Federal determination that changes the amount of tax payable to the State.

If the federal government corrects or otherwise determines the gross estate tax imposed under section 2001 of the Code or the amount of the maximum state death tax credit allowed an estate under section 2011 of the Code, the personal representative must, within six months after being notified of the correction or final determination by the federal government, file an estate tax return with the Secretary reflecting the correct amount of tax payable under this Article. If the federal government corrects or otherwise determines the amount of the maximum state generation‑skipping transfer tax credit allowed under section 2604 of the Code, the person who made the transfer must, within six months after being notified of the correction or final determination by the federal government, file a tax return with the Secretary reflecting the correct amount of tax payable under this Article.

The Secretary must propose an assessment for any additional tax due as provided in Article 9 of this Chapter and must refund any overpayment of tax as provided in Article 9 of this Chapter. A person who fails to report a federal correction or determination in accordance with this section is subject to the penalties in G.S. 105‑236 and forfeits the right to any refund due by reason of the determination. (1998‑212, s. 29A.2(b); 1999‑337, s. 13; 2005‑435, s. 24; 2006‑18, s. 3; 2007‑491, s. 6.)



§ 105-33. Taxes under this Article.

Article 2.

Privilege Taxes.

§ 105‑33.  Taxes under this Article.

(a)        General.  Taxes in this Article are imposed for the privilege of carrying on the business, exercising the privilege, or doing the act named.

(b)        License Taxes.  A license tax imposed by this Article is an annual tax. The tax is due by July 1 of each year. The tax is imposed for the privilege of engaging in a specified activity during the fiscal year that begins on the July 1 due date of the tax. The full amount of a license tax applies to a person who, during a fiscal year, begins to engage in an activity for which this Article requires a license. Before a person engages in an activity for which this Article requires a license, the person must obtain the required license.

(c)        Other Taxes.  The taxes imposed by this Article on a percentage basis or another basis are due as specified in this Article.

(d)        Repealed by Session Laws 1998‑95, s. 2.

(e)        Repealed by Session Laws 1989, c. 584, s. 1.

(f),  (g) Repealed by Session Laws 1998‑95, s. 2.

(h)        Liability Upon Transfer.  A grantee, transferee, or purchaser of any business or property subject to the State taxes imposed in this Article must make diligent inquiry as to whether the State tax has been paid. If the business or property has been granted, sold, transferred, or conveyed to an innocent purchaser for value and without notice that the vendor owed or is liable for any of the State taxes imposed under this Article, the property, while in the possession of the innocent purchaser, is not subject to any lien for the taxes.

(i),  (j) Repealed by Session Laws 1998‑95, s. 2.

(k)        Repealed by Session Laws 1987, c. 190. (1939, c. 158, s. 100; 1943, c. 400, s. 2; 1951, c. 643, s. 2; 1953, c. 981, s. 1; 1963, c. 294, s. 3; 1973, c. 476, s. 193; 1977, c. 657, s. 1; 1981, c. 83, ss. 1, 2; 1985, c. 114, s. 10; 1985 (Reg. Sess., 1986), c. 826, ss. 1, 2; c. 934, s. 3; 1987, c. 190; 1989, c. 584, s. 1; 1989 (Reg. Sess., 1990), c. 814, s. 1; 1991 (Reg. Sess., 1992), c. 981, s. 1; 1993, c. 539, s. 688; 1994, Ex. Sess., c. 24, s. 14(c); 1996, 2nd Ex. Sess., c. 14, ss. 18, 19; 1998‑95, ss. 1, 2.)



§ 105-33.1. Definitions.

§ 105‑33.1.  Definitions.

The following definitions apply in this Article:

(1)        City.  Defined in G.S. 105‑228.90.

(1a)      Code.  Defined in G.S. 105‑228.90.

(2)        Repealed by Session Laws 1998‑95, s. 3.

(3)        Person.  Defined in G.S. 105‑228.90.

(4)        Secretary.  Defined in G.S. 105‑228.90. (1991, c. 45, s. 1; 1991 (Reg. Sess., 1992), c. 922, s. 2; 1993, c. 12, s. 3; c. 354, s. 6; 1998‑95, s. 3.)



§ 105-34: Repealed by Session Laws 1979, c. 63.

§ 105‑34: Repealed by Session Laws 1979, c.  63.



§ 105-35: Repealed by Session Laws 1979, c. 72.

§ 105‑35: Repealed by Session Laws 1979, c.  72.



§§ 105-36 through 105-37: Repealed by Session Laws 1996, Second Extra Session, c. 14, s. 17.

§§ 105‑36 through 105‑37:  Repealed by Session Laws 1996, Second Extra Session, c.  14, s. 17.



§ 105-37.1. Dances, athletic events, shows, exhibitions, and other entertainments.

§ 105‑37.1.  Dances, athletic events, shows, exhibitions, and other entertainments.

(a)        Scope.  A privilege tax is imposed on the gross receipts of a person who is engaged in any of the following:

(1)        Giving, offering, or managing a dance or an athletic contest for which an admission fee in excess of fifty cents (50¢) is charged.

(2)        Giving, offering, or managing a form of amusement or entertainment that is not taxed by another provision of this Article and for which an admission fee is charged.

(3)        Exhibiting a performance, show, or exhibition, such as a circus or dog show, that is not taxed by another provision of this Article.

(b)        Rate and Payment.  The rate of the privilege tax is three percent (3%) of the gross receipts from the activities described in subsection (a) of this section. The tax is due when a return is due. A return is due by the 10th day after the end of each month and covers the gross receipts received during the previous month.

(c)        Advance Report.  A person who owns or controls a performance, show, or exhibition subject to the tax imposed by this section and who plans to bring the performance to this State from outside the State must file a statement with the Secretary that lists the dates, times, and places of the performance, show, or exhibition. The statement must be filed no less than five days before the first performance, show, or exhibition in this State.

(d)        Local Taxes.  Cities may levy a license tax on a person taxed under subdivision (a)(1) or (a)(2) of this section; however, the tax may not exceed twenty‑five dollars ($25.00). Cities may levy a license tax on a person taxed under subdivision (a)(3) of this section; however, the tax may not exceed twenty‑five dollars ($25.00) for each day or part of a day the performance, show, or exhibition is given at each location.

Counties may not levy a license tax on a person taxed under subdivision (a)(1) or (a)(2) of this section. Counties may levy a license tax on a person taxed under subdivision (a)(3) to the same extent as a city. (1939, c. 158, ss. 105, 106; 1943, c. 400, s. 2; 1945, c. 708, s. 2; 1947, c. 501, s. 2; 1963, c. 1231; 1967, c. 865; 1973, c. 476, s. 193; c. 476, s. 193; 1977, c. 657, s. 1; 1981, c. 2; c. 83, s. 3; c. 977; 1985, c. 376; 1985 (Reg. Sess., 1986), c. 819, s. 3; 1987 (Reg. Sess., 1988), c. 1082, s. 1.1; 1989, c. 584, ss. 5, 6; 1989 (Reg. Sess., 1990), c. 814, s. 2; 1991, c. 45, s. 2; 1996, 2nd Ex. Sess., c. 14, s. 20; 1998‑95, ss. 4, 5; 1999‑337, s. 14(a); 1999‑456, s. 26.)



§ 105-37.2: Repealed by Session Law 1998-96, s. 3.

§ 105‑37.2:  Repealed by Session Law 1998‑96, s. 3.



§ 105-38: Repealed by Session Laws 1999-337, s. 14(b).

§ 105‑38:  Repealed by Session Laws 1999‑337, s. 14(b).



§ 105-38.1. Motion picture shows.

§ 105‑38.1.  Motion picture shows.

(a)        A privilege tax at the rate of one percent (1%) is imposed on the gross receipts of a person who is engaged in the business of operating a motion picture show for which an admission is charged. The tax is due when a return is due. A return is due by the 10th day after the end of each month and covers the gross receipts received during the previous month. If a person offers an entertainment or amusement that includes both a motion picture taxable under this section and an entertainment or amusement taxable under G.S. 105‑37.1, the tax in that statute applies to the entire gross receipts and the tax levied in this section does not apply.

(b)        Repealed by Session Laws 1999‑337, s. 15(a). (1998‑95, s. 5.1; 1999‑337, s. 15(a).)



§ 105-39. Repealed by Session Laws 1987 (Reg. Sess., 1988), c. 1082, s. 1.)

§ 105‑39.  Repealed by Session Laws 1987 (Reg. Sess., 1988), c. 1082, s. 1.)



§ 105-40. Amusements - Certain exhibitions, performances, and entertainments exempt from tax.

§ 105‑40.  Amusements  Certain exhibitions, performances, and entertainments exempt from tax.

The following forms of amusement are exempt from the taxes imposed under this Article:

(1)        All exhibitions, performances, and entertainments, except as in this Article expressly mentioned as not exempt, produced by local talent exclusively, for the benefit of religious, charitable, benevolent or educational purposes, as long as no compensation is paid to the local talent.

(2)        The North Carolina Symphony Society, Incorporated, as specified in G.S. 140‑10.1.

(3)        All exhibits, shows, attractions, and amusements operated by a society or association organized under the provisions of Chapter 106 of the General Statutes where the society or association has obtained a permit from the Secretary to operate without the payment of taxes under this Article.

(4)        All outdoor historical dramas, as specified in Article 19C of Chapter 143 of the General Statutes.

(5)        All elementary and secondary school athletic contests, dances, and other amusements.

(6)        The first one thousand dollars ($1,000) of gross receipts derived from dances and other amusements actually promoted and managed by civic organizations when the entire proceeds of the dances or other amusements are used exclusively for civic and charitable purposes of the organizations and not to defray the expenses of the organization conducting the dance or amusement. The mere sponsorship of a dance or another amusement by a civic or fraternal organization does not exempt the dance or other amusement, because the exemption applies only when the dance or amusement is actually managed and conducted by the civic or fraternal organization.

(6a)      A youth athletic contest with an admissions price that does not exceed ten dollars ($10.00) sponsored by a person exempt from income tax under Article 4 of this Chapter. For the purpose of this subdivision, a youth athletic contest means a contest in which each participating athlete is less than 20 years of age.

(7)        All dances, motion picture shows, and other amusements promoted and managed by a qualifying corporation that operates a center for the performing and visual arts if the dance or other amusement is held at the center. "Qualifying corporation" means a corporation that is exempt from income tax under G.S. 105‑130.11(a)(3). "Center for the performing and visual arts" means a facility, having a fixed location, that provides space for dramatic performances, studios, classrooms, and similar accommodations to organized arts groups and individual artists. This exemption does not apply to athletic events.

(7a)      All exhibitions, performances, and entertainments promoted and managed by "a nonprofit arts organization." This exemption does not apply to athletic events. A "nonprofit arts organization" is an organization that meets both of the following requirements:

a.         It is exempt from income tax under G.S. 105‑130.11(a)(3).

b.         Its primary purpose is to create, produce, present, or support music, dance, theatre, literature, or visual arts.

(8)        A person that is exempt from income tax under Article 4 of this Chapter and is engaged in the business of operating a teen center. A "teen center" is a fixed facility whose primary purpose is to provide recreational activities, dramatic performances, dances, and other amusements exclusively for teenagers.

(9)        All entertainments or amusements offered or given on the Cherokee Indian reservation when the person giving, offering, or managing the entertainment or amusement is authorized to do business on the reservation and pays the tribal gross receipts levy to the tribal council.

(10)      Arts festivals held by a person that is exempt from income tax under Article 4 of this Chapter and that meets the following conditions:

a.         The person holds no more than two arts festivals during a calendar year.

b.         Each of the person's arts festivals last no more than seven consecutive days.

c.         The arts festivals are held outdoors on public property and involve a variety of exhibitions, entertainments, and activities.

(11)      Community festivals held by a person who is exempt from income tax under Article 4 of this Chapter and that meets all of the following conditions:

a.         The person holds no more than one community festival during a calendar year.

b.         The community festival lasts no more than seven consecutive days.

c.         The community festival involves a variety of exhibitions, entertainments, and activities, the majority of which are held outdoors and are open to the public.

(12)      All farm‑related exhibitions, shows, attractions, or amusements offered on land used for bona fide farm purposes as defined in G.S. 153A‑340.  (1939, c. 158, s. 108; 1998‑95, ss. 5.1, 6; 1998‑96, s. 2; 1999‑337, s. 15(b); 2000‑140, s. 61; 2004‑84, s. 1; 2006‑216, s. 1; 2007‑527, ss. 2, 3(a), (b); 2009‑550, s. 5.1.)



§ 105-41. Attorneys-at-law and other professionals.

§ 105‑41.  Attorneys‑at‑law and other professionals.

(a)        Every individual in this State who practices a profession or engages in a business and is included in the list below must obtain from the Secretary a statewide license for the privilege of practicing the profession or engaging in the business. A license required by this section is not transferable to another person. The tax for each license is fifty dollars ($50.00).

(1)        An attorney‑at‑law.

(2)        A physician, a veterinarian, a surgeon, an osteopath, a chiropractor, a chiropodist, a dentist, an ophthalmologist, an optician, an optometrist, or another person who practices a professional art of healing.

(3)        A professional engineer, as defined in G.S. 89C‑3.

(4)        A registered land surveyor, as defined in G.S. 89C‑3.

(5)        An architect.

(6)        A landscape architect.

(7)        A photographer, a canvasser for any photographer, or an agent of a photographer in transmitting photographs to be copied, enlarged, or colored.

(8)        A real estate broker or a real estate salesman, as defined in G.S. 93A‑2. A real estate broker or a real estate salesman who is also a real estate appraiser is required to obtain only one license under this section to cover both activities.

(9)        A real estate appraiser, as defined in G.S. 93E‑1‑4. A real estate appraiser who is also a real estate broker or a real estate salesman is required to obtain only one license under this section to cover both activities.

(10)      A person who solicits or negotiates loans on real estate as agent for another for a commission, brokerage, or other compensation.

(11)      A mortician or embalmer licensed under G.S. 90‑210.25.

(12)      An individual licensed under Article 9F of Chapter 143 of the General Statutes, the Home Inspector Licensure Act.

(b)        The following persons are exempt from the tax:

(1)        A person who is at least 75 years old.

(2)        A person practicing the professional art of healing for a fee or reward, if the person is an adherent of an established church or religious organization and confines the healing practice to prayer or spiritual means.

(3)        A blind person engaging in a trade or profession as a sole proprietor. A "blind person" means any person who is totally blind or whose central visual acuity does not exceed 20/200 in the better eye with correcting lenses, or where the widest diameter of visual field subtends an angle no greater than 20 degrees. This exemption shall not extend to any sole proprietor who permits more than one person other than the proprietor to work regularly in connection with the trade or profession for remuneration or recompense of any kind, unless the other person in excess of one so remunerated is a blind person.

(c)        Every person engaged in the public practice of accounting as a principal, or as a manager of the business of public accountant, shall pay for such license fifty dollars ($50.00), and in addition shall pay a license of twelve dollars and fifty cents ($12.50) for each person employed who is engaged in the capacity of supervising or handling the work of auditing, devising or installing systems of accounts.

(d)        Repealed by Session Laws 1998‑95, s. 7, effective July 1, 1999.

(e)        Licenses issued under this section are issued as personal privilege licenses and shall not be issued in the name of a firm or corporation. A licensed photographer having a located place of business in this State is liable for a license tax on each agent or solicitor employed by the photographer for soliciting business. If any person engages in more than one of the activities for which a privilege tax is levied by this section, the person is liable for a privilege tax with respect to each activity engaged in.

(f)         Repealed by Session Laws 1981, c. 17.

(g)        Repealed by Session Laws 1998‑95, s. 7, effective July 1, 1999.

(h)        Counties and cities may not levy any license tax on the business or professions taxed under this section.

(i)         Obtaining a license required by this Article does not of itself authorize the practice of a profession, business, or trade for which a State qualification license is required.  (1939, c. 158, s. 109; 1941, c. 50, s. 3; 1943, c. 400, s. 2; 1949, c. 683; 1953, c. 1306; 1957, c. 1064; 1973, c. 476, s. 193; 1981, c. 17; c. 83, ss. 4, 5; 1989, c. 584, s. 7; 1991 (Reg. Sess., 1992), c. 974, s. 1; 1993, c. 419, s. 13.2; 1998‑95, s. 7; 2002‑158, s. 3; 2005‑276, s. 23A.1(b); 2008‑206, s. 1; 2009‑445, s. 1.)



§ 105-41.1. Repealed by Session Laws 1975, c. 619, s. 2, effective October 1, 1975.

§ 105‑41.1.  Repealed by Session Laws 1975, c. 619, s. 2, effective October 1, 1975.



§ 105-42: Repealed by Session Laws 1996, Second Extra Session, c. 14, s. 17.

§ 105‑42:  Repealed by Session Laws 1996, Second Extra Session, c.  14, s. 17.



§ 105-43. Repealed by Session Laws 1973, c. 1195, s. 8.

§ 105‑43.  Repealed by Session Laws 1973, c. 1195, s. 8.



§ 105-44: Repealed by Session Laws 1981 (Regular Session, 1982), c. 1228.

§ 105‑44: Repealed by Session Laws 1981 (Regular Session, 1982), c.  1228.



§§ 105-45 through 46: Repealed by Session Laws 1996, Second Extra Session, c.14, s. 17.

§§ 105-45 through 46:  Repealed by Session Laws 1996, Second Extra Session, c.14, s.  17.



§ 105-47: Repealed by Session Laws 1979, c. 69.

§ 105‑47: Repealed by Session Laws 1979, c. 69.



§ 105-48: Repealed by Session Laws 1979, c. 67.

§ 105‑48:  Repealed by Session Laws 1979, c. 67.



§ 105-48.1: Repealed by Session Laws 1981, c. 7.

§ 105‑48.1:  Repealed by Session Laws 1981, c. 7.



§ 105-49: Repealed by Session Laws 1989, c. 584, s. 10.

§ 105‑49:  Repealed by Session Laws 1989, c.  584, s. 10.



§ 105-50: Repealed by Session Laws 1996, Second Extra Session, c. 14, s. 17.

§ 105‑50:  Repealed by Session Laws 1996, Second Extra Session, c.  14, s. 17.



§ 105-51: Repealed by Session Laws 1989, c. 584, s. 12.

§ 105‑51:  Repealed by Session Laws 1989, c. 584, s. 12.



§ 105-51.1: Repealed by Session Laws 1996, Second Extra Session, c. 14, s. 17.

§ 105‑51.1:  Repealed by Session Laws 1996, Second Extra Session, c.  14, s. 17.



§ 105-52: Repealed by Session Laws 1979, c. 16, s. 1.

§ 105‑52:  Repealed by Session Laws 1979, c. 16, s. 1.



§§ 105-53 through 105-55: Repealed by Session Laws 1996, Second Extra Session, c. 14, s. 17.

§§ 105‑53 through 105‑55:  Repealed by Session Laws 1996, Second Extra Session, c.  14, s. 17.



§ 105-56: Repealed by Session Laws 1981, c. 5.

§ 105‑56:  Repealed by Session Laws 1981, c. 5.



§ 105-57: Repealed by Session Laws 1987 (Reg. Sess., 1988), c. 1081, s. 1.

§ 105‑57: Repealed by Session Laws 1987 (Reg.  Sess., 1988), c. 1081, s. 1.



§ 105-58: Repealed by Session Laws 1996, Second Extra Session, c. 14, s. 17.

§ 105‑58:  Repealed by Session Laws 1996, Second Extra Session, c.  14, s. 17.



§ 105-59: Repealed by Session Laws 1981 (Regular Session, 1982), c. 1282, s. 44.

§ 105‑59:  Repealed by Session Laws 1981 (Regular Session, 1982), c. 1282, s. 44.



§§ 105-60 through 105-61: Repealed by Session Laws 1996, Second Extra Session, c. 14, s. 17.

§§ 105‑60 through 105‑61:  Repealed by Session Laws 1996, Second Extra Session, c.  14, s. 17.



§ 105-61.1: Repealed by Session Laws 1989, c. 584, s. 17.

§ 105‑61.1:  Repealed by Session Laws 1989, c. 584, s. 17.



§ 105-62: Repealed by Session Laws 1996, Second Extra Session, c. 14, s. 17.

§ 105‑62:  Repealed by Session Laws 1996, Second Extra Session, c. 14, s. 17.



§ 105-63: Repealed by Session Laws 1979, c. 65.

§ 105‑63:  Repealed by Session Laws 1979, c. 65.



§ 105-64: Repealed by Session Laws 1989, c. 584, s. 19.

§ 105‑64:  Repealed by Session Laws 1989, c.  584, s. 19.



§ 105-64.1: Repealed by Session Laws 1989, c. 584, s. 19.

§ 105‑64.1:  Repealed by Session Laws 1989, c.  584, s. 19.



§§ 105-65 through 105-65.1: Repealed by Session Laws 1996, Second Extra Session, c. 14, s.17.

§§ 105-65 through 105-65.1:  Repealed by Session Laws 1996, Second Extra Session, c.  14, s.17.



§ 105-65.2: Repealed by Session Laws 1989, c. 584, s. 19.

§ 105‑65.2:  Repealed by Session Laws 1989, c.  584, s. 19.



§ 105-66: Repealed by Session Laws 1989, c. 584, s. 19.

§ 105‑66:  Repealed by Session Laws 1989, c.  584, s. 19.



§ 105-66.1: Repealed by Session Laws 1996, Second Extra Session, c. 14, s. 17.

§ 105‑66.1:  Repealed by Session Laws 1996, Second Extra Session, c.  14, s. 17.



§ 105-67: Repealed by Session Laws 1991 (Regular Session, 1992), c. 965, s. 1.

§ 105‑67:  Repealed by Session Laws 1991 (Regular Session, 1992), c. 965, s. 1.



§ 105-68: Repealed by Session Laws 1981 (Regular Session, 1982), c. 1229.

§ 105‑68:  Repealed by Session Laws 1981 (Regular Session, 1982), c. 1229.



§ 105-69: Repealed by Session Laws 1973, c. 1200, s. 1.

§ 105‑69:  Repealed by Session Laws 1973, c. 1200, s. 1.



§ 105-70: Repealed by Session Laws 1996, Second Extra Session, c. 14, s. 17.

§ 105‑70:  Repealed by Session Laws 1996, Second Extra Session, c.  14, s. 17.



§ 105-71: Repealed by Session Laws 1979, c. 70.

§ 105‑71:  Repealed by Session Laws 1979, c.  70.



§ 105-72: Repealed by Session Laws 1996, Second Extra Session, c. 14, s. 17.

§ 105‑72:  Repealed by Session Laws 1996, Second Extra Session, c.  14, s. 17.



§ 105-73. Repealed by Session Laws 1957, c. 1340, ss. 2, 9.

§ 105‑73.  Repealed by Session Laws 1957, c. 1340, ss. 2, 9.



§ 105-74: Repealed by Session Laws 1996, Second Extra Session, c. 14, s. 17.

§ 105‑74:  Repealed by Session Laws 1996, Second Extra Session, c.  14, s. 17.



§ 105-75: Repealed by Session Laws 1979, 2nd Session, c. 1304, s. 1.

§ 105‑75:  Repealed by Session Laws 1979, 2nd Session, c. 1304, s. 1.



§ 105-75.1: Repealed by Session Laws 1996, Second Extra Session, c. 14, s. 17.

§ 105‑75.1:   Repealed by Session Laws 1996, Second Extra Session, c.  14, s. 17.



§ 105-76: Repealed by Session Laws 1979, c. 62.

§ 105‑76: Repealed by Session Laws 1979, c. 62.



§ 105-77: Repealed by Session Laws 1996, Second Extra Session, c. 14, s. 17.

§ 105‑77:  Repealed by Session Laws 1996, Second Extra Session, c.  14, s. 17.



§ 105-78: Repealed by Session Laws 1979, c. 66.

§ 105‑78: Repealed by Session Laws 1979, c. 66.



§ 105-79: Repealed by Session Laws 1979, c. 150, s. 4.

§ 105‑79: Repealed by Session Laws 1979, c. 150, s. 4.



§ 105-80: Repealed by Session Laws 1996, Second Extra Session, c. 14, s. 17.

§ 105‑80:  Repealed by Session Laws 1996, Second Extra Session, c.  14, s. 17.



§ 105-81. Repealed by Session Laws 1947, c. 501, s. 2.

§ 105‑81.  Repealed by Session Laws 1947, c. 501, s. 2.



§ 105-82: Repealed by Session Laws 1989, c. 584, s. 24.

§ 105‑82:  Repealed by Session Laws 1989, c.  584, s. 24.



§ 105-83. Installment paper dealers.

§ 105‑83.  Installment paper dealers.

(a)        Every person engaged in the business of dealing in, buying, or discounting installment paper, notes, bonds, contracts, or evidences of debt for which, at the time of or in connection with the execution of the instruments, a lien is reserved or taken upon personal property located in this State to secure the payment of the obligations, shall submit to the Secretary quarterly no later than the twentieth day of January, April, July, and October of each year, upon forms prescribed by the Secretary, a full, accurate, and complete statement, verified by the officer, agent, or person making the statement, of the total face value of the obligations dealt in, bought, or discounted within the preceding three calendar months and, at the same time, shall pay a tax of two hundred seventy‑seven thousandths of one percent (.277%) of the face value of these obligations.

(b)        Repealed by Session Laws 1998‑95, s. 9.

(c)        If any person deals in, buys, or discounts any obligations described in this section without paying a tax imposed by this section, the person may not bring an action in a State court to enforce collection of an obligation dealt in, bought, or discounted during the period of noncompliance with this section until the person pays the amount of tax, penalties, and interest due.

(d)        This section does not apply to corporations liable for the tax levied under G.S. 105‑102.3 or to savings and loan associations.

(e)        Counties and cities shall not levy any license tax on the business taxed under this section. (1939, c. 158, s. 148; 1957, c. 1340, s. 2; 1973, c. 476, s. 193; 1981, c. 83, ss. 8, 9; 1991, c. 45, s. 3; 1991 (Reg. Sess., 1992), c. 965, s. 3; 1998‑95, s. 9; 1998‑98, s. 1(f).)



§ 105-84: Repealed by Session Laws 1979, c. 150, s. 5.

§ 105‑84:  Repealed by Session Laws 1979, c. 150, s. 5.



§§ 105-85 through 105-86: Repealed by Session Laws 1996, Second Extra Session, c. 14, s. 17.

§§ 105‑85 through 105‑86:  Repealed by Session Laws 1996, Second Extra Session, c.  14, s. 17.



§ 105-87: Repealed by Session Laws 1981, c. 6.

§ 105‑87:  Repealed by Session Laws 1981, c.  6.



§ 105-88. Loan agencies.

§ 105‑88.  Loan agencies.

(a)        Every person, firm, or corporation engaged in any of the following businesses must pay for the privilege of engaging in that business an annual tax of two hundred fifty dollars ($250.00) for each location at which the business is conducted:

(1)        The business of making loans or lending money, accepting liens on, or contracts of assignments of, salaries or wages, or any part thereof, or other security or evidence of debt for repayment of such loans in installment payment or otherwise.

(2)        The business of check cashing regulated under Article 22 of Chapter 53 of the General Statutes.

(3)        The business of pawnbroker regulated under Chapter 91A of the General Statutes.

(b)        This section does not apply to banks, industrial banks, trust companies, savings and loan associations, cooperative credit unions, the business of negotiating loans on real estate as described in G.S. 105‑41, or insurance premium finance companies licensed under Article 35 of Chapter 58 of the General Statutes. This section applies to those persons or concerns operating what are commonly known as loan companies or finance companies and whose business is as hereinbefore described, and those persons, firms, or corporations pursuing the business of lending money and taking as security for the payment of the loan and interest an assignment of wages or an assignment of wages with power of attorney to collect the amount due, or other order or chattel mortgage or bill of sale upon household or kitchen furniture. No real estate mortgage broker is required to obtain a privilege license under this section merely because the broker advances the broker's own funds and takes a security interest in real estate to secure the advances and when, at the time of the advance, the broker has already made arrangements with others for the sale or discount of the obligation at a later date and does so sell or discount the obligation within the period specified in the arrangement or extensions thereof; or when, at the time of the advance the broker intends to sell the obligation to others at a later date and does, within 12 months from date of initial advance, make arrangements with others for the sale of the obligation and does sell the obligation within the period specified in the arrangement or extensions thereof; or because the broker advances the broker's own funds in temporary financing directly involved in the production of permanent‑type loans for sale to others; and no real estate mortgage broker whose mortgage lending operations are essentially as described above is required to obtain a privilege license under this section.

(c)        At the time of making any such loan, the person, or officer of the firm or corporation making the loan, shall give to the borrower in writing in convenient form a statement showing the amount received by the borrower, the amount to be paid back by the borrower, the time in which the amount is to be paid, and the rate of interest and discount agreed upon.

(d)        A loan made by a person who does not comply with this section is not collectible at law under G.S. 105‑269.13.

(e)        Counties, cities, and towns may levy a license tax on the business taxed under this section. Except as provided in G.S. 160A‑211 and G.S. 153A‑152, the tax may not exceed one hundred dollars ($100.00). (1939, c. 158, s. 152; 1967, c. 1080; c. 1232, s. 2; 1973, c. 476, s. 193; 1991, c. 45, s. 4; 1993, c. 539, s. 695; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑98, s. 1(g); 1999‑438, s. 2; 2000‑120, s. 3; 2000‑173, s. 2.)



§§ 105-89 through 105-90: Repealed by Session Laws 1996, Second Extra Session, c. 14, s. 17.

§§ 105‑89 through 105‑90:  Repealed by Session Laws 1996, Second Extra Session, c.  14, s. 17.



§ 105-90.1: Repealed by Session Laws 1989 (Regular Session, 1990), c. 814, s. 4.

§ 105‑90.1:  Repealed by Session Laws 1989 (Regular Session, 1990), c.  814, s. 4.



§ 105-91: Repealed by Session Laws 1996, Second Extra Session, c. 14, s. 17.

§ 105‑91:  Repealed by Session Laws 1996, Second Extra Session, c.  14, s. 17.



§ 105-92: Repealed by Session Laws 1981 (Regular Session, 1982), c. 1227.

§ 105‑92: Repealed by Session Laws 1981 (Regular Session, 1982), c.  1227.



§ 105-93: Repealed by Session Laws 1979, c. 68.

§ 105‑93: Repealed by Session Laws 1979, c.  68.



§ 105-94. Repealed by Session Laws 1947, c. 501, s. 2.

§ 105‑94.  Repealed by Session Laws 1947, c. 501, s. 2.



§ 105-95. Repealed by Session Laws 1947, c. 831, s. 2.

§ 105‑95.  Repealed by Session Laws 1947, c. 831, s. 2.



§ 105-96: Repealed by Session Laws 1981 (Regular Session, 1982), c. 1231.

§ 105‑96: Repealed by Session Laws 1981 (Regular Session, 1982), c. 1231.



§§ 105-97 through 105-99: Repealed by Session Laws 1996, Second Extra Session, c. 14, s. 17.

§§ 105‑97 through 105‑99:  Repealed by Session Laws 1996, Second Extra Session, c.  14, s. 17.



§ 105-100: Repealed by Session Laws 1979, c. 64.

§ 105‑100: Repealed by Session Laws 1979, c. 64.



§ 105-101: Repealed by Session Laws 1979, c. 85, s. 1.

§ 105‑101: Repealed by Session Laws 1979, c. 85, s. 1.



§ 105-102: Repealed by Session Laws 1981 (Regular Session, 1982), c. 1230.

§ 105‑102: Repealed by Session Laws 1981 (Regular Session, 1982), c. 1230.



§ 105-102.1: Repealed by Session Laws 1996, Second Extra Session, c. 14, s. 17.

§ 105‑102.1:  Repealed by Session Laws 1996, Second Extra Session, c.  14, s. 17.



§ 105-102.2: Repealed by Session Laws 1981 (Regular Session, 1982), c. 1213.

§ 105‑102.2: Repealed by Session Laws 1981 (Regular Session, 1982), c. 1213.



§ 105-102.3. Banks.

§ 105‑102.3.  Banks.

There is imposed upon every bank or banking association, including each national banking association, that is operating in this State as a commercial bank, an industrial bank, a savings bank created other than under Chapter 54B or 54C of the General Statutes or the Home Owners' Loan Act of 1933 (12 U.S.C. §§ 1461‑68), a trust company, or any combination of such facilities or services, and whether such bank or banking association, hereinafter to be referred to as a bank or banks, is organized, under the laws of the United States or the laws of North Carolina, in the corporate form or in some other form of business organization, an annual privilege tax. A report and the privilege tax are due by the first day of July of each year on forms provided by the Secretary. The tax rate is thirty dollars ($30.00) for each one million dollars ($1,000,000) or fractional part thereof of total assets held as provided in this section. The assets upon which the tax is levied shall be determined by averaging the total assets shown in the four quarterly call reports of condition (consolidating domestic subsidiaries) for the preceding calendar year as required by bank regulatory authorities. If a bank has been in operation less than a calendar year, then the assets upon which the tax is levied shall be determined by multiplying the average of the total assets by a fraction, the denominator of which is 365 and the numerator of which is the number of days of operation. If a bank operates an international banking facility, as defined in G.S. 105‑130.5(b)(13), the assets upon which the tax is levied shall be reduced by the average amount for the taxable year of all assets of the international banking facility which are employed outside the United States, as computed pursuant to G.S. 105‑130.5(b)(13)c. For an out‑of‑state bank with one or more branches in this State, or for an in‑state bank with one or more branches outside this State, the assets of the out‑of‑state bank or of the in‑state bank upon which the tax is levied shall be reduced by the average amount for the taxable year of all assets of the out‑of‑state bank or of the in‑state bank which are employed outside this State. The tax imposed in this section shall be for the privilege of carrying on the businesses herein defined on a statewide basis regardless of the number of places or locations of business within the State. Counties and cities may not levy a license or privilege tax on the businesses taxed under this section, nor on the business of an international banking facility as defined in subdivision (b)(13) of G.S. 105‑130.5. (1973, c. 1053, s. 7; 1981, c. 855, s. 2; 1985 (Reg. Sess., 1986), c. 985, s. 4; 1995, c. 322, s. 2; 1998‑95, s. 10; 1998‑98, s. 1(h).)



§ 105-102.4: Repealed by Session Laws 1989, c. 584, s. 35.

§ 105‑102.4:  Repealed by Session Laws 1989, c.  584, s. 35.



§ 105-102.5: Repealed by Session Laws 1996, Second Extra Session, c. 14, s. 17.

§ 105‑102.5:  Repealed by Session Laws 1996, Second Extra Session, c.  14, s. 17.



§ 105-102.6. Publishers of newsprint publications.

§ 105‑102.6.  Publishers of newsprint publications.

(a)        Purpose.  The purpose of this section is to provide incentives for the recycling of newsprint and magazines and for the use of newsprint that contains recycled content.

(b)        Definitions.  The following definitions apply in this section:

(1)        Gross tonnage of newsprint consumed.  The weight in metric tons of all newsprint consumed by a publisher.

(2)        Newsprint.  Uncoated paper, whether supercalendered or machine finished, made primarily from mechanical wood pulp combined with some chemical wood pulp, weighing between 24.5 and 35 pounds for 500 sheets of paper two feet by three feet in size, and having a brightness of less than 60.

(2a)      Nonvirgin newsprint.  Newsprint that contains recycled postconsumer recovered paper.

(3)        Postconsumer recovered paper.  Paper products, generated by a business or consumer, that have served their intended end uses and have been separated or diverted from solid waste.

(4)        Publisher.  A person engaged in the business of producing publications printed on newsprint who acquires and uses newsprint for this business.

(5)        Recycled content percentage.  The percentage by weight of the total gross tonnage of newsprint consumed by the publisher that is recycled postconsumer recovered paper. For example, if a publisher consumes 10 tons of virgin newsprint, 10 tons of nonvirgin newsprint that contains fifty percent (50%) recycled postconsumer recovered paper, and 10 tons of nonvirgin newsprint that contains ten percent (10%) recycled postconsumer recovered paper, the publisher's recycled content percentage is 6/30 or twenty percent (20%).

(6)        Recycled content tonnage.  The weight in metric tons of the total gross tonnage of newsprint consumed by the publisher that is recycled postconsumer recovered paper.

(7)        Recycling.  Any process by which solid waste, or materials that would otherwise become solid waste, are collected, separated, or processed, and reused or returned to use in the form of raw materials or products.

(8)        Recycling tonnage.  The weight in metric tons of newsprint and magazines recycled or diverted to recycling by a publisher.

(9)        Virgin newsprint.  Newsprint that does not contain recycled postconsumer recovered paper.

(c)        Minimum Recycled Content Percentage.  The recycled content percentage of newsprint consumed by a publisher shall equal or exceed the following minimum recycled content percentages:

During 1991 and 1992, twelve percent (12%).

During 1993, fifteen percent (15%).

During 1994, twenty percent (20%).

During 1995 and 1996, twenty‑five percent (25%).

During 1997 and 1998, thirty percent (30%).

During 1999 through 2004, thirty‑five percent (35%).

After 2004, forty percent (40%).

A publisher who has developed and operates or contracts for the operation of a newspaper or magazine recycling program shall receive partial credit toward the recycled content percentage goals established in this subsection on the basis of one ton of  credit toward its total recycled content tonnage for each ton of recycling tonnage.

(d)        Tax.  Every publisher shall apply for and obtain from the Secretary a newsprint publisher tax reporting number and shall file an annual report with the Secretary by January 31 of each year. The report shall include the following information for the preceding calendar year:

(1)        Tonnage of virgin newsprint consumed.

(2)        Tonnage of nonvirgin newsprint consumed.

(3)        Gross tonnage of newsprint consumed.

(4)        Itemized percentages of recycled postconsumer recovered paper contained in tonnage of nonvirgin newsprint consumed.

(5)        Recycled content tonnage.

(6)        Recycled content percentage.

(7)        Recycling tonnage.

In addition, each publisher whose recycled content percentage for a calendar year is less than the applicable minimum recycled content percentage provided in subsection (c) shall pay a tax of fifteen dollars ($15.00) on each ton by which the publisher's recycled content tonnage falls short of the tonnage of recycled postconsumer recovered paper needed to achieve the applicable minimum recycled content percentage provided in subsection (c). This tax is due when the report is filed. No county or city may impose a license tax on the business taxed under this section.

(e)        Exemption.  The tax levied in this section does not apply to an amount calculated pursuant to subsection (d) to the extent the amount is attributable solely to the publisher's inability to obtain sufficient recycled content newsprint because (i) recycled content newsprint was not available at a price comparable to the price of virgin newsprint; (ii) recycled content newsprint of a quality comparable to virgin newsprint was not available; or (iii) recycled content newsprint was not available within a reasonable period of time during the reporting period. In order to claim the exemption provided in this subsection, a publisher must certify to the Secretary:

(1)        The amount of virgin newsprint consumed by the publisher during the reporting period solely for one of the reasons listed above.

(2)        That the publisher attempted to obtain recycled content newsprint from every manufacturer of recycled content newsprint that offered to sell recycled content newsprint to the publisher within the preceding calendar year.

(3)        The name, address, and telephone number of each recycled content newsprint manufacturer contacted, including the company name and the name of the company's individual representative or employee.

(f)         Use of Proceeds.  The Secretary shall, on or before April 15 of each year, credit the net proceeds of the tax imposed by this section to the Solid Waste Management Trust Fund created in G.S. 130A‑309.12. (1991, c. 539, s. 2; c. 761, s. 18; 1991 (Reg. Sess., 1992), c. 1007, s. 1; 1995, c. 459, s. 1; 1997‑456, s. 27; 1998‑95, s. 11; 1999‑346, s. 1.)



§ 105-103. Unlawful to operate without license.

§ 105‑103.  Unlawful to operate without license.

When a license tax is required by law, and whenever the General Assembly shall levy a license tax on any business, trade, employment, or profession, or for doing any act, it shall be unlawful for any person, firm, or corporation without a license to engage in such business, trade, employment, profession, or do the act; and when such tax is imposed it shall be lawful to grant a license for the business, trade, employment, or for doing the act; and no person, firm, or corporation shall be allowed the privilege of exercising any business, trade, employment, profession, or the doing of any act taxed in this schedule throughout the State under one license, except under a statewide license. (1939, c. 158, s. 181; 1998‑98, s. 41.)



§ 105-104: Repealed by Session Laws 2007-491, s. 2, effective January 1, 2008.

§ 105‑104: Repealed by Session Laws 2007‑491, s. 2, effective January 1, 2008.



§ 105-105. Persons, firms, and corporations engaged in more than one business to pay tax on each.

§ 105‑105.  Persons, firms, and corporations engaged in more than one business to pay tax on each.

Where any person, firm, or corporation is engaged in more than one business, trade, employment, or profession which is made under the provisions of this Article subject to State license taxes, such persons, firms, or corporations shall pay the license tax prescribed in this Article for each separate business, trade, employment, or profession. (1939, c. 158, s. 183.)



§ 105-106. Effect of change in name of firm.

§ 105‑106.  Effect of change in name of firm.

No change in the name of a firm, partnership, or corporation, nor the taking in of a new partner, nor the withdrawal of one or more of the firm, shall be considered as commencing business; but if any one or more of the partners remain in the firm, or if there is change in ownership of less than a majority of the stock, if a corporation, the business shall be regarded as continuing. (1939, c. 158, s. 184.)



§ 105-107: Repealed by Session Laws 1998-95, s. 12, effective July 1, 1999.

§ 105‑107: Repealed by Session Laws 1998‑95, s.  12, effective July 1, 1999.



§ 105-108. Property used in a licensed business not exempt from taxation.

§ 105‑108.  Property used in a licensed business not exempt from taxation.

A State license, issued under any of the provisions of this Article shall not be construed to exempt from other forms of taxation the property employed in such licensed business, trade, employment, or profession. (1939, c. 158, s. 186.)



§ 105-109. Obtaining license and paying tax.

§ 105‑109.  Obtaining license and paying tax.

(a)        Repealed by Session Laws 1998‑95, s. 13, effective July 1, 1999.

(b)        License Required.  Before a person may engage in a business, trade, or profession for which a license is required under this Article, the person must be licensed by the Department. To obtain a license, a person must submit an application to the Department for the license and pay the required tax. An application for a license is considered a return.

The Department must issue a license to a person who files a completed application and pays the required tax. A license must be displayed conspicuously at the location of the licensed business, trade, or profession.

(c)        Repealed by Session Laws 1998‑212, s. 29A.14(a), effective January 1, 1999.

(d)        Penalties.  The penalties in G.S. 105‑236 apply to this Article. The Secretary may collect a tax due under this Article in any manner allowed under Article 9 of this Chapter.

(e)        Local License Taxes.  The penalty and collection provisions of this section apply to taxes levied by counties of the State under the authority of this Article in the same manner and to the same extent as they apply to taxes levied by the State. The provisions of this section for the collection of delinquent license taxes apply to license taxes levied by the cities and towns of this State under authority of this Article, or any other provision of law, in the same manner and to the same extent as they apply to taxes levied by the State. (1939, c. 158, s. 187; 1957, c. 859; 1963, c. 294, s. 5; 1973, c. 108, s. 51; c. 476, s. 193; 1993, c. 539, ss. 698, 699; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑95, s. 13; 1998‑212, s. 29A.14(a); 2007‑491, s. 7.)



§ 105-109.1. Repealed by Session Laws 1999-337, s.16.

§ 105‑109.1.  Repealed by Session Laws 1999-337, s. 16..



§ 105-110: Repealed by Session Laws 1998-212, s. 29A.14(b).

§ 105‑110: Repealed by Session Laws 1998‑212, s.  29A.14(b).



§ 105-111: Repealed by Session Laws 2001-414, s. 2.

§ 105‑111: Repealed by Session Laws 2001‑414, s. 2.



§ 105-112: Repealed by Session Laws 1998-212, s. 29A.14(c).

§ 105‑112: Repealed by Session Laws 1998‑212, s.  29A.14(c).



§ 105-113. Repealed by Session Laws 1999-337, s. 17.

§ 105‑113.  Repealed by Session Laws 1999‑337, s. 17.



§ 105-113.1: Deleted.

§ 105‑113.1: Deleted.



§ 105-113.2. Short title.

Article 2A.

Tobacco Products Tax.

Part 1.  General Provisions.

§ 105‑113.2.  Short title.

This Article may be cited as the "Tobacco Products Tax Act" or "Tobacco Products Tax Article."  (1969, c. 1075, s. 2; 1991, c. 689, s. 266; 1998‑98, s. 56.)



§ 105-113.3. Scope of tax; administration.

§ 105‑113.3.  Scope of tax; administration.

(a)        Scope.  The taxes imposed by this Article shall be collected only once on the same tobacco product. Except as permitted by Article 2 of this Chapter, a city or county may not levy a privilege license tax on the sale of tobacco products.

(b)        Administration.  Article 9 of this Chapter applies to this Article. (1969, c. 1075, s. 2; 1991, c. 689, s. 268; 1998‑212, s. 29A.14(d).)



§ 105-113.4. Definitions.

§ 105‑113.4.  Definitions.

The following definitions apply in this Article:

(1)        Cigar.  A roll of tobacco wrapped in a substance that contains tobacco, other than a cigarette.

(1a)      Cigarette.  Any of the following:

a.         A roll of tobacco wrapped in paper or in a substance that does not contain tobacco.

b.         A roll of tobacco wrapped in a substance that contains tobacco and that, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to or purchased by a consumer as a cigarette described in subpart a. of this subdivision.

(2)        Cost price.  The price a person liable for the tax on tobacco products imposed by Part 3 of this Article paid for the products, before any discount, rebate, or allowance or the tax imposed by that Part.

(3)        Distributor.  Either of the following:

a.         A person, wherever resident or located, who purchases non‑tax‑paid cigarettes directly from the manufacturer of the cigarettes and stores, sells, or otherwise disposes of the cigarettes.

b.         A manufacturer of cigarettes.

(4)        Repealed by Session Laws 1991, c. 689, s. 267.

(4a)      Integrated wholesale dealer.  A wholesale dealer who is an affiliate of a manufacturer of tobacco products, other than cigarettes, and is not a retail dealer. An "affiliate" is a person who directly or indirectly controls, is controlled by, or is under common control with another person.

(5)        Licensed distributor.  A distributor licensed under Part 2 of this Article.

(6)        Manufacturer.  A person who produces tobacco products or a person who contracts with another person to produce tobacco products and is the exclusive purchaser of the products under the contract.

(7)        Package.  The individual packet, can, box, or other container used to contain and to convey tobacco products to the consumer.

(8)        Person.  Defined in G.S. 105‑228.90.

(9)        Retail dealer.  A person who sells a tobacco product to the ultimate consumer of the product.

(10)      Sale.  A transfer, a trade, an exchange, or a barter, in any manner or by any means, with or without consideration.

(10a)    Secretary.  The Secretary of Revenue.

(11)      Repealed by Session Laws 1993, c. 442, s. 1, effective January 1, 1994.

(11a)    Tobacco product.  A cigarette, a cigar, or any other product that contains tobacco and is intended for inhalation or oral use.

(12)      Repealed by Session Laws 1993, c. 442, s. 1, effective January 1, 1994.

(13)      Use.  The exercise of any right or power over cigarettes, incident to the ownership or possession thereof, other than the making of a sale thereof in the course of engaging in a business of selling cigarettes. The term includes the keeping or retention of cigarettes for use.

(14)      Wholesale dealer.  Either of the following:

a.         A person who acquires tobacco products other than cigarettes for sale to another wholesale dealer or to a retail dealer.

b.         A manufacturer of tobacco products other than cigarettes.  (1969, c. 1075, s. 2; 1973, c. 476, s. 193; 1991, c. 689, s. 267; 1993, c. 354, s. 7; c. 442, s. 1; 2007‑435, s. 2; 2009‑559, s. 1.)



§ 105-113.4A. Licenses.

§ 105‑113.4A.  Licenses.

(a)        General.  To obtain a license required by this Article, an applicant must apply to the Secretary and pay the tax due for the license. A license is not transferable or assignable and must be displayed at the place of business for which it is issued.

(b)        Refund.  A refund of a license tax is allowed only when the tax was collected or paid in error. No refund is allowed when a license holder surrenders a license or the Secretary revokes a license.

(c)        Duplicate or Amended License.  Upon application to the Secretary, a license holder may obtain without charge one of the following:

(1)        A duplicate license, if the license holder establishes that the original license has been lost, destroyed, or defaced.

(2)        An amended license, if the license holder establishes that the location of the place of business for which the license was issued has changed.

A duplicate or amended license shall state that it is a duplicate or amended license, as appropriate. (1991 (Reg. Sess., 1992), c. 955, s. 3.)



§ 105-113.4B. Reasons why the Secretary can cancel a license.

§ 105‑113.4B.  Reasons why the Secretary can cancel a license.

(a)        Reasons.  The Secretary may cancel a license issued under this Article upon the written request of the license holder. The Secretary may summarily cancel the license of a license holder when the Secretary finds that the license holder is incurring liability for the tax imposed under this Article after failing to pay a tax when due under this Article. In addition, the Secretary may cancel the license of a license holder that commits one or more of the following acts after holding a hearing on whether the license should be cancelled:

(1)        A violation of this Article.

(2)        A violation of G.S. 14‑401.18.

(b)        Procedure.  The Secretary must send a person whose license is summarily cancelled a notice of the cancellation and must give the person an opportunity to have a hearing on the cancellation within 10 days after the cancellation. The Secretary must give a person whose license may be cancelled after a hearing at least 10 days' written notice of the date, time, and place of the hearing. A notice of a summary license cancellation and a notice of hearing must be sent by registered mail to the last known address of the license holder. (1999‑333, s. 6.)



§ 105-113.4C. Enforcement of Master Settlement Agreement Provisions.

§ 105‑113.4C.  Enforcement of Master Settlement Agreement Provisions.

The Master Settlement Agreement between the states and the tobacco product manufacturers, incorporated by reference into the consent decree referred to in S.L. 1999‑2, requires each state to diligently enforce Article 37 of Chapter 66 of the General Statutes. The Office of the Attorney General and the Secretary of Revenue shall perform the following responsibilities in enforcing Article 37:

(1)        The Office of the Attorney General must give to the Secretary of Revenue a list of the nonparticipating manufacturers under the Master Settlement Agreement and the brand names of the products of the nonparticipating manufacturers.

(2)        The Office of the Attorney General must update the list provided under subdivision (1) of this section when a nonparticipating manufacturer becomes a participating manufacturer, another nonparticipating manufacturer is identified, or more brands or products of nonparticipating manufacturers are identified.

(3)        The Secretary of Revenue must require the taxpayers of the tobacco excise tax to identify the amount of tobacco products of nonparticipating manufacturers sold by the taxpayers, and may impose this requirement as provided in G.S. 66‑290(10).

(4)        The Secretary of Revenue must determine the amount of State tobacco excise taxes attributable to the products of nonparticipating manufacturers, based on the information provided by the taxpayers, and must report this information to the Office of the Attorney General. (1999‑311, s. 2.)



§ 105-113.4D. Tax with respect to inventory on effective date of tax increase.

§ 105‑113.4D.  Tax with respect to inventory on effective date of tax increase.

Every person subject to the taxes levied in this Article who, on the effective date of a tax increase under this Article, has on hand any tobacco products must file a complete inventory of the tobacco products within 20 days after the effective date of the increase, and must pay an additional tax to the Secretary when filing the inventory. The amount of tax due is the amount due based on the difference between the former tax rate and the increased tax rate.  (1969, c. 1075, s. 2; 1973, c. 476, s. 193; 1991, c. 689, s. 263; 2009‑451, s. 27A.5(b).)



§ 105-113.5. Tax on cigarettes.

Part 2. Cigarette Tax.

§ 105‑113.5.  Tax on cigarettes.

A tax is levied on the sale or possession for sale in this State, by a distributor, of all cigarettes at the rate of two and one‑fourth cents (2.25¢) per individual cigarette.  (1969, c. 1075, s. 2; c. 1246, s. 1; 1991, c. 689, s. 262; 2004‑170, s. 5; 2005‑276, s. 34.1(a), (b); 2009‑451, s. 27A.5(a).)



§ 105-113.6. Use tax levied.

§ 105‑113.6.  Use tax levied.

A tax is levied upon the sale or possession for sale by a person other than a distributor, and upon the use, consumption, and possession for use or consumption of cigarettes within this State at the rate set in G.S. 105‑113.5.  This tax does not apply, however, to cigarettes upon which the tax levied in G.S. 105‑113.5 has been paid. (1969, c. 1075, s. 2; 1993, c. 442, s. 2.)



§ 105-113.7: Recodified as G.S. 105-113.4D by Session Laws 2009-451, s. 27A.5(b), effective September 1, 2009.

§ 105‑113.7:  Recodified as G.S. 105-113.4D by Session Laws 2009-451, s. 27A.5(b), effective September 1, 2009.



§ 105-113.8. Federal Constitution and statutes.

§ 105‑113.8.  Federal Constitution and statutes.

Any activities which this Article may purport to tax in violation of the Constitution of the United States or any federal statute are hereby expressly exempted from taxation under this Article. (1969, c. 1075, s. 2.)



§ 105-113.9. Out-of-state shipments.

§ 105‑113.9.  Out‑of‑state shipments.

Any distributor engaged in interstate business shall be permitted to set aside part of the stock as necessary to conduct interstate business without paying the tax otherwise required by this Part, but only if the distributor complies with the requirements prescribed by the Secretary concerning keeping of records, making of reports, posting of bond, and other matters for administration of this Part.

"Interstate business" as used in this section means:

(1)        The sale of cigarettes to a nonresident where the cigarettes are delivered by the distributor to the business location of the nonresident purchaser in another state; and

(2)        The sale of cigarettes to a nonresident wholesaler or retailer registered through the Secretary who has no place of business in North Carolina and who purchases the cigarettes for the purposes of resale not within this State and where the cigarettes are delivered to the purchaser at the business location in North Carolina of the distributor who is also licensed as a distributor under the laws of the state of the nonresident purchaser. (1969, c. 1075, s. 2; 1973, c. 476, s. 193; 1977, c. 874; 1993, c. 442, s. 3.)



§ 105-113.10. Manufacturers shipping to distributors exempt.

§ 105‑113.10.  Manufacturers shipping to distributors exempt.

Any manufacturer shipping cigarettes to other distributors who are licensed under G.S. 105‑113.12 may, upon application to the Secretary and upon compliance with requirements prescribed by the Secretary, be relieved of paying the taxes levied in this Part.  No manufacturer may be relieved of the requirement to be licensed as a distributor in order to make shipments, including drop shipments, to a retail dealer or ultimate user. (1969, c. 1075, s. 2; c. 1246, s. 2; 1973, c. 476, s. 193; 1975, c. 275, s. 2; 1993, c. 442, s. 4.)



§ 105-113.11. Licenses required.

§ 105‑113.11.  Licenses required.

After the effective date of this Article, no person shall engage in business as a distributor in this State, without having first obtained from the Secretary the appropriate license for that purpose as prescribed herein. Any license required by this Article shall be in addition to any and all other licenses which may be required by law. (1969, c. 1075, s. 2; 1973, c. 476, s. 193.)



§ 105-113.12. Distributor must obtain license.

§ 105‑113.12.  Distributor must obtain license.

(a)        A distributor shall obtain for each place of business a continuing distributor's license and shall pay a tax of twenty‑five dollars ($25.00) for the license.

(b)        For the purposes of this section, a "place of business" is a place where a distributor receives or stores non‑tax‑paid cigarettes.

(c)        An out‑of‑state distributor may obtain a distributor's license upon compliance with the provisions of G.S. 105‑113.24 and payment of a tax of twenty‑five dollars ($25.00). (1969, c. 1075, s. 2; 1991 (Reg. Sess., 1992), c. 955, s. 4; 1993, c. 442, s. 5.)



§ 105-113.13. Secretary may investigate applicant for distributor's license and require a bond.

§ 105‑113.13.  Secretary may investigate applicant for distributor's license and require a bond.

(a)        Investigation.  The Secretary may investigate an applicant for a distributor's license to determine if the information the applicant submits with the application is accurate and if the applicant is eligible to be licensed as a distributor. The Secretary may decline to issue a distributor's license to an applicant when the Secretary has reasonable cause to believe any of the following:

(1)        That the applicant has willfully withheld information requested by the Secretary for the purpose of determining the applicant's eligibility for the license.

(2)        That information submitted with the application is false or misleading.

(3)        That the application is not made in good faith.

(b)        Bond.  The Secretary may require a distributor to furnish a bond in an amount that adequately protects the State from loss if the distributor fails to pay taxes due under this Part.  A bond shall be conditioned on compliance with this Part, shall be payable to the State, and shall be in the form required by the Secretary.  The Secretary shall set the bond amount based on the anticipated tax liability of the distributor.  The Secretary shall periodically review the sufficiency of bonds required of the distributor and shall increase the amount of a required bond if the bond amount no longer covers the anticipated tax liability of the distributor.  The Secretary shall decrease the amount of a required bond if the Secretary finds that a lower bond amount will protect the State adequately from loss. (1969, c. 1075, s. 2; 1973, c. 476, s. 193; 1991 (Reg. Sess., 1992), c. 955, s. 5; 1993, c. 442, s. 6.)



§§ 105-113.14 through 105-113.15: Repealed by Session Laws 1991 (Regular Session, 1992), c. 955, s. 6, effective July 15, 1992.

§§ 105‑113.14 through 105‑113.15:  Repealed by Session Laws 1991 (Regular Session, 1992), c. 955, s. 6, effective July 15, 1992.



§ 105-113.16. Repealed by Session Laws 1999-333, s. 7.

§ 105‑113.16.  Repealed by Session Laws 1999‑333, s. 7.



§ 105-113.17. Identification of dispensers.

§ 105‑113.17.  Identification of dispensers.

Each vending machine that dispenses cigarettes must be marked to identify its owner in the manner required by the Secretary. (1969, c. 1075, s. 2; 1973, c. 476, s. 193; 1991 (Reg. Sess., 1992), c. 955, s. 8.)



§ 105-113.18. Payment of tax; reports.

§ 105‑113.18.  Payment of tax; reports.

The taxes levied in this Part are payable when a report is required to be filed. The following reports are required to be filed with the Secretary:

(1)        Distributor's Report.  A distributor shall file a monthly report in the form prescribed by the Secretary. The report covers sales and other activities occurring in a calendar month and is due within 20 days after the end of the month covered by the report. The report shall state the amount of tax due and shall identify any transactions to which the tax does not apply.

(1a)      Report of Free Cigarettes.  A manufacturer who distributes cigarettes without charge shall file a monthly report in the form prescribed by the Secretary. The report covers cigarettes distributed without charge in a calendar month and is due within 20 days after the end of the month covered by the report. The report shall state the number of cigarettes distributed without charge and the amount of tax due.

(2)        Use Tax Report.  Every other person who has acquired non‑tax‑paid cigarettes for sale, use, or consumption subject to the tax imposed by this Part shall, within 96 hours after receipt of the cigarettes, file a report in the form prescribed by the Secretary showing the amount of cigarettes so received and any other information required by the Secretary. The report shall be accompanied by payment of the full amount of the tax.

(3)        Shipping Report.  Any person, except a licensed distributor, who transports cigarettes upon the public highways, roads, or streets of this State, upon notice from the Secretary, shall file a report in the form prescribed by the Secretary and containing the information required by the Secretary.

(4)        Repealed by Session Laws 1981 (Regular Session, 1982), c. 1209, s. 1. (1969, c. 1075, s. 2; 1973, c. 476, s. 193; 1981 (Reg. Sess., 1982), c. 1209, s. 1; 1993, c. 442, s. 7; 1993 (Reg. Sess., 1994), c. 745, s. 2.)



§§ 105-113.19 through 105-113.20: Repealed by Session Laws 1993, c. 442, s. 8.

§§ 105‑113.19 through 105‑113.20:  Repealed by Session Laws 1993, c.  442, s. 8.



§ 105-113.21. Discount; refund.

§ 105‑113.21.  Discount; refund.

(a)        Repealed by Session Laws 2003‑284, s. 45A.1(a), effective for reporting periods beginning on or after August 1, 2003.

(a1)      Discount.  A distributor who files a timely report under G.S. 105‑113.18 and who sends a timely payment may deduct from the amount due with the report a discount of two percent (2%). This discount covers expenses incurred in preparing the records and reports required by this Part, and the expense of furnishing a bond.

(b)        Refund.  A distributor in possession of packages of stale or otherwise unsalable cigarettes upon which the tax has been paid may return the cigarettes to the manufacturer and apply to the Secretary for refund of the tax. The application shall be in the form prescribed by the Secretary and shall be accompanied by an affidavit from the manufacturer stating the number of cigarettes returned to the manufacturer by the applicant. The Secretary shall refund the tax paid, less the discount allowed, on the unsalable cigarettes. (1969, c. 1075, s. 2; cc. 1222, 1238; 1973, c. 476, s. 193; 1993, c. 442, s. 9; 2001‑414, s. 3; 2003‑284, s. 45A.1(a); 2004‑84, s. 2(a).)



§§ 105-113.22 through 105-113.23: Repealed by Session Laws 1993, c. 442, s. 8.

§§ 105‑113.22 through 105‑113.23:  Repealed by Session Laws 1993, c.  442, s. 8.



§ 105-113.24. Out-of-State distributors to register and remit tax.

§ 105‑113.24.  Out‑of‑State distributors to register and remit tax.

(a)        The Secretary may authorize any distributor outside this State engaged in the business of selling and shipping cigarettes into the State to obtain a license and report and pay taxes required by this Part.

(b)        A nonresident distributor must agree to submit the distributor's books, accounts, and records to reasonable examination by the Secretary or the Secretary's duly authorized agents. The Secretary may require a nonresident distributor to file a bond in accordance with G.S. 105‑113.13.

(c)        Each such nonresident distributor, other than a foreign corporation which has qualified with the Secretary of State as doing business in this State shall, by a duly executed instrument filed in the office of the Secretary of State, constitute and appoint the Secretary of State his lawful attorney in fact upon whom any original process in any action or legal proceeding against such nonresident distributor arising out of any matter relating to this Article may be served, and therein agree that any original process against him so served shall be of the same force and effect as if served on him within this State, and that the authority thereof shall continue in force irrevocably so long as any such nonresident distributor shall remain liable for any taxes, interest and penalties under this Article.

(d)        Any nonresident distributor who shall comply with the provisions of this section may be licensed as a distributor. (1969, c. 1075, s. 2; 1973, c. 476, s. 193; 1991 (Reg. Sess., 1992), c. 955, s. 9; 1993, c. 442, ss. 9.1(a), 9.1(b).)



§ 105-113.25: Repealed by Session Laws 1993, c. 442, s. 8.

§ 105‑113.25:  Repealed by Session Laws 1993, c.  442, s. 8.



§ 105-113.26. Records to be kept.

§ 105‑113.26.  Records to be kept.

Every person required to be licensed under this Article and every person required to make reports under this Article shall keep complete and accurate records of all sales and other information as required under this Article.  The records shall be in the form prescribed by the Secretary.

These records shall be safely preserved for a period of three years in a manner to ensure their security and accessibility for inspection by the Department.  The Secretary may consent to the destruction of any records at any time within this three‑year period. (1969, c. 1075, s. 2; 1973, c. 476, s. 193; 1993, c. 442, s. 10.)



§ 105-113.27. Non-tax-paid cigarettes.

§ 105‑113.27.  Non‑tax‑paid cigarettes.

(a)        Except as otherwise provided in this Article, licensed distributors shall not sell, borrow, loan, or exchange non‑tax‑paid cigarettes to, from, or with other licensed distributors.

(b)        No person shall sell or offer for sale non‑tax‑paid cigarettes.

(c)        The possession of more than six hundred cigarettes on which tax has been paid to another state or country, by any person other than a licensed distributor, is prima facie evidence that the cigarettes are possessed in violation of this Part. (1969, c. 1075, s. 2; 1993, c. 442, s. 11; 1999‑337, s. 18.)



§ 105-113.28: Repealed by Session Laws 1993, c. 442, s. 8.

§ 105‑113.28:  Repealed by Session Laws 1993, c.  442, s. 8.



§ 105-113.29. Unlicensed place of business.

§ 105‑113.29.  Unlicensed place of business.

It shall be unlawful for any person to maintain a place of business within this State required by this Article to be licensed to engaged in the business of selling or offering for sale cigarettes without first obtaining such licenses. (1969, c. 1075, s. 2.)



§ 105-113.30. Records and reports.

§ 105‑113.30.  Records and reports.

It shall be unlawful for any person who is required under the provisions of this Article to keep records or make reports, to fail to keep such records, refuse to keep such reports, make false entries in such records, fail to produce such records for inspection by the Secretary or his duly authorized agents, fail to file a report, or make a false or fraudulent report or statement. (1969, c. 1075, s. 2; 1973, c. 476, s. 193.)



§ 105-113.31. Possession and transportation of non-tax-paid cigarettes; seizure and confiscation of vehicle or vessel.

§ 105‑113.31.  Possession and transportation of non‑tax‑paid cigarettes; seizure and confiscation of vehicle or vessel.

(a)        It shall be unlawful for any person to transport non‑tax‑paid cigarettes in violation of this Part.  The Secretary may adopt rules allowing quantities of non‑tax‑paid cigarettes, not exceeding six hundred, to be brought into this State by a transient, a tourist, or a person returning to this State after traveling outside this State, for their own use.  The possession or transportation of these cigarettes is not subject to the penalties imposed by this section.

(b)        (1)        Every person who transports non‑tax‑paid cigarettes on the public highways, roads, streets, or waterways of this State must transport with the cigarettes invoices or delivery tickets for the cigarettes showing the true name and complete and exact address of the consignee or purchaser, the quantity and brands of the cigarettes transported, and the true name and complete and exact address of the person who has paid or who will pay the tax imposed by this Part or the tax, if any, of the state or foreign country at the point of ultimate destination.

(2)        A common carrier that has issued a bill of lading for a shipment of cigarettes and is without notice to itself or to any of its agents or employees that the cigarettes are non‑tax‑paid in violation of this Part is considered to have complied with this Part and the vehicle or vessel in which the cigarettes are being transported is not subject to confiscation under this section.  In the absence of the required invoices, delivery tickets, or bills of lading, the cigarettes so transported, the vehicle or vessel in which the cigarettes are being transported, and any paraphernalia or devices used in connection with the non‑tax‑paid cigarettes are declared to be contraband goods and may be seized by any officer of the law, who shall take possession of the vehicle or vessel and cigarettes and shall arrest any person in charge of the vehicle or vessel and cigarettes.

(3)        The officer shall at once proceed against the person arrested, under the provisions of this Part, in any court having competent jurisdiction; but the vehicle or vessel shall be returned to the owner upon execution by the owner of a good and valid bond, with sufficient sureties, in a sum double the value of the property, which bond shall be approved by the officer and shall be conditioned to return the property to the custody of the officer on the day of trial to abide the judgment of the court.  All non‑tax‑paid cigarettes seized under this section shall be held and shall, upon the acquittal of the person so charged, be returned to the established owner.

(4)        Unless the claimant can show that the non‑tax‑paid cigarettes seized were not transported in violation of this Part and that the property seized belongs to the claimant or that in the case of property other than cigarettes, the property was used in transporting non‑tax‑paid cigarettes in violation of this Part without the claimant's knowledge or consent, with the right on the part of the claimant to have a jury pass upon this claim, the court shall order a sale by public auction of the property seized, and the officer making the sale, after deducting the cost of the tax due, which the officer shall pay upon sale, expenses of keeping the property, the fee for the seizure, and the costs of the sale, shall pay all liens according to their priorities, which are established, by intervention or otherwise, at the hearing or in another proceeding brought for the purpose as being bona fide and as having been created without the lien or having any notice that the vehicle or vessel was being used for the unlawful transportation of non‑tax‑paid cigarettes, and shall pay the balance of the proceeds to the State Treasurer for the General Fund.

(5)        All liens against property sold under the provisions of this section shall be transferred from the property to the proceeds of the sale of the property.  If, however, no one is found claiming the cigarettes, or the vehicle or vessel, then the taking of the cigarettes, vehicle, or vessel, along with a description, shall be advertised in a newspaper having circulation in the county where the items were taken, once a week for two weeks and by notices posted in three public places near the place of seizure, and if no claimant appears within ten days after the last publication of the advertisement, the property shall be sold, and the proceeds, after deducting the expenses and costs, shall be paid to the State Treasurer for the General Fund.

(6)        This section does not authorize an officer to search any vehicle or vessel or baggage of any person without a search warrant duly issued, except where the officer has knowledge that there are non‑tax‑paid cigarettes in the vehicle or vessel. (1969, c. 1075, s. 2; 1973, c. 476, s. 193; 1993, c. 442, s. 12.)



§ 105-113.32. Non-tax-paid cigarettes subject to confiscation.

§ 105‑113.32.  Non‑tax‑paid cigarettes subject to confiscation.

All non‑tax‑paid cigarettes subject to the tax imposed by this Part, together with any container in which they are stored or displayed for sale (including but not limited to vending machines), are declared to be contraband goods and may be seized by any officer of the law.  The officer shall arrest any person in charge of the contraband goods and shall at once proceed against the person arrested, under the provisions of this Part, in any court having competent jurisdiction.  The disposition of the seized cigarettes and container shall be governed by the provisions of G.S. 105‑113.31. (1969, c. 1075, s. 2; 1993, c. 442, s. 13.)



§ 105-113.33. Criminal penalties.

§ 105‑113.33.  Criminal penalties.

Any person who violates any of the provisions of this Article for which no other punishment is specifically prescribed shall be guilty of a Class 1 misdemeanor. (1969, c. 1075, s. 2; 1993, c. 539, s. 700; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 105-113.34: Repealed by Session Laws 1993, c. 442, s. 8.

§ 105‑113.34:  Repealed by Session Laws 1993, c.  442, s. 8.



§ 105-113.35. Tax on tobacco products other than cigarettes.

Part 3. Tax on Other Tobacco Products.

§ 105‑113.35.  Tax on tobacco products other than cigarettes.

(a)        Tax.  An excise tax is levied on tobacco products other than cigarettes at the rate of twelve and eight‑tenths percent (12.8%) of the cost price of the products. This tax does not apply to the following:

(1)        A tobacco product sold outside the State.

(2)        A tobacco product sold to the federal government.

(3)        A sample tobacco product distributed without charge.

(b)        Primary Liability.  The wholesale dealer or retail dealer who first acquires or otherwise handles tobacco products subject to the tax imposed by this section is liable for the tax imposed by this section. A wholesale dealer or retail dealer who brings into this State a tobacco product made outside the State is the first person to handle the tobacco product in this State. A wholesale dealer or retail dealer who is the original consignee of a tobacco product that is made outside the State and is shipped into the State is the first person to handle the tobacco product in this State.

(c)        Secondary Liability.  A retail dealer who acquires non‑tax‑paid tobacco products subject to the tax imposed by this section from a wholesale dealer is liable for any tax due on the tobacco products. A retail dealer who is liable for tax under this subsection may not deduct a discount from the amount of tax due when reporting the tax.

(d)        Manufacturer's Option.  A manufacturer who is not a retail dealer and who ships tobacco products other than cigarettes to either a wholesale dealer or retail dealer licensed under this Part may apply to the Secretary to be relieved of paying the tax imposed by this section on the tobacco products. Once granted permission, a manufacturer may choose not to pay the tax until otherwise notified by the Secretary. To be relieved of payment of the tax imposed by this section, a manufacturer must comply with the requirements set by the Secretary.

Permission granted under this subsection to a manufacturer to be relieved of paying the tax imposed by this section applies to an integrated wholesale dealer with whom the manufacturer is an affiliate. A manufacturer must notify the Secretary of any integrated wholesale dealer with whom it is an affiliate when the manufacturer applies to the Secretary for permission to be relieved of paying the tax and when an integrated wholesale dealer becomes an affiliate of the manufacturer after the Secretary has given the manufacturer permission to be relieved of paying the tax.

If a person is both a manufacturer of cigarettes and a wholesale dealer of tobacco products other than cigarettes and the person is granted permission under G.S. 105‑113.10 to be relieved of paying the cigarette excise tax, the permission applies to the tax imposed by this section on tobacco products other than cigarettes. A cigarette manufacturer who becomes a wholesale dealer after receiving permission to be relieved of the cigarette excise tax must notify the Secretary of the permission received under G.S. 105‑113.10 when applying for a license as a wholesale dealer.

(d1)      Limitation.  Except as otherwise provided in this Article, integrated wholesale dealers may not sell, borrow, loan, or exchange non‑tax‑paid tobacco products other than cigarettes to, from, or with other integrated wholesale dealers.

(e)        Repealed by Session Laws 2009‑451, s. 27A.5(c), effective September 1, 2009.  (1969, c. 1075, s. 2; 1977, c. 1114, s. 4; 1991, c. 689, s. 269; 1991 (Reg. Sess., 1992), c. 955, s. 10; 2003‑284, s. 45A.1(b); 2004‑84, s. 2(b); 2005‑276, s. 34.1(c); 2007‑323, s. 6.23(a); 2007‑435, s. 3; 2009‑451, s. 27A.5(c); 2009‑559, s. 2.)



§ 105-113.36. Wholesale dealer and retail dealer must obtain license.

§ 105‑113.36.  Wholesale dealer and retail dealer must obtain license.

A wholesale dealer shall obtain for each place of business a continuing tobacco products license and shall pay a tax of twenty‑five dollars ($25.00) for the license. A retail dealer shall obtain for each place of business a continuing tobacco products license and shall pay a tax of ten dollars ($10.00) for the license. A "place of business" is a place where a wholesale dealer or where a retail dealer makes tobacco products other than cigarettes or a wholesale dealer or a retail dealer receives or stores non‑tax‑paid tobacco products other than cigarettes. (1969, c. 1075, s. 2; 1973, c. 476, s. 193; 1991, c. 689, s. 270; 1991 (Reg. Sess., 1992), c. 955, s. 11.)



§ 105-113.37. Payment of tax.

§ 105‑113.37.  Payment of tax.

(a)        Monthly Report.  Except for tax on a designated sale under subsection (b), the taxes levied by this Article are payable when a report is required to be filed. A report is due on a monthly basis. A monthly report covers sales and other activities occurring in a calendar month and is due within 20 days after the end of the month covered by the report. A report shall be filed on a form provided by the Secretary and shall contain the information required by the Secretary.

(b)        Designation of Exempt Sale.  A wholesale dealer who sells a tobacco product to a person who has notified the wholesale dealer in writing that the person intends to resell the item in a transaction that is exempt from tax under G.S. 105‑113.35(a)(1) or (2) may, when filing a monthly report under subsection (a), designate the quantity of tobacco products sold to the person for resale. A wholesale dealer shall report a designated sale on a form provided by the Secretary.

A wholesale dealer is not required to pay tax on a designated sale when filing a monthly report. The wholesale dealer shall pay the tax due on all other sales in accordance with this section. A wholesale dealer or a customer of a wholesale dealer may not delay payment of the tax due on a tobacco product by failing to pay tax on a sale that is not a designated sale or by overstating the quantity of tobacco products that will be resold in a transaction exempt under G.S. 105‑113.35(a)(1) or (2).

A person who does not sell a tobacco product in a transaction exempt under G.S. 105‑113.35(a)(1) or (2) after a wholesale dealer has failed to pay the tax due on the sale of the item to the person in reliance on the person's written notification of intent is liable for the tax and any penalties and interest due on the designated sale. If the Secretary determines that a tobacco product reported as a designated sale is not sold as reported, the Secretary shall assess the person who notified the wholesale dealer of an intention to resell the item in an exempt transaction for the tax due on the sale and any applicable penalties and interest. A wholesale dealer who does not pay tax on a tobacco product in reliance on a person's written notification of intent to resell the item in an exempt transaction is not liable for any tax assessed on the item.

(c)        Repealed by Session Laws 1991 (Regular Session, 1992), c. 955, s. 12.

(d)        Shipping Report.  Any person who transports other tobacco products upon the public highways, roads, or streets of this State must, upon notice from the Secretary, file a report in a form prescribed by and containing the information required by the Secretary.  (1969, c. 1075, s. 2; 1973, c. 476, s. 193; 1991, c. 689, s. 271; 1991 (Reg. Sess., 1992), c. 955, s. 12; 2009‑559, s. 3.)



§ 105-113.38. Bond.

§ 105‑113.38.  Bond.

The Secretary may require a wholesale dealer or a retail dealer to furnish a bond in an amount that adequately protects the State from loss if the dealer fails to pay taxes due under this Part.  A bond shall be conditioned on compliance with this Part, shall be payable to the State, and shall be in the form required by the Secretary.  The Secretary shall proportion a bond amount to the anticipated tax liability of the wholesale dealer or retail dealer.  The Secretary shall periodically review the sufficiency of bonds required of dealers, and shall increase the amount of a required bond when the amount of the bond furnished no longer covers the anticipated tax liability of the wholesale dealer or retail dealer.  The Secretary shall decrease the amount of a required bond when the Secretary determines that a smaller bond amount will adequately protect the State from loss.  (1969, c. 1075, s. 2; 1991, c. 689, s. 272.)



§ 105-113.39. Discount; refund.

§ 105‑113.39.  Discount; refund.

(a)        Discount.  A wholesale dealer or a retail dealer who is primarily liable under G.S. 105‑113.35(b) for the excise taxes imposed by this Part, who files a timely report under G.S. 105‑113.37, and who sends a timely payment may deduct from the amount due with the report a discount of two percent (2%). This discount covers expenses incurred in preparing the records and reports required by this Part and the expense of furnishing a bond.

(b)        Refund.  A wholesale dealer or retail dealer who is primarily liable under G.S. 105‑113.35(b) for the excise taxes imposed by this Part and is in possession of stale or otherwise unsalable tobacco products upon which the tax has been paid may return the tobacco products to the manufacturer and apply to the Secretary for refund of the tax. The application shall be in the form prescribed by the Secretary and shall be accompanied by an affidavit from the manufacturer listing the tobacco products returned to the manufacturer by the applicant. The Secretary shall refund the tax paid, less the discount allowed, on the listed products.  (1969, c. 1075, s. 2; 1991, c. 689, s. 273; 2001‑414, s. 4; 2003‑284, s. 45A.1(c); 2004‑84, s. 2(c); 2005‑406, s. 2; 2008‑207, s. 4.)



§ 105-113.40. Records of sales, inventories, and purchases to be kept.

§ 105‑113.40.  Records of sales, inventories, and purchases to be kept.

Every wholesale dealer and retail dealer shall keep accurate records of the dealer's purchases, inventories, and sales of tobacco products.  These records shall be open at all times for inspection by the Secretary or an authorized representative of the Secretary. (1969, c. 1075, s. 2; 1973, c. 476, s. 193; 1991, c. 689, s. 274.)



§ 105-113.40A. Use of tax proceeds.

§ 105‑113.40A.  Use of tax proceeds.

The Secretary must credit the net proceeds of the tax collected under this Article as follows:

(1)        An amount equal to three percent (3%) of the cost price of the products to the General Fund.

(2)        The remainder to the University Cancer Research Fund established under G.S. 116‑29.1.  (2009‑451, s. 27A.5(d).)



§§ 105-113.41 through 105-113.67: Repealed by Session Laws 1996, Second Extra Session, c. 13, s. 4.2, effective July 1, 1999.

Article 2B.

Soft Drink Tax.

§§ 105‑113.41 through 105‑113.67:  Repealed by Session Laws 1996, Second Extra Session, c. 13, s. 4.2, effective July 1, 1999.



§ 105-113.68. Definitions; scope.

Article 2C.

Alcoholic Beverage License And Excise Taxes.

Part 1. General Provisions.

§ 105‑113.68.  Definitions; scope.

(a)        Definitions.  The following definitions apply in this Article:

(1)        ABC Commission.  The North Carolina Alcoholic Beverage Control Commission established under G.S. 18B‑200.

(2)        Repealed by Session Laws 2004‑170, s. 6, effective August 2, 2004.

(3)        ABC permit.  Defined in G.S. 18B‑101.

(4)        Alcoholic beverage.  Defined in G.S. 18B‑101.

(5)        Fortified wine.  Defined in G.S. 18B‑101.

(6)        License.  A certificate, issued pursuant to this Article by a city or county, that authorizes a person to engage in a phase of the alcoholic beverage industry.

(7)        Malt beverage.  Defined in G.S. 18B‑101.

(8)        Person.  Defined in G.S. 105‑228.90.

(9)        Sale.  Defined in G.S. 18B‑101.

(10)      Secretary.  The Secretary of Revenue.

(11)      Spirituous liquor or liquor.  Defined in G.S. 18B‑101.

(12)      Unfortified wine.  Defined in G.S. 18B‑101.

(13)      Wholesaler or importer.  When used with reference to wholesalers or importers of wine or malt beverages, the term includes resident wineries that sell their wines at retail and resident breweries that produce fewer than 25,000 barrels of malt beverages per year.

(14)      Wine.  Unfortified and fortified wine.

(15)      Wine shipper permittee.  A winery that holds a wine shipper permit issued by the ABC Commission under G.S. 18B‑1001.1.

(b)        Scope.  All alcoholic beverages shall be taxed as provided in this Article regardless whether they meet all criteria of these definitions. (1971, c. 872, s. 2; 1973, c. 476, s. 193; 1975, c. 411, s. 1; 1981, c. 747, s. 2; 1985, c. 114, s. 1; c. 596, s. 3; 1993, c. 354, s. 9; c. 415, s. 26; 1995, c. 466, s. 16; 1998‑95, s. 14; 1998‑98, s. 58; 2003‑402, s. 8; 2004‑135, s. 3; 2004‑170, s. 6; 2005‑277, s. 2; 2005‑435, s. 25(b).)



§ 105-113.69. License tax; effect of license.

§ 105‑113.69.  License tax; effect of license.

The taxes imposed in Part 3 of this Article are license taxes on the privilege of engaging in the activity authorized by the license. Licenses issued under this Article authorize the licensee to engage in only those activities that are authorized by the corresponding ABC permit. The activities authorized by each retail ABC permit are described in Article 10 of Chapter 18B of the General Statutes and the activities authorized by each commercial ABC permit are described in Article 11 of that Chapter. (1949, c. 974, s. 6; 1951, c. 378, s. 4; 1963, c. 426, s. 12; 1971, c. 872, s. 2; 1981, c. 747, s. 3; 1985, c. 114, s. 1; 1998‑95, s. 15.)



§ 105-113.70. Issuance, duration, transfer of license.

§ 105‑113.70.  Issuance, duration, transfer of license.

(a)        Issuance, Qualifications.  Each person who receives an ABC permit shall obtain the corresponding local license, if any, under this Article. All local licenses are issued by the city or county where the establishment for which the license is sought is located. The information required to be provided and the qualifications for a local license are the same as the information and qualifications required for the corresponding ABC permit. Upon proper application and payment of the prescribed tax, issuance of a local license is mandatory if the applicant holds the corresponding ABC permit. No local license may be issued under this Article until the applicant has received from the ABC Commission the applicable permit for that activity, and no county license may be issued for an establishment located in a city in that county until the applicant has received from the city the applicable license for that activity.

(b)        Duration.  All licenses issued under this section are annual licenses for the period from May 1 to April 30.

(c)        Transfer.  A license may not be transferred from one person to another or from one location to another.

(d)        License Exclusive.  A local government may not require a license for activities related to the manufacture or sale of alcoholic beverages other than the licenses stated in this Article. (1985, c. 114, s. 1; 1998‑95, s. 16.)



§ 105-113.71. Local government may refuse to issue license.

§ 105‑113.71.  Local government may refuse to issue license.

(a)        Refusal to Issue.  Notwithstanding G.S. 105‑113.70, the governing board of a city or county may refuse to issue a license if it finds that the applicant committed any act or permitted any activity in the preceding year that would be grounds for suspension or revocation of his permit under G.S. 18B‑104. Before denying the license, the governing board shall give the applicant an opportunity to appear at a hearing before the board and to offer evidence. The applicant shall be given at least 10 days' notice of the hearing. At the conclusion of the hearing the board shall make written findings of fact based on the evidence at the hearing. The applicant may appeal the denial of a license to the superior court for that county, if notice of appeal is given within 10 days of the denial.

(b)        Local Exceptions.  The governing bodies of the following counties and cities in their discretion may decline to issue on‑premises unfortified wine licenses: the counties of Alamance, Alexander, Ashe, Avery, Chatham, Clay, Duplin, Granville, Greene, Haywood, Jackson, Macon, Madison, McDowell, Montgomery, Nash, Pender, Randolph, Robeson, Sampson, Transylvania, Vance, Watauga, Wilkes, Yadkin; any city within any of those counties; and the cities of Greensboro, Aulander, Pink Hill, and Zebulon. (1985, c. 114, s. 1.)



§ 105-113.72: Repealed by Session Laws 1998-95, s. 17.

§ 105‑113.72:  Repealed by Session Laws 1998‑95, s.  17.



§ 105-113.73. Misdemeanor.

§ 105‑113.73.  Misdemeanor.

Except as otherwise expressly provided, violation of a provision of this Article is a Class 1 misdemeanor. (1939, c. 158, s. 525; 1971, c. 872, s. 2; 1981, c. 747, s. 32; 1985, c. 114, s. 1; 1993, c. 539, s. 701; 1994, Ex. Sess., c. 24, s. 14(c); 2003‑402, s. 9.)



§ 105-113.74: Repealed by Session Laws 1998-95, s. 18.

Part 2.  State Licenses.

§ 105‑113.74:  Repealed by Session Laws 1998‑95, s.  18.



§ 105-113.75: Repealed by Session Laws 1998-95, s. 19.

§ 105‑113.75:  Repealed by Session Laws 1998‑95, s.  19.



§ 105-113.76: Repealed by Session Laws 1998-95, s. 20.

§ 105‑113.76:  Repealed by Session Laws 1998‑95, s. 20.



§ 105-113.77. City beer and wine retail licenses.

Part 3. Local Licenses.

§ 105‑113.77.  City beer and wine retail licenses.

(a)        License and Tax.  A person holding any of the following retail ABC permits for an establishment located in a city shall obtain from the city a city license for that activity. The annual tax for each license is as stated.

ABC Permit                                                                                          Tax for Corresponding License

On‑premises malt beverage...................................................................................................... $15.00

Off‑premises malt beverage......................................................................................................... 5.00

On‑premises unfortified wine,

on‑premises fortified wine, or both........................................................................................... 15.00

Off‑premises unfortified wine,

off‑premises fortified wine, or both........................................................................................... 10.00

(b)        Tax on Additional License.  The tax stated in subsection (a) is the tax for the first license issued to a person. The tax for each additional license of the same type issued to that person for the same year is one hundred ten percent (110%) of the base license tax, that increase to apply progressively for each additional license. (1985, c. 114, s. 1.)



§ 105-113.78. County beer and wine retail licenses.

§ 105‑113.78.  County beer and wine retail licenses.

A person holding any of the following retail ABC permits for an establishment located in a county shall obtain from the county a county license for that activity. The annual tax for each license is as stated.

ABC Permit                                                                                    Tax for Corresponding License

On‑premises malt beverage................................................................................................ $25.00

Off‑premises malt beverage................................................................................................... 5.00

On‑premises unfortified wine,

on‑premises fortified wine, or both................................................................................. 25.00

Off‑premises unfortified wine,

off‑premises fortified wine, or both................................................................................. 25.00

(1985, c. 114, s. 1.)



§ 105-113.79. City wholesaler license.

§ 105‑113.79.  City wholesaler license.

A city may require city malt beverage and wine wholesaler licenses for businesses located inside the city, but may not require a license for a business located outside the city, regardless whether that business sells or delivers malt beverages or wine inside the city. The city may charge an annual tax of not more than thirty‑seven dollars and fifty cents ($37.50) for a city malt beverage wholesaler or a city wine wholesaler license. (1985, c. 114, s. 1; 1998‑95, s. 21.)



§ 105-113.80. Excise taxes on beer, wine, and liquor.

Part 4. Excise Taxes, Distribution of Tax Revenue.

§ 105‑113.80.  Excise taxes on beer, wine, and liquor.

(a)        Beer.  An excise tax of sixty‑one and seventy‑one hundredths cents (61.71¢) per gallon is levied on the sale of malt beverages.

(b)        Wine.  An excise tax of twenty‑six and thirty‑four hundredths cents (26.34¢) per liter is levied on the sale of unfortified wine, and an excise tax of twenty‑nine and thirty‑four hundredths cents (29.34¢) per liter is levied on the sale of fortified wine.

(c)        Liquor.  An excise tax of thirty percent (30%) is levied on liquor sold in ABC stores. Pursuant to G.S. 18B‑804(b), the price of liquor on which this tax is computed is the distiller's price plus (i) the State ABC warehouse freight and bailment charges, and (ii) a markup for local ABC boards.  (1985, c. 114, s. 1; 1987, c. 832, s. 2; 1998‑95, s. 22; 2001‑424, s. 34.23(c), (d); 2009‑451, s. 27A.4(a).)



§ 105-113.81. Exemptions.

§ 105‑113.81.  Exemptions.

(a) Major Disaster.  Wholesalers and importers of malt beverages and wine are not required to remit excise taxes on malt beverages or wine rendered unsalable by a major disaster. To qualify for this exemption, the wholesaler or importer shall prove to the satisfaction of the Secretary that a major disaster occurred. A major disaster is the destruction, spoilage, or rendering unsalable of 50 or more cases, or the equivalent, of malt beverages or 25 or more cases, or the equivalent, of wine.

(b) Sales to Oceangoing Vessels.  Wholesalers and importers of malt beverages and wine are not required to remit excise taxes on malt beverages and wine sold and delivered for use on oceangoing vessels. An oceangoing vessel is a ship that plies the high seas in interstate or foreign commerce, in the transport of freight or passengers, or both, for hire exclusively. To qualify for this exemption the beverages shall be delivered to an officer or agent of the vessel for use on that vessel. Sales made to officers, agents, crewmen, or passengers for their personal use are not exempt.

(c) Sales to Armed Forces.  Wholesalers and importers of malt beverages and wine are not required to remit excise taxes on malt beverages and wine sold to the United States Armed Forces. The Secretary may require malt beverages and wine sold to the Armed Forces to be marked "For Military Use Only" to facilitate identification of those beverages.

(d) Out‑of‑State Sales.  Wholesalers and importers of malt beverages and wine are not required to remit excise taxes on malt beverages and wine shipped out of this State for resale outside the State.

(e) Tasting.  Resident breweries and wineries are not required to remit excise taxes on malt beverages and wine given free of charge to customers, visitors, and employees on the manufacturer's licensed premises for consumption on those premises. (1963, c. 992, s. 1; 1967, c. 759, s. 24; 1971, c. 872, s. 2; 1975, c. 586, s. 3; 1985, c. 114, s. 1.)



§ 105-113.81A: Repealed by Session Laws 2009-451, s. 14.19(f), effective July 1, 2009.

§ 105‑113.81A:  Repealed by Session Laws 2009‑451, s. 14.19(f), effective July 1, 2009.



§ 105-113.82. Distribution of part of beer and wine taxes.

§ 105‑113.82.  Distribution of part of beer and wine taxes.

(a)        Amount.  The Secretary must distribute annually a percentage of the net amount of excise taxes collected on the sale of malt beverages and wine during the preceding 12‑month period ending March 31 to the counties or cities in which the retail sale of these beverages is authorized in the entire county or city. For purposes of this subsection, the term "net amount" means gross collections less refunds and amounts credited to the Department of Commerce under G.S. 105‑113.81A. The percentages to be distributed are as follows:

(1)        Of the tax on malt beverages levied under G.S. 105‑113.80(a), twenty and forty‑seven hundredths percent (20.47%).

(2)        Of the tax on unfortified wine levied under G.S. 105‑113.80(b), forty‑nine and forty‑four hundredths percent (49.44%).

(3)        Of the tax on fortified wine levied under G.S. 105‑113.80(b), eighteen percent (18%).

(a1)      Method.  If malt beverages, unfortified wine, or fortified wine may be licensed to be sold at retail in both a county and a city located in the county, both the county and city receive a portion of the amount distributed, that portion to be determined on the basis of population. If one of these beverages may be licensed to be sold at retail in a city located in a county in which the sale of the beverage is otherwise prohibited, only the city receives a portion of the amount distributed, that portion to be determined on the basis of population. The amounts distributable under subsection (a) of this section must be computed separately.

(b)        Repealed by Session Laws 2000, c. 173, s. 3, effective August 2, 2000.

(c)        Exception.  Notwithstanding subsections (a) and (a1) of this section, in a county in which ABC stores have been established by petition, the revenue shall be distributed as though the entire county had approved the retail sale of a beverage whose retail sale is authorized in part of the county.

(d)        Time.  The revenue shall be distributed to cities and counties within 60 days after March 31 of each year. The General Assembly finds that the revenue distributed under this section is local revenue, not a State expenditure, for the purpose of Section 5(3) of Article III of the North Carolina Constitution. Therefore, the Governor may not reduce or withhold the distribution.

(e)        Population Estimates.  To determine the population of a city or county for purposes of the distribution required by this section, the Secretary shall use the most recent annual estimate of population certified by the State Budget Officer.

(f)         City Defined.  As used in this section, the term "city" means a city as defined in G.S. 153A‑1(1) or an urban service district defined by the governing body of a consolidated city‑county.

(g)        Use of Funds.  Funds distributed to a county or city under this section may be used for any public purpose.

(h)        Disqualification.  No municipality may receive any funds under this section if it was incorporated with an effective date of on or after January 1, 2000, and is disqualified from receiving funds under G.S. 136‑41.2. No municipality may receive any funds under this section, incorporated with an effective date on or after January 1, 2000, unless a majority of the mileage of its streets is open to the public. The previous sentence becomes effective with respect to distribution of funds on or after July 1, 1999.  (1985, c. 114, s. 1; 1987, c. 836, s. 2; 1989 (Reg. Sess., 1990), c. 813, s. 5; 1991, c. 689, s. 28(b); 1993, c. 321, s. 26(g); c. 485, s. 2; 1995, c. 17, s. 1; 1996, 2nd Ex. Sess., c. 18, s. 25.2(a); 1997‑261, s. 109; 1999‑458, s. 10; 2000‑173, s. 3; 2002‑120, s. 1; 2004‑203, s. 5(d); 2005‑435, s. 34(a); 2006‑162, s. 1; 2007‑527, s. 4; 2009‑451, s. 27A.4(b).)



§ 105-113.83. Payment of excise taxes.

Part 5. Administration.

§ 105‑113.83.  Payment of excise taxes.

(a)        Liquor.  The excise tax on liquor levied under G.S. 105‑113.80(c) is payable monthly by the local ABC board to the Secretary. The tax shall be paid on or before the 15th day of the month following the month in which the tax was collected.

(b)        Beer and Wine.  The excise taxes on malt beverages and wine levied under G.S. 105‑113.80(a) and (b), respectively, are payable to the Secretary by the resident wholesaler or importer who first handles the beverages in this State. The excise taxes levied under G.S. 105‑113.80(b) on wine shipped directly to consumers in this State pursuant to G.S. 18B‑1001.1 must be paid by the wine shipper permittee. The taxes on malt beverages and wine are payable only once on the same beverages. The tax is due on or before the 15th day of the month following the month in which the beverage is first sold or otherwise disposed of in this State by the wholesaler, importer, or wine shipper permittee. When excise taxes are paid on wine or malt beverages, the wholesaler, importer, or wine shipper permittee must submit to the Secretary verified reports on forms provided by the Secretary detailing sales records for the month for which the taxes are paid. The report must indicate the amount of excise tax due, contain the information required by the Secretary, and indicate separately any transactions to which the excise tax does not apply.

(c)        Railroad Sales.  Each person operating a railroad train in this State on which alcoholic beverages are sold must submit monthly reports of the amount of alcoholic beverages sold in this State and must remit the applicable excise tax due on the sale of these beverages when the report is submitted. The report is due on or before the 15th day of the month following the month in which the beverages are sold. The report must be made on a form prescribed by the Secretary. (1985, c. 114, s. 1; 1998‑95, s. 23; 2003‑402, s. 10; 2004‑170, s. 7; 2005‑435, s. 26.)



§ 105-113.84. Report of resident brewery, resident winery, nonresident vendor, or wine shipper permittee.

§ 105‑113.84.  Report of resident brewery, resident winery, nonresident vendor, or wine shipper permittee.

A resident brewery, resident winery, nonresident vendor, and wine shipper permittee must file a monthly report with the Secretary. The report must list the amount of beverages delivered to North Carolina wholesalers, importers, and purchasers under G.S. 18B‑1001.1 during the month. The report is due by the 15th day of the month following the month covered by the report. The report must be filed on a form approved by the Secretary and must contain the information required by the Secretary. (1985, c. 114, s. 1; 1998‑95, s. 24; 2000‑173, s. 4; 2003‑402, s. 11.)



§ 105-113.85. Discount.

§ 105‑113.85.  Discount.

Each wholesaler or importer who files a timely return and sends a timely payment may deduct from the amount payable a discount of two percent (2%). This discount covers losses due to spoilage and breakage, expenses incurred in preparing the records and reports required by this Article, and the expense of furnishing a bond. (1985, c. 114, s. 1; 2000‑173, s. 5; 2001‑414, s. 5; 2003‑284, s. 45A.2(a); 2004‑84, s. 2(d).)



§ 105-113.86. Bonds.

§ 105‑113.86.  Bonds.

(a)        Wholesalers and Importers.  A wholesaler or importer shall furnish a bond in an amount of not less than five thousand dollars ($5,000) nor more than fifty thousand dollars ($50,000). The bond shall be conditioned on compliance with this Article, shall be payable to the State, shall be in a form acceptable to the Secretary, and shall be secured by a corporate surety or by a pledge of obligations of the federal government, the State, or a political subdivision of the State. The Secretary shall proportion the bond amount to the anticipated tax liability of the wholesaler or importer. The Secretary shall periodically review the sufficiency of bonds furnished by wholesalers and importers, and shall increase the amount of a bond required of a wholesaler or importer when the amount of the bond furnished no longer covers the wholesaler's or importer's anticipated tax liability.

(b)        Nonresident Vendors.  The Secretary may require the holder of a nonresident vendor ABC permit to furnish a bond in an amount not to exceed two thousand dollars ($2,000). The bond shall be conditioned on compliance with this Article, shall be payable to the State, shall be in a form acceptable to the Secretary, and shall be secured by a corporate surety or by a pledge of obligations of the federal government, the State, or a political subdivision of the State. (1985, c. 114, s. 1; 1987, c. 18; 1998‑95, s. 25.)



§ 105-113.87. Refund for excise tax paid on sacramental wine.

§ 105‑113.87.  Refund for excise tax paid on sacramental wine.

(a)        Refund Allowed.  A person who purchases wine for the purpose stated in G.S. 18B‑103(8) may obtain a refund from the Secretary for the amount of the excise tax levied under this Article. The Secretary shall make refunds annually.

(b)        Application.  An applicant for a refund authorized by this section shall file a written request with the Secretary for the refund due for the prior calendar year on or before April 15. The Secretary may by rule prescribe what information and records shall be supplied by the applicant to qualify for the refund. No refund may be made if the application is filed more than three years after the date it is due.

(c)        Repealed by Session Laws 1998‑212, s. 29A.14(e). (1985, c. 114, s. 1; 1998‑212, s. 29A.14(e).)



§ 105-113.88. Record-keeping requirements.

§ 105‑113.88. Record‑keeping requirements.

A person who is required to file a report or return under this Article must keep a record of all documents used to determine information the person provides in a report or return. The records must be kept for three years from the due date of the report or return to which the records apply. (1939, c. 158, s. 520; 1945, c. 903, s. 1; 1971, c. 872, s. 2; 1973, c. 476, s. 193; 1981, c. 747, s. 28; 1985, c. 114, s. 1; 2000‑173, s. 6.)



§ 105-113.89. Other applicable administrative provisions.

§ 105‑113.89.  Other applicable administrative provisions.

The administrative provisions of Article 9 of this Chapter apply to this Article. (1985, c. 114, s. 1; 1998‑95, s. 26.)



§§ 105-113.90, 105-113.91: Repealed by Session Laws 1985, c. 114, s. 1.

§§ 105‑113.90 through 105‑113.91: Repealed by Session Laws 1985, c. 114, s. 1.



§ 105-113.92: Repealed by Session Laws 1981, c. 747, s. 25.

§ 105‑113.92: Repealed by Session Laws 1981, c. 747, s. 25.



§ 105-113.93: Repealed by Session Laws 1985, c. 114, s. 1.

§ 105‑113.93: Repealed by Session Laws 1985, c. 114, s. 1.



§ 105-113.94: Repealed by Session Laws 1975, c. 53, s. 3.

§ 105‑113.94: Repealed by Session Laws 1975, c. 53, s. 3.



§§ 105-113.95 through 105-113.104: Repealed by Session Laws 1985, c. 114, s. 1.

§§ 105‑113.95 through 105‑113.104: Repealed by Session Laws 1985, c.  114, s. 1.



§ 105-113.105. Purpose.

Article 2D.

Unauthorized Substances Taxes.

§ 105‑113.105.  Purpose.

The purpose of this Article is to levy an excise tax to generate revenue for State and local law enforcement agencies and for the General Fund. Nothing in this Article may in any manner provide immunity from criminal prosecution for a person who possesses an illegal substance. (1989, c. 772, s. 1; 1995, c. 340, s. 1; 1997‑292, s. 1; 1998‑98, s. 59.)



§ 105-113.106. Definitions.

§ 105‑113.106. Definitions.

The following definitions apply in this Article:

(1)        Controlled Substance.  Defined in G.S. 90‑87.

(2)        Repealed by Session Laws 1995, c. 340, s. 1.

(3)        Dealer.  Any of the following:

a.         A person who actually or constructively possesses more than 42.5 grams of marijuana, seven or more grams of any other controlled substance that is sold by weight, or 10 or more dosage units of any other controlled substance that is not sold by weight.

b.         A person who in violation of Chapter 18B of the General Statutes possesses illicit spirituous liquor for sale.

c.         A person who in violation of Chapter 18B of the General Statutes possesses mash.

d.         A person who in violation of Chapter 18B of the General Statutes possesses an illicit mixed beverage for sale.

(4)        Repealed by Session Laws 1995, c. 340, s. 1.

(4a)      Illicit mixed beverage.  A mixed beverage, as defined in G.S. 18B‑101, composed in whole or in part from spirituous liquor on which the charge imposed by G.S. 18B‑804(b)(8) has not been paid, but not including a premixed cocktail served from a closed package containing only one serving.

(4b)      Illicit spirituous liquor.  Spirituous liquor, as defined in G.S. 105‑113.68, not authorized by the North Carolina Alcoholic Beverage Control Commission. Some examples of illicit spirituous liquor are the products known as "bootleg liquor", "moonshine", "non‑tax‑paid liquor", and "white liquor".

(4c)      Local law enforcement agency.  A municipal police department, a county police department, or a sheriff's office.

(4d)      Low‑street‑value drug.  Any of the following controlled substances:

a.         An anabolic steroid as defined in G.S. 90‑91(k).

b.         A depressant described in G.S. 90‑89(4), 90‑90(4), 90‑91(b), or 90‑92(a).

c.         A hallucinogenic substance described in G.S. 90‑89(3) or G.S. 90‑90(5).

d.         A stimulant described in G.S. 90‑89(5), 90‑90(3), 90‑91(j), 90‑92(a)(3), or 90‑93(a)(3).

e.         A controlled substance described in G.S. 90‑91(c), (d), or (e), 90‑92(a)(3), or (a)(5), or 90‑93(a)1.

(5)        Repealed by Session Laws 1995, c. 340, s. 1.

(6)        Marijuana.  All parts of the plant of the genus Cannabis, whether growing or not; the seeds of this plant; the resin extracted from any part of this plant; and every compound, salt, derivative, mixture, or preparation of this plant, its seeds, or its resin.

(6a)      Mash.  The fermentable starchy mixture from which spirituous liquor can be distilled.

(7)        Person.  Defined in G.S. 105‑228.90.

(8)        Secretary.  Defined in G.S. 105‑228.90.

(8a)      State law enforcement agency.  Any State agency, force, department, or unit responsible for enforcing criminal laws.

(9)        Unauthorized substance.  A controlled substance, an illicit mixed beverage, illicit spirituous liquor, or mash. (1989, c. 772, s. 1; 1993, c. 354, s. 10; 1995, c. 340, s. 1; 1997‑292, s. 1; 1999‑337, s. 19; 2000‑119, ss. 3, 4.)



§ 105-113.107. Excise tax on unauthorized substances.

§ 105‑113.107.  Excise tax on unauthorized substances.

(a)        Controlled Substances.  An excise tax is levied on controlled substances possessed, either actually or constructively, by dealers at the following rates:

(1)        At the rate of forty cents (40¢) for each gram, or fraction thereof, of harvested marijuana stems and stalks that have been separated from and are not mixed with any other parts of the marijuana plant.

(1a)      At the rate of three dollars and fifty cents ($3.50) for each gram, or fraction thereof, of marijuana, other than separated stems and stalks taxed under subdivision (1) of this section.

(1b)      At the rate of fifty dollars ($50.00) for each gram, or fraction thereof, of cocaine.

(2)        At the rate of two hundred dollars ($200.00) for each gram, or fraction thereof, of any other controlled substance that is sold by weight.

(2a)      At the rate of fifty dollars ($50.00) for each 10 dosage units, or fraction thereof, of any low‑street‑value drug that is not sold by weight.

(3)        At the rate of two hundred dollars ($200.00) for each 10 dosage units, or fraction thereof, of any other controlled substance that is not sold by weight.

(a1)      Weight.  A quantity of marijuana or other controlled substance is measured by the weight of the substance whether pure or impure or dilute, or by dosage units when the substance is not sold by weight, in the dealer's possession. A quantity of a controlled substance is dilute if it consists of a detectable quantity of pure controlled substance and any excipients or fillers.

(b)        Illicit Spirituous Liquor.  An excise tax is levied on illicit spirituous liquor possessed by a dealer at the following rates:

(1)        At the rate of thirty‑one dollars and seventy cents ($31.70) for each gallon, or fraction thereof, of illicit spirituous liquor sold by the drink.

(2)        At the rate of twelve dollars and eighty cents ($12.80) for each gallon, or fraction thereof, of illicit spirituous liquor not sold by the drink.

(c)        Mash.  An excise tax is levied on mash possessed by a dealer at the rate of one dollar and twenty‑eight cents ($1.28) for each gallon or fraction thereof.

(d)        Illicit Mixed Beverages.  A tax is levied on illicit mixed beverages sold by a dealer at the rate of twenty dollars ($20.00) on each four liters and a proportional sum on lesser quantities. (1989, c. 772, s. 1; 1995, c. 340, s. 1; 1997‑292, s. 1; 1998‑218, s. 1.)



§ 105-113.107A. Exemptions.

§ 105‑113.107A.  Exemptions.

(a)        Authorized Possession.  The tax levied in this Article does not apply to a substance in the possession of a dealer who is authorized by law to possess the substance. This exemption applies only during the time the dealer's possession of the substance is authorized by law.

(b)        Certain Marijuana Parts.  The tax levied in this Article does not apply to the following marijuana:

(1)        Harvested mature marijuana stalks when separated from and not mixed with any other parts of the marijuana plant.

(2)        Fiber or any other product of marijuana stalks described in subdivision (1) of this subsection, except resin extracted from the stalks.

(3)        Marijuana seeds that have been sterilized and are incapable of germination.

(4)        Roots of the marijuana plant. (1995, c. 340, s. 1; 1997‑292, s. 1.)



§ 105-113.108. Reports; revenue stamps.

§ 105‑113.108.  Reports; revenue stamps.

(a)        Revenue Stamps.  The Secretary shall issue stamps to affix to unauthorized substances to indicate payment of the tax required by this Article. Dealers shall report the taxes payable under this Article at the time and on the return prescribed by the Secretary. Notwithstanding any other provision of law, dealers are not required to give their name, address, social security number, or other identifying information on the return, and the return is not required to be verified by oath or affirmation. Upon payment of the tax, the Secretary shall issue stamps in an amount equal to the amount of the tax paid. Taxes may be paid and stamps may be issued either by mail or in person.

(b)        Reports.  Every local law enforcement agency and every State law enforcement agency must report to the Department within 48 hours after seizing an unauthorized substance, or making an arrest of an individual in possession of an unauthorized substance, listed in this subsection upon which a stamp has not been affixed. The report must be in the form prescribed by the Secretary and it must include the time and place of the arrest or seizure, the amount, location, and kind of substance, the identification of an individual in possession of the substance and that individual's social security number, and any other information prescribed by the Secretary. The report must be made when the arrest or seizure involves any of the following unauthorized substances upon which a stamp has not been affixed as required by this Article:

(1)        More than 42.5 grams of marijuana.

(2)        Seven or more grams of any other controlled substance that is sold by weight.

(3)        Ten or more dosage units of any other controlled substance that is not sold by weight.

(4)        Any illicit mixed beverage.

(5)        Any illicit spirituous liquor.

(6)        Mash. (1989, c. 772, s. 1; 1995, c. 340, s. 1; 1997‑292, s. 1; 2000‑119, s. 5; 2004‑170, s. 8.)



§ 105-113.109. When tax payable.

§ 105‑113.109.  When tax payable.

The tax imposed by this Article is payable by any dealer who actually or constructively possesses an unauthorized substance in this State upon which the tax has not been paid, as evidenced by a stamp. The tax is payable within 48 hours after the dealer acquires actual or constructive possession of a non‑tax‑paid unauthorized substance, exclusive of Saturdays, Sundays, and legal holidays of this State, in which case the tax is payable on the next working day. Upon payment of the tax, the dealer shall permanently affix the appropriate stamps to the unauthorized substance. Once the tax due on an unauthorized substance has been paid, no additional tax is due under this Article even though the unauthorized substance may be handled by other dealers. (1989, c. 772, s. 1; 1995, c. 340, s. 1; 1997‑292, s. 1.)



§ 105-113.110: Repealed by Session Laws 1995, c. 340, s. 1.

§ 105‑113.110:  Repealed by Session Laws 1995, c.  340, s. 1.



§ 105-113.110A. Administration.

§ 105‑113.110A.  Administration.

Article 9 of this Chapter applies to this Article. (1989 (Reg. Sess., 1990), c. 814, s. 7; 1995, c. 340, s. 1; 1997, c. 292, s. 1; 1998‑218, s. 2.)



§ 105-113.111. Assessments.

§ 105‑113.111.  Assessments.

Notwithstanding any other provision of law, an assessment against a dealer who possesses an unauthorized substance to which a stamp has not been affixed as required by this Article shall be made as provided in this section. The Secretary shall assess a tax, applicable penalties, and interest based on personal knowledge or information available to the Secretary. The Secretary shall notify the dealer in writing of the amount of the tax, penalty, and interest due, and demand its immediate payment. The notice and demand shall be either mailed to the dealer at the dealer's last known address or served on the dealer in person. If the dealer does not pay the tax, penalty, and interest immediately upon receipt of the notice and demand, the Secretary shall collect the tax, penalty, and interest pursuant to the jeopardy collection procedures in G.S. 105‑241.23 or the general collection procedures in G.S. 105‑242, including causing execution to be issued immediately against the personal property of the dealer, unless the dealer files with the Secretary a bond in the amount of the asserted liability for the tax, penalty, and interest. The Secretary shall use all means available to collect the tax, penalty, and interest from any property in which the dealer has a legal, equitable, or beneficial interest. The dealer may seek review of the assessment as provided in Article 9 of this Chapter. (1989, c. 772, s. 1; 1989 (Reg. Sess., 1990), c. 1039, s. 2; 1991 (Reg. Sess., 1992), c. 900, s. 20(d); 1995, c. 340, s. 1; 1997‑292, s. 1; 2007‑491, s. 8.)



§ 105-113.112. Confidentiality of information.

§ 105‑113.112.  Confidentiality of information.

Information obtained by the Department in the course of administering the tax imposed by this Article, including information on whether the Department has issued a revenue stamp to a person, is confidential tax information and is subject to the following restrictions on disclosure:

(1)        G.S. 105‑259 prohibits the disclosure of the information, except in the limited circumstances provided in that statute.

(2)        The information may not be used as evidence, as defined in G.S. 15A‑971, in a criminal prosecution for an offense other than an offense under this Article or under Article 9 of this Chapter. Under this prohibition, no officer, employee, or agent of the Department may testify about the information in a criminal prosecution for an offense other than an offense under this Article or under Article 9 of this Chapter. This subdivision implements the protections against double jeopardy and self‑incrimination set out in Amendment V of the United States Constitution and the restrictions in it apply regardless of whether information may be disclosed under G.S. 105‑259. This subdivision does not apply to information obtained from a source other than an employee, officer, or agent of the Department. This subdivision does not prohibit testimony by an officer, employee, or agent of the Department concerning an offense committed against that individual in the course of administering this Article. An officer, employee, or agent of the Department who provides evidence or testifies in violation of this subdivision is guilty of a Class 1 misdemeanor.  (1989, c. 772, s. 1; 1993, c. 539, s. 702; 1994, Ex. Sess., c. 24, s. 14(c); 1997, c. 292, s. 1; 2005‑435, s. 27; 2008‑134, s. 68(a).)



§ 105-113.113. Use of tax proceeds.

§ 105‑113.113.  Use of tax proceeds.

(a)        Special Account.  The Unauthorized Substances Tax Account is established as a special nonreverting account. The Secretary shall credit the proceeds of the tax levied by this Article to the Account.

(b)        Distribution.  The Secretary shall distribute unencumbered tax proceeds in the Unauthorized Substances Tax Account on a quarterly or more frequent basis. Tax proceeds in the Account are unencumbered when they are collectible under G.S. 105‑241.22. The Secretary shall distribute seventy‑five percent (75%) of the unencumbered tax proceeds in the Account that were collected by assessment to the State or local law enforcement agency that conducted the investigation of a dealer that led to the assessment. If more than one State or local law enforcement agency conducted the investigation, the Secretary shall determine the equitable share for each agency based on the contribution each agency made to the investigation. The Secretary shall credit the remaining unencumbered tax proceeds in the Account to the General Fund.

(c)        Refunds.  The refund of a tax that has already been distributed shall be drawn initially from the Unauthorized Substances Tax Account. The amount of refunded taxes that were distributed to a law enforcement agency under this section and any interest shall be subtracted from succeeding distributions from the Account to that law enforcement agency. The amount of refunded taxes that were credited to the General Fund under this section and any interest shall be subtracted from succeeding credits to the General Fund from the Account. (1991 (Reg. Sess., 1992), c. 900, s. 20(c); 1995, c. 340, s. 1; 1997‑292, s. 1; 2007‑491, s. 9.)



§ 105-114. Nature of taxes; definitions.

Article 3.

Franchise Tax.

§ 105‑114.  Nature of taxes; definitions.

(a)        Nature of Taxes.  The taxes levied in this Article upon persons and partnerships are for the privilege of engaging in business or doing the act named.

(a1)      Scope.  The taxes levied in this Article upon corporations are privilege or excise taxes levied upon:

(1)        Corporations organized under the laws of this State for the existence of the corporate rights and privileges granted by their charters, and the enjoyment, under the protection of the laws of this State, of the powers, rights, privileges and immunities derived from the State by the form of such existence; and

(2)        Corporations not organized under the laws of this State for doing business in this State and for the benefit and protection which these corporations receive from the government and laws of this State in doing business in this State.

(a2)      Condition for Doing Business.  If the corporation is organized under the laws of this State, the payment of the taxes levied by this Article is a condition precedent to the right to continue in the corporate form of organization. If the corporation is not organized under the laws of this State, payment of these taxes is a condition precedent to the right to continue to engage in doing business in this State.

(a3)      Tax Year.  The taxes levied in this Article are for the fiscal year of the State in which the taxes become due, except that the taxes levied in G.S. 105‑122 are for the income year of the corporation in which the taxes become due.

(a4)      No Double Taxation.  G.S. 105‑122 does not apply to holding companies taxed under G.S. 105‑120.2. G.S. 105‑122 applies to a corporation taxed under another section of this Article only to the extent the taxes levied on the corporation in G.S. 105‑122 exceed the taxes levied in other sections of this Article on the corporation or on a limited liability company whose assets must be included in the corporation's tax base under G.S. 105‑114.1.

(b)        Definitions.  The following definitions apply in this Article:

(1)        City.  Defined in G.S. 105‑228.90.

(1a)      Code.  Defined in G.S. 105‑228.90.

(2)        (Effective for taxable years beginning before January 1, 2009) Corporation.  A domestic corporation, a foreign corporation, an electric membership corporation organized under Chapter 117 of the General Statutes or doing business in this State, or an association that is organized for pecuniary gain, has capital stock represented by shares, whether with or without par value, and has privileges not possessed by individuals or partnerships. The term includes a mutual or capital stock savings and loan association or building and loan association chartered under the laws of any state or of the United States. The term includes a limited liability company that elects to be taxed as a C Corporation under the Code, but does not otherwise include a limited liability company.

(2)        (Effective for taxable years beginning on or after January 1, 2009) Corporation.  A domestic corporation, a foreign corporation, an electric membership corporation organized under Chapter 117 of the General Statutes or doing business in this State, or an association that is organized for pecuniary gain, has capital stock represented by shares, whether with or without par value, and has privileges not possessed by individuals or partnerships. The term includes a mutual or capital stock savings and loan association or building and loan association chartered under the laws of any state or of the United States. The term includes a limited liability company that elects to be taxed as a corporation under the Code, but does not otherwise include a limited liability company.

(3)        Doing business.  Each and every act, power, or privilege exercised or enjoyed in this State, as an incident to, or by virtue of the powers and privileges granted by the laws of this State.

(4)        Income year.  Defined in G.S. 105‑130.2(4b).

(c)        Recodified as G.S. 105‑114.1 by Session Laws 2002‑126, s. 30G.2.(b), effective January 1, 2003.  (1939, c. 158, s. 201; 1943, c. 400, s. 3; 1945, c. 708, s. 3; 1965, c. 287, s. 16; 1967, c. 286; 1969, c. 541, s. 6; 1973, c. 1287, s. 3; 1983, c. 713, s. 66; 1985, c. 656, s. 7; 1985 (Reg. Sess., 1986), c. 853, s. 1; 1987, c. 778, s. 1; 1987 (Reg. Sess., 1988), c. 1015, s. 2; 1989, c. 36, s. 2; 1989 (Reg. Sess., 1990), c. 981, s. 2; 1991, c. 30, s. 2; c. 689, s. 250; 1991 (Reg. Sess., 1992), c. 922, s. 3; 1993, c. 12, s. 4; c. 354, s. 11; c. 485, s. 5; 1997‑118, s. 4; 1998‑98, ss. 60, 76; 1999‑337, s. 20; 2000‑173, s. 8; 2001‑327, s. 2(b); 2002‑126, s. 30G.2(b); 2005‑435, s. 59.2(a); 2006‑66, s. 24A.2(a); 2006‑162, ss. 3(b), 22; 2008‑107, s. 28.7(a).)



§ 105-114.1. Limited liability companies.

§ 105‑114.1.  Limited liability companies.

(a)        Definitions.  The following definitions apply in this section:

(1)        Affiliated group.  Defined in section 1504 of the Code.

(2)        Capital interest.  The right under a limited liability company's governing law to receive a percentage of the company's assets upon dissolution after payments to creditors.

(3)        Entity.  A person that is not a human being.

(4)        Governing law.  A limited liability company's governing law is determined under G.S. 57C‑6‑05 or G.S. 57C‑7‑01, as applicable.

(5)        (Effective for taxable years beginning before January 1, 2009) Noncorporate limited liability company.  A limited liability company that does not elect to be taxed as a C Corporation under the Code.

(5)        (Effective for taxable years beginning on or after January 1, 2009) Noncorporate limited liability company.  A limited liability company that does not elect to be taxed as a corporation under the Code.

(b)        Controlled Companies.  If a corporation or an affiliated group of corporations owns more than fifty percent (50%) of the capital interests in a noncorporate limited liability company, the corporation or group of corporations must include in its three tax bases pursuant to G.S. 105‑122 the same percentage of (i) the noncorporate limited liability company's capital stock, surplus, and undivided profits; (ii) fifty‑five percent (55%) of the noncorporate limited liability company's appraised ad valorem tax value of property; and (iii) the noncorporate limited liability company's actual investment in tangible property in this State, as appropriate.

(c)        Constructive Ownership.  Ownership of the capital interests in a noncorporate limited liability company is determined by reference to the constructive ownership rules for partnerships, estates, and trusts in section 318(a)(2)(A) and (B) of the Code with the following modifications:

(1)        The term "capital interest" is substituted for "stock" each place it appears.

(2)        A noncorporate limited liability company and any noncorporate entity other than a partnership, estate, or trust is treated as a partnership.

(3)        The operating rule of section 318(a)(5) of the Code applies without regard to section 318(a)(5)(C).

(d)        No Double Inclusion.  If a corporation is required to include a percentage of a noncorporate limited liability company's assets in its tax bases under this Article pursuant to subsection (b) of this section, its investment in the noncorporate limited liability company is not included in its computation of capital stock base under G.S. 105‑122(b).

(e)        Affiliated Group.  If the owner of the capital interests in a noncorporate limited liability company is an affiliated group of corporations, the percentage to be included pursuant to subsection (b) of this section by each group member that is doing business in this State is determined by multiplying the capital interests in the noncorporate limited liability company owned by the affiliated group by a fraction. The numerator of the fraction is the capital interests in the noncorporate limited liability company owned by the group member, and the denominator of the fraction is the capital interests in the noncorporate limited liability company owned by all group members that are doing business in this State.

(f)         Exemption.  This section does not apply to assets owned by a noncorporate limited liability company if the total book value of the noncorporate limited liability company's assets never exceeded one hundred fifty thousand dollars ($150,000) during its taxable year.

(g)        Timing.  Ownership of the capital interests in a noncorporate limited liability company is determined as of the last day of its taxable year. The adjustments pursuant to subsections (b) and (d) of this section must be made to the owner's next following return filed under this Article. If a noncorporate limited liability company and a corporation or an affiliated group of corporations have engaged in a pattern of transferring assets between them with the result that each did not own the capital interests on the last day of its taxable year, the ownership of the capital interests in the noncorporate limited liability company must be determined as of the last day of the corporation or group of corporations' taxable year.

(h)        Penalty.  A taxpayer who, because of fraud with intent to evade tax, underpays the tax under this Article on assets attributable to it under this section is guilty of a Class H felony in accordance with G.S. 105‑236(7).  (2002‑126, s. 30G.2(b); 2004‑74, ss. 1, 2; 2004‑170, s. 8.1; 2006‑66, s. 24A.2(b); 2008‑107, s. 28.7(b).)



§ 105-115. Repealed by Session Laws 1989 (Reg. Sess., 1990), c. 1002, s. 1.

§ 105‑115.  Repealed by Session Laws 1989 (Reg. Sess., 1990), c. 1002, s. 1.



§ 105-116. Franchise or privilege tax on electric power, water, and sewerage companies.

§ 105‑116.  Franchise or privilege tax on electric power, water, and sewerage companies.

(a)        Tax.  An annual franchise or privilege tax is imposed on the following:

(1)        An electric power company engaged in the business of furnishing electricity, electric lights, current, or power.

(2),       (2a) Repealed by Session Laws 1998‑22, s. 2, effective July 1, 1999.

(3)        A water company engaged in owning or operating a water system subject to regulation by the North Carolina Utilities Commission.

(4)        A public sewerage company engaged in owning or operating a public sewerage system.

The tax on an electric power company is three and twenty‑two hundredths percent (3.22%) of the company's taxable gross receipts from the business of furnishing electricity, electric lights, current, or power. The tax on a water company is four percent (4%) of the company's taxable gross receipts from owning or operating a water system subject to regulation by the North Carolina Utilities Commission. The tax on a public sewerage company is six percent (6%) of the company's taxable gross receipts from owning or operating a public sewerage company. A company's taxable gross receipts are its gross receipts from business inside the State less the amount of gross receipts from sales reported under subdivision (b)(2). A company that engages in more than one business taxed under this section shall pay tax on each business.

(b)        Report and Payment.  The tax imposed by this section is payable quarterly or monthly as specified in this subsection. A return is due quarterly.

A water company or public sewerage company must pay tax quarterly when filing a return. An electric power company must pay tax in accordance with the schedule and requirements that apply to payments of sales and use tax under G.S. 105‑164.16 and must file a return quarterly.

A quarterly return covers a calendar quarter and is due by the last day of the month that follows the quarter covered by the return. A taxpayer must submit a return on a form provided by the Secretary. The return must include the taxpayer's gross receipts from all property it owned or operated during the reporting period in connection with its business taxed under this section. A taxpayer must report its gross receipts on an accrual basis. A return must contain the following information:

(1)        The taxpayer's gross receipts for the reporting period from business inside and outside this State, stated separately.

(2)        The taxpayer's gross receipts from commodities or services described in subsection (a) that are sold to a vendee subject to the tax levied by this section or to a joint agency established under Chapter 159B of the General Statutes or a city having an ownership share in a project established under that Chapter.

(3)        The amount of and price paid by the taxpayer for commodities or services described in subsection (a) that are purchased from others engaged in business in this State and the name of each vendor.

(4)        For an electric power company the entity's gross receipts from the sale within each city of the commodities and services described in subsection (a).

(c)        Repealed by Session Laws 1998‑22, s. 2, effective July 1, 1999.

(d)        Distribution.  Part of the taxes imposed by this section on electric power companies is distributed to cities under G.S. 105‑116.1. If a taxpayer's return does not state the taxpayer's taxable gross receipts derived within a city, the Secretary must determine a practical method of allocating part of the taxpayer's taxable gross receipts to the city.

(e)        Local Tax.  So long as there is a distribution to cities from the tax imposed by this section, no city shall impose or collect any greater franchise, privilege or license taxes, in the aggregate, on the businesses taxed under this section, than was imposed and collected on or before January 1, 1947.

(e1)      An electric power company engaged in the business of furnishing electricity, electric lights, current, or power that collects the annual franchise or privilege tax pursuant to subsection (a) of this section and remits the tax collected to the Secretary shall not be subject to any additional franchise or privilege tax imposed upon it by any city or county.

(f)         Repealed by Session Laws 1998‑22, s. 2, effective July 1, 1999. (1939, c. 158, s. 203; 1949, c. 392, s. 2; 1951, c. 643, s. 3; 1955, c. 1313, s. 2; 1957, c. 1340, s. 3; 1959, c. 1259, s. 3; 1963, c. 1169, s. 1; 1965, c. 517; 1967, c. 519, ss. 1, 3; c. 1272, ss. 1, 3; 1971, c. 298, s. 1; c. 833, s. 1; 1973, c. 476, s. 193; c. 537, s. 3; c. 1287, s. 3; c. 1349; 1975, c. 812; 1983 (Reg. Sess., 1984), c. 1097, ss. 2, 16; 1987 (Reg. Sess., 1988), c. 882, s. 4.4; 1989 (Reg. Sess., 1990), c. 813, s. 3; c. 814, s. 10; c. 945, ss. 3, 17; 1991, c. 598, s. 4; c. 689, s. 28(c); 1991 (Reg. Sess., 1992), c. 1007, s. 2; 1993, c. 321, s. 26(h); 1997‑118, s. 2; 1997‑426, s. 3; 1998‑22, s. 2; 1998‑98, s. 72; 1998‑217, s. 32(a); 2000‑140, s. 62; 2001‑427, s. 6(c), (d); 2002‑72, s. 10; 2002‑120, s. 8; 2006‑33, s. 10; 2006‑162, s. 31.)



§ 105-116.1. Distribution of gross receipts taxes to cities.

§ 105‑116.1.  Distribution of gross receipts taxes to cities.

(a)        Definitions.  The following definitions apply in this section:

(1)        Freeze deduction.  The amount by which the percentage distribution amount of a city was required to be reduced in fiscal year 1995‑96 in determining the amount to distribute to the city.

(2)        Percentage distribution amount.  Three and nine hundredths percent (3.09%) of the gross receipts derived by an electric power company from sales within a city that are taxable under G.S. 105‑116.

(b)        Distribution.  The Secretary must distribute to the cities part of the taxes collected under this Article on electric power companies. Each city's share for a calendar quarter is the percentage distribution amount for that city for that quarter minus one‑fourth of the city's hold‑back amount and one‑fourth of the city's proportionate share of the annual cost to the Department of administering the distribution. The Secretary must make the distribution within 75 days after the end of each calendar quarter. The General Assembly finds that the revenue distributed under this section is local revenue, not a State expenditure, for the purpose of Section 5(3) of Article III of the North Carolina Constitution. Therefore, the Governor may not reduce or withhold the distribution.

(c)        Limited Hold‑Harmless Adjustment.  The hold‑back amount for a city that, in the 1995‑96 fiscal year, received from gross receipts taxes on electric power companies and natural gas companies less than ninety‑five percent (95%) of the amount it received in the 1990‑91 fiscal year but at least sixty percent (60%) of the amount it received in the 1990‑91 fiscal year is the amount determined by the following calculation:

(1)        Adjust the city's 1995‑96 distribution by adding the city's freeze deduction attributable to receipts from electric power companies and natural gas companies to the amount distributed to the city for that year.

(2)        Compare the adjusted 1995‑96 amount with the city's 1990‑91 distribution.

(3)        If the adjusted 1995‑96 amount is less than or equal to the city's 1990‑91 distribution, the hold‑back amount for the city is zero.

(4)        If the adjusted 1995‑96 amount is more than the city's 1990‑91 distribution, the hold‑back amount for the city is the city's freeze deduction attributable to receipts from electric power companies and natural gas companies minus the difference between the city's 1990‑91 distribution and the city's 1995‑96 distribution.

(c1)      Additional Limited Hold‑Harmless Adjustment.  The hold‑back amount for a city that, in the 1995‑96 fiscal year, received from gross receipts taxes on electric power companies and natural gas companies less than sixty percent (60%) of the amount it received in the 1990‑91 fiscal year is the amount determined by the following calculation:

(1)        Adjust the city's 1999‑2000 distribution by adding the city's freeze deduction attributable to receipts from electric power companies and natural gas companies to the amount distributed to the city for that year.

(2)        Compare the adjusted 1999‑2000 amount with the city's 1990‑91 distribution.

(3)        If the adjusted 1999‑2000 amount is less than or equal to the city's 1990‑91 distribution, the hold‑back amount for the city is zero.

(4)        If the adjusted 1999‑2000 amount is more than the city's 1990‑91 distribution, the hold‑back amount for the city is the city's freeze deduction attributable to receipts from electric power companies and natural gas companies minus the difference between the city's 1990‑91 distribution and the city's 1999‑2000 distribution.

(d)        Allocation of Hold‑Harmless Adjustment.  The hold‑back amount for a city that, in the 1995‑96 fiscal year, received from gross receipts taxes on electric power companies and natural gas companies at least ninety‑five percent (95%) of the amount it received in the 1990‑91 fiscal year is the amount determined by the following calculation:

(1)        Determine the amount by which the freeze deduction attributable to receipts from electric power companies and natural gas companies is reduced for all cities whose hold‑back amount is determined under subsections (c) and (c1) of this section. This amount is the total hold‑harmless adjustment.

(2)        Determine the amount of gross receipts taxes that would be distributed for the quarter to cities whose hold‑back amount is determined under this subsection if these cities received their percentage distribution amount minus one‑fourth of their freeze deduction attributable to receipts from electric power companies and natural gas companies.

(3)        For each city included in the calculation in subdivision (2) of this subsection, determine that city's percentage share of the amount determined under that subdivision.

(4)        Add to the city's freeze deduction attributable to receipts from electric power companies and natural gas companies an amount equal to the city's percentage share under subdivision (3) of this subsection multiplied by the total hold‑harmless adjustment.

(e)        Disqualification.  No municipality may receive any funds under this section if it was incorporated with an effective date of on or after January 1, 2000, and is disqualified from receiving funds under G.S. 136‑41.2. No municipality may receive any funds under this section, incorporated with an effective date on or after January 1, 2000, unless a majority of the mileage of its streets is open to the public. The previous sentence becomes effective with respect to distribution of funds on or after July 1, 1999. (1997‑118, s. 1; 1997‑426, s. 3.1; 1997‑439, s. 3; 1997‑456, s. 55.5; 1998‑22, s. 3; 1999‑458, s. 11; 2000‑128, s. 2; 2001‑430, s. 11; 2002‑120, s. 2; 2005‑435, s. 34(b).)



§§ 105-117 through 115-118: Repealed by Session Laws 1995 (Regular Session, 1996), c. 646, s. 3.

§§ 105‑117 through 115‑118:  Repealed by Session Laws 1995 (Regular Session, 1996), c.  646, s. 3.



§ 105-119: Repealed by Session Laws 2000-173, s. 7.

§ 105‑119: Repealed by Session Laws 2000‑173, s. 7.



§ 105-120: Repealed by Session Laws 2001-430, s. 12, effective January 1, 2002, and applies to taxable services reflected on bills dated on or after January 1, 2002.

§ 105‑120: Repealed by Session Laws 2001‑430, s. 12, effective January 1, 2002, and applies to taxable services reflected on bills dated on or after January 1, 2002.



§ 105-120.1: Repealed by Session Laws 2000-173, s. 7.

§ 105‑120.1: Repealed by Session Laws 2000‑173, s. 7.



§ 105-120.2. Franchise or privilege tax on holding companies.

§ 105‑120.2.  Franchise or privilege tax on holding companies.

(a)        Every corporation, domestic and foreign, incorporated or, by an act, domesticated under the laws of this State or doing business in this State which, at the close of its taxable year is a holding company as defined in subsection (c) of this section, shall, pursuant to the provisions of G.S. 105‑122:

(1)        Make a report and statement, and

(2)        Determine the total amount of its issued and outstanding capital stock, surplus and undivided profits, and

(3)        Apportion such outstanding capital stock, surplus and undivided profits to this State.

(b)       (1)        Every corporation taxed under this section shall annually pay to the Secretary of Revenue, at the time the report and statement are due, a franchise or privilege tax, which is hereby levied, at the rate of one dollar and fifty cents ($1.50) per one thousand dollars ($1,000) of the amount determined under subsection (a) of this section, but in no case shall the tax be more than seventy‑five thousand dollars ($75,000) nor less than thirty‑five dollars ($35.00).

(2)        Notwithstanding the provisions of subdivision (1) of this subsection, if the tax produced pursuant to application of this paragraph (2) exceeds the tax produced pursuant to application of subdivision (1), then the tax shall be levied at the rate of one dollar and fifty cents ($1.50) per one thousand dollars ($1,000) on the greater of the amounts of

a.         Fifty‑five percent (55%) of the appraised value as determined for ad valorem taxation of all the real and tangible personal property in this State of each such corporation plus the total appraised value of intangible property returned for taxation of intangible personal property as computed under G.S. 105‑122(d); or

b.         The total actual investment in tangible property in this State of such corporation as computed under G.S. 105‑122(d).

(c)        For purposes of this section, a "holding company" is a corporation that receives during its taxable year more than eighty percent (80%) of its gross income from corporations in which it owns directly or indirectly more than fifty percent (50%) of the outstanding voting stock or voting capital interests.

(d)        Repealed by Session Laws 1985, c. 656, s. 39.

(e)        Counties, cities and towns shall not levy a franchise tax on corporations taxed under this section. The tax imposed under the provisions of G.S. 105‑122 shall not apply to businesses taxed under the provisions of this section.

(f)         In determining the total tax payable by any holding company under this section, there shall be allowed as a credit on such tax the amount of the credit authorized under Part 5 of Article 4 of this Chapter. (1975, c. 130, s. 1; 1985, c. 656, s. 39; 1985 (Reg. Sess., 1986), c. 854, s. 1; 1987 (Reg. Sess., 1988), c. 882, s. 4.2; 1991, c. 30, s. 4; 1998‑98, s. 72; 2006‑196, s. 9.)



§ 105-121: Repealed by Session Laws 1945, c. 752, s. 1.

§ 105‑121:  Repealed by Session Laws 1945, c.  752, s. 1.



§ 105-121.1. Mutual burial associations.

§ 105‑121.1.  Mutual burial associations.

An annual franchise or privilege tax on all domestic mutual burial associations shall be due and payable to the Secretary of Revenue on or before the first day of April of each year. The amount of this franchise or privilege tax shall be based on the membership of such associations according to the following schedule:

Membership less than 3,000 ................................................................  $15.00

Membership of 3,000 to 5,000 .............................................................. 20.00

Membership of 5,000 to 10,000 ..........................................................   25.00

Membership of 10,000 to 15,000 ........................................................   30.00

Membership of 15,000 to 20,000 ........................................................   35.00

Membership of 20,000 to 25,000 ........................................................   40.00

Membership of 25,000 to 30,000 ........................................................   45.00

Membership of 30,000 or more ...........................................................   50.00

(1943, c. 60, s. 2; 1973, c. 476, s. 193.)



§ 105-122. Franchise or privilege tax on domestic and foreign corporations.

§ 105‑122.  Franchise or privilege tax on domestic and foreign corporations.

(a)        (Effective for taxable years beginning before January 1, 2009) Every corporation, domestic and foreign, incorporated, or, by an act, domesticated under the laws of this State or doing business in this State, except as otherwise provided in this Article, shall, on or before the fifteenth day of the third month following the end of its income year, annually make and deliver to the Secretary in the form prescribed by the Secretary a full, accurate, and complete report and statement signed by either its president, vice‑president, treasurer, assistant treasurer, secretary or assistant secretary, containing the facts and information required by the Secretary as shown by the books and records of the corporation at the close of the income year.

There shall be annexed to the return required by this subsection the affirmation of the officer signing the return.

(a)        (Effective for taxable years beginning on or after January 1, 2009) An annual franchise or privilege tax is imposed on a corporation doing business in this State. The tax is determined on the basis of the books and records of the corporation as of the close of its income year. A corporation subject to the tax must file a return under affirmation with the Secretary at the place and in the manner prescribed by the Secretary. The return must be signed by the president, vice‑president, treasurer, or chief financial officer of the corporation. The return is due on or before the fifteenth day of the fourth month following the end of the corporation's income year.

(b)        Determination of Capital Base.  A corporation taxed under this section shall determine the total amount of its issued and outstanding capital stock, surplus, and undivided profits. No reservation or allocation from surplus or undivided profits is allowed except as provided below:

(1)        Definite and accrued legal liabilities.

(1a)      (Effective for taxable years beginning on or after January 1, 2010) Billings in excess of costs that are considered a deferred liability under the percentage of completion method of revenue recognition.

(2)        Taxes accrued, dividends declared, and reserves for depreciation of tangible assets as permitted for income tax purposes.

(3)        When including deferred tax liabilities, a corporation may reduce the amount included in its base by netting against that amount deferred tax assets. The reduction may not decrease deferred tax liabilities below zero (0).

(4)        Reserves for the cost of any air‑cleaning device or sewage or waste treatment plant, including waste lagoons, and pollution abatement equipment purchased or constructed and installed which reduces the amount of air or water pollution resulting from the emission of air contaminants or the discharge of sewage and industrial wastes or other polluting materials or substances into the outdoor atmosphere or streams, lakes, or rivers, upon condition that the corporation claiming such deductible liability shall furnish to the Secretary a certificate from the Department of Environment and Natural Resources or from a local air pollution control program for air‑cleaning devices located in an area where the Environmental Management Commission has certified a local air pollution control program pursuant to G.S. 143‑215.112 certifying that the Environmental Management Commission or local air pollution control program has found as a fact that the air‑cleaning device, waste treatment plant or pollution abatement equipment purchased or constructed and installed as above described has actually been constructed and installed and that such plant or equipment complies with the requirements of the Environmental Management Commission or local air pollution control program with respect to such devices, plants or equipment, that such device, plant or equipment is being effectively operated in accordance with the terms and conditions set forth in the permit, certificate of approval, or other document of approval issued by the Environmental Management Commission or local air pollution control program and that the primary purpose thereof is to reduce air or water pollution resulting from the emission of air contaminants or the discharge of sewage and waste and not merely incidental to other purposes and functions.

(5)        Reserves for the cost of purchasing and installing equipment or constructing facilities for the purpose of recycling or resource recovering of or from solid waste or for the purpose of reducing the volume of hazardous waste generated shall be treated as deductible for the purposes of this section upon condition that the corporation claiming such deductible liability shall furnish to the Secretary a certificate from the Department of Environment and Natural Resources certifying that the Department of Environment and Natural Resources has found as a fact that the equipment or facility has actually been purchased, installed or constructed, that it is in conformance with all rules and regulations of the Department of Environment and Natural Resources, and the recycling or resource recovering is the primary purpose of the facility or equipment.

(6)        Reserves for the cost of constructing facilities of any private or public utility built for the purpose of providing sewer service to residential and outlying areas shall be treated as deductible for the purposes of this section; the deductible liability allowed by this section shall apply only with respect to such pollution abatement plants or equipment constructed or installed on or after January 1, 1955.

(7)        The cost of treasury stock.

(8)        In the case of an international banking facility, the capital base shall be reduced by the excess of the amount as of the end of the taxable year of all assets of an international banking facility which are employed outside the United States over liabilities of the international banking facility owed to foreign persons. For purposes of such reduction, foreign persons shall have the same meaning as defined in G.S. 105‑130.5(b)(13)d.

Every corporation doing business in this State which is a parent, subsidiary, or affiliate of another corporation shall add to its capital stock, surplus, and undivided profits all indebtedness owed to a parent, subsidiary, or affiliated corporation as a part of its capital used in its business and as a part of the base for franchise tax under this section. If any part of the capital of the creditor corporation is capital borrowed from a source other than a parent, subsidiary, or affiliate, the debtor corporation, which is required under this subsection to include in its tax base the amount of debt by reason of being a parent, subsidiary, or affiliate of the creditor corporation, may deduct from the debt included a proportionate part determined on the basis of the ratio of the borrowed capital of the creditor corporation to the total assets of the creditor corporation. If the creditor corporation is also taxable under the provisions of this section, the creditor corporation is allowed to deduct from the total of its capital, surplus, and undivided profits the amount of any debt owed to it by a parent, subsidiary or affiliated corporation to the extent that the debt has been included in the tax base of the parent, subsidiary, or affiliated debtor corporation reporting for taxation under the provisions of this section.

(b1)      Definitions.  The following definitions apply in subsection (b) of this section:

(1)        Affiliate.  The same meaning as specified in G.S. 105‑130.6.

(2)        Indebtedness.  All loans, credits, goods, supplies, or other capital of whatsoever nature furnished by a parent, subsidiary, or affiliated corporation, other than indebtedness endorsed, guaranteed, or otherwise supported by one of these corporations.

(3)        Parent.  The same meaning as specified in G.S. 105‑130.6.

(4)        Subsidiary.  The same meaning as specified in G.S. 105‑130.6.

(c)        Repealed by Session Laws 2007‑491, s. 2, effective January 1, 2008.

(c1)      Apportionment.  A corporation that is doing business in this State and in one or more other states must apportion its capital stock, surplus, and undivided profits to this State. A corporation must use the apportionment method set out in subdivision (1) of this subsection unless the Department has authorized it to use a different method under subdivision (2) of this subsection. The portion of a corporation's capital stock, surplus, and undivided profits determined by applying the appropriate apportionment method is considered the amount of capital stock, surplus, and undivided profits the corporation uses in its business in this State.

(1)        Statutory.  A corporation that is subject to income tax under Article 4 of this Chapter must apportion its capital stock, surplus, and undivided profits by using the fraction it applies in apportioning its income under that Article. A corporation that is not subject to income tax under Article 4 of this Chapter must apportion its capital stock, surplus, and undivided profits by using the fraction it would be required to apply in apportioning its income if it were subject to that Article. The apportionment method set out in this subdivision is considered the statutory method of apportionment and is presumed to be the best method of determining the amount of a corporation's capital stock, surplus, and undivided profits attributable to the corporation's business in this State.

(2)        Alternative.  A corporation that believes the statutory apportionment method set out in subdivision (1) of this subsection subjects a greater portion of its capital stock, surplus, and undivided profits to tax under this section than is attributable to its business in this State may make a written request to the Secretary for permission to use an alternative method. The request must set out the reasons for the corporation's belief and propose an alternative method. The corporation has the burden of establishing by clear, cogent, and convincing proof that the statutory apportionment method subjects a greater portion of the corporation's capital stock, surplus, and undivided profits to tax under this section than is attributable to its business in this State and that the proposed alternative method is a better method of determining the amount of the corporation's capital stock, surplus, and undivided profits attributable to the corporation's business in this State.

The Secretary must issue a written decision on a corporation's request for an alternative apportionment method. If the decision grants the request, it must describe the alternative method the corporation is authorized to use and state the tax years to which the alternative method applies. A decision may apply to no more than three tax years. A corporation may renew a request to use an alternative apportionment method by following the procedure in this subdivision. A decision of the Secretary on a request for an alternative apportionment method is final and is not subject to administrative or judicial review. A corporation authorized to use an alternative method may apportion its capital stock, surplus, and undivided profits in accordance with the alternative method or the statutory method.

(d)        After determining the proportion of its total capital stock, surplus and undivided profits as set out in subsection (c) of this section, which amount shall not be less than fifty‑five percent (55%) of the appraised value as determined for ad valorem taxation of all the real and tangible personal property in this State of each corporation nor less than its total actual investment in tangible property in this State, every corporation taxed under this section shall annually pay to the Secretary of Revenue, at the time the report and statement are due, a franchise or privilege tax at the rate of one dollar and fifty cents ($1.50) per one thousand dollars ($1,000) of the total amount of capital stock, surplus and undivided profits as provided in this section. The tax imposed in this section shall not be less than thirty‑five dollars ($35.00) and shall be for the privilege of carrying on, doing business, and/or the continuance of articles of incorporation or domestication of each corporation in this State. Appraised value of tangible property including real estate is the ad valorem valuation for the calendar year next preceding the due date of the franchise tax return. The term "total actual investment in tangible property" as used in this section means the total original purchase price or consideration to the reporting taxpayer of its tangible properties, including real estate, in this State plus additions and improvements thereto less reserve for depreciation as permitted for income tax purposes, and also less any indebtedness incurred and existing by virtue of the purchase of any real estate and any permanent improvements made thereon. In computing "total actual investment in tangible personal property" there shall also be deducted reserves for the entire cost of any air‑cleaning device or sewage or waste treatment plant, including waste lagoons, and pollution abatement equipment purchased or constructed and installed which reduces the amount of air or water pollution resulting from the emission of air contaminants or the discharge of sewage and industrial wastes or other polluting materials or substances into the outdoor atmosphere or into streams, lakes, or rivers, upon condition that the corporation claiming this deduction shall furnish to the Secretary a certificate from the Department of Environment and Natural Resources or from a local air pollution control program for air‑cleaning devices located in an area where the Environmental Management Commission has certified a local air pollution control program pursuant to G.S. 143‑215.112 certifying that said Department or local air pollution control program has found as a fact that the air‑cleaning device, waste treatment plant or pollution abatement equipment purchased or constructed and installed as above described has actually been constructed and installed and that the device, plant or equipment complies with the requirements of the Environmental Management Commission or local air pollution control program with respect to the devices, plants or equipment, that the device, plant or equipment is being effectively operated in accordance with the terms and conditions set forth in the permit, certificate of approval, or other document of approval issued by the Environmental Management Commission or local air pollution control program and that the primary purpose is to reduce air or water pollution resulting from the emission of air contaminants or the discharge of sewage and waste and not merely incidental to other purposes and functions. The cost of constructing facilities of any private or public utility built for the purpose of providing sewer service to residential and outlying areas is treated as deductible for the purposes of this section; the deductible liability allowed by this section shall apply only with respect to pollution abatement plants or equipment constructed or installed on or after January 1, 1955.

(d1)      Credits.  A corporation is allowed a credit against the tax imposed by this section for a taxable year equal to one‑half of the amount of tax payable during the taxable year under Article 5E of this Chapter. The credit allowed by this subsection may not exceed the amount of tax imposed by this section for the taxable year, reduced by the sum of all other credits allowed against that tax, except tax payments made by or on behalf of the taxpayer.

(e)        Any corporation which changes its income year, and files a "short period" income tax return pursuant to G.S. 105‑130.15 shall file a franchise tax return in accordance with the provisions of this section in the manner and as of the date specified in subsection (a) of this section. Such corporation shall be entitled to deduct from the total franchise tax computed (on an annual basis) on such return the amount of franchise tax previously paid which is applicable to the period subsequent to the beginning of the new income year.

(f)         The report, statement and tax required by this section shall be in addition to all other reports required or taxes levied and assessed in this State.

(g)        Counties, cities and towns shall not levy a franchise tax on corporations taxed under this section.

(h)        Repealed by Session Laws 1981 (Regular Session, 1982), c. 1211, s. 5.  (1939, c. 158, s. 210; 1941, c. 50, s. 4; 1943, c. 400, s. 3; 1945, c. 708, s. 3; 1947, c. 501, s. 3; 1951, c. 643, s. 3; 1953, c. 1302, s. 3; 1955, c. 1100, s. 2½; c. 1350, s. 17; 1957, c. 1340, s. 3; 1959, c. 1259, s. 3; 1963, c. 1169, s. 1; 1967, c. 286; c. 892, ss. 10, 11; c. 1110, s. 2; 1973, c. 476, s. 193; c. 695, s. 17; c. 1262, s. 23; c. 1287, s. 3; 1975, c. 764, s. 2; 1977, c. 771, s. 4; 1981, c. 704, s. 18; c. 855, s. 3; 1981 (Reg. Sess., 1982), c. 1211, s. 5; 1985, c. 656, s. 40; 1985 (Reg. Sess., 1986), c. 826, s. 6; c. 854, s. 1; 1987 (Reg. Sess., 1988), c. 882, s. 4.3; 1989, c. 148, s. 1; c. 727, ss. 218(39), 219(27); 1991, c. 30, s. 5; 1993, c. 532, s. 11; 1995 (Reg. Sess., 1996), c. 560, s. 1; 1997‑443, s. 11A.119(a); 1998‑22, ss. 8, 9; 1998‑98, ss. 72, 77; 1998‑217, s. 43; 1999‑337, s. 21; 2001‑427, s. 12(a); 2003‑416, s. 5(j); 2006‑95, s. 1.1; 2006‑162, s. 2; 2007‑491, ss. 2, 10, 11; 2008‑134, ss. 3(a), (b); 2009‑422, s. 1; 2009‑445, s. 2.)



§ 105-122.1. Credit for additional annual report fees paid by limited liability companies subject to franchise tax.

§ 105‑122.1.  Credit for additional annual report fees paid by limited liability companies subject to franchise tax.

A limited liability company subject to tax under this Article is allowed a credit against the tax imposed by this Article equal to the difference between the annual report fee for corporations under G.S. 55‑1‑22(a)(23) and the annual report fee for limited liability companies under G.S. 57C‑1‑22(a). The credit allowed by this section may not exceed the amount of tax imposed by this Article for the taxable year reduced by the sum of all credits allowed, except payments of tax made by or on behalf of the taxpayer. (2006‑66, s. 24A.2(c); 2007‑323, s. 30.6(b).)



§ 105-123: Repealed by Session Laws 1991, c. 30, s. 1.

§ 105‑123: Repealed by Session Laws 1991, c. 30, s. 1.



§ 105-124. Repealed by Session Laws 1959, c. 1259, s. 9.

§ 105‑124.  Repealed by Session Laws 1959, c. 1259, s. 9.



§ 105-125. Exempt corporations.

§ 105‑125.  Exempt corporations.

(a)        Exemptions.  The following corporations are exempt from the taxes levied by this Article. Upon request of the Secretary, an exempt corporation must establish its claim for exemption in writing:

(1)        A charitable, religious, fraternal, benevolent, scientific, or educational corporation not operated for profit.

(2)        An insurance company subject to tax under Article 8B of this Chapter.

(3)        A mutual ditch or irrigation association, a mutual or cooperative telephone association or company, a mutual canning association, a cooperative breeding association, or a similar corporation of a purely local character deriving receipts solely from assessments, dues, or fees collected from members for the sole purpose of meeting expenses.

(4)        A cooperative marketing association that operates solely for the purpose of marketing the products of members or other farmers and returns to the members and farmers the proceeds of sales, less the association's necessary operating expenses, including interest and dividends on capital stock, on the basis of the quantity of product furnished by them. The association's operations may include activities directly related to these marketing activities.

(5)        A production credit association organized under the federal Farm Credit Act of 1933.

(6)        A club organized and operated exclusively for pleasure, recreation, or other nonprofit purposes, a civic league operated exclusively for the promotion of social welfare, a business league, or a board of trade.

(7)        A chamber of commerce or merchants' association not organized for profit, no part of the net earnings of which inures to the benefit of a private stockholder, an individual, or another corporation.

(8)        An organization, such as a condominium association, a homeowners' association, or a cooperative housing corporation not organized for profit, the membership of which is limited to the owners or occupants of residential units in the condominium, housing development, or cooperative housing corporation. To qualify for the exemption, the organization must be operated exclusively for the management, operation, preservation, maintenance, or landscaping of the residential units owned by the organization or its members or of the common areas and facilities that are contiguous to the residential units and owned by the organization or by its members. To qualify for the exemption, no part of the net earnings of the organization may inure, other than through the performance of related services for the members of the organization, to the benefit of any person.

(9)        Except as otherwise provided by law, an organization exempt from federal income tax under the Code.

Provided, that an entity that qualifies as a real estate mortgage investment conduit, as defined in section 860D of the Code, is exempt from all of the taxes levied in this Article. Upon request by the Secretary of Revenue, a real estate mortgage investment conduit must establish in writing its qualification for this exemption.

(b)        (Effective for taxable years beginning before January 1, 2009) Certain Investment Companies.  A corporation doing business in North Carolina that qualifies as a "regulated investment company" under section 851 of the Code or as a "real estate investment trust" under section 856 of the Code and elects for federal income tax purposes to be treated as a "regulated investment company" or as a "real estate investment trust," may, in determining its basis for franchise tax, deduct the aggregate market value of its investments in the stocks, bonds, debentures, or other securities or evidences of debt of other corporations, partnerships, individuals, municipalities, governmental agencies, or governments.

(b)        (Effective for taxable years beginning on or after January 1, 2009) Certain Investment Companies.  A corporation doing business in North Carolina that meets one or more of the following conditions may, in determining its basis for franchise tax, deduct the aggregate market value of its investments in the stocks, bonds, debentures, or other securities or evidences of debt of other corporations, partnerships, individuals, municipalities, governmental agencies, or governments:

(1)        A regulated investment company.  A regulated investment company is an entity that qualifies as a regulated investment company under section 851 of the Code.

(2)        A REIT, unless the REIT is a captive REIT.  The terms "REIT" and "captive REIT" have the same meanings as defined in G.S. 105‑130.12.  (1939, c. 158, s. 213; 1951, c. 937, s. 3; 1955, c. 1313, s. 1; 1957, c. 1340, s. 3; 1963, c. 601, s. 3; c. 1169, s. 1; 1967, c. 1110, s. 2; 1971, c. 820, s. 3; c. 833, s. 1; 1973, c. 476, s. 193; c. 1053, s. 2; c. 1287, s. 3; 1975, c. 591, s. 1; 1983, c. 28, s. 2; c. 713, s. 67; 1985 (Reg. Sess., 1986), c. 826, s. 4; 1991, c. 30, s. 6; 1993, c. 485, s. 4; c. 494, s. 1; 2008‑107, s. 28.7(c).)



§ 105-126. Repealed by Session Laws 1959, c. 1259, s. 9.

§ 105‑126.  Repealed by Session Laws 1959, c. 1259, s. 9.



§ 105-127. When franchise or privilege taxes payable.

§ 105‑127.  When franchise or privilege taxes payable.

(a)        Every corporation, domestic or foreign, from which a report is required by law to be made to the Secretary of Revenue, shall, unless otherwise provided, pay to said Secretary annually the franchise tax as required by G.S. 105‑122.

(b)        Repealed by Session Laws 1998‑98, s. 78, effective August 14, 1998.

(c)        It shall be the duty of the treasurer or other officer having charge of any such corporation, domestic or foreign, upon which a tax is herein imposed, to transmit the amount of the tax due to the Secretary of Revenue within the time provided by law for payment of same.

(d),       (e) Repealed by Session Laws 2002‑72, s. 11, effective August 12, 2002.

(f)         After the end of the income year in which a domestic corporation is dissolved pursuant to Article 14 of Chapter 55 of the General Statutes, the corporation is no longer subject to the tax levied in this Article unless the Secretary of Revenue finds that the corporation has engaged in business activities in this State not appropriate to winding up and liquidating its business and affairs. (1939, c. 158, s. 215; 1973, c. 476, s. 193; 1991, c. 30, s. 7; 1993, c. 485, s. 6; 1998‑98, s. 78; 2002‑72, s. 11.)



§ 105-128. Power of attorney.

§ 105‑128.  Power of attorney.

The Secretary of Revenue shall have the authority to require a proper power of attorney of each and every agent for any taxpayer under this Article. (1939, c. 158, s. 217; 1973, c. 476, s. 193.)



§ 105-129. Extension of time for filing returns.

§ 105‑129.  Extension of time for filing returns.

A return required by this Article is due on or before the date set in this Article. A taxpayer may ask the Secretary for an extension of time to file a return under G.S. 105‑263. (1939, c. 158, s. 216; 1955, c. 1350, s. 17; 1959, c. 1259, s. 9; 1973, c. 476, s. 193; 1977, c. 1114, s. 6; 1989 (Reg. Sess., 1990), c. 984, s. 7; 1997‑300, s. 2.)



§ 105-129.1: Repealed by Session Laws 1989, c. 582, s. 1.

§ 105‑129.1:  Repealed by Session Laws 1989, c.  582, s. 1.



§ 105-129.2. (See note for repeal) Definitions.

Article 3A.

Tax Incentives For New And Expanding Businesses.

(See note for repeal of this Article.)

§ 105‑129.2.  (See note for repeal) Definitions.

The following definitions apply in this Article:

(1)        Agrarian growth zone.  An area designated as an agrarian growth zone pursuant to G.S. 105‑129.3B.

(1a)      Air courier services.  The furnishing of air delivery of individually addressed letters and packages for compensation, except by the United States Postal Service.

(2)        Central office or aircraft facility.  Any of the following:

a.         A corporate, subsidiary, or regional managing office, as defined by NAICS.

b.         An auxiliary subdivision of an interstate passenger air carrier engaged primarily in centralized training for the carrier at its hub.

c.         An auxiliary subdivision of an interstate passenger air carrier engaged primarily in aircraft maintenance and repair services or aircraft rebuilding as defined by NAICS.

(3)        Computer services.  Any of the following industries or industry groups, as defined by NAICS, if the taxpayer provides the services primarily to persons who are not related entities with respect to the taxpayer:

a.         Computer systems design and related services.

b.         Software publishing.

c.         Software reproducing.

d.         On‑line information services.

(4)        Cost.  In the case of property owned by the taxpayer, cost is determined pursuant to regulations adopted under section 1012 of the Code. In the case of property the taxpayer leases from another, cost is value as determined pursuant to G.S. 105‑130.4(j)(2).

(5)        Customer service center.  An establishment of a telecommunications or financial services company, as defined by NAICS, that is primarily engaged in providing support services to the company's customers by telephone to support products or services of the company. For the purpose of this definition, an establishment is primarily engaged in providing support services by telephone if at least sixty percent (60%) of its calls are incoming.

(6)        Data processing.  Any combination of the services listed in this subdivision, if the taxpayer provides the services primarily to persons who are not related entities with respect to the taxpayer. The term does not include payroll services, text processing, desktop publishing, or financial transaction processing.

a.         Data entry and preparation.

b.         Database creation, conversion, and management, including warehousing, retrieval, and utilization of data in databases.

c.         Data capture and imaging, including optical scanning and microfilm recording and imaging.

d.         Computer processing time rental.

e.         Data storage media conversion.

f.          Data file format conversion.

(7)        Development zone.  An area designated as a development zone pursuant to G.S. 105‑129.3A.

(8)        Electronic mail order house.  An electronic shopping and mail order house, as defined by NAICS.

(8a)      Eligible major industry.  A taxpayer is an eligible major industry for the purposes of this Article if the taxpayer is primarily engaged in one of the industries listed in G.S. 105‑164.14(j)(3) and the Secretary of Commerce has certified that the owner of the facility will invest at least one hundred million dollars ($100,000,000) of private funds to acquire, construct, and equip a facility in this State to engage in one or more of those industries.

(9)        Enterprise tier.  The classification assigned to an area pursuant to G.S. 105‑129.3.

(10)      Establishment.  Defined by NAICS.

(11)      Full‑time job.  A position that requires at least 1,600 hours of work per year and is intended to be held by one employee during the entire year. A full‑time employee is an employee who holds a full‑time job.

(12)      Hub.  Defined in G.S. 105‑164.3.

(12a)    Interstate air courier.  Defined in G.S. 105‑164.3.

(13)      Interstate passenger air carrier.  Defined in G.S. 105‑164.3.

(14)      Large investment.  Defined in G.S. 105‑129.4(b1).

(15)      Machinery and equipment.  Engines, machinery, equipment, tools, and implements used or designed to be used in the business for which the credit is claimed. The term does not include real property as defined in G.S. 105‑273 or rolling stock as defined in G.S. 105‑333.

(16)      Manufacturing.  An industry in manufacturing sectors 31 through 33, as defined by NAICS, but not including quick printing or retail bakeries.

(17)      NAICS.  The North American Industry Classification System adopted by the United States Office of Management and Budget as of December 31, 1997.

(17a)    Overdue tax debt.  Defined in G.S. 105‑243.1.

(18)      Purchase.  Defined in section 179 of the Code.

(19)      Related entity.  Defined in G.S. 105‑130.7A.

(20)      Warehousing.  An industry in warehousing and storage subsector 493 as defined by NAICS.

(21)      Wholesale trade.  An industry in wholesale trade sector 42 as defined by NAICS. (1996, 2nd Ex. Sess., c. 13, s. 3.3; 1997‑277, s. 1; 1998‑55, s. 1; 1999‑360, ss. 1, 2; 2000‑56, ss. 5(a), 5(b); 2000‑173, s. 1(a); 2001‑476, s. 1(a), (b); 2002‑172, s. 1.5; 2003‑416, s. 2; 2003‑435, 2nd Ex. Sess., s. 3.1; 2004‑170, s. 9; 2006‑66, s. 24.16(b).)



§ 105-129.2A. Sunset; studies.

§ 105‑129.2A.  Sunset; studies.

(a)        Sunset.  This Article is repealed for business activities that occur in taxable years beginning on or after January 1, 2007.

(a1)      Sunset for Interstate Air Couriers.  Notwithstanding subsection (a) of this section, in the case of an interstate air courier that enters into a real estate lease on or before January 1, 2006, with an airport authority that provides for the lease of at least 100 acres of real property with a lease term in excess of 15 years, this Article is repealed effective for business activities that occur on or after January 1, 2010.

(a2)      Sunset for Eligible Major Industries.  Notwithstanding subsection (a) of this section, in the case of a taxpayer that qualifies as an eligible major industry on or before January 1, 2008, this Article is repealed effective for business activities that occur on or after January 1, 2010.

(a3)      Sunset for Certain Taxpayers Located in Development Zones.  Notwithstanding subsection (a) of this section, in the case of a taxpayer that satisfies all of the conditions of this subsection, this Article is repealed effective for business activities that occur on or after January 1, 2010.

(1)        Before January 1, 2006, the taxpayer signs a letter of commitment with the Department of Commerce describing a proposed new or expanding project and specifying the amount to be invested in real property and machinery and equipment, the number of new jobs to be created, and a proposed timetable for making the investment and creating the jobs.

(2)        Before January 1, 2006, the Secretary of Commerce makes a written determination that the taxpayer is expected to purchase, lease, or construct and place in service in an eligible business at a location within a development zone within a three‑year period at least ten million dollars ($10,000,000) of real property and machinery and equipment and that the taxpayer will create at least 300 new jobs at the location within a three‑year period beginning when the property is first placed in service in an eligible business.

(3)        Before January 1, 2006, the taxpayer places at least four million dollars ($4,000,000) of real property and machinery and equipment in service at the location and creates at least 20 new jobs at the location.

(a4)      Sunset for Taxpayers That Sign a Letter of Commitment.  Notwithstanding subsection (a) of this section, in the case of a taxpayer that signs a letter of commitment with the Department of Commerce on or before December 31, 2006, stating the taxpayer's intent to create new jobs or make new investments with respect to machinery and equipment, central office or aircraft facility property, or substantial investments in other real property at a specific site in this State, this Article is repealed effective for business activities that occur on or after January 1, 2008. If a taxpayer elects to take any credit under the provisions of this subsection for activities occurring in the 2007 taxable year, the taxpayer may not take any credit under Article 3J of this Chapter with respect to the same establishment for activities occurring in the 2007 taxable year.

(b)        Equity Study.  The Department of Commerce shall study the effect of the tax incentives provided in this Article on tax equity. This study shall include the following:

(1)        Reexamining the formula in G.S. 105‑129.3(b) used to define enterprise tiers, to include consideration of alternative measures for more equitable treatment of counties in similar economic circumstances.

(2)        Considering whether the assignment of tiers and the applicable thresholds are equitable for smaller counties, for example those under 50,000 in population.

(3)        Compiling any available data on whether expanding North Carolina businesses receive fewer benefits than out‑of‑State businesses that locate to North Carolina.

(c)        Impact Study.  The Department of Commerce shall study the effectiveness of the tax incentives provided in this Article. This study shall include:

(1)        Study of the distribution of tax incentives across new and expanding industries.

(2)        Examination of data on economic recruitment for the period from 1994 through the most recent year for which data are available by county, by industry type, by size of investment, and by number of jobs, and other relevant information to determine the pattern of business locations and expansions before and after the enactment of the William S. Lee Act incentives.

(3)        Measuring the direct costs and benefits of the tax incentives.

(4)        Compiling available information on the current use of incentives by other states and whether that use is increasing or declining.

(d)        Report.  The Department of Commerce shall report the results of these studies and its recommendations to the General Assembly biennially with the first report due by April 1, 2001, and the last report due by June 1, 2007.  (1997‑277, s. 4; 1999‑360, s. 18.1; 2000‑173, ss. 1(b), 1(c); 2001‑476, s. 2(a); 2002‑146, s. 2; 2003‑435, 2nd Ex. Sess., s. 3.2; 2005‑241, ss. 1(a), 1(b); 2006‑168, s. 2.1; 2006‑252, s. 1.3; 2007‑515, ss. 4, 5; 2008‑134, s. 69.)



§ 105-129.3. (See note for repeal) Enterprise tier designation.

§ 105‑129.3.  (See note for repeal) Enterprise tier designation.

(a)        Tiers Defined.  An enterprise tier one area is a county whose enterprise factor is one of the 10 highest in the State. An enterprise tier two area is a county whose enterprise factor is one of the next 15 highest in the State. An enterprise tier three area is a county whose enterprise factor is one of the next 25 highest in the State. An enterprise tier four area is a county whose enterprise factor is one of the next 25 highest in the State. An enterprise tier five area is any area that is not in a lower‑numbered enterprise tier.

(b)        Annual Designation.  Each year, on or before December 31, the Secretary of Commerce shall assign to each county in the State an enterprise factor that is the sum of the following:

(1)        The county's rank in a ranking of counties by average rate of unemployment from lowest to highest, for the preceding 12 months.

(2)        The county's rank in a ranking of counties by average per capita income from highest to lowest, for the preceding 12 months.

(3)        The county's rank in a ranking of counties by percentage growth in population from highest to lowest, for the preceding 12 months.

The Secretary of Commerce shall then rank all the counties within the State according to their enterprise factor from highest to lowest, identify all the areas of the State by enterprise tier, and publish this information. An enterprise tier designation is effective only for the calendar year following the designation.

(b1)      Data.  In measuring rates of unemployment and per capita income, the Secretary shall use the latest available data published by a State or federal agency generally recognized as having expertise concerning the data. In measuring population and population growth, the Secretary shall use the most recent estimates of population certified by the State Budget Officer.

(c)        Exception for Enterprise Tier One and Two Areas.  Notwithstanding the provisions of this section, a county designated as an enterprise tier one area or an enterprise tier two area may not be redesignated as a higher‑numbered enterprise tier area until it has been in its enterprise tier area for at least two consecutive years.

(d)        Exception for Two‑County Industrial Park.  For the purpose of this Article, an eligible two‑county industrial park has the lower enterprise tier designation of the designations of the two counties in which it is located if it meets all of the following conditions:

(1)        It is located in two contiguous counties, one of which has a lower enterprise tier designation than the other.

(2)        At least one‑third of the park is located in the county with the lower tier designation.

(3)        It is owned by the two counties or a joint agency of the counties.

(4)        The county with the lower tier designation contributed at least the lesser of one‑half of the cost of developing the park or a proportion of the cost of developing the park equal to the proportion of land in the park located in the county with the lower tier designation.

(d1)      (Effective for taxable years beginning on or after January 1, 2005.) Exception for Certain Multi‑Jurisdictional Industrial Park.  For the purpose of this Article, an eligible industrial park created by interlocal agreement under G.S. 158‑7.4 has the lowest enterprise tier designation of the designations of the counties in which it is located if all of the following conditions are satisfied:

(1)        The industrial park is located, at one or more sites, in four or more contiguous counties.

(2)        At least two of the counties in which the industrial park is located are enterprise tier one areas.

(3)        The industrial park is owned by four or more units of local government or a nonprofit corporation owned or controlled by four or more units of local government.

(4)        In each county in which the industrial park is located, the park has at least 300 developable acres. For the purposes of this subdivision, "developable acres" includes acreage that is owned directly by the industrial park or its owners or that is the subject of a development agreement between the industrial park or its owners and a third‑party owner.

(5)        The total population of all of the counties in which the industrial park is located is less than 200,000.

(6)        In each county in which the industrial park is located, at least sixteen and eight‑tenths percent (16.8%) of the population was Medicaid eligible for the 2003‑2004 fiscal year based on 2003 population estimates.

(e)        Exceptions for Certain Small Counties.  The following exceptions to the provisions of this section apply to small counties:

(1)        A county that has a population of less than 12,000 is designated an enterprise tier one area.

(2)        A county that meets both of the conditions set out below has an enterprise tier designation one level below the designation it would otherwise have under subsection (a) of this section:

a.         Its population is less than 50,000.

b.         More than eighteen percent (18%) of its population is below the federal poverty level according to the most recent federal decennial census.

(3)        A county that has a population of less than 35,000 and that would otherwise be designated an enterprise tier four or five area under this section must be designated an enterprise tier three area.

(f)         Exceptions for Certain Counties with High Unemployment.  Notwithstanding the provisions of this section, a county whose rank in a ranking of counties by average rate of unemployment for the preceding 12 months, from highest to lowest, is one of the 10 highest in the State is designated an enterprise tier one area. (1996, 2nd Ex. Sess., c. 13, s. 3.3; 1997‑277, s. 1; 1998‑55, s. 1; 1999‑360, ss. 1, 2; 1999‑456, s. 64; 2000‑73, s. 1; 2001‑94, s. 1; 2001‑476, s. 3(a); 2004‑202, s. 10; 2004‑203, s. 5(e); 2005‑241, ss. 4, 6; 2005‑406, s. 1.)



§ 105-129.3A. (See note for repeal) Development zone designation.

§ 105‑129.3A.  (See note for repeal) Development zone designation.

(a)        Development Zone Defined.  A development zone is an area comprised of either an economic development and training district as defined by G.S. 153A‑317.12 or one or more contiguous census tracts, census block groups, or both in the most recent federal decennial census that meets all of the following conditions:

(1)        Every census tract and census block group in the zone is located in whole or in part within the primary corporate limits of a city with a population of more than 5,000 according to the most recent annual population estimates certified by the State Budget Officer.

(2)        It has a population of 1,000 or more according to the most recent annual population estimates certified by the State Budget Officer.

(3)        More than twenty percent (20%) of its population is below the poverty level according to the most recent federal decennial census.

(4)        Every census tract and census block group in the zone meets at least one of the following conditions:

a.         More than ten percent (10%) of its population is below the poverty level according to the most recent federal decennial census.

b.         It is immediately adjacent to another census tract or census block group that is in the same zone and has more than twenty percent (20%) of its population below the poverty level according to the most recent federal decennial census.

(5)        None of the census tracts or census block groups in the zone is located in another development zone designated by the Secretary of Commerce.

(b)        Designation.  Upon request of a taxpayer or a local government, the Secretary of Commerce shall designate whether an area is a development zone that meets the conditions of subsection (a) of this section. If the applicant is a taxpayer, it must notify each city in which part of the zone is located. A development zone designation is effective for 24 months following the designation. The Department of Commerce must publish annually a list of all development zones with a description of their boundaries.

(c)        Relationship With Enterprise Tiers.  For the purpose of the wage standard requirement of G.S. 105‑129.4, the credit for investing in machinery and equipment allowed in G.S. 105‑129.9, and the credit for worker training allowed in G.S. 105‑129.11, a development zone is considered an enterprise tier one area. For all other purposes, a development zone has the same enterprise tier designation as the county in which it is located.

(d)        Parcel of Property Partially in a Development Zone.  For the purposes of this section, a parcel of property that is located partially within a development zone is considered entirely within the development zone if all of the following conditions are satisfied:

(1)        At least fifty percent (50%) of the parcel is located within the development zone.

(2)        The parcel was in existence and under common ownership prior to the most recent federal decennial census.

(3)        The parcel is a portion of land made up of one or more tracts or tax parcels of land that is surrounded by a continuous perimeter boundary. (1998‑55, s. 1; 1999‑360, ss. 1, 2; 2001‑414, s. 6; 2001‑476, s. 4(a); 2002‑172, s. 1.4; 2003‑416, s. 2; 2004‑203, s. 5(f); 2006‑66, s. 24.5(a).)



§ 105-129.3B. (See note for repeal) Agrarian growth zone designation.

§ 105‑129.3B.  (See note for repeal) Agrarian growth zone designation.

(a)        Agrarian Growth Zone Defined.  An agrarian growth zone is an area comprised of one or more contiguous census tracts, census block groups, or both, in the most recent federal decennial census that meets all conditions in this subsection. A county may have no more than one agrarian growth zone.

(1)        All land within the zone is located in whole within a county that has no municipality with a population in excess of 10,000.

(2)        Every census tract and census block group that composes part of the zone has more than twenty percent (20%) of its population below the poverty level according to the most recent federal decennial census.

(3)        The area of the zone less the smallest census tract included in the zone does not exceed five percent (5%) of the total area of the county in which the zone is located.

(b)        Designation.  Upon request of a local government, the Secretary of Commerce shall make a written determination whether an area is an agrarian growth zone that meets the conditions of subsection (a) of this section. A determination under this section is effective until December 31 of the year following the year in which the determination is made. The Department of Commerce shall publish annually a list of all agrarian growth zones with a description of their boundaries.

(c)        Parcel of Property Partially in Agrarian Growth Zone.  For the purposes of this section, a parcel of property that is located partially within an agrarian growth zone is considered entirely within the zone if all of the following conditions are satisfied:

(1)        At least fifty percent (50%) of the parcel is located within the zone.

(2)        The parcel was in existence and under common ownership prior to the most recent federal decennial census.

(3)        The parcel is a portion of land made up of one or more tracts or tax parcels of land that is surrounded by a continuous perimeter boundary.

(d)        Relationship With Enterprise Tiers.  For the purpose of the wage standard requirement of G.S. 105‑129.4, the credit for investing in machinery and equipment allowed in G.S. 105‑129.9, and the credit for worker training allowed in G.S. 105‑129.11, an agrarian growth zone is considered an enterprise tier one area. For all other purposes, an agrarian growth zone has the same enterprise tier designation as the county in which it is located. (2006‑66, s. 24.16(a).)



§ 105-129.4. (See note for repeal) Eligibility; forfeiture.

§ 105‑129.4.  (See note for repeal) Eligibility; forfeiture.

(a)        Type of Business.  The following conditions apply in determining a taxpayer's eligibility for the credits in this Article:

(1)        Central office or aircraft facility.  A taxpayer is eligible for the credits allowed by this Article if it operates a central office or aircraft facility that creates at least 40 new jobs and the jobs, investment, and activity with respect to which a credit is claimed are used in that office or facility.

(2)        Single business.  A taxpayer is eligible for the credits allowed by this Article other than by G.S. 105‑129.12 if the primary business of the taxpayer is one of the following types of businesses and the jobs, investment, and activity with respect to which a credit is claimed are used in that business:

a.         Air courier services.

b.         Data processing.

(3)        Multiple business.  A taxpayer is eligible for the credits allowed by this Article other than by G.S. 105‑129.12 if the primary business of the taxpayer is one of the following types of businesses and the jobs, investment, and activity with respect to which a credit is claimed are used in any of the following types of businesses:

a.         Manufacturing.

b.         Warehousing.

c.         Wholesale trade.

(4)        Single establishment.  A taxpayer is eligible for the credits allowed by this Article other than by G.S. 105‑129.12 if the primary business of the taxpayer or the primary activity of an establishment of the taxpayer is one of the following types of businesses and the jobs, investment, and activity with respect to which a credit is claimed are used in that business:

a.         Computer services.

b.         An electronic mail order house that creates at least 250 new jobs and is located in an enterprise tier one, two, or three area.

(5)        Customer service center.  A taxpayer is eligible for the credits allowed by this Article other than by G.S. 105‑129.12 if all of the following conditions are met:

a.         The taxpayer's primary business is as a telecommunications or financial services company, as defined by NAICS.

b.         The primary activity of an establishment of the taxpayer is a customer service center located in an enterprise tier one, two, or three area.

c.         The jobs, investment, and activity with respect to which a credit is claimed are used in that activity.

(6)        Warehousing.  A taxpayer is eligible for the credits allowed by this Article other than by G.S. 105‑129.12 if all of the following conditions are met:

a.         The primary activity of an establishment of the taxpayer is in warehousing.

b.         The warehousing establishment is located in an enterprise tier one, two, or three area and serves 25 or more establishments of the taxpayer in at least five different counties in one or more states.

c.         The jobs, investment, and activity with respect to which a credit is claimed are used in the warehousing establishment.

(7)        Research and development.  For the purpose of determining eligibility under this subsection for the credit for research and development in G.S. 105‑129.10, the following special rules apply:

a.         If the primary activity of an establishment of the taxpayer in this State is computer services, the taxpayer's qualified research expenditures in this State are considered to be used in computer services.

b.         For all other taxpayers, the taxpayer's qualified research expenditures in this State are considered to be used in the primary business of the taxpayer.

(a1)      New Jobs Defined.  A central office or aircraft facility creates at least 40 new jobs if the taxpayer hires at least 40 additional full‑time employees to fill new positions at the office either (i) within 12 months immediately following the date the taxpayer first uses the property as a central office or aircraft facility or (ii) within a 36‑month period that includes the 24 months that immediately precede and the 12 months that immediately follow the first use of the property as a central office or aircraft facility property when the taxpayer uses temporary space for the central office or aircraft facility functions during completion of the central office or aircraft facility property. Other property creates at least 200 new jobs if the taxpayer hires at least 200 additional full‑time employees to fill new positions at the location in a two‑year period beginning when the property is first used in an eligible business. An electronic mail order house creates at least 250 new jobs if the taxpayer hires at least 250 additional full‑time employees to fill new positions at the house in the two‑year period ending on the last day of the taxable year the taxpayer first claims a credit under this Article. Jobs transferred from one area in the State to another area in the State are not considered new jobs for purposes of this subsection.

(a2)      Expiration.  If, during the period that installments of a credit under this Article accrue, the taxpayer is no longer engaged in one of the types of business described in subsection (a) of this section, the credit expires. If, during the period that installments of a credit under this Article accrue, the number of jobs of an eligible business falls below the minimum number required under subsection (a) of this section, any credit associated with that business expires. When a credit expires, the taxpayer may not take any remaining installments of the credit. The taxpayer may, however, take the portion of an installment that accrued in a previous year and was carried forward to the extent permitted under G.S. 105‑129.5. A change in the enterprise tier designation of the location of an establishment does not result in expiration of a credit under this Article.

(b)        Wage Standard.  A taxpayer is eligible for the credit for creating jobs in an enterprise tier three, four, or five area if, for the calendar year the jobs are created, the average wage of the jobs for which the credit is claimed meets the wage standard and the average wage of all jobs at the location with respect to which the credit is claimed meets the wage standard. No credit is allowed for jobs not included in the wage calculation. A taxpayer is eligible for the credit for investing in machinery and equipment, the credit for research and development, or the credit for investing in real property for a central office or aircraft facility in a tier three, four, or five area if, for the calendar year the taxpayer engages in the activity that qualifies for the credit, the average wage of all jobs at the location with respect to which the credit is claimed meets the wage standard. In making the wage calculation, the taxpayer must include any positions that were filled for at least 1,600 hours during the calendar year the taxpayer engages in the activity that qualifies for the credit even if those positions are not filled at the time the taxpayer claims the credit. For a taxpayer with a taxable year other than a calendar year, the taxpayer must use the wage standard for the calendar year in which the taxable year begins. No wage standard applies to credits for activities in an enterprise tier one or two area. For the purposes of this subsection, for a fiber, yarn, or thread mill that uses a sequential manufacturing process in which separate parts of the sequential manufacturing process are performed in different facilities within the same county, the term "location" may mean either the specific establishment or all facilities in the county in which parts of the process are performed.

Part‑time jobs for which the taxpayer provides health insurance as provided in subsection (b2) of this section are considered to have an average weekly wage at least equal to the applicable percentage times the applicable average weekly wage for the county in which the jobs will be located. There may be a period of up to 100 days between the time at which an employee begins a part‑time job and the time at which the taxpayer begins to provide health insurance for that employee.

Jobs meet the wage standard if they pay an average weekly wage that is at least equal to one hundred ten percent (110%) of the applicable average weekly wage for the county in which the jobs will be located, as computed by the Secretary of Commerce from data compiled by the Employment Security Commission for the most recent period for which data are available. The applicable average weekly wage is the lowest of the following: (i) the average wage for all insured private employers in the county, (ii) the average wage for all insured private employers in the State, and (iii) the average wage for all insured private employers in the county multiplied by the county income/wage adjustment factor. The county income/wage adjustment factor is the county income/wage ratio divided by the State income/wage ratio. The county income/wage ratio is average per capita income in the county divided by the annualized average wage for all insured private employers in the county. The State income/wage ratio is the average per capita income in the State divided by the annualized average wage for all insured private employers in the State. The Department of Commerce must annually publish the wage standard for each county.

(b1)      Large Investment.  A taxpayer who is otherwise eligible for a tax credit under this Article becomes eligible for the large investment enhancements provided for credits under this Article if the Secretary of Commerce makes a written determination that the taxpayer is expected to purchase or lease, and place in service in connection with the eligible business within a two‑year period, at least one hundred fifty million dollars ($150,000,000) worth of one or more of the following: real property, machinery and equipment, or central office or aircraft facility property. In the case of an interstate air courier that has or is constructing a hub in this State and in the case of an eligible major industry, this investment may be placed in service in connection with the eligible business within a seven‑year period. If the taxpayer fails to make the required level of investment within the applicable period, the taxpayer forfeits the large investment enhancements as provided in subsection (d) of this section.

(b2)      Health Insurance.  A taxpayer is eligible for a credit for creating jobs or for worker training under this Article if the taxpayer provides health insurance for the positions for which the credit is claimed when the jobs are created and each year it claims an installment or carryforward of the credit. A taxpayer is eligible for the other credits under this Article if the taxpayer provides health insurance for all of the full‑time positions at the location with respect to which the credit is claimed when the taxpayer engages in the activity that qualifies for the credit and each year it claims an installment or carryforward of the credit. For the purposes of this subsection, a taxpayer provides health insurance if it pays at least fifty percent (50%) of the premiums for health care coverage that equals or exceeds the minimum provisions of the basic health care plan of coverage recommended by the Small Employer Carrier Committee pursuant to G.S. 58‑50‑125.

Each year that a taxpayer claims a credit or an installment or carryforward of a credit allowed under this Article, the taxpayer must provide with the tax return the taxpayer's certification that the taxpayer continues to provide health insurance for the jobs for which the credit was claimed or the full‑time jobs at the location with respect to which the credit was claimed. If the taxpayer ceases to provide health insurance for the jobs during a taxable year, the credit expires and the taxpayer may not take any remaining installment or carryforward of the credit.

(b3)      Environmental Impact.  A taxpayer is eligible for a credit allowed under this Article only if the taxpayer certifies that, at the time the taxpayer first claims the credit, the taxpayer has no pending administrative, civil, or criminal enforcement action based on alleged significant violations of any program implemented by an agency of the Department of Environment and Natural Resources, and has had no final determination of responsibility for any significant administrative, civil, or criminal violation of any program implemented by an agency of the Department of Environment and Natural Resources within the last five years. A significant violation is a violation or alleged violation that does not satisfy any of the conditions of G.S. 143‑215.6B(d). The Secretary of Environment and Natural Resources must notify the Department of Revenue annually of every person that currently has any of these pending actions and every person that has had any of these final determinations within the last five years.

(b4)      Safety and Health Programs.  A taxpayer is eligible for a credit allowed under this Article only if the taxpayer certifies that, as of the time the taxpayer first claims the credit, at the business location with respect to which the credit is claimed, the taxpayer has no citations under the Occupational Safety and Health Act that have become a final order within the past three years for willful serious violations or for failing to abate serious violations. For the purposes of this subsection, "serious violation" has the same meaning as in G.S. 95‑127. The Secretary of Labor must notify the Department of Revenue annually of all employers who have had these citations become final orders within the past three years.

(b5)      Substantial Investment in Other Property.  A taxpayer is eligible for the credit for substantial investment in other property under G.S. 105‑129.12A with respect to a location only if the Secretary of Commerce makes a written determination that the taxpayer is expected to purchase or lease and use in an eligible business at that location within a three‑year period at least ten million dollars ($10,000,000) of real property and that the location that is the subject of the credit will create at least 200 new jobs within two years of the time that the property is first used in an eligible business. If the taxpayer fails to timely make the required level of investment or fails to timely create the required number of new jobs, the taxpayer forfeits the credit as provided in subsection (d) of this section.

(b6)      Overdue Tax Debts.  A taxpayer is not eligible for a credit allowed under this Article if, at the time the taxpayer claims the credit or an installment or carryforward of the credit, the taxpayer has received a notice of an overdue tax debt and that overdue tax debt has not been satisfied or otherwise resolved.

(b7)      Major Computer Facilities.  A taxpayer that is otherwise eligible for a tax credit under this Article and who satisfies the conditions of G.S. 105‑129.62 is eligible for the major computer facility enhancements provided for credits under this Article. The major computer facility enhancements are the following:

(1)        The wage standard requirement does not apply to the activities of the taxpayer at the major computer facility.

(2)        For the credit for creating jobs under G.S. 105‑129.8, the amount of the credit is increased by four thousand dollars ($4,000) per job for jobs at the major computer facility.

(3)        For the credit for investment in machinery and equipment under G.S. 105‑129.9, the applicable percentage is seven percent (7%) and the applicable threshold is zero dollars ($0.00) regardless of the enterprise tier designation of the county in which the major computer facility is located.

(4)        For the credit for worker training under G.S. 105‑129.11, the maximum amount of the credit per worker trained is one thousand dollars ($1,000) regardless of the enterprise tier designation of the county in which the major computer facility is located.

(5)        For the credit for substantial investment in other property under G.S. 105‑129.12A, the taxpayer is eligible for the credit regardless of the enterprise tier designation of the county in which the major computer facility is located.

(c)        Repealed by Session Laws 1998‑55, s. 1, effective for taxable years beginning on or after January 1, 1999.

(d)        Forfeiture.  A taxpayer forfeits a credit allowed under this Article if the taxpayer was not eligible for the credit for the calendar year in which the taxpayer engaged in the activity for which the credit was claimed. In addition, a taxpayer forfeits a large investment enhancement of a tax credit if the taxpayer fails to timely make the required level of investment under subsection (b1) of this section. If an eligible major industry fails to timely make the required level of investment under G.S. 105‑129.2(8a), the taxpayer forfeits all credits allowed under this Article that it would not otherwise have been eligible for if it were not an eligible major industry. If a taxpayer that is subject to the later repeal date of this Article under G.S. 105‑129.2A(a3) fails to timely make the required level of investment or to timely create the required number of new jobs, the taxpayer forfeits all credits allowed under this Article that it would not otherwise have been eligible for if it were not subject to the later repeal date under G.S. 105‑129.2A(a3). A taxpayer forfeits the credit for substantial investment in other property allowed under G.S. 105‑129.12A if the taxpayer fails to timely create the number of required new jobs or to timely make the required level of investment under subsection (b5) of this section. A taxpayer forfeits the technology commercialization credit allowed under G.S. 105‑129.9A if the taxpayer fails to make the level of investment required by subsection (e) of that section within the required period or if the taxpayer fails to meet the terms of its licensing agreement with a research university. If a taxpayer claimed a twenty percent (20%) technology commercialization credit under G.S. 105‑129.9A(d) and fails to make the level of investment required under that subsection within the required period, but does make the level of investment required under subsection (e) of that section within the required period, the taxpayer forfeits one‑fourth of the twenty percent (20%) credit.

A taxpayer that forfeits a credit under this Article is liable for all past taxes avoided as a result of the credit plus interest at the rate established under G.S. 105‑241.21, computed from the date the taxes would have been due if the credit had not been allowed. The past taxes and interest are due 30 days after the date the credit is forfeited; a taxpayer that fails to pay the past taxes and interest by the due date is subject to the penalties provided in G.S. 105‑236. If a taxpayer forfeits the credit for creating jobs, the technology commercialization credit, or the credit for investing in machinery and equipment, the taxpayer also forfeits any credit for worker training claimed for the jobs for which the credit for creating jobs was claimed or the jobs at the location with respect to which the technology commercialization credit or the credit for investing in machinery and equipment was claimed.

(e)        Change in Ownership of Business.  As used in this subsection, the term "business" means a taxpayer or an establishment. The sale, merger, consolidation, conversion, acquisition, or bankruptcy of a business, or any transaction by which an existing business reformulates itself as another business, does not create new eligibility in a succeeding business with respect to credits for which the predecessor was not eligible under this Article. A successor business may, however, take any installment of or carried‑over portion of a credit that its predecessor could have taken if it had a tax liability. The acquisition of a business is a new investment that creates new eligibility in the acquiring taxpayer under this Article if any of the following conditions are met:

(1)        The business closed before it was acquired.

(2)        The business was required to file a notice of plant closing or mass layoff under the federal Worker Adjustment and Retraining Notification Act, 29 U.S.C. § 2102, before it was acquired.

(3)        The business was acquired by its employees directly or indirectly through an acquisition company under an employee stock option transaction or another similar mechanism. For the purpose of this subdivision, "acquired" means that as part of the initial purchase of a business by the employees, the purchase included an agreement for the employees through the employee stock option transaction or another similar mechanism to obtain one of the following:

a.         Ownership of more than fifty percent (50%) of the business.

b.         Ownership of not less than forty percent (40%) of the business within seven years if the business has tangible assets with a net book value in excess of one hundred million dollars ($100,000,000) and has the majority of its operations located in an enterprise tier one, two, or three area.

(f)         Development Zone Project Credit.  Subsections (a) through (b4) of this section do not apply to the credit for development zone projects provided in G.S. 105‑129.13.

(g)        Advisory Ruling.  A taxpayer may request in writing from the Secretary of Revenue specific advice regarding eligibility for a credit under this Article. G.S. 105‑264 governs the effect of this advice. (1996, 2nd Ex. Sess., c. 13, s. 3.3; 1997‑277, ss. 1, 2; 1998‑55, s. 1; 1999‑305, s. 3; 1999‑360, ss. 1, 2; 1999‑369, s. 5.2; 2000‑56, ss. 5(c), 6, 8(c); 2000‑140, ss. 92.A(a),(b); 2001‑414, s. 7; 2001‑476, ss. 5(a), 6(a); 2002‑72, s. 12; 2002‑146, ss. 3, 4; 2002‑172, ss. 1.2, 1.3(b); 2003‑349, s. 8.1; 2003‑416, s. 2; 2003‑435, 2nd Ex. Sess., ss. 3.3, 3.4; 2004‑170, ss. 10, 11; 2004‑204, 1st Ex. Sess., s. 2; 2005‑241, s. 2; 2006‑66, s. 24.14(a); 2007‑491, s. 44(1)a.)



§ 105-129.5. (See note for repeal) Tax election; cap; carryforwards; limitations.

§ 105‑129.5.  (See note for repeal) Tax election; cap; carryforwards; limitations.

(a)        Tax Election.  The credits provided in this Article are allowed against the franchise tax levied in Article 3 of this Chapter, the income taxes levied in Article 4 of this Chapter, and the gross premiums tax levied in Article 8B of this Chapter. The taxpayer may divide the technology commercialization credit allowed in G.S. 105‑129.9A between the taxes against which it is allowed. The taxpayer shall elect the percentage of the credit that will be taken against each tax when filing the return on which the credit is first taken. This election is binding. The percentage of the credit elected to be taken against each tax may be carried forward only against the same tax.

The taxpayer must take any other credit allowed in this Article against only one of the taxes against which it is allowed. The taxpayer shall elect the tax against which a credit will be claimed when filing the return on which the first installment of the credit is claimed. This election is binding. Any carryforwards of the credit must be claimed against the same tax.

(b)        Cap.  The credits allowed under this Article may not exceed fifty percent (50%) of the tax against which they are claimed for the taxable year, reduced by the sum of all other credits allowed against that tax, except tax payments made by or on behalf of the taxpayer. This limitation applies to the cumulative amount of credit, including carryforwards, claimed by the taxpayer under this Article against each tax for the taxable year.

(c)        Carryforward.  Any unused portion of a credit with respect to a large investment, with respect to the technology commercialization credit allowed in G.S. 105‑129.9A, or with respect to substantial investment in other property under G.S. 105‑129.12A may be carried forward for the succeeding 20 years. Any unused portion of a credit with respect to research and development activities under G.S. 105‑129.10 may be carried forward for the succeeding 15 years. Any unused portion of a credit may be carried forward for the succeeding 10 years if, before the taxpayer claims the credit, the Secretary of Commerce makes a written determination that the taxpayer is expected to purchase or lease, and place in service in connection with the eligible business within a two‑year period, at least fifty million dollars ($50,000,000) worth of one or more of the following: real property, machinery and equipment, or central office or aircraft facility property. In the case of an interstate air courier that has or is constructing a hub in this State and in the case of an eligible major industry, this investment may be placed in service in connection with the eligible business within a seven‑year period. If the taxpayer fails to make the required level of investment within the applicable period, the taxpayer forfeits this enhanced carryforward period. Any unused portion of any other credit may be carried forward for the succeeding five years.

(d)        Statute of Limitations.  Notwithstanding Article 9 of this Chapter, a taxpayer must claim a credit under this Article within six months after the date set by statute for the filing of the return, including any extensions of that date. (1996, 2nd Ex. Sess., c. 13, s. 3.3; 1997‑277, s. 1; 1998‑55, s. 1; 1999‑305, s. 4; 1999‑360, ss. 1, 2; 2000‑56, s. 2; 2001‑476, s. 7(b); 2002‑146, s. 5; 2003‑435, 2nd Ex. Sess., s. 3.5.)



§ 105-129.6. (See note for repeal) Fees and reports.

§ 105‑129.6.  (See note for repeal) Fees and reports.

(a)        Repealed by Session Laws 2001‑476, s. 8(a), effective November 29, 2001.

(a1)      Fee.  When filing a return for a taxable year in which the taxpayer engaged in activity for which the taxpayer is eligible for a credit under this Article, the taxpayer must pay the Department of Revenue a fee of five hundred dollars ($500.00) for each credit the taxpayer claims or intends to claim with respect to a location that is in an enterprise tier three, four, or five area, subject to a maximum fee of one thousand five hundred dollars ($1,500) per taxpayer per taxable year. This fee does not apply to any credit the taxpayer claims or intends to claim with respect to a location that is in a development zone or agrarian growth zone. If the taxpayer claims or intends to claim a credit that relates to locations in more than one enterprise tier area, the fee is based on the highest‑numbered enterprise tier area.

The fee is due at the time the return is due for the taxable year in which the taxpayer engaged in the activity for which the taxpayer is eligible for a credit. No credit is allowed under this Article for a taxable year until all outstanding fees have been paid.

The Secretary of Revenue shall retain three‑fourths of the proceeds of the fee imposed in this section for the costs of administering and auditing the credits allowed in this Article. The Secretary of Revenue shall credit the remaining proceeds of the fee imposed in this section to the Department of Commerce for the costs of administering this Article. The proceeds of the fee are receipts of the Department to which they are credited.

(b)        Reports.  The Department of Revenue shall publish by May 1 of each year the following information itemized by credit and by taxpayer for the 12‑month period ending the preceding December 31:

(1)        The number of credits taken for each credit allowed in this Article.

(2)        The number and enterprise tier area of new jobs with respect to which credits were generated and to which credits were taken.

(3)        The cost and enterprise tier area of machinery and equipment with respect to which credits were generated and to which credits were taken.

(4)        The number of new jobs created by businesses located in development zones, and the percentage of jobs at those locations that were filled by residents of the zones.

(5)        The amount and enterprise tier area of worker training expenditures with respect to which credits were generated and to which credits were taken.

(6)        The amount and enterprise tier area of new research and development expenditures with respect to which credits were generated and to which credits were taken.

(7)        The cost and enterprise tier area of real property investment with respect to which credits were generated and to which credits were taken. (1996, 2nd Ex. Sess., c. 13, s. 3.3; 1997‑277, s. 1; 1998‑55, s. 1; 1999‑360, ss. 1, 2; 2000‑56, s. 1(a); 2001‑476, s. 8(a); 2001‑487, s. 123; 2004‑170, s. 12; 2004‑203, s. 40; 2005‑429, s. 2.2; 2006‑66, s. 24.16(c).)



§ 105-129.7. (See note for repeal) Substantiation.

§ 105‑129.7.  (See note for repeal) Substantiation.

(a)        To claim a credit allowed by this Article, the taxpayer must provide any information required by the Secretary of Revenue. Every taxpayer claiming a credit under this Article shall maintain and make available for inspection by the Secretary of Revenue any records the Secretary considers necessary to determine and verify the amount of the credit to which the taxpayer is entitled. The burden of proving eligibility for the credit and the amount of the credit shall rest upon the taxpayer, and no credit shall be allowed to a taxpayer that fails to maintain adequate records or to make them available for inspection.

(b)        Each taxpayer must provide with the tax return qualifying information for each credit claimed under this Article for the first taxable year the credit is claimed and for every year in which a subsequent installment or a carryforward of that credit is claimed. The qualifying information must be in the form prescribed by the Secretary, must cover each taxable year beginning with the first taxable year the credit is claimed, and must be signed and affirmed by the individual who signs the taxpayer's tax return. The information required by this subsection is information demonstrating that the taxpayer has met the conditions for qualifying for an initial credit and any installments and carryforwards, and includes the following:

(1)        The physical location of the jobs and investment with respect to which the credit is claimed, including the enterprise tier designation of the location and whether it is in a development zone or agrarian growth zone. In addition, for each individual who fills a job at a location with respect to which a credit is claimed, the place where the individual resided before taking the job, including any enterprise tier designation of that place. In addition, for jobs that are located in a development zone, the number of those jobs that are filled by residents of the development zone.

(2)        The type of business with respect to which the credit is claimed, as required by G.S. 105‑129.4(a), and wage information described in G.S. 105‑129.4(b).

(3)        If the credit is claimed with respect to a large investment under G.S. 105‑129.4(b1), is a credit with a carryforward period of 10 years under G.S. 105‑129.5(c), or is a credit claimed under G.S. 105‑129.12A, the amount of the investment requirement under those subsections that has been met to date.

(4)        Qualifying information required for the credit for creating jobs allowed under G.S. 105‑129.8, the credit for investing in machinery and equipment allowed under G.S. 105‑129.9, the credit for worker training allowed under G.S. 105‑129.11, the credit for investing in central office or aircraft facility property allowed in G.S. 105‑129.12, the credit for substantial investment in other property under G.S. 105‑129.12A, and any other credits allowed under this Article. (1996, 2nd Ex. Sess., c. 13, s. 3.3; 1997‑277, s. 1; 1999‑360, ss. 1, 2; 2000‑56, s. 5(d); 2001‑476, s. 9(a); 2006‑66, s. 24.16(d).)



§ 105-129.8. (See note for repeal) Credit for creating jobs.

§ 105‑129.8.  (See note for repeal) Credit for creating jobs.

(a)        Credit.  A taxpayer that meets the eligibility requirements set out in G.S. 105‑129.4, has five or more full‑time employees, and hires an additional full‑time employee during the taxable year to fill a new position located in this State is allowed a credit for creating a new full‑time job. The amount of the credit for each new full‑time job created is set out in the table below and is based on the enterprise tier of the area in which the position is located. In addition, if the position is located in a development zone or agrarian growth zone, the amount of the credit is increased by four thousand dollars ($4,000) per job.

Area Enterprise Tier                        Amount of Credit

Tier One                                        $12,500

Tier Two                                            4,000

Tier Three                                          3,000

Tier Four                                            1,000

Tier Five                                               500

(a1)      Positions.  A position is located in an area if more than fifty percent (50%) of the employee's duties are performed in the area. The number of new positions a taxpayer fills during the taxable year is determined by subtracting the highest number of full‑time employees the taxpayer had in this State at any time during the 12‑month period preceding the beginning of the taxable year from the number of full‑time employees the taxpayer has in this State at the end of the taxable year.

(a2)      Installments.  The credit may not be taken in the taxable year in which the additional employee is hired. Instead, the credit must be taken in equal installments over the four years following the taxable year in which the additional employee was hired and is conditioned on the taxpayer's continued employment in this State of the number of full‑time employees the taxpayer had upon hiring the employee that caused the taxpayer to qualify for the credit.

If, in one of the four years in which the installment of a credit accrues, the number of the taxpayer's full‑time employees in this State falls below the number of full‑time employees the taxpayer had in this State in the year in which the taxpayer qualified for the credit, the credit expires and the taxpayer may not take any remaining installment of the credit. The taxpayer may, however, take the portion of an installment that accrued in a previous year and was carried forward to the extent permitted under G.S. 105‑129.5.

(a3)      Transferred Jobs.  Jobs transferred from one area in the State to another area in the State are not considered new jobs for purposes of this section. If, in one of the four years in which the installment of a credit accrues, the position filled by the employee is moved to an area in a higher‑ or lower‑numbered enterprise tier, or is moved from a development zone or agrarian growth zone to an area that is not a development zone or agrarian growth zone, the remaining installments of the credit must be calculated as if the position had been created initially in the area to which it was moved.

(b)        Repealed by Session Laws 1989, c. 111, s. 1.

(b1),     (c)  Repealed by Session Laws 1996, Second Extra Session, c. 13, s. 3.3.

(d)        Planned Expansion.  A taxpayer that signs a letter of commitment with the Department of Commerce to create at least twenty new full‑time jobs in a specific area within two years of the date the letter is signed qualifies for the credit in the amount allowed by this section based on the area's enterprise tier and development zone or agrarian growth zone designation for that year even though the employees are not hired that year. In the case of an interstate air courier that has or is constructing a hub in this State and in the case of an eligible major industry, the applicable time period is seven years. The credit shall be available in the taxable year after at least twenty employees have been hired if the hirings are within the applicable commitment period. The conditions outlined in subsection (a) apply to a credit taken under this subsection except that if the area is redesignated to a higher‑numbered enterprise tier or loses its development zone or agrarian growth zone designation after the year the letter of commitment was signed, the credit is allowed based on the area's enterprise tier and development zone or agrarian growth zone designation for the year the letter was signed. If the taxpayer does not hire the employees within the applicable period, the taxpayer does not qualify for the credit. However, if the taxpayer qualifies for a credit under subsection (a) in the year any new employees are hired, the taxpayer may take the credit under that subsection.

(e),       (f)  Repealed by Session Laws 1996, Second Extra Session, c. 13, s. 3.3. (1987, c. 568, ss. 1, 2; 1989, c. 111, ss. 1, 2; c. 751, ss. 7(6), 7(7), 8(10), 8(11); c. 753, s. 4.1(a)‑(d); 1989 (Reg. Sess., 1990), c. 814, s. 14; 1991, c. 517, ss. 1‑3; 1991 (Reg. Sess., 1992), c. 959, ss. 20, 21; 1993, c. 45, ss. 1, 2; c. 485, ss. 7, 11; 1995, c. 370, ss. 5, 6; 1996, 2nd Ex. Sess., c. 13, ss. 3.2‑3.4; 1997‑277, s. 1; 1998‑55, s. 1; 1999‑360, s. 1; 2000‑56, s. 8(a); 2000‑140, s. 92.A(b); 2001‑414, s. 8; 2002‑146, s. 6; 2003‑435, 2nd Ex. Sess., s. 3.6; 2004‑170, s. 43(a); 2005‑435, s. 28; 2006‑66, s. 24.16(e).)



§ 105-129.9. (See note for repeal) Credit for investing in machinery and equipment.

§ 105‑129.9.  (See note for repeal) Credit for investing in machinery and equipment.

(a)        General Credit.  If a taxpayer that has purchased or leased eligible machinery and equipment places them in service in this State during the taxable year, the taxpayer is allowed a credit equal to the applicable percentage of the excess of the eligible investment amount over the applicable threshold. Machinery and equipment are eligible if they are capitalized by the taxpayer for tax purposes under the Code and not leased to another party. In addition, in the case of a large investment, machinery and equipment that are not capitalized by the taxpayer are eligible if the taxpayer leases them from another party. The credit may not be taken for the taxable year in which the machinery and equipment are placed in service but shall be taken in equal installments over the seven years following the taxable year in which they are placed in service. The applicable percentage is as follows:

Area Enterprise Tier                                    Applicable Percentage

Tier One                                                             7%

Tier Two                                                             7%

Tier Three                                                           6%

Tier Four                                                             5%

Tier Five                                                             4%

(a1)      Technology Commercialization Credit.  If a taxpayer is eligible for the credit allowed in this section with respect to eligible machinery and equipment and qualifies for one of the credits allowed in G.S. 105‑129.9A with respect to the same machinery and equipment, the taxpayer may choose to take one of those credits instead of the credit allowed in this section. A taxpayer may take the credit allowed in this section or one of the credits allowed in G.S. 105‑129.9A during a taxable year with respect to eligible machinery and equipment, but may not take more than one of these credits with respect to the same machinery and equipment.

(b)        Eligible Investment Amount.  The eligible investment amount is the lesser of (i) the cost of the eligible machinery and equipment and (ii) the amount by which the cost of all of the taxpayer's eligible machinery and equipment that are in service in this State on the last day of the taxable year exceeds the cost of all of the taxpayer's eligible machinery and equipment that were in service in this State on the last day of the base year. The base year is that year, of the three immediately preceding taxable years, in which the taxpayer had the most eligible machinery and equipment in service in this State.

(c)        Threshold.  The applicable threshold is the appropriate amount set out in the following table based on the enterprise tier where the eligible machinery and equipment are placed in service during the taxable year. If the taxpayer places eligible machinery and equipment in service at more than one establishment in an enterprise tier during the taxable year, the threshold applies separately to the eligible machinery and equipment placed in service at each establishment. If the taxpayer places eligible machinery and equipment in service at an establishment over the course of a two‑year period, the applicable threshold for the second taxable year is reduced by the eligible investment amount for the previous taxable year.

Area Enterprise Tier                                     Threshold

Tier One                                             $             -0-

Tier Two                                                  100,000

Tier Three                                                200,000

Tier Four                                               1,000,000

Tier Five                                               2,000,000

(d)        Expiration.  As used in this subsection, the term "disposed of" means disposed of, taken out of service, or moved out of State.

If, in one of the seven years in which the installment of a credit accrues, the machinery and equipment with respect to which the credit was claimed are disposed of, the credit expires and the taxpayer may not take any remaining installment of the credit for that machinery and equipment unless the cost of that machinery and equipment is offset in the same taxable year by the taxpayer's new investment in eligible machinery and equipment placed in service in the same enterprise tier, as provided in this subsection. If, during the taxable year the taxpayer disposed of the machinery and equipment for which installments remain, there has been a net reduction in the cost of all the taxpayer's eligible machinery and equipment that are in service in the same enterprise tier as the machinery and equipment that were disposed of, and the amount of this reduction is greater than twenty percent (20%) of the cost of the machinery and equipment that were disposed of, then the taxpayer forfeits the remaining installments of the credit for the machinery and equipment that were disposed of. If the amount of the net reduction is equal to twenty percent (20%) or less of the cost of the machinery and equipment that were disposed of, or if there is no net reduction, then the taxpayer does not forfeit the remaining installments of the expired credit. In determining the amount of any net reduction during the taxable year, the cost of machinery and equipment the taxpayer placed in service during the taxable year and for which the taxpayer claims a credit under Article 3B of this Chapter may not be included in the cost of all the taxpayer's eligible machinery and equipment that are in service. If in a single taxable year machinery and equipment with respect to two or more credits in the same tier are disposed of, the net reduction in the cost of all the taxpayer's eligible machinery and equipment that are in service in the same tier is compared to the total cost of all the machinery and equipment for which credits expired in order to determine whether the remaining installments of the credits are forfeited.

The expiration of a credit does not prevent the taxpayer from taking the portion of an installment that accrued in a previous year and was carried forward to the extent permitted under G.S. 105‑129.5.

If, in one of the seven years in which the installment of a credit accrues, the machinery and equipment with respect to which the credit was claimed are moved to an area in a higher‑numbered enterprise tier, or are moved from a development zone or agrarian growth zone to an area that is not a development zone or agrarian growth zone, the remaining installments of the credit are allowed only to the extent they would have been allowed if the machinery and equipment had been placed in service initially in the area to which they were moved.

(e)        Planned Expansion.  A taxpayer that signs a letter of commitment with the Department of Commerce to place specific eligible machinery and equipment in service in an area within two years after the date the letter is signed may, in the year the eligible machinery and equipment are placed in service in that area, calculate the credit for which the taxpayer qualifies based on the area's enterprise tier and development zone or agrarian growth zone designation for the year the letter was signed. In the case of an interstate air courier that has or is constructing a hub in this State and in the case of an eligible major industry, the applicable time period is seven years. All other conditions apply to the credit, but if the area has been redesignated to a higher‑numbered enterprise tier or has lost its development zone or agrarian growth zone designation after the year the letter of commitment was signed, the credit is allowed based on the area's enterprise tier and development zone or agrarian growth zone designation for the year the letter was signed. If the taxpayer does not place part or all of the specified eligible machinery and equipment in service within the applicable period, the taxpayer does not qualify for the benefit of this subsection with respect to the machinery and equipment not placed in service within the applicable period. However, if the taxpayer qualifies for a credit in the year the eligible machinery and equipment are placed in service, the taxpayer may take the credit for that year as if no letter of commitment had been signed pursuant to this subsection. (1996, 2nd Ex. Sess., c. 13, s. 3.3; 1997‑277, s. 1; 1998‑55, s. 1; 1999‑305, s. 1; 1999‑360, ss. 1, 2; 2000‑56, s. 8(b); 2000‑140, s. 92.A(b); 2000‑173, s. 1(a); 2001‑476, s. 10(a); 2002‑146, s. 7; 2002‑172, s. 1.1; 2003‑416, s. 2; 2003‑435, 2nd Ex. Sess., s. 3.7; 2004‑170, s. 13; 2006‑66, s. 24.16(f).)



§ 105-129.9A. (See Editor's note for repeal) Technology commercialization credit.

§ 105‑129.9A.  (See Editor's note for repeal) Technology commercialization credit.

(a)        Credit.  If a taxpayer that has purchased or leased eligible machinery and equipment places it in service in this State during the taxable year, the taxpayer may qualify for a credit as provided in this section. If the taxpayer is also eligible for the credit allowed under G.S. 105‑129.9 with respect to the eligible machinery and equipment, the taxpayer may choose instead of the credit allowed under G.S. 105‑129.9 with respect to the machinery and equipment to take one of the credits under this section for which the taxpayer qualifies. The twenty percent (20%) credit is a credit equal to twenty percent (20%) of the excess of the eligible investment amount over the applicable threshold for the taxable year. The fifteen percent (15%) credit is a credit equal to fifteen percent (15%) of the excess of the eligible investment amount over the applicable threshold for the taxable year.

Except as provided in this section, the provisions of G.S. 105‑129.9 apply to the credits allowed under this section. As used in this section, the term "research university" means an institution of higher education classified as a Research I university or a Research II university in the most recent edition of "A Classification of Institutions of Higher Education," the official report of The Carnegie Foundation for the Advancement of Teaching.

A credit allowed under this section must be taken for the taxable year in which the machinery and equipment are placed in service. A taxpayer may take the twenty percent (20%) credit allowed under this section, the fifteen percent (15%) credit allowed under this section, or the credit allowed in G.S. 105‑129.9 during a taxable year with respect to eligible machinery and equipment, but may not take more than one of these credits with respect to the same machinery and equipment.

(b)        Eligible Investment Amount.  In calculating the eligible investment amount under this section, for the purpose of determining the taxpayer's machinery and equipment in service in this State during the taxable year and the three immediately preceding taxable years, the following exceptions apply:

(1)        Machinery and equipment that were transferred to another taxpayer during the three‑year period are considered the taxpayer's machinery and equipment if they are still in service in this State during the taxable year, and the taxpayer to whom they were transferred is ineligible under G.S. 105‑129.4(e) to claim a new credit for the investment under this Article.

(2)        Machinery and equipment that were taken out of service during the three‑year period are considered the taxpayer's machinery and equipment in service if all of the following conditions are met:

a.         The machinery and equipment were taken out of service by the taxpayer or by the person to whom the taxpayer transferred them.

b.         The machinery and equipment were taken out of service at a location separate from any location with respect to which the taxpayer claims a credit under this section.

c.         The machinery and equipment were used in a business that was not and is not competitive with any business with respect to which the taxpayer claimed a credit under this section. For the purpose of this subdivision, two businesses are not competitive if both of the following conditions are met:

1.         Their products and services lack reasonable interchangeability of use by the customer, based on use but without regard to quality, price, condition, or availability.

2.         Their products and services lack reasonable interchangeability of production in that the businesses could not readily switch production capabilities from one product or service to the other.

(c)        Documentation.  If the taxpayer claims the exception provided in subdivision (b)(2) of this section, the taxpayer must first request a ruling by the Department of Revenue as to whether the taxpayer meets all of the conditions of subdivision (b)(2) of this section.

(d)        Twenty Percent Credit.  A taxpayer qualifies for a twenty percent (20%) credit under this section if it meets all of the following conditions:

(1)        The eligible machinery and equipment are directly related to production based on technology developed by and licensed from a research university or are used to produce resources essential to the taxpayer's production based on technology developed by and licensed from a research university.

(2)        The eligible machinery and equipment are placed in service in a tier one, two, or three enterprise area.

(3)        The eligible investment amount is at least ten million dollars ($10,000,000) for the taxable year.

(4)        The Secretary of Commerce has made a written determination that the taxpayer is expected to invest at least one hundred fifty million dollars ($150,000,000) in eligible machinery and equipment in a tier one, two, or three enterprise area by the end of the fourth year after the year in which the taxpayer first places eligible machinery and equipment in service in the enterprise area.

(5)        No more than nine years have passed since the first taxable year the taxpayer claimed a credit under this section with respect to the same location.

(e)        Fifteen Percent Credit.  A taxpayer qualifies for a fifteen percent (15%) credit under this section if it meets all of the following conditions:

(1)        The eligible machinery and equipment are directly related to production based on technology developed by and licensed from a research university, or are used to produce resources essential to the taxpayer's production based on technology developed by and licensed from a research university.

(2)        The eligible machinery and equipment are placed in service in a tier one, two, or three enterprise area.

(3)        The eligible investment amount is at least ten million dollars ($10,000,000) for the taxable year.

(4)        The Secretary of Commerce has made a written determination that the taxpayer is expected to invest at least one hundred million dollars ($100,000,000) in eligible machinery and equipment in a tier one, two, or three enterprise area by the end of the fourth year after the year in which the taxpayer first places eligible machinery and equipment in service in the enterprise area.

(5)        No more than nine years have passed since the first taxable year the taxpayer claimed a credit under this section with respect to the same location. (1999‑305, s. 2; 2001‑476, s. 11(a).)



§ 105-129.10. (Repealed effective for taxable years beginning on or after January 1, 2006) Credit for research and development.

§ 105‑129.10.  (Repealed effective for taxable years beginning on or after January 1, 2006) Credit for research and development.

(a)        General Credit.  A taxpayer that claims for the taxable year a federal income tax credit under section 41(a) of the Code for increasing research activities is allowed a credit equal to five percent (5%) of the State's apportioned share of the taxpayer's expenditures for increasing research activities. The State's apportioned share of a taxpayer's expenditures for increasing research activities is the excess of the taxpayer's qualified research expenses for the taxable year over the base amount, as determined under section 41 of the Code, multiplied by a percentage equal to the ratio of the taxpayer's qualified research expenses in this State for the taxable year to the taxpayer's total qualified research expenses for the taxable year.

(b)        Alternative Credit.  A taxpayer that claims the alternative incremental credit under section 41(c)(4) of the Code for increasing research activities is allowed a credit equal to twenty‑five percent (25%) of the State's apportioned share of the federal credit claimed. The State's apportioned share of the federal credit claimed is the amount of the alternative incremental credit the taxpayer claimed under section 41(c)(4) of the Code for the taxable year multiplied by a percentage equal to the ratio of the taxpayer's qualified research expenses in this State for the taxable year to the taxpayer's total qualified research expenses for the taxable year. For the purpose of this subsection, the amount of the alternative incremental credit claimed by a taxpayer is determined without regard to any reduction elected under section 280C(c) of the Code.

(c)        Definitions.  As used in this section, the terms "qualified research expenses" and "base amount" have the meaning provided in section 41 of the Code. Notwithstanding G.S. 105‑228.90(b), as used in this section, the term "Code" means the Internal Revenue Code as enacted as of January 1, 1999.

(d)        The credits allowed in this section and the credit allowed in Article 3F of this Chapter are exclusive. A taxpayer may elect to take only one of the three credits with respect to its research activities in a taxable year. (1996, 2nd Ex. Sess., c. 13, s. 3.3; 1997‑277, § 1; 1998‑55, s. 1; 1999‑360, ss. 1, 2; 2000‑173, s. 1(a); 2004‑124, s. 32D.1.)



§ 105-129.11. (See Editor's note for repeal) Credit for worker training.

§ 105‑129.11.  (See Editor's note for repeal) Credit for worker training.

(a)        Credit.  A taxpayer that provides worker training for five or more of its eligible employees during the taxable year is allowed a credit equal to the wages paid to the eligible employees during the training. Wages paid to an employee performing his or her job while being trained are not eligible for the credit. For positions located in an enterprise tier one area, the credit may not exceed one thousand dollars ($1,000) per employee trained during the taxable year. For other positions, the credit may not exceed five hundred dollars ($500.00) per employee trained during the taxable year. A position is located in an area if more than fifty percent (50%) of the employee's duties are performed in the area.

(b)        Eligibility.  An employee is eligible if the employee is in a full‑time position not classified as exempt under the Fair Labor Standards Act, 29 U.S.C. § 213(a)(1) and meets one or more of the following conditions:

(1)        The employee occupies a job for which the taxpayer is eligible to claim an installment of the credit for creating jobs.

(2)        The employee is being trained to operate machinery and equipment for which the taxpayer is eligible to claim an installment of the credit for investing in machinery and equipment. (1996, 2nd Ex. Sess., c. 13, s. 3.3; 1997‑277, s. 1; 1998‑55, s. 1; 1999‑360, s. 1; 2000‑173, s. 1(a).)



§ 105-129.12. (See Editor's note for repeal) Credit for investing in central office or aircraft facility property.

§ 105‑129.12.  (See Editor's note for repeal) Credit for investing in central office or aircraft facility property.

(a)        Credit.  If a taxpayer that has purchased or leased real property in this State begins to use the property as a central office or aircraft facility during the taxable year, the taxpayer is allowed a credit equal to seven percent (7%) of the eligible investment amount. The eligible investment amount is the lesser of (i) the cost of the property and (ii) the amount by which the cost of all of the property the taxpayer is using in this State as central office or aircraft facilities on the last day of the taxable year exceeds the cost of all of the property the taxpayer was using in this State as central office or aircraft facilities on the last day of the base year. The base year is that year, of the three immediately preceding taxable years, in which the taxpayer was using the most property in this State as central office or aircraft facilities. In the case of property that is leased, the cost of the property is not determined as provided in G.S. 105‑129.2 but is considered to be the taxpayer's lease payments over a seven‑year period, plus any expenditures made by the taxpayer to improve the property before it is used as the taxpayer's central office or aircraft facility if the expenditures are not reimbursed or credited by the lessor. The maximum credit allowed a taxpayer under this section for property used as a central office or aircraft facility is five hundred thousand dollars ($500,000). The entire credit may not be taken for the taxable year in which the property is first used as a central office or aircraft facility but shall be taken in equal installments over the seven years following the taxable year in which the property is first used as a central office or aircraft facility. The basis in any real property for which a credit is allowed under this section shall be reduced by the amount of credit allowable.

(b)        Mixed Use Property.  If the taxpayer uses only part of the property as the taxpayer's central office or aircraft facility, the amount of the credit allowed under this section is reduced by multiplying it by a fraction the numerator of which is the square footage of the property used as the taxpayer's central office or aircraft facility and the denominator of which is the total square footage of the property.

(c)        Expiration.  If, in one of the seven years in which the installment of a credit accrues, the property with respect to which the credit was claimed is no longer used as a central office or aircraft facility, the credit expires and the taxpayer may not take any remaining installment of the credit. If, in one of the seven years in which the installment of a credit accrues, part of the property with respect to which the credit was claimed is no longer used as a central office or aircraft facility, the remaining installments of the credit shall be reduced by multiplying it by the fraction described in subsection (b) of this section.

In each of these cases, the taxpayer may nonetheless take the portion of an installment that accrued in a previous year and was carried forward to the extent permitted under G.S. 105‑129.5. (1997‑277, s. 1; 1998‑55, s. 1; 1999‑360, s. 1; 2000‑56, s. 5(e); 2001‑476, s. 12(a).)



§ 105-129.12A. (See Editor's note for repeal) Credit for substantial investment in other property.

§ 105‑129.12A.  (See Editor's note for repeal) Credit for substantial investment in other property.

(a)        Credit.  If a taxpayer that has purchased or leased real property in an enterprise tier one or two area begins to use the property in an eligible business during the taxable year, the taxpayer is allowed a credit equal to thirty percent (30%) of the eligible investment amount if all of the eligibility requirements of G.S. 105‑129.4 are met. For the purposes of this section, property is located in an enterprise tier one or two area if the area the property is located in was an enterprise tier one or two area at the time the taxpayer applied for the determination required under G.S. 105‑129.4(b5). The eligible investment amount is the lesser of (i) the cost of the property and (ii) the amount by which the cost of all of the real property the taxpayer is using in this State in an eligible business on the last day of the taxable year exceeds the cost of all of the real property the taxpayer was using in this State in an eligible business on the last day of the base year. The base year is that year, of the three immediately preceding taxable years, in which the taxpayer was using the most real property in this State in an eligible business. In the case of property that is leased, the cost of the property is not determined as provided in G.S. 105‑129.2 but is considered to be the taxpayer's lease payments over a seven‑year period, plus any expenditures made by the taxpayer to improve the property before it is used by the taxpayer if the expenditures are not reimbursed or credited by the lessor. The entire credit may not be taken for the taxable year in which the property is first used in an eligible business but shall be taken in equal installments over the seven years following the taxable year in which the property is first used in an eligible business. When part of the property is first used in an eligible business in one year and part is first used in an eligible business in a later year, separate credits may be claimed for the amount of property first used in an eligible business in each year. The basis in any real property for which a credit is allowed under this section shall be reduced by the amount of credit allowable.

(b)        Mixed Use Property.  If the taxpayer uses only part of the property in an eligible business, the amount of the credit allowed under this section is reduced by multiplying it by a fraction, the numerator of which is the square footage of the property used in an eligible business and the denominator of which is the total square footage of the property.

(c)        Expiration.  If, in one of the seven years in which the installment of a credit accrues, the property with respect to which the credit was claimed is no longer used in an eligible business, the credit expires and the taxpayer may not take any remaining installment of the credit. If, in one of the seven years in which the installment of a credit accrues, part of the property with respect to which the credit was claimed is no longer used in an eligible business, the remaining installments of the credit shall be reduced by multiplying it by the fraction described in subsection (b) of this section. If, in one of the years in which the installment of a credit accrues and by which the taxpayer is required to have created 200 new jobs at the property, the total number of employees the taxpayer employs at the property with respect to which the credit is claimed is less than 200, the credit expires and the taxpayer may not take any remaining installment of the credit.

In each of these cases, the taxpayer may nonetheless take the portion of an installment that accrued in a previous year and was carried forward to the extent permitted under G.S. 105‑129.5.

(d)        No Double Credit.  A taxpayer may not claim a credit under this section with respect to real property for which a credit is claimed under G.S. 105‑129.12. (2001‑476, s. 13(a); 2002‑72, s. 13.)



§ 105-129.13. (See Editor's note for repeal) Credit for development zone projects.

§ 105‑129.13.  (See Editor's note for repeal) Credit for development zone projects.

(a)        Credit.  A taxpayer who contributes cash or property to a development zone agency for an improvement project in a development zone is allowed a credit equal to twenty‑five percent (25%) of the value of the contribution. A contribution is for an improvement project for the purposes of this section if the agency receiving the contribution contracts in writing to use the contribution for the project and agrees in the contract to repay to the taxpayer, with interest, any part of the contribution not used for the project. The credit may not be taken for the year in which the contribution is made but must be taken for the taxable year beginning during the calendar year in which the application for the credit becomes effective as provided in this section.

(b)        Definitions.  The following definitions apply in this section:

(1)        Community development corporation.  A nonprofit corporation that meets all of the following conditions:

a.         It is chartered pursuant to Chapter 55A of the General Statutes and is tax‑exempt pursuant to section 501(c)(3) of the Code.

b.         Its primary mission is to develop and improve low‑income communities and neighborhoods through economic and related development.

c.         Its activities and decisions are initiated, managed, and controlled by the constituents of those local communities.

d.         Its primary function is to act as deal maker and packager of projects and activities that will increase its constituency's opportunities to become owners, managers, and producers of small businesses, to obtain affordable housing, and to obtain jobs designed to produce positive cash flow and curb blight in the targeted community.

(2)        Community development purpose.  A purpose for which a city is authorized to expend funds under G.S. 160A‑456, 160A‑457, and 160A‑457.2.

(3)        Control.  A person controls an entity if the person owns, directly or indirectly, more than ten percent (10%) of the voting securities of that entity. As used in this subdivision, the term "voting security" means a security that (i) confers upon the holder the right to vote for the election of members of the board of directors or similar governing body of the business or (ii) is convertible into, or entitles the holder to receive upon its exercise, a security that confers such a right to vote. A general partnership interest is a voting security.

(4)        Development zone agency.  Any of the following agencies that the Department of Commerce certifies will undertake an improvement project in a development zone:

a.         A community‑based development organization qualified under 24 C.F.R. § 570.204 to receive community development block grant funds under the Housing and Community Development Act of 1974, as amended, 42 U.S.C. § 5301, et seq., to carry out a neighborhood revitalization project, a community economic development project, or an energy conservation project.

b.         A community action agency that has been officially designated as such pursuant to section 210 of the Economic Opportunity Act of 1964, Public Law 88‑452, 78 Stat. 508 and which has not lost its designation as a result of a failure to comply with the provisions of that act.

c.         A community development corporation.

d.         A community development financial institution certified by the United States Department of the Treasury under the Community Development Banking and Financial Institutions Act of 1994, 12 U.S.C. § 4701, et seq.

e.         A community housing development organization qualified under the HOME Investment Partnerships Act, 42 U.S.C. §§ 12701, 12704, and 24 C.F.R. § 92.2.

f.          A local housing authority created under Article 1 of Chapter 157 of the General Statutes.

(5)        Improvement project.  A project to construct or improve real property for community development purposes or to acquire real property and convert it for community development purposes. Construction or improvement includes services provided by a development zone agency directly related to the construction or improvement, and project development fees charged by a developer for the construction or improvement.

(c)        Certification.  Before certifying that a development zone agency will undertake an improvement project in a development zone, the Secretary of Commerce must require the agency to provide sufficient documentation to establish the identity of the agency, the nature of the project, and that the project is for a community development purpose and is located in a development zone. The Secretary of Commerce shall not certify a development zone agency under this section if the agency, any of the agency's officers or directors, or any partner of the agency has ever used any part of a contribution made under this section for any purpose other than an improvement project.

(d)        Limitations.  A taxpayer who claims a credit under this subsection must identify in the application the development zone agencies to which the taxpayer made contributions and the amount contributed to each. No credit is allowed for a contribution if the taxpayer has one of the relationships defined in section 267(b) of the Code with the development zone agency or if the taxpayer controls, is controlled by, or is under common control with an affiliate of the development zone agency. No credit is allowed to the extent the taxpayer receives anything of value in exchange for the contribution.

(e)        Application.  To be eligible for the tax credit provided in this section, the taxpayer must file an application for the credit with the Secretary of Revenue on or before April 15 of the year following the calendar year in which the contribution was made. The Secretary may grant extensions of this deadline, as the Secretary finds appropriate, upon the request of the taxpayer, except that the application may not be filed after September 15 of the year following the calendar year in which the contribution was made. An application is effective for the year in which it is timely filed. The application must be on a form prescribed by the Secretary and must include any supporting documentation that the Secretary may require. If a contribution for which a credit is applied for was of property rather than cash, the taxpayer must include with the application a certified appraisal of the value of the property contributed. There is no fee for an application under this section.

(f)         Ceiling.  The total amount of all tax credits allowed to taxpayers under this section for contributions made in a calendar year may not exceed four million dollars ($4,000,000). The Secretary of Revenue must calculate the total amount of tax credits claimed from the applications filed under this section. If the total amount of tax credits claimed for contributions made in a calendar year exceeds four million dollars ($4,000,000), the Secretary must allow a portion of the credits claimed by allocating a total of four million dollars ($4,000,000) in tax credits in proportion to the size of the credit claimed by each taxpayer. If a credit is reduced pursuant to this subsection, the Secretary must notify the taxpayer of the amount of the reduction of the credit on or before December 31 of the year the application was filed. The Secretary's allocations based on applications filed pursuant to this section are final and will not be adjusted to account for credits applied for but not claimed.

(g)        Forfeiture.  A taxpayer forfeits a credit allowed under this section to the extent the development zone agency uses the taxpayer's contribution for any purpose other than an improvement project. Each development zone agency certified by the Department of Commerce must file with the Department of Commerce annual financial statements audited in accordance with generally accepted accounting principles and in accordance with Government Audit Standards developed by the Comptroller General of the United States. The annual statements are required each time the agency receives a contribution eligible for the credit allowed under this section until the entire contribution has been used for improvement projects. If the Department of Commerce determines that a development zone agency has used part or all of a contribution for any purpose other than an improvement project, the Department must notify the Secretary of Revenue of the forfeiture, the taxpayer who made the contribution, and the amount forfeited. (1999‑360, ss. 1, 2; 2000‑56, s. 1(b); 2001‑414, s. 9; 2001‑476, s. 14(a).)



§ 105-129.14. Reserved for future codification purposes.

§ 105‑129.14.  Reserved for future codification purposes.



§ 105-129.15. Definitions.

Article 3B.

Business And Energy Tax Credits.

§ 105‑129.15.  Definitions.

The following definitions apply in this Article:

(1)        Business property.  Tangible personal property that is used by the taxpayer in connection with a business or for the production of income and is capitalized by the taxpayer for tax purposes under the Code. The term does not include, however, a luxury passenger automobile taxable under section 4001 of the Code or a watercraft used principally for entertainment and pleasure outings for which no admission is charged.

(2)        Cost.  In the case of property owned by the taxpayer, cost is determined pursuant to regulations adopted under section 1012 of the Code, subject to the limitation on cost provided in section 179 of the Code. In the case of property the taxpayer leases from another, cost is value as determined pursuant to G.S. 105‑130.4(j)(2).

(3)        Recodified as § 105‑129.15(5).

(4)        Hydroelectric generator.  A machine that produces electricity by water power or by the friction of water or steam.

(4a)      Repealed by Session Laws 2002‑87, s. 3, effective August 22, 2002.

(5)        Purchase.  Defined in section 179 of the Code.

(6)        Renewable biomass resources.  Organic matter produced by terrestrial and aquatic plants and animals, such as standing vegetation, aquatic crops, forestry and agricultural residues, spent pulping liquor, landfill wastes, and animal wastes.

(7)        Renewable energy property.  Any of the following machinery and equipment or real property:

a.         Biomass equipment that uses renewable biomass resources for biofuel production of ethanol, methanol, and biodiesel; anaerobic biogas production of methane utilizing agricultural and animal waste or garbage; or commercial thermal or electrical generation. The term also includes related devices for converting, conditioning, and storing the liquid fuels, gas, and electricity produced with biomass equipment.

b.         Hydroelectric generators located at existing dams or in free‑flowing waterways, and related devices for water supply and control, and converting, conditioning, and storing the electricity generated.

c.         Solar energy equipment that uses solar radiation as a substitute for traditional energy for water heating, active space heating and cooling, passive heating, daylighting, generating electricity, distillation, desalination, detoxification, or the production of industrial or commercial process heat. The term also includes related devices necessary for collecting, storing, exchanging, conditioning, or converting solar energy to other useful forms of energy.

d.         Wind equipment required to capture and convert wind energy into electricity or mechanical power, and related devices for converting, conditioning, and storing the electricity produced.

e.         Geothermal heat pumps that use the ground or groundwater as a thermal energy source to heat a structure or as a thermal energy sink to cool a structure.

f.          Geothermal equipment that uses the internal heat of the earth as a substitute for traditional energy for water heating or active space heating and cooling.

(8)        Renewable fuel.  Either of the following:

a.         Biodiesel, as defined in G.S. 105‑449.60.

b.         Ethanol either unmixed or in mixtures with gasoline that are seventy percent (70%) or more ethanol by volume.  (1996, 2nd Ex. Sess., c. 13, s. 3.12; 1997‑277, s. 3; 1998‑55, s. 2; 1999‑342, s. 2; 1999‑360, s. 1; 2000‑173, s. 1(a); 2001‑431, s. 1; 2002‑87, s. 3; 2004‑153, s. 1; 2005‑413, s. 4; 2006‑162, s. 23; 2009‑548, s. 1.)



§§ 105-129.15A, 105-129.16: Repealed by Session Laws 2005-413, ss. 6 and 7, effective September 20, 2005.

§§ 105‑129.15A, 105‑129.16: Repealed by Session Laws 2005‑413, ss. 6 and 7, effective September 20, 2005.



§ 105-129.16A. (Repealed January 1, 2016) Credit for investing in renewable energy property.

§ 105‑129.16A.  (Repealed January 1, 2016) Credit for investing in renewable energy property.

(a)        Credit.  If a taxpayer that has constructed, purchased, or leased renewable energy property places it in service in this State during the taxable year, the taxpayer is allowed a credit equal to thirty‑five percent (35%) of the cost of the property. In the case of renewable energy property that serves a single‑family dwelling, the credit must be taken for the taxable year in which the property is placed in service. For all other renewable energy property, the entire credit may not be taken for the taxable year in which the property is placed in service but must be taken in five equal installments beginning with the taxable year in which the property is placed in service.

(b)        Expiration.  If, in one of the years in which the installment of a credit accrues, the renewable energy property with respect to which the credit was claimed is disposed of, taken out of service, or moved out of State, the credit expires and the taxpayer may not take any remaining installment of the credit. The taxpayer may, however, take the portion of an installment that accrued in a previous year and was carried forward to the extent permitted under G.S. 105‑129.17. No credit is allowed under this section to the extent the cost of the renewable energy property was provided by public funds.

(c)        Ceilings.  The credit allowed by this section may not exceed the applicable ceilings provided in this subsection.

(1)        Nonresidential Property.  A ceiling of two million five hundred thousand dollars ($2,500,000) per installation applies to renewable energy property placed in service for any purpose other than residential.

(2)        Residential Property.  The following ceilings apply to renewable energy property placed in service for residential purposes:

a.         One thousand four hundred dollars ($1,400) per dwelling unit for solar energy equipment for domestic water heating, including pool heating.

b.         Three thousand five hundred dollars ($3,500) per dwelling unit for solar energy equipment for active space heating, combined active space and domestic hot water systems, and passive space heating.

c.         Ten thousand five hundred dollars ($10,500) per installation for any other renewable energy property for residential purposes.

d.         Eight thousand four hundred dollars ($8,400) per installation for a geothermal heat pump or geothermal equipment.

(d)        No Double Credit.  A taxpayer that claims any other credit allowed under this Chapter with respect to renewable energy property may not take the credit allowed in this section with respect to the same property. A taxpayer may not take the credit allowed in this section for renewable energy property the taxpayer leases from another unless the taxpayer obtains the lessor's written certification that the lessor will not claim a credit under this Chapter with respect to the property.

(e)        Sunset.  This section is repealed effective for renewable energy property placed into service on or after January 1, 2016.  (1999‑342, s. 2; 2005‑413, s. 5; 2009‑548, s. 2.)



§ 105-129.16B: Recodified as G.S. 105-129.41 by Session Laws 2002-87, s. 2, as amended by Session Laws 2003-416, s. 1, effective August 22, 2002, and applicable to credits for buildings for which a federal tax credit is first claimed for a taxable ye

§ 105‑129.16B: Recodified as G.S. 105‑129.41 by Session Laws 2002‑87, s. 2, as amended by Session Laws 2003‑416, s. 1, effective August 22, 2002, and applicable to credits for buildings for which a federal tax credit is first claimed for a taxable year beginning on or after January 1, 2002.



§ 105-129.16C: Repealed effective for taxable years beginning on or after January 1, 2006.

§ 105‑129.16C:  Repealed effective for taxable years beginning on or after January 1, 2006.



§ 105-129.16D. (Repealed effective for facilities placed in service on or after January 1, 2011) Credit for constructing renewable fuel facilities.

§ 105‑129.16D.  (Repealed effective for facilities placed in service on or after January 1, 2011) Credit for constructing renewable fuel facilities.

(a)        Dispensing Credit.  A taxpayer that constructs and installs and places in service in this State a qualified commercial facility for dispensing renewable fuel is allowed a credit equal to fifteen percent (15%) of the cost to the taxpayer of constructing and installing the part of the dispensing facility, including pumps, storage tanks, and related equipment, that is directly and exclusively used for dispensing or storing renewable fuel. A facility is qualified if the equipment used to store or dispense renewable fuel is labeled for this purpose and clearly identified as associated with renewable fuel.

The entire credit may not be taken for the taxable year in which the facility is placed in service but must be taken in three equal annual installments beginning with the taxable year in which the facility is placed in service. If, in one of the years in which the installment of a credit accrues, the portion of the facility directly and exclusively used for dispensing or storing renewable fuel is disposed of or taken out of service, the credit expires and the taxpayer may not take any remaining installment of the credit. The taxpayer may, however, take the portion of an installment that accrued in a previous year and was carried forward to the extent permitted under G.S. 105‑129.17.

(b)        Production Credit.  A taxpayer that constructs and places in service in this State a commercial facility for processing renewable fuel is allowed a credit equal to twenty‑five percent (25%) of the cost to the taxpayer of constructing and equipping the facility. The entire credit may not be taken for the taxable year in which the facility is placed in service but must be taken in seven equal annual installments beginning with the taxable year in which the facility is placed in service. If, in one of the years in which the installment of a credit accrues, the facility with respect to which the credit was claimed is disposed of or taken out of service, the credit expires and the taxpayer may not take any remaining installment of the credit. The taxpayer may, however, take the portion of an installment that accrued in a previous year and was carried forward to the extent permitted under G.S. 105‑129.17.

(b1)      Alternative Production Credit.  In lieu of the credit allowed under subsection (b) of this section, a taxpayer that constructs and places in service in this State three or more commercial facilities for processing renewable fuel and that invests a total amount of at least four hundred million dollars ($400,000,000) in the facilities is allowed a credit equal to thirty‑five percent (35%) of the cost to the taxpayer of constructing and equipping the facilities. In order to claim the credit, the taxpayer must obtain a written determination from the Secretary of Commerce that the taxpayer is expected to invest within a five‑year period a total amount of at least four hundred million dollars ($400,000,000) in three or more facilities. The credit must be taken in seven equal annual installments beginning with the taxable year in which the first facility is placed in service. If, in one of the years in which the installment of credit accrues, a facility with respect to which the credit was claimed is disposed of or taken out of service and the investment requirements of this subsection are no longer satisfied, the credit expires and the taxpayer may take any remaining installment of the credit only to the extent allowed under subsection (b) of this section. The taxpayer may, however, take the portion of an installment under this subsection that accrued in a previous year and was carried forward to the extent permitted under G.S. 105‑129.17. Notwithstanding the provisions of G.S. 105‑129.17, a taxpayer may carry forward unused portions of the credit allowed under this subsection for the succeeding 10 years.

If a taxpayer that claimed a credit under this subsection fails to meet the requirements of this subsection but meets the requirements of subsection (b) of this section, the taxpayer forfeits the difference between the alternative credit claimed under this subsection and the credit allowed under subsection (b) of this section. A taxpayer that forfeits part of the alternative credit under this subsection is liable for the additional taxes avoided plus interest at the rate established under G.S. 105‑241.1(i), computed from the date the additional taxes would have been due if the credit had not been allowed. The additional taxes and interest are due 30 days after the date the credit is forfeited. A taxpayer that fails to pay the additional taxes and interest by the due date is subject to penalties provided in G.S. 105‑236.

(c)        No Double Credit.  A taxpayer may not claim the credits allowed under subsections (b) and (b1) of this section with respect to the same facility. A taxpayer that claims any other credit allowed under this Chapter with respect to the costs of constructing and installing a facility may not take the credit allowed in this section with respect to the same costs.

(d)        Sunset.  This section is repealed effective for facilities placed in service on or after January 1, 2011. (2004‑153, s. 2; 2006‑66, s. 24.7(a); 2006‑259, s. 19.5(a); 2007‑323, s. 31.9(a).)



§ 105-129.16E. (Effective for taxable years beginning on or after January 1, 2007, and expires for taxable years beginning on or after January 1, 2010) Credit for small business employee health benefits.

§ 105‑129.16E.  (Effective for taxable years beginning on or after January 1, 2007, and expires for taxable years beginning on or after January 1, 2010) Credit for small business employee health benefits.

(a)        Credit.  A small business that provides health benefits for all of its eligible employees during the taxable year is allowed a credit to offset its costs in providing health benefits for its eligible employees. For the purposes of this subsection, a taxpayer provides health benefits if it pays at least fifty percent (50%) of the premiums for health care coverage that equals or exceeds the minimum provisions of the basic health care plan of coverage recommended by the Small Employer Carrier Committee pursuant to G.S. 58‑50‑125 or if its employees have qualifying existing coverage.

The credit is equal to a dollar amount per eligible employee whose total wages or salary received from the business does not exceed forty thousand dollars ($40,000) on an annual basis. The dollar amount is two hundred fifty dollars ($250.00), not to exceed the taxpayer's costs of providing health benefits for the employee during the taxable year.

(b)        Allocation.  If the taxpayer is an individual who is a nonresident or a part‑year resident, the taxpayer must reduce the amount of the credit by multiplying it by the fraction calculated under G.S. 105‑134.5(b) or (c), as appropriate. If the taxpayer is not an individual and is required to apportion its multistate business income to this State, the taxpayer must reduce the amount of the credit by multiplying it by the apportionment fraction used to apportion its apportionable income to this State.

(c)        Definitions.  The following definitions apply in this section:

(1)        Eligible employee.  Defined in G.S. 58‑50‑110.

(2)        Qualifying existing coverage.  Defined in G.S. 58‑50‑130(a)(4a).

(3)        Small business.  A taxpayer that employs no more than 25 eligible employees throughout the taxable year.

(d)        Sunset.  This section expires for taxable years beginning on or after January 1, 2010.  (2006‑66, s. 24.4(a); 2007‑527, s. 5; 2008‑107, s. 28.9A(a).)



§ 105-129.16F. (Effective for taxable years beginning on or after January 1, 2008, and repealed for taxable years beginning on or after January 1, 2010) Credit for biodiesel producers.

§ 105‑129.16F.  (Effective for taxable years beginning on or after January 1, 2008, and repealed for taxable years beginning on or after January 1, 2010) Credit for biodiesel producers.

(a)        Credit.  A biodiesel provider that produces at least 100,000 gallons of biodiesel during the taxable year is allowed a credit equal to the per gallon excise tax the producer paid under Article 36C of this Chapter on the biodiesel. For the purposes of this section, "biodiesel" is liquid fuel derived in whole from agricultural products, animal fats, or wastes from agricultural products or animal fats. The credit does not apply to tax paid on diesel fuel included in a biodiesel blend. The credit may not exceed five hundred thousand dollars ($500,000) and is subject to the limitations of G.S. 105‑129.17.

(b)        Sunset.  This section is repealed for taxable years beginning on or after January 1, 2010. (2006‑66, s. 24.8(a).)



§ 105-129.16G. (Expiring for taxable years beginning on or after January 1, 2012) Work Opportunity Tax Credit.

§ 105‑129.16G.  (Expiring for taxable years beginning on or after January 1, 2012) Work Opportunity Tax Credit.

(a)        Credit.  A taxpayer who is allowed a federal tax credit under Part IV, Subpart F of the Code for the taxable year is allowed a credit against the tax imposed by this Part. The credit is equal to six percent (6%) of the amount of credit allowed under the Code for wages paid during the taxable year for positions located in this State. A position is located in this State if more than fifty percent (50%) of the employee's duties are performed in the State.

(b)        Sunset.  This section expires for taxable years beginning on or after January 1, 2012.  (2007‑323, s. 31.21(a); 2008‑134, s. 2(a).)



§ 105-129.16H. Credit for donating funds to a nonprofit organization or unit of State or local government to enable the nonprofit or government unit to acquire renewable energy property.

§ 105‑129.16H.  Credit for donating funds to a nonprofit organization or unit of State or local government to enable the nonprofit or government unit to acquire renewable energy property.

(a)        Credit.  A taxpayer who donates money to a tax‑exempt nonprofit organization or a unit of State or local government for the purpose of providing funds for the organization or government unit to construct, purchase, or lease renewable energy property is allowed a credit under this section if the donation is used for its intended purpose. A tax‑exempt nonprofit organization is an organization that is exempt from tax under section 501(c)(3) of the Code.

The amount of the credit allowed in this section is the taxpayer's share of the credit the nonprofit organization or the unit of State or local government could claim under G.S. 105‑129.16A if the nonprofit organization or government unit were subject to tax. The taxpayer's share of the credit is calculated by dividing the taxpayer's donation by the cost of the renewable energy property constructed, purchased, or leased by the nonprofit organization or government unit and placed in service during the taxable year and then multiplying this percentage by the amount of the credit the nonprofit organization or government unit could claim if it were subject to tax. A taxpayer must take the credit allowed by this section for the taxable year in which the property is placed in service. The installment requirements in G.S. 105‑129.16A for nonresidential property do not apply to the credit allowed in this section.

(b)        Records.  A nonprofit organization or a unit of State or local government must keep a record of all donations it receives for the purpose of providing funds for the organization to construct, purchase, or lease renewable energy property and of the amount of the donations used for this purpose. If a nonprofit organization or government unit places renewable energy property in service that is purchased in whole or in part from donations made for this purpose, the nonprofit organization or government unit must give each taxpayer who made a donation a statement setting out the amount of the credit for which the taxpayer qualifies under this section. The statement must describe the renewable energy property placed in service and state the cost of the property, the amount of the credit the nonprofit organization or government unit could claim under G.S. 105‑129.16A if it were subject to tax, and the taxpayer's share of the credit allowed in this section. If the donations made for the renewable energy property exceed the cost of the property, the nonprofit organization or government unit must prorate each taxpayer's share of the credit. The sum of the credits allowed under this section to taxpayers who make donations to a nonprofit organization or a government unit may not exceed the amount of the credit the nonprofit organization or government unit could claim under G.S. 105‑129.16A if it were subject to tax.

(c)        No Double Benefit.  A taxpayer who claims a credit under this section based on a donation to a nonprofit organization or a unit of State or local government is not allowed to deduct this donation as a charitable contribution.  (2007‑397, s. 13(a); 2008‑107, s. 28.25(a); 2008‑134, s. 70.)



§ 105-129.17. Tax election; cap.

§ 105‑129.17.  Tax election; cap.

(a)        Tax Election.  The credit allowed in G.S. 105‑129.16A is allowed against the franchise tax levied in Article 3 of this Chapter, the income taxes levied in Article 4 of this Chapter, or the gross premiums tax levied in Article 8B of this Chapter. All other credits allowed in this Article are allowed against the franchise tax levied in Article 3 of this Chapter or the income taxes levied in Article 4 of this Chapter. The taxpayer must elect the tax against which a credit will be claimed when filing the return on which the first installment of the credit is claimed. This election is binding. Any carryforwards of a credit must be claimed against the same tax.

(b)        Cap.  The credits allowed in this Article may not exceed fifty percent (50%) of the tax against which they are claimed for the taxable year, reduced by the sum of all other credits allowed against that tax, except tax payments made by or on behalf of the taxpayer. This limitation applies to the cumulative amount of credit, including carryforwards, claimed by the taxpayer under this Article against each tax for the taxable year. Any unused portion of the credits may be carried forward for the succeeding five years.  (1996, 2nd Ex. Sess., c. 13, s. 3.12; 1997‑277, s. 3; 1999‑342, s. 2; 1999‑360, ss. 1, 13; 2000‑140, ss. 63(a), 88; 2001‑431, s. 3; 2002‑87, s. 5; 2009‑548, s. 3.)



§ 105-129.18. (See Editor's note for repeal) Substantiation.

§ 105‑129.18. (See Editor's note for repeal) Substantiation.

To claim a credit allowed by this Article, the taxpayer must provide any information required by the Secretary of Revenue. Every taxpayer claiming a credit under this Article must maintain and make available for inspection by the Secretary of Revenue any records the Secretary considers necessary to determine and verify the amount of the credit to which the taxpayer is entitled. The burden of proving eligibility for a credit and the amount of the credit rests upon the taxpayer, and no credit may be allowed to a taxpayer that fails to maintain adequate records or to make them available for inspection. (1996, 2nd Ex. Sess., c. 13, s. 3.12; 1997‑277, s. 3; 1999‑342, s. 2; 1999‑360, ss. 1, 14; 2000‑140, ss. 63(b), 88.)



§ 105-129.19. Reports.

§ 105‑129.19.  Reports.

The Department of Revenue must publish by May 1 of each year the following information for the 12‑month period ending the preceding December 31:

(1)        The number of taxpayers that took the credits allowed in this Article.

(2)        The cost of business property and renewable energy property with respect to which credits were taken.

(2a)      Repealed by Session Laws 2002‑87, s. 6, effective August 22, 2002.

(3)        The total cost to the General Fund of the credits taken. (1996, 2nd Ex. Sess., c. 13, s. 3.12; 1997‑277, s. 3; 1999‑342, s. 2; 1999‑360, ss. 1, 15; 2000‑140, ss. 63(c), 88; 2001‑414, s. 10; 2002‑87, s. 6; 2005‑429, s. 2.3.)



§§ 105-129.20 through 105-129.24. Reserved for future codification purposes.

§§ 105‑129.20 through 105‑129.24.  Reserved for future codification purposes.



§ 105-129.25. Definitions.

Article 3C.

Tax Incentives For Recycling Facilities.

§ 105‑129.25.  Definitions.

The following definitions apply in this Article:

(1)        Reserved.

(2)        Reserved.

(3)        Large recycling facility.  A recycling facility that qualifies under G.S. 105‑129.26(b).

(4)        Machinery and equipment.  Engines, machinery, tools, and implements used or designed to be used in the business for which the credit is claimed. The term does not include real property as defined in G.S. 105‑273 or rolling stock as defined in G.S. 105‑333.

(5)        Major recycling facility.  A recycling facility that qualifies under G.S. 105‑129.26(a).

(6)        Owner.  A person who owns or leases a recycling facility.

(7)        Post‑consumer waste material.  Any product that was generated by a business or consumer, has served its intended end use, and has been separated from the solid waste stream for the purpose of recycling. The term includes material acquired by a recycling facility either directly or indirectly, such as through a broker or an agent.

(8)        Purchase.  Defined in section 179 of the Code.

(9)        Recycling facility.  A manufacturing plant at least three‑fourths of whose products are made of at least fifty percent (50%) post‑consumer waste material measured by weight or volume. The term includes real and personal property located at or on land in the same county and reasonably near the plant site and used to perform business functions related to the plant or to transport materials and products to or from the plant. The term also includes utility infrastructure and transportation infrastructure to and from the plant. (1998‑55, s. 12.)



§ 105-129.26. Qualification; forfeiture.

§ 105‑129.26.  Qualification; forfeiture.

(a)        Major Recycling Facility.  A recycling facility qualifies for the tax benefits provided in this Article and in Article 5 of this Chapter for major recycling facilities if it meets all of the following conditions:

(1)        The facility is located in an area that, at the time the owner began construction of the facility, was an enterprise tier one area pursuant to G.S. 105‑129.3.

(2)        The Secretary of Commerce has certified that the owner will, by the end of the fourth year after the year the owner begins construction of the recycling facility, invest at least three hundred million dollars ($300,000,000) in the facility and create at least 250 new, full‑time jobs at the facility.

(3)        The jobs at the recycling facility meet the wage standard in effect pursuant to G.S. 105‑129.4(b) as of the date the owner begins construction of the facility.

(b)        Large Recycling Facility.  A recycling facility qualifies for the tax credit provided in G.S. 105‑129.27 for large recycling facilities if it meets all of the following conditions:

(1)        The facility is located in an area that, at the time the owner began construction of the facility, was an enterprise tier one area pursuant to G.S. 105‑129.3.

(2)        The Secretary of Commerce has certified that the owner will, by the end of the second year after the year the owner begins construction of the recycling facility, invest at least one hundred fifty million dollars ($150,000,000) in the facility and create at least 155 new, full‑time jobs at the facility.

(3)        The jobs at the recycling facility meet the wage standard in effect pursuant to G.S. 105‑129.4(b) as of the date the owner begins construction of the facility.

(c)        Forfeiture.  If the owner of a large or major recycling facility fails to make the required minimum investment or create the required number of new jobs within the period certified by the Secretary of Commerce under this section, the recycling facility no longer qualifies for the applicable recycling facility tax benefits provided in this Article and in Article 5 of this Chapter and forfeits all tax benefits previously received under those Articles. Forfeiture does not occur, however, if the failure was due to events beyond the owner's control. Upon forfeiture of tax benefits previously received, the owner is liable under Part 1 of Article 4 of this Chapter for a tax equal to the amount of all past taxes under Articles 3, 4, and 5 previously avoided as a result of the tax benefits received plus interest at the rate established in G.S. 105‑241.21, computed from the date the taxes would have been due if the tax benefits had not been received. The tax and interest are due 30 days after the date of the forfeiture. An owner that fails to pay the tax and interest is subject to the penalties provided in G.S. 105‑236.

(d)        Substantiation.  To claim a credit allowed by this Article, the owner must provide any information required by the Secretary of Revenue. Every owner claiming a credit under this Article shall maintain and make available for inspection by the Secretary of Revenue any records the Secretary considers necessary to determine and verify the amount of the credit to which the owner is entitled. The burden of proving eligibility for the credit and the amount of the credit shall rest upon the owner, and no credit shall be allowed to an owner that fails to maintain adequate records or to make them available for inspection.

(e)        Reports.  The Department of Commerce and the Department of Revenue shall jointly publish by May 1 of each year the following information itemized by taxpayer for the 12‑month period ending the preceding December 31:

(1)        The number and location of large and major recycling facilities qualified under this Article.

(2)        The number of new jobs created by each recycling facility.

(3)        The amount of investment in each recycling facility.

(4)        The amount of credits taken under this Article. (1998‑55, s. 12; 2005‑429, s. 2.4; 2007‑491, s. 44(1)a.)



§ 105-129.27. Credit for investing in large or major recycling facility.

§ 105‑129.27.  Credit for investing in large or major recycling facility.

(a)        Credit.  An owner that purchases or leases machinery and equipment for a major recycling facility in this State during the taxable year is allowed a credit equal to fifty percent (50%) of the amount payable by the owner during the taxable year to purchase or lease the machinery and equipment. An owner that purchases or leases machinery and equipment for a large recycling facility in this State during the taxable year is allowed a credit equal to twenty percent (20%) of the amount payable by the owner during the taxable year to purchase or lease the machinery and equipment.

(b)        Taxes Credited.  The credit provided in this section is allowed against the franchise tax levied in Article 3 of this Chapter and the income tax levied in Part 1 of Article 4 of this Chapter. Any other nonrefundable credits allowed the owner are subtracted before the credit allowed by this section.

(c)        Carryforwards.  The credit provided in this section may not exceed the amount of tax against which it is claimed for the taxable year, reduced by the sum of all other credits allowed against that tax, except tax payments made by or on behalf of the owner. Any unused portion of the credit may be carried forward for the succeeding 25 years.

(d)        Change in Ownership of Facility.  The sale, merger, consolidation, conversion, acquisition, or bankruptcy of a recycling facility, or any transaction by which the facility is reformulated as another business, does not create new eligibility in a succeeding owner with respect to a credit for which the predecessor was not eligible under this section. A successor business may, however, take any carried‑over portion of a credit that its predecessor could have taken if it had a tax liability.

(e)        Forfeiture.  If any machinery or equipment for which a credit was allowed under this section is not placed in service within 30 months after the credit was allowed, the credit is forfeited. A taxpayer that forfeits a credit under this section is liable for all past taxes avoided as a result of the credit plus interest at the rate established under G.S. 105‑241.21, computed from the date the taxes would have been due if the credit had not been allowed. The past taxes and interest are due 30 days after the date the credit is forfeited; a taxpayer that fails to pay the past taxes and interest by the due date is subject to the penalties provided in G.S. 105‑236.

(f)         No Double Credit.  A recycling facility that is eligible for the credit allowed in this section is not allowed the credit for investing in machinery and equipment provided in G.S. 105‑129.9 or G.S. 105‑129.88.  (1998‑55, s. 12; 1999‑369, s. 5.3; 2007‑491, s. 44(1)a; 2009‑445, s. 3(a).)



§ 105-129.28. (Repealed effective January 1, 2008. See note) Credit for reinvestment.

§ 105‑129.28.  (Repealed effective January 1, 2008. See note) Credit for reinvestment.

(a)        Credit.  A major recycling facility that is accessible by neither ocean barge nor ship and that transports materials to the facility or products away from the facility is allowed a credit against the tax imposed by Part 1 of Article 4 of this Chapter equal to its additional transportation and transloading expenses incurred with respect to the materials and products due to its inability to use ocean barges or ships. The additional expenses for which credit is allowed are expenses due to using river barges and expenses due to having to use another mode of transportation because the quantity that is transported by river barge is insufficient to meet the facility's needs. In order to claim the credit allowed by this section, the facility must provide the Secretary of Commerce audited documentation of the amount of its additional transportation and transloading expenses incurred during the taxable year.

(b)        Cap.  The credit allowed to a major recycling facility under this section for the taxable year may not exceed the applicable annual cap provided in the following table:

Taxable Year                                              Cap

1998                                                          $         150,000

1999                                                          $         640,000

2000                                                          $      3,860,000

2001                                                          $      8,050,000

2002                                                          $      9,550,000

2003                                                          $    10,100,000

2004‑2007                                                 $    10,400,000

(c)        Reduction.  For the first ten taxable years after the owner begins transporting materials and products to and from the major recycling facility, the credit allowed by this section must be reduced by the amount of credit allowed in previous years that was used for a purpose other than an allowable purpose under subsection (d) of this section, as certified by the Secretary of Commerce.

(d)        Use of Credited Amount.  For the first ten taxable years after the owner begins construction of the major recycling facility, the owner must use the amount of credit allowed under this section to pay for (i) investment in rail or roads associated with the facility, (ii) investment in water system infrastructure designed to reduce the expense of transporting materials and products to and from the recycling facility, and (iii) investment in land and infrastructure for other industrial sites located in the same county as the recycling facility. If the owner determines that there are no reasonable economic opportunities in a given year to use the total amount of credit for the expenditures described above, the owner may use the excess for investment at or in connection with the recycling facility above the initial required investment of three hundred million dollars ($300,000,000).

Expenses incurred for the purposes allowed in this subsection during a taxable year in the ten‑year period may be counted toward a credit allowed in a later taxable year in the ten‑year period. If the owner is not able to use the full amount of the credit during a taxable year for any of the purposes allowed by this subsection, the excess may be used for these purposes in subsequent taxable years.

The owner must provide the Secretary of Commerce with annual audited documentation demonstrating that the amount of credit received under this section during the previous twelve‑month period has not been used for a purpose inconsistent with this subsection. If the Secretary of Commerce determines that the owner has used any of the credit for a purpose that is inconsistent with the requirements of this subsection, the Secretary of Commerce shall certify the amount so used to the Secretary of Revenue and the credit allowed the owner under this section for the following taxable year shall be reduced by that amount in accordance with subsection (c) of this section.

After the end of the ten‑year period, the amount of any credit allowed under this section that has not yet been used may be used for investment at or in connection with the recycling facility above the initial required investment of three hundred million dollars ($300,000,000).

(e)        Credit Refundable.  If the credit allowed by this section exceeds the amount of tax imposed by Part 1 of Article 4 of this Chapter for the taxable year reduced by the sum of all credits allowable, the Secretary shall refund the excess to the taxpayer. The refundable excess is governed by the provisions governing a refund of an overpayment by the taxpayer of the tax imposed in Part 1 of Article 4 of this Chapter. In computing the amount of tax against which multiple credits are allowed, nonrefundable credits are subtracted before refundable credits. (1998‑55, s. 12.)



§§ 105-129.29 through 105-129.34. Reserved for future codification purposes.

§§ 105‑129.29 through 105‑129.34.  Reserved for future codification purposes.



§ 105-129.35. Credit for rehabilitating income-producing historic structure.

Article 3D.

Historic Rehabilitation Tax Credits.

§ 105‑129.35.  Credit for rehabilitating income‑producing historic structure.

(a)        Credit.  A taxpayer who is allowed a federal income tax credit under section 47 of the Code for making qualified rehabilitation expenditures for a certified historic structure located in this State is allowed a credit equal to twenty percent (20%) of the expenditures that qualify for the federal credit. If the certified historic structure is a facility that at one time served as a State training school for juvenile offenders, the amount of the credit is equal to forty percent (40%) of the expenditures that qualify for the federal credit. To claim the credit allowed by this subsection, the taxpayer must provide a copy of the certification obtained from the State Historic Preservation Officer verifying that the historic structure has been rehabilitated in accordance with this subsection.

(b)        Notwithstanding the provisions of G.S. 105‑131.8 and G.S. 105‑269.15, a pass‑through entity that qualifies for the credit provided in this section may allocate the credit among any of its owners in its discretion as long as an owner's adjusted basis in the pass‑through entity, as determined under the Code, at the end of the taxable year in which the certified historic structure is placed in service, is at least forty percent (40%) of the amount of credit allocated to that owner. Owners to whom a credit is allocated are allowed the credit as if they had qualified for the credit directly. A pass‑through entity and its owners must include with their tax returns for every taxable year in which an allocated credit is claimed a statement of the allocation made by the pass‑through entity and the allocation that would have been required under G.S. 105‑131.8 or G.S. 105‑269.15.

(c)        Definitions.  The following definitions apply in this section:

(1)        Certified historic structure.  Defined in section 47 of the Code.

(2)        Pass‑through entity.  Defined in G.S. 105‑228.90.

(3)        Qualified rehabilitation expenditures.  Defined in section 47 of the Code.

(4)        State Historic Preservation Officer.  Defined in G.S. 105‑129.36. (1993, c. 527, ss. 1, 2; 1997‑139, ss. 1, 2; 1998‑98, ss. 36, 69; 1999‑389, ss. 2, 5, 6; 2001‑476, s. 19(a); 2003‑284, s. 35A.1; 2003‑415, ss. 1, 2; 2003‑416, s. 4(c); 2004‑170, s. 14; 2006‑40, s. 2; 2007‑461, s. 1.)



§ 105-129.36. Credit for rehabilitating nonincome-producing historic structure.

§ 105‑129.36.  Credit for rehabilitating nonincome‑producing historic structure.

(a)        Credit.  A taxpayer who is not allowed a federal income tax credit under section 47 of the Code and who makes rehabilitation expenses for a State‑certified historic structure located in this State is allowed a credit equal to thirty percent (30%) of the rehabilitation expenses. If the certified historic structure is a facility that at one time served as a State training school for juvenile offenders, the amount of the credit is equal to forty percent (40%) of the expenditures that qualify for the federal credit. To qualify for the credit, the taxpayer's rehabilitation expenses must exceed twenty‑five thousand dollars ($25,000) within a 24‑month period. To claim the credit allowed by this subsection, the taxpayer must provide a copy of the certification obtained from the State Historic Preservation Officer verifying that the historic structure has been rehabilitated in accordance with this subsection.

(b)        Definitions.  The following definitions apply in this section:

(1)        Certified rehabilitation.  Repairs or alterations consistent with the Secretary of the Interior's Standards for Rehabilitation and certified as such by the State Historic Preservation Officer.

(2)        Rehabilitation expenses.  Expenses incurred in the certified rehabilitation of a certified historic structure and added to the property's basis. The term does not include the cost of acquiring the property, the cost attributable to the enlargement of an existing building, the cost of sitework expenditures, or the cost of personal property.

(3)        State‑certified historic structure.  A structure that is individually listed in the National Register of Historic Places or is certified by the State Historic Preservation Officer as contributing to the historic significance of a National Register Historic District or a locally designated historic district certified by the United States Department of the Interior.

(4)        State Historic Preservation Officer.  The Deputy Secretary of Archives and History or the Deputy Secretary's designee who acts to administer the historic preservation programs within the State.

(c)        Recodified as G.S. 105‑129.36A by Session Laws 2003‑284, s. 35A.2, effective July 15, 2003. (1993, c. 527, ss. 1, 2; 1997‑139, ss. 1, 2; 1998‑98, ss. 36, 69; 1999‑389, ss. 3, 5, 6; 2002‑159, s. 35(e); 2003‑284, ss. 35A.2, 35A.3; 2006‑40, ss. 3, 4.)



§ 105-129.36A. Rules; fees.

§ 105‑129.36A.  Rules; fees.

(a)        Rules.  The North Carolina Historical Commission, in consultation with the State Historic Preservation Officer, may adopt rules needed to administer the certification process required by this section.

(b)        Fees.  The North Carolina Historical Commission, in consultation with the State Historic Preservation Officer, may adopt a schedule of fees for providing certifications required by this Article. In establishing the fee schedule, the Commission shall consider the administrative and personnel costs incurred by the Department of Cultural Resources. An application fee may not exceed one percent (1%) of the completed qualifying rehabilitation expenditures. The proceeds of the fees are receipts of the Department of Cultural Resources and must be used for performing its duties under this Article. (1993, c. 527, ss. 1, 2; 1997‑139, ss. 1, 2; 1998‑98, ss. 36, 69; 1999‑389, ss. 3, 5, 6; 2002‑159, s. 35(e); 2003‑284, s. 35A.2.)



§ 105-129.37. Tax credited; credit limitations.

§ 105‑129.37.  Tax credited; credit limitations.

(a)        Tax Credited.  The credits provided in this Article are allowed against the income taxes levied in Article 4 of this Chapter.

(b)        Credit Limitations.  The entire credit may not be taken for the taxable year in which the property is placed in service but must be taken in five equal installments beginning with the taxable year in which the property is placed in service. Any unused portion of the credit may be carried forward for the succeeding five years. A credit allowed under this Article may not exceed the amount of the tax against which it is claimed for the taxable year reduced by the sum of all credits allowed, except payments of tax made by or on behalf of the taxpayer.

(c)        Forfeiture for Disposition.  A taxpayer who is required under section 50 of the Code to recapture all or part of the federal credit for rehabilitating an income‑producing historic structure located in this State forfeits the corresponding part of the State credit allowed under G.S. 105‑129.35 with respect to that historic structure. If the credit was allocated among the owners of a pass‑through entity, the forfeiture applies to the owners in the same proportion that the credit was allocated.

(d)        Forfeiture for Change in Ownership.  If an owner of a pass‑through entity that has qualified for the credit allowed under G.S. 105‑129.35 disposes of all or a portion of the owner's interest in the pass‑through entity within five years from the date the rehabilitated historic structure is placed in service and the owner's interest in the pass‑through entity is reduced to less than two‑thirds of the owner's interest in the pass‑through entity at the time the historic structure was placed in service, the owner forfeits a portion of the credit. The amount forfeited is determined by multiplying the amount of credit by the percentage reduction in ownership and then multiplying that product by the forfeiture percentage. The forfeiture percentage equals the recapture percentage found in the table in section 50(a)(1)(B) of the Code. The remaining allowable credit is allocated equally among the five years in which the credit is claimed.

(e)        Exceptions to Forfeiture.  Forfeiture as provided in subsection (d) of this section is not required if the change in ownership is the result of any of the following:

(1)        The death of the owner.

(2)        A merger, consolidation, or similar transaction requiring approval by the shareholders, partners, or members of the taxpayer under applicable State law, to the extent the taxpayer does not receive cash or tangible property in the merger, consolidation, or other similar transaction.

(f)         Liability From Forfeiture.  A taxpayer or an owner of a pass‑through entity that forfeits a credit under this section is liable for all past taxes avoided as a result of the credit plus interest at the rate established under G.S. 105‑241.21, computed from the date the taxes would have been due if the credit had not been allowed. The past taxes and interest are due 30 days after the date the credit is forfeited. A taxpayer or owner of a pass‑through entity that fails to pay the taxes and interest by the due date is subject to the penalties provided in G.S. 105‑236. (1993, c. 527, ss. 1, 2; 1997‑139, ss. 1, 2; 1998‑98, ss. 36, 69; 1999‑389, ss. 4, 5, 6; 2007‑491, s. 44(1)a.)



§ 105-129.38. Reports.

§ 105‑129.38.  Reports.

The Department of Revenue must publish by May 1 of each year the following information for the 12‑month period ending the preceding December 31:

(1)        The number of taxpayers that took the credits allowed in this Article.

(2)        The amount of rehabilitation expenses and qualified rehabilitation expenditures with respect to which credits were taken.

(3)        The total cost to the General Fund of the credits taken. (2005‑429, s. 2.5.)



§ 105-129.39: Reserved for future codification purposes.

§ 105‑129.39: Reserved for future codification purposes.



§ 105-129.40. (See Editor's note for repeal) Scope and definitions.

Article 3E.

Low‑Income Housing Tax Credits.

(See Editor's note for repeal of this Article.)

§ 105‑129.40.  (See Editor's note for repeal) Scope and definitions.

(a)        Scope.  G.S. 105‑129.41 applies to buildings that are awarded a federal credit allocation before January 1, 2003. G.S. 105‑129.42 applies to buildings that are awarded a federal credit allocation on or after January 1, 2003.

(b)        Definitions.  The definitions in section 42 of the Code and the following definitions apply in this Article:

(1)        Housing Finance Agency.  The North Carolina Housing Finance Agency established in G.S. 122A‑4.

(2)        Pass‑through entity.  Defined in G.S. 105‑228.90. (2002‑87, s. 1; 2003‑416, s. 3.)



§ 105-129.41. (See note for repeal) Credit for low-income housing awarded a federal credit allocation before January 1, 2003.

§ 105‑129.41.  (See note for repeal) Credit for low‑income housing awarded a federal credit allocation before January 1, 2003.

(a)        Credit.  A taxpayer that is allowed for the taxable year a federal income tax credit for low‑income housing under section 42 of the Code with respect to a qualified North Carolina low‑income building, is allowed a credit under this Article equal to a percentage of the total federal credit allowed with respect to that building. For the purposes of this section, the total federal credit allowed is the total allowed during the 10‑year federal credit period plus the disallowed first‑year credit allowed in the 11th year. For the purposes of this section, the total federal credit is calculated based on qualified basis as of the end of the first year of the credit period and is not recalculated to reflect subsequent increases in qualified basis. For buildings that meet condition (c)(1) or (c)(1a) of this section, the credit percentage is seventy‑five percent (75%). For other buildings, the credit percentage is twenty‑five percent (25%).

(a1)      Tax Election.  The credit allowed in this section is allowed against the franchise tax levied in Article 3 of this Chapter, the income taxes levied in Article 4 of this Chapter, or the gross premiums tax levied in Article 8B of this Chapter. The taxpayer must elect the tax against which the credit will be claimed when filing the return on which the first installment of the credit is claimed. This election is binding. Any carryforwards of the credit must be claimed against the same tax.

(a2)      Cap.  The credit allowed in this section may not exceed fifty percent (50%) of the tax against which it is claimed for the taxable year, reduced by the sum of all other credits made by or on behalf of the taxpayer. This limitation applies to the cumulative amount of credit, including carryforwards, claimed by the taxpayer under this section against each tax for the taxable year. Any unused portion of the credit may be carried forward for the succeeding five years.

(b)        Timing.  The credit must be taken in equal installments over the five years beginning in the first taxable year in which the federal credit is claimed for that building. During the first taxable year in which the credit allowed under this section may be taken with respect to a building, the amount of the installment must be multiplied by the applicable fraction under section 42(f)(2)(A) of the Code. Any reduction in the amount of the first installment as a result of this multiplication is carried forward and may be taken in the first taxable year after the fifth installment is allowed under this section.

(b1)      Allocation.  Notwithstanding the provisions of G.S. 105‑131.8 and G.S. 105‑269.15, a pass‑through entity that qualifies for the credit provided in this section may allocate the credit among any of its owners in its discretion as long as an owner's adjusted basis in the pass‑through entity, as determined under the Code at the end of the taxable year in which the federal credit is first claimed, is at least forty percent (40%) of the amount of credit allocated to that owner. Owners to whom a credit is allocated are allowed the credit as if they had qualified for the credit directly. A pass‑through entity and its owners must include with their tax returns for every taxable year in which an allocated credit is claimed a statement of the allocation made by the pass‑through entity and the allocation that would have been required under G.S. 105‑131.8 or G.S. 105‑269.15.

(c)        Qualifying Buildings.  As used in this section the term "qualified North Carolina low‑income building" means a qualified low‑income building that was allocated a federal credit under section 42(h)(1) of the Code, was not allowed a federal credit under section 42(h)(4) of the Code, and meets any of the following conditions:

(1)        It is located in an area that, at the time the federal credit is allocated to the building, is a tier one or two enterprise area, as defined in G.S. 105‑129.3.

(1a)      (Expires January 1, 2005) It is located in a county that, at the time the federal credit is allocated to the building, has been designated as having sustained severe or moderate damage from a hurricane or a hurricane‑related disaster, according to the Federal Emergency Management Agency impact map, revised on September 25, 1999. Those counties are Bertie, Beaufort, Bladen, Brunswick, Carteret, Columbus, Craven, Dare, Duplin, Edgecombe, Greene, Halifax, Hertford, Jones, Lenoir, Martin, Nash, New Hanover, Northampton, Onslow, Pasquotank, Pender, Pitt, Washington, Wayne, and Wilson Counties.

(2)        It is located in an area that, at the time the federal credit is allocated to the building, is a tier three or four enterprise area, and forty percent (40%) of its residential units are both rent‑restricted and occupied by individuals whose income is fifty percent (50%) or less of area median gross income as defined in the Code.

(3)        It is located in an area that, at the time the federal credit is allocated to the building, is a tier five enterprise area, and forty percent (40%) of its residential units are both rent‑restricted and occupied by individuals whose income is thirty‑five percent (35%) or less of area median gross income as defined in the Code.

(d)        Expiration.  If, in one of the five years in which an installment of the credit under this section accrues, the taxpayer is no longer eligible for the corresponding federal credit with respect to the same qualified North Carolina low‑income building, then the credit under this section expires and the taxpayer may not take any remaining installment of the credit. If, in one of the five years in which an installment of the credit under this section accrues, the building no longer qualifies as a low‑income building under subdivision (2) or (3) of subsection (c) of this section because less than forty percent (40%) of its residential units are both rent‑restricted and occupied by individuals who meet the income requirements, then the credit under this section expires and the taxpayer may not take any remaining installments of the credit. The taxpayer may, however, take the portion of an installment that accrued in a previous year and was carried forward to the extent permitted under G.S. 105‑129.17.

(e)        Forfeiture for Disposition.  If the taxpayer is required under section 42(j) of the Code to recapture all or part of a federal credit under that section with respect to a qualified North Carolina low‑income building, the taxpayer must report the recapture event to the Secretary and to the Housing Finance Agency. The taxpayer forfeits the corresponding part of the credit allowed under this section with respect to that qualified North Carolina low‑income building. If the credit was allocated among the owners of a pass‑through entity, the forfeiture applies to the owners in the same proportion that the credit was allocated. This subsection does not apply when the recapture of part or all of the federal credit is the result of an event that occurs after the credit period described in subsection (b) of this section.

(f)         Forfeiture for Change in Ownership.  If an owner of a pass‑through entity that has qualified for the credit allowed under this section disposes of all or a portion of the owner's interest in the pass‑through entity within five years from the date the federal credit is first claimed and the owner's interest in the pass‑through entity is reduced to less than two‑thirds of the owner's interest in the pass‑through entity at the time the federal credit is first claimed, the owner must report the change to the Secretary and to the Housing Finance Agency. The owner forfeits a portion of the credit. The amount forfeited is determined by multiplying the amount of credit by the percentage reduction in ownership and then multiplying that product by the forfeiture percentage. The forfeiture percentage equals the recapture percentage found in the table in section 50(a)(1)(B) of the Code. The remaining allowable credit is allocated equally among the five years in which the credit is claimed. Forfeiture as provided in this subsection is not required if the change in ownership is the result of any of the following:

(1)        The death of the owner.

(2)        A merger, consolidation, or similar transaction requiring approval by the shareholders, partners, or members of the taxpayer under applicable State law, to the extent the taxpayer does not receive cash or tangible property in the merger, consolidation, or other similar transaction.

(g)        Liability From Forfeiture.  A taxpayer or an owner of a pass‑through entity that forfeits a credit under this section is liable for all past taxes avoided as a result of the credit plus interest at the rate established under G.S. 105‑241.21, computed from the date the taxes would have been due if the credit had not been allowed. The past taxes and interest are due 30 days after the date the credit is forfeited. A taxpayer or owner of a pass‑through entity that fails to pay the taxes and interest by the due date is subject to the penalties provided in G.S. 105‑236. (1999‑360, s. 11; 2000‑56, s. 7; 2000‑140, s. 88; 2001‑431, s. 2; 2002‑87, s. 2; 2003‑416, s. 1; 2007‑491, s. 44(1)a.)



§ 105-129.42. (See note for repeal) Credit for low-income housing awarded a federal credit allocation on or after January 1, 2003.

§ 105‑129.42.  (See note for repeal) Credit for low‑income housing awarded a federal credit allocation on or after January 1, 2003.

(a)        Definitions.  The following definitions apply in this section:

(1)        Qualified Allocation Plan.  The plan governing the allocation of federal low‑income housing tax credits for a particular year, as approved by the Governor after a public hearing and publication in the North Carolina Register.

(2)        Qualified North Carolina low‑income housing development.  A qualified low‑income project or building that is allocated a federal tax credit under section 42(h)(1) of the Code and is described in subsection (c) of this section.

(3)        Qualified residential unit.  A housing unit that meets the requirements of section 42 of the Code.

(b)        Credit.  A taxpayer who is allocated a federal low‑income housing tax credit under section 42 of the Code to construct or substantially rehabilitate a qualified North Carolina low‑income housing development is allowed a credit equal to a percentage of the development's qualified basis, as determined pursuant to section 42 of the Code. For the purpose of this section, qualified basis is calculated based on the information contained in the carryover allocation and is not recalculated to reflect subsequent increases or decreases. No credit is allowed for a development that uses tax‑exempt bond financing.

(c)        Developments and Amounts.  The following table sets out the housing developments that are qualified North Carolina low‑income housing developments and are allowed a credit under this section. The table also sets out the percentage of the development's qualified basis for which a credit is allowed. The designation of a county or city as Low Income, Moderate Income, or High Income and determinations of affordability are made by the Housing Finance Agency in accordance with the Qualified Allocation Plan in effect as of the time the federal credit is allocated. A change in the income designation of a county or city after a federal credit is allocated does not affect the percentage of the developer's qualified basis for which a credit is allowed. The affordability requirements set out in the chart apply for the duration of the federal tax credit compliance period. If in any year a taxpayer fails to meet these affordability requirements, the credit is forfeited under subsection  (h) of this section.

Percentage of

Basis for

Type of Development                                                                Which Credit

is Allowed

Forty percent (40%) of the qualified residential units

are affordable to households whose income is fifty                                            Thirty percent

percent (50%) or less of area median income and the                                             (30%)

units are in a Low‑Income county or city.

Fifty percent (50%) of the qualified residential units

are affordable to households whose income is fifty                                          Twenty percent

percent (50%) or less of the area median income and                                             (20%)

the units are in a Moderate‑Income county or city.

Fifty percent (50%) of the qualified residential units

are affordable to households whose income is forty                                            Ten percent

percent (40%) or less of the area median income and                                             (10%)

the units are in a High‑Income county or city.

Twenty‑five percent (25%) of the qualified residential

units are affordable to households whose income is                                            Ten percent

thirty percent (30%) or less of the area median income                                           (10%)

and the units are in a High‑Income county or city.

(d)        Election.  When a taxpayer to whom a federal low‑income housing credit is allocated submits to the Housing Finance Agency a request to receive a carryover allocation for that credit, the taxpayer must elect a method for receiving the tax credit allowed by this section. A taxpayer may elect to receive the credit in the form of either a direct tax refund or a loan generated by transferring the credit to the Housing Finance Agency. Neither a direct tax refund nor a loan received as the result of the transfer of the credit is considered taxable income under this Chapter.

Under the direct tax refund method, a taxpayer elects to apply the credit allowed by this section to the taxpayer's liability under Article 4 of this Chapter. If the credit allowed by this section exceeds the amount of tax imposed by Article 4 for the taxable year, reduced by the sum of all other credits allowable, the Secretary must refund the excess. In computing the amount of tax against which multiple credits are allowed, nonrefundable credits are subtracted before this credit. The provisions that apply to an overpayment of tax apply to the refundable excess of a credit allowed under this section.

Under the loan method, a taxpayer elects to transfer the credit allowed by this section to the Housing Finance Agency and receive a loan from that Agency for the amount of the credit. The terms of the loan are specified by the Housing Finance Agency in accordance with the Qualified Allocation Plan.

(e)        Exception When No Carryover.  If a taxpayer does not submit to the Housing Finance Agency a request to receive a carryover allocation, the taxpayer must elect the method for receiving the credit allowed by this section when the taxpayer submits to the Agency federal Form 8609. A taxpayer to whom this subsection applies claims the credit for the taxable year in which the taxpayer submits federal Form 8609.

(f)         Pass‑Through Entity.  Notwithstanding the provisions of G.S. 105‑131.8 and G.S. 105‑269.15, a pass‑through entity that qualifies for the credit provided in this Article does not distribute the credit among any of its owners. The pass‑through entity is considered the taxpayer for purposes of claiming the credit allowed by this Article. If a return filed by a pass‑through entity indicates that the entity is paying tax on behalf of the owners of the entity, the credit allowed under this Article does not affect the entity's payment of tax on behalf of its owners.

(g)        Return and Payment.  A taxpayer may claim the credit allowed by this section on a return filed for the taxable year in which the taxpayer receives a carryover allocation of a federal low‑income housing credit. The return must state the name and location of the qualified low‑income housing development for which the credit is claimed.

If a taxpayer chooses the loan method for receiving the credit allowed under this section, the Secretary must transfer to the Housing Finance Agency the amount of credit allowed the taxpayer. The Agency must loan the taxpayer the amount of the credit on terms consistent with the Qualified Allocation Plan. The Housing Finance Agency is not required to make a loan to a qualified North Carolina low‑income housing development until the Secretary transfers the credit amount to the Agency.

If the taxpayer chooses the direct tax refund method for receiving the credit allowed under this section, the Secretary must transfer to the Housing Finance Agency the refundable excess of the credit allowed the taxpayer. The Agency holds the refund due the taxpayer in escrow, with no interest accruing to the taxpayer during the escrow period. The Agency must release the refund to the taxpayer upon the occurrence of the earlier of the following:

(1)        The Agency determines that the taxpayer has complied with the Qualified Allocation Plan and has completed at least fifty percent (50%) of the activities included in the development's qualified basis.

(2)        Within 30 days after the date the development is placed in service.

(h)        Forfeiture.  A taxpayer that receives a credit under this section must immediately report any recapture event under section 42 of the Code to the Housing Finance Agency. If the taxpayer or any of its owners are required under section 42(j) of the Code to recapture all or part of a federal credit with respect to a qualified North Carolina low‑income development, the taxpayer forfeits the corresponding part of the credit allowed under this section. This requirement does not apply in the following circumstances:

(1)        When the recapture of part or all of the federal credit is the result of an event that occurs in the sixth or a subsequent calendar year after the calendar year in which the development was awarded a federal credit allocation.

(2)        The taxpayer elected to transfer the credit allowed by this section to the Housing Finance Agency.

(i)         Liability From Forfeiture.  A taxpayer that forfeits all or part of the credit allowed under this section is liable for all past taxes avoided and any refund claimed as a result of the credit plus interest at the rate established under G.S. 105‑241.21. The interest is computed from the date the Secretary transferred the credit amount to the Housing Finance Agency. The past taxes, refund, and interest are due 30 days after the date the credit is forfeited. A taxpayer that fails to pay the taxes, refund, and interest by the due date is subject to the penalties provided in G.S. 105‑236. (2002‑87, s. 1; 2003‑416, ss. 6‑8; 2004‑110, s. 4.2; 2007‑491, s. 44(1)a.)



§ 105-129.43. (See Editor's note for repeal) Substantiation.

§ 105‑129.43.  (See Editor's note for repeal) Substantiation.

A taxpayer allowed a credit under this Article must maintain and make available for inspection any information or records required by the Secretary of Revenue or the Housing Finance Agency. The burden of proving eligibility for a credit and the amount of the credit rests upon the taxpayer. (2002‑87, s. 1.)



§ 105-129.44. (See note for repeal.) Report.

§ 105‑129.44.  (See note for repeal.) Report.

The Department of Revenue must publish by May 1 of each year the following information for the 12‑month period ending the preceding December 31:

(1)        The number of taxpayers that took the credit allowed in this Article.

(2)        The location of each qualified North Carolina low‑income building or housing development for which a credit was taken.

(3)        The total cost to the General Fund of the credits taken. (2005‑429, s. 2.6.)



§ 105-129.45. Sunset.

§ 105‑129.45.  Sunset.

This Article is repealed effective January 1, 2015. The repeal applies to developments to which federal credits are allocated on or after January 1, 2015.  (2002‑87, s. 1; 2004‑110, s. 4.1; 2008‑107, s. 28.3(a).)



§ 105-129.46: Reserved for future codification purposes.

§ 105‑129.46:  Reserved for future codification purposes.



§ 105-129.47: Reserved for future codification purposes.

§ 105‑129.47:  Reserved for future codification purposes.



§ 105-129.48: Reserved for future codification purposes.

§ 105‑129.48:  Reserved for future codification purposes.



§ 105-129.49: Reserved for future codification purposes.

§ 105‑129.49:  Reserved for future codification purposes.



§ 105-129.50. (See note for effective date and repeal) Definitions.

Article 3F.

Research and Development.

§ 105‑129.50.  (See note for effective date and repeal)  Definitions.

The definitions in section 41 of the Code apply in this Article. In addition, the following definitions apply in this Article:

(1)        through (3): Reserved.

(4)        North Carolina university research expenses.  Any amount the taxpayer paid or incurred to a research university for qualified research performed in this State or basic research performed in this State.

(5)        Period of measurement.  Defined in the Small Business Size Regulations of the federal Small Business Administration.

(6)        Qualified North Carolina research expenses.  Qualified research expenses, other than North Carolina university research expenses, for research performed in this State.

(7)        Receipts.  Defined in the Small Business Size Regulations of the federal Small Business Administration.

(8)        Related person.  Defined in G.S. 105‑163.010.

(9)        Research university.  An institution of higher education that meets one or both of the following conditions:

a.         It is classified as one of the following in the most recent edition of "A Classification of Institutions of Higher Education", the official report of The Carnegie Foundation for the Advancement of Teaching:

1.         Doctoral/Research Universities, Extensive or Intensive.

2.         Masters Colleges and Universities, I or II.

3.         Baccalaureate Colleges, Liberal Arts or General.

b.         It is a constituent institution of The University of North Carolina.

(10)      Small business.  A business whose annual receipts, combined with the annual receipts of all related persons, for the applicable period of measurement did not exceed one million dollars ($1,000,000). (2004‑124, s. 32D.2.)



§ 105-129.51. (See notes) Administration; sunset.

§ 105‑129.51.  (See notes) Administration; sunset.

(a)        A taxpayer is eligible for the credit allowed in this Article if it satisfies the requirements of G.S. 105‑129.83(c), (d), (e), and (f) relating to wage standard, health insurance, environmental impact, and safety and health programs, respectively.

(b)        This Article is repealed for taxable years beginning on or after January 1, 2014.

(c)        Repealed by Session Laws 2004‑124, s. 32D.4, effective for taxable years beginning on or after January 1, 2006.  (2004‑124, ss. 32D.2, s. 32D.4; 2006‑252, s. 2.20; 2008‑107, s. 28.2(a).)



§ 105-129.52. (See notes) Tax election; cap.

§ 105‑129.52.  (See notes) Tax election; cap.

(a)        Tax Election.  The credit allowed in this Article is allowed against the franchise tax levied in Article 3 of this Chapter or the income taxes levied in Article 4 of this Chapter. The taxpayer must elect the tax against which a credit will be claimed when filing the return on which the credit is first claimed. This election is binding. Any carryforwards of a credit must be claimed against the same tax.

(b)        Cap.  A credit allowed in this Article may not exceed fifty percent (50%) of the amount of tax against which it is claimed for the taxable year, reduced by the sum of all other credits allowed against that tax, except tax payments made by or on behalf of the taxpayer. This limitation applies to the cumulative amount of credit, including carryforwards, claimed by the taxpayer under this Article against each tax for the taxable year. Any unused portion of a credit allowed in this Article may be carried forward for the succeeding 15 years. (2004‑124, s. 32D.2.)



§ 105-129.53. (See notes) Substantiation.

§ 105‑129.53.  (See notes) Substantiation.

To claim a credit allowed by this Article, the taxpayer must provide any information required by the Secretary. Every taxpayer claiming a credit under this Article must maintain and make available for inspection by the Secretary any records the Secretary considers necessary to determine and verify the amount of the credit to which the taxpayer is entitled. The burden of proving eligibility for a credit and the amount of the credit rests upon the taxpayer, and no credit may be allowed to a taxpayer that fails to maintain adequate records or to make them available for inspection. (2004‑124, s. 32D.2.)



§ 105-129.54. (See notes) Reports.

§ 105‑129.54.  (See notes) Reports.

The Department of Revenue must publish by May 1 of each year the following information itemized by taxpayer for the 12‑month period ending the preceding December 31:

(1)        The number of taxpayers that took a credit allowed in this Article, itemized by the categories of small business, low‑tier, other, and university research.

(2)        The amount of each credit taken in each category.

(3)        The total cost to the General Fund of the credits taken. (2005‑429, s. 2.7.)



§ 105-129.55. (See notes) Credit for North Carolina research and development.

§ 105‑129.55.  (See notes) Credit for North Carolina research and development.

(a)        Qualified North Carolina Research Expenses.  A taxpayer that has qualified North Carolina research expenses for the taxable year is allowed a credit equal to a percentage of the expenses, determined as provided in this subsection. Only one credit is allowed under this subsection with respect to the same expenses. If more than one subdivision of this subsection applies to the same expenses, then the credit is equal to the higher percentage, not both percentages combined. If part of the taxpayer's qualified North Carolina research expenses qualifies under subdivision (2) of this subsection and the remainder qualifies under subdivision (3) of this subsection, the applicable percentages apply separately to each part of the expenses.

(1)        Small business.  If the taxpayer was a small business as of the last day of the taxable year, the applicable percentage is three and one‑quarter percent (3.25%).

(2)        Low‑tier research.  For expenses with respect to research performed in a development tier one area, the applicable percentage is three and one‑quarter percent (3.25%).

(3)        Other research.  For expenses not covered under subdivision (1) or (2) of this subsection, the percentages provided in the table below apply to the taxpayer's qualified North Carolina research expenses during the taxable year at the following levels:

Expenses Over                 Up To                              Rate

-0-                                  $50 million                     1.25%

$50 million                           $200 million                     2.25%

$200 million                                                             3.25%

(b)        North Carolina University Research Expenses.  A taxpayer that has North Carolina university research expenses for the taxable year is allowed a credit equal to twenty percent (20%) of the expenses. (2004‑124, s. 32D.2; 2006‑252, s. 2.1; 2007‑323, s. 31.8(a).)



§ 105-129.56. Reserved for future codification purposes.

§ 105‑129.56.  Reserved for future codification purposes.



§ 105-129.57. Reserved for future codification purposes.

§ 105‑129.57.  Reserved for future codification purposes.



§ 105-129.58. Reserved for future codification purposes.

§ 105‑129.58.  Reserved for future codification purposes.



§ 105-129.59. Reserved for future codification purposes.

§ 105‑129.59.  Reserved for future codification purposes.



§ 105-129.60. (For delayed repeal, see note) Legislative findings.

Article 3G.

Tax Incentives for Major Computer Manufacturing Facilities.

§ 105‑129.60.  (For delayed repeal, see note) Legislative findings.

The General Assembly finds that:

(1)        It is the policy of the State to stimulate economic activity and to create and maintain sustainable jobs for the citizens of the State in strategically important industries.

(2)        Both short‑term and long‑term economic trends at the regional, State, national, and international levels have made the successful implementation of the State's economic development policies and programs both more critical and more challenging; in particular, national trade policies and the resulting impact on domestic competitiveness have made the retention of manufacturing jobs more difficult at a time of transition in the national, State, and regional economies.

(3)        Manufacturing employment in the State has been disproportionately affected by trade policies and global economic trends, resulting in the loss of jobs by many in the State's capable industrial workforce.

(4)        Computer manufacturing and distribution has been an important industry for the State and has prospered in this State due to our strong and productive workforce, focused worker training programs, research capabilities, tradition of innovation, and concentration of companies.

(5)        The computer manufacturing and distribution industry will remain a vital part of the world's, nation's, and State's future economy as society becomes more dependent on advanced computer technology.

(6)        It is the intent of the State to encourage the sustainability of this industry cluster in this State and to encourage the maintenance and growth of computer manufacturing and distribution employment in the State through tax policies, investments in training capacity, and other policies and programs.

(7)        The State must be an innovative leader in creating policies and programs that encourage the maintenance of manufacturing jobs in this country and State and in the development of efforts to support manufacturers during the transitional period as they adapt to rapidly changing global conditions. (2004‑204, 1st Ex. Sess., s. 1.)



§ 105-129.61. (For delayed repeal, see note) Definitions.

§ 105‑129.61.  (For delayed repeal, see note) Definitions.

The following definitions apply in this Article:

(1)        Computer manufacturing.  Defined in G.S. 105‑164.14.

(2)        Facility.  A single building or structure or a group of buildings or structures that are located on a single parcel of land or on contiguous parcels of land under common ownership and any other related real property contained on the parcel or parcels.

(3)        Full‑time job.  A permanent position that requires at least 1,600 hours of work per year and is intended to be held by one employee during the entire year.

(4)        Increased employment level.  The total number of new full‑time jobs and new permanent part‑time jobs converted into full‑time equivalences created by the taxpayer at the facility with respect to which the credit is claimed, either directly or indirectly through a related entity or strategic partner, as of December 31 as compared to the employment level of the taxpayer as of December 31 in the year in which the taxpayer begins construction of the facility with respect to which the credit is claimed or as of the date the Secretary makes the written determination required under G.S. 105‑129.62, whichever is earlier. Jobs transferred from one area in the State to another area in the State are not considered new jobs for the purposes of this Article and may not be included in the increased employment level.

(5)        Related entity.  An entity for which the taxpayer possesses directly or indirectly at least eighty percent (80%) of the control and value.

(6)        Strategic partner.  A business that is engaged in activities at the facility that directly contribute to the manufacture and distribution of computers and computer peripherals and with whom the taxpayer has contracted to provide those activities at the facility in direct support of its manufacturing and distribution activities.

(7)        Successor in business.  A corporation that through amalgamation, merger, acquisition, consolidation, or other legal succession becomes invested with the rights and assumes the burdens of the predecessor corporation and continues the computer manufacturing and distribution business.

(8)        Unit output.  The total number of computers and computer peripherals produced, assembled, or manufactured at the facility during the taxable year. (2004‑204, 1st Ex. Sess., s. 1.)



§ 105-129.62. (For delayed repeal, see note) Eligibility.

§ 105‑129.62.  (For delayed repeal, see note) Eligibility.

(a)        Determination by Secretary of Commerce.  A taxpayer is eligible for the credit allowed under this Article with respect to a facility in this State only if the Secretary of Commerce makes a written determination that the taxpayer has or is expected to have an increased employment level at the facility of at least 1,200 within five years after the time that the facility is first used as a computer manufacturing and distribution facility and that the taxpayer, either directly or indirectly through a related entity or strategic partner, has invested or is expected to invest at least one hundred million dollars ($100,000,000) in private funds to construct a computer manufacturing and distribution facility over a five‑year period. For the purposes of this Article, costs of construction may include costs of acquiring and improving land for the facility, costs for renovations or repairs to existing buildings, and costs of equipping or reequipping the facility.

(b)        Health Insurance.  A taxpayer is eligible for the credit allowed under this Article with respect to a facility in this State only if the taxpayer and the taxpayer's related entities and strategic partners whose employees are included in the taxpayer's increased employment level provide health insurance for all of the full‑time jobs at the facility with respect to which the credit is claimed each year it claims a credit or carryforward of a credit. For the purposes of this subsection, an entity provides health insurance if it pays at least fifty percent (50%) of the premiums for health care coverage that equals or exceeds the minimum provisions of the basic health care plan of coverage recommended by the Small Employer Carrier Committee pursuant to G.S. 58‑50‑125.

Each year that a taxpayer claims a credit or carryforward of a credit allowed under this Article, the taxpayer must provide with the tax return the taxpayer's certification that the taxpayer and the taxpayer's related entities and strategic partners whose employees are included in the taxpayer's increased employment level continue to provide health insurance for all the full‑time jobs at the facility with respect to which the credit is claimed. If the taxpayer, or a related entity or strategic partner of the taxpayer whose employees are included in the increased employment level of the taxpayer, ceases to provide health insurance for the jobs during a taxable year, the credit expires and the taxpayer may not take any remaining carryforward of the credit.

(c)        Environmental Impact.  A taxpayer is eligible for the credit allowed under this Article with respect to a facility in this State only if as of the last day of the taxable year for which a credit or carryforward is claimed the taxpayer and the taxpayer's related entities and strategic partners whose employees are included in the taxpayer's increased employment level have no pending administrative, civil, or criminal enforcement actions based on alleged significant violations of any program implemented by an agency of the Department of Environment and Natural Resources, and have had no final determination of responsibility for any significant administrative, civil, or criminal violation of any program implemented by an agency of the Department of Environment and Natural Resources within the last five years. For the taxpayer's related entities and strategic partners, this subsection applies only to the activities of the related entity or strategic partner at the facility with respect to which a credit is claimed. A significant violation is a violation or alleged violation that does not satisfy any of the conditions of G.S. 143‑215.6B(d). Upon request, the Secretary of Environment and Natural Resources must notify the Department of Revenue of whether a person currently has any of these pending actions or has had any of these final determinations within the last five years.

(d)        Safety and Health Programs.  A taxpayer is eligible for the credit allowed under this Article with respect to a facility in this State only if as of the last day of the taxable year for which a credit or carryforward is claimed the taxpayer and the taxpayer's related entities and strategic partners whose employees are included in the taxpayer's increased employment level have no citations under the Occupational Safety and Health Act at the facility with respect to which the credit is claimed that have become a final order within the past three years for willful serious violations or for failing to abate serious violations. For the purposes of this subsection, "serious violation" has the same meaning as in G.S. 95‑127. Upon request, the Secretary of Labor must notify the Department of Revenue of whether a person has had these citations become final orders within the past three years.

(e)        Overdue Tax Debts.  A taxpayer is eligible for the credit allowed under this Article with respect to a facility only if as of the last day of the taxable year for which a credit or carryforward is claimed the taxpayer and the taxpayer's related entities and strategic partners whose employees are included in the taxpayer's increased employment level have no overdue tax debts that have not been satisfied or otherwise resolved.

(f)         Relationship With Related Entities and Strategic Partners.  A taxpayer must obtain the written consent of related entities and strategic partners to include jobs created by those entities in the taxpayer's increased employment level. If a taxpayer fails to obtain this written consent, the taxpayer may not include jobs created by the applicable business in its increased employment level. This consent, once granted, is irrevocable. A job may not be included in the increased employment level of more than one entity. The taxpayer is responsible for providing all information needed to verify eligibility for the credit, including information relating to the related entities or strategic partners of the taxpayer. (2004‑204, 1st Ex. Sess., s. 1; 2005‑435, s. 29(a), (b), (c).)



§ 105-129.63. (For delayed repeal, see note) Determination by the Secretary of Commerce.

§ 105‑129.63.  (For delayed repeal, see note) Determination by the Secretary of Commerce.

The taxpayer must apply to the Secretary of Commerce for the determination required under G.S. 105‑129.62. The application must be made under oath and must provide any information the Secretary requires in order to make the determination. The determination by the Secretary of Commerce is a factual determination. The Secretary must make this determination in any case in which the taxpayer can demonstrate performance or can provide a credible plan for performance.

If the taxpayer fails to create the required number of new jobs or to make the required investment, the information provided by the taxpayer on the application proves to have been false at the time it was given, and the person making the application knew or should have known that the information was false, the taxpayer forfeits any credits claimed under this Article with respect to the facility. A taxpayer that forfeits a credit under this Article is liable for all past taxes avoided as a result of the credit plus interest at the rate established under G.S. 105‑241.21, computed from the date the taxes would have been due if the credit had not been allowed. The past taxes and interest are due 30 days after the date the credit is forfeited; a taxpayer that fails to pay the past taxes and interest by the due date is subject to the penalties provided in G.S. 105‑236. (2004‑204, 1st Ex. Sess., s. 1; 2005‑435, s. 29(d); 2007‑491, s. 44(1)a.)



§ 105-129.64. (For delayed repeal, see note) Credit for major computer manufacturing facilities.

§ 105‑129.64.  (For delayed repeal, see note) Credit for major computer manufacturing facilities.

(a)        General Credit.  A taxpayer that meets the eligibility requirements of G.S. 105‑129.62 is eligible for a credit against the taxes imposed by Articles 3 and 4 of this Chapter. For taxable years beginning with the 2006 taxable year, the amount of the credit allowable in a year is determined based on the taxable year, the unit output of the facility, the production factor, and the increased employment level at the facility in the current taxable year and previous taxable years.

(b)        2005 Taxable Year.  For taxable years beginning on or after January 1, 2005, but before January 1, 2006, the amount of the credit is equal to ten million dollars ($10,000,000) if the taxpayer, either directly or through a related entity, has invested at least twenty‑five million dollars ($25,000,000) in private funds by the end of the taxable year to construct a computer manufacturing and distribution facility in this State.

(c)        2006‑2009 Taxable Years.  For taxable years beginning on or after January 1, 2006, but before January 1, 2010, the maximum amount of the credit is ten million dollars ($10,000,000). The amount of the credit that may be claimed is determined by multiplying the employment level adjustment factor by the lesser of ten million dollars ($10,000,000) and the product of the unit output of the facility and the applicable production factor listed in subsection (f) of this section. For the purposes of this subsection, the employment level adjustment factor is the lesser of one and the number derived by dividing the taxpayer's increased employment level for the year by the applicable target increased employment level provided in the table below:

Year                                        Target Increased Employment Level

2006                                                                       600

2007                                                                    1,000

2008                                                                    1,100

2009                                                                    1,500

(d)        2010‑2014 Taxable Years.  For taxable years beginning on or after January 1, 2010, but before January 1, 2015, the maximum amount of the credit is fifteen million dollars ($15,000,000) if the taxpayer has in any year attained an increased employment level of 1,500. Otherwise the maximum amount of the credit is ten million dollars ($10,000,000). The amount of the credit is determined as follows:

(1)        If the taxpayer has ever attained an increased employment level of at least 1,500, the amount of the credit that may be claimed is the lesser of fifteen million dollars ($15,000,000) and the amount determined by multiplying the unit output of the facility by the applicable production factor listed in subsection (f) of this section. If the taxpayer's increased employment level has decreased by more than forty percent (40%) from that of the previous taxable year, the amount of the credit that may be claimed must be reduced by multiplying the amount determined under this subdivision by a fraction, the numerator of which is the taxpayer's increased employment level for the taxable year and the denominator of which is 1,500.

(2)        If the taxpayer has never attained an increased employment level of at least 1,500, the amount of the credit that may be claimed is equal to the employment level adjustment factor multiplied by the lesser of ten million dollars ($10,000,000) and the product of the unit output of the facility and the applicable production factor listed in subsection (f) of this section. For the purposes of this subdivision, the employment level adjustment factor is the lesser of one and the number derived by dividing the taxpayer's increased employment level for the year by 1,500.

(e)        2015‑2019 Taxable Years.  For taxable years beginning on or after January 1, 2015, but before January 1, 2020, the maximum amount of the credit is twenty million dollars ($20,000,000) if the taxpayer has in any year attained an increased employment level of 2,500. If the taxpayer has in any year attained an increased employment level of at least 1,500, but in no year has attained an increased employment level of at least 2,500, the maximum amount of the credit is fifteen million dollars ($15,000,000). Otherwise the maximum amount of the credit is ten million dollars ($10,000,000). The amount of the credit is determined as follows:

(1)        If the taxpayer has ever attained an increased employment level of at least 2,500 and the taxpayer's increased employment level for the current year is at least 1,500, the amount of the credit is the lesser of twenty million dollars ($20,000,000) and the amount determined by multiplying the unit output of the facility by the applicable production factor listed in subsection (f) of this section.

(2)        If the taxpayer has ever attained an increased employment level of at least 1,500 but has never attained an increased employment level of at least 2,500, or if the taxpayer has ever attained an increased employment level of at least 2,500 and the taxpayer's current increased employment level is less than 1,500, the amount of the credit that may be claimed is the lesser of fifteen million dollars ($15,000,000) and the amount determined by multiplying the unit output of the facility by the applicable production factor listed in subsection (f) of this section. If the taxpayer's increased employment level has decreased by more than forty percent (40%) from that of the previous taxable year and (i) the increased employment level of the previous year was 1,500 or less or (ii) the increased employment level of the current year is 900 or less, the amount of the credit that may be claimed must be reduced by multiplying the amount determined under this subdivision by a fraction, the numerator of which is the taxpayer's increased employment level for the taxable year and the denominator of which is 1,500.

(3)        If the taxpayer has never attained an increased employment level of at least 1,500, the amount of the credit that may be claimed is equal to the employment level adjustment factor multiplied by the lesser of ten million dollars ($10,000,000) and the product of the unit output of the facility and the applicable production factor listed in subsection (f) of this section. For the purposes of this subdivision, the employment level adjustment factor is the lesser of one and the number derived by dividing the taxpayer's employment level for the year by 1,500.

(f)         Production Factor.  For taxable years beginning on or after January 1, 2006, but before January 1, 2007, the production factor is fifteen dollars ($15.00). For all other taxable years, the production factor is six dollars and twenty‑five cents ($6.25).

(g)        Expiration.  If the taxpayer fails to attain an increased employment level of at least 1,200, either directly or in conjunction with its strategic partners and related entities, within five years after beginning construction of the facility with respect to which a credit is claimed or the taxpayer fails to invest at least one hundred million dollars ($100,000,000) in private funds to construct a computer manufacturing and distribution facility over a five‑year period, the taxpayer may not take any further credits under this Article with respect to that facility. Failure to attain an increased employment level of 1,200 within the five years or to invest at least one hundred million dollars ($100,000,000) in private funds to construct the facility does not result in forfeiture of credits previously taken under this section unless the provisions of G.S. 105‑129.63 apply. (2004‑204, 1st Ex. Sess., s. 1.)



§ 105-129.65. (For delayed repeal, see note) Allocation; cap; makeup; and carryforward.

§ 105‑129.65.  (For delayed repeal, see note) Allocation; cap; makeup; and carryforward.

(a)        Allocation.  The credit allowed by this Article may be taken against the franchise taxes levied under Article 3 of this Chapter and the income taxes levied under Article 4 of this Chapter. When the taxpayer claims a credit under this Article, the taxpayer must elect the percentage of the credit to be applied against the taxes levied under Article 3 of this Chapter with any remaining percentage to be applied against the taxes levied under Article 4 of this Chapter. This election is not binding for the year in which it is made or for any carryforwards of that credit. A taxpayer may elect a different allocation for each year in which the taxpayer qualifies for a credit.

(b)        Cap.  The amount of credit claimed in a taxable year under this Article may not exceed the lesser of the amount determined under G.S. 105‑129.64 and the total amount of tax imposed under Articles 3 and 4 of this Chapter, reduced by the sum of all other credits allowed against those taxes, except tax payments made by or on behalf of the taxpayer. Credits that may eliminate only a portion of the taxpayer's liability must be taken before credits that may eliminate all of a taxpayer's liability, which in turn must be taken before any credits that are refundable. This limitation applies to the cumulative amount of the credit allowed in any tax year, including carryforwards claimed by the taxpayer under this Article for previous tax years.

(c)        Makeup.  In any year in which the amount of the credit calculated based on output exceeds the applicable cap under G.S. 105‑129.64, the excess credit may be credited to a make up account. Amounts credited to the make up account may remain in the account for seven years or until they are used as provided in this subsection, whichever is earlier. In any year in which the amount of the credit calculated based on output is less than the applicable cap under G.S. 105‑129.64, the taxpayer may increase the credit allowed for that taxable year to the cap amount, as adjusted by any applicable employment level adjustment factor, by using excess credit available in the make up account. A successor in business may take the amounts available in a make up account of a predecessor corporation as if they were excess credits available in a make up account of the successor in business.

(d)        Carryforward.  Any unused portion of a credit allowed under this Article may be carried forward for the next succeeding 25 years. A successor in business may take the carryforwards of a predecessor corporation as if they were carryforwards of a credit allowed to the successor in business. (2004‑204, 1st Ex. Sess., s. 1.)



§ 105-129.65A. (For delayed repeal, see note) Reports.

§ 105‑129.65A.  (For delayed repeal, see note) Reports.

The Department of Revenue must publish by May 1 of each year the following information itemized by taxpayer for the 12‑month period ending the preceding December 31:

(1)        The number of taxpayers taking a credit allowed in this Article.

(2)        The number of new jobs created with respect to which credits were taken.

(3)        The amount of investment in real property and machinery and equipment with respect to which credits were taken.

(4)        The total cost to the General Fund of the credits taken. (2005‑429, s. 2.8.)



§ 105-129.66. Sunset.

§ 105‑129.66.  Sunset.

This Article is repealed for business activities occurring in taxable years beginning on or after January 1, 2020. (2004‑204, 1st Ex. Sess., s. 1.)



§ 105-129.67. Reserved for future codification purposes.

§ 105‑129.67.  Reserved for future codification purposes.



§ 105-129.68. Reserved for future codification purposes.

§ 105‑129.68.  Reserved for future codification purposes.



§ 105-129.69. Reserved for future codification purposes.

§ 105‑129.69.  Reserved for future codification purposes.



§ 105-129.70. (See note for repeal) Definitions.

Article 3H.

Mill Rehabilitation Tax Credit.

(See G.S. 105-129.75 for repeal of this Article.)

§ 105‑129.70.  (See note for repeal) Definitions.

The following definitions apply in this Article:

(1)        Certified historic structure.  Defined in section 47 of the Code.

(2)        Certified rehabilitation.  Defined in G.S. 105‑129.36.

(3)        (Effective for taxable years beginning before January 1, 2008) Cost certification.  The certification obtained by the State Historic Preservation Officer from the taxpayer of the amount of the qualified rehabilitation expenditures or the rehabilitation expenses incurred with respect to an eligible site.

(3)        (Effective for taxable years beginning on or after January 1, 2008) Cost certification.  The certification obtained by the State Historic Preservation Officer from the taxpayer of the amount of the qualified rehabilitation expenditures or the rehabilitation expenses incurred with respect to a certified rehabilitation of an eligible site.

(3a)      Development tier area.  Defined in G.S. 143B‑437.08.

(4)        (Effective for taxable years beginning before January 1, 2008) Eligibility certification.  The certification obtained from the State Historic Preservation Officer that the applicable facility comprises an eligible site and that the rehabilitation is a certified rehabilitation.

(4)        (Effective for taxable years beginning on or after January 1, 2008) Eligibility certification.  The certification obtained from the State Historic Preservation Officer that the applicable facility comprises an eligible site.

(5)        Eligible site.  A site located in this State that satisfies all of the following conditions:

a.         It was used as a manufacturing facility or for purposes ancillary to manufacturing, as a warehouse for selling agricultural products, or as a public or private utility.

b.         It is a certified historic structure or a State‑certified historic structure.

c.         It has been at least eighty percent (80%) vacant for a period of at least two years immediately preceding the date the eligibility certification is made.

d.         (Repealed effective for taxable years beginning on or after January 1, 2008) The cost certification documents that the qualified rehabilitation expenditures for a site for which a taxpayer is allowed a credit under section 47 of the Code or the rehabilitation expenses for a site for which the taxpayer is not allowed a credit under section 47 of the Code exceed three million dollars ($3,000,000) for the site as a whole.

(6)        Repealed by Session Laws 2006‑252, s. 2.22, effective January 1, 2007.

(7)        Pass‑through entity.  Defined in G.S. 105‑228.90.

(8)        Qualified rehabilitation expenditures.  Defined in section 47 of the Code.

(9)        Rehabilitation expenses.  Defined in G.S. 105‑129.36.

(10)      State‑certified historic structure.  Defined in G.S. 105‑129.36.

(11)      State Historic Preservation Officer.  Defined in G.S. 105‑129.36.  (2006‑40, s. 1; 2006‑252, s. 2.22; 2008‑107, s. 28.4(a).)



§ 105-129.71. (See note for repeal) Credit for income-producing rehabilitated mill property.

§ 105‑129.71.  (See note for repeal) Credit for income‑producing rehabilitated mill property.

(a)        (Effective for taxable years beginning before January 1, 2008) Credit.  A taxpayer who is allowed a credit under section 47 of the Code for making qualified rehabilitation expenditures with respect to an eligible site is allowed a credit equal to a percentage of the expenditures that qualify for the federal credit. The credit may be claimed in the year in which the eligible site is placed into service. When the eligible site is placed into service in two or more phases in different years, the amount of credit that may be claimed in a year is the amount based on the qualified rehabilitation expenditures associated with the phase placed into service during that year. In order to be eligible for a credit allowed by this Article, the taxpayer must provide to the Secretary a copy of the eligibility certification and the cost certification. The amount of the credit is as follows:

(1)        For an eligible site located in a development tier one or two area, determined as of the date of certification, the amount of the credit is equal to forty percent (40%) of the qualified rehabilitation expenditures.

(2)        For an eligible site located in a development tier three area, determined as of the date of certification, the amount of the credit is equal to thirty percent (30%) of the qualified rehabilitation expenditures.

(a)        (Effective for taxable years beginning on or after January 1, 2008) Credit.  A taxpayer who is allowed a credit under section 47 of the Code for making qualified rehabilitation expenditures of at least three million dollars ($3,000,000) with respect to a certified rehabilitation of an eligible site is allowed a credit equal to a percentage of the expenditures that qualify for the federal credit. The credit may be claimed in the year in which the eligible site is placed into service. When the eligible site is placed into service in two or more phases in different years, the amount of credit that may be claimed in a year is the amount based on the qualified rehabilitation expenditures associated with the phase placed into service during that year. In order to be eligible for a credit allowed by this Article, the taxpayer must provide to the Secretary a copy of the eligibility certification and the cost certification. The amount of the credit is as follows:

(1)        For an eligible site located in a development tier one or two area, determined as of the date of the eligibility certification, the amount of the credit is equal to forty percent (40%) of the qualified rehabilitation expenditures.

(2)        For an eligible site located in a development tier three area, determined as of the date of the eligibility certification, the amount of the credit is equal to thirty percent (30%) of the qualified rehabilitation expenditures.

(b)        Allocation.  Notwithstanding the provisions of G.S. 105‑131.8 and G.S. 105‑269.15, a pass‑through entity that qualifies for the credit provided in this section may allocate the credit among any of its owners in its discretion as long as an owner's adjusted basis in the pass‑through entity, as determined under the Code, at the end of the taxable year in which the eligible site is placed in service, is at least forty percent (40%) of the amount of credit allocated to that owner. Owners to whom a credit is allocated are allowed the credit as if they had qualified for the credit directly. A pass‑through entity and its owners must include with their tax returns for every taxable year in which an allocated credit is claimed a statement of the allocation made by the pass‑through entity and the allocation that would have been required under G.S. 105‑131.8 or G.S. 105‑269.15.

(c)        Forfeiture for Change in Ownership.  If an owner of a pass‑through entity that has qualified for the credit allowed under this section disposes of all or a portion of the owner's interest in the pass‑through entity within five years from the date the eligible site is placed in service and the owner's interest in the pass‑through entity is reduced to less than two‑thirds of the owner's interest in the pass‑through entity at the time the eligible site was placed in service, the owner forfeits a portion of the credit. The amount forfeited is determined by multiplying the amount of credit by the percentage reduction in ownership and then multiplying that product by the forfeiture percentage. The forfeiture percentage equals the recapture percentage found in the table in section 50(a)(1)(B) of the Code.

(d)        Exceptions to Forfeiture.  Forfeiture as provided in subsection (c) of this section is not required if the change in ownership is the result of any of the following:

(1)        The death of the owner.

(2)        A merger, consolidation, or similar transaction requiring approval by the shareholders, partners, or members of the taxpayer under applicable State law, to the extent the taxpayer does not receive cash or tangible property in the merger, consolidation, or other similar transaction.

(e)        Liability from Forfeiture.  A taxpayer or an owner of a pass‑through entity that forfeits a credit under this section is liable for all past taxes avoided as a result of the credit plus interest at the rate established under G.S. 105‑241.21, computed from the date the taxes would have been due if the credit had not been allowed. The past taxes and interest are due 30 days after the date the credit is forfeited. A taxpayer or owner of a pass‑through entity that fails to pay the taxes and interest by the due date is subject to the penalties provided in G.S. 105‑236.  (2006‑40, s. 1; 2006‑252, s. 2.23; 2006‑259, s. 47.5; 2007‑491, s. 44(1)a; 2008‑107, s. 28.4(b).)



§ 105-129.72. (See note for repeal) Credit for nonincome-producing rehabilitated mill property.

§ 105‑129.72.  (See note for repeal) Credit for nonincome‑producing rehabilitated mill property.

(a)        (Effective for taxable years beginning before January 1, 2008) Credit.  A taxpayer who is not allowed a federal income tax credit under section 47 of the Code and who makes rehabilitation expenses  with respect to an eligible site is allowed a credit equal to a percentage of the rehabilitation expenses. The entire credit may not be taken for the taxable year in which the property is placed in service, but must be taken in five equal installments beginning with the taxable year in which the property is placed in service. When the eligible site is placed into service in two or more phases in different years, the amount of credit that may be claimed in a year is the amount based on the rehabilitation expenses associated with the phase placed into service during that year. In order to be eligible for a credit allowed by this Article, the taxpayer must provide to the Secretary a copy of the eligibility certification and the cost certification. For an eligible site located in a development tier one or two area, determined as of the date of certification, the amount of the credit is equal to forty percent (40%) of the rehabilitation expenses. No credit is allowed for a site located in a development tier three area.

(a)        (Effective for taxable years beginning on or after January 1, 2008) Credit.  A taxpayer who is not allowed a federal income tax credit under section 47 of the Code and who makes rehabilitation expenses of at least three million dollars ($3,000,000) with respect to a certified rehabilitation of an eligible site is allowed a credit equal to a percentage of the rehabilitation expenses. The entire credit may not be taken for the taxable year in which the property is placed in service, but must be taken in five equal installments beginning with the taxable year in which the property is placed in service. When the eligible site is placed into service in two or more phases in different years, the amount of credit that may be claimed in a year is the amount based on the rehabilitation expenses associated with the phase placed into service during that year. In order to be eligible for a credit allowed by this Article, the taxpayer must provide to the Secretary a copy of the eligibility certification and the cost certification. For an eligible site located in a development tier one or two area, determined as of the date of the eligibility certification, the amount of the credit is equal to forty percent (40%) of the rehabilitation expenses. No credit is allowed for a site located in a development tier three area.

(b)        Allocation.  Notwithstanding the provisions of G.S. 105‑131.8 and G.S. 105‑269.15, a pass‑through entity that qualifies for the credit provided in this section may allocate the credit among any of its owners in its discretion as long as an owner's adjusted basis in the pass‑through entity, as determined under the Code, at the end of the taxable year in which the eligible site is placed in service, is at least forty percent (40%) of the amount of credit allocated to that owner. Owners to whom a credit is allocated are allowed the credit as if they had qualified for the credit directly. A pass‑through entity and its owners must include with their tax returns for every taxable year in which an allocated credit is claimed a statement of the allocation made by the pass‑through entity and the allocation that would have been required under G.S. 105‑131.8 or G.S. 105‑269.15.

(c)        Forfeiture for Change in Ownership.  If an owner of a pass‑through entity that has qualified for the credit allowed under this section disposes of all or a portion of the owner's interest in the pass‑through entity within five years from the date the eligible site is placed in service and the owner's interest in the pass‑through entity is reduced to less than two‑thirds of the owner's interest in the pass‑through entity at the time the eligible site was placed in service, the owner forfeits a portion of the credit. The amount forfeited is determined by multiplying the amount of credit by the percentage reduction in ownership and then multiplying that product by the forfeiture percentage. The forfeiture percentage equals the recapture percentage found in the table in section 50(a)(1)(B) of the Code. The remaining allocable credit is allocated equally among the five years in which the credit is claimed.

(d)        Exceptions to Forfeiture.  Forfeiture as provided in subsection (c) of this section is not required if the change in ownership is the result of any of the following:

(1)        The death of the owner.

(2)        A merger, consolidation, or similar transaction requiring approval by the shareholders, partners, or members of the taxpayer under applicable State law, to the extent the taxpayer does not receive cash or tangible property in the merger, consolidation, or other similar transaction.

(e)        Liability from Forfeiture.  A taxpayer or an owner of a pass‑through entity that forfeits a credit under this section is liable for all past taxes avoided as a result of the credit plus interest at the rate established under G.S. 105‑241.21, computed from the date the taxes would have been due if the credit had not been allowed. The past taxes and interest are due 30 days after the date the credit is forfeited. A taxpayer or owner of a pass‑through entity that fails to pay the taxes and interest by the due date is subject to the penalties provided in G.S. 105‑236.  (2006‑40, s. 1; 2006‑252, s. 2.24; 2007‑491, s. 44(1)a; 2008‑107, s. 28.4(c).)



§ 105-129.73. (See note for repeal) Tax credited; cap.

§ 105‑129.73.  (See note for repeal) Tax credited; cap.

(a)        Taxes Credited.  The credits allowed by this Article may be claimed against the franchise tax imposed under Article 3 of this Chapter, the income taxes imposed under Article 4 of this Chapter, or the gross premiums tax imposed under Article 8B of this Chapter. The taxpayer may take the credits allowed by this Article against only one of the taxes against which it is allowed. The taxpayer must elect the tax against which a credit will be claimed when filing the return on which it is claimed. This election is binding. Any carryforwards of the credit must be claimed against the same tax.

(b)        Cap.  A credit allowed under this Article may not exceed the amount of the tax against which it is claimed for the taxable year reduced by the sum of all credits allowed, except payment of tax made by or on behalf of the taxpayer. Any unused portion of the credit may be carried forward for the succeeding nine years. (2006‑40, s. 1.)



§ 105-129.74. (See note for repeal) Coordination with Article 3D of this Chapter.

§ 105‑129.74.  (See note for repeal) Coordination with Article 3D of this Chapter.

A taxpayer that claims a credit under this Article may not also claim a credit under Article 3D of this Chapter with respect to the same activity. The rules and fee schedule adopted under G.S. 105‑129.36A apply to this Article. (2006‑40, s. 1.)



§ 105-129.75. (Effective for taxable years beginning before January 1, 2008) Sunset.

§ 105‑129.75.  (Effective for taxable years beginning before January 1, 2008) Sunset.

This Article expires for qualified rehabilitation expenditures and rehabilitation expenses incurred on or after January 1, 2011. (2006‑40, s. 1.)

§ 105‑129.75.  (Effective for taxable years beginning on or after January 1, 2008) Sunset.

This Article expires January 1, 2011, for rehabilitation projects for which an application for an eligibility certification is submitted on or after that date.  (2006‑40, s. 1; 2008‑107, s. 28.4(d).)



§ 105-129.76. Reserved for future codification purposes.

Article 3I.

§ 105‑129.76.  Reserved for future codification purposes.



§ 105-129.77. Reserved for future codification purposes.

§ 105‑129.77.  Reserved for future codification purposes.



§ 105-129.78. Reserved for future codification purposes.

Article 3I.

§ 105‑129.78.  Reserved for future codification purposes.



§ 105-129.79. Reserved for future codification purposes.

§ 105‑129.79.  Reserved for future codification purposes.



§ 105-129.80. (See notes) Legislative findings.

Article 3J.

Tax Credits for Growing Businesses.

(Effective for taxable years beginning on or after January 1, 2007. See G.S. 105‑129.82(a) for repeal of Article.)

§ 105‑129.80.  (See notes) Legislative findings.

The General Assembly finds that:

(1)        It is the policy of the State of North Carolina to stimulate economic activity and to create new jobs for the citizens of the State by encouraging and promoting the expansion of existing business and industry within the State and by recruiting and attracting new business and industry to the State.

(2)        Both short‑term and long‑term economic trends at the State, national, and international levels have made the successful implementation of the State's economic development policy and programs both more critical and more challenging, and the decline in the State's traditional industries, and the resulting adverse impact upon the State and its citizens, have been exacerbated in recent years by adverse national and State economic trends that contribute to the reduction in the State's industrial base and that inhibit the State's ability to sustain or attract new and expanding businesses.

(3)        The economic condition of the State is not static, and recent changes in the State's economic condition have created economic distress that requires a reevaluation of certain existing State programs and the enactment of a new program as provided in this Article that is designed to stimulate new economic activity and to create new jobs within the State.

(4)        The enactment of this Article is necessary to stimulate the economy and create new jobs in North Carolina, and this Article will promote the general welfare and confer, as its primary purpose and effect, benefits on citizens throughout the State through the creation of new jobs, an enlargement of the overall tax base, an expansion and diversification of the State's industrial base, and an increase in revenue to the State and its political subdivisions.

(5)        The purpose of this Article is to stimulate economic activity and to create new jobs within the State.

(6)        The State is in need of a focused tax credit program that encourages and facilitates economic growth and development within the State.

(7)        The resources of the State are not evenly distributed throughout the State and different communities have different abilities and needs in attracting and maintaining new and expanding business and industry. (2006‑252, s. 1.1.)



§ 105-129.81. (See notes) Definitions.

§ 105‑129.81.  (See notes) Definitions.

The following definitions apply in this Article:

(1)        Agrarian growth zone.  Defined in G.S. 143B‑437.010.

(2)        Air courier services.  The furnishing of air delivery of individually addressed letters and packages for compensation, in interstate commerce, except by the United States Postal Service.

(3)        Aircraft maintenance and repair.  The provision of specialized maintenance or repair services for commercial aircraft or the rebuilding of commercial aircraft.

(4)        Business property.  Tangible personal property that is used in a business and capitalized under the Code.

(5)        Company headquarters.  A corporate, subsidiary, or regional managing office, as defined by NAICS in United States industry 551114, that is responsible for strategic or organizational planning and decision making for the business on an international, national, or multistate regional basis.

(6)        Cost.  In the case of property owned by the taxpayer, cost is determined pursuant to regulations adopted under section 1012 of the Code. In the case of property the taxpayer leases from another, cost is value as determined pursuant to G.S. 105‑130.4(j)(2).

(7)        Customer service call center.  The provision of support service by a business to its customers by telephone or other electronic means to support products or services of the business. For the purposes of this definition, an establishment is primarily engaged in providing support services by telephone or other electronic means only if at least sixty percent (60%) of its calls are incoming or at least sixty percent (60%) of its other electronic communications are initiated by its customers.

(8)        Development tier.  The classification assigned to an area pursuant to G.S. 143B‑437.08.

(9)        Electronic shopping and mail order houses.  An industry in electronic shopping and mail order houses industry group 4541 as defined by NAICS.

(10)      Establishment.  Defined in 29 C.F.R. § 1904.46, as it existed on January 1, 2002.

(11)      Full‑time job.  A position that requires at least 1,600 hours of work per year and is intended to be held by one employee during the entire year. A full‑time employee is an employee who holds a full‑time job.

(12)      Hub.  Defined in G.S. 105‑164.3.

(13)      Information technology and services.  An industry in one of the following:

a.         Internet service providers, Web search portals, and data processing subsector 518 as defined by NAICS.

b.         Software publishers industry group 5112 as defined by NAICS.

c.         Computer systems design and related services industry group 5415 as defined by NAICS.

(14)      Long‑term unemployed worker.  An individual that has been totally unemployed for at least the preceding 26 consecutive weeks as evidenced by records maintained by the Employment Security Commission.

(15)      Manufacturing.  An industry in manufacturing sectors 31 through 33, as defined by NAICS, but not including quick printing or retail bakeries.

(16)      Motorsports facility.  A motorsports racetrack classified in the United States racetrack national industry 711212, as defined by NAICS.

(17)      Motorsports racing team.  A professional racing team primarily engaged in the research and development, design, manufacture, repair, maintenance, and operation of motor vehicles used in live motorsports racing events before a paying audience.

(18)      NAICS.  The North American Industry Classification System adopted by the United States Office of Management and Budget as of December 31, 2002.

(19)      New job.  A full‑time job that represents a net increase in the number of the taxpayer's employees statewide. A new employee is an employee who holds a new job. The term does not include a job currently located in this State that is transferred to the business from a related member of the business.

(20)      Overdue tax debt.  Defined in G.S. 105‑243.1.

(21)      Purchase.  Defined in section 179 of the Code.

(22)      Related member.  Defined in G.S. 105‑130.7A.

(23)      Research and development.  An industry in scientific research and development services industry group 5417 as defined by NAICS.

(24)      Urban progress zone.  The classification assigned to an area pursuant to G.S. 143B‑437.09.

(25)      Warehousing.  An industry in warehousing and storage subsector 493 as defined by NAICS.

(26)      Wholesale trade.  An industry in wholesale trade sector 42 as defined by NAICS. (2006‑252, s. 1.1; 2007‑484, s. 33(b).)



§ 105-129.82. (See note) Sunset; studies.

§ 105‑129.82.  (See note) Sunset; studies.

(a)        Sunset.  This Article is repealed effective for business activities that occur on or after January 1, 2011.

(b)        Equity Study.  The Department of Commerce shall study the effect of the tax incentives provided in this Article on tax equity. This study shall include the following:

(1)        Reexamining the formula in G.S. 143B‑437.08 used to define development tiers, to include consideration of alternative measures for more equitable treatment of counties in similar economic circumstances.

(2)        Considering whether the assignment of tiers and the applicable thresholds are equitable for smaller counties.

(3)        Compiling any available data on whether expanding North Carolina businesses receive fewer benefits than out‑of‑State businesses that locate to North Carolina.

(c)        Impact Study.  The Department of Commerce shall study the effectiveness of the tax incentives provided in this Article. This study shall include:

(1)        Studying the distribution of tax incentives across new and expanding businesses and industries.

(2)        Examining data on economic recruitment for the period from 2005 through the most recent year for which data are available by county, by industry type, by size of investment, and by number of jobs, and other relevant information to determine the pattern of business locations and expansions before and after the enactment of this Article.

(3)        Measuring the direct costs and benefits of the tax incentives.

(4)        Compiling available information on the current use of incentives by other states and whether that use is increasing or declining.

(d)        Report.  The Department of Commerce shall report the results of these studies and its recommendations to the General Assembly biennially with the first report due by June 1, 2009. (2006‑252, s. 1.1.)



§ 105-129.83. (See notes) Eligibility; forfeiture.

§ 105‑129.83.  (See notes) Eligibility; forfeiture.

(a)        Eligible Business.  A taxpayer is eligible for a credit under this Article only with respect to activities occurring at an establishment whose primary activity is listed in this subsection. The primary activity of an establishment is determined based on the establishment's principal product or group of products produced or distributed, or services rendered.

(1)        Air courier services hub.

(2)        Aircraft maintenance and repair.

(3)        Company headquarters, but only if the additional eligibility requirements of subsection (b) of this section are satisfied.

(4)        Customer service call centers.

(5)        Electronic shopping and mail order houses.

(6)        Information technology and services.

(7)        Manufacturing.

(8)        Motorsports facility.

(9)        Motorsports racing team.

(10)      Research and development.

(11)      Warehousing.

(12)      Wholesale trade.

(b)        Company Headquarters Eligibility.  A taxpayer is eligible for a credit under this Article with respect to a company headquarters only if the taxpayer creates at least 75 new jobs at the company headquarters within a 24‑month period. A taxpayer that meets this job creation requirement is eligible for credits under this Article with respect to the company headquarters for three taxable years beginning with the year in which the job creation requirement is satisfied. A taxpayer that creates an additional 75 new jobs at the company headquarters in a 24‑month period during a three‑year eligibility period does not qualify for any extended eligibility period. However, a taxpayer that creates an additional 75 new jobs at the company headquarters in a 24‑month period after the completion of a three‑year eligibility period is eligible for credits with respect to the company headquarters for an additional three taxable years beginning in the year in which the additional job creation requirement is satisfied.

(c)        Wage Standard.  A taxpayer is eligible for a credit under this Article in a development tier two or three area only if the taxpayer satisfies a wage standard. The taxpayer is not required to satisfy a wage standard if the activity occurs in a development tier one area. Jobs that are located within an urban progress zone or an agrarian growth zone but not in a development tier one area satisfy the wage standard if they pay an average weekly wage that is at least equal to ninety percent (90%) of the lesser of the average wage for all insured private employers in the State and the average wage for all insured private employers in the county. All other jobs satisfy the wage standard if they pay an average weekly wage that is at least equal to the lesser of one hundred ten percent (110%) of the average wage for all insured private employers in the State and ninety percent (90%) of the average wage for all insured private employers in the county. The Department of Commerce shall annually publish the wage standard for each county.

In making the wage calculation, the taxpayer shall include any jobs that were filled for at least 1,600 hours during the calendar year the taxpayer engages in the activity that qualifies for the credit even if those jobs are not filled at the time the taxpayer claims the credit. For a taxpayer with a taxable year other than a calendar year, the taxpayer shall use the wage standard for the calendar year in which the taxable year begins. Only full‑time jobs are included when making the wage calculation.

(d)        Health Insurance.  A taxpayer is eligible for a credit under this Article only if the taxpayer provides health insurance for all of the full‑time jobs at the establishment with respect to which the credit is claimed when the taxpayer engages in the activity that qualifies for the credit. For the purposes of this subsection, a taxpayer provides health insurance if it pays at least fifty percent (50%) of the premiums for health care coverage that equals or exceeds the minimum provisions of the basic health care plan of coverage recommended by the Small Employer Carrier Committee pursuant to G.S. 58‑50‑125.

Each year that a taxpayer claims a credit or carryforward of a credit allowed under this Article, the taxpayer shall provide with the tax return the taxpayer's certification that the taxpayer continues to provide health insurance for all the jobs at the establishment with respect to which the credit was claimed. If the taxpayer ceases to provide health insurance for the jobs during a taxable year, the credit expires, and the taxpayer may not take any remaining installment or carryforward of the credit.

(e)        Environmental Impact.  A taxpayer is eligible for a credit allowed under this Article only if the taxpayer certifies that, at the time the taxpayer claims the credit, the taxpayer has no pending administrative, civil, or criminal enforcement action based on alleged significant violations of any program implemented by an agency of the Department of Environment and Natural Resources and has had no final determination of responsibility for any significant administrative, civil, or criminal violation of any program implemented by an agency of the Department of Environment and Natural Resources within the last five years. A significant violation is a violation or alleged violation that does not satisfy any of the conditions of G.S. 143‑215.6B(d). The Secretary of Environment and Natural Resources shall notify the Department of Revenue annually of every person that currently has any of these pending actions and every person that has had any of these final determinations within the last five years.

(f)         Safety and Health Programs.  A taxpayer is eligible for a credit allowed under this Article only if the taxpayer certifies that, as of the time the taxpayer claims the credit, at the establishment with respect to which the credit is claimed, the taxpayer has no citations under the Occupational Safety and Health Act that have become a final order within the past three years for willful serious violations or for failing to abate serious violations. For the purposes of this subsection, "serious violation" has the same meaning as in G.S. 95‑127. The Commissioner of Labor shall notify the Department of Revenue annually of all employers who have had these citations become final orders within the past three years.

(g)        Overdue Tax Debts.  A taxpayer is not eligible for a credit allowed under this Article if, at the time the taxpayer claims the credit or an installment or carryforward of the credit, the taxpayer has received a notice of an overdue tax debt and that overdue tax debt has not been satisfied or otherwise resolved.

(h)        Expiration.  If, during the period that installments of a credit under this Article accrue, the taxpayer is no longer engaged in one of the types of business described in subsection (a) of this section at the establishment for which the credit was claimed, the credit expires. If, during the period that installments of a credit under this Article accrue, the number of jobs of an eligible company headquarters falls below the minimum number required under subsection (b) of this section, any credit associated with that company headquarters expires. When a credit expires, the taxpayer may not take any remaining installments of the credit. The taxpayer may, however, take the portion of an installment that accrued in a previous year and was carried forward to the extent permitted under G.S. 105‑129.84. A change in the development tier designation of the location of an establishment does not result in expiration of a credit under this Article.

(i)         Forfeiture.  A taxpayer forfeits a credit allowed under this Article if the taxpayer was not eligible for the credit for the calendar year in which the taxpayer engaged in the activity for which the credit was claimed. In addition, a taxpayer forfeits a credit for investment in real property under G.S. 105‑129.89 if the taxpayer fails to timely create the number of required new jobs or to timely make the required level of investment under G.S. 105‑129.89(b). A taxpayer that forfeits a credit under this Article is liable for all past taxes avoided as a result of the credit plus interest at the rate established under G.S. 105‑241.21, computed from the date the taxes would have been due if the credit had not been allowed. The past taxes and interest are due 30 days after the date the credit is forfeited; a taxpayer that fails to pay the past taxes and interest by the due date is subject to the penalties provided in G.S. 105‑236.

(j)         Change in Ownership of Business.  As used in this subsection, the term "business" means a taxpayer or an establishment. The sale, merger, consolidation, conversion, acquisition, or bankruptcy of a business, or any transaction by which an existing business reformulates itself as another business, does not create new eligibility in a succeeding business with respect to credits for which the predecessor was not eligible under this Article. A successor business may, however, take any credit or carried‑over portion of a credit that its predecessor could have taken if it had a tax liability. The acquisition of a business is a new investment that creates new eligibility in the acquiring taxpayer under this Article if any of the following conditions are met:

(1)        The business closed before it was acquired.

(2)        The business was required to file a notice of plant closing or mass layoff under the federal Worker Adjustment and Retraining Notification Act, 29 U.S.C. § 2101, before it was acquired.

(3)        The business was acquired by its employees directly or indirectly through an acquisition company under an employee stock option transaction or another similar mechanism. For the purpose of this subdivision, "acquired" means that as part of the initial purchase of a business by the employees, the purchase included an agreement for the employees through the employee stock option transaction or another similar mechanism to obtain one of the following:

a.         Ownership of more than fifty percent (50%) of the business.

b.         Ownership of not less than forty percent (40%) of the business within seven years if the business has tangible assets with a net book value in excess of one hundred million dollars ($100,000,000) and has the majority of its operations located in a development tier one area.

(k)        Advisory Ruling.  A taxpayer may request in writing from the Secretary of Revenue specific advice regarding eligibility for a credit under this Article. G.S. 105‑264 governs the effect of this advice. A taxpayer may not legally rely upon advice offered by any other State or local government official or employee acting in an official capacity regarding eligibility for a credit under this Article.

(l)         Planned Expansion.  A taxpayer that signs a letter of commitment with the Department of Commerce, after the Department has calculated the development tier designations for the next year but before the beginning of that year, to undertake specific activities at a specific site within the next two years may calculate the credit for which it qualifies based on the establishment's development tier designation and urban progress zone or agrarian growth zone designation in the year in which the letter of commitment was signed by the taxpayer. If the taxpayer does not engage in the activities within the two‑year period, the taxpayer does not qualify for the credit; however, if the taxpayer later engages in the activities, the taxpayer qualifies for the credit based on the development tier and urban progress zone or agrarian growth zone designations in effect at that time.

(m)       (Effective for taxable years beginning on or after January 1, 2010) Qualified Capital Intensive Corporations.  A corporation that is a qualified capital intensive corporation under G.S. 105‑130.4(s1) is not eligible for any credit under this Article with respect to the facility that satisfies the condition of subdivision (2) of that subsection.  (2006‑252, s. 1.1; 2007‑491, s. 44(1)a; 2009‑54, s. 3.)



§ 105-129.84. (See notes) Tax election; cap; carryforwards; limitations.

§ 105‑129.84.  (See notes) Tax election; cap; carryforwards; limitations.

(a)        Tax Election.  The credits provided in this Article are allowed against the franchise tax levied in Article 3 of this Chapter, the income taxes levied in Article 4 of this Chapter, and the gross premiums tax levied in Article 8B of this Chapter. The taxpayer may divide a credit between the taxes against which it is allowed. Carryforwards of a credit may be divided between the taxes against which it is allowed without regard to the original election regarding the division of the credit.

(b)        Cap.  The credits allowed under this Article may not exceed fifty percent (50%) of the cumulative amount of taxes against which they may be claimed for the taxable year, reduced by the sum of all other credits allowed against those taxes, except tax payments made by or on behalf of the taxpayer. This limitation applies to the cumulative amount of credit, including carryforwards, claimed by the taxpayer under this Article for the taxable year.

(c)        Carryforward.  Unless a longer carryforward period applies, any unused portion of a credit allowed under G.S. 105‑129.87 or G.S. 105‑129.88 may be carried forward for the succeeding five years, and any unused portion of a credit allowed under G.S. 105‑129.89 may be carried forward for the succeeding 15 years. If the Secretary of Commerce makes a written determination that the taxpayer is expected to purchase or lease, and place in service in connection with an eligible business within a two‑year period, at least one hundred fifty million dollars ($150,000,000) worth of business and real property, any unused portion of a credit under this Article with respect to the establishment that satisfies that condition may be carried forward for the succeeding 20 years. If the taxpayer does not make the required level of investment, the taxpayer shall apply the five‑year carryforward period rather than the 20‑year carryforward period.

(d)        Statute of Limitations.  Notwithstanding Article 9 of this Chapter, a taxpayer shall claim a credit under this Article within six months after the date set by statute for the filing of the return, including any extensions of that date. (2006‑252, s. 1.1.)



§ 105-129.85. (See notes) Fees and reports.

§ 105‑129.85.  (See notes) Fees and reports.

(a)        Fee.  When filing a return for a taxable year in which the taxpayer engaged in activity for which the taxpayer is eligible for a credit under this Article, the taxpayer shall pay the Department of Revenue a fee of five hundred dollars ($500.00) for each type of credit the taxpayer claims or intends to claim with respect to an establishment. The fee is due at the time the return is due for the taxable year in which the taxpayer engaged in the activity for which the taxpayer is eligible for a credit. No credit is allowed under this Article for a taxable year until all outstanding fees have been paid. Fees collected under this section shall be credited to the General Fund.

(b)        Reports.  The Department of Revenue shall publish by May 1 of each year the following information itemized by credit and by taxpayer for the 12‑month period ending the preceding December 31:

(1)        The number and amount of credits generated and taken for each credit allowed in this Article.

(2)        The number and development tier area of new jobs with respect to which credits were generated and to which credits were taken.

(3)        The cost and development tier area of business property with respect to which credits were generated and to which credits were taken.

(4)        The cost and development tier area of real property investment with respect to which credits were generated and to which credits were taken. (2006‑252, s. 1.1.)



§ 105-129.86. (See notes) Substantiation.

§ 105‑129.86.  (See notes) Substantiation.

(a)        Records.  To claim a credit allowed by this Article, the taxpayer shall provide any information required by the Secretary of Revenue. Every taxpayer claiming a credit under this Article shall maintain and make available for inspection by the Secretary of Revenue any records the Secretary considers necessary to determine and verify the amount of the credit to which the taxpayer is entitled. The burden of proving eligibility for the credit and the amount of the credit shall rest upon the taxpayer, and no credit shall be allowed to a taxpayer that fails to maintain adequate records or to make them available for inspection.

(b)        Documentation.  Each taxpayer shall provide with the tax return qualifying information for each credit claimed under this Article. The qualifying information shall be in the form prescribed by the Secretary and shall be signed and affirmed by the individual who signs the taxpayer's tax return. The information required by this subsection is information demonstrating that the taxpayer has met the conditions for qualifying for a credit and any carryforwards and includes the following:

(1)        The physical location of the jobs and investment with respect to which the credit is claimed, including the street address and the development tier designation of the establishment.

(2)        The type of business with respect to which the credit is claimed and the average weekly wage at the establishment with respect to which the credit is claimed.

(3)        Any other qualifying information related to a specific credit allowed under this Article. (2006‑252, s. 1.1.)



§ 105-129.87. (See notes) Credit for creating jobs.

§ 105‑129.87.  (See notes) Credit for creating jobs.

(a)        Credit.  A taxpayer that meets the eligibility requirements set out in G.S. 105‑129.83 and satisfies the threshold requirement for new job creation in this State under subsection (b) of this section during the taxable year is allowed a credit for creating jobs. The amount of the credit for each new job created is set out in the table below and is based on the development tier designation of the county in which the job is located. If the job is located in an urban progress zone or an agrarian growth zone, the amount of the credit is increased by one thousand dollars ($1,000) per job. In addition, if a job located in an urban progress zone or an agrarian growth zone is filled by a resident of that zone or by a long‑term unemployed worker, the amount of the credit is increased by an additional two thousand dollars ($2,000) per job.

Area Development Tier                    Amount of Credit

Tier One                                             $12,500

Tier Two                                                 5,000

Tier Three                                                  750

(b)        Threshold.  The applicable threshold is the appropriate amount set out in the following table based on the development tier designation of the county where the new jobs are created during the taxable year. If the taxpayer creates new jobs at more than one eligible establishment in a county during the taxable year, the threshold applies to the aggregate number of new jobs created at all eligible establishments within the county during that year. If the taxpayer creates new jobs at eligible establishments in different counties during the taxable year, the threshold applies separately to the aggregate number of new jobs created at eligible establishments in each county. If the taxpayer creates new jobs in an urban progress zone or an agrarian growth zone, the applicable threshold is the one for a development tier one area. New jobs created in an urban progress zone or an agrarian growth zone are not aggregated with jobs created at any other eligible establishments regardless of county.

Area Development Tier                               Threshold

Tier One                                                        5

Tier Two                                                      10

Tier Three                                                    15

(c)        Calculation.  A job is located in a county, an urban progress zone, or an agrarian growth zone if more than fifty percent (50%) of the employee's duties are performed in the county or the zone. The number of new jobs a taxpayer creates during the taxable year is determined by subtracting the average number of full‑time employees the taxpayer had in this State during the 12‑month period preceding the beginning of the taxable year from the average number of full‑time employees the taxpayer has in this State during the taxable year.

(d)        Installments.  The credit may not be taken in the taxable year in which the new jobs are created. Instead, the credit shall be taken in equal installments over the four years following the taxable year in which the new jobs were created and is conditional upon the continued maintenance of those jobs by the taxpayer. If, in one of the four years in which the installment of a credit accrues, a job is no longer filled, the credit with respect to that job expires, and the taxpayer may not take any remaining installment of the credit with respect to that job. If, in one of the years in which the installment of a credit accrues, the number of the taxpayer's full‑time employees falls below the sum of the applicable threshold and the number of full‑time employees the taxpayer had in the year before the year in which the taxpayer qualified for the credit, the credits with respect to all of the new jobs expire, and the taxpayer may not take any remaining installments of the credits. When a credit expires under this subsection, the taxpayer may, however, take the portion of an installment that accrued in a previous year and was carried forward to the extent permitted under G.S. 105‑129.84.

(e)        Transferred Jobs.  Jobs transferred from one area in the State to another area in the State are not considered new jobs for purposes of this section. Jobs that were located in this State and that are transferred to the taxpayer from a related member of the taxpayer are not considered new jobs for purposes of this section. If, in one of the four years in which the installment of a credit accrues, the job with respect to which the credit was claimed is moved to an area in a higher‑numbered development tier or out of an urban progress zone or an agrarian growth zone, the remaining installments of the credit are allowed only to the extent they would have been allowed if the job was initially created in the area to which it was moved. If, in one of the years in which the installment of a credit accrues, the job with respect to which the credit was claimed is moved to an area in a lower‑numbered development tier or an urban progress zone or an agrarian growth zone, the remaining installments of the credit shall be calculated as if the job had been created initially in the area to which it was moved.

(f)         Wage Standard.  For the purposes of this section, a taxpayer satisfies the wage standard requirement of G.S. 105‑129.83 only if the taxpayer satisfies the requirement with respect to both the new jobs, considered collectively, for which a credit is claimed and all of the jobs at the establishment, considered collectively, with respect to which a credit is claimed.

(g)        No Double Credit.  A taxpayer may not claim a credit under this section with respect to jobs for which a taxpayer claims a credit under G.S. 105‑129.8. (2006‑252, s. 1.1; 2007‑527, s. 6.)



§ 105-129.88. (See notes) Credit for investing in business property.

§ 105‑129.88.  (See notes) Credit for investing in business property.

(a)        General Credit.  A taxpayer that meets the eligibility requirements set out in G.S. 105‑129.83 and that has purchased or leased business property and placed it in service in this State during the taxable year and that has satisfied the threshold requirements of subsection (c) of this section is allowed a credit equal to the applicable percentage of the excess of the eligible investment amount over the applicable threshold. If the taxpayer places business property in service in an urban progress zone or an agrarian growth zone, the applicable percentage is the one for a development tier one area. Business property is eligible if it is not leased to another party. The credit may not be taken for the taxable year in which the business property is placed in service but shall be taken in equal installments over the four years following the taxable year in which it is placed in service. The applicable percentage is as follows:

Area Development Tier                Applicable Percentage

Tier One                                                        7%

Tier Two                                                        5%

Tier Three                                                      3.5%

(b)        Eligible Investment Amount.  The eligible investment amount is the lesser of (i) the cost of the eligible business property and (ii) the amount by which the cost of all of the taxpayer's eligible business property that is in service in this State on the last day of the taxable year exceeds the cost of all of the taxpayer's eligible business property that was in service in this State on the last day of the base year. The base year is that year, of the three immediately preceding taxable years, in which the taxpayer had the most eligible business property in service in this State.

(c)        Threshold.  The applicable threshold is the appropriate amount set out in the following table based on the development tier where the eligible business property is placed in service during the taxable year. If the taxpayer places business property in service in an urban progress zone or an agrarian growth zone, the applicable threshold is the one for a development tier one area. Business property placed in service in an urban progress zone or an agrarian growth zone is not aggregated with business property placed in service at any other eligible establishments regardless of county. If the taxpayer places eligible business property in service at more than one establishment in a county during the taxable year, the threshold applies to the aggregate amount of eligible business property placed in service during the taxable year at all establishments in the county. If the taxpayer places eligible business property in service at establishments in different counties, the threshold applies separately to the aggregate amount of eligible business property placed in service in each county. If the taxpayer places eligible business property in service at an establishment over the course of a two‑year period, the applicable threshold for the second taxable year is reduced by the eligible investment amount for the previous taxable year.

Area Development Tier                          Threshold

Tier One                                       $              -0-

Tier Two                                          1,000,000

Tier Three                                        2,000,000

(d)        Expiration.  As used in this subsection, the term "disposed of" means disposed of, taken out of service, or moved out of State. If, in one of the four years in which the installment of a credit accrues, the business property with respect to which the credit was claimed is disposed of, the credit expires, and the taxpayer may not take any remaining installment of the credit for that business property unless the cost of that business property is offset in the same taxable year by the taxpayer's new investment in eligible business property placed in service in the same county, as provided in this subsection. If, during the taxable year, the taxpayer disposed of the business property for which installments remain, there has been a net reduction in the cost of all the taxpayer's eligible business property that are in service in the same county as the business property that was disposed of, and the amount of this reduction is greater than twenty percent (20%) of the cost of the business property that was disposed of, then the credit for the business property that was disposed of expires. If the amount of the net reduction is equal to twenty percent (20%) or less of the cost of the business property that was disposed of, or if there is no net reduction, then the credit does not expire. In determining the amount of any net reduction during the taxable year, the cost of business property the taxpayer placed in service during the taxable year and for which the taxpayer claims a credit under Article 3A or Article 3B of this Chapter may not be included in the cost of all the taxpayer's eligible business property that is in service. If in a single taxable year business property with respect to two or more credits in the same county are disposed of, the net reduction in the cost of all the taxpayer's eligible business property that is in service in the same county is compared to the total cost of all the business property for which credits expired in order to determine whether the remaining installments of the credits are forfeited.

The expiration of a credit does not prevent the taxpayer from taking the portion of an installment that accrued in a previous year and was carried forward to the extent permitted under G.S. 105‑129.84.

(e)        Transferred Property.  If, in one of the four years in which the installment of a credit accrues, the business property with respect to which the credit was claimed is moved to a county in a higher‑numbered development tier or out of an urban progress zone or an agrarian growth zone, the remaining installments of the credit are allowed only to the extent they would have been allowed if the business property had been placed in service initially in the area to which it was moved. If, in one of the four years in which the installment of a credit accrues, the business property with respect to which a credit was claimed is moved to a county in a lower‑numbered development tier or an urban progress zone or an agrarian growth zone, the remaining installments of the credit shall be calculated as if the business property had been placed in service initially in the area to which it was moved.

(f)         Wage Standard.  For the purposes of this section, a taxpayer satisfies the wage standard requirement of G.S. 105‑129.83 only if the taxpayer satisfies the requirement with respect to all of the jobs at the establishment, considered collectively, with respect to which a credit is claimed.

(g)        No Double Credit.  A taxpayer may not claim a credit under this section with respect to business property for which the taxpayer claims a credit under G.S. 105‑129.9 or G.S. 105‑129.9A. (2006‑252, s. 1.1; 2007‑527, ss. 7, 8.)



§ 105-129.89. (See notes) Credit for investment in real property.

§ 105‑129.89.  (See notes) Credit for investment in real property.

(a)        Credit.  If a taxpayer that has purchased or leased real property in a development tier one area begins to use the property in an eligible business during the taxable year, the taxpayer is allowed a credit equal to thirty percent (30%) of the eligible investment amount if all of the eligibility requirements of G.S. 105‑129.83 and of subsection (b) of this section are met. For the purposes of this section, property is located in a development tier one area if the area the property is located in was a development tier one area at the time the taxpayer made a written application for the determination required under subsection (b) of this section. The eligible investment amount is the lesser of (i) the cost of the property and (ii) the amount by which the cost of all of the real property the taxpayer is using in this State in an eligible business on the last day of the taxable year exceeds the cost of all of the real property the taxpayer was using in this State in an eligible business on the last day of the base year. The base year is that year, of the three immediately preceding taxable years, in which the taxpayer was using the most real property in this State in an eligible business. In the case of property that is leased, the cost of the property is not determined as provided in G.S. 105‑129.81 but is considered to be the taxpayer's lease payments over a seven‑year period, plus any expenditures made by the taxpayer to improve the property before it is used by the taxpayer if the expenditures are not reimbursed or credited by the lessor. The entire credit may not be taken for the taxable year in which the property is first used in an eligible business but shall be taken in equal installments over the seven years following the taxable year in which the property is first used in an eligible business. When part of the property is first used in an eligible business in one year and part is first used in an eligible business in a later year, separate credits may be claimed for the amount of property first used in an eligible business in each year. The basis in any real property for which a credit is allowed under this section shall be reduced by the amount of credit allowable.

(b)        Determination by the Secretary of Commerce.  A taxpayer is eligible for the credit allowed under this section with respect to an establishment only if the Secretary of Commerce makes a written determination that the taxpayer is expected to purchase or lease and use in an eligible business at that establishment within a three‑year period at least ten million dollars ($10,000,000) of real property and that the establishment that is the subject of the credit will create at least 200 new jobs within two years of the time that the property is first used in an eligible business. If the taxpayer fails to timely make the required level of investment or fails to timely create the required number of new jobs, the taxpayer forfeits the credit as provided in G.S. 105‑129.83.

(c)        Mixed Use Property.  If the taxpayer uses only part of the property in an eligible business, the amount of the credit allowed under this section is reduced by multiplying it by a fraction, the numerator of which is the square footage of the property used in an eligible business and the denominator of which is the total square footage of the property.

(d)        Expiration.  If, in one of the seven years in which the installment of a credit accrues, the property with respect to which the credit was claimed is no longer used in an eligible business, the credit expires, and the taxpayer may not take any remaining installment of the credit. If, in one of the seven years in which the installment of a credit accrues, part of the property with respect to which the credit was claimed is no longer used in an eligible business, the remaining installments of the credit shall be reduced by multiplying it by the fraction described in subsection (c) of this section. If, in one of the years in which the installment of a credit accrues and by which the taxpayer is required to have created 200 new jobs at the property, the total number of employees the taxpayer employs at the property with respect to which the credit is claimed is less than 200, the credit expires, and the taxpayer may not take any remaining installment of the credit.

In each of these cases, the taxpayer may nonetheless take the portion of an installment that accrued in a previous year and was carried forward to the extent permitted under G.S. 105‑129.84.

(e)        No Double Credit.  A taxpayer may not claim a credit under this section with respect to real property for which a credit is claimed under G.S. 105‑129.12 or G.S. 105‑129.12A. (2006‑252, s. 1.1.)



§ 105-129.90. Reserved for future codification purposes.

§ 105‑129.90.  Reserved for future codification purposes.



§ 105-129.91. Reserved for future codification purposes.

§ 105‑129.91.  Reserved for future codification purposes.



§ 105-129.92. Reserved for future codification purposes.

§ 105‑129.92.  Reserved for future codification purposes.



§ 105-129.93. Reserved for future codification purposes.

§ 105‑129.93.  Reserved for future codification purposes.



§ 105-129.94. Reserved for future codification purposes.

§ 105‑129.94.  Reserved for future codification purposes.



§ 105-129.95. (Repealed for taxable years beginning on or after January 1, 2038 - see note) Definitions.

Article 3K.

Tax Incentives for Railroad Intermodal Facilities.

(Repealed for taxable years beginning on or after January 1, 2038. See G.S. 105-129.99.)

§ 105‑129.95.  (Repealed for taxable years beginning on or after January 1, 2038  see note) Definitions.

The following definitions apply in this Article:

(1)        Costs of construction.  The costs of acquiring and improving land, constructing buildings and other structures, equipping the facility, and constructing and equipping rail tracks to the railroad intermodal facility that are necessary to access and support facility operations. In the case of property owned or leased by the taxpayer, cost is determined pursuant to regulations adopted under section 1012 of the Code.

(2)        Eligible railroad intermodal facility.  A railroad intermodal facility whose costs of construction exceed thirty million dollars ($30,000,000).

(3)        Intermodal facility.  A facility where freight is transferred from one mode of transportation to another.

(4)        Railroad intermodal facility.  An intermodal facility whose primary purpose is to transfer freight between a railroad and another mode of transportation. (2007‑323, s. 31.23(a); 2007‑345, s. 14.7(a).)



§ 105-129.96. (Repealed for taxable years beginning on or after January 1, 2038 - see note) Credit for constructing a railroad intermodal facility.

§ 105‑129.96.  (Repealed for taxable years beginning on or after January 1, 2038  see note) Credit for constructing a railroad intermodal facility.

(a)        Credit.  A taxpayer that constructs or leases an eligible railroad intermodal facility in this State and places it in service during the taxable year is allowed a tax credit equal to fifty percent (50%) of all amounts payable by the taxpayer towards the costs of construction or under the lease.

(b)        Taxes Credited.  The credit provided in this section is allowed against the franchise tax levied in Article 3 of this Chapter or the income taxes levied in Article 4 of this Chapter. The taxpayer must elect the tax against which a credit will be claimed when filing the return on which the first installment of the credit is claimed. This election is binding. The credit may not exceed fifty percent (50%) of the tax against which it is applied. Any unused portion of a credit may be carried forward for the succeeding 10 years. Any carryforwards of a credit must be claimed against the same tax. (2007‑323, s. 31.23(a).)



§ 105-129.97. (Repealed for taxable years beginning on or after January 1, 2038 - see note) Substantiation.

§ 105‑129.97.  (Repealed for taxable years beginning on or after January 1, 2038  see note) Substantiation.

To claim a credit allowed by this Article, the taxpayer must provide any information required by the Secretary. Each taxpayer claiming a credit under this Article must maintain and make available for inspection by the Secretary any records the Secretary considers necessary to determine and verify the amount of the credit to which the taxpayer is entitled. The burden of proving eligibility for a credit and the amount of the credit rests upon the taxpayer, and no credit may be allowed to a taxpayer that fails to maintain adequate records or to make them available for inspection. (2007‑323, s. 31.23(a).)



§ 105-129.98. (Repealed for taxable years beginning on or after January 1, 2038 - see note) Reports.

§ 105‑129.98.  (Repealed for taxable years beginning on or after January 1, 2038  see note) Reports.

The Department of Revenue must publish by May 1 of each year the following information, itemized by taxpayer, for the 12‑month period ending the preceding December 31:

(1)        The number of taxpayers that claimed a credit allowed in this Article.

(2)        The amount of each credit claimed and the taxes against which it was applied.

(3)        The total cost to the General Fund of the credits claimed. (2007‑323, s. 31.23(a).)



§ 105-129.99. Sunset.

§ 105‑129.99.  Sunset.

This Article is repealed effective for taxable years beginning on or after January 1, 2038. (2007‑323, s. 31.23(a).)



§ 105-130. Short title.

Article 4.

Income Tax.

Part 1.  Corporation Income Tax.

§ 105‑130.  Short title.

This Part of the income tax Article shall be known and may be cited as the Corporation Income Tax Act. (1939, c. 158, s. 300; 1967, c. 1110, s. 3; 1998‑98, ss. 42, 61, 68.)



§ 105-130.1. Purpose.

§ 105‑130.1.  Purpose.

The general purpose of this Part is to impose a tax for the use of the State government upon the net income of every domestic corporation and of every foreign corporation doing business in this State.

The tax imposed upon the net income of corporations in this Part is in addition to all other taxes imposed under this Subchapter. (1939, c. 158, s. 301; 1967, c. 1110, s. 3; 1998‑98, s. 69.)



§ 105-130.2. Definitions.

§ 105‑130.2.  Definitions.

The following definitions apply in this Part:

(1)        Code.  Defined in G.S. 105‑228.90.

(1a)      Corporation.  A joint‑stock company or association, an insurance company, a domestic corporation, a foreign corporation, or a limited liability company.

(1b)      C Corporation.  A corporation that is not an S Corporation.

(1c)      Department.  The Department of Revenue.

(2)        Domestic corporation.  A corporation organized under the laws of this State.

(3)        Fiscal year.  An income year, ending on the last day of any month other than December. A corporation that pursuant to the provisions of the Code has elected to compute its federal income tax liability on the basis of an annual period varying from 52 to 53 weeks shall compute its taxable income under this Part on the basis of the same period used by the corporation in computing its federal income tax liability for the income year.

(4)        Foreign corporation.  Any corporation other than a domestic corporation.

(4a)      Gross income.  Defined in section 61 of the Code.

(4b)      Income year.  The calendar year or the fiscal year upon the basis of which the net income is computed under this Part. If no fiscal year has been established, the income year is the calendar year. In the case of a return made for a fractional part of a year under the provisions of this Part or under rules adopted by the Secretary, the income year is the period for which the return is made.

(5)        Limited liability company.  Either a domestic limited liability company organized under Chapter 57C of the General Statutes or a foreign limited liability company authorized by that Chapter to transact business in this State that is classified for federal income tax purposes as a corporation. As applied to a limited liability company that is a corporation under this Part, the term "shareholder" means a member of the limited liability company and the term "corporate officer" means a member or manager of the limited liability company.

(5a)      S Corporation.  Defined in G.S. 105‑131(b).

(5b)      Secretary.  The Secretary of Revenue.

(5c)      State net income.  The taxpayer's federal taxable income as determined under the Code, adjusted as provided in G.S. 105‑130.5 and, in the case of a corporation that has income from business activity that is taxable both within and without this State, allocated and apportioned to this State as provided in G.S. 105‑130.4.

(5d)      Taxable year.  Income year.

(6)        Taxpayer.  A corporation subject to the tax imposed by this Part. (1939, c. 158, s. 302; 1941, c. 50, s. 5; 1955, c. 1331, s. 2; 1957, c. 1340, s. 4; 1963, c. 1169, s. 2; 1967, c. 1110, s. 3; 1973, c. 476, s. 193; 1983, c. 713, ss. 68, 82; 1985, c. 656, s. 7; 1985 (Reg. Sess., 1986), c. 853, s. 1; 1987, c. 778, s. 1; 1987 (Reg. Sess., 1988), c. 1015, s. 3; 1989, c. 36, s. 3; 1989 (Reg. Sess., 1990), c. 981, s. 3; 1991, c. 689, s. 257; 1991 (Reg. Sess., 1992), c. 922, s. 4; 1993, c. 12, s. 5; c. 354, s. 12; 1995, c. 17, s. 3; 1998‑98, s. 69; 2006‑162, s. 3(a).)



§ 105-130.3. Corporations.

§ 105‑130.3.  Corporations.

A tax is imposed on the State net income of every C Corporation doing business in this State. An S Corporation is not subject to the tax levied in this section. The tax is a percentage of the taxpayer's State net income computed as follows:

Income Years Beginning                                                                Tax

In 1997                                                                                        7.5%

In 1998                                                                                        7.25%

In 1999                                                                                        7%

After 1999                                                                                    6.9%.

(1939, c. 158, s. 311; 1941, c. 50, s. 5; 1943, c. 400, s. 4; 1945, c. 752, s. 3; 1953, c. 1302, s. 4; 1955, c. 1350, s. 18; 1957, c. 1340, s. 4; 1959, c. 1259, s. 4; 1963, c. 1169, s. 2; c. 1186; 1967, c. 1110, s. 3; 1973, c. 1287, s. 4; 1975, c. 275, s. 4; 1977, c. 657, s. 4; 1979, c. 179, s. 2; 1981, c. 15; 1983, c. 713, s. 69; 1987, c. 622, s. 8; 1987 (Reg. Sess., 1988), c. 1089, s. 5; 1989, c. 728, s. 1.33; 1991, c. 689, s. 258; 1996, 2nd Ex. Sess., c. 13, s. 2.1.)



§ 105-130.3A: Expired.

§ 105‑130.3A:  Expired.



§ 105-130.3B. (Effective for taxable years beginning on or after January 1, 2009, and expiring for taxable years beginning on or after January 1, 2011) Income tax surtax.

§ 105‑130.3B.  (Effective for taxable years beginning on or after January 1, 2009, and expiring for taxable years beginning on or after January 1, 2011) Income tax surtax.

(a)        Surtax.  An income tax surtax is imposed on a taxpayer equal to three percent (3%) of the tax payable by the taxpayer under G.S. 105‑130.3 for the taxable year. This tax is in addition to the tax imposed by G.S. 105‑130.3 and is due at the time prescribed in G.S. 105‑130.17 for filing a corporate income tax return.

(b)        Sunset.  This section expires for taxable years beginning on or after January 1, 2011.  (2009‑451, s. 27A.1(a).)



§ 105-130.4. Allocation and apportionment of income for corporations.

§ 105‑130.4.  Allocation and apportionment of income for corporations.

(a)        As used in this section, unless the context otherwise requires:

(1)        "Apportionable income" means all income that is apportionable under the United States Constitution.

(2)        "Commercial domicile" means the principal place from which the trade or business of the taxpayer is directed or managed.

(3)        "Compensation" means wages, salaries, commissions and any other form of remuneration paid to employees for personal services.

(4)        "Excluded corporation" means any corporation engaged in business as a building or construction contractor, a securities dealer, or a loan company or a corporation that receives more than fifty percent (50%) of its ordinary gross income from intangible property.

(5)        "Nonapportionable income" means all income other than apportionable income.

(6)        "Public utility" means any corporation that is subject to control of one or more of the following entities: the North Carolina Utilities Commission, the Federal Communications Commission, the Interstate Commerce Commission, the Federal Energy Regulatory Commission, or the Federal Aviation Agency; and that owns or operates for public use any plant, equipment, property, franchise, or license for the transmission of communications, the transportation of goods or persons, or the production, storage, transmission, sale, delivery or furnishing of electricity, water, steam, oil, oil products, or gas. The term also includes a motor carrier of property whose principal business activity is transporting property by motor vehicle for hire over the public highways of this State.

(7)        "Sales" means all gross receipts of the corporation except for the following receipts:

a.         Receipts from a casual sale of property.

b.         Receipts allocated under subsections (c) through (h) of this section.

c.         Receipts exempt from taxation.

d.         The portion of receipts realized from the sale or maturity of securities or other obligations that represents a return of principal.

(8)        "Casual sale of property" means the sale of any property which was not purchased, produced or acquired primarily for sale in the corporation's regular trade or business.

(9)        "State" means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, any territory or possession of the United States, and any foreign country or political subdivision thereof.

(b)        A corporation having income from business activity which is taxable both within and without this State shall allocate and apportion its net income or net loss as provided in this section. For purposes of allocation and apportionment, a corporation is taxable in another state if (i) the corporation's business activity in that state subjects it to a net income tax or a tax measured by net income, or (ii) that state has jurisdiction based on the corporation's business activity in that state to subject the corporation to a tax measured by net income regardless whether that state exercises its jurisdiction. For purposes of this section, "business activity" includes any activity by a corporation that would establish a taxable nexus pursuant to 15 United States Code section 381.

(c)        Rents and royalties from real or tangible personal property, gains and losses, interest, dividends, patent and copyright royalties and other kinds of income, to the extent that they constitute nonapportionable income, less related expenses shall be allocated as provided in subsections (d) through (h) of this section.

(d)       (1)        Net rents and royalties from real property located in this State are allocable to this State.

(2)        Net rents and royalties from tangible personal property are allocable to this State:

a.         If and to the extent that the property is utilized in this State, or

b.         In their entirety if the corporation's commercial domicile is in this State and the corporation is not organized under the laws of, or is not taxable in, the state in which the property is utilized.

(3)        The extent of utilization of tangible personal property in a state is determined by multiplying the rents and royalties by a fraction, the numerator of which is the number of days of physical location of the property in the state during the rental or royalty period in the income year and the denominator of which is the number of days of physical location of the property everywhere during all rental or royalty periods in the income year. If the physical location of the property during the rental or royalty period is unknown or unascertainable by the corporation, tangible personal property is utilized in the state in which the property was located at the time the rental or royalty payer obtained possession.

(e)       (1)        Gains and losses from sales or other disposition of real property located in this State are allocable to this State.

(2)        Gains and losses from sales or other disposition of tangible personal property are allocable to this State if

a.         The property had a situs in this State at the time of the sale, or

b.         The corporation's commercial domicile is in this State and the corporation is not taxable in the state in which the property has a situs.

(3)        Gains and losses from sales or other disposition of intangible personal property are allocable to this State if the corporation's commercial domicile is in this State.

(f)         Interest and net dividends are allocable to this State if the corporation's commercial domicile is in this State. For purposes of this section, the term "net dividends" means gross dividend income received less related expenses.

(g)       (1)        Royalties or similar income received from the use of patents, copyrights, secret processes and other similar intangible property are allocable to this State:

a.         If and to the extent that the patent, copyright, secret process or other similar intangible property is utilized in this State, or

b.         If and to the extent that the patent, copyright, secret process or other similar intangible property is utilized in a state in which the taxpayer is not taxable and the taxpayer's commercial domicile is in this State.

(2)        A patent, secret process or other similar intangible property is utilized in a state to the extent that it is employed in production, fabrication, manufacturing, processing, or other use in the state or to the extent that a patented product is produced in the state. If the basis of receipts from such intangible property does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the intangible property is utilized in the state in which the taxpayer's commercial domicile is located.

(3)        A copyright is utilized in a state to the extent that printing or other publication originates in the state. If the basis of receipts from copyright royalties does not permit allocation to states or if the accounting procedures do not reflect states of utilization, the copyright is utilized in the state in which the taxpayer's commercial domicile is located.

(h)        The income less related expenses from any other activities producing nonapportionable income or investments not otherwise specified in this section is allocable to this State if the business situs of the activities or investments is located in this State.

(i)         (Effective for taxable years beginning before January 1, 2010) All apportionable income of corporations other than public utilities and excluded corporations shall be apportioned to this State by multiplying the income by a fraction, the numerator of which is the property factor plus the payroll factor plus twice the sales factor, and the denominator of which is four. Provided, that where the sales factor does not exist, the denominator of the fraction shall be the number of existing factors and where the sales factor exists but the payroll factor or the property factor does not exist, the denominator of the fraction shall be the number of existing factors plus one.

(i)         (Effective for taxable years beginning on or after January 1, 2010) All apportionable income of corporations other than public utilities, excluded corporations, and qualified capital intensive corporations shall be apportioned to this State by multiplying the income by a fraction, the numerator of which is the property factor plus the payroll factor plus twice the sales factor, and the denominator of which is four. If the sales factor does not exist, the denominator of the fraction is the number of existing factors and if the sales factor exists but the payroll factor or the property factor does not exist, the denominator of the fraction is the number of existing factors plus one.

(j)        (1)        The property factor is a fraction, the numerator of which is the average value of the corporation's real and tangible personal property owned or rented and used in this State during the income year and the denominator of which is the average value of all the corporation's real and tangible personal property owned or rented and used during the income year.

(2)        Property owned by the corporation is valued at its original cost. Property rented by the corporation is valued at eight times the net annual rental rate. Net annual rental rate is the annual rental rate paid by the corporation less any annual rental rate received by the corporation from subrentals except that subrentals shall not be deducted when they constitute apportionable income. Any property under construction and any property the income from which constitutes nonapportionable income shall be excluded in the computation of the property factor.

(3)        The average value of property shall be determined by averaging the values at the beginning and end of the income year, but in all cases the Secretary of Revenue may require the averaging of monthly or other periodic values during the income year if reasonably required to reflect properly the average value of the corporation's property. A corporation that ceases its operations in this State before the end of its income year because of its intention to dissolve or to relinquish its certificate of authority, or because of a merger, conversion, or consolidation, or for any other reason whatsoever shall use the real estate and tangible personal property values as of the first day of the income year and the last day of its operations in this State in determining the average value of property, but the Secretary may require averaging of monthly or other periodic values during the income year if reasonably required to reflect properly the average value of the corporation's property.

(k)       (1)        The payroll factor is a fraction, the numerator of which is the total amount paid in this State during the income year by the corporation as compensation, and the denominator of which is the total compensation paid everywhere during the income year. All compensation paid to general executive officers and all compensation paid in connection with nonapportionable income shall be excluded in computing the payroll factor. General executive officers shall include the chairman of the board, president, vice‑presidents, secretary, treasurer, comptroller, and any other officers serving in similar capacities.

(2)        Compensation is paid in this State if:

a.         The individual's service is performed entirely within the State; or

b.         The individual's service is performed both within and without the State, but the service performed without the State is incidental to the individual's service within the State; or

c.         Some of the service is performed in this State and (i) the base of operations or, if there is no base of operations, the place from which the service is directed or controlled is in this State, or (ii) the base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the individual's residence is in this State.

(l)        (1)        The sales factor is a fraction, the numerator of which is the total sales of the corporation in this State during the income year, and the denominator of which is the total sales of the corporation everywhere during the income year. Notwithstanding any other provision under this Part, the receipts from any casual sale of property shall be excluded from both the numerator and the denominator of the sales factor. Where a corporation is not taxable in another state on its apportionable income but is taxable in another state only because of nonapportionable income, all sales shall be treated as having been made in this State.

(2)        Sales of tangible personal property are in this State if the property is received in this State by the purchaser. In the case of delivery of goods by common carrier or by other means of transportation, including transportation by the purchaser, the place at which the goods are ultimately received after all transportation has been completed shall be considered as the place at which the goods are received by the purchaser. Direct delivery into this State by the taxpayer to a person or firm designated by a purchaser from within or without the State shall constitute delivery to the purchaser in this State.

(3)        Other sales are in this State if:

a.         The receipts are from real or tangible personal property located in this State; or

b.         The receipts are from intangible property and are received from sources within this State; or

c.         The receipts are from services and the income‑producing activities are in this State.

(m)       All apportionable income of a railroad company shall be apportioned to this State by multiplying the income by a fraction, the numerator of which is the "railway operating revenue" from business done within this State and the denominator of which is the "total railway operating revenue" from all business done by the company as shown by its records kept in accordance with the standard classification of accounts prescribed by the Interstate Commerce Commission.

"Railway operating revenue" from business done within this State shall mean "railway operating revenue" from business wholly within this State, plus the equal mileage proportion within this State of each item of "railway operating revenue" received from the interstate business of the company. "Equal mileage proportion" shall mean the proportion which the distance of movement of property and passengers over lines in this State bears to the total distance of movement of property and passengers over lines of the company receiving such revenue. "Interstate business" shall mean "railway operating revenue" from the interstate transportation of persons or property into, out of, or through this State. If the Secretary of Revenue finds, with respect to any particular company, that its accounting records are not kept so as to reflect with exact accuracy such division of revenue by State lines as to each transaction involving interstate revenue, the Secretary of Revenue may adopt such regulations, based upon averages, as will approximate with reasonable accuracy the proportion of interstate revenue actually earned upon lines in this State. Provided, that where a railroad is being operated by a partnership which is treated as a corporation for income tax purposes and pays a net income tax to this State, or if located in another state would be so treated and so pay as if located in this State, each partner's share of the net profits shall be considered as dividends paid by a corporation for purposes of this Part and shall be so treated for inclusion in gross income, deductibility, and separate allocation of dividend income.

(n)        All apportionable income of a telephone company shall be apportioned to this State by multiplying the income by a fraction, the numerator of which is gross operating revenue from local service in this State plus gross operating revenue from toll services performed wholly within this State plus the proportion of revenue from interstate toll services attributable to this State as shown by the records of the company plus the gross operating revenue in North Carolina from other service less the uncollectible revenue in this State, and the denominator of which is the total gross operating revenue from all business done by the company everywhere less total uncollectible revenue. Provided, that where a telephone company is required to keep its records in accordance with the standard classification of accounts prescribed by the Federal Communications Commission the amounts in such accounts shall be used in computing the apportionment fraction as provided in this subsection.

(o)        All apportionable income of a motor carrier of property shall be apportioned by multiplying the income by a fraction, the numerator of which is the number of vehicle miles in this State and the denominator of which is the total number of vehicle miles of the company everywhere. The words "vehicle miles" shall mean miles traveled by vehicles owned or operated by the company hauling property for a charge or traveling on a scheduled route.

(p)        All apportionable income of a motor carrier of passengers shall be apportioned by multiplying the income by a fraction, the numerator of which is the number of vehicle miles in this State and the denominator of which is the total number of vehicle miles of the company everywhere. The words "vehicle miles" shall mean miles traveled by vehicles owned or operated by the company carrying passengers for a fare or traveling on a scheduled route.

(q)        All apportionable income of a telegraph company shall be apportioned by multiplying the income by a fraction, the numerator of which is the property factor plus the payroll factor plus the sales factor and the denominator of which is three.

The property factor shall be as defined in subsection (j) of this section, the payroll factor shall be as defined in subsection (k) of this section, and the sales factor shall be as defined in subsection (l) of this section.

(r)        All apportionable income of an excluded corporation and of all other public utilities shall be apportioned by multiplying the income by the sales factor as determined under subsection (l) of this section.

(s)        All apportionable income of an air or water transportation corporation shall be apportioned by a fraction, the numerator of which is the corporation's revenue ton miles in this State and the denominator of which is the corporation's revenue ton miles everywhere. The term "revenue ton mile" means one ton of passengers, freight, mail, or other cargo carried one mile. In making this computation, a passenger is considered to weigh two hundred pounds.

(s1)      (Effective for taxable years beginning on or after January 1, 2010; see Editor's note for contingent repeal) All apportionable income of a qualified capital intensive corporation shall be apportioned by multiplying the income by the sales factor as determined under subsection (l) of this section. A "qualified capital intensive corporation" is a corporation that satisfies all of the conditions of this subsection. A corporation that is subject to this subsection must list on its return the property, payroll, and sales factors it used in determining whether it is a qualified capital intensive corporation. If the corporation fails to invest one billion dollars ($1,000,000,000) in private funds within nine years as required by subdivision (2) of this subsection, the benefit of this subsection expires and the corporation must apportion income as it would otherwise be required to do under this section absent this subsection. The conditions are:

(1)        The corporation's property factor as a percentage of the sum of the factors in the formula set out in subsection (i) of this section, including the doubling of the sales factor, exceeds seventy‑five percent (75%) or the corporation's average property factor for the preceding three years as a percentage of the average sum of the factors in the formula set out in subsection (i) of this section, including the doubling of the sales factors, for the preceding three years exceeds seventy‑five percent (75%).

(2)        The Secretary of Commerce makes a written determination that the corporation has invested or is expected to invest at least one billion dollars ($1,000,000,000) in private funds to construct a facility in this State within nine years after the time that construction begins. For the purposes of this subsection, costs of construction include costs of acquiring and improving land for the facility, costs for renovations or repairs to existing buildings, and costs of equipping or reequipping the facility.

(3)        The corporation maintains the average number of employees it has at the facility during the first two years after the facility is placed in service for the remainder of time in which the corporation must complete the investment required under subdivision (2) of this subsection.

(4)        The facility that satisfies the condition of subdivision (2) of this subsection is located in a county that was designated as a development tier one or two area at the time construction of the facility began.

(5)        The corporation satisfies a wage standard at the facility that satisfies the condition of subdivision (2) of this subsection. For the purposes of this subdivision, the wage standard that must be satisfied is the one established under G.S. 105‑129.83(c).

(6)        The corporation provides health insurance for all of its full‑time employees at the facility that satisfies the condition of subdivision (2) of this subsection. For the purposes of this subdivision, a company provides health insurance if it satisfies the provisions of G.S. 105‑129.83(d).

(t)         Repealed by Session Laws 2007‑491, s. 2, effective January 1, 2008. For applicability, see Editor's note.

(t1)       Alternative Apportionment Method.  A corporation that believes the statutory apportionment method that otherwise applies to it under this section subjects a greater portion of its income to tax than is attributable to its business in this State may make a written request to the Secretary for permission to use an alternative method. The request must set out the reasons for the corporation's belief and  propose an alternative method.

The statutory apportionment method that otherwise applies to a corporation under this section is presumed to be the best method of determining the portion of the corporation's income that is attributable to its business in this State. A corporation has the burden of establishing by clear, cogent, and convincing proof that the proposed alternative method is a better method of determining the amount of the corporation's income attributable to the corporation's business in this State.

The Secretary must issue a written decision on a corporation's request for an alternative apportionment method. If the decision grants the request, it must describe the alternative method the corporation is authorized to use and state the tax years to which the alternative method applies. A decision may apply to no more than three tax years. A corporation may renew a request to use an alternative apportionment method by following the procedure in this subsection. A decision of the Secretary on a request for an alternative apportionment method is final and is not subject to administrative or judicial review. A corporation authorized to use an alternative method may apportion its income in accordance with the alternative method or the statutory method. A corporation may not use an alternative apportionment method except upon written order of the Secretary, and any return in which any alternative apportionment method, other than the method prescribed by statute, is used without permission of the Secretary is not a lawful return.  (1939, c. 158, s. 311; 1941, c. 50, s. 5; 1943, c. 400, s. 4; 1945, c. 752, s. 3; 1953, c. 1302, s. 4; 1955, c. 1350, s. 18; 1957, c. 1340, s. 4; 1959, c. 1259, s. 4; 1963, c. 1169, s. 2; c. 1186; 1967, c. 1110, s. 3; 1973, c. 476, s. 193; c. 1287, s. 4; 1981 (Reg. Sess., 1982), c. 1212; 1987, c. 804, s. 2; 1987 (Reg. Sess., 1988), c. 994, s. 1; 1993, c. 532, s. 12; 1995, c. 350, s. 3; 1996, 2nd Ex. Sess., c. 14, s. 5; 1998‑98, s. 69; 1999‑369, s. 5.4; 2000‑126, s. 5; 2001‑327, s. 1(c); 2002‑126, s. 30G.1(a); 2003‑349, ss. 1.2, 1.3; 2003‑416, ss. 5(a)‑5(h); 2004‑170, s. 15; 2005‑435, s. 53; 2007‑491, ss. 2, 12; 2009‑54, ss. 1, 2, 6; 2009‑445, ss. 4, 5.)



§ 105-130.5. Adjustments to federal taxable income in determining State net income.

§ 105‑130.5.  Adjustments to federal taxable income in determining State net income.

(a)        The following additions to federal taxable income shall be made in determining State net income:

(1)        Taxes based on or measured by net income by whatever name called and excess profits taxes.

(2)        Interest paid in connection with income exempt from taxation under this Part.

(3)        The contributions deduction allowed by the Code.

(4)        Interest income earned on bonds and other obligations of other states or their political subdivisions, less allowable amortization on any bond acquired on or after January 1, 1963.

(5)        The amount by which gains have been offset by the capital loss carryover allowed under the Code. All gains recognized on the sale or other disposition of assets must be included in determining State net income or loss in the year of disposition.

(6)        (Effective for taxable years beginning before January 1, 2009) The net operating loss deduction allowed by the Code; and

(6)        (Effective for taxable years beginning on or after January 1, 2009) Any amount allowed as a net operating loss deduction under the Code.

(7)        Repealed by Session Laws 2001‑327, s. 3(a), effective for taxable years beginning on or after January 1, 2001.

(8)        Repealed by Session Laws 1987, c. 778, s. 2.

(9)        Payments to or charges by a parent, subsidiary or affiliated corporation in excess of fair compensation in all intercompany transactions of any kind whatsoever pursuant to the Revenue Laws of this State.

(10)      The total amounts allowed under this Chapter during the taxable year as a credit against the taxpayer's income tax. A corporation that apportions part of its income to this State shall make the addition required by this subdivision after it determines the amount of its income that is apportioned and allocated to this State and shall not apply to a credit taken under this Chapter the apportionment factor used by it in determining the amount of its apportioned income.

(11)      The amount by which the percentage depletion allowance allowed by sections 613 and 613A of the Code for mines, oil and gas wells, and other natural deposits exceeds the cost depletion allowance for these items under the Code, except as otherwise provided herein. This subdivision does not apply to depletion deductions for clay, gravel, phosphate rock, lime, shells, stone, sand, feldspar, gemstones, mica, talc, lithium compounds, tungsten, coal, peat, olivine, pyrophyllite, and other solid minerals or rare earths extracted from the soil or waters of this State. Corporations required to apportion income to North Carolina shall first add to federal taxable income the amount of all percentage depletion in excess of cost depletion that was subtracted from the corporation's gross income in computing its federal income taxes and shall then subtract from the taxable income apportioned to North Carolina the amount by which the percentage depletion allowance allowed by sections 613 and 613A of the Code for solid minerals or rare earths extracted from the soil or waters of this State exceeds the cost depletion allowance for these items.

(12)      The amount allowed under the Code for depreciation or as an expense in lieu of depreciation for a utility plant acquired by a natural gas local distribution company, to the extent the plant is included in the company's rate base at zero cost in accordance with G.S. 62‑158.

(13)      Repealed by Session Laws 2001‑427, s. 4(b), effective for taxable years beginning on or after January 1, 2002.

(14)      Royalty payments required to be added by G.S. 105‑130.7A, to the extent deducted in calculating federal taxable income.

(15)      (Effective for taxable years beginning before January 1, 2008) The applicable percentage of the amount allowed as a special accelerated depreciation deduction under section 168(k) or section 1400L of the Code, as set out in the table below. In addition, a taxpayer who was allowed a special accelerated depreciation deduction under section 168(k) or section 1400L of the Code in a taxable year beginning before January 1, 2002, and whose North Carolina taxable income in that earlier year reflected that accelerated depreciation deduction must add to federal taxable income in the taxpayer's first taxable year beginning on or after January 1, 2002, an amount equal to the amount of the deduction allowed in the earlier taxable year. These adjustments do not result in a difference in basis of the affected assets for State and federal income tax purposes. The applicable percentage is as follows:

Taxable Year                                                   Percentage

2002                                                                    100%

2003                                                                      70%

2004                                                                      70%

2005 and thereafter                                                  0%

(15)      (Effective for taxable years beginning on or after January 1, 2008) For taxable years 2002‑2005, the applicable percentage of the amount allowed as a special accelerated depreciation deduction under section 168(k) or section 1400L of the Code, as set out in the table below. In addition, a taxpayer who was allowed a special accelerated depreciation deduction under section 168(k) or section 1400L of the Code in a taxable year beginning before January 1, 2002, and whose North Carolina taxable income in that earlier year reflected that accelerated depreciation deduction must add to federal taxable income in the taxpayer's first taxable year beginning on or after January 1, 2002, an amount equal to the amount of the deduction allowed in the earlier taxable year. These adjustments do not result in a difference in basis of the affected assets for State and federal income tax purposes. The applicable percentage is as follows:

Taxable Year                                                   Percentage

2002                                                                    100%

2003                                                                      70%

2004                                                                      70%

2005                                                                        0%

(15a)    (Effective for taxable years beginning on or after January 1, 2008, and before January 1, 2009) The applicable percentage of the amount allowed as a special accelerated depreciation deduction under section 168(k) of the Code for property placed in service after December 31, 2007, but before January 1, 2009. In addition, a taxpayer who was allowed a special accelerated depreciation deduction in taxable year 2007 for property placed in service during that period, and whose North Carolina taxable income for that year reflected that accelerated depreciation deduction must add to federal taxable income in the taxpayer's 2008 taxable year an amount equal to the applicable percentage of the deduction amount allowed in the 2007 taxable year. These adjustments do not result in a difference in basis of the affected assets for State and federal income tax purposes. The applicable percentage under this subdivision is eighty‑five percent (85%).

(15a)    (Effective for taxable years beginning on or after January 1, 2009) The applicable percentage of the amount allowed as a special accelerated depreciation deduction under section 168(k) or 168(n) of the Code for property placed in service after December 31, 2007, but before January 1, 2010. The applicable percentage under this subdivision is eighty‑five percent (85%).

In addition, a taxpayer who was allowed a special accelerated depreciation deduction in taxable year 2007 or 2008 for property placed in service during that year, and whose North Carolina taxable income for that year reflected that accelerated depreciation deduction must make the adjustments set out below. These adjustments do not result in a difference in basis of the affected assets for State and federal income tax purposes.

a.         A taxpayer must add to federal taxable income in the taxpayer's 2008 taxable year an amount equal to the applicable percentage of the accelerated depreciation deduction reflected in the taxpayer's 2007 North Carolina taxable income.

b.         A taxpayer must add to federal taxable income in the taxpayer's 2009 taxable year an amount equal to the applicable percentage of the accelerated depreciation deduction reflected in the taxpayer's 2008 North Carolina taxable income.

(16)      The amount excluded from gross income under Subchapter R of Chapter 1 of the Code.

(17)      The amount excluded from gross income under section 199 of the Code.

(18)      Repealed by Session Laws 2006‑220, s. 1, effective for taxable years beginning on and after January 1, 2007.

(19)      The dividend paid deduction allowed under the Code to a captive REIT, as defined in G.S. 105‑130.12.

(20)      (Effective for taxable years beginning before January 1, 2008) The amount of a donation made to a nonprofit organization for which a credit is claimed under G.S. 105‑129.16H.

(20)      (Effective for taxable years beginning on or after January 1, 2008) The amount of a donation made to a nonprofit organization or a unit of State or local government for which a credit is claimed under G.S. 105‑129.16H.

(21)      (Effective for taxable years beginning on or after January 1, 2009) The amount of income deferred under section 108(i)(1) of the Code from the discharge of indebtedness in connection with a reacquisition of an applicable debt instrument.

(22)      (Effective for taxable years beginning on or after January 1, 2009) The amount allowed as a deduction under section 163(e)(5)(F) of the Code for an original issue discount on an applicable high yield discount obligation.

(b)        The following deductions from federal taxable income shall be made in determining State net income:

(1)        Interest upon the obligations of the United States or its possessions, to the extent included in federal taxable income: Provided, interest upon the obligations of the United States shall not be an allowable deduction unless interest upon obligations of the State of North Carolina or any of its political subdivisions is exempt from income taxes imposed by the United States.

(1a)      Interest upon the obligations of any of the following, net of related expenses, to the extent included in federal taxable income:

a.         This State, a political subdivision of this State, or a commission, an authority, or another agency of this State or of a political subdivision of this State.

b.         A nonprofit educational institution organized or chartered under the laws of this State.

(2)        Payments received from a parent, subsidiary or affiliated corporation in excess of fair compensation in intercompany transactions which in the determination of the net income or net loss of such corporation were not allowed as a deduction under the Revenue Laws of this State.

(3)        Repealed by Session Laws 2003‑349, s. 1.1, effective January 1, 2003.

(3a)      Dividends treated as received from sources outside the United States as determined under section 862 of the Code, net of related expenses, to the extent included in federal taxable income. Notwithstanding the proviso in subdivision (c)(3) of this section, the netting of related expenses shall be calculated in accordance with subdivision (c)(3) of this section and G.S. 105‑130.6A.

(3b)      Any amount included in federal taxable income under section 78 or section 951 of the Code, net of related expenses.

(4)        Losses in the nature of net economic losses sustained by the corporation in any or all of the 15 preceding years pursuant to the provisions of G.S. 105‑130.8. A corporation required to allocate and apportion its net income under the provisions of G.S. 105‑130.4 shall deduct its allocable net economic loss only from total income allocable to this State pursuant to the provisions of G.S. 105‑130.8.

(5)        Contributions or gifts made by any corporation within the income year to the extent provided under G.S. 105‑130.9.

(6)        Amortization in excess of depreciation allowed under the Code on the cost of any sewage or waste treatment plant, and facilities or equipment used for purposes of recycling or resource recovery of or from solid waste, or for purposes of reducing the volume of hazardous waste generated as provided in G.S. 105‑130.10.

(7)        Depreciation of emergency facilities acquired prior to January 1, 1955. Any corporation shall be permitted to depreciate any emergency facility, as such is defined in section 168 of the Code, over its useful life, provided such facility was acquired prior to January 1, 1955, and no amortization has been claimed on such facility for State income tax purposes.

(8)        The amount of losses realized on the sale or other disposition of assets not allowed under section 1211(a) of the Code. All losses recognized on the sale or other disposition of assets must be included in determining State net income or loss in the year of disposition.

(9)        With respect to a shareholder of a regulated investment company, the portion of undistributed capital gains of such regulated investment company included in such shareholder's federal taxable income and on which the federal tax paid by the regulated investment company is allowed as a credit or refund to the shareholder under section 852 of the Code.

(10)      Repealed by Session Laws 1987, c. 778, s. 2.

(11)      If a deduction for an ordinary and necessary business expense was required to be reduced or was not allowed under the Code because the corporation claimed a federal tax credit against its federal income tax liability for the income year in lieu of a deduction, the amount by which the deduction was reduced and the amount of the deduction that was disallowed. This deduction is allowed only to the extent that a similar credit is not allowed by this Chapter for the amount.

(12)      Reasonable expenses, in excess of deductions allowed under the Code, paid for reforestation and cultivation of commercially grown trees; provided, that this deduction shall be allowed only to those corporations in which the real owners of all the shares of such corporation are natural persons actively engaged in the commercial growing of trees, or the spouse, siblings, or parents of such persons. Provided, further, that in no case shall a corporation be allowed a deduction for the same reforestation or cultivation expenditure more than once.

(13)      The eligible income of an international banking facility to the extent included in determining federal taxable income, determined as follows:

a.         "International banking facility" shall have the same meaning as is set forth in the laws of the United States or regulations of the board of governors of the federal reserve system.

b.         The eligible income of an international banking facility for the taxable year shall be an amount obtained by multiplying State taxable income as determined under G.S. 105‑130.3 (determined without regard to eligible income of an international banking facility and allocation and apportionment, if applicable) for such year by a fraction, the denominator of which shall be the gross receipts for such year derived by the bank from all sources, and the numerator of which shall be the adjusted gross receipts for such year derived by the international banking facility from:

1.         Making, arranging for, placing or servicing loans to foreign persons substantially all the proceeds of which are for use outside the United States;

2.         Making or placing deposits with foreign persons which are banks or foreign branches of banks (including foreign subsidiaries or foreign branches of the taxpayer) or with other international banking facilities; or

3.         Entering into foreign exchange trading or hedging transactions related to any of the transactions described in this paragraph.

c.         The adjusted gross receipts shall be determined by multiplying the gross receipts of the international banking facility by a fraction the numerator of which is the average amount for the taxable year of all assets of the international banking facility which are employed outside the United States and the denominator of which is the average amount for the taxable year of all assets of the international banking facility.

d.         For the purposes of this subsection the term "foreign person" means:

1.         An individual who is not a resident of the United States;

2.         A foreign corporation, a foreign partnership or a foreign trust, as defined in section 7701 of the Code, other than a domestic branch thereof;

3.         A foreign branch of a domestic corporation (including the taxpayer);

4.         A foreign government or an international organization or an agency of either, or

5.         An international banking facility.

For purposes of this paragraph, the terms "foreign" and "domestic" shall have the same meaning as set forth in section 7701 of the Code.

(14)      The amount by which the basis of a depreciable asset is required to be reduced under the Code for federal tax purposes because of a tax credit allowed against the corporation's federal income tax liability. This deduction may be claimed only in the year in which the Code requires that the asset's basis be reduced. In computing gain or loss on the asset's disposition, this deduction shall be considered as depreciation.

(15)      The amount paid during the income year, pursuant to 7 U.S.C. § 1445‑2, as marketing assessments on tobacco grown by the corporation in North Carolina.

(16)      The amount of natural gas expansion surcharges collected by a natural gas local distribution company under G.S. 62‑158.

(17)      To the extent included in federal taxable income, 911 charges imposed under G.S. 62A‑43 and remitted to the 911 Fund under that section.

(18)      Interest, investment earnings, and gains of a trust, the settlors of which are two or more manufacturers that signed a settlement agreement with this State to settle existing and potential claims of the State against the manufacturers for damages attributable to a product of the manufacturers, if the trust meets all of the following conditions:

a.         The purpose of the trust is to address adverse economic consequences resulting from a decline in demand of the manufactured product potentially expected to occur because of market restrictions and other provisions in the settlement agreement.

b.         A court of this State approves and retains jurisdiction over the trust.

c.         Certain portions of the distributions from the trust are made in accordance with certifications that meet the criteria in the agreement creating the trust and are provided by a nonprofit entity, the governing board of which includes State officials.

(19)      To the extent included in federal taxable income, the amount paid to the taxpayer during the taxable year from the Hurricane Floyd Reserve Fund in the Office of State Budget and Management for hurricane relief or assistance, but not including payments for goods or services provided by the taxpayer.

(20)      Royalty payments received from a related member who added the payments to income under G.S. 105‑130.7A for the same taxable year.

(21)      In each of the taxpayer's first five taxable years beginning on or after January 1, 2005, an amount equal to twenty percent (20%) of the amount added to taxable income in a previous year as accelerated depreciation under subdivision (a)(15) of this section.

(21a)    (Effective for taxable years beginning on or after January 1, 2008, and before January 1, 2009) In each of the taxpayer's first five taxable years beginning on or after January 1, 2009, an amount equal to twenty percent (20%) of the amount added to taxable income in taxable year 2008 as accelerated depreciation under subdivision (a)(15a) of this section.

(21a)    (Effective for taxable years beginning on or after January 1, 2009) An amount equal to twenty percent (20%) of the amount added to federal taxable income as accelerated depreciation under subdivision (a)(15a) of this section. For a taxpayer who made the addition for accelerated depreciation in the 2008 taxable year, the deduction allowed by this subdivision applies to the first five taxable years beginning on or after January 1, 2009. For a taxpayer who made the addition for accelerated depreciation in the 2009 taxable year, the deduction allowed by this subdivision applies to the first five taxable years beginning on or after January 1, 2010.

(22)      To the extent included in federal taxable income, the amount paid to the taxpayer during the taxable year from the Disaster Relief Reserve Fund in the Office of State Budget and Management for hurricane relief or assistance, but not including payments for goods or services provided by the taxpayer.

(23)      A dividend received from a captive REIT, as defined in G.S. 105‑130.12.

(24)      (Effective for taxable years beginning on or after January 1, 2008, and expiring for taxable years beginning on or after January 1, 2015) Five percent (5%) of the gross purchase price of a qualified sale of a manufactured home community. A qualified sale is a transfer of land comprising a manufactured home community in a single purchase to a group composed of a majority of the manufactured home community leaseholders or to a nonprofit organization that represents such a group. To be eligible for this deduction, a taxpayer must give notice of the sale to the North Carolina Housing Finance Agency under G.S. 42‑14.3.

(25)      (Effective for taxable years beginning on or after January 1, 2009) The amount added to federal taxable income as deferred income under section 108(i)(1) of the Code. This deduction applies to taxable years beginning on or after January 1, 2014.

(c)        The following other adjustments to federal taxable income shall be made in determining State net income:

(1)        In determining State net income, no deduction shall be allowed for annual amortization of bond premiums applicable to any bond acquired prior to January 1, 1963. The amount of premium paid on any such bond shall be deductible only in the year of sale or other disposition.

(2)        Federal taxable income must be increased or decreased to account for any difference in the amount of depreciation, amortization, or gains or losses applicable to property which has been depreciated or amortized by use of a different basis or rate for State income tax purposes than used for federal income tax purposes prior to the effective date of this Part.

(3)        No deduction is allowed for any direct or indirect expenses related to income not taxed under this Part; provided, no adjustment shall be made under this subsection for adjustments addressed in G.S. 105‑130.5(a) and (b). G.S. 105‑130.6A applies to the adjustment for expenses related to dividends received that are not taxed under this Part.

(4)        The taxpayer shall add to federal taxable income the amount of any recovery during the taxable year not included in federal taxable income, to the extent the taxpayer's deduction of the recovered amount in a prior taxable year reduced the taxpayer's tax imposed by this Part but, due to differences between the Code and this Part, did not reduce the amount of the taxpayer's tax imposed by the Code. The taxpayer may deduct from federal taxable income the amount of any recovery during the taxable year included in federal taxable income under section 111 of the Code, to the extent the taxpayer's deduction of the recovered amount in a prior taxable year reduced the taxpayer's tax imposed by the Code but, due to differences between the Code and this Part, did not reduce the amount of the taxpayer's tax imposed by this Part.

(5)        A savings and loan association may deduct interest earned on deposits at the Federal Home Loan Bank of Atlanta, or its successor, to the extent included in federal taxable income.

(d)        Repealed by Session Laws 1987, c. 778, s. 3.

(e)        Notwithstanding any other provision of this section, any recapture of depreciation required under the Code must be included in a corporation's State net income to the extent required for federal income tax purposes.

(f)         Expired.  (1967, c. 1110, s. 3; 1969, cc. 1113, 1124; 1971, c. 820, s. 1; c. 1206, s. 1; 1973, c. 1287, s. 4; 1975, c. 764, s. 4; 1977, 2nd Sess., c. 1200, s. 1; 1979, c. 179, s. 2; c. 801, s. 32; 1981, c. 704, s. 20; c. 855, s. 1; 1983, c. 61; c. 713, ss. 70‑73, 82, 83; 1985, c. 720, s. 1; c. 791, s. 43; 1985 (Reg. Sess., 1986), c. 825; 1987, c. 89; c. 637, s. 1; c. 778, ss. 2, 3; c. 804, s. 3; 1991, c. 598, ss. 3, 10; 1991 (Reg. Sess., 1992), c. 857, s. 1; 1993 (Reg. Sess., 1994), c. 745, ss. 4, 5; 1995, c. 509, s. 50; 1996, 2nd Ex. Sess., c. 14, ss. 4, 10; 1997‑439, s. 1; 1998‑98, ss. 1(c), 4, 69; 1998‑158, s. 5; 1998‑171, s. 7; 1999‑333, s. 2; 1999‑337, s. 1; 1999‑463, Ex. Sess., s. 4.6(b); 2000‑140, s. 93.1(a); 2000‑173, s. 19(c); 2001‑327, ss. 1(d), (e), 3(a), (b); 2001‑424, s. 12.2(b); 2001‑427, ss. 4(b), 10(a); 2002‑72, s. 14; 2002‑126, ss. 30C.2(a), 30C.2(c); 2002‑136, ss. 1, 4; 2003‑284, s. 37A.3; 2003‑349, s. 1.1; 2005‑1, s. 5.7(b); 2005‑276, ss. 35.1(b), 39.1(e); 2006‑220, s. 1; 2007‑323, ss. 31.18(a), (b); 2007‑383, s. 5; 2007‑397, s. 13(b); 2008‑107, ss. 28.1(c), (d), (g), 28.25(b), 28.27(a); 2008‑134, s. 2(b); 2009‑451, s. 27A.6(c), (d).)



§ 105-130.6. Subsidiary and affiliated corporations.

§ 105‑130.6.  Subsidiary and affiliated corporations.

The net income of a corporation doing business in this State that is a parent, subsidiary, or affiliate of another corporation shall be determined by eliminating all payments to or charges by the parent, subsidiary, or affiliated corporation in excess of fair compensation in all intercompany transactions of any kind whatsoever. If the Secretary finds as a fact that a report by a corporation does not disclose the true earnings of the corporation on its business carried on in this State, the Secretary may require the corporation to file a consolidated return of the entire operations of the parent corporation and of its subsidiaries and affiliates, including its own operations and income. The Secretary shall determine the true amount of net income earned by such corporation in this State. The combined net income of the corporation and of its parent, subsidiaries, and affiliates shall be apportioned to this State by use of the applicable apportionment formula required to be used by the corporation under G.S. 105‑130.4. The return shall include in the apportionment formula the property, payrolls, and sales of all corporations for which the return is made. For the purposes of this section, a corporation is considered a subsidiary of another corporation when, directly or indirectly, it is subject to control by the other corporation by stock ownership, interlocking directors, or by any other means whatsoever exercised by the same or associated financial interests, whether the control is direct or through one or more subsidiary, affiliated, or controlled corporations. A corporation is considered an affiliate of another corporation when both are directly or indirectly controlled by the same parent corporation or by the same or associated financial interests by stock ownership, interlocking directors, or by any other means whatsoever, whether the control is direct or through one or more subsidiary, affiliated, or controlled corporations. The secretary may require a consolidated return under this section regardless of whether the parent or controlling corporation or interests or its subsidiaries or affiliates, other than the taxpayer, are or are not doing business in this State.

If a consolidated return required by this section is not filed within 60 days after it is demanded, then the corporation is subject to the penalties provided in G.S. 105‑230 and G.S. 105‑236.

The parent, subsidiary, or affiliated corporation must incorporate in its return required under this section information needed to determine the net income taxable under this Part, and must furnish any additional information the Secretary requires. If the return does not contain the information required or the additional information requested is not furnished within 30 days after it is demanded, the corporation is subject to the penalties provided in G.S. 105‑230 and G.S. 105‑236.

If the Secretary finds that the determination of the income of a parent, subsidiary, or affiliated corporation under a consolidated return will produce a greater or lesser figure than the amount of income earned in this State, the Secretary may readjust the determination by reasonable methods of computation to make it conform to the amount of income earned in this State. If the corporation contends the figure produced is greater than the earnings in this State, it must file with the Secretary within 30 days after notice of the determination a statement of its objections and of an alternative method of determination. The Secretary must consider the statement in determining the income earned in this State. The findings and conclusions of the Secretary shall be presumed to be correct and shall not be set aside unless shown to be plainly wrong. (1939, c. 158, s. 3181/2; 1941, c. 50, s. 5; 1943, c. 400, s. 4; 1945, c. 708, s. 4; 1959, c. 1259, ss. 4, 8; 1967, c. 1110, s. 3; 1971, c. 1223, s. 1; 1973, c. 476, s. 193; 1998‑98, s. 69; 1998‑212, s. 29A.14(f).)



§ 105-130.6A. Adjustment for expenses related to dividends.

§ 105‑130.6A.  Adjustment for expenses related to dividends.

(a)        Definitions.  The provisions of G.S. 105‑130.6 govern the determination of whether a corporation is a subsidiary or an affiliate of another corporation. In addition, the following definitions apply in this section:

(1)        Affiliated group.  A group that includes a corporation, all other corporations that are affiliates or subsidiaries of that corporation, and all other corporations that are affiliates or subsidiaries of another corporation in the group.

(2)        Bank holding company.  A holding company with an affiliate that is subject to the privilege tax on banks levied in G.S. 105‑102.3.

(3)        Dividends.  Dividends received that are not taxed under this Part.

(4)        Electric power holding company.  A holding company with an affiliate or a subsidiary that is subject to the franchise tax on electric power companies levied in G.S. 105‑116.

(5)        Expense adjustment.  The adjustment required by G.S. 105‑130.5(c)(3) for expenses related to dividends not taxed under this Part.

(6)        Holding company.  Defined in G.S. 105‑120.2.

(b)        General Rule.  For corporations other than bank holding companies and electric power holding companies, the adjustment under G.S. 105‑130.5(c)(3) for expenses related to dividends not taxed under this Part may not exceed an amount equal to fifteen percent (15%) of the dividends.

(c)        Bank Holding Companies.  For bank holding companies the adjustment under G.S. 105‑130.5(c)(3) for expenses related to dividends not taxed under this Part may not exceed an amount equal to twenty percent (20%) of the dividends.

(d)        Electric Power Holding Companies.  For electric power holding companies, the adjustment under G.S. 105‑130.5(c)(3) for expenses related to dividends not taxed under this Part may not exceed an amount equal to fifteen percent (15%) of its total interest expenses.

(e)        Cap for Bank Holding Companies.  After calculating the expense adjustment as provided in subsection (c) of this section, each bank holding company must calculate the amount of additional tax that results from the expense adjustments for the holding company and for every corporation in the holding company's affiliated group for the taxable year. If the expense adjustments result in additional tax exceeding eleven million dollars ($11,000,000) for a taxable year for the affiliated group, the affiliated group may reduce the amount of the expense adjustment so that the resulting additional tax does not exceed this maximum. This maximum applies once to each affiliated group each taxable year, whether or not the group includes more than one bank holding company.

The members of the affiliated group may allocate this reduction among themselves in their discretion. In order to take this reduction, each member of the affiliated group that is required to file a return under this Part and that has dividends for the taxable year must provide a schedule with its return that lists every member of the group that has dividends, the amount of the dividends, and whether the member is a bank holding company. In addition, the schedule must show the expense adjustments for those members whose additional tax as a result of the expense adjustment constitutes the maximum amount. In addition, each member must provide any other documentation required by the Secretary.

If the expense adjustment for an affiliated group is reduced under this subsection, and the return of a member of the group is later changed in a manner that reduces below the maximum the amount of additional tax for the group resulting from the expense adjustment, the Secretary may increase the expense adjustment for any member of the group in order to increase to the maximum the amount of additional tax for the group resulting from the expense adjustment. In this situation, the amount of the increase is considered a forfeited tax benefit with respect to the affiliated group for the purposes of G.S. 105‑241.8. The date of the forfeiture is the date of the change that triggers the Secretary's authority to increase the expense adjustment. Any member whose expense adjustment the Secretary increases is liable for interest on the amount of the increase at the rate established under G.S. G.S. 105‑241.21 computed from the date the taxes would have been due if the expense adjustment had been calculated correctly on the original return. The amount of the increase and the interest are due 60 days after the date of the forfeiture. A taxpayer that fails to pay the amount of the increase and interest by the due date is subject to the penalties provided in G.S. 105‑236.

(f)         Credits for Bank Holding Companies.  If the affiliated group of which a bank holding company is a member is eligible for the reduction provided in subsection (e) of this section for a taxable year, the affiliated group is also eligible for a credit equal to two million dollars ($2,000,000). If the affiliated group of which a bank holding company is a member is not eligible for the reduction provided in subsection (e) of this section for a taxable year, the affiliated group is eligible for a credit equal to the amount of additional tax that results from its expense adjustments in excess of the amount of additional tax that would result from the expense adjustments if the expense adjustment of any bank holding company in the group were equal to fifteen percent (15%) of the holding company's dividends for that taxable year.

A credit allowed by this subsection may be taken in four equal, annual installments beginning with the later of the following taxable year or the taxpayer's taxable year beginning in 2003. The members of the affiliated group may allocate a credit allowed by this subsection among themselves in their discretion.

(g)        Credit for Electric Power Holding Companies.  After calculating the adjustment for expenses related to dividends under G.S. 105‑130.5(c)(3), each electric power holding company must calculate the amount of additional tax under this Part that results from the expense adjustment for the taxable year. The electric power holding company is allowed a credit for the following taxable year equal to one‑half of this amount of additional tax.

As an alternative to taking this credit against its own tax liability, an electric power holding company may elect to allocate the credit among the members of its affiliated group. In this case, the credit must be taken in four equal installments beginning in the later of the following taxable year or the taxable year for which the taxpayer's final return is due in 2004.

(h)        Limitation on Credits.  The credits provided in this section are allowed against the tax levied in this Part and the franchise tax levied in Article 3 of this Chapter. A taxpayer may claim a credit against only one of the taxes against which it is allowed. Each taxpayer must elect the tax against which the credit will be taken when filing the return on which the first installment of the credit is claimed. This election is binding. All installments and carryforwards of the credit must be taken against the same tax.

In order for a member of an affiliated group to take a credit, each member of the affiliated group that is required to file a return under this Part or under Article 3 of this Chapter must attach a schedule to its return that shows for every member of the group the amount of the credit taken by it, the tax against which it is taken, and the amount of the resulting tax. In addition, each member must provide any other documentation required by the Secretary.

A credit allowed in this section may not exceed the amount of tax against which it is taken for the taxable year reduced by the sum of all credits allowable, except tax payments made by or on behalf of the taxpayer. Any unused portion of the credit may be carried forward to succeeding taxable years. (2002‑136, s. 2; 2007‑491, s. 13.)



§ 105-130.7: Repealed by Session Laws 2003-349, s. 1.1, effective January 1, 2003.

§ 105‑130.7: Repealed by Session Laws 2003‑349, s. 1.1, effective January 1, 2003.



§ 105-130.7A. Royalty income reporting option.

§ 105‑130.7A.  Royalty income reporting option.

(a)        Purpose.  Royalty payments received for the use of intangible property in this State are income derived from doing business in this State. This section provides taxpayers with an option concerning the method by which these royalties can be reported for taxation when the recipient and the payer are related members. As provided in this section, these royalty payments can be either (i) deducted by the payer and included in the income of the recipient, or (ii) added back to the income of the payer and excluded from the income of the recipient.

(b)        Definitions.  The following definitions apply in this section:

(1)        Component member.  Defined in section 1563(b) of the Code.

(1a)      Intangible property.  Copyrights, patents, and trademarks.

(2)        North Carolina royalty.  An amount charged that is for, related to, or in connection with the use in this State of intangible property. The term includes royalty and technical fees, licensing fees, and other similar charges.

(3)        Own.  To own directly, indirectly, beneficially, or constructively. The attribution rules of section 318 of the Code apply in determining ownership under this section.

(4)        Related entity.  Any of the following:

a.         A stockholder who is an individual, or a member of the stockholder's family enumerated in section 318 of the Code, if the stockholder and the members of the stockholder's family own in the aggregate at least eighty percent (80%) of the value of the taxpayer's outstanding stock.

b.         A stockholder, or a stockholder's partnership, limited liability company, estate, trust, or corporation, if the stockholder and the stockholder's partnerships, limited liability companies, estates, trusts, and corporations own in the aggregate at least fifty percent (50%) of the value of the taxpayer's outstanding stock.

c.         A corporation, or a party related to the corporation in a manner that would require an attribution of stock from the corporation to the party or from the party to the corporation under the attribution rules of section 318 of the Code, if the taxpayer owns at least eighty percent (80%) of the value of the corporation's outstanding stock.

(5)        Related member.  A person that, with respect to the taxpayer during any part of the taxable year, is one or more of the following:

a.         A related entity.

b.         A component member.

c.         A person to or from whom there would be attribution of stock ownership in accordance with section 1563(e) of the Code if the phrase "5 percent or more" were replaced by "twenty percent (20%) or more" each place it appears in that section.

(6)        Royalty payment.  Either of the following:

a.         Expenses, losses, and costs paid, accrued, or incurred for North Carolina royalties, to the extent the amounts are allowed as deductions or costs in determining taxable income before operating loss deduction and special deductions for the taxable year under the Code.

b.         Amounts directly or indirectly allowed as deductions under section 163 of the Code, to the extent the amounts are paid, accrued, or incurred for a time price differential charged for the late payment of any expenses, losses, or costs described in this subdivision.

(7)        Trademark.  A trademark, trade name, service mark, or other similar type of intangible asset.

(8)        Use.  Use of intangible property includes direct or indirect maintenance, management, ownership, sale, exchange, or disposition of the intangible property.

(c)        Election.  For the purpose of computing its State net income, a taxpayer must add royalty payments made to, or in connection with transactions with, a related member during the taxable year. This addition is not required for an amount of royalty payments that meets any of the following conditions:

(1)        The related member includes the amount as income on a return filed under this Part for the same taxable year that the amount is deducted by the taxpayer, and the related member does not elect to deduct the amount pursuant to G.S. 105‑130.5(b)(20).

(2)        The taxpayer can establish that the related member during the same taxable year directly or indirectly paid, accrued, or incurred the amount to a person who is not a related member.

(3)        The taxpayer can establish that the related member to whom the amount was paid is organized under the laws of a country other than the United States, the country has a comprehensive income tax treaty with the United States, and the country imposes a tax on the royalty income of the related member at a rate that equals or exceeds the rate set in G.S. 105‑130.3.

(d)        Indirect Transactions.  For the purpose of this section, an indirect transaction or relationship has the same effect as if it were direct. (2001‑327, s. 1(b); 2003‑416, s. 15; 2006‑66, s. 24A.3(a); 2006‑196, s. 10.)



§ 105-130.8. Net economic loss.

§ 105‑130.8.  Net economic loss.

(a)        Net economic losses sustained by a corporation in any or all of the 15 preceding income years shall be allowed as a deduction to the corporation subject to the following limitations:

(1)        The purpose in allowing the deduction of a net economic loss of a prior year is to grant some measure of relief to the corporation that has incurred economic misfortune or is otherwise materially affected by strict adherence to the annual accounting rule in the determination of net income. The deduction allowed in this section does not authorize the carrying forward of any particular items or category of loss except to the extent that the loss results in the impairment of the net economic situation of the corporation so as to result in a net economic loss as defined in this section.

(2)        The net economic loss for any year means the amount by which allowable deductions for the year other than prior year losses exceed income from all sources in the year including any income not taxable under this Part.

(3)        Any net economic loss of prior years brought forward and claimed as a deduction in any income year may be deducted from net income of the year only to the extent that the loss carried forward from the prior years exceeds any income not taxable under this Part received in the same year in which the deduction is claimed, except that in the case of a corporation required to allocate and apportion to North Carolina its net income, only that proportionate part of the net economic loss of a prior year shall be deductible from total income allocable to this State as would be determined by the use of the allocation and apportionment provisions of G.S. 105‑130.4 for the year of the loss.

(4)        A net economic loss carried forward from any year shall first be applied to, or offset by, any income taxable or nontaxable of the next succeeding year before any portion of the loss may be carried forward to a succeeding year.

(5)        For purposes of this section, any income item deductible in determining State net income under the provisions of G.S. 105‑130.5 and any nonapportionable income not allocable to this State under the provisions of G.S. 105‑130.4 shall be considered as income not taxable under this Part. The amount of the income item considered income not taxable under this Part is determined after subtracting related expenses for which a deduction was allowed under this Part.

(6)        No loss shall either directly or indirectly be carried forward more than 15 years.

(b)        A corporation claiming a deduction for a loss for the current year or carried forward from a prior year must maintain and make available for inspection by the Secretary all records necessary to determine and verify the amount of the deduction. The Secretary or the taxpayer may redetermine an item originating in a taxable year that is closed under the statute of limitations for the purpose of determining the amount of net economic loss that can be carried forward to a taxable year that remains open under the statute of limitations. (1939, c. 158, s. 322; 1941, c. 50, s. 5; 1943, c. 400, s. 4; c. 668; 1945, c. 708, s. 4; c. 752, s. 3; 1947, c. 501, s. 4; c. 894; 1949, c. 392, s. 3; 1951, c. 643, s. 4; c. 937, s. 4; 1953, c. 1031, s. 1; c. 1302, s. 4; 1955, c. 1100, s. 1; c. 1331, s. 1; cc. 1332, 1342; c. 1343, s. 1; 1957, c. 1340, ss. 4, 8; 1959, c. 1259, s. 4; 1961, c. 201, s. 1; c. 1148; 1963, c. 1169, s. 2; 1965, c. 1048; 1967, c. 1110, s. 3; 1998‑98, s. 69; 1998‑171, ss. 6, 8; 2002‑136, s. 3; 2003‑416, s. 5(i).)



§ 105-130.9. Contributions.

§ 105‑130.9.  Contributions.

Contributions shall be allowed as a deduction to the extent and in the manner provided as follows:

(1)        Charitable contributions as defined in section 170(c) of the Code, exclusive of contributions allowed in subdivision (2) of this section, shall be allowed as a deduction to the extent provided herein. The amount allowed as a deduction hereunder shall be limited to an amount not in excess of five percent (5%) of the corporation's net income as computed without the benefit of this subdivision or subdivision (2) of this section. Provided, that a carryover of contributions shall not be allowed and that contributions made to North Carolina donees by corporations allocating a part of their total net income outside this State shall not be allowed under this subdivision, but shall be allowed under subdivision (3) of this section.

(2)        Contributions by any corporation to the State of North Carolina, any of its institutions, instrumentalities, or agencies, any county of this State, its institutions, instrumentalities, or agencies, any municipality of this State, its institutions, instrumentalities, or agencies, and contributions or gifts by any corporation to educational institutions located within North Carolina, no part of the net earnings of which inures to the benefit of any private stockholders or dividend. For the purpose of this subdivision, the words "educational institution" shall mean only an educational institution which normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where the educational activities are carried on. The words "educational institution" shall be deemed to include all of such institution's departments, schools and colleges, a group of "educational institutions" and an organization (corporation, trust, foundation, association or other entity) organized and operated exclusively to receive, hold, invest and administer property and to make expenditures to or for the sole benefit of an "educational institution" or group of "educational institutions."

(3)        Corporations allocating a part of their total net income outside North Carolina under the provisions of G.S. 105‑130.4 shall deduct from total income allocable to North Carolina contributions made to North Carolina donees qualified under subdivisions (1) and (2) of this section or made through North Carolina offices or branches of other donees qualified under the above‑mentioned subdivisions of this section; provided, such deduction for contributions made to North Carolina donees qualified under subdivision (1) of this section shall be limited in amount to five percent (5%) of the total income allocated to North Carolina as computed without the benefit of this deduction for contributions.

(4)        (Effective for taxable years beginning before January 1, 2011) The amount of a contribution for which the taxpayer claimed a tax credit pursuant to G.S. 105‑130.34 or G.S. 105‑130.48 shall not be eligible for a deduction under this section. The amount of the credit claimed with respect to the contribution is not, however, required to be added to income under G.S. 105‑130.5(a)(10).

(4)        (Effective for taxable years beginning on or after January 1, 2011) The amount of a contribution for which the taxpayer claimed a tax credit pursuant to G.S. 105‑130.34 shall not be eligible for a deduction under this section. The amount of the credit claimed with respect to the contribution is not, however, required to be added to income under G.S. 105‑130.5(a)(10). (1939, c. 158, s. 322; 1941, c. 50, s. 5; 1943, c. 400, s. 4; c. 668; 1945, c. 708, s. 4; c. 752, s. 3; 1947, c. 501, s. 4; c. 894; 1949, c. 392, s. 3; 1951, c. 643, s. 4; c. 937, s. 4; 1953, c. 1031, s. 1; c. 1302, s. 4; 1955, c. 1100, s. 1; c. 1331, s. 1; cc. 1332, 1342; c. 1343, s. 1; 1957, c. 1340, ss. 4, 8; 1959, c. 1259, s. 4; 1961, c. 201, s. 1; c. 1148; 1963, c. 1169, s. 2; 1965, c. 1048; 1967, c. 1110, s. 3; 1969, c. 1175, s. 1; 1973, c. 1287, s. 4; 1983, c. 713, s. 82; c. 793, s. 2; 1995, c. 370, s. 4; 2006‑66, s. 24.18(b).)



§ 105-130.10. Amortization of air-cleaning devices, waste treatment facilities and recycling facilities.

§ 105‑130.10.  Amortization of air‑cleaning devices, waste treatment facilities and recycling facilities.

In lieu of any depreciation allowance, at the option of the corporation, a deduction shall be allowed for the amortization, based on a period of 60 months, of the cost of:

(1)        Any air‑cleaning device, sewage or waste treatment plant, including waste lagoons, and pollution abatement equipment purchased or constructed and installed which reduces the amount of air or water pollution resulting from the emission of air contaminants or the discharge of sewage, industrial waste, or other polluting materials or substances into the outdoor atmosphere or streams, lakes, rivers, or coastal waters. The deduction provided herein shall apply also to the facilities or equipment of private or public utilities built and installed primarily for the purpose of providing sewer service to residential and outlying areas. The deduction provided for in this subdivision shall be allowed by the Secretary of Revenue only upon the condition that the corporation claiming such allowance shall furnish to the Secretary a certificate from the Department of Environment and Natural Resources or from a local air pollution control program for air‑cleaning devices located in an area where the Environmental Management Commission has certified a local air pollution control program pursuant to G.S. 143‑215.112 certifying that the Environmental Management Commission or local air pollution control program has found as a fact that the air‑cleaning device, waste treatment plant or other pollution abatement equipment purchased or constructed and installed as above described has actually been constructed and installed and that such construction, plant or equipment complies with the requirements of the Environmental Management Commission or local air pollution control program with respect to such devices, construction, plants or equipment, that such device, plant or equipment is being effectively operated in accordance with the terms and conditions set forth in the permit, certificate of approval, or other document of approval issued by the Environmental Management Commission or local air pollution control program, and that the primary purpose thereof is to reduce air or water pollution resulting from the emission of air contaminants or the discharge of sewage and waste and not merely incidental to other purposes and functions.

(2)        Purchasing and installing equipment or constructing facilities for the purpose of recycling or resource recovering of or from solid waste, or for the purpose of reducing the volume of hazardous waste generated. The deduction provided for in this subdivision shall be allowed by the Secretary of Revenue only upon the condition that the corporation claiming such allowance shall furnish to the Secretary a certificate from the Department of Environment and Natural Resources certifying that the Department of Environment and Natural Resources has found as a fact that the equipment or facility has actually been purchased, installed or constructed, that it is in conformance with all rules and regulations of the Department of Environment and Natural Resources, and that recycling or resource recovering is the primary purpose of the facility or equipment. (1939, c. 158, s. 322; 1941, c. 50, s. 5; 1943, c. 400, s. 4; c. 668; 1945, c. 708, s. 4; c. 752, s. 3; 1947, c. 501, s. 4; c. 894; 1949, c. 392, s. 3; 1951, c. 643, s. 4; c. 937, s. 4; 1953, c. 1031, s. 1; c. 1302, s. 4; 1955, c. 1100, s. 1; c. 1331, s. 1; cc. 1332, 1342; c. 1343, s. 1; 1957, c. 1340, ss. 4, 8; 1959, c. 1259, s. 4; 1961, c. 201, s. 1; c. 1148; 1963, c. 1169, s. 2; 1965, c. 1048; 1967, c. 1110, s. 3; 1969, c. 817; 1973, c. 476, s. 193; c. 1262, s. 23; 1975, c. 764, s. 3; 1977, c. 771, s. 4; 1981, c. 704, s. 19; 1987, c. 804, s. 4; 1989, c. 148, s. 2; c. 727, ss. 218(40), 219(28); 1997‑443, s. 11A.119(a).)



§ 105-130.10A. Amortization of equipment mandated by OSHA.

§ 105‑130.10A.  Amortization of equipment mandated by OSHA.

(a)        In lieu of any depreciation allowance, at the option of the corporation, a deduction shall be allowed for the amortization, based on a period of 60 months, of the cost of any equipment mandated by the Occupational Safety and Health Act (OSHA), including the cost of planning, acquiring, constructing, modifying, and installing said equipment.

(b)        For the purposes of this section and G.S. 105‑147(13)d, the term "equipment mandated by the Occupational Safety and Health Act" is any tangible personal property and other buildings and structural components of buildings, which is acquired, constructed, reconstructed, modified, or erected after January 1, 1979; and which the taxpayer must acquire, construct, install, or make available in order to comply with the occupational safety and health standards adopted and promulgated by the United States Secretary of Labor or the Commissioner of Labor of North Carolina, and the term "occupational safety and health standards" includes but is not limited to interim federal standards, consensus standards, any proprietary standards or permanent standards, as well as temporary emergency standards which may be adopted by the United States Secretary of Labor, promulgated as provided by the Occupational Safety and Health Act of 1970, (Public Law 91‑596, 91st Congress, Act of December 29, 1970, 84 Stat. 1950) and which standards or regulations are published in the Code of Federal Regulations or otherwise properly promulgated under the Occupational Safety and Health Act of 1970 or any alternative rule, regulation or standard promulgated by the Commissioner of Labor of North Carolina as provided in G.S. 95‑131. (1979, c. 776, s. 1.)



§ 105-130.11. Conditional and other exemptions.

§ 105‑130.11.  Conditional and other exemptions.

(a)        Exempt Organizations.  Except as provided in subsections (b) and (c), the following organizations and any organization that is exempt from federal income tax under the Code are exempt from the tax imposed under this Part.

(1)        Fraternal beneficiary societies, orders or associations

a.         Operating under the lodge system or for the exclusive benefit of the members of a fraternity itself operating under the lodge system, and

b.         Providing for the payment of life, sick, accident, or other benefits to the members of such society, order or association, or their dependents.

(2)        Cooperative banks without capital stock organized and operated for mutual purposes and without profit; and electric and telephone membership corporations organized under Chapter 117 of the General Statutes.

(3)        Cemetery corporations and corporations organized for religious, charitable, scientific, literary, or educational purposes, or for the prevention of cruelty to children or animals, no part of the net earnings of which inures to the benefit of any private stockholder or individual.

(4)        Business leagues, chambers of commerce, merchants' associations, or boards of trade not organized for profit, and no part of the net earnings of which inures to the benefit of any private stockholder or individual.

(5)        Civic leagues or organizations not organized for profit, but operated exclusively for the promotion of social welfare.

(6)        Clubs organized and operated exclusively for pleasure, recreation, and other nonprofitable purposes, no part of the net earnings of which inures to the benefit of any private stockholder or member.

(7)        Farmers' or other mutual hail, cyclone, or fire insurance companies, mutual ditch or irrigation companies, mutual or cooperative telephone companies, or like organizations of a purely local character the income of which consists solely of assessments, dues, and fees collected from members for the sole purpose of meeting expenses.

(8)        Farmers', fruit growers', or like organizations organized and operated as sales agents for the purpose of marketing the products of members and turning back to them the proceeds of sales, less the necessary selling expenses, on the basis of the quantity of product furnished by them.

(9)        Mutual associations formed under G.S. 54‑111 through 54‑128 to conduct agricultural business on the mutual plan and marketing associations organized under G.S. 54‑129 through 54‑158.

Nothing in this subdivision shall be construed to exempt any cooperative, mutual association, or other organization from an income tax on net income that has not been refunded to patrons on a patronage basis and distributed either in cash, stock, or certificates, or in some other manner that discloses the amount of each patron's refund. Provided, in arriving at net income for purposes of this subdivision, no deduction shall be allowed for dividends paid on capital stock. Patronage refunds made after the close of the taxable year and on or before the fifteenth day of the ninth month following the close of the taxable year are considered as to be made on the last day of the taxable year to the extent the allocations are attributable to income derived before the close of the year; provided, that no stabilization or marketing organization that handles agricultural products for sale for producers on a pool basis is considered to have realized any net income or profit in the disposition of a pool or any part of a pool until all of the products in that pool have been sold and the pool has been closed; provided, further, that a pool is not considered closed until the expiration of at least 90 days after the sale of the last remaining product in that pool. These cooperatives and other organizations shall file an annual information return with the Secretary on forms to be furnished by the Secretary and shall include the names and addresses of all persons, patrons, or shareholders whose patronage refunds amount to ten dollars ($10.00) or more.

(10)      Insurance companies paying the tax on gross premiums as specified in G.S. 105‑228.5.

(11)      Corporations or organizations, such as condominium associations, homeowner associations, or cooperative housing corporations not organized for profit, the membership of which is limited to the owners or occupants of residential units in the condominium, housing development, or cooperative housing corporation, and operated exclusively for the management, operation, preservation, maintenance, or landscaping of the common areas and facilities owned by the corporation or organization or its members situated contiguous to the houses, apartments, or other dwellings or for the management, operation, preservation, maintenance, and repair of the houses, apartments, or other dwellings owned by the corporation or organization or its members, but only if no part of the net earnings of the corporation or organization inures (other than through the performance of related services for the members of such corporation or organization) to the benefit of any member of such corporation or organization or other person.

(b)        Unrelated Business Income.  Except as provided in this subsection, an organization described in subdivision (a)(1), (3), (4), (5), (6), (7), (8), or (9) of this section and any organization exempt from federal income tax under the Code is subject to the tax provided in G.S. 105‑130.3 on its unrelated business taxable income, as defined in section 512 of the Code, adjusted as provided in G.S. 105‑130.5. The tax does not apply, however, to net income derived from any of the following:

(1)        Research performed by a college, university, or hospital.

(2)        Research performed for the United States or its instrumentality or for a state or its political subdivision.

(3)        Research performed by an organization operated primarily to carry on fundamental research, the results of which are freely available to the general public.

(c)        Homeowner Association Income.  An organization described in subdivision (a)(11) of this section is subject to the tax provided in G.S. 105‑130.3 on its gross income other than membership income less the deductions allowed by this Article that are directly connected with the production of the gross income other than membership income. The term "membership income" means the gross income from assessments, fees, charges, or similar amounts received from members of the organization for expenditure in the preservation, maintenance, and management of the common areas and facilities of or the residential units in the condominium or housing development.

(d)        Real Estate Mortgage Investment Conduits.  An entity that qualifies as a real estate mortgage investment conduit, as defined in section 860D of the Code, is exempt from the tax imposed under this Part, except that any net income derived from a prohibited transaction, as defined in section 860F of the Code, is taxable to the real estate mortgage investment conduit under G.S. 105‑130.3 and G.S. 105‑130.3A, subject to the adjustments provided in G.S. 105‑130.5. This subsection does not exempt the holders of a regular or residual interest in a real estate mortgage investment conduit as defined in section 860G of the Code from any tax on the income from that interest. (1939, c. 158, s. 314; 1945, c. 708, s. 4; c. 752, s. 3; 1949, c. 392, s. 3; 1951, c. 937, s. 1; 1955, c. 1313, s. 1; 1957, c. 1340, s. 4; 1959, c. 1259, s. 4; 1963, c. 1169, s. 2; 1967, c. 1110, s. 3; 1973, c. 476, s. 193; c. 1053, s. 4; 1975, c. 19, s. 28; c. 591, s. 2; 1981, c. 450, s. 2; 1983, c. 28, s. 1; c. 31; 1985 (Reg. Sess., 1986), c. 826, s. 5; 1991 (Reg. Sess., 1992), c. 921, s. 1; 1993, c. 494, s. 2; 1998‑98, ss. 1(b), 69.)



§ 105-130.12. Real estate investment trusts.

§ 105‑130.12.  Real estate investment trusts.

(a)        Definitions.  The following definitions apply in this section:

(1)        Captive REIT.  A REIT whose shares or certificates of beneficial interest are not regularly traded on an established securities market and are owned or controlled, at any time during the last half of the tax year, by a person that is subject to tax under this Part and is not a REIT or a listed Australian property trust.

(2)        Own or control.  To own or control directly, indirectly, beneficially, or constructively more than fifty percent (50%) of the voting power or value of an entity. The attribution rules of section 318 of the Code, as modified by section 856(d)(5) of the Code, apply in determining ownership and control.

(3)        REIT.  A trust or another entity that qualifies as a real estate investment trust under section 856 of the Code.

(b)        Tax.  The income of a REIT is taxable under this Part in accordance with the Code, unless the REIT is a captive REIT. A captive REIT is required to add to its federal taxable income the amount of a dividend paid deduction allowed under the Code, as provided in G.S. 105‑130.5. (1963, c. 1169, s. 2; 1967, c. 110, s. 3; 1971, c. 820, s. 2; 1973, c. 476, s. 193; 1983, c. 713, s. 74; 1998‑98, s. 69; 2007‑323, s. 31.18(c).)



§ 105-130.13: Repealed by Session Laws 1987 (Regular Session, 1988), c. 1089, s. 2; as amended by Session Laws 1989, c. 728, s. 1.33.

§ 105‑130.13:  Repealed by Session Laws 1987 (Regular Session, 1988), c. 1089, s. 2; as amended by Session Laws 1989, c. 728, s. 1.33.



§ 105-130.14. Corporations filing consolidated returns for federal income tax purposes.

§ 105‑130.14.  Corporations filing consolidated returns for federal income tax purposes.

Any corporation electing or required to file a consolidated income tax return with the Internal Revenue Service shall not file a consolidated return with the Secretary of Revenue, unless specifically directed to do so in writing by the Secretary, and shall determine its State net income as if a separate return had been filed for federal purposes. (1967, c. 1110, s. 3; 1973, c. 476, s. 193.)



§ 105-130.15. Basis of return of net income.

§ 105‑130.15.  Basis of return of net income.

(a)        The net income of a corporation shall be computed in accordance with the method of accounting it regularly employs in keeping its books. The method must be consistent with respect to both income and deductions. If this method does not clearly reflect the income, the computation shall be made in accordance with a method that, in the Secretary's opinion, does clearly reflect the income, but shall follow as nearly as practicable the federal practice, unless contrary to the context and intent of this Part.

The Secretary may adopt the rules and regulations and any guidelines administered or established by the Internal Revenue Service unless contrary to any provisions of this Part.

(b)        Change of Income Year. 

(1)        A corporation may change the income year upon which it reports for income tax purposes without prior approval by the Secretary of Revenue if such change in income year has been approved by or is acceptable to the Federal Commissioner of Internal Revenue and is used for filing income tax returns under the provisions of the Code.

If a corporation desires to make a change in its income year other than as provided above, it may make such change in its income year with the approval of the Secretary of Revenue, provided such approval is requested at least 30 days prior to the end of its new income year.

A corporation which has changed its income year without requesting the approval of the Secretary of Revenue as provided in the first paragraph of this subdivision shall submit to the Secretary of Revenue notification of any change in the income year after the change has been approved by the Federal Commissioner of Internal Revenue or his agent where application for permission to change is required by the Federal Commissioner of Internal Revenue with such notification stating that such approval has been received. Where application for change of the income year is not required by the Federal Commissioner of Internal Revenue, notification of the change of income year shall be submitted to the Secretary of Revenue with the short period return.

(2)        A return for a period of less than 12 months (referred to in this subsection as "short period") shall be made when the corporation changes its income year. In such a case, the return shall be made for the short period beginning on the day after the close of the former taxable year and ending at the close of the day before the day designated as the first day of the new taxable year, except that a corporation changing to, or from, a taxable year varying from 52 to 53 weeks shall not be required to file a short period return if such change results in a short period of 359 days or more, or less than seven days. Short period income tax returns shall be filed within the same period following the end of such short period as is required for full year returns under the provisions of G.S. 105‑130.17.

(c)        Any foreign corporation not domesticated in this State shall not use the installment method of reporting income to this State unless such corporation files a bond with the Secretary of Revenue in such amount and with such sureties as the Secretary shall deem necessary to secure the payment of any taxes which were deferred with respect to any installment transaction.

(d)        Notwithstanding any other provision of this Part, any corporation which uses the installment method of reporting income to this State and which is planning to withdraw from this State, merge, or consolidate its business, or terminate its business in this State by any other means whatsoever, shall be required to make a report for income tax purposes, to the Secretary of Revenue, of any unrealized or unreported income from installment sales made while doing business in this State and to pay any tax which may be due on such income. The manner and form for making such report and paying the tax shall be as prescribed by the Secretary. (1939, c. 158, s. 318; 1943, c. 400, s. 4; 1945, c. 708, s. 4; 1949, c. 392, s. 3; 1955, c. 1313, s. 1; 1957, c. 1340, s. 4; 1963, c. 1169, s. 2; 1967, c. 1110, s. 3; 1973, c. 476, s. 193; 1983, c. 713, s. 82; 1998‑98, s. 69; 2000‑140, s. 64(a).)



§ 105-130.16. Returns.

§ 105‑130.16.  Returns.

(a)        (Effective for taxable years beginning before January 1, 2008) Return.  Every corporation doing business in this State must file with the Secretary an income tax return showing specifically the items of gross income and the deductions allowed by this Part and any other facts the Secretary requires to make any computation required by this Part. The return of a corporation must be signed by its president, vice‑president, treasurer, assistant treasurer, secretary, or assistant secretary. The officer signing the return must furnish an affirmation verifying the return. The affirmation must be in the form required by the Secretary.

(a)        (Effective for taxable years beginning on or after January 1, 2008) Return.  Every corporation doing business in this State must file with the Secretary an income tax return showing specifically the items of gross income and the deductions allowed by this Part and any other facts the Secretary requires to make any computation required by this Part. The return of a corporation must be signed by its president, vice‑president, treasurer, or chief financial officer. The officer signing the return must furnish an affirmation verifying the return. The affirmation must be in the form required by the Secretary.

(b)        Correction of Distortions.  When the Secretary has reason to believe that any corporation so conducts its trade or business in such manner as to either directly or indirectly distort its true net income and the net income properly attributable to the State, whether by the arbitrary shifting of income, through price fixing, charges for service, or otherwise, whereby the net income is arbitrarily assigned to one or another unit in a group of taxpayers carrying on business under a substantially common control, the Secretary may require any facts the Secretary considers necessary for the proper computation of the entire net income and the net income properly attributable to the State, and in determining these computations, the Secretary must have regard to the fair profit that would normally arise from the conduct of the trade or business.

(c)        Other Corrections.  When any corporation liable to taxation under this Part conducts its business in such a manner as to either directly or indirectly benefit the members or stockholders thereof or any person interested in the business by selling its products or goods or commodities in which it deals at less than the fair price which might be obtained therefor, or when a corporation, a substantial portion of whose capital stock is owned either directly or indirectly by another corporation, acquires and disposes of the products of the corporation so owning a substantial portion of its stock in such a manner as to create a loss or improper net income for either of the corporations, or when a corporation, owning directly or indirectly a substantial portion of the stock of another corporation, acquires and disposes of the products of the corporation of which it so owns a substantial portion of the stock in such manner as to create a loss or improper net income for either of the corporations, the Secretary may determine the amount of taxable income of the such corporations for the calendar or fiscal year, having due regard to the reasonable profits which, but for such arrangement or understanding, might or could have been obtained by the corporations liable to taxation under this Part from dealing in such products, goods or commodities.  (1939, c. 158, s. 326; 1941, c. 50, s. 5; 1943, c. 400, s. 4; 1945, c. 708, s. 4; 1951, c. 643, s. 4; 1957, c. 1340, s. 4; 1967, c. 1110, s. 3; 1973, c. 476, s. 193; 1998‑98, s. 69; 1999‑337, s. 22; 2008‑134, s. 4(a); 2009-445, s. 6.)



§ 105-130.17. (Effective for taxable years beginning before January 1, 2008) Time and place of filing returns.

§ 105‑130.17.  (Effective for taxable years beginning before January 1, 2008) Time and place of filing returns.

(a)        Returns must be filed as prescribed by the Secretary at the place prescribed by the Secretary. Returns must be in the form prescribed by the Secretary. The Secretary shall furnish forms in accordance with G.S. 105‑254.

(b)        Except as otherwise provided in this section, the return of a corporation shall be filed on or before the fifteenth day of the third month following the close of its income year. An income year ending on any day other than the last day of the month shall be deemed to end on the last day of the calendar month ending nearest to the last day of a taxpayer's actual income year.

(c)        In the case of mutual associations formed under G.S. 54‑111 through 54‑128 to conduct agricultural business on the mutual plan and marketing associations organized under G.S. 54‑129 through 54‑158, which are required to file under subsection (a)(9) of G.S. 105‑130.11, a return made on the basis of a calendar year shall be filed on or before the fifteenth day of the September following the close of the calendar year, and a return made on the basis of a fiscal year shall be filed on or before the fifteenth day of the ninth month following the close of the fiscal year.

(d)        A taxpayer may ask the Secretary for an extension of time to file a return under G.S. 105‑263.

(d1)      Organizations described in G.S. 105‑130.11(a)(1), (3), (4), (5), (6), (7) and (8) that are required to file a return under G.S. 105‑130.11(b) shall file a return made on the basis of a calendar year on or before the fifteenth day of May following the close of the calendar year and a return made on the basis of a fiscal year on or before the fifteenth day of the fifth month following the close of the fiscal year.

(e)        Any corporation that ceases its operations in this State before the end of its income year because of its intention to dissolve or to withdraw from this State, or because of a merger, conversion, or consolidation or for any other reason whatsoever shall file its return for the then current income year within 75 days after the date it terminates its business in this State.

(f)         Repealed by Session Laws 1998‑217, s. 42, effective October 31, 1998.

(g)        A corporation that files a federal return pursuant to section 6072(c) of the Code shall file its return on or before the fifteenth day of the sixth month following the close of its income year. (1939, c. 158, s. 329; 1943, c. 400, s. 4; 1951, c. 643, s. 4; 1953, c. 1302, s. 4; 1955, c. 17, s. 1; 1957, c. 1340, s. 4; 1963, c. 1169, s. 2; 1967, c. 1110, s. 3; 1973, c. 476, s. 193; c. 1287, s. 4; 1981, c. 56; 1989 (Reg. Sess., 1990), c. 984, s. 8; 1997‑300, s. 3; 1998‑217, s. 42; 1999‑369, s. 5.5; 2000‑140, s. 64(b); 2006‑18, s. 7.)

§ 105‑130.17.  (Effective for taxable years beginning on or after January 1, 2008) Time and place of filing returns.

(a)        Returns must be filed as prescribed by the Secretary at the place prescribed by the Secretary. Returns must be in the form prescribed by the Secretary. The Secretary must furnish forms in accordance with G.S. 105‑254.

(b)        Except as otherwise provided in this section, the return of a corporation shall be filed on or before the fifteenth day of the fourth month following the close of its income year. An income year ending on any day other than the last day of the month shall be deemed to end on the last day of the calendar month ending nearest to the last day of a taxpayer's actual income year.

(c)        In the case of mutual associations formed under G.S. 54‑111 through 54‑128 to conduct agricultural business on the mutual plan and marketing associations organized under G.S. 54‑129 through 54‑158, which are required to file under subsection (a)(9) of G.S. 105‑130.11, a return made on the basis of a calendar year shall be filed on or before the fifteenth day of the September following the close of the calendar year, and a return made on the basis of a fiscal year shall be filed on or before the fifteenth day of the ninth month following the close of the fiscal year.

(d)        A taxpayer may ask the Secretary for an extension of time to file a return under G.S. 105‑263.

(d1)      Organizations described in G.S. 105‑130.11(a)(1), (3), (4), (5), (6), (7) and (8) that are required to file a return under G.S. 105‑130.11(b) shall file a return made on the basis of a calendar year on or before the fifteenth day of May following the close of the calendar year and a return made on the basis of a fiscal year on or before the fifteenth day of the fifth month following the close of the fiscal year.

(e)        Any corporation that ceases its operations in this State before the end of its income year because of its intention to dissolve or to withdraw from this State, or because of a merger, conversion, or consolidation or for any other reason whatsoever shall file its return for the then current income year within 105 days after the date it terminates its business in this State.

(f)         Repealed by Session Laws 1998‑217, s. 42, effective October 31, 1998.

(g)        A corporation that files a federal return pursuant to section 6072(c) of the Code shall file its return on or before the fifteenth day of the seventh month following the close of its income year. (1939, c. 158, s. 329; 1943, c. 400, s. 4; 1951, c. 643, s. 4; 1953, c. 1302, s. 4; 1955, c. 17, s. 1; 1957, c. 1340, s. 4; 1963, c. 1169, s. 2; 1967, c. 1110, s. 3; 1973, c. 476, s. 193; c. 1287, s. 4; 1981, c. 56; 1989 (Reg. Sess., 1990), c. 984, s. 8; 1997‑300, s. 3; 1998‑217, s. 42; 1999‑369, s. 5.5; 2000‑140, s. 64(b); 2006‑18, s. 7; 2007‑491, s. 14.)



§ 105-130.18: Repealed by Session Laws 2009-445, s. 7, effective August 7, 2009.

§ 105‑130.18:  Repealed by Session Laws 2009‑445, s. 7, effective August 7, 2009.



§ 105-130.19. When tax must be paid.

§ 105‑130.19.  When tax must be paid.

(a)        Except as provided in Article 4C of this Chapter, the full amount of the tax payable as shown on the return must be paid to the Secretary within the time allowed for filing the return.

(b), (c)  Repealed by Session Laws 1989, c. 37, s. 1.

(d)        Repealed by Session Laws 1993, c. 450, s. 3.

(1939, c. 158, s. 332; 1943, c. 400, s. 4; 1947, c. 501, s. 4; 1951, c. 643, s. 4; 1955, c. 17, s. 2; 1959, c. 1259, s. 2; 1963, c. 1169, s. 2; 1967, c. 1110, s. 3; 1973, c. 476, s. 193; 1977, c. 1114, s. 7; 1989, c. 37, s. 1; 1989 (Reg. Sess., 1990), c. 984, s. 9; 1991 (Reg. Sess., 1992), c. 930, s. 14; 1993, c. 450, s. 3.)



§ 105-130.20. Federal corrections.

§ 105‑130.20.  Federal corrections.

If a taxpayer's federal taxable income is corrected or otherwise determined by the federal government, the taxpayer must, within six months after being notified of the correction or final determination by the federal government, file an income tax return with the Secretary reflecting the corrected or determined taxable income. The Secretary must propose an assessment for any additional tax due from the taxpayer as provided in Article 9 of this Chapter. The Secretary must refund any overpayment of tax as provided in Article 9 of this Chapter. A taxpayer that fails to comply with this section is subject to the penalties in G.S. 105‑236 and forfeits its rights to any refund due by reason of the determination. (1939, c. 158, s. 334; 1947, c. 501, s. 4; 1949, c. 392, s. 3; 1957, c. 1340, s. 14; 1963, c. 1169, s. 2; 1967, c. 1110, s. 3; 1973, c. 476, s. 193; 1993 (Reg. Sess., 1994), c. 582, s. 2; 2006‑18, s. 4; 2007‑491, s. 15.)



§ 105-130.21. Information at the source.

§ 105‑130.21.  Information at the source.

(a) Every corporation having a place of business or having one or more employees, agents or other representatives in this State, in whatever capacity acting, including lessors or mortgagors of real or personal property, or having the control, receipt, custody, disposal, or payment of interest (other than interest coupons payable to the bearer), rent, salaries, wages, premiums, annuities, compensations, remunerations, emoluments or other fixed or determinable annual or periodical gains or profits paid or payable during any year to any taxpayer, shall make complete return thereof to the Secretary of Revenue under such regulations and in such form and manner and to such extent as may be prescribed by him. The filing of any report in compliance with the provisions of this section by a foreign corporation shall not constitute an act in evidence of and shall not be deemed to be evidence that such corporation is doing business in this State.

(b) Every corporation doing business or having a place of business in this State shall file with the Secretary of Revenue, on such form and in such manner as he may prescribe, the names and addresses of all taxpayers, residents of North Carolina, to whom dividends have been paid and the amount of such dividends during the income year. (1939, c. 158, s. 328; 1945, c. 708, s. 4; 1957, c. 1340, s. 4; 1967, c. 1110, s. 3; 1973, c. 476, s. 193.)



§ 105-130.22. Tax credit for construction of dwelling units for handicapped persons.

§ 105‑130.22.  Tax credit for construction of dwelling units for handicapped persons.

There is allowed to corporate owners of multifamily rental units located in this State as a credit against the tax imposed by this Part, an amount equal to five hundred fifty dollars ($550.00) for each dwelling unit constructed by the corporate owner that conforms to Volume I‑C of the North Carolina Building Code for the taxable year within which the construction of the dwelling unit is completed. The credit is allowed only for dwelling units completed during the taxable year that were required to be built in compliance with Volume I‑C of the North Carolina Building Code. If the credit allowed by this section exceeds the tax imposed by this Part reduced by all other credits allowed, the excess may be carried forward for the next succeeding year. In order to secure the credit allowed by this section the corporation shall file with its income tax return a copy of the occupancy permit on the face of which is recorded by the building inspector the number of units completed during the taxable year that conform to Volume I‑C of the North Carolina Building Code. After recording the number of these units on the face of the occupancy permit, the building inspector shall promptly forward a copy of the permit to the Building Accessibility Section of the Department of Insurance. (1973, c. 910, s. 1; 1979, c. 803, ss. 1, 2; 1981, c. 682, s. 16; 1997‑6, s. 3; 1998‑98, s. 69.)



§ 105-130.23. Repealed by Session Laws 1999-342, s. 1, effective for taxable years beginning on or after January 1, 2000.

§ 105‑130.23.  Repealed by Session Laws 1999‑342, s. 1, effective for taxable years beginning on or after January 1, 2000.



§ 105-130.24. Repealed by Session Laws 1983 (Regular Session, 1984), c. 1004, s. 2.

§ 105‑130.24.  Repealed by Session Laws 1983 (Regular Session, 1984), c. 1004, s. 2.



§ 105-130.25. Credit against corporate income tax for construction of cogenerating power plants.

§ 105‑130.25.  Credit against corporate income tax for construction of cogenerating power plants.

(a)        Credit.  A corporation or a partnership, other than a public utility as defined in G.S. 62‑3(23), that constructs a cogenerating power plant in North Carolina is allowed as a credit against the tax imposed by this Part an amount equal to ten percent (10%) of the costs paid during the taxable year to purchase and install the electrical or mechanical power generation equipment of that plant. The credit may not be taken for the year in which the costs are paid but shall be taken for the taxable year beginning during the calendar year following the calendar year in which the costs were paid. To be eligible for the credit allowed by this section, the corporation or partnership must own or control the power plant at the time of construction. The credit allowed by this section may not exceed the amount of tax imposed by this Part for the year reduced by the sum of all credits allowed, except payments of tax made by or on behalf of the taxpayer.

(b)        Cogenerating Power Plant Defined.  For purposes of this section, a cogenerating power plant is a power plant that sequentially produces electrical or mechanical power and useful thermal energy using natural gas as its primary energy source.

(c)        Alternative Method.  A taxpayer eligible for the credit allowed by this section may elect to treat the costs paid during an earlier year as if they were paid during the year the plant becomes operational. This election must be made on or before April 15 following the calendar year in which the plant becomes operational. The election must be in the form prescribed by the Secretary and must contain any supporting documentation the Secretary may require. An election with respect to costs paid by a partnership must be made by the partnership and is binding on any partners to whom the credit is passed through.

The costs with respect to which this election is made will be treated, for the purposes of this section, as if they had actually been paid in the year the plant becomes operational. If a taxpayer makes this election, however, the credit may not exceed one‑fourth the amount of tax imposed by this Part for the year reduced by the sum of all credits allowed, except payments of tax by or on behalf of the taxpayer, but any unused portion of the credit may be carried forward for the next 10 taxable years. An election made under this subsection is irrevocable.

(d)        Application.  To be eligible for the credit allowed in this section, a taxpayer must file an application for the credit with the Secretary on or before April 15 following the calendar year in which the costs were paid. The application shall be in the form prescribed by the Secretary and shall include any supporting documentation the Secretary may require. An application with respect to costs paid by a partnership must be made by the partnership on behalf of its partners.

(e)        Ceiling.  The total amount of all tax credits allowed to taxpayers under this section for payments for construction and installation made in a calendar year may not exceed five million dollars ($5,000,000). The Secretary shall calculate the total amount of tax credits claimed from the applications filed pursuant to subsection (d). If the total amount of tax credits claimed for payments made in a calendar year exceeds five million dollars ($5,000,000), the Secretary shall allow a portion of the credits claimed by allocating the total allowable amount among all taxpayers claiming the credits in proportion to the size of the credit claimed by each taxpayer. In no case may the total amount of all tax credits allowed under this section for costs paid in a calendar year exceed five million dollars ($5,000,000).

If a credit claimed under this section is reduced as provided in this subsection, the Secretary shall notify the taxpayer of the amount of the reduction of the credit on or before December 31 of the year the taxpayer applied for the credit. The amount of the reduction of the credit may be carried forward and claimed for the next 10 taxable years if the taxpayer reapplies for a credit for the amount of the reduction, as provided in subsection (d). In such a reapplication, the costs for which a credit is claimed shall be considered as if they had been paid in the year preceding the reapplication. The Secretary's allocations based on applications filed pursuant to subsection (d) are final and shall not be adjusted to account for credits applied for but not claimed. (1979, c. 801, s. 34; 1993 (Reg. Sess., 1994), c. 674, ss. 1, 2, 4; 1995, c. 17, s. 2; 1998‑98, s. 69.)



§ 105-130.26. Repealed by Session Laws 1999-342, s. 1, effective for taxable years beginning on or after January 1, 2000.

§ 105‑130.26.  Repealed by Session Laws 1999‑342, s. 1, effective for taxable years beginning on or after January 1, 2000.



§ 105-130.27 Expired.

§ 105‑130.27  Expired.



§ 105-130.27A. Repealed by Session Laws 1999-342, s. 1, effective for taxable years beginning on or after January 1, 2000.

§ 105‑130.27A.  Repealed by Session Laws 1999‑342, s. 1, effective for taxable years beginning on or after January 1, 2000.



§ 105-130.28: Repealed by Session Laws 2000-128, s. 3, effective for costs incurred during taxable years beginning on or after January 1, 2006.

§ 105‑130.28:  Repealed by Session Laws 2000‑128, s. 3, effective for costs incurred during taxable years beginning on or after January 1, 2006.



§§ 105-130.29 through 105-130.33. Repealed by Session Laws 1999-342, s. 1.

§§ 105‑130.29 through 105‑130.33.  Repealed by Session Laws 1999-342, s. 1.



§ 105-130.34. Credit for certain real property donations.

§ 105‑130.34.  Credit for certain real property donations.

(a)        Any C Corporation that makes a qualified donation of an interest in real property located in North Carolina during the taxable year that is useful for (i) public beach access or use, (ii) public access to public waters or trails, (iii) fish and wildlife conservation, (iv) forestland or farmland conservation, (v) watershed protection, (vi) conservation of natural areas as that term is defined in G.S. 113A‑164.3(3), (vii) conservation of natural or scenic river areas as those terms are used in G.S. 113A‑34, (viii) conservation of predominantly natural parkland, or (ix) historic landscape conservation is allowed a credit against the tax imposed by this Part equal to twenty‑five percent (25%) of the fair market value of the donated property interest. To be eligible for this credit, the interest in real property must be donated in perpetuity to and accepted by the State, a local government, or a body that is both organized to receive and administer lands for conservation purposes and qualified to receive charitable contributions pursuant to G.S. 105‑130.9. Lands required to be dedicated pursuant to local governmental regulation or ordinance and dedications made to increase building density levels permitted under a regulation or ordinance are not eligible for this credit. The credit allowed under this section for one or more qualified donations made in a taxable year may not exceed five hundred thousand dollars ($500,000). To support the credit allowed by this section, the taxpayer must file with the income tax return for the taxable year in which the credit is claimed the following:

(1)        A certification by the Department of Environment and Natural Resources that the property donated is suitable for one or more of the valid public benefits set forth in this subsection.

(2)        A self‑contained appraisal report or summary appraisal report as defined in Standards Rule 2‑2 in the latest edition of the Uniform Standards of Professional Appraisal Practice as promulgated by the Appraisal Foundation for the property. For fee simple absolute donations of real property, a taxpayer may submit documentation of the county's appraised value of the donated property, as adjusted by the sales assessment ratio, in lieu of an appraisal report.

(b)        The credit allowed by this section may not exceed the amount of tax imposed by this Part for the taxable year reduced by the sum of all credits allowed, except payments of tax made by or on behalf of the taxpayer.

(c)        Any unused portion of this credit may be carried forward for the next succeeding five years.

(d)        That portion of a qualifying donation that is the basis for a credit allowed under this section is not eligible for deduction as a charitable contribution under G.S. 105‑130.9.  (1983, c. 793, s. 1; 1989, c. 716, s. 1; c. 727, s. 218 (41); 1997‑226, s. 1; 1997‑443, s. 11A.119(a); 1998‑98, s. 69; 1998‑212, s. 29A.13(c); 2002‑72, s. 15(a); 2007‑309, s. 1; 2009‑445, s. 9(c).)



§ 105-130.35: Recodified as § 105-269.5 by Session Laws 1991, c. 45, s. 20.

§ 105‑130.35:  Recodified as § 105‑269.5 by Session Laws 1991, c.  45, s. 20.



§ 105-130.36. Credit for conservation tillage equipment.

§ 105‑130.36.  Credit for conservation tillage equipment.

(a)        Any corporation that purchases conservation tillage equipment for use in a farming business, including tree farming, shall be allowed a credit against the tax imposed by this Part equal to twenty‑five percent (25%) of the cost of the equipment paid during the taxable year. This credit may not exceed two thousand five hundred dollars ($2,500) for any taxable year for any taxpayer. The credit may be claimed only by the first purchaser of the equipment and may not be claimed by a corporation that purchases the equipment for resale or for use outside this State. This credit may not exceed the amount of tax imposed by this Part for the taxable year reduced by the sum of all credits allowable, except tax payments made by or on behalf of the taxpayer. If the credit allowed by this section exceeds the tax imposed under this Part, the excess may be carried forward for the succeeding five years. The basis in any equipment for which a credit is allowed under this section shall be reduced by the amount of credit allowable.

(b)        As used in this section, "conservation tillage equipment" means:

(1)        A planter such as a planter commonly known as a "no‑till" planter designed to minimize disturbance of the soil in planting crops or trees, including equipment that may be attached to equipment already owned by the taxpayer; or,

(2)        Equipment designed to minimize disturbance of the soil in reforestation site preparation, including equipment that may be attached to equipment already owned by the taxpayer; provided, however, this shall include only those items of equipment generally known as a "KG‑Blade", a "drum‑chopper", or a "V‑Blade". (1983 (Reg. Sess., 1984), c. 969, s. 1; 1998‑98, s. 88.)



§ 105-130.37. Credit for gleaned crop.

§ 105‑130.37.  Credit for gleaned crop.

(a)        Any corporation that grows a crop and permits the gleaning of the crop during the taxable year is allowed a credit against the tax imposed by this Part equal to ten percent (10%) of the market price of the quantity of the gleaned crop. This credit may not exceed the amount of tax imposed by this Part for the taxable year reduced by the sum of all credits allowable, except tax payments made by or on behalf of the taxpayer. No deduction is allowed under G.S. 105‑130.5(b)(5) for the items for which a credit is claimed under this section. Any unused portion of the credit may be carried forward for the succeeding five years.

(b)        The following definitions apply to this section:

(1)        "Gleaning" means the harvesting of a crop that has been donated by the grower to the nonprofit organization which will distribute the crop to individuals or other nonprofit organizations it considers appropriate recipients of the food;

(2)        "Market price" means the season average price of the crop as determined by the North Carolina Crop and Livestock Reporting Service in the Department of Agriculture and Consumer Services, or the average price of the crop in the nearest local market for the month in which the crop is gleaned if the Crop and Livestock Reporting Service does not determine the season average price for that crop; and

(3)        "Nonprofit organization" means an organization to which charitable contributions are deductible from gross income under the Code. (1983 (Reg. Sess., 1984), c. 1018, s. 1; 1993 (Reg. Sess., 1994), c. 745, s. 6; 1997‑261, s. 12; 1998‑98, s. 89.)



§ 105-130.38: Repealed by Session Laws 1996, Second Extra Session, c. 14, s. 1.

§ 105‑130.38:  Repealed by Session Laws 1996, Second Extra Session, c.  14, s. 1.



§ 105-130.39. Credit for certain telephone subscriber line charges.

§ 105‑130.39.  Credit for certain telephone subscriber line charges.

(a)        A corporation that provides local telephone service to low‑income residential consumers at reduced rates pursuant to an order of the North Carolina Utilities Commission is allowed a credit against the tax imposed by this Part equal to the difference between the following:

(1)        The amount of receipts the corporation would have received during the taxable year from those low‑income customers had the customers been charged the regular rates for local telephone service and fees.

(2)        The amount billed those low‑income customers for local telephone service during the taxable year.

(b)        This credit is allowed only for a reduction in local telephone service rates and fees and is not allowed for any reduction in interstate subscriber line charges. This credit may not exceed the amount of tax imposed by this Part for the taxable year reduced by the sum of all credits allowable, except tax payments made by or on behalf of the corporation. (1985, c. 694, s. 2; 1998‑98, s. 90.)



§ 105-130.40: Recodified as § 105-129.8 by Session Laws 1996, 2nd Extra Session, c. 13, s. 3.2.

§ 105‑130.40:  Recodified as § 105‑129.8 by Session Laws 1996, 2nd Extra Session, c.  13, s. 3.2.



§ 105-130.41. (Repealed effective for taxable years beginning on or after January 1, 2014) Credit for North Carolina State Ports Authority wharfage, handling, and throughput charges.

§ 105‑130.41.  (Repealed effective for taxable years beginning on or after January 1, 2014) Credit for North Carolina State Ports Authority wharfage, handling, and throughput charges.

(a)        Credit.  A taxpayer whose waterborne cargo is loaded onto or unloaded from an ocean carrier calling at the State‑owned port terminal at Wilmington or Morehead City, without consideration of the terms under which the cargo is moved, is allowed a credit against the tax imposed by this Part. The amount of credit allowed is equal to the excess of the wharfage, handling (in or out), and throughput charges assessed on the cargo for the current taxable year over an amount equal to the average of the charges for the current taxable year and the two preceding taxable years. The credit applies to forest products, break‑bulk cargo and container cargo, including less‑than‑container‑load cargo, that is loaded onto or unloaded from an ocean carrier calling at either the Wilmington or Morehead City port terminal and to bulk cargo that is loaded onto or unloaded from an ocean carrier calling at the Morehead City port terminal. To obtain the credit, taxpayers must provide to the Secretary a statement from the State Ports Authority certifying the amount of charges for which a credit is claimed and any other information required by the Secretary.

(b)        Limitations.  This credit may not exceed fifty percent (50%) of the amount of tax imposed by this Part for the taxable year reduced by the sum of all credits allowable, except tax payments made by or on behalf of the corporation. Any unused portion of the credit may be carried forward for the succeeding five years. The maximum cumulative credit that may be claimed by a corporation under this section is two million dollars ($2,000,000).

(c)        Definitions.  For purposes of this section, the terms "handling" (in or out) and "wharfage" have the meanings provided in the State Ports Tariff Publications, "Wilmington Tariff, Terminal Tariff #6," and "Morehead City Tariff, Terminal Tariff #1." For purposes of this section, the term "throughput" has the same meaning as "wharfage" but applies only to bulk products, both dry and liquid.

(c1)      Report.  The Department of Revenue must publish by May 1 of each year the following information itemized by taxpayer for the 12‑month period ending the preceding December 31:

(1)        The number of taxpayers taking a credit allowed in this section.

(2)        The total amount of charges assessed for the taxable year.

(2a)      The amount of the charges attributable to imports.

(2b)      The amount of the charges attributable to exports.

(3)        The total cost to the General Fund of the credits taken.

(d)        Sunset.  This section is repealed effective for taxable years beginning on or after January 1, 2014.  (1991 (Reg. Sess., 1992), c. 977, s. 1; 1993 (Reg. Sess., 1994), c. 681, s. 1; 1995, c. 17, s. 17; c. 495, ss. 1, 3, 4; 1996, 2nd Ex. Sess., c. 18, s. 15.3(a); 1997‑443, s. 29.1(a)‑(c); 1998‑98, s. 69; 2001‑517, ss. 1, 2; 2002‑99, s. 6(c); 2003‑414, s. 7; 2005‑429, s. 2.9; 2007‑527, s. 26(a); 2008‑107, s. 28.5(a), (b).)



§ 105-130.42: Recodified as §§ 105-129.35 through 105-129.37 by Session Laws 1999-389, ss. 2-4, effective for taxable years beginning on or after January 1, 1999.

§ 105‑130.42:  Recodified as §§ 105‑129.35 through 105‑129.37 by Session Laws 1999‑389, ss. 2‑4, effective for taxable years beginning on or after January 1, 1999.



§ 105-130.43. Credit for savings and loan supervisory fees.

§ 105‑130.43.  Credit for savings and loan supervisory fees.

Every savings and loan association is allowed a credit against the tax imposed by this Part for a taxable year equal to the amount of supervisory fees, paid by the association during the taxable year, that were assessed by the Commissioner of Banks of the Department of Commerce for the State fiscal year beginning during that taxable year. This credit may not exceed the amount of tax imposed by this Part for the taxable year, reduced by the sum of all credits allowed against the tax, except tax payments made by or on behalf of the taxpayer. A taxpayer that claims the credit allowed under this section may not deduct the supervisory fees in determining taxable income. (1985, c. 750, s. 1; 1989, c. 76, s. 24; c. 751, s. 7(8); 1991 (Reg. Sess., 1992), c. 959, s. 22; 1998‑98, s. 1(d), (e); 2001‑193, s. 16.)



§ 105-130.44. Credit for construction of poultry composting facility.

§ 105‑130.44.  Credit for construction of poultry composting facility.

A taxpayer who constructs in this State a poultry composting facility, as defined in G.S. 106‑549.51 for the composting of whole, unprocessed poultry carcasses from commercial operations in which poultry is raised or produced, is allowed as a credit against the tax imposed by this Part an amount equal to twenty‑five percent (25%) of the installation, materials, and equipment costs of construction paid during the taxable year. This credit may not exceed one thousand dollars ($1,000) for any single installation. The credit allowed by this section may not exceed the amount of tax imposed by this Part the taxable year reduced by the sum of all credits allowable, except payments of tax by or on behalf of the taxpayer. The credit allowed by this section does not apply to costs paid with funds provided the taxpayer by a State or federal agency. (1998‑134, s. 1; 1998‑98, s. 69.)



§ 105-130.45. (Effective for cigarettes exported before January 1, 2005 and repealed effective January 1, 2018) Credit for manufacturing cigarettes for exportation.

§ 105‑130.45.  (Effective for cigarettes exported before January 1, 2005 and repealed effective January 1, 2018) Credit for manufacturing cigarettes for exportation.

(a)        Definitions.  The following definitions apply in this section:

(1)        Base year exportation volume.  The number of cigarettes manufactured and exported by a corporation during the calendar year 1998.

(2)        Exportation.  The shipment of cigarettes manufactured in the United States to any of the following sufficient to relieve the cigarettes in the shipment of the federal excise tax on cigarettes:

a.         A foreign country.

b.         A possession of the United States.

c.         A commonwealth of the United States that is not a state.

(b)        Credit.  A corporation engaged in the business of manufacturing cigarettes for exportation to a foreign country is allowed a credit against the taxes levied by this Part. The amount of credit allowed under this section is determined by comparing the exportation volume of the corporation in the year for which the credit is claimed with the corporation's base year exportation volume, rounded to the nearest whole percentage. The amount of credit allowed is as follows:

Current Year's Exportation                                                   Amount of Credit

Volume Compared to its                                                        per Thousand

Base Year's Exportation Volume                                            Cigarettes Exported

120% or more                                                                           40¢

119%  100%                                                                           35¢

99%  80%                                                                             30¢

79%  60%                                                                             25¢

59%  50%                                                                             20¢

Less than 50%                                                                         None

(c)        Cap.  The credit allowed under this section may not exceed the lesser of six million dollars ($6,000,000) or fifty percent (50%) of the amount of tax imposed by this Part for the taxable year reduced by the sum of all other credits allowable, except tax payments made by or on behalf of the taxpayer. This limitation applies to the cumulative amount of the credit allowed in any tax year, including carryforwards claimed by the taxpayer under this section for previous tax years. Any unused portion of a credit allowed in this section may be carried forward for the next succeeding five years.

(d)        Documentation of Credit.  A corporation that claims the credit under this section must include the following with its tax return:

(1)        A statement of the base year exportation volume.

(2)        A statement of the exportation volume on which the credit is based.

(3)        A list of the corporation's export volumes shown on its monthly reports to the Bureau of Alcohol, Tobacco, and Firearms of the United States Treasury for the months in the tax year for which the credit is claimed.  (1999‑333, s. 4; 2003‑435, 2nd Ex. Sess., ss. 5.1, 5.3.)

§ 105‑130.45.  (Effective for cigarettes exported on or after January 1, 2005 and repealed effective January 1, 2018) Credit for manufacturing cigarettes for exportation.

(a)        Definitions.  The following definitions apply in this section:

(1)        Base year exportation volume.  The number of cigarettes manufactured and exported by a corporation during the calendar year 2003.

(2)        Exportation.  The shipment of cigarettes manufactured in the United States to any of the following sufficient to relieve the cigarettes in the shipment of the federal excise tax on cigarettes:

a.         A foreign country.

b.         A possession of the United States.

c.         A commonwealth of the United States that is not a state.

(3)        Successor in business.  A corporation that through amalgamation, merger, acquisition, consolidation, or other legal succession becomes invested with the rights and assumes the burdens of the predecessor corporation and  continues the cigarette exportation business.

(b)        Credit.  A corporation engaged in the business of manufacturing cigarettes for exportation to a foreign country and that waterborne exports cigarettes and other tobacco products through the North Carolina State Ports during the taxable year is allowed a credit against the taxes levied by this Part. The amount of credit allowed under this section is determined by comparing the exportation volume of the  corporation in the year for which the credit is claimed with the corporation's base  year exportation volume, rounded to the nearest whole percentage. In the case of a successor in business, the amount of credit allowed under this section is determined by comparing the exportation volume of the corporation in the year for which the credit is claimed with all of the corporation's predecessor corporations' combined base year exportation volume, rounded to the nearest whole percentage. The amount of credit allowed may not exceed six million dollars ($6,000,000) and is computed as follows:

Current Year's Exportation                                                   Amount of Credit

Volume Compared to its                                                        per Thousand

Base Year's Exportation Volume                                            Cigarettes Exported

120% or more                                                                           40¢

119%  100%                                                                           35¢

99%  80%                                                                             30¢

79%  60%                                                                             25¢

59%  50%                                                                             20¢

Less than 50%                                                                         None

(c)        Cap.  The credit allowed under this section may not exceed the lesser of six million dollars ($6,000,000) or fifty percent (50%) of the amount of tax imposed by this Part for the taxable year reduced by the sum of all other credits allowable, except tax payments made by or on behalf of the taxpayer. This limitation applies to the cumulative amount of the credit allowed in any tax year, including carryforwards claimed by the taxpayer under this section for previous tax years. Any unused portion of a credit allowed in this section may be carried forward for the next succeeding ten years.

(d)        Documentation of Credit.  A corporation that claims the credit under this section must include the following with its tax return:

(1)        A statement of the base year exportation volume.

(2)        A statement of the exportation volume on which the credit is based.

(3)        A list of the corporation's export volumes shown on its monthly reports to the Alcohol and Tobacco Tax and Trade Bureau of the United States Treasury for the months in the tax year for which the credit is claimed.

(e)        No Double Credit.  A taxpayer may not claim this credit and the credit allowed under G.S. 105‑130.46 for the same activity.

(f)         Report.  The Department of Revenue must publish by May 1 of each year the following information itemized by taxpayer for the 12‑month period ending the preceding December 31:

(1)        The number of taxpayers taking a credit allowed in this section.

(2)        The total amount of exports with respect to which credits were taken.

(3)        The total cost to the General Fund of the credits taken.  (1999‑333, s. 4; 2003‑435, 2nd Ex. Sess., ss. 5.1, 5.2, 5.3; 2005‑429, s. 2.10.)



§ 105-130.46. (This section has a delayed effective date and an expiration date - see notes) Credit for manufacturing cigarettes for exportation while increasing employment and utilizing State Ports.

§ 105‑130.46.  (This section has a delayed effective date and an expiration date  see notes) Credit for manufacturing cigarettes for exportation while increasing employment and utilizing State Ports.

(a)        Purpose.  The credit authorized by this section is intended to enhance the economy of this State by encouraging qualifying cigarette manufacturers to increase employment in this State with the purpose of expanding this State's economy, the use of the North Carolina State Ports, and the use of other State goods and services, including tobacco.

(b)        Definitions.  The following definitions apply in this section:

(1)        Employment level.  The total number of full‑time jobs and part‑time jobs converted into full‑time equivalences. A job is included in the employment level for a year only if that job is located within the State for more than six months of the year. A job is located in this State if more than fifty percent (50%) of the employee's duties are performed in this State.

(2)        Exportation.  The shipment of cigarettes manufactured in the United States to a foreign country sufficient to relieve the cigarettes in the shipment of the federal excise tax on cigarettes.

(3)        Full‑time job.  A position that requires at least 1,600 hours of work per year and is intended to be held by one employee during the entire year.

(4)        Successor in business.  A corporation that through amalgamation, merger, acquisition, consolidation, or other legal succession becomes invested with the rights and assumes the burdens of the predecessor corporation and continues the cigarette exportation business.

(c)        Employment Level.  In order to be eligible for a full credit allowed under this section, the corporation must maintain an employment level in this State for the taxable year that exceeds the corporation's employment level in this State at the end of the 2004 calendar year by at least 800 full‑time jobs. In the case of a successor in business, the corporation must maintain an employment level in this State for the taxable year that exceeds all its predecessor corporations' combined employment levels in this State at the end of the 2004 calendar year by at least 800 full‑time jobs.

(d)        Credit.  A corporation that satisfies the employment level requirement under subsection (c) of this section, is engaged in the business of manufacturing cigarettes for exportation, and exports cigarettes and other tobacco products through the North Carolina State Ports during the taxable year is allowed a credit as provided in this section. The amount of credit allowed under this section is equal to forty cents (40¢) per one thousand cigarettes exported. The amount of credit earned during the taxable year may not exceed ten million dollars ($10,000,000).

(e)        Reduction of Credit.  A corporation that has previously satisfied the qualification requirements of this section but that fails to satisfy the employment level requirement in a succeeding year may still claim a partial credit for the year in which the employment level requirement is not satisfied. The partial credit allowed is equal to the credit that would otherwise be allowed under subsection (d) of this section multiplied by a fraction. The numerator of the fraction is the number of full‑time jobs by which the corporation's employment level in this State for the taxable year exceeds the corporation's employment level in this State at the end of the 2004 calendar year. The denominator of the fraction is 800. In the case of a successor in business, the numerator of the fraction is the number of full‑time jobs by which the corporation's employment level in this State for the taxable year exceeds all its predecessor corporations' combined employment levels in this State at the end of the 2004 calendar year.

(f)         Allocation.  The credit allowed by this section may be taken against the income taxes levied under this Part or the franchise taxes levied under Article 3 of this Chapter. When the taxpayer claims a credit under this section, the taxpayer must elect the percentage of the credit to be applied against the taxes levied under this Part with any remaining percentage to be applied against the taxes levied under Article 3 of this Chapter. This election is binding for the year in which it is made and for any carryforwards. A taxpayer may elect a different allocation for each year in which the taxpayer qualifies for a credit.

(g)        Ceiling.  The total amount of credit that may be taken in a taxable year under this section may not exceed the lesser of the amount of credit which may be earned for that year under subsection (d) of this section or fifty percent (50%) of the amount of tax against which the credit is taken for the taxable year reduced by the sum of all other credits allowable, except tax payments made by or on behalf of the taxpayer. This limitation applies to the cumulative amount of the credit allowed in any tax year, including carryforwards claimed by the taxpayer under this section or G.S. 105‑130.45 for previous tax years.

(h)        Carryforward.  Any unused portion of a credit allowed in this section may be carried forward for the next succeeding 10 years. All carryforwards of a credit must be taken against the tax against which the credit was originally claimed. A successor in business may take the carryforwards of a predecessor corporation as if they were carryforwards of a credit allowed to the successor in business.

(i)         Documentation of Credit.  A corporation that claims the credit under this section must include the following with its tax return:

(1)        A statement of the exportation volume on which the credit is based.

(2)        A list of the corporation's export volumes shown on its monthly reports to the Alcohol and Tobacco Tax and Trade Bureau of the United States Treasury for the months in the tax year for which the credit is claimed.

(3)        Any other information required by the Department of Revenue.

(j)         No Double Credit.  A taxpayer may not claim this credit and the credit allowed under G.S. 105‑130.45 for the same activity.

(k)        Reports.  Any corporation that takes a credit under this section must submit an annual report by May 1 of each year to the Senate Finance Committee, the House of Representatives Finance Committee, the Senate Appropriations Committee, the House of Representatives Appropriations Committee, and the Fiscal Research Division of the General Assembly. The report must state the amount of credit earned by the corporation during the previous year, the amount of credit including carryforwards claimed by the corporation during the previous year, and the percentage of domestic leaf content in cigarettes produced by the corporation during the previous year. The first reports required under this section are due by May 1, 2006. (2003‑435, 2nd Ex. Sess., s. 6.1; 2004‑170, s. 16(a).)



§ 105-130.47. (Repealed for qualifying expenses occurring on or after January 1, 2014) Credit for qualifying expenses of a production company.

§ 105‑130.47.  (Repealed for qualifying expenses occurring on or after January 1, 2014) Credit for qualifying expenses of a production company.

(a)        Definitions.  The following definitions apply in this section:

(1)        Highly compensated individual.  An individual who directly or indirectly receives compensation in excess of one million dollars ($1,000,000) for personal services with respect to a single production. An individual receives compensation indirectly when a production company pays a personal service company or an employee leasing company that pays the individual.

(2)        Live sporting event.  A scheduled sporting competition, game, or race that is not originated by a production company, but originated solely by an amateur, collegiate, or professional organization, institution, or association for live or tape‑delayed television or satellite broadcast. A live sporting event does not include commercial advertising, an episodic television series, a television pilot, a music video, a motion picture, or a documentary production in which sporting events are presented through archived historical footage or similar footage taken at least 30 days before it is used.

(3)        Production company.  Defined in G.S. 105‑164.3.

(4)        Qualifying expenses.  The sum of the following amounts spent in this State by a production company in connection with a production, less the amount in excess of one million dollars ($1,000,000) paid to a highly compensated individual:

a.         Goods and services leased or purchased. For goods with a purchase price of twenty‑five thousand dollars ($25,000) or more, the amount included in qualifying expenses is the purchase price less the fair market value of the good at the time the production is completed.

b.         Compensation and wages on which withholding payments are remitted to the Department of Revenue under Article 4A of this Chapter.

c.         The cost of production‑related insurance coverage obtained on the production. Expenses for insurance coverage purchased from a related member are not qualifying expenses.

(5)        Related member.  Defined in G.S. 105‑130.7A.

(b)        Credit.  A taxpayer that is a production company and has qualifying expenses of at least two hundred fifty thousand dollars ($250,000) with respect to a production is allowed a credit against the taxes imposed by this Part equal to fifteen percent (15%) of the production company's qualifying expenses. For the purposes of this section, in the case of an episodic television series, an entire season of episodes is one production. The credit is computed based on all of the taxpayer's qualifying expenses incurred with respect to the production, not just the qualifying expenses incurred during the taxable year.

(b1)      (Effective for taxable years beginning on or after January 1, 2010) Alternative Credit.  In lieu of the credit allowed under subsection (b) of this section, a taxpayer that is a production company and has qualifying expenses of at least two hundred fifty thousand dollars ($250,000) with respect to a production may elect to take a credit against the taxes imposed by this Part equal to twenty‑five percent (25%) of the production company's qualifying expenses less the difference between the amount of tax paid on purchases subject to the tax under G.S. 105‑187.51 and the amount of sales or use tax that would have been due had the purchases been subject to the sales or use tax at the combined general rate, as defined in G.S. 105‑164.3. The credit is computed based on all of the taxpayer's qualifying expenses incurred with respect to the production, not just the qualifying expenses incurred during the taxable year. The taxpayer shall elect whether to claim the credit allowed under this subsection or the one allowed under subsection (b) of this section at the time the taxpayer files the return on which the credit is claimed. This election is binding.

(c)        (Effective for taxable years beginning before January 1, 2010) Pass‑Through Entity.  Notwithstanding the provisions of G.S. 105‑131.8 and G.S. 105‑269.15, a pass‑through entity that qualifies for the credit provided in this section does not distribute the credit among any of its owners. The pass‑through entity is considered the taxpayer for purposes of claiming the credit allowed by this section. If a return filed by a pass‑through entity indicates that the entity is paying tax on behalf of the owners of the entity, the credit allowed under this section does not affect the entity's payment of tax on behalf of its owners.

(c)        (Effective for taxable years beginning on or after January 1, 2010) Pass‑Through Entity.  Notwithstanding the provisions of G.S. 105‑131.8 and G.S. 105‑269.15, a pass‑through entity that qualifies for a credit provided in this section does not distribute the credit among any of its owners. The pass‑through entity is considered the taxpayer for purposes of claiming a credit allowed by this section. If a return filed by a pass‑through entity indicates that the entity is paying tax on behalf of the owners of the entity, a credit allowed under this section does not affect the entity's payment of tax on behalf of its owners.

(d)        (Effective for taxable years beginning before January 1, 2010) Return.  A taxpayer may claim the credit allowed by this section on a return filed for the taxable year in which the production activities are completed. The return must state the name of the production, a description of the production, and a detailed accounting of the qualifying expenses with respect to which a credit is claimed.

(d)        (Effective for taxable years beginning on or after January 1, 2010) Return.  A taxpayer may claim a credit allowed by this section on a return filed for the taxable year in which the production activities are completed. The return must state the name of the production, a description of the production, and a detailed accounting of the qualifying expenses with respect to which a credit is claimed.

(e)        (Effective for taxable years beginning before January 1, 2010) Credit Refundable.  If the credit allowed by this section exceeds the amount of tax imposed by this Part for the taxable year reduced by the sum of all credits allowable, the Secretary must refund the excess to the taxpayer. The refundable excess is governed by the provisions governing a refund of an overpayment by the taxpayer of the tax imposed in this Part. In computing the amount of tax against which multiple credits are allowed, nonrefundable credits are subtracted before refundable credits.

(e)        (Effective for taxable years beginning on or after January 1, 2010) Credit Refundable.  If a credit allowed by this section exceeds the amount of tax imposed by this Part for the taxable year reduced by the sum of all credits allowable, the Secretary must refund the excess to the taxpayer. The refundable excess is governed by the provisions governing a refund of an overpayment by the taxpayer of the tax imposed in this Part. In computing the amount of tax against which multiple credits are allowed, nonrefundable credits are subtracted before refundable credits.

(f)         Limitations.  The amount of credit allowed under this section with respect to a production that is a feature film may not exceed seven million five hundred thousand dollars ($7,500,000). No credit is allowed under this section for any production that satisfies one of the following conditions:

(1)        It is political advertising.

(2)        It is a television production of a news program or live sporting event.

(3)        It contains material that is obscene, as defined in G.S. 14‑190.1.

(4)        It is a radio production.

(g)        Substantiation.  A taxpayer allowed a credit under this section must maintain and make available for inspection any information or records required by the Secretary of Revenue. The taxpayer has the burden of proving eligibility for a credit and the amount of the credit. The Secretary may consult with the North Carolina Film Office of the Department of Commerce and the regional film commissions in order to determine the amount of qualifying expenses.

(h)        Report.  The Department of Revenue must publish by May 1 of each year the following information, itemized by taxpayer for the 12‑month period ending the preceding December 31:

(1)        The location of sites used in a production for which a credit was taken.

(2)        The qualifying expenses for which a credit was taken, classified by whether the expenses were for goods, services, or compensation paid by the production company.

(3)        The number of people employed in the State with respect to credits taken.

(4)        The total cost to the General Fund of the credits taken.

(i)         Repealed by Session Laws 2006‑220, s. 2, effective for taxable years beginning on or after January 1, 2007.

(j)         NC Film Office.  To claim a credit under this section, a taxpayer must notify the Division of Tourism, Film, and Sports Development in the Department of Commerce of the taxpayer's intent to claim the production tax credit. The notification must include the title of the production, the name of the production company, a financial contact for the production company, the proposed dates on which the production company plans to begin filming the production, and any other information required by the Division. For productions that have production credits, a taxpayer claiming a credit under this section must acknowledge in the production credits both the North Carolina Film Office and the regional film office responsible for the geographic area in which the filming of the production occurred.

(k)        Sunset.  This section is repealed for qualifying expenses occurring on or after January 1, 2014.  (2005‑276, s. 39.1(a); 2005‑345, ss. 47(a), 47(b); 2006‑162, s. 4(a); 2006‑220, s. 2; 2007‑527, s. 24; 2008‑107, s. 28.24(a); 2009‑445, s. 8(a); 2009‑529, s. 1.)



§ 105-130.48. (Repealed for taxable years beginning on or after January 1, 2011) Credit for recycling oyster shells.

§ 105‑130.48.  (Repealed for taxable years beginning on or after January 1, 2011) Credit for recycling oyster shells.

(a)        Credit.  A taxpayer who donates oyster shells to the Division of Marine Fisheries of the Department of Environment and Natural Resources is eligible for a credit against the tax imposed by this Part. The amount of the credit is equal to one dollar ($1.00) per bushel of oyster shells donated.

(b)        Limitation.  The credit allowed under this section may not exceed the amount of tax imposed by this Part for the taxable year reduced by the sum of all credits allowable, except tax payment made by or on behalf of the taxpayer.

(c)        Carryforward.  Any unused portion of a credit allowed in this section may be carried forward for the succeeding five years. A successor in business may take the carryforwards of a predecessor corporation as if they were carryforwards of a credit allowed to the successor in business.

(d)        No Double Benefit.  No deduction is allowed under G.S. 105‑130.5(b)(5) or G.S. 105‑130.9 for the donation of oyster shells for which a credit is claimed under this section.

(e)        Documentation of Credit.  Upon request, to support the credit allowed by this section, the taxpayer must file with its income tax return, for the taxable year in which the credit is claimed, a certification by the Department of Environment and Natural Resources stating the number of bushels of oyster shells donated by the taxpayer.

(f)         Sunset.  This section is repealed effective for taxable years beginning on or after January 1, 2011. (2006‑66, s. 24.18(a); 2007‑527, s. 9(a).)



§ 105-131. Title; definitions; interpretation.

Part 1A.  S Corporation Income Tax.

§ 105‑131.  Title; definitions; interpretation.

(a)        This Part of the income tax Article shall be known and may be cited as the S Corporation Income Tax Act.

(b)        For the purpose of this Part, unless otherwise required by the context:

(1)        "Code" has the same meaning as in G.S. 105‑228.90.

(2)        "C Corporation" means a corporation that is not an S Corporation and is subject to the tax levied under Part 1 of this Article.

(3)        "Department" means the Department of Revenue.

(4)        "Income attributable to the State" means items of income, loss, deduction, or credit of the S Corporation apportioned and allocated to this State pursuant to G.S. 105‑130.4.

(5)        "Income not attributable to the State" means all items of income, loss, deduction, or credit of the S Corporation other than income attributable to the State.

(6)        "Post‑termination transition period" means that period defined in section 1377(b)(1) of the Code.

(7)        "Pro rata share" means the share determined with respect to an S Corporation shareholder for a taxable period in the manner provided in section 1377(a) of the Code.

(8)        "S Corporation" means a corporation for which a valid election under section 1362(a) of the Code is in effect.

(9)        "Secretary" means the Secretary of Revenue.

(10)      "Taxable period" means any taxable year or portion of a taxable year during which a corporation is an S Corporation.

(c)        Except as otherwise expressly provided or clearly appearing from the context, any term used in this Part shall have the same meaning as when used in a comparable context in the Code, or in any statute relating to federal income taxes, in effect during the taxable period. Due consideration shall be given in the interpretation of this Part to applicable sections of the Code in effect and to federal rulings and regulations interpreting those sections, except where the Code, ruling, or regulation conflicts with the provisions of this Part. (1987 (Reg. Sess., 1988), c. 1089, s. 1; 1989, c. 728, ss. 1.33, 1.35; 1989 (Reg. Sess., 1990), c. 981, s. 4; 1991, c. 689, s. 251; 1991 (Reg. Sess., 1992), c. 922, s. 5; 1993, c. 12, s. 6; 1998‑98, ss. 43, 68‑70.)



§ 105-131.1. Taxation of an S Corporation and its shareholders.

§ 105‑131.1.  Taxation of an S Corporation and its shareholders.

(a)        An S Corporation shall not be subject to the tax levied under G.S. 105‑130.3.

(b)        Each shareholder's pro rata share of an S Corporation's income attributable to the State and each resident shareholder's pro rata share of income not attributable to the State, shall be taken into account by the shareholder in the manner and subject to the adjustments provided in Parts 2 and 3 of this Article and section 1366 of the Code and shall be subject to the tax levied under Parts 2 and 3 of this Article. (1987 (Reg. Sess., 1988), c. 1089, s. 1; 1989, c. 728, ss. 1.33, 1.35; 1998‑98, ss. 5, 68.)



§ 105-131.2. Adjustment and characterization of income.

§ 105‑131.2.  Adjustment and characterization of income.

(a)        Adjustment.  Each shareholder's pro rata share of an S Corporation's income is subject to the adjustments provided in G.S. 105‑134.6.

(b)        Repealed by Session Laws 1989, c. 728, s. 1.35.

(c)        Characterization of Income.  S Corporation items of income, loss, deduction, and credit taken into account by a shareholder pursuant to G.S. 105‑131.1(b) are characterized as though received or incurred by the S Corporation and not its shareholder. (1987 (Reg. Sess., 1988), c. 1089, s. 1; 1989, c. 728, ss. 1.33, 1.35; 1993, c. 485, s. 8; 2006‑17, s. 1.)



§ 105-131.3. Basis and adjustments.

§ 105‑131.3.  Basis and adjustments.

(a)        The initial basis of a resident shareholder in the stock of an S Corporation and in any indebtedness of the corporation owed to that shareholder shall be determined, as of the later of the date the stock is acquired, the effective date of the S Corporation election, or the date the shareholder became a resident of this State, as provided under the Code.

(b)        The basis of a resident shareholder in the stock and indebtedness of an S Corporation shall be adjusted in the manner and to the extent required by section 1011 of the Code except that:

(1)        Any adjustments made (other than for income exempt from federal or State income taxes) pursuant to G.S. 105‑131.2 shall be taken into account; and

(2)        Any adjustments made pursuant to section 1367 of the Code for a taxable period during which this State did not measure S Corporation shareholder income by reference to the corporation's income shall be disregarded.

(c)        The initial basis of a nonresident shareholder in the stock of an S Corporation and in any indebtedness of the corporation to that shareholder shall be zero.

(d)        The basis of a nonresident shareholder in the stock and indebtedness of an S Corporation shall be adjusted as provided in section 1367 of the Code, except that adjustments to basis shall be limited to the income taken into account by the shareholder pursuant to G.S. 105‑131.1(b).

(e)        The basis of a shareholder in the stock of an S Corporation shall be reduced by the amount allowed as a loss or deduction pursuant to G.S. 105‑131.4(c).

(f)         The basis of a resident shareholder in the stock of an S Corporation shall be reduced by the amount of any cash distribution that is not taxable to the shareholder as a result of the application of G.S. 105‑131.6(b).

(g)        For purposes of this section, a shareholder shall be considered to have acquired stock or indebtedness received by gift at the time the donor acquired the stock or indebtedness, if the donor was a resident of this State at the time of the gift. (1987 (Reg. Sess., 1988), c. 1089, s. 1; 1989, c. 728, ss. 1.33, 1.35.)



§ 105-131.4. Carryforwards; carrybacks; loss limitation.

§ 105‑131.4.  Carryforwards; carrybacks; loss limitation.

(a)        Carryforwards and carrybacks to and from an S Corporation shall be restricted in the manner provided in section 1371(b) of the Code.

(b)        The aggregate amount of losses or deductions of an S Corporation taken into account by a shareholder pursuant to G.S. 105‑131.1(b) may not exceed the combined adjusted bases, determined in accordance with G.S. 105‑131.3, of the shareholder in the stock and indebtedness of the S Corporation.

(c)        Any loss or deduction that is disallowed for a taxable period pursuant to subsection (b) of this section shall be treated as incurred by the corporation in the succeeding taxable period with respect to that shareholder.

(d)        (1)        Any loss or deduction that is disallowed pursuant to subsection (b) of this section for the corporation's last taxable period as an S Corporation shall be treated as incurred by the shareholder on the last day of any post‑termination transition period.

(2)        The aggregate amount of losses and deductions taken into account by a shareholder pursuant to subdivision (1) of this subsection may not exceed the adjusted basis of the shareholder in the stock of the corporation (determined in accordance with G.S. 105‑131.3 at the close of the last day of any post‑termination transition period and without regard to this subsection).

(e)        Expired. (1987 (Reg. Sess., 1988), c. 1089, s. 1; 1989, c. 728, ss. 1.33, 1.35; 1989 (Reg. Sess., 1990), c. 984, s. 1; 1991, c. 752.)



§ 105-131.5. Part-year resident shareholder.

§ 105‑131.5.  Part‑year resident shareholder.

If a shareholder of an S Corporation is both a resident and nonresident of this State during any taxable period, the shareholder's pro rata share of the S Corporation's income attributable to the State and income not attributable to the State for the taxable period shall be further prorated between the shareholder's periods of residence and nonresidence, in accordance with the number of days in each period, as provided in G.S. 105‑134.5. (1987 (Reg. Sess., 1988), c. 1089, s. 1; 1989, c. 728, ss. 1.33, 1.35.)



§ 105-131.6. Distributions.

§ 105‑131.6.  Distributions.

(a)        Subject to the provisions of subsection (c) of this section, a distribution made by an S Corporation with respect to its stock to a resident shareholder is taxable to the shareholder as provided in Parts 2 and 3 of this Article to the extent that the distribution is characterized as a dividend or as gain from the sale or exchange of property pursuant to section 1368 of the Code.

(b)        Subject to the provisions of subsection (c) of this section, any distribution of money made by a corporation with respect to its stock to a resident shareholder during a post‑termination transition period is not taxable to the shareholder as provided in Parts 2 and 3 of this Article to the extent the distribution is applied against and reduces the adjusted basis of the stock of the shareholder in accordance with section 1371(e) of the Code.

(c)        In applying sections 1368 and 1371(e) of the Code to any distribution referred to in this section:

(1)        The term "adjusted basis of the stock" means the adjusted basis of the shareholder's stock as determined under G.S. 105‑131.3.

(2)        The accumulated adjustments account maintained for each resident shareholder must be equal to, and adjusted in the same manner as, the corporation's accumulated adjustments account defined in section 1368(e)(1)(A) of the Code, except that:

a.         The accumulated adjustments account shall be modified in the manner provided in G.S. 105‑131.3(b)(1).

b.         The amount of the corporation's federal accumulated adjustments account that existed on the day this State began to measure the S Corporation shareholders' income by reference to the income of the S Corporation is ignored and is treated for purposes of this Article as additional accumulated earnings and profits of the corporation. (1987 (Reg. Sess., 1988), c. 1089, s. 1; 1989, c. 728, ss. 1.33, 1.35; 1998‑98, s. 6.)



§ 105-131.7. Returns; shareholder agreements; mandatory withholding.

§ 105‑131.7.  Returns; shareholder agreements; mandatory withholding.

(a)        An S Corporation incorporated or doing business in the State shall file with the Department an annual return, on a form prescribed by the Secretary, on or before the due date prescribed for the filing of C Corporation returns in G.S. 105‑130.17. The return shall show the name, address, and social security or federal identification number of each shareholder, income attributable to the State and the income not attributable to the State with respect to each shareholder as defined in G.S. 105‑131(4) and (5), and such other information as the Secretary may require.

(b)        The Department shall permit S Corporations to file composite returns and to make composite payments of tax on behalf of some or all nonresident shareholders. The Department may permit S Corporations to file composite returns and make composite payments of tax on behalf of some or all resident shareholders.

(c)        An S Corporation shall file with the Department, on a form prescribed by the Secretary, the agreement of each nonresident shareholder of the corporation (i) to file a return and make timely payment of all taxes imposed by this State on the shareholder with respect to the income of the S Corporation, and (ii) to be subject to personal jurisdiction in this State for purposes of the collection of any unpaid income tax, together with related interest and penalties, owed by the nonresident shareholder. If the corporation fails to timely file an agreement required by this subsection on behalf of any of its nonresident shareholders, then the corporation shall at the time specified in subsection (d) of this section pay to the Department on behalf of each nonresident shareholder with respect to whom an agreement has not been timely filed an estimated amount of the tax due the State.  The estimated amount of tax due the State shall be computed at the rates levied in G.S. 105‑134.2(a)(3) on the shareholder's pro rata share of the S Corporation's income attributable to the State reflected on the corporation's return for the taxable period. An S Corporation may recover a payment made pursuant to the preceding sentence from the shareholder on whose behalf the payment was made.

(d)        The agreements required to be filed pursuant to subsection (c) of this section shall be filed at the following times:

(1)        At the time the annual return is required to be filed for the first taxable period for which the S Corporation becomes subject to the provisions of this Part.

(2)        At the time the annual return is required to be filed for any taxable period in which the corporation has a nonresident shareholder on whose behalf such an agreement has not been previously filed.

(e)        Amounts paid to the Department on account of the corporation's shareholders under subsections (b) and (c) constitute payments on their behalf of the income tax imposed on them under Parts 2 and 3 of this Article for the taxable period. (1987 (Reg. Sess., 1988), c. 1089, s. 1; 1989, c. 728, ss. 1.33, 1.35; 1991, c. 689, s. 301; 1998‑98, s. 7; 1999‑337, s. 24.)



§ 105-131.8. Tax credits.

§ 105‑131.8.  Tax credits.

(a)        For purposes of G.S. 105‑151 and G.S. 105‑160.4, each resident shareholder is considered to have paid a tax imposed on the shareholder in an amount equal to the shareholder's pro rata share of any net income tax paid by the S Corporation to a state that does not measure the income of S Corporation shareholders by the income of the S Corporation. For purposes of the preceding sentence, the term "net income tax" means any tax imposed on or measured by a corporation's net income.

(b)        Except as otherwise provided in G.S. 105‑160.3, each shareholder of an S Corporation is allowed as a credit against the tax imposed by Parts 2 and 3 of this Article an amount equal to the shareholder's pro rata share of the tax credits for which the S Corporation is eligible. (1987 (Reg. Sess., 1988), c. 1089, s. 1; 1989, c. 728, ss. 1.33, 1.35; 1991, c. 45, s. 7; 1998‑98, s. 8.)



§ 105-132: Recodified as § 105-135 by Session Laws 1967, c. 1110, s. 3.

§ 105‑132:  Recodified as § 105‑135 by Session Laws 1967, c. 1110, s. 3.



§ 105-133. Short title.

Part 2.  Individual Income Tax.

§ 105‑133.  Short title.

This Part of the income tax Article shall be known as the Individual Income Tax Act. (1967, c. 1110, s. 3; 1989, c. 728, s. 1.1; 1998‑98, ss. 44, 68.)



§ 105-134. Purpose.

§ 105‑134.  Purpose.

The general purpose of this Part is to impose a tax for the use of the State government upon the taxable income collectible annually:

(1)        Of every resident of this State.

(2)        Of every nonresident individual deriving income from North Carolina sources attributable to the ownership of any interest in real or tangible personal property in this State, deriving income from a business, trade, profession, or occupation carried on in this State, or deriving income from gambling activities in this State. (1939, c. 158, s. 301; 1967, c. 1110, s. 3; 1989, c. 728, s. 1.2; 1998‑98, s. 69; 2005‑276, s. 31.1(dd), (jj); 2005‑344, s. 10.3; 2006‑259, s. 8(j); 2006‑264, s. 91(a).)



§ 105-134.1. Definitions.

§ 105‑134.1.  Definitions.

The following definitions apply in this Part:

(1)        Code.  Defined in G.S. 105‑228.90.

(2)        Department.  The Department of Revenue.

(3)        Educational institution.  An educational institution that normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on.

(4)        Fiscal year.  Defined in section 441(e) of the Code.

(5)        Gross income.  Defined in section 61 of the Code.

(6)        Head of household.  Defined in section 2(b) of the Code.

(7)        Individual.  A human being.

(7a)      Limited liability company.  Either a domestic limited liability company organized under Chapter 57C of the General Statutes or a foreign limited liability company authorized by that Chapter to transact business in this State that is classified for federal income tax purposes as a partnership. As applied to a limited liability company that is a partnership under this Part, the term "partner" means a member of the limited liability company.

(7b)      Repealed by Session Laws 1998‑98, s. 9.

(8)        Married individual.  An individual who is married and is considered married as provided in section 7703 of the Code.

(9)        Nonresident individual.  An individual who is not a resident of this State.

(10)      North Carolina taxable income.  Defined in G.S. 105‑134.5.

(10a)    Partnership.  A domestic partnership, a foreign partnership, or a limited liability company.

(11)      Person.  Defined in G.S. 105‑228.90.

(12)      Resident.  An individual who is domiciled in this State at any time during the taxable year or who resides in this State during the taxable year for other than a temporary or transitory purpose. In the absence of convincing proof to the contrary, an individual who is present within the State for more than 183 days during the taxable year is presumed to be a resident, but the absence of an individual from the state for more than 183 days raises no presumption that the individual is not a resident. A resident who removes from the State during a taxable year is considered a resident until he has both established a definite domicile elsewhere and abandoned any domicile in this State. The fact of marriage does not raise any presumption as to domicile or residence.

(13)      Retirement benefits.  Amounts paid to a former employee or the beneficiary of a former employee under a written retirement plan established by the employer to provide payments to an employee or the beneficiary of an employee after the end of the employee's employment with the employer where the right to receive the payments is based upon the employment relationship. With respect to a self‑employed individual or the beneficiary of a self‑employed individual, the term means amounts paid to the individual or beneficiary of the individual under a written retirement plan established by the individual to provide payments to the individual or the beneficiary of the individual after the end of the self‑employment. In addition, the term includes amounts received from an individual retirement account described in section 408 of the Code or from an individual retirement annuity described in section 408 of the Code. For the purpose of this subdivision, the term "employee" includes a volunteer worker.

(14)      S Corporation.  Defined in G.S. 105‑131(b).

(15)      Secretary.  The Secretary of Revenue.

(16)      Taxable income.  Defined in section 63 of the Code.

(17)      Taxable year.  Defined in section 441(b) of the Code.

(18)      Taxpayer.  An individual subject to the tax imposed by this Part.

(19)      This State.  The State of North Carolina. (1989, c. 728, s. 1.4; c. 792, s. 1.2; 1989 (Reg. Sess., 1990), c. 814, s. 15; c. 981, s. 5; 1991, c. 689, s. 252; 1991 (Reg. Sess., 1992), c. 922, s. 6; 1993, c. 12, s. 7; c. 354, s. 13; 1996, 2nd Ex. Sess., c. 13, s. 8.2; 1998‑98, ss. 9, 69.)



§ 105-134.2. Individual income tax imposed.

§ 105‑134.2.  Individual income tax imposed.

(a)        (Effective for taxable years beginning before January 1, 2008) A tax is imposed upon the North Carolina taxable income of every individual. The tax shall be levied, collected, and paid annually and shall be computed at the following percentages of the taxpayer's North Carolina taxable income.

(1)        For married individuals who file a joint return under G.S. 105‑152 and for surviving spouses, as defined in section 2(a) of the Code:

Over                                  Up To                                            Rate

0                               $21,250                                           6%

$21,250                             $100,000                                           7%

$100,000                             $200,000                                           7.75%

$200,000                                      NA                                           8%

(2)        For heads of households, as defined in section 2(b) of the Code:

Over                                  Up To                                            Rate

0                               $17,000                                           6%

$17,000                               $80,000                                           7%

$80,000                             $160,000                                           7.75%

$160,000                                      NA                                           8%

(3)        For unmarried individuals other than surviving spouses and heads of households:

Over                                  Up To                                            Rate

0                               $12,750                                           6%

$12,750                               $60,000                                           7%

$60,000                             $120,000                                           7.75%

$120,000                                      NA                                           8%

(4)        For married individuals who do not file a joint return under G.S. 105‑152:

Over                                  Up To                                            Rate

0                               $10,625                                           6%

$10,625                               $50,000                                           7%

$50,000                             $100,000                                           7.75%

$100,000                                      NA                                           8%

(a)        (Effective for taxable years beginning on or after January 1, 2008) A tax is imposed upon the North Carolina taxable income of every individual. The tax shall be levied, collected, and paid annually and shall be computed at the following percentages of the taxpayer's North Carolina taxable income.

(1)        For married individuals who file a joint return under G.S. 105‑152 and for surviving spouses, as defined in section 2(a) of the Code:

Over                                  Up To                                            Rate

0                               $21,250                                           6%

$21,250                             $100,000                                           7%

$100,000                                      NA                                           7.75%

(2)        For heads of households, as defined in section 2(b) of the Code:

Over                                  Up To                                            Rate

0                               $17,000                                           6%

$17,000                               $80,000                                           7%

$80,000                                      NA                                           7.75%

(3)        For unmarried individuals other than surviving spouses and heads of households:

Over                                  Up To                                            Rate

0                               $12,750                                           6%

$12,750                               $60,000                                           7%

$60,000                                      NA                                           7.75%

(4)        For married individuals who do not file a joint return under G.S. 105‑152:

Over                                  Up To                                            Rate

0                               $10,625                                           6%

$10,625                               $50,000                                           7%

$50,000                                      NA                                           7.75%

(b)        In lieu of the tax imposed by subsection (a) of this section, there is imposed for each taxable year upon the North Carolina taxable income of every individual a tax determined under tables, applicable to the taxable year, which may be prescribed by the Secretary. The amounts of the tax determined under the tables shall be computed on the basis of the rates prescribed by subsection (a) of this section. This subsection does not apply to an individual making a return under section 443(a)(1) of the Code for a period of less than 12 months on account of a change in the individual's annual accounting period, or to an estate or trust. The tax imposed by this subsection shall be treated as the tax imposed by subsection (a) of this section. (1989, c. 728, s. 1.4; 1989 (Reg. Sess., 1990), c. 814, s. 16; 1991, c. 45, s. 8; c. 689, s. 300; 1991 (Reg. Sess., 1992), c. 930, s. 15; 2001‑424, s. 34.18(a); 2003‑284, s. 39.1(a); 2003‑284, ss. 39.1, 39.2; 2005‑276, s. 36.1(a); 2006‑66, ss. 24.2(a)‑(c).)



§ 105-134.2A. (Effective for taxable years beginning on or after January 1, 2009, and expiring for taxable years beginning on or after January 1, 2011) Income tax surtax.

§ 105‑134.2A.  (Effective for taxable years beginning on or after January 1, 2009, and expiring for taxable years beginning on or after January 1, 2011) Income tax surtax.

(a)        Surtax.  An income tax surtax is imposed on a taxpayer equal to a percentage of the tax payable by the taxpayer under G.S. 105‑134.2 for the taxable year. This tax is in addition to the tax imposed by G.S. 105‑134.2 and is due at the time prescribed in G.S. 105‑155 for filing an individual income tax return. The surtax is imposed at the following percentage rates and applies to the tax payable on the taxpayer's North Carolina taxable income:

Filing Status                           Over                            Up To                          Percentage

Married, filing jointly

or surviving spouse                   $            0                   $100,000                              0%

$100,000                   $250,000                              2%

$250,000                  NA                                        3%

Head of household                    $            0                   $  80,000                              0%

$  80,000                   $200,000                              2%

$200,000                  NA                                        3%

Single                                       $            0                   $  60,000                              0%

$  60,000                   $150,000                              2%

$150,000                  NA                                        3%

Married, filing

separately                                 $            0                   $  50,000                              0%

$  50,000                   $125,000                              2%

$125,000                  NA                                        3%.

(b)        Sunset.  This section expires for taxable years beginning on or after January 1, 2011.  (2009‑451, s. 27A.1(b).)



§ 105-134.3. Year of assessment.

§ 105‑134.3.  Year of assessment.

The tax imposed by this Part shall be assessed, collected, and paid in the taxable year following the taxable year for which the assessment is made, except as provided to the contrary in Article 4A of this Chapter. (1989, c. 728, s. 1.4; 1998‑98, s. 69.)



§ 105-134.4. Taxable year.

§ 105‑134.4.  Taxable year.

A taxpayer shall compute North Carolina taxable income on the basis of the taxable year used in computing the taxpayer's income tax liability under the Code. (1989, c. 728, s. 1.4.)



§ 105-134.5. North Carolina taxable income defined.

§ 105‑134.5.  North Carolina taxable income defined.

(a)        Residents.  For residents of this State, the term "North Carolina taxable income" means the taxpayer's taxable income as determined under the Code, adjusted as provided in G.S. 105‑134.6 and G.S. 105‑134.7.

(b)        Nonresidents.  For nonresident individuals, the term "North Carolina taxable income" means the taxpayer's taxable income as determined under the Code, adjusted as provided in G.S. 105‑134.6 and G.S. 105‑134.7, multiplied by a fraction the denominator of which is the taxpayer's gross income as determined under the Code, adjusted as provided in G.S. 105‑134.6 and G.S. 105‑134.7, and the numerator of which is the amount of that gross income, as adjusted, that is derived from North Carolina sources and is attributable to the ownership of any interest in real or tangible personal property in this State, is derived from a business, trade, profession, or occupation carried on in this State, or is derived from gambling activities in this State.

(c)        Part‑year Residents.  If an individual was a resident of this State for only part of the taxable year, having moved into or removed from the State during the year, the term "North Carolina taxable income" has the same meaning as in subsection (b) except that the numerator shall include gross income, adjusted as provided in G.S. 105‑134.6 and G.S. 105‑134.7, derived from all sources during the period the individual was a resident.

(d)        S Corporations and Partnerships.  In order to calculate the numerator of the fraction provided in subsection (b), the amount of a shareholder's pro rata share of S Corporation income that is includable in the numerator shall be the shareholder's pro rata share of the S Corporation's income attributable to the State, as defined in G.S. 105‑131(b)(4). In order to calculate the numerator of the fraction provided in subsection (b) for a member of a partnership or other unincorporated business with one or more nonresident members that operates in one or more other states, the amount of the member's distributive share of income of the business that is includable in the numerator shall be determined by multiplying the total net income of the business by the ratio ascertained under the provisions of G.S. 105‑130.4. As used in this subsection, total net income means the entire gross income of the business less all expenses, taxes, interest, and other deductions allowable under the Code which were incurred in the operation of the business. (1989, c. 728, s. 1.4; 1995, c. 17, s. 4; 2005‑276, s. 31.1(aa); 2005‑344, s. 10.4.)



§ 105-134.6. Adjustments to taxable income.

§ 105‑134.6.  Adjustments to taxable income.

(a)        S Corporations.  Each shareholder's pro rata share of an S Corporation's income is subject to the adjustments provided in this section.

(b)        Deductions.  The following deductions from taxable income shall be made in calculating North Carolina taxable income, to the extent each item is included in taxable income:

(1)        Interest upon the obligations of any of the following:

a.         The United States or its possessions.

b.         This State, a political subdivision of this State, or a commission, an authority, or another agency of this State or of a political subdivision of this State.

c.         A nonprofit educational institution organized or chartered under the laws of this State.

(2)        Gain from the disposition of obligations issued before July 1, 1995, to the extent the gain is exempt from tax under the laws of this State.

(3)        Benefits received under Title II of the Social Security Act and amounts received from retirement annuities or pensions paid under the provisions of the Railroad Retirement Act of 1937.

(4)        Repealed by Session Laws 1989 (Reg. Sess., 1990), c. 1002, s. 2.

(5)        Refunds of state, local, and foreign income taxes included in the taxpayer's gross income.

(5a)      Reserved.

(5b)      The amount received during the taxable year from one or more State, local, or federal government retirement plans to the extent the amount is exempt from tax under this Part pursuant to a court order in settlement of the following cases: Bailey v. State, 92 CVS 10221, 94 CVS 6904, 95 CVS 6625, 95 CVS 8230; Emory v. State, 98 CVS 0738; and Patton v. State, 95 CVS 04346. Amounts deducted under this subdivision may not also be deducted under subdivision (6) of this subsection.

(6)       a.         An amount, not to exceed four thousand dollars ($4,000), equal to the sum of the amount calculated in subparagraph b. plus the amount calculated in subparagraph c.

b.         The amount calculated in this subparagraph is the amount received during the taxable year from one or more state, local, or federal government retirement plans.

c.         The amount calculated in this subparagraph is the amount received during the taxable year from one or more retirement plans other than state, local, or federal government retirement plans, not to exceed a total of two thousand dollars ($2,000) in any taxable year.

d.         In the case of a married couple filing a joint return where both spouses received retirement benefits during the taxable year, the maximum dollar amounts provided in this subdivision for various types of retirement benefits apply separately to each spouse's benefits.

(7)        Recodified as G.S. 105‑134.6(d)(1).

(8)        Recodified as G.S. 105‑134.6(d)(2).

(9)        Income that is (i) earned or received by an enrolled member of a federally recognized Indian tribe and (ii) derived from activities on a federally recognized Indian reservation while the member resides on the reservation. Income from intangibles having a situs on the reservation and retirement income associated with activities on the reservation are considered income derived from activities on the reservation.

(10)      The amount by which the basis of property under this Article exceeds the basis of the property under the Code, in the year the taxpayer disposes of the property.

(11)      Severance wages received by a taxpayer from an employer as the result of the taxpayer's permanent, involuntary termination from employment through no fault of the employee. The amount of severance wages deducted as the result of the same termination may not exceed thirty‑five thousand dollars ($35,000) for all taxable years in which the wages are received.

(12)      Repealed by Session Laws 1998‑171, s. 2, effective October 1, 1998.

(13)      Repealed by Session Laws 2002‑126, s. 30C.4, effective for taxable years beginning on or after January 1, 2002.

(14)      The amount paid to the taxpayer by the State under G.S. 148‑84 as compensation for pecuniary loss suffered by reason of erroneous conviction and imprisonment.

(15)      Interest, investment earnings, and gains of a trust, the settlors of which are two or more manufacturers that signed a settlement agreement with this State to settle existing and potential claims of the State against the manufacturers for damages attributable to a product of the manufacturers, if the trust meets all of the following conditions:

a.         The purpose of the trust is to address adverse economic consequences resulting from a decline in demand of the manufactured product potentially expected to occur because of market restrictions and other provisions in the settlement agreement.

b.         A court of this State approves and retains jurisdiction over the trust.

c.         Certain portions of the distributions from the trust are made in accordance with certifications that meet the criteria in the agreement creating the trust and are provided by a nonprofit entity, the governing board of which includes State officials.

(16)      The amount paid to the taxpayer during the taxable year from the Hurricane Floyd Reserve Fund in the Office of State Budget and Management for hurricane relief or assistance, but not including payments for goods or services provided by the taxpayer.

(17)      In each of the taxpayer's first five taxable years beginning on or after January 1, 2005, an amount equal to twenty percent (20%) of the amount added to taxable income in a previous year as accelerated depreciation under subdivision (c)(8) of this section.

(17a)    (Effective for taxable years beginning before January 1, 2009) In each of the taxpayer's first five taxable years beginning on or after January 1, 2009, an amount equal to twenty percent (20%) of the amount added to taxable income in taxable year 2008 as accelerated depreciation under subdivision (c)(8a) of this section.

(17a)    (Effective for taxable years beginning on or after January 1, 2009) An amount equal to twenty percent (20%) of the amount added to federal taxable income as accelerated depreciation under subdivision (c)(8a) of this section. For a taxpayer who made the addition for accelerated depreciation in the 2008 taxable year, the deduction allowed by this subdivision applies to the first five taxable years beginning on or after January 1, 2009. For a taxpayer who made the addition for accelerated depreciation in the 2009 taxable year, the deduction allowed by this subdivision applies to the first five taxable years beginning on or after January 1, 2010.

(18)      The amount paid to the taxpayer during the taxable year from the Disaster Relief Reserve Fund in the Office of State Budget and Management for hurricane relief or assistance, but not including payments for goods or services provided by the taxpayer.

(19)      (Effective for taxable years beginning on or after January 1, 2008, and expiring for taxable years beginning on or after January 1, 2015) Five percent (5%) of the gross purchase price of a qualified sale of a manufactured home community. A qualified sale is a transfer of land comprising a manufactured home community in a single purchase to a group composed of a majority of the manufactured home community leaseholders or to a nonprofit organization that represents such a group. To be eligible for this deduction, a taxpayer must give notice of the sale to the North Carolina Housing Finance Agency under G.S. 42‑14.3.

(20)      (Effective for taxable years beginning on or after January 1, 2009) The amount added to federal taxable income as deferred income under section 108(i)(1) of the Code. This deduction applies to taxable years beginning on or after January 1, 2014.

(c)        Additions.  The following additions to taxable income shall be made in calculating North Carolina taxable income, to the extent each item is not included in taxable income:

(1)        Interest upon the obligations of states other than this State, political subdivisions of those states, and agencies of those states and their political subdivisions.

(2)        Any amount allowed as a deduction from gross income under the Code that is taxed under the Code by a separate tax other than the tax imposed in section 1 of the Code.

(3)        Any amount deducted from gross income under section 164 of the Code as state, local, or foreign income tax or as state or local general sales tax to the extent that the taxpayer's total itemized deductions deducted under the Code for the taxable year exceed the standard deduction allowable to the taxpayer under the Code reduced by the amount the taxpayer is required to add to taxable income under subdivision (4) of this subsection.

(3a)      The amount by which a shareholder's share of S Corporation income is reduced under section 1366(f)(2) of the Code for the taxable year by the amount of built‑in gains tax imposed on the S Corporation under section 1374 of the Code.

(4)        The amount by which the taxpayer's additional standard deduction for aged and blind has been increased for inflation under section 63(c)(4)(A) of the Code plus the amount by which the taxpayer's basic standard deduction, including adjustments for inflation, under the Code exceeds the appropriate amount in the following chart based on the taxpayer's filing status:

Filing Status                                                     Standard Deduction

Married filing jointly/Surviving Spouse                             $6,000

Head of Household                                                          4,400

Single                                                                               3,000

Married filing separately                                                    3,000

(4a)      The amount by which each of the taxpayer's personal exemptions has been increased for inflation under section 151(d)(4)(A) of the Code. This amount is reduced by five hundred dollars ($500.00) for each personal exemption if the taxpayer's adjusted gross income (AGI), as calculated under the Code, is less than the following amounts:

Filing Status                                                                  AGI

Married, filing jointly                                                   $100,000

Head of Household                                                        80,000

Single                                                                             60,000

Married, filing separately                                                 50,000.

For the purposes of this subdivision, if the taxpayer's personal exemptions have been reduced by the applicable percentage under section 151(d)(3) of the Code, the amount by which the personal exemptions have been increased for inflation is also reduced by the applicable percentage.

(5)        The market price of the gleaned crop for which the taxpayer claims a credit for the taxable year under G.S. 105‑151.14.

(5a)      (Expires for taxable years beginning on or after January 1, 2011) The market price of the oyster shells for which the taxpayer claims a credit for the taxable year under G.S. 105‑151.30.

(5b)      (Effective for taxable years beginning on or after January 1, 2008) The amount of a donation made to a nonprofit organization or a unit of State or local government for which a credit is claimed under G.S. 105‑129.16H.

(6)        The amount by which the basis of property under the Code exceeds the basis of the property under this Article, in the year the taxpayer disposes of the property.

(7)        The amount of federal estate tax that is attributable to an item of income in respect of a decedent and is deducted from gross income under section 691(c) of the Code.

(8)        (Effective for taxable years beginning before January 1, 2008)  The applicable percentage of the amount allowed as a special accelerated depreciation deduction under section 168(k) or section 1400L of the Code, as set out in the table below. In addition, a taxpayer who was allowed a special accelerated depreciation deduction under section 168(k) or section 1400L of the Code in a taxable year beginning before January 1, 2002, and whose North Carolina taxable income in that earlier year reflected that accelerated depreciation deduction must add to federal taxable income in the taxpayer's first taxable year beginning on or after January 1, 2002, an amount equal to the amount of the deduction allowed in the earlier taxable year. These adjustments do not result in a difference in basis of the affected assets for State and federal income tax purposes. The applicable percentage is as follows:

Taxable Year                                                Percentage

2002                                                          100%

2003                                                            70%

2004                                                            70%

2005 and thereafter                                        0%

(8)        (Effective for taxable years beginning on or after January 1, 2008) For taxable years 2002‑2005, the applicable percentage of the amount allowed as a special accelerated depreciation deduction under section 168(k) or section 1400L of the Code, as set out in the table below. In addition, a taxpayer who was allowed a special accelerated depreciation deduction under section 168(k) or section 1400L of the Code in a taxable year beginning before January 1, 2002, and whose North Carolina taxable income in that earlier year reflected that accelerated depreciation deduction must add to federal taxable income in the taxpayer's first taxable year beginning on or after January 1, 2002, an amount equal to the amount of the deduction allowed in the earlier taxable year. These adjustments do not result in a difference in basis of the affected assets for State and federal income tax purposes. The applicable percentage is as follows:

Taxable Year                                                Percentage

2002                                                          100%

2003                                                            70%

2004                                                            70%

2005                                                              0%

(8a)      (Effective for taxable years beginning before January 1, 2009) The applicable percentage of the amount allowed as a special accelerated depreciation deduction under section 168(k) of the Code for property placed in service after December 31, 2007, but before January 1, 2009. In addition, a taxpayer who was allowed a special accelerated depreciation deduction in taxable year 2007 for property placed in service for that period, and whose North Carolina taxable income for that year reflected that accelerated depreciation deduction must add to federal taxable income in the taxpayer's 2008 taxable year an amount equal to the applicable percentage of the deduction amount allowed in the 2007 taxable year. These adjustments do not result in a difference in basis of the affected assets for State and federal income tax purposes. The applicable percentage under this subdivision is eighty‑five percent (85%).

(8a)      (Effective for taxable years beginning on or after January 1, 2009) The applicable percentage of the amount allowed as a special accelerated depreciation deduction under section 168(k) or 168(n) of the Code for property placed in service after December 31, 2007, but before January 1, 2010. The applicable percentage under this subdivision is eighty‑five percent (85%).

In addition, a taxpayer who was allowed a special accelerated depreciation deduction in taxable year 2007 or 2008 for property placed in service during that year, and whose North Carolina taxable income for that year reflected that accelerated depreciation deduction must make the adjustments set out below. These adjustments do not result in a difference in basis of the affected assets for State and federal income tax purposes.

a.         A taxpayer must add to federal taxable income in the taxpayer's 2008 taxable year an amount equal to the applicable percentage of the accelerated depreciation deduction reflected in the taxpayer's 2007 North Carolina taxable income.

b.         A taxpayer must add to federal taxable income in the taxpayer's 2009 taxable year an amount equal to the applicable percentage of the accelerated depreciation deduction reflected in the taxpayer's 2008 North Carolina taxable income.

(9)        Repealed by Session Laws 2006‑220, s. 3, effective for taxable years beginning on and after January 1, 2007.

(10)      The amount excluded from gross income under section 199 of the Code.

(11)      (Effective for taxable years beginning on or after January 1, 2009) The amount of the taxpayer's real property tax deduction under section 63(c)(1)(C) of the Code.

(12)      (Effective for taxable years beginning on or after January 1, 2009) The amount of the taxpayer's deduction for motor vehicle sales taxes under section 164(a)(6) or section 63(c)(1)(E) of the Code.

(13)      (Effective for taxable years beginning on or after January 1, 2009) The amount of income deferred under section 108(i)(1) of the Code from the discharge of indebtedness in connection with a reacquisition of an applicable debt instrument.

(14)      (Effective for taxable years beginning on or after January 1, 2009) The amount allowed as a deduction under section 163(e)(5)(F) of the Code for an original issue discount on an applicable high yield discount obligation.

(d)        Other Adjustments.  The following adjustments to taxable income shall be made in calculating North Carolina taxable income:

(1)        The amount of inheritance or estate tax attributable to an item of income in respect of a decedent required to be included in gross income under the Code, adjusted as provided in G.S. 105‑134.5, 105‑134.6, and 105‑134.7, may be deducted in the year the item of income is included. The amount of inheritance or estate tax attributable to an item of income in respect of a decedent is (i) the amount by which the inheritance or estate tax paid under Article 1 or 1A of this Chapter on property transferred to a beneficiary by a decedent exceeds the amount of the tax that would have been payable by the beneficiary if the item of income in respect of a decedent had not been included in the property transferred to the beneficiary by the decedent, (ii) multiplied by a fraction, the numerator of which is the amount required to be included in gross income for the taxable year under the Code, adjusted as provided in G.S. 105‑134.5, 105‑134.6, and 105‑134.7, and the denominator of which is the total amount of income in respect of a decedent transferred to the beneficiary by the decedent. For an estate or trust, the deduction allowed by this subdivision shall be computed by excluding from the gross income of the estate or trust the portion, if any, of the items of income in respect of a decedent that are properly paid, credited, or to be distributed to the beneficiaries during the taxable year.

The Secretary may provide to a beneficiary of an item of income in respect of a decedent any information contained on an inheritance or estate tax return that the beneficiary needs to compute the deduction allowed by this subdivision.

(2)        The taxpayer may deduct the amount by which the taxpayer's deductions allowed under the Code were reduced, and the amount of the taxpayer's deductions that were not allowed, because the taxpayer elected a federal tax credit in lieu of a deduction. This deduction is allowed only to the extent that a similar credit is not allowed by this Chapter for the amount.

(3)        The taxpayer shall add to taxable income the amount of any recovery during the taxable year not included in taxable income, to the extent the taxpayer's deduction of the recovered amount in a prior taxable year reduced the taxpayer's tax imposed by this Part but, due to differences between the Code and this Part, did not reduce the amount of the taxpayer's tax imposed by the Code. The taxpayer may deduct from taxable income the amount of any recovery during the taxable year included in taxable income under section 111 of the Code, to the extent the taxpayer's deduction of the recovered amount in a prior taxable year reduced the taxpayer's tax imposed by the Code but, due to differences between the Code and this Part, did not reduce the amount of the taxpayer's tax imposed by this Part.

(4)        (Effective for taxable years before January 1, 2012) A taxpayer may deduct from taxable income the amount, not to exceed two thousand five hundred dollars ($2,500), contributed to an account in the Parental Savings Trust Fund of the State Education Assistance Authority established pursuant to G.S. 116‑209.25. In the case of a married couple filing a joint return, the maximum dollar amount of the deduction is five thousand dollars ($5,000).

(4)        (Effective for taxable years beginning on or after January 1, 2012) A taxpayer whose adjusted gross income (AGI), as calculated under the Code, is less than the amount listed in this subdivision may deduct from taxable income the amount, not to exceed two thousand five hundred dollars ($2,500), contributed to an account in the Parental Savings Trust Fund of the State Education Assistance Authority established pursuant to G.S. 116‑209.25. In the case of a married couple filing a joint return, the maximum dollar amount of the deduction is five thousand dollars ($5,000).

Filing Status                                                                  AGI

Married, filing jointly                                                   $100,000

Head of Household                                                        80,000

Single                                                                             60,000

Married, filing separately                                                 50,000

(5)        The taxpayer shall add to taxable income the amount deducted from taxable income in a prior taxable year under subdivision (4) of this subsection to the extent this amount was withdrawn from the Parental Savings Trust Fund of the State Education Assistance Authority established pursuant to G.S. 116‑209.25 and not used to pay for the qualified higher education expenses of the designated beneficiary, unless the withdrawal was made without penalty under section 529 of the Code due to the death or permanent disability of the designated beneficiary.

(6)        A taxpayer who is an eligible firefighter or an eligible rescue squad worker may deduct from taxable income the sum of two hundred fifty dollars ($250.00). In the case of a married couple filing a joint return, each spouse may qualify separately for the deduction allowed under this subdivision. In order to claim the deduction allowed under this subdivision, the taxpayer must submit with the tax return any documentation required by the Secretary. An individual may not claim a deduction as both an eligible firefighter and as an eligible rescue squad worker in a single taxable year. The following definitions apply in this subdivision:

a.         Eligible firefighter.  An unpaid member of a volunteer fire department who attended at least 36 hours of fire department drills and meetings during the taxable year.

b.         Eligible rescue squad worker.  An unpaid member of a volunteer rescue or emergency medical services squad who attended at least 36 hours of rescue squad training and meetings during the taxable year.  (1989, c. 718, s. 2; c. 728, s. 1.4; c. 770, ss. 41.2, 41.3; c. 792, s. 1.1; 1989 (Reg. Sess., 1990), c. 984, s. 4; c. 1002, s. 2; 1991, c. 45, s. 9; c. 453, s. 1; c. 689, ss. 253, 254; 1991 (Reg. Sess., 1992), c. 1007, s. 3; 1993, c. 12, s. 8; c. 443, s. 8; c. 485, s. 9; 1993 (Reg. Sess., 1994), c. 745, s. 7; 1995, c. 17, s. 5; c. 42, ss. 1, 2(a), (b); c. 46, s. 3; c. 370, s. 3; 1996, 2nd Ex. Sess., c. 13, s. 8.1; c. 14, s. 9; 1997‑226, s. 3; 1997‑328, s. 1; 1997‑388, s. 4; 1997‑525, s. 1; 1998‑98, s. 69; 1998‑171, ss. 2, 3; 1998‑212, ss. 29A.2(c), 29A.13(a); 1999‑333, s. 3; 1999‑463, Ex Sess., s. 4.6 (a); 2000‑140, ss. 65, 93.1(a); 2001‑424, ss. 12.2(b), 34.19(a), (b); 2002‑126, ss. 30B.1(a), 30B.1(b), 30C.2(b), 30C.2(d), 30C.4; 2003‑284, s. 37A.2; 2005‑1, s. 5.7(a); 2005‑276, ss. 35.1(e), 39.1(f); 2005‑435, s. 55; 2006‑17, ss. 2, 3; 2006‑66, ss. 24.12(a), 24.18(e); 2006‑220, s. 3; 2006‑221, s. 27(a); 2007‑323, ss. 31.19(a)‑(d), 31.24(a); 2007‑397, s. 13(c); 2008‑107, ss. 28.1(e),  (f), (h), 28.25(c), 28.27(b), (c); 2008‑134, s. 2(c); 2009‑445, s. 43; 2009‑451, s. 27A.6(e), (f).)



§ 105-134.7. Transitional adjustments.

§ 105‑134.7.  Transitional adjustments.

(a)        The following adjustments to taxable income shall be made in calculating North Carolina taxable income:

(1)        Amounts that were included in the basis of property under federal tax law but not under State tax law before January 1, 1989, shall be added to taxable income in the year the taxpayer disposes of the property.

(2)        Amounts that were included in the basis of property under State tax law but not under federal tax law before January 1, 1989, shall be deducted from taxable income in the year the taxpayer disposes of the property.

(3)        Amounts that were recognized as income under federal law but not under State law due to a taxpayer's use of the installment method set out in G.S. 105‑142(f) prior to January 1, 1989, shall be added to taxable income in the taxpayer's first taxable year beginning on or after January 1, 1989. Amounts that were recognized as income under State law but not under federal law due to a taxpayer's use of a different installment method prior to January 1, 1989, shall be deducted from taxable income in the taxpayer's first taxable year beginning on or after January 1, 1989.

(4)        Losses in the nature of net economic losses sustained in any or all of the five taxable years preceding the taxpayer's first taxable year beginning on or after January 1, 1989, arising from business transactions, business capital, or business property, may be deducted from taxable income subject to the limitations contained in former G.S. 105‑147(9)a., c., and d. (repealed).

(5)        If the taxpayer has a net operating loss for a taxable year beginning on or after January 1, 1989, that part of the loss that is carried back to and deducted in a taxable year beginning before January 1, 1989, pursuant to section 172 of the Code may be deducted from taxable income in the taxable year following the taxable year for which the loss occurred.

(6)        A loss or deduction that was incurred or paid and deducted from State taxable income in a taxable year beginning before January 1, 1989, and is carried forward and deducted in a taxable year beginning on or after January 1, 1989, under the Code shall be added to taxable income.

(7)        The transitional adjustments provided in Part 1A of this Article shall be made with respect to a shareholder's pro rata share of S Corporation income.

(b)        The Secretary may by rule require other adjustments to be made to taxable income as necessary to assure that the transition to the tax changes effective January 1, 1989, will not result in double taxation of income, exemption of otherwise taxable income from taxation under this Division, or double allowance of deductions. (1989, c. 728, s. 1.4; 1993, c. 485, s. 10; 1998‑98, s. 91.)



§ 105-134.8. Inventory.

§ 105‑134.8.  Inventory.

Whenever, in the opinion of the Secretary, it is necessary in order clearly to determine the income of any taxpayer, inventories shall be taken by the taxpayer as prescribed by the Secretary, conforming as nearly as possible to the best accounting practice in the trade or business and most clearly reflecting the income. (1989, c. 728, s. 1.4.)



§§ 105-135 through 105-149: Repealed by Session Laws 1989, c. 728, s. 1.3.

§§ 105‑135 through 105‑149: Repealed by Session Laws 1989, c.  728, s. 1.3.



§ 105-150. Repealed by Session Laws 1973, c. 1287, s. 5.

§ 105‑150.  Repealed by Session Laws 1973, c. 1287, s. 5.



§ 105-151. Tax credits for income taxes paid to other states by individuals.

§ 105‑151.  Tax credits for income taxes paid to other states by individuals.

(a)        An individual who is a resident of this State is allowed a credit against the taxes imposed by this Part for income taxes imposed by and paid to another state or country on income taxed under this Part, subject to the following conditions:

(1)        The credit is allowed only for taxes paid to another state or country on income derived from sources within that state or country that is taxed under its laws irrespective of the residence or domicile of the recipient, except that whenever a taxpayer who is deemed to be a resident of this State under the provisions of this Part is deemed also to be a resident of another state or country under the laws of that state or country, the Secretary may allow a credit against the taxes imposed by this Part for taxes imposed by and paid to the other state or country on income taxed under this Part.

(2)        The fraction of the gross income, as calculated under the Code and adjusted as provided in G.S. 105‑134.6 and G.S. 105‑134.7, that is subject to income tax in another state or country shall be ascertained, and the North Carolina net income tax before credit under this section shall be multiplied by that fraction. The credit allowed is either the product thus calculated or the income tax actually paid the other state or country, whichever is smaller.

(3)        Receipts showing the payment of income taxes to another state or country and a true copy of a return or returns upon the basis of which the taxes are assessed shall be filed with the Secretary when the credit is claimed. If credit is claimed on account of a deficiency assessment, a true copy of the notice assessing or proposing to assess the deficiency, as well as a receipt showing the payment of the deficiency, shall be filed.

(b)        If any taxes paid to another state or country for which a taxpayer has been allowed a credit under this section are at any time credited or refunded to the taxpayer, a tax equal to that portion of the credit allowed for the taxes so credited or refunded is due and payable from the taxpayer and is subject to the penalties and interest provided in Subchapter I of this Chapter. (1939, c. 158, s. 325; 1941, c. 50, s. 5; c. 204, s. 1; 1943, c. 400, s. 4; 1957, c. 1340, s. 4; 1963, c. 1169, s. 2; 1967, c. 1110, s. 3; 1973, c. 476, s. 193; 1989, c. 728, s. 1.5; 1989 (Reg. Sess., 1990), c. 814, s. 17; 1998‑98, s. 92.)



§ 105-151.1. Credit for construction of dwelling units for handicapped persons.

§ 105‑151.1.  Credit for construction of dwelling units for handicapped persons.

An owner of multifamily rental units located in this State is allowed a credit against the tax imposed by this Part equal to five hundred fifty dollars ($550.00) for each dwelling unit constructed by the owner that conforms to Volume I‑C of the North Carolina Building Code for the taxable year within which the construction of the dwelling unit is completed. The credit is allowed only for dwelling units completed during the taxable year that were required to be built in compliance with Volume I‑C of the North Carolina Building Code. If the credit allowed by this section exceeds the tax imposed by this Part reduced by all other credits allowed, the excess may be carried forward for the next succeeding year. In order to claim the credit allowed by this section, the taxpayer must file with the income tax return a copy of the occupancy permit on the face of which is recorded by the building inspector the number of units completed during the taxable year that conform to Volume I‑C of the North Carolina Building Code. After recording the number of these units on the face of the occupancy permit, the building inspector shall promptly forward a copy of the permit to the Building Accessibility Section of the Department of Insurance. (1973, c. 910, s. 2; 1979, c. 803, ss. 3, 4; 1981, c. 682, s. 17; 1989, c. 728, s. 1.6; 1997‑6, s. 4; 1998‑98, s. 69; 1998‑100, s. 1.)



§ 105-151.2. Repealed by Session Laws 1999-342, s. 1, effective for taxable years beginning on or after January 1, 2000.

§ 105‑151.2.  Repealed by Session Laws 1999‑342, s. 1, effective for taxable years beginning on or after January 1, 2000.



§ 105-151.3. Repealed by Session Laws 1983 (Regular Session 1984), c. 1004, s. 2.

§ 105‑151.3.  Repealed by Session Laws 1983 (Regular Session 1984), c. 1004, s. 2.



§ 105-151.4: Repealed by Session Laws 1989, c. 728, s. 1.8.

§ 105‑151.4:  Repealed by Session Laws 1989, c.  728, s. 1.8.



§ 105-151.5. Repealed by Session Laws 1999-342, s. 1, effective for taxable years beginning on or after January 1, 2000.

§ 105‑151.5.  Repealed by Session Laws 1999‑342, s. 1, effective for taxable years beginning on or after January 1, 2000.



§ 105-151.6: Expired.

§ 105‑151.6:  Expired.



§ 105-151.6A: Repealed by Session Laws 1989, c. 728, s. 1.11.

§ 105‑151.6A:  Repealed by Session Laws 1989, c.  728, s. 1.11.



§§ 105-151.7 through 105-151.10: Repealed by Session Laws 1999-342, s. 1, effective for taxable years beginning on or after January 1, 2000.

§§ 105‑151.7 through 105‑151.10: Repealed by Session Laws 1999‑342, s. 1, effective for taxable years beginning on or after January 1, 2000.



§ 105-151.11. Credit for child care and certain employment-related expenses.

§ 105‑151.11.  Credit for child care and certain employment‑related expenses.

(a)        Credit.  A person who is allowed a credit against federal income tax for a percentage of employment‑related expenses under section 21 of the Code shall be allowed as a credit against the tax imposed by this Part an amount equal to the applicable percentage of the employment‑related expenses as defined in section 21(b)(2) of the Code. In order to claim the credit allowed by this section, the taxpayer must provide with the tax return the information required by the Secretary.

(a1)      Applicable Percentage.  For employment‑related expenses that are incurred only with respect to one or more dependents who are seven years old or older and are not physically or mentally incapable of caring for themselves, the applicable percentage is the appropriate percentage in the column labeled "Percentage A" in the table below, based on the taxpayer's adjusted gross income determined under the Code. For employment‑related expenses with respect to any other qualifying individual, the applicable percentage is the appropriate percentage in the column labeled "Percentage B" in the table below, based on the taxpayer's adjusted gross income determined under the Code.

Filing Status                  Adjusted Gross                      Percentage A                   Percentage B

Income

Head of                          Up to $20,000                                 9%                                   13%

Household

Over $20,000

up to $32,000                                  8%                                   11.5%

Over $32,000                                  7%                                   10%

Surviving

Spouse or

Joint Return                    Up to $25,000                                 9%                                   13%

Over $25,000

up to $40,000                                  8%                                   11.5%

Over $40,000                                  7%                                   10%

Single                             Up to $15,000                                 9%                                   13%

Over $15,000

up to $24,000                                  8%                                   11.5%

Over $24,000                                  7%                                   10%

Married

Filing

Separately                      Up to $12,500                                 9%                                   13%

Over $12,500

up to $20,000                                  8%                                   11.5%

Over $20,000                                  7%                                   10%

(b)        Employment Related Expenses.  The amount of employment‑related expenses for which a credit may be claimed may not exceed three thousand dollars ($3,000) if the taxpayer's household includes one qualifying individual, as defined in section 21(b)(1) of the Code, and may not exceed six thousand dollars ($6,000) if the taxpayer's household includes more than one qualifying individual. The amount of employment‑related expenses for which a credit may be claimed is reduced by the amount of employer‑provided dependent care assistance excluded from gross income.

(c)        Limitations.  A nonresident or part‑year resident who claims the credit allowed by this section shall reduce the amount of the credit by multiplying it by the fraction calculated under G.S. 105‑134.5(b) or (c), as appropriate. No credit shall be allowed under this section for amounts deducted from gross income in calculating taxable income under the Code. The credit allowed by this section may not exceed the amount of tax imposed by this Part for the taxable year reduced by the sum of all credits allowable, except for payments of tax made by or on behalf of the taxpayer. (1981, c. 899, s. 1; 1985, c. 656, ss. 8‑11; 1989, c. 728, s. 1.16; 1993, c. 432, s. 1; 1998‑98, ss. 69, 99; 1998‑100, s. 2; 2006‑18, s. 9.)



§ 105-151.12. Credit for certain real property donations.

§ 105‑151.12.  Credit for certain real property donations.

(a)        An individual or pass‑through entity that makes a qualified donation of an interest in real property located in North Carolina during the taxable year that is useful for (i) public beach access or use, (ii) public access to public waters or trails, (iii) fish and wildlife conservation, (iv) forestland or farmland conservation, (v) watershed protection, (vi) conservation of natural areas as that term is defined in G.S. 113A‑164.3(3), (vii) conservation of natural or scenic river areas as those terms are used in G.S. 113A‑34, (viii) conservation of predominantly natural parkland, or (ix) historic landscape conservation is allowed a credit against the tax imposed by this Part equal to twenty‑five percent (25%) of the fair market value of the donated property interest. To be eligible for this credit, the interest in property must be donated in perpetuity to and accepted by the State, a local government, or a body that is both organized to receive and administer lands for conservation purposes and qualified to receive charitable contributions under the Code. Lands required to be dedicated pursuant to local governmental regulation or ordinance and dedications made to increase building density levels permitted under a regulation or ordinance are not eligible for this credit. To support the credit allowed by this section, the taxpayer must file with the income tax return for the taxable year in which the credit is claimed the following:

(1)        A certification by the Department of Environment and Natural Resources that the property donated is suitable for one or more of the valid public benefits set forth in this subsection. The certification for a qualified donation made by a pass‑through entity must be filed by the pass‑through entity.

(2)        A self‑contained or summary appraisal report as defined in Standards Rule 2‑2 in the latest edition of the Uniform Standards of Professional Appraisal Practice as promulgated by the Appraisal Foundation for the property. For fee simple absolute donations of real property, a taxpayer may submit documentation of the county's appraised value of the donated property, as adjusted by the sales assessment ratio, in lieu of an appraisal report.

(a1)      Individuals.  The aggregate amount of credit allowed to an individual in a taxable year under this section for one or more qualified donations made during the taxable year, whether made directly or indirectly as owner of a pass‑through entity, may not exceed two hundred fifty thousand dollars ($250,000). In the case of property owned by a married couple, if both spouses are required to file North Carolina income tax returns, the credit allowed by this section may be claimed only if the spouses file a joint return. The aggregate amount of credit allowed to a husband and wife filing a joint tax return may not exceed five hundred thousand dollars ($500,000). If only one spouse is required to file a North Carolina income tax return, that spouse may claim the credit allowed by this section on a separate return.

(a2)      Pass‑Through Entities.  The aggregate amount of credit allowed to a pass‑through entity in a taxable year under this section for one or more qualified donations made during the taxable year, whether made directly or indirectly as owner of another pass‑through entity, may not exceed five hundred thousand dollars ($500,000). Each individual who is an owner of a pass‑through entity is allowed as a credit an amount equal to the owner's allocated share of the credit to which the pass‑through entity is eligible under this subsection, not to exceed two hundred fifty thousand dollars ($250,000). Each corporation that is an owner of a pass‑through entity is allowed as a credit an amount equal to the owner's allocated share of the credit to which the pass‑through entity is eligible under this subsection, not to exceed five hundred thousand dollars ($500,000). If an owner's share of the pass‑through entity's credit is limited due to the maximum allowable credit under this section for a taxable year, the pass‑through entity and its owners may not reallocate the unused credit among the other owners.

(b)        The credit allowed by this section may not exceed the amount of tax imposed by this Part for the taxable year reduced by the sum of all credits allowed, except payments of tax made by or on behalf of the taxpayer.

Any unused portion of this credit may be carried forward for the next succeeding five years.

(c)        Repealed by Session Laws 1998‑212, s. 29A.13(b).

(d)        Repealed by Session Laws 2007‑309, s. 2, effective for taxable years beginning on or after January 1, 2007.

(e)        In the case of marshland for which a claim has been filed pursuant to G.S. 113‑205, the offer of donation must be made before December 31, 2003 to qualify for the credit allowed by this section.

(f)         Repealed by Session Laws 2007‑309, s. 2, effective for taxable years beginning on or after January 1, 2007.  (1983, c. 793, s. 3; 1985, c. 278, s. 2; 1989, c. 716, s. 2; c. 727, s. 218(43); c. 728, s. 1.17; 1989 (Reg. Sess., 1990), c. 869, s. 3; 1991, c. 45, s. 10; c. 453, ss. 2, 4; 1991 (Reg. Sess., 1992), c. 930, s. 21; 1993 (Reg. Sess., 1994), c. 717, s. 4; 1997‑226, s. 2; 1997‑443, s. 11A.119(a); 1998‑98, s. 69; 1998‑179, s. 2; 1998‑212, s. 29A.13(b), (d); 2001‑335, s. 2; 2002‑72, s. 15(b); 2004‑134, s. 1; 2006‑66, s. 24.15(a); 2007‑309, s. 2; 2009‑445, s. 9(d).)



§ 105-151.13. Credit for conservation tillage equipment.

§ 105‑151.13.  Credit for conservation tillage equipment.

(a)        A taxpayer who purchases conservation tillage equipment for use in a farming business, including tree farming, shall be allowed as a credit against the tax imposed by this Part an amount equal to twenty‑five percent (25%) of the cost of the equipment paid during the taxable year. This credit may not exceed two thousand five hundred dollars ($2,500) for any taxable year. The credit may be claimed only by the first purchaser of the equipment and may not be claimed by a person who purchases the equipment for resale or for use outside this State. This credit may not exceed the amount of tax imposed by this Part for the taxable year reduced by the sum of all credits allowable, except tax payments made by or on behalf of the taxpayer. If the credit allowed by this section exceeds the tax imposed under this Part, the excess may be carried forward for the next succeeding five years. The basis in any equipment for which a credit is allowed under this section shall be reduced by the amount of the credit allowable.

(b)        As used in this section, "conservation tillage equipment" means:

(1)        A planter such as a planter commonly known as a "no‑till" planter designed to minimize disturbance of the soil in planting crops or trees, including equipment that may be attached to equipment already owned by the taxpayer; or

(2)        Equipment designed to minimize disturbance of the soil in reforestation site preparation, including equipment that may be attached to equipment already owned by the taxpayer; provided, however, this shall include only those items of equipment generally known as a "KG‑Blade", a "drum‑chopper", or a "V‑Blade".

(c)        In the case of conservation tillage equipment owned jointly by a husband and wife, if both spouses are required to file North Carolina income tax returns, the credit allowed by this section may be claimed only if the spouses file a joint return. If only one spouse is required to file a North Carolina income tax return, that spouse may claim the credit allowed by this section on a separate return. (1983 (Reg. Sess., 1984), c. 969, s. 2; 1989, c. 728, s. 1.18; 1991 (Reg. Sess., 1992), c. 930, s. 22; 1998‑98, s. 100.)



§ 105-151.14. Credit for gleaned crop.

§ 105‑151.14.  Credit for gleaned crop.

(a)        A taxpayer who grows a crop and permits the gleaning of the crop during the taxable year shall be allowed as a credit against the tax imposed by this Part an amount equal to ten percent (10%) of the market price of the quantity of the gleaned crop. This credit may not exceed the amount of tax imposed by this Part for the taxable year reduced by the sum of all credits allowable, except tax payments made by or on behalf of the taxpayer. In order to claim the credit allowed under this section, the taxpayer must add the market price of the gleaned crop to taxable income as provided in G.S. 105‑134.6(c). Any unused portion of the credit may be carried forward for the next succeeding five years.

(b)        The following definitions apply to this section:

(1)        "Gleaning" means the harvesting of a crop that has been donated by the grower to a nonprofit organization which will distribute the crop to individuals or other nonprofit organizations it considers appropriate recipients of the food.

(2)        "Market price" means the season average price of the crop as determined by the North Carolina Crop and Livestock Reporting Service in the Department of Agriculture and Consumer Services, or the average price of the crop in the nearest local market for the month in which the crop is gleaned if the Crop and Livestock Reporting Service does not determine the season average price for that crop; and

(3)        "Nonprofit organization" means an organization to which charitable contributions are deductible from gross income under the Code. (1983 (Reg. Sess., 1984), c. 1018, s. 2; 1989, c. 728, s. 1.19; 1991, c. 453, s. 3; 1997‑261, s. 13; 1998‑98, s. 101.)



§ 105-151.15: Repealed by Session Laws 1996, 2nd Extra Session, c. 14, s. 1.

§ 105‑151.15:  Repealed by Session Laws 1996, 2nd Extra Session, c.  14, s. 1.



§ 105-151.16: Repealed by Session Laws 1989, c. 728, s. 1.21.

§ 105‑151.16: Repealed by Session Laws 1989, c.  728, s. 1.21.



§ 105-151.17: Recodified as § 105-129.8 by Session Laws 1996, 2nd Extra Session, c. 13, s. 3.4.

§ 105‑151.17:  Recodified as § 105‑129.8 by Session Laws 1996, 2nd Extra Session, c.  13, s. 3.4.



§ 105-151.18. Credit for the disabled.

§ 105‑151.18.  Credit for the disabled.

(a)        Disabled Taxpayer.  A taxpayer who (i) is retired on disability, (ii) at the time of retirement, was permanently and totally disabled, and (iii) claims a federal income tax credit under section 22 of the Code for the taxable year, is allowed as a credit against the tax imposed by this Part an amount equal to one‑third of the amount of the federal income tax credit for which the taxpayer is eligible under section 22 of the Code.

(b)        Disabled Dependent.  If a dependent or spouse for whom a taxpayer is allowed an exemption under the Code is permanently and totally disabled, the taxpayer is allowed a credit against the tax imposed by this Part. In order to claim the credit allowed by this subsection, the taxpayer must attach to the tax return on which the credit is claimed a statement from a physician or local health department certifying that the dependent or spouse for whom the credit is claimed is permanently and totally disabled, as defined in this section. The amount of the credit allowed shall be determined as follows: For a taxpayer whose North Carolina adjusted gross income does not exceed the appropriate income amount provided in the table below, based on the taxpayer's filing status, the credit allowed is the appropriate initial credit provided in the table below. For a taxpayer whose North Carolina adjusted gross income does exceed the appropriate income amount, the credit allowed is the appropriate initial credit reduced by four dollars ($4.00) for every one thousand dollars ($1,000) by which the taxpayer's North Carolina adjusted gross income exceeds the appropriate income amount.

Initial                                      Income

Filing Status                                                                       Credit                                      Amount

Head of Household                                                              $64.00                                     $16,000

Surviving Spouse or Joint Return                                          $80.00                                     $20,000

Single                                                                                  $48.00                                     $12,000

Married Filing Separately                                                     $40.00                                     $10,000

(c)        Definitions.  The following definitions apply in this section:

(1)        North Carolina Adjusted Gross Income. Adjusted gross income, as determined under the Code, adjusted as provided in G.S. 105‑134.6 and G.S. 105‑134.7.

(2)        Permanently and Totally Disabled. Unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment that can be expected to result in death or that has lasted or can be expected to last for a continuous period of not less than 12 months. For the purpose of this section, a minor is permanently and totally disabled if the impact of the impairment on the minor's ability to function is equivalent in severity to that which would make an adult unable to engage in any substantial gainful activity.

(d)        Limitations.  A nonresident or part‑year resident who claims the credit allowed by this section shall reduce the amount of the credit by multiplying it by the fraction calculated under G.S. 105‑134.5(b) or (c), as appropriate. The credit allowed under this section may not exceed the amount of tax imposed by this Part for the taxable year reduced by the sum of all credits allowable, except payments of tax made by or on behalf of the taxpayer. (1989, c. 728, s. 1.22; 1989 (Reg. Sess., 1990), c. 984, s. 5; 1998‑98, ss. 69, 102.)



§ 105-151.19: Repealed by Session Laws 1996, 2nd Extra Session, c. 14, s. 2.

§ 105‑151.19:  Repealed by Session Laws 1996, 2nd Extra Session, c.  14, s. 2.



§ 105-151.20. Credit or partial refund for tax paid on certain federal retirement benefits.

§ 105‑151.20.  Credit or partial refund for tax paid on certain federal retirement benefits.

(a)        Purpose; Definitions.  The purpose of this section is to benefit certain retired federal government workers on account of their public service. The following definitions apply in this section:

(1)        Federal retirement benefits.  Retirement benefits received from one or more federal government retirement plans.

(2)        Net pension tax.  The amount of tax a taxpayer paid under this Part for the 1985, 1986, 1987, and 1988 tax years on federal retirement benefits, without interest, less any part of the tax for which the taxpayer received a credit under this section before 1997 and any part of the tax refunded to the taxpayer before 1997.

(3)        Tax year.  The taxpayer's taxable year beginning on a day in the applicable calendar year.

(b)        Credit.  A taxpayer who received federal retirement benefits during the 1985, 1986, 1987, or 1988 tax year may claim a credit against the tax imposed by this Part equal to the net pension tax on those benefits. The credit allowed under this section shall be taken in equal installments over the taxpayer's first three taxable years beginning on or after January 1, 1996. The credit allowed under this section may not exceed the amount of tax imposed by this Part reduced by the sum of all credits allowed against the tax, except payments of tax made by or on behalf of the taxpayer; any unused portion of a credit installment may be carried forward to the 1999 and 2000 tax years.

(c)        Partial Refund Alternative.  If the amount of tax imposed by this Part on the taxpayer for the taxpayer's 1996 tax year, reduced by the sum of all credits allowed against the tax except payments of tax made by or on behalf of the taxpayer, is less than five percent (5%) of the taxpayer's net pension tax for which credit is allowed, the taxpayer is eligible to elect a partial refund under this subsection in lieu of claiming the credit. The partial refund allowed under this subsection is equal to the lesser of eighty‑five percent (85%) of the taxpayer's net pension tax or the reduced amount determined by the Secretary as provided in this subsection. To elect the partial refund, an eligible taxpayer must file with the Secretary on or before April 15, 1997, a written request for a partial refund of the taxpayer's net pension. The Secretary shall calculate from these requests eighty‑five percent (85%) of the total amount of net pension tax for which partial refunds have been claimed and, if this sum exceeds the amount in the Federal Retiree Refund Account created in this section, shall allocate the amount in the Account among the eligible taxpayers claiming partial refunds by reducing each taxpayer's claimed refund in proportion to the size of the claimed refund. The Secretary shall remit these partial refunds before January 1, 1998.

(d)        Substantiation; Deceased Taxpayers.  In order to claim a refund or credit under this section, a taxpayer must provide any information required by the Secretary to establish the taxpayer's eligibility for tax benefit and the amount of the tax benefit. In the case of a taxpayer who is deceased, the representative of the taxpayer's estate may claim the refund in the name of the deceased taxpayer and, if the taxpayer does not qualify for a refund, the surviving spouse may claim the deceased taxpayer's credit. If there is no surviving spouse, the representative of the taxpayer's estate may claim the credit in the name of the taxpayer but may not carry forward any unused portion of the credit to the 1999 or 2000 tax year.

(e)        Federal Retiree Accounts.  There are created in the Department of Revenue two special accounts to be known as the Federal Retiree Refund Account and the Federal Retiree Administration Account. Funds in the Federal Retiree Refund Account shall be spent only for partial refunds pursuant to subsection (c) of this section. The Department of Revenue may use funds in the Federal Retiree Administration Account only for the costs of administering this section. Funds in the Federal Retiree Refund Account and the Federal Retiree Administration Account shall not revert to the General Fund until the Director of the Budget certifies that the Department of Revenue has completed all duties necessary to implement this section, including processing the escheat of refund checks that have not been cashed. (1989 (Reg. Sess., 1990), c. 984, s. 6; 1991, c. 45, s. 11; 1996, 2nd Ex. Sess., c. 19, s. 1; 1997‑499, ss. 1, 2; 1998‑98, s. 69.)



§ 105-151.21. Credit for property taxes paid on farm machinery.

§ 105‑151.21.  Credit for property taxes paid on farm machinery.

(a)        Credit.  An individual engaged in the business of farming is allowed a credit against the tax imposed by this Part equal to the amount of property taxes the individual paid at par during the taxable year on farm machinery and on attachments and repair parts for farm machinery. In addition, an individual shareholder of an S Corporation engaged in the business of farming is allowed a credit against the tax imposed by this Part equal to the shareholder's pro rata share of the amount of property taxes the S Corporation paid at par during the taxable year on farm machinery and on attachments and repair parts for farm machinery. The total credit allowed under this section may not exceed one thousand dollars ($1,000) for the taxable year and may not exceed the amount of tax imposed by this Part for the taxable year reduced by the sum of all credits allowable, except payments of tax made by or on behalf of the taxpayer. To claim the credit, the taxpayer shall attach to the return a copy of the tax receipt for the property taxes for which credit is claimed. The receipt must indicate that the taxes have been paid and the amount and date of the payment.

(b)        Definitions.  The following definitions apply in this section:

(1)        Farm machinery.  Machinery exempt from State sales tax under G.S. 105‑164.13(1)b.

(2)        Property taxes.  The principal amount of taxes levied and assessed by a taxing unit under Subchapter II of this Chapter. The term does not include costs, penalties, interest, or other charges that may be added to the principal amount.

(3)        Taxing unit.  Defined in G.S. 105‑273.

(c)        Adjustment. If a taxing unit gives a taxpayer a credit or refund for any of the property taxes for which the taxpayer claimed a credit under this section, the taxpayer shall notify the Secretary within 90 days. The Secretary shall then recompute the credit allowed under this section and make any resulting adjustment of income tax for the taxable year for which the credit was claimed. (1985, c. 656, s. 13(3); 1987, c. 804, s. 6; 1991, c. 45, s. 14(a); 1998‑98, s. 103; 2001‑414, s. 11; 2005‑276, s. 33.25.)



§ 105-151.22. (Effective for taxable years ending before January 1, 2014) Credit for North Carolina State Ports Authority wharfage, handling, and throughput charges.

§ 105‑151.22.  (Effective for taxable years ending before January 1, 2014) Credit for North Carolina State Ports Authority wharfage, handling, and throughput charges.

(a)        Credit.  A taxpayer whose waterborne cargo is loaded onto or unloaded from an ocean carrier calling at the State‑owned port terminal at Wilmington or Morehead City, without consideration of the terms under which the cargo is moved, is allowed a credit against the tax imposed by this Part. The amount of credit allowed is equal to the excess of the wharfage, handling (in or out), and throughput charges assessed on the cargo for the current taxable year over an amount equal to the average of the charges for the current taxable year and the two preceding taxable years. The credit applies to forest products, break‑bulk cargo and container cargo, including less‑than‑container‑load cargo, that is loaded onto or unloaded from an ocean carrier calling at either the Wilmington or Morehead City port terminal and to bulk cargo that is loaded onto or unloaded from an ocean carrier calling at the Morehead City port terminal. To obtain the credit, taxpayers must provide to the Secretary a statement from the State Ports Authority certifying the amount of charges for which a credit is claimed and any other information required by the Secretary.

(b)        Limitations.  This credit may not exceed fifty percent (50%) of the amount of tax imposed by this Part for the taxable year reduced by the sum of all credits allowable, except tax payments made by or on behalf of the taxpayer. Any unused portion of the credit may be carried forward for the succeeding five years. The maximum cumulative credit that may be claimed by a taxpayer under this section is two million dollars ($2,000,000).

(c)        Definitions.  For purposes of this section, the terms "handling" (in or out) and "wharfage" have the meanings provided in the State Ports Tariff Publications, "Wilmington Tariff, Terminal Tariff #6," and "Morehead City Tariff, Terminal Tariff #1." For purposes of this section, the term "throughput" has the same meaning as "wharfage" but applies only to bulk products, both dry and liquid.

(c1)      Report.  The Department of Revenue must publish by May 1 of each year the following information itemized by taxpayer for the 12‑month period ending the preceding December 31:

(1)        The number of taxpayers taking a credit allowed in this section.

(2)        The total amount of charges assessed for the taxable year.

(2a)      The amount of the charges attributable to imports.

(2b)      The amount of the charges attributable to exports.

(3)        The total cost to the General Fund of the credits taken.

(d)        Sunset.  This section is repealed effective for taxable years beginning on or after January 1, 2014.  (1991 (Reg. Sess., 1992), c. 977, s. 2; 1993 (Reg. Sess., 1994), c. 681, s. 2; 1995, c. 17, s. 17; c. 495, ss. 2‑4; 1996, 2nd Ex. Sess., c. 18, s. 15.3(b); 1997‑443, s. 29.1 (a), (b), (d); 1998‑98, s. 69; 2001‑517, ss. 1, 2; 2002‑99, s. 6(d); 2003‑414, s. 8; 2005‑429, s. 2.11; 2007‑527, s. 26(b); 2008‑107, s. 28.5(c), (d).)



§ 105-151.23: Recodified as §§ 105-129.35 through 105-129.37 by Session Laws 1999-389, s. 6, effective for taxable years beginning on or after January 1, 1999.

§ 105‑151.23:  Recodified as §§ 105‑129.35 through 105‑129.37 by Session Laws 1999‑389, s. 6, effective for taxable years beginning on or after January 1, 1999.



§ 105-151.24. Credit for children.

§ 105‑151.24.  Credit for children.

(a)        Credit.  An individual who is allowed a federal child tax credit under section 24 of the Code for the taxable year and whose adjusted gross income (AGI), as calculated under the Code, is less than the amount listed below is allowed a credit against the tax imposed by this Part in an amount equal to one hundred dollars ($100.00) for each dependent child for whom the individual is allowed the federal credit for the taxable year:

Filing Status
AGI

Married, filing jointly                                                                $100,000

Head of Household                                                                      80,000

Single                                                                                          60,000

Married, filing separately                                                              50,000.

(b)        Limitations.  A nonresident or part‑year resident who claims the credit allowed by this section shall reduce the amount of the credit by multiplying it by the fraction calculated under G.S. 105‑134.5(b) or (c), as appropriate. The credit allowed under this section may not exceed the amount of tax imposed by this Part for the taxable year reduced by the sum of all credits allowed, except payments of tax made by or on behalf of the taxpayer.(1995, c. 42, s. 3; 1998‑98, s. 69; 2001‑424, s. 34.20(a); 2002‑126, s. 30B.2(a), (b); 2003‑284, s. 39B.2.)



§ 105-151.25. Credit for construction of a poultry composting facility.

§ 105‑151.25.  Credit for construction of a poultry composting facility.

(a)        Credit.  A taxpayer who constructs in this State a poultry composting facility as defined in G.S. 106‑549.51 for the composting of whole, unprocessed poultry carcasses from commercial operations in which poultry is raised or produced is allowed as a credit against the tax imposed by this Division an amount equal to twenty‑five percent (25%) of the installation, materials, and equipment costs of construction paid during the taxable year. This credit may not exceed one thousand dollars ($1,000) for any single installation. The credit allowed by this section may not exceed the amount of tax imposed by this Division for the taxable year reduced by the sum of all credits allowable, except payments of tax by or on behalf of the taxpayer. The credit allowed by this section does not apply to costs paid with funds provided the taxpayer by a State or federal agency.

(b)        Property Owned by the Entirety.  In the case of property owned by the entirety, if both spouses are required to file North Carolina income tax returns, the credit allowed by this section may be claimed only if the spouses file a joint return. If only one spouse is required to file a North Carolina income tax return, that spouse may claim the credit allowed by this section on a separate return. (1995, c. 543, s. 1; 1998‑134, ss. 2, 3.)



§ 105-151.26. (Effective for taxable years beginning on or after January 1, 2006, and expires for taxable years beginning on or after January 1, 2011) Credit for charitable contributions by nonitemizers.

§ 105‑151.26.  (Effective for taxable years beginning on or after January 1, 2006, and expires for taxable years beginning on or after January 1, 2011) Credit for charitable contributions by nonitemizers.

A taxpayer who elects the standard deduction under section 63 of the Code for federal tax purposes is allowed as a credit against the tax imposed by this Part an amount equal to seven percent (7%) of the taxpayer's excess charitable contributions. The taxpayer's excess charitable contributions are the amount by which the taxpayer's charitable contributions for the taxable year that would have been deductible under section 170 of the Code if the taxpayer had not elected the standard deduction exceed two percent (2%) of the taxpayer's adjusted gross income as calculated under the Code.

No credit shall be allowed under this section for amounts deducted from gross income in calculating taxable income under the Code or for contributions for which a credit was claimed under G.S. 105‑151.12, 105‑151.14, or 151.30. A nonresident or part‑year resident who claims the credit allowed by this section shall reduce the amount of the credit by multiplying it by the fraction calculated under G.S. 105‑134.5(b) or (c), as appropriate. The credit allowed under this section may not exceed the amount of tax imposed by this Part for the taxable year reduced by the sum of all credits allowed, except payments of tax made by or on behalf of the taxpayer. (1996, 2nd Ex. Sess., c. 13, s. 7.1; 1998‑98, s. 69; 1998‑183, s. 1; 2006‑66, s. 24.18(d).)

§ 105‑151.26.  (Effective for taxable years beginning on or after January 1, 2011) Credit for charitable contributions by nonitemizers.

A taxpayer who elects the standard deduction under section 63 of the Code for federal tax purposes is allowed as a credit against the tax imposed by this Part an amount equal to seven percent (7%) of the taxpayer's excess charitable contributions. The taxpayer's excess charitable contributions are the amount by which the taxpayer's charitable contributions for the taxable year that would have been deductible under section 170 of the Code if the taxpayer had not elected the standard deduction exceed two percent (2%) of the taxpayer's adjusted gross income as calculated under the Code.

No credit shall be allowed under this section for amounts deducted from gross income in calculating taxable income under the Code or for contributions for which a credit was claimed under G.S. 105‑151.12 or G.S. 105‑151.14. A nonresident or part‑year resident who claims the credit allowed by this section shall reduce the amount of the credit by multiplying it by the fraction calculated under G.S. 105‑134.5(b) or (c), as appropriate. The credit allowed under this section may not exceed the amount of tax imposed by this Part for the taxable year reduced by the sum of all credits allowed, except payments of tax made by or on behalf of the taxpayer. (1996, 2nd Ex. Sess., c. 13, s. 7.1; 1998‑98, s. 69; 1998‑183, s. 1.)



§ 105-151.27: Repealed by Session Laws 2001-424, s. 34.21(a), effective for taxable years beginning on or after January 1, 2001.

§ 105‑151.27: Repealed by Session Laws 2001‑424, s. 34.21(a), effective for taxable years beginning on or after January 1, 2001.



§ 105-151.28. (Repealed for taxable years beginning on or after January 1, 2013) Credit for premiums paid on long-term care insurance.

§ 105‑151.28.  (Repealed for taxable years beginning on or after January 1, 2013) Credit for premiums paid on long‑term care insurance.

(a)        Credit.  A taxpayer whose adjusted gross income (AGI), as calculated under the Code, is less than the amount listed in this section is allowed, as a credit against the tax imposed by this Part, an amount equal to fifteen percent (15%) of the premium costs the taxpayer paid during the taxable year on a qualified long‑term care insurance contract that offers coverage to either the taxpayer, the taxpayer's spouse, or a dependent for whom the taxpayer was allowed to deduct a personal exemption under section 151(c) of the Code for the taxable year. The credit allowed by this section may not exceed three hundred fifty dollars ($350.00) for each qualified long‑term care insurance contract for which a credit is claimed. The credit allowed under this section may not exceed the amount of tax imposed by this Part for the taxable year reduced by the sum of all credits allowed, except payments of tax made by or on behalf of the taxpayer. A nonresident or part‑year resident who claims the credit allowed by this subsection shall reduce the amount of the credit by multiplying it by the fraction calculated under G.S. 105‑134.5(b) or (c), as appropriate.

Filing Status                                                                         AGI

Married, filing jointly                                                          $100,000

Head of Household                                                               80,000

Single                                                                                    60,000

Married, filing separately                                                       50,000

(b)        No Double Benefit.  No credit is allowed for payments that are deducted from, or not included in, the taxpayer's gross income for the taxable year. If the taxpayer claimed a deduction for health insurance costs of self‑employed individuals under section 162(l) of the Code for the taxable year, the amount of credit otherwise allowed the taxpayer under this section is reduced by the applicable percentage provided in section 162(l) of the Code. If the taxpayer claimed a deduction for medical care expenses under section 213 of the Code for the taxable year, the taxpayer is not allowed a credit under this section. A taxpayer who claims the credit allowed by this section must provide any information required by the Secretary to demonstrate that the amount paid for premiums for which the credit is claimed was not excluded from the taxpayer's gross income for the taxable year.

(c)        Definition.  For purposes of this section, the term "qualified long‑term care insurance contract" has the same meaning as defined in section 7702B of the Code.

(d)        Sunset.  This section is repealed for taxable years beginning on or after January 1, 2013. (1998‑212, s. 29A.6(a); 2007‑323, s. 31.5(a).)



§ 105-151.29. Credit for qualifying expenses of a production company.

§ 105‑151.29.  Credit for qualifying expenses of a production company.

(a)        Definitions.  The following definitions apply in this section:

(1)        Highly compensated individual.  An individual who directly or indirectly receives compensation in excess of one million dollars ($1,000,000) for personal services with respect to a single production. An individual receives compensation indirectly when a production company pays a personal service company or an employee leasing company that pays the individual.

(2)        Live sporting event.  A scheduled sporting competition, game, or race that is not originated by a production company, but originated solely by an amateur, collegiate, or professional organization, institution, or association for live or tape‑delayed television or satellite broadcast. A live sporting event does not include commercial advertising, an episodic television series, a television pilot, a music video, a motion picture, or a documentary production in which sporting events are presented through archived historical footage or similar footage taken at least 30 days before it is used.

(3)        Production company.  Defined in G.S. 105‑164.3.

(4)        Qualifying expenses.  The sum of the following amounts spent in this State by a production company in connection with a production, less the amount paid in excess of one million dollars ($1,000,000) to a highly compensated individual:

a.         Goods and services leased or purchased. For goods with a purchase price of twenty‑five thousand dollars ($25,000) or more, the amount included in qualifying expenses is the purchase price less the fair market value of the good at the time the production is completed.

b.         Compensation and wages on which withholding payments are remitted to the Department of Revenue under Article 4A of this Chapter.

c.         The cost of production‑related insurance coverage obtained on the production. Expenses for insurance coverage purchased from a related member are not qualifying expenses.

(5)        Related member.  Defined in G.S. 105‑130.7A.

(b)        Credit.  A taxpayer that is a production company and has qualifying expenses of at least two hundred fifty thousand dollars ($250,000) with respect to a production is allowed a credit against the taxes imposed by this Part equal to fifteen percent (15%) of the production company's qualifying expenses. For the purposes of this section, in the case of an episodic television series, an entire season of episodes is one production. The credit is computed based on all of the taxpayer's qualifying expenses incurred with respect to the production, not just the qualifying expenses incurred during the taxable year.

(b1)      (Effective for taxable years beginning on or after January 1, 2010) Alternative Credit.  In lieu of the credit allowed under subsection (b) of this section, a taxpayer that is a production company and has qualifying expenses of at least two hundred fifty thousand dollars ($250,000) with respect to a production may elect to take a credit against the taxes imposed by this Part equal to twenty‑five percent (25%) of the production company's qualifying expenses less the difference between the amount of tax paid on purchases subject to the tax under G.S. 105‑187.51 and the amount of sales or use tax that would have been due had the purchases been subject to the sales or use tax at the combined general rate, as defined in G.S. 105‑164.3. The credit is computed based on all of the taxpayer's qualifying expenses incurred with respect to the production, not just the qualifying expenses incurred during the taxable year. The taxpayer shall elect whether to claim the credit allowed under this subsection or the one allowed under subsection (b) of this section at the time the taxpayer files the return on which the credit is claimed. This election is binding.

(c)        (Effective for taxable years beginning before January 1, 2010) Pass‑Through Entity.  Notwithstanding the provisions of G.S. 105‑131.8 and G.S. 105‑269.15, a pass‑through entity that qualifies for the credit provided in this section does not distribute the credit among any of its owners. The pass‑through entity is considered the taxpayer for purposes of claiming the credit allowed by this section. If a return filed by a pass‑through entity indicates that the entity is paying tax on behalf of the owners of the entity, the credit allowed under this section does not affect the entity's payment of tax on behalf of its owners.

(c)        (Effective for taxable years beginning on or after January 1, 2010) Pass‑Through Entity.  Notwithstanding the provisions of G.S. 105‑131.8 and G.S. 105‑269.15, a pass‑through entity that qualifies for a credit provided in this section does not distribute the credit among any of its owners. The pass‑through entity is considered the taxpayer for purposes of claiming a credit allowed by this section. If a return filed by a pass‑through entity indicates that the entity is paying tax on behalf of the owners of the entity, a credit allowed under this section does not affect the entity's payment of tax on behalf of its owners.

(d)        (Effective for taxable years beginning before January 1, 2010) Return.  A taxpayer may claim the credit allowed by this section on a return filed for the taxable year in which the production activities are completed. The return must state the name of the production, a description of the production, and a detailed accounting of the qualifying expenses with respect to which a credit is claimed.

(d)        (Effective for taxable years beginning on or after January 1, 2010) Return.  A taxpayer may claim a credit allowed by this section on a return filed for the taxable year in which the production activities are completed. The return must state the name of the production, a description of the production, and a detailed accounting of the qualifying expenses with respect to which a credit is claimed.

(e)        (Effective for taxable years beginning before January 1, 2010) Credit Refundable.  If the credit allowed by this section exceeds the amount of tax imposed by this Part for the taxable year reduced by the sum of all credits allowable, the Secretary must refund the excess to the taxpayer. The refundable excess is governed by the provisions governing a refund of an overpayment by the taxpayer of the tax imposed in this Part. In computing the amount of tax against which multiple credits are allowed, nonrefundable credits are subtracted before refundable credits.

(e)        (Effective for taxable years beginning on or after January 1, 2010) Credit Refundable.  If a credit allowed by this section exceeds the amount of tax imposed by this Part for the taxable year reduced by the sum of all credits allowable, the Secretary must refund the excess to the taxpayer. The refundable excess is governed by the provisions governing a refund of an overpayment by the taxpayer of the tax imposed in this Part. In computing the amount of tax against which multiple credits are allowed, nonrefundable credits are subtracted before refundable credits.

(f)         Limitations.  The amount of credit allowed under this section with respect to a production that is a feature film may not exceed seven million five hundred thousand dollars ($7,500,000). No credit is allowed under this section for any production that satisfies one of the following conditions:

(1)        It is political advertising.

(2)        It is a television production of a news program or live sporting event.

(3)        It contains material that is obscene, as defined in G.S. 14‑190.1.

(4)        It is a radio production.

(g)        Substantiation.  A taxpayer allowed a credit under this section must maintain and make available for inspection any information or records required by the Secretary of Revenue. The taxpayer has the burden of proving eligibility for a credit and the amount of the credit. The Secretary may consult with the North Carolina Film Office of the Department of Commerce and the regional film commissions in order to determine the amount of qualifying expenses.

(h)        Report.  The Department of Revenue must publish by May 1 of each year the following information, itemized by taxpayer for the 12‑month period ending the preceding December 31:

(1)        The location of sites used in a production for which a credit was taken.

(2)        The qualifying expenses for which a credit was taken, classified by whether the expenses were for goods, services, or compensation paid by the production company.

(3)        The number of people employed in the State with respect to credits taken.

(4)        The total cost to the General Fund of the credits taken.

(i)         Repealed by Session Laws 2006‑220, s. 4, effective for taxable years beginning on and after January 1, 2007.

(j)         NC Film Office.  To claim a credit under this section, a taxpayer must notify the Division of Tourism, Film, and Sports Development in the Department of Commerce of the taxpayer's intent to claim the production tax credit. The notification must include the title of the production, the name of the production company, a financial contact for the production company, the proposed dates on which the production company plans to begin filming the production, and any other information required by the Division. For productions that have production credits, a taxpayer claiming a credit under this section must acknowledge in the production credits both the North Carolina Film Office and the regional film office responsible for the geographic area in which the filming of the production occurred.

(k)        Sunset.  This section is repealed for qualifying expenses occurring on or after January 1, 2014.  (2005‑276, s. 39.1(b); 2005‑345, ss. 47(c), 47(d); 2006‑162, s. 4(b); 2006‑220, s. 4; 2007‑527, s. 24; 2008‑107, s. 28.24(b); 2009‑445, s. 8(b); 2009‑529, s. 2.)



§ 105-151.30. (Repealed for taxable years beginning on or after January 1, 2011) Credit for recycling oyster shells.

§ 105‑151.30.  (Repealed for taxable years beginning on or after January 1, 2011) Credit for recycling oyster shells.

(a)        Credit.  A taxpayer who donates oyster shells to the Division of Marine Fisheries of the Department of Environment and Natural Resources is eligible for a credit against the tax imposed by this Part. The amount of the credit is equal to one dollar ($1.00) per bushel of oyster shells donated.

(b)        Limitation.  The credit allowed under this section may not exceed the amount of tax imposed by this Part for the taxable year reduced by the sum of all credits allowable, except tax payment made by or on behalf of the taxpayer.

(c)        Carryforward.  Any unused portion of a credit allowed in this section may be carried forward for the succeeding five years.

(d)        Documentation of Credit.  Upon request, to support the credit allowed by this section, the taxpayer must file with its income tax return, for the taxable year in which the credit is claimed, a certification by the Department of Environment and Natural Resources stating the number of bushels of oyster shells donated by the taxpayer.

(e)        No Double Benefit.  A taxpayer who claims a credit under this section must add back to taxable income any amount deducted under the Code for the donation of the oyster shells.

(f)         Sunset.  This section is repealed effective for taxable years beginning on or after January 1, 2011. (2006‑66, s. 24.18(c); 2007‑527, s. 9(b).)



§ 105-151.31. (Repealed for taxable years beginning on or after January 1, 2013) Earned income tax credit.

§ 105‑151.31.  (Repealed for taxable years beginning on or after January 1, 2013) Earned income tax credit.

(a)        (Effective for taxable years beginning before January 1, 2009) Credit.  An individual who claims for the taxable year an earned income tax credit under section 32 of the Code is allowed a credit against the tax imposed by this Part equal to three and one‑half percent (3.5%) of the amount of credit the individual qualified for under section 32 of the Code. A nonresident or part‑year resident who claims the credit allowed by this section must reduce the amount of the credit by multiplying it by the fraction calculated under G.S. 105‑134.5(b) or (c), as appropriate.

(a)        (Effective for taxable years beginning on or after January 1, 2009) Credit.  An individual who claims for the taxable year an earned income tax credit under section 32 of the Code is allowed a credit against the tax imposed by this Part equal to five percent (5%) of the amount of credit the individual qualified for under section 32 of the Code. A nonresident or part‑year resident who claims the credit allowed by this section must reduce the amount of the credit by multiplying it by the fraction calculated under G.S. 105‑134.5(b) or (c), as appropriate.

(b)        Credit Refundable.  If the credit allowed by this section exceeds the amount of tax imposed by this Part for the taxable year reduced by the sum of all credits allowable, the Secretary must refund the excess to the taxpayer. The refundable excess is governed by the provisions governing a refund of an overpayment by the taxpayer of the tax imposed in this Part. Section 3507 of the Code, Advance Payment of Earned Income Credit, does not apply to the credit allowed by this section. In computing the amount of tax against which multiple credits are allowed, nonrefundable credits are subtracted before refundable credits.

(c)        Sunset.  This section is repealed effective for taxable years beginning on or after January 1, 2013.  (2007‑323, s. 31.4(a); 2008‑107, s. 28.9(a).)



§ 105-151.32. (Repealed for taxable years beginning on or after January 1, 2013) Credit for adoption expenses.

§ 105‑151.32.  (Repealed for taxable years beginning on or after January 1, 2013) Credit for adoption expenses.

(a)        Credit.  An individual who is allowed a federal adoption tax credit under section 23 of the Code for the taxable year is allowed a credit against the tax imposed by this Part. The credit is equal to fifty percent (50%) of the amount of credit allowed under section 23 of the Code.

(b)        Limitations.  A nonresident or part‑year resident who claims the credit allowed by this section shall reduce the amount of the credit by multiplying it by the fraction calculated under G.S. 105‑134.5(b) or (c), as appropriate. The credit allowed under this section may not exceed the amount of tax imposed by this Part for the taxable year reduced by the sum of all credits allowed, except payments of tax made by or on behalf of the taxpayer. Any unused portion of this credit may be carried forward for the next succeeding five years.

(c)        Sunset.  This section is repealed effective for taxable years beginning on or after January 1, 2013. (2007‑323, s. 31.6(a).)



§ 105-152. Income tax returns.

§ 105‑152.  Income tax returns.

(a)        Who Must File.  The following individuals shall file with the Secretary an income tax return under affirmation:

(1)        Every resident required to file an income tax return for the taxable year under the Code and every nonresident who (i) derived gross income from North Carolina sources during the taxable year attributable to the ownership of any interest in real or tangible personal property in this State or derived from a business, trade, profession, or occupation carried on in this State and (ii) is required to file an income tax return for the taxable year under the Code.

(2)        Repealed by Session Laws 1991 (Reg. Sess., 1992), c. 930, s. 1.

(3)        Any individual whom the Secretary believes to be liable for a tax under this Part, when so notified by the Secretary and requested to file a return.

(b)        Taxpayer Deceased or Unable to Make Return.  If the taxpayer is unable to file the income tax return, the return shall be filed by a duly authorized agent or by a guardian or other person charged with the care of the person or property of the taxpayer. If an individual who was required to file an income tax return for the taxable year while living has died before making the return, the administrator or executor of the estate shall file the return in the decedent's name and behalf, and the tax shall be levied upon and collected from the estate.

(c)        Information Required With Return.  The income tax return shall show the taxable income and adjustments required by this Part and any other information the Secretary requires. The Secretary may require some or all individuals required to file an income tax return to attach to the return a copy of their federal income tax return for the taxable year. The Secretary may require a taxpayer to provide the Department with copies of any other return the taxpayer has filed with the Internal Revenue Service and to verify any information in the return.

(d)        Secretary May Require Additional Information.  When the Secretary has reason to believe that any taxpayer conducts a trade or business in a way that directly or indirectly distorts the taxpayer's taxable income or North Carolina taxable income, the Secretary may require any additional information for the proper computation of the taxpayer's taxable income and North Carolina taxable income. In computing the taxpayer's taxable income and North Carolina taxable income, the Secretary shall consider the fair profit that would normally arise from the conduct of the trade or business.

(e)        Joint Returns.  A husband and wife whose federal taxable income is determined on a joint federal return shall file a single income tax return jointly if each spouse either is a resident of this State or has North Carolina taxable income and may file a single income tax return jointly if one spouse is not a resident and has no North Carolina taxable income. Except as otherwise provided in this Part, a wife and husband filing jointly are treated as one taxpayer for the purpose of determining the tax imposed by this Part. A husband and wife filing jointly are jointly and severally liable for the tax imposed by this Part reduced by the sum of all credits allowable including tax payments made by or on behalf of the husband and wife. However, if a spouse has been relieved of liability for federal tax attributable to a substantial understatement by the other spouse pursuant to section 6015 of the Code, that spouse is not liable for the corresponding tax imposed by this Part attributable to the same substantial understatement by the other spouse. A wife and husband filing jointly have expressly agreed that if the amount of the payments made by them with respect to the taxes for which they are liable, including withheld and estimated taxes, exceeds the total of the taxes due, refund of the excess may be made payable to both spouses jointly or, if either is deceased, to the survivor alone.

(f)         Repealed by Session Laws 1991 (Reg. Sess., 1992), c. 930, s. 1. (1939, c. 158, s. 326; 1941, c. 50, s. 5; 1943, c. 400, s. 4; 1945, c. 708, s. 4; 1951, c. 643, s. 4; 1957, c. 1340, s. 4; 1967, c. 1110, s. 3; 1973, c. 476, s. 193; c. 903, s. 1; c. 1287, s. 5; 1977, c. 315; 1989, c. 728, s. 1.23; 1991 (Reg. Sess., 1992), c. 930, s. 1; 1998‑98, ss. 69, 104; 1999‑337, s. 25; 2006‑66, s. 24.11(a).)



§ 105-152.1: Repealed by Session Laws 1991 (Regular Session, 1992), c. 930, s. 12.

§ 105‑152.1:  Repealed by Session Laws 1991 (Regular  Session, 1992), c. 930, s. 12.



§ 105-153. Repealed by Session Laws 1967, c. 1110, s. 3.

§ 105‑153.  Repealed by Session Laws 1967, c. 1110, s. 3.



§ 105-154. Information at the source returns.

§ 105‑154.  Information at the source returns.

(a)        Repealed by Session Laws 1993, c. 354, s. 14.

(b)        Information Returns of Payers.  A person who is a resident of this State, has a place of business in this State, or has an employee, an agent, or another representative in any capacity in this State shall file an information return as required by the Secretary if the person directly or indirectly pays or controls the payment of any income to any taxpayer. The return shall contain all information required by the Secretary. The filing of any return in compliance with this section by a foreign corporation is not evidence that the corporation is doing business in this State.

(c)        Information Returns of Partnerships.  A partnership doing business in this State and required to file a return under the Code shall file an information return with the Secretary. A partnership that the Secretary believes to be doing business in this State and to be required to file a return under the Code shall file an information return when requested to do so by the Secretary. The information return shall contain all information required by the Secretary. It shall state specifically the items of the partnership's gross income, the deductions allowed under the Code, and the adjustments required by this Part. The information return shall also include the name and address of each person who would be entitled to share in the partnership's net income, if distributable, and the amount each person's distributive share would be. The information return shall specify the part of each person's distributive share of the net income that represents corporation dividends. The information return shall be signed by one of the partners under affirmation in the form required by the Secretary.

A partnership that files an information return under this subsection shall furnish to each person who would be entitled to share in the partnership's net income, if distributable, any information necessary for that person to properly file a State income tax return. The information shall be in the form prescribed by the Secretary and must be furnished on or before the due date of the information return.

(d)        Payment of Tax on Behalf of Nonresident Owner or Partner.  If a business conducted in this State is owned by a nonresident individual or by a partnership having one or more nonresident members, the manager of the business shall report the earnings of the business in this State, the distributive share of the income of each nonresident owner or partner, and any other information required by the Secretary. The manager of the business shall pay with the return the tax on each nonresident owner or partner's share of the income computed at the rate levied on individuals under G.S. 105‑134.2(a)(3). The business may deduct the payment for each nonresident owner or partner from the owner or partner's distributive share of the profits of the business in this State. If the nonresident partner is not an individual and the partner has executed an affirmation that the partner will pay the tax with its corporate, partnership, trust, or estate income tax return, the manager of the business is not required to pay the tax on the partner's share. In this case, the manager shall include a copy of the affirmation with the report required by this subsection.

(e)        (Effective for taxable years beginning on or after January 1, 2008) Publicly Traded Partnership.  The information return and payment requirements under this section are modified as follows for a publicly traded partnership that is described in section 7704(c) of the Code:

(1)        The information return required under subsection (c) of this section is limited to partners whose distributive share of the partnership's net income during the tax year was more than five hundred dollars ($500.00).

(2)        The payment requirements under subsection (d) of this section do not apply.  (1939, c. 158, s. 328; 1945, c. 708, s. 4; 1957, c. 1340, s. 4; 1967, c. 1110, s. 3; 1973, c. 476, s. 193; c. 1287, s. 5; 1989, c. 728, s. 1.25; 1989 (Reg. Sess., 1990), c. 814, s. 19; 1991 (Reg. Sess., 1992), c. 930, s. 2; 1993, c. 314, s. 1; c. 354, s. 14; 1998‑98, s. 69; 1999‑337, s. 26; 2008‑107, s. 28.8(a).)



§ 105-155. Time and place of filing returns; extensions; affirmation.

§ 105‑155.  Time and place of filing returns; extensions; affirmation.

(a)        Return.  An income tax return shall be filed at the place and in the form prescribed by the Secretary. The income tax return of every taxpayer reporting on a calendar year basis is due on or before the fifteenth day of April in each year. The income tax return of every taxpayer reporting on a fiscal year basis is due on or before the fifteenth day of the fourth month following the close of the fiscal year. These dates do not apply to a nonresident alien whose federal income tax return is due at a later date under section 6072(c) of the Code. The return of a nonresident alien affected by that Code section is due on or before the fifteenth day of the sixth month following the close of the taxable year. An information return shall be filed at the times prescribed by the Secretary. A taxpayer may ask the Secretary for an extension of time to file a return under G.S. 105‑263.

(b)        Repealed by 1991 (Regular Session, 1992), c. 930, s. 3.

(c)        Repealed by Session Laws 1998‑217, s. 44, effective October 31, 1998.

(d)        Forms.  Returns and affirmations shall be in the form prescribed by the Secretary. (1939, c. 158, s. 329; 1943, c. 400, s. 4; 1951, c. 643, s. 4; 1953, c. 1302, s. 4; 1955, c. 17, s. 1; 1957, c. 1340, s. 4; 1963, c. 1169, s. 2; 1967, c. 1110, s. 3; 1973, c. 476, s. 193; 1989, c. 728, s. 1.26; 1989 (Reg. Sess., 1990), c. 984, s. 10; 1991, c. 45, s. 12; 1991 (Reg. Sess., 1992), c. 930, s. 3; 1998‑217, s. 44; 2006‑18, s. 8.)



§ 105-156: Repealed by Session Laws 2009-445, s. 7, effective August 7, 2009.

§ 105‑156:  Repealed by Session Laws 2009‑445, s. 7, effective August 7, 2009.



§ 105-156.1: Repealed by Session Laws 1989, c. 728, s. 1.28.

§ 105‑156.1: Repealed by Session Laws 1989, c.  728, s. 1.28.



§ 105-157. When tax must be paid.

§ 105‑157.  When tax must be paid.

(a)        Except as otherwise provided in this section and in Article 4A of this Chapter, the full amount of the tax payable as shown on the return must be paid to the Secretary within the time allowed for filing the return.  If the amount shown to be due is less than one dollar ($1.00), no payment need be made.

(b)        Repealed by Session Laws 1993, c. 450, s. 4. (1939, c. 158, s. 332; 1943, c. 400, s. 4; 1947, c. 501, s. 4; 1951, c. 643, s. 4; 1955, c. 17, s. 2; 1959, c. 1259, s. 2; 1963, c. 1169, s. 2; 1967, c. 702, s. 1; c. 1110, s. 3; 1973, c. 476, s. 193; c. 903, s. 2; c. 1287, s. 5; 1989, c. 728, s. 1.29; 1989 (Reg. Sess., 1990), c. 984, s. 11; 1991 (Reg. Sess., 1992), c. 930, s. 4; 1993, c. 450, s. 4.)



§ 105-158. Taxation of certain armed forces personnel and other individuals upon death.

§ 105‑158.  Taxation of certain armed forces personnel and other individuals upon death.

An individual is not subject to the tax imposed by this Part for a taxable year if, under section 692 of the Code, the individual is not subject to federal income tax for that same taxable year. (1969, c. 1116; 1979, c. 179, s. 2; 1989, c. 728, s. 1.30; 1991, c. 439, s. 2; 1998‑98, s. 69.)



§ 105-159. Federal corrections.

§ 105‑159.  Federal corrections.

If a taxpayer's federal taxable income is corrected or otherwise determined by the federal government, the taxpayer must, within six months after being notified of the correction or final determination by the federal government, file an income tax return with the Secretary reflecting the corrected or determined taxable income. The Secretary must propose an assessment for any additional tax due from the taxpayer as provided in Article 9 of this Chapter. The Secretary must refund any overpayment of tax as provided in Article 9 of this Chapter. A taxpayer who fails to comply with this section is subject to the penalties in G.S. 105‑236 and forfeits the right to any refund due by reason of the determination. (1939, c. 158, s. 334; 1947, c. 501, s. 4; 1949, c. 392, s. 3; 1957, c. 1340, s. 14; 1963, c. 1169, s. 2; 1967, c. 1110, s. 3; 1973, c. 476, s. 193; 1989, c. 728, s. 1.31; 1993 (Reg. Sess., 1994), c. 582, s. 1; 2006‑18, s. 5; 2007‑491, s. 16.)



§ 105-159.1. Designation of tax by individual to political party.

§ 105‑159.1.  Designation of tax by individual to political party.

(a)        Every individual whose income tax liability for the taxable year is three dollars ($3.00) or more may designate on his or her income tax return that three dollars ($3.00) of the tax shall be credited to the North Carolina Political Parties Financing Fund for the use of the political party designated by the taxpayer. In the case of a married couple filing a joint return whose income tax liability for the taxable year is  six dollars ($6.00) or more, each spouse may designate on the income tax return that three dollars ($3.00) of the tax shall be credited to the North Carolina Political Parties Financing Fund for the use of the political party designated by the taxpayer. Amounts credited to the Fund shall be allocated among the political parties according to the designation of the taxpayer. Where any taxpayer elects to designate but does not specify a particular political party, those funds shall be distributed among the political parties on a pro rata basis according to their respective party voter registrations as determined by the most recent certification of the State Board of Elections. As used in this section, the term "political party" means one of the following that has at least one percent (1%) of the total number of registered voters in the State:

(1)        A political party that at the last preceding general State election received at least ten percent (10%) of the entire vote cast in the State for Governor or for presidential electors.

(2)        A group of voters who by July 1 of the preceding calendar year, by virtue of a petition as a new political party, had duly qualified as a new political party within the meaning of Chapter 163 of the General Statutes.

(b)        Amounts designated under subsection (a) shall be credited to the North Carolina Political Parties Financing Fund on a quarterly basis. Interest earned by the Fund shall be credited to the Fund and shall be allocated among the political parties on the same basis as the principal of the Fund. The State Board of Elections, which administers the Fund, shall make a quarterly report to each State party chairman stating the amount of funds allocated to each party for that quarter, the cumulative total of funds allocated to each party to date for the year, and an estimate of the probable total amount to be collected and allocated to each party for that calendar year.

(c)        Repealed by Session Laws 1983, c. 481.

(d)        Return.  The first page of the income tax return must give an individual the opportunity to make the political contribution authorized in this section. The return or its accompanying explanatory instructions must readily indicate that a contribution neither increases nor decreases an individual's tax liability.

(e)        An income tax return preparer may not designate on a return that the taxpayer does or does not desire to make the political contribution authorized in this section unless the taxpayer or the taxpayer's spouse has consented to the designation. (1977, 2nd Sess., c. 1298, s. 1; 1979, c. 801, s. 69; 1981, c. 963, s. 1; 1983, cc. 139, 480, 481; 1989, c. 37, s. 4; c. 713; c. 728, s. 1.32; c. 770, s. 41.1; 1991, c. 45, s. 13; c. 347, s. 3; c. 690, ss. 8, 9; 1997‑515, s. 10(a); 1999‑438, s. 3; 2002‑106, s. 3; 2005‑345, s. 46.)



§ 105-159.2. Designation of tax to North Carolina Public Campaign Fund.

§ 105‑159.2.  Designation of tax to North Carolina Public Campaign Fund.

(a)        Allocation to the North Carolina Public Campaign Fund.  To ensure the financial viability of the North Carolina Public Campaign Fund established in Article 22D of Chapter 163 of the General Statutes, the Department must allocate to that Fund three dollars ($3.00) from the income taxes paid each year by each individual with an income tax liability of at least that amount, if the individual agrees. A taxpayer must be given the opportunity to indicate an agreement or objection to that allocation in the manner described in subsection (b) of this section. In the case of a married couple filing a joint return, each individual must have the option of agreeing or objecting to the allocation. The amounts allocated under this subsection to the Fund must be credited to it on a monthly basis.

(b)        Returns.  Individual income tax returns must give an individual an opportunity to agree to the allocation of three dollars ($3.00) of the individual's tax liability to the North Carolina Public Campaign Fund. The Department must make it clear to the taxpayer that the dollars will support a nonpartisan court system, that the dollars will go to the Fund if the taxpayer marks an agreement, and that allocation of the dollars neither increases nor decreases the individual's tax liability. The following statement must be used to meet this requirement: "Mark 'Yes' if you want to designate $3 of taxes to this special Fund for voter education materials and for candidates who accept spending limits. Marking 'Yes' does not change your tax or refund." The Department must consult with the State Board of Elections to ensure that the information given to taxpayers complies with the intent of this section.

The Department must inform the entities it approves to reproduce the return that they must comply with the requirements of this section and that a return may not reflect an agreement or objection unless the individual completing the return decided to agree or object after being presented with the statement required by subsection (b) of this section and, as available background information or instructions, the information required by subsection (c) of this section. No software package used in preparing North Carolina income tax returns may default to an agreement or objection. A paid preparer of tax returns may not mark an agreement or objection for a taxpayer without the taxpayer's consent.

(c)        Instructions.  The instruction for individual income tax returns must include the following explanatory statement: "The N.C. Public Campaign Fund provides an alternative source of campaign money to qualified candidates who accept strict campaign spending and fund‑raising limits. The Fund also helps finance a Voter Guide with educational materials about voter registration, the role of the appellate courts, and the candidates seeking election as appellate judges in North Carolina. Three dollars from the taxes you pay will go to the Fund if you mark an agreement. Regardless of what choice you make, your tax will not increase, nor will any refund be reduced." (2002‑158, s. 4; 2005‑276, s. 23A.1(d); 2006‑192, s. 18.)



§ 105-160. Short title.

Part 3.  Income Tax  Estates, Trusts, and Beneficiaries.

§ 105‑160.  Short title.

This Part shall be known as the Income Tax Act for Estates, Trusts, and Beneficiaries. (1967, c. 1110, s. 3; 1989, c. 728, s. 1.36; 1998‑98, ss. 45, 68.)



§ 105-160.1. Definitions.

§ 105‑160.1.  Definitions.

The definitions provided in Part 2 of this Article shall apply in this Part except where the context clearly indicates a different meaning. (1989, c. 728, s. 1.38; 1998‑98, ss. 69, 71.)



§ 105-160.2. Imposition of tax.

§ 105‑160.2.  Imposition of tax.

The tax imposed by this Part shall apply to the taxable income of estates and trusts as determined under the provisions of the Code except as otherwise provided in this Part. The taxable income of an estate or trust shall be the same as taxable income for such an estate or trust under the provisions of the Code, adjusted as provided in G.S. 105‑134.6 and G.S. 105‑134.7, except that the adjustments provided in G.S. 105‑134.6 and G.S. 105‑134.7 shall be apportioned between the estate or trust and the beneficiaries based on the distributions made during the taxable year. The tax shall be computed on the amount of the taxable income of the estate or trust that is for the benefit of a resident of this State, or for the benefit of a nonresident to the extent that the income (i) is derived from North Carolina sources and is attributable to the ownership of any interest in real or tangible personal property in this State or (ii) is derived from a business, trade, profession, or occupation carried on in this State. For purposes of the preceding sentence, taxable income and gross income shall be computed subject to the adjustments provided in G.S. 105‑134.6 and G.S. 105‑134.7. The tax on the amount computed above shall be at the rates levied in G.S. 105‑134.2(a)(3).  The tax computed under the provisions of this Part shall be paid by the fiduciary responsible for administering the estate or trust. (1989, c. 728, s. 1.38; 1989 (Reg. Sess., 1990), c. 814, s. 21; 1991, c. 689, s. 302; 1998‑98, s. 69.)



§ 105-160.3. Tax credits.

§ 105‑160.3.  Tax credits.

(a)        Except as otherwise provided in this section, the credits allowed to an individual against the tax imposed by Part 2 of this Article shall be allowed to the same extent to an estate or a trust against the tax imposed by this Part. Any credit computed as a percentage of income received shall be apportioned between the estate or trust and the beneficiaries based on the distributions made during the taxable year. No credit may exceed the amount of the tax imposed by this Part for the taxable year reduced by the sum of all credits allowable, except for payments of tax made by or on behalf of the estate or trust.

(b)        The following credits are not allowed to an estate or trust:

(1)        G.S. 105‑151. Tax credits for income taxes paid to other states by individuals.

(2)        G.S. 105‑151.11. Credit for child care and certain employment‑related expenses.

(3)        G.S. 105‑151.18. Credit for the disabled.

(4)        G.S. 105‑151.24. Credit for children.

(5)        G.S. 105‑151.26. Credit for charitable contributions by nonitemizers.

(6)        Repealed by Session Laws 2004‑170, s. 17, effective August 2, 2004.

(7)        G.S. 105‑151.28. Credit for long‑term care insurance.

(8)        (Expires for taxable years beginning on or after January 1, 2011) G.S. 105‑151.30. Credit for recycling oyster shells.

(9)        G.S. 105‑151.31. Earned income tax credit.

(10)      G.S. 105‑151.32. Credit for adoption expenses. (1989, c. 728, s. 1.38; 1998‑1, s. 5(b); 1998‑98, ss. 10, 105; 1998‑212, s. 29A.6(b); 2004‑170, s. 17; 2006‑66, s. 24.18(f); 2007‑323, ss. 31.4(b), 31.5(b), 31.6(b).)



§ 105-160.4. Tax credits for income taxes paid to other states by estates and trusts.

§ 105‑160.4.  Tax credits for income taxes paid to other states by estates and trusts.

(a)        If a fiduciary is required to pay income tax to this State for an estate or a trust, the fiduciary shall be allowed a credit against the tax imposed by this Part for income taxes imposed by and paid to another state or country on income derived from sources within that other state or country in accordance with the formula contained in subsection (b) and the requirements of subsection (c).

(b)        The fraction of the gross income for North Carolina income tax purposes that is derived from sources within and subject to income tax in another state or country shall be ascertained and the North Carolina income tax before credit under this section shall be multiplied by that fraction. The credit allowed shall be either the product thus calculated or the income tax actually paid the other state or country, whichever is smaller.

(c)        Receipts showing the payment of income taxes to another state or country and a true copy of the return upon the basis of which the taxes are assessed shall be filed with the Secretary at or before the time credit is claimed. If credit is claimed on account of a deficiency assessment, a true copy of the notice assessing or proposing to assess the deficiency, as well as a receipt showing the payment of the deficiency, shall be filed with the Secretary.

(d)        If any taxes paid to another state or country for which a fiduciary has been allowed a credit under this section are at any time credited or refunded to the fiduciary, a tax equal to that portion of the credit allowed for the taxes so credited or refunded shall be due and payable from the fiduciary and shall be subject to the penalties and interest on delinquent payments provided in G.S. 105‑236 and G.S. 105‑241.21.

(e)        A resident beneficiary of an estate or trust who is taxed under the provisions of Part 2 of this Article on income from an estate or trust determined to be includable in the resident's gross income is allowed a credit against the tax imposed for income taxes paid by the fiduciary to another state or country on the income in accordance with the formula contained in subsection (b) of this section and the requirements of subsection (c) of this section; provided, that if any taxes paid to another state or country for which a beneficiary has been allowed credit under this section are at any time credited or refunded to the beneficiary, a tax equal to that portion of the credit allowed for the taxes so credited or refunded shall be due and payable from the beneficiary and shall be subject to the penalties and interest on delinquent payments provided in G.S. 105‑236 and G.S. 105‑241.21. (1989, c. 728, s. 1.38; 1998‑98, ss. 69, 71; 2007‑491, s. 44(1)b.)



§ 105-160.5. Returns.

§ 105‑160.5.  Returns.

The fiduciary of an estate or trust described below shall file an income tax return under affirmation, showing specifically the taxable income and the adjustments required by this Part and such other facts as the Secretary may require for the purpose of making any computation required by this Part:

(1)        Every estate or trust which has taxable income under this Part during the taxable year and is required to file an income tax return for the taxable year under the Code.

(2)        Every estate or trust which the Secretary believes to be liable for a tax under this Part, when so notified by the Secretary and requested to file a return. (1989, c. 728, s. 1.38; 1998‑98, s. 69.)



§ 105-160.6. Time and place of filing returns.

§ 105‑160.6.  Time and place of filing returns.

An income tax return of an estate or a trust shall be filed as prescribed by the Secretary at the place prescribed by the Secretary. The return of every fiduciary reporting on a calendar year basis shall be filed on or before the 15th day of April in each year, and the return of every fiduciary reporting on a fiscal year basis shall be filed on or before the 15th day of the fourth month following the close of the fiscal year. A fiduciary may ask the Secretary for an extension of time to file a return under G.S. 105‑263. (1989, c. 728, s. 1.38; 1989 (Reg. Sess., 1990), c. 984, s. 12; 1991 (Reg. Sess., 1992), c. 930, s. 7.)



§ 105-160.7. When tax must be paid.

§ 105‑160.7.  When tax must be paid.

(a)        The full amount of the tax payable as shown on the return must be paid to the Secretary within the time allowed for filing the return.  However, if the amount shown to be due after all credits is less than one dollar ($1.00), no payment need be made.

(b)        Repealed by Session Laws 1993, c. 450, s. 5. (1989, c. 728, s. 1.38; 1989 (Reg. Sess., 1990), c. 984, s. 13; 1991 (Reg. Sess., 1992), c. 930, s. 8; 1993, c. 450, s. 5.)



§ 105-160.8. Federal corrections.

§ 105‑160.8.  Federal corrections.

For purposes of this Part, the provisions of G.S. 105‑159 requiring an individual to report the correction or determination of taxable income by the federal government apply to fiduciaries required to file returns for estates and trusts. (1989, c. 728, s. 1.38; 1993 (Reg. Sess., 1994), c. 582, s. 3; 1998‑98, s. 69.)



§§ 105-161 through 105-163: Repealed by Session Laws 1989, c. 728, s. 1.37.

§§ 105‑161 through 105‑163: Repealed by Session Laws 1989, c.  728, s. 1.37.



§§ 105-163.01 through 105-163.06: Repealed by Session Laws 1991, c. 45, s. 14(b).

§§ 105‑163.01 through 105‑163.06:  Repealed by Session Laws 1991, c.  45, s. 14(b).



§ 105-163.07: Recodified as § 105-151.21 by Session Laws 1991, c. 45, s. 14.

§ 105‑163.07:  Recodified as § 105‑151.21 by Session Laws 1991, c.  45, s. 14.



§§ 105-163.08 through 105-163.09: Repealed by Session Laws 1991, c. 45, s. 14(b).

§§ 105‑163.08 through 105‑163.09:  Repealed by Session Laws 1991, c.  45, s. 14(b).



§ 105-163.010. (Repealed effective for investments made on or after January 1, 2011) Definitions.

Part 5. Tax Credits for Qualified Business Investments.

(Repealed effective for investments made on or after January 1, 2011)

§ 105‑163.010.  (Repealed effective for investments made on or after January 1, 2011) Definitions.

The following definitions apply in this Part:

(1)        Affiliate.  An individual or business that controls, is controlled by, or is under common control with another individual or business.

(2)        Business.  A corporation, partnership, limited liability company, association, or sole proprietorship operated for profit.

(3)        Control.  A person controls an entity if the person owns, directly or indirectly, more than ten percent (10%) of the voting securities of that entity. As used in this subdivision, the term "voting security" means a security that (i) confers upon the holder the right to vote for the election of members of the board of directors or similar governing body of the business or (ii) is convertible into, or entitles the holder to receive upon its exercise, a security that confers such a right to vote. A general partnership interest is a voting security.

(4)        Equity security.  Common stock, preferred stock, or an interest in a partnership, or subordinated debt that is convertible into, or entitles the holder to receive upon its exercise, common stock, preferred stock, or an interest in a partnership.

(5)        Financial institution.  A business that is (i) a bank holding company, as defined in the Bank Holding Company Act of 1956, 12 U.S.C. §§ 1841, et seq., or its wholly owned subsidiary, (ii) registered as a broker‑dealer under the Securities Exchange Act of 1934, 15 U.S.C. §§ 78a, et seq., or its wholly owned subsidiary, (iii) an investment company as defined in the Investment Company Act of 1940, 15 U.S.C. §§ 80a‑1, et seq., whether or not it is required to register under that act, (iv) a small business investment company as defined in the Small Business Investment Act of 1958, 15 U.S.C. §§ 661, et seq., (v) a pension or profit‑sharing fund or trust, or (vi) a bank, savings institution, trust company, financial services company, or insurance company. The term does not include, however, a business, other than a small business investment company, whose net worth, when added to the net worth of all of its affiliates, is less than ten million dollars ($10,000,000). The term also does not include a business that does not generally market its services to the public and is controlled by a business that is not a financial institution.

(5a)      Granting entity.  Any of the following:

a.         A domestic or foreign corporation that (i) is tax‑exempt pursuant to section 501(c)(3) of the Code, (ii) has as its principal purpose the stimulation of the development of the biotechnology industry, and (iii) in furtherance of that purpose has received, or is a successor in interest to an organization that has received, direct appropriations from the State in at least three fiscal years.

b.         A domestic or foreign corporation that meets the following three conditions:

1.         It is tax‑exempt pursuant to section 501(c)(3) of the Code, is a private foundation pursuant to section 509 of the Code, or is an affiliate of either of the foregoing.

2.         It has as its principal purpose one of the following: conducting research and development in, or stimulating the development of, electronic, photonic, information, or other technologies, which may include investing in companies that provide research, development, products, or services in these technologies.

3.         It meets one of the following conditions:

I.          It received direct appropriations in furtherance of one of these purposes from the State in at least three fiscal years.

II.         It was organized to perform one of these purposes for an organization that meets condition I of this sub‑subdivision.

III.       It is an affiliate of an entity that meets condition II of this sub‑subdivision.

c.         An institute that (i) is administratively located within a constituent institution of The University of North Carolina, (ii) is financed in part by a domestic or foreign corporation that is tax‑exempt pursuant to section 501(c)(3) of the Code, (iii) has as a principal purpose the stimulation of economic development based on the advancement of science, engineering, and technology, and (iv) funds, either directly or in collaboration with other entities, small businesses engaging in developing technology.

(6)        North Carolina Enterprise Corporation.  A corporation established in accordance with Article 3 of Chapter 53A of the General Statutes or a limited partnership in which a North Carolina Enterprise Corporation is the only general partner.

(7)        Pass‑through entity.  Defined in G.S. 105‑228.90.

(7b)      Qualified business.  A qualified business venture, a qualified grantee business, or a qualified licensee business.

(8)        Qualified business venture.  A business that (i) engages primarily in manufacturing, processing, warehousing, wholesaling, research and development, or a service‑related industry, and (ii) is registered with the Secretary of State under G.S. 105‑163.013.

(9)        Qualified grantee business.  A business that (i) is registered with the Secretary of State under G.S. 105‑163.013, and (ii) has received during the current year or any of the preceding three years a grant, an investment, or other funding from a federal agency under the Small Business Innovation Research Program administered by the United States Small Business Administration or from a granting entity as defined in this section.

(9a)      Qualified licensee business.  A business that meets all of the following conditions:

a.         It is registered with the Secretary of State under G.S. 105‑163.013.

b.         During its most recent fiscal year before filing an application for registration under G.S. 105‑163.013, it had gross revenues, as determined in accordance with generally accepted accounting principles, of one million dollars ($1,000,000) or less on a consolidated basis.

c.         It has been certified by a constituent institution of The University of North Carolina or a research university as currently performing under a licensing agreement with the institution or university for the purpose of commercializing technology developed at the institution or university. For the purpose of this section, a research university is an institution of higher education classified as a Doctoral/Research University, Extensive or Intensive, in the most recent edition of "A Classification of Institutions of Higher Education", the official report of The Carnegie Foundation for the Advancement of Teaching.

(10)      Real estate‑related business.  A business that is involved in or related to the brokerage, selling, purchasing, leasing, operating, or managing of hotels, motels, nursing homes or other lodging facilities, golf courses, sports or social clubs, restaurants, storage facilities, or commercial or residential lots or buildings is a real estate‑related business, except that a real estate‑related business does not include (i) a business that purchases or leases real estate from others for the purpose of providing itself with facilities from which to conduct a business that is not itself a real estate‑related business or (ii) a business that is not otherwise a real estate‑related business but that leases, subleases, or otherwise provides to one or more other persons a number of square feet of space which in the aggregate does not exceed fifty percent (50%) of the number of square feet of space occupied by the business for its other activities.

(10a)    Related person.  A person described in one of the relationships set forth in section 267(b) or 707(b) of the Code.

(11)      Security.  A security as defined in Section 2(1) of the Securities Act of 1933, 15 U.S.C. § 77b(1).

(12)      Selling or leasing at retail.  A business is selling or leasing at retail if the business either (i) sells or leases any product or service of any nature from a store or other location open to the public generally or (ii) sells or leases products or services of any nature by means other than to or through one or more other businesses.

(13)      Service‑related industry.  A business is engaged in a service‑related industry, whether or not it also sells a product, if it provides services to customers or clients and does not as a substantial part of its business engage in a business described in G.S. 105‑163.013(b)(4). A business is engaged as a substantial part of its business in an activity described in G.S. 105‑163.013(b)(4) if (i) its gross revenues derived from all activities described in that subdivision exceed twenty‑five percent (25%) of its gross revenues in any fiscal year or (ii) it is established as one of its primary purposes to engage in any activities described in that subdivision, whether or not its purposes were stated in its articles of incorporation or similar organization documents.

(14)      Subordinated debt.  Indebtedness that is not secured and is subordinated to all other indebtedness of the issuer issued or to be issued to a financial institution other than a financial institution described in subdivisions (5)(ii) through (5)(v) of this section. Except as provided in G.S. 105‑163.014(d1), any portion of indebtedness that matures earlier than five years after its issuance is not subordinated debt. (1987, c. 852, s. 1; 1987 (Reg. Sess., 1988), c. 882, s. 2; 1989 (Reg. Sess., 1990), c. 848, s. 2; 1991, c. 637, s. 1; 1993, c. 443, s. 1; 1996, 2nd Ex. Sess., c. 14, s. 7; 1997‑6, s. 5; 1998‑98, ss. 46, 69; 1998‑212, ss. 29A.15(a), 29A.16(c), (d); 1999‑369, s. 5.6; 2002‑99, s. 3; 2003‑414, s. 2; 2003‑416, s. 4(a).)



§ 105-163.011. Tax credits allowed.

§ 105‑163.011.  Tax credits allowed.

(a)        No Credit for Brokered Investments.  No credit is allowed under this section for a purchase of equity securities or subordinated debt if a broker's fee or commission or other similar remuneration is paid or given directly or indirectly for soliciting the purchase.

(b)        (Effective for taxable years beginning before January 1, 2009) Individuals.  Subject to the limitations contained in G.S. 105‑163.012, an individual who purchases the equity securities or subordinated debt of a qualified business directly from that business is allowed as a credit against the tax imposed by Part 2 of this Article for the taxable year an amount equal to twenty‑five percent (25%) of the amount invested. The aggregate amount of credit allowed an individual for one or more investments in a single taxable year under this Part, whether directly or indirectly as owner of a pass‑through entity, may not exceed fifty thousand dollars ($50,000). The credit may not be taken for the year in which the investment is made but shall be taken for the taxable year beginning during the calendar year in which the application for the credit becomes effective as provided in subsection (c) of this section.

(b)        (Effective for taxable years beginning on or after January 1, 2009) Individuals.  Subject to the limitations contained in G.S. 105‑163.012, an individual who purchases the equity securities or subordinated debt of a qualified business directly from that business is allowed as a credit against the tax imposed by Part 2 of this Article for the taxable year an amount equal to twenty‑five percent (25%) of the amount invested. The aggregate amount of credit allowed an individual for one or more investments made in a single taxable year under this Part, whether directly or indirectly as owner of a pass‑through entity, may not exceed fifty thousand dollars ($50,000). The credit may not be taken for the year in which the investment is made but may be taken for the taxable year beginning during the calendar year in which the application for the credit becomes effective as provided in subsection (c) of this section.

(b1)      (Effective for taxable years beginning before January 1, 2009) Pass‑Through Entities.  This subsection does not apply to a pass‑through entity that has committed capital under management in excess of five million dollars ($5,000,000) or to a pass‑through entity that is a qualified business or a North Carolina Enterprise Corporation. Subject to the limitations provided in G.S. 105‑163.012, a pass‑through entity that purchases the equity securities or subordinated debt of a qualified business directly from the business is eligible for a tax credit equal to twenty‑five percent (25%) of the amount invested. The aggregate amount of credit allowed a pass‑through entity for one or more investments in a single taxable year under this Part, whether directly or indirectly as owner of another pass‑through entity, may not exceed seven hundred fifty thousand dollars ($750,000). The pass‑through entity is not eligible for the credit for the year in which the investment by the pass‑through entity is made but shall be eligible for the credit for the taxable year beginning during the calendar year in which the application for the credit becomes effective as provided in subsection (c) of this section.

Each individual who is an owner of a pass‑through entity is allowed as a credit against the tax imposed by Part 2 of this Article for the taxable year an amount equal to the owner's allocated share of the credits for which the pass‑through entity is eligible under this subsection. The aggregate amount of credit allowed an individual for one or more investments in a single taxable year under this Part, whether directly or indirectly as owner of a pass‑through entity, may not exceed fifty thousand dollars ($50,000).

If an owner's share of the pass‑through entity's credit is limited due to the maximum allowable credit under this section for a taxable year, the pass‑through entity and its owners may not reallocate the unused credit among the other owners.

(b1)      (Effective for taxable years beginning on or after January 1, 2009) Pass‑Through Entities.  This subsection does not apply to a pass‑through entity that has committed capital under management in excess of five million dollars ($5,000,000) or to a pass‑through entity that is a qualified business or a North Carolina Enterprise Corporation. Subject to the limitations provided in G.S. 105‑163.012, a pass‑through entity that purchases the equity securities or subordinated debt of a qualified business directly from the business is eligible for a tax credit equal to twenty‑five percent (25%) of the amount invested. The aggregate amount of credit allowed a pass‑through entity for one or more investments made in a single taxable year under this Part, whether directly or indirectly as owner of another pass‑through entity, may not exceed seven hundred fifty thousand dollars ($750,000). The pass‑through entity is not eligible for the credit for the year in which the investment by the pass‑through entity is made but is eligible for the credit for the taxable year beginning during the calendar year in which the application for the credit becomes effective as provided in subsection (c) of this section.

Each individual who is an owner of a pass‑through entity is allowed as a credit against the tax imposed by Part 2 of this Article for the taxable year an amount equal to the owner's allocated share of the credits for which the pass‑through entity is eligible under this subsection. The aggregate amount of credit allowed an individual for one or more investments made in a single taxable year under this Part, whether directly or indirectly as owner of a pass‑through entity, may not exceed fifty thousand dollars ($50,000).

If an owner's share of the pass‑through entity's credit is limited due to the maximum allowable credit under this section for a taxable year, the pass‑through entity and its owners may not reallocate the unused credit among the other owners.

(c)        (Effective for taxable years beginning before January 1, 2009) Application.  To be eligible for the tax credit provided in this section, the taxpayer must file an application for the credit with the Secretary. The application should be filed on or before April 15 of the year following the calendar year in which the investment was made. The Secretary may not accept an application filed after October 15 of the year following the calendar year in which the investment was made. An application is effective for the year in which it is timely filed. The application shall be on a form prescribed by the Secretary and shall include any supporting documentation that the Secretary may require. If an investment for which a credit is applied for was paid for other than in money, the taxpayer shall include with the application a certified appraisal of the value of the property used to pay for the investment. The application for a credit for an investment made by a pass‑through entity must be filed by the pass‑through entity.

(c)        (Effective for taxable years beginning on or after January 1, 2009) Application.  To be eligible for the tax credit provided in this section, the taxpayer must file an application for the credit with the Secretary. The application should be filed on or before April 15 of the year following the calendar year in which the investment was made. The Secretary may not accept an application filed after October 15 of the year following the calendar year in which the investment was made. An application is effective for the year in which it is timely filed. The application must be on a form prescribed by the Secretary and must include any supporting documentation that the Secretary may require. If an investment for which a credit is applied for was paid for other than in money, the taxpayer must include with the application a certified appraisal of the value of the property used to pay for the investment. The application for a credit for an investment made by a pass‑through entity must be filed by the pass‑through entity.

(d)        Penalties.  The penalties provided in G.S. 105‑236 apply in this Part.  (1987, c. 852, s. 1; 1987 (Reg. Sess., 1988), c. 882, ss. 3, 3.1; 1989 (Reg. Sess., 1990), c. 848, s. 3; 1991, c. 637, s. 2; 1993, c. 443, s. 2; 1995, c. 491, s. 1; 1996, 2nd Ex. Sess., c. 14, s. 7; 1998‑98, s. 71; 1998‑212, s. 29A.15(a); 1999‑337, s. 27; 2003‑414, s. 3; 2007‑422, s. 2; 2009‑445, s. 9(a).)



§ 105-163.012. (Repealed effective for investments made on or after January 1, 2011) Limit; carry-over; ceiling; reduction in basis.

§ 105‑163.012.  (Repealed effective for investments made on or after January 1, 2011) Limit; carry‑over; ceiling; reduction in basis.

(a)        (Effective for taxable years beginning before January 1, 2009) The credit allowed a taxpayer under G.S. 105‑163.011 may not exceed the amount of income tax imposed by Part 2 of this Article for the taxable year reduced by the sum of all other credits allowable except tax payments made by or on behalf of the taxpayer. The amount of unused credit allowed under G.S. 105‑163.011 may be carried forward for the next five succeeding years. The fifty thousand dollar ($50,000) limitation on the amount of credit allowed a taxpayer under G.S. 105‑163.011 does not apply to unused amounts carried forward under this subsection.

(a)        (Effective for taxable years beginning on or after January 1, 2009) The credit allowed a taxpayer under G.S. 105‑163.011 may not exceed the amount of income tax imposed by Part 2 of this Article for the taxable year reduced by the sum of all other credits allowable except tax payments made by or on behalf of the taxpayer. The amount of unused credit allowed under G.S. 105‑163.011 may be carried forward for the next five succeeding years.

(b)        (Effective for investments made before January 1, 2008) The total amount of all tax credits allowed to taxpayers under G.S. 105‑163.011 for investments made in a calendar year may not exceed seven million dollars ($7,000,000). The Secretary of Revenue shall calculate the total amount of tax credits claimed from the applications filed pursuant to G.S. 105‑163.011(c). If the total amount of tax credits claimed for investments made in a calendar year exceeds this maximum amount, the Secretary shall allow a portion of the credits claimed by allocating the maximum amount in tax credits in proportion to the size of the credit claimed by each taxpayer.

(b)        (Effective for investments made on or after January 1, 2008) The total amount of all tax credits allowed to taxpayers under G.S. 105‑163.011 for investments made in a calendar year may not exceed seven million five hundred thousand dollars ($7,500,000). The Secretary of Revenue shall calculate the total amount of tax credits claimed from the applications filed pursuant to G.S. 105‑163.011(c). If the total amount of tax credits claimed for investments made in a calendar year exceeds this maximum amount, the Secretary shall allow a portion of the credits claimed by allocating the maximum amount in tax credits in proportion to the size of the credit claimed by each taxpayer.

(c)        If a credit claimed under G.S. 105‑163.011 is reduced as provided in this section, the Secretary shall notify the taxpayer of the amount of the reduction of the credit on or before December 31 of the year following the calendar year in which the investment was made. The Secretary's allocations based on applications filed pursuant to G.S. 105‑163.011(c) are final and shall not be adjusted to account for credits applied for but not claimed.

(d)        The taxpayer's basis in the equity securities or subordinated debt acquired as a result of an investment in a qualified business shall be reduced for the purposes of this Article by the amount of allowable credit. "Allowable credit" means the amount of credit allowed under G.S. 105‑163.011 reduced as provided in subsection (c) of this section.  (1987, c. 852, s. 1; 1987 (Reg. Sess., 1988), c. 882, ss. 4, 4.1; 1989 (Reg. Sess., 1990), c. 848, s. 4; 1991, c. 637, s. 3; 1993, c. 443, s. 3; 1993 (Reg. Sess., 1994), c. 745, s. 8; 1996, 2nd Ex. Sess., c. 14, ss. 6, 7; 1998‑98, s. 71; 1998‑212, s. 29A.15(a); 2003‑414, s. 4; 2004‑124, s. 32C.1; 2008‑107, s. 28.26(a); 2009‑445, s. 9(b).)



§ 105-163.013. (Repealed effective for investments made on or after January 1, 2011) Registration.

§ 105‑163.013.  (Repealed effective for investments made on or after January 1, 2011) Registration.

(a)        Repealed by Session Laws 1993, c. 443, s. 4.

(b)        Qualified Business Ventures.  In order to qualify as a qualified business venture under this Part, a business must be registered with the Securities Division of the Department of the Secretary of State. To register, the business must file with the Secretary of State an application and any supporting documents the Secretary of State may require from time to time to determine that the business meets the requirements for registration as a qualified business venture. A business meets the requirements for registration as a qualified business venture if all of the following are true as of the date the business files the required application:

(1)        Repealed by Session Laws 1996, Second Extra Session, c. 14, s. 7.

(1a)      Reserved for future codification purposes.

(1b)      Either (i) it was organized after January 1 of the calendar year in which its application is filed or (ii) during its most recent fiscal year before filing the application, it had gross revenues, as determined in accordance with generally accepted accounting principles, of five million dollars ($5,000,000) or less on a consolidated basis.

(2)        Repealed by Session Laws 1996, Second Extra Session, c. 14, s. 7.

(3)        It is organized to engage primarily in manufacturing, processing, warehousing, wholesaling, research and development, or a service‑related industry.

(4)        It does not engage as a substantial part of its business in any of the following:

a.         Providing a professional service as defined in Chapter 55B of the General Statutes.

b.         Construction or contracting.

c.         Selling or leasing at retail.

d.         The purchase, sale, or development, or purchasing, selling, or holding for investment of commercial paper, notes, other indebtedness, financial instruments, securities, or real property, or otherwise make investments.

e.         Providing personal grooming or cosmetics services.

f.          Offering any form of entertainment, amusement, recreation, or athletic or fitness activity for which an admission or a membership is charged.

(5)        It was not formed for the primary purpose of acquiring all or part of the stock or assets of one or more existing businesses.

(6)        It is not a real estate‑related business.

The effective date of registration for a qualified business venture whose application is accepted for registration is 60 days before the date its application is filed. No credit is allowed under this Part for an investment made before the effective date of the registration or after the registration is revoked. For the purpose of this Article, if a taxpayer's investment is placed initially in escrow conditioned upon other investors' commitment of additional funds, the date of the investment is the date escrowed funds are transferred to the qualified business venture free of the condition.

To remain qualified as a qualified business venture, the business must renew its registration annually as prescribed by rule by filing a financial statement for the most recent fiscal year showing gross revenues, as determined in accordance with generally accepted accounting principles, of five million dollars ($5,000,000) or less on a consolidated basis and an application for renewal in which the business certifies the facts required in the original application.

Failure of a qualified business venture to renew its registration by the applicable deadline shall result in revocation of its registration effective as of the next day after the renewal deadline, but shall not result in forfeiture of tax credits previously allowed to taxpayers who invested in the business except as provided in G.S. 105‑163.014. The Secretary of State shall send the qualified business venture notice of revocation within 60 days after the renewal deadline. A qualified business venture may apply to have its registration reinstated by the Secretary of State by filing an application for reinstatement, accompanied by the reinstatement application fee and a late filing penalty of one thousand dollars ($1,000), within 30 days after receipt of the revocation notice from the Secretary of State. A business that seeks approval of a new application for registration after its registration has been revoked must also pay a penalty of one thousand dollars ($1,000). A registration that has been reinstated is treated as if it had not been revoked.

If the gross revenues of a qualified business venture exceed five million dollars ($5,000,000) in a fiscal year, the business must notify the Secretary of State in writing of this fact by filing a financial statement showing the revenues of the business for that year.

(b1)      Qualified Licensee Businesses.  In order to qualify as a qualified licensee business under this Part, a business must be registered with the Securities Division of the Department of the Secretary of State. To register, the business must file with the Secretary of State an application and any supporting documents the Secretary of State may require from time to time to determine that the business meets the requirements for registration as a qualified licensee business. The requirements for registration as a qualified licensee business are set out in G.S. 105‑163.010.

The effective date of registration for a qualified licensee business whose application is accepted for registration is the filing date of its application. No credit is allowed under this Part for an investment made before the effective date of the registration or after the registration is revoked.

To remain qualified as a qualified licensee business, the business must renew its registration annually as prescribed by rule by filing a financial statement for the most recent fiscal year showing gross revenues, as determined in accordance with generally accepted accounting principles, of one million dollars ($1,000,000) or less on a consolidated basis and an application for renewal in which the business certifies the facts required in the original application.

Failure of a qualified licensee venture to renew its registration by the applicable deadline results in revocation of its registration effective as of the next day after the renewal deadline, but does not result in forfeiture of tax credits previously allowed to taxpayers who invested in the business except as provided in G.S. 105‑163.014. The Secretary of State shall send the qualified licensee business notice of revocation within 60 days after the renewal deadline. A qualified licensee business may apply to have its registration reinstated by the Secretary of State by filing an application for reinstatement, accompanied by the reinstatement application fee and a late filing penalty of one thousand dollars ($1,000), within 30 days after receipt of the revocation notice from the Secretary of State. A business that seeks approval of a new application for registration after its registration has been revoked must also pay a penalty of one thousand dollars ($1,000). A registration that has been reinstated is treated as if it had not been revoked.

If the gross revenues of a qualified business venture exceed one million dollars ($1,000,000) in a fiscal year, the business must notify the Secretary of State in writing of this fact by filing a financial statement showing the revenues of the business for that year.

(c)        Qualified Grantee Businesses.  In order to qualify as a qualified grantee business under this Part, a business must be registered with the Securities Division of the Department of the Secretary of State. To register, the business must file with the Secretary of State an application and any supporting documents the Secretary of State may require from time to time to determine that the business meets the requirements for registration as a qualified grantee business. The requirements for registration as a qualified grantee business are set out in G.S. 105‑163.010.

The effective date of registration for a qualified grantee business whose application is accepted for registration is the filing date of its application. No credit is allowed under this Part for an investment made before the effective date of the registration or after the registration is revoked.

To remain qualified as a qualified grantee business, the business must renew its registration annually as prescribed by rule by filing an application for renewal in which the business certifies the facts demonstrating that it continues to meet the applicable requirements for qualification.

(d)        Application Forms; Rules; Fees.  Applications for registration, renewal of registration, and reinstatement of registration under this section shall be in the form required by the Secretary of State. The Secretary of State may, by rule, require applicants to furnish supporting information in addition to the information required by subsections (b), (b1), and (c) of this section. The Secretary of State may adopt rules in accordance with Chapter 150B of the General Statutes that are needed to carry out the Secretary's responsibilities under this Part. The Secretary of State shall prepare blank forms for the applications and shall distribute them throughout the State and furnish them on request. Each application shall be signed by the owners of the business or, in the case of a corporation, by its president, vice‑president, treasurer, or secretary. There shall be annexed to the application the affirmation of the person making the application in the following form: "Under penalties prescribed by law, I certify and affirm that to the best of my knowledge and belief this application is true and complete." A person who submits a false application is guilty of a Class 1 misdemeanor.

The fee for filing an application for registration under this section is one hundred dollars ($100.00). The fee for filing an application for renewal of registration under this section is fifty dollars ($50.00). The fee for filing an application for reinstatement of registration under this section is fifty dollars ($50.00).

An application for renewal of registration under this section must indicate whether the applicant is a minority business, as defined in G.S. 143‑128, and include a report of the number of jobs the business created during the preceding year that are attributable to investments that qualify under this section for a tax credit and the average wages paid by each job. An application that does not contain this information is incomplete and the applicant's registration may not be renewed until the information is provided.

(e)        Revocation of Registration.  If the Securities Division of the Department of the Secretary of State finds that any of the information contained in an application of a business registered under this section is false, it shall revoke the registration of the business. The Secretary of State shall not revoke the registration of a business solely because it ceases business operations for an indefinite period of time, as long as the business renews its registration each year as required under this section.

(f)         Transfer of Registration.  A registration as a qualified business may not be sold or otherwise transferred, except that if a qualified business enters into a merger, conversion, consolidation, or other similar transaction with another business and the surviving company would otherwise meet the criteria for being a qualified business, the surviving company retains the registration without further application to the Secretary of State. In such a case, the qualified business must provide the Secretary of State with written notice of the merger, conversion, consolidation, or similar transaction and the name, address, and jurisdiction of incorporation or organization of the surviving company.

(g)        Report by Secretary of State.  The Secretary of State shall report to the Revenue Laws Study Committee by October 1 of each year all of the businesses that have registered with the Secretary of State as qualified business ventures, qualified licensee businesses, and qualified grantee businesses. The report shall include the name and address of each business, the location of its headquarters and principal place of business, a detailed description of the types of business in which it engages, whether the business is a minority business as defined in G.S. 143‑128, the number of jobs created by the business during the period covered by the report, and the average wages paid by these jobs. (1987, c. 852, s. 1; 1991, c. 637, s. 4; 1993, c. 443, ss. 4, 9; c. 485, s. 12; c. 553, s. 80.1; 1994, Ex. Sess., c. 14, s. 50; 1993 (Reg. Sess., 1994), c. 745, ss. 9, 10; 1996, 2nd Ex. Sess., c. 14, s. 7; 1998‑98, s. 69; 1998‑212, ss. 29A.15(a), 29A.16(e); 1999‑369, s. 5.7; 2001‑414, s. 12; 2002‑99, s. 4; 2003‑414, s. 5.)



§ 105-163.014. (Repealed for investments made on or after January 1, 2011) Forfeiture of credit.

§ 105‑163.014.  (Repealed for investments made on or after January 1, 2011) Forfeiture of credit.

(a)        Participation in Business.  A taxpayer who has received a credit under this Part for an investment in a qualified business forfeits the credit if, within three years after the investment was made, the taxpayer participates in the operation of the qualified business. For the purpose of this section, a taxpayer participates in the operation of a qualified business if the taxpayer, the taxpayer's spouse, parent, sibling, or child, or an employee of any of these individuals or of a business controlled by any of these individuals, provides services of any nature to the qualified business for compensation, whether as an employee, a contractor, or otherwise. However, a person who provides services to a qualified business, whether as an officer, a member of the board of directors, or otherwise does not participate in its operation if the person receives as compensation only reasonable reimbursement of expenses incurred in providing the services, participation in a stock option or stock bonus plan, or both.

(b)        False Application.  A taxpayer who has received a credit under this Part for an investment in a qualified business forfeits the credit if the registration of the qualified business is revoked because information in the registration application was false at the time the application was filed with the Secretary of State.

(c)        Repealed by Session Laws 1996, Second Extra Session, c. 14, s. 7.

(d)        Transfer or Redemption of Investment.  A taxpayer who has received a credit under this Part for an investment in a qualified business forfeits the credit in the following cases:

(1)        Within one year after the investment was made, the taxpayer transfers any of the securities received in the investment that qualified for the tax credit to another person or entity, other than in a transfer resulting from one of the following:

a.         The death of the taxpayer.

b.         A final distribution in liquidation to the owners of a taxpayer that is a corporation or other entity.

c.         A merger, conversion, consolidation, or similar transaction requiring approval by the owners of the qualified business under applicable State law, to the extent the taxpayer does not receive cash or tangible property in the merger, conversion, consolidation, or other similar transaction.

(2)        Except as provided in subsection (d1) of this section, within five years after the investment was made, the qualified business in which the investment was made makes a redemption with respect to the securities received in the investment.

In the event the taxpayer transfers fewer than all the securities in a manner that would result in a forfeiture, the amount of the credit that is forfeited is the product obtained by multiplying the aggregate credit attributable to the investment by a fraction whose numerator equals the number of securities transferred and whose denominator equals the number of securities received on account of the investment to which the credit was attributable. In addition, if the redemption amount is less than the amount invested by the taxpayer in the securities to which the redemption is attributable, the amount of the credit that is forfeited is further reduced by multiplying it by a fraction whose numerator equals the redemption amount and whose denominator equals the aggregate amount invested by the taxpayer in the securities involved in the redemption. The term "redemption amount" means all amounts paid that are treated as a distribution in part or full payment in exchange for securities under section 302(a) of the Code.

(d1)      Certain Redemptions Allowed.  Forfeiture of a credit does not occur under this section if a qualified business venture that engages primarily in motion picture film production makes a redemption with respect to securities received in an investment and the following conditions are met:

(1)        The redemption occurred because the qualified business venture completed production of a film, sold the film, and was liquidated.

(2)        Neither the qualified business venture nor a related person continues to engage in business with respect to the film produced by the qualified business venture.

(e)        Effect of Forfeiture.  A taxpayer who forfeits a credit under this section is liable for all past taxes avoided as a result of the credit plus interest at the rate established under G.S. 105‑241.21, computed from the date the taxes would have been due if the credit had not been allowed. The past taxes and interest are due 30 days after the date the credit is forfeited; a taxpayer who fails to pay the past taxes and interest by the due date is subject to the penalties provided in G.S. 105‑236. (1987, c. 852, s. 1; 1991, c. 637, s. 5; 1993, c. 443, s. 5; 1996, 2nd Ex. Sess., c. 14, s. 7; 1998‑98, s. 69; 1998‑212, ss. 29A.15(a), 29A.16(a), (b); 1999‑369, s. 5.8; 2003‑414, s. 6; 2007‑491, s. 44(1)a.)



§ 105-163.015. Sunset.

§ 105‑163.015.  Sunset.

This Part is repealed effective for investments made on or after January 1, 2011. (2002‑99, s. 5; 2003‑414, s. 1; 2004‑124, s. 32C.2; 2007‑422, s. 1.)



§ 105-163.1. Definitions.

Article 4A.

Withholding; Estimated Income Tax for Individuals.

§ 105‑163.1.  Definitions.

The following definitions apply in this Article:

(1)        (Effective for taxable years beginning before January 1, 2010) Compensation.  Consideration a payer pays a nonresident individual or nonresident entity for personal services performed in this State.

(1)        (Effective for taxable years beginning on or after January 1, 2010) Compensation.  Consideration a payer pays to any of the following:

a.         A nonresident individual or nonresident entity for personal services performed in this State.

b.         An ITIN holder who is a contractor and not an employee for services performed in this State.

(2)        (Repealed effective for taxable years beginning on or after January 1, 2010) Contractor.  Either of the following:

a.         A nonresident individual who performs in this State for compensation other than wages any personal services in connection with a performance, an entertainment, an athletic event, a speech, or the creation of a film, radio, or television program.

b.         A nonresident entity that provides for the performance in this State for compensation of any personal services in connection with a performance, an entertainment, an athletic event, a speech, or the creation of a film, radio, or television program.

(3)        Dependent.  An individual with respect to whom an income tax exemption is allowed under the Code.

(4)        Employee.  An individual, whether a resident or a nonresident of this State, who performs services in this State for wages or an individual who is a resident of this State and performs services outside this State for wages. The term includes an ordained or licensed member of the clergy who elects to be considered an employee under G.S. 105‑163.1A, an officer of a corporation, and an elected public official.

(5)        Employer.  A person for whom an individual performs services for wages. In applying the requirements to withhold income taxes from wages and pay the withheld taxes, the term includes a person who:

a.         Controls the payment of wages to an individual for services performed for another.

b.         Pays wages on behalf of a person who is not engaged in trade or business in this State.

c.         Pays wages on behalf of a unit of government that is not located in this State.

d.         Pays wages for any other reason.

(6)        Individual.  Defined in G.S. 105‑134.1.

(6a)      (Effective for taxable years beginning on or after January 1, 2010) ITIN contractor.  An ITIN holder who performs services in this State for compensation other than wages.

(6b)      (Effective for taxable years beginning on or after January 1, 2010) ITIN holder.  A person whose taxpayer identification number is an Individual Taxpayer Identification Number (ITIN).

(7)        Miscellaneous payroll period.  A payroll period other than a daily, weekly, biweekly, semimonthly, monthly, quarterly, semiannual, or annual payroll period.

(7a)      (Effective for taxable years beginning on or after January 1, 2010) Nonresident contractor.  Either of the following:

a.         A nonresident individual who performs in this State for compensation other than wages any personal services in connection with a performance, an entertainment, an athletic event, a speech, or the creation of a film, radio, or television program.

b.         A nonresident entity that provides for the performance in this State for compensation of any personal services in connection with a performance, an entertainment, an athletic event, a speech, or the creation of a film, radio, or television program.

(8)        Nonresident entity.  Any of the following:

a.         A foreign limited liability company, as defined in G.S. 57C‑1‑03, that has not obtained a certificate of authority from the Secretary of State pursuant to Article 7 of Chapter 57C of the General Statutes.

b.         A foreign limited partnership as defined in G.S. 59‑102 or a general partnership formed under the laws of any jurisdiction other than this State, unless the partnership maintains a permanent place of business in this State.

c.         A foreign corporation, as defined in G.S. 55‑1‑40, that has not obtained a certificate of authority from the Secretary of State pursuant to Article 15 of Chapter 55 of the General Statutes.

(9)        Pass‑through entity.  Defined in G.S. 105‑228.90.

(10)      (Effective for taxable years beginning before January 1, 2010) Payer.  A person who, in the course of a trade or business, pays a nonresident individual or a nonresident entity compensation for personal services performed in this State.

(10)      (Effective for taxable years beginning on or after January 1, 2010) Payer.  A person who, in the course of a trade or business, pays compensation to any of the following:

a.         A nonresident individual or a nonresident entity compensation for personal services performed in this State.

b.         An ITIN holder who is a contractor and not an employee for services performed in this State.

(11)      Payroll period.  A period for which an employer ordinarily pays wages to an employee of the employer.

(11a)    Pension payer.  A payor or a plan administrator with respect to a pension payment under section 3405 of the Code.

(11b)    Pension payment.  A periodic payment or a nonperiodic distribution as those terms are defined in section 3405 of the Code.

(12)      Taxable year.  Defined in section 441(b) of the Code.

(13)      Wages.  The term has the same meaning as in section 3401 of the Code except it does not include either of the following:

a.         The amount of severance wages paid to an employee during the taxable year that is exempt from State income tax for that taxable year under G.S. 105‑134.6(b)(11).

b.         The amount an employer pays an employee as reimbursement for ordinary and necessary expenses incurred by the employee on behalf of the employer and in the furtherance of the business of the employer.

(14)      Withholding agent.  An employer, a pension payer, or a payer.  (1959, c. 1259, s. 1; 1967, c. 716, s. 3; 1973, c. 476, s. 193; 1977, c. 657, s. 5; 1979, c. 801, s. 70; 1983, c. 713, ss. 79, 82; 1985, c. 394, s. 1; c. 656, s. 7; 1985 (Reg. Sess., 1986), c. 853, s. 1; 1987, c. 778, s. 1; 1987 (Reg. Sess., 1988), c. 1015, s. 5; 1989, c. 36, s. 5; c. 728, s. 1.40; 1989 (Reg. Sess., 1990), c. 945, s. 5; c. 981, s. 6; 1991, c. 689, s. 255; 1991 (Reg. Sess., 1992), c. 922, s. 7; 1993, c. 12, s. 9; c. 354, s. 15; 1997‑6, s. 6; 1997‑109, ss. 1, 2, 4; 1998‑162, ss. 1, 2; 1999‑414, ss. 1, 2; 2000‑126, s. 2; 2003‑416, s. 4(b); 2009‑476, s. 1.)



§ 105-163.1A. Ordained or licensed clergyman may elect to be considered an employee.

§ 105‑163.1A.  Ordained or licensed clergyman may elect to be considered an employee.

An ordained or licensed clergyman who performs services for a church of any religious denomination may file an election with the Secretary and the church he serves to be considered an employee of the church instead of self‑employed.  Until a clergyman files an election, amounts paid by a church to a clergyman are not subject to withholding. A church shall withhold taxes from a clergyman's wages after the clergyman files an election with it under this section. (1985, c. 394, s. 2; 1985 (Reg. Sess., 1986), c. 826, s. 9; 1989 (Reg. Sess., 1990), c. 945, s. 6.)



§ 105-163.2. Employers must withhold taxes.

§ 105‑163.2.  Employers must withhold taxes.

(a)        Withholding Required.  An employer shall deduct and withhold from the wages of each employee the State income taxes payable by the employee on the wages.  For each payroll period, the employer shall withhold from the employee's wages an amount that would approximate the employee's income tax liability under Article 4 of this Chapter if the employer withheld the same amount from the employee's wages for each similar payroll period in a calendar year.  In calculating an employee's anticipated income tax liability, the employer shall allow for the exemptions, deductions, and credits to which the employee is entitled under Article 4 of this Chapter.  The amount of State income taxes withheld by an employer is held in trust for the Secretary.

(b)        Withholding Tables.  The manner of withholding and the amount to be withheld shall be determined in accordance with tables and rules adopted by the Secretary.  The withholding exemption allowed by these tables and rules shall, as nearly as possible, approximate the exemptions, deductions, and credits to which an employee would be entitled under Article 4 of this Chapter.  The Secretary shall promulgate tables for computing amounts to be withheld with respect to different rates of wages for different payroll periods applicable to the various combinations of exemptions to which an employee may be entitled and taking into account the appropriate standard deduction.  The tables may provide for the same amount to be withheld within reasonable salary brackets or ranges so designed as to result in the withholding during a year of approximately the amount of an employee's indicated income tax liability for that year.  The withholding of wages pursuant to and in accordance with these tables shall be deemed as a matter of law to constitute compliance with the provisions of subsection (a) of this section, notwithstanding any other provisions of this Article.

(c)        Withholding if No Payroll Period.  If wages are paid with respect to a period that is not a payroll period, the amount to be deducted and withheld shall be that applicable in the case of a miscellaneous payroll period containing a number of days, excluding Sundays and holidays, equal to the number of days in the period with respect to which such wages are paid. In any case in which wages are paid by an employer without regard to any payroll period or other period, the amount to be deducted and withheld shall be that applicable in the case of a miscellaneous payroll period containing a number of days equal to the number of days, excluding Sundays and holidays, which have elapsed since the date of the last payment of such wages by such employer during the calendar year, or the date of commencement of employment with such employer during such year, or January 1 of such year, whichever is the later.

(d)        Estimated Withholding.  The Secretary may, by rule, authorize employers to estimate the wages to be paid to an employee during a calendar quarter, calculate the amount to be withheld for each period based on the estimated wages, and, upon payment of wages to the employee, adjust the withholding so that the amount actually withheld is the amount that would be required to be withheld if the employee's payroll period were quarterly.

(e)        Alternatives to Tables.  If the Secretary determines that use of the withholding tables would be impractical, would impose an unreasonable burden on an employer, or would produce substantially incorrect results, the Secretary may authorize or require an employer to use some other method of determining the amounts to be withheld under this Article.  The alternative method authorized by the Secretary must reasonably approximate the predicted income tax liability of the affected employees. In addition, with the agreement of the employer and employee, the Secretary may authorize an employer to use an alternative method that results in withholding of a greater amount than otherwise required under this section.

The Secretary's authorization of an alternative method is discretionary and may be cancelled at any time without advance notice if the Secretary finds that the method is being abused or is not resulting in the withholding of an amount reasonably approximating the predicted income tax liability of the affected employees.  The Secretary shall give an employer written notice of any cancellation and the findings upon which the cancellation is based.  The cancellation becomes effective upon the employer's receipt of this notice or on the third day after the notice was mailed to the employer, whichever occurs first.  If the employer requests a hearing on the cancellation within 30 days after the cancellation, the Secretary shall grant a hearing. After a hearing, the Secretary's findings are conclusive. (1959, c. 1259, s. 1; 1973, c. 476, s. 193; 1981, c. 13; 1989, c. 728, s. 1.41; 1989 (Reg. Sess., 1990), c. 945, s. 7; 1997‑109, s. 2.)



§ 105-163.2A. Pension payers must withhold taxes.

§ 105‑163.2A.  Pension payers must withhold taxes.

(a)        Definitions.  The definitions provided in section 3405 of the Code apply in this section.

(b)        Withholding Required.  A pension payer required to withhold federal taxes under section 3405 of the Code on a pension payment to a resident of this State must deduct and withhold from the payment the State income taxes payable on the payment. Liability for withholding and paying taxes under this section on a pension payment falls on the person who would be liable under section 3405 of the Code for withholding federal taxes on the payment.

Except as otherwise provided in this section, the provisions of this Article apply to a pension payer's pension payment to a resident of this State as if it were an employer's payment of wages to an employee. If a pension payer has more than one arrangement under which it may make pension payments to a resident of this State, each arrangement must be treated separately under this section.

(c)        Amount.  In the case of a periodic payment, the pension payer must withhold the amount that would be required to be withheld under this Article if the payment were a payment of wages by an employer to an employee for the appropriate payroll period. If the recipient of periodic payments fails to file an exemption certificate under G.S. 105‑163.5, the pension payer must compute the amount to be withheld as if the recipient were a married individual claiming three withholding exemptions.

In the case of a nonperiodic distribution, the pension payer must withhold taxes equal to four percent (4%) of the nonperiodic distribution.

(d)        Election of No Withholding.  The recipient may elect not to have taxes withheld under this section to the extent permitted by section 3405 of the Code. The election must be in the form required by the Secretary. In the case of periodic payments, the election remains in effect until revoked by the recipient. In the case of a nonperiodic distribution, the election applies on a distribution‑by‑distribution basis unless it meets conditions prescribed by the Secretary for it to apply to subsequent nonperiodic distributions by the pension payer.

A pension payer must notify each recipient of the right to elect not to have taxes withheld under this section. The notice must comply with the requirements of section 3405 of the Code and any additional requirements prescribed by the Secretary.

A recipient's election not to have taxes withheld under this section is void if the recipient fails to furnish the recipient's tax identification number to the pension payer, or the Secretary has notified the pension payer that the tax identification number furnished by the recipient is incorrect.

(e)        Exemptions.  This section does not apply to the following pension payments:

(1)        A pension payment that is wages under this Article.

(2)        Any portion of a pension payment that meets both of the following conditions:

a.         It is not a distribution or payment from an individual retirement plan as defined in section 7701 of the Code.

b.         The pension payer reasonably believes it is not taxable to the recipient under Article 4 of this Chapter.

(3)        A distribution described in section 404(k)(2) of the Code, relating to dividends on corporate securities.

(4)        A pension payment that consists only of securities of the recipient's employer corporation plus cash not in excess of two hundred dollars ($200.00) in lieu of securities of the employer corporation. (1999‑414, s. 3; 2000‑126, s. 3.)



§ 105-163.2B. North Carolina State Lottery Commission must withhold taxes.

§ 105‑163.2B.  North Carolina State Lottery Commission must withhold taxes.

The North Carolina State Lottery Commission, established by Chapter 18C of the General Statutes, must deduct and withhold State income taxes from the payment of winnings in an amount of six hundred dollars ($600.00) or more. The amount of taxes to be withheld is seven percent (7%) of the winnings. The Commission must file a return, pay the withheld taxes, and report the amount withheld in the time and manner required under G.S. 105‑163.6 as if the winnings were wages. The taxes the Commission withholds are held in trust for the Secretary. (2005‑276, s. 31.1(bb); 2005‑344, s. 10.2(a); 2006‑259, s. 8(f); 2006‑264, s. 91(b).)



§ 105-163.3. (Effective for taxable years beginning before January 1, 2010) Certain payers must withhold taxes.

§ 105‑163.3.  (Effective for taxable years beginning before January 1, 2010) Certain payers must withhold taxes.

(a)        Requirement.  Every payer who pays a contractor more than one thousand five hundred dollars ($1,500) during a calendar year shall deduct and withhold from compensation paid to the contractor the State income taxes payable by the contractor on the compensation as provided in this section. The amount of taxes to be withheld is four percent (4%) of the compensation paid to the contractor. The taxes a payer withholds are held in trust for the Secretary.

(b)        Exemptions.  The withholding requirement does not apply to the following:

(1)        Compensation that is subject to the withholding requirement of G.S. 105‑163.2.

(2)        Compensation paid to an ordained or licensed member of the clergy.

(3)        Compensation paid to an entity exempt from tax under G.S. 105‑130.11.

(c)        Returns; Due Date.  A payer shall file a return with the Secretary on a form prepared by the Secretary and shall provide any information required by the Secretary. The return is due and the withheld taxes are payable by the last day of the first month after the end of each calendar quarter during which the payer pays compensation to a contractor. The Secretary may extend the time for filing the return or paying the tax as provided in G.S. 105‑263.

(d)        Annual Statement; Report to Secretary.  A payer required to deduct and withhold from a contractor's compensation under this section shall furnish to the contractor duplicate copies of a written statement showing the following:

(1)        The payer's name, address, and taxpayer identification number.

(2)        The contractor's name, address, and taxpayer identification number.

(3)        The total amount of compensation paid during the calendar year.

(4)        The total amount deducted and withheld under this section during the calendar year.

This statement is due by January 31 following the calendar year. If the personal services for which the payer is paying are completed before the end of the calendar year and the contractor requests the statement, the statement is due within 45 days after the payer's last payment of compensation to the contractor. The Secretary may require the payer to include additional information on the statement.

Each payer shall file with the Secretary an annual report that compiles the information contained in each of the payer's statements to contractors and any other information required by the Secretary. This report is due on the date prescribed by the Secretary and is in lieu of the information report required by G.S. 105‑154.

(e)        Records.  If a payer does not withhold from payments to a nonresident entity because the entity is exempt from tax under G.S. 105‑130.11, the payer shall obtain from the entity documentation proving its exemption from tax. If a payer does not withhold from payments to a nonresident corporation or a nonresident limited liability company because the entity has obtained a certificate of authority from the Secretary of State, the payer shall obtain from the entity its corporate identification number issued by the Secretary of State. If a payer does not withhold from payments to an individual because the individual is a resident, the payer shall obtain the individual's address and social security number. If a payer does not withhold from a partnership because the partnership has a permanent place of business in this State, the payer shall obtain the partnership's address and taxpayer identification number. The payer shall retain this information with its records.

(f)         Payer May Repay Amounts Withheld Improperly.  A payer may refund to a person any amount the payer withheld improperly from the person under this section, if the refund is made before the end of the calendar year and before the payer furnishes the person the annual statement required by subsection (d) of this section. An amount is withheld improperly if it is withheld from a payment to a person who is not a contractor, if it is withheld from a payment that is not compensation, or if it is in excess of the amount required to be withheld under this section. A payer who makes a refund under this section must:

(1)        Not report the amount refunded on the annual statement required by subsection (d); and

(2)        Either not pay to the Secretary the amount refunded or, if the amount refunded has already been paid to the Secretary, reduce by the amount refunded the next payments to the Secretary of taxes withheld from the person. (1959, c. 1259, s. 1; 1973, c. 476, s. 193; 1989, c. 728, s. 1.42; 1989 (Reg. Sess., 1990), c. 945, s. 8; 1997‑109, s. 2; 1998‑98, ss. 11‑13; 1998‑162, s. 3.)

§ 105‑163.3.  (Effective for taxable years beginning on or after January 1, 2010) Certain payers must withhold taxes.

(a)        Requirement.  Every payer who pays more than one thousand five hundred dollars ($1,500) during a calendar year to either a nonresident contractor or an ITIN contractor must deduct and withhold from compensation paid to the contractor the State income taxes payable by the contractor on the compensation as provided in this section. The amount of taxes to be withheld is four percent (4%) of the compensation paid to the contractor. The taxes a payer withholds are held in trust for the Secretary.

(b)        Exemptions.  The withholding requirement does not apply to the following:

(1)        Compensation that is subject to the withholding requirement of G.S. 105‑163.2.

(2)        Compensation paid to an ordained or licensed member of the clergy.

(3)        Compensation paid to an entity exempt from tax under G.S. 105‑130.11.

(c)        Returns.  A payer must file a return with the Secretary and pay the withheld taxes to the Secretary in accordance with the requirements in G.S. 105‑163.6.

(d)        Annual Statement and Report.  A payer required to deduct and withhold from a contractor's compensation under this section must give the contractor a written statement that sets out the following information and any other information required by the Secretary:

(1)        The payer's name, address, and taxpayer identification number.

(2)        The contractor's name, address, and taxpayer identification number.

(3)        The total amount of compensation paid during the calendar year.

(4)        The total amount deducted and withheld under this section during the calendar year.

This statement is due by January 31 following the end of the calendar year, unless the personal services for which the payer is paying are completed before the end of the calendar year and the contractor requests the statement when the services are completed. In this circumstance, the statement is due within 45 days after the payer's last payment of compensation to the contractor.

Each payer must file with the Secretary an annual report that compiles the information contained in each of the payer's statements to contractors and any other information required by the Secretary. This report is due on the date prescribed by the Secretary and is in lieu of the information report required by G.S. 105‑154.

(e)        Records.  This subsection applies to a payer who pays compensation for personal services performed in connection with a performance, an entertainment, an athletic event, a speech, or the creation of a film, radio, or television program. If a payer does not withhold from payments to a nonresident entity because the entity is exempt from tax under G.S. 105‑130.11, the payer must obtain from the entity documentation proving its exemption from tax. If a payer does not withhold from payments to a nonresident corporation or a nonresident limited liability company because the entity has obtained a certificate of authority from the Secretary of State, the payer must obtain from the entity its corporate identification number issued by the Secretary of State. If a payer does not withhold from payments to an individual because the individual is a resident, the payer must obtain the individual's address and social security number. If a payer does not withhold from a partnership because the partnership has a permanent place of business in this State, the payer must obtain the partnership's address and taxpayer identification number. The payer must retain this information with its records.

(f)         Payer May Repay Amounts Withheld Improperly.  A payer may refund to a person any amount the payer withheld improperly from the person under this section, if the refund is made before the end of the calendar year and before the payer furnishes the person the annual statement required by subsection (d) of this section. An amount is withheld improperly if it is withheld from a payment to a person who is not a nonresident contractor or an ITIN contractor, if it is withheld from a payment that is not compensation, or if it is in excess of the amount required to be withheld under this section. A payer who makes a refund under this section must take the following actions:

(1)        Not report the amount refunded on the annual statement required by subsection (d) of this section.

(2)        Either not pay to the Secretary the amount refunded or, if the amount refunded has already been paid to the Secretary, reduce by the amount refunded the next payments to the Secretary of taxes withheld from the person.  (1959, c. 1259, s. 1; 1973, c. 476, s. 193; 1989, c. 728, s. 1.42; 1989 (Reg. Sess., 1990), c. 945, s. 8; 1997‑109, s. 2; 1998‑98, ss. 11‑13; 1998‑162, s. 3; 2009‑476, s. 2.)



§ 105-163.4. Withholding does not create nexus.

§ 105‑163.4.  Withholding does not create nexus.

A nonresident withholding agent's act in compliance with this Article does not in itself constitute evidence that the nonresident is doing business in this State. (1959, c. 1259, s. 1; 1989 (Reg. Sess., 1990), c. 945, s. 9; 1997‑109, s. 2.)



§ 105-163.5. Employee exemptions allowable; certificates.

§ 105‑163.5.  Employee exemptions allowable; certificates.

(a)        An employee receiving wages is entitled to the exemptions for which the employee qualifies under Article 4 of this Chapter.

(b)        Every employee shall, at the time of commencing employment, furnish his or her employer with a signed withholding exemption certificate informing the employer of the exemptions the employee claims, which in no event shall exceed the amount of exemptions to which the employee is entitled under the Code.  If the employee fails to file the exemption certificate the employer, in computing amounts to be withheld from the employee's wages, shall allow the employee the exemption accorded a single person with no dependents.

(c)        Withholding exemption certificates shall take effect as of the beginning of the first payroll period that ends on or after the date on which the certificate is furnished, or if payment of wages is made without regard to a payroll period, then the certificate shall take effect as of the beginning of the miscellaneous payroll period for which the first payment of wages is made on or after the date on which the certificate is furnished.

(d)        If, on any day during the calendar year, the amount of withholding exemptions to which the employee is entitled is less than the amount of withholding exemptions claimed by the employee on the withholding exemption certificate then in effect with respect to the employee, the employee shall, within 10 days thereafter, furnish the employer with a new withholding exemption certificate stating the amount of withholding exemptions which the employee then claims, which shall in no event exceed the amount to which the employee is entitled on that day.  If, on any day during the calendar year, the amount of withholding exemptions to which the employee is entitled is greater than the amount of withholding exemptions claimed, the employee may furnish the employer with a new withholding exemption certificate stating the amount of withholding exemptions which the employee then claims, which shall in no event exceed the amount to which the employee is entitled on that day.

(e)        Withholding exemption certificates must be in the form and contain the information required by the Secretary.  As far as practicable, the Secretary shall cause the form of the certificates to be substantially similar to federal exemption certificates.

(f)         In addition to any criminal penalty provided by law, if an individual furnishes his or her employer an exemption certificate that contains information which has no reasonable basis and that results in a lesser amount of tax being withheld under this Article than would have been withheld if the individual had furnished reasonable information, the individual is subject to a penalty of fifty percent (50%) of the amount not properly withheld. (1959, c. 1259, s. 1; 1973, c. 476, s. 193; 1981 (Reg. Sess., 1982), c. 1277; 1989, c. 728, s. 1.43; 1997‑109, s. 2.)



§ 105-163.6. When employer must file returns and pay withheld taxes.

§ 105‑163.6.  When employer must file returns and pay withheld taxes.

(a)        General.  A return is due quarterly or monthly as specified in this section. A return shall be filed with the Secretary on a form prepared by the Secretary, shall report any payments of withheld taxes made during the period covered by the return, and shall contain any other information required by the Secretary.

Withheld taxes are payable quarterly, monthly, or semiweekly, as specified in this section. If the Secretary finds that collection of the amount of taxes this Article requires an employer to withhold is in jeopardy, the Secretary may require the employer to file a return or pay withheld taxes at a time other than that specified in this section.

(b)        Quarterly.  An employer who withholds an average of less than two hundred fifty dollars ($250.00) of State income taxes from wages each month must file a return and pay the withheld taxes on a quarterly basis. A quarterly return covers a calendar quarter and is due by the last day of the month following the end of the quarter.

(c)        Monthly.  An employer who withholds an average of at least two hundred fifty dollars ($250.00) but less than two thousand dollars ($2,000) from wages each month must file a return and pay the withheld taxes on a monthly basis. A return for the months of January through November is due by the 15th day of the month following the end of the month covered by the return. A return for the month of December is due the following January 31.

(d)        Semiweekly.  An employer who withholds an average of at least two thousand dollars ($2,000) of State income taxes from wages each month shall file a return by the date set under the Code for filing a return for federal employment taxes attributable to the same wages and shall pay the withheld State taxes by the date set under the Code for depositing or paying federal employment taxes attributable to the same wages. The date set by the Code for depositing or paying federal employment taxes shall be determined without regard to § 6302(g) of the Code.

An extension of time granted to file a return for federal employment taxes attributable to wages is an automatic extension of time for filing a return for State income taxes withheld from the same wages, and an extension of time granted to pay federal employment taxes attributable to wages is an automatic extension of time for paying State income taxes withheld from the same wages. An employer who pays withheld State income taxes under this subsection is not subject to interest on or penalties for a shortfall in the amount due if the employer would not be subject to a failure‑to‑deposit penalty had the shortfall occurred in a deposit of federal employment taxes attributable to the same wages and the employer pays the shortfall by the date the employer would have to deposit a shortfall in the federal employment taxes.

(e)        Category.  The Secretary shall monitor the amount of taxes withheld by an employer or estimate the amount of taxes to be withheld by a new employer and shall direct each employer to pay withheld taxes in accordance with the appropriate schedule. An employer shall file a return and pay withheld taxes in accordance with the Secretary's direction until notified in writing to file and pay under a different schedule. (1959, c. 1259, s. 1; 1973, c. 476, s. 193; c. 1287, s. 7; 1975, 2nd Sess., c. 979, s. 1; 1977, c. 488; 1987, c. 622, s. 9; c. 813, s. 24; 1989 (Reg. Sess., 1990), c. 945, s. 10; 1993, c. 450, s. 6; 1993 (Reg. Sess., 1994), c. 661, s. 1; 1997‑109, s. 2; 2001‑427, s. 5(a), (b).)



§ 105-163.6A. Federal corrections.

§ 105‑163.6A.  Federal corrections.

If the amount of taxes an employer is required to withhold and pay under the Code is corrected or otherwise determined by the federal government, the employer must, within six months after being notified of the correction or final determination by the federal government, file a return with the Secretary reflecting the corrected or determined amount. The Secretary must propose an assessment for any additional tax due from the employer as provided in Article 9 of this Chapter. If there has been an overpayment of the tax, the Secretary must either refund the overpayment to the employer in accordance with G.S. 105‑163.9 or credit the amount of the overpayment to the individual in accordance with G.S. 105‑163.10. An employer who fails to comply with this section is subject to the penalties in G.S. 105‑236 and forfeits the right to any refund due by reason of the determination. Failure of an employer to comply with this section does not, however, affect an individual's right to a credit under G.S. 105‑163.10. (1993 (Reg. Sess., 1994), c. 582, s. 4; 2007‑491, s. 17.)



§ 105-163.7. Statement to employees; information to Secretary.

§ 105‑163.7.  Statement to employees; information to Secretary.

(a)        Every employer required to deduct and withhold from an employee's wages under G.S. 105‑163.2 shall furnish to the employee in respect to the remuneration paid by the employer to such employee during the calendar year, on or before January 31 of the succeeding year, or, if the employment is terminated before the close of the calendar year, within 30 days after the date on which the last payment of remuneration is made, duplicate copies of a written statement showing the following:

(1)        The employer's name, address, and taxpayer identification number.

(2)        The employee's name and social security number.

(3)        The total amount of wages.

(4)        The total amount deducted and withheld under G.S. 105‑163.2.

(b)        The Secretary may require an employer to include information not listed in subsection (a) on the employer's written statement to an employee and to file the statement at a time not required by subsection (a). Every employer shall file an annual report with the Secretary that contains the information given on each of the employer's written statements to an employee and other information required by the Secretary. The annual report is due on the same date the employer's federal information return of federal income taxes withheld from wages is due under the Code. The report required by this subsection is in lieu of the report required by G.S. 105‑154.

(c)        Repealed by Session Laws 2002‑72, s. 16, effective August 12, 2002. (1959, c. 1259, s. 1; 1973, c. 476, s. 193; 1989 (Reg. Sess., 1990), c. 945, s. 11; 1993 (Reg. Sess., 1994), c. 679, s. 8.3; 1997‑109, s. 2; 2002‑72, s. 16.)



§ 105-163.8. Liability of withholding agents.

§ 105‑163.8.  Liability of withholding agents.

(a)        A withholding agent who withholds the proper amount of income taxes under this Article and pays the withheld amount to the Secretary is not liable to any person for the amount paid. A withholding agent who fails to withhold the proper amount of income taxes or pay the amount withheld to the Secretary is liable for the amount of tax not withheld or not paid. A withholding agent who fails to withhold the amount of income taxes required by this Article or who fails to pay withheld taxes by the due date for paying the taxes is subject to the penalties provided in Article 9 of this Chapter.

(b)        Repealed by Session Laws 1998‑212, s. 29A.14(g). (1959, c. 1259, s. 1; 1973, c. 476, s. 193; 1989 (Reg. Sess., 1990), c. 945, s. 12; 1997‑109, s. 2; 1998‑212, s. 29A.14(g).)



§ 105-163.9. Refund of overpayment to withholding agent.

§ 105‑163.9.  Refund of overpayment to withholding agent.

A withholding agent who pays the Secretary more under this Article than the Article requires the agent to pay may obtain a refund of the overpayment by filing a request for a refund with the Secretary. No refund is allowed, however, if the withholding agent withheld the amount of the overpayment from the wages or compensation of the agent's employees or contractors. A withholding agent must file a request for a refund within the time period set in G.S. 105‑241.6. Interest accrues on a refund as provided in G.S. 105‑241.21.  (1959, c. 1259, s. 1; 1973, c. 476, s. 193; 1975, c. 74, s. 1; 1981 (Reg. Sess., 1982), c. 1223, s. 3; 1989 (Reg. Sess., 1990), c. 945, s. 13; 1997‑109, s. 2; 2007‑491, s. 18; 2008‑187, s. 15.)



§ 105-163.10. Withheld amounts credited to taxpayer for calendar year.

§ 105‑163.10.  Withheld amounts credited to taxpayer for calendar year.

The amount deducted and withheld under this Article during any calendar year from the wages or compensation of an individual shall be allowed as a credit to that individual against the tax imposed by Article 4 of this Chapter for taxable years beginning in that calendar year.  The amount deducted and withheld under this Article during any calendar year from the compensation of a nonresident entity shall be allowed as a credit to that entity against the tax imposed by Article 4 of this Chapter for taxable years beginning in that calendar year.  If the nonresident entity is a pass‑through entity, the entity shall pass through and allocate to each owner the owner's share of the credit.

If more than one taxable year begins in the calendar year during which the withholding occurred, the amount shall be allowed as a credit against the tax for the last taxable year so beginning.  To obtain the credit allowed in this section, the individual or nonresident entity must file with the Secretary one copy of the withholding statement required by G.S. 105‑163.3 or G.S. 105‑163.7 and any other information the Secretary requires. (1959, c. 1259, s. 1; 1967, c. 1110, s. 4; 1973, c. 476, s. 193; 1989, c. 728, s. 1.44; 1991 (Reg. Sess., 1992), c. 930, s. 9; 1997‑109, s. 2.)



§§ 105-163.11 through 105-163.14: Repealed by Session Laws 1985, c. 443, s. 1.

§§ 105‑163.11 through 105‑163.14: Repealed by Session Laws 1985, c.  443,  s. 1.



§ 105-163.15. Failure by individual to pay estimated income tax; interest.

§ 105‑163.15.  Failure by individual to pay estimated income tax; interest.

(a)        In the case of any underpayment of the estimated tax by an individual, the Secretary shall assess interest in an amount determined by applying the applicable annual rate established under G.S. 105‑241.21 to the amount of the underpayment for the period of the underpayment.

(b)        For purposes of subsection (a), the amount of the underpayment shall be the excess of the required installment, over the amount, if any, of the installment paid on or before the due date for the installment. The period of the underpayment shall run from the due date for the installment to whichever of the following dates is the earlier: (i) the fifteenth day of the fourth month following the close of the taxable year, or (ii) with respect to any portion of the underpayment, the date on which such portion is paid. A payment of estimated tax shall be credited against unpaid required installments in the order in which such installments are required to be paid.

(c)        For purposes of this section there shall be four required installments for each taxable year with the time for payment of the installments as follows:

(1)        First installment  April 15 of taxable year;

(2)        Second installment  June 15 of taxable year;

(3)        Third installment  September 15 of taxable year; and

(4)        Fourth installment  January 15 of following taxable year.

(d)        Except as provided in subsection (e), the amount of any required installment shall be twenty‑five percent (25%) of the required annual payment. The term "required annual payment" means the lesser of:

(1)        Ninety percent (90%) of the tax shown on the return for the taxable year, or, if no return is filed, ninety percent (90%) of the tax for that year; or

(2)        One hundred percent (100%) of the tax shown on the return of the individual for the preceding taxable year, if the preceding taxable year was a taxable year of 12 months and the individual filed a return for that year.

(e)        In the case of any required installment, if the individual establishes that the annualized income installment is less than the amount determined under subsection (d), the amount of the required installment shall be the annualized income installment, and any reduction in a required installment resulting from the application of this subsection shall be recaptured by increasing the amount of the next required installment determined under subsection (d) by the amount of the reduction and by increasing subsequent required installments to the extent that the reduction has not previously been recaptured.

In the case of any required installment, the annualized income installment is the excess, if any, of (i) an amount equal to the applicable percentage of the tax for the taxable year computed by placing on an annualized basis the taxable income for months in the taxable year ending before the due date for the installment, over (ii) the aggregate amount of any prior required installments for the taxable year. The taxable income shall be placed on an annualized basis under rules prescribed by the Secretary. The applicable percentages for the required installments are as follows:

(1)        First installment  twenty‑two and one‑half percent (22.5%);

(2)        Second installment  forty‑five percent (45%);

(3)        Third installment  sixty‑seven and one‑half percent (67.5%); and

(4)        Fourth installment  ninety percent (90%).

(f)         No interest shall be imposed under subsection (a) if the tax shown on the return for the taxable year reduced by the tax withheld under this Article is less than the amount set in section 6654(e) of the Code or if the individual did not have any liability for tax under Part 2 of Article 4 for the preceding taxable year.

(g)        For purposes of this section, the term "tax" means the tax imposed by Part 2 of Article 4 minus the credits against the tax allowed by this Chapter other than the credit allowed by this Article. The amount of the credit allowed under this Article for withheld income tax for the taxable year is considered a payment of estimated tax, and an equal part of that amount is considered to have been paid on each due date of the taxable year, unless the taxpayer establishes the dates on which all amounts were actually withheld, in which case the amounts so withheld are considered payments of estimated tax on the dates on which the amounts were actually withheld.

(h)        If, on or before January 31 of the following taxable year, the taxpayer files a return for the taxable year and pays in full the amount computed on the return as payable, no interest shall be imposed under subsection (a) with respect to any underpayment of the fourth required installment for the taxable year.

(i)         Notwithstanding subsections (c), (d), (e), and (h) of this section, an individual who is a farmer or fisherman for a taxable year is subject to the provisions of this subsection.

(1)        One installment.  The individual is required to make only one installment payment of tax for that taxable year. This installment is due on or before January 15 of the following taxable year. The amount of the installment payment must be the lesser of:

a.         Sixty‑six and two‑thirds percent (66 2/3%) of the tax shown on the return for the taxable year, or, if no return is filed, sixty‑six and two‑thirds percent (66 2/3%) of the tax for that year; or

b.         One hundred percent (100%) of the tax shown on the return of the individual for the preceding taxable year, if the preceding taxable year was a taxable year of 12 months and the individual filed a return for that year.

(2)        Exception.  If, on or before March 1 of the following taxable year, the taxpayer files a return for the taxable year and pays in full the amount computed on the return as payable, no interest is imposed under subsection (a) of this section with respect to any underpayment of the required installment for the taxable year.

(3)        Eligibility.  An individual is a farmer or fisherman for any taxable year if the individual's gross income from farming or fishing, including oyster farming, for the taxable year is at least sixty‑six and two‑thirds percent (66 2/3%) of the total gross income from all sources for the taxable year, or the individual's gross income from farming or fishing, including oyster farming, shown on the return of the individual for the preceding taxable year is at least sixty‑six and two‑thirds percent (66 2/3%) of the total gross income from all sources shown on the return.

(j)         In applying this section to a taxable year beginning on any date other than January 1, there shall be substituted, for the months specified in this section, the months that correspond thereto. This section shall be applied to taxable years of less than 12 months in accordance with rules prescribed by the Secretary.

(k)        This section shall not apply to any estate or trust. (1959, c. 1259, s. 1; 1963, c. 785, ss. 3, 4; 1973, c. 476, s. 193; c. 1287, s. 7; 1977, c. 657, s. 5; c. 1114, s. 8; 1985, c. 443, s. 2; 1989, c. 692, s. 7.1; 1991 (Reg. Sess., 1992), c. 950, s. 1; 1997‑109, s. 2; 1998‑98, s. 71; 1998‑212, s. 29A.14(h); 2000‑126, s. 4; 2005‑276, s. 6.37(l); 2007‑491, s. 44(1)a.)



§ 105-163.16. Overpayment refunded.

§ 105‑163.16.  Overpayment refunded.

If the amount of wages or compensation withheld at the source under this Article exceeds the tax imposed by Article 4 of this Chapter against which the withheld tax is credited under G.S. 105‑163.10, the excess is considered an overpayment by the employee or contractor.  If the amount of estimated tax paid under G.S. 105‑163.15 exceeds the taxes imposed by Article 4 of this Chapter against which the estimated tax is credited under the provisions of this Article, the excess is considered an overpayment by the taxpayer.  An overpayment shall be refunded as provided in Article 9 of this Chapter. (1959, c. 1259, s. 1; 1967, c. 702, s. 2; 1973, c. 476, s. 193; c. 903, s. 3; 1975, c. 74, s. 2; 1979, c. 801, s. 71; 1981 (Reg. Sess., 1982), c. 1223, s. 1; 1983, c. 663, s. 2; c. 865, s. 1; 1985, c. 443, s. 3; 1987 (Reg. Sess., 1988), c. 1063, s. 2; 1989, c. 728, s. 1.45; 1989 (Reg. Sess., 1990), c. 814, s. 23; 1991, c. 45, s. 22; 1993, c. 315, s. 2; 1997‑109, s. 2.)



§§ 105-163.17 through 105-163.18: Repealed by Session Laws 1997, c. 109, s. 2.

§§ 105‑163.17 through 105‑163.18:  Repealed by Session Laws 1997, c.  109, s. 2.



§§ 105-163.19 through 105-163.21. Repealed by Session Laws 1967, c. 1110, s. 4.

§§ 105‑163.19 through 105‑163.21.  Repealed by Session Laws 1967, c. 1110, s. 4.



§ 105-163.22. Reciprocity.

§ 105‑163.22.  Reciprocity.

The Secretary may, with the approval of the Attorney General, enter into agreements with the taxing authorities of states having income tax withholding statutes with such agreements to govern the amounts to be withheld from the wages and salaries of residents of such other state or states under the provisions of this Article when such other state or states grant similar treatment to the residents of this State.  Such agreements may provide for recognition of the anticipated tax credits allowed under the provisions of G.S. 105‑151 in determining the amounts to be withheld. (1959, c. 1259, s. 1; 1973, c. 476, s. 193; 1997‑109, s. 2.)



§ 105-163.23. Withholding from federal employees.

§ 105‑163.23.  Withholding from federal employees.

The Secretary is designated as the proper official to make request for and enter into agreements with the Secretary of the Treasury of the United States to provide for the compliance with this Article by the head of each department or agency of the United States in withholding of State income taxes from wages of federal employees and paying the same to this State. The Secretary is authorized, empowered, and directed to request and enter into these agreements. (1959, c. 1259, s. 1; 1973, c. 476, s. 193; 1997‑109, s. 2.)



§ 105-163.24. Construction of Article.

§ 105‑163.24.  Construction of Article.

This Article shall be liberally construed in pari materia with Article 4 of this Chapter to the end that taxes levied by Article 4 shall be collected with respect to wages and compensation by withholding agents' withholding of the appropriate amounts and by individuals' payments in installments of income tax with respect to income not subject to withholding. (1959, c. 1259, s. 1; 1997‑109, s. 2.)



§§ 105-163.25 through 105-163.37: Recodified as §§ 105-163.38 through 105-163.44.

Article 4B.

Filing of Declarations of Estimated Income Tax and Installment Payments of Estimated Income Tax by Corporations.

§§ 105‑163.25 through 105‑163.37:  Recodified as §§ 105‑163.38 through 105‑163.44.



§ 105-163.38. Definitions.

Article 4C.

Filing of Declarations of Estimated Income Tax and Installment Payments of Estimated Income Tax by Corporations.

§ 105‑163.38.  Definitions.

The following definitions apply in this Article, unless the context requires otherwise:

(1)        Code.  Defined in G.S. 105‑228.90.

(1a)      Corporation.  Defined in section 7701 of the Code.

(2)        Estimated tax.  The amount of income tax the corporation estimates as the amount imposed by Article 4 for the taxable year.

(3)        Fiscal year.  An accounting period of 12 months ending on the last day of any month other than December.

(4)        Secretary.  The Secretary of Revenue.

(5)        Taxable year.  The calendar year or fiscal year used as a basis to determine net income under Article 4. If no fiscal year has been established, "fiscal year" means the calendar year. In the case of a return made for a fractional part of the year under Article 4, or under rules prescribed by the Secretary, "taxable year" means the period for which the return is made. (1959, c. 1259, s. 1A; 1973, c. 476, s. 193; 1983, c. 713, s. 86; 1989 (Reg. Sess., 1990), c. 984, s. 15; 1991 (Reg. Sess., 1992), c. 922, s. 8; 1993, c. 12, s. 10.)



§ 105-163.39. Declarations of estimated income tax required.

§ 105‑163.39.  Declarations of estimated income tax required.

(a) Declaration Required.  Every corporation subject to taxation under Article 4 shall submit a declaration of estimated tax to the Secretary. This declaration is due at the time established in G.S. 105‑163.40, and payment of the estimated tax is due at the time and in the manner prescribed in that section.

(b) Content.  In the declaration of estimated tax, the corporation shall state its estimated total net income from all sources for the taxable year, the proportion of its total net income allocable to this State, its estimated tax, and any other information required by the Secretary.

(c) Amendments to Declaration.  Under rules prescribed by the Secretary, a corporation may amend a declaration of estimated tax. (1959, c. 1259, s. 1A; 1973, c. 476, s. 193; 1983, c. 713, s. 86.)



§ 105-163.40. Time for submitting declaration; time and method for paying estimated tax; form of payment.

§ 105‑163.40.  Time for submitting declaration; time and method for paying estimated tax; form of payment.

(a)        Due Dates of Declarations.  Declarations of estimated tax are due at the same time as the corporation's first installment payment. Installment payments are due as follows:

(1)        If, before the 1st day of the 4th month of the taxable year, the corporation's estimated tax equals or exceeds five hundred dollars ($500.00), the corporation shall pay the estimated tax in four equal installments on or before the 15th day of the 4th, 6th, 9th and 12th months of the taxable year.

(2)        If, after the last day of the 3rd month and before the 1st day of the 6th month of the taxable year, the corporation's estimated tax equals or exceeds five hundred dollars ($500.00), the corporation shall pay the estimated tax in three equal installments on or before the 15th day of the 6th, 9th and 12th months of the taxable year.

(3)        If, after the last day of the 5th month and before the 1st day of the 9th month of the taxable year, the corporation's estimated tax equals or exceeds five hundred dollars ($500.00), the corporation shall pay the estimated tax in two equal installments on or before the 15th day of the 9th and 12th months.

(4)        If, after the last day of the 8th month and before the 1st day of the 12th month of the taxable year, the corporation's estimated tax equals or exceeds five hundred dollars ($500.00), the corporation shall pay the estimated tax on or before the 15th day of the 12th month of the taxable year.

(b)        Payment of Estimated Tax When Declaration Amended.  When a corporation submits an amended declaration after making one or more installment payments on its estimated tax, the amount of each remaining installment shall be the amount that would have been payable if the estimate in the amended declaration was the original estimate, increased or decreased as appropriate by the amount computed by dividing:

(1)        The absolute value of the difference between:

a.         The amount paid and

b.         The amount that would have been paid if the estimate in the amended declaration was the original estimate by

(2)        The number of remaining installments.

(c)        Short Taxable Year.  Payment of estimated tax for taxable years of less than 12 months shall be made in accordance with rules promulgated by the Secretary.

(d)        Form of Payment.  A corporation that is required under the Code to pay its federal‑estimated corporate income tax by electronic funds transfer must pay its State‑estimated tax by electronic funds transfer. (1959, c. 1259, s. 1A; 1973, c. 476, s. 193; 1983, c. 713, s. 86; 1989 (Reg. Sess., 1990), c. 984, s. 16; 1999‑389, s. 7.)



§ 105-163.41. Underpayment.

§ 105‑163.41.  Underpayment.

(a)        Except as provided in subsection (d), if the amount of estimated tax paid by a corporation during the taxable year is less than the amount of tax imposed upon the corporation under Article 4 of this Chapter for the taxable year, the corporation must be assessed interest in an amount determined by multiplying the amount of the underpayment as determined under subsection (b), for the period of the underpayment as determined under subsection (c), by the percentage established as the rate of interest on assessments under G.S. 105‑241.21 that is in effect for the period of the underpayment. For the purpose of this section, the amount of tax imposed under Article 4 of this Chapter is the net amount after subtracting the credits against the tax allowed by this Chapter other than the credit allowed by this Article.

(b)        The amount of the underpayment shall be the difference between:

(1)        The amount of the installment the corporation would have been required to pay if the corporation's estimated tax equalled ninety percent (90%) of the tax imposed under Article 4 for the taxable year, assuming the same schedule of installments, or ninety percent (90%) of the tax imposed for the taxable year if the corporation made no installment payments; and

(2)        The amount, if any, of the corresponding installment timely paid by the corporation.

(c)        The period of the underpayment shall run from the date the installment was required to be paid to the earlier of:

(1)        The 15th day of the 3rd month following the close of the taxable year, or

(2)        With respect to any portion of the underpayment, the date on which the portion is paid. An installment payment of estimated tax shall be considered a payment of any previous underpayment only to the extent the payment exceeds the amount of the installment determined under subdivision (1) of subsection (b) for that installment date.

(d)        Except as provided in subdivision (5) of this subsection, the interest for underpayment imposed by this section shall not be imposed if the total amount of all payments of estimated tax made on or before the last date prescribed for the payment of the installments equals or exceeds the amount that would have been required to be paid on or before that date if the estimated tax was equal to the least of:

(1)        The tax shown on the return of the corporation for the preceding taxable year, if the corporation filed a return for the preceding taxable year and the preceding year was a taxable year of 12 months;

(2)        An amount equal to the tax computed at the rates applicable to the taxable year but otherwise on the basis of the facts shown on the return of the corporation for, and the law applicable to, the preceding taxable year; or

(3)        An amount equal to ninety percent (90%) of the tax for the taxable year computed by placing on an annualized basis the taxable income:

a.         For the first three months of the taxable year, in the case of the installment required to be paid in the 4th month;

b.         For the first three months or for the first five months of the taxable year, in the case of the installment required to be paid in the 6th month;

c.         For the first six months or for the first eight months of the taxable year, in the case of the installment required to be paid in the 9th month; and

d.         For the first nine months or for the first 11 months of the taxable year, in the case of the installment required to be paid in the 12th month of the taxable year.

(4)        For purposes of this subdivision, the taxable income shall be placed on an annualized basis by multiplying by 12 the taxable income referred to in the preceding sentence, and dividing the resulting amount by the number of months in the taxable year (3, 5, 6, 8, 9, or 11 as the case may be) referred to in that sentence.

(5)        In the case of a large corporation, as defined in section 6655 of the Code, subdivisions (1) and (2) of this subsection shall not apply. (1959, c. 1259, s. 1A; 1973, c. 476, s. 193; 1977, c. 1114, s. 9; 1983, c. 713, s. 86; 1987 (Reg. Sess., 1988), c. 994, ss. 2, 3; 2001‑414, s. 13; 2005‑276, s. 6.37(m); 2007‑491, s. 44(1)a.)



§ 105-163.42. Repealed by Session Laws 1985 (Regular Session, 1986), c. 820.

§ 105‑163.42.  Repealed by Session Laws 1985 (Regular Session, 1986), c. 820.



§ 105-163.43. Overpayment refunded.

§ 105‑163.43.  Overpayment refunded.

If the amount of estimated tax paid under this Article exceeds the taxes against which the estimated tax is credited pursuant to this Article, the excess is considered an overpayment by the taxpayer and shall be refunded as provided in Article 9 of this Chapter. (1959, c. 1259, s. 1A; 1967, c. 1110, s. 5; 1973, c. 476, s. 193; 1983, c. 713, s. 86; 1993, c. 315, s. 1.)



§ 105-163.44. Repealed by Session Laws 2000-140, s. 66.

§ 105‑163.44: Repealed by Session Laws 2000‑140, s. 66.



§ 105-164: Repealed by Session Laws 1957, c. 1340, s. 5.

Article 5.

Sales and Use Tax.

§ 105‑164:  Repealed by Session Laws 1957, c.  1340, s. 5.



§ 105-164.1. Short title.

Part 1.  Title, Purpose and Definitions.

§ 105‑164.1.  Short title.

This Article shall be known as the "North Carolina Sales and Use Tax Act." (1957, c. 1340, s. 5; 1998‑98, s. 47.)



§ 105-164.2. Purpose.

§ 105‑164.2.  Purpose.

The taxes herein imposed shall be in addition to all other license, privilege or excise taxes and the taxes levied by this Article are to provide revenue for the support of the public school system of this State and for other necessary uses and purposes of the government and State of North Carolina. (1957, c. 1340, s. 5.)



§ 105-164.3. Definitions.

§ 105‑164.3.  Definitions.

The following definitions apply in this Article:

(1)        Analytical services.  Testing laboratories that are included in national industry 541380 of NAICS or medical laboratories that are included in national industry 621511 of NAICS.

(1a)      Ancillary service.  A service associated with or incidental to the provision of a telecommunications service. The term includes detailed communications billing, directory assistance, vertical service, and voice mail service. A vertical service is a service, such as call forwarding, caller ID, three‑way calling, and conference bridging, that allows a customer to identify a caller or manage multiple calls and call connections.

(1b) through (1d) Reserved for future codification purposes.

(1e)      Audio work.  A series of musical, spoken, or other sounds, including a ringtone.

(1f)       Reserved for future codification purposes.

(1g)      Audiovisual work.  A series of related images and any sounds accompanying the images that impart an impression of motion when shown in succession.

(1h)      Reserved for future codification purposes.

(1i)       Bundled transaction.  A retail sale of two or more distinct and identifiable products, at least one of which is taxable and one of which is exempt, for one nonitemized price. Products are not sold for one nonitemized price if an invoice or another sales document made available to the purchaser separately identifies the price of each product. A bundled transaction does not include the retail sale of any of the following:

a.         A product and any packaging item that accompanies the product and is exempt under G.S. 105‑164.13(23).

b.         A sale of two or more products whose combined price varies, or is negotiable, depending on the products the purchaser selects.

c.         A sale of a product accompanied by a transfer of another product with no additional consideration.

d.         A product and the delivery or installation of the product.

e.         A product and any service necessary to complete the sale.

(1j)       reserved for future codification purposes.

(1k)      Business.  An activity a person engages in or causes another to engage in with the object of gain, profit, benefit, or advantage, either direct or indirect. The term does not include an occasional and isolated sale or transaction by a person who does not claim to be engaged in business.

(1l)       Reserved for future codification purposes.

(1m)     Cable service.  The one‑way transmission to subscribers of video programming or other programming service and any subscriber interaction required to select or use the service.

(2)        Candy.  A preparation of sugar, honey, or other natural or artificial sweeteners in combination with chocolate, fruits, nuts, or other ingredients or flavorings in the form of bars, drops, or pieces that do not require refrigeration. The term does not include any preparation that contains flour.

(3)        Clothing.  All human wearing apparel suitable for general use including coats, jackets, hats, hosiery, scarves, and shoes.

(4)        Clothing accessories or equipment.  Incidental items worn on the person or in conjunction with clothing including jewelry, cosmetics, eyewear, wallets, and watches.

(4a)      Combined general rate.  The State's general rate of tax set in G.S. 105‑164.4(a) plus the sum of the rates of the local sales and use taxes authorized by Subchapter VIII of this Chapter for every county in this State.

(4b)      Computer.  An electronic device that accepts information in digital or similar form and manipulates it for a result based on a sequence of instructions.

(4c)      Computer software.  A set of coded instructions designed to cause a computer or automatic data processing equipment to perform a task.

(4d)      Computer supply.  An item that is considered a "school computer supply" under the Streamlined Agreement.

(5)        Consumer.  A person who stores, uses, or otherwise consumes in this State tangible personal property, digital property, or a service purchased or received from a retailer either within or without this State.

(5a)      Reserved for future codification purposes.

(5b)      Custom computer software.  Computer software that is not prewritten computer software. The term includes a user manual or other documentation that accompanies the sale of the software.

(5c)      Datacenter.  A facility that provides infrastructure for hosting or data processing services and that has power and cooling systems that are created and maintained to be concurrently maintainable and to include redundant capacity components and multiple distribution paths serving the computer equipment at the facility. Although the facility must have multiple distribution paths serving the computer equipment, a single distribution path may serve the computer equipment at any one time. The following definitions apply in this subdivision:

a.         Concurrently maintainable.  Capable of having any capacity component or distribution element serviced or repaired on a planned basis without interrupting or impeding the performance of the computer equipment.

b.         Multiple distribution paths.  A series of distribution paths configured to ensure that failure on one distribution path does not interrupt or impede other distribution paths.

c.         Redundant capacity components.  Components beyond those required to support the computer equipment.

(5d)      Repealed by Session Laws 2009‑451, s. 27A.3(d), effective January 1, 2010, and applicable to sales made on or after that date.

(6)        Delivery charges.  Charges imposed by the retailer for preparation and delivery of personal property or services to a location designated by the consumer.

(7)        Dietary supplement.  A product that is intended to supplement the diet of humans and is required to be labeled as a dietary supplement under federal law, identifiable by the "Supplement Facts" box found on the label.

(7a)      Digital code.  A code that gives a purchaser of the code a right to receive an item by electronic delivery or electronic access. A digital code may be obtained by an electronic means or by a tangible means. A digital code does not include a gift certificate or a gift card.

(7c)      Direct mail.  Printed material delivered or distributed by the United States Postal Service or other delivery service to a mass audience or to addresses on a mailing list provided by the purchaser or at the direction of the purchaser when the cost of the items is not billed directly to the recipients. The term includes tangible personal property supplied directly or indirectly by the purchaser to the direct mail seller for inclusion in the package containing the printed material. The term does not include multiple items of printed material delivered to a single address.

(8)        Direct‑to‑home satellite service.  Programming transmitted or broadcast by satellite directly to the subscribers' premises without the use of ground equipment or distribution equipment, except equipment at the subscribers' premises or the uplink process to the satellite.

(8a)      Drug.  A compound, substance, or preparation or a component of one of these that meets any of the following descriptions and is not food, a dietary supplement, or an alcoholic beverage:

a.         Is recognized in the United States Pharmacopoeia, Homeopathic Pharmacopoeia of the United States, or National Formulary.

b.         Is intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease.

c.         Is intended to affect the structure or function of the body.

(8b)      Durable medical equipment.  Equipment that meets all of the conditions of this subdivision. The term includes repair and replacement parts for the equipment. The term does not include mobility enhancing equipment.

a.         Can withstand repeated use.

b.         Primarily and customarily used to serve a medical purpose.

c.         Generally not useful to a person in the absence of an illness or injury.

d.         Not worn in or on the body.

(8c)      Durable medical supplies.  Supplies related to use with durable medical equipment that are eligible to be covered under the Medicare or Medicaid program.

(8d)      Electronic.  Relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(8e)      Eligible Internet datacenter.  A datacenter that satisfies each of the following conditions:

a.         The facility is used primarily or is to be used primarily by a business engaged in "Internet service providers and Web search portals" industry 51811, as defined by NAICS.

b.         The facility is comprised of a structure or series of structures located or to be located on a single parcel of land or on contiguous parcels of land that are commonly owned or owned by affiliation with the operator of that facility.

c.         The facility is located or to be located in a county that was designated, at the time of application for the written determination required under sub‑subdivision d. of this subdivision, either an enterprise tier one, two, or three area or a development tier one or two area pursuant to G.S. 105‑129.3 or G.S. 143B‑437.08, regardless of any subsequent change in county enterprise or development tier status.

d.         The Secretary of Commerce has made a written determination that at least two hundred fifty million dollars ($250,000,000) in private funds has been or will be invested in real property or eligible business property, or a combination of both, at the facility within five years after the commencement of construction of the facility.

(8f)       Eligible railroad intermodal facility.  Defined in G.S. 105‑129.95.

(8g)      Energy Star qualified product.  A product that meets the energy efficient guidelines set by the United States Environmental Protection Agency and the United States Department of Energy and is authorized to carry the Energy Star label.

(9)        Engaged in business.  Any of the following:

a.         Maintaining, occupying, or using permanently or temporarily, directly or indirectly, or through a subsidiary or agent, by whatever name called, any office, place of distribution, sales or sample room, warehouse or storage place, or other place of business for selling or delivering tangible personal property, digital property, or a service for storage, use, or consumption in this State, or permanently or temporarily, directly or through a subsidiary, having any representative, agent, sales representative, or solicitor operating in this State in the selling or delivering. The fact that any corporate retailer, agent, or subsidiary engaged in business in this State may not be legally domesticated or qualified to do business in this State is immaterial.

b.         Maintaining in this State, either permanently or temporarily, directly or through a subsidiary, tangible personal property or digital property for the purpose of lease or rental.

c.         Making a remote sale, if one of the conditions listed in G.S. 105‑164.8(b) is met.

d.         Shipping wine directly to a purchaser in this State as authorized by G.S. 18B‑1001.1.

(10)      Food.  Substances that are sold for ingestion or chewing by humans and are consumed for their taste or nutritional value. The substances may be in liquid, concentrated, solid, frozen, dried, or dehydrated form. The term does not include an alcoholic beverage, as defined in G.S. 105‑113.68, or a tobacco product, as defined in G.S. 105‑113.4.

(11)      Food sold through a vending machine.  Food dispensed from a machine or another mechanical device that accepts payment.

(12)      Gross sales.  The sum total of the sales price of all retail sales of tangible personal property, digital property, and services.

(13)      Hub.  Either of the following:

a.         An interstate air courier's hub is the interstate air courier's principal airport within the State for sorting and distributing letters and packages and from which the interstate air courier has, or expects to have upon completion of construction, no less than 150 departures a month under normal operating conditions.

b.         An interstate passenger air carrier's hub is the airport in this State that meets both of the following conditions:

1.         The air carrier has allocated to the airport under G.S. 105‑338 more than sixty percent (60%) of its aircraft value apportioned to this State.

2.         The majority of the air carrier's passengers boarding at the airport are connecting from other airports rather than originating at that airport.

(14)      In this (the) State.  Within the exterior limits of the State of North Carolina, including all territory within these limits owned by or ceded to the United States of America.

(14a)    Information service.  A service that generates, acquires, stores, processes, or retrieves data and information and delivers it electronically to or allows electronic access by a consumer whose primary purpose for using the service is to obtain the processed data or information.

(14c)    Interstate air business.  An interstate air courier, an interstate freight air carrier, or an interstate passenger air carrier.

(15)      Interstate air courier.  A person whose primary business is the furnishing of air delivery of individually addressed letters and packages for compensation, in interstate commerce, except by the United States Postal Service.

(15b)    Interstate freight air carrier.  A person whose primary business is scheduled freight air transportation, as defined in the North American Industry Classification System adopted by the United States Office of Management and Budget, in interstate commerce.

(16)      Interstate passenger air carrier.  A person whose primary business is scheduled passenger air transportation, as defined in the North American Industry Classification System adopted by the United States Office of Management and Budget, in interstate commerce.

(17)      Lease or rental.  A transfer of possession or control of tangible personal property for a fixed or indeterminate term for consideration. The term does not include any of the following:

a.         A transfer of possession or control of property under a security agreement or deferred payment plan that requires the transfer of title upon completion of the required payments.

b.         A transfer of possession or control of property under an agreement that requires the transfer of title upon completion of required payments and payment of an option price that does not exceed the greater of one hundred dollars ($100.00) or one percent (1%) of the total required payments.

c.         The providing of tangible personal property along with an operator for a fixed or indeterminate period of time if the operator is necessary for the equipment to perform as designed. For the purpose of this sub‑subdivision, an operator must do more than maintain, inspect, or set up the tangible personal property.

(17a)    Repealed by Session Laws 2009‑451, s. 27A.3(d), effective January 1, 2010, and applicable to sales made on or after that date.

(18)      Repealed by Session Laws 2009‑451, s. 27A.3(g), effective August 7, 2009.

(19)      Major recycling facility.  Defined in G.S. 105‑129.25.

(20)      Manufactured home.  A structure that is designed to be used as a dwelling and is manufactured in accordance with the specifications for manufactured homes issued by the United States Department of Housing and Urban Development.

a., b.    Repealed by Session Laws 2003‑400, s. 13, effective January 1, 2004, and applicable to sales of modular homes on and after that date.

(21)      Mobile telecommunications service.  A radio communication service carried on between mobile stations or receivers and land stations and by mobile stations communicating among themselves and includes all of the following:

a.         Both one‑way and two‑way radio communication services.

b.         A mobile service that provides a regularly interacting group of base, mobile, portable, and associated control and relay stations for private one‑way or two‑way land mobile radio communications by eligible users over designated areas of operation.

c.         Any service for which a federal license is required in a personal communications service.

(21a)    Mobility enhancing equipment.  Equipment that meets all of the conditions of this subdivision. The term includes repair and replacement parts for the equipment. The term does not include durable medical equipment.

a.         Primarily and customarily used to provide or increase the ability of an individual to move from one place to another.

b.         Appropriate for use either in a home or motor vehicle.

c.         Not generally used by a person with normal mobility.

d.         Not normally provided on a motor vehicle by a motor vehicle manufacturer.

(21b)    Modular home.  A factory‑built structure that is designed to be used as a dwelling, is manufactured in accordance with the specifications for modular homes under the North Carolina State Residential Building Code, and bears a seal or label issued by the Department of Insurance pursuant to G.S. 143‑139.1.

(21c)    Modular homebuilder.  A person who furnishes for consideration a modular home to a purchaser that will occupy the modular home. The purchaser can be a person that will lease or rent the unit as real property.

(22)      Moped.  A vehicle that has two or three wheels, no external shifting device, and a motor that does not exceed 50 cubic centimeters piston displacement and cannot propel the vehicle at a speed greater than 30 miles per hour on a level surface.

(23)      Motor vehicle.  A vehicle that is designed primarily for use upon the highways and is either self‑propelled or propelled by a self‑propelled vehicle, but does not include:

a.         A moped.

b.         Special mobile equipment.

c.         A tow dolly that is exempt from motor vehicle title and registration requirements under G.S. 20‑51(10) or (11).

d.         A farm tractor or other implement of husbandry.

e.         A manufactured home, a mobile office, or a mobile classroom.

f.          Road construction or road maintenance machinery or equipment.

(23a)    NAICS.  Defined in G.S. 105‑129.81.

(24)      Net taxable sales.  The gross retail sales of the business of a retailer taxed under this Article after deducting exempt sales and nontaxable sales.

(25)      Nonresident retail or wholesale merchant.  A person who does not have a place of business in this State, is registered for sales and use tax purposes in a taxing jurisdiction outside the State, and is engaged in the business of acquiring, by purchase, consignment, or otherwise, tangible personal property or digital property and selling the property outside the State or in the business of providing a service.

(25a)    Over‑the‑counter drug.  A drug that can be dispensed under federal law without a prescription and is required by 21 C.F.R. § 210.66 to have a label containing a "Drug Facts" panel and a statement of its active ingredients.

(26)      Person.  Defined in G.S. 105‑228.90.

(26a)    Place of primary use.  The street address representative of where the use of a customer's telecommunications service primarily occurs. The street address must be the customer's residential street address or primary business street address. For mobile telecommunications service, the street address must be within the licensed service area of the service provider. If the customer who contracted with the telecommunications provider for the telecommunications service is not the end user of the service, the end user is considered the customer for the purpose of determining the place of primary use.

(27)      Prepaid telephone calling service.  Prepaid wireline calling service or prepaid wireless calling service.

(27a)    Prepaid wireless calling service.  A right that meets all of the following requirements:

a.         Authorizes the purchase of mobile telecommunications service, either exclusively or in conjunction with other services.

b.         Must be paid for in advance.

c.         Is sold in units or dollars whose number or dollar value declines with use and is known on a continuous basis.

(27b)    Prepaid wireline calling service.  A right that meets all of the following requirements:

a.         Authorizes the exclusive purchase of wireline telecommunications service.

b.         Must be paid for in advance.

c.         Enables the origination of calls by means of an access number, authorization code, or another similar means, regardless of whether the access number or authorization code is manually or electronically dialed.

d.         Is sold in units or dollars whose number or dollar value declines with use and is known on a continuous basis.

(28)      Prepared food.  Food that meets at least one of the conditions of this subdivision. Prepared food does not include food the retailer sliced, repackaged, or pasteurized but did not heat, mix, or sell with eating utensils.

a.         It is sold in a heated state or it is heated by the retailer.

b.         It consists of two or more foods mixed or combined by the retailer for sale as a single item. This sub‑subdivision does not include foods containing raw eggs, fish, meat, or poultry that require cooking by the consumer as recommended by the Food and Drug Administration to prevent food borne illnesses.

c.         It is sold with eating utensils provided by the retailer, such as plates, knives, forks, spoons, glasses, cups, napkins, and straws.

(29)      Prescription.  An order, formula, or recipe issued orally, in writing, electronically, or by another means of transmission by a physician, dentist, veterinarian, or another person licensed to prescribe drugs.

(29a)    Prewritten computer software.  Computer software, including prewritten upgrades, that is not designed and developed by the author or another creator to the specifications of a specific purchaser. The term includes software designed and developed by the author or another creator to the specifications of a specific purchaser when it is sold to a person other than the specific purchaser.

(30)      Production company.  A person engaged in the business of making original motion picture, television, or radio images for theatrical, commercial, advertising, or educational purposes.

(30a)    Professional motorsports racing team.  A racing team that satisfies all of the following conditions:

a.         The team is operated for profit.

b.         A majority of the revenues of the team is derived from sponsorship of the racing team and prize money.

c.         The team competes in at least sixty‑six percent (66%) of the races sponsored in a single season by a motorsports sanctioning body.

(30b)    Prosthetic device.  A replacement, corrective, or supporting device worn on or in the body that meets one of the conditions of this subdivision. The term includes repair and replacement parts for the device.

a.         Artificially replaces a missing portion of the body.

b.         Prevents or corrects a physical deformity or malfunction.

c.         Supports a weak or deformed portion of the body.

(31)      Protective equipment.  Items for human wear and designed as protection of the wearer against injury or disease or as protection against damage or injury of other persons or property but not suitable for general use including breathing masks, face shields, hard hats, and tool belts.

(32)      Purchase.  Acquired for consideration, regardless of any of the following:

a.         Whether the acquisition was effected by a transfer of title or possession, or both, or a license to use or consume.

b.         Whether the transfer was absolute or conditional regardless of the means by which it was effected.

c.         Whether the consideration is a price or rental in money or by way of exchange or barter.

(33)      Purchase price.  The term has the same meaning as the term "sales price" when applied to an item subject to use tax.

(33c)    Remote sale.  A sale of tangible personal property or digital property ordered by mail, by telephone, via the Internet, or by another similar method, to a purchaser who is in this State at the time the order is remitted, from a retailer who receives the order in another state and delivers the property or causes it to be delivered to a person in this State. It is presumed that a resident of this State who remits an order was in this State at the time the order was remitted.

(34)      Retail sale or sale at retail.  The sale, lease, or rental for any purpose other than for resale, sublease, or subrent.

(35)      Retailer.  A person engaged in the business of any of the following:

a.         Making sales at retail, offering to make sales at retail, or soliciting sales at retail of tangible personal property, digital property, or services for storage, use, or consumption in this State. When the Secretary finds it necessary for the efficient administration of this Article to regard any sales representatives, solicitors, representatives, consignees, peddlers, or truckers as agents of the dealers, distributors, consignors, supervisors, employers, or persons under whom they operate or from whom they obtain the items sold by them regardless of whether they are making sales on their own behalf or on behalf of these dealers, distributors, consignors, supervisors, employers, or persons, the Secretary may so regard them and may regard the dealers, distributors, consignors, supervisors, employers, or persons as "retailers" for the purpose of this Article.

b.         Delivering, erecting, installing, or applying tangible personal property for use in this State, regardless of whether the property is permanently affixed to real property or other tangible personal property.

c.         Making a remote sale, if one of the conditions listed in G.S. 105‑164.8(b) is met.

(35c)    Ringtone.  A digitized sound file that is downloaded onto a device and that may be used to alert the user of the device with respect to a communication.

(36)      Sale or selling.  The transfer for consideration of title or possession of tangible personal property or digital property or the performance for consideration of a service. The transfer or performance may be conditional or in any manner or by any means. The term includes the following:

a.         Fabrication of tangible personal property for consumers by persons engaged in business who furnish either directly or indirectly the materials used in the fabrication work.

b.         Furnishing or preparing tangible personal property consumed on the premises of the person furnishing or preparing the property or consumed at the place at which the property is furnished or prepared.

c.         A transaction in which the possession of the property is transferred but the seller retains title or security for the payment of the consideration.

d.         A lease or rental.

e.         Transfer of a digital code.

(37)      Sales price.  The total amount or consideration for which tangible personal property, digital property, or services are sold, leased, or rented. The consideration may be in the form of cash, credit, property, or services. The sales price must be valued in money, regardless of whether it is received in money.

a.         The term includes all of the following:

1.         The retailer's cost of the property sold.

2.         The cost of materials used, labor or service costs, interest, losses, all costs of transportation to the retailer, all taxes imposed on the retailer, and any other expense of the retailer.

3.         Charges by the retailer for any services necessary to complete the sale.

4.         Delivery charges.

5.         Installation charges.

6.         Repealed by Session Laws 2007‑244, s. 1, effective October 1, 2007.

7.         Credit for trade‑in.

8.         Discounts that are reimbursable by a third party and can be determined at the time of sale through any of the following:

I.          Presentation by the consumer of a coupon or other documentation.

II.         Identification of the consumer as a member of a group eligible for a discount.

III.       The invoice the retailer gives the consumer.

b.         The term does not include any of the following:

1.         Discounts that are not reimbursable by a third party, are allowed by the retailer, and are taken by a consumer on a sale.

2.         Interest, financing, and carrying charges from credit extended on the sale, if the amount is separately stated on the invoice, bill of sale, or a similar document given to the consumer.

3.         Any taxes imposed directly on the consumer that are separately stated on the invoice, bill of sale, or similar document given to the consumer.

(37a)    Satellite digital audio radio service.  A radio communication service in which audio programming is digitally transmitted by satellite to an earth‑based receiver, whether directly or via a repeater station.

(37b)    School instructional material.  Defined in the Streamlined Agreement.

(37d)    School supply.  An item that is commonly used by a student in the course of study and is considered a "school supply" or "school art supply" under the Streamlined Agreement.

(38)      Secretary.  The Secretary of the North Carolina Department of Revenue.

(39)      Repealed by Session Laws 2002‑16, s. 3, effective August 1, 2002, and applicable to taxable services reflected on bills dated after August 1, 2002.

(40)      Soft drink.  A nonalcoholic beverage that contains natural or artificial sweeteners. The term does not include beverages that contain one or more of the following:

a.         Milk or milk products.

b.         Soy, rice, or similar milk substitutes.

c.         More than fifty percent (50%) vegetable or fruit juice.

(41)      Special mobile equipment.  Any of the following:

a.         A vehicle that has a permanently attached crane, mill, well‑boring apparatus, ditch‑digging apparatus, air compressor, electric welder, feed mixer, grinder, or other similar apparatus is driven on the highway only to get to and from a nonhighway job and is not designed or used primarily for the transportation of persons or property.

b.         A vehicle that has permanently attached special equipment and is used only for parade purposes.

c.         A vehicle that is privately owned, has permanently attached fire‑fighting equipment, and is used only for fire‑fighting purposes.

d.         A vehicle that has permanently attached playground equipment and is used only for playground purposes.

(42)      Sport or recreational equipment.  Items designed for human use and worn in conjunction with an athletic or recreational activity that are not suitable for general use including ballet shoes, cleated athletic shoes, shin guards, and ski boots.

(43)      State agency.  A unit of the executive, legislative, or judicial branch of State government, such as a department, a commission, a board, a council, or The University of North Carolina. The term does not include a local board of education.

(44)      Storage.  The keeping or retention in this State for any purpose, except sale in the regular course of business, of tangible personal property or digital property purchased from a retailer. The term does not include a purchaser's storage of tangible personal property or digital property in any of the following circumstances:

a.         When the purchaser acquires the property for the purchaser's use outside the State and subsequently takes it outside the State and uses it solely outside the State.

b.         When the purchaser acquires the property to process, fabricate, manufacture, or otherwise incorporate it into or attach it to other property for the purchaser's use outside the State and, after incorporating or attaching the purchased property, the purchaser subsequently takes the other property outside the State and uses it solely outside the State.

(45)      Repealed by Session Laws 2009‑451, s. 27A.3(g), effective August 7, 2009.

(45a)    Streamlined Agreement.  The Streamlined Sales and Use Tax Agreement as amended as of May 12, 2009.

(46)      Tangible personal property.  Personal property that may be seen, weighed, measured, felt, or touched or is in any other manner perceptible to the senses. The term includes electricity, water, gas, steam, and prewritten computer software.

(47)      Taxpayer.  Any person liable for taxes under this Article.

(48)      Telecommunications service.  The electronic transmission, conveyance, or routing of voice, data, audio, video, or any other information or signals to a point, or between or among points. The term includes any transmission, conveyance, or routing in which a computer processing application is used to act on the form, code, or protocol of the content for purposes of the transmission, conveyance, or routing, regardless of whether it is referred to as voice‑over Internet protocol or the Federal Communications Commission classifies it as enhanced or value added. The term does not include the following:

a.         An information service.

b.         The sale, installation, maintenance, or repair of tangible personal property.

c.         Directory advertising and other advertising.

d.         Billing and collection services provided to a third party.

e.         Internet access service.

f.          Radio and television audio and video programming service, regardless of the medium of delivery, and the transmission, conveyance, or routing of the service by the programming service provider. The term includes cable service and audio and video programming service provided by a mobile telecommunications service provider.

g.         Ancillary service.

h.         Digital property that is delivered or accessed electronically, including an audio work, an audiovisual work, or any other item subject to tax under G.S. 105‑164.4(a)(6b).

(49)      Use.  The exercise of any right, power, or dominion whatsoever over tangible personal property, digital property, or a service by the purchaser of the property or service. The term includes withdrawal from storage, distribution, installation, affixation to real or personal property, and exhaustion or consumption of the property or service by the owner or purchaser. The term does not include the following:

a.         A sale of property or a service in the regular course of business.

b.         A purchaser's use of tangible personal property or digital property in any of the circumstances that would exclude the storage of the property from the definition of "storage" in subdivision (44) of this section.

(50)      Use tax.  The tax imposed by Part 2 of this Article.

(50c)    Video programming.  Programming provided by, or generally considered comparable to programming provided by, a television broadcast station, regardless of the method of delivery.

(51)      Wholesale merchant.  A person engaged in the business of any of the following:

a.         Making wholesale sales.

b.         Buying or manufacturing tangible personal property, digital property, or a service and selling it to a registered resident or nonresident retail or wholesale merchant for resale.

c.         Manufacturing, producing, processing, or blending any articles of commerce and maintaining a store, warehouse, or any other place that is separate and apart from the place of manufacture or production for the sale or distribution of the articles, other than bakery products, to another for the purpose of resale.

(52)      Wholesale sale.  A sale of tangible personal property, digital property, or a service for the purpose of resale. The term includes a sale of digital property for reproduction into digital or tangible personal property offered for sale. The term does not include a sale to a user or consumer not for resale or, in the case of digital property, not for reproduction and sale of the reproduced property.  (1957, c. 1340, s. 5; 1959, c. 1259, s. 5; 1961, c. 1213, s. 1; 1967, c. 1110, s. 6; 1973, c. 476, s. 193; c. 1287, s. 8; 1975, c. 104; c. 275, s. 6; 1979, c. 48, s. 2; c. 71; c. 801, s. 72; 1983, c. 713, ss. 87, 88; 1983 (Reg. Sess., 1984), c. 1097, ss. 4, 5; 1985, c. 23; 1987, c. 27; c. 557, s. 3.1; c. 854, ss. 2, 3; 1987 (Reg. Sess., 1988), c. 1044, s. 3; c. 1096, ss. 1‑3; 1989, c. 692, s. 3.2; 1989 (Reg. Sess., 1990), c. 813, s. 13; 1991, c. 45, s. 15; c. 79, ss. 1, 3; c. 689, s. 190.1(a); 1991 (Reg. Sess., 1992), c. 949, s. 3; 1993, c. 354, s. 16; c. 484, s. 1; c. 507, s. 1; 1995 (Reg. Sess., 1996), c. 649, s. 2; 1996, 2nd Ex. Sess., c. 14, ss. 13, 14; 1997‑6, s. 7; 1997‑370, s. 1; 1997‑426, s. 4; 1998‑22, s. 4; 1998‑55, ss. 7, 13; 1998‑98, ss. 13.1(a), 106; 1999‑337, s. 28(a), (b); 1999‑360, s. 6(a)‑(c); 1999‑438, s. 4; 2000‑153, s. 4; 2000‑173, s. 9; 2001‑347, ss. 2.1‑2.7; 2001‑414, s. 14; 2001‑424, s. 34.17(b); 2001‑430, ss. 1, 2; 2001‑476, s. 18(a); 2001‑489, s. 3(a); 2002‑16, ss. 1, 2, 3; 2002‑170, s. 6; 2003‑284, s. 45.2; 2003‑400, ss. 13, 14; 2003‑402, s. 12; 2004‑124, s. 32B.3; 2004‑170, ss. 18, 19; 2005‑276, ss. 33.2, 33.3; 2006‑33, s. 1; 2006‑66, ss. 24.10(a), 24.17(a); 2006‑151, s. 2; 2006‑162, s. 5(a); 2006‑168, ss. 4.1, 4.3; 2006‑252, ss. 2.25(a), (a1), (c), 2.26; 2007‑244, s. 1; 2007‑323, ss. 31.14(a), 31.20(a), 31.23(b); 2008‑107, s. 28.12(a); 2009‑445, s. 11; 2009‑451, s. 27A.3(d), (g).)



§ 105-164.4. Tax imposed on retailers.

Part 2. Taxes Levied.

§ 105‑164.4.  Tax imposed on retailers.

(a)        (Effective until July 1, 2011) A privilege tax is imposed on a retailer at the following percentage rates of the retailer's net taxable sales or gross receipts, as appropriate. The general rate of tax is five and three‑quarters percent (5.75%).

(a)        (Effective July 1, 2011) A privilege tax is imposed on a retailer at the following percentage rates of the retailer's net taxable sales or gross receipts, as appropriate. The general rate of tax is four and three‑quarters percent (4.75%).

(1)        The general rate of tax applies to the sales price of each item or article of tangible personal property that is sold at retail and is not subject to tax under another subdivision in this section.

(1a)      The rate of two percent (2%) applies to the sales price of each manufactured home sold at retail, including all accessories attached to the manufactured home when it is delivered to the purchaser. The maximum tax is three hundred dollars ($300.00) per article. Each section of a manufactured home that is transported separately to the site where it is to be erected is a separate article.

(1b)      The rate of three percent (3%) applies to the sales price of each aircraft or boat sold at retail, including all accessories attached to the item when it is delivered to the purchaser. The maximum tax is one thousand five hundred dollars ($1,500) per article.

(1c), (1d) and (1e) Repealed by Session Laws 2005‑276, s. 33.4(b), effective January 1, 2006.

(1f)       The rate of two and eighty‑three‑hundredths percent (2.83%) applies to the sales price of electricity that is measured by a separate meter or another separate device and sold to a commercial laundry or to a pressing and dry‑cleaning establishment for use in machinery used in the direct performance of the laundering or the pressing and cleaning service.

a.         Repealed by Session Laws 2007‑397, s. 10(b), effective October 1, 2007, and applicable to sales occurring on or after that date.

b.         Repealed by Session Laws 2006‑66, s. 24.19(a), effective July 1, 2007, and applicable to sales made on or after that date.

c.         Repealed by Session Laws 2007‑397, s. 10(b), effective October 1, 2007, and applicable to sales occurring on or after that date.

(1g)      Repealed by Session Laws 2004‑110, s. 6.1, effective October 1, 2004, and applicable to sales of electricity made on or after that date.

(1h)      Expired pursuant to Session Laws 2004‑110, s. 6.4, effective for sales made on or after October 1, 2007.

(1i)       Repealed by Session Laws 2007‑397, s. 10(a), effective October 1, 2007, and applicable to sales occurring on or after that date.

(1j)       (Repealed effective July 1, 2010  see notes) The rate of eight‑tenths percent (.8%) applies to the sales price of electricity described in this subdivision and measured by a separate meter or another separate device:

a.         Sales of electricity to manufacturing industries and manufacturing plants for use in connection with the operation of the industries and plants.

b.         Sales of electricity to farmers to be used by them for any farming purposes other than preparing food, heating dwellings, and other household purposes.

(2)        The applicable percentage rate applies to the gross receipts derived from the lease or rental of tangible personal property by a person who is engaged in the business of leasing or renting tangible personal property, or is a retailer and leases or rents property of the type sold by the retailer. The applicable percentage rate is the rate and the maximum tax, if any, that applies to a sale of the property that is leased or rented. A person who leases or rents property shall also collect the tax imposed by this section on the separate retail sale of the property.

(3)        Operators of hotels, motels, tourist homes, tourist camps, and similar type businesses and persons who rent private residences and cottages to transients are considered retailers under this Article. A tax at the general rate of tax is levied on the gross receipts derived by these retailers from the rental of any rooms, lodgings, or accommodations furnished to transients for a consideration. This tax does not apply to any private residence or cottage that is rented for less than 15 days in a calendar year or to any room, lodging, or accommodation supplied to the same person for a period of 90 or more continuous days.

As used in this subdivision, the term "persons who rent to transients" means (i) owners of private residences and cottages who rent to transients and (ii) rental agents, including "real estate brokers" as defined in G.S. 93A‑2, who rent private residences and cottages to transients on behalf of the owners. If a rental agent is liable for the tax imposed by this subdivision, the owner is not liable.

(4)        Every person engaged in the business of operating a dry cleaning, pressing, or hat‑blocking establishment, a laundry, or any similar business, engaged in the business of renting clean linen or towels or wearing apparel, or any similar business, or engaged in the business of soliciting cleaning, pressing, hat blocking, laundering or linen rental business for any of these businesses, is considered a retailer under this Article. A tax at the general rate of tax is levied on the gross receipts derived by these retailers from services rendered in engaging in any of the occupations or businesses named in this subdivision. The tax imposed by this subdivision does not apply to receipts derived from coin, token, or card‑operated washing machines, extractors, and dryers. The tax imposed by this subdivision does not apply to gross receipts derived from services performed for resale by a retailer that pays the tax on the total gross receipts derived from the services.

(4a)      The rate of three percent (3%) applies to the gross receipts derived from sales of electricity, other than sales of electricity subject to tax under another subdivision in this section. A person who sells electricity is considered a retailer under this Article.

(4b)      A person who sells tangible personal property at a specialty market, other than the person's own household personal property, is considered a retailer under this Article. A tax at the general rate of tax is levied on the sales price of each article sold by the retailer at the specialty market. The term "specialty market" has the same meaning as defined in G.S. 66‑250.

(4c)      The combined general rate applies to the gross receipts derived from providing telecommunications service and ancillary service. A person who provides telecommunications service or ancillary service is considered a retailer under this Article. These services are taxed in accordance with G.S. 105‑164.4C.

(4d)      The sale or recharge of prepaid telephone calling service is taxable at the general rate of tax. The tax applies regardless of whether tangible personal property, such as a card or a telephone, is transferred. The tax applies to a service that is sold in conjunction with prepaid wireless calling service. Prepaid telephone calling service is taxable at the point of sale instead of at the point of use and is sourced in accordance with G.S. 105‑164.4B. Prepaid telephone calling service taxed under this subdivision is not subject to tax as a telecommunications service.

(5)        Repealed by Session Laws 1998‑212, s. 29A.1(a), effective May 1, 1999.

(6)        The combined general rate applies to the gross receipts derived from providing video programming to a subscriber in this State. A cable service provider, a direct‑to‑home satellite service provider, and any other person engaged in the business of providing video programming is considered a retailer under this Article.

(6a)      The general rate applies to the gross receipts derived from providing satellite digital audio radio service. For services received by a mobile or portable station, the service is sourced to the subscriber's business or home address. A person engaged in the business of providing satellite digital audio radio service is a retailer under this Article.

(6b)      The general rate applies to the digital property that is listed in this subdivision, is delivered or accessed electronically, is not considered tangible personal property, and would be taxable under this Article if sold in a tangible medium. The tax applies regardless of whether the purchaser of the item has a right to use it permanently or to use it without making continued payments. The tax does not apply to a service that is taxed under another subdivision of this subsection or to an information service. The following property is subject to tax under this subdivision:

a.         An audio work.

b.         An audiovisual work.

c.         A book, a magazine, a newspaper, a newsletter, a report, or another publication.

d.         A photograph or a greeting card.

(7)        The combined general rate applies to the sales price of spirituous liquor other than mixed beverages. As used in this subdivision, the terms "spirituous liquor" and "mixed beverage" have the meanings provided in G.S. 18B‑101.

(8)        The rate of two and one‑half percent (2.5%) applies to the sales price of each modular home sold at retail, including all accessories attached to the modular home when it is delivered to the purchaser. The sale of a modular home to a modular homebuilder is considered a retail sale. A person who sells a modular home at retail is allowed a credit against the tax imposed by this subdivision for sales or use tax paid to another state on tangible personal property incorporated in the modular home. The retail sale of a modular home occurs when a modular home manufacturer sells a modular home to a modular homebuilder or directly to the end user of the modular home.

(b)        The tax levied in this section shall be collected from the retailer and paid by him at the time and in the manner as hereinafter provided. Provided, however, that any person engaging or continuing in business as a retailer shall pay the tax required on the net taxable sales of such business at the rates specified when proper books are kept showing separately the gross proceeds of taxable and nontaxable sales of tangible personal property in such form as may be accurately and conveniently checked by the Secretary or his duly authorized agent. If such records are not kept separately the tax shall be paid as a retailer on the gross sales of business and the exemptions and exclusions provided by this Article shall not be allowed. The tax levied in this section is in addition to all other taxes whether levied in the form of excise, license or privilege or other taxes.

(c)        Certificate of Registration.  Before a person may engage in business as a retailer or a wholesale merchant, the person must obtain a certificate of registration from the Department in accordance with G.S. 105‑164.29.  (1957, c. 1340, s. 5; 1959, c. 1259, s. 5; 1961, c. 826, s. 2; 1963, c. 1169, ss. 3, 11; 1967, c. 1110, s. 6; c. 1116; 1969, c. 1075, s. 5; 1971, c. 887, s. 1; 1973, c. 476, s. 193; c. 1287, s. 8; 1975, c. 752; 1977, c. 903; 1977, 2nd Sess., c. 1218; 1979, c. 17, s. 1; c. 22; c. 48, s. 1; c. 527, s. 1; c. 801, s. 73; 1981, c. 984, ss. 1, 2; 1981 (Reg. Sess., 1982), cc. 1207, 1273; 1983, c. 510; c. 713, ss. 89, 93; c. 805, ss. 1, 2; 1983 (Reg. Sess., 1984), c. 1065, ss. 1, 2, 4; c. 1097, ss. 6, 13; 1985, c. 704; 1985 (Reg. Sess., 1986), c. 925; c. 1005; 1987, c. 557, ss. 4, 5; c. 800, ss. 2, 3; c. 854, s. 1; 1987 (Reg. Sess., 1988), c. 1044, s. 4; 1989, c. 692, ss. 3.1, 3.3, 8.4(8); c. 770, s. 74.4; 1989 (Reg. Sess., 1990), c. 813, ss. 14, 15; 1991, c. 598, s. 5; c. 689, s. 311; c. 690, s. 1; 1993, c. 372, s. 1; c. 484, s. 2; 1995, c. 17, s. 6; c. 477, s. 1; 1996, 2nd Ex. Sess., c. 13, ss. 1.1, 9.1, 9.2; 1997‑475, s. 1.1; 1998‑22, s. 5; 1998‑55, ss. 8, 14; 1998‑98, ss. 13.2, 48(a), (b); 1998‑121, ss. 3, 5; 1998‑197, s. 1; 1998‑212, s. 29A.1(a); 1999‑337, ss. 29, 30; 1999‑360, s. 3(a), (b); 1999‑438, s. 1; 2000‑140, s. 67(a); 2001‑424, ss. 34.13(a), 34.17(a), 34.23(b), 34.25(a); 2001‑430, ss. 3, 4, 5; 2001‑476, ss. 17(b)‑(d), (f); 2001‑487, ss. 67(b), 122(a)‑(c); 2002‑16, s. 4; 2003‑284, s. 38.1; 2003‑400, s. 15; 2004‑110, ss. 6.1, 6.2, 6.3; 2005‑144, s. 9.1; 2005‑276, ss. 33.1, 33.4(a), 33.4(b); 2006‑33, ss. 2, 11; 2006‑66, ss. 24.1(a), (b), (c), 24.19(a), (b); 2006‑151, s. 3; 2007‑145, s. 9(a); 2007‑323, ss. 31.2(a), (b), 31.16.3(h), 31.16.4(g); 2007‑397, ss. 10(a)‑(f); 2009‑451, s. 27A.2(b), (e).)



§ 105-164.4A: Repealed by Session Laws 2005-276, s. 33.5, effective January 1, 2006.

§ 105‑164.4A: Repealed by Session Laws 2005‑276, s. 33.5, effective January 1, 2006.



§ 105-164.4B. Sourcing principles.

§ 105‑164.4B.  Sourcing principles.

(a)        General Principles.  The following principles apply in determining where to source the sale of a product. These principles apply regardless of the nature of the product.

(1)        Over‑the‑counter.  When a purchaser receives a product at a business location of the seller, the sale is sourced to that business location.

(2)        Delivery to specified address.  When a purchaser receives a product at a location specified by the purchaser and the location is not a business location of the seller, the sale is sourced to the location where the purchaser receives the product.

(3)        Delivery address unknown.  When a seller of a product does not know the address where a product is received, the sale is sourced to the first address or location listed in this subdivision that is known to the seller:

a.         The business or home address of the purchaser.

b.         The billing address of the purchaser or, if the product is prepaid wireless calling service, the location associated with the mobile telephone number.

c.         The address from which tangible personal property was shipped or from which a service was provided.

(b)        Periodic Rental Payments.  When a lease or rental agreement requires recurring periodic payments, the payments are sourced as follows:

(1)        For leased or rented property, the first payment is sourced in accordance with the principles set out in subsection (a) of this section and each subsequent payment is sourced to the primary location of the leased or rented property for the period covered by the payment. This subdivision applies to all property except a motor vehicle, an aircraft, transportation equipment, and a utility company railway car.

(2)        For leased or rented property that is a motor vehicle or an aircraft but is not transportation equipment, all payments are sourced to the primary location of the leased or rented property for the period covered by the payment.

(3)        For leased or rented property that is transportation equipment, all payments are sourced in accordance with the principles set out in subsection (a) of this section.

(4)        For a railway car that is leased or rented by a utility company and would be transportation equipment if it were used in interstate commerce, all payments are sourced in accordance with the principles set out in subsection (a) of this section.

(c)        Transportation Equipment Defined.  As used in the section, the term "transportation equipment" means any of the following used to carry persons or property in interstate commerce: a locomotive, a railway car, a commercial motor vehicle as defined in G.S. 20‑4.01, or an aircraft. The term includes a container designed for use on the equipment and a component part of the equipment.

(d)        Exceptions.  This section does not apply to the following:

(1)        Telecommunications services.  Telecommunications services are sourced in accordance with G.S. 105‑164.4C.

(2)        Direct mail.  Direct mail that meets one of the following descriptions is sourced to the location where the property is delivered, and direct mail that does not meet one of these descriptions is sourced to the location from which the direct mail was shipped:

a.         Direct mail purchased pursuant to a direct pay permit.

b.         When the purchaser provides the seller with information to show the jurisdictions to which the direct mail is to be delivered.

(3)        Florist wire sale.  A florist wire sale is sourced to the business location of the florist that takes an order for the sale. A "florist wire sale" is a sale in which a retail florist takes a customer's order and transmits the order to another retail florist to be filled and delivered.  (2001‑347, s. 2.9; 2002‑16, s. 5; 2003‑284, s. 45.3; 2004‑170, s. 20; 2006‑33, s. 3; 2006‑66, s. 24.13(a); 2008‑187, s. 42; 2009‑445, s. 12.)



§ 105-164.4C. Telecommunications service and ancillary service.

§ 105‑164.4C.  Telecommunications service and ancillary service.

(a)        General.  The gross receipts derived from providing telecommunications service or ancillary service in this State are taxed at the rate set in G.S. 105‑164.4(a)(4c). Telecommunications service is provided in this State if the service is sourced to this State under the sourcing principles set out in subsections (a1) and (a2) of this section. Ancillary service is provided in this State if the telecommunications service to which it is ancillary is provided in this State. The definitions and provisions of the federal Mobile Telecommunications Sourcing Act apply to the sourcing and taxation of mobile telecommunications services.

(a1)      General Sourcing Principles.  The following general sourcing principles apply to telecommunications services. If a service falls within one of the exceptions set out in subsection (a2) of this section, the service is sourced in accordance with the exception instead of the general principle.

(1)        Flat rate.  A telecommunications service that is not sold on a call‑by‑call basis is sourced to this State if the place of primary use is in this State.

(2)        General call‑by‑call.  A telecommunications service that is sold on a call‑by‑call basis and is not a postpaid calling service is sourced to this State in the following circumstances:

a.         The call both originates and terminates in this State.

b.         The call either originates or terminates in this State and the telecommunications equipment from which the call originates or terminates and to which the call is charged is located in this State. This applies regardless of where the call is billed or paid.

(3)        Postpaid.  A postpaid calling service is sourced to the origination point of the telecommunications signal as first identified by either the seller's telecommunications system or, if the system used to transport the signal is not the seller's system, by information the seller receives from its service provider.

(a2)      Sourcing Exceptions.  The following telecommunications services and products are sourced in accordance with the principles set out in this subsection:

(1)        Mobile.  Mobile telecommunications service is sourced to the place of primary use, unless the service is prepaid wireless calling service or is air‑to‑ground radiotelephone service. Air‑to‑ground radiotelephone service is a postpaid calling service that is offered by an aircraft common carrier to passengers on its aircraft and enables a telephone call to be made from the aircraft. The sourcing principle in this subdivision applies to a service provided as an adjunct to mobile telecommunications service if the charge for the service is included within the term "charges for mobile telecommunications services" under the federal Mobile Telecommunications Sourcing Act.

(2)        Prepaid.  Prepaid telephone calling service is sourced in accordance with G.S. 105‑164.4B.

(3)        Private.  Private telecommunications service is sourced in accordance with subsection (e) of this section.

(b)        Repealed by Session Laws 2006‑33, s. 4, effective January 1, 2007.

(c)        (1)‑(10) Repealed by Session Laws 2006‑33, s. 4, effective January 1, 2007.

(11)      Repealed by Session Laws 2005‑276, s. 33.7, effective October 1, 2005.

(12)‑(16) Repealed by Session Laws 2006‑33, s. 4, effective January 1, 2007.

(d)        Recodified as G.S. 105‑164.4D by Session Laws 2006‑151, s. 4, effective January 1, 2007.

(e)        Private Line.  The gross receipts derived from private telecommunications service are sourced as follows:

(1)        If all the customer's channel termination points are located in this State, the service is sourced to this State.

(2)        If all the customer's channel termination points are not located in this State and the service is billed on the basis of channel termination points, the charge for each channel termination point located in this State is sourced to this State.

(3)        If all the customer's channel termination points are not located in this State and the service is billed on the basis of channel mileage, the following applies:

a.         A charge for a channel segment between two channel termination points located in this State is sourced to this State.

b.         Fifty percent (50%) of a charge for a channel segment between a channel termination point located in this State and a channel termination point located in another state is sourced to this State.

(4)        If all the customer's channel termination points are not located in this State and the service is not billed on the basis of channel termination points or channel mileage, a percentage of the charge for the service is sourced to this State. The percentage is determined by dividing the number of channel termination points in this State by the total number of channel termination points.

(f)         Call Center Cap. The gross receipts tax on telecommunications service that originates outside this State, terminates in this State, and is provided to a call center that has a direct pay permit issued by the Department under G.S. 105‑164.27A may not exceed fifty thousand dollars ($50,000) a calendar year. This cap applies separately to each legal entity.

(g)        Credit.  A taxpayer who pays a tax legally imposed by another state on a telecommunications service taxable under this section is allowed a credit against the tax imposed in this section.

(h)        Definitions.  The following definitions apply in this section:

(1)        Ancillary service.  Defined in G.S. 105‑164.3.

(1a)      Call‑by‑call basis.  A method of charging for a telecommunications service whereby the price of the service is measured by individual calls.

(2)        Call center.  Defined in G.S. 105‑164.27A.

(3)        Mobile telecommunications service.  Defined in G.S. 105‑164.3.

(4)        Place of primary use.  Defined in G.S. 105‑164.3.

(5)        Postpaid calling service.  A telecommunications service that is charged on a call‑by‑call basis and is obtained by making payment at the time of the call either through the use of a credit or payment mechanism, such as a bank card, travel card, credit card, or debit card, or by charging the call to a telephone number that is not associated with the origination or termination of the telecommunications service. A postpaid calling service includes a service that meets all the requirements of a prepaid wireline telephone calling service, except the exclusive use requirement.

(6)        Prepaid telephone calling service.  Defined in G.S. 105‑164.3.

(7)        Private telecommunications service.  Telecommunications service that entitles a subscriber of the service to exclusive or priority use of a communications channel or group of channels.

(8)        Telecommunications service.  Defined in G.S. 105‑164.3. (2001‑430, s. 6; 2001‑487, ss. 67(a), (c), 69(b); 2002‑16, s. 10; 2002‑16, ss. 6, 7, 8, 9, 11, 14; 2003‑416, s. 16(a); 2005‑276, ss. 33.6, 33.7; 2006‑33, s. 4; 2006‑151, s. 4.)



§ 105-164.4D. Bundled transactions.

§ 105‑164.4D.  Bundled transactions.

(a)        Tax Application.  Tax applies to the sales price of a bundled transaction unless one of the following applies:

(1)        Fifty percent (50%) test.  All of the products in the bundle are tangible personal property, the bundle includes one or more of the exempt products listed in this subdivision, and the price of the taxable products in the bundle does not exceed fifty percent (50%) of the price of the bundle:

a.         Food exempt under G.S. 105‑164.13B.

b.         A drug exempt under G.S. 105‑164.13(13).

c.         Medical devices, equipment, or supplies exempt under G.S. 105‑164.13(12).

(2)        Allocation.  The bundle includes a service, and the retailer determines an allocated price for each product in the bundle based on a reasonable allocation of revenue that is supported by the retailer's business records kept in the ordinary course of business. In this circumstance, tax applies to the allocated price of each taxable product in the bundle.

(3)        Ten percent (10%) test.  The price of the taxable products in the bundle does not exceed ten percent (10%) of the price of the bundle, and no other subdivision in this subsection applies.

(b)        Determining Threshold.  A retailer of a bundled transaction subject to this section may use either the retailer's cost price or the retailer's sales price to determine if the transaction meets the fifty percent (50%) test or the ten percent (10%) test set out in subdivisions (a)(1) and (a)(3) of this section. A retailer may not use a combination of cost price and sales price to make this determination. If a bundled transaction subject to subdivision (a)(3) of this section includes a service contract, the retailer must use the full term of the contract in determining whether the transaction meets the threshold set in the subdivision. (2006‑151, ss. 4, 5; 2007‑244, s. 2.)



§ 105-164.5: Repealed by Session Laws 1998-121, s. 2, as amended by Session Laws 1998-217, s. 59.

§ 105‑164.5:  Repealed by Session Laws 1998‑121, s. 2, as amended by Session Laws 1998-217, s. 59.



§ 105-164.5A: Repealed by Session Laws 1961, c. 1213, s. 3.

§ 105‑164.5A: Repealed by Session Laws 1961, c.  1213, s. 3.



§ 105-164.6. Complementary use tax.

§ 105‑164.6.  Complementary use tax.

(a)        Tax.  An excise tax at the applicable rate set in G.S. 105‑164.4 is imposed on the products listed below. The applicable rate is the rate and maximum tax, if any, that would apply to the sale of the product. A product is subject to tax under this section only if it is subject to tax under G.S. 105‑164.4.

(1)        Tangible personal property or digital property purchased inside or outside this State for storage, use, or consumption in this State. This subdivision includes property that becomes part of a building or another structure.

(2)        Tangible personal property or digital property leased or rented inside or outside this State for storage, use, or consumption in this State.

(3)        Services sourced to this State.

(b)        Liability.  The tax imposed by this section is payable by the person who purchases, leases, or rents tangible personal property or digital property or who purchases a service. If the property purchased becomes a part of a building or other structure in the State and the purchaser is a contractor or subcontractor, the contractor, the subcontractor, and the owner of the building are jointly and severally liable for the tax. The liability of a contractor, a subcontractor, or an owner who did not purchase the property is satisfied by receipt of an affidavit from the purchaser certifying that the tax has been paid.

(c)        Credit.  A credit is allowed against the tax imposed by this section for the following:

(1)        The amount of sales or use tax paid on the item to this State. Payment of sales or use tax to this State on an item by a retailer extinguishes the liability of a purchaser for the tax imposed under this section.

(2)        The amount of sales or use tax paid on the item to another state. If the amount of tax paid to the other state is less than the amount of tax imposed by this section, the difference is payable to this State. The credit allowed by this subdivision does not apply to tax paid to a state that does not grant a similar credit for sales or use taxes paid in North Carolina.

(d),(e)  Repealed by Session Laws 2005‑276, s. 33.8, effective October 1, 2005.

(f)         Registration.  Before a person may engage in business in this State selling or delivering tangible personal property, digital property, or a service for storage, use, or consumption in this State, the person must obtain a certificate of registration from the Department. To obtain a certificate of registration, a person must register with the Department.

The holder of the certificate of registration must pay the tax levied under this Article. A certificate of registration is valid unless it is revoked for failure to comply with the provisions of this Article or becomes void. A certificate issued to a retailer becomes void if, for a period of 18 months, the retailer files no returns or files returns showing no sales.

(g)        Repealed by Session Laws 1995, c. 7, s. 1.  (1957, c. 1340, s. 5; 1959, c. 1259, s. 5; 1961, c. 826, s. 2; 1967, c. 1110, s. 6; 1973, c. 476, s. 193; 1979, c. 17, s. 2; c. 48, ss. 3, 4; c. 179, s. 3; c. 527, s. 2; 1979, 2nd Sess., c. 1100, s. 1; c. 1175; 1981, cc. 18, 65; 1983, c. 713, s. 90; 1983 (Reg. Sess., 1984), c. 1065, s. 3; 1989, c. 692, s. 3.4; 1991, c. 689, s. 312; c. 690, s. 3; 1995, c. 7, s. 1; c. 17, s. 7; 1998‑121, s. 4; 1999‑438, s. 1.1; 2001‑414, s. 15; 2003‑416, ss. 17, 24(a); 2005‑276, s. 33.8; 2006‑162, s. 6; 2009‑451, s. 27A.3(h).)



§ 105-164.6A. Voluntary collection of use tax by sellers.

§ 105‑164.6A.  Voluntary collection of use tax by sellers.

(a)        Voluntary Collection Agreements.  The Secretary may enter into agreements with sellers pursuant to which the seller agrees to collect and remit on behalf of its customers State and local use taxes due on items of tangible personal property, digital property, or services the seller sells. For the purpose of this section, a seller is a person who is engaged in the business of selling tangible personal property, digital property, or services for use in this State and who does not have sufficient nexus with this State to be required to collect use tax on the sales.

(b)        Mandatory Provisions.  The agreements must contain the following provisions:

(1)        The seller is not liable for use tax not paid to it by a customer.

(2)        A customer's payment of a use tax to the seller relieves the customer of liability for the use tax.

(3)        The seller must remit all use taxes it collects from customers on or before the due date specified in the agreement, which may not be later than 31 days after the end of a quarter or other collection period. The collection period cannot be more often than annually if the seller's State and local tax collections are less than one thousand dollars ($1,000) in a calendar year.

(4)        A seller who fails to remit use taxes collected on behalf of its customers by the due date specified in the agreement is subject to the interest and penalties provided in Article 9 of this Chapter with respect to the taxes to the same extent as if the seller were a retailer and were required to collect use taxes under this Article.

(c)        Optional Provisions.  The agreements may contain the following provisions:

(1)        The seller will collect the use tax only on items that are subject to the general rate of tax.

(2)        The seller will collect local use taxes only to the extent they are at the same rate in every unit of local government in the State.

(3)        The seller will remit the tax and file reports in the form prescribed by the Secretary.

(4)        Other provisions establishing the types of transactions on which the seller will collect tax and prescribing administrative procedures and requirements.  (1996, 2nd Ex. Sess., c. 14, s. 11; 2000‑120, s. 4; 2003‑284, s. 45.4; 2009‑451, s. 27A.3(i).)



§ 105-164.7. Retailer to collect sales tax from purchaser as trustee for State.

§ 105‑164.7.  Retailer to collect sales tax from purchaser as trustee for State.

The sales tax imposed by this Article is intended to be passed on to the purchaser of a taxable item and borne by the purchaser instead of by the retailer. A retailer must collect the tax due on an item when the item is sold at retail. The tax is a debt from the purchaser to the retailer until paid and is recoverable at law by the retailer in the same manner as other debts. A retailer is considered to act as a trustee on behalf of the State when it collects tax from the purchaser of a taxable item.  (1957, c. 1340, s. 5; 1973, c. 476, s. 193; 2000‑19, s. 1.3; 2006‑162, s. 7; 2009‑451, s. 27A.3(j).)



§ 105-164.8. Retailer's obligation to collect tax; remote sales subject to tax.

§ 105‑164.8.  Retailer's obligation to collect tax; remote sales subject to tax.

(a)        Obligation.  A retailer is required to collect the tax imposed by this Article notwithstanding any of the following:

(1)        That the purchaser's order or the contract of sale is delivered, mailed, or otherwise transmitted by the purchaser to the retailer at a point outside this State as a result of solicitation by the retailer through the medium of a catalogue or other written advertisement.

(2)        That the purchaser's order or the contract of sale is made or closed by acceptance or approval outside this State, or before any tangible personal property or digital property that is part of the order or contract enters this State.

(3)        That the purchaser's order or the contract of sale provides that the property shall be or is in fact procured or manufactured at a point outside this State and shipped directly to the purchaser from the point of origin.

(4)        That the property is mailed to the purchaser in this State or a point outside this State or delivered to a carrier outside this State f.o.b. or otherwise and directed to the purchaser in this State regardless of whether the cost of transportation is paid by the retailer or by the purchaser.

(5)        That the property is delivered directly to the purchaser at a point outside this State.

(6)        Any combination in whole or in part of any two or more of the foregoing statements of fact, if it is intended that the property purchased be brought to this State for storage, use, or consumption in this State.

(b)        Remote Sales.  A retailer who makes a remote sale is engaged in business in this State and is subject to the tax levied under this Article if at least one of the following conditions is met:

(1)        The retailer is a corporation engaged in business under the laws of this State or a person domiciled in, a resident of, or a citizen of, this State.

(2)        The retailer maintains retail establishments or offices in this State, whether the remote sales thus subject to taxation by this State result from or are related in any other way to the activities of the establishments or offices.

(3)        The retailer solicits or transacts business in this State by employees, independent contractors, agents, or other representatives, whether the remote sales thus subject to taxation by this State result from or are related in any other way to the solicitation or transaction of business. A retailer is presumed to be soliciting or transacting business by an independent contractor, agent, or other representative if the retailer enters into an agreement with a resident of this State under which the resident, for a commission or other consideration, directly or indirectly refers potential customers, whether by a link on an Internet Web site or otherwise, to the retailer. This presumption applies only if the cumulative gross receipts from sales by the retailer to purchasers in this State who are referred to the retailer by all residents with this type of agreement with the retailer is in excess of ten thousand dollars ($10,000) during the preceding four quarterly periods. This presumption may be rebutted by proof that the resident with whom the retailer has an agreement did not engage in any solicitation in the State on behalf of the seller that would satisfy the nexus requirement of the United States Constitution during the four quarterly periods in question.

(4)        Repealed by Session Laws 1991, c. 45, s. 16.

(5)        The retailer, by purposefully or systematically exploiting the market provided by this State by any media‑assisted, media‑facilitated, or media‑solicited means, including direct mail advertising, distribution of catalogs, computer‑assisted shopping, television, radio or other electronic media, telephone solicitation, magazine or newspaper advertisements, or other media, creates nexus with this State. A nonresident retailer who purchases advertising to be delivered by television, by radio, in print, on the Internet, or by any other medium is not considered to be engaged in business in this State based solely on the purchase of the advertising.

(6)        Through compact or reciprocity with another jurisdiction of the United States, that jurisdiction uses its taxing power and its jurisdiction over the retailer in support of this State's taxing power.

(7)        The retailer consents, expressly or by implication, to the imposition of the tax imposed by this Article. For purposes of this subdivision, evidence that a retailer engaged in the activity described in subdivision (5) is prima facie evidence that the retailer consents to the imposition of the tax imposed by this Article.

(8)        The retailer is a holder of a wine shipper permit issued by the ABC Commission pursuant to G.S. 18B‑1001.1.

(c)        Local Tax.  A retailer who is required to collect the tax imposed by this Article must collect a local use tax on a transaction if a local sales tax does not apply to the transaction. The sourcing principles in G.S. 105‑164.4B determine whether a local sales tax or a local use tax applies to a transaction. A "local sales tax" is a tax imposed under Chapter 1096 of the 1967 Session Laws or by Subchapter VIII of this Chapter, and a local use tax is a use tax imposed under that act or Subchapter.  (1957, c. 1340, s. 5; 1987 (Reg. Sess., 1988), c. 1096, s. 4; 1991, c. 45, s. 16; 2001‑347, s. 2.10; 2003‑402, s. 13; 2003‑416, s. 24(b), (c); 2009‑451, s. 27A.3(a).)



§ 105-164.9. Advertisement to absorb tax unlawful.

§ 105‑164.9.  Advertisement to absorb tax unlawful.

Any retailer who shall by any character or public advertisement offer to absorb the tax levied in this Article or in any manner directly or indirectly advertise that the tax herein imposed is not considered an element in the price to the purchaser shall be guilty of a Class 1 misdemeanor.  Any violations of the provisions of this section reported to the Secretary shall be reported by him to the Attorney General of the State to the end that such violations may be brought to the attention of the solicitor of the court of the county or district whose duty it is to prosecute misdemeanors in the jurisdiction.  It shall be the duty of such solicitor to investigate such alleged violations and if he finds that this section has been violated prosecute such violators in accordance with the law. (1957, c. 1340, s. 5; 1973, c. 476, s. 193; 1993, c. 539, s. 704; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 105-164.10. Retail bracket system.

§ 105‑164.10.  Retail bracket system.

For the convenience of the retailer in collecting the tax due under this Article, the Secretary shall prescribe tables that compute the tax due on sales by rounding off the amount of tax due to the nearest whole cent.  The Secretary shall issue a separate table for each rate of tax that may apply to a sale, including the general rate established in G.S. 105‑164.4, preferential rates, and combined State and local rates.  Use of the tables prescribed by the Secretary does not relieve a retailer of liability for the applicable rate of tax due on the gross receipts or net taxable sales of the retailer. (1957, c. 1340, s. 5; 1961, c. 826, s. 2; 1973, c. 476, s. 193; 1991, c. 689, s. 313.)



§ 105-164.11. Excessive and erroneous collections.

§ 105‑164.11.  Excessive and erroneous collections.

(a)        Remittance of Over‑Collections to Secretary.  When the tax collected for any period is in excess of the total amount that should have been collected, the total amount collected must be paid over to the Secretary. When tax is collected for any period on exempt or nontaxable sales the tax erroneously collected shall be remitted to the Secretary and no refund shall be made to a taxpayer unless the purchaser has received credit for or has been refunded the amount of tax erroneously charged. This provision shall be construed with other provisions of this Article and given effect so as to result in the payment to the Secretary of the total amount collected as tax if it is in excess of the amount that should have been collected.

(b)        Refund Procedures First Remedy.  The first course of remedy available to purchasers seeking a refund of over‑collected sales or use taxes from the seller are the customer refund procedures provided in this Chapter or otherwise provided by administrative rule, bulletin, or directive on the law issued by the Secretary.

(c)        Cause of Action Against Seller.  A cause of action against the seller for over‑collected sales or uses taxes does not accrue until a purchaser has provided written notice to a seller and the seller has had 60 days to respond. The notice to the seller must contain the information necessary to determine the validity of the request.

(d)        Presumption of Reasonable Business Practice.  In connection with a purchaser's request from the seller of over‑collected sales or use taxes, a seller shall be presumed to have a reasonable business practice if, in the collection of sales and use taxes, the seller uses either a provider or a system, including a proprietary system, that is certified by the State and the seller has remitted to the State all taxes collected less any deductions, credits, or collection allowances.

(e)        Reliance on Written Advice.  A seller who requests specific written advice from the Secretary and who collects and remits sales or use tax in accordance with the written advice the Secretary gives the seller is not liable to a purchaser for any overcollected sales or use tax that was collected in accordance with the written advice. Subsection (a) of this section governs when a seller may obtain a refund for overcollected tax.  (1957, c. 1340, s. 5; 1959, c. 1259, s. 5; 1961, c. 826, s. 2; 1973, c. 476, s. 193; 1991 (Reg. Sess., 1992), c. 1007, s. 4; 2004‑22, s. 1; 2009‑413, s. 1.)



§ 105-164.12: Repealed by Session Laws 2001-347, s. 2.11.

§ 105‑164.12: Repealed by Session Laws 2001‑347, s. 2.11.



§ 105-164.12A. Electric golf cart and battery charger considered a single article.

§ 105‑164.12A.  Electric golf cart and battery charger considered a single article.

The sale of an electric golf cart and a battery charger that is not physically attached to the golf cart is considered the sale of a single article of tangible personal property in imposing tax under this Article if the battery charger is designed to recharge the golf cart and is sold to the purchaser of the golf cart when the golf cart is sold. (1985 (Reg. Sess., 1986), c. 901.)



§ 105-164.12B. Tangible personal property sold below cost with conditional service contract.

§ 105‑164.12B.  Tangible personal property sold below cost with conditional service contract.

(a)        Conditional Service Contract Defined.  A conditional service contract is a contract in which all of the following conditions are met:

(1)        A seller transfers an item of tangible personal property to a consumer on the condition that the consumer enter into an agreement to purchase services on an ongoing basis for a minimum period of at least six months.

(2)        The agreement requires the consumer to pay a cancellation fee to the seller if the consumer cancels the contract for services within the minimum period.

(3)        For the item transferred, the seller charges the consumer a price that, after any price reduction the seller gives the consumer, is below the purchase price the seller paid for the item. The seller's purchase price is presumed to be no greater than the price the seller paid, as shown on the seller's purchase invoice, for the same item within 12 months before the seller entered into the conditional service contract.

(b)        Tax.  If a seller transfers an item of tangible personal property as part of a conditional service contract, a sale has occurred. The sales price of the item is presumed to be the retail price at which the item would sell in the absence of the conditional service contract. Sales tax is due at the time of the transfer on the following:

(1)        Any part of the presumed sales price the consumer pays at that time, if the service in the contract is taxable at the combined general rate.

(2)        The presumed sales price, if the service in the contract is not taxable at the combined general rate.

(c)‑(f). Repealed by Session Laws 2007‑244, s. 3, effective October 1, 2007. (1996, 2nd Ex. Sess., c. 13, s. 5.1; 2001‑414, ss. 16, 17; 2006‑151, s. 6; 2007‑244, s. 3.)



§ 105-164.13. Retail sales and use tax.

Part 3. Exemptions and Exclusions.

§ 105‑164.13.  Retail sales and use tax.

The sale at retail and the use, storage, or consumption in this State of the following tangible personal property, digital property, and services are specifically exempted from the tax imposed by this Article:

Agricultural Group.

(1)        Any of the following items sold to a farmer for use by the farmer in the planting, cultivating, harvesting, or curing of farm crops or in the production of dairy products, eggs, or animals. A "farmer" includes a dairy operator, a poultry farmer, an egg producer, a livestock farmer, a farmer of crops, and a farmer of an aquatic species, as defined in G.S. 106‑758.

a.         Commercial fertilizer, lime, land plaster, plastic mulch, plant bed covers, potting soil, baler twine, and seeds.

b.         Farm machinery, attachment and repair parts for farm machinery, and lubricants applied to farm machinery. The term "machinery" includes implements that have moving parts or are operated or drawn by an animal. The term does not include implements operated wholly by hand or motor vehicles required to be registered under Chapter 20 of the General Statutes.

c.         A horse or mule.

d.         (Effective until July 1, 2010  see notes) Fuel other than electricity.

d.         (Effective July 1, 2010  see notes) Fuel.

(1a)      Sales of the following to a farmer, as defined in subdivision (1) of this section:

a.         A container used for a purpose set out in subdivision (1) of this section or in packaging and transporting the farmer's product for sale.

b.         A grain, feed, or soybean storage facility, and parts and accessories attached to the facility.

(1b)      (Effective July 1, 2010  see notes) Electricity sold to a farmer to be used for any farming purpose other than preparing food, heating dwellings, and other household purposes.

(2)        Repealed by Session Laws 2001, c. 514, s. 1, effective February 1, 2002.

(2a)      Any of the following substances when purchased for use on animals or plants, as appropriate, held or produced for commercial purposes. This exemption does not apply to any equipment or devices used to administer, release, apply, or otherwise dispense these substances:

a.         Remedies, vaccines, medications, litter materials, and feeds for animals.

b.         Rodenticides, insecticides, herbicides, fungicides, and pesticides.

c.         Defoliants for use on cotton or other crops.

d.         Plant growth inhibitors, regulators, or stimulators, including systemic and contact or other sucker control agents for tobacco and other crops.

e.         Semen.

(3)        Products of forests and mines in their original or unmanufactured state when such sales are made by the producer in the capacity of producer.

(4)        Cotton, tobacco, peanuts or other farm products sold to manufacturers for further manufacturing or processing.

(4a)      Baby chicks and poults sold for commercial poultry or egg production.

(4b)      Products of a farm sold in their original state by the producer of the products if the producer is not primarily a retail merchant and ice used to preserve agriculture, aquaculture and commercial fishery products until the products are sold at retail.

(4c)      Any of the following items concerning the housing, raising, or feeding of animals:

a.         Commercially manufactured facilities to be used for commercial purposes for housing, raising, or feeding animals or for housing equipment necessary for these commercial activities.

b.         Building materials, supplies, fixtures, and equipment that become a part of and are used in the construction, repair, or improvement of an enclosure or a structure specifically designed, constructed, and used for housing, raising, or feeding animals or for housing equipment necessary for one of these commercial activities.

c.         Commercially manufactured equipment, and parts and accessories for the equipment, used in a facility that is exempt from tax under this subdivision or in an enclosure or a structure whose building materials are exempt from tax under this subdivision.

(4d)      Any of the following tobacco items:

a.         The lease or rental of tobacco sheets used in handling tobacco in the warehouse and transporting tobacco to and from the warehouse.

b.         A metal flue sold for use in curing tobacco, whether the flue is attached to a handfired furnace or used in connection with a mechanical burner.

c.         A bulk tobacco barn or rack, parts and accessories attached to the tobacco barn or rack, and any similar apparatus, part, or accessory used to cure or dry tobacco or another crop.

(4e)      Repealed by Session Laws 2006‑162, s. 8(b), effective July 24, 2006.

(4f)       Sales of the following to a person who is engaged in the commercial logging business:

a.         Logging machinery.  Logging machinery is machinery used to harvest raw forest products for transport to first market.

b.         Attachments and repair parts for logging machinery.

c.         Lubricants applied to logging machinery.

d.         Fuel used to operate logging machinery.

Industrial Group.

(5)        Manufactured products produced and sold by manufacturers or producers to other manufacturers, producers, or registered retailers or wholesale merchants, for the purpose of resale except as modified by G.S. 105‑164.3(51). This exemption does not extend to or include retail sales to users or consumers not for resale.

(5a)      Products that are subject to tax under Article 5F of this Chapter.

(5b)      Sales to a telephone company regularly engaged in providing telecommunications service to subscribers on a commercial basis of central office equipment, switchboard equipment, private branch exchange equipment, terminal equipment other than public pay telephone terminal equipment, and parts and accessories attached to the equipment.

(5c)      Sales of towers, broadcasting equipment, and parts and accessories attached to the equipment to a radio or television company licensed by the Federal Communications Commission.

(5d)      Sales of broadcasting equipment and parts and accessories attached to the equipment to a cable service provider. For the purposes of this subdivision, "broadcasting equipment" does not include cable.

(6)        Repealed by Session Laws 1989 (Regular Session, 1990), c. 1068, s. 1.

(7)        Sales of products of waters in their original or unmanufactured state when such sales are made by the producer in the capacity of producer. Fish and seafoods are likewise exempt when sold by the fisherman in that capacity.

(8)        Sales to a manufacturer of tangible personal property that enters into or becomes an ingredient or component part of tangible personal property that is manufactured. This exemption does not apply to sales of electricity.

(8a)      Sales to a small power production facility, as defined in 16 U.S.C. § 796(17)(A), of fuel used by the facility to generate electricity.

(9)        Boats, fuel oil, lubricating oils, machinery, equipment, nets, rigging, paints, parts, accessories, and supplies sold to any of the following:

a.         The holder of a standard commercial fishing license issued under G.S. 113‑168.2 for principal use in commercial fishing operations.

b.         The holder of a shellfish license issued under G.S. 113‑169.2 for principal use in commercial shellfishing operations.

c.         The operator of a for‑hire boat, as defined in G.S. 113‑174, for principal use in the commercial use of the boat.

(10)      Sales of the following to commercial laundries or to pressing and dry cleaning establishments:

a.         Articles or materials used for the identification of garments being laundered or dry cleaned, wrapping paper, bags, hangers, starch, soaps, detergents, cleaning fluids and other compounds or chemicals applied directly to the garments in the direct performance of the laundering or the pressing and cleaning service.

b.         Laundry and dry‑cleaning machinery, parts and accessories attached to the machinery, and lubricants applied to the machinery.

c.         Fuel, other than electricity, used in the direct performance of the laundering or the pressing and cleaning service.

Motor Fuels Group.

(10a)    Sales of the following to a major recycling facility:

a.         Lubricants and other additives for motor vehicles or machinery and equipment used at the facility.

b.         Materials, supplies, parts, and accessories, other than machinery and equipment, that are not capitalized by the taxpayer and are used or consumed in the manufacturing and material handling processes at the facility.

c.         Electricity used at the facility.

(10b)    Recodified as G.S. 105‑164.13(10a)c. by Session Laws 2005‑276, s. 33.9, effective January 1, 2006.

(11)      Any of the following fuel:

a.         Motor fuel, as defined in G.S. 105‑449.60, except motor fuel for which a refund of the per gallon excise tax is allowed under  G.S. 105‑449.105A or G.S. 105‑449.107.

b.         Alternative fuel taxed under Article 36D of this Chapter, unless a refund of that tax is allowed under G.S. 105‑449.107.

(11a)    Sales of diesel fuel to railroad companies for use in rolling stock other than motor vehicles. The definitions in G.S. 105‑333 apply in this subdivision.

Medical Group.

(12)      Sales of any of the following items:

a.         Prosthetic devices.

b.         Mobility enhancing equipment sold on a prescription.

c.         Durable medical equipment sold on prescription.

d.         Durable medical supplies sold on prescription.

(13)      All of the following drugs, including their packaging materials and any instructions or information about the drugs included in the package with them:

a.         Drugs required by federal law to be dispensed only on prescription.

b.         Over‑the‑counter drugs sold on prescription.

c.         Insulin.

(13a)    Repealed by Session Laws 1996, Second Extra Session, c. 14, s. 16.

(13b)    Repealed by Session Laws 1999, c. 438, s. 7, effective October 1, 1999.

(13c)    Nutritional supplements sold by a chiropractic physician at a chiropractic office to a patient as part of the patient's plan of treatment, as authorized by G.S. 90‑151.1.

Printed Materials Group.

(14)      Public school books on the adopted list, the selling price of which is fixed by State contract.

(14a)    Recodified as subdivision (33a) by Session Laws 2000‑120, s. 5, effective July 14, 2000.

Transactions Group.

(15)      Accounts of purchasers, representing taxable sales, on which the tax imposed by this Article has been paid, that are found to be worthless and actually charged off for income tax purposes may, at corresponding periods, be deducted from gross sales. In the case of a municipality that sells electricity, the account may be deducted if it meets all the conditions for charge‑off that would apply if the municipality were subject to income tax. Any accounts deducted pursuant to this subdivision must be added to gross sales if afterwards collected.

(16)      Sales of an article repossessed by the vendor if tax was paid on the sales price of the article.

Exempt Status Group.

(17)      Sales which a state would be without power to tax under the limitations of the Constitution or laws of the United States or under the Constitution of this State.

Unclassified Group.

(18)      Repealed by Session Laws 2005‑276, s. 33.9, effective January 1, 2006.

(19)      Repealed by Session Laws 1991, c. 618, s. 1.

(20)      Sales by blind merchants operating under supervision of the Department of Health and Human Services.

(21)      The lease or rental of motion picture films used for exhibition purposes where the lease or rental of such property is an established business or part of an established business or the same is incidental or germane to said business of the lessee.

(22)      The lease or rental of films, motion picture films, transcriptions and recordings to radio stations and television stations operating under a certificate from the Federal Communications Commission.

(22a)    Sales of audiovisual masters made or used by a production company in making visual and audio images for first generation reproduction. For the purpose of this subdivision, an "audiovisual master" is an audio or video film, tape, or disk or another audio or video storage device from which all other copies are made.

(23)      Sales of the following packaging items:

a.         Wrapping paper, labels, wrapping twine, paper, cloth, plastic bags, cartons, packages and containers, cores, cones or spools, wooden boxes, baskets, coops and barrels, including paper cups, napkins and drinking straws and like articles sold to manufacturers, producers and retailers, when such materials are used for packaging, shipment or delivery of tangible personal property which is sold either at wholesale or retail and when such articles constitute a part of the sale of such tangible personal property and are delivered with it to the customer.

b.         A container that is used as packaging by the owner of the container or another person to enclose tangible personal property for delivery to a purchaser of the property and is required to be returned to its owner for reuse.

(24)      Sales of fuel and other items of tangible personal property for use or consumption by or on ocean‑going vessels which ply the high seas in interstate or foreign commerce in the transport of freight and/or passengers for hire exclusively, when delivered to an officer or agent of such vessel for the use of such vessel; provided, however, that sales of fuel and other items of tangible personal property made to officers, agents, members of the crew or passengers of such vessels for their personal use shall not be exempted from payment of the sales tax.

(25)      Sales by merchants on the Cherokee Indian Reservation when such merchants are authorized to do business on the Reservation and are paying the tribal gross receipts levy to the Tribal Council.

(26)      Food sold not for profit by public or private school cafeterias within school buildings during the regular school day.

(26a)    Food sold not for profit by a public school cafeteria to a child care center that participates in the Child and Adult Care Food Program of the Department of Public Instruction.

(27)      Meals and food products served to students in dining rooms regularly operated by State or private educational institutions or student organizations thereof.

(27a)    Bread, rolls, and buns sold at a bakery thrift store. A "bakery thrift store" is a retail outlet of a bakery that sells at wholesale over ninety percent (90%) of the items it makes and sells at the retail outlet day‑old bread, rolls, and buns returned to it by retailers that acquired these items from the bakery.

(28)      Sales of newspapers by newspaper street vendors, by newspaper carriers making door‑to‑door deliveries, and by means of vending machines.

(29)      Repealed by Session Laws 2005‑435, s. 30, effective September 27, 2005.

(29a)    Repealed by Session Laws 1995 (Regular Session, 1996), c. 646, s. 5.

(30)      Sales from vending machines when sold by the owner or lessee of said machines at a price of one cent (1¢) per sale.

(31)      Sales of meals not for profit to elderly and incapacitated persons by charitable or religious organizations not operated for profit which are entitled to the refunds provided by G.S. 105‑164.14(b), when such meals are delivered to the purchasers at their places of abode.

(31a)    Food sold by a church or religious organization not operated for profit when the proceeds of the sales are actually used for religious activities.

(31b)    Repealed by Session Laws 1996, Second Extra Session, c. 14, s. 16.

(32)      Sales of motor vehicles, the sale of a motor vehicle body to be mounted on a motor vehicle chassis when a certificate of title has not been issued for the chassis, and the sale of a motor vehicle body mounted on a motor vehicle chassis that temporarily enters the State so the manufacturer of the body can mount the body on the chassis.

(33)      Tangible personal property purchased solely for the purpose of export to a foreign country for exclusive use or consumption in that or some other foreign country, either in the direct performance or rendition of professional or commercial services, or in the direct conduct or operation of a trade or business, all of which purposes are actually consummated, or purchased by the government of a foreign country for export which purpose is actually consummated. "Export" shall include the acts of possessing and marshalling such property, by either the seller or the purchaser, for transportation to a foreign country, but shall not include devoting such property to any other use in North Carolina or the United States. "Foreign country" shall not include any territory or possession of the United States.

In order to qualify for this exemption, an affidavit of export indicating compliance with the terms and conditions of this exemption, as prescribed by the Secretary of Revenue, must be submitted by the purchaser to the seller, and retained by the seller to evidence qualification for the exemption.

If the purposes qualifying the property for exemption are not consummated, the purchaser shall be liable for the tax which was avoided by the execution of the aforesaid affidavit as well as for applicable penalties and interest and the affidavit shall contain express provision that the purchaser has recognized and assumed such liability.

The principal purpose of this exemption is to encourage the flow of commerce through North Carolina ports that is now moving through out‑of‑state ports. However, it is not intended that property acquired for personal use or consumption by the purchaser, including gifts, shall be exempt hereunder.

(33a)    Tangible personal property sold by a retailer to a purchaser within or without this State, when the property is delivered in this State to a common carrier or to the United States Postal Service for delivery to the purchaser or the purchaser's designees outside this State and the purchaser does not subsequently use the property in this State.

(34)      Sales of items by a nonprofit civic, charitable, educational, scientific or literary organization when the net proceeds of the sales will be given or contributed to the State of North Carolina or to one or more of its agencies or instrumentalities, or to one or more nonprofit charitable organizations, one of whose purposes is to serve as a conduit through which such net proceeds will flow to the State or to one or more of its agencies or instrumentalities.

(35)      Sales by a nonprofit civic, charitable, educational, scientific, literary, or fraternal organization when all of the following conditions are met:

a.         The sales are conducted only upon an annual basis for the purpose of raising funds for the organization's activities.

b.         The proceeds of the sale are actually used for the organization's activities.

c.         The products sold are delivered to the purchaser within 60 days after the first solicitation of any sale made during the organization's annual sales period.

(36)      Advertising supplements and any other printed matter ultimately to be distributed with or as part of a newspaper.

(37)      Repealed by Session Laws 2001‑424, s. 34.23(a), effective December 1, 2001, and applicable to sales made on or after that date.

(38)      Food and other items lawfully purchased under the Food Stamp Program, 7 U.S.C. § 2011, and supplemental foods lawfully purchased with a food instrument issued under the Special Supplemental Food Program, 42 U.S.C. § 1786, and supplemental foods purchased for direct distribution by the Special Supplemental Food Program.

(39)      Sales of paper, ink, and other tangible personal property to commercial printers and commercial publishers for use as ingredients or component parts of free distribution periodicals and sales by printers of free distribution periodicals to the publishers of these periodicals. As used in this subdivision, the term "free distribution periodical" means a publication that is continuously published on a periodic basis monthly or more frequently, is provided without charge to the recipient, and is distributed in any manner other than by mail.

(40)      Sales to the Department of Transportation.

(41)      Sales of mobile classrooms to local boards of education or to local boards of trustees of community colleges.

(42)      Tangible personal property that is purchased by a retailer for resale or is manufactured or purchased by a wholesale merchant for resale and then withdrawn from inventory and donated by the retailer or wholesale merchant to either a governmental entity or a nonprofit organization, contributions to which are deductible as charitable contributions for federal income tax purposes.

(43)      Custom computer software. Custom computer software and the portion of prewritten computer software that is modified or enhanced if the modification or enhancement is designed and developed to the specifications of a specific purchaser and the charges for the modification or enhancement are separately stated.

(43a)    Computer software that meets any of the following descriptions:

a.         It is designed to run on an enterprise server operating system.

b.         It is sold to a person who operates a datacenter and is used within the datacenter.

c.         It is sold to a person who provides cable service, telecommunications service, or video programming and is used to provide ancillary service, cable service, Internet access service, telecommunications service, or video programming.

(43b)    Computer software or digital property that becomes a component part of other computer software or digital property that is offered for sale or of a service that is offered for sale.

(44)      Piped natural gas.  This item is exempt because it is taxed under Article 5E of this Chapter.

(45)      Sales of aircraft lubricants, aircraft repair parts, and aircraft accessories to an interstate passenger air carrier for use at its hub.

(45a)    Sales to an interstate air business of tangible personal property that becomes a component part of or is dispensed as a lubricant into commercial aircraft during its maintenance, repair, or overhaul. For the purpose of this subdivision, commercial aircraft includes only aircraft that has a certified maximum take‑off weight of more than 12,500 pounds and is regularly used to carry for compensation passengers, commercial freight, or individually addressed letters and packages.

(45b)    Sales of the following items to an interstate air courier for use at its hub:

a.         Aircraft lubricants, aircraft repair parts, and aircraft accessories.

b.         Materials handling equipment, racking systems, and related parts and accessories for the storage or handling and movement of tangible personal property at an airport or in a warehouse or distribution facility.

(45c)    Sales of aircraft simulators to a company for flight crew training and maintenance training.

(46)      Sales of electricity by a municipality whose only wholesale supplier of electric power is a federal agency and who is required by a contract with that federal agency to make payments in lieu of taxes.

(47)      An amount charged as a deposit on a beverage container that is returnable to the vendor for reuse when the amount is refundable or creditable to the vendee, whether or not the deposit is separately charged.

(48)      An amount charged as a deposit on an aeronautic, automotive, industrial, marine, or farm replacement part that is returnable to the vendor for rebuilding or remanufacturing when the amount is refundable or creditable to the vendee, whether or not the deposit is separately charged. This exemption does not include tires or batteries.

(49)      Installation charges when the charges are separately stated.

(49a)    Delivery charges for delivery of direct mail if the charges are separately stated on an invoice or similar billing document given to the purchaser.

(50)      Fifty percent (50%) of the sales price of tangible personal property sold through a coin‑operated vending machine, other than tobacco.

(51)      Water delivered by or through main lines or pipes for either commercial or domestic use or consumption.

(52)      Items subject to sales and use tax under G.S. 105‑164.4, other than electricity, telecommunications service, and ancillary service as defined in G.S. 105‑164.4, if all of the following conditions are met:

a.         The items are purchased by a State agency for its own use and in accordance with G.S. 105‑164.29A.

b.         The items are purchased pursuant to a valid purchase order issued by the State agency that contains the exemption number of the agency and a description of the property purchased, or the items purchased are paid for with a State‑issued check, electronic deposit, credit card, procurement card, or credit account of the State agency.

c.         For all purchases other than by an agency‑issued purchase order, the agency must provide to or have on file with the retailer the agency's exemption number.

(53)      Sales to a professional land surveyor of tangible personal property on which custom aerial survey data is stored in digital form or is depicted in graphic form. Data is custom if it was created to the specifications of the professional land surveyor purchasing the property. A professional land surveyor is a person licensed as a surveyor under Chapter 89C of the General Statutes.

(54)      The following telecommunications services and charges:

a.         Telecommunications service that is a component part of or is integrated into a telecommunications service that is resold. This exemption does not apply to service purchased by a pay telephone provider who uses the service to provide pay telephone service. Examples of services that are resold include carrier charges for access to an intrastate or interstate interexchange network, interconnection charges paid by a provider of mobile telecommunications service, and charges for the sale of unbundled network elements. An unbundled network element is a network element, as defined in 47 U.S.C. § 153(29), to which access is provided on an unbundled basis pursuant to 47 U.S.C. § 251(c)(3).

b.         Pay telephone service.

c.         911 charges imposed under G.S. 62A‑43 and remitted to the 911 Fund under that section.

d.         Charges for telecommunications service made by a hotel, motel, or another entity whose gross receipts are taxable under G.S. 105‑164.4(a)(3) when the charges are incidental to the occupancy of the entity's accommodations.

e.         Telecommunications service purchased by a State agency or a unit of local government for the North Carolina Information Highway or another data network owned or leased by the State or unit of local government.

(55)      Sales of electricity for use at an eligible Internet data center and eligible business property to be located and used at an eligible Internet data center. As used in this subdivision, "eligible business property" is property that is capitalized for tax purposes under the Code and is used either:

a.         For the provision of Internet service or Web search portal services as contemplated by G.S. 105‑164.3(8e)a., including equipment cooling systems for managing the performance of the property.

b.         For the generation, transformation, transmission, distribution, or management of electricity, including exterior substations and other business personal property used for these purposes.

c.         To provide related computer engineering or computer science research.

If the level of investment required by G.S. 105‑164.3(8e)d. is not timely made, then the exemption provided under this subdivision is forfeited. If the level of investment required by G.S. 105‑164.3(8e)d. is timely made but any specific eligible business property is not located and used at an eligible Internet data center, then the exemption provided for such eligible business property under this subdivision is forfeited. If the level of investment required by G.S. 105‑164.3(8e)d. is timely made but any portion of the electricity is not used at an eligible Internet data center, then the exemption provided for such electricity under this subdivision is forfeited. A taxpayer that forfeits an exemption under this subdivision is liable for all past taxes avoided as a result of the forfeited exemption, computed from the date the taxes would have been due if the exemption had not been allowed, plus interest at the rate established under G.S. 105‑241.21. If the forfeiture is triggered due to the lack of a timely investment required by G.S. 105‑164.3(8e)d., then interest is computed from the date the taxes would have been due if the exemption had not been allowed. For all other forfeitures, interest is computed from the time as of which the eligible business property or electricity was put to a disqualifying use. The past taxes and interest are due 30 days after the date the exemption is forfeited. A taxpayer that fails to pay the past taxes and interest by the due date is subject to the provisions of G.S. 105‑236.

(56)      Sales to the owner or lessee of an eligible railroad intermodal facility of intermodal cranes, intermodal hostler trucks, and railroad locomotives that reside on the premises of the facility and are used at the facility.

(57)      (Effective July 1, 2010  see notes) Fuel and electricity sold to a manufacturer for use in connection with the operation of a manufacturing facility.

(58)      Tangible personal property purchased with a client assistance debit card issued for disaster assistance relief by a State agency or a federal agency or instrumentality.

(59)      Interior design services provided in conjunction with the sale of tangible personal property.  (1957, c. 1340, s. 5; 1959, c. 670; c. 1259, s. 5; 1961, c. 826, s. 2; cc. 1103, 1163; 1963, c. 1169, ss. 7‑9; 1965, c. 1041; 1967, c. 756; 1969, c. 907; 1971, c. 990; 1973, c. 476, s. 143; c. 708, s. 1; cc. 1064, 1076; c. 1287, s. 8; 1975, 2nd Sess., c. 982; 1977, c. 771, s. 4; 1977, 2nd Sess., c. 1219, s. 43.6; 1979, c. 46, ss. 1, 2; c. 156, s. 1; c. 201; c. 625, ss. 1, 2; c. 801, ss. 74, 75; 1979, 2nd Sess., c. 1099, s. 1; 1981, cc. 14, 207, 982; 1983, c. 156; c. 570, s. 21; c. 713, ss. 91, 92; c. 873; c. 887; 1983 (Reg. Sess., 1984), c. 1071, s. 1; 1985, c. 114, s. 4; c. 555; c. 656, ss. 24, 25; 1985 (Reg. Sess., 1986), c. 953; c. 973; c. 982, s. 2; 1987, c. 800, s. 1; 1987 (Reg. Sess., 1988), c. 937; 1989, c. 692, ss. 3.5, 3.6; c. 748, s. 1; 1989 (Reg. Sess., 1990), c. 989; c. 1060; c. 1068, ss. 1, 2; 1991, c. 45, s. 17; c. 79, s. 2; c. 618, s. 1; c. 689, s. 314; 1991 (Reg. Sess., 1992), c. 931, ss. 1, 2; c. 935, s. 1; c. 940, s. 1; c. 949, s. 1; c. 1007, s. 44; 1993, c. 484, s. 3; c. 513, s. 11; 1993 (Reg. Sess., 1994), c. 739, s. 1; 1995, c. 390, s. 14; c. 451, s. 1; c. 477, ss. 2, 3; 1995 (Reg. Sess., 1996), c. 646, ss. 4, 5; c. 649, s. 1; 1996, 2nd Ex. Sess., c. 14, ss. 15, 16; 1997‑369, s. 2; 1997‑370, s. 2; 1997‑397, s. 1; 1997‑423, s. 3; 1997‑443, s. 11A.118(a); 1997‑456, s. 27; 1997‑506, s. 36; 1997‑521, s. 1; 1998‑22, s. 6; 1998‑55, ss. 9, 15; 1998‑98, ss. 14, 14.1, 49, 107; 1998‑146, s. 9; 1998‑171, s. 10(a), (b); 1998‑225, s. 4.3; 1999‑337, s. 31; 1999‑360, s. 7(a)‑(c); 1999‑438, ss. 5‑12; 2000‑120, s. 5; 2000‑153, s. 5; 2001‑347, s. 2.12; 2001‑424, s. 34.23(a); 2001‑476, s. 17(e); 2001‑509, s. 1; 2001‑514, s. 1; 2002‑184, s. 9; 2003‑284, ss. 45.5, 45.5A; 2003‑349, s. 11; 2003‑416, ss. 18(a), 21; 2003‑431, s. 1; 2004‑124, ss. 32B.2, 32B.4; 2005‑276, s. 33.9; 2005‑435, ss. 30, 31; 2006‑19, s. 1; 2006‑33, s. 5; 2006‑66, s. 24.17(b); 2006‑162, ss. 8(a), 8(b); 2006‑168, s. 4.2; 2006‑252, s. 2.25(b); 2007‑244, s. 4; 2007‑323, s. 31.23(c); 2007‑368, s. 1; 2007‑383, s. 6; 2007‑397, ss. 10(g), 10(h); 2007‑491, s. 44(1)a; 2007‑500, s. 1; 2007‑527, ss. 10, 27; 2008‑107, ss. 28.6(a), 28.20(a); 2009‑451, s. 27A.3(f), (k); 2009‑511, s. 1.)



§ 105-164.13A. Service charges on food, beverages, or meals.

§ 105‑164.13A.  Service charges on food, beverages, or meals.

When a service charge is imposed on food, beverages, or meals, so much of the service charge that does not exceed twenty percent (20%) of the sales price is considered a tip and is specifically exempted from the tax imposed by this Article if it meets both of the following conditions:

(1)        Is separately stated in the price list, menu, or written proposal and also in the invoice or bill.

(2)        Is turned over to the personnel directly involved in the service of the food, beverages, or meals, in accordance with G.S. 95‑25.6. (1979, c. 801, s. 76; 1979, 2nd Sess., c. 1101; 1999‑438, s. 13.)



§ 105-164.13B. Food exempt from tax.

§ 105‑164.13B.  Food exempt from tax.

(a)        State Exemption.  Food is exempt from the taxes imposed by this Article unless the food is included in one of the subdivisions in this subsection. The following food items are subject to tax:

(1)        Repealed by Session Laws 2005‑276, s. 33.10, effective October 1, 2005.

(2)        Dietary supplements.

(3)        Food sold through a vending machine.

(4)        Prepared food, other than bakery items sold without eating utensils by an artisan bakery. The term "bakery item" includes bread, rolls, buns, biscuits, bagels, croissants, pastries, donuts, danish, cakes, tortes, pies, tarts, muffins, bars, cookies, and tortillas. An artisan bakery is a bakery that meets all of the following requirements:

a.         It derives over eighty percent (80%) of its gross receipts from bakery items.

b.         Its annual gross receipts, combined with the gross receipts of all related persons as defined in G.S. 105‑163.010, do not exceed one million eight hundred thousand dollars ($1,800,000).

(5)        Soft drinks.

(6)        Repealed by Session Laws 2003‑284, s. 45.6B, effective January 1, 2004.

(7)        Candy.

(b)        Administration of Local Food Tax.  The Secretary must administer local sales and use taxes imposed on food as if they were imposed under this Article. This applies to local taxes on food imposed under Subchapter VIII of this Chapter and under Chapter 1096 of the 1967 Session Laws.  (1998‑212, s. 29A.1(b); 2001‑347, s. 2.13; 2001‑489, s. 3(b); 2003‑284, ss. 45.6, 45.6A, 45.6B; 2003‑416, s. 22; 2005‑276, s. 33.10; 2008‑107, s. 28.19(a); 2009‑445, s. 42.)



§ 105-164.13C. Sales and use tax holiday.

§ 105‑164.13C.  Sales and use tax holiday.

(a)        The taxes imposed by this Article do not apply to the following items of tangible personal property if sold between 12:01 A.M. on the first Friday of August and 11:59 P.M. the following Sunday:

(1)        Clothing with a sales price of one hundred dollars ($100.00) or less per item.

(2)        School supplies with a sales price of one hundred dollars ($100.00) or less per item.

(2a)      School instructional materials with a sales price of three hundred dollars ($300.00) or less per item.

(3)        Computers with a sales price of three thousand five hundred dollars ($3,500) or less per item.

(3a)      Computer supplies with a sales price of two hundred fifty dollars ($250.00) or less per item.

(4)        Sport or recreational equipment with a sales price of fifty dollars ($50.00) or less per item.

(b)        The exemption allowed by this section does not apply to the following:

(1)        Sales of clothing accessories or equipment.

(2)        Sales of protective equipment.

(3)        Sales of furniture.

(4)        Repealed by Session Laws 2003‑284, s. 45.7, effective October 1, 2003.

(5)        Sales of an item for use in a trade or business.

(6)        Rentals.

(c)        Repealed by Session Laws 2003‑284, s. 45.7, effective October 1, 2003. (2001‑424, s. 34.16(a); 2001‑476, s. 18(b); 2003‑284, s. 45.7; 2005‑276, s. 33.11; 2007‑323, s. 31.14(b).)



§ 105-164.13D. Sales and use tax holiday for Energy Star qualified products.

§ 105‑164.13D.  Sales and use tax holiday for Energy Star qualified products.

(a)        The taxes imposed by this Article do not apply to the Energy Star qualified products listed in this section if sold between 12:01 A.M. on the first Friday of November and 11:59 P.M. the following Sunday. The qualified products are:

(1)        Clothes washers.

(2)        Freezers and refrigerators.

(3)        Central air conditioners and room air conditioners.

(4)        Air‑source heat pumps and geothermal heat pumps.

(5)        Ceiling fans.

(6)        Dehumidifiers.

(7)        Programmable thermostats.

(b)        The exemption allowed by this section does not apply to the following:

(1)        The sale of a product for use in a trade or business.

(2)        The rental of a product.  (2008‑107, s. 28.12(b).)



§ 105-164.14. Certain refunds authorized.

§ 105‑164.14.  Certain refunds authorized.

(a)        Interstate Carriers.  An interstate carrier is allowed a refund, in accordance with this section, of part of the sales and use taxes paid by it on the purchase in this State of railway cars and locomotives, and fuel, lubricants, repair parts, and accessories for a motor vehicle, railroad car, locomotive, or airplane the carrier operates. An "interstate carrier" is a person who is engaged in transporting persons or property in interstate commerce for compensation. The Secretary shall prescribe the periods of time, whether monthly, quarterly, semiannually, or otherwise, with respect to which refunds may be claimed, and shall prescribe the time within which, following these periods, an application for refund may be made.

An applicant for refund shall furnish the following information and any proof of the information required by the Secretary:

(1)        A list identifying the railway cars, locomotives, fuel, lubricants, repair parts, and accessories purchased by the applicant inside or outside this State during the refund period.

(2)        The purchase price of the items listed in subdivision (1) of this subsection.

(3)        The sales and use taxes paid in this State on the listed items.

(4)        The number of miles the applicant's motor vehicles, railroad cars, locomotives, and airplanes were operated both inside and outside this State during the refund period.

(5)        Any other information required by the Secretary.

For each applicant, the Secretary shall compute the amount to be refunded as follows. First, the Secretary shall determine the ratio of the number of miles the applicant operated its motor vehicles, railroad cars, locomotives, and airplanes in this State during the refund period to the number of miles it operated them both inside and outside this State during the refund period. Second, the Secretary shall determine the applicant's proportional liability for the refund period by multiplying this mileage ratio by the purchase price of the items identified in subdivision (1) of this subsection and then multiplying the resulting product by the tax rate that would have applied to the items if they had all been purchased in this State. Third, the Secretary shall refund to each applicant the excess of the amount of sales and use taxes the applicant paid in this State during the refund period on these items over the applicant's proportional liability for the refund period.

(a1)      (Repealed for purchases made on or after January 1, 2011) Passenger Plane Maximum.  An interstate passenger air carrier is allowed a refund of the net amount of sales and use tax paid by it in this State on fuel during a calendar year in excess of two million five hundred thousand dollars ($2,500,000). The "net amount of sales and use tax paid" is the amount paid less the refund allowed under subsection (a) of this section. A request for a refund must be in writing and must include any information and documentation the Secretary requires. A request for a refund is due within six months after the end of the calendar year for which the refund is claimed. The refund allowed by this subsection is in addition to the refund allowed in subsection (a) of this section. This subsection is repealed for purchases made on or after January 1, 2011.

(a2)      Utility Companies.  A utility company is allowed a refund, in accordance with this section, of part of the sales and use taxes paid by it on the purchase in this State of railway cars and locomotives and accessories for a railway car or locomotive the utility company operates. The Secretary shall prescribe the periods of time, whether monthly, quarterly, semiannually, or otherwise, with respect to which refunds may be claimed and shall prescribe the time within which, following these periods, an application for refund may be made.

An applicant for refund shall furnish the following information and any proof of the information required by the Secretary:

(1)        A list identifying the railway cars, locomotives, and accessories purchased by the applicant inside or outside this State during the refund period.

(2)        The purchase price of the items listed in subdivision (1) of this subsection.

(3)        The sales and use taxes paid in this State on the listed items.

(4)        The number of miles the applicant's railway cars and locomotives were operated both inside and outside this State during the refund period.

(5)        Any other information required by the Secretary.

For each applicant, the Secretary shall compute the amount to be refunded as follows. First, the Secretary shall determine the ratio of the number of miles the applicant operated its railway cars and locomotives in this State during the refund period to the number of miles it operated them both inside and outside this State during the refund period. Second, the Secretary shall determine the applicant's proportional liability for the refund period by multiplying this mileage ratio by the purchase price of the items identified in subdivision (1) of this subsection and then multiplying the resulting product by the tax rate that would have applied to the items if they had all been purchased in this State. Third, the Secretary shall refund to each applicant the excess of the amount of sales and use taxes the applicant paid in this State during the refund period on these items over the applicant's proportional liability for the refund period.

(b)        Nonprofit Entities and Hospital Drugs.  A nonprofit entity is allowed a semiannual refund of sales and use taxes paid by it under this Article on direct purchases of tangible personal property and services, other than electricity, telecommunications service, and ancillary service, for use in carrying on the work of the nonprofit entity. Sales and use tax liability indirectly incurred by a nonprofit entity on building materials, supplies, fixtures, and equipment that become a part of or annexed to any building or structure that is owned or leased by the nonprofit entity and is being erected, altered, or repaired for use by the nonprofit entity for carrying on its nonprofit activities is considered a sales or use tax liability incurred on direct purchases by the nonprofit entity. A request for a refund must be in writing and must include any information and documentation required by the Secretary. A request for a refund for the first six months of a calendar year is due the following October 15; a request for a refund for the second six months of a calendar year is due the following April 15.

The refunds allowed under this subsection do not apply to an entity that is owned and controlled by the United States or to an entity that is owned or controlled by the State and is not listed in this subsection. A hospital that is not listed in this subsection is allowed a semiannual refund of sales and use taxes paid by it on medicines and drugs purchased for use in carrying out its work. The following nonprofit entities are allowed a refund under this subsection:

(1)        Hospitals not operated for profit, including hospitals and medical accommodations operated by an authority or other public hospital described in Article 2 of Chapter 131E of the General Statutes.

(2)        An organization that is exempt from income tax under section 501(c)(3) of the Code, other than an organization that is properly classified in any of the following major group areas of the National Taxonomy of Exempt Entities:

a.         Community Improvement and Capacity Building.

b.         Public and Societal Benefit.

c.         Mutual and Membership Benefit.

(2a)      An organization that is exempt from income tax under the Code and is one of the following:

a.         A volunteer fire department.

b.         A volunteer emergency medical services squad.

(3)        Repealed by Session Laws 2008‑107, s. 28.22(a), effective July 1, 2008, and applicable to purchases made on or after that date.

(4)        Qualified retirement facilities whose property is excluded from property tax under G.S. 105‑278.6A.

(5)        A university affiliated nonprofit organization that procures, designs, constructs, or provides facilities to, or for use by, a constituent institution of The University of North Carolina. For purposes of this subdivision, a nonprofit organization includes an entity exempt from taxation as a disregarded entity of the nonprofit organization.

(c)        Certain Governmental Entities.  A governmental entity listed in this subsection is allowed an annual refund of sales and use taxes paid by it under this Article on direct purchases of tangible personal property and services, other than electricity, telecommunications service, and ancillary service. Sales and use tax liability indirectly incurred by a governmental entity on building materials, supplies, fixtures, and equipment that become a part of or annexed to any building or structure that is owned or leased by the governmental entity and is being erected, altered, or repaired for use by the governmental entity is considered a sales or use tax liability incurred on direct purchases by the governmental entity for the purpose of this subsection. A request for a refund must be in writing and must include any information and documentation required by the Secretary. A request for a refund is due within six months after the end of the governmental entity's fiscal year.

This subsection applies only to the following governmental entities:

(1)        A county.

(2)        A city as defined in G.S. 160A‑1.

(2a)      A consolidated city‑county as defined in G.S. 160B‑2.

(2b),     (2c) Repealed by Session Laws 2005‑276, s. 7.51(a), effective July 1, 2005, and applicable to sales made on or after that date.

(3)        A metropolitan sewerage district or a metropolitan water district in this State.

(4)        A water and sewer authority created under Chapter 162A of the General Statutes.

(5)        A lake authority created by a board of county commissioners pursuant to an act of the General Assembly.

(6)        A sanitary district.

(7)        A regional solid waste management authority created pursuant to G.S. 153A‑421.

(8)        An area mental health, developmental disabilities, and substance abuse authority, other than a single‑county area authority, established pursuant to Article 4 of Chapter 122C of the General Statutes.

(9)        A district health department, or a public health authority created pursuant to Part 1A of Article 2 of Chapter 130A of the General Statutes.

(10)      A regional council of governments created pursuant to G.S. 160A‑470.

(11)      A regional planning and economic development commission or a regional economic development commission created pursuant to Chapter 158 of the General Statutes.

(12)      A regional planning commission created pursuant to G.S. 153A‑391.

(13)      A regional sports authority created pursuant to G.S. 160A‑479.

(14)      A public transportation authority created pursuant to Article 25 of Chapter 160A of the General Statutes.

(14a)    A facility authority created pursuant to Part 4 of Article 20 of Chapter 160A of the General Statutes.

(15)      A regional public transportation authority created pursuant to Article 26 of Chapter 160A of the General Statutes, or a regional transportation authority created pursuant to Article 27 of Chapter 160A of the General Statutes.

(16)      A local airport authority that was created pursuant to a local act of the General Assembly.

(17)      A joint agency created by interlocal agreement pursuant to G.S. 160A‑462 to operate a public broadcasting television station.

(18)      Repealed by Session Laws 2001‑474, s. 7, effective November 29, 2001.

(19)      Repealed by Session Laws 2001‑474, s. 7, effective November 29, 2001.

(20)      A constituent institution of The University of North Carolina, but only with respect to sales and use tax paid by it for tangible personal property or services that are eligible for refund under this subsection acquired by it through the expenditure of contract and grant funds.

(21)      The University of North Carolina Health Care System.

(22)      A regional natural gas district created pursuant to Article 28 of Chapter 160A of the General Statutes.

(23)      A special district created under Article 43 of this Chapter.

(d)        Late Applications.  Refunds applied for more than three years after the due date are barred.

(d1)      Alcoholic Beverages.  The refunds authorized by this section do not apply to purchases of alcoholic beverages, as defined in G.S. 18B‑101.

(e)        State Agencies.  The State is allowed quarterly refunds of local sales and use taxes paid indirectly by the State agency on building materials, supplies, fixtures, and equipment that become a part of or annexed to a building or structure that is owned or leased by the State agency and is being erected, altered, or repaired for use by the State agency.

A person who pays local sales and use taxes on building materials or other tangible personal property for a State building project shall give the State agency for whose project the property was purchased a signed statement containing all of the following information:

(1)        The date the property was purchased.

(2)        The type of property purchased.

(3)        The project for which the property was used.

(4)        If the property was purchased in this State, the county in which it was purchased.

(5)        If the property was not purchased in this State, the county in which the property was used.

(6)        The amount of sales and use taxes paid.

If the property was purchased in this State, the person shall attach a copy of the sales receipt to the statement. A State agency to whom a statement is submitted shall verify the accuracy of the statement.

Within 15 days after the end of each calendar quarter, every State agency shall file with the Secretary a written application for a refund of taxes to which this subsection applies paid by the agency during the quarter. The application shall contain all information required by the Secretary. The Secretary shall credit the local sales and use tax refunds directly to the General Fund.

(f)         Information to Counties and Cities.  The Secretary must give information on refunds of tax made under this section to a designated county or city official within 30 days after the official makes a written request to the Secretary for the information. For a request made by a county official, the Secretary must give the official a list of each claimant that received a refund in the past 12 months of at least one thousand dollars ($1,000) of tax paid to the county. For a request made by a city official, the Secretary must give the official a list of each claimant that received a refund in the past 12 months of at least one thousand dollars ($1,000) of tax paid to all the counties in which the city is located. The list must include the name and address of each of these claimants and the amount of the refund received from each county covered by the request.

A claimant that has received a refund under this section of tax paid to a county must give information on the refund to a designated official of the county or a city located in the county. The claimant must give the information to the county or city official within 30 days after the official makes a written request to the claimant for the information. For a request by a county or city official, the claimant must give the official a copy of the request for the refund and any supporting documentation requested by the official to verify the request. If a claimant determines that a refund it has received under this section is incorrect, the claimant must file an amended request for a refund.

For the purpose of this subsection, a designated county official is the chair of the board of county commissioners or a county official designated in a resolution adopted by the Board, and a designated city official is the mayor of the city or a city official designated in a resolution adopted by the city's governing board. Information given to a county or city official under this section is not a public record and may not be disclosed except as provided in G.S. 153A‑148.1 or G.S. 160A‑208.1.

(g)        Major Recycling Facilities.  The owner of a major recycling facility is allowed an annual refund of sales and use taxes paid by it under this Article on building materials, building supplies, fixtures, and equipment that become a part of the real property of the recycling facility. Liability incurred indirectly by the owner for sales and use taxes on these items is considered tax paid by the owner. A request for a refund must be in writing and must include any information and documentation required by the Secretary. A request for a refund is due within six months after the end of the major recycling facility's fiscal year. Refunds applied for after the due date are barred.

(h)        Low Enterprise or Development Tier Machinery.  Eligible taxpayers are allowed an annual refund of sales and use taxes paid under this Article as provided in this subsection.

(1)        Refunds.  An eligible person is allowed an annual refund of sales and use taxes paid by it under this Article at the general rate of tax on eligible machinery and equipment it purchases for use in an enterprise tier one area or an enterprise tier two area, as defined in G.S. 105‑129.3 or a development tier one area, as defined in G.S. 143B‑437.08. Liability incurred indirectly by the taxpayer for sales and use taxes on these items is considered tax paid by the taxpayer. A request for a refund must be in writing and must include any information and documentation required by the Secretary. A request for a refund is due within six months after the end of the State's fiscal year. Refunds applied for after the due date are barred.

(2)        Eligibility.  A person is eligible for the refund provided in this subsection if it is engaged primarily in one of the businesses listed in G.S. 105‑129.4(a) in an enterprise tier one area or an enterprise tier two area, as defined in G.S. 105‑129.3 or if it is engaged primarily in one of the businesses listed in G.S. 105‑129.83(a) in a development tier one area, as defined in G.S. 143B‑437.08.

(3)        Machinery and equipment.  For the purpose of this subsection, the term "machinery and equipment" means engines, machinery, equipment, tools, and implements used or designed to be used in one of the businesses listed in G.S. 105‑129.4(a) or G.S. 105‑129.83(a). Machinery and equipment are eligible for the refund provided in this subsection if the taxpayer places them in service in an enterprise tier one area or an enterprise tier two area, as defined in G.S. 105‑129.3, or a development tier one area, as defined in G.S. 143B‑437.08, capitalizes them for tax purposes under the Code, and does not lease them to another party.

(i)         Repealed by Session Laws 1999‑360, s. 5, for taxes paid on or after January 1, 2008.

(j)         (Repealed for sales made on or after January 1, 2013) Certain Industrial Facilities.  The owner of an eligible facility is allowed an annual refund of sales and use taxes as provided in this subsection.

(1)        Refund.  The owner of an eligible facility is allowed an annual refund of sales and use taxes paid by it under this Article on qualified building materials, building supplies, fixtures, and equipment that become a part of the real property of the eligible facility. Liability incurred indirectly by the owner for sales and use taxes on these items is considered tax paid by the owner. Building materials, building supplies, fixtures, and equipment are qualified if they are installed in the construction of the facility. Purchases for subsequent repair, renovation, or equipment replacement are not qualified.

A request for a refund must be in writing and must include any information and documentation required by the Secretary. A request for a refund is due within six months after the end of the State's fiscal year. Refunds applied for after the due date are barred.

(2)        Eligibility.  A facility is eligible under this subsection if it meets all of the following conditions:

a.         It is primarily engaged in one of the industries listed in this subsection.

b.         The Secretary of Commerce has certified that the owner of the facility will invest at least the required amount of private funds to construct the facility in this State. For the purpose of this subsection, costs of construction may include costs of acquiring and improving land for the facility and costs of equipment for the facility. If the facility is located in a development tier one area as defined in G.S. 143B‑437.08 the required amount is fifty million dollars ($50,000,000). For all other facilities, the required amount is one hundred million dollars ($100,000,000). In the case of a computer manufacturing facility, the owner may invest these funds either directly or indirectly through a related entity or strategic partner as those terms are defined in G.S. 105‑129.61. For the purpose of this subsection, the term "facility" has the same meaning as under G.S. 105‑129.61.

c.         If the facility is primarily engaged in financial services, securities operations, and related systems development, it satisfies all of the following conditions:

1.         It is owned and operated by the business for which the services are provided or by a related entity of that business as defined in G.S. 105‑130.7A.

2.         No part of it is leased to a third‑party tenant that is not a related entity of the business.

d.         If the facility is primarily engaged in solar electricity generating materials manufacturing, the business satisfies a wage standard at the facility. The wage standard is equal to one hundred five percent (105%) of the lesser of the average weekly wage for all insured private employers in the State and the average weekly wage for all insured private employers in the county. A business satisfies the wage standard if it pays an average weekly wage that is at least equal to the amount required by this sub‑subdivision. In making the wage calculation, the business must include any jobs that were filled for at least 1,600 hours during the calendar year.

(3)        Industries.  This subsection applies to the following industries:

a.         Air courier services. Air courier services has the same meaning as in G.S. 105‑129.2.

b.         Aircraft manufacturing. Aircraft manufacturing means the manufacturing or assembling of complete aircraft or of aircraft engines, blisks, fuselage sections, flight decks, flight deck systems or components, wings, fuselage fairings, fins, moving leading and trailing wing edges, wing boxes, nose sections, tailplanes, passenger doors, nacelles, thrust reversers, landing gear, braking systems, or any combination thereof.

c.         Bioprocessing. Bioprocessing means biomanufacturing or processing that includes the culture of cells to make commercial products, the purification of biomolecules from cells, or the use of these molecules in manufacturing.

d.         Computer manufacturing. Computer manufacturing means manufacturing or assembling electronic computers, such as personal computers, workstations, laptops, and computer servers. The term includes the assembly or integration of processors, coprocessors, memory, storage, and input/output devices into a user‑programmable final product. The term includes manufacturing or assembling computer peripheral equipment, such as storage devices, printers, monitors, input/output devices, and terminals only if the manufacture or assembly of this peripheral equipment occurs at a facility or campus at which the taxpayer also manufactures or assembles electronic computers.

e.         Reserved for future codification purposes.

f.          Financial services, securities operations, and related systems development. Financial services, securities operations, and related systems development means one or both of the following functions:

1.         Performing analysis, operations, trading, or sales functions for investment banking, securities dealing and brokering, securities trading and underwriting, investment portfolio/mutual fund management, retirement services, or employee benefit administration.

2.         Developing information technology systems and applications, managing and enhancing operating applications and databases, or providing, operating, and maintaining telecommunications networks and distributed and mainframe computing resources for investment banking, securities dealing and brokering, securities trading and underwriting, investment portfolio/mutual fund management, retirement services, or employee benefit administration.

g.         Motor vehicle manufacturing. Motor vehicle manufacturing means any of the following:

1.         Manufacturing complete automobiles and light‑duty motor vehicles.

2.         Manufacturing heavy‑duty truck chassis and assembling complete heavy‑duty trucks, buses, heavy‑duty motor homes, and other special purpose heavy‑duty motor vehicles for highway use.

3.         Manufacturing complete military armored vehicles, nonarmored military universal carriers, combat tanks, and specialized components for combat tanks.

h.         Reserved for future codification purposes.

i.          Reserved for future codification purposes.

j.          Pharmaceutical and medicine manufacturing and distribution of pharmaceuticals and medicines. Pharmaceutical and medicine manufacturing means any of the following:

1.         Manufacturing biological and medicinal products. For the purpose of this sub‑subdivision, a biological product is a preparation that is synthesized from living organisms or their products and used medically as a diagnostic, preventive, or therapeutic agent. For the purpose of this sub‑subdivision, bacteria, viruses, and their parts are considered living organisms.

2.         Processing botanical drugs and herbs by grading, grinding, and milling.

3.         Isolating active medicinal principals from botanical drugs and herbs.

4.         Manufacturing pharmaceutical products intended for internal and external consumption in forms such as ampoules, tablets, capsules, vials, ointments, powders, solutions, and suspensions.

k.         Reserved for future codification purposes.

l.          Reserved for future codification purposes.

m.        Semiconductor manufacturing. Semiconductor manufacturing means development and production of semiconductor material, devices, or components.

n.         Solar electricity generating materials manufacturing. Solar electricity generating materials manufacturing means the development and production of one or more of the following:

1.         Photovoltaic materials or modules used in producing electricity.

2.         Polymers or polymer films primarily intended for incorporation into photovoltaic materials or modules used in producing electricity.

(4)        Forfeiture.  If the owner of an eligible facility does not make the required minimum investment within five years after the first refund under this subsection with respect to the facility, the facility loses its eligibility and the owner forfeits all refunds already received under this subsection. Upon forfeiture, the owner is liable for tax under this Article equal to the amount of all past taxes refunded under this subsection, plus interest at the rate established in G.S. 105‑241.21, computed from the date each refund was issued. The tax and interest are due 30 days after the date of the forfeiture. A person that fails to pay the tax and interest is subject to the penalties provided in G.S. 105‑236.

(5)        Sunset. This subsection is repealed for sales made on or after January 1, 2013.

(k)        Reports.  The Department of Revenue shall publish by May 1 of each year the following information itemized by taxpayer for the 12‑month period ending the preceding December 31:

(1)        The number of taxpayers claiming a refund allowed in subsections (a1), (g), (h), (i), (j), and (l) of this section.

(2)        The total amount of purchases with respect to which refunds were claimed.

(3)        The total cost to the General Fund of the refunds claimed.

(l)         (Repealed for purchases made on or after January 1, 2011) Aviation Fuel for Motorsports Events.  A professional motorsports racing team or a motorsports sanctioning body is allowed a refund of the sales and use tax paid by it in this State on aviation fuel that is used to travel to or from a motorsports event in this State, to travel to a motorsports event in another state from a location in this State, or to travel to this State from a motorsports event in another state. For the purposes of this subsection, a "motorsports event" includes a motorsports race, a motorsports sponsor event, and motor sports testing. A request for a refund must be in writing and must include any information and documentation the Secretary requires. A request for a refund is due within six months after the end of the State's fiscal year. Refunds applied for after the due date are barred. This subsection is repealed for purchases made on or after January 1, 2011.

(m)       Professional Motor Racing Vehicles.  A professional motorsports racing team is allowed a refund of fifty percent (50%) of the sales and use tax paid by it in this State on tangible personal property, other than tires or accessories, that comprises any part of a professional motor racing vehicle. For the purposes of this subsection, "accessories" includes instrumentation, telemetry, consumables, and paint. A request for a refund must be in writing and must include any information and documentation the Secretary requires. A request for a refund is due within six months after the end of the State's fiscal year. Refunds applied for after the due date are barred.

(n)        Analytical Services Supplies.  A taxpayer engaged in analytical services in this State is allowed a refund of sales and use tax paid by it in this State. The amount of the refund is the greater of the following:

(1)        Fifty percent (50%) of the eligible amount sales and use tax paid by it on tangible personal property that is consumed or transformed in analytical service activities. The eligible amount of sales and use tax paid by the taxpayer in this State is the amount by which sales and use taxes paid by the taxpayer in this State in the fiscal year exceed the amount paid by the taxpayer in this State in the 2006‑2007 State fiscal year.

(2)        Fifty percent (50%) of the amount of sales and use tax paid by it in the fiscal year on medical reagents.

A request for a refund must be in writing and must include any information and documentation that the Secretary requires. A request for a refund is due within six months after the end of the State's fiscal year. Refunds applied for after the due date are barred.

(o)        Eligible Railroad Intermodal Facilities. The owner or lessee of an eligible railroad intermodal facility is allowed an annual refund of sales and use taxes paid by it under this Article on building materials, building supplies, fixtures, and equipment that become a part of the real property of the facility. Liability incurred indirectly by the owner or  lessee of the facility for sales and use taxes on these items is considered tax paid by the owner or lessee. A request for a refund must be in writing and must include any information and documentation required by the Secretary. A request for a refund is due within six months after the end of the State's fiscal year. Refunds applied for after the due date are barred.  (1957, c. 1340, s. 5; 1961, c. 826, s. 2; 1963, cc. 169, 1134; 1965, c. 1006; 1967, c. 1110, s. 6; 1969, c. 1298, s. 1; 1971, cc. 89, 286; 1973, c. 476, s. 193; 1977, c. 895, s. 1; 1979, c. 47; c. 801, ss. 77, 79‑82; 1983, c. 594, s. 1; c. 891, s. 13; 1983 (Reg. Sess., 1984), c. 1097, s. 7; 1985, cc. 431, 523; 1985 (Reg. Sess., 1986), c. 863, s. 5; 1987, c. 557, ss. 8, 9; c. 850, s. 16; 1987 (Reg. Sess., 1988), c. 1044, s. 5; 1989, c. 168, s. 5; c. 251; c. 780, s. 1.1; 1989 (Reg. Sess., 1990), c. 936, s. 4; 1991, c. 356, s. 1; c. 689, s. 190.1(b); 1991 (Reg. Sess., 1992), c. 814, s. 1; c. 917, s. 1; c. 1030, s. 25; 1995, c. 17, s. 8; c. 21, s. 1; c. 458, s. 7; c. 461, s. 13; c. 472, s. 1; 1995 (Reg. Sess., 1996), c. 646, s. 6; 1996, 2nd Ex. Sess., c. 18, s. 15.7(a); 1997‑340, s. 1; 1997‑393, s. 2; 1997‑423, s. 1; 1997‑426, s. 5; 1997‑502, s. 3; 1998‑55, ss. 16, 17; 1998‑98, s. 15; 1998‑212, ss. 29A.4(a), 29A.14(i), 29A.18(b); 1999‑360, ss. 4, 5(a), (b), 9; 1999‑438, s. 14; 2000‑56, s. 9; 2000‑140, s. 92.A(c); 2001‑414, s. 1; 2001‑474, s. 7; 2003‑416, ss. 18(b)‑(e), 23; 2003‑431, ss. 2, 3; 2003‑435, 2nd Ex. Sess., s. 4.1; 2004‑110, s. 5.1; 2004‑124, s. 32B.1; 2004‑170, s. 21(a); 2004‑204, 1st Ex. Sess., s. 3; 2005‑276, ss. 7.27(a), 7.51(a), 33.12; 2005‑429, s. 2.12; 2005‑435, ss. 32(a), 33(a)‑(c), 61, 61.1; 2006‑33, s. 6; 2006‑66, ss. 24.6(a), (b), (c), 24.10(b), 24.13(b), 24A.1(a); 2006‑162, ss. 9, 27; 2006‑168, s. 3.1; 2006‑252, ss. 2.2, 2.3; 2007‑323, ss. 31.10(a), 31.20(b), 31.23(d); 2007‑345, s. 14.6(a); 2007‑491, s. 44(1)a; 2008‑107, ss. 28.22(a), 28.23(a), (b); 2008‑118, s. 3.10(a); 2008‑154, s. 1; 2009‑233, s. 1; 2009‑445, ss. 13, 14(a); 2009‑527, s. 2(d); 2009‑550, s. 4.1.)



§ 105-164.15. Secretary shall provide forms.

Part 4.  Reporting and Payment.

§ 105‑164.15.  Secretary shall provide forms.

The Secretary shall design, prepare, print and furnish to all retailers and wholesale merchants all necessary forms for filing returns and instructions to insure a full collection from retailers and wholesale merchants and an accounting for taxes due. But the failure of any retailer or wholesale merchant to obtain or receive forms shall not relieve such taxpayer from the payment of said tax at the time and in the manner herein provided. (1957, c. 1340, s. 5; 1973, c. 476, s. 193; 1998‑98, s. 50.)



§ 105-164.15A. Effective date of tax changes on services and items taxed at combined general rate.

§ 105‑164.15A.  Effective date of tax changes on services and items taxed at combined general rate.

(a)        Services.  The effective date of a tax change for a service taxable under this Article is administered as follows:

(1)        For a service that is provided and billed on a monthly or other periodic basis:

a.         A new tax or a tax rate increase applies to the first billing period that starts on or after the effective date. For a service billed after it is provided, the first billing period starts on the effective date. For a service billed before it is provided, the first billing period starts on the first day of the month after the effective date.

b.         A tax repeal or a tax rate decrease applies to bills rendered on or after the effective date.

(2)        For a service that is not billed on a monthly or other periodic basis, a tax change applies to amounts received for services provided on or after the effective date, except amounts received for services provided under a lump‑sum or unit‑price contract entered into or awarded before the effective date or entered into or awarded pursuant to a bid made before the effective date.

(b)        Combined Rate Items.  The effective date of a rate change for an item that is taxable under this Article at the combined general rate is the effective date of any of the following:

(1)        The effective date of a change in the State general rate of tax set in G.S. 105‑164.4.

(2)        For an increase in the authorization for local sales and use taxes, the date on which local sales and use taxes authorized by Subchapter VIII of this Chapter for every county become effective in the first county or group of counties to levy the authorized taxes.

(3)        For a repeal in the authorization for local sales and use taxes, the effective date of the repeal.  (2005‑276, s. 33.13; 2006‑162, s. 10; 2007‑323, s. 31.17(c); 2009‑451, s. 27A.3(l).)



§ 105-164.16. Returns and payment of taxes.

§ 105‑164.16.  Returns and payment of taxes.

(a)        General.  Sales and use taxes are payable when a return is due. A return is due quarterly or monthly as specified in this section. A return must be filed with the Secretary on a form prescribed by the Secretary and in the manner required by the Secretary. A return must be signed by the taxpayer or the taxpayer's agent.

A sales tax return must state the taxpayer's gross sales for the reporting period, the amount and type of sales made in the period that are exempt from tax under G.S. 105‑164.13 or are elsewhere excluded from tax, the amount of tax due, and any other information required by the Secretary. A use tax return must state the purchase price of tangible personal property, digital property, or services that were purchased or received during the reporting period and are subject to tax under G.S. 105‑164.6, the amount of tax due, and any other information required by the Secretary. Returns that do not contain the required information will not be accepted. When an unacceptable return is submitted, the Secretary will require a corrected return to be filed.

(b)        Quarterly.  A taxpayer who is consistently liable for less than one hundred dollars ($100.00) a month in State and local sales and use taxes must file a return and pay the taxes due on a quarterly basis. A quarterly return covers a calendar quarter and is due by the last day of the month following the end of the quarter.

(b1)      Monthly.  A taxpayer who is consistently liable for at least one hundred dollars ($100.00) but less than ten thousand dollars ($10,000) a month in State and local sales and use taxes must file a return and pay the taxes due on a monthly basis. A monthly return is due by the 20th day of the month following the calendar month covered by the return.

(b2)      Prepayment.  A taxpayer who is consistently liable for at least ten thousand dollars ($10,000) a month in State and local sales and use taxes must make a monthly prepayment of the next month's tax liability. The prepayment is due on the date a monthly return is due. The prepayment must equal at least sixty‑five percent (65%) of any of the following:

(1)        The amount of tax due for the current month.

(2)        The amount of tax due for the same month in the preceding year.

(3)        The average monthly amount of tax due in the preceding calendar year.

(b3)      Category.  The Secretary must monitor the amount of State and local sales and use taxes paid by a taxpayer or estimate the amount of taxes to be paid by a new taxpayer and must direct each taxpayer to pay tax and file returns as required by this section. In determining the amount of taxes due from a taxpayer, the Secretary must consider the total amount due from all places of business owned or operated by the same person as the amount due from that person. A taxpayer must file a return and pay tax in accordance with the Secretary's direction.

(c)        Repealed by Session Laws 2001‑427, s. 6(a), effective January 1, 2002, and applicable to taxes levied on or after that date.

(d)        Use Tax on Out‑of‑State Purchases.  Use tax payable by an individual who purchases tangible personal property other than a boat or an aircraft, digital property, or a service outside the State for a nonbusiness purpose is due on an annual basis. For an individual who is not required to file an individual income tax return under Part 2 of Article 4 of this Chapter, the annual reporting period ends on the last day of the calendar year and a use tax return is due by the following April 15. For an individual who is required to file an individual income tax return, the annual reporting period ends on the last day of the individual's income tax year, and the use tax must be paid on the income tax return as provided in G.S. 105‑269.14.

(e)        Simultaneous State and Local Changes.  When State and local sales and use tax rates change on the same date because one increases and the other decreases but the combined rate does not change, sales and use taxes payable on the following periodic payments are reportable in accordance with the changed State and local rates:

(1)        Lease or rental payments billed after the effective date of the changes.

(2)        Installment sale payments received after the effective date of the changes by a taxpayer who reports the installment sale on a cash basis.  (1957, c. 1340, s. 5; 1967, c. 1110, s. 6; 1973, c. 476, s. 193; 1979, c. 801, s. 83; 1983 (Reg. Sess., 1984), c. 1097, s. 14; 1985, c. 656, s. 26; 1985 (Reg. Sess., 1986), c. 1007; 1987, c. 557, s. 6; 1989 (Reg. Sess., 1990), c. 945, s. 1; 1991, c. 690, s. 4; 1993, c. 450, s. 7; 1997‑77, s. 1; 1998‑121, s. 1; 1999‑341, s. 1; 2000‑120, s. 11; 2001‑347, s. 2.14; 2001‑414, s. 18; 2001‑427, s. 6(a); 2001‑430, s. 7; 2002‑184, ss. 10, 11;  2003‑284, ss. 44.1, 45.8; 2003‑416, s. 26; 2005‑276, s. 33.24; 2006‑162, s. 5(b); 2006‑33, s. 9; 2007‑527, ss. 11, 12; 2008‑134, s. 11; 2009‑451, s. 27A.3(b), (c), (m).)



§§ 105-164.17 through 105-164.18: Repealed by Session Laws 1993, c. 450, ss. 8, 9.

§§ 105‑164.17 through 105‑164.18:  Repealed by Session Laws 1993, c.  450, ss. 8, 9.



§ 105-164.19. Extension of time for making returns and payment.

§ 105‑164.19.  Extension of time for making returns and payment.

The Secretary for good cause may extend the time for making any return under the provisions of this Article and may grant such additional time within which to make such return as he may deem proper but the time for filing any such return shall not be extended for more than 30 days after the regular due date of such return. If the time for filing a return be extended, interest at the rate established pursuant to G.S. 105‑241.21 from the time the return was due to be filed to the date of payment shall be added and paid. (1957, c. 1340, s. 5; 1973, c. 476, s. 193; 1977, c. 1114, s. 10; 1985, c. 656, s. 30; 2007‑491, s. 44(1)a.)



§ 105-164.20. Cash or accrual basis of reporting.

§ 105‑164.20.  Cash or accrual basis of reporting.

Any retailer, except a retailer who sells electricity or telecommunications service, may report sales on either the cash or accrual basis of accounting upon making application to the Secretary for permission to use the basis selected. Permission granted by the Secretary to report on a selected basis continues in effect until revoked by the Secretary or the taxpayer receives permission from the Secretary to change the basis selected. A retailer who sells electricity or telecommunications service must report its sales on an accrual basis. A sale of electricity or telecommunications service is considered to accrue when the retailer bills its customer for the sale. (1957, c. 1340, s. 5; 1973, c. 476, s. 193; 1983 (Reg. Sess., 1984), c. 1097, s. 15; 1998‑22, s. 7; 2001‑430, s. 8.)



§ 105-164.21. Repealed by Session Laws 1987, c. 622, s. 10.

§ 105‑164.21.  Repealed by Session Laws 1987, c. 622, s. 10.



§ 105-164.21A. Deduction for municipalities that sell electric power.

§ 105‑164.21A.  Deduction for municipalities that sell electric power.

A municipality that pays the retail sales tax imposed by this Article on electricity may deduct from the amount of tax payable by the municipality an amount equal to three percent (3%) of the difference between its gross receipts from sales of electricity for the preceding reporting period and the amount paid by the municipality for purchased power and related services during that reporting period. (1983 (Reg. Sess., 1984), c. 1097, s. 12; 1989 (Reg. Sess., 1990), c. 945, s. 2.)



§ 105-164.21B: Repealed by Session Laws 2006-151, s. 9, effective January 1, 2007.

§ 105‑164.21B: Repealed by Session Laws 2006‑151, s. 9, effective January 1, 2007.



§ 105-164.22. Record-keeping requirements, inspection authority, and effect of failure to keep records.

Part 5. Records Required to Be Kept.

§ 105‑164.22.  Record‑keeping requirements, inspection authority, and effect of failure to keep records.

Retailers, wholesale merchants, and consumers must keep for a period of three years records that establish their tax liability under this Article. The Secretary or a person designated by the Secretary may inspect these records at any reasonable time during the day.

A retailer's records must include records of the retailer's gross income, gross sales, net taxable sales, and all items purchased for resale. Failure of a retailer to keep records that establish that a sale is exempt under this Article subjects the retailer to liability for tax on the sale.

A wholesale merchant's records must include a bill of sale for each customer that contains the name and address of the purchaser, the date of the purchase, the item purchased, and the price at which the wholesale merchant sold the item. Failure of a wholesale merchant to keep these records for the sale of an item subjects the wholesale merchant to liability for tax at the rate that applies to the retail sale of the item.

A consumer's records must include an invoice or other statement of the purchase price of an item the consumer purchased from outside the State. Failure of the consumer to keep these records subjects the consumer to liability for tax on the purchase price of the item, as determined by the Secretary.  (1957, c. 1340, s. 5; 1973, c. 476, s. 193; 1998‑98, s. 51; 2009‑451, s. 27A.3(n).)



§ 105-164.23: Repealed by Session Laws 2009-451, s. 27A.3(o), effective August 7, 2009.

§ 105‑164.23:  Repealed by Session Laws 2009‑451, s. 27A.3(o), effective August 7, 2009.



§ 105-164.24: Repealed by Session Laws 2009-451, s. 27A.3(o), effective August 7, 2009.

§ 105‑164.24:  Repealed by Session Laws 2009‑451, s. 27A.3(o), effective August 7, 2009.



§ 105-164.25: Repealed by Session Laws 2009-451, s. 27A.3(o), effective August 7, 2009.

§ 105‑164.25:  Repealed by Session Laws 2009‑451, s. 27A.3(o), effective August 7, 2009.



§ 105-164.26. Presumption that sales are taxable.

§ 105‑164.26.  Presumption that sales are taxable.

For the purpose of the proper administration of this Article and to prevent evasion of the retail sales tax, the following presumptions apply:

(1)        That all gross receipts of wholesale merchants and retailers are subject to the retail sales tax until the contrary is established by proper records as required in this Article.

(2)        That tangible personal property sold by a person for delivery in this State is sold for storage, use, or other consumption in this State.

(3)        That tangible personal property delivered outside this State and brought to this State by the purchaser is for storage, use, or consumption in this State.

(4)        That digital property sold for delivery or access in this State is sold for storage, use, or consumption in this State.

(5)        That a service purchased for receipt in this State is purchased for storage, use, or consumption in this State.  (1957, c. 1340, s. 5; 1998‑98, s. 108; 2009‑451, s. 27A.3(p).)



§ 105-164.27. Repealed by Session Laws 1961, c. 826, s. 2.

§ 105‑164.27.  Repealed by Session Laws 1961, c. 826, s. 2.



§ 105-164.27A. Direct pay permit.

§ 105‑164.27A.  Direct pay permit.

(a)        General.  A general direct pay permit authorizes its holder to purchase any tangible personal property, digital property, or service without paying tax to the seller and authorizes the seller to not collect any tax on a sale to the permit holder. A person who purchases an item under a direct pay permit issued under this subsection is liable for use tax due on the purchase. The tax is payable when the property is placed in use or the service is received. A direct pay permit issued under this subsection does not apply to taxes imposed under G.S. 105‑164.4 on electricity.

A person who purchases an item whose tax status cannot be determined at the time of the purchase because of one of the reasons listed below may apply to the Secretary for a general direct pay permit:

(1)        The place of business where the item will be used is not known at the time of the purchase and a different tax consequence applies depending on where the item is used.

(2)        The manner in which the item will be used is not known at the time of the purchase and one or more of the potential uses is taxable but others are not taxable.

(a1)      Direct Mail.  A person who purchases direct mail may apply to the Secretary for a direct pay permit for the purchase of direct mail. A direct pay permit issued for direct mail does not apply to any purchase other than the purchase of direct mail.

(b)        Telecommunications Service.  A direct pay permit for telecommunications service authorizes its holder to purchase telecommunications service and ancillary service without paying tax to the seller and authorizes the seller to not collect any tax on a sale to the permit holder. A person who purchases these services under a direct pay permit must file a return and pay the tax due monthly to the Secretary. A direct pay permit issued under this subsection does not apply to any tax other than the tax on telecommunications service and ancillary service.

A call center that purchases telecommunications service that originates outside this State and terminates in this State may apply to the Secretary for a direct pay permit for telecommunications service and ancillary service. A call center is a business that is primarily engaged in providing support services to customers by telephone to support products or services of the business. A business is primarily engaged in providing support services by telephone if at least sixty percent (60%) of its calls are incoming.

(c)        Application.  An application for a direct pay permit must be made on a form provided by the Secretary and contain the information required by the Secretary. The Secretary may grant the application if the Secretary finds that the applicant complies with the sales and use tax laws and that the applicant's compliance burden will be greatly reduced by use of the permit.

(d)        Revocation.  A direct pay permit is valid until the holder returns it to the Secretary or the Secretary revokes it. The Secretary may revoke a direct pay permit if the holder of the permit does not file a sales and use tax return on time, does not pay sales and use tax on time, or otherwise fails to comply with the sales and use tax laws.  (2000‑120, s. 1; 2001‑414, s. 20; 2001‑430, s. 9; 2002‑72, s. 18; 2003‑284, s. 45.9; 2003‑416, s. 16(b); 2006‑33, s. 7; 2009‑451, s. 27A.3(q).)



§ 105-164.28. Certificate of resale.

§ 105‑164.28.  Certificate of resale.

(a)        Seller's Responsibility.  A seller who accepts a certificate of resale from a purchaser has the burden of proving that the sale was not a retail sale unless all of the following conditions are met:

(1)        For a sale made in person, the certificate is signed by the purchaser and states the purchaser's name, address, registration number, and type of business.

(2)        For a sale made in person, the item sold is the type of item typically sold by the type of business stated on the certificate.

(3)        For a sale made over the Internet or by other remote means, the seller obtains the purchaser's name, address, registration number, and type of business and maintains this information in a retrievable format in its records.

(b)        Purchaser's Liability.  A purchaser who does not resell an item purchased under a certificate of resale is liable for any tax subsequently determined to be due on the sale.  (1957, c. 1340, s. 5; 1973, c. 476, s. 193; 1991 (Reg. Sess., 1992), c. 914, s. 1; 2000‑120, s. 6; 2005‑276, s. 33.15; 2009‑451, s. 27A.3(r).)



§ 105-164.28A. Other exemption certificates.

§ 105‑164.28A.  Other exemption certificates.

(a)        Authorization.  The Secretary may require a person who purchases an item that is exempt from tax or is subject to a preferential rate of tax depending on the status of the purchaser or the intended use of the item to obtain an exemption certificate from the Department to receive the exemption or preferential rate. An exemption certificate authorizes a retailer to sell an item to the holder of the certificate and either collect tax at a preferential rate or not collect tax on the sale, as appropriate. A person who purchases an item under an exemption certificate is liable for any tax due on the sale if the Department determines that the person is not eligible for the certificate or the item was not used as intended.

(b)        Scope.  This section does not apply to a direct pay permit or a certificate of resale. G.S. 105‑164.27A addresses a direct pay permit, and G.S. 105‑164.28 addresses a certificate of resale.  (2002‑184, s. 12; 2009‑451, s. 27A.3(s).)



§ 105-164.29. Application for certificate of registration by wholesale merchants and retailers.

§ 105‑164.29.  Application for certificate of registration by wholesale merchants and retailers.

(a)        Requirement and Application.  Before a person may engage in business as a retailer or a wholesale merchant, the person must obtain a certificate of registration. To obtain a certificate of registration, a person must register with the Department. A wholesale merchant or retailer who has more than one business is required to obtain only one certificate of registration to cover all operations of the business throughout the State. An application for registration must be signed as follows:

(1)        By the owner, if the owner is an individual.

(2)        By a manager, member, or partner, if the owner is an association, a partnership, or a limited liability company.

(3)        By an executive officer or some other person specifically authorized by the corporation to sign the application, if the owner is a corporation. If the application is signed by a person authorized to do so by the corporation, written evidence of the person's authority must be attached to the application.

(b)        Issuance.  A certificate of registration is not assignable and is valid only for the person in whose name it is issued. A copy of the certificate of registration must be displayed at each place of business.

(c)        Term.  A certificate of registration is valid unless it is revoked for failure to comply with the provisions of this Article or becomes void. A certificate issued to a retailer who makes taxable sales becomes void if, for a period of 18 months, the retailer files no returns or files returns showing no sales.

(d)        Revocation.  The failure of a wholesale merchant or retailer to comply with this Article or G.S. 14‑401.18 is grounds for revocation of the wholesale merchant's or retailer's certificate of registration. Before the Secretary revokes a wholesale merchant's or retailer's certificate of registration, the Secretary must notify the wholesale merchant or retailer that the Secretary proposes to revoke the certificate of registration and that the proposed revocation will become final unless the wholesale merchant or retailer objects to the proposed revocation and files a request for a Departmental review within the time set in G.S. 105‑241.11 for requesting a Departmental review of a proposed assessment. The notice must be sent in accordance with the methods authorized in G.S. 105‑241.20. The procedures in Article 9 of this Chapter for review of a proposed assessment apply to the review of a proposed revocation.  (1957, c. 1340, s. 5; 1973, c. 476, s. 193; 1979, 2nd Sess., c. 1084; 1991, c. 690, s. 5; 1993, c. 354, s. 17; c. 539, s. 705; 1994, Ex. Sess., c. 24, s. 14(c); 1999‑333, s. 8; 2000‑140, s. 67(b); 2007‑491, s. 19; 2009‑451, s. 27A.3(t).)



§ 105-164.29A. State government exemption process.

§ 105‑164.29A.  State government exemption process.

(a)        Application.  To be eligible for the exemption provided in G.S. 105‑164.13(52), a State agency must obtain from the Department a sales tax exemption number. The application for exemption must be in the form required by the Secretary, be signed by the State agency's head, and contain any information required by the Secretary. The Secretary must assign a sales tax exemption number to a State agency that submits a proper application.

(b)        Liability.  A State agency that does not use the items purchased with its exemption number must pay the tax that should have been paid on the items purchased, plus interest calculated from the date the tax would otherwise have been paid. (2003‑431, s. 4; 2004‑170, s. 22.)



§ 105-164.30. Secretary or agent may examine books, etc.

Part 6.  Examination of Records.

§ 105‑164.30.  Secretary or agent may examine books, etc.

For the purpose of enforcing the collection of the tax levied by this Article, the Secretary or his duly authorized agent is hereby specifically authorized and empowered to examine at all reasonable hours during the day the books, papers, records, documents or other data of all retailers or wholesale merchants bearing upon the correctness of any return or for the purpose of making a return where none has been made as required by this Article, and may require the attendance of any person and take his testimony with respect to any such matter, with power to administer oaths to such person or persons. If any person summoned as a witness shall fail to obey any summons to appear before the Secretary or his authorized agent, or shall refuse to testify or answer any material question or to produce any book, record, paper, or other data when required to do so, such failure or refusal shall be reported to the Attorney General or the district solicitor, who shall thereupon institute proceedings in the superior court of the county where such witness resides to compel obedience to any summons of the Secretary or his authorized agent. Officers who serve summonses or subpoenas, and witnesses attending, shall receive like compensation as officers and witnesses in the superior courts, to be paid from the proper appropriation for the administration of this Article.

In the event any retailer or wholesale merchant shall fail or refuse to permit examination of his books, papers, accounts, records, documents or other data by the Secretary or his authorized agents as aforesaid, the Secretary shall have the power to proceed by citing said retailer or wholesale merchant to show cause before the superior court of the county in which said taxpayer resides or has its principal place of business as to why such books, records, papers, or documents should not be examined and said superior court shall have jurisdiction to enter an order requiring the production of all necessary books, records, papers, or documents and to punish for contempt of such order any person violating the same. (1957, c. 1340, s. 5; 1973, c. 476, s. 193; 1998‑98, s. 52.)



§ 105-164.31: Repealed by Session Laws 2009-451, s. 27A.3(o), effective August 7, 2009.

§ 105‑164.31:  Repealed by Session Laws 2009‑451, s. 27A.3(o), effective August 7, 2009.



§ 105-164.32. Incorrect returns; estimate.

§ 105‑164.32.  Incorrect returns; estimate.

If a retailer, a wholesale merchant or a consumer fails to file a return and pay the tax due under this Article or files a grossly incorrect or false or fraudulent return, the Secretary must estimate the tax due and assess the retailer, wholesale merchant, or consumer based on the estimate.  (1957, c. 1340, s. 5; 1973, c. 476, s. 193; 2001‑414, s. 21; 2009‑451, s. 27A.3(u).)



§§ 105-164.33 through 105-164.34: Repealed by Session Laws 1963, c. 1169, s. 3.

Part 7.  Failure to Make Returns; Overpayments.

§§ 105‑164.33 through 105‑164.34:  Repealed by Session Laws 1963, c.  1169, s. 3.



§ 105-164.35. Excessive payments; recomputing tax.

§ 105‑164.35.  Excessive payments; recomputing tax.

As soon as practicable after a return is filed, the Secretary shall examine it. If it then appears that the correct amount of tax is greater or less than the amount shown in the return, the tax shall be recomputed.

(1)        Excessive Payments.  If the amount already paid exceeds that which should have been paid on the basis of the tax so recomputed, the excess shall be credited or refunded to the taxpayer in accordance with the provisions of this Article.

(2)        to (5) Repealed by Session Laws 1959, c. 1259, s. 9. (1957, c. 1340, s. 5; 1959, c. 1259, s. 9; 1973, c. 476, s. 193.)



§ 105-164.36. Repealed by Session Laws 1959, c. 1259, s. 9.

§ 105‑164.36.  Repealed by Session Laws 1959, c. 1259, s. 9.



§ 105-164.37. Bankruptcy, receivership, etc.

§ 105‑164.37.  Bankruptcy, receivership, etc.

If any taxpayer subject to the provisions of this Article goes into bankruptcy, receivership or turns over his stock of merchandise by voluntary transfer to creditors, the tax liability under this Article shall constitute a prior lien upon such stock of merchandise and shall become subject to levy under execution and it shall be the duty of the transferee in any such case to retain the amount of the tax due from the first sales of such stock of merchandise and pay the same to the Secretary. (1957, c. 1340, s. 5; 1973, c. 476, s. 193.)



§ 105-164.38. Tax is a lien.

§ 105‑164.38.  Tax is a lien.

(a)        The tax imposed by this Article is a lien upon all personal property of any person who is required by this Article to obtain a certificate of registration to engage in business and who stops engaging in the business by transferring the business, transferring the stock of goods of the business, or going out of business. A person who stops engaging in business must file the return required by this Article within 30 days after transferring the business, transferring the stock of goods of the business, or going out of business.

(b)        Any person to whom the business or the stock of goods was transferred must withhold from the consideration paid for the business or stock of goods an amount sufficient to cover the taxes due until the person selling the business or stock of goods produces a statement from the Secretary showing that the taxes have been paid or that no taxes are due. If the person who buys a business or stock of goods fails to withhold an amount sufficient to cover the taxes and the taxes remain unpaid after the 30‑day period allowed, the buyer is personally liable for the unpaid taxes to the extent of the greater of the following:

(1)        The consideration paid by the buyer for the business or the stock of goods.

(2)        The fair market value of the business or the stock of goods.

(c)        Assessment.  The period of limitations for assessing liability against the buyer of a business or the stock of goods of a business and for enforcing the lien against the property expires one year after the end of the period of limitations for assessment against the person who sold the business or the stock of goods. Except as otherwise provided in this section, the assessment procedures in Article 9 of this Chapter apply to a person who buys a business or the stock of goods of a business to the same extent as if the person had incurred the original tax liability. (1957, c. 1340, s. 5; 1963, c. 1169, s. 3; 1973, c. 476, s. 193; 1991, c. 690, s. 6; 1991 (Reg. Sess., 1992), c. 949, s. 2; 2000‑140, s. 67(c); 2007‑491, s. 20.)



§ 105-164.39. Attachment.

§ 105‑164.39.  Attachment.

In the event any retailer or wholesale merchant is delinquent in the payment of the tax herein provided for, the Secretary may give notice of the amount of such delinquency by registered mail to all persons having in their possession or under their control any credits or other personal property belonging to such retailer or wholesale merchant or owing any debts to such taxpayer at the time of the receipt by them of such notice and thereafter any person so notified shall neither transfer nor make any other disposition of such credits, other personal property or debts until the Secretary shall have consented to a transfer or disposition or until 30 days shall have elapsed from and after the receipt of such notice. All persons so notified must within five days after receipt of such notice advise the Secretary of any and all such credits, other personal property or debts in their possession, under their control or owing by them as the case may be. The remedy provided by this section shall be cumulative and optional and in addition to all other remedies now provided by law for the collection of taxes due the State. (1957, c. 1340, s. 5; 1973, c. 476, s. 193.)



§ 105-164.40. Jeopardy assessment.

§ 105‑164.40.  Jeopardy assessment.

If the Secretary is of the opinion that the collection of any tax or any amount of tax required to be collected and paid to the State under this Article will be jeopardized by delay, he shall make an assessment of the tax or amount of tax required to be collected and shall mail or issue a notice of such assessment to the taxpayer together with a demand for immediate payment of the tax or of the deficiency in tax declared to be in jeopardy including interest and penalties. In the case of a tax for a current period, the Secretary may declare the taxable period of the taxpayer immediately terminated  and shall cause notice of such finding and declaration to be mailed or issued to the taxpayer together with a demand for immediate payment of the tax based on the period declared terminated and such tax shall be immediately due and payable, whether or not the time otherwise allowed by law for filing a return and paying the tax has expired. Assessments provided for in this section shall be immediately due and payable and proceedings for the collection shall commence at once and if any such tax, penalty or interest is not paid upon demand of the Secretary, he shall forthwith cause a levy to be made on the property of the taxpayer or, in his discretion the Secretary may require the taxpayer to file such indemnity bond as in his judgment may be sufficient to protect the interest of the State. (1957, c. 1340, s. 5; 1973, c. 476, s. 193.)



§ 105-164.41. Excess payments; refunds.

§ 105‑164.41.  Excess payments; refunds.

If upon examination of any return made under this Article, it appears that an amount of tax has been paid in excess of that properly due, then the amount in excess shall be credited against any tax or installment thereof then due from the taxpayer, under any other subsequent return, or shall be refunded to the taxpayer by the Secretary out of any funds appropriated for that purpose. (1957, c. 1340, s. 5; 1963, c. 1169, s. 3; 1967, c. 1110, s. 6; 1973, c. 476, s. 193; 1985, c. 656, s. 29; 1993, c. 257, s. 7.)



§ 105-164.42: Repealed by Session Laws 1959, c. 1259, s. 9.

§ 105‑164.42:  Repealed by Session Laws 1959, c.  1259, s. 9.



§ 105-164.42A. Short title.

Part 7A. Uniform Sales and Use Tax Administration Act.

§ 105‑164.42A.  Short title.

This Part is the "Uniform Sales and Use Tax Administration Act" and may be cited by that name. (2001‑347, s. 1.3; 2005‑276, s. 33.31.)



§ 105-164.42B. Definitions.

§ 105‑164.42B.  Definitions.

The following definitions apply in this Part:

(1)        Agreement.  Streamlined Agreement, as defined in G.S. 105‑164.3.

(2)        Certified automated system.  Software certified jointly by the states that are signatories to the Agreement to calculate the tax imposed by each jurisdiction on a transaction, determine the amount of tax to remit to the appropriate state, and maintain a record of the transaction.

(3)        Certified service provider.  An agent certified jointly by the states that are signatories to the Agreement to perform all of the seller's sales tax functions.

(4)        Member state.  A state that has entered into the Agreement.

(5)        Person.  Defined in G.S. 105‑228.90.

(6)        Sales tax.  The tax levied in G.S. 105‑164.4.

(7)        Seller.  A person making sales, leases, or rentals of personal property or services.

(8)        State.  The term "this State" means the State of North Carolina. Otherwise, the term "state" means any state of the United States and the District of Columbia.

(9)        Use tax.  The tax levied in G.S. 105‑164.6. (2001‑347, s. 1.3; 2005‑276, ss. 33.16, 33.31.)



§ 105-164.42C. Authority to enter Agreement.

§ 105‑164.42C.  Authority to enter Agreement.

The Secretary is authorized to enter into the Agreement with one or more states to simplify and modernize sales and use tax administration in order to substantially reduce the burden of tax compliance for all sellers and for all types of commerce. The Secretary may act jointly with other member states to establish standards for certification of a certified service provider and a certified automated system and to establish performance standards for multistate sellers.

The Secretary is authorized to represent this State before the other member states. The Secretary may take any other actions reasonably required to implement this Part, including the joint procurement with other member states of goods and services in furtherance of the Agreement. (2001‑347, s. 1.3; 2005‑276, s. 33.31.)



§ 105-164.42D. Relationship to North Carolina law.

§ 105‑164.42D.  Relationship to North Carolina law.

No provision of the Agreement authorized by this Part invalidates or amends any provision of the law of this State. Adoption of the Agreement by this State does not amend or modify any law of this State. Implementation of a condition of the Agreement in this State must be made pursuant to an act of the General Assembly.  (2001‑347, s. 1.3; 2005‑276, s. 33.31.)



§ 105-164.42E. Agreement requirements.

§ 105‑164.42E.  Agreement requirements.

The Secretary may not enter into the Agreement unless the Agreement requires each state to abide by the following requirements:

(1)        Uniform state rate.  The Agreement must set restrictions to achieve more uniform state rates through the following:

a.         Limiting the number of state rates.

b.         Limiting maximums on the amount of state tax that is due on a transaction.

c.         Limiting thresholds on the application of a state tax.

(2)        Uniform standards.  The Agreement must establish uniform standards for all of the following:

a.         The sourcing of transactions to taxing jurisdictions.

b.         The administration of exempt sales.

c.         The allowances a seller can take for bad debts.

d.         Sales and use tax returns and remittances.

(3)        Uniform definitions.  The Agreement must require states to develop and adopt uniform definitions of sales and use tax terms. The definitions must enable a state to preserve its ability to make policy choices not inconsistent with the uniform definitions.

(4)        Central registration.  The Agreement must provide a central, electronic registration system that allows a seller to register to collect and remit sales and use taxes for all signatory states.

(5)        No nexus attribution.  The Agreement must provide that registration with the central registration system and the collection of sales and use taxes in the signatory states will not be used as a factor in determining whether the seller has nexus with a state for any tax.

(6)        Local sales and use taxes.  The Agreement must provide for reduction of the burdens of complying with local sales and use taxes through one or more of the following:

a.         Restricting variances between the state and local tax bases.

b.         Requiring states to administer any sales and use taxes levied by local jurisdictions within the state so that sellers collecting and remitting these taxes will not have to register or file returns with, remit funds to, or be subject to independent audits from local taxing jurisdictions.

c.         Restricting the frequency of changes in the local sales and use tax rates and setting effective dates for the application of local jurisdictional boundary changes to local sales and use taxes.

d.         Providing notice of changes in local sales and use tax rates and of changes in the boundaries of local taxing jurisdictions.

(7)        Monetary allowances.  The Agreement must outline any monetary allowances that are to be provided by the states to sellers or certified service providers.

(8)        State compliance.  The Agreement must require each state to certify compliance with the terms of the Agreement before becoming a member and to maintain compliance, under the laws of the member state, with all provisions of the Agreement while a member.

(9)        Consumer privacy.  The Agreement must require each state to adopt a uniform policy for certified service providers that protects the privacy of consumers and maintains the confidentiality of tax information. (2001‑347, s. 1.3; 2005‑276, s. 33.31.)



§ 105-164.42F. Cooperating sovereigns.

§ 105‑164.42F.  Cooperating sovereigns.

The Agreement authorized by this Part is an accord among individual cooperating sovereigns in furtherance of their governmental functions. The Agreement provides a mechanism among the member states to establish and maintain a cooperative, simplified system for the application and administration of sales and use taxes under the laws of each member state. (2001‑347, s. 1.3; 2005‑276, s. 33.31.)



§ 105-164.42G. Effect of Agreement.

§ 105‑164.42G.  Effect of Agreement.

Entry of this State into the Agreement does not create a cause of action or a defense to an action. No person may challenge any action or inaction by a department, agency, or other instrumentality of this State, or a political subdivision of this State, on the ground that the action or inaction is inconsistent with the Agreement. No law of this State, or its application, may be declared invalid on the ground that the provision or application is inconsistent with the Agreement. (2001‑347, s. 1.3; 2005‑276, s. 33.31.)



§ 105-164.42H. Certification of certified automated system and effect of certification.

§ 105‑164.42H.  Certification of certified automated system and effect of certification.

(a)        Certification.  The Secretary may certify a software program as a certified automated system if the Secretary determines that the program correctly determines all of the following and that the software can generate reports and returns required by the Secretary:

(1)        The applicable combined State and local sales and use tax rate for a sale, based on the sourcing principles in G.S. 105‑164.4B.

(2)        Whether or not an item is exempt from tax, based on a uniform product code or another method.

(3)        Repealed by Session Laws 2006‑33, s. 12, effective June 1, 2006.

(4)        The amount of tax to be remitted for each taxpayer for a reporting period.

(5)        Any other issue necessary for the application or calculation of sales and use tax due.

(b)        Liability.  A seller may choose to use a certified automated system in performing its sales tax administration functions. A seller that uses a certified automated system is liable for sales and use taxes due on transactions it processes using the certified automated system except for underpayments of tax attributable to errors in the functioning of the system. A person that provides a certified automated system is responsible for the proper functioning of that system and is liable for underpayments of tax attributable to errors in the functioning of the system. (2000‑120, s. 2; 2001‑347, ss. 1.1, 1.3; 2005‑276, s. 33.31; 2006‑33, s. 12.)



§ 105-164.42I. Contract with certified service provider and effect of contract.

§ 105‑164.42I.  Contract with certified service provider and effect of contract.

(a)        Certification.  The Secretary may certify an entity as a certified service provider if the entity meets all of the following requirements:

(1)        The entity uses a certified automated system.

(2)        The entity has agreed to update its program upon notification by the Secretary.

(3)        The entity integrates its certified automated system with the system of a seller for whom the entity collects tax so that the tax due on a sale is determined at the time of the sale.

(4)        The entity remits the taxes it collects at the time and in the manner specified by the Secretary.

(5)        The entity agrees to file sales and use tax returns on behalf of the sellers for whom it collects tax.

(6)        The entity enters into a contract with the Secretary and agrees to comply with all the conditions of the contract.

(b)        Contract.  The Secretary may contract with a certified service provider for the collection and remittance of sales and use taxes. A certified service provider must file with the Secretary a bond or an irrevocable letter of credit in the amount set by the Secretary. A bond must be conditioned upon compliance with the contract, be payable to the State, and be in the form required by the Secretary. The amount a certified service provider charges under the contract is a cost of collecting the tax and is payable from the amount collected.

(c)        Liability.  A seller may contract with a certified service provider to collect and remit sales and use taxes payable to the State on sales made by the seller. A certified service provider with whom a seller contracts is the agent of the seller. As the seller's agent, the certified service provider, rather than the seller, is liable for sales and use taxes due this State on all sales transactions the certified service provider processes for the seller unless the seller misrepresents the type of products it sells or commits fraud. A seller that misrepresents the type of products it sells or commits fraud is liable for taxes not collected as a result of the misrepresentation or fraud.

(d)        Audit and Review.  In the absence of misrepresentation or fraud, a seller that contracts with a certified service provider is not subject to audit on the transactions processed by the certified service provider. A seller is subject to audit for transactions not processed by the certified service provider. The State may perform a system check of a seller and review a seller's procedures to determine if the certified service provider's system is functioning properly and the extent to which the seller's transactions are being processed by the certified service provider. A certified service provider is subject to audit. (2000‑120, s. 2; 2001‑347, ss. 1.1, 1.3; 2005‑276, s. 33.31.)



§ 105-164.42J. Performance standard for multistate seller.

§ 105‑164.42J.  Performance standard for multistate seller.

The Secretary may establish a performance standard for a seller that is engaged in business in this State and at least 10 other states and has developed a proprietary system to determine the amount of sales and use taxes due on transactions. A seller that enters into an agreement with the Secretary that establishes a performance standard for that system is liable for the failure of the system to meet the performance standard. (2001‑347, s. 1.3; 2005‑276, s. 33.31.)



§ 105-164.42K. Registration and effect of registration.

§ 105‑164.42K.  Registration and effect of registration.

Registration under the Agreement satisfies the registration requirements under this Article. A seller who registers under the Agreement within 12 months after the State becomes a member of the Agreement and who meets the following conditions is not subject to assessment for sales tax for any period before the effective date of the seller's registration:

(1)        The seller was not registered with the State during the 12‑month period before the effective date of this State's participation in the Agreement.

(2)        When the seller registered, the seller had not received a letter from the Department notifying the seller of an audit.

(3)        The seller continues to be registered under the Agreement and to remit tax to the State for at least 36 months. (2005‑276, s. 33.17.)



§ 105-164.42L. Databases on taxing jurisdictions.

§ 105‑164.42L.  Databases on taxing jurisdictions.

The Secretary may develop databases that provide information on the boundaries of taxing jurisdictions and the tax rates applicable to those taxing jurisdictions. A person who relies on the information provided in these databases is not liable for underpayments of tax attributable to erroneous information provided by the Secretary in those databases. (2005‑276, s. 33.18; 2007‑244, s. 5.)



§ 105-164.43: Repealed by Session Laws 2007-491, s. 2, effective January 1, 2008.

Part 8. Administration and Enforcement.

§ 105‑164.43: Repealed by Session Laws 2007‑491, s. 2, effective January 1, 2008.



§ 105-164.43A. (Recodified effective August 8, 2001 - See note) Certification of tax collector software and tax collector.

§ 105‑164.43A.  (Recodified effective August 8, 2001  See note) Certification of tax collector software and tax collector.

(a)        Recodified as § 105‑164.42H(a) by Session Laws 2001‑347, s. 1.1, effective August 8,2001. See note.

(b)        Recodified as § 105‑164.42I(a) by Session Laws 2001‑347, s. 1.1, effective August 8, 2001. See note. (2000‑120, s. 2; 2001‑347, s. 1.1.)



§ 105-164.43B. (Recodified effective August 8, 2001 - See note) Contract with Certified Sales Tax Collector.

§ 105‑164.43B. (Recodified effective August 8, 2001  See note) Contract with Certified Sales Tax Collector.

Recodified as § 105‑164.42I(b) by Session Laws 2001‑347, s. 1.1, effective August 8, 2001. See note. (2000‑120, s. 2; 2001‑347, s. 1.1.)



§ 105-164.43C: Repealed by Session Laws 2001-347, s. 1.2, effective August 8, 2001. See note.

§ 105‑164.43C:  Repealed by Session Laws 2001‑347, s. 1.2, effective August 8, 2001. See note.



§ 105-164.44. Penalty and remedies of Article 9 applicable.

§ 105‑164.44.  Penalty and remedies of Article 9 applicable.

All provisions not inconsistent with this Article in Article 9, entitled "General Administration  Penalties and Remedies" of Subchapter I of Chapter 105 of the General Statutes, including but  not limited to, administration, auditing, making returns, promulgation of rules and regulations by the Secretary, additional taxes, assessment procedure, imposition and collection of taxes and the lien  thereof, assessments, refunds and penalties are hereby made a part of this Article and shall be applicable thereto. (1957, c. 1340, s. 5; 1973, c. 476, s. 193.)



§ 105-164.44A: Repealed by Session Laws 1991, c. 45, s. 18.

§ 105‑164.44A:  Repealed by Session Laws 1991, c.  45, s. 18.



§ 105-164.44B. Transfer to Wildlife Resources Fund of taxes on hunting and fishing supplies and equipment.

§ 105‑164.44B.  Transfer to Wildlife Resources Fund of taxes on hunting and fishing supplies and equipment.

Each fiscal year, the Secretary of Revenue shall transfer at the end of each quarter from the State sales and use tax net collections received by the Department of Revenue under Article 5 of Chapter 105 of the General Statutes to the State Treasurer for the Wildlife Resources Fund, one fourth of the amount transferred the preceding fiscal year plus or minus the percentage of that amount by which the total collection of State sales and use taxes increased or decreased during the preceding fiscal year. (1983 (Reg. Sess., 1984), c. 1116, s. 88; 1987, c. 738, s. 150; 1989, c. 752, s. 159; 1993, c. 321, ss. 290(a), 290(b); 1993 (Reg. Sess., 1994), c. 591, s. 9, c. 769, s. 27.1(a), (b).)



§ 105-164.44C: Repealed by Session Laws 2001-424, s. 34.15(a)(1), as amended by Session Laws 2002-126, s. 30A.1, effective July 1, 2002.

§ 105‑164.44C: Repealed by Session Laws 2001‑424, s. 34.15(a)(1), as amended by Session Laws 2002‑126, s. 30A.1, effective July 1, 2002.



§ 105-164.44D. Reimbursement for sales tax exemption for purchases by the Department of Transportation.

§ 105‑164.44D.  Reimbursement for sales tax exemption for purchases by the Department of Transportation.

The amount of sales and use tax revenue that is not realized by the General Fund as the result of the sales and use tax exemption in G.S. 105‑164.13 for purchases by the Department of Transportation shall be transferred from the Highway Fund to the General Fund in accordance with this section.  This direct transfer is made in lieu of eliminating the Department of Transportation's sales and use tax exemption to alleviate the administrative and accounting burden that would be placed on the Department of Transportation by eliminating the exemption.

For the 1991‑92 fiscal year, the State Treasurer shall transfer the sum of eight million seven hundred thousand dollars ($8,700,000) from the Highway Fund to the General Fund.  The transfer shall be made on a quarterly basis by transferring one‑fourth of the annual amount each quarter.

For each fiscal year following the 1991‑92 fiscal year, the State Treasurer shall transfer the sum transferred the previous fiscal year plus or minus the percentage of that amount by which the total collection of State sales and use taxes increased or decreased during the previous fiscal year.  In each fiscal year, the transfer shall be made on a quarterly basis by transferring one‑fourth of the annual amount each quarter. (1991, c. 689, s. 322.)



§ 105-164.44E. (Repealed effective July 1, 2020) Transfer to the Dry-Cleaning Solvent Cleanup Fund.

§ 105‑164.44E.  (Repealed effective July 1, 2020) Transfer to the Dry‑Cleaning Solvent Cleanup Fund.

(a)        Transfer.  At the end of each quarter, the Secretary must transfer to the Dry‑Cleaning Solvent Cleanup Fund established under G.S. 143‑215.104C an amount equal to fifteen percent (15%) of the net State sales and use taxes collected under G.S. 105‑164.4(a)(4) during the previous fiscal year, as determined by the Secretary based on available data.

(b)        Sunset.  This section is repealed effective July 1, 2020.  (2000‑19, s. 1.1; 2009‑483, ss. 6, 8.)



§ 105-164.44F. Distribution of part of telecommunications taxes to cities.

§ 105‑164.44F.  Distribution of part of telecommunications taxes to cities.

(a)        (Effective until July 1, 2011) Amount.  The Secretary must distribute part of the taxes imposed by G.S. 105‑164.4(a)(4c) on telecommunications service and ancillary service. The Secretary must make the distribution within 75 days after the end of each calendar quarter. The amount the Secretary must distribute is the following percentages of the net proceeds of the taxes collected during the quarter:

(1)        Sixteen and thirty‑six hundredths percent (16.36%) minus two million six hundred twenty thousand nine hundred forty‑eight dollars ($2,620,948), must be distributed to cities in accordance with this section. The deduction is one‑fourth of the annual amount by which the distribution to cities of the gross receipts franchise tax on telephone companies, imposed by former G.S. 105‑20, was required to be reduced beginning in fiscal year 1995‑96 as a result of the "freeze deduction."

(2)        Six and seventy‑four hundredths percent (6.74%) must be distributed to counties and cities as provided in G.S. 105‑164.44I.

(a)        (Effective July 1, 2011) Amount.  The Secretary must distribute part of the taxes imposed by G.S. 105‑164.4(a)(4c) on telecommunications service and ancillary service. The Secretary must make the distribution within 75 days after the end of each calendar quarter. The amount the Secretary must distribute is the following percentages of the net proceeds of the taxes collected during the quarter:

(1)        Eighteen and seventy one hundredths percent (18.70%) minus two million six hundred twenty thousand nine hundred forty‑eight dollars ($2,620,948), must be distributed to cities in accordance with this section. The deduction is one‑fourth of the annual amount by which the distribution to cities of the gross receipts franchise tax on telephone companies, imposed by former G.S. 105‑20, was required to be reduced beginning in fiscal year 1995‑96 as a result of the "freeze deduction."

(2)        Seven and seven tenths percent (7.7%) must be distributed to counties and cities as provided in G.S. 105‑164.44I.

(b)        Share of Cities Incorporated on or After January 1, 2001.  The share of a city incorporated on or after January 1, 2001, is its per capita share of the amount to be distributed to all cities incorporated on or after this date. This amount is the proportion of the total to be distributed under this section that is the same as the proportion of the population of cities incorporated on or after January 1, 2001, compared to the population of all cities. In making the distribution under this subsection, the Secretary must use the most recent annual population estimates certified to the Secretary by the State Budget Officer.

(c)        Share of Cities Incorporated Before January 1, 2001.  The share of a city incorporated before January 1, 2001, is its proportionate share of the amount to be distributed to all cities incorporated before this date. A city's proportionate share for a quarter is based on the amount of telephone gross receipts franchise taxes attributed to the city under G.S. 105‑116.1 for the same quarter that was the last quarter in which taxes were imposed on telephone companies under repealed G.S. 105‑120. The amount to be distributed to all cities incorporated before January 1, 2001, is the amount determined under subsection (a) of this section, minus the amount distributed under subsection (b) of this section.

The following changes apply when a city incorporated before January 1, 2001, alters its corporate structure. When a change described in subdivision (2) or (3) occurs, the resulting cities are considered to be cities incorporated before January 1, 2001, and the distribution method set out in this subsection rather than the method set out in subsection (b) of this section applies:

(1)        If a city dissolves and is no longer incorporated, the proportional shares of the remaining cities incorporated before January 1, 2001, must be recalculated to adjust for the dissolution of that city.

(2)        If two or more cities merge or otherwise consolidate, their proportional shares are combined.

(3)        If a city divides into two or more cities, the proportional share of the city that divides is allocated among the new cities on a per capita basis.

(d)        Share of Cities Served by a Telephone Membership Corporation.  The share of a city served by a telephone membership corporation, as described in Chapter 117 of the General Statutes, is computed as if the city was incorporated on or after January 1, 2001, under subsection (b) of this section. If a city is served by a telephone membership corporation and another provider, then its per capita share under this subsection applies only to the population of the area served by the telephone membership corporation.

(e)        Ineligible Cities.  An ineligible city is disregarded for all purposes under this section. A city incorporated on or after January 1, 2000, is not eligible for a distribution under this section unless it meets both of the following requirements:

(1)        It is eligible to receive funds under G.S. 136‑41.2.

(2)        A majority of the mileage of its streets is open to the public.

(f)         Nature.  The General Assembly finds that the revenue distributed under this section is local revenue, not a State expenditure, for the purpose of Section 5(3) of Article III of the North Carolina Constitution. Therefore, the Governor may not reduce or withhold the distribution.  (2001‑424, s. 34.25(b); 2001‑430, s. 10; 2001‑487, s. 67(d); 2002‑120, s. 4; 2004‑203, s. 5(g); 2005‑276, s. 33.19; 2005‑435, s. 34(c); 2006‑33, s. 8; 2006‑66, ss. 24.1(d), (e), (f), (g); 2006‑151, s. 7; 2007‑145, s. 9(a); 2007‑323, ss. 31.2(a), (b); 2009‑451, s. 27A.2(c).)



§ 105-164.44G. Distribution of part of tax on modular homes.

§ 105‑164.44G.  Distribution of part of tax on modular homes.

The Secretary must distribute to counties twenty percent (20%) of the taxes collected under G.S. 105‑164.4(a)(8) on modular homes. The Secretary must make the distribution on a monthly basis in accordance with the distribution formula in G.S. 105‑486.  (2003‑400, s. 16; 2009‑445, s. 15(a).)



§ 105-164.44H. Transfer to State Public School Fund.

§ 105‑164.44H.  Transfer to State Public School Fund.

Each fiscal year, the Secretary of Revenue shall transfer at the end of each quarter from the State sales and use tax net collections received by the Department of Revenue under Article 5 of Chapter 105 of the General Statutes to the State Treasurer for the State Public School Fund, one‑fourth of the amount transferred the preceding fiscal year plus or minus the percentage of that amount by which the total collection of State sales and use taxes increased or decreased during the preceding fiscal year. (2005‑276, s. 7.51(b).)



§ 105-164.44I. Distribution of part of sales tax on video programming service and telecommunications service to counties and cities.

§ 105‑164.44I.  Distribution of part of sales tax on video programming service and telecommunications service to counties and cities.

(a)        (Effective until July 1, 2011) Distribution.  The Secretary must distribute to the counties and cities part of the taxes imposed by G.S. 105‑164.4(a)(4c) on telecommunications service and G.S. 105‑164.4(a)(6) on video programming service. The Secretary must make the distribution within 75 days after the end of each calendar quarter. The amount the Secretary must distribute is the sum of the revenue listed in this subsection. The Secretary must distribute two million dollars ($2,000,000) of this amount in accordance with subsection (b) of this section and the remainder in accordance with subsections (c) and (d) of this section. The revenue to be distributed under this section consists of the following:

(1)        The amount specified in G.S. 105‑164.44F(a)(2).

(2)        Twenty and sixty‑five hundredths percent (20.65%) of the net proceeds of the taxes collected during the quarter on video programming, other than on direct‑to‑home satellite service.

(3)        Thirty‑two and forty‑six hundredths percent (32.46%) of the net proceeds of the taxes collected during the quarter on direct‑to‑home satellite service.

(a)        (Effective July 1, 2011) Distribution.  The Secretary must distribute to the counties and cities part of the taxes imposed by G.S. 105‑164.4(a)(4c) on telecommunications service and G.S. 105‑164.4(a)(6) on video programming service. The Secretary must make the distribution within 75 days after the end of each calendar quarter. The amount the Secretary must distribute is the sum of the revenue listed in this subsection. The Secretary must distribute two million dollars ($2,000,000) of this amount in accordance with subsection (b) of this section and the remainder in accordance with subsections (c) and (d) of this section. The revenue to be distributed under this section consists of the following:

(1)        The amount specified in G.S. 105‑164.44F(a)(2).

(2)        Twenty three and six tenths percent (23.6%) of the net proceeds of the taxes collected during the quarter on video programming, other than on direct‑to‑home satellite service.

(3)        Thirty‑seven and one tenths percent (37.1%) of the net proceeds of the taxes collected during the quarter on direct‑to‑home satellite service.

(b)        Supplemental PEG Channel Support.  G.S. 105‑164.44J sets out the requirements for receipt by a county or city of supplemental PEG channel support funds distributed under this subsection. The Secretary must include the applicable amount of supplemental PEG channel support in each quarterly distribution to a county or city. The amount to include is one‑fourth of twenty‑five thousand dollars ($25,000) for each qualifying PEG channel certified by the county or city under G.S. 105‑164.44J. A county or city may not receive PEG channel support under this subsection for more than three qualifying PEG channels.

The amount of money distributed under this subsection may not exceed two million dollars ($2,000,000) in a fiscal year, plus the amount of any funds returned to the Secretary in the prior fiscal year under G.S. 105‑164.44J(d). If the amount to be distributed for qualifying PEG channels in a fiscal year would otherwise exceed this maximum amount, the Secretary must proportionately reduce the applicable amount distributable for each PEG channel. If the amount to be distributed for qualifying PEG channels in a fiscal year is less than this maximum amount, the Secretary must credit the excess amount to the PEG Channel Fund established in G.S. 66‑359. For purposes of this subsection, the term "qualifying PEG channel" has the same meaning as in G.S. 105‑164.44J.

(c)        2006‑2007 Fiscal Year Distribution.  The share of a county or city is its proportionate share of the amount to be distributed to all counties and cities under this subsection. The proportionate share of a county or city is the base amount for the county or city compared to the base amount for all other counties and cities. The base amount of a county or city that did not impose a cable franchise tax under G.S. 153A‑154 or G.S. 160A‑214 before July 1, 2006, is two dollars ($2.00) times the most recent annual population estimate for that county or city. The base amount of a county or city that imposed a cable franchise tax under either G.S. 153A‑154 or G.S. 160A‑214 before July 1, 2006, is the amount of cable franchise tax and subscriber fee revenue the county or city certifies to the Secretary that it imposed during the first six months of the 2006‑2007 fiscal year. A county or city must make this certification by March 15, 2007. The certification must specify the amount of revenue that is derived from the cable franchise tax and the amount that is derived from the subscriber fee.

(c1)      Revised Certification.  If a county or city determines that the amount of cable franchise tax it imposed during the first six months of the 2006‑2007 fiscal year differs from the amount certified to the Secretary under subsection (c) of this section, the county or city may submit a new certification to the Secretary revising the amount. For distributions for quarters beginning on or after October 1, 2007, the Secretary must determine the proportionate share of a county or city based upon certifications submitted on or before October 1, 2007. For distributions for quarters beginning on or after April 1, 2008, the Secretary must determine the proportionate share of a county or city based upon certifications submitted on or before April 1, 2008. Certifications submitted after April 1, 2008, may not be used to adjust a county's or city's base amount under subsection (c) of this section.

(d)        Subsequent Distributions.  For subsequent fiscal years, the Secretary must multiply the amount of a county's or city's share under this section for the preceding fiscal year by the percentage change in its population for that fiscal year and add the result to the county's or city's share for the preceding fiscal year to obtain the county's or city's adjusted amount. Each county's or city's proportionate share for that year is its adjusted amount compared to the sum of the adjusted amounts for all counties and cities.

(e)        Use of Proceeds.  A county or city that imposed subscriber fees during the first six months of the 2006‑2007 fiscal year must use a portion of the funds distributed to it each fiscal year under subsections (c) and (d) of this section for the operation and support of PEG channels. The amount of funds that must be used for PEG channel operation and support in fiscal year 2006‑2007 is two times the amount of subscriber fee revenue the county or city certified to the Secretary that it imposed during the first six months of the 2006‑2007 fiscal year. The amount of funds that must be used for PEG channel operation and support in subsequent fiscal years is the same proportionate amount of the funds that were distributed under subsections (c) and (d) of this section and used for this purpose in fiscal year 2006‑2007.

A county or city that used part of its franchise tax revenue in fiscal year 2005‑2006 for the operation and support of PEG channels or a publicly owned and operated television station must use the funds distributed to it under subsections (c) and (d) of this section to continue the same level of support for the PEG channels and public stations. The remainder of the distribution may be used for any public purpose.

(f)         Late Information.  A county or city that does not submit information that the Secretary needs to make a distribution by the date the information is due is excluded from the distribution. If the county or city later submits the required information, the Secretary must include the county or city in the distribution for the quarter that begins after the date the information is received.

(g)        Population Determination.  In making population determinations under this section, the Secretary must use the most recent annual population estimates certified to the Secretary by the State Budget Officer. For purposes of the distributions made under this section, the population of a county is the population of its unincorporated areas plus the population of an ineligible city in the county, as determined under this section.

(h)        City Changes.  The following changes apply when a city alters its corporate structure or incorporates:

(1)        If a city dissolves and is no longer incorporated, the proportional shares of the remaining counties and cities must be recalculated to adjust for the dissolution of that city.

(2)        If two or more cities merge or otherwise consolidate, their proportional shares are combined.

(3)        If a city divides into two or more cities, the proportional share of the city that divides is allocated among the new cities on a per capita basis.

(4)        If a city incorporates after January 1, 2007, and the incorporation is not addressed by subdivisions (2) or (3) of this subsection, the share of the county in which the new city is located is allocated between the county and the new city on a per capita basis.

(i)         Ineligible Cities.  An ineligible city is disregarded for all purposes under this section. A city incorporated on or after January 1, 2000, is not eligible for a distribution under this section unless it meets both of the following requirements:

(1)        It is eligible to receive funds under G.S. 136‑41.2.

(2)        A majority of the mileage of its streets is open to the public.

(j)         Nature.  The General Assembly finds that the revenue distributed under this section is local revenue, not a State expenditure, for the purpose of Section 5(3) of Article III of the North Carolina Constitution. Therefore, the Governor may not reduce or withhold the distribution.  (2006‑151, s. 8; 2006‑66, ss. 24.1(h), (i); 2007‑145, s. 9(a); 2007‑323, ss. 31.2(a), (b); 2007‑527, s. 28; 2008‑148, ss. 1, 2; 2009‑451, s. 27A.2(d).)



§ 105-164.44J. Supplemental PEG channel support.

§ 105‑164.44J.  Supplemental PEG channel support.

(a)        Definitions.  The following definitions apply in this section:

(1)        Existing agreement.  Defined in G.S. 66‑350.

(2)        PEG channel.  Defined in G.S. 66‑350.

(3)        PEG channel operator.  An entity that does one or more of the following:

a.         Produces programming for delivery on a PEG channel.

b.         Provides facilities for the production of programming or playback of programming for delivery on a PEG channel.

(4)        Qualifying PEG channel.  A PEG channel that operates for at least 90 days during a fiscal year and that meets all of the following programming requirements:

a.         It delivers at least eight hours of scheduled programming a day.

b.         It delivers at least six hours and 45 minutes of scheduled, non‑character‑generated programming a day.

c.         Its programming content does not repeat more than fifteen percent (15%) of the programming content on any other PEG channel provided to the same county or city.

(5)        Supplemental PEG channel support funds.  The amount distributed to a county or city under G.S. 105‑164.44I(b).

(b)        Certification.  A county or city must certify to the Secretary by July 15 of each year all of the qualifying PEG channels provided for its use during the preceding fiscal year by a cable service provider under either G.S. 66‑357 or an existing agreement. The certification must include all of the following:

(1)        An identification of each channel as a public, an education, or a government channel.

(2)        The name and signature of the PEG channel operator for each channel. If a qualifying PEG channel has more than one PEG channel operator, the county or city must include the name of each operator of the PEG channel. A PEG channel operator may be included on the certification of only one county or city for each type of PEG channel that it operates.

(3)        Any other information required by the Secretary.

(c)        Use of Funds.  A county or city must use the supplemental PEG channel support funds distributed to it for the operation and support of each of the qualifying PEG channels it certifies by allocating the amount it receives equally among each of the qualifying PEG channels. A county or city must distribute the supplemental PEG channel support funds to the PEG channel operator of the qualifying PEG channel within 30 days of its receipt of the supplemental PEG channel support funds from the Department, or as specified in an interlocal agreement. If a qualifying PEG channel has more than one PEG channel operator, the county or city must distribute the amount allocated for that PEG channel equally to each PEG channel operator, or as specified in an interlocal agreement.

(d)        Errors in Certification.  If a county or city determines that it certified a PEG channel in error, the county or city must submit a revised certification to the Secretary, and the county or city must return all supplemental PEG channel support funds distributed to it as a result of the error. The Secretary must add the funds returned to the total amount of supplemental PEG channel support funds to be allocated in the following fiscal year.  (2008‑148, s. 3.)



§§ 105-164.45 through 105-164.58: Repealed by Session Laws 1971, c. 77, s. 1.

DIVISION IX. LOCAL OPTION SALES AND USE TAXES.

§§ 105‑164.45 through 105‑164.58: Repealed by Session Laws 1971, c.  77, s. 1.



§§ 105-165 through 105-176. Repealed by Session Laws 1957, c. 1340, s. 5.

§§ 105‑165 through 105‑176.  Repealed by Session Laws 1957, c. 1340, s. 5.



§§ 105-177 through 105-178. Repealed by Session Laws 1951, c. 643, s.5.

§§ 105‑177 through 105‑178.  Repealed by Session Laws 1951, c. 643, s.5.



§ 105-179. Repealed by Session Laws 1957, c. 1340, s. 5.

§ 105‑179.  Repealed by Session Laws 1957, c. 1340, s. 5.



§ 105-180. Repealed by Session Laws 1951, c. 643, s. 5.

§ 105‑180.  Repealed by Session Laws 1951, c. 643, s. 5.



§ 105-181. Repealed by Session Laws 1957, c. 1340, s. 5.

§ 105‑181.  Repealed by Session Laws 1957, c. 1340, s. 5.



§ 105-182. Repealed by Session Laws 1955, c. 1350, s. 19.

§ 105‑182.  Repealed by Session Laws 1955, c. 1350, s. 19.



§§ 105-183 through 105-187: Repealed by Session Laws 1957, c. 1340, s. 5.

§§ 105‑183 through 105‑187: Repealed by Session Laws 1957, c.  1340, s. 5.



§ 105-187.1. Definitions.

Article 5A.

North Carolina Highway Use Tax.

§ 105‑187.1.  Definitions.

The following definitions and the definitions in G.S. 105‑164.3 apply to this Article:

(1)        Commissioner.  The Commissioner of Motor Vehicles.

(2)        Division.  The Division of Motor Vehicles, Department of Transportation.

(3)        Long‑term lease or rental.  A lease or rental made under a written agreement to lease or rent property to the same person for a period of at least 365 continuous days.

(4)        Recreational vehicle.  Defined in G.S. 20‑4.01.

(5)        Rescue squad.  An organization that provides rescue services, emergency medical services, or both.

(6)        Retailer.  A retailer as defined in G.S. 105‑164.3 who is engaged in the business of selling, leasing, or renting motor vehicles.

(7)        Short‑term lease or rental.  A lease or rental that is not a long‑term lease or rental. (1989, c. 692, s. 4.1; 1991, c. 79, s. 4; 2000‑173, s. 10(a); 2001‑424, s. 34.24(e); 2001‑497, s. 2(b); 2002‑72, s. 19(a).)



§ 105-187.2. Highway use tax imposed.

§ 105‑187.2.  Highway use tax imposed.

A tax is imposed on the privilege of using the highways of this State.  This tax is in addition to all other taxes and fees imposed. (1989, c. 692, s. 4.1.)



§ 105-187.3. Rate of tax.

§ 105‑187.3.  Rate of tax.

(a)        Amount.  The rate of the use tax imposed by this Article is three percent (3%) of the retail value of a motor vehicle for which a certificate of title is issued. The tax is payable as provided in G.S. 105‑187.4. The maximum tax is one thousand dollars ($1,000) for each certificate of title issued for a Class A or Class B motor vehicle that is a commercial motor vehicle, as defined in G.S. 20‑4.01. The maximum tax is one thousand five hundred dollars ($1,500) for each certificate of title issued for a recreational vehicle that is not subject to the one thousand dollar ($1,000) maximum tax.

(b)        Retail Value.  The retail value of a motor vehicle for which a certificate of title is issued because of a sale of the motor vehicle by a retailer is the sales price of the motor vehicle, including all accessories attached to the vehicle when it is delivered to the purchaser, less the amount of any allowance given by the retailer for a motor vehicle taken in trade as a full or partial payment for the purchased motor vehicle. The retail value of a motor vehicle for which a certificate of title is issued because of a sale of the motor vehicle by a seller who is not a retailer is the market value of the vehicle, less the amount of any allowance given by the seller for a motor vehicle taken in trade as a full or partial payment for the purchased motor vehicle. A transaction in which two parties exchange motor vehicles is considered a sale regardless of whether either party gives additional consideration as part of the transaction. The retail value of a motor vehicle for which a certificate of title is issued because of a reason other than the sale of the motor vehicle is the market value of the vehicle. The market value of a vehicle is presumed to be the value of the vehicle set in a schedule of values adopted by the Commissioner.

(b1)      Retail Value of Transferred Department of Defense Vehicles.  The retail value of a vehicle for which a certificate of title is issued because of a transfer by a State agency that assists the United States Department of Defense with purchasing, transferring, or titling a vehicle to another State agency, a unit of local government, a volunteer fire department, or a volunteer rescue squad is the sales price paid by the State agency, unit of local government, volunteer fire department, or volunteer rescue squad.

(c)        Schedules.  In adopting a schedule of values for motor vehicles, the Commissioner shall adopt a schedule whose values do not exceed the wholesale values of motor vehicles as published in a recognized automotive reference manual.  (1989, c. 692, ss. 4.1, 4.2; c. 770, s. 74.13; 1993, c. 467, s. 3; 1995, c. 349, s. 1; c. 390, s. 30; 2001‑424, s. 34.24(a); 2001‑497, s. 2(a); 2009‑550, s. 2(e).)



§ 105-187.4. Payment of tax.

§ 105‑187.4.  Payment of tax.

(a)        Method.  The tax imposed by this Article must be paid to the Commissioner when applying for a certificate of title for a motor vehicle.  The Commissioner may not issue a certificate of title for a vehicle until the tax imposed by this Article has been paid.  The tax may be paid in cash or by check.

(b)        Sale by Retailer.  When a certificate of title for a motor vehicle is issued because of a sale of the motor vehicle by a retailer, the applicant for the certificate of title must attach a copy of the bill of sale for the motor vehicle to the application.  A retailer who sells a motor vehicle may collect from the purchaser of the vehicle the tax payable upon the issuance of a certificate of title for the vehicle, apply for a certificate of title on behalf of the purchaser, and remit the tax due on behalf of the purchaser. If a check submitted by a retailer in payment of taxes collected under this section is not honored by the financial institution upon which it is drawn because the retailer's account did not have sufficient funds to pay the check or the retailer did not have an account at the institution, the Division may suspend or revoke the license issued to the retailer under Article 12 of Chapter 20 of the General Statutes. (1989, c. 692, s. 4.1; 1991, c. 193, s. 1.)



§ 105-187.5. Alternate tax for those who rent or lease motor vehicles.

§ 105‑187.5.  Alternate tax for those who rent or lease motor vehicles.

(a)        Election.  A retailer may elect not to pay the tax imposed by this Article at the rate set in G.S. 105‑187.3 when applying for a certificate of title for a motor vehicle purchased by the retailer for lease or rental. A retailer who makes this election shall pay a tax on the gross receipts of the lease or rental of the vehicle. Like the tax imposed by G.S. 105‑187.3, this alternate tax is a tax on the privilege of using the highways of this State. The tax is imposed on a retailer, but is to be added to the lease or rental price of a motor vehicle and thereby be paid by the person who leases or rents the vehicle.

(b)        Rate.  The tax rate on the gross receipts from the short‑term lease or rental of a motor vehicle is eight percent (8%) and the tax rate on the gross receipts from the long‑term lease or rental of a motor vehicle is three percent (3%). Gross receipts does not include the amount of any allowance given for a motor vehicle taken in trade as a partial payment on the lease or rental price. The maximum tax in G.S. 105‑187.3(a) on certain motor vehicles applies to a continuous lease or rental of such a motor vehicle to the same person.

(c)        Method.  A retailer who elects to pay tax on the gross receipts of the lease or rental of a motor vehicle shall make this election when applying for a certificate of title for the vehicle. To make the election, the retailer shall complete a form provided by the Division giving information needed to collect the alternate tax based on gross receipts. Once made, an election is irrevocable.

(d)        Administration.  The Division shall notify the Secretary of Revenue of a retailer who makes the election under this section. A retailer who makes this election shall report and remit to the Secretary the tax on the gross receipts of the lease or rental of the motor vehicle. The Secretary shall administer the tax imposed by this section on gross receipts in the same manner as the tax levied under G.S. 105‑164.4(a)(2). The administrative provisions and powers of the Secretary that apply to the tax levied under G.S. 105‑164.4(a)(2) apply to the tax imposed by this section. In addition, the Division may request the Secretary to audit a retailer who elects to pay tax on gross receipts under this section. When the Secretary conducts an audit at the request of the Division, the Division shall reimburse the Secretary for the cost of the audit, as determined by the Secretary. In conducting an audit of a retailer under this section, the Secretary may audit any sales of motor vehicles made by the retailer. (1989, c. 692, s. 4.1; 1991, c. 79, s. 5; c. 193, s. 3; 1995, c. 410, s. 1; 2000‑173, s. 10(b); 2001‑424, s. 34.24(b); 2001‑497, s. 2(c).)



§ 105-187.6. Exemptions from highway use tax.

§ 105‑187.6.  Exemptions from highway use tax.

(a)        Full Exemptions.  The tax imposed by this Article does not apply when a certificate of title is issued as the result of a transfer of a motor vehicle:

(1)        To the insurer of the motor vehicle under G.S. 20‑109.1 because the vehicle is a salvage vehicle.

(2)        To either a manufacturer, as defined in G.S. 20‑286, or a motor vehicle retailer for the purpose of resale.

(3)        To the same owner to reflect a change or correction in the owner's name.

(3a)      To one or more of the same co‑owners to reflect the removal of one or more other co‑owners, when there is no consideration for the transfer.

(4)        By will or intestacy.

(5)        By a gift between a husband and wife, a parent and child, or a stepparent and a stepchild.

(6)        By a distribution of marital or divisible property incident to a marital separation or divorce.

(7)        Repealed by Session Laws 2009‑445, s. 16, effective August 7, 2009.

(8)        To a local board of education for use in the driver education program of a public school when the motor vehicle is transferred:

a.         By a retailer and is to be transferred back to the retailer within 300 days after the transfer to the local board.

b.         By a local board of education.

(9)        To a volunteer fire department or volunteer rescue squad that is not part of a unit of local government, has no more than two paid employees, and is exempt from State income tax under G.S. 105‑130.11, when the motor vehicle is one of the following:

a.         A fire truck, a pump truck, a tanker truck, or a ladder truck used to suppress fire.

b.         A four‑wheel drive vehicle intended to be mounted with a water tank and hose and used for forest fire fighting.

c.         An emergency services vehicle.

(10)      To a State agency from a unit of local government, volunteer fire department, or volunteer rescue squad to enable the State agency to transfer the vehicle to another unit of local government, volunteer fire department, or volunteer rescue squad.

(b)        Partial Exemptions.  A maximum tax of forty dollars ($40.00) applies when a certificate of title is issued as the result of a transfer of a motor vehicle:

(1)        To a secured party who has a perfected security interest in the motor vehicle.

(2)        To a partnership, limited liability company, corporation, trust, or other person where no gain or loss arises on the transfer of the motor vehicle under section 351 or section 721 of the Code, or because the transfer is treated under the Code as being to an entity that is not a separate entity from its owner or whose separate existence is otherwise disregarded, or to a partnership, limited liability company, or corporation by merger, conversion, or consolidation in accordance with applicable law.

(c)        Out‑of‑state Vehicles.  A maximum tax of one hundred fifty dollars ($150.00) applies when a certificate of title is issued for a motor vehicle that, at the time of applying for a certificate of title, is and has been titled in another state for at least 90 days.  (1989, c. 692, s. 4.1; c. 770, ss. 74.9, 74.10; 1991, c. 193, s. 4; c. 689, s. 323; 1993, c. 467, s. 1; 1995, c. 390, s. 31; 1997‑443, s. 11A.118(a); 1998‑98, s. 15.1; 1999‑369, s. 5.9; 2000‑140, s. 68; 2001‑387, s. 151; 2001‑424, s. 34.24(d); 2001‑487, s. 68; 2009‑81, s. 2; 2009‑445, s. 16.)



§ 105-187.7. Credits.

§ 105‑187.7.  Credits.

(a)        Tax Paid in Another State.  A person who, within 90 days before applying for a certificate of title for a motor vehicle on which the tax imposed by this Article is due, has paid a sales tax, an excise tax, or a tax substantially equivalent to the tax imposed by this Article on the vehicle to a taxing jurisdiction outside this State is allowed a credit against the tax due under this Article for the amount of tax paid to the other jurisdiction.

(b)        Tax Paid Within One Year.  A person who applies for a certificate of title for a motor vehicle that is titled in another state but was formerly titled in this State is allowed a credit against the tax due under this Article for the amount of tax paid under this Article by that person on the same vehicle within one year before the application for a certificate of title. (1989, c. 692, s. 4.1; 1995, c. 390, s. 32; c. 512, s. 1.)



§ 105-187.8. Refund for return of purchased motor vehicle.

§ 105‑187.8.  Refund for return of purchased motor vehicle.

When a purchaser of a motor vehicle returns the motor vehicle to the seller of the motor vehicle within 90 days after the purchase and receives a vehicle replacement for the returned vehicle or a refund of the price paid the seller, whether from the seller or the manufacturer of the vehicle, the purchaser may obtain a refund of the privilege tax paid on the certificate of title issued for the returned motor vehicle.

To obtain a refund, the purchaser must apply to the Division for a refund within 30 days after receiving the replacement vehicle or refund of the purchase price. The application must be made on a form prescribed by the Commission and must be supported by documentation from the seller of the returned vehicle. (1989, c. 692, s. 4.1; 1995, c. 390, s. 33.)



§ 105-187.9. (For effective date, see note) Disposition of tax proceeds.

§ 105‑187.9.  (For effective date, see note) Disposition of tax proceeds.

(a)        Distribution.  Taxes collected under this Article at the rate of eight percent (8%) shall be credited to the General Fund. Taxes collected under this Article at the rate of three percent (3%) shall be credited to the North Carolina Highway Trust Fund.

(b)        (Effective until July 1, 2009) Transfer.  In each fiscal year the State Treasurer shall transfer the amounts provided below from the taxes deposited in the Trust Fund to the General Fund. The transfer of funds authorized by this section may be made by transferring one‑fourth of the amount at the end of each quarter in the fiscal year or by transferring the full amount annually on July 1 of each fiscal year, subject to the availability of revenue.

(1)        The sum of one hundred forty‑five million dollars ($145,000,000).

(2)        In addition to the amount transferred under subdivision (1) of this subsection, the sum of one million seven hundred thousand dollars ($1,700,000) shall be transferred in the 2001‑2002 fiscal year. The amount distributed under this subdivision shall increase in the 2002‑2003 fiscal year to the sum of two million four hundred thousand dollars ($2,400,000). In each fiscal year thereafter, the sum transferred under this subdivision shall be the amount distributed in the previous fiscal year plus or minus a percentage of this sum equal to the percentage by which tax collections under this Article increased or decreased for the most recent 12‑month period for which data are available.

(b)        (Effective July 1, 2009 until July 1, 2010) Transfer.  In each fiscal year the State Treasurer shall transfer the amounts provided below from the taxes deposited in the Trust Fund to the General Fund. The transfer of funds authorized by this section may be made by transferring one‑fourth of the amount at the end of each quarter in the fiscal year or by transferring the full amount annually on July 1 of each fiscal year, subject to the availability of revenue.

(1)        The sum of one hundred six million dollars ($106,000,000).

(2)        In addition to the amount transferred under subdivision (1) of this subsection, the sum of one million seven hundred thousand dollars ($1,700,000) shall be transferred in the 2001‑2002 fiscal year. The amount distributed under this subdivision shall increase in the 2002‑2003 fiscal year to the sum of two million four hundred thousand dollars ($2,400,000). In each fiscal year thereafter, the sum transferred under this subdivision shall be the amount distributed in the previous fiscal year plus or minus a percentage of this sum equal to the percentage by which tax collections under this Article increased or decreased for the most recent 12‑month period for which data are available.

(b)        (Effective July 1, 2010) Transfer.  In each fiscal year the State Treasurer shall transfer the amounts provided below from the taxes deposited in the Trust Fund to the General Fund. The transfer of funds authorized by this section may be made by transferring one‑fourth of the amount at the end of each quarter in the fiscal year or by transferring the full amount annually on July 1 of each fiscal year, subject to the availability of revenue.

(1)        The sum of seventy‑one million dollars ($71,000,000).

(2)        In addition to the amount transferred under subdivision (1) of this subsection, the sum of one million seven hundred thousand dollars ($1,700,000) shall be transferred in the 2001‑2002 fiscal year. The amount distributed under this subdivision shall increase in the 2002‑2003 fiscal year to the sum of two million four hundred thousand dollars ($2,400,000). In each fiscal year thereafter, the sum transferred under this subdivision shall be the amount distributed in the previous fiscal year plus or minus a percentage of this sum equal to the percentage by which tax collections under this Article increased or decreased for the most recent 12‑month period for which data are available.  (1989, c. 692, s. 4.1; c. 799, s. 33; 1993, c. 321, s. 164(a); 2001‑424, s. 34.24(c); 2001‑513, s. 15; 2008‑107, s. 25.5(a), (c), (e).)



§ 105-187.10. Penalties and remedies.

§ 105‑187.10.  Penalties and remedies.

(a)        Penalties.  The penalty for bad checks in G.S. 105‑236(1) applies to a check offered in payment of the tax imposed by this Article. In addition, if a check offered to the Division in payment of the tax imposed by this Article is returned unpaid and the tax for which the check was offered, plus the penalty imposed under G.S. 105‑236(1), is not paid within 30 days after the Commissioner demands its payment, the Commissioner may revoke the registration plate of the vehicle for which a certificate of title was issued when the check was offered.

(b)        Unpaid Taxes.  The remedies for collection of taxes in Article 9 of this Chapter apply to the taxes levied by this Article and collected by the Commissioner. In applying these remedies, the Commissioner has the same authority as the Secretary.

(c)        Appeals.  A taxpayer who disagrees with the presumed value of a motor vehicle must pay the tax based on the presumed value, but may appeal the value to the Commissioner. A taxpayer who appeals the value must provide two estimates of the value of the vehicle to the Commissioner. If the Commissioner finds that the value of the vehicle is less than the presumed value of the vehicle, the Commissioner shall refund any overpayment of tax made by the taxpayer with interest at the rate specified in G.S. 105‑241.21 from the date of the overpayment. (1989, c. 692, s. 4.1; c. 770, s. 74.8; 2007‑491, ss. 21, 44(1)b.)



§ 105-187.11: Repealed by Session Laws 2007-527, s. 30, effective August 31, 2007.

§ 105‑187.11: Repealed by Session Laws 2007‑527, s. 30, effective August 31, 2007.



§§ 105-187.12 through 105-187.14. Reserved for future codification purposes.

§§ 105‑187.12 through 105‑187.14.  Reserved for future codification purposes.



§ 105-187.15. Definitions.

Article 5B.

Scrap Tire Disposal Tax.

§ 105‑187.15.  Definitions.

The definitions in G.S. 105‑164.3 apply to this Article, except that the term "sale" does not include lease or rental, and the following definitions apply to this Article:

(1)        Scrap tire.  A tire that is no longer suitable for its original, intended purpose because of wear, damage, or defect.

(2)        Tire.  A continuous solid or pneumatic rubber covering encircling a wheel. (1991, c. 221, s. 1.)



§ 105-187.16. Tax imposed.

§ 105‑187.16.  Tax imposed.

(a)        Levy. A privilege tax is imposed on a tire retailer at a percentage rate of the sales price of each new tire sold at retail by the retailer. A privilege tax is imposed on a tire retailer and on a tire wholesale merchant at a percentage rate of the sales price of each new tire sold by the retailer or wholesale merchant to a wholesale merchant or retailer for placement on a vehicle offered for sale, lease, or rental by the retailer or wholesale merchant. An excise tax is imposed on a new tire purchased for storage, use, or consumption in this State or for placement in this State on a vehicle offered for sale, lease, or rental. This excise tax is a percentage rate of the purchase price of the tire. These taxes are in addition to all other taxes.

(b)        Rate. The percentage rate of the taxes imposed by subsection (a) of this section is set by the following table; the rate is based on the bead diameter of the new tire sold or purchased:

Bead Diameter of Tire
Percentage Rate

Less than 20 inches                                                              2%

At least 20 inches                                                                 1%.

(1991, c. 221, s. 1; 1993, c. 548, s. 1; 1997‑209, s. 1; 2001‑414, s. 22; 2002‑10, s. 1.)



§ 105-187.17. Administration.

§ 105‑187.17.  Administration.

The privilege tax this Article imposes on a tire retailer who sells new tires at retail is an additional State sales tax and the excise tax this Article imposes on the storage, use, or consumption of a new tire in this State is an additional State use tax.  Except as otherwise provided in this Article, these taxes shall be collected and administered in the same manner as the State sales and use taxes imposed by Article 5 of this Chapter.  As under Article 5 of this Chapter, the additional State sales tax paid when a new tire is sold is a credit against the additional State use tax imposed on the storage, use, or consumption of the same tire.

The privilege tax this Article imposes on a tire retailer and on a tire wholesale merchant who sell new tires for placement in this State on a vehicle offered for sale, lease, or rental is a tax on the wholesale sale of the tires.  This tax and the excise tax this Article imposes on a new tire purchased for placement in this State on a vehicle offered for sale, lease, or rental shall, to the extent practical, be collected and administered as if they were additional State sales and use taxes.  The privilege tax paid when a new tire is sold for placement on a vehicle offered for sale, lease, or rental is a credit against the use tax imposed on the purchase of the same tire for placement in this State on a vehicle offered for sale, lease, or rental. (1991, c. 221, s. 1.)



§ 105-187.18. Exemptions.

§ 105‑187.18.  Exemptions.

(a)        The taxes imposed by this Article do not apply to:

(1)        Bicycle tires and other tires for vehicles propelled by human power.

(2)        Recapped tires.

(3)        Tires sold for placement on newly manufactured vehicles.

(b)        Except for the exemption for sales a state cannot constitutionally tax, the exemptions in G.S. 105‑164.13 and the refunds allowed in G.S. 105‑164.14 do not apply to the taxes imposed by this Article. (1991, c. 221, s. 1; 1991 (Reg. Sess., 1992), c. 867, s. 1; 1993, c. 364, s. 2; 2003‑416, s. 19(a).)



§ 105-187.19. Use of tax proceeds.

§ 105‑187.19.  Use of tax proceeds.

(a)        The Secretary shall distribute the taxes collected under this Article, less the allowance to the Department of Revenue for administrative expenses, in accordance with this section. The Secretary may retain the cost of collection by the Department, not to exceed four hundred twenty‑five thousand dollars ($425,000) a year, as reimbursement to the Department.

(b)        Each quarter, the Secretary shall credit eight percent (8%) of the net tax proceeds to the Solid Waste Management Trust Fund, seventeen percent (17%) of the net tax proceeds to the Scrap Tire Disposal Account, two and one‑half percent (2.5%) of the net tax proceeds to the Inactive Hazardous Sites Cleanup Fund, and two and one‑half percent (2.5%) of the net tax proceeds to the Bernard Allen Memorial Emergency Drinking Water Fund. The Secretary shall distribute the remaining seventy percent (70%) of the net tax proceeds among the counties on a per capita basis according to the most recent annual population estimates certified to the Secretary by the State Budget Officer.

(c)        A county may use funds distributed to it under this section only as provided in G.S. 130A‑309.54. A county that receives funds under this section and that has an agreement with another unit of local government under which the other unit of local government provides for the disposal of solid waste for the county shall transfer the amount received under this section to the other unit of local government. A unit of local government to which funds are transferred is subject to the same restrictions on use of the funds as the county.  (1991, c. 221, s. 1; 1993, c. 485, s. 13; c. 548, ss. 2, 8; 1997‑209, ss. 1, 3; 2004‑203, s. 5(h); 2007‑153, s. 1; 2007‑323, s. 24.2; 2009‑451, s. 13.3B(a).)



§ 105-187.20. Definitions.

Article 5C.

White Goods Disposal Tax.

§ 105‑187.20.  Definitions.

The definitions in G.S. 105‑164.3 apply to this Article, except that the term "sale" does not include lease or rental, and the following definition applies to this Article:

(1)        Repealed by Session Laws 2005‑435, s. 35, effective September 27, 2005.

(2)        White goods.  Defined in G.S. 130A‑290(a). (1993, c. 471, s. 3; 1998‑24, s. 7; 2000‑109, s. 9(a); 2005‑435, s. 35.)



§ 105-187.21. Tax imposed.

§ 105‑187.21.  Tax imposed.

A privilege tax is imposed on a white goods retailer at a flat rate for each new white good that is sold by the retailer. An excise tax is imposed on a new white good purchased outside the State for storage, use, or consumption in this State. The rate of the privilege tax and the excise tax is three dollars ($3.00). These taxes are in addition to all other taxes. (1993, c. 471, s. 3; 1998‑24, ss. 1, 7; 2000‑109, s. 9(a).)



§ 105-187.22. Administration.

§ 105‑187.22.  Administration.

The privilege tax this Article imposes on a white goods retailer is an additional State sales tax and the excise tax this Article imposes on the storage, use, or consumption of a new white good in this State is an additional State use tax. Except as otherwise provided in this Article, these taxes shall be collected and administered in the same manner as the State sales and use taxes imposed by Article 5 of this Chapter. As under Article 5 of this Chapter, the additional State sales tax paid when a new white good is sold at retail is a credit against the additional State use tax imposed on the storage, use, or consumption of the same white good. (1993, c. 471, s. 3; 1998‑24, s. 7; 2000‑109, s. 9(a).)



§ 105-187.23. Exemptions and refunds.

§ 105‑187.23.  Exemptions and refunds.

(a)        Exemptions.  Except for the exemption for sales a state cannot constitutionally tax, the exemptions in G.S. 105‑164.13 do not apply to the taxes imposed by this Article.

(b)        Refunds.  The refunds allowed in G.S. 105‑164.14 do not apply to the taxes imposed by this Article. A person who buys at least 50 new white goods of any kind in the same sale or purchase may obtain a refund equal to sixty percent (60%) of the amount of tax imposed by this Article on the white goods when all of the white goods purchased are to be placed in new or remodeled dwelling units that are located in this State and do not contain the kind of white goods purchased. To obtain a refund, a person must file an application for a refund with the Secretary. The application must contain the information required by the Secretary, be signed by the purchaser of the white goods, and be submitted by the date set by the Secretary. (1993, c. 471, s. 3; 1998‑24, s. 7; 2000‑109, s. 9(a); 2003‑416, s. 19(b).)



§ 105-187.24. Use of tax proceeds.

§ 105‑187.24.  Use of tax proceeds.

The Secretary shall distribute the taxes collected under this Article, less the Department of Revenue's allowance for administrative expenses, in accordance with this section. The Secretary may retain the Department's cost of collection, not to exceed four hundred twenty‑five thousand dollars ($425,000) a year, as reimbursement to the Department.

Each quarter, the Secretary shall credit eight percent (8%) of the net tax proceeds to the Solid Waste Management Trust Fund and shall credit twenty percent (20%) of the net tax proceeds to the White Goods Management Account. The Secretary shall distribute the remaining seventy‑two percent (72%) of the net tax proceeds among the counties on a per capita basis according to the most recent annual population estimates certified to the Secretary by the State Budget Officer. The Department shall not distribute the tax proceeds to a county when notified not to do so by the Department of Environment and Natural Resources under G.S. 130A‑309.87. If a county is not entitled to a distribution, the proceeds allocated for that county will be credited to the White Goods Management Account.

A county may use funds distributed to it under this section only as provided in G.S. 130A‑309.82. A county that receives funds under this section and that has an interlocal agreement with another unit of local government under which the other unit provides for the disposal of solid waste for the county must transfer the amount received under this section to that other unit. A unit to which funds are transferred is subject to the same restrictions on use of the funds as the county. (1993, c. 471, s. 3; 1993 (Reg. Sess., 1994), c. 769, s. 15.1(b); 1998‑24, ss. 2, 7; 2000‑109, s. 9(a); 2004‑203, s. 5(i); 2007‑323, s. 24.1.)



§§ 105-187.25 through 105-187.29. Reserved for future codification purposes.

§§ 105‑187.25 through 105‑187.29.  Reserved for future codification purposes.



§ 105-187.30. (See note for repeal of Article) Definitions.

Article 5D.

Dry‑Cleaning Solvent Tax.

(Repealed effective January 1, 2020)

§ 105‑187.30.  (See note for repeal of Article) Definitions.

The definitions in G.S. 105‑164.3 apply to this Article, and the following definitions apply to this Article:

(1)        Dry‑cleaning facility.  Defined in G.S. 143‑215.104B.

(2)        Dry‑cleaning solvent.  Defined in G.S. 143‑215.104B.  (1997‑392, s. 4; 2009‑483, s. 5.)



§ 105-187.31. (See note for repeal of Article) Tax imposed.

§ 105‑187.31.  (See note for repeal of Article) Tax imposed.

A privilege tax is imposed on a dry‑cleaning solvent retailer at a flat rate for each gallon of dry‑cleaning solvent sold by the retailer to a dry‑cleaning facility. An excise tax is imposed on dry‑cleaning solvent purchased outside the State for storage,  use, or consumption by a dry‑cleaning facility in this State. The rate of the privilege tax and the excise tax is ten dollars ($10.00) for each gallon of halogenated hydrocarbon‑based dry‑cleaning solvent and one dollar and thirty‑five cents ($1.35) for each gallon of hydrocarbon‑based dry‑cleaning solvent. These taxes are in addition to all other taxes.  (1997‑392, s. 4; 2000‑19, s. 1.2; 2001‑265, s. 1; 2007‑530, s. 13; 2009‑483, ss. 5, 6.)



§ 105-187.32. (See note for repeal of Article) Administration.

§ 105‑187.32.  (See note for repeal of Article) Administration.

The privilege tax this Article imposes on a dry‑cleaning solvent retailer is an additional State sales tax, and the excise tax this Article imposes on the storage, use, or consumption of dry‑cleaning solvent by a dry‑cleaning facility in this State is an additional State use tax. Except as otherwise provided in this Article these taxes shall be collected and administered in the same manner as the State sales and use taxes imposed by Article 5 of this Chapter. As under Article 5 of this Chapter, the additional State sales tax paid when dry‑cleaning solvent is sold at retail is a credit against the additional State use tax imposed on the storage, use, or consumption of the same dry‑cleaning solvent.  (1997‑392, s. 4; 2009‑483, s. 5.)



§ 105-187.33. (See note for repeal of Article) Exemptions and refunds.

§ 105‑187.33.  (See note for repeal of Article) Exemptions and refunds.

Except for the exemption for sales a state cannot constitutionally tax, the exemptions in G.S. 105‑164.13 do not apply to the taxes imposed by this Article. The refunds allowed in G.S. 105‑164.14 do not apply to the taxes imposed by this Article.  (1997‑392, s. 4; 2003‑416, s. 19(c); 2009‑483, s. 5.)



§ 105-187.34. (See note for repeal of Article) Use of tax proceeds.

§ 105‑187.34.  (See note for repeal of Article) Use of tax proceeds.

The Secretary must credit the taxes collected under this Article, less the Department of Revenue's allowance for administrative expenses, to the Dry‑Cleaning Solvent Cleanup Fund. The Secretary may retain the Department's cost of collection, not to exceed one hundred twenty‑five thousand dollars ($125,000) a year, as reimbursement to the Department.  (1997‑392, s. 4; 2009‑483, s. 5.)



§ 105-187.35. Sunset.

§ 105‑187.35.  Sunset.

This Article is repealed effective January 1, 2020.  (2009‑483, s. 9.)



§ 105-187.36. Reserved for future codification purposes.

§ 105‑187.36.  Reserved for future codification purposes.



§ 105-187.37. Reserved for future codification purposes.

§ 105‑187.37.  Reserved for future codification purposes.



§ 105-187.38. Reserved for future codification purposes.

§ 105‑187.38.  Reserved for future codification purposes.



§ 105-187.39. Reserved for future codification purposes.

§ 105‑187.39.  Reserved for future codification purposes.



§ 105-187.40. Definitions.

Article 5E.

Piped Natural Gas Tax.

§ 105‑187.40.  Definitions.

The definitions in G.S. 105‑228.90 and the following definitions apply in this Article:

(1)        Gas city.  A city in this State that operated a piped natural gas distribution system as of July 1, 1998. These cities are Bessemer City, Greenville, Kings Mountain, Lexington, Monroe, Rocky Mount, Shelby, and Wilson.

(2)        Local distribution company.  A natural gas company to whom the North Carolina Utilities Commission has issued a franchise under Chapter 62 of the General Statutes to serve an area of this State.

(3)        Premises.  Defined in G.S. 62‑110.2. When applying the definition of premises to this Article, electric service is to be construed as piped natural gas service.

(4)        Sales customer.  An end‑user who does not have direct access to an interstate gas pipeline and whose piped natural gas is delivered by the seller of the gas.

(5)        Transportation customer.  An end‑user who does not have direct access to an interstate gas pipeline and whose piped natural gas is delivered by a person who is not the seller of the gas. (1998‑22, s. 1.)



§ 105-187.41. Tax imposed on piped natural gas.

§ 105‑187.41.  Tax imposed on piped natural gas.

(a)        Scope.  An excise tax is imposed on piped natural gas received for consumption in this State. This tax is imposed in lieu of a sales and use tax and a percentage gross receipts tax on piped natural gas.

(b)        Rate.  The tax rate is set in the table below. The tax rate is based on monthly therm volumes of piped natural gas received by the end‑user of the gas. If an end‑user receives piped natural gas that is metered through two or more separate measuring devices, the tax is calculated separately on the volume metered through each device rather than on the total volume metered through all measuring devices, unless the devices are located on the same premises and are part of the same billing account. In that circumstance, the tax is calculated on the total volume metered through the two or more separate measuring devices.

Monthly Volume of                                                                         Rate Per Therm

Therms Received

First 200                                                                                            $.047

201 to 15,000                                                                                      .035

15,001 to 60,000                                                                                 .024

60,001 to 500,000                                                                               .015

Over 500,000                                                                                      .003

(c)        (Effective until July 1, 2010  see notes) Gas City Exemption.   The tax imposed by this section does not apply to piped natural gas received by a gas city for consumption by that city or to piped natural gas delivered by a gas city to a sales or transportation customer of the gas city.

(c)        (Effective July 1, 2010  see notes) Exemptions.  The tax imposed by this section does not apply to any of the following:

(1)        Piped natural gas received by a gas city for consumption by that city.

(2)        Piped natural gas delivered by a gas city to a sales or transportation customer of the gas city.

(3)        Piped natural gas received by a manufacturer for use in connection with the operation of the manufacturing facility. To be eligible for the exemption, a person must have a manufacturer's certificate issued under G.S. 105‑164.28A. A person who uses piped natural gas for an unauthorized purpose is liable for any tax due on the gas.

(4)        Piped natural gas received by a farmer to be used for any farming purpose other than preparing food, heating dwellings, and other household purposes. To be eligible for the exemption, a person must have a farmer's certificate issued under G.S. 105‑164.28A. A person who uses piped natural gas for an unauthorized purpose is liable for any tax due on the gas.

(d)        (Effective until July 1, 2008  see notes) Reduced Rate.   Piped natural gas received by a manufacturer for use in connection with the operation of a manufacturing facility or by a farmer to be used for any farming purpose other than preparing food, heating dwellings, and other household purposes is taxable at a reduced rate as provided in this subsection. To be eligible for the reduced tax rate, a person must have a manufacturer's certificate or a farmer's certificate issued under G.S. 105‑164.28A. A person who uses piped natural gas for an unauthorized purpose is liable for any tax due on the gas.

Monthly Volume of                                                                         Rate Per Therm

Therms Received

First 200                                                                                            $.032

201 to 15,000                                                                                      .024

15,001 to 60,000                                                                                 .016

60,001 to 500,000                                                                               .010

Over 500,000                                                                                      .002

(d)        (Effective July 1, 2008 until July 1, 2009  see notes) Reduced Rate.  Piped natural gas received by a manufacturer for use in connection with the operation of a manufacturing facility and by a farmer to be used for any farming purpose other than preparing food, heating dwellings, and other household purposes is taxable as provided in this subsection. To be eligible for the reduced tax rate, a person must have a manufacturer's certificate or a farmer's certificate issued under G.S. 105‑164.28A. A person who uses piped natural gas for an unauthorized purpose is liable for any tax due on the gas.

Monthly Volume of                                                                         Rate Per Therm

Therms Received

First 200                                                                                            $.025

201 to 15,000                                                                                      .019

15,001 to 60,000                                                                                 .013

60,001 to 500,000                                                                               .008

Over 500,000                                                                                      .002

(d)        (Effective July 1, 2009 until July 1, 2010  see notes) Reduced Rate.  Piped natural gas received by a manufacturer for use in connection with the operation of a manufacturing facility and by a farmer to be used for any farming purpose other than preparing food, heating dwellings, and other household purposes is taxable as provided in this subsection. To be eligible for the reduced tax rate, a person must have a manufacturer's certificate or a farmer's certificate issued under G.S. 105‑164.28A. A person who uses piped natural gas for an unauthorized purpose is liable for any tax due on the gas.

Monthly Volume of                                                                         Rate Per Therm

Therms Received

First 200                                                                                            $.014

201 to 15,000                                                                                      .010

15,001 to 60,000                                                                                 .007

60,001 to 500,000                                                                               .004

Over 500,000                                                                                      .001

(1998‑22, s. 1; 2007‑397, ss. 11(a)‑(e).)



§ 105-187.42. Liability for the tax.

§ 105‑187.42.  Liability for the tax.

The excise tax imposed by this section on piped natural gas is payable as follows:

(1)        For piped natural gas delivered by a local distribution company to a sales or transportation customer, the tax is payable by the local distribution company.

(2)        For piped natural gas delivered by a person who is not a local distribution company to a sales or transportation customer, the tax is payable by that person.

(3)        For piped natural gas received by a person by means of direct access to an interstate gas pipeline for consumption by that person, the tax is payable by that person. (1998‑22, s. 1.)



§ 105-187.43. Payment of the tax.

§ 105‑187.43.  Payment of the tax.

(a)        Payment.  The tax imposed by this Article is payable monthly. A monthly payment is due by the 20th day of the month following the calendar month in which liability for the tax accrues. The tax imposed by this Article on piped natural gas delivered to a sales or transportation customer accrues when the gas is delivered. The tax payable on piped natural gas received by a person who has direct access to an interstate pipeline for consumption by that person accrues when the gas is received.

(b)        Prepayment.  A taxpayer who is consistently liable for at least ten thousand dollars ($10,000) of tax a month must make a monthly prepayment of the next month's tax liability. This requirement applies when the taxpayer meets the threshold and the Secretary notifies the taxpayer to make prepayments. A prepayment is due on the date a monthly payment is due. The prepayment must equal at least sixty‑five percent (65%) of any of the following:

(1)        The amount of tax due for the current month.

(2)        The amount of tax due for the same month in the preceding year.

(3)        The average monthly amount of tax due in the preceding calendar year.

(c)        Return.  A return is due quarterly. A quarterly return covers a calendar quarter and is due by the last day of the month that follows the quarter covered by the return. (1998‑22, s. 1; 1999‑337, s. 32(a); 2001‑427, s. 6(f); 2006‑33, s. 13.)



§ 105-187.44. Distribution of part of tax proceeds to cities.

§ 105‑187.44.  Distribution of part of tax proceeds to cities.

(a)        City Information.  A quarterly return filed under this Article must indicate the amount of tax attributable to the following:

(1)        Piped natural gas delivered during the quarter to sales or transportation customers in each city in the State.

(2)        Piped natural gas received during the quarter in each city in the State by persons who have direct access to an interstate gas pipeline and who receive the gas for their own consumption.

If a tax return does not state this information, the Secretary must determine how much of the tax proceeds are to be attributed to each city.

(b)        Distribution.  Within 75 days after the end of each calendar quarter, the Secretary must distribute to the cities part of the tax proceeds collected under this Article during that quarter. The amount to be distributed to a city is one‑half of the amount of tax attributable to that city for that quarter under subsection (a) of this section. The General Assembly finds that the revenue distributed under this section is local revenue, not a State expenditure, for the purpose of Section 5(3) of Article III of the North Carolina Constitution. Therefore, the Governor may not reduce or withhold the distribution. (1998‑22, s. 1; 1998‑217, s. 32(b); 1999‑337, s. 32(b); 2002‑120, s. 3.)



§ 105-187.45. Information exchange and information returns.

§ 105‑187.45.  Information exchange and information returns.

(a)        Utilities Information.  The North Carolina Utilities Commission or the Public Staff of that Commission must give the Secretary a list of the entities that receive piped natural gas from an interstate pipeline and any other information available to the Commission that the Secretary asks for in administering the tax imposed by this Article.

(b)        Information Return.  The Secretary may require the operator of an interstate pipeline to report the amount of piped natural gas taken from the pipeline in this State, the persons that received the gas, and the volume received by each person. (1998‑22, s. 1.)



§ 105-187.46. Records and audits.

§ 105‑187.46.  Records and audits.

(a)        Records.  A person who is required to file a return under this Article must keep a record of all documents used to determine information provided in the return. The records must be kept for three years after the due date of the return to which the records apply.

(b)        Audits.  The Secretary may audit a person who is required to file a return under this Article. (1998‑22, s. 1.)



§ 105-187.47. Reserved for future codification purposes.

§ 105‑187.47.  Reserved for future codification purposes.



§ 105-187.48. Reserved for future codification purposes.

§ 105‑187.48.  Reserved for future codification purposes.



§ 105-187.49. Reserved for future codification purposes.

§ 105‑187.49.  Reserved for future codification purposes.



§ 105-187.50. Definitions.

Article 5F.

Manufacturing Fuel and Certain Machinery and Equipment.

§ 105‑187.50.  Definitions.

The definitions in G.S. 105‑164.3 apply in this Article. In addition, the following definitions apply in this Article:

(1)        Repealed by Session Laws 2009‑451, s. 27A.3(v), effective August 7, 2009.

(2)        Eligible datacenter.  A datacenter that satisfies each of the following conditions:

a.         Repealed by Session Laws 2009‑451, s. 27A.3(v), effective August 7, 2009.

b.         The Secretary of Commerce has made a written determination of the following:

1.         For facilities that are located in a development tier one area at the time of application for the written determination, that at least one hundred fifty million dollars ($150,000,000) in private funds has been or will be invested in improvements to real property or installed datacenter machinery and equipment, or a combination thereof, within five years of the date on which the first qualifying improvement is made, regardless of any subsequent change in county development tier status.

2.         For facilities that are not located in a development tier one area at the time of application for the written determination, that at least three hundred million dollars ($300,000,000) in private funds has been or will be invested in improvements to real property or installed datacenter machinery and equipment, or a combination thereof, within five years of the date on which the first qualifying improvement is made, regardless of any subsequent change in county development tier status.

c.         The facility satisfies the wage standard and health insurance requirements of G.S. 105‑129.83.

(3),       (4) Repealed by Session Laws 2009‑451, s. 27A.3(v), effective August 7, 2009.  (2001‑347, s. 2.17; 2007‑323, s. 31.22(a); 2009‑451, s. 27A.3(v).)



§ 105-187.51. Tax imposed on mill machinery.

§ 105‑187.51.  Tax imposed on mill machinery.

(a)        Scope.  A privilege tax is imposed on the following persons:

(1)        A manufacturing industry or plant that purchases mill machinery or mill machinery parts or accessories for storage, use, or consumption in this State. A manufacturing industry or plant does not include a delicatessen, cafe, cafeteria, restaurant, or another similar retailer that is principally engaged in the retail sale of foods prepared by it for consumption on or off its premises.

(2)        A contractor or subcontractor that purchases mill machinery or mill machinery parts or accessories for use in the performance of a contract with a manufacturing industry or plant.

(3)        A subcontractor that purchases mill machinery or mill machinery parts or accessories for use in the performance of a contract with a general contractor that has a contract with a manufacturing industry or plant.

(b)        Rate.  The tax is one percent (1%) of the sales price of the machinery, part, or accessory purchased. The maximum tax is eighty dollars ($80.00) per article. As used in this section, the term "accessories" does not include electricity. (2001‑347, s. 2.17; 2005‑435, s. 56(a).)



§ 105-187.51A. (Repealed effective July 1, 2010 - See notes) Tax imposed on manufacturing fuel.

§ 105‑187.51A.  (Repealed effective July 1, 2010   See notes) Tax imposed on manufacturing fuel.

A privilege tax is imposed on a manufacturing industry or plant that purchases fuel to operate the industry or plant. The tax is three‑tenths percent (0.3%) of the sales price of the fuel. The tax does not apply to electricity or piped natural gas. (2005‑276, s. 33.21; 2007‑397, ss. 12(a)‑(c).)



§ 105-187.51B. Tax imposed on certain recyclers, research and development companies, and industrial machinery refurbishing companies.

§ 105‑187.51B.  Tax imposed on certain recyclers, research and development companies, and industrial machinery refurbishing companies.

(a)        Tax.  A privilege tax is imposed on the following:

(1)        A major recycling facility that purchases any of the following tangible personal property for use in connection with the facility:

a.         Cranes, structural steel crane support systems, and foundations related to the cranes and support systems.

b.         Port and dock facilities.

c.         Rail equipment.

d.         Material handling equipment.

(2)        A research and development company in the physical, engineering, and life sciences that is included in industry 54171 of NAICS and that purchases equipment or an attachment or repair part for equipment that meets all of the following requirements:

a.         Is capitalized by the company for tax purposes under the Code.

b.         Is used by the company in the research and development of tangible personal property.

c.         Would be considered mill machinery or mill machinery parts or accessories under G.S. 105‑187.51 if it were purchased by a manufacturing industry or plant and used in the research and development of tangible personal property manufactured by the industry or plant.

(3)        A software publishing company that is included in the industry group 5112 of NAICS and that purchases equipment or an attachment or repair part for equipment that meets all of the following requirements:

a.         Is capitalized by the company for tax purposes under the Code.

b.         Is used by the company in the research and development of tangible personal property.

c.         Would be considered mill machinery under G.S. 105‑187.51 if it were purchased by a manufacturing industry or plant and used in the research and development of tangible personal property manufactured by the industry or plant.

(4)        An industrial machinery refurbishing company that is included in industry group 811310 of NAICS and that purchases equipment or an attachment or repair part for equipment that meets all of the following requirements:

a.         Is capitalized by the company for tax purposes under the Code.

b.         Is used by the company in repairing or refurbishing tangible personal property.

c.         Would be considered mill machinery under G.S. 105‑187.51 if it were purchased by a manufacturing industry or plant and used by the industry or plant to manufacture tangible personal property.

(b)        Rate.  The tax is one percent (1%) of the sales price of the equipment or other tangible personal property. The maximum tax is eighty dollars ($80.00) per article.  (2005‑276, s. 33.21; 2006‑66, s. 24.9(a); 2006‑196, s. 12; 2007‑323, s. 31.7(a); 2007‑527, s. 13(a); 2008‑107, s. 28.21(a).)



§ 105-187.51C. (Expiring for sales occurring on or after July 1, 2013) Tax imposed on datacenter machinery and equipment.

§ 105‑187.51C.  (Expiring for sales occurring on or after July 1, 2013) Tax imposed on datacenter machinery and equipment.

(a)        Tax.  A privilege tax is imposed on an eligible datacenter, other than one as defined in G.S. 105‑164.3(8e), that purchases machinery or equipment to be located and used at the datacenter that is capitalized for tax purposes under the Code and is used either:

(1)        For the provision of datacenter services, including equipment cooling systems for managing the performance of the datacenter property; hardware and software for distributed and mainframe computers and servers; data storage devices; network connectivity equipment and peripheral components and systems.

(2)        For the generation, transformation, transmission, distribution, or management of electricity, including exterior substations and other business personal property used for these purposes.

(b)        Rate.  The tax is one percent (1%) of the sales price of the eligible equipment and machinery. The maximum tax is eighty dollars ($80.00) per article.

(c)        Forfeiture.  If the required level of investment to qualify as an eligible datacenter is not timely made, then the rate provided under this section is forfeited. If the required level of investment is timely made but any eligible machinery and equipment is not located and used at an eligible datacenter, then the rate provided for that machinery and equipment under this section is forfeited. A taxpayer that forfeits a rate under this section is liable for all past sales and use taxes avoided as a result of the forfeiture, computed at the combined general rate from the date the taxes would otherwise have been due, plus interest at the rate established under G.S. 105‑241.21. If the forfeiture is triggered due to the lack of a timely investment required by this section, then interest is computed from the date the sales or use tax would otherwise have been due. For all other forfeitures, interest is computed at the combined general rate from the time as of which the machinery or equipment was put to a disqualifying use. A credit is allowed against the sales or use tax owed as a result of the forfeiture provisions of this subsection for privilege taxes paid pursuant to this section. For purposes of applying this credit, the fact that payment of the privilege tax occurred in a period outside the statute of limitations provided under G.S. 105‑241.6 is not considered. The credit reduces the amount forfeited, and interest applies only to the reduced amount. The past taxes and interest are due 30 days after the date of forfeiture. A taxpayer that fails to pay the past taxes and interest by the due date is subject to the provisions of G.S. 105‑236.

(d)        Sunset.  This section expires for sales occurring on or after July 1, 2013.  (2007‑323, s. 31.22(b); 2009‑445, s. 17.)



§ 105-187.52. Administration.

§ 105‑187.52.  Administration.

(a)        Administration.  The privilege taxes imposed by this Article are in addition to the State use tax. Except as otherwise provided in this Article, the collection and administration of these taxes is the same as the State use tax imposed by Article 5 of this Chapter.

(b)        Credit.  A credit is allowed against the tax imposed by this Article for the amount of a sales or use tax, privilege or excise tax, or substantially equivalent tax paid to another state. The credit allowed by this subsection does not apply to tax paid to another state that does not grant a similar credit for the privilege tax paid in North Carolina.

(c)        Exemption.  State agencies are exempted from the privilege taxes imposed by this Article. (2001‑347, s. 2.17; 2005‑276, s. 33.22; 2006‑162, s. 11; 2007‑527, s. 14.)



§ 105-187.53. Commercial logging items.

§ 105‑187.53.  Commercial logging items.

This Article does not apply to an item that is exempt from sales and use tax under G.S. 105‑164.13(4f). (2006‑19, s. 2.)



§ 105-187.54. Reserved for future codification purposes.

§ 105‑187.54.  Reserved for future codification purposes.



§ 105-187.55. Reserved for future codification purposes.

§ 105‑187.55.  Reserved for future codification purposes.



§ 105-187.56. Reserved for future codification purposes.

§ 105‑187.56.  Reserved for future codification purposes.



§ 105-187.57. Reserved for future codification purposes.

§ 105‑187.57.  Reserved for future codification purposes.



§ 105-187.58. Reserved for future codification purposes.

§ 105‑187.58.  Reserved for future codification purposes.



§ 105-187.59. Reserved for future codification purposes.

§ 105‑187.59.  Reserved for future codification purposes.



§ 105-187.60. Definitions.

Article 5G.

Solid Waste Disposal Tax.

(Effective July 1, 2008)

§ 105‑187.60.  Definitions.

The definitions set out in G.S. 105‑164.3 and G.S. 130A‑290 apply to this Article. (2007‑550, s. 14(a).)



§ 105-187.61. Tax imposed.

§ 105‑187.61.  Tax imposed.

(a)        Tax Rate.  An excise tax is imposed on the disposal of municipal solid waste and construction and demolition debris in any landfill permitted pursuant to Article 9 of Chapter 130A of the General Statutes at a rate of two dollars ($2.00) per ton of waste. An excise tax is imposed on the transfer of municipal solid waste and construction and demolition debris to a transfer station permitted pursuant to Article 9 of Chapter 130A of the General Statutes for disposal outside the State at a rate of two dollars ($2.00) per ton of waste.

(b)        Tax Liability.  The excise tax imposed by this section is due on municipal solid waste and construction and demolition debris received from third parties and on municipal solid waste and construction and demolition debris disposed of by the owner or operator. The tax is payable by the owner or operator of each landfill and transfer station permitted under Article 9 of Chapter 130A of the General Statutes. (2007‑550, s. 14(a).)



§ 105-187.62. Administration.

§ 105‑187.62.  Administration.

(a)        Collection.  The owner or operator of each landfill and transfer station permitted pursuant to Article 9 of Chapter 130A of the General Statutes must maintain scales designed to determine waste tonnage that are approved by the Department of Agriculture and Consumer Services. Each owner or operator must record waste tonnage disposed of in a landfill or transferred to a station for disposal outside the State and must maintain other records as required by the Secretary of Revenue. An owner or operator may add the amount of the solid waste disposal tax due to the charges made to a third party for disposal of municipal solid waste or construction and demolition debris.

(b)        Payment.  The tax imposed by this Article is payable when a return is due. A return and payment are due on a quarterly basis. A quarterly return covers a calendar quarter and is due by the last day of the month following the end of the quarter.

(c)        Bad Debt Deduction.  In the event that an owner or operator pays the tax on tonnage received from a customer and the account of that customer is found to be worthless and charged off for income tax purposes, the owner or operator may recover the tax paid on the tonnage it received but for which it was never compensated. The tax shall be recovered by reducing the overall tonnage on which the owner or operator pays tax in a calendar quarter by the tonnage for which it was never compensated from the worthless account. A local government that has paid tax on an account that is subsequently found to be worthless shall recover the tax paid in the same manner, if it meets all the conditions for recovery that would apply if the local government were subject to income tax. If the owner or operator subsequently collects on an account that has been declared worthless, any tax recovered must be repaid in the next calendar quarter.  (2007‑550, s. 14(a); 2008‑207, s. 1.)



§ 105-187.63. Use of tax proceeds.

§ 105‑187.63.  Use of tax proceeds.

From the taxes received pursuant to this Article, the Secretary may retain the costs of collection, not to exceed two hundred twenty‑five thousand dollars ($225,000) a year, as reimbursement to the Department. The Secretary must credit or distribute taxes received pursuant to this Article, less the cost of collection, on a quarterly basis as follows:

(1)        Fifty percent (50%) to the Inactive Hazardous Sites Cleanup Fund established by G.S. 130A‑310.11.

(2)        Thirty‑seven and one‑half percent (37.5%) to cities and counties in the State on a per capita basis, using the most recent annual estimate of population certified by the State Budget Officer. One‑half of this amount must be distributed to cities, and one‑half of this amount must be distributed to counties. For purposes of this distribution, the population of a county does not include the population of a city located in the county.

A city or county is excluded from the distribution under this subdivision if it does not provide solid waste management programs and services and is not responsible by contract for payment for these programs and services. The Department of Environment and Natural Resources must provide the Secretary with a list of the cities and counties that are excluded under this subdivision. The list must be provided by May 15 of each year and applies to distributions made in the fiscal year that begins on July 1 of that year.

Funds distributed under this subdivision must be used by a city or county solely for solid waste management programs and services.

(3)        Twelve and one‑half percent (12.5%) to the Solid Waste Management Trust Fund established by G.S. 130A‑309.12.  (2007‑543, s. 2; 2007‑550, s. 14(a); 2008‑207, s. 2; 2009‑484, s. 4.)



§ 105-188 (Repealed effective January 1, 2009) Gift taxes; classification of beneficiaries; exemptions; rates of tax.

Article 6.

Gift Taxes.

§ 105‑188.  (Repealed effective January 1, 2009) Gift taxes; classification of beneficiaries; exemptions; rates of tax.

(a)        State gift taxes, as hereinafter prescribed, are hereby levied upon the shares of the respective beneficiaries in all property within the jurisdiction of this State, real, personal and mixed, and any interest therein which shall in any one calendar year pass by gift made after March 24, 1939.

(b)        The taxes shall apply whether the gift is in trust or otherwise and whether the gift is direct or indirect. In the case of a gift made by a nonresident, the taxes shall apply only if the property is within the jurisdiction of this State. The taxes shall not apply to gifts made prior to March 24, 1939.

(c)        The tax shall not apply to the passage of property in trust where the power to revest in the donor title to such property is vested in the donor, either alone or in conjunction with any person not having substantial adverse interest in the disposition of such property or the income therefrom, but the relinquishment or termination of such power (other than by the donor's death) shall be considered to be a passage from the donor by gift of the property subject to such power, and any payment of the income therefrom to a beneficiary other than the donor shall be considered to be a passage by donor of such income by gift.

(d)        Annual Exclusion.  The annual exclusion amount is equal to the federal inflation‑adjusted exclusion amount provided in section 2503(b) of the Code. Gifts not exceeding a total value equal to the annual exclusion amount made to any one donee in a calendar year are not taxable under this Article. When gifts exceeding a total value equal to the annual exclusion amount are made to any one donee in a calendar year, only the portion of the gifts exceeding the annual exclusion amount in value is taxable under this Article. This exclusion does not apply to gifts of future interests in property. For the purposes of determining the annual exclusion, no part of a gift to an individual, or in trust for an individual, who has not attained the age of 21 years on the date of the transfer is considered a gift of a future interest in property if the property and the income therefrom meet all of the following conditions: (i) they may be expended by, or for the benefit of, the donee before the donee reaches the age of 21 years; (ii) they will to the extent not so expended pass to the donee when the donee reaches the age of 21 years; and (iii) they will, in the event the donee dies before reaching that age, be payable to the estate of the donee or as the donee may appoint under a general power of appointment.

When a gift is made by one spouse to a person other than the donor's spouse, the donor may claim both the donor's annual exclusion and the spouse's annual exclusion if both spouses consent and both spouses are residents of this State when the gift is made. Consent to share annual gift tax exclusions must be made in writing on a timely filed gift tax return. Once given, consent to share annual exclusions is irrevocable.

(e)        The tax shall be based on the aggregate sum of the net gifts made by the donor to the same donee, and shall be computed as follows:

(1)        Determine the aggregate sum of the net gifts to the donee for the calendar year and the net gifts to the same donee for each of the preceding calendar years since January 1, 1948.

(2)        Compute the tax upon said aggregate sum by applying the rates hereinafter set out.

(3)        From the tax thus computed, deduct the total gift tax, if any, computed with respect to gifts to the same donee in any prior year or years since January 1, 1948. The sum thus ascertained shall be the gift tax due.

The term "net gifts" shall mean the sum of the gifts made by a donor to the same donee during any stated period of time in excess of the annual exclusion and the applicable specific exemption.

(f)         The rates of tax, which are based on the relationship between the donor and the donee, shall be as follows:

(1)        Where the donee is the lineal issue, lineal ancestor, adopted child, or stepchild of the donor (for each one hundred dollars ($100.00) or fraction thereof):

First $        10,000 above exemption.................................................................. 1 percent

Over $       10,000 and to $         25,000............................................................ 2 percent

Over $       25,000 and to $         50,000............................................................ 3 percent

Over $       50,000 and to $       100,000............................................................ 4 percent

Over $     100,000 and to $       200,000............................................................ 5 percent

Over $     200,000 and to $       500,000............................................................ 6 percent

Over $     500,000 and to $    1,000,000............................................................ 7 percent

Over $1,000,000 and to $      1,500,000............................................................ 8 percent

Over $1,500,000 and to $      2,000,000............................................................ 9 percent

Over $2,000,000 and to $      2,500,000.......................................................... 10 percent

Over $2,500,000 and to $      3,000,000.......................................................... 11 percent

Over $3,000,000............................................................................................. 12 percent

(2)        Where the donee is the brother or sister, or descendant of the brother or sister, or is the uncle or aunt by blood of the donor (for each one hundred dollars ($100.00) or fraction thereof):

First $          5,000............................................................................................. 4 percent

Over $         5,000 and to $         10,000............................................................ 5 percent

Over $       10,000 and to $         25,000............................................................ 6 percent

Over $       25,000 and to $         50,000............................................................ 7 percent

Over $       50,000 and to $       100,000............................................................ 8 percent

Over $     100,000 and to $       250,000.......................................................... 10 percent

Over $     250,000 and to $       500,000.......................................................... 11 percent

Over $     500,000 and to $    1,000,000.......................................................... 12 percent

Over $1,000,000 and to $      1,500,000.......................................................... 13 percent

Over $1,500,000 and to $      2,000,000.......................................................... 14 percent

Over $2,000,000 and to $      3,000,000.......................................................... 15 percent

Over $3,000,000............................................................................................. 16 percent

(3)        Where the donee is in any other degree of relationship than is hereinbefore stated, or shall be a stranger in blood to the donor, or shall be a body politic or corporate (for each one hundred dollars ($100.00) or fraction thereof):

First $        10,000............................................................................................. 8 percent

Over $       10,000 and to $         25,000............................................................ 9 percent

Over $       25,000 and to $         50,000.......................................................... 10 percent

Over $       50,000 and to $       100,000.......................................................... 11 percent

Over $     100,000 and to $       250,000.......................................................... 12 percent

Over $     250,000 and to $       500,000.......................................................... 13 percent

Over $     500,000 and to $    1,000,000.......................................................... 14 percent

Over $1,000,000 and to $      1,500,000.......................................................... 15 percent

Over $1,500,000 and to $      2,500,000.......................................................... 16 percent

Over $2,500,000............................................................................................. 17 percent

(g)        A donor is entitled to a total exemption of one hundred thousand dollars ($100,000) to be deducted from gifts made to donees named in subdivision (f)(1), less the sum of amounts claimed and allowed as an exemption in prior calendar years. The exemption, at the option of the donor, may be taken in its entirety in a single year or may be spread over a period of years. When this exemption has been exhausted, no further exemption is allowable. When the exemption or any part of the exemption is applied to gifts to more than one donee in any one calendar year, the exemption shall be apportioned against the gifts in the same ratio as the gross value of the gifts to each donee is to the total value of all the gifts made in the calendar year. No exemption is allowed a donor for gifts made to donees named in subdivision (f)(2) or (f)(3).

(h)        It is expressly provided, however, that the tax levied in this Article shall not apply to so much of said property as shall so pass exclusively:

(1)        For state, county or municipal purposes within this State;

(2)        To or for the exclusive benefit of charitable, educational, or religious organizations located within this State, no part of the net earnings of which inures to the benefit of any private shareholder or individual;

(3)        To or for the exclusive benefit of charitable, religious and educational corporations, foundations and trusts, not conducted for profit, incorporated or created or administered under the laws of any other state, when such other state levies no gift taxes upon property similarly passing from residents of such state to charitable, educational or religious corporations, foundations and trusts incorporated or created or administered under the laws of this State, or when such corporation, foundation or trust receives and disburses funds donated in this State for religious, charitable and educational purposes; or

(4)        To one spouse from the other spouse.

(i)         The tax does not apply to tuition payments made on behalf of an individual to an educational institution or to medical payments made on behalf of an individual to a provider of medical care, as defined in the Code for the care of that individual. The term "educational institution" includes only those institutions that normally maintain a regular faculty and curriculum and normally have a regularly organized body of students in attendance where the educational activities are conducted.

(j)         The tax does not apply to property transferred to a spouse when the transfer of the property is exempt from federal estate and gift taxes under section 2523(f) of the Code because it is considered qualified terminable interest property.

(k)        Qualified Tuition Programs.  The provisions of section 529(c)(2) and (5) of the Code apply to this Article. If a donor elects to take a contribution into account ratably over a five‑year period as provided in section 529(c)(2) of the Code, that election applies for the purposes of this Article. (1939, c. 158, s. 600; 1943, c. 400, s. 7; 1945, c. 708, s. 7; 1947, c. 501, s. 6; 1957, c. 1340, s. 6; 1973, c. 505; c. 1287, s. 9; 1983, c. 685, s. 1; 1983 (Reg. Sess., 1984), c. 1023, s. 1; c. 1024; 1985, c. 86; c. 656, ss. 4‑6; 1989 (Reg. Sess., 1990), c. 814, s. 24; 1991 (Reg. Sess., 1992), c. 1007, s. 5; 1996, 2nd Ex. Sess., c. 13, s. 6.3; 1998‑98, s. 63; 1998‑171, s. 4; 2002‑126, s. 30C.5(a); 2008‑107, s. 28.18(a).)



§ 105-188.1. (Repealed effective January 1, 2009) Powers of appointment.

§ 105‑188.1.  (Repealed effective January 1, 2009) Powers of appointment.

(a)        For purposes of this Article "general power of appointment" shall mean any power of appointment which is exercisable in favor of the individual possessing the power (hereinafter in this section referred to as the "possessor"), his estate, his creditors, or the creditors of his estate; except that:

(1)        A power to consume, invade, or appropriate property for the benefit of the possessor which is limited by an ascertainable standard relating to the health, education, support or maintenance of the possessor shall not be deemed a general power of appointment.

(2)        In the case of a power of appointment which is exercisable by the possessor only in conjunction with another person:

a.         If the power is not exercisable by the possessor except in conjunction with the creator of the power, such power shall not be deemed a general power of appointment.

b.         If the power is not exercisable by the possessor except in conjunction with a person having a substantial interest, in the property subject to the power, which is adverse to exercise of the power in favor of the possessor, such power shall not be deemed a general power of appointment. For the purposes of this clause a person who, after the death of the possessor, may be possessed of a power of appointment (with respect to the property subject to the possessor's power) which he may exercise in his own favor shall be deemed as having an interest in the property and such interest shall be deemed adverse to such exercise of the possessor's power.

c.         If (after the application of clauses a and b) the power is a general power of appointment and is exercisable in favor of such other person, such power shall be deemed a general power of appointment only in respect of a fractional part of the property subject to such power, such part to be determined by dividing the value of such property by the number of such persons (including the possessor) in favor of whom such power is exercisable.

d.         For purposes of clauses b and c, a power shall be deemed exercisable in favor of a person if it is exercisable in favor of such person, his estate, his creditors, or the creditors of his estate.

(b)        Any person having a general power of appointment with respect to any interest in property shall for gift tax purposes be deemed to be the owner of such interest, and accordingly:

(1)        If in connection with any gift of property the donor shall give to any person a general power of appointment with respect to any interest in such property, the donor shall be deemed to have given such person such interest in such property.

(2)        If any person holding a general power of appointment with respect to any interest in property shall exercise such power in favor of any other person or persons, he shall be deemed to have made a gift of such interest to such person or persons.

(3)        If any person holding a general power of appointment with respect to any interest in property shall relinquish such power, he shall be deemed to have made a gift of such interest to the person or persons who shall benefit by such relinquishment.

(4)        The lapse of a general power of appointment during the life of the individual possessing the power shall be considered a relinquishment of the power.  The rule of the preceding sentence shall apply with respect to the lapse of such powers during any calendar year only to the extent that the interest in property which could have been appointed by exercise of the lapsed power exceeds in value the greater of the following amounts:

a.         Five thousand dollars ($5,000) or

b.         Five percent (5%) of the aggregate value of the interest in property out of which, or the proceeds of which, the exercise of the lapsed power could be satisfied.

(c)        Neither the exercise nor the relinquishment of a special power of appointment with respect to an interest in property shall be deemed to constitute a gift of such interest in such property.

(d)        If in connection with any gift of property the donor shall give to any person a special power of appointment with respect to any interest in such property, the donor shall be deemed for gift tax purposes to have given such interest in equal shares to those persons, not more than two, among the possible appointees and takers in default of appointment whom the donor or his executor or administrator may designate in the gift tax return filed with respect to such gift. But the tax shall be computed according to the relationship of the donee of the power to the person designated if:

(1)        The possible appointees and takers in default of appointment include any persons more closely related to the donee of the power than to the donor, and

(2)        Such computation would produce a higher tax. (1963, c. 942; 1967, c. 1110, s. 7; 1987, c. 556; 2008‑107, s. 28.18(a).)



§ 105-189. (Repealed effective January 1, 2009) Transfer for less than adequate and full consideration.

§ 105‑189.  (Repealed effective January 1, 2009) Transfer for less than adequate and full consideration.

Where property is transferred for less than an adequate and full consideration in money or money's worth, then the amount by which the value of the property exceeded the value of the consideration shall, for the purpose of the tax imposed by this Article, be deemed a gift and shall be included in computing the amount of gifts made during the calendar year. (1939, c. 158, s. 601; 2008‑107, s. 28.18(a).)



§ 105-190. (Repealed effective January 1, 2009) Gifts made in property.

§ 105‑190.  (Repealed effective January 1, 2009) Gifts made in property.

If the gift is made in property, the fair market value thereof at the date of the gift shall be considered the amount of the gift. (1939, c. 158, s. 602; 2008‑107, s. 28.18(a).)



§ 105-191: Repealed by Session Laws 1995 (Regular Session, 1996), c. 646, s. 7.

§ 105‑191:  Repealed by Session Laws 1995 (Regular Session, 1996), c.  646, s. 7.



§ 105-192. Repealed by Session Laws 1959, c. 1259, s. 9.

§ 105‑192.  Repealed by Session Laws 1959, c. 1259, s. 9.



§ 105-193. (Repealed effective January 1, 2009) Lien for tax; collection of tax.

§ 105‑193.  (Repealed effective January 1, 2009) Lien for tax; collection of tax.

The tax imposed by this Article shall be a lien upon all gifts that constitute the basis for the tax for a period of 10 years from the time they are made. If the tax is not paid by the donor when due, each donee shall be personally liable, to the extent of their respective gifts, for so much of the tax as may have been assessed, or may be assessable thereon. Any part of the property comprised in the gift that may have been sold by the donee to a bona fide purchaser for an adequate and full consideration in money or money's worth shall be divested of the lien hereby imposed and the lien, to the extent of the value of such gift, shall attach to all the property of the donee (including after‑acquired property) except any part sold to a bona fide purchaser for an adequate and full consideration in money or money's worth.

If the tax is not paid within 30 days after it has become due, the Department of Revenue may use any of the methods authorized in this Subchapter for the collection of other taxes to enforce the payment of taxes assessed under this Article.

In any proceeding by warrant or otherwise to enforce the collection of said tax, the donor shall be liable for the full amount of the tax due by reason of all the gifts constituting the basis for such tax, and each donee shall be liable only for so much of said tax as may be due on account of his respective gift. (1939, c. 158, s. 605; 2008‑107, s. 28.18(a).)



§ 105-194. (Repealed effective January 1, 2009) Death of donor within three years; time of assessment.

§ 105‑194.  (Repealed effective January 1, 2009) Death of donor within three years; time of assessment.

If a donor dies within three years after filing a return, gift taxes may be assessed at any time within those three years, or on or before the date of final settlement of the donor's State estate or inheritance taxes, whichever is later. (1939, c. 158, s. 606; 1947, c. 501, s. 6; 1959, c. 1259, s. 10; 1999‑337, s. 33; 2008‑107, s. 28.18(a).)



§ 105-195. (Repealed effective January 1, 2009) Tax to be assessed upon actual value of property; manner of determining value of annuities, life estates and interests less than absolute interest.

§ 105‑195.  (Repealed effective January 1, 2009) Tax to be assessed upon actual value of property; manner of determining value of annuities, life estates and interests less than absolute interest.

Said taxes shall be assessed upon the actual value of the property at the time of the transfer by gift. If the gift subject to said tax be given to a donee for life or for a term of years, or upon condition or contingency, with remainder to take effect upon the termination of the life estate or term of years or the happening of the condition or contingency, the tax on the whole amount shall be due and payable as in other cases, and said tax shall be apportioned between such life tenant or tenant for years and the remainderman, such apportionment to be made by computation based upon the mortuary and annuity tables set out in G.S. 8‑46 and 8‑47 of the General Statutes, and upon the basis of six per centum (6%) of the gross value of the property for the period of expectancy of the life tenant or for the term of years in determining the value of the respective interests. When property is transferred or limited in trust or otherwise, and the rights or interests of the transferees or beneficiaries are dependent upon contingencies or conditions whereby they may be wholly or in part created, defeated, extended, or abridged, a tax shall be imposed upon said transfer at the highest rate, within the discretion of the Secretary of Revenue, which on the happening of any of the said contingencies or conditions would be possible under the provisions of this section, and such tax so imposed shall be due and payable forthwith by the donor, and the Secretary of Revenue shall assess the tax on such transfers. (1939, c. 158, s. 607; 1943, c. 400, s. 7; 1955, c. 1353, s. 1; 1973, c. 476, s. 193; 1985, c. 44; 2008‑107, s. 28.18(a).)



§ 105-196: Repealed by Session Laws 1995 (Regular Session, 1996), c. 646, s. 7.

§ 105‑196:  Repealed by Session Laws 1995 (Regular Session, 1996), c.  646, s. 7.



§ 105-197. (Repealed effective January 1, 2009) When return required; due date of tax and return.

§ 105‑197.  (Repealed effective January 1, 2009) When return required; due date of tax and return.

(a)        When Return Required.  Anyone who, during the calendar year, gives to a donee a gift of a future interest or one or more taxable gifts whose total value exceeds the amount of the annual exclusion set in G.S. 105‑188(d) must file a gift tax return, under oath or affirmation, with the Secretary on a form prescribed by the Secretary. For the purpose of this section, a taxable gift is a gift that is not exempt under G.S. 105‑188(h) or (i).

(b)        Due Date.  The tax is due on April 15th following the end of the calendar year. A return must be filed on or before the due date of the tax. A taxpayer may ask the Secretary of Revenue for an extension of time for filing a return under G.S. 105‑263. (1939, c. 158, s. 609; 1955, c. 22, s. 1; 1973, c. 1287, s. 9; 1985 (Reg. Sess., 1986), c. 821; 1991 (Reg. Sess., 1992), c. 930, s. 10; 1995 (Reg. Sess., 1996), c. 646, s. 8; 1998‑98, s. 16; 2008‑107, s. 28.18(a).)



§ 105-197.1. (Repealed effective January 1, 2009) Federal corrections.

§ 105‑197.1.  (Repealed effective January 1, 2009) Federal corrections.

If the amount of a taxpayer's net gifts is corrected or otherwise determined by the federal government, the taxpayer must, within six months after being notified of the correction or final determination by the federal government, file a gift tax return with the Secretary reflecting the corrected or determined net gifts. The Secretary must propose an assessment for any additional tax due from the taxpayer as provided in Article 9 of this Chapter. The Secretary must refund any overpayment of tax as provided in Article 9 of this Chapter. A taxpayer who fails to comply with this section is subject to the penalties in G.S. 105‑236 and forfeits the right to any refund due by reason of the determination. (1973, c. 1287, s. 10; 1993 (Reg. Sess., 1994), c. 582, s. 6; 2006‑18, s. 6; 2007‑491, s. 22; 2008‑107, s. 28.18(a).)



§ 105-198: Repealed by Session Laws 1995, c. 41, s. 1(b).

Article 7.

Schedule H.  Intangible Personal Property.

§ 105‑198:  Repealed by Session Laws 1995, c.  41, s. 1(b).



§§ 105-199, 105-200: Repealed by Session Laws 1985, c. 656, s. 32.

§§ 105‑199 through 105‑200: Repealed by Session Laws 1985, c.  656, s. 32.



§§ 105-201 through 105-204: Repealed by Session Laws 1995, c. 41, s. 1(b).

§§ 105‑201 through 105‑204:  Repealed by Session Laws 1995, c.  41, s. 1(b).



§ 105-205. Repealed by Session Laws 1985, c. 656, s. 32.

§ 105‑205.  Repealed by Session Laws 1985, c. 656, s. 32.



§§ 105-206 through 105-207: Repealed by Session Laws 1995, c. 41, s. 1(b).

§§ 105‑206 through 105‑207:  Repealed by Session Laws 1995, c.  41, s. 1(b).



§ 105-208. Repealed by Session Laws 1959, c. 1259, s. 9.

§ 105‑208.  Repealed by Session Laws 1959, c. 1259, s. 9.



§ 105-209: Repealed by Session Laws 1995, c. 41, s. 1(b).

§ 105‑209:  Repealed by Session Laws 1995, c.  41, s. 1(b).



§ 105-210: Repealed by Session Laws 1979, c. 179, s. 4.

§ 105‑210: Repealed by Session Laws 1979, c.  179, s. 4.



§§ 105-211 through 105-212: Repealed by Session Laws 1995, c. 41, s. 1(b).

§§ 105‑211 through 105‑212:  Repealed by Session Laws 1995, c.  41, s. 1(b).



§ 105-213: Repealed by Session Laws 1995, c. 41, s. 1(b).

§ 105‑213:  Repealed by Session Laws 1995, c.  41, s. 1(b).



§ 105-213.1: Recodified as § 105-275.2 by Session Laws 1995.

§ 105‑213.1:  Recodified as § 105‑275.2 by Session Laws 1995.



§§ 105-214 through 105-217: Repealed by Session Laws 1995, c. 41, s. 1(b).

§§ 105‑214 through 105‑217:  Repealed by Session Laws 1995, c. 41, s. 1(b).



§§ 105-218 through 105-228: Repealed by Session Laws 1957, c. 1340, s. 5.

Article 8.

Schedule I. Compensating Use Tax.

§§ 105‑218 through 105‑228:  Repealed by Session Laws 1957, c. 1340, s. 5.



§ 105-228.1. Defining taxes levied and assessed in this Article.

Article 8A.

Gross Earnings Taxes on Freight Line Companies in Lieu of Ad Valorem Taxes.

§ 105‑228.1.  Defining taxes levied and assessed in this Article.

The purpose of this Article is to levy a fair and equal tax under authority of Section 2(2) of Article V of the North Carolina Constitution and to provide a practical means for ascertaining and collecting it. The taxes levied and assessed in this Article are on gross earnings, as defined in the Article, and are in lieu of ad valorem taxes upon the properties of persons taxed in this Article. (1954, c. 400, s. 8; 1998‑98, ss. 64, 109.)



§ 105-228.2. Tax upon freight car line companies.

§ 105‑228.2.  Tax upon freight car line companies.

(a)        For purposes of taxation under this section the property of freight line companies as defined is declared to constitute a special class of property. In lieu of all ad valorem taxes by either or both the State government and the respective local taxing jurisdictions, a tax upon gross earnings in the State as elsewhere defined shall be imposed.

(b)        Any person or persons, joint‑stock association or corporation, wherever organized or incorporated, engaged in the business of operating cars or engaged in the business of furnishing or leasing cars not otherwise listed for taxation in this State, for the transportation of freight (whether such cars be owned by such company or any other person or company), over any railway or lines, in whole or in part, within this State, such line or lines not being owned, leased or operated by such company, whether such cars be termed box, flat, coal, ore, tank, stock, gondola, furniture, or refrigerator car or by some other name, shall be deemed a freight line company.

(c)        For the purposes of taxation under this section all cars used exclusively within the State, or used partially within and without the State, and a proportionate part of the intangible values of the business as a going concern, are hereby declared to have situs in this State.

(d)        Every freight line company, as hereinbefore defined, shall pay annually a sum in the nature of a tax at three per centum (3%) upon the total gross earnings received from all sources by such freight line companies within the State, which shall be in lieu of all ad valorem taxes in this State of any freight company so paying the same.

(e)        The term "gross earnings received from all sources by such freight line companies within the State" as used in this Article is hereby declared and shall be construed to mean all earnings from the operation of freight cars within the State for all car movements or business beginning and ending within the State and a proportion, based upon the proportion of car mileage within the State to the total car mileage, or earnings on all interstate car movements or business passing through, or into or out of the State.

(f)         Every railroad company using or leasing the cars of any freight line company shall, upon making payment to such freight line company for the use or lease, after June 30, 1943, of such cars withhold so much thereof as is designated in this section. On or before March first of each year such railroad company shall make and file with the Secretary of Revenue a statement showing the amount of such payment for the next preceding 12‑month period ending December 31, and of the amounts so withheld by it, and shall remit to the Secretary of Revenue the amounts so withheld. If any railroad company shall fail to make such report or fail to remit the amount of tax herein levied, or shall fail to withhold the part of such payment hereby required to be withheld, such railroad company shall become liable for the amount of the tax herein levied and shall not be entitled to deduct from its gross earnings for purposes of taxation the amounts so paid by it to freight line companies.

It is not the purpose of this subsection to impose an unreasonable burden of accounting on railroad companies operating in this State, and the Secretary of Revenue is hereby authorized, upon the application of any railroad company, to approve any method of accounting which he finds to be reasonably adequate for determining the amount of mileage earnings by any car line company whose equipment is operated within the State by or on the lines of such railroad company. Further, if in the opinion of the Secretary of Revenue the tax imposed by this section can be satisfactorily collected direct from the freight line companies, he is hereby authorized to fix rules and regulations for such direct collection, with the authority to return at any time to the method of collection at source above provided in this subsection.

(g)        Every car line company shall file such additional reports annually, and in such form and as of such date as the Secretary of Revenue may deem necessary to determine the equitable amount of tax levied under this section.

(h)        Upon the filing of such reports it shall be the duty of the Secretary of Revenue to inspect and verify the same and assess the amount of taxes due from freight line companies therein named. Any freight line company against which a tax is assessed under the provisions of this Article may at any time within 15 days after the last day for the filing of reports by railroad companies, appear before the Secretary of Revenue at a hearing to be granted by the Secretary and offer evidence and argument on any matter bearing upon the validity or correctness of the tax assessed against it, and the Secretary shall review his assessment of such tax and shall make his order confirming or modifying the same as he shall deem just and equitable, and if any overpayment is found to have been made it shall be refunded by the Secretary. Provided, however that such payment if in the amount of three dollars ($3.00) or more shall be refunded to the taxpayer within 60 days of the discovery thereof; if the amount of overpayment is less than three dollars ($3.00) then such overpayment shall be refunded only upon receipt by the Secretary of Revenue of a written demand for such refund from the taxpayer. Provided further, that no overpayment shall be refunded irrespective of whether upon discovery or receipt of written demand if such discovery is not made or such demand is not received within three years from the filing date of the return or within six months of the payment of the tax alleged to be an overpayment, whichever date is the later.

(i)         The provisions of Article 9 of this Chapter apply to this Article.

(j)         The provisions of this Article shall apply to all freight line gross earnings accruing from and after June 30, 1943. (1943, c. 400, s. 8; 1957, c. 1340, s. 14; 1973, c. 476, s. 193; 1998‑212, s. 29A.14(j).)



§ 105-228.3. Definitions.

Article 8B.

Taxes Upon Insurance Companies.

§ 105‑228.3.  Definitions.

The following definitions apply in this Article:

(1)        Article 65 corporation.  A corporation subject to Article 65 of Chapter 58 of the General Statutes, regulating hospital, medical, and dental service corporations.

(2)        Insurer.  An insurer as defined in G.S. 58‑1‑5 or a group of employers who have pooled their liabilities pursuant to G.S. 97‑93 of the Workers' Compensation Act.

(3)        Self‑insurer.  An employer that carries its own risk pursuant to G.S. 97‑93 of the Workers' Compensation Act. (1945, c. 752, s. 2; 1985 (Reg. Sess., 1986), c. 928, s. 12; 1995, c. 360, s. 1(b).)



§ 105-228.4: Recodified as § 58-6-7 by Session Laws 1995, c. 360, s. 1(c).

§ 105‑228.4:  Recodified as § 58‑6‑7 by Session Laws 1995, c.  360, s. 1(c).



§ 105-228.5. Taxes measured by gross premiums.

§ 105‑228.5.  Taxes measured by gross premiums.

(a)        Tax Levied.  A tax is levied in this section on insurers, Article 65 corporations, health maintenance organizations, and self‑insurers. An insurer, health maintenance organization, or Article 65 corporation that is subject to the tax levied by this section is not subject to franchise or income taxes imposed by Articles 3 and 4, respectively, of this Chapter.

(b)        Tax Base. 

(1)        Insurers.  The tax imposed by this section on an insurer or a health maintenance organization shall be measured by gross premiums from business done in this State during the preceding calendar year.

(2)        (Repealed for taxable years beginning on or after January 1, 2008) Additional Local Fire and Lightning Rate.  The additional tax imposed by subdivision (d)(4) of this section shall be measured by gross premiums from business done in fire districts in this State during the preceding calendar year. For the purpose of this section, the term "fire district" has the meaning provided in G.S. 58‑84‑5.

(3)        Article 65 Corporations.  The tax imposed by this section on an Article 65 corporation shall be measured by gross collections from membership dues, exclusive of receipts from cost plus plans, received by the corporation during the preceding calendar year.

(4)        Self‑insurers.  The tax imposed by this section on a self‑insurer shall be measured by the gross premiums that would be charged against the same or most similar industry or business, taken from the manual insurance rate then in force in this State, applied to the self‑insurer's payroll for the previous calendar year as determined under Article 2 of Chapter 97 of the General Statutes modified by the self‑insurer's approved experience modifier.

(b1)      Calculation of Tax Base.  In determining the amount of gross premiums from business in this State, all gross premiums received in this State, credited to policies written or procured in this State, or derived from business written in this State shall be deemed to be for contracts covering persons, property, or risks resident or located in this State unless one of the following applies:

(1)        The premiums are properly reported and properly allocated as being received from business done in some other nation, territory, state, or states.

(2)        The premiums are from policies written in federal areas for persons in military service who pay premiums by assignment of service pay.

Gross premiums from business done in this State in the case of life insurance contracts, including supplemental contracts providing for disability benefits, accidental death benefits, or other special benefits that are not annuities, means all premiums collected in the calendar year, other than for contracts of reinsurance, for policies the premiums on which are paid by or credited to persons, firms, or corporations resident in this State, or in the case of group policies, for contracts of insurance covering persons resident within this State. The only deductions allowed shall be for premiums refunded on policies rescinded for fraud or other breach of contract and premiums that were paid in advance on life insurance contracts and subsequently refunded to the insured, premium payer, beneficiary or estate. Gross premiums shall be deemed to have been collected for the amounts as provided in the policy contracts for the time in force during the year, whether satisfied by cash payment, notes, loans, automatic premium loans, applied dividend, or by any other means except waiver of premiums by companies under a contract for waiver of premium in case of disability.

Gross premiums from business done in this State for all other health care plans and contracts of insurance, including contracts of insurance required to be carried by the Workers' Compensation Act, means all premiums written during the calendar year, or the equivalent thereof in the case of self‑insurers under the Workers' Compensation Act, for contracts covering property or risks in this State, other than for contracts of reinsurance, whether the premiums are designated as premiums, deposits, premium deposits, policy fees, membership fees, or assessments. Gross premiums shall be deemed to have been written for the amounts as provided in the policy contracts, new and renewal, becoming effective during the year irrespective of the time or method of making payment or settlement for the premiums, and with no deduction for dividends whether returned in cash or allowed in payment or reduction of premiums or for additional insurance, and without any other deduction except for return of premiums, deposits, fees, or assessments for adjustment of policy rates or for cancellation or surrender of policies.

(c)        Exclusions.  Every insurer, in computing the premium tax, shall exclude all of the following from the gross amount of premiums, and the gross amount of excluded premiums is exempt from the tax imposed by this section:

(1)        All premiums received on or after July 1, 1973, from policies or contracts issued in connection with the funding of a pension, annuity, or profit‑sharing plan qualified or exempt under section 401, 403, 404, 408, 457 or 501 of the Code as defined in G.S. 105‑228.90.

(2)        Premiums or considerations received from annuities, as defined in G.S. 58‑7‑15.

(3)        Funds or considerations received in connection with funding agreements, as defined in G.S. 58‑7‑16.

(4)        The following premiums, to the extent federal law prohibits their taxation under this Article:

a.         Federal Employees Health Benefits Plan premiums.

b.         Medicaid or Medicare premiums.

(d)        (See Editor's note) Tax Rates; Disposition. 

(1)        Workers' Compensation.  The tax rate to be applied to gross premiums, or the equivalent thereof in the case of self‑insurers, on contracts applicable to liabilities under the Workers' Compensation Act is two and five‑tenths percent (2.5%). The net proceeds shall be credited to the General Fund.

(2)        Other Insurance Contracts.  The tax rate to be applied to gross premiums on all other taxable contracts issued by insurers or health maintenance organizations and to be applied to gross premiums and gross collections from membership dues, exclusive of receipts from cost plus plans, received by Article 65 corporations is one and nine‑tenths percent (1.9%). The net proceeds shall be credited to the General Fund.

(3)        (Effective for taxable years beginning before January 1, 2008)  Additional Statewide Fire and Lightning Rate.  An additional tax at the rate of one and thirty‑three hundredths percent (1.33%) applies to gross premiums on insurance contracts applicable to fire and lightning coverage, except marine and automobile contracts. The tax is a percentage of the gross premiums from the contracts, determined in accordance with the table in this subdivision. Twenty‑five percent (25%) of the net proceeds of this additional tax shall be deposited in the Volunteer Fire Department Fund established in Article 87 of Chapter 58 of the General Statutes. The remaining net proceeds shall be credited to the General Fund.

Type of Insurance Contract                                      Taxable Percentage

Fire Loss                                                                            100%

Commercial Multiple Peril

Nonliability portion                                                       100%

Liability portion                                                                 0%

Homeowners                                                                        50%

Farm Owners                                                                       30%.

(3)        (Effective for taxable years beginning on or after January 1, 2008) Additional Rate on Property Coverage Contracts.  An additional tax at the rate of seventy‑four hundredths percent (0.74%) applies to gross premiums on insurance contracts for property coverage. The tax is imposed on ten percent (10%) of the gross premiums from insurance contracts for automobile physical damage coverage and on one hundred percent (100%) of the gross premiums from all other contracts for property coverage. Thirty percent (30%) of the net proceeds of this additional tax must be credited to the Volunteer Fire Department Fund established in Article 87 of Chapter 58 of the General Statutes. Twenty‑five percent (25%) of the net proceeds must be credited to the Department of Insurance for disbursement pursuant to G.S. 58‑84‑25. The remaining net proceeds must be credited to the General Fund.

The following definitions apply in this subdivision:

a.         Automobile physical damage.  The following lines of business identified by the NAIC: private passenger automobile physical damage and commercial automobile physical damage.

b.         Property coverage.  The following lines of business identified by the NAIC: fire, farm owners multiple peril, homeowners multiple peril, nonliability portion of commercial multiple peril, ocean marine, inland marine, earthquake, private passenger automobile physical damage, commercial automobile physical damage, aircraft, and boiler and machinery. The term also includes insurance contracts for wind damage.

c.         NAIC.  National Association of Insurance Commissioners.

(4)        (Repealed for taxable years beginning on or after January 1, 2008) Additional Local Fire and Lightning Rate.  An additional tax shall be applied to gross premiums on contracts of insurance applicable to fire and lightning coverage within fire districts at the rate of one‑half of one percent (½ of 1%). The net proceeds shall be credited to the Department of Insurance for disbursement pursuant to G.S. 58‑84‑25.

(5)        Repealed by Session Laws 2003‑284, s. 43.1, effective for taxable years beginning on or after January 1, 2004.

(6)        Repealed by Session Laws 2005‑276, s. 38.4(a), effective for taxable years beginning on or after January 1, 2007.

(e)        (Effective for taxable years beginning before January 1, 2008)  Report and Payment.  Each taxpayer doing business in this State shall, within the first 15 days of March, file with the Secretary of Revenue a full and accurate report of the total gross premiums as defined in this section, the payroll and other information required by the Secretary in the case of a self‑insurer, or the total gross collections from membership dues exclusive of receipts from cost plus plans collected in this State during the preceding calendar year. The taxes imposed by this section shall be remitted to the Secretary with the report.

In the case of an insurer liable for the additional local fire and lightning tax, the report shall include the information required under G.S. 58‑84‑1.

(e)        (Effective for taxable years beginning on or after January 1, 2008) Report and Payment.  Each taxpayer doing business in this State shall, within the first 15 days of March, file with the Secretary of Revenue a full and accurate report of the total gross premiums as defined in this section, the payroll and other information required by the Secretary in the case of a self‑insurer, or the total gross collections from membership dues exclusive of receipts from cost plus plans collected in this State during the preceding calendar year. The taxes imposed by this section shall be remitted to the Secretary with the report.

(f)         (Effective for taxable years beginning before January 1, 2008) Installment Payments Required.  Taxpayers that are subject to the tax imposed by this section and have a premium tax liability, not including the additional local fire and lightning tax, of ten thousand dollars ($10,000) or more for business done in North Carolina during the immediately preceding year shall remit three equal quarterly installments with each installment equal to at least thirty‑three and one‑third percent (33 1/3%) of the premium tax liability incurred in the immediately preceding taxable year. The quarterly installment payments shall be made on or before April 15, June 15, and October 15 of each taxable year. The company shall remit the balance by the following March 15 in the same manner provided in this section for annual returns.

The Secretary of Revenue may permit an insurance company to pay less than the required estimated payment when the insurer reasonably believes that the total estimated payments made for the current year will exceed the total anticipated tax liability for the year.

An underpayment of an installment payment required by this subsection shall bear interest at the rate established under G.S. 105‑241.1(i). Any overpayment shall bear interest as provided in G.S. 105‑266(b) and, together with the interest, shall be credited to the company and applied against the taxes imposed upon the company under this Article.

(f)         (Effective for taxable years beginning on or after January 1, 2008) Installment Payments Required.  Taxpayers that are subject to the tax imposed by this section and have a premium tax liability of ten thousand dollars ($10,000) or more for business done in North Carolina during the immediately preceding year shall remit three equal quarterly installments with each installment equal to at least thirty‑three and one‑third percent (33 1/3%) of the premium tax liability incurred in the immediately preceding taxable year. The quarterly installment payments shall be made on or before April 15, June 15, and October 15 of each taxable year. The company shall remit the balance by the following March 15 in the same manner provided in this section for annual returns.

The Secretary may permit an insurance company to pay less than the required estimated payment when the insurer reasonably believes that the total estimated payments made for the current year will exceed the total anticipated tax liability for the year.

An underpayment or an overpayment of an installment payment required by this subsection accrues interest in accordance with G.S. 105‑241.21. An overpayment of tax shall be credited to the company and applied against the taxes imposed upon the company under this Article.

(g)        Exemptions.  This section does not apply to farmers' mutual assessment fire insurance companies or to fraternal orders or societies that do not operate for a profit and do not issue policies on any person except members. (1945, c. 752, s. 2; 1947, c. 501, s. 8; 1951, c. 643, s. 8; 1955, c. 1313, s. 5; 1957, c. 1340, s. 12; 1959, c. 1211; 1961, c. 783; 1963, c. 1096; 1969, c. 1221; 1973, cc. 142, 1019; 1975, c. 143; c. 559, s. 8; 1979, c. 714, s. 2; 1983, c. 713, s. 81; 1985, c. 119, s. 3; c. 719, ss. 1, 2; 1985 (Reg. Sess., 1986), c. 1031, ss. 1‑5; 1987, c. 709, s. 2; c. 814, s. 2; 1989 (Reg. Sess., 1990), c. 814, s. 27; 1991, c. 689, s. 297; 1993 (Reg. Sess., 1994), c. 600, s. 4; 1995, c. 360, s. 1(d); 1995 (Reg. Sess., 1996), c. 747, s. 2; 1998‑98, s. 17; 2001‑424, s. 34.22(a), (d), (e); 2001‑487, s. 69(a); 2001‑489, s. 2(a)‑(d), (f), (g); 2003‑284, s. 43.1; 2005‑276, s. 38.4(a); 2005‑435, s. 57(a); 2006‑196, ss. 1‑5; 2007‑250, s. 1; 2007‑491, s. 23.)



§ 105-228.5A. Credit against gross premium tax for assessments paid to the Insurance Guaranty Association and the Life and Health Insurance Guaranty Association.

§ 105‑228.5A.  Credit against gross premium tax for assessments paid to the Insurance Guaranty Association and the Life and Health Insurance Guaranty Association.

(a)        The following definitions apply in this section:

(1)        Assessment.  An assessment as described in G.S. 58‑48‑35 or an assessment as described in G.S. 58‑62‑41.

(2)        Association.  The North Carolina Insurance Guaranty Association created under G.S. 58‑48‑25 or the North Carolina Life and Health Insurance Guaranty Association created under G.S. 58‑62‑26.

(3)        Repealed by Session Laws 1995, c. 360, s. 1(e).

(4)        Member insurer.  A member insurer as defined in G.S. 58‑48‑20 or a member insurer as defined in G.S. 58‑62‑16.

(b)        A member insurer who pays an assessment is allowed as a credit against the tax imposed under G.S. 105‑228.5 an amount equal to twenty percent (20%) of the amount of the assessment in each of the five taxable years following the year in which the assessment was paid. In the event a member insurer ceases doing business, all assessments for which it has not taken a credit under this section may be credited against its premium tax liability for the year in which it ceases doing business. The amount of the credit allowed by this section may not exceed the member insurer's premium tax liability for the taxable year.

(c)        Any sums that are acquired by refund, under either G.S. 58‑48‑35 or G.S. 58‑62‑41, from the Association by member insurers, and that have previously been offset against premium taxes as provided in subsection (b) of this section, shall be paid by the member insurers to this State in the manner required by the Secretary of Revenue. The Association shall notify the Secretary that the refunds have been made. (1991, c. 689, s. 298; 1991 (Reg. Sess., 1992), c. 1007, s. 8; 1995, c. 360, s. 1(e).)



§ 105-228.5B. (Effective until June 30, 2010) Proceeds credited to High Risk Pool.

§ 105‑228.5B.  (Effective until June 30, 2010) Proceeds credited to High Risk Pool.

By November 1 of each year, the State Treasurer must transfer from the General Fund to the North Carolina Health Insurance Risk Pool Fund established in G.S. 58‑50‑225 an amount equal to the growth in net revenue from the tax applied to gross premiums under G.S. 105‑228.5(d)(2). The growth in revenue from this tax is the difference between the amount of revenue collected during the preceding fiscal year on premiums taxed under that subdivision less $475,545,413, which is the amount of revenue collected during fiscal year 2006‑2007 on premiums taxed under that subdivision. The Treasurer must draw the amount required under this section from revenue collected on premiums taxed under that subdivision.  (2007‑532, s. 4(a); 2008‑118, s. 3.2(d); 2009‑445, s. 10.)

§ 105‑228.5B.  (Effective June 30, 2010) Distribution of part of tax proceeds to High Risk Pool.

By November 1 of each year, the State Treasurer must transfer from the General Fund to the North Carolina Health Insurance Risk Pool Fund established in G.S. 58‑50‑225 an amount equal to thirty percent (30%) of the growth in revenue from the tax applied to gross premiums under G.S. 105‑228.5(d)(2). The growth in revenue from this tax is the difference between the amount of revenue collected during the preceding fiscal year on premiums taxed under that subdivision less $475,545,413, which is the amount of revenue collected during fiscal year 2006‑2007 on premiums taxed under that subdivision. The Treasurer must draw the amount required under this section from revenue collected on premiums taxed under that subdivision.  (2007‑532, s. 4(a), (b); 2008‑118, s. 3.2(d), (e); 2009‑445, s. 10.)



§ 105-228.6. Taxes in case of withdrawal from State.

§ 105‑228.6.  Taxes in case of withdrawal from State.

Any insurance company which for any cause withdraws from this State or ceases to register and transact new business in this State shall be liable for the taxes specified in G.S. 105‑228.5 with respect to gross premiums collected in the calendar year in which such withdrawal may occur.  In case any company which was formerly licensed or registered in this State and which subsequently ceased to do business therein, may apply to reenter this State, application for reentry or renewal of registration shall be denied unless and until said company shall have paid all taxes, together with any penalties and interest, due as to premiums collected in the year of withdrawal and also taxes as specified in G.S. 105‑228.5 for gross premiums collected in the calendar year next preceding the year in which such application for renewal of registration is made. (1945, c. 752, s. 2; 1985 (Reg. Sess., 1986), c. 1031, s. 5.1; 1987, c. 814, s. 4; 1989, c. 346, s. 1.)



§ 105-228.7: Repealed by Session Laws 1987, c. 629, s. 21.

§ 105‑228.7: Repealed by Session Laws 1987, c.  629, s. 21.



§ 105-228.8. Retaliatory premium taxes.

§ 105‑228.8.  Retaliatory premium taxes.

(a)        When the laws of any other state impose, or would impose, any premium taxes, upon North Carolina companies doing business in the other state that are, on an aggregate basis, in excess of the premium taxes directly imposed upon similar companies by the statutes of this State, the Secretary of Revenue shall impose the same premium taxes, on an aggregate basis, upon the companies chartered in the other state doing business or seeking to do business in North Carolina. Any company subject to the retaliatory tax imposed by this section shall report and pay the tax with the annual premium tax return required by G.S. 105‑228.5. The retaliatory tax imposed by this section shall be included in the quarterly prepayment rules for premium taxes.

(b)        For purposes of this section, the following definitions shall be applied:

(1)        "State" includes the District of Columbia and other states, territories, and possessions of the United States, the provinces of Canada, and other nations.

(2)        "Companies" includes all entities subject to tax under G.S. 105‑228.5.

(c)        For purposes of this section, any premium taxes that are, or would be, imposed upon North Carolina companies by any city, county, or other political subdivision or agency of another state shall be deemed to be imposed directly by that state.

(d)        In computing the premium taxes that another state imposes, or would impose, upon a North Carolina company doing business in the state, it shall be assumed that North Carolina companies pay the highest rates of premium tax that are generally imposed by the other state on similar companies chartered outside of the state.

(e)        This section shall not apply to special purpose obligations or assessments based on premiums imposed in connection with particular kinds of insurance, to the special purpose regulatory charge imposed under G.S. 58‑6‑25, or to dedicated special purpose taxes based on premiums. For purposes of this section, seventy‑five percent (75%) of the one and thirty‑three hundredths percent (1.33%) tax on amounts collected on contracts of insurance applicable to fire and lightning coverage shall not be a special purpose obligation or assessment or a dedicated special purpose tax within the meaning of this subsection.

(f)         If the laws of another state retaliate against North Carolina companies on other than an aggregate basis, the Secretary of Revenue shall retaliate against companies chartered in that state on the same basis. (1945, c. 752, s. 2; 1987, c. 814, s. 1; 1989 (Reg. Sess., 1990), c. 1069, s. 21; 1991, c. 689, s. 291; 1995, c. 360, s. 1(f).)



§ 105-228.9. Commissioner of Insurance to administer portions of Article.

§ 105‑228.9.  Commissioner of Insurance to administer portions of Article.

The following taxes relating to insurance are collected by the Commissioner of Insurance:

(1)        Surplus lines tax, G.S. 58‑21‑85.

(2)        Tax on risk retention groups not chartered in this State, G.S. 58‑22‑20(3).

(3)        Tax on person procuring insurance directly with an unlicensed insurer, G.S. 58‑28‑5(b).

The Commissioner of Insurance has the same authority and responsibility in administering those taxes as the Secretary of Revenue has in administering this Article. (1945, c. 752, s. 2; 1955, c. 1350, s. 22; 1973, c. 476, s. 193; 1987, c. 804, s. 9; 1995, c. 360, s. 1(a); 1995 (Reg. Sess., 1996), c. 747, s. 1.)



§ 105-228.10. No additional local taxes.

§ 105‑228.10.  No additional local taxes.

No city or county may levy on a person subject to the tax levied in this Article a privilege tax or a tax computed on the basis of gross premiums. (1945, c. 752, s. 2; 1998‑98, s. 18.)



§§105-228.11 through 105-228.20. Repealed by Session Laws 1973, c. 1053, s. 1.

Article 8C.

Excise Tax on Banks.

§§105‑228.11 through 105‑228.20. Repealed by Session Laws 1973, c. 1053, s. 1.



§ 105-228.21: Omitted.

§ 105‑228.21: Omitted.



§§ 105-228.22 through 105-228.24: Repealed by Session Laws 1998-98, s. 1(a).

Article 8D.

Taxation of Savings and Loan Associations.

§§ 105‑228.22 through 105‑228.24:  Repealed by Session Laws 1998‑98, s. 1(a).



§ 105-228.24A: Recodified as § 105-130.43 by Session Laws 1998-98, s. 1(d).

§ 105‑228.24A:  Recodified as § 105‑130.43 by Session Laws 1998‑98, s. 1(d).



§§ 105-228.25 through 105-228.27: Repealed by Session Laws 1983, c. 26, s. 1.

§§ 105‑228.25 through 105‑228.27:  Repealed by Session Laws 1983, c. 26, s. 1.



§ 105-228.28. Scope.

Article 8E.

Excise Tax on Conveyances.

§ 105‑228.28.  Scope.

This Article applies to every person conveying an interest in real estate located in North Carolina other than a governmental unit or an instrumentality of a governmental unit. (1967, c. 986, s. 1; 1999‑28, s. 1.)



§ 105-228.29. Exemptions.

§ 105‑228.29.  Exemptions.

This Article does not apply to any of the following transfers of an interest in real property:

(1)        By operation of law.

(2)        By lease for a term of years.

(3)        By or pursuant to the provisions of a will.

(4)        By intestacy.

(5)        By gift.

(6)        If no consideration in property or money is due or paid by the transferee to the transferor.

(7)        By merger, conversion, or consolidation.

(8)        By an instrument securing indebtedness. (1967, c. 986, s. 1; 1999‑28, s. 1; 1999‑369, s. 5.10(a)‑(c).)



§ 105-228.30. Imposition of excise tax; distribution of proceeds.

§ 105‑228.30.  Imposition of excise tax; distribution of proceeds.

(a)        An excise tax is levied on each instrument by which any interest in real property is conveyed to another person. The tax rate is one dollar ($1.00) on each five hundred dollars ($500.00) or fractional part thereof of the consideration or value of the interest conveyed. The transferor must pay the tax to the register of deeds of the county in which the real estate is located before recording the instrument of conveyance. If the instrument transfers a parcel of real estate lying in two or more counties, however, the tax must be paid to the register of deeds of the county in which the greater part of the real estate with respect to value lies.

The excise tax on instruments imposed by this Article applies to timber deeds and contracts for the sale of standing timber to the same extent as if these deeds and contracts conveyed an interest in real property.

(b)        The register of deeds of each county must remit the proceeds of the tax levied by this section to the county finance officer. The finance officer of each county must credit one‑half of the proceeds to the county's general fund and remit the remaining one‑half of the proceeds, less the county's allowance for administrative expenses, to the Department of Revenue on a monthly basis. A county may retain two percent (2%) of the amount of tax proceeds allocated for remittance to the Department of Revenue as compensation for the county's cost in collecting and remitting the State's share of the tax. Of the funds remitted to it pursuant to this section, the Department of Revenue must credit seventy‑five percent (75%) to the Parks and Recreation Trust Fund established under G.S. 113‑44.15 and twenty‑five percent (25%) to the Natural Heritage Trust Fund established under G.S. 113‑77.7. (1967, c. 986, s. 1; 1991, c. 689, s. 338; 1991 (Reg. Sess., 1992), c. 1019, s. 1; 1993 (Reg. Sess., 1994), c. 772, s. 2; 1995, c. 456, s. 3; 1999‑28, s. 1; 2000‑16, s. 1; 2001‑427, s. 14(a).)



§ 105-228.31. Repealed by Session Laws 1999-28, s. 1.

§ 105‑228.31.  Repealed by Session Laws 1999-28, s. 1.



§ 105-228.32. Instrument must be marked to reflect tax paid.

§ 105‑228.32.  Instrument must be marked to reflect tax paid.

A person who presents an instrument for registration must report to the Register of Deeds the amount of tax due. It is the duty of the person presenting the instrument for registration to report the correct amount of tax due. Before the instrument may be recorded, the Register of Deeds must collect the tax due and mark the instrument to indicate that the tax has been paid and the amount of the tax paid.  (1967, c. 986, s. 1; 1969, c. 599, s. 1; 1973, c. 476, s. 193; 1999‑28, s. 1; 2009‑454, s. 2.)



§ 105-228.33. Taxes recoverable by action.

§ 105‑228.33.  Taxes recoverable by action.

A county may recover unpaid taxes under this Article in an action in the name of the county brought in the superior court of the county. The action may be filed if the taxes remain unpaid more than 30 days after the register of deeds has demanded payment. In such actions, costs of court shall include a fee to the county of twenty‑five dollars ($25.00) for expense of collection. (1967, c. 986, s. 1; 1999‑28, s. 1.)



§ 105-228.34: Repealed by Session Laws 1999-28, s. 1.

§ 105‑228.34:  Repealed by Session Laws 1999‑28, s. 1.



§ 105-228.35. Administrative provisions.

§ 105‑228.35.  Administrative provisions.

Except as otherwise provided in this Article, the provisions of Article 9 of this Chapter apply to this Article. (1967, c. 986, s. 1; 1999‑28, s. 1; 2000‑170, s. 1.)



§ 105-228.36: Repealed by Session Laws 1999-28, s. 1.

§ 105‑228.36:  Repealed by Session Laws 1999‑28, s. 1.



§ 105-228.37. Refund of overpayment of tax.

§ 105‑228.37.  Refund of overpayment of tax.

(a)        Refund Request.  A taxpayer who pays more tax than is due under this Article may request a refund of the overpayment by filing a written request for a refund with the board of county commissioners of the county where the tax was paid. The request must be filed within six months after the date the tax was paid and must explain why the taxpayer believes a refund is due.

(b)        Hearing by County.  A board of county commissioners must conduct a hearing on a request for refund in accordance with the procedures that apply to a hearing held by a board of equalization and review on an appeal concerning the listing or appraisal of property. If the board decides that a refund is due, it must refund the county's portion of the overpayment, together with any applicable interest, to the taxpayer. If the board finds that no refund is due, the written decision of the board must inform the taxpayer that the taxpayer may appeal the decision to the Property Tax Commission.

(c)        Review by Commission.  The procedure in G.S. 105‑290 for the appeal to the Property Tax Commission of a decision of a board of equalization and review concerning the listing or appraisal of property applies to the appeal of a denial by a board of county commissioners of a request for a refund of tax paid under this Article. If the Commission determines that a refund is due, the board of county commissioners must refund the county's portion of the overpayment, together with any applicable interest, to the taxpayer. A decision of the Commission is binding on the Secretary and on a board of county commissioners.

(d)        Judicial Review.  A decision of the Property Tax Commission is subject to judicial review in accordance with G.S. 7A‑29.

(e)        Recording Correct Deed.  Before a tax is refunded, the taxpayer must record a new instrument reflecting the correct amount of tax due. If no tax is due because an instrument was recorded in the wrong county, then the taxpayer must record a document stating that no tax was owed because the instrument being corrected was recorded in the wrong county. The taxpayer must include in the document the names of the grantors and grantees and the deed book and page number of the instrument being corrected.

When a taxpayer records a corrected instrument, the taxpayer must inform the register of deeds that the instrument being recorded is a correcting instrument. The taxpayer must give the register of deeds a copy of the decision granting the refund that shows the correct amount of tax due. The correcting instrument must include the deed book and page number of the instrument being corrected. The register of deeds must notify the county finance officer and the Secretary when the correcting instrument has been recorded.

(f)         Interest.  An overpayment of tax bears interest at the rate established in G.S. 105‑241.21 from the date that interest begins to accrue. Interest begins to accrue on an overpayment 30 days after the request for a refund is filed by the taxpayer with the board of county commissioners. (2000‑170, s. 2; 2007‑491, s. 24.)



§§ 105-228.38 through 105-228.89. Reserved for future codification purposes.

§§ 105‑228.38 through 105‑228.89.  Reserved for future codification purposes.



§ 105-228.90. Scope and definitions.

Article 9.

General Administration; Penalties and Remedies.

§ 105‑228.90.  Scope and definitions.

(a)        Scope.  This Article applies to Subchapters I, V, and VIII of this Chapter, to the annual report filing requirements of G.S. 55‑16‑22, to the primary forest product assessment levied under Article 12 of Chapter 113A of the General Statutes, and to inspection taxes levied under Article 3 of Chapter 119 of the General Statutes.

(b)        Definitions.  The following definitions apply in this Article:

(1)        Charter school.  A nonprofit corporation that has a charter under G.S. 115C‑238.29D to operate a charter school.

(1a)      City.  A city as defined by G.S. 160A‑1(2). The term also includes an urban service district defined by the governing board of a consolidated city‑county, as defined by G.S. 160B‑2(1).

(1b)      (Effective for taxable years beginning before January 1, 2008) Code.  The Internal Revenue Code as enacted as of May 1, 2008, including any provisions enacted as of that date which become effective either before or after that date.

(1b)      (Effective for taxable years beginning on or after January 1, 2008, and before January 1, 2009) Code.  The Internal Revenue Code as enacted as of May 1, 2009, including any provisions enacted as of that date which become effective either before or after that date, but not including the amendments made to section 63(c) of the Code by section 3012 of P.L. 110‑289.

(1b)      (Effective for taxable years beginning on or after January 1, 2009) Code.  The Internal Revenue Code as enacted as of May 1, 2009, including any provisions enacted as of that date which become effective either before or after that date.

(1c)      County.  Any one of the counties listed in G.S. 153A‑10. The term also includes a consolidated city‑county as defined by G.S. 160B‑2(1).

(2)        Department.  The Department of Revenue.

(3)        Electronic Funds Transfer.  A transfer of funds initiated by using an electronic terminal, a telephone, a computer, or magnetic tape to instruct or authorize a financial institution or its agent to credit or debit an account.

(4)        Income tax return preparer.  Any person who prepares for compensation, or who employs one or more persons to prepare for compensation, any return of tax imposed by Article 4 of this Chapter or any claim for refund of tax imposed by Article 4 of this Chapter. For purposes of this definition, the completion of a substantial portion of a return or claim for refund is treated as the preparation of the return or claim for refund. The term does not include a person merely because the person (i) furnishes typing, reproducing, or other mechanical assistance, (ii) prepares a return or claim for refund of the employer, or an officer or employee of the employer, by whom the person is regularly and continuously employed, (iii) prepares as a fiduciary a return or claim for refund for any person, or (iv) represents a taxpayer in a hearing regarding a proposed assessment.

(4d)      Pass‑through entity.  An entity or business, including a limited partnership, a general partnership, a joint venture, a Subchapter S Corporation, or a limited liability company, all of which is treated as owned by individuals or other entities under the federal tax laws, in which the owners report their share of the income, losses, and credits from the entity or business on their income tax returns filed with this State. For the purpose of this section, an owner of a pass‑through entity is an individual or entity who is treated as an owner under the federal tax laws.

(5)        Person.  An individual, a fiduciary, a firm, an association, a partnership, a limited liability company, a corporation, a unit of government, or another group acting as a unit. The term includes an officer or employee of a corporation, a member, a manager, or an employee of a limited liability company, and a member or employee of a partnership who, as officer, employee, member, or manager, is under a duty to perform an act in meeting the requirements of Subchapter I, V, or VIII of this Chapter, of G.S. 55‑16‑22, of Article 12 of Chapter 113A of the General Statutes, or of Article 3 of Chapter 119 of the General Statutes.

(6)        Secretary.  The Secretary of Revenue.

(7)        Tax.  A tax levied under Subchapter I, V, or VIII of this Chapter, the primary forest product assessment levied under Article 12 of Chapter 113A of the General Statutes, or an inspection tax levied under Article 3 of Chapter 119 of the General Statutes. Unless the context clearly requires otherwise, the term "tax" includes penalties and interest as well as the principal amount.

(8)        Taxpayer.  A person subject to the tax or reporting requirements of Subchapter I, V, or VIII of this Chapter, of Article 12 of Chapter 113A of the General Statutes, or of Article 3 of Chapter 119 of the General Statutes.  (1991 (Reg. Sess., 1992), c. 930, s. 13; 1993, c. 12, s. 1; c. 354, s. 18; c. 450, s. 1; 1993 (Reg. Sess., 1994), c. 662, s. 1; c. 745, s. 13; 1995, c. 17, s. 9; c. 461, s. 14; 1995 (Reg. Sess., 1996), c. 664, s. 1; 1997‑55, s. 1; 1997‑475, s. 6.9; 1998‑171, s. 1; 1999‑415, s. 1; 2000‑72, s. 1; 2000‑126, s. 1; 2000‑140, s. 69; 2001‑414, s. 23; 2001‑427, s. 4(a); 2002‑106, s. 1; 2002‑126, s. 30C.1(a); 2003‑25, s. 1; 2003‑284, s. 37A.1; 2003‑416, s. 4(d); 2004‑110, s. 1.1; 2005‑276, ss. 35.1(a), (d); 2006‑18, s. 1; 2007‑323, s. 31.1(a); 2007‑491, s. 25; 2008‑107, s. 28.1(a); 2009‑451, s. 27A.6(a), (b).)



§ 105-229: Repealed by Session Laws 1995 (Regular Session, 1996), c. 646, s. 9.

§ 105‑229:  Repealed by Session Laws 1995 (Regular Session, 1996), c.  646, s. 9.



§ 105-230. Charter suspended for failure to report.

§ 105‑230.  Charter suspended for failure to report.

(a)        If a corporation or a limited liability company fails to file any report or return or to pay any tax or fee required by this Subchapter for 90 days after it is due, the Secretary shall inform the Secretary of State of this failure. The Secretary of State shall suspend the articles of incorporation, articles of organization, or certificate of authority, as appropriate, of the corporation or limited liability company. The Secretary of State shall immediately notify by mail every domestic or foreign corporation or limited liability company so suspended of its suspension. The powers, privileges, and franchises conferred upon the corporation or limited liability company by the articles of incorporation, the articles of organization, or the certificate of authority terminate upon suspension.

(b)        Any act performed or attempted to be performed during the period of suspension is invalid and of no effect, unless the Secretary of State reinstates the corporation or limited liability company pursuant to G.S. 105‑232. (1939, c. 158, ss. 901, 902; 1957, c. 498; 1967, c. 823, s. 31; 1969, c. 965, s. 2; 1973, c. 476, s. 193; 1987, c. 644, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 19(a); 1993, c. 354, ss. 19, 20; 1998‑212, s. 29A.14(l); 2001‑387, s. 152.)



§ 105-231: Recodified as the second paragraph of § 105-230 by S.L. 1998-212, s. 29A.14(k).

§ 105‑231:  Recodified as the second paragraph of § 105‑230 by S.L.  1998‑212, s. 29A.14(k).



§ 105-232. Rights restored; receivership and liquidation.

§ 105‑232.  Rights restored; receivership and liquidation.

(a)        Any corporation or limited liability company whose articles of incorporation, articles of organization, or certificate of authority to do business in this State has been suspended by the Secretary of State under G.S. 105‑230, that complies with all the requirements of this Subchapter and pays all State taxes, fees, or penalties due from it (which total amount due may be computed, for years prior and subsequent to the suspension, in the same manner as if the suspension had not taken place), and pays to the Secretary of Revenue a fee of twenty‑five dollars ($25.00) to cover the cost of reinstatement, is entitled to exercise again its rights, privileges, and franchises in this State. The Secretary of Revenue shall notify the Secretary of State of this compliance and the Secretary of State shall reinstate the corporation or limited liability company by appropriate entry upon the records of the office of the Secretary of State. Upon entry of reinstatement, it relates back to and takes effect as of the date of the suspension by the Secretary of State and the corporation or limited liability company resumes carrying on its business as if the suspension had never occurred, subject to the rights of any person who reasonably relied, to that person's prejudice, upon the suspension. The Secretary of State shall immediately notify by mail the corporation or limited liability company of the reinstatement.

(b)        When the articles of incorporation, articles of organization, or certificate of authority to do business in this State has been suspended by the Secretary of State under G.S. 105‑230, and the corporation or limited liability company has ceased to operate as a going concern, if there remains property held in the name of the corporation or limited liability company or undisposed of at the time of the suspension, or there remain future interests that may accrue to the corporation, the limited liability company, or its successors, members, or stockholders, any interested party may apply to the superior court for the appointment of a receiver. Application for the receiver may be made in a civil action to which all stockholders, members, or their representatives or next of kin shall be made parties. Stockholders or members whose whereabouts are unknown, unknown stockholders or members, unknown heirs and next of kin of deceased stockholders, members, creditors, dealers, and other interested persons may be served by publication. A guardian ad litem may be appointed for any stockholders, members, or their representatives who are infants or incompetent. The receiver shall enter into a bond if the court requires one and shall give notice to creditors by publication or otherwise as the court may prescribe. Any creditor who fails to file a claim with the receiver within the time set shall be barred of the right to participate in the distribution of the assets. The receiver may (i) sell the property interests of the corporation or limited liability company upon such terms and in such manner as the court may order, (ii) apply the proceeds to the payment of any debts of the corporation or limited liability company, and (iii) distribute the remainder among the stockholders, the members, or their representatives in proportion to their interests in the property interests. Shares due to any stockholder or member who is unknown or whose whereabouts are unknown shall be paid into the office of the clerk of the superior court, to be disbursed according to law. In the event the records of the corporation or limited liability company are lost or do not reflect the owners of the property interests, the court shall determine the owners from the best evidence available, and the receiver shall be protected in acting in accordance with the court's finding. This proceeding is authorized for the sole purpose of providing a procedure for disposing of the assets of the corporation or limited liability company by the payment of its debts and by the transfer to its stockholders, its members, or their representatives their proportionate shares of its assets. (1939, c. 158, s. 903; c. 370, s. 1; 1943, c. 400, s. 9; 1947, c. 501, s. 9; 1951, c. 29; 1969, c. 541, s. 10; 1973, c. 476, s. 193; c. 1065; 1987, c. 644, s. 2; 1989 (Reg. Sess., 1990), c. 1024, s. 19(b); 1991, c. 645, s. 21; 1993, c. 354, s. 21; 2001‑387, s. 153; 2001‑487, s. 62(dd).)



§ 105-233: Repealed by Session Laws 2006-162, s. 12(a), effective July 24, 2006.

§ 105‑233: Repealed by Session Laws 2006‑162, s. 12(a), effective July 24, 2006.



§ 105-234: Repealed by Session Laws 2006-162, s. 12(a), effective July 24, 2006.

§ 105‑234: Repealed by Session Laws 2006‑162, s. 12(a), effective July 24, 2006.



§ 105-235. Every day's failure a separate offense.

§ 105‑235.  Every day's failure a separate offense.

The willful failure, refusal, or neglect to observe and comply with any order, direction, or mandate of the Secretary of Revenue, or to perform any duty enjoined by this Subchapter, by any person, firm, or corporation subject to the provisions of this Subchapter, or any officer, agent, or employee thereof, shall, for each day such failure, refusal, or neglect continues, constitute a separate and distinct offense. (1939, c. 158, s. 906; 1973, c. 476, s. 193.)



§ 105-236. Penalties; situs of violations; penalty disposition.

§ 105‑236.  Penalties; situs of violations; penalty disposition.

(a)        Penalties.  The following civil penalties and criminal offenses apply:

(1)        Penalty for Bad Checks.  When the bank upon which any uncertified check tendered to the Department of Revenue in payment of any obligation due to the Department returns the check because of insufficient funds or the nonexistence of an account of the drawer, the Secretary shall assess a penalty equal to ten percent (10%) of the check, subject to a minimum of one dollar ($1.00) and a maximum of one thousand dollars ($1,000). This penalty does not apply if the Secretary finds that, when the check was presented for payment, the drawer of the check had sufficient funds in an account at a financial institution to pay the check and, by inadvertence, the drawer of the check failed to draw the check on the account that had sufficient funds.

(1a)      Penalty for Bad Electronic Funds Transfer.  When an electronic funds transfer cannot be completed due to insufficient funds or the nonexistence of an account of the transferor, the Secretary shall assess a penalty equal to ten percent (10%) of the amount of the transfer, subject to a minimum of one dollar ($1.00) and a maximum of one thousand dollars ($1,000). This penalty may be waived by the Secretary in accordance with G.S. 105‑237.

(1b)      Making Payment in Wrong Form.  For making a payment of tax in a form other than the form required by the Secretary pursuant to G.S. 105‑241(a), the Secretary shall assess a penalty equal to five percent (5%) of the amount of the tax, subject to a minimum of one dollar ($1.00) and a maximum of one thousand dollars ($1,000). This penalty may be waived by the Secretary in accordance with G.S. 105‑237.

(2)        Failure to Obtain a License.  For failure to obtain a license before engaging in a business, trade or profession for which a license is required, the Secretary shall assess a penalty equal to five percent (5%) of the amount prescribed for the license per month or fraction thereof until paid, not to exceed twenty‑five percent (25%) of the amount so prescribed, but in any event shall not be less than five dollars ($5.00). In cases in which the taxpayer fails to obtain a license as required under G.S. 105‑449.65 or G.S. 105‑449.131, the Secretary may assess a penalty of one thousand dollars ($1,000).

(3)        Failure to File Return.  In case of failure to file any return on the date it is due, determined with regard to any extension of time for filing, the Secretary shall assess a penalty equal to five percent (5%) of the amount of the tax if the failure is for not more than one month, with an additional five percent (5%) for each additional month, or fraction thereof, during which the failure continues, not exceeding twenty‑five percent (25%) in the aggregate, or five dollars ($5.00), whichever is the greater.

(4)        Failure to Pay Tax When Due.  In the case of failure to pay any tax when due, without intent to evade the tax, the Secretary shall assess a penalty equal to ten percent (10%) of the tax, subject to a minimum of five dollars ($5.00). This penalty does not apply in any of the following circumstances:

a.         When the amount of tax shown as due on an amended return is paid when the return is filed.

b.         When the Secretary proposes an assessment for tax due but not shown on a return and the tax due is paid within 45 days after the date of the notice of proposed assessment of the tax.

(5)        Negligence. 

a.         Finding of negligence.  For negligent failure to comply with any of the provisions to which this Article applies, or rules issued pursuant thereto, without intent to defraud, the Secretary shall assess a penalty equal to ten percent (10%) of the deficiency due to the negligence.

b.         Large individual income tax deficiency.  In the case of individual income tax, if a taxpayer understates taxable income, by any means, by an amount equal to twenty‑five percent (25%) or more of gross income, the Secretary shall assess a penalty equal to twenty‑five percent (25%) of the deficiency. For purposes of this subdivision, "gross income" means gross income as defined in section 61 of the Code.

c.         Other large tax deficiency.  In the case of a tax other than individual income tax, if a taxpayer understates tax liability by twenty‑five percent (25%) or more, the Secretary shall assess a penalty equal to twenty‑five percent (25%) of the deficiency.

d.         No double penalty.  If a penalty is assessed under subdivision (6) of this section, no additional penalty for negligence shall be assessed with respect to the same deficiency.

e.         (Effective until January 1, 2009) Inheritance and gift tax deficiencies.  This subdivision does not apply to inheritance, estate, and gift tax deficiencies that are the result of valuation understatements.

e.         (Effective January 1, 2009) Estate tax deficiencies.  This subdivision does not apply to estate tax deficiencies that are the result of valuation understatements.

(5a)      Misuse of Exemption Certificate.  For misuse of an exemption certificate by a purchaser, the Secretary shall assess a penalty equal to two hundred fifty dollars ($250.00). An exemption certificate is a certificate issued by the Secretary that authorizes a retailer to sell tangible personal property to the holder of the certificate and either collect tax at a preferential rate or not collect tax on the sale. Examples of an exemption certificate include a certificate of resale, a direct pay certificate, and a farmer's certificate.

(5b)      Road Tax Understatement.  If a motor carrier understates its liability for the road tax imposed by Article 36B of this Chapter by twenty‑five percent (25%) or more, the Secretary shall assess the motor carrier a penalty in an amount equal to two times the amount of the deficiency.

(6)        Fraud.  If there is a deficiency or delinquency in payment of any tax because of fraud with intent to evade the tax, the Secretary shall assess a penalty equal to fifty percent (50%) of the total deficiency.

(7)        Attempt to Evade or Defeat Tax.  Any person who willfully attempts, or any person who aids or abets any person to attempt in any manner to evade or defeat a tax or its payment, shall, in addition to other penalties provided by law, be guilty of a Class H felony.

(8)        Willful Failure to Collect, Withhold, or Pay Over Tax.  Any person required to collect, withhold, account for, and pay over any tax who willfully fails to collect or truthfully account for and pay over the tax shall, in addition to other penalties provided by law, be guilty of a Class 1 misdemeanor. Notwithstanding any other provision of law, no prosecution for a violation brought under this subdivision shall be barred before the expiration of six years after the date of the violation.

(9)        Willful Failure to File Return, Supply Information, or Pay Tax.  Any person required to pay any tax, to make a return, to keep any records, or to supply any information, who willfully fails to pay the tax, make the return, keep the records, or supply the information, at the time or times required by law, or rules issued pursuant thereto, shall, in addition to other penalties provided by law, be guilty of a Class 1 misdemeanor. Notwithstanding any other provision of law, no prosecution for a violation brought under this subdivision shall be barred before the expiration of six years after the date of the violation.

(9a)      Aid or Assistance.  Any person, pursuant to or in connection with the revenue laws, who willfully aids, assists in, procures, counsels, or advises the preparation, presentation, or filing of a return, affidavit, claim, or any other document that the person knows is fraudulent or false as to any material matter, whether or not the falsity or fraud is with the knowledge or consent of the person authorized or required to present or file the return, affidavit, claim, or other document, is guilty of a felony as follows:

a.         If the person who commits an offense under this subdivision is an income tax return preparer and the amount of all taxes fraudulently evaded on returns filed in one taxable year is one hundred thousand dollars ($100,000) or more, the person is guilty of a Class C felony.

b.         If the person who commits an offense under this subdivision is an income tax return preparer and the amount of all taxes fraudulently evaded on returns filed in one taxable year is less than one hundred thousand dollars ($100,000), the person is guilty of a Class F felony.

c.         If the person who commits an offense under this subdivision is not covered under sub‑subdivision a. or b. of this subdivision, the person is guilty of a Class H felony.

(10)      Failure to File Informational Returns. 

a.         Repealed by Session Laws 1998‑212, s. 29A.14(m), effective January 1, 1999.

b.         The Secretary may request a person who fails to file timely statements of payment to another person with respect to wages, dividends, rents, or interest paid to that person to file the statements by a certain date. If the payer fails to file the statements by that date, the amounts claimed on the payer's income tax return as deductions for salaries and wages, or rents or interest shall be disallowed to the extent that the payer failed to comply with the Secretary's request with respect to the statements.

c.         For failure to file an informational return required by Article 36C or 36D of this Chapter by the date the return is due, there shall be assessed a penalty of fifty dollars ($50.00).

(10a)    Filing a Frivolous Return.  If a taxpayer files a frivolous return under Part 2 of Article 4 of this Chapter, the Secretary shall assess a penalty in the amount of up to five hundred dollars ($500.00). A frivolous return is a return that meets both of the following requirements:

a.         It fails to provide sufficient information to permit a determination that the return is correct or contains information which positively indicates the return is incorrect, and

b.         It evidences an intention to delay, impede or negate the revenue laws of this State or purports to adopt a position that is lacking in seriousness.

(10b)    Misrepresentation Concerning Payment.  A person who receives money from a taxpayer with the understanding that the money is to be remitted to the Secretary for application to the taxpayer's tax liability and who willfully fails to remit the money to the Secretary is guilty of a Class F felony.

(11)      Repealed by Session Laws 2006‑162, s. 12(b), effective July 24, 2006.

(12)      Repealed by Session Laws 1991, c. 45, s. 27.

(b)        Situs.  Violation of a tax law is considered an act committed in part at the office of the Secretary in Raleigh. The certificate of the Secretary that a tax has not been paid, a return has not been filed, or information has not been supplied, as required by law, is prima facie evidence that the tax has not been paid, the return has not been filed, or the information has not been supplied.

(c)        Penalty Disposition.  Civil penalties assessed by the Secretary are assessed as an additional tax. The clear proceeds of civil penalties assessed by the Secretary must be credited to the Civil Penalty and Forfeiture Fund established in G.S. 115C‑457.1.  (1939, c. 158, s. 907; 1953, c. 1302, s. 7; 1959, c. 1259, s. 8; 1963, c. 1169, s. 6; 1967, c. 1110, s. 9; 1973, c. 476, s. 193; c. 1287, s. 13; 1979, c. 156, s. 2; 1985, c. 114, s. 11; 1985 (Reg. Sess., 1986), c. 983; 1987 (Reg. Sess., 1988), c. 1076; 1989, c. 557, ss. 7 to 10; 1989 (Reg. Sess., 1990), c. 1005, s. 9; 1991, c. 45, s. 27; 1991 (Reg. Sess., 1992), c. 914, s. 2; c. 1007, s. 10; 1993, c. 354, s. 22; c. 450, s. 10; c. 539, ss. 709, 710, 1292, 1293; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 390, s. 36; 1995 (Reg. Sess., 1996), c. 646, s. 10; c. 647, s. 51; c. 696, s. 1; 1997‑6, s. 8; 1997‑109, s. 3; 1998‑178, ss. 1, 2; 1998‑212, s. 29A.14(m); 1999‑415, ss. 2, 3; 1999‑438, ss. 15, 16; 2000‑119, s. 2; 2000‑120, s. 7; 2000‑140, s. 70; 2002‑106, ss. 2, 4; 2005‑276, s. 6.37(n); 2005‑435, s. 1; 2006‑162, s. 12(b); 2007‑491, s. 26; 2008‑107, s. 28.18(b).)



§ 105-236.1. Enforcement of revenue laws by revenue law enforcement agents.

§ 105‑236.1.  Enforcement of revenue laws by revenue law enforcement agents.

(a)        General.  The Secretary may appoint employees of the Unauthorized Substances Tax Division to serve as revenue law enforcement officers having the responsibility and subject‑matter jurisdiction to enforce the excise tax on unauthorized substances imposed by Article 2D of this Chapter.

The Secretary may appoint up to 11 employees of the Motor Fuels Tax Division to serve as revenue law enforcement officers having the responsibility and subject‑matter jurisdiction to enforce the taxes on motor fuels imposed by Articles 36B, 36C, and 36D of this Chapter and by Chapter 119 of the General Statutes.

The Secretary may appoint employees of the Criminal Investigations Division to serve as revenue law enforcement officers having the responsibility and subject‑matter jurisdiction to enforce the following tax violations and criminal offenses:

(1)        The felony and misdemeanor tax violations in G.S. 105‑236.

(2)        The misdemeanor tax violations in G.S. 105‑449.117 and G.S. 105‑449.120.

(3)        The following criminal offenses when they involve a tax imposed under Chapter 105 of the General Statutes:

a.         G.S. 14‑91 (Embezzlement of State Property).

b.         G.S. 14‑92 (Embezzlement of Funds).

c.         G.S. 14‑100 (Obtaining Property By False Pretenses).

d.         G.S. 14‑119 (Forgery).

e.         G.S. 14‑120 (Uttering Forged Paper).

f.          G.S. 14‑401.18 (Sale of Certain Packages of Cigarettes).

(b)        Authority.  A revenue law enforcement officer is a State officer with jurisdiction throughout the State within the officer's subject‑matter jurisdiction. A revenue law enforcement officer may serve and execute notices, orders, warrants, or demands issued by the Secretary or the General Court of Justice in connection with the enforcement of the officer's subject‑matter jurisdiction. A revenue law enforcement officer has the full powers of arrest as provided by G.S. 15A‑401 while executing the notices, orders, warrants, or demands.

(c)        Qualifications.  To serve as a revenue law enforcement officer, an employee must be certified as a criminal justice officer under Chapter 17C of the General Statutes. The Secretary may administer the oath of office to revenue law enforcement officers appointed pursuant to this section. (1997‑503, s. 1; 2000‑119, s. 1; 2004‑124, s. 23.4.)



§ 105-237. Waiver of penalties; installment payments.

§ 105‑237.  Waiver of penalties; installment payments.

(a)        Waiver.  The Secretary may, upon making a record of the reasons therefor, reduce or waive any penalties provided for in this Subchapter.

(b)        Installment Payments.  After a proposed assessment of a tax becomes final, the Secretary may enter into an agreement with the taxpayer for payment of the tax in installments if the Secretary determines that the agreement will facilitate collection of the tax. The agreement may include a waiver of penalties but may not include a waiver of liability for tax or interest due. The Secretary may modify or terminate the agreement if one or more of the following findings is made:

(1)        Information provided by the taxpayer in support of the agreement was inaccurate or incomplete.

(2)        Collection of tax to which the agreement applies is in jeopardy.

(3)        The taxpayer's financial condition has changed.

(4)        The taxpayer has failed to pay an installment when due or to pay another tax when due.

(5)        The taxpayer has failed to provide information requested by the Secretary.

The Secretary must give a taxpayer who has entered into an installment agreement at least 30 days' written notice before modifying or terminating the agreement on the grounds that the taxpayer's financial condition has changed unless the taxpayer failed to disclose or concealed assets or income when the agreement was made or the taxpayer has acquired assets since the agreement was made that can satisfy all or part of the tax liability. A notice must specify the basis for the Secretary's finding of a change in the taxpayer's financial condition. (1939, c. 158, s. 908; c. 370, s. 1; 1973, c. 476, s. 193; 1993, c. 532, s. 1; 1999‑438, s. 17.)



§ 105-237.1. Compromise of liability.

§ 105‑237.1.  Compromise of liability.

(a)        Authority.  The Secretary may compromise a taxpayer's liability for a tax that is collectible under G.S. 105‑241.22 when the Secretary determines that the compromise is in the best interest of the State and makes one or more of the following findings:

(1)        There is a reasonable doubt as to the amount of the liability of the taxpayer under the law and the facts.

(2)        The taxpayer is insolvent and the Secretary probably could not otherwise collect an amount equal to or in excess of the amount offered in compromise. A taxpayer is considered insolvent only in one of the following circumstances:

a.         It is plain and indisputable that the taxpayer is clearly insolvent and will remain so in the reasonable future.

b.         The taxpayer has been determined to be insolvent in a judicial proceeding.

(3)        Collection of a greater amount than that offered in compromise is improbable, and the funds or a substantial portion of the funds offered in the settlement come from sources from which the Secretary could not otherwise collect.

(4)        A federal tax assessment arising out of the same facts has been compromised with the federal government on the same or a similar basis as that proposed to the State and the Secretary could probably not collect an amount equal to or in excess of that offered in compromise.

(5)        Collection of a greater amount than that offered in compromise would produce an unjust result under the circumstances.

(b)        Written Statement.  When the Secretary compromises a tax liability under this section and the amount of the liability is at least one thousand dollars ($1,000), the Secretary must make a written statement that sets out the amount of the liability, the amount accepted under the compromise, a summary of the facts concerning the liability, and the findings on which the compromise is based. The Secretary must sign the statement and keep a record of the statement. If the compromise settles a dispute that is in litigation, the Secretary must obtain the approval of the Attorney General before accepting the compromise, and the Attorney General must sign the statement describing the compromise.  (1957, c. 1340, s. 10; 1959, c. 1259, s. 8; 1973, c. 476, s. 193; 1985, c. 114, s. 11; 1991 (Reg. Sess., 1992), c. 1007, s. 11; 2008‑107, s. 28.16(f).)



§ 105-238. Tax a debt.

§ 105‑238.  Tax a debt.

Every tax imposed by this Subchapter, and all increases, interest, and penalties thereon, shall become, from the time it is due and payable, a debt from the person, firm, or corporation liable to pay the same to the State of North Carolina. (1939, c. 158, s. 909.)



§ 105-239: Repealed by Session Laws 2007-491, s. 2, effective January 1, 2008.

§ 105‑239: Repealed by Session Laws 2007‑491, s. 2, effective January 1, 2008.



§ 105-239.1. Transferee liability.

§ 105‑239.1.  Transferee liability.

(a)        Lien and Liability.  Property transferred for an inadequate consideration to a donee, heir, legatee, devisee, distributee, stockholder of a liquidated corporation, or any other person at a time when the transferor is insolvent or is rendered insolvent by reason of the transfer is subject to a lien for any taxes owing by the transferor to the State of North Carolina at the time of the transfer whether or not the amount of the taxes has been ascertained or assessed at the time of the transfer. G.S. 105‑241 applies to this tax lien. In the event the transferee has disposed of the property so that it cannot be subjected to the State's tax lien, the transferee is personally liable for the difference between the fair market value of the property at the time of the transfer and the actual consideration, if any, paid to the transferor by the transferee.

(b)        Procedure.  The Department may proceed to enforce a lien that arises under this section against property transferred by a taxpayer to another person or to hold that person liable for the tax due by sending the person a notice of proposed assessment in accordance with G.S. 105‑241.9. The Department has the burden of establishing that a person to whom property was transferred is liable. The period of limitations for assessment of any liability against a transferee or enforcing the lien against the transferred property expires one year after the expiration of the period of limitations for assessment against the transferor.

(c)        Proceeds.  When property transferred by a taxpayer to another person is sold to satisfy the lien that arises under this section, the person is entitled to receive from the proceeds of the sale the amount of consideration, if any, the person paid for the property. The proceeds must be applied for this purpose before they are applied to satisfy the lien.

(d)        Repealed by Session Laws 2007‑491, s. 27, effective January 1, 2008. (1957, c. 1340, s. 10; 1973, c. 476, s. 193; 1993, c. 450, s. 11; 2007‑491, s. 27.)



§ 105-240. Tax upon settlement of fiduciary's account.

§ 105‑240.  Tax upon settlement of fiduciary's account.

No final account of a fiduciary shall be allowed by the probate court unless such account shows, and the judge of said court finds, that all taxes imposed by the provisions of this Subchapter upon said fiduciary, which have become payable, have been paid, and that all taxes which may become due are secured by bond, deposit, or otherwise. The certificate of the Secretary of Revenue and the receipt for the amount of tax herein certified shall be conclusive as to the payment of the tax to the extent of said certificate.

For the purpose of facilitating the settlement and distribution of estates held by fiduciaries, the Secretary of Revenue, with the approval of the Attorney General, may, on behalf of the State, agree upon the amount of taxes at any time due or to become due from such fiduciaries under the provisions of this Subchapter, and the payment in accordance with such agreement shall be full satisfaction of the taxes to which the agreement relates. (1939, c. 158, s. 911; 1973, c.  476, s. 193.)



§ 105-240.1. Agreements with respect to domicile.

§ 105‑240.1.  Agreements with respect to domicile.

Whenever reasonably necessary in order to facilitate the collection of any tax, the Secretary of Revenue with the consent and approval of the Attorney General, is authorized to make agreements with the taxing officials of other states of the United States or with taxpayers in cases of disputes as to the domicile of a decedent. (1957, c. 1340, s. 10; 1973, c. 476, s. 193.)



§ 105-241. Where and how taxes payable; tax period; liens.

§ 105‑241.  Where and how taxes payable; tax period; liens.

(a)        Form of Payment.  Taxes are payable in the national currency. The Secretary shall prescribe where taxes are to be paid and whether taxes must be paid in cash, by check, by electronic funds transfer, or by another method.

(b)        Electronic Funds Transfer.  Payment by electronic funds transfer is required as provided in this subsection.

(1)        Corporate estimated taxes.  A corporation that is required under the Code to pay its federal‑estimated corporate income tax by electronic funds transfer must pay its State‑estimated corporate income tax by electronic funds transfer as provided in G.S. 105‑163.40.

(2)        Prepayment taxes.  A taxpayer that is required to prepay tax under G.S. 105‑116 or G.S. 105‑164.16 must pay the tax by electronic funds transfer.

(2a)      Motor fuel taxes.  A taxpayer that is required to file an electronic return under Article 36C or Article 36D of this Chapter must pay the tax by electronic funds transfer.

(3)        Large tax payments.  Except as otherwise provided in this subsection, the Secretary shall not require a taxpayer to pay a tax by electronic funds transfer unless, during the applicable period for that tax, the average amount of the taxpayer's required payments of the tax was at least twenty thousand dollars ($20,000) a month. The twenty thousand dollar ($20,000) threshold applies separately to each tax. The applicable period for a tax is a 12‑month period, designated by the Secretary, preceding the imposition or review of the payment requirement. The requirement that a taxpayer pay a tax by electronic funds transfer remains in effect until suspended by the Secretary. Every 12 months after requiring a taxpayer to pay a tax by electronic funds transfer, the Secretary must determine whether, during the applicable period for that tax, the average amount of the taxpayer's required payments of the tax was at least twenty thousand dollars ($20,000) a month. If it was not, the Secretary must suspend the requirement that the taxpayer pay the tax by electronic funds transfer and must notify the taxpayer in writing that the requirement has been suspended.

(c)        Tax Period.  Except as otherwise provided in this Chapter, taxes are levied for the fiscal year of the state in which they became due.

(d)        Lien.  This subsection applies except when another Article of this Chapter contains contrary provisions with respect to a lien for a tax levied in that Article. The lien of a tax attaches to all real and personal property of a taxpayer on the date a tax owed by the taxpayer becomes due. The lien continues until the tax and any interest, penalty, and costs associated with the tax are paid. A tax lien is not extinguished by the sale of the taxpayer's property. A tax lien, however, is not enforceable against a bona fide purchaser for value or the holder of a duly recorded lien unless:

(1)        In the case of real property, a certificate of tax liability or a judgment was first docketed in the office of the clerk of superior court of the county in which the real property is located.

(2)        In the case of personal property, there has already been a levy on the property under an execution or a tax warrant.

The priority of these claims and liens is determined by the date and time of recording, docketing, levy, or bona fide purchase.

If a taxpayer executes an assignment for the benefit of creditors or if insolvency proceedings are instituted against a taxpayer who owes a tax, the tax lien attaches to all real and personal property of the taxpayer as of the date and time the taxpayer executes the assignment for the benefit of creditors or the date and time the insolvency proceedings are instituted. In these cases, the tax lien is subject only to a prior recorded specific lien and the reasonable costs of administering the assignment or the insolvency proceedings. (1939, c. 158, s. 912; 1949, c. 392, s. 6; 1957, c. 1340, s. 5; 1993, c. 450, s. 2; 1999‑389, s. 8; 2001‑427, s. 6(b); 2005‑435, s. 2; 2007‑527, s. 31.)



§ 105-241.1: Repealed by Session Laws 2007-491, s. 2, effective January 1, 2008.

§ 105‑241.1: Repealed by Session Laws 2007‑491, s. 2, effective January 1, 2008.



§ 105-241.2: Repealed by Session Laws 2007-491, s. 2, effective January 1, 2008.

§ 105‑241.2: Repealed by Session Laws 2007‑491, s. 2, effective January 1, 2008.



§ 105-241.3: Repealed by Session Laws 2007-491, s. 2, effective January 1, 2008.

§ 105‑241.3: Repealed by Session Laws 2007‑491, s. 2, effective January 1, 2008.



§ 105-241.4: Repealed by Session Laws 2007-491, s. 2, effective January 1, 2008.

§ 105‑241.4: Repealed by Session Laws 2007‑491, s. 2, effective January 1, 2008.



§ 105-241.5: Repealed by Session Laws 2007-491, s. 2, effective January 1, 2008.

§ 105‑241.5: Repealed by Session Laws 2007‑491, s. 2, effective January 1, 2008.



§ 105-241.6. Statute of limitations for refunds.

§ 105‑241.6.  Statute of limitations for refunds.

(a)        General.  The general statute of limitations for obtaining a refund of an overpayment applies unless a different period applies under subsection (b) of this section. The general statute of limitations for obtaining a refund of an overpayment is the later of the following:

(1)        Three years after the due date of the return.

(2)        Two years after payment of the tax.

(b)        Exceptions.  The exceptions to the general statute of limitations for obtaining a refund of an overpayment are as follows:

(1)        Federal Determination.  If a taxpayer files a return reflecting a federal determination and the return is filed within the time required by this Subchapter, the period for requesting a refund is one year after the return reflecting the federal determination is filed or three years after the original return was filed or due to be filed, whichever is later.

(2)        Waiver.  A taxpayer's waiver of the statute of limitations for making a proposed assessment extends the period in which the taxpayer can obtain a refund to the end of the period extended by the waiver.

(3)        Worthless Debts or Securities.  Section 6511(d)(1) of the Code applies to an overpayment of the tax levied in Part 2 or 3 of Article 4 of this Chapter to the extent the overpayment is attributable to either of the following:

a.         The deductibility by the taxpayer under section 166 of the Code of a debt that becomes worthless, or under section 165(g) of the Code of a loss from a security that becomes worthless.

b.         The effect of the deductibility of a debt or loss described in subpart a. of this subdivision on the application of a carryover to the taxpayer.

(4)        Capital Loss and Net Operating Loss Carrybacks.  Section 6511(d)(2) of the Code applies to an overpayment of the tax levied in Part 2 or 3 of Article 4 of this Chapter to the extent the overpayment is attributable to a capital loss carryback under section 1212(c) of the Code or to a net operating loss carryback under section 172 of the Code. (2007‑491, s. 1.)



§ 105-241.7. Procedure for obtaining a refund.

§ 105‑241.7.  Procedure for obtaining a refund.

(a)        Initiated by Department.  The Department must refund an overpayment made by a taxpayer when the Department processes a return and finds all of the following:

(1)        The statute of limitations for obtaining a refund has not expired.

(2)        The amount shown due on the return is not correct.

(3)        The correction of the amount due shows that the taxpayer has overpaid the tax.

(b)        Initiated by Taxpayer.  A taxpayer may request a refund of an overpayment made by the taxpayer by taking one of the following actions within the statute of limitations for obtaining a refund:

(1)        Filing an amended return reflecting an overpayment due the taxpayer.

(2)        Filing a claim for refund. The claim must identify the taxpayer, the type and amount of tax overpaid, the filing period to which the overpayment applies, and the basis for the claim. The taxpayer's statement of the basis of the claim does not limit the taxpayer from changing the basis.

(c)        Action on Request.  When a taxpayer files an amended return or a claim for refund, the Department must take one of the actions listed in this subsection within six months after the date the amended return or claim for refund is filed. If the Department does not take one of these actions within this time limit, the inaction is considered a proposed denial of the requested refund.

(1)        Send the taxpayer a refund of the amount shown due on the amended return or claim for refund.

(2)        Adjust the amount of the requested refund by increasing or decreasing the amount shown due on the amended return or claim for refund and send the taxpayer a refund of the adjusted amount. If the adjusted amount is less than the amount shown due on the amended return or claim for refund, the adjusted refund must include a reason for the adjustment. The adjusted refund is considered a notice of proposed denial for the amount of the requested refund that is not included in the adjusted refund.

(3)        Deny the refund and send the taxpayer a notice of proposed denial.

(4)        Send the taxpayer a letter requesting additional information concerning the requested refund. If a taxpayer does not respond to a request for information, the Department may deny the refund and send the taxpayer a notice of proposed denial. If a taxpayer provides the requested information, the Department must take one of the actions listed in this subsection within the later of the following:

a.         The remainder of the six‑month period.

b.         30 days after receiving the information.

c.         A time period mutually agreed upon by the Department and the taxpayer.

(d)        Notice.  A notice of a proposed denial of a request for refund must contain the following information:

(1)        The basis for the proposed denial. The statement of the basis of the denial does not limit the Department from changing the basis.

(2)        The circumstances under which the proposed denial will become final.

(e)        Restrictions.  The Department may not refund any of the following:

(1)        Until a taxpayer files a final return for a tax period, an amount paid before the final return is filed.

(2)        An overpayment setoff under Chapter 105A, the Setoff Debt Collection Act, or under another setoff debt collection program authorized by law.

(3)        An income tax overpayment the taxpayer has elected to apply to another purpose as provided in this Article.

(4)        An individual income tax overpayment of less than one dollar ($1.00) or another tax overpayment of less than three dollars ($3.00), unless the taxpayer files a written claim for the refund.

(f)         Effect of Denial or Refund.  A proposed denial of a refund by the Secretary is presumed to be correct. A refund does not absolve a taxpayer of a tax liability that may in fact exist. The Secretary may propose an assessment for any deficiency as provided in this Article. (2007‑491, s. 1.)



§ 105-241.8. Statute of limitations for assessments.

§ 105‑241.8.  Statute of limitations for assessments.

(a)        General.  The general statute of limitations for proposing an assessment applies unless a different period applies under subsection (b) of this section. The general statute of limitations for proposing an assessment is the later of the following:

(1)        Three years after the due date of the return.

(2)        Three years after the taxpayer filed the return.

(b)        Exceptions.  The exceptions to the general statute of limitations for proposing an assessment are as follows:

(1)        Federal determination.  If a taxpayer files a return reflecting a federal determination and the return is filed within the time required by this Subchapter, the period for proposing an assessment of any tax due is one year after the return is filed or three years after the original return was filed or due to be filed, whichever is later. If there is a federal determination and the taxpayer does not file the return within the required time, the period for proposing an assessment of any tax due is three years after the date the Secretary received the final report of the federal determination.

(2)        Failure to file or filing false return.  There is no statute of limitations and the Secretary may propose an assessment of tax due from a taxpayer at any time if any of the following applies:

a.         The taxpayer did not file a return.

b.         The taxpayer filed a fraudulent return.

c.         The taxpayer attempted in any manner to fraudulently evade or defeat the tax.

(3)        Tax forfeiture.  If a taxpayer forfeits a tax credit or tax benefit pursuant to forfeiture provisions of this Chapter, the period for proposing an assessment of any tax due as a result of the forfeiture is three years after the date of the forfeiture.

(4)        Nonrecognition of gain.  If a taxpayer elects under section 1033(a)(2)(A) of the Code not to recognize gain from involuntary conversion of property into money, the period for proposing an assessment of any tax due as a result of the conversion or election is the applicable period provided under section 1033(a)(2)(C) or section 1033(a)(2)(D) of the Code. (2007‑491, s. 1.)



§ 105-241.9. Procedure for proposing an assessment.

§ 105‑241.9.  Procedure for proposing an assessment.

(a)        Authority.  The Secretary may propose an assessment against a taxpayer for tax due from the taxpayer. The Secretary must base a proposed assessment on the best information available. A proposed assessment of the Secretary is presumed to be correct.

(b)        Time Limit.  The Secretary must propose an assessment within the statute of limitations for proposed assessments unless the taxpayer waives the limitations period in writing. A taxpayer may waive the limitations period for either a definite or an indefinite time. If the taxpayer waives the limitations period, the Secretary may propose an assessment at any time within the time extended by the waiver.

(c)        Notice.  The Secretary must give a taxpayer written notice of a proposed assessment. The notice of a proposed assessment must contain the following information:

(1)        The basis for the proposed assessment. The statement of the basis for the proposed assessment does not limit the Department from changing the basis.

(2)        The amount of tax, interest, and penalties included in the proposed assessment. The amount for each of these must be stated separately.

(3)        The circumstances under which the proposed assessment will become final and collectible. (2007‑491, s. 1.)



§ 105-241.10. (Effective until January 1, 2009) Limit on refunds and assessments after a federal determination.

§ 105‑241.10.  (Effective until January 1, 2009) Limit on refunds and assessments after a federal determination.

The limitations in this section apply when a taxpayer files a timely return reflecting a federal determination that affects the amount of State tax payable and the general statute of limitations for requesting a refund or proposing an assessment of the State tax has expired. A federal determination is a correction or final determination by the federal government of the amount of a federal tax due. A return reflecting a federal determination is timely if it is filed within the time required by G.S. 105‑32.8, 105‑130.20, 105‑159, 105‑160.8, 105‑163.6A, or 105‑197.1, as appropriate. The limitations are:

(1)        Refund.  A taxpayer is allowed a refund only if the refund is the result of adjustments related to the federal determination.

(2)        Assessment.  A taxpayer is liable for additional tax only if the additional tax is the result of adjustments related to the federal determination. A proposed assessment may not include an amount that is outside the scope of this liability. (2007‑491, s. 1.)

§ 105‑241.10.  (Effective January 1, 2009) Limit on refunds and assessments after a federal determination.

The limitations in this section apply when a taxpayer files a timely return reflecting a federal determination that affects the amount of State tax payable and the general statute of limitations for requesting a refund or proposing an assessment of the State tax has expired. A federal determination is a correction or final determination by the federal government of the amount of a federal tax due. A return reflecting a federal determination is timely if it is filed within the time required by G.S. 105‑32.8, 105‑130.20, 105‑159, 105‑160.8, or 105‑163.6A, as appropriate. The limitations are:

(1)        Refund.  A taxpayer is allowed a refund only if the refund is the result of adjustments related to the federal determination.

(2)        Assessment.  A taxpayer is liable for additional tax only if the additional tax is the result of adjustments related to the federal determination. A proposed assessment may not include an amount that is outside the scope of this liability.  (2007‑491, s. 1; 2008‑107, s. 28.18(d).)



§ 105-241.11. Requesting review of proposed denial of refund or proposed assessment.

§ 105‑241.11.  Requesting review of proposed denial of refund or proposed assessment.

(a)        (Effective for taxable years beginning before January 1, 2008) Procedure.  A taxpayer who objects to a proposed denial of a refund or a proposed assessment of tax may request a Departmental review of the proposed action by filing a request for review. The request must be filed with the Department within 45 days after the following:

(1)        The date the notice of the proposed denial of the refund or proposed assessment was mailed to the taxpayer, if the notice was delivered by mail.

(2)        The date the notice of the proposed denial of the refund or proposed assessment was delivered to the taxpayer, if the notice was delivered in person.

(3)        The date that inaction by the Department on a request for refund was considered a proposed denial of the refund and the date the time periods set in the other subdivisions of this subsection expire.

(a)        (Effective for taxable years beginning on or after January 1, 2008) Procedure.  A taxpayer who objects to a proposed denial of a refund or a proposed assessment of tax may request a Departmental review of the proposed action by filing a request for review. The request must be filed with the Department as follows:

(1)        Within 45 days of the date the notice of the proposed denial of the refund or proposed assessment was mailed to the taxpayer, if the notice was delivered by mail.

(2)        Within 45 days of the date the notice of the proposed denial of the refund or proposed assessment was delivered to the taxpayer, if the notice was delivered in person.

(3)        At any time between the date that inaction by the Department on a request for refund is considered a proposed denial of the refund and the date the time periods set in the other subdivisions of this subsection expire.

(b)        Filing.  A request for a Departmental review of a proposed denial of a refund or a proposed assessment is considered filed on the following dates:

(1)        For a request that is delivered in person, the date it is delivered.

(2)        For a request that is not delivered in person, the date the Department receives it.  (2007‑491, s. 1; 2008‑134, s. 5(a).)



§ 105-241.12. Result when taxpayer does not request a review.

§ 105‑241.12.  Result when taxpayer does not request a review.

(a)        Refund.  If a taxpayer does not file a timely request for a Departmental review of a proposed denial of a refund, the proposed denial is final and is not subject to further administrative or judicial review. A taxpayer whose proposed denial becomes final may not file another amended return or claim for refund to obtain the denied refund.

(b)        Assessment.  If a taxpayer does not file a timely request for a Departmental review of a proposed assessment, the proposed assessment is final and is not subject to further administrative or judicial review. Upon payment of the tax, the taxpayer may request a refund of the tax.

Before the Department collects a proposed assessment that becomes final when the taxpayer does not file a timely request for a Departmental review, the Department must send the taxpayer a notice of collection. A notice of collection must contain the following information:

(1)        A statement that the proposed assessment is final and collectible.

(2)        The amount of tax, interest, and penalties payable by the taxpayer.

(3)        An explanation of the collection options available to the Department if the taxpayer does not pay the amount shown due on the notice and any remedies available to the taxpayer concerning these collection options. (2007‑491, s. 1.)



§ 105-241.13. Action on request for review.

§ 105‑241.13.  Action on request for review.

(a)        Action on Request.  If a taxpayer files a timely request for a Departmental review of a proposed denial of a refund or a proposed assessment, the Department must conduct a review of the proposed denial or proposed assessment and take one of the following actions:

(1)        Grant the refund or remove the assessment.

(2)        Schedule a conference with the taxpayer.

(3)        Request additional information from the taxpayer concerning the requested refund or proposed assessment.

(b)        Conference.  When the Department reviews a proposed denial of a refund or a proposed assessment and does not grant the refund or remove the assessment, the Department must schedule a conference with the taxpayer. The Department must set the time and place for the conference, which may include a conference by telephone, and must send the taxpayer notice of the designated time and place. The Department must send the notice at least 30 days before the date of the conference or, if the Department and the taxpayer agree, within a shorter period.

The conference is an informal proceeding at which the taxpayer and the Department must attempt to resolve the case. Testimony under oath is not taken, and the rules of evidence do not apply. A taxpayer may designate a representative to act on the taxpayer's behalf. The taxpayer may present any objections to the proposed denial of refund or proposed assessment at the conference.

(c)        After Conference.  One of the following must occur after the Department conducts a conference on a proposed denial of a refund or a proposed assessment:

(1)        The Department and the taxpayer agree on a settlement.

(2)        The Department and the taxpayer agree that additional time is needed to resolve the taxpayer's objection to the proposed denial of the refund or proposed assessment.

(3)        The Department and the taxpayer are unable to resolve the taxpayer's objection to the proposed denial of the refund or proposed assessment. If a taxpayer fails to attend a scheduled conference on the proposed denial of a refund or a proposed assessment without prior notice to the Department, the Department and the taxpayer are considered to be unable to resolve the taxpayer's objection. (2007‑491, s. 1.)



§ 105-241.14. Final determination after Departmental review.

§ 105‑241.14.  Final determination after Departmental review.

(a)        Refund.  If a taxpayer files a timely request for a Departmental review of a proposed denial of a refund and the Department and the taxpayer are unable to resolve the taxpayer's objection to the proposed denial, the Department must send the taxpayer a notice of final determination concerning the refund. The notice of final determination must state the basis for the determination and inform the taxpayer of the procedure for contesting the determination. The statement of the basis for the determination does not limit the Department from changing the basis.

(b)        Assessment.  If a taxpayer files a timely request for a Departmental review of a proposed assessment and the Department and the taxpayer are unable to resolve the taxpayer's objection to the proposed assessment, the Department must send the taxpayer a notice of final determination concerning the assessment. A notice of final determination concerning an assessment must contain the following information:

(1)        The basis for the determination. This information may be stated on the notice or be set out in a separate document. The statement of the basis for the determination does not limit the Department from changing the basis.

(2)        The amount of tax, interest, and penalties payable by the taxpayer.

(3)        The procedure the taxpayer must follow to contest the final determination.

(4)        A statement that the amount payable stated on the notice is collectible by the Department unless the taxpayer contests the final determination.

(5)        An explanation of the collection options available to the Department if the taxpayer does not pay the amount shown due on the notice and any remedies available to the taxpayer concerning these collection options.

(c)        (Effective for taxable years beginning before January 1, 2008)  Time Limit.  The process set out in G.S. 105‑241.13 for reviewing and attempting to resolve a proposed denial of a refund or a proposed assessment must conclude, and a final determination must be issued within nine months after the date the taxpayer files a request for review. The Department and the taxpayer may extend this time limit by mutual agreement. Failure to issue a notice of final determination within the required time does not affect the validity of a proposed assessment.

(c)        (Effective for taxable years beginning on or after January 1, 2008) Time Limit.  The process set out in G.S. 105‑241.13 for reviewing and attempting to resolve a proposed denial of a refund or a proposed assessment must conclude, and a final determination must be issued within nine months after the date the taxpayer files a request for review. The Department and the taxpayer may extend this time limit by mutual agreement. Failure to issue a notice of final determination within the required time does not affect the validity of a proposed denial of a refund or proposed assessment.  (2007‑491, s. 1; 2008‑134, s. 6(a).)



§ 105-241.15. Contested case hearing on final determination.

§ 105‑241.15.  Contested case hearing on final determination.

A taxpayer who disagrees with a notice of final determination issued by the Department may contest the determination by filing a petition for a contested case hearing at the Office of Administrative Hearings in accordance with Article 3 of Chapter 150B of the General Statutes. A taxpayer may file a petition for a contested case hearing only if the taxpayer has exhausted the prehearing remedy. A taxpayer's prehearing remedy is exhausted when the Department issues a final determination after conducting a review and a conference. (2007‑491, s. 1.)



§ 105-241.16. Judicial review of decision after contested case hearing.

§ 105‑241.16.  Judicial review of decision after contested case hearing.

A taxpayer aggrieved by the final decision in a contested case commenced at the Office of Administrative Hearings may seek judicial review of the decision in accordance with Article 4 of Chapter 150B of the General Statutes. Notwithstanding G.S. 150B‑45, a petition for judicial review must be filed in the Superior Court of Wake County and in accordance with the procedures for a mandatory business case set forth in G.S. 7A‑45.4(b) through (f). A taxpayer who files a petition for judicial review must pay the amount of tax, penalties, and interest the final decision states is due. A taxpayer may appeal a decision of the Business Court to the appellate division in accordance with G.S. 150B‑52. (2007‑491, s. 1.)



§ 105-241.17. Civil action challenging statute as unconstitutional.

§ 105‑241.17.  Civil action challenging statute as unconstitutional.

A taxpayer who claims that a tax statute is unconstitutional may bring a civil action in the Superior Court of Wake County to determine the taxpayer's liability under that statute if all of the conditions in this section are met. In filing an action under this section, a taxpayer must follow the procedures for a mandatory business case set forth in G.S. 7A‑45.4(b) through (f). The conditions for filing a civil action are:

(1)        The taxpayer exhausted the prehearing remedy by receiving a final determination after a review and a conference.

(2)        The taxpayer commenced a contested case at the Office of Administrative Hearings.

(3)        The Office of Administrative Hearings dismissed the contested case petition for lack of jurisdiction because the sole issue is the constitutionality of a statute and not the application of a statute.

(4)        The taxpayer has paid the amount of tax, penalties, and interest the final determination states is due.

(5)        The civil action is filed within two years of the dismissal. (2007‑491, s. 1.)



§ 105-241.18. Class actions.

§ 105‑241.18.  Class actions.

(a)        Authority.  A class action against the State for the refund of a tax paid may be maintained only on the grounds of an alleged unconstitutional statute and only if the requirements of Rule 23 of the North Carolina Rules of Civil Procedure and the requirements of this section are met. For purposes of this section, a class action commences upon the later of the following:

(1)        The date a complaint is filed in accordance with G.S. 105‑241.17 alleging the existence of a class pursuant to Rule 23 of the North Carolina Rules of Civil Procedure.

(2)        The date a complaint filed in accordance with G.S. 105‑241.17 is amended to allege the existence of a class.

(b)        Class.  To serve as a class representative of a class action brought under this section, a taxpayer must comply with all of the conditions in G.S. 105‑241.17 and the taxpayer's claims must be typical of the claims of the class members. A taxpayer who is not a class representative is eligible to become a member of a class if the taxpayer could have filed a claim for refund under G.S. 105‑241.7 as of the date the class action commenced or as of a subsequent date set by the court, whether or not the taxpayer actually filed a claim for refund as of that date. An eligible class member who is not a class representative and who indicates a desire to be included in the class in accordance with the procedure approved by the court under subsection (c) of this section is not required to follow the procedures in G.S. 105‑241.11 through G.S. 105‑241.17 for the administrative and judicial review of a request for refund or a proposed denial of a request for refund.

(c)        Procedure.  To become a member of a class action brought under this section, an eligible taxpayer must affirmatively indicate a desire to be included in the class in response to a notice of the class action. If the court so orders, the Department must provide to a class representative a list of names and last known addresses of all taxpayers who are readily determinable by the Department and who are eligible to become a member of the class. The court must approve the content of a notice of a class action, the method for distributing the notice, and the procedure by which an eligible taxpayer affirmatively indicates a desire to be included in the class. The class representative must advance the costs of notifying eligible taxpayers of the class action.

(d)        Statute of Limitations.  The statute of limitations for filing a claim for refund of tax paid due to an alleged unconstitutional statute is tolled for a taxpayer who is eligible to become a member of a class action. The tolling begins on the date the class action is commenced. For a taxpayer who does not join the class, the tolling ends when the taxpayer does not affirmatively indicate a desire to be included in the class within the time and in accordance with the procedure approved by the court under subsection (c) of this section. For a taxpayer who joins the class, the tolling ends when a court enters any of the following in the class action:

(1)        A final order denying certification of the class.

(2)        A final order decertifying the class.

(3)        A final order dismissing the class action without an adjudication on the merits.

(4)        A final judgment on the merits.

(e)        Effect on Nonparticipating Taxpayers.  A taxpayer who does not become a member of a class may file and prosecute a claim for refund, if the statute of limitations has not otherwise expired for filing the claim, or may contest a pending assessment in accordance with the procedures in G.S. 105‑241.11 through G.S. 105‑241.17. Except as otherwise provided in this subsection, the effect of an adjudication in a class action on a nonparticipating taxpayer's claim for refund or contest of an assessment is governed by the normal rules relating to claim preclusion and issue preclusion.

If a final judgment on the merits is entered in a class action in favor of the class, the following applies to an eligible taxpayer who did not become a member of the class:

(1)        The taxpayer is not entitled to receive any monetary relief awarded to the class on account of taxes previously paid by the taxpayer.

(2)        If the taxpayer has been assessed for failure to pay the tax at issue in the class action and the taxpayer has not paid the assessment, then the assessment is abated.

(3)        The taxpayer is relieved of any future liability for the tax that is the subject of the class action.  (2008‑107, s. 28.28(b).)



§ 105-241.19. Declaratory judgments, injunctions, and other actions prohibited.

§ 105‑241.19.  Declaratory judgments, injunctions, and other actions prohibited.

The remedies in G.S. 105‑241.11 through G.S. 105‑241.18 set out the exclusive remedies for disputing the denial of a requested refund, a taxpayer's liability for a tax, or the constitutionality of a tax statute. Any other action is barred. Neither an action for declaratory judgment, an action for an injunction to prevent the collection of a tax, nor any other action is allowed.  (2007‑491, s. 1; 2008‑107, s. 28.28(c).)



§ 105-241.20. Delivery of notice to the taxpayer.

§ 105‑241.20.  Delivery of notice to the taxpayer.

(a)        Scope.  This section applies to the following notices:

(1)        A proposed denial of a refund.

(2)        A proposed assessment.

(3)        A notice of collection.

(4)        A final determination.

(b)        Method.  The Secretary must deliver a notice listed in subsection (a) of this section to a taxpayer either in person or by United States mail sent to the taxpayer's last known address. A notice mailed to a taxpayer is presumed to have been received by the taxpayer unless the taxpayer makes an affidavit to the contrary within 90 days after the notice was mailed. If the taxpayer makes this affidavit, the notice is considered to have been delivered on the date the taxpayer makes the affidavit, and any time limit affected by the notice is extended to the date the taxpayer makes the affidavit. (2007‑491, s. 1.)



§ 105-241.21. Interest on taxes.

§ 105‑241.21.  Interest on taxes.

(a)        Rate.  The interest rate set by the Secretary applies to interest that accrues on overpayments and assessments of tax. On or before June 1 and December 1 of each year, the Secretary must establish the interest rate to be in effect during the six‑month period beginning on the next succeeding July 1 and January 1, respectively. In determining the interest rate, the Secretary must give due consideration to current market conditions and to the rate that will be in effect on that date pursuant to the Code. If no new rate is established, the rate in effect during the preceding six‑month period continues in effect. The rate established by the Secretary may not be less than five percent (5%) per year and may not exceed sixteen percent (16%) per year.

(b)        Accrual on Underpayments.  Interest accrues on an underpayment of tax from the date set by statute for payment of the tax until the tax is paid. Interest accrues only on the principal of the tax and does not accrue on any penalty.

(c)        Accrual on Refund.  Interest accrues on an overpayment of tax from the time set in the following subdivisions until the refund is paid.

(1)        Franchise, income, and gross premiums.  Interest on an overpayment of a tax levied under Article 3 of this Chapter and payable on an annual basis or of a tax levied under Article 4 or 8B of this Chapter accrues from a date 45 days after the latest of the following dates:

a.         The date the final return was filed.

b.         The date the final return was due to be filed.

c.         The date of the overpayment. The date of an overpayment of a tax levied under Article 4 or Article 8B of this Chapter is determined in accordance with section 6611(d), (f), (g), and (h) of the Code.

(2)        All other taxes.  Interest on an overpayment of a tax that is not included in subdivision (1) of this subsection accrues from a date that is 90 days after the date the tax was paid.

(d)        When Refund Is Paid.  A refund sent to a taxpayer is considered paid on a date determined by the Secretary that is no sooner than five days after a refund check is mailed. A refund set off against a debt pursuant to Chapter 105A of the General Statutes is considered paid five days after the Department mails the taxpayer a notice of the setoff, unless G.S. 105A‑5 or G.S. 105A‑8 requires the agency that requested the setoff to return the refund to the taxpayer. In this circumstance, the refund that was set off is not considered paid until five days after the agency that requested the refund mails the taxpayer a check for the refund. (2007‑491, s. 1.)



§ 105-241.22. Collection of tax.

§ 105‑241.22.  Collection of tax.

The Department may collect a tax in the following circumstances:

(1)        (Effective for taxable years beginning before January 1, 2008) When a taxpayer files a return showing tax due with the return and does not pay the amount shown due.

(1)        (Effective for taxable years beginning on or after January 1, 2008) When a taxpayer files a return showing an amount due with the return and does not pay the amount shown due.

(2)        When the Department sends a notice of collection after a taxpayer does not file a timely request for a Departmental review of a proposed assessment of tax.

(3)        When a taxpayer and the Department agree on a settlement concerning the amount of tax due.

(4)        When the Department sends a notice of final determination concerning an assessment of tax and the taxpayer does not file a timely petition for a contested case hearing on the assessment.

(5)        When a final decision is issued on a proposed assessment of tax after a contested case hearing.

(6)        When the Office of Administrative Hearings dismisses a petition for a contested case for lack of jurisdiction because the sole issue is the constitutionality of a statute and not the application of a statute.  (2007‑491, s. 1; 2008‑134, s. 7(a).)



§ 105-241.23. Jeopardy assessment and collection.

§ 105‑241.23.  Jeopardy assessment and collection.

(a)        Action.  The Secretary may at any time within the statute of limitations immediately assess and collect any tax the Secretary finds is due from a taxpayer if the Secretary determines that collection of the tax is in jeopardy and immediate assessment and collection are necessary in order to protect the interest of the State. In making a jeopardy collection, the Secretary may use any of the collection remedies in G.S. 105‑242 and is not required to wait any period of time before using these remedies. Within 30 days after initiating a jeopardy collection, the Secretary must give the taxpayer the notice of proposed assessment required by G.S. 105‑241.9.

(b)        Review by Department.  Within five days after initiating a jeopardy collection that is not the result of a criminal investigation or of a liability for a tax imposed under Article 2D of this Chapter, the Secretary must provide the taxpayer with a written statement of the information upon which the Secretary relied in initiating the jeopardy collection. Within 30 days after receipt of this written statement or, if no statement is received, within 30 days after the statement was due, the taxpayer may request the Secretary to review the action taken. After receipt of this request, the Secretary must determine whether initiating the jeopardy collection was reasonable under all the circumstances and whether the amount assessed and collected was reasonable under all the circumstances. The Secretary must give the taxpayer written notice of this determination within 30 days after the request.

(c)        Judicial Review.  Within 90 days after the earlier of the date a taxpayer received or should have received a determination of the Secretary concerning a jeopardy collection under subsection (b) of this section, the taxpayer may bring a civil action seeking review of the jeopardy collection. The taxpayer may bring the action in the Superior Court of Wake County or in the county in North Carolina in which the taxpayer resides. Within 20 days after the action is filed, the court must determine whether the initiation of the jeopardy collection was reasonable under the circumstances. If the court determines that an action of the Secretary was unreasonable or inappropriate, the court may order the Secretary to take any action the court finds appropriate. If the taxpayer shows reasonable grounds why the 20‑day limit on the court should be extended, the court may grant an extension of not more than 40 additional days. (2007‑491, s. 1.)



§ 105-242. Warrants for collection of taxes; garnishment and attachment; certificate or judgment for taxes.

§ 105‑242.  Warrants for collection of taxes; garnishment and attachment; certificate or judgment for taxes.

(a)        Levy and Sale.  If a taxpayer does not pay a tax within 30 days after it is collectible under G.S. 105‑241.22, the Secretary may take either of the following actions to collect the tax:

(1)        Issue a warrant directing the sheriff of any county of the State to levy upon and sell the real and personal property of the taxpayer found within the county for the payment of the tax and the cost of executing the warrant and to return to the Secretary the money collected, within a time to be specified in the warrant but not less than 60 days from the date of the warrant. The procedure for executions issued against property upon judgments of a court apply to executions under a warrant.

(2)        Issue a warrant to any revenue officer or other employee of the Department charged with the duty to collect taxes, commanding the officer or employee to levy upon and sell the taxpayer's personal property found within the State for the payment of the tax. Except as otherwise provided in this subdivision, the levy upon and sale of personal property by an officer or employee of the Department is subject to and must be conducted in accordance with the laws governing the sale of property levied upon under execution. The Secretary may sell the property levied upon in any county and may advertise the sale in any reasonable manner and for any reasonable period of time to produce an adequate bid for the property. Levy and sale fees, plus actual advertising costs, must be added to and collected in the same manner as taxes. The Secretary is not required to file a report of sale with the clerk of superior court, if the sale is otherwise publicly reported.

(b)        Garnishment and Attachment.  Intangible property that belongs to a taxpayer, is owed to a taxpayer, or has been transferred by a taxpayer under circumstances that would permit it to be levied upon if it were tangible property is subject to attachment and garnishment in payment of a tax that is due from the taxpayer and is collectible under G.S. 105‑241.22. Intangible personal property includes bank deposits, rent, salaries, wages, property held in the Escheat Fund, and any other property incapable of manual levy or delivery. A person who is in possession of intangible property that is subject to attachment and garnishment is the garnishee and is liable for the amount the taxpayer owes. The liability applies only to the amount of the taxpayer's property in the garnishee's possession, reduced by any amount the taxpayer owes the garnishee. G.S. 105‑242.1 sets out the procedure for attachment and garnishment of intangible property.

No more than ten percent (10%) of a taxpayer's wages or salary is subject to attachment and garnishment. The wages or salary of an employee of the United States, the State, or a political subdivision of the State are subject to attachment and garnishment.

(c)        Certificate of Tax Liability.  The Department may file a certificate of tax liability to collect a tax that is owed by a taxpayer and is collectible under G.S. 105‑241.22. A certificate of tax liability must state the taxpayer's name and the type and amount of tax owed. If the taxpayer resides in this State or has property in this State, the Department must file the certificate of tax liability with the clerk of the superior court of a county in which the taxpayer resides or has property. If the taxpayer does not reside in this State or have property in this State, the Department must file the certificate of tax liability in Wake County.

The clerk of court must record a certificate of tax liability in the same manner as a judgment. A recorded certificate of tax liability is considered a judgment and is enforceable in the same manner as other judgments. The legal rate of interest set in G.S. 24‑1 applies to the principal amount of tax stated on the certificate of tax liability. The tax stated on a certificate of tax liability is a lien on real and personal property from the date the certificate is recorded.

A certificate of tax liability is enforceable for a period of 10 years from the date it is recorded. If the certificate is not satisfied within this period, the remaining liability of the taxpayer is abated and the Department must cancel the certificate. An execution sale initiated before the end of the 10‑year period may be completed after the end of this period, regardless of whether resales are required because of the posting of increased bids. The Secretary may accept tax payments made after a certificate has expired, regardless of whether any collection actions were taken before the certificate expired. A taxpayer may waive the 10‑year period for enforcement of the certificate for either a definite or an indefinite time.

The 10‑year period in which a certificate of tax liability is enforceable is tolled during the following periods:

(1)        While the taxpayer is absent from the State. The period is tolled during the taxpayer's absence plus one year after the taxpayer returns.

(2)        Upon the death of the taxpayer. The period is tolled while the taxpayer's estate is administered plus one year after the estate is closed.

(3)        While an action is pending to set aside a conveyance made by the taxpayer as a fraudulent conveyance.

(4)        While an insolvency proceeding against the taxpayer is pending.

(5)        During the period of any statutory or judicial bar to the enforcement of the certificate.

(6)        The period for which a taxpayer has waived the 10‑year period.

(c1)      Release of Lien.  The Secretary shall release the State tax lien on a taxpayer's property if the liability for which the lien attached has been satisfied. The Secretary may release the State tax lien on all or part of a taxpayer's property if one or more of the following findings is made:

(1)        The liability for which the lien attached has become unenforceable due to lapse of time.

(2)        The lien is creating an economic hardship due to the financial condition of the taxpayer.

(3)        The fair market value of the property exceeds the tax liability and release of the lien on part of the property would not hinder collection of the liability.

(4)        Release of the lien will probably facilitate, expedite, or enhance the State's chances for ultimately collecting a tax due the State.

If the Secretary of Revenue shall find that it will be for the best interest of the State in that it will probably facilitate, expedite or enhance the State's chances for ultimately collecting a tax due the State, he may authorize a deputy or agent to release the lien of a State tax judgment or certificate of tax liability upon a specified parcel or parcels of real estate by noting such release upon the judgment docket where such certificate of tax liability is recorded. Such release shall be signed by the deputy or agent and witnessed by the clerk of court or his deputy or assistant and shall be in substantially the following form: "The lien of this judgment upon (insert here a short description of the property to be released sufficient to identify it, such as reference to a particular tract described in a recorded instrument) is hereby released, but this judgment shall continue in full force and effect as to other real property to which it has heretofore attached or may hereafter attach. This ______ day of __________, ____

__________________________________________

Revenue Officer, N.C. Department of Revenue

WITNESS:

_______________________________________________ 42 C.S.C."

The release shall be noted on the judgment docket only upon conditions prescribed by the Secretary and shall have effect only as to the real estate described therein and shall not affect any other rights of the State under said judgment.

(d)        Remedies Cumulative.  The remedies herein given are cumulative and in addition to all other remedies provided by law for the collection of said taxes.

(e)        Exempt Property.  Only the following property is exempt from levy, attachment, and garnishment under this Article:

(1)        The taxpayer's principal residence, unless the Secretary approves of the levy in writing or the Secretary finds that collection of the tax is in jeopardy.

(2)        Tangible personal property that is exempt from federal levy as provided in section 6334 of the Code.

(3)        Intangible personal property that is exempt from federal levy under section 6334 of the Code.

(4)        Ninety percent (90%) of the taxpayer's salary or wages per month.

(f)         Uneconomical Levy.  The Secretary shall not levy against any property if the Secretary estimates before levy that the expenses the Department would incur in levying against the property would exceed the fair market value of the property.

(g)        Erroneous Lien.  A taxpayer may appeal to the Secretary after a certificate is filed under subsection (c) of this section if the taxpayer alleges an error in the filing of the lien. The Secretary shall make a determination of such an appeal as quickly as possible. If the Secretary finds that the filing of the certificate was erroneous, the Secretary shall issue a certificate of release of the lien as quickly as possible. (1939, c. 158, s. 913; 1941, c. 50, s. 10; 1949, c. 392, s. 6; 1951, c. 643, s. 9; 1955, c. 1285; c. 1350, s. 23; 1957, c. 1340, s. 10; 1959, c. 368; 1963, c. 1169, s. 6; 1969, c. 1071, s. 1; 1973, c. 476, s. 193; c. 1287, s. 13; 1979, c. 103, ss. 1, 2; c. 179, s. 5; 1979, 2nd Sess., c. 1085, s. 1; 1989, c. 37, s. 6; c. 580; 1991, c. 228, s. 1; 1991 (Reg. Sess., 1992), c. 1007, ss. 12, 13; 1993, c. 532, s. 5; 1997‑121, s. 1; 1999‑456, s. 59; 2003‑349, s. 2; 2007‑491, ss. 28, 29, 31.)



§ 105-242.1. Procedure for attachment and garnishment.

§ 105‑242.1.  Procedure for attachment and garnishment.

(a)        Notice.  G.S. 105‑242 specifies when intangible property is subject to attachment and garnishment. Before the Department attaches and garnishes intangible property in payment of a tax, the Department must send the garnishee a notice of garnishment. The notice must be sent in accordance with the methods authorized in G.S. 105‑241.20 or by registered or certified mail. The notice must contain all of the following information:

(1)        The taxpayer's name, address, and social security number or federal identification number.

(2)        The type of tax the taxpayer owes and the tax periods for which the tax is owed.

(3)        The amount of tax, interest, and penalties the taxpayer owes.

(4)        An explanation of the liability of a garnishee for tax owed by a taxpayer.

(5)        An explanation of the garnishee's responsibility concerning the notice.

(b)        Action.  Within 30 days after receiving a notice of garnishment, a garnishee must comply with the garnishment or file a written response to the notice. A written response must explain why the garnishee is not subject to garnishment and attachment. Upon receipt of the written response, the Department must contact the garnishee and schedule a conference to discuss the response or inform the garnishee of the Department's position concerning the response. If the Department does not agree with the garnishee on the garnishee's liability, the Department may proceed to enforce the garnishee's liability for the tax by sending the garnishee a notice of proposed assessment in accordance with G.S. 105‑241.9.

(c)        Release.  When the Department releases a garnishee from liability, the Department must send the garnishee a letter of release. The letter must identify the taxpayer to whom the release applies and contain the identifying information about the taxpayer that is required under subsection (a) on a notice of garnishment. (2007‑491, s. 30.)



§ 105-242.2. Personal liability when certain taxes not paid.

§ 105‑242.2.  Personal liability when certain taxes not paid.

(a)        Definitions.  The following definitions apply in this section:

(1)        Business entity.  A corporation, a limited liability company, or a partnership.

(2)        Responsible person.  Any of the following:

a.         The president, treasurer, or chief financial officer of a corporation.

b.         A manager of a limited liability company or a partnership.

c.         An officer of a corporation, a member of a limited liability company, or a partner in a partnership who has a duty to deduct, account for, or pay taxes listed in subsection (b) of this section.

d.         A partner who is liable for the debts and obligations of a partnership under G.S. 59‑45 or G.S. 59‑403.

(b)        Responsible Person.  Each responsible person in a business entity is personally and individually liable for all of the taxes listed in this subsection. If a business entity does not pay a tax it owes after the tax becomes collectible under G.S. 105‑241.22, the Secretary may enforce the responsible person's liability for the tax by sending the responsible person a notice of proposed assessment in accordance with G.S. 105‑241.9. The taxes for which a responsible person may be held personally and individually liable are:

(1)        All sales and use taxes collected by the business entity upon its taxable transactions.

(2)        All sales and use taxes due upon taxable transactions of the business entity but upon which it failed to collect the tax, but only if the person knew, or in the exercise of reasonable care should have known, that the tax was not being collected.

(3)        All taxes due from the business entity pursuant to the provisions of Articles 36C and 36D of Subchapter V of this Chapter and all taxes payable under those Articles by it to a supplier for remittance to this State or another state.

(4)        All income taxes required to be withheld from the wages of employees of the business entity.

(c)        Repealed by Session Laws 1991 (Regular Session, 1992), c. 1007, s. 15.

(d)        Distributions.  An officer, partner, trustee, or receiver of a business entity required to file a report with the Secretary who has custody of funds of the entity and who allows the funds to be paid out or distributed to the owners of the entity without having remitted to the Secretary any State taxes that are due is personally liable for the payment of the tax. The Secretary may enforce an individual's liability under this subsection by sending the individual a notice of proposed assessment in accordance with G.S. 105‑241.9.

(e)        Statute of Limitations.  The period of limitations for assessing a responsible person for unpaid taxes under this section expires one year after the expiration of the period of limitations for assessing the business entity.  (1939, c. 158, s. 923; 1941, c. 50, s. 10; 1955, c. 1350, s. 23; 1973, c. 476, s. 193; c. 1287, s. 13; 1983, c. 220, s. 1; 1991, c. 690, s. 7; 1991 (Reg. Sess., 1992), c. 1007, s. 15; 1995, c. 390, s. 15; 1995 (Reg. Sess., 1996), c. 647, s. 52; 1997‑6, s. 9; 1998‑212, s. 29A.14(p); 1999‑337, s. 34; 2007‑491, s. 34; 2008‑134, s. 10(a).)



§ 105-243. Taxes recoverable by action.

§ 105‑243.  Taxes recoverable by action.

When requested by the Secretary, the Attorney General must bring an action to recover the amount of tax that is due from a taxpayer and is collectible under G.S. 105‑241.22. In the action, the taxpayer may not challenge the liability for the tax. A judgment in the action has the same priority as a tax lien. The judgment is not subject to a claim for a homestead exemption. The action must be brought in one of the following:

(1)        The Superior Court of Wake County.

(2)        The taxpayer's county of residence.

(3)        A county where the taxpayer owns real property.

(4)        The county in which the taxpayer has its principal place of business.

(5)        A court of competent jurisdiction of another state. (1939, c. 158, s. 914; 1973, c. 476, s. 193; 2007‑491, s. 32.)



§ 105-243.1. Collection of tax debts.

§ 105‑243.1.  Collection of tax debts.

(a)        Definitions.  The following definitions apply in this section:

(1)        Overdue tax debt.  Any part of a tax debt that remains unpaid 90 days or more after it becomes collectible under G.S. 105‑241.22. The term does not include a tax debt for which the taxpayer entered into an installment agreement for the tax debt under G.S. 105‑237 within 90 days after the tax debt became collectible, if the taxpayer has not failed to make any payments due under the installment agreement.

(2)        Tax debt.   The total amount of tax, penalty, and interest collectible under G.S. 105‑241.22.

(b)        Outsourcing.  The Secretary may contract for the collection of tax debts owed by nonresidents and foreign entities. At least 30 days before the Department submits a tax debt to a contractor for collection, the Department must notify the taxpayer by mail that the debt may be submitted for collection if payment is not received within 30 days after the notice was mailed.

(c)        Secrecy.  A contract for the collection of tax debts is conditioned on compliance with G.S. 105‑259. If a contractor violates G.S. 105‑259, the contract is terminated, and the Secretary must notify the contractor of the termination. A contractor whose contract is terminated for violation of G.S. 105‑259 is not eligible for an award of another contract under this section for a period of five years from the termination. These sanctions are in addition to the criminal penalties set out in G.S. 105‑259.

(d)        Fee.  A collection assistance fee is imposed on an overdue tax debt that remains unpaid 30 days or more after the fee notice required by this subsection is mailed to the taxpayer. In order to impose a collection assistance fee on a tax debt, the Department must notify the taxpayer that the fee will be imposed if the tax debt is not paid in full within 30 days after the date the fee notice was mailed to the taxpayer. The Department may not mail the fee notice earlier than 60 days after the tax debt becomes collectible under G.S. 105‑241.22. The fee is collectible as part of the debt. The Secretary may waive the fee pursuant to G.S. 105‑237 to the same extent as if it were a penalty.

The amount of the collection assistance fee is twenty percent (20%) of the amount of the overdue tax debt. If a taxpayer pays only part of an overdue tax debt, the payment is credited proportionally to fee revenue and tax revenue.

(e)        Use.  The fee is a receipt of the Department and must be applied to the costs of collecting overdue tax debts. The proceeds of the fee must be credited to a special account within the Department and may be expended only as provided in this subsection. The proceeds of the fee may not be used for any purpose that is not directly and primarily related to collecting overdue tax debts. The Department may apply the proceeds of the fee for the purposes listed in this subsection. The remaining proceeds of the fee may be spent only pursuant to appropriation by the General Assembly. The fee proceeds do not revert but remain in the special account until spent for the costs of collecting overdue tax debts. The Department and the Office of State Budget and Management must account for all expenditures using accounting procedures that clearly distinguish costs allocable to collecting overdue tax debts from costs allocable to other purposes and must demonstrate that none of the fee proceeds are used for any purpose other than collecting overdue tax debts.

The Department may apply the fee proceeds for the following purposes:

(1)        To pay contractors for collecting overdue tax debts under subsection (b) of this section.

(2)        To pay the fee the United States Department of the Treasury charges for setoff to recover tax owed to North Carolina.

(3)        To pay for taxpayer locater services, not to exceed one hundred fifty thousand dollars ($150,000) a year.

(4)        To pay for postage or other delivery charges for correspondence directly and primarily relating to collecting overdue tax debts, not to exceed five hundred thousand dollars ($500,000) a year.

(5)        To pay for operating expenses for Project Collection Tax and the Taxpayer Assistance Call Center.

(6)        To pay for expenses of the Examination and Collection Division directly and primarily relating to collecting overdue tax debts.

(f)         Reports.  The report of Department activities required by G.S. 105‑256 contains information on the Department's efforts to collect tax debts and its use of the proceeds of the collection assistance fee. (2001‑380, ss. 2, 8; 2002‑126, s. 22.2; 2003‑349, s. 3; 2004‑124, ss. 23.2(a), 23.3(c); 2004‑170, s. 22.5; 2005‑276, ss. 22.1(a), 22.1(b), 22.6(a); 2006‑66, ss. 19.2, 19.3(a); 2007‑323, s. 6.9(a); 2007‑491, s. 33.)



§ 105-244: Repealed by Session Laws 1998-212, s. 29A.14(o).

§ 105‑244:  Repealed by Session Laws 1998‑212, s.  29A.14(o).



§ 105-244.1. Cancellation of certain assessments.

§ 105‑244.1.  Cancellation of certain assessments.

The Secretary of Revenue is hereby authorized, empowered and directed to cancel and abate all assessments made after October 16, 1940, for or on account of any tax owing to the State of North Carolina and which is payable to the Department of Revenue against any person who was killed while a member of the armed forces or who has a service connected disability as a result of which the United States is paying him disability compensation. This provision shall apply only to assessments made after October 16, 1940, for taxes which were due prior to the time the taxpayer was inducted into the armed forces. If any such assessment is or has been paid, the Secretary of Revenue may refund the amount paid but shall not add thereto any interest. (1949, c. 392, s. 6; 1973, c. 476, s. 193.)



§ 105-244.2. (Expires January 1, 2010) Reduction of certain sales tax assessments against small businesses.

§ 105‑244.2.  (Expires January 1, 2010) Reduction of certain sales tax assessments against small businesses.

(a)        Reduction.  The Secretary must reduce an assessment against a small business for State and local sales and use taxes and waive any penalties imposed as part of the assessment when the assessment is made as the result of an audit of the small business by the Department and all of the following apply:

(1)        The gross receipts of the business for the calendar year preceding the year in which the audit period begins, combined with the gross receipts of all related persons as defined in G.S. 105‑163.010, do not exceed one million eight hundred thousand dollars ($1,800,000).

(2)        The business remitted to the Department all the sales and use taxes it collected during the audit period.

(3)        The business had not been told by the Department in a prior audit to collect sales and use taxes in the circumstance that is the basis of the assessment, as reflected in the written audit comments of the prior audit.

(4)        The business made a good faith effort to comply with the sales and use tax laws and the assessment is based on the incorrect application of one of the following complex areas of these laws:

a.         The rate of tax that applies to prepared food.

b.         The distinction between a retailer and a performance contractor.

c.         The distinction between a service that is necessary to complete the sale of tangible personal property, and is therefore taxable, and a service that is incidental to the sale of tangible personal property, and is therefore not taxable.

d.         The determination of whether a person is a manufacturer.

(b)        Amount.  The amount by which a sales and use tax assessment against a small business must be reduced under this section is a percentage of the assessment. The percentage is determined by the average monthly gross receipts of the business for the calendar year for which annual gross receipts are determined under subdivision (a)(1) of this section. A reduction of an assessment under this section and the waiver of penalties imposed as part of the assessment apply only to the amount of an assessment attributable to the incorrect application of one of the complex areas of the law listed in subdivision (a)(4) of this section.

The following table sets out the applicable percentage reductions of an assessment:

Average Monthly Gross                         Average Monthly                     Percentage

Receipts of Business Over                   Gross Receipts Up To                  Reduction

‑0‑                                                   $50,000                                   98%

$50,000                                              $100,000                                  95%

$100,000                                             $150,000                                  90%

(c)        Application.  This section applies to the following:

(1)        A proposed assessment that is pending on July 15, 2008.

(2)        An assessment that becomes collectible under G.S. 105‑241.22 on or after July 15, 2008.

(3)        An assessment that meets all of the following conditions:

a.         It became collectible under G.S. 105‑241.22 before July 15, 2008, or was identified in a notice of final assessment issued under former G.S. 105‑241.1 before July 15, 2008.

b.         It is not paid as of July 15, 2008.

c.         If it had been paid within six months after it became collectible under G.S. 105‑241.22 or was identified in a notice of final assessment issued under former G.S. 105‑241.1, a timely claim for refund could be filed under G.S. 105‑241.7 for a refund of the assessment.

(4)        A claim for refund filed in accordance with G.S. 105‑241.7 for a refund of an assessment.

(d)        Expiration.  This section expires January 1, 2010. The expiration applies to an assessment that becomes collectible under G.S. 105‑241.22 on or after the expiration date and to a claim for refund filed on or after the expiration date for a refund of an assessment paid before the expiration date.  (2008‑107, s. 28.16(b).)



§ 105-245. Failure of sheriff to execute order.

§ 105‑245.  Failure of sheriff to execute order.

If any sheriff of this State shall willfully fail, refuse, or neglect to execute any order directed to him by the Secretary of Revenue and within the time provided in this Subchapter, the official bond of such sheriff shall be liable for the tax, penalty, interest, and cost due by the taxpayer. (1939, c. 158, s. 916; 1973, c. 476, s. 193.)



§ 105-246. Actions, when tried.

§ 105‑246.  Actions, when tried.

All actions or processes brought in any of the superior courts of this State, under provisions of this Subchapter, shall have  precedence over any other civil causes pending in such courts, and the courts shall always be deemed open for trial of any such action or proceeding brought therein. (1939, c. 158, s. 917.)



§ 105-247. Municipalities not to levy income and inheritance tax.

§ 105‑247.  Municipalities not to levy income and inheritance tax.

No city, town, township, or county shall levy any tax on income or inheritance. (1939, c. 158, s. 918.)



§ 105-248. Purpose of State taxes.

§ 105‑248.  Purpose of State taxes.

The taxes levied in this Subchapter are for the expenses of the State government, the appropriations to its educational, charitable, and penal institutions, the interest on the debt of the State, the public schools, and other specific appropriations made by law, and shall be collected and paid into the General Fund. (1939, c. 158, s. 919; 1981, c. 3; 1993 (Reg. Sess., 1994), c. 745, s. 17.)



§ 105-248.1: Repealed by Session Laws 2007-527, s. 32, effective August 31, 2007.

§ 105‑248.1: Repealed by Session Laws 2007‑527, s. 32, effective August 31, 2007.



§ 105-249: Repealed by Session Laws 1998-95, s. 27.

§ 105‑249:  Repealed by Session Laws 1998‑95, s. 27.



§ 105-249.1: Repealed by Session Laws 1998-95, s. 28.

§ 105‑249.1:  Repealed by Session Laws 1998‑95, s. 28.



§ 105-249.2. Due date extended and penalties waived for certain military personnel or persons affected by a presidentially declared disaster.

§ 105‑249.2.  Due date extended and penalties waived for certain military personnel or persons affected by a presidentially declared disaster.

(a)        Combat.  The Secretary may not assess interest or a penalty against a taxpayer for any period that is disregarded under section 7508 of the Code in determining the taxpayer's liability for a federal tax. A taxpayer is granted an extension of time to file a return or take another action concerning a State tax for any period during which the Secretary may not assess interest or a penalty under this section.

(b)        Disaster.  The penalties in G.S. 105‑236(a)(2), (3), and (4) may not be assessed for any period in which the time for filing a federal return or report or for paying a federal tax is extended under section 7508A of the Code because of a presidentially declared disaster. For the purpose of this section, "presidentially declared disaster" has the same meaning as in section 1033(h)(3) of the Code.  (1967, c. 706, s. 1; 1991, c. 439, s. 1; 1991 (Reg. Sess., 1992), c. 922, s. 10; 2001‑87, s. 1; 2001‑414, s. 24; 2006‑162, s. 18; 2008‑187, s. 16.)



§ 105-249.3: Repealed by Session Laws 1998-98, s. 19.

§ 105‑249.3:  Repealed by Session Laws 1998‑98, s.  19.



§ 105-250. Law applicable to foreign corporations.

§ 105‑250.  Law applicable to foreign corporations.

All foreign corporations, and the officers and agents thereof, doing business in this State, shall be subject to all the liabilities and restrictions that are or may be imposed upon corporations of like character, organized under the laws of this State, and shall have no other or greater powers. (1939, c. 158, s. 920.)



§ 105-250.1. Repealed by Session Laws 1981 (Regular Session, 1982), c. 1209.

§ 105‑250.1.  Repealed by Session Laws 1981 (Regular Session, 1982), c. 1209.



§ 105-251. Information required of taxpayer and corrections based on information.

§ 105‑251.  Information required of taxpayer and corrections based on information.

(a)        Scope of Information.  A taxpayer must give information to the Secretary when the Secretary requests the information. The Secretary may request a taxpayer to provide only the following kinds of information on a return, a report, or otherwise:

(1)        Information that identifies the taxpayer.

(2)        Information needed to determine the liability of the taxpayer for a tax.

(3)        Information needed to determine whether an item is subject to a tax.

(4)        Information that enables the Secretary to collect a tax.

(5)        Other information the law requires a taxpayer to provide or the Secretary needs to perform a duty a law requires the Secretary to perform.

(b)        Correction of Liability.  When a taxpayer provides information to the Secretary within the statute of limitations and the information establishes that an assessment against the taxpayer is incorrect or that the taxpayer is allowed a refund, the Secretary must adjust the assessment or issue the refund in accordance with the information. This action is a correction of an error by the Department or by the taxpayer and is not part of the process for the administrative or judicial review of a proposed assessment or a claim for refund.  (1939, c. 158, s. 921; 1973, c. 476, s. 193; 1993 (Reg. Sess., 1994), c. 661, s. 2; 2008‑134, s. 71.)



§ 105-251.1: Repealed by Session Laws 1991 (Regular Session, 1992), c. 1007, s. 14.

§ 105‑251.1:  Repealed by Session Laws 1991 (Regular Session, 1992), c. 1007, s. 14.



§ 105-252. Returns required.

§ 105‑252.  Returns required.

A person who receives from the Secretary any form requiring information shall fill the form out properly and answer each question fully and correctly. If unable to answer a question, the person shall explain why in writing. The person shall return the form to the Secretary at the time and place required by the Secretary. The person shall also furnish an oath or affirmation verifying the return; the oath or affirmation shall be in the form required by the Secretary. (1939, c. 158, s. 922; 1973, c. 476, s. 193; 1991 (Reg. Sess., 1992), c. 930, s. 5.)



§ 105-253: Recodified as G.S. 105-242.2 by Session Laws 2008-134, s. 10(a), effective July 1, 2008, and applicable to taxes that become collectible on or after that date.

§ 105‑253:  Recodified as G.S. 105‑242.2 by Session Laws 2008‑134, s. 10(a), effective July 1, 2008, and applicable to taxes that become collectible on or after that date.



§ 105-254. Secretary to furnish forms.

§ 105‑254.  Secretary to furnish forms.

The Secretary shall prepare forms suitable for carrying out the duties delegated to the Secretary. Upon request, the Secretary shall provide forms to any person subject to the laws administered by the Secretary. Failure to receive or secure a form does not relieve a person from a duty to file a return or a report. (1939, c. 158, s. 924; 1973, c. 476, s. 193; 1991 (Reg. Sess., 1992), c. 930, s. 6.)



§ 105-255. Secretary of Revenue to keep records.

§ 105‑255.  Secretary of Revenue to keep records.

The Secretary of Revenue shall keep books of account and records of collections of taxes as may be prescribed by the Director of the Budget; shall keep an assessment roll for the taxes levied, assessed, and collected under this Subchapter, showing in same the name of each taxpayer, the amount of tax assessed against each, when assessed, the increase or decrease in such assessment; the penalties imposed and collected, and the total tax paid; and shall make monthly reports to the Director of the Budget and to the Auditor and/or State Treasurer of all collections of taxes on such forms as prescribed by the Director of the Budget. (1939, c. 158, s. 925; 1973, c. 476, s. 193.)



§ 105-256. Publications prepared by Secretary of Revenue.

§ 105‑256.  Publications prepared by Secretary of Revenue.

(a)        Publications.  The Secretary shall prepare and publish the following:

(1)        At least every two years, statistics concerning taxes imposed by this Chapter, including amounts collected, classifications of taxpayers, geographic distribution of taxes, and other facts considered pertinent and valuable.

(2)        At least every two years, a tax expenditure report that lists the tax expenditures made by a provision in this Chapter, other than a provision in Subchapter II, and gives an estimate of the amount by which revenue is reduced by each tax expenditure. A "tax expenditure" is an exemption, an exclusion, a deduction, an allowance, a credit, a refund, a preferential tax rate, or another device that reduces the amount of tax revenue that would otherwise be available to the State. An estimate of the amount by which revenue is reduced by a tax expenditure may be stated as ranging between two amounts if the Department does not have sufficient data to make a more specific estimate.

(3)        As often as required, a report that is not listed in this subsection but is required by another law.

(4)        As often as the Secretary determines is needed, other reports concerning taxes imposed by this Chapter.

(5)        At least once a year, a statement of the taxpayer's bill of rights, which sets forth in simple and nontechnical terms the following:

a.         The taxpayer's right to have the taxpayer's tax information kept confidential.

b.         The rights of a taxpayer and the obligations of the Department during an audit.

c.         The procedure for a taxpayer to appeal an adverse decision of the Department at each level of determination.

d.         The procedure for a taxpayer to claim a refund for an alleged overpayment.

e.         The procedure for a taxpayer to request information, assistance, and interpretations or to make complaints.

f.          Penalties and interest that may apply and the basis for requesting waiver of a penalty.

g.         The procedures the Department may use to enforce the collection of a tax, including assessment, jeopardy assessment, enforcement of liens, and garnishment and attachment.

(6)        On an annual basis, a report on the quality of services provided to taxpayers through the Taxpayer Assistance Call Center, walk‑in assistance, and taxpayer education. The report must be submitted to the Joint Legislative Commission on Governmental Operations.

(7)        The reports required under G.S. 105‑129.19 and G.S. 105‑129.44.

(8)        By January 1 and July 1 of each year, a semiannual report on the Department's activities listed in this subdivision. The report must be submitted to the Joint Legislative Commission on Governmental Operations and to the Revenue Laws Study Committee.

a.         Its efforts to increase compliance with the tax laws. The report must describe the Department's existing initiatives in this area as of July 1, 2006, and must estimate, by tax type and amount, the revenue expected in the fiscal year by the initiative. The report must describe any new initiative implemented since July 1, 2006, and estimate, by tax type and amount, the revenue expected in the fiscal year by the initiative.

b.         Its efforts to identify and address fraud and other abuses of the voluntary tax compliance system that result in unreported and underreported tax. The report must describe the Department's long‑term plan for achieving greater voluntary compliance and must summarize the steps taken since the last report and their results.

c.         Its efforts to collect tax debts. The report must include a breakdown of the amount and age of tax debts collected through warning letters and by other means, must itemize collections by type of tax, must describe the Department's long‑term collection plan, and must summarize the steps taken since the last report and their results.

d.         Its use of the proceeds of the collection assistance fee imposed by G.S. 105‑243.1.

(9)        A final decision of the Secretary in a contested tax case. The Secretary must redact identifying taxpayer information from a final decision prior to publication.

(b)        Information.  The Secretary may require a unit of State or local government to furnish the Secretary statistical information the Secretary needs to prepare a report under this section. Upon request of the Secretary, a unit of government shall submit statistical information on one or more forms provided by the Secretary.

(c)        Distribution.  The Secretary shall distribute reports prepared by the Secretary as follows without charge:

(1)        Five copies to the Division of State Library of the Department of Cultural Resources, as required by G.S. 125‑11.7.

(2)        Five copies to the Legislative Services Commission for the use of the General Assembly.

(3)        Upon request, one copy to each entity and official to which a copy of the reports of the Appellate Division of the General Court of Justice is furnished under G.S. 7A‑343.1.

(4)        One copy of the tax expenditure report to each member of the General Assembly and, upon request, one copy of any other report to each member of the General Assembly.

(5)        One copy of the taxpayer's bill of rights to each taxpayer the Department contacts regarding determination or collection of a tax, other than by providing a tax form.

(6)        Upon request, one copy of the taxpayer's bill of rights to each taxpayer.

The Secretary may charge a person not listed in this subsection a fee for a report prepared by the Secretary in an amount that covers publication or copying costs and mailing costs.

(d)        Other Requirements.  The following requirements apply to the Secretary:

(1)        Repealed by Session Laws 2006‑6, s. 10, effective July 1, 2007.

(2)        Escheats.  G.S. 116B‑60(g) requires the Secretary to furnish information to the Escheat Fund on October 1 of each year.

(e)        Repealed by Session Laws 2004‑124, s. 23.3(b), effective July 1, 2004. (1939, c. 158, s. 926; 1955, c. 1350, s. 8; 1973, c. 476, s. 193; 1991, c. 10, s. 1; 1991 (Reg. Sess., 1992), c. 1007, s. 16; 1993, c. 433, s. 1; c. 532, s. 6; 2001‑414, ss. 25, 26; 2002‑87, s. 8; 2002‑126, s. 22.5; 2004‑124, s. 23.3(b); 2006‑6, s. 10; 2006‑66, s. 19.3(b); 2007‑491, ss. 35, 36.)



§ 105-256.1. Corporate annual report.

§ 105‑256.1.  Corporate annual report.

A corporation that files its annual report with the Secretary must pay the amount provided in G.S. 55‑1‑22 when it files the report. Amounts collected under this section shall be credited to the General Fund as tax revenue. The Secretary must transmit an annual report filed with the Secretary in accordance with G.S. 55‑16‑22 to the Secretary of State. (1997‑475, s. 6.10.)



§ 105-257. Department may charge fee for report or other document.

§ 105‑257.  Department may charge fee for report or other document.

The Secretary of Revenue may charge a fee for a report or another document in an amount that covers copying or publication costs and mailing costs. (1933, c. 88, s. 2; 1955, c. 1350, s. 9; 1973, c. 476, s. 193; 1991, c. 10, s. 2.)



§ 105-258. Powers of Secretary of Revenue; who may sign and verify legal documents; who may serve civil papers.

§ 105‑258.  Powers of Secretary of Revenue; who may sign and verify legal documents; who may serve civil papers.

(a)        Secretary May Examine Data and Summon Persons.  The Secretary of Revenue, for the purpose of ascertaining the correctness of any return, making a return where none has been made, or determining the liability of any person for a tax, or collecting any such tax, shall have the power to examine, personally, or by an agent designated by him, any books, papers, records, or other data which may be relevant or material to such inquiry, and the Secretary may summon the person liable for the tax or required to perform the act, or any officer or employee of such person, or any person having possession, custody, care or control of books of account containing entries relevant or material to the income and expenditures of the person liable for the tax or required to perform the act, or any other person having knowledge in the premises, to appear before the Secretary, or his agent, at a time and place named in the summons, and to produce such books, papers, records or other data, and to give such testimony under oath as may be relevant or material to such inquiry, and the Secretary or his agent may administer oaths to such person or persons. If any person so summoned refuses to obey such summons or to give testimony when summoned, the Secretary may apply to the Superior Court of Wake County for an order requiring such person or persons to comply with the summons of the Secretary, and the failure to comply with such court order shall be punished as for contempt.

(b)        Department Employees May Sign and Verify Legal Documents.  In a matter to which the Secretary of Revenue is a party or in which the Secretary has an interest, all legal documents may be signed and verified on behalf of the Secretary by (i) a Deputy or Assistant Secretary; (ii) any director or assistant director of any division of the Department of Revenue; or (iii) any other agent or employee of the Department so authorized by the Secretary of Revenue.

(c)        Department Employees May Serve Civil Papers.  In a civil matter to which the Secretary of Revenue is a party or in which the Secretary has an interest, any agent or employee of the Department of Revenue may serve summonses and other legal documents lawfully issued when so authorized by the Secretary of Revenue. (1939, c. 158, s. 927; 1943, c. 400, s. 9; 1955, c. 435; 1959, c. 1259, s. 8A; 1973, c. 476, s. 193; 1987 (Reg. Sess., 1988), c. 1044, s. 1; 1991, c. 157, s. 1; 2007‑527, s. 15.)



§ 105-258.1. Taxpayer interviews.

§ 105‑258.1.  Taxpayer interviews.

(a)        Scope.  This section applies to in‑person interviews between a taxpayer and an officer or employee of the Department relating to the determination or collection of a tax, other than an in‑person interview concerning any of the following:

(1)        A criminal investigation.

(2)        The determination or collection of a tax imposed by Article 2D of this Chapter.

(3)        Repealed by Session Laws 2007‑491, s. 37, effective January 1, 2008.

(4)        A jeopardy assessment and collection.

(b)        Recording of Interview.  The Department shall allow a taxpayer to make an audio recording of an interview at the taxpayer's expense and using the taxpayer's equipment. The Department may make an audio recording of an interview at its own expense and using its own equipment. The Department shall, upon request of the taxpayer, provide the taxpayer a transcript of an interview recorded by the Department; the Department may charge the taxpayer for the cost of the requested transcription and reproduction of the transcript.

(c)        Disclosure of Procedure.  At or before an initial interview relating to the determination of a tax, the Department shall provide the taxpayer a written explanation of the audit process and the taxpayer's rights in the process. At or before an initial interview relating to the collection of a tax, the Department shall provide the taxpayer a written explanation of the collection process and the taxpayer's rights in the process.

(d)        Right of Consultation.  A taxpayer may authorize a person to represent the taxpayer in an interview if the person has a written power of attorney executed by the taxpayer. The Department may not require a taxpayer to accompany the taxpayer's representative to the interview unless the Secretary has summoned the taxpayer pursuant to G.S. 105‑258.

(e)        Suspension of Interview.  The Department shall suspend an interview relating to the determination of a tax if the taxpayer is not accompanied by a representative and, at any time during the interview, expresses the desire to consult with another person. (1993, c. 532, s. 7; 1993 (Reg. Sess., 1994), c. 745, s. 18; 2007‑491, s. 37.)



§ 105-258.2. (Effective January 1, 2009) Taxpayer conversations.

§ 105‑258.2.  (Effective January 1, 2009) Taxpayer conversations.

(a)        Scope.  This section applies to a conversation that is conducted by telephone or in person, is between a taxpayer and an employee of the Department, and occurs at an office of the Department if the conversation is in person. It does not apply to a conversation that occurs at a presentation, a conference, or another forum.

(b)        Documentation.  The Secretary must document advice given to a taxpayer in a conversation with that taxpayer when the taxpayer gives the Secretary the taxpayer's identifying information, asks the Secretary about the application of a tax to the taxpayer in specific circumstances, and requests that the Secretary document the advice in the taxpayer's records. The documentation may be an entry in the account record of the taxpayer or by another method determined by the Secretary. The documentation must set out the date of the conversation, the question asked, and the advice given.

(c)        (Effective July 1, 2009) Sales Tax Inquiries.  The Secretary must document advice given in a conversation with a person who is not registered as a retailer or a wholesale merchant under Article 5 of this Chapter when the person gives the Secretary the person's name and address, describes a business in which the person is engaged, asks if the person is required to be registered under Article 5 of this Chapter, and requests that the Secretary document the advice. The Secretary must keep a record of the person's inquiry that sets out the date of the conversation, the person making the inquiry, the business described in the conversation, and the advice given.  (2008‑107, s. 28.16(c), (d).)



§ 105-259. Secrecy required of officials; penalty for violation.

§ 105‑259.  Secrecy required of officials; penalty for violation.

(a)        Definitions.  The following definitions apply in this section:

(1)        Employee or officer.  The term includes a former employee, a former officer, and a current or former member of a State board or commission.

(2)        Tax information.  Any information from any source concerning the liability of a taxpayer for a tax, as defined in G.S. 105‑228.90. The term includes the following:

a.         Information contained on a tax return, a tax report, or an application for a license for which a tax is imposed.

b.         Information obtained through an audit of a taxpayer or by correspondence with a taxpayer.

c.         Information on whether a taxpayer has filed a tax return or a tax report.

d.         A list or other compilation of the names, addresses, social security numbers, or similar information concerning taxpayers.

The term does not include (i) statistics classified so that information about specific taxpayers cannot be identified, (ii) an annual report required to be filed under G.S. 55‑16‑22 or (iii) the amount of tax refunds paid to a governmental entity listed in G.S. 105‑164.14(c) or to a State agency.

(b)        Disclosure Prohibited.  An officer, an employee, or an agent of the State who has access to tax information in the course of service to or employment by the State may not disclose the information to any other person except as provided in this subsection. Standards used or to be used for the selection of returns for examination and data used or to be used for determining the standards may not be disclosed for any purpose. All other tax information may be disclosed only if the disclosure is made for one of the following purposes:

(1)        To comply with a court order, an administrative law judge's order in a contested tax case, or a law.

(2)        Review by the Attorney General or a representative of the Attorney General.

(3)        To exchange the following types of information with a tax official of another jurisdiction if the laws of the other jurisdiction allow it to provide similar tax information to a representative of this State:

a.         Information to aid the jurisdiction in collecting a tax imposed by this State or the other jurisdiction.

b.         Information needed for statistical reports and revenue estimates.

(4)        To provide a governmental agency or an officer of an organized association of taxpayers with a list of taxpayers who have paid a privilege license tax under Article 2 of this Chapter.

(5)        To furnish to the chair of a board of county commissioners information on the county sales and use tax.

(5a)      Reserved.

(5b)      To furnish to the finance officials of a city a list of the utility taxable gross receipts and piped natural gas tax revenues attributable to the city under G.S. 105‑116.1 and G.S. 105‑187.44 or under former G.S. 105‑116 and G.S. 105‑120.

(5c)      To provide the following information to a regional public transportation authority or a regional transportation authority created pursuant to Article 26 or Article 27 of Chapter 160A of the General Statutes on an annual basis, when the information is needed to enable the authority to administer its tax laws:

a.         The name, address, and identification number of retailers who collect the tax on leased vehicles imposed by G.S. 105‑187.5.

b.         The name, address, and identification number of a retailer audited by the Department of Revenue regarding the tax on leased vehicles imposed by G.S. 105‑187.5, when the Department determines that the audit results may be of interest to the authority.

(5d)      To provide the following information to a county or city on an annual basis, when the county or city needs the information for the administration of its local prepared food and beverages tax, room occupancy tax, vehicle rental tax, or heavy equipment rental tax:

a.         The name, address, and identification number of retailers who collect the sales and use taxes imposed under Article 5 of this Chapter and may be engaged in a business subject to one or more of these local taxes.

b.         The name, address, and identification number of a retailer audited by the Department regarding the sales and use taxes imposed under Article 5 of this Chapter, when the Department determines that the audit results may be of interest to the county or city in the administration of one or more of these local taxes.

(6)        To sort, process, or deliver tax information on behalf of the Department of Revenue.

(6a)      To furnish the county or city official designated under G.S. 105‑164.14(f) a list of claimants that have received a refund of the county sales or use tax to the extent authorized in G.S. 105‑164.14(f).

(7)        To exchange information with the Division of the State Highway Patrol of the Department of Crime Control and Public Safety, the Division of Motor Vehicles of the Department of Transportation, the International Fuel Tax Association, Inc., or the Joint Operations Center for National Fuel Tax Compliance when the information is needed to fulfill a duty imposed on the Department of Revenue, the Division of the State Highway Patrol of the Department of Crime Control and Public Safety, or the Division of Motor Vehicles of the Department of Transportation.

(7a)      To furnish the name and identifying information of motor carriers whose licenses have been revoked to the administrator of a national criminal justice system database that makes the information available only to criminal justice agencies and public safety organizations.

(8)        To furnish to the Department of State Treasurer, upon request, the name, address, and account and identification numbers of a taxpayer who may be entitled to property held in the Escheat Fund.

(9)        To furnish to the Employment Security Commission the name, address, and account and identification numbers of a taxpayer when the information is requested by the Commission in order to fulfill a duty imposed under Article 2 of Chapter 96 of the General Statutes.

(9a)      To furnish information to the Employment Security Commission to the extent required for its NC WORKS study of the working poor pursuant to G.S. 108A‑29(r). The Employment Security Commission shall use information furnished to it under this subdivision only in a nonidentifying form for statistical and analytical purposes related to its NC WORKS study. The information that may be furnished under this subdivision is the following with respect to individual income taxpayers, as shown on the North Carolina income tax forms:

a.         Name, social security number, spouse's name, spouse's social security number, and county of residence.

b.         Filing status and federal personal exemptions.

c.         Federal taxable income, additions to federal taxable income, and total of federal taxable income plus additional income.

d.         Income while a North Carolina resident, total income from North Carolina sources while a nonresident, and total income from all sources.

e.         Exemption for children, nonresidents' and part‑year residents' exemption for children, and credit for children.

f.          Expenses for child and dependent care, portion of expenses paid while a resident of North Carolina, portion of expenses paid while a resident of North Carolina that was incurred for dependents who were under the age of seven and dependents who were physically or mentally incapable of caring for themselves, credit for child and dependent care expenses, other qualifying expenses, credit for other qualifying expenses, total credit for child and dependent care expenses.

(10)      Review by the State Auditor to the extent authorized in G.S. 147‑64.7.

(11)      To give a spouse who elects to file a joint tax return a copy of the return or information contained on the return.

(11a)    To provide a copy of a return to the taxpayer who filed the return.

(11b)    In the case of a return filed by a corporation, a partnership, a trust, or an estate, to provide a copy of the return or information on the return to a person who has a material interest in the return if, under the circumstances, section 6103(e)(1) of the Code would require disclosure to that person of any corresponding federal return or information.

(11c)    In the case of a return of an individual who is legally incompetent or deceased, to provide a copy of the return to the legal representative of the estate of the incompetent individual or decedent.

(12)      To contract with a financial institution for the receipt of withheld income tax payments under G.S. 105‑163.6 or for the transmittal of payments by electronic funds transfer.

(13)      To furnish the following to the Fiscal Research Division of the General Assembly, upon request:

a.         A sample, suitable in character, composition, and size for statistical analyses, of tax returns or other tax information from which taxpayers' names and identification numbers have been removed.

b.         An analysis of the fiscal impact of proposed legislation.

(14)      To exchange information concerning a tax imposed by Subchapter V of this Chapter with the Standards Division of the Department of Agriculture and Consumer Services when the information is needed to administer the Gasoline and Oil Inspection Act, Article 3 of Chapter 119 of the General Statutes.

(15)      To exchange information concerning a tax imposed by Articles 2A, 2C, or 2D of this Chapter with one of the following agencies when the information is needed to fulfill a duty imposed on the Department or the agency:

a.         The North Carolina Alcoholic Beverage Control Commission.

b.         The Division of Alcohol Law Enforcement of the Department of Crime Control and Public Safety.

c.         The Bureau of Alcohol, Tobacco, and Firearms of the United States Treasury Department.

d.         Law enforcement agencies.

e.         The Division of Community Corrections of the Department of Correction.

(15a)    To furnish to the head of the appropriate State or federal law enforcement agency information concerning the commission of an offense under the jurisdiction of that agency discovered by the Department during a criminal investigation of the taxpayer.

(16)      To furnish to the Department of Secretary of State the name, address, tax year end, and account and identification numbers of a corporation liable for corporate income or franchise taxes or of a limited liability company liable for a corporate or a partnership tax return to enable the Secretary of State to notify the corporation or the limited liability company of the annual report filing requirement or that its articles of incorporation or articles of organization or its certificate of authority has been suspended.

(16a)    To provide the North Carolina Self‑Insurance Security Association information on self‑insurers' premiums as determined under G.S. 105‑228.5(b), (b1), and (c) for the purpose of collecting the assessments authorized in G.S. 97‑133(a).

(17)      To inform the Business License Information Office of the Department of Commerce of the status of an application for a license for which a tax is imposed and of any information needed to process the application.

(18)      To furnish to the Office of the State Controller the name, address, and account and identification numbers of a taxpayer upon request to enable the State Controller to verify statewide vendor files or track debtors of the State.

(19)      To furnish to the North Carolina Industrial Commission information concerning workers' compensation reported to the Secretary under G.S. 105‑163.7.

(20)      (See note for expiration date) To furnish to the Environmental Management Commission information concerning whether a person who is requesting certification of a dry‑cleaning facility or wholesale distribution facility from the Commission is liable for privilege tax under Article 5D of this Chapter. This subdivision is repealed when Part 6 of Article 21A of Chapter 143 of the General Statutes expires.

(21)      To exchange information concerning the tax on piped natural gas imposed by Article 5E of this Chapter with the North Carolina Utilities Commission or the Public Staff of that Commission.

(22)      To provide the Secretary of Administration pursuant to G.S. 143‑59.1 a list of vendors and their affiliates who meet one or more of the conditions of G.S. 105‑164.8(b) but refuse to collect the use tax levied under Article 5 of this Chapter on their sales delivered to North Carolina.

(23)      To provide public access to a database containing the names and account numbers of taxpayers who are not required to pay sales and use taxes under Article 5 of this Chapter to a retailer because of an exemption or because they are authorized to pay the tax directly to the Department of Revenue.

(24)      To furnish the Department of Commerce and the Employment Security Commission a copy of the qualifying information required in G.S. 105‑129.7(b) or G.S. 105‑129.86(b).

(25)      To provide public access to a database containing the names of retailers who are registered to collect sales and use taxes under Article 5 of this Chapter.

(26)      To contract for the collection of tax debts pursuant to G.S. 105‑243.1.

(27)      To provide a report required under this Chapter.

(28)      To exchange information concerning a tax credit claimed under Article 3E of this Chapter with the North Carolina Housing Finance Agency.

(29)      To provide to the Economic Investment Committee established pursuant to G.S. 143B‑437.48 information necessary to implement Part 2F of Article 10 of Chapter 143B of the General Statutes.

(30)      To prove that a business does not meet the definition of "small business" under Article 3F of this Chapter because the annual receipts of the business, combined with the annual receipts of all related persons, exceeds the applicable amount.

(31)      (Repealed for business activities occurring in taxable years beginning on or after January 1, 2020) To verify with a related entity or strategic partner information relating to that entity provided by a taxpayer claiming a credit under Article 3G of this Chapter.

(32)      Repealed by Session Laws 2006‑162, s. 4(c), as amended by Session Laws 2007‑527, s. 24, effective July 24, 2006.

(33)      To provide to the North Carolina State Lottery Commission the information required under G.S. 18C‑141.

(34)      To exchange information concerning a tax credit claimed under G.S. 105‑130.47 or G.S. 105‑151.29 with the North Carolina Film Office of the Department of Commerce and with the regional film commissions.

(35)      To furnish to a taxpayer claiming a credit under Article 3G of this Chapter information from a related entity or strategic partner to the extent that information was used by the Secretary to adjust the amount of tax credit claimed by the taxpayer.

(36)      To furnish to a taxpayer claiming a credit under G.S. 105‑130.47 or G.S. 105‑151.29 information used by the Secretary to adjust the amount of the credit claimed by the taxpayer.

(37)      To furnish the Department of Commerce with the information needed to complete the studies required under G.S. 105‑129.2A and G.S. 105‑129.82.

(38)      (Effective for taxable years beginning before January 1, 2008) To verify with a nonprofit organization information relating to eligibility for a credit under G.S. 105‑129.16H.

(38)      (Effective for taxable years beginning on or after January 1, 2008) To verify with a nonprofit organization or a unit of State or local government information relating to eligibility for a credit under G.S. 105‑129.16H.

(39)      To furnish the Department of State Treasurer with information it requests about whether a unit of local government has timely filed a withholding report, has been charged a penalty, or has paid a penalty, as such information may be helpful in auditing local government accounts pursuant to G.S. 159‑34 and determining compliance with the Local Government Finance Act.

(c)        Punishment.  A person who violates this section is guilty of a Class 1 misdemeanor. If the person committing the violation is an officer or employee, that person shall be dismissed from public office or public employment and may not hold any public office or public employment in this State for five years after the violation.  (1939, c. 158, s. 928; 1951, c. 190, s. 2; 1973, c. 476, s. 193; c. 903, s. 4; c. 1287, s. 13; 1975, c. 19, s. 29; c. 275, s. 7; 1977, c. 657, s. 6; 1979, c. 495; 1983, c. 7; 1983 (Reg. Sess., 1984), c. 1004, s. 3; c. 1034, s. 125; 1987, c. 440, s. 4; 1989, c. 628; c. 728, s. 1.47; 1989 (Reg. Sess., 1990), c. 945, s. 15; 1993, c. 485, s. 31; c. 539, s. 712; 1994, Ex. Sess., c. 14, s. 51; c. 24, s. 14(c); 1993 (Reg. Sess., 1994), c. 679, s. 8.4; 1995, c. 17, s. 11; c. 21, s. 2; 1997‑118, s. 6; 1997‑261, s. 14; 1997‑340, s. 2; 1997‑392, s. 4.1; 1997‑475, s. 6.11; 1998‑22, ss. 10, 11; 1998‑98, ss. 13.1(b), 20; 1998‑139, s. 1; 1998‑212, s. 12.27A(o); 1999‑219, s. 7.1; 1999‑340, s. 8; 1999‑341, s. 8; 1999‑360, s. 2.1; 1999‑438, s. 18; 1999‑452, s. 28.1; 2000‑120, s. 8; 2000‑173, s. 11; 2001‑205, s. 1; 2001‑380, s. 5; 2001‑476, s. 8(b); 2001‑487, ss. 47(d), 123; 2002‑87, s. 7; 2002‑106, s. 5; 2002‑172, s. 2.3; 2003‑349, s. 4; 2003‑416, s. 2; 2004‑124, s. 32D.3; 2004‑170, s. 23; 2004‑204, 1st Ex. Sess., s. 4; 2005‑276, ss. 31.1(cc), 39.1(c), 7.27(b); 2005‑400, s. 20; 2005‑429, s. 2.13; 2005‑435, ss. 32(b), 32(c), 37, 48; 2006‑162, s. 4(c); 2006‑196, s. 11; 2006‑252, s. 2.21; 2007‑397, s. 13(d); 2007‑491, s. 38; 2007‑527, ss. 24, 33, 34, 35, 36; 2008‑107, s. 28.25(d); 2008‑144, s. 4; 2009‑283, s. 1; 2009‑445, s. 39; 2009‑483, ss. 5, 10.)



§ 105-260. Evaluation of Department personnel.

§ 105‑260.  Evaluation of Department personnel.

The Secretary may not use records of tax enforcement results, or production goals based on these records, as the sole criteria in evaluating employees of the Department who are directly involved in tax collection activities or in evaluating the immediate supervisors of these employees.  The Secretary must consider records of taxpayer complaints that named an employee as discourteous, unresponsive, or incompetent in evaluating the employee. (1939, c. 158, s. 929; 1973, c. 476, s. 193; 1981, c. 859, s. 79; c. 1127, s. 53; 1993, c. 532, s. 8.)



§ 105-260.1. Delegation of authority to hold hearings.

§ 105‑260.1.  Delegation of authority to hold hearings.

The Secretary of Revenue may delegate to a Deputy or Assistant Secretary of Revenue the authority to hold any hearing required or allowed under this Chapter. (1985, c. 258.)



§ 105-261. Secretary and deputies to administer oaths.

§ 105‑261.  Secretary and deputies to administer oaths.

The Secretary of Revenue and such deputies as he may designate shall have the power to administer an oath to any person or to take the acknowledgment of any person in respect to any return or report required by this Subchapter or under the rules and regulations of the Secretary of Revenue, and shall have access to all the books and records of any person, firm, corporation, county, or municipality in this State. (1939, c. 158, s. 930; 1973, c. 476, s. 193.)



§ 105-262. Rules.

§ 105‑262.  Rules.

(a)        The Secretary of Revenue may adopt rules needed to administer a tax collected by the Secretary or to fulfill another duty delegated to the Secretary. G.S. 150B‑1 and Article 2A of Chapter 150B of the General Statutes set out the procedure for the adoption of rules by the Secretary.

(b)        The Secretary must ask the Office of State Budget and Management to prepare a fiscal note for a proposed new rule or a proposed change to a rule that has a substantial economic impact, as defined in G.S. 150B‑21.4(b1). The Secretary shall not take final action on a proposed rule change that has a substantial economic impact until at least 60 days after the fiscal note has been prepared. (1939, c. 158, s. 931; 1955, c. 1350, s. 2; 1973, c. 476, s. 193; 1981, c. 859, s. 80; c. 1127, s. 53; 1991, c. 45, s. 28; c. 477, s. 7; 1995, c. 507, s. 27.8(p); 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b); 2007‑491, s. 39.)



§ 105-263. (Effective until January 1, 2009) Extensions of time for filing a report or return.

§ 105‑263.  (Effective until January 1, 2009) Extensions of time for filing a report or return.

The Secretary may extend the time in which a person must file a report or return with the Secretary. To obtain an extension of time for filing a report or return, a person must comply with any application requirement set by the Secretary. An extension of time for filing a franchise tax return, an income tax return, or a gift tax return does not extend the time for paying the tax due or the time when a penalty attaches for failure to pay the tax. An extension of time for filing a report or any return other than a franchise tax return, an income tax return, or a gift tax return extends the time for paying the tax due and the time when a penalty attaches for failure to pay the tax. When an extension of time for filing a report or return extends the time for paying the tax expected to be due with the report or return, interest, at the rate established pursuant to G.S. 105‑241.21, accrues on the tax due from the original due date of the report or return to the date the tax is paid. (1939, c. 158, s. 932; 1973, c. 476, s. 193; 1977, c. 1114, s. 2; 1989 (Reg. Sess., 1990), c. 984, s. 14; 1991 (Reg. Sess., 1992), c. 930, s. 11; 1997‑300, s. 1; 2007‑491, s. 44(1)a.)

§ 105‑263.  (Effective January 1, 2009) Extensions of time for filing a report or return.

The Secretary may extend the time in which a person must file a report or return with the Secretary. To obtain an extension of time for filing a report or return, a person must comply with any application requirement set by the Secretary. An extension of time for filing a franchise tax return or an income tax return does not extend the time for paying the tax due or the time when a penalty attaches for failure to pay the tax. An extension of time for filing a report or any return other than a franchise tax return or an income tax return extends the time for paying the tax due and the time when a penalty attaches for failure to pay the tax. When an extension of time for filing a report or return extends the time for paying the tax expected to be due with the report or return, interest, at the rate established pursuant to G.S. 105‑241.21, accrues on the tax due from the original due date of the report or return to the date the tax is paid.  (1939, c. 158, s. 932; 1973, c. 476, s. 193; 1977, c. 1114, s. 2; 1989 (Reg. Sess., 1990), c. 984, s. 14; 1991 (Reg. Sess., 1992), c. 930, s. 11; 1997‑300, s. 1; 2007‑491, s. 44(1)a; 2008‑107, s. 28.18(c).)



§ 105-264. Effect of Secretary's interpretation of revenue laws.

§ 105‑264.  Effect of Secretary's interpretation of revenue laws.

(a)        Interpretation.  It is the duty of the Secretary to interpret all laws administered by the Secretary. The Secretary's interpretation of these laws shall be consistent with the applicable rules. An interpretation by the Secretary is prima facie correct. When the Secretary interprets a law by adopting a rule or publishing a bulletin or directive on the law, the interpretation is a protection to the officers and taxpayers affected by the interpretation, and taxpayers are entitled to rely upon the interpretation. If the Secretary changes an interpretation, a taxpayer who relied on it before it was changed is not liable for any penalty or additional assessment on any tax that accrued before the interpretation was changed and was not paid by reason of reliance upon the interpretation.

(b)        Advice.  If a taxpayer requests specific advice from the Department and receives erroneous advice in response, the taxpayer is not liable for any penalty or additional assessment attributable to the erroneous advice furnished by the Department to the extent that the following conditions are all satisfied:

(1)        The advice was reasonably relied upon by the taxpayer.

(2)        The penalty or additional assessment did not result from the taxpayer's failure to provide adequate or accurate information.

(3)        The Department provided the advice in writing or the Department's records establish that the Department provided erroneous verbal advice.

(c)        Revised Interpretations.  This section does not prevent the Secretary from changing an interpretation and it does not prevent a change in an interpretation from applying on and after the effective date of the change.  (1939, c. 158, s. 933; 1955, c. 1350, s. 4; 1957, c. 1340, s. 14; 1973, c. 476, s. 193; 1991, c. 45, s. 29; 1993, c. 532, s. 9; 1998‑98, s. 21; 2008‑107, s. 28.16(e).)



§ 105-264.1. Secretary's interpretation applies to local taxes that are based on State taxes.

§ 105‑264.1.  Secretary's interpretation applies to local taxes that are based on State taxes.

An interpretation by the Secretary of a law administered by the Secretary applies to a local law administered by a unit of local government when the local law refers to the State law to determine the application of the local law. A person who is subject to the local law or the unit of local government that administers the local law may ask the Secretary for an interpretation of the State law that determines the application of the local law. An interpretation by the Secretary of a State law that determines the application of a local law provides the same protections against liability under the local law that it provides under the State law.  (2008‑134, s. 12(a).)



§ 105-265: Repealed by Session Laws 1991, c. 45, s. 19.

§ 105‑265:  Repealed by Session Laws 1991, c.  45, s. 19.



§ 105-266: Repealed by Session Laws 2007-491, s. 2, effective January 1, 2008.

§ 105‑266: Repealed by Session Laws 2007‑491, s. 2, effective January 1, 2008.



§ 105-266.1: Repealed by Session Laws 2007-491, s. 2, effective January 1, 2008.

§ 105‑266.1: Repealed by Session Laws 2007‑491, s. 2, effective January 1, 2008.



§ 105-266.2. Refund of tax paid on substantial income later restored.

§ 105‑266.2.  Refund of tax paid on substantial income later restored.

This section applies to a taxpayer who is subject to the alternative tax under § 1341(a)(5) of the Code for the current taxable year because the taxpayer restored an item of income that had been included in the taxpayer's gross income for an earlier taxable year. For the purpose of Article 4 of this Chapter, the taxpayer is considered to have made a payment of tax for the current taxable year on the later of the date the return for the current taxable year was filed or the date the return was due to be filed. The amount of this payment of tax is (i) the amount the taxpayer's tax under Article 4 for the earlier taxable year was increased because the item of income was included in gross income for that year minus (ii) the amount the taxpayer's tax under Article 4 for the current taxable year was decreased because the item was deductible for that year. To the extent this payment of tax creates an overpayment, the overpayment is refundable in accordance with G.S. 105‑241.21. (1997‑213, s. 1; 2007‑491, s. 44(1)c.)



§ 105-267: Repealed by Session Laws 2007-491, s. 2, effective January 1, 2008.

§ 105‑267: Repealed by Session Laws 2007‑491, s. 2, effective January 1, 2008.



§ 105-267.1: Repealed by Session Laws 1991, c. 45, s. 30.

§ 105‑267.1:  Repealed by Session Laws 1991, c.  45, s. 30.



§ 105-268. Reciprocal comity.

§ 105‑268.  Reciprocal comity.

The courts of this State shall recognize and enforce liabilities for taxes lawfully imposed by other states which extend a like comity to this State. (1939, c. 158, s. 938.)



§ 105-268.1. Agreements to coordinate the administration and collection of taxes.

§ 105‑268.1.  Agreements to coordinate the administration and collection of taxes.

The Secretary of Revenue is hereby authorized, with the approval of the Governor and Council of State, to enter into agreements with the United States government or any department or agency thereof, or with a state or any political subdivision thereof, for the purpose of coordinating the administration and collection of taxes imposed by this State and administered and collected by said Secretary with taxes imposed by the United States or by any other state or political subdivision thereof. (1943, c. 747, s. 1; 1971, c. 806, s. 2; 1973, c. 476, s. 193.)



§ 105-268.2. Expenditures and commitments authorized to effectuate agreements.

§ 105‑268.2.  Expenditures and commitments authorized to effectuate agreements.

The Secretary of Revenue with the approval of the Governor and Council of State is authorized and empowered to undertake such commitments and make such expenditures, within the appropriations provided by law, as may be necessary to effectuate such agreements. (1943, c. 747, s. 2; 1971, c. 806, s. 2; 1973, c. 476, s. 193.)



§ 105-268.3. Returns to be filed and taxes paid pursuant to agreements.

§ 105‑268.3.  Returns to be filed and taxes paid pursuant to agreements.

Notwithstanding any other provision of law, returns shall be filed and taxes paid in accordance with the provisions of any agreement entered into pursuant to this Article. (1943, c. 747, s. 3; 1971, c. 806, s. 2.)



§ 105-269. Extraterritorial authority to enforce payment.

§ 105‑269.  Extraterritorial authority to enforce payment.

(a)        The Secretary, with the assistance of the Attorney General, is authorized to bring suits in the courts of other states to collect taxes legally due this State. The officials of other states that extend a like comity to this State are empowered to sue for the collection of taxes in the courts of this State. A certificate by the Secretary of State, under the Great Seal of the State, that these officers have authority to collect the tax is conclusive evidence of this authority. Whenever the Secretary considers it expedient to employ local counsel to assist in bringing suit in an out‑of‑state court, the Secretary, with the concurrence of the Attorney General, may employ local counsel on the basis of a negotiated retainer or in accordance with prevailing commercial law league rates.

(b)        Repealed by Session Laws 2001‑380, s. 4, effective August 20, 2001, and applicable to tax debts that remain unpaid on or after that date. (1939, c. 158, s. 939; 1963, c. 1169, s. 6; 1973, c. 476, s. 193; 1983 (Reg. Sess., 1984), c. 1005; 2001‑380, s. 4.)



§ 105-269.1. Local authorities authorized to furnish office space.

§ 105‑269.1.  Local authorities authorized to furnish office space.

Boards of county commissioners and governing boards of cities and towns are hereby fully authorized and empowered to furnish  adequate and suitable office space for field representatives of the Department of Revenue upon request of the Secretary of Revenue, and are hereby authorized and empowered to make necessary expenditures therefor. (1951, c. 643, s. 9; 1973, c. 476, s. 193.)



§ 105-269.2: Repealed by Session Laws 2007-491, s. 2, effective January 1, 2008.

§ 105‑269.2: Repealed by Session Laws 2007‑491, s. 2, effective January 1, 2008.



§ 105-269.3. Enforcement of Subchapter V and fuel inspection tax.

§ 105‑269.3.  Enforcement of Subchapter V and fuel inspection tax.

The State Highway Patrol and law enforcement officers and other appropriate personnel in the Department of Crime Control and Public Safety may assist the Department of Revenue in enforcing Subchapter V of this Chapter and Article 3 of Chapter 119 of the General Statutes. The State Highway Patrol and law enforcement officers of the Department of Crime Control and Public Safety have the power of peace officers in matters concerning the enforcement of Subchapter V of this Chapter and Article 3 of Chapter 119 of the General Statutes. (1963, c. 1169, s. 6; 1991, c. 42, s. 16; 1991 (Reg. Sess., 1992), c. 1007, s. 17; 1993, c. 485, s. 15; 1993 (Reg. Sess., 1994), c. 745, s. 19; 2002‑159, s. 31.5(b); 2002‑190, s. 2.)



§ 105-269.4. Election to apply income tax refund to following year's tax.

§ 105‑269.4.  Election to apply income tax refund to following year's tax.

Any taxpayer required to file an income tax return under Article 4 of this Subchapter whose return shows that the taxpayer is entitled to a refund may elect to apply part or all of the refund to that taxpayer's estimated income tax liability for the following year. The Secretary of Revenue shall amend the income tax returns to permit the election authorized by this section. (1983, c. 663, s. 1; 1989 (Reg. Sess., 1990), c. 814, s. 28.)



§ 105-269.5. Contribution of income tax refund to Wildlife Conservation Account.

§ 105‑269.5.  Contribution of income tax refund to Wildlife Conservation Account.

Any taxpayer entitled to a refund of income taxes under Article 4 of this Chapter may elect to contribute all or part of the refund to the Wildlife Conservation Account established under G.S. 143‑247.2 to be used for the management, protection, and preservation of wildlife in accordance with that statute. The Secretary shall provide appropriate language and space on the income tax form in which to make the election.  The taxpayer's election becomes irrevocable upon filing the taxpayer's income tax return for the taxable year.  The Secretary shall transmit the contributions made pursuant to this section to the State Treasurer for credit to the Wildlife Conservation Account. (1983, c. 865, s. 2; 1991, c. 45, s. 20; 1993, c. 543, s. 6.)



§ 105-269.6: Repealed by Session Laws 2002-158, s. 6(a), effective for taxable years beginning on or after January 1, 2003.

§ 105-269.6:  Repealed by Session Laws 2002-158, s. 6(a), effective for taxable years beginning on or after January 1, 2003.



§§ 105-269.7 through 105-269.12. Reserved for future codification purposes.

§§ 105‑269.7 through 105‑269.12.  Reserved for future codification purposes.



§ 105-269.13. Debts not collectible under North Carolina law.

§ 105‑269.13.  Debts not collectible under North Carolina law.

(a)        Debts Not Collectible.  The following debts are not collectible and are not subject to execution under Article 28 of Chapter 1 of the General Statutes or any other provision of law:

(1)        A loan made by a person who does not comply with G.S. 105‑88.

(2)        A debt owed to a retailer described in subsection (b) of this section as the result of the purchase of tangible personal property.

(b)        Retailer.  A debt owed to a retailer is subject to this section if all of the following applies to the retailer:

(1)        The retailer meets one or more of the conditions in G.S. 105‑164.8(b).

(2)        The retailer is not registered to collect the use tax due under Article 5 of this Chapter on its sales delivered to an address in North Carolina.

(3)        The retailer reported gross sales of at least five million dollars ($5,000,000) on its most recent federal income tax return.

(c)        Assignment.  An assignment to a person of a debt listed in subsection (a) of this section is subject to the collection restrictions imposed by this section. (2000‑120, s. 9.)



§ 105-269.14. Payment of use tax with individual income tax.

§ 105‑269.14.  Payment of use tax with individual income tax.

(a)        Requirement.  An individual who owes use tax that is payable on an annual basis pursuant to G.S. 105‑164.16(d) and who is required to file an individual income tax return under Part 2 of Article 4 of this Chapter must pay the use tax with the individual income tax return for the taxable year. The Secretary must provide appropriate space and information on the individual income tax form and instructions. The information must include the following:

(1)        An explanation of an individual's obligation to pay use tax on items purchased from mail order, Internet, or other sellers that do not collect State and local sales and use taxes on the items.

(2)        A method to help an individual determine the amount of use tax the individual owes. The method must list categories of items, such as personal computers and clothing, that are commonly sold by mail order or Internet and must include a table that gives the average amounts of use tax payable by taxpayers in various income ranges.

(b)        Distribution.  The Secretary must distribute a portion of the net use tax proceeds collected under this section to counties and cities. The portion to be distributed to all counties and cities is the total net use tax proceeds collected under this section multiplied by a fraction. The numerator of the fraction is the local use tax proceeds collected under this section. The denominator of the fraction is the total use tax proceeds collected under this section. The Secretary must distribute this portion to the counties and cities in proportion to their total distributions under Articles 39, 40, 42, and 43 of this Chapter and Chapter 1096 of the 1967 Session Laws for the most recent period for which data are available. The provisions of G.S. 105‑472, 105‑486, and 105‑501 do not apply to tax proceeds distributed under this section.  (1999‑341, s. 2; 2000‑120, s. 10; 2002‑72, s. 20; 2003‑284, s. 44.1; 2005‑276, s. 33.24; 2007‑323, s. 31.16.3(i); 2009‑451, s. 27A.3(b), (c).)



§ 105-269.15. Income tax credits of partnerships.

§ 105‑269.15.  Income tax credits of partnerships.

(a)        Qualification.  A partnership that engages in an activity that is eligible for a tax credit qualifies for the credit as an entity and then passes through to each of its partners the partner's distributive share of the credit for which the partnership entity qualifies. Maximum dollar limits and other limitations that apply in determining the amount of a tax credit available to a taxpayer apply to the same extent in determining the amount of a tax credit for which the partnership entity qualifies, with one exception. The exception is a limitation that the tax credit cannot exceed the amount of tax imposed on the taxpayer.

(b)        Allowance of Credit to Partner.  A partner's distributive share of an income tax credit passed through by a partnership is allowed to the partner only to the extent the partner would have qualified for the credit if the partner stood in the position of the partnership. All limitations on an income tax credit apply to each partner to the extent of the partner's distributive share of the credit, except that a corporate partner's distributive share of an individual income tax credit is allowed as a corporation income tax credit to the extent the corporate partner could have qualified for a corporation income tax credit if it stood in the position of the partnership. All limitations on an income tax credit apply to the sum of the credit passed through to the partner plus the credit for which the partner qualifies directly.

(c)        Determination of Distributive Share.  A partner's distributive share of an income tax credit shall be determined in accordance with sections 702 and 704 of the Code. (1993 (Reg. Sess., 1994), c. 674, s. 3; 2001‑335, s. 1.)



§ 105-270. Repeal of laws imposing liability upon governing bodies of local units.

Article 10.

Liability for Failure to Levy Taxes.

§ 105‑270.  Repeal of laws imposing liability upon governing bodies of local units.

All laws and clauses of laws, statutes and parts of statutes, imposing civil or criminal liability upon the governing bodies, of local units, or the members of such governing bodies, for failure to levy or to vote for the levy of any particular tax or rate of tax for any particular purpose, are hereby repealed, and said governing bodies and any and all members thereof are hereby freed and released from any civil or criminal liability heretofore imposed by any law or statute for failure to levy or to vote for the levy of any particular tax or tax rate for any particular purpose. (1933, c. 418.)



§ 105-271. Official title.

SUBCHAPTER II. LISTING, APPRAISAL, AND ASSESSMENT OF PROPERTY AND COLLECTION OF TAXES ON PROPERTY.

Article 11.

Short Title, Purpose, and Definitions.

§ 105‑271.  Official title.

This Subchapter may be cited as the Machinery Act. (1939, c. 310, s. 1; 1971, c. 806. s. 1.)



§ 105-272. Purpose of Subchapter.

§ 105‑272.  Purpose of Subchapter.

The purpose of this Subchapter is to provide the machinery for the listing, appraisal, and assessment of property and the levy and collection of taxes on property by counties and municipalities. It is the intent of the General Assembly to make the provisions of this Subchapter uniformly applicable throughout the State, and to assure this objective no local act to become effective on or after July 1, 1971, shall be construed to repeal or amend any section of this Subchapter in whole or in part unless it shall expressly so provide by specific reference to the section to be repealed or amended. As used in this section, the term "local act" means any act of the General Assembly that applies to one or more counties by name, to one or more municipalities by name, or to all municipalities within one or more named counties. (1939, c. 310, s. 1802; 1971, c. 806, s. 1; 1991, c. 11, s. 1.)



§ 105-273. (Effective for taxes imposed for taxable years beginning before July 1, 2008) Definitions.

§ 105‑273.  (Effective for taxes imposed for taxable years beginning before July 1, 2008) Definitions.

When used in this Subchapter (unless the context requires a different meaning):

(1)        "Abstract" means the document on which the property of a taxpayer is listed for ad valorem taxation and on which the appraised and assessed values of the property are recorded.

(2)        "Appraisal" means both the true value of property and the process by which true value is ascertained.

(3)        "Assessment" means both the tax value of property and the process by which the assessment is determined.

(4)        Repealed by Session Laws 1973, c. 695, s. 15, effective January 1, 1974.

(4a)      "Code" [is] defined in G.S. 105‑228.90.

(5)        "Collector" or "tax collector" means any person charged with the duty of collecting taxes for a county or municipality.

(5a)      "Contractor" means a taxpayer who is regularly engaged in building, installing, repairing, or improving real property.

(6)        "Corporation" includes nonprofit corporation and every type of organization having capital stock represented by shares.

(6a)      "Discovered property" includes all of the following:

a.         Property that was not listed during a listing period.

b.         Property that was listed but the listing included a substantial understatement.

c.         Property that has been granted an exemption or exclusion and does not qualify for the exemption or exclusion.

(6b)      "To discover property" means to determine any of the following:

a.         Property has not been listed during a listing period.

b.         A taxpayer made a substantial understatement of listed property.

c.         Property was granted an exemption or exclusion and the property does not qualify for an exemption or exclusion.

(7)        "Document" includes book, paper, record, statement, account, map, plat, film, picture, tape, object, instrument, and any other thing conveying information.

(7a)      "Failure to list property" includes all of the following:

a.         Failure to list property during a listing period.

b.         A substantial understatement of listed property.

c.         Failure to notify the assessor that property granted an exemption or exclusion under an application for exemption or exclusion does not qualify for the exemption or exclusion.

(8)        "Intangible personal property" means patents, copyrights, secret processes, formulae, good will, trademarks, trade brands, franchises, stocks, bonds, cash, bank deposits, notes, evidences of debt, leasehold interests in exempted real property, bills and accounts receivable, and other like property.

(8a)      "Inventories" means (i) goods held for sale in the regular course of business by manufacturers, retail and wholesale merchants, and contractors, and (ii) goods held by contractors to be furnished in the course of building, installing, repairing, or improving real property. As to manufacturers, the term includes raw materials, goods in process, and finished goods, as well as other materials or supplies that are consumed in manufacturing or processing, or that accompany and become a part of the sale of the property being sold. The term also includes a modular home as defined in G.S. 105‑164.3(21b) that is used exclusively as a display model and held for eventual sale at the retail merchant's place of business. The term also includes crops, livestock, poultry, feed used in the production of livestock and poultry, and other agricultural or horticultural products held for sale, whether in process or ready for sale. The term does not include fuel used in manufacturing or processing, nor does it include materials or supplies not used directly in manufacturing or processing. As to retail and wholesale merchants and contractors, the term includes, in addition to articles held for sale, packaging materials that accompany and become a part of the sale of the property being sold.

(9)        "List" or "listing," when used as a noun, means abstract.

(10)      Repealed by Session Laws 1987, c. 43, s. 1.

(10a)    "Local tax official" includes a county assessor, an assistant county assessor, a member of a county board of commissioners, a member of a county board of equalization and review, a county tax collector, and the municipal equivalents of these officials.

(10b)    "Manufacturer" means a taxpayer who is regularly engaged in the mechanical or chemical conversion or transformation of materials or substances into new products for sale or in the growth, breeding, raising, or other production of new products for sale. The term does not include delicatessens, cafes, cafeterias, restaurants, and other similar retailers that are principally engaged in the retail sale of foods prepared by them for consumption on or off their premises.

(11)      "Municipal corporation" and "municipality" mean city, town, incorporated village, sanitary district, rural fire protection district, rural recreation district, mosquito control district, hospital district, metropolitan sewerage district, watershed improvement district, or other district or unit of local government by or for which ad valorem taxes are levied. The terms also include a consolidated city‑county as defined by G.S. 160B‑2(1).

(12)      "Person" and "he" include any individual, trustee, executor, administrator, other fiduciary, corporation, limited liability company, unincorporated association, partnership, sole proprietorship, company, firm, or other legal entity.

(13)      "Real property," "real estate," and "land" mean not only the land itself, but also buildings, structures, improvements, and permanent fixtures on the land, and all rights and privileges belonging or in any way appertaining to the property. These terms also mean a manufactured home as defined in G.S. 143‑143.9(6) if it is a residential structure; has the moving hitch, wheels, and axles removed; and is placed upon a permanent foundation either on land owned by the owner of the manufactured home or on land in which the owner of the manufactured home has a leasehold interest pursuant to a lease with a primary term of at least 20 years for the real property on which the manufactured home is affixed and where the lease expressly provides for disposition of the manufactured home upon termination of the lease. A manufactured home as defined in G.S. 143‑143.9(6) that does not meet all of these conditions is considered tangible personal property.

(13a)    "Retail Merchant" means a taxpayer who is regularly engaged in the sale of tangible personal property, acquired by a means other than manufacture, processing, or producing by the merchant, to users or consumers.

(13b)    "Substantial understatement" means the omission of a material portion of the value, quantity, or other measurement of taxable property. The determination of materiality in each case shall be made by the assessor, subject to the taxpayer's right to review of the determination by the county board of equalization and review or board of commissioners and appeal to the Property Tax Commission.

(14)      "Tangible personal property" means all personal property that is not intangible and that is not permanently affixed to real property.

(15)      "Tax" and "taxes" include the principal amount of any tax, costs, penalties, and interest imposed upon property tax or dog license tax.

(16)      "Taxing unit" means a county or municipality authorized to levy ad valorem property taxes.

(17)      "Taxpayer" means any person whose property is subject to ad valorem property taxation by any county or municipality and any person who, under the terms of this Subchapter, has a duty to list property for taxation. For purposes of collecting delinquent ad valorem taxes assessed on real property under G.S. 105‑366 through G.S. 105‑375, "taxpayer" means the owner of record on the date the taxes become delinquent and any subsequent owner of record of the real property if conveyed after that date.

(18)      "Valuation" means appraisal and assessment.

(19)      "Wholesale Merchant" means a taxpayer who is regularly engaged in the sale of tangible personal property, acquired by a means other than manufacture, processing, or producing by the merchant, to other retail or wholesale merchants for resale or to manufacturers for use as ingredient or component parts of articles being manufactured for sale.  (1939, c. 310, s. 2; 1971, c. 806, s. 1; 1973, c. 695, ss. 14, 15; 1985, c. 656, s. 20; 1985 (Reg. Sess., 1986), c. 947, ss. 3, 4; 1987, c. 43, s. 1; c. 440, s. 2; c. 805, s. 3; c. 813, ss. 1‑4; 1991, c. 34, s. 3; 1991 (Reg. Sess., 1992), c. 975, s. 1; c. 1004, s. 1; 1993, c. 354, s. 23; c. 459, s. 1; 1995, c. 461, s. 15; 1998‑212, s. 29A.18(c); 2001‑506, s. 1; 2002‑156, s. 4; 2003‑400, s. 4; 2006‑106, ss. 1, 8.)

§ 105‑273.  (Effective for taxes imposed for taxable years beginning on or after July 1, 2008) Definitions.

The following definitions apply in this Subchapter:

(1)        Abstract.  The document on which the property of a taxpayer is listed for ad valorem taxation and on which the appraised and assessed values of the property are recorded.

(2)        Appraisal.  The true value of property or the process by which true value is ascertained.

(3)        Assessment.  The tax value of property or the process by which the assessment is determined.

(3a)      (Effective for taxes imposed for taxable years beginning on or after July 1, 2010. See note for repeal.) "Builder" means a taxpayer licensed as a general contractor under G.S. 87‑1 and engaged in the business of buying real property, making improvements to it, and then reselling it.

(4)        Repealed by Session Laws 1973, c. 695, s. 15, effective January 1, 1974.

(4a)      Code.  Defined in G.S. 105‑228.90.

(5)        Collector or tax collector.  A person charged with the duty of collecting taxes for a county or municipality.

(5a)      Construction contractor.  A taxpayer who is regularly engaged in building, installing, repairing, or improving real property.

(6)        Corporation.  An organization having capital stock represented by shares or an incorporated, nonprofit organization.

(6a)      Discovered property.  Any of the following:

a.         Property that was not listed during a listing period.

b.         Property that was listed but the listing included a substantial understatement.

c.         Property that has been granted an exemption or exclusion and does not qualify for the exemption or exclusion.

(6b)      Discover property.  Determine any of the following:

a.         Property has not been listed during a listing period.

b.         A taxpayer made a substantial understatement of listed property.

c.         Property was granted an exemption or exclusion and the property does not qualify for an exemption or exclusion.

(7)        Document.  A book, paper, record, statement, account, map, plat, film, picture, tape, object, instrument, or any other thing conveying information.

(7a)      Failure to list property.  Any of the following:

a.         Failure to list property during a listing period.

b.         A substantial understatement of listed property.

c.         Failure to notify the assessor that property granted an exemption or exclusion under an application for exemption or exclusion does not qualify for the exemption or exclusion.

(8)        Intangible personal property.  Patents, copyrights, secret processes, formulae, good will, trademarks, trade brands, franchises, stocks, bonds, cash, bank deposits, notes, evidences of debt, leasehold interests in exempted real property, bills and accounts receivable, or other like property.

(8a)      Inventories.  Any of the following:

a.         Goods held for sale in the regular course of business by manufacturers, retail and wholesale merchants, and construction contractors. As to retail and wholesale merchants and construction contractors, the term includes packaging materials that accompany and become a part of the goods sold.

b.         Goods held by construction contractors to be furnished in the course of building, installing, repairing, or improving real property.

c.         As to manufacturers, raw materials, goods in process, finished goods, or other materials or supplies that are consumed in manufacturing or processing or that accompany and become a part of the sale of the property being sold. The term does not include fuel used in manufacturing or processing and materials or supplies not used directly in manufacturing or processing.

d.         A modular home as defined in G.S. 105‑164.3(21b) that is used exclusively as a display model and held for eventual sale at the retail merchant's place of business.

e.         Crops, livestock, poultry, feed used in the production of livestock and poultry, or other agricultural or horticultural products held for sale, whether in process or ready for sale.

(9)        List or listing.  An abstract, when the term is used as a noun.

(10)      Repealed by Session Laws 1987, c. 43, s. 1.

(10a)    Local tax official.  A county assessor, an assistant county assessor, a member of a county board of commissioners, a member of a county board of equalization and review, a county tax collector, or the municipal equivalent of one of these officials.

(10b)    Manufacturer.  A taxpayer who is regularly engaged in the mechanical or chemical conversion or transformation of materials or substances into new products for sale or in the growth, breeding, raising, or other production of new products for sale. The term does not include delicatessens, cafes, cafeterias, restaurants, and other similar retailers that are principally engaged in the retail sale of foods prepared by them for consumption on or off their premises.

(11)      Municipal corporation or municipality.  A city, town, incorporated village, sanitary district, rural fire protection district, rural recreation district, mosquito control district, hospital district, metropolitan sewerage district, watershed improvement district, a consolidated city‑county as defined by G.S. 160B‑2, or another district or unit of local government by or for which ad valorem taxes are levied.

(12)      Person.  An individual, a trustee, an executor, an administrator, another fiduciary, a corporation, a limited liability company, an unincorporated association, a partnership, a sole proprietorship, a company, a firm, or another legal entity.

(13)      Real property, real estate, or land.  Any of the following:

a.         The land itself.

b.         Buildings, structures, improvements, or permanent fixtures on land.

c.         All rights and privileges belonging or in any way appertaining to the property.

d.         A manufactured home as defined in G.S. 143‑143.9(6), unless it is considered tangible personal property for failure to meet all of the following requirements:

1.         It is a residential structure.

2.         It has the moving hitch, wheels, and axles removed.

3.         It is placed upon a permanent foundation either on land owned by the owner of the manufactured home or on land in which the owner of the manufactured home has a leasehold interest pursuant to a lease with a primary term of at least 20 years and the lease expressly provides for disposition of the manufactured home upon termination of the lease.

(13a)    Retail merchant.  A taxpayer who is regularly engaged in the sale of tangible personal property, acquired by a means other than manufacture, processing, or producing by the merchant, to users or consumers.

(13b)    Substantial understatement.  The omission of a material portion of the value, quantity, or other measurement of taxable property. The determination of materiality in each case shall be made by the assessor, subject to the taxpayer's right to review of the determination by the county board of equalization and review or board of commissioners and appeal to the Property Tax Commission.

(14)      Tangible personal property.  All personal property that is not intangible and that is not permanently affixed to real property.

(15)      Tax or taxes.  The principal amount of any property tax or dog license tax and costs, penalties, and interest.

(16)      Taxing unit.  A county or municipality authorized to levy ad valorem property taxes.

(17)      Taxpayer.  A person whose property is subject to ad valorem property taxation by any county or municipality and any person who, under the terms of this Subchapter, has a duty to list property for taxation.

(18)      Valuation.  Appraisal and assessment.

(19)      Wholesale merchant.  A taxpayer who is regularly engaged in the sale of tangible personal property, acquired by a means other than manufacture, processing, or producing by the merchant, to other retail or wholesale merchants for resale or to manufacturers for use as ingredient or component parts of articles being manufactured for sale.  (1939, c. 310, s. 2; 1971, c. 806, s. 1; 1973, c. 695, ss. 14, 15; 1985, c. 656, s. 20; 1985 (Reg. Sess., 1986), c. 947, ss. 3, 4; 1987, c. 43, s. 1; c. 440, s. 2; c. 805, s. 3; c. 813, ss. 1‑4; 1991, c. 34, s. 3; 1991 (Reg. Sess., 1992), c. 975, s. 1; c. 1004, s. 1; 1993, c. 354, s. 23; c. 459, s. 1; 1995, c. 461, s. 15; 1998‑212, s. 29A.18(c); 2001‑506, s. 1; 2002‑156, s. 4; 2003‑400, s. 4; 2006‑106, ss. 1, 8; 2008‑35, s. 1.1; 2009‑308, s. 1; 2009‑445, s. 20.)



§ 105-274. Property subject to taxation.

Article 12.

Property Subject to Taxation.

§ 105‑274.  Property subject to taxation.

(a)        All property, real and personal, within the jurisdiction of the State shall be subject to taxation unless it is:

(1)        Excluded from the tax base by a statute of statewide application enacted under the classification power accorded the General Assembly by Article V, § 2(2), of the North Carolina Constitution, or

(2)        Exempted from taxation by the Constitution or by a statute of statewide application enacted under the authority granted the General Assembly by Article V, § 2(3), of the North Carolina Constitution.

(b)        No provision of this Subchapter shall be construed to exempt from taxation any property situated in this State belonging to any foreign corporation unless the context of the provision clearly indicates a legislative intent to grant such an exemption. (1939, c. 310, ss. 303, 1800; 1961, c. 1169, s. 8; 1967, c. 1185; 1971, c. 806, s. 1.)



§ 105-275. Property classified and excluded from the tax base.

§ 105‑275.  Property classified and excluded from the tax base.

The following classes of property are designated special classes under Article V, Sec. 2(2), of the North Carolina Constitution and are excluded from tax:

(1)        Repealed by Session Laws 1987, c. 813, s. 5.

(2)        Tangible personal property that has been imported from a foreign country through a North Carolina seaport terminal and which is stored at such a terminal while awaiting further shipment for the first 12 months of such storage. (The purpose of this classification is to encourage the development of the ports of this State.)

(3)        Real and personal property owned by nonprofit water or nonprofit sewer associations or corporations.

(4)        Repealed by Session Laws 1987, c. 813, s. 5.

(5)        Vehicles that the United States government gives to veterans on account of disabilities they suffered in World War II, the Korean Conflict, or the Vietnam Era so long as they are owned by:

a.         A person to whom a vehicle has been given by the United States government or

b.         Another person who is entitled to receive such a gift under Title 38, section 252, United States Code Annotated.

(5a)      A motor vehicle owned by a disabled veteran that is altered with special equipment to accommodate a service‑connected disability. As used in this section, disabled veteran means a person as defined in 38 U.S.C. § 101(2) who is entitled to special automotive equipment for a service‑connected disability, as provided in 38 U.S.C. § 3901.

(6)        Special nuclear materials held for or in the process of manufacture, processing, or delivery by the manufacturer or processor thereof, regardless whether the manufacturer or processor owns the special nuclear materials. The terms "manufacture" and "processing" do not include the use of special nuclear materials as fuel. The term "special nuclear materials" includes (i) uranium 233, uranium enriched in the isotope 233 or in the isotope 235; and (ii) any material artificially enriched by any of the foregoing, but not including source material. "Source material" means any material except special nuclear material which contains by weight one twentieth of one percent (0.05%) or more of (i) uranium, (ii) thorium, or (iii) any combination thereof. Provided however, that to qualify for this exemption no such nuclear materials shall be discharged into any river, creek or stream in North Carolina. The classification and exclusion provided for herein shall be denied to any manufacturer, fabricator or processor who permits burial of such material in North Carolina or who permits the discharge of such nuclear materials into the air or into any river, creek or stream in North Carolina if such discharge would contravene in any way the applicable health and safety standards established and enforced by the Department of Environment and Natural Resources or the Nuclear Regulatory Commission. The most stringent of these standards shall govern.

(7)        Real and personal property that is:

a.         Owned either by a nonprofit corporation formed under the provisions of Chapter 55A of the General Statutes or by a bona fide charitable organization, and either operated by such owning organization or leased to another such nonprofit corporation or charitable organization, and

b.         Appropriated exclusively for public parks and drives.

(8)       a.         Real and personal property that is used or, if under construction, is to be used exclusively for air cleaning or waste disposal or to abate, reduce, or prevent the pollution of air or water (including, but not limited to, waste lagoons and facilities owned by public or private utilities built and installed primarily for the purpose of providing sewer service to areas that are predominantly residential in character or areas that lie outside territory already having sewer service), if the Department of Environment and Natural Resources or a local air pollution control program for air‑cleaning devices located in an area where the Environmental Management Commission has certified a local air pollution control program pursuant to G.S. 143‑215.112 furnishes a certificate to the tax supervisor of the county in which the property is situated or to be situated stating that the Environmental Management Commission or local air pollution control program has found that the described property:

1.         Has been or will be constructed or installed;

2.         Complies with or that plans therefor which have been submitted to the Environmental Management Commission or local air pollution control program indicate that it will comply with the requirements of the Environmental Management Commission or local air pollution control program;

3.         Is being effectively operated or will, when completed, be required to operate in accordance with the terms and conditions of the permit, certificate of approval, or other document of approval issued by the Environmental Management Commission or local air pollution control program; and

4.         Has or, when completed, will have as its primary rather than incidental purpose the reduction of water pollution resulting from the discharge of sewage and waste or the reduction of air pollution resulting from the emission of air contaminants.

a1.       Sub‑subdivision a. of this subdivision shall not apply to an animal waste management system, as defined in G.S. 143‑215.10B, unless the Environmental Management Commission determines that the animal waste management system will accomplish all of the following:

1.         Eliminate the discharge of animal waste to surface waters and groundwater through direct discharge, seepage, or runoff.

2.         Substantially eliminate atmospheric emissions of ammonia.

3.         Substantially eliminate the emission of odor that is detectable beyond the boundaries of the parcel or tract of land on which the farm is located.

4.         Substantially eliminate the release of disease‑transmitting vectors and airborne pathogens.

5.         Substantially eliminate nutrient and heavy metal contamination of soil and groundwater.

b.         Real or personal property that is used or, if under construction, is to be used exclusively for recycling or resource recovering of or from solid waste, if the Department of Environment and Natural Resources furnishes a certificate to the tax supervisor of the county in which the property is situated stating the Department of Environment and Natural Resources has found that the described property has been or will be constructed or installed, complies or will comply with the rules of the Department of Environment and Natural Resources, and has, or will have as its primary purpose recycling or resource recovering of or from solid waste.

c.         Tangible personal property that is used exclusively, or if being installed, is to be used exclusively, for the prevention or reduction of cotton dust inside a textile plant for the protection of the health of the employees of the plant, in accordance with occupational safety and health standards adopted by the State of North Carolina pursuant to Article 16 of G.S. Chapter 95. Notwithstanding the exclusive use requirement of this sub‑subdivision, all parts of a ventilation or air conditioning system that are integrated into a system used for the prevention or reduction of cotton dust, except for chillers and cooling towers, are excluded from taxation under this sub‑subdivision. The Department of Revenue shall adopt guidelines to assist the tax supervisors in administering this exclusion.

d.         Real or personal property that is used or, if under construction, is to be used by a major recycling facility as defined in G.S. 105‑129.25 predominantly for recycling or resource recovering of or from solid waste, if the Department of Environment and Natural Resources furnishes a certificate to the tax supervisor of the county in which the property is situated stating the Department of Environment and Natural Resources has found that the described property has been or will be constructed or installed for use by a major recycling facility, complies or will comply with the rules of the Department of Environment and Natural Resources, and has, or will have as a purpose recycling or resource recovering of or from solid waste.

(9) through (11) Repealed by Session Laws 1987, c. 813, s. 5.

(12)      Real property owned by a nonprofit corporation or association exclusively held and used by its owner for educational and scientific purposes as a protected natural area. (For purposes of this subdivision, the term "protected natural area" means a nature reserve or park in which all types of wild nature, flora and fauna, and biotic communities are preserved for observation and study.)

(13)      Repealed by Session Laws 1973, c. 904.

(14)      Motor vehicles chassis belonging to nonresidents, which chassis temporarily enters the State for the purpose of having a body mounted thereon.

(15)      Upon the date on which each county's next general reappraisal of real property under the provisions of G.S. 105‑286(a) becomes effective, standing timber, pulpwood, seedlings, saplings, and other forest growth. (The purpose of this classification is to encourage proper forest management practices and to develop and maintain the forest resources of the State.)

(16)      Non‑business Property.  As used in this subdivision, the term "non‑business property" means personal property that is used by the owner of the property for a purpose other than the production of income and is not used in connection with a business. The term includes household furnishings, clothing, pets, lawn tools, and lawn equipment. The term does not include motor vehicles, mobile homes, aircraft, watercraft, or engines for watercraft.

(17)      Real and personal property belonging to the American Legion, Veterans of Foreign Wars, Disabled American Veterans, or to any similar veterans organizations chartered by the Congress of the United States or organized and operated on a statewide or nationwide basis, and any post or local organization thereof, when used exclusively for meeting or lodge purposes by said organization, together with such additional adjacent real property as may be necessary for the convenient and normal use of the buildings thereon. Notwithstanding the exclusive‑use requirement hereinabove established, if a part of a property that otherwise meets this subdivision's requirements is used for a purpose that would require that it not be listed, appraised, assessed or taxed if the entire property were so used, that part, according to its value, shall not be listed, appraised, assessed or taxed. The fact that a building or facility is incidentally available to and patronized by the general public, so far as there is no material amount of business or patronage with the general public, shall not defeat the classification granted by this section.

(18)      Real and personal property belonging to the Grand Lodge of Ancient, Free and Accepted Masons of North Carolina, the Prince Hall Masonic Grand Lodge of North Carolina, their subordinate lodges and appendant bodies including the Ancient and Arabic Order Nobles of the Mystic Shrine, and the Ancient Egyptian Order Nobles of the Mystic Shrine, when used exclusively for meeting or lodge purposes by said organization, together with such additional adjacent real property as may be necessary for the convenient normal use of the buildings thereon. Notwithstanding the exclusive‑use requirement hereinabove established, if a part of a property that otherwise meets this subdivision's requirements is used for a purpose that would require that it not be listed, appraised, assessed or taxed if the entire property were so used, that part, according to its value, shall not be listed, appraised, assessed or taxed. The fact that a building or facility is incidentally available to and patronized by the general public, so far as there is no material amount of business or patronage with the general public, shall not defeat the classification granted by this section.

(19)      Real and personal property belonging to the Loyal Order of Moose, the Benevolent and Protective Order of Elks, the Knights of Pythias, the Odd Fellows, the Woodmen of the World, and similar fraternal or civic orders and organizations operated for nonprofit benevolent, patriotic, historical, charitable, or civic purposes, when used exclusively for meeting or lodge purposes by the organization, together with as much additional adjacent real property as may be necessary for the convenient normal use of the buildings. Notwithstanding the exclusive‑use requirement of this subdivision, if a part of a property that otherwise meets this subdivision's requirements is used for a purpose that would require that it not be listed, appraised, assessed, or taxed if the entire property were so used, that part, according to its value, shall not be listed, appraised, assessed, or taxed. The fact that a building or facility is incidentally available to and patronized by the general public, so far as there is no material amount of business or patronage with the general public, shall not defeat the classification granted by this section. Nothing in this subdivision shall be construed so as to include social fraternities, sororities, and similar college, university, or high school organizations in the classification for exclusion from ad valorem taxes.

(20)      Real and personal property belonging to Goodwill Industries and other charitable organizations organized for the training and rehabilitation of disabled persons when used exclusively for training and rehabilitation, including commercial activities directly related to such training and rehabilitation.

(21)      (Repealed effective for taxes imposed for taxable years beginning on or after July 1, 2009) The first thirty‑eight thousand dollars ($38,000) in assessed value of housing together with the necessary land therefor, owned and used as a residence by a disabled veteran who receives benefits under 38 U.S.C. § 2101. This exclusion shall be the total amount of the exclusion applicable to such property.

(22)      Repealed by Session Laws 1987, c. 813, s. 5.

(23)      Tangible personal property imported from outside the United States and held in a Foreign Trade Zone for the purpose of sale, manufacture, processing, assembly, grading, cleaning, mixing or display and tangible personal property produced in the United States and held in a Foreign Trade Zone for exportation, either in its original form or as altered by any of the above processes.

(24)      Cargo containers and container chassis used for the transportation of cargo by vessels in ocean commerce.

The term "container" applies to those nondisposable receptacles of a permanent character and strong enough for repeated use and specially designed to facilitate the carriage of goods, by one or more modes of transport, one of which shall be by ocean vessels, without intermediate reloadings and fitted with devices permitting its ready handling particularly in the transfer from one transport mode to another.

(24a)    Aircraft that is owned or leased by an interstate air courier, is apportioned under G.S. 105‑337 to the air courier's hub in this State, and is used in the air courier's operations in this State. For the purpose of this subdivision, the terms "interstate air courier" and "hub" have the meanings provided in G.S. 105‑164.3.

(25)      Tangible personal property shipped into this State for the purpose of repair, alteration, maintenance or servicing and reshipment to the owner outside this State.

(26)      For the tax year immediately following transfer of title, tangible personal property manufactured in this State for the account of a nonresident customer and held by the manufacturer for shipment. For the purpose of this subdivision, the term "nonresident" means a taxpayer having no place of business in North Carolina.

(27),     (28) Repealed by Session Laws 1983, c. 643, s. 1.

(29)      Real property and easements wholly and exclusively held and used for nonprofit historic preservation purposes by a nonprofit historical association or institution, including real property owned by a nonprofit corporation organized for historic preservation purposes and held by its owner exclusively for sale under an historic preservation agreement to be prepared and recorded, at the time of sale, under the provisions of the Conservation and Historic Preservation Agreements Act, Article 4, Chapter 121 of the General Statutes of North Carolina.

(29a)    (Effective for taxes imposed for taxable years beginning before July 1, 2008) Land within an historic district, held by a nonprofit corporation organized for historic preservation purposes, for use as a future site for an historic structure that is to be moved to the site from another location. Property may be classified under this subdivision for no more than five years. The taxes that would otherwise be due on land classified under this subdivision shall be a lien on the real property of the taxpayer as provided in G.S. 105‑355(a). The taxes shall be carried forward in the records of the taxing unit or units as deferred taxes and shall be payable five years from the fiscal year the exclusion is first claimed unless an historic structure is moved onto the site during that time. If an historic structure has not been moved to the site within five years, then deferred taxes for the preceding five fiscal years shall immediately be payable, together with interest as provided in G.S. 105‑360 for unpaid taxes that shall accrue on the deferred taxes as if they had been payable on the dates on which they would originally become due. All liens arising under this subdivision are extinguished upon either the payment of any deferred taxes under this subdivision or the location of an historic structure on the site within the five‑year period allowed under this subdivision.

(29a)    (Effective for taxes imposed for taxable years beginning on or after July 1, 2008) Land that is within an historic district and is held by a nonprofit corporation organized for historic preservation purposes for use as a future site for an historic structure that is to be moved to the site from another location. Property may be classified under this subdivision for no more than five years. The taxes that would otherwise be due on land classified under this subdivision shall be a lien on the real property of the taxpayer as provided in G.S. 105‑355(a). The taxes shall be carried forward in the records of the taxing unit or units as deferred taxes. The deferred taxes are due and payable in accordance with G.S. 105‑277.1F when the property loses its eligibility for deferral as a result of a disqualifying event. A disqualifying event occurs when an historic structure is not moved to the property within five years from the first day of the fiscal year the property was classified under this subdivision.

(30)      Repealed by Session Laws 1987, c. 813, s. 5.

(31)      (Effective for taxes imposed for taxable years beginning before July 1, 2008) Intangible personal property other than leasehold interests in exempted real property. This subdivision does not affect the taxation of software not otherwise excluded by subdivision (40) of this section.

(31)      (Effective for taxes imposed for taxable years beginning on or after July 1, 2008) Intangible personal property other than a leasehold interest that is in exempted real property and is not excluded under subdivision (31e) of this section. This subdivision does not affect the taxation of software not otherwise excluded by subdivision (40) of this section.

(31a) through (31d) Repealed by Session Laws 1997‑23, s. 3.

(31e)    (Effective for taxes imposed for taxable years beginning on or after July 1, 2008) A leasehold interest in real property that is exempt under G.S. 105‑278.1 and is used to provide affordable housing for employees of the unit of government that owns the property.

(32)      Recodified as G.S. 105‑278.6A by Session Laws 1998‑212, s. 29A.18(a), effective for taxes imposed for taxable years beginning on or after July 1, 1998.

(32a)    Inventories owned by contractors.

(33)      Inventories owned by manufacturers.

(34)      Inventories owned by retail and wholesale merchants.

(35)      Severable development rights, as defined in G.S. 136‑66.11(a), when severed and evidenced by a deed recorded in the office of the register of deeds pursuant to G.S. 136‑66.11(c).

(36)      Repealed by Session Laws 2001‑474, s. 8, effective November 29, 2001.

(37)      Poultry and livestock and feed used in the production of poultry and livestock.

(38)      Repealed by Session Laws 2001‑474, s. 8, effective November 29, 2001.

(39)      Real and personal property that is: (i) owned by a nonprofit corporation organized upon the request of a State or local government unit for the sole purpose of financing projects for public use, (ii) leased to a unit of State or local government whose property is exempt from taxation under G.S. 105‑278.1, and (iii) used in whole or in part for a public purpose by the unit of State or local government. If only part of the property is used for a public purpose, only that part is excluded from the tax. This subdivision does not apply if any distributions are made to members, officers, or directors of the nonprofit corporation.

(39a)    A correctional facility, including construction in progress, that is located on land owned by the State and is constructed pursuant to a contract with the State, and any leasehold interest in the land owned by the State upon which the correctional facility is located.

(40)      Computer software and any documentation related to the computer software. As used in this subdivision, the term "computer software" means any program or routine used to cause a computer to perform a specific task or set of tasks. The term includes system and application programs and database storage and management programs.

The exclusion established by this subdivision does not apply to computer software and its related documentation if the computer software meets one or more of the following descriptions:

a.         It is embedded software. "Embedded software" means computer instructions, known as microcode, that reside permanently in the internal memory of a computer system or other equipment and are not intended to be removed without terminating the operation of the computer system or equipment and removing a computer chip, a circuit, or another mechanical device.

b.         It is purchased or licensed from a person who is unrelated to the taxpayer and it is capitalized on the books of the taxpayer in accordance with generally accepted accounting principles, including financial accounting standards issued by the Financial Accounting Standards Board. A person is unrelated to a taxpayer if (i) the taxpayer and the person are not subject to any common ownership, either directly or indirectly, and (ii) neither the taxpayer nor the person has any ownership interest, either directly or indirectly, in the other.

This subdivision does not affect the value or taxable status of any property that is otherwise subject to taxation under this Subchapter.

The provisions of the exclusion established by this subdivision are not severable. If any provision of this subdivision or its application is held invalid, the entire subdivision is repealed.

(41)      Objects of art held by the North Carolina State Art Society, Incorporated.

(42)      A vehicle that is offered at retail for short‑term lease or rental and is owned or leased by an entity engaged in the business of leasing or renting vehicles to the general public for short‑term lease or rental. For the purposes of this subdivision, the term "short‑term lease or rental" shall have the same meaning as in G.S. 105‑187.1, and the term "vehicle" shall have the same meaning as in G.S. 153A‑156(e) and G.S. 160A‑215.1(e). A gross receipts tax as set forth by G.S. 153A‑156 and G.S. 160A‑215.1 is substituted for and replaces the ad valorem tax previously levied on these vehicles.

(42a)    (Effective for taxes imposed for taxable years beginning on or after July 1, 2009) Heavy equipment on which a gross receipts tax may be imposed under G.S. 153A‑156.1 and G.S. 160A‑215.2.

(43)      Real or tangible personal property that is subject to a capital lease pursuant to G.S. 115C‑531.

(44)      (Effective for taxable years beginning on or after July 1, 2008) Free samples of drugs that are required by federal law to be dispensed only on prescription and are given to physicians and other medical practitioners to dispense free of charge in the course of their practice.

(45)      (Effective for taxable years beginning on or after July 1, 2008) Eighty percent (80%) of the appraised value of a solar energy electric system. For purposes of this subdivision, the term "solar energy electric system" means all equipment used directly and exclusively for the conversion of solar energy to electricity.  (1939, c. 310, s. 303; 1961, c. 1169, s. 8; 1967, c. 1185; 1971, c. 806, s. 1; c. 1121, s. 3; 1973, cc. 290, 451; c. 476, s. 128; c. 484; c. 695, s. 1; c. 790, s. 1; cc. 904, 962, 1028, 1034, 1077; c. 1262, s. 23; c. 1264, s. 1; 1975, cc. 566, 755; c. 764, s. 6; 1977, c. 771, s. 4; c. 782, s. 2; c. 1001, ss. 1, 2; 1977, 2nd Sess., c. 1200, s. 4; 1979, c. 200, s. 1; 1979, 2nd Sess., c. 1092; 1981, c. 86, s. 1; 1981 (Reg. Sess., 1982), c. 1244, ss. 1, 2; 1983, c. 643, ss. 1, 2; c. 693; 1983 (Reg. Sess., 1984), c. 1060; 1985, c. 510, s. 1; c. 656, s. 37; 1985 (Reg. Sess., 1986), c. 982, s. 18; 1987, c. 356; c. 622, s. 2; c. 747, s. 8; c. 777, s. 6; c. 813, ss. 5, 6, 22; c. 850, s. 17; 1987 (Reg. Sess., 1988), c. 1041, s. 1.1; 1989, c. 148, s. 4; c. 168, s. 6; c. 705; c. 723, s. 1; c. 727, ss. 28, 29; 1991, c. 717, s. 1; 1991 (Reg. Sess., 1992), c. 975, s. 2; 1993, c. 459, s. 2; 1993 (Reg. Sess., 1994), c. 745, s. 39; 1995, c. 41, s. 2; c. 509, s. 51; 1995 (Reg. Sess., 1996), c. 646, s. 12; 1997‑23, ss. 1, 3, 9; 1997‑443, s. 11A.119(a); 1997‑456, s. 27; 1998‑55, ss. 10, 18; 1998‑212, s. 29A.18(a); 1999‑337, s. 35(a); 2000‑2, s. 1; 2000‑18, s. 1, 2000‑140, ss. 71, 72(a); 2001‑84, s. 3; 2001‑427, s. 15(a); 2001‑474, s. 8; 2002‑104, s. 1; 2003‑284, s. 43A.1; 2007‑477, s. 1; 2007‑527, s. 37; 2008‑35, s. 2.1; 2008‑107, s. 28.11(a); 2008‑134, s. 72; 2008‑144, s. 1; 2008‑146, ss. 4.1, 5.1; 2008‑171, ss. 7(a), (b); 2009‑445, s. 21.)



§ 105-275.1: Repealed by Session Laws 2001-424, s. 34.15, as amended by Session Laws 2002-126, 30A.1, effective July 1, 2002.

§ 105‑275.1: Repealed by Session Laws 2001‑424, s. 34.15, as amended by Session Laws 2002‑126, 30A.1, effective July 1, 2002.



§ 105-275.2: Repealed by Session Laws 2001-424, s. 34.15, as amended by Session Laws 2002-126, 30A.1, effective July 1, 2002.

§ 105‑275.2: Repealed by Session Laws 2001‑424, s. 34.15, as amended by Session Laws 2002‑126, 30A.1, effective July 1, 2002.



§ 105-276. Taxation of intangible personal property.

§ 105‑276.  Taxation of intangible personal property.

Intangible personal property that is not excluded from taxation under G.S. 105‑275 is subject to this Subchapter. The exclusion of a class of intangible personal property from taxation under G.S. 105‑275 does not affect the appraisal or assessment of real property and tangible personal property. (1939, c. 310, s. 601; 1971, c. 806, s. 1; 1973, c. 1180; 1985, c. 656, s. 38; 1987, c. 813, s. 8; 1995, c. 41, s. 6; 1997‑23, s. 2.)



§ 105-277. Property classified for taxation at reduced rates; certain deductions.

§ 105‑277.  Property classified for taxation at reduced rates; certain deductions.

(a)        through (c) Repealed by Session Laws 1987, c. 813, s. 9, effective for taxable years beginning on or after January 1, 1988.

(d)        All bona fide indebtedness incurred in the purchase of fertilizer and fertilizer materials owing by a taxpayer as principal debtor may be deducted from the total value of all fertilizer and fertilizer materials as are held by such taxpayer for his own use in agriculture during the current year.

(e)        Repealed by Session Laws 1987, c. 813, s. 9, effective for taxable years beginning on or after January 1, 1988.

(f)         Repealed by Session Laws 1977, c. 869, s. 1.

(g)        Buildings equipped with a solar energy heating or cooling system, or both, are hereby designated a special class of property under authority of Article V, Sec. 2(2) of the North Carolina Constitution. Such buildings shall be assessed for taxation in accordance with each county's schedules of value for buildings equipped with conventional heating or cooling systems and no additional value shall be assigned for the difference in cost between a solar energy heating or cooling system and a conventional system typically found in the county. As used in this classification, the term "system" includes all controls, tanks, pumps, heat exchangers and other equipment used directly and exclusively for the conversion of solar energy for heating or cooling. The term "system" does not include any land or structural elements of the building such as walls and roofs nor other equipment ordinarily contained in the structure.

(h)        Private Water Companies.  Contributions in aid of construction and acquisition adjustments. In assessing the property of any private water company, there shall be excluded that portion of the investment of the company represented by contributions in aid of construction and by acquisition adjustments which is designated a special class of property under Article V, Sec. 2(2) of the Constitution. "Investment," "contributions in aid of construction" and "acquisition adjustment" shall have the meanings as those terms are defined in the Uniform System of Accounts specified by the North Carolina Utilities Commission for use by such private water company.

(i)         Repealed by Session Laws 1987, c. 622, s. 5. (1947, c. 1026; 1955, c. 697, s. 1; 1961, c. 1169, ss. 6, 7, 71/2; 1963, c. 940; 1971, c. 806, s. 1; 1973, c. 511, s. 4; c. 695, s. 2; 1975, c. 578; 1977, c. 869, s. 1; c. 965; 1979, c. 605, s. 1; 1985, c. 440; c. 656, ss. 52, 52.1; 1985 (Reg. Sess., 1986), c. 947, s. 5; 1987, c. 622, s. 5; c. 813, s. 9; 2003‑416, s. 20.)



§ 105-277.001: Repealed by Session Laws 2001-424, s. 34.15, as amended by Session Laws 2002-126, 30A.1, effective July 1, 2002.

§ 105‑277.001: Repealed by Session Laws 2001‑424, s. 34.15, as amended by Session Laws 2002‑126, 30A.1, effective July 1, 2002.



§ 105-277.01. Certain farm products classified for taxation at reduced valuation.

§ 105‑277.01.  Certain farm products classified for taxation at reduced valuation.

Farm products (including crops but excluding poultry and other livestock) held by or for a cooperative stabilization or marketing association or corporation to which they have been delivered, conveyed, or assigned by the original producer for the purpose of sale are hereby designated a special class of property under authority of Article V, Sec. 2(2), of the North Carolina Constitution. Before being assessed for taxation the appraised valuation of farm products so classified shall be reduced by the amount of any unpaid loan or advance made or granted thereon by the United States government, an agency of the United States government, or a cooperative stabilization or marketing association or corporation. (1973, c. 695, s. 3.)



§ 105-277.1. (Effective for taxes imposed for taxable years beginning before July 1, 2009) Property tax homestead exclusion.

§ 105‑277.1.  (Effective for taxes imposed for taxable years beginning before July 1, 2009) Property tax homestead exclusion.

(a)        (Effective for taxes imposed for taxable years beginning before July 1, 2008) Exclusion.  A permanent residence owned and occupied by a qualifying owner is designated a special class of property under Article V, Sec. 2(2) of the North Carolina Constitution and is taxable in accordance with this section. The amount of the appraised value of the residence equal to the exclusion amount is excluded from taxation. The exclusion amount is the greater of twenty thousand dollars ($20,000) or fifty percent (50%) of the appraised value of the residence. A qualifying owner is an owner who meets all of the following requirements as of January 1 preceding the taxable year for which the benefit is claimed:

(1)        Is at least 65 years of age or totally and permanently disabled.

(2)        Has an income for the preceding calendar year of not more than the income eligibility limit.

(3)        Is a North Carolina resident.

(a)        (Effective for taxes imposed for taxable years beginning on or after July 1, 2008 and before July 1, 2009) Exclusion.  A permanent residence owned and occupied by a qualifying owner is designated a special class of property under Article V, Sec. 2(2) of the North Carolina Constitution and is taxable in accordance with this section. The amount of the appraised value of the residence equal to the exclusion amount is excluded from taxation. The exclusion amount is the greater of twenty‑five thousand dollars ($25,000) or fifty percent (50%) of the appraised value of the residence. A qualifying owner is an owner who meets all of the following requirements as of January 1 preceding the taxable year for which the benefit is claimed:

(1)        Is at least 65 years of age or totally and permanently disabled.

(2)        Has an income for the preceding calendar year of not more than the income eligibility limit.

(3)        Is a North Carolina resident.

(a1)      Temporary Absence.  An otherwise qualifying owner does not lose the benefit of this exclusion because of a temporary absence from his or her permanent residence for reasons of health, or because of an extended absence while confined to a rest home or nursing home, so long as the residence is unoccupied or occupied by the owner's spouse or other dependent.

(a2)      (Effective for taxes imposed for taxable years beginning before July 1, 2008) Income Eligibility Limit.  Until July 1, 2003, the income eligibility limit is eighteen thousand dollars ($18,000). For taxable years beginning on or after July 1, 2003, the income eligibility limit is the amount for the preceding year, adjusted by the same percentage of this amount as the percentage of any cost‑of‑living adjustment made to the benefits under Titles II and XVI of the Social Security Act for the preceding calendar year, rounded to the nearest one hundred dollars ($100.00). On or before July 1 of each year, the Department of Revenue must determine the income eligibility amount to be in effect for the taxable year beginning the following July 1 and must notify the assessor of each county of the amount to be in effect for that taxable year.

(a2)      (Effective for taxes imposed for taxable years beginning on or after July 1, 2008 and before July 1, 2009) Income Eligibility Limit.  For the taxable year beginning on July 1, 2008, the income eligibility limit is twenty‑five thousand dollars ($25,000). For taxable years beginning on or after July 1, 2009, the income eligibility limit is the amount for the preceding year, adjusted by the same percentage of this amount as the percentage of any cost‑of‑living adjustment made to the benefits under Titles II and XVI of the Social Security Act for the preceding calendar year, rounded to the nearest one hundred dollars ($100.00). On or before July 1 of each year, the Department of Revenue must determine the income eligibility amount to be in effect for the taxable year beginning the following July 1 and must notify the assessor of each county of the amount to be in effect for that taxable year.

(b)        Definitions.  The following definitions apply in this section:

(1)        Code.  The Internal Revenue Code, as defined in G.S. 105‑228.90.

(1a)      (Effective for taxes imposed for taxable years beginning before July 1, 2008) Income.  Adjusted gross income, as defined in section 62 of the Code, plus all other moneys received from every source other than gifts or inheritances received from a spouse, lineal ancestor, or lineal descendant. For married applicants residing with their spouses, the income of both spouses must be included, whether or not the property is in both names.

(1a)      (Effective for taxes imposed for taxable years beginning on or after July 1, 2008 and before July 1, 2009) Income.  All moneys received from every source other than gifts or inheritances received from a spouse, lineal ancestor, or lineal descendant. For married applicants residing with their spouses, the income of both spouses must be included, whether or not the property is in both names.

(1b)      Owner.  A person who holds legal or equitable title, whether individually, as a tenant by the entirety, a joint tenant, or a tenant in common, or as the holder of a life estate or an estate for the life of another. A manufactured home jointly owned by husband and wife is considered property held by the entirety.

(2)        Repealed by Session Laws 1993, c. 360, s. 1.

(2a)      Repealed by Session Laws 1985 (Reg. Sess., 1986), c. 982, s. 20.

(3)        Permanent residence.  A person's legal residence. It includes the dwelling, the dwelling site, not to exceed one acre, and related improvements. The dwelling may be a single family residence, a unit in a multi‑family residential complex, or a manufactured home.

(4)        Totally and permanently disabled.  A person is totally and permanently disabled if the person has a physical or mental impairment that substantially precludes him or her from obtaining gainful employment and appears reasonably certain to continue without substantial improvement throughout his or her life.

(c)        Application.  An application for the exclusion provided by this section should be filed during the regular listing period, but may be filed and must be accepted at any time up to and through June 1 preceding the tax year for which the exclusion is claimed. When property is owned by two or more persons other than husband and wife and one or more of them qualifies for this exclusion, each owner must apply separately for his or her proportionate share of the exclusion.

(1)        Elderly Applicants.  Persons 65 years of age or older may apply for this exclusion by entering the appropriate information on a form made available by the assessor under G.S. 105‑282.1.

(2)        Disabled Applicants.  Persons who are totally and permanently disabled may apply for this exclusion by (i) entering the appropriate information on a form made available by the assessor under G.S. 105‑282.1 and (ii) furnishing acceptable proof of their disability. The proof must be in the form of a certificate from a physician licensed to practice medicine in North Carolina or from a governmental agency authorized to determine qualification for disability benefits. After a disabled applicant has qualified for this classification, the applicant is not required to furnish an additional certificate unless the applicant's disability is reduced to the extent that the applicant could no longer be certified for the taxation at reduced valuation.

(d)        Multiple Ownership.  A permanent residence owned and occupied by husband and wife as tenants by the entirety is entitled to the full benefit of this exclusion notwithstanding that only one of them meets the age or disability requirements of this section. When a permanent residence is owned and occupied by two or more persons other than husband and wife and one or more of the owners qualifies for this exclusion, each qualifying owner is entitled to the full amount of the exclusion not to exceed his or her proportionate share of the valuation of the property. No part of an exclusion available to one co‑owner may be claimed by any other co‑owner and in no event may the total exclusion allowed for a permanent residence exceed the exclusion amount provided in this section.  (1971, c. 932, s. 1; 1973, c. 448, s. 1; 1975, c. 881, s. 2; 1977, c. 666, s. 1; 1979, c. 356, s. 1; c. 846, s. 1; 1981, c. 54, s. 1; c. 1052, s. 1; 1985, c. 656, ss. 44, 45; 1985 (Reg. Sess., 1986), c. 982, ss. 19, 20; 1987, c. 45, s. 1; 1993, c. 360, s. 1; 1996, 2nd Ex. Sess., c. 18, s. 15.1(a); 2001‑308, s. 1; 2007‑484, s. 43.7T(a); 2007‑497, s. 1.1; 2008‑35, s. 3.)

§ 105‑277.1.  (Effective for taxes imposed for taxable years beginning on or after July 1, 2009) Elderly or disabled property tax homestead exclusion.

(a)        Exclusion.  A permanent residence owned and occupied by a qualifying owner is designated a special class of property under Article V, Sec. 2(2) of the North Carolina Constitution and is taxable in accordance with this section. The amount of the appraised value of the residence equal to the exclusion amount is excluded from taxation. The exclusion amount is the greater of twenty five thousand dollars ($25,000) or fifty percent (50%) of the appraised value of the residence. An owner who receives an exclusion under this section may not receive other property tax relief.

A qualifying owner is an owner who meets all of the following requirements as of January 1 preceding the taxable year for which the benefit is claimed:

(1)        Is at least 65 years of age or totally and permanently disabled.

(2)        Has an income for the preceding calendar year of not more than the income eligibility limit.

(3)        Is a North Carolina resident.

(a1)      Temporary Absence.  An otherwise qualifying owner does not lose the benefit of this exclusion because of a temporary absence from his or her permanent residence for reasons of health, or because of an extended absence while confined to a rest home or nursing home, so long as the residence is unoccupied or occupied by the owner's spouse or other dependent.

(a2)      Income Eligibility Limit.  For the taxable year beginning on July 1, 2008, the income eligibility limit is twenty‑five thousand dollars ($25,000). For taxable years beginning on or after July 1, 2009, the income eligibility limit is the amount for the preceding year, adjusted by the same percentage of this amount as the percentage of any cost‑of‑living adjustment made to the benefits under Titles II and XVI of the Social Security Act for the preceding calendar year, rounded to the nearest one hundred dollars ($100.00). On or before July 1 of each year, the Department of Revenue must determine the income eligibility amount to be in effect for the taxable year beginning the following July 1 and must notify the assessor of each county of the amount to be in effect for that taxable year.

(b)        Definitions.  The following definitions apply in this section:

(1)        Code.  The Internal Revenue Code, as defined in G.S. 105‑228.90.

(1a)      Income.  All moneys received from every source other than gifts or inheritances received from a spouse, lineal ancestor, or lineal descendant. For married applicants residing with their spouses, the income of both spouses must be included, whether or not the property is in both names.

(1b)      Owner.  A person who holds legal or equitable title, whether individually, as a tenant by the entirety, a joint tenant, or a tenant in common, or as the holder of a life estate or an estate for the life of another. A manufactured home jointly owned by husband and wife is considered property held by the entirety.

(2)        Repealed by Session Laws 1993, c. 360, s. 1.

(2a)      Repealed by Session Laws 1985 (Reg. Sess., 1986), c. 982, s. 20.

(3)        Permanent residence.  A person's legal residence. It includes the dwelling, the dwelling site, not to exceed one acre, and related improvements. The dwelling may be a single family residence, a unit in a multi‑family residential complex, or a manufactured home.

(3a)      Property tax relief.  The property tax homestead exclusion provided in this section, the property tax homestead circuit breaker provided in G.S. 105‑277.1B, or the disabled veteran property tax homestead exclusion provided in G.S. 105‑277.1C.

(4)        Totally and permanently disabled.  A person is totally and permanently disabled if the person has a physical or mental impairment that substantially precludes him or her from obtaining gainful employment and appears reasonably certain to continue without substantial improvement throughout his or her life.

(c)        Application.  An application for the exclusion provided by this section should be filed during the regular listing period, but may be filed and must be accepted at any time up to and through June 1 preceding the tax year for which the exclusion is claimed. When property is owned by two or more persons other than husband and wife and one or more of them qualifies for this exclusion, each owner must apply separately for his or her proportionate share of the exclusion.

(1)        Elderly Applicants.  Persons 65 years of age or older may apply for this exclusion by entering the appropriate information on a form made available by the assessor under G.S. 105‑282.1.

(2)        Disabled Applicants.  Persons who are totally and permanently disabled may apply for this exclusion by (i) entering the appropriate information on a form made available by the assessor under G.S. 105‑282.1 and (ii) furnishing acceptable proof of their disability. The proof must be in the form of a certificate from a physician licensed to practice medicine in North Carolina or from a governmental agency authorized to determine qualification for disability benefits. After a disabled applicant has qualified for this classification, the applicant is not required to furnish an additional certificate unless the applicant's disability is reduced to the extent that the applicant could no longer be certified for the taxation at reduced valuation.

(d)        Ownership by Spouses.  A permanent residence owned and occupied by husband and wife is entitled to the full benefit of this exclusion notwithstanding that only one of them meets the age or disability requirements of this section.

(e)        Other Multiple Owners.   This subsection applies to co‑owners who are not husband and wife. Each co‑owner of a permanent residence must apply separately for the exclusion allowed under this section.

When one or more co‑owners of a permanent residence qualify for the exclusion allowed under this section and none of the co‑owners qualifies for the exclusion allowed under G.S. 105‑277.1C, each co‑owner is entitled to the full amount of the exclusion allowed under this section. The exclusion allowed to one co‑owner may not exceed the co‑owner's proportionate share of the valuation of the property, and the amount of the exclusion allowed to all the co‑owners may not exceed the exclusion allowed under this section.

When one or more co‑owners of a permanent residence qualify for the exclusion allowed under this section and one or more of the co‑owners qualify for the exclusion allowed under G.S. 105‑277.1C, each co‑owner who qualifies for the exclusion under this section is entitled to the full amount of the exclusion. The exclusion allowed to one co‑owner may not exceed the co‑owner's proportionate share of the valuation of the property, and the amount of the exclusion allowed to all the co‑owners may not exceed the greater of the exclusion allowed under this section and the exclusion allowed under G.S. 105‑277.1C. (1971, c. 932, s. 1; 1973, c. 448, s. 1; 1975, c. 881, s. 2; 1977, c. 666, s. 1; 1979, c. 356, s. 1; c. 846, s. 1; 1981, c. 54, s. 1; c. 1052, s. 1; 1985, c. 656, ss. 44, 45; 1985 (Reg. Sess., 1986), c. 982, ss. 19, 20; 1987, c. 45, s. 1; 1993, c. 360, s. 1; 1996, 2nd Ex. Sess., c. 18, s. 15.1(a); 2001‑308, s. 1; 2007‑484, s. 43.7T(a), (b); 2007‑497, ss. 1.1, 2.1, 2.2; 2008‑35, s. 3; 2008‑107, s. 28.11(c)‑(f), (i); 2009‑445, s. 22(a).)



§ 105-277.1A: Repealed by Session Laws 2001-424, s. 34.15, as amended by Session Laws 2002-126, 30A.1, effective July 1, 2002.

§ 105‑277.1A: Repealed by Session Laws 2001‑424, s. 34.15, as amended by Session Laws 2002‑126, 30A.1, effective July 1, 2002.



§ 105-277.1B. (Effective for taxes imposed for taxable years beginning on or after July 1, 2009) Property tax homestead circuit breaker.

§ 105‑277.1B.  (Effective for taxes imposed for taxable years beginning on or after July 1, 2009) Property tax homestead circuit breaker.

(a)        Classification.  A permanent residence owned and occupied by a qualifying owner is designated a special class of property under Article V, Section 2(2) of the North Carolina Constitution and is taxable in accordance with this section.

(b)        Definitions.  The definitions provided in G.S. 105‑277.1 apply to this section.

(c)        Income Eligibility Limit.  The income eligibility limit provided in G.S. 105‑277.1(a2) applies to this section.

(d)        Qualifying Owner.  For the purpose of qualifying for the property tax homestead circuit breaker under this section, a qualifying owner is an owner who meets all of the following requirements as of January 1 preceding the taxable year for which the benefit is claimed:

(1)        The owner has an income for the preceding calendar year of not more than one hundred fifty percent (150%) of the income eligibility limit specified in subsection (c) of this section.

(2)        The owner has owned the property as a permanent residence for at least five consecutive years and has occupied the property as a permanent residence for at least five years.

(3)        The owner is at least 65 years of age or totally and permanently disabled.

(4)        The owner is a North Carolina resident.

(e)        Multiple Owners.  A permanent residence owned and occupied by husband and wife is entitled to the full benefit of the property tax homestead circuit breaker notwithstanding that only one of them meets the length of occupancy and ownership requirements and the age or disability requirement of this section. When a permanent residence is owned and occupied by two or more persons other than husband and wife, no property tax homestead circuit breaker is allowed unless all of the owners qualify and elect to defer taxes under this section.

(f)         Tax Limitation.  A qualifying owner may defer the portion of the principal amount of tax that is imposed for the current tax year on his or her permanent residence and exceeds the percentage of the qualifying owner's income set out in the table in this subsection. If a permanent residence is subject to tax by more than one taxing unit and the total tax liability exceeds the tax limit imposed by this section, then both the taxes due under this section and the taxes deferred under this section must be apportioned among the taxing units based upon the ratio each taxing unit's tax rate bears to the total tax rate of all units.

Income Over                                   Income Up To                                           Percentage

‑0‑                                   Income Eligibility Limit        4.0%

Income Eligibility Limit                      150% of Income Eligibility Limit                       5.0%

(g)        Temporary Absence.  An otherwise qualifying owner does not lose the benefit of this circuit breaker because of a temporary absence from his or her permanent residence for reasons of health, or because of an extended absence while confined to a rest home or nursing home, so long as the residence is unoccupied or occupied by the owner's spouse or other dependent.

(h)        Deferred Taxes.  The difference between the taxes due under this section and the taxes that would have been payable in the absence of this section are a lien on the real property of the taxpayer as provided in G.S. 105‑355(a). The difference in taxes must be carried forward in the records of each taxing unit as deferred taxes. The deferred taxes for the preceding three fiscal years are due and payable in accordance with G.S. 105‑277.1F when the property loses its eligibility for deferral as a result of a disqualifying event described in subsection (i) of this section. On or before September 1 of each year, the collector must send to the mailing address of a residence on which taxes have been deferred a notice stating the amount of deferred taxes and interest that would be due and payable upon the occurrence of a disqualifying event.

(i)         Disqualifying Events.  Each of the following constitutes a disqualifying event:

(1)        The owner transfers the residence. Transfer of the residence is not a disqualifying event if (i) the owner transfers the residence to a co‑owner of the residence or, as part of a divorce proceeding, to his or her spouse and (ii) that individual occupies or continues to occupy the property as his or her permanent residence.

(2)        The owner dies. Death of the owner is not a disqualifying event if (i) the owner's share passes to a co‑owner of the residence or to his or her spouse and (ii) that individual occupies or continues to occupy the property as his or her permanent residence.

(3)        The owner ceases to use the property as a permanent residence.

(j)         Gap in Deferral.  If an owner of a residence on which taxes have been deferred under this section is not eligible for continued deferral for a tax year, the deferred taxes are carried forward and are not due and payable until a disqualifying event occurs. If the owner of the residence qualifies for deferral after one or more years in which he or she did not qualify for deferral and a disqualifying event occurs, the years in which the owner did not qualify are disregarded in determining the preceding three years for which the deferred taxes are due and payable.

(k)        Repealed by Session Laws 2008‑35, s. 1.2, effective July 1, 2008.

(l)         Creditor Limitations.  A mortgagee or trustee that elects to pay any tax deferred by the owner of a residence subject to a mortgage or deed of trust does not acquire a right to foreclose as a result of the election. Except for requirements dictated by federal law or regulation, any provision in a mortgage, deed of trust, or other agreement that prohibits the owner from deferring taxes on property under this section is void.

(m)       Construction.  This section does not affect the attachment of a lien for personal property taxes against a tax‑deferred residence.

(n)        Application.  An application for property tax relief provided by this section should be filed during the regular listing period, but may be filed and must be accepted at any time up to and through June 1 preceding the tax year for which the relief is claimed. Persons may apply for this property tax relief by entering the appropriate information on a form made available by the assessor under G.S. 105‑282.1.  (2007‑484, s. 43.7T(b); 2007‑497, s. 2.3; 2008‑35, s. 1.2; 2009‑445, s. 22(b).)



§ 105-277.1C. (Effective for taxes imposed for taxable years beginning on or after July 1, 2009) Disabled veteran property tax homestead exclusion.

§ 105‑277.1C.  (Effective for taxes imposed for taxable years beginning on or after July 1, 2009) Disabled veteran property tax homestead exclusion.

(a)        Classification.  A permanent residence owned and occupied by a qualifying owner is designated a special class of property under Article V, Section 2(2) of the North Carolina Constitution and is taxable in accordance with this section. The first forty‑five thousand dollars ($45,000) of appraised value of the residence is excluded from taxation. A qualifying owner who receives an exclusion under this section may not receive other property tax relief.

(b)        Definitions.  The following definitions apply in this section:

(1)        Disabled veteran.  A veteran of any branch of the Armed Forces of the United States whose character of service at separation was honorable or under honorable conditions and who satisfies one of the following requirements:

a.         As of January 1 preceding the taxable year for which the exclusion allowed by this section is claimed, the veteran had received benefits under 38 U.S.C. § 2101.

b.         The veteran has received a certification by the United States Department of Veterans Affairs or another federal agency indicating that, as of January 1 preceding the taxable year for which the exclusion allowed by this section is claimed, he or she has a service‑connected, permanent, and total disability. If the veteran is deceased, the certificate must indicate that he or she had the disability prior to the date of death or that the death was the result of a service‑connected condition.

(2)        Repealed by Session Laws 2009‑445, s. 22(c), effective for taxes imposed for taxable years beginning on or after July 1, 2009.

(3)        Permanent residence.  Defined in G.S. 105‑277.1.

(4)        Property tax relief.  Defined in G.S. 105‑277.1.

(4a)      Qualifying owner.  An owner, as defined in G.S. 105‑277.1, who is a North Carolina resident and one of the following:

a.         A disabled veteran.

b.         The surviving spouse of a disabled veteran who has not remarried.

(5),       (6) Repealed by Session Laws 2009‑445, s. 22(c), effective for taxes imposed for taxable years beginning on or after July 1, 2009.

(c)        Temporary Absence.  An owner does not lose the benefit of this exclusion because of a temporary absence from his or her permanent residence for reasons of health or because of an extended absence while confined to a rest home or nursing home, so long as the residence is unoccupied or occupied by the owner's spouse or other dependent.

(d)        Ownership by Spouses  A permanent residence owned and occupied by husband and wife is entitled to the full benefit of this exclusion notwithstanding that only one of them meets the requirements of this section.

(e)        Other Multiple Owners.  This subsection applies to co‑owners who are not husband and wife. Each co‑owner of a permanent residence must apply separately for the exclusion allowed under this section.

When one or more co‑owners of a permanent residence qualify for the exclusion allowed under this section and none of the co‑owners qualifies for the exclusion allowed under G.S. 105‑277.1, each co‑owner is entitled to the full amount of the exclusion allowed under this section. The exclusion allowed to one co‑owner may not exceed the co‑owner's proportionate share of the valuation of the property, and the amount of the exclusion allowed to all the co‑owners may not exceed the exclusion allowed under this section.

When one or more co‑owners of a permanent residence qualify for the exclusion allowed under this section and one or more of the co‑owners qualify for the exclusion allowed under G.S. 105‑277.1, each co‑owner who qualifies for the exclusion allowed under this section is entitled to the full amount of the exclusion. The exclusion allowed to one co‑owner may not exceed the co‑owner's proportionate share of the valuation of the property, and the amount of the exclusion allowed to all the co‑owners may not exceed the greater of the exclusion allowed under this section and the exclusion allowed under G.S. 105‑277.1.

(f)         Application.  An application for the exclusion allowed under this section should be filed during the regular listing period, but may be filed and must be accepted at any time up to and through June 1 preceding the tax year for which the exclusion is claimed. An applicant for an exclusion under this section must establish eligibility for the exclusion by providing a copy of the veteran's disability certification or evidence of benefits received under 38 U.S.C. § 2101.  (2008‑107, s. 28.11(b); 2009‑445, s. 22(c).)



§ 105-277.1D. (Effective for taxes imposed for taxable years beginning on or after July 1, 2010. See note for repeal.) Inventory property tax deferral.

§ 105‑277.1D.  (Effective for taxes imposed for taxable years beginning on or after July 1, 2010. See note for repeal.) Inventory property tax deferral.

(a)        Classification.  A residence owned and constructed by a builder is designated a special class of property under Section 2(2) of Article V of the North Carolina Constitution and is taxable in accordance with this section. For purposes of this section, a "residence" is an improvement, other than remodeling, renovating, rehabilitating, or refinishing, by a builder to real property that is intended to be sold and used as an individual's residence, that is unoccupied, and for which a certificate of occupancy authorized by law has been issued.

(b)        Deferred Taxes.  A builder may defer the portion of tax imposed on real property that represents the increase in value of the property attributable solely to improvements resulting from the construction by the builder of a residence on the property. The difference between the taxes due under this section and the taxes that would have been payable in the absence of this section are a lien on the real property of the taxpayer as provided in G.S. 105‑355(a). The difference in taxes for the fiscal years preceding the current tax year shall be carried forward in the records of the taxing unit or units as deferred taxes. The deferred taxes are due and payable in accordance with G.S. 105‑277.1F when the property loses its eligibility for deferral because of the occurrence of a disqualifying event. A disqualifying event occurs at the earliest of (i) when the builder transfers the residence, (ii) when the residence is occupied by the builder or by someone other than the builder with the builder's consent, (iii) five years from the time the improved property was first subject to being listed for taxation by the builder, or (iv) three years from the time the improved property first received the property tax benefit provided by this section. On or before September 1 of each year, the collector shall notify each builder to whom a tax deferral has previously been granted of the accumulated sum of deferred taxes and interest.

(c)        Creditor Limitations.  A mortgagee or trustee that elects to pay any tax deferred by the builder subject to a mortgage or deed of trust does not acquire a right to foreclose as a result of the election. Except for requirements dictated by federal law or regulation, any provision in a mortgage, deed of trust, or other agreement that prohibits the builder from deferring taxes on property under this section is void.

(d)        Construction.  This section does not affect the attachment of a lien for personal property taxes against a tax‑deferred residence.

(e)        Application.  An application for property tax relief provided by this section should be filed during the regular listing period but may be filed after the regular listing period upon a showing of good cause by the applicant for failure to make a timely application, as determined and approved by the board of equalization and review or, if that board is not in session, by the board of county commissioners. An untimely application approved under this subsection applies only to property taxes levied by the county or municipality in the calendar year in which the untimely application is filed. Decisions of the county board may be appealed to the Property Tax Commission. Persons may apply for this property tax relief by entering the appropriate information on a form made available by the assessor under G.S. 105‑282.1.  (2009‑308, s. 2.)



§ 105-277.1E. Reserved for future codification purposes.

§ 105‑277.1E.  Reserved for future codification purposes.



§ 105-277.1F. Uniform provisions for payment of deferred taxes.

§ 105‑277.1F.  Uniform provisions for payment of deferred taxes.

(a)        Scope.  This section applies to the following deferred tax programs:

(1)        G.S. 105‑275(29a), historic district property held as future site of historic structure.

(2)        G.S. 105‑277.1B, the property tax homestead circuit breaker.

(2a)      (Effective for taxes imposed for taxable years beginning on or after July 1, 2010. See note for repeal.) G.S. 105‑277.1D, the inventory property tax deferral.

(3)        G.S. 105‑277.4(c), present‑use value property.

(4)        G.S. 105‑277.14, working waterfront property.

(4a)      (Effective for taxes imposed for taxable years beginning on or after July 1, 2010) G.S. 105‑277.15, wildlife conservation land.

(5)        G.S. 105‑278(b), historic property.

(6)        G.S. 105‑278.6(e), nonprofit property held as future site of low‑ or moderate‑income housing.

(b)        Payment.  Taxes deferred on property under a deferral program listed in subsection (a) of this section are due and payable on the day the property loses its eligibility for the deferral program as a result of a disqualifying event. If only a part of property for which taxes are deferred loses its eligibility for deferral, the assessor must determine the amount of deferred taxes that apply to that part and that amount is due and payable. Interest accrues on deferred taxes as if they had been payable on the dates on which they would have originally become due.

The tax for the fiscal year that begins in the calendar year in which the deferred taxes are due and payable is computed as if the property had not been classified for that year. A lien for deferred taxes is extinguished when the taxes are paid.

All or part of the deferred taxes that are not due and payable may be paid to the tax collector at any time without affecting the property's eligibility for deferral. A partial payment is applied first to accrued interest.  (2008‑35, s. 2.2; 2008‑107, s. 28.11(h); 2008‑171, s. 2; 2009‑308, s. 3.)



§ 105-277.2. Agricultural, horticultural, and forestland - Definitions.

§ 105‑277.2.  Agricultural, horticultural, and forestland  Definitions.

The following definitions apply in G.S. 105‑277.3 through G.S. 105‑277.7:

(1)        Agricultural land.  Land that is a part of a farm unit that is actively engaged in the commercial production or growing of crops, plants, or animals under a sound management program. Agricultural land includes woodland and wasteland that is a part of the farm unit, but the woodland and wasteland included in the unit must be appraised under the use‑value schedules as woodland or wasteland. A farm unit may consist of more than one tract of agricultural land, but at least one of the tracts must meet the requirements in G.S. 105‑277.3(a)(1), and each tract must be under a sound management program. If the agricultural land includes less than 20 acres of woodland, then the woodland portion is not required to be under a sound management program. Also, woodland is not required to be under a sound management program if it is determined that the highest and best use of the woodland is to diminish wind erosion of adjacent agricultural land, protect water quality of adjacent agricultural land, or serve as buffers for adjacent livestock or poultry operations.

(1a)      Business entity.  A corporation, a general partnership, a limited partnership, or a limited liability company.

(2)        Forestland.  Land that is a part of a forest unit that is actively engaged in the commercial growing of trees under a sound management program. Forestland includes wasteland that is a part of the forest unit, but the wasteland included in the unit must be appraised under the use‑value schedules as wasteland. A forest unit may consist of more than one tract of forestland, but at least one of the tracts must meet the requirements in G.S. 105‑277.3(a)(3), and each tract must be under a sound management program.

(3)        Horticultural land.  Land that is a part of a horticultural unit that is actively engaged in the commercial production or growing of fruits or vegetables or nursery or floral products under a sound management program. Horticultural land includes woodland and wasteland that is a part of the horticultural unit, but the woodland and wasteland included in the unit must be appraised under the use‑value schedules as woodland or wasteland. A horticultural unit may consist of more than one tract of horticultural land, but at least one of the tracts must meet the requirements in G.S. 105‑277.3(a)(2), and each tract must be under a sound management program. If the horticultural land includes less than 20 acres of woodland, then the woodland portion is not required to be under a sound management program. Also, woodland is not required to be under a sound management program if it is determined that the highest and best use of the woodland is to diminish wind erosion of adjacent horticultural land or protect water quality of adjacent horticultural land. Land used to grow horticultural and agricultural crops on a rotating basis or where the horticultural crop is set out or planted and harvested within one growing season, may be treated as agricultural land as described in subdivision (1) of this section when there is determined to be no significant difference in the cash rental rates for the land.

(4)        (Effective for taxes imposed for taxable years beginning before July 1, 2008) Individually owned.  Owned by one of the following:

a.         A natural person. For the purpose of this section, a natural person who is an income beneficiary of a trust that owns land may elect to treat the person's beneficial share of the land as owned by that person. If the person's beneficial interest is not an identifiable share of land but can be established as a proportional interest in the trust income, the person's beneficial share of land is a percentage of the land owned by the trust that corresponds to the beneficiary's proportional interest in the trust income. For the purpose of this section, a natural person who is a member of a business entity, other than a corporation, that owns land may elect to treat the person's share of the land as owned by that person. The person's share is a percentage of the land owned by the business entity that corresponds to the person's percentage of ownership in the entity.

b.         A business entity having as its principal business one of the activities described in subdivisions (1), (2), and (3) and whose members are all natural persons who meet one or more of the conditions listed in this sub‑subdivision. For the purpose of this sub‑subdivision, the terms "having as its principal business" and "actively engaged in the business of the entity" include the leasing of the land for one of the activities described in subdivisions (1), (2), and (3) only if all members of the business entity are relatives.

1.         The member is actively engaged in the business of the entity.

2.         The member is a relative of a member who is actively engaged in the business of the entity.

3.         The member is a relative of, and inherited the membership interest from, a decedent who met one or both of the preceding conditions after the land qualified for classification in the hands of the business entity.

c.         A trust that was created by a natural person who transferred the land to the trust and each of whose beneficiaries who is currently entitled to receive income or principal meets one of the following conditions:

1.         Is the creator of the trust or the creator's relative.

2.         Is a second trust whose beneficiaries who are currently entitled to receive income or principal are all either the creator of the first trust or the creator's relatives.

d.         A testamentary trust that meets all of the following conditions:

1.         It was created by a natural person who transferred to the trust land that qualified in that person's hands for classification under G.S. 105‑277.3.

2.         At the time of the creator's death, the creator had no relatives as defined in this section as of the date of death.

3.         The trust income, less reasonable administrative expenses, is used exclusively for educational, scientific, literary, cultural, charitable, or religious purposes as defined in G.S. 105‑278.3(d).

e.         Tenants in common, if each tenant is either a natural person or a business entity described in sub‑subdivision b. of this subdivision. Tenants in common may elect to treat their individual shares as owned by them individually in accordance with G.S. 105‑302(c)(9). The ownership requirements of G.S. 105‑277.3(b) apply to each tenant in common who is a natural person, and the ownership requirements of G.S. 105‑277.3(b1) apply to each tenant in common who is a business entity.

(4)        (Effective for taxes imposed for taxable years beginning on or after July 1, 2008) Individually owned.  Owned by one of the following:

a.         An individual.

b.         A business entity that meets all of the following conditions:

1.         Its principal business is farming agricultural land, horticultural land, or forestland.

2.         All of its members are, directly or indirectly, individuals who are actively engaged in farming agricultural land, horticultural land, or forestland or a relative of one of the individuals who is actively engaged. An individual is indirectly a member of a business entity that owns the land if the individual is a member of a business entity or a beneficiary of a trust that is part of the ownership structure of the business entity that owns the land.

3.         It is not a corporation whose shares are publicly traded, and none of its members are corporations whose shares are publicly traded.

4.         If it leases the land, all of its members are individuals and are relatives. Under this condition, "principal business" and "actively engaged" include leasing.

c.         A trust that meets all of the following conditions:

1.         It was created by an individual who owned the land and transferred the land to the trust.

2.         All of its beneficiaries are, directly or indirectly, individuals who are the creator of the trust or a relative of the creator. An individual is indirectly a beneficiary of a trust that owns the land if the individual is a beneficiary of another trust or a member of a business entity that has a beneficial interest in the trust that owns the land.

d.         A testamentary trust that meets all of the following conditions:

1.         It was created by an individual who transferred to the trust land that qualified in that individual's hands for classification under G.S. 105‑277.3.

2.         At the date of the creator's death, the creator had no relatives.

3.         The trust income, less reasonable administrative expenses, is used exclusively for educational, scientific, literary, cultural, charitable, or religious purposes as defined in G.S. 105‑278.3(d).

e.         Tenants in common, if each tenant would qualify as an owner if the tenant were the sole owner. Tenants in common may elect to treat their individual shares as owned by them individually in accordance with G.S. 105‑302(c)(9). The ownership requirements of G.S. 105‑277.3(b) apply to each tenant in common who is an individual, and the ownership requirements of G.S. 105‑277.3(b1) apply to each tenant in common who is a business entity or a trust.

(4a)      Member.  A shareholder of a corporation, a partner of a general or limited partnership, or a member of a limited liability company.

(5)        Present‑use value.  The value of land in its current use as agricultural land, horticultural land, or forestland, based solely on its ability to produce income and assuming an average level of management. A rate of nine percent (9%) shall be used to capitalize the expected net income of forestland. The capitalization rate for agricultural land and horticultural land is to be determined by the Use‑Value Advisory Board as provided in G.S. 105‑277.7.

(5a)      (Effective for taxes imposed for taxable years beginning before July 1, 2008) Relative.  Any of the following:

a.         A spouse or the spouse's lineal ancestor or descendant.

b.         A lineal ancestor or a lineal descendant.

c.         A brother or sister, or the lineal descendant of a brother or sister. For the purposes of this sub‑subdivision, the term brother or sister includes stepbrother or stepsister.

d.         An aunt or an uncle.

e.         A spouse of a person listed in paragraphs a. through d. For the purpose of this subdivision, an adoptive or adopted relative is a relative and the term "spouse" includes a surviving spouse.

(5a)      (Effective for taxes imposed for taxable years beginning on or after July 1, 2008) Relative.  Any of the following:

a.         A spouse or the spouse's lineal ancestor or descendant.

b.         A lineal ancestor or a lineal descendant.

c.         A brother or sister, or the lineal descendant of a brother or sister. For the purposes of this sub‑subdivision, the term brother or sister includes stepbrother or stepsister.

d.         An aunt or an uncle.

e.         A spouse of an individual listed in paragraphs a. through d. For the purpose of this subdivision, an adoptive or adopted relative is a relative and the term "spouse" includes a surviving spouse.

(6)        Sound management program.  A program of production designed to obtain the greatest net return from the land consistent with its conservation and long‑term improvement.

(7)        Unit.  One or more tracts of agricultural land, horticultural land, or forestland. Multiple tracts must be under the same ownership and be of the same type of classification. If the multiple tracts are located within different counties, they must be within 50 miles of a tract qualifying under G.S. 105‑277.3(a).  (1973, c. 709, s. 1; 1975, c. 746, s. 1; 1985, c. 628, s. 1; c. 667, ss. 1, 4; 1987, c. 698, s. 1; 1995, c. 454, s. 1; 1995 (Reg. Sess., 1996), c. 646, s. 17; 1998‑98, s. 24; 2002‑184, s. 1; 2004‑8, s. 1; 2005‑313, ss. 1, 2; 2008‑146, s. 2.1.)



§ 105-277.3. Agricultural, horticultural, and forestland - Classifications.

§ 105‑277.3.  Agricultural, horticultural, and forestland  Classifications.

(a)        Classes Defined.  The following classes of property are designated special classes of property under authority of Section 2(2) of Article V of the North Carolina Constitution and must be appraised, assessed, and taxed as provided in G.S. 105‑277.2 through G.S. 105‑277.7.

(1)        (Effective for taxes imposed for taxable years beginning before July 1, 2008) Agricultural land.  Individually owned agricultural land consisting of one or more tracts, one of which consists of at least 10 acres that are in actual production and that, for the three years preceding January 1 of the year for which the benefit of this section is claimed, have produced an average gross income of at least one thousand dollars ($1,000). Gross income includes income from the sale of the agricultural products produced from the land, any payments received under a governmental soil conservation or land retirement program, and the amount paid to the taxpayer during the taxable year pursuant to P.L. 108‑357, Title VI, Fair and Equitable Tobacco Reform Act of 2004. Land in actual production includes land under improvements used in the commercial production or growing of crops, plants, or animals.

(1)        (Effective for taxes imposed for taxable years beginning on or after July 1, 2008) Agricultural land.  Individually owned agricultural land consisting of one or more tracts, one of which satisfies the requirements of this subdivision. For agricultural land used as a farm for aquatic species, as defined in G.S. 106‑758, the tract must meet the income requirement for agricultural land and must consist of at least five acres in actual production or produce at least 20,000 pounds of aquatic species for commercial sale annually, regardless of acreage. For all other agricultural land, the tract must meet the income requirement for agricultural land and must consist of at least 10 acres that are in actual production. Land in actual production includes land under improvements used in the commercial production or growing of crops, plants, or animals.

To meet the income requirement, agricultural land must, for the three years preceding January 1 of the year for which the benefit of this section is claimed, have produced an average gross income of at least one thousand dollars ($1,000). Gross income includes income from the sale of the agricultural products produced from the land, any payments received under a governmental soil conservation or land retirement program, and the amount paid to the taxpayer during the taxable year pursuant to P.L. 108‑357, Title VI, Fair and Equitable Tobacco Reform Act of 2004.

(2)        Horticultural land.  Individually owned horticultural land consisting of one or more tracts, one of which consists of at least five acres that are in actual production and that, for the three years preceding January 1 of the year for which the benefit of this section is claimed, have met the applicable minimum gross income requirement. Land in actual production includes land under improvements used in the commercial production or growing of fruits or vegetables or nursery or floral products. Land that has been used to produce evergreens intended for use as Christmas trees must have met the minimum gross income requirements established by the Department of Revenue for the land. All other horticultural land must have produced an average gross income of at least one thousand dollars ($1,000). Gross income includes income from the sale of the horticultural products produced from the land and any payments received under a governmental soil conservation or land retirement program.

(3)        Forestland.  Individually owned forestland consisting of one or more tracts, one of which consists of at least 20 acres that are in actual production and are not included in a farm unit.

(b)        (Effective for taxes imposed for taxable years beginning before July 1, 2008) Natural Person Ownership Requirements.  In order to come within a classification described in subsection (a) of this section, the land must, if owned by a natural person, also satisfy one of the following conditions:

(1)        It is the owner's place of residence.

(2)        It has been owned by the current owner or a relative of the current owner for the four years preceding January 1 of the year for which the benefit of this section is claimed.

(3)        At the time of transfer to the current owner, it qualified for classification in the hands of a business entity or trust that transferred the land to the current owner who was a member of the business entity or a beneficiary of the trust, as appropriate.

(b)        (Effective for taxes imposed for taxable years beginning on or after July 1, 2008) Individual Ownership Requirements.  In order to come within a classification described in subsection (a) of this section, land owned by an individual must also satisfy one of the following conditions:

(1)        It is the owner's place of residence.

(2)        It has been owned by the current owner or a relative of the current owner for the four years preceding January 1 of the year for which the benefit of this section is claimed.

(3)        At the time of transfer to the current owner, it qualified for classification in the hands of a business entity or trust that transferred the land to the current owner who was a member of the business entity or a beneficiary of the trust, as appropriate.

(b1)      (Effective for taxes imposed for taxable years beginning before July 1, 2008) Entity Ownership Requirements.  In order to come within a classification described in subsection (a) of this section, the land must, if owned by a business entity or trust, have been owned by the business entity or trust or by one or more of its members or creators, respectively, for the four years immediately preceding January 1 of the year for which the benefit of this section is claimed.

(b1)      (Effective for taxes imposed for taxable years beginning on or after July 1, 2008) Entity Ownership Requirements.  In order to come within a classification described in subsection (a) of this section, land owned by a business entity or trust must have been owned by the business entity or trust or by one or more of its members or creators, respectively, for the four years immediately preceding January 1 of the year for which the benefit of this section is claimed.

(b2)      (Effective for taxes imposed for taxable years beginning before July 1, 2008) Exception to Ownership Requirements.  Notwithstanding the provisions of subsections (b) and (b1) of this section, land may qualify for classification in the hands of the new owner if all of the conditions listed in either subdivision of this subsection are met, even if the new owner does not meet all of the ownership requirements of subsections (b) and (b1) of this section with respect to the land.

(1)        Exception for assumption of deferred liability.  If the land qualifies for classification in the hands of the new owner under the provisions of this subdivision, then the deferred taxes remain a lien on the land under G.S. 105‑277.4(c), the new owner becomes liable for the deferred taxes, and the deferred taxes become payable if the land fails to meet any other condition or requirement for classification. Land qualifies for classification in the hands of the new owner if all of the following conditions are met:

a.         The land was appraised at its present use value at the time title to the land passed to the new owner.

b.         At the time title to the land passed to the new owner, the new owner acquires the land for the purposes of and continues to use the land for the purposes it was classified under subsection (a) of this section while under previous ownership.

c.         The new owner has timely filed an application as required by G.S. 105‑277.4(a) and has certified that the new owner accepts liability for the deferred taxes and intends to continue the present use of the land.

(2)        Exception for expansion of existing unit.  If deferred liability is not assumed under subdivision (1) of this subsection, the land qualifies for classification in the hands of the new owner if, at the time title passed to the new owner, the land was being used for the same purpose and was eligible for appraisal at its present‑use value as other land already owned by the new owner and classified under subsection (a) of this section. The new owner must timely file an application as required by G.S. 105‑277.4(a).

(b2)      (Effective for taxes imposed for taxable years beginning on or after July 1, 2008) Exceptions to Ownership Requirements.  Notwithstanding the provisions of subsections (b) and (b1) of this section, land may qualify for classification in the hands of the new owner if all of the conditions listed in either subdivision of this subsection are met, even if the new owner does not meet all of the ownership requirements of subsections (b) and (b1) of this section with respect to the land.

(1)        Continued use.  If the land qualifies for classification in the hands of the new owner under the provisions of this subdivision, then any deferred taxes remain a lien on the land under G.S. 105‑277.4(c), the new owner becomes liable for the deferred taxes, and the deferred taxes become payable if the land fails to meet any other condition or requirement for classification. Land qualifies for classification in the hands of the new owner if all of the following conditions are met:

a.         The land was appraised at its present use value at the time title to the land passed to the new owner.

b.         The new owner acquires the land and continues to use the land for the purpose for which it was classified under subsection (a) of this section while under previous ownership.

c.         The new owner has timely filed an application as required by G.S. 105‑277.4(a) and has certified that the new owner accepts liability for any deferred taxes and intends to continue the present use of the land.

(2)        Expansion of existing unit.  Land qualifies for classification in the hands of the new owner if, at the time title passed to the new owner, the land was not appraised at its present‑use value but was being used for the same purpose and was eligible for appraisal at its present‑use value as other land already owned by the new owner and classified under subsection (a) of this section. The new owner must timely file an application as required by G.S. 105‑277.4(a).

(c)        Repealed by Session Laws 1995, c. 454, s. 2.

(d)        Exception for Conservation Reserve Program.  Land enrolled in the federal Conservation Reserve Program authorized by 16 U.S.C. Chapter 58 is considered to be in actual production, and income derived from participation in the federal Conservation Reserve Program may be used in meeting the minimum gross income requirements of this section either separately or in combination with income from actual production. Land enrolled in the federal Conservation Reserve Program must be assessed as agricultural land if it is planted in vegetation other than trees, or as forestland if it is planted in trees.

(d1)      (Effective for taxes imposed for taxable years beginning before July 1, 2010) Exception for Easements on Qualified Conservation Lands Previously Appraised at Use Value.  Property that is appraised at its present‑use value under G.S. 105‑277.4(b) shall continue to qualify for appraisal, assessment, and taxation as provided in G.S. 105‑277.2 through G.S. 105‑277.7 as long as the property is subject to an enforceable conservation easement that would qualify for the conservation tax credit provided in G.S. 105‑130.34 and G.S. 105‑151.12, without regard to actual production or income requirements of this section. Notwithstanding G.S. 105‑277.3(b) and (b1), subsequent transfer of the property does not extinguish its present‑use value eligibility as long as the property remains subject to an enforceable conservation easement that qualifies for the conservation tax credit provided in G.S. 105‑130.34 and G.S. 105‑151.12. The exception provided in this subsection applies only to that part of the property that is subject to the easement.

(d1)      (Effective for taxes imposed for taxable years beginning on or after July 1, 2010) Exception for Easements on Qualified Conservation Lands Previously Appraised at Use Value.  Property that is appraised at its present‑use value under G.S. 105‑277.4(b) shall continue to qualify for appraisal, assessment, and taxation as provided in G.S. 105‑277.2 through G.S. 105‑277.7 as long as (i) the property is subject to an enforceable conservation easement that would qualify for the conservation tax credit provided in G.S. 105‑130.34 and G.S. 105‑151.12, without regard to actual production or income requirements of this section; and (ii) the taxpayer received no more than seventy‑five percent (75%) of the fair market value of the donated property interest in compensation. Notwithstanding G.S. 105‑277.3(b) and (b1), subsequent transfer of the property does not extinguish its present‑use value eligibility as long as the property remains subject to an enforceable conservation easement that qualifies for the conservation tax credit provided in G.S. 105‑130.34 and G.S. 105‑151.12. The exception provided in this subsection applies only to that part of the property that is subject to the easement.

(d2)      (Effective for taxes imposed for taxable years beginning on or after July 1, 2010) Wildlife Exception.  When an owner of land classified under this section does not transfer the land and the land becomes eligible for classification under G.S. 105‑277.15, no deferred taxes are due. The deferred taxes remain a lien on the land and are payable in accordance with G.S. 105‑277.15.

(e)        Exception for Turkey Disease.  Agricultural land that meets all of the following conditions is considered to be in actual production and to meet the minimum gross income requirements:

(1)        The land was in actual production in turkey growing within the preceding two years and qualified for present use value treatment while it was in actual production.

(2)        The land was taken out of actual production in turkey growing solely for health and safety considerations due to the presence of Poult Enteritis Mortality Syndrome among turkeys in the same county or a neighboring county.

(3)        The land is otherwise eligible for present use value treatment.

(f)         Sound Management Program for Agricultural Land and Horticultural Land.  If the property owner demonstrates any one of the following factors with respect to agricultural land or horticultural land, then the land is operated under a sound management program:

(1)        Enrollment in and compliance with an agency‑administered and approved farm management plan.

(2)        Compliance with a set of best management practices.

(3)        Compliance with a minimum gross income per acre test.

(4)        Evidence of net income from the farm operation.

(5)        Evidence that farming is the farm operator's principal source of income.

(6)        Certification by a recognized agricultural or horticultural agency within the county that the land is operated under a sound management program.

Operation under a sound management program may also be demonstrated by evidence of other similar factors. As long as a farm operator meets the sound management requirements, it is irrelevant whether the property owner received income or rent from the farm operator.

(g)        Sound Management Program for Forestland.  If the owner of forestland demonstrates that the forestland complies with a written sound forest management plan for the production and sale of forest products, then the forestland is operated under a sound management program.  (1973, c. 709, s. 1; 1975, c. 746, s. 2; 1983, c. 821; c. 826; 1985, c. 667, ss. 2, 3, 6.1; 1987, c. 698, ss. 2‑5; 1987 (Reg. Sess., 1988), c. 1044, s. 13.1; 1989, cc. 99, 736, s. 1; 1989 (Reg. Sess., 1990), c. 814, s. 29; 1995, c. 454, s. 2; 1997‑272, s. 1; 1998‑98, s. 22; 2001‑499, s. 1; 2002‑184, s. 2; 2005‑293, s. 1; 2005‑313, s. 3; 2007‑484, s. 43.7T(c); 2007‑497, s. 3.1; 2008‑146, s. 2.2; 2008‑171, ss. 4, 5.)



§ 105-277.4. Agricultural, horticultural and forestland - Application; appraisal at use value; appeal; deferred taxes.

§ 105‑277.4.  Agricultural, horticultural and forestland  Application; appraisal at use value; appeal; deferred taxes.

(a)        Application.  Property coming within one of the classes defined in G.S. 105‑277.3 is eligible for taxation on the basis of the value of the property in its present use if a timely and proper application is filed with the assessor of the county in which the property is located. The application must clearly show that the property comes within one of the classes and must also contain any other relevant information required by the assessor to properly appraise the property at its present‑use value. An initial application must be filed during the regular listing period of the year for which the benefit of this classification is first claimed, or within 30 days of the date shown on a notice of a change in valuation made pursuant to G.S. 105‑286 or G.S. 105‑287. A new application is not required to be submitted unless the property is transferred or becomes ineligible for use‑value appraisal because of a change in use or acreage. An application required due to transfer of the land may be submitted at any time during the calendar year but must be submitted within 60 days of the date of the property's transfer.

(a1)      Late Application.  Upon a showing of good cause by the applicant for failure to make a timely application as required by subsection (a) of this section, an application may be approved by the board of equalization and review or, if that board is not in session, by the board of county commissioners. An untimely application approved under this subsection applies only to property taxes levied by the county or municipality in the calendar year in which the untimely application is filed. Decisions of the county board may be appealed to the Property Tax Commission.

(b)        Appraisal at Present‑use Value.  Upon receipt of a properly executed application, the assessor must appraise the property at its present‑use value as established in the schedule prepared pursuant to G.S. 105‑317. In appraising the property at its present‑use value, the assessor must appraise the improvements located on qualifying land according to the schedules and standards used in appraising other similar improvements in the county. If all or any part of a qualifying tract of land is located within the limits of an incorporated city or town, or is property annexed subject to G.S. 160A‑37(f1) or G.S. 160A‑49(f1), the assessor must furnish a copy of the property record showing both the present‑use appraisal and the valuation upon which the property would have been taxed in the absence of this classification to the collector of the city or town. The assessor must also notify the tax collector of any changes in the appraisals or in the eligibility of the property for the benefit of this classification. Upon a request for a certification pursuant to G.S. 160A‑37(f1) or G.S.160A‑49(f1), or any change in the certification, the assessor for the county where the land subject to the annexation is located must, within 30 days, determine if the land meets the requirements of G.S. 160A‑37(f1)(2) or G.S. 160A‑49(f1)(2) and report the results of its findings to the city.

(b1)      Appeal.  Decisions of the assessor regarding the qualification or appraisal of property under this section may be appealed to the county board of equalization and review or, if that board is not in session, to the board of county commissioners. An appeal must be made within 60 days after the decision of the assessor. If an owner submits additional information to the assessor pursuant to G.S. 105‑296(j), the appeal must be made within 60 days after the assessor's decision based on the additional information. Decisions of the county board may be appealed to the Property Tax Commission.

(c)        (Effective for taxes imposed for taxable years beginning before July 1, 2008) Deferred Taxes.  Land meeting the conditions for classification under G.S. 105‑277.3 must be taxed on the basis of the value of the land for its present use. The difference between the taxes due on the present‑use basis and the taxes that would have been payable in the absence of this classification, together with any interest, penalties, or costs that may accrue thereon, are a lien on the real property of the taxpayer as provided in G.S. 105‑355(a). The difference in taxes must be carried forward in the records of the taxing unit or units as deferred taxes. The taxes become due and payable when the land fails to meet any condition or requirement for classification. Failure to have an application approved is ground for disqualification. The tax for the fiscal year that opens in the calendar year in which deferred taxes become due is computed as if the land had not been classified for that year, and taxes for the preceding three fiscal years that have been deferred are immediately payable, together with interest as provided in G.S. 105‑360 for unpaid taxes. Interest accrues on the deferred taxes due as if they had been payable on the dates on which they originally became due. If only a part of the qualifying tract of land fails to meet a condition or requirement for classification, the assessor must determine the amount of deferred taxes applicable to that part and that amount becomes payable with interest as provided above. Upon the payment of any taxes deferred in accordance with this section for the three years immediately preceding a disqualification, all liens arising under this subsection are extinguished. The deferred taxes for any given year may be paid in that year without the qualifying tract of land becoming ineligible for deferred status.

(c)        (Effective for taxes imposed for taxable years beginning on or after July 1, 2008) Deferred Taxes.  Land meeting the conditions for classification under G.S. 105‑277.3 must be taxed on the basis of the value of the land for its present use. The difference between the taxes due on the present‑use basis and the taxes that would have been payable in the absence of this classification, together with any interest, penalties, or costs that may accrue thereon, are a lien on the real property of the taxpayer as provided in G.S. 105‑355(a). The difference in taxes must be carried forward in the records of the taxing unit or units as deferred taxes. The deferred taxes for the preceding three fiscal years are due and payable in accordance with G.S. 105‑277.1F when the property loses its eligibility for deferral as a result of a disqualifying event. A disqualifying event occurs when the land fails to meet any condition or requirement for classification or when an application is not approved.

(d)        Exceptions.  Notwithstanding the provisions of subsection (c) of this section, if property loses its eligibility for present use value classification solely due to one of the following reasons, no deferred taxes are due and the lien for the deferred taxes is extinguished:

(1)        There is a change in income caused by enrollment of the property in the federal conservation reserve program established under 16 U.S.C. Chapter 58.

(2)        The property is conveyed by gift to a nonprofit organization and qualifies for exclusion from the tax base pursuant to G.S. 105‑275(12) or G.S. 105‑275(29).

(3)        The property is conveyed by gift to the State, a political subdivision of the State, or the United States.

(e)        Repealed by Session Laws 1997‑270, s. 3, effective July 3, 1997.  (1973, c. 709, s. 1; c. 905; c. 906, ss. 1, 2; 1975, c. 62; c. 746, ss. 3‑7; 1981, c. 835; 1985, c. 518, s. 1; c. 667, ss. 5, 6; 1987, c. 45, s. 1; c. 295, s. 5; c. 698, s. 6; 1987 (Reg. Sess., 1988), c. 1044, s. 13.2; 1995, c. 443, s. 4; c. 454, s. 3; 1997‑270, s. 3; 1998‑98, s. 23; 1998‑150, s. 1; 2001‑499, s. 2; 2002‑184, s. 3; 2005‑313, s. 4; 2006‑30, s. 4; 2008‑35, s. 2.3.)



§ 105-277.5. Agricultural, horticultural and forestland - Notice of change in use.

§ 105‑277.5.  Agricultural, horticultural and forestland  Notice of change in use.

Not later than the close of the listing period following a change which would disqualify all or a part of a tract of land receiving the benefit of this classification, the property owner shall furnish the assessor with complete information regarding such change. Any property owner who fails to notify the assessor of changes as aforesaid regarding land receiving the benefit of this classification shall be subject to a penalty of ten percent (10%) of the total amount of the deferred taxes and interest thereon for each listing period for which the failure to report continues. (1973, c. 709, s. 1; 1975, c. 746, s. 8; 1987, c. 45, s. 1.)



§ 105-277.6. Agricultural, horticultural and forestland - Appraisal; computation of deferred tax.

§ 105‑277.6.  Agricultural, horticultural and forestland  Appraisal; computation of deferred tax.

(a)        In determining the amount of the deferred taxes herein provided, the assessor shall use the appraised valuation established in the county's last general revaluation except for any changes made under the provisions of G.S. 105‑287.

(b)        In revaluation years, as provided in G.S. 105‑286, all property entitled to classification under G.S. 105‑277.3 shall be reappraised at its true value in money and at its present use value as of the effective date of the revaluation. The two valuations shall continue in effect and shall provide the basis for deferred taxes until a change in one or both of the appraisals is required by law.  The present use‑value schedule, standards, and rules shall be used by the tax assessor to appraise property receiving the benefit of this classification until the next general revaluation of real property in the county as required by G.S. 105‑286.

(c)        Repealed by Session Laws 1987, c. 295, s. 2. (1973, c. 709, s. 1; 1975, c. 746, ss. 9, 10; 1987, c. 45, s. 1, c. 295, s. 2.)



§ 105-277.7. Use-Value Advisory Board.

§ 105‑277.7.  Use‑Value Advisory Board.

(a)        Creation and Membership.  The Use‑Value Advisory Board is established under the supervision of the Agricultural Extension Service of North Carolina State University. The Director of the Agricultural Extension Service of North Carolina State University shall serve as the chair of the Board. The Board shall consist of the following additional members, to serve ex officio:

(1)        A representative of the Department of Agriculture and Consumer Services, designated by the Commissioner of Agriculture.

(2)        A representative of the Division of Forest Resources of the Department of Environment and Natural Resources, designated by the Director of that Division.

(3)        A representative of the Agricultural Extension Service at North Carolina Agricultural and Technical State University, designated by the Director of the Extension Service.

(4)        A representative of the North Carolina Farm Bureau Federation, Inc., designated by the President of the Bureau.

(5)        A representative of the North Carolina Association of Assessing Officers, designated by the President of the Association.

(6)        The Director of the Property Tax Division of the North Carolina Department of Revenue or the Director's designee.

(7)        A representative of the North Carolina Association of County Commissioners, designated by the President of the Association.

(8)        A representative of the North Carolina Forestry Association, designated by the President of the Association.

(b)        Staff.  The Agricultural Extension Service at North Carolina State University must provide clerical assistance to the Board.

(c)        Duties.  The Board must annually submit to the Department of Revenue a recommended use‑value manual. In developing the manual, the Board may consult with federal and State agencies as needed. The manual must contain all of the following:

(1)        The estimated cash rental rates for agricultural lands and horticultural lands for the various classes of soils found in the State. The rental rates must recognize the productivity levels by class of soil or geographic area, and the crop as either agricultural or horticultural. The rental rates must be based on the rental value of the land to be used for agricultural or horticultural purposes when those uses are presumed to be the highest and best use of the land. The recommended rental rates may be established from individual county studies or from contracts with federal or State agencies as needed.

(2)        The recommended net income ranges for forestland furnished to the Board by the Forestry Section of the North Carolina Cooperative Extension Service. These net income ranges may be based on up to six classes of land within each Major Land Resource Area designated by the United States Soil Conservation Service. In developing these ranges, the Forestry Section must consider the soil productivity and indicator tree species or stand type, the average stand establishment and annual management costs, the average rotation length and timber yield, and the average timber stumpage prices.

(3)        The capitalization rates adopted by the Board prior to February 1 for use in capitalizing incomes into values. The capitalization rate for forestland shall be nine percent (9%). The capitalization rate for agricultural land and horticultural land must be no less than six percent (6%) and no more than seven percent (7%). The incomes must be in the form of cash rents for agricultural lands and horticultural lands and net incomes for forestlands.

(4)        The value per acre adopted by the Board for the best agricultural land. The value may not exceed one thousand two hundred dollars ($1,200).

(5)        Recommendations concerning any changes to the capitalization rate for agricultural land and horticultural land and to the maximum value per acre for the best agricultural land and horticultural land based on a calculation to be determined by the Board. The Board shall annually report these recommendations to the Revenue Laws Study Committee and to the President Pro Tempore of the Senate and the Speaker of the House of Representatives.

(6)        Recommendations concerning requirements for horticultural land used to produce evergreens intended for use as Christmas trees when requested to do so by the Department. (1973, c. 709, s. 1; 1975, c. 746, s. 11; 1985, c. 628, s. 2; 1989, c. 727, s. 218(44); c. 736, s. 2; 1997‑261, s. 109; 1997‑443, s. 11A.119(a); 2002‑184, s. 4; 2005‑313, s. 5; 2005‑386, s. 1.3.)



§ 105-277.8. Taxation of property of nonprofit homeowners' association.

§ 105‑277.8.  Taxation of property of nonprofit homeowners' association.

(a)        The value of real and personal property owned by a nonprofit homeowners' association shall be included in the appraisals of property owned by members of the association and shall not be assessed against the association if:

(1)        All property owned by the association is held for the use, benefit, and enjoyment of all members of the association equally;

(2)        Each member of the association has an irrevocable right to use and enjoy, on an equal basis, all property owned by the association, subject to any restrictions imposed by the instruments conveying the right or the rules, regulations, or bylaws of the association; and

(3)        Each irrevocable right to use and enjoy all property owned by the association is appurtenant to taxable real property owned by a member of the association.

The assessor may allocate the value of the association's property among the property of the association's members on any fair and reasonable basis.

(b)        As used in this section, "nonprofit homeowners' association" means a homeowners' association as defined in § 528(c) of the Internal Revenue Code. (1979, c. 686, s. 1; 1987, c. 130.)



§ 105-277.9. Taxation of property inside certain roadway corridors.

§ 105‑277.9.  Taxation of property inside certain roadway corridors.

Real property that lies within a transportation corridor marked on an official map filed under Article 2E of Chapter 136 of the General Statutes is designated a special class of property under Article V, Sec. 2(2) of the North Carolina Constitution and is taxable at twenty percent (20%) of the general tax rate levied on real property by the taxing unit in which the property is situated if:

(1)        As of January 1, no building or other structure is located on the property; and

(2)        The property has not been subdivided, as defined in G.S. 153A‑335 or G.S. 160A‑376, since it was included in the corridor. (1987, c. 747, s. 22; 1998‑184, s. 2.)



§ 105-277.10. Taxation of precious metals used or held for use directly in manufacturing or processing by a manufacturer.

§ 105‑277.10.  Taxation of precious metals used or held for use directly in manufacturing or processing by a manufacturer.

Precious metals, including rhodium and platinum, used or held for use directly in manufacturing or processing by a manufacturer as part of industrial machinery is designated a special class of property under Article V, Sec. 2(2) of the North Carolina Constitution and shall be assessed for taxation in accordance with this section.  The classified property shall be assessed at the lower of its true value or the manufacturer's original cost less depreciation.  The original cost of the classified property shall be adjusted by the index factor, if any, that applies in assessing the industrial machinery with which the property is used, and the depreciable life of the classified property shall be the life assigned to the industrial machinery with which the property is used.  The residual value of the classified property may not exceed twenty‑five percent (25%) of the manufacturer's original cost. (1989, c. 674, s. 1.)



§ 105-277.11. Taxation of property subject to a development financing district agreement.

§ 105-277.11.  Taxation of property subject to a development financing district agreement.

Property that is in a development financing district established pursuant to G.S. 160A‑515.1 or G.S. 158-7.3 and that is subject to an agreement entered into pursuant to G.S. 159-108, shall, pursuant to Article V, Section 14 of the North Carolina Constitution, be assessed for taxation at the greater of its true value or the minimum value established in the agreement.(2003-403, s. 21.)



§ 105-277.12. Antique airplanes.

§ 105‑277.12.  Antique airplanes.

(a)        For the purpose of this section, the term "antique airplane" means an airplane that meets all of the following conditions:

(1)        It is registered with the Federal Aviation Administration and is a model year 1954 or older.

(2)        It is maintained primarily for use in exhibitions, club activities, air shows, and other public interest functions.

(3)        It is used only occasionally for other purposes.

(4)        It is used by the owner for a purpose other than the production of income.

(b)        Antique airplanes are designated a special class of property under Article V, Sec. 2(2) of the North Carolina Constitution and shall be assessed for taxation in accordance with this section. An antique airplane shall be assessed at the lower of its true value or five thousand dollars ($5,000). (1997‑355, s. 1.)



§ 105-277.13. Taxation of improvements on brownfields.

§ 105‑277.13.  Taxation of improvements on brownfields.

(a)        Qualifying improvements on brownfields properties are designated a special class of property under Article V, Sec. 2(2) of the North Carolina Constitution and shall be appraised, assessed, and taxed in accordance with this section. An owner of land is entitled to the partial exclusion provided by this section for the first five taxable years beginning after completion of qualifying improvements made after the later of July 1, 2000, or the date of the brownfields agreement. After property has qualified for the exclusion provided by this section, the assessor for the county in which the property is located shall annually appraise the improvements made to the property during the period of time that the owner is entitled to the exclusion.

(b)        For the purposes of this section, the terms "qualifying improvements on brownfields properties" and "qualifying improvements" mean improvements made to real property that is subject to a brownfields agreement entered into by the Department of Environment and Natural Resources and the owner pursuant to G.S. 130A‑310.32.

(c)        The following table establishes the percentage of the appraised value of the qualified improvements that is excluded based on the taxable year:

Year
Percent of Appraised Value Excluded

Year 1                                                                         90%

Year 2                                                                         75%

Year 3                                                                         50%

Year 4                                                                         30%

Year 5                                                                         10%.

(2000‑158, s. 1.)



§ 105-277.14. (Effective for taxes imposed for taxable years beginning on or after July 1, 2009) Taxation of working waterfront property.

§ 105‑277.14.  (Effective for taxes imposed for taxable years beginning on or after July 1, 2009) Taxation of working waterfront property.

(a)        Definitions.  The following definitions apply in this section:

(1)        Coastal fishing waters.  Defined in G.S. 113‑129.

(2)        Commercial fishing operation.  Defined in G.S. 113‑168.

(3)        Fish processing.  Processing fish, as defined in G.S. 113‑129, for sale.

(4)        Working waterfront property.  Any of the following property that has, for the most recent three‑year period, produced an average gross income of at least one thousand dollars ($1,000):

a.         A pier that extends into coastal fishing waters and limits access to those who pay a fee.

b.         Real property that is adjacent to coastal fishing waters and is primarily used for a commercial fishing operation or fish processing, including adjacent land that is under improvements used for one of these purposes.

(b)        Classification.  Working waterfront property is designated a special class of property under Section 2(2) of Article V of the North Carolina Constitution and must be appraised, assessed, and taxed on the basis of the value of the property in its present use rather than on its true value. Working waterfront property includes land reasonably necessary for the convenient use of the property.

(c)        Deferred Taxes.  The difference between the taxes that are due on working waterfront property taxed on the basis of its present use and that would be due if the property were taxed on the basis of its true value is a lien on the property. The difference in taxes must be carried forward in the records of each taxing unit as deferred taxes. The deferred taxes for the preceding three fiscal years are due and payable in accordance with G.S. 105‑277.1F when the property loses its eligibility for deferral as a result of a disqualifying event. A disqualifying event occurs when the property no longer qualifies as working waterfront property.

(d)        Repealed by Session Laws 2009‑445, s. 23(b), effective August 7, 2009.  (2007‑485, s. 1; 2008‑35, s. 2.4; 2009‑445, s. 23(b).)



§ 105-277.15. (Effective for taxes imposed for taxable years beginning on or after July 1, 2010) Taxation of wildlife conservation land.

§ 105‑277.15.  (Effective for taxes imposed for taxable years beginning on or after July 1, 2010) Taxation of wildlife conservation land.

(a)        Definitions.  The following definitions apply in this section:

(1)        Business entity.  Defined in G.S. 105‑277.2.

(2)        Family business entity.  A business entity whose members are, directly or indirectly, individuals and are relatives. An individual is indirectly a member of a business entity if the individual is a member of a business entity or a beneficiary of a trust that is part of the ownership structure of the business entity.

(3)        Family trust.  A trust that was created by an individual and whose beneficiaries are, directly or indirectly, individuals who are the creator of the trust or a relative of the creator. An individual is indirectly a beneficiary of a trust if the individual is a beneficiary of another trust or a member of a business entity that has a beneficial interest in the trust.

(4)        Member.  Defined in G.S. 105‑277.2.

(5)        Relative.  Defined in G.S. 105‑277.2.

(b)        Classification.  Wildlife conservation land is designated a special class of property under Article V, Section 2(2) of the North Carolina Constitution and must be appraised, assessed, and taxed in accordance with this section. Wildlife conservation land classified under this section must be appraised and assessed as if it were classified under G.S. 105‑277.3 as agricultural land.

(c)        Requirements.  Land qualifies as wildlife conservation land if it meets the following size, ownership, and use requirements:

(1)        Size.  The land must consist of at least 20 contiguous acres.

(2)        Ownership.  The land must be owned by an individual, a family business entity, or a family trust and must have been owned by the same owner for the previous five years, except as follows:

a.         If the land is owned by a family business entity, the land meets the ownership requirement if the land was owned by one or more members of the family business entity for the required time.

b.         If the land is owned by a family trust, the land meets the ownership requirement if the land was owned by one or more beneficiaries of the family trust for the required time.

c.         If an owner acquires land that was classified as wildlife conservation land under this section when it was acquired and the owner continues to use the land as wildlife conservation land, then the land meets the ownership requirement if the new owner files an application and signs the wildlife habitat conservation agreement in effect for the property within 60 days after acquiring the property.

(3)        Use.  The land must meet all of the following requirements:

a.         The land must be managed under a written wildlife habitat conservation agreement with the North Carolina Wildlife Resources Commission that is in effect as of January 1 of the year for which the benefit of this section is claimed and that requires the owner to do one or more of the following:

1.         Protect an animal species that lives on the land and, as of January 1 of the year for which the benefit of this section is claimed, is on a North Carolina protected animal list published by the Commission under G.S. 113‑333.

2.         Conserve any of the following priority animal wildlife habitats: longleaf pine forest, early successional habitat, small wetland community, stream and riparian zone, rock outcrop, or bat cave.

b.         It must have been classified under G.S. 105‑277.3 when the wildlife habitat conservation agreement was signed or the owner must demonstrate to both the Wildlife Resources Commission and the assessor that the owner used the land for a purpose specified in the signed wildlife habitat conservation agreement for three years preceding the January 1 of the year for which the benefit of this section is claimed.

(d)        Restrictions.  The following restrictions apply to the classification allowed under this section:

(1)        No more than 100 acres of an owner's land in a county may be classified under this section.

(2)        Land owned by a business entity is not eligible for classification under this section if the business entity is a corporation whose shares are publicly traded or one of its members is a corporation whose shares are publicly traded.

(e)        Deferred Taxes.  The difference between the taxes that are due on wildlife conservation land classified under this section and that would be due if the land were taxed on the basis of its true value is a lien on the property. The difference in taxes must be carried forward in the records of each taxing unit as deferred taxes. The deferred taxes for the preceding three fiscal years are due and payable in accordance with G.S. 105‑277.1F when the land loses its eligibility for deferral as a result of a disqualifying event. A disqualifying event occurs when the property no longer qualifies as wildlife conservation land.

(f)         Exceptions to Payment.  No deferred taxes are due in the following circumstances and the deferred taxes remain a lien on the land:

(1)        When the owner of wildlife conservation land that was previously classified under G.S. 105‑277.3 before the wildlife habitat conservation agreement was signed does not transfer the land and the land again becomes eligible for classification under G.S. 105‑277.3. In this circumstance, the deferred taxes are payable in accordance with G.S. 105‑277.3.

(2)        When land that is classified under this section is transferred to an owner who signed the wildlife habitat conservation agreement in effect for the land at the time of the transfer and the land remains classified under this section. In this circumstance, the deferred taxes are payable in accordance with this section.

(g)        Exceptions to Payment and Lien.  Notwithstanding subsection (e) of this section, if land loses its eligibility for deferral solely due to one of the following reasons, no deferred taxes are due and the lien for the deferred taxes is extinguished:

(1)        The property is conveyed by gift to a nonprofit organization and qualifies for exclusion from the tax base under G.S. 105‑275(12) or G.S. 105‑275(29).

(2)        The property is conveyed by gift to the State, a political subdivision of the State, or the United States.

(h)        Administration.  An owner who applies for the classification allowed under this section must attach a copy of the owner's written wildlife habitat agreement required under subsection (c) of this section. An owner who fails to notify the county assessor when land classified under this section loses its eligibility for classification is subject to a penalty in the amount set in G.S. 105‑277.5.  (2008‑171, s. 1.)



§ 105-277.16. (Effective for taxes imposed for taxable years beginning on or after July 1, 2009) Taxation of low-income housing property.

§ 105‑277.16.  (Effective for taxes imposed for taxable years beginning on or after July 1, 2009) Taxation of low‑income housing property.

A North Carolina low‑income housing development to which the North Carolina Housing Finance Agency allocated a federal tax credit under section 42 of the Code is designated a special class of property under Article V, Section 2(2) of the North Carolina Constitution and must be appraised, assessed, and taxed in accordance with this section. The assessor must use the income approach as the method of valuation for property classified under this section and must take rent restrictions that apply to the property into consideration in determining the income attributable to the property. The assessor may not consider income tax credits received under section 42 of the Code or under G.S. 105‑129.42 in determining the income attributable to the property.  (2008‑146, s. 3.1; 2008‑187, s. 47.6.)



§ 105-277.17. (Effective for taxes imposed for taxable years beginning on or after July 1, 2010) Taxation of community land trust property.

§ 105‑277.17.  (Effective for taxes imposed for taxable years beginning on or after July 1, 2010) Taxation of community land trust property.

(a)        Classification.  Community land trust property is designated a special class of property under Section 2(2) of Article V of the North Carolina Constitution and must be appraised, assessed, and taxed in accordance with this section.

(b)        Definitions.  The following definitions apply in this section:

(1)        Community land trust developer.  A nonprofit housing development entity that is an exempt organization under section 501(c)(3) of the Code and that transfers community land trust property to a qualifying owner.

(2)        Community land trust property.  Improvements to real property that meet all of the following conditions:

a.         A fee or leasehold interest in the improvements is transferred subject to resale restrictions contained in a long‑term ground lease of not less than 99 years.

b.         The community land trust developer retains an interest in the property pursuant to the deed of conveyance or the long‑term ground lease.

(3)        Ground lease.  A lease between the community land trust developer of a dwelling site, as landlord, and the owner or lessee of a permanent residence constructed on the dwelling site, as tenant. The leasehold interest of the tenant in the dwelling site includes an undivided interest and nonexclusive easement for ingress and egress to the dwelling site and for the use and enjoyment of the common areas and community facilities, if any.

(4)        Income.  Defined in G.S. 105‑277.1(b).

(5)        Initial investment basis.  The most recent sales price, excluding any silent mortgage amount, of community land trust property.

(6)        Qualifying owner.  A North Carolina resident who (i) occupies, as owner or lessee, community land trust property as a permanent residence and (ii) is part of a household, the annual income of which at the time of transfer and adjusted for family size is not more than one hundred percent (100%) of the local area median family income as defined by the most recent figures published by the U.S. Department of Housing and Urban Development.

(7)        Resale restrictions.  Binding restrictions that affect the price at which a qualifying owner's interest in community land trust property can be transferred for value to a subsequent qualifying owner or the community land trust developer.

(8)        Silent mortgage amount.  The amount of debt incurred by a qualifying owner that is represented by a deed of trust or leasehold deed of trust on community land trust property and that earns no interest and requires no repayment prior to satisfaction of any interest‑earning mortgage or a subsequent transfer of the property, whichever occurs first.

(9)        Transfer.  Any method of disposing of an interest in real property.

(c)        Valuation.  The initial appraised value of community land trust property in the year the property first qualifies for classification under this section is the initial investment basis. In subsequent general reappraisals, the value of the community land trust property shall not exceed the sum of the restricted capital gain amount and the initial investment basis. The restricted capital gain amount is the market value of the community land trust property that would be established for the current general reappraisal if not for this classification (i) adjusted to the maximum sales price permitted pursuant to the resale restrictions effective for a hypothetical sale occurring on the date of reappraisal, if less, and (ii) subtracting the initial investment basis and any silent mortgage amount.  (2009‑481, s. 1.)



§ 105-278. Historic properties.

§ 105‑278.  Historic properties.

(a)        Real property designated as a historic property by a local ordinance adopted pursuant to former G.S. 160A‑399.4 or designated as a historic landmark by a local ordinance adopted pursuant to G.S. 160A‑400.5 is designated a special class of property under authority of Article V, Sec. 2(2) of the North Carolina Constitution. Property so classified shall be taxed uniformly as a class in each local taxing unit on the basis of fifty percent (50%) of the true value of the property as determined pursuant to G.S. 105‑285 and 105‑286, or 105‑287.

(b)        (Effective for taxes imposed for taxable years beginning before July 1, 2008) The difference between the taxes due on the basis of fifty percent (50%) of the true value of the property and the taxes that would have been payable in the absence of the classification provided for in subsection (a) shall be a lien on the property of the taxpayer as provided in G.S. 105‑355(a) and shall be carried forward in the records of the taxing unit or units as deferred taxes, but shall not be payable until the property loses its eligibility for the benefit of this classification because of a change in an ordinance designating a historic property or a change in the property, except by fire or other natural disaster, which causes its historical significance to be lost or substantially impaired. The tax for the fiscal year that opens in the calendar year in which a disqualification occurs shall be computed as if the property had not been classified for that year, and taxes for the preceding three fiscal years that have been deferred as provided herein shall be payable immediately, together with interest thereon as provided in G.S. 105‑360 for unpaid taxes, which shall accrue on the deferred taxes as if they had been payable on the dates on which they originally became due. If only a part of the historic property loses its eligibility for the classification, a determination shall be made of the amount of deferred taxes applicable to that part, and the amount shall be payable with interest as provided above.

(b)        (Effective for taxes imposed for taxable years beginning on or after July 1, 2008) The difference between the taxes due on the basis of fifty percent (50%) of the true value of the property and the taxes that would have been payable in the absence of the classification provided for in subsection (a) shall be a lien on the property of the taxpayer as provided in G.S. 105‑355(a). The taxes shall be carried forward in the records of the taxing unit or units as deferred taxes. The deferred taxes for the preceding three fiscal years are due and payable in accordance with G.S. 105‑277.1F when the property loses the benefit of this classification as a result of a disqualifying event. A disqualifying event occurs when there is a change in an ordinance designating a historic property or a change in the property, other than by fire or other natural disaster, that causes the property's historical significance to be lost or substantially impaired.  (1977, c. 869, s. 2; 1981, c. 501; 1989, c. 706, s. 3.1; 2005‑435, s. 38; 2006‑162, s. 28; 2008‑35, s. 2.5.)



§ 105-278.1. Exemption of real and personal property owned by units of government.

§ 105‑278.1.  Exemption of real and personal property owned by units of government.

(a)        Real and personal property owned by the United States and, by virtue of federal law, not subject to State and local taxes shall be exempted from taxation.

(b)        Real and personal property belonging to the State, counties, and municipalities is exempt from taxation.

(c)        For purposes of this section:

(1)        A specified unit of government (federal, State, or local) includes its departments, institutions, and agencies.

(2)        By way of illustration but not by way of limitation, the following boards, commissions, authorities, and institutions are units of State government:

a.         The State Marketing Authority established by G.S. 106‑529.

b.         The Board of Governors of the University of North Carolina incorporated under the provisions of G.S. 116‑3 and known as "The University of North Carolina."

c.         The North Carolina Museum of Art made an agency of the State under G.S. 140‑5.12.

(3)        By way of illustration but not by way of limitation, the following boards, commissions, authorities, and institutions are units of local government of this State:

a.         An airport authority, board, or commission created as a separate and independent body corporate and politic by an act of the General Assembly.

b.         An airport authority, board, or commission created as a separate and independent body corporate and politic by one or more counties or municipalities or combinations thereof under the authority of an act of the General Assembly.

c.         A hospital authority created under G.S. 131E‑17.

d.         A housing authority created under G.S. 157‑4 or G.S. 157‑ 4.1.

e.         A municipal parking authority created under G.S. 160‑477.

f.          A veterans' recreation authority created under G.S. 165‑26. (1973, c. 695, s. 4; 1987, c. 777, s. 1; 2005‑435, s. 39.)



§ 105-278.2. Burial property.

§ 105‑278.2.  Burial property.

(a)        Real property set apart for burial purposes shall be exempted from taxation unless it is owned and held for purposes of (i) sale or rental or (ii) sale of burial rights therein.

(b)        Taxable real property set apart for human burial purposes is hereby designated a special class of property under authority of Article V, Section 2(2) of the North Carolina Constitution, and it shall be assessed for taxation taking into consideration the following:

(1)        The effect on its value by division and development into burial plots;

(2)        Whether it is irrevocably dedicated for human burial purposes by plat recorded with the Register of Deeds in the county in which the land is located; and

(3)        Whether the owner is prohibited or restricted by law or otherwise from selling, mortgaging, leasing or encumbering the same.

(c)        For purposes of this section, the term "real property" includes land, tombs, vaults, monuments, and mausoleums, and the term "burial" includes entombment. (1973, c. 695, s. 4; 1987, c. 724.)



§ 105-278.3. Real and personal property used for religious purposes.

§ 105‑278.3.  Real and personal property used for religious purposes.

(a)        Buildings, the land they actually occupy, and additional adjacent land reasonably necessary for the convenient use of any such building shall be exempted from taxation if wholly owned by an agency listed in subsection (c), below, and if:

(1)        Wholly and exclusively used by its owner for religious purposes as defined in subsection (d)(1), below; or

(2)        Occupied gratuitously by one other than the owner and wholly and exclusively used by the occupant for religious, charitable, or nonprofit educational, literary, scientific, or cultural purposes.

(b)        Personal property shall be exempted from taxation if wholly owned by an agency listed in subsection (c), below, and if:

(1)        Wholly and exclusively used by its owner for religious purposes; or

(2)        Gratuitously made available to one other than the owner and wholly and exclusively used by the possessor for religious, charitable, or nonprofit educational, literary, scientific, or cultural purposes.

(c)        The following agencies, when the other requirements of this section are met, may obtain exemption for their properties:

(1)        A congregation, parish, mission, or similar local unit of a church or religious body; or

(2)        A conference, association, presbytery, diocese, district, synod, or similar unit comprising local units of a church or religious body.

(d)        Within the meaning of this section:

(1)        A religious purpose is one that pertains to practicing, teaching, and setting forth a religion. Although worship is the most common religious purpose, the term encompasses other activities that demonstrate and further the beliefs and objectives of a given church or religious body. Within the meaning of this section, the ownership and maintenance of a general or promotional office or headquarters by an owner listed in subdivision (2) of subsection (c), above, is a religious purpose and the ownership and maintenance of residences for clergy, rabbis, priests or nuns assigned to or serving a congregation, parish, mission or similar local unit, or a conference, association, presbytery, diocese, district, synod, province or similar unit of a church or religious body or residences for clergy on furlough or unassigned, is also a religious purpose. However, the ownership and maintenance of residences for other employees is not a religious purpose for either a local unit of a church or a religious body or a conference, association, presbytery, diocese, district, synod, or similar unit of a church or religious body. Provided, however, that where part of property which otherwise qualifies for the exemption provided herein is made available as a residence for an individual who provides guardian, janitorial and custodial services for such property, or who oversees and supervises qualifying activities upon and in connection with said property, the entire property shall be considered as wholly and exclusively used for a religious purpose.

(2)        A charitable purpose is one that has humane and philanthropic objectives; it is an activity that benefits humanity or a significant rather than limited segment of the community without expectation of pecuniary profit or reward. The humane treatment of animals is also a charitable purpose.

(3)        An educational purpose is one that has as its objective the education or instruction of human beings; it comprehends the transmission of information and the training or development of the knowledge or skills of individual persons.

(4)        A literary purpose is one that pertains to letters or literature, especially writing, publishing, and the study of literature. It includes the literature of the stage and screen as well as the performance or exhibition of works based on literature.

(5)        A cultural purpose is one that is conducive to the enlightenment and refinement of taste acquired through intellectual and aesthetic training, education, and discipline.

(6)        A scientific purpose is one that yields knowledge systematically through research, experimentation or other work done in one or more of the natural sciences.

(e)        Notwithstanding the exclusive‑use requirement of subsection (a), above, if part of a property that otherwise meets that subsection's requirements is used for a purpose that would require exemption if the entire property were so used, the valuation of the part so used shall be exempted from taxation.

(f)         The fact that a building or facility is incidentally available to and patronized by the general public, so long as there is no material amount of business or patronage with the general public, shall not defeat the exemption granted by this section.

(g)        Notwithstanding the exclusive‑use requirement of subsection (a), above, any parking lot wholly owned by an agency listed in subsection (c), above, may be used for parking without removing the tax exemption granted in this section; provided, the total charge for said uses shall not exceed that portion of the actual maintenance expenditures for the parking lot reasonably estimated to have been made on account of said uses. This subsection shall apply beginning with the taxable year that commences on January 1, 1978. (1973, c. 695, s. 4; c. 1421; 1975, c. 848; 1977, c. 867; 2005‑435, s. 59(a).)



§ 105-278.4. Real and personal property used for educational purposes.

§ 105‑278.4.  Real and personal property used for educational purposes.

(a)        Buildings.  Buildings, the land they actually occupy, and additional land reasonably necessary for the convenient use of any such building shall be exempted from taxation if all of the following requirements are met:

(1)        Owned by either of the following:

a.         An educational institution; or

b.         A nonprofit entity for the sole benefit of a constituent or affiliated institution of The University of North Carolina, an institution as defined in G.S. 116‑22, a North Carolina community college, or a combination of these;

(2)        The owner is not organized or operated for profit and no officer, shareholder, member, or employee of the owner or any other person is entitled to receive pecuniary profit from the owner's operations except reasonable compensation for services;

(3)        Of a kind commonly employed in the performance of those activities naturally and properly incident to the operation of an educational institution such as the owner; and

(4)        Wholly and exclusively used for educational purposes by the owner or occupied gratuitously by another nonprofit educational institution and wholly and exclusively used by the occupant for nonprofit educational purposes.

(b)        Land.  Land (exclusive of improvements); and improvements other than buildings, the land actually occupied by such improvements, and additional land reasonably necessary for the convenient use of any such improvement shall be exempted from taxation if:

(1)        Owned by an educational institution that owns real property entitled to exemption under the provisions of subsection (a), above;

(2)        Of a kind commonly employed in the performance of those activities naturally and properly incident to the operation of an educational institution such as the owner; and

(3)        Wholly and exclusively used for educational purposes by the owner or occupied gratuitously by another nonprofit educational institution (as defined herein) and wholly and exclusively used by the occupant for nonprofit educational purposes.

(c)        Partial Exemption.  Notwithstanding the exclusive‑use requirements of subsections (a) and (b), above, if part of a property that otherwise meets the requirements of one of those subsections is used for a purpose that would require exemption if the entire property were so used, the valuation of the part so used shall be exempted from taxation.

(d)        Public Use.  The fact that a building or facility is incidentally available to and patronized by the general public, so long as there is no material amount of business or patronage with the general public, does not defeat the exemption granted by this section.

(e)        Personal Property.  Personal property owned by a church, a religious body, or an educational institution shall be exempted from taxation if:

(1)        The owner is not organized or operated for profit, and no officer, shareholder, member, or employee of the owner, or any other person is entitled to receive pecuniary profit from the owner's operations except reasonable compensation for services; and

(2)        Used wholly and exclusively for educational purposes by the owner or held gratuitously by a church, religious body, or nonprofit educational institution other than the owner, and wholly and exclusively used for nonprofit educational purposes by the possessor.

(f)         Definitions.  The following definitions apply in this section:

(1)        Educational institution.  The term includes a university, a college, a school, a seminary, an academy, an industrial school, a public library, a museum, and similar institutions.

(2)        Educational purpose.  A purpose that has as its objective the education or instruction of human beings; it comprehends the transmission of information and the training or development of the knowledge or skills of individual persons. The operation of a student housing facility, a student dining facility, a golf course, a tennis court, a sports arena, a similar sport property, or a similar recreational sport property for the use of students or faculty is also an educational purpose, regardless of the extent to which the property is also available to and patronized by the general public.(1973, c. 695, s. 4; 1991 (Reg. Sess., 1992), c. 926, s. 1; 2004‑173, s. 1.)



§ 105-278.5. Real and personal property of religious educational assemblies used for religious and educational purposes.

§ 105‑278.5.  Real and personal property of religious educational assemblies used for religious and educational purposes.

(a)        Buildings, the land they actually occupy, and additional adjacent land reasonably necessary for the convenient use of any such building or for the religious educational programs of the owner, shall be exempted from taxation if:

(1)        Owned by a religious educational assembly, retreat, or similar organization;

(2)        No officer, shareholder, member, or employee of the owner, or any other person is entitled to receive pecuniary profit from the owner's operations except reasonable compensation for services; and

(3)        Of a kind commonly employed in those activities naturally and properly incident to the operation of a religious educational assembly such as the owner; and

(4)        Wholly and exclusively used for

a.         Religious worship or

b.         Purposes of instruction in religious education.

(b)        Notwithstanding the exclusive‑use requirement of subsection (a), above, if part of a property that otherwise meets the subsection's requirements is used for a purpose that would require exemption if the entire property were so used, the valuation of the part so used shall be exempted from taxation.

(c)        The fact that a building or facility is incidentally available to and patronized by the general public, so long as there is no material amount of business or patronage with the general public, shall not defeat the exemption granted by this section.

(d)        Personal property owned by a religious educational assembly, retreat, or similar organization shall be exempted from taxation if it is exclusively maintained and used in connection with real property granted exemption under the provisions of subsection (a) or (b), above. (1973, c. 695, s. 4.)



§ 105-278.6. Real and personal property used for charitable purposes.

§ 105‑278.6.  Real and personal property used for charitable purposes.

(a)        Real and personal property owned by:

(1)        A Young Men's Christian Association or similar organization;

(2)        A home for the aged, sick, or infirm;

(3)        An orphanage or similar home;

(4)        A Society for the Prevention of Cruelty to Animals;

(5)        A reformatory or correctional institution;

(6)        A monastery, convent, or nunnery;

(7)        A nonprofit, life‑saving, first aid, or rescue squad organization;

(8)        A nonprofit organization providing housing for individuals or families with low or moderate incomes

shall be exempted from taxation if: (i) As to real property, it is actually and exclusively occupied and used, and as to personal property, it is entirely and completely used, by the owner for charitable purposes; and (ii) the owner is not organized or operated for profit.

(b)        A charitable purpose within the meaning of this section is one that has humane and philanthropic objectives; it is an activity that benefits humanity or a significant rather than limited segment of the community without expectation of pecuniary profit or reward. The humane treatment of animals is also a charitable purpose.

(c)        The fact that a building or facility is incidentally available to and patronized by the general public, so long as there is no material amount of business or patronage with the general public, shall not defeat the exemption granted by this section.

(d)        Notwithstanding the exclusive‑use requirements of this section, if part of a property that otherwise meets the section's requirements is used for a purpose that would require exemption under subsection (a), above, if the entire property were so used, the valuation of the part so used shall be exempted from taxation.

(e)        (Effective for taxes imposed for taxable years beginning before July 1, 2008) Real property held by an organization described in subdivision (a)(8) is held for a charitable purpose under this section if it is held for no more than five years as a future site for housing for individuals or families with low or moderate incomes. The taxes that would otherwise be due on real property exempt under this subsection shall be a lien on the property as provided in G.S. 105‑355(a). The taxes shall be carried forward in the records of the taxing unit as deferred taxes and shall be payable five years after the tax year the exemption is first claimed unless the organization has constructed low‑ or moderate‑income housing on the site. If this condition has not been met, the deferred taxes for the preceding five fiscal years shall be payable immediately, together with interest as provided in G.S. 105‑360 for unpaid taxes that accrues on the deferred taxes as if they had been payable on the dates they would have originally become due. All liens arising under this subsection are extinguished upon one of the following:

(1)        Payment of all deferred taxes under this subsection.

(2)        Construction by the organization of low‑ or moderate‑income housing on the site within five years after the tax year the exemption is first claimed.

(e)        (Effective for taxes imposed for taxable years beginning on or after July 1, 2008, and before July 1, 2010) Real property held by an organization described in subdivision (a)(8) for a charitable purpose under this section as a future site for housing for individuals or families with low or moderate incomes may be classified under this section for no more than five years. The taxes that would otherwise be due on real property exempt under this subsection shall be a lien on the property as provided in G.S. 105‑355(a). The taxes shall be carried forward in the records of the taxing unit as deferred taxes. The deferred taxes are due and payable in accordance with G.S. 105‑277.1F when the property loses its eligibility for deferral as a result of a disqualifying event. A disqualifying event occurs when the organization fails to construct low‑ or moderate‑income housing on the site within five years from the first day of the fiscal year the property was classified under this subsection.

(e)        (Effective for taxes imposed for taxable years beginning on or after July 1, 2010) Real property held by an organization described in subdivision (a)(8) for a charitable purpose under this section as a future site for housing for individuals or families with low or moderate incomes may be classified under this section for no more than five years. The taxes that would otherwise be due on real property exempt under this subsection shall be a lien on the property as provided in G.S. 105‑355(a). The taxes shall be carried forward in the records of the taxing unit as deferred taxes. The deferred taxes are due and payable in accordance with G.S. 105‑277.1F when the property loses its eligibility for deferral as a result of a disqualifying event. A disqualifying event occurs when the property was not used for low‑ or moderate‑income housing within five years from the first day of the fiscal year the property was classified under this subsection.  (1973, c. 695, s. 4; 1975, c. 808; 1993, c. 230, s. 1; 2008‑35, s. 2.6; 2009‑481, s. 2.)



§ 105-278.6A. Qualified retirement facility.

§ 105‑278.6A.  Qualified retirement facility.

(a)        Classification.  Buildings, the land they actually occupy, additional adjacent land reasonably necessary for the convenient use of the buildings, and personal property owned by a qualified retirement facility and used in the operation of that facility are designated a special class of property under Section 2(2) of Article V of the North Carolina Constitution and are excluded from taxation to the extent provided in this section.

(b)        Definitions.  The following definitions apply in section:

(1)        Charity care.  The unreimbursed costs to the facility of providing health care, housing, or other services to a resident who is uninsured, underinsured, or otherwise unable to pay for all or part of the services rendered.

(2)        Community benefits.  The unreimbursed costs to the facility of providing the following:

a.         Services, including health, recreation, community research, and education activities provided to the community at large, including the elderly.

b.         Charitable donations.

c.         Donated volunteer services.

d.         Donations and voluntary payments to government agencies.

(3)        Financial reporting period.  The calendar year or tax year ending prior to the date the retirement facility applies for an exclusion under this section.

(4)        Resident revenue.  Annual revenue paid by a resident for goods and services and one year's share of the initial resident fee amortized in accordance with generally accepted accounting principles.

(5)        Retirement facility.  A community that meets all of the following conditions:

a.         It is licensed under Article 64 of Chapter 58 of the General Statutes.

b.         It is designed for elderly residents.

c.         It includes independent living units for elderly residents.

d.         It includes a skilled nursing facility or an adult care facility.

(6)        Unreimbursed costs.  The costs a facility incurs for providing charity care or community benefits after subtracting payment or reimbursement received from any source for the care or benefits. Unreimbursed costs include costs paid from funds generated by a program described in subdivision (c)(5) of this section.

(c)        Total Exclusion.  A retirement facility qualifies for total exclusion under this section if it meets all of the following conditions:

(1)        It is exempt from tax under Article 4 of this Chapter and private shareholders do not benefit from its operations.

(2)        All of its revenues, less operating and capital expenses, are applied to providing uncompensated goods and services to the elderly and to the local community, or are applied to an endowment or a reserve for these purposes.

(3)        Its charter provides that in the event of dissolution, its assets will revert or be conveyed to an entity that is organized exclusively for charitable, educational, scientific, or religious purposes, and is an exempt organization under section 501(c)(3) of the Code.

(4)        Repealed by Session Laws 2001‑17, s. 1.

(5)        It has an active program to generate funds through one or more sources, such as gifts, grants, trusts, bequests, endowment, or an annual giving program, to assist the retirement facility in serving persons who might not be able to reside there without financial assistance or subsidy.

(6)        It meets at least one of the following conditions:

a.         The facility serves all residents without regard to the residents' ability to pay.

b.         At least five percent (5%) of the facility's resident revenue for the financial reporting period is provided in charity care to its residents, in community benefits, or in both.

(d)        Partial Exclusion.  A retirement facility qualifies for a partial exclusion under this subsection if it meets conditions under subdivisions (c)(1) through (c)(5) of this section and at least one percent (1%) of the facility's resident revenue for the financial reporting period is provided in charity care to its residents, in community benefits, or in both. The percentage of the retirement facility's assessed value that is excluded from taxation is the applicable percentage provided in the following table, based on the minimum percentage of the facility's resident revenue that it provides in charity care to its residents, in community benefits, or in both:

Minimum Percentage of

Partial Exclusion                                                                 Resident Revenue

80%                                                                                          4%

60%                                                                                          3%

40%                                                                                          2%

20%                                                                                          1%

(e)        Application for Exclusion.  The application requirements of G.S. 105‑282.1 apply to this section. (1939, c. 310, s. 303; 1961, c. 1169, s. 8; 1967, c. 1185; 1971, c. 806, s. 1; c. 1121, s. 3; 1973, cc. 290, 451; c. 476, s. 128; c. 484; c. 695, s. 1; c. 790, s. 1; cc. 904, 962, 1028, 1034, 1077; c. 1262, s. 23; c. 1264, s. 1; 1975, cc. 566, 755; c. 764, s. 6; 1977, c. 771, s. 4; c. 782, s. 2; c. 1001, ss. 1, 2; 1977, 2nd Sess., c. 1200, s. 4; 1979, c. 200, s. 1; 1979, 2nd Sess., c. 1092; 1981, c. 86, s. 1; 1981 (Reg. Sess., 1982), c. 1244, ss. 1, 2; 1983, c. 643, ss. 1, 2; c. 693; 1983 (Reg. Sess., 1984), c. 1060; 1985, c. 510, s. 1; c. 656, s. 37; 1985 (Reg. Sess., 1986), c. 982, s. 18; 1987, c. 356; c. 622, s. 2; c. 747, s. 8; c. 777, s. 6; c. 813, ss. 5, 6, 22; c. 850, s. 17; 1987 (Reg. Sess., 1988), c. 1041, s. 1.1; 1989, c. 148, s. 4; c. 168, s. 6; c. 705; c. 723, s. 1; c. 727, ss. 28, 29; 1991, c. 717, s. 1; 1991 (Reg. Sess., 1992), c. 975, s. 2; 1993, c. 459, s. 2; 1993 (Reg. Sess., 1994), c. 745, s. 39; 1995, c. 41, s. 2; c. 509, s. 51; 1995 (Reg. Sess., 1996), c. 646, s. 12; 1997‑23, ss. 1, 3, 9; 1997‑443, s. 11A.119(a); 1997‑456, s. 27; 1998‑55, ss. 10, 18; 1998‑212, s. 29A.18(a); 1999‑191, s. 1; 2000‑20, s. 2; 2001‑17, s. 1.)



§ 105-278.7. Real and personal property used for educational, scientific, literary, or charitable purposes.

§ 105‑278.7.  Real and personal property used for educational, scientific, literary, or charitable purposes.

(a)        Buildings, the land they actually occupy, and additional adjacent land necessary for the convenient use of any such building shall be exempted from taxation if wholly owned by an agency listed in subsection (c), below, and if:

(1)        Wholly and exclusively used by its owner for nonprofit educational, scientific, literary, or charitable purposes as defined in subsection (f), below; or

(2)        Occupied gratuitously by an agency listed in subsection (c), below, other than the owner, and wholly and exclusively used by the occupant for nonprofit educational, scientific, literary, charitable, or cultural purposes.

(b)        Personal property shall be exempted from taxation if wholly owned by an agency listed in subsection (c), below, and if:

(1)        Wholly and exclusively used by its owner for nonprofit educational, scientific, literary, or charitable purposes; or

(2)        Gratuitously made available to an agency listed in subsection (c), below, other than the owner, and wholly and exclusively used by the possessor for nonprofit educational, scientific, literary, or charitable purposes.

(c)        The following agencies, when the other requirements of this section are met, may obtain property tax exemption under this section:

(1)        A charitable association or institution,

(2)        An historical association or institution,

(3)        A veterans' organization or association,

(4)        A scientific association or institution,

(5)        A literary association or institution,

(6)        A benevolent association or institution, or

(7)        A nonprofit community or neighborhood organization.

(d)        Notwithstanding the exclusive‑use requirements of subsection (a), above, if part of a property that otherwise meets the subsection's requirements is used for a purpose that would require exemption if the entire property were so used, the valuation of the part so used shall be exempted from taxation.

(e)        The fact that a building or facility is incidentally available to and patronized by the general public, so long as there is no material amount of business or patronage with the general public, shall not defeat the exemption granted by this section.

(f)         Within the meaning of this section:

(1)        An educational purpose is one that has as its objective the education or instruction of human beings; it comprehends the transmission of information and the training or development of the knowledge or skills of individual persons.

(2)        A scientific purpose is one that yields knowledge systematically through research, experimentation, or other work done in one or more of the natural sciences.

(3)        A literary purpose is one that pertains to letters or literature, especially writing, publishing, and the study of literature. It includes the literature of the stage and screen as well as the performance or exhibition of works based on literature.

(4)        A charitable purpose is one that has humane and philanthropic objectives; it is an activity that benefits humanity or a significant rather than limited segment of the community without expectation of pecuniary profit or reward. The humane treatment of animals is also a charitable purpose.

(5)        A cultural purpose is one that is conducive to the enlightenment and refinement of taste acquired through intellectual and aesthetic training, education, and discipline. (1973, c. 695, s. 4; 1995 (Reg. Sess., 1996), c. 646, s. 15; 2005‑435, ss. 59(b), 59(c).)



§ 105-278.8. Real and personal property used for charitable hospital purposes.

§ 105‑278.8.  Real and personal property used for charitable hospital purposes.

(a)        Real and personal property held for or owned by a hospital organized and operated as a nonstock, nonprofit, charitable institution (without profit to members or their successors) shall be exempted from taxation if actually and exclusively used for charitable hospital purposes.

(b)        Notwithstanding the exclusive‑use requirements of subsection (a), above, if part of a property that otherwise meets that subsection's requirements is used for a purpose that would require exemption under that subsection if the entire property were so used, the valuation of the part so used shall be exempted from taxation.

(c)        Within the meaning of this section, a charitable hospital purpose is a hospital purpose that has humane and philanthropic objectives; it is a hospital activity that benefits humanity or a significant rather than limited segment of the community without expectation of pecuniary profit or reward. However, the fact that a qualifying hospital charges patients who are able to pay for services  rendered does not defeat the exemption granted by this section. (1973, c. 695, s. 4.)



§ 105-278.9. Repealed by Session Laws 1985 (Reg. Sess., 1986), c. 982, s. 21.

§ 105‑278.9.  Repealed by Session Laws 1985 (Reg. Sess., 1986), c. 982, s. 21.



§ 105-279. Repealed by Session Laws 1981, c. 819, s. 2.

§ 105‑279.  Repealed by Session Laws 1981, c. 819, s. 2.



§ 105-280. Repealed by Session Laws 1973, c. 695, s. 4.

§ 105‑280.  Repealed by Session Laws 1973, c. 695, s. 4.



§ 105-281. Repealed by Session Laws 1973, c. 695, s. 10.

§ 105‑281.  Repealed by Session Laws 1973, c. 695, s. 10.



§ 105-282. Repealed by Session Laws 1973, c. 695, s. 8.

§ 105‑282.  Repealed by Session Laws 1973, c. 695, s. 8.



§ 105-282.1. Applications for property tax exemption or exclusion; annual review of property exempted or excluded from property tax.

§ 105‑282.1.  Applications for property tax exemption or exclusion; annual review of property exempted or excluded from property tax.

(a)        Application.  Every owner of property claiming exemption or exclusion from property taxes under the provisions of this Subchapter has the burden of establishing that the property is entitled to it. If the property for which the exemption or exclusion is claimed is appraised by the Department of Revenue, the application shall be filed with the Department. Otherwise, the application shall be filed with the assessor of the county in which the property is situated. An application must contain a complete and accurate statement of the facts that entitle the property to the exemption or exclusion and must indicate the municipality, if any, in which the property is located. Each application filed with the Department of Revenue or an assessor shall be submitted on a form approved by the Department. Application forms shall be made available by the assessor and the Department, as appropriate.

Except as provided below, an owner claiming an exemption or exclusion from property taxes must file an application for the exemption or exclusion annually during the listing period.

(1)        No application required.  Owners of the following exempt or excluded property do not need to file an application for the exemption or exclusion to be entitled to receive it:

a.         Property exempt from taxation under G.S. 105‑278.1 or G.S. 105‑278.2.

b.         Special classes of property excluded from taxation under G.S. 105‑275(15), (16), (26), (31), (32a), (33), (34), (37), (40), (42), or (44).

c.         Property classified for taxation at a reduced valuation under G.S. 105‑277(g) or G.S. 105‑277.9.

(2)        (Effective for taxes imposed for taxable years beginning before July 1, 2009) Single application required.  An owner of one or more of the following properties eligible to be exempted or excluded from taxation must file an application for exemption or exclusion to receive it. Once the application has been approved, the owner does not need to file an application in subsequent years unless new or additional property is acquired or improvements are added or removed, necessitating a change in the valuation of the property, or there is a change in the use of the property or the qualifications or eligibility of the taxpayer necessitating a review of the exemption or exclusion:

a.         Property exempted from taxation under G.S. 105‑278.3, 105‑278.4, 105‑278.5, 105‑ 278.6, 105‑278.7, or 105‑278.8.

b.         Special classes of property excluded from taxation under G.S. 105‑275(3), (7), (8), (12), (17), (18), (19), (20), (21), (31e), (35), (36), (38), (39), (41), or (45) or under G.S. 131A‑21.

c.         Special classes of property classified for taxation at a reduced valuation under G.S. 105‑277(h), 105‑277.1, 105‑277.10, 105‑277.13, or 105‑278.

d.         Property owned by a nonprofit homeowners' association but where the value of the property is included in the appraisals of property owned by members of the association under G.S. 105‑277.8.

(2)        (Effective for taxes imposed for taxable years beginning on or after July 1, 2009 and before July 1, 2010) Single application required.  An owner of one or more of the following properties eligible for a property tax benefit must file an application for the benefit to receive it. Once the application has been approved, the owner does not need to file an application in subsequent years unless new or additional property is acquired or improvements are added or removed, necessitating a change in the valuation of the property, or there is a change in the use of the property or the qualifications or eligibility of the taxpayer necessitating a review of the benefit.

a.         Property exempted from taxation under G.S. 105‑278.3, 105‑278.4, 105‑278.5, 105‑278.6, 105‑278.7, or 105‑278.8.

b.         Special classes of property excluded from taxation under G.S. 105‑275(3), (7), (8), (12), (17), (18), (19), (20), (21), (31e), (35), (36), (38), (39), (41), or (45) or under G.S. 131A‑21.

c.         Special classes of property classified for taxation at a reduced valuation under G.S. 105‑277(h), 105‑277.1, 105‑277.1C, 105‑277.10, 105‑277.13, 105‑277.14, or 105‑278.

d.         Property owned by a nonprofit homeowners' association but where the value of the property is included in the appraisals of property owned by members of the association under G.S. 105‑277.8.

e.         Repealed by Session Laws 2008‑35, s. 1.2, effective for taxes imposed for taxable years beginning on or after July 1, 2008.

(2)        (Effective for taxes imposed for taxable years beginning on or after July 1, 2010) Single application required.  An owner of one or more of the following properties eligible for a property tax benefit must file an application for the benefit to receive it. Once the application has been approved, the owner does not need to file an application in subsequent years unless new or additional property is acquired or improvements are added or removed, necessitating a change in the valuation of the property, or there is a change in the use of the property or the qualifications or eligibility of the taxpayer necessitating a review of the benefit.

a.         Property exempted from taxation under G.S. 105‑278.3, 105‑278.4, 105‑278.5, 105‑278.6, 105‑278.7, or 105‑278.8.

b.         Special classes of property excluded from taxation under G.S. 105‑275(3), (7), (8), (12), (17), (18), (19), (20), (21), (31e), (35), (36), (38), (39), (41), or (45) or under G.S. 131A‑21.

c.         Special classes of property classified for taxation at a reduced valuation under G.S. 105‑277(h), 105‑277.1, 105‑277.1C, 105‑277.10, 105‑277.13, 105‑277.14, 105‑277.15, 105‑277.17, or 105‑278.

d.         Property owned by a nonprofit homeowners' association but where the value of the property is included in the appraisals of property owned by members of the association under G.S. 105‑277.8.

e.         Repealed by Session Laws 2008‑35, s. 1.2, effective for taxes imposed for taxable years beginning on or after July 1, 2008.

(a1)      Late Application.  Upon a showing of good cause by the applicant for failure to make a timely application, an application for exemption or exclusion filed after the close of the listing period may be approved by the Department of Revenue, the board of equalization and review, the board of county commissioners, or the governing body of a municipality, as appropriate. An untimely application for exemption or exclusion approved under this subsection applies only to property taxes levied by the county or municipality in the calendar year in which the untimely application is filed.

(b)        Approval and Appeal Process.   The Department of Revenue or the assessor to whom an application for exemption or exclusion is submitted must review the application and either approve or deny the application. Approved applications shall be filed and made available to all taxing units in which the exempted or excluded property is situated. If the Department denies an application for exemption or exclusion, it shall notify the taxpayer, who may appeal the denial to the Property Tax Commission.

If an assessor denies an application for exemption or exclusion, the assessor must notify the owner of the decision and the owner may appeal the decision to the board of equalization and review or the board of county commissioners, as appropriate, and from the county board to the Property Tax Commission. If the notice of denial covers property located within a municipality, the assessor shall send a copy of the notice and a copy of the application to the governing body of the municipality. The municipal governing body shall then advise the owner whether it will adopt the decision of the county board or require the owner to file a separate appeal with the municipal governing body. In the event the owner is required to appeal to the municipal governing body and that body renders an adverse decision, the owner may appeal to the Property Tax Commission. Nothing in this subsection shall prevent the governing body of a municipality from denying an application which has been approved by the assessor or by the county board provided the owner's rights to notice and hearing are not abridged. Applications handled separately by a municipality shall be filed in the office of the person designated by the governing body, or in the absence of such designation, in the office of the chief fiscal officer of the municipality.

(c)        Discovery of Property.  When an owner of property that may be eligible for exemption or exclusion neither lists the property nor files an application for exemption or exclusion, the assessor or the Department of Revenue, as appropriate, shall proceed to discover the property. If, upon appeal, the owner demonstrates that the property meets the conditions for exemption or exclusion, the body hearing the appeal may approve the exemption or exclusion. Discovery of the property by the Department or the county shall automatically constitute a discovery by any taxing unit in which the property has a taxable situs.

(d)        Roster of Exempted and Excluded Property.  The assessor shall prepare and maintain a roster of all property in the county that is granted tax relief through classification or exemption. On or before November 1 of each year, the assessor must send a report to the Department of Revenue summarizing the information contained in the roster. The report must be in the format required by the Department. The assessor must also send the Department a copy of the roster upon the request of the Department. As to affected real and personal property, the roster shall set forth:

(1)        The name of the owner of the property.

(2)        A brief description of the property.

(3)        A statement of the use to which the property is put.

(4)        A statement of the value of the property.

(5)        The total value of exempt property in the county and in each municipality therein.

(e)        Annual Review of Exempted or Excluded Property.  Pursuant to G.S. 105‑296(l), the assessor must annually review at least one‑eighth of the parcels in the county exempted or excluded from taxation to verify that the parcels qualify for the exemption or exclusion.  (1973, c. 695, s. 8; c. 1252; 1981, c. 54, ss. 2, 3; c. 86, s. 2; c. 915; 1985 (Reg. Sess., 1986), c. 982, s. 22; 1987, c. 45, s. 1; c. 295, ss. 5, 6; c. 680, ss. 1‑3; c. 813, s. 13; 1989, c. 674, s. 2; c. 723, s. 2; 1991, c. 34, s. 1; 1991 (Reg. Sess., 1992), c. 975, s. 3; 1993, c. 459, s. 3; 1995, c. 41, s. 7; 1995 (Reg. Sess., 1996), c. 646, s. 16; 1997‑23, s. 4; 2000‑140, s. 72(b); 2001‑139, s. 1; 2007‑484, s. 43.7T(b); 2007‑497, s. 2.4; 2008‑35, s. 1.3; 2008‑107, s. 28.11(g); 2008‑171, ss. 3, 7(c); 2009‑445, s. 23(a), (c)‑(e); 2009‑481, s. 3.)



§§ 105-282.2 through 105-282.6. Reserved for future codification purposes.

§§ 105‑282.2 through 105‑282.6.  Reserved for future codification purposes.



§ 105-282.7. Taxation of lessees and users of tax-exempt cropland or forestland.

Article 12A.

Taxation of Lessees and Users of Tax‑Exempt Cropland or Forestland.

§ 105‑282.7.  Taxation of lessees and users of tax‑exempt cropland or forestland.

(a)        When any cropland or forestland owned by the United States, the State, a county or a municipal corporation is leased, loaned or otherwise made available to and used by a person, as defined in G.S. 105‑273(12), in connection with a business conducted for profit, the lessee or user of the property is subject to taxation to the same extent as if the lessee or user owned the property. As used in this section, "forestland" has the same meaning as in G.S. 105‑277.2(2), and "cropland" means agricultural land and horticultural land as defined in G.S. 105‑277.2(1) and (3) respectively.

(b)        This section does not apply to cropland or forestland for which payments in lieu of taxes are made in amounts equivalent to the  amount of tax that could otherwise be lawfully assessed.

(c)        Taxes levied pursuant to this Article are levied on the privilege of leasing or otherwise using tax‑exempt cropland or forestland in connection with a business conducted for profit. The purpose of these taxes is to eliminate the competitive advantage accruing to profit‑making enterprises from the use of tax‑exempt property. (1981, c. 819, s. 1.)



§ 105-282.8. Assessment and collection.

§ 105‑282.8.  Assessment and collection.

The taxes levied under this Article shall be assessed to the lessee or user of the exempt property and shall be collected in the same manner and to the extent as if the lessee or user owned the property. The taxes are a debt due from the lessee or user to the taxing unit in which the property is located and are recoverable as other actions to collect a debt. (1981, c. 819, s. 1.)



§ 105-283. Uniform appraisal standards.

Article 13.

Standards for Appraisal and Assessment.

§ 105‑283.  Uniform appraisal standards.

All property, real and personal, shall as far as practicable be appraised or valued at its true value in money. When used in this Subchapter, the words "true value" shall be interpreted as meaning market value, that is, the price estimated in terms of money at which the property would change hands between a willing and financially able buyer and a willing seller, neither being under any compulsion to buy or to sell and both having reasonable knowledge of all the uses to which the property is adapted and for which it is capable of being used. For the purposes of this section, the acquisition of an interest in land by an entity having the power of eminent domain with respect to the interest acquired shall not be considered competent evidence of the true value in money of comparable land. (1939, c. 310, s. 500; 1953, c. 970, s. 5; 1955, c. 1100, s. 2; 1959, c. 682; 1967, c. 892, s. 7; 1969, c. 945, s. 1; 1971, c. 806, s. 1; 1973, c. 695, s. 11; 1977, 2nd Sess., c. 1297.)



§ 105-284. Uniform assessment standard.

§ 105-284.  Uniform assessment standard.

(a)        Except as otherwise provided in this section, all property, real and personal, shall be assessed for taxation at its true value or use value as determined under G.S. 105‑283 or G.S. 105-277.6, and taxes levied by all counties and municipalities shall be levied uniformly on assessments determined in accordance with this section.

(b)        The assessed value of public service company system property subject to appraisal by the Department of Revenue under G.S. 105-335(b)(1) shall be determined by applying to the allocation of such value to each county a percentage to be established by the Department of Revenue. The percentage to be applied shall be either:

(1)        The median ratio established in sales assessment ratio studies of real property conducted by the Department of Revenue in the county in the year the county conducts a reappraisal of real property and in the fourth and seventh years thereafter; or

(2)        A weighted average percentage based on the median ratio for real property established by the Department of Revenue as provided in subdivision (1) and a one hundred percent (100%) ratio for personal property. No percentage shall be applied in a year in which the median ratio for real property is ninety percent (90%) or greater.

If the median ratio for real property in any county is below ninety percent (90%) and if the county assessor has provided information satisfactory to the Department of Revenue that the county follows accepted guidelines and practices in the assessment of business personal property, the weighted average percentage shall be applied to public service company property. In calculating the weighted average percentage, the Department shall use the assessed value figures for real and personal property reported by the county to the Local Government Commission for the preceding year. In any county which fails to demonstrate that it follows accepted guidelines and practices, the percentage to be applied shall be the median ratio for real property. The percentage established in a year in which a sales assessment ratio study is conducted shall continue to be applied until another study is conducted by the Department of Revenue.

(c)        Notice of the median ratio and the percentage to be applied for each county shall be given by the Department of Revenue to the chairman of the board of commissioners not later than April 15 of the year for which it is to be effective. Notice shall also be given at the same time to the public service companies whose property values are subject to adjustment under this section. Either the county or an affected public service company may challenge the real property ratio or the percentage established by the Department of Revenue by giving notice of exception within 30 days after the mailing of the Department's notice. Upon receipt of such notice of exception, the Department shall arrange a conference with the challenging party or parties to review the matter. Following the conference, the Department shall notify the challenging party or parties of its final determination in the matter. Either party may appeal the Department's determination to the Property Tax Commission by giving notice of appeal within 30 days after the mailing of the Department's decision.

(d)        Property that is in a development financing district and that is subject to an agreement entered into pursuant to G.S. 159-108 shall be assessed at its true value or at the minimum value set out in the agreement, whichever is greater.(1939, c. 310, s. 500; 1953, c. 970, s. 5; 1955, c. 1100, s. 2; 1959, c. 682; 1967, c. 892, s. 7; 1969, c. 945, s. 1; 1971, c. 806, s. 1; 1973, c. 695, s. 12; 1985, c. 601, s. 1; 1987 (Reg. Sess., 1988), c. 1052, s. 1; 2003-403, s. 20.)



§ 105-285. Date as of which property is to be listed and appraised.

Article 14.

Time for Listing and Appraising Property for Taxation.

§ 105‑285.  Date as of which property is to be listed and appraised.

(a)        Annual Listing Required.  All property subject to ad valorem taxation shall be listed annually.

(b)        Personal Property; General Rule.  Except as otherwise provided in this Chapter, the value, ownership, and place of taxation of personal property, both tangible and intangible, shall be determined annually as of January 1.

(c)        Repealed by Session Laws 1987, c. 813, s. 12.

(d)        Real Property.  The value of real property shall be determined as of January 1 of the years prescribed by G.S. 105‑286 and G.S. 105‑287.  The ownership of real property shall be determined annually as of January 1, except in the following situation: When any real property is acquired after January 1, but prior to July 1, and the property was not subject to taxation on January 1 on account of its exempt status, it shall be listed for taxation by the transferee as of the date of acquisition and shall be appraised in accordance with its true value as of January 1 preceding the date of acquisition; and the property shall be taxed for the fiscal year of the taxing unit beginning on July 1 of the year in which it is acquired.  The person in whose name such property is listed shall have the right to appeal the listing, appraisal, and assessment of the property in the same manner as that provided for listings made as of January 1.

In the event real property exempt as of January 1 is, prior to July 1, acquired from a governmental unit that by contract is making payments in lieu of taxes to the taxing unit for the fiscal period beginning July 1 of the year in which the property is acquired, the tax on such property for the fiscal period beginning on July 1 immediately following acquisition shall be one half of the amount of the tax that would have been imposed if the property had been listed for taxation as of January 1. (1939, c. 310, s. 302; 1945, c. 973; 1971, c. 806, s. 1; 1973, c. 735; 1985, c. 656, s. 21; 1987, c. 813, s. 12; 1993, c. 485, s. 17.)



§ 105-286. Time for general reappraisal of real property.

§ 105‑286.  Time for general reappraisal of real property.

(a)        Octennial Cycle.  Each county must reappraise all real property in accordance with the provisions of G.S. 105‑283 and G.S. 105‑317 as of January 1 of the year set out in the following schedule and every eighth year thereafter, unless the county is required to advance the date under subdivision (2) of this section or chooses to advance the date under subdivision (3) of this section.

(1)        Schedule of Initial Reappraisals.

Division One  1972: Avery, Camden, Cherokee, Cleveland, Cumberland, Guilford, Harnett, Haywood, Lee, Montgomery, Northampton, and Robeson.

Division Two  1973: Caldwell, Carteret, Columbus, Currituck, Davidson, Gaston, Greene, Hyde, Lenoir, Madison, Orange, Pamlico, Pitt, Richmond, Swain, Transylvania, and Washington.

Division Three  1974: Ashe, Buncombe, Chowan, Franklin, Henderson, Hoke, Jones, Pasquotank, Rowan, and Stokes.

Division Four  1975: Alleghany, Bladen, Brunswick, Cabarrus, Catawba, Dare, Halifax, Macon, New Hanover, Surry, Tyrrell, and Yadkin.

Division Five  1976: Bertie, Caswell, Forsyth, Iredell, Jackson, Lincoln, Onslow, Person, Perquimans, Rutherford, Union, Vance, Wake, Wilson, and Yancey.

Division Six  1977: Alamance, Durham, Edgecombe, Gates, Martin, Mitchell, Nash, Polk, Randolph, Stanly, Warren, and Wilkes.

Division Seven  1978: Alexander, Anson, Beaufort, Clay, Craven, Davie, Duplin, and Granville.

Division Eight  1979: Burke, Chatham, Graham, Hertford, Johnston, McDowell, Mecklenburg, Moore, Pender, Rockingham, Sampson, Scotland, Watauga, and Wayne.

(2)        Mandatory Advancement.  A county whose population is 75,000 or greater according to the most recent annual population estimates certified to the Secretary by the State Budget Officer must conduct a reappraisal of real property when the county's sales assessment ratio determined under G.S. 105‑289(h) is less than .85 or greater than 1.15, as indicated on the notice the county receives under G.S. 105‑284. A reappraisal required under this subdivision must become effective no later than January 1 of the earlier of the following years:

a.         The third year following the year the county received the notice.

b.         The eighth year following the year of the county's last reappraisal.

(3)        Optional Advancement.  A county may conduct a reappraisal of real property earlier than required by subdivision (1) or (2) of this subsection if the board of county commissioners adopts a resolution providing for advancement of the reappraisal. The resolution must designate the effective date of the advanced reappraisal and may designate a new reappraisal cycle that is more frequent than the octennial cycle set in subdivision (1) of this subsection. The board of county commissioners must promptly forward a copy of the resolution adopted under this subdivision to the Department of Revenue. A more frequent reappraisal cycle designated in a resolution adopted under this subdivision continues in effect after a mandatory reappraisal required under subdivision (2) of this subsection unless the board of county commissioners adopts another resolution that designates a different date for the county's next reappraisal.

(b),       (c) Repealed by Session Laws 2008‑146, s. 1.1, effective July 1, 2009.  (1939, c. 310, s. 300; 1941, c. 282, ss. 1, 11/2; 1943, c. 634, s. 1; 1945, c. 5; 1947, c. 50; 1949, c. 109; 1951, c. 847; 1953, c. 395; 1955, c. 1273; 1957, c. 1453, s. 1; 1959, c. 704, s. 1; 1971, c. 806, s. 1; 1973, c. 476, s. 193; 1987, c. 45, s. 1; 2008‑146, s. 1.1.)



§ 105-287. Changing appraised value of real property in years in which general reappraisal is not made.

§ 105‑287.  Changing appraised value of real property in years in which general reappraisal is not made.

(a)        In a year in which a general reappraisal of real property in the county is not made under G.S. 105‑286, the property shall be listed at the value assigned when last appraised unless the value is changed in accordance with this section. The assessor shall increase or decrease the appraised value of real property, as determined under G.S. 105‑286, to recognize a change in the property's value resulting from one or more of the following reasons:

(1)        Correct a clerical or mathematical error.

(2)        Correct an appraisal error resulting from a misapplication of the schedules, standards, and rules used in the county's most recent general reappraisal.

(2a)      Recognize an increase or decrease in the value of the property resulting from a conservation or preservation agreement subject to Article 4 of Chapter 121 of the General Statutes, the Conservation and Historic Preservation Agreements Act.

(2b)      Recognize an increase or decrease in the value of the property resulting from a physical change to the land or to the improvements on the land, other than a change listed in subsection (b) of this section.

(2c)      Recognize an increase or decrease in the value of the property resulting from a change in the legally permitted use of the property.

(3)        Recognize an increase or decrease in the value of the property resulting from a factor other than one listed in subsection (b).

(b)        In a year in which a general reappraisal of real property in the county is not made, the assessor may not increase or decrease the appraised value of real property, as determined under G.S. 105‑286, to recognize a change in value caused by:

(1)        Normal, physical depreciation of improvements;

(2)        Inflation, deflation, or other economic changes affecting the county in general; or

(3)        Betterments to the property made by:

a.         Repainting buildings or other structures;

b.         Terracing or other methods of soil conservation;

c.         Landscape gardening;

d.         Protecting forests against fire; or

e.         Impounding water on marshland for non‑commercial purposes to preserve or enhance the natural habitat of wildlife.

(c)        An increase or decrease in the appraised value of real property authorized by this section shall be made in accordance with the schedules, standards, and rules used in the county's most recent general reappraisal. An increase or decrease in appraised value made under this section is effective as of January 1 of the year in which it is made and is not retroactive. The reason for an increase or decrease in appraised value made under this section need not be under the control of or at the request of the owner of the affected property. This section does not modify or restrict the provisions of G.S. 105‑312 concerning the appraisal of discovered property.

(d)        Notwithstanding subsection (a), if a tract of land has been subdivided into lots and more than five acres of the tract remain unsold by the owner of the tract, the assessor may appraise the unsold portion as land acreage rather than as lots. A tract is considered subdivided into lots when the lots are located on streets laid out and open for travel and the lots have been sold or offered for sale as lots since the last appraisal of the property.  (1939, c. 310, ss. 301, 500; 1953, c. 970, s. 5; 1955, c. 901; c. 1100, s. 2; 1959, c. 682; c. 704, s. 2; 1963, c. 414; 1967, c. 892, s. 7; 1969, c. 945, s. 1; 1971, c. 806, s. 1; 1973, c. 695, s. 10; c. 790, s. 2; 1987, c. 655; 1997‑226, s. 4; 2001‑139, s. 2; 2008‑146, s. 1.2.)



§ 105-288. Property Tax Commission.

Article 15.

Duties of Department and Property Tax Commission as to Assessments.

§ 105‑288.  Property Tax Commission.

(a)        Creation and Membership.  The Property Tax Commission is created. It consists of five members, three of whom are appointed by the Governor and two of whom are appointed by the General Assembly. Of the two appointments by the General Assembly, one shall be made upon the recommendation of the Speaker of the House of Representatives and the other shall be made upon the recommendation of the President Pro Tempore of the Senate. The terms of the members are for four years and expire on June 30. The General Assembly shall make its appointments in accordance with G.S. 120‑121 and shall fill a vacancy in accordance with G.S. 120‑122. A vacancy occurs on the Commission when a member resigns, is removed, or dies. The person appointed to fill a vacancy shall serve for the balance of the unexpired term. The Governor may remove any member for misfeasance, malfeasance, or nonfeasance.

The Commission shall have a chair and a vice‑chair. The Governor shall designate one of the Commission members as the chair, to serve at the pleasure of the Governor. The members of the Commission shall elect a vice‑chair from among its membership. The vice‑chair serves until the member's regularly appointed term expires.

(b)        Duties.  The Property Tax Commission constitutes the State Board of Equalization and Review for the valuation and taxation of property in the State. It shall hear appeals from the appraisal and assessment of the property of public service companies as defined in G.S. 105‑333. The Commission may adopt rules needed to fulfill its duties.

(c)        Oath.  Each member of the Property Tax Commission, as the appointed holder of an office, shall take the oath required by Article VI, § 7 of the North Carolina Constitution with the following phrase added to it: "that I will not allow my actions as a member of the Property Tax Commission to be influenced by personal or political friendships or obligations,".

(d)        Expenses.  The members of the Property Tax Commission shall receive travel and subsistence expenses in accordance with G.S. 138‑5 and a salary as provided for by the Commission when hearing cases, meeting to decide cases, and attending training or continuing education classes on property taxes or judicial procedure. The Secretary of Revenue shall supply all the clerical and other services required by the Commission. All expenses of the Commission and the Department of Revenue in performing the duties enumerated in this Article shall be paid as provided in G.S. 105‑501.

(e)        Meetings.  The Property Tax Commission shall meet at least once in each quarter and may hold special meetings at any time and place within the State at the call of the Chair or upon the written request of at least three members. At least 15 days' notice shall be given to each member with respect to each special meeting. A majority of the Commission members constitutes a quorum for the transaction of business. (1939, c. 310, ss. 200, 201; 1941, c. 327, s. 6; 1947, c. 184; 1961, c. 547, s. 1; 1967, c. 1196, ss. 1, 2; 1971, c. 806, s. 1; 1973, c. 476, s. 193; 1991, c. 110, s. 1; 1991 (Reg. Sess., 1992), c. 1007, s. 20; c. 1016, s. 2; 1995, c. 41, s. 5; 2000‑67, s. 7.11; 2005‑276, s. 22.5(a); 2007‑308, s. 1.)



§ 105-289. Duties of Department of Revenue.

§ 105‑289.  Duties of Department of Revenue.

(a)        It is the duty of the Department of Revenue:

(1)        To discharge the duties prescribed by law and to enforce the provisions of this Subchapter.

(2)        To exercise general and specific supervision over the valuation and taxation of property by taxing units throughout the State.

(3)        To appraise the property of public service companies.

(4)        To keep full and accurate records of the Commission's official proceedings.

(5)        To prepare and distribute annually to each assessor the manual developed by the Use‑Value Advisory Board under G.S. 105‑277.7 that establishes the cash rental rates for agricultural lands and horticultural lands and the net income ranges for forestland.

(6)        To establish requirements for horticultural land, used to produce evergreens intended for use as Christmas trees, in lieu of a gross income requirement until evergreens are harvested from the land, and to establish a gross income requirement for this type horticultural land, that differs from the income requirement for other horticultural land, when evergreens are harvested from the land.

(7)        To conduct studies of the cash rents for agricultural and horticultural lands on a county or a regional basis, such as the Major Land Resource Area map designated and developed by the U.S. Department of Agriculture. The results of the studies must be furnished to the North Carolina Use‑Value Advisory Board. The studies may be conducted on any reasonable basis and timetable that will be reflective of rents and values for each local area based on the productivity of the land.

(b),       (c) Repealed by Session Laws 1973, c. 476, s. 193.

(d)        In exercising general and specific supervision over the valuation and taxation of property, the Department shall provide the following:

(1)        A continuing program of education and training for local tax officials in the conduct of their duties;

(2)        A program for testing the qualifications of an assessor and other persons engaged in the appraisal of property for a county or municipality;

(3)        A certification program for an assessor and other persons engaged in the appraisal of property for a county or municipality; and

(4)        Assistance to the county and/or the county attorney in developing the specifications for the proposed contract sent to the Department for review pursuant to G.S. 105‑299.

The Department shall promulgate regulations to carry out its duties under this subsection.

(e)        The Department of Revenue may furnish the following information to a local tax official:

(1)        Information contained in a report to it or to any other State department; and

(2)        Information the Department has in its possession that may assist a local tax official in securing complete tax listings, appraising or assessing taxable property, collecting taxes, or presenting information in administrative or judicial proceedings involving the listing, appraisal, or assessment of property.

A local tax official may use information obtained from the Department under this subsection only for the purposes stated in subdivision (2). A local tax official may not divulge or make public this information except as required in administrative or judicial proceedings under this Subchapter. A local tax official who makes improper use of or discloses information obtained from the Department under this subsection is punishable as provided in G.S. 153A‑148.1 or G.S. 160A‑208.1, as appropriate.

The Department may not furnish information to a local tax official pursuant to this subsection unless it has obtained a written certification from the official stating that the official is familiar with the provisions of this subsection and G.S. 153A‑148.1 or G.S. 160A‑208.1, as appropriate, and that information obtained from the Department under this subsection will be used only for the purposes stated in subdivision (2).

(f)         To advise local tax officials of their duties concerning the listing, appraisal, and assessment of property and the levy and collection of property taxes.

(g)        To see that proper proceedings are brought to enforce the statutes pertaining to taxation and the collection of penalties and liabilities imposed by law upon public officers, officers of corporations, and individuals who fail, refuse, or neglect to comply with the provisions of this Subchapter and other laws with respect to the taxation of property, and to call upon the Attorney General of this State or any prosecuting attorney of this State to assist in the execution of the powers conferred by the laws of this State with respect to the taxation of property.

(h)        To make annual studies of the ratio of the appraised value of real property to its true value and to establish for each county the median ratio as determined by the studies for each calendar year. The studies for each calendar year shall be completed by April 15 of the following calendar year. The studies shall be conducted in accordance with generally accepted principles and procedures for sales assessment ratio studies.

(i)         To maintain a register of appraisal firms, mapping firms and other persons or firms having expertise in one or more of the duties of the assessor; to review the qualifications and work of such persons or firms; and to advise county officials as to the professional and financial capabilities of such persons or firms to assist the assessor in carrying out his duties under this Subchapter. The register shall include a copy of the report filed by the counties pursuant to G.S. 105‑322(g)(4). It shall also include the average median sales assessment ratio and the coefficient of dispersion achieved in each county for the first two years following the county's effective date of revaluation. To be registered with the Department of Revenue, such persons or firms shall annually file a report with the Department setting forth the following information:

(1)        A statement of the firm's ownership,

(2)        A statement of the firm's financial condition,

(3)        A list of the firm's principal officers with a statement of their qualifications and experience,

(4)        A list of the firm's employees with a statement of their education, training and experience, and

(5)        A full and complete resume of each employee which the firm proposes to place in a supervisory position in any mapping or revaluation project for a county in this State. (1939, c. 310, s. 202; 1955, c. 1350, s. 10; 1967, c. 1196, s. 3; 1969, c. 7, s. 1; 1971, c. 806, s. 1; 1973, c. 47, s. 2; c. 476, s. 193; 1975, c. 275, s. 9; c. 508, s. 1; 1981, c. 387, ss. 1, 2; 1983, c. 813, s. 1; 1985, c. 601, s. 3; c. 628, s. 3; 1987, c. 45, s. 1; c. 46, s. 1; c. 440, s. 1; c. 830, s. 84(a); 1987 (Reg. Sess., 1988), c. 1052, s. 1; 1989, c. 79, ss. 2, 4; c. 736, s. 3; 1991, c. 110, s. 2; 1993, c. 485, s. 35; 2002‑184, s. 5; 2005‑313, s. 6.)



§ 105-289.1. Repealed by Session Laws 1987, c. 813, s. 12.

§ 105‑289.1.  Repealed by Session Laws 1987, c. 813, s. 12.



§ 105-290. Appeals to Property Tax Commission.

§ 105‑290.  Appeals to Property Tax Commission.

(a)        Duty to Hear Appeals.  In its capacity as the State board of equalization and review, the Property Tax Commission shall hear and adjudicate appeals from boards of county commissioners and from county boards of equalization and review as provided in this section.

(b)        Appeals from Appraisal and Listing Decisions.  The Property Tax Commission shall hear and decide appeals from decisions concerning the listing, appraisal, or assessment of property made by county boards of equalization and review and boards of county commissioners. Any property owner of the county may except to an order of the county board of equalization and review or the board of county commissioners concerning the listing, appraisal, or assessment of property and appeal the order to the Property Tax Commission.

(1)        In these cases, taxpayers and persons having ownership interests in the property subject to taxation may file separate appeals or joint appeals at the election of one or more of the taxpayers. It is the intent of this provision that all owners of a single item of personal property or tract or parcel of real property be allowed to join in one appeal and also that any taxpayer be allowed to include in one appeal all objections timely presented regardless of the fact that the listing or valuation of more than one item of personal property or tract or parcel of real property is the subject of the appeal.

(2)        When an appeal is filed, the Property Tax Commission shall provide a hearing before representatives of the Commission or the full Commission as specified in this subdivision.

a.         Hearing by Commission Representatives.  The Commission may authorize one or more members of the Commission or employees of the Department of Revenue to hear an appeal, to make examinations and investigations, to have made from stenographic notes a full and complete record of the evidence offered at the hearing, and to make recommended findings of fact and conclusions of law. Should the Commission elect to follow this procedure, it shall fix the time and place at which its representatives will hear the appeal and, at least 10 days before the hearing, give written notice of the hearing to the appellant and to the clerk of the board of commissioners of the county from which the appeal is taken. At the hearing the Commission's representatives shall hear all evidence and affidavits offered by the appellant and appellee county and may exercise the authority granted by subsection (d), below, to obtain information pertinent to decision of the appeal. The representatives conducting the hearing shall submit to the Commission and to the appellant and appellee their recommended findings of fact and conclusions of law. Upon the request of any party, the representatives conducting the hearing shall also submit to the Commission and to the appellant and appellee a full record of the proceeding. The cost of providing the full record of the proceeding shall be borne by the party requesting it, unless the Commission determines for good cause that the cost should be borne by the Commission. The Commission shall review the record, the recommended findings of fact and conclusions of law, and any written arguments that may be submitted to the Commission by the appellant or appellee within 15 days following the date on which the findings and conclusions were submitted to the parties and shall take one of the following actions:

1.         Accept the recommended findings of fact and conclusions of law and issue an appropriate order as provided in subdivision (b)(3), below.

2.         Make new findings of fact or conclusions of law based upon the materials submitted by the Commission's representatives and issue an appropriate order as provided in subdivision (b)(3), below.

3.         Rehear the appeal under the procedure provided in subdivision (b)(2)b, below, with respect to any portion of the record or recommended findings of fact or conclusions of law.

b.         Hearing by Full Commission.  Should the Commission elect not to employ the procedure provided in subdivision (b)(2)a, above, it shall fix a time and place at which the Commission shall hear the appeal and, at least 10 days before the hearing, give written notice of the hearing to the appellant and to the clerk of the board of commissioners of the county from which the appeal is taken. At the hearing the Commission shall hear all evidence and affidavits offered by the appellant and appellee county and may exercise the authority granted by subsection (d), below, to obtain information pertinent to decision of the appeal. The Commission shall make findings of fact and conclusions of law and issue an appropriate order as provided in subdivision (b)(3), below.

(3)        On the basis of the findings of fact and conclusions of law made after any hearing provided for by this subsection (b), the Property Tax Commission shall enter an order (incorporating the findings and conclusions) reducing, increasing, or confirming the valuation or valuations appealed or listing or removing from the tax lists the property whose listing has been appealed. A certified copy of the order shall be delivered to the appellant and to the clerk of the board of commissioners of the county from which the appeal was taken, and the abstracts and tax records of the county shall be corrected to reflect the Commission's order.

(4)        Interest on Overpayments.  When an order of the Property Tax Commission reduces the valuation of property or removes the property from the tax lists and, based on the order, the taxpayer has paid more tax than is due on the property, the taxpayer is entitled to receive interest on the overpayment in accordance with this subdivision. An overpayment of tax bears interest at the rate set under G.S. 105‑241.21 from the date the interest begins to accrue until a refund is paid. Interest accrues from the later of the date the tax was paid and the date the tax would have been considered delinquent under G.S. 105‑360. A refund is considered paid on a date determined by the governing body of the taxing unit that is no sooner than five days after a refund check is mailed.

(c)        Appeals from Adoption of Schedules, Standards, and Rules.  It shall be the duty of the Property Tax Commission to hear and to adjudicate appeals from orders of boards of county commissioners adopting schedules of values, standards, and rules under the provisions of G.S. 105‑317 as prescribed in this subsection (c), and the adoption of such schedules, standards, and rules shall not be subject to appeal under any other provision of this Subchapter.

(1)        A property owner of the county who, either separately or in conjunction with other property owners of the county, asserts that the schedules of values, standards, and rules adopted by order of the board of county commissioners do not meet the true value or present‑use value appraisal standards established by G.S. 105‑283 and G.S. 105‑277.2(5), respectively, may appeal the order to the Property Tax Commission within 30 days of the date when the order adopting the schedules, standards, and rules was first published, as required by G.S. 105‑317(c).

(2)        Upon such an appeal the Property Tax Commission shall proceed to hear the appeal in accordance with the procedures provided in subdivisions (b)(1) and (b)(2), above, and in scheduling the hearing upon such an appeal, the Commission shall give it priority over appeals that may be pending before the Commission under the provisions of subsection (b), above. The decision of the Commission upon such an appeal shall be embodied in an order as provided in subdivision (c)(3), below.

(3)        On the basis of the findings of fact and conclusions of law made after any hearing provided for by this subsection (c), the Property Tax Commission shall enter an order (incorporating the findings and conclusions):

a.         Modifying or confirming the order adopting the schedules, standards, and rules challenged, or

b.         Requiring the board of county commissioners to revise or modify its order of adoption in accordance with the instructions of the Commission and to present the order as thus revised or modified for approval by the Commission under rules and regulations prescribed by the Commission.

(d)        Witnesses and Documents.  Upon its own motion or upon the request of any party to an appeal, the Property Tax Commission, or any member of the Commission, or any employee of the Department of Revenue so authorized by the Commission shall examine witnesses under oath administered by any member of the Commission or any employee of the Department so authorized by the Commission, and examine the documents of any person if there is ground for believing that information contained in such documents is pertinent to the decision of any appeal pending before the Commission, regardless of whether such person is a party to the proceeding before the Commission. Witnesses and documents examined under the authority of this subsection (d) shall be examined only after service of a subpoena as provided in subdivision (d)(1), below. The travel expenses of any witness subpoenaed and the cost of serving any subpoena shall be borne by the party that requested the subpoena.

(1)        The Property Tax Commission, a member of the Commission, or any employee of the Department of Revenue authorized by the Commission, is authorized and empowered to subpoena witnesses and to subpoena documents upon a subpoena to be signed by the chairman of the Commission directed to the witness or witnesses or to the person or persons having custody of the documents sought. Subpoenas issued under this subdivision may be served by any officer authorized to serve subpoenas.

(2)        Any person who shall willfully fail or refuse to appear, to produce subpoenaed documents in response to a subpoena, or to testify as provided in this subsection (d) shall be guilty of a Class 1 misdemeanor.

(3)        Upon a motion, the Property Tax Commission, or a member of the Commission may quash a subpoena if, after a hearing, the Commission finds any of the following:

a.         The subpoena requires the production of evidence that does not relate to a matter in issue.

b.         The subpoena fails to describe with sufficient particularity the evidence required to be produced.

c.         The subpoena is subject to being quashed for any other reason sufficient in law.

(d1)      Hearing on Motion to Quash Subpoena; Appeal.  A hearing on a motion to quash a subpoena pursuant to subdivision (d)(3) of this section shall be heard at least 10 days prior to the hearing for which the subpoena was issued. The denial of a motion to quash a subpoena is subject to immediate judicial review in the Superior Court of Wake County or in the superior court of the county where the person subject to the subpoena resides.

(e)        Time Limits for Appeals.  A notice of appeal from an order of a board of county commissioners, other than an order adopting a uniform schedule of values, or from a board of equalization and review shall be filed with the Property Tax Commission within 30 days after the date the board mailed a notice of its decision to the property owner. A notice of appeal from an order adopting a schedule of values shall be filed within the time set in subsection (c).

(f)         Notice of Appeal.  A notice of appeal filed with the Property Tax Commission shall be in writing and shall state the grounds for the appeal. A property owner who files a notice of appeal shall send a copy of the notice to the appropriate county assessor.

(g)        What Constitutes Filing.  A notice of appeal submitted to the Property Tax Commission by a means other than United States mail is considered to be filed on the date it is received in the office of the Commission. A notice of appeal submitted to the Property Tax Commission by United States mail is considered to be filed on the date shown on the postmark stamped by the United States Postal Service. If an appeal submitted by United States mail is not postmarked or the postmark does not show the date of mailing, the appeal is considered to be filed on the date it is received in the office of the Commission. A property owner who files an appeal with the Commission has the burden of proving that the appeal is timely. (1939, c. 310, ss. 202, 1107, 1109; 1955, c. 1350, s. 10; 1967, c. 1196, s. 3; 1969, c. 7, ss. 1, 2; 1971, c. 806, s. 1; 1973, c. 476, s. 193; 1987, c. 295, ss. 3, 9; c. 680, ss. 4, 5; 1989 (Reg. Sess., 1990), c. 1005, ss. 1, 2; 1991 (Reg. Sess., 1992), c. 1016, s. 1; 1993, c. 539, s. 713; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑205, s. 1; 2007‑251, ss. 3, 4; 2007‑491, s. 44(1)a.)



§ 105-291. Powers of Department and Commission.

§ 105‑291.  Powers of Department and Commission.

(a)        General Powers.  The Department of Revenue is authorized to exercise all powers reasonably necessary to perform the duties imposed upon it by this Subchapter and other laws of this State.

(b)        Rule‑Making Power.  The Department may adopt such rules and regulations, not inconsistent with law, as the Department may deem necessary to perform the duties or responsibilities of this Chapter.

(c)        General Investigatory Authority.  In exercising general and specific supervision over the valuation and taxation of property, the Department or any authorized deputy shall have power to examine witnesses under oath administered by any member or authorized deputy and to examine the documents of any State department, county, city, town, or taxpayer if there is ground for believing that the witnesses have or that the documents contain information pertinent to the subject of the Department's inquiry.  Witnesses and documents examined under the authority of this subsection (c) may be obtained through service of subpoenas as provided in subdivision (c)(1), below.

(1)        To obtain the testimony of witnesses or to obtain access to the documents enumerated in this subsection (c), the Department or any authorized deputy is authorized and empowered to subpoena witnesses and to subpoena documents upon a subpoena to be signed by the Secretary of Revenue directed to the witness or to the person having custody of the documents sought, and to be served by any officer authorized to serve subpoenas.

(2)        Any person who shall willfully fail or refuse to appear; to produce subpoenaed documents before the Department or authorized deputy in response to a subpoena; or to testify as provided in this subsection (c) shall be guilty of a Class 1 misdemeanor.

(d)        Certification of Actions.  The Property Tax Commission shall have power to certify copies of its records, orders, and proceedings by attesting the copies with its official seal, and copies of records, orders, or proceedings so certified shall be received in evidence in all courts of this State with like effect as certified copies of other public records.

(e)        Power to Require Reports.  In its discretion, the Department may require tax supervisors, clerks of boards of county commissioners, and county accountants to file with it, when called for, complete reports of the appraised and assessed value of all real and personal property in the counties, itemized as the Department may prescribe.

(f)         Power to Prescribe Record Forms.  The Department may prescribe the forms, books, and records to be used in the listing, appraisal, and assessment of property and in the levying and collection of property taxes, and how the same shall be kept.

(g)        Power to Recommend Appraisal Standards.  The Department may develop and recommend standards and rules to be used by tax supervisors and other responsible officials in the appraisal of specific kinds and categories of property for taxation. (1939, c. 310, s. 203; 1945, c. 955; 1951, c. 798; 1971, c. 806, s. 1; 1973, c. 476, s. 193; 1993, c. 539, s. 714; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 105-292 through 105-293: Repealed by Session Laws 1973, c. 476, s. 193.

§§ 105‑292 through 105‑293:  Repealed by Session Laws 1973, c.  476, s. 193.



§ 105-294. County assessor.

Article 16.

County Listing, Appraisal, and Assessing Officials.

§ 105‑294.  County assessor.

(a)        Appointment.  Persons occupying the position of county assessor on July 1, 1983, shall continue in office until the first Monday in July, 1983. At its first regular meeting in July, 1983, and every two years or four years thereafter, as appropriate, the board of county commissioners of each county shall appoint a county assessor to serve a term of not less than two nor more than four years; provided, however, that no person shall be eligible for initial appointment to a term of more than two years unless such person is deemed to be qualified as provided in subsection (b) of this section or has been certified by the Department of Revenue as provided in subsection (c) of this section. The board of commissioners may remove the assessor from office during his term for good cause after giving him notice in writing and an opportunity to appear and be heard at a public session of the board. Whenever a vacancy occurs in this office, the board of county commissioners shall appoint a qualified person to serve as county assessor for the period of the unexpired term.

(b)        Persons who held the position of assessor on July 1, 1971, and continue to hold the position, and persons who have been certified for appointment as assessor by the Department of Revenue between July 1, 1971, and July 1, 1983, are deemed to be qualified to serve as county assessor. Any other person selected to serve as county assessor must meet the following requirements:

(1)        Be at least 21 years of age as of the date of appointment;

(2)        Hold a high school diploma or certificate of equivalency, or in the alternative, have five years employment experience in a vocation which is reasonably related to the duties of a county assessor;

(3)        Within two years of the date of appointment, achieve a passing score in courses of instruction approved by the Department of Revenue covering the following topics:

a.         The laws of North Carolina governing the listing, appraisal, and assessment of property for taxation;

b.         The theory and practice of estimating the fair market value of real property for ad valorem tax purposes;

c.         The theory and practice of estimating the fair market value of personal property for ad valorem tax purposes; and

d.         Property assessment administration.

(4)        Upon completion of the required four courses, achieve a passing grade in a comprehensive examination in property tax administration conducted by the Department of Revenue.

(c)        Certification.  Persons meeting all of the requirements of this section shall be certified by the Department of Revenue. From the date of appointment until the date of certification, persons appointed to serve as county assessor are deemed to be serving in an acting capacity. Any person who fails to qualify within two years after the date of initial appointment shall not be eligible for reappointment until all of the requirements have been met.

(d)        In order to retain the position of county assessor, every person serving as county assessor, including those persons deemed to be qualified under the provisions of this act, shall, in each period of 24 months, attend at least 30 hours of instruction in the appraisal or assessment of property as provided in regulations of the Department of Revenue.

(e)        The compensation and expenses of the county assessor shall be determined by the board of county commissioners.

(f)         Alternative to separate office of county assessor.  Pursuant to Act [Article] VI, Section 9 of the North Carolina Constitution, the office of county assessor is hereby declared to be an office that may be held concurrently with any other appointive or elective office except that of member of the board of county commissioners. (1939, c. 310, ss. 400, 401; 1953, c. 970, ss. 1, 2; 1971, c. 806, s. 1; 1973, c. 476, s. 193; 1983, c. 813, s. 2; 1987, c. 45, ss. 1, 2; 1997‑23, s. 5.)



§ 105-295. Oath of office for assessor.

§ 105‑295.  Oath of office for assessor.

The assessor, as the holder of an appointed office, shall take the oath required by Article VI, § 7 of the North Carolina Constitution with the following phrase added to it: "that I will not allow my actions as assessor to be influenced by personal or political friendships or obligations,". The oath must be filed with the clerk of the board of county commissioners. (1939, c. 310, s. 402; 1971, c. 806, s. 1; 1987, c. 45, s. 1; 1991, c. 110, s. 4; 1991 (Reg. Sess., 1992), c. 1007, s. 21.)



§ 105-296. Powers and duties of assessor.

§ 105‑296.  Powers and duties of assessor.

(a)        The county assessor shall have general charge of the listing, appraisal, and assessment of all property in the county in accordance with the provisions of law. He shall perform the duties imposed upon him by law, and he shall have and exercise all powers reasonably necessary in the performance of his duties not inconsistent with the Constitution or the laws of this State.

(b)        Within budgeted appropriations, he shall employ listers, appraisers, and clerical assistants necessary to carry out the listing, appraisal, assessing, and billing functions required by law. The assessor may allocate responsibility among such employees by territory, by subject matter, or on any other reasonable basis. Each person employed by the assessor as a real property appraiser or personal property appraiser shall during the first year of employment and at least every other year thereafter attend a course of instruction in his area of work. At the end of the first year of their employment, such persons shall also achieve a passing score on a comprehensive examination in property tax administration conducted by the Department of Revenue.

(c)        At least 10 days before the date as of which property is to be listed, he shall advertise in a newspaper having general circulation in the county and post in at least five public places in each township in the county a notice containing at least the following:

(1)        The date as of which property is to be listed.

(2)        The date on which listing will begin.

(3)        The date on which listing will end.

(4)        The times between the date mentioned in subdivision (c)(2), above, and the date mentioned in subdivision (c)(3), above, during which lists will be accepted.

(5)        The place or places at which lists will be accepted at the times established under subdivision (c)(4), above.

(6)        A statement that all persons who, on the date as of which property is to be listed, own property subject to taxation must list such property within the period set forth in the notice and that any person who fails to do so will be subject to the penalties prescribed by law.

If the listing period is extended in any county by the board of county commissioners, the assessor shall advertise in the newspaper in which the original notice was published and post in the same places a notice of the extension and of the times during which and the place or places at which lists will be accepted during the extended period.

(d) through (f)         Repealed by Session Laws 1987, c. 43, s. 2.

(g)        He shall have power to subpoena any person for examination under oath and to subpoena documents whenever he has reasonable grounds for the belief that such person has knowledge or that such documents contain information that is pertinent to the discovery or valuation of any property subject to taxation in the county or that is necessary for compliance with the requirements as to what the tax list shall contain. The subpoena shall be signed by the chairman of the board of equalization and review if that board is in session; otherwise, it shall be signed by the chairman of the board of county commissioners. It shall be served by an officer qualified to serve subpoenas. Any person who shall wilfully fail or refuse to appear, produce subpoenaed documents, or testify concerning the subject of the inquiry shall be guilty of a Class 1 misdemeanor.

(h)        Only after the abstract has been carefully reviewed can the assessor require any person operating a business enterprise in the county to submit a detailed inventory, statement of assets and liabilities, or other similar information pertinent to the discovery or appraisal of property taxable in the county. Inventories, statements of assets and liabilities, or other information secured by the assessor under the terms of this subsection, but not expressly required by this Subchapter to be shown on the abstract itself, shall not be open to public inspection but shall be made available, upon request, to representatives of the Department of Revenue or of the Employment Security Commission. Any assessor or other official or employee disclosing information so obtained, except as may be necessary in listing or appraising property in the performance of official duties, or in the administrative or judicial proceedings relating to listing, appraising, or other official duties, shall be guilty of a Class 3 misdemeanor and punishable only by a fine not exceeding fifty dollars ($50.00).

(i)         Prior to the first meeting of the board of equalization and review, the assessor may, for good cause, change the appraisal of any property subject to assessment for the current year. Written notice of a change in assessment shall be given to the taxpayer at his last known address prior to the first meeting of the board of equalization and review.

(j)         The assessor must annually review at least one eighth of the parcels in the county classified for taxation at present‑use value to verify that these parcels qualify for the classification. By this method, the assessor must review the eligibility of all parcels classified for taxation at present‑use value in an eight‑year period. The period of the review process is based on the average of the preceding three years' data. The assessor may request assistance from the Farm Service Agency, the Cooperative Extension Service, the Division of Forest Resources of the Department of Environment and Natural Resources, or other similar organizations.

The assessor may require the owner of classified property to submit any information, including sound management plans for forestland, needed by the assessor to verify that the property continues to qualify for present‑use value taxation. The owner has 60 days from the date a written request for the information is made to submit the information to the assessor. If the assessor determines the owner failed to make the information requested available in the time required without good cause, the property loses its present‑use value classification and the property's deferred taxes become due and payable as provided in G.S. 105‑277.4(c). If the property loses its present‑use value classification for failure to provide the requested information, the assessor must reinstate the property's present‑use value classification when the owner submits the requested information within 60 days after the disqualification unless the information discloses that the property no longer qualifies for present‑use value classification. When a property's present‑use value classification is reinstated, it is reinstated retroactive to the date the classification was revoked and any deferred taxes that were paid as a result of the revocation must be refunded to the property owner. The owner may appeal the final decision of the assessor to the county board of equalization and review as provided in G.S. 105‑277.4(b1).

In determining whether property is operating under a sound management program, the assessor must consider any weather conditions or other acts of nature that prevent the growing or harvesting of crops or the realization of income from cattle, swine, or poultry operations. The assessor must also allow the property owner to submit additional information before making this determination.

(k)        He shall furnish information to the Department of Revenue as required by the Department to conduct studies in accordance with G.S. 105‑289(h).

(l)         The assessor shall annually review at least one‑eighth of the parcels in the county exempted or excluded from taxation to verify that these parcels qualify for the exemption or exclusion. By this method, the assessor shall review the eligibility of all parcels exempted or excluded from taxation in an eight‑year period. The assessor may require the owner of exempt or excluded property to make available for inspection any information reasonably needed by the assessor to verify that the property continues to qualify for the exemption or exclusion. The owner has 60 days from the date a written request for the information is made to submit the information to the assessor. If the assessor determines that the owner failed to make the information requested available in the time required without good cause, then the property loses its exemption or exclusion. If the property loses its exemption or exclusion for failure to provide the requested information, the assessor must reinstate the property's exemption or exclusion when the owner makes the requested information available within 60 days after the disqualification unless the information discloses that the property is no longer eligible for the exemption or exclusion.

(m)       The assessor shall annually review the transportation corridor official maps and amendments to them filed with the register of deeds pursuant to Article 2E of Chapter 136 of the General Statutes. The assessor must indicate on all tax maps maintained by the county or city that portion of the properties embraced within a transportation corridor and must note any variance granted for the property for such period as the designation remains in effect. The assessor must tax the property within a transportation corridor as required under G.S. 105‑277.9. (1939, c. 310, ss. 403, 404; 1953, c. 970, s. 3; 1955, c. 1012, s. 1; 1957, c. 202; 1959, c. 740, s. 3; 1963, c. 302; 1971, c. 806, s. 1; 1973, c. 560; 1983, c. 813, s. 3; 1985, c. 518, s. 2; 1987, c. 43, s. 2; c. 45, ss. 1, 2; c. 830, s. 84(b); 1987 (Reg. Sess., 1988), c. 1044, s. 13; 1991, c. 34, s. 2; c. 77, s. 1; 1993, c. 539, ss. 715, 716; 1994, Ex. Sess., c. 24, s. 14(c); 2001‑139, ss. 3‑5; 2002‑184, s. 6; 2005‑313, s. 7; 2005‑386, s. 1.4.)



§ 105-297. Assistant assessor.

§ 105‑297.  Assistant assessor.

The board of county commissioners may, upon the recommendation of the assessor, appoint one or more assistant assessors. The board may delegate to assistant assessors appointed under this section responsibility for the appraisal of real  property, the listing and appraisal of business property, or such other duties as the board deems advisable. Pursuant to Article VI, Sec. 9, of the North Carolina Constitution, the office of assistant assessor is hereby declared to be an office that may be held concurrently with any other appointive office. (1939, c. 310, s. 409; 1955, c. 866; 1963, c. 625; 1967, cc. 59, 293; 1971, c. 802, s. 11; c. 806, s. 1; 1987, c. 45, s. 1.)



§ 105-298: Repealed by Session Laws 1987, c. 43, s. 3.

§ 105‑298:  Repealed by Session Laws 1987, c.  43, s. 3.



§ 105-299. Employment of experts.

§ 105‑299.  Employment of experts.

The board of county commissioners may employ appraisal firms, mapping firms or other persons or firms having expertise in one or more of the duties of the assessor to assist the assessor in the performance of these duties. The county may also assign to county agencies, or contract with State or federal agencies for, any duties involved with the approval or auditing of use‑value accounts. The county may make available to these persons any information it has that will facilitate the performance of a contract entered into pursuant to this section. Persons receiving this information are subject to the provisions of G.S. 105‑289(e) and G.S. 105‑259 regarding the use and disclosure of information provided to them by the county. Any person employed by an appraisal firm whose duties include the appraisal of property for the county must be required to demonstrate that he or she is qualified to carry out these duties by achieving a passing grade on a comprehensive examination in the appraisal of property administered by the Department of Revenue. In the employment of these firms, primary consideration must be given to the firms registered with the Department of Revenue pursuant to G.S. 105‑289(i). A copy of the specifications to be submitted to potential bidders and a copy of the proposed contract may be sent by the board to the Department of Revenue for review before the invitation or acceptance of any bids. Contracts for the employment of these firms or persons are contracts for personal services and are not subject to the provisions of Article 8, Chapter 143, of the General Statutes.(1939, c. 310, s. 408; 1971, c. 806, s. 1; 1973, c. 476, s. 193; 1975, c. 508, s. 2; 1983, c. 813, s. 4; 1985, c. 601, s. 2; 1989, c. 79; 2002‑184, s. 7; 2003‑416, s. 9.)



§ 105-300. Tax commission.

§ 105‑300.  Tax commission.

In all counties having a tax commission or comparable agency, the commission or agency shall, except for levying taxes, perform all the duties required by this Subchapter to be performed by the board of equalization and review and the board of county commissioners. All expenses incurred by the tax commission or agency or its appointees in accordance with this Subchapter shall be paid by the county. Pursuant to Article VI, Sec. 9, of the North Carolina Constitution, the office of member of a tax commission or comparable agency is hereby declared to be an office that may not be held concurrently with any other elective or appointive office. (1939, c. 310, s. 410; 1971, c. 806, s. 1.)



§ 105-301. Place for listing real property.

Article 17.

Administration of Listing.

§ 105‑301.  Place for listing real property.

All taxable real property that is not required by this Subchapter to be appraised originally by the Department of Revenue shall be listed in the county in which it is situated. If all or part of the real property is situated within the boundaries of a municipal  corporation, this fact shall be specified on the abstract as required by G.S. 105‑309. Nothing in this section shall be construed to conflict with the provisions of G.S. 105‑326 through 105‑328. (1939, c. 310, s. 700; 1971, c. 806, s. 1; 1973, c. 476, s. 193.)



§ 105-302. In whose name real property is to be listed.

§ 105‑302.  In whose name real property is to be listed.

(a)        Taxable real property shall be listed in the name of the owner, and it shall be the owner's duty to list it unless the board of county commissioners shall have adopted a permanent listing system as provided in G.S. 105‑303(b). For purposes of this section, the board of county commissioners may require that real property be listed in the name of the owner of record as of the day as of which property is to be listed under G.S. 105‑285.

(b)        If real property is listed in the name of one other than the person in whose name it should be listed, and the name of the proper person is later ascertained, the abstract and tax records shall be corrected to list the property in the name of the person in whose name it should have been listed. The corrected listing shall have the same force and effect as if the real property had been listed in the name of the proper person in the first instance.

(c)        For purposes of this Subchapter:

(1)        The owner of the equity of redemption in real property subject to a mortgage or deed of trust shall be considered the owner of the property, and such real property shall be listed in the name of the owner of the equity of redemption.

(2)        Real property owned by a corporation shall be listed in the  name of the corporation.

(3)        Real property owned by an unincorporated association shall be listed in the name of the association.

(4)        Real property owned by a partnership shall be listed in the  name of the partnership.

(5)        Real property held in connection with a sole proprietorship  shall be listed in the name of the owner, and the name and address of the proprietorship shall be noted on the abstract.

(6)        Real property of which a decedent died possessed, if not under the control of an executor or administrator, shall be listed in the names of the heirs or devisees if known, but such property may be listed as property of "the heirs" or "the devisees" of the decedent, without naming them, until they have given the assessor notice of their names and of the division of the estate. It shall be the duty of an executor or administrator having control of real property to  list it in his fiduciary capacity, as required by subdivision (c)(7), below, until he is divested of control of the property. However, the right of an administrator or executor of a deceased person to petition for the sale of real property to make assets shall not be considered control of the real property for the purposes of this subdivision.

(7)        Real property, the title to which is held by a trustee, guardian, or other fiduciary, shall be listed by the fiduciary in his fiduciary capacity except as otherwise provided in this section.

(8)        A life tenant or tenant for the life of another shall be considered the owner of real property, and it shall be his duty to list the property for taxation, indicating on the abstract that he is a life tenant or tenant for the life of another named individual.

(9)        Upon request to and with the approval of the assessor, undivided interests in real property owned by tenants in common who are not copartners may be listed by the respective owners in accordance with their respective undivided interests. Otherwise, real property held by tenants in common shall be listed in the names of all the owners.

(10)      Real property owned by husband and wife as tenants by the entirety shall be listed on a single abstract in the names of both tenants, and the nature of their ownership shall be indicated thereon.

(11)      When land is owned by one party and improvements thereon or special rights (such as mineral, timber, quarry, waterpower, or similar rights) therein are owned by another party, the parties shall list their interests separately unless, in accordance with contractual relations between them, both the land and the improvements and special rights are listed in the name of the owner of the land.

(12)      If the person in whose name real property should be listed  is unknown, or if title to real property is in dispute, the property shall be listed in the name of the occupant or, if there be no occupant, in the name of "unknown owner." Such a listing shall not affect the validity of the lien for taxes created by G.S. 105‑355. When the name of the owner is later ascertained, the provisions of subsection (b), above, shall apply.

(13)      Real property, owned under a time‑sharing arrangement but managed by a homeowners association or other managing entity, shall be listed in the name of the managing entity. (1939, c. 310, s. 701; 1971, c. 806, s. 1; 1983, c. 785, s. 1; 1987, c. 45, s. 1.)



§ 105-302.1. Reports on properties listed in name of unknown owner.

§ 105‑302.1.  Reports on properties listed in name of unknown owner.

In order to promote the discovery of "State lands" as defined by G.S. 146‑64(6), it shall be the duty of all assessors upon request to furnish the State of North Carolina a report on all properties listed in the name of "unknown owner" pursuant to G.S. 105‑302(c)(12) in their respective tax jurisdictions.  Such report shall be forwarded to the Secretary of the North Carolina Department of Administration.  The report shall contain all information available to the assessor concerning the location and identification of the properties in question.  (1979, c. 45, s. 1; 1987, c. 45, s.1)



§ 105-303. Obtaining information on real property transfers; permanent listing.

§ 105‑303.  Obtaining information on real property transfers; permanent listing.

(a)        To facilitate the accurate listing of real property for taxation, the board of county commissioners may require the register of deeds to comply with the provisions of subdivision (a)(1), below, or it may require him to comply with the provisions of subdivision (a)(2), below:

(1)        When any conveyance of real property (other than a deed of trust or mortgage) is recorded, the board of county commissioners may require the register of deeds to certify to the assessor:

a.         The name of the person conveying the property.

b.         The name and address of the person to whom the property is being conveyed.

c.         A description of the property sufficient to locate and identify it.

d.         A statement as to whether the parcel is conveyed in whole or in part.

(2)        When any conveyance of real property (other than a deed of trust or mortgage) is submitted for recordation, the board of county commissioners may require the register of deeds to refuse to record it unless it has been presented to the assessor and the assessor has noted thereon that he has obtained the information he desires from the conveyance and from the person recording it.

(b)        The board of commissioners of each county must install a permanent listing system. Each county must obtain the approval of the Department of Revenue for its permanent listing system. Under such a system the provisions of subdivisions (b)(1) through (b)(4) of this subsection apply.

(1)        The assessor is responsible for listing all real property on the abstracts and tax records each year in the name of the owner of record as of the day as of which property is to be listed under G.S. 105‑285.

(2)        Persons whose duty it is to list real property under the provisions of G.S. 105‑302 are relieved of that duty, but annually, during the listing period established by G.S. 105‑307, these persons must furnish the assessor with the information concerning improvements on and separate rights in real property required by G.S. 105‑309(c)(3) through (c)(5).

(3)        The penalties imposed by G.S. 105‑308 and 105‑312 do not apply to failure to list real property for taxation, but they apply to failure to comply with the provisions of subdivision (b)(2) of this subsection with respect to reporting the construction or acquisition of improvements on and separate rights in real property. In such a case, the penalty prescribed by G.S. 105‑312 shall be computed on the basis of the tax imposed on the improvements and separate rights.

(4)        The Department of Revenue may authorize the board of county commissioners to make additional modifications of the listing requirements of this Subchapter, as long as the modifications do not conflict with subdivisions (b)(1) through (b)(3) of this subsection. (1939, c. 310, s. 701; 1971, c. 806, s. 1; 1973, c. 476, s. 193; c. 789; 1987, c. 43, s. 4; c. 45, s. 1; 1999‑297, s. 3.)



§ 105-304. Place for listing tangible personal property.

§ 105‑304.  Place for listing tangible personal property.

(a)        Listing Instructions.  This section applies to all taxable tangible personal property that has a tax situs in this State and that is not required by this Subchapter to be appraised originally by the Department of Revenue. The place in this State at which this property is taxable is determined according to the rules provided in this section. The person whose duty it is to list property must list it in the county in which the place of taxation is located, indicating on the abstract the information required by G.S. 105‑309(d). If the place of taxation lies within a city or town that requires separate listing under G.S. 105‑326(a), the person whose duty it is to list must also list the property for taxation in the city or town.

(a1)      Electronic Listing.  The board of county commissioners may, by resolution, provide for electronic listing of personal property in accordance with procedures prescribed by the board. If the board of county commissioners allows electronic listing of personal property, the assessor must publish this information, including the timetable and procedures for electronic listing, in the notice required by G.S. 105‑296(c).

(b)        Definitions.  The following definitions apply in this section:

(1)        Situated.  More or less permanently located.

(2)        Business premises.  The term includes, for purposes of illustration, the following: Store, mill, dockyard, piling ground, shop, office, mine, farm, factory, warehouse, rental real estate, place for the sale of property (including the premises of a consignee), and place for storage (including a public warehouse).

(3)        Electronic.  Defined in G.S. 66‑312.

(c)        General Rule.  Except as otherwise provided in subsections (d) through (h) of this section, tangible personal property is taxable at the residence of the owner. For purposes of this section:

(1)        The residence of an individual person who has two or more places in this State at which the individual occasionally dwells is the place at which the individual dwelt for the longest period of time during the calendar year immediately preceding the date as of which property is to be listed for taxation.

(2)        The residence of a domestic or foreign taxpayer other than an individual person is the place at which its principal North Carolina place of business is located.

(d)        Property of Taxpayers With No Fixed Residence in This State. 

(1)        Tangible personal property owned by an individual nonresident of this State is taxable at the place in this State at which the property is situated.

(2)        Tangible personal property owned by a domestic or foreign taxpayer (other than an individual person) that has no principal office in this State is taxable at the place in this State at which the property is situated.

(e)        Farm Products.  Farm products produced in this State, if owned by their producer, are taxable at the place in this State at which they were produced.

(f)         Property Situated or Commonly Used at Premises Other Than Owner's Residence.  Subject to the provisions of subsection (e) of this section:

(1)        Tangible personal property situated at or commonly used in connection with a temporary or seasonal dwelling owned or leased by the owner of the personal property is taxable at the place at which the temporary or seasonal dwelling is situated.

(2)        Tangible personal property situated at or commonly used in connection with a business premises hired, occupied, or used by the owner of the personal property (or by the owner's agent or employee) is taxable at the place at which the business premises is situated. Tangible personal property that may be used by the public generally or that is used to sell or vend merchandise to the public falls within the provisions of this subdivision.

(3)        Tangible personal property situated at or commonly used in connection with a premise owned, hired, occupied, or used by a person who is in possession of the personal property under a business agreement with the property's owner is taxable at the place at which the possessor's premise is situated. For purposes of this subdivision, the term "business agreement" means a commercial lease, a bailment for hire, a consignment, or a similar business arrangement.

(4)        In applying the provisions of subdivisions (1), (2), and (3) of this subsection, the temporary absence of tangible personal property from the place at which it is taxable under one of those subdivisions on the day as of which property is to be listed does not affect the application of the rules established in those subdivisions. The presence of tangible personal property at a location specified in subdivision (1), (2), or (3) of this subsection on the day as of which property is to be listed is prima facie evidence that it is situated at or commonly used in connection with that location.

(g)        Decedents.  The tangible personal property of a decedent whose estate is in the process of administration or has not been distributed is taxable at the place at which it would be taxable if the decedent were still alive and still residing at the place at which the decedent resided at the time of death.

(h)        Beneficial Ownership.  Tangible personal property within the jurisdiction of the State held by a resident or nonresident trustee, guardian, or other fiduciary having legal title to the property is taxable in accordance with the following rules:

(1)        If any beneficiary is a resident of the State, an amount representing that beneficiary's portion of the property is taxable at the place at which it would be taxable if the beneficiary owned that portion.

(2)        If any beneficiary is a nonresident of the State, an amount representing that beneficiary's portion of the property is taxable at the place at which it would be taxable if the fiduciary were the beneficial owner of the property. (1939, c. 310, s. 800; 1947, c. 836; 1951, c. 1102, s. 1; 1955, c. 1012, ss. 2, 3; 1969, c. 940; 1971, c. 806, s. 1; 1973, c. 476, s. 193; c. 1180; 2001‑279, s. 1; 2006‑30, s. 1.)



§ 105-305. Place for listing intangible personal property.

§ 105‑305.  Place for listing intangible personal property.

(a)        Listing Instructions.  This section applies to all taxable intangible personal property that has a tax situs in this State and is not required by this Subchapter to be appraised originally by the Department of Revenue. The place in this State at which this property is taxable shall be determined as provided in this section. The person whose duty it is to list property shall list it in the county in which the place of taxation is located, indicating on the abstract the information required by G.S. 105‑309(d). If the place of taxation lies within a city or town that requires separate listing under G.S. 105‑326(a), the person whose duty it is to list shall also list the property for taxation in the city or town.

(b)        Repealed by Session Laws 1997‑456, s. 43(a).

(c)        Intangible personal property representing an interest or interests in real property that is situated in this State shall be taxable in the place in which the represented real property is located.

(d),  (e) Repealed by Session Laws 1997‑456, s. 43(a). (1939, c. 310, s. 801; 1971, c. 806, s. 1; 1973, c. 476, s. 193; 1995, c. 41, s. 8; 1997‑456, s. 43(a).)



§ 105-306. In whose name personal property is to be listed.

§ 105‑306.  In whose name personal property is to be listed.

(a)        Taxable personal property shall be listed in the name of the owner on the day as of which property is to be listed for taxation, and it shall be the duty of the owner to list the property.

(b)        If personal property is listed in the name of a person other than the one in whose name it should be listed, and the name of the proper person is later ascertained, the abstract and tax records shall be corrected to list the property in the name in which it should have  been listed. The corrected listing shall have the same force and effect as if the personal property had been listed in the name of the proper person in the first instance.

(c)        For purposes of this Subchapter:

(1)        The owner of the equity of redemption in personal property subject to a chattel mortgage shall be considered the owner of the property.

(2)        The vendee of personal property under a conditional bill of  sale, or under any other sale contract through which title to the property is retained by the vender as security for the payment of the purchase price, shall be considered the owner of the property if he has possession of or the right to use the property.

(3)        Personal property owned by a corporation, partnership, or unincorporated association shall be listed in the name of the corporation, partnership, or unincorporated association.

(4)        Personal property held in connection with a sole proprietorship shall be listed in the name of the owner, and the name and address of the proprietorship shall be noted on  the abstract.

(5)        Personal property of which a decedent died possessed, if not under the control of an executor or administrator, shall be listed in the names of the next of kin or legatees if known,  but such property may be listed as property of "the next of kin" or "the legatees" of the decedent, without naming them, until they have given the assessor notice of their names and of the division of the estate. It shall be the duty of an executor or administrator having control of personal property to list it in his fiduciary capacity, as required by subdivision (c)(6), below, until he is divested of control of the property.

(6)        Personal property, the title to which is held by a trustee,  guardian, or other fiduciary, shall be listed by the fiduciary in his fiduciary capacity except as otherwise provided in this section.

(7)        If personal property is owned by two or more persons who are joint owners, each owner shall list the value of his interest. However, if the joint owners are husband and wife, the property owned jointly shall be listed on a single abstract in the names of both the husband and the wife.

(8)        If the person in whose name personal property should be listed is unknown, or if the ownership of the property is in  dispute, the property shall be listed in the name of the person in possession of the property, or if there appears to  be no person in possession, in the name of "unknown owner." When the name of the owner is later ascertained, the provisions of subsection (b), above, shall apply.

(9)        Personal property, owned under a time‑sharing arrangement but managed by a homeowners association or other managing entity, shall be listed in the name of the managing entity. (1939, c. 310, s. 802; 1971, c. 806, s. 1; 1983, c. 785, s. 2; 1987, c. 45, s. 1.)



§ 105-307. Length of listing period; extension; preliminary work.

§ 105‑307.  Length of listing period; extension; preliminary work.

(a)        Listing Period.  Unless extended as provided in this section, the period during which property is to be listed for taxation each year begins on the first business day of January and ends on January 31.

(b)        General Extensions.  The board of county commissioners may, by resolution, extend the time during which property is to be listed for taxation as provided in this subsection. Any action by the board of county commissioners extending the listing period must be recorded in the minutes of the board, and notice of the extensions must be published as required by G.S. 105‑296(c). The entire period for listing, including any extension of time granted, is considered the regular listing period for the particular year within the meaning of this Subchapter.

(1)        In nonrevaluation years, the listing period may be extended for up to 30 additional days.

(2)        In years of octennial appraisal of real property, the listing period may be extended for up to 60 additional days.

(3)        If the county has provided for electronic listing of personal property under G.S. 105‑304, the period for electronic listing of business personal property may be extended up to June 1.

(c)        Individual Extensions.  The board of county commissioners shall grant individual extensions of time for the listing of real and personal property upon written request and for good cause shown. The request must be filed with the assessor no later than the ending date of the regular listing period. The board may delegate the authority to grant extensions to the assessor. Extensions granted under this subsection shall not extend beyond April 15. If the county has provided for electronic listing of personal property under G.S. 105‑304, the period for electronic listing of business personal property is as provided in subsection (b) of this section.

(d)        Preliminary Work.  The assessor may conduct preparatory work before the listing period begins, but may not make a final appraisal of property before the day as of which the value of the property is to be determined under G.S. 105‑285. (1939, c. 310, s. 905; 1971, c. 806, s. 1; 1973, cc. 141, 706; 1975, c. 49; 1977, c. 360; 1987, c. 43, s. 5; c. 45, s. 1; 2001‑279, s. 2; 2006‑30, s. 2.)



§ 105-308. Duty to list; penalty for failure.

§ 105‑308.  Duty to list; penalty for failure.

Every person in whose name any property is to be listed under the terms of this Subchapter shall list the property with the assessor within the time allowed by law on an abstract setting forth the information required by this Subchapter.

In addition to all other penalties prescribed by law, any person whose duty it is to list any property who willfully fails or refuses to list the same within the time prescribed by law shall be guilty of a Class 2 misdemeanor.  The failure to list shall be prima facie evidence that the failure was willful.

Any person who willfully attempts, or who willfully aids or abets any person to attempt, in any manner to evade or defeat the taxes imposed under this Subchapter, whether by removal or concealment of property or otherwise, shall be guilty of a Class 2 misdemeanor. (1939, c. 310, s. 901; 1957, c. 848; 1971, c. 806, s. 1; 1977, c. 92; 1987, c. 43, s. 4, c. 45, s. 1; 1993, c. 539, s. 717; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 105-309. What the abstract shall contain.

§ 105‑309.  What the abstract shall contain.

(a)        Each person whose duty it is to list property for taxation shall file each year with the assessor a tax list or abstract showing, as of the date prescribed by G.S. 105‑285(b), the information required by this section. Subject to the provisions of subdivisions (a)(1) and (a)(2), below, each person whose duty it is to list property for taxation shall file a separate abstract.

(1)        Tenants by the entirety shall file a single abstract listing the real property so held, together with all personal property they own jointly.

(2)        Tenants in common shall file a single abstract listing the real property so held, together with all personal property that they own jointly, unless, as provided in G.S. 105‑302(c)(9), the assessor allows them to list their undivided interests in the real property on separate abstracts.

(b)        Each abstract shall show the taxpayer's name; residence address; and, if required by the assessor, business address.

(1)        An individual trading under a firm name shall show his name and address and also the name and address of his business firm.

(2)        An unincorporated association shall show both the name and address of the association and the names and addresses of its principal officers.

(3)        A partnership shall show both the name and address of the partnership and the names and addresses of its full partners.

(c)        Each tract, parcel, or lot of real property owned or controlled in the county shall be listed in accordance with the following instructions:

(1)        Real property not divided into lots shall be described by giving:

a.         The township in which located.

b.         The total number of acres in the tract, or, if smaller than one acre, the dimensions of the parcel.

c.         The tract name (if any), the names of at least two adjoining landowners, a reference to the tract's designation on any map maintained in the office of the assessor or on file in the office of the register of deeds, or some other description sufficient to identify and locate the property by parol testimony.

d.         If applicable, the number of acres of:

1.         Cleared land;

2.         Woods and timberland;

3.         Land containing mineral or quarry deposits;

4.         Land susceptible of development for waterpower;

5.         Wasteland.

e.         The portion of the tract or parcel located within the boundaries of any municipality.

(2)        Real property divided into lots shall be described by giving:

a.         The township in which located.

b.         The dimensions of the lot.

c.         The location of the lot, including its street number (if any).

d.         The lot's designation on any map maintained in the office of the assessor or on file in the office of the register of deeds, or some description sufficient to identify and locate the property by parol testimony.

e.         The portion of the lot located within the boundaries of any municipality.

(3)        In conjunction with the listing of any real property under subdivisions (c)(1) and (c)(2), above, there shall be given a short description of any buildings and other improvements thereon that belong to the owner of the land.

(4)        Buildings and other improvements having a value in excess of one hundred dollars ($100.00) that have been acquired, begun, erected, damaged, or destroyed since the time of the last appraisal of property shall be described.

(5)        If some person other than the owner of a tract, parcel, or lot shall own any buildings or other improvements thereon or separate rights (such as mineral, quarry, timber, waterpower, or other rights) therein, that fact shall be specified on the abstract on which the land is listed, together with the name and address of the owner of the buildings, other improvements, or rights.

a.         Buildings, other improvements, and separate rights owned by a taxpayer with respect to the lands of another shall be listed separately and identified so as to indicate the name of the owner thereof and the tract, parcel, or lot on which the buildings or other improvements are situated or to which the separate rights appertain.

b.         In accordance with the provisions of G.S. 105‑302(c)(11), buildings or other improvements or separate rights owned by a taxpayer with respect to the lands of another may be listed either in the name of the owner of the buildings, other improvements, or rights, or in the name of the owner of the land.

(d)        Personal property shall be listed to indicate the township and municipality, if any, in which it is taxable and shall be itemized by the taxpayer in such detail as may be prescribed by an abstract form approved by the Department of Revenue. Personal property shall also be listed to indicate which property, if any, is subject to a tax credit under G.S. 105‑151.21.

(1)        If the assessor considers it necessary to obtain a complete listing of personal property, the assessor may require a taxpayer to submit additional information, inventories, or itemized lists of personal property.

(2)        At the request of the assessor, the taxpayer shall furnish any information the taxpayer has with respect to the true value of the personal property the taxpayer is required to list.

(e)        At the end of the abstract each person whose duty it is to list property for taxation shall sign the affirmation required by G.S. 105‑310.

(f)         (Effective for taxes imposed for taxable years beginning before July 1, 2009)  The notice set out below must appear on each abstract or on an information sheet distributed with the abstract. The abstract or sheet must include the address and telephone number of the assessor below the notice:

"PROPERTY TAX HOMESTEAD EXCLUSION FOR ELDERLY OR PERMANENTLY DISABLED PERSONS.

North Carolina excludes from property taxes a portion of the appraised value of a permanent residence owned and occupied by North Carolina residents aged 65 or older or totally and permanently disabled whose income does not exceed (assessor insert amount). The amount of the appraised value of the residence that may be excluded from taxation is the greater of twenty thousand dollars ($20,000) or fifty percent (50%) of the appraised value of the residence. Income means the owner's adjusted gross income as determined for federal income tax purposes, plus all moneys received other than gifts or inheritances received from a spouse, lineal ancestor or lineal descendant.

If you received this exclusion in (assessor insert previous year), you do not need to apply again unless you have changed your permanent residence. If you received the exclusion in (assessor insert previous year) and your income in (assessor insert previous year) was above (assessor insert amount), you must notify the assessor. If you received the exclusion in (assessor insert previous year) because you were totally and permanently disabled and you are no longer totally and permanently disabled, you must notify the assessor. If the person receiving the exclusion in (assessor insert previous year) has died, the person required by law to list the property must notify the assessor. Failure to make any of the notices required by this paragraph before June 1 will result in penalties and interest.

If you did not receive the exclusion in (assessor insert previous year) but are now eligible, you may obtain a copy of an application from the assessor. It must be filed by June 1."

(f)         (Effective for taxes imposed for taxable years beginning on or after July 1, 2009)  The assessor must print a homestead tax relief notice on each abstract or on an information sheet distributed with the abstract. The abstract or sheet must include the address and telephone number of the assessor below the notice required by this section. The notice must be in the form required by the Department of Revenue designed to notify the taxpayer of his or her rights and responsibilities under the homestead property tax exclusion provided in G.S. 105‑277.1 and the property tax homestead circuit breaker provided in G.S. 105‑277.1B.

(g)        Any person who fails to give the notice required by  G.S. 105‑309(f) shall not only be subject to loss of the exemption, but also to the penalties provided by G.S. 105‑312, and also if willful to the penalty provided in G.S. 105‑310. For the purpose of determining whether a penalty is levied, whenever a taxpayer has received an exemption under G.S. 105‑277.1 for one taxable year but the property of taxpayer is not eligible for the exemption the next year, notice given of that fact to the assessor on or before April 15 shall be considered as timely filed. (1939, c. 310, s. 900; 1941, c. 221, s. 1; 1953, c. 970, s. 6; 1955, c. 34; 1971, c. 806, s. 1; 1973, c. 448, s. 2; c. 476, s. 193; 1975, c. 881, s. 3; 1977, c. 666, s. 2; 1979, c. 846, s. 2; 1981, c. 54, ss. 4‑6; c. 1052, s. 1; 1985, c. 656, ss. 47, 51; 1985 (Reg. Sess., 1986), c. 947, s. 9; c. 982, s. 23; 1987, c. 43, s. 6; c. 45, s. 1; 1993, c. 360, s. 2; 1996, 2nd Ex. Sess., c. 18, s. 15.1(b); 1998‑98, s. 111; 2001‑308, s. 2; 2007‑484, s. 43.7T(b); 2007‑497, s. 2.5.)



§ 105-310. Affirmation; penalty for false affirmation.

§ 105‑310.  Affirmation; penalty for false affirmation.

There shall be annexed to the abstract on which the taxpayer's property is listed the following affirmation, which shall be signed by an individual qualified under the provisions of G.S. 105‑311:

Under penalties prescribed by law, I hereby affirm that to the best of my knowledge and belief this listing, including any accompanying statements, inventories, schedules, and other information, is true and complete.  (If this affirmation is signed by an individual other than the taxpayer, he affirms that he is familiar with the extent and true value of all the taxpayer's property subject to taxation in this county and that his affirmation is based on all the information of which he has any knowledge.)

Any individual who willfully makes and subscribes an abstract listing required by this Subchapter which he does not believe to be true and correct as to every material matter shall be guilty of a Class 2 misdemeanor. (1939, c. 310, s. 902; 1971, c. 806, s. 1; 1993, c. 539, s. 718; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 105-311. Duty to appear for purposes of listing and signing affirmation; use of agents and mail.

§ 105‑311.  Duty to appear for purposes of listing and signing affirmation; use of agents and mail.

(a)        Except as otherwise provided in this section, the person whose duty it is to list property for taxation shall appear before the assessor for purposes of listing and shall sign the affirmation required by G.S. 105‑310 to be annexed to the completed abstract on which the property is listed.

(1)        In the case of an individual taxpayer who is unable to list his property, a guardian, authorized agent, or other person having knowledge of and charged with the care of the person and property of the taxpayer shall appear for purposes of listing and shall sign the required affirmation in the name of the taxpayer, noting thereon the capacity in which he signs.

(2)        In the case of a corporation, partnership, or unincorporated association, a person specified in subdivision a or subdivision b, below, shall appear for purposes of listing the taxpayer's property and shall sign the required affirmation in the name of the taxpayer, noting thereon the capacity in which he signs, and no other agent shall be permitted to sign the affirmation required on such a taxpayer's abstract:

a.         A principal officer of the taxpayer or

b.         A full‑time employee of the taxpayer who has been officially empowered by a principal officer of the taxpayer in his behalf to list the taxpayer's property for taxation in the county and to sign the affirmation annexed to the abstract or abstracts on which its property is listed.

(3)        In the case of an individual who is not a resident of the county in which his property is to be listed, the taxpayer shall sign the affirmation required on the abstract on which his property is listed, but he may submit the completed abstract by mail or by an authorized agent.

(b)        Any abstract submitted by mail may be accepted or rejected by the assessor in the assessor's discretion. However, the board of county commissioners, with the approval of the Department of Revenue, may by resolution provide for the general acceptance of completed abstracts submitted by mail or submitted electronically. In no event shall an abstract submitted by mail be accepted unless the affirmation on the abstract is signed by the individual prescribed in subsection (a) of this section. An electronic listing may be signed electronically in accordance with the Electronic Commerce Act, Article 11A of Chapter 66 of the General Statutes.

For the purpose of this Subchapter, abstracts submitted by mail are considered filed as of the date shown on the postmark affixed by the United States Postal Service. If no date is shown on the postmark, or if the postmark is not affixed by the United States Postal Service, the abstract is considered filed when received in the office of the assessor. Abstracts submitted by electronic listing are considered filed when received in the office of the assessor. In any dispute arising under this Subchapter, the burden of proof is on the taxpayer to show that the abstract was timely filed. (1939, c. 310, ss. 901, 903, 904; 1957, c. 848; 1971, c. 806, s. 1; 1973, c. 476, s. 193; 1977, c. 327, s. 1; 1987, c. 43, s. 7; c. 45, s. 1; 2001‑279, s. 3; 2001‑487, s. 70.)



§ 105-312. Discovered property; appraisal; penalty.

§ 105‑312.  Discovered property; appraisal; penalty.

(a)        Repealed by Session Laws 1991, c. 34, s. 4.

(b)        Duty to Discover and Assess Unlisted Property.  It shall be the duty of the assessor to see that all property not properly listed during the regular listing period be listed, assessed and taxed as provided in this Subchapter. The assessor shall file reports of such discoveries with the board of commissioners in such manner as the board may require.

(c)        Carrying Forward Real Property.  At the close of the regular listing period each year, the assessor shall compare the tax lists submitted during the listing period just ended with the lists for the preceding year, and he shall carry forward to the lists of the current year all real property that was listed in the preceding year but that was not listed for the current year. When carried forward, the real property shall be listed in the name of the taxpayer who listed it in the preceding year unless, under the provisions of G.S. 105‑302, it must be listed in the name of another taxpayer. Real property carried forward in this manner shall be deemed to be discovered property, and the procedures prescribed in subsection (d), below, shall be followed unless the property discovered is listed in the name of the taxpayer who listed it for the preceding year and the property is not subject to appraisal under either G.S. 105‑286 or G.S. 105‑287 in which case no notice of the listing and valuation need be sent to the taxpayer.

(d)        Procedure for Listing, Appraising, and Assessing Discovered Property.  Subject to the provisions of subsection (c), above, and the presumptions established by subsection (f), below, discovered property shall be listed by the assessor in the name of the person required by G.S. 105‑302 or G.S. 105‑306. The discovery shall be deemed to be made on the date that the abstract is made or corrected pursuant to subsection (e) of this section. The assessor shall also make a tentative appraisal of the discovered property in accordance with the best information available to him.

When a discovery is made, the assessor shall mail a notice to the person in whose name the discovered property has been listed. The notice shall contain the following information:

(1)        The name and address of the person in whose name the property is listed;

(2)        A brief description of the property;

(3)        A tentative appraisal of the property;

(4)        A statement to the effect that the listing and appraisal will become final unless written exception thereto is filed with the assessor within 30 days from date of the notice.

Upon receipt of a timely exception to the notice of discovery, the assessor shall arrange a conference with the taxpayer to afford him the opportunity to present any evidence or argument he may have regarding the discovery. Within 15 days after the conference, the assessor shall give written notice to the taxpayer of his final decision. Written notice shall not be required, however, if the taxpayer signs an agreement accepting the listing and appraisal. In cases in which agreement is not reached, the taxpayer shall have 15 days from the date of the notice to request review of the decision of the assessor by the board of equalization and review or, if that board is not in session, by the board of commissioners. Unless the request for review by the county board is given at the conference, it shall be made in writing to the assessor. Upon receipt of a timely request for review, the provisions of G.S. 105‑322 or G.S. 105‑325, as appropriate, shall be followed.

(e)        Record of Discovered Property.  When property is discovered, the taxpayer's original abstract (if one was submitted) may be corrected or a new abstract may be prepared to reflect the discovery. If a new abstract is prepared, it may be filed with the abstracts that were submitted during the regular listing period, or it may be filed separately with abstracts designated "Late Listings." Regardless of how filed, the listing shall have the same force and effect as if it had been submitted during the regular listing period.

(f)         Presumptions.  When property is discovered and listed to a taxpayer in any year, it shall be presumed that it should have been listed by the same taxpayer for the preceding five years unless the taxpayer shall produce satisfactory evidence that the property was not in existence, that it was actually listed for taxation, or that it was not his duty to list the property during those years or some of them under the provisions of G.S. 105‑302 and G.S. 105‑306. If it is shown that the property should have been listed by some other taxpayer during some or all of the preceding years, the property shall be listed in the name of the appropriate taxpayer for the proper years, but the discovery shall still be deemed to have been made as of the date that the assessor first listed it.

(g)        Taxation of Discovered Property.  When property is discovered, it shall be taxed for the year in which discovered and for any of the preceding five years during which it escaped taxation in accordance with the assessed value it should have been assigned in each of the years for which it is to be taxed and the rate of tax imposed in each such year. The penalties prescribed by subsection (h) of this section shall be computed and imposed regardless of the name in which the discovered property is listed. If the discovery is based upon an understatement of value, quantity, or other measurement rather than an omission from the tax list, the tax shall be computed on the additional valuation fixed upon the property, and the penalties prescribed by subsection (h) of this section shall be computed on the basis of the additional tax.

(h)        Computation of Penalties.  Having computed each year's taxes separately as provided in subsection (g), above, there shall be added a penalty of ten percent (10%) of the amount of the tax for the earliest year in which the property was not listed, plus an additional ten percent (10%) of the same amount for each subsequent listing period that elapsed before the property was discovered. This penalty shall be computed separately for each year in which a failure to list occurred; and the year, the amount of the tax for that year, and the total of penalties for failure to list in that year shall be shown separately on the tax records; but the taxes and penalties for all years in which there was a failure to list shall be then totalled on a single tax receipt.

(h1)      Repealed by Session Laws 1991, c. 624, s. 8.

(i)         Collection.  For purposes of tax collection and foreclosure, the total figure obtained and recorded as provided in subsection (h) of this section shall be deemed to be a tax for the fiscal year beginning on July 1 of the calendar year in which the property was discovered. The schedule of discounts for prepayment and interest for late payment applicable to taxes for the fiscal year referred to in the preceding sentence shall apply when the total figure on the single tax receipt is paid. Notwithstanding the time limitations contained in G.S. 105‑381, any property owner who is required to pay taxes on discovered property as herein provided shall be entitled to a refund of any taxes erroneously paid on the same property to other taxing jurisdictions in North Carolina. Claim for refund shall be filed in the county where such tax was erroneously paid as provided by G.S. 105‑381.

(j)         Tax Receipts Charged to Collector.  Tax receipts prepared as required by subsections (h) and (i) of this section for the taxes and penalties imposed upon discovered property shall be delivered to the tax collector, and he shall be charged with their collection. Such receipts shall have the same force and effect as if they had been delivered to the collector at the time of the delivery of the regular tax receipts for the current year, and the taxes charged in the receipts shall be a lien upon the property in accordance with the provisions of G.S. 105‑355.

(k)        Power to Compromise.  After a tax receipt computed and prepared as required by subsections (g) and (h) of this section has been delivered and charged to the tax collector as prescribed in subsection (j), above, the board of county commissioners, upon the petition of the taxpayer, may compromise, settle, or adjust the county's claim for taxes arising therefrom. The board of commissioners may, by resolution, delegate the authority granted by this subsection to the board of equalization and review, including any board created by resolution pursuant to G.S. 105‑322(a) and any special board established by local act.

(l)         Municipal Corporations.  The provisions of this section shall apply to all cities, towns, and other municipal corporations having the power to tax property. Such governmental units shall designate an appropriate municipal officer to exercise the powers and duties assigned by this section to the assessor, and the powers and duties assigned to the board of county commissioners shall be exercised by the governing body of the unit. When the assessor discovers property having a taxable situs in a municipal corporation, he shall send a copy of the notice of discovery required by subsection (d) to the governing body of the municipality together with such other information as may be necessary to enable the municipality to proceed. The governing board of a municipality may, by resolution, delegate the power to compromise, settle, or adjust tax claims granted by this subsection and by subsection (k) of this section to the county board of equalization and review, including any board created by resolution pursuant to G.S. 105‑322(a) and any special board established by local act. (1939, c. 310, s. 1109; 1971, c. 806, s. 1; 1973, c. 476, s. 193; c. 787; 1977, c. 864; 1981, c. 623, ss. 1, 2; 1987, c. 45, s. 1; c. 743, ss. 1, 2; 1989, c. 522; 1991, c. 34, s. 4; c. 624, s. 8; 1991 (Reg. Sess., 1992), c. 961, s. 12; 1999‑297, s. 2.)



§ 105-313. Report of property by multi-county business.

Article 18.

Reports in Aid of Listing.

§ 105‑313.  Report of property by multi‑county business.

A taxpayer who is engaged in business in more than one county in this State and who owns real property or tangible personal property in connection with his multi‑county business shall, upon the request of the Department of Revenue or the assessor of a county in which part of this business property is situated, file a report with the Department of Revenue stating, as of the dates specified in G.S. 105‑285 of any year, the following information:

(1)        The counties in this State in which the taxpayer's business property is situated;

(2)        The taxpayer's investment, on a county by county basis, in his business property situated in this State, categorized as the Department of Revenue or the assessor may require; and

(3)        The taxpayer's total investment in his business property situated in this State, categorized as the Department of Revenue or the assessor may require.

This report shall be subscribed and sworn to by the owner of the property.  If the owner is a corporation, partnership, or unincorporated association, the report shall be subscribed and sworn to by a principal officer of the owner who has knowledge of the facts contained in the report. (1971, c. 806, s. 1; 1973, c. 476, s. 193; 1987, c. 777, s. 3.)



§ 105-314: Repealed by Session Laws 1991, c. 761, s. 37.4.

§ 105‑314:  Repealed by Session Laws 1991, c.  761, s. 37.4.



§ 105-315. Reports by persons having custody of tangible personal property of others.

§ 105‑315.  Reports by persons having custody of tangible personal property of others.

(a)        As of January 1, every person having custody of taxable tangible personal property that has been entrusted to him by another for storage, sale, renting, or any other business purpose shall furnish the appropriate assessor the reports required by subdivision (a)(2), below:

(1)        Repealed by Session Laws 1987, c. 813, s. 14.

(2)        For all tangible personal property, except inventories exempt under G.S. 105‑275(33) and (34), there shall be furnished to the assessor of the county in which the property is situated a statement showing the name of the owner of the property, a description of the property, the quantity of the property, and the amount of money, if any, advanced against the property by the person having custody of it.

(3)        For purposes of illustration, but not by way of limitation, the term "person having custody of taxable tangible personal property" as used in this subsection (a) shall include warehouses, cooperative growers' and marketing associations,  consignees, factors, commission merchants, and brokers.

(b)        Any person who fails to make the reports required by subsection (a), above, by January 15 in any year shall be liable to the counties in which the property is taxable for a penalty to be measured by any portion of the tax on the property that has not been paid at the time the action to collect this penalty is brought plus two hundred fifty dollars ($250.00). This penalty may be recovered in a civil action in the appropriate division of the General Court of Justice of the county in which the property is taxable. Upon recovery of this penalty, the tax on the property shall be deemed to be paid. (1939, c. 310, ss. 1001, 1002; 1955, c. 1069, ss. 2, 3; 1965, c. 592; 1971, c. 806, s. 1; 1987, c. 45, s. 1; c. 813, s. 14.)



§ 105-316. Reports by house trailer park, marina, and aircraft storage facility operators.

§ 105‑316.  Reports by house trailer park, marina, and aircraft storage facility operators.

(a)        As of January 1 each year:

(1)        Every operator of a park or storage lot renting or leasing space for three or more house trailers or mobile homes shall  furnish to the assessor of the county in which the park or lot is located the name of the owner of and a description  of each house trailer or mobile home situated thereon.

(2)        Every operator of a marina or comparable facility renting, leasing, or otherwise providing dockage or storage space for three or more boats, vessels, floating homes, or floating structures shall furnish to the assessor of the county in which the marina or comparable facility is located the name of the owner of and a description of each boat, vessel, floating home, or floating structure for which dockage or storage space is rented, leased, or otherwise provided.

(3)        Every operator of a storage facility renting or leasing space for three or more airplanes or other aircraft shall furnish to the assessor of the county in which the storage facility is located the name of the owner of and a description of each airplane or aircraft for which space is rented or leased.

(b)        Any person who fails to make any report required by subsection (a), above, by January 15 of any year shall be liable to the county in which the house trailers, mobile homes, boats, vessels, floating homes, floating structures, or airplanes are taxable for a penalty to be measured by any portion of the tax on the personal property that has not been paid at the time the action to collect this penalty is brought, plus two hundred fifty dollars ($250.00). This penalty may be recovered in a civil action in the appropriate division of the General Court of Justice of the county in which the personal property is taxable. Upon recovery of this penalty, the tax on the personal property shall be deemed to be paid. (1939, c. 310, s. 1002; 1955, c. 1069, s. 3; 1965, c. 592; 1971, c. 806, s. 1; 1985, c. 378, ss. 1, 2; 1987, c. 45, s. 1.)



§ 105-316.1. Tax permit required to move mobile home.

§ 105‑316.1.  Tax permit required to move mobile home.

(a)        In order to protect the local taxing units of this State against the nonpayment of ad valorem taxes on mobile homes, it is hereby declared to be unlawful for any person other than a mobile home manufacturer or retailer to remove or cause to be removed any mobile home situated at a premises in this State without first obtaining a tax permit from the tax collector of the county in which the mobile home is situated. The tax permit shall be conspicuously displayed near the license tag on the rear of the mobile home at all times during its transportation. Permits required by G.S. 105‑316.1 through 105‑316.8 may be obtained at the office of the county tax collector during normal business hours.

(b)        Except as provided in G.S. 105‑316.4, manufacturers, retailers and licensed carriers of mobile homes shall not be required to obtain  the tax permits required by this section. Persons or firms transporting mobile homes shall, however, be responsible for seeing that a proper license tag, and when required under this section, a tax permit, are properly displayed thereon at all times during their transportation. (1975, c. 881, s. 1; 1977, 2nd Sess., c. 1187, ss. 1, 2.)



§ 105-316.2. Requirements for obtaining permit.

§ 105‑316.2.  Requirements for obtaining permit.

(a)        In order to obtain the permits herein provided, persons other than manufacturers and retailers of mobile homes shall be required to (i) pay all taxes due to be paid by the owner to the county or to any other taxing unit therein; or (ii) show proof to the tax collector that no taxes are due to be paid; or (iii) demonstrate to the tax collector that the removal of the mobile home will not jeopardize the collection of any taxes due or to become due to the county or to any taxing unit therein.

(b)        In addition to complying with the provisions of subsection (a) above, owners of mobile homes required to obtain the permits herein provided shall also furnish the following information to the tax collector:

(1)        The name and address of the owner,

(2)        The address or location of the premises from which the mobile home is to be moved,

(3)        The address or location of the place to which the mobile home is to be moved, and

(4)        The name and address of the carrier who is to transport the  mobile home. (1975, c. 881, s. 1.)



§ 105-316.3. Issuance of permits.

§ 105‑316.3.  Issuance of permits.

(a)        Except as otherwise provided in G.S. 105‑316.2 above, no permit required by G.S. 105‑316.1 through 105‑316.8 shall be issued by the tax collector unless and until all taxes due to be paid by the  owner to the county or to any other taxing unit therein, including any penalties or interest thereon, have been paid. Any taxes which have not yet been computed but which will become due during the current calendar year shall be determined as in the case of prepayments.

(b)        Upon compliance with the provisions of G.S. 105‑316.1 through 105‑316.8, the tax collector shall issue, without charge, a permit authorizing the removal of the mobile home. He shall also maintain a record of all permits issued. (1975, c. 881, s. 1.)



§ 105-316.4. Issuance of permits under repossession.

§ 105‑316.4.  Issuance of permits under repossession.

Notwithstanding the provisions of G.S. 105‑316.2(a) and 105‑316.3(a), above, any person who intends to take possession of a mobile home, whether by judicial or nonjudicial authority, as a holder of a lien on said mobile home shall apply for, and be issued, the permit herein provided without paying all taxes due to be paid by the owner of the mobile home being repossessed, upon notifying the tax collector of the location in North Carolina to which the mobile home is to be taken. At the time of notification the tax collector shall render to the holder of the lien a statement of taxes due against only the mobile home. Within seven days of the issuance of the permit the applicant shall pay to the tax collector the taxes due as set forth in the statement.

Notwithstanding the foregoing, any applicant who is a nonresident of North Carolina must pay the taxes due as set forth above at the time of notification to the tax collector and application for the permit.

Upon issuance of the permit and the payment of any taxes as prescribed herein, the mobile home shall no longer be subject to levy  or attachment of any lien for any other taxes then owed by the owner thereof, whether or not previously determined. (1975, c. 881, s. 1; 1977, 2nd Sess., c. 1187, s. 3.)



§ 105-316.5. Form of permit.

§ 105‑316.5.  Form of permit.

The permit shall be in substantially the following form:

TAX PERMIT

County of ___________          Permit Number ___________________________________

State of North Carolina Date of Issuance __________________________________

Permission is hereby granted to: ____________________________________________

(Name & address of owner)

______________________________________________________________________

(Name & address of carrier)

to remove the following described mobile home:

______________________________________________________________________

(Make, model, size, serial number, etc.)

From: ______________________________________________________________________

(Address)

To: ______________________________________________________________________

(Address)

This permit is issued in accordance with the provisions of G.S. 105‑316.1 through G.S. 105‑316.8 of the General Statutes of North Carolina.

(Signed) _____________________________________

Tax Collector

(or Deputy Tax Collector)

County of _____________________________

(1975, c. 881, s. 1; 1977, 2nd Sess., c. 1187, s. 1.)



§ 105-316.6. Penalties for violations.

§ 105‑316.6.  Penalties for violations.

(a)        Any person required by G.S. 105‑316.1 through 105‑316.8 to obtain a tax permit who fails to do so or who fails to properly display same shall be guilty of a Class 3 misdemeanor.  This penalty shall be in addition to any penalties imposed for failure to list property for taxation and interest for failure to pay taxes provided by the general laws of this State.

(b)        Any manufacturer or retailer of mobile homes who aids or abets any owner covered by G.S. 105‑316.1 through 105‑316.8 to defeat in any manner the purpose of G.S. 105‑316.1 through 105‑316.8 shall be guilty of a Class 3 misdemeanor.

(c)        Any person who transports a mobile home from a location in this State for an owner other than a manufacturer or retailer of mobile homes without having properly displayed thereon the tax permit required by G.S. 105‑316.1 through 105‑316.8 shall be guilty of a Class 3 misdemeanor.

(d)        Any law‑enforcement officer of this State who apprehends any person violating the provisions of G.S. 105‑316.1 through 105‑316.8 shall detain such person and mobile home until satisfactory arrangements have been made to meet the requirements of G.S. 105‑316.1 through 105‑316.8. (1975, c. 881, s. 1; 1977, 2nd Sess., c. 1187, ss. 1, 4, 5; 1993, c. 539, s. 719; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 105-316.7. Mobile home defined.

§ 105‑316.7.  Mobile home defined.

For the purpose of G.S. 105‑316.1 through 105‑316.8, "mobile home" means a structure that (i) is designed, constructed, and intended for use as a dwelling house, office, place of business, or similar place of habitation and (ii) is capable of being transported from place to place on wheels attached to its frame. It also means a manufactured home as described in G.S. 105‑273(13). This definition does not include trailers and vehicles required to be registered annually pursuant to Part 3, Article 3 of Chapter 20 of the General Statutes. (1975, c. 881, s. 1; 1987, c. 805, s. 4.)



§ 105-316.8. Taxable situs not presumed.

§ 105‑316.8.  Taxable situs not presumed.

Nothing in G.S. 105‑316.1 through 105‑316.8 shall be interpreted so as to subject to taxation any mobile home which does not have a taxable situs within this State under the general rules of law appropriate to such a determination. (1975, c. 881, s. 1.)



§ 105-317. Appraisal of real property; adoption of schedules, standards, and rules.

Article 19.

Administration of Real and Personal Property Appraisal.

§ 105‑317.  Appraisal of real property; adoption of schedules, standards, and rules.

(a)        Whenever any real property is appraised it shall be the duty of the persons making appraisals:

(1)        In determining the true value of land, to consider as to each tract, parcel, or lot separately listed at least its advantages and disadvantages as to location; zoning; quality of soil; waterpower; water privileges; dedication as a nature preserve; conservation or preservation agreements; mineral, quarry, or other valuable deposits; fertility; adaptability for agricultural, timber‑producing, commercial, industrial, or other uses; past income; probable future income; and any other factors that may affect its value except growing crops of a seasonal or annual nature.

(2)        In determining the true value of a building or other improvement, to consider at least its location; type of construction; age; replacement cost; cost; adaptability for residence, commercial, industrial, or other uses; past income; probable future income; and any other factors that may affect its value.

(3)        To appraise partially completed buildings in accordance with the degree of completion on January 1.

(b)        In preparation for each revaluation of real property required by G.S. 105‑286, it shall be the duty of the assessor to see that:

(1)        Uniform schedules of values, standards, and rules to be used in appraising real property at its true value and at its present‑use value are prepared and are sufficiently detailed to enable those making appraisals to adhere to them in appraising real property.

(2)        Repealed by Session Laws 1981, c. 678, s. 1.

(3)        A separate property record be prepared for each tract, parcel, lot, or group of contiguous lots, which record shall show the information required for compliance with the provisions of G.S. 105‑309 insofar as they deal with real property, as well as that required by this section. (The purpose of this subdivision is to require that individual property records be maintained in sufficient detail to enable property owners to ascertain the method, rules, and standards of value by which property is appraised.)

(4)        The property characteristics considered in appraising each lot, parcel, tract, building, structure and improvement, in accordance with the schedules of values, standards, and rules, be accurately recorded on the appropriate property record.

(5)        Upon the request of the owner, the board of equalization and review, or the board of county commissioners, any particular lot, parcel, tract, building, structure or improvement be actually visited and observed to verify the accuracy of property characteristics on record for that property.

(6)        Each lot, parcel, tract, building, structure and improvement be separately appraised by a competent appraiser, either one appointed under the provisions of G.S. 105‑296 or one employed under the provisions of G.S. 105‑299.

(7)        Notice is given in writing to the owner that he is entitled to have an actual visitation and observation of his property to verify the accuracy of property characteristics on record for that property.

(c)        The values, standards, and rules required by subdivision (b)(1) shall be reviewed and approved by the board of county commissioners before January 1 of the year they are applied. The board of county commissioners may approve the schedules of values, standards, and rules to be used in appraising real property at its true value and at its present‑use value either separately or simultaneously. Notice of the receipt and adoption by the board of county commissioners of either or both the true value and present‑use value schedules, standards, and rules, and notice of a property owner's right to comment on and contest the schedules, standards, and rules shall be given as follows:

(1)        The assessor shall submit the proposed schedules, standards, and rules to the board of county commissioners not less than 21 days before the meeting at which they will be considered by the board. On the same day that they are submitted to the board for its consideration, the assessor shall file a copy of the proposed schedules, standards, and rules in his office where they shall remain available for public inspection.

(2)        Upon receipt of the proposed schedules, standards, and rules, the board of commissioners shall publish a statement in a newspaper having general circulation in the county stating:

a.         That the proposed schedules, standards, and rules to be used in appraising real property in the county have been submitted to the board of county commissioners and are available for public inspection in the assessor's office; and

b.         The time and place of a public hearing on the proposed schedules, standards, and rules that shall be held by the board of county commissioners at least seven days before adopting the final schedules, standards, and rules.

(3)        When the board of county commissioners approves the final schedules, standards, and rules, it shall issue an order adopting them. Notice of this order shall be published once a week for four successive weeks in a newspaper having general circulation in the county, with the last publication being not less than seven days before the last day for challenging the validity of the schedules, standards, and rules by appeal to the Property Tax Commission. The notice shall state:

a.         That the schedules, standards, and rules to be used in the next scheduled reappraisal of real property in the county have been adopted and are open to examination in the office of the assessor; and

b.         That a property owner who asserts that the schedules, standards, and rules are invalid may except to the order and appeal therefrom to the Property Tax Commission within 30 days of the date when the notice of the order adopting the schedules, standards, and rules was first published.

(d)        Before the board of county commissioners adopts the schedules of values, standards, and rules, the assessor may collect data needed to apply the schedules, standards, and rules to each parcel in the county. (1939, c. 310, s. 501; 1959, c. 704, s. 4; 1967, c. 944; 1971, c. 806, s. 1; 1973, c. 476, s. 193; c. 695, s. 5; 1981, c. 224; c. 678, s. 1; 1985, c. 216, s. 2; c. 628, s. 4; 1987, c. 45, s. 1; c. 295, s. 1; 1997‑226, s. 5.)



§ 105-317.1. Appraisal of personal property; elements to be considered.

§ 105‑317.1.  Appraisal of personal property; elements to be considered.

(a)        Whenever any personal property is appraised it shall be the duty of the persons making appraisals to consider the following as to each item (or lot of similar items):

(1)        The replacement cost of the property;

(2)        The sale price of similar property;

(3)        The age of the property;

(4)        The physical condition of the property;

(5)        The productivity of the property;

(6)        The remaining life of the property;

(7)        The effect of obsolescence on the property;

(8)        The economic utility of the property, that is, its usability and adaptability for industrial, commercial, or other purposes; and

(9)        Any other factor that may affect the value of the property.

(b)        In determining the true value of taxable tangible personal property held and used in connection with the mercantile, manufacturing, producing, processing, or other business enterprise of any taxpayer, the persons making the appraisal shall consider any information as reflected by the taxpayer's records and as reported by the taxpayer to the North Carolina Department of Revenue and to the Internal Revenue Service for income tax purposes, taking into account the accuracy of the taxpayer's records, the taxpayer's method of accounting, and the level of trade at which the taxpayer does business.

(c)        A taxpayer who owns personal property taxable in the county may appeal the value, situs, or taxability of the property within 30 days after the date of the initial notice of value. If the assessor does not give separate written notice of the value to the taxpayer at the taxpayer's last known address, then the tax bill serves as notice of the value of the personal property. The notice must contain a statement that the taxpayer may appeal the value, situs, or taxability of the property within 30 days after the date of the notice. Upon receipt of a timely appeal, the assessor must arrange a conference with the taxpayer to afford the taxpayer the opportunity to present any evidence or argument regarding the value, situs, or taxability of the property. Within 30 days after the conference, the assessor must give written notice to the taxpayer of the assessor's final decision. Written notice of the decision is not required if the taxpayer signs an agreement accepting the value, situs, or taxability of the property. If an agreement is not reached, the taxpayer has 30 days from the date of the notice of the assessor's final decision to request review of that decision by the board of equalization and review or, if that board is not in session, by the board of county commissioners. Unless the request for review is given at the conference, it must be made in writing to the assessor. Upon receipt of a timely request for review, the provisions of G.S. 105‑322 or G.S. 105‑325, as appropriate, must be followed. (1971, c. 806, s. 1; 1987, c. 813, s. 15; 2002‑156, s. 2.)



§ 105-317.2. Report on transfers of real property.

§ 105‑317.2.  Report on transfers of real property.

To facilitate the accurate appraisal of real property for taxation, the information listed in this section must be included in each deed conveying property. The following information is required:

(1)        The name of each grantor and grantee and the mailing address of each grantor and grantee.

(2)        A statement whether the property includes the primary residence of a grantor.

Failure to comply with this section does not affect the validity of a duly recorded deed. This section does not apply to deeds of trust, deeds of release, or similar instruments.  (2009‑454, s. 1.)



§ 105-318. Forms for listing, appraising, and assessing property.

Article 20.

Approval, Preparation, Disposition of Records.

§ 105‑318.  Forms for listing, appraising, and assessing property.

The Department of Revenue may design and prescribe the books and forms to be used throughout the State in the listing, appraising, and assessing of property for taxation. If the board exercises the authority granted by the preceding sentence, it is authorized to make arrangements for the purchase and distribution of approved books and forms through the Division of Purchase and Contract, the cost thereof to be billed to the counties. If the Department does not exercise the authority granted by the first sentence of this section, each county and municipality shall submit the books and forms it proposes to adopt for these purposes to the Department for approval before they are employed. (1939, c. 310, s. 907; 1971, c. 806, s. 1; 1973, c. 476, s. 193.)



§ 105-319. Tax records; preparation of scroll and tax book.

§ 105‑319.  Tax records; preparation of scroll and tax book.

(a)        For each year there shall be prepared for each county and tax‑levying municipality a scroll (showing property valuations) and a tax book (showing the amount of taxes due) or a combined record  (showing both property valuation and taxes due). The governing body of the county or municipality shall have authority to determine whether the tax records shall be prepared in combined form or in a separate scroll and tax book. When used in this Subchapter, the term "tax records" shall mean the scroll, tax book, and combined record. No tax records shall be adopted by any county or municipality until they have been approved by the Department of Revenue.

(b)        County tax records shall, unless otherwise authorized by the board of county commissioners, be prepared separately for each township. The tax records of both counties and municipalities shall, unless otherwise authorized by the unit governing body, be divided into two parts:

(1)        Individual taxpayers (including corporate fiduciaries when, in their fiduciary capacity, they list the property of individuals).

(2)        Corporations, partnerships, other business firms, unincorporated associations, and all other taxpayers other than individual persons.

(c)        The tax records shall show at least the following information:

(1)        In alphabetical order, the name of each taxpayer whose property is listed and assessed for taxation.

(2)        The assessment of each taxpayer's real property listed for unit‑wide taxation (divided into as many categories as the Department of Revenue may prescribe).

(3)        The assessment of each taxpayer's personal property listed for unit‑wide taxation (divided into as many categories as the Department of Revenue may prescribe).

(4)        The total assessed value of each taxpayer's real and personal property listed for unit‑wide purposes.

(5)        The amount of ad valorem tax due by each taxpayer for unit‑wide purposes.

(6)        The amount of dog license tax due by each taxpayer.

(7)        The total assessed value of each taxpayer's real and personal property listed for taxation in any special district or subdivision of the unit.

(8)        The amount of ad valorem tax due by each taxpayer to any special district or subdivision of the unit.

(9)        The amount of penalties, if any, imposed under the provisions of G.S. 105‑312.

(10)      The total amount of all taxes and penalties due by each taxpayer to the unit and to special districts and subdivisions of the unit.

(d)        Listings and assessments and any changes therein made during the period between the close of the regular listing period and the first meeting of the board of equalization and review, as well as those made during the regular listing period, shall be entered on the county tax records, and the county tax records shall be submitted to the board of equalization and review at its first meeting. Additions and changes made by the board of equalization and review shall be entered on the county tax records in accordance with the provisions of G.S. 105‑326. Municipal corporations shall be governed by the provisions of G.S. 105‑326 through 105‑328 with regard to matters dealt with in this subsection (d). (1939, c. 310, s. 1101; 1963, c. 784, s. 1; 1969, c. 1279; 1971, c. 806, s. 1; 1973, c. 476, s. 193.)



§ 105-320. Tax receipts; preparation.

§ 105‑320.  Tax receipts; preparation.

(a)        No taxing unit shall adopt a tax receipt form until it has been approved by the Department of Revenue, and no tax receipt form shall be approved unless it shows at least the following information:

(1)        The name and mailing address of the taxpayer charged with taxes.

(2)        The assessment of the taxpayer's real property listed for unit‑wide taxation.

(3)        The assessment of the taxpayer's personal property listed for unit‑wide taxation.

(4)        The total assessed value of the taxpayer's real and personal property listed for unit‑wide taxation.

(5)        The total assessed value of the taxpayer's real and personal property listed for taxation in any special district or subdivision of the unit.

(6)        The rate of tax levied for each unit‑wide purpose, the total rate levied for all unit‑wide purposes, and the rate levied by or for any special district or subdivision of the unit in which the taxpayer's property is subject to taxation. (In lieu of showing this information on the tax receipt, it may be furnished on a separate sheet of paper, properly identified, at the time the official receipt is delivered upon payment).

(7)        The amount of ad valorem tax due by the taxpayer for unit‑wide purposes.

(8)        The amount of ad valorem tax due by the taxpayer to any special district or subdivision of the unit.

(9)        The amount of dog license tax due by the taxpayer.

(10)      The amount of penalties, if any, imposed under the provisions of G.S. 105‑312.

(11)      The total amount of all taxes and penalties due by the taxpayer to the unit and to special districts and subdivisions of the unit.

(12)      The amount of discount allowed for prepayment of taxes under the provisions of G.S. 105‑360.

(13)      The amount of interest charged for late payment of taxes under the provisions of G.S. 105‑360.

(14)      Repealed by Session Laws 1987, c. 813, s. 16.

(15)      Repealed by 1987 (Regular Session, 1988), c. 1041, s. 1.2.

(16)      The total assessed value of farm machinery, attachments, and repair parts of individual owners and Subchapter S corporations engaged in farming subject to the income tax credit in G.S. 105‑151.21 and the amount of ad valorem taxes due by an individual farmer or a Subchapter S corporation engaged in farming on farm machinery, attachments, and repair parts subject to that credit.

(b)        Instead of being shown on the tax receipt, the information required in subdivision (16) of subsection (a) may be shown on a separate sheet furnished to the affected taxpayers.

(c)        The governing body of the county or municipality shall designate the person or persons who shall compute and prepare the tax receipt for all taxes charged upon the tax records. (1939, c. 310, s. 1102; 1961, c. 380; 1971, c. 806, s. 1; 1973, c. 476, s. 193; 1985, c. 656, s. 23; 1985 (Reg. Sess., 1986), c. 947, s. 6; 1987, c. 813, ss. 16, 17; 1987 (Reg. Sess., 1988), c. 1041, ss. 1.2, 1.3; 1991, c. 45, s. 14(c).)



§ 105-321. Disposition of tax records and receipts; order of collection.

§ 105‑321.  Disposition of tax records and receipts; order of collection.

(a)        County tax records shall be filed in the office of the assessor unless the board of county commissioners shall require them to be filed in some other public office of the county. City and town tax records shall be filed in some public office of the municipality designated by the governing body of the city or town. In the discretion of the governing body, a duplicate copy of the tax records may be delivered to the tax collector at the time he is charged with the collection of taxes.

(b)        Before delivering the tax receipts to the tax collector in any year, the board of county commissioners or municipal governing body shall adopt and enter in its minutes an order directing the tax collector to collect the taxes charged in the tax records and receipts. A copy of this order shall be delivered to the tax collector at the time the tax receipts are delivered to him, but the failure to do so shall not affect the tax collector's rights and duties to employ the means of collecting taxes provided by this Subchapter. The order of collection shall have the force and effect of a judgment and execution against the taxpayers' real and personal property and shall be drawn in substantially the following form:

State of North Carolina

County (or City or Town) of ______________________________________________________

To the Tax Collector of the County (or City or Town) of _________________________________

___________________________:

You are hereby authorized, empowered, and commanded to collect the taxes set forth in the tax records filed in the office of ________________ and in the tax receipts herewith delivered to you, in the amounts and from the taxpayers likewise therein set forth. Such taxes are hereby declared to be a first lien upon all real property of the respective taxpayers in the County (or City or Town) of ________________ , and this order shall be a full and sufficient authority to direct, require, and enable you to levy on and sell any real or personal property of such taxpayers, for and on account thereof, in accordance with law.

Witness my hand and official seal, this ____ day of _______________, ________

_______________________________(Seal)

Chairman, Board of Commissioners of

__________ County

(Mayor, City (or Town) of _______________)

Attest:

___________________________

Clerk of Board of Commissioners of ___________________ County

(Clerk of the City (or Town) of _______________________)

(c)        The original tax receipts, together with any duplicate copies that may have been prepared, shall be delivered to the tax collector by the governing body on or before the first day of September each year if the tax collector has made settlement as required by G.S. 105‑352. The tax collector shall give his receipt for the tax receipts and duplicates delivered to him for collection.

(d)        Repealed by Session Laws 2006‑30, s. 5, effective June 29, 2006.

(e)        The governing body of a taxing unit may contract with a bank or other financial institution for receipt of payment of taxes payable at par and of delinquent taxes and interest for the current tax year. A financial institution may not issue a receipt for any tax payments received by it, however. Discount for early payment of taxes shall be allowed by a financial institution that contracts with a taxing unit pursuant to this subsection to the same extent as allowed by the tax collector. A financial institution that contracts with a taxing unit for receipt of payment of taxes shall furnish a bond to the taxing unit conditioned upon faithful performance of the contract in a form and amount satisfactory to the governing body of the taxing unit. A governing body of a taxing unit that contracts with a financial institution pursuant to this subsection shall publish a timely notice of the institution at which taxpayers may pay their taxes in a newspaper having circulation within the taxing unit. No notice is required, however, if the financial institution receives payments only through the mail.

(f)         Minimal Taxes.  Notwithstanding the provisions of G.S. 105‑380, the governing body of a taxing unit that collects its own taxes may, by resolution, direct its assessor and tax collector not to collect minimal taxes charged on the tax records and receipts. Minimal taxes are the combined taxes and fees of the taxing unit and any other units for which it collects taxes, due on a tax receipt prepared pursuant to G.S. 105‑320 or on a tax notice prepared pursuant to G.S. 105‑330.5, in a total original principal amount that does not exceed an amount, up to five dollars ($5.00), set by the governing body. The amount set by the governing body should be the estimated cost to the taxing unit of billing the taxpayer for the amounts due on a tax receipt or tax notice. Upon adoption of a resolution pursuant to this subsection, the tax collector shall not bill the taxpayer for, or otherwise collect, minimal taxes but shall keep a record of all minimal taxes by receipt number and amount and shall make a report of the amount of these taxes to the governing body at the time of the settlement. These minimal taxes shall not be a lien on the taxpayer's real property and shall not be collectible under Article 26 of this Subchapter. A resolution adopted pursuant to this subsection must be adopted on or before June 15 preceding the first taxable year to which it applies and remains in effect until amended or repealed by resolution of the taxing unit. (1939, c. 310, s. 1103; 1971, c. 806, s. 1; 1973, c. 476, s. 193; c. 615; 1987, c. 45, s. 1; 1989, c. 578, s. 1; 1991, c. 584, s. 1; 1995, c. 24, s. 1; c. 329, ss. 1, 2; 1999‑456, s. 59; 2006‑30, s. 5.)



§ 105-322. County board of equalization and review.

Article 21.

Review and Appeals of Listings and Valuations.

§ 105‑322.  County board of equalization and review.

(a)        Personnel.  Except as otherwise provided herein, the board of equalization and review of each county shall be composed of the members of the board of county commissioners.

Upon the adoption of a resolution so providing, the board of commissioners is authorized to appoint a special board of equalization and review to carry out the duties imposed under this section. The resolution shall provide for the membership, qualifications, terms of office and the filling of vacancies on the board. The board of commissioners shall also designate the chairman of the special board. The resolution may also authorize a taxpayer to appeal a decision of the special board with respect to the listing or appraisal of his property or the property of others to the board of county commissioners. The resolution shall be adopted not later than the first Monday in March of the year for which it is to be effective and shall continue in effect until revised or rescinded. It shall be entered in the minutes of the meeting of the board of commissioners and a copy thereof shall be forwarded to the Department of Revenue within 15 days after its adoption.

Nothing in this subsection (a) shall be construed as repealing any law creating a special board of equalization and review or creating any board charged with the duties of a board of equalization and review in any county.

(b)        Compensation.  The board of county commissioners shall fix the compensation and allowances to be paid members of the board of equalization and review for their services and expenses.

(c)        Oath.  Each member of the board of equalization and review shall take the oath required by Article VI, § 7 of the North Carolina Constitution with the following phrase added to it: "that I will not allow my actions as a member of the board of equalization and review to be influenced by personal or political friendships or obligations,". The oath must be filed with the clerk of the board of county commissioners.

(d)        Clerk and Minutes.  The assessor shall serve as clerk to the board of equalization and review, shall be present at all meetings, shall maintain accurate minutes of the actions of the board, and shall give to the board such information as he may have or can obtain with respect to the listing and valuation of taxable property in the county.

(e)        Time of Meeting.  Each year the board of equalization and review shall hold its first meeting not earlier than the first Monday in April and not later than the first Monday in May. In years in which a county does not conduct a real property revaluation, the board shall complete its duties on or before the third Monday following its first meeting unless, in its opinion, a longer period of time is necessary or expedient to a proper execution of its responsibilities. Except as provided in subdivision (g)(5) of this section, the board may not sit later than July 1 except to hear and determine requests made under the provisions of subdivision (g)(2), below, when such requests are made within the time prescribed by law. In the year in which a county conducts a real property revaluation, the board shall complete its duties on or before December 1, except that it may sit after that date to hear and determine requests made under the provisions of subdivision (g)(2), below, when such requests are made within the time prescribed by law. From the time of its first meeting until its adjournment, the board shall meet at such times as it deems reasonably necessary to perform its statutory duties and to receive requests and hear the appeals of taxpayers under the provisions of subdivision (g)(2), below.

(f)         Notice of Meetings and Adjournment.  A notice of the date, hours, place, and purpose of the first meeting of the board of equalization and review shall be published at least three times in some newspaper having general circulation in the county, the first publication to be at least 10 days prior to the first meeting. The notice shall also state the dates and hours on which the board will meet following its first meeting and the date on which it expects to adjourn; it shall also carry a statement that in the event of earlier or later adjournment, notice to that effect will be published in the same newspaper. Should a notice be required on account of earlier adjournment, it shall be published at least once in the newspaper in which the first notice was published, such publication to be at least five days prior to the date fixed for adjournment. Should a notice be required on account of later adjournment, it shall be published at least once in the newspaper in which the first notice was published, such publication to be prior to the date first announced for adjournment.

(g)        Powers and Duties.  The board of equalization and review has the following powers and duties:

(1)        Duty to Review Tax Lists.  The board shall examine and review the tax lists of the county for the current year to the end that all taxable property shall be listed on the abstracts and tax records of the county and appraised according to the standard required by G.S. 105‑283, and the board shall correct the abstracts and tax records to conform to the provisions of this Subchapter. In carrying out its responsibilities under this subdivision (g)(1), the board, on its own motion or on sufficient cause shown by any person, shall:

a.         List, appraise, and assess any taxable real or personal property that has been omitted from the tax lists.

b.         Correct all errors in the names of persons and in the description of properties subject to taxation.

c.         Increase or reduce the appraised value of any property that, in the board's opinion, has been listed and appraised at a figure that is below or above the appraisal required by G.S. 105‑283; however, the board shall not change the appraised value of any real property from that at which it was appraised for the preceding year except in accordance with the terms of G.S. 105‑286 and 105‑287.

d.         Cause to be done whatever else is necessary to make the lists and tax records comply with the provisions of this Subchapter.

e.         Embody actions taken under the provisions of subdivisions (g)(1)a through (g)(1)d, above, in appropriate orders and have the orders entered in the minutes of the board.

f.          Give written notice to the taxpayer at the taxpayer's last known address in the event the board, by appropriate order, increases the appraisal of any property or lists for taxation any property omitted from the tax lists under the provisions of this subdivision (g)(1).

(2)        Duty to Hear Taxpayer Appeals.  On request, the board of equalization and review shall hear any taxpayer who owns or controls property taxable in the county with respect to the listing or appraisal of the taxpayer's property or the property of others.

a.         A request for a hearing under this subdivision (g)(2) shall be made in writing to or by personal appearance before the board prior to its adjournment. However, if the taxpayer requests review of a decision made by the board under the provisions of subdivision (g)(1), above, notice of which was mailed fewer than 15 days prior to the board's adjournment, the request for a hearing thereon may be made within 15 days after the notice of the board's decision was mailed.

b.         Taxpayers may file separate or joint requests for hearings under the provisions of this subdivision (g)(2) at their election.

c.         At a hearing under provisions of this subdivision (g)(2), the board, in addition to the powers it may exercise under the provisions of subdivision (g)(3), below, shall hear any evidence offered by the appellant, the assessor, and other county officials that is pertinent to the decision of the appeal. Upon the request of an appellant, the board shall subpoena witnesses or documents if there is a reasonable basis for believing that the witnesses have or the documents contain information pertinent to the decision of the appeal.

d.         On the basis of its decision after any hearing conducted under this subdivision (g)(2), the board shall adopt and have entered in its minutes an order reducing, increasing, or confirming the appraisal appealed or listing or removing from the tax lists the property whose omission or listing has been appealed. The board shall notify the appellant by mail as to the action taken on the taxpayer's appeal not later than 30 days after the board's adjournment.

(3)        Powers in Carrying Out Duties.  In the performance of its duties under subdivisions (g)(1) and (g)(2), above, the board of equalization and review may exercise the following powers:

a.         It may appoint committees composed of its own members or other persons to assist it in making investigations necessary to its work. It may also employ expert appraisers in its discretion. The expense of the employment of committees or appraisers shall be borne by the county. The board may, in its discretion, require the taxpayer to reimburse the county for the cost of any appraisal by experts demanded by the taxpayer if the appraisal does not result in material reduction of the valuation of the property appraised and if the appraisal is not subsequently reduced materially by the board or by the Department of Revenue.

b.         The board, in its discretion, may examine any witnesses and documents. It may place any witnesses under oath administered by any member of the board. It may subpoena witnesses or documents on its own motion, and it must do so when a request is made under the provisions of subdivision (g)(2)c, above.

A subpoena issued by the board shall be signed by the chair of the board, directed to the witness or to the person having custody of the document, and served by an officer authorized to serve subpoenas. Any person who willfully fails to appear or to produce documents in response to a subpoena or to testify when appearing in response to a subpoena shall be guilty of a Class 1 misdemeanor.

(4)        Power to Submit Reports.  Upon the completion of its other duties, the board may submit to the Department of Revenue a report outlining the quality of the reappraisal, any problems it encountered in the reappraisal process, the number of appeals submitted to the board and to the Property Tax Commission, the success rate of the appeals submitted, and the name of the firm that conducted the reappraisal. A copy of the report should be sent by the board to the firm that conducted the reappraisal.

(5)        Duty to Change Abstracts and Records After Adjournment.  Following adjournment upon completion of its duties under subdivisions (g)(1) and (g)(2) of this subsection, the board may continue to meet to carry out the following duties:

a.         To hear and decide all appeals relating to discovered property under G.S. 105‑312(d) and (k).

b.         To hear and decide all appeals relating to the appraisal, situs, and taxability of classified motor vehicles under G.S. 105‑330.2(b).

c.         To hear and decide all appeals relating to audits conducted under G.S. 105‑296(j) and relating to audits conducted under G.S. 105‑296(j) and (l) of property classified at present‑use value and property exempted or excluded from taxation.

d.         To hear and decide all appeals relating to personal property under G.S. 105‑317.1(c). (1939, c. 310, s. 1105; 1965, c. 191; 1967, c. 1196, s. 6; 1971, c. 806, s. 1; 1973, c. 476, s. 193; 1977, c. 863; 1987, c. 45, s. 1; 1989, c. 79, s. 3; c. 176, s. 1; c. 196; 1991, c. 110, s. 5; 1991 (Reg. Sess., 1992), c. 1007, s. 22; 1993, c. 539, s. 720; 1994, Ex. Sess., c. 24, s. 14(c); 2001‑139, ss. 6, 7; 2002‑156, s. 3.)



§ 105-323. Giving effect to decisions of the board of equalization and review.

§ 105‑323.  Giving effect to decisions of the board of equalization and review.

All changes in listings, names, descriptions, appraisals, and assessments made by the board of equalization and review shall be reflected upon the abstracts and tax records by insertion of rebates given, additional charges made, or any other insertion; by correction; or by any other charge. The tax records shall then be totalled, and at least a majority of the members of the board of equalization and review shall sign the following statement to be inserted at the end of the tax records:

State of North Carolina

County of ______________________________________________________________________

We, the undersigned members of the Board of Equalization and Review of ________ County, hereby certify that these tax records constitute the fixed and permanent tax list and assessment roll and record of taxes due for the year ______, subject to only such changes as may be allowed by law.

___________________________________________________________________

___________________________________________________________________

Members of the Board of Equalization

and Review of ______________ County

The omission of this endorsement shall not affect the validity of the tax records or of any taxes levied on the basis of the assessments appearing in them. (1939, c. 310, s. 1106; 1971, c. 806, s. 1; 1999‑456, s. 59.)



§ 105-324. Repealed by Session Laws 1987, c. 295, s. 4.

§ 105‑324.  Repealed by Session Laws 1987, c. 295, s. 4.



§ 105-325. Powers of board of county commissioners to change abstracts and tax records after board of equalization and review has adjourned.

§ 105‑325.  Powers of board of county commissioners to change abstracts and tax records after board of equalization and review has adjourned.

(a)        After the board of equalization and review has finished its work and the changes it effected or ordered have been entered on the abstracts and tax records as required by G.S. 105‑323, the board of county commissioners shall not authorize any changes to be made on the abstracts and tax records except as follows:

(1)        To give effect to decisions of the Property Tax Commission on appeals taken under G.S. 105‑290.

(2)        To add to the tax records any valuation certified by the Department of Revenue for property appraised in the first instance by the Department or to give effect to corrections made in such appraisals by the Department.

(3)        Subject to the provisions of subdivisions (a)(3)a and (a)(3)b, below, to correct the name of any taxpayer appearing on the abstract or tax records erroneously; to substitute the name of the person who should have listed property for the name appearing on the abstract or tax records as having listed the property; and to correct an erroneous description of any property appearing on the abstract or tax records.

a.         Any correction or substitution made under the provisions of this subdivision (a)(3) shall have the same force and effect as if the name of the taxpayer or description of the property had been correctly listed in the first instance, but the provisions of this subdivision (a)(3)a shall not be construed as a limitation on the taxation and penalization of discovered property required by G.S. 105‑312.

b.         If a correction or substitution under this subdivision (a)(3) will adversely affect the interests of any taxpayer, he shall be given written notice thereof and an opportunity to be heard before the change is entered on the abstract or tax records.

(4)        To correct appraisals, assessments, and amounts of taxes appearing erroneously on the abstracts or tax records as the result of clerical or mathematical errors. (If the clerical or mathematical error was made by the taxpayer, his agent, or an officer of the taxpayer and if the correction demonstrates that the property was listed at a substantial understatement of value, quantity, or other measurement, the provisions of G.S. 105‑312 shall apply.)

(5)        To add to the tax records and abstracts or to correct the tax records and abstracts to include property discovered under the provisions of G.S. 105‑312 or property exempted or excluded from taxation pursuant to G.S. 105‑282.1(a)(4).

(6)        Subject to the provisions of subdivisions (a)(6)a, (a)(6)b, (a)(6)c, and (a)(6)d, below, to appraise or reappraise property when the assessor reports to the board that, since adjournment of the board of equalization and review, facts have come to his attention that render it advisable to raise or lower the appraisal of some particular property of a given taxpayer in the then current calendar year.

a.         The power granted by this subdivision (a)(6) shall not authorize appraisal or reappraisal because of events or circumstances that have taken place or arisen since the day as of which property is to be listed.

b.         No appraisal or reappraisal shall be made under the authority of this subdivision (a)(6) unless it could have been made by the board of equalization and review had the same facts been brought to the attention of that board.

c.         If a reappraisal made under the provisions of this subdivision (a)(6) demonstrates that the property was listed at a substantial understatement of value, quantity, or other measurement, the provisions of G.S. 105‑312 shall apply.

d.         If an appraisal or reappraisal made under the provisions of this subdivision (a)(6) will adversely affect the interests of any taxpayer, he shall be given written notice thereof and an opportunity to be heard before the appraisal or reappraisal shall become final.

(7)        To give effect to decisions of the board of county commissioners on appeals taken under G.S. 105‑322(a).

(b)        The board of county commissioners may give the assessor general authority to make any changes authorized by subsection (a), above, except those permitted under subdivision (a)(6), above.

(c)        Orders of the board of county commissioners and actions of the assessor upon delegation of authority to him by the board that are made under the provisions of this section may be appealed to the Property Tax Commission under the provisions of G.S. 105‑290. (1939, c. 310, s. 1108; 1971, c. 806, s. 1; 1973, c. 476, s. 193; 1987, c. 45, s. 1, c. 295, s, 8, c. 680, s. 6; 1989, c. 176, s. 2.)



§ 105-325.1. Special committee for motor vehicle appeals.

§ 105‑325.1.  Special committee for motor vehicle appeals.

The board of county commissioners may appoint a special committee of its members or other persons to hear and decide appeals arising under G.S. 105‑330.2(b). The county shall bear the expense of employing the committee. (1991 (Reg. Sess., 1992), c. 961, s. 9.)



§ 105-326. Listing property for city and town taxation; duty of owner; authority of governing body to obtain lists from county.

Article 22.

Listing, Appraising, and Assessing by Cities and Towns.

§ 105‑326.  Listing property for city and town taxation; duty of owner; authority of governing body to obtain lists from county.

(a)        All property subject to ad valorem taxation in any city or town shall be listed annually during the period prescribed by G.S. 105‑307 in the city or town in which it is taxable in the name of the person required by G.S. 105‑302 and 105‑306 on an abstract prepared according to G.S. 105‑309 and affirmed as required by G.S. 105‑310. In lieu of requiring property owners to list their property with the city or town, the governing body of any city or town may make provision for obtaining from the abstracts and tax records of the county in which the municipality is situated lists of the property subject to taxation by the city or town.

(b)        Regardless of whether a city or town adopts the alternative provided in the second sentence of subsection (a), above, the provisions of G.S. 105‑311 and 105‑312 shall apply to the listing of property for municipal taxation, as shall the penalties imposed by G.S. 105‑308 and 105‑312 for failure to list. In the preparation of abstracts, tax records, and tax receipts the city or town shall be governed by the provisions of G.S. 105‑318, 105‑319, 105‑320, and 105‑ 321. The powers and duties assigned to the assessor by the statutes cited as being applicable to municipalities shall be imposed  upon and exercised by some official designated by the governing body of the city or town, and the powers and duties assigned therein to the board of county commissioners shall be imposed upon and exercised by the governing body of the city or town. (1939, c. 310, s. 1201; 1971, c. 806, s. 1; 1987, c. 45, s. 1.)



§ 105-327. Appraisal and assessment of property subject to city and town taxation.

§ 105‑327.  Appraisal and assessment of property subject to city and town taxation.

For the property it is entitled to tax, a city or town situated in a single county shall accept and adopt the appraisals and assessments fixed by the authorities of that county as modified by the Department of Revenue under the provisions of this Subchapter. However, the requirement of this section shall not be construed to modify the appraisal and assessment authority given cities and towns with respect to discovered property by G.S. 105‑312. (1939, c. 310, s. 1201; 1971, c. 806, s. 1; 1973, c. 476, s. 193.)



§ 105-328. Listing, appraisal, and assessment of property subject to taxation by cities and towns situated in more than one county.

§ 105‑328.  Listing, appraisal, and assessment of property subject to taxation by cities and towns situated in more than one county.

(a)        For purposes of municipal taxation, all property subject to taxation by a city or town situated in two or more counties may, by resolution of the governing body of the municipality, be listed, appraised, and assessed as provided in G.S. 105‑326 and 105‑327 if, in such a case, in the opinion of the governing body, the same appraisal and assessment standards will thereby apply uniformly throughout the municipality. However, if, in such a case, the governing body shall determine that adoption of the appraisals and assessments fixed by the counties will not result in uniform appraisals and assessments throughout the municipality, the governing body may, by horizontal adjustments, equalize the appraisal and assessment values fixed by the counties in order to obtain the required uniformity. Taxes levied by the city or town shall be levied uniformly on the assessments so determined.

(b)        Should the governing body of a city or town situated in two or more counties not adopt the procedure provided in subsection (a), above, all property subject to taxation by the municipality shall be listed, appraised, and assessed as provided in subdivisions (b)(1) through (b)(6), below.

(1)        The governing body of the city or town shall appoint a municipal assessor on or before the first Monday in July in each odd‑numbered year. The governing body may remove the municipal assessor from office during his term for good cause after giving him notice in writing and an opportunity to appear and be heard at a public session of the appointing body. Whenever a vacancy occurs in the office, the governing body shall appoint a qualified person to serve as municipal assessor for the period of the unexpired term. A person appointed as a municipal assessor shall meet the qualifications and requirements set for a county assessor under G.S. 105‑294. Pursuant to Article VI, Sec. 9, of North Carolina Constitution, the office of municipal assessor is hereby declared to be an office that may be held concurrently with any other appointive office.

(2)        With the approval of the governing body, a municipal assessor may employ listers, appraisers, and clerical assistants necessary to carry out the listing, appraisal, assessing, and billing functions required by law.

(3)        A municipal assessor and the persons employed by him have the same powers and duties as their county equivalents with respect to property subject to taxation by a city or town.

(4)        The governing body shall, with respect to property subject to city or town taxation, be vested with the powers and duties vested by this Subchapter in boards of county commissioners and boards of equalization and review. Appeals may be taken from the municipal board of equalization and review or governing body to the Property Tax Commission in the manner provided in this Subchapter for appeals from county boards of equalization and review and boards of county commissioners.

(5)        All expenses incident to the listing, appraisal, and assessment of property for the purpose of city or town taxation shall be borne by the municipality for whose benefit the work is undertaken.

(6)        The intent of this subsection (b) is to provide cities and towns that are situated in two or more counties with machinery for listing, appraising, and assessing property for municipal taxation equivalent to that established by this Subchapter for counties. The powers to be exercised by, the duties imposed on, and the possible penalties against municipal governing bodies, boards of equalization and review, assessors, and persons employed by an assessor shall be the same as those provided in this Subchapter by, on, or against county boards of commissioners, boards of equalization and review, assessors, and persons employed by an assessor. (1939, c. 310, s. 1202; 1971, c. 806, s. 1; 1973, c. 476, s. 193; c. 695, s. 13; 1987, c. 43, s. 8; c. 45, s .1; c. 46, s. 2.)



§ 105-329: Repealed by Session Laws 1991 (Regular Session, 1992), c. 961, s. 2.

§ 105‑329:  Repealed by Session Laws 1991 (Regular Session, 1992), c.  961, s. 2.



§ 105-330. (Effective until July 1, 2011 ¦ See Editor's note) Definitions.

Article 22A.

Motor Vehicles.

§ 105‑330.  (Effective until July 1, 2011  See Editor's note) Definitions.

The following definitions apply in this Article:

(1)        Classified motor vehicle.  A motor vehicle classified under this Article.

(2)        Motor vehicle.  Defined in G.S. 20‑4.01(23).

(3)        Public service company.  Defined in G.S. 105‑333(14).  (1991, c. 624, s. 1; 2005‑294, s. 1; 2006‑259, s. 31.5; 2007‑527, s. 22(b); 2008‑134, s. 65.)

§ 105‑330.  (Effective July 1, 2011  See Editor's note)  Definitions.

The following definitions apply in this Article:

(1)        Classified motor vehicle.  A motor vehicle classified under this Article.

(1a)      Collecting authority.  The Division of Motor Vehicles or an agent contracting with the Division of Motor Vehicles.

(2)        Motor vehicle.  Defined in G.S. 20‑4.01(23).

(2a)      Municipal corporation.  Defined in G.S. 105‑273(11).

(3)        Public service company.  Defined in G.S. 105‑333(14).

(4)        Registered classified motor vehicle.  Any of the following:

a.         A classified motor vehicle that has a registration plate issued under Article 3 of Chapter 20 of the General Statutes and whose registration is current.

b.         A classified motor vehicle transferred to an owner who has applied for a registration plate for the motor vehicle.

(5)        Registration fees.  Fees set out in G.S. 20‑87 and G.S. 20‑88.

(6)        Unregistered classified motor vehicle.  A classified motor vehicle that is not a registered classified motor vehicle.  (1991, c. 624, s. 1; 2005‑294, s. 1; 2006‑259, s. 31.5; 2007‑527, s. 22(b); 2008‑134, s. 65; 2009‑445, s. 24(a).)



§ 105-330.1. (Effective until July 1, 2011 ¦ See Editor's note) Classification of motor vehicles.

§ 105‑330.1.  (Effective until July 1, 2011  See Editor's note) Classification of motor vehicles.

(a)        Classification.  All motor vehicles other than the motor vehicles listed in subsection (b) of this section are designated a special class of property under authority of Article V, Sec. 2(2) of the North Carolina Constitution. Classified motor vehicles shall be listed and assessed as provided in this Article and taxes on classified motor vehicles shall be collected as provided in this Article.

(b)        Exceptions.  The following motor vehicles are not classified under subsection (a) of this section:

(1)        Motor vehicles exempt from registration pursuant to G.S. 20‑51.

(2)        Manufactured homes, mobile classrooms, and mobile offices.

(3)        Semitrailers or trailers registered on a multiyear basis.

(4)        Motor vehicles owned or leased by a public service company and appraised under G.S. 105‑335.

(5)        Repealed by Session Laws 2000, c. 140, s. 75(a), effective July 1, 2000.

(6)        Motor vehicles registered under the International Registration Plan.  (1991, c. 624, s. 1; 1991 (Reg. Sess., 1992), c. 961, s. 3; 1993, c. 485, s. 18; c. 543, s. 4; 1993 (Reg. Sess., 1994), c. 745, s. 1; 2000‑140, s. 75(a); 2007‑471, s. 6.)

§ 105‑330.1.  (Effective July 1, 2011  See Editor's note) Classification of motor vehicles.

(a)        Classification.  All motor vehicles other than the motor vehicles listed in subsection (b) of this section are designated a special class of property under Article V, Sec. 2(2) of the North Carolina Constitution and are considered classified motor vehicles. Classified motor vehicles must be listed and assessed as provided in this Article and taxes on classified motor vehicles must be collected as provided in this Article.

(b)        Exceptions.  The following motor vehicles are not classified under subsection (a) of this section:

(1)        Motor vehicles exempt from registration pursuant to G.S. 20‑51.

(2)        Manufactured homes, mobile classrooms, and mobile offices.

(3)        Semitrailers or trailers registered on a multiyear basis.

(4)        Motor vehicles owned or leased by a public service company and appraised under G.S. 105‑335.

(5)        Repealed by Session Laws 2000, c. 140, s. 75(a), effective July 1, 2000.

(6)        Motor vehicles registered under the International Registration Plan.

(7)        Motor vehicles issued permanent registration plates under G.S. 20‑84.

(8)        Self‑propelled property‑carrying vehicles issued three‑month registration plates at the farmer rate under G.S. 20‑88.  (1991, c. 624, s. 1; 1991 (Reg. Sess., 1992), c. 961, s. 3; 1993, c. 485, s. 18; c. 543, s. 4; 1993 (Reg. Sess., 1994), c. 745, s. 1; 2000‑140, s. 75(a); 2007‑471, s. 6; 2009‑445, ss. 24(a), 25(a).)



§ 105-330.2. (Effective until July 1, 2011) Appraisal, ownership, and situs.

§ 105‑330.2.  (Effective until July 1, 2011) Appraisal, ownership, and situs.

(a)        Date Determined.  The value of a classified motor vehicle listed pursuant to G.S. 105‑330.3(a)(1) (registered vehicles) shall be determined as of January 1 of the year the taxes are due. If the value of a new motor vehicle cannot be determined as of that date, the value of that vehicle shall be determined for that year as of the date that model vehicle is first offered for sale at retail in this State.

The ownership, situs, and taxability of a classified motor vehicle listed pursuant to G.S. 105‑330.3(a)(1) (registered vehicles) shall be determined annually as of the day on which a new registration is applied for or the day on which the current vehicle registration is renewed, regardless of whether the registration is renewed after it has expired.

The value of a classified motor vehicle listed pursuant to G.S. 105‑330.3(a)(2) (unregistered vehicles) shall be determined as of January 1 of the year in which the motor vehicle is required to be listed pursuant to G.S. 105‑330.3(a)(2). The ownership, situs, and taxability of a classified motor vehicle listed or discovered pursuant to G.S. 105‑330.3(a)(2) (unregistered vehicles) shall be determined as of January 1 of the year in which the motor vehicle is required to be listed.

(b)        Value; Appeal.  A classified motor vehicle shall be appraised by the assessor at its true value in money as prescribed by G.S. 105‑283. If the assessor considers the sales price of the motor vehicle in determining the true value of the motor vehicle, the assessor must not include any amount for which the taxpayer is liable under Article 5A of this Chapter. The owner of a classified motor vehicle may appeal the appraised value of the vehicle in the manner provided by G.S. 105‑312(d) for appeals in the case of discovered property and may appeal the situs or taxability of the vehicle in the manner provided by G.S. 105‑381. The owner of a classified motor vehicle must file an appeal of appraised value with the assessor within 30 days after the date of the tax notice prepared pursuant to G.S. 105‑330.5. Notwithstanding G.S. 105‑312(d), an owner who appeals the appraised value of a classified motor vehicle shall pay the tax on the vehicle when due, subject to a full or partial refund if the appeal is decided in the owner's favor.

(c)        Repealed by Session Laws 2008‑134, s. 61, effective July 28, 2008.  (1991, c. 624, s. 1; 1991 (Reg. Sess., 1992), c. 961, s. 4; 1995, c. 510, s. 1; 1995 (Reg. Sess., 1996), c. 646, s. 24; 1997‑6, s. 10; 1999‑353, s. 1; 2005‑303, s. 1; 2008‑134, s. 61.)

§ 105‑330.2.  (Effective July 1, 2011  See Editor's note)  Appraisal, ownership, and situs.

(a)        Determination Date for Registered Vehicle.  The ownership, situs, and taxability of a registered classified motor vehicle is determined annually as of the date on which the vehicle's current registration is renewed, regardless of whether the registration is renewed after it has expired, or on the date an application for a new registration is submitted. The situs of a registered classified motor vehicle may not be changed until the next registration date. The value of a registered classified motor vehicle is determined as follows:

(1)        For a registration expiring or an application for a new registration during the period January 1 through August 31, the value is determined as of January 1 of the current year.

(2)        For a registration expiring or an application for a new registration during the period September 1 through December 31, the value is determined as of January 1 of the following year.

(3)        For a new motor vehicle whose value cannot be determined as of January 1 of the year specified in subdivision (1) or (2) of this subsection, the value is determined as of the date that model of motor vehicle is first offered for sale at retail in this State.

(4)        For a motor vehicle whose value cannot be determined as of the date set under any other subdivision in this subsection, the value is determined using the most currently available January 1 retail value of the vehicle.

(a1)      Determination Date for Unregistered Vehicle.  The ownership, situs, and taxability of an unregistered classified motor vehicle is determined as of January 1 of the year in which the registration of the motor vehicle expires and is not renewed or the motor vehicle is acquired and the owner does not submit an application for registration. The value of an unregistered classified motor vehicle is determined as of January 1 of the year the vehicle is required to be listed.

(b)        Value.  An assessor must appraise a classified motor vehicle at its true value in money as prescribed by G.S. 105‑283. The sales price of a classified motor vehicle purchased from a dealer, including all accessories attached to the vehicle when it is delivered to the purchaser, is considered the true value of the vehicle, and the assessor must appraise the vehicle at this value. The sales price excludes the tax imposed under Article 5A of this Chapter. The Property Tax Division of the Department of Revenue must annually adopt a schedule of values, standards, and rules to be used in the valuation of all other classified motor vehicles to ensure equitable statewide valuations, taking into account local market conditions and allowing adjustments for mileage and the condition of the vehicles.

(b1)      Appeal.  The owner of a classified motor vehicle may appeal the appraised value or taxability of the vehicle by filing a request for appeal with the assessor within 30 days of the date taxes are due on the vehicle under G.S. 105‑330.4. An owner who appeals the appraised value or taxability of a classified motor vehicle must pay the tax on the vehicle when due, subject to a full or partial refund if the appeal is decided in the owner's favor.

The combined tax and registration notice or tax receipt for a classified motor vehicle must explain the right to appeal the appraised value and taxability of the vehicle. A lessee of a vehicle that is required by the terms of the lease to pay the tax on the vehicle is considered the owner of the vehicle for purposes of filing an appeal under this subsection.

(c)        Repealed by Session Laws 2008‑134, s. 61, effective July 28, 2008.  (1991, c. 624, s. 1; 1991 (Reg. Sess., 1992), c. 961, s. 4; 1995, c. 510, s. 1; 1995 (Reg. Sess., 1996), c. 646, s. 24; 1997‑6, s. 10; 1999‑353, s. 1; 2005‑294, s. 2; 2005‑303, s. 1; 2006‑259, s. 31.5; 2007‑527, s. 22(b); 2008‑134, ss. 61, 65; 2009‑445, s. 24(a).)



§ 105-330.3. (Effective until July 1, 2011) Assessor's duty to list classified motor vehicles; application for exempt status.

§ 105‑330.3.  (Effective until July 1, 2011) Assessor's duty to list classified motor vehicles; application for exempt status.

(a)        (1)        Registered Vehicles. The assessor shall list, appraise, and assess all taxable classified motor vehicles for county, municipal, and special district taxes each year in the name of the record owner as of the day on which the current vehicle registration is renewed or the day on which a new registration is applied for. The owner of a classified motor vehicle listed pursuant to this subdivision need not list the vehicle as provided in G.S. 105‑306; G.S. 105‑312 does not apply to classified motor vehicles listed pursuant to this subdivision.

(2)        Unregistered Vehicles. The owner of a classified motor vehicle who does not register the vehicle or does not renew the registration of the vehicle on or before the expiration date of the current registration shall list the vehicle for taxes by filing an abstract with the assessor of the county in which the vehicle is located on or before January 31 following the date the unregistered vehicle is acquired or, in the case of a registration that is not renewed, January 31 following the date the registration expires, and on or before January 31 of each succeeding year that the vehicle is unregistered. If a classified motor vehicle listed pursuant to this section is registered during the calendar year in which it was listed, it shall be taxed for the fiscal year that opens in the calendar year of listing as an unregistered vehicle. A vehicle required to be listed pursuant to this subdivision that is not listed by January 31 shall be subject to discovery pursuant to G.S. 105‑312, unless the vehicle has been taxed as a registered vehicle for the current year.

(b)        The owner of a classified motor vehicle who claims an exemption or exclusion from tax under this Subchapter has the burden of establishing that the vehicle is entitled to the exemption or exclusion. The owner may establish prima facie entitlement to exemption or exclusion of the classified motor vehicle by filing an application for exempt status with the assessor. When an approved application is on file, the assessor shall omit from the tax records classified motor vehicles described in the application. An application is not required for vehicles qualifying for exemptions or exclusions listed in G.S. 105‑282.1(a)(1).

(c)        The owner of a classified motor vehicle that has been omitted from the tax records as provided in subsection (b) shall report to the assessor any classified motor vehicle registered in the owner's name or owned by him that does not qualify for exemption or exclusion for the current year. This report shall be made within 30 days after the renewal of registration or initial registration of the vehicle or, for an unregistered vehicle, on or before January 31 of the year in which the vehicle is required to be listed by subdivision (a)(2). A classified motor vehicle that does not qualify for exemption or exclusion but has been omitted from the tax records as provided in subsection (b) is subject to discovery under the provisions of G.S. 105‑312, except that in lieu of the penalties prescribed by G.S. 105‑312(h) there shall be assessed a penalty of one hundred dollars ($100.00) for each registration period that elapsed before the disqualification was discovered.

(d)        The provisions of G.S. 105‑282.1 do not apply to classified motor vehicles.  (1991, c. 624, s. 1; 2008‑134, s. 62.)

§ 105‑330.3.  (Effective July 1, 2011  See Editor's note) Listing requirements for classified motor vehicles; application for exempt status.

(a)        Registered Vehicles.  The assessor must list a registered classified motor vehicle each year for each taxing unit in the name of the record owner as of the day on which the current vehicle registration is renewed or the day on which an owner to whom the vehicle is transferred applies for a new registration. The owner of a classified motor vehicle listed pursuant to this subsection need not list the vehicle as provided in G.S. 105‑306. G.S. 105‑312 does not apply to a classified motor vehicle listed pursuant to this subsection.

(a1)      Unregistered Vehicles.  The owner of an unregistered classified motor vehicle must list the vehicle for taxes by filing an abstract with the assessor of the county in which the vehicle is located on or before January 31 following the date the owner acquired the unregistered vehicle or, in the case of a registration that is not renewed, January 31 following the date the registration expires, and on or before January 31 of each succeeding year that the vehicle is unregistered. If a classified motor vehicle listed pursuant to this subsection is registered during the calendar year in which it was listed, the vehicle is taxed for the fiscal year that opens in the calendar year of listing as an unregistered vehicle. A vehicle required to be listed pursuant to this subsection that is not listed by January 31 is subject to discovery pursuant to G.S. 105‑312, unless the vehicle has been taxed as a registered vehicle for the current year.

(b)        Exemption or Exclusion.  The owner of a classified motor vehicle who claims an exemption or exclusion from tax under this Subchapter has the burden of establishing that the vehicle is entitled to the exemption or exclusion. The owner may establish prima facie entitlement to exemption or exclusion of the classified motor vehicle by filing an application for exempt status with the assessor. When an approved application is on file, the assessor must omit from the tax records the classified motor vehicles described in the application. An application is not required for vehicles qualifying for the exemptions or exclusions listed in G.S. 105‑282.1(a)(1). The remaining provisions of G.S. 105‑282.1 do not apply to classified motor vehicles.

(c)        Duty to report changes.  The owner of a classified motor vehicle that has been omitted from the tax records as provided in subsection (b) of this section must report to the assessor any classified motor vehicle registered in the owner's name or owned by that person but not registered in the person's name that does not qualify for exemption or exclusion for the current year. This report must be made within 30 days after the renewal of registration or initial registration of the vehicle or, for an unregistered vehicle, on or before January 31 of the year in which the vehicle is required to be listed by subsection (a1) of this section. A classified motor vehicle that does not qualify for exemption or exclusion but has been omitted from the tax records as provided in subsection (b) is subject to discovery under the provisions of G.S. 105‑312, except that in lieu of the penalties prescribed by G.S. 105‑312(h) a penalty of one hundred dollars ($100.00) is assessed for each registration period that elapsed before the disqualification was discovered.

(d)        Criminal Sanction.  A person who willfully attempts, or who willfully aids or abets another person to attempt, in any manner to evade or defeat the taxes subject to this Article, whether by removal or concealment of property or otherwise, is guilty of a Class 2 misdemeanor.  (1991, c. 624, s. 1; 2008‑134, s. 62; 2009‑445, s. 24(a).)



§ 105-330.4. (Effective until July 1, 2011) Due date, interest, and enforcement remedies.

§ 105‑330.4.  (Effective until July 1, 2011) Due date, interest, and enforcement remedies.

(a)        Taxes on a classified motor vehicle listed pursuant to G.S. 105‑330.3(a)(2) shall be due on September 1 following the date by which the vehicle was required to be listed. Taxes on a classified motor vehicle listed pursuant to G.S. 105‑330.3(a)(1) shall be due each year on the following dates:

(1)        For a vehicle registered under the staggered system, taxes shall be due on the first day of the fourth month following the date the registration expires or on the first day of the fourth month following the last day of the month in which the new registration is applied for.

(2)        For a vehicle newly registered under the annual system, taxes shall be due on the first day of the fourth month following the date the new registration is applied for. For a vehicle whose registration is renewed under the annual system, taxes shall be due on May 1 following the date the registration expired.

(b)        Subject to the provisions of G.S. 105‑395.1, interest on unpaid taxes on classified motor vehicles listed pursuant to G.S. 105‑330.3(a)(1) accrues at the rate of five percent (5%) for the first month following the date the taxes were due and three‑fourths percent (¾ %) for each month thereafter until the taxes are paid, unless the notice required by G.S. 105‑330.5 is prepared after the date the taxes are due. In that circumstance, the interest accrues beginning the second month following the date of the notice until the taxes are paid. Subject to the provisions of G.S. 105‑395.1, interest on delinquent taxes on classified motor vehicles listed pursuant to G.S. 105‑330.3(a)(2) accrues as provided in G.S. 105‑360(a) and discounts shall be allowed as provided in G.S. 105‑360(c).

(c)        Unpaid taxes on classified motor vehicles may be collected by levying on the motor vehicle taxed or on any other personal property of the taxpayer pursuant to G.S. 105‑366 and G.S. 105‑367, or by garnishment of the taxpayer's property pursuant to G.S. 105‑368. Notwithstanding the provisions of G.S. 105‑366(b), the enforcement measures of levy, attachment, and garnishment may be used to collect unpaid taxes on classified motor vehicles listed pursuant to G.S. 105‑330.3(a)(1) at any time after interest accrues. Notwithstanding the provisions of G.S. 105‑355, taxes on classified motor vehicles listed pursuant to G.S. 105‑330.3(a)(1) do not become a lien on real property owned by the taxpayer.  (1991, c. 624, s. 1; 1991 (Reg. Sess., 1992), c. 961, s. 5; 1995, c. 510, s. 2; 2001‑139, s. 8; 2005‑294, s. 4.)

§ 105‑330.4.  (Effective July 1, 2011  See Editor's note) Due date, interest, and enforcement remedies.

(a)        Due Date.  The registration of a classified motor vehicle may not be renewed unless the taxes that are due have been paid. Taxes on a classified motor vehicle are due as follows:

(1)        For an unregistered classified motor vehicle, the taxes are due on September 1 following the date by which the vehicle was required to be listed.

(2)        For a registered classified motor vehicle that is registered under the staggered system, the taxes are due each year on the date the owner applies for a new registration or the fifteenth day of the month following the month in which the registration renewal sticker expires pursuant to G.S. 20‑66(g).

(3)        For a registered classified motor vehicle that is registered under the annual system, taxes are due on the date the owner applies for a new registration or 45 days after the registration expires.

(4)        For a registered classified motor vehicle that has a temporary registration plate issued under G.S. 20‑79.1 or a limited registration plate issued under G.S. 20‑79.1A, the taxes are due on the last day of the second month following the date the owner applied for the plate.

(a1)      Repealed by Session Laws 2009‑445, s. 24(a), effective July 1, 2011, and applicable to combined tax and registration notices issued on or after that date, or when the Division of Motor Vehicles and the Department of Revenue certify that the integrated computer system or registration renewal and property tax collection for motor vehicles is in operation, whichever occurs first.

(b)        Interest.  Interest accrues on unpaid taxes and unpaid registration fees for registered classified motor vehicles at the rate of five percent (5%) for the remainder of the month following the month the taxes are due under subsection (a) of this section. Interest accrues at the rate of three‑fourths percent (3/4%) for each following month until the taxes and fees are paid, unless the notice required by G.S. 105‑330.5 is prepared after the date the taxes and fees are due. In that circumstance, the interest accrues beginning the second month following the date of the notice until the taxes and fees are paid. Subject to the provisions of G.S. 105‑395.1, interest accrues on delinquent taxes on unregistered classified motor vehicles as provided in G.S. 105‑360(a) and the discounts allowed in G.S. 105‑360(a) apply to the payment of the taxes.

(c)        Remedies.  The enforcement remedies in this Subchapter apply to unpaid taxes on an unregistered classified motor vehicle. The enforcement remedies in this Subchapter do not apply to unpaid taxes on a registered classified motor vehicle.  (1991, c. 624, s. 1; 1991 (Reg. Sess., 1992), c. 961, s. 5; 1995, c. 510, s. 2; 2001‑139, s. 8; 2005‑294, ss. 3, 4, 5; 2006‑259, s. 31.5; 2007‑471, s. 3; 2007‑527, s. 22(b); 2008‑134, s. 65; 2009‑445, ss. 24(a), 25(a).)



§ 105-330.5. (Effective until July 1, 2011) Listing and collecting procedures.

§ 105‑330.5.  (Effective until July 1, 2011) Listing and collecting procedures.

(a)        For classified motor vehicles listed pursuant to G.S. 105‑330.3(a)(1), upon receiving the registration lists from the Division of Motor Vehicles each month, the assessor shall prepare a tax notice for each vehicle; the tax notice shall contain all county, municipal, and special district taxes due on the motor vehicle. In computing the taxes, the assessor shall appraise the motor vehicle in accordance with G.S. 105‑330.2 and shall use the tax rates of the various taxing units in effect on the first day of the month in which the current vehicle registration expired or the new registration was applied for. The tax on the motor vehicle is the product of a fraction and the number of months in the motor vehicle tax year. The numerator of the fraction is the product of the appraised value of the motor vehicle and the tax rate of the various taxing units. The denominator of the fraction is 12. This procedure shall constitute the listing and assessment of each classified motor vehicle for taxation. The tax notice shall contain:

(1)        The date of the tax notice.

(2)        The appraised value of the motor vehicle.

(3)        The tax rate of the taxing units.

(4)        A statement that the appraised value of the motor vehicle may be appealed to the assessor within 30 days after the date of the notice.

(a1)      When a new registration is obtained for a vehicle registered under the annual system in a month other than December, the assessor shall prorate the taxes due for the remainder of the calendar year. The amount of prorated taxes due is the product of the proration fraction and the taxes computed according to subsection (a). The numerator of the proration fraction is the number of full months remaining in the calendar year following the date the registration is applied for and the denominator of the fraction is 12.

(b)        When the tax notice required by subsection (a) is prepared, the county tax collector shall mail a copy of the notice, with appropriate instructions for payment, to the motor vehicle owner. The county may retain the actual cost of collecting municipal and special district taxes collected pursuant to this Article, not to exceed one and one‑half percent (1 ½%) of the amount of taxes collected. The county finance officer shall establish procedures to ensure that tax payments received pursuant to this Article are properly accounted for and taxes due other taxing units are remitted to the units to which they are due at least once each month. Each month, a county shall provide reasonable information to the municipalities and special districts located in it to enable them to account for the tax payments remitted to them.

(b1)      Repealed by Session Laws 1995, c. 329, s. 2.

(c)        For classified motor vehicles listed pursuant to G.S. 105‑330.3(a)(2), the assessor shall appraise each vehicle in accordance with G.S. 105‑330.2. The assessor shall prepare a tax notice for each vehicle before September 1 following the January 31 listing date; the tax notice shall include all county and special district taxes due on the motor vehicle. In computing the taxes, the assessor shall use the tax rates of the taxing units in effect for the fiscal year that begins on July 1 following the January 31 listing date. Municipalities shall list, assess, and tax classified motor vehicles listed pursuant to G.S. 105‑330.3(a)(2) as provided in G.S. 105‑326, 105‑327, and 105‑328 and shall send tax notices as provided in this section.

(d)        The county shall include taxes on classified motor vehicles listed pursuant to G.S. 105‑330.3(a)(1) in the tax levy for the fiscal year in which the taxes become due and shall charge the taxes to the tax collector for that year, unless the tax notice required by subsection (a) is prepared after the date the taxes are due. If that occurs, the county shall include the taxes from that notice in the tax levy for the current fiscal year and shall charge the taxes to the tax collector for that year.  (1991, c. 624, s. 1; 1991 (Reg. Sess., 1992), c. 961, s. 6; 1995, c. 24, s. 1; c. 329, s. 2; c. 510, s. 3; 2005‑313, s. 8.)

§ 105‑330.5.  (Effective July 1, 2011  See Editor's note) Notice required; distribution and collection fees.

(a)        Notice for Registered Vehicle.   The Property Tax Division of the Department of Revenue or a third‑party contractor selected by the Property Tax Division must prepare a combined tax and registration notice for each registered classified motor vehicle. The combined tax and registration notice must contain all county and municipal corporation taxes and fees due on the motor vehicle as computed by the assessor in the county of registration. If the motor vehicle has a temporary or limited registration plate issued under G.S. 20‑79.1 or G.S. 20‑79.1A, the combined tax and registration notice must state that the vehicle registration fees for the plate have been paid and that the vehicle's registration becomes valid for the remainder of the year upon payment of the county and municipal corporation taxes and fees that are due. A combined tax and registration notice that sets out the required information on a vehicle issued a limited registration plate constitutes the registration certificate for that vehicle.

In computing the taxes, the assessor must appraise the motor vehicle in accordance with G.S. 105‑330.2 and  must use the tax rates and any additional motor vehicle taxes of the various taxing units in effect on the date the taxes are computed. The tax on the motor vehicle is the product of a fraction and the number of months in the motor vehicle tax year. The numerator of the fraction is the product of the appraised value of the motor vehicle and the tax rate of the various taxing units. The denominator of the fraction is 12. This procedure constitutes the listing and assessment of each classified motor vehicle for taxation.

The combined tax and registration notice must contain the following:

(1)        The appraised value of the motor vehicle.

(2)        The tax rate of each taxing unit.

(3)        A statement that the appraised value and the taxability of the motor vehicle may be appealed to the assessor in writing within 30 days of the due date.

(4)        The registration fee imposed by the Division of Motor Vehicles and any other information required by the Division of Motor Vehicles to comply with the provisions of Chapter 20 of the General Statutes.

(5)        Instructions for payment.

(a1)      Proration.  When a new registration is obtained for a registered classified motor vehicle that is registered under the annual system, the taxes are prorated for the remainder of the calendar year. The amount of prorated taxes due is the product of the proration fraction and the taxes computed according to subsection (a) of this section. The numerator of the proration fraction is the number of full months remaining in the calendar year following the registration application date and the denominator of the fraction is 12.

(a2)      Repealed by Session Laws 2009‑445, s. 24(a), effective July 1, 2011, and applicable to combined tax and registration notices issued on or after that date, or when the Division of motor vehicles and the Department of Revenue certify that the integrated computer system or registration renewal and property tax collection for motor vehicles is in operation, whichever occurs first.

(b)        Distribution and Collection Fees.  The Property Tax Division of the Department of Revenue or a third‑party contractor selected by the Property Tax Division must send a copy of the combined tax and registration notice for a registered classified motor vehicle to the motor vehicle owner, as defined in G.S. 20‑4.01. The Department must establish a fee equal to the actual cost of preparing, printing, and sending the notice. The Department may receive a fee for each notice generated for a vehicle registered in a county or municipal corporation from the taxes and fees remitted to the county or municipal corporation in which the vehicle is registered. The collecting authority is responsible for collecting county and municipal taxes and fees assessed under this Article and may receive a fee for collecting these taxes and fees. The amount of this fee must equal at least one‑third of the compensation paid for registration renewals conducted by contract agents under G.S. 20‑63(h). The Property Tax Division must establish procedures to ensure that tax payments and fees received pursuant to this Article and Chapter 20 of the General Statutes are properly accounted for and taxes and fees due other taxing units and the Division of Motor Vehicles are remitted at least once each month.

(b1)      Repealed by Session Laws 1995, c. 329, s. 2.

(c)        Notice for Unregistered Vehicle.  The assessor must prepare and send a tax notice for each unregistered classified motor vehicle before September 1 following the January 31 listing date. The notice must include all county and special district taxes due on the motor vehicle. In computing the taxes, the assessor must use the tax rates of the taxing units in effect for the fiscal year that begins on July 1 following the January 31 listing date. Municipalities must list, assess, and tax unregistered classified motor vehicles as provided in G.S. 105‑326, 105‑327, and 105‑328.

(d)        Scope of Levy.  A county  must include taxes on registered classified motor vehicles in the tax levy for the fiscal year in which the taxes are collected.

(e)        Small Underpayment or Overpayment.  Notwithstanding G.S. 105‑357(c), the collecting authority must treat a small underpayment of taxes and fees as fully paid and not refund a small overpayment of taxes and fees unless the vehicle owner requests a refund before the end of the fiscal year in which the small overpayment is made. A "small underpayment" is a payment made, other than in person, that is no more than one dollar ($1.00) less than the taxes and fees due on the vehicle. A "small overpayment" is a payment made, other than in person, that is no more than four dollars and ninety‑nine cents ($4.99) greater than the taxes and fees due on the vehicle.  (1991, c. 624, s. 1; 1991 (Reg. Sess., 1992), c. 961, s. 6; 1995, c. 24, s. 1; c. 329, s. 2; c. 510, s. 3; 2005‑294, s. 6; 2005‑313, s. 8; 2006‑259, s. 31.5; 2007‑471, ss. 4, 5; 2007‑527, s. 22(b); 2008‑134, s. 65; 2009‑445, ss. 24(a), 25(a).)



§ 105-330.6. Motor vehicle tax year; transfer of plates; surrender of plates.

§ 105‑330.6.  Motor vehicle tax year; transfer of plates; surrender of plates.

(a)        Tax Year.  The tax year for a classified motor vehicle listed pursuant to G.S. 105‑330.3(a)(1) and registered under the staggered system begins on the first day of the first month following the date on which the former registration expires or the new registration is applied for and ends on the last day of the month in which the current registration expires. The tax year for a classified motor vehicle listed pursuant to G.S. 105‑330.3(a)(1) and registered under the annual system begins on the first day of the first month following the date on which the registration expires or the new registration is applied for and ends the following December 31. The tax year for a classified motor vehicle listed pursuant to G.S. 105‑330.3(a)(2) is the fiscal year that opens in the calendar year in which the vehicle is required to be listed.

(a1)      Change in Tax Year.  If the tax year for a classified motor vehicle changes because of a change in its registration for a reason other than the transfer of its registration plates to another classified motor vehicle pursuant to G.S. 20‑64, and the new tax year begins before the expiration of the vehicle's original tax year, the taxpayer may receive a credit, in the form of a release, against the taxes on the vehicle for the new tax year. The amount of the credit is equal to a proportion of the taxes paid on the vehicle for the original tax year. The proportion is the number of full calendar months remaining in the original tax year as of the first day of the new tax year, divided by the number of months in the original tax year. To obtain the credit allowed in this subsection, the taxpayer must apply within 30 days after the taxes for the new tax year are due and must provide the county tax collector information establishing the original tax year of the vehicle, the amount of taxes paid on the vehicle for that year, and the reason for the change in registration.

(b)        Transfer of Plates.  If the owner of a classified motor vehicle listed pursuant to G.S. 105‑330.3(a)(1) transfers the registration plates from the listed vehicle to another classified motor vehicle pursuant to G.S. 20‑64 during the listed vehicle's tax year, the vehicle to which the plates are transferred is not required to be listed or taxed until the current registration expires or is renewed.

(c)        Surrender of Plates.  If the owner of a classified motor vehicle listed pursuant to G.S. 105‑330.3(a)(1) either transfers the motor vehicle to a new owner or moves out‑of‑state and registers the vehicle in another jurisdiction, and the owner surrenders the registration plates from the listed vehicle to the Division of Motor Vehicles, then the owner may apply for a release or refund of taxes on the vehicle for any full calendar months remaining in the vehicle's tax year after the date of surrender. To apply for a release or refund, the owner must present to the county tax collector within one year after surrendering the plates the receipt received from the Division of Motor Vehicles accepting surrender of the registration plates. The county tax collector shall then multiply the amount of the taxes for the tax year on the vehicle by a fraction, the denominator of which is the number of months in the tax year and the numerator of which is the number of full calendar months remaining in the vehicle's tax year after the date of surrender of the registration plates. The product of the multiplication is the amount of taxes to be released or refunded. If the taxes have not been paid at the date of application, the county tax collector shall make a release of the prorated taxes and credit the owner's tax notice with the amount of the release. If the taxes have been paid at the date of application, the county tax collector shall direct an order for a refund of the prorated taxes to the county finance officer, and the finance officer shall issue a refund to the vehicle owner. (1991, c. 624, s. 1; 1991 (Reg. Sess., 1992), c. 961, s. 7; 1995, c. 510, s. 4; 1998‑139, s. 3; 2001‑406, s. 1; 2001‑497, s. 1(a); 2005‑313, s. 9.)



§ 105-330.7. (For repeal, see note) List of delinquents sent to Division of Motor Vehicles.

§ 105‑330.7.  (For repeal, see note) List of delinquents sent to Division of Motor Vehicles.

On the tenth day of each month the county tax collector shall prepare a list with the name and address of the owner and the vehicle identification number of every classified motor vehicle listed pursuant to G.S. 105‑330.3(a)(1) on which taxes remain unpaid on that date and on which taxes became due on the first day of the fourth month preceding that date. The tax collector shall mail that list to the Division of Motor Vehicles. The list shall be in the form and contain the information required by the Division of Motor Vehicles.  (1991, c. 624, s. 1; 1991 (Reg. Sess., 1992), c. 961, s. 8; 2005‑294, s. 7; 2006‑259, s. 31.5; 2007‑527, s. 22(b); 2008‑134, s. 65.)



§ 105-330.8. (Effective until July 1, 2011) Deadlines not extended.

§ 105‑330.8.  (Effective until July 1, 2011) Deadlines not extended.

Except as otherwise provided in this Article, the provisions of G.S. 105‑395.1 and G.S. 103‑5 do not apply to deadlines established in this Article.  (1991, c. 624, s. 1.)

§ 105‑330.8.  (Effective July 1, 2011  See Editor's note) Deadlines not extended.

Except as otherwise provided in this Article, the following sections of the General Statutes do not apply:

(1)        G.S. 105‑395.1 and G.S. 103‑5.

(2)        G.S. 105‑321(f).

(3)        G.S. 105‑360.  (1991, c. 624, s. 1; 2009‑445, s. 24(a).)



§ 105-330.9. Antique automobiles.

§ 105‑330.9.  Antique automobiles.

(a)        Definition.  For the purpose of this section, the term "antique automobile" means a motor vehicle that meets all of the following conditions:

(1)        It is registered with the Division of Motor Vehicles and has an historic vehicle special license plate under G.S. 20‑79.4.

(2)        It is maintained primarily for use in exhibitions, club activities, parades, and other public interest functions.

(3)        It is used only occasionally for other purposes.

(4)        It is owned by an individual.

(5)        It is used by the owner for a purpose other than the production of income and is not used in connection with a business.

(b)        Classification.  Antique automobiles are designated a special class of property under Article V, Sec. 2(2) of the North Carolina Constitution and must be assessed for taxation in accordance with this section. An antique automobile must be assessed at the lower of its true value or five hundred dollars ($500.00).  (1995, c 512, s 2; 2009‑445, s. 24(a).)



§ 105-330.10. (Effective until January 1, 2011 - See Editor's note) Combined Motor Vehicle and Registration Account.

§ 105‑330.10.  (Effective until January 1, 2011  See Editor's note) Combined Motor Vehicle and Registration Account.

(a)        Account.  The Combined Motor Vehicle and Registration Account is established as a nonreverting account within the Department of State Treasurer. A taxing unit must remit to the Department of State Treasurer for deposit into the Account sixty percent (60%) of the first month's interest collected under G.S. 105‑330.4 on unpaid property taxes on classified and registered motor vehicles. The taxing unit must make the remittance on a monthly basis. Interest earned by the Account accrues to the Account.

(b)        Use.  Funds in the Account may be used only to develop and implement an integrated computer system within the Division of Motor Vehicles of the Department of Transportation that provides the functions needed for the assessment, billing, and collection of both the property taxes and the vehicle registration fees due on motor vehicles. The funds may not be transferred to the Division and expended for this purpose until the Department of Transportation and the North Carolina Association of County Commissioners agree on the project plan for the integrated system and the General Assembly appropriates the funds to the Division. If funds remain in the Account after the operation of the integrated system is certified, the remaining funds must be distributed to local governments on a pro rata basis determined on the amount of revenue each local government transferred to the Account.

(c)        Report.  The Treasurer must make an annual report on the Account to the Revenue Laws Study Committee. The report must be submitted by November 1 of each year and must state the total amount of revenue transferred by local governments to the Account during the preceding fiscal year, the amount expended from the Account during the preceding fiscal year, and any other information requested by the Committee.  (2005‑294, s. 8; 2006‑30, s. 3; 2006‑259, s. 31.5; 2007‑471, s. 7(a); 2007‑527, s. 22(b); 2008‑134, s. 63.)

§ 105‑330.10.  (Effective January 1, 2011  See Editor's note) Disposition of interest.

The interest collected on unpaid registration fees pursuant to G.S. 105‑330.4 shall be transferred on a monthly basis to the North Carolina Highway Fund for technology improvements within the Division of Motor Vehicles.  (2005‑294, ss. 8, 9; 2006‑30, s. 3; 2006‑259, s. 31.5; 2007‑471, s. 7(a); 2007‑527, s. 22(a)‑(c); 2008‑134, ss. 63, 65, 66, 79.)

§ 105‑330.10.  (Effective July 1, 2011  See Editor's note) Disposition of interest.

The interest collected on unpaid registration fees pursuant to G.S. 105‑330.4 shall be transferred on a monthly basis to the North Carolina Highway Fund for technology improvements within the Division of Motor Vehicles.  (2005‑294, ss. 8, 9; 2006‑30, s. 3; 2006‑259, s. 31.5; 2007‑471, s. 7(a); 2007‑527, s. 22(a)‑(c); 2008‑134, ss. 63, 65, 66, 79; 2009‑445, s. 25(b).)



§ 105-330.11. Memorandum of understanding.

§ 105‑330.11.  Memorandum of understanding.

The Department of Revenue, acting through the Property Tax Division, and the Department of Transportation, acting through the Division of Motor Vehicles are directed to enter into a memorandum of understanding concerning the administration of this Article. The memorandum of understanding must include the following:

(1)        A procedure for the administration of the listing, appraisal, and assessment of classified motor vehicles.

(2)        Information concerning vehicle identification, the name and address of a vehicle's owner, and other information that will be required on a motor vehicle registration form to implement the tax listing and collection provisions of this Article.

(3)        A procedure for the business practices, accounting, and costs of carrying out the integrated computer system for registration renewal and property tax collection for motor vehicles once the system has been certified to be in operation by the Department of Revenue and the Department of Transportation. The Departments must consult with the North Carolina Association of County Commissioners, acting on behalf of the counties, and the North Carolina League of Municipalities, acting on behalf of the municipalities, in developing the procedures under this subdivision and obtain their signed endorsements before any part of this procedure is implemented.  (2008‑134, s. 64; 2009‑445, s. 24(a).)



§ 105-330.12 through 105-332. Reserved for future codification purposes.

§ 105‑330.12 through 105‑332.  Reserved for future codification purposes.



§ 105-333. Definitions.

Article 23.

Public Service Companies.

§ 105‑333.  Definitions.

The following definitions apply in this Article unless the context requires a different meaning:

(1)        Airline company.  A company engaged in the business of transporting passengers and property by aircraft for hire within, into, or from this State.

(2)        Bus line company.  A company engaged in the business of transporting passengers and property by motor vehicle for hire over the public highways of this State (but not including a bus line company operating primarily upon the public streets within a single local taxing unit), whether the transportation is within, into, or from this State.

(3)        Distributable system property.  All real property and personal property owned or used by a railroad company other than nondistributable system property.

(4)        Electric membership corporation.  A company organized, reorganized, or domesticated under Chapter 117 of the General Statutes and engaged in the business of supplying electricity for light, heat, or power to consumers in this State.

(5)        Electric power company.  A company engaged in the business of supplying electricity for light, heat, or power to consumers in this State.

(6)        Repealed by Session Laws 1973, c. 783, s. 5.

(7)        Flight equipment.  Aircraft fully equipped for flying and used in any operation within this State.

(8)        Gas company.  A company engaged in the business of supplying artificial or natural gas to, from, within, or through this State through pipe or tubing for light, heat, or power to consumers in this State.

(9)        Locally assigned rolling stock.  Rolling stock that is owned or leased by a motor freight carrier company, specifically assigned to a terminal or other premises, and regularly used at the premises to which assigned.

(10)      Motor freight carrier company.  A company engaged in the business of transporting property by motor vehicle for hire over the public highways of this State as provided in this subdivision:

a.         As to interstate carrier companies domiciled in North Carolina, this term includes carriers who regularly transport property by tractor trailer to or from one or more terminals owned or leased by the carrier outside this State or two or more terminals inside this State. For purposes of appraisal and allocation only, the term also includes a North Carolina interstate carrier that does not have a terminal outside this State but whose operations outside the State are sufficient to require the payment of ad valorem taxes on a portion of the value of the rolling stock of the carrier to taxing units in one or more other states.

b.         As to interstate carrier companies domiciled outside this State, this term includes carriers who regularly transport property by tractor trailer to or from one or more terminals owned or leased by the carrier inside this State.

c.         As to intrastate carrier companies, this term includes only those carriers that are engaged in the transportation of property by tractor trailer to or from two or more terminals owned or leased by the carrier in this State.

(11)      Nondistributable system property.  The following properties owned by a railroad company: land other than right‑of‑way, depots, machine shops, warehouses, office buildings, other structures, and the contents of the structures listed in this subdivision.

(12)      Nonsystem property.  The real and tangible personal property owned by a public service company but not used in its public service activities.

(13)      Pipeline company.  A company engaged in the business of transporting natural gas, petroleum products, or other products through pipelines to, from, within, or through this State, or having control of pipelines for such a purpose.

(14)      Public service company.  A railroad company, a pipeline company, a gas company, an electric power company, an electric membership corporation, a telephone company, a telegraph company, a bus line company, an airline company, or a motor freight carrier company. The term also includes any company performing a public service that is regulated by the United States Department of Energy, the United States Department of Transportation, the Federal Communications Commission, the Federal Aviation Agency, or the North Carolina Utilities Commission, except that the term does not include a water company, a radio common carrier company as defined in G.S. 62‑119(3), a cable television company, or a radio or television broadcasting company.

(15)      Railroad company.  A company engaged in the business of operating a railroad to, from, within or through this State on rights‑of‑way owned or leased by the company. It also means a company operating a passenger service on the lines of any railroad located wholly or partly in this State.

(16)      Rolling stock.  Motor vehicles, railroad locomotives, and railroad cars that are propelled by mechanical or electrical power and used upon the highways or, in the case of railroad vehicles, upon tracks.

(17)      System property.  The real property and personal property used by a public service company in its public service activities. The term also includes public service company property under construction on the day as of which property is assessed which when completed will be used by the owner in its public service activities.

(18)      Telegraph company.  A company engaged in the business of transmitting telegraph messages to, from, within, or through the State.

(19)      Telephone company.  A company engaged in the business of transmitting telephone messages and conversations to, from, within, or through this State.

(20)      Repealed by Session Laws 1973, c. 783, s. 5. (1939, c. 310, ss. 1600‑1605; 1943, c. 634, s. 3; 1965, c. 287, s. 17; 1971, c. 806, s. 1; c. 1121, s. 4; 1973, c. 198; c. 783, ss. 1‑5; c. 1180; 1991 (Reg. Sess., 1992), c. 961, s. 1; 1995, c. 350, ss. 1, 2; 1995 (Reg. Sess., 1996), c. 646, s. 18; 1997‑23, ss. 6, 7; 1998‑98, s. 25.)



§ 105-334. Duty to file report; penalty for failure to file.

§ 105‑334.  Duty to file report; penalty for failure to file.

(a)        Every public service company, whether incorporated under the laws of this State or any other state or any foreign nation, whose property is subject to taxation in this State, shall prepare and deliver to the Department of Revenue each year a report showing (as of January 1) such information with regard to the property it owns and the system property it leases as the Department of Revenue may by regulation prescribe.  This report shall be filed on or before the last day of March, and the following affirmation, which shall be annexed to the report, shall be signed by a principal officer of the public service company making the report:

Under penalties prescribed by law, I hereby affirm that to the best of my knowledge and belief this report, including any accompanying statements, inventories, schedules, and other information is true and complete.

(b)        Any individual who willfully subscribes a report required by this section which he does not believe to be true and correct as to every material matter shall be guilty of a Class 2 misdemeanor.

(c)        For good cause the Department may grant reasonable extensions of time for filing the required reports.

(d)        The Department may require any additional reports or information it deems necessary to properly carry out its duties under this Article.

(e)        The provisions of G.S. 105‑291 and 105‑312 are made specifically applicable to all proceedings taken under this Article. (1939, c. 310, ss. 1600‑1606; 1943, c. 634, s. 3; 1965, c. 287, s. 17; 1971, c. 806, s. 1; 1973, c. 476, s. 193; 1993, c. 539, s. 721; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 105-335. Appraisal of property of public service companies.

§ 105‑335.  Appraisal of property of public service companies.

(a)        Duty to Appraise.  In accordance with the provisions of subsection (b), below, the Department of Revenue shall appraise for taxation the true value of each public service company (other than bus line, motor freight carrier, and airline companies) as a system (both inside and outside this State). Certain specified properties of bus line, motor freight carrier, and airline companies shall be appraised by the Department in accordance with the provisions of subsection (c), below, and all other properties of such companies shall be listed, appraised, and assessed in the manner prescribed by this Subchapter for the properties of taxpayers other than public service companies.

(b)        Property of Public Service Companies Other Than Those Noted in Subsection (c). 

(1)        System Property.  Each year, as of January 1, the Department of Revenue shall appraise at its true value (as defined in G.S. 105‑283) the system property used by each public service company both inside and outside this State. Property leased by a public service company shall be included in appraising the value of its system property if necessary to ascertain the true value of the company's system property.

(2)        Nonsystem Personal Property.  Each year as of January 1, the Department shall appraise at its true value (as defined in G.S. 105‑283) each public service company's nonsystem tangible personal property subject to taxation in this State.

(3)        Nonsystem Real Property.  In accordance with the county in which the public service company's nonsystem real property is located and the schedules set out in G.S. 105‑286 and 105‑287, the Department of Revenue shall appraise at its true value (as defined in G.S. 105‑283) each public service company's nonsystem real property subject to taxation in this State.

(c)        Property of Bus Line, Motor Freight Carrier, and Airline Companies. 

(1)        Bus Company Rolling Stock.  Each year as of January 1, the Department shall appraise at its true value (as defined in G.S. 105‑283) the rolling stock owned or leased by or operated under the control of each bus line company, which bus line company is domiciled in this State or which is regularly engaged in business in this State.

(2)        Motor Freight Carrier Company Rolling Stock.  Each year as of January 1, the Department shall appraise at its true value (as defined in G.S. 105‑283) the rolling stock owned by a motor freight carrier company or leased by a motor freight carrier company and operated by its employees which motor freight carrier company is domiciled in this State or is regularly engaged in business in this State at a terminal owned or leased by the carrier.

(3)        Flight Equipment.  Each year, as of January 1, the Department shall appraise at its true value (as defined in G.S. 105‑283) the flight equipment owned or leased by or operated under the control of each airline company that is domiciled in the State or that is regularly engaged in business at some airport in this State. (1939, c. 310, s. 1608; 1971, c. 806, s. 1; 1973, c. 476, s. 193; c. 783, s. 6; c. 1180.)



§ 105-336. Methods of appraising certain properties of public service companies.

§ 105‑336.  Methods of appraising certain properties of public service companies.

(a)        Appraising System Property of Public Service Companies Other Than Those Noted in Subsection (b).  In determining the true value of each public service company (other than one covered by subsection (b), below) as a system the Department of Revenue shall give consideration to the following:

(1)        The market value of the company's capital stock and debt, taking into account the influence of any nonsystem property.

(2)        The book value of the company's system property as reflected in the books of account kept under the regulations of the appropriate federal or State regulatory agency and what it would cost to replace or reproduce the system property, less a reasonable allowance for depreciation.

(3)        The gross receipts and operating income of the company.

(4)        Any other factor or information that in the judgment of the  Department has a bearing on the true value of the company's system property.

(b)        Appraising Rolling Stock and Flight Equipment.  In determining the true value of the rolling stock of bus line and motor  freight carrier companies and the flight equipment of airline companies, the Department of Revenue shall consider the book value of  the property as reflected in the books of account kept under the regulations of the appropriate federal or State regulatory agency and what it would cost to replace or reproduce the property in its existing condition. (1939, c. 310, s. 1608; 1971, c. 806, s. 1; 1973, c. 476, s. 193.)



§ 105-337. Apportionment of taxable values to this State.

§ 105‑337.  Apportionment of taxable values to this State.

With respect to any public service company operating both inside and outside this State, it shall be the duty of the Department of Revenue to apportion for taxation in this State a fair and reasonable share of the value of the company as a system or its rolling stock or flight equipment as appraised under the provisions of G.S. 105‑336. Thus, when the Department has determined true value in accordance with the provisions of G.S. 105‑336(a) or G.S. 105‑336(b), it shall ascertain the portion of the total value subject to taxation in this State by applying property, business, and mileage factors thereto in accordance with the ratio that the company's property, business, or mileage in this State bears to its total property, business, or mileage. In its discretion, the Department may use one or more of the factors listed in the preceding sentence in order to achieve a fair and accurate result in the apportionment of the value of the property of any public service company. As used in this section,

(1)        The term "business factor" means data that reflect the use of the company's property, such as gross revenue, net income, tons of freight carried, revenue ton miles, passenger miles, car miles, ground hours, and comparable data.

(2)        The term "mileage factor" means factual information as to the linear miles of the company's track, wire, lines, pipes, routes, and similar operational routes and factual information as to the miles traveled by the company's rolling stock.

(3)        The term "property factor" means investment in property; it may be either gross or net investment or any other reasonable figure reflecting the company's investment in property. (1939, c. 310, s. 1609; 1971, c. 806, s. 1; 1973, c. 476, s. 193.)



§ 105-338. Allocation of appraised valuation of system property among local taxing units.

§ 105‑338.  Allocation of appraised valuation of system property among local taxing units.

(a)        State Board's Duty.  For purposes of taxation by local taxing units in this State, the Department of Revenue shall allocate the valuations of public service company property among the local taxing units in accordance with the provisions of this section.

(b)        System Valuation of Companies Other Than Those Noted in Subsection (c). 

(1)        System Property of Railroad Companies.  The appraised valuation of the distributable system property of a railroad shall be allocated for taxation to the local taxing units in accordance with the ratio of the miles of all the company's tracks in the local taxing unit to the total miles of all the company's tracks in this State, adjusted to reflect density of traffic in the local taxing unit.

(2)        System Property of Telephone Companies. 

a.         The Department of Revenue shall divide each telephone company's system property in this State into the following two classes and shall determine the original cost of that property and the percentage thereof represented by the property in each of the two classes.

 Class 1: Property located in this State that is identified under the applicable uniform system of accounts as central office equipment, large P.B.X. equipment, motor vehicles, tools and work equipment, office furniture and equipment, materials and supplies, and land and buildings (including towers and other structures).

 Class 2: Property located in this State that does not come within Class 1.

The Department of Revenue shall then apply the percentages obtained in accordance with this subdivision to the appraised valuation of the company's system property in this State and thereby derive the proportions of appraised valuation to be allocated as Class 1 and Class 2 valuations to local taxing units in accordance with subdivision (b)(2)b, below.

b.         Having made the division required by subdivision (b)(2)a, above, the Department of Revenue shall allocate the appraised valuation of the properties in each class among the local taxing units of the State as follows:

 Class 1: The appraised valuations of property in this class shall be allocated among the local taxing units in which such property of the company is situated on January 1 in the proportion that the original cost of such property in the taxing unit bears to the original cost of all such property in this State.

 Class 2: The appraised valuations of property in this class shall be allocated among the local taxing units in which the company operates in the proportion that the miles of the company's single aerial wire and single wire in cable (including single tube in coaxial cable) in the taxing unit bears to the total of such wire miles of the company in this State.

(3)        System Property of Other Companies Appraised by the Department of Revenue. 

a.         The provisions of this subdivision (b)(3) shall govern the allocation of the property of all companies appraised by the Department of Revenue except railroad, telephone, bus line, motor freight carrier, and airline companies.

b.         The appraised valuation of the system property of such a company shall be allocated for taxation to the local taxing units in which the company operates in the proportion that the original cost of the taxable system property in the local taxing unit on January 1 bears to the original cost of all the taxable system property in this State. If in any local taxing unit the company owns system property acquired prior to January 1, 1972, for which the original cost cannot be definitely ascertained, a reasonable estimate of the original cost of that property shall be made by the company, and this estimate shall be used by the Department of Revenue for allocation purposes as if it were the actual original cost of the property.

(c)        Property of Bus Line, Motor Freight Carrier, and Airline Companies. 

(1)        The appraised valuation of a bus line company's rolling stock shall be allocated for taxation to each local taxing unit according to the ratio of the company's scheduled miles during the calendar year preceding January 1 in each such unit to the company's total scheduled miles in this State for the same period. In no event, however, shall the State Board make an allocation to a taxing unit if, when computed, the valuation for that taxing unit amounts to less than five hundred dollars ($500.00).

(2)        The appraised valuation of the rolling stock (other than locally assigned rolling stock) owned or leased by a motor freight carrier company shall be allocated for taxation to each local taxing unit in which the company has a terminal according to the ratio of the tons of freight handled in the calendar year preceding January 1 at the company's terminals within the taxing unit to the total tons of freight handled by the company in this State in the same period. If a North Carolina interstate motor freight carrier company has no terminal outside this State, but has been required to pay ad valorem tax to one or more taxing units outside this State, there shall be allowed a reduction in the North Carolina valuation measured by the ratio of the rolling stock subject to ad valorem taxation outside the State to all of the carrier's rolling stock.

(3)        The appraised valuation of an airline company's flight equipment shall be allocated for taxation to each local taxing unit in which an airport used by the company is situated according to the ratio obtained by averaging the following two ratios: the ratio of the company's ground hours in the taxing unit in the year preceding January 1 to the company's ground hours in the State in the same period, and the ratio of the company's gross revenue in the taxing unit in the year preceding January 1 to the company's gross revenue in the State in the same period. (1939, c. 310, s. 1610; 1971, c. 806, s. 1; 1973, c. 476, s. 193; c. 1180; 1997‑456, s. 27.)



§ 105-339. Certification of appraised valuations of nonsystem property and locally assigned rolling stock.

§ 105‑339.  Certification of appraised valuations of nonsystem property and locally assigned rolling stock.

Having determined the appraised valuations of the nonsystem properties of public service companies in accordance with subdivisions (b)(2) and (b)(3) of G.S. 105‑335 and the appraised valuations of locally assigned rolling stock in accordance with subdivision (c)(1) of G.S. 105‑335, the Department of Revenue shall assign those appraised valuations to the taxing units in which such properties are situated by certifying the valuations to the appropriate counties and municipalities. Each local taxing unit receiving such certified valuations shall assess them at the figures certified and shall tax the assessed valuations at the rate of tax levied against other property subject to taxation therein. (1939, c. 310, s. 1610; 1971, c. 806, s. 1; 1973, c. 476, s. 193; c. 695, s. 18.)



§ 105-340. Certification of appraised valuations of railroad companies.

§ 105‑340.  Certification of appraised valuations of railroad companies.

(a)        Having determined the appraised valuation of the "nondistributable" system property of a railroad company, the Department of Revenue shall assign the valuations for taxation to the local taxing units in which such property is situated in the same manner as is provided for nonsystem property in G.S. 105‑339.

(b)        Having determined the appraised valuation of the "distributable" system property of a railroad company and having allocated the valuations in accordance with G.S. 105‑338(b)(1), the Department of Revenue shall then certify the amounts of those allocations to the local taxing units to which such amounts are due in accordance with the provisions of G.S. 105‑341.

(c)        Each local taxing unit receiving certified valuations in accordance with this section shall assess them at the figures certified and shall tax the assessed valuations at the rate of tax levied against other property subject to taxation therein. (1939, c. 310, s. 1620; 1971, c. 806, s. 1; 1973, c. 476, s. 193; c. 695, s. 19.)



§ 105-341. Certification of public service company system appraised valuations.

§ 105‑341.  Certification of public service company system appraised valuations.

Having determined the appraised valuations of public service company system property in accordance with subdivision (b)(1) of G.S. 105‑335 and having allocated the valuations in accordance with G.S. 105‑338(b)(2) and (3), the Department of Revenue shall assign each local taxing unit's appraised valuations by certifying them to the appropriate counties and municipalities. Each local taxing unit receiving such certified valuations shall assess them at the figures certified and shall tax the assessed valuations at the rate of tax levied against other property subject to taxation therein. (1939, c. 310, s. 1610; 1971, c. 806, s. 1; 1973, c. 476, s. 193; c. 695, s. 20.)



§ 105-342. Notice, hearing, and appeal.

§ 105‑342.  Notice, hearing, and appeal.

(a)        Right to Information.  Upon written request to the Department of Revenue, any public service company whose property values are subject to appraisal, apportionment, and allocation for purposes of taxation under this Article shall be entitled to be informed of the elements that the Department considered in the appraisal of the company's property, the result in dollars produced by each element (including the methods and mathematical calculations used in determining those results), the specific factors and ratios the Department used in apportioning the appraised valuation of the company's property to this State, and the factors and the specific mathematical calculations the Department used in allocating the company's valuation among the local taxing units of this State. Upon written request to the Department of Revenue, any local taxing unit in this State shall be entitled to the same information with regard to any public service company whose property values are subject to appraisal, apportionment, and allocation for purposes of taxation under this Article.

(b)        Appraisal and Apportionment Review.  The appraised valuation of public service company's property and the share thereof apportioned for taxation in this State under G.S. 105‑335, 105‑336, and 105‑337 shall be deemed tentative figures until the provisions of this subsection (b) have been complied with. As soon as practicable after the tentative figures referred to in the preceding sentence have been determined, the Department of Revenue shall give the taxpayer written notice of the proposed figures and shall state in the notice that the taxpayer shall have 20 days after the date on which the notice was mailed in which to submit a written request to the Property Tax Commission for a hearing on the tentative appraisal or apportionment or both. If a timely request for a hearing is not made, the tentative figures shall become final and conclusive at the close of the twentieth day after the notice was mailed. If a timely request is made, the Property Tax Commission shall fix a date and place for the requested hearing and give the taxpayer at least 20 days' written notice thereof. The hearing shall be conducted under the provisions of subsection (d), below.

(c)        Repealed by Session Laws 1985, c. 601, s. 4.

(d)        Hearing and Appeal.  At any hearing under this section, the Property Tax Commission shall hear all evidence and affidavits offered by the taxpayer and may exercise the authority granted by G.S. 105‑290(d) to obtain information pertinent to decision of the issue. The Commission shall make findings of fact and conclusions of law and issue an order embodying its decision. As soon as practicable thereafter, the Commission shall serve a written copy of its decision upon the taxpayer by personal service or by registered or certified mail, return receipt requested. (1971, c. 806, s. 1; 1973, c. 476, s. 193; 1979, c. 584, s. 2; c. 665, s. 1; 1985, c. 601, s. 4; 1987 (Reg. Sess., 1988), c. 1052, s. 1.)



§ 105-343. Penalty for failure to make required reports.

§ 105‑343.  Penalty for failure to make required reports.

Any public service company which fails or refuses to prepare and deliver to the Department of Revenue any report required by this Article shall forfeit and pay to the State of North Carolina one hundred dollars ($100.00) for each day the report is delayed beyond the date on which it is required to be submitted. This penalty may be recovered in an action in the appropriate division of the General Court of Justice of Wake County in the name of the State on the relation of the Secretary of Revenue. When collected, the penalty  shall be paid into the general fund of the State. The Secretary shall  have the power to reduce or waive the penalty provided in this section for good cause. (1939, c. 310, s. 1606; 1971, c. 806, s. 1; 1973, c. 476, s. 193.)



§ 105-344. Failure to pay tax; remedies; penalty.

§ 105‑344.  Failure to pay tax; remedies; penalty.

If any public service company fails or refuses to pay any taxes imposed on its property by any taxing unit of this State, the taxing unit may bring an action in the appropriate division of the General Court of Justice of the county in which the taxing unit is located for the recovery of the tax. Not less than 15 days before such an action is instituted, the taxing unit shall notify the taxpayer by registered or certified mail of its intention to bring the action. The judgment rendered in such an action shall include the tax imposed and unpaid and, as an additional tax, a penalty of fifty percent (50%) of the amount of the tax with interest on the sum of these taxes at the rate of nine percent (9%) per annum from the date the tax was due to be paid, plus reasonable attorneys' fees for the prosecution of the action to be fixed by the court. (The awarding of attorneys' fees by the court shall not prevent the taxing unit from paying its attorney an additional fee pursuant to contract, nor shall it prevent the taxing unit from requiring that the attorneys' fees awarded by the court be paid into the general fund of the taxing unit in accordance with any arrangement between the taxing unit and its attorneys.) The judgment rendered by the court may include a mandamus ordering the payment of the judgment, penalty, interest, and costs including the attorneys' fees as part of the costs.

If, during the pendency of an action brought under this section, additional or subsequent taxes shall accrue, those taxes, together with penalties and interest, may be included in the judgment if, prior to rendition of the judgment, the tax collector of the taxing unit files with the court a certificate of the additional taxes, penalties, and interest.

In any action brought under this section, the appraised valuation  of the taxpayer's property as determined, allocated, and certified to  the taxing unit by the Department of Revenue shall be conclusive and shall not be subject to collateral attack. (1939, c. 310, s. 1611; 1971, c. 806, s. 1; c. 931, s. 1; 1973, c. 476, s. 193.)



§ 105-345. Right of appeal; filing of exceptions.

Article 24.

Review and Enforcement of Orders.

§ 105‑345.  Right of appeal; filing of exceptions.

(a)        No party to a proceeding before the Property Tax Commission may appeal from any final order or decision of the Commission unless within 30 days after the entry of such final order or decision the party aggrieved by such decision or order shall file with the Commission notice of appeal and exceptions which shall set forth specifically the ground or grounds on which the aggrieved party  considers said decision or order to be unlawful, unjust, unreasonable  or unwarranted, and including errors alleged to have been committed by the Commission.

(b)        Any party may appeal from all or any portion of any final order or decision of the Commission in the manner herein provided. Copy of the notice of appeal shall be mailed by the appealing party at the time of filing with the Commission, to each party to the proceeding to the addresses as they appear in the files of the Commission in the proceeding. The failure of any party, other than the Commission, to be served with or to receive a copy of the notice of appeal shall not affect the validity or regularity of the appeal.

(c)        The Commission may on motion of any party to the proceeding or on its own motion set the exceptions to the final order upon which such appeal is based for further hearing before the Commission.

(d)        The appeal shall lie to the Court of Appeals as provided in G.S. 7A‑29. The procedure for the appeal shall be as provided by the rules of appellate procedure.

(e)        The Court of Appeals shall hear and determine all matters arising on such appeal, as in this Article provided, and may in the exercise of its discretion assign the hearing of said appeal to any panel of the Court of Appeals. (1979, c. 584, s. 3; 1983, c. 565.)



§ 105-345.1. No evidence admitted on appeal; remission for further evidence.

§ 105‑345.1.  No evidence admitted on appeal; remission for further evidence.

No evidence shall be received at the hearing on appeal to the Court of Appeals but if any party shall satisfy the court that evidence has been discovered since the hearing before the Property Tax Commission that could not have been obtained for use at that hearing by the exercise of reasonable diligence, and will materially affect the merits of the case, the court may, in its discretion, remand the record and proceedings to the Commission with directions to take such subsequently discovered evidence, and after consideration thereof, to make such order as the Commission may deem proper, from which order an appeal shall lie as in the case of any other final order from which an appeal may be taken as provided in G.S. 105‑345. (1979, c. 584, s. 3.)



§ 105-345.2. Record on appeal; extent of review.

§ 105‑345.2.  Record on appeal; extent of review.

(a)        On appeal the court shall review the record and the exceptions and assignments of error in accordance with the rules of appellate procedure, and any alleged irregularities in procedures before the Property Tax Commission, not shown in the record, shall be  considered under the rules of appellate procedure.

(b)        So far as necessary to the decision and where presented, the court shall decide all relevant questions of law, interpret constitutional and statutory provisions, and determine the meaning and applicability of the terms of any Commission action. The court may affirm or reverse the decision of the Commission, declare the same null and void, or remand the case for further proceedings; or it may reverse or modify the decision if the substantial rights of the appellants have been prejudiced because the Commission's findings, inferences, conclusions or decisions are:

(1)        In violation of constitutional provisions; or

(2)        In excess of statutory authority or jurisdiction of the Commission; or

(3)        Made upon unlawful proceedings; or

(4)        Affected by other errors of law; or

(5)        Unsupported by competent, material and substantial evidence in view of the entire record as submitted; or

(6)        Arbitrary or capricious.

(c)        In making the foregoing determinations, the court shall review the whole record or such portions thereof as may be cited by any party and due account shall be taken of the rule of prejudicial error. The appellant shall not be permitted to rely upon any grounds for relief on appeal which were not set forth specifically in his notice of appeal filed with the Commission. (1979, c. 584, s. 3.)



§ 105-345.3. Relief pending review on appeal.

§ 105‑345.3.  Relief pending review on appeal.

Pending judicial review, the Property Tax Commission is authorized, where it finds that justice so requires, to postpone the effective date of any action taken by it. Upon such conditions as may be required and to the extent necessary to prevent irreparable injury, a judge of the Court of Appeals is authorized to issue all necessary and appropriate process to postpone the effective date of any action by the Commission or take such action as may be necessary to preserve status or rights of any of the parties pending conclusion of the proceedings on appeal. The court may require the applicant for such stay to post adequate bond as required by the court. (1979, c. 584, s. 3.)



§ 105-345.4. Appeal to Supreme Court.

§ 105‑345.4.  Appeal to Supreme Court.

In all appeals heard in the Court of Appeals, any party may file a motion for review in the Supreme Court of the decision of the Court of Appeals under G.S. 7A‑31, and in cases entitled to be appealed as a matter of right under G.S. 7A‑30(3) any party may appeal to the Supreme Court from the decision of the Court of Appeals under the same rules and regulations as are prescribed by law for appeals, and such court may advance the cause on its docket. (1979, c. 584, s. 3.)



§ 105-345.5. Judgment on appeal enforced by mandamus.

§ 105‑345.5.  Judgment on appeal enforced by mandamus.

In all cases in which, upon appeal, an order or decision of the Property Tax Commission is affirmed, in whole or in part, the appellate court may include in its decree a mandamus to the appropriate party to put said order in force, or so much thereof as shall be affirmed, or the appellate court may make such other order as it deems appropriate. (1979, c. 584, s. 3.)



§ 105-346. Peremptory mandamus to enforce order when no appeal.

§ 105‑346.  Peremptory mandamus to enforce order when no appeal.

(a)        If no appeal is taken from an order or decision of the Property Tax Commission within the time prescribed by law and the person to which the order or decision is directed fails to put the same in operation, as therein required, the Commission may apply to the judge regularly assigned to the superior court district which includes Wake County, or to the resident judge of said district at chambers upon 10 days' notice, for a peremptory mandamus upon said person for the putting in force of said order or decision; and if said judge shall find that the order or said Commission was valid and within the scope of its powers, he shall issue such peremptory mandamus.

(b)        An appeal shall lie to the Court of Appeals in behalf of the Commission, or the defendant, from the refusal or the granting of such peremptory mandamus. The remedy prescribed in this section for enforcement of orders of the Commission is in addition to other remedies prescribed by law. (1979, c. 584, s. 3.)



§ 105-347. Levy of property taxes.

Article 25.

Levy of Taxes and Presumption of Notice.

§ 105‑347.  Levy of property taxes.

Each year  not later than the date prescribed by applicable law or, in the absence of specific statutory provisions, not later than the first day of August  the tax levying authorities of counties and municipalities shall levy on property rates of taxes, not exceeding any constitutional or statutory limits, necessary to meet the general and other legally authorized expenses of the taxing units. (1939, c. 310, s. 1400; 1971, c. 806, s. 1.)



§ 105-348. All interested persons charged with notice of taxes.

§ 105‑348.  All interested persons charged with notice of taxes.

All persons who have or who may acquire any interest in any real or personal property that may be or may become subject to a lien for taxes are hereby charged with notice that such property is or should be listed for taxation, that taxes are or may become a lien thereon, and that if taxes are not paid the proceedings allowed by law may be taken against such property. This notice shall be conclusively presumed, whether or not such persons have actual notice. (1939, c. 310, s. 1705; 1971, c. 806, s. 1.)



§ 105-349. Appointment, term, qualifications, and bond of tax collectors and deputies.

Article 26.

Collection and Foreclosure of Taxes.

§ 105‑349.  Appointment, term, qualifications, and bond of tax collectors and deputies.

(a)        Appointment and Term.  The governing body of each county and municipality shall appoint a tax collector on or before July 1, 1971, to serve for a term to be determined by the appointing body and until his successor has been appointed and qualified. Until the first such appointments are made, county and municipal taxes shall be collected by the tax collectors presently serving under prior provisions of law. The governing body may remove the tax collector from office during his term for good cause after giving him notice in writing and an opportunity to appear and be heard at a public session of the governing body. No hearing shall be required, however, if the tax collector is removed for failing to meet the prerequisites prescribed by G.S. 105‑352(b) for delivery of the tax receipts. Unless otherwise provided by G.S. 105‑373, whenever any vacancy occurs in this office, the governing body shall appoint a qualified person to serve as tax collector for the period of the unexpired term.

(b)        Qualifications.  The governing body shall appoint as tax collector a person of character and integrity whose experience in business and collection work is satisfactory to the governing body.

(c)        Bond.  No tax collector shall be allowed to begin his duties until he shall have furnished bond conditioned upon his honesty and faithful performance in such amount as the governing body may prescribe. A tax collector shall not be permitted to collect any taxes not covered by his bond, nor shall a tax collector be permitted to continue collecting taxes after his bond has expired without renewal.

(d)        Compensation.  The compensation and expense allowances of the tax collector shall be fixed by the governing body.

(e)        Alternative to Separate Office of Tax Collector.  Pursuant to Article VI, Sec. 9, of the North Carolina Constitution, the office of tax collector is hereby declared to be an office that may be held concurrently with any appointive or elective office other than those hereinafter designated, and the governing body may appoint as tax collector any appointive or elective officer who meets the personal and bonding requirements established by this section. A member of the governing body of a taxing unit may not be appointed tax collector, nor may the duties of the office be conferred upon him. A person appointed or elected as the treasurer or chief accounting officer of a taxing unit may not be appointed tax collector, nor may the duties of the office of tax collector be conferred upon him except with the written permission of the secretary of the Local Government Commission who, before giving his permission, shall satisfy himself that the unit's internal control procedures are sufficient to prevent improper handling of public funds.

(f)         Deputy Tax Collectors.  The governing body of a county or municipality is authorized to appoint one or more deputy tax collectors and to establish their terms of office, compensation, and bonding requirements. A deputy tax collector shall have authority to perform, under the direction of the tax collector, any act that the tax collector may perform unless the governing body appointing the deputy specifically limits the scope of the deputy's authority.

(g)        Oath.  Every tax collector and deputy tax collector, as the holder of an office, shall take the oath required by Article VI, § 7 of the North Carolina Constitution with the following phrase added to it: "that I will not allow my actions as tax collector to be influenced by personal or political friendships or obligations,". The oath must be filed with the clerk of the governing body of the taxing unit. (1939, c. 310, ss. 1701, 1702; 1957, c. 537; 1971, c. 806, s. 1; 1991, c. 110, s. 6; 1991 (Reg. Sess., 1992), c. 1007, s. 23.)



§ 105-350. General duties of tax collectors.

§ 105‑350.  General duties of tax collectors.

It shall be the duty of each tax collector:

(1)        To employ all lawful means to collect all property, dog, license, privilege, and franchise taxes with which he is charged by the governing body.

(2)        To give such bond as may be required of him by the governing body under the provisions of G.S. 105‑349.

(3)        To perform such duties in connection with the preparation of the tax records and tax receipts as the governing body may direct under the provisions of G.S. 105‑319 and 105‑320.

(4)        To keep adequate records of all collections he makes.

(5)        To account for all moneys coming into his hands in such form and detail as may be required by the chief accounting officer of the taxing unit.

(6)        To make settlement at the times required by G.S. 105‑373 and at any other time the governing body may require him to do so.

(7)        To submit to the governing body at each of its regular meetings a report of the amount he has collected on each year's taxes with which he is charged, the amount remaining uncollected, and the steps he is taking to encourage or enforce payment of uncollected taxes.

(8)        To send bills or notices of taxes due to taxpayers if instructed to do so by the governing body.

(9)        To visit delinquent taxpayers to encourage payment of taxes  if instructed to do so by the governing body. (1939, c. 310,  s. 1703; 1971, c. 806, s. 1.)



§ 105-351. Authority of successor collector.

§ 105‑351.  Authority of successor collector.

The successor in office of any tax collector may continue and complete any legally authorized process or proceeding begun by his predecessor for the collection of taxes. (1939, c. 310, s. 1703; 1971, c. 806, s. 1.)



§ 105-352. Delivery of tax receipts to tax collector; prerequisites; procedure upon default.

§ 105‑352.  Delivery of tax receipts to tax collector; prerequisites; procedure upon default.

(a)        Time of Delivery.  As provided in G.S. 105‑321, upon order of the governing body, the tax receipts shall be delivered to the tax collector on or before the first day of September.

(b)        Settlement, Bond, and Prepayments.  Before the tax receipts for the current year are delivered to the tax collector, he shall have:

(1)        Delivered to the chief accounting officer of the taxing unit the duplicate receipts issued for prepayments received by the tax collector.

(2)        Demonstrated to the satisfaction of the chief accounting officer that all moneys received by the tax collector as prepayments have been deposited to the credit of the taxing unit.

(3)        Made his annual settlement (as defined in G.S. 105‑373) for all taxes in his hands for collection.

(4)        Provided bond or bonds as required by G.S. 105‑349(c) for taxes for the current year and all prior years in his hands for collection. (In no event shall the governing body accept a bond of lesser amount than that prescribed by any local act applying to the taxing unit.)

In the event prepayments have been received by a person other than the regular tax collector, that person shall, before the tax receipts are delivered to the tax collector, deliver the prepayment receipt duplicates to the chief accounting officer and demonstrate to the satisfaction of that officer that all moneys received by him as prepayments have been deposited to the credit of the taxing unit.  If the chief accounting officer has accepted prepayments, he shall not later than the day on which the tax receipts are delivered to the tax collector, make settlement with the governing body in such manner and form as the governing body may prescribe.

(c)        Procedure upon Default.  If, when the tax receipts for the current year have been computed and prepared, the regular tax collector shall not have met the requirements of subsection (b), above, the governing body shall immediately appoint a special tax collector and, after he has given satisfactory bond for the full amount of the taxes as required by G.S. 105‑349(c), deliver to him the tax receipts for the current year and order him to make collections as provided in G.S. 105‑321. In the discretion of the governing body, the cost of the special tax collector's bond and compensation may be deducted from the compensation of the regular tax collector.  If the regular tax collector shall thereafter meet the requirements of subsection (b), above, the special collector shall make full settlement (in the manner provided in G.S. 105‑373 for tax collectors retiring from office), and the governing body, as provided in G.S. 105‑321, shall deliver the tax receipts for the current year to the regular tax collector and order their collection.

(d)        Civil and Criminal Penalties. 

(1)        Any member of the governing body who shall vote to deliver the tax receipts to a tax collector before the tax collector has met the requirements prescribed by this section shall be individually liable for the amount of taxes charged against the tax collector for which he has not made satisfactory settlement; and any member of the governing body who so votes, or who willfully fails to perform any duty imposed by this section, shall be guilty of a Class 1 misdemeanor.

(2)        Any tax collector or other official who fails to account for prepayments as prescribed by this section shall be guilty of a Class 1 misdemeanor. (1939, c. 310, s. 1707; 1971, c. 806, s. 1; 1993, c. 539, s. 722; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 105-353. Place for collection of taxes.

§ 105‑353.  Place for collection of taxes.

Taxes shall be payable at the office of the tax collector or at a financial institution with which the taxing unit has contracted for receipt of payment of taxes. For the convenience of taxpayers, the governing body may require the tax collector to be present to collect taxes in person or by deputy at other designated places within the taxing unit at times prescribed by the governing body. If the governing body exercises this authority, the tax collector shall give timely notice of the places and times at which he will be present for collection; this notice shall be published in a newspaper having general circulation in the taxing unit and posted at three or more public places within the taxing unit. (1939, c. 310, s. 1712; 1971, c. 806, s. 1; 1989, c. 578, s. 2.)



§ 105-354. Collections for districts and other units of local government.

§ 105‑354.  Collections for districts and other units of local government.

Whenever a taxing unit collects taxes for some district or other unit of local government, those taxes, for collection and foreclosure purposes, shall be treated as taxes of the taxing unit making the collection. (1971, c. 806, s. 1.)



§ 105-355. Creation of tax lien; date as of which lien attaches.

§ 105‑355.  Creation of tax lien; date as of which lien attaches.

(a)        Lien on Real Property.  Regardless of the time at which liability for a tax for a given fiscal year may arise or the exact amount thereof be determined, the lien for taxes levied on a parcel of real property shall attach to the parcel taxed on the date as of which property is to be listed under G.S. 105‑285, and the lien for taxes levied on personal property shall attach to all real property of the taxpayer in the taxing unit on the same date. All penalties, interest, and costs allowed by law shall be added to the amount of the lien and shall be regarded as attaching at the same time as the lien for the principal amount of the taxes. For purposes of this subsection (a):

(1)        Taxes levied on real property listed in the name of a life tenant under G.S. 105‑302 (c)(8) shall be a lien on the fee as well as the life estate.

(2)        Taxes levied on improvements on or separate rights in real property owned by one other than the owner of the land, whether or not listed separately from the land under G.S. 105‑302 (c)(11), shall be a lien on both the improvements or rights and on the land.

(b)        Lien on Personal Property.  Taxes levied on real and personal property (including penalties, interest, and costs allowed by law) shall be a lien on personal property from and after levy or attachment and garnishment of the personal property levied upon or attached. (1939, c. 310, s. 1704; 1971, c. 806, s. 1; 1973, c. 564, s. 4.)



§ 105-356. Priority of tax liens.

§ 105‑356.  Priority of tax liens.

(a)        On Real Property.  The lien of taxes imposed on real and personal property shall attach to real property at the time prescribed in G.S. 105‑355(a). The priority of that lien shall be determined in accordance with the following rules:

(1)        Subject to the provisions of the Revenue Act prescribing the priority of the lien for State taxes, the lien of taxes imposed under the provisions of this Subchapter shall be superior to all other liens, assessments, charges, rights, and claims of any and every kind in and to the real property to which the lien for taxes attaches regardless of the claimant and regardless of whether acquired prior or subsequent to the attachment of the lien for taxes.

(2)        The liens of taxes of all taxing units shall be of equal dignity.

(3)        The priority of the lien for taxes shall not be affected by  transfer of title to the real property after the lien has attached, nor shall it be affected by the death, receivership, or bankruptcy of the owner of the real property to which the lien attaches.

(b)        On Personal Property.  The lien of taxes on real and personal property shall attach to personal property at the time prescribed in G.S. 105‑355(b). The priority of that lien shall be determined in accordance with the following rules:

(1)        The tax lien, when it attaches to personal property, shall, insofar as it represents taxes imposed upon the property to which the lien attaches, be superior to all other liens and rights whether such other liens and rights are prior or subsequent to the tax lien in point of time.

(2)        The tax lien, when it attaches to personal property, shall,  insofar as it represents taxes imposed upon property other than that to which the lien attaches, be inferior to prior valid liens and perfected security interests and superior to  all subsequent liens and security interests.

(3)        As between the tax liens of different taxing units, the tax  lien first attaching shall be superior. (1939, c. 310, s. 1704; 1971, c. 806, s. 1.)



§ 105-357. Payment of taxes.

§ 105‑357.  Payment of taxes.

(a)        Medium of Payment.  Taxes shall be payable in existing national currency. Deeds to real property, notes of the taxpayer or others, bonds or notes of the taxing unit, and payments in kind shall not be accepted in payment of taxes. A taxing unit may not permit the payment of taxes by offset of any bill, claim, judgment, or other obligation owed to the taxpayer by the taxing unit. The prohibition against payment of taxes by offset does not apply to offset of an obligation arising from a lease or another contract entered into between the taxpayer and the taxing unit before July 1 of the fiscal year for which the unpaid taxes were levied.

(b)        Acceptance of Checks and Electronic Payment.  The tax collector may accept checks and electronic payments, as defined in G.S. 147‑86.20, in payment of taxes, as authorized by G.S. 159‑32.1. Acceptance of a check or electronic payment is at the tax collector's own risk. A tax collector who accepts electronic payment of taxes may add a fee to each electronic payment transaction to offset the service charge the taxing unit pays for electronic payment service. A tax collector who accepts electronic payment or check in payment of taxes may issue the tax receipt immediately or withhold the receipt until the check has been collected or the electronic payment invoice has been honored by the issuer.

If a tax collector accepts a check or an electronic payment and issues a tax receipt and the check is returned unpaid (without negligence on the part of the tax collector in presenting the check for payment) or the electronic payment invoice is not honored by the issuer, the taxes for which the check or electronic payment was given shall be deemed unpaid; the tax collector shall immediately correct the copy of the tax receipt and other appropriate records to show the fact of nonpayment, and shall give written notice by certified or registered mail to the person to whom the tax receipt was issued to return it to the tax collector. After correcting the records to show the fact of nonpayment, the tax collector shall proceed to collect the taxes by the use of any remedies allowed for the collection of taxes or by bringing a civil action on the check or electronic payment.

A financial institution with which a taxing unit has contracted for receipt of payment of taxes may accept a check in payment of taxes. If the check is honored, the financial institution shall so notify the tax collector, who shall, upon request of the taxpayer, issue a receipt for payment of the taxes. If the check is returned unpaid, the financial institution shall so notify the tax collector, who shall proceed to collect the taxes by use of any remedy allowed for collection of taxes or by bringing a civil action on the check.

(1)        Effect on Tax Lien.  If the tax collector accepts a check or electronic payment in payment of taxes on real property and issues the receipt, and the check is later returned unpaid or the electronic payment invoice is not honored by the issuer, the taxing unit's lien for taxes on the real property shall be inferior to the rights of purchasers for value and of persons acquiring liens of record for value if the purchasers or lienholders acquire their rights in good faith and without actual knowledge that the check has not been collected or the electronic payment invoice has not been honored, after examination of the copy of the tax receipt in the tax collector's office during the time that record showed the taxes as paid or after examination of the official receipt issued to the taxpayer prior to the date on which the tax collector notified the taxpayer to return the receipt.

(2)        Penalty.  In addition to interest for nonpayment of taxes provided by G.S. 105‑360 and in addition to any criminal penalties provided by law, the penalty for presenting in payment of taxes a check or electronic funds transfer that is returned or not completed because of insufficient funds or nonexistence of an account of the drawer or transferor is twenty‑five dollars ($25.00) or ten percent (10%) of the amount of the check or electronic invoice, whichever is greater, subject to a maximum of one thousand dollars ($1,000). This penalty does not apply if the tax collector finds that, when the check or electronic funds transfer was presented for payment, the drawer of the check or transferor of funds had sufficient funds in an account at a financial institution in this State to make the payment and, by inadvertence, the drawer of the check or transferor of the funds failed to draw the check or initiate a transfer on the account that had sufficient funds. This penalty shall be added to and collected in the same manner as the taxes for which the check or electronic payment was given.

(c)        Small Underpayments and Overpayments.  The governing body of a taxing unit may, by resolution, permit its tax collector to treat small underpayments of taxes as fully paid and to not refund small overpayments of taxes unless the taxpayer requests a refund before the end of the fiscal year in which the small overpayment is made. A "small underpayment" is a payment made, other than in person, that is no more than one dollar ($1.00) less than the taxes due on a tax receipt. A "small overpayment" is a payment made, other than in person, that is no more than one dollar ($1.00) greater than the taxes due on a tax receipt.

The tax collector shall keep records of all underpayments and overpayments of taxes by receipt number and amount and shall report these payments to the governing body as part of his settlement.

A resolution authorizing adjustments of underpayments and overpayments as provided in this subsection shall:

(1)        Be adopted on or before June 15 of the year to which it is to apply;

(2)        Apply to taxes levied for all previous fiscal years; and

(3)        Continue in effect until repealed or amended by resolution of the taxing unit. (1939, c. 310, s. 1710; 1971, c. 806, s. 1; 1987, c. 661; 1989, c. 578, s. 3; 1989 (Reg. Sess., 1990), c. 1005, s. 8; 1991, c. 584, s. 2; 1999‑434, s. 6; 2001‑487, s. 25; 2002‑156, s. 1; 2005‑134, s. 1; 2005‑313, s. 10.)



§ 105-358. Waiver of penalties; partial payments.

§ 105‑358.  Waiver of penalties; partial payments.

(a)        Waiver.  A tax collector may, upon making a record of the reasons therefor, reduce or waive the penalty imposed on giving a worthless check under G.S. 105‑357(b)(2).

(b)        Partial Payments.  Unless otherwise directed by the governing body, the tax collector shall accept partial payments on taxes and issue partial payment receipts therefor.

When a payment is made on the tax for any year or on any installment, it shall first be applied to accrued penalties, interest, and costs and then to the principal amount of the tax or installment. In its discretion, the governing body may prescribe by uniform regulation the minimum amount or percentage of tax liability that may be accepted as a partial payment. (1939, c. 310, ss. 1708, 1709; 1971, c. 806, s. 1; 2002‑156, s. 1.2; 2003‑416, s. 10.)



§ 105-359. Prepayments.

§ 105‑359.  Prepayments.

(a)        To Whom Made.  Payments of taxes made before the tax receipts have been delivered to the tax collector, herein referred to as prepayments, shall be made to the regular tax collector unless the governing body shall have designated some other person to receive them.  The regular tax collector or person named to receive prepayments shall give bond satisfactory to the governing body.

(b)        When Accepted.  No taxing unit shall be required to accept any tender of prepayment until the annual budget estimate has been filed as required by law.

(c)        Estimation of Liability; Overpayment and Underpayment.   If the tax rate has not been finally fixed or if the assessed valuation of the taxpayer's property has not been finally determined at the time a prepayment is tendered, the tax collector shall compute the amount of the tax liability on the basis of the best information available to him.  If it is later ascertained that there has been an overpayment, the excess (without interest) shall be refunded by the taxing unit.  If it is later ascertained that there was an underpayment, the unpaid balance of the tax shall be due, and the balance due shall be allowed the discount or charged the interest in effect with respect to taxes for the same year at the time the balance is paid.

(d)        Receipts.  A receipt issued for a prepayment made on the basis of an estimate of the tax rate or assessed valuation shall so state, and such a receipt shall not release property from the tax lien created by G.S. 105‑355(a).  An official and final receipt shall be made available to the taxpayer as soon as possible after determination that the tax has been fully paid.

(e)        Duties of Chief Accounting Officer.  It shall be the duty of the chief accounting officer of the taxing unit to:

(1)        Secure and retain in his office, available to taxpayers upon request, the official receipts for taxes paid in full by prepayment.

(2)        Credit on the tax receipts to be delivered to the tax collector all taxes that have been paid in full or in part by prepayment.

(3)        Prepare and deliver refunds for overpayments made by way of prepayment.

(4)        Reduce the charge to be made against the tax collector by deducting from the total amount of taxes levied so much of the amount received as prepayments as is not required to be refunded under the provisions of subsection (c), above.

Any chief accounting officer who fails to perform the duties imposed upon him by this subsection (e) shall be guilty of a Class 1 misdemeanor. (1939, c. 310, ss. 1706, 1707; 1969, c. 921, s. 2; 1971, c. 806, s. 1; 1993, c. 539, s. 723; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 105-360. Due date; interest for nonpayment of taxes; discounts for prepayment.

§ 105‑360.  Due date; interest for nonpayment of taxes; discounts for prepayment.

(a)        (Effective for taxes imposed for taxable years beginning before July 1, 2008) Taxes levied under this Subchapter by a taxing unit are due and payable on September 1 of the fiscal year for which the taxes are levied. Taxes are payable at par or face amount if paid before January 6 following the due date. Taxes paid on or after January 6 following the due date are delinquent and are subject to interest charges. Interest accrues on taxes paid on or after January 6 as follows:

(1)        For the period January 6 to February 1, interest accrues at the rate of two percent (2%); and

(2)        For the period February 1 until the principal amount of the taxes, the accrued interest, and any penalties are paid, interest accrues at the rate of three‑fourths of one percent (¾%) a month or fraction thereof.

(a)        (Effective for taxes imposed for taxable years beginning on or after July 1, 2008) Taxes levied under this Subchapter by a taxing unit are due and payable on September 1 of the fiscal year for which the taxes are levied. Taxes are payable at par or face amount if paid before January 6 following the due date. Taxes paid on or after January 6 following the due date are subject to interest charges. Interest accrues on taxes paid on or after January 6 as follows:

(1)        For the period January 6 to February 1, interest accrues at the rate of two percent (2%).

(2)        For the period February 1 until the principal amount of the taxes, the accrued interest, and any penalties are paid, interest accrues at the rate of three‑fourths of one percent (¾%) a month or fraction thereof.

(b)        Repealed by Session Laws 1987, c. 93, s. 2.

(c)        Under the conditions established by this subsection (c), the governing body of any county or municipality levying taxes under the provisions of this Subchapter shall have authority to establish a schedule of discounts to be applied to taxes paid prior to the due date prescribed in subsection (a) above. To exercise this authority, the governing body shall:

(1)        Not later than the first day of May preceding the due date of the taxes to which it first applies, adopt a resolution or ordinance specifying the amounts of the discounts and the periods of time during which they are to be applicable.

(2)        Submit the resolution or ordinance to the Department of Revenue for approval.

(3)        Upon approval by the Department of Revenue, publish the discount schedule at least once in some newspaper having general circulation in the taxing unit.

When such a resolution or ordinance is submitted to the Department of Revenue, the Department may approve it or disapprove it in whole or in part if, in the opinion of the Department, the discounts or the periods of time for which discounts are allowed are excessive or unreasonable. Such a resolution or ordinance, once adopted and approved by the Department of Revenue, shall continue in effect until repealed. Nothing in this subsection (c) shall prevent the governing body of any taxing unit from providing by resolution that the schedule of discounts for prepayment of taxes in effect in the taxing unit on June 30, 1971, shall continue in effect through November 1, 1971, but no longer.

(d)        For the purposes of computing discounts and interest, tax payments submitted by mail shall be deemed to be received as of the date shown on the postmark affixed by the United States Postal Service. If no date is shown on the postmark or if the postmark is not affixed by the United States Postal Service, the tax payment shall be deemed to be received when the payment is received in the office of the tax collector. In any dispute arising under this subsection, the burden of proof shall be on the taxpayer to show that the payment was timely made.  (1939, c. 310, s. 1403; 1943, c. 667; 1945, c. 247, s. 3; c. 1041; 1947, c. 888, s. 1; 1969, c. 921, s. 1; 1971, c. 806, s. 1; 1973, c. 476, s. 193; 1977, c. 327, s. 2; c. 630; 1979, c. 233, ss. 1, 2; 1987, c. 93, ss. 1, 2; 2008‑35, s. 2.7.)



§ 105-361. Statement of amount of taxes due.

§ 105‑361.  Statement of amount of taxes due.

(a)        Duty to Furnish a Certificate.  On the request of a person who is listed in subdivision (1) of this subsection and who complies with subdivision (2) of this subsection, the tax collector must give the person a written certificate stating the amount of any taxes and special assessments owed for the current year and for any prior year and the amount of any deferred taxes and interest that would become due if a disqualifying event occurred.

(1)        Who may make request.  Any of the following persons may request the certificate:

a.         An owner of the real property.

b.         An occupant of the real property.

c.         A person having a lien on the real property.

d.         A person having a legal interest or estate in the real property.

e.         A person or firm having a contract to purchase or lease the property or a person or firm having contracted to make a loan secured by the real property.

f.          The authorized agent or attorney of any person described in this subdivision.

(2)        Identification of property.  A person requesting a certificate with respect to taxes must specify the name of the person who listed the real property for taxation for each year for which the information is sought. A person requesting a certificate  with respect to assessments must identify the real estate in the manner required by the tax collector.

(b)        Reliance on the Certificate.  When a certificate has been issued as provided in subsection (a), above, all taxes and special assessments that have accrued against the property for the period covered by the certificate shall cease to be a lien against the property, except to the extent of taxes and special assessments stated to be due in the certificate, as to all persons, firms, and corporations obtaining such a certificate and their successors in interest who rely on the certificate:

(1)        By paying the amount of taxes and assessments stated therein to be a lien on the real property;

(2)        By purchasing or leasing the real property; or

(3)        By lending money secured by the real property.

The tax collector shall be liable on his bond for any loss to the taxing unit arising from an understatement of the tax and special assessment obligations in the preparation of a certificate furnished under this section.

(c)        Penalty.  Any tax collector who fails or refuses to furnish a certificate when requested under the conditions prescribed in this section shall be liable for a penalty of fifty dollars ($50.00) recoverable in a civil action by the person who made the request.

(d)        Oral Statements.  An oral statement made by the tax collector as to the amount of taxes, special assessments, penalties, interest, and costs due on any real or personal property shall bind neither the tax collector nor the taxing unit.

(e)        Internet.  If the taxing unit maintains an Internet web site on which current information on the amount of taxes, special assessments, penalties, interest, and costs due on any real or personal property is available, the governing body of the taxing unit may adopt an ordinance to allow a person to rely on information obtained from the web site as if it were a certificate issued pursuant to subsection (a) of this section. The ordinance may provide for disclaimers to be posted on the web site containing language notifying the person relying on the information contained in the web site about matters relevant to the information, such as the date on which the information was posted, the date as of which the information is current, and any special instructions and procedures for accessing the complete and accurate information. The ordinance may also provide for appropriate procedural provisions by which the tax collector may ensure full and accurate payment of all taxes, assessments, and obligations certified under this subsection.

A person who relies on the web site information must keep and present a copy of the information as necessary or appropriate, as if the copy were a certificate issued under subsection (a) of this section. The tax collector shall be liable on the tax collector's bond for any loss to the taxing unit arising from an understatement of the tax and special assessment obligations contained in the information available on the web site unless the taxing unit's ordinance provides the disclaimers authorized by this subsection.  (1939, c. 310, s. 1711; 1971, c. 806, s. 1; 1973, c. 604; c. 1340; 2003‑399, s. 1; 2009‑445, s. 26.)



§ 105-362. Discharge of lien on real property.

§ 105‑362.  Discharge of lien on real property.

(a)        General Rule.  The tax lien on real property shall continue until the principal amount of the taxes plus penalties, interest, and costs allowed by law have been fully paid.

(b)        Release of Separate Parcels from Tax Lien. 

(1)        When the lien of taxes of any taxing unit for any year attaches to two or more parcels of real property owned by the same taxpayer, the lien may be discharged as to any parcel at any time prior to advertisement of tax foreclosure sale in accordance with either subdivision (b)(1)a or subdivision (b)(1)b:

a.         Upon payment, by or on behalf of the listing taxpayer, of the taxes for the year on the parcel or parcels to be released, of the taxes for the year on the parcel or parcels to be released, plus all personal property taxes owed by the listing taxpayer for the same year.

b.         Upon payment, by or on behalf of any person (other than the listing taxpayer) who has a legal interest in the parcel or parcels to be released, of the taxes for the year on the parcel or parcels to be released, plus a proportionate part of personal property taxes owed by the listing taxpayer for the same year. The proportionate part shall be a percentage of the personal property taxes equal to the percentage of the total assessed valuation of the taxpayer's real property in the taxing unit represented by the assessed valuation of the parcel or parcels to be released.

(2)        When real property listed as one parcel is divided, a part thereof may be released as provided in subdivision (b)(1), above, after the assessed valuation of the part to be released has been determined and certified to the tax collector by the tax supervisor.

(3)        It shall be the duty of the tax collector accepting a payment made under this subsection (b) for the purpose of releasing the tax lien from less than all of the taxpayer's real property:

a.         To give the person making the payment a receipt setting forth a description of the real property released from the tax lien and bearing a statement that such property is being released from the tax lien.

b.         To indicate on the tax receipts, tax records, and other official records of his office what real property has been released from the tax lien.

If the tax collector fails to issue the receipt or make the  record entries required by this subdivision (3), the omission may be supplied at any time.

(4)        When any parcel of real property has been released under the provisions of this subsection (b) from the lien of taxes of any taxing unit for any year, the property shall not thereafter be subject to the lien of any other regularly levied taxes of the same taxing unit for the same year, whether such other taxes be levied against the listing owner of the property or against some other person acquiring title thereto. No tax foreclosure judgment for such other taxes shall become a lien on the released property; and, upon appropriate request and satisfactory proof of the release by any interested person, the clerk of the superior court shall indicate on the judgment docket that the judgment is not a lien on the released property. However, the failure to make such an entry shall not have the effect of making the judgment a lien on the released property. (1939, c. 310, s. 1704; 1971, c. 806, s. 1.)



§ 105-363. Remedies of cotenants and joint owners of real property.

§ 105‑363.  Remedies of cotenants and joint owners of real property.

(a)        Payment of Taxes on Share of One Cotenant.  Any one of several tenants in common or joint tenants (other than copartners)  of real property may pay that portion of the taxes, interest, and costs that are a lien upon his undivided share of the property and thereby release the tax lien from his share. Thereafter, in any partition sale of the property the share of the joint owner who has paid his portion of the taxes shall be set apart free from the tax lien, and his share of the proceeds of any sale shall not be diminished by disbursements to pay any taxes, interest, or costs. In the event the tax lien is foreclosed and the property is sold for failure to pay taxes, the share of any joint owner who has paid his portion of the taxes shall be excepted from the advertisement and sale.

(b)        Payment of Entire Amount of Taxes by One Cotenant.  Any one of several tenants in common or joint tenants (other than copartners) of real property may pay the entire amount of the taxes, interest, and costs constituting a lien on the property, and any amount so paid that is in excess of his share of the taxes, interest, and costs and that was not paid through agreement with or on behalf of the other joint owners shall constitute a lien in his favor upon the shares of the other joint owners. Such a lien may be enforced in a proceeding for actual partition, a proceeding for partition and sale, or by any other appropriate judicial proceeding. (1901, c. 558, ss. 13, 14, 47; Rev., s. 2860; C.S., s. 7983; 1971, c. 806, s. 1.)



§ 105-364. Collection of taxes outside the taxing unit.

§ 105‑364.  Collection of taxes outside the taxing unit.

(a)        Duty of Governing Body.  It shall be the duty of the governing body of each taxing unit to require reports from the tax collector at such times as it may prescribe (but not less frequently than in connection with the tax collector's annual settlement) concerning the efforts he has made to locate taxpayers who have removed from the taxing unit, the efforts he has made to locate personal property in other taxing units belonging to delinquent taxpayers, and the efforts he has made under the provisions of this section to collect taxes.

(b)        Duty to Certify Unpaid Taxes.  If a taxpayer has no personal property or real property subject to the tax lien in the taxing unit but does have personal property in some other taxing unit in this State, or if a taxpayer has removed from the taxing unit, leaving no personal property or real property subject to the tax lien there, and  is known to be in some other taxing unit in this State, the tax collector shall forward the tax receipt (with a certificate stating that the taxes are unpaid) for collection to the tax collector of the taxing unit in which the taxpayer is known to have personal property or in which he is known to be. The tax collector may not, however, certify an unpaid tax receipt to another taxing unit if 10 years have elapsed since the date the unpaid taxes became due.

(c)        Effect of Certificate; Duty of Receiving Tax Collector.  In the hands of the tax collector receiving them, the copy of the tax receipt and the certificate of nonpayment shall have the force and effect of an unpaid tax receipt of his own taxing unit, and it shall be the receiving tax collector's duty to proceed immediately to collect the taxes by any means by which he could lawfully collect taxes of his own taxing unit. Within 30 days after receiving such a tax receipt and certificate, the collector receiving them shall report to the tax collector that sent them that he has collected the tax, that he has begun proceedings to collect the tax, or that he is unable to collect it. If the tax collector reports that he has begun proceedings to collect the tax, he shall, not later than 90 days after so reporting, make a final report to the tax collector who certified the tax receipt stating that he has collected the tax or that he is unable to collect it.

(1)        In acting on a tax receipt and certificate under the provisions of this section, the tax collector receiving them shall, in addition to collecting the amount of taxes certified as due, also impose a fee equal to ten percent (10%) of the amount of taxes certified as unpaid, to be paid into the general fund of his taxing unit.

(2)        Within five days after making a collection under the provisions of this section, the tax collector receiving the tax receipt and certificate shall remit the funds collected, less the fee provided for in subdivision (c)(1), above, to the tax collector of the taxing unit that levied the tax.

(3)        If the tax collector receiving the tax receipt and certificate reports that he is unable to collect the tax, he shall make his report under oath and shall state therein that he has used due diligence and is unable to collect the tax by levy, attachment and garnishment, or any other legal means.

(d)        Liability on Bond.  A tax collector who receives a tax receipt and certificate from the tax collector of another taxing unit under the provisions of subsection (b), above, shall be liable on his bond to the taxing unit that levied the tax for the amount of the taxes certified if:

(1)        The tax collector receiving the certified tax receipt fails to make any report to the certifying tax collector within 30 days after receiving the certified tax receipt.

(2)        The tax collector receiving the certified tax receipt fails to swear to any report stating that he is unable to collect the certified tax.

(3)        Having reported that he has begun proceedings to collect a certified tax, the tax collector receiving the certified tax  receipt fails to make a final report within 90 days after reporting that he has begun proceedings for collection. (1939, c. 310, s. 1714; 1955, c. 909; 1963, c. 132; 1971, c. 806, s. 1; 1973, c. 231.)



§ 105-365. Preference accorded taxes in liquidation of debtors' estates.

§ 105‑365.  Preference accorded taxes in liquidation of debtors' estates.

In all cases in which a taxpayer's assets are in the hands of a receiver or assignee for the benefit of creditors or are otherwise being liquidated or managed for the benefit of creditors, the taxes owed by the debtor (together with interest, penalties, and costs) shall be a preferred claim, second only to administration expenses and specific liens. The provisions of this section shall not be construed to modify or reduce the priority given by G.S. 105‑356 to tax liens on real and personal property or to alter or preclude the exercise of any remedies against personal property provided for in G.S. 105‑366. (1939, c. 310, s. 1704; 1971, c. 806, s. 1.)



§ 105-365.1. When and against whom collection remedies may be used.

§ 105‑365.1.  When and against whom collection remedies may be used.

(a)        Date of Delinquency.  A tax collector may collect a tax using the remedies provided in G.S. 105‑366 through G.S. 105‑375 on or after the date the tax is delinquent. A tax is delinquent on the following date:

(1)        For a tax that is not a deferred tax, the date the tax accrues interest.

(2)        For a deferred tax, other than a tax described in subdivision (3) of this subsection, the date a disqualifying event occurs.

(3)        For a deferred tax under G.S. 105‑277.1B that lost its eligibility for deferral due to the death of the owner, the first day of the ninth month following the date of death.

(b)        Enforced Collection.  For purposes of using the collection remedies provided in G.S. 105‑366 through G.S. 105‑375 to collect delinquent taxes, the taxing unit shall proceed against property of the following taxpayer:

(1)        To collect delinquent taxes assessed on real property, the owner of record of property on which tax is due as of the date of delinquency and any subsequent owner of record of the property.

(2)        To collect delinquent taxes assessed on personal property, the owner of record as of January 1 of the calendar year in which the fiscal year of taxation begins.

(3)        To collect delinquent taxes assessed on a registered motor vehicle, the owner of record as of the date on which the current vehicle registration is renewed or the date on which a new registration is applied for.  (2008‑35, s. 2.8.)



§ 105-366. Remedies against personal property.

§ 105‑366.  Remedies against personal property.

(a)        Authority to Proceed against Personal Property; Relation between Remedies against Personal Property and Remedies against Real Property.  All tax collectors shall have authority to proceed against personal property to enforce the collection of taxes as provided in this section and in G.S. 105‑367 and 105‑368. Any tax collector may, in his discretion, proceed first against personal property before employing the remedies for enforcing the lien for taxes against real property, and he shall proceed first against personal property:

(1)        When directed to do so by the governing body of the taxing unit; or

(2)        When requested to do so by the taxpayer or by a mortgagee or other person holding a lien upon the real property subject to the lien for taxes if the person making the request furnishes the tax collector with a written statement describing the personal property to be proceeded against and giving its location.

No foreclosure of a tax lien on real property may be attacked as invalid on the ground that payment of the tax should have been procured from personal property.

(b)        Remedies after Taxes Are Delinquent.  At any time after taxes are delinquent and before the filing of a tax foreclosure complaint under G.S. 105‑374 or the docketing of a judgment for taxes under G.S. 105‑375, and subject to the provisions of G.S. 105‑356 governing the priority of liens, the tax collector may levy upon and sell or attach the following property for failure to pay taxes:

(1)        Any personal property owned by the taxpayer, regardless of the time at which it was acquired and regardless of the existence or date of creation of mortgages or other liens thereon.

(2)        Any personal property transferred by the taxpayer to a relative (which shall mean any parent, grandparent, child, grandchild, brother, sister, aunt, uncle, niece, or nephew, or their spouses, of the taxpayer or his spouse).

(3)        Personal property in the hands of a receiver for the taxpayer. (It shall not be necessary for the tax collector to apply for an order of the court directing payment or authorizing the levy or attachment, but he may proceed as though the property were not in the hands of the receiver, and the tax collector's filing of a claim in a receivership proceeding shall not preclude him from proceeding to levy under G.S. 105‑367 or to attach under G.S. 105‑368.)

(4)        Personal property of a deceased taxpayer if the levy or attachment is made before final settlement of the estate.

(5)        The stock of goods or fixtures of a wholesale merchant or retailer, as defined in G.S. 105‑164.3, in the hands of a purchaser or transferee thereof, or any other personal property of the purchaser or transferee of the property, if the taxes on the goods or fixtures remain unpaid 30 days after the date of the sale or transfer. In the case of other personal property of the purchaser or transferee, the levy or attachment must be made within six months of the sale or transfer.

(6)        Personal property of the taxpayer that has been repossessed by one having a security interest therein so long as the property remains in the hands of the person who has repossessed it or the person to whom it has been transferred other than by bona fide sale for value.

(7)        Personal property due the taxpayer or to become due to him within the calendar year.

(8)        Personal property of a partner in satisfaction of taxes on partnership property, but only after the tax collector:

a.         Has sold the taxing unit's lien for taxes against the partnership real property, if any; and

b.         Exhausted the partnership's personal property through the use of levy and attachment and garnishment; and

c.         Exercised the authority granted him by G.S. 105‑364 in an effort to collect the tax due on the partnership's property.

(9)        Personal property transferred by the taxpayer by any type of transfer other than those mentioned in this subsection (b) and other than by bona fide sale for value if the levy or attachment is made within six months of the transfer.

(c)        Remedies Before Taxes Are Delinquent.  If between the date as of which property is to be listed and January 6 of the fiscal year for which the taxes are imposed the tax collector has reasonable grounds for believing that the taxpayer is about to remove his property from the taxing unit or transfer it to another person or is in imminent danger of becoming insolvent, the tax collector may levy on or attach that property or any other personal property of the taxpayer, in the manner provided in G.S. 105‑367 and 105‑368. If the amount of taxes collected under this subsection has not yet been determined, these taxes shall be computed in accordance with G.S. 105‑359 and any applicable discount shall be allowed.

(d)        Remedies against Sellers and Purchasers of Stocks of Goods or Fixtures of Wholesale Merchants or Retailers. 

(1)        Any wholesale merchant or retailer, as defined in G.S. 105‑164.3, who sells or transfers the major part of its stock of goods, materials, supplies, or fixtures, other than in the ordinary course of business, or who goes out of business, must take the following actions:

a.         At least 48 hours prior to the date of the pending sale, transfer, or termination of business, give notice to the assessors and tax collectors of the taxing units in which the business is located.

b.         Within 30 days of the sale, transfer, or termination of business, pay all taxes due or to become due on the transferred property on the first day of September of the current calendar year.

(2)        Any person to whom the major part of the stock of goods, materials, supplies, or fixtures of a wholesale merchant or retailer is sold or transferred, other than in the ordinary course of business, or who becomes the successor in business of a wholesale merchant or retailer shall withhold from the purchase money paid to the merchant an amount sufficient to pay the taxes due or to become due on the transferred property on the first day of September of the current calendar year until the former owner or seller produces either a receipt from the tax collector showing that the taxes have been paid or a certificate that no taxes are due. If the purchaser or successor in business fails to withhold a sufficient amount of the purchase money to pay the taxes as required by this subsection and the taxes remain unpaid after the 30‑day period allowed, the purchaser or successor is personally liable for the amount of the taxes unpaid. This liability may be enforced by means of a civil action brought in the name of the taxing unit against the purchaser or successor in an appropriate trial division of the General Court of Justice in the county in which the taxing unit is located.

(3)        Whenever any wholesale merchant or retailer sells or transfers the major part of its stock of goods, materials, supplies, or fixtures, other than in the ordinary course of business, or goes out of business and the taxes due or to become due on the transferred property on the first day of September of the current calendar year are unpaid, the tax collector, to enforce collection of the unpaid taxes, may do any of the following:

a.         Levy on or attach any personal property of the seller.

b.         If the taxes remain unpaid 30 days after the date of the transfer or termination of business, levy on or attach any of the property transferred in the hands of the transferee or successor in business, or any other personal property of the transferee or successor in business, but in either case the levy or attachment must be made within six months of the transfer or termination of business.

(4)        In using the remedies provided in this subsection, the amount of taxes not yet determined shall be computed in accordance with G.S. 105‑359, and any applicable discount shall be allowed. (1939, c. 310, s. 1713; 1951, c. 1141, s. 1; 1955, cc. 1263, 1264; 1957, c. 1414, ss. 2‑4; 1969, c. 305, c. 1029, s. 1; 1971, c. 806, s. 1; 1973, c. 564, s. 1; 1987, c. 45, s. 1; c. 93, s. 3; 1998‑98, ss. 112, 113.)



§ 105-367. Procedure for levy.

§ 105‑367.  Procedure for levy.

(a)        The levy upon the sale of tangible personal property for tax collection purposes (including levy and sale fees) shall be governed by the laws regulating levy and sale under execution except as otherwise provided in this section.

(b)        The tax collector or any duly appointed deputy tax collector shall make the levy and conduct the sale; it shall not be necessary for the sheriff to make the levy or conduct the sale. However, upon the authorization of the governing body of the taxing unit, the tax collector may direct an execution against personal property for taxes  to the sheriff in the case of county or municipal taxes or to a municipal policeman in the case of municipal taxes. In either case the officer to whom the execution is directed shall proceed to levy on and sell the personal property subject to levy in the manner and with the  powers and authority normally exercised by sheriffs in levying upon and selling personal property under execution.

(c)        In addition to the notice of sale required by the laws governing sale of property levied upon under execution, the tax collector may advertise the sale in any reasonable manner and for any reasonable period of time he deems necessary to produce an adequate bid for the property. The taxing unit shall advance the cost of all advertising.

(d)        Levy and sale fees, plus actual advertising costs, shall be added to and collected in the same manner as taxes. The advertising costs, when collected, shall be used to reimburse the taxing unit for  advertising costs it has advanced. Levy and sale fees, when collected, shall be treated in the same manner as other fees received by the collecting official. (1939, c. 310, s. 1713; 1951, c. 1141, s. 1; 1955, cc. 1263, 1264; 1957, c. 1414, ss. 2‑4; 1969, c. 305; c. 1029, s. 1; 1971, c. 806, s. 1.)



§ 105-368. Procedure for attachment and garnishment.

§ 105‑368.  Procedure for attachment and garnishment.

(a)        Subject to the provisions of G.S. 105‑356 governing the priority of the lien acquired, the tax collector may attach wages and other compensation, rents, bank deposits, the proceeds of property subject to levy, or any other intangible personal property, including property held in the Escheat Fund, in the circumstances and to the extent prescribed in G.S. 105‑366(b), (c), and (d).

In the case of property due the taxpayer or to become due to him within the current calendar year, the person owing the property to the taxpayer or having the property in his possession shall be liable for the taxes to the extent of the amount he owes or has in his possession.  However, when wages or other compensation for personal services is attached, the garnishee shall not pay to the tax collector more than ten percent (10%) of such compensation for any one pay period.

(b)        To proceed under this section, the tax collector shall serve or cause to be served upon the taxpayer and the person owing or having in his possession the wages, rents, debts or other property sought to be attached a notice as provided by this subsection.  The notice may be personally served by any deputy or employee of the tax collector or by any officer having authority to serve summonses, or may be served in any manner provided in Rule 4 of the North Carolina Rules of Civil Procedure.  The notice shall contain:

(1)        The name of the taxpayer, and if known his Social Security number or federal tax identification number and his address.

(2)        The amount of the taxes, penalties, interest, and costs (including the fees allowed by this section) and the year or years for which the taxes were imposed.

(3)        The name of the taxing unit or units by which the taxes were levied.

(4)        A brief description of the property sought to be attached.

(5)        A copy of the applicable law, that is, G.S. 105‑366 and 105‑368.  Notices concerning two or more taxpayers may be combined if they are to be served upon the same garnishee, but the taxes, penalties, interest, and costs charged against each taxpayer must be set forth separately.

(c)        If the garnishee has no defense to offer or no setoff against the taxpayer, he shall within 10 days after service of the notice answer it by sending to the tax collector by registered or certified mail a statement to that effect, and if the amount demanded by the tax collector is then due to the taxpayer or subject to his demand, the garnishee shall remit it to the tax collector with his statement; but if the amount due to the taxpayer or subject to his demand is to mature in the future, the garnishee's statement shall set forth that fact, and the demand shall be paid to the tax collector upon maturity.  Any payment by the garnishee under the provisions of this subsection (c) shall completely satisfy any liability therefor on his part to the taxpayer.

(d)        If the garnishee has a defense or setoff against the taxpayer, he shall state it in writing under oath, and, within 10 days after service of the garnishment notice, he shall send two copies of his statement to the tax collector by registered or certified mail.  If the tax collector admits the defense or setoff, he shall so advise the garnishee in writing within 10 days after receipt of the garnishee's statement, and the attachment or garnishment shall thereupon be discharged to the amount required by the defense or setoff, and any amount attached or garnished which is not affected by the defense or setoff shall be remitted to the tax collector as provided in subsection (c), above.

If the tax collector does not admit the defense or setoff, he shall set forth in writing his objections thereto and send a copy thereof to the garnishee within 10 days after receipt of the garnishee's statement, or within such further time as may be agreed on by the garnishee, and at the same time the tax collector shall file a copy of the notice of garnishment, a copy of the garnishee's statement, and a copy of the tax collector's objections thereto in the appropriate division of the General Court of Justice of the county in which the garnishee resides or does business, where the issues made shall be tried as in civil actions.

(e)        If the garnishee has not responded to the notice of garnishment as required by subsections (c) and (d), above, within 15 days after service of the notice, the tax collector may file in the appropriate division of the General Court of Justice of the county in which the garnishee resides a copy of the notice of garnishment, accompanied by a written statement that the garnishee has not responded thereto and a request for judgment, and the issues shall be tried as in civil actions.

(f)         The taxpayer may raise any defenses to the attachment or garnishment that he may have in the manner provided in subsection (d), above, for the garnishee.

(g)        The fee for serving a notice of garnishment shall be the same as that charged in a civil action.  If judgment is entered in favor of the taxing unit by default or after hearing, the garnishee shall become liable for the taxes, penalties, and interest due by the taxpayer, plus the fees and costs of the action, but payment shall not be required from amounts which are not to become due to the taxpayer until they actually come due.  The garnishee may satisfy the judgment upon paying the amount thereof, and if he fails to do so, execution may issue as provided by law.  From any judgment or order entered, either the taxing unit or the garnishee may appeal as provided by law.  If, before or after judgment, adequate security is filed for the payment of the taxes, penalties, interest, and costs, the tax collector may release the attachment or garnishment, or execution may be stayed at the request of the tax collector pending appeal, but the final judgment shall be paid or enforced as above provided.  If judgment is rendered against the taxing unit, it shall pay the fees and costs of the action.  All fees collected by officers shall be disposed of in the same manner as other fees collected by such officers.

(h)        Tax collectors may proceed against the wages, salary, or other compensation of officials and employees of this State and its agencies, instrumentalities, and political subdivisions in the manner provided in this section.  If the taxpayer is an employee of the State, the notice of attachment shall be served upon him and upon the head or chief fiscal officer of the department, agency, instrumentality, or institution by which he is employed.  If the taxpayer is an employee of a political subdivision of the State (county, municipality, etc.), the notice of attachment shall be served upon him and upon the officer charged with making up the payrolls of the political subdivision by which he is employed.  All deductions from the wages or salary of a taxpayer made pursuant to this subsection (h) and remitted to the tax collector shall, pro tanto, constitute a satisfaction of the salary or wages due the taxpayer.

(i)         (1)        Any person who, after written demand therefor, refuses to give the tax collector or assessor a list of the names and addresses of all of his employees who may be liable for taxes, shall be guilty of a Class 1 misdemeanor.

(2)        Any tax collector or assessor who receives, upon his written demand, any list of employees may not release or furnish that list or any copy thereof, or disclose any name or information thereon, to any other person, and may not use that list in any manner or for any purpose not directly related to and in furtherance of the collection and foreclosure of taxes.  Any tax collector or assessor who violates or allows the violation of this subdivision (i)(2) shall be guilty of a Class 1 misdemeanor. (1939, c. 310, s. 1713; 1951, c. 1141, s. 1; 1955, cc. 1263, 1264; 1957, c. 1414, ss. 2‑4; 1969, c. 305, c. 1029, s. 1; 1971, c. 806, s. 1; 1979, c. 103, ss. 3, 4; 1979, 2nd Sess., c. 1085, s. 2; 1981, c. 76, s. 1; 1987, c. 45, s. 1; 1989, c. 580, s. 2; 1993, c. 539, s. 724; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 105-369. Advertisement of tax liens on real property for failure to pay taxes.

§ 105‑369.  Advertisement of tax liens on real property for failure to pay taxes.

(a)        Report of Unpaid Taxes That Are Liens on Real Property.  In February of each year, the tax collector must report to the governing body the total amount of unpaid taxes for the current fiscal year that are liens on real property. A county tax collector's report is due the first Monday in February, and a municipal tax collector's report is due the second Monday in February. Upon receipt of the report, the governing body must order the tax collector to advertise the tax liens. For purposes of this section, district taxes collected by county tax collectors shall be regarded as county taxes and district taxes collected by municipal tax collectors shall be regarded as municipal taxes.

(b)        Repealed by Session Laws 1983 (Regular Session, 1984), c. 1013.

(b1)      Notice to Owner.  After the governing body orders the tax collector to advertise the tax liens, the tax collector must send a notice to the record owner of each affected parcel of property, as determined as of the date the taxes became delinquent. The notice must be sent to the owner's last known address by first‑class mail at least 30 days before the date the advertisement is to be published. The notice must state the principal amount of unpaid taxes that are a lien on the parcel to be advertised and inform the owner that the name of the record owner as of the date the taxes became delinquent will appear in a newspaper advertisement of delinquent taxes if the taxes are not paid before the publication date. Failure to mail the notice required by this section to the correct record owner does not affect the validity of the tax lien or of any foreclosure action.

(c)        Time and Contents of Advertisement.  A tax collector's failure to comply with this subsection does not affect the validity of the taxes or tax liens. The county tax collector shall advertise county tax liens by posting a notice of the liens at the county courthouse and by publishing each lien at least one time in one or more newspapers having general circulation in the taxing unit. The municipal tax collector shall advertise municipal tax liens by posting a notice of the liens at the city or town hall and by publishing each lien at least one time in one or more newspapers having general circulation in the taxing unit. Advertisements of tax liens shall be made during the period March 1 through June 30. The costs of newspaper advertising shall be paid by the taxing unit. If the taxes of two or more taxing units are collected by the same tax collector, the tax liens of each unit shall be advertised separately unless, under the provisions of a special act or contractual agreement between the taxing units, joint advertisement is permitted.

The posted notice and newspaper advertisement shall set forth the following information:

(1)        Repealed by Session Laws 2006‑106, s. 2, effective for taxes imposed for taxable years beginning on or after July 1, 2006.

(1a)      The name of the record owner as of the date the taxes became delinquent for each parcel on which the taxing unit has a lien for unpaid taxes, in alphabetical order.

(1b)      After the information required by subdivision (1a) of this subsection for each parcel, a brief description of each parcel of land to which a lien has attached and a statement of the principal amount of the taxes constituting a lien against the parcel.

(2)        A statement that the amounts advertised will be increased by interest and costs and that the omission of interest and costs from the amounts advertised will not constitute waiver of the taxing unit's claim for those items.

(3)        In the event the list of tax liens has been divided for purposes of advertisement in more than one newspaper, a statement of the names of all newspapers in which advertisements will appear and the dates on which they will be published.

(4)        A statement that the taxing unit may foreclose the tax liens and sell the real property subject to the liens in satisfaction of its claim for taxes.

(d)        Costs.  Each parcel of real property advertised pursuant to this section shall be assessed an advertising fee to cover the actual cost of the advertisement. Actual advertising costs per parcel shall be determined by the tax collector on any reasonable basis. Advertising costs assessed pursuant to this subsection are taxes.

(e)        Payments during Advertising Period.  At any time during the advertisement period, any parcel may be withdrawn from the list by payment of the taxes plus interest that has accrued to the time of payment and a proportionate part of the advertising fee to be determined by the tax collector. Thereafter, the tax collector shall delete that parcel from any subsequent advertisement, but the tax collector is not liable for failure to make the deletion.

(f)         Listing and Advertising in Wrong Name.  No tax lien is void because the real property to which the lien attached was listed or advertised in the name of a person other than the person in whose name the property should have been listed for taxation if the property was in other respects correctly described on the abstract or in the advertisement.

(g)        Wrongful Advertisement.  Any tax collector or deputy tax collector who willfully advertises any tax lien knowing that the property is not subject to taxation or that the taxes advertised have been paid is guilty of a Class 3 misdemeanor, and shall be required to pay the injured party all damages sustained in consequence. (1939, c. 310, s. 1715; 1955, c. 993; 1971, c. 806, s. 1; 1983, c. 808, s. 1; 1983 (Reg. Sess., 1984), c. 1013; 1993, c. 539, s. 725; 1994, Ex. Sess., c. 24, s. 14(c); 1999‑439, s. 1; 2000‑140, s. 73; 2006‑106, s. 2.)



§§ 105-370 to 105-372: Repealed by Session Laws 1983, c. 808, ss. 2-4.

§§ 105‑370 through 105‑372: Repealed by Session Laws 1983, c.  808, ss. 2‑4.



§ 105-373. Settlements.

§ 105‑373.  Settlements.

(a)        Annual Settlement of Tax Collector. 

(1)        Preliminary Report.  After July 1 and before he is charged with taxes for the current fiscal year, the tax collector shall make a sworn report to the governing body of the taxing unit showing:

a.         A list of the persons owning real property whose taxes for the preceding fiscal year remain unpaid and the principal amount owed by each person; and

b.         A list of the persons not owning real property whose personal property taxes for the preceding fiscal year remain unpaid and the principal amount owed by each person. (To this list the tax collector shall append his statement under oath that he has made diligent efforts to collect the taxes due from the persons listed out of their personal property and by other means available to him for collection, and he shall report such other information concerning these taxpayers as may be of interest to or required by the governing body, including a report of his efforts to make collection outside the taxing unit under the provisions of G.S. 105‑364.) The governing body of the taxing unit may publish this list in any newspaper in the taxing unit. The cost of publishing this list shall be paid by the taxing unit.

(2)        Insolvents.  Upon receiving the report required by subdivision (a)(1), above the governing body of the taxing unit shall enter upon its minutes the names of persons owing taxes (but who listed no real property) whom it finds to be insolvent, and it shall by resolution designate the list entered in its minutes as the insolvent list to be credited to the tax collector in his settlement.

(3)        Settlement for Current Taxes.  After July 1 and before he is charged with taxes for the current fiscal year, the tax collector shall make full settlement with the governing body of the taxing unit for all taxes in his hands for collection for the preceding fiscal year.

a.         In the settlement the tax collector shall be charged with:

1.         The total amount of all taxes in his hands for collection for the year, including amounts originally charged to him and all amounts subsequently charged on account of discoveries;

2.         All penalties, interest, and costs collected by him in connection with taxes for the current year; and

3.         All other sums collected by him.

b.         The tax collector shall be credited with:

1.         All sums representing taxes for the year deposited by him to the credit of the taxing unit or receipted for by a proper official of the unit;

2.         Releases duly allowed by the governing body;

3.         The principal amount of taxes constituting liens on real property;

4.         The principal amount of taxes included in the insolvent list determined in accordance with subdivision (a)(2), above;

5.         Discounts allowed by law;

6.         Commissions (if any) lawfully payable to the tax collector as compensation; and

7.         The principal amount of taxes for any assessment appealed to the Property Tax Commission when the appeal has not been finally adjudicated.

The tax collector shall be liable on his bond for both honesty and faithful performance of duty; for any deficiencies; and, in addition, for all criminal penalties provided by law.

The settlement, together with the action of the governing body with respect thereto, shall be entered in full upon the minutes of the governing body.

(4)        Disposition of Tax Receipts after Settlement.  Uncollected taxes allowed as credits in the settlement prescribed in subdivision (a)(3), above, whether represented by tax liens held by the taxing unit or included in the list of insolvents, shall, for purposes of collection, be recharged to the tax collector or charged to some other person designated by the governing body of the taxing unit under statutory authority. The person charged with uncollected taxes shall:

a.         Give bond satisfactory to the governing body;

b.         Receive the tax receipts and tax records representing the uncollected taxes;

c.         Have and exercise all powers and duties conferred or imposed by law upon tax collectors; and

d.         Receive compensation as determined by the governing body.

(b)        Settlements for Delinquent Taxes.  Annually, at the time prescribed for the settlement provided in subdivision (a)(3), above, all persons having in their hands for collection any taxes for years prior to the year involved in the settlement shall settle with the governing body of the taxing unit for collections made on each such year's taxes. The settlement for the taxes for prior years shall be made in whatever form is satisfactory to the chief accounting officer and the governing body of the taxing unit, and it shall be entered in full upon the minutes of the governing body.

(c)        Settlement at End of Term.  Whenever any tax collector fails to succeed himself at the end of his term of office, he shall, on the last business day of his term, make full and complete settlement for all taxes (current or delinquent) in his hands and deliver the tax records, tax receipts, tax sale certificates, and accounts to his successor in office. The settlement shall be made in whatever form is satisfactory to the chief accounting officer and the governing body of the taxing unit, and it shall be entered in full upon the minutes of the governing body.

(d)        Settlement upon Vacancy during Term.  When a tax collector voluntarily resigns, he shall, upon his last day in office, make full settlement (in the manner provided in subsection (c), above) for all taxes in his hands for collection. In default of such a settlement, or in case of a vacancy occurring during a term for any reason, it shall be the duty of the chief accounting officer or, in the discretion of the governing body, of some other qualified person appointed by it immediately to prepare and submit to the governing body a report in the nature of a settlement made on behalf of the former tax collector. The report, together with the governing body's action with respect thereto, shall be entered in full upon the minutes of the governing body. Whenever a settlement must be made in behalf of a former tax collector, as provided in this subsection (d), the governing body may deliver the tax receipts, tax records, and tax sale certificates to a successor collector immediately upon the occurrence of the vacancy, or it may make whatever temporary arrangements for the collection of taxes as may be expedient, but in no event shall any person be permitted to collect taxes until he has given bond satisfactory to the governing body.

(e)        Effect of Approval of Settlement.  Approval of any settlement by the governing body does not relieve the tax collector or his bondsmen of liability for any shortage actually existing at the time of the settlement and thereafter discovered; nor does it relieve the collector of any criminal liability.

(f)         Penalties.  In addition to any other civil or criminal penalties provided by law, any member of a governing body of a taxing unit, tax collector, or chief accounting officer who fails to perform any duty imposed upon him by this section shall be guilty of a Class 1 misdemeanor.

(g)        Relief from Collecting Insolvents.  The governing body of any taxing unit may, in its discretion, relieve the tax collector of the charge of taxes owed by persons on the insolvent list that are five or more years past due when it appears to the governing body that such taxes are uncollectible.

(h)        Relief from Collecting Taxes on Classified Motor Vehicles. The board of county commissioners may, in its discretion, relieve the tax collector of the charge of taxes on classified motor vehicles listed pursuant to G.S. 105‑330.3(a)(1) that are one year or more past due when it appears to the board that the taxes are uncollectible. This relief, when granted, shall include municipal and special district taxes charged to the collector. (1939, c. 310, s. 1719; 1945, c. 635; 1947, c. 484, ss. 3, 4; 1951, c. 300, s. 1; c. 1036, s. 1; 1953, c. 176, s. 2; 1955, c. 908; 1967, c. 705, s. 1; 1971, c. 806, s. 1; 1983, c. 670, s. 22; c. 808, ss. 5‑7; 1987, c. 16; 1991, c. 624, s. 3; 1991 (Reg. Sess., 1992), c. 961, s. 10; 1993, c. 539, s. 726; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑456, s. 27; 2006‑30, s. 7.)



§ 105-374. Foreclosure of tax lien by action in nature of action to foreclose a mortgage.

§ 105‑374.  Foreclosure of tax lien by action in nature of action to foreclose a mortgage.

(a)        General Nature of Action.  The foreclosure action authorized by this section shall be instituted in the appropriate division of the General Court of Justice in the county in which the real property is situated and shall be an action in the nature of an action to foreclose a mortgage.

(b)        Taxing units may proceed under this section, either on the original tax lien created by G.S. 105‑355(a) or on the lien acquired at a tax lien sale held under former G.S. 105‑369 before July 1, 1983, with or without a lien sale certificate; and the amount of recovery in either case shall be the same. To this end, it is hereby declared that the original attachment of the tax lien under G.S. 105‑355(a) is sufficient to support a tax foreclosure action by a taxing unit, that the issuance of a lien sale certificate to the taxing unit for lien sales held before July 1, 1983, is a matter of convenience in record keeping within the discretion of the governing body of the taxing unit, and that issuance of such certificates is not a prerequisite to perfection of the tax lien.

(c)        Parties; Summonses.  The owner of record as of the date the taxes became delinquent and spouse (if any), any subsequent owner, all other taxing units having tax liens, all other lienholders of record, and all persons who would be entitled to be made parties to a court action (in which no deficiency judgment is sought) to foreclose a mortgage on such property, shall be made parties and served with summonses in the manner provided by G.S. 1A‑1, Rule 4.

The fact that the owner of record as of the date the taxes became delinquent, any subsequent owner, or any other defendant is a minor, is incompetent, or is under any other disability shall not prevent or delay the tax lien sale or the foreclosure of the tax lien; and all such persons shall be made parties and served with summons in the same manner as in other civil actions.

Persons who have disappeared or who cannot be located and persons whose names and whereabouts are unknown, and all possible heirs or assignees of such persons, may be served by publication; and such persons, their heirs, and assignees may be designated by general description or by fictitious names in such an action.

(c1)      Lienholders Separately Designated.  The word "lienholder" shall appear immediately after the name of each lienholder (including trustees and beneficiaries in deeds of trust, and holders of judgment liens) whose name appears in the caption of any action instituted under the provisions of this section. Such designation is intended to make clear to the public the capacity of such persons which necessitated their having been made parties to such action. Failure to add such designation to captions shall not constitute grounds for attacking the validity of actions brought under this section, or titles to real property derived from such actions.

(d)        Complaint as Lis Pendens.  The complaint in an action brought under this section shall, from the time it is filed in the office of the clerk of superior court, serve as notice of the pendency of the foreclosure action, and every person whose interest in the real property is subsequently acquired or whose interest therein is subsequently registered or recorded shall be bound by all proceedings taken in the foreclosure action after the filing of the complaint in the same manner as if those persons had been made parties to the action. It shall not be necessary to have the complaint cross‑indexed as a notice of action pending to have the effect prescribed by this subsection (d).

(e)        Subsequent Taxes.  The complaint in a tax foreclosure action brought under this section by a taxing unit shall, in addition to alleging the tax lien on which the action is based, include a general allegation of subsequent taxes which are or may become a lien on the same real property in favor of the plaintiff unit. Thereafter it shall not be necessary to amend the complaint to incorporate the subsequent taxes by specific allegation. In case of redemption before confirmation of the foreclosure sale, the person redeeming shall be required to pay, before the foreclosure action is discontinued, at least all taxes on the real property which have at the time of discontinuance become due to the plaintiff unit, plus penalties, interest, and costs thereon. Immediately prior to judgment ordering sale in a foreclosure action (if there has been no redemption prior to that time), the tax collector or the attorney for the plaintiff unit shall file in the action a certificate setting forth all taxes which are a lien on the real property in favor of the plaintiff unit (other than taxes the amount of which has not been definitely determined).

Any plaintiff in a tax foreclosure action (other than a taxing unit) may include in his complaint, originally or by amendment, all other taxes and special assessments paid by him which were liens on the same real property.

(f)         Joinder of Parcels.  All real property within the taxing unit subject to liens for taxes levied against the same taxpayer for the first year involved in the foreclosure action may be joined in one action. However, if real property is transferred by the listing taxpayer subsequent to the first year involved in the foreclosure action, all subsequent taxes, penalties, interest, and costs (for which the property is ordered sold under the terms of this Subchapter) shall be prorated to such property in the same manner as if payments were being made to release such property from the tax lien under the provisions of G.S. 105‑356(b).

(g)        Special Benefit Assessments.  A cause of action for the foreclosure of the lien of any special benefit assessments may be included in any complaint filed under this section.

(h)        Joint Foreclosure by Two or More Taxing Units.  Liens of different taxing units on the same parcel of real property, representing taxes in the hands of the same tax collector, shall be foreclosed in one action. Liens of different taxing units on the same parcel of real property, representing taxes in the hands of different tax collectors, may be foreclosed in one action in the discretion of the governing bodies of the taxing units.

The lien of any taxing unit made a party defendant in any foreclosure action shall be alleged in an answer filed by the taxing unit, and the tax collector of each answering unit shall, prior to judgment ordering sale, file a certificate of subsequent taxes similar to that filed by the tax collector of the plaintiff unit, and the taxes of each answering unit shall be of equal dignity with the taxes of the plaintiff unit. Any answering unit may, in case of payment of the plaintiff unit's taxes, continue the foreclosure action until all taxes due to it have been paid, and it shall not be necessary for any answering unit to file a separate foreclosure action or to proceed under G.S. 105‑375 with respect to any such taxes.

If a taxing unit properly served as a party defendant in a foreclosure action fails to answer and file the certificate provided for in the preceding paragraph, all of its taxes shall be barred by the judgment of sale except to the extent that the purchase price at the foreclosure sale (after payment of costs and of the liens of all taxing units whose liens are properly alleged by complaint or answer and certificates) may be sufficient to pay such taxes. However, if a defendant taxing unit is plaintiff in another foreclosure action pending against the same property, or if it has begun a proceeding under G.S. 105‑375, its answer may allege that fact in lieu of alleging its liens, and the court, in its discretion, may order consolidation of such actions or such other disposition thereof (and such disposition of the costs therein) as it may deem advisable. Any such order may be made by the clerk of the superior court, subject to appeal as provided in G.S. 1‑301.1.

(i)         Costs.  Subject to the provisions of this subsection (i), costs may be taxed in any foreclosure action brought under this section in the same manner as in other civil actions. When costs are collected, either by payment prior to the sale or upon payment of the purchase price at the foreclosure sale, the fees allowed officers shall be paid to those entitled to receive them. In foreclosure actions in which the plaintiff is a taxing unit, no prosecution bond shall be required.

The word "costs," as used in this subsection (i), shall be construed to include one reasonable attorney's fee for the plaintiff in such amount as the court shall, in its discretion, determine and allow. When a taxing unit is made a party defendant in a tax foreclosure action and files answer therein, there may be included in the costs an attorney's fee for the defendant unit in such amount as the court shall, in its discretion, determine and allow. The governing body of any taxing unit may, in its discretion, pay a smaller or greater sum than that allowed as costs to its attorney as a suit fee, and the governing body may allow a reasonable commission to its attorney on taxes collected by him after they have been placed in his hands; or the governing body may arrange with its attorney for the handling of tax foreclosure suits on a salary basis or may make any other reasonable agreement with its attorney or attorneys. Any arrangement made between a taxing unit and its attorney may provide that attorneys' fees collected as costs in foreclosure actions be collected for the use of the taxing unit.

In any foreclosure action in which real property is actually sold after judgment, costs shall include a commissioner's fee to be fixed by the court, not exceeding five percent (5%) of the purchase price; and in case of redemption between the date of sale and the order of confirmation, the fee shall be added to the amount otherwise necessary for redemption. In case more than one sale is made of the same property in any action, the commissioner's fee may be based on the highest amount bid, but the commissioner shall not be allowed a separate fee for each such sale. The governing body of any plaintiff unit may request the court to appoint as commissioner a salaried official, attorney, or employee of the unit and, when the requested appointment is made, may require that the commissioner's fees, when collected, be paid to the plaintiff unit for its use.

(j)         Contested Actions.  Any action brought under this section in which an answer raising an issue requiring trial is filed within the time allowed by law shall be entitled to a preference as to time of trial over all other civil actions.

(k)        Judgment of Sale.  Any judgment in favor of the plaintiff or any defendant taxing unit in an action brought under this section shall order the sale of the real property or as much as may be necessary for the satisfaction of all of the following:

(1)        Taxes adjudged to be liens in favor of the plaintiff (other than taxes the amount of which has not been definitely determined) together with penalties, interest, and costs thereon.

(2)        Taxes adjudged to be liens in favor of other taxing units (other than taxes the amount of which has not yet been definitely determined) if those taxes have been alleged in answers filed by the other taxing units, together with penalties, interest, and costs thereon.

The judgment shall appoint a commissioner to conduct the sale and shall order that the property be sold in fee simple, free and clear of all interests, rights, claims, and liens whatever except that the sale shall be subject to taxes the amount of which cannot be definitely determined at the time of the judgment, taxes and special assessments of taxing units which are not parties to the action, and, in the discretion of the court, taxes alleged in other tax foreclosure actions or proceedings pending against the same real property.

In all cases in which no answer is filed within the time allowed by law, and in cases in which answers filed do not seek to prevent sale of said property, the clerk of the superior court may enter the judgment, subject to appeal as provided in G.S. 1‑301.1.

(l)         Advertisement of Sale.  The sale shall be advertised, and all necessary resales shall be advertised, in the manner provided by Article 29A of Chapter 1 of the General Statutes or by any statute enacted in substitution therefor.

(m)       Sale.  The sale shall be by public auction to the highest bidder and shall, in accordance with the judgment, be held at the courthouse door on any day of the week except a Sunday or legal holiday when the courthouse is closed for transactions. (In actions brought by a municipality that is not a county seat, the court may, in its discretion, direct that the sale be held at the city or town hall door.) The commissioner conducting the sale may, in his discretion, require from any successful bidder a deposit equal to not more than twenty percent (20%) of his bid, which deposit, in the event that the bidder refuses to take title and a resale becomes necessary, shall be applied to pay the costs of sale and any loss resulting. (However, this provision shall not deprive the commissioner of his right to sue for specific performance of the contract.) No deposit shall be required of a taxing unit that has made the highest bid at the foreclosure sale.

(n)        Report of Sale.  Within three days following the foreclosure sale the commissioner shall report the sale to the court giving full particulars thereof.

(o)        Exceptions and Increased Bids.  At any time within 10 days after the commissioner files his report of the foreclosure sale, any person having an interest in the real property may file exceptions to the report, and at any time within that 10‑day period an increased bid may be filed in the amount specified by and subject to the provisions (other than provisions in conflict herewith) of Article 29A of Chapter 1 of the General Statutes or the provisions (other than provisions in conflict herewith) of any law enacted in substitution therefor. In the absence of exceptions or increased bids, the court may, whenever it deems such action necessary for the best interests of the parties, order resale of the property.

(p)        Judgment of Confirmation.  At any time after the expiration of 10 days from the time the commissioner files his report, if no exception or increased bid has been filed, the commissioner may apply for judgment of confirmation, and in like manner he may apply for such a judgment after the court has passed upon exceptions filed, or after any necessary resales have been held and reported and 10 days have elapsed. The judgment of confirmation shall direct the commissioner to deliver the deed upon payment of the purchase price. This judgment may be entered by the clerk of superior court subject to appeal as provided in G.S. 1‑301.1.

(q)        Application of Proceeds; Commissioner's Final Report.  After delivery of the deed and collection of the purchase price, the commissioner shall apply the proceeds as follows:

(1)        First, to payment of all costs of the action, including the commissioner's fee and the attorney's fee, which costs shall be paid to the officials or funds entitled thereto;

(2)        Then to the payment of taxes, penalties, and interest for which the real property was ordered to be sold, and in case the funds remaining are insufficient for this purpose, they shall be distributed pro rata to the various taxing units for whose taxes the property was ordered sold;

(3)        Then pro rata to the payment of any special benefit assessments for which the property was ordered sold, together with interest and costs thereon;

(4)        Then pro rata to payment of taxes, penalties, interest, and costs of taxing units that were parties to the foreclosure action but which filed no answers therein;

(5)        Then pro rata to payment of special benefit assessments of taxing units that were parties to the foreclosure action but which filed no answers therein, together with interest and costs thereon;

(6)        And any balance then remaining shall be paid in accordance with any directions given by the court and, in the absence of such directions, shall be paid into court for the benefit of the persons entitled thereto. (If the clerk is in doubt as to who is entitled to the surplus or if any adverse claims are asserted thereto, the clerk shall hold the surplus until rights thereto are established in a special proceeding pursuant to G.S. 1‑339.71.)

Within five days after delivering the deed, the commissioner shall make a full report to the court showing delivery of the deed, receipt of the purchase price, and the disbursement of the proceeds, accompanied by receipts evidencing all such disbursements.

(r)        Purchase and Resale by Taxing Unit.  The rights of a taxing unit to purchase real property at a foreclosure sale and resell it are governed by G.S. 105‑376. (1939, c. 310, s. 1719; 1945, c. 635; 1947, c. 484, ss. 3, 4; 1951, c. 300, s. 1; c. 1036, s. 1; 1953, c. 176, s. 2; 1955, c. 908; 1967, c. 705, s. 1; 1971, c. 806, s. 1; 1973, c. 788, s. 1; 1981, c. 580; 1983, c. 808, s. 8; 1999‑216, ss. 14‑16; 2003‑337, s. 11; 2006‑106, s. 3.)



§ 105-375. In rem method of foreclosure.

§ 105‑375.  In rem method of foreclosure.

(a)        Intent of Section.  It is hereby declared to be the intention of this section that proceedings brought under it shall be strictly in rem. It is further declared to be the intention of this section to provide, as an alternative to G.S. 105‑374, a simple and inexpensive method of enforcing payment of taxes necessarily levied, to the knowledge of all persons, for the requirements of local governments in this State; and to recognize, in authorizing this proceeding, that all persons owning interests in real property know or should know that the tax lien on their real property may be foreclosed and the property sold for failure to pay taxes.

(b)        Docketing Certificate of Taxes as Judgment.  In lieu of following the procedure set forth in G.S. 105‑374, the governing body of any taxing unit may direct the tax collector to file with the clerk of superior court, no earlier than 30 days after the tax liens were advertised, a certificate showing the following: the name of the taxpayer as defined in G.S. 105‑273(17), for each parcel on which the taxing unit has a lien for unpaid taxes, together with the amount of taxes, penalties, interest, and costs that are a lien thereon; the year or years for which the taxes are due; and a description of the property sufficient to permit its identification by parol testimony. The fees for docketing and indexing the certificate shall be payable to the clerk of superior court at the time the taxes are collected or the property is sold.

(c)        Notice to Taxpayer and Others. 

(1)        Notice required.  The tax collector filing the certificate provided for in subsection (b) of this section, shall, at least 30 days prior to docketing the judgment, send notice of the tax lien foreclosure to the taxpayer, as defined in G.S. 105‑273(17), at the taxpayer's last known address, and to all lienholders of record who have a lien against the taxpayer (including any liens referred to in the conveyance of the property to the taxpayer).

(2)        Contents of notice.  All notice required by this subsection shall state that a judgment will be docketed and the proposed date of the docketing, that execution will be issued as provided by law, a brief description of the real property affected, and that the lien may be satisfied prior to judgment being entered.

(3)        Service of notice.  The notice required by this subsection shall be sent to the taxpayer by registered or certified mail, return receipt requested.

(4)        Additional efforts may be required.  If within 10 days following the mailing of the notice, a return receipt has not been received by the tax collector indicating receipt of the notice, then the tax collector shall do both of the following:

a.         Make reasonable efforts to locate and notify the taxpayer and all lienholders of record prior to the docketing of the judgment and the issuance of the execution. Reasonable efforts may include posting the notice in a conspicuous place on the property, or, if the property has an address to which mail may be delivered, mailing the notice by first‑class mail to the attention of the occupant.

b.         Have a notice published in a newspaper of general circulation in the county once a week for two consecutive weeks directed to, and naming, all unnotified lienholders and the taxpayer that a judgment will be docketed against the taxpayer.

(5)        Costs of notice added to lien.  All costs of mailing and publication, plus a charge of fifty dollars ($50.00) to defray administrative costs, shall be added to the amount of taxes that are a lien on the real property and shall be paid by the taxpayer to the taxing unit at the time the taxes are collected or the property is sold.

(d)        Effect of Docketing Certificate of Taxes Due.  Immediately upon the docketing and indexing of a certificate as provided in subsection (b), above, the taxes, penalties, interest, and costs shall constitute a valid judgment against the real property described therein, with the priority provided for tax liens in G.S. 105‑356. The judgment, except as expressly provided in this section, shall have the same force and effect as a duly rendered judgment of the superior court directing sale of the property for the satisfaction of the tax lien, and it shall bear interest at an annual rate of eight percent (8%).

(e)        Special Assessments.  Street, sidewalk, and other special assessments may be included in any judgment for taxes taken under this section, or the special assessments may be included in a separate judgment docketed under this section. The tax collector may use such a judgment as a method of foreclosing the lien of special assessments. When used to foreclose the lien of special assessments, the procedure may be instituted at any time after the assessment or installment falls due and remains unpaid; the waiting period required by subsection (b) of this section does not apply to the foreclosure of special assessments.

(f)         Motion to Set Aside.  At any time prior to the issuance of execution, any person having an interest in the real property to be foreclosed may appear before the clerk of superior court and move to set aside the judgment on the ground that the tax has been paid or that the tax lien on which the judgment is based is invalid.

(g)        Cancellation upon Payment.  Upon payment in full of any judgment docketed under this section, together with interest thereon and costs accrued to the date of payment, the tax collector receiving payment shall certify the fact thereof to the clerk of superior court and cancel the judgment.

(h)        Relationship between G.S. 105‑374 and This Section.  If, before the issuance of execution on the judgment under subsection (i), below, the taxing unit is made a defendant in a foreclosure action brought against the property under G.S. 105‑374, it shall file an answer in that proceeding and thereafter all proceedings shall be governed by order of the court in accordance with that section.

(i)         Issuance of Execution.  At any time after three months and before two years from the indexing of the judgment as provided in subsection (b), above, execution shall be issued at the request of the tax collector in the same manner as executions are issued upon other judgments of the superior court, and the real property shall be sold by the sheriff in the same manner as other real property is sold under execution with the following exceptions:

(1)        No debtor's exemption shall be allowed.

(2)        In lieu of personal service of notice on the taxpayer, the sheriff shall send notice by registered or certified mail, return receipt requested, to the taxpayer at the taxpayer's last known address at least 30 days prior to the day fixed for the sale. If within 10 days following the mailing of the notice, a return receipt has not been received by the sheriff indicating receipt of the notice, then the sheriff shall make additional efforts to locate and notify the taxpayer and all lienholders of record of the sale under execution in accordance with subdivision (4) of subsection (c) of this section.

(3)        The sheriff shall add to the amount of the judgment as costs of the sale any postage expenses incurred by the tax collector and the sheriff in foreclosing under this section.

(4)        In any advertisement or posted notice of sale under execution, the sheriff may (and at the request of the governing body shall) combine the advertisements or notices for properties to be sold under executions against the properties of different taxpayers in favor of the same taxing unit or group of units; however, the property included in each judgment shall be separately described and the name of the taxpayer specified in connection with each.

The purchaser at the execution sale shall acquire title to the property in fee simple free and clear of all claims, rights, interests, and liens except the liens of other taxes or special assessments not paid from the purchase price and not included in the judgment.

(j)         Attorney's Fee.  The governing body of the taxing unit may make whatever arrangement it deems satisfactory for compensating an attorney rendering assistance or advice in foreclosure proceedings brought under this section, but the attorney's fee shall not be added to the judgment as part of the costs of the action.

(k)        Consolidation of Liens.  By agreement between the governing bodies, two or more taxing units may consolidate their tax liens for the purpose of docketing a judgment, or may have one execution issued for separate judgments, against the same property. In like manner, one execution may issue for separate judgments in favor of one or more taxing units against the same property for different years' taxes.

(l)         Purchase and Resale by Taxing Unit.  The rights of a taxing unit to purchase real property at a foreclosure sale and resell it are governed by G.S. 105‑376.

(m)       Procedure if Section Declared Unconstitutional.  If any provisions of this section are declared invalid or unconstitutional by the Supreme Court of North Carolina, a United States district court of three judges, the United States Circuit Court of Appeals, or the United States Supreme Court, all taxing units that have proceeded under this section shall have five years from the date of the filing of the opinion (or, in the case of appeal, from the date of the filing of the opinion on appeal) in which to institute foreclosure actions under G.S. 105‑374 for all taxes included in judgments taken under this section and for subsequent taxes due or which, but for purchase of the property by the taxing unit, would have become due; and such judicial decision shall not have the effect of invalidating the tax lien or disturbing its priority. (1939, c. 310, s. 1720; 1945, c. 646; 1957, cc. 91, 1262; 1971, c. 806, s. 1; 1973, c. 108, s. 52; c. 681, ss. 1, 2; 1983, c. 808, s. 9; c. 855, ss. 1, 2; 1987, c. 450; 1989, c. 37, s. 7; c. 682; 1999‑439, ss. 2, 3; 2001‑139, s. 9; 2006‑106, ss. 4‑6.)



§ 105-376. Taxing unit as purchaser at foreclosure sale; payment of purchase price; resale of property acquired by taxing unit.

§ 105‑376.  Taxing unit as purchaser at foreclosure sale; payment of purchase price; resale of property acquired by taxing unit.

(a)        Taxing Unit as Purchaser.  Any taxing unit (or two or more taxing units jointly) may bid at a foreclosure sale conducted under G.S. 105‑374 or G.S. 105‑375, and any taxing unit that becomes the successful bidder may assign its bid at any time by private sale for not less than the amount of the bid.

(b)        Payment of Purchase Price by Taxing Units; Status of Property Purchased by Taxing Units.  Any taxing unit that becomes the purchaser at a tax foreclosure sale may, in the discretion of its governing body, pay only that part of the purchase price that would not be distributed to it and other taxing units on account of taxes, penalties, interest, and such costs as accrued prior to the initiation of the foreclosure action under G.S. 105‑374 or docketing of a judgment under G.S. 105‑375. Thereafter, in such a case, the purchasing taxing unit shall hold the property for the benefit of all taxing units that have an interest in the property as defined in this subsection (b). All net income from real property so acquired and the proceeds thereof, when resold, shall be first used to reimburse the purchasing unit for disbursements actually made by it in connection with the foreclosure action and the purchase of the property, and any balance remaining shall be distributed to the taxing units having an interest therein in proportion to their interests. The total interest of each taxing unit, including the purchasing unit, shall be determined by adding:

(1)        The taxes of the unit, with penalties, interest, and costs (other than costs already reimbursed to the purchasing unit) to satisfy which the property was ordered sold;

(2)        Other taxes of the unit, with penalties, interest, and costs which would have been paid in full from the purchase price had the purchase price been paid in full;

(3)        Taxes of the unit, with penalties, interest, and costs to which the foreclosure sale was made subject; and

(4)        The principal amount of all taxes which became liens on the  property after purchase at the foreclosure sale or which would have become liens thereon but for the purchase, but no amount shall be included for taxes for years in which (on the day as of which property was to be listed for taxation) the property was being used by the purchasing unit for a public purpose.

If the amount of net income and proceeds of resale distributable exceeds the total interests of all taxing units defined in this subsection (b), the remainder shall be applied to any special benefit  assessments to satisfy which the sale was ordered or to which the sale was made subject, and any balance remaining shall accrue to the purchasing unit.

When any real property that has been purchased as provided in this section is permanently dedicated to use for a public purpose, the purchasing unit shall make settlement with other taxing units having an interest in the property (as defined in this subsection) in  such manner and in such amount as may be agreed upon by the governing bodies; and if no agreement can be reached, the amount to be paid shall be determined by a resident judge of the superior court in the district in which the property is situated.

Nothing in this section shall be construed as requiring the purchasing unit to secure the approval of other interested taxing units before reselling the property or as requiring the purchasing unit to pay other interested taxing units in full if the net income and resale price are insufficient to make such payments.

Any taxing unit purchasing property at a foreclosure sale may, in  the discretion of its governing body, instead of following the foregoing provisions of this section, make full payment of the purchase price, and thereafter it shall hold the property as sole owner in the same manner as it holds other real property, subject only to taxes and special assessments, with penalties, interest, and costs, to which the sale was made subject.

(c)        Resale of Real Property Purchased by Taxing Units.  Real property purchased at a tax foreclosure sale by a taxing unit may be resold at any time (for such price as the governing body of the taxing unit may approve) at a sale conducted in the manner provided by law for sales of other real property of the taxing unit. However, a purchasing taxing unit, in the discretion of its governing body, may resell such property to the former owner or to any other person formerly having an interest in the property at private sale for an amount not less than the taxing unit's interest therein if it holds the property as sole owner or for an amount not less than the total interests of all taxing units (other than special assessments due the  taxing unit holding title) if it holds the property for the benefit of all such units. (1939, c. 310, s. 1719; 1945, c. 635; 1947, c. 484, ss. 3, 4; 1951, c. 300, s. 1; c. 1036, s. 1; 1953, c. 176, s. 2; 1955, c. 908; 1967, c. 705, s. 1; 1971, c. 806, s. 1.)



§ 105-377. Time for contesting validity of tax foreclosure title.

§ 105‑377.  Time for contesting validity of tax foreclosure title.

Notwithstanding any other provisions of law prescribing the period for commencing an action, no action or proceeding shall be  brought to contest the validity of any title to real property acquired by a taxing unit or by a private purchaser in any tax foreclosure action or proceeding authorized by this Subchapter or by other laws of this State in force at the time the title was acquired, nor shall any  motion to reopen or set aside the judgment in any such tax foreclosure action or proceeding be entertained after one year from the date on which the deed is recorded. (1939, c. 310, s. 1721; 1971, c. 806, s. 1; 1977, c. 886, s. 2.)



§ 105-378. Limitation on use of remedies.

§ 105‑378.  Limitation on use of remedies.

(a)        Use of Remedies Barred.  No county or municipality may maintain an action or procedure to enforce any remedy provided by law for the collection of taxes or the enforcement of any tax liens (whether the taxes or tax liens are evidenced by the original tax receipts, tax sales certificates, or otherwise) unless the action or procedure is instituted within 10 years from the date the taxes became due.

(b)        Not Applicable to Special Assessments.  The provisions of subsection (a), above, shall not be construed to apply to the lien of special assessments.

(c)        Repealed by Session Laws 1998‑98, s. 26, effective August 14, 1998.

(d)        Enforcement and Collection Delayed Pending Appeal.  When the board of county commissioners or municipal governing body delivers a tax receipt to a tax collector for any assessment that has been or is subsequently appealed to the Property Tax Commission, the tax collector may not seek collection of taxes or enforcement of a tax lien resulting from the assessment until the appeal has been finally adjudicated. The tax collector, however, may send an initial bill or notice to the taxpayer. (1933, c. 181, s. 7; c. 399; 1945, c. 832; 1947, c. 1065, s. 1; 1949, cc. 60, 269, 735; 1951, cc. 71, 306, 572; 1953, cc. 381, 427, 538, 645, 656, 752, 775, 1008; 1955, c. 1087; 1957, cc. 53, 678, 1123; 1959, cc. 373, 608; 1961, cc. 542, 695, 885; 1965, cc. 129, 294; 1967, c. 242; c. 321, s. 1; c. 422, s. 1; 1969, c. 96; 1971, c. 806, s. 1; 1998‑98, s. 26; 2006‑30, s. 6.)



§ 105-379. Restriction on use of injunction and claim and delivery.

Article 27.

Refunds and Remedies.

§ 105‑379.  Restriction on use of injunction and claim and delivery.

(a)        Grounds for Injunction.  No court may enjoin the collection of any tax, the sale of any tax lien, or the sale of any property for nonpayment of any tax imposed under the authority of this Subchapter except upon a showing that the tax (or some part thereof) is illegal or levied for an illegal or unauthorized purpose.

(b)        No Order in Claim and Delivery.  No court may issue any order in claim and delivery proceedings or otherwise for the taking of any personal property levied on or attached by the tax collector under the authority of this Subchapter. (1901, c. 558, s. 30; Rev., s. 2855; C.S., s. 7979; 1971, c. 806, s. 1.)



§ 105-380. No taxes to be released, refunded, or compromised.

§ 105‑380.  No taxes to be released, refunded, or compromised.

(a)        The governing body of a taxing unit is prohibited from releasing, refunding, or compromising all or any portion of the taxes levied against any property within its jurisdiction except as expressly provided in this Subchapter.

(b)        Taxes that have been released, refunded, or compromised in violation of this section shall be deemed to be unpaid and shall be collectible by any means provided by this Subchapter, and the existence and priority of any tax lien on property shall not be affected by the unauthorized release, refund, or compromise of the tax liability.

(c)        Any tax that has been released, refunded, or compromised in violation of this section may be recovered from any member or members of the governing body who voted for the release, refund, or compromise by civil action instituted by any resident of the taxing unit, and when collected, the recovered tax shall be paid to the treasurer of the taxing unit. The costs of bringing the action, including reasonable attorneys' fees, shall be allowed the plaintiff in the event the tax is recovered.

(d)        The provisions of this section are not intended to restrict or abrogate the powers of a board of equalization and review or any agency exercising the powers of such a board. (1901, c. 558, s. 31; Rev., s. 2854; C.S., s. 7976; 1971, c. 806, s. 1; 1973, c. 564, s. 2.)



§ 105-381. Taxpayer's remedies.

§ 105‑381.  Taxpayer's remedies.

(a)        Statement of Defense.  Any taxpayer asserting a valid defense to the enforcement of the collection of a tax assessed upon his property shall proceed as hereinafter provided.

(1)        For the purpose of this subsection, a valid defense shall include the following:

a.         A tax imposed through clerical error;

b.         An illegal tax;

c.         A tax levied for an illegal purpose.

(2)        If a tax has not been paid, the taxpayer may make a demand for the release of the tax claim by submitting to the governing body of the taxing unit a written statement of his defense to payment or enforcement of the tax and a request for release of the tax at any time prior to payment of the tax.

(3)        If a tax has been paid, the taxpayer, at any time within five years after said tax first became due or within six months from the date of payment of such tax, whichever is the later date, may make a demand for a refund of the tax paid by submitting to the governing body of the taxing unit a written statement of his defense and a request for refund thereof.

(b)        Action of Governing Body.  Upon receiving a taxpayer's written statement of defense and request for release or refund, the governing body of the taxing unit shall within 90 days after receipt of such request determine whether the taxpayer has a valid defense to the tax imposed or any part thereof and shall either release or refund that portion of the amount that is determined to be in excess of the correct tax liability or notify the taxpayer in writing that no release or refund will be made. The governing body may, by resolution, delegate its authority to determine requests for a release or refund of tax of less than one hundred dollars ($100.00) to the finance officer, manager, or attorney of the taxing unit. A finance officer, manager, or attorney to whom this authority is delegated shall monthly report to the governing body the actions taken by him on requests for release or refund. All actions taken by the governing body or finance officer, manager, or attorney on requests for release or refund shall be recorded in the minutes of the governing body. If a release is granted or refund made, the tax collector shall be credited with the amount released or refunded in his annual settlement.

(c)        Suit for Recovery of Property Taxes. 

(1)        Request for Release before Payment.  If within 90 days after receiving a taxpayer's request for release of an unpaid tax claim under (a) above, the governing body of the taxing unit has failed to grant the release, has notified the taxpayer that no release will be granted, or has taken no action on the request, the taxpayer shall pay the tax. He may then within three years from the date of payment bring a civil action against the taxing unit for the amount claimed.

(2)        Request for Refund.  If within 90 days after receiving a taxpayer's request for refund under (a) above, the governing body has failed to refund the full amount requested by the taxpayer, has notified the taxpayer that no refund will be made, or has taken no action on the request, the taxpayer may bring a civil action against the taxing unit for the amount claimed. Such action may be brought at any time within three years from the expiration of the period in which the governing body is required to act.

(d)        Civil Actions.  Civil actions brought pursuant to subsection (c) above shall be brought in the appropriate division of the general court of justice of the county in which the taxing unit is located. If, upon the trial, it is determined that the tax or any part of it was illegal or levied for an illegal purpose, or excessive as the result of a clerical error, judgment shall be rendered therefor with interest thereon at six percent (6%) per annum, plus costs, and the judgment shall be collected as in other civil actions. (1901, c. 558, s. 30; Rev., s. 2855; C. S., s. 7979; 1971, c. 806, s. 1; 1973, c. 564, s. 3; 1977, c. 946, s. 2; 1985, c. 150, s. 1; 1987, c. 127.)



§ 105-382. Repealed by Session Laws 1977, c. 946, s. 3.

§ 105‑382.  Repealed by Session Laws 1977, c. 946, s. 3.



§ 105-383. Fiduciaries to pay taxes.

Article 28.

Special Duties to Pay Taxes.

§ 105‑383.  Fiduciaries to pay taxes.

(a)        Duty to Pay.  It shall be the duty of every guardian, executor, administrator, agent, trustee, receiver, or other fiduciary having care or control of any real or personal property to pay the taxes thereon out of the trust funds in his hands.

(b)        Liability for Failure to Pay.  Any fiduciary who fails to pay the taxes on property in his care or control when trust funds are  available to him for that purpose shall be personally liable for the taxes. This liability may be enforced by a civil action brought in the name of the tax collector of the taxing unit to which the taxes are owed against the fiduciary in an appropriate division of the General Court of Justice of the county in which the taxing unit is located.

(c)        Liability for Sale of Property.  Any fiduciary who suffers property in his care or control to be sold by reason of his negligence in failing to pay the taxes thereon when available funds were in his hands shall be liable to his ward, principal, or cestui que trust for all actual damages incurred as a result of his neglect.

(d)        Effect of Section.  This section shall not have the effect of relieving property and estates held in trust or under the control of fiduciaries from the lien of property taxes. (1762, c. 69, s. 14; R.C., c. 54, s. 27; 1868‑9, c. 201, s. 32; 1879, c. 71, s. 53; Code, ss. 1595, 3698; Rev., s. 2862; C.S., s. 7985; 1971, c. 806, s. 1.)



§ 105-384. Duties and liabilities of life tenant.

§ 105‑384.  Duties and liabilities of life tenant.

(a)        If real or personal property is held by a tenant for life or by a tenant for the life of another, it shall be the duty of the life tenant to pay the taxes imposed on the property.

(b)        Any remainderman or reversioner of real or personal property who pays the taxes thereon may recover the money so paid in an action against the life tenant of the property; in the case of real property, the action may be brought only in the appropriate division of the General Court of Justice of the county in which the real property is located.

(c)        Any tenant for life of real or personal property who suffers the property to be foreclosed and sold or sold under levy for failure to pay the taxes thereon shall be liable to the remainderman or to the reversioner for any damages incurred. (1879, c. 71, ss. 53, 54; Code,  ss. 3698, 3699; 1901, c. 558, s. 45; Rev., s. 2859; C.S., s. 7982; 1971, c. 806, s. 1.)



§ 105-385. Duty to pay taxes on real property; judicial sales; sales under powers; governmental purchasers.

§ 105‑385.  Duty to pay taxes on real property; judicial sales; sales under powers; governmental purchasers.

(a)        Judicial Sales.  In all civil actions and special proceedings in which the sale of any real property is ordered, the judgment shall provide for the payment of all taxes then constituting a lien upon the property and all special assessments or installments thereof then due, and the tax liens and special assessments shall be satisfied from the proceeds of the sale before the proceeds are disbursed. The judgment in such a civil action or special proceeding shall adjust the disbursements for taxes and special assessments between the parties to the action or special proceeding in accordance with their respective rights.

(b)        Sales under Powers.  Any person who sells real property under a power of sale conferred upon him by a deed, will, power of attorney, mortgage, deed of trust, or assignment for the benefit of creditors shall from the proceeds of the sale first satisfy all taxes  constituting a lien upon the real property and all special assessments or installments thereof then due unless the notice of sale provided that the property would be sold subject to tax liens and special assessments, and it was so sold.

(c)        Governmental Purchasers.  Any agency, department, or institution of the State of North Carolina and any county or municipal corporation that purchases real property shall satisfy all taxes constituting a lien upon the property purchased and all special assessments or installments thereof then due by deducting the amount of the taxes and special assessments from the purchase price and paying it to the proper taxing unit or units. Any agency, department,  or institution of the State and any county or municipal corporation that fails to make the deductions and payments required by this subsection (c) shall be liable to the taxing unit or units to which the taxes and special assessments are owed for the amount thereof. This liability may be enforced in a civil action brought by the taxing unit or units to which the taxes and special assessments are owed in the appropriate trial division of the General Court of Justice of the  county in which the property is located; this remedy shall be in addition to any remedies the taxing unit may have against the grantor of the property. (1901, c. 558, s. 47; Rev., s. 2857; C.S., s. 7980; 1929, c. 231, s. 1; 1951, c. 252, s. 1; 1971, c. 806, s. 1.)



§ 105-386. Tax paid by holder of lien; remedy.

§ 105‑386.  Tax paid by holder of lien; remedy.

If any person having a lien or encumbrance of any kind upon real property shall pay the taxes that constitute a lien upon the real property:

(1)        He shall thereby acquire a lien upon the real property from the time of payment, which lien shall be superior to all other liens and which may be enforced by an action in the appropriate division of the General Court of Justice of the county in which the real property is situated.

(2)        He may, by an action for moneys paid to the use of the owner of the real property at the time of payment, recover the amount paid. (1879, c. 71, s. 55; Code, s. 3700; 1901, c. 558, s. 46; Rev., s. 2858; C.S., s. 7981; 1971, c. 806, s. 1.)



§§ 105-387 through 105-392: Recodified as §§ 47-108.21 to 47-108.26 by Session Laws 1987, c. 777, s. 4(1).

Article 29.

Validations.

§§ 105‑387 through 105‑392: Recodified as §§ 47‑108.21 to 47‑108.26 by Session Laws 1987, c. 777, s. 4(1).



§ 105-393. Repealed by Session Laws 1987, c. 777, s. 4(2).

§ 105‑393.  Repealed by Session Laws 1987, c. 777, s. 4(2).



§ 105-394. Immaterial irregularities.

Article 30.

General Provisions.

§ 105‑394.  Immaterial irregularities.

Immaterial irregularities in the listing, appraisal, or assessment of property for taxation or in the levy or collection of the property tax or in any other proceeding or requirement of this Subchapter shall not invalidate the tax imposed upon any property or any process of listing, appraisal, assessment, levy, collection, or any other proceeding under this Subchapter.

The following are examples of immaterial irregularities:

(1)        The failure of list takers, tax supervisors, or members of boards of equalization and review to take and subscribe the oaths required of them.

(2)        The failure to sign the affirmation required on the abstract.

(3)        The failure to list, appraise, or assess any property for taxation or to levy any tax within the time prescribed by law.

(4)        The failure of the board of equalization and review to meet or to adjourn within the time prescribed by law or to give any required notice of its meetings and adjournment.

(5)        Any defect in the description upon any abstract, tax receipt, tax record, notice, advertisement, or other document, of real or personal property, if the description be sufficient to enable the tax collector or any person interested to determine what property is meant by the description. (In such cases the tax supervisor or tax collector may correct the description on the documents bearing the defective description, and the correct description shall be used in any documents later issued in tax foreclosure proceedings authorized by this Subchapter.)

(6)        The failure of the collector to advertise any tax lien.

(7)        Repealed by Session Laws 1983, c. 808, s. 11.

(8)        Any irregularity or informality in the order or manner in which tax liens on real property are offered for sale.

(9)        The failure to make or serve any notice mentioned in this Subchapter.

(10)      The omission of a dollar mark or other designation descriptive of the value of figures upon any document required by this Subchapter.

(11)      Any other immaterial informality, omission, or defect on the part of any person in any proceeding or requirement of this Subchapter. (1939, c. 310, s. 1715; 1965, c. 192, ss. 1, 2; 1971, c. 806, s. 1; 1983, c. 808, ss. 10, 11.)



§ 105-395. Application and effective date of Subchapter.

§ 105‑395.  Application and effective date of Subchapter.

(a)        The provisions of G.S. 105‑333 through 105‑344 (being Article 23 in this Subchapter) shall first be applicable to public service company property to be listed or reported for taxation as of January 1, 1972. Unless otherwise specifically provided herein, all other provisions of this Machinery Act (being Subchapter II of Chapter 105 of the General Statutes) shall become effective July 1, 1971, and shall apply to all taxes due and uncollected as of that date as well as to those that shall become due thereafter.

(b)        Repealed by Session Laws 1998‑98, s. 27.

(c)        It is the intent of the General Assembly to make the provisions of this Subchapter uniformly applicable throughout the State, and to assure this objective all laws and clauses of laws, including private and local acts, other than local acts relating to the selection of tax collectors, in conflict with this Subchapter are repealed effective July 1, 1971. As used in this section, the term "local acts" means any acts of the General Assembly that apply to one or more counties by name, to one or more municipalities by name, or to all municipalities within one or more named counties. (1971, c. 806, s. 1; 1993, c. 485, s. 19; 1998‑98, s. 27.)



§ 105-395.1. Applicable date when due date falls on weekend or holiday.

§ 105‑395.1.  Applicable date when due date falls on weekend or holiday.

When the last day for doing an act required or permitted by this Subchapter falls on a Saturday, Sunday, or holiday, the act is considered to be done within the prescribed time limit if it is done on the next business day. (1987, c. 777, s. 5.)



§§ 105-396 through 105-398: Repealed by Session Laws 1971, c. 806, s. 1.

§§ 105‑396 through 105‑398: Repealed by Session Laws 1971, c.  806, s. 1.



§§ 105-399 through 105-403: Repealed by Session Laws 1971, c. 806, s. 3.

SUBCHAPTER III. COLLECTION OF TAXES.

Former Article 30.

General Provisions.

§§ 105‑399 through 105‑403: Repealed by Session Laws 1971, c.  806, s. 3.



§ 105-404: Transferred to G.S. 105-32 by Session Laws 1971, c. 806, s. 2.

§ 105‑404: Transferred to G.S.  105‑32 by Session Laws 1971, c. 806, s. 2.



§ 105-405: Repealed by Session Laws 1963, c. 548.

§ 105‑405: Repealed by Session Laws 1963, c. 548.



§§ 105-405.1, 105-406: Repealed by Session Laws 1971, c. 806, s. 3.

§§ 105‑405.1 through 105‑406: Repealed by Session Laws 1971, c.  806, s. 3.



§ 105-407: Transferred to G.S. 105-267.1 by Session Laws 1971, c. 806, s. 2.

§ 105‑407: Transferred to G.S.  105‑267.1 by Session Laws 1971, c. 806, s. 2.



§§ 105-408 through 105-411: Repealed by Session Laws 1971, c. 806, s. 3.

Article 31.

Rights of Parties Adjusted.

§§ 105‑408 through 105‑411: Repealed by Session Laws 1971, c.  806, s. 3.



§ 105-412: Transferred to G.S. 105-207 by Session Laws 1971, c. 806, s. 2.

§ 105‑412: Transferred to G.S.  105‑207 by Session Laws 1971, c. 806, s. 2.



§§ 105-413, 105-414: Repealed by Session Laws 1971, c. 806, s. 3.

Article 32.

Tax Liens.

§§ 105‑413 through 105‑414: Repealed by Session Laws 1971, c. 806, s. 3.



§§ 105-415 through 105-417: Repealed by Session Laws 1971, c. 806, s. 3.

Article 33.

Time and Manner of Collection.

§§ 105‑415 through 105‑417: Repealed by Session Laws 1971, c.  806, s. 3.



§§ 105-417.1 through 105-417.3: Transferred to G.S. 105-268.1 through 105-268.3 by Session Laws 1971, c. 806, s. 2.

Article 33A.

Agreements with United States or Other States.

§§ 105‑417.1 through 105‑417.3: Transferred to G.S.  105‑268.1 through 105‑268.3 by Session Laws 1971, c. 806, s. 2.



§§ 105-418 through 105-421: Repealed by Session Laws 1971, c. 806, s. 3.

Article 34.

Tax Sales.

Part 1.  Sale of Realty.

§§ 105‑418 through 105‑421: Repealed by Session Laws 1971, c.  806, s. 3.



§ 105-422: Repealed by Session Laws 1971, c. 806, s. 3.

Part 2.  Refund of Tax Sales Certificates.

§ 105‑422: Repealed by Session Laws 1971, c.  806, s. 3.



§ 105-423. Repealed by Session Laws 1947, c. 1065, s. 2.

§ 105‑423.  Repealed by Session Laws 1947, c. 1065, s. 2.



§ 105-423.1. Repealed by Session Laws 1971, c. 806, s. 3.

§ 105‑423.1.  Repealed by Session Laws 1971, c. 806, s. 3.



§ 105-424. Repealed by Session Laws 1971, c. 806, s. 3.

Article 35.

Sheriff's Settlement of Taxes.

§ 105‑424.  Repealed by Session Laws 1971, c. 806, s. 3.



§§ 105-425 through 105-429: Repealed by Session Laws 1971, c. 806, s. 3.

SUBCHAPTER IV. LISTING OF AUTOMOBILES.

Article 35A.

Listing of Automobiles in Certain Counties.

§§ 105‑425 through 105‑429: Repealed by Session Laws 1971, c.  806, s. 3.



§§ 105-430 through 105-435: Repealed by Session Laws 1995, c. 390, s. 2.

SUBCHAPTER V. MOTOR FUEL TAXES.

Article 36.

Gasoline Tax.

§§ 105-430 through 105-435: Repealed by Session Laws 1995, c. 390, s. 2.



§ 105-436: Repealed by Session Laws 1991, c. 193, s. 5.

§ 105‑436:  Repealed by Session Laws 1991, c.  193, s. 5.



§ 105-436.1. Repealed by Session Laws 1985, c. 261, s. 1.

§ 105‑436.1.  Repealed by Session Laws 1985, c. 261, s. 1.



§ 105-437. Repealed by Session Laws 1963, c. 1169, s. 6.

§105‑437. Repealed by Session Laws 1963, c. 1169, s. 6.



§§ 105-438 through 105-441.1: Repealed by Session Laws 1995, c. 390, s. 2.

§§ 105‑438 through 105‑441.1:  Repealed by Session Laws 1995, c. 390, s. 2.



§ 105-442: Repealed by Session Laws 1991 (Reg. Sess., 1992), c. 913, s. 3.

§ 105‑442:  Repealed by Session Laws 1991 (Reg. Sess., 1992), c. 913, s. 3.



§ 105-443. Repealed by Session Laws 1963, c. 1169, s. 5.

§ 105‑443.  Repealed by Session Laws 1963, c. 1169, s. 5.



§§ 105-444 through 105-446.3: Repealed by Session Laws 1995, c. 390, s. 2.

§§ 105‑444 through 105‑446.3:  Repealed by Session Laws 1995, c.  390, s. 2.



§ 105-446.3:1. Repealed by Session Laws 1985, c. 261, s. 1.

§ 105‑446.3:1.  Repealed by Session Laws 1985, c. 261, s. 1.



§ 105-446.4. Repealed by Session Laws 1977, c. 802, s. 50.10.

§ 105‑446.4.  Repealed by Session Laws 1977, c. 802, s. 50.10.



§§ 105-446.5 through 105-449A: Repealed by Session Laws 1995, c. 390, s. 2.

§§ 105‑446.5 through 105‑449A:  Repealed by Session Laws 1995, c.  390, s. 2.



§ 105-449.01: Repealed by Session Laws 1983 (Regular Session, 1984), c. 1004, s. 1.

§ 105‑449.01: Repealed by Session Laws 1983 (Regular Session, 1984), c.  1004, s. 1.



§§ 105-449.1 through 105-449.27: Repealed by Session Laws 1995, c. 390, s. 2.

Article 36A.

Special Fuels Tax.

§§ 105‑449.1 through 105‑449.27:  Repealed by Session Laws 1995, c.  390, s. 2.



§ 105-449.28. Repealed by Session Laws 1981, c. 105, s. 4.

§ 105‑449.28.  Repealed by Session Laws 1981, c. 105, s. 4.



§ 105-449.29: Repealed by Session Laws 1995, c. 390, s. 2.

§ 105‑449.29:  Repealed by Session Laws 1995, c.  390, s. 2.



§§ 105-449.30 through 105-449.31. Repealed by Session Laws 1985 (Reg. Sess., 1986), c. 937, s. 19.

§§ 105‑449.30 through 105‑449.31.  Repealed by Session Laws 1985 (Reg. Sess., 1986), c. 937, s. 19.



§ 105-449.32: Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 745, s. 27.

§ 105-449.32:  Repealed by Session Laws 1993 (Reg.  Sess., 1994), c. 745, s. 27.



§§ 105-449.33 through 105-449.35: Repealed by Session Laws 1995, c. 390, s. 2.

§§ 105‑449.33 through 105‑449.35:  Repealed by Session Laws 1995, c. 390, s. 2.



§ 105-449.36: Repealed by Session Laws 1983 (Regular Session, 1984), c. 1004, s. 1.

§ 105‑449.36: Repealed by Session Laws 1983 (Regular Session, 1984), c.  1004, s. 1.



§ 105-449.37. Definitions; tax liability.

Article 36B.

Tax on Carriers Using Fuel Purchased Outside State.

§ 105‑449.37.  Definitions; tax liability.

(a)        (Effective until January 1, 2009) Definitions.  The following definitions apply in this Article:

(1)        Motor carrier.  A person who operates or causes to be operated on any highway in this State a motor vehicle that is a qualified motor vehicle under the International Fuel Tax Agreement. The term does not include the United States, the State, or a political subdivision of the State.

(1a)      Motor vehicle.  A motor vehicle as defined in G.S. 105‑164.3 other than special mobile equipment as defined in G.S. 105‑164.3.

(2)        Operations.  Operations of all motor vehicles described in subdivision (1), whether loaded or empty and whether or not operated for compensation.

(2a)      Person.  Defined in G.S. 105‑228.90.

(3)        Secretary.  The Secretary of Revenue.

(a)        (Effective January 1, 2009) Definitions.  The following definitions apply in this Article:

(1)        International Fuel Tax Agreement.  The Articles of Agreement adopted by the International Fuel Tax Association, Inc., as amended as of June 1, 2008.

(2)        Motor carrier.  A person who operates or causes to be operated on any highway in this State a motor vehicle that is a qualified motor vehicle. The term does not include the United States, a state, or a political subdivision of a state.

(3)        Motor vehicle.  Defined in G.S. 20‑4.01.

(4)        Operations.  The movement of a qualified motor vehicle by a motor carrier, whether loaded or empty and whether or not operated for compensation.

(5)        Person.  Defined in G.S. 105‑228.90.

(6)        Qualified motor vehicle.  Defined in the International Fuel Tax Agreement.

(7)        Secretary.  Defined in G.S. 105‑228.90.

(b)        Liability.  A motor carrier who operates on one or more days of a reporting period is liable for the tax imposed by this Article for that reporting period and is entitled to the credits allowed for that reporting period.  (1955, c. 823, s. 1; 1973, c. 476, s. 193; 1983, c. 713, s. 55; 1989, c. 7, s. 1; 1991, c. 182, s. 2; c. 487, s. 2; 1991 (Reg. Sess., 1992), c. 913, s. 8; 1993, c. 354, s. 28; 1999‑337, s. 36; 2000‑140, s. 74; 2008‑134, s. 16.)



§ 105-449.38. (Effective until January 1, 2009) Tax levied.

§ 105‑449.38.  (Effective until January 1, 2009) Tax levied.

A road tax for the privilege of using the streets and highways of this State is imposed upon every motor carrier on the amount of motor fuel or alternative fuel used by the carrier in its operations within this State. The tax shall be at the rate established by the Secretary pursuant to G.S. 105‑449.80 or G.S. 105‑449.136, as appropriate. This tax is in addition to any other taxes imposed on motor carriers (1955, c. 823, s. 2; 1969, c. 600, s. 22; 1981, c. 690, s. 3; 1985 (Reg. Sess., 1986), c. 982, s. 16; 1995, c. 390, s. 16; 2001‑205, s. 2.)

§ 105‑449.38.  (Effective January 1, 2009) Tax levied.

A road tax for the privilege of using the streets and highways of this State is imposed upon every motor carrier on the amount of motor fuel or alternative fuel used by the carrier in its operations within this State. The tax shall be at the rate established by the Secretary pursuant to G.S. 105‑449.80 or G.S. 105‑449.136, as appropriate. This tax is in addition to any other taxes imposed on motor carriers.  (1955, c. 823, s. 2; 1969, c. 600, s. 22; 1981, c. 690, s. 3; 1985 (Reg. Sess., 1986), c. 982, s. 16; 1995, c. 390, s. 16; 2001‑205, s. 2; 2008‑134, s. 17.)



§ 105-449.39. Credit for payment of motor fuel tax.

§ 105‑449.39.  Credit for payment of motor fuel tax.

Every motor carrier subject to the tax levied by this Article is entitled to a credit on its quarterly report for tax paid by the carrier on fuel purchased in the State. The amount of the credit is determined using the flat cents‑per‑gallon rate plus the variable cents‑per‑gallon rate of tax in effect during the quarter covered by the report. To obtain a credit, the motor carrier must furnish evidence satisfactory to the Secretary that the tax for which the credit is claimed has been paid.

If the amount of a credit to which a motor carrier is entitled for a quarter exceeds the motor carrier's liability for that quarter, the excess is refundable in accordance with G.S. 105‑241.7. (1955, c. 823, s. 3; 1969, c. 600, s. 22; c. 1098; 1973, c. 476, s. 193; 1979, 2nd Sess., c. 1098; 1981, c. 690, s. 3; 1985 (Reg. Sess., 1986), c. 982, s. 17; 1987, c. 315; 1989, c. 692, s. 5.7; 1991, c. 182, s. 3; c. 487, s. 3; 1998‑146, s. 1; 1999‑337, s. 37; 2005‑435, s. 3; 2007‑491, s. 40.)



§ 105-449.40. Secretary may require bond.

§ 105‑449.40.  Secretary may require bond.

(a)        Authority.  The Secretary may require a motor carrier to furnish a bond when any of the following occurs:

(1)        The motor carrier fails to file a report within the time required by this Article.

(2)        The motor carrier fails to pay a tax when due under this Article.

(3)        After auditing the motor carrier's records, the Secretary determines that a bond is needed to protect the State from loss in collecting the tax due under this Article.

(b)        Amount.  A bond required of a motor carrier under this section may not be more than the larger of the following amounts:

(1)        Five hundred dollars ($500.00).

(2)        Four times the motor carrier's average tax liability or refund for a reporting period.

A bond must be in the form required by the Secretary. (1955, c. 823, s. 4; 1967, c. 1110, s. 15; 1973, c. 476, s. 193; 1991, c. 487, s. 4.)



§ 105-449.41: Repealed by Session Laws 2002-108, s. 2, effective January 1, 2003.

§ 105‑449.41: Repealed by Session Laws 2002‑108, s. 2, effective January 1, 2003.



§ 105-449.42. Payment of tax.

§ 105‑449.42.  Payment of tax.

The tax levied by this Article is due when a motor carrier files a quarterly report under G.S. 105‑449.45. The amount of tax due is calculated on the amount of motor fuel or alternative fuel used by the motor carrier in its operations within this State during the quarter covered by the report. (1955, c. 823, s. 6; 1973, c. 476, s. 193; 1979, 2nd Sess., c. 1086, s. 2; 1983, c. 29, s. 2; 1991, c. 182, s. 4; 1999‑337, s. 38.)



§ 105-449.42A. Leased motor vehicles.

§ 105‑449.42A.  Leased motor vehicles.

(a)        Lessor in Leasing Business.  A lessor who is regularly engaged in the business of leasing or renting motor vehicles without drivers for compensation is the motor carrier for a leased or rented motor vehicle unless the lessee of the leased or rented motor vehicle gives the Secretary written notice, by filing a report or otherwise, that the lessee is the motor carrier. In that circumstance, the lessee is the motor carrier for the leased or rented motor vehicle.

Before a lessee gives the Secretary written notice under this subsection that the lessee is the motor carrier, the lessee and lessor must make a written agreement for the lessee to be the motor carrier. Upon request of the Secretary, the lessee must give the Secretary a copy of the agreement.

(b)        Independent Contractor.  The lessee of a motor vehicle that is leased from an independent contractor is the motor carrier for the leased motor vehicle unless either of the following applies:

(1)        The motor vehicle is leased for fewer than 30 days.

(2)        The motor vehicle is leased for at least 30 days and the lessor gives the Secretary written notice, by filing a report or otherwise, that the lessor is the motor carrier.

If either of these circumstances applies, the lessor is the motor carrier for the leased motor vehicle.

Before a lessor gives the Secretary written notice under subdivision (2) that the lessor is the motor carrier, the lessor and lessee must make a written agreement for the lessor to be the motor carrier. Upon request of the Secretary, the lessor must give the Secretary a copy of the agreement.

(c)        Liability.  An independent contractor who leases a motor vehicle to another for fewer than 30 days is liable for compliance with this Article and the person to whom the motor vehicle is leased is not liable. Otherwise, both the lessor and lessee of a motor vehicle are jointly and severally liable for compliance with this Article. (1983, c. 29, s. 3; 1985 (Reg. Sess., 1986), c. 826, s. 11; 1991, c. 487, s. 5; 1991 (Reg. Sess., 1992), c. 913, s. 9.)



§ 105-449.43. Application of tax proceeds.

§ 105‑449.43.  Application of tax proceeds.

Tax revenue collected under this Article and tax refunds or credits allowed under this Article shall be allocated among and charged to the funds and accounts listed in G.S. 105‑449.125 in accordance with that section. (1955, c. 823, s. 7; 1981 (Reg. Sess., 1982), c. 1211, s. 3; 1989, c. 692, s. 1.16; 1995, c. 390, s. 17.)



§ 105-449.44. (Effective until January 1, 2009) How to determine the amount of fuel used in the State; presumption of amount used.

§ 105‑449.44.  (Effective until January 1, 2009) How to determine the amount of fuel used in the State; presumption of amount used.

(a)        Calculation.  The amount of motor fuel or alternative fuel a motor carrier uses in its operations in this State for a reporting period is the number of miles the motor carrier travels in this State during that period divided by the calculated miles per gallon for the motor carrier for all qualified vehicles during that period.

(b)        Presumption.  The Secretary must check reports filed under this Article against the weigh station records and other records of the Division of Motor Vehicles of the Department of Transportation concerning motor carriers to determine if motor carriers that are operating in this State are filing the reports required by this Article. The Department may assess a motor carrier for the amount payable based on the presumed mileage. A motor carrier that does either of the following for a quarter is presumed to have traveled in this State during that quarter the number of miles equal to 10 trips of 450 miles each for each of the motor carrier's vehicles:

(1)        Fails to file a report for the quarter and the records of the Division indicate the carrier operated in this State during the quarter.

(2)        Files a report for the quarter that, based on the records of the Division, understates by at least twenty‑five percent (25%) the carrier's mileage in this State for the quarter.

(c)        Vehicles.  The number of vehicles of a motor carrier that is registered under this Article is the number of identification markers issued to the carrier. The number of vehicles of a carrier that is not registered under this Article is the number of vehicles registered by the motor carrier in the carrier's base state under the International Registration Plan.  (1955, c. 823, s. 8; 1995, c. 390, s. 35; 1999‑337, s. 39; 2000‑173, s. 12; 2005‑435, s. 4.)

§ 105‑449.44.  (Effective January 1, 2009) How to determine the amount of fuel used in the State; presumption of amount used.

(a)        Calculation.  The amount of motor fuel or alternative fuel a motor carrier uses in its operations in this State for a reporting period is the number of miles the motor carrier travels in this State during that period divided by the calculated miles per gallon for the motor carrier for all qualified motor vehicles during that period.

(b)        Presumption.  The Secretary must check reports filed under this Article against the weigh station records and other records of the Division of Motor Vehicles of the Department of Transportation and the State Highway Patrol of the Department of Crime Control and Public Safety concerning motor carriers to determine if motor carriers that are operating in this State are filing the reports required by this Article. If the records indicate that a motor carrier operated in this State in a quarter and either did not file a report for that quarter or understated its mileage in this State on a report filed for that quarter by at least twenty‑five percent (25%), the Secretary may assess the motor carrier for an amount based on the motor carrier's presumed operations. The motor carrier is presumed to have mileage in this State equal to 10 trips of 450 miles each for each of the motor carrier's qualified motor vehicles and to have fuel usage of four miles per gallon.

(c)        Vehicles.  The number of qualified motor vehicles of a motor carrier that is registered under this Article is the number of sets of decals issued to the carrier. The number of qualified motor vehicles of a carrier that is not registered under this Article is the number of qualified motor vehicles registered by the motor carrier in the carrier's base state under the International Registration Plan.  (1955, c. 823, s. 8; 1995, c. 390, s. 35; 1999‑337, s. 39; 2000‑173, s. 12; 2005‑435, s. 4; 2008‑134, s. 18.)



§ 105-449.45. Reports of carriers.

§ 105‑449.45.  Reports of carriers.

(a)        Report.  A motor carrier must report its operations to the Secretary on a quarterly basis unless subsection (b) of this section exempts the motor carrier from this requirement. A quarterly report covers a calendar quarter and is due by the last day in April, July, October, and January. A report must be filed in the form required by the Secretary.

(b)        Exemptions.  A motor carrier is not required to file a quarterly report if any of the following applies:

(1)        All the motor carrier's operations during the quarter were made under a temporary permit issued under G.S. 105‑449.49.

(2)        The motor carrier is an intrastate motor carrier, as indicated on the motor carrier's application for registration with the Secretary.

(c)        Other Reports.  A motor carrier must file with the Secretary other reports concerning its operations that the Secretary requires.

(d)        Penalties.  A motor carrier that fails to file a report under this section by the required date is subject to a penalty of fifty dollars ($50.00).  (1955, c. 823, s. 9; 1973, c. 476, s. 193; 1979, 2nd Sess., c. 1086, s. 2; 1981 (Reg. Sess., 1982), c. 1254, s. 2; 1989 (Reg. Sess., 1990), c. 1050, s. 1; 1991, c. 182, s. 5; 1995, c. 17, s. 13.1; 1998‑212, s. 29A.14(q); 1999‑337, s. 40; 2009‑445, s. 31(a).)



§ 105-449.46. Inspection of books and records.

§ 105‑449.46.  Inspection of books and records.

The Secretary and his authorized agents and representatives shall have the right at any reasonable time to inspect the books and records of any motor carrier subject to the tax imposed by this Article or to the registration fee imposed by Article 3 of Chapter 20 of the General Statutes. (1955, c. 823, s. 10; 1973, c. 476, s. 193; 2005‑435, s. 5.)



§ 105-449.47. (Effective until January 1, 2009) Registration of vehicles.

§ 105‑449.47.  (Effective until January 1, 2009) Registration of vehicles.

(a)        Requirement.  A motor carrier that is subject to the International Fuel Tax Agreement may not operate or cause to be operated in this State any vehicle listed in the definition of motor vehicle unless both the motor carrier and the motor vehicle are registered with the motor carrier's base state jurisdiction. A motor carrier that is not subject to the International Fuel Tax Agreement may not operate or cause to be operated in this State any vehicle listed in the definition of motor vehicle unless both the motor carrier and the motor vehicle are registered with the Secretary for purposes of the tax imposed by this Article.

(a1)      Registration and Identification Marker.  When the Secretary registers a motor carrier, the Secretary must issue at least one identification marker for each motor vehicle operated by the motor carrier. A motor carrier must keep records of identification markers issued to it and must be able to account for all identification markers it receives from the Secretary. Registrations and identification markers issued by the Secretary are for a calendar year. All identification markers issued by the Secretary remain the property of the State. The Secretary may revoke a registration or an identification marker when a motor carrier fails to comply with this Article or Article 36C or 36D of this Subchapter.

A motor carrier must carry a copy of its registration in each motor vehicle operated by the motor carrier when the vehicle is in this State. A motor vehicle must clearly display an identification marker at all times. The identification marker must be affixed to the vehicle for which it was issued in the place and manner designated by the authority that issued it.

(b)        Exemption.  This section does not apply to the operation of a vehicle that is registered in another state and is operated temporarily in this State by a public utility, a governmental or cooperative provider of utility services, or a contractor for one of these entities for the purpose of restoring utility services in an emergency outage.  (1955, c. 823, s. 11; 1973, c. 746, s. 193; 1983, c. 713, s. 56; 1985 (Reg. Sess., 1986), c. 937, s. 20; 1989, c. 692, s. 6.2; 1991, c. 487, s. 6; 1995, c. 50, s. 5; c. 390, s. 18; 1999‑337, s. 41; 2002‑108, s. 3; 2004‑170, s. 24; 2005‑435, s. 6.)

§ 105‑449.47.  (Effective January 1, 2009) Registration of vehicles.

(a)        Requirement.  A motor carrier that is subject to the International Fuel Tax Agreement may not operate or cause to be operated in this State a qualified motor vehicle unless both the motor carrier and at least one qualified motor vehicle are registered with the motor carrier's base state jurisdiction. A motor carrier that is not subject to the International Fuel Tax Agreement may not operate or cause to be operated in this State a qualified motor vehicle unless both the motor carrier and at least one qualified motor vehicle are registered with the Secretary for purposes of the tax imposed by this Article. This subsection applies to a motor carrier that operates a recreational vehicle that is considered a qualified motor vehicle.

(a1)      Registration and Decal.  When the Secretary registers a motor carrier, the Secretary must issue a registration card for the motor carrier and a set of decals for each qualified motor vehicle the motor carrier registers. A motor carrier must keep records of decals issued to it and must be able to account for all decals it receives from the Secretary. Registrations and decals issued by the Secretary are for a calendar year. All decals issued by the Secretary remain the property of the State. The Secretary may revoke a registration or a decal when a motor carrier fails to comply with this Article or Article 36C or 36D of this Subchapter.

A motor carrier must carry a copy of its registration in each motor vehicle operated by the motor carrier when the vehicle is in this State. A motor vehicle must clearly display one decal on each side of the vehicle at all times. A decal must be affixed to the qualified motor vehicle for which it was issued in the place and manner designated by the authority that issued it.

(b)        Exemption.  This section does not apply to the operation of a qualified motor vehicle that is registered in another state and is operated temporarily in this State by a public utility, a governmental or cooperative provider of utility services, or a contractor for one of these entities for the purpose of restoring utility services in an emergency outage.  (1955, c. 823, s. 11; 1973, c. 746, s. 193; 1983, c. 713, s. 56; 1985 (Reg. Sess., 1986), c. 937, s. 20; 1989, c. 692, s. 6.2; 1991, c. 487, s. 6; 1995, c. 50, s. 5; c. 390, s. 18; 1999‑337, s. 41; 2002‑108, s. 3; 2004‑170, s. 24; 2005‑435, s. 6; 2008‑134, s. 19.)



§ 105-449.47A. Reasons why the Secretary can deny an application for a registration and decals.

§ 105-449.47A.  Reasons why the Secretary can deny an application for a registration and decals.

The Secretary may refuse to register and issue a decal to an applicant that has done any of the following:

(1)        Had a registration issued under Chapter 105 or Chapter 119 of the General Statutes cancelled by the Secretary for cause.

(2)        Had a registration issued by another jurisdiction, pursuant to the International Fuel Tax Agreement, cancelled for cause.

(3)        Been convicted of fraud or misrepresentation.

(4)        Been convicted of any other offense that indicates that the applicant may not comply with this Article if registered and issued a decal.

(5)        Failed to remit payment for a tax debt under Chapter 105 or Chapter 119 of the General Statutes. The term "tax debt" has the same meaning as defined in G.S. 105-243.1.

(6)        Failed to file a return due under Chapter 105 or Chapter 119 of the General Statutes. (2005-435, s. 7; 2008-134, s. 20; 2009-445, s. 32.)



§ 105-449.48: Repealed by Session Laws 2006-162, s. 12(c), effective July 24, 2006.

§ 105‑449.48: Repealed by Session Laws 2006‑162, s. 12(c), effective July 24, 2006.



§ 105-449.49. Temporary permits.

§ 105‑449.49.  Temporary permits.

(a)        Issuance.  Upon application to the Secretary and payment of a fee of fifty dollars ($50.00), a motor carrier may obtain a temporary permit authorizing the carrier to operate a vehicle in the State for three days without registering the vehicle in accordance with G.S. 105‑449.47. A motor carrier to whom a temporary permit has been issued may elect not to report its operation of the vehicle during the three‑day period. Fees collected under this subsection are credited to the Highway Fund.

(b)        Refusal.  The Secretary may refuse to issue a temporary permit to any of the following:

(1)        A motor carrier whose registration has been withheld or revoked.

(2)        A motor carrier who the Secretary determines is evading payment of tax through the successive purchase of temporary permits. (1955, c. 823, s. 13; 1973, c. 476, s. 193; 1979, c. 11; 1981 (Reg. Sess., 1982), c. 1254, s. 1; 1983, c. 713, s. 58; 1991, c. 182, s. 6; c. 487, s. 7; 1991 (Reg. Sess., 1992), c. 913, s. 10; 2003‑349, s. 10.1; 2006‑162, s. 12(d).)



§ 105-449.50. (Repealed effective January 1, 2009) Application blanks.

§ 105‑449.50.  (Repealed effective January 1, 2009) Application blanks.

The Secretary shall prepare forms to be used in making applications in accordance with this Article and the applicant shall furnish all information required by such forms. (1955, c. 823, s. 14; 1973, c. 476, s. 193; 2008‑134, s. 21.)



§ 105-449.51. (Effective until January 1, 2009) Violations declared to be misdemeanors.

§ 105‑449.51.  (Effective until January 1, 2009) Violations declared to be misdemeanors.

Any person who operates or causes to be operated on a highway in this State a motor vehicle that does not carry a registration card as required by this Article, does not properly display an identification marker as required by this Article, or is not registered in accordance with this Article is guilty of a Class 3 misdemeanor and, upon conviction thereof, shall be fined two hundred dollars ($200.00). Each day's operation in violation of any provision of this section shall constitute a separate offense.  (1955, c. 823, s. 15; 1973, c. 476, s. 193; 1983, c. 713, s. 59; 1993, c. 539, s. 734; 1994, Ex. Sess., c. 24, s. 14(c); 2005‑435, s. 8.)

§ 105‑449.51.  (Effective January 1, 2009) Violations declared to be misdemeanors.

Any person who operates or causes to be operated on a highway in this State a qualified motor vehicle that does not carry a registration card as required by this Article, does not properly display a decal as required by this Article, or is not registered in accordance with this Article commits a Class 3 misdemeanor and is punishable by a fine of two hundred dollars ($200.00). Each day's operation in violation of this section constitutes a separate offense.  (1955, c. 823, s. 15; 1973, c. 476, s. 193; 1983, c. 713, s. 59; 1993, c. 539, s. 734; 1994, Ex. Sess., c. 24, s. 14(c); 2005‑435, s. 8; 2008‑134, s. 22.)



§ 105-449.52. (Effective until January 1, 2009) Civil penalties applicable to motor carriers.

§ 105‑449.52.  (Effective until January 1, 2009) Civil penalties applicable to motor carriers.

(a)        Penalty.  A motor carrier who does any of the following is subject to a civil penalty:

(1)        Operates in this State or causes to be operated in this State a motor vehicle that either fails to carry the registration card required by this Article or fails to display an identification marker in accordance with this Article. The amount of the penalty is one hundred dollars ($100.00).

(2)        Is unable to account for identification markers the Secretary issues the motor carrier, as required by G.S. 105‑449.47. The amount of the penalty is one hundred dollars ($100.00) for each identification marker the carrier is unable to account for.

(3)        Displays an identification marker on a motor vehicle operated by a motor carrier that was not issued to the carrier by the Secretary under G.S. 105‑449.47. The amount of the penalty is one thousand dollars ($1,000) for each identification marker unlawfully obtained. Both the licensed motor carrier to whom the Secretary issued the identification marker and the motor carrier displaying the unlawfully obtained identification marker are jointly and severally liable for the penalty under this subdivision.

(a1)      Payment.  A penalty imposed under this section is payable to the agency that assessed the penalty. When a motor vehicle is found to be operating without a registration card or an identification marker or with an identification marker the Secretary did not issue for the vehicle, the motor vehicle may not be driven for a purpose other than to park the motor vehicle until the penalty imposed under this section is paid unless the officer that imposes the penalty determines that operation of the motor vehicle will not jeopardize collection of the penalty.

(b)        Review.  The procedure set out in G.S. 105‑449.119 for reviewing a penalty imposed under Article 36C, Part 6, of this Chapter applies to a penalty imposed under this section.  (1955, c. 823, s. 16; 1957, c. 948; 1973, c. 476, s. 193; 1975, c. 716, s. 5; 1981, c. 690, s. 18; 1983, c. 713, s. 60; 1991, c. 42, s. 14; 1991 (Reg. Sess., 1992), c. 913, s. 11; 1998‑146, s. 2; 1999‑337, s. 43; 2002‑108, s. 4; 2004‑170, s. 25; 2007‑527, s. 16(a); 2008‑134, s. 8.)

§ 105‑449.52.  (Effective January 1, 2009) Civil penalties applicable to motor carriers.

(a)        Penalty.  A motor carrier who does any of the following is subject to a civil penalty:

(1)        Operates in this State or causes to be operated in this State a qualified motor vehicle that either fails to carry the registration card required by this Article or fails to display a decal in accordance with this Article. The amount of the penalty is one hundred dollars ($100.00).

(2)        Is unable to account for a decal the Secretary issues the motor carrier, as required by G.S. 105‑449.47. The amount of the penalty is one hundred dollars ($100.00) for each decal for which the carrier is unable to account.

(3)        Displays a decal on a qualified motor vehicle operated by a motor carrier that was not issued to the carrier by the Secretary under G.S. 105‑449.47. The amount of the penalty is one thousand dollars ($1,000) for each decal unlawfully obtained. Both the licensed motor carrier to whom the Secretary issued the decal and the motor carrier displaying the unlawfully obtained decal are jointly and severally liable for the penalty under this subdivision.

(a1)      Payment.  A penalty imposed under this section is payable to the agency that assessed the penalty. When a qualified motor vehicle is found to be operating without a registration card or a decal or with a decal the Secretary did not issue for the vehicle, the qualified motor vehicle may not be driven for a purpose other than to park it until the penalty imposed under this section is paid unless the officer that imposes the penalty determines that operating it will not jeopardize collection of the penalty.

(b)        Review.  The procedure set out in G.S. 105‑449.119 for reviewing a penalty imposed under Article 36C, Part 6, of this Chapter applies to a penalty imposed under this section.  (1955, c. 823, s. 16; 1957, c. 948; 1973, c. 476, s. 193; 1975, c. 716, s. 5; 1981, c. 690, s. 18; 1983, c. 713, s. 60; 1991, c. 42, s. 14; 1991 (Reg. Sess., 1992), c. 913, s. 11; 1998‑146, s. 2; 1999‑337, s. 43; 2002‑108, s. 4; 2004‑170, s. 25; 2007‑527, s. 16(a); 2008‑134, ss. 8, 23.)



§ 105-449.53. Repealed by Session Laws 1963, c. 1169, s. 6.

§ 105‑449.53.  Repealed by Session Laws 1963, c. 1169, s. 6.



§ 105-449.54. Commissioner of Motor Vehicles made process agent of nonresident motor carriers.

§ 105‑449.54.  Commissioner of Motor Vehicles made process agent of nonresident motor carriers.

By operating a motor vehicle on the highways of this State, a nonresident motor carrier consents to the appointment of the Commissioner of Motor Vehicles as its attorney in fact and process agent for all summonses or other lawful process or notice in any action, assessment, or other proceeding under this Chapter. (1955, c. 823, s. 18; 2004‑170, s. 26.)



§§ 105-449.55 through 105-449.56: Repealed by Session Laws 1991, c. 42, s. 17.

§§ 105‑449.55 through 105‑449.56:  Repealed by Session Laws 1991, c.  42, s. 17.



§ 105-449.57. Cooperative agreements between jurisdictions.

§ 105‑449.57.  Cooperative agreements between jurisdictions.

(a)        Authority.  The Secretary may enter into cooperative agreements with other jurisdictions for exchange of information in administering the tax imposed by this Article. No agreement, arrangement, declaration, or amendment to an agreement is effective until stated in writing and approved by the Secretary.

(b)        Content.  An agreement may provide for determining the base state for motor carriers, records requirements, audit procedures, exchange of information, persons eligible for tax licensing, defining qualified motor vehicles, determining if bonding is required, specifying reporting requirements and periods, including defining uniform penalty and interest rates for late reporting, determining methods for collecting and forwarding of motor carrier taxes and penalties to another jurisdiction, and any other provisions that will facilitate the administration of the agreement.

(c)        Disclosure.  In accordance with G.S. 105‑259, the Secretary may, as required by the terms of an agreement, forward to officials of another jurisdiction any information in the Department's possession relative to the use of motor fuel or alternative fuel by any motor carrier. The Secretary may disclose to officials of another jurisdiction the location of offices, motor vehicles, and other real and personal property of motor carriers.

(d)        Audits.  An agreement may provide for each jurisdiction to audit the records of motor carriers based in the jurisdiction to determine if the taxes due each jurisdiction are properly reported and paid. Each jurisdiction must forward the findings of the audits performed on motor carriers based in the jurisdiction to each jurisdiction in which the carrier has taxable use of motor fuel or alternative fuel. For motor carriers not based in this State, the Secretary may utilize the audit findings received from another jurisdiction as the basis upon which to propose assessments of taxes against the carrier as though the audit had been conducted by the Secretary. Penalties and interest must be assessed at the rates provided in the agreement.

No agreement entered into pursuant to this section may preclude the Department from auditing the records of any motor carrier covered by this Chapter.

The provisions of Article 9 of this Chapter apply to any assessment or order made under this section.

(e)        Restriction.  The Secretary may not enter into any agreement that would increase or decrease taxes and fees imposed under Subchapter V of Chapter 105 of the General Statutes. Any provision to the contrary is void. (1989, c. 667, s. 1; 1993, c. 485, s. 36; 1995 (Reg. Sess., 1996), c. 647, s. 50; 1999‑337, s. 42.)



§ 105-449.58. Reserved for future codification purposes.

§ 105‑449.58.  Reserved for future codification purposes.



§ 105-449.59. Reserved for future codification purposes.

§ 105‑449.59.  Reserved for future codification purposes.



§ 105-449.60. (Effective until January 1, 2009) Definitions.

Article 36C.

Gasoline, Diesel, and Blends.

Part 1. General Provisions.

§ 105‑449.60.  (Effective until January 1, 2009) Definitions.

The following definitions apply in this Article:

(1)        Biodiesel.  Any fuel or mixture of fuels derived in whole or in part from agricultural products or animal fats or wastes from these products or fats.

(1a)      Biodiesel provider.  A person who does any of the following:

a.         Produces an average of no more than 500,000 gallons of biodiesel per month during a calendar year. A person who produces more than this amount is a refiner.

b.         Imports biodiesel outside the terminal transfer system by means of a marine vessel, a transport truck, a railroad tank car, or a tank wagon.

(1b) to (1d) Reserved for future codification purposes.

(1e)      Blended fuel.  A mixture composed of gasoline or diesel fuel and another liquid, other than a de minimus amount of a product such as carburetor detergent or oxidation inhibitor, that can be used as a fuel in a highway vehicle.

(2)        Blender.  A person who produces blended fuel outside the terminal transfer system.

(3)        Bulk‑end user.  A person who maintains storage facilities for motor fuel and uses part or all of the stored fuel to operate a highway vehicle.

(4)        Bulk plant.  A motor fuel storage and distribution facility that is not a terminal and from which motor fuel may be removed at a rack.

(5)        Code.  Defined in G.S. 105‑228.90.

(6)        Destination state.  The state, territory, or foreign country to which motor fuel is directed for delivery into a storage facility, a receptacle, a container, or a type of transportation equipment for the purpose of resale or use.

(7)        Diesel fuel.  Any liquid, other than gasoline, that is suitable for use as a fuel in a diesel‑powered highway vehicle. The term includes biodiesel, fuel oil, heating oil, high‑sulfur dyed diesel fuel, and kerosene. The term does not include jet fuel sold to a buyer who is certified to purchase jet fuel under the Code.

(8)        Distributor.  A person who acquires motor fuel from a supplier or from another distributor for subsequent sale.

(9)        Dyed diesel fuel.  Diesel fuel that meets the dyeing and marking requirements of § 4082 of the Code.

(10)      Elective supplier.  A supplier that is required to be licensed in this State and that elects to collect the excise tax due this State on motor fuel that is removed by the supplier at a terminal located in another state and has this State as its destination state.

(10a)    Exempt card or code.  A credit card or an access code that enables the person to whom the card or code is issued to buy motor fuel at retail without paying the motor fuel excise tax on the fuel.

(11)      Export.  To obtain motor fuel in this State for sale or other distribution in another state. In applying this definition, motor fuel delivered out‑of‑state by or for the seller constitutes an export by the seller and motor fuel delivered out‑of‑state by or for the purchaser constitutes an export by the purchaser.

(12)      Fuel alcohol.  Alcohol, methanol, or fuel grade ethanol.

(13)      Fuel alcohol provider.  A person who does any of the following:

a.         Produces an average of no more than 500,000 gallons of fuel alcohol per month during a calendar year. A person who produces more than this amount is a refiner.

b.         Imports fuel alcohol outside the terminal transfer system by means of a marine vessel, a transport truck, a railroad tank car, or a tank wagon.

(14)      Gasohol.  A blended fuel composed of gasoline and fuel grade ethanol.

(15)      Gasoline.  Any of the following:

a.         All products that are commonly or commercially known or sold as gasoline and are suitable for use as a fuel in a highway vehicle, other than products that have an American Society for Testing Materials octane number of less than 75 as determined by the motor method.

b.         A petroleum product component of gasoline, such as naptha, reformate, or toluene.

c.         Gasohol.

d.         Fuel alcohol.

The term does not include aviation gasoline sold for use in an aircraft motor. "Aviation gasoline" is gasoline that is designed for use in an aircraft motor and is not adapted for use in an ordinary highway vehicle.

(16)      Gross gallons.  The total amount of motor fuel measured in gallons, exclusive of any temperature, pressure, or other adjustments.

(17)      Highway.  Defined in G.S. 20‑4.01(13).

(18)      Highway vehicle.  A self‑propelled vehicle that is designed for use on a highway.

(19)      Import.  To bring motor fuel into this State by any means of conveyance other than in the fuel supply tank of a highway vehicle. In applying this definition, motor fuel delivered into this State from out‑of‑state by or for the seller constitutes an import by the seller, and motor fuel delivered into this State from out‑of‑state by or for the purchaser constitutes an import by the purchaser.

(19a)    In‑State‑only supplier.  Either of the following:

a.         A supplier that is required to have a license and elects not to collect the excise tax due this State on motor fuel that is removed by the supplier at a terminal located in another state and has this State as its destination state.

b.         A supplier that does business only in this State.

(20)      Motor fuel.  Gasoline, diesel fuel, and blended fuel.

(21)      Motor fuel rate.  The rate of tax set in G.S. 105‑449.80.

(22)      Motor fuel transporter.  A person who transports motor fuel by pipeline or who transports motor fuel outside the terminal transfer system by means of a transport truck, a railroad tank car, or a marine vessel.

(23)      Net gallons.  The amount of motor fuel measured in gallons when corrected to a temperature of 60 degrees Fahrenheit and a pressure of 14 7/10 pounds per square inch.

(24)      Permissive supplier.  An out‑of‑state supplier that elects, but is not required, to have a supplier's license under this Article.

(25)      Person.  Defined in G.S. 105‑228.90.

(26)      Position holder.  The person who holds the inventory position in motor fuel in a terminal, as reflected on the records of the terminal operator. A person holds the inventory position in motor fuel when that person has a contract with the terminal operator for the use of storage facilities and terminaling services for fuel at the terminal. The term includes a terminal operator who owns fuel in the terminal.

(27)      Rack.  A mechanism for delivering motor fuel from a refinery, a terminal, or a bulk plant into a transport truck, a railroad tank car, or another means of transfer that is outside the terminal transfer system.

(27a)    Refiner.  A person who owns, operates, or controls a refinery. The term includes a person who produces an average of more than 500,000 gallons of fuel alcohol or biodiesel a month during a calendar year.

(27b)    Refinery.  A facility used to process crude oil, unfinished oils, natural gas liquids, or other hydrocarbons into motor fuel and from which fuel may be removed by pipeline or vessel or at a rack. The term does not include a facility that produces only blended fuel or gasohol.

(28)      Removal.  A physical transfer other than by evaporation, loss, or destruction. A physical transfer to a transport truck or another means of conveyance outside the terminal transfer system is complete upon delivery into the means of conveyance.

(29)      Retailer.  A person who maintains storage facilities for motor fuel and who sells the fuel at retail or dispenses the fuel at a retail location.

(30)      Secretary.  Defined in G.S. 105‑228.90.

(31)      Supplier.  Any of the following:

a.         A position holder or a person who receives motor fuel pursuant to a two‑party exchange.

b.         A fuel alcohol provider.

c.         A biodiesel provider.

d.         A refiner.

(32)      System transfer.  Either of the following:

a.         A transfer of motor fuel within the terminal transfer system.

b.         A transfer, by transport truck or railroad tank car, of fuel grade ethanol.

(33)      Tank wagon.  A truck that is not a transport truck and is designed or used to carry at least 1,000 gallons of motor fuel.

(33a)    Tax.  An inspection or other excise tax on motor fuel and any other fee or charge imposed on motor fuel on a per‑gallon basis.

(34)      Terminal.  A motor fuel storage and distribution facility that has been assigned a terminal control number by the Internal Revenue Service, is supplied by pipeline or marine vessel, and from which motor fuel may be removed at a rack.

(35)      Terminal operator.  A person who owns, operates, or otherwise controls a terminal.

(36)      Terminal transfer system.  The motor fuel distribution system consisting of refineries, pipelines, marine vessels, and terminals. The term has the same meaning as "bulk transfer/terminal system" under 26 C.F.R. § 48.4081‑1.

(37)      Transmix.  Either of the following:

a.         The buffer or interface between two different products in a pipeline shipment.

b.         A mix of two different products within a refinery or terminal that results in an off‑grade mixture.

(38)      Transport truck.  A semitrailer combination rig designed or used to transport loads of motor fuel over a highway.

(39)      Trustee.  A person who is licensed as a supplier, an elective supplier, or a permissive supplier and who receives tax payments from and on behalf of a licensed distributor.

(40)      Two‑party exchange.  A transaction in which motor fuel is transferred from one licensed supplier to another licensed supplier pursuant to an exchange agreement under which the supplier that is the position holder agrees to deliver motor fuel to the other supplier or the other supplier's customer at the rack of the terminal at which the delivering supplier is the position holder.

(41)      User.  A person who owns or operates a licensed highway vehicle that has a registered gross vehicle weight of at least 10,001 pounds and who does not maintain storage facilities for motor fuel.  (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, ss. 1, 2; 1998‑146, s. 3; 2000‑173, ss. 13(a), 14(a); 2001‑414, s. 27; 2002‑108, ss. 5, 6; 2003‑349, s. 10.2; 2004‑170, s. 27; 2006‑162, s. 14(a).)

§ 105‑449.60.  (Effective January 1, 2009) Definitions.

The following definitions apply in this Article:

(1)        Additive.  A de minimus amount of product that is added or mixed with motor fuel. Examples of an additive include fuel system detergent, an oxidation inhibitor, gasoline antifreeze, or an octane enhancer.

(2)        Aviation gasoline.  Fuel blended or produced specifically for use in an aircraft motor.

(3)        Biodiesel.  Any fuel or mixture of fuels derived in whole or in part from agricultural products or animal fats or wastes from these products or fats.

(4)        Biodiesel provider.  A person who does any of the following:

a.         Produces an average of no more than 500,000 gallons of biodiesel per month during a calendar year. A person who produces more than this amount is a refiner.

b.         Imports biodiesel outside the terminal transfer system by means of a transport truck, a railroad tank car, or a tank wagon.

(5)        Blended fuel.  A mixture composed of gasoline or diesel fuel and another liquid, other than an additive, that can be used as a fuel in a highway vehicle.

(6)        Blender.  A person who produces blended fuel outside the terminal transfer system.

(7)        Bonded importer.  A person, other than a supplier, who imports by transport truck or another means of transfer outside the terminal transfer system motor fuel removed from a terminal located in another state in one or more of the following circumstances:

a.         The state from which the fuel is imported does not require the seller of the fuel to collect motor fuel tax on the removal of the fuel at that state's rate or the rate of the destination state.

b.         The supplier of the fuel is not an elective supplier.

c.         The supplier of the fuel is not a permissive supplier.

(8)        Bulk end‑user.  A person who maintains storage facilities for motor fuel and uses part or all of the stored fuel to operate a highway vehicle.

(9)        Bulk plant.  A motor fuel storage and distribution facility that is not a terminal and from which motor fuel may be removed at a rack.

(10)      Code.  Defined in G.S. 105‑228.90.

(11)      Destination state.  The state, territory, or foreign country to which motor fuel is directed for delivery into a storage facility, a receptacle, a container, or a type of transportation equipment for the purpose of resale or use.

(12)      Diesel fuel.  Any liquid, other than gasoline, that is suitable for use as a fuel in a diesel‑powered highway vehicle. The term includes biodiesel, fuel oil, heating oil, high‑sulfur dyed diesel fuel, and kerosene. The term does not include jet fuel.

(13)      Distributor.  A person who does one or more of the activities listed in this subdivision. The term does not include a person who sells motor fuel only at retail.

a.         Produces, refines, blends, compounds, or manufactures motor fuel.

b.         Transports motor fuel into a state or exports motor fuel out of a state.

c.         Engages in the distribution of motor fuel primarily by tank car or tank truck or both.

d.         Operates a bulk plant where the person has active motor fuel bulk storage.

(14)      Diversion.  The movement of motor fuel from a terminal to a state other than the destination state indicated on the original bill of lading.

(15)      Dyed diesel fuel.  Diesel fuel that meets the dyeing and marking requirements as set out in 26 C.F.R. § 48.4082.1.

(16)      Elective supplier.  A supplier that is required to be licensed in this State and that elects to collect the excise tax due this State on motor fuel that is removed by the supplier at a terminal located in another state and has this State as its destination state.

(17)      Exempt card or code.  A credit card or an access code that enables the person to whom the card or code is issued to buy motor fuel at retail without paying the motor fuel excise tax on the fuel.

(18)      Export.  To obtain motor fuel in this State for sale or other distribution in another state. In applying this definition, motor fuel delivered out‑of‑state by or for the seller constitutes an export by the seller and motor fuel delivered out‑of‑state by or for the purchaser constitutes an export by the purchaser.

(19)      Fuel alcohol.  Alcohol, methanol, or fuel grade ethanol.

(20)      Fuel alcohol provider.  A person who does any of the following:

a.         Produces an average of no more than 500,000 gallons of fuel alcohol per month during a calendar year. A person who produces more than this amount is a refiner.

b.         Imports fuel alcohol outside the terminal transfer system by means of a transport truck, a railroad tank car, or a tank wagon.

(21)      Gasohol.  A blended fuel composed of gasoline and fuel grade ethanol.

(22)      Gasoline.  Any of the following:

a.         All products that are commonly or commercially known or sold as gasoline and are suitable for use as a fuel in a highway vehicle, other than products that have an American Society for Testing Materials octane number of less than 75 as determined by the motor method. The term does not include aviation gasoline.

b.         A petroleum product component of gasoline, such as naptha, reformate, or toluene.

c.         Gasohol.

d.         Fuel alcohol.

(23)      Gross gallons.  The total amount of motor fuel measured in gallons, exclusive of any temperature, pressure, or other adjustments.

(24)      Highway.  Defined in G.S. 20‑4.01(13).

(25)      Highway vehicle.  A self‑propelled vehicle that is designed for use on a highway.

(26)      Import.  To bring motor fuel into this State by any means of conveyance other than in the fuel supply tank of a highway vehicle. In applying this definition, motor fuel delivered into this State from out‑of‑state by or for the seller constitutes an import by the seller, and motor fuel delivered into this State from out‑of‑state by or for the purchaser constitutes an import by the purchaser.

(27)      In‑State supplier.  Either of the following:

a.         A supplier that is required to have a license and elects not to collect the excise tax due this State on motor fuel that is removed by the supplier at a terminal located in another state and has this State as its destination state.

b.         A supplier that does business only in this State.

(28)      Jet fuel.  Kerosene that meets all of the following requirements:

a.         Has a maximum distillation temperature of 400 degrees Fahrenheit at the ten percent (10%) recovery point and a final maximum boiling point of 572 degrees Fahrenheit.

b.         Meets American Society Testing Materials Specification D 1655 and Military Specifications MIL‑T‑5624P and MIL‑T‑83133D, Grades JP‑5 and JP‑8.

(29)      Kerosene.  Petroleum oil that is free from water, glue, and suspended matter and that meets the specifications and standards adopted under G.S. 119‑26 by the Gasoline and Oil Inspection Board.

(30)      Marine vessel.  A ship, boat, or other watercraft used or capable of being used to move in or through a waterway.

(31)      Motor fuel.  Gasoline, diesel fuel, and blended fuel.

(32)      Motor fuel rate.  The rate of tax set in G.S. 105‑449.80.

(33)      Motor fuel transporter.  A person who transports motor fuel by pipeline, transport truck, railroad tank car, or marine vessel.

(34)      Net gallons.  The amount of motor fuel measured in gallons when corrected to a temperature of 60 degrees Fahrenheit and a pressure of 14 7/10 pounds per square inch.

(35)      Occasional importer.  One or more of the following that imports motor fuel by any means outside the terminal transfer system:

a.         A distributor that imports motor fuel on an average basis of no more than once a month during a calendar year.

b.         A bulk end‑user that acquires motor fuel for import from a bulk plant and is not required to be licensed as a bonded importer.

c.         A distributor that imports motor fuel for use in a race car.

(36)      Permissive supplier.  An out‑of‑state supplier that elects, but is not required, to have a supplier's license under this Article.

(37)      Person.  Defined in G.S. 105‑228.90.

(38)      Pipeline.  A fuel distribution system that moves motor fuel, in bulk, through a pipe either from a refinery to a terminal or from a terminal to another terminal.

(39)      Position holder.  The person who holds the inventory position on the motor fuel in a terminal, as reflected on the records of the terminal operator. A person holds the inventory position on the motor fuel when that person has a contract with the terminal operator for the use of storage facilities and terminaling services for fuel at the terminal. The term includes a terminal operator who owns fuel in the terminal.

(40)      Rack.  A mechanism for delivering motor fuel from a refinery, a terminal, or a bulk plant into a transport truck, a railroad tank car, or another means of transfer that is outside the terminal transfer system.

(41)      Refiner.  A person who owns, operates, or controls a refinery. The term includes a person who produces an average of more than 500,000 gallons of fuel alcohol or biodiesel a month during a calendar year.

(42)      Refinery.  A facility used to process crude oil, unfinished oils, natural gas liquids, or other hydrocarbons into motor fuel and from which fuel may be removed by pipeline or vessel or at a rack. The term does not include a facility that produces only blended fuel or gasohol.

(43)      Removal.  A physical transfer other than by evaporation, loss, or destruction. A physical transfer to a transport truck or another means of conveyance outside the terminal transfer system is complete upon delivery into the means of conveyance.

(44)      Retailer.  A person who maintains storage facilities for motor fuel and who sells the fuel at retail or dispenses the fuel at a retail location.

(45)      Secretary.  Defined in G.S. 105‑228.90.

(46)      Supplier.  Any of the following:

a.         A position holder or a person who receives motor fuel pursuant to a two‑party exchange.

b.         A fuel alcohol provider.

c.         A biodiesel provider.

d.         A refiner.

(47)      System transfer.  Either of the following:

a.         A transfer of motor fuel within the terminal transfer system.

b.         A transfer, by transport truck or railroad tank car, of fuel grade ethanol.

(48)      Tank wagon.  A truck that is not a transport truck and is designed or used to carry at least 1,000 gallons of motor fuel.

(49)      Tank wagon importer.  A person who imports only by means of a tank wagon motor fuel that is removed from a terminal or a bulk plant located in another state.

(50)      Tax.  An inspection or other excise tax on motor fuel and any other fee or charge imposed on motor fuel on a per‑gallon basis.

(51)      Terminal.  A motor fuel storage and distribution facility that has been assigned a terminal control number by the Internal Revenue Service, is supplied by pipeline or marine vessel, and from which motor fuel, jet fuel, or aviation gasoline may be removed at a rack.

(52)      Terminal operator.  A person who owns, operates, or otherwise controls a terminal.

(53)      Terminal transfer system.  The motor fuel distribution system consisting of refineries, pipelines, marine vessels, and terminals. The term has the same meaning as "bulk transfer/terminal system" under 26 C.F.R. § 48.4081‑1.

(54)      Transmix.  Either of the following:

a.         The buffer or interface between two different products in a pipeline shipment.

b.         A mix of two different products within a refinery or terminal that results in an off‑grade mixture.

(55)      Transport truck.  A tractor trailer designed or used to transport loads of motor fuel over a highway.

(56)      Trustee.  A person who is licensed as a supplier and who receives tax payments from and on behalf of a licensed distributor or licensed importer for remittance to the Secretary.

(57)      Two‑party exchange.  A transaction in which motor fuel is transferred from one licensed supplier to another licensed supplier pursuant to an exchange agreement under which the supplier that is the position holder agrees to deliver motor fuel to the other supplier or the other supplier's customer at the rack of the terminal at which the delivering supplier is the position holder.

(58)      User.  A person who owns or operates a licensed highway vehicle that has a registered gross vehicle weight of at least 10,001 pounds and who does not maintain storage facilities for motor fuel.  (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, ss. 1, 2; 1998‑146, s. 3; 2000‑173, ss. 13(a), 14(a); 2001‑414, s. 27; 2002‑108, ss. 5, 6; 2003‑349, s. 10.2; 2004‑170, s. 27; 2006‑162, s. 14(a); 2008‑134, s. 24.)



§ 105-449.61. Tax restrictions; administration.

§ 105‑449.61.  Tax restrictions; administration.

(a)        No Local Tax.  A county or city may not impose a tax on the sale, distribution, or use of motor fuel.

(b)        No Double Tax.  The tax imposed by this Chapter applies only once on the same motor fuel.

(c)        Administration.  Article 9 of this Chapter applies to this Article. (1995, c. 390, s. 3.)



§ 105-449.62. Nature of tax.

§ 105‑449.62.  Nature of tax.

This Article imposes a tax on motor fuel to provide revenue for the State's transportation needs and for the other purposes listed in Part 7 of this Article.  The tax is collected from the supplier or importer of the fuel because this method is the most efficient way to collect the tax.  The tax is designed, however, to be paid ultimately by the person who consumes the fuel.  The tax becomes a part of the cost of the fuel and is consequently paid by those who subsequently purchase and consume the fuel. (1997‑60, s. 1.)



§ 105-449.63. Reserved for future codification purposes.

§ 105‑449.63.  Reserved for future codification purposes.



§ 105-449.64. Reserved for future codification purposes.

§ 105‑449.64.  Reserved for future codification purposes.



§ 105-449.65. List of persons who must have a license.

Part 2. Licensing.

§ 105‑449.65.  List of persons who must have a license.

(a)        License.  A person may not engage in business in this State as any of the following unless the person has a license issued by the Secretary authorizing the person to engage in that business:

(1)        A refiner.

(2)        A supplier.

(3)        A terminal operator.

(4)        An importer.

(5)        An exporter.

(6)        A blender.

(7)        (Effective until January 1, 2009) A motor fuel transporter.

(7)        (Effective January 1, 2009) A motor fuel transporter who transports motor fuel for hire.

(8)        Repealed by Session Laws 1999‑438, s. 20, effective August 10, 1999.

(9)        Repealed by Session Laws 1999‑438, s. 21, effective August 10, 1999.

(10)      A distributor who purchases motor fuel from an elective or permissive supplier at an out‑of‑state terminal for import into this State.

(b)        (Effective until January 1, 2009) Multiple Activity.  A person who is engaged in more than one activity for which a license is required must have a separate license for each activity, unless this subsection provides otherwise. A person who is licensed as a supplier is considered to have a license as a distributor. A person who is licensed as an occasional importer or a tank wagon importer is not required to obtain a separate license as a distributor unless the importer is also purchasing motor fuel, at the terminal rack, from an elective or permissive supplier who is authorized to collect and remit the tax to the State. A person who is licensed as a distributor is not required to obtain a separate license as an importer if the distributor acquires fuel for import only from an elective supplier or a permissive supplier and is not required to obtain a separate license as an exporter. A person who is licensed as a distributor or a blender and who transports fuel is considered to be licensed as a motor fuel transporter.

(b)        (Effective January 1, 2009) Multiple Activity.  A person who is engaged in more than one activity for which a license is required must have a separate license for each activity, unless one of the following subdivisions provides otherwise.

(1)        Supplier.  A person who is licensed as a supplier is considered to have a license as a distributor. A person who is licensed as a supplier and is a biodiesel provider is considered to have a license as a blender.

(2)        Importer.  A person who is licensed as an occasional importer or a tank wagon importer is not required to obtain a separate license as a distributor unless the importer is also purchasing motor fuel, at the terminal rack, from an elective or permissive supplier who is authorized to collect and remit the tax to the State.

(3)        Distributor.  A person who is licensed as a distributor is not required to obtain a separate license as an importer if the distributor acquires fuel for import only from an elective supplier or a permissive supplier and is not required to obtain a separate license as an exporter.  (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, s. 3; 1997‑60, s. 2; 1999‑438, ss. 20, 21; 2003‑349, s. 10.3; 2005‑435, s. 9; 2006‑162, s. 13(a); 2008‑134, s. 25.)



§ 105-449.66. (Effective January 1, 2009) Types of importers; restrictions on who can get a license as an importer.

§ 105‑449.66.  (Effective January 1, 2009) Types of importers; restrictions on who can get a license as an importer.

(a)        Types.  An applicant for a license as an importer must indicate the type of importer license sought.  The types of importers are as follows:

(1)        Bonded importer.  A bonded importer is a person, other than a supplier, who imports, by transport truck or another means of transfer outside the terminal transfer system, motor fuel removed from a terminal located in another state in any of the following circumstances:

a.         The state from which the fuel is imported does not require the seller of the fuel to collect motor fuel tax on the removal either at that state's rate or the rate of the destination state.

b.         The supplier of the fuel is not an elective supplier.

c.         The supplier of the fuel is not a permissive supplier.

(2)        Occasional importer.  An occasional importer is any of the following that imports motor fuel by any means outside the terminal transfer system:

a.         A distributor that imports motor fuel on an average basis of no more than once a month during a calendar year.

b.         A bulk‑end user that acquires motor fuel for import from a bulk plant and is not required to be licensed as a bonded importer.

c.         A distributor that imports motor fuel for use in a race car.

(3)        Tank wagon importer.  A tank wagon importer is a person who imports, only by means of a tank wagon, motor fuel that is removed from a terminal or a bulk plant located in another state.

(b)        Restrictions.  A person may not be licensed as more than one type of importer.  A bulk‑end user that imports motor fuel from a terminal of a supplier that is not an elective or a permissive supplier must be licensed as a bonded importer.  A bulk‑end user that imports motor fuel from a bulk plant and is not required to be licensed as a bonded importer must be licensed as an occasional importer.  A bulk‑end user that imports motor fuel only from a terminal of an elective or a permissive supplier is not required to be licensed as an importer.  (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, s. 4; 1997‑60, s. 3.)

§ 105‑449.66.  (Effective January 1, 2009) Importer licensing.

An applicant for a license as an importer must indicate on the application the type of importer license sought. The types of importers are bonded importer, occasional importer, and tank wagon importer.

A person may not be licensed as more than one type of importer. A bulk end‑user that imports motor fuel from a terminal of a supplier that is not an elective or a permissive supplier must be licensed as a bonded importer. A bulk end‑user that imports motor fuel from a bulk plant and is not required to be licensed as a bonded importer must be licensed as an occasional importer. A bulk end‑user that imports motor fuel only from a terminal of an elective or a permissive supplier is not required to be licensed as an importer.  (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, s. 4; 1997‑60, s. 3; 2008‑134, s. 26.)



§ 105-449.67. List of persons who may obtain a license.

§ 105‑449.67.  List of persons who may obtain a license.

A person who is engaged in business as any of the following may obtain a license issued by the Secretary for that business:

(1)        A distributor who is not required to be licensed under G.S. 105‑449.65.

(2)        A permissive supplier. (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, s. 5; 1997‑60, s. 4; 2003‑349, s. 10.4.)



§ 105-449.68. (Effective until January 1, 2009) Restrictions on who can get a license as a distributor.

§ 105‑449.68.  (Effective until January 1, 2009) Restrictions on who can get a license as a distributor.

A bulk‑end user of motor fuel may not be licensed as a distributor unless the bulk‑end user also acquires motor fuel from a supplier or from another distributor for subsequent sale. This restriction does not apply to a bulk‑end user that was licensed as a distributor on January 1, 1996. If a distributor license held by a bulk‑end user on January 1, 1996, is subsequently cancelled, the bulk‑end user is subject to the restriction set in this section.  (1995, c. 390, s. 3; 2000‑173, s. 14.(b).)

§ 105‑449.68.  (Effective January 1, 2009) Restrictions on who can get a license as a distributor.

A bulk end‑user of motor fuel may not be licensed as a distributor unless the bulk end‑user also acquires motor fuel from a supplier or from another distributor for subsequent sale. This restriction does not apply to a bulk end‑user that was licensed as a distributor on January 1, 1996. If a distributor license held by a bulk end‑user on January 1, 1996, is subsequently cancelled, the bulk end‑user is subject to the restriction set in this section.  (1995, c. 390, s. 3; 2000‑173, s. 14(b); 2008‑134, s. 27.)



§ 105-449.69. How to apply for a license.

§ 105‑449.69.  How to apply for a license.

(a)        General.  To obtain a license, an applicant must file an application with the Secretary on a form provided by the Secretary. An application must include the applicant's name, address, federal employer identification number, and any other information required by the Secretary.

(b)        Most Licenses.  An applicant for a license as a refiner, a supplier, a terminal operator, an importer, a blender, or a distributor must meet the following requirements:

(1)        If the applicant is a corporation, the applicant must either be incorporated in this State or be authorized to transact business in this State.

(2)        If the applicant is a limited liability company, the applicant must either be organized in this State or be authorized to transact business in this State.

(3)        If the applicant is a limited partnership, the applicant must either be formed in this State or be authorized to transact business in this State.

(4)        If the applicant is an individual or a general partnership, the applicant must designate an agent for service of process and give the agent's name and address.

(c)        (Effective until January 1, 2009) Federal Certificate.  An applicant for a license as a refiner, a supplier, a terminal operator, a blender, or a permissive supplier must have a federal Certificate of Registry that is issued under § 4101 of the Code and authorizes the applicant to enter into federal tax‑free transactions in taxable motor fuel in the terminal transfer system. An applicant that is required to have a federal Certificate of Registry must include the registration number of the certificate on the application for a license under this section.

An applicant for a license as an importer, an exporter, or a distributor that has a federal Certificate of Registry issued under § 4101 of the Code must include the registration number of the certificate on the application for a license under this section.

(c)        (Effective January 1, 2009) Federal Certificate.  An applicant for a license as a refiner, a supplier, a terminal operator, or a blender must have a federal Certificate of Registry that is issued under § 4101 of the Code and authorizes the applicant to enter into federal tax‑free transactions in taxable motor fuel in the terminal transfer system. An applicant that is required to have a federal Certificate of Registry must include the registration number of the certificate on the application for a license under this section.

An applicant for a license as an importer, an exporter, or a distributor that has a federal Certificate of Registry issued under § 4101 of the Code must include the registration number of the certificate on the application for a license under this section.

(d)        Import Activity.  An applicant for a license as an importer or as a distributor must list on the application each state from which the applicant intends to import motor fuel and, if required by a state listed, must be licensed or registered for motor fuel tax purposes in that state. If a state listed requires the applicant to be licensed or registered, the applicant must give the applicant's license or registration number in that state.

(e)        Export Activity.  An applicant for a license as an exporter must designate an agent located in North Carolina for service of process and must give the agent's name and address. An applicant for a license as an exporter or as a distributor must list on the application each state to which the applicant intends to export motor fuel received in this State by means of a transfer that is outside the terminal transfer system and, if required by a state listed, must be licensed or registered for motor fuel tax purposes in that state. If a state listed requires the applicant to be licensed or registered, the applicant must give the applicant's license or registration number in that state.  (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, s. 6; 2003‑349, s. 10.5; 2005‑435, s. 10; 2008‑134, s. 28.)



§ 105-449.70. Supplier election to collect tax on out-of-state removals.

§ 105‑449.70.  Supplier election to collect tax on out‑of‑state removals.

(a)        (Effective until January 1, 2009) Election.  An applicant for a license as a supplier may elect on the application to collect the excise tax due this State on motor fuel that is removed by the supplier at a terminal located in another state and has this State as its destination state. The Secretary must provide for this election on the application form. A supplier that makes the election allowed by this section is an elective supplier. A supplier that does not make the election allowed by this section is an in‑State‑only supplier.

A supplier that does not make the election on the application for a supplier's license may make the election later by completing an election form provided by the Secretary. A supplier that does not make the election may not act as an elective supplier for motor fuel that is removed at a terminal in another state and has this State as its destination state.

(a)        (Effective January 1, 2009) Election.  An applicant for a license as a supplier may elect on the application to collect the excise tax due this State on motor fuel that is removed by the supplier at a terminal located in another state and has this State as its destination state. The Secretary must provide for this election on the application form. A supplier that makes the election allowed by this section is an elective supplier. A supplier that does not make the election allowed by this section is an in‑State supplier.

A supplier that does not make the election on the application for a supplier's license may make the election later by completing an election form provided by the Secretary. A supplier that does not make the election may not act as an elective supplier for motor fuel that is removed at a terminal in another state and has this State as its destination state.

(b)        Effect.  A supplier that makes the election allowed by this section agrees to all of the following with respect to motor fuel that is removed by the supplier at a terminal located in another state and has this State as its destination state:

(1)        To collect the excise tax due this State on the fuel and to waive any defense that the State lacks jurisdiction to require the supplier to collect the excise tax due this State under this Article on the fuel.

(2)        To report and pay the tax due on the fuel in the same manner as if the removal had occurred at a terminal located in this State.

(3)        To keep records of the removal of the fuel and submit to audits concerning the fuel as if the removal had occurred at a terminal located in this State.

(4)        To report removals of fuel received by a person who is not licensed in the state where the removal occurred.

(c)        Limited Jurisdiction.  A supplier that makes the election allowed by this section acknowledges that the State imposes the requirements listed in subsection (b) of this section on the supplier under its general police power set out in Article 3 of Chapter 119 of the General Statutes to regulate the quality of motor fuel and thereby promote public health and safety. A supplier that makes the election allowed by this section submits to the jurisdiction of the State only for the administration of this Article.  (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, ss. 7, 8; 2008‑134, s. 29.)



§ 105-449.71. Permissive supplier election to collect tax on out-of-state removals.

§ 105‑449.71.  Permissive supplier election to collect tax on out‑of‑state removals.

(a)        Election.  An out‑of‑state supplier that is not required to have a license under this Part may elect to have a license and thereby become a permissive supplier. An out‑of‑state supplier that does not make this election may not act as a permissive supplier for motor fuel that is removed at a terminal in another state and has this State as its destination state.

(b)        Effect.  By obtaining a license as a permissive supplier, the permissive supplier agrees to be subject to the same requirements as a supplier and to all of the following with respect to motor fuel that is removed by the permissive supplier at a terminal located in another state and has this State as its destination state:

(1)        To collect the excise tax due this State on the fuel and to waive any defense that the State lacks jurisdiction to require the supplier to collect the excise tax due this State under this Article on the fuel.

(2)        To report and pay the tax due on the fuel in the same manner as if the removal had occurred at a terminal located in this State.

(3)        To keep records of the removal of the fuel and submit to audits concerning the fuel as if the removal had occurred at a terminal located in this State.

(4)        To report removals of fuel received by a person who is not licensed in the state where the removal occurred.

(c)        Limited Jurisdiction.  A supplier that makes the election allowed by this section acknowledges that the State imposes the requirements listed in subsection (b) of this section on the supplier under its general police power set out in Article 3 of Chapter 119 of the General Statutes to regulate the quality of motor fuel and thereby promote public health and safety. A supplier that makes the election allowed by this section submits to the jurisdiction of the State only for the administration of this Article. (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, s. 9.)



§ 105-449.72. Bond or letter of credit required as a condition of obtaining and keeping certain licenses or of applying for certain refunds.

§ 105‑449.72.  Bond or letter of credit required as a condition of obtaining and keeping certain licenses or of applying for certain refunds.

(a)        Initial Bond.  An applicant for a license as a refiner, a terminal operator, a supplier, an importer, a blender, a permissive supplier, or a distributor must file with the Secretary a bond or an irrevocable letter of credit. A bond or an irrevocable letter of credit must be conditioned upon compliance with the requirements of this Article, be payable to the State, and be in the form required by the Secretary. The amount of the bond or irrevocable letter of credit is determined as follows:

(1)        For an applicant for a license as any of the following, the amount is two million dollars ($2,000,000):

a.         A refiner.

b.         A terminal operator.

c.         A supplier that is a position holder or a person that receives motor fuel pursuant to a two‑party exchange.

d.         A bonded importer.

e.         A permissive supplier.

(2)        For an applicant for a license as any of the following, the amount is two times the applicant's average expected monthly tax liability under this Article, as determined by the Secretary. The amount may not be less than two thousand dollars ($2,000) and may not be more than five hundred thousand dollars ($500,000):

a.         Repealed by Session Laws 2007‑527, s. 17(a), effective October 1, 2007.

b.         An occasional importer.

c.         A tank wagon importer.

d.         A distributor.

e.         Repealed by Session Laws 1997‑60, s. 5, effective October 5, 1997.

(3)        For an applicant for a license as any of the following, a bond is required only if the applicant's average expected annual tax liability under this Article, as determined by the Secretary, is at least two thousand dollars ($2,000). When a bond is required, the bond amount is the same as under subdivision (2) of this subsection.

a.         A blender.

b.         A supplier that is a fuel alcohol provider or a biodiesel provider but is neither a position holder nor a person that receives motor fuel pursuant to a two‑party exchange.

(b)        Multiple Activity.  An applicant for a license as a distributor and as a bonded importer must file only the bond required of a bonded importer. An applicant for two or more of the licenses listed in subdivision (a)(2) or (a)(3) of this section may file one bond that covers the combined liabilities of the applicant under all the activities. A bond for these combined activities may not exceed the maximum amount set in subdivision (a)(2) of this subsection.

(c)        Adjustment to Bond.  When notified to do so by the Secretary, a person that has filed a bond or an irrevocable letter of credit and that holds a license listed in subdivision (a)(2) of this section must file an additional bond or irrevocable letter of credit in the amount requested by the Secretary. The person must file the additional bond or irrevocable letter of credit within 30 days after receiving the notice from the Secretary. The amount of the initial bond or irrevocable letter of credit and any additional bond or irrevocable letter of credit filed by the license holder, however, may not exceed the limits set in subdivision (a)(2) of this section.

(d)        Replacements.  When a license holder files a bond or an irrevocable letter of credit as a replacement for a previously filed bond or letter of credit and the license holder has paid all taxes and penalties due under this Article, the Secretary must take one of the following actions:

(1)        Return the previously filed bond or letter of credit.

(2)        Notify the person liable on the previously filed bond that the person is released from liability on the bond.

(e)        Credit Card Companies.  The Secretary may require a credit card company to file with the Secretary a bond if the company applies for a refund under G.S. 105‑449.105(a) and the Secretary determines after an audit that a bond is needed to protect the State from loss in collecting any additional tax due pursuant to the audit. The bond must be conditioned upon compliance with the requirements of this Article, be payable to the State, and be in the form required by the Secretary. The amount of a bond required under this subsection is two times the average monthly refund due, subject to the minimum and maximum amounts provided in subdivision (a)(2) of this section.

(f)         Exemption.  The requirement to obtain a bond or an irrevocable letter of credit does not apply to a distributor, an importer, or a motor fuel transporter who supplies motor fuel when the market for motor fuel is disrupted and emergency supplies are needed, as identified by an executive order of the Governor.  (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, s. 10; 1997‑60, s. 5; 1998‑146, s. 4; 2001‑205, s. 5; 2002‑108, ss. 7, 8; 2003‑349, s. 10.6; 2004‑170, s. 28; 2007‑527, s. 17(a); 2009‑445, s. 33.)



§ 105-449.73. Reasons why the Secretary can deny an application for a license.

§ 105‑449.73.  Reasons why the Secretary can deny an application for a license.

The Secretary may refuse to issue a license to an applicant that has done any of the following:

(1)        Had a license or registration issued under this Article or former Article 36 or 36A of this Chapter cancelled by the Secretary for cause.

(1a)      Had a motor fuel license or registration issued by another state cancelled for cause.

(2)        Had a federal Certificate of Registry issued under § 4101 of the Code, or a similar federal authorization, revoked.

(3)        Been convicted of fraud or misrepresentation.

(4)        Been convicted of any other offense that indicates that the applicant may not comply with this Article if issued a license.

(5)        Failed to remit payment for a tax debt under Chapter 105 or Chapter 119 of the General Statutes. The term "tax debt" has the same meaning as defined in G.S. 105‑243.1.

(6)        Failed to file a return due under Chapter 105 or Chapter 119 of the General Statutes. (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, s. 11; 2003‑349, s. 10.7; 2005‑435, s. 11.)



§ 105-449.74. (Effective until January 1, 2009) Issuance of license.

§ 105‑449.74.  (Effective until January 1, 2009) Issuance of license.

Upon approval of an application, the Secretary must issue a license to the applicant. A supplier's license must indicate the category of the supplier. A license holder must maintain and display a copy of the license issued under this Part in a conspicuous place at each place of business of the license holder. A license is not transferable and remains in effect until surrendered or cancelled.  (1995, c. 390, s. 3; 2004‑170, s. 29.)

§ 105‑449.74.  (Effective January 1, 2009) Issuance of license.

Upon approval of an application, the Secretary must issue a license to the applicant. A supplier's license must indicate the category of the supplier. An importer's license must indicate the category of the importer. A license holder must maintain and display a copy of the license issued under this Part in a conspicuous place at each place of business of the license holder. A license is not transferable and remains in effect until surrendered or cancelled.  (1995, c. 390, s. 3; 2004‑170, s. 29; 2008‑134, s. 30.)



§ 105-449.75. (Effective until January 1, 2009) License holder must notify the Secretary of discontinuance of business.

§ 105‑449.75.  (Effective until January 1, 2009) License holder must notify the Secretary of discontinuance of business.

A license holder that stops engaging in this State in the business for which the license was issued must give the Secretary written notice of the change and must surrender the license to the Secretary.  The notice must give the date the change takes effect and, if the license holder has transferred the business to another by sale or otherwise, the date of the transfer and the name and address of the person to whom the business is transferred.

If the license holder is a supplier, all taxes for which the supplier is liable under this Article but are not yet due become due on the date of the change.  If the supplier has transferred the business to another and does not give the notice required by this section, the person to whom the supplier has transferred the business is liable for the amount of any tax the supplier owed the State on the date the business was transferred.  The liability of the person to whom the business is transferred is limited to the value of the property acquired from the supplier.  (1995, c. 390, s. 3.)

§ 105‑449.75.  (Effective January 1, 2009) License holder must notify the Secretary of discontinuance of business.

A license holder that stops engaging in this State in the business for which the license was issued must give the Secretary written notice of the change and must surrender the license to the Secretary. The notice must give the date the change takes effect and, if the license holder has transferred the business to another by sale or otherwise, the date of the transfer and the name and address of the person to whom the business is transferred.

The license holder is responsible for all taxes for which the license holder is liable under this Article but are not yet due. If the license holder has transferred the business to another and does not give the notice required by this section, the person to whom the license holder has transferred the business is liable for the amount of any tax the license holder owed the State on the date the business was transferred. The liability of the person to whom the business is transferred is limited to the value of the property acquired from the license holder.  (1995, c. 390, s. 3; 2008‑134, s. 31.)



§ 105-449.76. Reasons why the Secretary can cancel a license.

§ 105‑449.76.  Reasons why the Secretary can cancel a license.

The Secretary may cancel a license issued under this Article upon the written request of the license holder.  The Secretary may summarily cancel the license of a license holder when the Secretary finds that the license holder is incurring liability for the tax imposed under this Article after failing to pay a tax when due under this Article.  In addition, the Secretary may cancel the license of a license holder that commits one or more of the acts listed in G.S. 105‑449.120 after holding a hearing on whether the license should be cancelled.

The Secretary must send a person whose license is summarily cancelled a notice of the cancellation and must give the person an opportunity to have a hearing on the cancellation within 10 days after the cancellation.  The Secretary must give a person whose license may be cancelled after a hearing at least 10 days' written notice of the date, time, and place of the hearing.  A notice of a summary license cancellation and a notice of hearing must be sent by registered mail to the last known address of the license holder.

When the Secretary cancels a license and the license holder has paid all taxes and penalties due under this Article, the Secretary must take one of the following actions concerning a bond or an irrevocable letter of credit filed by the license holder:

(1)        Return an irrevocable letter of credit to the license holder.

(2)        Return a bond to the license holder or notify the person liable on the bond and the license holder that the person is released from liability on the bond. (1995, c. 390, s. 3.)



§ 105-449.77. Records and lists of license applicants and license holders.

§ 105‑449.77.  Records and lists of license applicants and license holders.

(a)        Records.  The Secretary must keep a record of the following:

(1)        Applicants for a license under this Article.

(2)        Persons to whom a license has been issued under this Article.

(3)        Persons that hold a current license issued under this Article, by license category.

(b)        Lists.  The Secretary must annually give a list to each license holder of all the license holders under this Article. The list must state the name, account number, and business address of each license holder on the list. The Secretary must send a monthly update of the list to each licensed refiner or licensed supplier and to any other license holder that requests a copy of the list.

(c)        Repealed by Session Laws 2002‑108, s. 9, effective January 1, 2003. (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, s. 12; 1997‑60, s. 6; 2002‑108, s. 9.)



§ 105-449.78. Reserved for future codification purposes.

§ 105‑449.78.  Reserved for future codification purposes.



§ 105-449.79. Reserved for future codification purposes.

§ 105‑449.79.  Reserved for future codification purposes.



§ 105-449.80. Tax rate.

Part 3.  Tax and Liability.

§ 105‑449.80.  Tax rate.

(a)        Rate.  The motor fuel excise tax rate is a flat rate of seventeen and one‑half cents (17 1/2¢)a gallon plus a variable wholesale component.  The variable wholesale component is either three and one‑half cents (3 1/2¢) a gallon or seven percent (7%) of the average wholesale price of motor fuel for the applicable base period, whichever is greater.

The two base periods are six‑month periods; one ends on September 30 and one ends on March 31.  The Secretary must set the tax rate twice a year based on the wholesale price for each base period.  A tax rate set by the Secretary using information for the base period that ends on September 30 applies to the six‑month period that begins the following January 1.  A tax rate set by the Secretary using information for the base period that ends on March 31 applies to the six‑month period that begins the following July 1.

(b)        Wholesale Price.  The Secretary must determine the average wholesale price of motor fuel for each base period.  To do this, the Secretary must use information on refiner and gas plant operator sales prices of finished motor gasoline and No. 2 diesel fuel for resale, published by the United States Department of Energy in the "Monthly Energy Review", or equivalent data.

The Secretary must compute the average sales price of finished motor gasoline for the base period, compute the average sales price for No. 2 diesel fuel for the base period, and then compute a weighted average of the results of the first two computations based on the proportion of tax collected on each under this Article for the base period.  The Secretary must then convert the weighted average price to a cents‑per‑gallon rate and round the rate to the nearest one‑tenth of a cent (1/10¢). If the converted cents‑per‑gallon rate is exactly between two‑tenths of a cent (2/10¢) the Secretary must round the rate up to the higher of the two.

(c)        Notification.  The Secretary must notify affected taxpayers of the tax rate to be in effect for each six‑month period beginning January 1 and July 1. (1995, c. 390, s. 3.)



§ 105-449.81. Excise tax on motor fuel.

§ 105‑449.81.  Excise tax on motor fuel.

An excise tax at the motor fuel rate is imposed on motor fuel that is:

(1)        Removed from a refinery or a terminal and, upon removal, is subject to the federal excise tax imposed by § 4081 of the Code.

(2)        Imported by a system transfer to a refinery or a terminal and, upon importation, is subject to the federal excise tax imposed by § 4081 of the Code.

(3)        Imported by a means of transfer outside the terminal transfer system for sale, use, or storage in this State and would have been subject to the federal excise tax imposed by § 4081 of the Code if it had been removed at a terminal or bulk plant rack in this State instead of imported.

(3a)      Repealed by Session Laws 2007‑527, s. 38(a), effective January 1, 2008.

(3b)      Fuel grade ethanol that meets any of the following descriptions:

a.         Is produced in this State and is removed from the storage facility at the production location.

b.         Is imported to this State outside the terminal transfer system.

c.         Repealed by Session Laws 2009‑445, s. 34(a), effective January 1, 2010.

(4)        Blended fuel made in this State or imported to this State.

(5)        Transferred within the terminal transfer system and is subject, upon transfer, to the federal excise tax imposed by section 4081 of the Code or is transferred to a person who is not licensed under this Article as a supplier.  (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, s. 13; 2004‑170, s. 30; 2007‑527, s. 38(a); 2008‑134, s. 32; 2009‑445, s. 34(a).)



§ 105-449.82. Liability for tax on removals from a refinery or terminal.

§ 105‑449.82.  Liability for tax on removals from a refinery or terminal.

(a)        Refinery Removal.  The excise tax imposed by G.S. 105‑449.81(1) on motor fuel removed from a refinery in this State is payable by the refiner.

(b)        Terminal System Removal.  The excise tax imposed by G.S. 105‑449.81(1) on motor fuel removed by a system transfer from a terminal in this State is payable by the position holder for the fuel. If the position holder is not the terminal operator, the terminal operator is jointly and severally liable for the tax.

(c)        (Effective until January 1, 2009) Terminal Rack Removal.  The excise tax imposed by G.S. 105‑449.81(1) on motor fuel removed at a terminal rack in this State is payable by the person that first receives the fuel upon its removal from the terminal. If the motor fuel is removed by an unlicensed distributor, the supplier of the fuel is jointly and severally liable for the tax due on the fuel. If the motor fuel is sold by a person who is not licensed as a supplier, as required by this Article, the terminal operator, the person selling the fuel, and the person removing the fuel are jointly and severally liable for the tax due on the fuel. If the motor fuel removed is not dyed diesel fuel but the shipping document issued for the fuel states that the fuel is dyed diesel fuel, the terminal operator, the supplier, and the person removing the fuel are jointly and severally liable for the tax due on the fuel.

If the motor fuel is removed for export by an unlicensed exporter, the exporter is liable for tax on the fuel at the motor fuel rate and at the rate of the destination state. The liability for the tax at the motor fuel rate applies when the Department assesses the unlicensed exporter for the tax.

(c)        (Effective January 1, 2009) Terminal Rack Removal.  The excise tax imposed by G.S. 105‑449.81(1) on motor fuel removed at a terminal rack in this State is payable by the person that first receives the fuel upon its removal from the terminal. If the motor fuel is removed by an unlicensed distributor, the supplier of the fuel is jointly and severally liable for the tax due on the fuel. If the motor fuel is sold by a person who is not licensed as a supplier, as required by this Article, the terminal operator, the person selling the fuel, and the person removing the fuel are jointly and severally liable for the tax due on the fuel. If the motor fuel removed is not dyed diesel fuel but the shipping document issued for the fuel states that the fuel is dyed diesel fuel, the terminal operator, the supplier, and the person removing the fuel are jointly and severally liable for the tax due on the fuel.

If the motor fuel is removed for export by an unlicensed exporter, the exporter is liable for tax on the fuel at the motor fuel rate and at the rate of the destination state. A supplier who sells motor fuel to a unlicensed exporter is jointly and severally liable for the tax due on the fuel at the motor fuel rate.  (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, s. 14; 1997‑60, s. 7; 2008‑134, s. 33.)



§ 105-449.83. Liability for tax on imports.

§ 105‑449.83.  Liability for tax on imports.

(a)        By System Transfer.  The excise tax imposed by G.S. 105‑449.81(2) on motor fuel imported by a system transfer to a refinery is payable by the refiner. The excise tax imposed by that subdivision on motor fuel imported by a system transfer to a terminal is payable by the person importing the fuel and by the terminal operator, both of which are jointly and severally liable for payment of the tax due on the fuel.

(b)        From Out‑of‑State Terminal.  The excise tax imposed by G.S. 105‑449.81(3) on motor fuel that is removed from a terminal rack located in another state and has this State as its destination state is payable by the importer of the fuel as follows:

(1)        If the importer of the fuel is a licensed supplier in this State and the fuel is removed for the supplier's own account for use in this State, the tax is payable by the supplier.

(2)        If the supplier of the fuel is licensed in this State as an elective supplier or a permissive supplier, the tax is payable to the supplier as trustee.

(3)        If no other subdivision of this subsection applies, the tax is payable by the importer when filing a return with the Secretary.

(c)        From Out‑of‑State Bulk Plant.  The excise tax imposed by G.S. 105‑449.81(3) on motor fuel that is removed from a bulk plant located in another state is payable by the person that imports the fuel. (1995, c. 390, s. 3.)



§ 105-449.83A. Liability for tax on fuel grade ethanol.

§ 105-449.83A.  Liability for tax on fuel grade ethanol.

The excise tax imposed by G.S. 105-449.81(3b) on fuel grade ethanol is payable by the refiner or fuel alcohol provider. (1995 (Reg. Sess., 1996), c. 647, s. 15; 2008-134, s. 34; 2009-445, s. 34(b).)



§ 105-449.84. Liability for tax on blended fuel.

§ 105‑449.84.  Liability for tax on blended fuel.

(a)        On Blender.  The excise tax imposed by G.S. 105‑449.81(4) on blended fuel made in this State is payable by the blender. The number of gallons of blended fuel on which the tax is payable is the difference between the number of gallons of blended fuel made and the number of gallons of previously taxed motor fuel used to make the blended fuel.

(b)        On Importer.  The excise tax imposed by G.S. 105‑449.81(4) on blended fuel imported to this State is payable by the importer.

(c)        Blends Made at Terminal.  The following blended fuel is considered to have been made by the supplier of gasoline or undyed diesel fuel used in the blend:

(1)        An in‑line‑blend made by combining a liquid with gasoline or undyed diesel fuel as the fuel is delivered at a terminal rack into the motor fuel storage compartment of a transport truck or a tank wagon.

(2)        A kerosene splash‑blend made when kerosene is delivered at a terminal into a motor fuel storage compartment of a transport truck or a tank wagon and undyed diesel fuel is also delivered at that terminal into the same storage compartment, if the buyer of the kerosene notified the supplier before or at the time of delivery that the kerosene would be used to make a splash‑blend. (1995, c. 390, s. 3.)



§ 105-449.84A. (Effective until January 1, 2009) Liability for tax on behind-the-rack transfers.

§ 105‑449.84A.  (Effective until January 1, 2009) Liability for tax on behind‑the‑rack transfers.

The excise tax imposed by G.S. 105‑449.81(5) on motor fuel transferred within the terminal transfer system is payable by the supplier of the fuel, the person receiving the fuel, and the terminal operator of the terminal at which the fuel was transferred, all of whom are jointly and severally liable for the tax.  (1995 (Reg. Sess., 1996), c. 647, s. 17.)

§ 105‑449.84A.  (Effective January 1, 2009) Liability for tax on behind‑the‑rack transfers.

The excise tax imposed by G.S. 105‑449.81(5) on motor fuel that is transferred within the terminal transfer system and is subject to the federal excise tax is payable by the supplier of the fuel, the person receiving the fuel, and the terminal operator of the terminal at which the fuel was transferred, all of whom are jointly and severally liable for the tax. The excise tax imposed by that subdivision on motor fuel that is transferred within the terminal transfer system by a person that is not licensed under this Article as a supplier is payable by the person transferring the motor fuel, the person receiving the motor fuel, and the terminal operation of the terminal at which the fuel was transferred, all of whom are jointly and severally liable for the tax.  (1995 (Reg. Sess., 1996), c. 647, s. 17; 2008‑134, s. 35.)



§ 105-449.85. Compensating tax on and liability for unaccounted for motor fuel losses at a terminal.

§ 105‑449.85.  Compensating tax on and liability for unaccounted for motor fuel losses at a terminal.

(a)        Tax.  An excise tax at the motor fuel rate is imposed annually on unaccounted for motor fuel losses at a terminal that exceed one‑half of one percent (0.5%) of the number of net gallons removed from the terminal during the year by a system transfer or at a terminal rack. To determine if this tax applies, the terminal operator of the terminal must determine the difference between the following:

(1)        The amount of motor fuel in inventory at the terminal at the beginning of the year plus the amount of motor fuel received by the terminal during the year.

(2)        The amount of motor fuel in inventory at the terminal at the end of the year plus the amount of motor fuel removed from the terminal during the year.

(b)        (Effective until January 1, 2009) Liability.  The terminal operator whose motor fuel is unaccounted for is liable for the tax imposed by this section and is liable for a penalty equal to the amount of tax payable. Motor fuel received by a terminal operator and not shown on an informational return filed by the terminal operator with the Secretary as having been removed from the terminal is presumed to be unaccounted for. A terminal operator may establish that motor fuel received at a terminal but not shown on an informational return as having been removed from the terminal was lost or part of a transmix and is therefore not unaccounted for.

(b)        (Effective January 1, 2009) Liability.  The terminal operator whose motor fuel is unaccounted for is liable for the tax imposed by this section and is liable for a penalty equal to the amount of tax payable. Motor fuel received by a terminal operator and not shown on an informational return filed by the terminal operator with the Secretary as having been removed from the terminal is presumed to be unaccounted for motor fuel. A terminal operator may establish that it can account for motor fuel received at a terminal but not shown on an informational return as having been removed from the terminal if the motor fuel was lost or part of a transmix.  (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, s. 18; 2008‑134, s. 36.)



§ 105-449.86. Tax on and liability for dyed diesel fuel used to operate certain highway vehicles.

§ 105‑449.86.  Tax on and liability for dyed diesel fuel used to operate certain highway vehicles.

(a)        Tax.  An excise tax at the motor fuel rate is imposed on dyed diesel fuel acquired to operate any of the following:

(1)        Repealed by Session Laws 2003‑349, s. 10.8, effective January 1, 2004.

(2)        A local bus that is allowed by § 4082(b)(3) of the Code to use dyed diesel fuel.

(3)        A highway vehicle that is owned by or leased to an educational organization that is not a public school and is allowed by § 4082(b)(1) or (b)(3) of the Code to use dyed diesel fuel.

(4)        Repealed by Session Laws 2005‑435, s. 12, effective September 27, 2005.

(b)        Liability.  If the distributor of dyed diesel fuel that is taxable under this section is not liable for the tax imposed by this section, the person that acquires the fuel is liable for the tax. The distributor of dyed diesel fuel that is taxable under this section is liable for the tax imposed by this section in the following circumstances:

(1)        (Effective until January 1, 2009) When the person acquiring the dyed diesel fuel has storage facilities for the fuel and is therefore a bulk‑end user of the fuel.

(1)        (Effective January 1, 2009) When the person acquiring the dyed diesel fuel has storage facilities for the fuel and is therefore a bulk end‑user of the fuel.

(2)        When the person acquired the dyed diesel fuel from a retail outlet of the distributor by using an access card or code indicating that the person's use of the fuel is taxable under this section.  (1995, c. 390, s. 3; 2003‑349, s. 10.8; 2005‑435, s. 12; 2008‑134, s. 37.)



§ 105-449.87. Backup tax and liability for the tax.

§ 105‑449.87.  Backup tax and liability for the tax.

(a)        Tax.  An excise tax at the motor fuel rate is imposed on the following:

(1)        Dyed diesel fuel that is used to operate a highway vehicle for a use that is not a nontaxable use under § 4082(b) of the Code.

(2)        Motor fuel that was allowed an exemption from the motor fuel tax and was then used for a taxable purpose.

(3)        Motor fuel that is used to operate a highway vehicle after an application for a refund of tax paid on the motor fuel is made or allowed under G.S. 105‑449.107(a) on the basis that the motor fuel was used for an off‑highway purpose.

(4)        Repealed by Session Laws 1995 (Regular Session, 1996), c. 647, s. 19.

(5)        Motor fuel that, based on its shipping document, is destined for delivery to another state and is then diverted and delivered in this State.

(b)        (Effective until January 1, 2009) General Liability.  The operator of a highway vehicle that uses motor fuel that is taxable under subdivisions (a)(1) through (a)(3) of this section is liable for the tax. If the highway vehicle that uses the fuel is owned by or leased to a motor carrier, the motor carrier is jointly and severally liable for the tax. If the end seller of motor fuel taxable under this section knew or had reason to know that the motor fuel would be used for a purpose that is taxable under this section, the end seller is jointly and severally liable for the tax. If the Secretary determines that a bulk‑end user or retailer used or sold untaxed dyed diesel fuel to operate a highway vehicle when the fuel is dispensed from a storage facility or through a meter marked for nonhighway use, all fuel delivered into that storage facility is presumed to have been used to operate a highway vehicle. An end seller of dyed diesel fuel is considered to have known or had reason to know that the fuel would be used for a purpose that is taxable under this section if the end seller delivered the fuel into a storage facility that was not marked as required by G.S. 105‑449.123.

(b)        (Effective January 1, 2009) General Liability.  The operator of a highway vehicle that uses motor fuel that is taxable under subdivisions (a)(1) through (a)(3) of this section is liable for the tax. If the highway vehicle that uses the fuel is owned by or leased to a motor carrier, the motor carrier is jointly and severally liable for the tax. If the end‑seller of motor fuel taxable under this section knew or had reason to know that the motor fuel would be used for a purpose that is taxable under this section, the end‑seller is jointly and severally liable for the tax. If the Secretary determines that a bulk end‑user or retailer used or sold untaxed dyed diesel fuel to operate a highway vehicle when the fuel is dispensed from a storage facility or through a meter marked for nonhighway use, all fuel delivered into that storage facility is presumed to have been used to operate a highway vehicle. An end‑seller of dyed diesel fuel is considered to have known or had reason to know that the fuel would be used for a purpose that is taxable under this section if the end‑seller delivered the fuel into a storage facility that was not marked as required by G.S. 105‑449.123.

(c)        Diverted Fuel.  The person who authorizes a change in the destination state of motor fuel from the state given on the fuel's shipping document to North Carolina is liable for the tax due on the motor fuel. If motor fuel is diverted from North Carolina to another state, only the person who authorized the fuel to be diverted is eligible for a refund of the amount of tax paid on the fuel.  (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, s. 19; 1997‑60, s. 8; 1998‑146, s. 5; 1999‑438, s. 22; 2002‑108, s. 10; 2008‑134, s. 38.)



§ 105-449.88. Exemptions from the excise tax.

§ 105‑449.88.  Exemptions from the excise tax.

The excise tax on motor fuel does not apply to the following:

(1)        Motor fuel removed, by transport truck or another means of transfer outside the terminal transfer system, from a terminal for export, if the motor fuel is removed by a licensed distributor or a licensed exporter and the supplier of the motor fuel collects tax on it at the rate of the motor fuel's destination state.

(1a)      Motor fuel removed by transport truck from a terminal for export if the motor fuel is removed by a licensed distributor or licensed exporter, the supplier that is the position holder for the motor fuel sells the motor fuel to another supplier as the motor fuel crosses the terminal rack, the purchasing supplier or its customer receives the motor fuel at the terminal rack for export, and the supplier that is the position holder collects tax on the motor fuel at the rate of the motor fuel's destination state.

(2)        Motor fuel sold to the federal government for its use.

(3)        Motor fuel sold to the State for its use.

(4)        Motor fuel sold to a local board of education for use in the public school system.

(5)        Diesel that is kerosene and is sold to an airport.

(6)        Motor fuel sold to a charter school for use for charter school purposes.

(7)        Motor fuel sold to a community college for use for community college purposes.

(8)        Motor fuel sold to a county or a municipal corporation for its use.

(9)        Biodiesel that is produced by an individual for use in a private passenger vehicle registered in that individual's name pursuant to Chapter 20 of the General Statutes. For the purposes of this subdivision, the term "private passenger vehicle" has the same meaning as in G.S. 20‑4.01. (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, ss. 20, 21; 1998‑98, s. 28; 1998‑146, s. 6; 2000‑72, s. 2; 2000‑173, ss. 13(b), 15; 2001‑427, s. 9(a); 2002‑108, s. 11; 2007‑524, s. 1.)



§ 105-449.88A. Liability for tax due on motor fuel designated as exempt by the use of cards or codes.

§ 105‑449.88A.  Liability for tax due on motor fuel designated as exempt by the use of cards or codes.

(a)        Repealed by Session Laws 2006‑162, s. 14(b), effective January 1, 2007, and applicable to motor fuel purchased on or after that date.

(b)        Exempt Card or Code.  An entity that issues an exempt card or code has a duty to determine if the person to whom it is issued is exempt from the motor fuel excise tax. An entity that issues an exempt card or code to a person who is not exempt from tax is liable for tax due on motor fuel the person purchases at retail by use of the exempt card or code. If a supplier authorizes another entity to issue an exempt card or code to a person who is not exempt from tax, the supplier and the entity that issued the card are jointly and severally liable for tax due on motor fuel the person purchases at retail by use of the exempt card or code.

(c)        Card Holder.  A person to whom an exempt card or code is issued is liable for any tax due on fuel purchased with the card or code for a purpose that is not exempt. A person who misuses an exempt card or code by purchasing fuel with the card or code for a purpose that is not exempt is liable for the tax due on the fuel. (1997‑60, s. 9; 2001‑205, s. 4; 2006‑162, s. 14(b).)



§ 105-449.89. (Effective until January 1, 2009) Removals by out-of-state bulk-end user.

§ 105‑449.89.  (Effective until January 1, 2009) Removals by out‑of‑state bulk‑end user.

An out‑of‑state bulk‑end user may not remove motor fuel from a terminal in this State for use in the state in which the bulk‑end user is located unless the bulk‑end user is licensed under this Article as an exporter.  An out‑of‑state bulk‑end user that is not licensed under this Article may remove motor fuel from a bulk plant in this State.  (1995 (Reg. Sess., 1996), c. 647, s. 22; 1997‑60, s. 10.)

§ 105‑449.89.  (Effective January 1, 2009) Restrictions on removal of motor fuel from terminal.

(a)        By Bulk End‑User.  An out‑of‑state bulk end‑user may not remove motor fuel from a terminal in this State for use in the state in which the bulk end‑user is located unless the bulk end‑user is licensed under this Article as an exporter. An out‑of‑state bulk end‑user that is not licensed under this Article may remove motor fuel from a bulk plant in this State.

(b)        To Marine Vessel.  A supplier may not transfer motor fuel from a terminal to a marine vessel unless the person to whom the supplier transfers the motor fuel is licensed as a supplier.  (1995 (Reg. Sess., 1996), c. 647, s. 22; 1997‑60, s. 10; 2008‑134, s. 39.)



§ 105-449.90. When tax return and payment are due.

Part 4. Payment and Reporting.

§ 105‑449.90.  When tax return and payment are due.

(a)        Filing Periods.  The excise tax imposed by this Article is payable when a return is due. A return is due annually or monthly, as specified in this section. A return must be filed with the Secretary and be in the form required by the Secretary.

An annual return is due within 45 days after the end of each calendar year. An annual return covers tax liabilities that accrue in the calendar year preceding the date the return is due.

A monthly return of a person other than an occasional importer is due within 22 days after the end of each month. A monthly return of an occasional importer is due by the 3rd of each month. A monthly return covers tax liabilities that accrue in the calendar month preceding the date the return is due.

(b)        Annual Filers.  A terminal operator must file an annual return for the compensating tax imposed by G.S. 105‑449.85.

(c)        Repealed by Session Laws 2006‑162, s. 14(c), effective January 1, 2007, and applicable to motor fuel purchased on or after that date.

(d)        Monthly Filers on 22nd.  The following persons must file a monthly return by the 22nd of each month:

(1)        A refiner.

(2)        A supplier.

(3)        A bonded importer.

(4)        A blender.

(5)        A tank wagon importer.

(6)        A person that incurred a liability under G.S. 105‑449.86 during the preceding month for the tax on dyed diesel fuel used to operate certain highway vehicles.

(7)        A person that incurred a liability under G.S. 105‑449.87 during the preceding month for the backup tax on motor fuel.

(e)        Monthly Filers on 3rd.  An occasional importer must file a monthly return by the third day of each month. An occasional importer is not required to file a return, however, if all the motor fuel imported by the importer in a reporting period was removed at a terminal located in another state and the supplier of the fuel is an elective supplier or a permissive supplier. (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, s. 23; 1997‑60, s. 11; 2006‑162, s. 14(c).)



§ 105-449.90A. Payment by supplier of destination state tax collected on exported motor fuel.

§ 105‑449.90A.  Payment by supplier of destination state tax collected on exported motor fuel.

Tax collected by a supplier on exported motor fuel is payable by the supplier to the destination state. Payments of destination state tax are due to the destination state on the date set by the law of the destination state. (1995 (Reg. Sess., 1996), c. 647, s. 24; 2005‑435, s. 13.)



§ 105-449.91. Remittance of tax to supplier.

§ 105‑449.91.  Remittance of tax to supplier.

(a)        Distributor.  A distributor must remit tax due on motor fuel removed at a terminal rack to the supplier of the fuel. A licensed distributor has the right to defer the remittance of tax to the supplier, as trustee, until the date the trustee must pay the tax to this State or to another state. The time when an unlicensed distributor must remit tax to a supplier is governed by the terms of the contract between the supplier and the unlicensed distributor.

(b)        (Effective until January 1, 2009) Exporter.  An exporter must remit tax due on motor fuel removed at a terminal rack to the supplier of the fuel. The time when an exporter must remit tax to a supplier is governed by the law of the destination state of the exported motor fuel.

(b)        (Effective January 1, 2009) Exporter.  A licensed exporter must remit tax due on motor fuel removed at a terminal rack to the supplier of the fuel. The time when a licensed exporter must remit tax to a supplier is governed by the law of the destination state of the exported motor fuel.

(c)        Importer.  A licensed importer must remit tax due on motor fuel removed at a terminal rack of a permissive or an elective supplier to the supplier of the fuel. A licensed importer that removes fuel from a terminal rack of a permissive or an elective supplier has the right to defer the remittance of tax to the supplier until the date the supplier must pay the tax to this State.

(d)        (Effective until January 1, 2009) General.  The method by which a distributor, a licensed exporter, or a licensed importer must remit tax to a supplier is governed by the terms of the contract between the supplier and the distributor, exporter, or licensed importer and the supplier. G.S. 105‑449.76 governs the cancellation of a license of a distributor, an exporter, and an importer.

(d)        (Effective January 1, 2009) General.  A person who removes motor fuel at a terminal rack and is not subject to another subsection in this section must remit tax due on the motor fuel to the supplier of the fuel. The time the person must remit tax to a supplier is governed by the terms of the contract between the supplier and the person.

The method by which a person must remit tax to a supplier under this section is governed by the terms of the contract between the supplier and that person. G.S. 105‑449.76 governs the cancellation of a license of a distributor, an exporter, and an importer.  (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, s. 25; 1997‑60, s. 12; 2008‑134, s. 40.)



§ 105-449.92. Notice to suppliers of cancellation or reissuance of certain licenses; effect of notice.

§ 105‑449.92.  Notice to suppliers of cancellation or reissuance of certain licenses; effect of notice.

(a)        Notice to Suppliers.  If the Secretary cancels a distributor's license, an exporter's license, or an importer's license, the Secretary must notify all suppliers of the cancellation.  If the Secretary issues a license to a distributor, an exporter, or an importer whose license was cancelled, the Secretary must notify all suppliers of the issuance.

(b)        Effect of Notice.  A supplier that sells motor fuel to a distributor after receiving notice from the Secretary that the Secretary has cancelled the distributor's license is jointly and severally liable with the distributor for any tax due on motor fuel the supplier sells to the distributor after receiving the notice.  This joint and several liability does not apply to excise tax due on motor fuel sold to a previously unlicensed distributor after the supplier receives notice from the Secretary that the Secretary has issued another license to the distributor. (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, s. 26; 1997‑60, s. 13.)



§ 105-449.93. Percentage discount for licensed distributors and some licensed importers.

§ 105‑449.93.  Percentage discount for licensed distributors and some licensed importers.

(a)        Repealed by Session Laws 2006‑162, s. 14(d), effective January 1, 2007, and applicable to motor fuel purchased on or after that date.

(b)        Percentage Discount.  A licensed distributor that pays the tax due a supplier by the date the supplier must pay the tax to the State may deduct from the amount due a discount of one percent (1%) of the amount of tax payable. A licensed importer that removes motor fuel from a terminal rack of a permissive or an elective supplier and that pays the tax due the supplier by the date the supplier must pay the tax to the State may deduct from the amount due a discount of the same amount allowed a licensed distributor. The discount covers the expense of furnishing a bond and losses due to shrinkage or evaporation. A supplier may not directly or indirectly deny this discount to a licensed distributor or licensed importer that pays the tax due the supplier by the date the supplier must pay the tax to the State. (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, s. 27; 2006‑162, s. 14(d).)



§ 105-449.94: Repealed by Session Laws 2006-162, s. 14(e), effective January 1, 2007, and applicable to motor fuels purchased on or after that date.

§ 105‑449.94: Repealed by Session Laws 2006‑162, s. 14(e), effective January 1, 2007, and applicable to motor fuels purchased on or after that date.



§ 105-449.95: Recodified as G.S. 105-449.105B by Session Laws 2009-445, s. 35(a), effective January 1, 2010.

§ 105‑449.95:  Recodified as G.S. 105‑449.105B by Session Laws 2009‑445, s. 35(a), effective January 1, 2010.



§ 105-449.96. (Effective until January 1, 2009) Information required on return filed by supplier.

§ 105‑449.96.  (Effective until January 1, 2009) Information required on return filed by supplier.

A return of a supplier must list all of the following information and any other information required by the Secretary:

(1)        The number of gallons of tax‑paid motor fuel received by the supplier during the month, sorted by type of fuel, seller, point of origin, destination state, and carrier.

(2)        The number of gallons of motor fuel removed at a terminal rack during the month from the account of the supplier, sorted by type of fuel, person receiving the fuel, terminal code, and carrier.

(3)        The number of gallons of motor fuel removed during the month for export, sorted by type of fuel, person receiving the fuel, terminal code, destination state, and carrier.

(4)        The number of gallons of motor fuel removed during the month at a terminal located in another state for destination to this State, as indicated on the shipping document for the fuel, sorted by type of fuel, person receiving the fuel, terminal code, and carrier.

(5)        The number of gallons of motor fuel the supplier sold during the month to any of the following, sorted by type of fuel, exempt entity, person receiving the fuel, terminal code, and carrier:

a.         A governmental unit whose use of fuel is exempt from the tax.

b.         A licensed distributor or importer that resold the motor fuel to a governmental unit whose use of fuel is exempt from the tax, as indicated by the distributor or importer.

c.         A licensed exporter that resold the motor fuel to a person whose use of fuel is exempt from tax in the destination state, as indicated by the exporter.

(6)        The amount of discounts allowed under G.S. 105‑449.93(b) on motor fuel sold during the month to licensed distributors or licensed importers.

(7)        The number of gallons of motor fuel the supplier exchanged during the month with another licensed supplier pursuant to a two‑party exchange agreement, sorted by type of fuel, licensed supplier receiving the fuel, and terminal code.  (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, s. 30; 1997‑60, s. 14; 2005‑435, s. 14.)

§ 105‑449.96.  (Effective January 1, 2009) Information required on return filed by supplier.

A return of a supplier must list all of the following information and any other information required by the Secretary:

(1)        The number of gallons of tax‑paid motor fuel received by the supplier during the month, sorted by type of fuel.

(2)        The number of gallons of motor fuel removed at a terminal rack during the month from the account of the supplier, sorted by type of fuel.

(3)        The number of gallons of motor fuel removed during the month for export, sorted by type of fuel.

(4)        The number of gallons of motor fuel removed during the month at a terminal located in another state for destination to this State, as indicated on the shipping document for the fuel, sorted by type of fuel.

(5)        The number of gallons of motor fuel the supplier sold during the month to a governmental unit whose use of fuel is exempt from tax, sorted by type of fuel.

(6)        The amount of discounts allowed under G.S. 105‑449.93(b) on motor fuel sold during the month to licensed distributors or licensed importers.

(7)        The number of gallons of motor fuel the supplier exchanged during the month with another licensed supplier pursuant to a two‑party exchange agreement, sorted by type of fuel.  (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, s. 30; 1997‑60, s. 14; 2005‑435, s. 14; 2008‑134, s. 41.)



§ 105-449.97. Deductions and discounts allowed a supplier when filing a return.

§ 105‑449.97.  Deductions and discounts allowed a supplier when filing a return.

(a)        Taxes Not Remitted.  When a supplier files a return, the supplier may deduct from the amount of tax payable with the return the amount of tax any of the following license holders owes the supplier but failed to remit to the supplier:

(1)        A licensed distributor.

(2)        A licensed importer that removed the motor fuel on which the tax is due from a terminal of an elective or a permissive supplier.

(3)        Repealed by Session Laws 1995, c. 647, s. 32.

A supplier is not liable for tax a license holder listed in this subsection owes the supplier but fails to pay. If a listed license holder pays tax owed to a supplier after the supplier deducts the amount on a return, the supplier must promptly remit the payment to the Secretary.

(b)        Administrative Discount.  A supplier that files a timely return and sends a timely payment may deduct from the amount of tax payable with the return an administrative discount of one‑tenth of one percent (0.1%) of the amount of tax payable to this State as the trustee, not to exceed eight thousand dollars ($8,000) a month. The discount covers expenses incurred in collecting taxes on motor fuel.

(c)        (Effective until January 1, 2009) Percentage Discount.  A supplier that sells motor fuel directly to an unlicensed distributor or to the bulk‑end user, the retailer, or the user of the fuel may take the same percentage discount on the fuel that a licensed distributor may take under G.S. 105‑449.93(b) when making deferred payments of tax to the supplier.

(c)        (Effective January 1, 2009) Percentage Discount.  A supplier that sells motor fuel directly to an unlicensed distributor or to the bulk end‑user, the retailer, or the user of the fuel may take the same percentage discount on the fuel that a licensed distributor may take under G.S. 105‑449.93(b) when making deferred payments of tax to the supplier.

(d)        Taxes Paid on Exempt Retail Sales.  When filing a return, a supplier that issues or authorizes the issuance of an exempt card or code to a person that enables the person to buy motor fuel without paying tax on the fuel may deduct the amount of excise tax imposed on fuel purchased with the exempt card or code. The amount of excise tax imposed on fuel purchased with an exempt card or code is the amount that was imposed on the fuel when it was delivered to the retailer of the fuel.  (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, ss. 31, 32; 1997‑60, s. 15; 1999‑438, s. 23; 2000‑173, s. 14(c); 2006‑162, s. 14(f); 2008‑134, s. 42.)



§ 105-449.98. Duties of supplier concerning payments by distributors, exporters, and importers.

§ 105‑449.98.  Duties of supplier concerning payments by distributors, exporters, and importers.

(a)        As Fiduciary.  A supplier has a fiduciary duty to remit to the Secretary the amount of tax paid to the supplier by a licensed distributor, licensed exporter, or licensed importer. A supplier is liable for taxes paid to the supplier by a licensed distributor, licensed exporter, or licensed importer.

(b)        Notice of Fuel Received.  A supplier must notify a licensed distributor, a licensed exporter, or a licensed importer that received motor fuel from the supplier during a reporting period of the number of taxable gallons received.  The supplier must give this notice after the end of each reporting period and before the license holder must remit to the supplier the amount of tax due on the fuel.

(c)        Notice to Department.  A supplier of motor fuel at a terminal must notify the Department within 10 business days after a return is due of any licensed distributors, licensed exporters, or licensed importers that did not pay the tax due the supplier when the supplier filed the return.  The notice must be transmitted to the Department in the form required by the Department.

(d)        Payment Application.  A supplier that receives a payment of tax from a licensed distributor, a licensed exporter, or a licensed importer may not apply the payment to a debt that person owes the supplier for motor fuel purchased from the supplier. (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, s. 33; 1997‑60, s. 16.)



§ 105-449.99. Returns and discounts of importers.

§ 105‑449.99.  Returns and discounts of importers.

(a)        Return.  A monthly return of a bonded importer, an occasional importer, or a tank wagon importer must contain the following information concerning motor fuel imported during the period covered by the return:

(1)        The number of gallons of imported motor fuel acquired from a supplier that collected the excise tax due this State on the fuel.

(2)        The number of gallons of imported motor fuel acquired from a supplier that did not collect the excise tax due this State on the fuel, listed by source state, supplier, and terminal.

(3)        The import authorization number of each import that is reported under subdivision (2) of this subsection and was removed from a terminal.

(4)        For an occasional importer or a tank wagon importer, the number of gallons of imported motor fuel acquired from a bulk plant, listed by bulk plant.

(b)        Discounts.  An importer may not deduct an administrative discount from the amount remitted with a return. An importer that imports motor fuel received from an elective supplier or a permissive supplier may deduct the percentage discount allowed by G.S. 105‑449.93(b) when remitting tax to the supplier, as trustee, for payment to the State. An importer that imports motor fuel received from a supplier that is not an elective supplier or a permissive supplier may not deduct the percentage discount allowed by G.S. 105‑449.93(b) when filing a return for the tax due. (1995, c. 390, s. 3.)



§ 105-449.100. (Effective until January 1, 2009) Terminal operator to file informational return showing changes in amount of motor fuel at the terminal.

§ 105‑449.100.  (Effective until January 1, 2009) Terminal operator to file informational return showing changes in amount of motor fuel at the terminal.

A terminal operator must file a monthly informational return with the Secretary that shows the amount of motor fuel received or removed from the terminal during the month. The return is due on the same date as a monthly return due under G.S. 105‑449.90. The return must contain the following information and any other information required by the Secretary:

(1)        The number of gallons of motor fuel received in inventory at the terminal during the month and each position holder for the fuel.

(2)        The number of gallons of motor fuel removed from inventory at the terminal during the month and, for each removal, the position holder for the fuel and the destination state of the fuel.

(3)        The number of gallons of motor fuel gained or lost at the terminal during the month.  (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, s. 34; 2006‑162, s. 15(a).)

§ 105‑449.100.  (Effective January 1, 2009) Terminal operator to file informational return showing changes in amount of motor fuel at the terminal.

(a)        Requirement.  A terminal operator must file a monthly informational return with the Secretary that shows the amount of motor fuel received or removed from the terminal during the month. A terminal operator must report all motor fuel removed from an out‑of‑state terminal that has this State as its destination state.

(b)        Content.  The return is due on the date a monthly return is due under G.S. 105‑449.90. The return must contain the following information and any other information required by the Secretary:

(1)        The number of gallons of motor fuel received in inventory at the terminal during the month and each position holder for the fuel, sorted by type of fuel.

(2)        The number of gallons of motor fuel removed from inventory at the terminal during the month and, for each removal, the position holder for the fuel and the destination state of the fuel, sorted by type of fuel.

(3)        The number of gallons of motor fuel gained or lost at the terminal during the month.

(4)        The number of gallons of motor fuel in inventory at the beginning of each month and at the end of each month.

(c)        Due Date.  The return is due on the date a monthly return is due under G.S. 105‑449.90.  (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, s. 34; 2006‑162, s. 15(a); 2008‑134, s. 43.)



§ 105-449.101. Motor fuel transporter to file informational return showing deliveries of motor fuel.

§ 105‑449.101.  Motor fuel transporter to file informational return showing deliveries of motor fuel.

(a)        (Effective until January 1, 2009) Requirement.  A motor fuel transporter must file a monthly informational return with the Secretary that shows motor fuel transported in this State by the transporter during the month.

(a)        (Effective January 1, 2009) Requirement.  A motor fuel transporter that is required to be licensed under this Article must file a monthly informational return with the Secretary that shows motor fuel transported in this State by the transporter during the month.

(b)        Content.  The return required by this section must contain the following information and any other information required by the Secretary:

(1)        The name and address of each person from whom the transporter received motor fuel outside the State for delivery in the State, the amount of motor fuel received, the date the motor fuel was received, and the destination state of the fuel.

(2)        The name and address of each person from whom the transporter received motor fuel in the State for delivery outside the State, the amount of motor fuel delivered, the date the motor fuel was delivered, and the destination state of the fuel.

(3)        The name and address of each person from whom the transporter received motor fuel in the State for delivery in the State, the amount of motor fuel received, the date the motor fuel was received, and the destination state of the fuel.

(c)        (Effective until January 1, 2009) Due Date.  The return required by this section is due on the same date as a monthly return due under G.S. 105‑449.90.

(c)        (Effective January 1, 2009) Due Date.  The return required by this section is due on the date a monthly return is due under G.S. 105‑449.90.  (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, s. 35; 2002‑108, s. 12; 2006‑162, ss. 13(b), 15(b); 2008‑134, s. 44.)



§ 105-449.102. Distributor to file return showing exports from a bulk plant.

§ 105‑449.102.  Distributor to file return showing exports from a bulk plant.

(a)        (Effective until January 1, 2009) Return.  A distributor that exports motor fuel from a bulk plant located in this State must file a monthly return with the Secretary that shows the exports. The return is due on the same date as a monthly return due under G.S. 105‑449.90. The return serves as a claim for refund by the distributor for tax paid to this State on the exported motor fuel.

(a)        (Effective January 1, 2009) Requirement.  A distributor that exports motor fuel from a bulk plant located in this State must file a monthly return with the Secretary that shows the exports. The return serves as a claim for refund by the distributor for tax paid to this State on the exported motor fuel.

(b)        Content.  The return must contain the following information and any other information required by the Secretary:

(1)        The number of gallons of motor fuel exported during the month.

(2)        The destination state of the motor fuel exported during the month.

(3)        A certification that the distributor has paid to the destination state of the motor fuel exported during the month, or will pay on a timely basis, the amount of tax due that state on the fuel.

(c)        (Effective January 1, 2009) Due Date.  The return is due on the date a monthly return is due under G.S. 105‑449.90.  (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, s. 36; 2006‑162, s. 15(c); 2008‑134, s. 45.)



§ 105-449.103. Reserved for future codification purposes.

§ 105‑449.103.  Reserved for future codification purposes.



§ 105-449.104. Use of name and account number on return.

§ 105‑449.104.  Use of name and account number on return.

When a transaction with a person licensed under this Article is required to be reported on a return, the return must state the license holder's name and the account number used by the Department to identify the license holder.  The name of a license holder and the license holder's account number is stated on the lists compiled under G.S. 105‑449.77. (1995 (Reg. Sess., 1996), c. 647,  s. 37.)



§ 105-449.105. (Effective until January 1, 2009) Refunds upon application for tax paid on exempt fuel, lost fuel, and fuel unsalable for highway use.

Part 5. Refunds.

§ 105‑449.105.  (Effective until January 1, 2009) Refunds upon application for tax paid on exempt fuel, lost fuel, and fuel unsalable for highway use.

(a)        Exempt Fuel.  An entity whose use of motor fuel is exempt from tax may obtain a refund of any motor fuel excise tax the entity pays on its motor fuel. A person who sells motor fuel to an entity whose use of motor fuel is exempt from tax may obtain a refund of any motor fuel excise tax the person pays on motor fuel it sells to the entity. A credit card company that issues a credit card to an entity whose use of motor fuel is exempt from tax may obtain a refund of any motor fuel excise tax the company pays on motor fuel the entity purchases using the credit card.

A person may obtain a refund of tax paid by the person on exported fuel, including fuel whose shipping document shows this State as the destination state but was diverted to another state in accordance with the diversion procedures established by the Secretary.

(b)        Lost Fuel.  A supplier, an importer, or a distributor that loses tax‑paid motor fuel due to damage to a conveyance transporting the motor fuel, fire, a natural disaster, an act of war, or an accident may obtain a refund for the tax paid on the fuel.

(c)        Accidental Mixes.  A person that accidentally combines any of the following may obtain a refund for the amount of tax paid on the fuel:

(1)        Dyed diesel fuel with tax‑paid motor fuel.

(2)        Gasoline with diesel fuel.

(3)        Undyed diesel fuel with dyed kerosene.

(d)        Repealed by Session Laws 1998‑98, s. 29.

(e)        Refund Amount.  The amount of a refund allowed under this section is the amount of excise tax paid, less the amount of any discount allowed on the fuel under G.S. 105‑449.93.  (1995, c. 390, s. 3; c. 523, ss. 32.1, 32.2; 1995 (Reg. Sess., 1996), c. 647, s. 38; 1997‑6, s. 12; 1997‑60, s. 17; 1998‑98, s. 29; 2000‑173, s. 16; 2001‑205, s. 3.)

§ 105‑449.105.  (Effective January 1, 2009) Monthly refunds for tax paid on exempt fuel, lost fuel, and accidental mixes that result in fuel unsuitable for highway use.

(a)        Exempt Fuel.  An entity whose use of motor fuel is exempt from tax may obtain a monthly refund of any motor fuel excise tax the entity pays on its motor fuel. A person who sells motor fuel to an entity whose use of motor fuel is exempt from tax may obtain a monthly refund of any motor fuel excise tax the person pays on motor fuel it sells to the entity. A credit card company that issues a credit card to an entity whose use of motor fuel is exempt from tax may obtain a monthly refund of any motor fuel excise tax the company pays on motor fuel the entity purchases using the credit card.

A person may obtain a monthly refund of tax paid by the person on exported fuel, including fuel whose shipping document shows this State as the destination state but was diverted to another state in accordance with the diversion procedures established by the Secretary. An out‑of‑state bulk end‑user is not allowed a refund on fuel exported from a bulk plant unless the bulk end‑user is licensed as an exporter.

(b)        Lost Fuel.  A supplier, an importer, or a distributor that loses tax‑paid motor fuel due to damage to a conveyance transporting the motor fuel, fire, a natural disaster, an act of war, or an accident may obtain a monthly refund for the tax paid on the fuel.

(c)        Accidental Mixes.  A person that accidentally combines any of the following may obtain a monthly refund for the amount of tax paid on the fuel:

(1)        Dyed diesel fuel with tax‑paid motor fuel.

(2)        Gasoline with diesel fuel.

(3)        Undyed diesel fuel with dyed kerosene.

(d)        Repealed by Session Laws 1998‑98, s. 29.

(e)        Refund Amount.  The amount of a refund allowed under this section is the amount of excise tax paid, less the amount of any discount allowed on the fuel under G.S. 105‑449.93.  (1995, c. 390, s. 3; c. 523, ss. 32.1, 32.2; 1995 (Reg. Sess., 1996), c. 647, s. 38; 1997‑6, s. 12; 1997‑60, s. 17; 1998‑98, s. 29; 2000‑173, s. 16; 2001‑205, s. 3; 2008‑134, s. 46.)



§ 105-449.105A. Monthly refunds for kerosene.

§ 105‑449.105A.  Monthly refunds for kerosene.

(a)        (Effective until January 1, 2009) Refund.  A distributor who sells kerosene to any of the following may obtain a refund for the excise tax the distributor paid on the kerosene, less the amount of any discount allowed on the kerosene under G.S. 105‑449.93:

(1)        The end user of the kerosene, if the distributor dispenses the kerosene into a storage facility of the end user that contains fuel used only for one of the following purposes and the storage facility is installed in a manner that makes use of the fuel for any other purpose improbable:

a.         Heating.

b.         Drying crops.

c.         A manufacturing process.

(2)        A retailer of kerosene, if the distributor dispenses the kerosene into a storage facility that meets both of the following conditions:

a.         It is marked with the phrase "Undyed, Untaxed Kerosene, Nontaxable Use Only" or a similar phrase that clearly indicates that the fuel is not to be used to operate a highway vehicle.

b.         It either has a dispensing device that is not suitable for use in fueling a highway vehicle or is kept locked by the retailer and must be unlocked by the retailer for each sale of kerosene.

(3)        An airport, if the distributor dispenses the kerosene into a storage facility that contains fuel used only for fueling airplanes and that meets at least one of the following conditions:

a.         It is marked with the phrase "Undyed, Untaxed Kerosene, Nontaxable Use Only" or a similar phrase that clearly indicates that the fuel is not to be used to operate a highway vehicle.

b.         It has a dispensing device that is not suitable for use in fueling a highway vehicle.

(a)        (Effective January 1, 2009) Refund.  A distributor who sells kerosene to any of the following may obtain a monthly refund for the excise tax the distributor paid on the kerosene, less the amount of any discount allowed on the kerosene under G.S. 105‑449.93:

(1)        The end‑user of the kerosene, if the distributor dispenses the kerosene into a storage facility of the end‑user that contains fuel used only for one of the following purposes and the storage facility is installed in a manner that makes use of the fuel for any other purpose improbable:

a.         Heating.

b.         Drying crops.

c.         A manufacturing process.

(2)        A retailer of kerosene, if the distributor dispenses the kerosene into a storage facility that meets both of the following conditions:

a.         It is marked with the phrase "Undyed, Untaxed Kerosene, Nontaxable Use Only" or a similar phrase that clearly indicates that the fuel is not to be used to operate a highway vehicle.

b.         It either has a dispensing device that is not suitable for use in fueling a highway vehicle or is kept locked by the retailer and must be unlocked by the retailer for each sale of kerosene.

(3)        An airport, if the distributor dispenses the kerosene into a storage facility that contains fuel used only for fueling airplanes and that meets at least one of the following conditions:

a.         It is marked with the phrase "Undyed, Untaxed Kerosene, Nontaxable Use Only" or a similar phrase that clearly indicates that the fuel is not to be used to operate a highway vehicle.

b.         It has a dispensing device that is not suitable for use in fueling a highway vehicle.

(b)        Liability.  If the Secretary determines that the Department overpaid a distributor by refunding more tax to the distributor than is due under this section, the distributor is liable for the amount of the overpayment. This liability applies regardless of whether the actions of a retailer of kerosene contributed to the overpayment.  (1998‑146, s. 8; 2000‑173, s. 17; 2001‑205, s. 6; 2006‑162, s. 14(g); 2008‑134, ss. 47, 48.)



§ 105-449.105B. Monthly hold harmless refunds for licensed distributors and some licensed importers.

§ 105‑449.105B.  Monthly hold harmless refunds for licensed distributors and some licensed importers.

quarter

If a licensed distributor or licensed importer purchases motor fuel from a licensed supplier during a month and the discount the distributor or importer receives under G.S. 105‑449.93(b) on the motor fuel is less than the amount the distributor or importer would have received during that month if the distributor or importer had been allowed a discount on taxable gasoline purchased by the distributor or importer from a supplier under the following schedule, the distributor or importer is allowed a monthly refund of the difference:

Amount of Gasoline Purchased
Percentage

Each Month
Discount

First 150,000 gallons                                                                  2%

Next 100,000 gallons                                                                 1 1/2%

Amount over 250,000 gallons                                                     1%.

In determining the amount of discounts a distributor or importer received under G.S. 105‑449.93(b) for motor fuel purchased in a month, a distributor or importer is considered to have received the amount of any discounts the distributor or importer could have received under that subsection but did not receive because the distributor or importer failed to pay the tax due to the supplier by the date the supplier had to pay the tax to the State.  (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, s. 29; 1997‑6, s. 11; 2009‑445, s. 35(a).)



§ 105-449.106. Quarterly refunds for nonprofit organizations, taxicabs, and special mobile equipment.

§ 105‑449.106.  Quarterly refunds for nonprofit organizations, taxicabs, and special mobile equipment.

(a)        Nonprofits.  A nonprofit organization listed below that purchases and uses motor fuel may receive a quarterly refund, for the excise tax paid during the preceding quarter, at a rate equal to the amount of the flat cents‑per‑gallon rate plus the variable cents‑per‑gallon rate in effect during the quarter for which the refund is claimed, less one cent (1¢) per gallon.

An application for a refund allowed under this subsection must be made in accordance with this Part and must be signed by the chief executive officer of the organization. The chief executive officer of a nonprofit organization is the president of the organization or another officer of the organization designated in the charter or bylaws of the organization.

Any of the following entities may receive a refund under this subsection:

(1)        Repealed by Session Laws 2002‑108, s. 13, effective January 1, 2003.

(2)        A private, nonprofit organization that transports passengers under contract with or at the express designation of a unit of local government.

(3)        A volunteer fire department.

(4)        A volunteer rescue squad.

(5)        A sheltered workshop recognized by the Department of Health and Human Services.

(b)        Taxi.  A person who purchases and uses motor fuel in a taxicab, as defined in G.S. 20‑87(1), while the taxicab is engaged in transporting passengers for hire, or in a bus operated as part of a city transit system that is exempt from regulation by the North Carolina Utilities Commission under G.S. 62‑260(a)(8), may receive a quarterly refund, for the excise tax paid during the preceding quarter, at a rate equal to the flat cents‑per‑gallon rate plus the variable cents‑per‑gallon rate in effect during the quarter for which the refund is claimed, less one cent (1¢) per gallon. An application for a refund must be made in accordance with this Part.

(c)        Special Mobile Equipment.  A person who purchases and uses motor fuel to operate special mobile equipment off‑highway may receive a quarterly refund, for the excise tax paid during the preceding quarter, at a rate equal to the flat cents‑per‑gallon rate plus the variable cents‑per‑gallon rate in effect during the quarter for which the refund is claimed, less the amount of sales and use tax or privilege tax due on the fuel under this Chapter, as determined in accordance with G.S. 105‑449.107(c). An application for a refund must be made in accordance with this Part. (1995, c. 390, s. 3; 1997‑6, s. 13; 1997‑443, s. 11A.118(a); 1999‑438, s. 24; 2002‑108, s. 13; 2005‑435, s. 15; 2006‑162, s. 16(a).)



§ 105-449.107. Annual refunds for off-highway use and use by certain vehicles with power attachments.

§ 105‑449.107.  Annual refunds for off‑highway use and use by certain vehicles with power attachments.

(a)        Off‑Highway.  A person who purchases and uses motor fuel for a purpose other than to operate a licensed highway vehicle may receive an annual refund for the excise tax the person paid on fuel used during the preceding calendar year. The amount of refund allowed is the amount of the flat cents‑per‑gallon rate in effect during the year for which the refund is claimed plus the average of the two variable cents‑per‑gallon rates in effect during that year, less the amount of sales and use tax or privilege tax due on the fuel under this Chapter. An application for a refund allowed under this section must be made in accordance with this Part.

(b)        Certain Vehicles.  A person who purchases and uses motor fuel in one of the vehicles listed below may receive an annual refund for the amount of fuel consumed by the vehicle:

(1)        A concrete mixing vehicle.

(2)        A solid waste compacting vehicle.

(3)        A bulk feed vehicle that delivers feed to poultry or livestock and uses a power takeoff to unload the feed.

(4)        A vehicle that delivers lime or fertilizer in bulk to farms and uses a power takeoff to unload the lime or fertilizer.

(5)        A tank wagon that delivers alternative fuel, as defined in G.S. 105‑449.130, or motor fuel or another type of liquid fuel into storage tanks and uses a power takeoff to make the delivery.

(6)        A commercial vehicle that delivers and spreads mulch, soils, composts, sand, sawdust, and similar materials and that uses a power takeoff to unload, blow, and spread the materials.

(7)        A commercial vehicle that uses a power takeoff to remove and dispose of septage and for which an annual fee is required to be paid to the Department of Environment and Natural Resources under G.S. 130A‑291.1.

(8)        A sweeper.

The amount of refund allowed is thirty‑three and one‑third percent (33 1/3%) of the following: the sum of the flat cents‑per‑gallon rate in effect during the year for which the refund is claimed and the average of the two variable cents‑per‑gallon rates in effect during that year, less the amount of sales and use tax or privilege tax due on the fuel under this Chapter. An application for a refund allowed under this section must be made in accordance with this Part. This refund is allowed for the amount of fuel consumed by the vehicle in its mixing, compacting, or unloading operations, as distinguished from propelling the vehicle, which amount is considered to be one‑third of the amount of fuel consumed by the vehicle.

(c)        Sales Tax Amount.  Article 5 of this Chapter determines the amount of sales and use tax to be deducted under this section from a motor fuel excise tax refund. Article 5F of this Chapter determines the amount of privilege tax to be deducted under this section from a motor fuel excise tax refund. The sales price and the cost price of motor fuel to be used in determining the amount to deduct is the average of the wholesale prices used under G.S. 105‑449.80 to determine the excise tax rates in effect for the two six‑month periods of the year for which the refund is claimed. (1995, c. 390, s. 3; 1997‑6, s. 14; 1997‑423, s. 4; 2001‑408, s. 1; 2005‑377, s. 1; 2006‑162, s. 16(b).)



§ 105-449.108. When an application for a refund is due.

§ 105‑449.108.  When an application for a refund is due.

(a)        (Effective until January 1, 2009) Due Dates.  The due dates of applications for refunds are as follows:

Refund Period                     Due Date

Annual                                April 15 after the end of the year

Quarterly                            Last day of the month after the end of the quarter

Monthly                              22nd day after the end of the month

Upon Application                Last day of the month after the month in which tax was paid or the event occurred that is the basis of the refund.

(a)        (Effective January 1, 2009) Due Dates.  The due dates of applications for refunds are as follows:

Refund Period                     Due Date

Annual                                April 15 after the end of the year

Quarterly                            Last day of the month after the end of the quarter

Monthly                              22nd day after the end of the month

(b)        Requirements.  An application for an annual refund must state whether or not the applicant has filed a North Carolina income tax return for the preceding taxable year. An application for a refund allowed under this Part must state that the applicant has paid for the fuel for which a refund is claimed or that payment for the fuel has been secured to the seller's satisfaction.

(c)        Repealed by Session Laws 1998‑146, s. 10, effective September 18, 1998.

(d)        Late Application.  A refund applied for more than three years after the date the application is due is barred.  (1995, c. 390, s. 3; 1997‑6, s. 15; 1998‑146, s. 10; 1998‑212, s. 29A.14(r); 2008‑134, s. 49.)



§ 105-449.109: Repealed by Session Laws 1998-212, s. 29A.14(s).

§ 105‑449.109:  Repealed by Session Laws 1998‑212, s.  29A.14(s).



§ 105-449.110. Review of refund application and payment of refund.

§ 105‑449.110.  Review of refund application and payment of refund.

(a)        Decision.  Upon determining that an application for refund is correct, the Secretary must issue the applicant a warrant upon the State Treasurer for the amount of the refund. If the Secretary determines that an application for refund is incorrect, the Secretary must send a written notice of the determination to the applicant. The notice must advise the applicant that the applicant may request a hearing on the matter in accordance with Article 9 of this Chapter.

(b)        Interest.  The rate of interest payable on a refund is the rate set in G.S. 105‑241.21. Interest accrues on a refund from the date that is 90 days after the later of the following:

(1)        The date the application for refund was filed.

(2)        The date the application for refund was due. (1995, c. 390, s. 3; 1998‑98, s. 30; 2007‑491, s. 44(1)a.)



§ 105-449.111. Reserved for future codification purposes.

§ 105‑449.111.  Reserved for future codification purposes.



§ 105-449.112. Reserved for future codification purposes.

§ 105‑449.112.  Reserved for future codification purposes.



§ 105-449.113. Reserved for future codification purposes.

§ 105‑449.113.  Reserved for future codification purposes.



§ 105-449.114. Authority for agreement with Eastern Band of Cherokee Indians.

§ 105‑449.114.  Authority for agreement with Eastern Band of Cherokee Indians.

(a)        By virtue of an Act of June 4, 1924, Pub. L. No. 68‑191, Ch. 253, 43 Stat. 370, Congress and the United States courts have recognized the Eastern Band of Cherokee Indians as possessing sovereign legal rights over their members and their trust lands.

(b)        The following definitions apply in this act:

(1)        Chief.  The Principal Chief of the Eastern Band of the Cherokee Indians.

(2)        Council.  The Tribal Council of the Eastern Band of the Cherokee Indians.

(3)        Tribe.  The Eastern Band of the Cherokee Indians.

(c)        Notwithstanding any other provision of law concerning refunds of motor fuels and alternative fuels taxes, the Department of Revenue may enter into a memorandum of understanding or an agreement with the Eastern Band of Cherokee Indians to make refunds of motor fuels and alternative fuels taxes to the Tribe in its collective capacity on behalf of its members who reside on or engage in otherwise taxable transactions within Cherokee trust lands. The memorandum or agreement shall be approved by the Council and signed by the Chief on behalf of the Tribe and shall be signed by the Secretary of Revenue on behalf of Department of Revenue. The memorandum or agreement may not affect the right of an individual member of the Tribe to a refund and shall provide for deduction of amounts refunded to individual members of the Tribe from the amounts to be refunded to the Tribe on behalf of all members. The memorandum or agreement may be effective for a definite or indefinite period, as specified in the agreement. (1989, c. 753, ss. 1‑3; 1991, c. 193, s. 6; 2002‑108, s. 14.)



§ 105-449.115. Shipping document required to transport motor fuel by railroad tank car or transport truck.

Part 6. Enforcement and Administration.

§ 105‑449.115.  Shipping document required to transport motor fuel by railroad tank car or transport truck.

(a)        Issuance.  A person may not transport motor fuel by railroad tank car or transport truck unless the person has a shipping document for its transportation that complies with this section. A refiner, a terminal operator, a fuel alcohol provider, and the operator of a bulk plant must give a shipping document to the person who operates a railroad tank car or a transport truck into which motor fuel is loaded at the terminal rack or bulk plant rack.

(b)        Content.  A shipping document issued by must contain the following information and any other information required by the Secretary:

(1)        Identification, including address, of the terminal or bulk plant from which the motor fuel was received.

(1a)      The type of motor fuel loaded.

(2)        The date the motor fuel was loaded.

(3)        The gross gallons loaded if the motor fuel is loaded onto a transport truck, and the gross pounds loaded if the motor fuel is loaded onto a railroad tank car.

(3a)      The motor fuel transporter for the motor fuel.

(4)        The destination state of the motor fuel, as represented by the purchaser of the motor fuel or the purchaser's agent.

(5)        If the document is issued by a refiner or a terminal operator, the document must be machine printed. If the motor fuel is loaded onto a transport truck, the document must contain the following information:

a.         The net gallons loaded.

b.         A tax responsibility statement indicating the name of the supplier that is responsible for the tax due on the motor fuel.

(c)        Reliance.  A person who issues a shipping document may rely on the representation made by the purchaser of motor fuel or the purchaser's agent concerning the destination state of the motor fuel. A purchaser is liable for any tax due as a result of the purchaser's diversion of fuel from the represented destination state.

(d)        Duties of Transporter.  A person to whom a shipping document was issued must do all of the following:

(1)        Carry the shipping document in the conveyance for which it was issued when transporting the motor fuel described in it.

(2)        Show the shipping document to a law enforcement officer upon request when transporting the motor fuel described in it.

(3)        Deliver motor fuel described in the shipping document to the destination state printed on it unless the person does all of the following:

a.         Notifies the Secretary before transporting the motor fuel into a state other than the printed destination state that the person has received instructions since the shipping document was issued to deliver the motor fuel to a different destination state.

b.         Receives from the Secretary a confirmation number authorizing the diversion.

c.         Writes on the shipping document the change in destination state and the confirmation number for the diversion.

(4)        Give a copy of the shipping document to the distributor or other person to whom the motor fuel is delivered.

(e)        Duties of Person Receiving Shipment.  A person to whom motor fuel is delivered by railroad tank car or transport truck may not accept delivery of the motor fuel if the destination state shown on the shipping document for the motor fuel is a state other than North Carolina. To determine if the shipping document shows North Carolina as the destination state, the person to whom the fuel is delivered must examine the shipping document and must keep a copy of the shipping document. The person must keep a copy at the place of business where the motor fuel was delivered for 90 days from the date of delivery and must keep it at that place or another place for at least three years from the date of delivery. A person who accepts delivery of motor fuel in violation of this subsection is jointly and severally liable for any tax due on the fuel.

(f)         Sanctions Against Transporter.  The acts listed in this subsection are grounds for a civil penalty. The penalty is payable to the agency that assessed the penalty and is payable by the person in whose name the conveyance is registered, if the conveyance is a transport truck, and is payable by the person responsible for the movement of motor fuel in the conveyance, if the conveyance is a railroad tank car. The amount of the penalty is five thousand dollars ($5,000). A penalty imposed under this subsection is in addition to any motor fuel tax assessed. The grounds for a civil penalty are:

(1)        Transporting motor fuel in a railroad tank car or transport truck without a shipping document or with a false or an incomplete shipping document.

(2)        Delivering motor fuel to a destination state other than that shown on the shipping document.

(g)        Penalty Defense.  Compliance with the conditions set out in this subsection is a defense to a civil penalty imposed under subsection (f) of this section as a result of the delivery of fuel to a state other than the destination state printed on the shipping document for the fuel. The Secretary must waive a penalty imposed against a person under that subsection if the person establishes a defense under this subsection. The conditions for the defense are:

(1)        The person notified the Secretary of the diversion and received a confirmation number for the diversion before the imposition of the penalty.

(2)        Tax was timely paid on the diverted fuel, unless the person is a motor fuel transporter.

(h)        Sanctions.  The Secretary may assess a civil penalty of five thousand dollars ($5,000) against a person who intentionally issues a shipping document that does not satisfy the requirements of subsection (b) of this section.  (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, ss. 39, 40; 2002‑108, s. 15; 2003‑349, s. 10.9; 2005‑435, s. 16; 2007‑527, ss. 16(b), 18(a); 2008‑134, s. 50; 2009‑445, s. 36(a).)



§ 105-449.115A. Shipping document required to transport fuel by tank wagon.

§ 105‑449.115A.  Shipping document required to transport fuel by tank wagon.

(a)        Issuance.  A person who operates a tank wagon into which motor fuel is loaded at the terminal must comply with the document requirements in G.S. 105‑449.115(b). A person who operates a tank wagon into which motor fuel is loaded from some other source must have an invoice, bill of sale, or shipping document containing the following information and any other information required by the Secretary:

(1)        The name and address of the person from whom the motor fuel was received.

(2)        The date the fuel was loaded.

(3)        The type of fuel.

(4)        The gross number of gallons loaded.

(b)        Duties of Transporter.  A person to whom an invoice, bill of sale, or shipping document was issued must do all of the following:

(1)        Carry the invoice, bill of sale, or shipping document in the conveyance for which it is issued when transporting the motor fuel described in it.

(2)        Show the invoice, bill of sale, or shipping document upon request when transporting the motor fuel described in it.

(3)        Keep a copy of the invoice, bill of sale, or shipping document at a centralized place of business for at least three years from the date of delivery.

(c)        Sanctions.  Transporting motor fuel in a tank wagon without an invoice, bill of sale, or shipping document containing the information required by this section is grounds for a civil penalty. The penalty is payable to the agency that assessed the penalty and is payable by the person in whose name the tank wagon is registered. The amount of the penalty is one thousand dollars ($1,000). A penalty imposed under this subsection is in addition to any motor fuel tax assessed. (2002‑108, s. 16; 2005‑435, s. 17; 2007‑527, s. 16(c).)



§ 105-449.116. Repealed by Session Laws 1999-438, s. 25.

§ 105‑449.116.  Repealed by Session Laws 1999-438, s. 25.



§ 105-449.117. Penalties for highway use of dyed diesel or other non-tax-paid fuel.

§ 105‑449.117.  Penalties for highway use of dyed diesel or other non‑tax‑paid fuel.

(a)        (Effective until January 1, 2009) Violation.  It is unlawful to use dyed diesel fuel in a highway vehicle that is licensed or required to be licensed under Chapter 20 of the General Statutes unless that use is allowed under section 4082 of the Code. It is unlawful to use undyed diesel fuel in a highway vehicle that is licensed or required to be licensed under Chapter 20 of the General Statutes unless the tax imposed by this Article has been paid. A person who violates this section is guilty of a Class 1 misdemeanor and is liable for a civil penalty.

(a)        (Effective January 1, 2009) Violation.  It is unlawful to use dyed diesel fuel or other non‑tax‑paid fuel in a highway vehicle that is licensed or required to be licensed under Chapter 20 of the General Statutes unless that use is allowed under section 4082 of the Code. It is unlawful to use motor fuel or alternative fuel in a highway vehicle that is licensed or required to be licensed under Chapter 20 of the General Statutes unless the tax imposed by this Article or Article 36D of this Chapter and the tax imposed by Article 3 of Chapter 119 of the General Statutes have been paid. A person who violates this section is guilty of a Class 1 misdemeanor and is liable for a civil penalty.

(b)        Civil Penalty.  The civil penalty is payable to the agency that assessed the penalty and is payable by the person in whose name the highway vehicle is registered. The amount of the penalty depends on the amount of fuel in the supply tank of the highway vehicle. The penalty is the greater of one thousand dollars ($1,000) or five times the amount of motor fuel tax payable on the fuel in the supply tank. A penalty imposed under this section is in addition to any motor fuel tax assessed.

(c)        Enforcement.  The Secretary or a person designated by the Secretary may conduct investigations to identify violations of this Article. It is not a valid defense to a violation of this Article that the State is exempt from the tax imposed by this Article.  (1995, c. 390, s. 3; 1997‑60, s. 19; 2003‑349, s. 10.10; 2007‑527, s. 16(d); 2008‑134, s. 51.)



§ 105-449.118. Civil penalty for buying or selling non-tax-paid motor fuel.

§ 105‑449.118.  Civil penalty for buying or selling non‑tax‑paid motor fuel.

A person who dispenses non‑tax‑paid motor fuel into the supply tank of a highway vehicle or who allows non‑tax‑paid motor fuel to be dispensed into the supply tank of a highway vehicle is subject to a civil penalty of two hundred fifty dollars ($250.00) per occurrence.

The penalty is payable to the agency that assessed the penalty. Failure to pay a penalty imposed under this section is grounds under G.S. 20‑88.01(b) to withhold or revoke the registration plate of the motor vehicle into which the motor fuel was dispensed. (1995, c. 390, s. 3; 2002‑108, s. 17; 2007‑527, s. 16(e).)



§ 105-449.118A. Civil penalty for refusing to allow the taking of a motor fuel sample.

§ 105‑449.118A.  Civil penalty for refusing to allow the taking of a motor fuel sample.

A person who refuses to allow the taking of a motor fuel sample is subject to a civil penalty of one thousand dollars ($1,000). The penalty is payable to the agency that assessed the penalty. If the refusal is for a sample to be taken from a vehicle, the penalty is payable by the person in whose name the vehicle is registered. If the refusal is for a sample to be taken from any other storage tank or container, the penalty is payable by the owner of the container. (1995 (Reg. Sess., 1996), c. 647, s. 41; 2007‑527, s. 16(f).)



§ 105-449.119. Review of civil penalty assessment.

§ 105‑449.119.  Review of civil penalty assessment.

A person who denies liability for a penalty imposed under this Part must pay the penalty and file a request for a Departmental review of the penalty. The request must be filed within the time set in G.S. 105‑241.11 for requesting a Departmental review of a proposed assessment. The procedures in Article 9 of this Chapter for review of a proposed assessment apply to the review of the penalty. The date the penalty was imposed is considered the date the notice of proposed assessment was delivered to the taxpayer. (1995, c. 390, s. 3; 1999‑337, s. 44; 2007‑491, s. 41.)



§ 105-449.120. Acts that are misdemeanors.

§ 105‑449.120.  Acts that are misdemeanors.

(a)        Class 1.  A person who commits any of the following acts is guilty of a Class 1 misdemeanor:

(1)        Fails to obtain a license required by this Article.

(2)        Willfully fails to file a return required by this Article.

(3)        Willfully fails to pay a tax when due under this Article or under former Article 36 or 36A of this Chapter. Failure to comply with a requirement of a supplier to remit tax payable to the supplier by electronic funds transfer is considered a failure to make a timely payment.

(3a)      Repealed by Session Laws 2006‑162, s. 17, effective January 1, 2007, and applicable to motor fuel purchased on or after that date.

(4)        Makes a false statement in an application, a return, or a statement required under this Article.

(5)        Makes a false statement in an application for a refund.

(6)        Fails to keep records as required under this Article.

(7)        Refuses to allow the Secretary or a representative of the Secretary to examine the person's books and records concerning motor fuel.

(8)        Fails to disclose the correct amount of motor fuel sold or used in this State.

(9)        Fails to file a replacement bond or an additional bond as required under this Article.

(10)      Fails to show or give a shipping document as required under this Article.

(11)      Willfully refuses to allow a licensed distributor, a licensed exporter, or a licensed importer to defer payment of tax to the supplier, as required by G.S. 105‑449.91.

(12)      Willfully refuses to allow a licensed distributor or a licensed importer to take the discount allowed by G.S. 105‑449.93 when remitting tax to the supplier.

(b)        Class 2.  A person who commits any of the following acts is guilty of a Class 2 misdemeanor:

(1)        Knowingly dispenses non‑tax‑paid motor fuel into the supply tank of a highway vehicle.

(2)        Knowingly allows non‑tax‑paid fuel to be dispensed into the supply tank of a highway vehicle. (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, s. 42; 1997‑60, s. 20; 2006‑162, s. 17.)



§ 105-449.121. Record-keeping requirements; inspection authority.

§ 105‑449.121.  Record‑keeping requirements; inspection authority.

(a)        What Must Be Kept.  A person who is subject to audit under subsection (b) of this section must keep a record of all shipping documents or other documents used to determine information the person provides in a return or to determine the person's motor fuel transactions. The records must be kept for three years from the due date of the return to which the records apply or, if the records apply to a transaction not required to be reported in a return, for three years from the date of the transaction.

(b)        Inspection.  The Secretary or a person designated by the Secretary may do any of the following to determine tax liability under this Article:

(1)        Audit a person who is required to have or elects to have a license under this Article.

(2)        Audit a distributor, a retailer, a bulk end‑user, or a motor fuel user that is not licensed under this Article.

(3)        Examine a tank or other equipment used to make, store, or transport motor fuel, diesel dyes, or diesel markers.

(4)        Take a sample of a product from a vehicle, a tank, or another container in a quantity sufficient to determine the composition of the product.

(5)        Stop a vehicle for the purpose of taking a sample of motor fuel from the vehicle.  (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, s. 43; 2000‑173, s. 18; 2008‑134, s. 52; 2009‑445, s. 37.)



§ 105-449.122. Equipment requirements.

§ 105‑449.122.  Equipment requirements.

(a)        Metered Pumps.  All motor fuel dispensed at retail must be dispensed from metered pumps that indicate the total amount of fuel measured through the pumps.  Each pump must be marked to indicate the type of motor fuel dispensed.

(b)        Truck Equipment.  A highway vehicle that transports diesel fuel in a tank that is separate from the fuel supply tank of the vehicle may not have a connection from the transporting tank to the motor or to the supply tank of the vehicle. (1995, c. 390, s. 3; 1997‑60, s. 21.)



§ 105-449.123. Marking requirements for dyed fuel storage facilities.

§ 105‑449.123.  Marking requirements for dyed fuel storage facilities.

(a)        Requirements.  A person who is a retailer of dyed motor fuel or who stores both dyed and undyed motor fuel for use by that person or another person must mark the storage facility for the dyed motor fuel as follows in a manner that clearly indicates the fuel is not to be used to operate a highway vehicle. The storage facility must be marked "Dyed Diesel, Nontaxable Use Only, Penalty For Taxable Use" or "Dyed Kerosene, Nontaxable Use Only, Penalty for Taxable Use" or a similar phrase that clearly indicates the fuel is not to be used to operate a highway vehicle. A person who intentionally fails to mark the storage facility as required by this section is subject to a civil penalty equal to the excise tax at the motor fuel rate on the inventory held in the storage tank at the time of the violation. If the inventory cannot be determined, then the penalty is calculated on the capacity of the storage tank.

(1)        The storage tank of the storage facility must be marked if the storage tank is visible.

(2)        The fillcap or spill containment box of the storage facility must be marked.

(3)        The dispensing device that serves the storage facility must be marked.

(4)        The retail pump or dispensing device at any level of the distribution system must comply with the marking requirements.

(b)        Exception.  The marking requirements of this section do not apply to a storage facility that contains fuel used only for one of the purposes listed in G.S. 105‑449.105A(a)(1) and is installed in a manner that makes use of the fuel for any other purpose improbable. (1997‑60, s. 22; 2001‑205, s. 7; 2003‑349, s. 10.11; 2004‑170, s. 31; 2005‑435, s. 18.)



§ 105-449.124. Reserved for future codification purposes.

§ 105‑449.124.  Reserved for future codification purposes.



§ 105-449.125. Distribution of tax revenue among various funds and accounts.

Part 7.  Use of Revenue.

§ 105‑449.125.  Distribution of tax revenue among various funds and accounts.

The Secretary shall allocate the amount of revenue collected under this Article from an excise tax of one‑half cent (1/2¢) a gallon to the following funds and accounts in the fraction indicated:

Fund or Account
Amount

Commercial Leaking Petroleum

Underground Storage Tank Cleanup Fund                    Nineteen thirty‑seconds

Noncommercial Leaking Petroleum

Underground Storage Tank Cleanup Fund                    Three thirty‑seconds

Water and Air Quality Account                                     Five‑sixteenths.

The Secretary shall allocate seventy‑five percent (75%) of the remaining excise tax revenue collected under this Article to the Highway Fund and shall allocate twenty‑five percent (25%) to the Highway Trust Fund.

The Secretary shall charge a proportionate share of a refund allowed under this Article to each fund or account to which revenue collected under this Article is credited. The Secretary shall credit revenue or charge refunds to the appropriate funds or accounts on a monthly basis. (1995, c. 390, s. 3.)



§ 105-449.126. Distribution of part of Highway Fund allocation to Wildlife Resources Fund.

§ 105‑449.126.  Distribution of part of Highway Fund allocation to Wildlife Resources Fund.

The Secretary shall credit to the Wildlife Resources Fund one‑sixth of one percent (1/6 of 1%) of the amount that is allocated to the Highway Fund under G.S. 105‑449.125 and is from the excise tax on motor fuel. Revenue credited to the Wildlife Resources Fund under this section may be used only for the boating and water safety activities described in G.S. 75A‑3(c). The Secretary must credit revenue to the Wildlife Resources Fund on an annual basis. (1995, c. 390, s. 3; c. 507, s. 18.16.)



§ 105-449.127: Repealed by Session Laws 2006-162, s. 12(c), effective July 24, 2006.

§ 105‑449.127: Repealed by Session Laws 2006‑162, s. 12(c), effective July 24, 2006.



§ 105-449.128. Reserved for future codification purposes.

§ 105‑449.128.  Reserved for future codification purposes.



§ 105-449.129. Reserved for future codification purposes.

§ 105‑449.129.  Reserved for future codification purposes.



§ 105-449.130. Definitions.

Article 36D.

Alternative Fuel.

§ 105‑449.130.  Definitions.

The following definitions apply in this Article:

(1)        Alternative fuel.  A combustible gas or liquid that can be used to generate power to operate a highway vehicle and that is not subject to tax under Article 36C of this Chapter.

(1a)      (Effective until January 1, 2009) Bulk‑end user.  A person who maintains storage facilities for alternative fuel and uses part or all of the stored fuel to operate a highway vehicle.

(1a)      (Effective January 1, 2009) Bulk end‑user.  A person who maintains storage facilities for alternative fuel and uses part or all of the stored fuel to operate a highway vehicle.

(2)        (Effective until January 1, 2009) Highway.  Defined in G.S. 20‑4.01(13).

(2)        (Effective January 1, 2009) Highway.  Defined in G.S. 105‑449.60.

(3)        Highway vehicle.  Defined in G.S. 105‑449.60.

(4)        Motor fuel.  Defined in G.S. 105‑449.60.

(5)        Motor fuel rate.  Defined in G.S. 105‑449.60.

(6)        (Effective until January 1, 2009) Provider of alternative fuel.  A person who does one or more of the following:

a.         Acquires alternative fuel for sale or delivery to a bulk‑end user or a retailer.

b.         Maintains storage facilities for alternative fuel, part or all of which the person uses or sells to someone other than a bulk‑end user or a retailer to operate a highway vehicle.

c.         Sells alternative fuel and uses part of the fuel acquired for sale to operate a highway vehicle by means of a fuel supply line from the cargo tank of the vehicle to the engine of the vehicle.

d.         Imports alternative fuel to this State, by a means other than the usual tank or receptacle connected with the engine of a highway vehicle, for use by that person to operate a highway vehicle.

(6)        (Effective January 1, 2009) Provider of alternative fuel.  A person who does one or more of the following:

a.         Acquires alternative fuel for sale or delivery to a bulk end‑user or a retailer.

b.         Maintains storage facilities for alternative fuel, part or all of which the person uses or sells to someone other than a bulk end‑user or a retailer to operate a highway vehicle.

c.         Sells alternative fuel and uses part of the fuel acquired for sale to operate a highway vehicle by means of a fuel supply line from the cargo tank of the vehicle to the engine of the vehicle.

d.         Imports alternative fuel to this State, by a means other than the usual tank or receptacle connected with the engine of a highway vehicle, for use by that person to operate a highway vehicle.

(7)        Retailer.  A person who maintains storage facilities for alternative fuel and who sells the fuel at retail or dispenses the fuel at a retail location to operate a highway vehicle.  (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, s. 44; 2008‑134, s. 53.)



§ 105-449.131. List of persons who must have a license.

§ 105‑449.131.  List of persons who must have a license.

A person may not engage in business in this State as any of the following unless the person has a license issued by the Secretary authorizing the person to engage in that business:

(1)        A provider of alternative fuel.

(2)        (Effective until January 1, 2009) A bulk‑end user.

(2)        (Effective until January 1, 2009) A bulk end‑user.

(3)        A retailer.  (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, s. 45; 2008‑134, s. 54.)



§ 105-449.132. How to apply for a license.

§ 105‑449.132.  How to apply for a license.

To obtain a license, an applicant must file an application with the Secretary on a form provided by the Secretary. An application must include the applicant's name, address, federal employer identification number, and any other information required by the Secretary. An applicant must meet the requirements for obtaining a license set out in G.S. 105‑449.69(b). (1995, c. 390, s. 3; 1998‑146, s. 11.)



§ 105-449.133. Bond or letter of credit required as a condition of obtaining and keeping certain licenses.

§ 105‑449.133.  Bond or letter of credit required as a condition of obtaining and keeping certain licenses.

(a)        Who Must Have Bond.  The following applicants for a license must file with the Secretary a bond or an irrevocable letter of credit:

(1)        An alternative fuel provider.

(2)        (Effective until January 1, 2009) A retailer or a bulk‑end user that intends to store highway and nonhighway alternative fuel in the same storage facility.

(2)        (Effective January 1, 2009) A retailer or a bulk end‑user that intends to store highway and nonhighway alternative fuel in the same storage facility.

(b)        Amount.  The amount of the bond is the amount that would be required if the fuel the applicant intended to provide or store was motor fuel rather than alternative fuel. An applicant that is also required to file a bond or an irrevocable letter of credit under G.S. 105‑449.72 to obtain a license as a distributor of motor fuel may file a single bond or irrevocable letter of credit under that section for the combined amount.

A bond filed under this subsection must be conditioned upon compliance with this Article, be payable to the State, and be in the form required by the Secretary. The Secretary may require a bond issued under this subsection to be adjusted in accordance with the procedure set out in G.S. 105‑449.72 for adjusting a bond filed by a distributor of motor fuel.  (1995, c. 390, s. 3; 1997‑60, s. 23; 2008‑134, s. 55.)



§ 105-449.134. Denial or cancellation of license.

§ 105‑449.134.  Denial or cancellation of license.

The Secretary may deny an application for a license or cancel a license under this Article for the same reasons that the Secretary may deny an application for a license or cancel a license under Article 36C of this Chapter. The procedure in Article 36C for cancelling a license applies to the cancellation of a license under this Article. (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, s. 46.)



§ 105-449.135. Issuance of license; notification of changes.

§ 105‑449.135.  Issuance of license; notification of changes.

(a)        Issuance.  The Secretary must issue a license to each applicant whose application is approved. A license is not transferable and remains in effect until surrendered or cancelled.

(b)        Notice.  A license holder that stops engaging in this State in the business for which the license was issued must give the Secretary written notice of the change and must surrender the license. The notice must give the date the change takes effect and, if the license holder has transferred the business to another by sale or otherwise, the date of the transfer and the name and address of the person to whom the business is transferred.

All taxes for which the license holder is liable under this Article but are not yet due become due on the date of the change. If the license holder transfers the business to another and does not give the notice required by this section, the person to whom the business was transferred is liable for the amount of any tax the license holder owed the State on the date the business was transferred. The liability of the person to whom the business is transferred is limited to the value of the property acquired from the license holder. (1995, c. 390, s. 3.)



§ 105-449.136. Tax on alternative fuel.

§ 105‑449.136.  Tax on alternative fuel.

A tax at the motor fuel rate is imposed on liquid alternative fuel used to operate a highway vehicle by means of a vehicle supply tank that stores fuel only for the purpose of supplying fuel to operate the vehicle. A tax at the equivalent of the motor fuel rate is imposed on all other alternative fuel used to operate a highway vehicle. The Secretary must determine the equivalent rate. The exemptions from the tax on motor fuel in G.S. 105‑449.88 apply to the tax imposed by this section. The refunds for motor fuel tax allowed by Part 5 of Article 36C of this Chapter apply to the tax imposed by this section, except that the refund allowed by G.S. 105‑449.107(b) for certain vehicles that use power takeoffs does not apply to a vehicle whose use of alternative fuel is taxed on the basis of miles driven. The proceeds of the tax imposed by this section must be allocated in accordance with G.S. 105‑449.125.  (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, s. 47; 2009‑445, s. 38.)



§ 105-449.137. Liability for and payment of the tax.

§ 105‑449.137.  Liability for and payment of the tax.

(a)        (Effective until January 1, 2009) Liability.  A bulk‑end user or retailer that stores highway and nonhighway alternative fuel in the same storage facility is liable for the tax imposed by this Article. The tax payable by a bulk‑end user or retailer applies when fuel is withdrawn from the storage facility. The alternative fuel provider that sells or delivers alternative fuel is liable for the tax imposed by this Article on all other alternative fuel.

(a)        (Effective January 1, 2009) Liability.  A bulk end‑user or retailer that stores highway and nonhighway alternative fuel in the same storage facility is liable for the tax imposed by this Article. The tax payable by a bulk end‑user or retailer applies when fuel is withdrawn from the storage facility. The alternative fuel provider that sells or delivers alternative fuel is liable for the tax imposed by this Article on all other alternative fuel.

(b)        Payment.  The tax imposed by this Article is payable when a return is due. A return is due on the same date as a monthly return due under G.S. 105‑449.90. A monthly return covers liabilities that accrue in the calendar month preceding the date the return is due. A return must be filed with the Secretary and must be in the form and contain the information required by the Secretary.  (1995, c. 390, s. 3; 1997‑60, s. 24; 2006‑162, s. 15(d); 2008‑134, s. 56.)



§ 105-449.138. (Effective January 1, 2009) Requirements for bulk-end users and retailers.

§ 105‑449.138.  (Effective January 1, 2009) Requirements for bulk‑end users and retailers.

(a)        Informational Return.  A bulk‑end user and a retailer must file a quarterly informational return with the Secretary. A quarterly return covers a calendar quarter and is due by the last day of the month that follows the quarter covered by the return.

The return must give the following information and any other information required by the Secretary:

(1)        The amount of alternative fuel received during the quarter.

(2)        The amount of alternative fuel sold or used during the quarter.

(b)        Storage.  A bulk‑end user or a retailer may store highway and nonhighway alternative fuel in separate storage facilities or in the same storage facility.  If highway and nonhighway alternative fuel are stored in separate storage facilities, the facility for the nonhighway fuel must be marked in accordance with the requirements set by G.S. 105‑449.123 for dyed diesel storage facilities.  If highway and nonhighway alternative fuel are stored in the same storage facility, the storage facility must be equipped with separate metering devices for the highway fuel and the nonhighway fuel.  If the Secretary determines that a bulk‑end user or retailer used or sold alternative fuel to operate a highway vehicle when the fuel was dispensed from a storage facility or through a meter marked for nonhighway use, all fuel delivered into that storage facility is presumed to have been used to operate a highway vehicle.  (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, s. 48; 1997‑60, s. 25.)

§ 105‑449.138.  (Effective January 1, 2009) Requirements for bulk end‑users and retailers.

(a)        Informational Return.  A bulk end‑user and a retailer must file a quarterly informational return with the Secretary. A quarterly return covers a calendar quarter and is due by the last day of the month that follows the quarter covered by the return.

The return must give the following information and any other information required by the Secretary:

(1)        The amount of alternative fuel received during the quarter.

(2)        The amount of alternative fuel sold or used during the quarter.

(b)        Storage.  A bulk end‑user or a retailer may store highway and nonhighway alternative fuel in separate storage facilities or in the same storage facility. If highway and nonhighway alternative fuel are stored in separate storage facilities, the facility for the nonhighway fuel must be marked in accordance with the requirements set by G.S. 105‑449.123 for dyed diesel storage facilities. If highway and nonhighway alternative fuel are stored in the same storage facility, the storage facility must be equipped with separate metering devices for the highway fuel and the nonhighway fuel. If the Secretary determines that a bulk end‑user or retailer used or sold alternative fuel to operate a highway vehicle when the fuel was dispensed from a storage facility or through a meter marked for nonhighway use, all fuel delivered into that storage facility is presumed to have been used to operate a highway vehicle.  (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, s. 48; 1997‑60, s. 25; 2008‑134, s. 57.)



§ 105-449.139. Miscellaneous provisions.

§ 105‑449.139.  Miscellaneous provisions.

(a)        Records.  A license holder must keep a record of all documents used to determine the information provided in a return filed under this Article. The records must be kept for three years from the due date of the return to which the records apply. The records are open to inspection during business hours by the Secretary or a person designated by the Secretary.

(b)        Violations.  The offenses listed in subdivisions (1) through (9) of G.S. 105‑449.120 apply to this Article. In applying those offenses to this Article, references to "this Article" are to be construed as references to Article 36D and references to "motor fuel" are to be construed as references to alternative fuel.

(c)        (Effective until January 1, 2009) Lists.  The Secretary must give a list of licensed alternative fuel providers to each licensed bulk‑end user and licensed retailer. The Secretary must also give a list of licensed bulk‑end users and licensed retailers to each licensed alternative fuel provider. A list must state the name, account number, and business address of each license holder on the list. The Secretary must send an annual update of a list to each license holder, as appropriate.

(c)        (Effective January 1, 2009) Lists.  The Secretary must give a list of licensed alternative fuel providers to each licensed bulk end‑user and licensed retailer. The Secretary must also give a list of licensed bulk end‑users and licensed retailers to each licensed alternative fuel provider. A list must state the name, account number, and business address of each license holder on the list. The Secretary must send an annual update of a list to each license holder, as appropriate.  (1995, c. 390, s. 3; 1995 (Reg. Sess., 1996), c. 647, s. 49; 2008‑134, s. 58.)



§§ 105-450 through 105-457: Repealed by Session Laws 1991, c. 10, s. 3.

SUBCHAPTER VI.  TAX RESEARCH.

Article 37.

Tax Research.

§§ 105‑450 through 105‑457:  Repealed by Session Laws 1991, c.  10, s. 3.



§ 105-458. Apportionment of payments in lieu of taxes between local units.

SUBCHAPTER VII. PAYMENTS RECEIVED FROM TENNESSEE VALLEY AUTHORITY IN LIEU OF TAXES.

Article 38.

Equitable Distribution between Local Governments.

§ 105‑458.  Apportionment of payments in lieu of taxes between local units.

The payments received by the State and local governments from the Tennessee Valley Authority in lieu of taxes under section 13 of the Act of Congress creating it, and as amended, shall be apportioned between the local governments in which the property is owned or an operation is carried on, on the basis of each local government's percentage of the total value of the Authority's property in the State, determined as hereinafter provided: Provided, however, that the minimum annual payment to any local government from said fund, including the amounts paid direct to said local government by the Authority, shall not be less than the amount of annual actual tax loss to such local government based upon the two‑year average on said property next prior to it being taken over by the Authority.  (1941, c. 85, s. 1; 1959, c. 1060; 2009‑569, s. 1.)



§ 105-459. Proration of T.V.A. funds.

§ 105‑459.  Proration of T.V.A. funds.

The Department of Revenue shall determine each year, on the basis of current tax laws, the allocation of the Authority's valuation among the local governments in the same manner as if the property owned or operated by the Authority were owned or operated by a privately owned public utility. The Department of Revenue and the Treasurer of the State of North Carolina shall then prorate the funds received from the Authority by the State and local governments between the local governments upon the basis of the foregoing calculations.  (1941, c. 85, s. 2; 1959, c. 1060; 1973, c. 476, s. 193; 2009‑569, s. 2.)



§ 105-460. Distribution of funds by State Treasurer.

§ 105‑460.  Distribution of funds by State Treasurer.

The Treasurer of the State of North Carolina shall then ascertain the payments to be made to the local governments upon the basis of the provisions of G.S. 105‑459 and he is authorized and directed to distribute the same between the local governments in accordance with the foregoing provisions of G.S. 105‑459. The Treasurer of the State of North Carolina is further authorized and directed to pay said sums to the local governments each month or so often as he shall receive payments from the Authority, but not more often than once each month, after first deducting from any sum to be paid a local government such amount as has theretofore been paid direct to said local government by the Authority for the same period: Provided, however, that the minimum annual payment to any local government from said fund shall not be less than the average annual tax on the property taken by the Authority for the two years next preceding the taking. (1941, c. 85, s. 3; 1959, c. 1060.)



§ 105-461. Duty of finance officer, etc.

§ 105‑461.  Duty of finance officer, etc.

The finance officer or other proper officer of each local government to which this Subchapter is applicable shall certify each month to the Treasurer of the State of North Carolina a statement of the amount received by the local government direct from the Authority.

No local government shall be entitled to receive its distributive share of said fund from the Treasurer of the State of North Carolina until the foregoing information has been properly furnished. If any such local government shall fail to furnish the information herein required within 10 days from and after receipt by it from the Department of Revenue of request for the same, forwarded by registered mail, then and in that event it shall be barred from participating in the benefits provided for the period for which the same is requested.  (1941, c. 85, s. 4; 1973, c. 476, s. 193; 2009‑569, s. 3.)



§ 105-462. Local units entitled to benefits; prerequisite for payments.

§ 105‑462.  Local units entitled to benefits; prerequisite for payments.

Any local governments within the State in which the Authority now or may hereafter own property or carry on an operation shall be entitled to the benefits arising under this Subchapter: Provided, however, that no payment shall be made to them by the Treasurer of the State of North Carolina until such time as such local governments shall have certified to the Department of Revenue and the  Treasurer of the State of North Carolina the average annual tax loss it has sustained by the taking of said property for the two years immediately preceding the taking thereof: Provided, further, that in the event of any disagreement between said local governments and the Treasurer of the State of North Carolina as to such annual tax loss, then the same shall be determined by the Department of Revenue, and its decision thereon shall be final. (1941, c. 85, s. 5; 1973, c. 476, s. 193.)



§ 105-463. Short title.

SUBCHAPTER VIII. LOCAL GOVERNMENT SALES AND USE TAX.

Article 39.

First One‑Cent (1¢) Local Government Sales and Use Tax.

§ 105‑463.  Short title.

This Article shall be known as the First One‑Cent (1¢) Local Government Sales and Use Tax Act. (1971, c. 77, s. 2; 2002‑123, s. 7(b).)



§ 105-464. Purpose and intent.

§ 105‑464.  Purpose and intent.

It is the purpose of this Article to afford the counties and municipalities of this State with opportunity to obtain an added source of revenue with which to meet their growing financial needs by  providing all counties of the State with authority to levy a one percent (1%) sales and use tax as hereinafter provided. (1971, c. 77,  s. 2.)



§ 105-465. County election as to adoption of local sales and use tax.

§ 105‑465.  County election as to adoption of local sales and use tax.

The board of elections of any county, upon the written request of the board of county commissioners, or upon receipt of a petition signed by qualified voters of the county equal in number to at least fifteen percent (15%) of the total number of votes cast in the county, at the last preceding election for the office of Governor, shall call a special election for the purpose of submitting to the voters of the county the question of whether a one percent (1%) sales and use tax will be levied.

The special election shall be held under the same rules applicable to the election of members of the General Assembly. No new registration of voters shall be required. All qualified voters in the county who are properly registered not later than 21 days (excluding Saturdays and Sundays) prior to the election shall be entitled to vote at the election. The county board of elections shall give at least 20 days' public notice prior to the closing of the registration books for the special election.

The county board of elections shall prepare ballots for the special election. The question presented on the ballot shall be "FOR one percent (1%) local sales and use tax on items subject to State sales and use tax at the general State rate and on food" or "AGAINST one percent (1%) local sales and use tax on items subject to State sales and use tax at the general State rate and on food".

The county board of elections shall fix the date of the special election, except that the special election shall not be held on the date or within 60 days of any biennial election for county officers, nor within one year from the date of the last preceding special election under this section. (1971, c. 77, s. 2; 1981, c. 560, s. 2; 1991, c. 689, s. 315; 1996, 2nd Ex. Sess., c. 13, s. 1.2.)



§ 105-466. Levy of tax.

§ 105‑466.  Levy of tax.

(a)        In the event a majority of those voting in a special election held pursuant to G.S. 105‑465 shall approve the levy of the local sales and use tax, the board of county commissioners may, by resolution, proceed to levy the tax.

(b)        In addition, the board of county commissioners may, in the event no election has been held within five years under the provisions of G.S. 105‑465 in which the tax has been defeated, after not less than 10 days' public notice and after a public hearing held pursuant thereto, by resolution, impose and levy the local sales and use tax to the same extent and with the same effect as if the levy of the tax had been approved in an election held pursuant to G.S. 105‑465.

(b1)      If the board of commissioners of a county has imposed the local sales and use tax authorized by this Article and any or all of the taxes authorized by Articles 40 and 42 of this Chapter, with or without a special election, and the county subsequently becomes part of a consolidated city‑county, the taxes shall continue in effect unless and until repealed by the governing board of the consolidated city‑county.

(c)        Collection of the tax, and liability therefor, must begin and continue only on and after the first day of the month of either January or July, as set by the board of county commissioners in the resolution levying the tax. In no event may the tax be imposed, or the tax rate changed, earlier than the first day of the second succeeding calendar month after the date of the adoption of the resolution. The county must give the Secretary at least 90 days advance notice of a new tax levy or tax rate change. The applicability of a new tax or a tax rate change to purchases from printed catalogs becomes effective on the first day of a calendar quarter after a minimum of 120 days from the date the Secretary notifies the seller that receives orders by means of a catalog or similar publication of the new tax or tax rate change.

(d)        Upon adoption of a resolution levying the tax, the board of county commissioners shall immediately deliver a certified copy of the resolution to the Secretary, accompanied by a certified statement from the county board of elections, if applicable, setting forth the results of any special election approving the tax in the county. Upon receipt of these documents, the Secretary shall collect and administer the tax as provided in this Article. (1971, c. 77, s. 2; 1973, c. 302; c. 476, s. 193; 1977, c. 372, s. 1; 1993, c. 485, s. 22; 1995, c. 461, s. 16; 2000‑120, s. 12; 2001‑414, s. 28; 2003‑284, s. 45.10.)



§ 105-467. Scope of sales tax.

§ 105‑467.  Scope of sales tax.

(a)        Sales Tax.  The sales tax that may be imposed under this Article is limited to a tax at the rate of one percent (1%) of the transactions listed in this subsection. The sales tax authorized by this Article does not apply to sales that are taxable by the State under G.S. 105‑164.4 but are not specifically included in this subsection.

(1)        The sales price of tangible personal property subject to the general rate of sales tax imposed by the State under G.S. 105‑164.4(a)(1) and (a)(4b).

(2)        The gross receipts derived from the lease or rental of tangible personal property when the lease or rental of the property is subject to the general rate of sales tax imposed by the State under G.S. 105‑164.4(a)(2).

(3)        The gross receipts derived from the rental of any room or other accommodations subject to the general rate of sales tax imposed by the State under G.S. 105‑164.4(a)(3).

(4)        The gross receipts derived from services rendered by laundries, dry cleaners, and other businesses subject to the general rate of sales tax imposed by the State under G.S. 105‑164.4(a)(4).

(5)        The sales price of food that is not otherwise exempt from tax pursuant to G.S. 105‑164.13 but is exempt from the State sales and use tax pursuant to G.S. 105‑164.13B.

(5a)      The sales price of a bundled transaction that includes food subject to tax under subdivision (5) of this subsection, if the price of the food exceeds ten percent (10%) of the price of the bundle. A retailer must determine the price of food in a bundled transaction in accordance with G.S. 105‑164.4D.

(5b)      The sales price of bread, rolls, and buns that are sold at a bakery thrift store and are exempt from State tax under G.S.105‑164.13(27a).

(6)        The sales price of prepaid telephone calling service taxed as tangible personal property under G.S. 105‑164.4(a)(4d).

(7)        The gross receipts derived from providing satellite digital audio radio service subject to the general rate of tax under G.S. 105‑164.4(a)(6a).

(b)        Exemptions and Refunds.  The State exemptions and exclusions contained in G.S. 105‑164.13, the State sales and use tax holidays contained in G.S. 105‑164.13C and G.S. 105‑164.13D, and the State refund provisions contained in G.S. 105‑164.14 apply to the local sales and use tax authorized to be levied and imposed under this Article. Except as provided in this subsection, a taxing county may not allow an exemption, exclusion, or refund that is not allowed under the State sales and use tax. A local school administrative unit and a joint agency created by interlocal agreement among local school administrative units pursuant to G.S. 160A‑462 to jointly purchase food service‑related materials, supplies, and equipment on their behalf is allowed an annual refund of sales and use taxes paid by it under this Article on direct purchases of tangible personal property and services, other than electricity, telecommunications service, and ancillary service. Sales and use tax liability indirectly incurred by the entity on building materials, supplies, fixtures, and equipment that become a part of or annexed to any building or structure that is owned or leased by the entity and is being erected, altered, or repaired for use by the entity is considered a sales or use tax liability incurred on direct purchases by the entity for the purpose of this subsection. A request for a refund shall be in writing and shall include any information and documentation required by the Secretary. A request for a refund is due within six months after the end of the entity's fiscal year. Refunds applied for more than three years after the due date are barred.

(c)        Sourcing.  The local sales tax authorized to be imposed and levied under this Article applies to taxable transactions by retailers whose place of business is located within the taxing county. The sourcing principles in G.S. 105‑164.4B apply in determining whether the local sales tax applies to a transaction.  (1971, c. 77, s. 2; 1983 (Reg. Sess., 1984), c. 1097, s. 9; 1987, c. 557, s. 7; c. 832, s. 4; 1989, c. 692, s. 3.7; 1991, c. 689, s. 316; 1996, 2nd Ex. Sess., c. 13, s. 1.3; 1998‑98, s. 30.1; 1998‑171, s. 9; 2001‑347, s. 2.15; 2001‑414, s. 29; 2001‑424, s. 34.16(b); 2001‑430, s. 13; 2001‑487, s. 67(e); 2002‑16, s. 12; 2002‑159, s. 61; 2005‑276, s. 33.23; 2006‑66, s. 7.20(a); 2006‑162, s. 32; 2007‑244, s. 6; 2007‑368, s. 2; 2008‑107, s. 28.12(c).)



§ 105-468. Scope of use tax.

§ 105‑468.  Scope of use tax.

The use tax authorized by this Article is a tax at the rate of one percent (1%) of the cost price of each item or article of tangible personal property that is not sold in the taxing county but is used, consumed, or stored for use or consumption in the taxing county. The tax applies to the same items that are subject to tax under G.S. 105‑467.

Every retailer who is engaged in business in this State and in the taxing county and is required to collect the use tax levied by G.S. 105‑164.6 shall collect the one percent (1%) use tax when the property is to be used, consumed, or stored in the taxing county. The use tax contemplated by this section shall be levied against the purchaser, and the purchaser's liability for the use tax shall be extinguished only upon payment of the use tax to the retailer, where the retailer is required to collect the tax, or to the Secretary, where the retailer is not required to collect the tax.

Where a local sales or use tax has been paid with respect to tangible personal property by the purchaser, either in another taxing county within the State, or in a taxing jurisdiction outside the State where the purpose of the tax is similar in purpose and intent to the tax which may be imposed pursuant to this Article, the tax paid may be credited against the tax imposed under this section by a taxing county upon the same property. If the amount of sales or use tax so paid is less than the amount of the use tax due the taxing county under this section, the purchaser shall pay to the Secretary an amount equal to the difference between the amount so paid in the other taxing county or jurisdiction and the amount due in the taxing county. The Secretary may require such proof of payment in another taxing county or jurisdiction as is deemed to be necessary. The use tax levied under this Article is not subject to credit for payment of any State sales or use tax not imposed for the benefit and use of counties and municipalities. No credit shall be given under this section for sales or use taxes paid in a taxing jurisdiction outside this State if that taxing jurisdiction does not grant similar credit for sales taxes paid under this Article. (1971, c. 77, s. 2; 1973, c. 476, s. 193; 1979, 2nd Sess., c. 1100, s. 2; 1989, c. 692, s. 3.8; 1991, c. 689, s. 317; 1996, 2nd Ex. Sess., c. 13, s. 1.4.)



§ 105-468.1. Certain building materials exempt from sales and use taxes.

§ 105‑468.1.  Certain building materials exempt from sales and use taxes.

The provisions of this Article shall not be applicable with respect to any building materials purchased for the purpose of fulfilling any lump sum or unit price contract entered into or awarded, or entered into or awarded pursuant to any bid made, before the effective date of the tax imposed by a taxing county when, absent the provisions of this section, such building materials would otherwise be subject to tax under the provisions of this Article. (1971, c. 77, s. 3.)



§ 105-469. Secretary to collect and administer local sales and use tax.

§ 105‑469.  Secretary to collect and administer local sales and use tax.

(a)        The Secretary shall collect and administer a tax levied by a county pursuant to this Article. As directed by G.S. 105‑164.13B, taxes levied by a county on food are administered as if they were levied by the State under Article 5 of this Chapter. The Secretary must, on a monthly basis, distribute local taxes levied on food to the taxing counties as follows:

(1)        The Secretary must allocate one‑half of the net proceeds on a per capita basis according to the most recent annual population estimates certified to the Secretary by the State Budget Officer. The Secretary must then adjust the amount allocated to each county as provided in G.S. 105‑486(b). The Secretary must include one‑half of the amount allocated under this subdivision in the distribution made under Article 40 of this Chapter and must include the remaining one‑half in the distribution made under Article 42 of this Chapter.

(2)        The Secretary must allocate the remaining net proceeds proportionately to each taxing county based upon the amount of sales tax on food collected in the taxing county in the 1997‑1998 fiscal year under Article 39 of this Chapter or under Chapter 1096 of the 1967 Session Laws relative to the total amount of sales tax on food collected in all taxing counties in the 1997‑1998 fiscal year under Article 39 of this Chapter and under Chapter 1096 of the 1967 Session Laws. The Secretary must include the amount allocated under this subdivision in the distribution made under Article 39 of this Chapter.

(b)        The Secretary shall require retailers who collect use tax on sales to North Carolina residents to ascertain the county of residence of each buyer and provide that information to the Secretary along with any other information necessary for the Secretary to allocate the use tax proceeds to the correct taxing county. (1971, c. 77, s. 2; 1973, c. 476, s. 193; 1993, c. 485, s. 23; 1996, 2nd Ex. Sess., c. 14, s. 12; 2003‑284, s. 45.11(a); 2003‑416, s. 27(a); 2004‑170, s. 32; 2005‑435, s. 41.)



§ 105-470: Repealed by Session Laws 1991, c. 689, s. 318.

§ 105‑470:  Repealed by Session Laws 1991, c.  689, s. 318.



§ 105-471. Retailer to collect sales tax.

§ 105‑471.  Retailer to collect sales tax.

Every retailer whose place of business is in a taxing county shall on and after the levy of the tax herein authorized collect the one percent (1%) local sales tax provided by this Article.

The tax to be collected under this Article shall be collected as a part of the sales price of the item of tangible personal property sold, the cost price of the item of tangible personal property used, or as a part of the charge for the rendering of any services, renting or leasing of tangible personal property, or the furnishing of any accommodation taxable hereunder. The tax shall be stated and charged separately from the sales price or cost price and shall be shown separately on the retailer's sales record and shall be paid by the purchaser to the retailer as trustee for and on account of the State or county wherein the tax is imposed. It is the intent and purpose of this Article that the local sales and use tax herein authorized to be imposed and levied by a taxing county shall be added to the sales price and that the tax shall be passed on to the purchaser instead of being borne by the retailer. The Secretary of Revenue shall design, print and furnish to all retailers in a taxing county in which he shall collect and administer the tax the necessary forms for filing returns and instructions to insure the full collection from retailers, and the Secretary may adapt the present form used for the reporting and collecting of the State sales and use tax to this purpose. (1971, c. 77, s. 2; 1973, c. 476, s. 193.)



§ 105-472. Disposition and distribution of taxes collected.

§ 105‑472.  Disposition and distribution of taxes collected.

(a)        County Allocation.  The Secretary shall, on a monthly basis, allocate to each taxing county for which the Secretary collects the tax the net proceeds of the tax collected in that county under this Article. For the purpose of this section, "net proceeds" means the gross proceeds of the tax collected in each county under this Article less taxes refunded, the cost to the State of collecting and administering the tax in the county as determined by the Secretary, and other deductions that may be charged to the county. If the Secretary collects local sales or use taxes in a month and the taxes cannot be identified as being attributable to a particular taxing county, the Secretary shall allocate the taxes among the taxing counties in proportion to the amount of taxes collected in each county under this Article during that month and shall include them in the monthly distribution. Amounts collected by electronic funds transfer payments are included in the distribution for the month in which the return that applies to the payment is received.

(b)        Distribution Between Counties and Cities.  The Secretary shall divide the amount allocated to each taxing county among the county and its municipalities in accordance with the method determined by the county. The board of county commissioners shall, by resolution, choose one of the following methods of distribution:

(1)        Per Capita Method.  The net proceeds of the tax collected in a taxing county shall be distributed to that county and to the municipalities in the county on a per capita basis according to the total population of the taxing county, plus the total population of the municipalities in the county. In the case of a municipality located in more than one county, only that part of its population living in the taxing county is considered its "total population". In order to make the distribution, the Secretary shall determine a per capita figure by dividing the amount allocated to each taxing county by the total population of that county plus the total population of all municipalities in the county. The Secretary shall then multiply this per capita figure by the population of the taxing county and by the population of each municipality in the county; each respective product shall be the amount to be distributed to the county and to each municipality in the county. To determine the population of each county and each municipality, the Secretary shall use the most recent annual estimate of population certified by the State Budget Officer.

(2)        Ad Valorem Method.  The net proceeds of the tax collected in a taxing county shall be distributed to that county and the municipalities in the county in proportion to the total amount of ad valorem taxes levied by each on property having a tax situs in the taxing county during the fiscal year next preceding the distribution. For purposes of this section, the amount of the ad valorem taxes levied by a county or municipality includes ad valorem taxes levied by the county or municipality in behalf of a taxing district and collected by the county or municipality. In addition, the amount of taxes levied by a county includes ad valorem taxes levied by a merged school administrative unit described in G.S. 115C‑513 in the part of the unit located in the county. In computing the amount of tax proceeds to be distributed to each county and municipality, the amount of any ad valorem taxes levied but not substantially collected shall be ignored. Each county and municipality receiving a distribution of the proceeds of the tax levied under this Article shall in turn immediately share the proceeds with each district in behalf of which the county or municipality levied ad valorem taxes in the proportion that the district levy bears to the total levy of the county or municipality. Any county or municipality that fails to provide the Department of Revenue with information concerning ad valorem taxes levied by it adequate to permit a timely determination of its appropriate share of tax proceeds collected under this Article may be excluded by the Secretary from each monthly distribution with respect to which the information was not provided in a timely manner, and those tax proceeds shall then be distributed only to the remaining counties or municipalities, as appropriate. For the purpose of computing the distribution of the tax under this subsection to any county and the municipalities located in the county for any month with respect to which the property valuation of a public service company is the subject of an appeal and the Department of Revenue is restrained by law from certifying the valuation to the county and the municipalities in the county, the Department shall use the last property valuation of the public service company that has been certified.

The board of county commissioners in each taxing county shall, by resolution adopted during the month of April of each year, determine which of the two foregoing methods of distribution shall be in effect in the county during the next succeeding fiscal year. In order for the resolution to be effective, a certified copy of it must be delivered to the Secretary in Raleigh within 15 calendar days after its adoption. If the board fails to adopt a resolution choosing a method of distribution not then in effect in the county, or if a certified copy of the resolution is not timely delivered to the Secretary, the method of distribution then in effect in the county shall continue in effect for the following fiscal year. The method of distribution in effect on the first of July of each fiscal year shall apply to every distribution made during that fiscal year.

(b1)      Repealed by Session Laws 2008‑134, s. 14(b), effective July 28, 2008.

(c)        Municipality Defined.  As used in this Article, the term "municipality" means "city" as defined in G.S. 153A‑1.

(d)        No municipality may receive any funds under this section if it was incorporated with an effective date of on or after January 1, 2000, and is disqualified from receiving funds under G.S. 136‑41.2. No municipality may receive any funds under this section, incorporated with an effective date on or after January 1, 2000, unless a majority of the mileage of its streets are open to the public. The previous sentence becomes effective with respect to distribution of funds on or after July 1, 1999.  (1971, c. 77, s. 2; 1973, c. 476, s. 193; c. 752; 1979, c. 12, s. 1; 1979, 2nd Sess., c. 1137, s. 49; 1981, c. 4, s. 2; 1985 (Reg. Sess., 1986), c. 934, s. 2; 1991, c. 325, s. 8; 1993, c. 485, s. 24; 1999‑458, s. 6; 2001‑427, s. 13(a); 2001‑487, s. 118(b); 2002‑72, s. 5; 2003‑349, s. 5; 2004‑203, s. 5(j); 2007‑323, s. 31.16.3(d); 2008‑134, s. 14(b).)



§ 105-473. Repeal of levy.

§ 105‑473.  Repeal of levy.

(a)        The board of elections of any county, upon the written request of the board of county commissioners thereof, or upon receipt of a petition signed by qualified voters of the county equal in number to at least fifteen percent (15%) of the total number of votes cast in the county at the last preceding election for the office of Governor, shall call a special election for the purpose of submitting to the voters of the county the question of whether the levy of a one percent (1%) sales and use tax theretofore levied should be repealed.

The special election shall be held under the same rules and regulations applicable to the election of members of the General Assembly. No new registration of voters shall be required. All qualified voters in the county who are properly registered not later than 21 days (excluding Saturdays and Sundays) prior to the election shall be entitled to vote at said election. The county board of elections shall give at least 20 days' public notice prior to the closing of the registration books for the special election.

The county board of elections shall prepare ballots for the special election which shall contain the words "FOR repeal of the one percent (1%) local sales and use tax levy," and the words "AGAINST repeal of the one percent (1%) local sales and use tax levy," with appropriate squares so that each voter may designate his vote by his cross (X) mark.

The county board of elections shall fix the date of the special election; provided, however, that the special election shall not be held on the day of any biennial election for county officers, nor within 60 days thereof, nor within one year from the date of the last preceding special election held under this section.

(b)        In the event a majority of those voting in a special election held pursuant to this section shall approve the repeal of the levy, the board of county commissioners shall, by resolution, proceed to terminate the levy and the imposition of the tax in the taxing county unless and until the tax is levied again as provided in G.S. 105‑466(a).

(c)        In addition, the board of county commissioners may, by resolution and without the necessity of an election proceed to terminate the levy and the imposition of the tax in the taxing county if the tax was levied under the provisions of G.S. 105‑466(b).

(d)        No termination of taxes levied and imposed under this Article shall be effective until the end of the fiscal year in which the repeal election was held.

(e)        The board of county commissioners, upon adoption of said resolution, shall cause a certified copy of the resolution to be delivered immediately to the Secretary of Revenue, accompanied by a certified statement from the county board of elections, if applicable, setting forth the results of any special election approving the repeal of the tax in the county.

(f)         No liability for any tax levied under this Article which shall have attached prior to the effective date on which a levy is terminated shall be discharged as a result of such termination, and no right to a refund of tax or otherwise, which shall have accrued prior to the effective date on which a levy is terminated shall be denied as a result of such termination. (1971, c. 77, s. 2; 1973, c. 476, s. 193; 1981, c. 560, s. 2; 1995, c. 461, s. 17.)



§ 105-474. Definitions; construction of Article; remedies and penalties.

§ 105‑474.  Definitions; construction of Article; remedies and penalties.

The definitions set forth in G.S. 105‑164.3 shall apply to this Article insofar as such definitions are not inconsistent with the provisions of this Article, and all other provisions of Article 5 and of Article 9 of Subchapter 1, Chapter 105 of the General Statutes, as  the same relate to the North Carolina Sales and Use Tax Act shall be applicable to this Article unless such provisions are inconsistent with the provisions of this Article. The administrative interpretations made by the Secretary of Revenue with respect to the North Carolina Sales and Use Tax Act, to the extent not inconsistent with the provisions of this Article, may be uniformly applied in the construction and interpretation of this Article. It is the intention of this Article that the provisions of this Article and the provisions of the North Carolina Sales and Use Tax Act, insofar as practicable, shall be harmonized.

The provisions with respect to remedies and penalties applicable to the North Carolina Sales and Use Tax Act, as contained in Article 5 and Article 9, Subchapter 1, Chapter 105 of the General Statutes, shall be applicable in like manner to the tax authorized to be levied  and collected under this Article, to the extent that the same are not  inconsistent with the provisions of this Article. (1971, c. 77, s. 2;  1973, c. 476, s. 193.)



§§ 105-475 through 105-479. Reserved for future codification purposes.

§§ 105‑475 through 105‑479.  Reserved for future codification purposes.



§ 105-480. Short title.

Article 40.

First One‑Half Cent (1/2¢) Local Government Sales and Use Tax.

§ 105‑480.  Short title.

This Article shall be known as the First One‑Half Cent (1/2¢) Local Government Sales and Use Tax Act. (1983, c. 908, s. 1; 2002‑123, s. 8(b).)



§ 105-481. Purpose and intent.

§ 105‑481.  Purpose and intent.

It is the purpose of this Article to afford the counties and cities of this State an opportunity to obtain an added source of revenue with which to meet their growing financial needs, and to reduce their reliance on other revenues, such as the property tax, by providing all counties of the State that are subject to this Article with authority to levy one‑half percent (1/2%) sales and use taxes. (1983, c. 908, s. 1.)



§ 105-482. Limitations.

§ 105‑482.  Limitations.

This Article applies only to counties that levy one percent (1%) sales and use taxes under Article 39 of this Chapter or under Chapter 1096 of the 1967 Session Laws. (1983, c. 908, s. 1; 1993, c. 485, s. 25.)



§ 105-483. Levy and collection of additional taxes.

§ 105‑483.  Levy and collection of additional taxes.

Any county subject to this Article may levy one‑half percent (1/2%) local sales and use taxes in addition to any other State and local sales and use taxes levied pursuant to law.  Except as provided in this Article, the adoption, levy, collection, distribution, administration, and repeal of these additional taxes shall be in accordance with Article 39 of this Chapter.  In applying the provisions of Article 39 of this Chapter to this Article, references to "this Article" mean Article 40 of this Chapter.  The exemption for building materials in G.S. 105‑468.1 does not apply to taxes levied under this Article. (1983, c. 908, s. 1; 1993, c. 485, s. 26.)



§ 105-484. Form of ballot.

§ 105‑484.  Form of ballot.

(a)        The form of the question to be presented on a ballot for a special election concerning the additional taxes authorized by this Article shall be: "FOR additional one‑half percent (1/2%) local sales and use taxes" or "AGAINST additional one‑half percent (1/2%) local sales and use taxes."

(b)        The form of the question to be presented on a ballot for a special election concerning the repeal of any additional taxes levied pursuant to this Article shall be: "FOR repeal of the additional one‑half percent (1/2%) local sales and use taxes" or "AGAINST repeal of the additional one‑half percent (1/2%) local sales and use taxes." (1983, c. 908, s. 1.)



§ 105-485: Repealed by Session Laws 1991, c. 689, s. 318.

§ 105‑485:  Repealed by Session Laws 1991, c.  689, s. 318.



§ 105-486. Distribution of additional taxes.

§ 105‑486.  Distribution of additional taxes.

(a)        County Allocation.  The Secretary shall, on a monthly basis, allocate the net proceeds of the additional one‑half percent (1/2%) sales and use taxes levied under this Article to the taxing counties on a per capita basis according to the most recent annual population estimates certified to the Secretary by the State Budget Officer.

(b)        Adjustment.  The Secretary shall then adjust the amount allocated to each county under subsection (a) by multiplying the amount by the appropriate adjustment factor set out in the table below. If, after applying the adjustment factors, the resulting total of the amounts allocated is greater or lesser than the net proceeds to be distributed, the amount allocated to each county shall be proportionally adjusted to eliminate the excess or shortage.

County
Adjustment Factor

Dare                                                                                                                                             1.49

Brunswick                                                                                                                                    1.17

Orange                                                                                                                                         1.15

Carteret and Durham                                                                                                                    1.14

Avery                                                                                                                                           1.12

Moore                                                                                                                                          1.11

Transylvania                                                                                                                                 1.10

Chowan, McDowell, and Richmond                                                                                              1.09

Pitt and New Hanover                                                                                                                  1.07

Beaufort, Perquimans, Buncombe, and Watauga                                                                           1.06

Cabarrus, Jackson, and Surry                                                                                                       1.05

Alleghany, Bladen, Robeson, Washington, Craven, Henderson,                                                     1.04

Onslow, and Vance

Gaston, Granville, and Martin                                                                                                        1.03

Alamance, Burke, Caldwell, Chatham, Duplin, Edgecombe,                                                          1.02

Haywood, Swain, and Wilkes

Hertford, Union, Stokes, Yancey, Halifax, Rockingham, and                                                         1.01

Cleveland

Alexander, Anson, Johnston, Northampton, Pasquotank, Person,                                                  1.00

Polk, and Yadkin

Catawba, Harnett, Iredell, Pamlico, Pender, Randolph, Stanly, and                                                0.99

Tyrrell

Cherokee, Cumberland, Davidson, Graham, Hyde, Macon,                                                          0.98

Rutherford, Scotland, and Wilson

Ashe, Bertie, Franklin, Hoke, Lincoln, Montgomery, and Warren                                                  0.97

Wayne, Clay, Madison, Sampson, Wake, Lee, and Forsyth                                                          0.96

Caswell, Gates, Mitchell, and Greene                                                                                            0.95

Currituck and Guilford                                                                                                                  0.94

Davie and Nash                                                                                                                            0.93

Rowan and Camden                                                                                                                     0.92

Jones                                                                                                                                            0.90

Mecklenburg                                                                                                                                0.89

Lenoir                                                                                                                                          0.88

Columbus                                                                                                                                     0.81

(c)        Distribution Between Counties and Cities.  The amount allocated to each taxing county shall then be divided among the county and its municipalities in accordance with the method by which the one percent (1%) sales and use taxes levied in that county pursuant to Article 39 of this Chapter or Chapter 1096 of the 1967 Session Laws are distributed.

(d)        No municipality may receive any funds under this section if it was incorporated with an effective date of on or after January 1, 2000, and is disqualified from receiving funds under G.S. 136‑41.2. No municipality may receive any funds under this section, incorporated with an effective date on or after January 1, 2000, unless a majority of the mileage of its streets are open to the public. The previous sentence becomes effective with respect to distribution of funds on or after July 1, 1999. (1983, c. 908, s. 1; 1985 (Reg. Sess., 1986), c. 906, s. 2; 1987, c. 832, s. 6; 1987 (Reg. Sess., 1988), c. 1082, s. 2; 1999‑458, s. 7; 2001‑427, s. 13(b), (c).)



§ 105-487. Use of additional tax revenue by counties.

§ 105‑487.  Use of additional tax revenue by counties.

(a)        Except as provided in subsection (c), forty percent (40%) of the revenue received by a county from additional one‑half percent (1/2%) sales and use taxes levied under this Article during the first five fiscal years in which the additional taxes are in effect in the county and thirty percent (30%) of the revenue received by a county from these taxes  after the first five fiscal years in which the taxes are in effect in the county may be used by the county only for public school capital outlay purposes as defined in G.S. 115C‑426(f) or to retire any indebtedness incurred by the county for these purposes.

(b)        Repealed by Session Laws 1998‑98, s. 31, effective August 14, 1998.

(c)        The Local Government Commission may, upon petition by a county, authorize the county to use part or all its tax revenue, otherwise required by subsection (a) of this section to be used for public school capital needs, for any lawful purpose. The petition shall be in the form of a resolution adopted by the Board of County Commissioners and transmitted to the Local Government Commission. The petition shall demonstrate that the county can provide for its public school capital needs without restricting the use of part or all of the designated amount of the additional one‑half percent (½%) sales and use tax revenue for that purpose.

In making its decision, the Local Government Commission shall consider information contained in the petition concerning not only the public school capital needs, but also the other capital needs of the petitioning county. The Commission may also consider information from sources other than the petition. The Commission shall issue a written decision on each petition stating the findings of the Commission concerning the public school capital needs of the petitioning county and the percentage of revenue otherwise restricted by subsection (a) of this section that may be used by the petitioning county for any lawful purpose.

Decisions of the Commission allowing counties to use a percentage of their tax revenue that would otherwise be restricted under subsection (a) of this section for any lawful purpose are final and shall continue in effect until the restrictions imposed by that subsection expire. A county whose petition is denied, in whole or in part, by the Commission may subsequently submit a new petition to the Commission.

(d)        For purposes of determining the number of fiscal years in which one‑half percent (½%) sales and use taxes levied under this Article have been in effect in a county, these taxes are considered to be in effect only from the effective date of the levy of these taxes and are considered to be in effect for a full fiscal year during the first year in which these taxes were in effect, regardless of the number of months in that year in which the taxes were actually in effect.

(e)        A county may expend part or all of the revenue restricted for public school capital needs pursuant to subsection (a) of this section in the fiscal year in which the revenue is received, or the county may place part or all of this revenue in a capital reserve fund and shall specifically identify this revenue in accordance with Chapter 159 of the General Statutes.  (1983, c. 908, s. 1; 1993, c. 255, ss. 1, 3; 1998‑98, s. 31; 1998‑186, s. 1; 2009‑395, s. 1.)



§§ 105-488 through 105-494: Repealed by Session Laws 1991, c. 689, s. 318.

Article 41.

Alternative Local Government Sales and Use Taxes.

§§ 105‑488 through 105‑494:  Repealed by Session Laws 1991, c.  689, s. 318.



§ 105-495. Short title.

Article 42.

Second One‑Half Cent (1/2¢) Local Government Sales and Use Tax.

§ 105‑495.  Short title.

This Article shall be known as the Second One‑Half Cent (1/2¢) Local Government Sales and Use Tax Act. (1985 (Reg. Sess., 1986), c. 906, s. 1; 2002‑123, s. 9(b).)



§ 105-496. Purpose and intent.

§ 105‑496.  Purpose and intent.

It is the purpose of this Article to afford the counties and cities of this State an opportunity to obtain an added source of revenue with which to meet their growing financial needs, and to reduce their reliance on other revenues, such as the property tax and federal revenue sharing, by providing all counties of the State that are subject to this Article with authority to levy one‑half percent (1/2%) sales and use taxes. (1985 (Reg. Sess., 1986), c. 906, s. 1.)



§ 105-497. Limitations.

§ 105‑497.  Limitations.

This Article applies only to counties that levy one percent (1%) sales and use taxes under Article 39 of this Chapter or under Chapter 1096 of the 1967 Session Laws and also levy one‑half percent (1/2%) local sales and use taxes under Article 40 of this Chapter. (1985 (Reg. Sess., 1986), c. 906, s. 1.)



§ 105-498. Levy and collection of additional taxes.

§ 105‑498.  Levy and collection of additional taxes.

Any county subject to this Article may levy one‑half percent (1/2%) local sales and use taxes in addition to any other State and local sales and use taxes levied pursuant to law.  Except as provided in this Article, the adoption, levy, collection, distribution, administration, and repeal of these additional taxes shall be in accordance with Article 39 of this Chapter.  In applying the provisions of Article 39 of this Chapter to this Article, references to "this Article" mean Article 42 of this Chapter.  The exemption for building materials in G.S. 105‑468.1 does not apply to taxes levied under this Article. (1985 (Reg. Sess., 1986), c. 906, s. 1; 1993, c. 485, s. 27.)



§ 105-499. Form of ballot.

§ 105‑499.  Form of ballot.

(a)        The form of the question to be presented on a ballot for a special election concerning the additional taxes authorized by this Article shall be: "FOR one‑half percent (1/2%) local sales and use taxes in addition to the current one and one‑half percent (1 1/2%) local sales and use taxes" or "AGAINST one‑half percent (1/2%) local sales and use taxes in addition to the current one and one‑half percent (1 1/2%) local sales and use taxes."

(b)        The form of the question to be presented on a ballot for a special election concerning the repeal of any additional taxes levied pursuant to this Article shall be: "FOR repeal of the additional one‑half percent (1/2%) local sales and use taxes, thus reducing local sales and use taxes to one and one‑half percent (1 1/2%)" or "AGAINST repeal of the additional one‑half percent (1/2%) local sales and use taxes, thus reducing local sales and use taxes to one and one‑half percent (1 1/2%)." (1985 (Reg. Sess., 1986), c. 906, s. 1.)



§ 105-500: Repealed by Session Laws 1991, c. 689, s. 318.

§ 105‑500:  Repealed by Session Laws 1991, c.  689, s. 318.



§ 105-501. (Effective until October 1, 2009) Distribution of additional taxes.

§ 105‑501.  (Effective until October 1, 2009) Distribution of additional taxes.

The Secretary shall, on a monthly basis, allocate the net proceeds of the additional one‑half percent (1/2%) sales and use taxes levied under this Article to the taxing counties on a per capita basis according to the most recent annual population estimates certified to the Secretary by the State Budget Officer. The Secretary shall then adjust the amount allocated to each county as provided in G.S. 105‑486(b). The amount allocated to each taxing county shall then be divided among the county and the municipalities located in the county in accordance with the method by which the one percent (1%) sales and use taxes levied in that county pursuant to Article 39 of this Chapter or Chapter 1096 of the 1967 Session Laws are distributed. No municipality may receive any funds under this section if it was incorporated with an effective date of on or after January 1, 2000, and is disqualified from receiving funds under G.S. 136‑41.2. No municipality may receive any funds under this section, incorporated with an effective date on or after January 1, 2000, unless a majority of the mileage of its streets are open to the public. The previous sentence becomes effective with respect to distribution of funds on or after July 1, 1999.

In determining the net proceeds of the tax to be distributed, the Secretary shall deduct from the collections to be allocated an amount equal to one‑twelfth of the costs during the preceding fiscal year of:

(1)        The Department of Revenue in performing the duties imposed by G.S. 105‑275.2 and by Article 15 of this Chapter.

(1a)      Seventy percent (70%) of the expenses of the Department of Revenue in performing the duties imposed by Article 2D of this Chapter.

(2)        The Property Tax Commission.

(3)        The School of Government at the University of North Carolina at Chapel Hill in operating a training program in property tax appraisal and assessment.

(4)        The personnel and operations provided by the Department of State Treasurer for the Local Government Commission. (1985 (Reg. Sess., 1986), c. 906, s. 1; 1987, c. 832, s. 8; 1987 (Reg. Sess., 1988), c. 1082, s. 4; 1995, c. 41, s. 4; c. 370, s. 1; 1999‑458, s. 9; 2001‑427, s. 13(d); 2002‑126, s. 30D(a); 2006‑264, s. 29(f).)

§ 105‑501.  (Effective October 1, 2009) Distribution of additional taxes.

(a)        Method.  The Secretary must, on a monthly basis, allocate to each taxing county the net proceeds of the additional one‑half percent (1/2%) sales and use taxes collected in that county under this Article. If the Secretary collects taxes under this Article in a month and the taxes cannot be identified as being attributable to a particular taxing county, the Secretary must allocate the net proceeds of these taxes among the taxing counties in proportion to the amount of taxes collected in each county under this Article in that month.

The Secretary must divide and distribute the funds allocated to a taxing county each month under this section between the county and the municipalities located in the county in accordance with the method by which the one percent (1%) sales and use taxes levied in that county pursuant to Article 39 of this Chapter or Chapter 1096 of the 1967 Session Laws are distributed. No municipality may receive any funds under this section if it was incorporated with an effective date of on or after January 1, 2000, and is disqualified from receiving funds under G.S. 136‑41.2. No municipality may receive any funds under this section, incorporated with an effective date on or after January 1, 2000, unless a majority of the mileage of its streets are open to the public.

(b)        Deductions.  In determining the net proceeds of the tax to be distributed, the Secretary must deduct from the collections to be allocated an amount equal to one‑twelfth of the costs during the preceding fiscal year of:

(1)        The Department of Revenue in performing the duties imposed by G.S. 105‑275.2 and by Article 15 of this Chapter.

(1a)      Seventy percent (70%) of the expenses of the Department of Revenue in performing the duties imposed by Article 2D of this Chapter.

(2)        The Property Tax Commission.

(3)        The School of Government at the University of North Carolina at Chapel Hill in operating a training program in property tax appraisal and assessment.

(4)        The personnel and operations provided by the Department of State Treasurer for the Local Government Commission. (1985 (Reg. Sess., 1986), c. 906, s. 1; 1987, c. 832, s. 8; 1987 (Reg. Sess., 1988), c. 1082, s. 4; 1995, c. 41, s. 4; c. 370, s. 1; 1999‑458, s. 9; 2001‑427, s. 13(d); 2002‑126, s. 30D(a); 2006‑264, s. 29(f); 2007‑323, s. 31.16.4(b).)



§ 105-502. Use of additional tax revenue by counties.

§ 105-502.  Use of additional tax revenue by counties.

(a)        Restriction. - The county must use sixty percent (60%) of the amount of revenue specified in this subsection for public school capital outlay purposes as defined in G.S. 115C-426(f) or to retire any indebtedness incurred by the county for these purposes during the period beginning five years prior to the date the taxes took effect:

(1)        The amount of revenue the county receives under this Article.

(2)        If the amount allocated to the county under G.S. 105-486 is greater than the amount allocated to the county under G.S. 105-501(a), the difference between the two amounts.

(b)        Exception. - The Local Government Commission may, upon petition by a county, authorize a county to use part or all of the revenue, otherwise required by subsection (a) to be used for public school capital outlay purposes, for any lawful purpose. The petition must be in the form of a resolution adopted by the Board of County Commissioners and transmitted to the Local Government Commission. The petition must demonstrate that the county can provide for its public school capital needs without restricting the use of part or all of the specified revenue for these purposes.

In making its decision, the Local Government Commission must consider information in the petition concerning not only the public school capital needs but also the other capital needs of the petitioning county. The Commission may consider information from sources other than the petition. The Commission must issue a written decision on each petition stating the findings of the Commission concerning the public school capital needs of the petitioning county and the percentage of revenue otherwise restricted by subsection (a) that may be used by the petitioning county for any lawful purpose.

Decisions of the Commission allowing counties to use a percentage of the revenue that would otherwise be restricted under subsection (a) for any lawful purpose are final and continue in effect until the restrictions expire. A county whose petition is denied, in whole or in part, by the Commission may subsequently submit a new petition to the Commission.

(c)        Reserve Fund. - A county may expend part or all of the revenue restricted for public school capital needs pursuant to subsection (a) in the fiscal year in which the revenue is received, or the county may place part or all of this revenue in a capital reserve fund. A county must specifically identify revenue placed in a reserve fund in accordance with Chapter 159 of the General Statutes.

(d)        Taxes in Effect. - For purposes of this section in determining the number of fiscal years in which one-half percent (1/2%) sales and use taxes levied under this Article have been in effect in a county, these taxes are considered to be in effect only from the effective date of the levy of these taxes and are considered to be in effect for a full fiscal year during the first year in which these taxes were in effect, regardless of the number of months in that year in which the taxes were actually in effect. (1985 (Reg. Sess., 1986), c. 906, s. 1; 1987, c. 622, s. 11; 1993, c. 255, ss. 2, 4; 1998-186, s. 2; 2008-134, s. 13(a); 2009-395, s. 2.)



§ 105-503: Recodified as § 115C-440.1 by Session Laws 1995 (Regular Session, 1996), c. 666, s. 4.

§ 105‑503:  Recodified as § 115C‑440.1 by Session Laws 1995 (Regular Session, 1996), c. 666, s. 4.



§ 105-504: Repealed by Session Laws 1998-98, s. 32.

§ 105‑504:  Repealed by Session Laws 1998‑98, s. 32.



§ 105-505. Reserved for future codification purposes.

§ 105‑505.  Reserved for future codification purposes.



§ 105-506. Short title; purpose.

Article 43.

Local Government Sales and Use Taxes for Public Transportation.

Part 1. General.

§ 105‑506.  Short title; purpose.

This Article is the Local Government Public Transportation Sales Tax Act and may be cited by that name. This Article gives the counties and transportation authorities of this State an opportunity to obtain an additional source of revenue with which to meet their needs for financing local public transportation systems. It provides them with authority to levy sales and use taxes. All such taxes must be approved in a referendum.  (1997‑417, s. 1; 2009‑527, s. 2(a), (b).)



§ 105-506.1. Definitions.

§ 105‑506.1.  Definitions.

The definitions in G.S. 105‑164.3 and the following definitions apply in this Article:

(1)        Board of trustees.  The governing body of a transportation authority.

(2)        Net proceeds.  Gross proceeds less the cost of administering and collecting the tax.

(3)        Public transportation system.  Any combination of real and personal property established for purposes of public transportation. The systems may include one or more of the following: structures, improvements, buildings, equipment, vehicle parking or passenger transfer facilities, railroads and railroad rights‑of‑way, rights‑of‑way, bus services, shared‑ride services, high‑occupancy vehicle facilities, car‑pool and vanpool programs, voucher programs, telecommunications and information systems, integrated fare systems, and the interconnected bicycle and pedestrian infrastructure that supports public transportation, bus lanes, and busways. The term does not include, however, streets, roads, or highways except to the extent they are dedicated to public transportation vehicles or to the extent they are necessary for access to vehicle parking or passenger transfer facilities.

(4)        Transportation authority.  For the purposes of Parts 3 and 4 of this Article, a regional public transportation authority created pursuant to Article 26 of Chapter 160A of the General Statutes; and for the purposes of Parts 3 and 5 of this Article, a regional transportation authority created pursuant to Article 27 of Chapter 160A of the General Statutes.  (1997‑417, s. 1; 2009‑527, s. 2(a), (b).)



§ 105-506.2. Exemption of food.

§ 105‑506.2.  Exemption of food.

A tax levied under this Article does not apply to the sales price of food that is exempt from tax pursuant to G.S. 105‑164.13B or to the sales price of a bundled transaction taxable pursuant to G.S. 105‑467(a)(5a).  (1997‑417, s. 1; 2008‑134, s. 74(a); 2009‑527, s. 2(a), (b).)



§ 105-507. Limitations.

Part 2. Mecklenburg County.

§ 105‑507.  Limitations.

A county may not levy a tax under this Part unless the county or at least one unit of local government in the county operates a public transportation system. In addition, a county may not levy a tax under this Part unless it has developed a financial plan and distributed it to each unit of local government in the county that operates a local public transportation system. The financial plan must provide for equitable allocation of the net proceeds distributed to the county in consideration of the identified needs of local public transportation systems in the county, countywide human service transportation systems, and expansion of public transportation service to unserved areas in the county.  (1997‑417, s. 1; 2009‑527, s. 2(a), (b).)



§ 105-507.1. Local election on adoption of sales and use tax.

§ 105‑507.1.  Local election on adoption of sales and use tax.

(a)        Resolution.  The board of commissioners of a county may direct the county board of elections to conduct an advisory referendum within the county on the question of whether a local sales and use tax at the rate of one‑half percent (½%) may be levied in accordance with this Part. The election shall be held on a date jointly agreed upon by the boards and shall be held in accordance with the procedures of G.S. 163‑287. The board of commissioners shall hold a public hearing on the question at least 30 days before the date the election is to be held.

(b)        Ballot Question.  The form of the question to be presented on a ballot for a special election concerning the levy of a tax authorized by this Article shall be:

"[ ] FOR           [ ] AGAINST

One‑half percent (½%) local sales and use taxes, in addition to the current local sales and use taxes, to be used only for public transportation systems."  (1997‑417, s. 1; 2009‑527, s. 2(a), (b).)



§ 105-507.2. Levy and collection of sales and use tax.

§ 105‑507.2.  Levy and collection of sales and use tax.

If the majority of those voting in a referendum held pursuant to G.S. 105‑507.1 vote for the levy of the tax, the board of commissioners of the county may, by resolution, levy one‑half percent (½%) local sales and use taxes in addition to any other State and local sales and use taxes levied pursuant to law. Except as provided in this Part, the adoption, levy, collection, administration, and repeal of these additional taxes shall be in accordance with Article 39 of this Chapter. In applying the provisions of Article 39 of this Chapter to this Part, references to "this Article" mean "Part 1 of Article 43 of Chapter 105 of the General Statutes".  (1997‑417, s. 1; 2008‑134, s. 74(b); 2009‑527, s. 2(a), (b).)



§ 105-507.3. Distribution and use of taxes.

§ 105‑507.3.  Distribution and use of taxes.

(a)        Distribution.  The Secretary shall, on a monthly basis, allocate to each taxing county the net proceeds of the tax levied under this Part by that county. If the Secretary collects taxes under this Part in a month and the taxes cannot be identified as being attributable to a particular taxing county, the Secretary shall allocate these taxes among the taxing counties, in proportion to the amount of taxes collected in each county under this Part in that month and shall include them in the monthly distribution.

The Secretary shall distribute the net proceeds of the tax levied by a county on a per capita basis among the county and the units of local government in the county that operate public transportation systems. No proceeds shall be distributed to a county that does not operate a public transportation system or to a unit of local government that does not operate a public transportation system.

(b)        Use.  A county must allocate the net proceeds distributed to it in accordance with its financial plan adopted pursuant to G.S. 105‑507 and use the net proceeds only for financing, constructing, operating, and maintaining local public transportation systems. Any other unit of local government may use the net proceeds distributed to it under this Part only for financing, constructing, operating, and maintaining local public transportation systems. Every unit of government shall use the net proceeds to supplement and not to supplant or replace existing funds or other resources for public transportation systems.  (1997‑417, s. 1; 2001‑427, s. 13(f); 2009‑527, s. 2(a), (b).)



§ 105-507.4. Applicability.

§ 105‑507.4.  Applicability.

This Part applies only to Mecklenburg County.  (1997‑417, s. 1; 2009‑527, s. 2(a), (b).)



§ 105-508. Special districts.

Part 3. Transportation Authorities.

§ 105‑508.  Special districts.

(a)        Authority.  A transportation authority may create a special district as provided in Parts 4 and 5 of this Article. A special district is subject to the provisions of this Part as well as the Part under which it was created. A special district created under this Article is a local government body corporate and politic and has the power to carry out the purposes of the Part under which it is established.

(b)        Governance.  The following entity shall serve ex officio as the governing board and be responsible for budget adoption and the operation and management of the transit services provided by the district:

(1)        The board of trustees of the transportation authority, if the special district consists of multiple counties. If the special district is expanded under G.S. 105‑509(d) or G.S. 105‑510(d) to include more than one county, then the board of trustees of the transportation authority shall become the governing board of the district beginning on the first day of the next fiscal year after expansion of the district.

(2)        The county board of commissioners, if the special district consists of one county. The board may contract with the transportation authority as needed.

(c)        Filing Requirement.  The transportation authority creating a special district shall name it and file with the Secretary of State the documents creating the district, and shall also file notice of the addition to and removal from the district of any counties, or of the abolition of the special district.  (2009‑527, s. 2(b).)



§ 105-508.1. Limitations.

§ 105‑508.1.  Limitations.

A transportation authority may not levy a tax under Part 4 or 5 of this Article unless:

(1)        It operates a public transportation system.

(2)        It has developed a financial plan and distributed it to each unit of local government located within its territorial jurisdiction. The plan must be approved by the board of commissioners of each county in the district prior to the levy of the tax. If the board of commissioners of a county in a multicounty district does not adopt the plan, the transportation authority may remove that county from the district, and no tax may be levied in that county under this Part. The financial plan must provide for equitable use of the net proceeds within or to benefit the special district created under Part 4 or Part 5 of this Article and consider (i) the identified needs of local public transportation systems in the district, (ii) human service transportation systems within the district, and (iii) expansion of public transportation systems to underserved areas of the district. The financial plan must also be approved by all Metropolitan Planning Organizations under Article 16 of Chapter 136 of the General Statutes whose jurisdiction includes any of the area of the special district. The plan may be revised from time to time. An interlocal agreement between the transportation authority and all the counties in the special district may require periodic review and approval of the financial plan.

(3)        The tax is approved by the voters.  (2009‑527, s. 2(b).)



§ 105-508.2. Distribution and use of taxes.

§ 105‑508.2.  Distribution and use of taxes.

(a)        Distribution.  The Secretary shall, on a monthly basis, allocate to each special district the net proceeds of the tax levied under this Part within the special tax district, to be used for the benefit of that district.

(b)        Use.  A special district must expend the net proceeds distributed to it in accordance with its financial plan adopted pursuant to G.S. 105‑508.1 and use the net proceeds only for financing, constructing, operating, and maintaining public transportation systems. The special district shall use the net proceeds to supplement and not to supplant or replace existing funds or other resources for public transportation systems.  (2009‑527, s. 2(b).)



§ 105-509. Local election on adoption of sales and use tax - regional public transportation authority.

Part 4. Regional Public Transportation Authority (Triangle).

§ 105‑509.  Local election on adoption of sales and use tax  regional public transportation authority.

(a)        Special District.  A regional public transportation authority may create a special district that consists of the entire area of one or more counties within its territorial jurisdiction and may levy on behalf of the special district the tax authorized in this section. The proceeds of a tax levied under this section may be used only for the benefit of the special district and only for the purposes provided in this Article. If a referendum in a district fails in all the counties in the district, the transportation authority may abolish the special district.

(b)        Resolution.  The board of trustees of the regional public transportation authority may, if all of the conditions listed in this subsection have been met, direct the respective county board or boards of elections to conduct an advisory referendum within the special district on the question of whether a local sales and use tax at the rate of one‑half percent (½%) may be levied within the district in accordance with this Part. The tax may not be levied without voter approval. The election shall be held on a date jointly agreed upon by the authority, the county board or boards of commissioners, and the county board or boards of elections and shall be held in accordance with the procedures of G.S. 163‑287. An election to authorize the levy of a tax under this Part may be held only on one of the following dates: (i) Tuesday after the first Monday of November in the even‑numbered year, the date of the general election under G.S. 163‑1, (ii) the date of the primary election in the even‑numbered year under G.S. 163‑1(b), (iii) Tuesday after the first Monday in November of the odd‑numbered year, or (iv) a date in September or October of the odd‑numbered year as listed in G.S. 163‑279(a)(2), (3), or (4) but only if at least one municipality in the county is holding a primary or election on that date. The conditions are as follows:

(1)        The board of trustees has obtained approval to conduct a referendum by a vote of the following:

a.         A majority vote of each of the county boards of commissioners within the special district, if it is a multicounty special district.

b.         A majority of the county board of commissioners within the special district, if it is a single‑county special district.

(2)        A public hearing is held on the question by the board or boards of commissioners at least 30 days before the date the election is to be held.

(c)        Ballot Question.  The form of the question to be presented on a ballot for a special election concerning the levy of a tax authorized by this Article shall be:

"[ ] FOR           [ ] AGAINST

One‑half percent (½%) local sales and use taxes, in addition to the current local sales and use taxes, to be used only for public transportation systems."

(d)        Expansion.  If a special district created under this Part does not include all the counties in the territorial jurisdiction of a transportation authority, it may be expanded to include an additional whole county or counties by joint action of the board of trustees of the transportation authority and the board of commissioners of the county or boards of commissioners of the counties to be added, with the approval of the voters in the county or counties to be added. The procedure for expansion of a district is the same as for the initial creation of the district, but the referendum shall be held separately within each of the counties to be added.  (2009‑527, s. 2(b).)



§ 105-509.1. Levy and collection of sales and use tax - regional public transportation authority.

§ 105‑509.1.  Levy and collection of sales and use tax  regional public transportation authority.

If the majority of those voting in a referendum held pursuant to G.S. 105‑509 vote for the levy of the tax, the transportation authority may, by resolution, levy one‑half percent (½%) local sales and use taxes within the special district, in addition to any other State and local sales and use taxes levied pursuant to law. In determining the results of the election in a multicounty district, all the counties of the district shall be considered to be one unit but also must receive a majority vote in each county, except that if the referendum is passed in one or more but not all of the counties, the counties in which the referendum was not approved are removed from the special district upon certification of the election result and the county or counties that approved the referendum shall remain in the special district. Except as provided in this Part, the adoption, levy, collection, administration, and repeal of these additional taxes shall be in accordance with Article 39 of this Chapter. In applying the provisions of Article 39 of this Chapter to this Article, references to "this Article" mean "Part 4 of Article 43 of Chapter 105 of the General Statutes." Any repeal of the tax shall be done by the same procedure as its enactment under this section, and in a multicounty district a petition for repeal under G.S. 105‑473 shall be judged by the total votes in all the counties in the district.  (2009‑527, s. 2(b).)



§ 105-510. Local election on adoption of sales and use tax - regional transportation authority.

Part 5. Regional Transportation Authority (Triad).

§ 105‑510.  Local election on adoption of sales and use tax  regional transportation authority.

(a)        Special District.  A regional transportation authority may create a special district that consists of the entire area of one or two counties within its territorial jurisdiction and may levy on behalf of the special district the tax authorized in this section. The special district may not include counties other than Forsyth and Guilford. The proceeds of a tax levied under this section may be used only for the benefit of the special district and only for the purposes provided in this Article. If a referendum in a district fails, the transportation authority may abolish the special district.

(b)        Resolution.  The board of trustees of the regional transportation authority may, if all of the conditions listed in this subsection have been met, direct the respective county board or boards of elections to conduct an advisory referendum within the special district on the question of whether a local sales and use tax at the rate of one‑half percent (½%) may be levied within the district in accordance with this Part. The tax may not be levied without voter approval. The election shall be held on a date jointly agreed upon by the authority, the county board or boards of commissioners, and the county board or boards of elections and shall be held in accordance with the procedures of G.S. 163‑287. An election to authorize the levy of a tax under this Part may be held only on one of the following dates: (i) Tuesday after the first Monday of November in the even‑numbered year, the date of the general election under G.S. 163‑1, (ii) the date of the primary election in the even‑numbered year under G.S. 163‑1(b), (iii) Tuesday after the first Monday in November of the odd‑numbered year, or (iv) a date in September or October of the odd‑numbered year as listed in G.S. 163‑279(a)(2), (3), or (4) but only if at least one municipality in the county is holding a primary or election on that date. The conditions are as follows:

(1)        The board of trustees has obtained approval to conduct a referendum by a vote of the following:

a.         A majority vote of both of the county boards of commissioners within the special district, if it is a multicounty special district.

b.         A majority of the county board of commissioners within the special district, if it is a single‑county special district.

(2)        A public hearing is held on the question by the board or boards of commissioners at least 30 days before the date the election is to be held.

(c)        Ballot Question.  The form of the question to be presented on a ballot for a special election concerning the levy of a tax authorized by this Article shall be:

"[ ] FOR           [ ] AGAINST

One‑half percent (½%) local sales and use taxes, in addition to the current local sales and use taxes, to be used only for public transportation systems."

(d)        Expansion.  If a special district created under this Part does not include both of the eligible counties under subsection (a) of this section, it may be expanded to include the other county by joint action of the board of trustees of the transportation authority and the board of commissioners of the county to be added, with the approval of the voters in the county to be added. The procedure for expansion of the district is the same as for the initial creation of the district, but the referendum shall be held separately in the county to be added.  (2009‑527, s. 2(b).)



§ 105-510.1. Levy and collection of sales and use tax - regional transportation authority.

§ 105‑510.1.  Levy and collection of sales and use tax  regional transportation authority.

If the majority of those voting in a referendum held pursuant to G.S. 105‑510 vote for the levy of the tax, the transportation authority may, by resolution, levy one‑half percent (1/2%) local sales and use taxes within the special district, in addition to any other State and local sales and use taxes levied pursuant to law. In determining the results of the election in a multicounty district, all the counties of the district shall be considered to be one unit but also must receive a majority vote in each county, except that if the referendum is passed in one but not both of the counties, the county in which the referendum was not approved is removed from the special district upon certification of the election result and the county that approved the referendum shall remain in the special district. Except as provided in this Part, the adoption, levy, collection, administration, and repeal of these additional taxes shall be in accordance with Article 39 of this Chapter. In applying the provisions of Article 39 of this Chapter to this Article, references to "this Article" mean "Part 5 of Article 43 of Chapter 105 of the General Statutes." Any repeal of the tax shall be done by the same procedure as its enactment under this section, and in a multicounty district a petition for repeal under G.S. 105‑473 shall be judged by the total votes in all the counties in the district.  (2009‑527, s. 2(b).)



§ 105-511. Applicability.

Part 6. Other Counties.

§ 105‑511.  Applicability.

This Part applies only in counties other than Durham, Forsyth, Guilford, Mecklenburg, Orange, or Wake.  (2009‑527, s. 2(b).)



§ 105-511.1. Limitations.

§ 105‑511.1.  Limitations.

A county may not levy a tax under this Part unless the county or at least one unit of local government in the county operates a public transportation system. As used in this Part, operation of a public transportation system includes a contract or interlocal agreement for operation of the public transportation system by another county or municipality, or by a transportation authority created under (i) a municipal charter; or (ii) Article 25, 26, or 27 of Chapter 160A of the General Statutes. As used in this Part, operation of a public transportation system also includes a contract with a private entity for operation of the public transportation system.  (2009‑527, s. 2(b).)



§ 105-511.2. Local election on adoption of sales and use tax.

§ 105‑511.2.  Local election on adoption of sales and use tax.

(a)        Resolution.  The board of commissioners of a county may direct the county board of elections to conduct an advisory referendum within the county on the question of whether a local sales and use tax at the rate of one‑quarter percent (¼%) may be levied in accordance with this Part. The election shall be held on a date jointly agreed upon by the boards and shall be held in accordance with the procedures of G.S. 163‑287. An election to authorize the levy of a tax under this Part may be held only on one of the following dates: (i) Tuesday after the first Monday of November in the even‑numbered year, the date of the general election under G.S. 163‑1, (ii) the date of the primary election in the even‑numbered year under G.S. 163‑1(b), (iii) Tuesday after the first Monday in November of the odd‑numbered year, or (iv) a date in September or October of the odd‑numbered year as listed in G.S. 163‑279(a)(2), (3), or (4) but only if at least one municipality in the county is holding a primary or election on that date. The board of commissioners shall hold a public hearing on the question at least 30 days before the date the election is to be held.

(b)        Ballot Question.  The form of the question to be presented on a ballot for a special election concerning the levy of a tax authorized by this Article shall be:

"[ ] FOR           [ ] AGAINST

One‑quarter percent (¼%) local sales and use taxes, in addition to the current local sales and use taxes, to be used only for public transportation systems."  (2009‑527, s. 2(b).)



§ 105-511.3. Levy and collection of sales and use tax.

§ 105‑511.3.  Levy and collection of sales and use tax.

If the majority of those voting in a referendum held pursuant to this Part vote for the levy of the tax, the board of commissioners of the county may, by resolution, levy one‑quarter percent (1/4%) local sales and use taxes in addition to any other State and local sales and use taxes levied pursuant to law. Except as provided in this Part, the adoption, levy, collection, administration, and repeal of these additional taxes shall be in accordance with Article 39 of this Chapter. In applying the provisions of Article 39 of this Chapter to this Part, references to "this Article" mean "Part 6 of Article 43 of Chapter 105 of the General Statutes."  (2009‑527, s. 2(b).)



§ 105-511.4. Distribution and use of taxes.

§ 105‑511.4.  Distribution and use of taxes.

(a)        Distribution.  The Secretary shall, on a monthly basis, allocate to each taxing county the net proceeds of the tax levied under this Part by that county. If the Secretary collects taxes under this Part in a month and the taxes cannot be identified as being attributable to a particular taxing county, the Secretary shall allocate these taxes among the taxing counties, in proportion to the amount of taxes collected in each county under this Part in that month and shall include them in the monthly distribution.

The Secretary shall distribute the net proceeds of the tax levied by a county on a per capita basis among the county and the units of local government in the county that operate a public transportation system as follows:

(1)        To the county based on the population of the county that is not in an incorporated area, and to the municipalities within the county based on the population of that municipality that is located within that county. To determine the population of each county and each municipality, the Secretary shall use the most recent annual estimate of population certified by the State Budget Officer.

(2)        Notwithstanding subdivision (1) of this subsection, if a municipality to which funds are to be allocated neither operates nor contracts for the operation of a public transportation system, the population of that municipality shall be excluded from the calculations of subdivision (1) of this subsection.

(3)        Notwithstanding subdivision (1) of this subsection, if a county to which funds are to be allocated neither operates nor contracts for the operation of a public transportation system, the population of that county not in an incorporated area shall be excluded from the calculations of subdivision (1) of this subsection.

If a county or a municipality that does not receive an allocation of funds on account of subdivision (2) or (3) of this subsection begins to operate or contract for the operation of a public transportation system, that county or municipality shall begin receiving funds beginning the first day of July that is more than 30 days thereafter.

(b)        A county or municipality may use funds received under this Part only for financing, constructing, operating, and maintaining public transportation systems. Every unit of government shall use funds to supplement and not to supplant or replace existing funds or other resources for public transportation systems.  (2009‑527, s. 2(b).)



§ 105-512. Reserved for future codification purposes.

§ 105‑512.  Reserved for future codification purposes.



§ 105-513. Reserved for future codification purposes.

§ 105‑513.  Reserved for future codification purposes.



§ 105-514. Reserved for future codification purposes.

§ 105‑514.  Reserved for future codification purposes.



§ 105-515: Repealed by Session Laws 2007-323, s. 31.16.4(a), effective October 1, 2009, and applicable to sales occurring on or after that date.

Article 44.

Local Government Hold Harmless Provisions.

§ 105‑515:  Repealed by Session Laws 2007‑323, s. 31.16.4(a), effective October 1, 2009, and applicable to sales occurring on or after that date.



§ 105-516: Repealed by Session Laws 2007-323, s. 31.16.4(a), effective October 1, 2009, and applicable to sales occurring on or after that date.

§ 105‑516:  Repealed by Session Laws 2007‑323, s. 31.16.4(a), effective October 1, 2009, and applicable to sales occurring on or after that date.



§ 105-517: Repealed by Session Laws 2007-323, s. 31.16.4(a), effective October 1, 2009, and applicable to sales occurring on or after that date.

§ 105‑517:  Repealed by Session Laws 2007‑323, s. 31.16.4(a), effective October 1, 2009, and applicable to sales occurring on or after that date.



§ 105-518: Repealed by Session Laws 2007-323, s. 31.16.4(a), effective October 1, 2009, and applicable to sales occurring on or after that date.

§ 105‑518:  Repealed by Session Laws 2007‑323, s. 31.16.4(a), effective October 1, 2009, and applicable to sales occurring on or after that date.



§ 105-519: Repealed by Session Laws 2007-323, s. 31.16.4(a), effective October 1, 2009, and applicable to sales occurring on or after that date.

§ 105‑519:  Repealed by Session Laws 2007‑323, s. 31.16.4(a), effective October 1, 2009, and applicable to sales occurring on or after that date.



§ 105-520: Repealed by Session Laws 2007-323, s. 31.16.4(a), effective October 1, 2009, and applicable to sales occurring on or after that date.

§ 105‑520:  Repealed by Session Laws 2007‑323, s. 31.16.4(a), effective October 1, 2009, and applicable to sales occurring on or after that date.



§ 105-521. Transitional local government hold harmless for repealed reimbursements.

§ 105‑521.  Transitional local government hold harmless for repealed reimbursements.

(a)        Definitions.  The following definitions apply in this section:

(1)        Local government.  A county or municipality that received a distribution of local sales taxes in the most recent fiscal year for which a local sales tax share has been calculated.

(2)        Local sales tax share.  A local government's percentage share of the two‑cent (2¢) sales taxes distributed during the most recent fiscal year for which data are available.

(3)        Repealed reimbursement amount.  The total amount a local government would have been entitled to receive during the 2002‑2003 fiscal year under G.S. 105‑164.44C, 105‑275.1, 105‑275.2, 105‑277.001, and 105‑277.1A, if the Governor had not withheld any distributions under those sections.

(3a)      Replacement revenue.  The sum of the following:

a.         Fifty percent (50%) of the amount of sales and use tax revenue distributed under Article 40 of this Chapter, other than revenue from the sale of food that is subject to local tax but is exempt from State tax under G.S. 105‑164.13B.

b.         Twenty‑five percent (25%) of the amount of sales and use tax revenue distributed under Article 39 of this Chapter or under Chapter 1096 of the 1967 Session Laws, other than revenue from the sale of food that is subject to local tax but is exempt from State tax under G.S. 105‑164.13B.

(4)        Two‑cent (2¢) sales taxes.  The first one‑cent (1¢) sales and use tax authorized in Article 39 of this Chapter and in Chapter 1096 of the 1967 Session Laws, the first one‑half cent (1/2¢) local sales and use tax authorized in Article 40 of this Chapter, and the second one‑half cent (1/2¢) local sales and use tax authorized in Article 42 of this Chapter.

(b)        Distributions.  On or before August 15, 2008, and every August 15 through August 15, 2012, the Secretary must multiply each local government's local sales tax share by the estimated amount of replacement revenue that all local governments are expected to receive during the current fiscal year. If the resulting amount is less than one hundred percent (100%) of the local government's repealed reimbursement amount, the Secretary must pay the local government the difference, but not less than one hundred dollars ($100.00).

On or before May 1 of each fiscal year through May 1, 2012, the Department of Revenue and the Fiscal Research Division of the General Assembly must each submit to the Secretary and to the General Assembly a final projection of the estimated amount of replacement revenue that all local governments would be expected to receive during the upcoming fiscal year. If, after May 1 and before a distribution is made, a law is enacted that would affect the projection, an updated projection must be submitted as soon as practicable. If the Secretary does not use the lower of the two final projections to make the calculation required by this subsection, the Secretary must report the reasons for this decision to the Joint Legislative Commission on Governmental Operations within 60 days after receiving the projections.

(c)        Source of Funds.  The Secretary must draw the funds distributed under this section from sales and use tax collections under Article 5 of this Chapter.

(d)        Reports.  The Secretary must report to the Revenue Laws Study Committee by January 31, 2004, and each January 31 through January 31, 2013, the amount distributed under this section for the current fiscal year. (2001‑424, s. 34.14(a); 2003‑284, s. 37.1; 2003‑349, s. 6; 2004‑124, s. 6.3; 2007‑323, s. 31.16.3(c).)



§ 105-522. City hold harmless for repealed local taxes.

§ 105‑522.  City hold harmless for repealed local taxes.

(a)        Definitions.  The following definitions apply in this section:

(1)        Eligible municipality.  A municipality that was incorporated on or before October 1, 2008, and receives a distribution of sales and use taxes under G.S. 105‑472.

(2)        Hold harmless amount.  The sum of the following amounts allocated for distribution to a municipality for a month:

a.         The amount of sales and use tax revenue allocated under G.S. 105‑486. This calculation determines the effect of repealing a one‑half percent (1/2%) sales and use tax distributed on a per capita basis.

b.         An amount determined by subtracting twenty‑five percent (25%) of the amount of sales and use tax revenue allocated under G.S. 105‑472 or Chapter 1096 of the 1967 Session Laws from fifty percent (50%) of the amount of sales and use tax revenue allocated under G.S. 105‑486. This calculation determines the effect of distributing a one‑quarter percent (.25%) tax on the basis of point of origin instead of on a per capita basis.

(b)        Requirement.  A county is required to hold the eligible municipalities in the county harmless from the repeal of the local sales and use taxes formerly imposed under this Article. The Secretary must add an eligible municipality's hold harmless amount to the amount distributed to the municipality under this Subchapter. To obtain the revenue for the hold harmless distribution, the Secretary must reduce each county's monthly allocation under G.S. 105‑472(b) or under Chapter 1096 of the 1967 Session Laws by the hold harmless amounts for the municipalities in that county.  (2007‑323, ss. 31.16.3(f), 31.16.4(c); 2007‑345, s. 14.4(a); 2008‑134, ss. 14(a), 15(c), (f), (g).)



§ 105-523. County hold harmless for repealed local taxes.

§ 105‑523.  County hold harmless for repealed local taxes.

(a)        Intent.  It is the intent of the General Assembly that each county benefit by at least five hundred thousand dollars ($500,000) annually from the exchange of a portion of the local sales and use taxes for the State's agreement to assume the responsibility for the non‑administrative costs of Medicaid.

(b)        Definitions.  The following definitions apply in this section:

(1)        City hold harmless amount.  The hold harmless amount determined under G.S. 105‑522 for the eligible municipalities in a county.

(2)        Hold harmless threshold.  The amount of a county's Medicaid service costs and Medicare Part D clawback payments assumed by the State under G.S. 108A‑54 for the fiscal year, less five hundred thousand dollars ($500,000). A county's Medicaid service costs for fiscal years 2008‑2009, 2009‑2010, and 2010‑2011 are determined without regard to the changes made to the Federal Medical Assistance Percentage by section 5001 of the American Recovery and Reinvestment Act of 2009.

(3)        Repealed sales tax amount.  The sum of the following amounts allocated for distribution to a county for a month:

a.         The amount of sales and use tax revenue allocated under G.S. 105‑486. This calculation determines the effect of repealing a one‑half percent (1/2%) sales and use tax distributed on a per capita basis.

b.         An amount determined by subtracting twenty‑five percent (25%) of the amount of sales and use tax revenue allocated under G.S. 105‑472 or Chapter 1096 of the 1967 Session Laws from fifty percent (50%) of the amount of sales and use tax revenue allocated under G.S. 105‑486. This calculation determines the effect of distributing a one‑quarter percent (.25%) tax on the basis of point of origin instead of on a per capita basis.

(c)        Requirement.  If a county's repealed sales tax amount plus its city hold harmless amount for a fiscal year exceeds the county's hold harmless threshold for that fiscal year, the State is required to hold the county harmless for the difference by paying the amount of the difference to the county. The Secretary must withhold from sales and use tax collections under Article 5 of this Chapter the amount needed to make the county hold harmless payments required by this section.

(d)        Method.  The Secretary must estimate a county's repealed sales tax amount, city hold harmless amount, and hold harmless threshold for a fiscal year to determine if the county is eligible for a hold harmless payment. The Secretary must send to an eligible county with the distribution made under G.S. 105‑472 for March of that year an amount equal to ninety percent (90%) of its estimated hold harmless payment. At the end of each fiscal year, the Secretary must determine each county's hold harmless payment for that year. The Secretary must send by August 15 the remainder of the county's hold harmless payment for the fiscal year that ended on June 30. The Secretary of the Department of Human Resources must give the Secretary of Revenue the data needed to determine a county's hold harmless threshold.  (2007‑323, s. 31.16.4(d); 2007‑345, s. 14.4(b); 2008‑134, s. 15(a), (d), (f), (h); 2009‑399, s. 4(a).)



§§ 105-24 through 105-534: Reserved for future codification purposes.

§§ 105‑524 through 105‑534: Reserved for future codification purposes.



§ 105-535. Short title.

Article 46.

One‑Quarter Cent (1/4¢) County Sales and Use Tax.

§ 105‑535.  Short title.

This Article is the One‑Quarter Cent (1/4¢) County Sales and Use Tax Act. (2007‑323, s. 31.17(b).)



§ 105-536. Limitations.

§ 105‑536.  Limitations.

This Article applies only to counties that levy the first one‑cent (1¢) sales and use tax under Article 39 of this Chapter or under Chapter 1096 of the 1967 Session Laws, the first one‑half cent (1/2¢) local sales and use tax under Article 40 of this Chapter, and the second one‑half cent (1/2¢) local sales and use tax under Article 42 of this Chapter. (2007‑323, s. 31.17(b).)



§ 105-537. Levy.

§ 105‑537.  Levy.

(a)        Authority.  If the majority of those voting in a referendum held pursuant to this Article vote for the levy of the tax, the board of county commissioners may, by resolution and after 10 days' public notice, levy a local sales and use tax at a rate of one‑quarter percent (0.25%).

(b)        Vote.  The board of county commissioners may direct the county board of elections to conduct an advisory referendum on the question of whether to levy a local sales and use tax in the county as provided in this Article. The election shall be held on a date jointly agreed upon by the board of county commissioners and the board of elections and shall be held in accordance with the procedures of G.S. 163‑287.

(c)        Ballot Question.  The form of the question to be presented on a ballot for a special election concerning the levy of the tax authorized by this Article shall be:

"[ ] FOR           [ ] AGAINST

Local sales and use tax at the rate of one‑quarter percent (0.25%) in addition to all other State and local sales and use taxes."

(d)        Limitation.  A tax levied under this Article may not be in effect in a county at the same time as a tax levied under Article 60 of this Chapter. (2007‑323, s. 31.17(b).)



§ 105-538. Administration of taxes.

§ 105‑538.  Administration of taxes.

Except as provided in this Article, the adoption, levy, collection, administration, and repeal of these additional taxes must be in accordance with Article 39 of this Chapter. G.S. 105‑468.1 is an administrative provision that applies to this Article. A tax levied under this Article does not apply to the sales price of food that is exempt from tax pursuant to G.S. 105‑164.13B or to the sales price of a bundled transaction taxable pursuant to G.S. 105‑467(a)(5a). The Secretary shall not divide the amount allocated to a county between the county and the municipalities within the county.  (2007‑323, s. 31.17(b); 2007‑345, s. 14.5(a); 2008‑134, s. 75; 2009‑445, s. 18.)



§§ 105-539 through 105-549: Reserved for future codification purposes.

§§ 105‑539 through 105‑549: Reserved for future codification purposes.



§ 105-550. Definitions.

SUBCHAPTER IX.  MULTICOUNTY TAXES.

Article 50.

Regional Transit Authority Vehicle Rental Tax.

§ 105‑550.  Definitions.

The definitions in G.S. 105‑164.3 and the following definitions apply in this Article:

(1)        Authority.  A regional public transportation authority or a regional transportation authority created pursuant to Article 26 or Article 27 of Chapter 160A of the General Statutes.

(2)        Long‑term lease or rental.  Defined in G.S. 105‑187.1.

(3)        Motorcycle.  Defined in G.S. 20‑4.01.

(4)        Repealed by Session Laws 1998‑98, s. 33.

(5)        Public transportation system.  Any combination of real and personal property established for purposes of public transportation. The systems may include one or more of the following: structures, improvements, buildings, equipment, vehicle parking or passenger transfer facilities, railroads and railroad rights‑of‑way, rights‑of‑way, bus services, shared‑ride services, high‑occupancy vehicle facilities, carpool and vanpool programs, voucher programs, telecommunications and information systems, integrated fare systems, bus lanes, and busways. The term does not include, however, streets, roads, or highways except to the extent they are dedicated to public transportation vehicles or to the extent they are necessary for access to vehicle parking or passenger transfer facilities.

(6)        Short‑term lease or rental.  A lease or rental that is not a long‑term lease or rental.

(7)        U‑drive‑it vehicle.  Defined in G.S. 20‑4.01. (1997‑417, s. 3; 1998‑98, s. 33; 1999‑452, s. 26.)



§ 105-551. Tax on gross receipts authorized.

§ 105‑551.  Tax on gross receipts authorized.

(a)        Tax.  The board of trustees of an Authority may levy a privilege tax on a retailer who is engaged in the business of leasing or renting U‑drive‑it vehicles or motorcycles based on the gross receipts derived by the retailer from the short‑term lease or rental of these vehicles. The tax rate must be a percentage and may not exceed five percent (5%). A tax levied under this section applies to short‑term leases or rentals made by a retailer whose place of business or inventory is located within the territorial jurisdiction of the Authority. This tax is in addition to all other taxes.

(b)        Restrictions.  The board of trustees of an Authority may not levy a tax under this section or increase the tax rate of a tax levied under this section until all of the following requirements have been met:

(1)        The board of trustees has held a public hearing on the tax or the increase in the tax rate after giving at least 10 days' notice of the hearing.

(2)        If the Authority has a special tax board, the special tax board has adopted a resolution approving the levy of the tax or the increase in the tax rate.

(3)        The board of commissioners of each county included in the territorial jurisdiction of the Authority has adopted a resolution approving the levy of the tax or the increase in the tax rate.

(c)        Special Tax District.  If a regional transportation authority created under Article 27 of Chapter 160A of the General Statutes has not levied the tax under this section or has levied the tax at a rate of less than five percent (5%), it may create a special district that consists of the entire area of one or more counties within its territorial jurisdiction and may levy on behalf of the special district the tax authorized in this section. The rate of tax levied within the special district may not, when combined with the rate levied within the entire territorial jurisdiction of the authority, exceed five percent (5%). The regional transportation authority may not levy or increase a tax within the special district unless the board of commissioners of each county in the special district has adopted a resolution approving the levy or increase.

A special district created pursuant to this subsection is a body corporate and politic and has the power to carry out the purposes of this subsection. The board of trustees of the regional transportation authority created under Article 27 of Chapter 160A of the General Statutes shall serve, ex officio, as the governing body of a special district it creates pursuant to this subsection. The proceeds of a tax levied under this subsection may be used only for the benefit of the special district and only for the purposes provided in G.S. 105‑554. Except as provided in this subsection, a tax levied under this subsection is governed by the provisions of this Article. (1997‑417, s. 3; 1998‑98, s. 34; 1999‑445, s. 3; 1999‑452, s. 27.)



§ 105-552. Collection and administration of gross receipts tax.

§ 105‑552.  Collection and administration of gross receipts tax.

(a)        Effective Date.  A tax or a tax increase levied under this Article becomes effective on the date set by the board of trustees in the resolution levying the tax or the tax increase. The effective date must be the first day of a month and may not be earlier than the first day of the second month after the board of trustees adopts the resolution.

(b)        Collection.  A tax levied by an Authority under this Article shall be collected by the Authority but shall otherwise be administered in the same manner as the optional gross receipts tax levied by G.S. 105‑187.5. Like the optional gross receipts tax, a tax levied under this Article is to be added to the lease or rental price of a U‑drive‑it vehicle or motorcycle and thereby be paid by the person to whom it is leased or rented.

A tax levied under this Article applies regardless of whether the retailer who leases or rents the U‑drive‑it vehicle or motorcycle has elected to pay the optional gross receipts tax on the lease or rental receipts from the vehicle. A tax levied under this Article must be paid to the Authority that levied the tax by the date an optional gross receipts tax would be payable to the Secretary of Revenue under G.S. 105‑187.5 if the retailer who leases or rents the U‑drive‑it vehicle or motorcycle had elected to pay the optional gross receipts tax.

(c)        Penalties and Remedies.  The penalties and remedies that apply to local sales and use taxes levied under Subchapter VIII of this Chapter apply to a tax levied under this Article. The board of trustees of an Authority may exercise any power the Secretary of Revenue or a board of county commissioners may exercise in collecting local sales and use taxes. (1997‑417, s. 3; 1998‑98, s. 35; 1999‑452, s. 28.)



§ 105-553. Exemptions and refunds.

§ 105‑553.  Exemptions and refunds.

No exemptions are allowed from a tax levied under this Article. No refunds are allowed for a tax lawfully levied under this Article. (1997‑417, s. 3.)



§ 105-554. Use of tax proceeds.

§ 105‑554.  Use of tax proceeds.

An Authority that levies a tax under this Article may use the proceeds of the tax for any purpose for which the Authority is authorized to use funds. An Authority shall use the tax proceeds to supplement and not to supplant or replace existing funds or other resources for public transportation systems. Authorized purposes for which an Authority may use funds include the following:

(1)        Pledging funds in connection with the financing of a public transportation system or any part of a public transportation system.

(2)        Paying a note, bond, or other obligation entered into by the Authority pursuant to Article 26 or Article 27 of Chapter 160A of the General Statutes. (1997‑417, s. 3.)



§ 105-555. Repeal of tax or decrease in tax rate.

§ 105‑555.  Repeal of tax or decrease in tax rate.

The board of trustees of an Authority may repeal a tax levied under this Article or decrease the tax rate of a tax levied under this Article. The same restrictions that apply to the levy of a tax or an increase in a tax rate under this Article apply to the repeal of the tax or a decrease in the tax rate.

A tax repeal or a tax decrease becomes effective on the date set by the board of trustees in the resolution repealing or decreasing the tax. The effective date must be on the first day of a month and may not be earlier than the first day of the second month after the board of trustees adopts the resolution. Repeal or decrease of a tax levied under this Article does not affect the rights or liabilities of an Authority, a taxpayer, or another person arising before the repeal or decrease. (1997‑417, s. 3.)



§§ 105-556 through 105-559. Reserved for future codification purposes.

§§ 105‑556 through 105‑559.  Reserved for future codification purposes.



§ 105-560. Definitions.

Article 51.

Regional Transit Authority Registration Tax.

§ 105‑560.  Definitions.

(1)        Authority.  Any of the following:

a.         A public transportation authority created pursuant to Article 25 of Chapter 160A of the General Statutes that includes two or more counties.

b.         A regional public transportation authority created pursuant to Article 26 of Chapter 160A of the General Statutes.

c.         A regional transportation authority created pursuant to Article 27 of Chapter 160A of the General Statutes.

(2)        Board of trustees.  The governing body of an Authority.

(3)        Public transportation system.  Defined in G.S. 105‑550. (1997‑417, s. 4.)



§ 105-561. Authority registration tax authorized.

§ 105‑561.  Authority registration tax authorized.

(a)        (Effective until July 1, 2010) Tax Authorized.  The board of trustees of an Authority may, by resolution, levy an annual license tax in accordance with this Article upon any motor vehicle with a tax situs within its territorial jurisdiction. The purpose of the tax levied under this Article is to raise revenue for capital and operating expenses of an Authority in providing public transportation systems. The rate of tax levied under this Article must be a full dollar amount, but may not exceed seven dollars ($7.00) a year.

(a)        (Effective July 1, 2010) Tax Authorized.  The board of trustees of an Authority may, by resolution, levy an annual license tax in accordance with this Article upon any motor vehicle with a tax situs within its territorial jurisdiction. The purpose of the tax levied under this Article is to raise revenue for capital and operating expenses of an Authority in providing public transportation systems. The rate of tax levied under this Article must be a full dollar amount, but may not exceed eight dollars ($8.00) a year.

(b)        Restrictions.  The board of trustees of an Authority may not levy a tax under this Article or increase the tax rate until all of the following requirements have been met:

(1)        The board of trustees has held a public hearing on the tax or the increase in the tax rate after giving at least 10 days' notice of the hearing.

(2)        If the Authority has a special tax board, the special tax board has adopted a resolution approving the levy of the tax or the increase in the tax rate.

(3)        Except where the levy or increase in tax is necessary for debt service on bonds or notes that each of the boards of county commissioners had previously approved under G.S. 159‑51, the board of commissioners of each county included in the territorial jurisdiction of the Authority has adopted a resolution approving the levy of the tax or the increase in the tax rate.

(c)        Resolutions.  The board of trustees and the board of county commissioners, upon adoption of a resolution pursuant to this section, shall cause a certified copy of the resolution to be delivered immediately to the Authority and to the Division of Motor Vehicles.

(d)        (Effective until July 1, 2010) Special Tax District.  If a regional transportation authority created under Article 27 of Chapter 160A of the General Statutes has not levied the tax under this section or has levied the tax at a rate of less than seven dollars ($7.00), it may create a special district that consists of the entire area of one or more counties within its territorial jurisdiction and may levy on behalf of the special district the tax authorized in this section. The rate of tax levied within the special district may not, when combined with the rate levied within the entire territorial jurisdiction of the authority; exceed seven dollars ($7.00). The regional transportation authority may not levy or increase a tax within the special district unless the board of commissioners of each county in the special district has adopted a resolution approving the levy or increase.

A special district created pursuant to this subsection is a body corporate and politic and has the power to carry out the purposes of this subsection. The board of trustees of the regional transportation authority created under Article 27 of Chapter 160A of the General Statutes shall serve, ex officio, as the governing body of a special district it creates pursuant to this subsection. The proceeds of a tax levied under this subsection may be used only for the benefit of the special district and only for the purposes provided in G.S. 105‑564. Except as provided in this subsection, a tax levied under this subsection is governed by the provisions of this Article.

(d)        (Effective July 1, 2010) Special Tax District.  If a regional transportation authority created under Article 27 of Chapter 160A of the General Statutes has not levied the tax under this section or has levied the tax at a rate of less than eight dollars ($8.00), it may create a special district that consists of the entire area of one or more counties within its territorial jurisdiction and may levy on behalf of the special district the tax authorized in this section. The rate of tax levied within the special district may not, when combined with the rate levied within the entire territorial jurisdiction of the authority; exceed eight dollars ($8.00). The regional transportation authority may not levy or increase a tax within the special district unless the board of commissioners of each county in the special district has adopted a resolution approving the levy or increase.

A special district created pursuant to this subsection is a body corporate and politic and has the power to carry out the purposes of this subsection. The board of trustees of the regional transportation authority created under Article 27 of Chapter 160A of the General Statutes shall serve, ex officio, as the governing body of a special district it creates pursuant to this subsection. The proceeds of a tax levied under this subsection may be used only for the benefit of the special district and only for the purposes provided in G.S. 105‑564. Except as provided in this subsection, a tax levied under this subsection is governed by the provisions of this Article.  (1997‑417, s. 4; 1999‑445, s. 4; 2009‑527, s. 3(a)‑(d).)



§ 105-562. Collection and scope.

§ 105‑562.  Collection and scope.

(a)        Collection.  A tax or a tax increase levied under this Article becomes effective on the date set by the board of trustees in the resolution levying the tax or the tax increase. The effective date must be the first day of a month and may not be earlier than the first day of the sixth calendar month after the board of trustees adopts the resolution. To the extent the tax applies to vehicles whose tax situs is in a county the entire area of which is within the jurisdiction of the Authority, the Division of Motor Vehicles shall collect and administer the tax. To the extent the tax applies to vehicles whose tax situs is in a county that is only partially within the jurisdiction of the county, the Authority shall collect and administer the tax. The Authority may contract with one or more local governments in its jurisdiction to collect the tax on its behalf.

Upon receipt of the resolutions under G.S. 105‑561, the Division of Motor Vehicles shall proceed to collect and administer the tax as provided in this Article. The tax is due at the same time and subject to the same restrictions as in G.S. 20‑87(1), (2), (4), (5), (6), and (7) and G.S. 20‑88. The Division of Motor Vehicles may adopt rules to carry out its responsibilities under this Article.

(b)        Scope.  Only vehicles required to pay a tax under G.S. 20‑87(1), (2), (4), (5), (6), and (7) and G.S. 20‑88 shall be subject to the tax provided by this Article. Taxes shall be prorated in accordance with G.S. 20‑95.

(c)        Tax Situs.  The tax situs of a motor vehicle for the purpose of this Article is its ad valorem tax situs. If the vehicle is exempt from ad valorem tax, its tax situs for the purpose of this Article is the ad valorem tax situs it would have if it were not exempt from ad valorem tax.  (1997‑417, s. 4; 2009‑527, s. 5(a).)



§ 105-563. Modification or repeal of tax.

§ 105‑563.  Modification or repeal of tax.

The Board of Trustees may, by resolution, repeal the levy of the tax under this Article or decrease the amount of the tax, under the same procedures and subject to the same limitations as provided in G.S. 105‑561. A tax repeal or a tax decrease becomes effective on the date set by the board of trustees in the resolution repealing or decreasing the tax. The effective date must be on the first day of a month and may not be earlier than the first day of the sixth calendar month after the board of trustees adopts the resolution. Repeal or decrease of a tax levied under this Article does not affect the rights or liabilities of an Authority, a taxpayer, or another person arising before the repeal or decrease.  (1997‑417, s. 4; 2009‑527, s. 5(b).)



§ 105-564. Distribution and use of proceeds.

§ 105‑564.  Distribution and use of proceeds.

The Authority shall retain the net proceeds of taxes it collects under this Article. Taxes collected by the Division of Motor Vehicles under this Article shall be credited to a special fund and the net proceeds disbursed quarterly to the appropriate Authority. Interest credited to the fund shall be disbursed quarterly to the Highway Fund to reimburse the Division of Motor Vehicles for the cost of collecting and administering the tax.

An Authority that levies a tax under this Article may use the proceeds of the tax for any purpose for which the Authority is authorized to use funds. An Authority shall use the tax proceeds to supplement and not to supplant or replace existing funds or other resources for public transportation systems. (1997‑417, s. 4.)



§ 105-565. Reserved for future codification purposes.

§ 105‑565.  Reserved for future codification purposes.



§ 105-566. Reserved for future codification purposes.

§ 105‑566.  Reserved for future codification purposes.



§ 105-567. Reserved for future codification purposes.

§ 105‑567.  Reserved for future codification purposes.



§ 105-568. Reserved for future codification purposes.

§ 105‑568.  Reserved for future codification purposes.



§ 105-569. Reserved for future codification purposes.

§ 105‑569.  Reserved for future codification purposes.



§ 105-570. County Vehicle Registration Tax; shared with municipalities.

Article 52.

County Vehicle Registration Tax.

§ 105‑570.  County Vehicle Registration Tax; shared with municipalities.

(a)        A county is considered an authority under Article 51 of this Chapter, and the board of commissioners of that county is considered the board of trustees of the authority under Article 51, except that the maximum tax that may be levied by a county under this Article is seven dollars ($7.00) per year.

(b)        A county may not levy a tax under this Article unless the county or at least one unit of local government in the county operates a public transportation system.

(c)        Any tax levied under this Article shall, after the receipt of those funds from the Division of Motor Vehicles, be retained or distributed by the county on a per capita basis as it receives those funds as follows:

(1)        Pro rata (i) retained by the county based on the population of the county that is not in an incorporated area, and (ii) distributed to the municipalities within the county based on the population of that municipality that is located within that county. To determine the population of each county and municipality, the county shall use the most recent annual estimate of population certified by the State Budget Officer.

(2)        Notwithstanding subdivision (1) of this subsection, if a municipality to which funds are to be distributed does not operate a public transportation system, the population of that municipality shall be excluded from the calculations of subdivision (1) of this subsection and no distribution shall be made to that municipality.

(3)        Notwithstanding subdivision (1) of this subsection, if a county for which funds are to be retained does not operate a public transportation system, the population of that county not in an incorporated area shall be excluded from the calculations of subdivision (1) of this subsection, and the county shall not retain any funds.

If a county that does not retain funds or a municipality that does not receive an allocation of funds on account of subdivision (2) or (3) of this subsection begins to operate a public transportation system, that county or municipality shall begin retaining or receiving funds beginning the first day of July that is more than 30 days thereafter.

(d)        The proceeds of a tax imposed under this Article may be used by that county or municipality only to operate a public transportation system, including financing, constructing, operating, and maintaining that public transportation system. The term "public transportation system" has the same meaning as defined in G.S. 105‑506.1.

(e)        As used in this section, operation of a public transportation system includes a contract or interlocal agreement for operation of the public transportation system by another county or municipality, or by a transportation authority created under (i) a municipal charter; or (ii) Article 25, 26, or 27 of Chapter 160A of the General Statutes. As used in this section, operation of a public transportation system also includes a contract with a private entity for operation of the public transportation system.

(f)         An interlocal agreement under this section may also deal with allocation of funds between a municipality and county for operation by the county of a human services public transportation system within the municipality when the municipality also operates a public transportation system.

(g)        This Article is supplemental to Article 51 of this Chapter.  (2009‑527, s. 4.)



§ 105-600. Short title.

SUBCHAPTER X. LOCAL OPTION COUNTY TAXES.

Article 60.

Land Transfer Tax.

§ 105‑600.  Short title.

This Article is the County Land Transfer Tax Act. (2007‑323, s. 31.17(a).)



§ 105-601. Levy.

§ 105‑601.  Levy.

(a)        Authority.  If the majority of those voting in a referendum held pursuant to this Article vote for the levy of the tax, the board of county commissioners may, by resolution and after 10 days' public notice, levy a local land transfer tax on instruments conveying interests in real property located in the county, up to a rate of four‑tenths percent (0.4%), in increments of one‑tenth percent (0.1%).

(b)        Vote.  The board of county commissioners may direct the county board of elections to conduct an advisory referendum on the question of whether to levy a local land transfer tax in the county as provided in this Article. The election shall be held on a date jointly agreed upon by the board of county commissioners and the board of elections and shall be held in accordance with the procedures of G.S. 163‑287.

(c)        Ballot Question.  The form of the question to be presented on a ballot for a special election concerning the levy of the tax authorized by this Article shall be:

"[ ] FOR           [ ] AGAINST

Real property transfer tax at the rate of up to [X] percent [X%] of value or consideration."

(d)        Resolution.  The board of county commissioners must, upon adoption of a resolution levying a tax under this Article, immediately deliver a certified copy of the resolution to the register of deeds of the county, accompanied by a certified statement from the county board of elections setting forth the results of the special election approving the tax in the county. Upon receipt of these documents, the register of deeds shall administer the tax in the county as provided in this Article.

(e)        Limitation.  A tax levied under this Article may not be in effect in a county at the same time as a tax levied under Article 46 of this Chapter. (2007‑323, s. 31.17(a).)



§ 105-602. Scope of tax.

§ 105‑602.  Scope of tax.

(a)        Scope.  A tax levied under this Article does not apply to transfers exempt pursuant to G.S. 105‑228.28 or G.S. 105‑228.29 from the tax levied by Article 8E of this Chapter. The tax is in addition to the tax levied by Article 8E of this Chapter. A tax levied under this Article applies to transfers of interests in real property located within the county. If the property is located in two or more counties, a transfer of an interest in the property is taxable only by the county in which the greater part of the property, with respect to value, lies.

(b)        Basis and Effective Date.  A tax levied under this Article applies to the consideration or value, whichever is greater, of the interest conveyed, including the value of any lien or encumbrance remaining on the property at the time of conveyance. The levy of the tax may become effective only on the first day of a calendar month set in the resolution levying the tax, which may not be earlier than the first day of the second succeeding calendar month after the date the resolution is adopted. (2007‑323, s. 31.17(a).)



§ 105-603. Administration and use.

§ 105‑603.  Administration and use.

(a)        Administration.  A tax levied under this Article is payable by the transferor of the interest. Except as otherwise provided in this Article, the provisions of G.S. 105‑228.32 through G.S. 105‑228.37 apply to a tax levied under this Article. The county must provide metering or similar equipment for the collection of the tax in lieu of the use of tax stamps.

(b)        Use.  The proceeds of a tax levied under this Article may be used for any lawful purpose. (2007‑323, s. 31.17(a).)



§ 105-604. Repeal or reduction.

§ 105‑604.  Repeal or reduction.

A county may, by resolution, repeal or reduce the rate of a tax levied under this Article. Repeal or reduction of the tax must become effective on the first day of a month and may not become effective until the end of the fiscal year in which the repeal or reduction resolution was adopted. Repeal of a land transfer tax, or reduction of its rate, under this Article does not affect a liability for a tax that attached before the effective date of the repeal or reduction, nor does it affect a right to a refund of a tax that accrued before the effective date of the repeal or reduction. (2007‑323, s. 31.17(a).)






Chapter 105A - Setoff Debt Collection Act.

§ 105A-1. Purposes.

Chapter 105A.

Setoff Debt Collection Act.

Article 1.

In General.

§ 105A‑1.  Purposes.

The purpose of this Chapter is to establish as policy that all claimant agencies and the Department of Revenue shall cooperate in identifying debtors who owe money to the State or to a local government through their various agencies and who qualify for refunds from the Department of Revenue. It is also the intent of this Chapter that procedures be established for setting off against any refund the sum of any debt owed to the State or to a local government. Furthermore, it is the legislative intent that this Chapter be liberally construed so as to effectuate these purposes as far as legally and practically possible. (1979, c. 801, s. 94; 1997‑490, s. 1.)



§ 105A-2. Definitions.

§ 105A‑2.  Definitions.

The following definitions apply in this Chapter:

(1)        Claimant agency.  Either of the following:

a.         A State agency.

b.         A local agency acting through a clearinghouse or an organization pursuant to G.S. 105A‑3(b1).

(2)        Debt.  Any of the following:

a.         A sum owed to a claimant agency that has accrued through contract, subrogation, tort, operation of law, or any other legal theory regardless of whether there is an outstanding judgment for the sum.

b.         A sum a claimant agency is authorized or required by law to collect, such as child support payments collectible under Title IV, Part D of the Social Security Act.

c.         A sum owed as a result of an intentional program violation or a violation due to inadvertent household error under the Food and Nutrition Services Program enabled by Part 5 of Article 2 of Chapter 108A of the General Statutes.

d.         Reserved for future codification purposes.

e.         A sum owed as a result of having obtained public assistance payments under any of the following programs through an intentional false statement, intentional misrepresentation, intentional failure to disclose a material fact, or inadvertent household error:

1.         The Work First Program provided in Article 2 of Chapter 108A of the General Statutes.

2.         The State‑County Special Assistance for Adults Program enabled by Part 3 of Article 2 of Chapter 108A of the General Statutes.

3.         A successor program of one of these programs.

(3)        Debtor.  An individual who owes a debt.

(4)        Department.  The Department of Revenue.

(5)        Reserved.

(6)        Local agency.  Any of the following:

a.         A county, to the extent it is not considered a State agency.

b.         A municipality.

c.         A water and sewer authority created under Article 1 of Chapter 162A of the General Statutes.

d.         A regional joint agency created by interlocal agreement under Article 20 of Chapter 160A of the General Statutes between two or more counties, cities, or both.

e.         A public health authority created under Part 1B of Article 2 of Chapter 130A of the General Statutes or other authorizing legislation.

f.          A metropolitan sewerage district created under Article 5 of Chapter 162A of the General Statutes.

g.         A sanitary district created under Part 2 of Article 2 of Chapter 130A of the General Statutes.

(7)        Net proceeds collected.  Gross proceeds collected through setoff against a debtor's refund minus the collection assistance fees provided in G.S. 105A‑13.

(8)        Refund.  An individual's North Carolina income tax refund.

(9)        State agency.  Any of the following:

a.         A unit of the executive, legislative, or judicial branch of State government.

b.         A local agency, to the extent it administers a program supervised by the Department of Health and Human Services or it operates a Child Support Enforcement Program, enabled by Chapter 110, Article 9, and Title IV, Part D of the Social Security Act. (1979, c. 801, s. 94; 1981, c. 724; 1983, c. 922, s. 21.11; 1983 (Reg. Sess., 1984), c. 1034, s. 10.2; 1985, c. 589, s. 33; c. 649, s. 6; c. 747; 1985 (Reg. Sess., 1986), c. 1014, s. 63(e), (f); 1987, c. 564, s. 18; c. 578, ss. 1, 2; c. 856, s. 12; 1989, c. 141, s. 2; c. 539, s. 1; c. 699; c. 727, s. 30; c. 770, s. 75.2; 1993 (Reg. Sess., 1994), c. 735, s. 1; 1995, c. 227, s. 1; 1996, 2nd Ex. Sess., c. 18, s. 24.30(d); 1997‑433, ss. 3.3, 11.3; 1997‑443, ss. 11A.118(a), 11A.119(a), 11A.122, 12.26; 1997‑490, s. 1; 1998‑17, s. 1; 1998‑98, s. 38(a); 2002‑156, s. 5(a); 2003‑333, s. 1; 2004‑138, s. 1; 2005‑326, s. 1; 2006‑259, s. 20; 2007‑97, s. 2.)



§ 105A-3. Remedy additional; mandatory State usage; optional local usage; obtaining identifying information; registration.

§ 105A‑3.  Remedy additional; mandatory State usage; optional local usage; obtaining identifying information; registration.

(a)        Remedy Additional.  The collection remedy under this Chapter is in addition to and not in substitution for any other remedy available by law.

(b)        Mandatory State Usage.  A State agency must submit a debt owed to it for collection under this Chapter unless the State Controller has waived this requirement or the State agency has determined that the validity of the debt is legitimately in dispute, an alternative means of collection is pending and believed to be adequate, or such a collection attempt would result in a loss of federal funds. The State Controller may waive the requirement for a State agency, other than the Department of Health and Human Services or a county acting on behalf of that Department, to submit a debt owed to it for collection under this Chapter if the State Controller finds that collection by this means would not be practical or cost effective. A waiver may apply to all debts owed a State agency or a type of debt owed a State agency.

(b1)      Optional Local Usage.  A local agency may submit a debt owed to it for collection under this Chapter. A local agency that decides to submit a debt owed to it for collection under this Chapter must establish the debt by following the procedure set in G.S. 105A‑5 and must submit the debt through one of the following:

(1)        A clearinghouse that is established pursuant to an interlocal agreement adopted under Article 20 of Chapter 160A of the General Statutes and has agreed to submit debts on behalf of any requesting local agency.

(2)        The North Carolina League of Municipalities.

(3)        The North Carolina Association of County Commissioners.

(c)        Identifying Information.  All claimant agencies shall whenever possible obtain the full name, social security number, address, and any other identifying information required by the Department from any person for whom the agencies provide any service or transact any business and who the claimant agencies can foresee may become a debtor under this Chapter.

(d)        Registration and Reports.  A State agency must register with the Department and with the State Controller. Every State agency must report annually to the State Controller the amount of debts owed to the agency for which the agency did not submit a claim for setoff and the reason for not submitting the claim.

A clearinghouse or an organization that submits debts on behalf of a local agency must register with the Department. Once a clearinghouse registers with the Department under this subsection, no other clearinghouse may register to submit debts for collection under this Chapter. (1979, c. 801, s. 94; 1989 (Reg. Sess., 1990), c. 946, s. 1; 1993, c. 512, s. 4; 1997‑443, s. 11A.122; 1997‑490, s. 1; 1998‑212, s. 12.3A(a), (b).)



§ 105A-4. Minimum debt and refund.

§ 105A‑4.  Minimum debt and refund.

This Chapter applies only to a debt that is at least fifty dollars ($50.00) and to a refund that is at least this same amount. (1979, c. 801, s. 94; 1997‑490, s. 1.)



§ 105A-5. Local agency notice, hearing, and decision.

§ 105A‑5.  Local agency notice, hearing, and decision.

(a)        Prerequisite.  A local agency may not submit a debt for collection under this Chapter until it has given the notice required by this section and the claim has been finally determined as provided in this section.

(b)        Notice.  A local agency must send written notice to a debtor that the agency intends to submit the debt owed by the debtor for collection by setoff. The notice must explain the basis for the agency's claim to the debt, that the agency intends to apply the debtor's refund against the debt, and that a collection assistance fee of fifteen dollars ($15.00) will be added to the debt if it is submitted for setoff. The notice must also inform the debtor that the debtor has the right to contest the matter by filing a request for a hearing with the local agency, must state the time limits and procedure for requesting the hearing, and must state that failure to request a hearing within the required time will result in setoff of the debt.

(c)        Administrative Review.  A debtor who decides to contest a proposed setoff must file a written request for a hearing with the local agency within 30 days after the date the local agency mails a notice of the proposed action to the debtor. A request for a hearing is considered to be filed when it is delivered for mailing with postage prepaid and properly addressed. The governing body of the local agency or a person designated by the governing body must hold the hearing.

If the debtor disagrees with the decision of the governing body or the person designated by the governing body, the debtor may file a petition for a contested case under Article 3 of Chapter 150B of the General Statutes. The petition must be filed within 30 days after the debtor receives a copy of the local decision. Notwithstanding the provisions of G.S. 105‑241.21, a local agency is considered an agency for purposes of contested cases and appeals under this Chapter.

In a hearing under this section, an issue that has previously been litigated in a court proceeding cannot be considered.

(d)        Decision.  A decision made after a hearing under this section must determine whether a debt is owed to the local agency and the amount of the debt.

(e)        Return of Amount Set Off.  If a local agency submits a debt for collection under this Chapter without sending the notice required by subsection (b) of this section, the agency must send the taxpayer the entire amount set off plus the collection assistance fees provided in G.S. 105A‑13. Similarly, if a local agency submits a debt for collection under this Chapter after sending the required notice but before final determination of the debt and a decision finds that the local agency is not entitled to any part of the amount set off, the agency must send the taxpayer the entire amount set off plus the collection assistance fees provided in G.S. 105A‑13. That portion of the amount returned that reflects the collection assistance fees must be paid from the local agency's funds.

If a local agency submits a debt for collection under this Chapter after sending the required notice and the net proceeds collected that are credited to the local agency for the debt exceed the amount of the debt, the local agency must send the balance to the debtor. No part of the collection assistance fees provided in G.S. 105A‑13 may be returned when a notice was sent and a debt is owed but the debt is less than the amount set off.

Interest accrues on the amount of a refund returned to a taxpayer under this subsection in accordance with G.S. 105‑241.21. A local agency that returns a refund to a taxpayer under this subsection must pay from the local agency's funds any interest that has accrued since the fifth day after the Department mailed the notice of setoff to the taxpayer. (1979, c. 801, s. 94; 1997‑490, s. 1; 2002‑156, s. 5(b); 2007‑491, s. 44(1)c.)



§ 105A-6. Procedure Department to follow in making setoff.

§ 105A‑6.  Procedure Department to follow in making setoff.

(a)        Notice to Department.  A claimant agency seeking to attempt collection of a debt through setoff must notify the Department in writing and supply information necessary to identify the debtor whose refund is sought to be set off. The claimant agency may include with the notification the date, if any, that the debt is expected to expire. The agency must notify the Department in writing when a debt has been paid or is no longer owed the agency.

(b)        Setoff by Department.  The Department, upon receipt of notification, must determine each year whether the debtor to the claimant agency is entitled to a refund of at least fifty dollars ($50.00) from the Department. Upon determination by the Department that a debtor specified by a claimant agency qualifies for such a refund, the Department must set off the debt against the refund to which the debtor would otherwise be entitled and must refund any remaining balance to the debtor. The Department must mail the debtor written notice that the setoff has occurred and must credit the net proceeds collected to the claimant agency. If the claimant agency is a State agency, that agency must credit the amount received to a nonreverting trust account and must follow the procedure set in G.S. 105A‑8. (1979, c. 801, s. 94; 1989 (Reg. Sess., 1990), c. 946, s. 2; 1997‑490, s. 1.)



§ 105A-7: Repealed by Session Laws 1997-490, s.1, effective January 1, 2000, and applicable to income tax refunds determined on or after that date.

§ 105A‑7: Repealed by Session Laws 1997‑490, s. 1, effective January 1, 2000, and applicable to income tax refunds determined on or after that date.



§ 105A-8. State agency notice, hearing, decision, and refund of setoff.

§ 105A‑8.  State agency notice, hearing, decision, and refund of setoff.

(a)        Notice.  Within 10 days after a State agency receives a refund of a debtor, the agency must send the debtor written notice that the agency has received the debtor's refund. The notice must explain the debt that is the basis for the agency's claim to the debtor's refund and that the agency intends to apply the refund against the debt. The notice must also inform the debtor that the debtor has the right to contest the matter by filing a request for a hearing, must state the time limits and procedure for requesting the hearing, and must state that failure to request a hearing within the required time will result in setoff of the debt. A State agency that does not send a debtor a notice within the time required by this subsection must refund the amount set off plus the collection assistance fee, in accordance with subsection (d) of this section.

(b)        Hearing.  A hearing on a contested claim of a State agency, except a constituent institution of The University of North Carolina or the Employment Security Commission, must be conducted in accordance with Article 3 of Chapter 150B of the General Statutes. A hearing on a contested claim of a constituent institution of The University of North Carolina must be conducted in accordance with administrative procedures approved by the Attorney General. A hearing on a contested claim of the Employment Security Commission must be conducted in accordance with rules adopted by that Commission. A request for a hearing on a contested claim of any State agency must be filed within 30 days after the State agency mails the debtor notice of the proposed setoff. A request for a hearing is considered to be filed when it is delivered for mailing with postage prepaid and properly addressed. In a hearing under this section, an issue that has previously been litigated in a court proceeding cannot be considered.

(c)        Decision.  A decision made after a hearing under this section must determine whether a debt is owed to the State agency and the amount of the debt.

(d)        Return of Amount Set Off.  If a State agency fails to send the notice required by subsection (a) of this section within the required time or a decision finds that a State agency is not entitled to any part of an amount set off, the agency must send the taxpayer the entire amount set off plus the collection assistance fee retained by the Department. That portion of the amount returned that reflects the collection assistance fee must be paid from the State agency's funds.

If a debtor owes a debt to a State agency and the net proceeds credited to the State agency for the debt exceed the amount of the debt, the State agency must send the balance to the debtor. No part of the collection assistance fee retained by the Department may be returned when a debt is owed but it is less than the amount set off.

Interest accrues on the amount of a refund returned to a taxpayer under this subsection in accordance with G.S. 105‑241.21. A State agency that returns a refund to a taxpayer under this subsection must pay from the State agency's funds any interest that has accrued since the fifth day after the Department mailed the notice of setoff to the taxpayer. (1979, c. 801, s. 94; 1983, c. 419; 1987, c. 827, s. 16; 1989, c. 539, s. 2; 1997‑490, s. 1; 2005‑435, s. 42; 2007‑491, s. 44(1)c.)



§ 105A-9. Appeals from hearings.

§ 105A‑9.  Appeals from hearings.

Appeals from hearings allowed under this Chapter, other than those conducted by the Employment Security Commission, shall be in accordance with the provisions of Chapter 150B of the General Statutes, the Administrative Procedure Act, except that the place of initial judicial review shall be the superior court for the county in which the debtor resides. Appeals from hearings allowed under this Chapter that are conducted by the Employment Security Commission of North Carolina shall be in accordance with the provisions of Chapter 96 of the General Statutes. (1979, c. 801, s. 94; 1989, c. 539, s. 3; 1997‑490, s. 1.)



§ 105A-10. Repealed by Session Laws 1997-490, s. 1, effective January 1, 2000, and applicable to income tax refunds determined on or after that date.

§ 105A‑10.  Repealed by Session Laws 1997‑490, s. 1, effective January 1, 2000, and applicable to income tax refunds determined on or after that date.



§ 105A-11. Repealed by Session Laws 1997-490, s. 1, effective January 1, 2000, and applicable to income tax refunds determined on or after that date.

§ 105A‑11.  Repealed by Session Laws 1997‑490, s. 1, effective January 1, 2000, and applicable to income tax refunds determined on or after that date.



§ 105A-12. Priorities in claims to setoff.

§ 105A‑12.  Priorities in claims to setoff.

The Department has priority over all other claimant agencies for collection by setoff whenever it is a competing agency for a refund. State agencies have priority over local agencies for collection by setoff. When there are multiple claims by State agencies other than the Department, the claims have priority based on the date each agency registered with the Department under G.S. 105A‑3. When there are multiple claims by two or more organizations submitting debts on behalf of local agencies, the claims have priority based on the date each organization registered with the Department under G.S. 105A‑3. When there are multiple claims among local agencies whose debts are submitted by the same organization, the claims have priority based on the date each local agency requested the organization to submit debts on its behalf. (1979, c. 801, s. 94; 1997‑490, s. 1.)



§ 105A-13. Collection assistance fees.

§ 105A‑13.  Collection assistance fees.

(a)        State Setoff.  To recover the costs incurred by the Department in collecting debts under this Chapter, a collection assistance fee of five dollars ($5.00) is imposed on each debt collected through setoff. The Department must collect this fee as part of the debt and retain it. The collection assistance fee shall not be added to child support debts or collected as part of child support debts. Instead, the Department shall retain from collections under Division II of Article 4 of Chapter 105 of the General Statutes the cost of collecting child support debts under this Chapter.

(b)        Repealed by Session Laws 2001‑380, s. 3, effective November 1, 2001.

(c)        Local Debts.  To recover the costs incurred by local agencies in submitting debts for collection under this Chapter, a local collection assistance fee of fifteen dollars ($15.00) is imposed on each local agency debt submitted under G.S. 105A‑3(b1) and collected through setoff. The Department must collect this fee as part of the debt and remit it to the clearinghouse that submitted the debt. The local collection assistance fee does not apply to child support debts.

(d)        Priority.  If the Department is able to collect only part of a debt through setoff, the collection assistance fee provided in subsection (a) of this section has priority over the local collection assistance fee and over the remainder of the debt. The local collection assistance fee has priority over the remainder of the debt. (1979, c. 801, s. 94; 1989 (Reg. Sess., 1990), c. 946, s. 3; 1995, c. 360, s. 4(a); 1997‑490, s. 1; 2000‑126, s. 6; 2001‑380, s. 3; 2002‑156, s. 5(c); 2004‑21, s. 1.)



§ 105A-14. Accounting to the claimant agency; credit to debtor's obligation.

§ 105A‑14.  Accounting to the claimant agency; credit to debtor's obligation.

(a)        Simultaneously with the transmittal of the net proceeds collected to a claimant agency, the Department must provide the agency with an accounting of the setoffs for which payment is being made. The accounting must whenever possible, include the full names of the debtors, the debtors' social security numbers, the gross proceeds collected per setoff, the net proceeds collected per setoff, and the collection assistance fee added to the debt and collected per setoff.

(b)        Upon receipt by a claimant agency of net proceeds collected on the claimant agency's behalf by the Department, a final determination of the claim if it is a State agency claim, and an accounting of the proceeds as specified under this section, the claimant agency must credit the debtor's obligation with the net proceeds collected. (1979, c. 801, s. 94; 1997‑490, s. 1.)



§ 105A-15. Confidentiality exemption; nondisclosure.

§ 105A‑15.  Confidentiality exemption; nondisclosure.

(a)        Notwithstanding G.S. 105‑259 or any other provision of law prohibiting disclosure by the Department of the contents of taxpayer records or information and notwithstanding any confidentiality statute of any claimant agency, the exchange of any information among the Department, the claimant agency, the organization submitting debts on behalf of a local agency, and the debtor necessary to implement this Chapter is lawful.

(b)        The information a claimant agency or an organization submitting debts on behalf of a local agency obtains from the Department in accordance with the exemption allowed by subsection (a) may be used by the agency or organization only in the pursuit of its debt collection duties and practices and may not be disclosed except as provided in G.S. 105‑259, 153A‑148.1, or 160A‑208.1. (1979, c. 801, s. 94; 1997‑490, s. 1.)



§ 105A-16. Rules.

§ 105A‑16.  Rules.

The Secretary of Revenue may adopt rules to implement this Chapter. The State Controller may adopt rules to implement this Chapter. (1979, c. 801, s. 94; 1997‑490, s. 1.)






Chapter 105B - Defaulted Student Loan Recovery Act.

§ 105B-1. Purpose and Definitions.

Chapter 105B.

Defaulted Student Loan Recovery Act.

Article 1.

Withholding of Personal Earnings.

§ 105B‑1.  Purpose and Definitions.

(a)        It is the purpose of this Article to enable the State Education Assistance Authority to seek an order of withholding of personal earnings against a debtor who owes money to the Authority through default on a student loan as a means of enforcing a judgment which requires the payment of money to the Authority.

(b)        As used in this Article:

(1)        "Annual federal poverty guidelines" means the annual federal poverty guidelines issued by the United States Department of Health and Human Services in effect at the time in question.

(2)        "Authority" means the State Education Assistance Authority as enabled by Article 23 of Chapter 116 of the General Statutes.

(3)        "Debtor" means any individual owing money to the Authority through default on a student loan made, guaranteed or owned by the Authority, which obligation has not been adjudicated satisfied by court order, set aside by court order, or discharged in bankruptcy.

(4)        "Family" means a parent or parents and minor children or spouses that reside together.

(5)        "Family income" means family income as set out in the annual federal poverty guidelines.

(6)        "Mistake of fact" means that the debtor:

a.         Is not the actual person named in the judgment that is the basis for a withholding action under this section;

b.         Has satisfied the obligation represented by the judgment in full and is entitled to have the judgment cancelled; or

c.         Does not have monthly disposable earnings or is not employed by the payor as stated by the Authority in its motion to the court.

d.         Has family income at or below two hundred percent (200%) of the annual federal poverty guidelines.

(7)        "Payor" means the person, firm, association or corporation by whom the debtor is employed.

(8)        "Student loan" means a loan or loans made to eligible students or parents of students to aid in obtaining an education beyond the high school level. (1989, c. 475, s. 1.)



§ 105B-2. Remedy additional.

§ 105B‑2.  Remedy additional.

The collection remedy under this Article is in addition to and not in substitution for any other remedy available by law. (1989, c. 475, s. 1.)



§ 105B-3. Procedure.

§ 105B‑3.  Procedure.

(a)        Notwithstanding any other provision of the law, in any case in which the Authority obtains a judgment against a debtor as defined in this Chapter, a judge of the district court in the county where the debtor resides or is found may enter an order of withholding whereby no more than ten percent (10%) of the debtor's monthly disposable earnings shall be withheld for the repayment of the debt owed to the Authority.  For purposes of this section, "disposable earnings" is defined as that part of the compensation paid or payable to the debtor for personal services; whether denominated as wages, salary, commission, bonus, or otherwise (including periodic payments pursuant to a pension or retirement program) which remains after the deduction of any amounts required by law to be withheld.

(b)        The Authority may move the court for an order of withholding.  The motion shall be verified and shall state the name and address of the employer of the debtor, the debtor's monthly disposable earnings from said employer (which may be based upon information and belief), and the amount sought to be withheld, not to exceed ten percent (10%) of the debtor's monthly disposable earnings.  The motion shall be accompanied by a letter to the debtor which includes information that the Authority will withdraw the motion if the debtor executes a sworn statement to the Authority that his family income is at or below two hundred percent (200%) of the annual federal poverty guidelines.  The letter shall include the definitions of family and family income, the federal poverty guidelines in effect as of the date of the letter, and the procedure to contest the proposed garnishment.  The Authority shall provide a form to the debtor for the purpose of securing his sworn statement about the level of his annual family income.  The motion shall be served on both the debtor and his alleged employer either personally or by certified mail, return receipt requested as set forth in G.S. 1A‑1, Rules of Civil Procedure.

(c)        At any time following the filing with the district court of a motion under this section, the debtor may inspect and copy records relating to the debt or debts at the offices of the Authority.

(d)        In lieu of or in conclusion of any legal proceeding instituted under this section, the debtor may enter into a written agreement with the State Education Assistance Authority to establish a schedule for the repayment of the debt or debts by periodic payments made directly to the Authority.  Upon acceptance of any such repayment agreement, the Authority shall withdraw the motion for withholding.

(e)        Contested Withholding.  The debtor or the payor may contest the withholding only on the basis of mistake of fact.  To contest the withholding, the debtor or the payor must, within 30 days from the date of service, request a hearing before the district court by serving a written request upon the court and the Authority which specifies the mistake of fact upon which the hearing request is based.  If the asserted mistake of fact can be resolved by agreement between the Authority and the debtor or the payor, whoever has asserted the mistake of fact, no hearing shall occur.  Otherwise, a hearing shall be held and a determination made within 30 days of the filing of the request by the debtor or payor.  Following the hearing the court may enter an order of withholding not to exceed ten percent (10%) of the debtor's monthly disposable earnings and not to reduce the debtor's annual family income to a point at or below two hundred percent (200%) of the annual federal poverty guidelines.  However, the court shall not enter an order of garnishment unless the court makes findings of fact that the family income of the debtor at the time of the hearing exceeds two hundred percent (200%) of the annual federal poverty guidelines.  If an order of withholding is entered, a copy of same shall be served on the debtor and the payor either personally or by certified mail, return receipt requested.  The order shall set forth sufficient findings of fact to support the action by the court and the amount to be withheld for each pay period.  The order shall be subject to review for modification and dissolution upon the filing of a motion in the cause.

(f)         Uncontested Withholding.  If neither the debtor nor the payor contests the withholding as provided in subsection (e) within the 30‑day response period, the court may, without further hearing, enter an order of withholding not to exceed ten percent (10%) of the debtor's monthly disposable earnings and not to reduce the debtor's annual family income to a point at or below two hundred percent (200%) of the annual federal poverty guidelines.  However, the court shall not enter an order of garnishment unless the court makes findings of fact that the family income of the debtor at the time of the hearing exceeds two hundred percent (200%) of the annual federal poverty guidelines.  If an order of withholding is entered, a copy of same shall be served on the debtor and the payor either personally or by certified mail, return receipt requested.  The order shall set forth sufficient findings of fact to support the action by the court and the amount to be withheld for each pay period.  The order shall be subject to review for modification and dissolution upon the filing of a motion in the cause.

(g)        Upon receipt of an order of withholding, the payor shall transmit without delay the amount ordered to be withheld to the clerk of superior court who shall disburse it to the State Education Assistance Authority.  The amount ordered to be withheld shall be increased by a processing fee of two dollars ($2.00) to be retained by the payor, unless waived, for each withholding under the order. (1989, c. 475, s. 1.)



§ 105B-4. Prohibited conduct by payor; civil penalty.

§ 105B‑4.  Prohibited conduct by payor; civil penalty.

(a)        Notwithstanding any other provision of law, when a court finds, pursuant to a motion in the cause filed by the Authority joining the payor as a third party defendant, with 30 days notice to answer the motion, that a payor has willfully refused to comply with the provisions of this section, such payor shall be ordered to commence withholding and shall be held liable to the Authority for any amount which such payor should have withheld, except that such payor shall not be required to vary his normal pay or disbursement cycles in order to comply with these provisions.

(b)        A payor shall not discharge from employment, refuse to employ, or otherwise take disciplinary action against any debtor because of the withholding. When a court finds that a payor has taken any of these actions, the payor shall be liable for a civil penalty. For a first offense, the civil penalty shall be one hundred dollars ($100.00). For second and third offenses, the civil penalty shall be five hundred dollars ($500.00) and one thousand dollars ($1,000), respectively. Any payor who violates any provision of this paragraph shall be liable in a civil action for reasonable damages suffered by a debtor as a result of the violation, and a debtor discharged or demoted in violation of this paragraph shall be entitled to be reinstated to his former position. The statute of limitations for actions under this subsection shall be one year pursuant to G.S. 1‑54.

The clear proceeds of civil penalties provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(c)        Any payor who withholds the sum provided in any notice or order to the payor shall not be liable for any penalties under this section. (1989, ch. 475, s. 1; 1998‑215, s. 116, s. 1.)



§ 105B-5. Termination of withholding.

§ 105B‑5.  Termination of withholding.

A requirement that income be withheld under this section shall promptly terminate as to prospective payments when the payor receives notice from the court that the withholding order has expired or become invalid. (1989, c. 475, s. 1.)






Chapter 106 - Agriculture.

§ 106-1: Repealed by Session Laws 1995, c. 509, s. 52.

Chapter 106.

Agriculture.

Article 1.

Department of Agriculture and Consumer Services.

Part 1. Board Of Agriculture.

§ 106‑1:  Repealed by Session Laws 1995, c.  509, s. 52.



§ 106-2. Department of Agriculture and Consumer Services established; Board of Agriculture, membership, terms of office, etc.

§ 106‑2.  Department of Agriculture and Consumer Services established; Board of Agriculture, membership, terms of office, etc.

The Department of Agriculture and Consumer Services is created and established and shall be under the control of the Commissioner of Agriculture, with the consent and advice of a board to be styled "The Board of Agriculture." The Board of Agriculture shall consist of the Commissioner of Agriculture, who shall be ex officio a member and chairman thereof and shall preside at all meetings, and of 10 other members from the State at large, so distributed as to reasonably represent the different sections and agriculture of the State. In the appointment of the members of the Board the Governor shall also take into consideration the different agricultural interests of the State, and shall appoint one member who shall be a practical tobacco farmer to represent the tobacco farming interest, one who shall be a practical cotton grower to represent the cotton interest, one who shall be a practical truck farmer or general farmer to represent the truck and general farming interest, one who shall be a practical dairy farmer to represent the dairy and livestock interest of the State, one who shall be a practical poultryman to represent the poultry interest of the State, one who shall be a practical peanut grower to represent the peanut interests, one who shall be experienced in marketing to represent the marketing of products of the State. The members of such Board shall be appointed by the Governor by and with the consent of the Senate, when the terms of the incumbents respectively expire. The term of office of such members shall be six years and until their successors are duly appointed and qualified. The terms of office of the five members constituting the present Board of Agriculture shall continue for the time for which they were appointed. In making appointments for the enlarged Board of Agriculture, the Governor shall make the appointments so that the term of three members will be for two years, three for four and four for six years. Thereafter the appointments shall be made for six years. Vacancies in such Board shall be filled by the Governor for the unexpired term. The Commissioner of Agriculture and the members of the Board of Agriculture shall be practical farmers engaged in their profession. (Code, s. 2184; 1901, c. 479, ss. 2, 4; Rev., s. 3931; 1907, c. 497, s. 1; C.S., s. 4667; 1931, c. 360, s. 1; 1937, c. 174; 1995, c. 509, s. 53; 1997‑261, ss. 15, 16.)



§ 106-3: Repealed by Session Laws 1995, c. 509, s. 54.

§ 106‑3:  Repealed by Session Laws 1995, c.  509, s. 54.



§ 106-4. Meetings of Board.

§ 106‑4.  Meetings of Board.

The Board of Agriculture, herein established, hereafter called "the Board," shall meet for the transaction of business in the  City of Raleigh at least twice a year, and oftener, if called by the Commissioner of Agriculture. (1901, c. 479, s. 3; Rev., s. 3935; C.S., s. 4669; 1921, c. 24; 1929, c. 252; 1931, c. 360, s. 2.)



§ 106-5: Repealed by Session Laws 1997-74, s. 1.

§ 106‑5:  Repealed by Session Laws 1997‑74, s.  1.



§ 106-6: Repealed by Session Laws 1995, c. 509, s. 54.

§ 106‑6:  Repealed by Session Laws 1995, c.  509, s. 54.



§ 106-6.1. Fees.

§ 106‑6.1.  Fees.

(a)        A board or commission within the Department of Agriculture and Consumer Services may establish fees or charges for the services it provides. The Board of Agriculture, subject to the provisions of Chapter 146 of the General Statutes, may establish a rate schedule for the use of facilities operated by the Department of Agriculture and Consumer Services.

(b)        No later than February 1 of each odd‑numbered year, the Board of Agriculture shall review all fees under its authority to determine whether any of these fees should be changed and report its findings to the House of Representatives and Senate Appropriations Subcommittees on Natural and Economic Resources and the Fiscal Research Division. The report required by this subsection shall include all of the information reported to the Office of State Budget and Management for its Biennial Fee Report and all of the following:

(1)        The names of the programs or divisions supported by the fee.

(2)        The total expenditures of the programs or divisions.

(3)        Any recommendations for increasing or decreasing the amount of the fee.

(4)        An evaluation of inflation since the last change to the amount of the fee.

(5)        Any other information deemed relevant to the review.  (1981, c. 495, s. 10; 1987, c. 827, s. 25; 1997‑261, s. 109; 1999‑413, s. 5; 2009‑451, s. 11.3.)



§ 106-6.2. Create special revenue funds for certain agricultural centers.

§ 106‑6.2.  Create special revenue funds for certain agricultural centers.

(a)        The Eastern North Carolina Agricultural Center Fund is created within the Department of Agriculture and Consumer Services as a special revenue fund. This Fund shall consist of receipts from the sale of naming rights to any facility located at the Eastern North Carolina Agricultural Center at Williamston, investments earnings on these moneys, and any gifts, bequests, or grants from any source for the benefit of the Eastern North Carolina Agricultural Center. All interest that accrues to this Fund shall be credited to this Fund. Any balance remaining in this Fund at the end of any fiscal year shall not revert. The Department may use this Fund only to promote, improve, repair, maintain, or operate the Eastern North Carolina Agricultural Center.

(b)        The Southeastern North Carolina Agricultural Center Fund is created within the Department of Agriculture and Consumer Services as a special revenue fund. This Fund shall consist of receipts from the sale of naming rights to any facility located at the Southeastern North Carolina Agricultural Center at Lumberton, investments earnings on these moneys, and any gifts, bequests, or grants from any source for the benefit of the Southeastern North Carolina Agricultural Center. All interest that accrues to this Fund shall be credited to this Fund. Any balance remaining in this Fund at the end of any fiscal year shall not revert. The Department may use this Fund only to promote, improve, repair, maintain, or operate the Southeastern North Carolina Agricultural Center. (1998‑212, s. 13.2.)



§§ 106-7 through 106-8: Repealed by Session Laws 1995, c. 509, s. 54.

§§ 106‑7 through 106‑8:  Repealed by Session Laws 1995, c.  509, s. 54.



§ 106-9: Repealed by Session Laws 1997-74, s. 2.

§ 106‑9:  Repealed by Session Laws 1997‑74, s.  2.



§ 106-9.1: Repealed by Session Laws 1995, c. 509, s. 54.

§ 106‑9.1:  Repealed by Session Laws 1995, c.  509, s. 54.



§ 106-9.2. Records and reports required of persons paying fees or taxes to Commissioner or Department; examination of records; determination of amount due by Commissioner in case of noncompliance.

Part 1A.  Collection and Refund of Fees and Taxes.

§ 106‑9.2.  Records and reports required of persons paying fees or taxes to Commissioner or Department; examination of records; determination of amount due by Commissioner in case of noncompliance.

(a)        Every person paying fees or taxes to the Commissioner of Agriculture or to the Department of Agriculture and Consumer Services under the provisions of this Chapter shall keep such records as the Commissioner may prescribe to indicate accurately the fees or taxes due to the Commissioner or Department, and such records shall be preserved for a period of three years, and shall at all times during the business hours of the day be subject to inspection by the Commissioner or his deputies or such other agents as may be duly authorized by the Commissioner.  Any person failing to comply with or violating any of the provisions of this section shall be guilty of a Class 1 misdemeanor.

(b)        It shall be the duty of the Commissioner of Agriculture, by competent auditors, to have the books and records of every person paying fees or taxes to the Commissioner or Department examined at least once each year to determine if such persons are keeping complete records as provided by this section, and to determine if correct reports have been made to the Commissioner or Department covering the total amount of fees or taxes due by such persons.

(c)        If any person shall fail, neglect or refuse to keep such records or to make such reports or pay fees or taxes due as required, and within the time provided in this Chapter, the Commissioner shall immediately inform himself as best he may as to the matters and things required to be set forth in such records and reports, and from such information as he may be able to obtain, determine and fix the amount of fees or taxes due the State from such delinquent person for the period covering the delinquency.  The Commissioner shall proceed immediately to collect the fees or taxes due the State, including any penalties and interest thereon, in the manner provided in this Article. (1963, c. 458; 1993, c. 539, s. 736; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑261, s. 109.)



§ 106-9.3. Procedure for assessment of fees and taxes.

§ 106‑9.3.  Procedure for assessment of fees and taxes.

(a)        If  the Commissioner of Agriculture discovers from the examination of any report filed by a taxpayer or otherwise that any fee or tax or additional fee or tax is due from any taxpayer, he shall give notice to the taxpayer in writing of the kind and amount of fee or tax which is due and of his intent to assess the same, which notice shall contain advice to the effect that unless application for a rehearing is made within the time specified in subsection (c), the proposed assessment will become conclusive and final.

If the Commissioner is unable to obtain from the taxpayer adequate  and reliable information upon which to base such assessment, the assessment may be made upon the basis of the best information available and, subject to the provisions hereinafter made, such assessment shall be deemed correct.

(b)        The notice required to be given in subsection (a) may be delivered to the taxpayer by an agent of the Commissioner or may be sent by mail to the last known address of the taxpayer and such notice will be deemed to have been received in due course of the mail unless the taxpayer shall make an affidavit to the contrary within 90 days after such notice is mailed, in which event the taxpayer shall be heard by the Commissioner in all respects as if he had made timely application.

(c)        Any taxpayer who objects to a proposed assessment of fee or tax or additional fee or tax shall be entitled to a hearing before the Commissioner of Agriculture, provided application therefor is made in writing within 30 days after the mailing or delivery of the notice required by subsection (a). If application for a hearing is made in due time, the Commissioner of Agriculture shall set a time and place for the hearing and after considering the taxpayer's objections shall give written notice of his decision to the taxpayer. The amount of fee or tax or additional fee or tax due from the taxpayer as finally determined by the Commissioner shall thereupon be assessed and upon assessment shall become immediately due and collectible.

Provided, the taxpayer may request the Commissioner at any time within 30 days of notice of such proposed assessment for a written statement, or transcript, of the information and the evidence upon which the proposed assessment is based, and the Commissioner of Agriculture shall furnish such statement, or transcript, to the taxpayer. Provided, further, after request by the taxpayer for such written statement, or transcript, the taxpayer shall have 30 days after the receipt of the same from the Commissioner of Agriculture to  apply in writing for such hearing, explaining in detail his objections to such proposed assessment. If no request for such hearing is so made, such proposed assessment shall be final and conclusive.

(d)        If no timely application for a hearing is made within 30 days after notice of a proposed assessment of fee or tax or additional fee or tax is given pursuant to subsection (a), such proposed fee or tax or additional fee or tax assessment shall become final without further notice and shall be immediately due and collectible.

(e)        Where a proper report has been filed by a taxpayer and in the absence of fraud, the Commissioner of Agriculture shall assess any fee or tax or additional fee or tax due from the taxpayer within three years after the date upon which such report is filed or within three years after the date upon which such report was required by law to be filed, whichever is the later. If no report has been filed, and in the absence of fraud, any fee or tax or additional fee or tax due from a taxpayer may be assessed at any time within five years after the date  upon which such report was required by law to be filed. In the event a false and fraudulent report has been filed or there has been an attempt in any manner to fraudulently defeat or evade a fee or tax, any fee or tax or additional fee or tax due from the taxpayer may be assessed at any time.

(f)         Except as hereinafter provided in subsection (g), the Commissioner of Agriculture shall have no authority to assess any fee or tax or additional fee or tax under this section until the notice required by subsection (a) shall have been given and the period within which an application for a hearing may be filed has expired, or if a timely application for a hearing if filed, until written notice of the Commissioner's decision has been given to the taxpayer, provided, however that if the notice required by subsection (a) shall be mailed  or delivered within the limitation prescribed in subsection (e), such limitation shall be deemed to have been complied with and the proceeding may be carried forward to its conclusion.

(g)        Notwithstanding any other provision of this section, the Commissioner of Agriculture shall have authority at any time within the applicable period of limitations to proceed at once to assess any fee or tax or additional fee or tax which he finds is due from a taxpayer if, in his opinion, the collection of such fee or tax is in jeopardy and immediate assessment is necessary in order to protect the interest of the State, provided, however, that if an assessment is made pursuant to the authority set forth in this subsection before the notice required by subsection (a) is given, such assessment shall not be valid unless the notice required by subsection (a) shall be given within 30 days after the date of such assessment.

(h)        All assessments of fees or taxes or additional fees or taxes (exclusive of penalties assessed thereon) shall bear interest at the rate of one half of one percent (0.5%) per month or fraction thereof from the time said fees or taxes or additional fees or taxes were due to have been paid until paid. (1963, c. 458.)



§ 106-9.4. Collection of delinquent fees and taxes.

§ 106‑9.4.  Collection of delinquent fees and taxes.

(a)        If any fee or tax imposed by this Chapter, or any other fee or tax levied by the State and payable to the Commissioner of Agriculture or the Department of Agriculture and Consumer Services, or any portion of such fee or tax, be not paid within 30 days after the same becomes due and payable, and after the same has been assessed, the Commissioner of Agriculture shall issue an order under his hand and official seal, directed to the sheriff of any county of the State commanding him to levy upon and sell the real and personal property of the taxpayer found within his county for the payment of the amount thereof, with the added penalties, additional taxes, interest, and cost of executing the same, and to return to the Commissioner of Agriculture the money collected by virtue thereof within a time to be therein specified, not less than 60 days from the date of the order. The said sheriff shall, thereupon, proceed upon the same in all respects with like effect and in the same manner prescribed by law in respect to executions issued against property upon judgments of a court of record, and shall be entitled to the same fees for his services in executing the order, to be collected in the same manner.

(b)        Bank deposits, rents, salaries, wages, and all other choses in action or property incapable of manual levy or delivery, hereinafter called the intangible, belonging, owing, or to become due to any taxpayer subject to any of the provisions of this Chapter, or which has been transferred by such taxpayer under circumstances which would permit it to be levied upon if it were tangible, shall be subject to attachment or garnishment as herein provided, and the person owing said intangible, matured or unmatured, or having same in his possession or control, hereinafter called the garnishee, shall become liable for all sums due by the taxpayer under this Chapter to the extent of the amount of the intangible belonging, owing, or to become due to the taxpayer subject to the setoff of any matured or unmatured indebtedness of the taxpayer to the garnishee. To effect such attachment or garnishment the Commissioner of Agriculture shall serve or cause to be served upon the taxpayer and the garnishee a notice as hereinafter provided, which notice may be served by any deputy or employee of the Commissioner of Agriculture or by any officer having authority to serve summonses. Said notice shall show:

(1)        The name of the taxpayer and his address, if known;

(2)        The nature and amount of the fee or tax, and the interest and penalties thereon, and the year or years for which the same were levied or assessed, and

(3)        Shall be accompanied by a copy of this subsection, and thereupon the procedure shall be as follows:

If the garnishee has no defense to offer or no setoff against the taxpayer, he shall, within 10 days after service of said notice, answer the same by sending to the Commissioner of Agriculture by registered mail a statement to that effect, and if the amount due or belonging to the taxpayer is then due or subject to his demand, it shall be remitted to the Commissioner with said statement, but if said amount is to mature in the future, the statement shall set forth that fact and the same shall be paid to the Commissioner upon maturity, and any payment by the garnishee hereunder shall be a complete extinguishment of any liability therefor on his part to the taxpayer. If the garnishee has any defense or setoff, he shall state the same in writing under oath, and, within 10 days after service of said notice, shall send two copies of said statement to the Commissioner by registered mail; if the Commissioner admits such defense or setoff, he shall so advise the garnishee in writing within 10 days after receipt of such statement and the attachment or garnishment shall thereupon be discharged to the amount required by such defense or setoff, and any amount attached or garnished hereunder which is not affected by such defense or setoff shall be remitted to the Commissioner as above provided in cases where the garnishee has no defense or setoff, and with like effect. If the Commissioner shall not admit the defense or setoff, he shall set forth in writing his objections thereto and shall send a copy thereof to the garnishee within 10 days after receipt of the garnishee's statement, or within such further time as may be agreed on by the garnishee, and at the same time he shall file a copy of said notice, a copy of the garnishee's statement, and a copy of his objections thereto in the superior court of the county where the garnishee resides or does business where the issues made shall be tried as in civil actions.

If judgment is entered in favor of the Commissioner of Agriculture by default or after hearing, the garnishee shall become liable for the fee or taxes, interest and penalties due by the taxpayer to the extent of the amount over and above any defense or setoff of the garnishee belonging, owing, or to become due to the taxpayer, but payments shall not be required from amounts which are to become due to the taxpayer until the maturity thereof, nor shall more than ten percent (10%) of any taxpayer's salary or wages be required to be paid hereunder in any one month. The garnishee may satisfy said judgment upon paying said amount, and if he fails to do so, execution may issue as provided by law. From any judgment or order entered upon such hearing either the Commissioner of Agriculture or the garnishee may appeal as provided by law. If, before or after judgment, adequate security is filed for the payment of said taxes, interest, penalties, and costs, the attachment or garnishment may be released or execution stayed pending appeal, but the final judgment shall be paid or enforced as above provided. The taxpayer's sole remedies to question his liability for said fees or taxes, interest, and penalties shall be those provided in this Article, as now or hereinafter amended or supplemented. If any third person claims any intangible attached or garnished hereunder and his lawful right thereto, or to any part thereof, is shown to the Commissioner, he shall discharge the attachment or garnishment to the extent necessary to protect such right, and if such right is asserted after the filing of said copies as aforesaid, it may be established by interpleader as now or hereafter provided by the General Statutes in cases of attachment and garnishment. In case such third party has no notice of proceedings hereunder, he shall have the right to file his petition under oath with the Commissioner at any time within 12 months after said intangible is paid to him and if the Commissioner finds that such party is lawfully entitled thereto or to any part thereof, he shall pay the same to such party as provided for refunds by G.S. 105‑407 and if such payment is denied, said party may appeal from the determination of the Commissioner to the Superior Court of Wake County or to the superior court of the county wherein he resides or does business. The intangibles of a taxpayer shall be paid or collected hereunder only to the extent necessary to satisfy said fees or taxes, interest, penalties, and costs. Except as hereinafter set forth, the remedy provided in this section shall not be resorted to unless a warrant for collection or execution against the taxpayer has been returned unsatisfied: Provided, however, if the Commissioner is of opinion that the only effective remedy is that herein provided, it shall not be necessary that a warrant for collection or execution shall be first returned unsatisfied, and in no case shall it be a defense to the remedy herein provided that a warrant for collection or execution has not been first returned unsatisfied: Provided, however, that no salary or wage at the rate of less than two hundred dollars ($200.00) per month, whether paid weekly or monthly, shall be attached or garnished under the provisions of this section.

(c)        In addition to the remedy herein provided, the Commissioner of Agriculture is authorized and empowered to make a certificate setting forth the essential particulars relating to the said fee or tax, including the amount thereof, the date when the same was due and payable, the person, firm, or corporation chargeable therewith, and the nature of the fee or tax, and under his hand and seal transmit the same to the clerk of the superior court of any county in which the delinquent taxpayer resides or has property; whereupon, it shall be the duty of the clerk of the superior court of the county to docket the said certificate and index the same on the cross index of judgments, and execution may issue thereon with the same force and effect as an execution upon any other judgment of the superior court; said tax shall become a lien on realty only from the date of the docketing of such certificate in the office of the clerk of the superior court and in personalty only from the date of the levy on such personalty and upon execution thereon no homestead or personal property exemption shall be allowed.

(d)        The remedies herein given are cumulative and in addition to all other remedies provided by law for the collection of said fees and taxes. (1963, c. 458; 1997‑261, s. 109.)



§ 106-9.5. Refund of overpayment.

§ 106‑9.5.  Refund of overpayment.

If the Commissioner of Agriculture discovers from the examination of any report, or otherwise, that any taxpayer has overpaid the correct amount of any fee or tax (including penalties, interest and costs, if any), such overpayment shall be refunded to the taxpayer within 60 days after it is ascertained together with interest thereon at the rate of six percent (6%) per annum: Provided, that interest on any such refund shall be computed from a date 90 days after date tax was originally paid by the taxpayer. Provided, further, that demand for such refund is made by the taxpayer within three years from the date of such overpayment or the due date of the report, whichever is later. (1963, c. 458.)



§ 106-9.6. Suits to prevent collection prohibited; payment under protest and recovery of fee or tax so paid.

§ 106‑9.6.  Suits to prevent collection prohibited; payment under protest and recovery of fee or tax so paid.

No court of this State shall entertain a suit of any kind brought for the purpose of preventing the collection of any fee or tax imposed in this Chapter. Whenever a person shall have a valid defense  to the enforcement of the collection of a fee or tax assessed or charged against him or his property, such person shall pay such fee or tax to the proper officer, and notify such officer in writing that he pays the same under protest. Such payment shall be without prejudice to any defense or rights he may have in the premises, and he may, at any time within 30 days after such payment, demand the same in writing from the Commissioner of Agriculture; and if the same shall not be refunded within 90 days thereafter, may sue such official in the courts of the State for the amount so demanded. Such suit must be brought in the Superior Court of Wake County, or in the county in which the taxpayer resides. (1963, c. 458.)



§ 106-10. Election; term; vacancy.

Part 2.  Commissioner of Agriculture.

§ 106‑10.  Election; term; vacancy.

The Commissioner of Agriculture shall be elected at the general election for other State officers, shall be voted for on the same ballot with such officers, and his term of office shall be four years, and until his successor is elected and qualified. Any vacancy in the office of such Commissioner shall be filled by the Governor, the appointee to hold until the next regular election to the office and the qualification of his successor. (1901, c. 479, s. 4; Rev., s. 3938; C.S., s. 4675.)



§ 106-11. Salary of Commissioner of Agriculture.

§ 106‑11.  Salary of Commissioner of Agriculture.

The salary of the Commissioner of Agriculture shall be set by the General Assembly in the Current Operations Appropriations Act. In addition to the salary set by the General Assembly in the Current Operations Appropriations Act, longevity pay shall be paid on the same basis as is provided to employees of the State who are subject to the State Personnel Act. (1901, c. 479, s. 4; 1905, c. 529; Rev., s. 2749; 1907, c. 887, s. 1; 1913, c. 58; C.S., s. 3872; 1921, c. 25, s. 1; 1933, c. 282, s. 5; 1935, c. 293; 1937, c. 415; 1939, c. 338; 1943, c. 499, s. 1; 1947, c. 1041; 1949, c. 1278; 1953, c. 1, s. 2; 1957, c. 1; 1963, c. 1178, s. 4; 1967, c. 1130; c. 1237, s. 4; 1969, c. 1214, s. 4; 1971, c. 912, s. 4; 1973, c. 778, s. 4; 1975, 2nd Sess., c. 983, s. 19; 1977, c. 802, s. 42.10; 1983, c. 761, s. 208; 1983 (Reg. Sess., 1984), c. 1034, s. 164; 1987, c. 738, s. 32(b).)



§§ 106-12 through 106-13: Repealed by Session Laws 1997-74, ss. 3, 4.

§§ 106‑12 through 106‑13:  Repealed by Session Laws 1997‑74, ss.  3, 4.



§ 106-14. To establish regulations for transportation of livestock.

§ 106‑14.  To establish regulations for transportation of livestock.

The Commissioner of Agriculture, by and with the consent and advice of the Board of Agriculture, shall promulgate and enforce such rules and regulations as may be necessary for the proper transporting of livestock by motor vehicle, and may require a permit for such vehicles if it becomes necessary in order to prevent the spread of animal diseases. This section shall not apply to any county  having a local law providing for the vaccination of hogs against cholera. (1937, c. 427, ss. 1, 2.)



§§ 106-15 through 106-19: Repealed by Session Laws 1997-74, s. 5.

Part 3.  Powers and Duties of Department and Board.

§§ 106‑15 through 106‑19:  Repealed by Session Laws 1997‑74, s.  5.



§ 106-20: Repealed by Session Laws 1987, c. 244, s. 1(a).

§ 106‑20: Repealed by Session Laws 1987, c.  244, s. 1(a).



§ 106-21: Repealed by Session Laws 1997-74, s. 7.

§ 106‑21:  Repealed by Session Laws 1997‑74, s.  7.



§ 106-21.1. Feed Advisory Service; fee.

§ 106‑21.1.  Feed Advisory Service; fee.

The Department of Agriculture and Consumer Services shall operate a Feed Advisory Service for the analysis of animal feeds in order to provide a feeding management service to all animal producers in North Carolina. A fee of ten dollars ($10.00) shall accompany each feed sample sent to the Department for testing. A fee of seventy‑five dollars ($75.00) shall accompany each feed sample which is to be tested for the presence of fumonisin. (1979, c. 1026; 1989, c. 544, s. 9; 1991, c. 649, s. 1; 1997‑261, s. 21.)



§ 106-21.2. Food Bank information and referral service.

§ 106‑21.2.  Food Bank information and referral service.

The Department of Agriculture and Consumer Services may maintain an information and referral service for persons and organizations that have notified the department of their desire to donate food to a nonprofit organization or a nonprofit corporation. (1979, 2nd Sess., c. 1188, s. 2; 1997‑261, s. 22.)



§ 106-22. Joint duties of Commissioner and Board.

§ 106‑22.  Joint duties of Commissioner and Board.

The Commissioner of Agriculture, by and with the consent and advice of the Board of Agriculture shall:

(1)        General.  Investigate and promote such subjects relating to the improvement of agriculture, the beneficial use of commercial fertilizers and composts, and for the inducement of immigration and capital as he may think proper; but he is especially charged:

(2)        Commercial Fertilizers.  With such supervision of the trade in commercial fertilizers as will best protect the interests of the farmers, and shall report to district attorneys and to the General Assembly information as to the existence or formation of trusts or combinations in fertilizers or fertilizing materials which are or may be offered for sale in this State, whereby the interests of the farmers may be injuriously affected, and shall publish such information in the Bulletin of the Department;

(3)        Cattle and Cattle Diseases.  With investigations adapted to promote the improvement of milk and beef cattle, and especially investigations relating to the diseases of cattle and other domestic animals, and shall publish and distribute from time to time information relative to any contagious diseases of stock, and suggest remedies therefor, and shall have power in such cases to quarantine the infected animals and to regulate the transportation of stock in this State, or from one section of it to another, and may cooperate with the United States Department of Agriculture in establishing and maintaining cattle districts or quarantine lines, to prevent the infection of cattle from splenic or Spanish fever.  Any person willfully violating such regulations shall be liable in a civil action to any person injured, and for any and all damages resulting from such conduct, and shall also be guilty of a Class 1 misdemeanor;

(4)        Honey and Bee Industry.  With investigations adapted to promote the improvement of the honey and bee industry in this State, and especially investigations relating to the diseases of bees, and shall publish and distribute from time to time information relative to such diseases, and such remedies therefor, and shall have power in such cases to quarantine the infected bees and to control or eradicate such infections and to regulate the transportation or importation into North Carolina from any other state or country of bees, honey, hives, or any apiary equipment, or from one section of the State to another, and may cooperate with the United States Department of Agriculture in establishing and maintaining quarantine lines or districts.  The Commissioner of Agriculture, by and with the consent and advice of the Board of Agriculture, shall have power to make rules and regulations to carry out the provisions of this section; and in event of failure to comply with any such rules and regulations, the Commissioner of Agriculture or his duly authorized agent is authorized to confiscate and destroy any infected bees and equipment and any bees and/or used apiary equipment moved in violation of these regulations;

(5)        Insect Pests.  With investigations relative to the ravages of insects and with the dissemination of such information as may be deemed essential for their abatement, and making regulations for destruction of such insects.  The willful violation of any of such regulations by any person shall be a Class 1 misdemeanor;

(6)        New Agricultural Industries.  With investigations and experiments directed to the introduction and fostering of new agricultural industries, adapted to the various climates and soils of the State, especially the culture of truck and market gardens, the grape and other fruits;

(7)        Drainage and Irrigation; Fertilizer Sources.  With the investigations of the subject of drainage and irrigation and publication of information as to the best methods of both, and what surfaces, soils, and locations may be most benefited by such improvements; also with the collection and publication of information in regard to localities, character, accessibility, cost, and modes of utilization of native mineral and domestic sources of fertilizers, including formulae for composting adapted to the different crops, soils, and materials;

(8)        Farm Fences.  With the collection of statistics relating to the subject of farm fences, with suggestions for diminishing their cost, and the conditions under which they may be dispensed with altogether;

(9)        Sales of Fertilizers, Seeds, and Food Products.  With the enforcement and supervision of the laws which are or may be enacted in this State for the sale of commercial fertilizers, seeds and food products, with the authority to make regulations concerning the same;

(10)      Inducement of Capital and Immigration.  With the inducement of capital and immigration by the dissemination of information relative to the advantages of soil and climate and to the natural resources and industrial opportunities offered in this State, by the keeping of a land registry and by the publication of descriptions of agricultural, mineral, forest, and trucking lands which may be offered the Department for sale; which publication shall be in tabulated form, setting forth the county, township, number of acres, names and addresses of owners, and such other information as may be needful in placing inquiring homeseekers in communication with landowners; and he shall publish a list of such inquiries in the Bulletin for the benefit of those who may have land for sale;

(11)      Diversified Farming.  With such investigations as will best promote the improvement and extension of diversified farming, including the rotation of crops, the raising of home supplies, vegetables, fruits, stock, grasses, etc.;

(12)      Farmers' Institutes.  With the holding of farmers' institutes in the several counties of the State, as frequently as may be deemed advisable, in order to instruct the people in improved methods in farming, in the beneficial use of fertilizers and composts, and to ascertain the wants and necessities of the various farming communities; and may collect the papers and addresses made at these institutes and publish the same in pamphlet form annually for distribution among the farmers of the State.  He may secure such assistants as may be necessary or beneficial in holding such institutes;

(13)      Publication of Bulletin.  The Commissioner shall publish bulletins which shall contain a list of the fertilizers and fertilizing materials registered for sale each year, the guaranteed constituents of each brand, reports of analyses of fertilizers, the dates of meeting and reports of farmers' institutes and similar societies, description of farm buildings suited to our climate and needs, reports of interesting experiments of farmers, and such other matters as may be deemed advisable.  The Department may determine the number of bulletins which shall be issued each year;

(14)      Reports to Legislature.  He shall transmit to the General Assembly at each session a report of the operations of the Department with suggestions of such legislation as may be deemed needful;

(15)      Repealed by Session Laws 1993, c. 561, s. 116(d).

(16)      State Agricultural Policies.  Establish State government policies relating to agriculture.

(17)      Agronomic Testing.  Provide agronomic testing services and charge reasonable fees for plant analysis and nematode testing.  The Board shall charge at least four dollars ($4.00) for plant analysis and at least two dollars ($2.00) for nematode testing. (1901, c. 479, s. 4; Rev., ss. 3294, 3724, 3944; 1917, c. 16; C.S., s. 4688; 1939, c. 173; 1973, c. 47, s. 2; 1979, c. 344, s. 1; 1981, c. 495, s. 9; 1989, c. 544, s. 4; 1993, c. 539, ss. 737, 738, c. 561, s. 116(d); 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-22.1. State farms.

§ 106‑22.1.  State farms.

State‑owned farmland, including timberland, allocated to the Department of Agriculture and Consumer Services for the State Farm Program, shall be managed by the Department for research, teaching, and demonstration in agriculture, forestry, and aquaculture. Research projects on the State farms shall be approved by the Department. The Department may sell surplus commodities produced on the farms. (1989, c. 500, s. 107(c); 1997‑261, s. 23.)



§ 106-22.2: Recodified as § 143B-344.23 by Session Laws 1998-212, s. 21(a).

§ 106‑22.2:      Recodified as § 143B‑344.23 by Session Laws 1998‑212, s.  21(a).



§ 106-22.3. Organic Production Program.

§ 106‑22.3.  Organic Production Program.

(a)        The Board of Agriculture may establish rules, standards, guidelines, and policies for the establishment and implementation of a voluntary program for the certification of organically produced agricultural products.

(b)        The Commissioner of Agriculture may enter into agreements with the United States Department of Agriculture and may apply for approval, accreditation, certification, or similar authority as may be necessary to comply with the requirements of the Organic Foods Production Act of 1990, Public Law 101‑624. (1993, c. 147.)



§ 106-22.4. Llamas as livestock.

§ 106‑22.4.  Llamas as livestock.

Any rules adopted by the Board of Agriculture that affect llamas shall not refer to llamas as exotic or wild animals. It is the intent of the General Assembly that llamas be treated as domesticated livestock in order to promote the development and improvement of the llama industry in the State. This section does not prohibit the Board of Agriculture from classifying llamas for animal health purposes in accordance with generally accepted standards of veterinary medicine. For purposes of the section, "llama" means a South American camelid that is an animal of the genus llama. Llama includes llamas, alpacas, and guanacos. Llama does not include vicunas. (1997‑84, s. 3.)



§ 106-22.5. Agricultural tourism signs.

§ 106‑22.5.  Agricultural tourism signs.

(a)        The Department of Agriculture and Consumer Services shall provide directional signs on major highways at or in reasonable proximity to the nearest interchange or within one mile leading to an agricultural facility that promotes tourism by providing tours and on‑site sales or samples of North Carolina agricultural products to area tourists.

(b)        An agricultural facility must be open for business at least four days a week, 10 months of the year in order to qualify for the directional signs provided for in this section. The Department shall assess the facility the actual reasonable costs of the sign and its installation. (1999‑356, s. 1.)



§ 106-23. Legislative assent to Adams Act for experiment station.

Part 4.  Cooperation of Federal and State Governments in Agricultural Work.

§ 106‑23.  Legislative assent to Adams Act for experiment station.

Legislative assent be and the same is hereby given to the purpose of an act of Congress approved March 16, 1906, entitled "An Act to provide for an increased annual appropriation for agricultural experiment stations, and regulating the expenditure thereof," known as the Adams Act, and the money appropriated by this act be and the same is hereby accepted on the part of the State for the use of the agricultural experiment station, and the whole amount shall be used for the benefit of the said agricultural experiment station, in accordance with the act of Congress making appropriations for agricultural experiment stations and governing the expenditure thereof. (1907, c. 793; C.S., s. 4689.)



§ 106-24. Collection and publication of information relating to agriculture; cooperation.

Part 5. Cooperation Between Department and United States Department of Agriculture, and County Commissioners.

§ 106‑24.  Collection and publication of information relating to agriculture; cooperation.

(a)        The Department of Agriculture and Consumer Services shall collect, compile, systematize, tabulate, and publish statistical information relating to agriculture. The Department is authorized to use sample surveys to collect primary data relating to agriculture. The Department is authorized to cooperate with the United States Department of Agriculture and the several boards of county commissioners of the State, to accomplish the purpose of this Part.

(b)        The Department of Agriculture and Consumer Services shall annually collect information on water use by persons who withdraw 10,000 gallons per day or more of water from the surface or groundwater sources of the State for activities directly related or incidental to the production of crops, fruits, vegetables, ornamental and flowering plants, dairy products, livestock, poultry, and other agricultural products. The information shall be collected by survey conducted pursuant to subsection (a) of this section and in accordance with Title 7 United States Code Section 2276 (Confidential Information Protection and Statistical Efficiency Act). The Department shall develop the survey form in consultation with the Department of Environment and Natural Resources. The Department shall report the results of the water use survey to the Environmental Review Commission no later than July 1 of each year and shall provide a copy of the report to the Department of Environment and Natural Resources. The report shall include recommendations about modifications to the survey, including changes in the gallons per day threshold for water use data collection. The report shall provide agricultural water use data by county. If the county is located in more than one river basin, the report shall separate the county data to show agricultural water use by river basin within the county. If publication of county or watershed data would result in disclosure of an individual operation's water use, the data will be combined with data from another county or watershed.  (1921, c. 201, s. 1; C.S., s. 4689(a); 1941, c. 343; 1975, c. 611, s. 1; 1979, c. 228, s. 1; 1997‑261, s. 25; 2008‑143, s. 2(a).)



§ 106-24.1. Confidentiality of information collected and published.

§ 106‑24.1.  Confidentiality of information collected and published.

All information published by the Department of Agriculture and Consumer Services pursuant to this Part shall be classified so as to prevent the identification of information received from individual farm operators. All information received pursuant to this Part from individual farm operators shall be held confidential by the Department and its employees. Information collected by the Department from individual farm operators for the purposes of its animal health programs may be disclosed by the State Veterinarian when, in his judgment, the disclosure will assist in the implementation of these programs. Animal disease diagnostic tests that identify the owner of the animal shall not be disclosed without the permission of the owner unless the State Veterinarian determines that disclosure is necessary to prevent the spread of an animal disease or to protect the public health. (1979, c. 228, s. 3; 1993, c. 5, s. 1; 1997‑261, s. 26; 2002‑179, s. 8.)



§§ 106-25 through 106-26.2. Repealed by Session Laws 1979, c. 288, s. 2.

§§ 106‑25 through 106‑26.2.  Repealed by Session Laws 1979, c. 288, s. 2.



§§ 106-26.3 through 106-26.6. Reserved for future codification purposes.

§§ 106‑26.3 through 106‑26.6.  Reserved for future codification purposes.



§§ 106-26.7 through 106-26.12. Repealed by Session Laws 1977, c. 1122, s. 10.

Article 1A.

State Farm Operations Commission.

§§ 106‑26.7 through 106‑26.12.  Repealed by Session Laws 1977, c. 1122, s. 10.



§§ 106-26.13 through 106-26.21: Repealed by Session Laws 1989, c. 500, s. 107(a).

Article 1B.

State Farm Operations Commission.

§§ 106‑26.13 through 106‑26.21: Repealed by Session Laws 1989, c.  500, s. 107(a).



§§ 106-27 through 106-50: Superseded by G.S. 106-50.1 through 106-50.22.

Article 2.

North Carolina Fertilizer Law of 1947.

§§ 106‑27 through 106‑50:  Superseded by G.S.  106‑50.1 through 106‑50.22.



§§ 106-50.1 through 106-50.22. Repealed by Session Laws 1977, c. 303, s. 24.

§§ 106‑50.1 through 106‑50.22.  Repealed by Session Laws 1977, c. 303, s. 24.



§§ 106-50.23 through 106-50.27. Reserved for future codification purposes.

§§ 106‑50.23 through 106‑50.27.  Reserved for future codification purposes.



§ 106-50.28. Short title.

Article 2A.

North Carolina Soil Additives Act of 1977.

§ 106‑50.28.  Short title.

This Article shall be known as the North Carolina Soil Additives Act of 1977. (1977, c. 233, s. 1.)



§ 106-50.29. Administration of Article.

§ 106‑50.29.  Administration of Article.

This Article shall be administered by the Commissioner of Agriculture of the State of North Carolina. (1977, c. 233, s. 2.)



§ 106-50.30. Definitions.

§ 106‑50.30.  Definitions.

Words used in this Article shall be defined as follows:

(1)        "Adulterated" means any soil additive:

a.         Which contains any deleterious substance in sufficient quantity to be injurious to desirable terrestrial or aquatic organisms when applied in accordance with the directions for use shown on the label; or

b.         Whose composition differs from that offered in support of  registration or shown on the label; or

c.         Which contains noxious weed seed.

(2)        "Bulk" means in nonpackaged form.

(3)        "Commissioner" means the Commissioner of Agriculture of the State of North Carolina or his designated agent.

(4)        "Distribute" means to import, consign, offer for sale, sell, barter, exchange, or to otherwise supply soil additives to any person in this State.

(5)        "Distributor" means any person who imports, consigns, sells, offers for sale, barters, exchanges, or otherwise supplies soil additives in this State.

(6)        "Label" means the display of written, printed, or graphic matter upon the immediate container of, or accompanying soil additives.

(7)        "Labeling" means all written, printed, or graphic matter accompanying any soil additive and all advertisements, brochures, posters, television, radio or oral claims used in promoting its sale.

(8)        "Percent" or "percentage" means the parts per hundred by weight.

(9)        "Person" means individuals, partnerships, associations, corporations or other legal entity.

(10)      "Product name" means the designation under which a soil additive is offered for distribution.

(11)      "Registrant" means any person who registers a soil additive  under the provisions of this Article.

(12)      "Sale" means any transfer of title or possession, or both, exchange or barter of tangible personal property, conditioned or otherwise for a consideration paid or to be paid, and this shall include any of said transactions whereby title or ownership is to pass and shall further mean and include any bailment, loan, lease, rental, or license to use or consume tangible personal property for a consideration paid in which  possession of said property passes to the bailor, borrower, lessee, or licensee.

(13)      "Sell" means the alienation, exchange, transfer or contract  for such transfer of property for a fixed price in money or its equivalent.

(14)      "Soil additive" means any substance intended for changing the characteristics of soil or other growth medium for purposes of:

a.         Increasing the biological population, or

b.         Increasing penetrability of water or air, or

c.         Increasing water holding capacity, or

d.         Increasing root development, or

e.         Alleviating or decreasing soil compaction, or

f.          Otherwise altering the soil or other medium in such manner that the physical and biological properties are materially enhanced.

g.         The term "soil additive" does not include any substance for which nutritional claims are made, such as, but not limited to, commercial fertilizers, liming materials, or unmanipulated vegetable or animal manures. It also specifically does not include rhizobial inoculants, pine bark, peat moss, other unfortified mulches, or pesticides. (1977, c. 233, s. 3.)



§ 106-50.31. Registration of additives.

§ 106‑50.31.  Registration of additives.

Every soil additive distributed in North Carolina shall be registered with the Commissioner by the person whose name appears on the label on forms furnished by the Commissioner. The applicant shall furnish such information as the Commissioner may require. In determining the acceptability of any product for registration, the Commissioner may require proof of claims made for the soil additive. If no specific claims are made, the Commissioner may require proof of usefulness and value of the soil additive. As evidence of proof, the Commissioner may rely on experimental data furnished by the applicant and may require that such data be developed by a recognized research or experimental institution. The Commissioner may further require that such data be developed from tests conducted under conditions identical to or closely related to those present in North Carolina. The Commissioner may reject any data not developed under such conditions and may rely on the advice of the Director of the North Carolina Agricultural Experiment Station in evaluating data for registration.

The registration fee shall be one hundred dollars ($100.00) per year for each product. Registration shall expire on December 31, annually, unless an application for renewal has been received prior to the expiration date.

The application for registration shall include the following:

(1)        The name and address of the registrant;

(2)        Product name;

(3)        Guaranteed analysis;

a.         Active ingredients (name of each ingredient and percent)

b.         Inert ingredients (name of each ingredient and percent)

(4)        Directions for use;

(5)        Purpose of product.

The application shall be accompanied by the label for the product and all advertisements including brochures, posters, or other information promoting the product. The registrant is responsible for all guaranteed analysis and claims appearing on the label. (1977, c. 233, s. 4; 1989, c. 544, s. 8.)



§ 106-50.32. Labeling of containers.

§ 106‑50.32.  Labeling of containers.

Every soil additive container shall be labeled on the face or display side in readable and conspicuous form showing:

(1)        The product name;

(2)        The guaranteed analysis;

(3)        A statement of claim or purpose;

(4)        Adequate directions for use;

(5)        Net weight or volume;

(6)        Name and address of registrant. (1977, c. 233, s. 5.)



§ 106-50.33. When additive considered misbranded.

§ 106‑50.33.  When additive considered misbranded.

A soil additive shall be considered misbranded if:

(1)        Its label or labeling is false or misleading in any particular;

(2)        It is distributed under the name of another soil additive;

(3)        It is represented as a soil additive or is represented to contain a soil additive unless such soil additive conforms to the soil additive definition in this Article. (1977, c. 233, s. 6.)



§ 106-50.34. Records and reports of registrants.

§ 106‑50.34.  Records and reports of registrants.

Each registrant shall keep accurate records of his sales, and shall file a semiannual report covering the periods January 1 through June 30, and July 1 through December 31. Such reports shall be due within 30 days from the close of each period. If the report is not filed within the 30‑day period or is false in any respect, the Commissioner may revoke the registration. For the purpose of auditing reports, each registrant shall make his records available for audit from time to time as the Commissioner may deem necessary. (1977, c. 233, s. 7.)



§ 106-50.35. Violations of Article.

§ 106‑50.35.  Violations of Article.

It shall be a violation of this Article for any person:

(1)        To distribute an unregistered soil additive;

(2)        To distribute an unlabeled soil additive;

(3)        To distribute a misbranded soil additive;

(4)        To distribute an "adulterated" soil additive;

(5)        To fail to comply with a "stop sale, use or removal" order; or

(6)        To fail to submit semiannual reports. (1977, c. 233, s. 8.)



§ 106-50.36. Inspection and sampling of additives.

§ 106‑50.36.  Inspection and sampling of additives.

The Commissioner is authorized to enter upon any public or private property with permission or with a proper court order during normal business hours for the purpose of inspecting or sampling any soil additive to determine if such additive is being distributed in compliance with the provisions of this Article. In the examination of such samples, the Commissioner may rely on such tests as he may establish as necessary for the enforcement of this Article. (1977, c. 233, s. 9.)



§ 106-50.37. Stop sale, etc., orders.

§ 106‑50.37.  Stop sale, etc., orders.

The Commissioner may issue and enforce a written or printed stop sale, use, or removal order to the owner or custodian of any lot of soil additive, and hold at a designated place, any such lot of soil additive which the Commissioner determines does not comply with the provisions of this Article. When such soil additive has been made to comply with the provisions of this Article, it shall then be released in writing by the Commissioner. (1977, c. 233, s. 10.)



§ 106-50.38. Injunctions.

§ 106‑50.38.  Injunctions.

The Commissioner may bring an action to enjoin the violation or threatened violation of any provision of this Article or  regulations adopted hereunder, in the Superior Court of Wake County, or in the superior court of the county in which such violation occurs or is about to occur. (1977, c. 233, s. 11.)



§ 106-50.39. Refusal or revocation of registration.

§ 106‑50.39.  Refusal or revocation of registration.

The Commissioner shall refuse to register any soil additive which fails to comply with the provisions of this Article, and may revoke, after opportunity for a hearing, any registration, upon sufficient evidence that the registrant or any of his designated agents has used misleading, fraudulent, or deceptive practices in the distribution of any soil additive. (1977, c. 233, s. 12.)



§ 106-50.40. Rules and regulations.

§ 106‑50.40.  Rules and regulations.

The Board of Agriculture is authorized to promulgate and adopt, pursuant to Chapter 150B of the General Statutes of North Carolina, such rules and regulations as may be necessary to enforce the provisions of this Article. Such regulations may relate to, but shall not be limited to:

(1)        Methods of inspection and sampling;

(2)        Examination and analysis of samples;

(3)        Designation of ingredients;

(4)        Identity of product;

(5)        Monetary penalties for samples not meeting guarantees;

(6)        Acceptable ingredients for registration;

(7)        Labeling format. (1977, c. 233, s. 13; 1987, c. 827, s. 1.)



§ 106-50.41. Penalties.

§ 106‑50.41.  Penalties.

Any person violating the provisions of this Article or the regulations adopted thereunder, shall be guilty of a Class 2 misdemeanor.  In addition, if any person continues to violate or further violates any provision of this Article after written notice from the Commissioner each day during which the violation continued or is repeated constitutes a separate violation subject to the foregoing penalties. (1977, c. 233, s. 14; 1993, c. 539, s. 739; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-51: Repealed by Session Laws 1987, c. 244, s. 1(b).

Article 3.

Fertilizer Laboratories.

§ 106‑51: Repealed by Session Laws 1987, c.  244, s. 1(b).



§§ 106-52 through 106-65: Repealed by Session Laws 1971, c. 832, s. 4.

Article 4.

Insecticides and Fungicides.

§§ 106‑52 through 106‑65:  Repealed by Session Laws 1971, c.  832, s. 4.



§§ 106-65.1 through 106-65.12: Repealed by Session Laws 1971, c. 832, s. 4.

Article 4A.

Insecticide, Fungicide and Rodenticide Act of 1947.

§§ 106‑65.1 through 106‑65.12:  Repealed by Session Laws 1971, c.  832, s. 4.



§§ 106-65.13 through 106-65.21: Repealed by Session Laws 1971, c. 832, s. 4.

Article 4B.

Aircraft Application of Pesticides.

§§ 106‑65.13 through 106‑65.21:  Repealed by Session Laws 1971, c.  832, s. 4.



§ 106-65.22. Title.

Article 4C.

Structural Pest Control Act.

§ 106‑65.22.  Title.

This Article shall be known by the title of "Structural Pest Control Act of North Carolina of 1955." It is declared to be the policy of this State that the regulation of persons, corporations and firms engaged in the business of structural pest control in this State, as defined in G.S. 106‑65.25, is in the public interest in order to ensure a high quality of workmanship and in order to prevent deception, fraud and unfair trade practices in the conduct of said business.  The General Assembly finds that quality of structural pest control work is not easily determined by the general public due to the inaccessibility of the areas treated and the complexity of the methods of treatment. (1955, c. 1017; 1977, c. 231, s. 1.)



§ 106-65.23. Structural Pest Control Division of Department of Agriculture and Consumer Services recreated; Director; powers and duties of Commissioner; Structural Pest Control Committee created; appointment; terms; powers and duties; quorum.

§ 106‑65.23.  Structural Pest Control Division of Department of Agriculture and Consumer Services recreated; Director; powers and duties of Commissioner; Structural Pest Control Committee created; appointment; terms; powers and duties; quorum.

(a)        There is recreated, within the North Carolina Department of Agriculture and Consumer Services, a Division to be known as the Structural Pest Control Division. The Commissioner of Agriculture may appoint a Director of the Division, chosen from a list of nominees submitted to him by the Structural Pest Control Committee created in this section, whose duties and authority shall be determined by the Commissioner in consultation with the Committee. The Director shall be responsible for and answerable to the Commissioner of Agriculture and the Structural Pest Control Committee as to the operation and conduct of the Structural Pest Control Division. The Director shall act as secretary to the Structural Pest Control Committee.

(b)        The Commissioner shall have the following powers and duties under this Article:

(1)        To administer and enforce the provisions of this Article and the rules adopted thereunder by the Structural Pest Control Committee. In order to carry out these powers and duties, the Commissioner may delegate to the Director of the Structural Pest Control Division the powers and duties assigned to him under this Article.

(2)        To assign the administrative and enforcement duties assigned to him in this Article.

(3)        To direct, in consultation with the Structural Pest Control Committee, the work of the personnel employed by the Structural Pest Control Committee and the work of the personnel of the Department assigned to perform the administrative and enforcement functions of this Article.

(4)        To develop, for the Structural Pest Control Committee's consideration for adoption, proposed rules, policies, new programs, and revisions of existing programs under this Article.

(5)        To monitor existing enforcement programs and to provide evaluations of these programs to the Structural Pest Control Committee.

(6)        To attend all meetings of the Structural Pest Control Committee, but without the power to vote unless the Commissioner attends as the designee on the Committee from the Department of Agriculture and Consumer Services.

(7)        To keep an accurate and complete record of all meetings of the Structural Pest Control Committee and to have legal custody of all books, papers, documents, and other records of the Committee.

(8)        To perform such other duties as may be assigned to him by the Structural Pest Control Committee.

(c)        There is hereby created a Structural Pest Control Committee to be composed of the following members. The Commissioner shall appoint one member of the Committee who is not in the structural pest control business for a four‑year term. The Commissioner of Agriculture shall designate an employee of the Department of Agriculture and Consumer Services to serve on the Committee at the pleasure of the Commissioner. The dean of the School of Agriculture of North Carolina State University at Raleigh shall appoint one member of the Committee who shall serve for one term of two years and who shall be a member of the entomology faculty of the University. The vacancy occurring on the Committee by the expired term of the member from the entomology faculty of the University shall be filled by the dean of the School of Agriculture of North Carolina State University at Raleigh who shall designate any person of the dean's choice from the entomology faculty of the University to serve on the Committee at the pleasure of the dean. The Secretary of Health and Human Services shall appoint one member of the Committee who shall be an epidemiologist and who shall serve at the pleasure of the Secretary. The Governor shall appoint two members of the Committee who are actively engaged in the pest control industry, who are licensed in at least two phases of structural pest control as provided under G.S. 106‑65.25(a), and who are residents of the State of North Carolina but not affiliates of the same company.

The Governor's initial appointees from the pest control industry shall be appointed as follows: one for a two‑year term and one for a three‑year term. The Governor shall appoint one member of the Committee who is a public member and who is unaffiliated with the structural pest control industry, the pesticide industry, the Department of Agriculture and Consumer Services, the Department of Health and Human Services and the School of Agriculture at North Carolina State University at Raleigh. The initial public member shall be appointed for a term of two years, commencing July 1, 1991. After the initial appointments by the Governor, all ensuing appointments by the Governor shall be for terms of four years. Any vacancy occurring on the Committee by reason of death, resignation, or otherwise shall be filled by the Governor or the Commissioner of Agriculture, as the case may be, for the unexpired term of the member whose seat is vacant.

One member of the Committee shall be appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives in accordance with G.S. 120‑121, and one member of the Committee shall be appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate in accordance with G.S. 120‑121. The member appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives shall be actively engaged in the pest control industry, licensed in at least two phases of structural pest control as provided under G.S. 106‑65.25(a), and a resident of the State of North Carolina but not an affiliate of the same company as either of the two members from the industry appointed by the Governor. Appointments made by the General Assembly shall be for terms of four years. Vacancies in such appointments shall be filled in accordance with G.S. 120‑122.

(d)        The Structural Pest Control Committee shall have the following powers and duties:

(1)        To adopt rules and make policies as provided in this Article.

(2)        To issue, deny, suspend, revoke, modify, or restrict licenses, certified applicator cards, and registered technician cards under the provisions of this Article. In all matters affecting licensure, the decision of the Committee shall constitute the final agency decision.

(3)        To report annually to the Board of Agriculture the action taken in the Committee's final decisions and the financial status of the Structural Pest Control Division.

(e)        Each member of the Committee who is not an employee of the State shall receive as compensation for services per diem and necessary travel expenses and registration fees in accordance with the provisions as outlined for members of occupational licensing boards and currently provided for in G.S. 93B‑5. Such per diem and necessary travel expenses and registration fees shall apply to the same effect that G.S. 93B‑5 might hereafter be amended.

Five members of the Committee shall constitute a quorum but no action at any meeting of the Committee shall be taken without four votes in accord. The chairman shall be entitled to vote at all times.

The Committee shall meet at such times and such places in North Carolina as the chairman shall direct; provided, however, that four members of the Committee may call a special meeting of the Committee on five days' notice to the other members thereof.

Except as otherwise provided herein, all members of the Committee shall be appointed or designated, as the case may be, prior to and shall commence their respective terms on July 1, 1967.

At the first meeting of the Committee they shall elect a chairman who shall serve as such at the pleasure of the Committee. (1955, c. 1017; 1057, c. 1243, s. 1; 1967, c. 1184, s. 1; 1969, c. 541, s. 7; 1973, c. 556, s. 1; 1975, c. 570, ss. 1, 2; 1977, c. 231, s. 2; 1987, c. 827, s. 26; 1989, c. 238; c. 727, s. 219(30); 1997‑261, s. 27; 1997‑443, s. 11A.40; 1998‑224, s. 19(a); 1999‑381, s. 1; 2000‑175, s. 1.)



§ 106-65.24. Definitions.

§ 106‑65.24.  Definitions.

As used in this Article:

(1)        "Animal" means all vertebrate and invertebrate species, including but not limited to man and other mammals, birds, fish, and shellfish.

(1a)      "Applicant for a certified applicator's identification card" means any person making application to use restricted use pesticides in any phase of structural pest control.

(2)        "Applicant for a license" means any person in charge of any individual, firm, partnership, corporation, association, or any other organization or any combination thereof, making application for a license to engage in structural pest control, control of structural pests or household pests, or fumigation operations, or any person qualified under the terms of this Article.

(3)        "Attractants" means substances, under whatever name known, which may be toxic to insects and other pests but are used primarily to induce insects and other pests to eat poisoned baits or to enter traps.

(3a)      Repealed by Session Laws 1989, c. 725.

(3b)      "Branch Office" means any office under the management of a licensee that is not a home office.

(4)        "Certified applicator" means any individual who is certified under G.S. 106‑65.25 as authorized to use or supervise the use of any pesticide which is classified for restricted use.

(5)        "Commissioner" means the Commissioner of Agriculture of the State of North Carolina.

(6)        "Committee" means the Structural Pest Control Committee.

(6a)      "Deviation" means failure of the licensee or certified applicator or registered technician card holder to follow any rule adopted by the Committee under provisions of this Article.

(7)        "Device" means any instrument or contrivance (other than a firearm) which is intended for trapping, destroying, repelling, or mitigating any pest or any other form of plant or animal life (other than man and other than bacteria, virus, or other microorganism on or in living man or other living animals); but not including equipment used for the application of pesticides when sold separately therefrom.

(8)        Repealed by Session Laws 1975, c. 570, s. 4.

(8a)      "Director" means the Director of the Structural Pest Control Division of the Department of Agriculture and Consumer Services.

(9)        "Employee" means any person employed by a licensee with the exceptions of clerical, janitorial, or office maintenance employees, or those employees performing work completely disassociated with the control of insect pests, rodents or the control of wood‑destroying organisms.

(9a)      "Enforcement agency" means the Structural Pest Control Division of the Department of Agriculture and Consumer Services.

(10)      "Fumigants" means any substance which by itself or in combination with any other substance emits or liberates a gas or gases, fumes or vapors and which gas or gases, fumes or vapors when liberated and when used will destroy vermin, rodents, insects, and other pests; but may be lethal, poisonous, noxious, or dangerous to human life.

(11)      "Fungi" means wood‑decaying fungi.

(11a)    "Home office" means the office identified to the enforcement agency by a licensee as his or her principal place of business.

(12)      "Insect" means any of the numerous small invertebrate animals generally having the body more or less obviously segmented, for the most part belonging to the class Insecta, comprising six‑legged, usually winged forms, as for example, beetles, bugs, bees, flies, and to other allied classes of arthropods whose members are wingless and usually have more than six legs, as for example, spiders, mites, ticks, centipedes, and sowbugs.

(13)      "Insecticides" means substances, not fumigants, under whatever name known, used for the destruction or control of insects and similar pests.

(14)      "Label" means the written, printed, or graphic matter on, or attached to, the pesticide or device or any of its containers or wrappers.

(14a)    The term "labeling" means all labels and other written, printed, or graphic matter:

a.         Upon the pesticide (or device) or any of its containers or wrappers;

b.         Accompanying the pesticide (or device) at any time;

c.         To which reference is made on the label or in literature accompanying the pesticide (or device) except when accurate nonmisleading reference is made to current official publications of the United States Department of Agriculture or Interior, the United States Public Health Service, state experiment stations, state agricultural colleges, or other similar federal institutions or official agencies of this State or other states authorized by the law to conduct research in the field of pesticides.

(15)      "Licensee" means any person qualified for and holding a license for any phase of structural pest control pursuant to this Article.

(16)      "Person" means any individual, partnership, association, corporation, or any organized group of persons whether incorporated or not.

(17)      "Pest" means any living organism, including but not limited to, insects, rodents, birds, and fungi, which the Commissioner declares to be a pest.

(18)      "Pesticide" means any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any pest.

(19)      "Registered pesticide" means a pesticide which has been registered by federal and/or State agency responsible for registering pesticides.

(19a)    "Registered technician" means any individual who is required to be registered with the Structural Pest Control Division under G.S. 106‑65.31.

(20)      "Repellents" means substances, not fumigants, under whatever name known, which may be toxic to insects and related pests, but are generally employed because of capacity for preventing the entrance or attack of pests.

(21)      "Restricted use pesticide" means a pesticide which has been designated as such by the federal and/or State agency responsible for registering pesticides.

(22)      "Rodenticides" means substances, not fumigants, under whatever name known, whether poisonous or otherwise, used for the destruction or control of rodents.

(23)      "Structural pest control" means the control of wood‑destroying organisms or household pests (including, but not limited to, animals such as moths, cockroaches, ants, beetles, flies, mosquitoes, ticks, wasps, bees, fleas, mites, silverfish, millipedes, centipedes, sowbugs, crickets, termites, wood borers, etc.), including the identification of infestations or infections, the making of inspections, the use of pesticides, including insecticides, repellents, attractants, rodenticides, fungicides, and fumigants, as well as all other substances, mechanical devices or structural modifications under whatever name known, for the purpose of preventing, controlling and eradicating insects, vermin, rodents and other pests in household structures, commercial buildings, and other structures (including household structures, commercial buildings and other structures in all stages of construction), and outside areas, as well as all phases of fumigation, including treatment of products by vacuum fumigation, and the fumigation of railroad cars, trucks, ships, and airplanes, or any one or any combination thereof.

(24)      "Under the direct supervision of a certified applicator" means, unless otherwise prescribed by its labeling, a pesticide shall be considered to be applied under the direct supervision of a certified applicator if it is applied by a competent person acting under the instructions and control of a certified applicator who is available if and when needed, even though such certified applicator is not physically present at the time and place the pesticide is applied. (1955, c. 1017; 1957, c. 1243, s. 2; 1967, c. 1184, ss. 2, 3; 1973, c. 556, s. 2; 1975, c. 570, ss. 3, 4; 1977, c. 231, ss. 3‑5; 1989, c. 725, s. 1; 1997‑261, ss. 28, 29; 1999‑381, s. 2.)



§ 106-65.25. Phases of structural pest control; prohibited acts; license required; exceptions.

§ 106‑65.25.  Phases of structural pest control; prohibited acts; license required; exceptions.

(a)        The Committee shall classify license phases to be issued under this Article. Separate phases or subphases shall be specified for:

(1)        Control of household pests by any method other than fumigation ("P" phase);

(2)        Control of wood‑destroying organisms by any method other than fumigation ("W" phase); and

(3)        Fumigation ("F" phase).

(b)        It shall be unlawful for any person to:

(1)        Advertise as, offer to engage in, or engage in or supervise work as a manager, owner, or owner‑operator in any phase of structural pest control or otherwise act in the capacity of a structural pest control licensee unless the person is licensed pursuant to this Article or has engaged the services of a licensee as a full‑time regular employee who is responsible for the structural pest control performed by the company. A license is required for each phase of structural pest control.

(2)        Hold more than one license for each phase of structural pest control.

(3)        Use a restricted use pesticide in any phase of structural pest control, whether it be on the person's own property or on the property of another, unless the person:

a.         Qualifies as a certified applicator for that phase of structural pest control; or

b.         Is under the direct supervision of a certified applicator who possesses a valid certified applicator's identification card for that phase of structural pest control.

(4)        Use or supervise the use of restricted use pesticides in demonstrating or supervising a demonstration to the public of the proper use and techniques of the application of pesticides or conducting field research with pesticides unless:

a.         The person possesses a valid certified applicator's identification card;

b.         The person is conducting laboratory research involving restricted use pesticides; or

c.         The person is a doctor of medicine or a doctor of veterinary medicine applying restricted use pesticides as drugs or medication during the course of his or her normal professional practice.

This subdivision applies to all persons, including cooperative extension specialists demonstrating pesticide products, individuals demonstrating methods used in public programs, and local, State, federal, commercial, and other persons conducting field research on or using restricted use pesticides.

(c)        It shall be unlawful for any licensee to do any of the following:

(1)        Establish, be in charge of, or manage any branch office in excess of the number of branch offices that may be established, supervised, or managed by a licensee as set forth in rules adopted by the Committee.

(2)        Fail to supervise the structural pest control performed out of the licensee's home office or any branch office under the licensee's management.

(3)        Allow his or her license to be used by any person or company for which he or she is not a full‑time regular employee actively and personally engaged in the supervision of the structural pest control performed under the license.

(4)        Use any pesticide, material, or device prohibited by the Committee or use any approved pesticide, material, or device in a manner prohibited by the Committee.

(5)        Use or supervise the use of restricted use pesticides in a phase of structural pest control for which the person is not licensed or qualified as a certified applicator unless the person's use is under the supervision of a licensee or certified applicator certified in that phase of structural pest control.

(c1)      The Committee shall adopt rules that permit a licensee to establish branch offices in addition to a home office. In no event shall the rules adopted restrict the number of branch offices a licensee can establish, supervise, or manage to fewer than two branch offices. The rules shall include provisions to ensure that the licensee can adequately supervise all structural pest control performed from the offices and under his or her license.

(d)        A license is not required for any person (or the person's full‑time regular employees) doing structural pest control on the person's own property. No fee may be charged for structural pest control performed by any such person.

(e), (f) Repealed by Session Laws 1999‑381, s. 3.

(g)        Any person issued a license for any one or any combination of the phases of structural pest control shall be deemed to be a "certified applicator" to use or supervise the use of restricted use pesticides so long as the pesticides are being used only in the phase of structural pest control for which the person is licensed.

(h)        Licenses and certified applicator's identification cards may only be issued to individuals. License certificates and certified applicator's identification cards shall be issued in the name of the individual, shall bear the name and address of the individual's business or employer's business and shall indicate the phase or phases for which the individual is qualified and such other information as the Committee may specify. (1955, c. 1017; 1957, c. 1243, s. 3; 1967, c. 1184, s. 4; 1973, c. 556, s. 3; 1975, c. 570, s. 5; 1989, c. 725, s. 2; 1999‑381, s. 3.)



§ 106-65.26. Qualifications for certified applicator and licensee; applicants for certified applicator's identification card and license.

§ 106‑65.26.  Qualifications for certified applicator and licensee; applicants for certified applicator's identification card and license.

(a)        An applicant for a certified applicator's identification card or license must present satisfactory evidence to the Committee concerning his qualifications for such card or license.

(b)        Certified Applicator.  Each applicant for a certified applicator's identification card must demonstrate that he possesses a practical knowledge of the pest problems and pest control practices associated with the phase or phases of structural pest control for which he is seeking certification.

(c)        Licensee.  The basic qualifications for a license shall be:

(1)        Qualify as a certified applicator for the phase or phases of structural pest control for which he is making application; and

(2)        Two years as an employee or owner‑operator in the field of structural pest control, control of wood‑destroying organisms or fumigation, for which license is applied; or

(3)        One or more years' training in specialized pest control, control of wood‑destroying organisms or fumigation under university or college supervision may be substituted for practical experience. Each year of such training may be substituted for one year of practical experience; provided, however, if applicant has had less than 12 months' practical experience, the Committee is authorized to determine whether said applicant has had sufficient experience to take the examination; or

(4)        A degree from a recognized college or university with training in entomology, sanitary or public health engineering, or related subjects; provided, however, if applicant has had less than 12 months' practical experience, the Committee is authorized to determine whether said applicant has had sufficient experience to take the examination.

(d)        All applicants for license must have practical experience and knowledge of practical and scientific facts underlying the practice of structural pest control, control of wood‑destroying organisms, or fumigation. No applicant is entitled to take an examination for the issuance of a license pursuant to this Article who has within five years of the date of application been convicted, entered a plea of guilty or of nolo contendre, or forfeited bond in any State or federal court for a violation of G.S. 106‑65.25(b), any felony, or any crime involving moral turpitude.

(e)        The Department of Justice may provide a criminal record check to the Committee for a person who has applied for a new or renewal license through the Committee. The Committee shall provide to the Department of Justice, along with the request, the fingerprints of the applicant, any additional information required by the Department of Justice, and a form signed by the applicant consenting to the check of the criminal record and to the use of the fingerprints and other identifying information required by the State or national repositories. The applicant's fingerprints shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of the fingerprints to the Federal Bureau of Investigation for a national criminal history check. The Committee shall keep all information pursuant to this subsection privileged, in accordance with applicable State law and federal guidelines, and the information shall be confidential and shall not be a public record under Chapter 132 of the General Statutes.

The Department of Justice may charge each applicant a fee for conducting the checks of criminal history records authorized by this subsection. (1955, c. 1017; 1967, c. 1184, s. 5; 1973, c. 556, s. 4; 1975, c. 570, s. 6; 1999‑381, s. 4; 2002‑147, s. 13.)



§ 106-65.27. Examinations of applicants; fee; license not transferable.

§ 106‑65.27.  Examinations of applicants; fee; license not transferable.

(a)        Certified Applicator.  All applicants for a certified applicator's identification card shall demonstrate practical knowledge of the principles and practices of pest control and safe use of pesticides. Competency shall be determined on the basis of written examinations to be provided and administered by the Committee and, as appropriate, performance testing. Testing shall be based upon examples of problems and situations appropriate to the particular phase or subphase of structural pest control for which application is made and shall include, where relevant, the following areas of competency:

(1)        Label and labeling comprehension.

(2)        Safety factors associated with pesticides  toxicity, precautions, first aid, proper handling, etc.

(3)        Influence of and on the environment.

(4)        Pests  identification, biology, and habits.

(5)        Pesticides  types, formulations, compatibility, hazards, etc.

(6)        Equipment  types and uses.

(7)        Application techniques.

(8)        Laws and regulations.

An applicant for a certified applicator's identification card shall submit an examination fee of ten dollars ($10.00) for each phase or subphase of structural pest control in which the applicant chooses to be examined. An examination for more than one phase or subphase may be taken at the same time at any regularly scheduled examination. Frequency of such examinations shall be at the discretion of the Committee, provided that a minimum of two examinations be given annually. The examination will cover each phase or subphase of structural pest control for which application is being made.

(b)        License.  Each applicant for an original license must demonstrate upon written examination, to be provided and administered by the Committee, his competency as a structural pest control operator for the phase or subphase in which he is applying for a license. Frequency of such examinations shall be at the discretion of the Committee, provided that a minimum of two examinations shall be given annually. The examination will cover each phase or subphase of structural pest control for which application is being made. All applicants for a license shall register with the Division on a prescribed form. A license examination fee of twenty‑five dollars ($25.00) shall be charged for each phase or subphase of structural pest control in which the applicant chooses to be examined. An examination for more than one phase or subphase of structural pest control may be taken at the same time.

(c)        A license, certified applicator's identification card or registered technician's identification card is not transferable from one person to another. A licensee or certified applicator may change the name of his business or employer's business on his license certificate or certified applicator's identification card upon application to the Division.

(c1)      When there is a transfer of ownership, management, operation of a structural pest control business or in the event of the death or disability of a licensee there shall be not more than a total of 90 days during any 12‑month period in which said business shall operate without a licensee assigned to it; provided that, in the event of the death or disability of a licensee, the Committee shall have the authority to grant up to an additional 90 days within the 12‑month period in which a business may operate without a licensee assigned to it.

The owner, partnership, corporation, or other entity operating said business shall, within 10 days of such transfer or disability or within 30 days of death, designate in writing to the Division a certified applicator who shall be responsible for and in charge of the structural pest control operations of said business during the 90‑day period. If the owner, partnership, corporation, or other entity operating the business fails to designate a certified applicator who shall be responsible for the operation of the business during the 90‑day period, the business shall cease all structural pest control activities upon expiration of the applicable notification period and shall not resume operations until a certified applicator is so designated.

During the 90‑day period the use of any restricted use pesticide shall be by or under the direct supervision of the certified applicator designated in writing to the Division. The designated certified applicator shall be responsible for correcting all deviations on all existing contracts and for all work performed under his supervision.

The new licensee shall be responsible for correcting all deviations on all existing contracts and for all work performed under his supervision.

(d)        The Committee shall by regulation provide for:

(1)        Establishing categories of certified applicators, along with such appropriate subcategories as are necessary, to meet the requirements of this Article;

(2)        All licensees licensed prior to October 21, 1976, to become qualified as certified applicators; and

(3)        Requalifying certified applicators thereafter as required by the federal government at intervals no more frequent than that specified by federal law and federal regulations. (1955, c. 1017; 1967, c. 1184, s. 6; 1973, c. 556, ss. 5, 6; 1975, c. 570, s. 7; 1977, c. 231, s. 6; 1989, c. 725, s. 3; 1999‑381, s. 5.)



§ 106-65.28. Revocation or suspension of license or identification card.

§ 106‑65.28.  Revocation or suspension of license or identification card.

(a)        Any license or certified applicator's identification card or registered technician's identification card may be denied, revoked or suspended by a majority vote of the Committee for any one or more of the following causes:

(1)        Misrepresentation for the purpose of defrauding; deceit or fraud; the making of a false statement with knowledge of its falsity for the purpose of inducing others to act thereon to their damage; or the use of methods or materials which are not reasonably suitable for the purpose contracted.

(2)        Failure of the licensee or certified applicator to give the Committee, the Commissioner, or their authorized representatives, upon request, true information regarding methods and materials used, or work performed.

(3)        Failure of the licensee or certified applicator to make registrations herein required or failure to pay the registration fees.

(4)        Any misrepresentation in the application for a license or certified applicator's identification card or registered technician's identification card.

(5)        Willful violation of any rule or regulation adopted pursuant to this Article.

(6)        Aiding or abetting a licensed or unlicensed person or a certified applicator or a noncertified person to evade the provisions of this Article, combining or conspiring with such a licensed or unlicensed person or a certified applicator or noncertified person to evade the provisions of this Article, or allowing one's license, certified applicator's identification card or registered technician's identification card, to be used by any person other than the individual to whom it has been issued.

(7)        Impersonating any State, county or city inspector or official.

(8)        Storing or disposing of containers or pesticides by means other than those prescribed on the label or adopted regulations.

(9)        Using any pesticide in a manner inconsistent with its labeling.

(10)      Payment, or the offer to pay, by any licensee to any party to a real estate transaction of any commission, bonus, rebate, or other thing of value as compensation or inducement for the referral to such licensee of structural pest control work arising out of such transaction.

(11)      Falsification of records required to be kept by this Article or the rules and regulations of the Committee.

(12)      Failure of a licensee or certified applicator to pay the original or renewal license or identification card fee when due and continuing to operate as a licensee or a certified applicator.

(13)      Conviction of a felony or conviction of a violation of G.S. 106‑65.28 within five years preceding the date of application for a license or a certified applicator's identification card or conviction of any said crimes while such license or card is in effect.

(14)      Applying any substance that:

a.         Has the active ingredients contained in a pesticide that is registered pursuant to G.S. 143‑442, but

b.         Is not registered as a pesticide pursuant to G.S. 143‑442.

(15)      Combining any substance whose application is prohibited under subdivision (14) of this subsection with any other substance to apply as a pesticide or to apply for any other reason, whether the combination occurs before, during, or after the application.

(b)        Suspension of any license or certified applicator's identification card or registered technician's identification card under the provisions of this Article shall not be for less than 10 days nor more than two years, in the discretion of the Committee.

(c)        If a license or certified applicator's identification card or registered technician's identification card is suspended or revoked under the provisions hereof, the licensee shall within five days of such suspension or revocation, surrender all licenses and identification cards issued thereunder to the Commissioner or his authorized representative.

(d)        Any licensee whose license or certified applicator or operator whose identification card is revoked under the provisions of this Article shall not be eligible to apply for a new license or certified applicator's identification card or registered technician's identification card hereunder until two years have elapsed from the date of the order revoking said license or certified applicator's identification card or registered technician's identification card or if an appeal is taken from said order of revocation, two years from the date of the order or final judgment sustaining said revocation.

(e)        The lapsing of a State structural pest control license or certified applicator's identification card or registered technician's identification card by operation of law or the voluntary surrender of said license or said card shall not deprive the Committee of jurisdiction to proceed with any investigation or disciplinary proceedings against such licensee or card holder or to render a decision suspending or revoking such license or card.

(f)         The Committee may deny an application for a license, a certified applicator's identification card or a registered technician's identification card of any person whose license, certified applicator's identification card or equivalent thereto has been suspended or revoked in another state within two years prior to the application.

(g)        Any pesticide, material, or device for which such information is requested by the Committee pursuant to G.S. 106‑65.29(9a) and denied by the registrant or manufacturer shall not be used in any structural pest control performed for compensation and may only be used by an individual performing structural pest control on the individual's own property. (1955, c. 1017; 1967, c. 1184, s. 7; 1973, c. 556, ss. 7, 8; 1975, c. 19, s. 30; c. 570, ss. 8‑13; 1977, c. 231, ss. 7‑9; 1987, c. 827, s. 27; 1989, c. 725, s. 4; 1995, c. 478, s. 2; 1999‑381, s. 6.)



§ 106-65.29. Rules and regulations.

§ 106‑65.29.  Rules and regulations.

In order to ensure that persons licensed and certified under this Article are capable of performing a high quality of workmanship, the Committee may adopt rules with respect to:

(1)        The amount and kind of training required of an applicant for a license and certified applicator's card to engage in any one or more of the three phases of structural pest control, and the amount and kind of training required of an applicant for a registered technician's identification card.

(2)        The type, frequency and passing score of any examination given an applicant for a license and certified applicator's card under this Article.

(3)        The amount, kind and frequency of continuing education required of a licensee and certified applicator.

(4)        The methods and materials to be used in performing any work authorized by the issuance of a license and certified applicator's card under this Article.

(5)        The business records to be made and maintained by licensees and certified applicators under this Article necessary for the Committee to determine whether the licensee and certified applicator is performing a high quality of workmanship.

(6)        The credentials and identification required of licensees and certified applicators, their employees and equipment, including service vehicles, when engaged in any work defined under this Article.

(7)        Safety methods and procedures for structural pest control work.

(8)        Fees for reinspection following a finding of a deviation, as defined by the Committee.

(9)        Fees for training materials provided by the Committee or the Division. Such fees may be placed in a revolving fund to be used for training and continuing education purposes and shall not revert to the General Fund.

(9a)      Efficacy data and other technical information to be submitted by registrants and manufacturers of pesticides and other materials or devices for review and approval, in order for the Committee and the enforcement agency to ensure the efficacy of pesticides and other materials or devices used in structural pest control in this State. This subdivision does not require either the Committee or the enforcement agency to disclose any information that is confidential information within the meaning of G.S. 132‑1.2.

(10)      The policies and programs set forth in this Article. (1955, c. 1017; 1967, c. 1184, s. 8; 1975, c. 570, s. 14; 1977, c. 231, s. 9; 1981, c. 495, s. 3; 1987, c. 368, s. 2; c. 827, s. 28; 1989, c. 725, s. 5; 1999‑381, s. 7.)



§ 106-65.30. Inspectors; inspections and reports of violations; designation of resident agent.

§ 106‑65.30.  Inspectors; inspections and reports of violations; designation of resident agent.

(a)        For the enforcement of the provisions of this Article the Commissioner is authorized to appoint one or more qualified inspectors and such other employees as are necessary in order to carry out and enforce the provisions of this Article. The inspectors shall be known as "structural pest control inspectors." The Commissioner may enforce compliance with the provisions of this Article by making or causing to be made periodical and unannounced inspections of work done by licensees and certified applicators under this Article who engage in or supervise any one or more phases of structural pest control as defined in G.S. 106‑65.25. The Commissioner shall cause the prompt and diligent investigation of all reports of violations of the provisions of this Article and all rules and regulations adopted pursuant to the provisions hereof; provided, however, no inspection shall be made by a representative of the Commissioner of any property without first securing the permission of the owner or occupant thereof.

(b)        Prior to the issuance or renewal of a license or certified applicator's identification card, every nonresident owner of a business performing any phase of structural pest control work shall designate in writing to the Commissioner or his authorized agent a resident agent upon whom service of notice or process may be made to enforce the provisions of this Article and rules and regulations adopted pursuant to the provisions hereof or any civil or criminal liabilities arising hereunder.

(c)        The Commissioner shall have authority to appoint personnel of the Structural Pest Control Division as special inspectors and said special inspectors are hereby vested with the authority to arrest with a warrant, or to arrest without a warrant when a violation of this Article is being committed in their presence or they have reasonable grounds to believe that a violation of this Article is being committed in their presence. Said special inspectors shall take offenders before the several courts of this State for prosecution or other proceedings. The provisions of this section do not apply to any person holding a valid structural pest control license, or a certified applicator's identification card, or a registered technician's identification card as issued under the provisions of this Article. Special inspectors shall not be entitled to the benefits of the Law Enforcement Officers' Benefit and Retirement Fund or the benefits of the Law Enforcement Officers' and Others Death Benefit Act as provided for in Articles 12 and 12A of Chapter 143 of the General Statutes, respectively. (1955, c. 1017; 1967, c. 1184, s. 9; 1973, c. 556, s. 9; 1975, c. 570, s. 15; 1977, c. 231, s. 10; 1989, c. 725, s. 6; 1999‑381, s. 8.)



§ 106-65.31. Annual certified applicator card and license fee; registration of servicemen, salesmen, solicitors, and estimators; identification cards.

§ 106‑65.31.  Annual certified applicator card and license fee; registration of servicemen, salesmen, solicitors, and estimators; identification cards.

(a)        Certified Applicator's Identification Card.  The fee for issuance or renewal of a certified applicator's identification card shall be thirty dollars ($30.00). Within 75 days after the employment of a certified applicator, the licensee shall apply to the Division for the issuance of a certified applicator's identification card. A certified applicator's identification card shall expire on June 30 of each year and shall be renewed annually. All certified applicators who fail or neglect to renew their card on or before June 30 but make application before January 1 of the following year may have their card renewed without having to be reexamined unless the applicant is scheduled for periodic reexamination under regulations adopted pursuant to G.S. 106‑65.27(d)(3). All applicants submitting applications for the renewal of their cards after June 30 shall not use or supervise the use of restricted use pesticides until a new card has been issued.

Any certified applicator whose employment is terminated with a licensee or agent prior to the end of any license year may at any time prior to the end of the license year be reissued a certified applicator's identification card for the remainder of the license year as an employee of another licensee or agency or as an individual for a fee of five dollars ($5.00). The licensee shall notify the Division of the termination or change in status of any certified applicator.

Any certified applicator whose identification card is lost or destroyed or changed in any way may be reissued a new card for the remainder of the license year for a fee of five dollars ($5.00).

(b)        License.  The fee for the issuance or renewal of a license for any one phase of structural pest control shall be one hundred fifty dollars ($150.00). Each additional phase shall be sixty‑five dollars ($65.00). The fee for each subphase shall be fifteen dollars ($15.00). Licenses shall expire on June 30 of each year and shall be renewed annually. All licensees who fail or neglect to renew their license on or before June 30, but who make application before January 1 of the following year, may have their license renewed without having to be reexamined, unless the applicant is scheduled for periodic reexamination under regulations adopted pursuant to G.S. 106‑65.27(d)(3). No structural pest control work may be performed until the license has been renewed or until a new license has been issued.

Any licensee whose employment is terminated by his employer or any licensee who is transferred to another company or location other than the company or location shown on his license certificate, may at any time, have his license reissued for the remainder of the license year for a fee of ten dollars ($10.00).

Any licensee whose license is lost or destroyed may secure a duplicate license for a fee of ten dollars ($10.00).

(b1)      Registration.  Within 75 days after the hiring of an employee who is either an estimator, salesman, serviceman, or solicitor, the licensee shall apply to the Division for the issuance of an identification card for such employee. The application must be accompanied by a fee of twenty‑five dollars ($25.00) for each card. The card shall be issued in the name of the employee and shall bear the name of the employing licensee, the employer's license number and phases, the name and address of the employer's business, and such other information as the Committee may specify. The identification card shall be carried by the employee on his person at all times while performing any phase of structural pest control work. The card must be displayed upon demand by the Commissioner, the Committee, the Division, or any representative thereof, or the person for whom any phase of structural pest control work is being performed. A registered technician's identification card must be renewed annually on or before June 30 by payment of a renewal fee of twenty‑five dollars ($25.00). If a card is lost or destroyed the licensee may secure a duplicate for a fee of five dollars ($5.00).The licensee shall notify the Division of the termination or change in status of any registered technician. All identification cards expire when a license expires.

When a license is reissued, the licensee shall be responsible for registering and securing identification cards for all existing employees who engage in structural pest control within 10 days of the reissuance of the license.

A certified applicator who is not an employee of a licensed individual shall register the names of all employees under his supervision who are engaged in the performance of structural pest control with the Division and shall purchase a registered technician's identification card for each such employee.

(b2)      No person shall act as an estimator, serviceman, salesman, solicitor, or agent for any licensee under this Article nor shall any such person be issued an identification card by the Committee who has within three years of the date of application for an identification card been convicted of, plead guilty or nolo contendere, or forfeited bond in any State or federal court for a felony or any violation of the North Carolina Structural Pest Control Act or any regulation promulgated by the Committee. This provision shall not apply to any person whose citizenship has been restored as provided by law.

(b3)      No person or business shall advertise as a contractor for structural pest control services nor actually contract for such services unless that person or business advertises or contracts in the name of the company shown on the license certificate of the licensee or identification card of the certified applicator who will perform the services.

(c)        Notwithstanding any other provision of this law, the Committee may adopt rules to provide for the issuance of licenses, certified applicator's cards, and registered technician's identification cards with staggered expiration dates and may prorate renewal fees on a monthly basis to implement such rules. (1955, c. 1017; 1957, c. 1243, s. 4; 1967, c. 1184, s. 10; 1973, c. 47, s. 2; c. 556, s. 10; 1975, c. 570, s. 16; 1981, c. 495, s. 2; 1987, c. 368, s. 3; 1989, c. 544, s. 16; c. 725, s. 7; 1991, c. 636, s. 7; 1999‑381, s. 9.)



§ 106-65.32. Administrative Procedure Act applicable.

§ 106‑65.32.  Administrative Procedure Act applicable.

A denial, suspension, or revocation of a license, certified applicator card, or identification card under this Article shall be made in accordance with Chapter 150B of the General Statutes. (1955, c. 1017; 1957, c. 1243, s. 5; 1967, c. 1184, s. 11; 1973, c. 556, s. 11; 1975, c. 570, s. 17; 1987, c. 827, s. 29.)



§ 106-65.33. Violation of Article, falsification of records, or misuse of registered pesticide a misdemeanor.

§ 106‑65.33.  Violation of Article, falsification of records, or misuse of registered pesticide a misdemeanor.

(a)        Any person who shall be adjudged to have violated any provision of this Article or who falsifies any records required to be kept by this Article or by the rules and regulations pursuant to this Article or who uses a registered pesticide in a manner inconsistent with its labeling shall be guilty of a Class 2 misdemeanor. In addition, if any person continues to violate or further violates any provision of this Article after written notice from the Committee, the court may determine that each day during which the violation continued or is repeated constitutes a separate violation subject to the foregoing penalties.

(b)        Nothing in this Article shall be construed to require the Committee or the Commissioner to initiate, or attempt to initiate, any criminal or administrative proceedings under this Article for a minor violation of this Article whenever the Committee or Commissioner determines that the public interest will be adequately served in the circumstances by a suitable written notice or warning. (1955, c. 1017; 1957, c. 1243, s. 6; 1967, c. 1184, s. 12; 1977, c. 231, s. 11; 1993, c. 539, s. 740; 1994, Ex. Sess., c. 24, s. 14(c); 1999‑381, s. 10.)



§ 106-65.34. Repealed by Session Laws 1967, c. 1184, s. 13.

§ 106‑65.34.  Repealed by Session Laws 1967, c. 1184, s. 13.



§ 106-65.35. Repealed by Session Laws 1973, c. 556, s. 12.

§ 106‑65.35.  Repealed by Session Laws 1973, c. 556, s. 12.



§ 106-65.36. Reciprocity; intergovernmental cooperation.

§ 106‑65.36.  Reciprocity; intergovernmental cooperation.

The Committee may cooperate or enter into formal agreements with any other agency of this State or its subdivisions or with any agency of any other state or of the federal government for the purpose of enforcing any of the provisions of this Article. (1973, c. 556, s. 13.)



§ 106-65.37. Financial responsibility.

§ 106‑65.37.  Financial responsibility.

(a)        The Committee may require by regulation from a licensee or certified applicator or an applicant for a license or certified applicator's identification card under this Article evidence of his financial ability to properly indemnify persons suffering from the use or application of pesticides in the form of liability insurance or other means acceptable to the Committee. The amount of this insurance or financial ability shall be determined by the Committee.

(b)        Any regulation adopted by the Committee pursuant to G.S. 106‑65.29 to implement this section may provide for such conditions, limitations and requirements concerning the financial responsibility required by this section as the Committee deems necessary including but not limited to notice or reduction or cancellation of coverage and deductible provisions. Such regulations may classify financial responsibility requirements according to the separate license classifications and subclassifications as may be prescribed by the Committee. (1975, c. 570, s. 18.)



§ 106-65.38. Disposition of fees and charges.

§ 106‑65.38.  Disposition of fees and charges.

Except as otherwise provided in G.S. 106‑65.41, all fees and charges received by the Division under this Article shall be deposited in the Department of Agriculture and Consumer Services General Fund Budget for the purpose of administration and enforcement of this Article, with proper approved accounting procedures accounting for all expenditures and receipts. (1977, c. 231, s. 12; 1997‑261, s. 109; 1998‑215, s. 5(b).)



§ 106-65.39. Judicial enforcement.

§ 106‑65.39.  Judicial enforcement.

The commissioner may apply to either the superior or district court for an injunction to prevent and restrain violations of this Article and the rules and regulations adopted under this Article, provided however, that the district court shall have original jurisdiction to hear and determine alleged misdemeanor violations of the Article and the rules and regulations of the committee. (1977, c. 231, s. 13; 1981, c. 836.)



§ 106-65.40. City privilege license tax prohibited.

§ 106‑65.40.  City privilege license tax prohibited.

A city, as defined in G.S. 160A‑1(2), may not levy a privilege license tax on persons engaged in a business licensed under this Article. (1983, c. 193.)



§ 106-65.41. Civil penalties.

§ 106‑65.41.  Civil penalties.

A civil penalty of not more than two thousand dollars ($2,000) may be assessed by the Committee against any person for any one or more of the causes set forth in G.S. 106‑65.28(a)(1) through (12) and G.S. 106‑65.28(a)(14) and (15), or who violates or directly causes a violation of any provision of this Article or any rule adopted pursuant to this Article. In determining the amount of any penalty, the Committee shall consider the degree and extent of harm caused by the violation. No civil penalty may be assessed under this section unless the person has been given an opportunity for a hearing pursuant to Chapter 150B of the General Statutes. Assessments may be collected, following judicial review, if any, of the Committee's final decision imposing the assessment, in any lawful manner for the collection of a debt.

The clear proceeds of civil penalties assessed pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1987, c. 368, s. 1; 1989, c. 725, s. 8; 1998‑215, s. 5(a); 1999‑381, s. 11.)



§ 106-65.42. Short title.

Article 4D.

North Carolina Biological Organism Act.

§ 106‑65.42.  Short title.

This Article shall be known as the "North Carolina Biological Organism Act." (1973, c. 713, s. 2.)



§ 106-65.43. Purpose.

§ 106‑65.43.  Purpose.

The purpose of this Article is to regulate the production, sale, use and distribution of biological organisms that may have an adverse effect on the environment. (1973, c. 713, s. 1.)



§ 106-65.44. Definitions.

§ 106‑65.44.  Definitions.

For the purposes of this Article, unless the context clearly requires otherwise:

(1)        The term "biological organism" means any plant, lower animal, virus or disease causal agent intended for release into the environment; or, an organism which affects the environment by its presence or absence.

(2)        The term "Board" means North Carolina Board of Agriculture.

(3)        The term "Commissioner" means the Commissioner of Agriculture of North Carolina or his designated agent or agents.

(4)        The term "Division of Entomology" means the Division of the Department of Agriculture and Consumer Services. (1973, c. 713, s. 3; 1997‑261, s. 30.)



§ 106-65.45. Authority of the Board to adopt regulations.

§ 106‑65.45.  Authority of the Board to adopt regulations.

The Board of Agriculture is hereby authorized to adopt regulations to implement and carry out the purposes of this Article so as to protect the environment from detrimental importation, rearing, sale, and/or release of insects, parasites, predators and other biological organisms in North Carolina, and to protect organisms that are beneficial to man and/or his environment. No viable biological organism shall be brought into North Carolina, reared, collected, propagated or offered for sale or released except under such conditions as are prescribed by regulations adopted under the provisions of this Article. (1973, c. 713, s. 4.)



§ 106-65.46. Commissioner of Agriculture to enforce Article; further authority of Board.

§ 106‑65.46.  Commissioner of Agriculture to enforce Article; further authority of Board.

It shall be the duty of the Commissioner to exercise the powers and duties imposed upon him by this Article and such regulations as shall be adopted under these provisions for the purpose of protecting the environment from adverse effects of biological organisms released into the environment of North Carolina and to protect beneficial biological organisms in the State. The Board is hereby authorized to cause importation, collection, release, destruction and propagation of beneficial organisms when such action is deemed to be in the best interest of North Carolina and its environment. The Board is authorized to promote and/or regulate businesses, persons or agencies engaged in the importation, collection, rearing, sales, release, or use of biological organisms. The Board is authorized to establish standards of positive identification, purity of culture or colony, freedom from disease and hyperparasites of biological organisms and to establish standards of competence and responsibility for the private practitioner engaged in the propagation, use, distribution, release or sale of biological organisms.

The Commissioner is hereby authorized to cause or cooperate in management or mitigation programs to be conducted against such plant, environmental, or nuisance pests as can be controlled in an economically, ecologically, and biologically sound manner. The Board is authorized to cause use of pesticides, parasites, predators, pheromones, genetic material, and other control techniques which are consistent with the pesticide, environmental and other laws applicable in the State of North Carolina.

The Commissioner shall have authority to designate such employees of the North Carolina Department of Agriculture and Consumer Services and/or to enter into cooperative agreements with other governmental agencies as may be needed to carry out the duties and exercise the powers provided by this Article. Persons collaborating with the Division of Entomology may also be designated by the Commissioner as agents for the purpose of this Article. (1973, c. 713, s. 5; 1997‑261, s. 109.)



§ 106-65.47. Authority under other statutes not abrogated; memoranda of understanding.

§ 106‑65.47.  Authority under other statutes not abrogated; memoranda of understanding.

The provisions of this Article shall in no way abrogate the authority as defined in other Articles of the General Statutes of the  State of North Carolina as previously enacted. The Commissioner is hereby authorized to enter into memoranda of understanding with other State and federal agencies and individuals concerning biological organisms or pest mitigation programs when such action is desirable to ensure cooperation and prevent conflicts of interest. (1973, c. 713, s. 6.)



§ 106-65.48. Criminal penalties; violation of law or regulations.

§ 106‑65.48.  Criminal penalties; violation of law or regulations.

If anyone shall interfere with or attempt to interfere with the Commissioner or any of his agents, while engaged in the performance of his duties under this Article, or shall violate any provision of this Article or any regulation of the Board of Agriculture adopted pursuant to this Article, he shall be guilty of a Class 3 misdemeanor.  Each day's violation shall constitute a separate offense. (1973, c. 713, s. 7; 1993, c. 539, s. 741; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-65.49. Article not applicable in certain cases.

§ 106‑65.49.  Article not applicable in certain cases.

The provisions of this Article and/or regulations promulgated hereunder shall not apply to:

(1)        Any virus, serum, toxin, antitoxin, vaccine, blood, blood component or derivative, allergenic product, or other product propagated or manufactured and prepared at an establishment holding an unsuspended and unrevoked license issued pursuant to section 351 of the Public Health Service Act (42 U.S.C. section 262) and regulations promulgated thereunder;

(2)        Any finished virus, serum, toxin, antitoxin, vaccine, blood, blood component or derivative, allergenic product or other biological product shipped prior to licensing for development or investigational purposes in compliance with the requirements of the Federal Food, Drug and Cosmetic Act (21 U.S.C. section 301 et seq.) or the Animal Virus, Serum, and Toxin Law of March 4, 1913 (37 Stat. 832; 21 U.S.C. section 151 et seq.), and rules and regulations promulgated thereunder; and

(3)        Any etiological agent shipped in accordance with regulations promulgated under section 361 of the Public Health Service Act (42 U.S.C. section 264). (1973, c. 1091.)



§§ 106-65.50 through 106-65.54. Reserved for future codification purposes.

§§ 106‑65.50 through 106‑65.54.  Reserved for future codification purposes.



§ 106-65.55. Adoption of Compact.

Article 4E.

Pest Control Compact.

§ 106‑65.55.  Adoption of Compact.

The Pest Control Compact is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows: PEST CONTROL COMPACT.

Article I. Findings.

The party states find that:

(a)        In the absence of the higher degree of cooperation among them possible under this Compact, the annual loss of approximately ten billion dollars ($10,000,000,000) from the depredations of pests is virtually certain to continue, if not to increase.

(b)        Because of varying climatic, geographic and economic factors, each state may be affected differently by particular species of pests; but all states share the inability to protect themselves fully against those pests which present serious dangers to them.

(c)        The migratory character of pest infestations makes it necessary for states both adjacent to and distant from one another, to complement each other's activities when faced with conditions of infestation and reinfestation.

(d)        While every state is seriously affected by a substantial number of pests, and every state is susceptible of infestation by many species of pests not now causing damage to its crop and plant life and products, the fact that relatively few species of pests present equal danger to or are of interest to all states makes the establishment and operation of an insurance fund, from which individual states may obtain financial support for pest control programs of benefit to them in other states and to which they may contribute in accordance with their relative interests, the most equitable means of financing cooperative pest eradication and control programs.

Article II. Definitions.

As used in this Compact, unless the context clearly requires a different construction:

(a)        "State" means a state, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

(b)        "Requesting state" means a state which invokes the procedures of the Compact to secure the undertaking or intensification of measures to control or eradicate one or more pests within one or more other states.

(c)        "Responding state" means a state requested to undertake or intensify the measures referred to in subdivision (b) of this Article.

(d)        "Pest" means any invertebrate animal, pathogen, parasitic plant or similar or allied organism which can cause disease or damage in any crops, trees, shrubs, grasses or other plants of substantial value.

(e)        "Insurance fund" means the Pest Control Insurance Fund established pursuant to this Compact.

(f)         "Governing board" means the administrators of this Compact representing all of the party states when such administrators are acting as a body in pursuance of authority vested in them by this Compact.

(g)        "Executive committee" means the committee established pursuant to Article V(e) of this Compact.

Article III. The Insurance Fund.

There is hereby established the Pest Control Insurance Fund for the purpose of financing other than normal pest control operations which states may be called upon to engage in pursuant to this Compact. The insurance fund shall contain moneys appropriated to it by the party states and any donations and grants accepted by it. All appropriations, except as conditioned by the rights and obligations of party states expressly set forth in this Compact, shall be unconditional and may not be restricted by the appropriating state to use in the control of any specified pest or pests. Donations and grants may be conditional or unconditional, provided that the insurance fund shall not accept any donation or grant whose terms are inconsistent with any provision of this Compact.

Article IV. The Insurance Fund, Internal Operations and Management.

(a)        The insurance fund shall be administered by a governing board and executive committee as hereinafter provided. The actions of the governing board and executive committee pursuant to this Compact shall be deemed the actions of the insurance fund.

(b)        The members of the governing board shall be entitled to one vote each on such board. No action of the governing board shall be binding unless taken at a meeting at which a majority of the total number of votes on the governing board are cast in favor thereof. Action of the governing board shall be only at a meeting at which a majority of the members are present.

(c)        The insurance fund shall have a seal which may be employed as an official symbol and which may be affixed to documents and otherwise used as the governing board may provide.

(d)        The governing board shall elect annually, from among its members, a chairman, a vice‑chairman, a secretary and a treasurer. The chairman may not succeed himself. The governing board may appoint an executive director and fix his duties and his compensation, if any. Such executive director shall serve at the pleasure of the governing board. The governing board shall make provision for the bonding of such of the officers and employees of the insurance fund as may be appropriate.

(e)        Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director, or if there be no executive director, the chairman, in accordance with such procedures as the bylaws may provide, shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the insurance fund and shall fix the duties and compensation of such personnel. The governing board in its bylaws shall provide for the personnel policies and programs of the insurance fund.

(f)         The insurance fund may borrow, accept or contract for the services of personnel from any state, the United States, or any other governmental agency, or from any person, firm, association or corporation.

(g)        The insurance fund may accept for any of its purposes and functions under this Compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association or corporation, and may receive, utilize and dispose of the same. Any donation, gift or grant accepted by the governing board pursuant to this paragraph or services borrowed pursuant to paragraph (f) of this Article shall be reported in the annual report of the insurance fund. Such report shall include the nature, amount and conditions, if any, of the donation, gift, grant or services borrowed and the identity of the donor or lender.

(h)        The governing board shall adopt bylaws for the conduct of the business of the insurance fund and shall have the power to amend and rescind these bylaws. The insurance fund shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto with the appropriate agency or officer in each of the party states.

(i)         The insurance fund annually shall make to the Governor and legislature of each party state a report covering its activities for the preceding year. The insurance fund may make such additional reports as it may deem desirable.

(j)         In addition to the powers and duties specifically authorized and imposed, the insurance fund may do such other things as are necessary and incidental to the conduct of its affairs pursuant to this Compact.

Article V. Compact and Insurance Fund Administration.

(a)        In each party state there shall be a Compact administrator, who shall be selected and serve in such manner as the laws of his state may provide, and who shall:

(1)        Assist in the coordination of activities pursuant to the Compact in his state; and

(2)        Represent his state on the governing board of the insurance fund.

(b)        If the laws of the United States specifically so provide, or if administrative provision is made therefor within the federal government, the United States may be represented on the governing board of the insurance fund by not to exceed three representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, but no such representative shall have a vote on the governing board or on the executive committee thereof.

(c)        The governing board shall meet at least once each year for the purpose of determining policies and procedures in the administration of the insurance fund and, consistent with the provisions of the Compact, supervising and giving direction to the expenditure of moneys from the insurance fund. Additional meetings of the governing board shall be held on call of the chairman, the executive committee, or a majority of the membership of the governing board.

(d)        At such times as it may be meeting, the governing board shall pass upon applications for assistance from the insurance fund and authorize disbursements therefrom. When the governing board is not in session, the executive committee thereof shall act as agent of the governing board, with full authority to act for it in passing upon such applications.

(e)        The executive committee shall be composed of the chairman of the governing board and four additional members of the governing board chosen by it so that there shall be one member representing each of four geographic groupings of party states. The governing board shall make such geographic groupings. If there is representation of the United States on the governing board, one such representative may meet with the executive committee. The chairman of the governing board shall be chairman of the executive committee. No action of the executive committee shall be binding unless taken at a meeting at which at least four members of such committee are present and vote in favor thereof. Necessary expenses of each of the five members of the executive committee incurred in attending meetings of such committee, when not held at the same time and place as a meeting of the governing board, shall be charges against the insurance fund.

Article VI. Assistance and Reimbursement.

(a)        Each party state pledges to each other party state that it will employ its best efforts to eradicate, or control within the strictest practicable limits, any and all pests. It is recognized that performance of this responsibility involves:

(1)        The maintenance of pest control and eradication activities of interstate significance by a party state at a level that would be reasonable for its own protection in the absence of this Compact.

(2)        The meeting of emergency outbreaks or infestations of interstate significance to no less an extent than would have been done in the absence of this Compact.

(b)        Whenever a party state is threatened by a pest not present within its borders but present within another party state, or whenever a party state is undertaking or engaged in activities for the control or eradication of a pest or pests, and finds that such activities are or would be impracticable or substantially more difficult of success by reason of failure of another party state to cope with infestation or threatened infestation, that state may request the governing board to authorize expenditures from the insurance fund for eradication or control measures to be taken by one or more of such other party states at a level sufficient to prevent, or to reduce to the greatest practicable extent, infestation or reinfestation of the requesting state. Upon such authorization the responding state or states shall take or increase such eradication or control measures as may be warranted. A responding state shall use moneys made available from the insurance fund expeditiously and efficiently to assist in affording the protection requested.

(c)        In order to apply for expenditures from the insurance fund, a requesting state shall submit the following in writing:

(1)        A detailed statement of the circumstances which occasion the request for the invoking of the Compact.

(2)        Evidence that the pest on account of whose eradication or control assistance is requested constitutes a danger to an agricultural or forest crop, product, tree, shrub, grass or other plant having a substantial value to the requesting state.

(3)        A statement of the extent of the present and projected program of the requesting state and its subdivisions, including full information as to the legal authority for the conduct of such program or programs and the expenditures being made or budgeted therefor, in connection with the eradication, control, or prevention of introduction of the pest concerned.

(4)        Proof that the expenditures being made or budgeted as detailed in item (3) do not constitute a reduction of the effort for the control or eradication of the pest concerned or, if there is a reduction, the reasons why the level of program detailed in item (3) constitutes a normal level of pest‑control activity.

(5)        A declaration as to whether, to the best of its knowledge and belief, the conditions which in its view occasion the invoking of the Compact in the particular instance can be abated by a program undertaken with the aid of moneys from the insurance fund in one year or less, or whether the request is for an installment in a program which is likely to continue for a longer period of time.

(6)        Such other information as the governing board may require consistent with the provisions of this Compact.

(d)        The governing board or executive committee shall give due notice of any meeting at which an application for assistance from the insurance fund is to be considered. Such notice shall be given to the Compact administrator of each party state and to such other officers and agencies as may be designated by the laws of the party states. The requesting state and any other party state shall be entitled to be represented and present evidence and argument at such meeting.

(e)        Upon the submission as required by paragraph (c) of this Article and such other information as it may have or acquire, and upon determining that an expenditure of funds is within the purposes of this Compact and justified thereby, the governing board or executive committee shall authorize support of the program. The governing board or the executive committee may meet at any time or place for the purpose of receiving and considering an application. Any and all determinations of the governing board or executive committee, with respect to an application, together with the reasons therefor shall be recorded and subscribed in such manner as to show and preserve the votes of the individual members thereof.

(f)         A requesting state which is dissatisfied with a determination of the executive committee shall, upon notice in writing given within 20 days of the determination with which it is dissatisfied, be entitled to receive a review thereof at the next meeting of the governing board. Determinations of the executive committee shall be reviewable only by the governing board at one of its regular meetings, or at a special meeting held in such manner as the governing board may authorize.

(g)        Responding states required to undertake or increase measures pursuant to this Compact may receive moneys from the insurance fund, either at the time or times when such state incurs expenditures on account of such measures, or as reimbursement for expenses incurred and chargeable to the insurance fund. The governing board shall adopt and, from time to time, may amend or revise procedures for submission of claims upon it and for payment thereof.

(h)        Before authorizing the expenditure of moneys from the insurance fund pursuant to an application of a requesting state, the insurance fund shall ascertain the extent and nature of any timely assistance or participation which may be available from the federal government and shall request the appropriate agency or agencies of the federal government for such assistance and participation.

(i)         The insurance fund may negotiate and execute a memorandum of understanding or other appropriate instrument defining the extent and degree of assistance or participation between and among the insurance fund, cooperating federal agencies, states and any other entities concerned.

Article VII. Advisory and Technical Committees.

The governing board may establish advisory and technical committees composed of State, local, and federal officials, and private persons to advise it with respect to any one or more of its functions. Any such advisory or technical committee, or any member or members thereof may meet with and participate in its deliberations. Upon request of the governing board or executive committee an advisory or technical committee may furnish information and recommendations with respect to any application for assistance from the insurance fund being considered by such board or committee and the board or committee may receive and consider the same: Provided that any participant in a meeting of the governing board or executive committee held pursuant to Article VI(d) of the Compact shall be entitled to know the substance of any such information and recommendations, at the time of the meeting if made prior thereto or as a part thereof or, if made thereafter, no later than the time at which the governing board or executive committee makes its disposition of the application.

Article VIII. Relations with Nonparty Jurisdictions.

(a)        A party state may make application for assistance from the insurance fund in respect of a pest in a nonparty state. Such application shall be considered and disposed of by the governing board or executive committee in the same manner as an application with respect to a pest within a party state, except as provided in this Article.

(b)        At or in connection with any meeting of the governing board or executive committee held pursuant to Article VI(d) of this Compact a nonparty state shall be entitled to appear, participate, and receive information only to such extent as the governing board or executive committee may provide. A nonparty state shall not be entitled to review of any determination made by the executive committee.

(c)        The governing board or executive committee shall authorize expenditures from the insurance fund to be made in a nonparty state only after determining that the conditions in such state and the value of such expenditures to the party states as a whole justify them. The governing board or executive committee may set any conditions which it deems appropriate with respect to the expenditure of moneys from the insurance fund in a nonparty state and may enter into such agreement or agreements with nonparty states and other jurisdictions or entities as it may deem necessary or appropriate to protect the interests of the insurance fund with respect to expenditures and activities outside of party states.

Article IX. Finance.

(a)        The insurance fund shall submit to the executive head or designated officer or officers of each party state a budget for the insurance fund for such period as may be required by the laws of that party state for presentation to the legislature thereof.

(b)        Each of the budgets shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. The requests for appropriations shall be apportioned among the party states as follows: one tenth of the total budget in equal shares and the remainder in proportion to the value of agricultural and forest crops and products, excluding animals and animal products, produced in each party state. In determining the value of such crops and products the insurance fund may employ such source or sources of information as in its judgment present the most equitable and accurate comparisons among the party states. Each of the budgets and requests for appropriations shall indicate the source or sources used in obtaining information concerning value of products.

(c)        The financial assets of the insurance fund shall be maintained in two accounts to be designated respectively as the "operating account" and the "claims account." The operating account shall consist only of those assets necessary for the administration of the insurance fund during the next ensuing two‑year period. The claims account shall contain all moneys not included in the operating account and shall not exceed the amount reasonably estimated to be sufficient to pay all legitimate claims on the insurance fund for a period of three years. At any time when the claims account has reached its maximum limit or would reach its maximum limit by the addition of moneys requested for appropriation by the party states, the governing board shall reduce its budget requests on a pro rata basis in such manner as to keep the claims account within such maximum limit. Any moneys in the claims account by virtue of conditional donations, grants or gifts shall be included in calculations made pursuant to this paragraph only to the extent that such moneys are available to meet demands arising out of claims.

(d)        The insurance fund shall not pledge the credit of any party state. The insurance fund may meet any of its obligations in whole or in part with moneys available to it under Article IV(g) of this Compact, provided that the governing board takes specific action setting aside such moneys prior to incurring any obligation to be met in whole or in part in such manner. Except where the insurance fund makes use of moneys available to it under Article IV(g) hereof, the insurance fund shall not incur any obligation prior to the allotment of moneys by the party states adequate to meet the same.

(e)        The insurance fund shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the insurance fund shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the insurance fund shall be audited yearly by a certified or licensed public accountant and a report of the audit shall be included in and become part of the annual report of the insurance fund.

(f)         The accounts of the insurance fund shall be open at any reasonable time for inspection by duly authorized officers of the party states and by any persons authorized by the insurance fund.

Article X. Entry into Force and Withdrawal.

(a)        This Compact shall enter into force when enacted into law by any five or more states. Thereafter, this Compact shall become effective as to any other state upon its enactment thereof.

(b)        Any party state may withdraw from this Compact by enacting a statute repealing the same, but no such withdrawal shall take effect until two years after the executive head of the withdrawing state has given notice in writing of the withdrawal to the executive heads of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

Article XI. Construction and Severability.

This Compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this Compact shall be severable and if any phrase, clause, sentence or provision of this Compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this Compact shall be held contrary to the constitution of any state participating herein, the Compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters. (1975, c. 810, s. 1.)



§ 106-65.56. Cooperation of State agencies with insurance fund.

§ 106‑65.56.  Cooperation of State agencies with insurance fund.

Consistent with law and within available appropriations, the departments, agencies and officers of this State may cooperate with the insurance fund established by the Pest Control Compact. (1975, c. 810, s. 2.)



§ 106-65.57. Filing of bylaws and amendments.

§ 106‑65.57.  Filing of bylaws and amendments.

Pursuant to Article IV(h) of the Compact, copies of bylaws and amendments thereto shall be filed with the Department of Agriculture and Consumer Services. (1975, c. 810, s. 3; 1997‑261, s. 109.)



§ 106-65.58. Compact administrator.

§ 106‑65.58.  Compact administrator.

The Compact administrator for this State shall be the Commissioner of Agriculture or his designated representative. The duties of the Compact administrator shall be deemed a regular part of the duties of his office. (1975, c. 810, s. 4.)



§ 106-65.59. Request for assistance from insurance fund.

§ 106‑65.59.  Request for assistance from insurance fund.

Within the meaning of Article VI(b) or Article VIII(a), a request or application for assistance from the insurance fund may be made by the Commissioner of Agriculture or his designee whenever in his judgment the conditions qualifying this State for such assistance exist and it would be in the best interest of this State to make such request. (1975, c. 810, s. 5.)



§ 106-65.60. Credit for expenditures.

§ 106‑65.60.  Credit for expenditures.

The department, agency, or officer expending or becoming liable for an expenditure on account of a control or eradication program undertaken or intensified pursuant to the Compact shall have credited to his account in the State treasury the amount or amounts of any payments made to this State to defray the cost of such program, or any part thereof, or as reimbursement thereof. (1975, c. 810, s. 6.)



§ 106-65.61. "Executive head" means Governor.

§ 106‑65.61.  "Executive head" means Governor.

As used in the Compact, with reference to this State, the term "executive head" shall mean the Governor. (1975, c. 810, s. 7.)



§§ 106-65.62 through 106-65.66. Reserved for future codification purposes.

§§ 106‑65.62 through 106‑65.66.  Reserved for future codification purposes.



§ 106-65.67. Short title.

Article 4F.

Uniform Boll Weevil Eradication Act.

§ 106‑65.67.  Short title.

This Article may be cited as the Uniform Boll Weevil Eradication Act. (1975, c. 958, s. 1.)



§ 106-65.68. Declaration of policy.

§ 106‑65.68.  Declaration of policy.

The Anthonomus grandis Boheman, known as the boll weevil, is hereby declared to be a public nuisance, a pest, and a menace to the cotton industry. The purpose of this Article is to secure the eradication of the boll weevil. (1975, c. 958, s. 2.)



§ 106-65.69. Definitions.

§ 106‑65.69.  Definitions.

As used in this Article, the following words shall have the meaning stated below, unless the context requires otherwise:

(1)        Boll Weevil.  Anthonomus grandis Boheman, the boll weevil, in any stage of development.

(2)        Certificate.  A document issued or authorized by the Commissioner indicating that a regulated article is not contaminated with boll weevils.

(3)        Commissioner.  The Commissioner of Agriculture of this State or any officer or employee of the Department of Agriculture and Consumer Services or designated cooperator to whom authority to act in his stead has been or hereafter may be delegated.

(4)        Cotton.  Any cotton plant or cotton plant product upon which the boll weevil is dependent for completion of any portion of its life cycle.

(5)        Host.  Any plant or plant product upon which the boll weevil is dependent for completion of any portion of its life cycle.

(6)        Infested.  Actually infested with a boll weevil or so exposed to infestation that it would be reasonable to believe that an infestation exists.

(7)        Permit.  A document issued or authorized by the Commissioner to provide for the movement of regulated articles to restricted destinations for limited handling, utilization, or processing.

(8)        Person.  Any individual, corporation, company, society, or association, or other business entity.

(9)        Regulated Article.  Any article of any character carrying or capable of carrying the boll weevil, including, but not limited to cotton plants, seed cotton, other hosts, gin trash, and mechanical cotton pickers, as designated by regulations of the Commissioner. (1975, c. 958, s. 3; 1997‑261, s. 31.)



§ 106-65.70. Cooperative programs authorized.

§ 106‑65.70.  Cooperative programs authorized.

The Commissioner is hereby authorized and directed to carry out programs to destroy and eliminate boll weevils in this State. The Commissioner is authorized to cooperate with any agency of the federal government or any state contiguous to this State, any other agency in this State, or any person engaged in growing, processing, marketing, or handling cotton, or any group of such persons, in this State, in programs to effectuate the purposes of this Article, and may enter into written agreements to effectuate such purposes. Such agreements may provide for cost sharing, and for division of duties and responsibilities under this Article and may include other provisions generally to effectuate the purposes of this Article. (1975, c. 958, s. 4.)



§ 106-65.71. Entry of premises; eradication activities; inspections.

§ 106‑65.71.  Entry of premises; eradication activities; inspections.

The Commissioner, or his authorized representative, shall have authority, as provided in this section, to enter cotton fields and other premises in order to carry out such activities, including but not limited to treatment with pesticides, monitoring, and destruction of growing cotton and/or other host plants, as may be necessary to carry out the provisions of this Article. The Commissioner, or his authorized representative, shall have authority to make inspection of any fields or premises in this State and any property located therein or thereon for the purpose of determining whether such property is infested with the boll weevil. Such inspection and other activities may be conducted at any hour with the permission of the owner or person in charge. If permission is denied the Commissioner or his authorized representative, such inspection and other activities may be conducted without a warrant with respect to any outdoor premises, if conducted in a reasonable manner between the hours of sunrise and sunset. Such inspections and other activities may be conducted in a reasonable manner, with a warrant, with respect to any premises. Any judge of this State may, within his territorial jurisdiction, and upon proper cause to believe that any cotton or other regulated article is in or upon any premises in this State, issue warrants for the purpose of conducting administrative inspections and other activities authorized by this Article. (1975, c. 958, s. 5.)



§ 106-65.72. Reports.

§ 106‑65.72.  Reports.

Every person growing cotton in this State shall furnish to the Commissioner, or his authorized representative, on forms supplied  by the Commissioner, such information as the Commissioner may require, concerning the size and location of all commercial cotton fields and of noncommercial patches of cotton grown as ornamentals or for other purposes. (1975, c. 958, s. 6.)



§ 106-65.73. Quarantine.

§ 106‑65.73.  Quarantine.

The Commissioner is authorized to promulgate regulations, quarantining this State, or any portion thereof, and governing the storage or other handling in the quarantined areas of regulated articles and the movement of regulated articles into or from such areas, when he shall determine that such action is necessary, or reasonably appears necessary, to prevent or retard the spread of the boll weevil. The Commissioner is also authorized to promulgate regulations governing the movement of regulated articles from other states or portions thereof into this State when such state is known to be infested with the boll weevil. Before quarantining any area, the Commissioner shall hold a public hearing under such rules as he shall determine, at which hearing any interested party may appear and be heard either in person or by attorney: Provided, however, the Commissioner may promulgate regulations, imposing a temporary quarantine for a period not to exceed 60 days, during which time a public hearing, as herein provided, shall be held if it appears that a quarantine for more than 60 days will be necessary to prevent or retard the spread of the boll weevil. It shall be unlawful for any person to store or handle any regulated article in a quarantined area, or to move into or from a quarantined area any regulated article, except under such conditions as may be prescribed by the regulations promulgated by the Commissioner. (1975, c. 958, s. 7; 1977, c. 507, s. 1.)



§ 106-65.74. Authority to designate elimination zones; authority to prohibit planting of cotton and to require participation in eradication program.

§ 106‑65.74.  Authority to designate elimination zones; authority to prohibit planting of cotton and to require participation in eradication program.

The Commissioner, subject to the provisions of section 13 of this act [Session Laws 1975, chapter 958, section 13] is authorized to designate by regulation one or more areas of this State as "elimination zones" where boll weevil eradication programs will be undertaken. The Commissioner is authorized to promulgate reasonable regulations rearding areas where cotton cannot be planted within an elimination zone when he has reason to believe it will jeopardize the success of the program or present a hazard to public health or safety. The Commissioner is authorized to issue regulations prohibiting the planting of noncommercial cotton in such elimination zones, and requiring that all growers of commercial cotton in the elimination zones participate in a program of boll weevil eradication including cost sharing as prescribed in the regulations. Notice of such prohibition and requirement shall be given by publication for one day each week for three successive weeks in a newspaper having general circulation in the affected area. The Commissioner is authorized to set by regulation a reasonable schedule of penalty fees to be assessed when growers in designated "elimination zones" do not meet the requirements of (G.S. 106‑65.73) and participation in cost sharing as prescribed by regulation. Such penalty fees shall not exceed a charge of twenty‑five dollars ($25.00) per acre. When a grower fails to meet the requirements of regulations promulgated by the Commissioner, the Commissioner shall have authority in elimination zones to destroy cotton not in compliance with such regulations. (1975, c. 958, s. 8; 1977, c. 507, ss. 2, 3.)



§ 106-65.75. Authority for destruction or treatment of cotton in elimination zones; when compensation payable.

§ 106‑65.75.  Authority for destruction or treatment of cotton in elimination zones; when compensation payable.

The Commissioner or his authorized representative shall have authority to destroy, or in his discretion, to treat with pesticides volunteer or other noncommercial cotton and to establish procedures for the purchase and destruction of commercial cotton in elimination zones when the Commissioner deems such action necessary to effectuate the purposes of this Article. No payment shall be made by the Commissioner to the owner or lessee for the destruction or injury of any cotton which was planted in an elimination zone after publication of notice as provided in G.S. 106‑65.74, or which was otherwise handled in violation of this Article or the regulations adopted pursuant thereto. However, the Commissioner shall pay for losses resulting from the destruction of cotton which was planted in such zones prior to promulgation of such notice. (1975, c. 958, s. 9; 1977, c. 507, ss. 4, 5.)



§ 106-65.76. Authority to regulate pasturage, entry, and honeybee colonies in elimination zones and other areas.

§ 106‑65.76.  Authority to regulate pasturage, entry, and honeybee colonies in elimination zones and other areas.

The Commissioner is authorized to promulgate regulations restricting the pasturage of livestock, entry by persons, and location of honeybee colonies in any premises in an elimination zone which have been or are to be treated with pesticides or otherwise treated to cause the eradication of the boll weevil, or in any other area that may be affected by such treatments. (1975, c. 958, s. 10.)



§ 106-65.77. Rules and regulations.

§ 106‑65.77.  Rules and regulations.

The Commissioner shall have authority to adopt such other rules and regulations as he deems necessary to further effectuate the purposes of this Article. All rules and regulations issued under this Article shall be adopted and published in accordance with any additional requirements prescribed in this Article. (1975, c. 958, s.  11.)



§ 106-65.78. Penalties.

§ 106‑65.78.  Penalties.

(a)        Any person who shall violate any of the provisions of this Article or the regulations promulgated hereunder, or who shall alter, forge or counterfeit, or use without authority, any certificate or permit or other document provided for in this Article or in the regulations promulgated hereunder, shall be guilty of a Class 1 misdemeanor.

(b)        Any person who shall, except in compliance with the regulations of the Commissioner, move any regulated article into this State from any other state which the Commissioner found in such regulations is infested by the boll weevil, shall be guilty of a Class 1 misdemeanor. (1975, c. 958, s. 12; 1993, c. 539, s. 742; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 106-65.79 through 106-65.83. Reserved for future codification purposes.

§§ 106‑65.79 through 106‑65.83.  Reserved for future codification purposes.



§ 106-65.84. Findings and purpose.

Article 4G.

Official Cotton Growers' Organization.

§ 106‑65.84.  Findings and purpose.

The General Assembly of North Carolina finds that due to the interstate nature of boll weevil infestation, it is necessary to secure the cooperation of cotton growers, other State governments and agencies of the federal government, in order to carry out a program of boll weevil suppression and eradication. The purpose of this Article is to provide for the certification of a cotton growers' organization to cooperate with State and federal agencies in the administration of cost‑sharing programs for the eradication and suppression of the boll weevil (Anthonomus grandis Boheman) and other cotton pests. (1983, c. 136, s. 1.)



§ 106-65.85. Definitions.

§ 106‑65.85.  Definitions.

As used in this Article:

(1)        "Board" means the North Carolina Board of Agriculture.

(2)        "Commissioner" means the Commissioner of Agriculture of the State of North Carolina.

(3)        "Cotton grower" means any person who is engaged in and has an economic risk in the business of producing or causing to be produced, for market, cotton.

(4)        "Department" means the North Carolina Department of Agriculture and Consumer Services. (1983, c. 136, s. 2; 1997‑261, s. 109.)



§ 106-65.86. Certification by Board; requirements.

§ 106‑65.86.  Certification by Board; requirements.

(a)        The Board may certify a cotton growers' organization for the purpose of entering into agreements with the State of North Carolina, other states, the federal government and other parties as may be necessary to carry out the purposes of this Article.

(b)        In order to be eligible for certification by the Board, the cotton growers' organization must demonstrate to the satisfaction of the Board that:

(1)        It is a nonprofit organization and could qualify as a tax‑exempt organization under section 501(a) of the Internal Revenue Code of 1954 (26 USC 501(a));

(2)        Membership in the organization shall be open to all cotton growers in this State;

(3)        The organization shall have only one class of members with each member entitled to only one vote;

(4)        The organization's board of directors shall be composed of:

a.         Two cotton growers from this State being appointed by the Commissioner, with the consent of the Board; and

b.         One representative of State government from this State, appointed by the Commissioner, with the consent of the Board.

(5)        All books and records of account and minutes of proceedings of the organization shall be available for inspection or audit by the Commissioner or his representative at any reasonable time; and

(6)        Employees or agents of the growers' organization who handle funds of the organization shall be adequately bonded. (1983, c. 136, s. 3.)



§ 106-65.87. Certification; revocation.

§ 106‑65.87.  Certification; revocation.

(a)        Upon determination by the Board that the organization meets the requirements of the preceding section, the Board shall certify the organization as the official cotton growers' organization. Such certification shall be for the purposes of this Article only, and shall not affect other organizations or associations of cotton growers established for other purposes.

(b)        The Board shall certify only one such organization; provided, that the Board may revoke the certification of the organization if at any time the organization shall fail to meet the requirements of this Article. (1983, c. 136, s. 4.)



§ 106-65.88. Referendum; assessments.

§ 106‑65.88.  Referendum; assessments.

(a)        At the request of the certified organization, the Board shall authorize a referendum among cotton growers upon the question of whether an assessment shall be levied upon cotton growers in the State to offset, in whole or in part, the cost of boll weevil or other cotton pest eradication and suppression programs authorized by this Article or by any other law of this State.

(b)        The assessment levied under this Article shall be based upon the number of acres of cotton planted. The amount of the assessment, the period of time for which it shall be levied, and the geographical area to be covered by the assessment shall be determined by the Board.

(c)        All affected cotton growers shall be entitled to vote in any such referendum and the Board shall determine any questions of eligibility to vote.

(d)        If at least two‑thirds of those voting vote in favor of the assessment, then the assessment shall be collected by the Department from the affected cotton growers.

(e)        The assessments collected by the Department under this Article shall be promptly remitted to the certified organization under such terms and conditions as the Commissioner shall deem necessary to ensure that such assessments are used in a sound program of eradication or suppression of the boll weevil or other cotton pests.

(f)         The certified organization shall provide to the Department an annual audit of its accounts performed by a certified public accountant.

(g)        For the purposes of the State Budget Act, Chapter 143C of the General Statutes, the assessments collected by the Department under this Article shall not be "State funds". (1983, c. 136, s. 5; 2006‑203, s. 25.)



§ 106-65.89. Agreements.

§ 106‑65.89.  Agreements.

The Board may authorize the Department to enter into agreements with the certified organization, other state governments, the federal government and individual cotton growers as may be necessary to carry out the purposes of this Article. (1983, c. 136, s. 6.)



§ 106-65.90. Failure to pay assessments.

§ 106‑65.90.  Failure to pay assessments.

(a)        A cotton grower who fails to pay, when due and upon reasonable notice, any assessment levied under this Article, shall be subject to a penalty of not more than twenty‑five dollars ($25.00) per acre, as established in the Board's regulations.

(b)        A cotton grower who fails to pay all assessments, including penalties, within 30 days of notice of penalty, shall destroy any cotton plants growing on his acreage which is subject to the assessment. Any such cotton plants which are not destroyed shall be deemed to be a public nuisance. The Commissioner may apply to a court of competent jurisdiction to abate and prevent such nuisance. Upon judgment and order of the court, such nuisance shall be condemned and destroyed in the manner directed by the court. The grower shall be liable for all court costs and fees, and other proper expenses incurred in the enforcement of this section.

(c)        In addition to any other remedies for the collection of assessments, including penalties, the Department of Agriculture and Consumer Services has a lien upon cotton subject to such assessments. Provided, that any buyer of cotton shall take free of such lien if he has not received written notice of the lien from the Department or if he has paid for such cotton by a check in which the Department is named as joint payee. In any action to enforce the lien, the burden shall be upon the Department to prove that the buyer of cotton received written notice of the lien. A buyer of cotton other than a person buying cotton from the grower takes free of the lien created herein. (1983, c. 136, s. 7; 1987, c. 293; 1997‑261, s. 109.)



§ 106-65.91. Regulations.

§ 106‑65.91.  Regulations.

The Board of Agriculture may adopt such regulations as are necessary to carry out the purposes of this Article. (1983, c. 136, s. 8.)



§§ 106-66 through 106-67: Repealed by Session Laws 1987, c. 244, s. 1(c).

Article 5.

Seed Cotton and Peanuts.

§§ 106‑66 through 106‑67:  Repealed by Session Laws 1987, c.  244, s. 1(c).



§§ 106-67.1 through 106-67.8: Repealed by Session Laws 1983, c. 248, s. 1.

Article 5A.

Marketing of Farmers Stock Peanuts.

§§ 106‑67.1 through 106‑67.8:  Repealed by Session Laws 1983, c.  248, s. 1.



§§ 106-68 through 106-78: Repealed by Session Laws 1987, c. 244, s. 1(d).

Article 6.

Cottonseed Meal.

§§ 106‑68 through 106‑78:  Repealed by Session Laws 1987, c.  244, s. 1(d).



§§ 106-79 through 106-80: Repealed by Session Laws 1987, c. 244, s. 1(e).

Article 7.

Pulverized Limestone and Marl.

§§ 106‑79 through 106‑80:  Repealed by Session Laws 1987, c.  244, s. 1(e).



§§ 106-81 through 106-92: Repealed by Session Laws 1981, c. 284.

Article 8.

Sale, etc., of Agricultural Liming Material, etc.

§§ 106‑81 through 106‑92:  Repealed by Session Laws 1981, c.  284.



§ 106-92.1. Title of Article.

Article 8A.

Sale of Agricultural Liming Materials and Landplaster.

§ 106‑92.1.  Title of Article.

This Article shall be known as the North Carolina Agricultural Liming Materials and Landplaster Act. (1979, c. 590.)



§ 106-92.2. Purpose of Article.

§ 106‑92.2.  Purpose of Article.

The purpose of this Article shall be to assure the manufacturer, distributor, and consumer of the correct quality and quantity of all agricultural liming materials and landplaster sold in this State. (1979, c. 590.)



§ 106-92.3. Definitions of terms.

§ 106‑92.3.  Definitions of terms.

For the purpose of this Article:

(1)        "Agricultural liming materials" means oxides, hydroxides, silicates or carbonates of calcium and/or magnesium compounds capable of neutralizing soil acidity.

(1a)      "Agricultural liming material and fertilizer mixture" means any agricultural liming material combined with a single fertilizer element or single plant nutrient.

(2)        "Brand" means the term, designation, trademark, product name or other specific designation truly descriptive of the product under which individual agricultural liming material is offered for sale.

(3)        "Bulk" means in nonpackaged form.

(4)        "Burnt lime" means a material, made from limestone which consists essentially of calcium oxide or combination of calcium oxide with magnesium oxide.

(5)        "Calcitic limestone" means limestone which contains less than six percent (6%) magnesium from magnesium carbonate.

(6)        "Calcium carbonate equivalent" means the acid neutralizing capacity of an agricultural liming material expressed as weight percentage of calcium carbonate.

(7)        "Dolomitic limestone" means limestone having a minimum of six percent (6%) magnesium from magnesium carbonate.

(8)        "Fineness" means the percentage by weight of the material which will pass U.S. Standard sieves of specified sizes.

(9)        "Hydrated lime" means a material, made from burnt lime, which consists essentially of calcium hydroxide or a combination of calcium hydroxide with magnesium oxide and/or magnesium hydroxide.

(10)      "Industrial by‑product liming material" means any industrial waste or by‑product containing calcium or calcium and magnesium in forms that will neutralize soil acidity.

(11)      "Label" means any written or printed matter on or attached to the package or on the delivery ticket which accompanies bulk shipments.

(12)      "Landplaster" means a material containing calcium sulfate.

(13)      "Limestone" means a material consisting essentially of calcium carbonate or a combination of calcium carbonate with magnesium carbonate capable of neutralizing soil acidity.

(14)      "Marl" means a granular or loosely consolidated earth‑like material composed largely of sea shell fragments and calcium carbonate.

(15)      "Percent" or "percentage" which means by weight.

(16)      "Person" means individual, partnership, association, firm or corporation.

(17)      "Sale" means any transfer of title or possession, or both, exchange or barter of tangible personal property, conditional or otherwise for a consideration paid or to be paid, and this shall include any of said transactions whereby title or ownership is to pass and shall further mean and include any bailment, loan, lease, rental or license to use or consume tangible personal property for a consideration paid in which  possession of said property passes to bailee, borrower, lessee, or licensee.

(18)      "Sell" means the alienation, exchange, transfer or contract for such transfer of property for a fixed price in money or its equivalent.

(19)      "Suspension lime" means a product made by mixing agricultural liming materials with water and a suspending agent.

(20)      "Ton" means a net weight of 2,000 pounds avoirdupois.

(21)      "Weight" means the weight of undried material as offered for sale. (1979, c. 590; 1981, c. 449, s. 2.)



§ 106-92.4. Enforcing official.

§ 106‑92.4.  Enforcing official.

This Article shall be administered by the Commissioner of Agriculture of the State of North Carolina, or his authorized agent, hereinafter referred to as the "Commissioner." (1979, c. 590.)



§ 106-92.5. Labeling.

§ 106‑92.5.  Labeling.

(a)        Agricultural liming materials sold, offered for sale or distributed in the State shall have affixed to each package in a conspicuous manner on the outside thereof, a plainly printed, stamped or otherwise marked label, tag or statement, or in the case of bulk sales, a delivery slip, setting forth at least the following information:

(1)        The name and principal office address of the manufacturer or distributor.

(2)        The brand or trade name truly descriptive of the material.

(3)        The identification of the product as to the type of the agricultural liming material.

(4)        The net weight of the agricultural liming material.

(5)        The minimum percentages of calcium and magnesium.

(6)        Calcium carbonate equivalent as determined by methods prescribed by the Association of Official Analytical Chemists. Minimum calcium carbonate equivalent shall be prescribed by regulation.

(7)        The minimum percent by weight passing through U. S. Standard  sieves as prescribed by regulations.

(b)        Landplaster sold, offered for sale or distributed in this State shall have affixed to each package in a conspicuous manner on the outside thereof, a plainly printed, stamped or otherwise marked label, tag or statement, or in the case of bulk sales, a delivery slip, setting forth at least the following information:

(1)        The name and address of the manufacturer or distributor guaranteeing the registration.

(2)        The brand or trade name of the material.

(3)        The net weight.

(4)        The guaranteed analysis showing the minimum percentage of calcium sulfate. (1979, c. 590.)



§ 106-92.6. Prohibited acts.

§ 106‑92.6.  Prohibited acts.

(a)        Agricultural liming material or landplaster shall not be sold or offered for sale or distributed in this State unless it complies with provisions of this law or regulations.

(b)        Agricultural liming material or landplaster shall not be sold or offered for sale in this State which contains toxic materials in quantities injurious to plants or animals.

(c)        It is unlawful to make any false or misleading statement or representation with regard to any agricultural liming material or landplaster product offered for sale, sold, or distributed in this State, or to use any misleading or deceptive trademark or brand name in connection therewith.  The Commissioner may refuse, suspend, revoke, or terminate the registration of any such product for any violation of this section. (1979, c. 590; 1993, c. 144, s. 2.)



§ 106-92.7. Registration of brands.

§ 106‑92.7.  Registration of brands.

(a)        Each separately identified product shall be registered before being sold, offered for sale, or distributed in this State. Registration fee shall be twenty‑five dollars ($25.00) for each separately identified product in packages of 10 pounds or less. For each other separately identified product registration fee shall be five dollars ($5.00). The application for registration shall be submitted to the Commissioner on forms furnished by the Commissioner and shall be accompanied by the appropriate registration fee. Upon approval by the Commissioner, a copy of the registration shall be furnished to the applicant. All registrations expire on June 30 of each year.

(b)        A distributor shall not be required to register any brand of agricultural liming material or landplaster which is already registered under this Article by another person, providing the label does not differ in any respect.

(c)        In determining the acceptability of any product for registration, the Commissioner may require proof of claims made for the product.  If no specific claims are made, the Commissioner may require proof of usefulness and value of the product.  As evidence of proof, the Commissioner may rely on experimental data furnished by the applicant and may require that the data be developed by a recognized research or experimental institution.  The Commissioner may further require that the data be developed from tests conducted under conditions identical to or closely related to those present in North Carolina.  The Commissioner may reject any data not developed under those conditions and may rely on advice from sources such as the Cooperative Extension Service of North Carolina State University. (1979, c. 590; 1993, s. 144, s. 1.)



§ 106-92.8. Tonnage fees: reporting system.

§ 106‑92.8.  Tonnage fees: reporting system.

For the purpose of defraying expenses connected with the registration, inspection and analysis of the materials coming under this Article, each manufacturer or registrant shall pay to the Department of Agriculture and Consumer Services tonnage fees in addition to registration fees as follows: for agricultural liming material, ten cents (10¢) per ton; for landplaster, ten cents (10¢) per ton; excepting that these fees shall not apply to materials which are sold to fertilizer manufacturers for the sole purpose for use in the manufacture of fertilizer or to materials when sold in packages of 10 pounds or less.

Any manufacturer, importer, jobber, firm, corporation or person who distributes materials coming under this Article in this State shall make application for a permit to report the materials sold and pay the tonnage fees as set forth in this section.

The Commissioner of Agriculture shall grant such permits on the following conditions: The applicant's agreement that he will keep such records as may be necessary to indicate accurately the tonnage of liming materials, etc., sold in the State and his agreement for the Commissioner or this authorized representative to examine such records to verify the tonnage statement. The registrant shall report quarterly and pay the applicable tonnage fees quarterly, on or before the tenth day of October, January, April, and July of each year. The report and payment shall cover the tonnage of liming materials, etc., sold during the preceding quarter. The report shall be on forms furnished by the Commissioner. If the report is not filed and the tonnage fees paid by the last day of the month in which it is due, or if the report be false, the amount due shall bear a penalty of ten percent (10%) which shall be added to the tonnage fees due. If the report is not filed and the tonnage fees paid within 60 days of the date due, or if the report or tonnage be false, the Commissioner may revoke the permit and cancel the registration. (1979, c. 590; 1997‑261, s. 109.)



§ 106-92.9. Report of tonnage.

§ 106‑92.9.  Report of tonnage.

(a)        Within 30 days following the expiration of registration each registrant shall submit on a form furnished or approved by the Commissioner an annual statement, setting forth by counties, the number of net tons of each agricultural liming material and landplaster sold by him for use in the State during the previous 12 month period.

(b)        The Commissioner shall publish and distribute annually, to each agricultural liming material and landplaster registrant and other interested persons a composite report showing the tons of agricultural liming material and landplaster sold in each county of the State. This report shall in no way divulge the operation of any registrant. (1979, c. 590.)



§ 106-92.10. Inspection, sampling, analysis.

§ 106‑92.10.  Inspection, sampling, analysis.

(a)        It shall be the duty of the Commissioner to sample, inspect, make analysis of, and test agricultural liming materials and landplaster distributed within this State as he may deem necessary to determine if such materials are in compliance with the provisions of this Article. The Commissioner is authorized to enter upon any public or private premises or carriers during regular business hours in order to have access to agricultural liming material and landplaster subject to the provisions of this Article, and regulations pertaining thereto, and to the records relating to their distribution.

(b)        The methods of analysis and sampling shall be those approved by the State Chemist, and shall be guided by the Association of Official Analytical Chemists procedures.

(c)        The results of official analysis of agricultural liming materials and portions of official samples may be distributed to the registrant by the Commissioner at least annually if requested. (1979, c. 590.)



§ 106-92.11. Deficiencies: refunds to consumer.

§ 106‑92.11.  Deficiencies: refunds to consumer.

Should any of the agricultural liming and landplaster materials defined in this Article be found to be deficient in the components claimed by the manufacturer or registrant thereof, said manufacturer or registrant, upon official notification to [of] such deficiency by the Commissioner of Agriculture, shall, within 90 days, make refunds to the consumers of the deficient materials as follows:

In case of "agricultural liming material" if the deficiency is five percent (5%) of the guarantee or more, there shall be refunded an amount equal to three times the value of such deficiency and in case of "landplaster," for deficiencies in excess of one percent (1%) of the guarantee, there shall be refunded an amount equal to three times the value of the deficiency. Values shall be based on the selling price of said materials. When said consumers cannot be found within the above specified time, refunds shall be forwarded to the Commissioner of Agriculture, where said refund shall be held for payment to the proper consumer upon order of the Commissioner. If the consumer to whom the refund is due cannot be found within a period of one year, the clear proceeds of such refund shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1979, c. 590; 1997‑261, s. 109; 1998‑215, s. 6.)



§ 106-92.12. "Stop sale" orders.

§ 106‑92.12.  "Stop sale" orders.

The Commissioner may issue and enforce a written or printed "stop sale, use, or removal" order to the owner or custodian of any lot of agricultural liming material or landplaster at a designated place when the Commissioner finds said material is being offered or exposed for sale in violation of any of the provisions of this Article until the law has been complied with and said violation has been otherwise legally disposed of by written authority. The Commissioner shall release the agricultural liming materials or landplaster so withdrawn, when the requirements of the provisions of this Article have been complied with and all costs and expense incurred in connection with the withdrawal have been paid.

If a manufacturer or registrant fails to make a refund as required by G.S. 106‑92.11, the Commissioner may stop the sale of any agricultural liming materials or landplaster registered by the manufacturer or registrant and offered for sale in this State. (1979, c. 590; 1993, c. 144, s. 3.)



§ 106-92.13. Appeals from assessments and orders of Commissioner.

§ 106‑92.13.  Appeals from assessments and orders of Commissioner.

Nothing in this Article shall prevent any person from appealing to a court of competent jurisdiction from any assessment of penalty or other final order or ruling of the Commissioner or Board of Agriculture. (1979, c. 590.)



§ 106-92.14. Penalties for violations of this Article.

§ 106‑92.14.  Penalties for violations of this Article.

Any person convicted of violating any provision of this Article or the rules and regulations promulgated thereunder shall be guilty of a Class 3 misdemeanor and fined not less than two hundred dollars ($200.00) nor more than one thousand dollars ($1,000) in the discretion of the court.  Nothing in this Article shall be construed as requiring the Commissioner or his authorized agent to report for prosecution or for the institution of seizure proceedings as a result of minor violations of the Article when he believes that the public interest will best be served by a suitable written warning. (1979, c. 590; 1993, c. 539, s. 743; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-92.15. Declaration of policy.

§ 106‑92.15.  Declaration of policy.

The General Assembly hereby finds and declares that it is in the public interest that the State regulate the activities of those persons engaged in the business of preparing, or manufacturing agricultural liming material and landplaster in order to insure the manufacturer, distributor, and consumer of the correct quantity and quality of all said materials sold or offered for sale in this State. It shall therefore be the policy of this State to regulate the activities of those persons engaged in the business of preparing or manufacturing agricultural liming material and landplaster. (1979, c. 590.)



§ 106-92.16. Authority of Board of Agriculture to make rules and regulations.

§ 106‑92.16.  Authority of Board of Agriculture to make rules and regulations.

Because legislation with regard to agricultural liming material and landplaster sold or offered for sale in this State must be adopted (adapted) to complex conditions and standards involving numerous details with which the General Assembly cannot deal directly and in order to effectuate the purposes and policies of the Article, and in order to insure the manufacturer, distributor, and consumer of the correct quality and quantity of all agricultural liming material and landplaster sold or offered for sale in this State, the Board of Agriculture shall have the authority to make rules and regulations with respect to:

(1)        Defining a standard agricultural liming material in terms of neutralizing equivalents.

(2)        Fineness of agricultural liming material.

(3)        Form and order of labeling.

(4)        Monetary penalties for deficiencies from guarantee.

(5)        Monetary penalties for materials that do not meet screen guarantee. (1979, c. 590.)



§ 106-92.17. Lime and fertilizer mixtures.

§ 106‑92.17.  Lime and fertilizer mixtures.

The provisions of this Article shall apply to mixtures of agricultural liming material and fertilizer, except as follows:

(1)        Such mixtures shall meet the labeling requirements of G.S. 106‑ 92.5(a) in addition to providing information including, but not limited to, a guaranteed analysis of the fertilizer element or plant nutrient;

(2)        The tonnage fee for such mixtures under G.S. 106‑92.8 shall be twenty‑five cents (25¢) per ton; and,

(3)        The Board of Agriculture shall establish the allowable deficiency percentage and refund rate for such mixtures under G.S. 106‑92.11. (1981, c. 449, s. 1.)



§§ 106-93 through 106-110. Repealed by Session Laws 1973, c. 771, s. 19.

Article 9.

Commercial Feedingstuffs.

§§ 106‑93 through 106‑110.  Repealed by Session Laws 1973, c. 771, s. 19.



§ 106-111: Repealed by Session Laws 1987, c. 244, s. 1(f).

Article 10.

Mixed Feed Oats.

§ 106‑111:  Repealed by Session Laws 1987, c.  244, s. 1(f).



§§ 106-112 through 106-119. Repealed by Session Laws 1975, c. 39.

Article 11.

Stock and Poultry Tonics.

§§ 106‑112 through 106‑119.  Repealed by Session Laws 1975, c. 39.



§ 106-120. Title of Article.

Article 12.

Food, Drugs and Cosmetics.

§ 106‑120.  Title of Article.

This Article may be cited as the North Carolina Food, Drug and Cosmetic Act. (1939, c. 320, s. 1.)



§ 106-121. Definitions and general consideration.

§ 106‑121.  Definitions and general consideration.

For the purpose of this Article:

(1)        The term "advertisement" means all representations disseminated in any manner or by any means, other than by labeling, for the purposes of inducing, or which are likely to induce, directly or indirectly, the purchase of food, drugs, devices or cosmetics.

(1a)      The term "color" includes black, white, and intermediate grays.

(1b)      The term "color additive" means a material which:

a.         Is a dye, pigment, or other substance made by a process of synthesis or similar artifice, or extracted, isolated, or otherwise derived, with or without intermediate or final change of identity, from a vegetable, animal, mineral, or other source; or

b.         When added or applied to a food, drug, or cosmetic, or to the human body or any part thereof, is capable (alone or through reaction with other substance) of imparting color thereto;

Provided, that such term does not apply to any pesticide chemical, soil or plant nutrient, or other agricultural chemical solely because of its effect in aiding, retarding, or otherwise affecting, directly or indirectly, the growth or other natural physiological process of produce of the soil and thereby affecting its color, whether before or after harvest.

(2)        The term "Commissioner" means the Commissioner of Agriculture; the term "Department" means the Department of Agriculture and Consumer Services, and the term "Board" means the Board of Agriculture.

(2a)      The term "consumer commodity" except as otherwise specifically provided by this subdivision means any food, drug, device, or cosmetic as those terms are defined by this Article. Such term does not include:

a.         Any tobacco or tobacco product; or

b.         Any commodity subject to packaging or labeling requirements imposed under the North Carolina Pesticide Law of 1971, Article 52, Chapter 143, of the General Statutes of North Carolina, or the provisions of the eighth paragraph under the heading "Bureau of Animal Industry" of the act of March 4, 1913 (37 Stat. 832‑833; 21 U.S.C. 151‑157) commonly known as the Virus‑Serum Toxin Act; or

c.         Any drug subject to the provisions of G.S. 106‑134(13) or 106‑134.1 of this Article or section 503(b)(1) or 506 of the federal act; or

d.         Any beverage subject to or complying with packaging or labeling requirements imposed under the Federal Alcohol Administration Act (27 U.S.C., et seq.); or

e.         Any commodity subject to the provisions of the North Carolina Seed Law, Article 31, Chapter 106 of the General Statutes of North Carolina.

(3)        The term "contaminated with filth" applies to any food, drug, device or cosmetic not securely protected from dust, dirt, and as far as may be necessary by all reasonable means, from all foreign or injurious contaminations.

(4)        The term "cosmetic" means

a.         Articles intended to be rubbed, poured, sprinkled, or sprayed on, introduced into, or otherwise applied to the human body or any part thereof for cleansing, beautifying, promoting attractiveness, or altering the appearance, and

b.         Articles intended for use as a component of any such articles, except that such terms shall not include soap.

(4a)      The term "counterfeit drug" means a drug which, or the container or labeling of which, without authorization, bears the trademark, trade name or other identifying mark, imprint, or device, or any likeness thereof, of a drug manufacturer, processor, packer or distributor other than the person or persons who in fact manufactured, processed, packed or distributed such drug and which thereby falsely purports or is represented to be the product of, or to have been packed or distributed by, such other drug manufacturer, processor, packer or distributor.

(5)        The term "device," except when used in subdivision (15) of this section and in G.S. 106‑122, subdivision (10), 106‑130, subdivision (6), 106‑134, subdivision (3) and 106‑137, subdivision (3) means instruments, apparatus and contrivances, including their components, parts and accessories, intended

a.         For use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or other animals; or

b.         To affect the structure or any function of the body of man or other animals.

(6)        The term "drug" means

a.         Articles recognized in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, or official National Formulary, or any supplement to any of them; and

b.         Articles intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in man or other animals; and

c.         Articles (other than food) intended to affect the structure or any function of the body of man or other animals; and

d.         Articles intended for use as a component of any article specified in paragraphs a, b or c; but does not include devices or their components, parts, or accessories.

(7)        The term "federal act" means the Federal Food, Drug and Cosmetic Act (Title 21 U.S.C. 301 et seq.; 52 Stat. 1040 et seq.).

(8)        The term "food" means

a.         Articles used for food or drink for man or other animals,

b.         Chewing gum, and

c.         Articles used for components of any such article.

(8a)      The term "food additive" means any substance, the intended use of which results or may be reasonably expected to result, directly or indirectly, in its becoming a component or otherwise affecting the characteristics of any food (including any substance intended for use in producing, manufacturing, packing, processing, preparing, treating, packaging, transporting or holding food; and including any source of radiation intended for any such use) if such substance is not generally recognized, among experts qualified by scientific training and experience to evaluate its safety, as having been adequately shown through scientific procedures (or, in the case of a substance used in a food prior to January 1, 1958, through either scientific procedures or experience based on common use in food) to be safe under the conditions of its intended use; except that such term does not include:

a.         A pesticide chemical in or on a raw agricultural commodity; or

b.         A pesticide chemical to the extent that it is intended for use or is used in the production, storage, or transportation of any raw agricultural commodity; or

c.         A color additive; or

d.         Any substance used in accordance with a sanction or approval granted prior to the enactment of the Food Additives Amendment of 1958, pursuant to the federal act; the Poultry Products Inspection Act (21 U.S.C. 451 et seq.) or the Meat Inspection Act of March 4, 1907 (34 Stat. 1260), as amended and extended (21 U.S.C. 71 et seq.).

(9)        The term "immediate container" does not include package liners.

(10)      The term "label" means a display of written, printed or graphic matter upon the immediate container of any article; and a requirement made by or under authority of this Article that any word, statement, or other information appearing on the label shall not be considered to be complied with unless such word, statement, or other information also appears on the outside container or wrapper, if any there be, of the retail package of such article, or is easily legible through the outside container or wrapper.

(11)      The term "labeling" means all labels and other written, printed, or graphic matter

a.         Upon an article or any of its containers or wrappers, or

b.         Accompanying such article.

(11a)    Repealed by Session Laws 1989, c. 226, s. 1.

(12)      The term "new drug" means

a.         Any drug the composition of which is such that such drug is not generally recognized, among experts qualified by scientific training and experience to evaluate the safety and effectiveness of drugs, as safe and effective for use under the conditions prescribed, recommended, or suggested in the labeling thereof; or

b.         Any drug the composition of which is such that such drug, as a result of investigations to determine its safety and effectiveness for use under such conditions, has become so recognized, but which has not, otherwise than in such investigation, been used to a material extent or for a material time under such conditions.

(12a)    Repealed by Session Laws 1989, c. 226, s. 1.

(13)      The term "official compendium" means the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, official National Formulary, or any supplement to any of them.

(13a)    The term "package" means any container or wrapping in which any consumer commodity is enclosed for use in the delivery or display of that consumer commodity to retail purchasers, but does not include:

a.         Shipping containers or wrappings used solely for the transportation of any consumer commodity in bulk or in quantity to manufacturers, packers, or processors, or to wholesale or retail distributors thereof; or

b.         Shipping containers or outer wrappings used by retailers to ship or deliver any commodity to retail customers if such containers and wrappings bear no printed matter pertaining to any particular commodity.

(14)      The term "person" includes individual, partnership, corporation, and association.

(14a)    The term "pesticide chemical" means any substance which, alone, in chemical combination, or in formulation with one or more other substances is a "pesticide" within the meaning of the North Carolina Pesticide Law of 1971, Article 52, Chapter 143, of the General Statutes of North Carolina, or the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. 135 et seq.), and which is used in the production, storage, or transportation of raw agricultural commodities.

(14b)    The term "practitioner" means a physician, dentist, veterinarian or other person licensed, registered or otherwise permitted to distribute, dispense, conduct research with respect to or to administer a drug so long as such activity is within the normal course of professional practice or research.

(14c)    The term "principal display panel" means that part of a label that is most likely to be displayed, presented, shown, or examined under normal and customary conditions of display for retail sale.

(14d)    The term "raw agricultural commodity" means any food in its raw or natural state, including all fruits that are washed, colored, or otherwise treated in their unpeeled natural form prior to marketing.

(14e),   (14f) Repealed by Session Laws 1989, c. 226, s. 1.

(15)      If an article is alleged to be misbranded because the labeling is misleading, or if an advertisement is alleged to be false because it is misleading, then in determining whether the labeling or advertisement is misleading, there shall be taken into account (among other things) not only representations made or suggested by statement, word, design, device, sound, or any combination thereof, but also the extent to which labeling or advertisement fails to reveal facts material in the light of such representations or material with respect to consequences which may result from the use of the article to which the labeling or advertisement relates under the conditions of use prescribed in the labeling or advertisement thereof or under such conditions of use as are customary or usual.

(16)      The representation of a drug, in its labeling or advertisement, as an antiseptic shall be considered to be a representation that it is a germicide, except in the case of a drug purporting to be, or represented as, an antiseptic for inhibitory use as a wet dressing, ointment, dusting powder, or such other use as involves prolonged contact with the body.

(17)      The provisions of this Article regarding the selling of food, drugs, devices, or cosmetics, shall be considered to include the manufacture, production, processing, packing, exposure, offer, possession, and holding of any such article for sale; and the sale, dispensing, and giving of any such article; and the supplying or applying of any such article in the conduct of any food, drug or cosmetic establishment. (1939, c. 320, s. 2; 1975, c. 614, ss. 1, 2; 1987, c. 737, s. 1; 1989, c. 226, s. 1; 1997‑261, s. 32.)



§ 106-122. Certain acts prohibited.

§ 106‑122.  Certain acts prohibited.

The following acts and the causing thereof within the State of North Carolina are hereby prohibited:

(1)        The manufacture, sale, or delivery, holding or offering for sale of any food, drug, device, or cosmetic that is adulterated or misbranded.

(2)        The adulteration or misbranding of any food, drug, device, or cosmetic.

(3)        The receipt in commerce of any food, drug, device, or cosmetic that is adulterated or misbranded, and the delivery or proffered delivery thereof for pay or otherwise.

(4)        The sale, delivery for sale, holding for sale, or offering for sale of any article in violation of G.S. 106‑131 or 106‑135.

(5)        The dissemination of any false advertisement.

(6)        The refusal to permit entry or inspection, or to permit the taking of a sample, or to permit access to or copying of any record as authorized by G.S. 106‑140.

(7)        The giving of a guaranty or undertaking which guaranty or undertaking is false, except by a person who relied on a guaranty or undertaking to the same effect signed by, and containing the name and address of the person residing in the State of North Carolina from whom he received in good faith the food, drug, device or cosmetic.

(8)        The removal or disposal of a detained or embargoed article in violation of G.S. 106‑125.

(9)        The alteration, mutilation, destruction, obliteration, or removal of the whole or any part of the labeling of, or the doing of any other act with respect to, a food, drug, device or cosmetic, if such act is done while such article is held for sale and results in such article being misbranded or adulterated.

(10)      Forging, counterfeiting, simulating, or falsely representing, or without proper authority using any mark, stamp, tag, label or other identification device authorized or required by regulations promulgated under the provisions of this Article.

(11)      The using, on the labeling of any drug or in any advertisement relating to such drug, of any representation or suggestion that an application with respect to such drug is effective under G.S. 106‑135, or that such drug complies with the provisions of such section.

(12)      The sale at retail of any food for which a definition and standard of identity for enrichment with vitamins, minerals or other nutrients has been promulgated by the Board, unless such food conforms to such definition and standard, or has been specifically exempted from same by the Board.

(13)      The distribution in commerce of a consumer commodity, as defined in this Article, if such commodity is contained in a package, or if there is affixed to that commodity a label, which does not conform to the provisions of this Article and regulations promulgated under authority of this Article; provided, however, that this prohibition shall not apply to persons engaged in business as wholesale or retail distributors of consumer commodities except to the extent that such persons:

a.         Are engaged in the packaging or labeling of such commodities; or

b.         Prescribe or specify by any means the manner in which such commodities are packaged or labeled.

(14)      The using by any person to his own advantage, or revealing, other than to the Commissioner or authorized officers or employees of the Department, or to the courts when relevant in any judicial proceeding under this Article, any information acquired under authority of this Article concerning any method or process which as a trade secret is entitled to protection.

(15)      In the case of a prescription drug distributed or offered for sale in this State, the failure of the manufacturer, packer, or distributor thereof to maintain for transmittal, or to transmit, to any practitioner licensed by applicable law to administer such drug within the normal course of professional practice, who makes written request for information as to such drug, true and correct copies of all printed matter which is required to be included in any package in which that drug is distributed or sold, or such other printed matter as is approved under the federal act. Nothing in this paragraph shall be construed to exempt any person from any labeling requirement imposed by or under other provisions of this Article.

(16)      a.         Placing or causing to be placed upon any drug or device or container thereof, with intent to defraud, the trade name or other identifying mark, or imprint of another or any likeness of any of the foregoing; or

b.         Selling, dispensing, disposing of or causing to be sold, dispensed or disposed of, or concealing or keeping in possession, control or custody, with intent to sell, dispense or dispose of, any drug, device or any container thereof, with knowledge that the trade name or other identifying mark or imprint of another or any likeness of any of the foregoing has been placed thereon in a manner prohibited by subsection (a) of this section; or

c.         Making, selling, or disposing of; causing to be made, sold or disposed of; keeping in possession, control or custody; or concealing any punch, die, plate, stone, or other thing designed to print, imprint, or reproduce the trademark, trade name, or other identifying mark, imprint, or device of another or any likeness of any of the foregoing upon any drug or container or labeling thereof so as to render such drug a counterfeit drug.

(17)      The doing of any act which causes a drug to be a counterfeit drug, or the sale or dispensing, or the holding for sale or dispensing of a counterfeit drug.

(18)      Dispensing or causing to be dispensed a different drug in place of the drug ordered or prescribed without the express permission of the person ordering or prescribing.

(19)      The acquiring or obtaining or attempting to acquire or obtain any drug subject to the provisions of G.S. 106‑134.1(a)(3) or (4) by fraud, deceit, misrepresentation, or subterfuge, or by forgery or alteration of a prescription, or by the use of a false name, or the giving of a false address. (1939, c. 320, s. 3; 1975, c. 614, ss. 3‑5.)



§ 106-123. Injunctions restraining violations.

§ 106‑123.  Injunctions restraining violations.

In addition to the remedies hereinafter provided, the Commissioner of Agriculture is hereby authorized to apply to the superior court for, and such court shall have jurisdiction upon hearing and for cause shown to grant, a temporary or permanent injunction restraining any person from violating any provision of G.S. 106‑122, irrespective of whether or not there exists an adequate remedy at law. (1939, c. 320, s. 4.)



§ 106-124. Violations made misdemeanor.

§ 106‑124.  Violations made misdemeanor.

(a)        Any person, firm or corporation violating any provision of this Article, or any regulation of the Board adopted pursuant to this Article, shall be guilty of a Class 2 misdemeanor.  In addition, if any person continues to violate or further violates any provision of this Article after written notice from the Commissioner, or his duly designated agent, the court may determine that each day during which the violation continued or is repeated constitutes a separate violation subject to the foregoing penalties.

(b)        No person shall be subject to the penalties of subsection (a) of this section, for having violated G.S. 106‑122, subdivision (1) or (3) if he establishes a guaranty or undertaking signed by, and containing the name and address of, the person residing in the State of North Carolina from whom he received in good faith the article, to the effect that such article is not adulterated or misbranded within the meaning of this Article, designating this article.

(c)        No publisher, radio‑broadcast licensee, or agency or medium for the dissemination of an advertisement, except the manufacturer, packer, distributor, or seller of the article to which a false advertisement relates, shall be liable under this section by reason of the dissemination by him of such false advertisement, unless he has refused on the request of the Commissioner of Agriculture to furnish the Commissioner the name and post‑office address of the manufacturer, packer, distributor, seller or advertising agency residing in the State of North Carolina who caused him to disseminate such advertisement. (1939, c. 320, s. 5; 1975, c. 614, s. 6; 1993, c. 539, s. 744; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-124.1. Civil penalties.

§ 106‑124.1.  Civil penalties.

(a)        The Commissioner may assess a civil penalty of not more than two thousand dollars ($2,000) against any person who violates a provision of this Article or any rule adopted pursuant to this Article. In determining the amount of the penalty, the Commissioner shall consider the degree and extent of harm caused by the violation.

(b)        Prior to assessing a civil penalty, the Commissioner shall give the person written notice of the violation and a reasonable period of time in which to correct the violation. However, the Commissioner shall not be required to give a person time to correct a violation before assessing a penalty if the Commissioner determines the violation is likely to cause future physical injury or illness.

(c)        The Commissioner shall consider the training and management practices implemented by the person for the purpose of complying with this Article as a mitigating factor when determining the amount of the civil penalty.

(d)        The Commissioner shall remit the clear proceeds of civil penalties assessed pursuant to this section to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (2003‑389, s. 1.)



§ 106-125. Detention of product or article suspected of being adulterated or misbranded.

§ 106‑125.  Detention of product or article suspected of being adulterated or misbranded.

(a)        Whenever a duly authorized agent of the Department of Agriculture and Consumer Services finds or has probable cause to believe, that any food, drug, device, cosmetic or consumer commodity is adulterated, or so misbranded as to be dangerous or fraudulent within the meaning of this Article or is in violation of G.S. 106‑131 or 106‑135 of this Article, he shall affix to such article a tag or other appropriate marking giving notice that such article is, or is suspected of being, adulterated or misbranded and has been detained or embargoed, and warning all persons not to remove or dispose of such article by sale or otherwise until permission for removal or disposal is given by such agent or the court. It shall be unlawful for any person to remove or dispose of such detained or embargoed article by sale or otherwise without such permission.

(b)        When an article detained or embargoed under subsection (a) has been found by such agent to be adulterated, or misbranded or to be in violation of G.S. 106‑131 or 106‑135 of this Article, he shall petition a judge of the district, or superior court in whose jurisdiction the article is detained or embargoed for an order for condemnation of such article. When such agent has found that an article so detained or embargoed is not adulterated or misbranded, he shall remove the tag or other marking.

(c)        If the court finds that a detained or embargoed article is adulterated or misbranded, such article shall, after entry of the decree, be destroyed at the expense of the claimant thereof, under the supervision of such agent; and all court costs and fees, and storage and other proper expenses, shall be taxed against the claimant of such article or his agent: Provided, that when the adulteration or misbranding can be corrected by proper labeling or processing of the article, the court, after entry of the decree and after such costs, fees, and expenses have been paid and a good and sufficient bond, conditioned that such article shall be so labeled or processed, has been executed, may by order direct that such article be delivered to the claimant thereof for such labeling or processing under the supervision of an agent of the Department of Agriculture and Consumer Services. The expense of such supervision shall be paid by the claimant. Such bond shall be returned to the claimant of the article on representation to the court by the Department of Agriculture and Consumer Services that the article is no longer in violation of this Article, and that the expenses of such supervision have been paid.

(d)        Whenever any duly authorized agent of the Department of Agriculture and Consumer Services shall find in any room, building, vehicle of transportation or other structure, any meat, seafood, poultry, vegetable, fruit or other perishable articles which are unsound, or contain any filthy, decomposed or putrid substance, or that may be poisonous or deleterious to health or otherwise unsafe, the same being hereby declared to be a nuisance, the agent shall forthwith condemn or destroy the same, or in any other manner render the same unsalable as human food. (1939, c. 320, s. 6; 1973, c. 108, s. 53; 1975, c. 614, ss. 7‑9; 1997‑261, s. 109.)



§ 106-126. Prosecutions of violations.

§ 106‑126.  Prosecutions of violations.

It shall be the duty of the solicitors and district attorneys of this State to promptly prosecute all violations of this Article. (1939, c. 320, s. 7; 1973, c. 47, s. 2; c. 108, s. 54; 1975, c. 614, s. 10.)



§ 106-127. Report of minor violations in discretion of Commissioner.

§ 106‑127.  Report of minor violations in discretion of Commissioner.

Nothing in this Article shall be construed as requiring the Commissioner of Agriculture to report for the institution of proceedings under this Article, minor violations of this Article, whenever the Commissioner believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning. (1939, c. 320, s. 8.)



§ 106-128. Establishment of reasonable standards of quality by Board of Agriculture.

§ 106‑128.  Establishment of reasonable standards of quality by Board of Agriculture.

Whenever in the judgment of the Board of Agriculture such action will promote honesty and fair dealing in the interest of consumers, the Board shall promulgate regulations fixing and establishing for any food or class of food a reasonable definition and standard of identity, and/or reasonable standard of quality and/or fill of container. In prescribing a definition and standard of identity for any food or class of food in which optional ingredients are permitted, the Board shall, for the purpose of promoting honesty and fair dealing in the interest of consumers, designate the optional ingredients which shall be named on the label. The definitions and standards so promulgated shall conform so far as practicable to the definitions and standards promulgated by the Commissioner of the Federal Food and Drug Administration under authority conferred by section 401 of the federal act.

Temporary permits now or hereafter granted for interstate shipment  of experimental packs of food varying from the requirements of federal definitions and standards of identity are automatically effective in this State under the conditions provided in such permits. In addition, the Board of Agriculture may cause to be issued additional permits where they are necessary to the completion or conclusiveness of an otherwise adequate investigation and where the interests of consumers are safeguarded. Such permits are subject to the terms and conditions the Board of Agriculture may prescribe by regulation. (1939, c. 320, s. 9; 1975, c. 614, ss. 11, 12.)



§ 106-129. Foods deemed to be adulterated.

§ 106‑129.  Foods deemed to be adulterated.

A food shall be deemed to be adulterated:

(1)        a.         If it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance such food shall not be considered adulterated under this paragraph if the quantity of such substance in such food does not ordinarily render it injurious to health; or

b.         1.         If it bears or contains any added poisonous or added deleterious substance, other than one which is

I.          A pesticide chemical in or on a raw agricultural commodity;

II.         A food additive; or

III.       A color additive, which is unsafe within the meaning of G.S. 106‑132; or

2.         If it is a raw agricultural commodity and it bears or contains a pesticide chemical which is unsafe within the meaning of G.S. 106‑132; or

3.         If it is or it bears or contains any food additive which is unsafe within the meaning of G.S. 106‑132;

provided, that where a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or tolerance prescribed under G.S. 106‑132 of this Article, and such raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating, or milling, the residue of such pesticide chemical remaining in or on such processed food shall, notwithstanding the provisions of G.S. 106‑132 and clause 3 of this section, not be deemed unsafe if such residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice, and the concentration of such residue in the processed food when ready‑to‑eat, is not greater than the tolerance prescribed for the raw agricultural commodity; or

c.         If it consists in whole or in part of a diseased, contaminated, filthy, putrid or decomposed substance, or if it is otherwise unfit for food; or

d.         If it has been produced, prepared, packed or held under insanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered diseased, unwholesome or injurious to health; or

e.         If it is the product of a diseased animal or an animal which has died otherwise than by slaughter, or that has been fed upon the uncooked offal from a slaughterhouse; or

f.          If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health;

g.         If it has been intentionally subjected to radiation, unless the use of the radiation was in conformity with a regulation or exemption in effect pursuant to G.S. 106‑132 of this Article; or

h.         If a retail or wholesale establishment has added sulfiting agents, including sulfur dioxide, sodium sulfite, sodium or potassium bisulfite, and sodium or potassium metabisulfite, separately or in combination, to fresh fruits and fresh vegetables intended for retail sale as fresh food products.

(2)        a.         If any valuable constituent has been in whole or in part omitted or abstracted therefrom; or

b.         If any substance has been substituted wholly or in part therefor; or

c.         If damage or inferiority has been concealed in any manner; or

d.         If any substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, or reduce its quality or strength or make it appear better or of greater value than it is.

(3)        If it is confectionery, and:

a.         Has partially or completely imbedded therein any nonnutritive object: Provided, that this clause shall not apply in the case of any nonnutritive object if, in the judgment of the Board of Agriculture as provided by regulations, such object is of practical functional value to the confectionery product and would not render the product injurious or hazardous to health; or

b.         Bears or contains any alcohol other than alcohol not in excess of one half of one per centum (0.5%) by volume derived solely from the use of flavoring extracts; or

c.         Bears or contains any nonnutritive substance: Provided, that this clause shall not apply to a safe nonnutritive substance which is in or on confectionery by reason of its use for some practical functional purpose in the manufacture, packaging, or storing of such confectionery if the use of the substance does not promote deception of the consumer or otherwise result in adulteration or misbranding in violation of any provision of this Article; and provided further, that the Board may, for the purpose of avoiding or resolving uncertainty as to the application of this clause, issue regulations allowing or prohibiting the use of particular nonnutritive substances.

(4)        If it is or bears or contains any color additive which is unsafe within the meaning of G.S. 106‑132. (1939, c. 320, s. 10; 1975, c. 614, ss. 13‑16; 1985, c. 399.)



§ 106-130. Foods deemed misbranded.

§ 106‑130.  Foods deemed misbranded.

A food shall be deemed to be misbranded:

(1)        a.         If its labeling is false or misleading in any particular, or

b.         If its labeling or packaging fails to conform with the requirements of G.S. 106‑139 and 106‑139.1 of this Article.

(2)        If it is offered for sale under the name of another food.

(3)        If it is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word "imitation" and, immediately thereafter, the name of the food imitated.

(4)        If its container is so made, formed or filled as to be misleading.

(5)        If in package form, unless it bears a label containing

a.         The name and place of business of the manufacturer, packer, or distributor; and

b.         An accurate statement of the quantity of the contents in terms of weight, measure, or numerical count, which statement shall be separately and accurately stated in a uniform location upon the principal display panel of the label:

Provided, that under paragraph b of this subdivision reasonable variations shall be permitted, and exemptions as to small packages shall be established, by regulations prescribed by the Board of Agriculture.

(6)        If any word, statement, or other information required by or under authority of this Article to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices, in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(7)        If it purports to be or is represented as a food for which a definition and standard of identity has been prescribed by regulations as provided by G.S. 106‑128, unless

a.         It conforms to such definition and standard, and

b.         Its label bears the name of the food specified in the definition and standard, and, insofar as may be required by such regulations, the common names of optional ingredients (other than spices, flavoring, and coloring) present in such food.

(8)        If it purports to be or is represented as

a.         A food for which a standard of quality has been prescribed by regulations as provided by G.S. 106‑128 and its quality falls below such standard unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard; or

b.         A food for which a standard or standards of fill of container have been prescribed by regulation as provided by G.S. 106‑128, and it falls below the standard of fill of container applicable thereto, unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard.

(9)        If it is not subject to the provisions of subdivision (7) of this section, unless its label bears

a.         The common or usual name of the food, if any there be, and

b.         In case it is fabricated from two or more ingredients, the common or usual name of each such ingredient; except that spices, flavorings, and colorings, other than those sold as such, may be designated as spices, flavorings, and colorings without naming each:

Provided, that, to the extent that compliance with the requirements of paragraph b of this subdivision is impracticable or results in deception or unfair competition, exemptions shall be established by regulations promulgated by the Board of Agriculture.

(10)      If it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral, and other dietary properties as the Board of Agriculture determines to be, and by regulations prescribes as, necessary in order to fully inform purchasers as to its value for such uses.

(11)      If it bears or contains any artificial flavoring, artificial coloring, or chemical preservatives, unless it bears labeling stating that fact: Provided, that to the extent that compliance with the requirements of this subdivision are impracticable, exemptions shall be established by regulations promulgated by the Board of Agriculture. The provisions of this subdivision and subdivisions (7) and (9) with respect to artificial coloring do not apply to butter, cheese, or ice cream. The provisions of this subdivision with respect to chemical preservatives do not apply to a pesticide chemical when used in or on a raw agricultural commodity which is the product of the soil.

(12)      If it is a raw agricultural commodity which is the produce of the soil, bearing or containing a pesticide chemical applied after harvest, unless the shipping container of such commodity bears labeling which declares the presence of such chemical in or on such commodity and the common or usual name and the function of such chemical: Provided, however, that no such declaration shall be required while such commodity, having been removed from the shipping container, is being held or displayed for sale at retail out of such container in accordance with the custom of the trade.

(13)      If it is a product intended as an ingredient of another food and when used according to the directions of the purveyor will result in the final food product being adulterated or misbranded.

(14)      If it is a color additive unless its packaging and labeling are in conformity with such packaging and labeling requirements applicable to such color additive prescribed under the provisions of G.S. 106‑132 of this Article.

(15)      If the labeling provided by the manufacturer, packer, distributor, or retailer on meat, meat products, poultry, or seafood includes a "sell‑by" date or other indicator of a last recommended day of sale, and the date has been removed, obscured, or altered by any person other than the customer.  This subdivision does not prohibit the removal of a label for the purpose of repackaging and relabeling a food item so long as the new package or new label does not bear a "sell‑by" date or other indicator of a last recommended day of sale later than the original package.  This subdivision does not prohibit relabeling of meat, meat products, poultry, or seafood that has had its shelf life extended through freezing, cooking, or other additional processing that extends the shelf life of the product. (1939, c. 320, s. 11; 1975, c. 614, ss. 17‑20; 2000‑67, s. 7.10.)



§ 106-131. Permits governing manufacture of foods subject to contamination with microorganisms.

§ 106‑131.  Permits governing manufacture of foods subject to contamination with microorganisms.

(a)        Whenever the Commissioner of Agriculture finds after investigation by himself or his duly authorized agents, that the distribution in North Carolina of any class of food may, by reason of  contamination with microorganisms during manufacture, processing, or packing thereof in any locality in this State, be injurious to health, and that such injurious nature cannot be adequately determined after such articles have entered commerce, the Commissioner, then, and in such case only, shall promulgate regulations providing for the issuance, to manufacturers, processors, or packers of such class of food in such locality, of permits to which shall be attached such conditions governing the manufacture, processing, or packing of such class of food, for such temporary period of time, as may be necessary to protect the public health; and after the effective date of such regulations, and during such temporary period, no person shall introduce or deliver for introduction into commerce any such food manufactured, processed, or packed by any such manufacturer, processor, or packer unless such manufacturer, processor, or packer holds a permit issued by the Commissioner as provided by such regulations.

(b)        The Commissioner of Agriculture is authorized to suspend immediately upon notice any permit issued under authority of this section if it is found that any of the conditions of the permit have been violated. The holder of a permit so suspended shall be privileged at any time to apply for the reinstatement of such permit, and the Commissioner shall immediately after prompt hearing and an inspection of the establishment, reinstate such permit if it is found that adequate measures have been taken to comply with and maintain the conditions of the permit, as originally issued, or as amended.

(c)        Any officer or employee duly designated by the Commissioner of  Agriculture shall have access to any factory or establishment, the operator of which holds a permit from the Commissioner of Agriculture for the purpose of ascertaining whether or not the conditions of the permit are being complied with, and denial of access for such inspection shall be ground for suspension of the permit until such access is freely given by the operator. (1939, c. 320, s. 12.)



§ 106-132. Additives, etc., deemed unsafe.

§ 106‑132.  Additives, etc., deemed unsafe.

Any added poisonous or added deleterious substance, any food additive, any pesticide chemical in or on a raw agricultural commodity or any color additive, shall with respect to any particular  use or intended use be deemed unsafe for the purpose of application of G.S. 106‑129(1), paragraphs b and g and 106‑129(4) with respect to any food, 106‑133(1) with respect to any drug or device, or 106‑136(1) and (5) with respect to any cosmetic, unless there is in effect a regulation pursuant to G.S. 106‑139 of this Article limiting the quantity of substance, and the use or intended use of such substance conforms to the terms prescribed by such regulation. While such regulations relating to such substance are in effect, a food, drug, or cosmetic shall not, by reason of bearing or containing such substance  in accordance with the regulations be considered adulterated within the meaning of G.S. 106‑129(1)a, 106‑133(1) and 106‑136(1). (1939, c. 320, s. 13; 1975, c. 614, s. 21.)



§ 106-133. Drugs deemed to be adulterated.

§ 106‑133.  Drugs deemed to be adulterated.

A drug or device shall be deemed to be adulterated:

(1)        a.         If it consists in whole or in part of any filthy, putrid or decomposed substance; or

b.         If it has been produced, prepared, packed, or held under insanitary conditions whereby it may have been contaminated with filth, or whereby it may have been rendered injurious to health; or

c.         If it is a drug and its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health; or

d.         If

1.         It is a drug and it bears or contains, for purposes of coloring only, a color additive which is unsafe within the meaning of G.S. 106‑132, or

2.         If it is a color additive, the intended use of which in or on drugs is for purposes of coloring only, and is unsafe within the meaning of G.S. 106‑132;

e.         If it is a drug and the methods used in, or the facilities or controls used for, its manufacture, processing, packing, or holding do not conform to or are not operated or administered in conformity with current good manufacturing practice to assure that such drug meets the requirements of this Article as to safety and has the identity and strength, and meets the quality and purity characteristics, which it purports or is represented to possess.

(2)        If it purports to be or is represented as a drug the name of which is recognized in an official compendium, and its strength differs from, or its quality or purity falls below, the standard set forth in such compendium. Such determination as to strength, quality, or purity shall be made in accordance with the tests or methods of assay set forth in such compendium, or in the absence of or inadequacy of such tests or methods of assay, those so prescribed under authority of the federal act. No drug defined in an official compendium shall be deemed to be adulterated under this subdivision because it differs from the standard of strength, quality, or purity therefor set forth in such compendium, if its difference in strength, quality, or purity from such standard is plainly stated on its label. Whenever a drug is recognized in both the United States Pharmacopoeia and the Homeopathic Pharmacopoeia of the United States it shall be subject to the requirements of the United States Pharmacopoeia unless it is labeled and offered for sale as a  homeopathic drug, in which case it shall be subject to the provisions of the Homeopathic Pharmacopoeia of the United States and not to those of the United States Pharmacopoeia.

(3)        If it is not subject to the provisions of subdivision (2) of this section and its strength differs from, or its purity or quality falls below, that which it purports or is represented to possess.

(4)        If it is a drug and any substance has been

a.         Mixed or packed therewith so as to reduce its quality or strength; or

b.         Substituted wholly or in part therefor. (1939, c. 320, s.  14; 1975, c. 614, ss. 22‑24.)



§ 106-134. Drugs deemed misbranded.

§ 106‑134.  Drugs deemed misbranded.

A drug or device shall be deemed to be misbranded:

(1)        If its labeling is false or misleading in any particular, or if its labeling or packaging fails to conform with the requirements of G.S. 106‑139 or 106‑139.1 of this Article.

(2)        If in package form unless it bears a label containing

a.         The name and place of business of the manufacturer, packer, or distributor; and

b.         An accurate statement of the quantity of the contents in terms of weight, measure, or numerical count, which statement shall be separately and accurately stated in a uniform location upon the principal display panel of the label, except as exempted with respect to this clause by G.S. 106‑121(2a)c of this Article; provided, that under paragraph b of this subdivision reasonable variations shall be permitted, and exemptions as to small packages shall be established, by regulations prescribed by the Board of Agriculture.

(3)        If any word, statement, or other information required by or under authority of this Article to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs or devices, in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(4)        If it is for use by man and contains any quantity of the narcotic or hypnotic substance alphaeucaine, barbituric acid, betaeucaine, bromal, cannabis, carbromal, chloral, coca, cocaine, codeine, heroin, marijuana, morphine, opium, paraldehyde, peyote, or sulphonmethane; or any chemical derivative of such substances, which derivative has been by the Board after investigation, found to be, and by regulations under this Article, designated as, habit forming; unless its label bears the name and quantity or proportion of such substance or derivative and in juxtaposition therewith the statement "Warning  May be habit forming."

(5)        a.         If it is a drug, unless:

1.         Its label bears, to the exclusion of any other nonproprietary name (except the applicable systematic chemical name or the chemical formula),

I.          The established name (as defined in paragraph b of this subdivision) of the drug, if such there be, and

II.         In case it is fabricated from two or more ingredients the established name and quantity of each active ingredient, including the kind and quantity or proportion of any alcohol and also including, whether active or not, the established name and quantity or proportion of any bromides, ether, chloroform, acetanilid, acetphenetidin, amidopyrine, antipyrine, atropine, hyoscine, hyoscyamine, arsenic, digitalis, digitalis glucosides, mercury, ouabain, strophanthin, strychnine, thyroid, or any derivative or preparation of any such substances, contained therein: Provided, that the requirement for stating the quantity of the active ingredients, other than the quantity of those specifically named in this subdivision, shall apply only to prescription drugs; and

2.         For any prescription drug the established name of such drug or ingredient, as the case may be, on such label (and on any labeling on which a name for such drug or ingredient is used) is printed prominently and in type at least half as large as that used thereon for any proprietary name or designation for such drug or ingredient; and provided, that to the extent that compliance with the requirements of 1 II or 2 of this subdivision is impracticable, exemptions shall be allowed under regulations promulgated by the Board.

b.         As used in this subdivision (5), the term "established name," with respect to a drug or ingredient thereof, means:

1.         The applicable official name designated pursuant to section 508 of the federal act, or

2.         If there is no such name and such drug, or such ingredient, is an article recognized in an official compendium, then the official title thereof, in such compendium, or

3.         If neither 1 nor 2 of this paragraph applies, then the common or usual name, if any, of such drug or of such ingredient:

Provided further, that where 2 of this sub‑subdivision applies to an article recognized in the United States Pharmacopoeia and in the Homeopathic Pharmacopoeia under different official titles, the official title used in the United States Pharmacopoeia shall apply unless it is labeled and offered for sale as a homeopathic drug, in which case the official title used in the Homeopathic Pharmacopoeia shall apply.

(6)        Unless its labeling bears

a.         Adequate directions for use; and

b.         Such adequate warnings against use in those pathological conditions or by children where its use may be dangerous to health, or against unsafe dosage or methods or duration of administration or application, in such manner and form, as are necessary for the protection of users: Provided, that where any requirement of paragraph a of this subdivision, as applied to any drug or device, is not necessary for the protection of the public health, the Board of Agriculture shall promulgate regulations exempting such drug or device from such requirements.

(7)        If it purports to be a drug the name of which is recognized in an official compendium, unless it is packaged and labeled as prescribed therein: Provided, that the method of packing may be modified with the consent of the Board of Agriculture. Whenever a drug is recognized in both the United States Pharmacopoeia and the Homeopathic Pharmacopoeia of the United States, it shall be subject to the requirements of the United States Pharmacopoeia with respect to packaging and labeling unless it is labeled and offered for sale as a homeopathic drug, in which case it shall be subject to the provisions of the Homeopathic Pharmacopoeia of the United States and not to those of the United States Pharmacopoeia.

(8)        If it has been found by the Department of Agriculture and Consumer Services to be a drug liable to deterioration, unless it is packaged in such form and manner, and its label bears a statement of such precautions, as the Board of Agriculture shall by regulations require as necessary for the protection of public health. No such regulation shall be established for any drug recognized in an official compendium until the Commissioner of Agriculture shall have informed the appropriate body charged with the revision of such compendium of the need for such packaging or labeling requirements and such body shall have failed within a reasonable time to prescribe such requirements.

(9)        a.         If it is a drug and its container is so made, formed, or filled as to be misleading; or

b.         If it is an imitation of another drug; or

c.         If it is offered for sale under the name of another drug.

(10)      If it is dangerous to health when used in the dosage, or with the frequency or duration prescribed, recommended, or suggested in the labeling thereof.

(11),     (12) Repealed by Session Laws 1975, c. 614, s. 28.

(13)      If it is, or purports to be, or is represented as a drug composed wholly or partly of insulin, unless:

a.         It is from a batch with respect to which a certificate or release has been issued pursuant to section 506 of the federal act, and

b.         Such certificate or release is in effect with respect to such drug.

(14)      If it is, or purports to be, or is represented as a drug composed wholly or partly of any kind of penicillin, streptomycin, chlortetracycline, chloramphenicol, bacitracin, or any other antibiotic drug, or any derivative thereof, unless

a.         It is from a batch with respect to which a certificate or release has been issued pursuant to section 507 of the federal act, and

b.         Such certificate or release is in effect with respect to such drug:

Provided, that this subsection shall not apply to any drug or class of drugs exempted by regulations promulgated under section 507(c) or (d) of the federal act. For the purpose of this subsection the term "antibiotic drug" means any drug intended for use by man containing any quantity of any chemical substance which is produced by microorganisms and which has the capacity to inhibit or destroy microorganisms in dilute solution (including the chemically synthesized equivalent of any such substance).

(15)      If it is a color additive, the intended use of which in or on drugs is for the purpose of coloring only, unless its packaging and labeling are in conformity with such packaging and labeling requirements applicable to such color additive, prescribed under the provisions of G.S. 106‑132 of this Article.

(16)      In the case of any prescription drug distributed or offered for sale in this State, unless the manufacturer, packer, or distributor thereof includes in all advertisements and other descriptive printed matter issued or caused to be issued by the manufacturer, packer, or distributor with respect to that drug a true statement of

a.         The established name, as defined in G.S. 106‑134(5)b of this Article, printed prominently and in type at least half as large as that used for any trade or brand name thereof,

b.         The formula showing quantitatively each ingredient of such drug to the extent required for labels under section 502(e) of the federal act, and

c.         Such other information in brief summary relating to side effects, contraindications, and effectiveness as shall be required in regulations issued under the federal act.

(17)      If a trademark, trade name or other identifying mark, imprint or device of another or any likeness of the foregoing has been placed thereon or upon its container with intent to defraud.

(18)      If it is a drug and its packaging or labeling is in violation of an applicable regulation issued pursuant to section 3 or 4 of the Federal Poison Prevention Packaging Act of 1970. (1939, c. 320, s. 15; 1949, c. 370; 1973, c. 831, s. 1; 1975, c. 614, ss. 25‑28, 30; 1997‑261, s. 33.)



§ 106-134.1. Prescriptions required; label requirements; removal of certain drugs from requirements of this section.

§ 106‑134.1.  Prescriptions required; label requirements; removal of certain drugs from requirements of this section.

(a)        A drug intended for use by man which:

(1)        Is a habit‑forming drug to which G.S. 106‑134(4) applies; or

(2)        Because of its toxicity or other potentiality for harmful effect, or the method of its use, or the collateral measures necessary to its use, is not safe for use except under the supervision of a practitioner licensed by law to administer such drug in the course of his normal practice; or

(3)        Is limited by an approved application under section 505 of the federal act to use under the professional supervision of a practitioner licensed by law to administer such drug; or

(4)        Is a drug the label of which bears the statement "Caution: Federal law prohibits dispensing without a prescription," shall be dispensed only

a.         Upon a written prescription of a practitioner licensed by law to administer such drug, or authorized to issue orders pursuant to G.S. 90‑87(23)(a), provided that the written prescription must bear the printed or stamped name, address, telephone number and DEA number of the prescriber in addition to his legal signature, or

b.         Upon an oral prescription of such practitioner which is reduced promptly to writing and filed by the pharmacist, or

c.         By refilling any such written or oral prescription if such refilling is authorized by the prescriber either in the original prescription or by oral order which is reduced promptly to writing and filed by the pharmacist. If any prescription for such drug does not indicate the times it may be refilled, if any, such prescription may not be refilled unless the pharmacist is subsequently authorized to do so by the practitioner.

The act of dispensing a drug contrary to the provisions of this subdivision shall be deemed to be an act which results in a drug being misbranded while held for sale.

(b)        Any drug dispensed by filling or refilling a written or oral prescription of a practitioner licensed by law to administer such drug shall be exempt from the requirements of G.S. 106‑134, except subsections (1), (9)b and c, (13) and (14), and the packaging requirements of subsections (7) and (8), if the drug bears an affixed label containing the name of the patient, the name and address of the pharmacy, the phrase "Filled by __________________" or "Dispensed by_________________," with the name of the practitioner who dispenses the prescription appearing in the blank, the serial number and date of the prescription or of its filling, the name of the prescriber, the directions for use, and unless otherwise directed by the prescriber of such drug, the name and strength of such drug. This exemption shall not apply to any drugs dispensed in the course of the conduct of a business of dispensing drugs pursuant to diagnosis by mail, or to a drug dispensed in violation of subsection (a) of this section.

Any tranquilizer or sedative dispensed by filling or refilling a written or oral prescription of a practitioner licensed by law to administer such drug shall be labelled by the pharmacist, if the prescriber so directs on the prescription, with a warning that: "The consumption of alcoholic beverages while on this medication can be harmful to your health."

(c)        The Board may, by regulation, remove drugs subject to G.S. 106‑134(4) and G.S. 106‑135 from the requirements of subsection (a) of this section when such requirements are not necessary for the protection of the public health. Drugs removed from the prescription requirements of the federal act by regulations issued thereunder shall also, by regulations issued by the Board, be removed from the requirement of subsection (a).

(d)        A drug which is subject to subsection (a) of this section shall be deemed to be misbranded if at any time prior to dispensing its label fails to bear the statement "Caution: Federal Law Prohibits Dispensing Without Prescription." A drug to which subsection (a) of this section does not apply shall be deemed to be misbranded if at any time prior to dispensing its label bears the caution statement quoted in the preceding sentence.

(e)        Nothing in this section shall be construed to relieve any person from any requirement prescribed by or under authority of law with respect to drugs now included or which may hereafter be included within the classification of "controlled substances" as this term is defined in applicable federal and State controlled substance acts. (1975, c. 614, s. 29; 1977, c. 421; 1979, c. 626; 1981, c. 75, s. 2.)



§ 106-135. Regulations for sale of new drugs.

§ 106‑135.  Regulations for sale of new drugs.

(a)        No person shall sell, deliver, offer for sale, hold for sale or give away any new drug unless:

(1)        An application with respect thereto has been approved and said  approval has not been withdrawn under section 505 of the federal act, or

(2)        When not subject to the federal act, by virtue of not being a drug in interstate commerce, unless such drug has been tested and has been found to be safe for use and effective in use under the conditions prescribed, recommended, or suggested in the labeling thereof, and prior to selling or offering for sale such drug, there has been filed with the Commissioner an application setting forth

a.         Full reports of investigations which have been made to show whether or not such drug is safe for use and whether such drug is effective in use;

b.         A full list of the articles used as components of such drug;

c.         A full statement of the composition of such drug;

d.         A full description of the methods used in, and the facilities and controls used for, the manufacture, processing, and packing of such drug;

e.         Such samples of such drug and of the articles used as components thereof as the Commissioner may require; and

f.          Specimens of the labeling proposed to be used for such drug.

(b)        An application provided for in subdivision (a)(2) of this section shall become effective on the one hundred eightieth day after the filing thereof, except that if the Commissioner finds, after due notice to the applicant and giving him an opportunity for hearing,

(1)        That the drug is not safe or not effective for use under the conditions prescribed, recommended or suggested in the proposed labeling thereof; or

(2)        The methods used in, and the facilities and controls used for, the manufacture, processing and packing of such drug is inadequate to preserve its identity, strength, quality, and purity; or

(3)        Based on a fair evaluation of all material facts, such labeling is false or misleading in any particular; he shall, prior to the effective date of the application, issue an order refusing to permit the application to become effective.

(c)        An order refusing to permit an application under this section to become effective may be revoked by the Commissioner.

(d)        The Commissioner shall promulgate regulations for exempting from the operation of the foregoing subsections and subdivisions of this section drugs intended solely for investigational use by experts qualified by scientific training and experience to investigate the safety and effectiveness of drugs. Such regulations may, within the discretion of the Commissioner among other conditions relating to the protection of the public health, provide for conditioning such exemption upon

(1)        The submission to the Commissioner, before any clinical testing of a new drug is undertaken, of reports, by the manufacturer or the sponsor of the investigation of such drug, of preclinical tests (including tests on animals) of such drug adequate to justify the proposed clinical testing;

(2)        The manufacturer or the sponsor of the investigation of a new drug proposed to be distributed to investigators for clinical testing obtaining a signed agreement from each of such investigators that patients to whom the drug is administered will be under his personal supervision, or under the supervision of investigators responsible to him, and that he will not supply such drug to any other investigator, or to clinics, for administration to human beings; and

(3)        The establishment and maintenance of such records, and the making of such reports to the Commissioner, by the manufacturer or the sponsor of the investigation of such drug, of data (including but not limited to analytical reports by investigators) obtained as the result of such investigational use of such drug, as the Commissioner finds will enable him to evaluate the safety and effectiveness of such drug in the event of the filing of an application pursuant to subsection (b).

Such regulations shall provide that such exemption shall be conditioned upon the manufacturer, or the sponsor of the investigation, requiring that experts using such drugs for investigational purposes certify to such manufacturer or sponsor that they will inform any human beings to whom such drugs, or any controls used in connection therewith, are being administered, or their representatives, that such drugs are being used for investigational purposes and will obtain the consent of such human beings or their representatives, except where they deem it not feasible, or, in their professional judgment, contrary to the best interests of such human beings. Nothing in this subsection shall be construed to require any clinical investigator to submit directly to the Commissioner reports on the investigational use of drugs; provided, that regulations adopted under section 505(i) of the federal act may be adopted by the Commissioner as the regulations in this State.

(e)        (1)        In the case of any drug for which an approval of an application filed pursuant to this section is in effect, the applicant shall establish and maintain such records, and make such reports to the Commissioner, of data relating to clinical experience and other data or information, received or otherwise obtained by such applicant with respect to such drug, as the Commissioner may by general regulation, or by order with respect to such application, prescribe: Provided, however, that regulations and orders issued under this subsection and under subsection (d) shall have due regard for the professional ethics of the medical profession and the interests of patients and shall provide, where the Commissioner deems it to be appropriate, for the examination, upon request, by the persons to whom such regulations or orders are applicable, of similar information received or otherwise obtained by the Commissioner.

(2)        Every person required under this section to maintain records, and every person in charge or custody thereof, shall, upon request of an officer or employee designated by the Commissioner, permit such officer or employee at all reasonable times to have access to and copy and certify such records.

(f)         The Commissioner may, after affording an opportunity for public hearing, revoke an application approved pursuant to this section if he finds that the drug, based on evidence acquired after such approval, may not be safe or effective for its intended use, or that the facilities or controls used in the manufacture, processing, or labeling of such drug may present a hazard to the public health.

(g)        This section shall not apply:

(1)        To a drug sold in this State or introduced into interstate commerce at any time prior to the enactment of the federal act, if its labeling contained the same representations concerning the conditions of its use; or

(2)        To any drug which is licensed under the Public Health Service Act of July 1, 1944 (58 Stat. 682, as amended; 42 U.S.C. 201 et seq.) or under the Animal Virus‑Serum‑Toxin Act of March 4, 1913 (13 Stat. 832; 21 U.S.C. 151 et seq.); or

(3)        To any drug which is subject to G.S. 106‑134 (14) of this Article. (1939, c. 320, s. 16; 1975, c. 614, s. 31.)



§ 106-136. Cosmetics deemed adulterated.

§ 106‑136.  Cosmetics deemed adulterated.

A cosmetic shall be deemed to be adulterated:

(1)        If it bears or contains any poisonous or deleterious substance  which may render it injurious to users under the conditions of use prescribed in the labeling or advertisement thereof, or under such conditions of use as are customary or usual: Provided, that this provision shall not apply to coal‑tar hair dye, the label of which bears the following legend conspicuously displayed thereon: "Caution  This product contains ingredients which may cause skin irritation on certain individuals and a preliminary test according to accompanying directions should first be made. This product must not be used for dyeing the eyelashes or eyebrows; to do so may cause blindness," and the labeling of which bears adequate directions for such preliminary testing. For the purposes of this subdivision and subdivision (5) the term "hair dye" shall not include eyelash dyes or eyebrow dyes.

(2)        If it consists in whole or in part of any filthy, putrid, or  decomposed substance.

(3)        If it has been produced, prepared, packed, or held under insanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered injurious to health.

(4)        If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health.

(5)        If it is not a hair dye and it is, or it bears or contains a color additive which is unsafe within the meaning of G.S. 106‑ 132. (1939, c. 320, s. 17; 1975, c. 614, s. 32.)



§ 106-137. Cosmetics deemed misbranded.

§ 106‑137.  Cosmetics deemed misbranded.

A cosmetic shall be deemed to be misbranded:

(1)        a.         If its labeling is false or misleading in any particular; or

b.         If its labeling or packaging fails to conform with the requirements of G.S. 106‑139 and 106‑139.1 of this Article.

(2)        If in package form unless it bears a label containing

a.         The name and place of business of the manufacturer, packer, or distributor; and

b.         An accurate statement of the quantity, of the contents in  terms of weight, measure, or numerical count, which statement shall be separately and accurately stated in a uniform location upon the principal display panel of the label: Provided, that under paragraph b of this subdivision reasonable variations shall be permitted, and exemptions as to small packages shall be established by regulations prescribed by the Board of Agriculture.

(3)        If any word, statement, or other information required by  or under authority of this Article to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices, in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(4)        If its container is so made, formed, or filled as to be misleading.

(5)        If it is a color additive, unless its packaging and labeling  are in conformity with such packaging and labeling requirements applicable to such color additive prescribed under the provisions of G.S. 106‑132 of this Article. This subdivision shall not apply to packages of color additives which, with respect to their use for cosmetics, are marketed  and intended for use only in or on hair dyes (as defined in the last sentence of G.S. 106‑136(1)). (1939, c. 320, s. 18; 1975, c. 614, ss. 33‑35.)



§ 106-138. False advertising.

§ 106‑138.  False advertising.

(a)        An advertisement of a food, drug, device or cosmetic shall be deemed to be false if it is false or misleading in any particular.

(b)        For the purpose of this Article the advertisement of a drug or device representing it to have any effect in albuminuria, appendicitis, arteriosclerosis, blood poison, bone disease, Bright's disease, cancer, carbuncles, cholecystitis, diabetes, diphtheria, dropsy, erysipelas, gallstones, heart and vascular diseases, high blood pressure, mastoiditis, measles, meningitis, mumps, nephritis, otitis, media, paralysis, pneumonia, poliomyelitis, (infantile paralysis), prostate gland disorders, pyelitis, scarlet fever, sexual impotence, sinus infection, smallpox, tuberculosis, tumors, typhoid, uremia, or venereal diseases, shall also be deemed to be false; except that no advertisement not in violation of subsection (a) shall be deemed to be false under this subsection if it is disseminated only to members of the medical, dental, pharmaceutical, or veterinary professions, or appears only in the scientific periodicals of these professions, or is disseminated only for the purpose of public health education by persons not commercially interested, directly or indirectly, in the sale of such drugs or devices: Provided, that whenever the Department of Agriculture and Consumer Services determines that an advance in medical science has made any type of self‑medication safe as to any of the diseases named above, the Board shall by regulation authorize the advertisement of drugs having curative or therapeutic effect for such disease, subject to such conditions and restrictions as the Board may deem necessary in the interest of public health: Provided, that this subsection shall not be construed as indicating that self‑medication for diseases other than those named herein is safe or efficacious. (1939, c. 320, s. 19; 1997‑261, s. 109.)



§ 106-139. Regulations by Board of Agriculture.

§ 106‑139.  Regulations by Board of Agriculture.

(a)        The authority to promulgate regulations for the efficient enforcement of this Article is hereby vested in the Board of Agriculture, except the Commissioner of Agriculture is hereby authorized to promulgate regulations under G.S. 106‑131 and 106‑135. The Board and Commissioner are hereby authorized to make the regulations promulgated under this Article conform, insofar as practicable, with those promulgated for foods, drugs, devices, cosmetics and consumer commodities under the federal act, including but not limited to pesticide chemical residues on or in foods, food additives, color additives, special dietary foods, labeling of margarine for retail sale or distribution, nutritional labeling of foods, the fair packaging and labeling of consumer commodities and new drug clearance. Notwithstanding the provisions of subsection (e) of this section, a federal regulation adopted by the Board or Commissioner pursuant to this Article shall take effect in this State on the date it becomes effective as a federal regulation.

(b)        The Board may promulgate regulations exempting from any affirmative labeling requirement of this Article consumer commodities which are, in accordance with the practice of the trade, to be processed, labeled or repacked in substantial quantities at establishments other than those where originally processed or packed, on condition that such consumer commodities are not adulterated or misbranded under the provisions of this Article upon removal from such processing, labeling or repacking establishment. The Board may additionally promulgate regulations exempting from any labeling requirement of this Article foods packaged or dispensed at the direction of the retail purchaser at the time of sale, whether or not for immediate consumption by the purchaser on the premises of the seller.

(c)        Whenever the Board determines that regulations containing prohibitions or requirements other than those prescribed by G.S. 106‑139.1(a) are necessary to prevent the deception of consumers or to facilitate value comparisons as to any consumer commodity, the Board shall promulgate with respect to that commodity regulations effective to:

(1)        Establish and define standards for the characterization of the size of a package enclosing any consumer commodity, which may be used to supplement the label statement of net quantity of contents of packages containing such commodity, but this paragraph shall not be construed as authorizing any limitation of the size, shape, weight, dimensions, or number of packages which may be used to enclose any commodity;

(2)        Regulate the placement upon any package containing any commodity or upon any label affixed to such commodity, of any printed matter stating or representing by implication that such commodity is offered for retail sale at a price lower than the ordinary and customary retail sale price or that a retail sale price advantage is accorded to purchasers thereof by reason of the size of that package or the quantity of its  contents;

(3)        Require that the label on each package of a consumer commodity bear

a.         The common or usual name of such consumer commodity, if any, and

b.         In case such consumer commodity consists of two or more ingredients, the common or usual name of each such ingredient listed in order of decreasing predominance, but nothing in this paragraph shall be deemed to require that any trade secret be divulged; or

(4)        Prevent the nonfunctional slack‑fill of packages containing consumer commodities.

For the purposes of subdivision (4) of this subsection, a package shall be deemed to be nonfunctionally slack‑filled if it is filled of substantially less than its capacity for reasons other than

a.         Protection of the contents of such package, or

b.         The requirements of machines used for enclosing the contents in such package;

provided, the Board may adopt any regulations promulgated pursuant to the Federal Fair Packaging and Labeling Act which shall have the force and effect of law in this State.

(d)        Hearings authorized or required by G.S. 106‑131 or G.S. 106‑135 shall be conducted in accordance with Chapter 150B of the General Statutes.

(e)        Repealed by Session Laws 1987, c. 827, s. 30 (1939, c. 320, s. 20; 1973, c. 476, s. 128; 1975, c. 614, s. 36; 1987, c. 827, s. 30.)



§ 106-139.1. Declaration of net quantity of contents.

§ 106‑139.1.  Declaration of net quantity of contents.

(a)        All labels of consumer commodities, as defined by this Article, shall conform with the requirement for the declaration of net quantity of contents of section 4 of the Federal Fair Packaging and Labeling Act (15 U.S.C. 1451, et seq.) and the regulations promulgated pursuant thereto: Provided, that consumer commodities exempted from such requirements of section 4 of the Federal Fair Packaging and Labeling Act shall also be exempt from this subsection.

(b)        The label of any package of a consumer commodity which bears a  representation as to the number of servings of such commodity contained in such package shall bear a statement of the net quantity (in terms of weight, measure, or numerical count) of each such serving.

(c)        No person shall distribute or cause to be distributed in commerce any packaged consumer commodity if any qualifying words or phrases appear in conjunction with the separate statement of the net quantity of contents required by subsection (a) of this section, but nothing in this section shall prohibit supplemental statements, at other places on the package, describing in nondeceptive terms the net quantity of contents: Provided, that such supplemental statements of net quantity of contents shall not include any term qualifying a unit of weight, measure, or count that tends to exaggerate the amount of the commodity contained in the package. (1975, c. 614, s. 37.)



§ 106-140. Further powers of Commissioner of Agriculture for enforcement of Article; report by inspector to owner of establishment.

§ 106‑140.  Further powers of Commissioner of Agriculture for enforcement of Article; report by inspector to owner of establishment.

(a)        For purposes of enforcement of this Article, the Commissioner or any of his authorized agents, are authorized upon presenting appropriate credentials and a written notice to the owner, operator or agent in charge,

(1)        To enter at reasonable times any factory, warehouse or establishment in which food, drugs, devices or cosmetics are manufactured, processed, or packed or held for introduction into commerce or after such introduction or to enter any vehicle being used to transport or hold such food, drugs, devices or cosmetics in commerce; and

(2)        To inspect at reasonable times and in a reasonable manner such factory, warehouse, establishment or vehicle and all pertinent equipment, finished or unfinished materials, containers and labeling therein, and to obtain samples necessary to the endorsement of this Article. In the case of any factory, warehouse, establishment, or consulting laboratory in which any food, drug, device or cosmetic is manufactured, processed, analyzed, packed or held, the inspection shall extend to all things therein (including records, files, papers, processes, controls and facilities) bearing on whether any food, drug, device or cosmetic which is adulterated or misbranded within the meaning of this Article or which may not be manufactured, introduced into commerce or sold or offered for sale by reason of any provision of this Article, has been or is being manufactured, processed, packed, transported or held in any such place or otherwise bearing on violation of this Article. No inspection authorized by the preceding sentence shall extend to

a.         Financial data,

b.         Sales data other than shipment data,

c.         Personnel data (other than data as to qualifications of technical and professional personnel performing functions subject to this Article),

d.         Pricing data, and

e.         Research data (other than data relating to new drugs and antibiotic drugs, subject to reporting and inspection under lawful regulations issued pursuant to section 505(i) or (j) or section 507 (d) or (g) of the federal act, and data, relating to other drugs, which in the case of a new drug would be subject to reporting or inspection under lawful regulations issued pursuant to section 505(j) of the federal act).

Such inspection shall be commenced and completed with reasonable promptness. The provisions of the second sentence of this subsection shall not apply to such classes of persons as the Board may by regulation exempt from the application of this section upon a finding that inspection as applied to such classes of persons in accordance with this section is not necessary for the protection of the public health.

(3)        To have access to and to copy all records of carriers in  commerce showing the movement in commerce of any food, drug, device, or cosmetic, or the holding thereof during or after such movement, and the quantity, shipper and consignee thereof: Provided, that evidence obtained under this subsection shall not be used in a criminal prosecution of the person from whom obtained; and provided further, that carriers shall not be subject to the other provisions of this Article by reason of their receipt, carriage, holding, or delivery of food, drugs, devices or cosmetics in the usual course of business as carriers.

(b)        Upon completion of any such inspection of a factory, warehouse, consulting laboratory or other establishment and prior to leaving the premises, the authorized agent making the inspection shall give to the owner, operator, or agent‑in‑charge a report in writing setting forth any conditions or practices observed by him which in his judgment indicate that any food, drug, device or cosmetic in such establishment:

(1)        Consists in whole or in part of any filthy, putrid, or decomposed substance; or

(2)        Has been prepared, packed or held under insanitary conditions whereby it may have become contaminated with filth or whereby it may have been rendered injurious to health.

(c)        If the authorized agent making any such inspection of a factory, warehouse or other establishment has obtained any salable product samples in the course of the inspection, upon completion of the inspection and prior to leaving the premises he shall offer reasonable payment for any such product samples.

(d)        It shall be the duty of the Commissioner of Agriculture to make or cause to be made examination of samples secured under the provisions of this section to determine whether or not any provision of this Article is being violated. (1939, c. 320, s. 21; 1975, c. 614, s. 38.)



§ 106-140.1. Registration of producers of prescription drugs and devices.

§ 106‑140.1.  Registration of producers of prescription drugs and devices.

(a)        On or before December 31 of each year, every person doing business in North Carolina and operating as a wholesaler, manufacturer, or repackager, as those terms are defined in subsection (j) of this section, shall register with the Commissioner his name and business location(s) in North Carolina. If said person has no business locations in North Carolina, he shall register his name and location of his corporate offices.

(b)        Every person, upon first operating as a wholesaler, manufacturer or repackager in North Carolina shall immediately register with the Commissioner his name, place of business, and such establishment. If said person has no business locations in North Carolina, he shall register his name and location of his corporate offices.

(c)        Every person duly registered in accordance with subsections (a) and (b) of this section shall register with the Commissioner any additional establishment that he owns or operates in the State of North Carolina prior to doing business as a manufacturer, wholesaler or repackager.

(d)        The Commissioner may assign a registration number to any person or any establishment registered in accordance with this section.

(e)        The Commissioner shall make available for inspection to any person so requesting any registration filed pursuant to this section.

(f)         The following classes of people are exempt from the registration requirements of this section:

(1)        Pharmacists as defined in G.S. 90‑85.3(q) holding a valid permit as defined in G.S. 90‑85.3(m);

(2)        Practitioners licensed or registered by law to prescribe or administer drugs and who manufacture, prepare, compound, or process drugs or devices solely for use in the course of their professional practice.

(3)        Persons who manufacture, prepare, compound, or process drugs solely for use in research, teaching, or chemical analysis and not for sale.

(4)        Other classes of persons the Commissioner may by rule exempt from the application of this section upon a finding that registration by these classes of persons in accordance with this section is not necessary for the protection of the public health.

(5)        Wholesale distributors of prescription drugs licensed under G.S. 106‑145.3.

(g)        Every establishment in the State of North Carolina registered with the Commissioner pursuant to this section shall be subject to inspection pursuant to G.S. 106‑140.

(h)        The Commissioner shall adopt rules to implement the registration requirements of this section. These rules may provide for an annual registration fee of up to five hundred dollars ($500.00) for companies operating as manufacturers, wholesalers, or repackagers. The Department of Agriculture and Consumer Services shall use these funds for the implementation of the North Carolina Food, Drug and Cosmetic Act.

(i)         For the purposes of this act, name means the name of the partnership if a partnership and the name of the corporation if a corporation.

(j)         As used in this section:

(1)        The term "manufacturer" means a person who prepares, derives, or produces a prescription drug. Pharmacists are specifically excluded from this definition if they are acting in the course of their professional practice as defined in Chapter 90 and rules adopted pursuant to it.

(2)        The term "prescription drug" means a drug that under federal law is required, prior to being dispensed or delivered, to be labeled with the following statement: "Caution: Federal law prohibits dispensing without a prescription."

(3)        The term "repackager" means a person who repacks, relabels, or manipulates a prescription drug which was in a unit packaged and sealed by a manufacturer. Pharmacists are specifically exempted from this definition if they are acting in the course of their professional practice as defined in Chapter 90 and rules adopted pursuant to it.

(4)        The term "wholesaler" means a person acting as a jobber, wholesale merchant, salvager, or broker, or agent thereof, who sells or distributes for resale a prescription drug. Pharmacists are specifically exempted from this definition if they are acting in the course of their professional practice as defined in Chapter 90 and rules adopted pursuant to it. (1987, c. 737, s. 2; 1989, c. 226, s. 2; 1989 (Reg. Sess., 1990), c. 1024, s. 20; 1991, c. 699, ss. 3, 4; 1997‑261, s. 109.)



§ 106-141. Examinations and investigations.

§ 106‑141.  Examinations and investigations.

(a)        Repealed by Session Laws 1975, c. 614, s. 39.

(b)        The Commissioner of Agriculture is authorized to conduct the examinations and investigations for the purposes of this Article through officers and employees of the Department or through any health, food or drug officer or employee of the State, or any political subdivision thereof: Provided, that when examinations and investigations are to be conducted through any officer or employee of any agency other than the Department of Agriculture and Consumer Services the arrangements for such examinations and investigations shall be approved by the directing head of such agency.

(c)        The Commissioner of Agriculture is authorized to delegate embargo authority concerning food and drink pursuant to G.S. 106‑125 to the Secretary of Health and Human Services and to local health directors. (1939, c. 320, s. 22; 1975, c. 614, s. 39; 1983, c. 891, s. 12; 1997‑261, s. 109; 1997‑443, s. 11A.118(a).)



§ 106-141.1. Inspections of donated food.

§ 106‑141.1.  Inspections of donated food.

(a)        The Department of Agriculture and Consumer Services is authorized to inspect for compliance with the provisions of Article 12 of Chapter 106 of the North Carolina General Statutes, food items donated for use or distribution by nonprofit organizations or nonprofit corporations, and may establish procedures for the handling of the food items, including reporting procedures concerning the donation of food.

(b)        The Department of Agriculture and Consumer Services may apply to Superior Court for injunctive relief restraining the violation of this section.

(c)        Nothing in this section shall limit the duties or responsibilities of the Commission for Public Health or the local boards of health. (1979, 2nd Sess., c. 1188, s. 3; 1997‑261, s. 34; 2007‑182, s. 2.)



§ 106-142. Publication of reports of judgments, decrees, etc.

§ 106‑142.  Publication of reports of judgments, decrees, etc.

(a)        The Commissioner of Agriculture may cause to be published from time to time reports summarizing all judgments, decrees, and court orders which have been rendered under this Article, including the nature of the charge and the disposition thereof.

(b)        The Commissioner of Agriculture may also cause to be disseminated such information regarding food, drugs, devices, and cosmetics as he deems necessary in the interest of public health and the protection of the consumer against fraud. Nothing in this section shall be construed to prohibit the Commissioner of Agriculture from collecting, reporting, and illustrating the results of the investigations of the Department. (1939, c. 320, s. 23.)



§ 106-143. Article construed supplementary.

§ 106‑143.  Article construed supplementary.

Nothing in this Article shall be construed as in any way amending, abridging, or otherwise affecting the validity of any law or ordinance relating to the Commission for Public Health or the Department of Environment and Natural Resources or any local health department in their sanitary work in connection with public and private water supplies, sewerage, meat, milk, milk products, shellfish, finfish, or other foods, or food products, or the production, handling, or processing of these items. (1939, c. 320, s. 241/2; 1973, c. 476, s. 128; 1975, c. 19, s. 31; 1997‑443, s. 11A.41; 2007‑182, s. 2.)



§ 106-144. Exemptions.

§ 106‑144.  Exemptions.

Meats and meat products subject to the Federal Meat Inspection Act of March 4, 1907 (34 Stat. 1260), as amended and extended (21 U.S.C. 71 et seq.), and poultry and poultry products subject to the Federal Poultry Products Inspection Act (21 U.S.C. 451 et seq.) are exempted from the provisions of this Article so long as such meat, meat products, poultry, and poultry products remain in the possession of the processor. (1939, c. 320, s. 24 2/3; 1975, c. 614, s. 40.)



§ 106-145. Effective date.

§ 106‑145.  Effective date.

This Article shall be in full force and effect from and after January 1, 1940: Provided, that the provisions of G.S. 106‑139 shall become effective on April 3, 1939, and thereafter the Commissioner of Agriculture is authorized hereby to conduct hearings, and the Board is authorized to promulgate regulations which shall become effective on and after the effective date of this Article as the Board shall direct. (1939, c. 320, s. 25.)



§ 106-145.1. Purpose and interpretation of Article.

Article 12A.

Wholesale Prescription Drug Distributors.

§ 106‑145.1.  Purpose and interpretation of Article.

This Article establishes a State licensing program for wholesale distributors to enable wholesale distributors to comply with federal law.  This Article shall be construed to do only that required for compliance with 21 U.S.C. § 353(e) and 21 C.F.R. Part 205.  This Article shall be interpreted to be consistent with 21 C.F.R. Part 205, Guidelines for State Licensing of Wholesale Prescription Drug Distributors.  In the event of a conflict, the federal law controls. (1991, c. 699, s. 2.)



§ 106-145.2. Definitions.

§ 106‑145.2.  Definitions.

The following definitions apply in this Article:

(1)        Blood.  Whole blood collected from a single donor and processed either for transfusion or further manufacturing.

(2)        Blood component.  That part of blood separated by physical or mechanical means.

(3)        Commissioner.  The Commissioner of Agriculture.

(4)        Common control.  The power to direct or cause the direction of the management and policies of a person, whether by ownership of stock, by voting rights, by contract, or otherwise.

(5)        Department.  The Department of Agriculture and Consumer Services.

(6)        Drug sample.  A unit of a prescription drug that is not intended to be sold and is intended to promote the sale of the drug.

(7)        Manufacturer.  A person who is engaged in manufacturing, preparing, propagating, compounding, processing, packaging, repackaging, or labeling a prescription drug.

(8)        Person.  An individual, a corporation, a partnership, or any other entity.

(9)        Prescription drug.  A human drug required by federal law or regulation to be dispensed only by a prescription, including finished dosage forms and active ingredients subject to 21 U.S.C. § 353(b). Only for the purposes of the provisions of this Article, the term "prescription drug" shall include pseudoephedrine products as defined in G.S. 90‑113.51 that may be dispensed without a prescription.

(10)      Wholesale distribution.  Distribution of a prescription drug to a person who is not a consumer or patient, other than any of the following types of distributions:

a.         Intracompany sales. An intracompany sale is a transaction or transfer between any divisions, subsidiary and parent companies, or affiliated companies under common control of the same corporate entity.

b.         The purchase or other acquisition of a prescription drug by a hospital or other health care entity that is a member of a group purchasing organization for its own use from the group purchasing organization or from other hospitals or other health care entities that are members of these organizations.

c.         The sale, purchase, or trade of a prescription drug or an offer to sell, purchase, or trade a prescription drug by a charitable organization described in section 501(c)(3) of the Internal Revenue Code to a nonprofit affiliate of the organization to the extent otherwise permitted by law.

d.         The sale, purchase, or trade of a prescription drug or an offer to sell, purchase, or trade a prescription drug among hospitals or other health care entities that are under common control.

e.         The sale, purchase, or trade of a prescription drug or an offer to sell, purchase, or trade a prescription drug for emergency medical reasons. Emergency medical reasons include transfers of prescription drugs by a retail pharmacy to another retail pharmacy to alleviate a temporary shortage when the gross dollar value of the transfers does not exceed five percent (5%) of the total prescription drug sales revenue of either the transferor or transferee pharmacy during any 12‑consecutive‑month period.

f.          The sale, purchase, or trade of a prescription drug; an offer to sell, purchase, or trade a prescription drug; or the dispensing of a prescription drug pursuant to a prescription.

g.         The distribution of drug samples by a representative of a manufacturer or a wholesale distributor.

h.         The sale, purchase, or trade of blood and blood components intended for transfusion.

(11)      Wholesale distributor.  A person who is engaged in the wholesale distribution of prescription drugs. The term includes manufacturers, repackers, own‑label distributors, private‑label distributors, jobbers, brokers, warehouses, independent wholesale drug traders, and retail pharmacies that conduct wholesale distributions. The term does not include a person who acquires prescription drugs commingled with other goods as part of a recovery operation and who disposes of such drugs under the supervision of the Department. A warehouse includes a warehouse of a manufacturer or wholesale distributor, a chain drug warehouse, and a wholesale drug warehouse. (1991, c. 699, s. 2; 1997‑261, s. 35; 2005‑434, s. 2.)



§ 106-145.3. Wholesale distributor must have license.

§ 106‑145.3.  Wholesale distributor must have license.

(a)        Requirement.  Every wholesale distributor engaged in the wholesale distribution of prescription drugs in interstate commerce in this State shall obtain a license from the Commissioner for each location from which prescription drugs are distributed and shall renew each license annually.  A license may cover multiple buildings and multiple operations at a single location, at the wholesale distributor's discretion.  A license expires on December 31 of the year in which it is issued.  A wholesale distributor licensed under this section is not required to register under G.S. 106‑140.1.  In lieu of licensing under this section, a wholesale distributor who has no facilities in this State may register under G.S. 106‑140.1 if the wholesale distributor possesses a valid license granted by another state that has requirements substantially similar to this Article.

(b)        Reciprocity.  The Commissioner may license an out‑of‑State wholesale distributor on the basis of reciprocity with another state when the following conditions apply:

(1)        The out‑of‑State wholesale distributor possesses a valid license granted by another state pursuant to requirements substantially equivalent to the license requirements of this State.

(2)        The other state extends reciprocal treatment under its own laws to wholesale distributors licensed in this State. (1991, c. 699, s. 2.)



§ 106-145.4. Application and fee for license.

§ 106‑145.4.  Application and fee for license.

(a)        Application.  An application for a wholesale distributor license or for renewal of a wholesale distributor license shall be on a form prescribed by the Commissioner and shall include the following information:

(1)        The name, full business address, and telephone number of the applicant.

(2)        All trade or business names used by the applicant.

(3)        Addresses, telephone numbers, and names of contact persons for all facilities used by the applicant for the storage, handling, and distribution of prescription drugs.

(4)        The type of ownership or operation of the applicant, such as a partnership, a corporation, or a sole proprietorship.

(5)        The name of each owner and operator of the applicant, including:

a.         If the applicant is an individual, the individual's name.

b.         If the applicant is a partnership, the name of each partner and the name of the partnership.

c.         If the applicant is a corporation, the name and title of each corporate officer and director, the corporate name of the corporation, and the state of incorporation.

d.         If the applicant is a sole proprietorship, the full name of the sole proprietor and the name of the business entity.

(6)        Any other information required by the Commissioner to determine if the applicant is qualified to receive a license.

When a change occurs in any information listed in this subsection after a license is issued, the license holder shall report the change to the Commissioner within 90 days after the change.

(b)        Fee.  An application for an initial license or a renewed license as a wholesale distributor shall be accompanied by a nonrefundable fee of five hundred dollars ($500.00) for a manufacturer or three hundred fifty dollars ($350.00) for any other person. (1991, c. 699, s. 2.)



§ 106-145.5. Review of application and qualifications of applicant.

§ 106‑145.5.  Review of application and qualifications of applicant.

The Commissioner shall determine whether to issue or deny a wholesale distributor license within 90 days after an applicant files an application for a license with the Commissioner.  In reviewing an application, the Commissioner shall consider the factors listed in this subsection.  In the case of a partnership or corporation, the Commissioner shall consider the factors as applied to each individual whose name is required to be included in the license application.

The factors to be considered are:

(1)        Any convictions of the applicant under any federal, state, or local law relating to drug samples, wholesale or retail drug distribution, or distribution of controlled substances.

(2)        Any felony convictions of the applicant under federal, state, or local law.

(3)        The applicant's past experience in the manufacture or distribution of controlled substances and other prescription drugs.

(4)        Whether the applicant has previously given any false or fraudulent information in an application made in connection with drug manufacturing or distribution.

(5)        Suspension or revocation by the federal government or a state or local government of any license currently or previously held by the applicant for the manufacture or distribution of any controlled substances or other prescription drugs.

(6)        Compliance with the licensing requirements under any previously granted license.

(7)        Compliance with the requirements to maintain or make available to the Commissioner or to a federal, state, or local law enforcement official those records required under G.S. 106‑145.8.

(8)        Whether the applicant requires employees of the applicant who are involved in any prescription drug wholesale distribution activity to have education, training, experience, or any combination of these factors sufficient to enable the employee to perform assigned functions in a manner that ensures that prescription drug quality, safety, and security will be maintained at all times as required by law.

(9)        Any other factors or qualifications the Commissioner considers relevant to and consistent with the public health and safety.

The Commissioner shall inspect the facility of an applicant at which prescription drugs will be stored, handled, or distributed before issuing the applicant a license. (1991, c. 699, s. 2.)



§ 106-145.6. Denial, revocation, and suspension of license; penalties for violations.

§ 106‑145.6.  Denial, revocation, and suspension of license; penalties for violations.

(a)        Adverse Action.  The Commissioner may deny a license to an applicant if the Commissioner determines that granting the applicant a license would not be in the public interest. Public interest considerations shall be limited to factors and qualifications that are directly related to the protection of public health and safety. The Commissioner may deny, suspend, or revoke a license for substantial or repeated violations of this Article or for conviction of a violation of any other federal, state, or local prescription drug law or regulation. Chapter 150B of the General Statutes governs the denial, suspension, or revocation of a license under this Article.

(b)        Criminal Sanctions.  It is unlawful to engage in wholesale distribution in this State without a wholesale distributor license or to violate any other provision of this Article. A person who violates this Article commits a Class H felony. A fine imposed for a violation of this Article may not exceed two hundred fifty thousand dollars ($250,000).

(c)        Civil Penalty.  The Commissioner may assess a civil penalty of not more than ten thousand dollars ($10,000) against a person who violates any provision of this Article. In determining the amount of a civil penalty, the Commissioner shall consider the degree and extent of harm caused by the violation. Chapter 150B of the General Statutes governs the assessment of a civil penalty under this subsection. If a civil penalty is not paid within 30 days after the completion of judicial review of a final agency decision by the Commissioner, the penalty may be collected in any manner by which a debt may be collected. The clear proceeds of civil penalties assessed pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1991, c. 699, s. 2; 1993, c. 539, s. 1294; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑215, s. 7.)



§ 106-145.7. Storage, handling, and records of prescription drugs.

§ 106‑145.7.  Storage, handling, and records of prescription drugs.

(a)        Facilities.  All facilities at which prescription drugs are stored, warehoused, handled, held, offered, marketed, or displayed for wholesale distribution shall meet the following requirements:

(1)        Be of suitable size and construction to facilitate cleaning, maintenance, and proper operations.

(2)        Have storage areas designed to provide adequate lighting, ventilation, temperature, sanitation, humidity, space, equipment, and security conditions.

(3)        Have a quarantine area for the storage of prescription drugs that are outdated, damaged, deteriorated, misbranded, or adulterated, or that are in immediate or sealed secondary containers that have been opened.

(4)        Be maintained in a clean and orderly condition.

(5)        Be free from infestation by insects, rodents, birds, or vermin of any kind.

(b)        Security.  All facilities used for wholesale distribution shall be secure from unauthorized entry.  Access from outside the premises shall be kept to a minimum and be well‑controlled. The outside perimeter of the premises shall be well‑lighted.  Entry into areas where prescription drugs are held shall be limited to authorized personnel.  The facilities shall be equipped with the following:

(1)        An alarm system to detect entry after hours.

(2)        A security system that will provide suitable protection against theft and diversion.  When appropriate, the security system shall provide protection against theft or diversion that is facilitated or hidden by tampering with computers or electronic records.

(c)        Storage.  All prescription drugs for wholesale distribution shall be stored at appropriate temperatures and under appropriate conditions in accordance with any requirements stated in the labeling of the prescription drugs or with requirements in the current edition of an official compendium, such as the United States Pharmacopeia/National Formulary (USP/NF).  If the labeling of a prescription drug or a compendium do not establish storage requirements for a prescription drug, the drug may be held at "controlled" room temperature, as defined in an official compendium, to help ensure that its identity, strength, quality, and purity are not adversely affected.

(d)        Examination of Materials.  A wholesale distributor shall visually examine each outside shipping container upon receipt for identity and to prevent the acceptance of contaminated prescription drugs or prescription drugs that are otherwise unfit for distribution.  The examination shall be adequate to reveal container damage that would suggest possible contamination or other damage to the contents.  A wholesale distributor shall carefully inspect each outgoing shipment for identity of the prescription drugs and to ensure that no prescription drugs that have been damaged in storage or held under improper conditions are delivered.

(e)        Returned, Damaged, and Outdated Prescription Drugs.  A wholesale distributor shall quarantine and physically separate prescription drugs that are outdated, damaged, deteriorated, misbranded, or adulterated from other prescription drugs until their destruction or their return to their supplier.  A prescription drug whose immediate or sealed outer or sealed secondary container has been opened or used shall be identified as having been opened or used and shall be treated in the same manner as outdated prescription drugs.

If the conditions under which a prescription drug has been returned to a wholesale distributor cast doubt on the drug's safety, identity, strength, quality, or purity, then the drug shall be destroyed or returned to its supplier unless examination, testing, or other investigation proves that the drug meets appropriate standards of safety, identity, strength, quality, and purity.  In determining whether the conditions under which a prescription drug has been returned cast doubt on the drug's safety, identity, strength, quality, or purity, the wholesale distributor shall consider, among other things, the conditions under which the drug has been held, stored, or shipped before or during its return and the condition of the drug and its container, carton, or labeling as a result of storage or shipping. (1991, c. 699, s. 2.)



§ 106-145.8. Records of prescription drugs.

§ 106‑145.8.  Records of prescription drugs.

(a)        Records.  A wholesale distributor shall establish and maintain inventories and records of all transactions regarding the receipt and distribution or other disposition of prescription drugs, including all stored prescription drugs, all incoming and outgoing prescription drugs, and all outdated, damaged, deteriorated, misbranded, or adulterated prescription drugs.  A wholesale distributor is not required, however, to keep a record of the lot number or expiration date of a prescription drug disposed of or distributed by the distributor.

A record of a prescription drug shall include all of the following information:

(1)        The source of the prescription drug, including the name and principal address of the seller or transferor and the address of the location from which the drug was shipped.

(2)        The identity and quantity of the prescription drug received and distributed or disposed of through another method.

(3)        The date the wholesale distributor received the prescription drug and the date the wholesale distributor distributed or otherwise disposed of the drug.

(4)        Documentation of the proper storage of prescription drugs.  Documentation may be by manual, electromechanical, or electronic temperature and humidity recording equipment, devices, or logs.

A wholesale distributor shall keep a record of a prescription drug for two years after its disposition.

(b)        Inspection.  A wholesale distributor shall make inventories and records of prescription drugs available for inspection and photocopying by representatives of the Department or authorized federal, State, or local law enforcement officials. A wholesale drug distributor shall permit the Department or an authorized federal, State, or local law enforcement official to enter and inspect the distributor's premises and delivery vehicles and to audit the distributor's records and written operating procedures at reasonable times and in a reasonable manner.

A record that is kept at the inspection site or is immediately retrievable by computer or other electronic means shall be readily available for authorized inspection during the two‑year retention period.  A record kept at a central location apart from the inspection site and not electronically retrievable shall be made available for inspection within two working days of a request by an authorized official of a federal, State, or local law enforcement agency. (1991, c. 699, s. 2.)



§ 106-145.9. Written procedures concerning prescription drugs and lists of responsible persons.

§ 106‑145.9.  Written procedures concerning prescription drugs and lists of responsible persons.

(a)        Procedures.  A wholesale distributor shall establish, maintain, and adhere to written procedures for the receipt, security, storage, inventory, and distribution of prescription drugs.  These shall include all of the following:

(1)        A procedure for identifying, recording, and reporting a loss or theft of a prescription drug.

(2)        A procedure for correcting all errors and inaccuracies in inventories of prescription drugs.

(3)        A procedure whereby the oldest approved stock of a prescription drug is distributed first.  The procedure may permit deviation from this requirement, if the deviation is temporary and appropriate.

(4)        A procedure for handling recalls and withdrawals of prescription drugs that adequately addresses recalls and withdrawals due to any of the following:

a.         An action initiated at the request of the Food and Drug Administration or other federal, State, or local law enforcement or other governmental agency, including the Department.

b.         Any voluntary action by the manufacturer to remove defective or potentially defective prescription drugs from the market.

c.         Any action undertaken to promote public health and safety by replacing existing prescription drugs with an improved product or new package design.

(5)        A procedure to ensure that the wholesale distributor prepares for, protects against, and handles any crisis that affects security or operation of any facility in the event of a strike, a fire, flood, or other natural disaster, or another emergency.

(6)        A procedure to ensure that any outdated prescription drugs are segregated from other prescription drugs and either returned to the manufacturer or destroyed.

(b)        Responsible Persons.  A wholesale distributor shall establish and maintain lists of officers, directors, managers, and other persons in charge of the distribution, storage, or handling of prescription drugs.  The lists shall include a description of the duties of those on the list and a summary of their qualifications. (1991, c. 699, s. 2.)



§ 106-145.10. Application of other laws.

§ 106‑145.10.  Application of other laws.

A wholesale drug distributor shall comply with applicable federal, State, and local laws and regulations.  A wholesale distributor that deals in controlled substances shall register with the federal Drug Enforcement Administration (DEA) and shall comply with all applicable federal, State, and local laws and regulations.  A wholesale drug distributor is subject to any applicable federal, State, or local laws or regulations that relate to prescription drug salvaging or reprocessing. (1991, c. 699, s. 2.)



§ 106-145.11. Wholesale Distributor Advisory Committee.

§ 106‑145.11.  Wholesale Distributor Advisory Committee.

(a)        Organization.  The Wholesale Distributor Advisory Committee is created in the Department.  The Committee shall consist of five members appointed by the Commissioner as follows:

(1)        Two members shall be representatives of wholesale distributors.

(2)        One member shall be a representative of a manufacturer.

(3)        One member shall be a representative of practicing pharmacists.

(4)        One member shall be a representative of the consuming public not included in the three categories above.

The Committee shall elect a chair and other officers it finds necessary.  The committee shall meet at the call of the chair or upon written notice to all Committee members signed by at least three members.  A majority of the Committee is a quorum for the purpose of conducting business.  The Department shall provide administrative and clerical support services to the Committee.  Members shall be entitled to per diem and reimbursement of expenses as provided in Chapter 138 of the General Statutes.

(b)        Duties.  The Committee shall do the following:

(1)        Review all rules to implement this Article that are proposed for adoption by the Commissioner.

(2)        Advise the Commissioner on the implementation and enforcement of this Article. (1991, c. 699, s. 2.)



§ 106-145.12. Enforcement and implementation of Article.

§ 106‑145.12.  Enforcement and implementation of Article.

The Commissioner shall enforce this Article by using employees of the Department.  The Commissioner may enter into agreements with federal, State, or local agencies to facilitate enforcement of this Article.  The Commissioner may adopt rules to implement this Article. (1991, c. 699, s. 2.)



§ 106-145.13. Submittal of reports by wholesale distributors of transactions involving pseudoephedrine products.

§ 106‑145.13.  Submittal of reports by wholesale distributors of transactions involving pseudoephedrine products.

Every 30 calendar days, a wholesale distributor of pseudoephedrine products licensed as provided in this Article shall submit a report electronically to the State Bureau of Investigation that accounts for all transactions involving pseudoephedrine products with persons or firms located within this State for the preceding month. The report shall be submitted on a form and in a manner approved by the State Bureau of Investigation. A wholesale distributor shall maintain each monthly report for a period of two years from the date of submittal to the State Bureau of Investigation. The records shall be readily available for inspection by an authorized official of a federal, State, or local law enforcement agency or the Department of Agriculture and Consumer Services. (2005‑434, s. 3.)



§§ 106-146 through 106-158: Repealed by Session Laws 1973, c. 771, s. 19.

Article 13.

Canned Dog Foods.

§§ 106‑146 through 106‑158:  Repealed by Session Laws 1973, c.  771, s. 19.



§§ 106-159 through 106-168. Repealed by Session Laws 1981, c. 284.

Article 14.

State Inspection of Slaughterhouses.

§§ 106‑159 through 106‑168.  Repealed by Session Laws 1981, c. 284.



§ 106-168.1. Definitions.

Article 14A.

Licensing and Regulation of Rendering Plants and Rendering Operations.

§ 106‑168.1.  Definitions.

For the purposes of this Article, unless the context or subject matter otherwise clearly requires,

(1)        "Collector" means any person, as defined in this section, who collects raw material for the purpose of selling the same to any renderer for further processing.

(2)        "Person" means any individual, partnership, firm, association or corporation.

(3)        "Raw material" means inedible whole or portion of animal or poultry carcasses.

(4)        "Rendering operation" means the processing of inedible whole or portion of animal or poultry carcasses and includes collection of such raw material for the purpose of processing.

(5)        "Rendering plant" means the building or buildings in which raw material is processed and the premises upon which said building or buildings used in connection with such processing are located. (1953, c. 732.)



§ 106-168.2. License required.

§ 106‑168.2.  License required.

No person shall engage in rendering operations unless such person shall hold a valid license to do so issued as hereinafter provided. (1953, c. 732.)



§ 106-168.3. Exemptions.

§ 106‑168.3.  Exemptions.

Nothing in this Article shall apply to the premises or the rendering operations on the premises of any establishment operating under a numbered permit from the North Carolina Department of Agriculture and Consumer Services as provided by the North Carolina Meat Inspection Act, or under United States government inspection. (1953, c. 732; 1997‑261, s. 109.)



§ 106-168.4. Application for license.

§ 106‑168.4.  Application for license.

Application for license shall be made to the Commissioner of Agriculture, hereinafter called the "Commissioner," on forms provided by him. The application shall set forth the name and residence of the applicant, his present or proposed place of business, the particular method which he intends to employ or employs in the processing of raw material, and such other information as the Commissioner may require, except that the Commissioner shall not require the submission of blueprints, plans, or specifications of the existing plant or equipment of any person owning and operating a rendering plant in North Carolina on January 1, 1953. The applicant shall pay a fee of fifty dollars ($50.00) with each application, which said fee shall be the only charge made in connection with licensure. (1953, c. 732.)



§ 106-168.5. Duties of Commissioner upon receipt of application; inspection committee.

§ 106‑168.5.  Duties of Commissioner upon receipt of application; inspection committee.

Upon receipt of the application, the Commissioner shall promptly cause the rendering plant and equipment, or the plans, specifications, and selected site, of the applicant to be inspected by an inspection committee hereinafter called the "committee," which shall be composed of three members: One member who shall be designated by the Commissioner of Agriculture and who shall be an employee of the Department of Agriculture and Consumer Services, one member who shall be designated by the Secretary of Health and Human Services and who shall be an employee of the Department of Health and Human Services, and one member who shall be designated by the director of the North Carolina Division of the Southeastern Renderers Association, and who shall be a person having practical knowledge of rendering operations. Each member may be designated and relieved from time to time at the discretion of the designating authority. No State employee designated as a member of the committee shall receive any additional compensation therefor and no compensation shall be paid by the State to any other member. (1953, c. 732; 1957, c. 1357, s. 13; 1973, c. 476, s. 128; 1989, c. 727, s. 219(31); 1997‑261, s. 109; 1997‑443, s. 11A.42.)



§ 106-168.6. Inspection by committee; certificate of specific findings.

§ 106‑168.6.  Inspection by committee; certificate of specific findings.

The committee upon notification by the Commissioner shall promptly inspect the plans, specifications, and selected site in the case of proposed rendering plants and shall inspect the buildings, grounds, and equipment of established rendering plants. If the committee finds that the plans, specifications, and selected site in the case of proposed plants, or the buildings, grounds, and equipment  in the case of established plants, comply with the requirements of this Article and the rules and regulations promulgated by the Commissioner not inconsistent therewith, it shall certify its findings in writing and forward same to the Commissioner. If there is a failure in any respect to meet such requirements, the committee shall notify the applicant in writing of such deficiencies and the committee shall  within a reasonable time to be determined by the Commissioner make a second inspection. If the specified defects are remedied, the committee shall thereupon certify its findings in writing to the Commissioner. Not more than two inspections shall be required of the committee under any one application. (1953, c. 732.)



§ 106-168.7. Issuance of license.

§ 106‑168.7.  Issuance of license.

Upon receipt of the certificate of compliance from the committee, the Commissioner shall issue a license to the applicant to conduct rendering operations as specified in the application. A license shall be valid until revoked for cause as hereinafter provided. (1953, c. 732.)



§ 106-168.8. Minimum standards for conducting rendering operations.

§ 106‑168.8.  Minimum standards for conducting rendering operations.

The following minimum standards shall be required for all rendering operations subject to the provisions of this Article:

(1)        Buildings utilized in connection with the rendering plant shall be of sufficient size and shape to accommodate all phases of actual or intended processing. Adequate partitions shall be installed therein so as to eliminate any contact between raw materials and finished products and so as to preclude contamination of finished products. The buildings shall be constructed in a manner and of materials which will insure adequate drainage and sanitation in all phases of operation.

(2)        Raw material upon arrival at the rendering plant shall be unloaded into a building for processing. All raw material shall be processed by approved methods within 24 hours after delivery to the rendering plant.

(3)        Processing equipment shall be airtight, except for proper escapes for vapors caused by the cooking process.

(4)        Cooking vapors shall be controlled and disposed of by approved methods.

(5)        Vehicles used to transport raw material shall be so constructed as to prevent any drippings or seepings from such material from escaping from the truck. Such vehicles shall have body sides of sufficient height that no portion of any raw material transported therein shall be visible. All vehicles shall be provided with suitable top or covering to prevent the spread of disease by flies or other agents during the transportation of raw material.

(6)        All vehicles and containers used in transporting raw material shall be disinfected at the earliest practicable time after unloading, and shall, in any event, be disinfected before again being taken upon a public highway or before leaving the rendering plant. Approved facilities and materials for disinfection shall be carried on vehicles transporting carcasses. Employees shall be required to wear rubber boots which shall be disinfected prior to entry to a farm.

(7)        Approved facilities, means and methods for disinfection shall be available at the rendering plant at all times. Employees and employees' clothing coming in contact with raw material shall be disinfected before coming in contact with any finished products, or any portion of the plant in which the same are located. Rodent and fly control measures shall be practiced as a further means of prevention of the spread of disease. (1953, c. 732.)



§ 106-168.9. Transportation by licensee.

§ 106‑168.9.  Transportation by licensee.

Any person holding a license under the provisions of this Article, or acting as a collector as herein defined, may haul and transport raw material, except such material as may be specifically prohibited by law or by the rules and regulations promulgated by the Commissioner, when such transporting and hauling is done in accordance with the provisions of this Article. (1953, c. 732.)



§ 106-168.10. Disposal of diseased animals.

§ 106‑168.10.  Disposal of diseased animals.

Any person holding a license under the provisions of this Article is authorized to kill diseased, sick, old or crippled animals on the premises of the owner upon his request; provided that no animal known to have tuberculosis, Bang's disease, anthrax, or any other disease for which quarantine may be imposed, shall be removed from any premises placed under quarantine without permission of the State Veterinarian, or his authorized agent. The licensee shall keep and make available to the Commissioner, upon request, such records as the Commissioner may require with respect to the collection and disposal of dead animals. (1953, c. 732.)



§ 106-168.11. Authority of agents of licensee.

§ 106‑168.11.  Authority of agents of licensee.

Authority granted to any person holding a valid license under the provisions of this Article shall extend also to the agents and employees of such person while acting within the scope of their authority. All such agents and employees shall comply with the provisions of this Article and rules and regulations not inconsistent  therewith, and shall display evidence of such employment or agency upon proper request at any time while so acting. (1953, c. 732.)



§ 106-168.12. Commissioner authorized to adopt rules and regulations.

§ 106‑168.12.  Commissioner authorized to adopt rules and regulations.

The Commissioner of Agriculture is hereby authorized to make and establish reasonable rules and regulations, not inconsistent with the provisions of this Article, after consulting the committee, for the proper administration and enforcement thereof. (1953, c. 732.)



§ 106-168.13. Effect of failure to comply.

§ 106‑168.13.  Effect of failure to comply.

Failure to comply with the provisions of this Article or rules and regulations not inconsistent therewith shall be cause of revocation of license, if such failure shall not be remedied within a reasonable time after notice to the licensee. Any person whose license is revoked may reapply for a license in the manner provided in this Article for an initial application, except that the Commissioner shall not be required to cause the rendering plant and equipment of the applicant to be inspected by the committee until the expiration of 30 days from the date of revocation. (1953, c. 732.)



§ 106-168.14. Collectors subject to certain provisions.

§ 106‑168.14.  Collectors subject to certain provisions.

Any collector, as defined in this Article, shall be subject to the provisions of subdivision (5) and subdivision (6) of G.S. 106‑ 168.8 and the provisions of G.S. 106‑168.9, and any rules and regulations adopted by the Commissioner pursuant thereto. (1953, c. 732.)



§ 106-168.15. Violation a misdemeanor.

§ 106‑168.15.  Violation a misdemeanor.

Any person conducting rendering operations or collecting raw material in violation of the provisions of this Article shall be guilty of a Class 1 misdemeanor. (1953, c. 732; 1993, c. 539, s. 745; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-168.16. Civil penalties.

§ 106‑168.16.  Civil penalties.

The Commissioner may assess a civil penalty of not more than five thousand dollars ($5,000) against any person who violates a provision of this Article or any rule promulgated thereunder. In determining the amount of the penalty, the Commissioner shall consider the degree and extent of harm caused by the violation.

The clear proceeds of civil penalties assessed pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1995, c. 516, s. 7; 1998‑215, s. 8.)



§§ 106-169 through 106-173: Repealed by Session Laws 1997-74, s. 8.

Article 15.

Inspection of Meat and Meat Products by Counties and Cities.

§§ 106‑169 through 106‑173:  Repealed by Session Laws 1997‑74, s.  8.



§§ 106-173.1 through 106-173.16. Repealed by Session Laws 1983, c. 248, s. 2.

Article 15A.

Meat Grading Law.

§§ 106‑173.1 through 106‑173.16.  Repealed by Session Laws 1983, c. 248, s. 2.



§§ 106-174 through 106-184.1: Repealed by Session Laws 1975, c. 614, s. 42.

Article 16.

Bottling Plants for Soft Drinks.

§§ 106‑174 through 106‑184.1:  Repealed by Session Laws 1975, c.  614, s. 42.



§ 106-185. Scope of Article; federal-State cooperation.

Article 17.

Marketing and Branding Farm Products.

§ 106‑185.  Scope of Article; federal‑State cooperation.

(a)        Scope.  This Article gives the Department of Agriculture and Consumer Services the authority to investigate marketing conditions for and establish and maintain standard grades, packages, and State brands for farm products. As used in this Article, the term "farm products" means farm crops, horticultural crops, and animal products.

(b)        Cooperation.  The Commissioner of Agriculture may enter into agreements with the United States Department of Agriculture that require State and federal cooperation in performing the duties imposed by this Article. (1919, c. 325, s. 1; C.S., s. 4781; 1921, c. 140; 1993, c. 223, s. 1; 1997‑261, s. 36.)



§ 106-186. Power to employ agents and assistants.

§ 106‑186.  Power to employ agents and assistants.

The Board of Agriculture is charged with the execution of the provisions of this Article, and has authority to employ such agents and assistants as may be necessary, fix their compensation and define their duties, and may require bonds in such amount as they may deem advisable, conditioned upon the faithful performance of duties by any employee or agent. (1919, c. 325, s. 2; C.S., s. 4782.)



§ 106-187. Board of Agriculture to investigate marketing of farm products.

§ 106‑187.  Board of Agriculture to investigate marketing of farm products.

It shall be the duty of the Board of Agriculture to investigate the subject of marketing farm products, to diffuse useful information relating thereto, and to furnish advice and assistance to the public in order to promote efficient and economical methods of marketing farm products, and authority is hereby given to gather and diffuse timely information concerning the supply, demand, prevailing prices, and commercial movement of farm products, including quantities in common and cold storage, and may interchange such information with the United States Department of Agriculture. (1919, c. 325, s. 3; C.S., s. 4783.)



§ 106-188. Promulgation of standards for receptacles, etc.

§ 106‑188.  Promulgation of standards for receptacles, etc.

After investigation, and from time to time as may be practical and advisable, the Board shall have authority to establish and promulgate standards of opened and closed receptacles for, and standards for the grade and other classification of farm products, by which their quantity, quality, and value may be determined, and prescribe and promulgate rules and regulations governing the marks, brands, and labels which may be required for receptacles for farm products, for the purpose of showing the name and address of the producer or packer; the quantity, nature and quality of the product, or any of them, and for the purpose of preventing deception in reference thereto, and for the purpose of establishing a State brand for any farm product produced in North Carolina: Provided, that any standard for any farm product or receptacle therefor, or any requirement for marking receptacles for farm products, now or hereafter established under authority of the Congress of the United States, shall forthwith, as far as applicable, be established or prescribed and promulgated as the official standard or requirement in this State: Provided, that no standard established or requirement for marking prescribed under this Article shall become effective until the expiration of 30 days after it shall have been promulgated. (1919, c.  325, s. 4; C.S., s. 4784.)



§ 106-189. Sale and receptacles of standardized products must conform to requirements.

§ 106‑189.  Sale and receptacles of standardized products must conform to requirements.

Whenever any standard for the grade or other classification of any farm product becomes effective under this Article no person thereafter shall pack for sale, offer to sell, or sell within this State any such farm product to which such standard is applicable, unless it conforms to the standard, subject to such reasonable variations therefrom as may be allowed in the rules and regulations made under this Article: Provided, that any farm product may be packed for sale, offered for sale, or sold, without conforming to the standard for grade or other classification applicable thereto, if it is especially described as not graded or plainly marked as "Not graded." This proviso shall not apply to peaches. (It is the intent and purpose of this exemption to exempt peaches from the requirements of Article 17 of Chapter 106 that ungraded peaches, when sold or offered for sale, shall be marked "ungraded," "field run," "not graded," "grade not determined" or "unclassified," or words of similar import.) The Board of Agriculture, or the Commissioner of Agriculture, and their authorized agents, are authorized to issue "stop‑sale" orders which shall prohibit further sale of the products if they have reason to believe such products are being offered, or exposed, for sale in violation of any of the provisions of this Article until the law has been complied with or said violations otherwise legally disposed of.

Whenever any standard for an open or closed receptacle for a farm product shall be made effective under this Article no person shall pack for sale in and deliver in a receptacle, or sell in and deliver in a receptacle, any such farm product to which such standard is applicable, unless the receptacle conforms to the standard, subject to such variations therefrom as may be allowed in the rules and regulations made under this Article, or unless the receptacle be of a  capacity twenty‑five percent (25%) less than the capacity of the minimum standard receptacle for the product: Provided, that any receptacle for such farm product of a capacity within twenty‑five percent (25%) of, or larger than, the minimum standard receptacle for the product may be used if it be specifically described as not a standard size, or be conspicuously marked with the phrase, "Not standard size," in addition to any other marking which may be prescribed for such receptacles under authority given by this Article.

Whenever any requirement for marking a receptacle for a farm product shall have been made effective under this Article no person shall sell and deliver in this State any such farm product in a receptacle to which such requirement is applicable unless the receptacle be marked according to such requirements. (1919, c. 325, s. 5; C.S., s. 4785; 1943, c. 483; 1969, c. 849.)



§ 106-189.1: Repealed by Session Laws 1983, c. 248, s. 3.

§ 106‑189.1: Repealed by Session Laws 1983, c.  248, s. 3.



§ 106-189.2. Sale of immature apples.

§ 106‑189.2.  Sale of immature apples.

(a)        Notwithstanding any other provision of law, the Board of Agriculture shall adopt requirements for apple grade standards.  The apple grade standards shall include the requirements for maturity of the United States standards for grades of apples and may employ the use of the refractometer to determine the sugar content and maturity of apples and the pressure test to determine the maturity of apples.  All apples sold, offered for sale, or shipped into this State shall meet these requirements.

(b)        Any person, firm or corporation violating the provisions of this section shall be guilty of a Class 3 misdemeanor and shall be punished only by a fine of not less than one hundred dollars ($100.00).  Each day on which apples are sold or offered for sale in violation of the provisions of this section shall constitute a separate violation. (1973, c. 973; 1985, c. 585; 1993, c. 539, s. 746; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-190. Inspectors or graders authorized; revocation of license.

§ 106‑190.  Inspectors or graders authorized; revocation of license.

The Board is authorized to employ, license, or designate persons to inspect and classify farm products and to certify as to the grade or other classification thereof, in accordance with the standards made effective under this Article, and shall fix, assess and collect, or cause to be collected, fees for such services. Whenever, after opportunity for a hearing is afforded to any person employed, licensed, or designated under this section, it is determined that such person has failed to classify farm products correctly in accordance with the standards established therefor under this Article, or has violated any provision of this Article, or of the rules and regulations made hereunder, the Board may suspend or revoke the employment, license, or designation of such person. Pending investigation the person in charge of this work may suspend or revoke  any such appointment, license, or designation temporarily without hearing. (1919, c. 325, s. 6; C.S., s. 4786.)



§ 106-190.1. Aggregate State service credit for graders.

§ 106‑190.1.  Aggregate State service credit for graders.

All fruit, vegetable, grain, poultry, egg and egg products graders employed by the Board in positions in fact permanent and full‑time, but who were inadvertently or incorrectly classified as temporary until January 1, 1974, shall be given aggregate State service credit for the period of employment before January 1, 1974. This credit shall be given only to persons employed on a full‑time, year‑round basis during which time they were classified as temporary.  Credit shall be given for purposes of determining the amount of leave earned by the employee, eligibility for and amount of longevity pay, and any other determinations for which the length of State service is relevant. Employees given retroactive aggregate State service credit under this section shall receive retroactive longevity pay, to the extent for which they would have been eligible for longevity pay if they had been correctly classified from the date of their initial employment, for all service beginning January 1, 1974, until August 1, 1977, with any longevity pay actually paid to be subtracted therefrom. (1977, c. 1038, s. 1.)



§ 106-191. Appeal from classification.

§ 106‑191.  Appeal from classification.

The owner or person in possession of any farm product classified in accordance with the provisions of this Article may appeal from such classification under such rules and regulations as may be prescribed. (1919, c. 325, s. 7; C.S., s. 4787.)



§ 106-192. Certificate of grade prima facie evidence.

§ 106‑192.  Certificate of grade prima facie evidence.

A certificate of the grade or other classification of any farm product issued under this Article shall be accepted in any court of this State as prima facie evidence of the true grade or other classification of such farm product at the time of its classification. (1919, c. 325, s. 8; C.S., s. 4788.)



§ 106-193. Unwholesome products not classified; health officer notified.

§ 106‑193.  Unwholesome products not classified; health officer notified.

Any person employed, licensed, or designated shall neither classify nor certify as to the grade or other classification of any farm product which, in his judgment, is unwholesome or unfit for food of man or other animal. If, in the performance of his official duties, he discovers any farm product which is unwholesome or unfit for food of man or for other animal for which it is intended, he shall promptly report the fact to a health officer of the State or of any county or municipality thereof. (1919, c. 325, s. 9; C.S., s. 4789.)



§ 106-194. Inspection and sampling of farm products authorized.

§ 106‑194.  Inspection and sampling of farm products authorized.

Agents and employees are authorized from time to time to ascertain the amount of any farm products in this State, to inspect the same in the possession of any person engaged in the business of marketing them in this State, and to take samples of such products. In carrying out these purposes agents and employees are authorized to enter on any business day, during the usual hours of business, any storehouse, warehouse, cold storage plant, packing house, stockyard, railroad yard, railroad car, or any other building or place where farm products are kept or stored by any person engaged in the business of marketing farm products. (1919, c. 325, ss. 10, 11; C.S., s. 4790.)



§ 106-194.1. Farm Product Inspection Account.

§ 106‑194.1.  Farm Product Inspection Account.

The Farm Product Inspection Account is established as a nonreverting account within the Department of Agriculture and Consumer Services.  Interest and other investment income earned by the Account shall be credited to it.

Fees collected under this Article shall be credited to the Account and applied to the costs of administering this Article.  Fees credited to the Account from grading and inspection services provided under a cooperative agreement with the United States Department of Agriculture are subject to any restrictions on use set out in the cooperative agreement. (1993, c. 223, s. 2; 1997‑261, s. 109.)



§ 106-195. Rules and regulations; how prescribed.

§ 106‑195.  Rules and regulations; how prescribed.

The Board of Agriculture is authorized to make and promulgate such rules and regulations as may be necessary to carry out the provisions of this Article. Such rules and regulations shall be made to conform as nearly as practicable to the rules and regulations of the Secretary of Agriculture of the United States, prescribed under any act of Congress of the United States relating to the marketing of  farm products. (1919, c. 325, s. 12; C.S., s. 4791.)



§ 106-196. Violation of Article or regulations a misdemeanor.

§ 106‑196.  Violation of Article or regulations a misdemeanor.

Any person who violates any provision of this Article, or of the rules and regulations made under the Article for carrying out its provisions, or fails or refuses to comply with any requirement thereof, or who wilfully interferes with agents or employees in the execution, or on account of the execution, of his or their duties, shall be guilty of a Class 3 misdemeanor. (1919, c. 325, ss. 13, 14; C.S., s. 4792; 1993, c. 539, s. 747; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-197: Repealed by Session Laws 1997-74, s. 9.

Article 18.

Shipper's Name on Receptacles.

§ 106‑197:  Repealed by Session Laws 1997‑74, s.  9.



§§ 106-198 through 106-202: Repealed by Session Laws 1987, c. 244, s. 1(g).

Article 19.

Trademark for Standardized Farm Products.

§§ 106‑198 through 106‑202:  Repealed by Session Laws 1987, c.  244, s. 1(g).



§§ 106-202.1 through 106-202.5. Reserved for future codification purposes.

§§ 106‑202.1 through 106‑202.5.  Reserved for future codification purposes.



§ 106-202.6. Dated sales confirmation slips; inapplicable to consumers.

Article 19A.

Records of Sales of Farm Products.

§ 106‑202.6.  Dated sales confirmation slips; inapplicable to consumers.

(a)        In every sales transaction of farm or horticultural crops, or animal products, the buyer, broker, or authorized agent shall give to the seller a sales confirmation slip bearing the date of the sales transaction.

(b)        This section shall not apply if the buyer is a natural person and/or the farm or horticultural crops, or animal products are purchased primarily for a personal, family, or household purpose. (1979, c. 363.)



§§ 106-202.7 through 106-202.11. Reserved for future codification purposes.

§§ 106‑202.7 through 106‑202.11.  Reserved for future codification purposes.



§ 106-202.12. Definitions.

Article 19B.

Plant Protection and Conservation Act.

§ 106‑202.12.  Definitions.

As used in this Article, unless the context requires otherwise:

(1)        "Board" means the North Carolina Plant Conservation Board as provided in this Article.

(2)        "Commissioner" means the Commissioner of Agriculture.

(3)        "Conserve" and "conservation" mean to use, and the use of, all methods and procedures for the purposes of increasing the number of individuals of resident species of plants up to adequate levels to assure their continuity in their ecosystems. These methods and procedures include all activities associated with scientific resource conservation such as research, census, law enforcement, habitat protection, acquisition and maintenance, propagation, and transplantation into unoccupied parts of historic range. With respect to endangered and threatened species, the terms mean to use, and the use of, methods and procedures to bring any endangered or threatened species to the point at which the measures provided for the species are no longer necessary.

(4)        "Endangered species" means any species or higher taxon of plant whose continued existence as a viable component of the State's flora is determined to be in jeopardy by the Board; also, any species of plant determined to be an "endangered species" pursuant to the Endangered Species Act.

(5)        "Endangered Species Act" means the Endangered Species Act of 1973, Public Law 93‑205 (87 Stat. 884), as it may be subsequently amended.

(6)        "Exotic species" means a species or higher taxon of plant not native or naturalized in North Carolina but appearing in the Federal Endangered and Threatened Species List or in the appendices to the International Treaty on Endangered and Threatened Species.

(7)        "Plant" means any member of the plant kingdom, including seeds, roots and other parts or their propagules.

(8)        "Protected plant" means a species or higher taxon of plant adopted by the Board to protect, conserve, and/or enhance the plant species and includes those the Board has designated as endangered, threatened, or of special concern.

(9)        "Resident plant or resident species" means a native species or higher taxon of plant growing in North Carolina.

(10)      "Scientific committee" means the North Carolina Plant Conservation Scientific Committee.

(11)      "Special concern species" means any species of plant in North Carolina which requires monitoring but which may be collected and sold under regulations adopted under the provisions of this Article.

(12)      "Threatened species" means any resident species of plant which is likely to become an endangered species within the foreseeable future throughout all or a significant portion of its range, or one that is designated as threatened by the Federal Fish and Wildlife Service. (1979, c. 964, s. 1.)



§ 106-202.13. Declaration of policy.

§ 106‑202.13.  Declaration of policy.

The General Assembly finds that the recreational needs of the people, the interests of science, and the economy of the State require that threatened and endangered species of plants and species of plants of special concern be protected and conserved, that their numbers should be enhanced and that propagative techniques be developed for them; however, nothing in this Article shall be construed to limit the rights of a property owner, without his consent, in the management of his lands for agriculture, forestry, development or any other lawful purpose. (1979, c. 964, s. 1.)



§ 106-202.14. Creation of Board; membership; terms; chairman; quorum; board actions; compensation.

§ 106‑202.14.  Creation of Board; membership; terms; chairman; quorum; board actions; compensation.

(a)        The North Carolina Plant Conservation Board is created within the Department of Agriculture and Consumer Services.

(b)        The Board shall consist of seven members who are residents of North Carolina, one of whom represents each of the following:

(1)        The North Carolina Botanical Garden of The University of North Carolina at Chapel Hill;

(2)        The botanical, scientific community in North Carolina;

(3)        The Division of Forest Resources, Department of Environment and Natural Resources;

(4)        A North Carolina citizens conservation organization;

(5)        The commercial plant production industry in North Carolina;

(6)        The Department of Agriculture and Consumer Services;

(7)        The North Carolina public at large.

The Governor shall appoint the first four members enumerated above; the Commissioner shall appoint the remaining three members.

(c)        Initial appointments to the Board shall be made by October 1, 1979. Of the terms of initial appointees, the representatives of the North Carolina Botanical Garden of The University of North Carolina at Chapel Hill, the commercial plant production industry in North Carolina, and a North Carolina citizens conservation organization shall serve two‑year terms; all other members shall serve four‑year terms. All subsequent terms shall be for four‑year terms.

(d)        All members shall hold their offices until their successors are appointed and qualified. Any vacancy occurring in the membership of the Board prior to the expiration of the term shall be filled for the remainder of the unexpired term. The Commissioner may at any time remove any member from the Board for cause. Each appointment to fill a vacancy in the membership of the Board shall be of a person having the proper credentials for that vacancy and appointed by the proper appointing agency.

(e)        The Board shall select its chairman from its own membership to serve for a term of two years. The chairman shall have a full vote. Any vacancy occurring in the chairmanship shall be filled by the Board for the remainder of the term. The Board may select other officers as it deems necessary.

(f)         Any action of the Board shall require at least four concurring votes.

(g)        Members of the Board who are not State employees shall receive per diem, subsistence and travel allowances authorized by G.S. 138‑5; members who are State employees shall receive the subsistence and travel allowances authorized by G.S. 138‑6; and members who are also members of the General Assembly shall receive subsistence and travel allowances authorized by G.S. 120‑3.1. (1979, c. 964, s. 1; 1989, c. 727, s. 218(45); 1997‑261, ss. 37, 38; 1997‑443, s. 11A.119(a).)



§ 106-202.15. Powers and duties of the Board.

§ 106‑202.15.  Powers and duties of the Board.

The Board shall have all of the following powers and duties:

(1)        To adopt and maintain a list of protected plant species for North Carolina, identifying each entry by the common name and scientific name, along with its status as endangered, threatened, or of special concern, as provided under G.S. 106‑202.16.

(2)        To reconsider and revise the lists from time to time in response to public proposals and as the Board deems necessary.

(3)        To conserve and to regulate the collection and shipment of those plant species or higher taxa that are of such similarity to endangered and threatened species that they cannot be easily or readily distinguished from an endangered or threatened species.

(4)        To regulate within the State any exotic species, in the same manner as a resident species if the exotic species is on the Federal Endangered and Threatened Species List or it is listed in the Appendices to the International Treaty to Conserve Endangered and Threatened Species.

(5)        To determine that certain plant species growing in North Carolina, whether or not they are on the endangered or threatened species list, are of special concern and to limit, regulate or forbid sale or collection of these plants.

(6)        To conduct investigations to determine whether a plant should be on the protected plant lists and the requirements for survival of resident species of plants.

(7)        To adopt regulations to protect, conserve and enhance resident and exotic species of plants on the lists, or to otherwise affect the intent of this Article.

(8)        To develop, establish and coordinate conservation programs for endangered species and threatened species of plants, consistent with the policies of the Endangered Species Act, including the acquisition of rights to land or aquatic habitats.

(9)        To enter into and administer cooperative agreements through the Commissioner of Agriculture, in concert with the North Carolina Botanical Garden and other agencies, with the U.S. Department of Interior or other federal, State or private organizations concerning endangered and threatened species of plants and their conservation and management.

(10)      To cooperate or enter into formal agreements with any agency of any other state or of the federal government for the purpose of enforcing any of the provisions of this Article.

(11)      Through the Commissioner, to receive funds, donations, grants or other moneys, issue grants, enter contracts, employ personnel and purchase supplies and materials necessary to fulfill its duties.

(12)      To adopt rules under which the Department of Agriculture and Consumer Services may issue permits to licensed nurserymen, commercial growers, scientific supply houses and botanical gardens for the sale or distribution of plants on the protected list provided that the plants are nursery propagated or grown horticulturally.

(13)      To stop the sale of or to seize any endangered, threatened, or special concern plant species, or part thereof possessed, transported, or moved within this State or brought into this State from any place outside the State if such is found by the Board or its duly authorized agent to be in violation of this Article or rules adopted pursuant to this Article. Such plants shall be moved or disposed of at the direction of the Board or its agent or by court order.

(14)      To establish fees for permits authorized in this Article. (1979, c. 964, s. 1; 1989, c. 508, s. 1; 1997‑261, s. 39; 2007‑456, s. 1.)



§ 106-202.16. Criteria and procedures for placing plants on protected plant lists.

§ 106‑202.16.  Criteria and procedures for placing plants on protected plant lists.

(a)        All native or resident plants which are on the current federal lists of endangered or threatened plants pursuant to the Endangered Species Act have the same status on the North Carolina Protected Plants lists.

(b)        The Board, the Scientific Committee, or any resident of North Carolina may propose to the Department of Agriculture and Consumer Services that a plant be added to or removed from a protected plant list.

(c)        If the Board, with the advice of the Scientific Committee, finds that there is any substance to the proposal, it shall publish notice of the proposal in a Department of Agriculture and Consumer Services news release.

(d)        The Board shall collect relevant scientific and economic data, concerning any substantial proposal, necessary to determine:

(1)        Whether or not any other State or federal agency or private entity is taking steps to protect the plant under consideration;

(2)        The present or threatened destruction, modification or curtailment of its habitat;

(3)        Over‑utilization for commercial, scientific, educational or recreational purposes;

(4)        Critical depletion from disease or predation;

(5)        The inadequacy of existing regulatory mechanisms; or

(6)        Other natural or man‑made factors affecting its continued existence in North Carolina.

If the Board, with the advice of the Scientific Committee, finds that the plant should be added to or removed from a protected plant list the Board shall instigate rule‑making procedures to add or remove the plant from the list.

(e),  (f) Repealed by Session Laws 1987, c. 827, s. 31. (1979, c. 964, s. 1; 1987, c. 827, s. 31; 1997‑261, s. 109.)



§ 106-202.17. Creation of committee; membership; terms; chairman; meetings; committee action; quorum; compensation.

§ 106‑202.17.  Creation of committee; membership; terms; chairman; meetings; committee action; quorum; compensation.

(a)        The North Carolina Plant Conservation Scientific Committee is created within the Department of Agriculture and Consumer Services.

(b)        The Scientific Committee shall consist of the Directors of The University of North Carolina at Chapel Hill Herbarium, the North Carolina State University Herbarium, the North Carolina Botanical Garden of The University of North Carolina at Chapel Hill, the North Carolina State Museum of Natural Sciences and the North Carolina Natural Heritage Program of the Department of Environment and Natural Resources or their designees, a representative of the North Carolina Association of Nurserymen, Inc., appointed by the Commissioner, and a representative of a conservation organization, appointed by the Commissioner. Members shall serve for three‑year terms and may succeed themselves.

(c)        The Board shall select a chairman of the Scientific Committee from the Scientific Committee's membership to serve for three years.

(d)        The Scientific Committee may hold its meetings at the North Carolina Botanical Garden of The University of North Carolina at Chapel Hill.

(e)        Any action of the Scientific Committee shall require at least four concurring votes.

(f)         Members of the Scientific Committee who are not State employees may receive per diem, subsistence and travel allowances authorized by G.S. 138‑5 if they so request; members who are State employees may receive the subsistence and travel allowances authorized by G.S. 138‑6 if they so request; and members who are also members of the General Assembly may receive subsistence and travel allowances authorized by G.S. 120‑3.1 if they so request. (1979, c. 964, s. 1; 1989, c. 727, s. 218(46); 1993, c. 561, s. 116(i); 1997‑261, s. 109; 1997‑443, s. 11A.119(a); 2007‑456, s. 2.)



§ 106-202.18. Powers and duties of the Scientific Committee.

§ 106‑202.18.  Powers and duties of the Scientific Committee.

The Scientific Committee shall have all of the following powers and duties:

(1)        To gather and provide information and data and advise the Board with respect to all aspects of the biology and ecology of endangered and threatened plant species.

(2)        To develop and present to the Board management and conservation practices for preserving endangered or threatened plant species.

(3)        To recommend habitat areas for acquisition to the extent that funds are available or expected.

(4)        To investigate and make recommendations to the Board as to the status of endangered, threatened plant species, or species of special concern.

(5)        To make recommendations to the Board concerning regulation of the collection and shipment of endangered or threatened plant species within North Carolina.

(6)        To review and comment on environmental impact statements prepared by State agencies on projects that may affect protected plants; and

(7)        To advise the Board on matters submitted to the Scientific Committee by the Board or the Commissioner which involve technical questions and the development of pertinent rules and regulations, and make any recommendations as deemed by the Scientific Committee to be worthy of the Board's consideration. (1979, c. 964, s. 1; 2007‑456, s. 3.)



§ 106-202.19. Unlawful acts; penalties; enforcement.

§ 106‑202.19.  Unlawful acts; penalties; enforcement.

(a)        Unless the conduct is covered under some other provision of law providing greater punishment, it is unlawful:

(1)        To uproot, dig, take or otherwise disturb or remove for any purpose from the lands of another, any plant on a protected plant list without a written permit from the owner which is dated and valid for no more than 180 days and which indicates the species or higher taxon of plants for which permission is granted; except that the incidental disturbance of protected plants during agricultural, forestry or development operations is not illegal so long as the plants are not collected for sale or commercial use;

(2)        To sell, barter, trade, exchange, export, offer for sale, barter, trade, exchange or export or give away for any purpose including advertising or other promotional purpose any plant on a protected plant list, except as authorized according to the rules and regulations of the Board;

(3)        To violate any rule of the Board promulgated under this Article;

(4)        To dig ginseng on another person's land, except for the purpose of replanting, between the first day of April and the first day of September;

(5)        To buy ginseng outside of a buying season as provided by the Board without obtaining the required documents from the person selling the ginseng;

(6)        To buy ginseng for the purpose of resale or trade without holding a currently valid permit as a ginseng dealer;

(7)        To fail to keep records as required under this Article, to refuse to make records available for inspection by the Board or its agent, or to use forms other than those provided for the current year or harvest season by the Department of Agriculture and Consumer Services;

(8)        To provide false information on any record or form required under this Article;

(9)        To make false statements or provide false information in connection with any investigation conducted under this Article;

(10)      To possess any protected plant, or part thereof, which was obtained in violation of this Article or any rule adopted hereunder; or

(11)      To violate a stop sale order issued by the Board or its agent.

(a1)      Any person convicted of violating this Article, or any rule of the Board adopted pursuant to this Article shall be guilty of a Class 2 misdemeanor. Each illegal movement or distribution of a protected plant shall constitute a separate violation. In addition, if any person continues to violate or further violates any provision of this Article after written notice from the Board, the court may determine that each day during which the violation continued or is repeated constitutes a separate violation subject to the foregoing penalties.

(a2)      A civil penalty of not more than two thousand dollars ($2,000) may be assessed by the Board against any person guilty of violating this Article a second or subsequent time. The clear proceeds of civil penalties assessed pursuant to this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(b)        The Commissioner or any employee or agent of the Department of Agriculture and Consumer Services designated by the Commissioner to enforce the provisions of this Article, may enter any place within the State at all reasonable times where plant materials are being grown, transported, or offered for sale and require the presentation for inspection of all pertinent papers and records relative to the provisions of this Article, after giving notice in writing to the owner or custodian of the premises to be entered. If he refuses to consent to the entry, the Commissioner may apply to any district court judge and the judge may order, without notice, that the owner or custodian of the place permit the Commissioner to enter the place for the purposes herein stated and failure by any person to obey the order may be punished as for contempt.

(c)        The Commissioner of Agriculture is authorized to apply to the superior court for, and the court shall have jurisdiction upon hearing and, for cause shown, to grant a temporary or permanent injunction restraining any person from violating any provision of G.S. 106‑202.19(a), regardless of whether there exists an adequate remedy at law. (1979, c. 964, s. 1; 1989, c. 508, s. 2; 1993, c. 539, s. 749; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑261, ss. 40, 41; 1998‑215, s. 9; 2001‑487, s. 43(b); 2007‑456, ss. 4, 5.)



§ 106-202.20. Forfeiture of illegally possessed plants; disposition of plants.

§ 106‑202.20.  Forfeiture of illegally possessed plants; disposition of plants.

Upon conviction of any defendant for a violation of G.S. 106‑202.19, the court, in its discretion, may order the defendant to forfeit any plant or plant parts which he possesses in violation of G.S. 106‑202.19. The court shall direct disposition of any forfeited plant or plant part by destruction or sale. The clear proceeds of forfeitures and sales pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1989, c. 508, s. 3; 1997‑261, s. 109; 1998‑215, s. 10.)



§ 106-202.21. Ginseng dealer permits.

§ 106‑202.21.  Ginseng dealer permits.

(a)        No person shall act in the capacity of a ginseng dealer, or shall engage, or offer to engage in the business of, advertise as, or assume to act as a ginseng dealer unless that person holds a currently valid permit as provided in this Article.

(b)        Applications for a ginseng dealer permit shall be on a form and shall contain information as prescribed by the Board.  All permits issued under this section shall expire on 30 June of the fiscal year for which they are issued.

(c)        A ginseng dealer permit may be renewed annually upon application to the Board.

(d)        A ginseng dealer shall notify the Board of any change of address or business location within 30 days of such change.

(e)        The Board shall issue to each applicant who satisfies the requirements of this Article a permit which entitles the applicant to conduct the business described in the application during the harvest season for which the permit is issued, unless the permit is suspended or revoked. (1989, c. 508, s. 3.)



§ 106-202.22. Denial, suspension, or revocation of permit.

§ 106‑202.22.  Denial, suspension, or revocation of permit.

(a)        The Board may deny, suspend, revoke, or modify any permit issued under this Article if it finds that the applicant or permit holder has violated this Article or rules adopted pursuant to this Article.

(b)        Suspension of any permit under this Article shall be for not less than one year.  Any permit holder whose permit has been revoked shall not be eligible to reapply until two years after the final decision of the Board or two years after his permit is surrendered pursuant to such revocation, whichever is earlier.  The expiration or voluntary surrender of a permit shall not deprive the Board of jurisdiction to suspend, revoke or modify such permit.  A person whose permit has been suspended or revoked shall not engage in business as an employee, partner, or associate of another permit holder during the period of such revocation or suspension.

(c)        If a permit is suspended or revoked, the permit holder shall, within five days of such suspension or revocation, surrender such permit to the Commissioner or his authorized representative. (1989, c. 508, s. 3.)



§§ 106-203 through 106-209. Repealed by Session Laws 1945, c. 280, s. 2.

Article 20.

Standard Weight of Flour and Meal.

§§ 106‑203 through 106‑209.  Repealed by Session Laws 1945, c. 280, s. 2.



§§ 106-210 through 106-219. Repealed by Session Laws 1975, c. 614, s. 42.

Article 21.

Artificially Bleached Flour.

§§ 106‑210 through 106‑219.  Repealed by Session Laws 1975, c. 614, s. 42.



§§ 106-219.1 through 106-219.9. Repealed by Session Laws 1975, c. 614, s. 42.

Article 21A.

Enrichment of Flour, Bread, Cornmeal and Grits.

§§ 106‑219.1 through 106‑219.9.  Repealed by Session Laws 1975, c. 614, s. 42.



§§ 106-220 through 106-232. Repealed by Session Laws 1975, c. 614, s. 42.

Article 22.

Inspection of Bakeries.

§§ 106‑220 through 106‑232.  Repealed by Session Laws 1975, c. 614, s. 42.



§ 106-233. Repealed by Session Laws 1975, c. 614, s. 42.

Article 23.

Oleomargarine.

§ 106‑233.  Repealed by Session Laws 1975, c. 614, s. 42.



§ 106-234. Repealed by Session Laws 1949, c. 978, s. 2.

§ 106‑234.  Repealed by Session Laws 1949, c. 978, s. 2.



§ 106-235. Repealed by Session Laws 1963, c. 1135.

§ 106‑235.  Repealed by Session Laws 1963, c. 1135.



§§ 106-236 through 106-238. Repealed by Session Laws 1975, c. 614, s. 42.

§§ 106‑236 through 106‑238.  Repealed by Session Laws 1975, c. 614, s. 42.



§ 106-239. Repealed by Session Laws 1975, c. 614, s. 42.

Article 24.

Excise Tax on Certain Oleomargarines.

§ 106‑239.  Repealed by Session Laws 1975, c. 614, s. 42.



§§ 106-240 through 106-245. Repealed by Session Laws 1955, c. 213, s. 14.

Article 25.

North Carolina Egg Law.

§§ 106‑240 through 106‑245.  Repealed by Session Laws 1955, c. 213, s. 14.



§§ 106-245.1 through 106-245.12. Repealed by Session Laws 1965, c. 1138, s. 3.

§§ 106‑245.1 through 106‑245.12.  Repealed by Session Laws 1965, c. 1138, s. 3.



§ 106-245.13. Short title; scope; rule of construction.

Article 25A.

North Carolina Egg Law.

§ 106‑245.13.  Short title; scope; rule of construction.

This Article is named and may be cited as the North Carolina Egg Law and relates to eggs sold in the State of North Carolina. Words used in the singular form in this Article shall include the plural, and vice versa as the cause may require. (1965, c. 1138, s. 1.)



§ 106-245.14. Definitions.

§ 106‑245.14.  Definitions.

The following words, terms, and phrases shall be construed for the purpose of this Article as follows:

(1)        "Authorized representative" means the Commissioner or any duly authorized agent or employee who is assigned to carry out the provisions of this Article.

(2)        "Candling and grading" means selecting eggs as to their conformity to the standards of quality and size or weight class preparatory to marketing them as a specific grade and size or weight class.

(3)        "Commissioner" means the North Carolina Commissioner of Agriculture.

(4)        "Consumer" means any person who purchases eggs for his or her use or his or her own family use or consumption and not for resale.

(5)        "Container" means any box, case, basket, carton, sack, bag, or other receptacle containing eggs. "Subcontainer" means any container used within another container.

(6)        "Distributor" means any person, producer, firm or corporation offering for sale or distributing eggs in the State to a retailer, cafe, restaurant, or any other establishment offering for sale to consumers, including but not limited to institutional consumers as defined in this Article. Distributors also shall include any person, producer, firm or corporation distributing eggs to his or its own retail outlets or stores but shall not include any person, firm or corporation engaged only to haul or transport eggs.

(7)        "Eggs" means product of a domesticated chicken in the shell or as further processed egg products.

(8)        "Facilities" means any room, compartment, refrigerator or vehicle used in handling eggs in any manner.

(9)        "Grades" shall mean and include specifications defining the limit of variation in quality of two or more eggs.

(10)      "Institutional consumer" means a restaurant, hotel, licensed boarding house, commercial bakery or any other institution in which eggs are prepared as food for use by its patrons, residents or patients.

(11)      "Law" means the provisions of this Article and all rules and regulations issued hereunder.

(12)      "Lots" means a physical grouping of eggs or containers with eggs therein, as determined by the North Carolina Department of Agriculture and Consumer Services.

(13)      "Marketing of eggs" or "market" means the sale, offer for sale, gift, barter, exchange, advertising, branding, marking, labeling, grading, or other preparatory operation or distribution in any manner of eggs or containers of eggs as defined in this Article.

(14)      "Packer" means any person that is engaged in grading, shell treating or packing eggs for sale to consumers, direct or through distribution outlets of stores.

(15)      "Person" means and includes any individual, producer, firm, partnership, exchange, association, trustee, receiver, corporation, or any other business organization and any member, officer, or employee thereof.

(16)      "Retailer" means any person who markets eggs to consumers.

(17)      "Size or weight class" means a classification of eggs based on weight at the rate per dozen.

(18)      "Standards for quality" means specifications of the physical characteristics of any or all of the component parts or the individual egg. (1965, c. 1138, s. 1; 1997‑261, s. 42.)



§ 106-245.15. Designation of grade and class on containers required; conformity with designation; exemption.

§ 106‑245.15.  Designation of grade and class on containers required; conformity with designation; exemption.

No person shall market to consumers, institutional consumers or retailers or expose for that purpose any eggs unless there is clearly designated therewith on the container the grade and size or weight class established in accordance with the provisions of  this Article and such eggs shall conform to the designated grade and size or weight class (except when sold on contract to a United States governmental agency); provided, however, a producer marketing eggs of his own production shall be exempt from this section when such marketing occurs on the premises where the eggs are produced, processed, or when ungraded sales do not exceed 30 dozen per week. (1955, c. 213, s. 7; 1965, c. 1138, s. 1; 1973, c. 739, s. 1.)



§ 106-245.16. Standards, grades and weight classes.

§ 106‑245.16.  Standards, grades and weight classes.

The Board of Agriculture shall establish and promulgate such standards of quality, grades and weight classes for eggs sold or offered for sale in this State as will protect the consumer and the institutional consumer from eggs which are injurious or likely to be injurious to health by reason of the condition of the shell, or contents thereof, or by reason of the manner in which eggs are processed, handled, shipped, stored, displayed, sold or offered for sale. Such standards of quality, grades and weight classes as are promulgated and established by the Board shall also promote honesty and fair dealings in the poultry industry. Such standards, grades and weight classes may be modified or altered by the Board whenever it deems it necessary. (1955, c. 213, s. 9; 1965, c. 1138, s. 1; 1969, c. 139, s. 1.)



§ 106-245.17. Stop-sale orders.

§ 106‑245.17.  Stop‑sale orders.

If an authorized representative of the North Carolina Department of Agriculture and Consumer Services shall determine, after inspection, that any lot of eggs is in violation of this Article, he may issue a "stop‑sale order" as to such lot or lots of eggs and forthwith notify the owner or custodian of such eggs. Such order shall specify the reason for its issuance. A stop‑sale order shall prohibit the further marketing of the eggs subject to it until such eggs are released by the State agency. (1965, c. 1138, s. 1; 1997‑261, s. 109.)



§ 106-245.18. Container labeling.

§ 106‑245.18.  Container labeling.

(a)        Any container or subcontainer in which eggs are marketed shall bear on the outside portion of the container, but not be limited to, the following:

(1)        The applicable consumer grade provided for in this Article.

(2)        The applicable size or weight class provided for in this Article.

(3)        The word "eggs."

(4)        The numerical count of the contents.

(5)        The name and address of the packer or distributor. Words and numerals used to designate the grade and size shall be in clearly legible bold‑faced type at least three‑eighths inch in height. Any person intending to reuse a container shall obscure any inappropriate labeling thereon and relabel the container in accordance with this section prior to refilling the container with eggs. In any case, the address of the packer or distributor shall be shown in letters not exceeding three‑eighths inch in height.

(b)        The term "fresh" may only be applied to eggs conforming to the specifications for Grade A or better. No other descriptive term other than applicable grade and size may be applied. (1965, c. 1138, s. 1; 1973, c. 739, s. 2.)



§ 106-245.19. Invoices.

§ 106‑245.19.  Invoices.

(a)        Any person, except a producer marketing eggs to another person for candling and grading, when marketing eggs to a retailer, institutional consumer, or other person shall furnish to the purchaser at the time of delivery an invoice showing date of sale, name and address of the seller, name of purchaser, quantity, grade and size‑weight classification.

(b)        A copy of such invoice shall be kept on file by both the person selling and the purchaser at their respective places of business for a period of at least 30 days. (1955, c. 213, s. 7; 1965, c. 1138, s. 1.)



§ 106-245.20. Advertisements.

§ 106‑245.20.  Advertisements.

No person shall advertise eggs for sale at a given price unless the unabbreviated grade or quality and size‑weight are conspicuously designated in block letters at least half as high as the tallest letter in the word "eggs" or the tallest figure in the price, whichever is larger. (1955, c. 213, s. 7; 1965, c. 1138, s. 1.)



§ 106-245.21. Rules and regulations.

§ 106‑245.21.  Rules and regulations.

The North Carolina Board of Agriculture is authorized to make and amend, from time to time, such rules and regulations as may be necessary to administer and enforce the provisions of this Article. Such rules and regulations shall be published and copies thereof made  available to interested parties upon request therefor. (1955, c. 213,  s. 8; 1965, c. 1138, s. 1.)



§ 106-245.22. Sanitation.

§ 106‑245.22.  Sanitation.

(a)        Any person engaged in the marketing of or the processing of eggs for marketing shall, in addition to maintaining egghandling facilities in a manner commensurate with laws governing food establishments, keep the eggs in a proper environment, in accordance with regulations promulgated by the North Carolina Board of Agriculture, to maintain quality. In addition, any container, including the packaging material therein, when used for the marketing of eggs shall be clean, unbroken and free from foreign odor. In all instances eggs shall, so far as possible and by use of all reasonable means, be protected from being soiled or dirtied by foreign matter. When cleaning is necessary a sanitary method approved by the Commissioner shall be employed.

(b)        Repealed by Session Laws 1973, c. 739, s. 3. (1965, c. 1138, s. 1; 1973, c. 739, s. 3.)



§ 106-245.23. Power of Commissioner.

§ 106‑245.23.  Power of Commissioner.

The Commissioner, or his authorized agents or representatives, may enter, during the regular business hours, any establishment or facility where eggs are bought, stored, offered for sale, or processed, in order to inspect and examine eggs, egg containers, and the premises, and to examine the records of such establishments or facilities relating thereto. (1955, c. 213, s. 10; 1965, c. 1138, s. 1.)



§ 106-245.24. Penalties for violations; enjoining violations; venue.

§ 106‑245.24.  Penalties for violations; enjoining violations; venue.

(a)        Any person who violates any provision of this Article shall be guilty of a Class 3 misdemeanor.

(b)        In addition to the criminal penalties provided for above, the Commissioner of Agriculture may apply by equity to a court of competent jurisdiction, and such court shall have jurisdiction and for cause shown to grant temporary or permanent injunction, or both, restraining any person from violating, or continuing to violate, any provisions of this Article.

(c)        Any proceeding for a violation of this Article may be brought in the county where the violator resides, has a place of business or principal office or where the act or omission or part thereof, complained of occurred. (1955, c. 213, s. 12; 1965, c. 1138, s. 1; 1993, c. 539, s. 750; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-245.25. Warnings in lieu of criminal prosecutions.

§ 106‑245.25.  Warnings in lieu of criminal prosecutions.

Nothing in this Article shall be construed as requiring the Commissioner to report for criminal prosecution violations of this Article whenever he believes that the public interest will be adequately served and compliance with the Article obtained by a suitable written notice or warning. (1965, c. 1138, s. 1.)



§ 106-245.26. Remedies cumulative.

§ 106‑245.26.  Remedies cumulative.

Each remedy provided in this Article shall be in addition to and not exclusive of any other remedy provided for in this Article. (1965, c. 1138, s. 1.)



§ 106-245.27. Persons punishable as principals.

§ 106‑245.27.  Persons punishable as principals.

(a)        Whoever commits any act prohibited by any section of this Article or aids, abets, induces, or procures its commission, is punishable as a principal.

(b)        Whoever causes an act to be done which if directly performed by him or another would be a violation of the provisions of this Article, is punishable as a principal. (1965, c. 1138, s. 1.)



§ 106-245.28. Act of agent as that of principal.

§ 106‑245.28.  Act of agent as that of principal.

In construing and enforcing the provisions of this Article, the act, omission, or failure, of any agent, officer or other person acting for or employed by an individual, association, partnership, corporation, or firm, within the scope of his employment or office shall be deemed to be the act, omission, or failure to [of] the individual, association, partnership, corporation, or firm as well as that of the person. (1965, c. 1138, s. 1.)



§ 106-245.29. Reserved for future codification purposes.

§ 106‑245.29.  Reserved for future codification purposes.



§ 106-245.30 Legislative findings; purpose of Article.

Article 25B.

Egg Promotion Tax.

§ 106‑245.30  Legislative findings; purpose of Article.

The General Assembly finds and declares that eggs are important to the prosperity of this State and are a major source of income to a large segment of the State's population.  Additional research, education, publicity, advertising and other means of promoting the sale and use of eggs are required to enhance the economical production and marketing of eggs and will be beneficial to the State as a whole. (1987, c. 815, s. 1.)



§ 106-245.31. Definitions.

§ 106‑245.31.  Definitions.

As used in this Article:

(1)        "Board" means the North Carolina Board of Agriculture.

(2)        "Commissioner" means the Commissioner of Agriculture.

(3)        "Department" means the North Carolina Department of Agriculture and Consumer Services. (1987, c. 815, s. 1; 1997‑261, s. 43.)



§ 106-245.32. Levy of tax; rules.

§ 106‑245.32.  Levy of tax; rules.

An excise tax is levied on eggs and processed eggs sold for use in this State.  The tax on eggs is five cents (5¢) for each case of 30 dozen eggs.  The tax on processed eggs is eleven cents (11¢) for each 100 pounds of processed eggs sold for use in this State.  The tax imposed by this section is payable only once on the same eggs or processed eggs.

Processed eggs include frozen eggs, liquid eggs, and hard‑cooked eggs.  "Use" means consumption by the consumer.  The Board may adopt rules necessary to administer this tax. (1987, c. 815, s. 1; 1989 (Reg. Sess., 1990), c. 1001, s. 1.)



§ 106-245.33. Report and payment of tax by handler; definition and functions of handler.

§ 106‑245.33.  Report and payment of tax by handler; definition and functions of handler.

(a)        The tax imposed by this Article is payable monthly to the Department by the handler of eggs or processed eggs.  The tax is due when a report is required to be filed.  A handler shall file a report with the Department on a form provided by the Department within 20 days after the end of each month.  The report shall state the volume of eggs or processed eggs handled by the handler during the preceding month.

(b)        The term "handler" means any person who operates a grading station in North Carolina, a packer, huckster, or distributor who handles eggs in North Carolina, a farmer who packs, processes, or otherwise performs the functions of a handler in North Carolina, or a distributor or seller of processed eggs.  The term "handler" includes any person in North Carolina who purchases eggs for sale or distribution or any farmer in North Carolina who sells or distributes eggs to anyone other than a registered handler.

For purposes of this Article, the functions of a handler of eggs or processed eggs include the sale, distribution, or other disposition of eggs or processed eggs in North Carolina regardless of where the eggs or processed eggs were produced or purchased.

The term "registered handler" means any person who has registered with the Department to receive monthly return forms for reporting the tax levied by this Article.

Every person, whether inside or outside the State, who engages in business in North Carolina as a handler is required to register and to collect and pay the tax due on all eggs or processed eggs sold for use in this State.  A handler shall maintain a certificate of registration, file returns, and perform all other duties required of handlers. (1987, c. 815, s. 1; 1989 (Reg. Sess., 1990), c. 1001, s. 2.)



§ 106-245.34. Exemptions.

§ 106‑245.34.  Exemptions.

Eggs sold by a handler who sells less than 500 cases a year are exempt from the tax levied under this Article.  Processed eggs sold by a handler who sells less than 1,000 pounds of processed eggs a year are exempt from the tax levied under this Article.  The Board shall establish a procedure for returning taxes paid on exempt eggs or processed eggs. (1987, c. 815, s. 1; 1989 (Reg. Sess., 1990), c. 1001, s. 3.)



§ 106-245.34A. Additional exemption.

§ 106‑245.34A.  Additional exemption.

The tax provided for herein shall not be levied upon any eggs which are assessed under the Agricultural Marketing Agreement Act of 1937 (7 USC 601 et seq.). (1987, c. 815, s. 2.)



§ 106-245.35. Records to be kept by handler.

§ 106‑245.35.  Records to be kept by handler.

The handler shall keep a complete record of the eggs or processed eggs handled by him for a period of not less than two years from the time the eggs or processed eggs were handled.  These records shall be open for inspection by the Commissioner or his duly authorized agents and shall be established and maintained as required by the Commissioner. (1987, c. 815, s. 1; 1989 (Reg. Sess., 1990), c. 1001, s. 4.)



§ 106-245.36. Interest on tax; collection of delinquent tax.

§ 106‑245.36.  Interest on tax; collection of delinquent tax.

The tax imposed under the provisions of this Article and unpaid on the date on which the tax was due and payable shall bear interest at the rate determined in accordance with G.S. 105‑241.21 from and after such due date until paid. If any person defaults in any payment of the tax or interest thereon, the amount shall be collected by a civil action in the name of the State and the person adjudged in default shall pay the cost of such action. The Attorney General, at the request of the Commissioner, shall institute such action in the proper court for the collection of the amount of any tax past due under this Article including interest thereon. (1987, c. 815, s. 1; 2007‑491, s. 44(1)a.)



§ 106-245.37. North Carolina Egg Fund.

§ 106‑245.37.  North Carolina Egg Fund.

All moneys levied and collected under the provisions of this Article shall be deposited with the State Treasurer to a fund to be known as the "North Carolina Egg Fund".  All moneys credited to the "North Carolina Egg Fund" are hereby appropriated to the North Carolina Egg Association, a North Carolina nonprofit corporation, for research, education, publicity, advertising, and other promotional activities for the benefit of producers of eggs sold in North Carolina.  Moneys in the North Carolina Egg fund are held in trust for the benefit of producers of eggs sold in North Carolina and such moneys shall not be or become part of the General Fund. (1987, c. 738, s. 138(a); c. 815, s. 1.)



§ 106-245.38. Violations.

§ 106‑245.38.  Violations.

(a)        It shall be a Class 1 misdemeanor for any handler knowingly to report falsely to the Department the quantity of eggs or processed eggs handled by him during any period, to falsify the records of the eggs or processed eggs handled by him, to fail to keep a complete record of the eggs or processed eggs handled by him, or to fail to preserve the records for a period of not less than two years from the time the eggs or processed eggs are handled.

(b)        It shall be a violation of the North Carolina Egg Law, Article 25A of this Chapter, for a handler to fail to register as required by this Article.  Any eggs transported, sold, or offered for sale by a handler who is not a registered handler shall be subject to the stop‑sale and penalty provisions of the North Carolina Egg Law. (1987, c. 815, s. 1; 1989 (Reg. Sess., 1990), c. 1001, s. 5; 1993, c. 539, s. 751; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-245.39. Effect on Article 50 of Chapter 106.

§ 106‑245.39.  Effect on Article 50 of Chapter 106.

After October 1, 1987 no egg assessment shall be collected under Article 50 of Chapter 106 of the General Statutes. (1987, c. 815, s. 3.)



§ 106-246. Cleanliness and sanitation required; washrooms and toilets, living and sleeping rooms; animals.

Article 26.

Inspection of Ice Cream Plants, Creameries, and Cheese Factories.

§ 106‑246.  Cleanliness and sanitation required; washrooms and toilets, living and sleeping rooms; animals.

For the protection of the health of the people of the State, all places where ice cream, milk shakes, milk sherbet, sherbet, water ices and other similar frozen or semifrozen food products are made for sale, all creameries, butter and cheese factories, when in operation, shall be kept clean and in a sanitary condition.  The floors, walls, and ceilings of all workrooms where the products of plants named herein are made, mixed, stored or handled shall be such that same can be kept in a clean and sanitary condition.  All windows, doors, and other openings shall be effectively screened during fly season.  Suitable washrooms shall be maintained, and if a toilet is attached, it shall be of sanitary construction and kept in a sanitary condition.  No person shall be allowed to live or sleep in such factory unless rooms so occupied are separate and apart from the work or storage rooms.  No horses, cows, or other animal shall be kept in such factories or close enough to contaminate products of same unless separated by impenetrable wall without doors, windows or other openings. (1921, c. 169, s. 1; C.S., s. 7251(a); 1933, c. 431, s. 1; 1959, c. 707, s. 1.)



§ 106-247. Cleaning and sterilization of vessels and utensils.

§ 106‑247.  Cleaning and sterilization of vessels and utensils.

Suitable means or appliances shall be provided for the proper cleaning or sterilizing of freezers, vats, mixing cans or tanks, conveyors, and all utensils, tools and implements used in making or handling cream, ice cream, butter or cheese and all such apparatus shall be thoroughly cleaned as promptly after use as practicable. (1921, c. 169, s. 2; C.S., s. 7251(b).)



§ 106-248. Purity of products.

§ 106‑248.  Purity of products.

All cream, ice cream, butter, cheese or other product produced in places named herein shall be pure, wholesome and not deleterious to health, and shall comply with the standards of purity,  sanitation, and rules and regulations of the Board of Agriculture provided for in G.S. 106‑253; and whole milk, sweet cream, ice cream mix, and other mixes shipped into this State from other states and used in the manufacture of frozen or semifrozen dairy products processed or sold in this State shall meet the same requirements and be subject to the same regulations and shall carry a tag or label showing name of product, name and address of processor and date of pasteurization. (1921, c. 169, s. 3; C.S., s. 7251(c); 1933, c. 431, s. 2; 1959, c. 707, s. 2.)



§ 106-249. Receivers of products to clean utensils before return.

§ 106‑249.  Receivers of products to clean utensils before return.

Every person, company, or corporation who shall receive milk, cream, or ice cream which is delivered in cans, bottles, or other receptacles, shall thoroughly clean same as soon as practicable after the contents are removed and before the said receptacles are returned to shipper or person from whom the same was received or before such receptacles are delivered to any carrier to be returned to shipper. (1921, c. 169, s. 4; C.S., s. 7251(d).)



§ 106-250. Correct tests of butterfat; tests by Board of Agriculture.

§ 106‑250.  Correct tests of butterfat; tests by Board of Agriculture.

Creameries and factories that purchase milk and cream from producers of same on a butterfat basis, and pay for same on their own test, shall make and pay on correct test, and any failure to do so shall constitute a violation of this Article. The Board of Agriculture, under regulations provided for in G.S. 106‑253, shall have such test made of milk and cream sold to factories named herein that will show if dishonest tests and practices are used by the purchasers of such products. (1921, c. 169, s. 5; C.S., s. 7251(e).)



§ 106-251. Department of Agriculture and Consumer Services to enforce law; examinations.

§ 106‑251.  Department of Agriculture and Consumer Services to enforce law; examinations.

It shall be the duty of the Department of Agriculture and Consumer Services to enforce this Article, and the Board of Agriculture shall cause to be made by the experts of the Department such examinations of plants and products named herein as are necessary to insure the compliance with the provisions of this Article. For the purpose of inspection, the authorized experts of the Department shall have authority, during business hours, to enter all plants or storage rooms where cream, ice cream, butter, or cheese or ingredients used in the same are made, stored, or kept, and any person who shall hinder, prevent, or attempt to prevent any duly authorized expert of the Department in the performance of his duty in connection with this Article shall be guilty of a violation of this Article. (1921, c. 169, s. 6; C.S., s. 7251(f); 1997‑261, s. 44.)



§ 106-252. Closure of plants for violation of Article; certificate to district attorney of district.

§ 106‑252.  Closure of plants for violation of Article; certificate to district attorney of district.

If it shall appear from the examinations that any provision of this Article has been violated, the Commissioner of Agriculture shall have authority to order the plant or place of manufacture closed until the law is complied with. If the owner or operator of the place refuses or fails to comply with the order, law or regulations, the Commissioner shall then certify the facts in the case to the district attorney in the district in which the violation was committed. (1921, c. 169, s. 7; C.S., s. 7251(g); 1973, c. 47, s. 2.)



§ 106-253. Standards of purity and sanitation; regulating trade or brand names of frozen or semifrozen desserts.

§ 106‑253.  Standards of purity and sanitation; regulating trade or brand names of frozen or semifrozen desserts.

The Board of Agriculture is authorized to make such definitions and to establish such standards of purity for products and sanitation for plants or places of manufacture named herein with such regulations, not in conflict with this Article, as shall be necessary to make provisions of this Article effective and insure the proper enforcement of same, and the violation of said standards of purity or regulations shall be deemed to be a violation of this Article. The Board is authorized to require the posting of inspection certificates. It shall be unlawful for any person, firm or corporation to use the words "cream," "milk," or "ice cream," or either of them, or any similar sounding word or terms, as a part of or in connection with any product, trade name or brand of any frozen or semifrozen dessert manufactured, sold or offered for sale and not in fact made from dairy products under and in accordance with regulations, definitions or standards approved or promulgated by the Board of Agriculture. (1921, c. 169, s. 8; C.S., s. 7251(h); 1933, c. 431, s. 3; 1945, c. 846; 1959, c. 707, s. 3; 1981 (Reg. Sess., 1982), c. 1359, s. 1.)



§ 106-254. Inspection fees; wholesalers; retailers and cheese factories.

§ 106‑254.  Inspection fees; wholesalers; retailers and cheese factories.

For the purpose of defraying the expenses incurred in the enforcement of this Article, the owner, proprietor or operator of each ice cream factory where ice cream, milk shakes, milk sherbet, sherbet, water ices, mixes for frozen or semifrozen desserts and other similar frozen or semifrozen food products are made or stored, or any cheese factory or butter‑processing plant that disposes of its products at wholesale to retail dealers for resale in this State shall pay to the Commissioner of Agriculture each year an inspection fee of forty dollars ($40.00). Each maker of ice cream, milk shakes, milk sherbet, sherbet, water ices and/or other similar frozen or semifrozen food products who disposes of his product at retail only, and cheese factories, shall pay to the Commissioner of Agriculture an inspection fee of ten dollars ($10.00) each year. The inspection fee of ten dollars ($10.00) shall not apply to conventional spindle‑type milk‑shake mixers, but shall apply to milk‑shake dispensing and vending machines, which operate on a continuous or automatic basis. (1921, c. 169, s. 9; C.S., s. 7251(i); 1933, c. 431, s. 4; 1959, c. 707, s. 4; 1961, c. 791; 1989, c. 544, s. 15.)



§ 106-255. Violation of Article a misdemeanor; punishment.

§ 106‑255.  Violation of Article a misdemeanor; punishment.

Any person, firm, or corporation who shall violate any of the provisions of this Article shall be guilty of a Class 3 misdemeanor, and upon conviction thereof shall only be fined not to exceed twenty‑five dollars ($25.00) for the first offense, and for each subsequent offense in the discretion of the court. (1921, c. 169, s. 10; C.S., s. 7251(j); 1993, c. 539, s. 752; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 106-256 through 106-259: Repealed by Session Laws 1987, c. 244, s. 1(h).

Article 27.

Records of Purchases of Milk Products.

§§ 106‑256 through 106‑259:  Repealed by Session Laws 1987, c.  244, s. 1(h).



§ 106-260. "Milk" defined.

Article 28.

Records and Reports of Milk Distributors and Processors.

§ 106‑260.  "Milk" defined.

Wherever the word "milk" appears hereinafter in this Article, it shall be construed to include all whole milk, cream, chocolate milk, buttermilk, skim milk, special milk and all flavored milk, including flavored drinks, skim condensed, whole condensed, dry milks and evaporated. (1941, c. 162, s. 1; 1951, c. 1133, s. 1.)



§ 106-261. Reports to Commissioner of Agriculture as to milk purchased and sold.

§ 106‑261.  Reports to Commissioner of Agriculture as to milk purchased and sold.

Every person, firm or corporation that purchases milk for processing or distribution or sale, or that purchases milk for processing and distribution and sale, in North Carolina shall, not later than the twentieth of each month following the month such business is carried on, furnish information to the Commissioner of Agriculture, upon blanks to be furnished by him which will show a detailed statement of the quantities of the various classifications of milk purchased and the class in which milk was distributed or sold. Such report shall include all milk purchased from the producers and other sources, imported, all milk sold to consumers, sold or transferred between plants, distributors, affiliates and subsidiaries, and all milk used in the manufacture of other dairy products; provided, however, that every person, firm or corporation engaged in purchasing milk and/or dairy products as defined in G.S. 106‑260, for  processing and manufacturing purposes only and who is not engaged in distributing and/or selling milk or milk products in fluid form, shall be required to report only the receipts of such milk or milk products and the quantities of dairy products manufactured. Provided, further, that the provisions of this section shall not apply to retail stores unless the same are owned, controlled or operated by milk processors and/or distributors. (1947, c. 162, s. 2; 1951, c. 1133, s. 2.)



§ 106-262. Powers of Commissioner of Agriculture.

§ 106‑262.  Powers of Commissioner of Agriculture.

The Commissioner of Agriculture is hereby authorized and empowered:

(1)        To require such reports as will enable him to determine the quantities of milk purchased and the classification in which it was used or disposed;

(2)        To designate any area of the State as a natural marketing area for the sale or use of milk or milk products;

(3)        To set up classifications for the sale or use of milk or milk products for each marketing area after full, complete and impartial hearing. Due notice of such hearing shall be given.

(4)        To make rules and regulations and issue orders necessary to carry out and enforce the provisions of this Article, including the supervision of producer bases and other production incentive plans; methods of uniform and equitable payments to all producers selling milk to the same firm, person or corporation; uniform methods of computing weights of milk and/or milk products; and maximum handling and transportation charges for milk sold and/or transferred between plants. (1941, c. 162, s. 3; 1951, c. 1133, s. 3.)



§ 106-263. Distribution of milk in classification higher than that in which purchased.

§ 106‑263.  Distribution of milk in classification higher than that in which purchased.

It shall be unlawful for any operator of a milk processing  plant or any milk distributor, required to make reports under this Article, or their affiliates or subsidiaries, to sell, use, transfer, or distribute any milk in a classification higher than the classification in which it was purchased, except in an emergency declared and approved in writing by the local board of health having supervision of operators and distributors on such market for a period  of two weeks, and such period may be extended if, in the opinion of the local board of health, an emergency still exists at the end of such two weeks' period. (1941, c. 162, s. 4.)



§ 106-264. Inspections and investigations by Commissioner.

§ 106‑264.  Inspections and investigations by Commissioner.

For the purpose of administering this Article the Commissioner of Agriculture or his agent is hereby authorized to enter at all reasonable hours all places where milk is being stored, bottled, or processed, or where milk is being bought, sold, or handled, or where books, papers, records, or documents relating to such transactions are kept, and shall have the power to inspect and copy the same in any place within the State, and may take testimony for the purpose of ascertaining facts which in the judgment of the Commissioner are necessary to administer this Article. The Commissioner shall have the power to determine the truth and accuracy of said books, records, papers, documents, accounts, and reports required to be furnished by milk distributors, their affiliates or subsidiaries in accordance with the provisions of this Article. (1941, c. 162, s. 5.)



§ 106-265. Failure to file reports, etc., made unlawful.

§ 106‑265.  Failure to file reports, etc., made unlawful.

It shall be unlawful for any person, firm or corporation engaged in the business herein regulated to fail to furnish the information and file the reports required by this Article, and each day's failure to furnish the reports required hereunder shall constitute a separate offense. (1941, c. 162, s. 6.)



§ 106-266. Violation made misdemeanor.

§ 106‑266.  Violation made misdemeanor.

Any person, firm, or corporation violating any of the provisions of this Article and/or any rule, regulation or order promulgated in accordance with the provisions of this Article shall be guilty of a Class 1 misdemeanor. (1941, c. 162, s. 7; 1951, c. 1133, s. 4; 1993, c. 539, s. 753; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 106-266.1 through 106-266.5: Repealed by Session Laws 1979, c. 157, s. 1.

Article 28A.

Regulation of Milk Brought into North Carolina

§§ 106‑266.1 through 106‑266.5:  Repealed by Session Laws 1979, c.  157, s. 1.



§ 106-266.6. Reserved for future codification purposes.

§ 106‑266.6.  Reserved for future codification purposes.



§§ 106-266.6 through 106-266.19: Repealed by Session Laws 2004-199, s. 27(a), effective August 17, 2004.

§§ 106‑266.6 through 106‑266.19: Repealed by Session Laws 2004‑199, s. 27(a), effective August 17, 2004.



§§ 106-266.20 through 106-266.21: Repealed by Session Laws 1971, c. 779, s. 1.

§§ 106‑266.20 through 106‑266.21:  Repealed by Session Laws 1971, c.  779, s. 1.



§ 106-267. Inspection, grading and testing dairy products; authority of State Board of Agriculture.

Article 29.

Inspection, Grading and Testing Milk and Dairy Products.

§ 106‑267.  Inspection, grading and testing dairy products; authority of State Board of Agriculture.

The State Board of Agriculture shall have full power to make and promulgate rules and regulations for the Department of Agriculture and Consumer Services in its inspection and control of the purchase and sale of milk and other dairy products in North Carolina; to make and establish definitions, not inconsistent with the laws pertaining thereto; to qualify and determine the grade and contents of milk and of other dairy products sold in this State; to regulate the manner of testing the same and the handling, treatment and sale of milk and dairy products, to require processors of fortified milk and milk products to pay all costs for assays of vitamin‑fortified products, to provide for the issuance of permits upon compliance with this Article and the rules and regulations promulgated thereunder and to promulgate such other rules and regulations not inconsistent with the law as may be necessary in connection with the authority hereby given to the Commissioner of Agriculture on this subject. (1933, c. 550, ss. 1‑3; 1951, c. 1121, s. 1; 1981, c. 338; c. 495, s. 5; 1997‑261, s. 109.)



§ 106-267.1. License required; fee; term of license; examination required.

§ 106‑267.1.  License required; fee; term of license; examination required.

Every person who shall test milk or cream in this State by, or sample milk for, the Babcock method or otherwise for the purpose of determining the percentage of butterfat or milk fat contained therein, where such milk or cream is bought and paid for on the basis of the amount of butterfat contained therein, shall first obtain a license from the Commissioner of Agriculture. Any person applying for such license or renewal of license shall make written and signed application on blanks to be furnished by the Commissioner of Agriculture. The granting of a license shall be conditioned upon the passing by the applicant of an examination, to be conducted by or under the direction of the Commissioner of Agriculture. All licenses so issued or renewed shall expire on December 31 of each year, unless sooner revoked, as provided in G.S. 106‑267.3. A license fee of five dollars ($5.00) for each license so granted or renewed shall be paid to the Commissioner of Agriculture by the applicant before any license is granted. (1951, c. 1121, s. 1; 1959, c. 707, s. 5; 1989, c. 544, s. 14.)



§ 106-267.2. Rules and regulations.

§ 106‑267.2.  Rules and regulations.

The Commissioner of Agriculture shall establish and promulgate rules and regulations not inconsistent with this Article that shall govern the granting of licenses under this Article and shall establish and promulgate rules and regulations not inconsistent with this Article that shall govern the manner of testing, including, but not in limitation thereof, the taking of samples, location where the testing of said samples shall be made and the length of time samples of milk or cream shall be held after testing. (1951, c. 1121, s. 1.)



§ 106-267.3. Revocation of license; hearing.

§ 106‑267.3.  Revocation of license; hearing.

The Commissioner of Agriculture shall have power to revoke any license granted under the provisions of this Article, upon good and sufficient evidence that the provisions of this Article or the rules and regulations of the Commissioner of Agriculture are not being complied with: Provided, that before any license shall be revoked, an  opportunity shall be granted the licensee, upon being confronted with  the evidence, to show cause why such license should not be revoked. (1951, c. 1121, s. 1.)



§ 106-267.4. Representative average sample; misdemeanor, what deemed.

§ 106‑267.4.  Representative average sample; misdemeanor, what deemed.

In taking samples of milk or cream from any milk can, cream can or any container of milk or cream, the contents of such milk can, cream can, or container of milk and cream shall first be thoroughly mixed either by stirring or otherwise, and the sample shall be taken immediately after mixing or by any other method which gives a representative average sample of the contents, and it is hereby made a Class 2 misdemeanor to take samples by any method or to fraudulently manipulate such samples so as not to give an accurate and representative average sample where milk or cream is bought or sold and where the value of said milk or cream is determined by the butterfat contained therein. (1951, c. 1121, s. 1; 1993, c. 539, s. 755; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-267.5. Standard Babcock testing glassware; scales and weights.

§ 106‑267.5.  Standard Babcock testing glassware; scales and weights.

In the use of the Babcock test all persons shall use the "standard Babcock testing glassware, scales, and weights." The term "standard Babcock testing glassware, scales and weights" shall apply to glassware, scales and weights. It shall be unlawful for any person, firm, company, association, corporation or agent thereof to falsely manipulate, underread or overread the Babcock test or any other contrivance used for determining the quality of value of milk or cream where the value of said milk or cream is determined by the percentage  of butterfat contained in the same or to make a false determination by the Babcock test or otherwise, or to falsify the record of such test or to pay on the basis of any test, measurement or weight except the true test, measurement or weight. (1951, c. 1121, s. 1.)



§ 106-268. Definitions; enforcement of Article.

§ 106‑268.  Definitions; enforcement of Article.

(a)        The definitions set forth in this section shall apply to milk, dairy products, ice cream, frozen desserts, frozen confections or any other products which purport to be milk, dairy products or frozen desserts for which a definition and standard of identity has been established and when any of such products heretofore enumerated shall be sold, offered for sale or held with intent to sell by a milk producer, manufacturer or distributor, and insofar as practicable and applicable, the definitions contained in Article 12 of Chapter 106 of the General Statutes, as amended, shall be effective as to the products enumerated in this Article and section.

(b)        The term "adulteration" means:

(1)        Failure to meet definitions and standards as established by the Board of Agriculture.

(2)        If any valuable constituent has been in whole or in part omitted or abstracted therefrom.

(3)        If any substance has been substituted wholly or in part thereof.

(4)        If it is adjudged to be unfit for human consumption.

(c)        The term "misbranded" means:

(1)        If its labeling is false or misleading in any particular.

(2)        If it is offered for sale under the name of another dairy product or frozen dessert.

(3)        If it is sold in package form unless it bears a prominent label containing the name of the defined product, name and address of the producer, processor or distributor and carries an accurate statement of the quantity of contents in terms of weight or measure.

(d)        The Department of Agriculture and Consumer Services, through its agents or inspectors, shall have free access during business hours to all places of business, buildings, vehicles, cars, storage places, containers and vessels used in the production, testing, processing and distribution of milk, cream, butter, cheese, ice cream, frozen dessert or any dairy product for which standards of purity and of identity have been established, as well as any substance which purports to be milk, dairy products, frozen dessert or confection for which a definition and standard of purity has been established; the Department acting through its duly authorized agents and inspectors, may open any box, carton, parcel, package or container holding or containing, or supposed to hold or contain any of the above‑enumerated dairy products, as well as related products, and may take therefrom samples for analysis, test or inspection. If it appears that any of the provisions of this Article or of this section have been violated, or whenever a duly authorized agent of the Department has cause to believe that any milk, cream, butter, cheese, ice cream, frozen dessert or any dairy product for which standards of purity and of identity have been established or any substance which purports to be milk, a dairy product or a frozen dessert for which a definition and standard of identity has been established, is adulterated or misbranded or by reason of contamination with microorganisms has become deleterious to health during production, processing or distribution, and such products, or any of them, are in a stage of production, or are being exposed for sale, or are being held for processing or distribution or such products are being held with intent to sell the same, such agent or inspector is hereby authorized to issue a "stop‑sale" order which shall prohibit further sale of any of the products above enumerated or which shall prohibit further processing, production or distribution of any of the products above enumerated. The agent or inspector shall affix to such product a tag or other appropriate marking giving notice that such product is, or is suspected of, being adulterated, misbranded or contaminated and that the same has been detained or embargoed, and warning all persons not to remove or dispose of such product, by sale or otherwise, until permission for removal or disposal is given by such agent or inspector, until the law or regulation has been complied with or said violation has otherwise been legally disposed of. It shall be unlawful for any person to remove or dispose of any embargoed product, by sale or otherwise, without such permission: Provided, that if such adulteration or misbranding can be corrected by proper labeling or processing of the products so that the products meet the definitions and standards of purity and identity, then with the approval of such agent or inspector, sale and removal may be made. Any milk, dairy products or any of the products enumerated in this Article or section not in compliance with this Article or section shall be subject to seizure upon complaint of the Commissioner of Agriculture, or any of the agents or inspectors of the Department of Agriculture and Consumer Services, to a court of competent jurisdiction in the area in which said products are located. In the event the court finds said products, or any of them, to be in violation of this Article or of this section, the court may order the condemnation of said products, and the same shall be disposed of in any manner consistent with the rules and regulations of the Board of Agriculture and the laws of the State and in such a manner as to minimize any loss or damage as far as possible: Provided, that in no instance shall the disposition of said products be ordered by the court without first giving the claimant or owner of same an opportunity to apply to the court for the release of said products or for permission to again process or relabel the same so as to bring the product in compliance with this Article or section. In the event any "stop‑sale" order shall be issued under the provisions of this Article or section, the agents, inspectors or representatives of the Department of Agriculture and Consumer Services shall release the products, or any of them, so withdrawn from sale when the requirements of the provisions of this Article and section have been complied with and upon payment of all costs and expenses incurred in connection with the withdrawal. (1951, c. 1121, s. 1; 1997‑456, s. 27; 1997‑261, s. 46.)



§ 106-268.1. Penalties.

§ 106‑268.1.  Penalties.

Any person, firm or corporation violating any of the provisions of this Article, or any of the rules, regulations or standards promulgated hereunder, shall be deemed guilty of a Class 2 misdemeanor. (1951, c. 1121, s. 1; 1993, c. 539, s. 756; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-269. Creation and purpose.

Article 30.

Board of Crop Seed Improvement.

§ 106‑269.  Creation and purpose.

There is hereby created a Board of Crop Seed Improvement. It shall be the duty and function of this Board, in cooperation with the Agricultural Experiment Station of North Carolina State College of Agriculture and Engineering, and the Seed Testing Division of the North Carolina Department of Agriculture and Consumer Services, to foster and promote the development and distribution of pure strains of crop seeds among the farmers of North Carolina. (1929, c. 325, s. 1; 1955, c. 330, s. 1; 1997‑261, s. 109.)



§ 106-270. Board membership.

§ 106‑270.  Board membership.

The Board of Crop Seed Improvement shall consist of the Commissioner of Agriculture, the Dean of the School of Agriculture, President of the North Carolina Foundation Seed Producers Incorporated, and the Director of Research of the School of Agriculture of North Carolina State College of Agriculture and Engineering, the Head of the Seed Testing Division of the North Carolina Department of Agriculture and Consumer Services, and the President of the North Carolina Crop Improvement Association. (1929, c. 325, s. 2; 1955, c. 330, s. 2; 1997‑261, s. 109.)



§ 106-271. Powers of Board.

§ 106‑271.  Powers of Board.

The said Board shall have control, management and supervision of the production, distribution and certification of purebred crop seeds under the provisions of this Article. (1929, c. 325, s. 3.)



§ 106-272. Cooperation of other departments with Board; rules and regulations.

§ 106‑272.  Cooperation of other departments with Board; rules and regulations.

Insofar as any of the State departments or agencies shall have to do with the testing, development, production, certification and distribution of farm crop seeds, such departments or agencies shall actively cooperate with the said Board in carrying out the purposes of this Article. The said Board shall have authority to make, establish and promulgate all needful rules and regulations, for certification necessary for the proper exercise of the duties conferred upon said Board and for the carrying out the full purposes of this Article. (1929, c. 325, s. 4; 1983, c. 800, ss. 1, 2.)



§ 106-273. North Carolina Crop Improvement Association.

§ 106‑273.  North Carolina Crop Improvement Association.

For the purpose of carrying out more fully the provisions of this Article and of fostering the development, certification and distribution of pure seeds the said Board shall have authority to promote the organization and incorporation of an association of farmers to be known as the North Carolina Crop Improvement Association, which said Association when so organized and incorporated shall, subject to the rules and regulations prescribed by said Board, adopt all necessary rules and regulations and collect from their members such fees as shall be necessary for the proper functioning of such organizations. (1929, c. 325, s. 5.)



§ 106-274. Certification of crop seeds.

§ 106‑274.  Certification of crop seeds.

For the purposes of this Article the certification of seed, tubers, plants, or plant parts hereunder shall be defined as being produced, conditioned, and distributed under the rules and regulations for certification. (1929, c. 325, s. 6; 1983, c. 800, s. 3.)



§ 106-275. False certification of purebred crop seeds made misdemeanor.

§ 106‑275.  False certification of purebred crop seeds made misdemeanor.

It shall be a Class 1 misdemeanor for any person, firm, association, or corporation, selling seeds, tubers, plants, or plant parts in North Carolina, to use any evidence of certification, such as a blue tag or the word "certified" or both, on any package of seed, tubers, plants, or plant parts, nor shall the word "certified" be used in any advertisement of seeds, tubers, plants, or plant parts, unless such commodities used for plant propagation shall have been duly inspected and certified by the agency of certification provided for in this Article, or by a similar legally constituted agency of another state or foreign country. (1933, c. 340, s. 1; 1993, c. 539, s. 757; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-276. Supervision of certification of crop seeds.

§ 106‑276.  Supervision of certification of crop seeds.

Certification of crop seeds shall be subject to the supervision of the Board of Crop Seed Improvement. The North Carolina Crop Improvement Association is recognized as the official agency for seed certification. (1929, c. 325, s. 7; 1955, c. 330, s. 3.)



§ 106-277. Purpose.

Article 31.

North Carolina Seed Law.

§ 106‑277.  Purpose.

The purpose of this Article is to regulate the labeling, possessing for sale, sale and offering or exposing for sale or otherwise providing for planting purposes of agricultural seeds and vegetable seeds; to prevent misrepresentation thereof; and for other purposes.  (1963, c. 1182; 1987 (Reg. Sess., 1988), c. 1034, s. 1; 2009‑455, s. 1.)



§ 106-277.1. Short title.

§ 106‑277.1.  Short title.

This Article shall be known by the short title of "The North Carolina Seed Law of 1963." (1941, c. 114, s. 1; 1945, c. 828; 1949, c. 725; 1963, c. 1182.)



§ 106-277.2. Definitions.

§ 106‑277.2.  Definitions.

As used in this Article, unless the context clearly requires otherwise:

(1)        The term "advertisement" means all representations, other than those required on the label, disseminated in any manner or by any means, relating to seed within the scope of this Article.

(2)        The term "agricultural seeds" shall include the seed of grass, forage, cereal, fiber crops and any other kinds of seeds commonly recognized within this State as agricultural or field seeds, lawn seeds and mixtures of such seeds, and may include noxious‑weed seeds when the Commissioner determines that such seed is being used as agricultural seed.

(2a)  (2e) Reserved.

(2f)       The term "blend" means a mechanical combination of varieties identified by a blend designation in which each component variety is equal to or above the minimum standard germination for its class; which is always present in the same percentage in each lot identified by the same "blend" designation; and for which research data supports an advantage of the "blend" over the singular use of either component variety. "Blend" designations shall be treated as variety names.

(3)        The term "Board" means the North Carolina Board of Agriculture as established under G.S. 106‑2.

(3a)      Reserved.

(3b)      The term "brand" means an identifying numeral, letter, word, or any combination of these, used with the word "brand" to designate source of seeds.

(3c)      The term "buyer" means a person who buys agricultural or vegetable seed for the purpose of planting and growing the seed.

(4)        The terms "certified seeds," "registered seeds" or "foundation seeds" mean seed that has been produced and labeled in accordance with the procedures and in compliance with the requirements of an official seed‑certifying agency.

(5)        The term "clone" means all the individuals derived by vegetative propagation from a single, original individual.

(6)        The term "code designation" means a series of numbers or letters approved by the United States Department of Agriculture and used in lieu of the full name and address of the person who labels seeds, as required in this Article in G.S. 106‑277.5(10).

(7)        The term "Commissioner" means the Commissioner of Agriculture of North Carolina or his designated agent or agents.

(7a)      The term "conditioning" means cleaning, scarifying, or blending to obtain uniform quality and other operations that would change the purity or germination of the seed and therefore require retesting to determine the quality of the seed, but does not include operations such as packaging, labeling, blending together of uniform lots of the same kind, or kind and variety, without cleaning, or preparation of a mixture without cleaning, any of which would not require retesting to determine the quality of the seed.

(8)        The term "date of test" means the month and year the percentage of germination appearing on the label was obtained by laboratory test.

(9)        The term "dealer" or "vendor" shall mean any person, not classified as a grower, who buys, sells or offers for sale any seed for seeding purposes and shall include any person who has seed grown under contract for resale for seeding purposes.

(9a)      The term "Department" means the Department of Agriculture and Consumer Services as established in G.S. 106‑2.

(9b)      The term "distribute" means to provide seed for seeding purposes to more than five persons, but shall not include seed provided for educational purposes.

(10)      The term "germination" means the percentages by count of seeds under consideration, determined to be capable of producing normal seedlings in a given period of time and under normal conditions.

(11)      The term "grower" shall mean any person who produces seed, directly as a landlord, tenant, sharecropper or lessee, which are offered or exposed for sale.

(12)      The term "hard seeds" means seeds which, because of hardness or impermeability, do not absorb moisture and germinate but remain hard during the normal period of germination.

(13)      The term "hybrid" means the first generation seed of a cross produced by controlling cross‑fertilization within prescribed limits and combining (i) two or more inbred lines or clones, or (ii) one or more inbred lines or clones with an open‑pollinated variety, or (iii) two or more varieties or species, clonal or otherwise, except open‑pollinated varieties of normally cross‑fertilized species. The second‑generation or subsequent‑generation seed from such crosses shall not be designated as hybrids. Hybrid designations shall be treated as variety names. The Board of Agriculture shall prescribe minimum limits of pollination control (percent hybridity) for each hybridized species which will qualify to be labeled "hybrid".

(14)      The term "inbred line" means a relatively stable and pure breeding strain resulting from not less than four successive generations of controlled self‑pollination or four successive generations of backcrossing in the case of male sterile lines or their genetic equivalent.

(15)      The term "in bulk" refers to loose seed in bins, or open containers, and not to seed in bags or packets.

(16)      The term "inert matter" means all matter not seeds, including broken seeds, sterile florets, chaff, fungus bodies, stones and other substances found not to be seed when examined according to procedures prescribed by rules and regulations promulgated pursuant to the provisions of this Article.

(17)      The term "kind" means one or more related species or subspecies which singly or collectively is known by one common name, for example, corn, wheat, striate lespedeza, alfalfa, tall fescue.

(18)      The term "labeling" includes all labels and other written, printed or graphic representations in any manner whatsoever accompanying and pertaining to any seed whether in bulk or in containers and includes representations on invoices.

(19)      The term "lot" means a definite quantity of seed, identified by a lot number or other identification, which shall be uniform throughout for the factors which appear on the label.

(20)      The term "mixture" means seeds consisting of more than one kind or kind and variety, each present in excess of five per centum (5%) of the whole.

(21)      The term "North Carolina seed analysis tag" means the tag designed and prescribed by the Commissioner as the official North Carolina seed analysis tag.

(22)      "Noxious‑weed seeds" shall be divided into two classes:

a.         "Prohibited noxious‑weed seeds" are the seeds of weeds which, when established on the land, are highly destructive and are not controlled in this State by cultural practices commonly used, and shall include any crop seed found to be harmful when fed to poultry or livestock.

b.         "Restricted noxious‑weed seeds" are the seeds of weeds which are very objectionable in fields, lawns and gardens in this State and are difficult to control by cultural practices commonly used.

(23)      The term "official certifying agency" means

a.         An agency authorized under the laws of a state, territory, or possession to officially certify seed which has standards and procedures approved by the U.S. Secretary of Agriculture to assure the genetic purity and identity of the seed certified, or

b.         An agency of a foreign country determined by the U.S. Secretary of Agriculture to adhere to procedures and standards for seed certification comparable to those adhered to generally by seed certifying agencies under a.

(24)      The term "origin" means the state, District of Columbia, Puerto Rico, possession of the United States or the foreign country where the seed was grown.

(25)      The term "other crop seeds" means seeds of kinds or varieties of agricultural or vegetable crops other than those shown on the label as the primary kind or kind and variety.

(26)      The term "person" shall include any individual, partnership, corporation, company, society or association.

(27)      Repealed by Session Laws 2009‑455, s. 2, effective October 1, 2009.

(28)      The term "pure seed" means agricultural or vegetable seeds, exclusive of inert matter, weed seeds and all other seeds distinguishable from the kind or kind and variety being considered when examined according to procedures prescribed by rules and regulations promulgated pursuant to the provisions of this Article.

(29)      The term "purity" means the name or names of the kind, type or variety and the percentage or percentages thereof, the percentage of other crop seed; the percentage of weed seeds, including noxious‑weed seeds; the percentage of inert matter; and the name and rate of occurrence of each noxious‑weed seed.

(30)      The terms "recognized variety name" and "recognized hybrid designation" mean the name or designation which was first assigned the variety or hybrid by the person who developed it or the person who first introduced it for production or sale after legal acquisition. Such terms shall be used only to designate the varieties or hybrids to which they were first assigned.

(31)      Repealed by Session Laws 2009‑455, s. 2, effective October 1, 2009.

(32)      The term "seed offered for sale" means any seed or grain, whether in bags, packets, bins or other containers, exposed in salesrooms, storerooms, warehouses or other places where seed is sold or delivered for seeding purposes, and shall be subject to the provisions of the seed law, unless clearly labeled "not for sale as seed."

(33)      The term "seizure" means a legal process carried out by court order against a definite amount of seed.

(34)      The term "stop‑sale" means an administrative order provided by law restraining the sale, use, disposition and movement of a definite amount of seed.

(35)      The term "treated" means given an application of a substance or subjected to a process designed to reduce, control or repel disease organisms, insects or other pests which attack seeds or seedlings growing therefrom, or to improve the planting value of the seed.

(36)      The term "variety" means a subdivision of a kind characterized by growth, plant, fruit, seed or other constant characteristics by which it can be differentiated in successive generations from other sorts of the same kind; for example, Knox Wheat, Kobe Striate Lespedeza, Ranger Alfalfa, Kentucky 31 Tall Fescue.

(37)      The term "vegetable seeds" shall include the seeds of those crops which are grown in gardens or on truck farms and are generally known and sold under the name of vegetable seed in this State.

(38)      The term "weed seeds" means the seeds, bulblets or tubers of all plants generally recognized as weeds within this State or which may be classified as weed seed by regulations promulgated under this Article.

(39)      The term "wholesaler" shall mean a dealer engaged in the business of selling seed to retailers or jobbers as well as to consumers.

(40),     (41) Repealed by Session Laws 1998, c. 210, s. 1.  (1941, c. 114, s. 3; 1943, c. 203, s. 1; 1945, c. 828; 1949, c. 725; 1953, c. 856, ss. 1‑3; 1963, c. 1182; 1971, c. 637, s. 1; 1987 (Reg. Sess., 1988), c. 1034, ss. 2‑4; 1998‑210, s. 1; 2009‑455, s. 2.)



§ 106-277.3. Label or tag requirements generally.

§ 106‑277.3.  Label or tag requirements generally.

Each container of agricultural and vegetable seeds which is sold, offered or exposed for sale, or transported within or into this State for seeding purposes shall bear thereon or have attached thereto in a conspicuous place a plainly written or printed label or tag in the English language giving the information required under G.S. 106‑277.4 through 106‑277.7, which information shall not be modified or denied in the labeling or on another label attached to the container. (1941, c. 114, s. 4; 1943, c. 203, s. 2; 1945, c. 828; 1949, c. 725; 1959, c. 585, s. 1; 1963, c. 1182.)



§ 106-277.4: Repealed by Session Laws 1987 (Reg. Sess., 1988), c. 1034, s. 5.

§ 106‑277.4:  Repealed by Session Laws 1987 (Reg.  Sess., 1988), c. 1034, s. 5.



§ 106-277.5. Labels for agricultural seeds.

§ 106‑277.5.  Labels for agricultural seeds.

Agricultural seeds sold, offered or exposed for sale, transported for sale, or otherwise distributed within this State shall be labeled to show the following information:

(1)        The commonly accepted name of the kind and the variety, or kind and the phrase "variety not stated" for each agricultural seed component, in excess of five percent (5%) of the whole, and the percentage by weight of each in order of its predominance. The Board of Agriculture may, pursuant to G.S. 106‑277.15, require the variety to be stated on the labeling for certain kinds of agricultural seed, and the phrase "variety not stated" shall not be used on the labeling of such seed. When more than one component is required to be named, the word "mixture" or the word "mixed" shall be shown conspicuously on the label. Second generation from hybrid seeds, if sold, shall be labeled "second generation (of the parent), variety not stated." "F" designations on labels, unless used as a part of a variety name, will refer only to size and shape of corn seeds.

(2)        Lot identification.

(3)        Net weight.

(4)        Origin, if known. If the origin is unknown, the fact shall be stated.

(5)        Percentage by weight of inert matter.

(6)        Percentage by weight of agricultural seeds and/or vegetable seeds (which shall be designated as "other crop seeds") other than those named on the label. Different varieties of the same kind of seed, when in quantities of less than five percent (5%) will be considered as other crop seed.

(7)        Percentage by weight of all weed seeds, including noxious‑weed seeds.

(8)        For each named agricultural seed:

a.         Percentage of germination, exclusive of hard seed.

b.         Percentage of hard seeds, if present.

c.         The calendar month and year the test was completed to determine such percentages.

In addition to the individual percentage statement of germination and hard seed, the total percentage of germination and hard seed may be stated as such, if desired.

(9)        The name and number per pound of each kind of restricted noxious‑weed seed present.

(10)      Name and address of person who labeled said seed or who sells, offers or exposes said seed for sale within this State. If the seeds are labeled by the shipper for a consignee within this State, the shipper may use his approved code designation with the name and address of the consignee.

(11)      Such other information as the Board shall prescribe by rule.  (1941, c. 114, s. 4; 1943, c. 203, s. 2; 1945, c. 828; 1949, c. 725; 1959, c. 585, s. 1; 1963, c. 1182; 1971, c. 637, s. 3; 1987 (Reg. Sess., 1988), c. 1034, s. 6; 1995, c. 47, s. 1; 2009‑455, s. 3.)



§ 106-277.6. Labels for vegetable seeds in containers of one pound or less.

§ 106‑277.6.  Labels for vegetable seeds in containers of one pound or less.

Labels for vegetable seeds in containers of one pound or less shall show the following information:

(1)        Name of kind and variety of seed.

(2)        Repealed by Session Laws 2009‑455, s. 4, effective October 1, 2009.

(2a)      Lot identification.

(3)        Repealed by Session Laws 2009‑455, s. 4, effective October 1, 2009.

(3a)      One of the following, as applicable:

a.         The statement "Packed for (year)" or "Sell by (year)."

b.         The statement "Sell by (month)(year)" where the month and year in which the germination test was complete is no more than 12 months from the date of the test, exclusive of the month and year of the test.

c.         The percentage germination and the calendar month and year that the test was completed to determine the percentage, provided that the germination test was completed within 12 months, exclusive of the month and year of the test.

(4)        For seeds which germinate less than the standards last established by the Commissioner and approved by the Board of Agriculture under the Article:

a.         Percentage of germination, exclusive of hard seed.

b.         Percentage of hard seed, if present.

c.         The calendar month and year the test was completed to determine such percentage.

In addition to the individual percentage statement of germination and hard seed, the total percentage of germination and hard seed may be stated as such, if desired.

d.         The words "Below Standard" in not less than eight‑point type.

(5)        Name and address of person who labeled said seed or who sells, offers or exposes said seed for sale within this State. If the seeds are labeled by the shipper for a consignee within this State, the shipper may use his approved code designation with the name and address of the consignee.

(6)        Such other information as the Board shall prescribe by rule.  (1941, c. 114, s. 4; 1943, c. 203, s. 2; 1945, c. 828; 1949, c. 725; 1959, c. 585, s. 1; 1963, c. 1182; 1971, c. 637, s. 4; 1995, c. 47, s. 2; 2009‑455, s. 4.)



§ 106-277.7. Labels for vegetable seeds in containers of more than one pound.

§ 106‑277.7.  Labels for vegetable seeds in containers of more than one pound.

Vegetable seeds in containers of more than one pound shall be labeled to show the following information:

(1)        The name of each kind and variety present in excess of five percent (5%) and the percentage by weight of each in order of its predominance.

(2)        Lot identification.

(3)        Repealed by Session Laws 2009‑455, s. 5, effective October 1, 2009.

(4)        For each named vegetable seed:

a.         The percentage of germination exclusive of hard seed.

b.         The percentage of hard seed, if present.

c.         The calendar month and year the test was completed to determine such percentages.

In addition to the individual percentage statement of germination and hard seed, the total percentage of germination and hard seed may be stated as such, if desired.

(5)        Net weight, except when in bulk as defined in this Article.

(6)        Name and address of persons who labeled said seed or who sells, offers or exposes said seed for sale within this State. If the seeds are labeled by the shipper for a consignee within this State, the shipper may use his approved code designation with the name and address of the consignee.

(7)        No tag or label shall be required, unless requested, on seeds sold directly to and in the presence of the purchaser and taken from a bag or container properly labeled.

(8)        Such other information as the Board shall prescribe by rule.  (1941, c. 114, s. 4; 1943, c. 203, s. 2; 1945, c. 828; 1949, c. 725; 1959, c. 585, s. 1; 1963, c. 1182; 1971, c. 637, s. 5; 1995, c. 47, s. 3; 2009‑455, s. 5.)



§ 106-277.8. Responsibility for presence of labels.

§ 106‑277.8.  Responsibility for presence of labels.

(a)        The immediate vendor of any lot of seed which is sold, offered or exposed for sale shall be responsible for the presence of the labels required to be attached to any lots of seed whether he is offering for sale or selling seed which bears labels of a previous vendor, with or without endorsement, or bears his own label.

(b)        The labeler of any original or unbroken lot of seed shall be responsible for the presence of and the information on all labels attached to said lot of seed at the time he sells or offers for sale such lot of seed. (1963, c. 1182.)



§ 106-277.9. Prohibitions.

§ 106‑277.9.  Prohibitions.

It shall be unlawful for any person:

(1)        To transport, to offer for transportation, to sell, distribute, offer for sale or expose for sale within this State agricultural or vegetable seeds for seeding purposes:

a.         Unless a seed license has been obtained in accordance with the provisions of this Article.

b.         Unless the test to determine the percentage of germination required by G.S. 106‑277.5 through 106‑277.7 shall have been completed (i) on agricultural seed within a nine‑month period, exclusive of the calendar month in which the test was completed, (ii) on cool season lawn seeds and mixtures of cool season lawn seeds, including, but not limited to, Kentucky bluegrass, red fescue, chewings fescue, hard fescue, tall fescue, perennial ryegrass, intermediate ryegrass, annual ryegrass, colonial bent grass, and creeping bent grass, within a 15‑month period, exclusive of the calendar month in which the test was completed, and (iii) on vegetable seed within a 12‑month period, exclusive of the calendar month in which the test was completed, immediately prior to sale, exposure for sale, or offering for sale or transportation; provided, the North Carolina Board of Agriculture may adopt rules to designate a longer period for any kind of agricultural or vegetable seed which is packaged in such container materials (hermetically sealed), and under such other conditions prescribed, that will, during such longer period, maintain the viability of said seed under ordinary conditions of handling.

c.         Not labeled in accordance with the provisions of this Article or having a false or misleading labeling or claim.

d.         Pertaining to which there has been a false or misleading advertisement.

e.         Consisting of or containing prohibited noxious‑weed seeds.

f.          Containing restricted noxious‑weed seeds, except as prescribed by rules and regulations promulgated under this Article.

g.         Containing weed seeds in excess of two percent (2%) by weight unless otherwise provided in rules and regulations promulgated under this Article.

h.         That have been treated and not labeled as required in this Article, or treated and not conspicuously colored.

i.          Repealed by Session Laws 2009‑455, s. 6, effective October 1, 2009.

j.          To which there is affixed names or terms that create a misleading impression as to the kind, kind and variety, history, productivity, quality or origin of the seeds.

k.         Represented to be certified, registered or foundation seed unless it has been produced, processed and labeled in accordance with the procedures and in compliance with rules and regulations of an officially recognized certifying agency.

l.          Represented to be a hybrid unless such seed conforms to the definition of a hybrid as defined in this Article.

m.        Unless it conforms to the definition of a "lot."

n.         Any variety, hybrid or blend of seeds not recorded with the Commissioner as required under rules and regulations promulgated pursuant to this Article.

o.         Seed of any variety or hybrid that has been found by official variety tests to be inferior, misrepresented or unsuited to conditions within the State. The Commissioner may prohibit the sale or distribution of such seed by and with the advice of the director of research of the North Carolina agricultural experiment station.

p.         Using a designation on seed tag in lieu of the full name and address of the person who labels or tags seed unless such designation qualifies as a code designation under this Article.

q.         By variety name seed not certified by an official seed‑certifying agency when it is a variety for which a certificate of plant variety protection under the Plant Variety Protection Act specifies sale only as a class of certified seed; provided, that seed from a certified lot may be labeled as to variety name when used in a mixture by, or with the approval of, the owner of the variety.

r.          That employ a brand name on the label unless a variety or mixture of varieties is labeled as required in this Article. If a brand name other than a registered trademark is used, it must be a separate statement from the variety name or the statement of a mixture, or blend, of genetic variations.

s.          Labeled as a "blend" unless the lot complies with the definition of "blend" in G.S. 106‑277.2, and is registered with the Commissioner, as may be required in G.S. 106‑277.9(1)n. Other mechanical combinations of varieties shall be labeled as a mixture according to the requirements in G.S. 106‑277.5(1).

(2)        To transport, offer for transportation, sell, offer for sale, or expose for sale seeds, whole grain not for seeding purposes unless labeled "not for seeding purposes."

(3)        To detach, alter, deface, or destroy any label provided for in this Article or the rules and regulations promulgated hereunder, or to alter or substitute seed in any manner that defeats the purposes of this Article.

(4)        To disseminate false or misleading advertisement in any manner concerning agricultural seeds or vegetable seeds.

(5)        To hinder or obstruct in any manner an authorized agent of the Commissioner in the performance of his lawful duties.

(6)        To fail to comply with or to supply inaccurate information in reply to a stop‑sale order; or to remove tags attached to or to remove or dispose of seed or screenings held under a stop‑sale order unless authorized by the Commissioner.

(7)        To use the name of the Department of Agriculture and Consumer Services or the results of tests and inspections made by the Department for advertising purposes.

(8)        To use the words "type" or "trace" in lieu of information required by G.S. 106‑277.4 through 106‑277.7.

(9)        To label and offer for sale seed under the scope of this Article without keeping complete records as specified in G.S. 106‑277.12.  (1941, c. 114, s. 5; 1943, c. 203, s. 3; 1945, c. 828; 1949, c. 725; 1953, c. 856, s. 4; 1957, c. 263, s. 2; 1959, c. 585, s. 2; 1963, c. 1182; 1971, c. 637, s. 6; 1987 (Reg. Sess., 1988), c. 1034, ss. 7‑9; 1997‑261, s. 47; 2009‑455, s. 6.)



§ 106-277.10. Exemptions.

§ 106‑277.10.  Exemptions.

(a)        When the required analysis and other information regarding the seed is present on a seedman's label or tag which bears an official North Carolina seed stamp or is accompanied by the North Carolina seed analysis tag on which is written, stamped or printed the words "See Attached Tag for Seed Analysis," the provisions of G.S. 106‑277.5 through 106‑277.7 shall be deemed to have been complied with.

(b)        The official tag or label of the North Carolina Crop Improvement Association shall be considered an "official North Carolina seed analysis tag" when attached to containers of seed duly certified by the said Association or when it refers to an accompanying tag which carries the same information required in G.S. 106‑277.5 to 106‑277.7 and when fees applicable to the North Carolina seed analysis tag have been paid to the Commissioner.

(c)        The label requirements for peanuts, cotton and tobacco seed may be limited to:

(1)        Lot identification.

(2)        Origin, if known. If unknown, so stated.

(3)        Commonly accepted name of kind and variety.

(4)        Name and number per pound of noxious‑weed seeds.

(5)        Percentage of germination with month and year of tests.

(6)        Name and address of person who labeled said seed or who sells, offers, or exposes said seed for sale.

(d)        The provisions of G.S. 106‑277.3 through 106‑277.7 do not apply:

(1)        To seed or grain sold or represented to be sold for purposes other than for seeding provided that said seed is labeled "not for seeding purposes" and that the vendor shall make it unmistakably clear to the purchaser of such seed or grain that it is not for seeding purposes.

(2)        To seed for conditioning when consigned to, being transported to or stored in an approved  conditioning establishment, provided that the invoice or labeling accompanying said seed bears the statement "seed for conditioning" and provided further that other labeling or representation which may be made with respect to the unlearned or  unconditioned seed shall be subject to this Article.

(3)        To seed sold by a farmer grower to a seed dealer or conditioner, or to seed in storage in or consigned to a seed‑cleaning or conditioning plant; provided that any labeling or other representation which may be made with respect to the unlearned or unconditioned seed shall be subject to this Article.

(4)        To any carrier in respect to any seed or screenings transported or delivered for transportation in the ordinary course of its business as a carrier; provided that such carrier is not engaged in producing, conditioning, or marketing agricultural or vegetable seeds subject to provisions of this Article.

(e)        No person shall be subject to the penalties of this Article for having sold, offered or exposed for sale in this State any agricultural or vegetable seeds which were incorrectly labeled or represented as to origin, kind or variety when such seeds cannot be identified by examination thereof unless such person has failed to obtain an invoice or grower's declaration giving origin, kind and variety or to take such other precautions as may be necessary to insure the identity to be that stated.  (1941, c. 114, s. 4; 1943, c. 203, s. 2; 1945, c. 828; 1949, c. 725; 1959, c. 585, s. 1; 1963, c. 1182; 2009‑455, ss. 7, 8.)



§ 106-277.11. Disclaimers, nonwarranties and limited warranties.

§ 106‑277.11.  Disclaimers, nonwarranties and limited warranties.

The use of a disclaimer, nonwarranty or limited warranty clause in any invoice, advertising [or] written, printed or graphic matter pertaining to any seed shall not constitute a defense, or be used as a defense in any way, in any prosecution or in any proceedings for confiscation of seeds brought under the provisions of this Article or rules and regulations made and promulgated thereunder. (1945, c. 828; 1949, c. 725; 1963, c. 1182.)



§ 106-277.12. Records.

§ 106‑277.12.  Records.

All persons transporting or delivering for transportation, selling, offering or exposing for sale agricultural or vegetable seeds if their name appears on the label shall keep for a period of two years a file sample and a complete record of such seed, including invoices showing lot number, kind and variety, origin, germination, purity, treatment, and the labeling of each lot. The Commissioner or his duly authorized agents shall have the right to inspect such records in connection with the administration of this Article at any time during customary business hours. (1945, c. 828; 1949, c. 725; 1963, c. 1182.)



§ 106-277.13. Tolerances to be established and used in enforcement.

§ 106‑277.13.  Tolerances to be established and used in enforcement.

Due to variations which may occur between the analyses or tests and likewise between label statements and the results of subsequent analyses and tests, recognized tolerances shall be employed in the enforcement of the provisions of this Article, except as otherwise established by appropriate rules and regulations promulgated under authority of this Article. (1963, c. 1182.)



§ 106-277.14. Administration.

§ 106‑277.14.  Administration.

The duty of enforcing this Article and its rules and regulations and carrying out its provisions and requirements shall be  vested in the Commissioner of Agriculture. (1963, c. 1182.)



§ 106-277.15. Rules, regulations and standards.

§ 106‑277.15.  Rules, regulations and standards.

The Board of Agriculture, in accordance with the Administrative Procedure Act, may adopt such rules, regulations and standards which they may find to be advisable or necessary to carry out and enforce the purposes and provisions of this Article, which shall have the force and effect of law. The Board of Agriculture shall adopt rules, regulations and standards as follows:

(1)        Prescribing the methods of sampling, inspecting, analyzing, testing and examining agricultural and vegetable seed, and determining the tolerance to be followed in the administration of this Article.

(2)        Declaring a list of prohibited and restricted noxious weeds, conforming with the definitions stated in this Article, and to add to or subtract therefrom, from time to time, after a public hearing following due public notice.

(3)        Declaring the maximum percentage of total weed seed content permitted in agricultural seed.

(4)        Declaring the maximum number of "restricted" noxious‑weed seeds per pound of agricultural seed permitted to be sold, offered or exposed for sale.

(5)        Declaring the minimum percentage of germination permitted for sale as "Agricultural Seeds."

(6)        Declaring germination standards for vegetable seeds.

(7)        Prescribing the form and use of tags or stamps to be used in labeling seed.

(8)        Prescribing such other rules and regulations as may be necessary to secure the efficient enforcement of this Article.

(9)        Establishing fees and charges for agricultural and vegetable seed testing and analysis.

(10)      Prescribing minimum hybrid percentage for labeling for each species hybridized.

(11)      Prescribing labeling and coloring requirements for treated seed.

(12)      Establishing a Tobacco Seed Committee which shall approve flue‑cured tobacco varieties prior to registration with the Department.

(13)      Prescribing labeling requirements for agricultural and vegetable seed. (1941, c. 114, s. 6; 1943, c. 203, s. 4; 1945, c. 828; 1949, c. 725; 1953, c. 856, s. 5; 1957, c. 263, s. 3; 1963, c. 1182; 1981, c. 495, s. 6; 1987 (Reg. Sess., 1988), c. 1034, s. 10; 1995, c. 47, s. 4.)



§ 106-277.16. Seed-testing facilities.

§ 106‑277.16.  Seed‑testing facilities.

The Commissioner is authorized to establish and maintain or make provision for seed‑testing facilities, to employ educationally qualified persons, to make or provide for making purity and germination tests of seeds, upon request, for farmers or seedsmen, and to prescribe rules and regulations governing such testing, and to incur such expenses as may be necessary to comply with these provisions. (1941, c. 114, s. 6; 1943, c. 203, s. 4; 1945, c. 828; 1949, c. 725; 1953, c. 856, s. 5; 1957, c. 263, s. 3; 1963, c. 1182.)



§ 106-277.17. Registration and variety testing.

§ 106‑277.17.  Registration and variety testing.

The Commissioner is authorized to require the registration, after field testing for performance and trueness‑to‑variety, of any variety, blend, or hybrid as a prerequisite to sale in this State and to promulgate rules and regulations pertaining to same. The Commissioner is further authorized to prohibit the sale of any variety, blend, or hybrid or any kind of crop, by and with the advice of the Director of the North Carolina Agricultural Research Service, that has been found by official field tests to be inferior, misrepresented or unsuited to conditions within the State. (1941, c. 114, s. 6; 1943, c. 203, s. 4; 1945, c. 828; 1949, c. 725; 1953, c. 856, s. 5; 1957, c. 263, s. 3; 1963, c. 1182; 1987 (Reg. Sess., 1988), c. 1034, ss. 11, 12; 1989, c. 770, s. 24.)



§ 106-277.18. Registration and licensing of dealers.

§ 106‑277.18.  Registration and licensing of dealers.

It shall be the duty of the Commissioner and he is hereby authorized to require each seed dealer selling, offering or exposing for sale in, or exporting from, this State any agricultural or vegetable seeds for seeding purposes, including packet or package seeds, to register with the Commissioner and to obtain a license annually. (1941, c. 114, s. 7; 1945, c. 828; 1947, c. 928; 1949, c. 725; 1963, c. 1182.)



§ 106-277.19. Revocation or refusal of license for cause; hearing; appeal.

§ 106‑277.19.  Revocation or refusal of license for cause; hearing; appeal.

The Commissioner is authorized to revoke any seed license issued, or to refuse to issue a seed license to any person as hereinafter provided, upon satisfactory proof that said person has repeatedly violated any of the provisions of this Article or any of the rules and regulations made and promulgated thereunder; provided that no license shall be revoked or refused until the person shall have first been given an opportunity to appear at a hearing before the Commissioner. Any person who is refused a license, or whose license is revoked by any order of the Commissioner, may appeal within 30 days from said order to the Superior Court of Wake County or the superior court of the county of his residence. (1941, c. 114, s. 6; 1943, c. 203, s. 4; 1945, c. 828; 1949, c. 725; 1953, c. 856, s. 5; 1957, c. 263, s. 3; 1963, c. 1182.)



§ 106-277.20. Right of entry for purposes of inspection; duty of vendors.

§ 106‑277.20.  Right of entry for purposes of inspection; duty of vendors.

For the purpose of carrying out this Article the Commissioner or his agent is authorized to enter upon any public or private premises during regular business hours in order to have access to seeds subject to his Article and the rules and regulations thereunder. It shall be the duty of the dealer or vendor to arrange seed lots so as to be accessible for inspection, and to provide such information and records as may be deemed necessary. (1941, c. 114, s.  6; 1943, c. 203, s. 4; 1945, c. 828; 1949, c. 725; 1953, c. 856, s. 5; 1957, c. 263, s. 3; 1963, c. 1182.)



§ 106-277.21. Sampling, inspecting and testing; notice of violations.

§ 106‑277.21.  Sampling, inspecting and testing; notice of violations.

It shall be the duty of the Commissioner, who may act through his authorized agents, to sample, inspect, make analysis of and test agricultural and vegetable seeds transported, held in storage, sold, offered or exposed for sale within this State for sowing purposes at such time and place and to such extent as he may deem necessary to determine whether said seeds are in compliance with  the provisions of this Article, and to notify promptly the person or persons who transported, had in his possession, sold, offered or exposed the seeds for sale of any violation. (1941, c. 114, s. 6; 1943, c. 203, s. 4; 1945, c. 828; 1949, c. 725; 1953, c. 856, s. 5; 1957, c. 263, s. 3; 1963, c. 1182.)



§ 106-277.22. Stop-sale orders; penalty covering expenses; appeal.

§ 106‑277.22.  Stop‑sale orders; penalty covering expenses; appeal.

The Commissioner is authorized to issue and enforce a written or printed "stop‑sale" order to the owner or custodian of any lot of agricultural or vegetable seeds which the Commissioner, or his authorized agent, finds is in violation of any of the provisions of this Article or the rules and regulations promulgated thereunder, which order shall prohibit further sale or movement of such seed until such officer has evidence that the law has been complied with and a written release has been issued to the owner or custodian of said seed by the enforcement officer. Any person violating the labeling requirements of the law shall be subject to a penalty covering all costs and expenses incurred in connection with the withdrawal from sale and the release of said seed. With respect to seeds which have been denied sale as provided in this section, the owner, custodian or the person labeling such seeds shall have the right to appeal from such order to the superior court of the county in which the seeds are  found, praying for judgment as to the justification of said order and for discharge of such seed from the order prohibiting the same in accordance with the findings of the court; and provided, further, that the provisions of this section shall not be construed as limiting the right of the enforcement officer to proceed as authorized by other sections of this Article. (1941, c. 114, s. 6; 1943, c. 203, s. 4; 1945, c. 828; 1949, c. 725; 1953, c. 856, s. 5; 1957, c. 263, s. 3; 1963, c. 1182.)



§ 106-277.23. Notice of violations; hearings, prosecutions or warnings.

§ 106‑277.23.  Notice of violations; hearings, prosecutions or warnings.

It shall be the duty of the Commissioner to give notice of every violation of the provisions of this Article with respect to agricultural or vegetable seeds, or mixtures of such seeds, to the person in whose hands such seeds are found, and to send copies of such notice to the shipper of such seed and to the person whose "analysis tag or label" is attached to the container of such seeds, in which notice the Commissioner may designate a time and place for a hearing. The person or persons involved shall have the right to introduce evidence either in person or by agent or attorney. If, after hearing, or without such hearing in the event the person fails or refuses to appeal, the Commissioner is of the opinion that the evidence warrants prosecution he may institute proceedings in a court of competent jurisdiction in the locality which the violation occurred or, if he believes the public interest will be adequately served thereby, he may direct to the alleged violator a suitable written notice or warning.  (1941, c. 114, s. 8; 1945, c. 828; 1949, c. 725; 1963, c. 1182; 2009‑455, s. 9.)



§ 106-277.24. Penalty for violations.

§ 106‑277.24.  Penalty for violations.

Any person, firm or corporation violating any provision of this Article or any rule or regulation adopted pursuant thereto shall be guilty of a Class 3 misdemeanor and upon conviction thereof shall only pay a fine of not more than five hundred dollars ($500.00). (1941, c. 114, s. 8; 1945, c. 828; 1949, c. 725; 1963, c. 1182; 1993, c. 539, s. 758; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-277.25. Seizure and disposition of seeds violating Article.

§ 106‑277.25.  Seizure and disposition of seeds violating Article.

Any lot of agricultural or vegetable seeds, mixtures of such seeds being sold, exposed for sale, offered for sale or held with intent to sell in this State contrary to the provisions of this Article shall be subject to seizure on complaint of the Commissioner to the resident judge of the superior court in the county in which the seeds or mixtures of such seeds are located. In the event the court finds the seeds to be in violation of the provisions of this Article and orders the condemnation thereof, such seeds shall be denatured, processed, destroyed, relabeled, or otherwise disposed of in compliance with the laws of this State; provided that in no instance shall such disposition be ordered by the court without first having given the claimant an opportunity to apply to the court for the release of the seeds,  with permission to process or relabel to bring them into compliance with the provisions of this Article.  (1945, c. 828; 1949, c. 725; 1963, c. 1182; 2009‑455, s. 10.)



§ 106-277.26. Publication of test results and other information.

§ 106‑277.26.  Publication of test results and other information.

The Commissioner is authorized to publish the results of analyses, tests, examinations, studies and investigations made as authorized by this Article, together with any other information he may deem advisable. (1941, c. 114, s. 6; 1943, c. 203, s. 4; 1945, c. 828; 1949, c. 725; 1953, c. 856, s. 5; 1957, c. 263, s. 3; 1963, c. 1182.)



§ 106-277.27. Cooperation with United States Department of Agriculture.

§ 106‑277.27.  Cooperation with United States Department of Agriculture.

The Commissioner is authorized to cooperate with the United States Department of Agriculture in seed law enforcement and testing seed for trueness as to kind and variety. (1941, c. 114, s. 6; 1943, c. 203, s. 4; 1945, c. 828; 1949, c. 725; 1953, c. 856, s. 5; 1957, c. 263, s. 3; 1963, c. 1182.)



§ 106-277.28. License and inspection fees.

§ 106‑277.28.  License and inspection fees.

For the purpose of providing a fund to defray the expense of inspection, examination, and analysis of seeds and the enforcement of this Article:

(1)        Repealed by Session Laws 1991, c. 588, s. 1.

(2)        Each seed dealer who offers for sale any agricultural, vegetable, or lawn or turf seeds for seeding purposes shall register with the Commissioner and shall obtain an annual license, for each location where activities are conducted, by January 1 of each year and shall pay the following license fee:

a.         Wholesale or combined wholesale and retail

seed dealer.............................................................................. $125.00

b......... Retail seed dealer...................................................................... $30.00.

c.,d.     Repealed by Session Laws 2009‑455, s. 11, effective October 1, 2009.

(3)        Each seed dealer or grower who has seed, whether originated or labeled by the dealer or grower, that is offered for sale in this State shall report the quantity of seed offered for sale and pay an inspection fee of four cents (4¢) for each container of seeds weighing 10 pounds or more. Seed shall be subject to the inspection fee and reporting requirements only once in any 12‑month period. This fee does not apply to seed grown by a farmer and offered for sale by the farmer at the farm where the seed was grown.

Each seed dealer or grower shall keep accurate records of the quantity of seeds and container weights offered for sale from each distribution point in the State. These records shall be available to the Commissioner or an authorized representative of the Commissioner at any and all reasonable hours for the purpose of verifying the quantity of seed offered for sale and the fees paid. Each seed dealer or grower shall report quarterly on forms furnished by the Commissioner the quantity and container weight of seeds first offered for sale that quarter. The reports shall be made on the first day of January, April, July, and October, or within 10 days thereafter. Inspection fees shall be due and paid with the next quarterly report filed after the seed is first offered for sale. If the report is not filed and the inspection fees paid to the Department of Agriculture and Consumer Services by the tenth day following the date due, or if the report of the quantity or container weights is false, the Commissioner may issue a stop‑sale order for all seed offered for sale by the dealer or grower. If the inspection fees are unpaid more than 15 days after the due date, the amount due shall bear a penalty of ten percent (10%) which shall be added to the inspection fees due.  (1941, c. 114, s. 7; 1945, c. 828; 1947, c. 928; 1949, c. 725; 1963, c. 1182; 1969, c. 105; 1987 (Reg. Sess., 1988), c. 1034, s. 13; 1989, c. 37, s. 8; 1991, c. 98, s. 1; c. 588, s. 1; 1995, c. 47, s. 5; 1997‑261, s. 48; 2005‑276, s. 42.1(c); 2009‑455, s. 11.)



§ 106-277.29: Repealed by Session Laws 1998-210, s. 2.

§ 106‑277.29:  Repealed by Session Laws 1998‑210, s.  2.



§ 106-277.30. Filing complaint; investigation; referral to Seed Board.

§ 106‑277.30.  Filing complaint; investigation; referral to Seed Board.

(a)        Complaint by Buyer.  When a buyer believes that he or she has suffered damages due to the failure of agricultural or vegetable seed to produce or perform as labeled or as warranted, or as the result of negligence, the buyer may make a sworn complaint against the dealer from whom the seeds were purchased, alleging the damages sustained or to be sustained, and file the complaint with the Commissioner within such time as to permit inspection of the seed, crops, or plants. The buyer shall send a copy of the complaint to the dealer by registered or certified mail. A filing fee of one hundred dollars ($100.00) shall be paid to the Department with each complaint filed. This fee may be used by the Commissioner to offset the expenses of the Seed Board incurred under G.S. 106‑277.32. Within 10 days after receipt of a copy of the complaint, the dealer may file an answer to the complaint and, in that event, shall send a copy to the buyer by registered or certified mail.

(b)        Investigation Requested by Dealer.  Any dealer who has received notice, either orally or in writing, that a buyer believes that he or she has suffered damage due to the failure of agricultural or vegetable seed sold by the dealer to perform as labeled or as warranted, or as a result of negligence, may request an investigation by the Seed Board pursuant to G.S. 106‑277.32. A filing fee of one hundred dollars ($100.00) shall be paid to the Department by the party requesting the investigation. The dealer shall send a copy of the request to the buyer by registered or certified mail. The buyer may file a response to the request with the Commissioner within 10 days of receipt of the request for an investigation.

(c)        Referral to Seed Board.  The Commissioner shall refer the complaint or request for investigation to the Seed Board to investigate and make findings and recommendations on the matters complained of pursuant to G.S. 106‑277.32. (1998‑210, s. 3.)



§ 106-277.31. Notice required.

§ 106‑277.31.  Notice required.

Dealers shall legibly print or type on each seed container or affix a label on each seed container a notice in the following form or using reasonably equivalent language:

"Notice of Claims Procedure for Defective Seed

North Carolina provides an opportunity for persons who believe that they have suffered damage from the failure of agriculture or vegetable seeds to perform as labeled or warranted, or as a result of negligence, to have the matter investigated and heard before a special seed board as an alternative to filing a court action. To take advantage of this procedure, a purchaser of seed must file a complaint with the North Carolina Commissioner of Agriculture in time for the seed, crop, or plants to be inspected. Failure to follow this procedure will limit the amount of damages you may be able to recover. Please contact the Commissioner of Agriculture for information about this claims procedure." (1998‑210, s. 3.)



§ 106-277.32. Seed Board created; membership; duties.

§ 106‑277.32.  Seed Board created; membership; duties.

(a)        The Commissioner shall appoint a Seed Board composed of five members, three of whom shall be appointed upon the recommendation of the following: Director of the Agricultural Research Service, North Carolina State University; Director of the North Carolina Cooperative Extension Service, North Carolina State University; and President of the North Carolina Seedsmen's Association. The other two members shall include: one farmer who is not connected in any way to selling seeds at retail or wholesale and one employee of the Department. An alternate for each member shall also be appointed in the same manner as that member was appointed to serve whenever that member is unable or unwilling to serve. Each member of the Board shall serve a four‑year term at the discretion of the Commissioner. The Board shall elect a chairperson. The chairperson shall conduct all meetings and deliberations and direct all other activities of the Board. Three members of the Board shall constitute a quorum and at least three board members must vote affirmatively for the Board to take any action.

(b)        A clerk shall be appointed to serve the Board. The clerk shall be an employee of the Department. The clerk shall keep accurate and correct records of all meetings and deliberations and perform other duties for the Board as directed by the chairperson.

(c)        The Department shall provide administrative support for the investigation under this section. The Board shall adopt rules to govern investigations and hearings. A copy of the rules shall be mailed to each party to a dispute upon receipt of a complaint.

(d)        Members of the Board appointed by the Commissioner who are not governmental employees shall be entitled to receive reimbursement for necessary travel and subsistence expenses pursuant to G.S. 138‑5. Members of the Board who are State employees shall be entitled to receive reimbursement for necessary travel and subsistence expenses pursuant to G.S. 138‑6.

(e)        The Attorney General shall represent the Board in any and all legal proceedings that may arise concerning or against the Board. (1998‑210, s. 3.)



§ 106-277.33. Duties of Seed Board.

§ 106‑277.33.  Duties of Seed Board.

(a)        In conducting its investigation of claims referred by the Commissioner, the Seed Board may engage in the following activities:

(1)        Examine the buyer regarding the buyer's use of the seed of which the buyer complains and examine the dealer on the dealer's packaging, labeling, and selling of the seed alleged to be faulty.

(2)        Grow a representative sample of the alleged faulty seed to production when such action is deemed by the Board to be necessary.

(3)        Hold informal hearings at a time and place directed by the chairperson upon reasonable notice to the buyer and the dealer.

(4)        Seek evaluations from authorities in allied disciplines, when deemed necessary by the Board.

(5)        Visit and inspect the affected site and take samples, make plant counts, and take pictures of affected and unaffected areas.

(b)        The Board shall keep a record of its activities and reports on file in the Department. The Department shall transmit all findings and recommendations to the buyer and to the dealer within 30 days of completion of the investigation.

(c)        No investigation shall be made by less than the whole membership of the Board unless the chairperson directs such investigation in writing. Such investigation shall be summarized in writing and considered by the Board in reporting its findings and making its recommendations.

(d)        The report of the investigation and the recommendations of the Seed Board shall be binding upon all parties to the extent, if any, that they have so agreed in writing subsequent to the filing of the complaint pursuant to G.S. 106‑277.30. (1998‑210, s. 3.)



§ 106-277.34. Actions regarding defective seed claims; evidence.

§ 106‑277.34.  Actions regarding defective seed claims; evidence.

(a)        In any court action involving a complaint that has been the subject of an investigation under G.S. 106‑277.32, any party may introduce evidence of seed quality, cultivation practices and procedures, and scientific opinion contained in the report of the Seed Board. Statements of the parties and recommendations of the Seed Board as resolution of the dispute are not admissible as evidence unless such evidence is otherwise discoverable.

(b)        In any court action where a buyer alleges that he or she suffered damages due to the failure of agricultural or vegetable seed to produce or perform as labeled or warranted, or as the result of negligence, and the buyer failed to make a sworn complaint against the dealer as set forth in G.S. 106‑277.30, the buyer's right to recover damages shall be limited to actual expenditures paid by the buyer to other persons for the cost of seed, labor, equipment, fertilizer, insecticide, herbicide, land rent, or other expenses incurred in connection with the cultivation of the seed alleged to be defective, less any value received by the buyer arising from the sale or transfer of any crops grown from the seed in question. (1998‑210, s. 3.)



§§ 106-278 through 106-284.4. Reserved for future codification purposes.

§§ 106‑278 through 106‑284.4.  Reserved for future codification purposes.



§§ 106-284.5 through 106-284.13: Repealed by Session Laws 1973, c. 294.

Article 31A.

Seed Potato Law.

§§ 106‑284.5 through 106‑284.13:  Repealed by Session Laws 1973, c.  294.



§ 106-284.14. Title.

Article 31B.

Vegetable Plant Law.

§ 106‑284.14.  Title.

This Article shall be known as the "Vegetable Plant Law." (1959, c. 91, s. 1.)



§ 106-284.15. Purpose of Article.

§ 106‑284.15.  Purpose of Article.

The purpose of this Article is to improve vegetable production in North Carolina and to enable vegetable producers to secure vegetable plants for transplanting that are free from diseases  and insects, and in order to prevent the spread of diseases and insects affecting the future stability of the vegetable industry and the general welfare of the public. (1959, c. 91, s. 2; 1973, c. 1370, s. 1.)



§ 106-284.16. Definitions.

§ 106‑284.16.  Definitions.

For the purpose of this Article, the following terms shall be construed respectively to mean:

(1)        "Certified vegetable plants for transplanting" shall mean plants which have been tagged or labeled so as to indicate that such plants have been inspected by an authorized agent of an officially recognized State inspecting or certifying agency of some state, and found to conform to the appropriate standards set by the North Carolina Board of Agriculture.

(2)        "Vegetable plants" shall mean such plants as asparagus, pepper, eggplant, sweet potato, onion, cabbage and other cole crops, tomato plants, white seed potatoes and onion sets intended for transplanting purposes and such other vegetable plants intended for transplanting purposes as the North Carolina Board of Agriculture may designate by regulation in order to protect the vegetable industry.

(3)        As applied to vegetable plants "standards" include the qualities of color, freshness, firmness, strength, straightness, unbroken and undamaged condition, uniformity of size, and freedom from injurious insects, diseases, nematodes, snails, and other pests and means the standards with respect thereto as established and fixed in regulations adopted by the North Carolina Board of Agriculture. (1959, c. 91, s. 3; 1973, c. 1370, s. 2.)



§ 106-284.17. Unlawful to sell plants not up to standard and not appropriately tagged or labeled.

§ 106‑284.17.  Unlawful to sell plants not up to standard and not appropriately tagged or labeled.

It shall be unlawful for any person, firm, or corporation to pack for sale, offer or expose for sale, or ship into this State any vegetable plants which do not meet the appropriate standards as set by the North Carolina Board of Agriculture and which have not been appropriately tagged or labeled as certified vegetable plants for transplanting. (1959, c. 91, s. 4; 1973, c. 1370, s. 3.)



§ 106-284.18. Rules and regulations.

§ 106‑284.18.  Rules and regulations.

The State Board of Agriculture is hereby authorized to adopt reasonable rules and regulations to carry out the intent, purposes and provisions of this Article. (1959, c. 91, s. 5; 1973, c.  1370, s. 4.)



§ 106-284.19. Inspection; interference with inspectors; "stop-sale" notice.

§ 106‑284.19.  Inspection; interference with inspectors; "stop‑sale" notice.

To enforce the provisions of this Article effectively, the Commissioner of Agriculture and his duly authorized agents are authorized to inspect vegetable plants, and may enter any place of business, warehouse, common carrier or other places where such vegetable plants are stored or being held, for the purpose of making such an inspection; and it shall be unlawful for any person, firm or corporation in custody of such vegetable plants or of the place in which the same are held to interfere with the Commissioner or his duly authorized agents in making such inspections. When the Commissioner or his authorized inspectors find vegetable plants being held, offered or exposed for sale in violation of any of the provisions of this Article or any rule or regulation adopted pursuant thereto, he may issue a "stop‑sale notice" to the owner or custodian of any such vegetable plants and shall tag such plants as are in violation. It shall be unlawful for anyone after notice or receipt of such "stop‑sale notice" to remove such notice from plants or from any location to which attached; or to plant, sell, give away, move or exchange for transplanting purposes any plants in respect to which such notice has been issued unless and until so authorized by the Commissioner or his agent or a court of competent jurisdiction. (1959, c. 91, s. 6; 1973, c. 1370, s. 5.)



§ 106-284.20. Interference with Commissioner, etc., or other violation a misdemeanor; penalties.

§ 106‑284.20.  Interference with Commissioner, etc., or other violation a misdemeanor; penalties.

If anyone shall interfere with or attempt to interfere with the Commissioner or any of his agents, while engaged in the performance of his duties under this law or shall violate any provision of this law or any rule or regulation of the Board of Agriculture adopted pursuant to this law, he shall be guilty of a Class 1 misdemeanor. Each day's violation shall constitute a separate offense. (1959, c. 91, s. 7; 1973, c. 1370, s. 6; 1993, c. 539, s. 759; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-284.21. Authority to permit sale of substandard plants.

§ 106‑284.21.  Authority to permit sale of substandard plants.

Notwithstanding any other provision of this Article, the Commissioner of Agriculture is authorized when the public necessity, welfare, economy, or any emergency situation requires it, to permit for such periods of time as, in his discretion may seem necessary, the sale of vegetable plants for transplanting purposes which do not meet the standards referred to in G.S. 106‑284.16. (1959, c. 91, s. 8.)



§ 106-284.22. When Article not applicable.

§ 106‑284.22.  When Article not applicable.

The provisions of this Article shall not apply:

(1)        To the sale by a grower or retail merchant of vegetable plants  grown within this State when such sale is made for home or garden or any noncommercial use; provided, however, the provisions shall apply to such sale when such plants are found to be infested with pests so that the exposure for sale or planting is deemed by the Commissioner or his agent to be a hazard to the commercial vegetable industry of North Carolina.

(2)        To the sale of vegetable plants for commercial transplanting  purposes in this State when grown within this State and sold by a plant producer to a planter having personal knowledge of the conditions under which such vegetable plants were grown or produced provided that such plants are transplanted within a 30‑mile radius at which they were grown; but also provided, however, the provisions shall apply to such sale when such plants are found to be infested with pests so that the exposure for sale or planting is deemed by the Commissioner or his agent to be a hazard to the commercial vegetable industry of North Carolina. (1959, c. 91, s. 9; 1973, c. 1370, s. 7.)



§ 106-284.23. Not set out.

§ 106‑284.23.  Not set out.



§§ 106-284.24 through 106-284.29. Reserved for future codification purposes.

§§ 106‑284.24 through 106‑284.29.  Reserved for future codification purposes.



§ 106-284.30. Title.

Article 31C.

North Carolina Commercial Feed Law of 1973.

§ 106‑284.30.  Title.

This Article shall be known as the "North Carolina Commercial Feed Law of 1973." (1973, c. 771, s. 2.)



§ 106-284.31. Purpose.

§ 106‑284.31.  Purpose.

The purpose of this Article is to regulate the manufacture and distribution of commercial feeds in the State of North Carolina and to protect a farmer‑buyer from the manufacturer‑seller of concentrated, commercial feed who might sell substandard or mislabeled feedstuff, and not to protect from himself a farmer who mixes his own feed. (1973, c. 771, s. 1.)



§ 106-284.32. Enforcing official.

§ 106‑284.32.  Enforcing official.

This Article shall be administered by the Commissioner of Agriculture of the State of North Carolina, hereinafter referred to as the "Commissioner." (1973, c. 771, s. 3.)



§ 106-284.33. Definitions of words and terms.

§ 106‑284.33.  Definitions of words and terms.

When used in this Article:

(1)        The term "Board" means the North Carolina State Board of Agriculture.

(2)        The term "brand name" means any word, name, symbol, or device, or any combination thereof, identifying the commercial feed of a distributor or registrant and distinguishing it from that of others.

(3)        The term "canned pet food" means any commercial feed packed in cans or hermetically sealed containers, and used or intended for use as food for pets.

(4)        The term "commercial feed" means all materials, except whole unmixed seed such as corn, including physically altered entire unmixed seeds when not adulterated within the meaning of G.S. 106‑284.38(1), which are distributed for use as feed or for mixing in feed; provided, that the Board by regulation may exempt from this definition, or from specific provisions of this Article, hay, straw, stover, silage, cobs, husks, hulls, unpasteurized milk, and individual chemical compounds or substances which are not intermixed or mixed with other materials, and are not adulterated within the meaning of G.S. 106‑284.38(1).

(4a)      The term "contract feeder" means a person who, as an independent contractor, feeds commercial feed to animals pursuant to a contract between that person and a manufacturer of commercial feeds whereby such commercial feed is supplied, furnished, or otherwise provided to such person by the said manufacturer and whereby such person's remuneration is determined all or in part by feed consumption, mortality, profits, or amount or quality of product produced by the independent contractor.

(5)        The term "customer‑formula feed" means commercial feed, each batch of which is mixed according to the formula of the customer, furnished in writing over the signature of the customer or his designated agent with each batch moved directly from the manufacturer to the customer and not stocked or displayed in a dealer's warehouse or sales area and not resold or redistributed to any person.

(6)        The term "distribute" means to offer for sale, sell, exchange, or barter, commercial feed.

(7)        The term "distributor" means any person who distributes.

(8)        The term "drug" means any article intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in animals other than man and articles other than feed intended to affect the structure or any function of the animal body.

(9)        The term "feed ingredient" means each of the constituent materials making up a commercial feed.

(10)      The term "label" means a display of written, printed, or graphic matter upon or affixed to the container in which a commercial feed is distributed, or on the invoice or delivery slip with which a commercial feed is distributed.

(11)      The term "labeling" means all labels and other written, printed, or graphic matter (i) upon a commercial feed or any of its containers or wrapper or (ii) accompanying such commercial feed, or advertisement, brochures, posters, television and radio announcements used in promoting the sale of such commercial feed.

(12)      The term "manufacture" means to grind, mix or blend, or further process a commercial feed for distribution.

(13)      The term "mineral feed" means a commercial feed intended to supply primarily mineral elements or inorganic nutrients.

(14)      The term "official sample" means a sample of feed taken by the Commissioner or his agent in accordance with the provisions of G.S. 106‑284.42(a), (c) or (e).

(15)      The terms "percent" or "percentage" means percentage by weight, except in G.S. 106‑284.42 where these terms refer to the retail value of the lot of commercial feed.

(16)      The term "permitted analytical variation" means allowance for the inherent variability in sampling and laboratory analysis in guaranteed components. Manufacturing variations and their effect on the guaranteed components are not included in such values.

(17)      The term "person" means an individual, a partnership, a corporation, an association, and any other legal entity.

(18)      The term "pet" means any domesticated animal normally maintained in or near the household(s) of the owner(s) thereof.

(19)      The term "pet food" means any commercial feed prepared and distributed for consumption by pets.

(20)      The term "product name" means the name of the commercial feed which identifies it as to kind, class, or specific use.

(21)      The term "specialty pet" means any domesticated animal pet normally maintained in a cage or tank, such as, but not limited to, gerbils, hamsters, canaries, psittacine birds, mynahs, finches, tropical fish, goldfish, snakes and turtles.

(22)      The term "specialty pet food" means any commercial feed prepared and distributed for consumption by specialty pets.

(23)      The term "ton" means a net weight of 2,000 pounds avoirdupois.  (1973, c. 771, s. 4; 1975, c. 900, s. 1; c. 961, s. 1; 2008‑88, s. 3.)



§ 106-284.34. Registration.

§ 106‑284.34.  Registration.

(a)        No person shall manufacture or distribute a commercial feed in this State, unless he has filed with the Commissioner on forms provided by the Commissioner, his name, place of business, and location of each manufacturing facility in this State, if any, and made application to the Commissioner for a permit to report the quantity of commercial feed distributed in this State.

(b)        Manufacturers of registered feeds may apply for, and the Commissioner at his discretion may issue, numbered permits authorizing manufacturers of registered feeds to purchase commercial feed as defined in G.S. 106‑284.33(4), and the responsibility for the payment of the inspection fee assessed by the provisions of this Article will be assumed by the purchaser to whom such permit has been issued. The Commissioner may at his discretion, and without notice, cancel any permit issued under the provision of this section. The use of permits issued under the provisions of this section shall be governed by rules and regulations promulgated by the Commissioner.

(c)        No person shall distribute in this State a commercial feed, except a customer‑formula feed, which has not been registered pursuant to the provisions of this section. The application for registration shall be submitted in the manner prescribed by the Commissioner. Upon approval by the Commissioner or his duly designated agent the registration shall be issued to the applicant. All registrations expire on the thirty‑first day of December of each year. An annual registration fee of five dollars ($5.00) for each commercial feed other than canned pet food shall accompany each request for registration. An annual registration fee of twelve dollars ($12.00) for each canned pet food shall accompany each request for registration.

(d)        The Commissioner is empowered to refuse registration of any commercial feed not in compliance with the provisions of this Article and to cancel any registration subsequently found not to be in compliance with any provisions of this Article: Provided, that no registration shall be refused or canceled unless the registrant shall have been given an opportunity to be heard before the Commissioner or his duly designated agent and to amend his application in order to comply with the requirements of this Article.

(e)        The manufacturer of commercial feed that has not been registered and is found being distributed in the State shall pay a thirty‑dollar ($30.00) delinquent registration fee in addition to the regular registration fee. (1973, c. 771, s. 5; 1989, c. 544, s. 7; 2005‑276, s. 42.1(a).)



§ 106-284.35. Labeling.

§ 106‑284.35.  Labeling.

A commercial feed shall be labeled as follows:

(1)        In case of commercial feed, except a customer‑formula feed, it shall be accompanied by a label bearing the following information:

a.         The net weight.

b.         The product name and the brand name, if any, under which the commercial feed is distributed.

c.         The guaranteed analysis stated in such terms as the Board by regulation determines is required to advise the users of the composition of the feed or to support claims made in the labeling. In all cases the substances or elements must be determinable by laboratory methods such as the methods published by the Association of Official Analytical Chemists.

d.         The common or usual name of each ingredient used in the manufacture of the commercial feed: Provided, that the Board by regulation may permit the use of collective terms for a group of ingredients which perform a similar function, or the Board may exempt such commercial feeds, or any group thereof, from this requirement of an ingredient statement if it finds that such statement is not required in the interest of consumers.

e.         The name and principal mailing address of the manufacturer or the person distributing the commercial feed.

f.          Adequate directions for use for all commercial feeds containing drugs and for such other feeds as the Board may require by regulations as necessary for their safe and effective use.

g.         Such precautionary statements as the Board by regulation determines are necessary for the safe and effective use of the commercial feed.

(2)        In the case of a customer‑formula feed, it shall be accompanied by a label, invoice, delivery slip, or other shipping document to be presented to the purchaser at time of delivery, bearing the following information:

a.         Name and address of the manufacturer.

b.         Name and address of the purchaser.

c.         Date of delivery.

d.         The product name and brand name, if any, and the net weight of each registered commercial feed used in the mixture, and the net weight of each other ingredient used.

e.         Adequate directions for use for all customer‑formula feeds containing drugs and for such other feeds as the Board may require by regulation as necessary for their safe and effective use.

f.          Such precautionary statements as the Board by regulation determines are necessary for the safe and effective use of the customer‑formula feed. (1973, c. 771, s. 6.)



§ 106-284.36. Bag weights.

§ 106‑284.36.  Bag weights.

All commercial feed, except that in bags or packages of five pounds or less, shall be in such standard‑weight bags or packages as the Board by regulation shall prescribe. (1973, c. 771, s. 7.)



§ 106-284.37. Misbranding.

§ 106‑284.37.  Misbranding.

A commercial feed shall be deemed to be misbranded:

(1)        If its labeling is false or misleading in any particular.

(2)        If it is distributed under the name of another commercial feed.

(3)        If it is not labeled as required in G.S. 106‑284.35.

(4)        If it purports to be or is represented as a commercial feed,  or if it purports to contain or is represented as containing a commercial feed ingredient, unless such commercial feed or feed ingredient conforms to the definition, if any, prescribed by regulation by the Board.

(5)        If any word, statement, or other information required by or under authority of this Article to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use. (1973, c. 771, s. 8.)



§ 106-284.38. Adulteration.

§ 106‑284.38.  Adulteration.

A commercial feed shall be deemed to be adulterated:

(1)        a.         If it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance, such commercial feed shall not be considered adulterated under this subdivision if the quantity of such substance in such commercial feed does not ordinarily render it injurious to health; or

b.         If it bears or contains any added poisonous, added deleterious, or added nonnutritive substance which is unsafe within the meaning of section 406 of the Federal Food, Drug and Cosmetic Act (other than one which is (i) a pesticide chemical in or on a raw agricultural commodity; or (ii) a food additive); or

c.         If it is, or it bears or contains, any food additive which is unsafe within the meaning of section 409 of the Federal Food, Drug and Cosmetic Act; or

d.         If it is a raw agricultural commodity and it bears or contains a pesticide chemical which is unsafe within the meaning of section 408(a) of the Federal Food, Drug and Cosmetic Act; provided, that where a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or a tolerance prescribed under section 408 of the Federal Food, Drug and Cosmetic Act and such raw agricultural commodity has  been subjected to processing such as canning, cooking, freezing, dehydrating, or milling, the residue of such pesticide chemical remaining in or on such processed feed shall not be deemed unsafe if such residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice and the concentration of such residue in the processed feed is not greater than the tolerance prescribed for the raw agricultural commodity unless the feeding of such processed feed will result or is likely to result in a pesticide residue in the edible product of the animal, which is unsafe within the meaning of section 408(a), of the Federal Food, Drug and Cosmetic Act.

e.         If it is, or it bears or contains, any color additive which is unsafe within the meaning of section 706 of the Federal Food, Drug and Cosmetic Act.

(2)        If any valuable constituent has been in whole or in part omitted or abstracted therefrom or any less valuable substance substituted therefor.

(3)        If its composition or quality falls below or differs from that which it is purported or is represented to possess by its labeling.

(4)        If it contains a drug and the methods used in or the facilities or controls used for its manufacture, processing, or packaging do not conform to current good manufacturing practice regulations promulgated by the Board to assure that the drug meets the requirements of this Article as to safety and has the identity and strength and meets the quality and purity characteristics which its purports or is represented to possess.  In promulgating such regulations, the Board shall adopt the current good manufacturing practice regulations for medicated feed premixes and for medicated feeds established under authority of the Federal Food, Drug and Cosmetic Act, unless it determines that they are not appropriate to the conditions which exist in this State.

(5)        If it contains viable weed seeds in amounts exceeding the limits which the Board shall establish by rule or regulation. (1973, c. 771, s. 9.)



§ 106-284.39. Prohibited acts.

§ 106‑284.39.  Prohibited acts.

The following acts and the causing thereof within the State of North Carolina are hereby prohibited:

(1)        The manufacture or distribution of any commercial feed that is  adulterated or misbranded.

(2)        The adulteration or misbranding of any commercial feed.

(3)        The distribution of agricultural commodities such as whole seed, hay, straw, stover, silage, cobs, husks, and hulls, which are adulterated within the meaning of G.S. 106‑284.38(1).

(4)        The removal or disposal of a commercial feed in violation of an order under G.S. 106‑284.43.

(5)        The failure or refusal to register in accordance with G.S. 106‑284.34.

(6)        The violation of G.S. 106‑284.44(f).

(7)        Failure to pay inspection fees and file reports as required by G.S. 106‑284.40.

(8)        The use of metal fasteners as bag fasteners or for attaching labels to the containers of commercial feed. (1973, c. 771, s. 10.)



§ 106-284.40. Inspection fees and reports.

§ 106‑284.40.  Inspection fees and reports.

(a)        An inspection fee at the rate of three cents (3¢) for each carton of 48 cans shall be paid on canned pet food distributed in this State by the person whose name appears on the label as the manufacturing distributor or guarantor subject to (b)(1), (2), (3), and (5) of this section.

(b)        An inspection fee at the rate of twelve cents (12¢) per ton shall be paid on commercial feeds distributed in the State by the person whose name appears on the label of the commercial feed as the manufacturer, distributor or guarantor of the commercial feed, subject to the following:

(1)        No fee shall be paid on a commercial feed if the payment has been made by a previous distributor.

(2)        No fee shall be paid on customer‑formula feeds if the inspection fee is paid on the commercial feeds which are used as ingredients therein.

(3)        No fee shall be paid on commercial feeds which are used as ingredients or a base for the manufacture of commercial feeds which are registered, if the fee has already been paid. If the inspection fee has already been paid on such commercial feed, the amount paid shall be deducted from the gross amount due on the total feed produced.

(4)        In the case of a commercial feed other than canned pet food which is distributed in the State only in packages of five pounds or less, an annual registration fee of forty dollars ($40.00) shall be paid in lieu of the inspection fee specified above.

(5)        The minimum inspection fee shall be ten dollars ($10.00) per quarter unless no feed was sold in the State during the quarter.

(6)        Manufacturers of commercial feeds may appear before the Board, and after finding there exists a contract feeder relationship between a manufacturer of commercial feeds and an independent contractor, the Board may issue annual numbered permits exempting that manufacturer of commercial feed from paying the inspection fee assessed by the provisions of this law for that feed delivered to the contract feeder. The manufacturer of ingredients who sells such ingredients to manufacturers of commercial feeds under this subdivision shall have in his possession the exemption number of the permit referred to in G.S. 106‑284.34(b) and/or the permit issued by the Board under this subdivision before the supplier may be relieved of the responsibility for payment of the inspection fee. The holder of a valid contract feeder exemption permit shall be exempt from paying the inspection fee on all ingredients purchased for its own use, provided that at least one‑half of the ingredients purchased in the previous calendar year were used in feed delivered to contract feeders.

The holder of said permit may voluntarily return said permit to the Commissioner for cancellation at which time said holder may not apply for or receive another exemption permit under this subdivision for a period of 12 months. The exemption permits under this subdivision shall be renewable automatically every year by the Board without additional findings of fact unless it is brought to the Board's attention by the Commissioner or his duly designated officer or employee that there no longer exists the relationship of a contract feeder between the manufacturer of commercial feeds and an independent contractor. In the event the Commissioner or his duly designated officer or employee notifies the Board when the permit is to be automatically renewed or anytime the permit is in effect, that there no longer exists a contract feeder relationship for the permit holder, the Board shall determine the veracity of the notification and revoke said permit if the facts are found to be true by the Board.

Commercial feeds exempt from inspection fees under this subdivision shall not be subject to sampling and analysis other than as may be necessary to determine compliance with good manufacturing practice regulations pertaining to medicated animal feed and medicated feed premixes established under G.S. 106‑284.38(4) of this law.

(c)        Each person who is liable for the payment of such fee shall:

(1)        File, not later than the last day of January, April, July and October of each year, a quarterly statement setting forth the number of net tons of commercial feeds and/or cases of canned pet food distributed in this State during the preceding calendar quarter, and upon filing such statements shall pay the inspection fee at the rate stated in subsections (a) and (b) of this section. Inspection fees which are due and owing and have not been remitted to the Commissioner within 15 days following the due date shall have a penalty fee of ten percent (10%) (minimum ten dollars ($10.00)) added to the amount due when payment is finally made. The assessment of this penalty fee shall not prevent the Commissioner from taking other actions as provided in this Chapter.

(2)        Keep such records as may be necessary or required by the Commissioner to indicate accurately the tonnage of commercial feed distributed in this State, and the Commissioner or his duly designated agent shall have the right to examine such records during normal business hours, to verify statements of tonnage. Failure to make an accurate statement of tonnage or to pay the inspection fee or comply as provided herein shall constitute sufficient cause for the cancellation of all registrations on file for the distributor. (1973, c. 771, s. 11; 1975, c. 900, s. 2; c. 961, s. 2; 1987 (Reg. Sess., 1988), c. 1043; 1989, c. 544, s. 6; 2005‑276, s. 42.1(b).)



§ 106-284.41. Rules and regulations.

§ 106‑284.41.  Rules and regulations.

(a)        The Board is authorized to promulgate such rules and regulations for commercial feeds and pet foods as are specifically authorized in this Article and such other reasonable rules and regulations as may be necessary for the efficient enforcement of this  Article. In the interest of uniformity the Board shall by regulation adopt, unless it determines that they are inconsistent with the provisions of this Article or are not appropriate to conditions which exist in this State, the following:

(1)        The official definitions of feed ingredients and official feed terms adopted by the Association of American Feed Control Officials and published in the official publication of that organization, and

(2)        Any regulations promulgated pursuant to the authority of the Federal Food, Drug and Cosmetic Act (21 U.S.C. section 301 et seq.).

(b)        Before the issuance, amendment, or repeal of any rule or regulation authorized by this Article, the Board shall publish the proposed regulation, amendment, or notice to repeal an existing regulation in a manner reasonably calculated to give interested parties, including all current registrants, adequate notice and shall afford all interested persons an opportunity to present their views thereon, orally or in writing, within a reasonable period of time. After consideration of all views presented by interested persons, the Board shall take appropriate action to issue the proposed rule or regulation or to amend or repeal an existing rule or regulation. The provisions of this subsection notwithstanding, if the Board pursuant to the authority of this Article, adopts the official definitions of feed ingredients or official feed terms as adopted by the Association of American Feed Control Officials, or regulations promulgated pursuant to the authority of the Federal Food, Drug and Cosmetic Act,  any amendment or modification adopted by said Association or by the Secretary of Health, Education and Welfare in the case of regulations promulgated pursuant to the Federal Food, Drug and Cosmetic Act, shall be deemed adopted automatically under this Article without regard to the publication of the notice required by this subsection (b), unless the Board by resolution specifically determines that said amendment or modification shall not be adopted. (1973, c. 771, s. 12; 1975, c. 19, s. 32.)



§ 106-284.42. Inspection, sampling, and analysis.

§ 106‑284.42.  Inspection, sampling, and analysis.

(a)        For the purpose of enforcement of this Article, and in order to determine whether its provisions have been complied with, including whether or not any operations may be subject to such provisions, officers or employees duly designated by the Commissioner upon presenting appropriate credentials, to the owner, operator, or agent in charge, are authorized (i) to enter, during normal business hours or actual operation, any factory, warehouse, or establishment within the State in which commercial feeds are manufactured, processed, packed, or held for distribution and take samples therefrom or to enter any vehicle being used to transport or hold such feeds and take samples therefrom; and (ii) to inspect during normal business hours or while in operation, such factory, warehouse, establishment or vehicle and all pertinent equipment, finished or unfinished materials, containers, and labeling therein. The inspection may include the verification of such records, and production and control procedures as may be necessary to determine compliance with this Article.

(b)        A separate presentation of appropriate credentials shall be given for each such inspection, but a presentation shall not be required for each entry made during the period covered by the inspection. Each such inspection shall be commenced and completed with reasonable promptness. Upon completion of the inspection, the person in charge of the facility or vehicle shall be so notified.

(c)        If the officer or employee making such inspection of a factory, warehouse, or other establishment has obtained a sample(s) in the course of the inspection, upon completion of the inspection and prior to leaving the premises he shall give to the owner, operator, or agent in charge a receipt describing the sample(s) obtained.

(d)        If the owner of any factory, warehouse or establishment described in subsection (a), or his agent, refuses to admit the Commissioner or his agent to inspect in accordance with subsections (a) and (b), the Commissioner or his agent is authorized to obtain without notice from any district or superior court judge within the county where the facility is located, an order directing such owner or his agent to submit the premises described in such order to inspection.

(e)        Sampling and analysis shall be conducted in accordance with methods published by the Association of Official Analytical Chemists, or in accordance with other generally recognized methods.

(f)         The results of all analyses of official samples shall be forwarded by the Commissioner to the person named on the label and to the dealer. When the inspection and analysis of an official sample indicates a commercial feed has been adulterated or misbranded, and upon written request within 30 days following receipt of the analysis, the Commissioner shall furnish to the registrant a portion of the sample concerned.

(g)        The Commissioner, in determining for administrative purposes whether a commercial feed is deficient in any component, shall be guided by the official sample as defined in G.S. 106‑284.33, subdivision (14), and obtained and analyzed as provided for in subsections (a), (c), and (e) of this section.

(h)        The Board is authorized to adopt regulations establishing permitted analytical variation providing for reasonable deviation from the guaranteed analysis.

(i)         The registrant of a commercial feed found to be in significant violative deviation from the guarantee shall be subject to a penalty for this deviation.

(j)         If the analysis of a sample shows a deviation from permitted analytical variation established by the Board, the registrant or other responsible person shall be penalized according to the following schedule:

Component Deviating                                       Method of Penalty Assessment

Crude protein............................. Three times the relative percentage * of deviation from the guarantee times the retail value of the commercial feed.

Crude fat.................................... Ten percent (10%) of retail value of the lot of commercial feed.

Crude fiber................................. Ten percent (10%) of retail value of the lot of commercial feed.

Vitamins..................................... Ten percent (10%) of retail value of the lot of commercial feed.

Minerals..................................... Ten percent (10%) of retail value of the lot of commercial feed.

Crude protein

equivalent from

nonprotein

nitrogen...................................... Ten percent (10%) of retail value of the lot of commercial feed.

Animal drugs.............................. Twenty percent (20%) of retail value of the lot of commercial feed.

Antibiotics.................................. Twenty percent (20%) of retail value of the lot of commercial feed.

Other analysis............................. Ten percent (10%) of retail value of the lot of commercial feed.

* Example, a feed guaranteed 16.0% protein and assaying only 14.0%, will be considered as 2.0%/16.0%, or 12.5% deficient in protein. The penalty will be computed as 3 x 0.125 x retail value of the feed, or 0.375 x retail value of the feed.

(k)        Penalties for multiple deficiencies within a sample shall be additive; provided that in no case shall the penalty exceed the retail value of the product. The minimum penalty under any of the foregoing provisions shall be twenty‑five dollars ($25.00) or the retail value of the product whichever is smaller, regardless of the value of the deficiency.

(l)         Within 60 days from the date of written notice by the Commissioner or his duly designated agent to the manufacturer, guarantor, dealer or agent, all penalties assessed and collected under this section shall be paid to the purchaser of the lot of feed or canned pet food represented by the sample analyzed. When such penalties are paid, receipts shall be taken and promptly forwarded to the Commissioner of Agriculture. If said consumers cannot be found, the clear proceeds of the penalty assessed shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1973, ch. 771, s. 13; 1997‑261, s. 109; 1998‑215, s. 11.)



§ 106-284.43. Detained commercial feeds.

§ 106‑284.43.  Detained commercial feeds.

(a)        "Withdrawal from distribution" orders: When the Commissioner or his authorized agent has reasonable cause to believe any lot of commercial feed is being distributed in violation of any of the provisions of this Article or of any of the prescribed regulations under this Article, he may issue and enforce a written or printed "withdrawal from distribution" order, ordering the distributor not to dispose of the lot of commercial feed in any manner until written permission is given by the Commissioner or a court. The Commissioner shall release the lot of commercial feed so withdrawn when said provisions and regulations have been complied with. If compliance is not obtained within 30 days, the Commissioner may begin, or upon request of the distributor or registrant shall begin, proceedings for condemnation.

(b)        "Condemnation and confiscation": Any lot of commercial feed not in compliance with said provisions and regulations shall be subject to seizure on complaint of the Commissioner to the superior court in the county in which said commercial feed is located. In the event the court finds the said commercial feed to be in violation of this Article, and orders the condemnation of said commercial feed, it shall be disposed of in any manner consistent with the quality of the commercial feed and the laws of the State, provided, that in no instance shall the disposition of said commercial feed be ordered by the court without first giving the claimant an opportunity to apply to the court for release of said commercial feed or for permission to process or relabel said commercial feed to bring it into compliance with this Article. All costs and expenses incurred by the Department of Agriculture and Consumer Services in any proceedings associated with such seizure and confiscation shall be paid by the claimant. (1973, c. 771, s. 14; 1997‑261, s. 109.)



§ 106-284.44. Penalties; enforcement of Article; judicial review; confidentiality of information.

§ 106‑284.44.  Penalties; enforcement of Article; judicial review; confidentiality of information.

(a)        Any person who shall be adjudged to have violated any provision of this Article, or any regulation of the Board adopted pursuant to this Article, shall be guilty of a Class 2 misdemeanor.  In addition, if any person continues to violate or further violates any provision of this Article after written notice from the Commissioner, or his duly designated agent, the court may determine that each day during which the violation continued or is repeated constitutes a separate violation subject to the foregoing penalties.

(b)        Nothing in this Article shall be construed as requiring the Commissioner or his representative to: (i) report for prosecution, or (ii) institute seizure proceedings, or (iii) issue a withdrawal from distribution order, as a result of minor violations of the Article, or when he believes the public interest will best be served by suitable notice of warning in writing.

(c)        It shall be the duty of each district attorney to whom any violation is reported to cause appropriate proceedings to be instituted and prosecuted in a court of competent jurisdiction without delay.  Before the Commissioner reports a violation for such prosecution, an opportunity shall be given the distributor to present his view to the Commissioner or his designated agent.

(d)        The Commissioner is hereby authorized to apply for and the court to grant a temporary restraining order and a preliminary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this Article or any rule or regulation promulgated under the Article notwithstanding the existence of other remedies at law.

(e)        Any person adversely affected by an act, order, or ruling made pursuant to the provisions of this Article may within 30 days thereafter bring action in the Superior Court of Wake County for judicial review of such act, order or ruling according to the provisions of Chapter 150B of the General Statutes.

(f)         Any person who uses to his own advantage, or reveals to other than the Board, or officers of the other State agencies whose requests are deemed justifiable by the Commissioner, or to the courts when relevant in any judicial proceeding, any information acquired under the authority of this Article, concerning any method, records, formulations, or processes which as a trade secret is entitled to protection, is guilty of a Class 2 misdemeanor; provided, that this prohibition shall not be deemed as prohibiting the Commissioner, or his duly authorized agent, from exchanging information of a regulatory nature with duly appointed officials of the United States government, or of the other states, who are similarly prohibited by law from revealing this information. (1973, c. 47, s. 2; c. 771, s. 15; c. 1331, s. 3; 1987, c. 827, s. 1; 1993, c. 539, ss. 760, 761; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-284.45. Cooperation with other entities.

§ 106‑284.45.  Cooperation with other entities.

The Commissioner may cooperate with and enter into agreements with governmental agencies of this State, other states, agencies of the federal government, and private associations in order to carry out the purpose and provisions of this Article. (1973, c. 771, s. 16.)



§ 106-284.46. Publication.

§ 106‑284.46.  Publication.

The Commissioner shall publish at least annually, in such forms as he may deem proper, information concerning the sales of commercial feeds, together with such data on their production and use  as he may consider advisable, and a report of the results of the analyses of official samples of commercial feeds sold within the State as compared with the analyses guaranteed in the registration and on the label; provided, that the information concerning production and use of commercial feed shall not disclose the operations of any person. (1973, c. 771, s. 17.)



§§ 106-285 through 106-302. Repealed by Session Laws 1977, c. 42.

Article 32.

Linseed Oil.

§§ 106‑285 through 106‑302.  Repealed by Session Laws 1977, c. 42.



§ 106-303: Repealed by Session Laws 1987, c. 244, s. 1(i).

Article 33.

Adulterated Turpentine.

§ 106‑303:  Repealed by Session Laws 1987, c.  244, s. 1(i).



§ 106-304. Proclamation of livestock and poultry quarantine.

Article 34.

Animal Diseases.

Part 1. Quarantine and Miscellaneous Provisions.

§ 106‑304.  Proclamation of livestock and poultry quarantine.

Upon the recommendation of the Commissioner of Agriculture, it shall be lawful for the Governor to issue his proclamation forbidding the importation into this State of any and all kinds of livestock and poultry from any state where there is known to prevail contagious or infectious diseases among the livestock and poultry of such state. (1915, c. 174, s. 1; C.S., s. 4871; 1969, c. 606, s. 1.)



§ 106-305. Proclamation of infected feedstuff quarantine.

§ 106‑305.  Proclamation of infected feedstuff quarantine.

Upon the recommendation of the Commissioner of Agriculture, it shall be lawful for the Governor to issue his proclamation forbidding the importation into this State of any feedstuff or any other article or material dangerous to livestock and poultry as a carrier of infectious or contagious disease from any area outside the  State. This shall also include any and all materials imported for manufacturing purposes or for any other use, which have been tested by any state or federal agency competent to make such tests and found to contain living infectious and contagious organisms known to be injurious to the health of man, livestock and poultry. (1915, c. 174, s. 2; C.S., s. 4872; 1953, c. 1328; 1969, c. 606, s. 1.)



§ 106-306. Rules to enforce quarantine.

§ 106‑306.  Rules to enforce quarantine.

Upon such proclamation being made, the Commissioner of Agriculture shall have power to make rules and regulations to make effective the proclamation and to stamp out such infectious or contagious diseases as may break out among the livestock and poultry in this State. (1915, c. 174, s. 3; C.S., s. 4873; 1969, c. 606, s. 1.)



§ 106-307. Violation of proclamation or rules.

§ 106‑307.  Violation of proclamation or rules.

Any person, firm, or corporation violating the terms of the proclamation of the Governor, or any rule or regulation made by the Commissioner of Agriculture in pursuance thereof, shall be guilty of a Class 2 misdemeanor. (1915, c. 174, s. 4; C.S., s. 4874; 1969, c. 606, s. 1; 1993, c. 539, s. 762; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-307.1. Serums, vaccines, etc., for control of animal diseases.

§ 106‑307.1.  Serums, vaccines, etc., for control of animal diseases.

The North Carolina Department of Agriculture and Consumer Services is authorized and empowered to purchase for resale serums, viruses, vaccines, biologics, and other products for the control of animal and poultry diseases. The resale of said serums, viruses, vaccines, biologics and other products shall be at a reasonable price to be determined by the Commissioner of Agriculture. (1943, c. 640, s. 1; 1969, c. 606, s. 1; 1997‑261, s. 49.)



§ 106-307.2. Reports of infectious disease in livestock and poultry to State Veterinarian.

§ 106‑307.2.  Reports of infectious disease in livestock and poultry to State Veterinarian.

(a)        All persons practicing veterinary medicine in North Carolina shall report promptly to the State Veterinarian the existence of any reportable contagious or infectious disease in livestock and poultry. The Board of Agriculture shall establish by rule a list of animal diseases and conditions to be reported and the time and manner of reporting.

(b)        The State Veterinarian shall notify the State Health Director and the Director of the Division of Environmental Health in the Department of Environment and Natural Resources when the State Veterinarian receives a report indicating an occurrence or potential outbreak of anthrax, arboviral infections, brucellosis, epidemic typhus, hantavirus infections, murine typhus, plague, psittacosis, Q fever, hemorrhagic fever, virus infections, and any other disease or condition transmissible to humans that the State Veterinarian determines may have been caused by a terrorist act. (1943, c. 640, s. 2; 1969, c. 606, s. 1; 2002‑179, s. 9.)



§ 106-307.3. Quarantine of infected or inoculated livestock.

§ 106‑307.3.  Quarantine of infected or inoculated livestock.

Hog cholera and other contagious and infectious diseases of livestock are hereby declared to be a menace to the livestock industry and all livestock infected with or exposed to a contagious or infectious disease may be quarantined by the State Veterinarian or his authorized representative in accordance with regulations promulgated by the State Board of Agriculture. All livestock that are inoculated with a product containing a living virus or other organism are subject to quarantine at the time of inoculation in accordance with regulations promulgated by the State Board of Agriculture: Provided, nothing herein contained shall be construed as preventing anyone entitled to administer serum or vaccine under existing laws from continuing to administer same. (1943, c. 640, s. 3; 1969, c. 606, s. 1.)



§ 106-307.4. Quarantine of inoculated poultry.

§ 106‑307.4.  Quarantine of inoculated poultry.

All poultry that are inoculated with a product containing a living virus or other organism capable of causing disease shall be quarantined at the time of inoculation in accordance with regulations promulgated by the State Board of Agriculture. Provided nothing herein contained shall be construed as preventing anyone entitled to administer vaccines under existing laws from continuing to administer  same. (1969, c. 606, s. 1.)



§ 106-307.5. Livestock and poultry brought into State.

§ 106‑307.5.  Livestock and poultry brought into State.

All livestock and poultry transported or otherwise brought into this State shall be in compliance with regulations promulgated by the State Board of Agriculture. (1943, c. 640, s. 4; 1969, c. 606, s. 1.)



§ 106-307.6. Violation made misdemeanor.

§ 106‑307.6.  Violation made misdemeanor.

Any person, firm or corporation who shall violate any provisions set forth in G.S. 106‑307.1 to 106‑307.5 or any rule or regulation duly established by the State Board of Agriculture shall be guilty of a Class 2 misdemeanor. (1943, c. 640, s. 6; 1969, c. 606, s. 1; 1993, c. 539, s. 763; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-307.7. Diseased livestock running at large.

§ 106‑307.7.  Diseased livestock running at large.

Whenever the State Veterinarian is informed or reasonably believes that certain livestock is infected with or has been exposed to any contagious or infectious disease, that such livestock is running at large and that such livestock cannot be captured with the exercise of reasonable diligence, the State Veterinarian shall have authority to direct the appropriate sheriff or other proper officer to destroy such livestock in a reasonable manner and such sheriff or other officer shall make diligent effort to destroy such livestock. (1971, c. 676.)



§ 106-308. Appropriation to combat animal and fowl diseases.

Part 2.  Foot and Mouth Disease; Rinderpest; Fowl Pest; Newcastle Disease.

§ 106‑308.  Appropriation to combat animal and fowl diseases.

If the foot and mouth disease, rinderpest (cattle plague), fowl pest, or Newcastle disease (Asiatic or European types), or any other type of foreign infectious disease which may become a menace to livestock and poultry and so declared to be by the Secretary of Agriculture of the United States, Chief of the United States Bureau of Animal Industry and the Commissioner of Agriculture of North Carolina, seem likely to appear in this State and an emergency as to such disease or diseases is declared by the Secretary of Agriculture of the United States, or his authorized agents, and the North Carolina Department of Agriculture and Consumer Services has no funds available to immediately meet the situation in cooperation with the United States Department of Agriculture, the Director of the Budget, upon approval of the Governor and Council of State, shall set aside, appropriate and make available out of the Contingency and Emergency Fund such sum as the Governor and Council of State shall deem proper and necessary, and the Budget Bureau shall place said funds in an account to be known as the Animal and Fowl Disease Appropriation and make same available to the North Carolina Department of Agriculture and Consumer Services, to be used by the North Carolina Department of Agriculture and Consumer Services in the work of preventing or eradicating the above diseases, or any of them. Funds from the above appropriation shall be paid only for work in this connection upon warrants approved by the Commissioner of Agriculture. The provisions of Part 4 of Article 34 of Chapter 106 of the General Statutes relating to the compensation for killing diseased animals shall be applicable to animals infected with or exposed to the diseases named and described in this section, as well as to the destruction of material contaminated by or exposed to the diseases described in this section, as well as the necessary cost of the disinfection of materials. In no event shall any of the above appropriation be spent for the purposes set forth in this section unless the funds appropriated by this State are matched in an equal amount by the federal government or one of its agencies to be spent for the same purposes. (1915, c. 160, s. 1; C.S., s. 4875; 1951, c. 799; 1997‑261, s. 109.)



§ 106-309. Disposition of surplus funds.

§ 106‑309.  Disposition of surplus funds.

If said disease shall have appeared and shall have been eradicated and work is no longer necessary in connection with it, the State Treasurer shall return such part of the appropriation as is not expended to the general fund, and the Commissioner of Agriculture shall furnish the Governor an itemized statement of the money expended, and all moneys set aside out of the State funds and used for the purpose of eradicating said disease under the provisions of this Article shall be paid back to the State funds by the Department of Agriculture and Consumer Services out of the first funds received by said agricultural Department available for such purpose. (1915, c. 160, s. 2; C.S., s. 4876; 1997‑261, s. 109.)



§ 106-310. Burial of hogs dying natural death required.

Part 3. Hog Cholera

§ 106‑310.  Burial of hogs dying natural death required.

It shall be the duty of every person, firm, or corporation who shall lose a hog by any form of natural death to have the same buried in the earth to a depth of at least two feet within 12 hours after the death of the animal. Any person, firm, or corporation that shall fail to comply with the terms of this section shall be guilty of a Class 3 misdemeanor, and shall be fined not less than five dollars ($5.00) nor more than ten dollars ($10.00) for each offense, at the discretion of the court. (1915, c. 225; C.S., s. 4877; 1993, c. 539, s. 764; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-311. Hogs affected with cholera to be segregated and confined.

§ 106‑311.  Hogs affected with cholera to be segregated and confined.

If any person having swine affected with the disease known as hog cholera, or any other infectious or contagious disease, who discovers the same, or to whom notice of the fact shall be given, shall fail or neglect for one day to secure the diseased swine from the approach of or contact with other hogs not so affected, by penning or otherwise securing and effectually isolating them so that they shall not have access to any ditch, canal, branch, creek, river or other watercourse which passes beyond the premises of the owners of such swine, he shall be guilty of a Class 3 misdemeanor. (1889, c. 173, s. 1; 1891, c. 67, ss. 1, 3; 1899, c. 47; 1903, c. 106; Rev., s. 3297; 1913, c. 120; C.S., s. 4490; 1993, c. 539, s. 765; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-312. Shipping hogs from cholera-infected territory.

§ 106‑312.  Shipping hogs from cholera‑infected territory.

It shall be unlawful for any person, firm or corporation in any district or territory infected by cholera to bring, carry, or ship hogs into any stock‑law section or territory, unless such hogs have been certified to be free from cholera either by the farm demonstration agent of the county or some other suitable person to be designated by the clerk of the superior court. Any violation of this section shall constitute a Class 1 misdemeanor. (1917, c. 203; C.S., s. 4491; 1993, c. 539, s. 766; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-313. Price of serum to be fixed.

§ 106‑313.  Price of serum to be fixed.

The Department of Agriculture and Consumer Services shall fix the price of anti‑hog‑cholera serum at such an amount as will cover the cost of production. (1917, c. 275, s. 1; 1919, c. 6; C.S., s. 4878; 1997‑261, s. 50.)



§ 106-314. Manufacture and use of serum and virus restricted.

§ 106‑314.  Manufacture and use of serum and virus restricted.

It shall be unlawful for any person, firm, or corporation to distribute, sell, or use in the State anti‑hog‑cholera serum unless said anti‑hog‑cholera serum is produced at the serum plant of the State Department of Agriculture and Consumer Services, or produced in a plant which is licensed by the Biological Products Licensing Section, Animal Inspection and Quarantine Division, Agricultural Research Service of the United States Department of Agriculture, allowing said plant to do an interstate business.

It shall be unlawful for any person, firm, or corporation to distribute, sell, or use in the State of North Carolina, virulent blood from hog‑cholera‑infected hogs, or virus, unless said virulent blood, or virus, is produced at the serum plant of the State Department of Agriculture and Consumer Services or produced in a plant which is licensed by the Biological Products Licensing Section, Animal Inspection and Quarantine Division, Agricultural Research Service of the United States Department of Agriculture, allowing said plant to do an interstate business. No virulent blood from hog‑cholera‑infected hogs, or virus, shall be distributed, sold or used in the State unless and until permission has been given in writing by the State Veterinarian for such distribution, sale or use. Said permission to be cancelled by the State Veterinarian when necessary.

Any person, firm, or corporation guilty of violating the provisions of this section or failing or refusing to comply with the requirements thereof shall be guilty of a Class 1 misdemeanor. (1915, c. 88; 1919, c. 125, ss. 1, 2, 3; C.S., s. 4879; 1959, c. 576, s. 1; 1993, c. 539, s. 767; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑261, s. 109.)



§ 106-315. Written permit from State Veterinarian for sale, use or distribution of hog-cholera virus, etc.

§ 106‑315.  Written permit from State Veterinarian for sale, use or distribution of hog‑cholera virus, etc.

No hog‑cholera virus or other product containing live virus or organisms of animal diseases shall be distributed, sold, or used within the State unless permission has been given in writing by the State Veterinarian for such distribution, sale, or use, said permission to be cancelled by the State Veterinarian when he deems same necessary. (1939, c. 360, s. 5; 1959, c. 576, s. 2.)



§ 106-316. Counties authorized to purchase and supply serum.

§ 106‑316.  Counties authorized to purchase and supply serum.

If the county commissioners of any county in the State deem it necessary to use anti‑hog‑cholera serum to control or eradicate the disease known as hog cholera, they are authorized within their discretion to purchase from the State Department of Agriculture and Consumer Services sufficient anti‑hog‑cholera serum and virus for use in their county and supply same free of cost to the residents of the county, or pay for any portion of the cost of said serum, the remaining portion to be paid by the owners of the hogs.

The use of anti‑hog‑cholera serum and virus and the quarantine of diseased animals shall remain under the supervision of the State Veterinarian.

Nothing in this section shall in any way interfere with existing laws and regulations covering the use of anti‑hog‑cholera serum and virus and the quarantine and control of contagious diseases, or any laws or regulations that may become necessary in the future. (1919, c. 132; C.S., s. 4881; 1997‑261, s. 109.)



§ 106-316.1. Purpose of §§ 106-316.1 to 106-316.5.

§ 106‑316.1.  Purpose of §§ 106‑316.1 to 106‑316.5.

It is the purpose and intent of G.S. 106‑316.1 to 106‑316.5 to safeguard the swine industry in North Carolina through a program designed to prevent the spread of hog cholera by prohibiting and restricting the use of virulent hog‑cholera virus; to provide for the use of modified live virus hog‑cholera vaccines that have been licensed as such by the Biological Products Licensing Section, Animal Inspection and Quarantine Division, Agricultural Research Service of the United States Department of Agriculture; to empower the State Board of Agriculture to establish rules and regulations and the Commissioner of Agriculture to establish emergency rules and regulations governing the movement of hogs into the State from other states and within the State; to establish rules and regulations designating the minimum dosage of anti‑hog‑cholera serum and antibody  concentrate that shall be used in combination with modified live‑virus hog‑cholera vaccines on swine vaccinated at public livestock markets and other places; and to establish such other rules and regulations and emergency rules and regulations as may be necessary for carrying out the purposes of G.S. 106‑316.1 to 106‑316.5. (1955, c. 824, s. 1; 1959, c. 576, s. 3.)



§ 106-316.2. Use of virulent hog-cholera virus prohibited without permit; virulent hog-cholera virus defined; use of modified live virus vaccines.

§ 106‑316.2.  Use of virulent hog‑cholera virus prohibited without permit; virulent hog‑cholera virus defined; use of modified live virus vaccines.

Notwithstanding any other provision of the law, either general, public‑local, special or private, and except as herein provided, the possession, sale and use of virulent hog‑cholera virus in North Carolina is hereby prohibited. Virulent hog‑cholera virus referred to in this section means any unattended hog‑cholera virus collected directly or indirectly from blood or other tissues of swine  infected with hog cholera which has not been licensed as a modified live virus hog‑cholera vaccine. The State Veterinarian may issue a permit authorizing the sale, possession and use of virulent hog‑cholera virus only for the purpose of laboratory diagnosis; official research programs; production of anti‑hog‑cholera serum, antibody concentrate, modified live virus, killed virus vaccine, and similar biological products; and following a declaration that a state of emergency exists in a designated quarantined hog‑cholera area or areas within the State by the Commissioner of Agriculture of North Carolina. The use of virulent hog‑cholera virus during a declared state of emergency shall be under the direct supervision of the State Veterinarian or his authorized representative. Modified live‑virus hog‑cholera vaccines that have been licensed as such by the Biological Products Licensing Section, Animal Inspection and Quarantine Division, Agricultural Research Service of the United States Department of Agriculture may be sold and used in compliance with the General Statutes of North Carolina and the rules, regulations, definitions and standards adopted by the North Carolina Board of Agriculture and the emergency rules and regulations established by the Commissioner of Agriculture. (1955, c. 824, s. 2; 1959, c. 576, s. 4.)



§ 106-316.3. Unlawful to import hogs inoculated with virulent virus; exceptions for immediate slaughter; health certificate and permit required.

§ 106‑316.3.  Unlawful to import hogs inoculated with virulent virus; exceptions for immediate slaughter; health certificate and permit required.

It shall be unlawful to bring hogs into North Carolina that have been inoculated with virulent hog‑cholera virus less than 30 days prior to the date of entry, except for immediate slaughter, and in addition thereto the transportation or importation of such hogs that have been inoculated with virulent hog‑cholera virus must be accompanied by the health certificate and permit as required by the rules and regulations of the North Carolina Board of Agriculture or emergency rules and regulations of the North Carolina Commissioner of  Agriculture. The provisions of this section shall not be construed to  be in conflict with or to repeal any provisions of G.S. 106‑317 through 106‑322 or any other statute or rule or regulation prohibiting, restricting or controlling the interstate movement of hogs for other reasons. (1955, c. 824, s. 3; 1959, c. 576, s. 5.)



§ 106-316.4. Penalties for violation of §§ 106-316.1 to 106-316.5.

§ 106‑316.4.  Penalties for violation of §§ 106‑316.1 to 106‑316.5.

Any person, firm or corporation violating the provisions of G.S. 106‑316.1 to 106‑316.5 shall be guilty of a Class 1 misdemeanor. (1955, c. 824, s. 4; 1993, c. 539, s. 768; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-316.5. Repealed by Session Laws 1963, c. 1084, s. 2.

§ 106‑316.5.  Repealed by Session Laws 1963, c. 1084, s. 2.



§ 106-317. Regulation of the transportation or importation of hogs and other livestock into State.

§ 106‑317.  Regulation of the transportation or importation of hogs and other livestock into State.

To prevent the spread of hog cholera, vesicular exanthema, vesicular stomatitis, foot‑and‑mouth disease, or any other contagious, infectious and communicable swine disease in North Carolina, the North Carolina Board of Agriculture is authorized and empowered to promulgate rules and regulations governing the transportation and importation of swine into North Carolina from any other state or territory: Provided, that following a proclamation by the Secretary of Agriculture of the United States and the Commissioner of Agriculture of North Carolina that a state of emergency exists, arising from the existence of a dangerous contagious and infectious disease of livestock which threatens the livestock industry of the country, the North Carolina Commissioner of Agriculture is empowered and authorized to immediately promulgate emergency rules and regulations governing the movement of swine and other livestock within the State and prohibiting, restricting and/or controlling the transportation and importation of swine and other livestock into North Carolina for the duration of the emergency. The emergency rules and regulations promulgated by the North Carolina Commissioner of Agriculture shall be subject to approval, disapproval or change at the next regular or special meeting of the North Carolina Board of Agriculture. The North Carolina Board of Agriculture under the authority of this section may by regulation establish a system of health certificates and permits for the better protection of the swine and livestock of this State. (1941, c. 373, s. 1; 1955, c. 424, s. 1.)



§ 106-318. Issuance of health certificates for swine and livestock; inspection.

§ 106‑318.  Issuance of health certificates for swine and livestock; inspection.

Such health certificates that may be required under the rules and regulations by the Board of Agriculture or the emergency rules and regulations of the Commissioner of Agriculture shall be issued by a State, federal or duly licensed veterinarian in the state of origin certifying that the swine or other livestock transported and imported are healthy and not infected with or exposed to a contagious, infectious or communicable swine or other livestock disease, and all permits required under such rules and regulations shall be in possession of the owner or agent in charge, at all times until delivery of such swine or other livestock, and upon request, the owner or agent in charge shall produce said required certificate and permit for inspection by any police or peace officer or inspection agent of this State or any county thereof. The burden shall be on the person transporting said swine or other livestock to prove the origin, identity and destination of such swine and other livestock. (1941, c. 373, s. 2; 1955, c. 424, s. 2.)



§ 106-319. Burial of hogs and other livestock dying in transit.

§ 106‑319.  Burial of hogs and other livestock dying in transit.

It shall be the duty of any owner or agent having in charge any swine or other livestock imported or transported into this State who shall, before delivery lose a hog or other livestock from natural or unnatural death to have the same delivered to a rendering plant or buried in the area to a depth of at least two feet within 12 hours after death of said swine or other livestock. (1941, c. 373, s. 3; 1955, c. 424, s. 3.)



§ 106-320. Repealed by Session Laws 1963, c. 1084, s. 2.

§ 106‑320.  Repealed by Session Laws 1963, c. 1084, s. 2.



§ 106-321. Penalties for violation.

§ 106‑321.  Penalties for violation.

Any person, firm or corporation who shall violate any provision set forth in this Article or any rule or regulation duly established by the State Board of Agriculture or emergency rules and regulations established by the Commissioner of Agriculture shall be guilty of a Class 1 misdemeanor. (1941, c. 373, s. 5; 1955, c. 424, s. 4; 1993, c. 539, s. 769; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-322. Effect of §§ 106-317 to 106-322.

§ 106‑322.  Effect of §§ 106‑317 to 106‑322.

Sections 106‑317 to 106‑322 shall not repeal Article 34, Chapter 106, but shall be complementary thereto. (1941, c. 373, s. 6.)



§ 106-322.1. State-federal hog-cholera cooperative agreements; establishment of hog-cholera eradication areas.

§ 106‑322.1.  State‑federal hog‑cholera cooperative agreements; establishment of hog‑cholera eradication areas.

The Commissioner of Agriculture is authorized to enter into cooperative State‑federal agreements with the United States Department of Agriculture for the purpose of State‑federal programs for the control and eradication of hog cholera. The Commissioner of Agriculture may designate individual counties or two or more counties as hog‑cholera eradication areas. (1963, c. 1084, s. 1.)



§ 106-322.2. Destruction of swine affected with or exposed to hog cholera; indemnity payments.

§ 106‑322.2.  Destruction of swine affected with or exposed to hog cholera; indemnity payments.

If it appears in the judgment of the State Veterinarian to be necessary for the control and eradication of hog cholera to destroy or slaughter swine affected with or exposed to such disease, the State Veterinarian is authorized to order said swine destroyed or slaughtered, notwithstanding the wishes of the owners of said swine, provided that if the owner contests the diagnosis of hog cholera he shall be entitled to a review of the case by a licensed practicing veterinarian, the State Veterinarian, or his authorized representative, and the federal inspector in charge, or his authorized representative, to determine that a diagnosis of hog cholera was arrived at by the use of accepted, standard diagnostic techniques. The State Veterinarian is authorized to agree on the part of the State, in the case of swine destroyed or slaughtered on account of being affected with hog cholera or exposure to same to pay one half of the difference between the appraised value of each animal destroyed or slaughtered and the value of the salvage thereof; provided, that the State indemnity shall not be in excess of the indemnity payments made by the federal cooperating agency; provided further, that State indemnity payments shall be restricted to swine located on the farm or feedlot of the owner or authorized representative of the owner; provided further, that in no case shall any payments by the State be more than twenty‑five dollars ($25.00) for any grade swine nor more than one hundred dollars ($100.00) for any purebred swine and subject to available State funds. The procedure for appraisal, disposal and salvage of slaughtered or destroyed swine shall be carried out in the same manner as that required under the General Statutes of North Carolina governing compensation for killing other diseased animals provided, however, that the appraisal may be made by the owner, or his representative, and the State Veterinarian, or his authorized representative, when agreement on the appraised value of the swine can be made; provided, further, that swine which entered the State 30 days or more before developing symptoms of hog cholera may be appraised in the same manner as swine which originate in North Carolina.

For the purposes of this section, "purebred swine" shall mean any swine upon which a certificate of pure breeding has been issued by a purebred swine association, or swine not more than 12 months of age eligible to receive such a certificate. (1963, c. 1084, s. 1; 1967, c. 105; 1969, c. 525, ss. 1, 2.)



§ 106-322.3. When indemnity payments not to be made.

§ 106‑322.3.  When indemnity payments not to be made.

No payments shall be made for any swine slaughtered in the following cases:

(1)        If the owner does not clean up and disinfect premises as directed by an inspector of the Animal Health Division, Agricultural Research Service, United States Department of Agriculture or the State Veterinarian or his authorized representative;

(2)        Where the owner has not complied with the livestock disease control laws and regulations applicable to hog cholera;

(3)        For swine in a herd in which hog‑cholera vaccine has been used illegally on one or more animals in the herd;

(4)        Swine involved in an outbreak in which the existence of hog cholera has not been confirmed by the State Veterinarian or his authorized representative;

(5)        Swine belonging to the United States or the State of North Carolina;

(6)        Swine brought into the State in violation of State laws or regulations;

(7)        Swine which the claimant knew to be affected with hog cholera, or had notice thereof, at the time they came into his possession;

(8)        Swine which have not been within the State of North Carolina for at least 30 days prior to discovery of the disease;

(9)        Where the owner does not use reasonable care in protecting swine from exposure to hog cholera;

(10)      Where the owner has failed to submit the reports required by the United States Department of Agriculture and the North Carolina Department of Agriculture and Consumer Services for animals on which indemnity is paid under Article 34.

(11)      Swine purchased by a buying station for slaughter which are not slaughtered within 10 days of purchase. (1969, c. 525, s. 21/2; 1997‑261, s. 51.)



§ 106-323. State to pay part of value of animals killed on account of disease; purchase by State of animals exposed to certain diseases.

Part 4. Compensation for Killing Diseased Animals.

§ 106‑323.  State to pay part of value of animals killed on account of  disease; purchase by State of animals exposed to certain diseases.

If it appears to be necessary for the control or eradication of Bang's disease and tuberculosis and paratuberculosis in cattle, or glanders in horses and mules, to destroy such animals affected with such diseases and to compensate owners for loss thereof, the State Veterinarian is authorized, within his discretion, to agree on the part of the State, in the case of cattle destroyed for Bang's disease and tuberculosis, and paratuberculosis to pay one third of the difference between the appraised value of each animal so destroyed and the value of the salvage thereof: Provided, that in no case shall any payment by the State be more than twenty‑five dollars ($25.00) for any grade animal nor more than one hundred dollars ($100.00) for any purebred animal; provided further, that the State indemnity shall not be in excess of the indemnity payments made by the federal government. In the case of horses or mules destroyed for glanders, to pay one half of the appraised value, said half not to exceed one hundred dollars ($100.00).

The State Veterinarian is also authorized, in his discretion, and subject to the maximum payment hereinabove provided, to purchase in the name of the State, cattle which have been exposed to Bang's disease, tuberculosis or paratuberculosis and horses and mules which have been exposed to glanders. (1919, c. 62, s. 1; C.S., s. 4882; 1929, c. 107; 1939, c. 272, ss. 1, 2; 1969, c. 525, s. 3; 1973, c. 1122.)



§ 106-324. Appraisal of cattle affected with Bang's disease and tuberculosis.

§ 106‑324.  Appraisal of cattle affected with Bang's disease and tuberculosis.

Cattle affected with Bang's disease and tuberculosis and paratuberculosis shall be appraised by three men  one to be chosen by the owner, one by the United States Bureau of Animal Industry, and one by the State Veterinarian. If the United States Bureau of Animal Industry is not represented, then the appraisers shall be chosen, one by the owner, one by the State Veterinarian, the third by the first two named. The finding of such appraisers shall be final. (1919, c. 62, s. 2; C.S., s. 4883; 1929, c. 107; 1939, c. 272, s. 1.)



§ 106-325. Appraisal of animals affected with glanders; report.

§ 106‑325.  Appraisal of animals affected with glanders; report.

Animals affected with glanders shall be appraised by three men  one to be chosen by the owner, one to be chosen by the State Veterinarian, the third to be named by the first two chosen, the finding of such appraisers to be final. The report of appraisal to be made in triplicate on forms furnished by the State Veterinarian, and a copy sent to the State Veterinarian at once. (1919, c. 62, s. 3; C.S., s. 4884.)



§ 106-326. Report of appraisal of cattle affected with Bang's disease and tuberculosis to State Veterinarian; contents.

§ 106‑326.  Report of appraisal of cattle affected with Bang's disease and tuberculosis to State Veterinarian; contents.

Appraisals of cattle affected with Bang's disease or tuberculosis shall be reported on forms furnished by the State Veterinarian, which shall show the number of animals, the appraised value of each per head, or the weight and appraised value per pound, and shall be signed by the owners and the appraisers. This report must be made in triplicate and a copy sent to the State Veterinarian: Provided, that the State Veterinarian may change the forms for making claims so as to conform to the claim forms used by the United States Department of Agriculture. (1919, c. 62, s. 4; C.S., s. 4885; 1939, c. 272, ss. 1, 3.)



§ 106-327. Marketing of cattle affected with Bang's disease and tuberculosis.

§ 106‑327.  Marketing of cattle affected with Bang's disease and tuberculosis.

Each owner of cattle affected with Bang's disease or tuberculosis, which have been appraised, and which have been authorized by the State Veterinarian to be marketed, shall market the cattle within 30 days and shall obtain from the purchaser a report in triplicate. One copy to be sent by the State Veterinarian at once, certifying as to the amount of money actually paid for the animals, all animals to be identified on report. (1919, c. 62, s. 5; C.S., s. 4886; 1939, c. 272, s. 1.)



§ 106-328. Report on salvage.

§ 106‑328.  Report on salvage.

When the appraised cattle have been slaughtered and the amount of salvage ascertained, a report, on forms furnished by the State Veterinarian, in triplicate shall be made, signed by the owner and the United States Bureau of Animal Industry or State inspector and the appraisers by which the animals were appraised and destroyed, showing the difference between the appraised value and salvage. Two copies are to be attached to the voucher in which compensation is claimed, and one copy to be furnished by the owner of cattle. (1919, c. 62, s. 6; C.S., s. 4887.)



§ 106-329. Compensation when killing ordered.

§ 106‑329.  Compensation when killing ordered.

Compensation for animals destroyed on account of glanders will only be paid when such destruction is ordered by the State Veterinarian or his authorized representative. When the owner of the animals presents his claim he shall support same with the original report of the appraiser, together with the report of the inspector who destroyed the animal, to the State Veterinarian. (1919, c. 62, s. 7; C.S., s. 4888.)



§ 106-330. Ownership of destroyed animals; outstanding liens.

§ 106‑330.  Ownership of destroyed animals; outstanding liens.

When animals have been destroyed pursuant to this Article the inspector shall take reasonable precautions to determine, prior to his approval of vouchers in which compensation is claimed, who is the owner of and whether there are any mortgages or other liens outstanding against the animals. If it appears that there are outstanding liens, a full report regarding same shall be made and shall accompany the voucher. Every such report shall include a description of the liens, the name of the person or persons having possession of the documentary evidence, and a statement showing what arrangements, if any, have been made to discharge the liens outstanding against the animals destroyed of which the inspector may have knowledge. (1919, c. 62, s. 8; C.S., s. 4889.)



§ 106-331. State not to pay for feed of animals ordered killed.

§ 106‑331.  State not to pay for feed of animals ordered killed.

Expense for the care and feeding of animals held for slaughter shall not be paid by the State. (1919, c. 62, s. 9; C.S., s. 4890.)



§ 106-332. Disinfection of stockyards by owners.

§ 106‑332.  Disinfection of stockyards by owners.

Stockyards, pens, cars, vessels and other premises and conveyances will be disinfected whenever necessary for the control and eradication of disease by the owners at their expense under the supervision of an inspector of the United States Bureau of Animal Industry or State Veterinarian. (1919, c. 62, s. 10; C.S., s. 4891.)



§ 106-333. Payments made only on certain conditions.

§ 106‑333.  Payments made only on certain conditions.

No payments shall be made for any animal slaughtered in the following cases:

(1)        If the owner does not disinfect premises, etc., as directed by an inspector of the United States Bureau of Animal Industry or the State Veterinarian.

(2)        For any animals destroyed where the owner has not complied with all lawful quarantine regulations.

(3)        Animals reacting to a test not approved by the State Veterinarian.

(4)        Animals belonging to the United States.

(5)        Animals brought into the State in violation of the State laws and regulations.

(6)        Animals which the owner or claimant knew to be diseased, or had notice thereof, at the time they came into his possession.

(7)        Animals which had the disease for which they were slaughtered or which were destroyed by reason of exposure to the disease, at the time of their arrival in the State.

(8)        Animals which have not been within the State of North Carolina for at least 120 days prior to the discovery of the disease.

(9)        Where owner does not use reasonable care in protecting animals from disease.

(10)      Where owner has failed to submit the necessary reports as required by this Article.

(11)      Any unregistered bull. (1919, c. 62, s. 11; C.S., s. 4892; 1939, c. 272, s. 4.)



§ 106-334. Owner's claim for indemnity supported by reports.

§ 106‑334.  Owner's claim for indemnity supported by reports.

The owner must present his claim for indemnity to the State Veterinarian for approval, and the claim shall be supported with the original report of the appraisers, the original report of the sale of the animals in the case of cattle destroyed on account of Bang's disease and tuberculosis, the certificate of the State or United States Bureau of Animal Industry inspector, and a summary of the claim. All of which shall constitute a part of the claim.

The owner must state whether or not the animals are owned entirely  by him or advise fully of any partnership, and describe fully any mortgages or other liens against animals. (1919, c. 62, s. 12; C.S., s. 4893; 1939, c. 272, s. 1.)



§ 106-335. State Veterinarian to carry out provisions of Article; how moneys paid out.

§ 106‑335.  State Veterinarian to carry out provisions of Article; how moneys paid out.

The State Veterinarian is authorized, himself or by his representative, to do all things specified in this Article. All moneys authorized to be paid shall be paid from the State treasury and the State Treasurer is hereby authorized to make such payment. (1919, c. 62, s. 13; C.S., s. 4894; 1983, c. 913, s. 13.)



§ 106-336. Animals reacting to tuberculin test.

Part 5. Tuberculosis.

§ 106‑336.  Animals reacting to tuberculin test.

All animals reacting to a tuberculin test applied by a qualified veterinarian shall be known as reactors and be forever considered as affected with tuberculosis. (1921, c. 177, s. 1; C.S., s. 4895(a).)



§ 106-337. Animals to be branded.

§ 106‑337.  Animals to be branded.

All veterinarians who, either by clinical examination or by tuberculin test, find an animal affected with tuberculosis, shall, unless the animal is immediately slaughtered, properly brand said animal for identification on the left jaw with the letter "T," not less than two inches high, and promptly report the same to the State Veterinarian. (1921, c. 177, s. 2; C.S., s. 4895(b).)



§ 106-338. Quarantine; removal or sale; sale and use of milk.

§ 106‑338.  Quarantine; removal or sale; sale and use of milk.

The owner or owners of an animal affected with tuberculosis shall keep said animal isolated and quarantined in such a manner as to prevent the spread of the disease to the other animals or man. Said animals must not be moved from the place where quarantined or sold, or otherwise disposed of except upon permission of the State Veterinarian, and then only in accordance with his instructions. The milk from said animals must not be sold, and if used shall be first boiled or properly pasteurized. (1921, c. 177, s. 3; C.S., s. 4895(c).)



§ 106-339. Seller liable in civil action.

§ 106‑339.  Seller liable in civil action.

Any person or persons who sell or otherwise dispose of to another an animal affected with tuberculosis shall be liable in a civil action to any person injured, and for any and all damages resulting therefrom. (1921, c. 177, s. 4; C.S., s. 4895(d).)



§ 106-340. Responsibility of owner of premises where sale is made.

§ 106‑340.  Responsibility of owner of premises where sale is made.

When cattle are sold or otherwise disposed of in this State by a nonresident of this State, the person or persons on whose premises the cattle are sold or otherwise disposed of with his knowledge and consent shall be equally responsible for violation of this law and the regulations of the Department of Agriculture and Consumer Services. (1921, c. 177, s. 5; C.S., s. 4895(e); 1997‑261, s. 109.)



§ 106-341. Sale of tuberculin.

§ 106‑341.  Sale of tuberculin.

No person, firm, or corporation shall sell or distribute or administer tuberculin, or keep the same on hand for sale, distribution, or administration, except qualified veterinarians, licensed physicians, or licensed durggists, or others lawfully engaged in the sale of biological products. (1921, c. 177, s. 6; C.S., s. 4895(f).)



§ 106-342. Notice to owner of suspected animals; quarantine.

§ 106‑342.  Notice to owner of suspected animals; quarantine.

When the State Veterinarian receives information, or has reason to believe, that tuberculosis exists in any animal or animals, he shall promptly notify the owner or owners, and recommend that a tuberculin test be applied to said animals, that diseased animals shall be properly disposed of, and the premises disinfected under the supervision of the State Veterinarian, or his authorized representative. Should the owner or owners fail or refuse to comply with the said recommendations of the State Veterinarian within 10 days after said notice, then the State Veterinarian shall quarantine said animals on the premises of the owner or owners. Said animals shall not be removed from the premises where quarantined and milk or other dairy products from same shall not be sold or otherwise disposed of. Said quarantine shall remain in effect until the said recommendations of the State Veterinarian have been complied with, and the quarantine canceled by the State Veterinarian. (1921, c. 177, s. 7; C.S., s. 4895(g).)



§ 106-343. Appropriations by counties; elections.

§ 106‑343.  Appropriations by counties; elections.

The several boards of county commissioners in the State are hereby expressly authorized and empowered to make such appropriations from the general funds of their county as will enable them to cooperate effectively with the state Department of Agriculture and Consumer Services and Federal Department of Agriculture in the eradication of tuberculosis in their respective counties: Provided, that if in 10 days after said appropriation is voted, one fifth of the qualified voters of the county petition the board of commissioners to submit the question of tuberculosis eradication or no tuberculosis eradication to the voters of the county, said commissioners shall submit such questions to said voters. Said election shall be held and conducted under the rules and regulations provided for holding stock‑law elections in G.S. 68‑16, 68‑20 and 68‑21. If at any such election a majority of the votes cast shall be in favor of said tuberculosis eradication, the said board shall record the result of the election upon its minutes, and cooperative tuberculosis eradication shall be taken up with the state Department of Agriculture and Consumer Services and Federal Department of Agriculture. If, however, a majority of the votes cast shall be adverse, then said board shall make no appropriation. (1921, c. 177, s. 8; C.S., s. 4895(h); 1997‑261, s. 109.)



§ 106-344. Petition for election if commissioners refuse cooperation; order; effect.

§ 106‑344.  Petition for election if commissioners refuse cooperation;  order; effect.

If the board of commissioners of any county should exercise their discretion and refuse to cooperate as set out in G.S. 106‑343, then if a petition is presented to said board by one fifth of the qualified voters of the county requesting that an election be held as provided in G.S. 106‑343 to determine the question of tuberculosis eradication in the county, the board of commissioners shall order said election to be held in the way provided in G.S. 106‑343, and if a majority of the votes cast at such election shall be in favor of tuberculosis eradication, then said board shall cooperate with the State and federal governments as herein provided. (1921, c. 177, s. 9; C.S., s. 4895(i).)



§ 106-345. Importation of cattle.

§ 106‑345.  Importation of cattle.

Whenever a county board shall cooperate with the State and federal governments, whether with or without an election, no cattle except for immediate slaughter shall be brought into the county unless accompanied by a tuberculin test chart and health certificate issued by a qualified veterinarian. (1921, c. 177, s. 10; C.S., s. 4895(j).)



§ 106-346. Amount of appropriation.

§ 106‑346.  Amount of appropriation.

When cooperative tuberculosis eradication shall be taken up in any county as provided for in G.S. 106‑336 to 106‑350, the county commissioners of such counties shall appropriate from the general county fund an amount sufficient to defray one half of the expense of  said cooperative tuberculosis eradication. (1921, c. 177, s. 11; C.S., s. 4895(k).)



§ 106-347. Qualified veterinarian.

§ 106‑347.  Qualified veterinarian.

The words "qualified veterinarian" which appear in G.S. 106‑336 to 106‑350 shall be construed to mean a veterinarian approved by the State Veterinarian and the chief of the United States Bureau of Animal Industry for the tuberculin testing of cattle intended for interstate shipment. (1921, c. 177, s. 12; C.S., s. 4895(l).)



§ 106-348. Rules and regulations.

§ 106‑348.  Rules and regulations.

The Commissioner of Agriculture, by and with the consent of the State Board of Agriculture, shall have full power to promulgate and enforce such rules and regulations as may be necessary to control and eradicate tuberculosis. (1921, c. 177, s. 13; C.S., s. 4895(m).)



§ 106-349. Violation of law a misdemeanor.

§ 106‑349.  Violation of law a misdemeanor.

Any person or persons who shall violate any provision set forth in G.S. 106‑336 to 106‑350, or any rule or regulation duly established by the State Board of Agriculture or any officer or inspector who shall willfully fail to comply with any provisions of this law, shall be guilty of a Class 1 misdemeanor. (1921, c. 177, s. 14; C.S., s. 4895(n); 1993, c. 539, s. 770; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-350. Sale of tubercular animal a felony.

§ 106‑350.  Sale of tubercular animal a felony.

Any person or persons who shall willfully and knowingly sell or otherwise dispose of any animal or animals known to be affected with tuberculosis without permission as provided for in G.S. 106‑338 shall be guilty of a Class I felony. (1921, c. 177, s. 15; C.S., s. 4895(o); 1993, c. 539, s. 1295; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-351. Systematic dipping of cattle or horses.

Part 6.  Cattle Tick.

§ 106‑351.  Systematic dipping of cattle or horses.

Systematic dipping of all cattle or horses infested with or exposed to the cattle tick (Margaropus annulatus) shall be taken up in all counties or portions of counties that shall at any time be found partially or completely infested with the cattle tick (Margaropus annulatus) under the direction of the State Veterinarian acting under the authority as hereinafter provided in G.S. 106‑351 to 106‑363 and as provided in all other laws and parts of laws of North Carolina and the livestock sanitary laws and regulations of the State Board of Agriculture not in conflict with G.S. 106‑351 to 106‑363. (1923, c. 146, s. 1; C.S., s. 4895(p).)



§ 106-352. Counties not embraced in quarantine zones.

§ 106‑352.  Counties not embraced in quarantine zones.

If it shall be determined by the State Veterinarian or an authorized quarantine inspector, that any county or counties shall be partially or completely infested with the cattle tick (Margaropus annulatus), the county commissioners of said counties which are partially or completely infested with the cattle tick (Margaropus annulatus) shall immediately take up the work of systematic tick eradication as hereafter provided and continue same until the cattle tick (Margaropus annulatus) is completely eradicated and notice in writing of same is given by the State Veterinarian. (1923, c. 146, s. 3; C.S., s. 4895(r).)



§ 106-353. Dipping vats; counties to provide; cost.

§ 106‑353.  Dipping vats; counties to provide; cost.

The county commissioners of the aforesaid counties shall provide such numbers of dipping vats as may be fixed by the State Veterinarian or his authorized representative, and provide the proper chemicals and other materials necessary to be used in the work of systematic tick eradication in such counties, which shall begin on said dates and continue until the cattle tick (Margaropus annulatus) is completely eradicated and notice in writing of same is given by the State Veterinarian. The cost of said vats and chemicals, or any other expense incurred in carrying out the provisions of G.S. 106‑351 to 106‑363, except G.S. 106‑354 and 106‑358, shall be paid out of the general county fund. (1923, c. 146, s. 4; C.S., s. 4895(s).)



§ 106-354. Local State inspectors; commissioned as quarantine inspectors; salaries, etc.

§ 106‑354.  Local State inspectors; commissioned as quarantine inspectors; salaries, etc.

The State Veterinarian shall appoint the necessary number of local State inspectors to assist in systematic tick eradication, who shall be commissioned by the Commissioner of Agriculture as quarantine inspectors. The salaries of said inspectors shall be sufficient to insure the employment of competent men. If the service of any of said inspectors is not satisfactory to the State Veterinarian, his services shall be immediately discontinued and his commission canceled. (1923, c. 146, s. 5; C.S., s. 4895(t); 1925, c. 275, s. 6.)



§ 106-355. Enforcement of compliance with law.

§ 106‑355.  Enforcement of compliance with law.

If the county commissioners shall fail, refuse or neglect to comply with the provisions of G.S. 106‑351 to 106‑363, the State Veterinarian shall apply to any court of competent jurisdiction for a writ of mandamus, or shall institute such other proceedings as may be necessary and proper to compel such county commissioners to comply with the provisions of G.S. 106‑351 to 106‑363. (1923, c. 146, s. 6; C.S., s. 4895(u).)



§ 106-356. Owners of stock to have same dipped; supervision of dipping; dipping period.

§ 106‑356.  Owners of stock to have same dipped; supervision of dipping; dipping period.

Any person or persons, firms or corporations, owning or having in charge any cattle, horses or mules in any county where tick  eradication shall be taken up, or is in progress under existing laws, shall, on notification by any quarantine inspector to do so, have such cattle, horses or mules dipped regularly every 14 days in a vat properly charged with arsenical solution as recommended by the United States Bureau of Animal Industry, under the supervision of said inspector at such time and place and in such manner as may be designated by the quarantine inspector. The dipping period shall be continued as long as may be required by the rules and regulations of the State Board of Agriculture, which shall be sufficient in number and length of time to completely destroy and eradicate all cattle ticks (Margaropus annulatus) in such county or counties. (1923, c. 146, s. 7; C.S., s. 4895(v).)



§ 106-357. Service of notice.

§ 106‑357.  Service of notice.

Quarantine and dipping notice for cattle, horses and mules, the owner or owners of which cannot be found, shall be served by posting copy of such notice in not less than three public places within the county, one of which shall be placed at the county courthouse. Such posting shall be due and legal notice. (1923, c. 146, s. 8; C.S., s. 4895(w).)



§ 106-358. Cattle placed in quarantine; dipping at expense of owner.

§ 106‑358.  Cattle placed in quarantine; dipping at expense of owner.

Cattle, horses or mules infested with or exposed to the cattle tick (Margaropus annulatus) the owner or owners of which, after five days' written notice from a quarantine inspector of such animals as is provided for in G.S. 106‑357, shall fail or refuse to dip such animals regularly every 14 days in a vat properly charged with arsenical solution, as recommended by the United States Bureau of Animal Industry, under the supervision of a quarantine inspector, shall be placed in quarantine, dipped and cared for at the expense of the owner or owners, by the quarantine inspector. (1923, c. 146, s. 9; C.S., s. 4895(x).)



§ 106-359. Expense of dipping as lien on animals; enforcement of lien.

§ 106‑359.  Expense of dipping as lien on animals; enforcement of lien.

Any expense incurred in the enforcement of G.S. 106‑358 and the cost of feeding and caring for animals while undergoing the process of tick eradication shall constitute a lien upon any animal, and should the owner or owners fail or refuse to pay said expense, after three days' notice, they shall be sold by the sheriff of the county after 20 days' advertising at the courthouse door and three other public places in the immediate neighborhood of the place at which the animal was taken up for the purpose of tick eradication. The said advertisement shall state therein the time and place of sale, which place shall be where the animal is confined. The sale shall be at public auction and to the highest bidder for cash. Out of the proceeds of the sale the sheriff shall pay the cost of publishing the  notices of the tick‑eradication process, including dipping, cost of feeding and caring for the animals and cost of the sale, which shall include one dollar and fifty cents ($1.50) in the case of each sale to said sheriff. The surplus, if any, shall be paid to the owner of the animal if he can be ascertained. If he cannot be ascertained within 30 days after such sale, then the sheriff shall pay such surplus to the county treasurer for the benefit of the public school fund of the county: Provided, however, that if the owner of the animal shall, within 12 months after the fund is turned over to the county treasurer, as aforesaid, prove to the satisfaction of the board of county commissioners of the county that he was the owner of such animal, then, upon the order of said board, such surplus shall be refunded to the owner. (1923, c. 146, s. 10; C.S., s. 4895(y).)



§ 106-360. Duty of sheriff.

§ 106‑360.  Duty of sheriff.

It shall be the duty of the sheriff, in any county in which the work of tick eradication is in progress, to render all quarantine inspectors any assistance necessary in the enforcement of G.S. 106‑351 to 106‑363 and the regulations of the North Carolina Department of Agriculture and Consumer Services. If the sheriff of any county shall neglect, fail or refuse to render his assistance when so required, he shall be guilty of a Class 1 misdemeanor. (1923, c. 146, s. 11; C.S., s. 4895(z); 1993, c. 539, s. 771; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑261, s. 109.)



§ 106-361. Rules and regulations.

§ 106‑361.  Rules and regulations.

The Commissioner of Agriculture, by and with the consent of the State Board of Agriculture, shall have full power to promulgate and enforce such rules and regulations that may hereafter be necessary to complete tick eradication in North Carolina. (1923, c. 146, s. 12; C.S., s. 4895(aa).)



§ 106-362. Penalty for violation.

§ 106‑362.  Penalty for violation.

Any person, firm or corporation who shall violate any provisions set forth in G.S. 106‑351 to 106‑363 or any rule or regulation duly established by the State Board of Agriculture, or any officer or inspector who shall willfully fail to comply with any provision of G.S. 106‑351 to 106‑363 shall be guilty of a Class 1 misdemeanor. (1923, c. 146, s. 13; C.S., s. 4895(bb); 1993, c. 539, s. 772; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-363. Damaging dipping vats a felony.

§ 106‑363.  Damaging dipping vats a felony.

Any person or persons who shall willfully damage or destroy by any means any vat erected, or in the process of being erected, as provided for tick eradication, shall be guilty of a Class H felony. (1923, c. 146, s. 14; C.S., s. 4895(cc); 1993, c. 539, s. 1296; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 106-364 through 106-387: Repealed by Session Laws 1983, c. 891, s. 8.

Part 7. Rabies.

§§ 106‑364 through 106‑387:  Repealed by Session Laws 1983, c.  891, s. 8.



§ 106-388. Animals affected with, or exposed to, brucellosis declared subject to quarantine, etc.

Part 8.  Brucellosis (Bang's Disease).

§ 106‑388.  Animals affected with, or exposed to, brucellosis declared subject to quarantine, etc.

It is hereby declared that the disease of animals known as brucellosis, or Bang's disease, is of an infectious and contagious nature, and animals affected with, or exposed to, or suspected of being carriers of the disease, shall be subject to quarantine and the rules and regulations of the Department of Agriculture and Consumer Services. (1937, c. 175, s. 1; 1967, c. 511; 1997‑261, s. 109.)



§ 106-389. Brucellosis defined; program for vaccination; sale, etc., of vaccine; cooperation with the United States Department of Agriculture.

§ 106‑389.  Brucellosis defined; program for vaccination; sale, etc., of vaccine; cooperation with the United States Department of Agriculture.

"Brucellosis" shall mean the disease wherein an animal is infected with Brucella organisms (including Brucella Abortus, B. Melitensis and B. Suis), irrespective of the occurrence or absence of abortion or other symptoms. An animal shall be declared affected with brucellosis if it is classified as a reactor to a serological test for the disease, or if the Brucella organism has been found in the body, its secretions or discharges. The State Veterinarian is hereby authorized and empowered to set up a program for the vaccination of calves in accordance with the recommendations of the Brucellosis Committee of the United States Livestock Sanitary Association, and approved by the United States Department of Agriculture, when in his opinion vaccination is necessary for the control and eradication of brucellosis. Vaccinated animals shall be permanently identified by tattooing or other methods approved by the Commissioner of Agriculture. Above the ages designated by regulation of the Board of Agriculture, all such vaccinates classified as reactors on an official test for brucellosis, shall be considered as affected with brucellosis and shall be branded with the letter "B" in accordance with G.S. 106‑ 390. It shall be unlawful to sell, offer for sale, distribute, or use brucellosis vaccine or any product containing live Brucella organisms, except as provided for in regulations adopted by the Board of Agriculture.

The control and eradication of brucellosis in the herds of North Carolina shall be conducted as far as available funds will permit, and in accordance with the rules and regulations made by the Board of Agriculture. The Board of Agriculture is hereby authorized to cooperate with the United States Department of Agriculture in the control and eradication of brucellosis. (1937, c. 175, s. 2; 1945, c. 462, s. 1; 1953, c. 1119; 1967, c. 511.)



§ 106-390. Blood sample testing; diseased animals to be branded and quarantined; sale; removal of identification, etc.

§ 106‑390.  Blood sample testing; diseased animals to be branded and quarantined; sale; removal of identification, etc.

All blood samples for the brucellosis test shall be drawn by persons whose qualifications are set by regulation of the Board of Agriculture. Animals from which blood is collected for a brucellosis test shall be identified by numbered ear tag, tattoo, or in some other manner approved by the Commissioner of Agriculture. It shall be the duty of the person who collects the blood sample, or other designated authorized person, to brand all cattle affected with brucellosis with the letter "B" on the left hip or jaw, not less than three or more than four inches high, tag such animals with an approved brucellosis reactor ear tag, and report the same to the State Veterinarian. It shall be the duty of the person owning said cattle at the time of said testing to assist with and cooperate with the person testing said cattle. Cattle affected with brucellosis shall be quarantined and slaughtered at a State or federally inspected slaughter plant within 10 days after branding and tagging; provided the State Veterinarian, in his discretion, may grant an extension of time for said slaughter not to exceed 30 days; and provided further that the Commissioner of Agriculture may allow a branded and tagged animal having unusual breeding value to be held for a period of time determined by him under conditions of isolation and quarantine prescribed by the State Veterinarian. Animals believed by the State Veterinarian or his authorized representative to have been exposed to brucellosis, or animals classified as suspects, shall be quarantined on the owner's premises or at such other place as is mutually agreeable to the owner and the State Veterinarian until the quarantine is removed in accordance with law or until the animal is disposed of in accordance with law. No animal affected with, or exposed to, brucellosis shall be sold, traded or otherwise disposed of except for immediate slaughter,  and it shall be the duty of the person disposing of such infected animals to see that they are promptly slaughtered and a written report of same made to the State Veterinarian.

All cattle, swine, sheep, goats or other animals subject to infection by Brucella organisms, sold, or offered at public sale, except for immediate slaughter, shall be subject to test requirements established by the Board of Agriculture.

No ear tag, back tag, or other mark of identification approved by the Commissioner of Agriculture for identifying animals for the purpose of brucellosis testing, including testing at slaughter plants, shall be removed from the animal without authorization from the State Veterinarian or his authorized representative. (1937, c. 175, s. 3; 1945, c. 462, s. 2; 1959, c. 1171; 1963, c. 489; 1967, c. 511; 1969, c. 465.)



§ 106-391. Civil liability of vendors.

§ 106‑391.  Civil liability of vendors.

Any person or persons who knowingly sells, or otherwise disposes of, to another, an animal affected with brucellosis shall be liable in a civil action to any person injured, and for any and all damages resulting therefrom. (1937, c. 175, s. 4; 1967, c. 511.)



§ 106-392. Sales by nonresidents.

§ 106‑392.  Sales by nonresidents.

When cattle are sold, or otherwise disposed of, in this State, by a nonresident of this State, the person or persons on whose premises the cattle are sold, or otherwise disposed of, with his knowledge and consent, shall be equally responsible for violations of G.S. 106‑388 to 106‑398 and the regulations of the Department of Agriculture and Consumer Services. (1937, c. 175, s. 5; 1967, c. 511; 1997‑261, s. 109.)



§ 106-393. Duties of State Veterinarian; quarantine of animals; required testing.

§ 106‑393.  Duties of State Veterinarian; quarantine of animals; required testing.

When the State Veterinarian receives information, or has reasonable grounds to believe, that brucellosis exists in any animal, or animals, or that it has been exposed to the disease, he shall promptly cause said animal, or animals, to be quarantined on the premises of owner or such other place as is mutually agreeable to the owner and the State Veterinarian or his authorized representative. Said animals shall not be removed from premises where quarantined until quarantine has been released by State Veterinarian or his authorized representative. A permit to move such infected or exposed animals to immediate slaughter may be issued by the State Veterinarian or his authorized representative. The Board of Agriculture is empowered to make regulations to provide for compulsory testing of animals for brucellosis. (1937, c. 175, s. 6; 1967, c. 511.)



§ 106-394. Cooperation of county boards of commissioners.

§ 106‑394.  Cooperation of county boards of commissioners.

The several boards of county commissioners in the State are hereby expressly authorized and empowered within their discretion to make such appropriations from the general funds of their county as will enable them to cooperate effectively with the State and United States Departments of Agriculture in the eradication of brucellosis in their respective counties. (1937, c. 175, s. 7; 1967, c. 511.)



§ 106-395. Compulsory testing.

§ 106‑395.  Compulsory testing.

Whenever a county board of commissioners shall cooperate with the State and the United States governments, as provided for in G.S. 106‑388 to 106‑398, the testing of all cattle in said county shall become compulsory, and it shall be the duty of the cattle owners to give such assistance as may be necessary for the proper testing of  said cattle. (1937, c. 175, s. 8; 1967, c. 511.)



§ 106-396. Authority to promulgate and enforce rules and regulations.

§ 106‑396.  Authority to promulgate and enforce rules and regulations.

The Commissioner of Agriculture, by and with the consent of the State Board of Agriculture, shall have full power to promulgate and enforce such rules and regulations as may be necessary to carry out the provisions of G.S. 106‑388 to 106‑398, and for the effective control and eradication of brucellosis, including the establishment of fees and charges for the collection of blood samples. (1937, c. 175, s. 10; 1967, c. 511; 1981, c. 495, s. 8.)



§ 106-397. Violation made misdemeanor.

§ 106‑397.  Violation made misdemeanor.

Any person or persons who shall violate any provision set forth in G.S. 106‑388 to 106‑398, or any rule or regulation duly established pursuant to this Article by the State Board of Agriculture or any inspector who shall willfully fail to comply with any provisions of G.S. 106‑388 to 106‑398, shall be guilty of a Class 1 misdemeanor. (1937, c. 175, s. 11; 1967, c. 511; 1993, c. 539, s. 773; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-398. Punishment for sale of animals known to be infected, or under quarantine.

§ 106‑398.  Punishment for sale of animals known to be infected, or under quarantine.

Any person or persons who shall willfully and knowingly sell or otherwise dispose of any animal or animals known to be affected with brucellosis, or under quarantine because of suspected exposure to brucellosis, except as provided for in G.S. 106‑388 to 106‑398, shall be guilty of a Class 1 misdemeanor. (1937, c. 175, s. 12; 1967, c. 511; 1993, c. 539, s. 774; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-399. Repealed by Session Laws 1967, c. 511.

§ 106‑399.  Repealed by Session Laws 1967, c. 511.



§§ 106-399.1 through 106-399.3. Reserved for future codification purposes.

§§ 106‑399.1 through 106‑399.3.  Reserved for future codification purposes.



§ 106-399.4. Imminent threat of contagious animal disease; emergency measures and procedures.

Part 9. Control of Livestock Diseases.

§ 106‑399.4.  Imminent threat of contagious animal disease; emergency measures and procedures.

(a)        When determined by the State Veterinarian, in consultation with the Commissioner of Agriculture and with the approval of the Governor, that there is an imminent threat within the State of a contagious animal disease that has the potential for very serious and rapid spread, is of serious socioeconomic and public health consequence, or is of major importance in the international trade of animals and animal products, the State Veterinarian or an authorized representative may develop and implement any emergency measures and procedures that the State Veterinarian determines necessary to prevent and control the animal disease.

(b)        Written notice of emergency procedures and measures implemented under this section, including an identification of the disease threat and a description of any potentially infected area and animal, shall be mailed or delivered to news media, farm organizations, agriculture agencies, and any other interested or affected parties as determined by the State Veterinarian. Such emergency procedures and measures may include, but are not limited to, restrictions on the transportation of any potentially infected animals, restrictions on the transportation of agriculture products and other commodities into and out of potentially infected areas, restrictions on access to potentially infected areas, quarantines under G.S. 106‑401(a), emergency disinfectant and other control measures at all portals of entry into the State, including airports, ports, and other transportation corridors, and any other measures necessary to prevent and control the threat of disease infection.

(c)        All State agencies and political subdivisions of the State shall cooperate with the implementation of the emergency procedures and measures developed under this section. All State agencies and political subdivisions of the State shall comply with the emergency procedures and measures developed under this section.

(d)        When determined by the State Veterinarian, in consultation with the Commissioner of Agriculture and with the approval of the Governor, that there is an imminent threat within the State of a contagious animal disease that has the potential for very serious and rapid spread, is of serious socioeconomic and public health consequence, or is of major importance in the international trade of animals and animal products, the State Veterinarian or an authorized representative may enter any property in the State to examine any animal that the State Veterinarian has reasonable grounds to believe is infected with or exposed to a contagious animal disease. The owner or operator of the premises on which the animal is located shall permit entry on the premises by the State Veterinarian or an authorized representative and shall cooperate with the State Veterinarian or an authorized representative. The provisions of G.S. 106‑401(a) with respect to obtaining an emergency order do not apply to this subsection.  (2001‑12, s. 1; 2003‑6, s. 1; 2005‑21, s. 1; 2009‑103, s. 1.)



§ 106-399.5. Warrantless inspections.

§ 106‑399.5.  Warrantless inspections.

When determined by the State Veterinarian, in consultation with the Commissioner of Agriculture and with the approval of the Governor, that there is an imminent threat within the State of a contagious animal disease that has the potential for very serious and rapid spread, is of serious socioeconomic and public health consequence, or is of major importance in the international trade of animals and animal products, the State Veterinarian or an authorized representative may stop and inspect without a warrant any individual or any motor vehicle on a public or private road that is moving:

(1)        Into the State from any other country, to determine whether the individual or motor vehicle is carrying any animal or any article that is capable of introducing or spreading the animal disease.

(2)        In interstate commerce, upon probable cause to believe that the individual or motor vehicle is carrying any animal or any article that is capable of introducing or spreading the animal disease.

(3)        In intrastate commerce from any other portion of the State or from any premises or area quarantined under G.S. 106‑401, upon probable cause to believe that the individual or motor vehicle is carrying any animal or any article that is capable of introducing or spreading the animal disease.  (2001‑12, s. 1; 2003‑6, s. 1; 2005‑21, s. 1; 2009‑103, s. 1.)



§ 106-400. Sale or transportation of animals affected with disease prohibited.

§ 106‑400.  Sale or transportation of animals affected with disease prohibited.

No person shall sell, trade, offer for sale or trade, or transport by motor vehicle on any public road or other public place within the State any animal affected with a contagious animal disease, unless permitted by the State Veterinarian in writing and in accordance with the provisions of the permit. The State Veterinarian or an authorized representative may examine any animal that is being transported or moved, sold, traded, or offered for sale or trade on any public road or other public place within the State for the purpose of determining if the animal is affected with a contagious animal disease or is being transported or offered for sale or trade in violation of this Part. If the animal is found to be diseased or is being moved, sold, offered for sale or trade in violation of this Part, it shall be placed under quarantine under G.S. 106‑401 in a place to be determined by the State Veterinarian or an authorized representative. Any animal shipped or otherwise moved into this State in violation of federal laws or regulations shall be handled in accordance with the provisions of this Part.  (1939, c. 360, s. 1; 2001‑12, s. 5; 2003‑6, s. 1; 2005‑21, s. 1; 2009‑103, s. 1.)



§ 106-400.1. Swine disease testing.

§ 106‑400.1.  Swine disease testing.

In order to control or prevent the spread of swine diseases, the Board of Agriculture may adopt rules authorizing the State Veterinarian or an authorized representative to enter, at reasonable times, the premises where swine are kept and to examine the swine and obtain blood or tissue samples for testing purposes. The State Veterinarian may quarantine swine that have not been properly tested.  (1987, c. 793, s. 1; 2001‑12, s. 6; 2003‑6, s. 1; 2005‑21, s. 1; 2009‑103, s. 1.)



§ 106-401. State Veterinarian authorized to quarantine.

§ 106‑401.  State Veterinarian authorized to quarantine.

(a)        The State Veterinarian or an authorized representative may enter any property in the State or stop any motor vehicle on a public or private road to examine any animal that the State Veterinarian has reasonable grounds to believe is affected with or exposed to a contagious animal disease. If the person refuses to consent to the entry and examination after the State Veterinarian or an authorized representative has notified, in writing, the owner or person in whose custody the animal is found, of the intention to enter the property and conduct the examination, the State Veterinarian or an authorized representative may petition the district court in the county where the animal is found for an emergency order authorizing the entry and examination. The State Veterinarian or an authorized representative may quarantine any animal affected with or exposed to a contagious disease, or injected with or otherwise exposed to any material capable of producing a contagious disease and shall give public notice of the quarantine by posting or placarding with a suitable quarantine sign the entrance to any part of the premises on which the animal is held. The animal shall be maintained by the owner of the animal or the owner or operator of the premises in accordance with this Part at the expense of the owner of the animal or the owner or operator of the premises. No animal under quarantine shall be removed from the place of quarantine unless permitted by the State Veterinarian or an authorized representative in writing. The quarantine shall remain in effect until cancelled by official written notice from the State Veterinarian or an authorized representative, and the quarantine shall not be cancelled until any sick or diseased animal has been properly disposed of and the premises have been properly cleaned and disinfected.

(b)        When determined by the State Veterinarian, in consultation with the Commissioner of Agriculture and with the approval of the Governor, that there is an imminent threat within the State of a contagious animal disease that has the potential for very serious and rapid spread, is of serious socioeconomic and public health consequence, or is of major importance in the international trade of animals and animal products, the State Veterinarian or an authorized representative may quarantine areas within the State. As part of the quarantine under this subsection, the State Veterinarian or an authorized representative may enter any property in the State to examine any animal, to obtain blood and tissue samples for testing for the animal disease, and for any other reason directly related to preventing or controlling the animal disease, and may stop motor vehicles on a public or private road. The provisions of subsection (a) of this section with respect to obtaining an emergency order do not apply to this subsection. Written notice of the quarantine, including a description of the area and the type of animal affected by the disease, shall be mailed or delivered to news media, farm organizations, agriculture agencies, and other entities reasonably calculated to give notice of the quarantine to affected animal owners, to the owners or operators of affected premises, and to the public. No animal subject to the quarantine shall be moved to any other premises unless permitted by the State Veterinarian or an authorized representative in writing.  (1939, c. 360, s. 2; 1971, c. 724; 2001‑12, s. 2; 2003‑6, s. 1; 2005‑21, s. 1; 2009‑103, s. 1.)



§ 106-401.1. Inspection and quarantine of poultry.

§ 106‑401.1.  Inspection and quarantine of poultry.

The State Veterinarian or an authorized representative may enter any property in the State or stop any motor vehicle to examine any poultry that the State Veterinarian has reason to believe is affected with or exposed to a contagious animal disease. The State Veterinarian or an authorized representative may quarantine any poultry affected with or exposed to a contagious disease or injected with or otherwise exposed to any material capable of producing a contagious disease and give public notice of the quarantine by posting or placarding with a suitable quarantine sign the entrance to or any part of the premises on which the poultry is held. The poultry shall be maintained by the poultry owner or the owner or operator of the premises in accordance with this Part at the expense of the poultry owner or the owner or operator of the premises. The quarantine under this section does not apply to those diseases that are endemic in the State and for which adequate preventive and control measures are not available. No poultry under quarantine shall be moved from the place of quarantine, unless permitted by the State Veterinarian or an authorized representative in writing. The quarantine shall remain in effect until cancelled by official written notice from the State Veterinarian or an authorized representative and shall not be released or cancelled until the sick or dead poultry have been properly disposed of and the premises have been properly cleaned and disinfected.  (1969, c. 693, s. 1; 2001‑12, s. 7; 2003‑6, s. 1; 2005‑21, s. 1; 2009‑103, s. 1.)



§ 106-402. Confinement and isolation of diseased animals required.

§ 106‑402.  Confinement and isolation of diseased animals required.

Any animal or poultry affected with or exposed to a contagious animal disease shall be confined by the owner of the animal or poultry or the owner or operator of the premises in such a manner, by penning or otherwise securing and actually isolating the animal or poultry from the approach or contact with other animals or poultry not so affected; it shall not have access to any ditch, canal, branch, creek, river, or other surface water that passes beyond the affected premises, to any public road, or to the premises of any other person.  (1939, c. 360, s. 3; 1969, c. 693, s. 2; 2001‑12, s. 8; 2003‑6, s. 1; 2005‑21, s. 1; 2009‑103, s. 1.)



§ 106-402.1. Movement of animals prohibited; destruction of animals to control animal disease authorized.

§ 106‑402.1.  Movement of animals prohibited; destruction of animals to control animal disease authorized.

(a)        When determined by the State Veterinarian, in consultation with the Commissioner of Agriculture and with the approval of the Governor, that there is an imminent threat within the State of a contagious animal disease that has the potential for very serious and rapid spread, is of serious socioeconomic and public health consequence, or is of major importance in the international trade of animals and animal products or that it is necessary to control a contagious animal disease, the State Veterinarian or an authorized representative may prohibit the movement of any animal to or from any premises used for shows, sales, markets, fairs, exhibitions, processing or rendering facilities, or other public or private assembly or may prohibit commingling of animals. Written notice of the prohibition under this subsection shall be mailed, delivered, or otherwise provided to the owner or operator of the premises by any means reasonably calculated to give notice. The owner or operator of the premises shall not permit any animal to enter or remain on the premises in violation of this section.

(b)        When determined by the State Veterinarian, in consultation with the Commissioner of Agriculture and with the approval of the Governor, that there is an imminent threat within the State of a contagious animal disease that has the potential for very serious and rapid spread, is of serious socioeconomic and public health consequence, or is of major importance in the international trade of animals and animal products or that it is necessary to control a contagious animal disease, the State Veterinarian may order the destruction of any animal and, after consulting with the State Health Director, the proper disposal of the animal. G.S. 106‑403 does not apply to the disposal of animals under this subsection. The order shall be in writing and shall include the manner in which the destruction of the animal will be carried out. The order shall be delivered to the owner of the animal and the owner or operator of the premises on which the animal is located by certified mail or any other means reasonably calculated to give the owner of the animal and the owner or operator of the premises notice. In the event the owner of the animal and the owner or operator of the premises cannot be notified, the State Veterinarian or an authorized representative may seize and destroy the animal. The owner or operator of the premises on which the animal is located shall permit entry on the premises by the State Veterinarian or an authorized representative and shall cooperate with the State Veterinarian or an authorized representative. The provisions of G.S. 106‑401(a) with respect to obtaining an emergency order do not apply to this subsection.

(c)        When determined by the State Veterinarian, in consultation with the Commissioner of Agriculture and with the approval of the Governor, that there is an imminent threat within the State of a contagious animal disease that has the potential for very serious and rapid spread, is of serious socioeconomic and public health consequence, or is of major importance in the international trade of animals and animal products or that it is necessary to control a contagious animal disease, the State Veterinarian may require the Executive Director of the Wildlife Resources Commission to develop a plan to address the movement of wildlife and the destruction of wildlife.  (2001‑12, s. 3; 2003‑6, s. 1; 2005‑21, s. 1; 2009‑103, s. 1.)



§ 106-403. Disposition of dead domesticated animals.

§ 106‑403.  Disposition of dead domesticated animals.

It is the duty of the owner of domesticated animals that die from any cause and the owner or operator of the premises upon which any domesticated animals die, to bury the animals to a depth of at least three feet beneath the surface of the ground within 24 hours after knowledge of the death of the domesticated animals, or to otherwise dispose of the domesticated animals in a manner approved by the State Veterinarian. It is a violation of this section to bury any dead domesticated animal closer than 300 feet to any flowing stream or public body of water. It is unlawful for any person to remove the carcasses of dead domesticated animals from the person's premises to the premises of any other person without the written permission of the person having charge of the other premises and without burying the carcasses as provided under this section. The governing body of each municipality shall designate some appropriate person whose duty it shall be to provide for the removal and disposal, according to the provisions of this section, of any dead domesticated animals located within the limits of the municipality when the owner of the animals cannot be determined. The board of commissioners of each county shall designate some appropriate person whose duty it shall be to provide for the removal and disposal under this section, of any dead domesticated animals located within the limits of the county, but without the limits of any municipality, when the owner of the animals cannot be determined. All costs incurred by a municipality or county in the removal of dead domesticated animals shall be recoverable from the owner of the animals upon admission of ownership or conviction. "Domesticated animal" as used in this section includes poultry.  (1919, c. 36; C.S., s. 4488; 1927, c. 2; 1939, c. 360, s. 4; 1971, c. 567, ss. 1, 2; 2001‑12, s. 9; 2003‑6, s. 1; 2005‑21, s. 1; 2009‑103, s. 1.)



§ 106-404. Animals affected with glanders to be killed.

§ 106‑404.  Animals affected with glanders to be killed.

If the owner of any animal having the glanders or farcy omits or refuses, upon discovery or knowledge of its condition, to destroy the animal at once, that person is guilty of a Class 3 misdemeanor.  (1881, c. 368, s. 8; Code, s. 2489; 1891, c. 65; Rev., s. 3296; C.S., s. 4489; 1993, c. 539, s. 775; 1994, Ex. Sess., c. 24, s. 14(c); 2001‑12, s. 10; 2003‑6, s. 1; 2005‑21, s. 1; 2009‑103, s. 1.)



§ 106-405. Prohibited acts; penalties.

§ 106‑405.  Prohibited acts; penalties.

(a)        Except as provided in G.S. 106‑404, any person who knowingly and willfully violates any provision of this Part is guilty of a Class 2 misdemeanor.

(b)        It is prohibited that any person knowingly and willfully:

(1)        Hide or conceal any animals that are subject to a quarantine under this Part.

(2)        Fail to report the occurrence of an animal disease for which a quarantine under this Part is in effect.

(c)        Any person who has committed an act that is prohibited under subsection (b) of this section shall be subject to an administrative penalty not to exceed ten thousand dollars ($10,000) per violation. Each act in violation of subsection (b) of this section is a separate violation.  (1939, c. 360, s. 6; 1969, c. 693, s. 3; 1993, c. 539, s. 776; 1994, Ex. Sess., c. 24, s. 14(c); 2001‑12, s. 4; 2003‑6, s. 1; 2005‑21, s. 1; 2009‑103, s. 1.)



§ 106-405.1. Definitions.

Part 10. Feeding Garbage to Swine.

§ 106‑405.1.  Definitions.

For the purpose of this Part, the following words shall have the meanings ascribed to them in this section:

(1)        "Garbage" means consisting in whole or in part of animal waste resulting from handling, preparing, cooking and consuming food, including the offal from or parts thereof; provided that the Commissioner of Agriculture or his authorized representative is empowered to exempt from this definition the waste resulting from the processing of seafood.

(2)        "Person" means the State, any municipality, political subdivision, institution, public or private corporation, individual, partnership, or any other entity. (1953, c. 720, s. 1; 1967, c. 872, s. 1.)



§ 106-405.2. Permit for feeding garbage to swine.

§ 106‑405.2.  Permit for feeding garbage to swine.

(a)        No person shall feed garbage to swine without first securing a permit therefor from the North Carolina Commissioner of Agriculture or his authorized agent. Such permits shall be issued for a period of one year and shall be renewable on the date of expiration.

(b)        No permit shall be issued or renewed for garbage feeding under this Part in any county or other subdivision in which local regulations to prohibit garbage feeding are in effect.

(c)        This Part shall not apply to any individual who feeds only his own household garbage to swine: Provided, that any such swine sold or disposed of shall be sold or disposed of in accordance with rules and regulations promulgated by the State Board of Agriculture.

(d)        This Part shall not apply to any person who holds a valid federal permit under the Swine Health Protection Act, P.L. 96‑468. (1953, c. 720, s. 2; 1971, c. 566, s. 1; 1981, c. 392.)



§ 106-405.3. Application for permit.

§ 106‑405.3.  Application for permit.

(a)        Any person desiring to obtain a permit to feed garbage to swine shall make written application therefor to the North Carolina Commissioner of Agriculture in accordance with requirements of this Part.

(b)        The Commissioner of Agriculture is hereby authorized to collect a fee of twenty‑five dollars ($25.00) for each permit issued to a garbage feeder under the provisions of this Part. The fees provided for in this Part shall be used exclusively for the enforcement of this Part.

(c)        No permit fee shall be collected from any federal, State, county, or municipal institution. (1953, c. 720, s. 3; 1967, c. 872, s. 2.)



§ 106-405.4. Revocation of permits.

§ 106‑405.4.  Revocation of permits.

Upon determination that any person, having a permit issued under this Part or one who has applied for a permit hereunder, has violated or failed to comply with any provisions of this Part, the North Carolina Commissioner of Agriculture may revoke such permit or refuse to issue a permit to an applicant therefor. (1953, c. 720, s. 4.)



§ 106-405.5. Sanitation.

§ 106‑405.5.  Sanitation.

Premises on which garbage feeding is permitted under this Part must be equipped with feeding platforms constructed of concrete, wood or other impervious material, or troughs of such material of sufficient size to accommodate the swine herd. Premises must be kept free of collections of unused garbage and waste materials. Sanitation, rat and fly control measures must be practiced as a further means of the prevention of the spread of diseases. (1953, c. 720, s. 5.)



§ 106-405.6. Cooking or other treatment.

§ 106‑405.6.  Cooking or other treatment.

All garbage, regardless of previous processing, shall, before being fed to swine, be thoroughly heated to at least 212 degrees F. for at least 30 minutes unless treated in some other manner which shall be approved in writing by the North Carolina Commissioner  of Agriculture as being equally effective for the protection of animal and human health. (1953, c. 720, s. 6.)



§ 106-405.7. Inspection and investigation; maintenance of records.

§ 106‑405.7.  Inspection and investigation; maintenance of records.

(a)        Any authorized representative of the North Carolina Commissioner of Agriculture shall have the power to enter at reasonable times upon any private or public property for the purpose of inspecting and investigating conditions relating to the proper treatment of garbage to be fed to swine, sanitation of the premises and health of the animals.

(b)        Garbage feeders shall keep a complete permanent record relating to the operation of equipment and their procedure of treating garbage, and also from whom all swine are received and to whom sold for immediate slaughter. Such record is to be available to the Commissioner of Agriculture or his authorized representative.

(c)        Any operator, manager or person in charge of a restaurant, cafe, boardinghouse, school, hospital, or other public or private place where food is served to persons other than members of the immediate family or nonpaying guests of such operator, manager, or person in charge, shall not allow or permit garbage to be removed from the premises thereof unless the person removing said garbage is in possession of a valid garbage‑feeding permit issued by the North Carolina Department of Agriculture and Consumer Services, or unless such person removing said garbage is in possession of a document from the county department of health wherein such garbage is located stating that the person removing said garbage is authorized to dispose of such garbage in a legal manner or unless such person removing said garbage is an employee of a municipality engaged in the regular collection of garbage for said municipality. The name and address or license number of any motor vehicle of any person removing garbage other than under authorization from the county department of health, the North Carolina Department of Agriculture and Consumer Services or a municipality, shall be reported by such operator, manager or person in charge, to the State Veterinarian within five days after the first removal of such garbage is made. (1953, c. 720, s. 7; 1971, c. 566, s. 2; 1997‑261, s. 109.)



§ 106-405.8. Enforcement of Part; rules and regulations.

§ 106‑405.8.  Enforcement of Part; rules and regulations.

The North Carolina Commissioner of Agriculture is hereby charged with the administration and enforcement of the provisions of this Part. The North Carolina Commissioner of Agriculture, by and with the consent of the State Board of Agriculture, shall have full power to cooperate with the United States Bureau of Animal Industry in the control and eradication of vesicular exanthema.

The Commissioner of Agriculture, by and with the consent of the State Board of Agriculture, shall have full power to promulgate and enforce such rules and regulations that may hereafter be necessary to carry out the provisions of this Part. (1953, c. 720, s. 8.)



§ 106-405.9. Penalties.

§ 106‑405.9.  Penalties.

Any person, firm or corporation who shall knowingly violate any provisions set forth in this Part or any rule or regulation duly established by the State Board of Agriculture, or any officer or inspector who shall willfully fail to comply with any provisions of this Part shall be guilty of a Class 1 misdemeanor. Such person, firm, or corporation may be enjoined from continuing such violation. (1953, c. 720, s. 9; 1993, c. 539, s. 777; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 106-405.10 through 106-405.14. Reserved for future codification purposes.

§§ 106‑405.10 through 106‑405.14.  Reserved for future codification purposes.



§ 106-405.15. "Equine infectious anemia" defined.

Part 11. Equine Infectious Anemia.

§ 106‑405.15.  "Equine infectious anemia" defined.

Equine infectious anemia shall mean the disease wherein an animal is infected with the virus of equine infectious anemia, irrespective of the occurrence or absence of clinical signs of the disease. An animal shall be declared infected with equine infectious anemia if it is classified as a reactor to a serological test or other test approved by the State Veterinarian. (1973, c. 1198, s. 1.)



§ 106-405.16. Animals infected with or exposed to equine infectious anemia declared subject to quarantine.

§ 106‑405.16.  Animals infected with or exposed to equine infectious anemia declared subject to quarantine.

It is hereby declared that the disease of horses, ponies, mules and asses (and other equine animals) known as equine infectious anemia is of an infectious and contagious nature and that animals infected with, exposed to, or suspected of being carriers of the disease shall be subject to quarantine and identification as required by the rules and regulations of the North Carolina Department of Agriculture and Consumer Services. (1973, c. 1198, s. 2; 1997‑261, s. 109.)



§ 106-405.17. Authority to promulgate and enforce rules and regulations.

§ 106‑405.17.  Authority to promulgate and enforce rules and regulations.

The State Board of Agriculture shall have full power to promulgate and enforce such rules and regulations as it deems necessary for the control and eradication of equine infectious anemia. This authority shall include, but not be limited to, the power to make regulations requiring the testing of horses, ponies, mules and asses for equine infectious anemia prior to sale, exhibition or assembly at public stables or other public places, and authority to require the owner, operator or person in charge of shows, sales, public stables and other public places to require proof of freedom from equine infectious anemia before any animal is permitted to remain on the premises. The Board shall also have the authority to set fees for such tests as necessary to recover the costs to the North Carolina Department of Agriculture and Consumer Services. (1973, c. 1198, s. 3; 1981, c. 495, s. 7; 1997‑261, s. 109.)



§ 106-405.18. Implementation of control and eradication program.

§ 106‑405.18.  Implementation of control and eradication program.

The control and eradication of equine infectious anemia in North Carolina shall be conducted as far as available funds will permit, and in accordance with the rules and regulations made by the Board of Agriculture. The Board of Agriculture is hereby authorized to cooperate with the U.S. Department of Agriculture in the control and eradication of equine infectious anemia. (1973, c. 1198, s. 4.)



§ 106-405.19. Violation made misdemeanor.

§ 106‑405.19.  Violation made misdemeanor.

Any person who shall willfully move, direct the movement, or allow to be moved, from the premises where quartered any animal or animals known to be infected with equine infectious anemia, or under quarantine because of suspected exposure to equine infectious anemia, or who shall violate any provision of this Part or any rule or regulation promulgated by the Board of Agriculture under this Part shall be guilty of a Class 1 misdemeanor. (1973, c. 1198, s. 5; 1993, c. 539, s. 778; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-405.20. Civil penalties.

Part 12.  Penalties.

§ 106‑405.20.  Civil penalties.

The Commissioner may assess a civil penalty of not more than five thousand dollars ($5,000) against any person who violates a provision of this Article or any rule promulgated thereunder. In determining the amount of the penalty, the Commissioner shall consider the degree and extent of harm caused by the violation.

The clear proceeds of civil penalties assessed pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1995, c. 516, s. 8; 1998‑215, s. 12.)



§ 106-406. Permits from Commissioner of Agriculture for operation of public livestock markets; application therefor; hearing on application.

Article 35.

Public Livestock Markets.

§ 106‑406.  Permits from Commissioner of Agriculture for operation of public livestock markets; application therefor; hearing on application.

Any person, firm or corporation desiring to operate a public livestock market within the State of North Carolina shall be required to file an application with the Commissioner of Agriculture for a permit authorizing the operation of such market; provided that, those markets operating under a valid permit and in accordance with G.S. 106‑406 through 106‑418 at the time this Article becomes effective shall be issued a license upon payment of the annual license fee and upon satisfying the requirement for bonding as specified in G.S. 106‑407. An application for a permit shall include the following information:

(1)        The name and address of the applicant, name of market and a listing of the names and addresses of all persons having any financial interest in the proposed livestock market and the amount and nature of such interest, and such other information as is required to complete an application form supplied by the Commissioner; and

(2)        The plans and specifications for the facilities proposed to be built, or for existing structures.

The application for a permit shall be accompanied by a permit fee of two hundred fifty dollars ($250.00), two hundred dollars ($200.00) of which shall be returned to the applicant if the application is denied, plus one hundred dollars ($100.00) annual permit fee for the first year of operation of the market, all of which shall be returned to the applicant if the application is denied. There shall be an annual renewal fee of one hundred dollars ($100.00) for each year of operation thereafter.

Upon the filing of said application, the Commissioner shall determine whether all necessary information has been furnished. If all information required has not been furnished, the Commissioner shall notify the applicant by mail of the additional information needed; it shall be furnished the Commissioner by the applicant within 10 days of such notification. Upon receipt of all required information, the Commissioner shall issue a license or fix the date of a hearing on said application, to be held in Raleigh. Notice of the time and date of the hearing shall be published in a newspaper having general circulation in the county in which the livestock market is proposed to be located; said notice shall appear at least 10 days prior to such hearing. The applicant shall be notified by mail by the Commissioner at least 20 days prior to the hearing of the time and place of said hearing. The Commissioner shall also notify by mail the members of the Public Livestock Market Advisory Board of the time and place of said hearing, at least 10 days before the date [on] which the hearing will be held.

A public hearing shall be conducted by the Commissioner on said application. If, after the hearing, at which any person may appear in support or opposition thereto, the North Carolina Public Livestock Market Advisory Board finds that the public livestock market for which a permit or license is sought fulfills the requirements of all applicable laws, it shall recommend to the Commissioner that a permit be issued to the applicant. If the Commissioner denies the application, the applicant may commence a contested case under G.S. 150B‑23 by filing a petition within 10 days after receiving notice of the denial. Unless revoked by the Board of Agriculture pursuant to any applicable law or regulation, permits will be renewed each July 1 on payment of the annual renewal fee. (1941, c. 263, s. 1; 1943, c. 724, s. 1; 1967, c. 894, s. 1; 1971, c. 739, s. 1; 1973, c. 1331, s. 3; 1975, c. 69, s. 4; 1977, c. 132, ss. 1‑3; 1987, c. 827, s. 32.)



§ 106-407. Bonds required of operators; exemption of certain market operations.

§ 106‑407.  Bonds required of operators; exemption of certain market operations.

The Commissioner of Agriculture shall require the owner of  each public livestock market issued a permit under the provisions of G.S. 106‑406 to furnish a bond acceptable to the Commissioner of not less than five thousand dollars ($5,000) nor more than fifty thousand dollars ($50,000), in the discretion of the Commissioner, to secure the performance of all obligations incident to the operation of the public livestock market operation including prompt payment to the vendors of all livestock sold at said market; provided, that, at the discretion of the Commissioner of Agriculture, a bond shall not be required of a livestock market bonded under the Federal Packers and Stockyards Act.

The term "public livestock market" as used in this Article shall not be interpreted to mean any of the following:

(1)        A market where horses and mules exclusively are sold;

(2)        A market that sells only finished livestock to be used for immediate slaughter;

(3)        A dispersal sale of livestock by a farmer, dairyman, livestock breeder, or feeder when all animals offered for sale have been owned by him at least 30 days; provided that, no more than one dispersal sale shall be held by any person, firm or corporation within any period of six months.

(4)        Purebred livestock association sales and those sales where Future Farmers of America, 4‑H Clubs and similar groups, State institutions, or private fairs conduct sales of livestock. (1941, c. 263, s. 2; 1967, c. 894, s. 2.)



§ 106-407.1. North Carolina Public Livestock Market Advisory Board created; appointment; membership; duties.

§ 106‑407.1.  North Carolina Public Livestock Market Advisory Board created; appointment; membership; duties.

There is hereby created the North Carolina Public Livestock Market Advisory Board composed of eight persons, all of whom shall be residents of North Carolina, who shall be appointed and the chairman designated by the Commissioner of Agriculture on or before August 1, 1967. Two members of said Board shall be livestock producers, two shall be licensed livestock market operators, one shall be a meat packer, one shall be the State Veterinarian, one shall be a duly licensed and practicing veterinarian and one shall be an employee of the markets division of the North Carolina Department of Agriculture and Consumer Services. On the initial Board, two members shall be appointed for terms of one year, two members for terms of two years, two members for terms of three years, and two members for terms of four years. Thereafter, all members shall serve four‑year terms. Any vacancy on the Board caused by death, resignation, or otherwise shall be filled by the Commissioner of Agriculture for the expiration of the term. The terms of all members of the initial and subsequent boards shall expire on June 30 of the year in which their terms expire.

It shall be the duty of the members of the Board to attend all hearings on applications for licenses to operate public livestock markets. The Board may meet once each year, or more often if directed by the Commissioner, in Raleigh or such other place in North Carolina as directed by the Commissioner for the purpose of (i) discussing problems of the livestock market industry, (ii) proposing changes in the rules and regulations of the Department of Agriculture and Consumer Services relative to public livestock markets, and (iii) making such other recommendations to the Commissioner and the Board of Agriculture as it deems in the best interest of the livestock industry of North Carolina.

Members of the Board, except members who are employees of the State, shall receive as compensation, subsistence and travel allowances, such sums as by law are provided for other commissions and boards. Compensation, subsistence and travel allowances authorized for the Board members shall be paid from fees collected pursuant to this Article. (1967, c. 894, s. 3; 1977, c. 132, s. 4; 1981, c. 337; 1997‑261, s. 109.)



§ 106-407.2. Revocation of permit by Board of Agriculture; restraining order for violations.

§ 106‑407.2.  Revocation of permit by Board of Agriculture; restraining order for violations.

The Board of Agriculture may revoke a permit authorizing the operation of a public livestock market for a violation of this Article or a rule adopted under this Article.

If any person, firm or corporation shall operate a public livestock market in violation of the provisions of this Article, or the rules and regulations promulgated by the North Carolina Board of Agriculture, or shall fail to comply with the provisions of this Article, or rules and regulations promulgated thereunder, a temporary or permanent restraining order may be issued by a judge of the superior court upon application by the Commissioner of Agriculture, or his authorized representative, and the judge of the superior court shall have the same power and authority as in any other injunction proceeding, and the defendant shall have the same rights including the right of appeal, as in any other injunction proceeding heard before the superior court. (1967, c. 894, s. 4; 1973, c. 1331, s. 3; 1987, c. 827, s. 33.)



§ 106-408. Marketing facilities prescribed; records of purchases and sales; time of sales; notice.

§ 106‑408.  Marketing facilities prescribed; records of purchases and sales; time of sales; notice.

All public livestock markets operating under this Article shall have proper facilities for handling livestock and such other equipment as specified by regulation of the North Carolina Board of Agriculture.  Scales approved by the North Carolina Division of Weights and Measures shall be provided at public livestock markets where animals are bought, sold or exchanged by weight.  The premises, including yards, pens, alleys, and chutes shall be cleaned and disinfected in accordance with regulations promulgated by the Board of Agriculture pursuant to the authority contained in G.S. 106‑416. The market shall keep a complete legible permanent record, including the use of numbered invoices, showing the name and address of the person or firm from whom all animals are received and the name and address of the person or firm to whom sold. Symbols in lieu of names shall not be used.  The weight, if sold by weight, and the price paid and the price received shall be recorded on the invoice.  Such records as specified in this section shall be available for inspection to the Commissioner of Agriculture or his authorized representative during regular business hours.

The sales of all livestock at livestock auction markets shall start no later than 2:00 P.M.; provided, however, the Commissioner of Agriculture shall have authority to authorize a sale to begin as late as 4:00 P.M. when the sale (i) consists solely of the sale of pigs weighing no more than 150 pounds and sold as feeder pigs, (ii) continues without interruption, and (iii) lasts no later than 5:00 P.M., or when the sale consists solely of slaughter hogs sold by teleconference.  The sale of livestock shall be continuous until all are sold.

Each public livestock market operator operating under this Article  shall post notice of the day(s) of sale and the starting time in a conspicuous place on the market premises.  In the event of subsequent changes in day of sale or starting time, the operator shall post notice on the premises and notify the State Veterinarian in writing at least two weeks in advance of the date of change. (1941, c. 263, s. 3; 1949, c. 997, s. 1; 1961, c. 275, s. 1; 1967, c. 894, s. 5; 1969, c. 983; 1971, c. 739, s. 2; 1987, c. 436.)



§ 106-408.1. Market operation fees.

§ 106‑408.1.  Market operation fees.

A fee of twenty‑five dollars ($25.00) shall be paid by the market operator to the North Carolina Department of Agriculture and Consumer Services for each day, or fraction thereof, a sale is held, provided that an additional maximum fee of ten dollars ($10.00) per one‑half hour, or fraction thereof, shall be paid to the North Carolina Department of Agriculture and Consumer Services for operation after 6:00 P.M. Provided further, that the Board of Agriculture may at its discretion adjust both fees for market operation within the limits set in this section. A fee to be set by the Board of Agriculture may be charged to the buyer of cattle and swine required to be tested under G.S. 106‑409 and 106‑410, and the amount collected used to offset the twenty‑five dollar ($25.00) market operation fee. All test fees charged in excess of twenty‑five dollars ($25.00) shall revert to the North Carolina Department of Agriculture and Consumer Services and be payable within 24 hours following the close of a sale day. The starting and finishing time of each sale shall be recorded by the livestock inspector on his report of the sale. A copy of the report shall be given to the market operator or his representative following the sale. Failure to make the required payment within 24 hours following close of a sale day shall be cause for the Commissioner of Agriculture to prohibit, on 72 hours' notice, further sales at the market until the account is paid in full. The operation fee shall be waived when a livestock market operator employs a licensed, accredited veterinarian approved by the State Veterinarian to be present at the market from the starting time of the sale until all livestock to be admitted to the sales barn on that sale day have entered and such work in inspection, testing and vaccination as designated by the State Veterinarian has been completed. (1971, c. 739, s. 3; 1997‑261, s. 109.)



§ 106-409. Removal of cattle from market for slaughter and nonslaughter purposes; identification; permit needed.

§ 106‑409.  Removal of cattle from market for slaughter and nonslaughter purposes; identification; permit needed.

No cattle except those for immediate slaughter, shall be removed from any public livestock market except in accordance with this Article and regulations adopted by the North Carolina Board of Agriculture. All cattle removed from any public livestock market for immediate slaughter shall be identified in a manner approved by the Commissioner of Agriculture and the person removing same shall before  removal sign a form in duplicate showing the number of cattle, their description, and where same are to be slaughtered or resold for slaughter. Cattle sold for slaughter shall be disposed of in one of the following ways:

(1)        Moved directly to a recognized slaughtering establishment for immediate slaughter.

(2)        Sold to a dealer bonded under the Packers and Stockyards Act who handles cattle for immediate slaughter.

(3)        Offered for resale for slaughter through a livestock auction  market holding a valid permit issued under this Article.

A "buying station" of a slaughterhouse or similar business not operating under a public livestock market permit shall not allow the removal of animals for any purpose other than that of immediate slaughter unless a written permit has been secured from the State Veterinarian or his authorized representative. This provision shall not apply to buying stations operated by feedlot operators buying animals for movement to their own feedlots.

Cattle sold for immediate slaughter shall be used for no other purpose unless prior written permission has been secured from the State Veterinarian or his authorized representative. No livestock market operator, or agent or employee thereof, shall allow the removal of any cattle from a market in violation of this section. (1941, c. 263, s. 4; 1943, c. 724, s. 2; 1949, c. 997, s. 2; 1967, c. 894, s. 6.)



§ 106-410. Removal of swine from market for slaughter and nonslaughter purposes; identification; permit needed; resale for feeding or breeding; out-of-state shipment.

§ 106‑410.  Removal of swine from market for slaughter and nonslaughter purposes; identification; permit needed; resale for feeding or breeding; out‑of‑state shipment.

No swine, except those for immediate slaughter, shall be removed from any public livestock market except in accordance with regulations adopted by the North Carolina Board of Agriculture. All swine removed from any public livestock market for immediate slaughter shall be identified in a manner prescribed by regulation adopted by the North Carolina Board of Agriculture and the person removing same shall sign a form in duplicate showing the number of hogs, their description and where they are to be slaughtered or resold for slaughter. Slaughter hogs may be disposed of in one of the following ways:

(1)        Moved directly to a recognized slaughter establishment for immediate slaughter.

(2)        Sold to a dealer, bonded under the Packers and Stockyards Act, who handles hogs for immediate slaughter.

(3)        Offered for resale for slaughter through a livestock auction  market holding a valid permit issued under this Article.

Swine sold for immediate slaughter shall be used for no other purpose unless prior written permission has been secured from the State Veterinarian or his authorized representative. No market operator shall allow the removal of any swine from a market in violation of this section.

Swine for breeding or feeding purposes shall not be resold in a livestock market for other than immediate slaughter within 14 days of prior sale at a livestock market unless they are identified as having been previously sold swine at the time of resale. Such identification shall contain the date and place of the prior sale and shall be furnished in writing to the market operator by the seller of said swine.

Provided, however, that the Commissioner of Agriculture may permit  swine to be shipped out of the State of North Carolina, under the same conditions as if said swine were being delivered for immediate slaughter, for immediate delivery to holding or feeding lots in any other state when he determines that said holding or feeding lots are being operated in compliance with the laws of said state and the rules and regulations promulgated thereunder. (1941, c. 263, s. 5; 1943, c. 724, s. 3; 1949, c. 997, ss. 3, 4; 1967, c. 894, s. 7; 1971, c. 739, s. 5.)



§ 106-411. Regulation of use of livestock removed from market; swine shipped out of State.

§ 106‑411.  Regulation of use of livestock removed from market; swine shipped out of State.

Any person or persons who shall remove, or whose agent or employee at the direction of the employer, shall remove from a public livestock market any cattle, swine, or other livestock for immediate slaughter shall use them for immediate slaughter only or resale for immediate slaughter only in compliance with this Article and the applicable regulations of the Department of Agriculture and Consumer Services. It shall be a Class 1 misdemeanor for the owner of any cattle, swine or other livestock purchased for immediate slaughter, to order, direct or procure his agent or employee to transport said cattle, swine, or other livestock to any place other than a recognized slaughter plant or as provided in G.S. 106‑409 and G.S. 106‑410; and the agent or employee who transports said animal or animals shall likewise be guilty of a Class 1 misdemeanor.

Provided that, it shall not be a violation of law to ship swine out of this State to holding or feeding lots as provided for in G.S. 106‑410. (1941, c. 263, s. 6; 1943, c. 724, s. 4; 1949, c. 997, s. 5; 1967, c. 894, s. 8; 1993, c. 539, s. 779; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑261, s. 109.)



§ 106-412. Admission of animals to markets; quarantine of diseased animals; sale restricted; regulation of trucks, etc.

§ 106‑412.  Admission of animals to markets; quarantine of diseased animals; sale restricted; regulation of trucks, etc.

No animal known to be affected with or having visible symptoms of a contagious or infectious disease shall be received or admitted into any public livestock market except upon special permit issued by the Commissioner of Agriculture or his authorized representative. All animals affected with, or exposed to, any contagious or infectious disease of animals or any animal that reacts to an official test indicating the presence of such a disease, shall be quarantined separate and apart from healthy animals and shall not be sold, traded, or otherwise disposed of except upon written permission of the Commissioner of Agriculture or his authorized representative. All animals sold for slaughter under this provision must be moved directly to a recognized slaughter establishment with State or federal meat inspection unless written permission to do otherwise is secured from the State Veterinarian or his authorized representative. The owner of the animals shall be responsible for the cost of maintaining the quarantine, the necessary treatment, and the feed and care of the animals while under quarantine and said costs shall constitute a lien against all of said animals. All trucks, trailers, and other conveyances used in transporting livestock shall be cleaned and disinfected in accordance with the regulations issued by authority of this Article. (1941, c. 263, s. 7; 1967, c. 894, s. 9.)



§ 106-413. Sale, etc., of certain diseased animals restricted; application of Article; sales by farmers.

§ 106‑413.  Sale, etc., of certain diseased animals restricted; application of Article; sales by farmers.

No person or persons shall sell or offer for sale, trade or otherwise dispose of any animal or animals that are affected with a contagious or infectious disease, or that the owner or person in charge or a livestock inspector or an approved veterinarian has reason to believe are so affected or exposed; provided, however, that upon written permission of the Commissioner of Agriculture or his authorized representative it shall be lawful to sell, trade, or otherwise dispose of such animals for immediate slaughter at a plant with State or federal meat inspection. The provisions of this Article, including those regulations adopted by the North Carolina Board of Agriculture, shall apply to all animals sold or offered for sale on any public highway, right‑of‑way, street, or within one‑half mile of any public livestock market, or other public place; provided, that the one‑half mile provision shall not apply to animals raised and owned by a bona fide farmer who is a resident of the State of North Carolina and sold or offered for sale by him. (1941, c. 263, s. 8; 1943, c. 724, s. 5; 1967, c. 894, s. 10.)



§ 106-414. Transportation, sale, etc., of diseased livestock; burden of proving health; movement to laboratory; removal of identification.

§ 106‑414.  Transportation, sale, etc., of diseased livestock; burden of proving health; movement to laboratory; removal of identification.

No cattle, swine, or other livestock with visible symptoms of a contagious or infectious disease shall be transported or otherwise moved on any public highway or street in this State except upon written permission of the Commissioner of Agriculture or his authorized representative. The burden of proof to establish the health of any animal transported on the public highways of this State, or sold, traded, or otherwise disposed of in any public place shall be upon the vendor. Any person who shall sell, trade, or otherwise dispose of any animal affected with, or exposed to, a contagious or infectious disease, or one he has or should have reason to believe is so affected, or exposed, shall be civilly liable for all damages resulting from such sale or trade; provided that, nothing in this section shall prevent an individual who owns or has custody of sick animals from transporting sick or dead animals to a disease diagnostic laboratory operated or approved by the North Carolina Department of Agriculture and Consumer Services if reasonable and proper precautions to prevent the exposure of other animals is taken by the owner or transporter thereof.

It shall be a Class 1 misdemeanor to remove before slaughter any ear tag, back tag, or other mark of identification approved by the Commissioner of Agriculture for identifying animals for disease control purposes unless prior written authorization has been obtained from the State Veterinarian or his authorized representative. (1941, c. 263, s. 9; 1967, c. 894, s. 11; 1993, c. 539, s. 780; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑261, s. 109.)



§ 106-415. Cost of tests, serums, etc.

§ 106‑415.  Cost of tests, serums, etc.

The cost of all tests, serums, vaccines and other medical supplies necessary for the enforcement of this Article and the protection of livestock against contagious and infectious diseases shall be paid for by the owner of said livestock and the cost shall constitute a lien against all said animals; provided that, the Commissioner of Agriculture, by and with the consent of the Board of Agriculture, is hereby authorized to determine reasonable charges and costs for such tests, serums, vaccines, and other medical supplies; provided further, that an animal which shows a reaction to a test for  brucellosis shall be automatically "no‑saled" and resold for immediate slaughter and the cost of the test paid by the original seller. (1941, c. 263, s. 10; 1949, c. 997, s. 6; 1957, c. 1269; 1967, c. 894, s. 12.)



§ 106-416. Rules and regulations.

§ 106‑416.  Rules and regulations.

The Commissioner of Agriculture, by and with the consent of the State Board of Agriculture, shall have full power to promulgate and enforce such rules and regulations that may be necessary to carry out the provisions of this Article. This power shall include, but not  be confined to, the authority to designate a time after which livestock shall not be allowed to enter a sales barn on the day of a sale. (1941, c. 263, s. 11; 1967, c. 894, s. 13; 1971, c. 739, s. 4.)



§ 106-417. Violation made misdemeanor; responsibility for health, etc., of animals.

§ 106‑417.  Violation made misdemeanor; responsibility for health, etc., of animals.

Any person, firm, or corporation who shall knowingly violate any provisions set forth in this Article or any rule or regulation duly established by the State Board of Agriculture, or any officer or inspector who shall willfully fail to comply with any provisions of this Article, shall be guilty of a Class 1 misdemeanor.  A market operating under this Article shall not be responsible for the health or death of an animal sold through such market if the provisions of this Article have been complied with. (1941, c. 263, s. 12; 1943, c. 724, s. 6; 1967, c. 894, s. 14; 1993, c. 539, s. 781; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-417.1. Civil penalties.

§ 106‑417.1.  Civil penalties.

The Commissioner may assess a civil penalty of not more than five thousand dollars ($5,000) against any person who violates a provision of this Article or any rule promulgated thereunder. In determining the amount of the penalty, the Commissioner shall consider the degree and extent of harm caused by the violation.

The clear proceeds of civil penalties assessed pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1995, c. 516, s. 9; 1998‑215, s. 13.)



§ 106-418. Exemption from health provisions.

§ 106‑418.  Exemption from health provisions.

The health provisions of this Article shall not apply to "no‑sale" cattle offered for sale at a public livestock market by a bona fide farmer who has owned them at least 60 days. (1941, c. 263, s. 12 1/2; 1967, c. 894, s. 15.)



§ 106-418.1. Short title.

Article 35A.

North Carolina Livestock Prompt Pay Law.

§ 106‑418.1.  Short title.

This Article shall be known by the short title of "North Carolina Livestock Prompt Pay Law." (1973, c. 38, s. 2.)



§ 106-418.2. Legislative intent and purpose.

§ 106‑418.2.  Legislative intent and purpose.

The purpose of the Article is to regulate the sale of livestock by auction at public livestock markets and to assure prompt payment for livestock sold. (1973, c. 38, s. 1.)



§ 106-418.3. Definitions.

§ 106‑418.3.  Definitions.

As used in this Article, unless the context clearly requires otherwise:

(1)        "Banking business day" means a day in which banks are normally open for business in North Carolina.

(2)        "Commissioner" means the Commissioner of Agriculture of North Carolina or his designated agent or agents.

(3)        "Custodial accounts" means custodial accounts for trust funds as explained in the Code of Federal Regulations, January 1, 1972, § 201.42.

(4)        The "North Carolina Public Livestock Market Advisory Board" means the Board established under G.S. 106‑407.1.

(5)        "Public livestock market" means livestock sales at a market duly licensed under G.S. 106‑406. (1973, c. 38, s. 3; 1975, c. 19, s. 33.)



§ 106-418.4. Duties of Commissioner.

§ 106‑418.4.  Duties of Commissioner.

The Commissioner shall regulate, by and with the consent of the Board of Agriculture as provided herein, the payment for livestock sold at auction. (1973, c. 38, s. 4.)



§ 106-418.5. Collection of payment.

§ 106‑418.5.  Collection of payment.

Collection of payment for livestock purchased at auction shall be made by the public livestock market on the same date of purchase of the livestock, and the proceeds therefrom shall be deposited by the public livestock market in their custodial account not later than the next banking business day following the date of sale. Collection for livestock purchased by auction shall be made by cash, check, or draft. There shall be no loans made from the custodial account of any public livestock market to any purchaser of livestock at said sales establishment. Payment shall be made by the public livestock market to the seller of livestock at auction not later than  one banking business day after the date of sale of the animal or animals. (1973, c. 38, s. 5.)



§ 106-418.6. Action upon failure of payment.

§ 106‑418.6.  Action upon failure of payment.

It shall be the duty and responsibility of each public livestock market to report to the Commissioner within 24 hours after having knowledge that a check or draft issued in payment for livestock has been dishonored or that a buyer of livestock at auction has not fulfilled his obligation to pay for livestock within the prescribed time in G.S. 106‑418.5. It shall be the duty and responsibility of the Commissioner to notify all public livestock markets of the fact of dishonor of any such check issued or the failure to honor any draft upon presentation used in payment for livestock or due to the lack of satisfactory payment for livestock. (1973, c. 38, s. 6.)



§ 106-418.7. Authority of Board of Agriculture, North Carolina Public Livestock Market Advisory Board and the Commissioner.

§ 106‑418.7.  Authority of Board of Agriculture, North Carolina Public Livestock Market Advisory Board and the Commissioner.

The Board of Agriculture shall establish rules and regulations pertaining to the purchase and payment of livestock sold in this State at public livestock markets. The North Carolina Public Livestock Market Advisory Board shall recommend rules and regulations pertaining to the administration of this Article to the Board of Agriculture for their consideration. The Commissioner is authorized to revoke any livestock market operator's license issued or to refuse to issue a livestock market license to any person as hereinafter provided upon satisfactory proof that said person has repeatedly violated any of the provisions of this Article or any of the rules and regulations made and promulgated thereunder; provided that no license shall be revoked or refused until the person, firm or corporation shall have first been given an opportunity to appear at a hearing before the Commissioner or his agent. Any person who is refused a license, or whose license is revoked by any order of the Commissioner, may appeal within 30 days from said order to the Superior Court of Wake County or the superior court of the county of his residence. (1973, c. 38, s. 7; 1989, c. 770, s. 25.)



§ 106-418.7A. Civil penalties.

§ 106‑418.7A.  Civil penalties.

The Commissioner may assess a civil penalty of not more than five thousand dollars ($5,000) against any person who violates a provision of this Article or any rule promulgated thereunder. In determining the amount of the penalty, the Commissioner shall consider the degree and extent of harm caused by the violation.

The clear proceeds of civil penalties assessed pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1995, c. 516, s. 10; 1998‑215, s. 14.)



§ 106-418.8. Definitions.

Article 35B.

Livestock Dealer Licensing Act.

§ 106‑418.8.  Definitions.

When used in this Article,

(1)        The term "Commissioner" means the Commissioner of Agriculture of North Carolina;

(2)        The term "livestock" means cattle, sheep, goats, swine, horses and mules;

(3)        The term "livestock dealer" means any person who buys livestock (i) for his own account for purposes of resale, or (ii) for the account of others; and

(4)        The term "person" means an individual, partnership, corporation, association, or other legal entity. (1973, c. 196.)



§ 106-418.9. Exemptions.

§ 106‑418.9.  Exemptions.

The provisions of this Article shall not apply to a person who offers for sale or trade only livestock which he has raised or livestock which he owns or has had in his possession for a period of 30 days or longer or who has had the livestock grown under contract, and is not engaged in the business of buying, selling, trading, or negotiating the transfer of livestock. Neither shall this Article apply to a livestock market operator conducting sales in compliance with the Public Livestock Markets Act (General Statutes Chapter 106, Article 35). (1973, c. 196.)



§ 106-418.10. Prohibited conduct.

§ 106‑418.10.  Prohibited conduct.

It shall be unlawful for any person to:

(1)        Carry on or conduct the business of a livestock dealer without a current valid license issued by the North Carolina Department of Agriculture and Consumer Services under the provisions of this Article;

(2)        Fail to keep the records required by G.S. 106‑418.13. (1973, c. 196; 1997‑261, s. 52.)



§ 106-418.11. Licenses.

§ 106‑418.11.  Licenses.

(a)        Any person desiring to be licensed as a livestock dealer shall make application to the Commissioner. Such application shall contain the address, both business and personal, of the applicant. No financial information shall be required from the applicant.

Whenever an applicant has complied with this Article, the Commissioner shall issue to such applicant a license which shall entitle the licensee to engage in the business of livestock dealer for a period of one year, unless such license is sooner suspended, or revoked in accordance with the provisions of this Article.

The license may be renewed annually by written request to the Commissioner on a form prepared by the Department of Agriculture and Consumer Services, which form shall require only the name and current address of the licensee. No renewal fee shall be charged.

(b)        The Commissioner may suspend for a period not to exceed 120 days the license of any livestock dealer whom the Commissioner finds has violated G.S. 106‑418.10(2). For a second violation of G.S. 106‑418.10(2) within a period of two years, the Commissioner may revoke a dealer's license.

(c)        The Commissioner may refuse to issue a license to any person who has (i) within five years of his application therefor, been finally adjudicated as having on two or more occasions violated the provisions of G.S. 106‑418.10(1) or (ii) on three or more occasions within five years of his application therefor been finally adjudicated as violating G.S. 106‑418.10(2).

(d)        All proceedings relative to the suspension, revocation, or refusal of a license shall be conducted pursuant to the provisions of Chapter 150B of the General Statutes. (1973, c. 196; c. 1331, s. 3; 1975, c. 19, s. 34; 1987, c. 827, s. 1; 1997‑261, s. 109.)



§ 106-418.12. Hearings.

§ 106‑418.12.  Hearings.

Any hearing required or permitted to be held pursuant to this Article may be conducted by the Commissioner or his delegate and his decision shall be treated for all purposes as that of the Commissioner. (1973, c. 196.)



§ 106-418.13. Maintenance of records.

§ 106‑418.13.  Maintenance of records.

Every livestock dealer shall keep complete records for at least one year of all transactions involving livestock and permit any authorized agent of the Commissioner to have access to and to copy all records relating to such transactions. Such records shall consist of the approximate age, breed and species of the livestock, the date of sale, name and address of persons from whom and to whom livestock are sold and traded. (1973, c. 196.)



§ 106-418.14. Penalties.

§ 106‑418.14.  Penalties.

Any person who violates G.S. 106‑418.10(1) is guilty of a Class 3 misdemeanor. For a second or subsequent violation of G.S. 106‑418.10(1), a person is guilty of a Class 2 misdemeanor. (1973, c. 196; 1999‑408, s. 5.)



§ 106-418.15. Short title.

§ 106‑418.15.  Short title.

This Article may be cited as the "Livestock Dealer Licensing Act." (1973, c. 196.)



§ 106-418.16. Civil penalties.

§ 106‑418.16.  Civil penalties.

The Commissioner may assess a civil penalty of not more than five thousand dollars ($5,000) against any person who violates a provision of this Article or any rule promulgated thereunder. In determining the amount of the penalty, the Commissioner shall consider the degree and extent of harm caused by the violation.

The clear proceeds of civil penalties assessed pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1995, c. 516, s. 11; 1998‑215, s. 15.)



§ 106-419. Plant pest defined.

Article 36.

Plant Pests.

§ 106‑419.  Plant pest defined.

A plant pest is hereby defined to mean any insect, mite, nematode, other invertebrate animal, disease, noxious weed, plant or animal parasite in any stage of development which is injurious to plants and plant products. (1957, c. 985.)



§ 106-419.1. Plants, plant products and other objects exposed to plant pests.

§ 106‑419.1.  Plants, plant products and other objects exposed to plant pests.

Any plant, plant product, object or article which has been, or which the Commissioner of Agriculture or his agents have reasonable grounds to believe has been exposed to a plant pest, may be treated as a plant pest for the purposes of this Article. (1971, c. 526.)



§ 106-420. Authority of Board of Agriculture to adopt regulations.

§ 106‑420.  Authority of Board of Agriculture to adopt regulations.

The Board of Agriculture is hereby authorized to adopt reasonable regulations to implement and carry out the purposes of this Article as to eradicate, repress and prevent the spread of plant pests (i) within the State, (ii) from within the State to points outside the State, and (iii) from outside the State to points within the State. The Board of Agriculture shall adopt regulations for eradicating such plant pests as it may deem capable of being economically eradicated, for repressing such as cannot be economically eradicated, and for preventing their spread within the State. Regulations may provide for quarantine of areas. It may also adopt reasonable regulations for preventing the introduction of dangerous plant pests from without the State, and for governing common carriers in transporting plants, articles or things liable to harbor such pests into, from and within the State. The Board is authorized, in order to control plant pests, to adopt regulations governing the inspection, certification and movement of nursery stock, (i) into the State from outside the State, (ii) within the State, and (iii) from within the State to points outside the State. The Board is further authorized to prescribe and collect a schedule of fees to be collected for its nursery inspection, nursery dealer certification, narcissus bulb inspection, plant pest inspection, and plant pest certification activities. (1957, c. 985; 1991, c. 442, s. 1.)



§ 106-420.1. Agreements against plant pests.

§ 106‑420.1.  Agreements against plant pests.

The North Carolina Board of Agriculture is authorized to enter into agreements with any agency of the United States or any agency of another state for the eradication, suppression, control and prevention of spread of plant pests. The Commissioner of Agriculture is authorized to enter into agreements with any unit of local government in this State or any organization incorporated or unincorporated who has an interest in the control of plant pests for the eradication, suppression, control and prevention of spread of plant pests. (1971, c. 526.)



§ 106-421. Permitting uncontrolled existence of plant pests; nuisance; method of abatement.

§ 106‑421.  Permitting uncontrolled existence of plant pests; nuisance; method of abatement.

No person shall knowingly and willfully keep upon his premises any plant or plant product infested or infected by any dangerous plant pest, or permit dangerous plants or plant parasites to mature seed or otherwise multiply upon his land, except under such regulations as the Board of Agriculture may prescribe. All such infested or infected plants and premises are hereby declared public nuisances. The owner of such plants or premises shall, when notified to do so by the Commissioner of Agriculture, take such measures as may be prescribed to eradicate such pests. The notice shall be in writing and shall be mailed to the usual or last known address, or left at the ordinary place of business, of the owner or his agent. If such person  fails to comply with such notice within such reasonable time as the notice prescribes, the Commissioner of Agriculture, through his duly authorized agents, shall proceed to take such measures as shall be necessary to eradicate such pests, and shall compute the actual costs of labor and materials used in eradicating such pests, and the owner of the premises in question shall pay to the Commissioner of Agriculture such assessed costs. No damages shall be awarded the owner of such premises for entering thereon and destroying or otherwise treating any infected or infested plants or soil when done by the order of the Commissioner of Agriculture. (1957, c. 985.)



§ 106-422. Agents of Board; inspection.

§ 106‑422.  Agents of Board; inspection.

The Commissioner of Agriculture shall be the agent of the Board in enforcing these regulations, and shall have authority to designate such employees of the Department as may seem expedient to carry out the duties and exercise the powers provided by this Article. Persons collaborating with the Division of Entomology may also be designated by the Commissioner of Agriculture as agents for the purpose of this Article. The Commissioner of Agriculture, and any duly authorized agent of the Commissioner, shall have the authority to inspect vehicles or other means of transportation and its cargo suspected of carrying plant pests and to enter upon and inspect any premises between the hours of sunrise and sunset during every working day of the year to determine the presence or absence of injurious plant pests. Any duly authorized agent of the Commissioner shall have authority to stop or cause to be stopped on any highway or other public place, by any law‑enforcement officer at the request of said authorized agent of the Commissioner, any vehicle or other means of transportation that is being used, or that the representative of the Commissioner has reasonable grounds to believe is being used, to transport or move any plant, plant product or seed in violation of the provisions of this Article. (1957, c. 985; 1967, c. 976.)



§ 106-423. Nursery inspection; nursery dealer's certificate; narcissus inspection.

§ 106‑423.  Nursery inspection; nursery dealer's certificate; narcissus inspection.

The Board of Agriculture shall have the authority to define nursery stock. The Commissioner of Agriculture shall have the right to cause all plant nurseries, and narcissus bulb fields where narcissus bulbs are commercially raised, within the State to be inspected at least once each year for serious plant pests. Every person, firm or corporation buying and reselling nursery stock shall register and secure a dealer's certificate for each location from which plants are sold. (1957, c. 985.)



§ 106-423.1. Criminal penalties; violation of laws or regulations.

§ 106‑423.1.  Criminal penalties; violation of laws or regulations.

If anyone shall attempt to prevent inspection of his premises as provided in the preceding sections, or shall otherwise interfere with the Commissioner of Agriculture, or any of his agents, while engaged in the performance of his duties under this Article, or shall violate any provisions of this Article or any regulations of the Board of Agriculture adopted pursuant to this Article, he shall be guilty of a Class 3 misdemeanor.  Each day's violation shall constitute a separate offense. (1957, c. 985; 1993, c. 539, s. 782; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 106-424 through 106-429. Repealed by Session Laws 1999-44, s. 3, effective May 13, 1999.

Article 37.

Cotton Grading.

§§ 106‑424 through 106‑429.  Repealed by Session Laws 1999‑44, s. 3, effective May 13, 1999.



§§ 106-429.1 through 106-434: Repealed by Session Laws 1997-74, s. 10.

Article 38.

Marketing Cotton and Other Agricultural Commodities.

§§ 106‑429.1 through 106‑434:  Repealed by Session Laws 1997‑74, s.  10.



§ 106-435. Fund for support of system; collection and investment.

§ 106‑435.  Fund for support of system; collection and investment.

In order to provide a sufficient indemnifying or guarantee fund to cover any loss not covered by the bonds hereinbefore mentioned, in order to provide the financial backing which is essential to make the warehouse receipt universally acceptable as collateral, and in order to provide that a State warehouse system intended to benefit all cotton growers in North Carolina shall be supported by the class it is designed to benefit, it is hereby declared: that on each bale of cotton ginned in North Carolina during the period from the ratification of this bill until June 30, 1922, twenty‑five cents (25¢) shall be collected through the ginner of the bale and paid into the State treasury, to be held there as a special guarantee or indemnifying fund to safeguard the State warehouse system against any loss not otherwise covered. The State Tax Commission shall provide and enforce the machinery for the collection of this tax, which shall be held in the State treasury to the credit of the State warehouse system. Not less than ten per centum (10%) of the entire amount collected from the per bale tax shall be invested in United States government or farm loan bonds or North Carolina bonds, and the remainder may be invested in amply secured first mortgage notes or bonds to aid and encourage the establishment of warehouses operating under this system, and to aid and encourage the establishment of farm markets designed to serve the marketing, packaging, and grading needs for the sale and distribution of unprocessed farm commodities when adequate markets are not otherwise provided. Such investments shall be made by the Board of Agriculture, with the approval of the Governor and Attorney General: Provided, such first mortgages shall be for not more than one‑half the actual value of the warehouse property covered by such mortgages, and run not more than 10 years: Provided further, that the interest received from all investments shall be available for appropriation for capital projects and nonrecurring expenditures as provided in the bill making the appropriation, and for the administrative expense of carrying into effect the provisions of this law, including the employment of such persons and such means as the State Board of Agriculture in its discretion may deem necessary: Provided further, that the guarantee fund, raised under the provisions of sections 4907 to 4925 of the Consolidated Statutes of 1919, shall become to all intents and purposes a part of guarantee fund to be raised under this law and subject to all the provisions hereof. The fund created by this section may be used for loans to owners of cotton gins to make improvements to gins to comply with federal and State air quality regulations, rules, and laws. The loans shall be secured and made under terms and conditions approved by the Board of Agriculture. Income earnings, including earnings from interest, may also be used by the Department of Agriculture and Consumer Services for cotton promotion activities. (1919, c. 168, s. 5; 1921, c. 137, s. 5; Ex. Sess. 1921, c. 28; C.S., s. 4925(e); 1957, c. 1091; 1993, c. 561, s. 95(a); 1993 (Reg. Sess., 1994), c. 769, s. 26(a); 1997‑261, s. 109.)



§§ 106-436 through 106-451.1: Repealed by Session Laws 1997-74, s. 11.

§§ 106‑436 through 106‑451.1:  Repealed by Session Laws 1997‑74, s.  11.



§§ 106-451.2 through 106-451.5. Reserved for future codification purposes.

§§ 106‑451.2 through 106‑451.5.  Reserved for future codification purposes.



§ 106-451.6. Short title.

Article 38A.

Cotton Warehouse Act.

§ 106‑451.6.  Short title.

The provisions of this Article may be known and designated as the "North Carolina Cotton Warehouse Act". (1987, c. 840, s. 1.)



§ 106-451.7. Definitions.

§ 106‑451.7.  Definitions.

As used in the Article, unless the context otherwise requires:

(1)        "Board" means the North Carolina Board of Agriculture.

(2)        "Commissioner" means the North Carolina Commissioner of Agriculture.

(3)        "Person" means an individual, partnership, firm, corporation, association, or two or more people having a joint or common interest.

(4)        "Producer" means a farmer or grower of cotton.

(5)        "Receipt" means a warehouse receipt issued pursuant to this Article.

(6)        "Warehouse" means any building, structure or other protected enclosure in which cotton is or may be stored for hire.

(7)        "Warehouseman" means a person licensed by North Carolina Department of Agriculture and Consumer Services to engage in the business of storing cotton for hire. (1987, c. 840, s. 1; 1997‑261, s. 54.)



§ 106-451.8. Board of Agriculture makes rules.

§ 106‑451.8.  Board of Agriculture makes rules.

The Board is empowered to make and enforce such rules and regulations as may be necessary to make effective the provisions of this Article, including fees for inspection of warehouses. (1987, c. 840, s. 1.)



§ 106-451.9. Commissioner of Agriculture to administer and enforce Article.

§ 106‑451.9.  Commissioner of Agriculture to administer and enforce Article.

The Commissioner of Agriculture shall have the following powers and duties under this Article:

(1)        To administer and enforce the provisions of this Article.

(2)        To assign and reassign the administrative and enforcement duties and functions assigned to him in this Article to one or more divisions within the Department of Agriculture and Consumer Services.

(3)        To delegate to any division head and other officer or employee of the Department of Agriculture and Consumer Services any of the powers and duties given to the Department by statute or by rules promulgated pursuant to this Article.

(4)        To investigate and determine upon application, whether the warehouse is suitable for the proper storage of cotton.

(5)        To conduct investigations of the daily operations of every State licensed warehouse.

(6)        To prescribe, within the limits of this Article, the duties of the warehousemen with respect to their care of and responsibility for cotton stored in licensed warehouses.

(7)        To issue licenses for the operation of warehouses under this Article.

(8)        To cooperate or enter into formal agreements with any other agency of this State or its subdivisions or with any agency of any other state or of the federal government for the purpose of administering or enforcing any of the provisions of this Article. (1987, c. 840, s. 1; 1997‑261, s. 55.)



§ 106-451.10. Licensing of warehousemen.

§ 106‑451.10.  Licensing of warehousemen.

(a)        The Commissioner, or his designated representative, is authorized, upon application to him, to issue to any person a license for the conduct of a cotton warehouse in accordance with this Article and such rules and regulations as may be made hereunder:  Provided, that each such warehouse be found suitable for the proper storage of cotton, and that such person agree, as a condition to the granting of the license, to comply with and abide by all terms of this Article and the rules and regulations prescribed hereunder.  All licenses issued pursuant to this Article shall expire on December 31 of each year.  Any warehouseman may renew his license by filing a renewal application with the Commissioner on or before January 1 of each year.

(b)        Each license application and license renewal application must include:

(1)        A current financial statement prepared by a certified public accountant;

(2)        Proof of the bond required by G.S. 106‑451.11;

(3)        A license fee of one hundred dollars ($100.00); and

(4)        A certificate of insurance if insurance is required. (1987, c. 840, s. 1.)



§ 106-451.11. Bond required.

§ 106‑451.11.  Bond required.

(a)        Any person applying for a license to conduct a warehouse pursuant to this Article shall, as a condition to the granting thereof, execute and file with the Commissioner a good and sufficient bond to the State to secure the faithful performance of his obligations as a warehouseman.  Said bond shall be in such form and amount, shall have such surety or sureties, subject to service of process in suits on the bond within the State and shall contain such terms and conditions as the Commissioner may prescribe to carry out the purposes of this Article.  Whenever the Commissioner, or his designated representative, shall determine that a previously approved bond is, or for any cause has become, insufficient, he may require an additional bond or bonds to be given by the warehouseman concerned, conforming with the requirements of this section, and unless the same be given within the time fixed by a written demand therefor the license of such warehouseman may be suspended or revoked.

(b)        The Board may require as a condition to the granting of a license that the warehouseman maintain casualty insurance on the cotton stored in a warehouse licensed under this Article. (1987, c. 840, s. 1.)



§ 106-451.12. Action on bond by person injured.

§ 106‑451.12.  Action on bond by person injured.

Any person injured by the breach of any obligation to secure which a bond is given, under the provisions of this Article, shall be entitled to sue on the bond in his own name in any court of competent jurisdiction to recover the damages he may have sustained by such breach. (1987, c. 840, s. 1.)



§ 106-451.13. Suspension and revocation of license.

§ 106‑451.13.  Suspension and revocation of license.

The Commissioner, or his designated representative, may, after opportunity for hearing has been afforded to the licensee concerned, suspend or revoke any license to any warehouseman conducting a warehouse under this Article, for any violation of or failure to comply with any provision of this Article or of the rules and regulations made hereunder, or upon the ground that unreasonable or exorbitant charges have been made for services rendered. (1987, c. 840, s. 1.)



§ 106-451.14. License to classify, grade and weigh cotton stored.

§ 106‑451.14.  License to classify, grade and weigh cotton stored.

The Commissioner or his designated representative, may upon presentation of satisfactory proof of competency, issue to any person a license to inspect, sample, or classify any cotton stored or to be stored in a warehouse licensed under this Article, according to condition, grade, or otherwise and to certificate the condition, grade, or other class thereof, or to weigh the same and certificate the weight thereof, or both to inspect, sample, or classify and weigh the same and to certificate the condition, grade, or other class and the weight thereof, upon condition that such person agree to comply with and abide by the terms of this Article and of the rules and regulations prescribed hereunder. (1987, c. 840, s. 1.)



§ 106-451.15. Suspension and revocation of license to classify, grade or weigh.

§ 106‑451.15.  Suspension and revocation of license to classify, grade or weigh.

Any license issued to any person to inspect, sample, or classify, or to weigh cotton under this Article may be suspended or revoked by the Commissioner or his designated representative, whenever he is satisfied, after opportunity afforded to the licensee concerned for a hearing, that such licensee has failed to inspect, sample, or classify, or to weigh the cotton correctly, or has violated any of the provisions of this Article or of the rules and regulations prescribed hereunder or that he has used his license or allowed it to be used for any improper purpose whatever. (1987, c. 840, s. 1.)



§ 106-451.16. Delivery to warehouse presumed for storage.

§ 106‑451.16.  Delivery to warehouse presumed for storage.

Any cotton delivered to a warehouse under this Article shall be presumed to be delivered for storage. (1987, c. 840, s. 1.)



§ 106-451.17. Deposit of cotton deemed subject to Article.

§ 106‑451.17.  Deposit of cotton deemed subject to Article.

Any producer who deposits cotton for storage in a warehouse licensed under this Article shall be deemed to have deposited the same subject to the provisions of this Article and the rules and regulations prescribed hereunder. (1987, c. 840, s. 1.)



§ 106-451.18. Receipts for cotton stored.

§ 106‑451.18.  Receipts for cotton stored.

For all cotton stored in a warehouse licensed under this Article original receipts shall be issued by the warehouseman conducting the same, but no receipt shall be issued except for cotton actually stored in the warehouse at the time of the issuance thereof. (1987, c. 840, s. 1.)



§ 106-451.19. Contents of receipts.

§ 106‑451.19.  Contents of receipts.

Every receipt issued for cotton stored in a warehouse licensed under this Article shall contain the information required under the United States Warehouse Act, 7 U.S.C. § 214, et seq., and the regulations promulgated thereunder. (1987, c. 840, s. 1; 2006‑112, s. 57.)



§ 106-451.20. Issuance of further receipt with original outstanding.

§ 106‑451.20.  Issuance of further receipt with original outstanding.

While an original receipt issued under this Article is outstanding and uncanceled by the warehouseman issuing the same no other or further receipt shall be issued for the cotton covered thereby or for any part thereof, except that in the case of a lost or destroyed receipt a new receipt, upon the same terms and subject to the same conditions and bearing on its face the number and date of the receipt in lieu of which it is issued, may be issued. (1987, c. 840, s. 1.)



§ 106-451.21. Delivery of products stored on demand; conditions to delivery.

§ 106‑451.21.  Delivery of products stored on demand; conditions to delivery.

A warehouseman conducting a warehouse licensed under this Article, in the absence of some lawful excuse, shall, without unnecessary delay, deliver the cotton stored therein upon a demand made either by the holder of a receipt for such cotton or by the depositor thereof if such demand be accompanied with (a)  an offer to satisfy the warehouseman's lien; (b)  an offer to surrender the receipt, if negotiable, with such endorsements as would be necessary for the negotiation of the receipt; and (c)  a readiness and willingness to sign, when the cotton is delivered, an acknowledgment that it has been delivered if such signature is requested by the warehouseman. (1987, c. 840, s. 1.)



§ 106-451.22. Cancellation of receipt on delivery of cotton stored.

§ 106‑451.22.  Cancellation of receipt on delivery of cotton stored.

A warehouseman conducting a warehouse licensed under this Article shall plainly cancel upon the face thereof each receipt returned to him upon the delivery by him of the cotton for which the receipt is issued. (1987, c. 840, s. 1.)



§ 106-451.23. Records; report to Commissioner; compliance with provisions of Article, rules, and regulations.

§ 106‑451.23.  Records; report to Commissioner; compliance with provisions of Article, rules, and regulations.

Every warehouseman conducting a warehouse licensed under this Article shall keep in a place of safety complete and correct records of all cotton stored therein and withdrawn therefrom, of all warehouse receipts issued by him, and of the receipts returned to and canceled by him, shall make reports to the Commissioner concerning such warehouse and the condition, contents, operation, and business thereof in such form and at such times as he may require, and shall conduct said warehouse in all other respects in compliance with this Article and the rules and regulations made hereunder. (1987, c. 840, s. 1.)



§ 106-451.24. Examination of books, records, etc., of warehousemen.

§ 106‑451.24.  Examination  of books, records, etc., of warehousemen.

The Commissioner is authorized through officials, employees, or agents of the Department of Agriculture and Consumer Services designated by him to examine all books, records, papers, and accounts of warehouses and all cotton stored in warehouses licensed under this Article and of the warehousemen conducting such warehouse relating thereof. (1987, c. 840, s. 1; 1997‑261, s. 109.)



§ 106-451.25. Inspectors to be bonded.

§ 106‑451.25.  Inspectors to be bonded.

Each inspector employed by the Commissioner for the inspection and examination of warehouses licensed under this Article shall be bonded in an amount not less than five thousand dollars ($5,000), or in such greater amount as the Commissioner deems necessary, for the faithful performance of his duties and for the proper accounting of all funds coming into his hands. The cost of the bond shall be paid by the Department of Agriculture and Consumer Services. (1987, c. 840, s. 1; 1997‑261, s. 109.)



§ 106-451.26. Liability of officials and employees.

§ 106‑451.26.  Liability of officials and employees.

No action may be brought in any court of this State against any State official or State employee on account of any act or omission in connection with the administration of this Article unless it be shown that such official or employee acted in bad faith and with corrupt intent. (1987, c. 840, s. 1.)



§ 106-451.27. Use of income from Warehouse Fund to administer.

§ 106‑451.27.  Use of income from Warehouse Fund to administer.

Income from the Warehouse Fund established under G.S. 106‑435 may be used for the administration of this Article. (1987, c. 840, s. 1.)



§ 106-451.28. Violation a misdemeanor; fraudulent or deceptive acts.

§ 106‑451.28.  Violation a misdemeanor; fraudulent or deceptive acts.

Any person who shall violate any provision of this Article or who shall engage in any fraudulent or deceptive practice in the operation of a warehouse licensed under this Article shall be guilty of a Class 1 misdemeanor. (1987, c. 840, s. 1; 1993, c. 539, s. 786; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 106-451.29 through 106-451.39. Reserved for future codification purposes.

§§ 106‑451.29 through 106‑451.39.  Reserved for future codification purposes.



§ 106-451.40. Definitions.

Article 38B.

Cotton Gins, Warehouses, Merchants.

§ 106‑451.40.  Definitions.

(1)        "Cotton gin" means any cotton gin.

(2)        "Cotton merchant" means any person who buys cotton from the producer for the purpose of resale, or acts as a broker or agent for the producer in arranging the sale of cotton. It does not include a person who buys cotton for his own use.

(3)        "Cotton warehouse" means any enclosure in which producer‑owned cotton is stored or held for longer than 48 hours. (1999‑412, s. 1.)



§ 106-451.41. Registration required.

§ 106‑451.41.  Registration required.

No person shall engage in business as a cotton gin, cotton warehouse, or cotton merchant without first having registered with the Commissioner of Agriculture. This shall include a cotton marketing cooperative or association that performs any of these functions. (1999‑412, s. 1.)



§ 106-451.42. Application; bond; display of certificate of registration.

§ 106‑451.42.  Application; bond; display of certificate of registration.

(a)        A cotton gin, cotton warehouse, cotton merchant, or cotton marketing cooperative or association shall, on or before July 1 of each year, file an application for registration on a form provided by the Commissioner of Agriculture. A fee of twenty‑five dollars ($25.00) shall be submitted with each application.

(b)        An application for registration as a cotton warehouse shall also be accompanied by a bond in the amount of three hundred thousand dollars ($300,000) issued by a company authorized to issue surety bonds in North Carolina and shall be conditioned upon fulfillment of contractual obligations related to the purchase or storage of cotton. A bond shall not be required for a person who is licensed and bonded under the U.S. Warehouse Act.

(c)        The registration certificate shall be conspicuously displayed at the place of business. (1999‑412, s. 1.)



§ 106-451.43. Records; receipts; other duties; denial of registration.

§ 106‑451.43.  Records; receipts; other duties; denial of registration.

(a)        Cotton gins, cotton warehouses, cotton merchants, and cotton cooperatives or associations shall keep records of producer‑owned cotton transactions for seven years, showing the producer's name, bale number, and bale weight.

(b)        Cotton gins shall, within 48 hours of ginning, make available to the person from whom cotton was received, a paper document showing the bale number and weight for each bale of cotton ginned.

(c)        Cotton gins, cotton warehouses, cotton merchants, and cotton cooperatives or associations shall not market, obligate for sale, or otherwise dispose of producer‑owned cotton without written consent from the producer.

(d)        Cotton gins, cotton warehouses, cotton merchants, and cotton cooperatives or associations shall assist the Commissioner of Agriculture or his agents in inspecting records of producer‑owned cotton transactions. Cotton gins, cotton warehouses, cotton merchants, and cotton cooperatives or associations shall assist the Commissioner or his agents in weighing or reweighing a representative sample of cotton bales stored or held at their premises, using sampling procedures approved by the Board of Agriculture.

(e)        Violation of any of the requirements of this section shall be grounds for denial, suspension, or revocation of registration under G.S. 106‑451.41. (1999‑412, s. 1.)



§ 106-451.44. Operation without registration unlawful; injunction.

§ 106‑451.44.  Operation without registration unlawful; injunction.

Engaging in business as a cotton gin, cotton warehouse, or cotton merchant without being registered under G.S. 106‑451.41 is punishable as a Class 2 misdemeanor. In addition, the Commissioner of Agriculture may apply to any court of competent jurisdiction to obtain injunctive relief to prevent violations of this act. (1999‑412, s. 1.)



§§ 106-451.45 through 106-451.49. Reserved for future codification purposes.

§§ 106‑451.45 through 106‑451.49.  Reserved for future codification purposes.



§ 106-452: Repealed by Session Laws 2006-162, s. 29, effective July 24, 2006.

Article 39.

Leaf Tobacco Warehouses.

§ 106‑452: Repealed by Session Laws 2006‑162, s. 29, effective July 24, 2006.



§ 106-453. Oath of tobacco weigher; duty of weigher to furnish list of number and weight of baskets weighed.

§ 106‑453.  Oath of tobacco weigher; duty of weigher to furnish list of number and weight of baskets weighed.

All leaf tobacco sold upon the floor of any tobacco warehouse shall first be weighed by some reliable person 18 years of age or older, who shall have first sworn and subscribed to the following oath, to wit: "I do solemnly swear (or affirm) that I will correctly and accurately weigh all tobacco offered for sale at the warehouse of _______________________, and correctly test and keep accurate the scales upon which the tobacco so offered for sale is weighed." Such oath shall be filed in the office of the clerk of the superior court of the county in which said warehouse is situated.

Immediately upon the weighing of any lot or lots of tobacco, the tobacco weigher shall furnish, upon request, to the person delivering such tobacco to the scale for weighing a true list showing the number of baskets of tobacco weighed and the individual weight of each such basket so presented. (1895, c. 81, s. 2; Rev., s. 3043; C.S., s. 5125; 1951, c. 1105, s. 1; 1971, c. 1085, s. 2.)



§ 106-454. Warehouse proprietor, etc., to render bill of charges; penalty.

§ 106‑454.  Warehouse proprietor, etc., to render bill of charges; penalty.

The owner, operator, or person in charge of each warehouse shall render to each seller of tobacco at the warehouse a bill plainly stating the amount charged for weighing and handling, the amount charged for auction fees, and the commission charged on such sale, and it shall be unlawful for any other charge or fees to be made or accepted.  Any person, firm, corporation, or any employee thereof, violating the provisions of this section shall be guilty of a Class 3 misdemeanor for the first offense, and for the second or additional offenses a Class 2 misdemeanor. (1895, c. 81, ss. 3, 4; Rev., s. 3044; C.S., s. 5126; 1973, c. 1305; 1993, c. 539, s. 787; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-455. Tobacco purchases to be paid for by cash or check to order.

§ 106‑455.  Tobacco purchases to be paid for by cash or check to order.

The proprietor of each and every warehouse shall pay for all tobacco sold in said warehouse either in cash or by giving to the seller a check payable to his order in his full name or in his surname and initials and it shall be unlawful to use any other method.  Every person, firm or corporation violating the provisions hereof shall, in addition to any and all civil liability which may arise by law, be guilty of a Class 3 misdemeanor. (1931, c. 101, s. 1; 1939, c. 348; 1993, c. 539, s. 788; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 106-456 through 106-460. Repealed by Session Laws 1999-44, s.4.

Article 40.

Leaf Tobacco Sales.

§§ 106‑456 through 106‑460.  Repealed by Session Laws 1999-44, s. 4.



§ 106-461. Nested, shingled or overhung tobacco.

Article 40.

Leaf Tobacco Sales.

§ 106‑461.  Nested, shingled or overhung tobacco.

It shall be unlawful for any person, firm or corporation to sell or offer to sale, upon any leaf tobacco warehouse floor, any pile or piles of tobacco, which are nested, or shingled, or overhung, or either as hereinafter defined:

(1)        Nesting tobacco: That is, so arranging tobacco in the pile offered for sale that it is impossible for the buyer thereof to pull leaves from the bottom of such pile for the purpose of inspection;

(2)        Shingling tobacco: That is, so arranging a pile of tobacco that a better quality of tobacco appears upon the outside and tobacco of inferior quality appears on the inside of such pile; and

(3)        Overhanging tobacco: This is, so arranging a pile of tobacco  that there are alternate bundles of good and sorry tobacco. (1933, c. 467, s. 1.)



§ 106-462. Sale under name other than that of true owner prohibited.

§ 106‑462.  Sale under name other than that of true owner prohibited.

It shall be unlawful for any person, firm or corporation to sell or offer for sale or cause to be sold, or offered for sale, any leaf tobacco upon the floors of any leaf tobacco warehouse, in the name of any person, firm or corporation, other than that of the true owner or owners thereof, which true owner's name shall be registered upon the warehouse sales book in which it is being offered for sale. (1933, c. 467, s. 2.)



§ 106-463. Allowance for weight of baskets and trucks.

§ 106‑463.  Allowance for weight of baskets and trucks.

It shall be unlawful for any person, firm or corporation in weighing tobacco for sale to permit or allow the basket and truck upon which such tobacco is placed for the purpose of obtaining such weight to vary more than two pounds from the standard or uniform weight of such basket and truck. (1933, c. 467, s. 3.)



§ 106-464. Violation made misdemeanor.

§ 106‑464.  Violation made misdemeanor.

Any person, firm or corporation violating the provisions of G.S. 106‑461 to 106‑463 shall be guilty of a Class 3 misdemeanor. (1933, c. 467, s. 4; 1993, c. 539, s. 789; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-465. Organization and membership of tobacco boards of trade; rules and regulations; fire insurance and extended coverage required; price fixing prohibited.

§ 106‑465.  Organization and membership of tobacco boards of trade; rules and regulations; fire insurance and extended coverage required; price fixing prohibited.

Tobacco warehousemen and the purchasers of leaf tobacco, at auction, on warehouse floors, are hereby authorized to organize, either as nonstock corporations, or voluntary associations, tobacco boards of trade in the several towns and cities in North Carolina in which leaf tobacco is sold on warehouse floors, at auction.

Such tobacco boards of trade as may now exist, or which may hereafter be organized, are authorized to make reasonable rules and regulations for the economical and efficient handling of the sale of leaf tobacco at auction on the warehouse floors in the several towns and cities in North Carolina in which an auction market is situated.

Each tobacco board of trade organized pursuant to this section shall, on or before June 1, 1973, by regulation, require that all auction warehouse firms which are members of, or may hereafter request membership in, such board of trade for the purpose of displaying for sale and selling leaf tobacco, deposit with the board of trade prior to the market opening, a copy of a policy of fire insurance and extended coverage in a company licensed to do business in North Carolina to fully insure, as determined by the board of trade, the market value of the maximum volume of tobacco that will be weighed and left displayed for sale on said warehouse floor at any time during the marketing season. Warehouses using mechanized conveyor‑line auction sales where tobacco is not displayed for sale on sales floor would be excluded from the requirement of this regulation.

In determining the market value and maximum volume of tobacco that will be weighed and placed on said warehouse floor at any one time, the board of trade shall use as criteria the prior season's official gross average price for that belt, as recorded by the North Carolina Department of Agriculture and Consumer Services and the maximum limit of daily sales, as recommended by the currently functioning flue‑cured and burley tobacco marketing organizations, applied to each warehouse based on the firm's pro rata share of the market's maximum limit daily sales opportunity, multiplied times the number of days of sales that said warehouse plans to place on sales floor at any one time, including any and all tobacco weighed and deposited with the warehouse as bailee for future sale. The data relating to the official average price and the maximum limits of daily sales shall be assembled and supplied by the North Carolina Commissioner of Agriculture or his representative to the board of trade in each tobacco market in North Carolina, at least 30 days prior to the opening of markets in each belt.

It shall be unlawful for any person, firm, or corporation to operate an auction sale in said market until said policy is so deposited with and approved by the board of trade. The board of trade shall enjoin the sale of tobacco by any warehouse firm that fails to so deposit a policy of fire insurance and extended coverage with the board.

The tobacco boards of trade in the several towns and cities in North Carolina are authorized to require as a condition to membership therein the applicants to pay a reasonable membership fee and the following schedule of maximum fees shall be deemed reasonable, to wit:

A membership fee of fifty dollars ($50.00) in those towns in which less than 3,000,000 pounds of tobacco was sold at auction between the dates of August 20, 1931, and May 1, 1932; a fee of one hundred dollars ($100.00) in those towns in which during said period of time more than 3,000,000 and less than 10,000,000 pounds of tobacco was sold; a fee of one hundred fifty dollars ($150.00) in those towns in which during said period of time more than 10,000,000 and less than 25,000,000 pounds of tobacco was sold; a fee of three hundred dollars ($300.00) in those towns in which during said period of time more than 25,000,000 pounds of tobacco was sold.

Membership, in good standing, in a local board of trade shall be deemed a reasonable requirement by such board of trade as a condition to participating in the business of operating a tobacco warehouse or the purchase of tobacco at auction therein.

Membership in the several boards of trade may be divided into two categories:

(1)        Warehousemen;

(2)        Purchasers of leaf tobacco other than warehousemen.

Purchasers of leaf tobacco may be: (i) participating or (ii) nonparticipating. The holder of a membership as a purchaser of leaf tobacco shall have the option of becoming, upon written notice to the board of trade, either a participating or a nonparticipating member. Individuals, partnerships, and/or corporations who are members of tobacco boards of trade, established under this section or coming within the provisions of this section, as nonparticipating members shall not participate in or have any voice or vote in the management, conduct, activities, allotment of sales time, and/or hours, the fixing of dates for the opening or closing of tobacco auction markets, or in any other manner or respect. Individuals, partnerships, and/or corporations who are such nonparticipating members in any of the several tobacco boards of trade shall not be responsible or liable for any of the acts, omissions or commissions of the several tobacco boards of trade.

It shall be unlawful and punishable as of a Class 1 misdemeanor for any bidder or purchaser of tobacco upon warehouse floors to refuse to take and pay for any basket or baskets so bid off from the seller when the seller has or has not accepted the price offered by the purchaser or bidder of other baskets. Any person suspended or expelled from a tobacco board of trade under the provisions of this section may appeal from such suspension to the superior court of the county in which said board of trade is located.

Nothing in this section shall authorize the organization of any association having for its purpose the control of prices or the making of rules and regulations in restraint of trade. (1933, c. 268; 1951, c. 383; 1973, c. 96; 1993, c. 539, s. 790; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑261, s. 109.)



§§ 106-466 through 106-470. Repealed by Session Laws 1999-44, s. 5, effective May 13, 1999.

Article 41.

Dealers in Scrap Tobacco.

§§ 106‑466 through 106‑470.  Repealed by Session Laws 1999‑44, s. 5, effective May 13, 1999.



§§ 106-471 through 106-489. Repealed by Session Laws 1955, c. 188, s. 1.

Article 42.

Production, Sale, Marketing and Distribution of Tobacco.

§§ 106‑471 through 106‑489.  Repealed by Session Laws 1955, c. 188, s. 1.



§§ 106-490 through 106-495. Repealed by Session Laws 1955, c. 268, s. 2.

Article 43.

Combines and Power Threshers.

§§ 106‑490 through 106‑495.  Repealed by Session Laws 1955, c. 268, s. 2.



§§ 106-495.1 through 106-495.2. Repealed by Session Laws 1975, c. 24.

§§ 106‑495.1 through 106‑495.2.  Repealed by Session Laws 1975, c. 24.



§ 106-496. Protection against unfair trade practices.

Article 44.

Unfair Practices by Handlers of Fruits and Vegetables.

§ 106‑496.  Protection against unfair trade practices.

The Board of Agriculture is hereby authorized to make such rules and regulations as it deems necessary to protect producers of fruits and vegetables from loss caused by financial irresponsibility and unfair, harmful or unethical trade practices of handlers who incur financial liability for the purchase or production of fruits and vegetables. A "handler," as used herein, is a person, firm, corporation or other legal entity or his agent or employee who enters into a written contract for the purchase from or production by a producer of fruits and vegetables. (1941, c. 359, s. 1; 1971, c. 1064, s. 1.)



§ 106-497. Permits required.

§ 106‑497.  Permits required.

A handler of fruits and vegetables shall not enter into a written contract with a producer until he obtains a written permit from the Commissioner of Agriculture. The Board of Agriculture may prescribe by regulation the form of the application for a permit, the information to be furnished to the Commissioner by the applicant for a permit and the date for filing the application. A permit shall not be issued until the applicant files on or before the date set by the Board a written request with the Commissioner and files with the request two copies of the applicant's proposed contract. A penalty of twenty‑five dollars ($25.00) shall be paid by the applicant if the application is filed after the date established by the Board and no permit shall be issued until such penalty is paid. Any penalties collected by the Commissioner shall be used to help defray the costs of administering Article 44 of Chapter 106.

This Article shall not apply to transactions by a handler with a producer on a cash basis. "Cash" as used herein shall include bank bills, checks drawn on banks and bank notes. (1941, c. 359, s. 2; 1971, c. 1064, s. 2.)



§ 106-498. Bond required.

§ 106‑498.  Bond required.

No permit shall be issued to a handler until such handler has furnished the Commissioner of Agriculture a bond satisfactory to the Commissioner in an amount of not less than ten thousand dollars ($10,000). The Commissioner may require a new bond or he may require the amount of any bond to be increased if he finds it necessary for the protection of the producer. Such bond shall be payable to the State and shall be conditioned upon the fulfilling of all financial obligations incurred by the handler with all producers with whom the handler contracts. Any producer alleging any injury by the fraud, deceit, willful injury or failure to comply with the terms of any written contract by a handler may bring suit on the bond against the principal and his surety in any court of competent jurisdiction and may recover the damages found to be caused by such acts complained of. (1941, c. 359, s. 3; 1967, c. 154; 1971, c. 1064, s. 3.)



§ 106-499. Contracts between handlers and producers; approval of Commissioner.

§ 106‑499.  Contracts between handlers and producers; approval of Commissioner.

All contracts filed with the Commissioner by an applicant shall be approved by the Commissioner before a permit is issued. The Commissioner may withhold his approval in his discretion if he is of the opinion that the contract is illegal or unfair to the producer, or that the contractor is insolvent or financially irresponsible, or if for any other cause it reasonably appears to him that the contract in question might defeat the purpose of this Article. (1941, c. 359, s. 4; 1971, c. 1064, s. 4.)



§ 106-500. Additional powers of Commissioner to enforce Article.

§ 106‑500.  Additional powers of Commissioner to enforce Article.

In order to enforce this Article, the Commissioner of Agriculture, upon his own motion or upon the verified complaint of any producer, shall have the following additional powers:

(1)        To inspect or investigate transactions for the sale or delivery of fruits and vegetables to persons acting as handlers; to require verified reports and accounts of all authorized handlers; to examine books, accounts, memoranda, equipment, warehouses, storage, transportation and other facilities, fruits and vegetables and other articles connected with the business of the handlers; to inquire into failure or refusal of any handlers to accept produce under his contracts and to pay for it as agreed;

(2)        To hold hearings after due notice to interested parties and opportunity to all to be heard; to administer oaths, take testimony and issue subpoenas; to require witnesses to bring with them relevant books, papers, and other evidence; to compel testimony; to make written findings of fact and on the basis of these findings to issue orders in controversies before him, and to revoke the permits of persons disobeying the terms of this Article or of rules, regulations, and orders made by the Board or the Commissioner. Any party disobeying any order or subpoena of the Commissioner shall be guilty of contempt, and shall be certified to the superior court for punishment. Any party may appeal to the superior court from any final order of the Commissioner;

(3)        To issue all such rules and regulations, with the approval of the Board, and to appoint necessary agents and to do all other lawful things necessary to carry out the purposes of this Article.

(4)        This Article will not apply to peanuts and corn grown under contract for seed purposes. (1941, c. 359, s. 5; 1971, c. 1064, ss. 5, 6.)



§ 106-501. Violation of Article or rules made misdemeanor.

§ 106‑501.  Violation of Article or rules made misdemeanor.

Any person who violates the provisions of this Article or the rules and regulations promulgated thereunder shall be guilty of a Class 1 misdemeanor. (1941, c. 359, s. 6; 1993, c. 539, s. 792; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-502. Land set apart.

Article 45.

Agricultural Societies and Fairs.

Part 1. State Fair.

§ 106‑502.  Land set apart.

For the purpose of the operating of a State fair, expositions and other projects which properly represent the agricultural, manufacturing, industrial and other interests of the State of North Carolina, there is hereby dedicated and set apart 200 acres of land owned by the State or any department thereof within five miles of the State Capitol, the particular acreage to be selected, set apart, and approved by the Governor and Council of the State of North Carolina. (1927, c. 209, s. 1; 1959, c. 1186, s. 1.)



§ 106-503. Board of Agriculture to operate fair.

§ 106‑503.  Board of Agriculture to operate fair.

(a)        The State fair and other projects provided for in G.S. 106‑502, shall be managed, operated and conducted by the Board of Agriculture established in G.S. 106‑502.  To that end, said Board of Agriculture shall, at its first meeting after the ratification of this section, take over said State fair, together with all the lands, buildings, machinery, etc., located thereon, now belonging to said State fair and shall operate said State fair and other projects with all the authority and power conferred upon the former board of directors, and it shall make such rules and regulations as it may deem necessary for the holding and conducting of said fair and other projects, and/or lease said fair properties so as to provide a State fair.

(b)        The Board of Agriculture may adopt regulations establishing fees or charges for admission to the State Fairgrounds and for services provided incidental to the use of the State Fairgrounds.

(c)        The Board of Agriculture, subject to the provisions of Chapter 146 of the General Statutes, may establish a schedule of rental rates for fair properties and specifications for the issuance of premiums so as to provide a State fair and other projects.

(d)        The Board of Agriculture shall provide and maintain recycling bins for the collection and recycling of newspaper, aluminum cans, glass containers, and recyclable plastic beverage containers at the State Fairgrounds. (1931, c. 360, s. 3; 1959, c. 1186, s. 2; 1981, c. 495, s. 4; 1981 (Reg. Sess., 1982), c. 1359, s. 2; 1987, c. 827, s. 34; 1991, c. 336, s. 2.)



§ 106-503.1. Board authorized to construct and finance facilities and improvements for fair.

§ 106‑503.1.  Board authorized to construct and finance facilities and improvements for fair.

(a)        Borrowing Money and Issuing Bonds.  For the purpose of building, enlarging and improving the facilities on the properties of the State fair, the State Board of Agriculture is hereby empowered and authorized to borrow a sum of money not to exceed one hundred thousand dollars ($100,000), and to issue revenue bonds therefor, payable in series at such time or times and bearing such rate of interest as may be fixed by the Governor and Council of State: Provided, that no part of the payments of the principal or interest charges on said loan shall be made out of the general revenue of the State of North Carolina, and the credit of the State of North Carolina and the State Department of Agriculture and Consumer Services or the agricultural fund, other than the revenue of the State fair funds, shall not be pledged either directly or indirectly for the payment of said principal or interest charges. The receipts, funds, and any other State fair assets may be pledged as security for the payment of any bonds that may be issued.

(b)        Contracts and Leases; Pledge of Gate Receipts, etc.  For the further purpose of acquiring, constructing, operating and financing said properties and facilities on the North Carolina State fairgrounds, the Board of Agriculture may enter into such agreements, contracts and leases as may be necessary for the purpose of this section, and may pledge, appropriate, and pay such sums out of the gate receipts or other revenues coming to the State Board of Agriculture from the operation of any facilities of the State fair as may be required to secure, repay, or meet the principal and interest charges on the loan herein authorized. Prior to execution, the Board of Agriculture shall consult with the Joint Legislative Commission on Governmental Operations on all agreements, contracts, and leases authorized under this subsection. The preceding sentence applies only to agreements, contracts, and leases with an estimated revenue to the State of one hundred thousand dollars ($100,000) or more.

(c)        Gifts and Endowments.  The State Board of Agriculture may receive gifts and endowments, whether real estate, moneys, goods or chattels, given or bestowed upon or conveyed to them for the benefit of the State fair, and the same shall be administered in accordance with the requirements of the donors. (1945, c. 1009; 1959, c. 1186, s. 3; 1997‑261, s. 109; 2001‑487, s. 71.)



§ 106-504. Lands dedicated by State may be repossessed at will of General Assembly.

§ 106‑504.  Lands dedicated by State may be repossessed at will of General Assembly.

Any lands which may be dedicated and set apart under the provisions of this Article may be taken possession of and repossessed  by the State of North Carolina, at the will of the General Assembly. (1927, c. 209, s. 4(a).)



§ 106-505. Incorporation; powers and term of existence.

Part 2.  County Societies.

§ 106‑505.  Incorporation; powers and term of existence.

Any number of resident persons, not less than 10, may associate together in any county, under written articles of association, subscribed by the members thereof, and specifying the object of the association to encourage and promote agriculture, domestic manufactures, and the mechanic arts, under such name and style as they may choose, subject to any other applicable provisions of law, and thereby become a body corporate with all the powers incident to such a body, and may take and hold such property, both real and personal, as may be needful to promote the objects of their association.

Whenever any such association is formed subsequent to April 1, 1949, a copy of the articles of incorporation shall be filed with the Secretary of State, together with any other information the Secretary of State may require. A fee of ten dollars ($10.00) shall be paid to the Secretary of State when such articles are filed. Upon receipt of such articles in proper form, and such other information as may be required, and the filing fee, the Secretary of State shall issue a charter of incorporation.

The corporate existence shall continue as long as there are 10 members, during the will and pleasure of the General Assembly. (1852, c. 2, ss. 1, 2, 3; R.C., c. 2, ss. 6, 7; Code, s. 2220; Rev., ss. 3868, 3869; C.S., s. 4941; 1949, c. 829, s. 2.)



§ 106-506. Organization; officers; new members.

§ 106‑506.  Organization; officers; new members.

Such society shall be organized by the appointment of a president, two vice‑presidents, a secretary and treasurer, and such other officers as they may deem proper, who shall thereafter be chosen annually, and hold their places until others shall be appointed. And the society may from time to time, on such conditions as may be prescribed, receive other members of the corporation. (1852, c. 2, s. 3; R.C., c. 2, s. 7; Code, s. 2221; Rev., s. 3869; C.S., s. 4942.)



§ 106-507. Exhibits exempt from State and county taxes.

§ 106‑507.  Exhibits exempt from State and county taxes.

Any society or association organized under the provisions of this Chapter, desiring to be exempted from the payment of State, county, and city license taxes on its exhibits, shows, attractions, and amusements, shall each year, not later than 60 days prior to the opening date of its fair, file an application with the Secretary of Revenue for a permit to operate without the payment of said tax; said  application shall state the various types of exhibits and amusements for which the exemption is asked, and also the date and place they are to be exhibited. The Secretary of Revenue shall immediately refer said application to the Commissioner of Agriculture for approval or rejection. If the application is approved by said Commissioner of Agriculture, the Secretary of Revenue shall issue a permit to said society or association authorizing it to exhibit within its fairgrounds and during the period of its fair, without the payment of  any State, county, or city license tax, all exhibits, shows, attractions, and amusements as were approved. Provided, however, that the Secretary of Revenue shall have the right to cancel said permit at any time upon the recommendation of said Commissioner of Agriculture. Any society or association failing to so obtain a permit from the Secretary of Revenue or having its permit canceled shall pay the same State, county, and city license taxes as may be fixed by law for all other persons or corporations exhibiting for profit within the State shows, carnivals, or other attractions. (1905, c. 513, s. 2; Rev., s. 3871; C.S., s. 4944; 1935, c. 371, s. 107; 1949, c. 829, s. 2; 1973, c. 476, s. 193.)



§ 106-508. Funds to be used in paying premiums.

§ 106‑508.  Funds to be used in paying premiums.

All moneys so subscribed, as well as that received from the State treasury as herein provided, shall after paying the necessary incidental expenses of such society, be annually paid for premiums awarded by such societies, in such sums and in such way and manner as they severally, under their bylaws, rules and regulations, shall direct, on such live animals, articles of production, and agricultural implements and tools, domestic manufacturers, mechanical implements, tools and productions as are of the growth and manufacture of the county or region, and also such experiments, discoveries, or attainments in scientific or practical agriculture as are made within the county or region wherein such societies are respectively organized. (1852, c. 2, s. 7; R.C., c. 2, s. 9; Code, s. 2223; Rev., s. 3873; C.S., s. 4945; 1949, c. 829, s. 2.)



§ 106-509. Annual statements to State Treasurer.

§ 106‑509.  Annual statements to State Treasurer.

Each agricultural society entitled to receive money from the State Treasurer shall, through its treasurer, transmit to the Treasurer of the State, in the month of December or before, a statement showing the money received from the State, the amount received from the members of the society for the preceding year, the expenditures of all such sums, and the number of the members of such society. (1852, c. 2, s. 8; R.C., c. 2, s. 10; Code, s. 2224; Rev., s. 3874; C.S., s. 4946.)



§ 106-510. Publication of statements required.

§ 106‑510.  Publication of statements required.

Each agricultural society receiving money from the State under this Chapter shall, in each year, publish at its own expense a full statement of its experiments and improvements, and reports of its committees, in at least one newspaper in the State; and evidence that the requirements of this Chapter have been complied with shall be furnished to the State Treasurer before he shall pay to such society the sum of fifty dollars ($50.00) for the benefit of such society for the next year. (1852, c. 2, s. 9; R.C., c. 2, s. 11; Code, s. 2225; Rev., s. 3875; C.S., s. 4947.)



§ 106-511. Records to be kept; may be read in evidence.

§ 106‑511.  Records to be kept; may be read in evidence.

The secretary of such society shall keep a fair record of its proceedings in a book provided for that purpose, which may be read in evidence in suits wherein the corporation may be a party. (1852, c. 2, s. 5; R.C., c. 2, s. 12; Code, s. 2226; Rev., s. 3876; C.S., s. 4948.)



§ 106-512. Lien against licensees' property to secure charge.

Part 3. Protection and Regulation of Fairs.

§ 106‑512.  Lien against licensees' property to secure charge.

All agricultural fairs which shall grant any privilege, license, or concession to any person, persons, firm, or corporation for vending wares or merchandise within any fairgrounds, or which shall rent any ground space for carrying on any kind of business in such fairgrounds, either upon stipulated price or for a certain percent of the receipts taken in by such person, persons, firm, or corporation, shall have the right to retain possession of and shall have a lien upon any or all the goods, wares, fixtures, and merchandise or other property of such person, persons, firm, or corporation until all charges for privileges, licenses, or concessions are paid, or until their contract is fully complied with. (1915, c. 242, s. 1; C.S., s. 4950.)



§ 106-513. Notice of sale to owner.

§ 106‑513.  Notice of sale to owner.

Written notice of such sale shall be served on the owner of such goods, wares, merchandise, or fixtures or other property 10 days before such sale, if he or it be a resident of the State, but if a nonresident of the State, or his or its residence be unknown, the publication of such notice for 10 days at the courthouse door and three other public places in the county shall be sufficient service of the same. (1915, c. 242, s. 2; C.S., s. 4951.)



§ 106-514. Unlawful entry on grounds a misdemeanor.

§ 106‑514.  Unlawful entry on grounds a misdemeanor.

If any person, after having been expelled from the fairgrounds of any agricultural or horticultural society, shall offer to enter the same again without permission from such society; or if any person shall break over [open] the enclosing structure of said fairgrounds and enter the same, or shall enter the enclosure of said fairgrounds by means of climbing over, under or through the enclosing structure surrounding the same, or shall enter the enclosure through the gates without the permission of its gatekeeper or the proper officer of said fair association, he shall be guilty of a Class 3 misdemeanor. (1870‑1, c. 184, s. 3; Code, s. 2795; 1901, c. 291; Rev., s. 3669; C.S., s. 4952; 1993, c. 539, s. 793; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-515. Assisting unlawful entry on grounds a misdemeanor.

§ 106‑515.  Assisting unlawful entry on grounds a misdemeanor.

It shall be unlawful for any person or persons to assist any other person or persons to enter upon the grounds of any fair association when an admission fee is charged, by assisting such other person or persons to climb over or go under the fence or by pulling off a plank or to enter the enclosed grounds by any trick or device or by passing out a ticket or a pass or in any other way.  Any violation of this section shall be a Class 3 misdemeanor. (1915, c. 242, ss. 3, 4; C.S., s. 4953; 1993, c. 539, s. 794; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-516. Vendors and exhibitors near fairs to pay license.

§ 106‑516.  Vendors and exhibitors near fairs to pay license.

Every person, firm, officer, or agent of any corporation who shall temporarily expose for sale any goods, wares, foods, soft drinks, ice cream, fruits, novelties, or any other kind of merchandise, or who shall operate any merry‑go‑round, Ferris wheel, or any other device for public amusement, within one fourth of a mile of any agricultural fair during such fair, shall pay a tax of one hundred dollars ($100.00) in each county in which he shall carry on such business, whether as a principal or agent: Provided, this section shall not apply to any business established 60 days prior to the beginning of such fair. (1915, c. 242, s. 5; C.S., s. 4954.)



§ 106-516.1. Carnivals and similar amusements not to operate without permit.

§ 106‑516.1.  Carnivals and similar amusements not to operate without permit.

Every person, firm, or corporation engaged in the business of a carnival company or a show of like kind, including menageries, merry‑go‑rounds, Ferris wheels, riding devices, circus and similar amusements and enterprises operated and conducted for profit, shall, prior to exhibiting in any county annually staging an agricultural fair, apply to the sheriff of the county in which the exhibit is to be held for a permit to exhibit. The sheriff of the county shall issue a permit without charge; provided, however, that no permit shall be issued if he shall find the requested exhibition date is less than 30 days prior to a regularly advertised agricultural fair. Exhibition without a permit from the sheriff of the county in which the exhibition is to be held shall constitute a Class 1 misdemeanor: Provided, that nothing contained in this section shall prevent veterans' organizations and posts chartered by Congress or organized and operated on a statewide or nationwide basis from holding fairs or tobacco festivals on any dates which they may select if such fairs or festivals have heretofore been held as annual events. (1953, c. 854; 1963, c. 1127; 1991 (Reg. Sess., 1992), c. 1030, s. 26; 1993, c. 539, s. 795; 1994, Ex. Sess., c. 24, s. 14(c); 2005‑435, s. 43.)



§ 106-517. Application for license to county commissioners.

§ 106‑517.  Application for license to county commissioners.

Every such person mentioned in G.S. 106‑516 shall apply in advance for a license to the board of county commissioners of the county in which he proposes to peddle, sell, or operate, and the board of county commissioners may in their discretion issue license upon the payment of the tax to the sheriff, which shall expire at the end of 12 months from its date. (1915, c. 242, s. 6; C.S., s. 4955.)



§ 106-518. Unlicensed vending, etc., near fairs a misdemeanor.

§ 106‑518.  Unlicensed vending, etc., near fairs a misdemeanor.

Any person violating the provisions of G.S. 106‑516 and 106‑517 shall be guilty of a Class 3 misdemeanor. (1915, c. 242, s. 7; C.S., s. 4956; 1993, c. 539, s. 796; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-519. Commissioners may refuse to license shows within five miles.

§ 106‑519.  Commissioners may refuse to license shows within five miles.

The county commissioners of any county in North Carolina in which there is a regularly organized agricultural fair may refuse to allow any circus, menagerie, wild West show, dog and pony show, or carnival show, to exhibit within five miles of such fair from its beginning to its ending: Provided, that notice is given the sheriff by the commissioners of said county not to issue such license to said entertainments 60 days prior to the date of such exhibition. (1913, c. 163, s. 1; C.S., s. 4957.)



§ 106-520. Local aid to agricultural, animal, and poultry exhibits.

§ 106‑520.  Local aid to agricultural, animal, and poultry exhibits.

Any city, town, or county may appropriate not to exceed one hundred dollars ($100.00) to aid any agricultural, animal, or poultry exhibition held within such city, town, or county. (1919, c. 135; C.S., s. 4958.)



§ 106-520.1. Definition.

Part 4. Supervision of Fairs and Animal Exhibitions.

§ 106‑520.1.  Definition.

As used in this Article, the word "fair" means a bona fide exhibition designed, arranged and operated to promote, encourage and improve agriculture, horticulture, livestock, poultry, dairy products, mechanical fabrics, domestic economy, and 4‑H Club and Future Farmers of America activities, by offering premiums and awards for the best exhibits thereof or with respect thereto. (1949, c. 829, s. 1.)



§ 106-520.2. Use of "fair" in name of exhibition.

§ 106‑520.2.  Use of "fair" in name of exhibition.

It shall be unlawful for any person, firm, corporation, association, club, or other group of persons to use the word "fair" in connection with any exhibition, circus, show, or other variety of exhibition unless such exhibition is a fair within the meaning of G.S. 106‑520.1. (1949, c. 829, s. 1.)



§ 106-520.3. Commissioner of Agriculture to regulate.

§ 106‑520.3.  Commissioner of Agriculture to regulate.

The Commissioner of Agriculture, with the advice and approval of the State Board of Agriculture, is hereby authorized, empowered and directed to make rules and regulations with respect to classification, operation and licensing of fairs, so as to insure that such fairs shall conform to the definition set out in G.S. 106‑520.1,  and shall best promote the purposes of fairs as set out in such definition. Every fair, and every exhibition using the word "fair" in its name, except fairs classified by the Commissioner of Agriculture as noncommercial community fairs, must comply with the standards, rules and regulations set up and promulgated by the Commissioner of Agriculture, and must secure a license from the Commissioner of Agriculture before such exhibition or fair is staged or operated. No license shall be issued for any such exhibition or fair unless it meets the standards and complies with the rules and regulations of the Commissioner of Agriculture with respect thereto. (1949, c. 829, s. 1.)



§ 106-520.3A. Animal exhibition regulation; permit required; civil penalties.

§ 106‑520.3A.  Animal exhibition regulation; permit required; civil penalties.

(a)        Title.  This section may be referred to as "Aedin's Law". This section provides for the regulation of animal exhibitions as they may affect the public health and safety.

(b)        Definitions.  As used in this section, unless the context clearly requires otherwise:

(1)        "Animal" means only those animals that may transmit infectious diseases.

(2)        "Animal exhibition" means any sanctioned agricultural fair where animals are displayed on the exhibition grounds for physical contact with humans.

(c)        Permit Required.  No animal exhibition may be operated for use by the general public unless the owner or operator has obtained an operation permit issued by the Commissioner. The Commissioner may issue an operation permit only after physical inspection of the animal exhibition and a determination that the animal exhibition meets the requirements of this section and rules adopted pursuant to this section. The Commissioner may deny, suspend, or revoke a permit on the basis that the exhibition does not comply with this section or rules adopted pursuant to this section.

(d)        Rules.  For the protection of the public health and safety, the Commissioner of Agriculture, with the advice and approval of the State Board of Agriculture, and in consultation with the Division of Public Health of the Department of Health and Human Services, shall adopt rules concerning the operation of and issuance of permits for animal exhibitions. The rules shall include requirements for:

(1)        Education and signage to inform the public of health and safety issues.

(2)        Animal areas.

(3)        Animal care and management.

(4)        Transition and nonanimal areas.

(5)        Hand‑washing facilities.

(6)        Other requirements necessary for the protection of the public health and safety.

(e)        Educational Outreach.  The Department shall continue its consultative and educational efforts to inform agricultural fair operators, exhibitors, agritourism business operators, and the general public about the health risks associated with diseases transmitted by physical contact with animals.

(f)         Civil Penalty.  In addition to the denial, suspension, or revocation of an operation permit, the Commissioner may assess a civil penalty of not more than five thousand dollars ($5,000) against any person who violates a provision of this section or a rule adopted pursuant to this section. In determining the amount of the penalty, the Commissioner shall consider the degree and extent of harm caused by the violation.

The clear proceeds of civil penalties assessed pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(g)        Legal Representation by Attorney General.  It shall be the duty of the Attorney General to represent the Department of Agriculture and Consumer Services or designate a member of the Attorney General's staff to represent the Department in all actions or proceedings in connection with this section. (2005‑191, s. 1(b).)



§ 106-520.4. Local supervision of fairs.

§ 106‑520.4.  Local supervision of fairs.

No county or regional fairs shall be licensed to be held unless such fair is operated under supervision of a local board of directors who shall employ appropriate managers, who shall be responsible for the conduct of such fair, and otherwise comply with the standards, rules and regulations promulgated by the Commissioner of Agriculture. The Commissioner of Agriculture, with the advice and approval of the State Board of Agriculture, shall make rules and regulations requiring county and regional fairs to emphasize agricultural, educational, home and industrial exhibits by providing adequate premiums. (1949, c. 829, s. 1.)



§ 106-520.5. Reports.

§ 106‑520.5.  Reports.

Every fair shall make such reports to the Commissioner of Agriculture, as said Commissioner may require. (1949, c. 829, s. 1.)



§ 106-520.6. Premiums and premium lists supplemented.

§ 106‑520.6.  Premiums and premium lists supplemented.

The State Board of Agriculture may supplement premiums and premium lists for county and regional fairs and the North Carolina State Fair, and improve and expand the facilities for exhibits at the North Carolina State Fair, at any time or times, out of any funds which may be available for such purposes. (1949, c. 829, s. 1.)



§ 106-520.7. Violations made misdemeanor.

§ 106‑520.7.  Violations made misdemeanor.

Any person who violates any provision of G.S. 106‑520.1 through G.S. 106‑520.6 is guilty of a Class 1 misdemeanor. (1949, c. 829, s. 1; 1993, c. 539, s. 797; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 106-521 through 106-527: Repealed by Session Laws 1987, c. 244, s. 1(j).

Article 46.

Erosion Equipment.

§§ 106‑521 through 106‑527:  Repealed by Session Laws 1987, c.  244, s. 1(j).



§ 106-528. State policy and purpose of Article.

Article 47.

State Marketing Authority.

§ 106‑528.  State policy and purpose of Article.

It is declared to be the policy of the State of North Carolina and the purpose of this Article to promote, encourage and develop the orderly and efficient marketing of products of the home, farm, sea and forest; to establish, maintain, supervise and control, with the cooperation of counties, cities and towns, centrally located markets for the sale and distribution of such products, so as to promote a steady flow of commodities, properly graded and labeled, into the channels of trade at the time and place to enable the producer to get the market price and the consumer to get a product in keeping with the price paid. (1941, c. 39, s. 1.)



§ 106-529. State Marketing Authority created; members and officers; commodity advisers; meetings and expenses.

§ 106‑529.  State Marketing Authority created; members and officers; commodity advisers; meetings and expenses.

To secure these aims, there is hereby created an incorporated public agency of the State, to be known as the State Marketing Authority, hereinafter referred to as the "Authority." It shall consist of the members of the State Board of Agriculture, and the Commissioner of Agriculture shall be the chairman. They shall perform the duties and exercise the powers herein set out as a part of their official duties as members of the Board of Agriculture. The Governor shall appoint from time to time commodity advisers to plan with the Authority the programs undertaken in their respective communities. The Authority shall elect and prescribe the duties of a secretary‑treasurer, who shall not be a member of the Authority. He shall give bond in such amount as the Authority shall determine in some reliable surety company doing business in North Carolina, and the Authority shall pay the premiums. The Authority shall meet in regular session annually at a fixed place and date, and shall meet in special session at such other times and places as the chairman may request. The members shall receive no salary, but shall receive actual expenses plus seven dollars ($7.00) per day for actual time spent in performing their duties. (1941, c. 39, s. 2.)



§ 106-530. Powers of Authority.

§ 106‑530.  Powers of Authority.

The Authority shall have the following powers:

(1)        To sue and be sued in its corporate name in any court or before any administrative agency of the State or of the United States, and to enter into agreements with the United States Department of Agriculture or any other legally constituted State or federal agency, or with any county, city or town in the furtherance of the purposes of this Article.

(2)        To plan, build, construct, or cause to be built or constructed, or to purchase, lease or acquire the use of any warehouses or other facilities that may be necessary for the successful operation by the Authority of wholesale markets for products of the home, farm, sea and forest at chosen points in North Carolina. The Authority may make such contracts as may be needed for these purposes. In no case shall the Authority be responsible for any rent except from the income of the market in excess of other operating expenses. The Authority may select and employ for each market capable managers, who shall be familiar with the problems of the grower and the distributor, and of the marketing of farm products, and who shall have the business ability and training to operate a market and to plan for its proper development and growth in order best to serve the interests of producers, distributors, consumers in the area, and the general public. The managers may employ assistants and agents with the approval of the Authority. The Authority may make such regulations as will promote the policy of this Article, as to the manner in which the markets shall be operated, the business conducted, and stalls sublet to dealers.

(3)        To fix the terms upon which individual, cooperative or corporate wholesale merchants, warehouses or warehousemen may place their facilities or services under the supervision and regulation of the Authority. The Authority may extend to any such wholesale merchants, warehouses or warehousemen marketing benefits in the form of inspection, market informational and news service and may make regulations as to the operation of such facilities or services and as to forms, reports, handling, grades, weights, packages, labels, and other standards for the products handled by such merchants, warehouses or warehousemen.

(4)        To fix rentals and charges for each type of service or facility in the markets under its control, taking into consideration the cost of such facility or service, the interest and amortization period required, a proper relationship between types of operators in the market, cost of operation, and the need for reasonable reserves for repairs, depreciation, expansion, and similar items. These rentals and charges shall not bring any profit to any agency over and above the costs of operation, necessary reserves, and debt service.

(5)        To issue permits to itinerant dealers in intrastate commerce, who express a willingness to come under the program of the State Marketing Authority. Such permits shall enable the holders to solicit orders and to buy and sell produce under the rules and regulations of the Authority and in conformance with G.S. 106‑185 to 106‑196 and not inconsistent with the United States Perishable Agricultural Commodities Act, 1930 (46 Stat. 531).

(6)        To issue bonds and other securities to obtain funds to acquire, construct, and equip warehouses to be used in carrying out the purposes of this Article. The bonds shall be entitled "North Carolina Marketing Authority Bonds" and shall be issued in such form and denominations and shall mature at such time or times, not exceeding 30 years after their date, and shall bear such interest, not exceeding five percent (5%) per annum, payable either annually or semiannually, as the Authority shall determine. They shall be signed by the chairman of the Authority, and the corporate seal affixed or impressed upon each bond and attested by the secretary‑treasurer of the Authority. The coupons shall bear the facsimile signature of the chairman officiating when the bonds are issued. Any issue of these bonds and notes may be sold publicly, or at private sale for not less than par to the Reconstruction Finance Corporation or other State or federal agency or may be given in exchange to any county, city, town or individual for the lease or purchase of property to be used by the Authority. To secure such indebtedness, the Authority may give mortgages or deeds of trust, executed in the same manner as the bonds, on the property purchased or acquired, and may pledge the revenues from the markets in excess of operating expenses, interest and insurance: Provided, that each market shall be operated on a separate financial basis, and only such revenues and properties of each separate market shall be liable for the obligations of that market. No obligations incurred by the Authority shall be obligations of the State of North Carolina or any of its political subdivisions, or a burden on the taxpayers of the State or any political subdivision. This does not prevent the State or any of its agencies, departments or institutions, or any private or public agency from making a contribution to the Authority, in money or services or otherwise.

Bonds and notes issued under this Article shall be exempt from all State, county or municipal taxes or assessments of any kind; the interest shall not be taxable as income, nor shall the notes, bonds, nor coupons be taxable as part of the surplus of any bank, trust company or other corporation.

Any resolution or resolutions authorizing any bonds shall contain provisions which shall be a part of the contract with the holders of the bonds, as to:

a.         Pledging the fees, rentals, charges, dues, tolls, and inspection and sales fees, and other revenues to secure payment of the bonds;

b.         The rates of the fees or tolls to be charged for the use of the facilities of the warehouse or warehouses, and the use and disposition of the revenues from its operation;

c.         The setting aside of reserves or working funds, and the regulation and disposition thereof;

d.         Limitations on the purposes to which the proceeds of sale of any issue of bonds may be applied;

e.         Limitations on the issuance of additional bonds; and

f.          The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given.

(7)        To accept grants in aid or free work.

(8)        To adopt, use and alter a corporate seal.

(9)        To dispossess tenants for nonpayment of rent and for failure to abide by the regulations of the Authority.

(10)      To hire necessary agents, engineers, and attorneys, and to do all things necessary to carry out the powers granted by this Article. (1941, c. 39, s. 3.)



§ 106-531. Discrimination prohibited; restriction on use of funds.

§ 106‑531.  Discrimination prohibited; restriction on use of funds.

The Authority shall not permit:

(1)        Any discrimination against the sale, on any of the markets under their control, of any farm product because of type of operator or area of production.

(2)        The use of any of its funds for any purpose other than for the support, necessary expansion, and operation of this State marketing system, or the use of any of its funds to establish any retail market or to build or furnish more than one market in any town. (1941, c. 39, s. 4.)



§ 106-532. Fiscal year; annual report to Governor.

§ 106‑532.  Fiscal year; annual report to Governor.

The Authority shall operate on a fiscal year, which shall be from July first to June thirtieth. The Commissioner of Agriculture shall file an annual report with the Governor containing a statement of receipts and disbursements and the purposes of such disbursements, and a complete statement of the financial condition of the Authority, and an account of its activities for the year. (1941, c. 39, s. 5.)



§ 106-533. Application of revenues from operation of warehouses.

§ 106‑533.  Application of revenues from operation of warehouses.

All rentals and charges, fees, tolls, storage and sales commissions and revenues of any sort from operation of each warehouse shall be applied to the payment of the cost of operating and administering the warehouse and market facilities including interest on bonds and other evidences of indebtedness issued therefor, and the cost of insurance against loss by injury to persons or property, and the balance shall be paid to the secretary‑treasurer of the Authority and be used to provide a sinking fund to pay at or before maturity all bonds and notes and other evidences of indebtedness incurred for and on behalf of the building, constructing, maintaining and operating of each warehouse. A separate sinking fund account shall be kept for each market, and no market shall be liable for the obligations of any other market. (1941, c. 39, s. 6.)



§ 106-534. Exemption from taxes and assessments.

§ 106‑534.  Exemption from taxes and assessments.

The Authority shall be regarded as performing an essential governmental function in constructing, operating or maintaining these markets, and shall be required to pay no taxes or assessments on any property acquired or used by it for the purposes herein set out. (1941, c. 39, s. 7.)



§§ 106-535 through 106-538: Repealed by Session Laws 1987, c. 244, s. 1(k).

Article 48.

Relief of Potato Farmers.

§§ 106‑535 through 106‑538:  Repealed by Session Laws 1987, c.  244, s. 1(k).



§ 106-539. National poultry improvement plan.

Article 49.

Poultry; Hatcheries; Chick Dealers.

§ 106‑539.  National poultry improvement plan.

In order to promote the poultry industry of the State, the North Carolina Department of Agriculture and Consumer Services is hereby authorized to cooperate with the United States Department of Agriculture in the operation of the national poultry improvement plan. (1945, c. 616, s. 1; 1969, c. 464; 1983, c. 290, s. 1; 1997‑261, s. 109.)



§ 106-540. Rules and regulations.

§ 106‑540.  Rules and regulations.

The North Carolina Board of Agriculture is hereby authorized to adopt such regulations as may be necessary to:

(1)        Carry out the provisions of the national poultry improvement plan.

(2)        Set up minimum standards for the operation of hatcheries.

(3)        Regulate hatching egg dealers, chick dealers, poult dealers, poultry dealers, ratite dealers, and jobbers.

(4)        Regulate the shipping into this State of baby chicks, turkey poults and hatching eggs.

(5)        Facilitate the control and eradication of contagious and infectious diseases of poultry.

(6)        Establish fee schedules for pullorum and other disease testing, and the performance of services such as culling and selecting by Department personnel.

(7)        Provide for compulsory testing of poultry for pullorum disease and fowl typhoid. (1945, c. 616, s. 2; 1969, c. 464; 1983, c. 290, ss. 2, 3; 1998‑212, s. 13.10(a).)



§ 106-541. Definitions.

§ 106‑541.  Definitions.

For the purpose of this Article, the following definitions apply:

(1)        "Hatchery" means any establishment that operates hatchery equipment for the production of baby chicks or poults.

(2)        "Hatching egg dealer, chick dealer, or jobber" means any person, firm, or corporation that buys hatching eggs, baby chicks, or turkey poults and sells or offers them for sale.

(3)        "Live poultry or ratite dealer" means a person who sells or offers for sale to the general public live poultry or ratites. Live poultry or ratite dealer does not include persons who sell on their own premises live poultry or ratites that were raised on the same premises.

(4)        "Mixed chicks" or "assorted chicks" means chicks produced from eggs from purebred females of a distinct breed mated to a purebred male of a distinct breed.

(5)        "Poultry" means live chickens, doves, ducks, geese, grouse, guinea fowl, partridges, pea fowl, pheasants, pigeons, quail, swans, or turkeys other than chicks or poults.

(6)        "Ratite" has the same meaning as in G.S. 106‑549.15. (1945, c. 616, s. 3; 1969, c. 464; 1998‑212, s. 13.10(b).)



§ 106-542. Hatcheries, chick dealers and others to obtain license to operate.

§ 106‑542.  Hatcheries, chick dealers and others to obtain license to operate.

(a)        It shall be unlawful for any person, firm or corporation to operate a hatchery within this State without first obtaining a hatchery license from the Department of Agriculture and Consumer Services for a fee of twenty‑five dollars ($25.00) per year.

(b)        It shall be unlawful for any person, firm or corporation to operate as a hatching egg dealer, chick dealer or jobber within this State without first obtaining a license from the Department of Agriculture and Consumer Services for a fee of ten dollars ($10.00) per year.

(b1)      It shall be unlawful for any person, firm, or corporation to operate as a live poultry or ratite dealer without first registering with the Department of Agriculture and Consumer Services.

(b2)      It shall be unlawful for a specialty market operator, as defined in G.S. 66‑250, to knowingly and willfully permit an unregistered poultry or ratite dealer to operate on the premises of the specialty market, as defined in G.S. 66‑250, more than 10 days after being notified in writing by the Department of Agriculture and Consumer Services that the dealer is not registered.

(c)        The Department of Agriculture and Consumer Services may deny, suspend, revoke or refuse to renew the license of any person, firm or corporation for violation of this Article or any rule or regulation promulgated thereunder. (1945, c. 616, s. 4; 1969, c. 464; 1983, c. 290, s. 4; 1997‑261, s. 56; 1998‑212, s. 13.10(c).)



§ 106-543. Requirements of national poultry improvement plan must be met.

§ 106‑543.  Requirements of national poultry improvement plan must be met.

All baby chicks, turkey poults and hatching eggs produced, sold or offered for sale shall originate in flocks that meet the requirements of the national poultry improvement plan as administered by the North Carolina Department of Agriculture and Consumer Services and the regulations issued by authority of this Article for the control of pullorum disease and other infectious diseases provided that nothing in this Article shall require any hatchery to adopt the national poultry improvement plan. (1945, c. 616, s. 5; 1969, c. 464; 1983, c. 290, s. 5; 1997‑261, s. 109.)



§ 106-544. Shipments from out of State.

§ 106‑544.  Shipments from out of State.

All baby chicks, turkey poults and hatching eggs shipped or otherwise brought into this State shall originate in flocks that meet the minimum requirements of pullorum and typhoid disease control provided for in this Article and the regulations issued by authority of this Article, and shall be accompanied by a certificate approved by the official state agency or the livestock sanitary officials of the state of origin certifying same. (1945, c. 616, s. 6; 1969, c. 464.)



§ 106-545. False advertising.

§ 106‑545.  False advertising.

No hatchery, hatchery dealer, chick dealer or jobber shall use false or misleading advertising in the sale of their products. (1945, c. 616, s. 7; 1969, c. 464.)



§ 106-546. Notice describing grade of chicks to be posted.

§ 106‑546.  Notice describing grade of chicks to be posted.

All hatcheries, chick dealers or jobbers offering chicks for sale to the public shall post in a conspicuous manner in their place of business a poster furnished by the North Carolina Department of Agriculture and Consumer Services describing the grade of chicks approved by the North Carolina Department of Agriculture and Consumer Services. (1945, c. 616, s. 8; 1969, c. 464; 1997‑261, s. 109.)



§ 106-547. Records to be kept.

§ 106‑547.  Records to be kept.

Every hatchery, hatching egg dealer, chick dealer, poultry dealer, ratite dealer, or jobber shall keep such records of operation as the regulations of the Department of Agriculture and Consumer Services may require for the proper inspection of said hatchery, dealer, or jobber. (1945, c. 616, s. 9; 1969, c. 464; 1997‑261, s. 109; 1998‑212, s. 13.10(d).)



§ 106-548. Quarantine.

§ 106‑548.  Quarantine.

When the State Veterinarian receives information or has reason to believe that pullorum disease or fowl typhoid exists in any poultry or that they have been exposed to one of these diseases, he shall promptly cause said poultry to be quarantined on the premises where located. Said poultry or hatching eggs shall not be removed from the premises where quarantined until quarantine has been released by the State Veterinarian or his authorized representative. A permit to move such infected or exposed poultry to immediate slaughter, or to another premise under quarantine, may be issued by the State Veterinarian or his authorized representative. (1945, c. 616, s. 10; 1969, c. 464; 1983, c. 290, s. 6.)



§ 106-549. Violation a misdemeanor.

§ 106‑549.  Violation a misdemeanor.

Any person, firm or corporation who shall willfully violate any provision of this Article or any rule or regulation duly established by authority of this Article, shall be guilty of a Class 2 misdemeanor. (1945, c. 616, s. 11; 1969, c. 464; 1993, c. 539, s. 798; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-549.01. Civil penalties.

§ 106‑549.01.  Civil penalties.

The Department of Agriculture and Consumer Services may assess a civil penalty of not more than five thousand dollars ($5,000) against any person who violates a provision of this Article or any rule promulgated thereunder. In determining the amount of the penalty, the Department shall consider the degree and extent of harm caused by the violation.

The clear proceeds of civil penalties assessed pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1995, c. 516, s. 12; 1997‑261, s. 57; 1998‑215, s. 16.)



§§ 106-549.1 through 106-549.14: Repealed by Session Laws 1981, c. 284.

Article 49A.

Voluntary Inspection of Poultry.

§§ 106‑549.1 through 106‑549.14:  Repealed by Session Laws 1981, c.  284.



§ 106-549.15. Definitions.

Article 49B.

Meat Inspection Requirements; Adulteration and Misbranding.

§ 106‑549.15.  Definitions.

As used in this Article, except as otherwise specified, the following terms shall have the meanings stated below:

(1)        "Adulterated" shall apply to any carcass, part thereof, meat or meat food product under one or more of the following circumstances:

a.         If it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance, such article shall not be considered adulterated under this clause if the quantity of such substance in or on such article does not ordinarily render it injurious to health;

b.         1.         If it bears or contains (by reason of administration of any substance to the live animal or otherwise) any added poisonous or added deleterious substance (other than one which is (i) a pesticide chemical in or on a raw agricultural commodity; (ii) a food additive; or (iii) a color additive) which may, in the judgment of the Commissioner, make such article unfit for human food;

2.         If it is, in whole or in part, a raw agricultural commodity and such commodity bears or contains a pesticide chemical which is unsafe within the meaning of section 408 of the Federal Food, Drug, and Cosmetic Act;

3.         If it bears or contains any food additive which is unsafe within the meaning of section 409 of the Federal Food, Drug, and Cosmetic Act;

4.         If it bears or contains any color additive which is unsafe within the meaning of section 706 of the Federal Food, Drug, and Cosmetic Act: Provided, that an article which is not adulterated under clause 2, 3, or 4 shall nevertheless be deemed adulterated if use of the pesticide chemical, food additive or color additive in or on such article is prohibited by order of the Commissioner in establishments at which inspection is maintained under this Article;

c.         If it consists in whole or in part of any filthy, putrid, or decomposed substance or is for any other reason unsound, unhealthful, unwholesome, or otherwise unfit for human food;

d.         If it has been prepared, packed, or held under insanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered injurious to health;

e.         If it is, in whole or in part, the product of an animal which has died otherwise than by slaughter;

f.          If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health;

g.         If it has been intentionally subjected to radiation, unless the use of the radiation was in conformity with a regulation or exemption in effect pursuant to section 409 of the Federal Food, Drug, and Cosmetic Act;

h.         If any valuable constituent has been in whole or in part omitted or abstracted therefrom; or if any substance has been substituted, wholly or in part therefor; or if damage or inferiority has been concealed in any manner; or if any substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, or reduce its quality or strength, or make it appear better or of greater value than it is; or

i.          If it is margarine containing animal fat and any of the raw material used therein consist in whole or in part of any filthy, putrid, or decomposed substance.

(2)        "Animal food manufacturer" means any person, firm, or corporation engaged in the business of manufacturing or processing animal food derived wholly or in part from carcasses, or parts or products of the carcasses, of cattle, sheep, swine, goats, horses, mules, or other equines.

(3)        "Authorized representative" means the Director of the Meat and Poultry Inspection Service of the North Carolina Department of Agriculture and Consumer Services.

(4)        "Board" means the North Carolina Board of Agriculture.

(5)        "Capable of use as human food" shall apply to any carcass, or part or product of a carcass, of any animal, unless it is denatured or otherwise identified as required by regulations prescribed by the Board to deter its use as human food, or it is naturally inedible by humans.

(6)        "Commissioner" means the North Carolina Commissioner of Agriculture or his authorized representative.

(7)        "Federal Food, Drug, and Cosmetic Act" means the act so entitled, approved June 25, 1938 (52 Stat. 1040), and acts amendatory thereof or supplementary thereto.

(8)        "Federal Meat Inspection Act" means the act so entitled approved March 4, 1907 (34 Stat. 1260), as amended by the Wholesome Meat Act (81 Stat. 584).

(9)        "Firm" means any partnership, association, or other unincorporated business organization.

(10)      "Intrastate commerce" means commerce within this State.

(11)      "Label" means a display of written, printed, or graphic matter upon the immediate container (not including package liners) of any article.

(12)      "Labeling" means all labels and other written, printed, or graphic matter (i) upon any article or any of its containers or wrappers, or (ii) accompanying such article.

(13)      "Meat broker" means any person, firm, corporation engaged in the business of buying or selling carcasses, parts of carcasses, meat, or meat food products of cattle, sheep, swine, goats, bison, horses, mules, or other equines on commission, or otherwise negotiating purchases or sales of such articles other than for his own account or as an employee of another person, firm, or corporation.

(14)      "Meat food product" means any product capable of use as human food that is made wholly or in part from any meat or other portion of the carcass of any cattle, sheep, swine, goats, bison, fallow deer, or red deer, excepting products that contain meat or other portions of such carcasses only in a relatively small proportion or historically have not been considered by consumers as products of the meat food industry, and that are exempted from definition as a meat food product by the Board under such conditions as it may prescribe to assure that the meat or other portions of such carcasses contained in such product are not adulterated and that such products are not represented as meat food products. This term as applied to food products of equines shall have a meaning comparable to that provided in this subdivision with respect to cattle, sheep, swine, goats, and bison.

(15)      "Misbranded" shall apply to any carcass, part thereof, meat or meat food product under one or more of the following circumstances:

a.         If its labeling is false or misleading in any particular;

b.         If it is offered for sale under the name of another food;

c.         If it is imitation of another food, unless its label bears, in type of uniform size and prominence, the word "imitation" and immediately thereafter, the name of the food imitated;

d.         If its container is so made, formed, or filled as to be misleading;

e.         If in a package or other container unless it bears a label showing (i) the name and place of business of the manufacturer, packer, or distributor; and (ii) an accurate statement of the quantity of the contents in terms of weight, measure, or numerical count; provided, that under clause (ii) of this paragraph e, reasonable variations may be permitted, and exemptions as to small packages may be established, by regulations prescribed by the Board;

f.          If any word, statement, or other information required by or under authority of this or the subsequent Article to appear on the label or other labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices, in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

g.         If it purports to be or is represented as a food for which a definition and standard of identity or composition has been prescribed by regulations of the Board under G.S. 106‑549.21 unless (i) it conforms to such definition and standard, and (ii) its label bears the name of the food specified in the definition and standard and, insofar as may be required by such regulations, the common names of optional ingredients (other than spices, flavoring, and coloring) present in such food;

h.         If it purports to be or is represented as a food for which a standard or standards of fill of container have been prescribed by regulations of the Board under G.S. 106‑549.21, and it falls below the standard of fill of container applicable thereto, unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard;

i.          If it is not subject to the provisions of paragraph g, unless its label bears (i) the common or usual name of the food, if any there be, and (ii) in case it is fabricated from two or more ingredients, the common or usual name of each such ingredient; except that spices, flavorings, and colorings may, when authorized by the Commissioner, be designated as spices, flavorings, and colorings without naming each: Provided, that, to the extent that compliance with the requirements of clause (ii) of this paragraph i is impracticable, or results in deception or unfair competition, exemptions shall be established by regulations promulgated by the Board;

j.          If it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral, and other dietary properties as the Board determines to be, and by regulations prescribes as, necessary in order fully to inform purchasers as to its value for such uses;

k.         If it bears or contains any artificial flavoring, artificial coloring, or chemical preservatives, unless it bears labeling stating that fact: Provided, that, to the extent that compliance with the requirements of this paragraph k is impracticable, exemptions shall be established by regulations promulgated by the Board; or

l.          If it fails to bear, directly thereon or on its container, as the Board may by regulations prescribe, the inspection legend and, unrestricted by any of the foregoing, such other information as the Board may require in such regulations to assure that it will not have false or misleading labeling and that the public will be informed of the manner of handling required to maintain the article in a wholesome condition.

(16)      "Official certificate" means any certificate prescribed by regulations of the Board for issuance by an inspector or other person performing official functions under this or the subsequent Article.

(17)      "Official device" means any device prescribed or authorized by the Board for use in applying any official mark.

(18)      "Official inspection legend" means any symbol prescribed by regulations of the Board showing that an article was inspected and passed in accordance with this or the subsequent Article.

(19)      "Official mark" means the official inspection legend or any other symbol prescribed by regulations of the Board to identify the status of any article or animal under this or the subsequent Article.

(20)      "Pesticide chemical," "food additive," "color additive," and "raw agricultural commodity" shall have the same meanings for purposes of this Article as under the Federal Food, Drug, and Cosmetic Act.

(21)      "Prepared" means slaughtered, canned, salted, smoked, rendered, boned, cut up, or otherwise manufactured or processed.

(21a)    "Ratite" means a bird whose breastbone is smooth so that flight muscles cannot attach, such as an ostrich, an emu, and a rhea. These birds are subject to the provisions of this Article and Article 49C to the same extent as any other meat food product.

(22)      "Renderer" means any person, firm, or corporation engaged in the business of rendering carcasses, or parts or products of the carcasses, of cattle, sheep, swine, goats, fallow deer, red deer, horses, mules, or other equines, except rendering conducted under inspection under this Article. (1969, c. 893, s. 1; 1991, c. 317, ss. 4, 5; 1993, c. 311, s. 1; 1995, c. 194, ss. 1, 2; 1997‑142, ss. 4, 5; 1997‑261, s. 58.)



§ 106-549.16. Statement of purpose.

§ 106‑549.16.  Statement of purpose.

Meat and meat food products are an important source of the nation's total supply of food. It is essential in the public interest that the health and welfare of consumers be protected by assuring that meat and meat food products distributed to them are wholesome, not adulterated, and properly marked, labeled, and packaged. Unwholesome,  adulterated, or misbranded meat or meat food products are injurious to the public welfare, destroy markets for wholesome, not adulterated, and properly labeled and packaged meat and meat food products, and results in sundry losses to livestock producers and processors of meat and meat food products, as well as injury to consumers. The unwholesome, adulterated, mislabeled, or deceptively packaged articles can be sold at lower prices and compete unfairly with the wholesome, not adulterated, and properly labeled and packaged articles, to the detriment of consumers and the public generally. It is hereby found that regulation by the Board and cooperation by North Carolina and the United States as contemplated by this and the subsequent Article are appropriate to protect the health and welfare of consumers and otherwise effectuate the purposes of this and the subsequent Article. (1969, c. 893, s. 2; 1971, c. 54, s. 3.)



§ 106-549.17. Inspection of animals before slaughter; humane methods of slaughtering.

§ 106‑549.17.  Inspection of animals before slaughter; humane methods of slaughtering.

(a)        For the purpose of preventing the use in intrastate commerce, as hereinafter provided, of meat and meat food products which are adulterated, the Commissioner shall cause to be made, by inspectors appointed for that purpose, an examination and inspection of all cattle, sheep, swine, goats, fallow deer, red deer, bison, horses, mules, and other equines before they shall be allowed to enter into any slaughtering, packing, meat‑canning, rendering, or similar establishment in this State in which slaughtering and preparation of meat and meat food products of such animals are conducted for intrastate commerce; and all cattle, sheep, swine, goats, fallow deer, red deer, bison, horses, mules, and other equines found on such inspection to show symptoms of disease shall be set apart and slaughtered separately from all other cattle, sheep, swine, goats, fallow deer, red deer, bison, horses, mules, or other equines, and when so slaughtered, the carcasses of said cattle, sheep, swine, goats, fallow deer, red deer, bison, horses, mules, or other equines shall be subject to a careful examination and inspection, all as provided by the rules and regulations to be prescribed by the Board as herein provided for.

(b)        For the purpose of preventing the inhumane slaughtering of livestock, the Commissioner shall cause to be made, by inspectors appointed for that purpose, an examination and inspection of the method by which cattle, sheep, swine, goats, fallow deer, red deer, bison, horses, mules, and other equines are slaughtered and handled in connection with slaughter in the slaughtering establishments inspected under this law. The Commissioner may refuse to provide inspection to a new slaughtering establishment or may cause inspection to be temporarily suspended at a slaughtering establishment if the Commissioner finds that any cattle, sheep, swine, goats, fallow deer, red deer, bison, horses, mules, or other equines have been slaughtered or handled in connection with slaughter at such establishment by any method not in accordance with subsection (c) of this section until the establishment furnishes assurances satisfactory to the Commissioner that all slaughtering and handling in connection with slaughter of livestock shall be in accordance with such a method.

(c)        Either of the following two methods of slaughtering of livestock and handling of livestock in connection with slaughter are found to be humane:

(1)        In the case of cattle, calves, fallow deer, red deer, bison, horses, mules, sheep, swine, and other livestock, all animals are rendered insensible to pain by a single blow or gunshot or an electrical, chemical, or other means that is rapid and effective, before being shackled, hoisted, thrown, cast, or cut; or

(2)        By slaughtering in accordance with the ritual requirements of the Jewish faith or any other religious faith that prescribes a method of slaughter whereby the animal suffers loss of consciousness by anemia of the brain caused by the simultaneous and instantaneous severance of the carotid arteries with a sharp instrument and handling in connection with such slaughtering. (1969, c. 893, s. 3; 1981, c. 376, s. 1; 1991, c. 317, s. 6; 1995, c. 194, s. 3; 1997‑142, s. 6.)



§ 106-549.18. Inspection; stamping carcass.

§ 106‑549.18.  Inspection; stamping carcass.

For the purposes hereinbefore set forth the Commissioner shall cause to be made by inspectors appointed for that purpose, as hereinafter provided, a post mortem examination and inspection of the carcasses and parts thereof of all cattle, sheep, swine, goats, fallow deer, red deer, bison, horses, mules, and other equines, capable of use as human food, to be prepared at any slaughtering, meat‑canning, salting, packing, rendering, or similar establishment in this State in which such articles are prepared for intrastate commerce; and the carcasses and parts thereof of all such animals found to be not adulterated shall be marked, stamped, tagged, or labeled, as "Inspected and Passed"; and said inspectors shall label, mark, stamp, or tag as "Inspected and Condemned," all carcasses and parts thereof of animals found to be adulterated; and all carcasses and parts thereof thus inspected and condemned shall be destroyed for food purposes by the said establishment in the presence of an inspector, and the Commissioner or his authorized representative may remove inspectors from any such establishment which fails to so destroy any such condemned carcass or part thereof, and said inspectors, after said first inspection shall, when they deem it necessary, reinspect said carcasses or parts thereof to determine whether since the first inspection the same have become adulterated and if any carcass or any part thereof shall, upon examination and inspection subsequent to the first examination and inspection, be found to be adulterated, it shall be destroyed for food purposes by the said establishment in the presence of an inspector, and the Commissioner or his authorized representative may remove inspectors from any establishment which fails to so destroy any such condemned carcass or part thereof. (1969, c. 893, s. 4; 1991, c. 317, s. 7; 1995, c. 194, s. 4; 1997‑142, s. 7.)



§ 106-549.19. Application of Article; place of inspection.

§ 106‑549.19.  Application of Article; place of inspection.

The foregoing provisions shall apply to all carcasses or parts of carcasses of cattle, sheep, swine, goats, fallow deer, red deer, bison, horses, mules, and other equines or the meat or meat products thereof, capable of use as human food, which may be brought into any slaughtering, meat‑canning, salting, packing, rendering, or similar establishment, where inspection under this Article is maintained, and such examination and inspection shall be had before the said carcasses or parts thereof shall be allowed to enter into any department wherein the same are to be treated and prepared for meat food products; and the foregoing provisions shall also apply to all such products which, after having been issued from any such slaughtering, meat‑canning, salting, packing, rendering, or similar establishment, shall be returned to the same or to any similar establishment where such inspection is maintained. The Commissioner or his authorized representative may limit the entry of carcasses, part of carcasses, meat and meat food products, and other materials into any establishment at which inspection under this Article is maintained, under such conditions as he may prescribe to assure that allowing the entry of such articles into such inspected establishments will be consistent with the purposes of this and the subsequent Article. (1969, c. 893, s. 5; 1991, c. 317, s. 8; 1995, c. 194, s. 5; 1997‑142, s. 8.)



§ 106-549.20. Inspectors' access to businesses.

§ 106‑549.20.  Inspectors' access to businesses.

For the purposes hereinbefore set forth the Commissioner or his authorized representative shall cause to be made by inspectors appointed for that purpose an examination and inspection of all meat food products prepared in any slaughtering, meat‑canning, salting, packing, rendering, or similar establishment, where such articles are prepared for intrastate commerce and for the purposes of any examination and inspection said inspectors shall have access at all times during regular business hours to every part of said establishment; and said inspectors shall mark, stamp, tag, or label as "North Carolina Department of Agriculture and Consumer Services Inspected and Passed" all such products found to be not adulterated; and said inspectors shall label, mark, stamp, or tag as "North Carolina Department of Agriculture and Consumer Services Inspected and Condemned" all such products found adulterated, and all such condemned meat food products shall be destroyed for food purposes, as hereinbefore provided, and the Commissioner or his authorized representative may remove inspectors from any establishment which fails to so destroy such condemned meat food products. (1969, c. 893, s. 6; 1997‑261, s. 109.)



§ 106-549.21. Stamping container or covering; regulation of container.

§ 106‑549.21.  Stamping container or covering; regulation of container.

(a)        When any meat or meat food product prepared for intrastate commerce which has been inspected as hereinbefore provided and marked "North Carolina Department of Agriculture and Consumer Services Inspected and Passed" shall be placed or packed in any can, pot, tin, canvas, or other receptacle or covering in any establishment where inspection under the provisions of this Article is maintained, the person, firm, or corporation preparing said product shall cause a label to be attached to said can, pot, tin, canvas, or other receptacle or covering, under supervision of an inspector, which label shall state that the contents thereof have been "North Carolina Department of Agriculture and Consumer Services Inspected and Passed" under the provisions of this Article, and no inspection and examination of meat or meat food products deposited or inclosed in cans, tins, pots, canvas, or other receptacle or covering in any establishment where inspection under the provisions of this Article is maintained shall be deemed to be complete until such meat or meat food products have been sealed or inclosed in said can, tin, pot, canvas, or other receptacle or covering under the supervision of an inspector.

(b)        All carcasses, parts of carcasses, meat and meat food products inspected at any establishment under the authority of this Article and found to be not adulterated shall at the time they leave the establishment bear, in distinctly legible form, directly thereon or on their containers, as the Commissioner or authorized representative may require, the information required under subdivision (15) of G.S. 106‑549.15.

(c)        The Board whenever it determines such action is necessary for the protection of the public, may prescribe:

(1)        The styles and sizes of type to be used with respect to material required to be incorporated in labeling to avoid false or misleading labeling of any articles or animals subject to this and the subsequent Article;

(2)        Definitions and standards of identity or composition for articles subject to this Article and standards of fill of container for such articles not inconsistent with any such standards established under the Federal Food, Drug, and Cosmetic Act, or under the Federal Meat Inspection Act, and there shall be consultation between the Commissioner or his authorized representative and the Secretary of Agriculture of the United States prior to the issuance of such standards to avoid inconsistency between such standards and the federal standards.

(d)        No article subject to this title shall be sold or offered for sale by any person, firm, or corporation, in intrastate commerce, under any name or other marking or labeling which is false or misleading, or in any container of a misleading form or size, but established trade names and other marking and labeling and containers which are not false or misleading, and which are approved by the Commissioner or his authorized representative, are permitted.

(e)        If the Commissioner or his authorized representative has reason to believe that any marking or labeling or the size or form of any container in use or proposed for use with respect to any article subject to this title is false or misleading in any particular, he may direct that such use be withheld unless the marking, labeling, or container is modified in such manner as he may prescribe so that it will not be false or misleading. If the person, firm, or corporation using or proposing to use the marking, labeling or container does not accept the determination of the Commissioner or his authorized representative, such person, firm, or corporation may request a hearing, but the use of the marking, labeling, or container shall, if the Commissioner so directs, be withheld pending hearing and final determination by the Commissioner. A person who uses or proposes to use the marking, labeling, or container and who does not accept the determination of the Commissioner may commence a contested case under G.S. 150B‑23. If directed by the Commissioner, the marking, labeling, or container may not be used pending a final decision. (1969, c. 893, s. 7; 1973, c. 1331, s. 3; 1987, c. 827, s. 35; 1997‑261, s. 109.)



§ 106-549.22. Rules and regulations of Board.

§ 106‑549.22.  Rules and regulations of Board.

The Commissioner or his authorized representative shall cause to be made, by experts in sanitation, or by other competent inspectors, such inspection of all slaughtering, meat‑canning, salting, packing, rendering, or similar establishments in which cattle, sheep, swine, goats, fallow deer, red deer, bison, horses, mules, and other equines are slaughtered and the meat and meat food products thereof are prepared for intrastate commerce as may be necessary to inform himself concerning the sanitary conditions of the same, and the Board shall prescribe the rules and regulations of sanitation under which such establishments shall be maintained; and where the sanitary conditions of any such establishment are such that the meat or meat food products are rendered adulterated, the Commissioner or his authorized representative shall refuse to allow said meat or meat food products to be labeled, marked, stamped, or tagged as "North Carolina Department of Agriculture and Consumer Services Inspected and Passed." (1969, c. 893, s. 8; 1991, c. 317, s. 9; 1995, c. 194, s. 6; 1997‑142, s. 9; 1997‑261, s. 109.)



§ 106-549.23. Prohibited slaughter, sale and transportation.

§ 106‑549.23.  Prohibited slaughter, sale and transportation.

No person, firm, or corporation shall, with respect to any cattle, sheep, swine, goats, fallow deer, red deer, bison, horses, mules, or other equines, or any carcasses, parts of carcasses, meat or meat food products of any such animals:

(1)        Slaughter any of these animals or prepare any of these articles which are capable of use as human food, at any establishment preparing any such articles for intrastate commerce except in compliance with the requirements of this and the subsequent Article;

(2)        Slaughter, or handle in connection with slaughter, any such animals in any manner not in accordance with G.S. 106‑549.17(c) of this Article;

(3)        Sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce:

a.         Any of these articles which (i) are capable of use as human food and (ii) are adulterated or misbranded at the time of sale, transportation, offer for sale or transportation, or receipt for transportation; or

b.         Any articles required to be inspected under this Article unless they have been so inspected and passed; or

(4)        Do, with respect to any of these articles which are capable of use as human food, any act while they are being transported in intrastate commerce or held for sale after such transportation, which is intended to cause or has the effect of causing the articles to be adulterated or misbranded. (1969, c. 893, s. 9; 1981, c. 376, s. 2; 1991, c. 317, s. 10; 1995, c. 194, s. 7; 1997‑142, s. 10.)



§ 106-549.24. Prohibited acts regarding certificate.

§ 106‑549.24.  Prohibited acts regarding certificate.

(a)        No brand manufacturer, printer, or other person, firm, or corporation shall cast, print, lithograph, or otherwise make any device containing any official mark or simulation thereof, or any label bearing any such mark or simulation, or any form of official certificate or simulation thereof, except as authorized by the Commissioner or his authorized representative.

(b)        No person, firm, or corporation shall

(1)        Forge any official device, mark or certificate;

(2)        Without authorization from the Commissioner or his authorized representative use any official device, mark, or certificate, or simulation thereof, or alter, detach, deface, or destroy any official device, mark, or certificate;

(3)        Contrary to the regulations prescribed by the Board, fail to use, or to detach, deface, or destroy any official device, mark, or certificate;

(4)        Knowingly possess, without promptly notifying the Commissioner or his authorized representative, any official device or any counterfeit, simulated, forged, or improperly altered official certificate or any device or label or any carcass of any animal, or part or product thereof, bearing any counterfeit, simulated, forged, or improperly altered official mark;

(5)        Knowingly make any false statement in any shipper's certificate or other nonofficial or official certificate provided for in the regulations prescribed by the Board;

(6)        Knowingly represent that any article has been inspected and passed, or exempted, under this Article when, in fact, it has, respectively, not been so inspected and passed, or exempted. (1969, c. 893, s. 10.)



§ 106-549.25. Slaughter, sale and transportation of equine carcasses.

§ 106‑549.25.  Slaughter, sale and transportation of equine carcasses.

No person, firm, or corporation shall sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce, any carcasses of horses, mules, or other equines or parts of such carcasses, or the meat or meat food products thereof, unless they are plainly and conspicuously marked or labeled or otherwise identified as required by regulations prescribed by the Board to show the kinds of animals from which they were derived. When required by the Commissioner or his authorized representative, with respect to establishments at which inspection is maintained under this Article, such animals and their carcasses, parts thereof, meat and meat food products shall be prepared in establishments separate from those in which cattle, sheep, swine, fallow deer, red deer, bison, or goats are slaughtered or their carcasses, parts thereof, meats or meat food products are prepared. (1969, c. 893, s. 11; 1991, c. 317, s. 11; 1995, c. 194, s. 8; 1997‑142, s. 11.)



§ 106-549.26. Inspection of establishment; bribery of or malfeasance of inspector.

§ 106‑549.26.  Inspection of establishment; bribery of or malfeasance of inspector.

The Commissioner or his authorized representative shall appoint from time to time inspectors to make examination and inspection of all cattle, sheep, swine, goats, fallow deer, red deer, bison, horses, mules, and other equines the inspection of which is hereby provided for, and of all carcasses and parts thereof, and of all meats and meat food products thereof, and of the sanitary conditions of all establishments in which such meat and meat food products hereinbefore described are prepared; and said inspectors shall refuse to stamp, mark, tag or label any carcass or any part thereof, or meat food product therefrom, prepared in any establishment hereinbefore mentioned, until the same shall have actually been inspected and found to be not adulterated; and shall perform such other duties as are provided by this and the subsequent Article and by the rules and regulations to be prescribed by said Board and said Board shall, from time to time, make such rules and regulations as are necessary for the efficient execution of the provisions of this and the subsequent Article, and all inspections and examinations made under this Article shall be such and made in such manner as described in the rules and regulations prescribed by said Board not inconsistent with the provisions of this Article and as directed by the Commissioner or his authorized representative. Any person, firm, or corporation, or any agent or employee of any person, firm, or corporation, who shall give, pay, or offer, directly or indirectly, to any inspector, or any other officer or employee of this State authorized to perform any of the duties prescribed by this and the subsequent Article or by the rules and regulations of the Board or by the Commissioner or his authorized representative any money or other thing of value, with intent to influence said inspector, or other officer or employee of this State in the discharge of any duty herein provided for, shall be deemed guilty of a Class I felony which may include a fine not less than five hundred dollars ($500.00) nor more than ten thousand dollars ($10,000); and any inspector, or other officer or employee of this State authorized to perform any of the duties prescribed by this Article who shall accept any money, gift, or other thing of value from any person, firm, or corporation, or officers, agents, or employees thereof, given with intent to influence his official action, or who shall receive or accept from any person, firm, or corporation engaged in intrastate commerce any gift, money, or other thing of value given with any purpose or intent whatsoever, shall be deemed guilty of a Class I felony and shall, upon conviction thereof, be summarily discharged from office and may be punished by a fine not less than five hundred dollars ($500.00) nor more than ten thousand dollars ($10,000). (1969, c. 893, s. 12; 1991, c. 317, s. 12; 1993, c. 539, s. 1298; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 194, s. 9; 1997‑142, s. 12.)



§ 106-549.27. Exemptions from Article.

§ 106‑549.27.  Exemptions from Article.

(a)        The provisions of this Article requiring inspection of the slaughter of animals and the preparation of the carcasses, parts thereof, meat and meat food products at establishments conducting such operations shall not

(1)        Apply to the slaughtering by any person of animals of his own raising, and the preparation by him and transportation in intrastate commerce of the carcasses, parts thereof, meat and meat food products of such animals exclusively for use by him and members of his household and his nonpaying guests and employees; nor

(2)        To the custom slaughter by any person, firm, or corporation of cattle, sheep, swine, fallow deer, red deer, bison, or goats delivered by the owner thereof for such slaughter, and the preparation by such slaughterer and transportation in intrastate commerce of the carcasses, parts thereof, meat and meat food products of such animals, exclusively for use, in the household of such owner, by him, and members of his household and his nonpaying guests and employees: Provided, that all carcasses, parts thereof, meat and meat food products derived from custom slaughter shall be identified as required by the Commissioner, during all phases of slaughtering, chilling, cooling, freezing, packing, meat canning, rendering, preparation, storage and transportation; provided further, that the custom slaughterer does not engage in the business of buying or selling any carcasses, parts thereof, meat or meat food products of any cattle, sheep, swine, goats, fallow deer, red deer, bison, or equines, capable of use as human food, unless the carcasses, parts thereof, meat or meat food products have been inspected and passed and are identified as having been inspected and passed by the Commissioner or the United States Department of Agriculture.

(b)        The provisions of this Article requiring inspection of the slaughter of animals and the preparation of carcasses, parts thereof, meat and meat food products shall not apply to operations of types traditionally and usually conducted at retail stores and restaurants, when conducted at any retail store or restaurant or similar retail‑type establishment for sale in normal retail quantities or service of such articles to consumers at such establishments. Meat food products coming under this subsection may be stored, processed, or prepared at any freezer locker plant provided such meat food products are identified and kept separate and apart from other meat food products bearing the official mark of inspection while in the freezer locker plant.

(c)        In order to accomplish the objectives of this Article, the Commissioner shall exempt any other operations which the Commissioner shall determine would best be exempted to further the purposes of this Article, to the extent such exemptions conform to the Federal Meat Inspection Act and the regulations thereunder.

(d)        The slaughter of animals and preparation of articles referred to in paragraphs (a)(2) and (b) of this section shall be conducted in accordance with such sanitary conditions as the Board may by regulations prescribe. Willful violation of any such regulation is a Class 2 misdemeanor.

(e)        The adulteration and misbranding provisions of this title, other than the requirement of the inspection legend, shall apply to articles which are not required to be inspected under this section. (1969, c. 893, s. 13; 1971, c. 54, ss. 1, 2; 1991, c. 317, s. 13; 1993, c. 539, s. 799; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 194, s. 10; 1997‑142, s. 13.)



§ 106-549.28. Regulation of storage of meat.

§ 106‑549.28.  Regulation of storage of meat.

The Board may by regulations prescribe conditions under which carcasses, parts of carcasses, meat, and meat food products of cattle, sheep, swine, goats, fallow deer, red deer, bison, horses, mules, or other equines, capable of use as human food, shall be stored or otherwise handled by any person, firm, or corporation engaged in the business of buying, selling, freezing, storing, or transporting, in or for intrastate commerce, such articles, whenever the Board deems such action necessary to assure that such articles will not be adulterated or misbranded when delivered to the consumer. Willful violation of any such regulation is a Class 2 misdemeanor. (1969, c. 893, s. 14; 1991, c. 317, s. 14; 1993, c. 539, s. 800; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 194, s. 11; 1997‑142, s. 14.)



§ 106-549.29. North Carolina Department of Agriculture and Consumer Services responsible for cooperation.

Article 49C.

Federal and State Cooperation as to Meat Inspection; Implementation of Inspection.

§ 106‑549.29.  North Carolina Department of Agriculture and Consumer Services responsible for cooperation.

(a)        The North Carolina Department of Agriculture and Consumer Services is hereby designated as the State agency which shall be responsible for cooperating with the Secretary of Agriculture of the United States under the provisions of section 301 of the Federal Meat Inspection Act and such agency is directed to cooperate with the Secretary of Agriculture of the United States in developing and administering the meat inspection program of this State under this and the previous Article in such a manner as will effectuate the purposes of this and the previous Article.

(b)        In such cooperative efforts, the North Carolina Department of Agriculture and Consumer Services is authorized to accept from said Secretary advisory assistance in planning and otherwise developing the State program, technical and laboratory assistance and training (including necessary curricular and instructional materials and equipment), and financial and other aid for administration of such a program.

(c)        The North Carolina Department of Agriculture and Consumer Services is further authorized to recommend to the said Secretary of Agriculture such officials or employees of this State as the Commissioner shall designate, for appointment to the advisory committees provided for in Section 301 of the Federal Meat Inspection Act; and the Commissioner or his authorized representative shall serve as the representative of the Governor for consultation with said Secretary under paragraph (c) of Section 301 of said act. (1969, c. 893, s. 15; 1985 (Reg. Sess., 1986), c. 1014, s. 155(a); 1997‑261, s. 59.)



§ 106-549.29:1. Repealed by Session Laws 1969, c. 893, s. 26.

§ 106‑549.29:1.  Repealed by Session Laws 1969, c. 893, s. 26.



§ 106-549.30. Refusal of Commissioner to inspect and certify meat.

§ 106‑549.30.  Refusal of Commissioner to inspect and certify meat.

The Commissioner may (for such period, or indefinitely, as he deems necessary to effectuate the purposes of this and the previous Article) refuse to provide, or withdraw, inspection service under Article 49B with respect to any establishment if he determines, after opportunity for a hearing is accorded to the applicant for, or recipient of, such service, that such applicant or recipient is unfit to engage in any business requiring inspection under Article 49B because the applicant or recipient, or anyone responsibly connected with the applicant or recipient, has been convicted, in any federal or state court, of (i) any felony, or (ii) more than one violation of any law, other than a felony, based upon the acquiring, handling, or distributing of unwholesome, mislabeled, or deceptively packaged food or upon fraud in connection with transactions in food. This section shall not affect in any way other provisions of this or the previous Article for withdrawal of inspection services under Article 49B from establishments failing to maintain sanitary conditions or to destroy condemned carcasses, parts, meat or meat food products.

For the purpose of this section a person shall be deemed to be responsibly connected with the business if he was a partner, officer, director, holder, or owner of ten per centum (10%) or more of its voting stock or employee in a managerial or executive capacity. The determination and order of the Commissioner with respect thereto under this section shall be final and conclusive unless the affected applicant for, or recipient of, inspection service files application for judicial review within 30 days after the effective date of such order in the appropriate court as provided in G.S. 106‑549.33. (1969,  c. 893, s. 16.)



§ 106-549.31. Enforcement against uninspected meat.

§ 106‑549.31.  Enforcement against uninspected meat.

Whenever any carcass, part of a carcass, meat or meat food product of cattle, sheep, swine, goats, horses, mules, or other equines, or any product exempted from the definition of a meat food product, or any dead, dying, disabled, or diseased cattle, sheep, swine, goat, or equine is found by any inspector of the Meat and Poultry Inspection Service of the North Carolina Department of Agriculture and Consumer Services upon any premises where it is held for purposes of, or during or after distribution in intrastate commerce, and there is reason to believe that any such article is adulterated or misbranded and is capable of use as human food, or that is has not been inspected, in violation of the provisions of Article 49B or of the Federal Meat Inspection Act or the Federal Food, Drug and Cosmetic Act, or that such article or animal has been or is intended to be distributed in violation of any such provisions, it may be detained by such inspector, upon approval of his supervisor, for a period not to exceed 20 days, pending action under G.S. 106‑549.33, and shall not be moved by any person, firm, or corporation from the place at which it is located when so detained, until released by the area supervisor of the Meat and Poultry Inspection Service. All official marks may be required by such inspector to be removed from such article or animal before it is released unless it appears to the satisfaction of the area supervisor that the article or animal is eligible to retain such marks. (1969, c. 893, s. 17; 1997‑261, s. 109.)



§ 106-549.32. Enforcement against condemned meat; appeal.

§ 106‑549.32.  Enforcement against condemned meat; appeal.

(a)        Any carcass, part of a carcass, meat or meat food product of cattle, sheep, swine, goats, horses, mules or other equines, or any dead, dying, disabled, or diseased cattle, sheep, swine, goat, or equine, that is being transported in intrastate commerce, or is held for sale in this State after such transportation, and that (i) is or has been prepared, sold, transported or otherwise distributed or offered or received for distribution in violation of this or the previous Article, or (ii) is capable of use as human food and is adulterated or misbranded, or (iii) in any other way is in violation of this or the previous Article, shall be liable to be proceeded against and seized and condemned, at any time, on a complaint in any proper court as provided in G.S. 106‑549.33 within the jurisdiction of which the article or animal is found. If the article or animal is condemned it shall, after entry of the order be disposed of by destruction or sale as the court may direct and the proceeds, if sold, less the court costs and fees, and storage and other proper expenses, shall be paid into the general fund of this State, but the article or animals shall not be sold contrary to the provisions of this or the previous Article. Provided, that upon the execution and delivery of a good and sufficient bond conditioned that the article or animal shall not be sold or otherwise disposed of contrary to the provisions of this or the previous Article, the court  may direct that such article or animal be delivered to the owner thereof subject to such supervision by the authorized representative of the Commissioner as is necessary to insure compliance with the applicable laws. When an order of condemnation is entered against the article or animal and it is released under bond, or destroyed, court costs and fees, and storage and other proper expenses shall be awarded against the person, if any, intervening as claimant of the article or animal. The proceedings in such cases shall be heard by the superior court without a jury, with the right of the aggrieved party to appeal to the Court of Appeals, and all such proceedings shall be at the suit of and in the name of this State. No appeal shall lie from the Court of Appeals.

(b)        The provisions of this section shall in no way derogate from authority for condemnation or seizure conferred by other provisions of this or the previous Article, or other laws. (1969, c. 893, s. 18.)



§ 106-549.33. Jurisdiction of superior court.

§ 106‑549.33.  Jurisdiction of superior court.

The superior court is vested with jurisdiction specifically to enforce, and to prevent and restrain violations of this and the previous Article, and shall have jurisdiction in all other kinds of cases arising under this and the previous Article, provided however, all prosecutions for criminal violations under this and the previous Article shall be in any court having jurisdiction over said violation. (1969, c. 893, s. 19.)



§ 106-549.34. Interference with inspector.

§ 106‑549.34.  Interference with inspector.

Any person who willfully assaults, resists, opposes, impedes, intimidates, or interferes with any person while engaged in or on account of the performance of his official duties under this or the previous Article shall be guilty of a Class 2 misdemeanor.  For the purposes of this section, "impede," "oppose," and "intimidate," or "interfere" shall include, but not be limited to, the use of profane and indecent language, or any act or gesture, verbal or nonverbal, which tends to cast disrespect on an inspector or the Meat and Poultry Inspection Service.  Whoever, in the commission of any such acts, uses a deadly weapon, shall be guilty of a Class 1 misdemeanor. (1969, c. 893, s. 20; 1993, c. 539, s. 801; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-549.35. Punishment for violation.

§ 106‑549.35.  Punishment for violation.

(a)        Any person, firm, or corporation who violates any provision of this or the previous Article or any regulation of the Board for which no other criminal penalty is provided by this or the previous Article is guilty of a Class 2 misdemeanor; but if such violation involves intent to defraud, or any distribution or attempted distribution of an article that is adulterated (except as defined in G.S. 106‑549.15(1)h, such person, firm or corporation is guilty of a Class H felony which may include a fine of not more than ten thousand dollars ($10,000). Provided, that no person, firm, or corporation shall be subject to penalties under this section for receiving for transportation any article or animal in violation of this or the previous Article if such receipt was made in good faith, unless such person, firm, or corporation refuses to furnish on request of a representative of the Meat and Poultry Inspection Service the name and address of the person from whom he received such article or animal, and copies of all documents, if any there be, pertaining to the delivery of the article or animal to him.

(b)        Nothing in this Article shall be construed as requiring the Commissioner or his authorized representative to report for prosecution or for the institution of condemnation or injunction proceedings, minor violations of this Article whenever he believes that the public interest will be adequately served by a suitable written notice of warning.

(c)        The Commissioner may assess a civil penalty of not more than five thousand dollars ($5,000) against any person who violates a provision of this Article or Article 49B, or any rule promulgated thereunder. In determining the amount of the penalty, the Commissioner shall consider the degree and extent of harm caused by the violation.

The clear proceeds of civil penalties assessed pursuant to this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1969, c. 893, s. 21; 1995, c. 516, s. 5; 1998‑215, s. 17; 1999‑408, s. 6.)



§ 106-549.36. Gathering information; reports required; use of subpoena.

§ 106‑549.36.  Gathering information; reports required; use of subpoena.

(a)        The Commissioner shall also have power 

(1)        To gather and compile information concerning and, to investigate from time to time the organization, business, conduct, practices, and management of any person, firm, or corporation engaged in intrastate commerce, and the relation thereof to other persons, firms, or corporations;

(2)        To require, by general or special orders, persons, firms, and corporations engaged in intrastate commerce, or any class of them, or any of them to file with the Commissioner, in such form as the Commissioner may prescribe, annual or special, or both annual and special, reports or answers in writing to specific questions, furnishing to the Commissioner such information as he may require as to the organization, business, conduct, practices, management, and relation to other persons, firms, and corporations, of the person, firm, or corporation filing such reports or answers in writing.  Such reports and answers shall be made under oath, or otherwise, as the Commissioner may prescribe, and shall be filed with the Commissioner within such reasonable period as the Commissioner may prescribe, unless additional time be granted in any case by the Commissioner.

(b)        For the purposes of this and the previous Article the Commissioner shall at all reasonable times have access to, for the purpose of examination, and the right to copy any documentary evidence of any person, firm, or corporation being investigated or proceeded against, and may require by subpoena the attendance and testimony of witnesses and the production of all documentary evidence of any person, firm, or corporation relating to any matter under investigation.  The Commissioner may sign subpoenas and may administer oaths and affirmations, examine witnesses, and receive evidence.

(1)        Such attendance of witnesses, and the production of such documentary evidence, may be required at any designated place of hearing.  In case of disobedience to a subpoena the Commissioner may invoke the aid of any court designated in G.S. 106‑549.33 in requiring the attendance and testimony of witnesses and the production of documentary evidence.

(2)        Any of the courts designated in G.S. 106‑549.33 within the jurisdiction of which such inquiry is carried on may, in case of contumacy or refusal to obey a subpoena issued to any person, firm, or corporation, issue an order requiring such person, firm, or corporation, to appear before the Commissioner or to produce documentary evidence if so ordered, or to give evidence touching the matter in question; and any failure to obey such order of the court may be punished by such court as a contempt thereof.

(3)        Upon the application of the Attorney General of this State at the request of the Commissioner, the superior court shall have jurisdiction to issue writs of mandamus commanding any person, firm, or corporation to comply with the provisions of this or the previous Article or any order of the Commissioner made in pursuance thereof.

(4)        The Commissioner may order testimony to be taken by deposition in any proceeding or investigation pending under this Article at any stage of such proceeding or investigation.  Such depositions may be taken before any person designated by the Commissioner and having power to administer oaths.  Such testimony shall be reduced to writing by the person taking the deposition, or under his direction and shall then be subscribed by the deponent.  Any person may be compelled to appear and depose and to produce documentary evidence in the same manner as witnesses may be compelled to appear and testify and produce documentary evidence before the Commissioner as hereinbefore provided.

(5)        Witnesses summoned before the Commissioner shall be paid the same fees and mileage that are paid witnesses in the courts of this State, and witnesses whose depositions are taken and the persons taking the same shall severally be entitled to the same fees as are paid for like services in such courts.

(6)        No person, firm, or corporation shall be excused from attending and testifying or from producing books, papers, schedules of charges, contracts, agreements, or other documentary evidence before the Commissioner or in obedience to the subpoena of the Commissioner whether such subpoena be signed or issued by him or his delegate, or in any cause or proceedings, criminal or otherwise, based upon or growing out of any alleged violation of this or the previous Article, or of any amendments thereto, on the ground or for the reason that the testimony or evidence, documentary or otherwise, required of him or it may tend to incriminate him or it or subject him or it to a penalty or forfeiture; but no person shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he is compelled, after having claimed his privilege against self‑incrimination, to testify or produce evidence, documentary or otherwise, except that any person so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying.

(c)        Any person, firm, or corporation that shall neglect or refuse to attend and testify or to answer any lawful inquiry, or to produce documentary evidence, if in his or its power to do so, in obedience to the subpoena or lawful requirement of the Commissioner shall be guilty of a Class 2 misdemeanor.

(1)        Any person, firm, or corporation that shall willfully make, or cause to be made, any false entry or statement of fact in any report required to be made under this Article, or that shall willfully make, or cause to be made, any false entry in any account, record, or memorandum kept by any person, firm, or corporation subject to this Article or that shall willfully neglect or fail to make, or to cause to be made, full, true, and correct entries in such accounts, records, or memoranda, of all facts and transactions appertaining to the business of such person, firm, or corporation, or that shall willfully remove out of the jurisdiction of this State, or willfully mutilate, alter, or by any other means falsify any documentary evidence of any such person, firm, or corporation or that shall willfully refuse to submit to the Commissioner or to any of his authorized agents, for the purpose of inspection and taking copies, any documentary evidence of any such person, firm, or corporation in his possession or within his control, shall be deemed guilty of a Class 2 misdemeanor.

(2)        If any person, firm, or corporation required by this Article to file any annual or special report shall fail so to do within the time fixed by the Commissioner for filing the same, and such failure shall continue for 30 days after notice of such default, such person, firm, or corporation shall forfeit to this State the sum of one hundred dollars ($100.00) for each and every day of the continuance of such failure, which forfeiture shall be payable into the general fund of this State, and shall be recoverable in a civil suit in the name of the State brought in the superior court where the person, firm, or corporation has his or its principal office or in Wake County.  It shall be the duty of the Attorney General of this State, to prosecute for the recovery of such forfeitures.  The costs and expenses of such prosecution shall be paid out of the amount recovered in such action.

(3)        Any officer or employee of this State who shall make public any information obtained by the Commissioner without his authority, unless directed by a court, shall be deemed guilty of a Class 2 misdemeanor. (1969, c. 893, s. 22; 1993, c. 539, s. 802; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-549.37. Jurisdiction coterminous with federal law.

§ 106‑549.37.  Jurisdiction coterminous with federal law.

The requirements of this Article shall apply to persons, firms, corporation establishments, animals, and articles regulated under the Federal Meat Inspection Act only to the extent provided for in section 408 of said federal act. (1969, c. 893, s. 23.)



§ 106-549.38. Rules and regulations of State Department of Agriculture and Consumer Services.

§ 106‑549.38.  Rules and regulations of State Department of Agriculture and Consumer Services.

All rules and regulations of the Department of Agriculture and Consumer Services not inconsistent with the provisions of this Article shall remain in full force and effect until amended or repealed by the Board. (1969, c. 893, s. 27; 1997‑261, s. 60.)



§ 106-549.39. Hours of inspection; overtime work; fees.

§ 106‑549.39.  Hours of inspection; overtime work; fees.

(a)        Overtime Fees.  The Commissioner is not required to furnish meat inspection services during the following times unless the establishment under inspection pays the Department for the services:

(1)        More than eight hours in a day.

(2)        More than 40 hours in a calendar week.

(3)        On a Sunday.

(4)        On a legal holiday.

The Commissioner may establish a fee at an hourly rate to be paid by an establishment inspected during the times listed above. The fee shall be credited to the Department as a departmental receipt and applied to the cost of inspecting the establishment.

(b)        Inspection Fees.  The Commissioner may establish a fee at an hourly rate to be paid by an establishment preparing an animal listed in this subsection as a meat food product. The fee shall be credited to the Department as a departmental receipt and applied to the cost of inspecting these animals to be used for food. The animals whose inspection is subject to the fee imposed under this subsection are:

(1)        Bison.

(2)        Repealed by Session Laws 2009‑102, s. 1, effective June 15, 2009.  (1969, c. 893, s. 27(a); 1993, c. 311, s. 2; 1995, c. 194, s. 12; 2009‑102, s. 1.)



§§ 106-549.40 through 106-549.48. Repealed by Session Laws 1969, c. 893, s. 26.

§§ 106‑549.40 through 106‑549.48.  Repealed by Session Laws 1969, c. 893, s. 26.



§ 106-549.49. Short title.

Article 49D.

Poultry Products Inspection Act.

§ 106‑549.49.  Short title.

This Article shall be designated as the North Carolina Poultry Products Inspection Act. (1971, c. 677, s. 1.)



§ 106-549.50. Purpose and policy.

§ 106‑549.50.  Purpose and policy.

(a)        Poultry and poultry products are an important source of the nation's total supply of food. It is essential in the public interest that the health and welfare of consumers be protected by assuring that slaughtered poultry and poultry products distributed to them are wholesome, not adulterated, and properly marked, labeled, and packaged. Unwholesome, adulterated, or misbranded poultry or poultry products are injurious to the public welfare, destroy markets for wholesome, not adulterated, and properly labeled and packaged poultry and poultry products, and result in sundry losses to poultry producers and processors of poultry and poultry products, as well as injury to consumers. The unwholesome, adulterated, mislabeled, or deceptively packaged articles can be sold at lower prices and compete unfairly with the wholesome, not adulterated, and properly labeled and packaged articles, to the detriment of consumers and the public generally. It is hereby found that regulation by the Board and cooperation by this State and the United States as contemplated by this Article are appropriate to protect the health and welfare of consumers and otherwise effectuate the purposes of this Article.

(b)        It is hereby declared to be the policy of the General Assembly  to provide for the inspection of poultry and poultry products and otherwise regulate the processing and distribution of such articles as hereinafter prescribed to prevent the movement or sale in intrastate commerce of poultry and poultry products which are adulterated or misbranded. It is the intent of the General Assembly that when poultry and poultry products are condemned because of disease, the reason for condemnation in such instances shall be supported by scientific fact,  information, or criteria, and such condemnation under this Article shall be achieved through uniform inspection standards and uniform application thereof. (1971, c. 677, ss. 2, 3.)



§ 106-549.51. Definitions.

§ 106‑549.51.  Definitions.

For purposes of this Article, the following terms shall have the meanings stated below:

(1)        "Adulterated" shall apply to any poultry product under one or more of the following circumstances:

a.         If it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance, such article shall not be considered adulterated under this clause if the quantity of such substance in or on such article does not ordinarily render it injurious to health;

b.         1.         If it bears or contains (by reason of administration of any substance to the live poultry or otherwise) any added poisonous or added deleterious substance (other than one which is a pesticide chemical in or on a raw agricultural commodity; a food additive; or a color additive) which may, in the judgment of the Commissioner, make such article unfit for human food;

2.         If it is, in whole or in part, a raw agricultural commodity and such commodity bears or contains a pesticide chemical which is unsafe within the meaning of section 408 of the Federal Food, Drug, and Cosmetic Act;

3.         If it bears or contains any food additive which is unsafe within the meaning of section 409 of the Federal Food, Drug, and Cosmetic Act;

4.         If it bears or contains any color additive which is unsafe within the meaning of section 706 of the Federal Food, Drug, and Cosmetic Act: Provided, that an article which is not otherwise deemed adulterated under paragraphs 2, 3, or 4 shall nevertheless be deemed adulterated if use of the pesticide chemical, food additive, or color additive in or on such article is prohibited by regulations of the Board in official establishments;

c.         If it consists in whole or in part of any filthy, putrid, or decomposed substance or is for any other reason unsound, unhealthful, unwholesome, or otherwise unfit for human food;

d.         If it has been prepared, packed, or held under insanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered injurious to health;

e.         If it is, in whole or in part, the product of any poultry which has died otherwise than by slaughter;

f.          If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health;

g.         If it has been intentionally subjected to radiation, unless the use of the radiation was in conformity with a regulation or exemption in effect pursuant to section 409 of the Federal Food, Drug, and Cosmetic Act; or

h.         If any valuable constituent has been in whole or in part omitted or abstracted therefrom; or if any substance has been substituted, wholly or in part therefor; or if damage or inferiority has been concealed in any manner; or if any substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, or reduce its quality or strength, or make it appear better or of greater value than it is.

(2)        "Animal food manufacturer" means any person engaged in the business of manufacturing or processing animal food derived wholly or in part from carcasses, or parts or products of the carcasses, of poultry.

(3)        "Board" means the North Carolina Board of Agriculture.

(4)        "Capable of use of human food" shall apply to any carcass, or part or product of a carcass, of any poultry, unless it is denatured or otherwise identified as required by regulations prescribed by the Board to deter its use as human food, or it is naturally inedible by humans.

(5)        "Color additive" shall have the same meaning for purposes of this Article as under the Federal Food, Drug, and Cosmetic Act.

(6)        "Commissioner" means the North Carolina Commissioner of Agriculture or his authorized representative.

(7)        "Container" or "package" includes any box, can, tin, cloth, plastic, or other receptacle, wrapper, or cover.

(8)        "Federal Food, Drug, and Cosmetic Act" means the act so entitled, approved June 25, 1938 (52 Stat. 1040), and acts amendatory thereof or supplementary thereto.

(9)        "Federal Poultry Products Inspection Act" means the act so entitled, approved August 28, 1957 (71 Stat. 441), as amended by the Wholesome Poultry Products Act (82 Stat. 791).

(10)      "Food additive" shall have the same meaning for purposes of this Article as under the Federal Food, Drug, and Cosmetic Act.

(11)      "Immediate container" includes any consumer package; or any other container in which poultry products, not consumer packaged, are packed.

(12)      "Inspection service" means the official government service within the Department of Agriculture and Consumer Services designated by the Commissioner as having the responsibility for carrying out the provisions of this Article.

(13)      "Inspector" means an employee or official of the Department of Agriculture and Consumer Services authorized by the Commissioner to inspect poultry and poultry products under the authority of this Article, or any employee or official of the government of any county or other governmental subdivision of this State authorized by the Commissioner to inspect poultry and poultry products under authority of this Article, under an agreement entered into between the Department and such governmental subdivision.

(14)      "Intrastate commerce" means commerce within this State.

(15)      "Label" means a display of written, printed, or graphic matter upon any article or the immediate container (not including package liners) of any article.

(16)      "Labeling" means all labels and other written, printed, or graphic matter

a.         Upon any article or any of its containers or wrappers, or

b.         Accompanying such article.

(17)      "Misbranded" shall apply to any poultry product under one or more of the following circumstances:

a.         If its labeling is false or misleading in any particular;

b.         If it is offered for sale under the name of another food;

c.         If it is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word "imitation" and immediately thereafter, the name of the food imitated;

d.         If its container is so made, formed, or filled as to be misleading;

e.         Unless it bears a label showing

1.         The name and place of business of the manufacturer, packer, or distributor; and

2.         An accurate statement of the quantity of the product in terms of weight, measure, or numerical count;

Provided, that under paragraph 2 of this subsubdivision e, reasonable variations may be permitted, and exemptions as to small packages or articles not in packages or other containers may be established, by regulations prescribed by the Board;

f.          If any word, statement, or other information required by or under authority of this Article to appear on the label or other labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices, in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

g.         If it purports to be or is represented as a food for which a definition and standard of identity or composition has been prescribed by regulations of the Board under G.S. 106‑549.55 unless

1.         It conforms to such definition and standard, and

2.         Its label bears the name of the food specified in the definition and standard and, insofar as may be required by such regulations, the common names of optional ingredients (other than spices, flavoring, and coloring) present in such food;

h.         If it purports to be or is represented as a food for which a standard or standards of fill of container have been prescribed by regulations of the Board under G.S. 106‑549.55, and it falls below the standard of fill of container applicable thereto, unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard;

i.          If it is not subject to the provisions of subsubdivision g, unless its label bears

1.         The common or usual name of the food, if any there be, and

2.         In case it is fabricated from two or more ingredients, the common or usual name of each such ingredient; except that spices, flavorings, and colorings may, when authorized by the Commissioner be designated as spices, flavorings, and colorings without naming each: Provided, that, to the extent that compliance with the requirements of clause 2 of this subsubdivision i is impracticable, or results in deception or unfair competition, exemptions shall be established by regulations promulgated by the Board;

j.          If it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral, and other dietary properties as the Board, after consultation with the Secretary of Agriculture of the United States, determines to be, and by regulations prescribes as, necessary in order fully to inform purchasers as to its value for such uses;

k.         If it bears or contains any artificial flavoring, artificial coloring, or chemical preservative, unless it bears labeling stating that fact: Provided, that, to the extent that compliance with the requirements of this subsubdivision k is impracticable, exemptions shall be established by regulations promulgated by the Board; or

l.          If it fails to bear on its containers, and in the case of nonconsumer packaged carcasses (if the Commissioner so requires) directly thereon, as the Board may by regulations prescribe, the official inspection legend and official establishment number of the establishment where the article was processed, and, unrestricted by any of the foregoing, such other information as the Board may require in such regulations to assure that it will not have false or misleading labeling and that the public will be informed of the manner of handling required to maintain the article in a wholesome condition.

(18)      "Official certificate" means any certificate prescribed by regulation of the Board for issuance by an inspector or other person performing official functions under this Article.

(19)      "Official device" means any device prescribed or authorized by the Board for use in applying any official mark.

(20)      "Official establishment" means any establishment as determined by the Commissioner at which inspection of the slaughter of poultry, or the processing of poultry products, is maintained under the authority of this Article.

(21)      "Official inspection legend" means any symbol prescribed by regulation of the Board showing that an article was inspected for wholesomeness in accordance with this Article.

(22)      "Official mark" means the official inspection legend or any other symbol prescribed by regulation of the Board to identify the status of any article or poultry under this Article.

(23)      "Person" means any individual, partnership, corporation, association, or other business entity.

(24)      "Pesticide chemical" shall have the same meaning for purposes of this Article as under the Federal Food, Drug, and Cosmetic Act.

(25)      "Poultry" means any domesticated bird, whether live or dead.

(25a)    "Poultry composting facility" means a structure or enclosure in which whole, unprocessed poultry carcasses are decomposed by a natural process into an organic, biologically safe by‑product that can be used for plant food.

(26)      "Poultry product" means any poultry carcass, or part thereof; or any product which is made wholly or in part from any poultry carcass or part thereof, excepting products which contain poultry ingredients only in a relatively small proportion or historically have not been considered by consumers as products of the poultry food industry, and which are exempted by the Board from definition as a poultry product under such conditions as the Board may prescribe to assure that the poultry ingredients in such products are not adulterated and that such products are not represented as poultry products.

(27)      "Poultry products broker" means any person engaged in the business of buying or selling poultry products on commission, or otherwise negotiating purchases or sales of such articles other than for his own account or as an employee of another person.

(28)      "Processed" means slaughtered, canned, salted, stuffed, rendered, boned, cut up, or otherwise manufactured or processed.

(29)      "Raw agricultural commodity" shall have the same meaning for purposes of this Article as under the Federal Food, Drug, and Cosmetic Act.

(30)      "Renderer" means any person engaged in the business of rendering carcasses, or parts or products of the carcasses, or poultry, except rendering conducted under inspection or exemption under this Article.

(31)      "Shipping container" means any container used or intended for use in packaging the product packed in an immediate container. (1971, c. 677, s. 4; 1995, c. 543, s. 3; 1997‑261, s. 61.)



§ 106-549.51A: Repealed by Session Laws 2009-102, s. 2, effective June 15, 2009.

§ 106‑549.51A:  Repealed by Session Laws 2009‑102, s. 2, effective June 15, 2009.



§ 106-549.52. State and federal cooperation.

§ 106‑549.52.  State and federal cooperation.

(a)        The Department of Agriculture and Consumer Services is hereby designated as the State agency which shall be responsible for cooperating with the Secretary of Agriculture of the United States under the provisions of section 5 of the Federal Poultry Products Inspection Act and such agency is directed to cooperate with the Secretary of Agriculture of the United States in developing and administering the poultry products inspection program of this State under this Article and in developing and administering the program of this State under G.S. 106‑549.58 in such a manner as will effectuate the purposes of this Article and said federal act.

(b)        In such cooperative efforts, the Department is authorized to accept from said Secretary advisory assistance in planning and otherwise developing the State program, technical and laboratory assistance and training (including necessary curricular and instructional materials and equipment), and financial and other aid for administration of such a program.

(c)        The Department is further authorized to recommend to the Secretary of Agriculture such officials or employees of this State as the Commissioner shall designate, for appointment to the advisory committees provided for in section 5 of the Federal Poultry Products Inspection Act; and the Commissioner shall serve as the representative of the Governor for consultation with said Secretary under subsection (c) of section 5 of said act. (1971, c. 677, s. 5; 1985 (Reg. Sess., 1986), c. 1014, s. 155(b); 1997‑261, s. 62.)



§ 106-549.53. Inspection; condemnation of adulterated poultry.

§ 106‑549.53.  Inspection; condemnation of adulterated poultry.

(a)        For the purpose of preventing the entry into or flow or movement in intrastate commerce of any poultry product which is capable of use as human food and is adulterated, the Commissioner shall, where and to the extent considered by him necessary, cause to be made by inspectors antemortem inspection of poultry in each official establishment engaged in processing poultry or poultry products solely for intrastate commerce.

(b)        The Commissioner, whenever processing operations are being conducted, shall cause to be made by inspectors postmortem inspection of the carcass of each bird processed, and at any time such quarantine, segregation and reinspection as he deems necessary of poultry and poultry products capable of use as human food in each official establishment engaged in processing such poultry or poultry products solely for intrastate commerce.

(c)        All poultry carcasses and parts thereof and other poultry products found to be adulterated shall be condemned and shall, if no appeal be taken from such determination of condemnation, be destroyed for human food purposes under the supervision of an inspector: Provided, that carcasses, parts, and products, which may by reprocessing be made not adulterated, need not be so condemned and destroyed if so reprocessed under the supervision of an inspector and  thereafter found to be not adulterated. If an appeal be taken from such determination, the carcasses, parts, or products shall be appropriately marked and segregated pending completion of an appeal inspection, which appeal shall be at the cost of the appellant if the Commissioner determines that the appeal is frivolous. If the determination of condemnation is sustained the carcasses, parts, and products shall be destroyed for food purposes under the supervision of an inspector. (1971, c. 677, s. 6.)



§ 106-549.54. Sanitation of premises; regulations.

§ 106‑549.54.  Sanitation of premises; regulations.

(a)        Each official establishment slaughtering poultry or processing poultry products solely for intrastate commerce shall have such premises, facilities, and equipment, and be operated in accordance with such sanitary practices, as are required by regulations promulgated by the Board for the purpose of preventing the entry into or flow or movement in intrastate commerce of poultry products which are adulterated.

(b)        The Commissioner shall refuse to render inspection to any establishment whose premises, facilities, or equipment, or the operation thereof, fail to meet the requirements of this section. (1971, c. 677, s. 7.)



§ 106-549.55. Labeling standards; false and misleading labels.

§ 106‑549.55.  Labeling standards; false and misleading labels.

(a)        All poultry products inspected at any official establishment under the authority of this Article and found to be not adulterated, shall at the time they leave the establishment bear, in distinctly legible form, on their shipping containers and immediate containers as the Commissioner may require, the information required under subdivision (17) of G.S. 106‑549.51. In addition, the Commissioner whenever he determines such action is practicable and necessary for the protection of the public, may require nonconsumer packaged carcasses at the time they leave the establishment to bear directly thereon in distinctly legible form any information required under such subdivision (17).

(b)        The Board, whenever it determines such action is necessary for the protection of the public, may prescribe:

(1)        The styles and sizes of type to be used with respect to material required to be incorporated in labeling to avoid false or misleading labeling in marking or otherwise labeling any articles or poultry subject to this Article;

(2)        Definitions and standards of identity or composition for articles subject to this Article and standards of fill of container for such articles not inconsistent with any such standards established under the Federal Food, Drug and Cosmetic Act, or under the Federal Poultry Products Inspection Act, and there shall be consultation between the Commissioner or his authorized representative and the Secretary of Agriculture of the United States prior to the issuance of such standards to avoid inconsistency between such standards and the federal standards.

(c)        No article subject to this Article shall be sold or offered for sale by any person in intrastate commerce, under any name or other marking or labeling which is false or misleading, or in any container of a misleading form or size, but established trade names and other marking and labeling and containers which are not false or misleading and which are approved by the Commissioner, are permitted.

(d)        If the Commissioner has reason to believe that any marking or labeling or the size or form of any container in use or proposed for use with respect to any article subject to this Article is false or misleading in any particular, he may direct that such use be withheld unless the marking, labeling, or container is modified in such manner as he may prescribe so that it will not be false or misleading. A person who uses or proposes to use the marking, labeling, or container and who does not accept the determination of the Commissioner may commence a contested case under G.S. 150B‑23.  If directed by the Commissioner, the marking, labeling, or container may not be used pending a final decision. (1971, c. 677, s. 8; 1973, c. 1331, s. 3; 1987, c. 827, s. 36; 1989, c. 770, s. 26.)



§ 106-549.56. Prohibited acts.

§ 106‑549.56.  Prohibited acts.

(a)        No person shall:

(1)        Slaughter any poultry or process any poultry products which are capable of use as human food at any establishment processing any such articles solely for intrastate commerce, except in compliance with the requirements of this Article;

(2)        Sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce,

a.         Any poultry products which are capable of use as human food and are adulterated or misbranded at the time of such sale, transportation, offer for sale or transportation, or receipt for transportation; or

b.         Any poultry products required to be inspected under this Article unless they have been so inspected and passed;

(3)        Do, with respect to any poultry products which are capable of use as human food, any act while they are being transported in intrastate commerce or held for sale after such transportation, which is intended to cause or has the effect of causing such products to be adulterated or misbranded;

(4)        Sell, transport, offer for sale or transportation, or receive for transportation, in intrastate commerce or from an official establishment, any slaughtered poultry from which the blood, feathers, feet, head, or viscera have not been removed in accordance with regulations promulgated by the Board, except as may be authorized by regulations of the Board;

(5)        Use to his own advantage, or reveal other than to the authorized representatives of the State government or any other government in their official capacity, or as ordered by a court in any judicial proceedings, any information acquired under the authority of this Article concerning any matter which is entitled to protection as a trade secret.

(b)        No brand manufacturer, printer, or other person shall cast, print, lithograph, or otherwise make any device containing any official mark or simulation thereof, or any label bearing any such mark or simulation, or any form of official certificate or simulation thereof, except as authorized by the Commissioner.

(c)        No person shall:

(1)        Forge any official device, mark or certificate;

(2)        Without authorization from the Commissioner use any official  device, mark, or certificate, or simulation thereof, or alter, detach, deface, or destroy any official device, mark, or certificate;

(3)        Contrary to the regulations prescribed by the Board, fail to use, or to detach, deface, or destroy any official device, mark, or certificate;

(4)        Knowingly possess, without promptly notifying the Commissioner, any official device or any counterfeit, simulated, forged, or improperly altered official certificate or any device or label or any carcass of any poultry, or part or product thereof, bearing any counterfeit, simulated, forged, or improperly altered official mark;

(5)        Knowingly make any false statement in any shipper's certificate or other nonofficial or official certificate provided for in the regulations prescribed by the Board; or

(6)        Knowingly represent that any article has been inspected and passed, or exempted, under this Article when, in fact, it has, respectively, not been so inspected and passed, or exempted. (1971, c. 677, s. 9.)



§ 106-549.57. No poultry in violation of Article processed.

§ 106‑549.57.  No poultry in violation of Article processed.

No establishment processing poultry or poultry products solely for intrastate commerce shall process any poultry or poultry product capable of use as human food except in compliance with the requirements of this Article. (1971, c. 677, s. 10.)



§ 106-549.58. Poultry not for human consumption; records; registration.

§ 106‑549.58.  Poultry not for human consumption; records; registration.

(a)        Inspection shall not be provided under this Article at any establishment for the slaughter of poultry or the processing of any carcasses or parts or products of poultry, which are not intended for use as human food, but such articles shall, prior to their offer for sale or transportation in intrastate commerce, unless naturally inedible by humans, be denatured or otherwise identified as prescribed by regulations of the Board to deter their use for human food. No person shall buy, sell, transport, or offer for sale or transportation, or receive for transportation, in intrastate commerce, any poultry carcasses or parts or products thereof which are not intended for use as human food unless they are denatured or otherwise identified as required by the regulations of the Board or are naturally inedible by humans.

(b)        The following classes of persons shall, for such period of time as the Board may by regulations prescribe, not to exceed two years unless otherwise directed by the Commissioner for good cause shown, keep such records as are properly necessary for the effective enforcement of this Article in order to insure against adulterated or misbranded poultry products for the American consumer; and all persons subject to such requirements shall, at all reasonable times, upon notice by a duly authorized representative of the Department of Agriculture and Consumer Services, afford such representative access to their places of business and opportunity to examine the facilities, inventory, and records thereof, to copy all such records, and to take reasonable samples of their inventory upon payment of the fair market value therefor:

(1)        Any person that engages in the business of slaughtering any poultry or processing, freezing, packaging, or labeling any carcasses, or parts or products of carcasses, of any poultry, for intrastate commerce, for use as human food or animal food;

(2)        Any person that engages in the business of buying or selling (as poultry products brokers; wholesalers or otherwise), or transporting, in intrastate commerce, or storing in or for intrastate commerce, any carcasses, or parts or products of carcasses, of any poultry;

(3)        Any person that engages in business, in or for intrastate commerce, as a renderer, or engages in the business of buying, selling, or transporting, in intrastate commerce, any dead, dying, disabled, or diseased poultry or parts of the carcasses of any poultry that died otherwise than by slaughter.

(c)        No person shall engage in business, in or for intrastate commerce, as a poultry products broker, renderer, or animal food manufacturer, or engage in business in intrastate commerce as a wholesaler of any carcasses, or parts or products of the carcasses, of any poultry, whether intended for human food or other purposes, or engage in business as a public warehouseman storing any such articles in or for intrastate commerce, or engage in the business of buying, selling, or transporting in intrastate commerce any dead, dying, disabled, or diseased poultry, or parts of the carcasses of any poultry that died otherwise than by slaughter, unless, when required by regulations of the Board, he has registered with the Commissioner his name, and the address of each place of business at which, and all trade names under which, he conducts such business.

(d)        No person engaged in the business of buying, selling, or transporting in intrastate commerce, dead, dying, disabled, or diseased poultry, or any parts of the carcasses of any poultry that died otherwise than by slaughter, shall buy, sell, transport, offer for sale or transportation, or receive for transportation in intrastate commerce, any dead, dying, disabled, or diseased poultry or parts of the carcasses of any poultry that died otherwise than by slaughter, unless such transaction or transportation is made in accordance with such regulations as the Board may prescribe to assure that such poultry, or the unwholesome parts or products thereof, will be prevented from being used for human food. (1971, c. 677, s. 11; 1997‑261, s. 109.)



§ 106-549.59. Punishment for violations; carriers exempt; interference with enforcement.

§ 106‑549.59.  Punishment for violations; carriers exempt; interference with enforcement.

(a)        Any person who violates the provisions of G.S. 106‑549.56, 106‑549.57, 106‑549.58 or 106‑549.61 is guilty of a Class 1 misdemeanor; but if such violation involves intent to defraud, or any distribution or attempted distribution of an article that is adulterated (except as defined in G.S. 106‑549.51(1)h), such person is guilty of a Class H felony which may include a fine of not more than ten thousand dollars ($10,000). When construing or enforcing the provisions of said sections the act, omission, or failure of any person acting for or employed by any individual, partnership, corporation, or association within the scope of his employment or office shall in every case be deemed the act, omission, or failure of such individual, partnership, corporation, or association, as well as of such person.

(a1)      The Commissioner may assess a civil penalty of not more than five thousand dollars ($5,000) against any person who violates a provision of this Article or any rule adopted under this Article. In determining the amount of the penalty, the Commissioner shall consider the degree and extent of harm caused by the violation. The clear proceeds of civil penalties assessed pursuant to this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(b)        No carrier shall be subject to the penalties of this Article, other than the penalties for violation of G.S. 106‑549.58, by reason of his receipt, carriage, holding, or delivery, in the usual course of business, as a carrier, of poultry or poultry products, owned by another person unless the carrier has knowledge, or is in possession of facts which would cause a reasonable person to believe that such poultry or poultry products were not inspected or marked in accordance with the provisions of this Article or were otherwise not eligible for transportation under this Article or unless the carrier refuses to furnish on request of a representative of the Department of Agriculture and Consumer Services the name and address of the person from whom he received such poultry or poultry products, and copies of all documents, if any there be, pertaining to the delivery of the poultry or poultry products to such carrier.

(c)        Any person who forcibly assaults, resists, opposes, impedes, intimidates, or interferes with any person while engaged in or on account of the performance of his official duties under this Article is guilty of a Class 2 misdemeanor which may include a fine of not more than five thousand dollars ($5,000). Whoever, in the commission of any such acts, uses a deadly or dangerous weapon, is guilty of a Class A1 misdemeanor which may include a fine of not more than ten thousand dollars ($10,000). (1971, c. 677, s. 12; 1997‑261, s. 109; 1999‑408, s. 7; 2007‑361, s. 1.)



§ 106-549.60. Notice of violation.

§ 106‑549.60.  Notice of violation.

Before any violation of this Article is reported by the Commissioner to any North Carolina district attorney for institution of a criminal proceeding, the person against whom such proceeding is contemplated shall be given reasonable notice of the alleged violation and opportunity to present his views orally or in writing with regard to such contemplated proceeding. Nothing in this Article shall be construed as requiring the Commissioner or his authorized representative to report for criminal prosecution of this Article whenever he believes that the public interest will be adequately served and compliance with the Article obtained by a suitable written  notice or warning. (1971, c. 677, s. 13; 1973, c. 47, s. 2.)



§ 106-549.61. Regulations authorized.

§ 106‑549.61.  Regulations authorized.

(a)        The Commissioner may by regulations prescribe conditions under which poultry products capable of use as human food shall be stored or otherwise handled by any person engaged in the business of buying, selling, freezing, storing, or transporting, in or for intrastate commerce, such articles, whenever the Commissioner deems such action necessary to assure that such articles will not be adulterated or misbranded when delivered to the consumer. Violation of any such regulation is prohibited.

(b)        The Board shall promulgate such other rules and regulations as are necessary to carry out the provisions of this Article.

(c)        When opportunity is afforded for submission of comments by interested persons on proposed rules or regulations under this Article, it shall include opportunity for oral presentation of views. (1971, c. 677, s. 14.)



§ 106-549.62. Intrastate operations exemptions.

§ 106‑549.62.  Intrastate operations exemptions.

(a)        The Board shall, by regulation and under such conditions, including requirements, as to sanitary standards, practices, and procedures as it may prescribe, exempt from specific provisions of this Article with respect to processing of poultry or poultry products solely for intrastate commerce and distribution of poultry or poultry products only in such commerce:

(1)        Retail dealers with respect to poultry products sold directly to consumers in individual retail stores, if the only processing operation performed by such retail dealers is the cutting up of poultry products on the premises where such sales to consumers are made;

(2)        For such period of time as the Commissioner determines that it would be impracticable to provide inspection and the exemption will aid in the effective administration of this Article, any person engaged in the processing of poultry or poultry products and the poultry or poultry products processed by such person: Provided, however, that no such exemption shall continue in effect more than 120 days after enactment of this Article;

(3)        Persons slaughtering, processing, or otherwise handling poultry or poultry products which have been or are to be processed as required by recognized religious dietary laws, to the extent that the Commissioner determines necessary to avoid conflict with such requirements while still effectuating the purposes of this Article;

(4)        The slaughtering by any person of poultry of his own raising, and the processing by him and transportation of the poultry products exclusively for use by him and members of his household and his nonpaying guests and employees;

(5)        The custom slaughter by any person of poultry delivered by the owner thereof for such slaughter, and the processing by such slaughterer and transportation of the poultry products exclusively for use, in the household of such owner, by him and members of his household and his nonpaying guests and employees: Provided, that such custom slaughterer does not engage in the business of buying or selling any poultry products capable of use as human food;

(6)        The slaughtering and processing of poultry products by any poultry producer on his own premises with respect to sound and healthy poultry raised on his premises and the distribution by any person of the poultry products derived from such operations, if, in lieu of other labeling requirements, such poultry products are identified with the name and address of such poultry producer, and if they are not otherwise misbranded, and are sound, clean, and fit for human food when so distributed; and

(7)        The slaughtering of sound and healthy poultry or the processing of poultry products of such poultry by any poultry producer or other person for distribution by him directly to household consumers, restaurants, hotels, and boardinghouses, for use in their own dining rooms, or in the preparation of meals for sales direct to consumers, if, in lieu of other labeling requirements, such poultry products are identified with the name and address of the processor, and if they are not otherwise misbranded and are sound, clean, and fit for human food when distributed by such processor.

(b)        In addition to the specific exemptions authorized in subsection (a), the Board shall, when it determines that the protection of consumers from adulterated or misbranded poultry products will not be impaired by such action, provide by regulation, consistent with subsection (c) for the exemption of the operation and products of small enterprises (including poultry producers), not exempted under subsection (a), which are engaged in slaughtering and/or cutting up poultry for distribution as carcasses or parts thereof, solely for distribution within this State, from such provisions of this Article as it deems appropriate, while still protecting the public from adulterated or misbranded products, under such conditions, including sanitary requirements, as it shall prescribe to effectuate the purposes of this Article.

(c)        The exemptions provided for in subdivisions (a)(6) and (7) above shall not apply if the poultry producer or other person engages in the current calendar year in the business of buying or selling any poultry or poultry products other than as specified in such subdivisions. No exemption under subdivisions (a)(6) or (7) or subsection (b) shall apply to any poultry producer or other person who slaughters or processes the products of more than 20,000 birds of all species during the calendar year for which this exemption is being applied.

(d)        The provisions of this Article requiring inspection shall not apply to operations of types traditionally and usually conducted at retail stores and restaurants, when conducted at any retail store or restaurant or similar retail‑type establishment for sale in normal retail quantities or service of such articles to consumers at such establishments, if no poultry or poultry products are processed at the establishment for distribution outside this State or otherwise subject to inspection under the Federal Poultry Products Inspection Act.

(e)        The provisions of this Article shall not apply to poultry producers with respect to poultry of their own raising on their own farms if (i) such producers slaughter not more than 1,000 birds of all species during the calendar year for which this exemption is being determined; (ii) such poultry producers do not engage in buying or selling poultry products other than those produced from poultry raised on their own farms; and (iii) such poultry moves only in intrastate commerce.

(f)         The adulteration and misbranding provisions of this Article, other than the requirement of the inspection legend, shall apply to articles which are exempted from inspection under this section, except as otherwise specified under subsections (a), (b), or (e).

(g)        The Commissioner may by order suspend or terminate any exemption under subsections (a) or (b) of this section with respect to any person whenever he finds that such action will aid in effectuating the purposes of this Article.  (1971, c. 677, s. 15; 2009‑102, ss. 3, 4.)



§ 106-549.63. Commissioner may limit entry of products to establishments.

§ 106‑549.63.  Commissioner may limit entry of products to establishments.

The Commissioner may limit the entry of poultry products and other materials into any official establishment, under such conditions as he may prescribe to assure that allowing the entry of such articles into such inspected establishments will be consistent with the purposes of this Article. (1971, c. 677, s. 16.)



§ 106-549.64. Refusal of inspection services; hearing; appeal.

§ 106‑549.64.  Refusal of inspection services; hearing; appeal.

(a)        The Commissioner may (for such period, or indefinitely, as he deems necessary to effectuate the purposes of this Article) refuse to provide, or withdraw, inspection service under this Article with respect to any establishment if he determines that such applicant or recipient is unfit to engage in any business requiring inspection upon this Article because the applicant  or recipient or anyone responsibly connected with the applicant or recipient, has been convicted, in any federal or State court, within the previous 10 years of

(1)        Any felony or more than one misdemeanor under any law based upon the acquiring, handling, or distributing of adulterated, mislabeled, or deceptively packaged food or fraud in connection with transactions in food; or

(2)        Any felony, involving fraud, bribery, extortion, or any other act or circumstances indicating a lack of the integrity needed for the conduct of operations affecting the public health. For the purpose of this subsection a person shall be deemed to be responsibly connected with the business if he was a partner, officer, director, holder, or owner of ten per centum (10%) or more of its voting stock or employee in a managerial or executive capacity.

(b)        Proceedings concerning the refusal or withdrawal of inspection services shall be conducted in accordance with Chapter 150B of the General Statutes.  A refusal or withdrawal of inspection services by the Commissioner shall continue in effect pending a final decision in a contested case unless the Commissioner orders otherwise.

(c)        Repealed by Session Laws 1987, c. 827, s. 37. (1971, c. 677, s. 17; 1973, c. 1331, s. 3; 1987, c. 827, s. 37.)



§ 106-549.65. Product detained if in violation.

§ 106‑549.65.  Product detained if in violation.

Whenever any poultry product, or any product exempted from the definition of a poultry product, or any dead, dying, disabled, or diseased poultry is found by any inspector of the Meat and Poultry Inspection Service of the Department of Agriculture and Consumer Services upon any premises where it is held for purposes of, or during or after distribution in intrastate commerce, and there is reason to believe that any such article is adulterated or misbranded and is capable of use as human food, or that it has not been inspected, in violation of the provisions of this Article or of any other State or federal law or that it has been or is intended to be, distributed in violation of any such provisions, it may be detained by such representative for a period not to exceed 20 days, pending action under G.S. 106‑549.66 or notification of any federal, State, or other governmental authorities having jurisdiction over such article or poultry, and shall not be moved by any person, from the place at which it is located when so detained, until released by such representative. All official marks may be required by such representative to be removed from such article or poultry before it is released unless it appears to the satisfaction of the area supervisor of the Department of Agriculture and Consumer Services Poultry Inspection Service that the article or poultry is eligible to retain such marks. (1971, c. 677, s. 18; 1997‑261, s. 109.)



§ 106-549.66. Seizure or condemnation proceedings.

§ 106‑549.66.  Seizure or condemnation proceedings.

(a)        Any poultry product, or any dead, dying, or disabled, or diseased poultry, that is being transported in intrastate commerce, subject to this Article, or is held for sale in this State after such transportation, and that

(1)        Is or has been processed, sold, transported, or otherwise distributed or offered or received for distribution in violation of this Article, or

(2)        Is capable of use as human food and is adulterated or misbranded, or

(3)        In any other way is in violation of this Article, shall be liable to be proceeded against and seized and condemned, at any time, on an affidavit filed in any superior court within the jurisdiction of which the article or poultry is found. If the article or poultry is condemned it shall, after entry of the judgment, be disposed of by destruction or sale as the court may direct and the proceeds, if sold, less the court costs and fees, and storage and other proper expenses, shall be paid into the general fund of this State, but the article or poultry shall not be sold contrary to the provisions of this Article, or the Federal Poultry Products Inspection Act or the Federal Food, Drug, and Cosmetic Act: Provided, that upon the execution and delivery of a good and sufficient bond conditioned that the article or poultry shall not be sold or  otherwise disposed of contrary to the provisions of this Article or the laws of the United States, the court may direct that such article or poultry be delivered to the owner thereof subject to such supervision by authorized representatives of the Commissioner as is necessary to insure compliance with the applicable laws. When an order of condemnation is entered against the article or poultry and it is released under bond, or destroyed, court costs and fees, and storage and other proper expenses shall be awarded against the person, if any, intervening as claimant of the article or poultry. The proceedings in such cases shall conform, as nearly as may be, to civil actions and either party may demand trial by jury of any issue of fact joined in any case, and all such proceedings shall be at the suit of and in the name of the State.

(b)        The provisions of this section shall in no way derogate from  authority for condemnation or seizure conferred by other provisions of this Article, or other laws. (1971, c. 677, s. 19.)



§ 106-549.67. Superior court jurisdiction; proceedings in name of State.

§ 106‑549.67.  Superior court jurisdiction; proceedings in name of State.

The superior court is vested with jurisdiction specifically to enforce, and to prevent and restrain violations of this Article, and shall have jurisdiction in all other kinds of cases arising under this Article. All proceedings for the enforcement or to restrain violations of this Article shall be by and in the name of this State. (1971, c. 677, s. 20.)



§ 106-549.68. Powers of Commissioner; subpoenas; mandamus; self-incrimination; penalties.

§ 106‑549.68.  Powers of Commissioner; subpoenas; mandamus; self‑incrimination; penalties.

(a)        The Commissioner shall also have power:

(1)        To gather and compile information concerning and, to investigate from time to time the organization, business, conduct, practices, and management of any person engaged in intrastate commerce, and the relation thereof to other persons;

(2)        To require, by general or special orders, persons engaged in intrastate commerce, or any class of them, or any of them to file with the Commissioner, in such form as the Commissioner may prescribe, annual or special, or both annual and special, reports or answers in writing to specific questions, furnishing to the Commissioner such information as he may require as to the organization, business, conduct, practices, management, and relation to other persons of the person filing such reports or answers in writing.  Such reports and answers shall be made under oath, or otherwise, as the Commissioner may prescribe, and shall be filed with the Commissioner within such reasonable period as the Commissioner may prescribe, unless additional time be granted in any case by the Commissioner.

(b)        (1)        For the purposes of this Article the Commissioner shall at all reasonable times have access to, for the purpose of examination, and the right to copy, any documentary evidence of any person being investigated or proceeded against, and may require by subpoena the attendance and testimony of witnesses and the production of all documentary evidence of any person relating to any matter under investigation.  The Commissioner may sign subpoenas and may administer oaths and affirmations, examine witnesses, and receive evidence.

(2)        Such attendance of witnesses, and the production of such documentary evidence, may be required at any designated place of hearing.  In case of disobedience to a subpoena the Commissioner may invoke the aid of any court designated in G.S. 106‑549.67 in requiring the attendance and testimony of witnesses and the production of documentary evidence.

(3)        Any of the courts designated in G.S. 106‑549.67 within the jurisdiction of which such inquiry is carried on may, in case of contumacy or refusal to obey a subpoena issued to any person, issue an order requiring such person to appear before the Commissioner or to produce documentary evidence if so ordered, or to give evidence touching the matter in question; and any failure to obey such order of the court may be punished by such court as a contempt thereof.

(4)        Upon the application of the Attorney General of this State at the request of the Commissioner, the superior court shall have jurisdiction to issue writs or [of] mandamus commanding any person to comply with the provisions of this Article or any order of the Commissioner made in pursuance thereof.

(5)        The Commissioner may order testimony to be taken by deposition in any proceeding or investigation pending under this Article at any stage of such proceeding or investigation.  Such depositions may be taken before any person designated by the Commissioner and having power to administer oaths.  Such testimony shall be reduced to writing by the person taking the deposition, or under his direction and shall then be subscribed by the deponent.  Any person may be compelled to appear and depose and to produce documentary evidence in the same manner as witnesses may be compelled to appear and testify and produce documentary evidence before the Commissioner as hereinbefore provided.

(6)        Witnesses summoned before the Commissioner shall be paid the same fees and mileage that are paid witnesses in the courts of this State, and witnesses whose depositions are taken and the persons taking the same shall severally be entitled to the same fees as are paid for like services in such courts.

(7)        No person shall be excused from attending and testifying or from producing books, papers, schedules of charges, contracts, agreements, or other documentary evidence before the Commissioner or in obedience to the subpoena of the Commissioner whether such subpoena be signed or issued by him or his delegate, or in any cause or proceeding, criminal or otherwise, based upon or growing out of any alleged violation of this Article, or of any amendments thereto, on the ground or for the reason that the testimony or evidence, documentary or otherwise, required of him or it may tend to incriminate him or it or subject him or it to a penalty or forfeiture; but no individual shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he is compelled, after having claimed his privilege against self‑incrimination, to testify or produce evidence, documentary or otherwise, except that any individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying.

(c)        (1)        Any person that shall neglect or refuse to attend and testify or to answer any lawful inquiry, or to produce documentary evidence, if in his or its power to do so, in obedience to the subpoena or lawful requirement of the Commissioner shall be guilty of a Class 1 misdemeanor.

(2)        Any person that shall willfully make, or cause to be made, any false entry or statement of fact in any report required to be made under this Article, or that shall willfully make, or cause to be made, any false entry in any account, record, or memorandum kept by any person subject to this Article or that shall willfully neglect or fail to make, or to cause to be made, full, true, and correct entries in such accounts, records, or memoranda, of all facts and transactions appertaining to the business of any person subject to this Article or that shall willfully remove out of the jurisdiction of this State, or willfully mutilate, alter, or by any other means falsify any documentary evidence of any such person, or that shall willfully refuse to submit to the Commissioner or to any of his authorized agents, for the purpose of inspection and taking copies, any documentary evidence of any person subject to this Article in his or its possession or within his or its control, shall be deemed guilty of a Class 1 misdemeanor.

(3)        If any person required by this Article to file any annual or special report shall fail so to do within the time fixed by the Commissioner for filing the same, and such failure shall continue for 30 days after notice of such default, such person shall forfeit to this State the sum of one hundred dollars ($100.00) for each and every day of the continuance of such failure, which forfeiture shall be payable into the general fund of this State, and shall be recoverable in a civil suit in the name of the State brought in the superior court where the person has his or its principal office or in any county in which he or it shall do business.  It shall be the duty of the Attorney General of this State, to prosecute for the recovery of such forfeitures.  The costs and expenses of such prosecution shall be paid out of the amount recovered in such action.

(4)        Any officer or employee of this State who shall make public any information obtained by the Commissioner without his authority, unless directed by a court, shall be deemed guilty of a Class 1 misdemeanor. (1971, c. 677, s. 21; 1993, c. 539, ss. 803‑805; 1994, Ex. Sess., c. 14, s. 55; c. 24, s. 14(c).)



§ 106-549.68A. Article applicable to those regulated by federal act.

§ 106‑549.68A.  Article applicable to those regulated by federal act.

The requirements of this Article shall apply to persons, establishments, poultry, poultry products and other articles regulated under the Federal Poultry Products Inspection Act only to the extent provided for in section 23 of said federal act. (1971, c. 677, s. 22.)



§ 106-549.69. Inspection costs.

§ 106‑549.69.  Inspection costs.

The cost of inspection rendered under the requirements of this Article, shall be borne by this State, except as provided in G.S. 106‑549.52 and except that the cost of overtime and holiday work performed in establishments subject to the provisions of this Article, at such rates as the Commissioner may determine shall be borne by such establishments. Sums received by the Department of Agriculture and Consumer Services in reimbursement for sums paid out for such premium pay work shall be available without fiscal year limitation to carry out the purposes of this section. (1971, c. 677, s. 23; 1997‑261, s. 109.)



§ 106-549.70. Disposal pit, incinerator, or poultry composting facility required.

Article 49E.

Disposal of Dead Diseased Poultry at Commercial Farms.

§ 106‑549.70.  Disposal pit, incinerator, or poultry composting facility required.

Every person, firm or corporation engaged in raising or producing poultry for commercial purposes shall provide and maintain a disposal pit, incinerator, or poultry composting facility of a size and design, approved by the Department of Agriculture and Consumer Services, in which all dead poultry carcasses are disposed.  This section does not apply to poultry producers with flocks of 200 or less.  The definitions provided in Article 49D of this Chapter apply in this Article. (1961, c. 1197, s. 1; 1995, c. 543, s. 2; 1997‑261, s. 109.)



§ 106-549.71. Penalty for violation.

§ 106‑549.71.  Penalty for violation.

Any person, firm or corporation violating the provisions of this Article is guilty of a Class 1 misdemeanor. (1961, c. 1197, s. 2; 1999‑408, s. 8.)



§ 106-549.72. Civil penalties.

§ 106‑549.72.  Civil penalties.

The Commissioner may assess a civil penalty of not more than five thousand dollars ($5,000) against any person who violates a provision of this Article or any rule promulgated thereunder. In determining the amount of the penalty, the Commissioner shall consider the degree and extent of harm caused by the violation.

The clear proceeds of civil penalties assessed pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1995, c. 516, s. 13; 1998‑215, s. 18.)



§§ 106-549.73 through 106-549.80. Reserved for future codification purposes.

§§ 106‑549.73 through 106‑549.80.  Reserved for future codification purposes.



§ 106-549.81. Definitions.

Article 49F.

Biological Residues in Animals.

§ 106‑549.81.  Definitions.

For the purpose of this Article, the following terms shall have the meanings ascribed to them in this section:

(1)        "Animal" means any member of the animal kingdom except man.

(2)        "Animal feed" means any meat, grain, forage, or other food of any plant, animal or mineral origin, or any combination thereof, which is normally fed to any animal.

(3)        "Animal produce" means any product derived from any animal, whether suitable or not for human consumption.

(4)        "Biological residue" means any substance, including metabolites, remaining in or on any animal prior to or at the time of slaughter or in any of its tissues after slaughter, or in or on any animal product or animal feed, as the result of treatment with, or exposure, of the animal, animal product, or animal feed to any pesticide, hormone, hormone‑like substance, growth promoter, antibiotic, anthelmintic, tranquilizer, or other therapeutic or prophylactic agent.

(5)        "Board" means the North Carolina Board of Agriculture.

(6)        "Commissioner" means the North Carolina Commissioner of Agriculture or his authorized delegate.

(7)        "Person" means any individual, partnership, corporation, association, cooperative or other legal entity.

(8)        "State" means the State of North Carolina. (1971, c. 1183, s. 1.)



§ 106-549.82. Detention or quarantine; lifting quarantine; burden of proof.

§ 106‑549.82.  Detention or quarantine; lifting quarantine; burden of proof.

Any animal, animal product, or animal feed which the Commissioner has reasonable cause to believe contains or bears any biological residue may be immediately detained or quarantined by written order of the Commissioner until it can be determined in a manner acceptable to the Commissioner that the animal, animal feed, or animal product does not contain or bear a biological residue, or that the biological residue therein is within tolerances which are established by, or approved by, the Board, and the detention or quarantine is removed; or the animal, animal product or animal feed is destroyed or otherwise disposed of in a manner acceptable to the Commissioner; or in the case of a live animal, it has been treated in a manner acceptable to the Commissioner to reduce the level of any biological residue to a level acceptable to the Commissioner. The burden of proof under this section shall be on the owner or custodian of such animal, animal feed or animal product. (1971, c. 1183, s. 2.)



§ 106-549.83. Appellate review; order pending appeal; bond.

§ 106‑549.83.  Appellate review; order pending appeal; bond.

Any order or [of] quarantine or detention made by the Commissioner may be appealed by the aggrieved party to the superior court of the county wherein such animal, animal product or animal feed is quarantined or detained. The superior court judge, on at least 24 hours' notice, may hear said appeal in or out of term, in court or in chambers and may affirm, reverse or modify the order of quarantine or detention imposing such conditions as he may deem just and proper. Any party may appeal from the superior court to the Court of Appeals. Pending an appeal from the Commissioner or the superior court, any regular or special superior court judge residing in or holding court in the district may enter such orders as he deems necessary for the preservation or disposition of the animal, animal product or feed, and may require the posting of a bond for the faithful performance of such order. (1971, c. 1183, s. 3.)



§ 106-549.84. Movement of contaminated animals forbidden.

§ 106‑549.84.  Movement of contaminated animals forbidden.

(a)        No person shall ship, transport, or otherwise move, or deliver, or receive for movement, any animal, animal product, or animal feed under detention or quarantine pursuant to G.S. 106‑549.82, except under written permit of the Commissioner and in accordance with the conditions stated in such written permission, or until the detention or quarantine order has been revoked by written order of the Commissioner.

(b)        No person shall ship, transport, or otherwise move, or deliver  or receive for movement any animal, animal product, or animal feed which he knows, or by the exercise of reasonable care would know, contains or bears a biological residue which exceeds the tolerances established or approved by the Board. (1971, c. 1183, s. 4.)



§ 106-549.85. Inspection of animals, records, etc.

§ 106‑549.85.  Inspection of animals, records, etc.

The Commissioner may enter any place within the State at all reasonable times where any animal, animal product or animal feed is kept to examine the facilities, inventory and/or copy the records thereof, and to take reasonable samples of any such animal, animal product or animal feed after giving notice in writing to the owner or  custodian of the premises to be entered. If such person shall refuse to consent to such entry, the Commissioner may apply to any district court judge and such judge may order, without notice, that the owner or custodian of any place where any animal, animal product or animal feed is kept to permit the Commissioner to enter such place for the purposes herein stated and failure by any person to obey such order may be punished as for contempt. (1971, c. 1183, s. 5.)



§ 106-549.86. Investigation to discover violation.

§ 106‑549.86.  Investigation to discover violation.

The Commissioner shall make such investigations or inspections as he deems necessary to determine whether any person has violated, or is violating, any provision of this Article or any regulation promulgated thereunder, and when any biological residue is  found in or on any animal, animal product, or animal feed, the Commissioner may make such investigation or inspection as he deems necessary to determine the source of the substance which resulted in the biological residue. (1971, c. 1183, s. 6.)



§ 106-549.87. Promulgation of regulation.

§ 106‑549.87.  Promulgation of regulation.

The North Carolina Board of Agriculture is hereby authorized to promulgate regulations as it may deem necessary to effectuate the purposes of this Article, including but not limited to, tolerances for biological residues. It shall be unlawful for any person to violate any provision of this Article or any regulation promulgated by the Board under authority of this Article. (1971, c. 1183, s. 7.)



§ 106-549.88. Penalties.

§ 106‑549.88.  Penalties.

Any person who violates any provisions of this Article or any regulations thereunder is guilty of a Class 2 misdemeanor. (1971, c. 1183, s. 8; 1999‑408, s. 9.)



§ 106-549.89. Civil penalties.

§ 106‑549.89.  Civil penalties.

The Commissioner may assess a civil penalty of not more than five thousand dollars ($5,000) against any person who violates a provision of this Article or any rule promulgated thereunder. In determining the amount of the penalty, the Commissioner shall consider the degree and extent of harm caused by the violation.

The clear proceeds of civil penalties assessed pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1995, c. 516, s. 14; 1998‑215, s. 19.)



§§ 106-549.90 through 106-549.93. Reserved for future codification purposes.

§§ 106‑549.90 through 106‑549.93.  Reserved for future codification purposes.



§ 106-549.94. Regulation of pen-raised quail by Department of Agriculture and Consumer Services; certain authority of North Carolina Wildlife Resources Commission not affected.

Article 49G.

Production and Sale of Pen‑Raised Quail.

§ 106‑549.94.  Regulation of pen‑raised quail by Department of Agriculture and Consumer Services; certain authority of North Carolina Wildlife Resources Commission not affected.

(a)        The Department of Agriculture and Consumer Services is given exclusive authority to regulate the production and sale of pen‑raised quail for food purposes. The Board of Agriculture shall promulgate rules and regulations for the production and sale of pen‑raised quail for food purposes in such a manner as to provide for close supervision of any person, firm, or corporation producing and selling pen‑raised quail for food purposes.

(b)        The North Carolina Wildlife Resources Commission shall retain its authority to regulate the possession and transportation of live pen‑raised quail. (1971, c. 515, ss. 1‑4; c. 1114; 1973, c. 1262, s. 18; 1977, c. 905, ss. 1, 2; 1979, c. 830, s. 15; 1997‑261, ss. 63, 109.)



§ 106-549.95. Reserved for future codification purposes.

§ 106‑549.95.  Reserved for future codification purposes.



§ 106-549.96. Reserved for future codification purposes.

§ 106‑549.96.  Reserved for future codification purposes.



§ 106-549.97. Regulation by Department of Agriculture and Consumer Services of certain cervids produced and sold for commercial purposes; certain authority of North Carolina Wildlife Resources Commission not affected; definitions.

Article 49H.

Production and Sale of Fallow Deer and Red Deer.

§ 106‑549.97.  Regulation by Department of Agriculture and Consumer Services of certain cervids produced and sold for commercial purposes; certain authority of North Carolina Wildlife Resources Commission not affected; definitions.

(a)        The Department of Agriculture and Consumer Services shall regulate the production and sale of farmed cervids. The Board of Agriculture shall adopt rules for the production and sale of farmed cervids in such a manner as to provide for close supervision of any person, firm, or corporation producing and selling farmed cervids and shall notify any such person, firm, or corporation that the activity is subject to compliance with Wildlife Resources Commission rules pursuant to G.S. 113‑272.6.

(b)        The North Carolina Wildlife Resources Commission shall regulate the possession and transportation, including importation and exportation, of cervids pursuant to G.S. 113‑272.6.

(c)        The following definitions apply in this Article:

(1)        Repealed by Session Laws 2003‑344, s. 11, effective July 27, 2003.

(2)        Repealed by Session Laws 2003‑344, s. 11, effective July 27, 2003.

(3)        Cervid or Cervidae.  All animals in the Family Cervidae (elk and deer).

(4)        Farmed Cervid.  Any member of the Cervidae family, other than white‑tailed deer, elk, mule deer, or black‑tailed deer, that is bought and sold for commercial purposes.

(5)        White‑tailed deer.  A member of the species Odocoileus virginianus. (1991, c. 317, s. 1; 1997‑142, s. 1; 1997‑261, s. 109; 2003‑344, s. 11.)



§ 106-549.98. Inspection fees.

§ 106‑549.98.  Inspection fees.

The Commissioner may establish a fee at an hourly rate to be paid by the owner, proprietor, or operator of each slaughtering, meat‑canning, salting, packing, rendering, or similar establishment for the purpose of defraying the expenses incurred in the inspection of fallow deer as required by Article 49B of Chapter 106 of the General Statutes. The Commissioner may establish a fee at an hourly rate to be paid by the owner, proprietor, or operator of each slaughtering, meat‑canning, salting, packing, rendering, or similar establishment for the purpose of defraying the expenses incurred in the inspection of red deer as required by Article 49B of Chapter 106 of the General Statutes. (1991, c. 317, s. 1; 1997‑142, s. 1.)



§ 106-550. Policy as to promotion of use of, and markets for, farm products.

Article 50.

Promotion of Use and Sale of Agricultural Products.

§ 106‑550.  Policy as to promotion of use of, and markets for, farm products.

It is declared to be in the interest of the public welfare that the North Carolina farmers who are producers of livestock, poultry, field crops and other agricultural products, including cattle, sheep, broilers, turkeys, commercial eggs, peanuts, cotton, potatoes, sweet potatoes, peaches, apples, berries, vegetables and other fruits of all kinds, as well as bulbs and flowers and other agricultural products having a domestic or foreign market, shall be permitted and encouraged to act jointly and in cooperation with growers, handlers, dealers and processors of such products in promoting and stimulating, by advertising and other methods, the increased production, use and sale, domestic and foreign, of any and all of such agricultural commodities. The provisions of this Article, however, shall not include the agricultural products of tobacco, strawberries, strawberry plants, porcine animals, or equines, with respect to which separate provisions have been made. (1947, c. 1018, s. 1; 1951, c. 1172, s. 1; 1957, cc. 260, 1352; 1989 (Reg. Sess., 1990), c. 1027, s. 1.1; 1991, c. 605, s. 2; 1995, c. 521, s. 1; 1998‑154, s. 2.)



§ 106-551. Federal Agricultural Marketing Act.

§ 106‑551.  Federal Agricultural Marketing Act.

The passage by the Seventy‑Ninth Congress of a law designated as Public Law 733, and more particularly Title II of that act, cited as "Agricultural Marketing Act of 1946," makes it all the more important for producers, handlers, processors and others of specific agricultural commodities to associate themselves in action programs, separately and with public and private agencies, to obtain the greatest and most immediate benefits under the provisions of such law, in respect to research, studies and problems of marketing, transportation and distribution. (1947, c. 1018, s. 2.)



§ 106-552. Associations, activity, etc., deemed not in restraint of trade.

§ 106‑552.  Associations, activity, etc., deemed not in restraint of trade.

No association, meeting or activity undertaken in pursuance of the provisions of this Article and intended to benefit all of the producers, handlers and processors of a particular commodity shall be deemed or considered illegal or in restraint of trade. (1947, c. 1018, s. 3.)



§ 106-553. Policy as to referenda, assessments, etc., for promoting use and sale of farm products.

§ 106‑553.  Policy as to referenda, assessments, etc., for promoting use and sale of farm products.

It is hereby further declared to be in the public interest  and highly advantageous to the agricultural economy of the State that  farmers, producers and growers commercially producing the commodities herein referred to shall be permitted by referendum to be held among the respective groups and subject to the provisions of this Article, to levy upon themselves an assessment on such respective commodities or upon the acreage used in the production of the same and provide for the collection of the same, for the purpose of financing or contributing towards the financing of a program of advertising and other methods designed to increase the consumption of and the domestic as well as foreign markets for such agricultural products. Such assessments may also be used for the purpose of financing or contributing toward the financing of a program of production, use and sale of any and all such agricultural commodities. (1947, c. 1018, s. 4; 1951, c. 1172, s. 2.)



§ 106-554. Application to Board of Agriculture for authorization of referendum.

§ 106‑554.  Application to Board of Agriculture for authorization of referendum.

Any existing commission, council, board or other agency fairly representative of the growers and producers of any agricultural commodity herein referred to, and any such commission, council, board or other agency hereafter created for and fairly representative of the growers or producers of any such agricultural commodity herein referred to, may at any time after the passage and ratification of this Article make application to the Board of Agriculture of the State of North Carolina for certification and approval for the purpose of conducting a referendum among the growers or producers of such particular agricultural commodity, for commercial purposes, upon the question of levying an assessment under the provisions of this Article, collecting and utilizing the same for the purposes stated in such referendum. (1947, c. 1018, s. 5.)



§ 106-555. Action by Board on application.

§ 106‑555.  Action by Board on application.

Upon the filing with the Board of Agriculture of such application on the part of any commission, council, board or other agency, the said Board of Agriculture shall within 30 days thereafter meet and consider such application; and if upon such consideration the said Board of Agriculture shall find that the commission, council, board or other agency making such application is fairly representative of and has been duly chosen and delegated as representative of the growers producing such commodity, and shall otherwise find and determine that such application is in conformity with the provisions of this Article and the purposes herein stated, then and in such an event it shall be the duty of the Board of Agriculture to certify such commission, council, board or other agency as the duly delegated and authorized group or agency representative of the commercial growers and producers of such agricultural commodity, and shall likewise certify that such agency is duly authorized to conduct among the growers and producers of such commodity a referendum for the purposes herein stated. (1947, c. 1018, s. 6.)



§ 106-555.1. Official State board for federal assessment programs; no subsequent referenda required.

§ 106‑555.1.  Official State board for federal assessment programs; no subsequent referenda required.

For the purpose of any federal commodity assessment program, the producers' agency certified by the Board of Agriculture pursuant to G.S. 106‑555 shall be deemed to be the official State board for such commodity.  No subsequent referenda shall be required under this Article in order for such producers' agency to maintain its status as the official State board for the purposes of such federal commodity assessment program. (1991, c. 99.)



§ 106-556. Conduct of referendum among growers and producers on question of assessments.

§ 106‑556.  Conduct of referendum among growers and producers on question of assessments.

Upon being so certified by the said Board of Agriculture in the manner hereinbefore set forth, such commission, council, board or other agency shall thereupon be fully authorized and empowered to hold and conduct on the part of the producers and growers of such particular agricultural commodity a referendum on the question of whether or not such growers and producers shall levy upon themselves an assessment under and subject to and for the purposes stated in this Article. Such referendum may be conducted either on a statewide or area basis. (1947, c. 1018, s. 7.)



§ 106-557. Notice of referendum; statement of amount, basis and purpose of assessment; maximum assessment.

§ 106‑557.  Notice of referendum; statement of amount, basis and purpose of assessment; maximum assessment.

With respect to any referendum conducted under the provisions of this Article, the duly certified commission, council, board or other agency shall, before calling and announcing such referendum, fix, determine and publicly announce at least 30 days before the date determined upon for such referendum, the date, hours and polling places for voting in such referendum, the amount and basis of the assessment proposed to be collected, the means by which such assessment shall be collected if authorized by the growers, and the general purposes to which said amount so collected shall be applied; no annual assessment levied under the provisions of this Article shall exceed one half of one percent (½ of 1%) of the value of the year's production of such agricultural commodity grown by any farmer, producer or grower included in the group to which such referendum is submitted. Provided, that the assessment for the research and promotion programs of the American Dairy Association of North Carolina may be fixed on the volume of milk sold not to exceed one percent (1%) of the statewide blend price paid to all North Carolina producers during the previous calendar year for three and one‑half percent (3.5%) milk as computed by the United States Department of Agriculture. Provided further, that the assessment authorized by this Article and collected by the Commissioner of Agriculture to be paid to the North Carolina Yam Commission, Inc., or other duly certified agencies entitled thereto for research, marketing and promotional programs related to yams or sweet potatoes may be levied at a rate not to exceed two percent (2%) of the value of the year's production of that agricultural commodity grown by any farmer, producer or grower included in the group to which the referendum is submitted, and when authorized by two‑thirds or more of the farmers, producers or growers in the area in which the referendum is conducted, the rate of the assessment may remain in effect for the length of time provided in the referendum. Provided further, that the assessment authorized by this Article on peanuts may not exceed two percent (2%) of the price paid to the producer. (1947, c. 1018, s. 8; 1967, c. 774, s. 1; c. 1268; 1981, c. 216, s. 1; 1983, c. 246, s. 1; 1997‑371, s. 1; 2004‑199, s. 27(e); 2006‑264, s. 24.)



§ 106-557.1. Ballot by mail.

§ 106‑557.1.  Ballot by mail.

(a)        As an alternative method of conducting a referendum under the provisions of this Article, the certified agency in its discretion may conduct the referendum by a mail ballot as herein provided. In the event that a certified agency determines in its discretion to conduct a mail ballot, public notice of said mail ballot shall be made at least 30 days before the date of said referendum. Said notice shall contain the same information required by G.S. 106‑557, except that the notice will also state that the ballot is to be conducted by mail rather than at polling places. The notice shall also state that official ballots are being mailed on a date specified in the notice to all persons known by the certified agency to be eligible to vote and that any person not receiving by mail an official ballot by a date specified in the notice will have 10 days thereafter to apply for an official ballot at the office of the certified agency. The notice shall state the deadline for the receipt of all ballots and the address of the certified agency.

Official ballots shall be prepared by the certified agency and mailed by first‑class mail to the last known address of all persons known by the certified agency to be eligible to vote. As announced in the public notice, said ballots shall be made available for a period of not less than 10 days, to those who are eligible to vote in said referendum and did not receive a ballot by mail.

Before any person shall receive an official ballot, he shall furnish such proof as the certified agency may require of his eligibility to vote in said referendum. The certified agency shall keep a list of those persons who receive official ballots. No person may receive more than one official ballot unless he satisfies the certified agency that his ballot has been lost or destroyed.

No votes shall be counted which are not on official ballots. To be  eligible to be counted, ballots must be received by the certified agency at the place and by the deadline previously announced in the public notice of said referendum.

(b)        The provisions of this section shall not apply to the North Carolina Potato Association and the North Carolina Soybean Association. (1969, c. 111.)



§ 106-558. Management of referendum; expenses.

§ 106‑558.  Management of referendum; expenses.

The arrangements for and management of any referendum conducted under the provisions of this Article shall be under the direction of the commission, council, board or other agency duly certified and authorized to conduct the same, and any and all expenses in connection therewith shall be borne by such commission, council, board or agency. (1947, c. 1018, s. 9.)



§ 106-559. Basis of referendum; eligibility for participation; question submitted; special provisions for North Carolina Cotton Promotion Association.

§ 106‑559.  Basis of referendum; eligibility for participation; question submitted; special provisions for North Carolina Cotton Promotion Association.

Any referendum conducted under the provisions of this Article may be held either on an area or statewide basis, as may be determined by the certified agency before such referendum is called; and such referendum, either on an area or statewide basis, may be participated in by all farmers engaged in the production of such agricultural commodity on a commercial basis, including owners of farms on which such commodity is produced, tenants and sharecroppers. In such referendum, such individuals so eligible for participation shall vote upon the question of whether or not there shall be levied an annual assessment for a period of three years in the amount set forth in the call for such referendum on the agricultural product covered by such referendum. Provided, that notwithstanding any other provision of this Chapter, the North Carolina Cotton Promotion Association, Inc., in 1967 shall hold a referendum, pursuant to law, for the years 1969 and 1970, or for the years 1969 through 1973, in its discretion. Thereafter, the North Carolina Cotton Promotion Association, Inc. shall conduct either triennial or sexennial referendums as provided by law. (1947, c. 1018, s. 10; 1967, cc. 213, 561.)



§ 106-559.1. Basis of vote on milk product assessment.

§ 106‑559.1.  Basis of vote on milk product assessment.

Notwithstanding any other provision of this Article, any milk product assessment referendum shall be conducted on the basis of one vote per base holder. (1981, c. 216, s. 2.)



§ 106-560. Effect of more than one-third vote against assessment.

§ 106‑560.  Effect of more than one‑third vote against assessment.

If in such referendum with respect to any agricultural commodity herein referred to more than one third of the farmers and producers in the area in which such referendum is conducted, eligible to participate and voting therein shall vote in the negative and against the levying or collection of such assessment, then in such an event no assessment shall be levied or collected. (1947, c. 1018, s. 11.)



§ 106-561. Effect of two-thirds vote for assessment.

§ 106‑561.  Effect of two‑thirds vote for assessment.

If in such referendum called under the provisions of this Article two thirds or more of the farmers or producers in the area in which such referendum is conducted, eligible to participate and voting therein shall vote in the affirmative and in favor of the levying and collection of such assessment proposed in such referendum on the agricultural commodity covered thereby, then such assessment shall be  collected in the manner determined and announced by the agency conducting such referendum. (1947, c. 1018, s. 12.)



§ 106-562. Regulations as to referendum; notice to farm organizations and county agents.

§ 106‑562.  Regulations as to referendum; notice to farm organizations and county agents.

The hours, voting places, rules and regulations and the area within which such referendum herein authorized with respect to any of the agricultural commodities herein referred to shall be established and determined by the agency of the commercial growers and producers of such agricultural commodity duly certified by the Board of Agriculture as hereinbefore provided; the said referendum date, area, hours, voting places, rules and regulations with respect to the holding of such referendum shall be published by such agency conducting the same through the medium of the public press in the State of North Carolina at least 30 days before the holding of such referendum, and direct written notice thereof shall likewise be given to all farm organizations within the State of North Carolina and to each county agent in any county in which such agricultural product is grown. Such notice shall likewise contain a statement of the amount of annual assessment proposed to be levied  which assessment in any event shall not exceed one half of one percent (1/2 of 1%) of the value of the year's production of such agricultural commodity or such other assessment as shall be authorized by law, grown by any farmer, producer or grower included in the group to which such referendum is submitted  and shall likewise state the method by which such assessment shall be collected and how the proceeds thereof shall be administered and the purposes to which the same shall be applied, which purposes shall be in keeping with the provisions of this Article. (1947, c. 1018, s. 13; 1967, c. 774, s. 2; 1983, c. 246, s. 2.)



§ 106-563. Distribution of ballots; arrangements for holding referendum; declaration of results.

§ 106‑563.  Distribution of ballots; arrangements for holding referendum; declaration of results.

The duly certified agency of the producers of any agricultural product among whom a referendum shall be conducted under  the provisions of this Article shall likewise prepare and distribute in advance of such referendum all necessary ballots for the purposes thereof, and shall, under rules and regulations promulgated by said agency, arrange for the necessary poll holders for conducting the said referendum; and following such referendum and within 10 days thereafter the said agency shall canvass and publicly declare the result of such referendum. (1947, c. 1018, s. 14.)



§ 106-563.1. Supervision of referendum on milk product assessment.

§ 106‑563.1.  Supervision of referendum on milk product assessment.

Notwithstanding any other provision of this Article, any milk product assessment referendum shall be conducted under the supervision of the County Extension Chairman in each county in which the referendum is held. (1981, c. 216, s. 3.)



§ 106-564. Collection of assessments; custody and use of funds.

§ 106‑564.  Collection of assessments; custody and use of funds.

In the event two thirds or more of the farmers eligible for participation in such referendum and voting therein shall vote in favor of such assessment, then the said assessment shall be collected annually or at regular intervals during the year established by the rules and regulations of the duly certified commission, council, board or other agency for the number of years set forth in the call for such referendum, and the collection of such assessment shall be under such  method, rules and regulations as may be determined by the agency conducting the same; and the said assessment so collected shall be paid into the treasury of the agency conducting such referendum, to be used together with other funds from other sources, including donations from individuals, concerns or corporations, and grants from State or governmental agencies, for the purpose of promoting and stimulating, by advertising and other methods, the increased use and sale, domestic and foreign, of the agricultural commodity covered by such referendum. Such assessments may also be used for the purpose of financing or contributing toward the financing of a program of production, use and sale of any and all such agricultural commodities. (1947, c. 1018, s. 15; 1951, c. 1172, s. 3; 1965, c. 1046, s. 1; 1975, c. 708, s. 1.)



§ 106-564.1. Alternate method for collection of assessments.

§ 106‑564.1.  Alternate method for collection of assessments.

As an alternate method for the collection of assessments provided for in G.S. 106‑564, and upon the request of the duly certified agency of the producers of any agricultural products referred to in G.S. 106‑550, the Commissioner of Agriculture  shall notify, by registered letter, all persons, firms and corporations engaged in the business of purchasing any such agricultural products in this State, that on and after the date specified in the letter the assessments shall be deducted by the purchaser, or his agent or representative, from the purchase price of any such agricultural products. The assessment so deducted, shall, on or before the first day of June of each year following such deduction or at regular intervals during the year following such deductions, be remitted by such purchaser to the Commissioner of Agriculture of North Carolina who shall thereupon pay the amount of the assessments to the duly certified agency of the producers entitled thereto. The books and records of all such purchasers of agricultural products shall at all times during regular business hours be open for inspection by the Commissioner of Agriculture or his duly authorized agents.

For the purposes of this Article the Commissioner may designate the duly certified agency of the producers as his agent to conduct inspections or audits of the books of the purchaser of such agricultural products. If it is discovered, as the result of such inspection or audit, that such purchaser has willfully failed to remit assessments when due, then such purchaser shall be liable to the duly certified producers agency for the reasonable costs of such inspection or audit. Such costs may be recovered by the agency by an action against the purchaser in a court of competent jurisdiction. The agency shall also be entitled to recover from such purchaser a penalty of five percent (5%) of the amount due for each month it remains unpaid, not to exceed twenty percent (20%) of the total amount due.

Any packer, processor or other purchaser who originally purchases from the grower, apples grown in North Carolina, shall collect from the grower thereof any marketing assessment due under the provisions of Article 50 of Chapter 106 and shall remit the same to the North Carolina Department of Agriculture and Consumer Services. Upon failure of said packer, processor or other purchaser to collect and remit said assessment then the amount of the assessment shall become the obligation of the packer, processor or other purchaser who originally purchased the apples from the grower and he shall become liable therefor to the North Carolina Department of Agriculture and Consumer Services. Failure of the packer, processor or other purchaser to comply with the provisions of this section shall constitute a bar to engaging in said business in this State upon proper notice from the Board of Agriculture. The Board of Agriculture shall have authority to promulgate such rules and regulations as shall be necessary to carry out the purpose and intent of this section. (1953, c. 917; 1969, c. 605, s. 3; 1975, c. 708, s. 2; 1983, c. 395; 1997‑261, s. 109.)



§ 106-564.2. Further alternative method for collection of assessments.

§ 106‑564.2.  Further alternative method for collection of assessments.

As an alternate method for the collection of assessments provided for in G.S. 106‑564, the duly certified agency representing the producers of peaches, apples or other tree fruits, is hereby authorized to establish the names, addresses and number of trees or acres of trees and certify same to the Commissioner of Agriculture. The Commissioner of Agriculture shall then notify by registered letter such certified producers that on or before the date specified by the duly certified agency, the assessments shall be paid to the Commissioner of Agriculture by the producers. The date of collections of such assessments may be established by the duly certified agency representing the producers of any agricultural product referred to in G.S. 106‑550. (1955, c. 374.)



§ 106-564.3. Alternative method for collection of assessments relating to cattle.

§ 106‑564.3.  Alternative method for collection of assessments relating to cattle.

As an alternative method for the collection of assessments  provided for in Article 50 of Chapter 106 of the General Statutes, as amended, and as the same relates to all cattle, including those cattle sold for slaughter, upon the request of the duly certified agency of the producers of all cattle, including those which are to be sold for slaughter, the Commissioner of Agriculture shall notify, by registered letter, all livestock auction markets, slaughterhouses, abattoirs, packinghouses, and any and all persons, firms and corporations, engaged in the buying, selling or handling of cattle in this State, and on and after the date specified in the letter, the assessments approved and in force under said referendum shall be deducted by the purchaser, or his agent or representative, from the purchase price of all cattle bought, acquired or sold. It shall be unlawful for any livestock auction market, slaughterhouse, abattoir, packinghouse or the administrators or managers or agents of same or for any person, firm or corporation to acquire, buy or sell any cattle, including cattle for slaughter, without deducting the assessments previously authorized by said referendum. The assessment or assessments for any month so deducted, shall, on or before the twentieth day of the following month, be remitted by such purchaser as above described, to the Commissioner of Agriculture of North Carolina, who shall thereupon pay the amount of the assessments to the duly certified agency of the producers of all such cattle entitled thereto. The books and records of all such livestock auction markets, slaughterhouses, abattoirs, packinghouses, or persons, firms or corporations engaged in buying, acquiring or selling all cattle shall at all times during regular business hours be open for inspection by the Commissioner of Agriculture or his duly authorized agents. Provided, however, that if any livestock auction market, slaughterhouse, abattoir, packinghouse,  or any person, firm or corporation engaged in buying, selling or handling cattle in this State shall fail to collect or pay such assessments so deducted to the Commissioner of Agriculture of North Carolina, as herein provided, then and in such event suit may be brought by the duly certified agency concerned in a court of competent jurisdiction to enforce the collection of such assessments. (1959, c. 1176; 1969, c. 184.)



§ 106-564.4. Alternative method for collection of assessments relating to sweet potatoes.

§ 106‑564.4.  Alternative method for collection of assessments relating to sweet potatoes.

(a)        In the event the producers of sweet potatoes approve an assessment pursuant to G.S. 106‑564, which assessment shall be paid by the producer based on the number of acres produced, the producer shall report the number of acres planted and shall remit the assessment due to the Commissioner of Agriculture. Sweet potato producers shall report acreage planted at a time and place determined by the duly certified agency representing the producers of sweet potatoes.

(b)        Assessments shall be due on September 1 of each year. Any producer who fails to pay assessments by September 30 of each year shall also pay a penalty of ten percent (10%) of the unpaid assessment, plus a penalty of one percent (1%) of the unpaid assessment for each month the assessment remains unpaid. The Commissioner of Agriculture shall remit all assessments received to the duly certified agency representing the producers of sweet potatoes. The duly certified agency representing the producers of sweet potatoes may conduct inspections and audits of sweet potato producers in order to verify the number of acres of sweet potatoes planted and may bring an action to recover unpaid assessments and penalties and the reasonable costs of such action, including attorneys' fees.

(c)        There shall be no refund of assessments collected pursuant to this section.

(d)        For the purposes of this section, "producer" shall be defined as a grower of one acre or more of sweet potatoes. (1995, c. 521, s. 2.)



§ 106-565. Subsequent referendum.

§ 106‑565.  Subsequent referendum.

In the event such referendum so to be conducted as herein provided shall not be supported by two thirds or more of those eligible for participation therein and voting therein, then the duly certified agency conducting the said referendum shall have full power  and authority to call another referendum for the purposes herein set forth in the next succeeding year, on the question of an annual assessment for three years. (1947, c. 1018, s. 16.)



§ 106-566. Referendum as to continuance of assessments approved at prior referendum.

§ 106‑566.  Referendum as to continuance of assessments approved at prior referendum.

In the event the first such referendum or any subsequent referendum is carried by the votes of two thirds or more of the eligible farmers participating therein and assessments in pursuance thereof are levied annually for the period set forth in the call for such referendum, then the agency conducting such referendum shall in its discretion have full power and authority to call and conduct during the third year of such first period or the last year of any subsequent period another referendum in which the farmers and producers of such agricultural commodity shall vote upon the question  of whether or not such assessments shall be continued for the next ensuing three years or continued for the next ensuing six years. (1947, c. 1018, s. 17; 1965, c. 1046, s. 2.)



§ 106-567. Rights of farmers dissatisfied with assessments; time for demanding refund.

§ 106‑567.  Rights of farmers dissatisfied with assessments; time for demanding refund.

In the event such referendum is carried in the affirmative  and the assessment is levied and collected as provided herein and under the regulations to be promulgated by the duly certified agency conducting the same, any farmer or producer upon and against whom such assessments shall have been levied and collected under the provisions of this Article, if dissatisfied with said assessment and the result thereof, shall have the right to demand of and receive from the treasurer of said agency a refund of such assessment so collected from such farmer or producer, provided such demand for refund is made in writing within 30 days from the date on which said assessment is collected or due to be collected, whichever is earlier from such farmer or producer under the rules and regulations of the duly certified commission, council, board or other agency. Provided, however, that as to growers or producers of potatoes, apples or peaches the right of refund of assessments as provided herein shall be contingent upon such growers or producers having paid said assessment on or before the end of the assessment year in which the assessment was levied. The assessment year shall be determined by the duly certified commission, council, board or agency representing the respective commodity: Provided further, that any farmer or producer of potatoes, apples or peaches who fails to make any protest against the assessment and levy in writing, addressed to the duly certified commission, council, board or agency representing the commodity concerned, within 30 days from the date such assessment shall become due and payable, then, and in such event, suit may be brought by the duly certified commission, council, board or agency concerned in a court of competent jurisdiction to enforce the collection of the assessment. Provided further that on and after July 1, 1972, as to growers or producers of apples there shall be no right of refund of assessments levied pursuant to the referendum provided for by Article 50, Chapter 106 of the General Statutes of North Carolina. (1947, c. 1018, s. 18; 1959, c. 311; 1969, c. 605, ss. 1, 2; 1975, c. 708, ss. 3, 4.)



§ 106-567.1. Refund of milk product assessments.

§ 106‑567.1.  Refund of milk product assessments.

Notwithstanding any other provision of this Article, on and after January 1, 1982, a milk producer shall be entitled to receive a monthly refund of assessments paid by him by making written demand in the first month of each calendar quarter upon the association receiving such assessment. (1981, c. 216, s. 4.)



§ 106-568. Publication of financial statement by treasurer of agency; bond required.

§ 106‑568.  Publication of financial statement by treasurer of agency; bond required.

In the event of the levying and collection of assessments as herein provided, the treasurer of the agency conducting same shall within 30 days after the end of any calendar year in which such assessments are collected, publish through the medium of the press of the State a statement of the amount or amounts so received and collected by him under the provisions of this Article. Before collecting and receiving such assessments, such treasurer shall give a bond in the amount of at least the estimated total of such assessments as will be collected, such bond to have as surety thereon a surety company licensed to do business in the State of North Carolina, and to be in the form and amount approved by the agency conducting such referendum and to be filed with the chairman or executive head of such agency. (1947, c. 1018, s. 19.)



§ 106-568.1. Policy as to joint action of farmers.

Article 50A.

Promotion of Agricultural Research and Dissemination of Findings.

§ 106‑568.1.  Policy as to joint action of farmers.

It is declared to be in the public interest that North Carolina farmers producing agricultural products of all kinds, including cotton, tobacco, peanuts, soybeans, potatoes, vegetables, berries, fruits, livestock, livestock products, poultry and turkeys, and any other agricultural products having domestic and/or foreign markets, be permitted to act jointly in cooperation with each other in encouraging an expanding program of agricultural research and the dissemination of agricultural research findings. (1951, c. 827, s. 1.)



§ 106-568.2. Policy as to referendum and assessment.

§ 106‑568.2.  Policy as to referendum and assessment.

It is declared to be in the public interest and highly advantageous to the economic development of the State that farmers, producers, and growers of agricultural commodities using commercial feed and/or fertilizers or their ingredients be permitted by referendum held among themselves to levy upon themselves an assessment of fifteen cents (15¢) per ton on mixed fertilizers, commercial feed, and their ingredients (except lime and land plaster) to provide funds through the Agricultural Foundation to supplement the established program of agricultural research and dissemination of research facts.

It is further declared to be in the public interest and highly advantageous to the economic development of the State that tobacco producers be permitted by referendum to levy upon themselves an assessment not to exceed ten cents (10¢) per hundred pounds of tobacco marketed to provide funds through the North Carolina Tobacco Research Commission for research and dissemination of research facts concerning tobacco. (1951, c. 827, s. 2; 1981, c. 181, s. 1; 1991, c. 102, s. 1; 1999‑172, s. 1.)



§ 106-568.3. Action of Board of Agriculture on petition for referendum; creation of the Tobacco Research Commission.

§ 106‑568.3.  Action of Board of Agriculture on petition for referendum; creation of the Tobacco Research Commission.

(a)        The State Board of Agriculture, upon a petition being filed with it so requesting and signed by the governing boards of the North Carolina Farm Bureau Federation, the North Carolina State Grange, and the North Carolina Agricultural Foundation, Inc., shall examine such petition and upon finding that it complies with the provisions of this Article shall authorize the holding of a referendum as hereinafter set out and the governing boards of the North Carolina Farm Bureau Federation, the North Carolina State Grange, and the North Carolina Agricultural Foundation, Inc., shall thereupon be fully authorized and empowered to hold and conduct on the part of the producers and growers of the commodities herein mentioned a referendum on the question of whether or not such growers and producers shall levy upon themselves an assessment under and subject to and for the purposes stated in this Article.  Provided, that the petition for a tobacco referendum shall be signed by and, once approved, shall authorize the holding of a referendum by the governing boards of the North Carolina Farm Bureau Federation, Inc., the North Carolina State Grange, the North Carolina Tobacco Foundation, Inc., and the Tobacco Growers Association of North Carolina, Incorporated.

(b)        There is hereby created a North Carolina Tobacco Research Commission within the Department of Agriculture and Consumer Services.  The Commission shall consist of the Commissioner of Agriculture, or his designee; the President of the North Carolina Farm Bureau Federation, Inc., or his designee; the President of the Tobacco Growers Association of North Carolina, Incorporated, or his designee; the Master of the North Carolina State Grange, or his designee; and, the President of the North Carolina Tobacco Foundation, Inc., or his designee. (1951, c. 827, s. 3; 1991, c. 102, s. 2; 1997‑261, s. 109.)



§ 106-568.4. By whom referendum to be managed; announcement.

§ 106‑568.4.  By whom referendum to be managed; announcement.

The governing boards of the North Carolina Farm Bureau Federation, the North Carolina State Grange, and the North Carolina Agricultural Foundation, Inc., shall arrange for and manage any referendum conducted under the provisions of this Article but shall, 60 days before the date upon which it is to be held, fix, determine, and publicly announce in each county the date, hours, and polling places in that county for voting in such referendum, the amount and basis proposed to be collected, the means by which such assessment shall be collected as authorized by the growers and producers, and the general purposes for which said funds so collected shall be applied.  Provided, that the governing boards of the North Carolina Farm Bureau Federation, Inc., the North Carolina State Grange, the North Carolina Tobacco Foundation, Inc., and the Tobacco Growers Association of North Carolina, Incorporated, shall arrange for and manage any referendum for tobacco poundage assessments under the provisions of this Article. (1951, c. 827, s. 4; 1991, c. 102, s. 3.)



§ 106-568.5. When assessment shall and shall not be levied.

§ 106‑568.5.  When assessment shall and shall not be levied.

If in such referendum more than one third of the farmers and producers eligible to participate therein and voting therein shall vote in the negative and against the levying or collection of such assessment, then in such event no assessment shall be levied or collected, but if two thirds or more of such farmers and producers voting therein shall vote in the affirmative and in favor of the levying or collection of such assessment, then such assessment shall be collected in the manner hereinafter provided. (1951, c. 827, s. 5.)



§ 106-568.6. Determination and notice of date, area, hours, voting places, etc.

§ 106‑568.6.  Determination and notice of date, area, hours, voting places, etc.

The three organizations herein designated to hold such referendum shall fix the date, area, hours, voting places, rules and regulations with respect to the holding of such referendum and cause the same to be published in the press of the State at least 60 days before holding such referendum and shall certify such information to the State Commissioner of Agriculture and to each of the farm organizations of the State.  Such notice, so published and furnished to the several agencies, shall contain, in addition to the other information herein required, a statement of the amount of annual assessment proposed to be levied, and the purposes for which such assessment shall be applied.  Provided, that the four organizations designated to hold the referendum for tobacco poundage assessments shall perform the functions set forth in this section. (1951, c. 827, s. 6; 1991, c. 102, s. 4.)



§ 106-568.7. Preparation and distribution of ballots; poll holders; canvass and announcement of results.

§ 106‑568.7.  Preparation and distribution of ballots; poll holders; canvass and announcement of results.

The governing boards of the North Carolina Farm Bureau Federation, the North Carolina State Grange, and the North Carolina Agricultural Foundation, Inc., shall prepare and distribute in advance of such referendum all necessary ballots and shall under rules and regulations, adopted and promulgated by the organizations holding such referendum, arrange for the necessary poll holders and shall, within 10 days after the date of such referendum, canvass and publicly declare the results thereof.  Provided, that for the tobacco poundage assessment referendum, the North Carolina Farm Bureau Federation, Inc., the North Carolina State Grange, the North Carolina Tobacco Foundation, Inc., and the Tobacco Growers Association of North Carolina, Incorporated, shall perform the functions set forth in this section. (1951, c. 827, s. 7; 1991, c. 102, s. 5.)



§ 106-568.8. Collection and disposition of assessment; report of receipts and disbursements; audit.

§ 106‑568.8.  Collection and disposition of assessment; report of receipts and disbursements; audit.

(a)        Fertilizer and feed assessments. In the event two‑thirds or more of the eligible farmers and producers participating in said referendum vote in favor of such assessment, then said assessment shall be collected for a period of six years under rules, regulations, and methods as provided for in this Article. The assessments shall be added to the wholesale purchase price of each ton of fertilizer, commercial feed, and/or their ingredients (except lime and land plaster) by the manufacturer of said fertilizer and feed. The assessment so collected shall be paid by the manufacturer into the hands of the North Carolina Commissioner of Agriculture on the same tonnage and at the same time and in the same manner as prescribed for the reporting of the inspection tax on commercial feeds and fertilizers as prescribed by G.S. 106‑284.40 and 106‑671. The Commissioner shall then remit the assessment for the total tonnage as reported by all manufacturers of commercial feeds, fertilizers, and their ingredients to the treasurer of the North Carolina Agricultural Foundation, Inc., who shall disburse such funds for the purposes herein enumerated and not inconsistent with provisions contained in the charter and bylaws of the North Carolina Agricultural Foundation, Inc. Signed copies of the receipts for such remittances made by the Commissioner to the treasurer of the North Carolina Agricultural Foundation, Inc., shall be furnished the Commissioner of Agriculture, the North Carolina Farm Bureau Federation, and the North Carolina State Grange. The treasurer of the North Carolina Agricultural Foundation, Inc., shall make an annual report at each annual meeting of the Foundation directors of total receipts and disbursements for the year and shall file a copy of said report with the Commissioner of Agriculture and shall make available a copy of said report for publication.

It shall be the duty of the Commissioner of Agriculture to audit and check the remittances of the assessment by the manufacturer to the Commissioner in the same manner and at the same time as audits and checks are made of remittances of the inspection tax on commercial feeds and fertilizers.

Any commercial feed excluded from the payment of the inspection fee required by G.S. 106‑284.40 shall nevertheless be subject to the assessment provided for by this Article and to quarterly tonnage reports to the Department of Agriculture and Consumer Services as provided for in G.S. 106‑284.40(c).

(b)        Tobacco Poundage Assessments. In the event two‑thirds or more of the eligible farmers and producers participating in the tobacco referendum vote in favor of the tobacco poundage assessment authorized under this Article, then said assessment shall be collected for a period of six years under rules, regulations, and methods adopted by the North Carolina Tobacco Research Commission. The North Carolina Tobacco Research Commission is exempt from the provisions of Chapter 150B of the General Statutes.

The assessments collected shall be remitted to the Department of Agriculture and Consumer Services to be expended under the direction of the Tobacco Research Commission for research and dissemination of research facts concerning tobacco. Any person that receives assessment funds from the Tobacco Research Commission shall file quarterly written reports with the Tobacco Research Commission on the receipt and expenditure of assessment funds. The Tobacco Research Commission may transfer assessments to the North Carolina Tobacco Foundation, Inc., to be held and invested by the Tobacco Foundation until such time as the Commission shall direct their expenditure for the purposes set forth in this section. (1951, c. 827, s. 8; 1967, c. 631, s. 1; 1975, c. 646; 1981, c. 181, s. 1; 1989, c. 770, s. 27; 1991, c. 102, s. 6; 1995, c. 239, s. 1; 1997‑261, s. 109; 1999‑172, s. 2.)



§ 106-568.9. Refunds to farmers.

§ 106‑568.9.  Refunds to farmers.

In the event such a referendum is carried in the affirmative and the assessment is levied and collected as herein provided and under the regulations to be promulgated by the duly certified agencies conducting the same, any farmer upon whom and against whom any such assessment shall have been added and collected under the provisions of this Article, if dissatisfied with the said assessment, shall have the right to demand of and receive from the treasurer of said North Carolina Agricultural Foundation, Inc., a refund of such amount so collected from such farmer or producer provided such demand for refund is made in writing within 30 days from the date of which said assessment is collected from such farmer or producer.  Provided, that the Department of Agriculture and Consumer Services shall make tobacco poundage assessment refunds to tobacco farmers when such demand for refund is made in writing by the tobacco farmer within 30 days of the close of the marketing season. (1951, c. 827, s. 9; 1991, c. 102, s. 7; 1997‑261, s. 109.)



§ 106-568.10. Subsequent referenda; continuation of assessment.

§ 106‑568.10.  Subsequent referenda; continuation of assessment.

If the assessment is defeated in the referendum, the governing boards of the North Carolina Farm Bureau Federation, the North Carolina State Grange, and the North Carolina Agricultural Foundation, Inc., shall have full power and authority to call another referendum for the purposes herein set out in the next succeeding year on the question of the annual assessment for six years.  In the event the assessment carried in a referendum by two‑thirds or more of the eligible farmers participating therein, such assessment shall be levied annually for the six years set forth in the call for such referendum and a new referendum may be called and conducted during the sixth year of such period on the question of whether or not such assessment shall be continued for the next ensuing six years.  Provided, that if the tobacco poundage assessment is defeated in the referendum, the governing boards of the North Carolina Farm Bureau Federation, Inc., the North Carolina State Grange, the North Carolina Tobacco Foundation, Inc., and Tobacco Growers Association of North Carolina, Incorporated, may call another referendum in the next succeeding year on the question of the annual assessment for six years.  If the tobacco assessment carried in a referendum by two‑thirds or more of the eligible farmers participating therein, the assessment shall be levied annually for the six years set forth in the call for the referendum and a new referendum may be called and conducted during the sixth year of the period on the question of whether or not the assessment shall be continued for the next ensuing six years. (1951, c. 827, s. 10; 1967, c. 631, s. 2; 1991, c. 102, s. 8.)



§ 106-568.11. Effect of more than one-third vote against assessment.

§ 106‑568.11.  Effect of more than one‑third vote against assessment.

If in such referendum called under the provisions of this Article more than one third of the farmers and producers in the State of North Carolina, eligible to participate and voting therein, shall vote in the negative and against the levying or collection of such assessment, then in such an event no assessment shall be levied or collected. (1951, c. 827, s. 11.)



§ 106-568.12. Effect of two-thirds vote in favor of assessment.

§ 106‑568.12.  Effect of two‑thirds vote in favor of assessment.

If in such referendum called under the provisions of this Article two thirds or more of the farmers or producers in the State of North Carolina, eligible to participate and voting therein, shall vote in the affirmative and in favor of the levying and collection of such assessment proposed in such referendum on the commodities covered thereby, then such assessment shall be collected in the manner prescribed herein (determined and announced by the agencies conducting such referendum). (1951, c. 827, s. 12.)



§ 106-568.13. North Carolina Agricultural Hall of Fame created.

Article 50B.

North Carolina Agricultural Hall of Fame.

§ 106‑568.13.  North Carolina Agricultural Hall of Fame created.

There is hereby created and established as an agency of the State of North Carolina the North Carolina Agricultural Hall of Fame. (1953, c. 1129, s. 1.)



§ 106-568.14. Board of directors; membership; compensation.

§ 106‑568.14.  Board of directors; membership; compensation.

The North Carolina Agricultural Hall of Fame shall be under the general supervision and control of a board of directors consisting of the following: the Commissioner of Agriculture of the State of North Carolina, who shall act as chairman; the Director of the North Carolina Agricultural Extension Service; the State Supervisor of Vocational Agriculture; the President of the North Carolina Farm Bureau Federation; the Master of the State Grange, the foregoing being ex officio members; and three members who shall be appointed by the Governor of North Carolina. All of said members shall serve without compensation. (1953, c. 1129, s. 2.)



§ 106-568.15. Terms of directors.

§ 106‑568.15.  Terms of directors.

One of the appointive members shall be appointed for a term of two years, one for a term of four years and one for a term of six years. The successor to each of the appointive members shall be appointed for a term of six years, and in case of a vacancy, the Governor is authorized to appoint a successor for the remainder of the unexpired term. The ex officio members shall serve so long as they hold their respective offices or positions which entitle them to ex officio membership on said board of directors. (1953, c. 1129, s. 3.)



§ 106-568.16. Admission of candidates to Hall of Fame.

§ 106‑568.16.  Admission of candidates to Hall of Fame.

The said board is hereby empowered to formulate rules and regulations governing acceptance and admission of candidates to said North Carolina Agricultural Hall of Fame, provided that no name shall be accepted until an authentic and written record of achievements of said person in agricultural activities shall have been presented to and accepted by a majority vote of said board created by this Article, and provided that both men and women are eligible for recognition. (1953, c. 1129, s. 4.)



§ 106-568.17. Acceptance of gifts, bequests and awards; display thereof.

§ 106‑568.17.  Acceptance of gifts, bequests and awards; display thereof.

The said board is hereby empowered to accept and receive gifts, bequests, and awards which are to become the sole property of said North Carolina Agricultural Hall of Fame and are to be kept in a proper manner in a suitable room or hall in some state‑owned building in Raleigh, provided that duplicates of such gifts, bequests, and awards may be displayed in a suitable room or hall in the School of Agriculture of the North Carolina State College of Agriculture and Engineering at Raleigh, North Carolina. (1953, c. 1129, s. 5.)



§ 106-568.18. Policy as to joint action of farmers.

Article 50C.

Promotion of Sale and Use of Tobacco.

§ 106‑568.18.  Policy as to joint action of farmers.

It is hereby declared to be in the public interest that the farmers of North Carolina who produce flue‑cured tobacco be permitted and encouraged to act jointly in promoting and stimulating, by organized methods and through the medium established for such purpose, export trade for flue‑cured tobacco and the use of tobacco everywhere. (1959, c. 309, s. 1.)



§ 106-568.19. Policy as to referendum on question of annual assessment.

§ 106‑568.19.  Policy as to referendum on question of annual assessment.

For the purpose of raising reasonable and necessary funds for producer participation in the operations of the agency set up under farmer sponsorship for the promotion of export trade in flue‑cured tobacco and the use of tobacco everywhere, it is proper, desirable, necessary and in the public interest that the farmers in this State engaged in the production of flue‑cured tobacco shall have  the opportunity and privilege of participating in a referendum to be held as hereinafter provided, in which referendum there shall be determined the question of whether or not the farmers of the State engaged in the production of flue‑cured tobacco shall levy upon themselves an annual assessment for the purposes herein stated. (1959, c. 309, s. 2.)



§ 106-568.20. Referendum on assessment for next three years.

§ 106‑568.20.  Referendum on assessment for next three years.

During the year 1989 or 1990 upon the exact date in such year as may be determined in the manner hereinafter set forth and under rules and regulations as established under the provisions of this Article, there shall be held in every county in North Carolina in which flue‑cured tobacco is produced a referendum to be participated in by all farmers engaged in the production of flue‑cured tobacco in which referendum said farmers shall vote upon the question of whether or not there shall be levied an annual assessment for a period of three years 1989, 1990 and 1991, or 1990, 1991, and 1992, such amount as may have been theretofore or as may be thereafter determined by the Board of Directors of Tobacco Associates, Inc., but not more than four dollars ($4.00) per acre per year on all flue‑cured tobacco acreage in the State of North Carolina.  Those farmers entitled to share in the crop of flue‑cured tobacco or in the proceeds of such crop because of sharing in the risk of production shall be deemed to be engaged in the production of such tobacco. (1959, c. 309, s. 3; 1987, c. 294, s. 1; 1989, c. 349, s. 1.)



§ 106-568.21. Effect of more than one-third vote against assessment in referendum.

§ 106‑568.21.  Effect of more than one‑third vote against assessment in referendum.

If in such referendum more than one‑third of the tobacco farmers eligible to participate therein and voting therein shall vote in the negative and against the levying or collection of such assessment, then no assessment shall be levied or collected pursuant to that referendum. (1959, c. 309, s. 4; 1987, c. 294, s. 2.)



§ 106-568.22. Effect of two-thirds vote for assessment in referendum.

§ 106‑568.22.  Effect of two‑thirds vote for assessment in referendum.

If in such referendum two‑thirds or more of the eligible tobacco farmers voting therein shall vote in the affirmative and in favor of the levying or collection of such assessment to be determined by the board of directors of Tobacco Associates, Incorporated, but in an amount of not more than four dollars ($4.00) per acre per year on all flue‑cured tobacco acreage in the State of North Carolina, then such assessment shall be collected in the manner hereinafter provided. (1959, c. 309, s. 5; 1987, c. 294, s. 3; 1989, c. 349, s. 2.)



§ 106-568.23. Regulations as to referendum; notice to farm organizations and county agents.

§ 106‑568.23.  Regulations as to referendum; notice to farm organizations and county agents.

The exact date, on which such referendum shall be held and the hours, voting places, and rules and regulations under which such referendum shall be conducted, shall be established and determined by the board of directors of the North Carolina corporation known and designated as Tobacco Associates, Incorporated, established under the leadership of farm organizations in the State of North Carolina for the purpose of stimulating, developing and expanding export trade for flue‑cured tobacco and the use of tobacco everywhere; the said referendum date, hours, voting places, rules and regulations with respect to the holding of such referendum shall be published through the medium of the public press in the State of North Carolina by said board of directors at least 15 days before the holding of such referendum, and direct written notice thereof shall likewise be given to all farm organizations within the State of North Carolina and to each county agent in any county in which flue‑cured tobacco is grown. (1959, c. 309, s. 6; 1987, c. 294, s. 4.)



§ 106-568.24. Distribution of ballots; arrangements for holding referendum; declaration of results.

§ 106‑568.24. Distribution of ballots; arrangements for holding referendum; declaration of results.

The said board of directors of Tobacco Associates, Incorporated, shall likewise prepare and distribute in advance of said referendum all necessary ballots for the purpose thereof, and shall under the rules and regulations promulgated by said board arrange for the necessary poll holders for conducting the said referendum; and following such referendum and within 10 days thereafter the said board of directors shall canvass and publicly declare the results of such referendum. (1959, c. 309, s. 7; 1987, c. 294, s. 5.)



§ 106-568.25. Question at referendum.

§ 106‑568.25.  Question at referendum.

Said referendum shall be upon the question of whether or not the farmers eligible for participation therein and voting therein shall favor an assessment upon themselves for the period of the next three tobacco marketing years, in an amount in each of said years as determined by or to be determined by the board of directors of Tobacco Associates, Incorporated but not more than four dollars ($4.00) per acre per year on all flue‑cured tobacco acreage in the State of North Carolina, for the purpose of providing farmer participation in the fund and through the agency established for the stimulation, expansion and development of export markets for flue‑cured tobacco and the encouragement of the use of flue‑cured tobacco everywhere. (1959, c. 309, s. 8; 1987, c. 294, s. 6; 1989, c. 349, s. 3.)



§ 106-568.26. Collection of assessments; custody and use of funds.

§ 106‑568.26.  Collection of assessments; custody and use of funds.

In the event two‑thirds or more of the eligible farmers voting therein shall vote in favor of such assessment, then the said assessment shall be collected annually for the years herein set forth and under such method, rules and regulations as may be determined by the board of directors of the said Tobacco Associates, Incorporated, and the said assessment so collected shall be paid into the treasurer [treasury] of said Tobacco Associates, Incorporated, to be used along  with funds from other sources, for the purpose of stimulating, developing and expanding export trade for flue‑cured tobacco and encouraging the use of flue‑cured tobacco everywhere. (1959, c. 309, s. 9.)



§ 106-568.27. Required affirmative vote of directors of Tobacco Associates, Incorporated.

§ 106‑568.27.  Required affirmative vote of directors of Tobacco Associates, Incorporated.

No assessment shall be made pursuant to this Article unless same shall receive the affirmative vote of not less than two‑thirds of the members of the board of directors of Tobacco Associates, Incorporated, including the affirmative vote of not less than two thirds of such board members who were elected by North Carolina farm organizations. (1959, c. 309, s. 10.)



§ 106-568.28. Right of farmers dissatisfied with assessments; time for demanding refund.

§ 106‑568.28.  Right of farmers dissatisfied with assessments; time for demanding refund.

In the event any referendum authorized by this Article is carried in the affirmative by such two‑thirds vote and the assessment  is levied and collected as herein provided and under the regulations to be promulgated by the board of directors of Tobacco Associates, Incorporated, any farmer or tobacco producer upon whom and against whom any such annual assessment shall have been levied and collected under the provisions of this Article, if dissatisfied with the said assessment, shall have the right to demand of and receive from the treasurer of said Tobacco Associates, Incorporated, a refund of such annual assessment so collected from such farmer or producer of tobacco, provided such demand for refund is made in writing within 30 days from the last date on which such assessment is collected from such farmer or producer or deducted from the proceeds of the sale of tobacco of such farmer or producer. (1959, c. 309, s. 11; 1987, c. 294, s. 7.)



§ 106-568.29. Subsequent referendum after defeat of assessment.

§ 106‑568.29.  Subsequent referendum after defeat of assessment.

In the event any referendum conducted as provided for in this Article shall not be supported by two‑thirds or more of those voting therein, then the board of directors of Tobacco Associates, Incorporated shall have full power and authority to call another referendum for the purposes herein set forth in any succeeding year, on the question of an annual assessment for the next three tobacco marketing years or less. If the referendum is carried as provided in this Article, then the assessments may be levied and collected as provided in this Article. (1959, c. 309, s. 12; 1989, c. 349, s. 4.)



§ 106-568.30. Referendum as to continuance of assessments approved at prior referendum.

§ 106‑568.30.  Referendum as to continuance of assessments approved at  prior referendum.

In the event any referendum, held at any time under the provisions of this Article, is carried by the vote of two‑thirds or more of the eligible farmers participating therein and assessments in pursuance thereof are being levied annually, then the board of directors of Tobacco Associates, Incorporated shall, in its discretion, have full power and authority to call and conduct another referendum in which the farmers and producers of flue‑cured tobacco shall vote upon the question of whether or not assessments under this Article shall be continued for the next three tobacco marketing years. If the referendum is carried as provided in this Article, then assessments may be levied and collected as provided in this Article. (1959, c. 309, s. 13; 1987, c. 294, s. 8.)



§ 106-568.31. Filing and publication of financial statement by treasurer of Tobacco Associates, Incorporated.

§ 106‑568.31.  Filing and publication of financial statement by treasurer of Tobacco Associates, Incorporated.

The treasurer of Tobacco Associates, Incorporated shall, within 60 days after the end of any fiscal year, file with the State Auditor a financial statement as of the end of the fiscal year and a detailed statement of operations for the year ended. Further a condensed statement of the financial condition and operating expenses for said fiscal year shall be published in a newspaper of general circulation, if one exists, in each county from which assessments are collected. (1959, c. 309, s. 14; 1987, c. 294, s. 9.)



§ 106-568.32. Repealed by Session Laws 1987, c. 294. s. 11.

§ 106‑568.32.  Repealed by Session Laws 1987, c. 294. s. 11.



§ 106-568.33. Effect of Article on prior acts.

§ 106‑568.33.  Effect of Article on prior acts.

Insofar as the provisions of this Article are different from and in conflict with the provisions of Chapter 511, Session Laws of 1947 and Chapter 63, Session Laws of 1951, to the extent of such conflict the provisions of this Article shall be applicable and shall  supersede and prevail over the provisions of said former acts and all provisions of this Article shall be in full effect. So long as assessments are made under this Article, no assessment shall be made and collected under the provisions of Chapter 511, Session Laws of 1947, as amended. (1959, c. 309, s. 16.)



§ 106-568.34. Alternate method for levy of assessment.

§ 106‑568.34.  Alternate method for levy of assessment.

At any time when it may be found by the Board of Directors of Tobacco Associates, that it is not reasonably feasible to base the authorization of an assessment or the making of an assessment or the collection of an assessment on a "per‑acre" unit, then the Board of Directors of Tobacco Associates, by an affirmative vote of not less than two thirds of its members (which vote shall include the affirmative vote of not less than two thirds of the board members who were elected by North Carolina farm organizations), may use a "tobacco poundage" unit as the basis for the authorization or making or collecting an assessment. No alternative assessment for any year after 1988 shall exceed one‑fifth cent (1/5¢) per pound of the flue‑cured tobacco marketed by each farmer. The amount of any alternate assessment, based upon a "tobacco poundage" unit as permitted by the provisions of this section shall not be related to or limited by the amount of the assessment which could be authorized, made or collected if it were based upon a "per‑acre" unit. (1973, c. 81; 1979, c. 474, s. 1; 1987, c. 294, s. 10; 1989, c. 349, s. 5.)



§ 106-568.35. Alternate provision for referendum voting by mail.

§ 106‑568.35.  Alternate provision for referendum voting by mail.

(a)        At any time when it may be found that it is not desirable or reasonably possible to conduct a referendum by written ballots to be cast at polling places (as provided in G.S. 106‑568.23 and 106‑568.24 of this Article), the board of directors of Tobacco Associates, Incorporated, by an affirmative vote of not less than two‑thirds of its members (which vote shall include the affirmative vote of not less than two thirds of such board members who were elected by North Carolina farm organizations), may prescribe and provide for a vote by mail by written or printed ballot.

(b)        In the event that the board of directors shall decide to conduct the referendum by mail vote, the board shall prescribe the rules and regulations under which such mail referendum shall be conducted; shall provide the necessary ballots and cause them to be mailed to the farmers of North Carolina who are engaged in the production of flue‑cured tobacco; shall provide envelopes for the return of such ballots by individual voters; shall cause to be published through the medium of the public press in the State of North Carolina notice of the holding  of such referendum at least 15 days before the mailing out of the ballots; shall give direct written notice of such proposed mail referendum to all statewide farm organizations within the State of North Carolina and to each county agent in each county in which flue‑cured tobacco is grown; shall provide a closing date for the return of the ballots; shall provide for the receipt and safeguarding of such ballots; and, within 30 days of the date set as the latest date for the return of such ballots, shall canvass the ballots and publish and declare the results of such referendum. (1975, c. 125; 1987, c. 294, s. 12.)



§ 106-568.36. Maximum levy after 1988.

§ 106‑568.36.  Maximum levy after 1988.

The maximum amount which may be authorized in any referendum held pursuant to the provisions of this Article during 1989 or thereafter, and the maximum amount which may be assessed, collected or levied for any year after 1988 by the Board of Directors of Tobacco Associates pursuant to the provisions of this Article, is four dollars ($4.00) per acre per year on all flue‑cured tobacco acreage in the State, or, under the alternate method for levy of assessment set out in G.S. 106‑568.34, one‑fifth cent (1/5¢) per pound of the flue‑cured tobacco marketed by each farmer. (1979, c. 474, s. 2; 1987, c. 294, s. 13; 1989, c. 349, s. 6.)



§ 106-568.37. Report on use of assessments.

§ 106‑568.37.  Report on use of assessments.

The Board of Directors of the Tobacco Associates, Incorporated shall make an annual written report of the financial transactions and a financial statement concerning the receipts and disbursements of the revenue from the assessment.  A copy of the report shall be provided by the Board of Directors of the Tobacco Associates, Incorporated to the Commissioner of Agriculture, the Dean of the College of Agriculture and Life Sciences at North Carolina State University, the North Carolina Farm Bureau Federation, the North Carolina State Grange, and the Bright Belt Warehouse Association. (1989, c. 349, s. 7.)



§§ 106-569 through 106-579: Repealed by Session Laws 1975, c. 179, s. 16.

Article 51.

Inspection and Regulation of Sale of Antifreeze Substances and Preparations.

§§ 106‑569 through 106‑579:  Repealed by Session Laws 1975, c. 179, s. 16.



§ 106-579.1. Short title.

Article 51A.

North Carolina Antifreeze Law of 1975.

§ 106‑579.1.  Short title.

This Article shall be known as the "North Carolina Antifreeze Law of 1975." (1975, c. 719, s. 1.)



§ 106-579.2. Purpose.

§ 106‑579.2.  Purpose.

It is desirable that there should be uniformity between the requirements of the several states. Therefore, the Board and Commission are directed, consistent with the purposes of this Article, to so enforce this Article as to strive for achievement of such uniformity and are also authorized and empowered to cooperate with and enter into agreements with any other agency of this State, or any other state regulating antifreeze, for the purpose of carrying out the provisions of this Article and securing uniformity of regulations in conformity to the primary standards established by this Article. (1975, c. 719, s. 2.)



§ 106-579.3. Definitions.

§ 106‑579.3.  Definitions.

As used in this Article, the following words and phrases have the following meanings:

(1)        "Advertisement" means all representations disseminated in any manner or by any means, other than by labeling, for the purpose of inducing, or which are likely to induce, directly or indirectly, the purchase of antifreeze products.

(2)        "Antifreeze" means any substance or preparation sold, distributed or intended for use as the cooling liquid, or to be added to the cooling liquid, in the cooling system of internal combustion engines of motor vehicles to prevent freezing of the cooling liquid or to lower its freezing point.

(3)        "Antifreeze‑coolant" or "antifreeze and summer coolant" or "summer coolant" means any substance as defined in (2) above which also is sold, distributed or intended for raising the boiling point of water or for the prevention of engine overheating whether or not used as a year‑round cooling system fluid. Unless otherwise stated, the term "antifreeze"  includes "antifreeze," "antifreeze‑coolant," "antifreeze and summer coolant," and "summer coolant."

(4)        "Board" means the North Carolina State Board of Agriculture,  as defined by G.S. 106‑2.

(5)        "Commissioner" means the Commissioner of Agriculture of the State of North Carolina.

(6)        "Distribute" means to hold with intent to sell, offer for sale, to sell, barter or otherwise supply to the consumer.

(7)        "Home consumer‑sized package" as used in G.S. 106‑579.9(12) shall refer to packages of one fluid U.S. gallon or less.

(8)        "Label" means any display of written, printed, or graphic matter on, or attached to, a package, or to the outside individual container or wrapper of the package.

(9)        "Labeling" means (i) the labels and (ii) any other written, printed or graphic matter accompanying a package.

(10)      "Package" means (i) a sealed tamperproof retail package, drum, or other container designed for the sale of antifreeze directly to the consumer or (ii) a container from which the antifreeze may be installed directly by the seller into the cooling system, but does not include shipping containers containing properly labeled inner containers.

(11)      "Person," as used in this Article, shall be construed to mean both the singular and plural as the case demands, and shall include individuals, partnerships, corporations, companies and associations. (1949, c. 1165; 1975, c. 719, s. 3.)



§ 106-579.4. Registrations.

§ 106‑579.4.  Registrations.

On or before the first day of July of each year, and before any antifreeze may be distributed for the permit year beginning July 1, the manufacturer, packager, or person whose name appears on the label shall make application to the Commissioner on forms provided by the latter for registration for each brand of antifreeze which he desires to distribute. The application shall be accompanied by specimens or facsimiles of labeling for all container sizes to be distributed, when requested by the Commissioner; a license and inspection fee of two hundred fifty dollars ($250.00) for each brand of antifreeze and a properly labeled sample of the antifreeze shall also be submitted at this time. The Commissioner may inspect, test, or analyze the antifreeze and review the labeling. If the antifreeze is not adulterated or misbranded, if it meets the standards established and promulgated by the Board, and if the said antifreeze is not such a type or kind that is in violation of this Article, the Commissioner shall thereafter issue a written license or permit authorizing the sale of such antifreeze in this State for the fiscal year in which the license or inspection fee is paid. If the antifreeze is adulterated or misbranded, if it fails to meet standards promulgated by the Board, or is in violation of this Article or regulations thereunder, the Commissioner shall refuse to register the antifreeze, and he shall return the application to the applicant, stating how the antifreeze or labeling is not in conformity. If the Commissioner shall, at a later date, find that a properly registered antifreeze product has been materially altered or adulterated, or a change has been made in the name, brand or trademark under which the antifreeze is sold, or that it violates the provisions of this Article, or that it violates regulations, definitions or standards duly promulgated by the Board, he shall notify the applicant that the license authorizing sale of the antifreeze is canceled. No antifreeze license shall be canceled unless the registrant shall have been given an opportunity to be heard before the Commissioner or his duly designated agent and to modify his application in order to comply with the requirements of this Article and regulations, definitions, and standards promulgated by the Board. All fees received by the Commissioner shall be placed in the Department of Agriculture and Consumer Services fund for the purpose of supporting the antifreeze enforcement and testing program. (1949, c. 1165; 1975, c. 719, s. 4; 1997‑261, s. 109.)



§ 106-579.5. Adulteration.

§ 106‑579.5.  Adulteration.

Antifreeze shall be deemed to be adulterated:

(1)        If, in the form in which it is sold and directed to be used, it would be injurious to the cooling system in which it is installed, or if, when used in such cooling system, it would make the operation of the engine dangerous to the user.

(2)        If its strength, quality, or purity falls below the standard  of strength, quality, or purity established by the Board for the particular type or composition of antifreeze product. (1949, c. 1165; 1975, c. 719, s. 5.)



§ 106-579.6. Misbranding.

§ 106‑579.6.  Misbranding.

Antifreeze shall be deemed to be misbranded:

(1)        If it does not bear a label which (i) specifies the identity of the product, (ii) states the name and place of business of the registrant, (iii) states the correct net quantity of contents (in terms of liquid measure) separately and accurately in a uniform location upon the principal display panel, and (iv) contains a statement warning of any hazard of substantial injury to human beings which may result from the intended use or reasonably foreseeable misuse of the antifreeze, as provided by applicable federal and State product safety laws.

(2)        If the label on a container of less than five gallons, or the labeling for a container of five gallons or more, does not contain a statement or chart showing the appropriate amount, percentage, proportion or concentration of the antifreeze to be used to provide (i) claimed protection from freezing at a specified degree or degrees of temperature, (ii) claimed protection from corrosion, or (iii) claimed increase of boiling point or protection from overheating.

(3)        If its labeling contains any claim that it has been approved  or recommended by the Commissioner or the State of North Carolina.

(4)        If its labeling is false, deceptive, or misleading. (1949, c. 1165; 1975, c. 719, s. 6.)



§ 106-579.7. Rules and regulations.

§ 106‑579.7.  Rules and regulations.

(a)        The Board is authorized to promulgate such reasonable rules, regulations and standards for antifreezes as are specifically authorized in this Article and such other reasonable rules and regulations as may be necessary for the efficient enforcement of this  Article and the protection of the public. The Board is authorized to promulgate regulations banning the distribution in North Carolina of any type of product not suitable for antifreeze usage in modern internal combustion engines or motor vehicles, whether by reason of potential damage to the cooling system, improper heat transfer from the engine, absence of a convenient and suitable test method for measuring freeze protection, or other reason bearing upon the ultimate effect of the product when used in such automotive cooling systems. Before the issuance, amendment, or repeal of any rule, regulation or standard authorized by this Article, the Board shall publish the proposed regulation, amendment, or notice to repeal an existing regulation in a manner reasonably calculated to give interested parties, including all current registrants, adequate notice and shall afford all interested persons an opportunity to present their views thereon, orally or in writing, within a reasonable period of time. After consideration of all views presented by interested persons, the Board shall take appropriate action as dictated by the material weight of objective information presented to the Board.

(b)        The Commissioner shall administer this Article by inspections,  chemical analyses and other appropriate methods. The Commissioner shall also execute all orders, rules and regulations established by the Board. All authority vested in the Commissioner by virtue of the provisions of this Article may, with like force and effect, be executed by such agents of the Commissioner as he shall designate for such purpose; provided, however, that confidential formula information referred to in G.S. 106‑579.11 must be confined to the files of the administrative chemist specifically designated by the Commissioner to  handle such information. (1949, c. 1165; 1975, c. 719, s. 7.)



§ 106-579.8. Inspection, sampling and analysis.

§ 106‑579.8.  Inspection, sampling and analysis.

The Commissioner, or his authorized agent, shall have free access at reasonable hours to all places and property in this State where antifreeze is manufactured, stored, transported, or distributed, or offered or intended to be offered, for sale, including the right to inspect and examine all antifreeze there found, and to take reasonable samples of such antifreeze for analysis together with specimens of labeling. All samples so taken shall be properly sealed and sent to the Department of Agriculture and Consumer Services laboratories for examination together with all labeling appertaining thereto. It shall be the duty of the Commissioner to examine promptly all samples received in connection with the administration and enforcement of this Article and to report the results of such examination to the owner and registrant of the antifreeze. (1949, c. 1165; 1975, c. 179, s. 8; 1997‑261, s. 109.)



§ 106-579.9. Prohibited acts.

§ 106‑579.9.  Prohibited acts.

It shall be unlawful to:

(1)        Distribute any antifreeze which is adulterated or misbranded.

(2)        Distribute any antifreeze which has been banned by the Board.

(3)        Distribute any antifreeze which has not been registered in accordance with G.S. 106‑579.4 or whose labeling is different from that accepted for registration; provided, that any antifreeze declared to be discontinued by the registrant must be registered by the registrant for one full year after distribution is discontinued; provided further, that any antifreeze in channels of distribution after the aforesaid registration period may be confiscated and disposed of by the Commissioner, unless the antifreeze is acceptable for registration and is continued to be registered by the manufacturer or the person offering the antifreeze for wholesale or retail sale.

(4)        Refuse to permit entry or inspection or to permit the acquisition of a sample of antifreeze as authorized by G.S. 106‑579.8.

(5)        Dispose of any antifreeze that is under "stop sale" or "withdrawal from distribution" order in accordance with G.S. 106‑579.10.

(6)        Distribute any antifreeze unless it is in the registrant's or manufacturer's unbroken package or is installed by the seller into the cooling system of the purchaser's vehicle directly from the registrant's or manufacturer's package, and the label on such package if less than five gallons, or the labeling of such package if five gallons or more, does not bear the information required by G.S. 106‑579.6(1), (2), (3), and (4).

(7)        Use the term "ethylene glycol" in connection with the name of a product which contains other glycols unless it is qualified by the word "base," "type," or similar word, and unless the product meets the following requirements:

a.         It consists essentially of ethylene glycol;

b.         If it contains suitable glycols other than ethylene glycol, that no more than a maximum of fifteen percent (15%) of such other glycols be present;

c.         It contains a minimum total glycol content of ninety‑three percent (93%) by weight;

d.         The specific gravity is corrected to give reliable freezing‑point readings on a commercial ethylene glycol type hydrometer; and

e.         The freezing point of a fifty percent (50%) by volume aqueous mixture of the antifreeze shall not be above ‑34º F.

(8)        Refuse, when requested, to permit a purchaser to see the container from which antifreeze is drawn for installation into the purchaser's vehicle.

(9)        Refill any container bearing a registered label, unless by the registrant or his duly designated jobber, under regulations established by the Board.

(10)      Distribute any antifreeze for which a practical, rapid means for measuring the freeze protection by the user is not readily available, whether by hydrometer or other means.

(11)      Distribute antifreeze which is in violation of the Federal Poison Prevention Packaging Act and regulations and related federal and State product safety laws and regulations.

(12)      Distribute antifreeze in home consumer‑sized packages which are constructed of either transparent or translucent packaging materials.

(13)      Disseminate any false or misleading advertisement relating to an antifreeze product. (1975, c. 719, s. 9.)



§ 106-579.10. Enforcement.

§ 106‑579.10.  Enforcement.

(a)        When the Commissioner finds any antifreeze being distributed in violation of any of the provisions of this Article or of any of the rules and regulations duly promulgated and adopted under this Article by the Board, he may issue and enforce a written or printed "stop sale" or "withdrawal from distribution" order, warning the distributor not to dispose of any of the lot of antifreeze in any manner until written permission is given by the Commissioner or the court. Copies of such orders shall also be sent by certified mail to the registrant and to the person whose name and address appears on the labeling of the antifreeze. The Commissioner shall release for distribution the lot of antifreeze so withdrawn when said provisions of this Article and applicable rules and regulations have been complied with. If compliance is not obtained within 30 days of the date of notification to the registrant and the person whose name and address appears on the label, the Commissioner may begin proceedings for condemnation.

(b)        Notwithstanding the provisions of subsection (a) of this section, any lot of antifreeze not in compliance with said provisions and regulations shall be subject to seizure upon complaint of the Commissioner to the district court in the county in which said antifreeze is located. In the event the court finds said antifreeze to be in violation of this Article and its duly adopted regulations, it may then order the condemnation of said antifreeze and the same shall be disposed of in any manner consistent with the rules and regulations of the Board and the laws of the State at the expense of the claimants thereof, under the supervision of the Commissioner; and all court costs and fees, and storage and other proper expenses, shall be taxed against the claimant of such article or his agent; provided, however, that in no instance shall the disposition of said antifreeze be ordered by the court without first giving 30 days' notice, by certified mail at his last known address, to the owner of same, if he is known to the Commissioner, and to the registrant, if the antifreeze is registered, at the address shown on the label or on the registration certificate, so that such persons may apply to the court for the release of said antifreeze or for permission to process or relabel said antifreeze so as to bring it into compliance with this Article. When the violation can be corrected by proper labeling, processing of the product, or other action, the court, after all costs, fees and expenses incurred by the Commissioner have been paid and a good and sufficient bond, conditioned that such article shall be so corrected, has been executed, may by order direct that such article be delivered to the claimant thereof for such action as necessary to bring it into compliance with this Article and regulations under the supervision of the Commissioner. The expense of such supervision shall be paid by the claimant. Such bond shall be returned to the claimant of the article on representation to the court by the Commissioner that the antifreeze is no longer in violation of this Article, and that the expenses of such supervision have been paid.

(c)        A copy of the analysis made by any chemist of the Department of Agriculture and Consumer Services of any antifreeze certified to by him shall be administered as evidence in any court of the State on trial of any issue involving the merits of antifreeze as defined and covered by this Article.

(d)        When the Commissioner finds any antifreeze being distributed in violation of any of the provisions of this Article or of any of the rules and regulations duly promulgated and adopted by the Board, he may request, and the person whose name and address appears on the labeling or the person who is primarily responsible for the product must promptly supply to him, the distribution data for such product in this State, so as to assure that violative products are not further distributed herein and that an orderly withdrawal from distribution may be attained where necessary to protect the public interest. (1949, c. 1165; 1975, c. 719, s. 10; 1997‑261, s. 109.)



§ 106-579.11. Submission of formula.

§ 106‑579.11.  Submission of formula.

When application for a license or permit to sell antifreeze in this State is made to the Commissioner, he may require the applicant to furnish a statement of the formula or contents of such antifreeze, which said statement shall conform to rules and regulations established by the Commissioner; provided, however, that the statement of formula or contents may state the content of inhibitor ingredients in generic terms if such inhibitor ingredients total less than five percent (5%) by weight of the antifreeze and if in lieu thereof the manufacturer, packer, seller or distributor furnishes the Commissioner with satisfactory evidence, other than by disclosure of the actual chemical names and percentages of the inhibitor ingredients, that the said antifreeze is in conformity with this Article and any rules and regulations promulgated and adopted by the Board.  All statements of content, formulas or trade secrets furnished under this section shall be privileged and confidential and shall not be made public or open to the inspection of any person, firm, association or corporation other than the Commissioner.  All such statements of contents shall not be subject to subpoena nor shall the same be exhibited or disclosed before any administrative or judicial tribunal by virtue of any order or subpoena of such tribunal unless with the consent of the applicant furnishing such statements to the Commissioner; provided, however, that in emergency situations information may be revealed to physicians or to other qualified persons for use in preparation of antidotes.  The disclosure of any such information, except as provided in this section, shall be a Class 2 misdemeanor. (1949, c. 1165; 1975, c. 719, s. 11; 1993, c. 539, s. 806; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-579.12. Violation.

§ 106‑579.12.  Violation.

(a)        Any person who shall be adjudged to have violated any provision of this Article, or any regulation of the Board adopted pursuant to this Article, shall be guilty of a Class 2 misdemeanor.  In addition, if any person continues to violate or further violates any provision of this Article after written notice from the Commissioner, the court may determine that each day during which the violation continued or is repeated constitutes a separate violation subject to the foregoing penalties.

(b)        Nothing in this Article shall be construed as requiring the Commissioner to: (i) report for prosecution, or (ii) institute seizure proceedings, or (iii) issue a "stop sale" or "withdrawal from distribution" order, as a result of minor violations of the Article, or when he believes the public interest will best be served by suitable notice of warning in writing to the registrant or the person whose name and address appears on the labeling.

(c)        It shall be the duty of each district attorney to whom any violation is reported to cause appropriate proceedings to be instituted and prosecuted in a court of competent jurisdiction without delay.

(d)        The Commissioner is hereby authorized to apply for and the court to grant a temporary restraining order and a preliminary or permanent injunction restraining any person from violating or continuing to violate any of the provisions of this Article or any rules or regulations promulgated under the Article notwithstanding the existence of other remedies at law.

(e)        Any person adversely affected by an act, order, or ruling made pursuant to the provisions of this Article may within 30 days thereafter bring action in the Superior Court of Wake County for judicial review of such act, order or ruling according to the provisions of Article 33 of Chapter 143 of the General Statutes. (1949, c. 1165; 1973, c. 47, s. 2; 1975, c. 719, s. 12; 1993, c. 539, s. 807; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-579.13. Publications.

§ 106‑579.13.  Publications.

(a)        The Commission [Commissioner] may publish or furnish, upon request, a list of the brands and classes or types of antifreeze inspected by the State Chemist during the fiscal year which have been  found to be in accord with this Article and for which a license or permit for sale has been issued.

(b)        The Commissioner may cause to be published from time to time reports summarizing all judgments, decrees, and court orders which have been rendered under this Article including the nature of the charge and the disposition thereof.

(c)        The Commissioner may also cause to be disseminated such information regarding antifreezes as he deems necessary in the interest of protection of the public. Nothing in this section shall be construed to prohibit the Commissioner from collecting, reporting, and illustrating the results of the investigations of the Department. (1975, c. 719, s. 13.)



§ 106-579.14. Exclusive jurisdiction.

§ 106‑579.14.  Exclusive jurisdiction.

Jurisdiction in all matters pertaining to the distribution, sale and transportation of antifreeze by this Article are vested exclusively in the Board and Commissioner. (1975, c. 719, s. 15.)



§ 106-580. Short title.

Article 52.

Agricultural Development.

§ 106‑580.  Short title.

This Article may be cited as the "Agricultural Development Act." (1959, c. 1177, s. 1.)



§ 106-581. Intent and purpose.

§ 106‑581.  Intent and purpose.

It is hereby declared to be the intent and purpose of this Article to provide for a plan of assistance to the farmers and other citizens of this State in increasing agricultural income by making available to the various counties of the State the full resources of the Agricultural Extension Service, and other facilities, within the said counties, by means of the Farm and Home Development Program and the Rural Development Program as authorized by Title 7, United States Code, and other existing agricultural agencies. (1959, c. 1177, s. 2.)



§ 106-581.1. Agriculture defined.

§ 106‑581.1.  Agriculture defined.

For purposes of this Article, the terms "agriculture", "agricultural", and "farming" refer to all of the following:

(1)        The cultivation of soil for production and harvesting of crops, including but not limited to fruits, vegetables, sod, flowers and ornamental plants.

(2)        The planting and production of trees and timber.

(3)        Dairying and the raising, management, care, and training of livestock, including horses, bees, poultry, and other animals for individual and public use, consumption, and marketing.

(4)        Aquaculture as defined in G.S. 106‑758.

(5)        The operation, management, conservation, improvement, and maintenance of a farm and the structures and buildings on the farm, including building and structure repair, replacement, expansion, and construction incident to the farming operation.

(6)        When performed on the farm, "agriculture", "agricultural", and "farming" also include the marketing and selling of agricultural products, agritourism, the storage and use of materials for agricultural purposes, packing, treating, processing, sorting, storage, and other activities performed to add value to crops, livestock, and agricultural items produced on the farm, and similar activities incident to the operation of a farm. (1991, c. 81, s. 1; 2005‑390, s. 18; 2006‑255, s. 6.)



§ 106-582. Counties authorized to utilize facilities to promote programs.

§ 106‑582.  Counties authorized to utilize facilities to promote programs.

The several counties of this State are hereby authorized to utilize the facilities of existing extension and other agricultural advisory committees for the purpose of installing and promoting the Farm and Home Development Program and/or the Rural Development Program, or other program within the purview of this Article, in the said counties; or, the several counties may, within their discretion,  with the cooperation of the Agricultural Extension Service, create such new additional committees as may be needed for this purpose. (1959, c. 1177, s. 3.)



§ 106-583. Policy of State; cooperation of departments and agencies with Agricultural Extension Service.

§ 106‑583.  Policy of State; cooperation of departments and agencies with Agricultural Extension Service.

It is declared to be the policy of the State of North Carolina to promote the efficient production and utilization of the products of the soil as essential to the health and welfare of our people and to promote a sound and prosperous agriculture and rural life as indispensable to the maintenance of maximum prosperity. For the attainment of these objectives the North Carolina Department of Agriculture and Consumer Services, the School of Agriculture of North Carolina College and each and every other department and agency of the State of North Carolina is hereby empowered to cooperate with the Agricultural Extension Service and the committees authorized by this Article to provide: Development of new and improved methods of production, marketing, distribution, processing and utilization of plant and animal commodities at all stages from the original producer through to the ultimate consumer; development of present, new, and extended uses and markets for agricultural commodities and by‑products as food or in commerce, manufacture or trade; introduction and breeding of new and useful agricultural crops, plants and animals, particularly those plants and crops which may be adapted to utilization in chemical and manufacturing industries; research, counsel and advice on new and more profitable uses of our resources of agricultural manpower, soils, plants, animals and equipment than those to which they are now devoted; methods of conservation, development, and use of land, forest, and water resources for agricultural purposes; guidance in the design, development, and more efficient and satisfactory use of farm buildings, farm homes, farm machinery, including the application of electricity, water and other forms of power; techniques relating to the diversification of farm enterprises, both as to the type of commodities produced, and as to the types of operations performed, on the individual farm; and assistance in appraising opportunities for making fuller use of the natural, human and community resources in the various counties of this State to the end that the income and level of living of rural people be increased. (1959, c. 1177, s. 4; 1997‑261, s. 109; 1997‑443, s. 11A.118(a).)



§ 106-584. Maximum use of existing research facilities.

§ 106‑584.  Maximum use of existing research facilities.

In effectuating the purposes of this Article, maximum use may be made of existing research facilities owned or controlled by the State of North Carolina or by the federal government and of the facilities of the State and federal extension services. (1959, c. 1177, s. 5.)



§ 106-585. Appropriations by counties; funds made available by Congress.

§ 106‑585.  Appropriations by counties; funds made available by Congress.

The several counties of this State are hereby authorized to make such appropriations and expend such funds as shall be necessary to defray any part of the expenses of the programs authorized by this Article, including the salaries of the extension agents, special agents and other necessary personnel, and any funds made available by the Congress of the United States for this purpose may be accepted and used therefor. (1959, c. 1177, s. 6.)



§ 106-586. Authority granted by Article supplementary.

§ 106‑586.  Authority granted by Article supplementary.

The authority granted by this Article is in addition to that granted to the Extension Service by the Congress of the United States and in no way infringes upon the administrative authority of the director of the Extension Service or the existing policies of the Extension Service. (1959, c. 1177, s. 7.)



§ 106-587. Local appropriations.

§ 106‑587.  Local appropriations.

Each county and city in this State is authorized to make appropriations for the purposes of this Article and to fund them by levy of property taxes pursuant to G.S. 153A‑149 and G.S. 160A‑209 and by the allocation of other revenues whose use is not otherwise restricted by law. (1959, c. 1177, s. 8; 1973, c. 803, s. 10.)



§§ 106-588 through 106-600. Reserved for future codification purposes.

§§ 106‑588 through 106‑600.  Reserved for future codification purposes.



§ 106-601. Definitions.

Article 53.

Grain Dealers.

§ 106‑601.  Definitions.

(a)        "Cash buyer" means any grain dealer who pays the producer, or his representative at the time of obtaining title, possession or control of grain, the full agreed price of such grain in coin or currency, lawful money of the United States, certified checks, cashier's checks or drafts issued by a bank.

(b)        "Commissioner" means the North Carolina Commissioner of Agriculture.

(c)        "Department" means the North Carolina Department of Agriculture and Consumer Services.

(d)        "Grain" as used herein shall be construed to include, but not by way of limitation, corn, wheat, rye, oats, sorghum, barley, mixed grain and soybeans.

(e)        "Grain dealer" means any person owning, controlling or operating an elevator, mill, warehouse or other similar structure or truck or tractor‑trailer unit or both who buys, solicits for sale or resale, processes for sale or resale, contracts for storage or exchange, or transfers grain of a North Carolina producer. The term "grain dealer" shall exclude producers or groups of producers buying grain for consumption on their farms.

(f)         "Person" means an individual, partnership, corporation, association, syndicate or other legal entity.

(g)        "Producer" means the owner, tenant or operator of land in this State who has an interest in and receives all or any part of the proceeds from the sale of the grain produced thereon. (1973, c. 665, s. 1; 1997‑261, s. 109.)



§ 106-602. License required.

§ 106‑602.  License required.

No person shall act or hold himself out as a grain dealer without first having obtained a license as herein provided. (1973, c. 665, s. 2.)



§ 106-603. Application for license or renewal thereof.

§ 106‑603.  Application for license or renewal thereof.

Every grain dealer before transacting business within the State of North Carolina shall on or before July 1, 1974, and annually on or before June 15 of each year thereafter, file a written application for a license or for the renewal of a license with the Commissioner. The application shall be on a form furnished by the Commissioner and shall contain the following information:

(1)        The name and address of the applicant and that of its local agent or agents, if any, and the location of its principal place of business within this State.

(2)        The kinds of grain the applicant proposes to handle.

(3)        The type of grain business proposed to be conducted. (1973, c. 665, s. 3.)



§ 106-604. License fee; bond required; exemption.

§ 106‑604.  License fee; bond required; exemption.

All applications shall be accompanied by an initial or renewal license fee of fifty dollars ($50.00) plus thirty dollars ($30.00) per certificate or decal for each separate buying station or truck and a good and sufficient bond in the amount of ten thousand dollars ($10,000) to satisfy the initial license application. A fee of five dollars ($5.00) shall be charged for each duplicate license, certificate or decal. "Cash buyers" upon written request to the Commissioner showing proof satisfactory to the Commissioner that the person is a "cash buyer" under this Article shall be exempted from bonding requirements hereunder. The exemption shall be granted within 20 days of the receipt of the exemption request or unless the Commissioner requests the dealer to provide additional necessary information or unless the request is denied. (1973, c. 665, s. 4; 1989, c. 544, s. 1.)



§ 106-605. Execution, terms and form of bond; action on bond.

§ 106‑605.  Execution, terms and form of bond; action on bond.

(a)        Such bond shall be signed by the grain dealer and by a company authorized to execute surety bonds in North Carolina and shall be made payable to the State of North Carolina. The bond shall be conditioned on the grain dealer's faithful performance of his duties as a grain dealer and his compliance with this Article, and shall be for the use and benefit of any person from whom the grain dealer has purchased grain and who has not been paid by the grain dealer. The bond shall be given for the period for which the grain dealer's license is issued.

(b)        Any person claiming to be injured by nonpayment, fraud, deceit, negligence or other misconduct of a grain dealer may institute a suit or suits against said grain dealer and his sureties upon the bond in the name of the State, without any assignment thereof. (1973, c. 665, s. 5; 1979, c. 589, s. 1.)



§ 106-606. Posting of license; decal on truck, etc.

§ 106‑606.  Posting of license; decal on truck, etc.

The grain dealer license shall be posted in a conspicuous place in the place of business. In the case of a licensee operating a truck or tractor‑trailer unit, the licensee is required to have a decal that the license is in effect and that a bond has been filed, such decal to be carried in each truck or tractor‑trailer unit used in connection with the purchase of grain from producers. (1973, c. 665, s. 6.)



§ 106-607. Renewal of license.

§ 106‑607.  Renewal of license.

Licenses shall be renewed upon application and payment of renewal fees on or before the fifteenth day of June following the date of expiration of any license hereunder issued. Applications received after June 15 of any year shall be subject to a late filing fee of twenty dollars ($20.00) in addition to other applicable fees. (1973, c. 665, s. 7; 1989, c. 544, s. 3.)



§ 106-608. Disposition of fees.

§ 106‑608.  Disposition of fees.

All fees payable under this Article shall be collected by the North Carolina Department of Agriculture and Consumer Services for the administration of this Article. (1973, c. 665, s. 8; 1997‑261, s. 109.)



§ 106-609. Records to be kept by dealers; uniform scale ticket.

§ 106‑609.  Records to be kept by dealers; uniform scale ticket.

It shall be the duty of every person doing business as a grain dealer in this State to keep records of grain transactions for reasonable periods of time and in accordance with good business practices.

The Board of Agriculture may, by regulation, require the use of, and prescribe the form of a uniform scale ticket by all grain dealers. (1973, c. 665, s. 9; 1983, c. 482.)



§ 106-610. Grounds for refusal, suspension or revocation of license.

§ 106‑610.  Grounds for refusal, suspension or revocation of license.

The Commissioner may refuse to grant or renew license, may suspend or may revoke any license upon a showing by substantial and competent evidence that:

(1)        The dealer has suffered a final money judgment to be entered against him and such judgment remains unsatisfied; or

(2)        The dealer has failed to promptly and properly account and pay for grain; or

(3)        The dealer has failed to keep and maintain business records of his grain transactions as required herein; or

(4)        The dealer has engaged in fraudulent or deceptive practices in the transaction of his business as a dealer; or

(5)        The dealer has failed to collect from a producer and remit to the Commissioner of Agriculture such assessments as have been approved by the producers and are required to be collected under the provisions of Article 50 of Chapter 106 of the General Statutes; or

(6)        The dealer or applicant has been convicted, pled guilty or nolo contendere within three years in any state or federal court of a crime involving moral turpitude;

(7)        The dealer has failed either to file the required bond or to keep such bond in force. (1973, c. 665, s. 10; 1979, c. 589, s. 2.)



§ 106-611. Procedure for denial, suspension, or revocation of license; effect of revocation.

§ 106‑611.  Procedure for denial, suspension, or revocation of license; effect of revocation.

(a)        A denial, suspension, or revocation of a license under this Article shall be made in accordance with Chapter 150B of the General Statutes.

(b)        A license may not be suspended for more than one year.  A person whose license is revoked may not obtain another license under this Article until at least two years have elapsed from the date of the final decision revoking the license or, if the decision is appealed, from the date of the final judgment sustaining the revocation. (1973, c. 611, s. 11; c. 1331, s. 3; 1987, c. 827, s. 38.)



§ 106-612. Commissioner's authority to investigate.

§ 106‑612.  Commissioner's authority to investigate.

In furtherance of any such investigation, inspection or hearing, the Commissioner or his duly authorized agent shall have full authority to make any and all necessary investigations relative to the complaint or matter being investigated; and they shall have free and unimpeded access during normal business hours to all buildings, yards, warehouses, storage and transportation facilities in which grain is kept, stored, handled, or transported, or where records of grain transactions are kept. (1973, c. 665, s. 12.)



§ 106-613. Rules and regulations.

§ 106‑613.  Rules and regulations.

The Board of Agriculture may adopt such rules and regulations as may be necessary to carry out the administration and enforcement of this Article. (1973, c. 665, s. 13.)



§ 106-614. Violation a misdemeanor.

§ 106‑614.  Violation a misdemeanor.

Any person who violates any provision of this Article or any rule or regulation of the Board of Agriculture promulgated hereunder shall be guilty of a Class 2 misdemeanor.  In case of a continuing violation or violations, each day and each violation occurring constitutes a separate and distinct offense. (1973, c. 665, s. 14; 1993, c. 539, s. 808; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-615. Operation without license unlawful; injunction for violation.

§ 106‑615.  Operation without license unlawful; injunction for violation.

It shall be unlawful for any person to be a grain dealer without securing a license as herein provided. In addition to the criminal penalties provided for herein, the Commissioner of Agriculture may apply to any superior court judge and the court may temporarily restrain or preliminarily or permanently enjoin any violation of this Article. (1973, c. 665, s. 15.)



§§ 106-616 through 106-620. Reserved for future codification purposes.

§§ 106‑616 through 106‑620.  Reserved for future codification purposes.



§ 106-621. Definitions.

Article 54.

Adulteration of Grains.

§ 106‑621.  Definitions.

For purposes of this Article, the following words or terms shall mean as follows:

(1)        Adulterated grain: Grain which contains any substance, such as, but not limited to, Captan, carbon tetrachloride, Malathion, Parathion, DDT, Dieldrin, Thiram, Endrin, Heptachlor, Maneb, Methoxychlor, 2, 6‑dichloro, 4‑nitroaniline, pentachloronitrobenzene, hexachlorobenzene, Demeton, Phorate, Carbophenothion, in excess of the tolerance for human or animal consumption established for such substances by the laws of the State or the regulations of the North Carolina Department of Agriculture and Consumer Services, or both the State and the Department.

(2)        Commissioner: North Carolina Commissioner of Agriculture.

(3)        Grain: Corn, soybeans, milo, barley, oats, rye, and mixtures of them.

(4)        Grain dealer: Any person owning, controlling or operating an elevator, mill, warehouse or other similar structure or truck or tractor‑trailer unit or both who buys, solicits for sale or resale, processes for sale or resale, contracts for storage or exchange or transfers grain after obtaining title to the grain of a North Carolina producer. The term "grain dealer" shall exclude producers, groups of producers, or contract feeders buying grain for consumption in their operations.

(5)        Person: Any individual, partnership, corporation, association, syndicate or other legal entity. (1975, c. 659, s. 1; 1997‑261, s. 109.)



§ 106-622. Prohibited acts.

§ 106‑622.  Prohibited acts.

It shall be unlawful for any person to commit a prohibited act under G.S. 106‑122 with adulterated grain as defined in this Article and as the particular grain qualifies as adulterated food under G.S. 106‑129. (1975, c. 659, s. 2.)



§ 106-623. Penalty.

§ 106‑623.  Penalty.

Any person violating the provisions of this Article shall be subject to the provisions of G.S. 106‑123, 106‑124 and 106‑125. (1975, c. 659, s. 3.)



§ 106-624. Sign furnished by Commissioner.

§ 106‑624.  Sign furnished by Commissioner.

It shall be the duty of the Commissioner to cause to be prepared and furnished for a fee of ten dollars ($10.00) each to all grain dealers, as defined in this Article, in the State a sign not less than 11 x 15 inches, which shall contain information that it is a violation of law for any person to sell, offer for sale or deliver adulterated grain. Said sign shall also set out the penalties for violation of this Article. Duplicate signs, and replacement for signs lost, stolen, worn or otherwise unusable, shall be purchased from the Department of Agriculture and Consumer Services for a fee of five dollars ($5.00) per sign. (1975, c. 659, s. 4; 1989, c. 544, s. 2; 1997‑261, s. 109.)



§ 106-625. Posting of sign.

§ 106‑625.  Posting of sign.

It shall be the duty of the owner, manager, or person in charge of the elevator, mill, warehouse or other similar structure to post in a conspicuous place, in view of the public, a sign or signs furnished to the grain dealer by the Commissioner pursuant to this Article. (1975, c. 659, s. 5.)



§ 106-626. Nonposting not a defense.

§ 106‑626.  Nonposting not a defense.

It shall not be a defense to a prosecution under this Article that the sign required to be posted by G.S. 106‑625 hereof was not posted on the date of the alleged violation. (1975, c. 659, s. 6.)



§ 106-627. Determination of adulteration.

§ 106‑627.  Determination of adulteration.

For purposes of evidence under this Article, the grain dealer or his agent, upon receipt or pending receipt of suspected adulterated grain, may, at his discretion, call any law‑enforcement officer to verify the sampling technique, [and] origin of sampled grain and subsequently send or request the law‑enforcement officer to send the sample of grain in a sealed package to the Department of Agriculture and Consumer Services for inspection and analysis in order to protect only the chain of evidence.

Upon [a] finding by the Department that said sample is adulterated grain, the Department shall notify the grain dealer of the results and return the sample to the original sender in a sealed package. (1975, c. 659, s. 7; 1997‑261, s. 66.)



§ 106-628. Applicability of Article.

§ 106‑628.  Applicability of Article.

The terms of this Article shall not apply to grain sold, offered for sale or delivered for purposes of planting. (1975, c. 659, s. 8.)



§§ 106-629 through 106-633. Reserved for future codification purposes.

§§ 106‑629 through 106‑633.  Reserved for future codification purposes.



§ 106-634. Declaration of policy.

Article 55.

North Carolina Bee and Honey Act of 1977.

§ 106‑634.  Declaration of policy.

The General Assembly hereby declares that it is in the public interest to promote and protect the bee and honey industry in North Carolina and to authorize the Commissioner of Agriculture and the Board of Agriculture to perform services and conduct activities to promote, improve, and enhance the bee and honey industry in North Carolina particularly relative to small beekeepers; to regulate all bees of the superfamily Apoidea in any stage of development; the causal agents of their disease or disorders, and their pests; to protect the bee and honey industry in North Carolina from bee diseases and disorders and to provide regulatory services in the areas of pollination of plants, honeybee poisonings, thefts, bee management and marketing. (1977, c. 238, s. 1.)



§ 106-635. Definitions.

§ 106‑635.  Definitions.

As used in this Article:

(1)        The term "apiary" means bees, comb, hives, appliances, or colonies, wherever they are kept, located, or found.

(2)        The term "bee(s)" means insects of the superfamily Apoidea; in particular, the honeybees, Apis mellifera (L). It includes all life stages of such insects, their genetic material, and dead remains.

(3)        The term "beeyard" means a location or site where bees are located in hives.

(4)        The term "Board" means the North Carolina Board of Agriculture.

(5)        The term "Brazilian or African bee" means bees of the subspecies Apis mellifera Adansonii and their progeny.

(6)        The term "colony" means one hive and its contents, including bees, comb, and appliances.

(7)        The term "comb" includes all materials which are normally deposited into hives by bees. It does not include extracted honey or royal jelly, trapped pollen, and processed beeswax.

(8)        The term "commercial beekeeper" means a beekeeper who owns or operates 200 or more colonies of bees, or a beekeeper who moves bees across state lines.

(9)        The term "Commissioner" means the North Carolina Commissioner of Agriculture or his designated agents.

(10)      The term "Department" means the North Carolina Department of Agriculture and Consumer Services.

(11)      The term "disease" means any infectious disease, parasite, or pest that detrimentally affects bees.

(12)      The term "disorder" means any disease, poisoning, pest, parasite, or predator damage, toxic substance injury, or undesirable trait or genetic strain of the bee that detrimentally affects bees or the bee and honey industry.

(13)      The term "exposed" means having been in circumstances where the possibility of infection or damage by a disease or disorder occurred. Bees in an apiary where disease or disorder is present or where there has been an exchange of equipment with a diseased apiary may be considered exposed.

(14)      The term "health certificate" means a statement issued by the State Entomologist certifying that bees or regulated articles are apparently free of disease or disorder based on an inspection or freedom from exposure to disease or disorder.

(15)      The term "hive" means any receptacle or container, or part of receptacle or container, which is made or prepared for the use of bees, or which is inhabited by bees.

(16)      The term "honey" means for the purpose of defining honey as a regulated article in the control of bee diseases or disorders, the natural food product made by the honeybees from the nectar of flowers, the saccharine exudation of plants, honeydew, sugar, corn syrup, or any other material along with any adulterants.

(17)      The term "honeybees" means honey‑producing insects of the genus Apis.

(18)      The term "honeyflow" means the seasonal yielding of nectar by honey plants.

(19)      The term "honey plants" means blooming plants from which bees gather nectar or pollen.

(20)      The term "infested or infected" means showing symptoms of or having been exposed to the causal agent of a bee disease or disorder to such a degree that there is a possibility of the infected organisms or material transmitting the disease or disorder to other bees.

(21)      The term "moveable frame hive" means any hive where the frames can be removed without damaging the comb.

(22)      The term "permit" means an authorization to allow movement or other action involving bees or regulated articles.

(23)      The term "regulated article" means any bees, bee equipment, comb, beeswax, honey, pollen, causal agents of disease, toxic substances, products of the hive, containers, and any other item regulated under this Article or pursuant regulations.

(24)      The term "symptomless carrier" means to possess or bear a disease or disorder in a suppressed state having the potential for spreading the disease or disorder. (1977, c. 238, s. 2; 1997‑261, s. 67.)



§ 106-636. Powers and duties of Commissioner generally.

§ 106‑636.  Powers and duties of Commissioner generally.

The Commissioner shall promote the bee and honey industry in North Carolina. The Commissioner may perform services, cooperate in research activities, conduct investigations, publish information and cooperate with the beekeeping industry to protect and improve beekeeping in North Carolina. He may work toward enhancing honey plants and improving honeybees. He may investigate thefts of honeybees, equipment or products; cooperate in preventative measures;  and assist in prosecution of suspects. (1977, c. 238, s. 3.)



§ 106-637. Authority of Board to accept gifts, enter contracts, etc.

§ 106‑637.  Authority of Board to accept gifts, enter contracts, etc.

The Board is authorized to accept gifts, grants, or donations from any source for the purpose of promoting and protecting the bee and honey industry. The Board is authorized to issue grants or enter contracts or agreements for the furtherance of the purpose of this Article. (1977, c. 238, s. 4.)



§ 106-638. Authority of Board to adopt regulations, standards, etc.

§ 106‑638.  Authority of Board to adopt regulations, standards, etc.

The Board may adopt regulations and set procedures for the purpose of carrying out the provisions of this Article. The Board may adopt minimum standards for colony strength and disease tolerance levels for hives rented for pollination of crops, and the Commissioner shall certify hives meeting those standards. The Board may adopt regulations to regulate or prohibit entrance into North Carolina of bees or regulated articles to protect the bee and honey industry from  bee diseases, disorders, overcrowding of honey pasture, or other encroachments deemed by the Board not to be in the best interest of the beekeepers of North Carolina. The Board may adopt regulations relating to, but shall not be limited to, providing for inspection of bees; and surveying and developing regulations to control, eradicate, abate, prevent exposure to, or prevent the introduction of or movement into or within North Carolina of bee diseases, disorders, pests or enemies of bees; or products that are a threat to beekeeping in North  Carolina. The diseases, disorders, and products regulated shall include, but not be confined to bee diseases, poisons, bee pests, pollen, causal agents of disease, bee parasites and predators and toxic substances. The Board may regulate undesirable species or strains of bees including but not limited to Brazilian or African strains of bees. Regulations may include articles, exposed to infection or infestation, bees, honey, honeycomb, beeswax, beeswax refuse, royal jelly, containers, and beekeeping equipment to include sale, exposure and shipment of said and like items. The Board may adopt regulations governing beeyards or sites of commercial beekeepers. The Board is authorized to adopt regulations and set fees for extra or special inspections, issuance of certificates, permits, registrations, and regulatory activities. (1977, c. 238, s. 5.)



§ 106-639. Regulations for control and prevention of diseases and disorders.

§ 106‑639.  Regulations for control and prevention of diseases and disorders.

The Board may adopt regulations and procedures for the disposition of bees infected or infested with diseases or disorders, beekeeping equipment, and other regulated articles kept or moved in violation of this Article and pursuant regulations. Such regulations may authorize the Commissioner to quarantine, destroy, confiscate, or otherwise dispose of, eradicate, establish cleanup areas, and require owners to disinfect, fumigate, treat with drugs, or destroy bees or articles at their own expense or to take measures to eradicate bee diseases or disorders.

The Board shall have authority to either allow, require, or forbid  use of drugs in the control of bee diseases or disorders, and may define as infested or infected symptomless carriers of a disease or disorder, declare bees that have been treated with disease‑masking drugs to be infested or infected, and consider bees or articles which have been exposed to a disease or disorder to be infected or infested.

The Board may also adopt regulations governing beeswax salvage operations and honey house sanitation for disease prevention. (1977, c. 238, s. 6.)



§ 106-639.1. Permit to sell bees.

§ 106‑639.1.  Permit to sell bees.

Prior to selling bees in North Carolina, a person shall obtain a permit from the Commissioner.  Application for the permit shall be made on a form provided by the Commissioner, and shall be accompanied by a nonrefundable fee of twenty‑five dollars ($25.00).  The Commissioner may deny, suspend, or revoke a permit for any violation of this Article or rules adopted to implement the Article.  Permits shall expire annually on December 31 and may be renewed upon payment of a fee of twenty‑five dollars ($25.00).  All proceedings concerning the denial, suspension, or revocation of a permit shall be conducted in accordance with the Administrative Procedure Act, Chapter 150B of the General Statutes.  No permit shall be required for (i) the sale of less than 10 bee hives in a calendar year, (ii) a one‑time going‑out‑of‑business sale of less than 50 bee hives, or (iii) the renting of bees for pollination purposes or the movement of bees to gather honey. (1991, c. 349, s. 1.)



§ 106-640. Authority of Commissioner to protect industry from diseases and disorders, etc.

§ 106‑640.  Authority of Commissioner to protect industry from diseases and disorders, etc.

The Commissioner shall protect the bee and honey industry from diseases and disorders of the honeybee (Apis mellifera) and other insects in the superfamily (Apoidea) and shall provide services and enforce provisions of this Article and pursuant regulations. The Commissioner may adopt regulations for prohibiting or regulating the movement of bees and regulated articles into and from quarantine or cleanup areas and enforce procedures for control and cleanup of diseases or disorders in such areas.

The Commissioner is authorized to establish postentry quarantines and issue hold orders for inspection of bees or regulated articles imported into North Carolina. (1977, c. 238, s. 7.)



§ 106-641. Giving false information to Commissioner; hives; certificates, permits, etc.

§ 106‑641.  Giving false information to Commissioner; hives; certificates, permits, etc.

It is unlawful to knowingly give false information to the Commissioner concerning diseased bees or bees exposed to disease, their treatment, or disposition.

The Commissioner may require that bees be kept in moveable frame hives and be maintained in an inspectable condition or in other hives where an inspection for disease or disorder can be readily made.

The Board may adopt regulations for issuance of health certificates, moving permits, and the registration of honeybees and may require marking or identification of honeybee colonies or apiaries. (1977, c. 238, s. 8.)



§ 106-642. Emergency action by Commissioner.

§ 106‑642.  Emergency action by Commissioner.

The Commissioner may take emergency action with respect to Board authority in the provisions of this Article if needed to protect the bee and honey industry in North Carolina. Such action shall remain in force until rescinded by the Commissioner or acted on by the Board. (1977, c. 238, s. 9.)



§ 106-643. Designation of persons to administer Article; inspections, etc.

§ 106‑643.  Designation of persons to administer Article; inspections, etc.

The Commissioner shall have the authority to designate such employees of the Department or persons collaborating with the Department as may seem expedient to carry out the duties and exercise the powers provided by this Article. The Commissioner is authorized to survey or inspect premises for the presence of bees or other regulated articles, inspect colonies for bee diseases and disorders, and otherwise enforce the provisions of this Article and pursuant regulations. The Commissioner or his designated agent shall have authority to inspect vehicles or other means of transportation and their cargo suspected of carrying bees or regulated articles, and enter upon any premises to inspect any bees or regulated articles to determine the presence or absence of diseases or disorders.

Such inspections and other activities may be conducted with the permission of the owner or person in charge. If permission is denied the Commissioner or his designated agent, such inspections and other activities may be conducted in a reasonable manner, with a warrant, with respect to any premises or vehicles. Such warrant shall be issued pursuant to Article 4A of Chapter 15. A superior court or district court judge may issue confiscation orders on any bees or articles for which confiscation is authorized in this Article or pursuant regulations. (1977, c. 238, s. 10.)



§ 106-644. Penalties.

§ 106‑644.  Penalties.

(a)        If anyone shall attempt to prevent inspection as provided in this Article or shall otherwise interfere with the Commissioner of Agriculture, or any of his agents, while engaging in the performance of his duties under this Article, or shall violate any provisions of this Article or any regulation of the Board of Agriculture adopted pursuant to this Article, he shall be guilty of a Class 3 misdemeanor. Each day's violation shall constitute a separate offense.

(b)        The Commissioner may assess a civil penalty of not more than ten thousand dollars ($10,000) against a person who violates this Article or a rule adopted to implement this Article.  In determining the amount of the penalty, the Commissioner shall consider the degree and extent of harm caused by the violation.  No civil penalty may be assessed under this section unless the person has been given the opportunity for a hearing pursuant to the Administrative Procedure Act, Chapter 150B of the General Statutes.  If not paid within 30 days after the effective date of a final decision by the Commissioner, the penalty may be collected by any lawful means for the collection of a debt.

The clear proceeds of civil penalties assessed pursuant to this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1977, c. 238, s. 11; 1991, c. 349, s. 2; 1993, c. 539, s. 809; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑215, s. 20.)



§§ 106-645 through 106-654. Reserved for future codification purposes.

§§ 106‑645 through 106‑654.  Reserved for future codification purposes.



§ 106-655. Short title.

Article 56.

North Carolina Commercial Fertilizer Law.

§ 106‑655.  Short title.

This Article shall be known as the "North Carolina Commercial Fertilizer Law." (1977, c. 303, s. 1.)



§ 106-656. Purpose of Article.

§ 106‑656.  Purpose of Article.

The purpose of this Article shall be to assure the manufacturer, distributor, and consumer of the correct quality and quantity of all commercial fertilizer sold in this State, and to assure the safe handling of fluid fertilizers. (1977, c. 303, s. 2.)



§ 106-657. Definitions.

§ 106‑657.  Definitions.

When used in this Article:

(1)        The term "brand name" means the name under which any individual mixed fertilizer or fertilizer material is offered for sale, and may include a trademark, but shall not include any numeral other than the grade of the fertilizer.

(2)        The term "bulk fertilizer" means a commercial fertilizer distributed in non‑package form.

(3)        The term "commercial fertilizer" includes both fluid and dry mixed fertilizer and/or fertilizer materials.

(4)        The term "contractor" means any person, firm, corporation, wholesaler, retailer, distributor or any other person, who for hire or reward applies commercial fertilizer to the soil or crop of a consumer; provided, that this shall not apply to any consumer applying commercial fertilizer to only the land or crop that he owns or to which he otherwise holds rights, for the production of his own crops.

(5)        The term "distributor" means any person who offers for sale, sells, barters, or otherwise supplies mixed fertilizer or fertilizer materials.

(6)        The term "fertilizer material" means any substance containing either nitrogen, phosphorus, potassium, or any other recognized plant food element or compound which is used primarily for its plant food content or for compounding mixed fertilizers. Not included in this definition are all types of unmanipulated animal and vegetable manures and mulches for which no plant food content is claimed.

(7)        The term "fluid fertilizer" means a nonsolid commercial fertilizer.

(8)        The term "fortified mulch" means substances composed primarily of plant remains or mixtures of such substances to which plant food has been added and for which plant food is claimed.

In "fortified mulches" the minimum percentages of total nitrogen, available phosphate and soluble or available potash are to be guaranteed and the guarantee stated in multiples of quarter (.25) percentages; provided, however, that such percentages shall not exceed one percent (1%), respectively, subject to the same limits and tolerances set forth in this Chapter.

(9)        The term "grade" means the percentage of total nitrogen, available phosphate and soluble potash only stated in the order given in this subdivision, and, when applied to mixed fertilizers, shall be in whole numbers only for all packages larger than 16 ounces.

(10)      The term "manipulated manures" means substances composed primarily of excreta, plant remains or mixtures of such substances which have been processed in any manner, including the addition of plant foods, artificially drying, grinding and other means.

In "manipulated manures" the minimum percentages of total nitrogen, available phosphate and soluble potash are to be guaranteed, and the guarantee stated in multiples of half (.50) percentages.  Additions of plant food shall be limited to one‑half (.50) percent each of nitrogen, phosphorus and potash.

(11)      The term "manufacturer" means a person engaged in the business of preparing, mixing, or manufacturing commercial fertilizers or the person whose name appears on the label as being responsible for the guarantee.  The term "manufacture" means preparing, mixing, or combining fertilizer materials chemically or physically, including the simultaneous application of two or more fertilizer materials, by a manufacturer or contract applicator.

(12)      The term "mixed fertilizers" means products resulting from the combination, mixture, or simultaneous application of two or more fertilizer materials for use in, or claimed to have value in promoting plant growth.

(13)      The term "mulch" means substances composed primarily of plant remains or mixtures of such substances to which no plant food has been added and for which no plant food is claimed.

(14)      The term "natural organic fertilizer" means material derived from either plant or animal products containing one or more elements (other than carbon, hydrogen and oxygen) which are essential for plant growth. These materials may be subjected to biological degradation processes under normal conditions of aging, rainfall, sun‑curing, air drying, composting, rotting, enzymatic, or anaerobic/aerobic bacterial action, or any combination of these.  These materials shall not be mixed with synthetic materials, or changed in any physical or chemical manner from their initial state except by physical manipulations such as drying, cooking, chopping, grinding, shredding or pelleting.

(15)      The term "official sample" means any sample of commercial fertilizer taken by the Commissioner or his authorized agent according to the method prescribed in subsection (b) of G.S. 106‑662.

(16)      The term "organic fertilizer" means a material containing carbon and one or more elements other than hydrogen and oxygen essential for plant growth.

(17)      The term "percent" or "percentage" means the percentage by weight.

(18)      The term "person" includes individuals, partnerships, associations, firms, agencies, and corporations, or other legal entity.

(19)      The term "retailer" means any person who sells or delivers fertilizer to a consumer.

(20)      The term "sale" means any transfer of title or possession, or both, exchange or barter of tangible personal property, conditional or otherwise for a consideration paid or to be paid, and this shall include any of said transactions whereby title or ownership is to pass and shall further mean and include any bailment, loan, lease, rental or license to use or consume tangible personal property for a consideration paid in which possession of said property passes to the bailee, borrower, lessee, or licensee.

(21)      The term "sell" means the alienation, exchange, transfer or contract for such transfer of property for a fixed price in money or its equivalent.

(22)      The term "specialty fertilizer" means any fertilizer distributed primarily for use on noncommercial crops such as gardens, lawns, shrubs, flowers, golf courses, cemeteries and nurseries.

(23)      The term "ton" means a net ton of two thousand pounds avoirdupois.

(24)      The term "unmanipulated manures" means substances composed primarily of excreta, plant remains or mixtures of such substances which have not been processed in any manner.

(25)      The term "wholesaler" shall mean any person who sells to any other person for the purpose of resale, and who also may sell to a consumer.

(26)      Words importing the singular number may extend and be applied to several persons or things, and words importing the plural number may include the singular.

(27)      The term "fertilizer coated seed" means seed which has been coated with commercial fertilizer. (1947, c. 1086, s. 3; 1951, c. 1026, ss. 1, 2; 1955, c. 354, s. 1; 1959, c. 706, ss. 1, 2; 1961, c. 66, ss. 1, 2; 1977, c. 303, s. 3; 1981, c. 448, ss. 1‑4; 1983, c. 146, s. 1; 1993, c. 216, s. 3.)



§ 106-658. Enforcing official.

§ 106‑658.  Enforcing official.

This Article shall be administered by the Commissioner of Agriculture of the State of North Carolina, or his authorized agent, hereinafter referred to as the "Commissioner." (1947, c. 1086, s. 2; 1977, c. 303, s. 4.)



§ 106-659. Minimum plant food content.

§ 106‑659.  Minimum plant food content.

Except as provided in this section, superphosphate containing less than eighteen percent (18%) available phosphate, or any mixed fertilizer in which the guarantees for the nitrogen, available phosphate, or soluble potash are in fractional percentages shall not be offered for sale, sold, or distributed in this State. Packages of 32 fluid ounces or less when in liquid form, or 32 ounces or less avoirdupois when in a dry form, may be sold in fractional percentages, but these packages are not exempt from any other requirements of this Article. (1947, c. 1086, s. 10; 1951, c. 1026, s. 7; 1973, c. 611, s. 6; 1975, c. 126; 1977, c. 303, s. 5; 1983, c. 146, s. 4; 1987, c. 292, s. 1; 1993, c. 216, s. 4; 2003‑71, s. 1.)



§ 106-660. Registration of brands; licensing of manufacturers and distributors; fluid fertilizers.

§ 106‑660.  Registration of brands; licensing of manufacturers and distributors; fluid fertilizers.

(a)        Each brand of commercial fertilizer for tobacco, specialty fertilizer, fertilizer materials, manipulated manure and fortified mulch shall be registered by the person whose name appears upon the label before being offered for sale, sold or distributed in this State, except those brands expressly produced for experimental and demonstration purposes only. Other fertilizers may be manufactured and sold without registration after obtaining a license as required in G.S. 106‑661(a). The application for registration shall be submitted in duplicate to the Commissioner for his approval on forms furnished by the Commissioner, and shall include a fee of five dollars ($5.00) per brand and grade for all packages greater than five pounds. The registration fee for packages of five pounds or less shall be thirty dollars ($30.00). All approved registrations expire on June 30 of each year. The application shall include such information as deemed necessary by the Board of Agriculture.

(b)        The distributor of any brand and grade of commercial fertilizer shall not be required to register the same if it has already been registered under this Article by a person entitled to do so and such registration is then outstanding.

(c)        The grade of any brand of mixed fertilizer shall not be changed during the registration period, but the guaranteed analysis may be changed in other respects and the sources of materials may be changed: Provided, prompt notification of such change is given to the Commissioner and the change is noted on the container or tag: Provided, further, that the guaranteed analysis shall not be changed if it, in any way, lowers the quality of the fertilizer: Provided, further, that if at a subsequent registration period, the registrant desires to make any change in the registration of a given brand and grade of fertilizer, said registrant shall notify the Commissioner of such change 30 days in advance of such registration. If the Commissioner, after consultation with the director of the agricultural experiment station decides that such change materially lowers the crop producing value of the fertilizer, he shall notify the registrant of his conclusions, and if the registrant registers the brand and grade with the proposed changes, then the Commissioner shall give due publicity to said changes through the Agricultural Review or by such other means as he may deem advisable.

(d)        Any person desiring to manufacture or distribute fertilizers not required to be registered shall first secure a license. Application for said license shall be made on forms provided by the Commissioner and shall be accompanied by a reasonable fee to be determined by the Board of Agriculture. The Board shall charge a maximum of one hundred dollars ($100.00) for said license. Said license shall be renewable annually on the first day of July. Said license may be suspended, revoked or terminated for a violation of this Article or any rule promulgated thereunder.

(e)        When fluid fertilizer is offered for sale or sold in this State, the method of transfer of custody shall be by weight expressed in pounds, and shall be invoiced in such a manner as to show the name of the seller, the name of the purchaser, the date of sale, the grade, and the net weight; provided, however, that fluid fertilizer may be measured in gallons of 231 cubic inches and its equivalent expressed in pounds, with a formula for converting from gallons to pounds shown on the invoice.

(f)         Repealed by Session Laws 1983, c. 146, s. 2.

(g)        Before any anhydrous ammonia installation that handles, stores, distributes, or applies anhydrous ammonia for fertilizer use shall be built in this State, a general layout of the installation shall be submitted in duplicate and approved by the Commissioner. In order that the layout may be approved it must conform to the minimum standards and rules and regulations, relating to safe handling, storage, distribution, or application adopted by the Board of Agriculture. All storage tanks, transfer or transport containers, applicator containers, and attached equipment for fertilizer use shall conform to the minimum standards adopted by the Board of Agriculture. It shall be the duty of a contractor, as defined in G.S. 106‑657 to obtain, maintain and operate in accordance with the minimum standards and rules and regulations adopted by the Board of Agriculture, any equipment that the contractor may use in the application of anhydrous ammonia. It shall be the duty of the Commissioner to inspect and ascertain whether or not the provisions of this section are complied with. (1947, c. 1086, s. 4; 1949, c. 637, s. 1; 1951, c. 1026, ss. 3‑6; 1959, c. 706, ss. 3‑5; 1961, c. 66, ss. 3, 4; 1973, c. 611, ss. 1‑4; 1977, c. 303, s. 6; 1981, c. 448, ss. 5, 6; 1983, c. 146, ss. 2, 3; 1987, c. 292, s. 2; 1989, c. 544, s. 5; 2001‑440, s. 2.)



§ 106-661. Labeling.

§ 106‑661.  Labeling.

(a)        Any commercial fertilizer offered for sale, sold, or distributed in this State in bags, barrels, or other containers shall have placed on or affixed to the container the net weight and the data in written or printed form, required by G.S. 106‑660(a), either (i) on tags to be affixed to the end of the package or (ii) directly on the package. In case the brand name appears on the package, the grade shall also appear on the package, immediately preceding the guaranteed analysis or as a part of the brand name. The size of the type of numerals indicating the grade on the containers shall not be less than two inches in height for containers of 100 pounds or more; not less than one inch for containers of 50 to 99 pounds; and not less than 1/2 inch for packages of 25 to 49 pounds. On packages of less than 25 pounds, the grade must appear in numerals at least one half as large as the letters in the brand name. In case of fertilizers sold in containers on which the brand name or other designations of the distributor do not appear, the grade must appear in a manner prescribed by the Commissioner on tags attached to the container.

(b)        If transported in bulk, the net weight and the data, in written or printed form, as required by G.S. 106‑660(a), shall accompany delivery and be supplied to the purchaser.

(c)        If mixed fertilizer is sold or intended to be sold in bags weighing more than 100 pounds, each bag must have a tag attached thereto, of a type approved by the Commissioner, showing the grade of the fertilizer contained therein. Such tag must be attached on the end of each bag, approximately at the center of the sewed end of the bag: Provided, that in lieu of such tag the grade of the fertilizer may be printed on the end of the bag in readily legible numerals.

(d)        All labels and registrations shall carry identical guarantees for each fertilizer product requiring registration. (1947, c. 1086, s. 5; 1949, c. 637, s. 2; 1955, c. 354, s. 2; 1975, c. 127; 1977, c. 303, s. 7; 1981, c. 448, s. 7; 1989, c. 770, s. 28.)



§ 106-662. Sampling, inspection and testing.

§ 106‑662.  Sampling, inspection and testing.

(a)        It shall be the duty of the Commissioner to sample, inspect, make analysis of, and test commercial fertilizers offered for sale, sold, or distributed within the State at such time and place and to such an extent as he may deem necessary to determine whether such commercial fertilizers are in compliance with the provisions of this Article. The Commissioner is authorized with permission or under court warrant to enter upon any public or private premises during regular business hours or at any time business is being conducted therein in order to have access to commercial fertilizers subject to the provisions of this Article and the rules and regulations thereto.

(b)        The methods of sampling shall be as follows:

(1)        For the purposes of analysis by the Commissioner and for comparison with the guarantee supplied to the Commissioner in accordance with G.S. 106‑660 and 106‑661, the Commissioner, shall take an official sample of not less than one pound from containers of commercial fertilizer. No sample shall be taken from less than five containers. Portions shall be taken from containers as shown in the following table:

5 to 10 containers                                                    all containers

11 to 20 containers                                                  10 containers

21 to 40 containers                                                  15 containers

above 40 containers                                                 20 containers

Ten cores from bulk lots or as specified by the Association of Official Analytical Chemists (A.O.A.C.).

(2)        A core sampler shall be used that removes a core from a bag or other container in a horizontal position from a corner to the diagonal corner at the other end of the package, and the cores taken shall be mixed, and if necessary, shall be reduced after thoroughly mixing, to the quantity of sample required. The composite sample taken from any lot of commercial fertilizer under the provisions of this subdivision shall be placed in a tight container and shall be forwarded to the Commissioner with proper identification marks.

(3)        The Board of Agriculture may modify the provisions of this subsection to bring them into conformity with any changes that may hereafter be made in the official methods of and recommendations for sampling commercial fertilizers which shall have been adopted by the Association of Official Analytical Chemists or by the Association of American Plant Food Control Officials. Thereafter, such methods and recommendations shall be used in all sampling done in connection with the administration of this Article in lieu of those prescribed in subdivisions (1) and (2) of this subsection.

(4)        All samples taken under the provisions of this section shall be taken from original unbroken bags or containers, the contents of which have not been damaged by exposure, water or otherwise; provided, that any commercial fertilizer offered for sale, sold or distributed in bulk may be sampled in a manner approved by the Commissioner.

(5)        The Commissioner shall refuse to analyze all samples except those taken under the provisions of this section and no sample, unless so taken, shall be admitted as evidence in the trial of any suit or action wherein there is called into question the value or composition of any lot of commercial fertilizer distributed under the provisions of this Article.

(6)        In the trial of any suit or action wherein there is called in question the value or composition of any lot of commercial fertilizer, a certificate signed by the fertilizer chemist and attested with the seal of the Department of Agriculture and Consumer Services, setting forth the analysis made by the chemist of the Department of any sample of said commercial fertilizer, drawn under the provisions of this section and analyzed by them under the provisions of the same, shall be prima facie proof that the lot of fertilizer represented by the sample was of the value and constituency shown by said analysis. And the said certificate of the chemist shall be admissible in evidence.

(c)        The methods of analysis shall be those adopted as official by the Board of Agriculture and shall conform to sound laboratory practices as evidenced by methods prescribed by the Association of Official Analytical Chemists of the United States. In the absence of methods prescribed by the Board, the Commissioner shall prescribe the methods of analysis.

(d)        The result of official analysis of any commercial fertilizer which has been found to be subject to penalty shall be forwarded by the Commissioner to the registrant at least 10 days before the report is submitted to the purchaser. If, during that period, no adequate evidence to the contrary is made available to the Commissioner, the report shall become official. Upon request the Commissioner shall furnish to the registrant a portion of any sample found subject to penalty.

(e)        Any purchaser or consumer may take and have a sample of mixed fertilizer or fertilizer material analyzed for available plant food, if taken in accordance with the following rules and regulations:

(1)        At least five days before taking a sample, the purchaser or consumer shall notify the manufacturer or seller of the brand in writing, at his permanent address, of his intention to take such a sample and shall request the manufacturer or seller to designate a representative to be present when the sample is taken.

(2)        The sample shall be drawn in the presence of the manufacturer, seller, or representative designated by either party together with two disinterested adult persons; or in case the manufacturer, seller, or representative of either refuses or is unable to witness the drawing of such a sample, a sample may be drawn in the presence of three disinterested adult persons; provided, any such sample shall be taken with the same type of sampler as used by the inspector of the Department of Agriculture and Consumer Services in taking samples and shall be drawn, mixed, and divided, as directed in subdivisions (1), (2), (3), and (4) of subsection (b) of this section, except that the sample shall be divided into two parts each to consist of at least one pound. Each of these is to be placed into a separate, tight container, securely sealed, properly labeled, and one sent to the Commissioner for analysis and the other to the manufacturer. A certificate statement in a form which will be prescribed and supplied by the Commissioner must be signed by the parties taking and witnessing the taking of the sample. Such certificate is to be made and signed in duplicate and one copy sent to the Commissioner and the other to the manufacturer or seller of the brand sampled. The witnesses of the taking of any sample, as provided for in this section, shall be required to certify that such sample has been continuously under their observation from the taking of the sample up to and including the delivery of it to an express agency, a post office or to the office of the Commissioner.

(3)        Samples drawn in conformity with the requirements of this section shall have the same legal status in the courts of the State, as those drawn by the Commissioner or any official inspector appointed by him as provided for in subsection (b) of this section.

(4)        No suit for damages claimed to result from the use of any lot of mixed fertilizer or fertilizer material may be brought unless it shall be shown by an analysis of a sample taken and analyzed in accordance with the provisions of this Article, that the said lot of fertilizer as represented by a sample or samples taken in accordance with the provisions of this section does not conform to the provisions of this Article with respect to the composition of the mixed fertilizer or fertilizer material, unless it shall appear to the Commissioner that the manufacturer of the fertilizer in question has, in the manufacture of other goods offered in this State during such season, employed such ingredients as are prohibited by the provisions of this Article, or unless it shall appear to the Commissioner that the manufacturer of such fertilizer has offered for sale during that season any kind of dishonest or fraudulent goods or unless it shall appear to the Commissioner that the manufacturer of the fertilizer in question, or a representative, agent or employee of the manufacturer, has violated any provisions of G.S. 106‑663. (1947, c. 1086, s. 7; 1955, c. 354, s. 3; 1973, c. 1304, s. 1; 1977, c. 303, s. 8; 1981, c. 448, s. 8; 1997‑261, ss. 68, 69.)



§ 106-663. False or misleading statements.

§ 106‑663.  False or misleading statements.

It shall be unlawful to make, in any manner whatsoever, any false or misleading statement or representation with regard to any commercial fertilizer offered for sale, sold, or distributed in this State, or to use any misleading or deceptive trademark or brand name in connection therewith. The Commissioner is authorized to refuse, suspend, revoke or terminate the license of any manufacturer or to refuse, suspend, revoke or terminate the registration of such commercial fertilizer for any violations of this section. (1947, c. 1086, s. 12; 1977, c. 303, s. 9; 1981, c. 448, s. 9.)



§ 106-664. Determination and publication of commercial values.

§ 106‑664.  Determination and publication of commercial values.

For the purpose of determining the commercial values to be applied under the provisions of G.S. 106‑665, the Commissioner shall determine and publish annually the values per pound of nitrogen, available phosphate, and soluble potash in commercial fertilizers in this State. The values so determined and published shall be used in determining and assessing penalties. (1947, c. 1086, s. 9; 1977, c. 303, s. 10; 1993, c. 216, s. 5.)



§ 106-665. Plant food deficiency.

§ 106‑665.  Plant food deficiency.

(a)        The Commissioner, in determining for administrative purposes, whether any commercial fertilizer is deficient in plant food, shall be guided solely by the official sample as defined in subdivision (15) of G.S. 106‑657, and as provided for in subsections (b), (c), and (d) of G.S. 106‑662.

(b)        If the analysis shall show that any commercial fertilizer falls short of the guaranteed analysis in any ingredient, a penalty shall be assessed in accordance with the following provisions:

(1)        For total nitrogen, available phosphate, or available potash: A penalty of three times the value of the deficiency if the deficiency is in excess of the following investigational allowances.

Soluble

Guarantee                        Total                Available                Potash

Percentage                    Nitrogen            Phosphate            Percentage

4 or less                    0.49                    0.67                       0.41

5                               0.51                    0.67                       0.43

6                               0.52                    0.67                       0.47

7                               0.54                    0.68                       0.53

8                               0.55                    0.68                       0.60

9                               0.57                    0.68                       0.65

10                             0.58                    0.69                       0.70

12                             0.61                    0.69                       0.79

14                             0.63                    0.70                       0.87

16                             0.67                    0.70                       0.94

18                             0.70                    0.71                       1.01

20                             0.73                    0.72                       1.08

22                             0.75                    0.72                       1.15

24                             0.78                    0.73                       1.21

26                             0.81                    0.73                       1.27

28                             0.83                    0.74                       1.33

30                             0.86                    0.75                       1.39

32 or more                0.88                    0.76                       1.44

Provided that when the found relative value of a sample is equal to or exceeds the guaranteed relative value, an overage in primary nutrients may compensate for a deficiency in another primary nutrient up to 10% of the guarantee of the deficient nutrient, not to exceed two units. No compensation shall be allowed toward a deficiency if the overage does not compensate for the entire amount of the deficiency or if the deficiency exceeds 10% of the guarantee or the deficiency exceeds two units. If more than one primary nutrient is in penalty status, no compensation shall be allowed.

(2)        Should the basicity or acidity as equivalent of calcium carbonate of any sample of fertilizer be found upon analysis to differ more than five percent (5%) (or 100 pounds of calcium carbonate equivalent per ton) from the guarantee, a penalty of fifty cents (50¢) per ton for each 50 pounds calcium carbonate equivalent, or fraction thereof in excess of the 100 pounds allowed, shall be assessed and paid as is prescribed in subsection (c) of this section.

(3)        Chlorine: If the chlorine content of any lot of fertilizer branded for tobacco shall exceed the maximum amount guaranteed by more than 0.5 of one percent, a penalty shall be assessed equal to ten percent (10%) of the value of the fertilizer for each additional 0.5 of one percent of excess or fraction thereof.

(4)        Water insoluble nitrogen: A penalty of three times the value of the deficiency shall be assessed, if such deficiency is in excess of 0.15 of one percent on goods guaranteed up to and including five‑tenths percent; 0.20 of one percent on goods guaranteed from five‑tenths percent to one percent; 0.30 of one percent on goods guaranteed from one percent to two percent; 0.50 of one percent on goods guaranteed above two percent and up to and including five percent; and 1.00 percent on goods guaranteed over five percent.

(5)        Nitrate nitrogen: A penalty of three times the value of the deficiency shall be assessed if the deficiency shall exceed 0.20 of one percent for goods guaranteed up to and including five‑tenths percent; 0.25 of one percent for goods guaranteed from five‑tenths to one percent; 0.30 of one percent for goods guaranteed from one to two percent; and 0.35 of one percent for goods guaranteed above two percent up to four percent. Tolerances for goods guaranteed above four percent shall be the same as for total nitrogen.

(6)        Total magnesium: If the magnesium content is as much as 0.2 unit plus 5 percent of the guarantee below the minimum amount guaranteed, a penalty of one dollar ($1.00) per ton shall be assessed for each 0.15 of one percent additional deficiency or fraction thereof.

(7)        Total calcium: If the calcium content is as much as 0.2 unit plus 5 percent of the guarantee below the minimum amount guaranteed, a penalty of one dollar ($1.00) per ton shall be assessed for each 0.35 of one percent additional deficiency or fraction thereof.

(8)        Sulfur: If the sulfur content is as much as 0.2 unit plus 5 percent of the guarantee below the minimum amount guaranteed in the case of all mixed fertilizers, including mixed fertilizers branded for tobacco, a penalty of one dollar ($1.00) per ton for each 0.50 of one percent additional excess or fraction thereof, shall be assessed.

(9)        Deficiencies or excesses in any other constituent or constituents covered under subdivisions (6) and (7), subsection (a), G.S. 106‑660 which the registrant is required to or may guarantee shall be evaluated by the Commissioner and penalties therefor shall be prescribed by the Commissioner in fertilizer regulations.

(10)      For micro‑nutrients as are not specifically covered in this Article, a tolerance of twenty‑five percent (25%) of the guarantee will be allowed for each element, not to exceed 1/2 unit (.5%) on guarantees up to 15 units or percent and not to exceed one unit (1%) on guarantees above 15 units or percent.

(c)        All penalties assessed under this section shall be paid to the consumer of the lot of fertilizer represented by the sample analyzed within three months from the date of notice by the Commissioner to the distributor, receipts taken therefor, and promptly forwarded to the Commissioner; provided, that in no case shall the total assessed penalties exceed the commercial value of the goods to which it applies. If said consumer cannot be found, the clear proceeds of the penalty assessed shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. Such sums as shall be found to be payable to consumers on lots of fertilizer against which said penalties were assessed shall not be subject to claim by the consumer after 12 months from the date of assessment.  (1947, c. 1086, s. 8; 1955, c. 354, s. 4; 1977, c. 303, s. 11; 1983, c. 146, s. 5; 1993, c. 216, s. 6; 1997‑261, s. 109; 1998‑215, s. 21.)



§ 106-666. "Stop sale," etc., orders.

§ 106‑666.  "Stop sale," etc., orders.

(a)        When the Commissioner finds that a lot of commercial fertilizer is being offered or exposed for sale in violation of any of the provisions of this Article, the Commissioner shall issue and enforce a written or printed "stop sale, use, or removal" order to the owner or custodian of any lot of commercial fertilizer and shall cause the fertilizer to be held at a designated place until (i) the law has been complied with and the commercial fertilizer is released in writing by the Commissioner or (ii) the violation has been otherwise legally disposed of by written authority. The Commissioner shall release the commercial fertilizer so withdrawn when the requirements of the provisions of this Article have been complied with and upon payment of all costs and expenses incurred in connection with the withdrawal.

(b)        If any manufacturer, dealer, or agent fails to pay a penalty owed on commercial fertilizer within 90 days after notice of assessment by the Commissioner, the Commissioner may issue and enforce a written or printed "stop sale, use, or removal" order to that manufacturer, dealer, or agent and shall cause any commercial fertilizer distributed and offered by that manufacturer, dealer, or agent for sale in the State to be held until (i) the penalties are paid in full and the commercial fertilizer is released in writing by the Commissioner or (ii) the penalties have been otherwise legally disposed of by written authority.  The Commissioner shall release the commercial fertilizer so withdrawn when the requirements of the provisions of this Article have been complied with and upon payment of all costs and expenses incurred in connection with the withdrawal. (1947, c. 1086, s. 18; 1955, c. 354, s. 5; 1977, c. 303, s. 12; 1993, c. 216, s. 1.)



§ 106-667. Seizure, condemnation and sale.

§ 106‑667.  Seizure, condemnation and sale.

Any lot of commercial fertilizer not in compliance with the provisions of this Article shall be subject to seizure on complaint of the Commissioner to a court of competent jurisdiction in the area in which said commercial fertilizer is located. In the event the court finds the said commercial fertilizer to be in violation of this Article and orders the condemnation of said commercial fertilizer, it shall be disposed of in any manner consistent with the quality of the commercial fertilizer and the laws of the State; provided, that in no instance shall the disposition of said commercial fertilizer be ordered by the court without first giving the claimant an opportunity to apply to the court for the release of said commercial fertilizer or for permission to process or relabel said commercial fertilizer to bring it into compliance with this Article. (1947, c. 1086, s. 19; 1977, c. 303, s. 13.)



§ 106-668. Punishment for violations.

§ 106‑668.  Punishment for violations.

Each of the following offenses shall be a Class 1 misdemeanor and any person upon conviction thereof shall be punished as provided by law for the punishment of Class 1 misdemeanors:

(1)        To manufacture, offer for sale, or sell in this State any mixed fertilizer or fertilizer materials containing any substance that is injurious to crop growth or deleterious to the soil, or to use in such mixed fertilizer or fertilizer materials as a filler any substance with the effect of defrauding the purchaser.

(2)        To offer for sale or to sell in this State for fertilizer purposes any raw or untreated leather, hair, wool waste, hoof, horn, rubber or similar nitrogenous materials, the plant food content of which is largely unavailable, either as such or mixed with other fertilizer materials.

(3)        To make any false or misleading representation in regard to any mixed fertilizer or fertilizer material shipped, sold or offered for sale by him in this State, or to use any misleading or deceptive trademark or brand in connection therewith.  The sale or offer for sale of any mixture of nitrogenous fertilizer materials under a name or other designation descriptive of only one of the components of the mixture shall be considered deceptive and fraudulent.

The Commissioner is authorized to refuse registration for any commercial fertilizer with respect to which this section is violated.

(4)        The filing with the Commissioner of any false statement of fact in connection with the registration under G.S. 106‑660 of any commercial fertilizer.

(5)        Forcibly obstructing the Commissioner or any official inspector authorized by the Commissioner in the lawful performance by him of his duties in the administration of this Article.

(6)        Knowingly taking a false sample of commercial fertilizer for use under provisions of this Article; or knowingly submitting to the Commissioner for analysis a false sample thereof; or making to any person any false representation with regard to any commercial fertilizer sold or offered for sale in this State for the purpose of deceiving or defrauding such other person.

(7)        The fraudulent tampering with any lot of commercial fertilizer so that as a result thereof any sample of such commercial fertilizer taken and submitted for analysis under this Article may not correctly represent the lot; or tampering with any sample taken or submitted for analysis under this Article, if done prior to such analysis and disposition of the sample under the direction of the Commissioner.

(8)        The delivery to any person by the fertilizer chemist or his assistants or other employees of the Commissioner of a report that is willfully false and misleading on any analysis of commercial fertilizer made by the Department in connection with the administration of this Article.

(9)        Selling or offering for sale in this State commercial fertilizer without marking the same as required by G.S. 106‑661.

(10)      Selling or offering for sale in this State commercial fertilizer containing less than the minimum content required by G.S. 106‑659.

(11)      Failure of any manufacturer, importer, jobber, agent, or dealer to have applied for and to have been issued a permit as required by G.S. 106‑671 before selling, offering, or exposing for sale or distributing commercial fertilizers in this State.

(12)      Failure of any manufacturer or contractor to procure a license under the provisions of G.S. 106‑660(d) before beginning operations within the State. (1947, c. 1086, s. 20; 1959, c. 706, ss. 10, 11; 1977, c. 303, s. 14; 1993, c. 539, s. 810; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-669. Effect of violations on license and registration.

§ 106‑669.  Effect of violations on license and registration.

The Commissioner is authorized to suspend, revoke or terminate the license of any manufacturer or to refuse, suspend, revoke or terminate the registration of any commercial fertilizer upon proof that the manufacturer has been guilty of fraudulent or deceptive practices, or in the evasion or attempted evasion of this Article or any rule promulgated thereunder. (1947, c. 1086, s. 17; 1977, c. 303, s. 15; 1981, c. 448, s. 10.)



§ 106-670. Appeals from assessments and orders of Commissioner.

§ 106‑670.  Appeals from assessments and orders of Commissioner.

Nothing contained in this Article shall prevent any person from appealing to a court of competent jurisdiction from any assessment of penalty or other final order or ruling of the Commissioner or Board of Agriculture. (1947, c. 1086, s. 22; 1977, c. 303, s. 16.)



§ 106-671. Inspection fees; reporting system.

§ 106‑671.  Inspection fees; reporting system.

(a)        For the purpose of defraying expenses on the inspection and of otherwise determining the value of commercial fertilizers in this State, there shall be paid to the Department of Agriculture and Consumer Services a charge of fifty cents (50¢) per ton on all commercial fertilizers other than packages of five pounds or less. Inspection fees shall be paid on all tonnage distributed into North Carolina to any person not having a valid reporting permit. On individual packages of five pounds or less there shall be paid in lieu of the tonnage fee an annual registration fee of twenty‑five dollars ($25.00) for each brand offered for sale, sold, or distributed; provided that any per annum (fiscal) tonnage of any brand sold in excess of one hundred tons may be subject to the charge of fifty cents (50¢) per ton on any amount in excess of one hundred tons as provided herein. Whenever any manufacturer of commercial fertilizer shall have paid the charges required by this section his goods shall not be liable to further tax, whether by city, town, or county; provided, this shall not exempt the commercial fertilizers from an ad valorem tax.

(b)        Reporting System.  Each manufacturer, importer, jobber, firm, corporation or person who distributes commercial fertilizers in this State shall make application to the Commissioner for a permit to report the tonnage of commercial fertilizer sold and shall pay to the North Carolina Department of Agriculture and Consumer Services an inspection fee of twenty‑five cents (25¢) per ton. The Commissioner is authorized to require each such distributor to keep such records as may be necessary to indicate accurately the tonnage of commercial fertilizers sold in the State, and as are satisfactory to the Commissioner. Such records shall be available to the Commissioner, or his duly authorized representative, at any and all reasonable hours for the purpose of making such examination as is necessary to verify the tonnage statement and the inspection fees paid. Each registrant shall report monthly the tonnage sold to non‑registrants on forms furnished by the Commissioner. Such reports shall be made and inspection fees shall be due and payable monthly on the fifteenth of each month covering the tonnage and kind of commercial fertilizers sold during the past month. If the report is not filed and the inspection fee paid by the last day of the month it is due, the amount due shall bear a penalty of ten percent (10%), which shall be added to the inspection fee due. If the report is not filed and the inspection fee paid within 60 days of the date due, or if the report or tonnage be false, the Commissioner may revoke the permit.  (1947, c. 1086, s. 6; 1949, c. 637, s. 3; 1959, c. 706, ss. 6, 7; 1973, c. 611, s. 5; 1977, c. 303, s. 17; 1991, c. 98, s. 2; 1997‑261, s. 109; 2009‑451, s. 11.1.)



§ 106-672. Declaration of policy.

§ 106‑672.  Declaration of policy.

The General Assembly hereby finds and declares that it is in the public interest that the State regulate the activities of those persons engaged in the business of preparing, mixing, or manufacturing commercial fertilizers, in order to insure the manufacturer, distributor and consumer of the correct quantity and quality of all commercial fertilizer sold or offered for sale in this State. It shall therefore be the policy of this State to regulate the activities of those persons engaged in the business of preparing, mixing or manufacturing commercial fertilizer. (1977, c. 303, s. 18.)



§ 106-673. Authority of Board of Agriculture to make rules and regulations.

§ 106‑673.  Authority of Board of Agriculture to make rules and regulations.

Because legislation with regard to commercial fertilizer sold or offered for sale in this State must be adapted to complex conditions and standards involving numerous details with which the General Assembly cannot deal directly and in order to effectuate the purposes and policies of this Article, and in order to insure the manufacturer, distributor, and consumer of the correct quality and quantity of all commercial fertilizer sold or offered for sale in this State, the Board of Agriculture shall have the authority to make rules and regulations with respect to:

(1)        The maximum chlorine guarantee permitted for tobacco fertilizer;

(2)        The maximum chlorine guarantee permitted in tobacco top dressers;

(3)        Which grades of fertilizer may be branded top dressers;

(4)        The labeling of the grade of fertilizer when such fertilizer is sold in plain or unbranded bags;

(5)        The labeling requirements for all containers of liquid commercial fertilizer for direct application to the soil;

(6)        The bag sizes which may be used in the sale of commercial fertilizer;

(7)        The labeling requirements for packages containing a combination of any nonfertilizer material and mixed tobacco fertilizer;

(8)        Registration and labeling requirements for grades and brands of fertilizer carrying any guarantee of boron; the tolerance allowances for the percentage of boron in fertilizer mixtures;

(9)        The required composition for boron‑landplaster mixtures before they may be registered and sold for use on peanuts in this State; the labeling requirements for each container of such mixture;

(10)      The monetary penalties assessed for excesses or deficiencies of boron and all other minor elements above or below the tolerances allowed;

(11)      The registration and labeling of general crop grades and tobacco grades;

(12)      The method, and the time limitations for the reporting to the Commissioner of Agriculture of the tonnage of each grade of fertilizer shipped to each destination in the State by each manufacturer or firm having fertilizer registered in this State;

(13)      The required composition, before such mixtures may be registered and sold in this State, of fertilizer‑pesticide, landplaster‑pesticide, and fertilizer‑landplaster‑pesticide, when to be used for peanuts alone;

(14)      The labeling and bag requirements of fertilizer‑landplaster‑pesticide mixtures;

(15)      The standards and requirements which must be met before fertilizer‑pesticide mixtures may be registered in this State.  These requirements may include, but are not limited to, approval in North Carolina of both the pesticide and the fertilizer grades, approval of the mixture by the Board of Agriculture, and any labeling requirements;

(16)      The standards and requirements which must be complied with before fertilizers‑pesticides may, without registering the mixture, be mixed for direct application at the farmer's request;

(17)      Requests for mixing any pesticide with fertilizer, for products not previously approved by the Board of Agriculture;

(18)      Packaging requirements for fertilizer‑pesticide mixtures sold either in bulk or in bags, such that dusting, spillage, sifting, or a loss of any fertilizer‑pesticide mixture will not occur;

(19)      The percentages of nitrogen required to be in nitrogen solutions, before such solutions may be registered and sold in this State;

(20)      The labeling of fertilizer products to ascertain their compliance to the Fertilizer or Lime and Landplaster Law;

(21)      Requesting substantiating data to back up claims made about a fertilizer product; registration may be denied if such data is not furnished;

(22)      The denial of approval of the registration of fertilizer products when such products will not, when used as directed, supply deficient needs of a plant;

(23)      Safety requirements for the movement, handling and storage of fluid fertilizers;

(24)      Standards and requirements for equipment and tanks for handling liquid fertilizer;

(25)      Refusing registration as a result of information or recommendations from the director of research stations;

(26)      Establishing minimum guarantees permissible for registering secondary elements and micronutrients;

(27)      Establishing minimum standards for containment of fertilizer materials in storage to prevent contamination of groundwater and surface water; and

(28)      Standards and labeling requirements for specialty fertilizers. (1947, c. 1086, s. 15; 1949, c. 637, s. 4; 1977, c. 303, s. 19; 1991, c. 100; 1993, c. 216, s. 2.)



§ 106-674. Short weight.

§ 106‑674.  Short weight.

If any commercial fertilizer in the possession of the consumer is found by the Commissioner to be short in weight, the registrant of said commercial fertilizer shall within 30 days after official notice from the Commissioner pay to the consumer a penalty equal to four times the value of the actual shortage. The Commissioner may in his discretion allow reasonable tolerance for short weight due to loss through handling and transporting. (1947, c. 1086, s. 16; 1977, c. 303, s. 20.)



§ 106-675. Publication of information concerning fertilizers.

§ 106‑675.  Publication of information concerning fertilizers.

The Commissioner shall publish at least annually, in such forms as he may deem proper, complete information concerning the sales of commercial fertilizers, together with a report of the results of the analyses based on official samples of commercial fertilizers sold or offered for sale within the State; such data on their production and use as he may consider advisable; provided, however, that the information concerning production and use of commercial fertilizers shall be shown separately for periods July first to December thirty‑first and January first to June thirtieth of each year, and that no disclosure shall be made of the operations of any person. (1947, c. 1086, s. 14; 1959, c. 706, s. 9; 1977, c. 303, s. 21.)



§ 106-676. Sales or exchanges between manufacturers, etc.

§ 106‑676.  Sales or exchanges between manufacturers, etc.

Nothing in this Article shall be construed to restrict or avoid sales or exchanges of commercial fertilizers to each other by importers or manufacturers who mix fertilizer materials for sale or as preventing the free and unrestricted shipments of commercial fertilizers to manufacturers who have registered their brands as required by the provisions of this Article. (1947, c. 1086, s. 21; 1977, c. 303, s. 22.)



§ 106-677. Grade-tonnage reports.

§ 106‑677.  Grade‑tonnage reports.

Each person registering commercial fertilizers under this Article shall furnish the Commissioner with a written statement of the tonnage of each grade of fertilizer sold by him in this State. This information shall be held in confidence by the Commissioner. Said statement shall include all sales for the periods of July first to and including December thirty‑first and of January first to and including June thirtieth of each year. The Commissioner may suspend, revoke or terminate the registration of said commercial fertilizer and suspend, revoke or terminate the license of any person failing to comply with this section within 30 days of the close of each period. All information published by the Department of Agriculture and Consumer Services pursuant to this section shall be classified so as to prevent the identification of information received from individual registrants. All information received pursuant to this section shall be held confidential by the Department and its employees. (1947, c. 1086, s. 13; 1977, c. 303, s. 23; 1981, c. 448, s. 11; 1997‑261, s. 109.)



§§ 106-678 through 106-699. Reserved for future codification purposes.

§§ 106‑678 through 106‑699.  Reserved for future codification purposes.



§ 106-700. Legislative determination and declaration of policy.

Article 57.

Nuisance Liability of Agricultural and Forestry Operations.

§ 106‑700.  Legislative determination and declaration of policy.

It is the declared policy of the State to conserve and protect and encourage the development and improvement of its agricultural land and forestland for the production of food, fiber, and other products. When other land uses extend into agricultural and forest areas, agricultural and forestry operations often become the subject of nuisance suits. As a result, agricultural and forestry operations are sometimes forced to cease. Many others are discouraged from making investments in farm and forest improvements. It is the purpose of this Article to reduce the loss to the State of its agricultural and forestry resources by limiting the circumstances under which an agricultural or forestry operation may be deemed to be a nuisance. (1979, c. 202, s. 1; 1991 (Reg. Sess., 1992), c. 892, s. 1.)



§ 106-701. When agricultural and forestry operation, etc., not constituted nuisance by changed conditions in locality.

§ 106‑701.  When agricultural and forestry operation, etc., not constituted nuisance by changed conditions in locality.

(a)        No agricultural or forestry operation or any of its appurtenances shall be or become a nuisance, private or public, by any changed conditions in or about the locality thereof after the same has been in operation for more than one year, when such operation was not a nuisance at the time the operation began; provided, that the provisions of this subsection shall not apply whenever a nuisance results from the negligent or improper operation of any such agricultural or forestry operation or its appurtenances.

(b)        For the purposes of this Article, "agricultural operation" includes, without limitation, any facility for the production for commercial purposes of crops, livestock, poultry, livestock products, or poultry products.

(b1)      For the purposes of this Article, "forestry operation" shall mean those activities involved in the growing, managing, and harvesting of trees, but not sawmill operations.

(c)        The provisions of subsection (a) shall not affect or defeat the right of any person, firm, or corporation to recover damages for any injuries or damages sustained by him on account of any pollution of, or change in condition of, the waters of any stream or on the account of any overflow of lands of any such person, firm, or corporation.

(d)        Any and all ordinances of any unit of local government now in effect or hereafter adopted that would make the operation of any such agricultural or forestry operation or its appurtenances a nuisance or providing for abatement thereof as a nuisance in the circumstance set forth in this section are and shall be null and void; provided, however, that the provisions of this subsection shall not apply whenever a nuisance results from the negligent or improper operation of any such agricultural or forestry operation or any of its appurtenances. Provided further, that the provisions shall not apply whenever a nuisance results from an agricultural or forestry operation located within the corporate limits of any city at the time of enactment hereof.

(e)        This section shall not be construed to invalidate any contracts heretofore made but insofar as contracts are concerned, it is only applicable to contracts and agreements to be made in the future. (1979, c. 202, s. 1; 1991 (Reg. Sess., 1992), c. 892, s. 1.)



§§ 106-702 through 106-705. Reserved for future codification purposes.

§§ 106‑702 through 106‑705.  Reserved for future codification purposes.



§ 106-706. Exemption from civil liability for farmers permitting gleaning.

Article 57A.

Civil Liability of Farmers.

§ 106‑706.  Exemption from civil liability for farmers permitting gleaning.

Any farmer, as an owner, lessee, occupant, or otherwise in control of land, who allows without compensation another person to enter upon the land for the purpose of removing any crops remaining in the farmer's fields following the harvesting of the crops, owes that person the same duty of care the farmer owes a trespasser. (1991 (Reg. Sess., 1992), c. 868, s. 1.)



§ 106-707. Short title and purpose.

Article 58.

North Carolina Biologics Law of 1981.

§ 106‑707.  Short title and purpose.

This Article shall be known as "The North Carolina Biologics Law of 1981." The purpose of the law is to provide for the production and sale of biologics for the prevention or treatment of disease in animals other than man and to establish controls for the sale and use of biologics in North Carolina. (1981, c. 552, s. 1.)



§ 106-708. Definitions.

§ 106‑708.  Definitions.

For purposes of this Article, the following words, terms and phrases are defined as follows:

(1)        "Animal" means all birds and mammals, other than man, to which biologics may be administered.

(2)        "Biologics" means preparations made from living organisms and their products, including serums, vaccines, antigens and antitoxins which are used for the treatment or prevention of diseases in animals other than humans, or in the diagnosis of diseases.

(3)        "Board" means the North Carolina Board of Agriculture.

(4)        "Commissioner" means the Commissioner of Agriculture.

(5)        "Department" means the Department of Agriculture and Consumer Services. (1981, c. 552, s. 1; 1997‑261, s. 70.)



§ 106-709. Rules and regulations.

§ 106‑709.  Rules and regulations.

The Board of Agriculture shall adopt rules and regulations necessary for the implementation and administration of this Article. (1981, c. 552, s. 1.)



§ 106-710. Biologics production license.

§ 106‑710.  Biologics production license.

(a)        No person shall engage in the production of biologics except in:

(1)        An establishment licensed by the Department;

(2)        An establishment licensed by the United States Department of  Agriculture; or

(3)        An establishment producing biologics only for use by the owner or operator of the establishment for animals owned by him, if the biologics are registered with the Commissioner.

(b)        Any establishment applying for a license to produce biologics shall be inspected by the Commissioner. Approval shall be based on compliance with the rules and regulations adopted by the board.

(c)        Application for a license to produce biologics shall be made on forms provided by the Commissioner and shall be accompanied by a reasonable fee as established by the board.

(d)        Upon approval, a license shall be granted upon payment of the annual license fee of one hundred dollars ($100.00) for each establishment licensed, and an additional fee of fifty dollars ($50.00) for each product produced at any time during the year. This license shall be renewed annually. The annual renewal fee shall be paid on or before the first day of July of each year. (1981, c. 552, s. 1.)



§ 106-711. License revocation or suspension.

§ 106‑711.  License revocation or suspension.

The Commissioner, upon a finding that a licensed establishment producing biologics is not in compliance with this Article or any rules or regulations promulgated thereunder, may revoke or suspend the license in accordance with Chapter 150B of the General Statutes. (1981, c. 552, s. 1; 1987, c. 827, s. 1.)



§ 106-712. Registration of biologics.

§ 106‑712.  Registration of biologics.

(a)        No person shall offer for sale or use any biologic in North Carolina unless it is registered with the Commissioner. The registration shall be made on forms provided by the Commissioner. The forms shall require the applicant to provide information showing that the biologic:

(1)        Is produced under procedures approved by the Commissioner;

(2)        Is safe and noninjurious to animals when used as directed;

(3)        Is labeled for proper handling, use and contents;

(4)        Is produced in an establishment licensed under this Article; and

(5)        Is not in violation of this Article or any rule or regulation promulgated thereunder.

(b)        The application for registration shall also include a protocol of methods of production in detail which is followed in the production of the biologic, a sample of the label to be placed on the biologic, and any other information prescribed by the board as necessary for the implementation of this Article. (1981, c. 552, s. 1.)



§ 106-713. Revocation or suspension of registration.

§ 106‑713.  Revocation or suspension of registration.

The Commissioner, upon a finding that a registered biologic is being produced, sold or distributed in violation of this Article or any rules or regulations promulgated thereunder, may revoke or suspend the regulation in accordance with Chapter 150B of the General Statutes. (1981, c. 552, s. 1; 1987, c. 827, s. 1.)



§ 106-714. Penalties for violation.

§ 106‑714.  Penalties for violation.

(a)        Any person adjudged to have violated any provision of this Article or the rules and regulations promulgated thereunder is guilty of a Class 2 misdemeanor.  The Attorney General or his representative has concurrent jurisdiction with the district attorneys of this State to prosecute violations under this section.

(b)        The Commissioner may apply to the Superior Court for an injunction to restrain and prevent violations of this Article or the rules and regulations promulgated thereunder irrespective of whether there exists an adequate remedy elsewhere at law. (1981, c. 552, s. 1; 1993, c. 539, s. 811; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 106-715. Civil penalties.

§ 106‑715.  Civil penalties.

The Commissioner may assess a civil penalty of not more than five thousand dollars ($5,000) against any person who violates a provision of this Article or any rule promulgated thereunder. In determining the amount of the penalty, the Commissioner shall consider the degree and extent of harm caused by the violation.

The clear proceeds of civil penalties assessed pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1995, c. 516, s. 15; 1998‑215, s. 22.)



§§ 106-716 through 106-718. Reserved for future codification purposes.

§§ 106‑716 through 106‑718.  Reserved for future codification purposes.



§§ 106-719 through 106-725. Repealed by Session Laws 1999-44, s. 6, effective May 13, 1999.

Article 59.

Northeastern North Carolina Farmers Market Commission.

§§ 106‑719 through 106‑725.  Repealed by Session Laws 1999‑44, s. 6, effective May 13, 1999.



§§ 106-726 through 106-734. Repealed by Session Laws 1999-44, s. 7, effective May 13, 1999.

Article 60.

Southeastern North Carolina Farmers Market Commission.

§§ 106‑726 through 106‑734.  Repealed by Session Laws 1999‑44, s. 7, effective May 13, 1999.



§ 106-735. Short title and purpose.

Article 61.

Agricultural Development and Preservation of Farmland.

Part 1. General Provisions.

§ 106‑735.  Short title and purpose.

(a)        This Article shall be known as "The Agricultural Development and Farmland Preservation Enabling Act."

(b)        The purpose of this Article is to authorize counties and cities to undertake a series of programs to encourage the preservation of qualifying farmland, as defined herein, and to foster the growth, development, and sustainability of family farms. (1985 (Reg. Sess., 1986), c. 1025, s. 1; 2005‑390, ss. 2, 9.)



§ 106-736. Agricultural Development/Farmland preservation programs authorized.

§ 106‑736.  Agricultural Development/Farmland preservation programs authorized.

(a)        A county or a city may by ordinance establish a farmland preservation program under this Article. The ordinance may authorize qualifying farms, as defined in G.S. 106‑737, to take advantage of one or more of the benefits authorized by the remaining sections of this Article.

(b)        A county or a city may develop programs to promote the growth, development, and sustainability of farming and assist farmers in developing and implementing plans that achieve these goals. For purposes of this Article, the terms "agriculture", "agricultural", and "farming" have the same meaning as set forth in G.S. 106‑581.1. (1985 (Reg. Sess., 1986), c. 1025, s. 1; 2005‑390, ss. 2, 10.)



§ 106-737. Qualifying farmland.

Part 2. Voluntary Agricultural Districts.

§ 106‑737.  Qualifying farmland.

In order for farmland to qualify for inclusion in a voluntary agricultural district or an enhanced voluntary agricultural district under Part 1 or Part 2 of this Article, it must be real property that:

(1)        Is participating in the farm present‑use‑value taxation program established by G.S. 105‑277.2 through 105‑277.7 or is otherwise determined by the county to meet all the qualifications of this program set forth in G.S. 105‑277.3;

(2)        Repealed by Session Laws 2005‑390, s. 11 effective September 13, 2005.

(3)        Is managed in accordance with the Soil Conservation Service defined erosion control practices that are addressed to highly erodable land; and

(4)        Is the subject of a conservation agreement, as defined in G.S. 121‑35, between the county and the owner of such land that prohibits nonfarm use or development of such land for a period of at least 10 years, except for the creation of not more than three lots that meet applicable county zoning and subdivision regulations. (1985 (Reg. Sess., 1986), c. 1025, s. 1; 2005‑390, ss. 3, 11.)



§ 106-737.1. Revocation of conservation agreement.

§ 106‑737.1.  Revocation of conservation agreement.

By written notice to the county, the landowner may revoke this conservation agreement. Such revocation shall result in loss of qualifying farm status. (1985 (Reg. Sess., 1986), c. 1025, s. 1; 2005‑390, s. 3.)



§ 106-738. Voluntary agricultural districts.

§ 106‑738.  Voluntary agricultural districts.

(a)        An ordinance adopted under this Part shall provide:

(1)        For the establishment of voluntary agricultural districts consisting initially of at least the number of contiguous acres of agricultural land, and forestland or horticultural land that is part of a qualifying farm or the number of qualifying farms deemed appropriate by the governing board of the county or city adopting the ordinance;

(2)        For the formation of such districts upon the execution by the owners of the requisite acreage of an agreement to sustain agriculture in the district;

(3)        That the form of this agreement must be reviewed and approved by an agricultural advisory board established under G.S. 106‑739 or some other county board or official;

(4)        That each such district have a representative on the agricultural advisory board established under G.S. 106‑739.

(b)        The purpose of such agricultural districts shall be to increase identity and pride in the agricultural community and its way of life and to increase protection from nuisance suits and other negative impacts on properly managed farms. The county or city that adopted an ordinance under this Part may take such action as it deems appropriate to encourage the formation of such districts and to further their purposes and objectives.

(c)        A county ordinance adopted pursuant to this Part is effective within the unincorporated areas of the county. A city ordinance adopted pursuant to this Part is effective within the corporate limits of the city. A city may amend its ordinances in accordance with G.S. 160A‑383.2 with regard to agricultural districts within its planning jurisdiction. (1985 (Reg. Sess., 1986), c. 1025, s. 1; 2005‑390, ss. 3, 12.)



§ 106-739. Agricultural advisory board.

§ 106‑739.  Agricultural advisory board.

An ordinance adopted under this Part or Part 3 of this Article shall provide for the establishment of an agricultural advisory board, organized and appointed as the county or city that adopted the ordinance shall deem appropriate. The county or city that adopted the ordinance may confer upon this advisory board authority to:

(1)        Review and make recommendations concerning the establishment and modification of agricultural districts;

(2)        Review and make recommendations concerning any ordinance or amendment adopted or proposed for adoption under this Part or Part 3 of this Article;

(3)        Hold public hearings on public projects likely to have an impact on agricultural operations, particularly if such projects involve condemnation of all or part of any qualifying farm;

(4)        Advise the governing board of the county or city that adopted the ordinance on projects, programs, or issues affecting the agricultural economy or way of life within the county;

(5)        Perform other related tasks or duties assigned by the governing board of the county or city that adopted the ordinance. (1985 (Reg. Sess., 1986), c. 1025, s. 1; 2005‑390, ss. 3, 13.)



§ 106-740. Public hearings on condemnation of farmland.

§ 106‑740.  Public hearings on condemnation of farmland.

An ordinance adopted under this Part or Part 3 of this Article may provide that no State or local public agency or governmental unit may formally initiate any action to condemn any interest in qualifying farmland within a voluntary agricultural district under this Part or an enhanced voluntary agricultural district under Part 3 of this Article until such agency has requested the local agricultural advisory board established under G.S. 106‑739 to hold a public hearing on the proposed condemnation.

(1)        Following a public hearing held pursuant to this section, the board shall prepare and submit written findings and a recommendation to the decision‑making body of the agency proposing acquisition.

(2)        The board designated to hold the hearing shall have 30 days after receiving a request under this section to hold the public hearing and submit its findings and recommendations to the agency.

(3)        The agency may not formally initiate a condemnation action while the proposed condemnation is properly before the advisory board within these time limitations. (1985 (Reg. Sess., 1986), c. 1025, s. 1; 2005‑390, ss. 3, 14.)



§ 106-741. Record notice of proximity to farmlands.

§ 106‑741.  Record notice of proximity to farmlands.

(a)        Any county that has a computerized land records system may require that such records include some form of notice reasonably calculated to alert a person researching the title of a particular tract that such tract is located within one‑half mile of a poultry, swine, or dairy qualifying farm or within 600 feet of any other qualifying farm or within one‑half mile of a voluntary agricultural district.

(b)        In no event shall the county or any of its officers, employees, or agents be held liable in damages for any misfeasance, malfeasance, or nonfeasance occurring in good faith in connection with the duties or obligations imposed by any ordinance adopted under subsection (a).

(c)        In no event shall any cause of action arise out of the failure of a person researching the title of a particular tract to report to any person the proximity of the tract to a qualifying farm or voluntary agricultural district as defined in this Article. (1985 (Reg. Sess., 1986), c. 1025, s. 1; 2005‑390, s. 3.)



§ 106-742. Waiver of water and sewer assessments.

§ 106‑742.  Waiver of water and sewer assessments.

(a)        A county or a city that has adopted an ordinance under this Part may provide by ordinance that its water and sewer assessments be held in abeyance, with or without interest, for farms, whether inside or outside of a voluntary agricultural district, until improvements on such property are connected to the water or sewer system for which the assessment was made.

(b)        The ordinance may provide that, when the period of abeyance ends, the assessment is payable in accordance with the terms set out in the assessment resolution.

(c)        Statutes of limitations are suspended during the time that any assessment is held in abeyance without interest.

(d)        If an ordinance is adopted under this section, then the assessment procedures followed under Article 9 of Chapter 153A of the General Statutes or Article 10 of Chapter 160A of the General Statutes, whichever applies, shall conform to the terms of this ordinance with respect to qualifying farms that entered into conservation agreements while such ordinance was in effect.

(e)        Nothing in this section is intended to diminish the authority of counties or cities to hold assessments in abeyance under G.S. 153A‑201 or G.S. 160A‑237. (1985 (Reg. Sess., 1986), c. 1025, s. 1; 2005‑390, ss. 3, 15.)



§ 106-743. Local ordinances.

§ 106‑743.  Local ordinances.

A county or a city adopting an ordinance under this Part or Part 3 of this Article may consult with the North Carolina Commissioner of Agriculture or his staff before adoption, and shall record the ordinance with the Commissioner's office after adoption. Thereafter, the county or city shall submit to the Commissioner at least once a year, a written report including the status, progress and activities of its farmland preservation program under this Part or Part 3 of this Article. (1985 (Reg. Sess., 1986), c. 1025, s. 1; 2005‑390, ss. 3, 16.)



§ 106-743.1. Enhanced voluntary agricultural districts.

Part 3. Enhanced Voluntary Agricultural Districts.

§ 106‑743.1.  Enhanced voluntary agricultural districts.

(a)        A county or a municipality may adopt an ordinance establishing an enhanced voluntary agricultural district. An ordinance adopted pursuant to this Part shall provide:

(1)        For the establishment of an enhanced voluntary agricultural district that initially consists of at least the number of contiguous acres of agricultural land, and forestland and horticultural land that is part of a qualifying farm under G.S. 106‑737 or the number of qualifying farms deemed appropriate by the governing board of the county or city adopting the ordinance.

(2)        For the formation of the enhanced voluntary agricultural district upon the execution of a conservation agreement, as defined in G.S. 121‑35, that meets the condition set forth in G.S. 106‑743.2 by the landowners of the requisite acreage to sustain agriculture in the enhanced voluntary agricultural district.

(3)        That the form of the agreement under subdivision (2) of this subsection be reviewed and approved by an agricultural advisory board established under G.S. 106‑739, or other governing board of the county or city that adopted the ordinance.

(4)        That each enhanced voluntary agricultural district have a representative on the agricultural advisory board established under G.S. 106‑739.

(b)        The purpose of establishing an enhanced voluntary agricultural district is to allow a county or a city to provide additional benefits to farmland beyond that available in a voluntary agricultural district established under Part 2 of this Article, when the owner of the farmland agrees to the condition imposed under G.S. 106‑743.2. The county or city that adopted the ordinance may take any action it deems appropriate to encourage the formation of these districts and to further their purposes and objectives.

(c)        A county ordinance adopted pursuant to this Part is effective within the unincorporated areas of the county. A city ordinance adopted pursuant to this Part is effective within the corporate limits of the city. A city may amend its ordinances in accordance with G.S. 160A‑383.2 with regard to agricultural districts within its planning jurisdiction.

(d)        A county or city ordinance adopted pursuant to this Part may be adopted simultaneously with the creation of a voluntary agricultural district pursuant to G.S. 106‑738. (2005‑390, s. 5.)



§ 106-743.2. Conservation agreements for farmland in enhanced voluntary agricultural districts; limitation.

§ 106‑743.2.  Conservation agreements for farmland in enhanced voluntary agricultural districts; limitation.

A conservation agreement entered into between a county or city and a landowner pursuant to G.S. 106‑743.1(a)(2) shall be irrevocable for a period of at least 10 years from the date the agreement is executed. At the end of its term, a conservation agreement shall automatically renew for a term of three years, unless notice of termination is given in a timely manner by either party as prescribed in the ordinance establishing the enhanced voluntary agricultural district. The benefits set forth in this Part shall be available to the farmland that is the subject of the conservation agreement for the duration of the conservation agreement. (2005‑390, s. 5.)



§ 106-743.3. Enhanced voluntary agricultural districts entitled to all benefits of voluntary agricultural districts.

§ 106‑743.3.  Enhanced voluntary agricultural districts entitled to all benefits of voluntary agricultural districts.

The provisions of G.S. 106‑739 through G.S. 106‑741 and G.S. 106‑743 apply to an enhanced voluntary agricultural district under this Part, to an ordinance adopted under this Part, and to any person, entity, or farmland subject to this Part in the same manner as they apply under Part 2 of this Article. (2005‑390, s. 5.)



§ 106-743.4. Enhanced voluntary agricultural districts; additional benefits.

§ 106‑743.4.  Enhanced voluntary agricultural districts; additional benefits.

(a)        Property that is subject to a conservation agreement under G.S. 106‑743.2 that remains in effect may receive up to twenty‑five percent (25%) of its gross sales from the sale of nonfarm products and still qualify as a bona fide farm that is exempt from zoning regulations under G.S. 153A‑340(b). For purposes of G.S. 153A‑340(b), the production of any nonfarm product that the Department of Agriculture and Consumer Services recognizes as a "Goodness Grows in North Carolina" product that is produced on a farm that is subject to a conservation agreement under G.S. 106‑743.2 is a bona fide farm purpose. A farmer seeking to benefit from this subsection shall have the burden of establishing that the property's sale of nonfarm products did not exceed twenty‑five percent (25%) of its gross sales. A county may adopt an ordinance pursuant to this section that sets forth the standards necessary for proof of compliance.

Nothing in this section shall affect the county's authority to zone swine farms pursuant to G.S. 153A‑340(b)(3).

(b)        A person who farms land that is subject to a conservation agreement under G.S. 106‑743.2 that remains in effect is eligible under G.S. 143‑215.74(b) to receive the higher percentage of cost‑share funds for the benefit of that farmland under the Agriculture Cost Share Program established pursuant to Part 9 of Article 21 of Chapter 143 of the General Statutes for funds to benefit that farmland.

(c)        State departments, institutions, or agencies that award grants to farmers are encouraged to give priority consideration to any person who farms land that is subject to a conservation agreement under G.S. 106‑743.2 that remains in effect. (2005‑390, s. 5.)



§ 106-743.5. Waiver of utility assessments.

§ 106‑743.5.  Waiver of utility assessments.

(a)        In the ordinance establishing an enhanced voluntary agricultural district under this Part, a county or a city may provide that all assessments for utilities provided by that county or city are held in abeyance, with or without interest, for farmland subject to a conservation agreement under G.S. 106‑743.2 that remains in effect until improvements on the farmland property are connected to the utility for which the assessment was made.

(b)        The ordinance may provide that, when the period of abeyance ends, the assessment is payable in accordance with the terms set out in the assessment resolution.

(c)        Statutes of limitations are suspended during the time that any assessment is held in abeyance under this section without interest.

(d)        If an ordinance is adopted by a county or a city under this section, then the assessment procedures followed under Article 9 of Chapter 153A or Article 10 of Chapter 160A of the General Statutes, respectively, shall conform to the terms of this ordinance with respect to qualifying farms that entered into conservation agreements while such ordinance was in effect.

(e)        Nothing in this section is intended to diminish the authority of counties or cities to hold assessments in abeyance under G.S 153A‑201 and G.S. 160A‑237. (2005‑390, s. 5.)



§ 106-744. Purchase of agricultural conservation easements; establishment of North Carolina Agricultural Development and Farmland Preservation Trust Fund and Advisory Committee.

Part 4. Agricultural Conservation Easements.

§ 106‑744.  Purchase of agricultural conservation easements; establishment of North Carolina Agricultural Development and Farmland Preservation Trust Fund and Advisory Committee.

(a)        A county may, with the voluntary consent of landowners, acquire by purchase agricultural conservation easements over qualifying farmland as defined by G.S. 106‑737.

(b)        For purposes of this section, "agricultural conservation easement" means a negative easement in gross restricting residential, commercial, and industrial development of land for the purpose of maintaining its agricultural production capability. Such easement:

(1)        May permit the creation of not more than three lots that meet applicable county zoning and subdivision regulations;

(1a)      May permit agricultural uses as necessary to promote agricultural development associated with the family farm; and

(2)        Shall be perpetual in duration, provided that, at least 20 years after the purchase of an easement, a county may agree to reconvey the easement to the owner of the land for consideration, if the landowner can demonstrate to the satisfaction of the county that commercial agriculture is no longer practicable on the land in question.

(c)        There is established a "North Carolina Agricultural Development and Farmland Preservation Trust Fund" to be administered by the Commissioner of Agriculture. The Trust Fund shall consist of all monies received for the purpose of purchasing agricultural conservation easements or funding programs that promote the development and sustainability of farming and assist in the transition of existing farms to new farm families, or monies transferred from counties or private sources. The Trust Fund shall be invested as provided in G.S. 147‑69.2 and G.S. 147‑69.3. The Commissioner shall use Trust Fund monies for any of the following purposes:

(1)        For the purchase of agricultural conservation easements, including transaction costs.

(2)        For the costs of public and private enterprise programs that will promote profitable and sustainable family farms through assistance to farmers in developing and implementing plans for the production of food, fiber, and value‑added products, agritourism activities, marketing and sales of agricultural products produced on the farm, and other agriculturally related business activities.

(3)        To fund conservation agreements to bring into or maintain farmland in active production of food, fiber, and other agricultural products.

(4)        For the costs of administering the program under this Article, including the cost of staff and staff support.

(c1)      The Commissioner shall distribute Trust Fund monies for only the purposes under subsection (c) of this section, including transaction costs, as follows:

(1)        To a private nonprofit conservation organization that matches thirty percent (30%) of the Trust Fund monies it receives with funds from sources other than the Trust Fund.

(2)        To counties according to the match requirements under subsection (c2) of this section.

(c2)      A county that is a development tier two or three county, as these tiers are defined in G.S. 143B‑437.08, and that has prepared a countywide farmland protection plan shall match fifteen percent (15%) of the Trust Fund monies it receives with county funds. A county that has not prepared a countywide farmland protection plan shall match thirty percent (30%) of the Trust Fund monies it receives with county funds. A county that is a development tier one county, as defined in G.S. 143B‑437.08, and that has prepared a countywide farmland protection plan shall not be required to match any of the Trust Fund monies it receives with county funds.

(c3)      The Commissioner of Agriculture shall adopt rules governing the use, distribution, investment, and management of Trust Fund monies.

(d)        This section shall apply to agricultural conservation easements falling within its terms. This section shall not be construed to make unenforceable any restriction, easement, covenant, or condition that does not comply with the requirements of this section.

This section shall not be construed to invalidate any farmland preservation program.

This section shall not be construed to diminish the powers of any public entity, agency, or instrumentality to acquire by purchase, gift, devise, inheritance, eminent domain, or otherwise and to use property of any kind for public purposes.

This section shall not be construed to authorize any public entity, agency, or instrumentality to acquire by eminent domain an agricultural conservation easement.

(e)        As used in subsection (c2) of this section, a countywide farmland protection plan means a plan that satisfies all of the following requirements:

(1)        The countywide farmland protection plan shall contain a list and description of existing agricultural activity in the county.

(2)        The countywide farmland protection plan shall contain a list of existing challenges to continued family farming in the county.

(3)        The countywide farmland protection plan shall contain a list of opportunities for maintaining or enhancing small, family‑owned farms and the local agricultural economy.

(4)        The countywide farmland protection plan shall describe how the county plans to maintain a viable agricultural community and shall address farmland preservation tools, such as agricultural economic development, including farm diversification and marketing assistance; other kinds of agricultural technical assistance, such as farm infrastructure financing, farmland purchasing, linking with younger farmers, and estate planning; the desirability and feasibility of donating agricultural conservation easements, and entering into voluntary agricultural districts.

(5)        The countywide farmland protection plan shall contain a schedule for implementing the plan and an identification of possible funding sources for the long‑term support of the plan.

(f)         A countywide farmland protection plan that meets the requirements of subsection (e) of this section may be formulated with the assistance of an agricultural advisory board designated pursuant to G.S. 106‑739.

(g)        There is established the Agricultural Development and Farmland Preservation Trust Fund Advisory Committee. The Advisory Committee shall be administratively located within the Department of Agriculture and Consumer Services and shall advise the Commissioner on the prioritization and allocation of funds, the development of criteria for awarding funds, program planning, and other areas where monies from the Trust Fund can be used to promote the growth and development of family farms in North Carolina. The Advisory Committee shall be composed of 19 members as follows:

(1)        The Commissioner of Agriculture or the Commissioner's designee, who shall serve as the Chair of the Advisory Committee.

(2)        The Secretary of Commerce or the Secretary's designee.

(3)        The Secretary of Environment and Natural Resources or the Secretary's designee.

(4)        Three practicing farmers, one appointed by the Governor, one appointed by the President Pro Tempore of the Senate, and one appointed by the Speaker of the House of Representatives.

(5)        The Dean of the College of Agriculture and Life Sciences at North Carolina State University or the Dean's designee.

(6)        The Dean of the School of Agriculture and Environmental Sciences at North Carolina Agricultural and Technical State University or the Dean's designee.

(7)        The Executive Director of the North Carolina Rural Economic Development Center, Inc., or the Executive Director's designee.

(8)        The Executive Director of the Conservation Trust for North Carolina or the Executive Director's designee.

(9)        The Executive Director of the North Carolina Farm Transition Network or the Executive Director's designee.

(10)      The President of the North Carolina Association of Soil and Water Conservation Districts or the President's designee.

(11)      The Executive Director of the Rural Advancement Foundation International  USA or the Executive Director's designee.

(12)      The Executive Director of the North Carolina Agribusiness Council or the Executive Director's designee.

(13)      The President of the North Carolina State Grange or the President's designee.

(14)      The President of the North Carolina Farm Bureau Federation, Inc., or the President's designee.

(15)      The President of the North Carolina Black Farmers and Agriculturalists Association or the President's designee.

(16)      The President of the North Carolina Forestry Association or the President's designee.

(17)      The Executive Director of the North Carolina Association of County Commissioners or the Executive Director's designee.

(h)        The Advisory Committee shall meet at least quarterly. The Department of Agriculture and Consumer Services shall provide the Advisory Committee with administrative and secretarial staff. Members of the Advisory Committee shall be entitled to per diem pursuant to G.S. 138‑5 or G.S. 138‑6, as appropriate. The Advisory Committee shall make recommendations to the Commissioner on the distribution of monies from the Trust Fund at least annually. The Commissioner shall take the recommendations of the Advisory Committee into consideration in making decisions on the distribution of monies from the Trust Fund.

(i)         The Advisory Committee shall report no later than October 1 of each year to the Joint Legislative Commission on Governmental Operations, the Environmental Review Commission, and the House of Representatives and Senate Appropriations Subcommittees on Natural and Economic Resources regarding the activities of the Advisory Committee, the agriculture easements purchased, and agricultural projects funded during the previous year.  (1991, c. 734, s. 1; 2000‑171, ss. 1, 2; 2005‑390, ss. 4, 17; 2006‑252, s. 2.12; 2007‑495, s. 23; 2009‑303, ss. 1, 2, 3; 2009‑484, s. 12.)



§§ 106-745 through 106-749. Reserved for future codification purposes.

§§ 106‑745 through 106‑749.  Reserved for future codification purposes.



§§ 106-750 through 106-755: Redesignated as Part 2J of Article 10 of Chapter 143B by Session Laws 2005-380, s. 4(a), effective September 8, 2005.

Article 62.

[Redesignated.]

§§ 106‑750 through 106‑755: Redesignated as Part 2J of Article 10 of Chapter 143B by Session Laws 2005‑380, s. 4(a), effective September 8, 2005.



§§ 106-750 through 106-755: Redesignated as part 2J of Article 10 of Chapter 143B by Session Laws 2005-380, s. 4(a), effective September 8, 2005.

Article 62.

[Redesignated.]

§§ 106‑750 through 106‑755: Redesignated as part 2J of Article 10 of Chapter 143B by Session Laws 2005‑380, s. 4(a), effective September 8, 2005.



§ 106-756. Legislative findings and purpose.

Article 63.

Aquaculture Development Act.

§ 106‑756.  Legislative findings and purpose.

The General Assembly finds and declares that it is in the best interest of the citizens of North Carolina to promote and encourage the development of the State's aquacultural resources in order to augment food supplies, expand employment, promote economic activity, increase stocks of native aquatic species, enhance commercial and recreational fishing and protect and better use the land and water resources of the State. (1989, c. 752, s. 147.)



§ 106-757. Short title.

§ 106‑757.  Short title.

This Article shall be known as the Aquaculture Development Act. (1989, c. 752, s. 147.)



§ 106-758. Definitions.

§ 106‑758.  Definitions.

In addition to the definitions in G.S. 113‑129, the following definitions shall apply as used in this Article,

(1)        "Aquaculture" means the propagation and rearing of aquatic species in controlled or selected environments, including, but not limited to, ocean ranching;

(2)        "Aquaculture facility" means any land, structure or other appurtenance that is used for aquaculture, including, but not limited to, any laboratory, hatchery, rearing pond, raceway, pen, incubator, or other equipment used in aquaculture;

(3)        "Aquatic species" means any species of finfish, mollusk, crustacean, or other aquatic invertebrate, amphibian, reptile, or aquatic plant, and including, but not limited to, "fish" and "fishes" as defined in G.S. 113‑129(7);

(4)        "Commissioner" means the Commissioner of Agriculture;

(5)        "Department" means the North Carolina Department of Agriculture and Consumer Services. (1989, c. 752, s. 147; 1993, c. 18, s. 1; 1997‑261, s. 71.)



§ 106-759. Lead agency; powers and duties.

§ 106‑759.  Lead agency; powers and duties.

(a)        For the purposes of this Article, aquaculture is considered to be a form of agriculture and thus the Department of Agriculture and Consumer Services is designated as the lead State agency in matters pertaining to aquaculture.

(b)        The Department shall have the following powers and duties:

(1)        To provide aquaculturalists with information and assistance in obtaining permits related to aquacultural activities;

(2)        To promote investment in aquaculture facilities in order to expand production and processing capacity; and

(3)        To work with appropriate State and federal agencies to review, develop and implement policies and procedures to facilitate aquacultural development. (1989, c. 752, s. 147; 1997‑261, s. 109.)



§ 106-760. Advisory Board.

§ 106‑760.  Advisory Board.

(a)        There is created within the Department of Agriculture and Consumer Services the Aquaculture Advisory Board, to consist of the following persons:

(1)        The Commissioner of Agriculture, or his designee;

(2)        The Secretary of Commerce, or his designee;

(3)        The Secretary of Environment and Natural Resources, or his designee;

(4)        The President of the North Carolina Biotechnology Center, or his designee;

(5)        The President of the University of North Carolina, or his designee;

(6)        One Senator designated by the President Pro Tempore of the Senate; and

(7)        One Representative designated by the Speaker of the House of Representatives.

(b)        The Commissioner of Agriculture or his designee shall serve as Chairman of the Board. A majority of the Board shall constitute a quorum for the transaction of business. Clerical and other assistance shall be provided by the Department of Agriculture and Consumer Services. The Commissioner may appoint advisory committees, pursuant to G.S. 143B‑10(d), to assist the Board in carrying out its duties.

(c)        The Board shall review State and federal policies, laws and regulations affecting aquaculture and recommend changes which may be necessary or useful to carry out the purposes of this Article. The Board shall present its recommendations to the Governor and the General Assembly. The Board shall also assist in the coordination of aquaculture‑related activities of the various State agencies and institutions, and shall coordinate research and technology transfer activities to respond to the emerging requirements of aquaculture. (1989, c. 727, s. 223(c); c. 751, s. 9(c); c. 752, s. 147; 1991 (Reg. Sess., 1992), c. 959, s. 85; 1997‑261, s. 72; 1997‑443, s. 11A.119(a).)



§ 106-761. Aquaculture facility registration and licensing.

§ 106‑761.  Aquaculture facility registration and licensing.

(a)        Authority. The North Carolina Department of Agriculture and Consumer Services shall regulate the production and sale of commercially raised freshwater fish and freshwater crustacean species. The Board of Agriculture shall promulgate rules for the registration of facilities for the production and sale of freshwater aquaculturally raised species. The Board may prescribe standards under which commercially reared fish may be transported, possessed, bought, and sold. The Department and Board of Agriculture authority shall be limited to commercially reared fish and shall not include authority over the wild fishery resource which is managed under the authority of the North Carolina Wildlife Resources Commission. The authority granted herein to regulate facilities licensed pursuant to this section does not authorize the Department of Agriculture and Consumer Services or the Board of Agriculture to promulgate rules that (i) are inconsistent with rules adopted by any other State agency; or (ii) exempt such facilities from the rules adopted by any other State agency.

(b)        Species subject to this section. The following species are exempt from special restrictions on introduction of exotic species promulgated by the Wildlife Resources Commission except to prevent disease. All other species are prohibited from propagation and production unless the applicant for the permit first obtains written permission from the Wildlife Resources Commission.

(1)      Bluegill
Lepomis macrochirus

(2)      Redear Sunfish
Lepomis microlophus

(3)      Redbreast Sunfish
Lepomis auritus

(4)      Green Sunfish
Lepomis cyanellus

(5)      Any hybrids using above species of the genus
Lepomis

(6)      Black Crappie
Pomoxis nigromaculatus

(7)      White Crappie
Pomoxis annularis

(8)      Largemouth Bass
Micropterus salmoides (northern strain)

(9)      Smallmouth Bass
Micropterus dolomieui

(10)    White Catfish
Ictalurus catus

(11)    Channel Catfish
Ictalurus punctatus

(12)    Golden Shiner
Notemigonus crysoleucas

(13)    Fathead Minnow
Pimephales promelas

(14)    Goldfish
Carassius auratus

(15)    Rainbow Trout
Oncorhynchus mykiss

(16)    Brown Trout
Salmo trutta

(17)    Brook Trout
Salvelinus fontinalis

(18)    Common Carp
Cyprinus carpio

(19)    Crayfish
Procambarus species

(c)        Exceptions for Species Not Listed.  The following fish species that are not listed in subsection (b) of this section may be produced and sold as if they were listed in that subsection with the following restrictions:

(1)        Hybrid striped bass.  Production, propagation, and holding facilities in the Neuse, Roanoke, or Tar/Pamlico River basins for the hybrid striped bass shall comply with additional escapement prevention measures prescribed by the Wildlife Resources Commission.

(2)        Yellow perch.  A letter of approval from the Wildlife Resources Commission is required before the yellow perch, perca flavenscens, may be raised at a facility located west of Interstate Highway 77.

(d)        Aquaculture Propagation and Production Facility License.  The Board of Agriculture may, by rule, authorize and license the operation of fish hatcheries and production facilities for species of fish listed in subsection (b) of this section. The Board may prescribe standards of operation, qualifications of operators, and the conditions under which fish may be commercially reared, transported, possessed, bought, and sold. Aquaculture Propagation and Production Licenses issued by the Department shall be valid for a period of five years.

(e)        Commercial Catchout Facility License.

(1)        Commercial catchout facilities must be stocked exclusively with hatchery reared fish obtained from hatcheries approved by the Department to prevent the introduction of diseases. The Board of Agriculture may, by rule, prescribe standards of operation and conditions under which fish from such ponds may be taken, transported, possessed, bought, and sold.

(2)        The Commercial Catchout Facility License shall be valid for a period of five years. A pond owner or operator licensed under this subsection shall be authorized to sell fish taken by fishermen from the pond to such fishermen. Fish sold at such facilities shall be limited to those fish covered under this section.

(3)        The holder of the Catchout Facility License shall provide receipts to the purchasers of fish. The receipt shall describe the species, number, total weight, and the location of the catchout facility.

(4)        No fish taken from a commercial catchout facility may be resold by the purchasing angler for any purpose.

(5)        No fishing, special trout, or other license shall be required of anglers fishing in licensed commercial catchout facilities.

(f)         Holding Pond/Tank Permit. All facilities holding live food or bait species for sale must obtain a Holding Pond/Tank Permit. Permits shall be valid for a period of two years and shall only authorize possession of fish specified in this section. All fish held live for sale shall be kept in accordance with rules promulgated by the Board of Agriculture. Possession of an Aquaculture Propagation and Production Facility or Commercial Catchout Facility License shall serve in lieu of a Holding Pond/Tank Permit for possession both on and off their facilities premises. No permit shall be required for holding lobsters for sale.

(g)        Possession of species other than those listed in subsection (b) of this section or as authorized in writing by the Wildlife Resources Commission shall be a violation which shall result in the revocation of the Aquaculture Propagation and Production Facility or Commercial Catchout Facility License until such time that proper authorization is received from the Wildlife Resources Commission or the unauthorized species is removed from the facility. In the event of possession of unauthorized fish species, the Wildlife Resources Commission may take further regulatory action. The Department and the Wildlife Resources Commission shall have authority to enter the premises of such facilities to inspect for the possession of a species other than those authorized in subsection (b) of this section or authorized by written permission of the Wildlife Resources Commission.

(h)        Nothing in this act shall apply to the aquarium or ornamental trade in fish. The Wildlife Resources Commission may by rule identify species for which possession in the State is prohibited. (1993, c. 18, s. 2; 1997‑198, s. 1; 1997‑261, ss. 73‑76.)



§ 106-762. Fish disease management.

§ 106‑762.  Fish disease management.

(a)        The North Carolina Department of Agriculture and Consumer Services shall, with the assistance of the Wildlife Resources Commission, develop and implement a fish disease management plan to prevent the introduction of fish diseases through aquaculture facilities subject to the provisions and duly adopted rules of this section into the State.

(b)        Release of fish. It shall be unlawful to willfully release domestically raised fish into the waters of the State, other than in private ponds as defined by G.S. 113‑129, without written permission of the Wildlife Resources Commission, or the Division of Marine Fisheries of the Department of Environment and Natural Resources. (1993, c. 18, s. 2; 1997‑261, s. 77; 1997‑443, s. 11A.119(a).)



§ 106-763. Fish passage and residual stream flow.

§ 106‑763.  Fish passage and residual stream flow.

(a)        Natural watercourses as designated by law or regulation shall not be blocked with a stand, dam, weir, hedge, or other water diversion structure to supply an aquaculture facility that in any way prevents or fails to maintain the free passage of anadromous or indigenous fish.

(b)        Residual flow in a natural watercourse below the point of water withdrawal supplying an aquaculture operation shall be sufficient to prevent destruction or serious diminution of downstream fishery habitat and shall be consistent with rules adopted by the Environmental Management Commission. (1993, c. 18, s. 2.)



§ 106-763.1. Propagation and production of American alligators.

§ 106‑763.1.  Propagation and production of American alligators.

(a)        License Required.  A person who intends to raise American alligators commercially must first obtain an Aquaculture Propagation and Production Facility License from the Department. The Board of Agriculture may regulate a facility that raises American alligators to the same extent that it can regulate any other facility licensed under this Article.

(b)        Requirements.  A facility that raises American alligators commercially must comply with all of the following requirements:

(1)        Before a facility begins operation, it must prepare and implement a confinement plan. After a facility begins operation, it must adhere to the confinement plan. A confinement plan must comply with guidelines developed and adopted by the Wildlife Resources Commission. The Department may inspect a facility to determine if the facility is complying with the confinement plan. As used in this subdivision, "confinement" includes production within a building or similar structure and a perimeter fence.

(2)        A facility can possess only hatchlings that have been permanently tagged and have an export permit from their state of origin. The facility must keep records of all hatchlings it receives and must make these records available for inspection by the Wildlife Resources Commission and the Department upon request.

(3)        If the facility uses swine, poultry, or other livestock for feed, it must have a disease management plan that has been approved by the State Veterinarian, and it must comply with the plan.

(4)        The activities of the facility must comply with the Endangered Species Act and the Convention on International Trade in Endangered Species. The Department is the State agency responsible for the administration of this program for farm‑raised alligators.

(c)        Sanctions.  The operator of a facility that possesses an untagged or undocumented alligator commits a Class H felony if the operator knows the alligator is untagged or undocumented. Conviction of an operator of a facility under this section revokes the license of the facility for five years beginning on the date of the conviction. An operator convicted under this section may not be the operator of any other facility required to be licensed under this Article for five years beginning on the date of the conviction. (1997‑198, s. 2.)



§ 106-764. Violation.

§ 106‑764.  Violation.

A person who violates this act or a rule of the Board of Agriculture adopted hereunder is guilty of a Class 3 misdemeanor. (1993, c. 18, s. 2; 1994, Ex. Sess., c. 14, s. 56.)



§§ 106-765 through 106-777: Expired.

Article 64.

Genetically Engineered Organisms Act.

§§ 106‑765 through 106‑777:  Expired.



§§ 106-778 through 106-780. Reserved for future codification purposes.

§§ 106‑778 through 106‑780.  Reserved for future codification purposes.



§ 106-781. Title.

Article 65.

Strawberry Assessment Act.

§ 106‑781.  Title.

This Article shall be known as the "Strawberry Assessment Act." (1989 (Reg. Sess., 1990), c. 1027, s. 1.)



§ 106-782. Findings and purpose.

§ 106‑782.  Findings and purpose.

The General Assembly hereby finds that strawberry production makes an important contribution to the State's economy; and that it is appropriate for the State to provide a means whereby strawberry producers may voluntarily assess themselves in order to provide funds for strawberry research and marketing. (1989 (Reg. Sess., 1990), c. 1027, s. 1.)



§ 106-783. Definitions.

§ 106‑783.  Definitions.

As used in this Article:

(1)        "Association" means the North Carolina Strawberry Association, Inc.

(2)        "Commercial production" means the production of strawberries for sale.

(3)        "Department" means the North Carolina Department of Agriculture and Consumer Services.

(4)        "Strawberry plant seller" means a person who sells strawberry plants to growers for commercial production of strawberries. (1989 (Reg. Sess., 1990), c. 1027, s. 1; 1997‑261, s. 78; 1997‑371, s. 2.)



§ 106-784. Referendum.

§ 106‑784.  Referendum.

(a)        At any time after the effective date of this Article, the Association may conduct a referendum among strawberry producers upon the question of whether an assessment shall be levied as provided for herein.

(b)        The Association shall determine:

(1)        The amount of the proposed assessment;

(2)        The period for which the assessment shall be levied, not to exceed three years;

(3)        The time and place of the referendum;

(4)        Procedures for conducting the referendum and counting of votes; and

(5)        Any other matters pertaining to the referendum.

(c)        The amount of the proposed assessment and the method of collection shall be set forth on the ballot; provided that no annual assessment shall exceed five percent (5%) of the value of the previous year's strawberry plant sales.

(d)        All persons engaged in the commercial production of strawberries, including owners of farms, tenants and sharecroppers shall be eligible to vote in the referendum.  Any questions concerning eligibility to vote shall be resolved by the Board of Directors of the Association. (1989 (Reg. Sess., 1990), c. 1027, s. 1.)



§ 106-785. Two-thirds vote required; collection of assessment; penalties; audits.

§ 106‑785.  Two‑thirds vote required; collection of assessment; penalties; audits.

(a)        The assessment shall not be collected unless at least two‑thirds of the votes cast in the referendum are in favor of the assessment. If at least two‑thirds of the votes cast in the referendum are in favor of the assessment, then the Department shall notify all strawberry plant sellers of the assessment. The assessment shall be added by the strawberry plant sellers to the price of all strawberry plants sold for commercial planting in North Carolina. The Department shall provide forms to the strawberry plant sellers for reporting the assessment. All strawberry plant sellers shall provide each purchaser of strawberry plants for commercial production with an invoice that sets forth the amount of the assessment on the purchase covered by the invoice. Persons who purchase strawberry plants for commercial production on which the assessment has not been collected by the seller shall report such purchases and pay the assessment to the Department.

(b)        Each strawberry plant seller shall remit to the Department no later than the tenth day following the end of each calendar quarter the assessment on strawberry plants sold during that quarter. Any strawberry plant seller who fails to remit the assessment for the previous year's sales by January 10 shall pay a penalty of five percent (5%) of the unpaid assessment plus a penalty of one percent (1%) of the unpaid assessment for each month after January 10 that the assessment remains unpaid.

(c)        The Association may conduct inspections or audits of the books of any strawberry plant seller. If the inspection or audit reveals that a strawberry plant seller has willfully failed to remit assessments when due, the seller shall pay the Association the reasonable costs of the inspection or audit.

(d)        The Association may bring an action to collect unpaid assessments, penalties, and reasonable costs of any inspection or audit as provided in subsection (c) of this section, against any strawberry plant seller who fails to pay the assessment, penalties, or costs. If successful, the Association shall also recover the cost of such action, including attorneys' fees. (1989 (Reg. Sess., 1990), c. 1027, s. 1; 1997‑371, s. 3.)



§ 106-786. Use of funds; refunds.

§ 106‑786.  Use of funds; refunds.

The Department shall remit all funds collected under this Article to the Association at least monthly.

The Association shall use such funds for research and marketing related to strawberries including such administrative expenses as may be reasonably necessary to carry out this function.  A funding committee composed of seven members of the Association appointed by the Commissioner of Agriculture, shall approve all expenditures of such funds.  Funding committee members may be reimbursed for necessary expenses as determined by the Association's Board of Directors.

Any person who has purchased strawberry plants upon which the assessment has been paid shall have the right to receive a refund of the assessment by making demand in writing to the Association within 30 days of purchase of the plants.  Such demand must be accompanied by proof of purchase satisfactory to the funding committee. (1989 (Reg. Sess., 1990), c. 1027, s. 1.)



§§ 106-787 through 106-789. Reserved for future codification purposes.

§§ 106‑787 through 106‑789.  Reserved for future codification purposes.



§ 106-790. Title.

Article 66.

Pork Promotion Assessment Act.

§ 106‑790.  Title.

This Article shall be known as the "Pork Promotion Assessment Act." (1991, c. 605, s. 1.)



§ 106-791. Purpose.

§ 106‑791.  Purpose.

It is in the public interest for the State to enable producers of porcine animals to assess themselves in order to raise funds to promote the interests of the pork industry. (1991, c. 605, s. 1.)



§ 106-792. Definitions.

§ 106‑792.  Definitions.

The following definitions apply in this Article:

(1)        Association.  The North Carolina Pork Producers Association, Inc., a North Carolina nonprofit corporation.

(2)        Buyer.  Any person engaged as (i) a commission merchant, (ii) an auction market, or (iii) a livestock market in the business of receiving porcine animals for sale on commission for or on behalf of a pork producer.

(3)        Department.  The North Carolina Department of Agriculture and Consumer Services.

(4)        Market.  To sell, slaughter for sale, or otherwise dispose of a porcine animal in commerce.

(5)        Person.  An individual, a partnership, a firm, or a corporation.

(6)        Porcine animal.  Swine raised for seed stock, market hogs, or slaughter.

(7)        Pork producer.  A person who (i) is a North Carolina resident, (ii) owns, manages, or has a financial interest in pork production, and (iii) is actively involved in the production of porcine animals. (1991, c. 605, s. 1; 1997‑261, s. 79.)



§ 106-793. Referendum.

§ 106‑793.  Referendum.

(a)        The Association may conduct among pork producers a referendum upon the question of whether an assessment shall be levied on porcine animals sold in this State.

(b)        The Association shall determine:

(1)        The amount of the proposed assessment.

(2)        The time and place of the referendum.

(3)        Procedures for conducting the referendum and counting of votes.

(4)        Any other matters pertaining to the referendum.

(c)        The amount of the proposed assessment shall be stated on the referendum ballot.  The amount may not exceed five cents (5¢) for each porcine animal sold in this State.  If the assessment is approved in the referendum, the Association may set the assessment at an amount equal to or less than the amount stated on the ballot.  If the Association sets a lower amount than the amount approved by referendum, it may increase the amount annually without a referendum by no more than one cent (1¢) for each porcine animal.  The increased rate may not exceed the amount approved by referendum and may not exceed the maximum allowable rate of five cents (5¢) for each porcine animal.

(d)        All pork producers may vote in the referendum.  Any dispute over eligibility to vote or any other matter relating to the referendum shall be determined by the Association.  The Association shall make reasonable efforts to provide pork producers with notice of the referendum and an opportunity to vote. (1991, c. 605, s. 1.)



§ 106-794. Payment and collection of assessment.

§ 106‑794.  Payment and collection of assessment.

(a)        The assessment shall not be collected unless more than half of the votes cast in the referendum are in favor of the assessment.  If more than half of the votes cast in the referendum are in favor of the assessment, then the Association shall notify the Department of the amount of the assessment and the effective date of the assessment.  The Department shall notify all buyers and pork producers of the assessment.

(b)        Each pork producer must pay an assessment on each porcine animal sold to a buyer.

(c)        A buyer of a porcine animal shall collect the assessment when buying a porcine animal by deducting the assessment from the price paid for the animal.  The buyer shall remit collected assessments to the Department no later than the 10th day of the following month.  The Department shall provide forms to buyers for reporting the assessment.  If the total assessments collected by a buyer in a month are less than twenty‑five dollars ($25.00), the buyer may keep the assessments until the total amount due is at least twenty‑five dollars ($25.00) or the end of the quarter, whichever comes first.  All buyers shall file at least one report in each calendar quarter, regardless of the amount due.

(d)        A buyer of porcine animals shall keep records of the number of porcine animals purchased and the date purchased.  All information or records regarding purchases of porcine animals by individual buyers shall be kept confidential by employees or agents of the Department and the Association, and shall not be disclosed except by court order.

(e)        The Association may bring an action to recover any unpaid assessments, plus the reasonable costs, including attorney fees, incurred in the action. (1991, c. 605, s. 1.)



§ 106-795. Use of assessments; Refunds.

§ 106‑795.  Use of assessments; refunds.

(a)        The Department shall remit all funds collected under this Article to the Association at least monthly.  The Association shall use the funds to promote the interests of the pork industry.  In order to prevent duplication of effort, these funds shall not be used for activities funded under 7 U.S.C. Chapter 79, Pork Promotion, Research, and Consumer Information.

(b)        A pork producer may request a refund of an assessment deducted from the sales price of a porcine animal sold by the producer by submitting a written request for a refund to the Association within 30 days after the buyer of the animal collected the assessment.  A refund request must be accompanied by proof of payment of the assessment satisfactory to the Association.  The Association shall mail a refund to the producer within 30 days of receipt of a properly documented refund request. (1991, c. 605, s. 1.)



§ 106-796. Termination of assessment.

§ 106‑796.  Termination of assessment.

Upon receipt of a petition signed by at least ten percent (10%) of the pork producers in North Carolina known to the Association, the Department shall notify the Association, and the Association shall, within six months, conduct a referendum upon the question of continuing the assessment.  If a majority of the votes cast in the referendum are against continuing the assessment, or if the Association fails to conduct a referendum within the six‑month period, the assessment expires at the end of the six‑month period.  If a majority of the votes cast in the referendum are in favor of continuing the assessment, then no subsequent referendum shall be held for at least three years. (1991, c. 605, s. 1.)



§§ 106-797 through 106-799. Reserved for future codification purposes.

§§ 106‑797 through 106‑799.  Reserved for future codification purposes.



§ 106-800. Title.

Article 67.

Swine Farms.

§ 106‑800.  Title.

This Article shall be known as the "Swine Farm Siting Act". (1995, c. 420, s. 1; 1995 (Reg. Sess., 1996), c. 626, s. 7(a); 1997‑458, s. 4.1.)



§ 106-801. Purpose.

§ 106‑801.  Purpose.

The General Assembly finds that certain limitations on the siting of swine houses and lagoons for swine farms can assist in the development of pork production, which contributes to the economic development of the State, by lessening the interference with the use and enjoyment of adjoining property. (1995, c. 420, s. 1; 1995 (Reg. Sess., 1996), c. 626, s. 7(a); 1997‑458, s. 4.1.)



§ 106-802. Definitions.

§ 106‑802.  Definitions.

As used in this Article, unless the context clearly requires otherwise:

(1)        "Lagoon" means a confined body of water to hold animal byproducts including bodily waste from animals or a mixture of waste with feed, bedding, litter or other agricultural materials.

(2)        Repealed by Session Laws 1995 (Regular Session, 1996), c. 626, s. 7.

(3)        "Occupied residence" means a dwelling actually inhabited by a person on a continuous basis as exemplified by a person living in his or her home.

(3a)      "Outdoor recreational facility" means any plot or tract of land on which there is located an outdoor swimming pool, tennis court, or golf course that is open to either the general public or to the members and guests of any organization having 50 or more members.

(4)        "Site evaluation" means an investigation to determine if a site meets all federal and State standards as evidenced by the Waste Management Facility Site Evaluation Report on file with the Soil and Water Conservation District office or a comparable report certified by a professional engineer or a comparable report certified by a technical specialist approved by the North Carolina Soil and Water Conservation Commission.

(5)        "Swine farm" means a tract of land devoted to raising 250 or more animals of the porcine species.

(6)        "Swine house" means a building that shelters porcine animals on a continuous basis. (1995, c. 420, s. 1; 1995 (Reg. Sess., 1996), c. 626, s. 7(a); c. 743, s. 3; 1997‑443, s. 11A.119(a); 1997‑456, s. 15; 1997‑458, s. 4.1; 1997‑496, s. 12.)



§ 106-803. Siting requirements for swine houses, lagoons, and land areas onto which waste is applied at swine farms.

§ 106‑803.  Siting requirements for swine houses, lagoons, and land areas onto which waste is applied at swine farms.

(a)        A swine house or a lagoon that is a component of a swine farm shall be located:

(1)        At least 1,500 feet from any occupied residence.

(2)        At least 2,500 feet from any school; hospital; church; outdoor recreational facility; national park; State Park, as defined in G.S. 113‑44.9; historic property acquired by the State pursuant to G.S. 121‑9 or listed in the North Carolina Register of Historic Places pursuant to G.S. 121‑4.1; or child care center, as defined in G.S. 110‑86, that is licensed under Article 7 of Chapter 110 of the General Statutes.

(3)        At least 500 feet from any property boundary.

(4)        At least 500 feet from any well supplying water to a public water system, as defined in G.S. 130A‑313.

(5)        At least 500 feet from any other well that supplies water for human consumption. This subdivision does not apply to a well located on the same parcel or tract of land on which the swine house or lagoon is located and that supplies water only for use on that parcel or tract of land or for use on adjacent parcels or tracts of land all of which are under common ownership or control.

(a1)      The outer perimeter of the land area onto which waste is applied from a lagoon that is a component of a swine farm shall be at least 75 feet from any boundary of property on which an occupied residence is located and from any perennial stream or river, other than an irrigation ditch or canal.

(a2)      No component of a liquid animal waste management system for which a permit is required under Part 1 or 1A of Article 21 of Chapter 143 of the General Statutes, other than a land application site, shall be constructed on land that is located within the 100‑year floodplain.

(b)        A swine house or a lagoon that is a component of a swine farm may be located closer to a residence, school, hospital, church, or a property boundary than is allowed under subsection (a) of this section if written permission is given by the owner of the property and recorded with the Register of Deeds. (1995, c. 420, s. 1; 1995 (Reg. Sess., 1996), c. 626, s. 7(a); 1997‑458, s. 4.1.)



§ 106-804. Enforcement.

§ 106‑804.  Enforcement.

(a)        Any person who owns property directly affected by the siting requirements of G.S. 106‑803 pursuant to subsection (b) of this section may bring a civil action against the owner or operator of a swine farm who has violated G.S. 106‑803 and may seek any one or more of the following:

(1)        Injunctive relief.

(2)        An order enforcing the siting requirements under G.S. 106‑803.

(3)        Damages caused by the violation.

(b)        A person is directly affected by the siting requirements of G.S. 106‑803 only if the person owns a facility or property located within the siting requirements specified under G.S. 106‑803.

(c)        If the court determines it is appropriate, the court may award court costs, including reasonable attorneys' fees and expert witnesses' fees, to any party. If a temporary restraining order or preliminary injunction is sought, the court may require the filing of a bond or equivalent security. The court shall determine the amount of the bond or security.

(d)        Nothing in this section shall restrict any other right that any person may have under any statute or common law to seek injunctive or other relief. (1995 (Reg. Sess., 1996), c. 626, s. 7(a); 1997‑458, s. 4.1.)



§ 106-805. Written notice of swine farms.

§ 106‑805.  Written notice of swine farms.

Any person who intends to construct a swine farm whose animal waste management system is subject to a permit under Part 1 or 1A of Article 21 of Chapter 143 of the General Statutes shall, after completing a site evaluation and before the farm site is modified, notify all adjoining property owners; all property owners who own property located across a public road, street, or highway from the swine farm; the county or counties in which the farm site is located; and the local health department or departments having jurisdiction over the farm site of that person's intent to construct the swine farm. This notice shall be by certified mail sent to the address on record at the property tax office in the county in which the land is located. Notice to a county shall be sent to the county manager or, if there is no county manager, to the chair of the board of county commissioners. Notice to a local health department shall be sent to the local health director. The written notice shall include all of the following:

(1)        The name and address of the person intending to construct a swine farm.

(2)        The type of swine farm and the design capacity of the animal waste management system.

(3)        The name and address of the technical specialist preparing the waste management plan.

(4)        The address of the local Soil and Water Conservation District office.

(5)        Information informing the adjoining property owners and the property owners who own property located across a public road, street, or highway from the swine farm that they may submit written comments to the Division of Water Quality, Department of Environment and Natural Resources. (1995 (Reg. Sess., 1996), c. 626, s. 7(a); 1996, 2nd Ex. Sess.,  c. 18, s. 27.34(d); 1997‑443, s. 11A.119(a); 1997‑458, s. 4.1.)



§§ 106-806 through 106-809. Reserved for future codification purposes.

§§ 106‑806 through 106‑809.  Reserved for future codification purposes.



§ 106-810. Southern Dairy Compact entered into; form of Compact.

Article 68.

Southern Dairy Compact.

§ 106‑810.  Southern Dairy Compact entered into; form of Compact.

The Southern Dairy Compact is enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

ARTICLE I. Statement of Purpose, Findings, and Declaration of Policy

§ 1. Statement of purpose, findings, and declaration of policy.

The purpose of this compact is to recognize the interstate character of the southern dairy industry and the prerogative of the states under the United States Constitution to form an interstate commission for the southern region. The mission of the Commission is to take such steps as are necessary to assure the continued viability of dairy farming in the South, and to assure consumers of an adequate, local supply of pure and wholesome milk.

The participating states find and declare that the dairy industry is an essential agricultural activity of the South. Dairy farms, and associated suppliers, marketers, processors, and retailers, are an integral component of the region's economy. Their ability to provide a stable, local supply of pure, wholesome milk is a matter of great importance to the health and welfare of the region.

The participating states further find that dairy farms are essential, and they are an integral part of the region's rural communities. The farms preserve land for agricultural purposes and provide needed economic stimuli for rural communities.

By entering into this compact, the participating states affirm that their ability to regulate the price that southern dairy farmers receive for their product is essential to the public interest. Assurance of a fair and equitable price for dairy farmers ensures their ability to provide milk to the market and the vitality of the southern dairy industry, with all the associated benefits.

Recent dramatic price fluctuations, with a pronounced downward trend, threaten the viability and stability of the southern dairy region. Historically, individual state regulatory action had been an effective emergency remedy available to farmers confronting a distressed market. The system of federal orders, implemented by the Agricultural Marketing Agreement Act of 1937, establishes only minimum prices paid to producers for raw milk, without preempting the power of states to regulate milk prices above the minimum levels so established.

In today's regional dairy marketplace, cooperative, rather than individual state action is needed to more effectively address the market disarray. Under our constitutional system, properly authorized states acting cooperatively may exercise more power to regulate interstate commerce than they may assert individually without such authority. For this reason, the participating states invoke their authority to act in common agreement, with the consent of Congress, under the compact clause of the Constitution.

In establishing their constitutional regulatory authority over the region's fluid milk market by this compact, the participating states declare their purpose that this compact neither displace the system of federal orders nor encourage the merging of federal orders. Specific provisions of the compact itself set forth this basic principle.

Designed as a flexible mechanism able to adjust to changes in a regulated marketplace, the compact also contains a contingency provision should the system of federal orders be discontinued. In that event, the interstate commission may regulate the marketplace in lieu of the system of federal orders. This contingent authority does not anticipate such a change, however, and should not be so construed. It is only provided should developments in the market other than establishment of this compact result in discontinuance of the system of federal orders.

ARTICLE II. Definitions and Rules of Construction

§ 2. Definitions.

For the purposes of this compact, and of any supplemental or concurring legislation enacted pursuant thereto, except as may be otherwise required by the context:

(1)        "Class I milk" means milk disposed of in fluid form or as a fluid milk product, subject to further definition in accordance with the principles expressed in subsection (b) of Section 3.

(2)        "Commission" means the Southern Dairy Compact Commission established by this compact.

(3)        "Commission marketing order" means regulations adopted by the Commission pursuant to Sections 9 and 10 of this compact in place of a terminated federal marketing order or state dairy regulation. Such order may apply throughout the region or in any part or parts thereof as defined in the regulations of the Commission. Such order may establish minimum prices for any or all classes of milk.

(4)        "Compact" means this interstate compact.

(5)        "Compact over‑order price" means a minimum price required to be paid to producers for Class I milk established by the Commission in regulations adopted pursuant to Sections 9 and 10 of this compact, which is above the price established in federal marketing orders or by state farm price regulation in the regulated area. Such price may apply throughout the region or in any part or parts thereof as defined in the regulations of the Commission.

(6)        "Milk" means the lacteal secretion of cows and includes all skim, butterfat, or other constituents obtained from separation or any other process. The term is used in its broadest sense and may be further defined by the Commission for regulatory purposes.

(7)        "Partially regulated plant" means a milk plant not located in a regulated area but having Class I distribution within such area. Commission regulations may exempt plants having such distribution or receipts in amounts less than the limits defined therein.

(8)        "Participating state" means a state which has become a party to this compact by the enactment of concurring legislation.

(9)        "Pool plant" means any milk plant located in a regulated area.

(10)      "Region" means the territorial limits of the states which are parties to this compact.

(11)      "Regulated area" means any area within the region governed by and defined in regulations establishing a compact over‑order price or commission marketing order.

(12)      "State dairy regulation" means any state regulation of dairy prices and associated assessments, whether by statute, marketing order, or otherwise.

§ 3. Rules of construction.

(a)        This compact shall not be construed to displace existing federal milk marketing orders or state dairy regulation in the region but to supplement them. In the event some or all federal orders in the region are discontinued, the compact shall be construed to provide the Commission the option to replace them with one or more commission marketing orders pursuant to this compact.

(b)        This compact shall be construed liberally in order to achieve the purposes and intent enunciated in Section 1. It is the intent of this compact to establish a basic structure by which the Commission may achieve those purposes through the application, adaptation, and development of the regulatory techniques historically associated with milk marketing and to afford the Commission broad flexibility to devise regulatory mechanisms to achieve the purposes of this compact. In accordance with this intent, the technical terms which are associated with market order regulation and which have acquired commonly understood general meanings are not defined herein but the Commission may further define the terms used in this compact and develop additional concepts and define additional terms as it may find appropriate to achieve its purposes.

ARTICLE III. Commission Established

§ 4. Commission established.

There is hereby created a commission to administer the compact, composed of delegations from each state in the region. The Commission shall be known as the Southern Dairy Compact Commission. A delegation shall include not less than three nor more than five persons. Each delegation shall include at least one dairy farmer who is engaged in the production of milk at the time of appointment or reappointment, and one consumer representative. Delegation members shall be residents and voters of, and subject to such confirmation process as is provided for in, the appointing state. Delegation members shall serve no more than three consecutive terms with no single term of more than four years, and be subject to removal for cause. In all other respects, delegation members shall serve in accordance with the laws of the state represented. The compensation, if any, of the members of a state delegation shall be determined and paid by each state, but their expenses shall be paid by the Commission.

§ 5. Voting requirements.

All actions taken by the Commission, except for the establishment or termination of an over‑order price or commission marketing order, and the adoption, amendment, or rescission of the Commission's bylaws, shall be by majority vote of the delegations present. Each state delegation shall be entitled to one vote in the conduct of the Commission's affairs. Establishment or termination of an over‑order price or commission marketing order shall require at least a two‑thirds vote of the delegations present. The establishment of a regulated area that covers all or part of a participating state shall require also the affirmative vote of that state's delegation. A majority of the delegations from the participating states shall constitute a quorum for the conduct of the Commission's business.

§ 6. Administration and management.

(a)        The Commission shall elect annually from among the members of the participating state delegations a chairperson, a vice‑chairperson, and a treasurer. The Commission shall appoint an executive director and fix his or her duties and compensation. The executive director shall serve at the pleasure of the Commission, and, together with the treasurer, shall be bonded in an amount determined by the Commission. The Commission may establish through its bylaws an executive committee composed of one member elected by each delegation.

(b)        The Commission shall adopt bylaws for the conduct of its business by a two‑thirds vote and shall have the power by the same vote to amend and rescind these bylaws. The Commission shall publish its bylaws in convenient form with the appropriate agency or officer in each of the participating states. The bylaws shall provide for appropriate notice to the delegations of all Commission meetings and hearings and of the business to be transacted at such meetings or hearings. Notice also shall be given to other agencies or officers of participating states as provided by the laws of those states.

(c)        The Commission shall file an annual report with the Secretary of Agriculture of the United States, and with each of the participating states by submitting copies to the Governor, both houses of the legislature, and the head of the state department having responsibilities for agriculture.

(d)        In addition to the powers and duties elsewhere prescribed in this compact, the Commission may engage in all of the following:

(1)        Sue and be sued in any state or federal court.

(2)        Have a seal and alter the same at pleasure.

(3)        Acquire, hold, and dispose of real and personal property by gift, purchase, lease, license, or other similar manner, for its corporate purposes.

(4)        Borrow money and to issue notes, to provide for the rights of the holders thereof, and to pledge the revenue of the Commission as security therefor, subject to the provisions of Section 18 of this compact.

(5)        Appoint such officers, agents, and employees as it may deem necessary, prescribe their powers, duties, and qualifications.

(6)        Create and abolish such offices, employments, and positions as it deems necessary for the purposes of the compact and provide for the removal, term, tenure, compensation, fringe benefits, pension, and retirement rights of its officers and employees.

(7)        Retain personal services on a contract basis.

§ 7. Rule‑making power.

In addition to the power to promulgate a compact over‑order price or commission marketing orders as provided by this compact, the Commission is further empowered to make and enforce such additional rules and regulations as it deems necessary to implement any provisions of this compact, or to effectuate in any other respect the purposes of this compact.

ARTICLE IV. Powers of the Commission

§ 8. Powers to promote regulatory uniformity, simplicity, and interstate cooperation.

The Commission may:

(1)        Investigate or provide for investigations or research projects designed to review the existing laws and regulations of the participating states, to consider their administration and costs, to measure their impact on the production and marketing of milk and their effects on the shipment of milk and milk products within the region.

(2)        Study and recommend to the participating states joint or cooperative programs for the administration of the dairy marketing laws and regulations and to prepare estimates of cost savings and benefits of such programs.

(3)        Encourage the harmonious relationships between the various elements in the industry for the solution of their material problems. Conduct symposia or conferences designed to improve industry relations, or a better understanding of problems.

(4)        Prepare and release periodic reports on activities and results of the Commission's efforts to the participating states.

(5)        Review the existing marketing system for milk and milk products and recommend changes in the existing structure for assembly and distribution of milk which may assist, improve, or promote more efficient assembly and distribution of milk.

(6)        Investigate costs and charges for producing, hauling, handling, processing, distributing, selling, and for all other services, performed with respect to milk.

(7)        Examine current economic forces affecting producers, probable trends in production and consumption, the level of dairy farm prices in relation to costs, the financial conditions of dairy farmers, and the need for an emergency order to relieve critical conditions on dairy farms.

§ 9. Equitable farm prices.

(a)        The powers granted in this section and Section 10 shall apply only to the establishment of a compact over‑order price, so long as federal milk marketing orders remain in effect in the region. In the event that any or all such orders are terminated, this Article authorizes the Commission to establish one or more commission marketing orders, as herein provided, in the region or parts thereof as defined in the order.

(b)        A compact over‑order price established pursuant to this section shall apply only to Class I milk. Such compact over‑order price shall not exceed one dollar and fifty cents ($1.50) per gallon at Atlanta, Georgia, however, this compact over‑order price shall be adjusted upward or downward at other locations in the region to reflect differences in minimum federal order prices. Beginning in 1990, and using that year as a base, the foregoing one dollar and fifty cents ($1.50) per gallon maximum shall be adjusted annually by the rate of change in the Consumer Price Index as reported by the Bureau of Labor Statistics of the United States Department of Labor. For purposes of the pooling and equalization of an over‑order price, the value of milk used in other use classifications shall be calculated at the appropriate class price established pursuant to the applicable federal order or state dairy regulation and the value of unregulated milk shall be calculated in relation to the nearest prevailing class price in accordance with and subject to such adjustments as the Commission may prescribe in regulations.

(c)        A commission marketing order shall apply to all classes and uses of milk.

(d)        The Commission may establish a compact over‑order price for milk to be paid by pool plants and partially regulated plants. The Commission also may establish a compact over‑order price to be paid by all other handlers receiving milk from producers located in a regulated area. This price shall be established either as a compact over‑order price or by one or more commission marketing orders. Whenever such a price has been established by either type of regulation, the legal obligation to pay such price shall be determined solely by the terms and purpose of the regulation without regard to the situs of the transfer of title, possession, or any other factors not related to the purposes of the regulation and this compact. Producer‑handlers as defined in an applicable federal market order shall not be subject to a compact over‑order price. The Commission shall provide for similar treatment of producer‑handlers under commission marketing orders.

(e)        In determining the price, the Commission shall consider the balance between production and consumption of milk and milk products in the regulated area, the costs of production including, but not limited to, the price of feed, the cost of labor including the reasonable value of the producer's own labor and management, machinery expense and interest expense, the prevailing price for milk outside the regulated area, the purchasing power of the public, and the price necessary to yield a reasonable return to the producer and distributor.

(f)         When establishing a compact over‑order price, the Commission shall take such other action as is necessary and feasible to help ensure that the over‑order price does not cause or compensate producers so as to generate local production of milk in excess of those quantities necessary to assure consumers of an adequate supply for fluid purposes.

(g)        The Commission shall whenever possible enter into agreements with state or federal agencies for exchange of information or services for the purpose of reducing regulatory burden and cost of administering the compact. The Commission may reimburse other agencies for the reasonable cost of providing these services.

§ 10. Optional provisions for pricing order.

Regulations establishing a compact over‑order price or a commission marketing order may contain, but shall not be limited to, any of the following:

(1)        Provisions classifying milk in accordance with the form in which or purpose for which it is used, or creating a flat pricing program.

(2)        With respect to a commission marketing order only, provisions establishing or providing a method for establishing separate minimum prices for each use classification prescribed by the Commission, or a single minimum price for milk purchased from producers or associations of producers.

(3)        With respect to an over‑order minimum price, provisions establishing or providing a method for establishing such minimum price for Class I milk.

(4)        Provisions for establishing either an over‑order price or a commission marketing order may make use of any reasonable method for establishing such price or prices including flat pricing and formula pricing. Provision may also be made for location adjustments, zone differentials, and competitive credits with respect to regulated handlers who market outside the regulated area.

(5)        Provisions for the payment to all producers and associations of producers delivering milk to all handlers of uniform prices for all milk so delivered, irrespective of the uses made of such milk by the individual handler to whom it is delivered, or for the payment of producers delivering milk to the same handler of uniform prices for all milk delivered by them.

a.         With respect to regulations establishing a compact over‑order price, the Commission may establish one equalization pool within the regulated area for the sole purpose of equalizing returns to producers throughout the regulated area.

b.         With respect to any commission marketing order, as defined in Section 2, subdivision (9), which replaces one or more terminated federal orders or state dairy regulation, the marketing area of now separate state or federal orders shall not be merged without the affirmative consent of each state, voting through its delegation, which is partly or wholly included within any such new marketing area.

(6)        Provisions requiring persons who bring Class I milk into the regulated area to make compensatory payments with respect to all such milk to the extent necessary to equalize the cost of milk purchased by handlers subject to a compact over‑order price or commission marketing order. No such provisions shall discriminate against milk producers outside the regulated area. The provisions for compensatory payments may require payment of the difference between the Class I price required to be paid for such milk in the state of production by a federal milk marketing order or state dairy regulation and the Class I price established by the compact over‑order price or commission marketing order.

(7)        Provisions specially governing the pricing and pooling of milk handled by partially regulated plants.

(8)        Provisions requiring that the account of any person regulated under the compact over‑order price shall be adjusted for any payments made to or received by such persons with respect to a producer settlement fund of any federal or state milk marketing order or other state dairy regulation within the regulated area.

(9)        Provision requiring the payment by handlers of an assessment to cover the costs of the administration and enforcement of such order pursuant to subsection (a) of Section 18 of Article VII.

(10)      Provisions for reimbursement to participants of the Women, Infants and Children Special Supplemental Food Program of the United States Child Nutrition Act of 1966.

(11)      Other provisions and requirements as the Commission may find are necessary or appropriate to effectuate the purposes of this compact and to provide for the payment of fair and equitable minimum prices to producers.

ARTICLE V. Rule‑Making Procedure

§ 11. Rule‑making procedure.

Before promulgation of any regulations establishing a compact over‑order price or commission marketing order, including any provision with respect to milk supply under subsection (f) of Section 9, or amendment thereof, as provided in Article IV, the Commission shall conduct an informal rule‑making proceeding to provide interested persons with an opportunity to present data and views. Such rule‑making proceeding shall be governed by Section 4 of the Federal Administrative Procedure Act, as amended (5 U.S.C. § 553). In addition, the Commission shall, to the extent practicable, publish notice of rule‑making proceedings in the official register of each participating state. Before the initial adoption of regulations establishing a compact over‑order price or a commission marketing order and thereafter before any amendment with regard to prices or assessments, the Commission shall hold a public hearing. The Commission may commence a rule‑making proceeding on its own initiative or may in its sole discretion act upon the petition of any person including individual milk producers, any organization of milk producers or handlers, general farm organizations, consumer or public interest groups, and local, state or federal officials.

§ 12. Findings and referendum.

(a)        In addition to the concise general statement of basis and purpose required by section 4(b) of the Federal Administrative Procedure Act, as amended (5 U.S.C. § 53 (c)), the Commission shall make findings of fact with respect to:

(1)        Whether the public interest will be served by the establishment of minimum milk prices to dairy farmers under Article IV.

(2)        What level of prices will assure that producers receive a price sufficient to cover their costs of production and will elicit an adequate supply of milk for the inhabitants of the regulated area and for manufacturing purposes.

(3)        Whether the major provisions of the order, other than those fixing minimum milk prices, are in the public interest and are reasonably designed to achieve the purposes of the order.

(4)        Whether the terms of the proposed regional order or amendment are approved by producers as provided in Section 13.

§ 13. Producer referendum.

(a)        For the purpose of ascertaining whether the issuance or amendment of regulations establishing a compact over‑order price or a commission marketing order, including any provision with respect to milk supply under subsection (f) of Section 9, is approved by producers, the Commission shall conduct a referendum among producers. The referendum shall be held in a timely manner, as determined by regulation of the Commission. The terms and conditions of the proposed order or amendment shall be described by the Commission in the ballot used in the conduct of the referendum, but the nature, content, or extent of such description shall not be a basis for attacking the legality of the order or any action relating thereto.

(b)        An order or amendment shall be deemed approved by producers if the Commission determines that it is approved by at least two‑thirds of the voting producers who, during a representative period determined by the Commission, have been engaged in the production of milk the price of which would be regulated under the proposed order or amendment.

(c)        For purposes of any referendum, the Commission shall consider the approval or disapproval by any cooperative association of producers, qualified under the provisions of the Act of Congress of February 18, 1922, as amended, known as the Capper‑Volstead Act, bona fide engaged in marketing milk, or in rendering services for or advancing the interests of producers of such commodity, as the approval or disapproval of the producers who are members or stockholders in, or under contract with, such cooperative association of producers, except as provided in subdivision (1) of this subsection and subject to the provisions of subdivisions (2) through (5) of this subsection.

(1)        No cooperative that has been formed to act as a common marketing agency for both cooperatives and individual producers shall be qualified to block vote for either.

(2)        Any cooperative that is qualified to block vote shall, before submitting its approval or disapproval in any referendum, give prior written notice to each of its members as to whether and how it intends to cast its vote. The notice shall be given in a timely manner as established, and in the form prescribed, by the Commission.

(3)        Any producer may obtain a ballot from the Commission in order to register approval or disapproval of the proposed order.

(4)        A producer who is a member of a cooperative which has provided notice of its intent to approve or not to approve a proposed order, and who obtains a ballot and with such ballot expresses his or her approval or disapproval of the proposed order, shall notify the Commission as to the name of the cooperative of which he or she is a member, and the Commission shall remove such producer's name from the list certified by such cooperative with its corporate vote.

(5)        In order to ensure that all milk producers are informed regarding a proposed order, the Commission shall notify all milk producers that an order is being considered and that each producer may register his or her approval or disapproval with the Commission either directly or through his or her cooperative.

§ 14. Termination of over‑order price or marketing order.

(a)        The Commission shall terminate any regulations establishing an over‑order price or commission marketing order issued under this Article whenever it finds that such order or price obstructs or does not tend to effectuate the declared policy of this compact.

(b)        The Commission shall terminate any regulations establishing an over‑order price or a commission marketing order issued under this Article whenever it finds that such termination is favored by a majority of the producers who, during a representative period determined by the Commission, have been engaged in the production of milk, the price of which is regulated by such order; but such termination shall be effective only if announced on or before such date as may be specified in such marketing agreement or order.

(c)        The termination or suspension of any order or provision thereof, shall not be considered an order within the meaning of this Article and shall require no hearing, but shall comply with the requirements for informal rule making prescribed by Section 4 of the Federal Administrative Procedure Act, as amended (5 U.S.C. § 553).

ARTICLE VI. Enforcement

§ 15. Records, reports, access to premises.

(a)        The Commission may by rule and regulation prescribe record keeping and reporting requirements for all regulated persons. For purposes of the administration and enforcement of this compact, the Commission may examine the books and records of any regulated person relating to his or her milk business and for that purpose, the Commission's properly designated officers, employees, or agents shall have full access during normal business hours to the premises and records of all regulated persons.

(b)        Information furnished to or acquired by the Commission officers, employees, or its agents pursuant to this section shall be confidential and not subject to disclosure except to the extent that the Commission deems disclosure to be necessary in any administrative or judicial proceeding involving the administration or enforcement of this compact, an over‑order price, a compact marketing order, or other regulations of the Commission. The Commission may adopt rules further defining the confidentiality of information pursuant to this section. Nothing in this section shall be deemed to prohibit (i) the issuance of general statements based upon the reports of a number of handlers, which do not identify the information furnished by any person, or (ii) the publication by direction of the Commission of the name of any person violating any regulation of the Commission, together with a statement of the particular provisions violated by such person.

(c)        No officer, employee, or agent of the Commission shall intentionally disclose information, by inference or otherwise, that is made confidential pursuant to this section. Any person violating the provisions of this section shall, upon conviction, be subject to a fine of not more than one thousand dollars ($1,000) or to imprisonment for not more than one year, or both, and shall be removed from office. The Commission shall refer any allegation of a violation of this section to the appropriate state enforcement authority or United States Attorney.

§ 16. Subpoena, hearings, and judicial review.

(a)        The Commission is hereby authorized and empowered by its members and its properly designated officers to administer oaths and issue subpoenas throughout all signatory states to compel the attendance of witnesses and the giving of testimony and the production of other evidence.

(b)        Any handler subject to an order may file a written petition with the Commission stating that any order or any provision of any such order or any obligation imposed in connection therewith is not in accordance with law and praying for a modification thereof or to be exempted therefrom. The handler shall thereupon be given an opportunity for a hearing upon such petition, in accordance with regulations made by the Commission. After such hearing, the Commission shall make a ruling upon the prayer of such petition which shall be final, if in accordance with law.

(c)        The district courts of the United States in any district in which the handler is an inhabitant, or has his or her principal place of business, are hereby vested with jurisdiction to review such ruling, provided a complaint for that purpose is filed within 30 days from the date of the entry of the ruling. Service of process in these proceedings may be had upon the Commission by delivering to it a copy of the complaint. If the court determines that the ruling is not in accordance with law, it shall remand such proceedings to the Commission with directions either (i) to make such ruling as the court shall determine to be in accordance with law, or (ii) to take such further proceedings as, in its opinion, the law requires. The pendency of proceedings instituted pursuant to this subdivision shall not impede, hinder, or delay the Commission form obtaining relief pursuant to Section 17. Any proceedings brought pursuant to Section 17, except where brought by way of counterclaim in proceedings instituted pursuant to this section, shall abate whenever a final decree has been rendered in proceedings between the same parties, and covering the same subject matter, instituted pursuant to this section.

§ 17. Enforcement with respect to handlers.

(a)        Any violation by a handler of the provisions of regulation establishing an over‑order price or a commission marketing order, or other regulations adopted pursuant to this compact shall:

(1)        Constitute a violation of the laws of each of the signatory states. Such violation shall render the violator subject to a civil penalty in an amount as may be prescribed by the laws of each of the participating states, recoverable in any state or federal court of competent jurisdiction. Each day such violation continues shall constitute a separate violation.

(2)        Constitute grounds for the revocation of license or permit to engage in the milk business under the applicable laws of the participating states.

(b)        With respect to handlers, the Commission shall enforce the provisions of this compact, regulations establishing an over‑order price, a commission marketing order or other regulations adopted hereunder by:

(1)        Commencing an action for legal or equitable relief brought in the name of the Commission in any state or federal court of competent jurisdiction; or

(2)        Referral to the state agency for enforcement by judicial or administrative remedy with the agreement of the appropriate state agency of a participating state.

(c)        With respect to handlers, the Commission may bring an action for injunction to enforce the provisions of this compact or the order or regulations adopted thereunder without being compelled to allege or prove that an adequate remedy of law does not exist.

ARTICLE VII. Finance

§ 18. Finance of start‑up and regular costs.

(a)        To provide for its start‑up costs, the Commission may borrow money pursuant to its general power under Section 6, subdivision (d), paragraph 4. In order to finance the cost of administration and enforcement of this compact, including payback of start‑up costs, the Commission may collect an assessment from each handler who purchases milk from producers within the region. If imposed, this assessment shall be collected on a monthly basis for up to one year from the date the Commission convenes, in an amount not to exceed $.015 per hundred weight of milk purchased from producers during the period of the assessment. The initial assessment may apply to the projected purchases of handlers for the two‑month period following the date the Commission convenes. In addition, if regulations establishing an over‑order price or a compact marketing order are adopted, they may include an assessment for the specific purpose of their administration. These regulations shall provide for establishment of a reserve for the Commission's ongoing operating expenses.

(b)        The Commission shall not pledge the credit of any participating state or of the United States. Notes issued by the Commission and all other financial obligations incurred by it, shall be its sole responsibility and no participating state or the United States shall be liable therefor.

§ 19. Audit and accounts.

(a)        The Commission shall keep accurate accounts of all receipts and disbursements, which shall be subject to the audit and accounting procedures established under its rules. In addition, all receipts and disbursements of funds handled by the Commission shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become part of the annual report of the Commission.

(b)        The accounts of the Commission shall be open at any reasonable time for inspection by duly constituted officers of the participating states and by any persons authorized by the Commission.

(c)        Nothing contained in this Article shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any participating state or of the United States.

ARTICLE VIII. Entry into Force; Additional Members and Withdrawal

§ 20. Entry into force; additional members.

The compact shall enter into force effective when enacted into law by any three states of the group of states composed of Alabama, Arkansas, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia, and West Virginia and when the consent of Congress has been obtained.

§ 21. Withdrawal from compact.

Any participating state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after notice in writing of the withdrawal is given to the Commission and the governors of all the participating states. No withdrawal shall affect any liability already already incurred by or chargeable to a participating state prior to the time of such withdrawal.

§ 22. Severability.

If any part or provision of this compact is adjudged invalid by any court, such judgment shall be confined in its operation to the part or provision directly involved in the controversy in which such judgment shall have been rendered and shall not affect or impair the validity of the remainder of this compact. In the event Congress consents to this compact subject to conditions, said conditions shall not impair the validity of this compact when said conditions are accepted by three or more compacting states. A compact state may accept the conditions of Congress by implementation of this compact. (1997‑494, s. 1.)



§ 106-811. Appointment of members to the Southern Dairy Compact Commission.

§ 106‑811.  Appointment of members to the Southern Dairy Compact Commission.

(a)        The delegation from the State of North Carolina to the Southern Dairy Compact Commission, as established in Article IV of the Compact, shall be composed of five members appointed as follows:

(1)        One member representing consumers of milk, appointed by the Governor.

(2)        One member appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives.

(3)        One member appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate.

(4)        Two members appointed by the Commissioner of Agriculture, one of whom shall be a dairy farmer engaged in the production of milk at the time of appointment or reappointment.

(b)        Members must be registered to vote in the State.

(c)        Members shall serve a term of four years and may be reappointed, but no member shall serve more than three consecutive terms. Members shall serve until their successors are duly appointed. Any appointment to fill an unexpired term shall be for the balance of the unexpired term and shall be made by the appropriate appointing authority. A member may be removed by the appointing authority, in accordance with G.S. 143B‑13. The Commissioner of Agriculture shall designate one member of the delegation to serve as chair, at the pleasure of the Commissioner.

(d)        Members of the delegation shall receive per diem and necessary travel and subsistence expenses in accordance with G.S. 138‑5.

(e)        A majority of the delegation shall constitute a quorum for the transaction of business.

(f)         All clerical and other services required by the delegation shall be provided by the Commissioner of Agriculture. (1997‑494, s. 1.)



§ 106-812. Findings.

Article 68A.

North Carolina Dairy Stabilization and Growth Program.

§ 106‑812.  Findings.

(a)        The General Assembly finds that North Carolina has suffered a significant loss of its traditional industrial and agricultural economic base. The State's dairy industry is at serious risk of total collapse unless milk prices reach levels sufficient to allow dairy farmers to meet production costs. At the same time, North Carolina is experiencing rapid population growth and urbanization. This growth and urbanization have fueled a rapid loss of prime agricultural land and green space, resulting in a decline in the quality of life for which the State is known.

(b)        The General Assembly finds that the dairy industry in North Carolina makes a substantial economic, environmental, and quality-of-life contribution to the well‑being of the citizens of the State. The dairy industry, including both producers and processors, currently contributes over six hundred million dollars ($600,000,000) and 3,000 jobs to the State's economy. Properly managed dairy farms help maintain green space, keep prime agricultural land under production, maintain water quality, enhance food security, and provide a local supply of fresh milk at a reasonable cost to the consumer and to processors in the State. An adequate local milk supply has become increasingly important as transportation costs escalate, making the importation of milk from out‑of‑state increasingly expensive. The General Assembly finds, however, that despite its importance to the State's economic and environmental well‑being, North Carolina's dairy industry is under severe economic pressure, and milk production is declining at an alarming rate. According to United States Department of Agriculture statistics, since 1985 the State has lost sixty‑seven percent (67%) of its dairy farms and thirty‑five percent (35%) of its processing facilities. North Carolina dairy farms no longer produce sufficient milk for North Carolina's processing facilities to operate. Milk must be imported 10 out of 12 months each year to keep these processing facilities functioning. Further, farm prices for milk exhibit great volatility, creating financial risk and discouraging investment. The General Assembly finds that it is essential to a viable North Carolina dairy industry to have locally produced milk available to processors in the State. The General Assembly further finds that it is essential to the well‑being of the citizens of the State to have a local supply of fresh milk available at reasonable cost and not subject to the vagaries of transportation costs and production conditions in other regions of the country.

(c)        The General Assembly finds that one of the primary reasons for the decline in milk production in the State is the gap between the price paid to farmers for milk under the federal milk programs and the actual cost of production. Inability to meet production costs combined with increasing land prices have led many milk producers to sell their farms for development and retire or turn to other employment. The General Assembly finds that the most effective means to ensure the continuation of a viable dairy industry in this State is to establish a price floor for milk to enable dairy farmers to meet their production costs. It is the intent of the General Assembly to establish a price support program that will stabilize and reverse the decline in the local milk supply and in the dairy industry in the State and encourage new producers to enter the dairy industry. Sustaining and growing North Carolina's dairy industry will advance the State's goals of preserving and enhancing its economic base and improving the quality of life in the State through maintaining green space and water quality and assuring an adequate local supply of fresh milk. (2006‑139, s. 1.)



§ 106-813. North Carolina Dairy Stabilization and Growth Fund.

§ 106‑813.  North Carolina Dairy Stabilization and Growth Fund.

(a)        The North Carolina Dairy Stabilization and Growth Fund is created as a nonreverting account in the Department of Agriculture and Consumer Services. The Fund shall consist of any money appropriated to the Fund by the General Assembly and money made available to it from grants, donations, and other sources. The Board of Agriculture shall actively seek donations, grants, and other sources of money for the Fund.

(b)        The Board shall use the monies in the Fund as follows:

(1)        Up to two percent (2%) of the money appropriated annually by the General Assembly may be used by the Department for the costs of administering the Dairy Stabilization and Growth Program. In the event that the General Assembly does not make an appropriation to the Fund in a given year, up to two percent (2%) of the balance remaining in the Fund may be used by the Department for the costs of administering the Program.

(2)        The monies remaining after administrative expenses are deducted shall be used to provide assistance to North Carolina dairy farmers in accordance with the provisions of G.S. 106‑814.

(3)        At the end of any fiscal year in which the total payments to North Carolina dairy farmers under G.S. 106‑814 are less than fifty percent (50%) of the amount appropriated by the General Assembly for the year, five percent (5%) of the unspent appropriation for the year may be set aside for use in that year and subsequent years for programs to support the development of the dairy industry. (2006‑139, s. 1.)



§ 106-814. Dairy Stabilization and Growth Program.

§ 106‑814.  Dairy Stabilization and Growth Program.

(a)        On July 1 of each year the Board of Agriculture shall set a milk support baseline price. The baseline price per hundredweight of milk shall be the average United States Department of Agriculture Federal Milk Market Order Class I price mover for the previous 10 years less fifty cents (50¢).

(b)        The Board shall adopt rules implementing the provisions of this Article. The rules shall include criteria for eligibility for distributions from the Fund, procedures for applications for distributions from the Fund, the method by which the amount of a payment to a producer shall be calculated, and the manner of payment to producers.

(c)        Each month the Board shall determine whether the monthly announced United States Department of Agriculture Federal Milk Market Order Class I price mover has dropped below the baseline price set for the year. If the monthly announced Class I price mover is lower than the baseline price, then each producer who meets the requirements of subsection (f) of this section shall become eligible for a distribution from the Fund in an amount equal to the difference between the baseline price and the monthly announced Class I price mover multiplied by the hundredweight of milk sold by the producer for the month.

(d)        Under exceptional circumstances, and in the discretion of the Board, the amount of any monthly distribution as calculated by the formula set forth in subsection (c) of this section may be increased by an amount not to exceed one dollar ($1.00) per hundredweight of milk sold in that month.

(e)        Distributions shall be made to eligible producers at least quarterly, unless in the judgment of the Board the payment amounts are trivial. All payments under the Program are subject to the availability of funds.

(f)         To be eligible to receive assistance from the Dairy Stabilization and Growth Fund, a dairy farmer shall demonstrate to the satisfaction of the Board that they are in compliance with the following rules and regulations:

(1)        For Grade A milk producers, the federal Grade A milk regulations.

(2)        For non‑Grade A producers, Article 26 of Chapter 106 of the General Statutes and the rules implementing that Article.

(g)        Farmers who fail to demonstrate compliance with applicable rules and regulations shall become ineligible for assistance from the Fund until compliance is attained. (2006‑139, s. 1.)



§ 106-815. Report.

§ 106‑815.  Report.

The Commissioner of Agriculture shall file a report no later than 31 March of each year with the Chairs of the House of Representatives Appropriations Subcommittee on Natural and Economic Resources and Senate Appropriations Committee on Natural and Economic Resources, the Chair of the House of Representatives Agriculture Committee, and the Chair of the Senate Committee on Agriculture, Environment, and Natural Resources which shall include the following:

(1)        The short‑ and long‑term problems associated with maintaining a viable dairy industry in the State.

(2)        Ways to sustain the existing dairy industry in the State.

(3)        Opportunities to expand the dairy industry, including attracting both new dairy producers and new processors to the State.

(4)        The contribution of dairy farms to the maintenance of prime agricultural land and the quality of life in the State.

(5)        An analysis of the effectiveness of the Dairy Stabilization and Growth Program in achieving the goals of maintaining a local supply of fresh milk for processing and consumption, facilitating the entry of young farmers into the dairy industry, and preserving green space along the urban fringe.

(6)        Other factors that impact the dairy industry in the State. (2006‑139, s. 2; 2007‑495, s. 21.)



§ 106-816. Reserved for future codification purposes.

§ 106‑816.  Reserved for future codification purposes.



§ 106-817. Reserved for future codification purposes.

§ 106‑817.  Reserved for future codification purposes.



§ 106-818: Reserved for future codification purposes.

§ 106‑818: Reserved for future codification purposes.



§ 106-819: Reserved for future codification purposes.

§ 106‑819: Reserved for future codification purposes.



§ 106-820. Title.

Article 69.

Horse Industry Promotion Act.

§ 106‑820. Title.

This Article may be cited as the Horse Industry Promotion Act. (1998‑154, s. 1.)



§ 106-821. Findings.

§ 106‑821. Findings.

The General Assembly finds that the horse industry makes an important contribution to the State's economy, and that it is appropriate for the State to provide a means for horse owners to voluntarily assess themselves in order to provide funds to promote the interests of the horse industry. (1998‑154, s. 1.)



§ 106-822. Definitions.

§ 106‑822. Definitions.

As used in this Article:

(1)        "Commercial horse feed" means any commercial feed, as defined in G.S. 106‑284.33, labeled for equine use.

(2)        "Council" means the North Carolina Horse Council.

(3)        "Department" means the Department of Agriculture and Consumer Services.

(4)        "Equine" means a horse, pony, mule, donkey, or hinny.

(5)        "Horse owner" means a person who (i) is a North Carolina resident and (ii) owns or leases an equine. (1998‑154, s. 1.)



§ 106-823. Referendum.

§ 106‑823. Referendum.

(a)        The Council may conduct a referendum among horse owners upon the question of whether an assessment shall be levied consistent with this Article.

(b)        The Council shall determine all of the following:

(1)        The amount of the proposed assessment, not to exceed two dollars ($2.00) per ton of commercial horse feed.

(2)        The period for which the assessment shall be levied, not to exceed three years.

(3)        The time and place of the referendum.

(4)        Procedures for conducting the referendum and counting votes.

(5)        Any other matters pertaining to the referendum.

(c)        The amount of the proposed assessment and the method of collection shall be set forth on the ballot.

(d)        All horse owners are eligible to vote in the referendum. The Council shall send press releases about the referendum to at least 10 daily and 10 weekly or biweekly newspapers having general circulation in a county in the State, and to any trade journals deemed appropriate by the Council. Notice of the referendum also shall be posted in every place the Council identifies as selling commercial horse feed. Any questions concerning eligibility to vote shall be resolved by the board of directors of the Council. (1998‑154, s. 1.)



§ 106-824. Majority vote required; collection of assessment.

§ 106‑824. Majority vote required; collection of assessment.

(a)        The assessment shall not be collected unless a majority of the votes cast in the referendum are in favor of the assessment. If a majority of the votes cast in the referendum are in favor of the assessment, the Department shall notify all commercial horse feed manufacturers and distributors of the assessment. The assessment shall apply to all commercial horse feed subject to the provisions of G.S. 106‑284.40(b), and the assessment shall be remitted to the Department with the inspection fee imposed by G.S. 106‑284.40. The Department shall provide forms for reporting the assessment. Persons who purchase commercial horse feed on which the assessment has not been paid shall report these purchases and pay the assessment to the Department.

(b)        The Council may bring an action to collect unpaid assessments against any feed manufacturer or distributor who fails to pay the assessment. (1998‑154, s. 1.)



§ 106-825. Use of funds; refunds.

§ 106‑825. Use of funds; refunds.

(a)        The Department shall remit all funds collected under this Article to the Council at least quarterly. The Council shall use these funds to promote the interests of the horse industry and may use these funds for those administrative expenses that are reasonably necessary to carry out this function.

(b)        Any person who purchases commercial horse feed upon which the assessment has been paid shall have the right to receive a refund of the assessment by making demand in writing to the Council within one year of purchase of the feed. This demand shall be accompanied by proof of purchase satisfactory to the Council. (1998‑154, s. 1.)



§ 106-830. (For expiration date, see note) Purpose; definitions.

Article 70.

North Carolina Sustainable Local Food Advisory Council.

§ 106‑830.  (For expiration date, see note) Purpose; definitions.

(a)        Purpose.  It is the purpose of the North Carolina Sustainable Local Food Advisory Council to contribute to building a local food economy, thereby benefiting North Carolina by creating jobs, stimulating statewide economic development, circulating money from local food sales within local communities, preserving open space, decreasing the use of fossil fuel and thus reducing carbon emissions, preserving and protecting the natural environment, increasing consumer access to fresh and nutritious foods, and providing greater food security for all North Carolinians. Recognizing the positive contributions of North Carolina's agricultural sector to the State's economy and environmental quality, it is the intent of the General Assembly that the Council consider and develop policies regarding the following subjects as they relate to North Carolinians:

(1)        Health and wellness.

(2)        Hunger and food access.

(3)        Economic development.

(4)        Preservation of farmlands and water resources.

(b)        Definitions.  As used in this Article, the following definitions apply:

(1)        Sustainable food.  An integrated system of plant and animal production practices that have a site‑specific application and that over the long term are able to do all of the following:

a.         Satisfy human food and fiber needs.

b.         Enhance environmental quality and the natural resource base upon which the agriculture economy depends.

c.         Sustain the economic viability of farm operations.

d.         Enhance the quality of life for farmers and the society as a whole.

(2)        Local food.  Food grown within the borders of North Carolina.  (2009‑530, s. 1.)



§ 106-831. (For expiration date, see note) The North Carolina Sustainable Local Food Advisory Council; creation; membership; terms.

§ 106‑831.  (For expiration date, see note) The North Carolina Sustainable Local Food Advisory Council; creation; membership; terms.

(a)        Council Established; Membership.  The North Carolina Sustainable Local Food Advisory Council is hereby created within the Department of Agriculture and Consumer Services. The Council shall consist of 27 members as follows:

(1)        The Commissioner of Agriculture or the Commissioner's designee, ex officio.

(2)        The State Health Director or the State Health Director's designee, ex officio.

(3)        The Secretary of Commerce or the Secretary's designee, ex officio.

(4)        Two local organic food producers, one of which is an organic animal producer and one of which is an organic crop producer, to be appointed by the Speaker of the House of Representatives.

(5)        Two local conventional food producers, one of which is an animal producer and one of which is a crop producer, to be appointed by the Commissioner of Agriculture.

(6)        Two local sustainable food producers, one of which is an animal producer and one of which is a crop producer, to be appointed by the Commissioner of Agriculture.

(7)        One representative of the commercial fishing industry, to be appointed by the President Pro Tempore of the Senate.

(8)        One representative of the NC State Grange, to be appointed by the Speaker of the House of Representatives.

(9)        One representative of the North Carolina Farm Bureau Federation, Inc., to be appointed by the Speaker of the House of Representatives.

(10)      One representative of the Sea Grant College Program at The University of North Carolina, to be appointed by the President Pro Tempore of the Senate.

(11)      One representative of the Carolina Farm Stewardship Association, to be appointed by the Governor.

(12)      One representative of the Center for Environmental Farming Systems, a partnership among North Carolina State University, North Carolina Agricultural and Technical State University, and the Department of Agriculture and Consumer Services, to be appointed by the Governor.

(13)      One representative of the North Carolina Association of Black Lawyers' Land Loss Prevention Project, Inc., to be appointed by the Commissioner of Agriculture.

(14)      One representative of the Appalachian Sustainable Agriculture Project, to be appointed by the President Pro Tempore of the Senate.

(15)      One representative of the Center for Community Action, Inc., to be appointed by the Commissioner of Agriculture.

(16)      One representative of the North Carolina Association of County Commissioners, to be appointed by the President Pro Tempore of the Senate.

(17)      One representative of the Department of Public Instruction, Child Nutrition Services Section, to be appointed by the President Pro Tempore of the Senate.

(18)      One representative of the North Carolina Cooperative Extension Service, jointly administered by North Carolina State University and North Carolina Agricultural and Technical State University, to be appointed by the Governor.

(19)      One representative of the Center for Health Promotion and Disease Prevention at the University of North Carolina at Chapel Hill, to be appointed by the President Pro Tempore of the Senate.

(20)      One representative of a food bank located in North Carolina, to be appointed by the Governor.

(21)      One representative of the food retail or food service industry, to be appointed by the Governor.

(22)      One representative of the North Carolina Farm Transition Network, Inc., to be appointed by the Speaker of the House of Representatives.

(23)      One representative of the North Carolina Rural Economic Development Center, Inc., to be appointed by the Speaker of the House of Representatives.

(24)      One representative of a business engaged in the processing, packaging, or distribution of food, to be appointed by the Speaker of the House of Representatives, in consultation with the NC Agribusiness Council.

(b)        Terms.  Appointments to the Council shall be for a term of three years. Terms shall be staggered so that eight terms shall expire on June 30 of each year, except that members of the Council shall serve until their successors are appointed and duly qualified as provided by G.S. 128‑7.

(c)        Chair.  The Council shall have one chair. The Council shall, by a majority of the members, select the chair every other year from among those members of the Council.

(d)        Vacancies.  Any vacancy on the Council resulting from the resignation of a member or otherwise shall be filled in the same manner in which the original appointment was made, and the term shall be for the balance of the unexpired term of the member who created the vacancy.

(e)        Compensation.  The Council members shall receive no salary as a result of serving on the Council but shall receive per diem, subsistence, and travel expenses in accordance with G.S. 120‑3.1, 138‑5, or 138‑6, as applicable.

(f)         Removal.  Members may be removed in accordance with G.S. 143B‑13 as if that section applied to this Article.

(g)        Meetings.  The chair shall call the meetings and shall notify the members of each meeting being called at least seven days before the date on which the meeting is to occur. Meetings shall be held as often as the chair deems necessary but not less than four times each calendar year. The chair shall arrange for the location and staffing of the meetings, the costs of which shall be borne by the Council from funds made available to the Council to conduct business.

(h)        Quorum.  A quorum of the Council shall consist of 13 members of the Council for the transaction of business.

(i)         Meeting Space.  The Department of Agriculture and Consumer Services shall provide without compensation meeting space in Raleigh for use by the Council.  (2009‑530, s. 1.)



§ 106-832. (For expiration date, see note) The North Carolina Sustainable Local Food Advisory Council; duties.

§ 106‑832.  (For expiration date, see note) The North Carolina Sustainable Local Food Advisory Council; duties.

In developing sustainable local food programs and policies for North Carolina, the Council may consider any of the following programmatic and policy issues:

(1)        An in‑depth assessment of the foods that are served to public school students under the National School Lunch Program and the School Breakfast Program, including the possibility of increasing the amount of sustainable local food used in these programs.

(2)        An in‑depth analysis of the possibility of making sustainable local food available under public assistance programs, including the possibility of being able to use food stamps at local farmers markets.

(3)        An in‑depth analysis of the possibility of promoting urban gardens and backyard gardens for the purpose of improving the health of citizens, making use of idle urban property, and lowering food costs for North Carolina urban dwellers during times of economic hardship.

(4)        An in‑depth analysis of the potential impacts that the production of sustainable local food would have on economic development in North Carolina, both the direct impacts for the producers of sustainable local food and the actual and potential indirect impacts, such as encouraging restaurants that feature locally raised agricultural products and promoting food and wine tourism.

(5)        Issues regarding how local and regional efforts could promote a sustainable local food economy by providing an information and engagement center that would assist entrepreneurs and farmers in working around any current barriers and in pursuing opportunities related to a sustainable local food economy.

(6)        Issues regarding the identification and development of solutions to regulatory and policy barriers to developing a strong sustainable local food economy.

(7)        Issues regarding strengthening local infrastructure and entrepreneurial efforts related to a sustainable local food economy.

(8)        Any other program and policy issues the Council considers pertinent.  (2009‑530, s. 1.)



§ 106-833. (For expiration date, see note) The North Carolina Sustainable Local Food Advisory Council; report requirement.

§ 106‑833.  (For expiration date, see note) The North Carolina Sustainable Local Food Advisory Council; report requirement.

No later than October 1 of each year, the Council shall report its findings and recommendations, including any legislative proposals or proposals for administrative action, to the General Assembly, the Governor, and the Commissioner of Agriculture.  (2009‑530, s. 1.)






Chapter 107 - Agricultural Development Districts.

§§ 107-1 through 107-25. Repealed by Session Laws 1971, c. 780, s. 20.

Chapter 107.

Agricultural Development Districts.

§§ 107‑1 through 107‑25.  Repealed by Session Laws 1971, c. 780, s. 20.






Chapter 108 - Social Services

§§ 108-1 through 108-123: Repealed and recodified by Session Laws 1981, c. 275, ss. 1 to 3.

Chapter 108.

Social Services.

§§ 108‑1 through 108‑123:  Repealed and recodified by Session Laws 1981, c. 275, ss. 1 to 3.






Chapter 108A - Social Services.

§ 108A-1. Creation.

Chapter 108A.

Social Services.

Article 1.

County Administration.

Part 1.  County Boards of Social Services.

§ 108A‑1.  Creation.

Every county shall have a board of social services or a consolidated human services board created pursuant to G.S. 153A‑77(b) which shall establish county policies for the programs established by this Chapter in conformity with the rules and regulations of the Social Services Commission and under the supervision of the Department of Health and Human Services. Provided, however, county policies for the program of medical assistance shall be established in conformity with the rules and regulations of the Department of Health and Human Services. (1917, c. 170, s. 1; 1919, c. 46, s. 3; C.S., s. 5014; 1937, c. 319, s. 3; 1941, c. 270, s. 2; 1945, c. 47; 1953, c. 132; 1955, c. 249; 1957, c. 100, s. 1; 1959, c. 1255, s. 1; 1961, c. 186; 1963, c. 139; c. 247, ss. 1, 2; 1969, c. 546, s. 1; 1973, c. 476, s. 138; 1977, 2nd Sess., c. 1219, s. 6; 1981, c. 275, s. 1; 1995 (Reg. Sess., 1996), c. 690, s. 5; 1997‑443, s. 11A.118(a).)



§ 108A-2. Size.

§ 108A‑2.  Size.

The county board of social services of a county shall consist of three members, except that the board of commissioners of any county may increase such number to five members. The decision to increase the size to five members or to reduce a five‑member board to three shall be reported immediately in writing by the chairman of the board of commissioners to the Department of Health and Human Services. (1917, c. 170, s. 1; 1919, c. 46, s. 3; C.S., s. 5014; 1937, c. 319, s. 3; 1941, c. 270, s. 2; 1945, c. 47; 1953, c. 132; 1955, c. 249; 1957, c. 100, s. 1; 1959, c. 1255, s. 1; 1961, c. 186; 1963, c. 139; c. 247, ss. 1, 2; 1969, c. 546, s. 1; 1973, c. 476, s. 138; 1981, c. 275, s. 1; 1995 (Reg. Sess., 1996), c. 690, s. 6; 1997‑443, s. 11A.118(a).)



§ 108A-3. Method of appointment; residential qualifications; fee or compensation for services; consolidated human services board appointments.

§ 108A‑3.  Method of appointment; residential qualifications; fee or compensation for services; consolidated human services board appointments.

(a)        Three‑Member Board.  The board of commissioners shall appoint one member who may be a county commissioner or a citizen selected by the board; the Social Services Commission shall appoint one member; and the two members so appointed shall select the third member. In the event the two members so appointed are unable to agree upon selection of the third member, the senior regular resident superior court judge of the county shall make the selection.

(b)        Five‑Member Board.  The procedure set forth in subsection (a) shall be followed, except that both the board of commissioners and the Social Services Commission shall appoint two members each, and the four so appointed shall select the fifth member by majority vote of the membership. If a majority of the four are unable to agree upon the fifth member, the senior regular superior court judge of the county shall make the selection.

(c)        Provided further that each member so appointed under subsection (a) and subsection (b) of this section by the Social Services Commission and by the county board of commissioners or the senior regular resident superior court judge of the county, shall be bona fide residents of the county from which they are appointed to serve, and will receive as their fee or compensation for their services rendered from the Department of Health and Human Services directly or indirectly only the fees and compensation as provided by G.S. 108A‑8.

(d)        Consolidated Human Services Board.  The board of county commissioners shall be the sole appointing authority for members of a consolidated human services board and shall appoint those members in accordance with G.S. 153A‑77(c). (1917, c. 170, s. 1; 1919, c. 46, s. 3; C.S., s. 5014; 1937, c. 319, s. 3; 1941, c. 270, s. 2; 1945, c. 47; 1953, c. 132; 1955, c. 249; 1957, c. 100, s. 1; 1959, c. 1255, s. 1; 1961, c. 186; 1963, c. 139; c. 247, ss. 1, 2; 1969, c. 546, s. 1; 1971, c. 369; 1973, c. 476, s. 138; 1981, c. 275, s. 1; 1995 (Reg. Sess., 1996), c. 690, s. 7; 1997‑135, s. 1; 1997‑443, s. 11A.118(a).)



§ 108A-4. Term of appointment.

§ 108A‑4.  Term of appointment.

Each member of a county board of social services shall serve for a term of three years. No member may serve more than two consecutive terms. Notwithstanding the previous sentence, the limitation on consecutive terms does not apply if the member of the social services board was a member of the board of county commissioners at any time during the first two consecutive terms, and is a member of the board of county commissioners at the time of reappointment. (1917, c. 170, s. 1; 1919, c. 46, s. 3; C.S., s. 5014; 1937, c. 319, s. 3; 1941, c. 270, s. 2; 1945, c. 47; 1953, c. 132; 1955, c. 249; 1957, c. 100, s. 1; 1959, c. 1255, s. 1; 1961, c. 186; 1963, c. 139; c. 247, ss. 1, 2; 1969, c. 546, s. 1; 1981, c. 275, s. 1; c. 770.)



§ 108A-5. Order of appointment.

§ 108A‑5.  Order of appointment.

(a)        Three‑Member Board: The term of the member appointed by the Social Services Commission shall expire on June 30, 1981, and every three years thereafter; the term of the member appointed by the board of commissioners shall expire on June 30, 1983, and every three years thereafter; and the term of the third member shall expire on June 30, 1982, and every three years thereafter.

(b)        Five‑Member Board: Whenever a board of commissioners of any county decides to expand a three‑member board to a five‑member board of social services, the Social Services Commission shall appoint an additional member for a term expiring at the same time as the term of the existing member appointed by the board of commissioners, and the board of commissioners shall appoint an additional member for a term expiring at the same time as the term of the existing member appointed by the Social Services Commission. The change to a five‑member board shall become effective at the time when the additional members shall have been appointed by both the county board of commissioners and the Social Services Commission. Thereafter all appointments shall be for three‑year terms.

(c)        Change from Five‑Member to Three‑Member Board: The change shall become effective on the first day of July following the decision to change by the board of commissioners. On that day, the following two seats on the board of social services shall cease to exist:

(1)        The seat held by the member appointed by the Social Services Commission whose term would have expired on June 30, 1983, or triennially thereafter; and

(2)        The seat held by the member appointed by the board of commissioners whose term would have expired June 30, 1981, or triennially thereafter. (1917, c. 170, s. 1; 1919, c. 46, s. 3; C.S., s. 5014; 1937, c. 319, s. 3; 1941, c. 270, s. 2; 1945, c. 47; 1953, c. 132; 1955, c. 249; 1957, c. 100, s. 1; 1959, c. 1255, s. 1; 1961, c. 1986; 1963, c. 139; c. 247, ss. 1, 2; 1969, c. 546, s. 1; 1973, c. 476, s. 138; c. 724, s. 1; 1981, c. 275, s. 1.)



§ 108A-6. Vacancies.

§ 108A‑6.  Vacancies.

Appointments to fill vacancies shall be made in the manner set out in G.S. 108A‑3. All such appointments shall be for the remainder of the former member's term of office and shall not constitute a term for the purposes of G.S. 108A‑4. (1917, c. 170, s. 1; 1919, c. 46, s. 3; C.S., s. 5014; 1937, c. 319, s. 3; 1941, c. 270, s. 2; 1945, c. 47; 1953, c. 132; 1955, c. 249; 1957, c. 100, s. 1; 1959, c. 1255, s. 1; 1961, c. 186; 1963, c. 139; c. 247, ss. 1, 2; 1969, c. 546, s. 1; 1981, c. 275, s. 1.)



§ 108A-7. Meetings.

§ 108A‑7.  Meetings.

The board of social services of a county shall meet at least once per month, or more often if a meeting is called by the chairman. Such board shall elect a chairman from its members at its July meeting each year, and the chairman shall serve a term of one year or until a new chairman is elected by the board. A consolidated county human services board shall meet in accordance with the provisions of G.S. 153A‑77. (1917, c. 170, s. 1; 1919, c. 46, s. 4; C.S., s. 5015; 1937, c. 319, s. 4; 1941, c. 270, s. 3; 1947, c. 92; 1959, c. 320; 1961, c. 186; 1969, c. 546, s. 1; 1981, c. 275, s. 1; 1995 (Reg. Sess., 1996), c. 690, s. 8.)



§ 108A-8. Compensation of members.

§ 108A‑8.  Compensation of members.

Members of the county board of social services may receive a per diem in such amount as shall be established by the county board of commissioners. Reimbursement for subsistence and travel shall be in accordance with a policy set by the county board of commissioners. (1917, c. 170, s. 1; 1919, c. 46, s. 4; C.S., s. 5015; 1937, c. 319, s. 4; 1941, c. 270, s. 3; 1947, c. 92; 1959, c. 320; 1961, c. 186; 1969, c. 546, s. 1; 1971, c. 124; 1981, c. 275, s. 1; 1985, c. 418, s. 3.)



§ 108A-9. Duties and responsibilities.

§ 108A‑9.  Duties and responsibilities.

The county board of social services shall have the following duties and responsibilities:

(1)        To select the county director of social services according to the merit system rules of the State Personnel Commission;

(2)        To advise county and municipal authorities in developing policies and plans to improve the social conditions of the community;

(3)        To consult with the director of social services about problems relating to his office, and to assist him in planning budgets for the county department of social services;

(4)        To transmit or present the budgets of the county department of social services for public assistance, social services, and administration to the board of county commissioners;

(5)        To have such other duties and responsibilities as the General Assembly, the Department of Health and Human Services or the Social Services Commission or the board of county commissioners may assign to it. (1917, c. 170, s. 1; 1919, c. 46, s. 3; C.S., s. 5014; 1937, c. 319, s. 3; 1941, c. 270, s. 2; 1945, c. 47; 1953, c. 132; 1955, c. 249; 1957, c. 100, s. 1; 1959, c. 1255, s. 1; 1961, c. 186; 1963, c. 139; c. 247, ss. 1, 2; 1969, c. 546, s. 1; 1973, c. 476, s. 138; 1977, 2nd Sess., c. 1219, s. 7; 1981, c. 275, s. 1; 1997‑443, s. 11A.118(a).)



§ 108A-10. Fees.

§ 108A‑10.  Fees.

The county board of social services is authorized to enter into contracts with any governmental or private agency, or with any person, whereby the board of social services agrees to render services to or for such agency or person in exchange for a fee to cover the cost of rendering such service. This authority is to be limited to services voluntarily rendered and voluntarily received, but shall not apply where the charging of a fee for a particular service is specifically prohibited by statute or regulation. The fees to be charged under the authority of this section are to be based upon a plan recommended by the county director of social services and approved by the local board of social services and the board of county commissioners. In no event is the fee charged to exceed the cost to the board of social services. Fee policies may not conflict with rules and regulations adopted by the Social Services Commission or Department of Health and Human Services regarding fees.

The fees collected under the authority of this section are to be deposited to the account of the social services department so that they may be expended for social services purposes in accordance with the provisions of Article 3 of Chapter 159, the Local Government Budget and Fiscal Control Act. No individual employee is to receive any compensation over and above his regular salary as a result of rendering services for which a fee is charged.

The county board of social services shall annually report to the county commissioners receipts received under this section. Fees collected under this section shall not be used to replace any other funds, either State or local, for the program for which the fees were collected. (1981, c. 275, s. 1; 1997‑443, s. 11A.118(a).)



§ 108A-11. Inspection of records by members.

§ 108A‑11.  Inspection of records by members.

Every member of the county board of social services may inspect and examine any record on file in the office of the director relating in any manner to applications for and provision of public assistance and social services authorized by this Chapter. No member shall disclose or make public any information which he may acquire by examining such records. (1917, c. 170, s. 1; 1919, c. 46, s. 3; C.S., s. 5014; 1937, c. 319, s. 3; 1941, c. 270, s. 2; 1945, c. 47; 1953, c. 132; 1955, c. 249; 1957, c. 100, s. 1; 1959, c. 1255, s. 1; 1961, c. 186; 1963, c. 139; c. 247, ss. 1, 2; 1969, c. 546, s. 1; 1981, c. 275, s. 1.)



§ 108A-12. Appointment.

Part 2. County Director of Social Services.

§ 108A‑12.  Appointment.

(a)        The board of social services of every county shall appoint a director of social services in accordance with the merit system rules of the State Personnel Commission. Any director dismissed by such board shall have the right of appeal under the same rules.

(b)        Two or more boards of social services may jointly employ a director of social services to serve the appointing boards and such boards may also combine any other functions or activities as authorized by Part 1 of Article 20 of Chapter 160A. The boards shall agree on the portion of the director's salary and the portion of expenses for other joint functions and activities that each participating county shall pay. (1917, c. 170, s. 1; 1919, c. 46, ss. 3, 4; C.S., s. 5016; 1921, c. 128; 1929, c. 291, s. 1; 1931, c. 423; 1937, c. 319, s. 5; 1941, c. 270, s. 4; 1957, c. 100, s. 1; 1961, c. 186; 1969, c. 546, s. 1; 1981, c. 275, s. 1.)



§ 108A-13. Salary.

§ 108A‑13.  Salary.

The board of social services of every county, with the approval of the board of county commissioners, shall determine the salary of the director in accordance with the classification plan of the State Personnel Commission, and such salary shall be paid by the county from the federal, State and county funds available for this purpose. (1917, c. 170, s. 1; 1919, c. 46, ss. 3, 4; C.S., s. 5016; 1921, c. 128; 1929, c. 291, s. 1; 1931, c. 423; 1937, c. 319, s. 5; 1941, c. 270, s. 4; 1957, c. 100, s. 1; 1961, c. 186; 1969, c. 546, s. 1; 1981, c. 275, s. 1.)



§ 108A-14. Duties and responsibilities.

§ 108A‑14.  Duties and responsibilities.

(a)        The director of social services shall have the following duties and responsibilities:

(1)        To serve as executive officer of the board of social services and act as its secretary;

(2)        To appoint necessary personnel of the county department of social services in accordance with the merit system rules of the State Personnel Commission;

(3)        To administer the programs of public assistance and social services established by this Chapter under pertinent rules and regulations;

(4)        To administer funds provided by the board of commissioners for the care of indigent persons in the county under policies approved by the county board of social services;

(5)        To act as agent of the Social Services Commission and Department of Health and Human Services in relation to work required by the Social Services Commission and Department of Health and Human Services in the county;

(6)        To investigate cases for adoption and to supervise adoptive placements;

(7)        To issue employment certificates to children under the regulations of the State Department of Labor;

(8)        To supervise adult care homes under the rules and regulations of the Medical Care Commission;

(9)        To assist and cooperate with the Department of Correction and their representatives;

(10)      Repealed by Session Laws 2003‑13, s. 7, effective April 17, 2003, and applicable to all petitions for sterilization pending and orders authorizing sterilization that have not been executed as of April 17, 2003.

(11)      To assess reports of child abuse and neglect and to take appropriate action to protect such children pursuant to the Child Abuse Reporting Law, Article 3 of Chapter 7B of the General Statutes;

(12)      To accept children for placement in foster homes and to supervise placements for so long as such children require foster home care;

(13)      To respond by investigation to notification of a proposed adoptive placement pursuant to G.S. 48‑3(b) and (c); and

(14)      To receive and evaluate reports of abuse, neglect, or exploitation of disabled adults and to take appropriate action as required by the Protection of the Abused, Neglected, or Exploited Disabled Adults Act, Article 6 of this Chapter, to protect these adults.

(b)        The director may delegate to one or more members of his staff the authority to act as his representative. The director may limit the delegated authority of his representative to specific tasks or areas of expertise. The director may designate, subject to the approval of the Commissioner of Labor, additional personnel outside his staff to issue youth employment certificates. (1917, c. 170, s. 1; 1919, c. 46, s. 3; C.S., s. 5017; 1941, c. 270, s. 5; 1957, c. 100, s. 1; 1961, c. 186; 1969, c. 546, s. 1; 1971, c. 710, s. 5; 1973, c. 476, ss. 133.3, 138; c. 1262, s. 109; c. 1339, s. 2; 1977, 2nd Sess., c. 1219, s. 8; 1981, c. 275, s. 1; 1983, c. 293; 1985, c. 203, ss. 1, 2; 1991, c. 258, s. 1; 1993, c. 553, s. 31; 1995, c. 214, s. 2; c. 535, s. 4; 1997‑443, s. 11A.118(a); 1998‑202, s. 13(v); 2003‑13, s. 7; 2005‑55, s. 12; 2005‑276, s. 10.42.)



§ 108A-15. Social services officials and employees as public guardians.

§ 108A‑15.  Social services officials and employees as public guardians.

The director and assistant directors of social services of each county may serve as guardians for adults adjudicated incompetent under the provisions of Chapter 35A, and they shall do so if ordered to serve in that capacity by the clerk of superior court having jurisdiction of a guardianship proceeding brought under either Article. (1977, c. 725, s. 6; 1981, c. 275, s. 1; 1985, c. 361, s. 3; 1987, c. 550, s. 23.)



§ 108A-15.1. Consolidated human services board; human services director.

Part 2A.  Consolidated Human Services.

§ 108A‑15.1.  Consolidated human services board; human services director.

(a)        Except as otherwise provided by this section and subject to any limitations that may be imposed by the board of county commissioners under G.S. 153A‑77, a consolidated human services board created pursuant to G.S. 153A‑77(b) shall have the responsibility and authority to carry out the programs established in this Chapter in conformity with the rules and regulations of the Social Services Commission and under the supervision of the Department of Health and Human Services in the same manner as a county social services board.

(b)        In addition to the powers conferred by G.S. 153A‑77(d), a consolidated human services board shall have all the powers and duties of a county board of social services as provided by G.S. 108A‑9, except that the consolidated human services board may not:

(1)        Appoint the human services director.

(2)        Transmit or present the budget for social services programs.

(c)        In addition to the powers conferred by G.S. 153A‑77(e), a human services director shall have all the powers and duties of a director of social services provided by G.S. 108A‑14, except that the human services director may:

(1)        Serve as the executive officer of the consolidated human services board only to the extent and in the manner authorized by the county manager.

(2)        Appoint staff of the consolidated human services agency only upon the approval of the county manager. (1995 (Reg. Sess., 1996), c. 690, s. 9; 1997‑443, s. 11A.118(a).)



§§ 108A-15.2 through 108A-15.6. Reserved for future codification purposes.

§§ 108A‑15.2 through 108A‑15.6.  Reserved for future codification purposes.



§ 108A-16. Appointment.

Part 3.  Special County Attorneys for Social Service Matters.

§ 108A‑16.  Appointment.

With the approval of the board of social services, the board of commissioners of any county may appoint a licensed attorney to serve as a special county attorney for social service matters, or designate the county attorney as special county attorney for social service matters. (1959, c. 1124, s. 1; 1961, c. 186; 1969, c. 546, s. 1; 1981, c. 275, s. 1.)



§ 108A-17. Compensation.

§ 108A‑17.  Compensation.

The special county attorney for social service matters shall receive compensation for the performance of his duties and for his expenses in such amount as the board of commissioners may provide. His compensation shall be a proper item in the annual budget of the county department of social services. (1959, c. 1124, s. 1; 1961, c. 186; 1969, c. 546, s. 1; 1981, c. 275, s. 1.)



§ 108A-18. Duties and responsibilities.

§ 108A‑18.  Duties and responsibilities.

(a)        The special county attorney shall have the following duties and responsibilities:

(1)        To serve as legal advisor to the county director, the county board of social services, and the board of county commissioners on social service matters;

(2)        To represent the county, the plaintiff, or the obligee in all proceedings brought under Chapter 52A, the Uniform Reciprocal Enforcement of Support Act and to exercise continuous supervision of compliance with any order entered in any proceeding under that act;

(3)        To represent the county board of social services in appeal proceedings and in any litigation relating to appeals;

(4)        To assist the district attorney with the preparation and prosecution of criminal cases under Article 40 of Chapter 14, entitled "Protection of the Family";

(5)        To assist the district attorney with the preparation and prosecution of proceedings authorized by Chapter 49, entitled "Bastardy";

(6)        To perform such other duties as may be assigned to him by the board of county commissioners, the board of social services, or the director of social services.

(b)        In performing any of the duties and responsibilities set out in this section, the special county attorney is authorized to call upon any director of social services or the Department of Health and Human Services for any information as he may require to perform his duties, and such director and Department are directed to assist him in performing such duties. (1959, c. 1124, ss. 2, 3; 1969, c. 546, s. 1; 1973, c. 47, s. 2; c. 476, s. 138; 1981, c. 275, s. 1; 1997‑443, s. 11A.118(a).)



§§ 108A-19 through 108A-23. Reserved for future codification purposes.

§§ 108A‑19 through 108A‑23.  Reserved for future codification purposes.



§ 108A-24. Definitions.

Article 2.

Programs of Public Assistance.

Part 1. In General.

§ 108A‑24.  Definitions.

As used in Chapter 108A:

(1)        "Applicant" is any person who requests assistance or on whose behalf assistance is requested.

(1a)      Repealed by Session Laws 2001‑424, s. 21.52.

(1b)      "Community service" means work exchanged for temporary public assistance.

(1c)      "County block grant" means federal and State money appropriated to implement and maintain a county's Work First Program.

(1d)      "County department of social services" means a county department of social services, consolidated human services agency, or other local agency designated to administer services pursuant to this Article.

(1e)      "County Plan" is the biennial Work First Program plan prepared by each Electing County pursuant to this Article and submitted to the Department for incorporation into the State Plan that also includes the Standard Work First Program.

(2)        "Department" is the Department of Health and Human Services, unless the context clearly indicates otherwise.

(3)        "Dependent child" is a person 17 years of age or younger or, in the medical assistance program, a person under 19 years of age. A child 18 years of age, if in high school and expected to graduate by his or her 19th birthday, may receive Work First benefits through the month he or she turns 19 years of age or graduates from high school, whichever comes first.

(3a)      "Electing County" means a county that elects to develop and is approved to administer a local Work First Program.

(3b)      "Employment" means work that requires either a contribution to FICA or the filing of a State N.C. Form D‑400, or the equivalent.

(3c)      "Family" means a unit consisting of a minor child or children and one or more of their biological parents, adoptive parents, stepparents, or grandparents living together. For purposes of the Work First Program, family also includes a blood or half‑blood relative or adoptive relative limited to brother, sister, great‑grandparent, great‑great‑grandparent, uncle, aunt, great‑uncle, great‑aunt, great‑great‑uncle, great‑great‑aunt, nephew, niece, first cousin, stepbrother, and stepsister.

(3d)      "Federal TANF funds" means the Temporary Assistance for Needy Families block grant funds provided for in Title IV‑A of the Social Security Act.

(3e)      "FICA" means the taxes imposed by the Federal Insurance Contribution Act, 26 U.S.C. § 3101, et seq.

(3f)       Repealed by Session Laws 2009‑489, s. 1, effective August 26, 2009.

(3g)      "Full‑time employment" means employment which requires the employee to work a regular schedule of hours per day and days per week established as the standard full‑time workweek by the employer, but not less than an average of 30 hours per week.

(4)        Repealed by Session Laws 1983, c. 14, s. 3.

(4a)      "Mutual Responsibility Agreement" ("MRA") is an agreement between a county and a recipient of Work First Program assistance which describes the conditions for eligibility for the assistance and what the county will provide to assist the recipient in moving from assistance to self‑sufficiency. A MRA may provide for recipient parental responsibilities and child development goals and what a county or the State will provide to assist the recipient in achieving those child development goals. Improvement in literacy shall be a part of any MRA, but a recipient shall not be penalized if unable to achieve improvement. A MRA is a prerequisite for any Work First Program assistance under this Article.

(4b)      "Parent" means biological parent or adoptive parent, and for Work First purposes, includes a stepparent.

(5)        "Recipient" is a person to whom, or on whose behalf, assistance is granted under this Article.

(6)        "Resident," unless otherwise defined by federal regulation, is a person who is living in North Carolina at the time of application with the intent to remain permanently or for an indefinite period; or who is a person who enters North Carolina seeking employment or with a job commitment.

(7)        "Secretary" is the Secretary of Health and Human Services, unless the context clearly indicates otherwise.

(8)        "Standard Program County" means a county that participates in the Standard Work First Program.

(9)        "Standard Work First Program" means the Work First Program developed by the Department.

(10)      "State Plan" is the biennial Work First Program plan, based upon the aggregate of the Electing County Plans and the Standard Work First Program, prepared by the Department for the State's Work First Program pursuant to this Article, and submitted sequentially to the Budget Director, to the General Assembly, to the Governor, and to the appropriate federal officials for approval.

(11)      "Temporary" is a time period, not to exceed 60 cumulative months, which meets the federal requirement of Title IV‑A.

(12)      "Title IV‑A" means the Social Security Act, 42 U.S.C. § 601, et seq., as amended by the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, P.L. 104‑193, as further amended by the Deficit Reduction Act of 2005, P.L. 109‑171 and to other provisions of federal law as may apply to assistance provided in this Article.

(13)      "Work" is lawful activity exchanged for cash, goods, uses, or services.

(14)      "Work First Diversion Assistance" is a short‑term cash payment that is intended to substantially reduce the likelihood of a family requiring Work First Family Assistance. Work First Diversion Assistance must be used to address a specific family crisis or episode of need and may not be used for ongoing or recurrent needs. Work First Diversion Assistance is limited to once in a 12‑month period.

(15)      "Work First Family Assistance" is a program of time‑limited periodic payments to assist in maintaining the children of eligible families while the adult family members engage in activities to prepare for entering and to enter the workplace.

(16)      "Work First Program" is the Temporary Assistance for Needy Families program established in this Article.

(17)      "Work First Program assistance" means the goods or services provided under the Work First Program.

(18)      "Work First Services" are services funded from appropriations made pursuant to this Article and designed to facilitate the purposes of the Work First Program.  (1981, c. 275, s. 1; 1983, c. 14, s. 3; 1997‑443, ss. 11A.118(a), 12.2; 2001‑424, s. 21.52; 2009‑489, s. 1.)



§ 108A-25. Creation of programs.

§ 108A‑25.  Creation of programs.

(a)        The following programs of public assistance are established, and shall be administered by the county department of social services or the Department of Health and Human Services under federal regulations or under rules adopted by the Social Services Commission and under the supervision of the Department of Human Resources:

(1)        Repealed by S.L. 1997‑443, s. 12.3, effective August 28, 1997.

(2)        State‑county special assistance for adults.

(3)        Food and Nutrition Services.

(4)        Foster care and adoption assistance payments.

(5)        Low income energy assistance program.

(b)        The program of medical assistance is established as a program of public assistance and shall be administered by the county departments of social services under rules adopted by the Department of Health and Human Services.

(b1)      The Work First Program is established as a program of public assistance and shall be supervised and administered as provided in Part 2 of this Article.

(c)        The Department of Health and Human Services may accept all grants‑in‑aid for programs of public assistance which may be available to the State by the federal government. The provisions of this Article shall be liberally construed in order that the State and its citizens may benefit fully from the federal grants‑in‑aid.

(d)        Each Community Care network organization designated by the Department of Health and Human Services as responsible for coordinating the health care of individuals eligible for medical assistance in a county is hereby deemed to be a public agency that is a local unit of government for the sole and limited purpose of all grants‑in‑aid, public assistance grant programs, and other funding programs. (1937, c. 135, s. 1; c. 288, ss. 3, 31; 1949, c. 1038, s. 2; 1955, c. 1044, s. 1; 1957, c. 100, s. 1; 1965, c. 1173, s. 1; 1969, c. 546, s. 1; 1973, c. 476, s. 138; 1975, c. 92, s. 4; 1977, 2nd Sess., c. 1219, s. 9; 1979, c. 702, s. 1; 1981, c. 275, s. 1; 1997‑443, ss. 11A.118(a), 11A.122, 12.3; 2004‑203, s. 41; 2007‑97, s. 3.)



§ 108A-25.1: Repealed by Session Laws 2001-424, s. 21.52.

§ 108A‑25.1: Repealed by Session Laws 2001‑424, s. 21.52.



§ 108A-25.2. Exemption from limitations for individuals convicted of certain drug-related felonies.

§ 108A‑25.2.  Exemption from limitations for individuals convicted of certain drug‑related felonies.

Individuals convicted of Class H or I controlled substance felony offenses in this State shall be eligible to participate in the Work First Program and the food and nutrition services program:

(1)        Six months after release from custody if no additional controlled substance felony offense is committed during that period and successful completion of or continuous active participation in a required substance abuse treatment program determined appropriate by the area mental health authority; or

(2)        If not committed to custody, six months after the date of conviction if no additional controlled substance felony offense is committed during that period and successful completion of or continuous active participation in a required substance abuse treatment program determined appropriate by the area mental health authority.

A county department of social services shall require individuals who are eligible for Work First Program assistance and electronic food and nutrition benefits pursuant to this section to undergo substance abuse treatment as a condition for receiving Work First Program or electronic food and nutrition benefits, if funds and programs are available and to the extent allowed by federal law.  (1997‑443, s. 12.4; 2007‑97, s. 4; 2008‑187, s. 17.)



§ 108A-25.3. Garnishment of wages to recoup fraudulent public assistance program payment.

§ 108A‑25.3.  Garnishment of wages to recoup fraudulent public assistance program payment.

(a)        The following definitions apply in this section:

(1)        Disposable income.  The part of the compensation paid or payable for personal services, whether denominated as wages, salary, commission, bonus, or otherwise which remains after the deduction of any amounts required by law to be withheld.

(2)        Fraudulent payment.  Any public assistance program payment made because of a recipient's false statement or representation or failure to disclose a material fact which occurs willfully and knowingly and with intent to deceive.

(3)        Garnishee.  The person, firm, association, or corporation owing compensation for personal services, whether denominated as wages, salary, commission, bonus, or otherwise.

(4)        Public assistance program.  Any means‑tested benefit program administered or supervised by a county department of social services or the Department of Health and Human Services which is funded in whole or in part by federal, State, or county resources.

(b)        In any case in which a recipient or former recipient of a public assistance program, who while a recipient, obtained or benefited from a fraudulent payment, a judge of the district court in the county where the recipient or former recipient resides or is found, or in the county where the payment was made, may enter an order of garnishment to recoup a fraudulent payment after 10 days following the entry of a judgment for a sum certain for fraudulent payments pursuant to a petition filed in the action in accordance with subsection (c) of this section. Not more than twenty percent (20%) of the recipient's or former recipient's monthly disposable income may be garnished to recoup payment in cases of fraudulent payment. The order of garnishment shall be subject to all federal and State laws or regulations that may apply to recoupment of fraudulent payments. Garnishment shall not be a remedy under this section when the recipient or former recipient is required to pay restitution for fraudulent public assistance payments pursuant to a criminal court order.

(c)        A county department of social services or the Department of Health and Human Services may petition the court for an order of garnishment to recoup a fraudulent public assistance program payment. Garnishment shall be a remedy to recoup payment only after all administrative remedies are exhausted unsuccessfully. The petition shall be verified and provide the court with facts and circumstances of the fraudulent payment to or on behalf of the recipient or former recipient, the name and address of the garnishee, the recipient's or former recipient's monthly disposable income (which may be based on information and belief), and the amount sought to be garnished from the recipient's or former recipient's disposable income. The petition shall be served on both the recipient or former recipient and the garnishee in accordance with the provisions for service of process set forth in G.S. 1A‑1, Rule 4. The time period for answering or otherwise responding to process issued pursuant to this section shall be in accordance with the time periods set forth in G.S. 1A‑1, Rule 12.

(d)        Upon a hearing held pursuant to this section, the court may enter an order of garnishment. Provided, the court may not enter an order of garnishment if the court finds that the order jeopardizes the recipient's or former recipient's ability to become or remain financially self‑sufficient and will result in the likelihood of an increased or recurring dependency on public assistance or an inability to secure basic necessities including, but not limited to, housing, food, health care, and utility costs. If an order of garnishment is entered, a copy of the same shall be served on both the recipient or the former recipient and the garnishee either personally or by certified or registered mail, return receipt requested. The order shall set forth sufficient findings of facts to support the action by the court and the amount to be garnished for each pay period. The amount garnished may be increased by an additional one dollar ($1.00) processing fee to be assessed and retained by the garnishee for each payment under the order. The order shall be subject to review for modification and dissolution upon the filing of a motion in the cause.

(e)        Upon receipt of the order of garnishment, the garnishee shall transmit without delay to the clerk of superior court the amount ordered by the court to be garnished. These funds shall be disbursed to the county department of social services to recoup fraudulent payments subject to the order of garnishment entered pursuant to this section.

(f)         A garnishee who violates the terms of an order of garnishment shall be subject to punishment for contempt.

(g)        The Social Services Commission shall adopt rules to implement this section. The rules shall ensure that a petition for an order of garnishment sought pursuant to this section is consistent with all federal and State laws and regulations. (1997‑443, s. 11A.122; 1997‑497, s. 1.)



§ 108A-26. Certain financial assistance and in-kind goods not considered in determining assistance paid under Chapters 108A and 111.

§ 108A‑26.  Certain financial assistance and in‑kind goods not considered in determining assistance paid under Chapters 108A and 111.

Financial assistance and in‑kind goods or services received from a governmental agency, or from a civic or charitable organization, shall not be considered in determining the amount of assistance to be paid any person under Chapters 108A and 111 of the General Statutes provided that such financial assistance and in‑kind goods and services are incorporated in the rehabilitation plan of such person being assisted by the Division of Vocational Rehabilitation Services or the Division of Services for the Blind of the Department of Health and Human Services, except where such goods and services are required to be considered by federal law or regulations. (1973, c. 716; 1981, c. 275, s. 1; 1997‑443, s. 11A.118(a).)



§ 108A-27. (See editor's note) Authorization and description of Work First Program; Work First Program changes; designation of Electing and Standard Program Counties.

Part 2. Work First Program.

§ 108A‑27.  (See editor's note) Authorization and description of Work First Program; Work First Program changes; designation of Electing and Standard Program Counties.

(a)        The Department shall establish, supervise and monitor the Work First Program. The purpose of the Work First Program is to provide eligible families with short‑term assistance to facilitate their movement to self‑sufficiency through gainful employment, not the mere reduction of the welfare rolls. The Department shall ensure that the Work First Program focuses on this purpose of self‑sufficiency. The ultimate goal of the Work First Program is the gradual elimination of generational poverty, and the Department shall ensure that all evaluations of the Work First Program, whether performed at the State or the county level, maintain this purpose and this goal of the Work First Program and effect an ongoing determination of whether the Work First Program is successful in facilitating families to move to self‑sufficiency and in gradually eliminating generational poverty.

(b)        The Work First Program in all counties shall include program administration and three categories of assistance to participants:

(1)        Work First Diversion Assistance;

(2)        Work First Family Assistance; and

(3)        Work First Services.

(c)        The Department may change the Work First Program when required to comply with federal law. Any changes in federal law that necessitate a change in the Work First Program shall be effected by temporary rule until the next State Plan is approved by the General Assembly. Any change effective by the Department to comply with federal law shall be reported to the Senate Appropriations Committee on Health and Human Services and the House of Representatives Appropriations Subcommittee on Health and Human Services and included in the State Plan submitted during the next session of the General Assembly following the change.

(d)        The Department shall allow counties maximum flexibility in the Work First Program while ensuring that the counties comply with federal and State laws and regulations. Subject to any limitations imposed by law, the Department shall allow counties to request to be designated as either Electing Counties or Standard Program Counties in the Work First Program.

(e)        All counties shall notify the Department in writing as to whether they desire to be designated as either Electing or Standard Program. A county shall submit in its notification to the Department documentation demonstrating that three‑fifths of its county commissioners support its desired designation. Upon receipt of the notification from the county, the Department shall send to the county confirmation of the county's planning designation. A county that desires to be redesignated shall submit a request in writing to the Department at least six months prior to the effective date of the next State Plan. In its request for redesignation, the county shall submit documentation demonstrating that three‑fifths of its county commissioners support the redesignation. Upon receipt of the notification from the county, the Department shall send to the county confirmation of the county's planning redesignation. A county's redesignation shall become effective on the effective date of the next State Plan following the redesignation. A county's designation or redesignation shall not be effected except as provided in this Article.

(f)         The board of county commissioners in an Electing County shall be responsible for development, administration, and implementation of the Work First Program in that county.

(g)        The county department of social services in a Standard Program County shall be responsible for administering and implementing the Standard Work First Program in that county.

(h)        The Department and Electing Counties, in developing their respective plans, may distinguish among potential groups of recipients on whatever basis necessary to enhance program purposes and to maximize federal revenues, so long as the rights, including the constitutional rights of equal protection and due process, of individuals are protected. The Department and Electing Counties shall provide Work First Program assistance to qualified immigrants on the same basis as citizens to the extent permitted by federal law.  (1981, c. 275, s. 1; 1997‑443, s. 12.5; 1998‑212, s. 12.27A(a1); 2001‑424, s. 21.13(e); 2009‑489, s. 2.)



§ 108A-27.1. Time limitations on assistance.

§ 108A‑27.1.  Time limitations on assistance.

(a)        Under the Standard Work First Program, unless an extension or an exemption is provided pursuant to the provisions of the Part or the State Plan, any cash assistance provided to a person or family in the employment program shall only be provided for a cumulative total of 24 months. After having received cash assistance for 24 months, the person or the family may reapply for cash assistance, but not until after 36 months from the last month the person or the family received cash assistance. This subsection shall not apply to child‑only cases.

(b)        Electing Counties may set any time limitations on assistance it finds appropriate, so long as the time limitations do not conflict with or exceed any federal time limitations. (1997‑443, s. 12.6; 1998‑212, s. 12.27A(f).)



§ 108A-27.2. General duties of the Department.

§ 108A‑27.2.  General duties of the Department.

The Department shall have the following general duties with respect to the Work First Program:

(1)        Ensure that the specifications of the general provisions of the State Plan regarding the procedures required when recipients are sanctioned, prescribed in G.S. 108A‑27.9(c), are uniformly developed and implemented across the State;

(1a)      Provide technical assistance to  Electing Counties developing and implementing and to Standard Counties implementing their County Plans, including providing information concerning applicable federal law and regulations and changes to federal law and regulations that affect the permissible use of federal funds and scope of the Work First Program in a county;

(1b)      Reserved for future codification purposes.

(1c)      Ensure that all families with work eligible parents and parents with children under the age of 12 months receive Work First benefits in the month after compliance with their Mutual Responsibility Agreement. Failure to comply with their Mutual Responsibility Agreement shall result in no Work First Benefits the following month, unless there is good cause.

(2)        Describe authorized federal and State work activities. For up to twenty percent (20%) of Work First recipients, authorized State work activities shall include at least part‑time enrollment in a postsecondary education program. In Standard Counties, recipients enrolled on at least a part‑time basis in a postsecondary education program and maintaining a 2.5 grade point average or its equivalent shall have their two‑year time limit suspended for up to three years.

(3)        Define requirements for assignment of child support income and compliance with child support activities;

(4)        Establish a schedule for Electing Counties to submit their County Plans to ensure that all Electing County Plans are adopted by Electing Counties by February 1 of each odd‑numbered year and review and then recommend a State Plan to the General Assembly;

(5)        Ensure that the Electing County Plans comply with federal and State laws, rules, and regulations, are consistent with the overall purposes and goals of the Work First Program, and maximize federal receipts for the Work First Program;

(6)        Prepare the State Plan in accordance with G.S. 108A‑27.9 and federal laws and regulations and submit it to the Budget Director for approval;

(7)        Submit the State Plan, as approved by the Budget Director, to the General Assembly for approval;

(8)        Repealed by Session Laws 2003‑284, s. 10.57, effective July 1, 2003.

(9)        Develop and implement a system to monitor and evaluate the impact of the Work First Program on children and families, including the impact of the Work First Program on job retention and advancement, child abuse and neglect, caseloads for child protective services and foster care, school attendance, academic and behavioral performance, and other measures of the economic security and health of children and families. The system should be developed to allow monitoring and evaluation of impact based on both aggregated and disaggregated data. State and county agencies shall cooperate in providing information needed to conduct these evaluations, sharing data and information except where prohibited specifically by federal law or regulation;

(10)      Monitor the performance of Electing Counties relative to their respective Plans and the overall goals of the Work First Program. Monitor Standard Counties relative to the State Plan and the overall goals of the Standard Work First Program;

(11)      Repealed by Session Laws 2003‑284, s. 10.57, effective July 1, 2003.

(12)      Report to the Senate Appropriations Committee on Health and Human Services and the House of Representatives Appropriations Subcommittee on Health and Human Services the counties which have requested Electing status; provide copies of the proposed Electing County Plans to the Senate Appropriations Committee on Health and Human Services and the House of Representatives Appropriations Subcommittee on Health and Human Services, if requested; and make recommendations to the Senate Appropriations Committee on Health and Human Services and the House of Representatives Appropriations Subcommittee on Health and Human Services on which of the proposed Electing County Plans ensure compliance with federal and State laws, rules, and regulations and are consistent with the overall purposes and goals for the Work First Program; and

(13)      Make recommendations to the General Assembly for approval of counties to become Electing Counties which represent, in aggregate, no more than fifteen and one‑half percent (15.5%) of the total Work First caseload at September 1 of each year and, for each county submitting a plan, the reasons individual counties were or were not recommended.

(14)      Review the county Work First Program of each Electing County and recommend whether the county should continue to be designated an Electing County or whether it should be redesignated as a standard county. In conducting its review and making its recommendation, the Department shall:

a.         Examine and consider the results of the Department's monitoring and evaluation of the impact of the Electing County's Work First Program as required under subdivision (9) of this section;

b.         Determine whether the Electing County's Work First Program's unique design requires implementation by an Electing County or whether the Work First Program could be implemented by a county designated as a standard county;

c.         Determine whether the Electing County's Work First Program and policies are unique and innovative in meeting the purpose of the Work First Program as stated under G.S. 108A‑27, and State and federal laws, rules, and regulations, as compared to other standard and Electing County Work First programs.

The Department shall make its recommendation and the reasons therefor to the Senate Appropriations Committee on Health and Human Services and the House of Representatives Appropriations Subcommittee on Health and Human Services not later than three months prior to submitting the State Plan to the Commission for review as required under G.S. 108A‑27.9(a).  (1997‑443, s. 12.6; 1998‑212, s. 12.27A(g); 1999‑237, s. 7.10(b); 1999‑359, ss. 1.2(a), 2(a), (b), 6; 2001‑424, s. 21.13(b), (e); 2003‑284, s. 10.57; 2009‑489, s. 3.)



§ 108A-27.3. Electing Counties - Duties of county boards of commissioners.

§ 108A‑27.3.  Electing Counties  Duties of county boards of commissioners.

(a)        The duties of the county boards of commissioners in Electing Counties under the Work First Program are as follows:

(1)        Establish county outcome and performance goals based on county economic, educational, and employment factors and adopt criteria for determining the progress of the county in moving persons and families to self‑sufficiency;

(2)        Establish eligibility criteria for recipients except for those criteria related to sanctioning procedures mandated across the State pursuant to G.S. 108A‑27.9(c);

(3)        Prescribe the method of calculating benefits for recipients;

(4)        Repealed by Session Laws 2009‑489, s. 4, effective August 26, 2009.

(5)        If made a part of the county's Work First Program, develop and enter into Mutual Responsibility Agreements with Work First Program recipients and ensure that the services and resources that are needed to assist participants to comply with the obligations under their Mutual Responsibility Agreements are available;

(6)        Ensure that participants engage in the minimum hours of work activities required by Title IV‑A;

(7)        Consider providing community service work for any recipient who cannot find employment;

(8)        Authorize payments of Work First Diversion Assistance and Work First Family Assistance to recipients having MRAs;

(9)        Monitor compliance with Mutual Responsibility Agreements and enforce the agreement provisions;

(10)      Repealed by Session Laws 2009‑489, s. 4, effective August 26, 2009.

(10a)    Ensure that all Work First cases are reviewed no later than three months prior to expiration of time limitations for receiving cash assistance to:

a.         Ensure that time limitations on assistance have been computed correctly.

b.         Ensure that the family is informed in writing about public assistance benefits, including child care, Medicaid, and food and nutrition services, for which the family is eligible even while cash assistance is no longer available.

c.         Provide for an extension of cash assistance benefits if the family qualifies for an extension.

d.         Review family status and assist the family in identifying resources and support the family needs to maintain employment and family stability.

(11)      Ensure compliance with applicable State and federal laws, rules, and regulations for the Work First Program;

(12)      Develop, adopt, and submit to the Department a biennial County Plan;

(13)      Repealed by Session Laws 2009‑489, s. 4, effective August 26, 2009.

(14)      Develop and implement an appeals process for the county's Work First Program that substantially complies with G.S. 108A‑79 and comply with the procedures related to sanctioning by the Department for all counties in the State pursuant to G.S. 108A‑27.2 and prescribed as general provisions in the State Plan pursuant to G.S. 108A‑27.9(c)(1).

(b)        The county board of commissioners shall not delegate the responsibilities described in subdivisions (a)(1), (a)(11), and (a)(12) of this section but may delegate other duties to public or private entities. Notwithstanding any delegation of duty, the county board of commissioners shall remain accountable for its duties under the Work First Program.

(c)        The county board of commissioners shall appoint a committee of individuals to identify the needs of the population to be served and to review and assist in developing the County Plan to respond to the needs. The committee membership shall include, but is not limited to, representatives of the county board of social services, the board of the area mental health authority, the local public health board, the local school systems, the business community, the board of county commissioners and community‑based organizations representative of the population to be served.

(d)        The county board of commissioners shall review and approve the County Plan for submission to the Department.  (1997‑443, s. 12.6; 1998‑212, s. 12.27A(h); 1999‑359, s. 5(a); 2007‑97, s. 5; 2009‑489, s. 4.)



§ 108A-27.4. Electing Counties - County Plan.

§ 108A‑27.4.  Electing Counties  County Plan.

(a)        Each Electing County shall submit to the Department, according to the schedule established by the Department and in compliance with all federal and State laws, rules, and regulations, a biennial County Plan.

(b)        An Electing County's County Plan shall have at least the following five parts:

(1)        Part I. Conditions Within the County;

(2)        Part II. Outcomes and Goals for the County;

(3)        Part III. Plans to Achieve and Measure the Outcomes and Goals;

(4)        Part IV. Administration; and

(5)        Part V. Funding Requirements.

(c)        Funding requirements shall, at least, identify the amount of a county block grant for Work First Diversion Assistance, a county block grant for Work First Family Assistance, a county block grant for Work First Services, and the county's maintenance of effort contribution. A county may establish a reserve.

(d)        Repealed by Session Laws 2009‑489, s. 5, effective August 26, 2009.

(e)        Each county shall include in its County Plan the following:

(1)        Repealed by Session Laws 2009‑489, s. 5, effective August 26, 2009.

(2)        A description of the county's plans for serving families who need child care, transportation, substance abuse services, and employment support based on the needs of the community and the availability of services and funding;

(3)        Repealed by Session Laws 2009‑489, s. 5, effective August 26, 2009.

(4)        A description of the county's eligibility criteria, benefit calculation, and any other policies adopted by the county relating to eligibility, terms, and conditions for receiving Work First Program assistance, including sanctions, asset and income requirements, time limits and extensions, rewards, exemptions, and exceptions to requirements. If an Electing County Plan proposes to change eligibility requirements, benefits levels, or reduce maintenance of effort, the county shall describe the reasons for these changes and how the county intends to utilize the maintenance of effort savings;

(5)        A description of how the county plans to utilize public and private resources to assist in moving persons and families to self‑sufficiency; and

(6)        Any request to the Department for waivers to rules or any proposals for statutory changes to remove any impediments to implementation of the County's Plan.

(7)        The process by which the county will review all Work First caseloads no later than three months prior to expiration of time limitations for receiving cash assistance to:

a.         Ensure that time limitations on assistance have been computed correctly.

b.         Ensure that the family is informed in writing about public assistance benefits, including child care, Medicaid, and food and nutrition services, for which the family is eligible even while cash assistance is no longer available.

c.         Provide for an extension of cash assistance benefits if the family qualifies for an extension.

d.         Review family status and assist the family in identifying resources and support the family needs to maintain employment and family stability.

(f)         Each county shall provide to the general public an opportunity to review and comment upon its County Plan prior to its submission to the Department.

(g)        A county may modify its County Plan once each biennium but not at any other time unless the county notifies the Department of the proposed modification and the Department determines that the proposed modification is consistent with State and federal law and the goals for the Work First Program.

(h)        Electing Counties shall have an emergency assistance program for Work First eligible families, as defined in the electing county plan. Counties may establish income eligibility for emergency assistance at or below two hundred percent (200%) of the federal poverty level.  (1997‑443, s. 12.6; 1999‑359, s. 5(b), (c); 2007‑97, s. 6; 2007‑484, s. 38; 2009‑489, s. 5.)



§ 108A-27.5. Electing Counties - Duties of the Department.

§ 108A‑27.5.  Electing Counties  Duties of the Department.

In addition to the general duties prescribed in G.S. 108A‑27.3, the Department shall have the following duties with respect to establishing, supervising, and monitoring the Work First Program in Electing Counties while allowing Electing Counties maximum flexibility in designing and implementing County Plans:

(1)        Repealed by Session Laws 2009‑489, s. 6, effective August 26, 2009.

(2)        At the request of the counties, provide assistance to counties in their activities with private sector individuals and organizations relative to County Plans; and

(3)        Establish the baseline for the State maintenance of effort.  (1997‑443, s. 12.6; 2009‑489, s. 6.)



§ 108A-27.6. Standard Program Counties - Duties of county departments of social services and county boards of commissioners.

§ 108A‑27.6.  Standard Program Counties  Duties of county departments of social services and county boards of commissioners.

(a)        Except as otherwise provided in this Article, the Standard Work First Program shall be administered by the county departments of social services. The county departments of social services in Standard Program Counties shall:

(1)        In consultation with the Department and the county board of commissioners, establish outcome and performance measures for all Standard Program Counties. There exist two goals for the Work First Program: to meet or exceed the federal Work Participation Rate of fifty percent (50%) for all Work Eligible families and ninety percent (90%) for all two‑parent families;

(2)        Determine eligibility of persons and families for the Work First Program;

(3)        Enter into Mutual Responsibility Agreements with participants if required under the State Plan and ensure that the services and resources that are needed to assist participants to comply with their obligations under their Mutual Responsibility Agreements are available;

(4)        Comply with State and federal law relating to Work First and Title IV‑A;

(5)        Repealed by Session Laws 2009‑489, s. 7, effective August 26, 2009.

(6)        Ensure that participants engage in the minimum hours of work activities required by the State Plan and Title IV‑A;

(7)        Ensure that the components of the Work First Program are funded solely from authorized sources and that federal TANF funds are used only for purposes and programs authorized by federal and State law; and

(8),(9)  Repealed by Session Laws 2009‑489, s. 7, effective August 26, 2009.

(10)      Ensure that all Work First cases are reviewed no later than three months prior to expiration of time limitations for receiving cash assistance to:

a.         Ensure that time limitations on assistance have been computed correctly.

b.         Ensure that the family is informed about public assistance benefits, including child care, Medicaid, and food and nutrition services, for which the family is eligible even while cash assistance is no longer available.

c.         Provide for an extension of cash assistance benefits if the family qualifies for an extension.

d.         Review family status and assist the family in identifying resources and support the family needs to maintain employment and family stability.

(b)        In consultation with the Department, a county department of social services may delegate any of its duties under this Article to another public agency or private contractor. Prior to delegating any duty, a county department of social services shall submit its proposed delegation to the Department as the Department may provide. Notwithstanding any delegation of duty, a county department of social services shall remain accountable for its duties under the Work First Program.

(c),(d)  Repealed by Session Laws 2009‑489, s. 7, effective August 26, 2009.  (1997‑443, s. 12.6; 1999‑359, s. 5(e); 2007‑97, s. 7; 2009‑489, s. 7.)



§ 108A-27.7. Standard Program County Plan.

§ 108A‑27.7.  Standard Program County Plan.

Standard counties shall have an emergency assistance program for Work First eligible families, as defined in the standard county plan. Counties may establish income eligibility for emergency assistance at or below two hundred percent (200%) of the federal poverty level.  (1997‑443, s. 12.6; 1999‑359, s. 5(d); 2009‑489, s. 8.)



§ 108A-27.8. Standard Program Counties - Duties of Department.

§ 108A‑27.8.  Standard Program Counties  Duties of Department.

(a)        The Department shall establish, develop, supervise, and monitor the Standard Work First Program. In addition to its general duties prescribed in G.S. 108A‑27.2, the Department shall have the following duties with respect to the Standard Work First Program and the Standard Program Counties:

(1)        Repealed by Session Laws 2009‑489, s. 9, effective August 26, 2009.

(2)        Advise and assist the Social Services Commission in adopting rules necessary to implement the provisions of this Article;

(3)        Supervise disbursement of county block grants to the Standard Program Counties for Work First Services;

(4)        Make payments of Work First Family Assistance and Work First Diversion Assistance; and

(5),       (6)  Repealed by Session Laws 2009‑489, s. 9, effective August 26, 2009.

(7)        Develop a Mutual Responsibility Agreement for use by Standard Program Counties.

(b)        The Secretary, in consultation with the Office of State Budget and Management, may adopt temporary rules when necessary to:

(1)        Implement provisions of the State Plan;

(2)        Maximize federal revenues to prevent the loss of federal funds;

(3)        Enhance the ability of the Department to prevent fraud and abuse in the Work First Program; and

(4)        Modify the provisions in the State Plan as necessary to meet changed circumstances after approval of the State Plan.

(c)        The Social Services Commission may adopt rules in accordance with G.S. 143B‑153 when necessary to implement this Article and subject to delegation by the Secretary of any rule‑making authority to implement the provisions of the State Plan.  (1997‑443, s. 12.6; 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b); 2009‑489, s. 9.)



§ 108A-27.9. State Plan.

§ 108A‑27.9.  State Plan.

(a)        The Department shall prepare and submit to the Director of the Budget a biennial State Plan that proposes the goals and requirements for the State and the terms of the Work First Program for each fiscal year. Prior to submitting a State Plan to the General Assembly, the Department shall:

(1)        Consult with local government and private sector organizations regarding the design of the State Plan and allow 45 days to receive comments from those organizations; and

(2)        Upon complying with subdivision (1) of this subsection, submit the State Plan to the Senate Appropriations Committee on Health and Human Services and the House of Representatives Appropriations Subcommittee on Health and Human Services for review.

(b)        The State Plan shall consist of generally applicable provisions and two separate sections, one proposing the terms of the Work First Program in Electing Counties, and the other proposing the terms for the Standard Work First Program.

(c)        The State Plan shall include the following generally applicable provisions:

(1)        Provisions to ensure that recipients who are sanctioned are provided a clear explanation of the sanction and that all recipients, including those under sanction or termination for rules infractions, are fully informed of their right to legal counsel and any other representatives they choose at their own cost;

(1a)      Provisions to ensure that no Work First Program recipients, required to participate in work activities, shall be employed or assigned when:

a.         Any regular employee is on layoff from the same or substantially equivalent job;

b.         An employer terminates any regular employee or otherwise causes an involuntary reduction in the employer's workforce in order to hire Work First recipients; or

c.         An employer otherwise causes the displacement of any currently employed worker or positions, including partial displacements such as reductions in hours of nonovertime work, wages, or employment benefits, in order to hire Work First recipients;

(1b)      Reserved for future codification purposes.

(1c)      Provisions to ensure that all work eligible parents and all parents with a child under 12 months of age are subject to pay for performance requirements. Pay for performance requirements means that the family will receive Work First benefits in the month following a month that they comply with their Mutual Responsibility Agreement. Failure to comply with the Mutual Responsibility Agreement without good cause will result in no Work First benefits in the following month.

(2)        Provisions to ensure the establishment and maintenance of grievance procedures to resolve complaints by regular employees who allege that the employment or assignment of a Work First Program recipient is in violation of subdivision (1a) of this subsection, and grievance procedures to resolve complaints by Work First Participants made pursuant to subdivision (3) of this subsection;

(3)        Provisions to ensure that Work First Program participants, required to participate in work activities, shall be subject to and have the Work First Program employees in similarly situated work activities, including, but not limited to, wage and hour laws, health and safety standards, and nondiscrimination laws, provided that nothing in this subdivision shall be construed to prohibit Work First Program participants from receiving additional State or county services designed to assist Work First Program participants achieve job stability and self‑sufficiency;

(4)        A description of eligible federal and State work activities. For up to twenty percent (20%) of Work First recipients, authorized State work activities shall include at least part‑time enrollment in a postsecondary education program. In Standard Counties, recipients enrolled on at least a part‑time basis in a postsecondary education program and maintaining a 2.5 grade point average or its equivalent shall have their two‑year time limit suspended for up to three years.

(5)        Requirements for assignment of child support income and compliance with child support activities;

(6)        Incentives for high‑performing counties, contingency plans for counties unable to meet financial commitments during the term of the State Plan, and sanctions against counties failing to meet performance expectations, including allocation of any federal penalties that may be assessed against the State as a result of a county's failure to perform; and

(7)        Anything else required by federal or State law, rule, or regulation to be included in the State Plan.

(d)        The section of the State Plan proposing the terms of the Work First Program in Electing Counties shall be based upon the aggregate of the Electing County Plans and shall include federal eligibility requirements and a description of the eligibility requirements and benefit calculation in each Electing County.

The Department may modify the section in the State Plan regarding Electing Counties once a biennium or except as necessary to reflect any modifications made by an Electing County. Any changes to the section of the State Plan regarding Electing Counties shall be reported to the Senate Appropriations Committee on Health and Human Services, the House of Representatives Appropriations Subcommittee on Health and Human Services, and the Fiscal Research Division within one month following the changes.

(e)        The section of the State Plan describing the Standard Work First Program shall include:

(1)        Benefit levels, limitations, and payments and the method for calculating benefit levels and payments;

(2)        Eligibility criteria, including asset and income standards;

(3)        Any exceptions or exemptions proposed to work requirements;

(4)        Provisions for when extensions may be granted to a person or family who reaches the time limit for receipt of benefits;

(5)        Provisions for exceptions and exemptions to criteria, time limits, and standards;

(6)        Provisions for sanctions for recipient failure to comply with program requirements; and

(7) through (10)  Repealed by Session Laws 2009‑489, s. 7, effective August 26, 2009.

(11)      A description of the Department's consultation with local governments and private sector organizations and a summary of any comments received during the 45‑day public comment period.

(f)         In addition to those items required to be included pursuant to subsection (e) of this section, the State Plan may include proposals to establish the following as part of the Standard Work First Program:

(1)        Demonstration projects in one or more counties to assess the value of any proposed changes in State policy or to test ways to improve programs; and

(2)        Requirement that recipients shall be required to enter into and comply with Mutual Responsibility Agreements as a condition of receiving benefits. If provided for in the State Plan, the terms and conditions of Mutual Responsibility Agreements shall be consistent with program purposes, federal law, and availability of funds.

(g)        The State Plan may provide for automatic Medicaid eligibility for all Work First Program recipients.

(h)        The State Plan may provide that in cases where benefits are paid only for a child, the case is considered a family case.  (1997‑443, s. 12.6; 1997‑456, s. 55.10; 1998‑212, s. 12.27A(b), (b1); 1999‑359, ss. 1.2(b), 2(c); 2001‑424, s. 21.13(c), (e); 2007‑323, s. 10.35A(a); 2009‑489, s. 10.)



§ 108A-27.10. Duties of the Director of the Budget/Governor.

§ 108A‑27.10.  Duties of the Director of the Budget/Governor.

(a)        The Director of the Budget shall, by May 15 of each odd‑numbered year, approve and recommend adoption by the General Assembly of the State Plan.

(b)        At the beginning of every fiscal year, the Director of the Budget shall report to the General Assembly the number of permanent State employees who have been Work First Program recipients during the previous calendar year.

(c)        After the State Plan has become law, the Governor shall sign it and cause it to be submitted to federal officials in accordance with federal law. (1997‑443, s. 12.6; 2007‑323, s. 10.35A(b).)



§ 108A-27.11. Work First Program funding.

§ 108A‑27.11.  Work First Program funding.

(a)        County block grants, except funds for Work First Family Assistance, shall be computed based on the percentage of each county's total AFDC (including AFDC‑EA) and JOBS expenditures, except expenditures for cash assistance, to statewide actual expenditures for those programs in fiscal year 1995‑96. The resulting percentage shall be applied to the State's total certified budget enacted by the General Assembly for each fiscal year, except for State funds budgeted for State and county demonstration projects authorized by the General Assembly and for Work First Family Assistance payments.

(b)        The following shall apply to funding for Standard Program Counties:

(1)        The Department shall make payments of Work First Family Assistance and Work First Diversion Assistance subject to the availability of federal, State, and county funds.

(2)        The Department shall reimburse counties for county expenditures under the Work First Program subject to the availability of federal, State, and county funds.

(c)        Each Electing County's allocation for Work First Family Assistance shall be computed based on the percentage of each Electing County's total expenditures for cash assistance to statewide actual expenditures for cash assistance in 1995‑96. The resulting percentage shall be applied to the federal TANF block grant funds appropriated for cash assistance by the General Assembly each fiscal year. The Department shall transmit the federal funds contained in the county block grants to Electing Counties as soon as practicable after they become available to the State and in accordance with federal cash management laws and regulations. (1997‑443, s. 12.6; 1998‑212, s. 12.27A(i); 1999‑359, s. 3; 2002‑126, s. 10.37; 2003‑284, s. 10.50.)



§ 108A-27.12. Maintenance of effort.

§ 108A‑27.12.  Maintenance of effort.

(a)        The Department shall define in the State Plan the services that can be provided with TANF federal funds and with State and county maintenance of effort funds. The Department shall work with counties to allow flexibility in the spending of county, State, and federal funds so as to maximize the use of resources while assuring that federal maintenance of effort requirements are met.

(b)        Counties that fail to meet maintenance of effort requirements and that fail to meet the performance indicators for reducing maintenance of effort shall submit a corrective action plan to the Department and shall be subject to G.S. 108A‑27.14. The Department may reduce block grant allocations to counties that fail to meet maintenance of effort requirements and performance indicators or may use some of the county's block grant allocation to secure needed services for clients in that county. If a county fails to comply with maintenance of effort requirements, the Director of the Budget may also withhold State funds appropriated to the county pursuant to G.S. 108A‑93.

(c)        The Department shall maintain the State's maintenance of effort at one hundred percent (100%) of the State certified budget enacted by the General Assembly for programs under this Part during fiscal year 1996‑97. At no time shall the Department reduce or reallocate State funds previously obligated or appropriated for Work First or child welfare services.

(d)        Each standard county shall maintain funding in Work First, child welfare, and related activities as defined by the Department at one hundred percent (100%) of the county funds budgeted in State Fiscal Year 1996‑97 for AFDC Administration, JOBS employment and training, and AFDC Emergency Assistance (cash and services). A county may request to reduce its block grant and maintenance of effort if that county can demonstrate that it is meeting all the needs of its clients, as defined by the Department's performance indicators, without spending all of the block grant funds. The needs of clients include child protection, employment services, and related supportive services such as child care. The Department may reallocate any State or federal funds released from a county that reduced its maintenance of effort or from counties not spending their block grants. Funds reallocated to counties will require county match.

(e)        During the first year a county operates as an Electing County, the county's maintenance of effort shall be no less than ninety percent (90%) of the amount the county budgeted for programs under this Part during fiscal year 1996‑97. If during the first year of operation as Electing the Electing County achieves one hundred percent (100%) of its goals as set forth in its Electing County Plan, then the Electing County may reduce its maintenance of effort to eighty percent (80%) of the amount the county budgeted for programs under this Part during fiscal year 1996‑97 for the second year of the Electing County's operation and for all years thereafter that the county maintains Electing Status.

(f)         The Department may realign funds if the realignment will assure that maintenance of effort requirements are met while maximizing federal revenues.

(g)        The Department of Health and Human Services shall report quarterly on the extent to which the State and counties are meeting federal maintenance of effort requirements under Temporary Assistance of Needy Families and on any realignment of funds. The Department and the counties shall work together to maximize full achievement of the State and county maintenance of effort. The Department shall make its report to members of the House of Representatives Appropriations Subcommittee on Health and Human Services, the Senate Appropriations Committee on Human Resources, and the Joint Legislative Public Assistance Committee, and to the Fiscal Research Division. (1997‑443, s. 12.6; 1998‑212, s. 12.27A(j); 1999‑359, s. 4(a), (c).)



§ 108A-27.13. Performance standards.

§ 108A‑27.13.  Performance standards.

(a)        The Department, in consultation with the county department of social services and county board of commissioners, shall establish outcome and performance measures for all counties, both Electing and Standard. There exist two goals for the Work First Program: to meet or exceed the federal Work Participation rate of fifty percent (50%) for all Work Eligible families and ninety percent (90%) for all two‑parent families. The two goals apply to both Standard and Electing Counties. The Department shall establish monitoring mechanisms and reporting requirements to assess progress toward the goals. The well‑being of children and economic factors and conditions within the counties, including the increased numbers of persons employed and increased numbers of hours worked by and wages earned by recipients, shall be considered by the Department.

(b)        Repealed by Session Laws 2009‑489, s. 11, effective August 26, 2009.

(c)        All adult recipients of Work First Program assistance are expected to achieve full‑time employment, subject to applicable exceptions. Adult recipients of Work First Program assistance shall comply with the provisions and requirements in their MRAs.  (1997‑443, s. 12.6; 2009‑489, s. 11.)



§ 108A-27.14. Corrective action.

§ 108A‑27.14.  Corrective action.

(a)        When any county fails to meet acceptable levels of performance, the Department may take one or more of the following actions to assist the county in meeting its Work First goals:

(1)        Notify the county of the deficiencies and add additional monitoring and reporting requirements.

(2)        Require the county to develop and submit for approval by the Department a corrective action plan.

(b)        If any Standard Program County fails to meet acceptable levels of performance for two consecutive years, or fails to comply with a corrective action plan developed pursuant to this section, the Department may assume control of the county's Work First Program, appoint an administrator to administer the county's Work First Program, and exercise the powers assumed to administer the Work First Program either directly or through contract with private or public agencies. County funding shall continue at levels established by the State Plan when the State has assumed control of a county Work First Program. At no time after the State has assumed control of a Work First Program shall a county withdraw funds previously obligated or appropriated to the Work First Program.

(c)        If an Electing County fails to achieve its Work First Program goals for two consecutive years, or fails to comply with a corrective action plan developed pursuant to this section, and as a result the federal government imposes a penalty upon the State, then the county shall lose its Electing County status. (1997‑443, s. 12.6.)



§ 108A-27.15. Assistance not an entitlement; appeals.

§ 108A‑27.15.  Assistance not an entitlement; appeals.

(a)        Any assistance programs established under this Part, whether administered by the Department or the counties, are not entitlements, and nothing in this Part shall create any property right.

(b)        The Standard Work First Program is a program of temporary public assistance for the purpose of an appeal under G.S. 108A‑79. (1997‑443, s. 12.6.)



§ 108A-27.16. Repealed by Session Laws 1999-237, s. 6(h).

§ 108A‑27.16.  Repealed by Session Laws 1999‑237, s. 6(h).



§§ 108A-28, 108A-28.1: Repealed by Session Laws 1997-443, s. 12.14.

§§ 108A‑28, 108A‑28.1:  Repealed by Session Laws 1997‑443, s. 12.14.



§ 108A-29. Priority for employment services.

§ 108A‑29.  Priority for employment services.

(a)        Repealed by Session Laws 2009‑489, s. 12, effective August 26, 2009.

(b)        Individuals seeking to apply or reapply for Work First Program assistance and who are not exempt from work requirements shall register with the Employment Security Commission for employment services. The point of registration shall be at an office of the Employment Security Commission in the county in which the individual resides or at another location designated in a Memorandum of Understanding between the Employment Security Commission and the local department of social services.

(c)        Individuals who are not otherwise exempt shall present verification of registration for Work First Program assistance. Unless exempt, the individual shall not be approved for Work First Program assistance until verification is received. Child‑only cases are exempt from this requirement.

(d)        Once an individual has registered as required in subsection (c) of this section and upon verification of the registration by the agency or contractor providing the Work First Program assistance, the individual's eligibility for Work First Program assistance may be evaluated and the application completed. Continued receipt of Work First Program benefits is contingent upon successful participation in employment services in the Mutual Responsibility Agreement, and lack of cooperation and participation in employment services may result in the termination of benefits to the individual.

(e)        Repealed by Session Laws 2009‑489, s. 12, effective August 26, 2009.

(f)         Each county department of social services shall enter into a cooperative agreement with the local Employment Security Commission to operate the Job Search component on behalf of Work First Program registrants. The cooperative agreement shall include a provision for payment to the Employment Security Commission by the county department of social services for the cost of providing those services, not otherwise available to all clients of the Employment Security Commission, described in this subsection as the same are reflected as a component of the County Plan payable from fund allocations in the county block grant. The county department of social services may also enter into a cooperative agreement with the community college system or any other entity to operate the Job Preparedness component. This cooperative agreement shall include a provision for payment to that entity by the county department of social services for the cost of providing those services, not otherwise available to all clients of the Employment Security Commission, described in this subsection as the same are reflected as a component of the County Plan payable from fund allocations in the county block grant.

(g)        The Employment Security Commission shall further assist registrants through job search, job placement, or referral to community service, if contracted to do so.

(h)        An individual placed in the Job Search component of the Employment Security Commission or other agency providing Job Search services shall look for work and shall accept any suitable employment. If contracted, the Employment Security Commission shall refer individuals to current job openings and shall make job development contacts for individuals. Individuals so referred shall be required to keep a record of their job search activities on a job search record form provided by the Commission, and the Employment Security Commission will monitor these activities. A "job search record" means a written list of dates, times, places, addresses, telephone numbers, names, and circumstances of job interviews. The Job Search component shall include at least one weekly contact with the Employment Security Commission. The Employment Security Commission shall adopt rules to accomplish this subsection.

(i)         The Employment Security Commission shall notify all employers in the State of the "Exclusive No‑Fault" Referral Service available through the Employment Security Commission to employers who hire personnel through Job Service referrals.

(j)         All individuals referred to jobs through the Employment Security Commission shall be instructed in the procedures for applying for the Federal Earned Income Credit (FEIC). All individuals referred to jobs through the Employment Security Commission who qualify for the FEIC shall apply for the FEIC by filing a W‑5 form with their employers.

(k)        The FEIC shall not be counted as income when eligibility is determined for Work First Program assistance, Medicaid, food and nutrition services, public housing, or Supplemental Security Income.

(l)         The Employment Security Commission shall work with the Department of Labor to develop a relationship with these private employment agencies to utilize their services and make referrals of individuals registered with the Employment Security Commission.

(m)       An individual who has not found a job within 12 weeks of being placed in the Job Search component of the Program may also be placed in the Community Service component at the county's option.

(n)        If after evaluation of an individual the Employment Security Commission believes it necessary, the Employment Security Commission or the county department of social services also may refer an individual to a Job Preparedness provider. The local community college should include General Education Development, Adult Basic Education, or Human Resources Development programs that are already in existence as a part of the Job Preparedness component. Additionally, the Commission or the county department of social services may refer an individual to a literacy council. Through a Memorandum of Understanding between the Employment Security Commission, the local department of social services, and other contracted entities, a system shall be established to monitor an individual's progress through close communications with the agencies assisting the individual. The Employment Security Commission or Job Preparedness provider shall adopt rules to accomplish this subsection.

(o)        The Job Preparedness component of the Program shall last a maximum of 12 weeks unless the recipient is registered and is satisfactorily progressing in a program that requires additional time to complete. Every reasonable effort shall be made to place the recipient in part‑time employment or part‑time community service if the time required exceeds the 12‑week maximum. The county department of social services may contract with service providers to provide the services described in this section and shall monitor the provision of the services by the service providers. Registrants may participate in more than one component at a time.

(p)        The Employment Security Commission shall expand its Labor Market Information System. The expansion shall at least include: statistical information on unemployment rates and other labor trends by county; and publications dealing with licensing requirements, economic development, and career projections, and information technology systems which can be used to track participants through the employment and training process.

(q),(r)   Repealed by Session Laws 2009‑489, s. 12, effective August 26, 2009.

(s)        Members of families with dependent children and with aggregate family income at or below the level required for eligibility for Work First Family Assistance, regardless of whether or not they have applied for such assistance, shall be given priority in obtaining employment services including training and community service provided by or through State agencies or counties or with funds which are allocated to the State of North Carolina directly or indirectly through prime sponsors or otherwise for the purpose of employment of unemployed persons.  (1961, c. 998; 1963, c. 1061; 1965, c. 939, s. 2; 1969, c. 546, s. 1; 1971, c. 283; 1973, c. 476, s. 138; 1977, c. 362; 1981, c. 275, s. 1; 1981 (Reg. Sess., 1982), c. 1282, s. 19; 1989 (Reg. Sess., 1990), c. 966, s. 1; 1997‑443, s. 12.7(a); 1998‑212, s. 12.27A(l), (m); 1999‑340, s. 9; 2001‑424, s. 21.13(d), (e); 2007‑97, s. 8; 2009‑489, s. 12.)



§ 108A-29.1. Substance abuse treatment required; drug testing for Work First Program recipients.

§ 108A‑29.1.  Substance abuse treatment required; drug testing for Work First Program recipients.

(a)        Each applicant or current recipient of Work First Program benefits, determined by a Qualified Professional in Substance Abuse (QPSA) or by a physician certified by the American Society of Addiction Medicine (ASAM) to be addicted to alcohol or drugs and to be in need of professional substance abuse treatment services shall be required, as part of the person's MRA and as a condition to receiving Work First Program benefits, to participate satisfactorily in an individualized plan of treatment in an appropriate treatment program. As a mandatory program component of participation in an addiction treatment program, each applicant or current recipient shall be required to submit to an approved, reliable, and professionally administered regimen of testing for presence of alcohol or drugs, without advance notice, during and after participation, in accordance with the addiction treatment program's individualized plan of treatment, follow‑up, and continuing care services for the applicant or current recipient.

(b)        An applicant or current recipient who fails to comply with any requirement imposed pursuant to this section shall not be eligible for benefits or shall be subject to the termination of benefits, but shall be considered to be receiving benefits for purposes of determining eligibility for medical assistance.

(c)        The children of any applicant or current recipient shall remain eligible for benefits, and these benefits shall be paid to a protective payee pursuant to G.S. 108A‑38.

(d)        An applicant or current recipient shall not be regarded as failing to comply with the requirements of this section if an appropriate drug or alcohol treatment program is unavailable.

(e)        Area mental health authorities organized pursuant to Article 4 of Chapter 122C of the General Statutes shall be responsible for administering the provisions of this section.

(f)         The requirements of this section may be waived or modified as necessary in the case of individual applicants or recipients to the degree necessary to comply with Medicaid eligibility provisions.  (1997‑443, s. 12.8; 2009‑489, s. 13.)



§ 108A-30: Repealed by Session Laws 1997-443, s. 12.14.

§ 108A‑30:  Repealed by Session Laws 1997‑443, s. 12.14.



§ 108A-31. Application for assistance.

§ 108A‑31.  Application for assistance.

Any person who believes that the person is eligible to receive Work First Program assistance may apply for assistance to the county department of social services in the county in which the person resides, or, in the case of residents of Electing Counties, to the public or private entity designated by the board of county commissioners. Counties shall record inquiries for and accept applications from all persons requesting to apply for Work First Program assistance. Counties shall process applications in a reasonable and timely manner. (1937, c. 288, ss. 15, 45; 1939, c. 395, s. 1; 1941, c. 232; 1945, c. 615, s. 1; 1947, c. 91, s. 3; 1953, c. 675, s. 12; 1959, c. 179, ss. 1, 2; 1969, c. 546, s. 1; 1973, c. 476, s. 138; c. 742; 1979, c. 702, s. 4; 1981, c. 275, s. 1; 1997‑443, s. 12.8A.)



§§ 108A-32 through 108A-35: Repealed by Session Laws 1997-443, s. 12.14.

§§ 108A‑32 through 108A‑35:  Repealed by Session Laws 1997‑443, s. 12.14.



§ 108A-36. Assistance not assignable; checks payable to decedents.

§ 108A‑36.  Assistance not assignable; checks payable to decedents.

The assistance granted by this Article shall not be transferable or assignable at law or in equity; and none of the money paid or payable as assistance shall be subject to execution, levy, attachment, garnishment, or other legal processes, or to the operation of any bankruptcy or insolvency law.

In the event of the death of a public assistance recipient during or after the first day of the month for which assistance was previously authorized by the county social services board, or county director if waived, any public assistance check or checks payable to such recipient not endorsed prior to such recipient's death shall be delivered to the clerk of superior court and by him administered under the provisions of G.S. 28A‑25‑6. (1937, c. 288, ss. 17, 47; 1945, c. 615, s. 1; 1953, c. 213; 1969, c. 546, s. 1; 1971, c. 446, ss. 1, 2; 1977, c. 655, ss. 1, 2; 1981, c. 275, s. 1.)



§ 108A-37. Personal representative for mismanaged public assistance.

§ 108A‑37.  Personal representative for mismanaged public assistance.

(a)        Whenever a county director of social services shall determine that a recipient of assistance is unwilling or unable to manage such assistance to the extent that deprivation or hazard to himself or others results, the director shall file a petition before a district court or the clerk of superior court in the county alleging such facts and requesting the appointment of a personal representative to be responsible for receiving such assistance and to use it for the  benefit of the recipient.

(b)        Upon receipt of such petition, the court shall promptly hold a  hearing, provided the recipient shall receive five days' notice in writing of the time and place of such hearing. If the court, sitting without a jury, shall find at the hearing that the facts alleged in the petition are true, it may appoint some responsible person as personal representative. The personal representative shall serve without compensation and be responsible to the court for the faithful performance of his duties. He shall serve until the director of social services or the recipient shows to the court that the personal representative is no longer required or is unsuitable. All costs of court relating to proceedings under this section shall be waived.

(c)        Any recipient for whom a personal representative is appointed may appeal such appointment to superior court for a hearing de novo without a jury.

(d)        All findings of fact made under the proceedings authorized by this section shall not be competent as evidence in any case or proceeding which concerns any subject matter other than that of appointing a personal representative. (1959, c. 1239, ss. 1, 3; 1961, c. 186; 1969, c. 546, s. 1; 1981, c. 275, s. 1.)



§ 108A-38. Protective and vendor payments.

§ 108A‑38.  Protective and vendor payments.

When necessary to comply with any present or future federal law or regulation in order to obtain federal participation in public assistance payments, the payments may be made direct to vendors to reimburse them for goods and services provided the applicants or recipients, and may be made to protective payees who shall act for the applicant or recipient for receiving and managing assistance. Payments to vendors and protective payees shall be made to the extent provided in, and in accordance with, rules  of the Social Services Commission or the Department, which rules shall be subject to applicable federal laws and regulations. (1963, c. 380; 1969, c. 546, s. 1; c. 747; 1973, c. 476, s. 138; 1977, 2nd Sess., c. 1219, s. 20; 1981, c. 275, s. 1; 1997‑443, s. 12.9.)



§ 108A-39. Fraudulent misrepresentation.

§ 108A‑39.  Fraudulent misrepresentation.

(a)        Any person whether provider or recipient, or person representing himself as such, who willfully and knowingly and with intent to deceive makes a false statement or representation or who fails to disclose a material fact and as a result of making a false statement or representation or failing to disclose a material fact obtains, for himself or another person, attempts to obtain for himself or another person, or continues to receive or enables another person to continue to receive public assistance in the amount of not more than four hundred dollars ($400.00) is guilty of a Class 1 misdemeanor.

(b)        Any person, whether provider or recipient, or person representing himself as such who willfully and knowingly with the intent to deceive makes a false statement or representation or fails to disclose a material fact and as a result of making a false statement or representation or failing to disclose a material fact, obtains for himself or another person, attempts to obtain for himself or another person, or continues to receive or enables another person to continue to receive public assistance in an amount of more than four hundred dollars ($400.00) is guilty of a Class I felony.

(c)        As used in this section the word "person" means person, association, consortium, corporation, body politic, partnership, or other group, entity, or organization. (1937, c. 288, ss. 27, 57; 1963, cc. 1013, 1024, 1062; 1969, c. 546, s. 1; 1977, c. 604, s. 1; 1979, c. 510, s. 2; c. 907; 1981, c. 275, s. 1; 1993, c. 539, s. 813; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 108A-39.1: Repealed by Session Laws 1997-443, s. 12.14.

§ 108A‑39.1:  Repealed by Session Laws 1997‑443, s. 12.14.



§ 108A-39.2: Repealed by Session Laws 1989 (Reg. Sess., 1990), c. 966, s. 3.

§ 108A‑39.2:  Repealed by Session Laws 1989 (Reg.  Sess., 1990), c. 966, s. 3.



§ 108A-40. Authorization of State-County Special Assistance for Adults Program.

Part 3. State‑County Special Assistance for Adults.

§ 108A‑40.  Authorization of State‑County Special Assistance for Adults Program.

The Department is authorized to establish and supervise a State‑County Special Assistance for Adults Program. This program is to be administered by county departments of social services under rules and regulations of the Social Services Commission. (1981, c. 275, s. 1.)



§ 108A-41. Eligibility.

§ 108A‑41.  Eligibility.

(a)        Assistance shall be granted under this Part to all persons in adult care homes for care found to be essential in accordance with the rules and regulations adopted by the Social Services Commission and prescribed by G.S. 108A‑42(b). As used in this Part, the term "adult care home" includes a supervised living facility for developmentally disabled adults licensed under Article 2 of Chapter 122C of the General Statutes.

(b)        Assistance shall be granted to any person who:

(1)        Is 65 years of age and older, or is between the ages of 18 and 65 and is permanently and totally disabled; and

(2)        Has insufficient income or other resources to provide a reasonable subsistence compatible with decency and health as determined by the rules and regulations of the Social Services Commission; and

(3)        Is one of the following:

a.         A resident of North Carolina for at least 90 days immediately prior to receiving this assistance;

b.         A person coming to North Carolina to join a close relative who has resided in North Carolina for at least 180 consecutive days immediately prior to the person's application. The close relative shall furnish verification of his or her residency to the local department of social services at the time the applicant applies for special assistance. As used in this sub‑subdivision, a close relative is the person's parent, grandparent, brother, sister, spouse, or child; or

c.         A person discharged from a State facility who was a patient in the facility as a result of an interstate mental health compact. As used in this sub‑subdivision the term State facility is a facility listed under G.S. 122C‑181.

(c)        When determining whether a person has insufficient resources to provide a reasonable subsistence compatible with decency and health, there shall be excluded from consideration the person's primary place of residence and the land on which it is situated, and in addition there shall be excluded real property contiguous with the person's primary place of residence in which the property tax value is less than twelve thousand dollars ($12,000).

(d)        The county shall also have the option of granting assistance to Certain Disabled persons as defined in the rules and regulations adopted by the Social Services Commission. Nothing in this Part should be interpreted so as to preclude any individual county from operating any program of financial assistance using only county funds. (1949, s. 1038, s. 2; 1961, c. 186; 1969, c. 546, s. 1; 1973, c. 717, s. 1; 1977, 2nd Sess., c. 1252, s. 1; 1979, c. 702, s. 8; 1981, c. 275, s. 1; c. 849, s. 1; 1983, c. 14, s. 2; 1995, c. 535, s. 5; 1997‑210, s. 1; 2001‑209, s. 3.)



§ 108A-42. Determination of disability.

§ 108A‑42.  Determination of disability.

(a)        For purposes of G.S. 108A‑41(b)(1), a person is permanently and totally disabled if:

(1)        This person was receiving aid to the disabled assistance in December 1973, and continues to be disabled under the definition of disability, having a physical or mental impairment which substantially precludes him from obtaining gainful employment and this impairment appears reasonably certain to continue without substantial improvement throughout his lifetime; or

(2)        This person applied for assistance on or after January 1, 1974, and is disabled under the Social Security standards.

(b)        For purposes of G.S. 108A‑41(d), a "Certain Disabled" person is a person in a private living arrangement who is age 18 but less than age 65, having a physical or mental impairment which substantially precludes him from obtaining gainful employment, which impairment appears reasonably certain to continue without substantial improvement throughout his lifetime.

(c)        Disability shall be reviewed by medical consultants employed by the Department. The final decision on the disability shall be made by these medical consultants under rules and regulations adopted by the Social Services Commission. (1979, c. 702, s. 9; 1981, c. 275, s. 1; 1983, c. 14, s. 1.)



§ 108A-43. Application procedure.

§ 108A‑43.  Application procedure.

(a)        Applications under this Part shall be made to the county director of social services who, with the approval of the county board of social services and in conformity with the rules and regulations of the Social Services Commission, shall determine whether assistance shall be granted and the amount of such assistance; but the county board of social services may delegate to the county director the authority to approve or reject all applications for assistance under this Part, in which event the county director shall not be required to report his actions to the board.

(b)        The amount of assistance which any eligible person may receive  shall be determined with regard to the resources and necessary expenditures of the applicant, in accordance with the appropriate rules and regulations of the Social Services Commission. (1949, c. 1038, s. 2; 1961, c. 186; 1969, c. 546, s. 1; 1973, c. 476, s. 138; c. 717, s. 4; 1981, c. 275, s. 1.)



§ 108A-44. State funds to counties.

§ 108A‑44.  State funds to counties.

(a)        Appropriations made under this Part by the General Assembly to the Department, together with grants of the federal government (when such grants are made available to the State) shall be used exclusively for assistance to needy persons eligible under this Part.

(b)        Allotments shall be made annually by the Department to the counties participating in the program established by this Part.

(c)        No allotment shall be used, either directly or indirectly, to replace county appropriations or expenditures. (1949, c. 1038, s. 2; 1955, c. 310, s. 3; 1961, c. 186; 1969, c. 546, s. 1; 1973, c. 717, s. 5; 1975, c. 92, s. 2; 1981, c. 275, s. 1.)



§ 108A-45. Participation.

§ 108A‑45.  Participation.

The State‑County Special Assistance for Adults Program established by this Part shall be administered by all the county departments of social services under rules and regulations adopted by the Social Services Commission and under the supervision of the Department. Provided that, assistance for certain disabled persons shall be provided solely at the option of the county. (1949, c. 1038, s. 2; 1969, c. 546, s. 1; 1973, c. 476, s. 138; c. 717, s. 6; 1975, c. 92, s. 3; 1977, 2nd Sess., c. 1252, s. 2; 1981, c. 275, s. 1.)



§ 108A-46: Repealed by Session Laws 2003-284, s. 10.53(a), effective July 1, 2003.

§ 108A‑46: Repealed by Session Laws 2003‑284, s. 10.53(a), effective July 1, 2003.



§ 108A-46.1. Transfer of assets for purposes of qualifying for State-county Special Assistance for adults.

§ 108A‑46.1.  Transfer of assets for purposes of qualifying for State‑county Special Assistance for adults.

Notwithstanding any other provision of law to the contrary, Supplemental Security Income (SSI) policy applicable to transfer of assets and estate recovery, as prescribed by federal law, shall apply to applicants for State‑county Special Assistance. (2003‑284, s. 10.53(b).)



§ 108A-47. Limitations on payments.

§ 108A‑47.  Limitations on payments.

No payment of assistance under this Part shall be made for the care of any person in an adult care home that is owned or operated in whole or in part by any of the following:

(1)        A member of the Social Services Commission, of any county board of social services, or of any board of county commissioners;

(2)        An official or employee of the Department, unless the official or employee has been appointed temporary manager of the facility pursuant to G.S. 131E‑237, or of any county department of social services;

(3)        A spouse of a person designated in subdivisions (1) and (2). (1979, c. 702, s. 10; 1981, c. 275, s. 1; 1995, c. 298, s. 1; c. 535, s. 6.)



§ 108A-47.1. Special Assistance in-home payments.

§ 108A‑47.1.  Special Assistance in‑home payments.

The Department of Health and Human Services may use funds from the existing State‑County Special Assistance for Adults budget to provide Special Assistance payments to eligible individuals in in‑home living arrangements. These payments may be made for up to fifteen percent (15%) of the caseload for all State‑County Special Assistance for Adults. The standard monthly payment to individuals enrolled in the Special Assistance in‑home program shall be seventy‑five percent (75%) of the monthly payment the individual would receive if the individual resided in an adult care home and qualified for Special Assistance, except if a lesser payment amount is appropriate for the individual as determined by the local case manager. The Department shall implement Special Assistance in‑home eligibility policies and procedures to assure that in‑home program participants are those individuals who need and, but for the in‑home program, would seek placement in an adult care home facility. The Department's policies and procedures shall include the use of a functional assessment. The Department shall make this in‑home option available to all counties on a voluntary basis. To the maximum extent possible, the Department shall consider geographic balance in the dispersion of payments to individuals across the State. (2007‑323, s. 10.14(a).)



§ 108A-48. State Foster Care Benefits Program.

Part 4.  Foster Care and Adoption Assistance Payments.

§ 108A‑48.  State Foster Care Benefits Program.

(a)        The Department is authorized to establish a State Foster Care Benefits Program with appropriations by the General Assembly for the purpose of providing assistance to children who are placed in foster care facilities by county departments of social services in accordance with the rules and regulations of the Social Services Commission. Such appropriations, together with county contributions for this purpose, shall be expended to provide for the costs of keeping children in foster care facilities.

(b)        No benefits provided by this section shall be granted to any individual who has passed his eighteenth birthday unless he is less than 21 years of age and is a full‑time student or has been accepted for enrollment as a full‑time student for the next school term pursuing a high school diploma or its equivalent; a course of study at the college level; or a course of vocational or technical training designed to fit him for gainful employment. (1981, c. 275, s. 1.)



§ 108A-49. Foster care and adoption assistance payments.

§ 108A‑49.  Foster care and adoption assistance payments.

(a)        Benefits in the form of foster care assistance shall be granted in accordance with the rules of the Social Services Commission to any dependent child who would have been eligible to receive Aid to Families with Dependent Children (as that program was in effect on June 1, 1995), but for his or her removal from the home of a specified relative for placement in a foster care facility; provided, that the child's placement and care is the responsibility of a county department of social services. A county department of social services shall pay, at a minimum, the monthly graduated foster care assistance payments for eligible children as set by the General Assembly. A county department of social services may make foster care assistance payments in excess of the monthly graduated rates set by the General Assembly.

(b)        Adoption assistance payments for certain adoptive children shall be granted in accordance with the rules of the Social Services Commission to adoptive parents who adopt a child eligible to receive foster care maintenance payments or supplemental security income benefits; provided, that the child cannot be returned to his or her parents; and provided, that the child has special needs which create a financial barrier to adoption. A county department of social services shall pay, at a minimum, the monthly graduated adoption assistance payments for eligible children as set by the General Assembly. A county department of social services may make adoption assistance payments in excess of the monthly graduated rates set by the General Assembly.

(c)        The Department is authorized to use available federal payments to states under Title IV‑E of the Social Security Act for foster care and adoption assistance payments. (1981, c. 275, s. 1; 1997‑443, s. 12.10; 1999‑190, s. 3.)



§ 108A-50. State benefits for certain adoptive children.

§ 108A‑50.  State benefits for certain adoptive children.

(a)        The Department is authorized to establish a program of State benefits for certain adoptive children from appropriations made by the General Assembly and from grants available from the federal government to the State. This program shall be used exclusively for the purpose of meeting the needs of adoptive children who are physically or mentally handicapped, older, or otherwise hard to place for adoption.

(b)        The purpose of this program is to encourage, within the limits of available funds, the adoption of certain hard‑to‑place children in order to make it possible for children living in, or likely to be placed in foster homes or institutions, to benefit from the stability and security of permanent homes where such children can receive continuous care, guidance, protection and love to reduce the number of such children who might be placed or remain in foster homes or institutions until they become adults.

(c)        Eligibility for an adoptive child to receive assistance shall be determined by the Department under the rules and regulations of the Social Services Commission.

(d)        Financial assistance under this program shall not be provided when the needed services are available free of cost to the adoptive child; or are covered by an insurance policy of the adoptive parents; or are available to the child under the Adoption Assistance Program specified in G.S. 108A‑49. (1975, c. 953, s. 3; 1981, c. 275, s. 1.)



§ 108A-50.1. Special Needs Adoptions Incentive Fund.

§ 108A‑50.1.  Special Needs Adoptions Incentive Fund.

(a)        There is created a Special Needs Adoptions Incentive Fund to provide financial assistance to facilitate the adoption of certain children residing in licensed foster care homes. These funds shall be used to remove financial barriers to the adoption of these children and shall be available to foster care families who adopt children with special needs, as defined by the Social Services Commission. These funds shall be matched by county funds.

(b)        This program shall not constitute an entitlement and is subject to the availability of funds.

(c)        The Social Services Commission shall adopt rules to implement the provisions of this section. (2003‑284, s. 10.45.)



§ 108A-50.2. Special Children Adoption Fund.

§ 108A‑50.2.  Special Children Adoption Fund.

(a)        Funds appropriated by the General Assembly to the Department of Health and Human Services, Division of Social Services, for the Special Children Adoption Fund shall be used as provided in this section. The Division of Social Services of the Department of Health and Human Services, in consultation with the North Carolina Association of County Directors of Social Services and representatives of licensed private adoption agencies, shall develop guidelines for the awarding of funds to licensed public and private adoption agencies upon the adoption of children described in G.S. 108A‑50 and in foster care. Payments received from the Special Children Adoption Fund by participating agencies shall be used exclusively to enhance the adoption services. No local match shall be required as a condition for receipt of these funds. In accordance with State rules for allowable costs, the Special Children Adoption Fund may be used for post‑adoption services for families whose income exceeds two hundred percent (200%) of the federal poverty level.

(b)        Of the total funds appropriated for the Special Children Adoption Fund each year, twenty percent (20%) of the total funds available shall be reserved for payment to participating private adoption agencies. If the funds reserved in this subsection for payments to private agencies have not been spent on or before March 31 of each State fiscal year, the Division of Social Services may reallocate those funds, in accordance with this section, to other participating adoption agencies.

(c)        The Division of Social Services shall monitor the total expenditures in the Special Children Adoption Fund and redistribute unspent funds to ensure that the funds are used in accordance with the guidelines established in subsection (a) of this section.  (2009‑451, s. 10.48.)



§ 108A-51. Authorization for Food and Nutrition Services.

Part 5. Food and Nutrition Services.

§ 108A‑51.  Authorization for Food and Nutrition Services.

The Department is authorized to establish a statewide food and nutrition services program as authorized by the Congress of the United States. The Department of Health and Human Services is designated as the State agency responsible for the supervision of the food and nutrition services program. The boards of county commissioners through the county departments of social services are held responsible for the administration and operation of the food and nutrition services program. (1981, c. 275, s. 1; 1997‑443, s. 11A.118(a); 2007‑97, s. 9.)



§ 108A-52. Determination of eligibility.

§ 108A‑52.  Determination of eligibility.

Any person who believes that he or another person is eligible to receive electronic food and nutrition benefits may apply for such assistance to the county department of social services in the county in which the applicant resides. The application shall be made in such form and shall contain such information as the Social Services Commission may require. Upon receipt of an application for electronic food and nutrition benefits, the county department of social services shall make a prompt evaluation or investigation of the facts alleged in the application in order to determine the applicant's eligibility for such assistance and to obtain such other information as the Department may require. Upon the completion of such investigation, the county department of social services shall, within a reasonable period of time, determine eligibility. (1981, c. 275, s. 1; 2007‑97, s. 10.)



§ 108A-53. Fraudulent misrepresentation.

§ 108A‑53.  Fraudulent misrepresentation.

(a)        Any person, whether provider or recipient or person representing himself as such, who knowingly obtains or attempts to obtain, or aids or abets any person to obtain by means of making a willfully false statement or representation or by impersonation or by failing to disclose material facts or in any manner not authorized by this Part or the regulations issued pursuant thereto, transfers with intent to defraud any electronic food and nutrition benefit to which that person is not entitled in the amount of four hundred dollars ($400.00) or less shall be guilty of a Class 1 misdemeanor. Whoever knowingly obtains or attempts to obtain, or aids or abets any person to obtain by means of making a willfully false statement or representation or by impersonation or by failing to disclose material facts or in any manner not authorized by this Part or the regulations issued pursuant thereto, transfers with intent to defraud any electronic food and nutrition benefit to which he is not entitled in an amount more than four hundred dollars ($400.00) shall be guilty of a Class I felony.

(b)        Whoever presents, or causes to be presented, electronic food and nutrition benefits for payment or redemption, knowing the same to have been received, transferred, or used in any manner in violation of the provisions of this Part or the regulations issued pursuant to this Part shall be guilty of a Class 1 misdemeanor.

(c)        Whoever receives any electronic food and nutrition benefits for any consumable item knowing that such benefits were procured fraudulently under subsections (a) and/or (b) of this section shall be guilty of a Class 1 misdemeanor.

(d)        Whoever receives any electronic food and nutrition benefits for any consumable item whose exchange is prohibited by the United States Department of Agriculture shall be guilty of a Class 1 misdemeanor.  (1981, c. 275, s. 1; 1991, c. 523, s. 5; 1993, c. 539, ss. 814, 1299; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 507, s. 19.5(n); 1996, 2nd Ex. Sess., c. 18, s. 24.31(a); 2007‑97, s. 11; 2008‑187, s. 18.)



§ 108A-53.1. Illegal possession or use of electronic food and nutrition benefits.

§ 108A‑53.1.  Illegal possession or use of electronic food and nutrition benefits.

(a)        Any person who knowingly buys, sells, distributes, or possesses with the intent to sell, or distribute electronic food and nutrition benefits or access devices in any manner contrary to that authorized by this Part or the regulations issued pursuant thereto shall be guilty of a Class H felony.

(b)        Any person who knowingly uses, transfers, acquires, alters, or possesses electronic food and nutrition benefits or access devices in any manner contrary to that authorized by this Part or the regulations issued pursuant thereto, other than as set forth in subsection (a) of this section, shall be guilty of a Class 1 misdemeanor if the value of such electronic food and nutrition benefits or access devices is less than one hundred dollars ($100.00), or a Class A1 misdemeanor if the value of such electronic food and nutrition benefits or access devices is equal to at least one hundred dollars ($100.00) but less than five hundred dollars ($500.00), or a Class I felony if the value of such electronic food and nutrition benefits or access devices is equal to at least five hundred dollars ($500.00) but less than one thousand dollars ($1,000), or a Class H felony if the value of such electronic food and nutrition benefits or access devices equals or exceeds one thousand dollars ($1,000). (1997‑497, s. 2; 2007‑97, s. 12.)



§ 108A-54. Authorization of Medical Assistance Program.

Part 6. Medical Assistance Program.

§ 108A‑54.  Authorization of Medical Assistance Program.

The Department is authorized to establish a Medicaid Program in accordance with Title XIX of the federal Social Security Act. The Department may adopt rules to implement the Program. The State is responsible for the nonfederal share of the costs of medical services provided under the Program. A county is responsible for the county's cost of administering the Program in that county.  (1965, c. 1173, s. 1; 1969, c. 546, s. 1; 1973, c. 476, s. 138; 1977, 2nd Sess., c. 1219, s. 24; 1981, c. 275, s. 1.; 2007‑323, s. 31.16.1(c); 2008‑107, s. 10.10(c).)



§ 108A-54.1. Medicaid buy-in for workers with disabilities.

§ 108A‑54.1.  Medicaid buy‑in for workers with disabilities.

(a)        Title.  This act may be cited as the Health Coverage for Workers With Disabilities Act. The Department shall implement a Medicaid buy‑in eligibility category as permitted under P.L. 106‑170, Ticket to Work and Work Incentives Improvement Act of 1999. The Department shall establish rules, policies, and procedures to implement this act in accordance with this section.

(b)        Definitions.  As used in this section, unless the context clearly requires otherwise:

(1)        "FPG" means the federal poverty guidelines.

(2)        "HCWD" means Health Coverage for Workers With Disabilities.

(3)        "SSI" means Supplemental Security Income.

(4)        "Ticket to Work" means the Ticket to Work and Work Incentives Improvement Act of 1999.

(c)        Eligibility.  An individual is eligible for HCWD if:

(1)        The individual is at least 16 years of age and is less than 65 years of age;

(2)        The individual meets Social Security Disability criteria, or the individual has been enrolled in HCWD and then becomes medically improved as defined in Ticket to Work and as further specified by the Department. An individual shall be determined to be eligible under this section without regard to the individual's ability to engage in, or actual engagement in, substantial gainful activity as defined in section 223 of the Social Security Act (42 U.S.C. § 423(d)(4)). In conducting annual redetermination of eligibility, the Department may not determine that an individual participating in HCWD is no longer disabled based solely on the individual's participation in employment or earned income;

(3)        The individual's unearned income does not exceed one hundred fifty percent (150%) of FPG, and countable resources for the individual do not exceed the resource limit for the minimum community spouse resource standard under 42 U.S.C. § 1396r, and as further determined by the Department. In determining an individual's countable income and resources, the Department may not consider income or resources that are disregarded under the State Medical Assistance Plan's financial methodology, including the sixty‑five‑dollar ($65.00) disregard, impairment‑related work expenses, student earned‑income exclusions, and other SSI program work incentive income disregards; and

(4)        The individual is engaged in a substantial and reasonable work effort (employed) as provided in this subdivision and as further defined by the Department and allowable under federal law. For purposes of this subsection, "engaged in substantial and reasonable work effort" means all of the following:

a.         Working in a competitive, inclusive work setting, or self‑employed.

b.         Earning at least the applicable minimum wage.

c.         Having monthly earnings above the SSI basic sixty‑five‑dollar ($65.00) earned‑income disregard.

d.         Being able to provide evidence of paying applicable Medicare, Social Security, and State and federal income taxes.

The Department may impose additional earnings requirements in defining "engaged in substantial and reasonable work effort" for individuals who are eligible for HCWD based on medical improvement.

Individuals who participate in HCWD but thereafter become unemployed for involuntary reasons, including health reasons, shall have continued eligibility in HCWD for up to 12 months from the time of involuntary unemployment, so long as the individual (i) maintains a connection with the workforce, as determined by the Department, (ii) meets all other eligibility criteria for HCWD during the period, and (iii) pays applicable fees, premiums, and co‑payments.

(d)        Fees, Premiums, and Co‑Payments.  Individuals who participate in HCWD and have countable income greater than one hundred fifty percent (150%) of FPG shall pay an annual enrollment fee of fifty dollars ($50.00) to their county department of social services. Individuals who participate in HCWD and have countable income greater than or equal to two hundred percent (200%) of FPG shall pay a monthly premium in addition to the annual fee. The Department shall set a sliding scale for premiums, which is consistent with applicable federal law. An individual with countable income equal to or greater than four hundred fifty percent (450%) of FPG shall pay not less than one hundred percent (100%) of the cost of the premium, as determined by the Department. The premium shall be based on the experience of all individuals participating in the Medical Assistance Program. Individuals who participate in HCWD are subject to co‑payments equal to those required under the Medical Assistance Program.  (2005‑276, s. 10.18(a); 2006‑66, s. 10.9(a); 2007‑144, s. 2; 2009‑451, s. 10.69.)



§ 108A-54.2. Procedures for changing medical policy.

§ 108A‑54.2.  Procedures for changing medical policy.

The Department shall develop, amend, and adopt medical coverage policy in accordance with the following:

(1)        During the development of new medical coverage policy or amendment to existing medical coverage policy, consult with and seek the advice of the Physician Advisory Group and other organizations the Secretary deems appropriate. The Secretary shall also consult with and seek the advice of officials of the professional societies or associations representing providers who are affected by the new medical coverage policy or amendments to existing medical coverage policy.

(2)        At least 45 days prior to the adoption of new or amended medical coverage policy, the Department shall:

a.         Publish the proposed new or amended medical coverage policy on the Department's Web site;

b.         Notify all Medicaid providers of the proposed, new, or amended policy; and

c.         Upon request, provide persons copies of the proposed medical coverage policy.

(3)        During the 45‑day period immediately following publication of the proposed new or amended medical coverage policy, accept oral and written comments on the proposed new or amended policy.

(4)        If, following the comment period, the proposed new or amended medical coverage policy is modified, then the Department shall, at least 15 days prior to its adoption:

a.         Notify all Medicaid providers of the proposed policy;

b.         Upon request, provide persons notice of amendments to the proposed policy; and

c.         Accept additional oral or written comments during this 15‑day period.  (2006‑66, s. 10.4; 2009‑451, s. 10.68A(b).)



§ 108A-54.3. Procedures for changing medical policy.

§ 108A‑54.3.  Procedures for changing medical policy.

The Department shall develop, amend, and adopt medical coverage policy in accordance with the following:

(1)        During the development of new medical coverage policy or amendment to existing medical coverage policy applicable to the North Carolina Health Choice Program for Children, consult with and seek the advice of the Physician Advisory Group and other organizations the Secretary deems appropriate. The Secretary shall also consult with and seek the advice of officials of the professional societies or associations representing providers who are affected by the new medical coverage policy or amendments to existing medical coverage policy.

(2)        At least 45 days prior to the adoption of new or amended medical coverage policy, the Department shall:

a.         Publish the proposed new or amended medical coverage policy on the Department's Web site;

b.         Notify all North Carolina Health Choice Program for Children providers of the proposed, new, or amended policy; and

c.         Upon request, provide persons copies of the proposed medical coverage policy.

(3)        During the 45‑day period immediately following publication of the proposed new or amended medical coverage policy, accept oral and written comments on the proposed new or amended policy.

(4)        If, following the comment period, the proposed new or amended medical coverage policy is modified, then the Department shall do all of the following, at least 15 days prior to its adoption:

a.         Notify all North Carolina Health Choice Program for Children providers of the proposed policy.

b.         Upon request, provide persons notice of amendments to the proposed policy.

c.         Accept additional oral or written comments during this 15‑day period.  (2009‑451, s. 10.32.)



§ 108A-55. Payments.

§ 108A‑55.  Payments.

(a)        The Department may authorize, within appropriations made for this purpose, payments of all or part of the cost of medical and other remedial care for any eligible person when it is essential to the health and welfare of such person that such care be provided, and when the total resources of such person are not sufficient to provide the necessary care. When determining whether a person has sufficient resources to provide necessary medical care, there shall be excluded from consideration the person's primary place of residence and the land on which it is situated, and in addition there shall be excluded real property contiguous with the person's primary place of residence in which the property tax value is less than twelve thousand dollars ($12,000).

(b)        Payments shall be made only to intermediate care facilities, hospitals and nursing homes licensed and approved under the laws of the State of North Carolina or under the laws of another state, or to pharmacies, physicians, dentists, optometrists or other providers of health‑related services authorized by the Department. Payments may also be made to such fiscal intermediaries and to the capitation or prepaid health service contractors as may be authorized by the Department. Arrangements under which payments are made to capitation or prepaid health services contracts are not subject to the provisions of Chapter 58 of the General Statutes or of Article 3 of Chapter 143 of the General Statutes.

(c)        The Department shall reimburse providers of services, equipment, or supplies under the Medical Assistance Program in the following amounts:

(1)        The amount approved by the Health Care Financing Administration of the United States Department of Health and Human Services, if that Administration approves an exact reimbursement amount;

(2)        The amount determined by application of a method approved by the Health Care Financing Administration of the United States Department of Health and Human Services, if that Administration approves the method by which a reimbursement amount is determined, and not the exact amount.

The Department shall establish the methods by which reimbursement amounts are determined in accordance with Chapter 150B of the General Statutes. A change in a reimbursement amount becomes effective as of the date for which the change is approved by the Health Care Financing Administration of the United States Department of Health and Human Services. The Department shall report to the Fiscal Research Division of the Legislative Services Office and to the Senate Appropriations Committee on Human Resources and the House of Representatives Appropriations Subcommittee on Human Resources or the Joint Legislative Commission on Health Care Oversight on any change in a reimbursement amount at the same time as it sends out public notice of this change prior to presentation to the Health Care Financing Administration.

(d)        No payments shall be made for the care of any person in a nursing home or intermediate care home which is owned or operated in whole or in part by a member of the Social Services Commission, of any county board of social services, or of any board of county commissioners, or by an official or employee of the Department or of any county department of social services or by a spouse of any such person. (1965, c. 1173, s. 1; 1969, c. 546, s. 1; 1971, c. 435; 1973, c. 476, s. 138; c. 644; 1975, c. 123, ss. 1, 2; 1977, 2nd Sess., c. 1219, c. 25; 1979, c. 702, s. 7; 1981, c. 275, s. 1; c. 849, s. 2; 1991, c. 388, s. 1; 1993, c. 529, s. 7.3; 1998‑212, s. 12.12B(c).)



§ 108A-55.1. Medicare enrollment required.

§ 108A‑55.1.  Medicare enrollment required.

The Department shall require State Medical Assistance Program recipients who qualify for Medicare to enroll in Medicare, in accordance with Title XIX of the Social Security Act, in order to pay medical expenditures that qualify for payment under Medicare Parts B and D, except that enrollment in Part D is not required if the recipient has creditable prescription drug coverage as defined by federal law.

Failure to enroll in Medicare shall result in nonpayment of these expenditures under the State Medical Assistance Program. A provider may seek payment for services from Medicaid enrollees who are eligible for but not enrolled in Medicare Parts B and D. (2003‑284, s. 10.27; 2006‑66, s. 10.6.)



§ 108A-55.2. Collaboration among agencies to ensure Medicaid-related services payments to eligible students with disabilities in public schools.

§ 108A‑55.2.  Collaboration among agencies to ensure Medicaid‑related services payments to eligible students with disabilities in public schools.

The Department shall work with the Department of Public Instruction and local education agencies to develop efficient, effective, and appropriate administrative procedures and guidelines to provide maximum funding for Medicaid‑related services for Medicaid‑eligible students with disabilities. The procedures and guidelines shall be streamlined to ensure that local education agencies receive Medicaid reimbursement in a timely manner for Medicaid‑related services and administrative outreach to Medicaid‑eligible students with disabilities. (2003‑284, s. 10.29A.)



§ 108A-55.3. Verification of State residency required for medical assistance.

§ 108A‑55.3.  Verification of State residency required for medical assistance.

(a)        At the time of application for medical assistance benefits, the applicant shall provide satisfactory proof that the applicant is a resident of North Carolina and that the applicant is not maintaining a temporary residence or abode incident to receiving medical assistance under this Part.

(b)        An applicant may meet the requirements of subsection (a) of this section by providing at least two of the following documents:

(1)        A valid North Carolina drivers license or other identification card issued by the North Carolina Division of Motor Vehicles.

(2)        A current North Carolina rent or mortgage payment receipt, or current utility bill in the name of the applicant or the applicant's legal spouse showing a North Carolina address.

(3)        A valid North Carolina motor vehicle registration in the applicant's name and showing the applicant's current address.

(4)        A document showing that the applicant is employed in this State.

(5)        One or more documents proving that the applicant's domicile in the applicant's prior state of domicile has ended, such as closing of a bank account, termination of employment, or sale of a home.

(6)        The tax records of the applicant or the applicant's legal spouse, showing a current North Carolina address.

(7)        A document showing that the applicant has registered with a public or private employment service in this State.

(8)        A document showing that the applicant has enrolled the applicant's children in a public or private school or child care facility located in this State.

(9)        A document showing that the applicant is receiving public assistance or other services requiring proof of domicile, other than medical assistance, in this State.

(10)      Records from a health department or other health care provider located in this State showing the applicant's current North Carolina address.

(11)      A written declaration made under penalty of perjury from a person who has a social, family, or economic relationship with the applicant and who has personal knowledge of the applicant's intent to live in North Carolina permanently or for an indefinite period of time or that the applicant is residing in North Carolina to seek employment or with a job commitment.

(12)      Current North Carolina voter registration card.

(13)      A document from the U.S. Department of Veterans Affairs, U.S. Military, or the U.S. Department of Homeland Security verifying the applicant's intent to live in North Carolina permanently or for an indefinite period of time or that the applicant is residing in North Carolina to seek employment or with a job commitment.

(14)      Official North Carolina school records, signed by school officials, or diplomas issued by North Carolina schools, including secondary schools, community colleges, colleges, and universities verifying the applicant's intent to live in North Carolina permanently or for an indefinite period of time or that the applicant is residing in North Carolina to seek employment or with a job commitment.

(15)      A document issued by the Mexican consular or other foreign consulate verifying the applicant's intent to live in North Carolina permanently or for an indefinite period of time or that the applicant is residing in North Carolina to seek employment or with a job commitment.

(c)        For applicants, including those who are homeless or migrant laborers, who declare under penalty of perjury that they do not have two of the verifying documents in subsection (b) of this section, any other evidence that verifies residence may be considered. However, except for applicants of emergency Medicaid, a declaration, affidavit, or other statement from the applicant or another person that the applicant meets the requirements of G.S. 108A‑24(6) is insufficient in the absence of other credible evidence. For applicants of emergency Medicaid, a declaration, affidavit, or other statement from the applicant's employer, clergy, or other person with personal knowledge of the applicant's intent to live in North Carolina permanently or for an indefinite period of time or that the applicant is residing in North Carolina to seek employment or with a job commitment satisfies the requirements of this subsection.

(d)        The Division of Medical Assistance shall not provide payment for medical assistance provided to an applicant unless or until the applicant has met the proof of residency requirements of this section.

(e)        Unless otherwise provided for under Title 19 of the Social Security Act, a child under age 18 is a resident of the state where the child's parent or legal guardian is domiciled.

(f)         This section does not apply to an applicant whose eligibility for medical assistance is excepted from State residency requirements under federal law.

(g)        Nothing in this section shall be construed to establish North Carolina residency for a nonqualified alien who is present in North Carolina for a temporary or unspecified period of time unless the applicant is legally admitted for employment purposes. (2005‑276, s. 10.21A(a).)



§ 108A-55.4. Insurers to provide certain information to Department of Health and Human Services.

§ 108A‑55.4.  Insurers to provide certain information to Department of Health and Human Services.

(a)        As used in this section, the terms:

(1)        "Applicant" means an applicant or former applicant of medical assistance benefits.

(1a)      "Department" means the Department of Health and Human Services.

(2)        "Division" means the Division of Medical Assistance of the Department of Health and Human Services.

(3)        "Health insurer" includes self‑insured plans, group health plans (as defined in section 607(1) of the Employee Retirement Income Security Act of 1974, [29 USC Section 1167(1)]), service benefit plans, managed care organizations, or other parties that are, by statute, contract, or agreement, legally responsible for payment of a claim for a health care item or service as a condition of doing business in the State.

(4)        "Medical assistance" means medical assistance benefits provided under the State Medical Assistance Plan.

(5),       (6) Reserved for future codification.

(7)        "Recipient" means a present or former recipient of medical assistance benefits.

(8)        "Request" means any inquiry by the Department or Division for the purpose of determining the existence of insurance where the Department or Division may have expended public assistance benefits.

(9)        "Subscriber" means the policyholder or covered person under the insurance policy.

(b)        Health insurers, and pharmacy benefit managers regulated as third‑party administrators under Article 56 of Chapter 58 of the General Statutes, shall provide, with respect to a subscriber upon request of the Division or its authorized contractor, information to determine during what period the individual or the individual's spouse or dependents may be (or may have been) covered by a health insurer and the nature of the coverage that is or was provided by the health insurer (including the subscriber's name, address, identification number, social security number, date of birth and identifying number of the plan) in a manner prescribed by the Division or its authorized contractor. Notwithstanding any other provision of law, every health insurer shall provide, not more frequently than twelve times in a year and at no cost, to the Department of Health and Human Services, Division of Medical Assistance, or the Department's or Division's authorized contractor, upon its request, information as necessary so that the Division may (i) identify applicants or recipients who may also be subscribers covered under the benefit plans of the health insurer; (ii) determine the period during which the individual, the individual's spouse, or the individual's dependents may be or may have been covered by the health benefit plan; and (iii) determine the nature of the coverage. To facilitate the Division or its authorized contractor in obtaining this and other related information, every health insurer shall:

(1)        Cooperate with the Division to determine whether a named individual who is a recipient of medical assistance may be covered under the insurer's health benefit plan and eligible to receive benefits under the health benefit plan for services provided under the State Medical Assistance Plan.

(2)        Respond to the request for payment within 90 working days after receipt of written proof of loss or claim for payment for health care services provided to a recipient of medical assistance who is covered by the benefit plan of the health insurer.

(3)        Accept the Division's right of recovery and the assignment to the Division of any right of an individual or other entity to payment from the party for an item or service for which payment has been made under the State Medical Assistance Plan.

(4)        Respond to any inquiry by the Division or its authorized contractor regarding a claim for payment for any health care item or service that is submitted not later than three years after the date of the provision of the health care item or service.

(5)        Notwithstanding subsection (d) of this section, agree not to deny a claim submitted by the Division solely on the basis of the date of submission of the claim, the type of format of the claim form, or a failure to present proper documentation at the point‑of‑sale that is the basis of the claim, if:

a.         The claim is submitted by the Division within the three‑year period beginning on the date on which the item or service was furnished; and

b.         Any action by the Division to enforce its rights with respect to such claim is commenced within six years of the Division's submission of the claim.

(c)        A health insurer that complies with this section shall not be liable on that account in any civil or criminal actions or proceedings.

(d)        A health insurer is obligated to reimburse the Department only if the insurer has a contractual obligation to make payment for the covered service or item. (2006‑66, s. 10.8; 2006‑221, ss. 9(a)‑(c); 2007‑442, s. 2.)



§ 108A-56. Acceptance of federal grants.

§ 108A‑56.  Acceptance of federal grants.

All of the provisions of the federal Social Security Act providing grants to the states for medical assistance are accepted and adopted, and the provisions of this Part shall be liberally construed in relation to such act so that the intent to comply with it shall be made effectual. Nothing in this Part or the regulations made under its authority shall be construed to deprive a recipient of assistance of the right to choose the licensed provider of the care or service made available under this Part within the provisions of the federal Social  Security Act. (1965, c. 1173, s. 1; 1969, c. 546, s. 1; 1981, c. 275, s. 1.)



§ 108A-57. Subrogation rights; withholding of information a misdemeanor.

§ 108A‑57.  Subrogation rights; withholding of information a misdemeanor.

(a)        Notwithstanding any other provisions of the law, to the extent of payments under this Part, the State, or the county providing medical assistance benefits, shall be subrogated to all rights of recovery, contractual or otherwise, of the beneficiary of this assistance, or of the beneficiary's personal representative, heirs, or the administrator or executor of the estate, against any person. The county attorney, or an attorney retained by the county or the State or both, or an attorney retained by the beneficiary of the assistance if this attorney has actual notice of payments made under this Part shall enforce this section. Any attorney retained by the beneficiary of the assistance shall, out of the proceeds obtained on behalf of the beneficiary by settlement with, judgment against, or otherwise from a third party by reason of injury or death, distribute to the Department the amount of assistance paid by the Department on behalf of or to the beneficiary, as prorated with the claims of all others having medical subrogation rights or medical liens against the amount received or recovered, but the amount paid to the Department shall not exceed one‑third of the gross amount obtained or recovered.

The United States and the State of North Carolina shall be entitled to shares in each net recovery under this section. Their shares shall be promptly paid under this section and their proportionate parts of such sum shall be determined in accordance with the matching formulas in use during the period for which assistance was paid to the recipient.

(b)        It is a Class 1 misdemeanor for any person seeking or having obtained assistance under this Part for himself or another to willfully fail to disclose to the county department of social services or its attorney the identity of any person or organization against whom the recipient of assistance has a right of recovery, contractual or otherwise.

(c)        This section applies to the administration of and claims payments made by the Department of Health and Human Services under the NC Health Choice Program established under Part 8 of this Article.  (1973, c. 476, s. 138; c. 1031, s. 1; 1979, 2nd Sess., c. 1312, ss. 1, 2; 1981, c. 275, s. 1; 1987 (Reg. Sess., 1988), c. 1022; 1993, c. 539, s. 815; 1994, Ex. Sess., c. 24, s. 14(c); 1996, 2nd Ex. Sess., c. 18, s. 24.2(a); 2009‑16, s. 4(c).)



§ 108A-57.1. Rules governing transfer of medical assistance benefits between counties.

§ 108A‑57.1.  Rules governing transfer of medical assistance benefits between counties.

Any recipient of medical assistance who moves from one county to another county of this State shall continue to receive medical assistance if eligible. The county director of social services of the county from which the recipient has moved shall transfer all necessary records relating to the recipient to the county director of social services of the county to which the recipient has moved. The county from which the recipient has moved shall pay the county portion of the nonfederal share of medical assistance payments paid for services provided to the recipient during the month following the recipient's move. Thereafter, the county to which the recipient has moved shall pay the county portion of the nonfederal share of medical assistance payments paid for the services provided to the recipient. (1998‑212, s. 12.6.)



§ 108A-58: Repealed by Session Laws 2006-66, s. 10.5(a), effective July 1, 2006.

§ 108A‑58: Repealed by Session Laws 2006‑66, s. 10.5(a), effective July 1, 2006.



§ 108A-58.1. Ineligibility for medical assistance based on transferring assets for less than fair market value.

§ 108A‑58.1.  Ineligibility for medical assistance based on transferring assets for less than fair market value.

(a)        General Rule.  Except as otherwise provided herein, an individual who is otherwise eligible to receive medical assistance under this Part is ineligible for Medicaid coverage and payment for the services specified in subsection (d) during the period specified in subsection (c) if the individual or the individual's spouse transfers an asset for less than fair market value on or after the "lookback date" specified in subsection (b).

(b)        Lookback Date. 

(1)        Except as otherwise provided herein, the lookback date is the date specified in 42 U.S.C. § 1396p(c)(1)(B).

(2)        Notwithstanding subdivision (1), the lookback date with respect to the medical services specified in subdivision (d)(2) is the date specified in 42 U.S.C. § 1396p(c)(1)(B) or February 1, 2003, whichever is later.

(c)        Penalty Period.  The penalty period for the transfer of assets for less than fair market value is the period specified in 42 U.S.C. § 1396p(c)(1)(D), (E), and (H).

(d)        Medical Services. 

(1)        In the case of an institutionalized individual, the transfer of assets penalty applies with respect to nursing facility services, a level of care in any institution equivalent to that of nursing facility services, and to home‑ or community‑based services furnished under the State's Community Alternatives Program waiver pursuant to 42 U.S.C. § 1396n(c) or (d), and pursuant to the hardship waiver under subsection (k) of this section.

(2)        In the case of a noninstitutionalized individual, the transfer of assets penalty applies with respect to home health services and personal care services as defined in 42 U.S.C. § 1396d(a)(7) and (24) and, to the extent permitted by federal law, such other long‑term care services specified by rules adopted by the Department of Health and Human Services pursuant to subsection (k) of this section.

(e)        Assets.  Assets are the income and resources of an individual or the individual's spouse (including the individual's or spouse's home) as defined in 42 U.S.C. § 1396p(h) and 42 U.S.C. § 1396p(c)(1)(G), (I), and (J).

(f)         Fair Market Value and Uncompensated Value. 

(1)        The fair market value of an asset is the value (minus any valid and legally enforceable liens, mortgages, and encumbrances against the asset) that would have been received if the asset had been sold for good and valuable consideration at the prevailing market price at the time the asset was transferred. In the case of real or personal property that is taxable under Subchapter II of Chapter 105 of the General Statutes, there is a rebuttable presumption that the fair market value of the property is its most recent value as ascertained under Subchapter II of Chapter 105 of the General Statutes (minus any valid and legally enforceable liens, mortgages, and encumbrances against the property).

(2)        The uncompensated value of an asset is its fair market value minus the amount of good and valuable consideration received in exchange for the asset's transfer.

(g)        Individual.  An individual is a person who applies for or is receiving medical assistance under this Part regardless of whether the person was, at the time an asset was transferred, a Medicaid applicant or recipient. The term "individual" also includes an individual's legal representative, anyone acting at the individual's direction or request, and any person, agency, or court acting lawfully on behalf of the individual.

(h)        Institutionalized and Noninstitutionalized Individuals. 

(1)        An institutionalized individual is an individual who meets the criteria set forth in 42 U.S.C. § 1396p(h)(3), regardless of whether the individual was institutionalized at the time an asset was transferred.

(2)        A noninstitutionalized individual is any individual who (i) is not an institutionalized individual, (ii) is an aged, blind, or disabled person who is categorically or medically needy pursuant to 42 C.F.R. § 120 Subpart B, C, or D or a qualified Medicare beneficiary as defined in 42 U.S.C. § 1396d(p)(1), and (iii) is not eligible for medical assistance under this Part based on his or her eligibility for an optional State supplement pursuant to 42 C.F.R. § 435.232.

(i)         Exceptions. 

(1)        This section does not apply if an individual establishes by the greater weight of the evidence that the transfer was exclusively for some purpose other than establishing or retaining eligibility for medical assistance under this Part.

(2)        This section does not apply to any transfer specified in 42 U.S.C. § 1396p(c)(2)(A), (B), (C)(i), or (C)(iii).

(j)         Application to Life Estates and Income Producing Real Property.  The Department of Health and Human Services may apply federal transfer of assets policies in accordance with this section to (i) life estates purchased by or on behalf of the recipient, and (ii) to real property excluded as "income producing", tenancy‑in‑common, or as nonhomesite property made "income producing." The Department shall exclude from countable resources any life estate in real property that is in the recipient's home and is measured by the recipient's life. Federal transfer of assets policies applied to income producing real property shall become effective not earlier than October 1, 2001. Federal transfer of assets policies applied to real property excluded as tenancy‑in‑common, or as nonhomesite  property made income producing in accordance with this subsection, shall become effective not earlier than October 1, 2005.

(k)        Hardship Waiver.  The Department of Health and Human Services shall waive a transfer of assets penalty that has been imposed or is imposable under this section if the Department determines that imposition of the penalty would create an undue hardship.

(l)         Rules and Compliance with Federal Law. 

(1)        This section shall be interpreted and administered consistently with governing federal law, including 42 U.S.C. § 1396p(c).

(2)        The Department of Health and Human Services shall determine and publish at least annually the average monthly cost of nursing facility services for private patients that will be used in determining the length of a penalty period under this section.

(3)        The Department of Health and Human Services shall provide for a hardship waiver process in accordance with 42 U.S.C. § 1396p(c)(2)(D).

(4)        The Department of Health and Human Services may adopt administrative rules that are necessary and appropriate to implement this section or the requirements of 42 U.S.C. § 1396p(c) or other federal laws governing the transfer of assets and Medicaid eligibility. (2006‑66, s. 10.5(b); 2006‑221, ss. 8(a)‑(c).)



§ 108A-58.2. Waiver of transfer of assets penalty due to undue hardship.

§ 108A‑58.2.  Waiver of transfer of assets penalty due to undue hardship.

(a)        Prior to imposition of a period of ineligibility for long‑term care services because of an asset transfer, also known as a penalty period, the county department of social services shall notify the individual of the individual's right to request a waiver of the penalty period because it will cause an undue hardship to the individual. The director of the county department of social services, or the director's designee shall grant a waiver of the penalty period due to undue hardship if the individual meets the conditions set forth in subsection (e) of this section. As used in this section, "long term care services" are those services described in 42 U.S.C. § 1396p(c)(1)(C)(i) and (ii).

(b)        When a Medicaid applicant who is requesting Medicaid to pay for institutional care requests a waiver of a penalty period due to undue hardship, the determination of whether to waive the penalty period shall be processed as part of the Medicaid application and is subject to the application processing standards set forth in 10A NCAC 21B.0203.

(c)        When an ongoing Medicaid recipient applies for institutional care or is receiving Medicaid payment for institutional care receives the notice described in subsection (a) of this section, the recipient has 12 calendar days from the date of the notice to request a waiver of the penalty due to undue hardship. The following are the procedures for processing the waiver request:

(1)        Within five work days of receipt of a request for a waiver of the transfer of assets penalty, the county department of social services shall notify the individual in writing of the information and documentation necessary to determine if the requirements for approving the undue hardship waiver are met.

(2)        The individual shall have 12 calendar days from the date of the notice specified in subdivision (1) of this subsection to provide the necessary information and documentation to establish the undue hardship.

(3)        If at the end of the first 12 calendar day period the necessary information and documentation has not been received by the county department of social services, the county department of social services shall again notify the individual of the necessary information and documentation. The individual shall be given an additional 12 calendar days to provide the information and documentation.

(4)        If the individual fails to request the undue hardship waiver within 12 calendar days from the date of the notice described in subsection (a) of this section, the county department of social services shall impose the transfer of assets penalty in accordance with notice requirements in G.S. 108A‑79.

(5)        If by the end of the 12 calendar days from the notice described in subdivision (3) of this subsection, the necessary information and documentation has not been received by the county department of social services, the county department of social services shall deny the request for waiver of the penalty for undue hardship and notify the individual of the denial in accordance with G.S. 108A‑79.

(6)        If by the end of the time allowed under subdivisions (2) and (3) of this subsection the county department of social services has received the necessary information and documentation, the county department of social services shall make a determination of whether the imposition of the penalty period would cause an undue hardship to the individual. The county department of social services shall complete the determination and notify the individual, pursuant to subsection (g) of this section, of whether the imposition of the penalty period will be waived due to undue hardship within 12 calendar days of the receipt of the necessary information and documentation.

(7)        If as part of the determination described in subdivision (6) of this subsection the county department of social services identifies the need for additional information and documentation, it shall notify the individual in writing of that information and documentation. This notice shall initiate a new period of time for the individual to provide the information and documentation as set forth in subdivisions (2) and (3) of this subsection. Within 12 calendar days of the receipt of the additional information and documentation, the county department of social services shall complete the determination and notify the individual, pursuant to subsection (g) of this section, of whether the imposition of the penalty period will be waived due to undue hardship.

(d)        As required by 42 U.S.C. § 1396p(c)(2)(D), the facility in which an institutionalized individual is residing may request an undue hardship waiver on behalf of the institutionalized individual with the written consent of the individual or the personal representative of the individual. A facility applying for a waiver for an individual residing in the facility shall adhere to the requirements of this section but shall not be required to advance the costs of acquiring an attorney to aid the institutionalized individual.

(e)        Except as provided for in subsection (f) of this section, undue hardship exists if the imposition of the penalty period would deprive the individual of medical care, such that the individual's health or life would be endangered; or of food, clothing, shelter, or other necessities of life. The individual must provide the information and documentation necessary to demonstrate to the director of the county department of social services or the director's designee that:

(1)        The individual currently has no alternative income or resources available to provide the medical care or food, clothing, shelter, or other necessities of life that the individual would be deprived of due to the imposition of the penalty; and

(2)        The individual or some other person acting on the individual's behalf is making a good faith effort to pursue all reasonable means to recover the transferred asset or the fair market value of the transferred asset, which may include:

a.         Seeking the advice of an attorney and pursuing legal or equitable remedies such as asset freezing, assignment, or injunction; or seeking modification, avoidance, or nullification of a financial instrument, promissory note, loan, mortgage or other property agreement, or other similar transfer agreement; and

b.         Cooperating with any attempt to recover the transferred asset or the fair market value of the transferred asset.

(3)        The following definitions shall apply to this subsection.

a.         "Health or life would be endangered" means a medical doctor with knowledge of the individual's medical condition certifies in writing that in his or her professional opinion, the individual will be in danger of death or the individual's health will suffer irreparable harm if a penalty period is imposed.

b.         "Other necessities of life" includes basic, life sustaining utilities, including water, heat, electricity, phone, and other items or activities that without which the individual's health or life would be endangered.

c.         "Income" means all income of the individual and the community spouse less a protected amount for the community spouse equal to the minimum monthly maintenance needs allowance as determined under 42 U.S.C. § 1396r‑5(d), including in all circumstances the excess shelter allowance described under 42 U.S.C. § 1396r‑5(d)(3)(A)(ii), without regard to any adjustment that would be made under 42 U.S.C. § 1396r‑5(e), plus fifty percent (50%) of such income in excess of the protected amount.

d.         "Resources" means all resources of the individual and of the community spouse except the homesite in which the individual or community spouse has an equity interest not exceeding five hundred thousand dollars ($500,000), a motor vehicle in which the individual or community spouse has an equity interest not exceeding thirty thousand dollars ($30,000), personal property, and, in the case of a community spouse, a portion of such other resources in an amount equal to the community spouse resource allowance as defined by 42 U.S.C. § 1396r‑5(f)(2), provided that such amount shall not exceed sixty percent (60%) of the maximum community spouse resource allowance as defined by 42 U.S.C. § 1396r‑5(f)(2)(A)(ii). For purposes of this sub‑subdivision, "homesite" means the principal place of residence of the individual or the community spouse in which the individual or community spouse has an equity interest.

(f)         An undue hardship shall not exist when the application of a transfer of assets penalty merely causes the individual an inconvenience or restricts the individual's lifestyle.

(g)        If the director of the county department of social services or the director's designee determines that:

(1)        An undue hardship exists, the county department of social services shall waive the penalty period and notify the individual of approval of the waiver of the penalty in accordance with G.S. 108A‑79.

(2)        An undue hardship does not exist, the county department of social services shall deny the request for the waiver of the penalty and notify the individual of denial of the waiver request in accordance with G.S. 108A‑79.

(h)        During a penalty period that has been waived because of undue hardship, acquisition by the individual of new or increased income or resources shall be treated as a change in situation and evaluated pursuant to the rules adopted by the Department of Health and Human Services.

(i)         While the determination on a request for a waiver of the penalty period due to undue hardship is pending, Medicaid shall not make payments for nursing facility services or intermediate care facility for the mentally retarded services to hold a bed for the individual, as described in 42 U.S.C. § 1396p(c)(2)(D). However, if the individual is institutionalized and receiving Medicaid payment for services, Medicaid will maintain the same level of services until the last day of the month after the latter of the following:

(1)        Expiration of the 10 workday period following the notice required by G.S. 108A‑79, or

(2)        The date of the decision of a local appeal hearing described in G.S. 108A‑79 is issued if the individual requests an appeal of the imposition of a transfer of assets penalty period within the 10 workday period described in subdivision (1) of subsection (i) of this section. (2007‑442, s. 3(a).)



§ 108A-59. Acceptance of medical assistance constitutes assignment to the State of right to third party benefits; recovery procedure.

§ 108A‑59.  Acceptance of medical assistance constitutes assignment to the State of right to third party benefits; recovery procedure.

(a)        Notwithstanding any other provisions of the law, by accepting medical assistance, the recipient shall be deemed to have made an assignment to the State of the right to third party benefits, contractual or otherwise, to which he may be entitled.

It shall be the responsibility of the county attorney of the county from which the medical assistance benefits are received or an attorney retained by that county and/or the State to enforce this subsection, and said attorney shall be compensated for his services in accordance with the attorneys' fee arrangements approved by the Department of Health and Human Services.

(b)        The responsible State agency will establish a third party resources collection unit that is adequate to assure maximum collection of third party resources.

(c)        Notwithstanding any other law to the contrary, in all actions brought pursuant to subsection (a) of this section to obtain reimbursement for payments for medical services, liability shall be determined on the basis of the same laws and standards, including bases for liability and applicable defenses, as would be applicable if the action were brought by the individual on whose behalf the medical services were rendered. (1977, c. 664; 1979, 2nd Sess., c. 1312, ss. 3‑5; 1981, c. 275, s. 1; 1995, c. 508, s. 2; 1997‑443, s. 11A.118(a).)



§ 108A-60. Protection of patient property.

§ 108A‑60.  Protection of patient property.

(a)        It shall be unlawful for any person:

(1)        To willfully commingle or cause or solicit the commingling of the personal funds or moneys of a recipient resident of a provider health care facility with the funds or moneys of such facility; or

(2)        To willfully embezzle, convert, or appropriate or cause or solicit the embezzlement, conversion or appropriation of recipient personal funds or property to his own use or to the use of any provider or other person or entity.

(b)        A violation of subdivision (a)(1) of this section shall be a Class 1 misdemeanor.  A violation of subdivision (a)(2) of this section shall be a Class H felony.

(c)        For purposes of this section:

(1)        "Health care facility" shall include skilled nursing facilities, intermediate care facilities, rest homes, or any other residential health care facility; and

(2)        "Person" includes any natural person, association, consortium, corporation, body politic, partnership, or other group, entity or organization; and

(3)        "Recipient" shall include current resident recipients, deceased recipients and recipients who no longer reside at such facility. (1979, c. 510, s. 1; 1981, c. 275, s. 1; 1993, c. 539, ss. 816, 1300; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 108A-61: Repealed by Session Laws 1989, c. 701.

§ 108A‑61:  Repealed by Session Laws 1989, c.  701.



§ 108A-61.1. Financial responsibility of a parent for a child under age 21 in a medical institution.

§ 108A‑61.1.  Financial responsibility of a parent for a child under age 21 in a medical institution.

Notwithstanding any other provisions of the law, for the purpose of determining eligibility for medical assistance under Title XIX of the Social Security Act, 42 U.S.C. § 1396 et seq., the income and financial resources of the natural or adoptive parents of a person who is under the age of 21 and who requires Medicaid covered services in a medical institution shall not be counted if the patient's physician certifies, and the Division of Medical Assistance or its agents approve, that continuous care and treatment are expected to exceed 12 months.  For purposes of this subsection, "medical institution" means licensed acute care inpatient medical facilities providing medical, surgical, and psychiatric or substance abuse treatment, or facilities providing skilled or intermediate care, including intermediate care for the mentally retarded. (1993, c. 386, s. 1.)



§ 108A-62. Therapeutic leave for medical assistance patients.

§ 108A‑62.  Therapeutic leave for medical assistance patients.

Patients at an intermediate care facility or skilled nursing facility may take up to 60 days of therapeutic leave in any one calendar year without the facility losing reimbursement under the medical assistance program, provided, however, no more than 15 consecutive days may be taken without approval of the Department of Health and Human Services, Division of Medical Assistance.  Under no circumstances shall the number of Medicaid‑covered therapeutic leave days exceed 60 days per patient per calendar year. (1979, c. 925; 1981, c. 275, s. 1; 1985 (Reg. Sess., 1986), c. 1014, s. 120; 1991, c. 126, s. 1; 1997‑443, s. 11A.118(a).)



§ 108A-63. Medical assistance provider fraud.

§ 108A‑63.  Medical assistance provider fraud.

(a)        It shall be unlawful for any provider of medical assistance under this Part to knowingly and willfully make or cause to be made any false statement or representation of a material fact:

(1)        In any application for payment under this Part, or for use in determining entitlement to such payment; or

(2)        With respect to the conditions or operation of a provider or facility in order that such provider or facility may qualify or remain qualified to provide assistance under this Part.

(b)        It shall be unlawful for any provider of medical assistance to knowingly and willfully conceal or fail to disclose any fact or event affecting:

(1)        His initial or continued entitlement to payment under this Part; or

(2)        The amount of payment to which such person is or may be entitled.

(c)        Except as otherwise provided in subsection (e) of this section, any person who violates a provision of this section shall be guilty of a Class I felony.

(d)        "Provider" shall include any person who provides goods or services under this Part and any other person acting as an employee, representative or agent of such person.

(e)        In connection with the delivery of or payment for benefits, items, or services under this Part, it shall be unlawful for any provider of medical assistance under this Part to knowingly and willfully execute, or attempt to execute, a scheme or artifice to:

(1)        Defraud the Medical Assistance Program.

(2)        Obtain, by means of false or fraudulent pretenses, representations, or promises of material fact, any of the money or property owned by, or under the custody or control of, the Medical Assistance Program.

A violation of this subsection is a Class H felony. A conspiracy to violate this subsection is a Class I felony.

(f)         It shall be unlawful for any provider, with the intent to obstruct, delay, or mislead an investigation of a violation of this section by the Attorney General's office, to knowingly and willfully make or cause to be made a false entry in, alter, destroy, or conceal, or make a false statement about a financial, medical, or other record related to the provision of a benefit, item, or service under this Part.  (1979, c. 510, s. 1; 1981, c. 275, s. 1; 2009‑554, s. 3.)



§ 108A-63.1. Health care fraud subpoena to produce documents.

§ 108A‑63.1.  Health care fraud subpoena to produce documents.

(a)        The Attorney General, acting through the Medicaid Investigations Unit of the Department of Justice, may, when engaged in an investigation of an alleged violation of G.S. 108A‑63 and prior to the arrest of a suspect, issue in writing and cause to be served a subpoena to produce documents upon any corporation or governmental entity requiring the production of any records, books, papers, electronic media, objects, or other documents which may be relevant to a criminal investigation of a violation of G.S. 108A‑63.

(b)        A subpoena under this section may require the custodian of records of the corporation or governmental entity to produce an affidavit certifying that the custodian made a thorough and diligent search for the documents requested and that the documents produced constitute all the records requested to the best of the custodian's knowledge, information, and belief.

(c)        A subpoena under this section shall describe the documents required to be produced and prescribe a return date within a reasonable period of time, of no less than 20 days from the date of service, within which the documents can be assembled and made available.

(d)        A corporation or governmental entity may comply with a subpoena issued under this section by delivering the documents to the Medicaid Investigations Unit by any of the following methods:

(1)        By hand delivery.

(2)        By mailing the documents by certified mail.

(3)        By making the documents reasonably available for transfer to an agent of the Medicaid Investigations Unit at a place of business of the corporation or governmental entity.

(4)        If agreed to by the Medicaid Investigations Unit and the corporation or governmental entity, by any other means.

(e)        A corporation or governmental entity may move to quash or modify a subpoena issued under this section if it is oppressive or unreasonable or does not comply with the requirements of this section. The motion must be made before the time specified in the subpoena for production and may be made before a judge of the superior court.

(f)         In the case of failure by any corporation or governmental entity without adequate excuse to obey a subpoena issued under this section, the Attorney General may invoke the aid of a judge of the superior court. The court may issue an order requiring the subpoenaed corporation or governmental entity to appear before the Attorney General to produce records. Failure to obey the order of the court may be punished as contempt of court.  (2009‑554, s. 2.)



§ 108A-64. Medical assistance recipient fraud.

§ 108A‑64.  Medical assistance recipient fraud.

(a)        It shall be unlawful for any person to knowingly and willfully and with intent to defraud make or cause to be made a false statement or representation of a material fact in an application for assistance under this Part, or intended for use in determining entitlement to such assistance.

(b)        It shall be unlawful for any applicant, recipient or person acting on behalf of such applicant or recipient to knowingly and willfully and with intent to defraud, conceal or fail to disclose any condition, fact or event affecting such applicant's or recipient's initial or continued entitlement to receive assistance under this Part.

(b1)      It is unlawful for any person knowingly, willingly, and with intent to defraud, to obtain or attempt to obtain, or to assist, aid, or abet another person, either directly or indirectly, to obtain money, services, or any other thing of value to which the person is not entitled as a recipient under this Part, or otherwise to deliberately misuse a Medicaid identification card. This misuse includes the sale, alteration, or lending of the Medicaid identification card to others for services and the use of the card by someone other than the recipient to receive or attempt to receive Medicaid program coverage for services rendered to that individual.

Proof of intent to defraud does not require proof of intent to defraud any particular person.

(c)        (1)        A person who violates a provision of this section shall be guilty of a Class I felony if the value of the assistance wrongfully obtained is more than four hundred dollars ($400.00).

(2)        A person who violates a provision of this section shall be guilty of a Class 1 misdemeanor if the value of the assistance wrongfully obtained is four hundred dollars ($400.00) or less.

(d)        For purposes of this section the word "person" includes any natural person, association, consortium, corporation, body politic, partnership, or other group, entity or organization. (1981, c. 275, s. 1; 1993, c. 539, s. 817; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 317, s. 1.)



§ 108A-65. Conflict of interest.

§ 108A‑65.  Conflict of interest.

(a)        It shall be unlawful for any person who is or has been an officer or employee of State or county government, and as such is or has been responsible for the expenditure of substantial amounts of federal, State or county money under the State medical assistance plan, or any person who is the partner of the present or former officer or employee, to engage in any of the following activities relating to the State medical assistance program:

(1)        Knowingly to act as agent or attorney for, or otherwise knowingly to represent, any person other than the United States, the State or a county, in any formal or informal appearance before, or with the intent to influence, make any oral or written communication on behalf of any other person other than the United States, the State or a county to:

a.         Any department, agency, court, board, commission, legislature or committee of the United States, the State or a county, or any officer or employee thereof,

b.         In connection with any of the following matters in which the United States, the State, or a county is a party or has a direct and substantial interest, such as any judicial or other proceeding, legislation, application, request for a ruling or other determination, contract, claim, controversy, investigation, charge, accusation, arrest, or other particular matter involving a specific party or parties,

c.         In which he participated personally and substantially as an officer or an employee through decision, approval, recommendation, the rendering of advice, investigation or otherwise.

(2)        Within two years after his employment has ceased, knowingly to act as agent or attorney for, or otherwise knowingly to represent, any other person other than the United States, the State or a county, in any formal or informal appearance before, or, with the intent to influence, make any oral or written communication on behalf of any other person other than the United States, the State or a county to:

a.         Any department, agency, court, board, commission, legislature or committee of the United States, the State, or a county, or any officer or employee thereof,

b.         In connection with any of the following matters in which the United States, the State, or a county is a party or has a direct and substantial interest, such as, any judicial or other proceeding, legislation, application, request for a ruling or other determination, contract, claim, controversy, investigation, charge, accusation, arrest, or other particular matter involving a specific party or parties,

c.         Which was actually pending under his official responsibility as an officer or employee within a period of one year prior to the termination of responsibility.

(3)        Within two years after his employment has ceased, knowingly to aid, counsel, advise, consult or by personal presence represent any other person other than the United States, the State or a county in any formal or informal appearance before:

a.         Any department, agency, court, board, commission, legislature or committee of the United States, the State, or the county, or any officer or employee thereof,

b.         In connection with any of the following matters in which the United States, the State, or a county is a party or has a direct and substantial interest, such as, any judicial or other proceeding, legislation, application, request for a ruling or other determination, contract, claim, controversy, investigation, charge, accusation, arrest, or other particular matter involving a specific party or parties,

c.         Which was actually pending under his official responsibility as an officer or employee within the period of one year prior to the termination of such responsibility.

(4)        To participate personally and substantially as an officer or employee, through decision, approval, disapproval, recommendation, rendering of advice, investigation or otherwise, in a judicial or other proceeding legislation, application, request for a ruling or other determination, contract, claim, controversy, charge, accusation, arrest or other particular matter in which, to his knowledge, he, his spouse, minor child, partner, organization in which he is serving as an officer, director, trustee, partner or employee, or any person or organization with whom he is negotiating or has any arrangement concerning prospective employment, has a financial interest.

(b)        Violation of this statute is a Class 1 misdemeanor.

(c)        The Department of Health and Human Services shall annually identify and designate by rule or regulation those positions which are filled by State or county officers or employees who are responsible for the expenditure of substantial amounts of moneys under the State medical assistance plan. (1981, c. 679, s. 1; 1993, c. 539, s. 818; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑443, s. 11A.118(a).)



§ 108A-66: Repealed by Session Laws 1989, c. 702.

§ 108A‑66:  Repealed by Session Laws 1989, c.  702.



§ 108A-67. Medicare/Qualified Disabled Working Individuals.

§ 108A‑67.  Medicare/Qualified Disabled Working Individuals.

Qualified disabled working individuals are eligible for the payment of the Medicare Part A premium.  An individual is qualified for this payment:

(1)        If the Social Security Administration determines the individual to be a "Disabled Working Individual";

(2)        If the individual's income is less than two hundred percent (200%) of the current federal poverty level, as revised annually; and

(3)        If the individual is less than 65 years of age. (1991, c. 127.)



§ 108A-68. Drug Use Review Program; rules.

§ 108A‑68.  Drug Use Review Program; rules.

Notwithstanding the provisions of Chapter 90 of the General Statutes or of any other provision of law, the Division of Medical Assistance, Department of Health and Human Services, shall adopt rules implementing the drug use review provisions of the Omnibus Budget Reconciliation Act of 1990, as amended. (1991 (Reg. Sess., 1992), c. 900, s. 128; 1997‑443, s. 11A.118(a).)



§ 108A-68.1. Certain prescription drugs exempt from prior authorization requirements.

§ 108A‑68.1.  Certain prescription drugs exempt from prior authorization requirements.

Prior authorization shall not be required or utilized for any antihemophilic factor drugs prescribed for the treatment of hemophilia and blood disorders where there is no generically equivalent drug available. Nothing in this section shall prohibit the Secretary from implementing a disease management program. (2003‑179, s. 1; 2005‑83, s. 1; 2009-210, s. 1.)



§ 108A-69. Employer obligations.

§ 108A‑69.  Employer obligations.

(a)        As used in this section and in G.S. 108A‑70:

(1)        "Health benefit plan" means an accident and health insurance policy or certificate; a nonprofit hospital or medical service corporation contract; a health maintenance organization subscriber contract; a plan provided by a multiple employer welfare arrangement; the State Health Plan for Teachers and State Employees under Chapter 135 of the General Statutes; or a plan provided by another benefit arrangement. "Health benefit plan" does not mean a Medicare supplement policy as defined in G.S. 58‑54‑1(5).

(2)        "Health insurer" means any health insurance company subject to Articles 1 through 63 of Chapter 58 of the General Statutes, including a multiple employee welfare arrangement, and any corporation subject to Articles 65 and 67 of Chapter 58 of the General Statutes; a group health plan, as defined in Section 607(1) of the Employee Retirement Income Security Act of 1974; and the State Health Plan for Teachers and State Employees under Chapter 135 of the General Statutes.

(b)        If a parent is required by a court or administrative order to provide health benefit plan coverage for a child, and the parent is eligible for family health benefit plan coverage through an employer, the employer:

(1)        Must allow the parent to enroll, under family coverage, the child if the child would be otherwise eligible for coverage without regard to any enrollment season restrictions.

(2)        Must enroll the child under family coverage upon application of the child's other parent or upon receipt of notice from the Department of Health and Human Services in connection with its administration of the Medical Assistance or Child Support Enforcement Program if the parent is enrolled but fails to make application to obtain coverage for the child.

(3)        May not disenroll or eliminate coverage of the child unless:

a.         The employer is provided satisfactory written evidence that:

1.         The court or administrative order is no longer in effect; or

2.         The child is or will be enrolled in comparable health benefit plan coverage that will take effect not later than the effective date of disenrollment; or

b.         The employer has eliminated family health benefit plan coverage for all of its employees.

(4)        Must withhold from the employee's compensation the employee's share, if any, of premiums for health benefit plan coverage, not to exceed the maximum amount permitted to be withheld under section 303(b) of the federal Consumer Credit Protection Act, as amended; and must pay this amount to the health insurer; subject to regulations, if any, adopted by the Secretary of the U.S. Department of Health and Human Services. (1993 (Reg. Sess., 1994), c. 644, s. 3; 1995, c. 193, s. 44; 1997‑433, s. 3.2; 1997‑443, s. 11A.118(a); 1998‑17, s. 1; 1999‑293, s. 8; 2007‑323, s. 28.22A(o); 2007‑345, s. 12.)



§ 108A-70. Recoupment of amounts spent on medical care.

§ 108A‑70.  Recoupment of amounts spent on medical care.

(a)        The Department may garnish the wages, salary, or other employment income of, and the Secretary of Revenue shall withhold amounts from State tax refunds to, any person who:

(1)        Is required by court or administrative order to provide health benefit plan coverage for the cost of health care services to a child eligible for medical assistance under Medicaid; and

(2)        Has received payment from a third party for the costs of such services; but

(3)        Has not used such payments to reimburse, as appropriate, either the other parent or guardian of the child or the provider of the services;

to the extent necessary to reimburse the Department for expenditures for such costs under this Part; provided, however, claims for current and past due child support shall take priority over any such claims for the costs of such services.

(b)        To the extent that payment for covered services has been made under G.S. 108A‑55 for health care items or services furnished to an individual, in any case where a third party has a legal liability to make payments, the Department of Health and Human Services is considered to have acquired the rights of the individual to payment by any other party for those health care items or services. (1993 (Reg. Sess., 1994), c. 644, s. 3; 1997‑443, s. 11A.118(a).)



§ 108A-70.5. Medicaid Estate Recovery Plan.

§ 108A‑70.5.  Medicaid Estate Recovery Plan.

(a)        There is established in the Department of Health and Human Services, the Medicaid Estate Recovery Plan, as required by the Omnibus Budget Reconciliation Act of 1993, to recover from the estates of recipients of medical assistance an equitable amount of the State and federal shares of the cost paid for the recipient. The Department shall administer the program in accordance with applicable federal law and regulations, including those under Title XIX of the Social Security Act, 42 U.S.C. § 1396(p).

(b)        As used in this section:

(1)        "Medical assistance" means medical care services paid for by the North Carolina Medicaid Program on behalf of the recipient:

a.         If the recipient of any age is receiving medical care services as an inpatient in a nursing facility, intermediate care facility for the mentally retarded, or other medical institution, and cannot reasonably be expected to be discharged to return home; or

b.         If the recipient is 55 years of age or older and is receiving one or more of the following medical care services:

1.         Nursing facility services.

2.         Home and community‑based services.

3.         Hospital care.

3a.       Prescription drugs.

4.         Personal care services.

5          through 9. Repealed by Session Laws 2007‑442, s. 1, effective August 23, 2007.

(2)        "Estate" means all the real and personal property considered assets of the estate available for the discharge of debt pursuant to G.S. 28A‑15‑1.

(3)        Repealed by Session Laws 2007‑442, s. 1, effective August 23, 2007.

(c)        The amount the Department recovers from the estate of any recipient shall not exceed the amount of medical assistance made on behalf of the recipient and shall be recoverable only for medical care services prescribed in subsection (b) of this section. The Department is a fifth‑class creditor, as prescribed in G.S. 28A‑19‑6, for purposes of determining the order of claims against an estate; provided, however, that judgments in favor of other fifth‑class creditors docketed and in force before the Department seeks recovery for medical assistance shall be paid prior to recovery by the Department.

(d)        The Department of Health and Human Services shall adopt rules pursuant to Chapter 150B of the General Statutes to implement the Plan, including rules to waive whole or partial recovery when this recovery would be inequitable because it would work an undue hardship or because it would not be administratively cost‑effective and rules to ensure that all recipients are notified that their estates are subject to recovery at the time they become eligible to receive medical assistance.

(e)        Repealed by Session Laws 2007‑442, s. 1, effective August 23, 2007. (1993 (Reg. Sess., 1994), c. 769, s. 25.47(a); 1997‑443, s. 11A.118(a); 2002‑126, s. 10.11(b); 2005‑276, s. 10.21C(a); 2005‑345, s. 16; 2006‑66, s. 10.9B; 2007‑145, s. 10; 2007‑323, ss. 10.42(a), (b); 2007‑442, s. 1(a).)



§ 108A-70.6: Repealed by Session Laws 2007-442, s. 1(b), effective August 23, 2007.

§ 108A‑70.6: Repealed by Session Laws 2007‑442, s. 1(b), effective August 23, 2007.



§ 108A-70.7: Repealed by Session Laws 2007-442, s. 1(b), effective August 23, 2007.

§ 108A‑70.7: Repealed by Session Laws 2007‑442, s. 1(b), effective August 23, 2007.



§ 108A-70.8: Repealed by Session Laws 2007-442, s. 1(b), effective August 23, 2007.

§ 108A‑70.8: Repealed by Session Laws 2007‑442, s. 1(b), effective August 23, 2007.



§ 108A-70.9: Repealed by Session Laws 2007-442, s. 1(b), effective August 23, 2007.

§ 108A‑70.9: Repealed by Session Laws 2007‑442, s. 1(b), effective August 23, 2007.



§ 108A-70.10. Short title.

Part 7.  Medical Assistance Provider False Claims Act.

§ 108A‑70.10.  Short title.

This Part may be cited as the Medical Assistance Provider False Claims Act. (1997‑338, s. 1.)



§ 108A-70.11. Definitions.

§ 108A‑70.11.  Definitions.

Definitions.  As used in this Part:

(1)        "Attorney General" means the Attorney General or any Deputy, Assistant, or Associate Attorney General.

(2)        "Claim" means an application for payment or approval or for use in determining entitlement to payment presented to the Medical Assistance Program in any form, including written, electronic, or magnetic, which identifies a service, good, or accommodation as reimbursable under the Medical Assistance Program.

(3)        "Damages" means the difference between what the Medical Assistance Program paid a provider and the amount it would have paid the provider in the absence of a violation of this section and may be established by statistical sampling methods.

(4)        "Knowingly" means that a provider, with respect to the information:

a.         Has actual knowledge of the information;

b.         Acts in deliberate ignorance of the truth or falsity of the information; or

c.         Acts in reckless disregard of the truth or falsity of the information. No proof of specific intent to defraud is required.

(5)        "Medical Assistance Program" means the North Carolina Division of Medical Assistance and its fiscal agent. (1997‑338, s. 1.)



§ 108A-70.12. Liability for certain acts; damages; effect of repayment.

§ 108A‑70.12.  Liability for certain acts; damages; effect of repayment.

(a)        Liability for Certain Acts.  It shall be unlawful for any provider of medical assistance under the Medical Assistance Program to:

(1)        Knowingly present, or cause to be presented to the Medical Assistance Program a false or fraudulent claim for payment or approval; or

(2)        Knowingly make, use, or cause to be made or used a false record or statement to get a false or fraudulent claim paid or approved by the Medical Assistance Program.

Each claim presented or caused to be presented in violation of this section is a separate violation.

(b)        Damages. 

(1)        Except as provided in subdivision (2) of this subsection, a court shall assess against any provider of medical assistance under the Medical Assistance Program who violates this section a civil penalty of not less than five thousand dollars ($5,000) and not more than ten thousand dollars ($10,000) plus three times the amount of damages which the Medicaid Assistance Program sustained because of the act of the provider.

(2)        A court may assess a penalty of not less than two times the amount of damages which the Medical Assistance Program sustains because of the act of the provider if a court finds that:

a.         The provider committing a violation of this section furnished officials of the State responsible for investigating false claims violations with all information known to the provider about the violation within 30 days after the date the provider first obtained the information;

b.         The provider fully cooperated with any State investigation of the violation; and

c.         At the time the provider furnished the State with the information about the violation, no criminal prosecution, civil action, or administrative action had commenced with respect to the violation, and the provider did not have actual knowledge of the existence of an investigation into the violation.

(3)        In addition to the damages and penalty assessed by the court pursuant to subdivision (1) or (2) of this subsection, a provider violating this section shall also be liable for the costs of a civil action brought to recover any penalty or damages, interest on the damages at the maximum legal rate in effect on the date the payment was made to the provider for the period from the date upon which payment was made to the provider to the date upon which repayment is made by the provider to the Medical Assistance Program, and the costs of the investigation.

(4)        As applied to providers that are subject to certification review by the Division of Health Service Regulation, a violation of Medicaid provider certification standards in providing a service, good, or accommodation shall not be considered an independent basis for liability under this Act. However, liability may be imposed if a false or fraudulent claim is presented as set forth in subsection (a) of this section in connection with that service, good, or accommodation.

(c)        Effect of Repayment.  Intent to repay or repayment of any amounts obtained by a provider as a result of any acts described in subsection (a) of this section shall not be a defense to or grounds for dismissal of an action brought pursuant to this section. However, a court may consider any repayment in mitigation of the amount of any penalties assessed. (1997‑338, s. 1; 2007‑182, s. 1.)



§ 108A-70.13. False claims procedure.

§ 108A‑70.13.  False claims procedure.

(a)        The Attorney General shall have the authority to investigate, institute proceedings, compromise and settle any investigation or action, and perform all duties in connection with any civil action to enforce G.S. 108A‑70.12.

(b)        A civil action under G.S. 108A‑70.12 may not be brought more than six years after the date the violation of G.S. 108A‑70.12 is committed, or more than three years after the date when facts material to the right of action are known or reasonably should have been known by the official of the State of North Carolina charged with responsibility to act in the circumstances, but in no event more than 10 years after the date on which the violation is committed, whichever occurs last.

(c)        In any action brought under G.S. 108A‑70.12, the State shall be required to prove all essential elements of the cause of action, including damages, by the greater weight of the evidence.

(d)        Notwithstanding any other provision of law or rule, a final judgment rendered in favor of the State in any criminal proceeding charging fraud or false statements, whether upon a verdict after trial or upon a plea of guilty or nolo contendere, shall estop the defendant from denying the essential elements of the offense in any action which involves the same transaction as in the criminal proceeding and which is brought under G.S. 108A‑70.12.

(e)        No criminal or administrative action need be brought against any provider as a condition for establishing civil liability under G.S. 108A‑70.12. The civil liability under G.S. 108A‑70.12 is in addition to any other criminal, civil, and administrative liabilities or penalties that may be prescribed by law. However, treble and double damages and civil penalties provided by G.S. 108A‑70.12 shall not be assessed against a provider if treble or double damages or civil penalties have been previously assessed against the provider for the same claims under the federal False Claims Act, 31 U.S.C. § 3729, et seq., or the federal Civil Monetary Penalty Law, 42 U.S.C. § 1320a‑7a. In the event that any provider is found liable under the provisions of this Act and is subsequently found liable for the same claim under the federal False Claims Act, or the appropriate sections of the federal Civil Monetary Penalty Law, the State and the Medical Assistance Program shall pay to the federal government on behalf of the provider any amounts, other than restitution, recovered or otherwise obtained by the State under this Act, not to exceed the amount of the federal damages and penalties.

(f)         The amount of damages and number of violations of G.S. 108A‑70.12 shall be established by the trial judge or, in the event of a jury trial, by jury verdict. The amount of penalties, treble or double damages, interest, cost of the investigation, and cost of the civil action shall be determined by the trial judge as prescribed in G.S. 108A‑70.12(b).

(g)        Venue for any action brought pursuant to G.S. 108A‑70.12 shall be in either Wake County or in any county in which claim originated, or in which any statement or record was made, or acts done, or services, goods, or accommodations rendered in connection with any act constituting part of the violation of G.S. 108A‑70.12. (1997‑338, s. 1.)



§ 108A-70.14. Civil investigative demand.

§ 108A‑70.14.  Civil investigative demand.

(a)        If the Attorney General has reasonable cause to believe that a person has information or is in possession, custody, or control of any document or other tangible object relevant to an investigation or that would lead to the discovery of relevant information in an investigation of a violation of G.S. 108A‑70.12, the Attorney General may serve upon the person, before bringing an action under G.S. 108A‑70.12 or other false claims law, a civil investigative demand to appear and be examined under oath, to answer written interrogatories under oath, and to produce any documents or objects for their inspection and copying.

(b)        The civil investigative demand shall:

(1)        Be served upon the person in the manner required for service of process in civil actions and may be served by the Attorney General or investigator assigned to the North Carolina Department of Justice;

(2)        Describe the nature of the conduct constituting the violation under investigation;

(3)        Describe the class or classes of any documents or objects to be produced with sufficient definiteness to permit them to be fairly identified;

(4)        Contain a copy of any written interrogatories to be answered;

(5)        Prescribe a reasonable date and time at which the person shall appear to testify, answer any written interrogatories, or produce any document or object;

(6)        Advise the person that objections to or reasons for not complying with the demand may be filed with the Attorney General on or before that date and time;

(7)        Specify a place for the taking of testimony;

(8)        Designate a person to whom answers to written interrogatories shall be submitted and to whom any document or object shall be produced; and

(9)        Contain a copy of subsections (b) and (c) of this section.

(c)        The date within which to answer any written interrogatories and within which any document or object must be produced shall be more than 30 days after the civil investigative demand has been served upon the person. The date within which a person must appear to testify shall be more than 15 days after the demand has been served upon a person who resides out‑of‑state or more than 10 days after the demand has been served upon a person who resides in‑state.

(d)        The person before whom the oral examination is to be taken shall put the person to be examined on oath and shall personally, or by someone acting under the person's direction and in the person's presence, record the testimony of the person to be examined. The Attorney General may exclude from the place where the examination is held all persons except the person giving the testimony, the attorney or other representative of the person giving the testimony, the Attorney General conducting the examination, the investigator assisting the Attorney General, the stenographer, and any other person agreed upon by the Attorney General and the person giving the testimony. When the testimony is transcribed, the person shall have a reasonable opportunity to examine and read the transcript, unless an examination and reading are waived by the person. Any changes in form or substance which the person desires to make shall be entered and identified upon the transcript by the person. The transcript shall then be signed by the person, unless the person in writing waives the signing, is ill, cannot be found, or refuses to sign.

(e)        Each interrogatory in a civil investigative demand served under this section shall be answered separately and fully in writing under oath and shall be submitted under sworn certificate by the person to whom the demand is directed, or in the case of a person other than a natural person, a person having knowledge of the facts and circumstances relating to the production and authorized to act on behalf of the person. If a person objects to any interrogatory, the reasons for the objection shall be stated in the certificate instead of an answer. The certificate shall state that all information required by the demand and in the possession, custody, control, or knowledge of the person to whom the demand is directed has been submitted. To the extent that any information is not furnished, the information shall be identified and reasons set forth with particularity regarding the reasons why the information was not furnished.

(f)         The production of documents and objects in response to a civil investigative demand served under this section shall be made under a sworn certificate by the person to whom the demand is directed, or in the case of a person other than a natural person, a person having knowledge of the facts and circumstances relating to the production and authorized to act on behalf of the person. The certificate shall state that all of the documentary material required by the demand and in the possession, custody, or control of the person to whom the demand is directed has been produced and made available. Upon written agreement between the person served with the civil investigative demand and the Attorney General, the person may substitute copies for originals of all or any part of the documents requested.

(g)        No person shall be excused from testifying, answering interrogatories, or producing documents or objects in response to a civil investigative demand on the ground that the testimony, answers, documents, or objects required of the person may tend to incriminate the person. However, no testimony, answers, documents, or objects compelled pursuant to G.S. 108A‑70.14 may be used against the person in a criminal action, except a prosecution for perjury or for contempt arising from a failure to comply with an order of the court.

(h)        Any person appearing for oral testimony under a civil investigative demand issued pursuant to this section shall be entitled to the same fees and allowances paid to witnesses in the General Court of Justice of the State of North Carolina.

(i)         If a person objects to or otherwise fails to comply with a civil investigative demand served upon the person under subsection (a) of this section, the Attorney General may file an action in superior court for an order to enforce the demand. Venue for the action to enforce the demand shall be in either Wake County or the county in which the person resides. Notice of a hearing on the action to enforce the demand and a copy of the action shall be served upon the person in the same manner as prescribed in the Rules for Civil Procedure. If the court finds that the demand is proper, that there is reasonable cause to believe that there may have been a violation of G.S. 108A‑70.12, and that the information sought or document or object demanded is relevant to the violation, the court shall order the person to comply with the demand, subject to modifications the court may prescribe.

(j)         If the person fails to comply with an order entered pursuant to subsection (i) of this section, the court may:

(1)        Adjudge the person to be in contempt of court;

(2)        Grant injunctive relief against the person to whom the demand is issued to restrain the conduct which is the subject of the investigation; or

(3)        Grant any other relief as the court may deem proper.

(k)        Any transcript of oral testimony, answers to written interrogatories, and documents and objects produced pursuant to this section may be used in connection with any civil action brought under G.S. 108A‑70.12.

(l)         The North Carolina Rules of Civil Procedure shall apply to this section to the extent that the rules are not inconsistent with the provisions of this section. (1997‑338, s. 1.)



§ 108A-70.15. Employee remedies.

§ 108A‑70.15.  Employee remedies.

(a)        In the absence of fraud or malice, no person who furnishes information to officials of the State responsible for investigating false claims violations shall be liable for damages in a civil action for any oral or written statement made or any other action that is necessary to supply information required pursuant to this Part.

(b)        Any employee of a provider who is discharged, demoted, suspended, threatened, harassed, or in any other manner discriminated against in the terms and conditions of employment by the employee's employer because of lawful acts done by the employee on behalf of the employee or others in furtherance of an action under G.S. 108A‑70.12, including investigation for, initiation of, testimony for, or assistance in an action filed or to be filed under G.S. 108A‑70.12, shall be entitled to all relief necessary to make the employee whole. Relief shall include reinstatement with the same seniority status as the employee would have had but for the discrimination, two times the amount of back pay, interest on the back pay, and compensation for any special damages sustained as a result of the discrimination, including litigation costs and reasonable attorneys' fees. An employee may bring an action in the appropriate court for the relief provided in this section. (1997‑338, s. 1.)



§ 108A-70.16. Uniformity of interpretation.

§ 108A‑70.16.  Uniformity of interpretation.

This Part shall be so interpreted and construed as to be consistent with the federal False Claims Act, 31 U.S.C. § 3729, et seq., and any subsequent amendments to that act. (1997‑338, s. 1.)



§ 108A-70.17. Reserved for future codification purposes.

§ 108A‑70.17.  Reserved for future codification purposes.



§ 108A-70.18. Definitions.

Part 8. Health Insurance Program for Children.

§ 108A‑70.18.  Definitions.

As used in this Part, unless the context clearly requires otherwise, the term:

(1)        "Comprehensive health coverage" means creditable health coverage as defined under Title XXI.

(2)        "Family income" has the same meaning as used in determining eligibility for the Medical Assistance Program.

(3)        "FPL" or "federal poverty level" means the federal poverty guidelines established by the United States Department of Health and Human Services, as revised each April 1.

(4)        "Medical Assistance Program" means the State Medical Assistance Program established under Part 6 of Article 2 of Chapter 108A of the General Statutes.

(4a)      "Predecessor Plan" means the North Carolina Teachers' and State Employees' Comprehensive Major Medical Plan in effect prior to July 1, 2008.

(5)        "Program" means The Health Insurance Program for Children established in this Part.

(6)        "State Plan" means the State Child Health Plan for the State Children's Health Insurance Program established under Title XXI.

(7)        "Title XXI" means Title XXI of the Social Security Act, as added by Pub. L. 105‑33, 111 Stat. 552, codified in scattered sections of 42 U.S.C. (1997).

(8)        "Uninsured" means the applicant for Program benefits is not covered under any private or employer‑sponsored comprehensive health insurance plan on the date of enrollment.  (1998‑1, s. 1; 1998‑166, s. 6; 2000‑67, s. 11.8(a); 2000‑140, s. 90(d); 2001‑424, s. 21.22(b); 2008‑107, s. 10.13(d).)



§ 108A-70.19. Short title; purpose; no entitlement.

§ 108A‑70.19.  Short title; purpose; no entitlement.

This Part may be cited as "The Health Insurance Program for Children Act of 1998." The purpose of this Part is to provide comprehensive health insurance coverage to uninsured low‑income children who are residents of this State. Coverage shall be provided from federal funds received, State funds appropriated, and other nonappropriated funds made available for this purpose. Nothing in this Part shall be construed as obligating the General Assembly to appropriate funds for the Program or as entitling any person to coverage under the Program. (1998‑1, s. 1.)



§ 108A-70.20. Program established.

§ 108A‑70.20.  Program established.

The Health Insurance Program for Children is established. The Program shall be known as North Carolina Health Choice for Children, and it shall be administered by the Department of Health and Human Services in accordance with this Part and as required under Title XXI and related federal rules and regulations. Administration of Program benefits and claims processing shall be as provided under Part 5 of Article 3 of Chapter 135 of the General Statutes.  (1998‑1, s. 1; 2008‑107, s. 10.13(e).)



§ 108A-70.21. Program eligibility; benefits; enrollment fee and other cost-sharing; coverage from private plans; purchase of extended coverage.

§ 108A‑70.21.  Program eligibility; benefits; enrollment fee and other cost‑sharing; coverage from private plans; purchase of extended coverage.

(a)        Eligibility.  The Department may enroll eligible children based on availability of funds. Following are eligibility and other requirements for participation in the Program:

(1)        Children must:

a.         Be between the ages of 6 through 18;

b.         Be ineligible for Medicaid, Medicare, or other federal government‑sponsored health insurance;

c.         Be uninsured;

d.         Be in a family whose family income is above one hundred percent (100%) through two hundred percent (200%) of the federal poverty level;

e.         Be a resident of this State and eligible under federal law; and

f.          Have paid the Program enrollment fee required under this Part.

(2)        Proof of family income and residency and declaration of uninsured status shall be provided by the applicant at the time of application for Program coverage. The family member who is legally responsible for the children enrolled in the Program has a duty to report any change in the enrollee's status within 60 days of the change of status.

(3)        If a responsible parent is under a court order to provide or maintain health insurance for a child and has failed to comply with the court order, then the child is deemed uninsured for purposes of determining eligibility for Program benefits if at the time of application the custodial parent shows proof of agreement to notify and cooperate with the child support enforcement agency in enforcing the order.

If health insurance other than under the Program is provided to the child after enrollment and prior to the expiration of the eligibility period for which the child is enrolled in the Program, then the child is deemed to be insured and ineligible for continued coverage under the Program. The custodial parent has a duty to notify the Department within 10 days of receipt of the other health insurance, and the Department, upon receipt of notice, shall disenroll the child from the Program. As used in this paragraph, the term "responsible parent" means a person who is under a court order to pay child support.

(4)        Except as otherwise provided in this section, enrollment shall be continuous for one year. At the end of each year, applicants may reapply for Program benefits.

(b)        Benefits.  Except as otherwise provided for eligibility, fees, deductibles, copayments, and other cost sharing charges, health benefits coverage provided to children eligible under the Program shall be equivalent to coverage provided for dependents under the Predecessor Plan.

In addition to the benefits provided under the Predecessor Plan, the following services and supplies are covered under the Health Insurance Program for Children established under this Part:

(1)        Oral examinations, teeth cleaning, and topical fluoride treatments twice during a 12‑month period, full mouth X‑rays once every 60 months, supplemental bitewing X‑rays showing the back of the teeth once during a 12‑month period, sealants, extractions, other than impacted teeth or wisdom teeth, therapeutic pulpotomies, space maintainers, root canal therapy for permanent anterior teeth and permanent first molars, prefabricated stainless steel crowns, and routine fillings of amalgam or other tooth colored filling material to restore diseased teeth.

(1a)      Orthognathic surgery to correct functionally impairing malocclusions when orthodontics was approved and initiated while the child was covered by Medicaid and the need for orthognathic surgery was documented in the orthodontic treatment plan.

(2)        Vision: Scheduled routine eye examinations once every 12 months, eyeglass lenses or contact lenses once every 12 months, routine replacement of eyeglass frames once every 24 months, and optical supplies and solutions when needed. Optical services, supplies, and solutions must be obtained from licensed or certified ophthalmologists, optometrists, or optical dispensing laboratories. Eyeglass lenses are limited to single vision, bifocal, trifocal, or other complex lenses necessary for a Plan enrollee's visual welfare. Coverage for oversized lenses and frames, designer frames, photosensitive lenses, tinted contact lenses, blended lenses, progressive multifocal lenses, coated lenses, and laminated lenses is limited to the coverage for single vision, bifocal, trifocal, or other complex lenses provided by this subsection. Eyeglass frames are limited to those made of zylonite, metal, or a combination of zylonite and metal. All visual aids covered by this subsection require prior approval. Upon prior approval refractions may be covered more often than once every 12 months.

(3)        Hearing: Auditory diagnostic testing services and hearing aids and accessories when provided by a licensed or certified audiologist, otolaryngologist, or other approved hearing aid specialist. Prior approval is required for hearing aids, accessories, earmolds, repairs, loaners, and rental aids.

(4)        Over the counter medications: Selected over the counter medications provided the medication is covered under the State Medical Assistance Plan. Coverage shall be subject to the same policies and approvals as required under the Medicaid program.

(5)        Routine diagnostic examinations and tests: annual routine diagnostic examinations and tests, including x‑rays, blood and blood pressure checks, urine tests, tuberculosis tests, and general health check‑ups that are medically necessary for the maintenance and improvement of individual health are covered.

No benefits are to be provided for services and materials under this subsection that do not meet the standards accepted by the American Dental Association.

The Department shall provide services to children enrolled in the NC Health Choice Program through Community Care of North Carolina (CCNC) and shall pay Community Care of North Carolina providers for these services as allowed under Medicaid. The Department shall pay for these services only if sufficient information is available to the Department for utilization management of the services provided through CCNC.

(b1)      Payments.  Prescription drug providers shall accept as payment in full, for outpatient prescriptions filled, amounts allowable for prescription drugs under Medicaid. For all other providers, services provided to children enrolled in the Program shall be provided at rates equivalent to one hundred percent (100%) of Medicaid rates, less any co‑payments assessed to enrollees under this Part.

(c)        Annual Enrollment Fee.  There shall be no enrollment fee for Program coverage for enrollees whose family income is at or below one hundred fifty percent (150%) of the federal poverty level. The enrollment fee for Program coverage for enrollees whose family income is above one hundred fifty percent (150%) through two hundred percent (200%) of the federal poverty level shall be fifty dollars ($50.00) per year per child with a maximum annual enrollment fee of one hundred dollars ($100.00) for two or more children. The enrollment fee shall be collected by the county department of social services and retained to cover the cost of determining eligibility for services under the Program. County departments of social services shall establish procedures for the collection of enrollment fees.

(d)        (See note) Cost‑Sharing.  There shall be no deductibles, copayments, or other cost‑sharing charges for families covered under the Program whose family income is at or below one hundred fifty percent (150%) of the federal poverty level, except that fees for outpatient prescription drugs are applicable and shall be one dollar ($1.00) for each outpatient generic prescription drug, for each outpatient brand‑name prescription drug for which there is no generic substitution available, and for each covered over‑the‑counter medication. The fee for each outpatient brand‑name prescription drug for which there is a generic substitution available is three dollars ($3.00). Families covered under the Program whose family income is above one hundred fifty percent (150%) of the federal poverty level shall be responsible for copayments to providers as follows:

(1)        Five dollars ($5.00) per child for each visit to a provider, except that there shall be no copayment required for well‑baby, well‑child, or age‑appropriate immunization services;

(2)        Five dollars ($5.00) per child for each outpatient hospital visit;

(3)        A one dollar ($1.00) fee for each outpatient generic prescription drug, for each outpatient brand‑name prescription drug for which there is no generic substitution available, and for each covered over‑the‑counter medication. The fee for each outpatient brand‑name prescription drug for which there is a generic substitution available is ten dollars ($10.00).

(4)        Twenty dollars ($20.00) for each emergency room visit unless:

a.         The child is admitted to the hospital, or

b.         No other reasonable care was available as determined by the Department.

Copayments required under this subsection for prescription drugs apply only to prescription drugs prescribed on an outpatient basis.

(e)        Cost‑Sharing Limitations.  The department shall establish maximum annual cost‑sharing limits per individual or family, provided that the total annual aggregate cost‑sharing, including enrollment fees, with respect to all children in a family receiving benefits under this section shall not exceed five percent (5%) of the family's income for the year involved.

(f)         Coverage From Private Plans.  The Department shall, from funds available for the Program, pay the cost for dependent coverage provided under a private insurance plan for persons eligible for coverage under the Program if all of the following conditions are met:

(1)        The person eligible for Program coverage requests to obtain dependent coverage from a private insurer in lieu of coverage under the Program and shows proof that coverage under the private plan selected meets the requirements of this subsection;

(2)        The dependent coverage under the private plan is actuarially equivalent to the coverage provided under the Program and the private plan does not engage in the exclusive enrollment of children with favorable health care risks;

(3)        The cost of dependent coverage under the private plan is the same as or less than the cost of coverage under the Program; and

(4)        The total annual aggregate cost‑sharing, including fees, paid by the enrollee under the private plan for all dependents covered by the plan, do not exceed five percent (5%) of the enrollee's family income for the year involved.

The Department may reimburse an enrollee for private coverage under this subsection upon a showing of proof that the dependent coverage is in effect for the period for which the enrollee is eligible for the Program.

(g)        Purchase of Extended Coverage.  An enrollee in the Program who loses eligibility due to an increase in family income above two hundred percent (200%) of the federal poverty level and up to and including two hundred twenty‑five percent (225%) of the federal poverty level may purchase at full premium cost continued coverage under the Program for a period not to exceed one year beginning on the date the enrollee becomes ineligible under the income requirements for the Program. The benefits, copayments, and other conditions of enrollment under the Program applicable to extended coverage purchased under this subsection shall be the same as those applicable to an NC Kids' Care enrollee whose family income equals two hundred percent (200%) of the federal poverty level.

(h)        No State Funds for Voluntary Participation.  No State or federal funds shall be used to cover, subsidize, or otherwise offset the cost of coverage obtained under subsection (g) of this section.

(i)         No Lifetime Maximum Benefit Limit.  Benefits provided to an enrollee in the Program shall not be subject to a maximum lifetime limit.  (1998‑1, s. 1; 1999‑237, s. 11.9; 2002‑126, s. 10.20(a); 2003‑284, s. 10.29(a); 2005‑276, ss. 10.22(b), 10.22(c), 10.22(d); 2007‑323, s. 28.22A(o); 2007‑345, s. 12; 2008‑107, ss. 10.12(b), (c), 10.13(f), (k); 2008‑118, s. 1.6(b), (c); 2009‑16, s. 4(d); 2009‑451, s. 10.35(a).)



§ 108A-70.22: Repealed by Session Laws 2008-107, s. 10.13(g), effective July 1, 2008.

§ 108A‑70.22:  Repealed by Session Laws 2008‑107, s. 10.13(g), effective July 1, 2008.



§ 108A-70.23. Services for children with special needs established; definition; eligibility; services; limitation; recommendations; no entitlement.

§ 108A‑70.23.  Services for children with special needs established; definition; eligibility; services; limitation; recommendations; no entitlement.

(a)        [Special Needs Services Authorized.] The Department shall, from federal funds received and State funds appropriated for the Program, pay for services for children with special needs as authorized under this section. As used in this section, the term "children with special needs" or "special needs child" means children who have been diagnosed as having one or more of the following conditions which in the opinion of the diagnosing physician (i) is likely to continue indefinitely, (ii) interferes with daily routine, and (iii) require extensive medical intervention and extensive family management:

(1)        Birth defect, including genetic, congenital, or acquired disorders;

(2)        Developmental disability as defined under G.S. 122C‑3;

(3)        Mental or behavioral disorder; or

(4)        Chronic and complex illnesses.

(b)        Eligibility for Services.  In order to be eligible for services under this section a special needs child must be enrolled in the Program.

(c)        Services Provided.  The services authorized to be provided to children eligible under this section are as follows:

(1)        The same level of services as provided for special needs children under the Medical Assistance Program as authorized in the Current Operations Appropriations Act except that:

a.         No services for long‑term care shall be provided under this section;

b.         Services for respite care shall be provided only under emergency circumstances; and

c.         The Department may limit services for special needs children after consultation with the Commission on Children with Special Health Care Needs.

(2)        Only those services eligible under this section that are not covered or otherwise provided under the Predecessor Plan.

(d)        Limitation.  Funds may be expended for services under this section only if the special needs child is enrolled in the Program, the services provided under this section are not provided under the Predecessor Plan and the child meets the definition of a special needs child under this section.

(e)        Case Management Services.  The Department shall develop procedures for the provision of case management services by the Department to eligible special needs children. Case management services shall be developed to ensure to the maximum extent possible that services are provided in the most efficient and effective manner considering the special needs of the child. The cost of providing case management services for children with special needs shall be paid from funds available for services under this section.

(f)         Recommendations by Commission on Children With Special Health Care Needs.  In implementing this section the Department shall consider the recommendations of the Commission on Children With Special Health Care Needs established under Article 72 of Chapter 143 of the General Statutes. The Department, in consultation with the Commission on Children With Special Health Care Needs shall develop procedures for providing respite care services under emergency circumstances.

(g)        No Entitlement.  Nothing in this section shall be construed as entitling any person to services under this section.  (1998‑1, s. 1; 2003‑284, s. 10.29(b); 2008‑107, s. 10.13(h).)



§ 108A-70.24: Repealed by Session Laws 2008-107, s. 10.13(i), effective July 1, 2008.

§ 108A‑70.24:  Repealed by Session Laws 2008‑107, s. 10.13(i), effective July 1, 2008.



§ 108A-70.25. State Plan for Health Insurance Program for Children.

§ 108A‑70.25.  State Plan for Health Insurance Program for Children.

The Department shall develop and submit a State Plan to implement "The Health Insurance Program for Children" authorized under this Part to the federal government as application for federal funds under Title XXI. The State Plan submitted under this Part shall be developed by the Department only as authorized by and in accordance with this Part. No provision in the State Plan submitted under this Part may expand or otherwise alter the scope or purpose of the Program from that authorized under this Part. The Department shall include in the State Plan submitted only those items required by this Part and required by the federal government to qualify for federal funds under Title XXI and necessary to secure the State's federal fund allotment for the applicable fiscal period. Except as otherwise provided in this section, the Department shall not amend the State Plan nor submit any amendments thereto to the federal government for review or approval without the specific approval of the General Assembly. In the event federal law requires that an amendment be made to the State Plan and further requires that the amendment be submitted or implemented within a time period when the General Assembly is not and will not be in session to approve the amendment, then the Department may submit the amendment to the federal government for review and approval without the approval of the General Assembly. Prior to submitting an amendment to the federal government without General Assembly approval as authorized in this section, the Department shall report the proposed amendment to the Joint Legislative Health Care Oversight Committee and to members of the Joint Appropriations Subcommittee on Health and Human Services. The report shall include an explanation of the amendment, the necessity therefor, and the federal time limits required for implementation of the amendment. (1998‑1, s. 1.)



§ 108A-70.26. Application process; outreach efforts; appeals.

§ 108A‑70.26.  Application process; outreach efforts; appeals.

(a)        Application.  The Department shall use an application form for the Program that is concise, relatively easy for the applicant to comprehend and complete, and only as lengthy as necessary for identifying applicants, determining eligibility for the Program or Medicaid, and providing information to applicants on requirements for application submission and proof of eligibility. Application forms shall be obtainable from public health departments and county departments of social services. Applications shall be processed by the county department of social services and may be submitted by mail. The Department may adopt rules for the submission and processing of applications and for securing the proof of eligibility for benefits under this Part.

The application form for the Program shall have printed on it or attached to it a notice stating substantially: "The Health Insurance Program for Children is a federally and State funded program that may be discontinued if federal funds are not provided for its continuation."

(b)        Outreach Efforts.  The Department shall adopt procedures to ensure that the Program is adequately publicized statewide and to comply with federal outreach requirements. The Department shall make information about the Program available through the Internet and shall explore the feasibility of securing a 24‑hour toll‑free telephone number to facilitate access to Program information. In order to avoid duplication of efforts, in developing outreach procedures the Department shall establish system linkages to ensure the collaboration and coordination of information between and among the Program and such ongoing programs and efforts as:

WIC Program.

Maternal and Child Health Block Grant.

Children's Special Health Services.

Smart Start.

Head Start.

The Department shall seek private and federal grant funds for outreach activities. The Department shall also seek the participation of the private sector in providing no‑cost or low‑cost avenues for publicizing the Program in local communities and statewide. The Department may work with the State Health Plan Purchasing Alliance Board to develop programs that utilize the expertise and resources of the Alliances in outreach activities to employees of small businesses.

(c)        Appeals.  A person who is dissatisfied with the action of a county department of social services with respect to the determination of eligibility for benefits under the Program may appeal the action in accordance with G.S. 108A‑79. (1998‑1, s. 1.)



§ 108A-70.27. (See editor's note) Data collection; reporting.

§ 108A‑70.27.  (See editor's note) Data collection; reporting.

(a)        The Department shall ensure that the following data are collected, analyzed, and reported in a manner that will most effectively and expeditiously enable the State to evaluate Program goals, objectives, operations, and health outcomes for children:

(1)        Number of applicants for coverage under the Program;

(2)        Number of Program applicants deemed eligible for Medicaid;

(3)        Number of applicants deemed eligible for the Program, by income level, age, and family size;

(4)        Number of applicants deemed ineligible for the Program and the basis for ineligibility;

(5)        Number of applications made at county departments of social services, public health departments, and by mail;

(6)        Total number of children enrolled in the Program to date and for the immediately preceding fiscal year;

(7)        Total number of children enrolled in Medicaid through the Program application process;

(8)        Trends showing the Program's impact on hospital utilization, immunization rates, and other indicators of quality of care, and cost‑effectiveness and efficiency;

(9)        Trends relating to the health status of children;

(10)      Other data that would be useful in carrying out the purposes of this Part.

(b)        The Department shall report annually to the Joint Legislative Health Care Oversight Committee and shall provide a copy of the report to the Joint Appropriations Subcommittees on Health and Human Services. The report shall include:

(1)        Data collected as required under subsection (a) of this section and an analysis thereof giving trends and projections for continued Program funding;

(2)        Program areas working most effectively and least effectively;

(3)        Performance measures used to ensure Program quality, fiscal integrity, ease of access, and appropriate utilization of preventive and medical care;

(4)        Effectiveness of system linkages in addressing access, quality of care, and Program efficiency;

(5)        Recommended changes in the Program necessary to improve Program efficiency and effectiveness;

(6)        Any other information requested by the Committee pertinent to the provision of health insurance for children and the implementation of the Program.

(c)        The Executive Administrator and Board of Trustees of the North Carolina Teachers' and State Employees' Major Medical Plan ("Plan") shall provide to the Department data required under this section that are collected by the Plan. Data shall be reported by the Plan in sufficient detail to meet federal reporting requirements under Title XXI. The Plan shall report periodically to the Joint Legislative Health Care Oversight Committee claims processing data for the Program and any other information the Plan or the Committee deems appropriate and relevant to assist the Committee in its review of the Program. (1998‑1, s. 1.)



§ 108A-70.28. Fraudulent misrepresentation.

§ 108A‑70.28.  Fraudulent misrepresentation.

(a)        It shall be unlawful for any person to knowingly and willfully, and with intent to defraud, make or cause to be made a false statement or representation of a material fact in an application for coverage under this Part or intended for use in determining eligibility for coverage.

(b)        It shall be unlawful for any applicant, recipient, or person acting on behalf of the applicant or recipient to knowingly and willfully, and with intent to defraud, conceal, or fail to disclose any condition, fact, or event affecting the applicant's or recipient's initial or continued eligibility to receive coverage or benefits under this Part.

(c)        It is unlawful for any person knowingly, willingly, and with intent to defraud, to obtain or attempt to obtain, or to assist, aid, or abet another person, either directly or indirectly, to obtain money, services, or any other thing of value to which the person is not entitled as a recipient under this Part, or otherwise to deliberately misuse a Program identification card. This misuse includes the sale, alteration, or lending of the Program identification card to others for services and the use of the card by someone other than the recipient to receive or attempt to receive Program coverage for services rendered to that individual.

Proof of intent to defraud does not require proof of intent to defraud any particular person.

(d)        A person who violates a provision of this section shall be guilty of a Class I felony.

(e)        For purposes of this section the word "person" includes any natural person, association, consortium, corporation, body politic, partnership, or other group, entity, or organization. (1998‑1, s. 1.)



§ 108A-70.30. Weatherization Assistance Program and Heating/Air Repair and Replacement Program.

Part 9. Weatherization Assistance Program and Heating/Air Repair and Replacement Program.

§ 108A‑70.30.  Weatherization Assistance Program and Heating/Air Repair and Replacement Program.

The Department may administer the Weatherization Assistance Program for Low‑Income Families and the Heating/Air Repair and Replacement Program functions. Nothing in this Part shall be construed as obligating the General Assembly to appropriate funds for the Program or as entitling any person to services under the Program. (2003‑284, s. 10.3.)



§ 108A-71. Authorization of social services programs.

Article 3.

Social Services Programs.

§ 108A‑71.  Authorization of social services programs.

The Department is hereby authorized to accept all grants‑in‑aid available for programs of social services under the Social Security Act, other federal laws or regulations, State appropriations and other non‑federal sources.  The Department is designated as the single State agency responsible for administering or supervising the administration of such programs.  It is the intent of this Article that programs of social services be administered so that the State and its citizens may benefit fully from any grants‑in‑aid. (1981, c. 275, s. 1.)



§ 108A-72. Social services checks payable to decedents.

§ 108A‑72.  Social services checks payable to decedents.

In the event of the death of a recipient of a cash payment service, any check or checks payable to such recipient but not endorsed prior to such recipient's death shall be returned to the issuing agency, made void, and reissued to the provider of the service. (1981, c. 275, s. 1.)



§ 108A-73. Services appeals and confidentiality of records.

§ 108A‑73.  Services appeals and confidentiality of records.

The provisions of Article 4 on public assistance and social services appeals and confidentiality of records shall be applicable to social services programs authorized under this Article. (1981, c. 275, s. 1.)



§ 108A-74. County department failure to provide services; State intervention in or control of service delivery.

§ 108A‑74.  County department failure to provide services; State intervention in or control of service delivery.

(a)        Notwithstanding any other provision of law to the contrary, the Secretary of Health and Human Services may take action in accordance with this section to ensure the delivery of child welfare services in accordance with State laws and applicable rules. As used in this section, the terms:

(1)        "County department of social services" also means the consolidated human services agency, whichever applies;

(2)        "County director of social services" also means the human services director, whichever applies; and

(3)        "County board of social services" also means the consolidated human services board, whichever applies.

(b)        If the Secretary of Health and Human Services determines that a county department of social services is not providing child protective services, foster care services, or adoption services in accordance with State law and with applicable rules adopted by the Social Services Commission, or fails to demonstrate reasonable efforts to do so, then the Secretary, after providing written notification of intent to the county director of social services, to the chair of the county board of commissioners, and to the chair of the county board of social services, and after providing them with an opportunity to be heard, may intervene in the particular service or services in question. Intervention includes, but is not limited to, the following activities:

(1)        Sending staff of the Department of Health and Human Services to the county department of social services to provide technical assistance and to monitor the services being provided;

(2)        Establishing a corrective plan of action to correct inappropriate policies and procedures; and

(3)        Advising county personnel as to appropriate policies and procedures.

If within 60 days of completion of the intervention activities, the Secretary finds that the county department of social services is not providing in accordance with State laws and applicable rules the particular service or services for which intervention was initiated, or has not demonstrated reasonable efforts to do so, the Secretary shall withhold State and federal child welfare services administrative funds until the particular service or services are provided in accordance with State laws and applicable rules.

(c)        If the Secretary determines that a county department of social services is not providing child protective, foster care, or adoption services in accordance with State law and with applicable rules adopted by the Social Services Commission, or fails to demonstrate reasonable efforts to do so, and the failure to provide the services poses a substantial threat to the safety and welfare of children in the county who receive or are eligible to receive the services, then the Secretary, after providing written notification of intent to the chair of the county board of commissioners, to the chair of the county board of social services, and to the county director of social services, and after providing them with an opportunity to be heard, shall withhold funding for the particular service or services in question and shall ensure the provision of these services through contracts with public or private agencies or by direct operation by the Department of Health and Human Services.

(d)        In the event that the Secretary assumes control of service delivery pursuant to subsection (c) of this section, the county director of social services shall be divested of all service delivery powers conferred upon the director by G.S. 108A‑14 and other applicable State law as the powers pertain to the services in question. Upon assumption of control of service delivery, the Secretary may assign any of the powers and duties of the county director of social services to the Director of the Division of Social Services of the Department of Health and Human Services or to a contractor as the Secretary deems necessary and appropriate to continue the provision of the services in the county.

(e)        In the event the Secretary takes action under this section, the Department of Health and Human Services shall, in conjunction with the county board of commissioners, the county board of social services, and the county director of social services develop and implement a corrective plan of action. The Department of Health and Human Services shall also keep the chair of the county board of commissioners, the chair of the county board of social services, and the county director of social services informed of any ongoing concerns or problems with the delivery of the services in question.

(f)         Upon the Secretary taking action pursuant to subsection (c) of this section, county funding of the services in question shall continue and at no time during the period of time that the Secretary is taking action shall a county withdraw funds previously obligated or appropriated for the services. Upon the Secretary's assumption of the control of service delivery, the county shall also pay the nonfederal share of any additional cost that may be incurred to operate the services in question at the level necessary to comply fully with State law and Social Services Commission rules.

(g)        During the period of time that the Secretary is taking action pursuant to subsection (c) of this section, the Department of Health and Human Services shall work with the county board of commissioners, the county board of social services, and the county director of social services, to enable service delivery to be returned to the county if and when the Secretary has determined that services can be provided by the county in accordance with State law and applicable rules. (1997‑390, s. 10; 1997‑443, s. 11A.118(a).)



§§ 108A-75 through 108A-78. Reserved for future codification purposes.

§§ 108A‑75 through 108A‑78.  Reserved for future codification purposes.



§ 108A-79. Appeals.

Article 4.

Public Assistance and Social Services Appeals and Access to Records.

§ 108A‑79.  Appeals.

(a)        A public assistance applicant or recipient shall have a right to appeal the decision of the county board of social services, county department of social services, or the board of county commissioners granting, denying, terminating, or modifying assistance, or the failure of the county board of social services or county department of social services to act within a reasonable time under the rules and regulations of the Social Services Commission or the Department. Each applicant or recipient shall be notified in writing of his right to appeal upon denial of his application for assistance and at the time of any subsequent action on his case.

(b)        In cases involving termination or modification of assistance, no action shall become effective until 10 workdays after notice of this action and of the right to appeal is mailed or delivered by hand to the recipient; provided, however, termination or modification of assistance may be effective immediately upon the mailing or delivery of notice in the following circumstances:

(1)        When the modification is beneficial to the recipient; or

(2)        When federal regulations permit immediate termination or modification upon mailing or delivery of notice and the Social Services Commission or the Department of Health and Human Services promulgates regulations adopting said federal law or regulations. When federal and State regulations permit immediate termination or modification, the recipient shall have no right to continued assistance at the present level pending a hearing, as would otherwise be provided by subsection (d) of this section.

(c)        The notice of action and the right to appeal shall comply with all applicable federal and State law and regulations; provided, such notice shall, at a minimum contain a clear statement of:

(1)        The action which was or is to be taken;

(2)        The reasons for which this action was or is to be taken;

(3)        The regulations supporting this action;

(4)        The applicant's or recipient's right to both a local and State level hearing, or to a State level hearing in the case of the food and nutrition services program, on the decision to take this action and the method for obtaining these hearings;

(5)        The right to be represented at the hearings by a personal representative, including an attorney obtained at the applicant's or recipient's expense;

(6)        In cases involving termination or modification of assistance, the recipient's right upon timely request to continue receiving assistance at the present level pending an appeal hearing and decision on that hearing.

An applicant or recipient may give notice of appeal by written or oral statement to the county department of social services, which shall record such notice by completing a form developed by the Department.

Such notice of appeal must be given within 60 days from the date of the action, or 90 days from the date of notification in the case of the food and nutrition services program. Failure to give timely notice of appeal constitutes a waiver of the right to a hearing except that, for good cause shown, the county department of social services may permit an appeal notwithstanding the waiver. The waiver shall not affect the right to reapply for benefits.

(d)        If there is such timely appeal in cases not involving disability, in the first instance the hearing shall consist of a local appeal hearing before the county director or a designated representative of the county director, provided whoever hears the local appeal shall not have been involved directly in the initial decision giving rise to the appeal. If there is such timely appeal in cases involving disability, the county director or a designated representative of the county director shall within five days of the request for an appeal forward the request to the Department of Health and Human Services, and the Department shall designate a hearing officer who shall promptly hold a hearing in the county according to the provisions of subsections (i) and (j) of this section. In cases involving termination or modification of assistance (other than cases of immediate termination or modification of assistance pursuant to subsection (b) (2) of this section), the recipient shall continue to receive assistance at the present level pending the decision at the initial hearing, whether that be the local appeal hearing decision or, in cases involving questions of disability, the Department of Health and Human Services hearing decision, provided that in order to continue receiving assistance pending the initial hearing decision the recipient must request a hearing on or before the effective date of the termination or modification of assistance.

(e)        The local appeal hearing shall be held not more than five days after the request for it is received. The recipient may, for good cause shown as defined by rule or regulation of the Social Services Commission or the Department, petition the county department of social services, in writing, for a delay, but in no event shall the local appeal hearing be held more than 15 days after the receipt of the request for hearing. At the local appeal hearing:

(1)        The appellant and the county department may be represented by personal representatives, including attorneys, obtained at their expense.

(2)        The appellant or his personal representative and the county department shall present such sworn evidence and law or regulations as bear upon the case. The hearing need not be recorded or transcribed, but the director or his representative shall summarize in writing the substance of the hearing.

(3)        The appellant or his personal representative and the county department may cross‑examine witnesses and present closing arguments summarizing their views of the case and the law.

(4)        Prior to and during the hearing, the appellant or his personal representative shall have adequate opportunity to examine the contents of his case file for the matter pending together with those portions of other public assistance or social services case files which pertain to the appeal, and all documents and records which the county department of social services intends to use at the hearing. Those portions of the public assistance or social services case file which do not pertain to the appeal or which are required by federal statutes or regulations or by State statutes or regulations to be held confidential shall not be released to the appellant or his personal representative. In cases where the appellant has been denied access to the public assistance or social services case file the hearing officer shall certify as part of the official record that the hearing officer has examined the case files and that no portion of those files pertain to the appeal. Such certification may be subject to judicial review as provided in subsection (k) of this section. Nothing in this section is intended to restrict an applicant or recipient access to information if that access is allowed by rules and regulations promulgated pursuant to G.S. 108A‑80.

(f)         The director or his designated representative shall make the decision based upon the evidence presented at the hearing and all applicable regulations, and shall prepare a written statement of his decision citing the regulations and evidence to support it. This written statement of the decision will be served by certified mail on the appellant within five days of the local appeal hearing. If the decision terminating or modifying the appellant's benefits is affirmed, the assistance shall be terminated or modified, not earlier than the date the decision is mailed, and any assistance received during the time of the appeal is subject to recovery.

(g)        If the appellant is dissatisfied with the decision of the local appeal hearing, he may within 15 days of the mailing notification of the decision take a further appeal to the Department. However, assistance may not be received pending this further appeal. Failure to give timely notice of further appeal constitutes a waiver of the right to a hearing before an official of the Department except that, for good cause shown, the Department may issue an order permitting a review of the local appeal hearing notwithstanding the waiver. The waiver shall not affect the right to reapply for benefits.

(h)        Subsections (d)‑(g) of this section shall not apply to the food and nutrition services program. The first appeal for an electronic food and nutrition benefit recipient or his representative shall be to the Department. Pending hearing, the recipient's assistance shall be continued at the present level upon timely request.

(i)         If there is an appeal from the local appeal hearing decision, or from an electronic food and nutrition benefit recipient or his representative where there is no local hearing, or if there is an appeal of a case involving questions of disability the county director shall notify the Department according to its rules and regulations. The Department shall designate a hearing officer who shall promptly hold a de novo administrative hearing in the county after giving reasonable notice of the time and place of such hearing to the appellant and the county department of social services. Such hearing shall be conducted according to applicable federal law and regulations and Article 3, Chapter 150B, of the General Statutes of North Carolina; provided the Department shall adopt rules and regulations to ensure the following:

(1)        Prior to and during the hearing, the appellant or his personal representative shall have adequate opportunity to examine his case file and all documents and records which the county department of social services intends to use at the hearing together with those portions of other public assistance or social services case files which pertain to the appeal. Those portions of the public assistance or social services case files which do not pertain to the appeal or which are required by federal statutes or regulations or by State statutes or regulations to be held confidential shall not be released to the appellant or his personal representative. In cases where the appellant has been denied access to portions of the public assistance or social services case file, the hearing officer shall certify as part of the official record that the hearing officer has examined the case files and that no portion of those files pertain to the appeal. Such certification may be subject to judicial review as provided in subsection (k) of this section. Nothing in this section is intended to restrict an applicant or recipient access to information if that access is allowed by rules or regulations promulgated pursuant to G.S. 108A‑80.

(2)        At the appeal hearing, the appellant and personnel of the county department of social services may present such sworn evidence, law and regulations as bear upon the case.

(3)        The appellant and county department shall have the right to be represented by the person of his choice, including an attorney obtained at his own expense.

(4)        The appellant and county department shall have the right to cross‑examine the other party as well as make a closing argument summarizing his view of the case and the law.

(5)        The appeal hearing shall be recorded; however, no transcript will be prepared unless a petition for judicial review is filed pursuant to subsection (k) herein, in which case, the transcript will be made a part of the official record. In the absence of the filing of a petition for a judicial review, the recording of the appeal hearing may be erased or otherwise destroyed 180 days after the final decision is mailed.

(6)        Notwithstanding G.S. 150B‑28 or any other provision of State law, discovery shall be no more extensive or formal than that required by federal law and regulations applicable to such hearings.

(j)         After the administrative hearing, the hearing officer shall prepare a proposal for decision, citing pertinent law, regulations, and evidence, which shall be served upon the appellant and the county department of social services or their personal representatives. The appellant and the county department of social services shall have the opportunity to present oral and written arguments in opposition to or in support of the proposal for decision to the designated official of the Department who is to make the final decision. The final decision shall be based on, conform to, and set forth in detail the relevant evidence, pertinent State and federal law and regulations, and matters officially noticed. The decision shall be rendered not more than 90 days, or 45 days in the case of the food and nutrition services program, from the date of request for the hearing, unless the hearing was delayed at the request of the appellant. If the hearing was delayed at the appellant's request, the decision may only be delayed for the length of time the appellant requested a delay. The final decision shall be served upon the appellant and upon the county department of social services by certified mail, with a copy furnished to either party's attorney of record. In the absence of a petition for judicial review filed pursuant to subsection (k) herein, the final decision shall be binding upon the appellant, the county department of social services, the county board of social services, and the board of county commissioners.

(k)        Any applicant or recipient who is dissatisfied with the final decision of the Department may file, within 30 days of the receipt of notice of such decision, a petition for judicial review in superior court of the county from which the case arose. Failure to file a petition within the time stated shall operate as a waiver of the right of such party to review, except that, for good cause shown, a judge of the superior court resident in the district or holding court in the county from which the case arose may issue an order permitting a review of the agency decision under this Chapter notwithstanding such waiver. The hearing shall be conducted according to the provisions of Article 4, Chapter 150B, of the North Carolina General Statutes. The court shall, on request, examine the evidence excluded at the hearing under G.S. 108A‑79(e)(4) or G.S. 108A‑79(i)(1) and if the evidence was improperly excluded, the court shall consider it. Notwithstanding the foregoing provisions, the court may take testimony and examine into the facts of the case, including excluded evidence, to determine whether the final decision is in error under federal and State law, and under the rules and regulations of the Social Services Commission or the Department of Health and Human Services. Furthermore, the court shall set the matter for hearing within 15 days from the filing of the record under G.S. 150B‑47 and after reasonable written notice to the Department of Health and Human Services and the applicant or recipient. Nothing in this subsection shall be construed to abrogate any rights that the county may have under Article 4 of Chapter 150B.

(l)         In the event of conflict between federal law or regulations and State law or regulations, the federal law or regulations shall control. (1937, c. 288, ss. 18, 48; 1939, c. 395, s. 1; 1957, c. 100, s. 1; 1969, c. 546, s. 1; cc. 735, 754; 1973, c. 476, s. 138; 1977, 2nd Sess., c. 1219, ss. 14‑18; 1979, c. 691; 1981, c. 275, s. 1; c. 419, ss. 1‑3; c. 420, ss. 1‑3; 1987, c. 599, ss. 1‑3; c. 827, s. 1; 1997‑443, s. 11A.118(a); 2007‑97, s. 13.)



§ 108A-80. Confidentiality of records.

§ 108A‑80.  Confidentiality of records.

(a)        Except as provided in (b) below, it shall be unlawful for any person to obtain, disclose or use, or to authorize, permit, or acquiesce in the use of any list of names or other information concerning persons applying for or receiving public assistance or social services that may be directly or indirectly derived from the records, files or communications of the Department or the county boards of social services, or county departments of social services or acquired in the course of performing official duties except for the purposes directly connected with the administration of the programs of public assistance and social services in accordance with federal law, rules and regulations, and the rules of the Social Services Commission or the Department.

(b)        The Department shall furnish a copy of the recipient check register monthly to each county auditor showing a complete list of all recipients of Work First Family Assistance in Standard Program Counties and State‑County Special Assistance for Adults, their addresses, and the amounts of the monthly grants. An Electing County whose checks are not being issued by the State shall furnish a copy of the recipient check register monthly to its county auditor showing a complete list of all recipients of Work First Family Assistance in the Electing County, their addresses, and the amounts of the monthly payments. These registers shall be public records open to public inspection during the regular office hours of the county auditor, but the registers or the information contained therein may not be used for any commercial or political purpose. Any violation of this section shall constitute a Class 1 misdemeanor.

(c)        Any listing of recipients of benefits under any public assistance or social services program compiled by or used for official purposes by a county board of social services or a county department of social services shall not be used as a mailing list for political purposes. This prohibition shall apply to any list of recipients of benefits of any federal, State, county or mixed public assistance or social services program. Further, this prohibition shall apply to the use of such listing by any person, organization, corporation, or business, including but not limited to public officers or employees of federal, State, county, or other local governments, as a mailing list for political purposes. Any violation of this section shall be punishable as a Class 1 misdemeanor.

(d)        The Social Services Commission may adopt rules governing access to case files for social services and public assistance programs, except the Medical Assistance Program. The Secretary of the Department of Health and Human Services shall have the authority to adopt rules governing access to medical assistance case files. (1937, c. 288, ss. 18, 48; 1939, c. 395, s. 1; 1957, c. 100, s. 1; 1969, c. 546, s. 1; cc. 735, 754; 1973, c. 476, s. 138; 1977, 2nd Sess., c. 1219, s. 19; 1981, c. 275, s. 1; c. 419, s. 4; 1993, c. 539, ss. 819, 820; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑443, ss. 11A.118(a), 12.12.)



§§ 108A-81 through 108A-85. Reserved for future codification purposes.

§§ 108A‑81 through 108A‑85.  Reserved for future codification purposes.



§ 108A-86. Financial transactions between the State and counties.

Article 5.

Financing of Programs of Public Assistance and Social Services.

§ 108A‑86.  Financial transactions between the State and counties.

The Secretary shall have the power to promulgate rules and regulations establishing procedures for the counties to follow in financing programs of public assistance and social services under Article 2 and Article 3. (1981, c. 275, s. 1.)



§ 108A-87. Allocation of nonfederal shares.

§ 108A‑87.  Allocation of nonfederal shares.

(a)        The nonfederal share of the annual cost of each public assistance and social services program and related administrative costs may be divided between the State and counties as determined by the General Assembly and in a manner consistent with federal laws and regulations.

(b)        The nonfederal share of the annual cost of public assistance and social services programs and related administrative costs provided to Indians living on federal reservations held in trust by the United States on their behalf shall be borne entirely by the State. (1965, c. 708; 1969, c. 546, s. 1; 1973, c. 476, s. 138; 1981, c. 275, s. 1.)



§ 108A-88. Determination of State and county financial participation.

§ 108A‑88.  Determination of State and county financial participation.

Before February 15 of each year, the Secretary shall notify the county board of commissioners, the county manager, the director of social services, and the director of public health of each county of the amount of State and federal moneys estimated to be available, as best can be determined, to that county for programs of public assistance, social services, public health, and related administrative costs, as well as the percentage of county participation expected to be required for the budget for the succeeding fiscal year. In odd‑numbered years, in making such notification, the Secretary shall notify the counties of any changes in funding levels, formulas, or programs relating to public assistance and public health proposed by the Governor to the General Assembly in the proposed budget and budget report submitted under the State Budget Act. Counties shall be notified of additional changes in the proposed budget of the Governor that are made by the General Assembly or the United States Congress subsequent to the February 15 estimates.(1937, c. 288, ss. 9, 21, 39, 51; 1943, c. 505, s. 8; 1969, c.546, s. 1; 1973, c. 476, s. 138; c. 1418, s. 1; 1977, c. 1089,s. 1; 1977, 2nd Sess., c. 1219, s. 21; 1979, 2nd Sess., c. 1198; 1981, c. 275, s. 1; 2001‑424, s. 21.16; 2006‑203, s. 26.)



§ 108A-89. State Public Assistance Contingency Loan Program.

§ 108A‑89.  State Public Assistance Contingency Loan Program.

(a)        The Department is authorized and empowered to establish a program known as the "State Public Assistance Contingency Loan Program." The purpose of this program shall be to make loans available to counties whose actual expenditures, excluding related administrative costs, exceed the estimates for public assistance programs only provided by the Department under G.S. 108A‑88.

(b)        Loans shall be made to the counties at any time during the fiscal year by the Department, when satisfied of the county's need for such loan under this Article.

(c)        A loan provided under this section shall be used by a county only to pay the county share of public assistance costs that exceeds the estimate provided by the Department under G.S. 108A‑88 in order to sustain an adequate program of public assistance in that county.

(d)        Any amount borrowed by a county from the "State Public Assistance Contingency Fund" during one fiscal year shall be repaid to said fund within the next two fiscal years. (1973, c. 1418, s. 2; 1977, c. 1089, s. 2; 1977, 2nd Sess., c. 1219, s. 22; 1981, c. 275, s. 1.)



§ 108A-90. Counties to levy taxes.

§ 108A‑90.  Counties to levy taxes.

(a)        Whenever the Secretary or his representative assigns a portion of the nonfederal share of public assistance expenses to the counties under the rules and regulations of the Social Services Commission or the Department, the board of commissioners of each county shall levy and collect the taxes required to meet the county's share of such expenses.

(b)        The board of county commissioners may combine any or all of the separate special taxes for each program of public assistance and for the related administrative costs of such programs in place of levying separate special taxes for each item. This consolidated tax shall be sufficient, when combined with other funds available for use for public assistance expenses from any other source of county income and revenue (including borrowing in anticipation of collection of taxes), to meet the financial requirements of public assistance programs, and the related administrative costs of each program. The appropriations and expenditures for each of the several programs and for related administrative costs shall be separately stated and accounted for. (1937, c. 288, ss. 9, 39; 1969, c. 546, s. 1; 1971, c. 780, s. 35; 1973, c. 476, s. 138; c. 1418, s. 4; 1981, c. 275, s. 1.)



§108A-91. Appropriations not to revert.

§108A‑91. Appropriations not to revert.

County appropriations for public assistance expenses or related administrative costs shall not lapse or revert, and the unexpended balances may be considered in making further public assistance or administrative appropriations. At any time during the fiscal year, any county may transfer county funds from one public assistance program to another and between programs of public assistance and administration if such action appears to be both necessary and feasible, provided the county secures the approval of the Secretary or his representative. (1953, c. 891; 1967, c. 554; 1969, c. 546, s. 1; 1973, c. 476, s. 138; c. 1418, s. 5; 1981, c. 275, s. 1.)



§ 108A-92: Repealed by Session Laws 1997-443, s. 12.14.

§ 108A‑92:  Repealed by Session Laws 1997‑443, s. 12.14.



§ 108A-93. Withholding of State moneys from counties failing to pay public assistance costs.

§ 108A‑93.  Withholding of State moneys from counties failing to pay public assistance costs.

The Director of the Budget may withhold from any county that does not pay its full share of public assistance costs to the State and has not obtained a loan for repayment under G.S. 108A‑89, any State moneys appropriated from the General Fund for public assistance and related administrative costs, or may direct the Secretary of Revenue and State Controller to withhold any tax owed to a county under G.S. 105‑113.82, Subchapter VIII of Chapter 105 of the General Statutes, or Chapter 1096 of the Session Laws of 1967. The Director of the Budget shall notify the chair of the board of county commissioners of the proposed action prior to the withholding of funds. (1981, c. 859, s. 16; 1985, c. 114, s. 13; 1995, c. 41, s. 9.)



§§ 108A-94 through 108A-98. Reserved for future codification purposes.

§§ 108A‑94 through 108A‑98.  Reserved for future codification purposes.



§ 108A-99. Short title.

Article 6.

Protection of the Abused, Neglected or Exploited Disabled Adult Act.

§ 108A‑99.  Short title.

This Article may be cited as the "Protection of the Abused, Neglected, or Exploited Disabled Adult Act." (1973, c. 1378; s. 1; 1975, c. 797; 1981, c. 275, s. 1.)



§ 108A-100. Legislative intent and purpose.

§ 108A‑100.  Legislative intent and purpose.

Determined to protect the increasing number of disabled adults in North Carolina who are abused, neglected, or exploited, the General Assembly enacts this Article to provide protective services for such persons. (1973, c. 1378, s. 1; 1975, c. 797; 1981, c. 275, s. 1.)



§ 108A-101. Definitions.

§ 108A‑101.  Definitions.

(a)        The word "abuse" means the willful infliction of physical pain, injury or mental anguish, unreasonable confinement, or the willful deprivation by a caretaker of services which are necessary to maintain mental and physical health.

(b)        The word "caretaker" shall mean an individual who has the responsibility for the care of the disabled adult as a result of family relationship or who has assumed the responsibility for the care of the disabled adult voluntarily or by contract.

(c)        The word "director" shall mean the director of the county department of social services in the county in which the person resides or is present, or his representative as authorized in G.S. 108A‑14.

(d)        The words "disabled adult" shall mean any person 18 years of age or over or any lawfully emancipated minor who is present in the State of North Carolina and who is physically or mentally incapacitated due to mental retardation, cerebral palsy, epilepsy or autism; organic brain damage caused by advanced age or other physical degeneration in connection therewith; or due to conditions incurred at any age which are the result of accident, organic brain damage, mental or physical illness, or continued consumption or absorption of substances.

(e)        A "disabled adult" shall be "in need of protective services" if that person, due to his physical or mental incapacity, is unable to perform or obtain for himself essential services and if that person is without able, responsible, and willing persons to perform or obtain for his essential services.

(f)         The words "district court" shall mean the judge of that court.

(g)        The word "emergency" refers to a situation where (i) the disabled adult is in substantial danger of death or irreparable harm if protective services are not provided immediately, (ii) the disabled adult is unable to consent to services, (iii) no responsible, able, or willing caretaker is available to consent to emergency services, and (iv) there is insufficient time to utilize procedure provided in G.S. 108A‑105.

(h)        The words "emergency services" refer to those services necessary to maintain the person's vital functions and without which there is reasonable belief that the person would suffer irreparable harm or death. This may include taking physical custody of the disabled person.

(i)         The words "essential services" shall refer to those social, medical, psychiatric, psychological or legal services necessary to safeguard the disabled adult's rights and resources and to maintain the physical or mental well‑being of the individual. These services shall include, but not be limited to, the provision of medical care for physical and mental health needs, assistance in personal hygiene, food, clothing, adequately heated and ventilated shelter, protection from health and safety hazards, protection from physical mistreatment, and protection from exploitation. The words "essential services" shall not include taking the person into physical custody without his consent except as provided for in G.S. 108A‑106 and in Chapter 122C of the General Statutes.

(j)         The word "exploitation" means the illegal or improper use of a disabled adult or his resources for another's profit or advantage.

(k)        The word "indigent" shall mean indigent as defined in G.S. 7A‑450.

(l)         The words "lacks the capacity to consent" shall mean lacks sufficient understanding or capacity to make or communicate responsible decisions concerning his person, including but not limited to provisions for health or mental health care, food, clothing, or shelter, because of physical or mental incapacity. This may be reasonably determined by the director or he may seek a physician's or psychologist's assistance in making this determination.

(m)       The word "neglect" refers to a disabled adult who is either living alone and not able to provide for himself or herself the services which are necessary to maintain the person's mental or physical health or is not receiving services from the person's caretaker. A person is not receiving services from his caretaker if, among other things and not by way of limitation, the person is a resident of one of the State‑owned psychiatric hospitals listed in G.S. 122C‑181(a)(1),  the State‑owned Developmental Centers listed in G.S. 122C‑181(a)(2), or the State‑owned Neuro‑Medical Treatment Centers listed in G.S. 122C‑181(a)(3),  the person is, in the opinion of the professional staff of that State‑owned facility, mentally incompetent to give consent to medical treatment, the person has no legal guardian appointed pursuant to Chapter 35A, or guardian as defined in G.S. 122C‑3(15), and the person needs medical treatment.

(n)        The words "protective services" shall mean services provided by the State or other government or private organizations or individuals which are necessary to protect the disabled adult from abuse, neglect, or exploitation. They shall consist of evaluation of the need for service and mobilization of essential services on behalf of the disabled adult. (1973, c. 1378, s. 1; 1975, c. 797; 1979, c. 1044, ss. 1‑4; 1981, c. 275, s. 1; 1985, c. 589, s. 34; 1987, c. 550, s. 24; 1989, c. 770, s. 29; 1991, c. 258, s. 2; 2007‑177, s. 4.)



§ 108A-102. Duty to report; content of report; immunity.

§ 108A‑102.  Duty to report; content of report; immunity.

(a)        Any person having reasonable cause to believe that a disabled adult is in need of protective services shall report such information to the director.

(b)        The report may be made orally or in writing. The report shall include the name and address of the disabled adult; the name and address of the disabled adult's caretaker; the age of the disabled adult; the nature and extent of the disabled adult's injury or condition resulting from abuse or neglect; and other pertinent information.

(c)        Anyone who makes a report pursuant to this statute, who testifies in any judicial proceeding arising from the report, or who participates in a required evaluation shall be immune from any civil or criminal liability on account of such report or testimony or participation, unless such person acted in bad faith or with a malicious purpose. (1973, c. 1378, s. 1; 1975, c. 797; 1981, c. 275, s. 1.)



§ 108A-103. Duty of director upon receiving report.

§ 108A‑103.  Duty of director upon receiving report.

(a)        Any director receiving a report that a disabled adult is in need of protective services shall make a prompt and thorough evaluation to determine whether the disabled adult is in need of protective services and what services are needed. The evaluation shall include a visit to the person and consultation with others having knowledge of the facts of the particular case. When necessary for a complete evaluation of the report, the director shall have the authority to review and copy any and all records, or any part of such records, related to the care and treatment of the disabled adult that have been maintained by any individual, facility or agency acting as a caretaker for the disabled adult. This shall include but not be limited to records maintained by facilities licensed by the North Carolina Department of Health and Human Services. Use of information so obtained shall be subject to and governed by the provisions of G.S. 108A‑80 and Article 3 of Chapter 122C of the General Statutes. The director shall have the authority to conduct an interview with the disabled adult with no other persons present. After completing the evaluation the director shall make a written report of the case indicating whether he believes protective services are needed and shall notify the individual making the report of his determination as to whether the disabled adult needs protective services.

(b)        The staff and physicians of local health departments, area mental health, developmental disabilities, and substance abuse authorities, and other public or private agencies shall cooperate fully with the director in the performance of his duties. These duties include immediate accessible evaluations and in‑home evaluations where the director deems this necessary.

(c)        The director may contract with an agency or private physician for the purpose of providing immediate accessible medical evaluations in the location that the director deems most appropriate.

(d)        The director shall initiate the evaluation described in subsection (a) of this section as follows:

(1)        Immediately upon receipt of the complaint if the complaint alleges a danger of death in an emergency as defined in G.S. 108A‑101(g).

(2)        Within 24 hours if the complaint alleges danger of irreparable harm in an emergency as defined by G.S. 108A‑101(g).

(3)        Within 72 hours if the complaint does not allege danger of death or irreparable harm in an emergency as defined by G.S. 108A‑101(g).

(4)        Repealed by Session Laws 2000, c. 131, s. 1.

The evaluation shall be completed within 30 days for allegations of abuse or neglect and within 45 days for allegations of exploitation. (1973, c. 1378, s. 1; 1975, c. 797; 1981, c. 275, s. 1; 1985, c. 589, s. 35; c. 658, s. 1; 1985 (Reg. Sess., 1986), c. 863, s. 6; 1991, c. 636, s. 19(c); 1997‑443, s. 11A.118(a); 1999‑334, s. 1.10; 2000‑131, s. 1.)



§ 108A-104. Provision of protective services with the consent of the person; withdrawal of consent; caretaker refusal.

§ 108A‑104.  Provision of protective services with the consent of the person; withdrawal of consent; caretaker refusal.

(a)        If the director determines that a disabled adult is in need of protective services, he shall immediately provide or arrange for the provision of protective services, provided that the disabled adult consents.

(b)        When a caretaker of a disabled adult who consents to the receipt of protective services refuses to allow the provision of such services to the disabled adult, the director may petition the district court for an order enjoining the caretaker from interfering with the provision of protective services to the disabled adult. The petition must allege specific facts sufficient to show that the disabled adult is in need of protective services and consents to the receipt of protective services and that the caretaker refuses to allow the provision of such services. If the judge finds by clear, cogent, and convincing evidence that the disabled adult is in need of protective services and consents to the receipt of protective services and that the caretaker refuses to allow the provision of such services, he may issue an order enjoining the caretaker from interfering with the provision of protective services to the disabled adult.

(c)        If a disabled adult does not consent to the receipt of protective services, or if he withdraws his consent, the services shall not be provided. (1973, c. 1378, s. 1; 1975, c. 797; 1981, c. 275, s. 1.)



§ 108A-105. Provision of protective services to disabled adults who lack the capacity to consent; hearing, findings, etc.

§ 108A‑105.  Provision of protective services to disabled adults who lack the capacity to consent; hearing, findings, etc.

(a)        If the director reasonably determines that a disabled adult is being abused, neglected, or exploited and lacks capacity to consent to protective services, then the director may petition the district court for an order authorizing the provision of protective services. The petition must allege specific facts sufficient to show that the disabled adult is in need of protective services and lacks capacity to consent to them.

(b)        The court shall set the case for hearing within 14 days after the filing of the petition. The disabled adult must receive at least five days' notice of the hearing. He has the right to be present and represented by counsel at the hearing. If the person, in the determination of the judge, lacks the capacity to waive the right to counsel, then a guardian ad litem shall be appointed pursuant to G.S. 1A‑1, Rule 17, and rules adopted by the Office of Indigent Defense Services. If the person is indigent, the cost of representation shall be borne by the State.

(c)        If, at the hearing, the judge finds by clear, cogent, and convincing evidence that the disabled adult is in need of protective services and lacks capacity to consent to protective services, he may issue an order authorizing the provision of protective services. This order may include the designation of an individual or organization to be responsible for the performing or obtaining of essential services on behalf of the disabled adult or otherwise consenting to protective services in his behalf. Within 60 days from the appointment of such an individual or organization, the court will conduct a review to determine if a petition should be initiated in accordance with Chapter 35A; for good cause shown, the court may extend the 60 day period for an additional 60 days, at the end of which it shall conduct a review to determine if a petition should be initiated in accordance with Chapter 35A. No disabled adult may be committed to a mental health facility under this Article.

(d)        A determination by the court that a person lacks the capacity to consent to protective services under the provisions of this Chapter shall in no way affect incompetency proceedings as set forth in Chapters 33, 35 or 122 of the General Statutes of North Carolina, or any other proceedings, and incompetency proceedings as set forth in Chapters 33, 35, or 122 shall have no conclusive effect upon the question of capacity to consent to protective services as set forth in this Chapter. (1973, c. 1378, s. 1; 1975, c. 797; 1977, c. 725, s. 3, 1979, c. 1044, s. 5; 1981, c. 275, s. 1; 1985, c. 658, s. 2; 1987, c. 550, s. 25; 2000‑144, s. 36.)



§ 108A-106. Emergency intervention; findings by court; limitations; contents of petition; notice of petition; court authorized entry of premises; immunity of petitioner.

§ 108A‑106.  Emergency intervention; findings by court; limitations; contents of petition; notice of petition; court authorized entry of premises; immunity of petitioner.

(a)        Upon petition by the director, a court may order the provision of emergency services to a disabled adult after finding that there is reasonable cause to believe that:

(1)        A disabled adult lacks capacity to consent and that he is in need of protective service;

(2)        An emergency exists; and

(3)        No other person authorized by law or order to give consent for the person is available and willing to arrange for emergency services.

(b)        The court shall order only such emergency services as are necessary to remove the conditions creating the emergency. In the event that such services will be needed for more than 14 days, the director shall petition the court in accordance with G.S. 108A‑105.

(c)        The petition for emergency services shall set forth the name, address, and authority of the petitioner; the name, age and residence of the disabled adult; the nature of the emergency; the nature of the disability if determinable; the proposed emergency services; the petitioner's reasonable belief as to the existence of the conditions set forth in subsection (a) above; and facts showing petitioner's attempts to obtain the disabled adult's consent to the services.

(d)        Notice of the filing of such petition and other relevant information, including the factual basis of the belief that emergency services are needed and a description of the exact services to be rendered shall be given to the person, to his spouse, or if none, to his adult children or next of kin, to his guardian, if any. Such notice shall be given at least 24 hours prior to the hearing of the petition for emergency intervention; provided, however, that the court may issue immediate emergency order ex parte upon finding as fact (i)  that the conditions specified in G.S. 108A‑106(a) exist; (ii) that there is likelihood that the disabled adult may suffer irreparable injury or death if such order be delayed; and (iii) that reasonable attempts have been made to locate interested parties and secure from them such services or their consent to petitioner's provision of such service; and such order shall contain a show‑cause notice to each person upon whom served directing such person to appear immediately or at any time up to and including the time for the hearing of the petition for emergency services and show cause, if any exists, for the dissolution or modification of the said order. Copies of the said order together with such other appropriate notices as the court may direct shall be issued and served upon all of the interested parties designated in the first sentence of this subsection. Unless dissolved by the court for good cause shown, the emergency order ex parte shall be in effect until the hearing is held on the petition for emergency services. At such hearing, if the court determines that the emergency continues to exist, the court may order the provision of emergency services in accordance with subsections (a) and (b) of this section.

(e)        Where it is necessary to enter a premises without the disabled  adult's consent after obtaining a court order in compliance with subsection (a) above, the representative of the petitioner shall do so.

(f)         (1)        Upon petition by the director, a court may order that:

a.         The disabled adult's financial records be made available at a certain day and time for inspection by the director or his designated agent; and

b.         The disabled adult's financial assets be frozen and not withdrawn, spent or transferred without prior order of the court.

(2)        Such an order shall not issue unless the court first finds that there is reasonable cause to believe that:

a.         A disabled adult lacks the capacity to consent and that he is in need of protective services;

b.         The disabled adult is being financially exploited by his caretaker; and

c.         No other person is able or willing to arrange for protective services.

(3)        Provided, before any such inspection is done, the caretaker and every financial institution involved shall be given notice and a reasonable opportunity to appear and show good cause why this inspection should not be done. And, provided further, that any order freezing assets shall expire ten days after such inspection is completed, unless the court for good cause shown, extends it.

(g)        No petitioner shall be held liable in any action brought by the disabled adult if the petitioner acted in good faith. (1975, c. 797; 1981, c. 275, s. 1; 1985, c. 658, s. 3.)



§ 108A-107. Motion in the cause.

§ 108A‑107.  Motion in the cause.

Notwithstanding any finding by the court of lack of capacity of the disabled adult to consent, the disabled adult or the individual or organization designated to be responsible for the disabled adult shall have the right to bring a motion in the cause for review of any order issued pursuant to this Article. (1973, c. 1378, s. 1; 1975, c. 797; 1981, c. 275, s. 1.)



§ 108A-108. Payment for essential services.

§ 108A‑108.  Payment for essential services.

At the time the director, in accordance with the provisions of G.S. 108A‑103 makes an evaluation of the case reported, then it shall be determined, according to regulations set by the Social Services Commission, whether the individual is financially capable of paying for the essential services. If he is, he shall make reimbursement for the costs of providing the needed essential services. If it is determined that he is not financially capable of paying for such essential services, they shall be provided at no cost to the recipient of the services. (1975, c. 797; 1981, c. 275, s. 1.)



§ 108A-109. Reporting abuse.

§ 108A‑109.  Reporting abuse.

Upon finding evidence indicating that a person has abused, neglected, or exploited a disabled adult, the director shall notify the district attorney. (1975, c. 797; 1981, c. 275, s. 1.)



§ 108A-110. Funding of protective services.

§ 108A‑110.  Funding of protective services.

Any funds appropriated by counties for home health care, boarding home, nursing home, emergency assistance, medical or psychiatric evaluations, and other protective services and for the development and improvement of a system of protective services, including additional staff, may be matched by State and federal funds. Such funds shall be utilized by the county department of social services for the benefit of disabled adults in need of protective services. (1975, c. 797; 1981, c. 275, s. 1.)



§ 108A-111. Adoption of standards.

§ 108A‑111.  Adoption of standards.

The Department and the administrative office of the court shall adopt standards and other procedures and guidelines with forms to insure the effective implementation of the provisions of this Article. (1975, c. 797; 1981, c. 275, s. 1.)






Chapter 108B - Community Action Programs.

§§ 108B-1 through 108B-20. Reserved for future codification purposes.

Article 1.

[Reserved.]

§§ 108B‑1 through 108B‑20.  Reserved for future codification purposes.



§ 108B-21. Short title.

Chapter 108B.

Community Action Programs.

Article 2.

Community Action Partnership Act.

§ 108B‑21.  Short title.

This Article may be cited as the Community Action Partnership Act. (1983 (Reg. Sess., 1984), c. 1034, s. 111.1.; 1989 (Reg. Sess., 1990), c. 1004, s. 34(c).)



§ 108B-22. Purpose.

§ 108B‑22.  Purpose.

It is the purpose of this Article to provide financial assistance to Community Action Agencies and Limited Purpose Agencies (hereinafter referred to as "agency" or "agencies") to enable those agencies to effectively mobilize public and private resources in order to promote economic self‑sufficiency among the poor of the State and to expand those services to all political subdivisions of the State. (1983 (Reg. Sess., 1984), c. 1034, s. 111.1.; 1989 (Reg. Sess., 1990), c. 1004, s. 34(c).)



§ 108B-23. Designation of administering agency powers and responsibilities.

§ 108B‑23.  Designation of administering agency powers and responsibilities.

(a)        For purposes of this Article, "Department" means the Department of Health and Human Services and "Secretary" means the Secretary of Health and Human Services.

(b)        The Department is directed to carry out the purposes and provisions of this Article. In carrying out this directive, the Secretary shall promulgate rules consistent with the purposes and provisions of this Article. (1983 (Reg. Sess., 1984), c. 1034, s. 111.1; 1989, c. 727, s. 48; c. 751, ss. 7(9), 8(11a); 1989 (Reg. Sess., 1990), c. 1004, ss. 34(c), 35; 1997‑443, s. 11A.118(a).)



§ 108B-24. Designation of eligible agencies.

§ 108B‑24.  Designation of eligible agencies.

The Secretary shall designate agencies to fulfill the requirements of this Article in the service areas governed by one or more units of local government. An agency so designated may be one of the following:

(1)        Agencies which have been officially designated as community action agencies or limited purpose agencies pursuant to Section 210 of the Economic Opportunity Act of 1964, Public Law 88‑452, 78 Stat. 508 and which have not lost their designation as a result of a failure to comply with the provisions of that act.

(2)        Private nonprofit agencies designated by the chief elected official of a political subdivision or one or more political subdivisions, in areas not served by agencies as defined in subdivision (1) of this section on July 1, 1984. Agencies eligible under this subdivision must apply to the Secretary for designation 60 days in advance of the beginning date of their fiscal year. Political subdivisions designated under this section are authorized to join existing community action agencies contiguous with their boundaries or to organize their own community action agency in order to provide services pursuant to this Article. (1983 (Reg. Sess., 1984), c. 1034, s. 111.1; 1989 (Reg. Sess., 1990), c. 1004, s. 34(c).)



§ 108B-25. Activities of Community Action Agency.

§ 108B‑25.  Activities of Community Action Agency.

Agencies shall serve as the local catalyst for the reduction of the causes, conditions, and effects of poverty and shall provide social and economic opportunities that foster self‑sufficiency for low‑income persons. As such, agencies designated pursuant to G.S. 108B‑24(1) shall be sponsors of the Community Services Block Grant and any successor program thereto. (1983 (Reg. Sess., 1984), c. 1034, s. 111.1; 1989 (Reg. Sess., 1990), c. 1004, s. 34(c).)



§ 108B-26. Organization and authority.

§ 108B‑26.  Organization and authority.

(a)        Agencies, as provided in G.S. 108B‑24 shall have or be required to establish a governing board of directors which shall consist of not less than 15 nor more than 51 members. One‑third of the members shall be low‑income, elderly, or handicapped consumers residing in the service area of the agency. Consumer representatives shall be selected through a democratic process pursuant to guidelines established by the Department. Not less than one‑third of the members of the board shall be appointed by the chief elected officials in the service area. The remaining positions on the board, if any, shall be filled by officials or members of business, industry, labor, religious, welfare, education, or civic organizations located in the service area.

(b)        The board of directors shall be responsible for all of the following:

(1)        The appointment and dismissal of an executive director.

(2)        The approval of contracts, budgets, requests, and major modifications of budgets and contracts.

(3)        The performance of an annual audit by certified public accountants to include all assets, liabilities, revenue, and expenditures.

(4)        The establishment of policies for the operation of the agency.

(5)        Annually advising the chief elected officials of the units of local government within the service area of the nature and extent of poverty within the area. Included in this annual report will be an assessment of the community action agency policies and programs and their impact on the problems of poverty in the service area.

(6)        The convening of public meetings to provide low‑income and other persons the opportunity to comment upon public policies and programs to reduce poverty. (1983 (Reg. Sess., 1984), c. 1034, s. 111.1; 1989 (Reg. Sess., 1990), c. 1004, s. 34(c).)






Chapter 109 - Bonds.

§§ 109-1 through 109-41: Recodified as Articles 72 to 77 of Chapter 58.

Chapter 109.

Bonds.

§§ 109‑1 through 109‑41:  Recodified as Articles 72 to 77 of Chapter 58.






Chapter 110 - Child Welfare.

§§ 110-1 through 110-20. Repealed by Session Laws 1979, c. 839, s. 2.

Chapter 110.

Child Welfare.

Article 1.

Child Labor Regulations.

§§ 110‑1 through 110‑20.  Repealed by Session Laws 1979, c. 839, s. 2.



§ 110-20.1. Exhibition of certain children prohibited.

Article 1A.

Exhibition of Children.

§ 110‑20.1.  Exhibition of certain children prohibited.

(a)        Except to the extent otherwise provided in subsection (d) of this section, it is unlawful to exhibit publicly for any purpose, or to exhibit privately for the purpose of entertainment, or solely or primarily for the satisfaction of the curiosity of any observer, any child under the age of 18 years who is mentally ill or mentally retarded or who presents the appearance of having any deformity or unnatural physical formation or development, whether or not the exhibiting of the child is in return for a monetary or other consideration.

(b)        It is unlawful to employ, use, have custody of, or in any way be associated with any child described in subsection (a) for the purpose of an exhibition forbidden therein, or for one who has the care, custody or control of the child as a parent, relative, guardian, employer or otherwise, to neglect or refuse to restrain the child from participating in the exhibition.

(c)        It is unlawful to procure or arrange for, or participate in procuring or arranging for, anything made unlawful by subsections (a) and (b).

(d)        This section does not apply to the transmission of an image by television by a duly licensed television station, or to any exhibition by a federal, State, county or municipal government, or political subdivision or agency thereof, or to any exhibition by any corporation, unincorporated association, or other organization organized and operated exclusively for religious, charitable, or educational purposes, no part of the net earnings of which inures to the benefit of any private shareholder or individual.

(e)        Any violation of this Article shall be a Class 3 misdemeanor.  Each day during which any violation of this Article continues after notice to the violator, from any county social services director, to cease and desist from any violation of this section shall constitute a separate and distinct offense. Any act or omission forbidden by this Article shall, with respect to each child described therein constitute a separate and distinct offense. (1969, c. 457, s. 1; c. 982; 1993, c. 539, s. 821; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 110-21: Repealed by Session Laws 1973, c. 1339, s. 2.

Article 2.

Juvenile Services.

§ 110‑21:  Repealed by Session Laws 1973, c.  1339, s. 2.



§ 110-21.1. Repealed by Session Laws 1969, c. 911, s. 1.

§ 110‑21.1.  Repealed by Session Laws 1969, c. 911, s. 1.



§ 110-22: Repealed by Session Laws 1979, c. 815, s. 2.

§ 110‑22:  Repealed by Session Laws 1979, c.  815, s. 2.



§ 110-22.1: Repealed by Session Laws 1969, c. 911, s. 1.

§ 110‑22.1:  Repealed by Session Laws 1969, c. 911, s. 1.



§ 110-23: Repealed by Session Laws 1998-202, s. 1(a).

§ 110‑23:  Repealed by Session Laws 1998‑202, s. 1(a).



§ 110-23.1. Repealed by Session Laws 1979, c. 815, s. 2.

§ 110‑23.1.  Repealed by Session Laws 1979, c. 815, s. 2.



§ 110-24: Repealed by Session Laws 1979, c. 815, s. 2.

§ 110‑24:  Repealed by Session Laws 1979, c.  815, s. 2.



§ 110-25. Repealed by Session Laws 1969, c. 911, s. 1.

§ 110‑25.  Repealed by Session Laws 1969, c. 911, s. 1.



§ 110-25.1. Transferred to § 130-58.1 by Session Laws 1969, c. 911, s. 3.

§ 110‑25.1.  Transferred to § 130‑58.1 by Session Laws 1969, c. 911, s. 3.



§§ 110-26 through 110-38. Repealed by Session Laws 1969, c. 911, s. 1.

§§ 110‑26 through 110‑38.  Repealed by Session Laws 1969, c. 911, s. 1.



§110-39. Transferred to § 14-316.1 by Session Laws 1969, c. 911, s. 4.

§110‑39. Transferred to § 14‑316.1 by Session Laws 1969, c. 911, s. 4.



§§ 110-40 through 110-44: Repealed by Session Laws 1969, c. 911, s. 1.

§§ 110‑40 through 110‑44:  Repealed by Session Laws 1969, c. 911, s. 1.



§§ 110-44.1 through 110-44.4. Repealed by Session Laws 1998-202, s. 5, effective July 1, 1999.

Article 2A.

Parental Control of Children.

§§ 110‑44.1 through 110‑44.4.  Repealed by Session Laws 1998‑202, s. 5, effective July 1, 1999.



§ 110-45. Institution has authority of parent or guardian.

Article 3.

Control over Child‑Caring Facilities.

§ 110‑45.  Institution has authority of parent or guardian.

Every indigent child which may be placed in any orphanage, children's home, or child‑placing institution in this State, which shall be an institution existing under and by virtue of the laws of this State, shall be under the control of the authorities of such institution so long as, under the rules and regulations of such institution, the child is entitled to remain in the same. The authority of the institution shall be the same as that of a parent or guardian before the child was placed in the institution; but such authority shall extend only to the person of the child. (1917, c. 133, s. 1; C.S., s. 5063.)



§ 110-46. Regulations of institution not abrogated.

§ 110‑46.  Regulations of institution not abrogated.

Nothing in this Article shall be construed in any way to abrogate any of the rules and regulations of such institutions insofar as the rules and regulations have for their purpose the welfare and protection of the institutions. (1917, c. 133, s. 2; C.S., s. 5064.)



§ 110-47. Enticing a child from institution.

§ 110‑47.  Enticing a child from institution.

It is unlawful for any person to entice or attempt to entice, persuade, harbor, or conceal, or in any manner induce any indigent child to leave any of the institutions hereinbefore mentioned without the knowledge or consent of the authorities of such institutions. But this Article shall not interfere with a mother's right to her child in case she becomes able to sustain her child; and the county commissioners in the county in which she resides shall in case of doubt have authority to recommend to the institution concerning the child. (1917, c. 133, s. 3; C.S., s. 5065.)



§ 110-48. Violation a misdemeanor.

§ 110‑48.  Violation a misdemeanor.

Any person violating any of the provisions of G.S. 110‑45, 110‑46 and 110‑47 shall be guilty of a Class 1 misdemeanor. (1917, c. 133, s. 4; C.S., s. 5066; 1993, c. 539, s. 822; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 110-49: Repealed by Session Laws 1983, c. 637, s. 3.

§ 110‑49:  Repealed by Session Laws 1983, c. 637, s. 3.



§§ 110-50 through 110-57: Repealed by Session Laws 1998, c. 202, s. 5.

Article 4.

Placing or Adoption of Juvenile Delinquents or Dependents.

§§ 110‑50 through 110‑57: Repealed by Session Laws 1998, c.  202, s. 5.



§§ 110-57.1 through 110-57.7: Repealed by Session Laws 1998, c. 202, s. 5.

Article 4A.

Interstate Compact on the Placement of Children.

§§ 110‑57.1 through 110‑57.7: Repealed by Session Laws 1998, c.  202, s. 5.



§§ 110-58 through 110-64.5: Repealed by Session Laws 1979, c. 815, s. 2.

Article 5.

Interstate Compact on Juveniles.

§§ 110‑58 through 110‑64.5: Repealed by Session Laws 1979, c.  815, s. 2.



§§ 110-64.6 through 110-64.9: Repealed by Session Laws 1979, c. 815, s. 2.

Article 5A.

Interstate Parole and Probation Hearing Procedures for Juveniles.

§§ 110‑64.6 through 110‑64.9:  Repealed by Session Laws 1979, c.  815, s. 2.



§§ 110-65, 110-66: Repealed by Session Laws 1977, c. 872, s. 7.

Article 6.

Governor's Advocacy Council on Children and Youth.

§§ 110‑65 through 110‑66: Repealed by Session Laws 1977, c.  872, s. 7.



§§ 110-67 through 110-70. Repealed by Session Laws 1973, c. 476, s. 182.

§§ 110‑67 through 110‑70.  Repealed by Session Laws 1973, c. 476, s. 182.



§ 110-71. Repealed by Session Laws 1977, c. 872, s. 7.

§ 110‑71.  Repealed by Session Laws 1977, c. 872, s. 7.



§ 110-72. Repealed by Session Laws 1973, c. 476, s. 182.

§ 110‑72.  Repealed by Session Laws 1973, c. 476, s. 182.



§§ 110-73 through 110-84. Reserved for future codification purposes.

§§ 110‑73 through 110‑84.  Reserved for future codification purposes.



§ 110-85. Legislative intent and purpose.

Article 7.

Child Care Facilities.

§ 110‑85.  Legislative intent and purpose.

Recognizing the importance of the early years of life to a child's development, the General Assembly hereby declares its intent with respect to the early care and education of children:

(1)        The State should protect children in child care facilities by ensuring that these facilities provide a physically safe and healthy environment where the developmental needs of these children are met and where these children are cared for by qualified persons of good moral character.

(2)        Repealed by Session Laws 1997‑506, s. 2, effective September 16, 1997.

(3)        Achieving this level of protection and early education requires the following elements: mandatory licensing of child care facilities; promotion of higher quality child care through the development of enhanced standards which operators may comply with on a voluntary basis; and a program of education to help operators improve their programs and to deepen public understanding of child care needs and issues. (1971, c. 803, s. 1; 1987, c. 788, s. 1; 1997‑506, ss. 1, 2.)



§ 110-86. Definitions.

§ 110‑86.  Definitions.

Unless the context or subject matter otherwise requires, the terms or phrases used in this Article shall be defined as follows:

(1)        Commission.  The Child Care Commission created under this Article.

(2)        Child care.  A program or arrangement where three or more children less than 13 years old, who do not reside where the care is provided, receive care on a regular basis of at least once per week for more than four hours but less than 24 hours per day from persons other than their guardians or full‑time custodians, or from persons not related to them by birth, marriage, or adoption. Child care does not include the following:

a.         Arrangements operated in the home of any child receiving care if all of the children in care are related to each other and no more than two additional children are in care;

b.         Recreational programs operated for less than four consecutive months in a year;

c.         Specialized activities or instruction such as athletics, dance, art, music lessons, horseback riding, gymnastics, or organized clubs for children, such as Boy Scouts, Girl Scouts, 4‑H groups, or boys and girls clubs;

d.         Drop‑in or short‑term care provided while parents participate in activities that are not employment related and where the parents are on the premises or otherwise easily accessible, such as drop‑in or short‑term care provided in health spas, bowling alleys, shopping malls, resort hotels, or churches;

d1.       Drop‑in or short‑term care provided by an employer for its part‑time employees where (i) the child is provided care not to exceed two and one‑half hours during that day, (ii) the parents are on the premises, and (iii) there are no more than 25 children in any one group in any one room;

e.         Public schools;

f.          Nonpublic schools described in Part 2 of Article 39 of Chapter 115C of the General Statutes that are accredited by the Southern Association of Colleges and Schools and that operate a child care facility as defined in subdivision (3) of this section for less than six and one‑half hours per day either on or off the school site;

g.         Bible schools conducted during vacation periods;

h.         Care provided by facilities licensed under Article 2 of Chapter 122C of the General Statutes;

i.          Cooperative arrangements among parents to provide care for their own children as a convenience rather than for employment; and

j.          Any child care program or arrangement consisting of two or more separate components, each of which operates for four hours or less per day with different children attending each component.

(2a)      Child care administrator.  A person who is responsible for the operation of a child care facility and is on‑site on a regular basis.

(3)        Child care facility.  Includes child care centers, family child care homes, and any other child care arrangement not excluded by G.S. 110‑86(2), that provides child care, regardless of the time of day, wherever operated, and whether or not operated for profit.

a.         A child care center is an arrangement where, at any one time, there are three or more preschool‑age children or nine or more school‑age children receiving child care.

b.         A family child care home is a child care arrangement located in a residence where, at any one time, more than two children, but less than nine children, receive child care.

(4)        Repealed by Session Laws 1997‑506, s. 3.

(4a)      Department.  Department of Health and Human Services.

(5)        Repealed by Session Laws 1975, c. 879, s. 15.

(5a)      Lead teacher.  An individual who is responsible for planning and implementing the daily program of activities for a group of children in a child care facility.

(6)        License.  A permit issued by the Secretary to any child care facility which meets the statutory standards established under this Article.

(7)        Operator.  Includes the owner, director or other person having primary responsibility for operation of a child care facility subject to licensing.

(8)        Secretary.  The Secretary of the Department of Health and Human Services. (1971, c. 803, s. 1; 1975, c. 879, s. 15; 1977, c. 4, ss. 1‑3; 1983, c. 46, s. 1; c. 297, ss. 1, 2; 1983 (Reg. Sess., 1984), c. 1034, s. 78; 1985, c. 589, s. 36; c. 757, s. 155(c); 1987, c. 788, s. 2; 1989, c. 234; 1991, c. 273, s. 1; 1991 (Reg. Sess., 1992), c. 904, ss. 1, 2; c. 1024, s. 1; c. 1030, s. 51.12; 1997‑443, ss. 11A.118(a), 11A.122; 1997‑506, s. 3; 2005‑416, s. 1.)



§ 110-87. Repealed by Session Laws 1975, c. 879, s. 15.

§ 110‑87.  Repealed by Session Laws 1975, c. 879, s. 15.



§ 110-88. Powers and duties of the Commission.

§ 110‑88.  Powers and duties of the Commission.

The Commission shall have the following powers and duties:

(1)        To develop policies and procedures for the issuance of a license to any child care facility that meets all applicable standards established under this Article.

(1a)      To adopt applicable rules and standards based upon the capacity of a child care facility.

(2)        To require inspections by and satisfactory written reports from representatives of local or State health agencies, fire and building inspection agencies, and from representatives of the Department prior to the issuance of an initial license to any child care center.

(2a)      To require annually, inspections by and satisfactory written reports from representatives of local or State health agencies and fire inspection agencies after a license is issued.

(3)        Repealed by Session Laws 1997‑506, s. 4.

(4)        Repealed by Session Laws 1975, c. 879, s. 15.

(5)        To adopt rules and develop policies for implementation of this Article, including procedures for application, approval, annual compliance visits for centers, and revocation of licenses.

(6)        To adopt rules for the issuance of a provisional license that shall be in effect for no more than 12 consecutive months to a child care facility that does not conform in every respect with the standards established in this Article and rules adopted by the Commission pursuant to this Article but that is making a reasonable effort to conform to the standards.

(6a)      To adopt rules for administrative action against a child care facility when the Secretary's investigations pursuant to G.S. 110‑105(a)(3) substantiate that child abuse or neglect did occur in the facility. The rules shall provide for types of sanctions which shall depend upon the severity of the incident and the probability of reoccurrence. The rules shall also provide for written warnings and special provisional licenses.

(7)        To develop and adopt voluntary enhanced program standards which reflect higher quality child care than the mandatory standards established by this Article. These enhanced program standards must address, at a minimum, staff/child ratios, staff qualifications, parent involvement, operational and personnel policies, developmentally appropriate curricula, and facility square footage.

(8)        To develop a procedure by which the Department shall furnish those forms as may be required for implementation of this Article.

(9)        Repealed by Session Laws 1985, c. 757, s. 156(66).

(10)      To adopt rules for the issuance of a temporary license which shall expire in six months and which may be issued to the operator of a new center or to the operator of a previously licensed center when a change in ownership or location occurs.

(11)      To adopt rules for child care facilities which provide care for children who are mildly sick.

(12)      To adopt rules regulating the amount of time a child care administrator shall be on‑site at a child care center.

(13)      To adopt rules for child care facilities that provide care for medically fragile children.

(14)      To adopt rules establishing standards for certification of child care centers providing Developmental Day programs.

The Division and the Commission shall permit individual facilities to make curriculum decisions and may not require the standards, policies, or curriculum of any single accrediting child care organization. If Division inquiries to providers include database fields or questions regarding accreditation, the inquiry shall permit daycare providers to fill in any accrediting organization from which they have received accreditation.  (1971, c. 803, s. 1; 1975, c. 879, s. 15; 1985, c. 757, s. 155(d), (e), 156(a), (z), (aa), (bb); 1987, c. 543, s. 2; c. 788, s. 3; c. 827, s. 232; 1991, c. 273, s. 2; 1993, c. 185, s. 1; 1997‑506, ss. 4(a), 28.3; 1999‑130, ss. 1, 5; 2004‑124, s. 10.35; 2009‑187, s. 2.)



§ 110-88.1. Commission may not interfere with religious training offered in religious-sponsored child care facilities.

§ 110‑88.1.  Commission may not interfere with religious training offered in religious‑sponsored child care facilities.

Nothing in this Article shall be interpreted to allow the State to determine the training or curriculum offered in any religious‑sponsored child care facility as defined in G.S. 110‑106(a). (1999‑130, s. 6.)



§ 110-89. Repealed by Session Laws 1975, c. 879, s. 15.

§ 110‑89.  Repealed by Session Laws 1975, c. 879, s. 15.



§ 110-90. Powers and duties of Secretary of Health and Human Services.

§ 110‑90.  Powers and duties of Secretary of Health and Human Services.

The Secretary shall have the following powers and duties under the policies and rules of the Commission:

(1)        To administer the licensing program for child care facilities.

(1a)      To establish a fee for the licensing of child care facilities. The fee does not apply to a religious‑sponsored child care facility operated pursuant to a letter of compliance. The amount of the fee may not exceed the amount listed in this subdivision.

Capacity of Facility                                      Maximum Fee

12 or fewer children                                            $ 52.00

13‑50 children                                                    $187.00

51‑100 children                                                  $375.00

101 or more children                                          $600.00

(2)        To obtain and coordinate the necessary services from other State departments and units of local government which are necessary to implement the provisions of this Article.

(3)        To employ the administrative personnel and staff as may be necessary to implement this Article where required services, inspections or reports are not available from existing State agencies and units of local government.

(4)        To issue a rated license to any child care facility which meets the standards established by this Article. The rating shall be based on the following:

a.         Before January 1, 2008, for any child care facility currently holding a license of two to five stars, the rating shall be based on program standards, education levels of staff, and compliance history of the child care facility. By January 1, 2008, the rating shall be based on program standards and education levels of staff.

b.         Effective January 1, 2006, for any new license issued to a child care facility with a rating of two to five stars, the rating shall be based on program standards and education levels of staff.

c.         By January 1, 2008, for any child care facility to maintain a license or Notice of Compliance, the child care facility shall have a compliance history of at least seventy‑five percent (75%), as assessed by the Department. When a child care facility fails to maintain a compliance history of at least seventy‑five percent (75%) for the past 18 months or during the length of time the facility has operated, whichever is less, as assessed by the Department, the Department may issue a provisional license or Notice of Compliance.

d.         Effective January 1, 2006, for any new license or Notice of Compliance issued to a child care facility, the facility shall maintain a compliance history of at least seventy‑five percent (75%), as assessed by the Department. When a child care facility fails to maintain a compliance history of at least seventy‑five percent (75%) for the past 18 months or during the length of time the facility has operated, whichever is less, as assessed by the Department, the Department may issue a provisional license or Notice of Compliance.

e.         The Department shall provide additional opportunities for child care providers to earn points for program standards and education levels of staff.

(5)        To revoke the license of any child care facility that ceases to meet the standards established by this Article and rules on these standards adopted by the Commission, or that demonstrates a pattern of noncompliance with this Article or the rules, or to deny a license to any applicant that fails to meet the standards or the rules. These revocations and denials shall be done in accordance with the procedures set out in G.S. 150B and this Article and rules adopted by the Commission.

(6)        To prosecute or defend on behalf of the State, through the office of the Attorney General, any legal actions arising out of the administration or enforcement of this Article.

(7)        To promote and coordinate educational programs and materials for operators of child care facilities which are designed to improve the quality of child care available in the State, using the resources of other State and local agencies and educational institutions where appropriate.

(8)        Repealed by Session Laws 1997‑506, s. 5.

(9)        To levy a civil penalty pursuant to G.S. 110‑103.1, or an administrative penalty pursuant to G.S. 110‑102.2, or to order summary suspension of a license. These actions shall be done in accordance with the procedures set out in G.S. 150B and this Article and rules adopted by the Commission.

(10)      To issue final agency decisions in all G.S. 150B contested cases proceedings filed as a result of actions taken under this Article including, but not limited to the denial, revocation, or suspension of a license or the levying of a civil or administrative penalty.

(11)      To issue a license to any child care arrangement that does not meet the definition of child care facility in G.S. 110‑86 whenever the operator of the arrangement chooses to comply with the requirements of this Article and the rules adopted by the Commission and voluntarily applies for a child care facility license. The Commission shall adopt rules for the issuance or removal of the licenses.

Notwithstanding any other provision of law, rules adopted by the Commission regarding a public school that voluntarily applies for a child care facility license shall provide that a classroom that meets the standards set out in G.S. 115C‑521.1 shall satisfy child care facility licensure requirements as related to the physical classroom.  (1971, c. 803, s. 1; 1975, c. 879, s. 15; 1985, c. 757, ss. 155(g), 156(cc), (dd); 1987, c. 788, s. 4; c. 827, s. 233; 1991, c. 273, s. 3; 1993, c. 185, s. 2; 1997‑443, s. 11A.118(a); 1997‑506, s. 5; 2003‑284, s. 34.12(a); 2005‑36, s. 1; 2009‑123, s. 2; 2009‑451, s. 10.11.)



§ 110-90.1: Repealed by Session Laws 1997-506, s. 6.

§ 110‑90.1:  Repealed by Session Laws 1997‑506, s. 6.



§ 110-90.2. Mandatory child care providers' criminal history checks.

§ 110‑90.2.  Mandatory child care providers' criminal history checks.

(a)        For purposes of this section:

(1)        "Child care", notwithstanding the definition in G.S. 110‑86, means any child care provided in child care facilities required to be licensed under this Article and nonlicensed child care homes approved to receive or receiving State or federal funds for providing child care.

(2)        "Child care provider" means a person who:

a.         Is employed by or seeks to be employed by a child care facility providing child care as defined in subdivision (1) of this subsection and has contact with the children;

b.         Owns or operates or seeks to own or operate a child care facility or nonlicensed child care home providing child care as defined in subdivision (1) of this subsection; or

c.         Is a member of the household in a family child care home or nonlicensed child care home and is over 15 years old and is present when children are in care. This subdivision shall apply only to new family child care homes and nonlicensed homes beginning March 1, 1998.

(3)        "Criminal history" means a county, state, or federal criminal history of conviction or pending indictment of a crime, whether a misdemeanor or a felony, that bears upon an individual's fitness to have responsibility for the safety and well‑being of children as set forth in G.S. 110‑91(8). Such crimes include the following North Carolina crimes contained in any of the following Articles of Chapter 14 of the General Statutes: Article 6, Homicide; Article 7A, Rape and Kindred Offenses; Article 8, Assaults; Article 10, Kidnapping and Abduction; Article 13, Malicious Injury or Damage by Use of Explosive or Incendiary Device or Material; Article 26, Offenses Against Public Morality and Decency; Article 27, Prostitution; Article 39, Protection of Minors; Article 40, Protection of the Family; and Article 59, Public Intoxication. Such crimes also include possession or sale of drugs in violation of the North Carolina Controlled Substances Act, Article 5 of Chapter 90 of the General Statutes, and alcohol‑related offenses such as sale to underage persons in violation of G.S. 18B‑302 or driving while impaired in violation of G.S. 20‑138.1 through G.S. 20‑138.5. In addition to the North Carolina crimes listed in this subdivision, such crimes also include similar crimes under federal law or under the laws of other states.

(b)        Effective January 1, 1996, the Department shall ensure that the criminal history of all child care providers is checked and a determination is made of the child care provider's fitness to have responsibility for the safety and well‑being of children based on the criminal history. The Department shall ensure that child care providers who have lived in North Carolina continuously for the previous five years are checked for county and State criminal histories. The Department shall ensure that all other child care providers are checked for county, State, and national criminal histories. The Department may prohibit a child care provider from providing child care if the Department determines that the child care provider is unfit to have responsibility for the safety and well‑being of children based on the criminal history, in accordance with G.S. 110‑91(8).

(c)        The Department of Justice shall provide to the Division of Child Development, Department of Health and Human Services, the criminal history from the State and National Repositories of Criminal Histories of any child care provider as requested by the Division.

The Division shall provide to the Department of Justice, along with the request, the fingerprints of the provider to be checked, any additional information required by the Department of Justice, and a form consenting to the check of the criminal record and to the use of fingerprints and other identifying information required by the repositories signed by the child care provider to be checked. The fingerprints of the provider shall be forwarded to the State Bureau of Investigation for a search of their criminal history record file and the State Bureau of Investigation shall forward a set of fingerprints to the Federal Bureau of Investigation for a national criminal history record check.

At the time of application the child care provider whose criminal history is to be checked shall be furnished with a statement substantially similar to the following:

"NOTICE

CHILD CARE PROVIDER

MANDATORY CRIMINAL HISTORY CHECK

NORTH CAROLINA LAW REQUIRES THAT A CRIMINAL HISTORY CHECK BE CONDUCTED ON ALL PERSONS WHO PROVIDE CHILD CARE IN A LICENSED CHILD CARE FACILITY, AND ALL PERSONS PROVIDING CHILD CARE IN NONLICENSED CHILD CARE HOMES THAT RECEIVE STATE OR FEDERAL FUNDS.

"Criminal history" includes county, state, and federal convictions or pending indictments of any of the following crimes: the following Articles of Chapter 14 of the General Statutes: Article 6, Homicide; Article 7A, Rape and Kindred Offenses; Article 8, Assaults; Article 10, Kidnapping and Abduction; Article 13, Malicious Injury or Damage by Use of Explosive or Incendiary Device or Material; Article 26, Offenses Against Public Morality and Decency; Article 27, Prostitution; Article 39, Protection of Minors; Article 40, Protection of the Family; and Article 59, Public Intoxication; violation of the North Carolina Controlled Substances Act, Article 5 of Chapter 90 of the General Statutes, and alcohol‑related offenses such as sale to underage persons in violation of G.S. 18B‑302 or driving while impaired in violation of G.S. 20‑138.1 through G.S. 20‑138.5; or similar crimes under federal law or under the laws of other states. Your fingerprints will be used to check the criminal history records of the State Bureau of Investigation (SBI) and the Federal Bureau of Investigation (FBI).

If it is determined, based on your criminal history, that you are unfit to have responsibility for the safety and well‑being of children, you shall have the opportunity to complete, or challenge the accuracy of, the information contained in the SBI or FBI identification records.

If you disagree with the determination of the North Carolina Department of Health and Human Services on your fitness to provide child care, you may file a civil lawsuit within 60 days after receiving written notification of disqualification in the district court in the county where you live.

Any child care provider who intentionally falsifies any information required to be furnished to conduct the criminal history shall be guilty of a Class 2 misdemeanor."

Refusal to consent to a criminal history check is grounds for the Department to prohibit the child care provider from providing child care. Any child care provider who intentionally falsifies any information required to be furnished to conduct the criminal history shall be guilty of a Class 2 misdemeanor.

(d)        The Department shall notify in writing the child care provider, and the child care provider's employer, if any, or for nonlicensed child care homes the local purchasing agency, of the determination by the Department whether the child care provider is qualified to provide child care based on the child care provider's criminal history. In accordance with the law regulating the dissemination of the contents of the criminal history file furnished by the Federal Bureau of Investigation, the Department shall not release nor disclose any portion of the child care provider's criminal history to the child care provider or the child care provider's employer or local purchasing agency. The Department shall also notify the child care provider of the procedure for completing or challenging the accuracy of the criminal history and the child care provider's right to contest the Department's determination in court.

A child care provider who disagrees with the Department's decision may file a civil action in the district court of the county of residence of the child care provider within 60 days after receiving written notification of disqualification.

(e)        All the information that the Department receives through the checking of the criminal history is privileged information and is not a public record but is for the exclusive use of the Department and those persons authorized under this section to receive the information. The Department may destroy the information after it is used for the purposes authorized by this section after one calendar year.

(f)         There shall be no liability for negligence on the part of an employer of a child care provider, an owner or operator of a child care facility, a State or local agency, or the employees of a State or local agency, arising from any action taken or omission by any of them in carrying out the provisions of this section. The immunity established by this subsection shall not extend to gross negligence, wanton conduct, or intentional wrongdoing that would otherwise be actionable. The immunity established by this subsection is waived to the extent of indemnification by insurance, indemnification under Article 31A of Chapter 143 of the General Statutes, and to the extent sovereign immunity is waived under the Torts Claim Act, as set forth in Article 31 of Chapter 143 of the General Statutes.

(g)        The child care provider shall pay the cost of the fingerprinting and the local check. The Department of Justice shall perform the State criminal history check. If the Department determines that a child care provider who has lived continuously in the State less than five years is not disqualified based on the local and State criminal history record check, the Department shall request a criminal history check from the National Repository of Criminal History from the Department of Justice. The Department of Health and Human Services shall pay the cost for the national criminal history record check. (1995, c. 507, s. 23.25(a); c. 542, s. 25.2; 1997‑443, s. 11A.118(a); 1997‑506, s. 7.)



§ 110-91. Mandatory standards for a license.

§ 110‑91.  Mandatory standards for a license.

All child care facilities shall comply with all State laws and federal laws and local ordinances that pertain to child health, safety, and welfare. Except as otherwise provided in this Article, the standards in this section shall be complied with by all child care facilities. However, none of the standards in this section apply to the school‑age children of the operator of a child care facility but do apply to the preschool‑age children of the operator. Children 13 years of age or older may receive child care on a voluntary basis provided all applicable required standards are met. The standards in this section, along with any other applicable State laws and federal laws or local ordinances, shall be the required standards for the issuance of a license by the Secretary under the policies and procedures of the Commission except that the Commission may, in its discretion, adopt less stringent standards for the licensing of facilities which provide care on a temporary, part‑time, drop‑in, seasonal, after‑school or other than a full‑time basis.

(1)        Medical Care and Sanitation.  The Commission for Public Health shall adopt rules which establish minimum sanitation standards for child care centers and their personnel. The sanitation rules adopted by the Commission for Public Health shall cover such matters as the cleanliness of floors, walls, ceilings, storage spaces, utensils, and other facilities; adequacy of ventilation; sanitation of water supply, lavatory facilities, toilet facilities, sewage disposal, food protection facilities, bactericidal treatment of eating and drinking utensils, and solid‑waste storage and disposal; methods of food preparation and serving; infectious disease control; sleeping facilities; and other items and facilities as are necessary in the interest of the public health. The Commission for Public Health shall allow child care centers to use domestic kitchen equipment, provided appropriate temperature levels for heating, cooling, and storing are maintained. Child care centers that fry foods shall use commercial hoods. These rules shall be developed in consultation with the Department.

The Commission shall adopt rules for child care facilities to establish minimum requirements for child and staff health assessments and medical care procedures. These rules shall be developed in consultation with the Department. Each child shall have a health assessment before being admitted or within 30 days following admission to a child care facility. The assessment shall be done by: (i) a licensed physician, (ii) the physician's authorized agent who is currently approved by the North Carolina Medical Board, or comparable certifying board in any state contiguous to North Carolina, (iii) a certified nurse practitioner, or (iv) a public health nurse meeting the Departments Standards for Early Periodic Screening, Diagnosis, and Treatment Program. However, no health assessment shall be required of any staff or child who is and has been in normal health when the staff, or the child's parent, guardian, or full‑time custodian objects in writing to a health assessment on religious grounds which conform to the teachings and practice of any recognized church or religious denomination.

Organizations that provide prepared meals to child care centers only are considered child care centers for purposes of compliance with appropriate sanitation standards.

(2)        Health‑Related Activities.  The Commission shall adopt rules for child care facilities to ensure that all children receive nutritious food and beverages according to their developmental needs. After consultation with the State Health Director, nutrition standards shall provide for requirements appropriate for children of different ages.

Each child care facility shall have a rest period for each child in care after lunch or at some other appropriate time and arrange for each child in care to be out‑of‑doors each day if weather conditions permit.

(3)        Location.  Each child care facility shall be located in an area which is free from conditions which are considered hazardous to the physical and moral welfare of the children in care in the opinion of the Secretary.

(4)        Building.  Each child care facility shall be located in a building which meets the appropriate requirements of the North Carolina Building Code under standards which shall be developed by the Building Code Council, subject to adoption by the Commission specifically for child care facilities, including facilities operated in a private residence. These standards shall be consistent with the provisions of this Article. A local building code enforcement officer shall approve any proposed alternate material, design, or method of construction, provided the building code enforcement officer finds that the alternate, for the purpose intended, is at least the equivalent of that prescribed in the technical building codes in quality, strength, effectiveness, fire resistance, durability, or safety. A local building code enforcement officer shall require that sufficient evidence or proof be submitted to substantiate any claim made regarding the alternate. The Child Care Commission may request changes to the Building Code to suit the special needs of preschool children. Satisfactorily written reports from representatives of building inspection agencies shall be required prior to the issuance of a license and whenever renovations are made to a child care center, or when the operator requests licensure of space not previously approved for child care.

(5)        Fire Prevention.  Each child care facility shall be located in a building that meets appropriate requirements for fire prevention and safe evacuation that apply to child care facilities as established by the Department of Insurance in consultation with the Department. Except for child care centers located on State property, each child care center shall be inspected at least annually by a local fire department or volunteer fire department for compliance with these requirements. Child care centers located on State property shall be inspected at least annually by an official designated by the Department of Insurance.

(6)        Space and Equipment Requirements.  There shall be no less than 25 square feet of indoor space for each child for which a child care center is licensed, exclusive of closets, passageways, kitchens, and bathrooms, and this floor space shall provide during rest periods 200 cubic feet of airspace per child for which the center is licensed. There shall be adequate outdoor play area for each child under rules adopted by the Commission which shall be related to the size of center and the availability and location of outside land area. In no event shall the minimum required exceed 75 square feet per child. The outdoor area shall be protected to assure the safety of the children receiving child care by an adequate fence or other protection. A center operated in a public school shall be deemed to have adequate fencing protection. A center operating exclusively during the evening and early morning hours, between 6:00 P.M. and 6:00 A.M., need not meet the outdoor play area requirements mandated by this subdivision.

Each child care facility shall provide indoor area equipment and furnishings that are child size, sturdy, safe, and in good repair. Each child care facility that provides outdoor area equipment and furnishings shall provide outdoor area equipment and furnishings that are child size, sturdy, free of hazards that pose a threat of serious injury to children while engaged in normal play activities, and in good repair. The Commission shall adopt standards to establish minimum requirements for equipment appropriate for the size of child care facility. Space shall be available for proper storage of beds, cribs, mats, cots, sleeping garments, and linens as well as designated space for each child's personal belongings.

The Division of Child Development of the Department of Health and Human Services shall establish and implement a policy that defines any building which is currently approved for school occupancy and which houses a public or private elementary school to include the playgrounds and athletic fields as part of the school building when that building is used to serve school‑age children in after‑school child care programs. Playgrounds and athletic fields referenced in this section that do not meet licensure standards promulgated by the North Carolina Child Care Commission shall be noted on the program's licensure and rating information.

(7)        Staff‑Child Ratio and Capacity for Child Care Facilities.  In determining the staff‑child ratio in child care facilities, all children younger than 13 years old shall be counted.

a.         The Commission shall adopt rules for child care centers regarding staff‑child ratios, group sizes and multi‑age groupings other than for infants and toddlers, provided that these rules shall be no less stringent than those currently required for staff‑child ratios as enacted in Section 156(e) of Chapter 757 of the 1985 Session Laws.

1.         Except as otherwise provided in this subdivision, the staff‑child ratios and group sizes for infants and toddlers in child care centers shall be no less stringent than as follows:

Age                   Ratio Staff/

Children                   Group Size

0 to 12 months                  1/5                             10

12 to 24 months                1/6                             12

2 to 3 years                       1/10                           20.

No child care center shall care for more than 25 children in one group. Child care centers providing care for 26 or more children shall provide for two or more groups according to the ages of children and shall provide separate supervisory personnel and separate identifiable space for each group.

2.         When any preschool‑aged child is enrolled in a child care center and the licensed capacity of the center is six through 12 children, the staff‑child ratios shall be no less stringent than as follows:

Age                                Ratio Staff/Children

0 to 12 months             1/5 preschool children plus 3 additional school‑aged children

12 to 24 months           1/6 preschool children plus 2 additional school‑aged children.

The following shall also apply:

I.          There is no specific group size.

II.         When only one caregiver is required to meet the staff‑child ratio, the operator shall make available to parents the name, address, and phone number of an adult who is nearby and available for emergency relief.

III.       Children shall be supervised at all times. All children who are not asleep or resting shall be visually supervised. Children may sleep or rest in another room as long as a caregiver can hear them and respond immediately.

b.         Family Child Care Home Capacity.  Of the children present at any one time in a family child care home, no more than five children shall be preschool‑aged, including the operator's own preschool‑age children.

(8)        Qualifications for Staff.  All child care center administrators shall be at least 21 years of age. All child care center administrators shall have the North Carolina Early Childhood Administration Credential or its equivalent as determined by the Department. All child care administrators performing administrative duties as of the date this act becomes law and child care administrators who assume administrative duties at any time after this act becomes law and until September 1, 1998, shall obtain the required credential by September 1, 2000. Child care administrators who assume administrative duties after September 1, 1998, shall begin working toward the completion of the North Carolina Early Childhood Administration Credential or its equivalent within six months after assuming administrative duties and shall complete the credential or its equivalent within two years after beginning work to complete the credential. Each child care center shall be under the direction or supervision of a person meeting these requirements. All staff counted toward meeting the required staff‑child ratio shall be at least 16 years of age, provided that persons younger than 18 years of age work under the direct supervision of a credentialed staff person who is at least 21 years of age. All lead teachers in a child care center shall have at least a North Carolina Early Childhood Credential or its equivalent as determined by the Department. Lead teachers shall be enrolled in the North Carolina Early Childhood Credential coursework or its equivalent as determined by the Department within six months after becoming employed as a lead teacher or within six months after this act becomes law, whichever is later, and shall complete the credential or its equivalent within 18 months after enrollment.

For child care centers licensed to care for 200 or more children, the Department, in collaboration with the North Carolina Institute for Early Childhood Professional Development, shall establish categories to recognize the levels of education achieved by child care center administrators and teachers who perform administrative functions. The Department shall use these categories to establish appropriate staffing based on the size of the center and the individual staff responsibilities.

Effective January 1, 1998, an operator of a licensed family child care home shall be at least 21 years old and have a high school diploma or its equivalent. Operators of a family child care home licensed prior to January 1, 1998, shall be at least 18 years of age and literate. Literate is defined as understanding licensing requirements and having the ability to communicate with the family and relevant emergency personnel. Any operator of a licensed family child care home shall be the person on‑site providing child care.

No person shall be an operator of nor be employed in a child care facility who has been convicted of a crime involving child neglect, child abuse, or moral turpitude, or who is an habitually excessive user of alcohol or who illegally uses narcotic or other impairing drugs, or who is mentally or emotionally impaired to an extent that may be injurious to children.

The Commission shall adopt standards to establish appropriate qualifications for all staff in child care centers. These standards shall reflect training, experience, education and credentialing and shall be appropriate for the size center and the level of individual staff responsibilities. It is the intent of this provision to guarantee that all children in child care are cared for by qualified people. Pursuant to G.S. 110‑106, no requirements may interfere with the teachings or doctrine of any established religious organization. The staff qualification requirements of this subdivision do not apply to religious‑sponsored child care facilities pursuant to G.S. 110‑106.

(9)        Records.  Each child care facility shall keep accurate records on each child receiving care in the child care facility and on each staff member or other person delegated responsibility for the care of children in accordance with a form furnished or approved by the Commission, and shall submit records as required by the Department.

All records of any child care facility, except financial records, shall be available for review by the Secretary or by duly authorized representatives of the Department or a cooperating agency who shall be designated by the Secretary and shall be submitted as required by the Department.

(10)      Each operator or staff member shall attend to any child in a nurturing and appropriate manner, and in keeping with the child's developmental needs.

Each child care facility shall have a written policy on discipline, describing the methods and practices used to discipline children enrolled in that facility. This written policy shall be discussed with, and a copy given to, each child's parent prior to the first time the child attends the facility. Subsequently, any change in discipline methods or practices shall be communicated in writing to the parents prior to the effective date of the change.

The use of corporal punishment as a form of discipline is prohibited in child care facilities and may not be used by any operator or staff member of any child care facility, except that corporal punishment may be used in religious sponsored child care facilities as defined in G.S. 110‑106, only if (i) the  religious sponsored child care facility files with the Department a notice stating that corporal punishment is part of the religious training of its program, and (ii) the religious sponsored child care facility clearly states in its written policy of discipline that corporal punishment is part of the religious training of its program. The written policy on discipline of nonreligious sponsored child care facilities shall clearly state the prohibition on corporal punishment.

(11)      Staff Development.  The Commission shall adopt minimum standards for ongoing staff development for facilities but limited to the following topic areas:

a.         Planning a safe, healthy learning environment;

b.         Steps to advance children's physical and intellectual development;

c.         Positive ways to support children's social and emotional development;

d.         Strategies to establish productive relationships with families;

e.         Strategies to manage an effective program operation;

f.          Maintaining a commitment to professionalism;

g.         Observing and recording children's behavior;

h.         Principles of child growth and development; and

i.          Learning activities that promote inclusion of children with special needs.

These standards shall include annual requirements for ongoing staff development appropriate to job responsibilities. A person may carry forward in‑service training hours that are in excess of the previous year's requirement to meet up to one‑half of the current year's required in‑service training hours.

(12)      Developmentally Appropriate Activities.  Each facility shall have developmentally appropriate activities and play materials. The Commission shall establish minimum standards for developmentally appropriate activities for child care facilities. Each child care facility shall have a planned schedule of developmentally appropriate activities displayed in a prominent place for parents to review and the appropriate materials and equipment available to implement the scheduled activities. Each child care center shall make four of the following activity areas available daily: art and other creative play, children's books, blocks and block building, manipulatives, and family living and dramatic play.

(13)      Transportation.  When a child care facility staff person or a volunteer of a child care facility transports children in a vehicle, each adult and child shall be restrained by an appropriate seat safety belt or restraint device when the vehicle is in motion. Children may never be left unattended in a vehicle.

The ratio of adults to children in child care vehicles may not be less than the staff/child ratios prescribed by G.S. 110‑91(7). The Commission shall adopt standards for transporting children under the age of two, including standards addressing this particular age's staff/child ratio during transportation.

(14)      Any effort to falsify information provided to the Department shall be considered by the Secretary to be evidence of violation of this Article on the part of the operator or sponsor of the child care facility and shall constitute a cause for revoking or denying a license to such child care facility.

(15)      Safe Sleep Policy.  Operators of child care facilities that care for children ages 12 months or younger shall develop and maintain a written safe sleep policy, in accordance with rules adopted by the Commission. The safe sleep policy shall address maintaining a safe sleep environment and shall include the following requirements:

a.         A caregiver in a child care facility shall place a child age 12 months or younger on the child's back for sleeping, unless: (i) for a child age 6 months or younger, the operator of the child care facility obtains a written waiver of this requirement from a health care professional, as defined in rules adopted by the Commission; or (ii) for a child older than 6 months, the operator of the child care facility obtains a written waiver of this requirement from a health care professional, as defined in rules adopted by the Commission, a parent, or a legal guardian.

b.         The operator of the child care facility shall discuss the safe sleep policy with the child's parent or guardian before the child is enrolled in the child care facility. The child's parent or guardian shall sign a statement attesting that the parent or guardian received a copy of the safe sleep policy and that the policy was discussed with the parent or guardian before the child's enrollment.

c.         Any caregiver responsible for the care of children ages 12 months or younger shall receive training in safe sleep practices.  (1971, c. 803, s. 1; 1973, c. 476, s. 128; 1975, c. 879, s. 15; 1977, c. 1011, s. 4; c. 1104; 1979, c. 9, ss. 1, 2; 1981 (Reg. Sess., 1982), c. 1382, ss. 1, 2; 1983, c. 46, s. 2; cc. 62, 277, 612; 1985, c. 757, ss. 155(h), (i), 156(c)‑(h); 1987, c. 543, s. 3; c. 788, s. 6; c. 827, s. 234; 1989 (Reg. Sess., 1990), c. 1004, s. 56; 1991, c. 273, s. 5; c. 640, s. 1; 1993, c. 185, s. 3; c. 321, s. 254(c); c. 513, s. 9; c. 553, s. 32; 1995, c. 94, s. 32; 1997‑443, s. 11A.44; 1997‑456, s. 43.1(a); 1997‑506, s. 8(a); 1998‑217, s. 11; 1999‑130, s. 2; 2003‑407, s. 1; 2007‑182, s. 2; 2009‑64, s. 1; 2009‑244, s. 1.)



§ 110-92. Duties of State and local agencies.

§ 110‑92.  Duties of State and local agencies.

When requested by an operator of a child care center or by the Secretary, it shall be the duty of local and district health departments to visit and inspect a child care center to determine whether the center complies with the health and sanitation standards required by this Article and with the minimum sanitation standards adopted as rules by the Commission for Public Health as authorized by G.S. 110‑91(1), and to submit written reports on these visits or inspections to the Department on forms approved and provided by the Department of Environment and Natural Resources.

When requested by an operator of a child care center or by the Secretary, it shall be the duty of the building inspector, fire prevention inspector, or fireman employed by local government, or any fireman having jurisdiction, or other officials or personnel of local government to visit and inspect a child care center for the purposes specified in this Article, including plans for evacuation of the premises and protection of children in case of fire, and to report on these visits or inspections in writing to the Secretary so that these reports may serve as the basis for action or decisions by the Secretary or Department as authorized by this Article. (1971, c. 803, s. 1; 1973, c. 476, ss. 128, 138; 1975, c. 879, s. 15; 1985, c. 757, s. 155(j); 1987, c. 543, s. 4; 1989, c. 727, s. 31; 1989 (Reg. Sess., 1990), c. 1024, s. 21; 1991, c. 273, s. 6; 1997‑443, s. 11A.45; 1997‑506, s. 9; 2007‑182, s. 2.)



§ 110-93. Application for a license.

§ 110‑93.  Application for a license.

(a)        Each person who seeks to operate a child care facility shall apply to the Department for a license. The application shall be in the form required by the Department. Each applicant seeking a license shall be responsible for supplying with the application the necessary supporting data and reports to show conformity with rules adopted by the Commission for Public Health pursuant to G.S. 110‑91(1) and with the standards established or authorized by this Article, including any required reports from the local and district health departments, local building inspectors, local firemen, voluntary firemen, and others, on forms which shall be provided by the Department.

(b)        If an applicant conforms to the rules adopted by the Commission for Public Health pursuant to G.S. 110‑91(1) and with the standards established or authorized by this Article as shown in the application and other supporting data, the Secretary shall issue a license that shall remain valid until the Secretary notifies the licensee otherwise pursuant to G.S. 150B‑3 or other provisions of this Article, subject to suspension or revocation for cause as provided in this Article. If the applicant fails to conform to the required rules and standards, the Secretary may issue a provisional license under the policies of the Commission. The Department shall notify the applicant in writing by registered or certified mail the reasons the Department issued a provisional license.

(c)        Repealed by Session Laws 1997‑506, s. 10, effective September 16, 1997.

(d)        Repealed by Session Laws 1977, c. 929, s. 1. (1971, c. 803, s. 1; 1975, c. 879, s. 15; 1977, c. 4, s. 4; c. 929, s. 1; 1985, c. 757, s. 155(k), (l); 1987, c. 543, ss. 5, 6; c. 788, s. 7; 1991, c. 273, s. 7; 1997‑443, s. 11A.118(a); 1997‑506, s. 10; 1999‑130, s. 3; 2007‑182, s. 2.)



§ 110-93.1: Repealed by Session Laws 2006-66, s. 10.2(a), (b), effective July 1, 2006.

§ 110‑93.1: Repealed by Session Laws 2006‑66, s. 10.2(a), (b), effective July 1, 2006.



§ 110-94. Administrative Procedure Act.

§ 110‑94.  Administrative Procedure Act.

The provisions of Chapter 150B of the General Statutes shall be applicable to the Commission, to the rules the Commission adopts, and to child care contested cases. However, a child care operator shall have 30 days to file a petition for a contested case pursuant to G.S. 150B‑23. The contested case hearing shall be scheduled to be held within 120 days of the date the petition for a hearing is received, pursuant to G.S. 150B‑23(a), in any contested case resulting from administrative action taken by the Secretary to revoke a license or Letter of Compliance or from administrative action taken in a situation in which child abuse or neglect in a child care facility has been substantiated. A request for continuance of a hearing shall be granted upon a showing of good cause by either party. (1971, c. 803, s. 1; 1975, c. 879, s. 15; 1977, c. 929, s. 2; 1985, c. 757, s. 155(m); 1987, c. 788, s. 8; 1989, c. 429; 1991, c. 273, s. 8; 1997‑506, s. 11.)



§§ 110-95 through 110-97. Repealed by Session Laws 1977, c. 929, s. 1.

§§ 110‑95 through 110‑97.  Repealed by Session Laws 1977, c. 929, s. 1.



§ 110-98. Mandatory compliance.

§ 110‑98.  Mandatory compliance.

It shall be unlawful for any person to:

(1)        Offer or provide child care without complying with the provisions of this Article; or

(2)        Advertise without disclosing the child care facility's identifying number that is on the license or the letter of compliance. (1971, c. 803, s. 1; 1985, c. 757, s. 156(ee); 1987, c. 788, s. 9; 1997‑506, s. 12.)



§ 110-98.1. Prima facie evidence of existence of child care.

§ 110‑98.1.  Prima facie evidence of existence of child care.

A child care arrangement providing child care for more than two children for more than four hours per day on two or more consecutive days shall be prima facie evidence of the existence of a child care facility. (1977, c. 4, s. 6; 1987, c. 788, s. 10; 1997‑506, s. 13.)



§ 110-99. Possession and display of license.

§ 110‑99.  Possession and display of license.

(a)        It shall be unlawful for a child care facility to operate without a current license authorized for issuance under G.S. 110‑88.

(a1)      Each child care facility shall display its current license in a prominent place at all times so that the public may be on notice that the facility is licensed and may observe any rating which may appear on the license. Any license issued to a child care facility under this Article shall remain the property of the State and may be removed by persons employed or designated by the Secretary in the event that the license is revoked or suspended, or in the event that the rating is changed.

(b)        A person who provides only drop‑in or short‑term child care as described in G.S. 110‑86(2)d. and G.S. 110‑86(2)d1., excluding drop‑in or short‑term child care provided in churches, shall register with the Department that the person is providing only drop‑in or short‑term child care. Any person providing only drop‑in or short‑term child care as described in G.S. 110‑86(2)d. and G.S. 110‑86(2)d1., excluding drop‑in or short‑term child care provided in churches, shall display in a prominent place at all times a notice that the child care arrangement is not required to be licensed and regulated by the Department and is not licensed and regulated by the Department. (1971, c. 803, s. 1; 1997‑506, s. 14; 1999‑130, s. 4; 2003‑192, s. 2; 2005‑416, s. 2.)



§ 110-100: Repealed by Session Laws 1997-506, s. 15.

§ 110‑100:  Repealed by Session Laws 1997‑506, s. 15.



§ 110-101: Repealed by Session Laws 1997-506, s. 16.

§ 110‑101:  Repealed by Session Laws 1997‑506, s. 16.



§ 110-101.1. Corporal punishment banned in certain "nonlicensed" homes.

§ 110‑101.1.  Corporal punishment banned in certain "nonlicensed" homes.

The use of corporal punishment as a form of discipline is prohibited in those child care homes that are not required to be licensed under this Article but that receive State or federal subsidies for child care unless this care is provided to children by their parents, stepparents, grandparents, aunts, uncles, step‑grandparents, or great‑grandparents. Care provided children by their parents, stepparents, grandparents, aunts, uncles, step‑grandparents, or great‑grandparents is not subject to this section. Religious sponsored nonlicensed homes are also exempt from this section. (1993, c. 268, s. 1; 1997‑506, s. 17.)



§ 110-102. Information for parents.

§ 110‑102.  Information for parents.

The Secretary shall provide to each operator of a child care facility a summary of this Article for the parents, guardian, or full‑time custodian of each child receiving child care in the facility to be distributed by the operator. Operators of child care facilities shall provide a copy of the summary to each child's parent, guardian, or full‑time custodian before the child is enrolled in the child care facility. The child's parent, guardian, or full‑time custodian shall sign a statement attesting that he or she received a copy of the summary before the child's enrollment. The summary shall include the name and address of the Secretary and the address of the Commission. The summary shall explain how parents may obtain information on individual child care facilities maintained in public files by the Division of Child Development. The summary shall also include a statement regarding the mandatory duty prescribed in G.S. 7B‑301 of any person suspecting child abuse or neglect has taken place in child care, or elsewhere, to report to the county Department of Social Services. The statement shall include the definitions of child abuse and neglect described in the Juvenile Code in G.S. 7B‑101 and of child abuse described in the Criminal Code in G.S. 14‑318.2 and G.S. 14‑318.4. The statement shall stress that this reporting law does not require that the person reporting reveal the person's identity.

The summary of this Article shall be posted with the facility's license in accordance with G.S. 110‑99. Religious‑sponsored programs operating pursuant to G.S. 110‑106 shall post the summary in a prominent place at all times so that it is easily reviewed by parents. (1971, c. 803, s. 1; 1975, c. 879, s. 15; 1977, c. 1011, s. 3; 1985, c. 757, ss. 155(o), 156(v); 1997‑443, s. 11A.118(a); 1997‑506, s. 18; 1998‑202, s. 13(w); 2003‑196, s. 1.)



§ 110-102.1. Reporting of missing or deceased children.

§ 110‑102.1.  Reporting of missing or deceased children.

(a)        Operators and staff, as defined in G.S. 110‑86(7), and G.S. 110‑91(8), or any adult present with the approval of the care provider in a child care facility as defined in G.S. 110‑86(3) and G.S. 110‑106, upon learning that a child which has been placed in their care or presence is missing, shall immediately report the missing child to law enforcement. For purposes of this Article, a child is anyone under the age of 18.

(b)        If a child dies while in child care, or of injuries sustained in child care, a report of the death must be made by the child care operator to the Secretary within 24 hours of the child's death or on the next working day. (1985, c. 392; 1987, c. 788, s. 12; 1997‑506, s. 19.)



§ 110-102.1A. Unauthorized administration of medication.

§ 110‑102.1A.  Unauthorized administration of medication.

(a)        It is unlawful for an employee, owner, household member, volunteer, or operator of a licensed or unlicensed child care facility as defined in G.S. 110‑86, including child care facilities operated by public schools and nonpublic schools as defined in G.S. 110‑86(2)(f), to willfully administer, without written authorization, prescription or over‑the‑counter medication to a child attending the child care facility. For the purposes of this section, written authorization shall include the child's name, date or dates for which the authorization is applicable, dosage instructions, and signature of the child's parent or guardian. For the purposes of this section, a child care facility operated by a public school does not include kindergarten through twelfth grade classes.

(b)        In the event of an emergency medical condition and the child's parent or guardian is unavailable, it shall not be unlawful to administer medication to a child attending the child care facility without written authorization as required under subsection (a) of this section if the medication is administered with the authorization and in accordance with instructions from a bona fide medical care provider. For purposes of this subsection, the following definitions apply:

(1)        A bona fide medical care provider means an individual who is licensed, certified, or otherwise authorized to prescribe the medication.

(2)        An emergency medical condition means circumstances where a prudent layperson acting reasonably would have believed that an emergency medical condition existed.

(c)        A violation of this section that results in serious injury to the child shall be punished as a Class F felony.

(d)        Any other violation of this section where medication is administered willfully shall be punished as a Class A1 misdemeanor. (2003‑406, s. 2.)



§ 110-102.2. Administrative penalties.

§ 110‑102.2.  Administrative penalties.

For failure to comply with this Article, the Secretary may:

(1)        Issue a written warning and a request for compliance;

(2)        Issue an official written reprimand;

(3)        Place a licensee upon probation until his compliance with this Article has been verified by the Commission or its agent;

(4)        Order suspension of a license for a specified length of time not to exceed one year;

(5)        Permanently revoke a license issued under this Article.

The issuance of an administrative penalty may be appealed as provided in G.S. 110‑90(5) and G.S. 110‑90(9). (1985, c. 757, s. 156(ff); 1987, c. 788, s. 13; c. 827, s. 235.)



§ 110-103. Criminal penalty.

§ 110‑103.  Criminal penalty.

(a)        Any person who violates the provisions of G.S. 110‑98 shall be guilty of a Class 1 misdemeanor. Violations of G.S. 110‑98(2), 110‑99(b), 110‑99(c), and 110‑102 are exempted from the provisions of this subsection.

(b)        It shall be a Class I felony for any person who operates a child care facility to:

(1)        Willfully violate the provisions of G.S. 110‑99(a), or

(2)        Willfully violate the provisions of this Article while providing child care for three or more children, for more than four hours per day on two consecutive days.

(c)        Any person who violates the provisions of this Article and, as a result of the violation, causes serious injury to a child attending the child care facility, shall be guilty of a Class H felony.

(d)        Any person who violates subsection (a) of this section, and has a prior conviction for violating subsection (a), shall be guilty of a Class H felony. (1971, c. 803, s. 1; 1983, c. 297, s. 3; 1985, c. 757, s. 156(gg); 1987, c. 788, s. 14; 1993, c. 539, s. 824; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑506, s. 20; 2003‑192, s. 1.)



§ 110-103.1. Civil penalty.

§ 110‑103.1.  Civil penalty.

(a)        A civil penalty may be levied against any operator of any child care facility who violates any provision of this Article. The penalty shall not exceed one thousand dollars ($1,000) for each violation documented on any given date. Every operator shall be provided a schedule of the civil penalties established by the Commission pursuant to this Article.

(b)        In determining the amount of the penalty, the threat of or extent of harm to children in care as well as consistency of violations shall be considered, and no penalty shall be imposed under this section unless there is a specific finding that this action is reasonably necessary to enforce the provisions of this Article or its rules.

(c)        A person who is assessed a penalty shall be notified of the penalty by registered or certified mail. The notice shall state the reasons for the penalty. If a person fails to pay a penalty, the Secretary shall refer the matter to the Attorney General for collection.

(d)        The clear proceeds of penalties provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1985, c. 757, s. 156(gg); 1987, c. 788, s. 15; c. 827, s. 236; 1991, c. 273, s. 9; 1997‑506, s. 21; 1998‑215, s. 75.)



§ 110-104. Injunctive relief.

§ 110‑104.  Injunctive relief.

The Secretary or the Secretary's designee may seek injunctive relief in the district court of the county in which a child care facility is located against the continuing operation of that child care facility at any time, whether or not any administrative proceedings are pending. The district court may grant injunctive relief, temporary, preliminary, or permanent, when there is any violation of this Article or of the rules promulgated by the Commission or the Commission for Public Health that threatens serious harm to children in the child care facility, or when a final order to deny or revoke a license has been violated, or when a child care facility is operating without a license, or when a child care facility repeatedly violates the provisions of this Article or rules adopted pursuant to it after having been notified of the violation. (1977, c. 4, s. 5; c. 929, s. 3; c. 1011, s. 1; 1985, c. 757, s. 156(hh); 1987, c. 543, s. 7; c. 788, s. 16; c. 827, s. 237; 1997‑506, s. 22; 2007‑182, s. 2.)



§ 110-105. Authority to inspect facilities.

§ 110‑105.  Authority to inspect facilities.

(a)        The Commission shall adopt standards and rules under this subsection which provide for the following types of inspections:

(1)        An initial licensing inspection, which shall not occur until the administrator of the facility receives prior notice of the initial inspection visit;

(2)        A plan for visits to all facilities, including announced and unannounced visits, which shall be confidential unless a court orders its disclosure;

(3)        An inspection that may be conducted without notice, if there is probable cause to believe that an emergency situation exists or there is a complaint alleging a violation of licensure law. When the Department is notified by the county director of social services that the director has received a report of child abuse or neglect in a child care facility, or when the Department is notified by any other person that alleged abuse or neglect has occurred in a facility, the Commission's rules shall provide for an inspection conducted without notice to the child care facility to determine whether the alleged abuse or neglect has occurred. This inspection shall be conducted within seven calendar days of receipt of the report, and when circumstances warrant, additional visits shall be conducted.

The Secretary or the Secretary's designee, upon presenting appropriate credentials to the operator of the child care facility, may perform inspections in accordance with the standards and rules promulgated under this subsection. The Secretary or the Secretary's designee may inspect any area of a building in which there is reasonable evidence that children are in care.

(b)        If an operator refuses to allow the Secretary or the Secretary's designee to inspect the child care facility, the Secretary shall seek an administrative warrant in accordance with G.S. 15‑27.2. (1983, c. 261, s. 1; 1985, c. 757, s. 156(ii); 1987, c. 788, s. 17; c. 827, s. 238; 1991, c. 273, s. 10; 1997‑506, s. 23.)



§ 110-105.1: Repealed by Session Laws 1997-506, s. 24.

§ 110‑105.1:  Repealed by Session Laws 1997‑506, s. 24.



§ 110-105.2. Abuse and neglect violations.

§ 110‑105.2.  Abuse and neglect violations.

(a)        For purposes of this Article, child abuse and neglect, as defined in G.S. 7B‑101 and in G.S. 14‑318.2 and G.S. 14‑318.4, occurring in child care facilities, are violations of the licensure standards and of the licensure law. The Department, local departments of social services, and local law enforcement personnel shall cooperate with the medical community to ensure that reports of child abuse or neglect in child care facilities are properly investigated.

(b)        When an investigation pursuant to G.S. 110‑105(a)(3) substantiates that child abuse or neglect did occur in a child care facility, the Department may issue a written warning which shall specify any corrective action to be taken by the operator. The Department shall make an unannounced visit within one month after issuance of the written warning to determine whether the corrective action has occurred. If the corrective action has not occurred, then the Department may issue a special provisional license.

(c)        When the Department issues a special provisional license pursuant to this section, the Department shall send a letter which states the reasons for the special provisional status, and the license shall specify corrective action that shall be taken by the operator. A special provisional license issued pursuant to this section shall be in effect for no more than six months from issuance. The operator shall post, where parents can see them, the letter stating the reasons for the special provisional status and the special provisional license. Under the terms of the special provisional license, the Secretary may limit enrollment of new children until satisfied the abusive or neglectful situation no longer exists. The Department shall make unannounced visits as often as the Department believes it is necessary during the period the special provisional license is in effect.

(d)        Specific corrective action required by a written warning, special provisional license, or any other administrative penalty authorized by this Article may include the permanent removal of the substantiated abuser or neglecter from child care.

(e)        Nothing in this section shall restrict the Secretary from using any other statutory or administrative remedies available. (1985, c. 757, s. 156(w); 1987, c. 788, s. 19; 1997‑506, s. 25; 1998‑202, s. 13(x); 2003‑407, s. 2.)



§ 110-106. Religious sponsored child care facilities.

§ 110‑106.  Religious sponsored child care facilities.

(a)        The term "religious sponsored child care facility" as used in this section shall include any child care facility or summer day camp operated by a church, synagogue or school of religious charter.

(b)        Procedure Regarding Religious Sponsored Child Care Facilities. 

(1)        Religious sponsored child care facilities shall file with the Department a notice of intent to operate a child care facility and the date it will begin operation at least 30 days prior to that date. Within 30 days after beginning operation, the facility shall provide to the Department written reports and supporting data which show the facility is in compliance with applicable provisions of G.S. 110‑91. After the religious sponsored child care facility has filed this information with the Department, the facility shall be visited by a representative of the Department to ensure compliance with the applicable provisions of G.S. 110‑91.

(2)        Each religious sponsored child care facility shall file with the Department a report indicating that it meets the minimum standards for facilities as provided in the applicable provisions of G.S. 110‑91 as required by the Department. The reports shall be in accordance with rules adopted by the Commission. Each religious sponsored child care facility shall be responsible for supplying with its report the necessary supporting data to show conformity with those minimum standards, including reports from the local and district health departments, local building inspectors, local firemen, volunteer firemen, and other, on forms which shall be provided by the Department.

(3)        It shall be the responsibility of the Department to notify the facility if it fails to meet the minimum requirements. The Secretary shall be responsible for carrying out the enforcement provisions provided by the General Assembly in Article 7 of Chapter 110 including inspection to ensure compliance. The Secretary may issue an order requiring a religious sponsored child care facility which fails to meet the standards established pursuant to this Article to cease operating. A religious sponsored child care facility may request a hearing to determine if it is in compliance with the applicable provisions of G.S. 110‑91. If the Secretary determines that it is not, the Secretary may order the facility to cease operation until it is in compliance.

(4)        Religious sponsored child care facilities including summer day camps shall be exempt from the requirement that they obtain a license and that the license be displayed and shall be exempt from any subsequent rule or regulatory program not dealing specifically with the minimum standards as provided in the applicable provisions of G.S. 110‑91. Nothing in this Article shall be interpreted to allow the State to regulate or otherwise interfere with the religious training offered as a part of any religious sponsored child care program. Nothing in this Article shall prohibit any religious sponsored child care facility from becoming licensed by the State if it so chooses.

(5)        Religious sponsored child care facilities found to be in violation of the applicable provisions of G.S. 110‑91 shall be subject to the injunctive provisions of G.S. 110‑104, except that they may not be enjoined for operating without a license. The Secretary may seek an injunction against any religious sponsored child care facility under the conditions specified in G.S. 110‑104 with the above exception and when any religious sponsored child care facility operates without submitting the required forms and following the procedures required by this Article.

(c)        G.S. 110‑91(8), 110‑91(11), 110‑91(12) do not apply to religious sponsored child care facilities, and these facilities are exempt from any requirements prescribed by subsection (b) of this section that arise out of these provisions.

(d)        No person shall be an operator of nor be employed in a religious sponsored child care facility who has been convicted of a crime involving child neglect, child abuse, or moral turpitude, or who is a habitually excessive user of alcohol or who illegally uses narcotic or other impairing drugs, or who is mentally or emotionally impaired to an extent that may be injurious to children.

(e)        Each religious sponsored child care facility shall be under the direction or supervision of a literate person at least 21 years of age. All staff counted toward meeting the required staff/child ratio shall be at least 16 years old, provided that persons younger than 18 years old work under the direct supervision of a literate staff person at least 21 years old. Effective January 1, 1998, a person operating a religious sponsored child care home must be at least 21 years old and literate. Persons operating religious sponsored child care homes prior to January 1, 1998, shall be at least 18 years old and literate. The definition of literate in G.S. 110‑91(8) shall apply to this subsection. (1983, c. 283, ss. 1, 2; 1985, c. 757, ss. 155(p), 156(k); 1987, c. 788, s. 20; 1997‑506, s. 26.)



§ 110-106.1: Repealed by Session Laws 1997-506, s. 27.

§ 110‑106.1:  Repealed by Session Laws 1997‑506, s. 27.



§ 110-107. Fraudulent misrepresentation.

§ 110‑107.  Fraudulent misrepresentation.

(a)        A person, whether a provider or recipient of child care subsidies or someone claiming to be a provider or recipient of child care subsidies, commits the offense of fraudulent misrepresentation when both of the following occur:

(1)        With the intent to deceive, that person makes a false statement or representation regarding a material fact, or fails to disclose a material fact.

(2)        As a result of the false statement or representation or the omission, that person obtains, attempts to obtain, or continues to receive a child care subsidy for himself or herself or for another person.

(b)        If the child care subsidy is not more than one thousand dollars ($1,000), the person is guilty of a Class 1 misdemeanor. If the child care subsidy is more than one thousand dollars ($1,000), the person is guilty of a Class I felony.

(c)        As used in this section:

(1)        "Child care subsidy" means the use of public funds to pay for day care services for children.

(2)        "Person" means an individual, association, consortium, corporation, body politic, partnership, or other group, entity, or organization. (1999‑279, s. 1.)



§ 110-108: Repealed by Session Laws 2002-126, s. 10.58, effective July 1, 2002.

§ 110‑108: Repealed by Session Laws 2002‑126, s. 10.58, effective July 1, 2002.



§ 110-109: Repealed by Session Laws 2001-424, s. 21.73(a).

§ 110‑109: Repealed by Session Laws 2001‑424, s. 21.73(a).



§§ 110-110 through 110-114. Reserved for future codification purposes.

§§ 110‑110 through 110‑114.  Reserved for future codification purposes.



§§ 110-115 through 110-123: Repealed by Session Laws 1979, c. 815, s. 2.

Article 8.

Child Abuse and Neglect.

§§ 110‑115 through 110‑123:  Repealed by Session Laws 1979, c.  815, s. 2.



§§ 110-124 through 110-127. Reserved for future codification purposes.

§§ 110‑124 through 110‑127.  Reserved for future codification purposes.



§ 110-128. Purposes.

Article 9.

Child Support.

§ 110‑128.  Purposes.

The purposes of this Article are to provide for the financial support of dependent children; to enforce spousal support when a child support order is being enforced; to provide that public assistance paid to dependent children is a supplement to the support required to be provided by the responsible parent; to provide that the payment of public assistance creates a debt to the State; to provide that the acceptance of public assistance operates as an assignment of the right to child support; to provide for the location of absent parents; to provide for a determination that a responsible parent is able to support his children; and to provide for enforcement of the responsible parent's obligation to furnish support and to provide for the establishment and administration of a program of child support enforcement in North Carolina. (1975, c. 827, s. 1; 1977, 2nd Sess., c. 1186, s. 1; 1985, c. 506, s. 2.)



§ 110-129. Definitions.

§ 110‑129.  Definitions.

As used in this Article:

(1)        "Court order" means any judgment or order of the courts of this State or of another state.

(2)        "Dependent child" means any person under the age of 18 who is not otherwise emancipated, married or a member of the armed forces of the United States, or any person over the age of 18 for whom a court orders that support payments continue as provided in G.S. 50‑13.4(c).

(3)        "Responsible parent" means the natural or adoptive parent of a dependent child who has the legal duty to support said child and includes the father of a child born out‑of‑wedlock and the parents of a dependent child who is the custodial or noncustodial parent of the dependent child requiring support. If both the parents of the child requiring support were unemancipated minors at the time of the child's conception, the parents of both minor parents share primary liability for their grandchild's support until both minor parents reach the age of 18 or become emancipated. If only one parent of the child requiring support was an unemancipated minor at the time of the child's conception, the parents of both parents are liable for any arrearages in child support owed by the adult or emancipated parent until the other parent reaches the age of 18 or becomes emancipated.

(4)        "Program" means the Child Support Enforcement Program established and administered pursuant to the provisions of this Article and Title IV‑D of the Social Security Act.

(5)        "Designated representative" means any person or agency designated by a board of county commissioners or the Department of Health and Human Services to administer a program of child support enforcement for a county or region of the State.

(6)        "Disposable income" means any form of periodic payment to an individual, regardless of sources, including but not limited to wages, salary, commission, self‑employment income, bonus pay, severance pay, sick pay, incentive pay, vacation pay, compensation as an independent contractor, worker's compensation, unemployment compensation benefits, disability, annuity, survivor's benefits, pension and retirement benefits, interest, dividends, rents, royalties, trust income and other similar payments, which remain after the deduction of amounts for federal, State, and local taxes, Social Security, and involuntary retirement contributions. However, Supplemental Security Income, Work First Family Assistance, and other public assistance payments shall be excluded from disposable income. For employers, disposable income means "wage" as it is defined by G.S. 95‑25.2(16). Unemployment compensation benefits shall be treated as disposable income only for the purposes of income withholding under the provisions of G.S. 110‑136.4, and the amount withheld shall not exceed twenty‑five percent (25%) of the unemployment compensation benefits.

(7)        "IV‑D case" means a case in which services have been applied for or are being provided by a child support enforcement agency established pursuant to Title IV‑D of the Social Security Act as amended and this Article.

(8)        "Non‑IV‑D case" means any case, other than a IV‑D case, in which child support is legally obligated to be paid.

(9)        "Initiating party" means the party, the attorney for a party, a child support enforcement agency, or the clerk of superior court who initiates an action, proceeding, or procedure as allowed or required by law for the establishment or enforcement of a child support obligation.

(10)      "Mistake of fact" means that the obligor:

a.         Is not in arrears in an amount equal to the support payable for one month; or

b.         Did not request that withholding begin, if withholding is pursuant to a purported request by the obligor for withholding; or

c.         Is not the person subject to the court order of support for the child named in the advance notice of withholding; or

d.         Does not owe the amount of current support or arrearages specified in the advance notice or motion of withholding; or

e.         Has a rate of withholding which exceeds the amount of support specified in the court order.

(11)      "Obligee", in a IV‑D case, means the child support enforcement agency, and in a non‑IV‑D case means the individual to whom a duty of support, whether child support, alimony, or postseparation support, is owed or the individual's legal representative.

(12)      "Obligor" means the individual who owes a duty to make child support payments or payments of alimony or postseparation support under a court order.

(13)      "Payor" means any payor, including any federal, State, or local governmental unit, of disposable income to an obligor. When the payor is an employer, payor means employer as is defined at 29 USC § 203(d) in the Fair Labor Standards Act. (1975, c. 827, s. 1; 1977, 2nd Sess., c. 1186, ss. 2, 3; 1985, c. 592; 1985 (Reg. Sess., 1986), c. 949, s. 1; 1987, c. 764, s. 3; 1989, c. 601, s. 1; 1991, c. 541, s. 3; 1995, c. 518, s. 2; 1997‑443, ss. 11A.118(a), 12.27; 1997‑465, s. 27; 1998‑176, ss. 9, 10.)



§ 110-129.1. Additional powers and duties of the Department.

§ 110‑129.1.  Additional powers and duties of the Department.

(a)        In addition to other powers and duties conferred upon the Department of Health and Human Services, Child Support Enforcement Program, by this Chapter or other State law, the Department shall have the following powers and duties:

(1)        Upon authorization of the Secretary, to issue a subpoena for the production of books, papers, correspondence, memoranda, agreements, or other information, documents, or records relevant to a child support establishment or enforcement proceeding or paternity establishment proceeding. The subpoena shall be signed by the Secretary and shall state the name of the person or entity required to produce the information authorized under this section, and a description of the information compelled to be produced. The subpoena may be served in the manner provided for service of subpoenas under the North Carolina Rules of Civil Procedure. The form of subpoena shall generally follow the practice in the General Court of Justice in North Carolina. Return of the subpoena shall be to the person who issued the subpoena. Upon the refusal of any person to comply with the subpoena, it shall be the duty of any judge of the district court, upon application by the person who issued the subpoena, to order the person subpoenaed to show cause why he should not comply with the requirements, if in the discretion of the judge the requirements are reasonable and proper. Refusal to comply with the subpoena or with the order shall be dealt with as for contempt of court and as otherwise provided by law. Information obtained as a result of a subpoena issued pursuant to this subdivision is confidential and may be used only by the Child Support Enforcement Program in conjunction with a child support establishment or enforcement proceeding or paternity establishment proceeding.

(2)        For the purposes of locating persons, establishing paternity, or enforcing child support orders, the Program shall have access to any information or data storage and retrieval system maintained and used by the Department of Transportation for drivers license issuance or motor vehicle registration, or by a law enforcement agency in this State for law enforcement purposes, as permitted pursuant to G.S. 132‑1.4, except that the Program shall have access to information available to the law enforcement agency pertaining to drivers licenses and motor vehicle registrations issued in other states.

(3)        Establish and implement procedures under which in IV‑D cases either parent or, in the case of an assignment of support, the State may request that a child support order enforced under this Chapter be reviewed and, if appropriate, adjusted in accordance with the most recently adopted uniform statewide child support guidelines prescribed by the Conference of Chief District Court Judges.

(4)        Develop procedures for entering into agreements with financial institutions to develop and operate a data match system as provided under G.S. 110‑139.2.

(5)        Develop procedures for ensuring that when a noncustodial parent providing health care coverage pursuant to a court order changes employers and is eligible for health care coverage from the new employer, the new employer, upon receipt of notice of the order from the Department, enrolls the child in the employer's health care plan.

(6)        Develop and implement an administrative process for paternity establishment in accordance with G.S. 110‑132.2.

(7)        Establish and implement administrative procedures to change the child support payee to ensure that child support payments are made to the appropriate caretaker when custody of the child has changed, in accordance with G.S. 50‑13.4(d).

(8)        Establish and implement expedited procedures to take the following actions relating to the establishment of paternity or to establishment of support orders, without obtaining an order from a judicial tribunal:

a.         Subpoena the parties to undergo genetic testing as provided under G.S. 110‑132.2;

b.         Implement income withholding in accordance with this Chapter;

c.         For the purpose of securing overdue support, increase the amount of monthly support payments by implementation of income withholding procedures established under G.S. 110‑136.4, or by notice and opportunity to contest to an obligor who is not subject to income withholding. Increases under this subdivision are subject to the limitations of G.S. 110‑136.6;

d.         For purposes of exerting and retaining jurisdiction in IV‑D cases, transfer cases between jurisdictions in this State without the necessity for additional filing by the petitioner or service of process upon the respondent.

(9)        Implement and maintain performance standards for each of the State and county child support enforcement offices across the State. The performance standards shall include the following:

a.         Cost per collections.

b.         Consumer satisfaction.

c.         Paternity establishments.

d.         Administrative costs.

e.         Orders established.

f.          Collections on arrearages.

g.         Location of absent parents.

h.         Other related performance measures.

The Department shall monitor the performance of each office and shall implement a system of reporting that allows each local office to review its performance as well as the performance of other local offices. The Department shall publish an annual performance report that includes the statewide and local office performance of each child support office.

(b)        As used in this section, the term "Secretary" means the Secretary of Health and Human Services, the Secretary's designee, or a designated representative as defined under G.S. 110‑129(5).  (1997‑433, s. 2; 1997‑443, s. 11A.122; 1998‑17, s. 1; 2009‑451, s. 10.46.)



§ 110-129.2. State Directory of New Hires established; employers required to report; civil penalties for noncompliance; definitions.

§ 110‑129.2.  State Directory of New Hires established; employers required to report; civil penalties for noncompliance; definitions.

(a)        Directory Established.  There is established the State Directory of New Hires. The Directory shall be developed and maintained by the Department. The Directory shall be a central repository for employment information to assist in the location of persons owing child support, and in the establishment and enforcement of child support orders.

(b)        Employer Reporting.  Every employer in this State shall report to the Directory the hiring of every employee for whom a federal W‑4 form is required to be completed by the employee at the time of hiring. The employer shall report the information required under this section not later than 20 days from the date of hire, or, in the case of an employer who transmits new hire reports magnetically or electronically by two monthly transmissions, not less than 12 nor more than 16 days apart. The Department shall notify employers of the information they must report under this section and of the penalties for not reporting the required information. The required forms must be provided by the Department to employers.

(c)        Report Contents.  Each report required by this section shall contain the name, address, and social security number of the employee, and the name and address of the employer and the employer's identifying number assigned under section 6109 of the Internal Revenue Code of 1986 and the employer's State employer identification number. Reports shall be made on the W‑4 form or, at the option of the employer, an equivalent form, and may be transmitted magnetically, electronically, or by first‑class mail.

(d)        Penalties for Failure to Report.  Upon a finding that an employer has failed to comply with the reporting requirements of this section, the district court shall impose a civil penalty in an amount not to exceed twenty‑five dollars ($25.00). If the court finds that an employer's failure to comply with the reporting requirements is the result of a conspiracy between the employer and the employee to not supply the required report or to supply a false or incomplete report, then the court shall impose upon the employer a civil penalty in an amount not to exceed five hundred dollars ($500.00). Penalties collected under this subsection shall be deposited to the General Fund.

(e)        Entry of Report Data Into Directory.  Within five business days of receipt of the report from the employer, the Department shall enter the information from the report into the Directory.

(f)         Notice to Employer to Withhold.  Within two business days of the date the information was entered into the Directory, the Department or its designated representative as defined under G.S. 110‑129(5) shall transmit notice to the employer of the newly hired employee directing the employer to withhold from the income of the employee an amount equal to the monthly or other periodic child support obligation, including any past‑due support obligation of the employee and subject to the limitations of G.S. 110‑136.6, unless the employee's income is not subject to withholding.

(g)        Other Uses of Directory Information.  The following agencies may access information entered into the Directory from employer reports for the purposes stated:

(1)        The Employment Security Commission for the purpose of administering employment security programs.

(2)        The North Carolina Industrial Commission for the purpose of administering workers' compensation programs.

(3)        The Department of Revenue for the purpose of administering the taxes it has a duty to collect under Chapter 105 of the General Statutes.

(h)        Department May Contract for Services.  The Department may contract with other State or private entities to perform the services necessary to implement this section.

(i)         Information Confidential.  Except as otherwise provided in this section, information contained in the Directory is confidential and may be used only by the State Child Support Enforcement Program.

(j)         Definitions.  As used in this section, unless the context clearly requires otherwise, the term:

(1)        "Business day" means a day on which State offices are open for business.

(2)        "Department" means the Department of Health and Human Services.

(3)        "Employee" means an individual who is an employee within the meaning of Chapter 24 of the Internal Revenue Code of 1986. The term "employee" does not include an employee of a federal or State agency performing intelligence or counterintelligence functions, if the head of the agency has determined that reporting information as required under this section could endanger the safety of the employee or compromise an ongoing investigation or intelligence mission.

(4)        "Employer" has the meaning given the term in section 3401(d) of the Internal Revenue Code of 1986 and includes persons who are governmental entities and labor organizations. The term "labor organization" shall have the meaning given that term in section 2(5) of the National Labor Relations Act, and includes any entity which is used by the organization and an employer to carry out requirements described in section 8(f)(3) of the National Labor Relations Act of an agreement between the organization and the employer. (1997‑433, s. 1; 1997‑443, s. 11A.122; 1998‑17, s. 1; 1999‑438, s. 30.)



§ 110-130. Action by the designated representatives of the county commissioners.

§ 110‑130.  Action by the designated representatives of the county commissioners.

Any county interested in the paternity and/or support of a dependent child may institute civil or criminal proceedings against the responsible parent of the child, or may take up and pursue any paternity and/or support action commenced by the mother, custodian or guardian of the child. Such action shall be undertaken by the designated representative in the county where the mother of the child resides or is found, in the county where the father resides or is found, or in the county where the child resides or is found. Any legal proceeding instituted under this section may be based upon information or belief. The parent of the child may be subpoenaed for testimony at the trial of the action to establish the paternity of and/or to obtain support for the child either instituted or taken up by the designated representative of the county commissioners. The husband‑wife privilege shall not be grounds for excusing the mother or father from testifying at the trial nor shall said privilege be grounds for the exclusion of confidential communications between husband and wife. If a parent called for examination declines to answer upon the grounds that his testimony may tend to incriminate him, the court may require him to answer in which event he shall not thereafter be prosecuted for any criminal act involved in the conception of the child whose paternity is in issue and/or for whom support is sought, except for perjury committed in this testimony. (1975, c. 827, s. 1; 1977, 2nd Sess., c. 1186, s. 4; 1985, c. 410.)



§ 110-130.1. Non-Work First services.

§ 110‑130.1.  Non‑Work First services.

(a)        All child support collection and paternity determination services provided under this Article to recipients of public assistance shall be made available to any individual not receiving public assistance in accordance with federal law and as contractually authorized by the nonrecipient, upon proper application and payment of a nonrefundable application fee of twenty‑five dollars ($25.00). The fee shall be reduced to ten dollars ($10.00) if the individual applying for the services is indigent. An indigent individual is an individual whose gross income does not exceed one hundred percent (100%) of the federal poverty guidelines issued each year in the Federal Register by the U.S. Department of Health and Human Services. For the purposes of this subsection, the term "gross income" has the same meaning as defined in G.S. 105‑134.1.

In the case of an individual who has never received assistance under a State program funded pursuant to Title IV‑A of the Social Security Act and for whom the State has collected and disbursed to the family in a federal fiscal year at least five hundred dollars ($500.00) of support, the State shall impose an annual fee of twenty‑five dollars ($25.00) for each case in which services are furnished. The child support agency shall retain the fee from support collected on behalf of the individual. However, the child support agency shall not retain the fee from the first five hundred dollars ($500.00) collected. The child support agency shall use the fee to support the ongoing operation of the program.

(b)        Repealed by Session Laws 1989, c. 490.

(b1)      In cases in which a public assistance debt which accrued pursuant to G.S. 110‑135 remains unrecovered, support payments shall be transmitted to the Department of Health and Human Services for appropriate distribution. When services are terminated and all costs and any public assistance debts have been satisfied, the support payment shall be redirected to the client.

(c)        Actions or proceedings to establish, enforce, or modify a duty of support or establish paternity as initiated under this Article shall be brought in the name of the county or State agency on behalf of the public assistance recipient or nonrecipient client. Collateral disputes between a custodial parent and noncustodial parent, involving visitation, custody and similar issues, shall be considered only in separate proceedings from actions initiated under this Article. The attorney representing the designated representative of programs under Title IV‑D of the Social Security Act shall be deemed attorney of record only for proceedings under this Article, and not for the separate proceedings. No attorney/client relationship shall be considered to have been created between the attorney who represents the child support enforcement agency and any person by virtue of the action of the attorney in providing the services required.

(c1)      The Department is hereby authorized to use the electronic and print media in attempting to locate absent and deserting parents. Due diligence must be taken to ensure that the information used is accurate or has been verified. Print media shall be under no obligation or duty, except that of good faith, to anyone to verify the correctness of any information furnished to it by the Department or county departments of social services.

(d)        Any fee imposed by the North Carolina Department of Revenue or the Secretary of the Treasury to cover their costs of withholding for non‑Work First arrearages certified for the collection of past due support from State or federal income tax refunds shall be borne by the client by deducting the fee from the amount collected.

Any income tax refund offset amounts which are subsequently determined to have been incorrectly withheld and distributed to a client, and which must be refunded by the State to a responsible parent or the nondebtor spouse, shall constitute a debt to the State owed by the client. (1983, c. 527, s. 1; 1985, c. 781, ss. 1‑5; 1985 (Reg. Sess., 1986), c. 931, ss. 1‑3; 1989, c. 490; 1995, c. 538, s. 3; 1997‑223, s. 2; 1997‑443, ss. 11A.118(a), 12.28; 2007‑460, s. 1.)



§ 110-130.2. Collection of spousal support.

§ 110‑130.2.  Collection of spousal support.

Spousal support shall be collected for a spouse or former spouse with whom the absent parent's child is living when a child support order is being enforced under this Article. However, the spousal support shall be collected: (i) only if there is an order establishing the support obligation with respect to such spouse; and (ii) only if an order establishing the support obligation with respect to the child is being enforced under this Article. The Child Support Enforcement Program is not authorized to assist in the establishment of a spousal support obligation. (1985, c. 506, s. 1.)



§ 110-131. Compelling disclosure of information respecting the nonsupporting responsible parent of a child receiving public assistance.

§ 110‑131.  Compelling disclosure of information respecting the nonsupporting responsible parent of a child receiving public assistance.

(a)        If a parent of any dependent child receiving public assistance fails or refuses to cooperate with the county in locating and securing support from a nonsupporting responsible parent, this parent may be cited to appear before any judge of the district court and compelled to disclose such information under oath and/or may be declared ineligible for public assistance by the county department of social services for as long as he fails to cooperate.

(b)        Any parent who, having been cited to appear before a judge of the district court pursuant to subsection (a), fails or refuses to appear or fails or refuses to provide the information requested may be found to be in contempt of said court and may be fined not more than one hundred dollars ($100.00) or imprisoned not more than six months or both.

(c)        Any parent who is declared ineligible for public assistance by the county department of social services shall have his needs excluded from consideration in determining the amount of the grant, and the needs of the remaining family members shall be met in the form of a protective payment in accordance with G.S. 108‑50. (1975, c. 827, s. 1.)



§ 110-131.1. Notice; due process requirements met.

§ 110‑131.1.  Notice; due process requirements met.

In any child support enforcement proceeding the trial court may deem State due process requirements for notice and service of process to be met with respect to the nonmoving party, upon delivery of written notice in accordance with the notice requirements of Chapter 1A‑1, Rule 5(b) of the Rules of Civil Procedure with respect to all pleadings subsequent to the original complaint. (1997‑433, s. 2.3; 1998‑17, s. 1.)



§ 110-132. Affidavit of parentage and agreement to support.

§ 110‑132.  Affidavit of parentage and agreement to support.

(a)        In lieu of or in conclusion of any legal proceeding instituted to establish paternity, the written affidavits of parentage executed by the putative father and the mother of the dependent child shall constitute an admission of paternity and shall have the same legal effect as a judgment of paternity for the purpose of establishing a child support obligation, subject to the right of either signatory to rescind within the earlier of:

(1)        60 days of the date the document is executed, or

(2)        The date of entry of an order establishing paternity or an order for the payment of child support.

In order to rescind, a challenger must request the district court to order the rescission and to include in the order specific findings of fact that the request for rescission was filed with the clerk of court within 60 days of the signing of the document. The court must also find that all parties, including the child support enforcement agency, if appropriate, have been served in accordance with Rule 4 of the North Carolina Rules of Civil Procedure. In the event the court orders rescission and the putative father is thereafter found not to be the father of the child, then the clerk of court shall send a copy of the order of rescission to the State Registrar of Vital Statistics. Upon receipt of an order of rescission, the State Registrar shall remove the putative father's name from the birth certificate. In the event that the putative father defaults or fails to present or prosecute the issue of paternity, the trial court shall find the putative father to be the biological father as a matter of law.

After 60 days have elapsed, execution of the document may be challenged in court only upon the basis of fraud, duress, mistake, or excusable neglect. The burden of proof shall be on the challenging party, and the legal responsibilities, including child support obligations, of any signatory arising from the executed documents may not be suspended during the challenge except for good cause shown.

A written agreement to support the child by periodic payments, which may include provision for reimbursement for medical expenses incident to the pregnancy and the birth of the child, accrued maintenance and reasonable expense of prosecution of the paternity action, when acknowledged as provided herein, filed with, and approved by a judge of the district court at any time, shall have the same force and effect as an order of support entered by that court, and shall be enforceable and subject to modification in the same manner as is provided by law for orders of the court in such cases. The written affidavit shall contain the social security number of the person executing the affidavit. Voluntary agreements to support shall contain the social security number of each of the parties to the agreement. The written affidavits and agreements to support shall be sworn to before a certifying officer or notary public or the equivalent or corresponding person of the state, territory, or foreign country where the affirmation, acknowledgment, or agreement is made, and shall be binding on the person executing the same whether the person is an adult or a minor. The child support enforcement agency shall ensure that the mother and putative father are given oral and written notice of the legal consequences and responsibilities arising from the signing of an affidavit of parentage and of any alternatives to the execution of an affidavit of parentage. The mother shall not be excused from making the affidavit on the grounds that it may tend to disgrace or incriminate her; nor shall she thereafter be prosecuted for any criminal act involved in the conception of the child as to whose paternity she attests.

(b)        At any time after the filing with the district court of an affidavit of parentage, upon the application of any interested party, the court or any judge thereof shall cause a summons signed by him or by the clerk or assistant clerk of superior court, to be issued, requiring the putative father to appear in court at a time and place named therein, to show cause, if any he has, why the court should not enter an order for the support of the child by periodic payments, which order may include provision for reimbursement for medical expenses incident to the pregnancy and the birth of the child, accrued maintenance and reasonable expense of the action under this subsection on the affidavit of parentage previously filed with said court. The court may order the responsible parents in a IV‑D establishment case to perform a job search, if the responsible parent is not incapacitated. This includes IV‑D cases in which the responsible parent is a noncustodial mother or a noncustodial father whose  affidavit of parentage has been filed with the court or when paternity is not at issue for the child. The court may further order the responsible parent to participate in the work activities, as defined in 42 U.S.C. § 607, as the court deems appropriate. The amount of child support payments so ordered shall be determined as provided in G.S. 50‑13.4(c). The prior judgment as to paternity shall be res judicata as to that issue and shall not be reconsidered by the court. (1975, c. 827, s. 1; 1977, 2nd Sess., c. 1186, ss. 5, 6; 1981, c. 275, s. 8; 1989, c. 529, s. 8; 1997‑433, s. 4.7; 1998‑17, s. 1; 1999‑293, s. 1; 2001‑237, s. 2.)



§ 110-132.1. Paternity determination by another state entitled to full faith and credit.

§ 110‑132.1.  Paternity determination by another state entitled to full faith and credit.

A paternity determination made by another state:

(1)        In accordance with the laws of that state, and

(2)        By any means that is recognized in that state as establishing paternity

shall be entitled to full faith and credit in this State. (1993 (Reg. Sess., 1994), c. 733, s. 2.)



§ 110-132.2. Expedited procedures to establish paternity in IV-D cases.

§ 110‑132.2.  Expedited procedures to establish paternity in IV‑D cases.

(a)        In a IV‑D court action, a local child support enforcement office may, without obtaining a court order, subpoena a minor child, the minor child's mother, and the putative father of the minor child (including the mother's husband, if different from the putative father) to appear for the purpose of undergoing blood or genetic testing to establish paternity. A subpoena issued pursuant to this section must be served in accordance with Rule 4 of the North Carolina Rules of Civil Procedure. Refusal to comply with a subpoena may be dealt with as for contempt of court, and as otherwise provided under law. A party may contest the results of the genetic or blood test. If the results are contested, the agency shall, upon request and advance payment by the contestant, obtain additional testing.

(b)        A person subpoenaed to submit to testing pursuant to subsection (a) of this section may contest the subpoena. To contest the subpoena, a person must, within 15 days of receipt of the subpoena, request a hearing in the county where the local child support enforcement office that issued the subpoena is located. The hearing shall be before the district court and notice of the hearing must be served by the petitioner on all parties to the proceeding. Service shall be in accordance with Rule 4 of the North Carolina Rules of Civil Procedure. The hearing shall be held and a determination made within 30 days of the petitioner's request for hearing as to whether the petitioner must comply with the subpoena to undergo testing. If the trial court determines that the petitioner must comply with the subpoena, the determination shall not prejudice any defenses the petitioner may present at any future paternity litigation. (1997‑433, s. 4.11; 1998‑17, s. 1.)



§ 110-133. Agreements of support.

§ 110‑133.  Agreements of support.

In lieu of or in conclusion of any legal proceeding instituted to obtain support from a responsible parent for a dependent child born of the marriage, a written agreement to support the child by periodic payments executed by the responsible parent when acknowledged before a certifying officer or notary public or the equivalent or corresponding person of the state, territory, or foreign country where the acknowledgment is made and filed with and approved by a judge of the district court in the county where the custodial parent of the child resides or is found, or in the county where the noncustodial parent resides or is found, or in the county where the child resides or is found shall have the same force and effect, retroactively and prospectively, in accordance with the terms of the agreement, as an order of support entered by the court, and shall be enforceable and subject to modification in the same manner as is provided by law for orders of the court in such cases. A responsible parent executing a written agreement under this section shall provide on the agreement the responsible parent's social security number. (1975, c. 827, s. 1; 1977, 2nd Sess., c. 1186, s. 7; 1995, c. 538, s. 5; 1997‑433, s. 4.8; 1998‑17, s. 1.)



§ 110-134. Filing of affidavits, agreements, and orders; fees.

§ 110‑134.  Filing of affidavits, agreements, and orders; fees.

All affidavits, agreements, and resulting orders entered into under the provisions of G.S. 110‑132 and G.S. 110‑133 shall be filed by the clerk of superior court in the county in which they are entered. The filing fee for the institution of an action through the entry of an order under either of these provisions shall be four dollars ($4.00). (1975, c. 827, s. 1; 1977, 2nd Sess., c. 1186, s. 8; 2001‑237, s. 3.)



§ 110-135. Debt to State created.

§ 110‑135.  Debt to State created.

Acceptance of public assistance by or on behalf of a dependent child creates a debt, in the amount of public assistance paid, due and owing the State by the responsible parent or parents of the child. Provided, however, that in those cases in which child support was required to be paid incident to a court order during the time of receipt of public assistance, the debt shall be limited to the amount specified in such court order. This liability shall attach only to public assistance granted subsequent to June 30, 1975, and only with respect to the period of time during which public assistance is granted, and only if the responsible parent or parents were financially able to furnish support during this period.

The United States, the State of North Carolina, and any county within the State which has provided public assistance to or on behalf of a dependent child shall be entitled to share in any sum collected under this section, and their proportionate parts of such sum shall be determined in accordance with the matching formulas in use during the period for which assistance was paid.

No action to collect such debt shall be commenced after the expiration of five years subsequent to the receipt of the last grant of public assistance. The county attorney or an attorney retained by the county and/or State shall represent the State in all proceedings brought under this section.

A past‑due public assistance debt as described in this section may be deemed negotiable and subject to reduction if the public assistance debt is not less than fifteen thousand dollars ($15,000) and the responsible parent continues to be obligated to pay current child support. Upon agreement between the State and the responsible parent, and upon approval of the court upon an inquiry into the financial status of the obligor, the responsible parent shall pay all child support payments, including payments due on child support arrears, entered by a valid court order for a 24‑month period of time. Upon the timely payment of each court‑ordered child support obligation during the full 24‑month period, including payments due on child support arrears, the State shall reduce the responsible parent's public assistance debt by two‑thirds. If the responsible parent is late or defaults on any single payment during the 24‑month period, no portion of the public assistance debt shall be reduced. The responsible parent may attempt to achieve 24 consecutive months of child support payments as often as possible in order to reduce his or her public assistance debt. However, once the responsible parent's public assistance debt has been reduced by two‑thirds because of the successful completion of this agreement, the responsible parent shall no longer be eligible for this program. The reduction of public assistance debt as set forth in this section shall be in addition to all other remedies available to the State for the retirement of the debt. This program shall not prevent the State from taking any and all other measures available by law.

Upon the termination of a child support obligation due to the death of the obligor, the Department shall determine whether the obligor's estate contains sufficient assets to satisfy any child support arrearages. If sufficient assets are available, the Department shall attempt to collect the arrearage. (1975, c. 827, s. 1; 1977, 2nd Sess., c. 1186, ss. 9, 10; 2003‑288, s. 1.1; 2005‑389, s. 2.)



§ 110-136. Garnishment for enforcement of child-support obligation.

§ 110‑136.  Garnishment for enforcement of child‑support obligation.

(a)        Notwithstanding any other provision of the law, in any case in which a responsible parent is under a court order or has entered into a written agreement pursuant to G.S. 110‑132 or 110‑133 to provide child support, a judge of the district court in the county where the mother of the child resides or is found, or in the county where the father resides or is found, or in the county where the child resides or is found may enter an order of garnishment whereby no more than forty percent (40%) of the responsible parent's monthly disposable earnings shall be garnished for the support of his minor child. For purposes of this section, "disposable earnings" is defined as that part of the compensation paid or payable to the responsible parent for personal services, whether denominated as wages, salary, commission, bonus, or otherwise (including periodic payments pursuant to a pension, retirement, or other deferred compensation program) which remains after the deduction of any amounts required by law to be withheld. The garnishee is the person, firm, association, or corporation by whom the responsible parent is employed.

(b)        The mother, father, custodian, or guardian of the child or any designated representative interested in the support of a dependent child may move the court for an order of garnishment. The motion shall be verified and shall state that the responsible parent is under court order or has entered into a written agreement pursuant to G.S. 110‑132 or 110‑133 to provide child support, that said parent is delinquent in such child support or has been erratic in making child‑support payments, the name and address of the employer of the responsible parent, the responsible parent's monthly disposable earnings from said employer (which may be based upon information and belief), and the amount sought to be garnished, not to exceed forty percent (40%) of the responsible parent's monthly disposable earnings. The motion for the wage garnishment order along with a motion to join the alleged employer as a third‑party garnishee defendant shall be served on both the responsible parent and the alleged employer in accordance with the provisions of G.S. 1A‑1, Rules of Civil Procedure. The time period for answering or otherwise responding to pleadings, motions and other papers issued pursuant to this section shall be in accordance with the time periods set forth in G.S. 1A‑1, Rules of Civil Procedure, except that the alleged employer third‑party garnishee shall have 10 days from the date of service of process to answer both the motion to join him as a defendant garnishee and the motion for the wage garnishment order.

(b1)      In addition to the foregoing method for instituting a continuing wage garnishment proceeding for child support through motion, the mother, father, custodian, or guardian of the child or any designated representative interested in the support of a dependent child may in an independent proceeding petition the court for an order of continuing wage garnishment. The petition shall be verified and shall state that the responsible parent is under court order or has entered into a written agreement pursuant to G.S. 110‑132 or 110‑133 to provide child support, that said parent is delinquent in such child support or has been erratic in making child‑support payments, the name and address of the alleged‑employer garnishee of the responsible parent, the responsible parent's monthly disposable earnings from said employer (which may be based on information and belief), and the amount sought to be garnished, not to exceed forty percent (40%) of the responsible parent's monthly disposable earnings. The petition shall be served on both the responsible parent and his alleged employer in accordance with the provisions for service of process set forth in G.S. 1A‑1, Rule 4. The time period for answering or otherwise responding to process issued pursuant to this section shall be in accordance with the time periods set forth in G.S. 1A‑1, Rules of Civil Procedure.

(c)        Following the hearing held pursuant to this section, the court may enter an order of garnishment not to exceed forty percent (40%) of the responsible parent's monthly disposable earnings. If an order of garnishment is entered, a copy of same shall be served on the responsible parent and the garnishee either personally or by certified or registered mail, return receipt requested. The order shall set forth sufficient findings of fact to support the action by the court and the amount to be garnished for each pay period. The amount garnished shall be increased by an additional one dollar ($1.00) processing fee to be assessed and retained by the employer for each payment under the order. The order shall be subject to review for modification and dissolution upon the filing of a motion in the cause.

(d)        Upon receipt of an order of garnishment, the garnishee shall transmit without delay to the State Child Support Collection and Disbursement Unit the amount ordered by the court to be garnished. These funds shall be disbursed to the party designated by the court which in those cases of dependent children receiving public assistance shall be the North Carolina Department of Health and Human Services.

(e)        Any garnishee violating the terms of an order of garnishment shall be subject to punishment as for contempt. (1975, c. 827, s. 1; 1977, 2nd Sess., c. 1186, ss. 11, 12; 1979, c. 386, ss. 1‑8; 1983 (Reg. Sess., 1984), c. 1047, s. 1; 1985, c. 660, s. 2; 1997‑443, s. 11A.118(a); 1999‑293, s. 17.)



§ 110-136.1. Assignment of wages for child support.

§ 110‑136.1.  Assignment of wages for child support.

Pursuant to G.S. 50‑13.4(f)(1), the court may require the responsible parent to execute an assignment of wages, salary, or other income due or to become due whenever his employer's voluntary written acceptance of the wage assignment under G.S. 95‑31 is filed with the court. Such acceptance remains effective until the employer files an express written revocation with the court. The amount assigned shall be increased by an additional one dollar ($1.00) processing fee to be assessed and retained by the employer for each payment under the order. (1981, c. 275, s. 7; 1983 (Reg. Sess., 1984), c. 1047, s. 2.)



§ 110-136.2. Use of unemployment compensation benefits for child support.

§ 110‑136.2.  Use of unemployment compensation benefits for child support.

(a)        A responsible parent may voluntarily assign unemployment compensation benefits to a child support agency to satisfy a child support obligation or a child support enforcement agency may request a responsible parent to voluntarily assign unemployment benefits to satisfy a child support obligation. An assignment of less than the full amount of the support obligation shall not relieve the responsible parent of liability for the remaining amount.

(b)        Upon notification of a voluntary assignment by the Department of Health and Human Services, the Employment Security Commission shall deduct and withhold the amount assigned by the responsible parent as provided in G.S. 96‑17.

(c)        Any amount deducted and withheld shall be paid by the Employment Security Commission to the Department of Health and Human Services for distribution as required by federal law.

(d)        Voluntary assignment of unemployment compensation benefits shall remain effective until the Employment Security Commission receives notification from the Department of Health and Human Services of an express written revocation by the responsible parent.

(e)        The Department of Health and Human Services shall ensure that payments received under this section are properly credited against the responsible parent's child support obligation.

(f)         In the absence of a voluntary assignment of unemployment compensation benefits, the Department of Health and Human Services shall implement income withholding as provided in this Article for IV‑D cases. The amount withheld shall not exceed twenty‑five percent (25%) of the unemployment compensation benefits. Notice of the requirement to withhold shall be served upon the Employment Security Commission and payment shall be made by the Employment Security Commission directly to the Department of Health and Human Services pursuant to G.S. 96‑17 or to another state under G.S. 52C‑5‑501. Except for the requirement to withhold from unemployment compensation benefits and the forwarding of withheld funds to the Department of Health and Human Services or to another state under G.S. 52C‑5‑501, the Employment Security Commission is exempt from the provisions of G.S. 110‑136.8. (1983, c. 33, s. 1; 1987, c. 764, ss. 1, 2; 1997‑443, s. 11A.118(a); 1999‑293, s. 6.)



§ 110-136.3. Income withholding procedures; applicability.

§ 110‑136.3.  Income withholding procedures; applicability.

(a)        Required Contents of Support Orders. All child support orders, civil or criminal, entered or modified in the State in IV‑D cases shall include a provision ordering income withholding to take effect immediately. All child support orders, civil or criminal, initially entered in the State in non‑IV‑D cases on or after January 1, 1994, shall include a provision ordering income withholding to take effect immediately as provided in G.S. 110‑136.5(c1), unless one of the exceptions specified in G.S. 110‑136.5(c1) applies. A non‑IV‑D child support order that contains an income withholding requirement and a IV‑D child support order shall:

(1)        Require the obligor to keep the clerk of court or IV‑D agency informed of the obligor's current residence and mailing address;

(2),(2a)  Repealed by Session Laws 1993, c. 517, s. 1.

(3)        Require the obligor to cooperate fully with the initiating party in the verification of the amount of the obligor's disposable income;

(4)        Require the custodial party to keep the obligor informed of (i) the custodial party's disposable income and the amount and effective date of any substantial change in this disposable income and (ii) the current residence and mailing address of the child, unless the court has determined that notice to the obligor is inappropriate because the obligor has made verbal or physical threats that constitute domestic violence under Chapter 50B of the General Statutes; and

(5)        Require the obligor to keep the initiating party informed of the name and address of any payor of the obligor's disposable income and of the amount and effective date of any substantial change in this disposable income.

(a1)      Payment Plan/Work Requirement for Past‑Due Support. In any IV‑D case in which an obligor owes past‑due support and income withholding has been ordered but cannot be implemented against the obligor, the court may order the obligor to pay the support in accordance with a payment plan approved by the court and, if the obligor is subject to the payment plan and is not incapacitated, the court may order the obligor to participate in such work activities, as defined under 42 U.S.C. § 607, as the court deems appropriate.

(b)        When obligor subject to withholding.

(1)        In IV‑D cases in which a new or modified child support order is entered on or after October 1, 1989, an obligor is subject to income withholding immediately upon entry of the order. In IV‑D cases in which the child support order was entered prior to October 1, 1989, an obligor shall become subject to income withholding on the date on which the obligor fails to make legally obligated child support payments in an amount equal to the support payable for one month, or the date on which the obligor or obligee requests withholding.

(2)        In non‑IV‑D cases in which the child support order was entered prior to January 1, 1994, an obligor shall be subject to income withholding on the earliest of:

a.         The date on which the obligor fails to make legally obligated child support payments in an amount equal to the support payable for one month;

b.         The date on which the obligor requests withholding; or

c.         The date on which the court determines, pursuant to a motion or independent action filed by the obligee under G.S. 110‑136.5(a), that the obligor is or has been delinquent in making child support payments or has been erratic in making child support payments.

(3)        In IV‑D child support cases in which an order was issued or modified in this State prior to October 1, 1996, and in which the obligor is not otherwise subject to withholding, the obligor shall become subject to withholding if the obligor fails to make legally obligated child support payments in an amount equal to the support payable for one month.

(4)        In the enforcement of alimony or postseparation support orders pursuant to G.S. 110‑130.2, an obligor shall become subject to income withholding on the earlier of:

a.         The date on which the obligor fails to make legally obligated alimony or postseparation payments; or

b.         The date on which the obligor or obligee requests withholding.

(c)        Repealed by Session Laws 1993, c. 517, s. 1.

(d)        Interstate cases. An interstate case is one in which a child support order of one state is to be enforced in another state.

(1)        In interstate cases withholding provisions shall apply to a child support order of this or any other state. A petition addressed to this State to enforce a child support order of another state or a petition from an initiating party in this State addressed to another state to enforce a child support order entered in this State shall include:

a.         A certified copy of the support order with all modifications, including any income withholding notice or order still in effect;

b.         A copy of the income withholding law of the jurisdiction which issued the support order, provided that this jurisdiction has a withholding law;

c.         A sworn statement of arrearages;

d.         The name, address, and social security number of the obligor, if known;

e.         The name and address of the obligor's employer or of any other source of income of the obligor derived in the state in which withholding is sought; and

f.          The name and address of the agency or person to whom support payments collected by income withholding shall be transmitted.

(2)        The law of the state in which the support order was entered shall apply in determining when withholding shall be implemented and interpreting the child support order. The law and procedures of the state where the obligor is employed shall apply in all other respects.

(3)        Except as otherwise provided by subdivision (2), income withholding initiated under this subsection is subject to all of the notice, hearing and other provisions of Chapter 110.

(4)        In all interstate cases notices and orders to withhold shall be served upon the payor by a North Carolina agency or judicial officer. In all interstate non‑IV‑D cases, the advance notice to the obligor shall be served pursuant to G.S. 1A‑1, Rule 4, Rules of Civil Procedure.

(5)        For purposes of enforcing a petition under this subsection, jurisdiction is limited to the purposes of income withholding and Chapter 52A of the General Statutes shall not apply. Nothing in this subsection precludes any remedy otherwise available in a proceeding under Chapter 52A of the General Statutes.

(d1)      Recodified as § 110‑139(c1) by Session Laws 2001‑237, s. 5.

(e)        Procedures and regulations. Procedures, rules, regulations, forms, and instructions necessary to effect the income withholding provisions of this Article shall be established by the Secretary of the Department of Health and Human Services or the Secretary's designee and the Administrative Office of the Courts. Forms and instructions shall be sent with each order or notice of withholding. (1985 (Reg. Sess., 1986), c. 949, s. 2; 1987, c. 589, s. 1; 1989, c. 601, s. 2; 1993, c. 517, s. 1; 1997‑433, ss. 3, 6.1; 1997‑443, s. 11A.118(a); 1998‑17, s. 1; 1998‑176, s. 4; 2000‑140, s. 20(b); 2001‑237, s. 5.)



§ 110-136.4. Implementation of withholding in IV-D cases.

§ 110‑136.4.  Implementation of withholding in IV‑D cases.

(a)        Withholding based on arrearages or obligor's request.

(1)        Advance notice of withholding. When an obligor in a IV‑D case becomes subject to income withholding, the obligee shall, after verifying the obligor's current employer or other payor, wages or other disposable income, and mailing address, serve the obligor with advance notice of withholding in accordance with G.S. 1A‑1, Rule 4, Rules of Civil Procedure.

(2)        Contents of advance notice. The advance notice to the obligor shall contain, at a minimum, the following information:

a.         Whether the proposed withholding is based on the obligor's failure to make legally obligated child support, alimony or postseparation support payments on the obligor's request for withholding, on the obligee's request for withholding, or on the obligor's eligibility for withholding under G.S. 110‑136.3(b)(3);

b.         The amount of overdue child support, overdue alimony or postseparation support payments, the total amount to be withheld, and when the withholding will occur;

c.         The name of each child or person for whose benefit the child support, alimony or postseparation support payments are due and information sufficient to identify the court order under which the obligor has a duty to support the child, spouse, or former spouse;

d.         The amount and sources of disposable income;

e.         That the withholding will apply to the obligor's wages or other sources of disposable income from current payors and all subsequent payors once the procedures under this section are invoked;

f.          An explanation of the obligor's rights and responsibilities pursuant to this section;

g.         That withholding will be continued until terminated pursuant to G.S. 110‑136.10.

(3)        Contested withholding. The obligor may contest the withholding only on the basis of a mistake of fact, except that G.S. 110‑129(10)(a) is not applicable if withholding is based on the obligor's or obligee's request for withholding. To contest the withholding, the obligor must, within 10 days of receipt of the advance notice of withholding, request a hearing in the county where the support order was entered before the district court and give notice to the obligee specifying the mistake of fact upon which the hearing request is based. If the asserted mistake of fact can be resolved by agreement between the obligee and the obligor, no hearing shall occur. Otherwise, a hearing shall be held and a determination made, within 30 days of the obligor's receipt of the advance notice of withholding, as to whether the asserted mistake of fact is valid. No withholding shall occur pending the hearing decision. The failure to hold a hearing within 30 days shall not invalidate an otherwise properly entered order. If it is determined that a mistake of fact exists, no withholding shall occur. Otherwise, within 45 days of the obligor's receipt of the advance notice of withholding, the obligee shall serve the payor, pursuant to G.S. 1A‑1, Rule 5, Rules of Civil Procedure, with notice of his obligation to withhold, and shall mail a copy of such notice to the obligor and file a copy with the clerk. In the event of appeal, withholding shall not be stayed. If the appeal is concluded in favor of the obligor, the obligee shall promptly repay sums wrongfully withheld and notify the payor to cease withholding.

(4)        Uncontested withholding. If the obligor does not contest the withholding within the 10‑day response period, the obligee shall serve the payor, pursuant to G.S. 1A‑1, Rule 5, Rules of Civil Procedure, with notice of his obligation to withhold, and shall mail a copy of such notice to the obligor and file a copy with the clerk.

(5)        Payment not a defense to withholding. The payment of overdue support shall not be a basis for terminating or not implementing withholding.

(6)        Inability to implement withholding. When an obligor is subject to withholding, but withholding under this section cannot be implemented because the obligor's location is unknown, because the extent and source of his disposable income cannot be determined, or for any other reason, the obligee shall either request the clerk of superior court to initiate enforcement proceedings under G.S. 15A‑1344.1(d) or G.S. 50‑13.9(d) or take other appropriate available measures to enforce the support obligation.

(b)        Immediate income withholding. When a new or modified child support order is entered, the district court judge shall, after hearing evidence regarding the obligor's disposable income, place the obligor under an order for immediate income withholding. The IV‑D agency shall serve the payor pursuant to G.S. 1A‑1, Rule 5, Rules of Civil Procedure, with a notice of his obligation to withhold, and shall mail a copy of such notice to the obligor and file a copy with the clerk. If information is unavailable regarding an obligor's disposable income, or the obligor is unemployed, or an agreement is reached between both parties which provides for an alternative arrangement, immediate income withholding shall not apply. The obligor, however, is subject to income withholding pursuant to G.S. 110‑136.4(a).

(c)        Subsequent payors. If the obligor changes employment or source of disposable income, notice to subsequent payors of their obligation to withhold shall be served as required by G.S. 1A‑1, Rule 5, Rules of Civil Procedure. Copies of such notice shall be filed with the clerk of court and served upon the obligor by first class mail.

(d)        Multiple withholdings. The obligor must notify the obligee if the obligor is currently subject to another withholding for child support. In the case of two or more withholdings against one obligor, the obligee or obligees shall attempt to resolve any conflict between the orders in a manner that is fair and equitable to all parties and within the limits specified by G.S. 110‑136.6. If the conflict cannot be so resolved, an injured party, upon request, shall be granted a hearing in accordance with the procedure specified in G.S. 110‑136.4(c). The conflict between the withholding orders shall be resolved in accordance with G.S. 110‑136.7.

(e)        Modification of withholding. When an order for withholding has been entered under this section, the obligee may modify the withholding based on changed circumstances. The obligee shall proceed as is provided in this section.

(f)         Applicability of section. The provisions of this section apply to IV‑D cases only. (1985 (Reg. Sess., 1986), c. 949, s. 2; 1989, c. 601, s. 3; 1997‑433, s. 6.2; 1998‑17, s. 1; 1998‑176, s. 5; 2001‑237, s. 4.)



§ 110-136.5. Implementation of withholding in non-IV-D cases.

§ 110‑136.5.  Implementation of withholding in non‑IV‑D cases.

(a)        Withholding based on delinquent or erratic payments. Notwithstanding any other provision of law, when an obligor is delinquent in making child support payments or has been erratic in making child support payments, the obligee may apply to the court, by motion or in an independent action, for an order for income withholding.

(1)        The motion or complaint shall be verified and state, to the extent known:

a.         Whether the obligor is under a court order to provide child support and, if so, information sufficient to identify the order;

b.         Either:

1.         That the obligor is currently delinquent in making child support payments; or

2.         That the obligor has been erratic in making child support payments;

c.         The amount of overdue support and the total amount sought to be withheld;

d.         The name of each child for whose benefit support is payable; and

e.         The name, location, and mailing address of the payor or payors from whom withholding is sought and the amount of the obligor's monthly disposable income from each payor.

(2)        The motion or complaint shall include or be accompanied by a notice to the obligor, stating:

a.         That withholding, if implemented, will apply to the obligor's current payors and all subsequent payors; and

b.         That withholding, if implemented, will be continued until terminated pursuant to G.S. 110‑136.10.

At any time the parties may agree to income withholding by consent order.

(b)        Withholding Based on Obligor's Request. The obligor may request at any time that income withholding be implemented. The request may be made either verbally in open court or by written request.

(1)        A written request for withholding shall state:

a.         That the obligor is under a court order to provide child support, and information sufficient to identify the order;

b.         Whether the obligor is delinquent and the amount of any overdue support;

c.         The name of each child for whose benefit support is payable;

d.         The name, location, and mailing address of the payor or payors from whom the obligor receives disposable income and the amount of the obligor's monthly disposable income from each payor;

e.         That the obligor understands that withholding, if implemented, will apply to the obligor's current payors and all subsequent payors and will be continued until terminated pursuant to G.S. 110‑136.10; and

f.          That the obligor understands that the amount withheld will include an amount sufficient to pay current child support, an additional amount toward liquidation of any arrearages, and a two dollar ($2.00) processing fee to be retained by the employer for each withholding, but that the total amount withheld may not exceed the following percent of disposable income:

1.         Forty percent (40%) if there is only one order for withholding;

2.         Forty‑five percent (45%) if there is more than one order for withholding and the obligor is supporting other dependent children or his or her spouse; or

3.         Fifty percent (50%) if there is more than one order for withholding and the obligor is not supporting other dependent children or a spouse.

(2)        A written request for withholding shall be filed in the office of the clerk of superior court of the court that entered the order for child support. If the request states and the clerk verifies that the obligor is not delinquent, the court may enter an order for withholding without further notice or hearing. If the request states or the clerk finds that the obligor is delinquent, the matter shall be scheduled for hearing unless the obligor in writing waives his right to a hearing and consents to the entry of an order for withholding of an amount the court determines to be appropriate. The court may require a hearing in any case. Notice of any hearing under this subdivision shall be sent to the obligee.

(c)        Order for withholding. If the district court judge finds after hearing evidence that the obligor, at the time of the filing of the motion or complaint was, or at the time of the hearing is, delinquent in child support payments or that the obligor has been erratic in making child support payments in accordance with G.S. 110‑136.5(a), or that the obligor has requested that income withholding begin in accordance with G.S. 110‑136.5(b), the court shall enter an order for income withholding, unless:

(1)        The obligor proves a mistake of fact, except that G.S. 110‑129(10)(a) is not applicable if withholding is based on the obligee's motion or independent action alleging that the obligor is delinquent or has been erratic in making child support payments; or

(2)        The court finds that the child support obligation can be enforced and the child's right to receive support can be ensured without entry of an order for income withholding; or

(3)        The court finds that the obligor has no disposable income subject to withholding or that withholding is not feasible for any other reason.

If the obligor fails to respond or appear, the court shall hear evidence and enter an order as provided herein.

(c1)      Immediate income withholding. In non‑IV‑D cases in which a child support order is initially entered on or after January 1, 1994, an obligor is subject to income withholding immediately upon entry of the order, unless either of the following applies:

a.         One of the parties demonstrates, and the court finds, that there is good cause not to require immediate income withholding.

b.         A written agreement is reached between the parties that provides for an alternative arrangement.

The term "good cause" as used in this subsection includes a reasonable and workable plan for consistent and timely payments by some means other than income withholding. In considering whether a plan is reasonable, the court may consider the obligor's employment history and record of meeting financial obligations in a timely manner.

In entering an order for immediate income withholding under this subsection, the court shall follow the requirements and procedures as specified in other sections of this Article, including amount to be withheld, multiple withholdings, notice to payor, and termination of withholding.

(d)        Notice to payor and obligor. If an order for income withholding is entered, a notice of obligation to withhold shall be served on the payor as required by G.S. 1A‑1, Rule 5, Rules of Civil Procedure. Copies of such notice shall be filed with the clerk of court and served upon the obligor by first class mail.

(e)        Modification of withholding. When an order for withholding has been entered under this section, any party may file a motion seeking modification of the withholding based on changed circumstances. The clerk or the court on its own motion may initiate a hearing for modification when it appears that modification of the withholding is required or appropriate. (1985 (Reg. Sess., 1986), c. 949, s. 2; 1987, c. 60; 1989, c. 601, s. 4; 1993, c. 517, s. 2; 1999‑293, s. 18; 2001‑487, s. 72.)



§ 110-136.6. Amount to be withheld.

§ 110‑136.6.  Amount to be withheld.

(a)        Computation of amount. When income withholding is implemented pursuant to this Article, the amount to be withheld shall include:

(1)        An amount sufficient to pay current child support; and

(2)        An additional amount toward liquidation of arrearages; and

(3)        A processing fee of two dollars ($2.00) to cover the cost of withholding, to be retained by the payor for each withholding unless waived by the payor.

The amount withheld may also include court costs and attorneys fees as may be awarded by the court in non‑IV‑D cases and as may be awarded by the court in IV‑D cases pursuant to G.S. 110‑130.1.

(b)        Limits on amount withheld. Withholding for current support, arrearages, processing fees, court costs, and attorneys fees shall not exceed forty percent (40%) of the obligor's disposable income for one pay period from the payor when there is one order of withholding. The sum of multiple withholdings, for current support, arrearages, processing fees, court costs, and attorneys fees shall not exceed:

(1)        Forty‑five percent (45%) of disposable income for one pay period from the payor in the case of an obligor who is supporting his spouse or other dependent children; or

(2)        Fifty percent (50%) of disposable income for one pay period from the payor in the case of an obligor who is not supporting a spouse or other dependent children.

(b1)      When there is an order of income withholding for current or delinquent payments of alimony or postseparation support or for any portion of the payments, the total amount withheld under this Article and under G.S. 50‑16.7 shall not exceed the amounts allowed under section 303(b) of the Consumer Credit Protection Act, 15 U.S.C. § 1673(b).

(c)        Contents of order and notice. An order or advance notice for withholding and any notice to a payor of his obligation to withhold shall state a specific monetary amount to be withheld and the amount of disposable income from the applicable payor on which the amount to be withheld was determined. The notice shall clearly indicate that in no event shall the amount withheld exceed the appropriate percentage of disposable income paid by a payor as provided in subsection (b). (1985 (Reg. Sess., 1986), c. 949, s. 2; 1998‑176, s. 6.)



§ 110-136.7. Multiple withholding.

§ 110‑136.7.  Multiple withholding.

When an obligor is subject to more than one withholding for child support, withholding for current child support shall have priority over past‑due support. Where two or more orders for current support exist, each family shall receive a pro rata share of the total amount withheld based on the respective child support orders being enforced. (1985 (Reg. Sess., 1986), c. 949, s. 2.)



§ 110-136.8. Notice to payor; payor's responsibilities.

§ 110‑136.8.  Notice to payor; payor's responsibilities.

(a)        Contents of notice. Notice to a payor of his obligation to withhold shall include information regarding the payor's rights and responsibilities, the amount of disposable income attributable to that payor on which that withholding is based, the penalties under this section, and the maximum percentages of disposable income that may be withheld as provided in G.S. 110‑136.6.

(b)        Payor's responsibilities. A payor who has been properly served with a notice to withhold is required to:

(1)        Withhold from the obligor's disposable income and, within 7 business days of the date the obligor is paid, send to the State Child Support Collection and Disbursement Unit the amount specified in the notice and the date the amount was withheld, but in no event more than the amount allowed by G.S. 110‑136.6; however, if a lesser amount of disposable income is available for any pay period, the payor shall either:

a.         Compute, and send the appropriate amount to the State Child Support Collection and Disbursement Unit, using the percentages as provided in G.S. 110‑136.6; or

b.         Request the initiating party to inform the payor of the proper amount to be withheld for that period;

(2)        Continue withholding until further notice from the IV‑D agency, the clerk of superior court, or the State Child Support Collection and Disbursement Unit;

(3)        Withhold for child support before withholding pursuant to any other legal process under State law against the same disposable income;

(4)        Begin withholding from the first payment due the obligor in the first pay period that occurs 14 days following the date the notice of the obligation to withhold was served on the payor;

(5)        Promptly notify the obligee in a IV‑D case, or the clerk of superior court or the State Child Support Collection and Disbursement Unit in a non‑IV‑D case, in writing:

a.         If there are one or more orders of child support withholding for the obligor;

a1.       If there are one or more orders of alimony or postseparation support withholding for the obligor;

b.         When the obligor terminates employment or otherwise ceases to be entitled to disposable income from the payor, and provide the obligor's last known address, and the name and address of his new employer, if known;

c.         Of the payor's inability to comply with the withholding for any reason; and

(6)        Cooperate fully with the initiating party in the verification of the amount of the obligor's disposable income.

(c)        Change in obligor's employment. If the obligor changes employment within the State when withholding is in effect, the requirement for withholding shall continue, and

(1)        In a IV‑D case, the IV‑D obligee shall make any necessary adjustments to the withholding, notify the obligor and his new employer in accordance with this section, and file a copy of the adjusted withholding with the clerk of superior court;

(2)        In a non‑IV‑D case, the clerk shall serve a notice of obligation to withhold according to the terms of the withholding order on the new employer and on the obligor; if the obligor or payor gives notice that an adjustment to the withholding order, other than the change in payor, is needed, the matter shall be scheduled for hearing before a child support hearing officer or district court judge who shall make any necessary adjustments to the withholding.

(d)        The payor may combine amounts withheld from obligors' disposable incomes in a single payment to the State Child Support Collection and Disbursement Unit if the payor separately identifies by name and case number the portion of the single payment attributable to each individual obligor and the date that each payment was withheld from the obligor's disposable income.

(e)        Prohibited conduct by payor; civil penalty. Notwithstanding any other provision of law, when a court finds, pursuant to a motion in the cause filed by the initiating party joining the payor as a third party defendant, with 30 days notice to answer the motion, that a payor has willfully refused to comply with the provisions of this section, such payor shall be ordered to commence withholding and shall be held liable to the initiating party for any amount which such payor should have withheld, except that such payor shall not be required to vary the normal pay or disbursement cycles in order to comply with these provisions.

A payor shall not discharge from employment, refuse to employ, or otherwise take disciplinary action against any obligor solely because of the withholding. When a court finds that a payor has taken any of these actions, the payor shall be liable for a civil penalty. For a first offense, the civil penalty shall be one hundred dollars ($100.00). For second and third offenses, the civil penalty shall be five hundred dollars ($500.00) and one thousand dollars ($1,000), respectively. Any payor who violates any provision of this paragraph shall be liable in a civil action for reasonable damages suffered by an obligor as a result of the violation, and an obligor discharged or demoted in violation of this paragraph shall be entitled to be reinstated to his former position. The statute of limitations for actions under this subsection shall be one year pursuant to G.S. 1‑54.

The clear proceeds of civil penalties provided for in this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(f)         Any payor who withholds the sum provided in any notice or order to the payor shall not be liable for any penalties under this section. (1985 (Reg. Sess., 1986), c. 949, s. 2; 1987, c. 589, s. 2; 1991, c. 541, ss. 1, 2; 1997‑433, s. 6; 1997‑465, s. 27; 1998‑17, s. 1; 1998‑176, s. 7; 1998‑215, s. 76; 1999‑293, ss. 19, 20.)



§ 110-136.9. Payment of withheld funds.

§ 110‑136.9.  Payment of withheld funds.

In all cases, the State Child Support Collection and Disbursement Unit shall distribute payments received from payors to the appropriate recipient. (1985 (Reg. Sess., 1986), c. 949, s. 2; 1997‑443, s. 11A.118(a); 1999‑293, s. 21.)



§ 110-136.10. Termination of withholding.

§ 110‑136.10.  Termination of withholding.

A requirement that income be withheld for child support shall promptly terminate as to prospective payments when the payor receives notice from the court or IV‑D agency that:

(1)        The child support order has expired or become invalid; or

(2)        The initiating party, the obligor, and the district court judge agree to termination because there is another adequate means to collect child support or arrearages; or

(3)        The whereabouts of the child and obligee are unknown, except that withholding shall not be terminated until all valid arrearages to the State are paid in full. (1985 (Reg. Sess., 1986), c. 949, s. 2.)



§ 110-136.11. National Medical Support Notice required.

§ 110‑136.11.  National Medical Support Notice required.

(a)        Notice Required.  The National Medical Support Notice shall be used to notify employers and health insurers or health care plan administrators of an order entered pursuant to G.S. 50‑13.11 for dependent health benefit plan coverage in a IV‑D case. For purposes of this section and G.S. 110‑136.12 through G.S. 110‑136.14, the terms "health benefit plan" and "health insurer" are as defined in G.S. 108A‑69(a).

(b)        Exception.  The National Medical Support Notice shall not be used in cases where the court has ordered nonemployment‑based health benefit plan coverage or where the parties have stipulated to nonemployment‑based health benefit plan coverage. (2001‑237, s. 8.)



§ 110-136.12. IV-D agency responsibilities.

§ 110‑136.12.  IV‑D agency responsibilities.

(a)        Within five business days after the order for dependent health benefit plan coverage has been filed in a IV‑D case, the IV‑D agency shall serve, pursuant to G.S. 1A‑1, Rule 5, Rules of Civil Procedure, the National Medical Support Notice on the employer, if known to the agency, of the noncustodial parent.

(b)        In cases where the obligor is a newly hired employee, the agency shall serve, pursuant to G.S. 1A‑1, Rule 5, Rules of Civil Procedure, the National Medical Support Notice, along with the income withholding notice pursuant to G.S. 110‑136.8, on the employer within two business days after the date of entry of an obligor in the State Directory of New Hires.

(c)        The IV‑D agency shall notify the employer within 10 business days when there is no longer a current order for medical support for which the agency is responsible.

(d)        In cases where the health insurer or health care plan administrator reports that there is more than one health care option available under the health benefit plan, the IV‑D agency, in consultation with the custodian, may within 20 business days of the date the insurer or administrator informed the agency of the option, select an option and inform the health insurer or health care plan administrator of the option selected. (2001‑237, s. 9.)



§ 110-136.13. Employer responsibilities.

§ 110‑136.13.  Employer responsibilities.

(a)        For purposes of this section, G.S. 110‑136.11, 110‑136.12, and 110‑136.14, the term "employer" means employer as is defined at 29 U.S.C. § 203(d) in the Fair Labor Standards Act.

(b)        Within 20 business days after the date of the National Medical Support Notice, the employer shall transfer the Notice to the health insurer or health care plan administrator that provides health benefit plan coverage for which the child is eligible unless one of following applies:

(1)        The employer does not maintain or contribute to plans providing dependent or family health insurance.

(2)        The employee is among a class of employees that are not eligible for family health benefit plan coverage under any group health plan maintained by the employer or to which the employer contributes.

(3)        Health benefit plan coverage is not available because the employee is no longer employed by this employer.

(4)        State or federal withholding limitations prevent the withholding from the obligor's income of the amount required to obtain insurance under the terms of the plan.

(c)        If the employer is not required to transfer the Notice under subsection (b) of this section, then the employer shall, within the 20 business days after the date of the Notice, inform the agency in writing of the reason or reasons the Notice was not transferred.

(d)        Upon receipt from the health insurer or health care plan administrator of the cost of dependent coverage, the employer shall withhold this amount from the obligor's wages and transfer this amount directly to the insurer or plan administrator.

(e)        In the event the health insurer or health care plan administrator informs the employer that the Notice is not a "qualified medical child support order" (QMCSO), the employer shall notify the agency in writing.

(f)         In the event the health insurer or health care plan administrator informs the employer of a waiting period for enrollment, the employer shall inform the insurer or administrator when the employee is eligible to be enrolled in the plan.

(g)        An employer obligated to provide health benefit plan coverage pursuant to this section shall inform the IV‑D agency upon termination of the noncustodial parent's employment within 10 business days. The notice shall be in writing to the agency and shall include the obligor's last known address and the name and address of the new employer, if known.

(h)        In the event the employee contests the withholding order, the employer shall initiate and continue the withholding until the employer receives notice that the contested case is resolved.

(i)         An employer shall not discharge from employment, refuse to employ, or otherwise take disciplinary action against any obligor solely because of the withholding.

(j)         If a court finds that an employer has failed to comply with this section, the employer is liable as a payor pursuant to G.S. 110‑136.8(e). Additionally, an employer who violates this section is liable in a civil action for reasonable damages. (2001‑237, s. 10; 2004‑203, s. 9.)



§ 110-136.14. Health insurer or health care plan administrator responsibilities.

§ 110‑136.14.  Health insurer or health care plan administrator responsibilities.

(a)        Upon receipt of the National Medical Support Notice from the employer, and within 40 business days after the date of the Notice, a health care plan administrator shall determine if the Notice is a "qualified medical child support order" (QMCSO), as defined under the Employee Retirement Income Security Act (ERISA) or the Child Support Performance and Incentive Act (CSPIA). If the Notice is not a qualified medical support order, the plan administrator shall inform the employer within the time set forth in this subsection.

(b)        Upon receipt of the Notice in a nonqualified ERISA plan, or upon a finding that the Notice constitutes a qualified medical child support order, the health insurer or plan administrator shall enroll the dependent child or children in a health benefit plan, determine the cost of the coverage, and inform the employer of the amount of the employee contribution to be withheld from the obligor's wages, if appropriate. If the child or children are already enrolled in a health benefit plan, the employer shall be so notified. The employer shall also be notified of any applicable enrollment waiting periods.

(c)        If there is more than one health benefit plan in which the dependent child or children may be enrolled, the insurer or plan administrator shall so inform the custodian within the time specified in this subsection. If no plan has been selected within 20 days from the date the insurer or administrator informed the agency of the option, the insurer or administrator may enroll the child or children in the insurer's or administrator's default option.

(d)        If the obligor is subject to a waiting period for enrollment, the insurer or administrator shall inform the agency, the employer, the obligor, and the custodial parent. Upon the completion of the waiting period, the enrollment shall be instituted.

(e)        When a court finds that a health insurer or health care plan administrator has failed to comply with this section, the employer is liable as a payor pursuant to G.S. 110‑136.10(e). Additionally, a health insurer or health care plan administrator who violates this section is liable in a civil action for reasonable damages. (2001‑237, s. 11.)



§ 110-137. Acceptance of public assistance constitutes assignment of support rights to the State or county.

§ 110‑137.  Acceptance of public assistance constitutes assignment of support rights to the State or county.

By accepting public assistance for or on behalf of a dependent child or children, the recipient shall be deemed to have made an assignment to the State or to the county from which such assistance was received of the right to any child support owed for the child or children up to the amount of public assistance paid. The State or county shall be subrogated to the right of the child or children or the person having custody to initiate a support action under this Article and to recover any payments ordered by the court of this or any other state. (1975, c. 827, s. 1; 1977, 2nd Sess., c. 1186, s. 13.)



§ 110-138. Duty of county to obtain support.

§ 110‑138.  Duty of county to obtain support.

Whenever a county department of social services receives an application for public assistance on behalf of a dependent child, and it shall appear to the satisfaction of the county department that the child has been abandoned by one or both responsible parents, or that the responsible parent(s) has failed to provide support for the child, the county department shall without delay notify the designated representative who shall take appropriate action under this Article to provide that the parent(s) responsible supports the child. (1975, c. 827, s. 1; 1977, 2nd Sess., c. 1186, s. 14.)



§ 110-138.1. Duty of judicial officials to assist in obtaining support.

§ 110‑138.1.  Duty of judicial officials to assist in obtaining support.

Any party to whom child support has been ordered to be paid, and who has failed to receive the ordered support payments for two consecutive months, may make application to a magistrate for issuance of criminal process against the responsible parent for violation of G.S. 14‑322. If the magistrate determines that the applicant has failed to receive the ordered support for two consecutive months, and that the responsible parent has willfully neglected or refused to make such payments, he shall make a finding of probable cause and issue criminal process for violation of G.S. 14‑322. It shall be the duty of the District Attorney to prosecute such charges according to law. It shall be the duty of the Clerk of Superior Court to assist the applicant in making such application to the magistrate for the issuance of criminal process, and to supply such necessary child support records as are in his possession to the magistrate, District Attorney, and the Court. (1981, c. 613, s. 4.)



§ 110-139. Location of absent parents.

§ 110‑139.  Location of absent parents.

(a)        The Department of Health and Human Services shall attempt to locate absent parents for the purpose of establishing paternity of and/or securing support for dependent children. The Department is to serve as a registry for the receipt of information which directly relates to the identity or location of absent parents, to assist any governmental agency or department in locating an absent parent, to answer interstate inquiries concerning deserting parents, and to develop guidelines for coordinating activities with any governmental department, board, commission, bureau or agency in providing information necessary for the location of absent parents.

(b)        In order to carry out the responsibilities imposed under this Article, the Department may request from any governmental department, board, commission, bureau or agency information and assistance. All State, county and city agencies, officers and employees shall cooperate with the Department in the location of parents who have abandoned and deserted children with all pertinent information relative to the location, income and property of such parents, notwithstanding any provision of law making such information confidential. Except as otherwise stated in this subsection, all nonjudicial records maintained by the Department pertaining to child‑support enforcement shall be confidential, and only duly authorized representatives of social service agencies, public officials with child‑support enforcement and related duties, and members of legislative committees shall have access to these records. The payment history of an obligor pursuant to a support order may be examined by or released to the court, the obligor, or the person on whose behalf enforcement actions are being taken or that person's designee. Income and expense information of either parent may be released to the other parent for the purpose of establishing or modifying a support order.

(c)        Notwithstanding any other provision of law making such information confidential, an employer doing business in this State or incorporated under the laws of this State shall provide the Department with the following information upon certification by the Department that the information is needed to locate a parent for the purpose of collecting child support or to enforce an order for child support: full name, social security account number, date of birth, home address, wages, existing or available medical, hospital, and dental insurance coverage, and number of dependents listed for tax purposes.

(c1)      Employment verifications.  For the purpose of establishing, enforcing, or modifying a child support order, the amount of the obligor's gross income may be established by a written statement signed by the obligor's employer or the employer's designee or an Employee Verification form produced by the Automated Collections Tracking System that has been completed and signed by the obligor's employer or the employer's designee. A written statement signed by the employer of the obligor or the employer's designee that sets forth an obligor's gross income, as well as an Employee Verification form signed by the obligor's employer or the employer's designee, shall be admissible evidence in any action establishing, enforcing, or modifying a child support order.

(d)        Notwithstanding any other provision of law making this information confidential, including Chapter 53B of the General Statutes, any utility company, cable television company, or financial institution, including federal, State, commercial, or savings banks, savings and loan associations and cooperative banks, federal or State chartered credit unions, benefit associations, insurance companies, safe deposit companies, money market mutual funds, and investment companies doing business in this State or incorporated under the laws of this State shall provide the Department of Health and Human Services with the following information upon certification by the Department that the information is needed to locate a parent for the purpose of collecting child support or to establish or enforce an order for child support: full name, social security number, address, telephone number, account numbers, and other identifying data for any person who maintains an account at the utility company, cable television company, or financial institution. A utility company, cable television company, or financial institution that discloses information pursuant to this subsection in good faith reliance upon certification by the Department is not liable for damages resulting from the disclosure.

(e)        Subsection (d) of this section shall not apply to telecommunication utilities or providers of electronic communication service to the general public.

(f)         There is established the State Child Support Collection and Disbursement Unit. The duties of the Unit shall be the collection and disbursement of payments under support orders for all cases. The Department may administer and operate the Unit or may contract with another State or private entity for the administration and operation of the Unit. (1975, c. 827, s. 1; 1977, 2nd Sess., c. 1186, s. 15; 1987, c. 591; 1991, c. 419, s. 1; 1995, c. 538, s. 4; 1997‑433, ss. 8.1, 9.1; 1997‑443, s. 11A.118(a); 1998‑17, s. 1; 1999‑293, s. 22; 2000‑140, s. 20(b); 2001‑237, ss. 5, 6; 2003‑288, s. 3.1.)



§ 110-139.1. Access to federal parent locator service; parental kidnapping and child custody cases.

§ 110‑139.1.  Access to federal parent locator service; parental kidnapping and child custody cases.

(a)        Except as otherwise provided in this section, the parent locator service of the Department of Health and Human Services shall transmit, upon payment of the fee prescribed by federal law, requests for information as to the whereabouts of any parent or child to the federal parental locator service when such requests are made by judges, clerks of superior court, district attorneys, or United States attorneys, and when the information is to be used to locate the parent or child for the purpose of enforcing State or federal law with respect to:

(1)        The unlawful taking or restraint of a child;

(2)        Making or enforcing a child custody determination, including visitation orders;

(3)        Establishing paternity; or

(4)        Establishing, setting or modifying the amount of, or enforcing child support obligations.

The Department shall not disclose any information from or through the parent locator service if there is reasonable evidence of domestic violence or child abuse and the disclosure of the information could be harmful to the custodial parent or the child of the custodial parent.

(b)        For the purpose of this section, custody determination means a judgment, decree, or other order of the court providing for the custody or visitation of a child and includes permanent or temporary orders, and initial orders and modifications.

(c)        All nonjudicial records maintained by the Department pertaining to the unlawful taking or restraint of a child or child custody determinations shall be confidential, and only individuals directly connected with the administration of the child support enforcement program and those authorized herein shall have access to these records. (1983, c. 15, s. 1; 1997‑433, s. 8.2; 1997‑443, s. 11A.118(a); 1998‑17, s. 1.)



§ 110-139.2. Data match system; agreements with financial institutions.

§ 110‑139.2.  Data match system; agreements with financial institutions.

(a)        The Department of Health and Human Services and financial institutions doing business in this State shall enter into mutual agreements for the purpose of facilitating the enforcement of child support obligations. The agreements shall provide for the development and operation of a data match system that will enable the financial institutions to provide to the Department on a quarterly basis the information required under G.S. 110‑139(d). Financial institutions shall provide the information upon certification by the Department that the person about whom the information is requested is subject to a child support order and the information is necessary to enforce the order. The Department may pay a reasonable fee to the financial institution for conducting the data match required under this section provided that the fee shall not exceed the actual costs incurred by the financial institution to conduct the match.

(b)        A financial institution shall not be liable under any State law, including but not limited to Chapter 53B of the General Statutes, for disclosure of information to the State child support agency under this section, and for any other action taken by the financial institution in good faith to comply with this section or with G.S. 110‑139.

(b1)      The Department of Health and Human Services Child Support Enforcement Agency may notify any financial institution doing business in this State that an obligor who maintains an identified account with the financial institution has a child support obligation that may be eligible for levy on the account in an amount that satisfies some or all of the amount of unpaid support owed. In order to be able to attach a lien on and levy an obligor's account, the amount of unpaid support owed shall be an amount not less than the amount of support owed for six months or one thousand dollars ($1,000), whichever is less.

Upon certification of the amount of unpaid support owed in accordance with G.S. 44‑86(c), the Child Support Agency shall serve or cause to be served upon the obligor, and when the matched account is owned jointly, any other nonliable owner of the account, and the financial institution a notice as provided by this subsection. The notice shall include the name of the obligor, the financial institution where the account is located, the account number of the account to be levied to satisfy the lien, the certified amount of unpaid support, information for the obligor or account owner on how to remove the lien or contest the lien in order to avoid the levy, and a copy of the applicable law, G.S. 110‑139.2. The notice shall be served on the obligor, and any nonliable account owner, in any manner provided in Rule 4 of the North Carolina Rules of Civil Procedure. The financial institution shall be served notice in accordance with Rule 5 of the North Carolina Rules of Civil Procedure. Upon service of the notice, the financial institution shall proceed in the following manner:

(1)        Immediately attach a lien to the identified account.

(2)        Notify the Child Support Agency of the balance of the account and date of the lien or that the account does not meet the requirement for levy under this subsection.

In order for an obligor or account owner to contest the lien, within 10 days after the obligor or account owner is served with the notice, the obligor or account owner shall send written notice of the basis of the contest to the Child Support Agency and shall request a hearing before the district court in the county where the support order was entered. The obligor account holder may contest the lien only on the basis that the amount owed is an amount less than the amount of support owed for six months, or is less than one thousand dollars ($1,000), whichever is less, or the contesting party is not the person subject to the court order of support. The district court may assess court costs against the nonprevailing party. If no response is received from the obligor or account owner within 10 days of the service of the notice, the Child Support Agency shall notify the financial institution to submit payment, up to the total amount of the child support arrears, if available. This amount is to be applied to the debt of the obligor.

A financial institution shall not be liable to any person for complying in good faith with this subsection. The remedy set forth in this section shall be in addition to all other remedies available to the State for the reduction of the obligor's child support arrears. This remedy shall not prevent the State from taking any and all other concurrent measures available by law.

This levy procedure is to be available for direct use by all states' child support programs to financial institutions in this State without involvement of the Department.

(c)        As used in this subdivision, a financial institution includes federal, State, commercial, or savings banks, savings and loan associations and cooperative banks, federal or State chartered credit unions, benefit associations, insurance companies, safe deposit companies, money market mutual funds, and investment companies doing business in this State or incorporated under the laws of this State. (1997‑433, s. 9; 1997‑443, s. 11A.122; 1998‑17, s. 1; 2003‑288, s. 4; 2004‑203, s. 42; 2005‑389, s. 5.)



§ 110-139.3. High-volume, automated administrative enforcement in interstate cases (AEI).

§ 110‑139.3.  High‑volume, automated administrative enforcement in interstate cases (AEI).

Upon request of another state, the Department of Health and Human Services shall use automated data processing to search State databases and determine if information is available regarding a parent who owes a child support obligation and shall seize identified assets using the same techniques as used in intrastate cases. Any request by another state to enforce support orders shall certify the amount of each obligor's debt and that appropriate due process requirements have been met by the requesting state with respect to each obligor. The Department of Health and Human Services shall likewise transmit to other states requests for assistance in enforcing support orders through high‑volume, automated administrative enforcement where appropriate. (1999‑293, s. 7.)



§ 110-140. Conformity with federal requirements; restriction on options without federal funding.

§ 110‑140.  Conformity with federal requirements; restriction on options without federal funding.

(a)        Nothing in this Article is intended to conflict with any provision of federal law or to result in the loss of federal funds.

(b)        Effective July 24, 1997, the Department of Health and Human Services shall not elect any child support distribution option for families receiving cash assistance under the State Plan for the Temporary Assistance for Needy Families (TANF) Block Grant Program for which the federal government does not provide funding to the State to exercise the option. (1975, c. 827, s. 1; 1997‑223, s. 1; 1997‑443, s. 11A.122.)



§ 110-141. Effectuation of intent of Article.

§ 110‑141.  Effectuation of intent of Article.

The North Carolina Department of Health and Human Services shall supervise the administration of the program in accordance with federal law and shall cause the provisions of this Article to be effectuated and to secure child support from absent, deserting, abandoning and nonsupporting parents.

Effective July 1, 2010, each child support enforcement program being administered by the Department of Health and Human Services on behalf of counties shall be administered, or the administration provided for, by the board of county commissioners of those counties. Until July 1, 2010, it shall be the responsibility of the Department of Health and Human Services to administer or provide for the administration of the program in those counties.

A county may negotiate alternative arrangements to the procedure outlined in G.S. 110‑130 for designating a local person or agency to administer the provisions of this Article in that county.  (1975, c. 827, s. 1; 1977, 2nd Sess., c. 1186, s. 16; 1979, c. 488; 1983 (Reg. Sess., 1984), c. 1034, s. 76; 1985, c. 244; c. 479, s. 103; 1985 (Reg. Sess., 1986), c. 1014, s. 129; 1997‑443, s. 11A.118(a); 2009‑451, s. 10.46A(a).)



§ 110-142. Definitions; suspension and revocation of occupational, professional, or business licenses of obligors who are delinquent in court-ordered child support, or who are not in compliance with subpoenas issued pursuant to child support or pate

§ 110‑142.  Definitions; suspension and revocation of occupational, professional, or business licenses of obligors who are delinquent in court‑ordered child support, or who are not in compliance with subpoenas issued pursuant to child support or paternity establishment proceedings.

The definitions in G.S. 110‑129 and G.S. 147‑54.12 apply to this section and G.S. 110‑142.1, and G.S. 110‑142.2. In addition, to these sections the following definitions apply:

(1)        "Applicant" means any person applying for issuance or renewal of a license.

(2)        "Board" means any department, division, agency, officer, board, or other unit of State government that issues licenses.

(3)        "Certified list" means a list provided by the designated representative to the Department of Health and Human Services that verifies, under penalty of perjury, that the names contained therein are obligors who have been found to be out of compliance with a judgment or order for support in a IV‑D case.

(4)        "Compliance with an order for support" means that, as set forth in a judgment or order for child support or family support, the obligor is no more than 90 calendar days in arrears in making payments for current support, in making periodic payments on a support arrearage, or in making periodic payments on a reimbursement for public assistance, has obtained a judicial finding that precludes enforcement of the order, or has entered into a payment schedule, including G.S. 110‑142.1(h), for the child support arrearage with the approval of the obligee in a IV‑D case.

(5)        "License" means (i) for the purposes of G.S. 110‑142.1, a license, certificate, permit, registration, or any other authorization issued by a board that allows a person to engage in a business, occupation, or profession or (ii) for the purposes of G.S. 110‑142.2, a license to operate a regular or commercial motor vehicle, or to participate in hunting, fishing, or trapping.

(6)        "Licensee" means any person holding a license.

(7)        "Obligor" means the individual who owes a duty to make child support payments under a court order. (1995, c. 538, s. 1.4; 1997‑433, s. 5; 1997‑443, s. 11A.118(a); 1998‑17, s. 1.)



§ 110-142.1. IV-D notified suspension, revocation, and issuance of occupational, professional, or business licenses of obligors who are delinquent in court-ordered child support or who are not in compliance with subpoenas issued pursuant to child su

§ 110‑142.1.  IV‑D notified suspension, revocation, and issuance of occupational, professional, or business licenses of obligors who are delinquent in court‑ordered child support or who are not in compliance with subpoenas issued pursuant to child support or paternity establishment proceedings.

(a)        Effective July 1, 1996, the Department of Health and Human Services may notify any board that a person licensed by that board is not in compliance with an order for child support or has been found by the court not to be in compliance with a subpoena issued pursuant to child support or paternity establishment proceedings.

(b)        The designated representative shall submit a certified list with the names, social security numbers, and last known address of individuals who are not in compliance with a child support order or with a subpoena issued pursuant to a child support or paternity establishment proceeding. The designated representative shall verify, under penalty of perjury, that the individuals listed are subject to an order for the payment of support and are not in compliance with the order, or have been found by the court to be not in compliance with a subpoena issued pursuant to a child support or paternity establishment proceeding. The verification shall include the name, address, and telephone number of the designated representative who certified the list. An updated certified list shall be submitted to the Department on a monthly basis.

The Department of Health and Human Services, Division of Social Services, Child Support Enforcement Office, shall consolidate the certified lists received from the designated representatives and, within 30 calendar days of receipt, shall furnish each board with a certified list of the individuals, as specified in this section.

(c)        Each board shall coordinate with the Department of Health and Human Services, Division of Social Services, Child Support Enforcement Office, in the development of forms and procedures to implement this section.

(d)        Promptly after receiving the certified list of individuals from the Department of Health and Human Services, each board shall determine whether its applicant or licensee is an individual on the list. If the applicant or licensee is on the list, the board shall immediately send notice as specified in this subsection to the applicant or licensee of the board's intent to revoke or suspend the licensee's license in 20 days from the date of the notice, or that the board is withholding issuance or renewal of an applicant's license, until the designated representative certifies that the applicant or licensee is entitled to be licensed or reinstated. The notice shall be made personally or by certified mail to the individual's last known mailing address on file with the board.

(e)        Unless notified by the designated representative as provided in subsection (h) of this section, the board shall revoke or suspend the individual's license 20 days from the date of the notice to the individual of the board's intent to revoke or suspend the license. In the event that a license is revoked or application is denied pursuant to this section, the board is not required to refund fees paid by the individual.

(f)         Notices shall be developed by each board in accordance with guidelines provided by the Department of Health and Human Services and shall be subject to the approval of the Department of Health and Human Services. The notice shall include the address and telephone number of the designated representative who submitted the name on the certified list, and shall emphasize the necessity of obtaining a certification of compliance from the designated representative or the child support enforcement agency as a condition of issuance, renewal, or reinstatement of the license. The notice shall inform the individual that if a license is revoked or application is denied pursuant to this subsection, the board is not required to refund fees paid by the individual. The Department of Health and Human Services shall also develop a form that the individual shall use to request a review by the designated representative. A copy of this form shall be included with every notice sent pursuant to subsection (d) of this section.

(g)        The Department of Health and Human Services shall establish review procedures consistent with this section to allow an individual to have the underlying arrearage and any relevant defenses investigated, to provide an individual information on the process of obtaining a modification of a support order, or, if the circumstances so warrant, to provide an individual assistance in the establishment of a payment schedule on arrears.

(h)        If the individual wishes to challenge the submission of the individual's name on the certified list, or if the individual wishes to negotiate a payment schedule, the individual shall within 14 days of the date of notice from the board request a review from the designated representative. The designated representative shall within six days of the date of the request for review notify the appropriate board of the request for review and direct the board to stay any action revoking or suspending the individual's license until further notice from the designated representative. The designated representative shall review the case and inform the individual in writing of the representative's findings and decision upon completion of the review. If the findings so warrant, the designated representative shall immediately send a notice to the appropriate board certifying the individual's compliance with this section. The agreement shall also provide for the maintenance of current support obligations and shall be incorporated into a consent order to be entered by the court. If the individual fails to meet the conditions of this subsection, the designated representative shall notify the appropriate board to immediately revoke or suspend the individual's license. Upon receipt of notice from the designated representative, the board shall immediately revoke or suspend the individual's license.

(i)         The designated representative shall notify the individual in writing that the individual may, by filing a motion, request any or all of the following:

(1)        Judicial review of the designated representative's decision.

(2)        A judicial determination of compliance.

(3)        A modification of the support order.

The notice shall also contain the name and address of the court in which the individual shall file the motion and inform the individual that the individual's name shall remain on the certified list unless the judicial review results in a finding by the court that the individual is in compliance with this section. The notice shall also inform the individual that the individual must comply with all statutes and rules of court regarding motions and notices of hearing and that any motion filed under this section is subject to the limitations of G.S. 50‑13.10.

(j)         The motion for judicial review of the designated representative's decision shall state the grounds for which review is requested and judicial review shall be limited to those stated grounds. After service of the request for review, the court shall hold an evidentiary hearing at the next regularly scheduled session for the hearing of child support matters in civil district court. The request for judicial review shall be served by the individual upon the designated representative who submitted the individual's name on the certified list within seven calendar days of the filing of the motion.

(k)        If the judicial review results in a finding by the court that the individual is no longer in arrears or that the individual's license should be reinstated to allow the individual an opportunity to comply with a payment schedule on arrears or reimbursement and current support obligations, the designated representative shall immediately send a notice to the appropriate board certifying the individual's compliance with this section. If the judicial review results in a finding that the individual has complied with or is no longer subject to the subpoena that was the basis for the revocation, then the designated representative shall immediately send a notice to the appropriate board certifying the individual's compliance with this section. In the event of an appeal from judicial review, the license revocation shall not be stayed unless the court specifically provides otherwise.

(l)         The Department of Health and Human Services shall prescribe forms for use by the designated representative. When the individual is no longer in arrears or negotiates an agreement with the designated representative for a payment schedule on arrears or reimbursement, the designated representative shall mail to the individual and the appropriate board a notice certifying that the individual is in compliance. The receipt of certification shall serve to notify the individual and the board that, for the purposes of this section, the individual is in compliance with the order for support. When the individual has complied with or is no longer subject to a subpoena issued pursuant to a child support or paternity establishment proceeding, the designated representative shall mail to the individual and the appropriate board a notice certifying that the individual is in compliance. The receipt of certification shall serve to notify the individual and the board that the individual is in compliance with this section.

(m)       The Department of Health and Human Services may enter into interagency agreements with the boards necessary to implement this section.

(n)        The procedures specified in Articles 3 and 3A of Chapter 150B of the General Statutes, the Administrative Procedure Act, shall not apply to the denial or failure to issue or renew a license pursuant to this section.

(o)        Any board receiving an inquiry as to the licensed status of an applicant or licensee who has had a license denied or revoked under this section shall respond only that the license was denied or revoked pursuant to this section. Information collected pursuant to this section shall be confidential and shall not be disclosed except in accordance with the laws of this State.

(p)        If any provision of this section or its application to any person or circumstance is held invalid, that invalidity shall not affect other provisions or applications of this section that can be given effect without the invalid provision or application, and to this end the provisions of this section are severable. (1995, c. 538, s. 1.4; 1997‑433, s. 5.1; 1997‑443, ss. 11A.118(a), 122; 1998‑17, s. 1; 2007‑484, ss. 12(a), (b).)



§ 110-142.2. Suspension, revocation, restriction of license to operate a motor vehicle or hunting, fishing, or trapping licenses; refusal of registration of motor vehicle.

§ 110‑142.2.  Suspension, revocation, restriction of license to operate a motor vehicle or hunting, fishing, or trapping licenses; refusal of registration of motor vehicle.

(a)        Effective December 1, 1996, notwithstanding any other provision of law, when an individual is at least 90 days in arrears in making child support payments, or has been found by the court to be not in compliance with a subpoena issued pursuant to child support or paternity establishment proceedings, the child support enforcement agency may apply to the court, pursuant to the regular show cause and contempt provisions of G.S. 50‑13.9(d), for an order doing any of the following:

(1)        Revoking the individual's regular or commercial license to operate a motor vehicle;

(2)        Revoking the individual's hunting, fishing, or trapping licenses;

(3)        Directing the Department of Transportation, Division of Motor Vehicles, to refuse, pursuant to G.S. 20‑50.4, to register the individual's motor vehicle.

(b)        Upon finding that the individual has willfully failed to comply with the child support order or with a subpoena issued pursuant to child support proceedings, and that the obligor is at least 90 days in arrears, or upon a finding that an individual subject to a subpoena issued pursuant to child support or paternity establishment proceedings has failed to comply with the subpoena, the court may enter an order instituting the sanctions as provided in subsection (a) of this section. If an individual is adjudicated to be in civil or criminal contempt for a third or subsequent time for failure to comply with a child support order, the court shall enter an order instituting any one or more of the sanctions, if applicable, as provided in subsection (a) of this section. The court may stay the effectiveness of the sanctions upon conditions requiring the obligor to make full payment of the delinquency over time. Any court‑ordered payment plan under this subsection shall require the individual to extinguish the delinquency within a reasonable period of time. In determining the amount to be applied to the delinquency, the court shall consider the amount of the debt and the individual's financial ability to pay. The payment shall not exceed the limits under G.S. 110‑136.6(b). The individual shall make an immediate initial payment representing at least five percent (5%) of the total delinquency or five hundred dollars ($500.00), whichever is less. Any stay of an order under this subsection shall also be conditioned upon the obligor's maintenance of current child support. The court may stay the effectiveness of the sanctions against an individual subject to a subpoena issued pursuant to child support or paternity establishment proceedings upon a finding that the individual has complied with or is no longer subject to the subpoena. Upon entry of an order pursuant to this section that is not stayed, the individual shall surrender any licenses revoked by the court's order to the child support enforcement agency and the agency shall forward a report to the appropriate licensing authority within 30 days of the order.

(c)        If the individual's regular or commercial drivers license is revoked under this section and the court, after the hearing, makes a finding that a license to operate a motor vehicle is necessary to the individual's livelihood, the court may issue a limited driving privilege, with those terms and conditions applying as the court shall prescribe. An individual whose license has been revoked for reasons not related to this section and whose license remains revoked at the time of the hearing shall not be eligible and may not be issued a limited driving privilege. The court may modify or revoke the limited driving privilege pursuant to G.S. 20‑179.3(i).

(d)        An individual may file a request with the child support enforcement agency for certification that the individual is no longer delinquent in child support payments upon submission of proof satisfactory to the child support enforcement agency that the individual has paid the delinquent amount in full. An individual subject to a subpoena issued pursuant to a child support or paternity establishment proceeding may file a request with the child support enforcement agency for certification that the individual has complied with or is no longer subject to the subpoena. The child support enforcement agency shall provide a form to be used by the individual for a request for certification. If the child support enforcement agency finds that the individual has met the requirements for reinstatement under this subsection, then the child support enforcement agency shall certify that the individual is no longer delinquent or that the individual has complied with or is no longer subject to a subpoena issued pursuant to child support or paternity establishment proceedings and shall provide a copy of the certification to the individual.

(e)        If licensing privileges are revoked under this section, the individual may petition the district court for a reinstatement of such privileges. The court may order the privileges reinstated conditioned upon full payment of the delinquency over time, or. as applicable, may order the reinstatement if the court finds that the individual has complied with or is no longer subject to the subpoena issued pursuant to paternity establishment proceedings. Any order allowing license reinstatement shall additionally require the obligor's maintenance of current child support. Upon reinstatement under this subsection, the child support enforcement agency shall certify that the individual is no longer delinquent, or, as applicable, that the individual has complied with or is no longer subject to the subpoena issued pursuant to child support or paternity establishment proceedings and shall provide a copy of the certification to the individual, as applicable.

(f)         Upon receipt of certification under subsection (d) or (e) of this section, the Division of Motor Vehicles shall reinstate the license to operate a motor vehicle in accordance with G.S. 20‑24.1, and remove any restriction of the individual's motor vehicle registration.

(g)        Upon receipt of certification under subsection (d) or (e) of this section, the licensing board having jurisdiction over the individual's hunting, fishing, or trapping license shall reinstate the license.

(h)        If the court imposes sanctions under subdivision (3) of subsection (a) of this section and the sanctions are stayed upon conditions as provided in subsection (b) of this section, the child support enforcement agency may, without any further application to the court, notify the Division of Motor Vehicles if the individual violates the terms and conditions of the stay. The Division shall then take such action as provided in subdivision (3) of subsection (a) of this section. The Division shall not remove any restriction of the individual's motor vehicle registration, until receipt of certification pursuant to subsection (d) or (e) of this section.

(i)         The Department of Health and Human Services, the Administrative Office of the Courts, the Division of Motor Vehicles, and the Department of Environment and Natural Resources shall work together to develop the forms and procedures necessary for the implementation of this process. (1995, c. 538, s. 1.4; 1997‑433, s. 5.2; 1997‑443, ss. 11A.118(a), 11A.119(a); 1998‑17, s. 1; 1999‑293, s. 2.)



§§ 110-143 through 110-146. Reserved for future codification purposes.

§§ 110‑143 through 110‑146.  Reserved for future codification purposes.



§§ 110-147 through 110-150. Repealed by Session Laws 1998, c. 202, s. 5, effective July 1, 1999.

Article 10.

Prevention of Child Abuse and Neglect.

§§ 110‑147 through 110‑150.  Repealed by Session Laws 1998, c. 202, s. 5, effective July 1, 1999.






Chapter 111 - Aid to the Blind.

§§ 111-1 through 111-3: Repealed by Session Laws 1973, c. 476, s. 143.

Chapter 111.

Aid to the Blind.

Article 1.

General Duties of Department of Health and Human Services.

§§ 111‑1 through 111‑3:  Repealed by Session Laws 1973, c.  476, s. 143.



§ 111-4. Register of State's blind.

§ 111‑4.  Register of State's blind.

(a)        The Department of Health and Human Services shall cause to be maintained a complete register of the blind in the State that shall describe the condition and cause of blindness of each and any other facts that may seem to the Department of Health and Human Services to be of value.

(b)        When, upon examination by a physician or optometrist, any person is found to be blind, the examiner shall report the results of the examination to the Department of Health and Human Services within 30 days after the examination is conducted. (1935, c. 53, s. 3; 1973, c. 476, s. 143; 1975, c. 19, s. 35; 1997‑443, s. 11A.118(a); 2000‑121, s. 1.)



§ 111-5: Repealed by Session Laws 2000-121, s. 2.

§ 111‑5:  Repealed by Session Laws 2000‑121, s.  2.



§ 111-6. Training schools and workshops; training outside State; sale of products; direct relief; matching of federal funds.

§ 111‑6.  Training schools and workshops; training outside State; sale of products; direct relief; matching of federal funds.

The Department of Health and Human Services may establish one or more training schools and workshops for employment of suitable blind and visually impaired persons, equip and maintain these schools and workshops, pay employees suitable wages, devise means for the sale and distribution of the products of these schools and workshops, and cooperate with shops already established. The Department of Health and Human Services may also pay for lodging, tuition, support and all necessary expenses for blind and visually impaired persons during their training or instruction in any suitable occupation, whether it be in industrial, commercial, professional, or any other establishments, schools or institutions, or through private instruction when in the judgment of the Department of Health and Human Services this instruction or training can be obtained and will contribute to the efficiency or self‑support of the blind and visually impaired persons. When special educational opportunities cannot be had within the State, they may be arranged for, at the discretion of the Department of Health and Human Services, outside of the State. The Department of Health and Human Services may also aid individual blind and visually impaired persons or groups of blind and visually impaired persons to become self‑supporting by furnishing material or equipment to them and by assisting them in the sale and distribution of their products. Any portion of the funds appropriated to the Department of Health and Human Services under the provisions of this Chapter providing for the rehabilitation of the blind and visually impaired and the prevention of blindness may, when the Commission for the Blind deems wise, be given in direct money payments to the needy blind in accordance with the provisions of G.S. 111‑13 through G.S. 111‑26. Whenever possible such funds may be matched by funds provided by the federal Social Security Act, 42 U.S.C. § 301, et seq., as amended. (1935, c. 53, s. 5; 1937, c. 124, s. 16; 1973, c. 476, s. 143; 1997‑443, s. 11A.118(a); 2000‑121, s. 3.)



§ 111-6.1. Rehabilitation center for the blind and visually impaired.

§ 111‑6.1.  Rehabilitation center for the blind and visually impaired.

The Department of Health and Human Services shall establish and operate a rehabilitation center for the blind and visually impaired for the purpose of evaluating and providing instruction in specialized independent living, prevocational, and vocational skills to blind and visually impaired persons to prepare them for obtaining and maintaining employment.

The Commission shall make all rules necessary for this purpose and the Department of Health and Human Services may enter into any agreement or contract; to purchase or lease property, both real and personal, to accept grants and gifts of whatever nature, and to do all other things necessary to carry out the intent and purposes of this rehabilitation center.

The Department of Health and Human Services may receive grants‑in‑aid from the federal government for carrying out the provisions of this section, as well as for other related rehabilitation programs for blind and visually impaired persons under the provisions of the Rehabilitation Act of 1973, Pub. L. No. 93‑112, 87 Stat. 355, 29 U.S.C. § 701, et seq., as amended. Blind and visually impaired persons as defined in G.S. 111‑11, who are physically present in North Carolina may enjoy the benefits of this section or any other related rehabilitation benefits under the Rehabilitation Act of 1973, as amended. (1945, c. 698; 1951, c. 319, s. 4; 1971, c. 1215, s. 2; 1973, c. 476, s. 143; 1997‑443, s. 11A.118(a); 2000‑121, s. 4.)



§ 111-7. In-home services.

§ 111‑7.  In‑home services.

The Department of Health and Human Services may foster maximum independence of blind and visually impaired persons through the provision of in‑home independent living, development of community‑based support groups, and related services as it deems advisable. (1935, c. 53, s. 6; 1973, c. 476, s. 143; 1997‑443, s. 11A.118(a); 2000‑121, s. 5.)



§ 111-8. Investigations; eye examination and treatment.

§ 111‑8.  Investigations; eye examination and treatment.

The Department of Health and Human Services shall continue to make inquiries concerning the cause of blindness, to learn what proportion of these cases are preventable, and to inaugurate and cooperate in any measure for the State it deems advisable. The Department of Health and Human Services may arrange for the examination of the eyes of blind and visually impaired persons and may secure and pay for medical and surgical treatment for these persons whenever in the judgment of a qualified ophthalmologist or optometrist the eyes of this person may be benefited by the treatment. (1935, c. 53, s. 7; 1973, c. 476, s. 143; 1997‑443, s. 11A.118(a); 2000‑121, s. 6.)



§ 111-8.1: Repealed by Session Laws 2000-121, s. 7.

§ 111‑8.1:  Repealed by Session Laws 2000‑121, s.  7.



§§ 111-9 through 111-10. Repealed by Session Laws 1973, c. 476, s. 143.

§§ 111‑9 through 111‑10.  Repealed by Session Laws 1973, c. 476, s. 143.



§ 111-11. Definitions.

§ 111‑11.  Definitions.

For the purposes of this Chapter, the following definitions apply:

(1)        "Blind person" means a person who meets any of the following criteria:

a.         Is totally blind.

b.         Has central visual acuity that does not exceed 20/200 in the better eye with correcting lenses.

c.         Has a visual field that subtends an angle no greater than 20 degrees at its widest diameter.

(2)        "Visually impaired person" means a person whose vision with glasses is so limited as to prevent the performance of ordinary activity for which eyesight is essential. (1935, c. 53, s. 10; 1939, c. 124; 1971, c. 1215, s. 3; 2000‑121, s. 8.)



§ 111-11.1. Jurisdiction of certain Divisions within the Department of Health and Human Services.

§ 111‑11.1.  Jurisdiction of certain Divisions within the Department of Health and Human Services.

For the purpose of providing rehabilitative services to people who are visually impaired, the Division of Services for the Blind and the Division of Vocational Rehabilitation Services shall develop and enter into an agreement specifying which agency can most appropriately meet the specific needs of this client population. If the Divisions cannot reach an agreement, the Secretary of Health and Human Services shall determine which Division can most appropriately meet the specific needs of this client population. (2000‑121, s. 9.)



§ 111-12. Repealed by Session Laws 1973, c. 476, s. 143.

§ 111‑12.  Repealed by Session Laws 1973, c. 476, s. 143.



§ 111-12.1. Acceptance of private contributions for particular facilities authorized.

§ 111‑12.1.  Acceptance of private contributions for particular facilities authorized.

In addition to other powers and duties granted it by law, the Department of Health and Human Services is hereby authorized to accept contributions of funds made by any private individual, agency or organization even though a condition of the contribution may be that the funds be utilized for the establishment of a particular public or private nonprofit workshop, rehabilitation center or other facility established for the purpose of providing training or employment for eligible blind persons. (1965, c. 906, s. 1; 1973, c. 476, s. 143; 1997‑443, s. 11A.118(a).)



§ 111-12.2. Contributions treated as State funds to match federal funds.

§ 111‑12.2.  Contributions treated as State funds to match federal funds.

The Department of Health and Human Services is further authorized to treat any funds received in accordance with G.S. 111‑12.1 as State funds for the purpose of accepting any funds made available under federal law on a matching basis for the establishment of such facilities. (1965, c. 906, s. 2; 1973, c. 476, s. 143; 1997‑443, s. 11A.118(a).)



§ 111-12.3. Rules and regulations as to receiving and expending contributions.

§ 111‑12.3.  Rules and regulations as to receiving and expending contributions.

The Department of Health and Human Services shall make all rules and regulations necessary for the purpose of receiving and expending any funds mentioned in G.S. 111‑12.1 to 111‑12.3 which are consistent with the principle of obtaining maximum federal participation and in accordance with established budget procedures of the North Carolina Department of Administration. (1965, c. 906, s. 3; 1973, c. 476, s. 143; 1997‑443, s. 11A.118(a).)



§ 111-12.4. Repealed by Session Laws 1973, c. 476, s. 143.

§ 111‑12.4.  Repealed by Session Laws 1973, c. 476, s. 143.



§ 111-12.5. Reserve and operating capital fund.

§ 111‑12.5.  Reserve and operating capital fund.

Funds now held by the Bureau of Employment of the North Carolina State Commission for the Blind or its successor organization not exceeding one hundred thousand dollars ($100,000) shall be retained by the Department of Health and Human Services as a reserve and operating capital fund to be expended by the Department of Health and Human Services for its lawful purposes and objectives in accordance with this Chapter. (1967, c. 1214; 1973, c. 476, s. 143; 1997‑443, s. 11A.118(a).)



§ 111-12.6. Disposition of funds deposited with or transferred to State Treasurer.

§ 111‑12.6.  Disposition of funds deposited with or transferred to State Treasurer.

All funds required under this Article to be deposited with or which have been transferred to the State Treasurer by the Bureau of Employment of the Department of Health and Human Services, and all future net earnings and accumulations of the Bureau or its successor, other than the one hundred thousand dollars ($100,000) reserve fund provided for in G.S. 111‑12.5, from whatever source shall be periodically, but not less frequently than annually, paid over to and retained by the State Treasurer as a separate fund or account. The funds deposited with the State Treasurer shall be invested and the income from the corpus shall inure to the sole benefit of the Department of Health and Human Services. The income and corpus shall be expended for services to and for the benefit of blind and visually impaired persons in North Carolina upon recommendation of the Commission for the Blind, by and with the approval of the Governor as the Director of the Budget. (1967, c. 1214; 1973, c. 476, s. 143; 1997‑443, s. 11A.118(a); 2000‑121, s. 10.)



§ 111-13. Administration of assistance; objective standards for personnel; rules and regulations.

Article 2.

Aid to the Blind.

§ 111‑13.  Administration of assistance; objective standards for personnel; rules and regulations.

The Department of Health and Human Services shall be charged with the supervision of the administration of assistance to the needy blind under this Article, and said Department shall establish objective standards for personnel to be qualified for employment in the administration of this Article, and said Commission for the Blind shall make all rules and regulations as may be necessary for carrying out the provisions of this Article, which rules and regulations shall be binding on the boards of county commissioners and all agencies charged with the duties of administering this Article. (1937, c. 124, s. 2; 1973, c. 476, s. 143; 1997‑443, s. 11A.118(a).)



§ 111-14. Application for benefits under Article; investigation and award by county commissioners.

§ 111‑14.  Application for benefits under Article; investigation and award by county commissioners.

Any person claiming benefits under this Article shall file with the commissioners of the county in which he or she is residing an application in writing, in duplicate, upon forms prescribed by the Department of Health and Human Services. This application shall be accompanied by a certificate signed by a reputable physician licensed to practice medicine in the State who is actively engaged in the treatment of diseases of the human eye or by an optometrist, whichever the individual may select, stating that the applicant is blind. This application may be made on the behalf of any blind person by the Department of Health and Human Services or by any other person. The board of county commissioners shall cause an investigation to be made by a qualified person designated as its agent for this purpose and shall pass upon the application without delay, determine the eligibility of the applicant, and allow or disallow the relief sought. In passing upon the application, the board of county commissioners may take into consideration the facts set forth in the application and any other facts that are deemed necessary, and may at any time require an additional examination of the applicant's eyes by an ophthalmologist designated by the Department of Health and Human Services. When satisfied with the merits of the application, the board of county commissioners shall allow the application and grant to the applicant any proper relief according to the rules established by the Commission for the Blind. (1937, c. 124, s. 3; 1939, c. 124; 1951, c. 319, s. 1; 1957, c. 674; 1973, c. 476, s. 143; 1997‑443, s. 11A.118(a); 2000‑121, s. 12.)



§ 111-15. Eligibility for relief.

§ 111‑15.  Eligibility for relief.

Blind persons having the following qualifications shall be eligible for relief under the provisions of this Article:

(1)        Repealed by Session Laws 2000‑121, s. 13.

(2)        Who are unable to provide for themselves the necessities of life and who have insufficient means for their own support and who have no relative or relatives or other persons in this State able to provide for them who are legally responsible for their maintenance; and

(3)        Who, at the time his application is filed, is living in the State of North Carolina voluntarily with the intention of making his home in the State and not for a temporary purpose. [and]

(4)        Who are not inmates of any charitable or correctional institution of this State or of any county or city thereof: Provided, that an inmate of such charitable institution may be granted a benefit in order to enable such person to maintain himself or herself outside of an institution; and

(5)        Who are not, because of physical or mental condition, in need of continuing institutional care. Provided, that the State agency shall, in determining need, take into consideration any other income and resources of the individual claiming aid to the blind; except that, in making such determination, the State agency shall disregard such earned income as will enable said agency to receive the maximum grants from the federal government for such purpose. (1937, c. 124, s. 4; 1951, c. 319, s. 3; 1961, c. 666, s. 1; 1971, c. 1215, s. 1; 1981, c. 131; 2000‑121, s. 13.)



§ 111-16. Application for aid; notice of award; review.

§ 111‑16.  Application for aid; notice of award; review.

Promptly after an application for aid is made to the board of county commissioners under this Article, the Department of Health and Human Services shall be notified of the application by mail by the county commissioners. One of the duplicate applications for aid made before the board of county commissioners shall be transmitted with this notice.

As soon as any award has been made or any application declined by the board of county commissioners, prompt notice in writing of the award or the declined application shall be forwarded by mail to the Department of Health and Human Services and to the applicant. This notice shall fully state the particulars of the award or the facts of denial. An applicant may appeal an award or denial pursuant to Article 3 of Chapter 150B of the General Statutes. (1937, c. 124, s. 5; 1971, c. 603, s. 1; 1973, c. 476, s. 143; 1997‑443, s. 11A.118(a); 2000‑121, s. 14.)



§ 111-17. Amount and payment of assistance; source of funds.

§ 111‑17.  Amount and payment of assistance; source of funds.

When the board of county commissioners is satisfied that the applicant is entitled to relief under the provisions of this Article, as provided in G.S. 111‑14, they shall order necessary relief to be granted under the rules and regulations prescribed by the Commission for the Blind, to be paid from county, State and federal funds available, said relief to be paid in monthly payments from funds hereinafter mentioned.

At the time of fixing the annual budget for the fiscal year beginning July 1, 1937, and annually thereafter, the board of county commissioners in each county shall, based upon such information as they are able to secure and with such information as may be furnished to them by the Department of Health and Human Services, estimate the number of needy blind persons in such county who shall be entitled to aid under the provisions of this Article and the total amount of such county's part thereof required to be paid by such county. Each county shall make appropriations for the purposes of this Article in an amount sufficient to cover its share of aid to the blind and may fund them by levy of property taxes pursuant to G.S. 153A‑149 and by the allocation of other revenues whose use is not otherwise restricted by law. This provision is mandatory on each county in the State. Any court of competent jurisdiction is authorized by mandamus to enforce the foregoing provisions. No funds shall be allocated to any county by the Department of Health and Human Services until the provisions hereof have been fully complied with by such county.

In case such appropriation is exhausted within the year and is found to be insufficient to meet the county's part of the amount required for aid to the needy blind, such deficiency may be borrowed, if within constitutional limitations, at the lowest rate of interest obtainable, not exceeding six percent (6%), and provision for payment thereof shall be made in the next annual budget and tax levy.

The board of county commissioners in the several counties of the State shall cause to be transmitted to the State Treasurer their share of the total amount of relief granted to the blind applicants. Such remittances shall be made by the several counties in equal monthly installments on the first day of each month, beginning July 1, 1937. The State Treasurer shall deposit said funds and credit same to the account of the Department of Health and Human Services to be employed in carrying out the provisions of this Article.

Within the limitations of the State appropriation, the maximum payment for aid to the blind is to be such as will make possible maximum matching funds by the federal government. (1937, c. 124, s. 6; 1961, c. 666, s. 3; 1973, c. 476, s. 143; c. 803, s. 11; 1997‑443, s. 11A.118(a).)



§ 111-18. Payment of awards.

§ 111‑18.  Payment of awards.

After an award to a blind person has been made by the board of county commissioners, and approved by the Department of Health and Human Services the Department of Health and Human Services shall thereafter pay to such person to whom such award is made the amount of said award in monthly payments, or in such manner and under such terms as the Department of Health and Human Services shall determine. Such payment shall be drawn upon such funds in the hands of the State Treasurer, at the instance and request and upon a proper voucher signed by the Secretary of Health and Human Services, and shall not be subject to the provisions of the Executive Budget Act as to approval of said expenditure.

It is intended that awards paid to recipients under this Article be for the purpose of assisting in defraying the recipient's day‑to‑day living expenses. To better achieve this purpose it is hereby provided that no moneys belonging to a recipient of aid to the blind under this Article identifiable as moneys paid pursuant to an aid to the blind award shall be subject to levy under execution, attachment or garnishment. (1937, c. 124, s. 7; 1971, c. 177; c. 603, s. 2; 1973, c. 476, s. 143; 1993, c. 257, s. 8; 1997‑443, s. 11A.118(a).)



§ 111-18.1. Award and assistance checks payable to decedents.

§ 111‑18.1.  Award and assistance checks payable to decedents.

(a)        In the event of the death of a recipient of an award made pursuant to G.S. 111‑18 during or after the first day of the month for which the award was authorized to be paid, any check or checks in payment of such award made payable to the deceased recipient and not endorsed prior to the payee's death shall be delivered to the clerk of the superior court and be by him administered under the provisions of G.S. 28A‑25‑6.

(b)        In the event of the death of a recipient of a cash payment service that was rendered as part of a program of public assistance for the blind or visually impaired, any check issued for the payment of that service made payable to that recipient, but not endorsed prior to the recipient's death, shall be returned to the issuing agency and made void. The issuing agency shall then issue a check payable to the provider of the service for the sum remaining due for this service, not to exceed the amount of the returned and voided check. (1979, c. 762, s. 2; 2000‑121, s. 15.)



§ 111-19. Intercounty transfer of recipients.

§ 111‑19.  Intercounty transfer of recipients.

Any recipient of aid to the blind under this Article who moves to another county of this State shall be entitled to receive aid to the blind in the county to which he has moved and the board of county commissioners of such county, or its authorized agent, is hereby directed to make the appropriate aid to the blind grant to such recipient subject to the rules and regulations of the Commission for the Blind, beginning with the next payment period after such recipient has established settlement in the county to which he has moved by continuously maintaining a residence therein for a period of 90 days. The county from which a recipient moves shall continue to pay aid to such recipient until such time as the recipient becomes qualified to receive aid from the county to which he has moved. The county from which a recipient has moved shall forthwith transfer all necessary records relating to the recipient to the appropriate board of county commissioners, or its authorized agent, of the county to which the recipient has moved immediately upon the recipient becoming qualified to receive aid from such county. (1937, c. 124, s. 8; 1947, c. 374; 1965, c. 905; 1971, c. 190, ss. 1, 2; 1973, c. 476, s. 143.)



§ 111-20. Awards subject to reopening upon change in condition.

§ 111‑20.  Awards subject to reopening upon change in condition.

All awards to needy blind persons made under the provisions of this Article shall be made subject to reopening and reconsideration at any time when there has been any change in the circumstances of any needy blind person or for any other reason. The Department of Health and Human Services and the board of county commissioners of each of the counties in which awards have been made shall at all times keep properly informed as to the circumstances and conditions of the persons to whom the awards are made, making reinvestigations annually, or more often, as may be found necessary. The Department of Health and Human Services may at any time present to the proper board of county commissioners any case in which, in their opinion, the changed circumstances of the case should be reconsidered. The board of county commissioners shall reconsider such cases and any and all other cases which, in the opinion of the board of county commissioners, deserve reconsideration. In all such cases notice of the hearing thereon shall be given to the person to whom the award has been made. Any person to whom an award has been made may apply for a reopening and reconsideration thereof. Upon such hearing, the board of county commissioners may make a new award increasing or decreasing the former award or leaving the same unchanged, or discontinuing the same, as it may find the circumstances of the case to warrant, such changes always to be within the limitations provided by this Article and in accordance with the terms hereof.

Any changes made in such award shall be reported to the Department of Health and Human Services, and shall be subject to the right of appeal and review, as provided in G.S. 111‑16. (1937, c. 124, s. 9; 1971, c. 160; 1973, c. 476, s. 143; 1997‑443, s. 11A.118(a).)



§ 111-21. Disqualifications for relief.

§ 111‑21.  Disqualifications for relief.

No aid to needy blind persons shall be given under the provisions of this Article to any individual for any period with respect to which he is receiving aid under the laws of North Carolina providing Work First Family Assistance and/or relief for the aged, and/or aid for the permanently and totally disabled. (1937, c. 124, s. 10; 1951, c. 319, s. 2; 1997‑443, s. 12.29.)



§ 111-22. Beneficiaries not deemed paupers.

§ 111‑22.  Beneficiaries not deemed paupers.

No blind person shall be deemed a pauper by reason of receiving relief under this Article. (1937, c. 124, s. 11.)



§ 111-23. Misrepresentation or fraud in obtaining assistance.

§ 111‑23.  Misrepresentation or fraud in obtaining assistance.

Any person who shall obtain, or attempt to obtain, by means of a willful, false statement, or representation, or impersonation, or other fraudulent devices, assistance to which he is not entitled shall be guilty of a Class 2 misdemeanor.  The superior court and the recorders' courts shall have concurrent jurisdiction in all prosecutions arising under this Article. (1937, c. 124, s. 12; 1993, c. 539, s. 825; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 111-24. Cooperation with federal departments or agencies; grants from federal government.

§ 111‑24.  Cooperation with federal departments or agencies; grants from federal government.

The Department of Health and Human Services is hereby empowered, authorized and directed to cooperate with the appropriate federal department or agency charged with the administration of the Social Security Act in any reasonable manner as may be necessary to qualify for federal aid for assistance to the needy blind and in conformity with the provisions of this Article, including the making of such reports in such form and containing such information as the appropriate federal department or agency may from time to time require, and the compliance with such regulations as the appropriate federal department or agency may from time to time find necessary to assure the correctness and verification of such reports.

The Department of Health and Human Services is hereby further empowered and authorized to receive grants‑in‑aid from the United States government for assistance to the blind and grants made for payment of costs of administering the State plan for aid to the blind, and all such grants so received hereunder shall be paid into the State treasury and credited to the account of the Department of Health and Human Services in carrying out the provisions of the Article. (1937, c. 124, s. 13; 1971, c. 349, s. 1; 1973, c. 476, s. 143; 1997‑443, s. 11A.118(a).)



§ 111-25. Acceptance and use of federal aid.

§ 111‑25.  Acceptance and use of federal aid.

The Department of Health and Human Services may expend under the provisions of the Executive Budget Act, such grants as shall be made to it for paying the cost of administering this Chapter by the appropriate federal department or agency under the Social Security Act. (1937, c. 124, s. 14; 1971, c. 349, s. 2; 1973, c. 476, s. 143; 1997‑443, s. 11A.118(a).)



§ 111-26. Termination of federal aid.

§ 111‑26.  Termination of federal aid.

If for any reason there should be a termination of federal aid as anticipated in this Article, then and in that event this Article shall be ipso facto repealed and rendered null and void: Provided, however, such repeal shall not become effective or be in force unless and until the Governor of the State of North Carolina has issued a proclamation duly attested by the Secretary of the State of North Carolina to the effect that there has been a termination of such federal aid. In the event that this Article should be ipso facto repealed as herein provided, the State funds on hand shall be converted into the general fund of the State for such use as may be authorized by the Director of the Budget, and the county funds accumulated by the provisions of this Article in the respective counties of the State shall be converted into the general fund of such counties for such use as may be authorized by the county commissioners. (1937, c. 124, s. 15 1/2.)



§ 111-27. Department of Health and Human Services to promote employment of blind persons; vending stands on public property.

§ 111‑27.  Department of Health and Human Services to promote employment of blind persons; vending stands on public property.

For the purpose of assisting blind persons to become self‑supporting, the Department of Health and Human Services may carry on activities to promote the employment of blind persons, including the licensing and establishment of blind persons as operators of vending stands in public buildings. The Department of Health and Human Services may cooperate with the federal government in the furtherance of the Randolph‑Sheppard Vending Stand Act, 20 U.S.C. §§ 107‑107f, as amended, providing for the licensing of blind persons to operate vending stands in federal buildings, or any other act of Congress that may be enacted.

The board of county commissioners of each county and the commissioners or officials in charge of various State and municipal buildings may permit the operation of vending stands by blind persons on the premises of any State, county or municipal property under their respective jurisdictions. These operators shall be first licensed by the Department of Health and Human Services. Additionally, no vending stands may be operated unless, in the opinion of the commissions or officials having control and custody of the property, the vending stands may be properly and satisfactorily operated on the premises without undue interference with the use and needs of the premises or property for public purposes. (1939, c. 123; 1973, c. 476, s. 143; 1997‑443, s. 11A.118(a); 2000‑121, s. 16.)



§ 111-27.1. Department of Health and Human Services authorized to conduct certain business operations.

§ 111‑27.1.  Department of Health and Human Services authorized to conduct certain business operations.

For the purpose of assisting blind and visually impaired persons to become self‑supporting the Department of Health and Human Services may carry on activities to promote the rehabilitation and employment of the blind and visually impaired, including employment in or the operation of various business enterprises suitable for the blind and visually impaired. The Executive Budget Act applies to the operation of these enterprises as to all appropriations made by the State to aid in the organization and the establishment of these businesses. Purchases and sales of merchandise or equipment, the payment of rents and wages to blind and visually impaired persons operating these businesses, and other expenses of these businesses from funds derived from local subscriptions and from the day‑by‑day operations are not subject to the provisions of law regulating purchases and contracts, or to the deposit and disbursement that apply to State funds but shall be supervised by the Department of Health and Human Services. All of the business operations under this law are subject to the oversight of the State Auditor pursuant to Article 5A of Chapter 147 of the General Statutes.

Randolph‑Sheppard vendors are not State employees. Blind licensees operating vending facilities under contract with the Department of Health and Human Services, Division of Services for the Blind, are independent contractors. (1945, c. 72, s. 2; 1971, c. 1025, s. 1; 1973, c. 476, s. 143; 1983, c. 867, s. 1; 1993, c. 257, s. 9; 1997‑443, s. 11A.118(a); 2000‑121, s. 17.)



§ 111-27.2. Blind vending-stand operators; retirement benefits.

§ 111‑27.2.  Blind vending‑stand operators; retirement benefits.

The Department of Health and Human Services is authorized and empowered to continue and maintain, in its discretion, any existing retirement system providing retirement benefits for blind vending‑stand operators and to expend funds to provide necessary contributions to any existing retirement system for blind vending‑stand operators to the extent that the Department determines such retirement system to be in the best interest of the blind vending‑stand operators. (1969, c. 1255, s. 4; 1973, c. 476, s. 143; 1997‑443, s. 11A.118(a).)



§ 111-28. Department of Health and Human Services authorized to receive grants for benefit of blind and visually impaired; use of information concerning blind persons.

§ 111‑28.  Department of Health and Human Services authorized to receive grants for benefit of blind and visually impaired; use of information concerning blind persons.

The Department of Health and Human Services may receive grants‑in‑aid from the federal government or any State or federal agency for the purpose of rendering other services to the blind, visually impaired, and those in danger of becoming blind. All of these grants shall be paid into the State treasury and credited to the account of the Department of Health and Human Services, to be used in carrying out the provisions of this law.

The Commission for the Blind may adopt rules as may be required by the federal government or State or federal agency as a condition for receiving these federal funds, not inconsistent with the laws of this State.

The Department of Health and Human Services may enter into reciprocal agreements with public welfare agencies in other states regarding assistance and services to residents, nonresidents, or transients, and cooperate with other agencies of the State and federal governments in the provisions of assistance and services and in the study of the problems involved.

The Department of Health and Human Services may establish and enforce reasonable rules governing the custody, use and preservation of the records, papers, files, and communications of the Department.

It is unlawful, except for purposes directly connected with the administration of aid to the blind and visually impaired and in accordance with the rules of the Department of Health and Human Services, for any person to solicit, disclose, receive, make use of, or to authorize, knowingly permit, participate in, or acquiesce in the use of, any list of or name of, or any information concerning, persons applying for or receiving aid to the blind and visually impaired, directly or indirectly derived from the records, papers, files, or communications of the Department of Health and Human Services, the board of county commissioners, or the county social services department, or acquired in the course of the performance of official duties.

The Department of Health and Human Services may release to the Division of Motor Vehicles in the Department of Transportation and to the North Carolina Department of Revenue the name and medical records of any person listed in the register of the blind in this State maintained under the provisions of G.S. 111‑4. All information and documents released to the Division of Motor Vehicles and the Department of Revenue shall be treated by them as confidential for their use only and shall not be released by them to any person for commercial or political purposes or for any purpose not directly connected with the administration of Chapters 20 and 105 of the General Statutes. The Department of Health and Human Services may also release to the North Carolina Library for the Blind and Physically Handicapped of the Department of Cultural Resources, the name and address of any person listed in the register of the blind in this State maintained under the provisions of G.S. 111‑4. All information released to the North Carolina Library for the Blind and Physically Handicapped shall be treated as confidential for its use only and shall not be released to any person for commercial or political purposes or for any purpose not directly connected with providing information concerning services offered by the North Carolina Library for the Blind and Physically Handicapped. (1939, c. 124; 1941, c. 186; 1969, cc. 871, 982; 1973, c. 476, s. 143; 1989, c. 752, s. 141; 1997‑443, s. 11A.118(a); 2000‑121, s. 18.)



§ 111-28.1. Department of Health and Human Services authorized to cooperate with federal government in rehabilitation of blind and visually impaired.

§ 111‑28.1.  Department of Health and Human Services authorized to cooperate with federal government in rehabilitation of blind and visually impaired.

The Department of Health and Human Services may adopt the necessary rules to cooperate with the federal government in the furtherance of the Rehabilitation Act of 1973, Pub. L. No. 93‑112, 87 Stat. 355, 29 U.S.C. § 701, et seq., as amended, providing for the rehabilitation of the blind and visually impaired. (1945, c. 72, s. 1; 1973, c. 476, s. 143; 1997‑443, s. 11A.118(a); 2000‑121, s. 19.)



§ 111-29. Expenditure of equalizing funds; grants affording maximum federal aid; lending North Carolina reports.

§ 111‑29.  Expenditure of equalizing funds; grants affording maximum federal aid; lending North Carolina reports.

In addition to the powers and duties imposed upon the Department of Health and Human Services, the said Department shall be and hereby is charged with the powers and duties hereinafter enumerated; that is to say:

(1)        The Department of Health and Human Services is hereby authorized to expend such funds as are appropriated to it as an equalizing fund for aid to the needy blind for the purpose of equalizing the financial burden of providing relief to the needy blind in the several counties of the State, and equalizing the grants received by the needy blind recipients. Such amount shall be expended and disbursed solely for the use of the needy blind coming within the eligibility provisions outlined in Chapter 124 of the Public Laws of 1937. Said amount shall be distributed to the counties according to the needs therein in conformity with the rules and regulations adopted by the Commission for the Blind, producing as far as possible a just and fair distribution thereof.

(2)        The Department of Health and Human Services is hereby authorized to make such grants to the needy blind of the State as will enable said Department to receive the maximum grants from the federal government for such purpose.

(3)        The Department of Health and Human Services is hereby authorized to work out plans with the Secretary of State for lending to needy blind lawyers volumes of the North Carolina reports in his custody that are unused or have become damaged. The Secretary of State is hereby authorized to lend such reports to the Department of Health and Human Services for relending to needy blind lawyers. Such reports may be recalled at any time by the Secretary of State upon giving 15 days' written notice to the Department of Health and Human Services which shall remain responsible for said reports until they are returned. The Department shall relend such reports only to blind lawyers, who, after an investigation by the Department, are determined to have no income, or an income insufficient to purchase such reports. (1943, c. 600; 1973, c. 476, s. 143; 1997‑443, s. 11A.118(a).)



§ 111-30. Personal representatives for certain recipients of aid to the blind.

§ 111‑30.  Personal representatives for certain recipients of aid to the blind.

If any otherwise qualified applicant for or recipient of aid to the blind is or shall become unable to manage the assistance payments, or otherwise fails so to manage, to the extent that deprivation or hazard to himself or others results, a petition may be filed by a relative of said blind person, or other interested person, or by the Secretary of Health and Human Services before the appropriate court under G.S. 111‑31, in the form of a verified written application for the appointment of a personal representative for the purpose of receiving and managing public assistance payments for any such recipient, which application shall allege one or more of the above grounds for the legal appointment of such personal representative.

The court shall summarily order a hearing on the petition and shall cause the applicant or recipient to be notified at least five days in advance of the time and place for the hearing. Findings of fact shall be made by the court without a jury, and if the court shall find that the applicant for or recipient of aid to the blind is unable to manage the assistance payments, or otherwise fails so to manage, to the extent that deprivation or hazard to himself or others results, the court may thereupon enter an order embracing said findings and appointing some responsible person as personal representative of the applicant or recipient for the purposes set forth herein. The personal representative so appointed shall serve with or without bond, in the discretion of the court, and without compensation. He will be responsible for receiving the monthly assistance payment and using the proceeds of such payment for the benefit of the recipient of aid to the blind. Such personal representative shall be responsible to the court for the faithful discharge of the duties of his trust. The court may consider the recommendation of the Secretary of Health and Human Services in the selection of a suitable person for appointment as personal representative for the limited purposes of G.S. 111‑30 to 111‑33. The personal representative so appointed may be removed by the court, and the proceeding dismissed, or another suitable personal representative appointed. All costs of court with respect to any such proceedings shall be waived.

From the order of the court appointing or removing such personal representative, an appeal may be had to the judge of superior court who shall hear the matter de novo without a jury. (1945, c. 72, s. 4; 1953, c. 1000; 1961, c. 666, s. 2; 1971, c. 603, s. 3; 1973, c. 476, s. 138; 1997‑443, s. 11A.118(a).)



§ 111-31. Courts for purposes of §§ 111-30 to 111-33; records.

§ 111‑31.  Courts for purposes of §§ 111‑30 to 111‑33; records.

For the purposes of G.S. 111‑30 to 111‑33 the court may be either a domestic relations court established pursuant to Article 13, Chapter 7, General Statutes, or the clerk of the superior court in the county having responsibility for the administration of the particular aid to the blind payments. The court may, for the purposes of G.S. 111‑30 to 111‑33, direct the Secretary of Health and Human Services to maintain records pertaining to all aspects of any personal representative proceeding, which the court may adopt as the court's record and in lieu of the maintenance of separate records by the court. (1961, c. 666, s. 2; 1971, c. 603, s. 4; 1973, c. 476, s. 138; 1997‑443, s. 11A.118(a).)



§ 111-32. Findings under § 111-30 not competent as evidence in other proceedings.

§ 111‑32.  Findings under § 111‑30 not competent as evidence in other proceedings.

The findings of fact under the provisions of G.S. 111‑30 shall not be competent as evidence in any case or proceeding dealing with any subject matter other than provided in G.S. 111‑30 to 111‑33. (1961, c. 666, s. 2.)



§ 111-33. Sections 111-30 to 111-33 are not to affect provisions for payments for minors.

§ 111‑33.  Sections 111‑30 to 111‑33 are not to affect provisions for payments for minors.

Nothing in G.S. 111‑30 to 111‑33 is to be construed as affecting that portion of the State plan for aid to the blind which provides that payments for eligible blind minors should be made to the parent, legal guardian, relatives or other persons "in loco parentis" of the blind minor, and that payments may be made to the minor if he is emancipated. (1961, c. 666, s. 2.)



§ 111-34. Repealed by Session Laws 1973, c. 476, s. 143.

§ 111‑34.  Repealed by Session Laws 1973, c. 476, s. 143.



§ 111-35. Authority of director of social services.

§ 111‑35.  Authority of director of social services.

The respective boards of county commissioners of each county are hereby authorized to empower and confer upon the county director of social services for their respective counties the authority to perform any or all acts or functions which the previous sections of this Article direct or authorize the county boards of commissioners to perform. Any act or function performed by a county director of social services under the authority of this section shall be reported by him to the respective county board of commissioners for its review, and for alternative action or disposition where deemed appropriate by such board. Provided that the respective boards of county commissioners shall make no alternative or different disposition of a matter which the county director of social services is empowered to act upon which would prejudicially affect the status of any aid to the blind recipient without first affording such recipient reasonable notice and opportunity to be heard. (1971, c. 348, s. 1.)



§§ 111-36 through 111-40. Reserved for future codification purposes.

§§ 111‑36 through 111‑40.  Reserved for future codification purposes.



§ 111-41. Preference to blind persons in operation of vending facilities; responsibility of Department of Health and Human Services.

Article 3.

Operation of Vending Facilities on State Property.

§ 111‑41.  Preference to blind persons in operation of vending facilities; responsibility of Department of Health and Human Services.

In order to promote the employment and the self‑sufficiency of blind persons in North Carolina, State agencies shall upon the request of the Department of Health and Human Services give preference to blind persons in the operation of vending facilities on State property. The Department of Health and Human Services shall encourage and assist the operation of vending facilities by blind persons. (1973, c. 1280, s. 1; 1997‑443, s. 11A.118(a); 2000‑121, s. 20.)



§ 111-42. Definitions as used in this Article.

§ 111‑42.  Definitions as used in this Article.

(a)        "Regular vending facility" means a vending facility where food preparation or cooking is not done on the State property.

(b)        "State agency" means department, commission, agency or instrumentality of the State.

(c)        "State property or State building" means building and land owned, leased, or otherwise controlled by the State, exclusive of schools, colleges and universities, the North Carolina State Fair, farmers markets and agricultural centers, the Legislative Office Building, and the State Legislative Building.

(d)        "Vending facility" includes a snack bar, cafeteria, restaurant, cafe, concession stand, vending stand, cart service, or other facilities at which food, drinks, novelties, newspapers, periodicals, confections, souvenirs, tobacco products or related items are regularly sold.

(e)        Repealed by Session Laws 2000‑121, s. 21. (1973, c. 1280, s. 1; 2000‑121, s. 21; 2001‑41, s. 1; 2001‑424, s. 17.4.)



§ 111-43. Installation of coin-operated vending machines.

§ 111‑43.  Installation of coin‑operated vending machines.

In locations where the Department of Health and Human Services determines that a vending facility may not be operated or should not continue to operate due to insufficient revenues to support a blind vendor or due to the lack of qualified blind applicants, the Department shall have the first opportunity to secure, by negotiation of a contract with one or more licensed commercial vendors, coin‑operated vending machines for the location. Profits from coin‑operated vending machines secured by the Department of Health and Human Services shall be used by the Department for the support of programs that enable blind and visually impaired people to live more independently, including medical, rehabilitation, independent living, and educational services offered by the Division of Services for the Blind. (1973, c. 1280, s. 1; 1991, c. 689, s. 221.4(a); 1991 (Reg. Sess., 1992), c. 984, s. 1; 2000‑121, s. 22.)



§ 111-44. Location and services provided by State agency.

§ 111‑44.  Location and services provided by State agency.

If the Department of Health and Human Services determines that a location is suitable for the operation of a vending facility by a blind person, the State agency with authority over the location shall provide proper space, plumbing, lighting, and electrical outlets for the vending facility in the original planning and construction, or in the alteration and renovation of the present location. The State agency shall provide necessary utilities, janitorial service, and garbage disposal for the operation of the vending facility. Space and services for the vending facilities shall be provided without charge. (1973, c. 1280, s. 1; 1997‑443, s. 11A.118(a); 2000‑121, s. 23.)



§ 111-45. Duty of State agency to inform the Department of Health and Human Services.

§ 111‑45.  Duty of State agency to inform the Department of Health and Human Services.

It shall be the duty of the State agencies to inform the Department of Health and Human Services of existing and prospective locations for vending facilities and coin‑operated vending machines and to adopt rules, upon request of the Department, to promote the successful operation of the vending facilities of the blind. (1973, c. 1280, s. 1; 2000‑121, s. 24.)



§ 111-46. Vending facilities operated by those other than blind persons.

§ 111‑46.  Vending facilities operated by those other than blind persons.

Where vending facilities on State property are operated by those other than blind persons on the date of enactment of this Article, the contract of these vending facilities shall not be renewed or extended unless the Secretary of the Department of Health and Human Services is notified of the proposed renewal or extension and the Secretary determines within 30 days of this notification that the vending facilities are not, or cannot become, suited for operation by the blind. If the Secretary of the Department of Health and Human Services within 30 days of the date of this notification fails to provide for the operation of the vending facilities by the blind, the existing contract may be renewed or extended. (1973, c. 1280, s. 1; 1997‑443, s. 11A.118(a); 2000‑121, s. 25.)



§ 111-47. Exclusions.

§ 111‑47.  Exclusions.

(a)        This Article is not intended to cover food services provided by hospitals or residential institutions as a direct service to patients, inmates, trainees, or otherwise institutionalized persons, nor to cover coin‑operated vending machines located in State facilities operated under the authority of G.S. 122C.

(b)        This Article shall not prohibit the continued use of coin‑operated vending machines currently the property of the Division of Services for the Blind of the Department of Health and Human Services and now part of the vending‑stand program. (1973, c. 1280, s. 1; 1991 (Reg. Sess., 1992), c. 984, s. 2; 1997‑443, s. 11A.118(a).)



§ 111-47.1. Food service at North Carolina aquariums.

§ 111‑47.1.  Food service at North Carolina aquariums.

(a)        Notwithstanding Article 3 of Chapter 111 of the General Statutes, the North Carolina Aquariums may operate or contract for the operation of food or vending services at the North Carolina Aquariums.  Notwithstanding G.S. 111‑43, the net proceeds of revenue generated by food and vending services that are provided at the North Carolina Aquariums and are operated by or whose operation is contracted for by the Division of North Carolina Aquariums shall be credited to the North Carolina Aquariums Fund.

(b)        This section shall not be construed to alter any contract for food or vending services at the North Carolina Aquariums that is in force at the time this section becomes law [effective July 1, 1999].  (1999‑237, s. 15.17(a), (b).)



§ 111-48. Preference to blind persons in operation of highway vending facilities.

Article 4.

Operation of Highway Vending Facilities on North Carolina Highways.

§ 111‑48.  Preference to blind persons in operation of highway vending facilities.

In order to provide support for programs for the blind and to further promote employment opportunities for blind persons, the Department of Health and Human Services may operate automatic vending machines on State property on North Carolina highways and shall give preference to blind persons in the operation of these facilities. (1991 (Reg. Sess., 1992), c. 984, s. 3; 1997‑443, s. 11A.118(a).)



§ 111-49. Definitions as used in this Article.

§ 111‑49.  Definitions as used in this Article.

(a)        "Automatic vending" means a coin, currency, token, ticket, or credit card operated machine that dispenses food, drinks, or sundries.

(b)        "Blind vendor" means a blind person who has been licensed by the Division of Services for the Blind to operate a vending stand in a public building.

(c)        "Highway vending facilities" means automatic vending operations located on North Carolina highways in Welcome Centers and rest areas designated by the State. (1991 (Reg. Sess., 1992), c. 984, s. 3; 2000‑121, s. 26.)



§ 111-50. Operations of highway vending.

§ 111‑50.  Operations of highway vending.

(a)        In locations on North Carolina highways where the Department of Health and Human Services determines that automatic vending is suitable, the Department shall authorize the Division of Services for the Blind to contract with blind vendors in the operation of highway vending facilities. The contracts shall be reviewed and renegotiated by the Division every two years and shall be reviewed by the Transfer and Promotion Committee. The Commission for the Blind shall adopt rules necessary to govern the operations. The highway vending program shall be a part of the Business Enterprises Program operated under the Randolph‑Sheppard Act, 20 U.S.C. § 107a.

(b)        Repealed by Session Laws 2000, c. 121, s. 27.

(c)        The Commission for the Blind may adopt rules to establish applicable set‑aside rates for the Business Enterprises Program. The Commission shall only develop rules authorized by this subsection with the active participation of the Elected Committee of Vendors. (1991 (Reg. Sess., 1992), c. 984, s. 3; 1997‑443, s. 11A.118(a); 2000‑121, s. 27.)



§ 111-51. Priority for specific blind vendors.

§ 111‑51.  Priority for specific blind vendors.

Blind vendors who were operating highway vending facilities as of July 31, 1991, and who continue to operate those facilities shall be given priority in renegotiating contracts under this Article to continue to operate those same facilities. (1991 (Reg. Sess., 1992), c. 984, s. 3.)



§ 111-52. Profits from Highway Vending Fund.

§ 111‑52.  Profits from Highway Vending Fund.

Profits generated by highway vending locations as of June 30, 1992, and deposited in a special fund in accordance with the policies of the Office of the State Controller shall be reserved for the construction and maintenance of highway vending facility projects. (1991 (Reg. Sess., 1992), c. 984, s. 3; 2004‑199, s. 2.)






Chapter 112 - Confederate Homes and Pensions.

§§ 112-1 through 112-37: Repealed.

Chapter 112.

Confederate Homes and Pensions.

§§ 112‑1 through 112‑37:  Repealed.






Chapter 113 - Conservation and Development.

§ 113-1. Meaning of terms.

Chapter 113.

Conservation and Development.

SUBCHAPTER I. GENERAL PROVISIONS.

Article 1.

Powers and Duties of Department of Environment and Natural Resources Generally.

§ 113‑1.  Meaning of terms.

In this Article, unless the context otherwise requires, the expression "Department" means the Department of Environment and Natural Resources; "Secretary" means the Secretary of Environment and Natural Resources. (1925, c. 122, s. 3; 1973, c. 1262, ss. 28, 86; 1977, c. 771, s. 4; 1989, c. 727, s. 218(47); 1997‑443, s. 11A.119(a).)



§ 113-2. Repealed by Session Laws 1973, c. 1262, s. 28.

§ 113‑2.  Repealed by Session Laws 1973, c. 1262, s. 28.



§ 113-3. Duties of the Department.

§ 113‑3.  Duties of the Department.

(a)        It shall be the duty of the Department, by investigation, recommendation and publication, to aid:

(1)        In the promotion of the conservation and development of the natural resources of the State;

(2)        In promoting a more profitable use of lands and forests;

(3)        Repealed by Session Laws 1977, c. 198, s. 15; c. 771, s. 7;

(4)        In coordinating existing scientific investigations and other  related agencies in formulating and promoting sound policies of conservation and development; and

(5)        Repealed by Session Laws 1977, c. 771, s. 7.

(b)        Repealed by Session Laws 1959, c. 779, s. 3. (1925, c. 122, s. 4; 1957, c. 753, s. 3; c. 1424, s. 1; 1959, c. 779, s. 3; 1977, c. 198, s. 15; c. 771, s. 7.)



§§ 113-4 through 113-7. Repealed by Session Laws 1973, c. 1262, s. 28.

§§ 113‑4 through 113‑7.  Repealed by Session Laws 1973, c. 1262, s. 28.



§ 113-8. Powers and duties of the Department.

§ 113‑8.  Powers and duties of the Department.

The Department shall make investigations of the natural resources of the State, and take such measures as it may deem best suited to promote the conservation and development of such resources.

It shall have charge of the work of forest maintenance, forest fire prevention, reforestation, and the protection of lands and water supplies by the preservation of forests; it shall also have the care of State forests and parks, and other recreational areas now owned or to be acquired by the State, including the lakes referred to in G.S. 146‑7.

It shall make such examination, survey and mapping of the geology, mineralogy and topography of the State, including their industrial and economic utilization, as it may consider necessary; make investigations of water supplies and water powers, prepare and maintain a general inventory of the water resources of the State, and take such measures as it may consider necessary to promote their development.

It shall have the duty of enforcing all laws relating to the conservation of marine and estuarine resources.

The Department may take such other measures as it may deem advisable to obtain and make public a more complete knowledge of the State and its resources, and it is authorized to cooperate with other departments and agencies of the State in obtaining and making public such information.

The Department may acquire such real and personal property as may be found desirable and necessary for the performance of the duties and functions of the Department and pay for same out of any funds appropriated for the Department or available unappropriated revenues of the Department, when such acquisition is approved by the Governor and Council of State.  The title to any real estate acquired shall be in the name of the State of North Carolina for the use and benefit of the Department. (1925, c. 122, s. 9; 1927, c. 57; 1947, c. 118; 1957, c. 753, s. 4; c. 1424, s. 2; 1965, c. 957, s. 11; 1973, c. 1262, ss. 28, 86; 1977, c. 198, ss. 16, 17; c. 771, s. 4; 1989, c. 727, s. 33.)



§ 113-8.01. Pollution Prevention Pays Programs.

§ 113‑8.01.  Pollution Prevention Pays Programs.

There is established within the Department a non‑regulatory technical assistance program to be known as the Pollution Prevention Pays Program.  The purpose of this program is to encourage voluntary waste and pollution reduction efforts through research and by providing information, technical assistance, and matching grants to businesses and industries interested in establishing or enhancing activities to prevent, reduce, or recycle waste.  The Pollution Prevention Pays Program shall coordinate its activities with the appropriate regulatory agencies. (1989, c. 168, s. 7; 1993, c. 501, s. 10.)



§ 113-8.1. Repealed by Session Laws 1959, c. 779, s. 3.

§ 113‑8.1.  Repealed by Session Laws 1959, c. 779, s. 3.



§§ 113-9 through 113-13. Repealed by Session Laws 1973, c. 1262, s. 28.

§§ 113‑9 through 113‑13.  Repealed by Session Laws 1973, c. 1262, s. 28.



§ 113-14. Recodified as § 143B-435 by Session Laws 1977, c. 198, s. 26.

§ 113‑14.  Recodified as § 143B‑435 by Session Laws 1977, c. 198, s. 26.



§ 113-14.1. Promotion of seashore industry and recreation.

§ 113‑14.1.  Promotion of seashore industry and recreation.

(a)        Repealed by Session Laws 1973, c. 1262, s. 28.

(b)        The following powers are hereby granted to the Secretary and may be delegated to the administrative head of an existing or new division of the Department as herein authorized:

(1)        through (3) Repealed by Session Laws 1977, c. 198, s. 18.

(4)        Study the development of the seacoast areas and implement policies which will promote the development of the coastal area, with particular emphasis upon the development of the scenic and recreational resources of the seacoast;

(5)        Advise and confer with various interested individuals, organizations and State, federal and local agencies which are interested in development of the seacoast area and use its facilities and efforts in planning, developing and carrying out overall programs for the development of the area as a whole;

(6)        Act as liaison between agencies of the State, local government, and agencies of the federal government concerned with development of the seacoast region;

(7)        Repealed by Session Laws 1973, c. 1262, s. 28;

(8)        Make such reports to the Governor as he may request;

(9)        File such recommendations or suggestions as it may deem proper with other agencies of the State, local or federal governments.

Provided, however, that the provisions of this section and G.S. 113‑14.2 shall not be construed as affecting the authority of the Environmental Management Commission concerning shore‑erosion control or prevention, beach protection, or hurricane protection under G.S. 143‑355 or any other provision of law. (1969, c. 1143, ss. 2, 3; 1973, c. 1262, s. 28; 1977, c. 198, s. 18, c. 771, s. 4; 1989, c. 727, s. 34.)



§ 113-14.2. Repealed by Session Laws 1971, c. 882, s. 8.

§ 113‑14.2.  Repealed by Session Laws 1971, c. 882, s. 8.



§ 113-14.3. Publications.

§ 113‑14.3.  Publications.

The Department shall publish, from time to time, reports and statements, with illustrations, maps, and other descriptions, which shall adequately set forth the natural and material resources of the State for the purpose of furnishing information to educate the people about the natural and material resources of the State. (1977, c. 771, s. 5; 1989, c. 727, s. 35.)



§ 113-15. Recodified as § 143B-436 by Session Laws 1977, c. 198, s. 26.

§ 113‑15.  Recodified as § 143B‑436 by Session Laws 1977, c. 198, s. 26.



§ 113-15.1. Repealed by Session Laws 1969, c. 1145, s. 4.

§ 113‑15.1.  Repealed by Session Laws 1969, c. 1145, s. 4.



§ 113-15.2. Recodified as § 143B-437 by Session Laws 1977, c. 198, s. 26.

§ 113‑15.2.  Recodified as § 143B‑437 by Session Laws 1977, c. 198, s. 26.



§ 113-16. Cooperation with agencies of the federal government.

§ 113‑16.  Cooperation with agencies of the federal government.

The Department is authorized to arrange for and accept such aid and cooperation from the several United States government bureaus and other sources as may assist in completing topographic surveys and in carrying out the other objects of the Department.

The Department is further authorized and directed to cooperate with the Federal Power Commission in carrying out the rules adopted by that Commission; and to act in behalf of the State in carrying out any rules that may be adopted relating to water powers in this State other than those related to making and regulating rates.  The provisions of this section are extended to apply to cooperation with authorized agencies of other states. (1925, c. 122, s. 18; 1929, c. 297, s. 2; 1973, c. 1262, s. 28; 1977, c. 771, s. 4; 1989, c. 727, s. 36.)



§ 113-17. Agreements, negotiations and conferences with federal government.

§ 113‑17.  Agreements, negotiations and conferences with federal government.

The Department is delegated as the State agency to represent North Carolina in any agreements, negotiations, or conferences with authorized agencies of adjoining or other states, or agencies of the federal government, relating to the joint administration or control over the surface or underground waters passing or flowing from one state to another under the provisions of this section. (1929, c. 297, s. 1; 1973, c. 476, s. 128; c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 37.)



§ 113-18. Department authorized to receive funds from Federal Power Commission.

§ 113‑18.  Department authorized to receive funds from Federal Power Commission.

All sums payable to the State of North Carolina by the Treasurer of the United States of America under the provisions of section 17 and other sections of the Federal Water Power Act shall be paid to the account of the Department as the authorized agent of the State for receipt of said payments.  Such sums shall be used by the Department in prosecuting investigations for the utilization and development of the water resources of the State. (1929, c. 288; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 38.)



§ 113-19. Cooperation with other State departments.

§ 113‑19.  Cooperation with other State departments.

The Department is authorized to cooperate with the North Carolina Utilities Commission in investigating the waterpowers in the State, and to furnish the Utilities Commission such information as is possible regarding the location of the waterpower sites, developed waterpowers, and such other information as may be desired in regard to waterpower in the State; the Department shall also cooperate as far as possible with the Department of Labor, the State Department of Agriculture and Consumer Services, and other departments and institutions of the State in collecting information in regard to the resources of the State and in preparing the same for publication in such manner as may best advance the welfare and improvement of the State. (1925, c. 122, s. 16; 1927, c. 57, s. 1; 1931, c. 312; 1933, c. 134, s. 8; 1973, c. 1262, s. 28; 1977, c. 771, s. 4; 1989, c. 727, s. 39; 1997‑261, s. 109.)



§ 113-20. Cooperation with counties and municipal corporations.

§ 113‑20.  Cooperation with counties and municipal corporations.

The Department is authorized to cooperate with the counties of the State in any surveys to ascertain the natural resources of the county; and with the governing bodies of cities and towns, with boards of trade and other like civic organizations, in examining and locating water supplies and in advising and recommending plans for other municipal improvements and enterprises.  Such cooperation is to be conducted upon such terms as the Department may direct. (1925, c. 122, s. 17; 1973, c. 1262, s. 28; 1977, c. 771, s. 4; 1989, c. 727, s. 40.)



§ 113-21. Cooperation of counties with State in making water resource survey.

§ 113‑21.  Cooperation of counties with State in making water resource survey.

The board of county commissioners of any county of North Carolina is authorized and empowered, in their discretion, to cooperate with the Department or other association, organization, or corporation in making surveys of any of the natural resources of their county, and to appropriate and pay out of the funds under their control such proportional part of the cost of such survey as they may deem proper and just. (1921, c. 208; 1925, c. 122, s. 4; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 41.)



§ 113-22. Control of State forests.

§ 113‑22.  Control of State forests.

The Department and Secretary shall have charge of all State forests, and measures for forest fire prevention. (1925, c. 122, s. 22; 1973, c. 1262, ss. 28, 86; 1977, c. 771, s. 4; 1989, c. 727, s. 42.)



§ 113-23. Control of Mount Mitchell Park and other parks in the North Carolina State Parks System.

§ 113‑23.  Control of Mount Mitchell Park and other parks in the North Carolina State Parks System.

The Department shall have the control and management of Mount Mitchell Park and of any other parks which have been or may be acquired by the State as part of the North Carolina State Parks System. (1925, c. 122, s. 23; 1973, c. 1262, s. 28; 1977, c. 771, s. 4; 1989, c. 727, s. 43.)



§ 113-24. Repealed by Session Laws 1979, c. 830, s. 5.

§ 113‑24.  Repealed by Session Laws 1979, c. 830, s. 5.



§ 113-25. Notice to Department before beginning business of manufacturing products from mineral resources of State.

§ 113‑25.  Notice to Department before beginning business of manufacturing products from mineral resources of State.

Every person, firm or corporation engaging in the manufacture or production of any product from any natural resources, classified as mineral products, shall before beginning such operation, or if already engaged in such business, within 90 days after March 9, 1927, notify the Department of its intention to begin or continue such business, and also notify said Department of the product or products it intends to produce.

Every person, firm or corporation now engaged or hereafter engaging in the manufacture or production of any product from any natural resources of the State classified as mineral products, shall notify the Department when such person, firm or corporation shall discontinue such manufacture or production.

Any person, firm or corporation failing to comply with the provisions of this section shall be guilty of a Class 3 misdemeanor, and upon conviction shall only be fined not more than twenty‑five dollars ($25.00) and not less than five dollars ($5.00), in the discretion of the court. (1927, c. 258; 1993, c. 539, s. 828; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 113-26. Repealed by Session Laws 1959, c. 683, s. 6.

§ 113‑26.  Repealed by Session Laws 1959, c. 683, s. 6.



§ 113-26.1. Bureau of Mines; mineral museum.

§ 113‑26.1.  Bureau of Mines; mineral museum.

The Governor and the Council of State are hereby authorized, in their discretion and at such times as the development of the mineral resources and the expansion of mining operations in the State justify and make reasonably necessary, to create and establish as a part of the Department a Bureau of Mines, or a mineral museum in cooperation with the National Park Service, to be located in the western part of the State, with a view to rendering such aid and assistance to mining developments in this State as may be helpful in this expanding industry, and to allocate from the Contingency and Emergency Fund such funds as may reasonably be necessary for the establishment and operation of such Bureau of Mines or mineral museum.

The Department may adopt rules governing the operation of a Bureau of Mines or mineral museum established under this section. (1943, c. 612; 1953, c. 1104, ss. 1‑3; 1973, c. 1262, ss. 28, 86; 1977, c. 771, s. 4; 1987, c. 827, s. 89; 1989, c. 727, s. 44.)



§ 113-27. Repealed by Session Laws 1959, c. 779, s. 3.

§ 113‑27.  Repealed by Session Laws 1959, c. 779, s. 3.



§ 113-28. Reimbursement of government for expense of emergency conservation work.

§ 113‑28.  Reimbursement of government for expense of emergency conservation work.

When and if, upon the sale of State lands or its products, the Secretary determines that the State has derived a direct profit as a result of work on the land sold, or on land the products of which are sold, done or to be done, under a project carried on pursuant to an act of Congress entitled, "An act for the relief of unemployment through the performance of useful public work, and for other purposes" approved March 31, 1933, one half of such profit from such sale of land, or one half the proceeds of the sale of such products, or such lesser amount as may be sufficient, shall be applied to or toward reimbursing the United States government for moneys expended by it under such act, for the work so done, to the extent and at the rate of one dollar ($1.00) per man per day, for the time spent in such work, but not exceeding in the aggregate three dollars ($3.00) per acre.  The Secretary shall fix and determine the amount of such profit or proceeds.  Such one‑half part of such proceeds or profits, as the case may be, shall be retained by the Department, or paid over to it by any other authorized agency making the sale, to be so retained by such Department until the account of the United States government, with respect to such sale, becomes liquidated.  Upon completion of the sale, the Department is hereby authorized to settle with the proper federal authority an account fixing the amount due the United States government and to pay over to it the amount so fixed.  The unexpended remainder, if any, of such one‑half part of such profit or proceeds shall then be paid over or applied by said Department as now authorized and directed by law.  This section shall not be construed to authorize the sale of State lands or products, but applies only to a sale now or hereafter authorized by other provisions of law.  This section is enacted to procure a continuance of the emergency conservation work within the State, under such act of Congress. (1935, c. 115; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 45.)



§ 113-28.1. Designated employees commissioned special peace officers by Governor.

Article 1A.

Special Peace Officers.

§ 113‑28.1.  Designated employees commissioned special peace officers by Governor.

Upon application by the Secretary of Environment and Natural Resources, the Governor is hereby authorized and empowered to commission as special peace officers such of the employees of the Department of Environment and Natural Resources as the Secretary may designate for the purpose of enforcing the laws and rules enacted or adopted for the protection, preservation and government of State parks, lakes, reservations and other lands or waters under the control or supervision of the Department of Environment and Natural Resources. (1947, c. 577; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1987, c. 783, s. 5; 1989, c. 727, s. 46; 1997‑443, s. 11A.119(a).)



§ 113-28.2. Powers of arrest.

§ 113‑28.2.  Powers of arrest.

Any employee of the Department of Environment and Natural Resources commissioned as a special peace officer shall have the right to arrest with warrant any person violating any law or rule on or relating to the State parks, lakes, reservations and other lands or waters under the control or supervision of the Department of Environment and Natural Resources, and shall have the power to pursue and arrest without warrant any person violating in his presence any law or rule on or relating to said parks, lakes, reservations and other lands or waters under the control or supervision of the Department of Environment and Natural Resources. (1947, c. 577; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 47; 1997‑443, s. 11A.119(a).)



§ 113-28.2A. Cooperation between law enforcement agencies.

§ 113‑28.2A.  Cooperation between law enforcement agencies.

Special peace officers employed by the Department of Environment and Natural Resources are officers of a "law enforcement agency" for purposes of G.S. 160A‑288, and the Department shall have the same authority as a city or county governing body to approve cooperation between law enforcement agencies under that section. (2002‑111, s. 1.)



§ 113-28.3: Repealed by Session Laws 1989, c. 485, s. 1.

§ 113‑28.3: Repealed by Session Laws 1989, c.  485, s. 1.



§ 113-28.4. Oaths required.

§ 113‑28.4.  Oaths required.

Before any employee of the Department of Environment and Natural Resources commissioned as a special peace officer shall exercise any power of arrest under this Article he shall take the oaths required of public officers before an officer authorized to administer oaths. (1947, c. 577; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 218(48); 1997‑443, s. 11A.119(a).)



§§ 113-28.5 through 113-28.12. Recodified as §§ 63-65 to 63-72 by Session Laws 1979, c. 148, s. 5.

Article 1B.

Aviation.

§§ 113‑28.5 through 113‑28.12.  Recodified as §§ 63‑65 to 63‑72 by Session Laws 1979, c. 148, s. 5.



§§ 113-28.13 through 113-28.20: Repealed by Session Laws 1973, c. 1262, s. 86.

Article 1C.

Commission on International Cooperation.

§§ 113‑28.13 through 113‑28.20: Repealed by Session Laws 1973, c.  1262, s. 86.



§§ 113-28.21 through 113-28.26: Recodified as §§ 108B-21 through 108B-26 by Session Laws 1989 (Reg. Sess., 1990), c. 1004, s. 34 (c).

Article 1D.

Community Action Partnership Act.

§§ 113‑28.21 through 113‑28.26:  Recodified as §§ 108B‑21 through 108B‑26 by Session Laws 1989 (Reg. Sess., 1990), c. 1004, s. 34 (c).



§ 113-29. Policy and plan to be inaugurated by Department of Environment and Natural Resources.

SUBCHAPTER II.  STATE FORESTS AND PARKS.

Article 2.

Acquisition and Control of State Forests and Parks.

§ 113‑29.  Policy and plan to be inaugurated by Department of Environment and Natural Resources.

(a)        In this Article, unless the context requires otherwise, "Department" means the Department of Environment and Natural Resources; and "Secretary" means the Secretary of Environment and Natural Resources.

(b)        The Department of Environment and Natural Resources shall inaugurate the following policy and plan looking to the cooperation with private and public forest owners in this State insofar as funds may be available through legislative appropriation, gifts of money or land, or such cooperation with landowners and public agencies as may be available:

(1)        The extension of the forest fire prevention organization to all counties in the State needing such protection.

(2)        To cooperate with federal and other public agencies in the restoration of forest growth on land unwisely cleared and subsequently neglected.

(3)        To furnish trained and experienced experts in forest management, to inspect private forestlands and to advise with forest landowners with a view to the general observance of recognized and practical rules of growing, cutting and marketing timber. The services of such trained experts of the Department must naturally be restricted to those landowners who agree to carry out so far as possible the recommendations of said Department.

(4)        To prepare and distribute printed and other material for the use of teachers and club leaders and to provide instruction to schools and clubs and other groups of citizens in order to train the younger generation in the principles of wise use of our forest resources.

(5)        To acquire small areas of suitable land in the different regions of the State on which to establish small, model forests which shall be developed and used by the said Department as State demonstration forests for experiment and demonstration in forest management. (1939, c. 317, s. 1; 1969, c. 342, s. 1; 1973, c. 1262, ss. 28, 86; 1977, c. 771, s. 4; 1987, c. 827, s. 90; 1989, c. 727, s. 49; 1991 (Reg. Sess., 1992), c. 890, s. 2; 1997‑443, s. 11A.119(a).)



§ 113-29.1. Growing of timber on unused State lands authorized.

§ 113‑29.1.  Growing of timber on unused State lands authorized.

The Department of Administration may allocate to the Department, for management as a State forest, any vacant and unappropriated lands, any marshlands or swamplands, and any other lands title to which is vested in the State or in any State agency or institution, where such lands are not being otherwise used and are not suitable for cultivation.  Lands under the supervision of the Wildlife Resources Commission and designated and in use as wildlife management areas, refuges, or fishing access areas and lands used as research stations shall not be subject to the provisions of this section.  The Department shall plant timber‑producing trees on all lands allocated to it for that purpose by the Department of Administration.  The Secretary may contract with the appropriate prison authorities for the furnishing, upon such conditions as may be agreed upon from time to time between such prison authorities and the Secretary, of prison labor for use in the planting, cutting, and removal of timber from State forests which are under the management of the Department. (1957, c. 584, s. 1; 1969, c. 342, s. 2; 1973, c. 1262, ss. 28, 86; 1977, c. 771, s. 4; 1989, c. 727, s. 50.)



§ 113-30. Use of lands acquired by counties through tax foreclosures as demonstration forests.

§ 113‑30.  Use of lands acquired by counties through tax foreclosures as demonstration forests.

The boards of county commissioners of the various counties of North Carolina are herewith authorized to turn over to the said Department title to such tax‑delinquent lands as may have been acquired by said counties under tax sale and as in the judgment of the Secretary may be suitable for the purposes named in G.S. 113‑29, subdivision (5). (1939, c. 317, s. 2; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 51.)



§ 113-31. Procedure for acquisition of delinquent tax lands from counties.

§ 113‑31.  Procedure for acquisition of delinquent tax lands from counties.

In the carrying out of the provisions of G.S. 113‑30, the several boards of county commissioners shall furnish forthwith on written request of the Department a complete list of all properties acquired by the county under tax sale and which have remained unredeemed for a period of two years or more.  On receipt of this list the Secretary shall have the lands examined and if any one or more of these properties is in his judgment suitable for the purposes set forth in G.S. 113‑30, request shall be made to the county commissioners for the acquisition of such land by the Department at a price not to exceed the actual amount of taxes due without penalties.  On receipt of this request the county commissioners shall make permanent transfer of such tract or tracts of land to the Department through fee‑simple deed or other legal transfer, said deed to be approved by the Attorney General of North Carolina, and shall then receive payment from the Department as above outlined. (1939, c. 317, s. 3; 1973, c. 1262, ss. 28, 86; 1977, c. 771, s. 4; 1989, c. 727, s. 52.)



§ 113-32. Purchase of lands for use as demonstration forests.

§ 113‑32.  Purchase of lands for use as demonstration forests.

Where no suitable tax‑delinquent lands are available and in the judgment of the Department the establishment of a demonstration forest is advisable, the Department may purchase sufficient land for the establishment of such a demonstration forest at a fair and agreed‑upon price, the deed for such land to be subject to approval of the Attorney General, but nothing in G.S. 113‑29 to 113‑33 shall allow the Department to acquire land under the right of eminent domain. (1939, c. 317, s. 4; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 53.)



§ 113-33. Forest management appropriation.

§ 113‑33.  Forest management appropriation.

Necessary funds for carrying out the provisions of G.S. 113‑29 and 113‑30 to 113‑33 shall be set up in the regular budget as an item entitled "forest management." (1939, c. 317, s. 5.)



§ 113-34. Power to acquire lands as State forests, parks, and other recreational areas; donations or leases by United States; leases for recreational purposes.

§ 113‑34.  Power to acquire lands as State forests, parks, and other recreational areas; donations or leases by United States; leases for recreational purposes.

(a)        The Governor may, upon recommendation of the Department, accept gifts of land to the State to be held, protected, and administered by the Department as State forests, and to be used so as to demonstrate the practical utility of timber culture and water conservation, and as refuges for game. The gifts of land must be absolute except in cases where the mineral interest on the land has previously been sold. The Department may purchase lands in the name of the State, suitable chiefly for the production of timber, as State forests, for experimental, demonstration, educational, park, and protection purposes, using for these purposes any special appropriations or funds available. The Department may acquire by condemnation under the provisions of Chapter 40A of the General Statutes, areas of land in different sections of the State that may in the opinion of the Department be necessary for the purpose of establishing or developing State forests, State parks, and other areas and developments essential to the effective operation of the State forestry and State park activities under its charge. Condemnation proceedings shall be instituted and prosecuted in the name of the State, and any property so acquired shall be administered, developed, and used for experiment and demonstration in forest management, for public recreation, and for other purposes authorized or required by law. Before any action or proceeding under this section can be exercised, the approval of the Governor and Council of State shall be obtained and filed with the clerk of the superior court in the county or counties where the property is located. The Attorney General shall ensure that all deeds to the State for land acquired under this section are properly executed before the gift is accepted or payment of the purchase money is made.

(b)        The Department may accept as gifts to the State any forest and submarginal farmland acquired by the federal government that is suitable for the purpose of creating and maintaining State forests, game refuges, public shooting grounds, State parks, State lakes, and other recreational areas, or to enter into longtime leases with the federal government for the areas and administer them with funds secured from their administration in the best interest of longtime public use, supplemented by any appropriations made by the General Assembly. The Department may segregate revenue derived from State hunting and fishing licenses, use permits, and concessions and other proper revenue secured through the administration of State forests, game refuges, public shooting grounds, State parks, State lakes, and other recreational areas to be deposited in the State treasury to the credit of the Department to be used for the administration of these areas.

(c)        The Department, with the approval of the Governor and Council of State, may enter into leases of lands and waters for State parks, State lakes, and recreational purposes.

(d),       (e) Repealed by Session Laws 2003‑284, s. 35.1(a), effective July 1, 2003.

(f)         The authority granted to the Department under this section is in addition to any authority granted to the Department under any other provision of law. (1915, c. 253, s. 1; C.S., s. 6124; 1925, c. 122, s. 22; 1935, c. 226; 1941, c. 118, s. 1; 1951, c. 443; 1953, c. 1109; 1957, c. 988, s. 2; 1965, c. 1008, s. 1; 1973, c. 1262, ss. 28, 86; 1977, c. 771, s. 4; 1987, c. 827, s. 91; 1989, c. 727, s. 54; 1993, c. 539, s. 829; 1994, Ex. Sess., c. 24, s. 14(c); 2001‑487, s. 38(e); 2003‑284, s. 35.1(a).)



§ 113-34.1. Power to acquire conservation lands not included in the State Parks System.

§ 113‑34.1.  Power to acquire conservation lands not included in the State Parks System.

The Department of Administration may acquire and allocate to the Department of Environment and Natural Resources for management by the Division of Parks and Recreation lands that the Department of Environment and Natural Resources finds are important for conservation purposes but which are not included in the State Parks System. Lands acquired pursuant to this section are not subject to Article 2C of Chapter 113 of the General Statutes and may be traded or transferred as necessary to protect, develop, and manage the Mountains to Sea State Park Trail, other State parks, or other conservation lands. This section does not expand the power granted to the Department of Environment and Natural Resources under G.S. 113‑34(a) to acquire land by condemnation. (2000‑157, s. 3.)



§ 113-35. State timber may be sold by Department; forest nurseries; control over parks; operation of public service facilities; concessions to private concerns; authority to charge fees and adopt rules.

§ 113‑35.  State timber may be sold by Department; forest nurseries; control over parks; operation of public service facilities; concessions to private concerns; authority to charge fees and adopt rules.

(a)        Timber and other products of State forests may be sold, cut, and removed under rules of the Department. The Department may establish and operate forest tree nurseries and forest tree seed orchards. Forest tree seedlings and seed from these nurseries and seed orchards may be sold to landowners of the State for purposes of forestation under rules adopted by the Department. When the Secretary determines that a surplus of seedlings or seed exists, this surplus may be sold, and the sale shall be in conformity with the following priority of sale: first, to agencies of the federal government for planting in the State of North Carolina; second, to commercial nurseries and nurserymen within this State; and third, without distinction, to federal agencies, to other states, and to recognized research organizations for planting either within or outside of this State. The Department shall make reasonable rules governing the use by the public of State forests, State parks, State lakes, game refuges, and public shooting grounds under its charge. These rules shall be posted in conspicuous places on and adjacent to the properties of the State and at the courthouse of the county or counties in which the properties are located. A violation of these rules is punishable as a Class 3 misdemeanor.

(a1)      The Department may adopt rules under which the Secretary may issue a special‑use permit authorizing the use of pyrotechnics in State parks in connection with public exhibitions. The rules shall require that experts supervise the use of pyrotechnics and that written authorization for the use of pyrotechnics be obtained from the board of commissioners of the county in which the pyrotechnics are to be used, as provided in G.S. 14‑410. The Secretary may impose any conditions on a permit that the Secretary determines to be necessary to protect public health, safety, and welfare. These conditions shall include a requirement that the permittee execute an indemnification agreement with the Department and obtain general liability insurance covering personal injury and property damage that may result from the use of pyrotechnics with policy limits determined by the Secretary.

(b)        The Department may construct, operate, and maintain within the State forests, State parks, State lakes, and other areas under its charge suitable public service facilities and conveniences, and may charge and collect reasonable fees for the use of these facilities and conveniences. The Department may also charge and collect reasonable fees for each of the following:

(1)        The erection, maintenance, and use of docks, piers, and any other structures permitted in or on State lakes under rules adopted by the Department.

(2)        Hunting privileges on State forests and fishing privileges in State forests, State parks, and State lakes, provided that these privileges shall be extended only to holders of State hunting and fishing licenses who comply with all State game and fish laws.

(3)        Vehicle access for off‑road driving at the beach at Fort Fisher State Recreation Area.

(4)        The erection, maintenance, and use of a marina at Carolina Beach.

(b1)      Members of the public who pay a fee under subsection (b) of this section for access to Fort Fisher State Recreation Area may have 24‑hour access to Fort Fisher State Recreation Area from September 15 through March 15 of each year.

(c)        The Department may make reasonable rules for the operation and use of boats or other craft on the surface of the waters under its charge. The Department may charge and collect reasonable fees for the use of boats and other watercraft that are purchased and maintained by the Department; however, the Department shall not charge a fee for the use or operation of any other boat or watercraft on these waters.

(d)        The Department may grant to private individuals or companies concessions for operation of public service facilities for such periods and upon such conditions as the Department deems to be in the public interest. The Department may adopt reasonable rules for the regulation of the use by the public of the lands and waters under its charge and of the public service facilities and conveniences authorized under this section. A violation of these rules is punishable as a Class 3 misdemeanor.

(e)        The authority granted to the Department under this section is in addition to any authority granted to the Department under any other provision of law. (1931, c. 111; 1947, c. 697; 1965, c. 1008, s. 2; 1969, c. 343; 1973, c. 547; c. 1262, ss. 28, 86; 1977, c. 771, s. 4; 1987, c. 827, s. 92; 1989, c. 727, s. 55; 1993, c. 539, ss. 830, 831; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑258, s. 2; 1997‑443, s. 11A.119(a); 2003‑284, ss. 35.1(b), 35.1A(a), 35.1A(b); 2004‑124, s. 12.3(a).)



§ 113-35.1: Repealed by Session Laws 2009-484, s. 5, effective August 26, 2009.

§ 113‑35.1:  Repealed by Session Laws 2009‑484, s. 5, effective August 26, 2009.



§ 113-36. Applications of proceeds from sale of products.

§ 113‑36.  Applications of proceeds from sale of products.

(a)        Application of Proceeds Generally.  Except as provided in this section, all money received from the sale of wood, timber, minerals, or other products from the State forests shall be paid into the State treasury and to the credit of the Department; and such money shall be expended in carrying out the purposes of this Article and of forestry in general, under the direction of the Secretary.

(b)        Tree Cone and Seed Purchase Fund.  A percentage of the money obtained from the sale of seedlings and remaining unobligated at the end of a fiscal year, shall be placed in a special, continuing and nonreverting Tree Cone and Seed Purchase Fund under the control and direction of the Secretary. The percentage of the sales placed in the fund shall not exceed ten percent (10%). At the beginning of each fiscal year, the Secretary shall select the percentage for the upcoming fiscal year depending upon the anticipated costs of tree cones and seeds which the department must purchase. Money in this fund shall not be allowed to accumulate in excess of the amount needed to purchase a four‑year supply of tree cones and seed, and shall be used for no purpose other than the purchase of tree cones and seeds.

(c)        Forest Seedling Nursery Program Fund.  The Forest Seedling Nursery Program Fund is created within the Department of Environment and Natural Resources, Division of Forest Resources, as a special revenue fund. Except as provided in subsection (b) of this section, this Fund shall consist of receipts from the sale of seed and seedlings as authorized in G.S. 113‑35 and any gifts, bequests, or grants for the benefit of this Fund. No General Fund appropriations shall be credited to this Fund. Any balance remaining in this Fund at the end of any fiscal year shall not revert. The Department may use this Fund only to develop, improve, repair, maintain, operate, or otherwise invest in the Forest Seedling Nursery Program.

(d)        Bladen Lakes State Forest Fund.  The Bladen Lakes State Forest Fund is created within the Department of Environment and Natural Resources, Division of Forest Resources, as a special revenue fund. This Fund shall consist of receipts from the sale of forest products from Bladen Lakes State Forest as authorized in G.S. 113‑35 and any gifts, bequests, or grants for the benefit of this Fund. No General Fund appropriations shall be credited to this Fund. Any balance remaining in this Fund at the end of any fiscal year shall not revert. The Department may use this Fund only to develop, improve, repair, maintain, operate, or otherwise invest in the Bladen Lakes State Forest. (1915, c. 253, s. 2; C.S., s. 6125; 1925, c. 122, s. 22; 1973, c. 1262, s. 28; 1977, c. 771, s. 4; 1981, c. 351, s. 1; 1989, c. 727, s. 57; 1999‑237, s. 15.)



§ 113-37. Legislative authority necessary for payment.

§ 113‑37.  Legislative authority necessary for payment.

Nothing in this Article shall operate or be construed as authority for the payment of any money out of the State treasury for the purchase of lands or for other purposes unless by appropriation for said purpose by the General Assembly. (1915, c. 253, s. 2 1/2; C.S., s. 6126.)



§ 113-38. Distribution of funds from sale of forestlands.

§ 113‑38.  Distribution of funds from sale of forestlands.

All funds paid by the National Forest Commission, by authority of act of Congress, approved May 23, 1908 (35 Stat., 260), for the Counties of Avery, Buncombe, Burke, Craven, Haywood, Henderson, Hyde, Jackson, Macon, Montgomery, Swain, Transylvania, Watauga, and Yancey, shall be paid to the proper county officers, and said funds shall, when received, be placed in the account of the general county funds: Provided, however, that in Buncombe County said funds shall be entirely for the use and benefit of the school district or districts in which said national forestlands shall be located.

All funds which may hereafter come into the hands of the State Treasurer from like sources shall be likewise distributed. (Ex. Sess.  1920, c. 6; 1921, c. 179, s. 17; C.S., s. 6126(a); 1933, c. 537, s. 1; 1939, c. 152; 1943, c. 527; 1957, c. 694; 1959, c. 245.)



§ 113-39. License fees for hunting and fishing on government-owned property unaffected.

§ 113‑39.  License fees for hunting and fishing on government‑owned property unaffected.

No wording in G.S. 113‑307.1(a), or any other North Carolina statute or law, or special act, shall be construed to abrogate the vested rights of the State of North Carolina to collect fees for license for hunting and fishing on any government‑owned land or in any government‑owned stream in North Carolina including the license for county, State or nonresident hunters or fishermen; or upon any lands or in any streams hereafter acquired by the federal government within the boundaries of the State of North Carolina. The lands and streams within the boundaries of the Great Smoky Mountains National Park to be excepted from this section. (1933, c. 537, s. 2; 1979, c. 830, s. 6.)



§ 113-40. Donations of property for forestry or park purposes; agreements with federal government or agencies for acquisition.

§ 113‑40.  Donations of property for forestry or park purposes; agreements with federal government or agencies for acquisition.

The Department is hereby authorized and empowered to accept gifts, donations or contributions of land suitable for forestry or park purposes and to enter into agreements with the federal government or other agencies for acquiring by lease, purchase or otherwise such lands as in the judgment of the Department are desirable for State forests or State parks. (1935, c. 430, s. 1; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 58.)



§ 113-41. Expenditure of funds for development, etc.; disposition of products from lands; rules.

§ 113‑41.  Expenditure of funds for development, etc.; disposition of products from lands; rules.

When lands are acquired or leased under G.S. 113‑40, the Department is hereby authorized to make expenditures from any funds not otherwise obligated, for the management, development and utilization of such areas; to sell or otherwise dispose of products from such lands, and to make such rules as may be necessary to carry out the purposes of G.S. 113‑40 to 113‑44. (1935, c. 430, s. 2; 1987, c. 827, s. 93.)



§ 113-42. Disposition of revenues received from lands acquired.

§ 113‑42.  Disposition of revenues received from lands acquired.

All revenues derived from lands now owned or later acquired under the provisions of G.S. 113‑40 to 113‑44 shall be set aside for the use of the Department in acquisition, management, development and use of such lands until all obligations incurred have been paid in full. Thereafter, fifty percent (50%) of all net profits accruing from the administration of such lands shall be applicable for such purposes as the General Assembly may prescribe, and fifty percent (50%) shall be paid into the school fund to be used in the county or counties in which lands are located. (1935, c. 430, s. 3.)



§ 113-43. State not obligated for debts created hereunder.

§ 113‑43.  State not obligated for debts created hereunder.

Obligations for the acquisition of land incurred by the Department under the authority of G.S. 113‑40 to 113‑44 shall be paid solely and exclusively from revenues derived from such lands and shall not impose any liability upon the general credit and taxing power of the State. (1935, c. 430, s. 4.)



§ 113-44. Disposition of lands acquired.

§ 113‑44.  Disposition of lands acquired.

The Department shall have full power and authority to sell, exchange or lease lands under its jurisdiction when in its judgment it is advantageous to the State to do so in the highest orderly development and management of State forests and State parks: Provided, however, said sale, lease or exchange shall not be contrary to the terms of any contract which it has entered into. (1935, c. 430, s. 5.)



§§ 113-44.1 through 113-44.2. Repealed by Session Laws 1973, c. 1262, s. 28.

Article 2A.

Forestry Advisory Committee.

§§ 113‑44.1 through 113‑44.2.  Repealed by Session Laws 1973, c. 1262, s. 28.



§§ 113-44.3 through 113-44.6: Repealed by Session Laws 1995 (Reg. Sess., 1996), c. 653, s. 4.

Article 2B.

Forestry Study Act.

§§ 113‑44.3 through 113‑44.6:  Repealed by Session Laws 1995 (Reg.  Sess., 1996), c. 653, s. 4.



§ 113-44.7. Short title.

Article 2C.

State Parks Act.

§ 113‑44.7.  Short title.

This Article shall be known as the State Parks Act. (1987, c. 243.)



§ 113-44.8. Declaration of policy and purpose.

§ 113‑44.8.  Declaration of policy and purpose.

(a)        The State of North Carolina offers unique archaeologic, geologic, biological, scenic, and recreational resources. These resources are part of the heritage of the people of this State. The heritage of a people should be preserved and managed by the people for their use and for the use of their visitors and descendants.

(b)        The General Assembly finds it appropriate to establish the State Parks System. This system shall consist of parks which include representative examples of the resources sought to be preserved by this Article, together with such surrounding lands as may be appropriate. Park lands are to be used by the people of this State and their visitors in order to promote understanding of and pride in the natural heritage of this State.

(c)        The tax dollars of the people of the State should be expended in an efficient and effective manner for the purpose of assuring that the State Parks System is adequate to accomplish the goals as defined in this Article.

(d)        The purpose of this Article is to establish methods and principles for the planned acquisition, development, and operation of State parks. (1987, c. 243, s. 1; 2003‑340, s. 1.1.)



§ 113-44.9. Definitions.

§ 113‑44.9.  Definitions.

As used in this Article, unless the context requires otherwise:

(1)        "Department" means the Department of Environment and Natural Resources.

(2)        "Park" means any tract of land or body of water comprising part of the State Parks System under this Article, including existing State parks, State natural areas, State recreation areas, State trails, State rivers, and State lakes.

(3)        "Plan" means State Parks System Plan.

(4)        "Secretary" means the Secretary of Environment and Natural Resources.

(5)        "State Parks System" or "system" mean all those lands and waters which comprise the parks system of the State as established under this Article. (1987, c. 243, s. 1; 1989, c. 727, s. 218(50); 1989 (Reg. Sess., 1990), c. 1004, s. 19(b); 1997‑443, s. 11A.119(a).)



§ 113-44.10. Powers of the Secretary.

§ 113‑44.10.  Powers of the Secretary.

The Secretary shall implement the provisions of this Article and shall be responsible for the administration of the State Parks System. (1987, c. 243.)



§ 113-44.11. Preparation of a System Plan.

§ 113‑44.11.  Preparation of a System Plan.

(a)        The Secretary shall prepare and adopt a State Parks System Plan by December 31, 1988.  The Plan, at a minimum, shall:

(1)        Outline a method whereby the mission and purposes of the State Parks System as defined in G.S. 113‑44.8 can be achieved in a reasonable, timely, and cost‑effective manner;

(2)        Evaluate existing parks against these standards to determine their statewide significance;

(3)        Identify duplications and deficiencies in the current State Parks System and make recommendations for correction;

(4)        Describe the resources of the existing State Parks System and their current uses, identify conflicts created by those uses, and propose solutions to them; and

(5)        Describe anticipated trends in usage of the State Parks System, detail what impacts these trends may have on the State Parks System, and recommend means and methods to accommodate those trends successfully.

(b)        The Plan shall be developed with full public participation, including a series of public meetings held on adequate notice under rules which shall be adopted by the Secretary.  The purpose of the public meetings and other public participation shall be to obtain from the public:

(1)        Views and information on the needs of the public for recreational resources in the State Parks System;

(2)        Views and information on the manner in which these needs should be addressed;

(3)        Review of the draft plan prepared by the Secretary before he adopts the Plan.

(c)        The Secretary shall revise the Plan at intervals not exceeding five years.  Revisions to the Plan shall be made consistent with and under the rules providing public participation in adoption of the Plan. (1987, c. 243.)



§ 113-44.12. Classification of parks resources.

§ 113‑44.12.  Classification of parks resources.

After adopting the Plan, the Secretary shall identify and classify the major resources of each of the parks in the State Parks System, in order to establish the major purpose or purposes of each of the parks, consistent with the Plan and the purposes of this Article. (1987, c. 243.)



§ 113-44.13. General management plans.

§ 113‑44.13.  General management plans.

Every park classified pursuant to G.S. 113‑44.12 shall have a general management plan.  The plan shall include a statement of purpose for the park based upon its relationship to the System Plan and its classification.  An analysis of the major resources and facilities on hand to achieve those purposes shall be completed along with a statement of management direction.  The general management plan shall be revised as necessary to comply with the System Plan and to achieve the purposes of this Article. (1987, c. 243.)



§ 113-44.14. Additions to and deletions from the State Parks System.

§ 113‑44.14.  Additions to and deletions from the State Parks System.

(a)        If, in the course of implementing G.S. 113‑44.12 the Secretary determines that the major purposes of a park are not consistent with the purposes of this Article and the Plan, the Secretary may propose to the General Assembly the deletion of that park from the State Parks System. On a majority vote of each house of the General Assembly, the General Assembly may remove the park from the State Parks System. No other agency or governmental body of the State shall have the power to remove a park or any part from the State Parks System.

(b)        New parks shall be added to the State Parks System by the Department after authorization by the General Assembly. Each additional park shall be authorized only by an act of the General Assembly. Additions shall be consistent with and shall address the needs of the State Parks System as described in the Plan. All additions shall be accompanied by adequate authorization and appropriations for land acquisition, development, and operations. (1987, c. 243, s. 1.)



§ 113-44.15. Parks and Recreation Trust Fund.

§ 113‑44.15.  Parks and Recreation Trust Fund.

(a)        Fund Created.  There is established a Parks and Recreation Trust Fund in the State Treasurer's Office. The Trust Fund shall be a nonreverting special revenue fund consisting of gifts and grants to the Trust Fund, monies credited to the Trust Fund pursuant to G.S. 105‑228.30(b), and other monies appropriated to the Trust Fund by the General Assembly. Investment earnings credited to the assets of the Fund shall become part of the Fund.

(b)        Use.  Funds in the Trust Fund are annually appropriated to the North Carolina Parks and Recreation Authority and, unless otherwise specified by the General Assembly or the terms or conditions of a gift or grant, shall be allocated and used as follows:

(1)        Sixty‑five percent (65%) for the State Parks System for capital projects, repairs and renovations of park facilities, and land acquisition, and to retire debt incurred for these purposes under Article 9 of Chapter 142 of the General Statutes.

(2)        Thirty percent (30%) to provide matching funds to local governmental units or public authorities as defined in G.S. 159‑7 on a dollar‑for‑dollar basis for local park and recreation purposes. The appraised value of land that is donated to a local government unit or public authority may be applied to the matching requirement of this subdivision. These funds shall be allocated by the North Carolina Parks and Recreation Authority based on criteria patterned after the Open Project Selection Process established for the Land and Water Conservation Fund administered by the National Park Service of the United States Department of the Interior.

(3)        Five percent (5%) for the Coastal and Estuarine Water Beach Access Program.

(b1)      Geographic Distribution.  In allocating funds in the Trust Fund under this section, the North Carolina Parks and Recreation Authority shall make geographic distribution across the State to the extent practicable.

(b2)      Administrative Expenses.  Of the funds appropriated to the North Carolina Parks and Recreation Authority from the Trust Fund each year, no more than three percent (3%) may be used by the Department for operating expenses associated with managing capital improvements projects, acquiring land, and administration of local grants programs.

(c)        Reports.  The North Carolina Parks and Recreation Authority shall report no later than October 1 of each year to the Joint Legislative Commission on Governmental Operations, the House and Senate Appropriations Subcommittees on Natural and Economic Resources, the Fiscal Research Division, and the Environmental Review Commission on allocations from the Trust Fund from the prior fiscal year.

(d)        Debt.  The Authority may allocate up to fifty percent (50%) of the portion of the annual appropriation identified in subdivision (b)(1) of this section to reimburse the General Fund for debt service on special indebtedness to be issued or incurred under Article 9 of Chapter 142 of the General Statutes for the purposes provided in subdivision (b)(1) of this section and for waterfront access. In order to allocate funds for debt service reimbursement, the Authority must identify to the State Treasurer the specific parks projects for which it would like special indebtedness to be issued or incurred and the annual amount it intends to make available, and request the State Treasurer to issue or incur the indebtedness. After special indebtedness has been issued or incurred for a parks project requested by the Authority, the Authority must credit to the General Fund each year the actual aggregate principal and interest payments to be made in that year on the special indebtedness, as identified by the State Treasurer.  (1993 (Reg. Sess., 1994), c. 772, s. 1; 1995, c. 456, s. 2; 1995 (Reg. Sess., 1996), c. 646, s. 20; 1998‑212, ss. 14.6(a), 14.7; 2001‑114, s. 1; 2001‑487, s. 73; 2004‑179, s. 2.4; 2007‑323, ss. 12.8, 29.14(f); 2009‑484, s. 13.)



§§ 113-45 through 113-50: Repealed by Session Laws 1975, c. 253.

Article 3.

Private Lands Designated as State Forests.

§§ 113‑45 through 113‑50:  Repealed by Session Laws 1975, c.  253.



§ 113-51. Powers of Department of Environment and Natural Resources.

Article 4.

Protection and Development of Forests; Fire Control.

§ 113‑51.  Powers of Department of Environment and Natural Resources.

(a)        The Department of Environment and Natural Resources may take such action as it may deem necessary to provide for the prevention and control of forest fires in any and all parts of this State, and it is hereby authorized to enter into an agreement with the Secretary of Agriculture of the United States for the protection of the forested watersheds of streams in this State.

(b)        In this Article, unless the context requires otherwise:

(1)        "Department" means the Department of Environment and Natural Resources.

(2)        "Secretary" means the Secretary of Environment and Natural Resources. (1915, c. 243, s. 1; C.S., s. 6133; 1925, c. 122, s. 22; 1973, c. 1262, s. 28; 1977, c. 771, s. 4; 1989, c. 727, s. 60; 1997‑443, s. 11A.119(a).)



§ 113-52. Forest rangers.

§ 113‑52.  Forest rangers.

The Secretary may appoint one county forest ranger and one or more deputy forest rangers in each county of the State in which, after careful investigation, the amount of forestland and the risks from forest fires shall, in his judgment, warrant the establishment of a forest fire organization. (1915, c. 243, s. 2; C.S., s. 6134; 1925, c. 106, s. 1; c. 122, s. 22; 1927, c. 150, s. 1; 1935, c. 178, s. 1; 1951, c. 575; 1973, c. 1262, s. 28; 1977, c. 771, s. 4; 1989, c. 727, s. 61.)



§ 113-53. Repealed by Session Laws 1973, c. 1262, s. 28.

§ 113‑53.  Repealed by Session Laws 1973, c. 1262, s. 28.



§ 113-53.1. Forest laws defined.

§ 113‑53.1.  Forest laws defined.

The forest laws consist of:

(1)        G.S. 14‑136 to G.S. 14‑140;

(2)        Articles 2, 4, 4A, 4C, and 6A of this Chapter;

(3)        G.S. 77‑13 and G.S. 77‑14;

(4)        Other statutes enacted for the protection of forests and woodlands from fire, insects, or disease and concerning obstruction of streams and ditches in forests and woodlands;  and

(5)        Regulations and ordinances adopted under the authority of the above statutes. (1983, c. 327, s. 1.)



§ 113-54. Duties of forest rangers; payment of expenses by State and counties.

§ 113‑54.  Duties of forest rangers; payment of expenses by State and counties.

Forest rangers shall have charge of measures for controlling forest fires, protection of forests from pests and diseases, and the development and improvement of the forests for maximum production of forest products; shall post along highways and in other conspicuous places copies of the forest fire laws and warnings against fires, which shall be supplied by the Secretary; shall patrol and man lookout towers and other points during dry and dangerous seasons under the direction of the Secretary; and shall perform such other acts and duties as shall be considered necessary by the Secretary in the protection, development and improvement of the forested area of each of the counties within the State. No county may be held liable for any part of the expenses thus incurred unless specifically authorized by the board of county commissioners under prior written agreement with the Secretary; appropriations for meeting the county's share of such expenses so authorized by the board of county commissioners shall be provided annually in the county budget. For each county in which financial participation by the county is authorized, the Secretary shall keep or cause to be kept an itemized account of all expenses thus incurred and shall send such accounts periodically to the board of county commissioners of said county; upon approval by the board of the correctness of such accounts, the county commissioners shall issue or cause to be issued a warrant on the county treasury for the payment of the county's share of such expenditures, said payment to be made within one month after receipt of such statement from the Secretary. Appropriations made by a county for the purposes set out in Articles 4, 4A, 4C and 6A of this Chapter in the cooperative forest protection, development and improvement work are not to replace State and federal funds which may be available to the Secretary for the work in said county, but are to serve as a supplement thereto. Funds appropriated to the Department for a fiscal year for the purposes set out in Articles 4, 4A, 4C and 6A of this Chapter shall not be expended in a county unless that county shall contribute at least twenty‑five percent (25%) of the total cost of the forestry program. (1915, c. 243, s. 4; C.S., s. 6136; 1925, c. 106, s. 1; 1927, c. 150, s. 3; 1935, c. 178, s. 2; 1943, c. 660; 1947, c. 56, s. 1; 1951, c. 575; 1961, c. 833, s. 17; 1963, c. 312, s. 1; 1973, c. 1262, s. 86; 1975, c. 620, s. 1; 1977, c. 771, s. 4; 1983, c. 327, s. 2; 1989, c. 727, s. 62; 1991 (Reg. Sess., 1992), c. 1039, s. 23.)



§ 113-55. Powers of forest rangers to prevent and extinguish fires; authority to issue citations and warning tickets.

§ 113‑55.  Powers of forest rangers to prevent and extinguish fires; authority to issue citations and warning tickets.

(a)        Forest rangers shall prevent and extinguish forest fires and shall have control and direction of all persons and equipment while engaged in the extinguishing of forest fires.  During a season of drought, the Secretary or his designate may establish a fire patrol in any district, and in case of fire in or threatening any forest or woodland, the forest ranger shall attend forthwith and use all necessary means to confine and extinguish such fire.  The forest ranger or deputy forest ranger may summon any resident between the ages of 18 and 45 years, inclusive, to assist in extinguishing fires and may require the use of crawler tractors and other property needed for such purposes; any person so summoned and who is physically able who refuses or neglects to assist or to allow the use of equipment and such other property required shall be guilty of a Class 3 misdemeanor and upon conviction shall only be subject to a fine of not less than fifty dollars ($50.00) nor more than one hundred dollars ($100.00).  No action for trespass shall lie against any forest ranger, deputy forest ranger, or person summoned by him for crossing lands, backfiring, burning out or performing his duties as a forest ranger or deputy forest ranger.

(b)        Forest rangers are authorized to issue and serve citations under the terms of G.S. 15A‑302 and warning tickets under the terms of G.S. 113‑55.2 for offenses under the forest laws.  This subsection may not be interpreted to confer the power of arrest on forest rangers, and does not make them criminal justice officers within the meaning of G.S. 17C‑2. (1915, c. 243, s. 6; C.S., s. 6137; 1925, c. 106, ss. 1, 2; c. 240; 1927, c. 150, s. 4; 1951, c. 575; 1963, c. 312, s. 2; 1973, c. 108, s. 65; c. 1262, s. 86; 1975, c. 620, s. 2; 1977, c. 771, s. 4; 1983, c. 327, s. 3; 1989, c. 727, s. 63; 1993, c. 539, s. 832; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 113-55.1. Powers of forest law-enforcement officers.

§ 113‑55.1.  Powers of forest law‑enforcement officers.

The Secretary is authorized to appoint as many forest law‑enforcement officers as he deems necessary to carry out the forest law‑enforcement responsibilities of the Department.  Forest law‑enforcement officers shall have all the powers and the duties of a forest ranger enumerated in G.S. 113‑54 and 113‑55.  Forest law‑enforcement officers shall, in addition to their other duties, have the powers of peace officers to enforce the forest laws.  Any forest law‑enforcement officer may arrest, without warrant, any person or persons committing any crime in his presence or whom such officer has probable cause for believing has committed a crime in his presence and bring such person or persons forthwith before a district court or other officer having jurisdiction.  Forest law‑enforcement officers shall also have authority to obtain and serve warrants including warrants for violation of any duly promulgated rule of the Department. (1975, c. 620, s. 3; 1977, c. 771, s. 4; 1983, c. 327, s. 5; 1989, c. 727, s. 64.)



§ 113-55.2. Warning tickets for violations of the forest laws.

§ 113‑55.2.  Warning tickets for violations of the forest laws.

(a)        To encourage the cooperation of the public in achieving the objectives of the forest laws, the Secretary may provide for the issuance of warning tickets instead of the initiation of criminal prosecution by forest rangers and forest law‑enforcement officers. Issuance of the warning tickets shall be in accordance with criteria administratively promulgated by the Secretary within the requirements of this section. These criteria are exempt from Article 2A of Chapter 150B of the General Statutes.

(b)        No warning ticket may be issued unless all of the following conditions are met:

(1)        The forest ranger or the forest law‑enforcement officer must be convinced that the offense was not committed intentionally.

(2)        The offense is not one, or a type of offense, for which the Secretary has prohibited the issuance of warning tickets.

(3)        At the time of the violation it was not reasonably foreseeable that the conduct of the offender could result in any significant destruction of forests or woodlands or constitute a hazard to the public.

(c)        A warning ticket may not be issued if the offender has previously been charged with, or issued a warning ticket for, the same or a similar offense within the preceding three years. A list of persons who have been issued warning tickets under this section within the preceding three years shall be maintained and periodically updated by the Secretary.

(d)        This section does not entitle any person who has committed an offense to the right to be issued a warning ticket, and the issuance of a warning ticket does not prohibit the later initiation of criminal prosecution for the same offense for which the warning ticket was issued. (1983, c. 327, s. 6; 1987, c. 827, s. 6; 2000‑189, s. 8.)



§ 113-56. Compensation of forest rangers.

§ 113‑56.  Compensation of forest rangers.

Forest rangers shall receive compensation from the Department at a reasonable rate to be fixed by said Department for the time actually engaged in the performance of their duties; and reasonable expenses for equipment, transportation, or food supplies incurred in the performance of their duties, according to an itemized statement to be rendered the Secretary every month, and approved by him.  Forest rangers shall render to the Secretary a statement of the services rendered by the men employed by them or their deputy rangers, as provided in this Article, within one month of the date of service, which bill shall show in detail the amount and character of the service performed, the exact duration thereof, the name of each person employed, and any other information required by the Secretary.  If said bill be duly approved by the Secretary, it shall be paid by direction of the Department out of any funds provided for that purpose. (1915, c. 243, s. 7; C.S., s. 6138; 1924, c. 60; 1925, c. 106, ss. 1, 3; c. 122, s. 22; 1947, c. 56, s. 2; 1951, c. 575; 1963, c. 312, s. 3; 1973, c. 1262, ss. 28, 86; 1977, c. 771, s. 4; 1989, c. 727, s. 65.)



§ 113-56.1. Overtime compensation for forest fire fighting.

§ 113‑56.1.  Overtime compensation for forest fire fighting.

The Department shall, within funds appropriated to the Department, provide overtime compensation to the professional employees of the Division of Forest Resources involved in fighting forest fires. (1983, c. 761, s. 119; 1989, c. 727, s. 66; 2005‑386, s. 1.5.)



§ 113-57. Woodland defined.

§ 113‑57.  Woodland defined.

For the purposes of this Article, woodland is taken to include all forest areas, both timber and cutover land, and all second‑growth stands on areas that have at one time been cultivated. (1915, c. 243, s. 11; C.S., s. 6139.)



§ 113-58. Misdemeanor to destroy posted forestry notice.

§ 113‑58.  Misdemeanor to destroy posted forestry notice.

Any person who shall maliciously or willfully destroy, deface, remove, or disfigure any sign, poster, or warning notice, posted by order of the Secretary, under the provisions of this Article, or any other act which may be passed for the purpose of protecting and developing the forests in this State, shall be guilty of a Class 3 misdemeanor. (1915, c. 243, s. 5; C.S., s. 6140; 1963, c. 312, s. 4; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 67; 1993, c. 539, s. 833; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 113-59. Cooperation between counties and State in forest protection and development.

§ 113‑59.  Cooperation between counties and State in forest protection and development.

The board of county commissioners of any county is hereby authorized and empowered to cooperate with the Department in the protection, reforestation, and promotion of forest management of their own forests within their respective counties, and to appropriate and pay out of the funds under their control such amount as is provided in G.S. 113‑54. (1921, c. 26; C.S., s. 6140(a); 1925, c. 122, s. 22; 1945, c. 635; 1963, c. 312, s. 5; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 68.)



§ 113-60. Instructions on forest preservation and development.

§ 113‑60.  Instructions on forest preservation and development.

(a)        It shall be the duty of all district, county, township rangers, and all deputy rangers provided for in this Chapter to distribute in all of the public schools and high schools of the county in which they are serving as such fire rangers all such tracts, books, periodicals and other literature that may, from time to time, be sent out to such rangers by the State and federal forestry agencies touching or dealing with forest preservation, development, and forest management.

(b)        It shall be the duty of the various rangers herein mentioned under the direction of the Secretary, and the duty of the teachers of the various schools, both public and high schools, to keep posted at some conspicuous place in the various classrooms of the school buildings such appropriate bulletins and posters as may be sent out from the forestry agencies herein named for that purpose and keep the same constantly before their pupils; and said teachers and rangers shall prepare lectures or talks to be made to the pupils of the various schools on the subject of forest fires, their origin and their destructive effect on the plant life and tree life of the forests of the State, the development and scientific management of the forests of the State, and shall be prepared to give practical instruction to their pupils from time to time and as often as they shall find it possible so to do. (1925, c. 61, s. 3; 1951, c. 575; 1963, c. 312, s. 6; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 69.)



§ 113-60.1. Authority of Governor to close forests and woodlands to hunting, fishing and trapping.

§ 113‑60.1.  Authority of Governor to close forests and woodlands to hunting, fishing and trapping.

During periods of protracted drought or when other hazardous fire conditions threaten forest and water resources and appear to require extraordinary precautions, the Governor of the State, upon the joint recommendation of the Secretary and the Executive Director of the North Carolina Wildlife Resources Commission, may by official proclamation:

(1)        Close any or all of the woodlands and inland waters of the State to hunting, fishing and trapping for the period of the emergency.

(2)        Forbid for the period of the emergency the building of campfires and the burning of brush, grass or other debris within 500 feet of any woodland in any county, counties, or parts thereof.

(3)        Close for the period of the emergency any or all of the woodlands of the State to such other persons and activities as he deems proper under the circumstances, except to the owners or tenants of such property and their agents and employees, or persons holding written permission from any owner or his recognized agent to enter thereon for any lawful purpose other than hunting, fishing or trapping. (1953, c. 305; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 70.)



§ 113-60.2. Publication of proclamation; annulment thereof.

§ 113‑60.2.  Publication of proclamation; annulment thereof.

Such proclamation shall become effective 24 hours after certified time of issue, and shall be published in such newspapers and posted in such places and in such manner as the Governor may direct.  It shall be annulled in the same manner by another proclamation by the Governor when he is satisfied, upon joint recommendation of the Secretary and the Executive Director of the North Carolina Wildlife Resources Commission, that the period of the emergency has passed. (1953, c. 305; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 71.)



§ 113-60.3. Violation of proclamation a misdemeanor.

§ 113‑60.3.  Violation of proclamation a misdemeanor.

Any person, firm or corporation who enters upon any woodlands or inland waters of the State for the purpose of hunting, fishing or trapping, or who builds a campfire or burns brush, grass or other debris within 500 feet of any woodland, after a proclamation has been issued by the Governor forbidding such activities, or who violates any other provisions of the Governor's proclamation with regard to permissible activities in closed woodlands shall be guilty of a Class 1 misdemeanor. (1953, c. 305; 1993, c. 539, s. 834; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 113-60.4. Purpose and intent.

Article 4A.

Protection of Forest Against Insect Infestation and Disease.

§ 113‑60.4.  Purpose and intent.

(a)        The purpose of this Article is to place within the Department of Environment and Natural Resources, the authority and responsibility for investigating insect infestations and disease infections which affect stands of forest trees, the devising of control measures for interested landowners and others, and taking measures to control, suppress, or eradicate outbreaks of forest insect pests and tree diseases.

(b)        In this Article, unless the context requires otherwise, the expression "Department" means the Department of Environment and Natural Resources: "Secretary" means the Secretary of Environment and Natural Resources. (1953, c. 910; 1969, c. 342, s. 3; 1973, c. 1262, ss. 28, 86; 1977, c. 771, s. 4; 1989, c. 727, s. 72; 1997‑443, s. 11A.119(a).)



§ 113-60.5. Authority of the Department.

§ 113‑60.5.  Authority of the Department.

The authority and responsibility for carrying out the purpose, intent and provisions of this Article are hereby delegated to the Department. The administration of the provisions of this Article shall be under the general supervision of the Secretary. The provisions of this Article shall not abrogate or change any power or authority as may be vested in the North Carolina Department of Agriculture and Consumer Services under existing statutes. (1953, c. 910; 1969, c. 342, s. 3; 1973, c. 1262, ss. 28, 86; 1977, c. 771, s. 4; 1989, c. 727, s. 73; 1997‑261, s. 109.)



§ 113-60.6. Definitions.

§ 113‑60.6.  Definitions.

As used in this Article, unless the context clearly requires otherwise:

(1)        "Control zone" means an area of potential or actual infestation or infection, boundaries of which are fixed and clearly described in a manner to definitely identify the zone.

(2)        "Forestland" means land on which forest trees occur.

(3)        "Forest trees" means only those trees which are a part and constitute a stand of potential immature or mature commercial timber trees, provided that the term "forest trees" shall be deemed to include shade trees of any species around houses, along highways, and within cities and towns, if the same constitute insect and disease menaces to nearby timber trees or timber stands.

(4)        "Infection" means attack by any disease affecting forest trees which is declared by the Secretary to be dangerously injurious thereto.

(5)        "Infestation" means attack by means of any insect, which is by the Secretary declared to be dangerously injurious to forest trees. (1953, c. 910; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, ss. 74, 75.)



§ 113-60.7. Action against insects and diseases.

§ 113‑60.7.  Action against insects and diseases.

Whenever the Secretary, or his agent, determines that there exists an infestation of forest insect pests or an infection of forest tree diseases, injurious or potentially injurious to the timber or forest trees within the State of North Carolina, and that said infestation or infection is of such a character as to be a menace to the timber or forest growth of the State, the Secretary shall declare the existence of a zone of infestation or infection and shall declare and fix boundaries so as to definitely describe and identify said zone of infestation or infection, and the Secretary or his agent shall give notice in writing by mail or otherwise to each forest landowner within the designated control zone advising him of the nature of the infestation or infection, the recommended control measures, and offer him technical advice on methods of carrying out controls. (1953, c. 910; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 76.)



§ 113-60.8. Authority of Secretary and his agents to go upon private land within control zones.

§ 113‑60.8.  Authority of Secretary and his agents to go upon private land within control zones.

The Secretary or his agents shall have the power to go upon the land within any zone of infestation or infection and take measures to control, suppress or eradicate the insect, infestation or disease infection.  If any person refuses to allow the Secretary or his agents to go upon his land, or if any person refuses to adopt adequate means to control or eradicate the insect, infestation or disease infection, the Secretary may apply to the superior court of the county in which the land is located for an injunction or other appropriate remedy to restrain the landowner from interfering with the Secretary or his agents in entering the control zone and adopting measures to control, suppress or eradicate the insect infestation or disease infection, provided the cost of court or control thereof shall not be a liability against the forest landowner nor constitute a lien upon the real property of such infested area. (1953, c. 910; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 77.)



§ 113-60.9. Cooperative agreements.

§ 113‑60.9.  Cooperative agreements.

In order to more effectively carry out the purposes of this Article, the Department is hereby authorized to enter into cooperative agreement with the federal government and other public and private agencies, and with the owners of forestland. (1953, c. 910; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 78.)



§ 113-60.10. Annulment of control zone.

§ 113‑60.10.  Annulment of control zone.

Whenever the Secretary determines that the forest insect or disease control work within a designated control zone is no longer necessary or feasible, then the Secretary shall declare the zone of infestation or infection no longer pertinent to the purposes of this Article and such zone will then no longer be recognized. (1953, c. 910; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 79.)



§ 113-60.11. Execution of Compact authorized; terms of Compact.

Article 4B.

Southeastern Interstate Forest Fire Protection Compact.

§ 113‑60.11.  Execution of Compact authorized; terms of Compact.

The legislature on behalf of this State is hereby authorized to execute a Compact, in substantially the following form, with any one or more of the states of Alabama, Florida, Georgia, Kentucky, Mississippi, South Carolina, Tennessee, Virginia, and West Virginia, and the legislature hereby signifies in advance its approval and ratification of such Compact:

SOUTHEASTERN INTERSTATE FOREST FIRE PROTECTION COMPACT

ARTICLE I.

The purpose of this Compact is to promote effective prevention and control of forest fires in the Southeastern region of the United States by the development of integrated forest fire plans, by the maintenance of adequate forest fire‑fighting services by the member states, by providing for mutual aid in fighting forest fires among the compacting states of the region and with states which are party to other regional forest fire protection compacts or agreements, and for more adequate forest protection.

ARTICLE II.

This Compact shall become operative immediately as to those states ratifying it whenever any two or more of the states of Alabama, Florida, Georgia, Kentucky, Mississippi, North Carolina, South Carolina, Tennessee, Virginia, and West Virginia, which are contiguous have ratified it and Congress has given consent thereto. Any state not mentioned in this Article which is contiguous with any member state may become a party to this Compact, subject to approval by the legislature of each of the member states.

ARTICLE III.

In each state, the state forester or officer holding the equivalent position who is responsible for forest fire control shall act as compact administrator for that state and shall consult with like officials of the other member states and shall implement cooperation between such states in forest fire prevention and control.

The compact administrators of the member states shall coordinate the services of the member states and provide administrative integration in carrying out the purposes of this Compact.

There shall be established an advisory committee of legislators, forestry commission representatives, and forestry or forest products industries representatives which shall meet from time to time with the compact administrators. Each member state shall name one member of the Senate and one member of the House of Representatives who shall be designated by that state's commission on interstate cooperation, or if said commission cannot constitutionally designate the said members, they shall be designated in accordance with laws of that state; and the governor of each member state shall appoint two representatives, one of whom shall be associated with forestry or forest products industries to comprise the membership of the advisory committee. Action shall be taken by a majority of the compacting states, and each state shall be entitled to one vote.

The compact administrators shall formulate and, in accordance with need, from time to time, revise a regional forest fire plan for the member states.

It shall be the duty of each member state to formulate and put in effect a forest fire plan for that state and take such measures as may be necessary to integrate such forest fire plan with the regional forest fire plan formulated by the compact administrators.

ARTICLE IV.

Whenever the state forest fire control agency of a member state requests aid from the state forest fire control agency of any other member state in combating, controlling or preventing forest fires, it shall be the duty of the state forest fire control agency of that state to render all possible aid to the requesting agency which is consonant with the maintenance of protection at home.

ARTICLE V.

Whenever the forces of any member state are rendering outside aid pursuant to the request of another member state under this Compact, the employees of such state shall, under the direction of the officers of the state to which they are rendering aid, have the same powers (except the power of arrest), duties, rights, privileges and immunities as comparable employees of the state to which they are rendering aid.

No member state or its officers or employees rendering outside aid pursuant to this Compact shall be liable on account of any act or omission on the part of such forces while so engaged, on account of the maintenance, or use of any equipment or supplies in connection therewith: Provided, that nothing herein shall be construed as relieving any person from liability for his own negligent act or omission, or as imposing liability for such negligent act or omission upon any state.

All liability, except as otherwise provided hereinafter, that may arise either under the laws of the requesting state or under the laws of the aiding state or under the laws of a third state on account of or in connection with a request for aid, shall be assumed and borne by the requesting state.

Any member state rendering outside aid pursuant to this Compact shall be reimbursed by the member state receiving such aid for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost of all materials, transportation, wages, salaries, and subsistence of employees and maintenance of equipment incurred in connection with such request: Provided, that nothing herein contained shall prevent any assisting member state from assuming such loss, damage, expense or other cost or from loaning such equipment or from donating such service to the receiving member state without charge or cost.

Each member state shall provide for the payment of compensation and death benefits to injured employees and the representatives of deceased employees in case employees sustain injuries or are killed while rendering outside aid pursuant to this Compact, in the same manner and on the same terms as if the injury or death were sustained within such state.

For the purposes of this Compact the term employee shall include any volunteer or auxiliary legally included within the forest fire fighting forces of the aiding state under the laws thereof.

The compact administrators shall formulate procedures for claims and reimbursement under the provisions of this Article, in accordance with the laws of the member states.

ARTICLE VI.

Ratification of this Compact shall not be construed to affect any existing statute so as to authorize or permit curtailment or diminution of the forest fire fighting forces, equipment, services or facilities of any member state.

Nothing in this Compact shall be construed to limit or restrict the powers of any state ratifying the same to provide for the prevention, control and extinguishment of forest fires, or to prohibit the enactment or enforcement of state laws, rules or regulations intended to aid in such prevention, control and extinguishment in such state.

Nothing in this Compact shall be construed to affect any existing or future cooperative relationship or arrangement between any federal agency and a member state or states.

ARTICLE VII.

The compact administrators may request the United States Forest Service to act as a research and coordinating agency of the Southeastern Interstate Forest Fire Protection Compact in cooperation with the appropriate agencies in each state, and the United States Forest Service may accept responsibility for preparing and presenting to the compact administrators its recommendations with respect to the regional fire plan. Representatives of any federal agency engaged in forest fire prevention and control may attend meetings of the compact administrators.

ARTICLE VIII.

The provisions of Articles IV and V of this Compact which relate to mutual aid in combating, controlling or preventing forest fires shall be operative as between any state party to this Compact and any other state which is party to a regional forest fire protection compact in another region: Provided, that the legislature of such other state shall have given its assent to such mutual aid provisions of this Compact.

ARTICLE IX.

The Compact shall continue in force and remain binding on each state ratifying it until the legislature or the governor of such state, as the laws of such state shall provide, takes action to withdraw therefrom. Such action shall not be effective until six months after notice thereof has been sent by the chief executive of the state desiring to withdraw to the chief executives of all states then parties to the Compact. (1955, c. 803, s. 1.)



§ 113-60.12. When Compact to become effective; authority of Governor.

§ 113‑60.12.  When Compact to become effective; authority of Governor.

When the legislature shall have executed said Compact on behalf of this State and shall have caused a verified copy thereof to be filed with the State Secretary, and when said Compact shall have been ratified by one or more of the states named in G.S. 113‑60.11, then said Compact shall become operative and effective as between this State and such other state or states. The Governor is hereby authorized and directed to take such action as may be necessary to complete the exchange of official documents as between this State and any other state ratifying said Compact. (1955, c. 803, s. 2.)



§ 113-60.13. Assent of legislature to mutual aid provisions of other compacts.

§ 113‑60.13.  Assent of legislature to mutual aid provisions of other compacts.

The legislature of this State hereby gives its assent to the mutual aid provisions of Articles IV and V of the South Central Interstate Forest Fire Protection Compact in accordance with Article VIII of that Compact relating to interregional mutual aid; and the legislature of this State also hereby gives its assent to the mutual aid provisions of Articles IV and V of the Middle Atlantic Interstate  Forest Fire Protection Compact in accordance with Article VIII of that Compact relating to interregional mutual aid. (1955, c. 803, s. 3.)



§ 113-60.14. Compact Administrator; North Carolina members of advisory committee.

§ 113‑60.14.  Compact Administrator; North Carolina members of advisory committee.

The Secretary of Environment and Natural Resources is hereby designated as Compact Administrator for this State and shall consult with like officials of the other member states and shall implement cooperation between such states in forest fire prevention and control.

At some time before the adjournment of each regular session of the General Assembly, the Governor shall choose one person from the membership of the House of Representatives, and shall choose one person from the membership of the Senate, who shall serve on the advisory committee of the Southeastern Interstate Forest Fire Protection Compact as provided for in Article III of said Compact. At the time of the selection of the House and Senate members of such advisory committee, the Governor shall choose one alternate member from the House of Representatives and one from the Senate who shall serve on such advisory committee in case of the death, absence or disability of the regular members so chosen. (1955, c. 803, s. 4; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 218(51); 1997‑443, s. 11A.119(a).)



§ 113-60.15. Agreements with noncompact states.

§ 113‑60.15.  Agreements with noncompact states.

The Department of Environment and Natural Resources is hereby authorized to enter into written agreements with the State forest fire control agency of any other state or any province of Canada which is party to a regional forest fire protection compact. The provisions of any written agreement entered into pursuant to this Article shall be substantially in the form of the authority heretofore granted under the provisions of this Article, Southeastern Interstate Forest Fire Protection Compact. (1971, c. 1171; 1973, c. 1262, s. 28; 1977, c. 771, s. 4; 1989, c. 727, s. 218(52); 1997‑443, s. 11A.119(a).)



§§ 113-60.16 through 113-60.20. Reserved for future codification purposes.

§§ 113‑60.16 through 113‑60.20.  Reserved for future codification purposes.



§ 113-60.21. Purpose and findings.

Article 4C.

Regulation of Open Fires.

§ 113‑60.21.  Purpose and findings.

The purpose of this Article is to regulate certain open burning in order to protect the public from the hazards of forest fires and air pollution and to adapt such regulation to the needs and circumstances of the different areas of North Carolina. The General Assembly finds that open burning in proximity to woodlands must be regulated in all counties to protect against forest fires and air pollution. The General Assembly further finds that in certain counties a high percentage of the land area contains organic soils or forest types which may pose greater problems of forest fire and air pollution controls, and that in counties in which a great amount of land‑clearing operations is taking place on these organic soils or these forest types, additional control of open burning is required. The counties subject to the need for additional control are classified as high hazard counties for purpose of this Article. (1981, c. 1100, s. 2; 1981 (Reg. Sess., 1982), c. 1385, s. 1.)



§ 113-60.22. Definitions.

§ 113‑60.22.  Definitions.

As used in this Article:

(1)        "Department" means the Department of Environment and Natural Resources.

(2)        "Forest ranger" means the county forest ranger or deputy forest ranger designated under G.S. 113‑52.

(3)        "Person" means any individual, firm, partnership, corporation, association, public or private institution, political subdivision, or government agency.

(4)        "Woodland" means woodland as defined in G.S. 113‑57. (1981, c. 1100, s. 2; 1989, c. 727, s. 218(53); 1991 (Reg. Sess., 1992), c. 890, s. 3; 1997‑443, s. 11A.119(a).)



§ 113-60.23. High hazard counties; permits required; standards.

§ 113‑60.23.  High hazard counties; permits required; standards.

(a)        The provisions of this section apply only to the counties of Beaufort, Bladen, Brunswick, Camden, Carteret, Chowan, Craven, Currituck, Dare, Duplin, Gates, Hyde, Jones, Onslow, Pamlico, Pasquotank, Perquimans, Tyrrell, and Washington which are classified as high hazard counties in accordance with G.S. 113‑60.21.

(b)        It is unlawful for any person to willfully start or cause to be started any fire in any woodland under the protection of the Department or within 500 feet of any such woodland without first having obtained a permit from the Department. Permits for starting fires may be obtained from forest rangers or other agents authorized by the county forest ranger to issue such permits in the county in which the fire is to be started. Such permits shall be issued by the ranger or other agent unless permits for the area in question have been prohibited or cancelled in accordance with G.S. 113‑60.25 or 113‑60.27.

(c)        It is unlawful for any person to willfully burn any debris, stumps, brush or other flammable materials resulting from ground clearing activities and involving more than five contiguous acres, regardless of the proximity of the burning to woodland and on which such materials are placed in piles or windrows without first having obtained a special permit from the Department. Areas less than five acres in size will require a regular permit in accordance with G.S. 113‑60.23(b).

(1)        Prevailing winds at the time of ignition must be away from any city, town, development, major highway, or other populated area, the ambient air of which may be significantly affected by smoke, fly ash, or other air contaminates from the burning.

(2)        The location of the burning must be at least 1,000 feet from any dwelling or structure located in a predominately residential area other than a dwelling or structure located on the property on which the burning is conducted unless permission is granted by the occupants.

(3)        The amount of dirt or organic soil on or in the material to be burned must be minimized and the material arranged in a way suitable to facilitate rapid burning.

(4)        Burning may not be initiated when it is determined by a forest ranger, based on information supplied by a competent authority that stagnant air conditions or inversions exist or that such conditions may occur during the duration of the burn.

(5)        Heavy oils, asphaltic material, or items containing natural or synthetic rubber may not be used to ignite the material to be burned or to promote the burning of such material.

(6)        Initial burning may be commenced only between the hours of 9:00 A.M. and 3:00 P.M. and no combustible material may be added to the fire between 3:00 P.M. on one day and 9:00 A.M. on the following day, except that when favorable meteorological conditions exist, any forest ranger authorized to issue the permit may authorize in writing a deviation from the restrictions. (1981, c. 1100, s. 2; 1981 (Reg. Sess., 1982), c. 1165; c. 1385, s. 2; 2002‑132, s. 1.)



§ 113-60.24. Open burning in non-high hazard counties; permits required; standards.

§ 113‑60.24.  Open burning in non‑high hazard counties; permits required; standards.

(a)        The provisions of this section apply only to the counties not designated as high hazard counties in G.S. 113‑60.23(a).

(b)        It shall be unlawful for any person to start or cause to be started any fire or ignite any material in any woodland under the protection of the Department or within 500 feet of any such woodland during the hours starting at midnight and ending at 4:00 P.M. without first obtaining a permit from the Department. Permits may be obtained from forest rangers or other agents authorized by the forest ranger to issue such permits in the county in which the fire is to be started. Such permits shall be issued by the ranger or other agent unless permits for the area in question have been prohibited or cancelled under G.S. 113‑60.25 or 113‑60.27. (1981, c. 1100, s. 2.)



§ 113-60.25. Open burning prohibited statewide.

§ 113‑60.25.  Open burning prohibited statewide.

During periods of hazardous forest fire conditions or during air pollution episodes declared pursuant to Article 21B of Chapter 143 of the General Statutes, the secretary is authorized to prohibit all open burning regardless of whether a permit is required under G.S. 113‑60.23 or 113‑60.24. The secretary shall issue a press release containing relevant details of the prohibition to news media serving the area affected. (1981, c. 1100, s. 2.)



§ 113-60.26. Permit conditions.

§ 113‑60.26.  Permit conditions.

Permits issued under this Article shall be issued in the name of the person undertaking the burning and shall specify the specific area in which the burning is to occur, the type and amount of material to be burned, the duration of the permit, and such other factors as are necessary to identify the burning which is allowed under the permit. (1981, c. 1100, s. 2.)



§ 113-60.27. Permit suspension and cancellation.

§ 113‑60.27.  Permit suspension and cancellation.

Upon a determination that hazardous forest fire conditions exist the secretary is authorized to cancel any permit issued under this Article and suspend the issuance of any new permits. Upon a determination by the Environmental Management Commission or its agent that open burning permitted under this Article is causing significant contravention of ambient air quality standards or that an air pollution episode exists pursuant to Article 21B of Chapter 143 of the General Statutes, the secretary shall cancel any permits issued under authority of this Article and shall suspend the issuance of any new permits. (1981, c. 1100, s. 2.)



§ 113-60.28. Control of existing fires.

§ 113‑60.28.  Control of existing fires.

(a)        If a fire is set without a permit required by G.S. 113‑60.23, 113‑60.24 or 113‑60.25 and is set in an area in which permits are prohibited or cancelled at the time the fire is set, the person responsible for setting the fire or causing the fire to be set shall immediately extinguish the fire or take such other action as directed by any forest ranger authorized to issue permits under G.S. 113‑60.23(c). In the event that the person responsible does not immediately undertake efforts to extinguish the fire or take such other action as directed by the forest ranger, the Department may enter the property and take reasonable steps to extinguish or control the fire and the person responsible for setting the fire shall reimburse the Department for the expenses incurred by the Department. A showing that a fire is associated with land‑clearing activities is prima facie evidence that the person undertaking the land clearing is responsible for setting the fire or causing the fire to be set.

(b)        If a fire requiring a permit under G.S. 113‑60.23(c) is set without a permit and a forest ranger authorized to issue such permits determines that a permit would not have been issued for the fire at the time it was set, the person responsible for setting the fire or causing the fire to be set shall immediately take such action as the forest ranger directs to extinguish or control the fire. In the event the person responsible does not immediately undertake efforts to extinguish the fire or take such other action as directed by the forest ranger, the Department may enter the property and take reasonable steps to extinguish or control the fire and the person responsible for setting the fire shall reimburse the Department for the expenses incurred by the Department. A showing that a fire is associated with land‑clearing activities is prima facie evidence that  the person undertaking the land clearing is responsible for setting the fire or causing the fire to be set.

(c)        If a fire is set in accordance with a permit but the burning is taking place contrary to the conditions of the permit, any forest ranger with authority to issue permits in the area in question may order the permittee in writing to undertake the steps necessary to comply with the conditions of his permit. If the permittee is not making a reasonable effort to comply with the order, the forest ranger may enter the property and take reasonable steps to extinguish or control the fire and the permittee shall reimburse the Department for the expenses incurred by the Department. (1981, c. 1100, s. 2.)



§ 113-60.29. Penalties.

§ 113‑60.29.  Penalties.

Any person violating the provisions of this Article or of any permit issued under the authority of this Article shall be guilty of a Class 3 misdemeanor.  The penalties imposed by this section shall be separate and apart and not in lieu of any civil or criminal penalties which may be imposed by G.S. 143‑215.114A or G.S. 143‑215.114B.  The penalties imposed are also in addition to any liability the violator incurs as a result of actions taken by the Department under G.S. 113‑60.28. (1981, c. 1100, s. 2; 1989 (Reg. Sess., 1990), c. 1045, s. 11; 1993, c. 539, s. 835; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 113-60.30. Effect on other laws.

§ 113‑60.30.  Effect on other laws.

This Article shall not be construed as affecting or abridging the lawful authority of local governments to pass ordinances relating to open burning within their boundaries. Nothing in this Article shall relieve any person from compliance with the provisions of Article 21B of Chapter 143 of the General Statutes and regulations adopted thereunder. In the event that permits are required for open burning associated with land clearing under the authority of Article 21B of Chapter 143 of the General Statutes, the authority to issue such permits shall be delegated to forest rangers who are authorized to issue permits under G.S. 113‑60.23(c). (1981, c. 1100, s. 2.)



§ 113-60.31. Exempt fires; no permit fees.

§ 113‑60.31.  Exempt fires; no permit fees.

(a)        This Article shall not apply to any fires started, or caused to be started, within 100 feet of an occupied dwelling house if such fire shall be confined (i) within an enclosure from which burning material may not escape or (ii) within a protected area upon which a watch is being maintained and which is provided with adequate fire protection equipment.

(b)        No charge shall be made for the granting of any permit required by this Article. (1981, c. 1100, s. 2.)



§ 113-60.32. Definitions.

Article 4D.

Fire Fighters on Standby Duty.

§ 113‑60.32.  Definitions.

As used in this Article:

(1)        "Fire fighter" means an employee of the Division of Forest Resources of the Department of Environment and Natural Resources who engages in fire suppression duties.

(2)        "Fire suppression duties" means involvement in on‑site fire suppression, participation in Project Fire Team while it is mobilized, Operations Room duty during on‑going fires or when required by high readiness plans, mop‑up activities to secure fire sites, scouting and detecting forest fires, performance of standby duty, and any other activity that directly contributes to the detection, response to, and control of fires. (1985, c. 757, s. 160(a); 1989, c. 727, s. 218(54); 1997‑443, s. 11A.119(a); 2005‑386, s. 1.6.)



§ 113-60.33. Standby duty.

§ 113‑60.33.  Standby duty.

(a)        Standby duty is time during which a fire fighter is required to remain within 25 miles of his duty station and be available to return to the duty station on call. The Department shall provide each fire fighter on standby duty with an electronic paging device that makes the wearer accessible to his duty station.

(b)        Notwithstanding subsection (a) of this section, for at least two out of 14 consecutive days that a fire fighter is on duty, the Department of Environment and Natural Resources shall permit the fire fighter to be more than 25 miles from his duty station so long as the fire fighter gives the Department of Environment and Natural Resources a telephone number where he can be reached; each month, the days the fire fighter is permitted to be more than 25 miles from his duty station shall include one full weekend. On the days the fire fighter is permitted to be more than 25 miles from his duty station, the Department of Environment and Natural Resources may call him only when there is a bona fide emergency. (1985, c. 757, s. 160(a); 1989, c. 727, s. 218(55); 1997‑443, s. 11A.119(a).)



§§ 113-60.34 through 113-60.39. Reserved for future codification purposes.

§§ 113‑60.34 through 113‑60.39.  Reserved for future codification purposes.



§ 113-60.40. Legislative findings.

Article 4E.

North Carolina Prescribed Burning Act.

§ 113‑60.40.  Legislative findings.

The General Assembly finds that prescribed burning of forestlands is a management tool that is beneficial to North Carolina's public safety, forest and wildlife resources, environment, and economy. The General Assembly finds that the following are benefits that result from prescribed burning of forestlands:

(1)        Prescribed burning reduces the naturally occurring buildup of vegetative fuels on forestlands, thereby reducing the risk and severity of wildfires and lessening the loss of life and property.

(2)        The State's ever‑increasing population is resulting in urban development directly adjacent to fire‑prone forestlands, referred to as a woodland‑urban interface area. The use of prescribed burning in these woodland‑urban interface areas substantially reduces the risk of wildfires that cause damage.

(3)        Many of North Carolina's natural ecosystems require periodic fire for their survival. Prescribed burning is essential to the perpetuation, restoration, and management of many plant and animal communities. Prescribed burning benefits game, nongame, and endangered wildlife species by increasing the growth and yield of plants that provide forage and an area for escape and brooding and that satisfy other habitat needs.

(4)        Forestlands are economic, biological, and aesthetic  resources of statewide significance. In addition to   reducing the frequency and severity of wildfires,  prescribed burning of forestlands helps to prepare sites for replanting and natural seeding, to control insects and diseases, and to increase productivity.

(5)        Prescribed burning enhances the resources on public use lands, such as State and national forests, wildlife refuges, nature preserves, and game lands. Prescribed burning enhances private lands that are managed for wildlife refuges, nature preserves, and game lands. Prescribed burning enhances private lands that are managed for wildlife, recreation, and other purposes.

As North Carolina's population grows, pressures resulting from  liability issues and smoke complaints discourage or limit prescribed burning so that these numerous benefits to forestlands often are not attainable. By recognizing the  benefits of prescribed burning and by adopting requirements governing prescribed burning, the General Assembly helps to educate the public, avoid misunderstandings, and reduce complaints about this valuable management tool. (1999‑121, s. 1.)



§ 113-60.41. Definitions.

§ 113‑60.41.  Definitions.

As used in this Article:

(1)        "Certified prescribed burner" means an individual who has successfully completed a certification program approved by the Division of Forest Resources of the Department of Environment and Natural Resources.

(2)        "Prescribed burning" means the planned and controlled application of fire to naturally occurring vegetative fuels under safe weather and safe environmental and other conditions, while following appropriate precautionary measures that will confine the fire to a predetermined area and accomplish the intended management objectives.

(3)        "Prescription" means a written plan prepared by a certified prescribed burner for starting, controlling, and extinguishing a prescribed burning. (1999‑121, s. 1.)



§ 113-60.42. Immunity from liability.

§ 113‑60.42.  Immunity from liability.

(a)        Any prescribed burning conducted in compliance with G.S. 113‑60.43 is in the public interest and does not constitute a public or private nuisance.

(b)        A landowner or the landowner's agent who conducts a prescribed burning in compliance with G.S. 113‑60.43 shall not be liable in any civil action for any damage or injury caused by or resulting from smoke.

(c)        Notwithstanding subsections (a) and (b), this section does not apply when a nuisance or damage results from a negligently or improperly conducted prescribed burning. (1999‑121, s. 1.)



§ 113-60.43. Prescribed burning.

§ 113‑60.43.  Prescribed burning.

(a)        Prior to conducting a prescribed burning, the landowner shall obtain a prescription for the prescribed burning prepared by a certified prescribed burner and filed with the Division of Forest Resources, Department of Environment and Natural Resources. A copy of the prescription shall be provided to the landowner. A copy of this prescription shall be in the possession of the responsible burner on site throughout the duration of the prescribed burning. The prescription shall include:

(1)        The landowner's name and address.

(2)        A description of the area to be burned.

(3)        A map of the area to be burned.

(4)        An estimate in tons of the fuel located on the area.

(5)        The objectives of the prescribed burning.

(6)        A list of the acceptable weather conditions and parameters for the prescribed burning sufficient to minimize the likelihood of smoke damage and fire escaping onto adjacent areas.

(7)        The name of the certified prescribed burner responsible for conducting the prescribed burning.

(8)        A summary of the methods that are adequate for the particular circumstances involved to be used to start, control, and extinguish the prescribed burning.

(9)        Provision for reasonable notice of the prescribed burning to be provided to nearby homes and businesses to avoid effects on health and property.

(b)        The prescribed burning shall be conducted by a certified prescribed burner in accordance with a prescription that satisfies subsection (a) of this section. The certified prescribed burner shall be present on the site and shall be in charge of the burning throughout the period of the burning. A landowner may conduct a prescribed burning without being a certified prescribed burner if the landowner is burning a tract of forestland of 50 acres or less owned by that landowner and is following all conditions established in a prescription prepared by a certified prescribed burner.

(c)        Prior to conducting a prescribed burning, the landowner or the landowner's agent shall obtain an open‑burning permit under Article 4C of this Chapter from the Division of Forest Resources, Department of Environment and Natural Resources. This open‑burning permit must remain in effect throughout the period of the prescribed burning. The prescribed burning shall be conducted in compliance with all the following:

(1)        The terms and conditions of the open‑burning permit under Article 4C of this Chapter.

(2)        The State's air pollution control statutes under Article 21 and Article 21B of Chapter 143 of the General Statutes and any rules adopted pursuant to these statutes.

(3)        Any applicable local ordinances relating to open burning.

(4)        The voluntary smoke management guidelines adopted by the Division of Forest Resources, Department of Environment and Natural Resources.

(5)        Any rules adopted by the Division of Forest Resources, Department of Environment and Natural Resources, to implement this Article. (1999‑121, s. 1.)



§ 113-60.44. Adoption of rules.

§ 113‑60.44.  Adoption of rules.

The Division of Forest Resources, Department of Environment and Natural Resources, may adopt rules that govern prescribed burning under this Article. (1999‑121, s. 1.)



§ 113-60.45. Exemption.

§ 113‑60.45.  Exemption.

This Article does not apply when the Secretary of Environment and Natural Resources has cancelled burning permits pursuant to G.S. 113‑60.27 or prohibited all open burning pursuant to G.S. 113‑60.25. (1999‑121, s. 1.)



§ 113-61. Private limited dividend corporations may be formed.

Article 5.

Corporations for Protection and Development of Forests.

§ 113‑61.  Private limited dividend corporations may be formed.

(a)        In this Article, unless the context requires otherwise, "Department" means the Department of Environment and Natural Resources; and "Secretary" means the Secretary of Environment and Natural Resources.

(b)        Three or more persons, who associate themselves by an agreement in writing for the purpose, may become a private limited dividend corporation to finance and carry out projects for the protection and development of forests and for such other related purposes as the Secretary shall approve, subject to all the duties, restrictions and liabilities, and possessing all the rights, powers, and privileges, of corporations organized under the general corporation laws of the State of North Carolina, except where such provisions are in conflict with this Article. (1933, c. 178, s. 1; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 80; 1991 (Reg. Sess., 1992), c. 890, s. 4; 1997‑443, s. 11A.119(a).)



§ 113-62. Manner of organizing.

§ 113‑62.  Manner of organizing.

A corporation formed under this Article shall be organized and incorporated in the manner provided for organization of corporations under the general corporation laws of the State of North Carolina, except where such provisions are in conflict with this Article.  The certificate of organization of any such corporation shall contain a statement that it is organized under the provisions of this Article and that it consents to be and shall be at all times subject to the rules and supervision of the Secretary, and shall set forth as or among its purposes the protection and development of forests and the purchase, acquisition, sale, conveyance and other dealing in the same and the products therefrom, subject to the rules from time to time imposed by the Secretary. (1933, c. 178, s. 2; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 81.)



§ 113-63. Directors.

§ 113‑63.  Directors.

There shall not be less than three directors, one of whom shall always be a person designated by the Secretary, which one need not be a stockholder. (1933, c. 178, s. 3; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 82.)



§ 113-64. Duties of supervision by Secretary of Environment and Natural Resources.

§ 113‑64.  Duties of supervision by Secretary of Environment and Natural Resources.

Corporations formed under this Article shall be regulated by the Secretary in the manner provided in this Article. Traveling and other expenses incurred by him in the discharge of the duties imposed upon him by this Article shall be charged to, and paid by, the particular corporation or corporations on account of which such expenses are incurred. His general expenses incurred in the discharge of such duties which cannot be fairly charged to any particular corporation or corporations shall be charged to, and paid by, all the corporations then organized and existing under this Article pro rata according to their respective stock capitalizations. The Secretary shall:

(1)        Adopt rules to implement this Article and to protect and develop forests subject to its jurisdiction.

(2)        Order all corporations organized under this Article to do such acts as may be necessary to comply with the provisions of law and the rules adopted by the Secretary, or to refrain from doing any acts in violation thereof.

(3)        Keep informed as to the general condition of all such corporations, their capitalization and the manner in which their property is permitted, operated or managed with respect to their compliance with all provisions of law and orders of the Secretary.

(4)        Require every such corporation to file with the Secretary annual reports and, if the Secretary shall consider it advisable, other periodic and special reports, setting forth such information as to its affairs as the Secretary may require. (1933, c. 178, s. 4; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1987, c. 827, s. 94; 1989, c. 727, s. 83; 1997‑443, s. 11A.119(a).)



§ 113-65. Powers of Secretary.

§ 113‑65.  Powers of Secretary.

The Secretary may:

(1)        Examine at any time all books, contracts, records, documents and papers of any such corporation.

(2)        In his discretion prescribe uniform methods and forms of keeping accounts, records and books to be observed by such corporation, and prescribe by order accounts in which particular outlays and receipts are to be entered, charged or credited.  The Secretary shall not, however, have authority to require any revaluation of the real property or other fixed assets of such corporations, but he shall allow proper charges for the depletion of timber due to cutting or destruction.

(3)        Enforce the provisions of this Article, a rule implementing this Article, or an order issued under this Article by filing a petition for a writ of mandamus or application for an injunction in the superior court of the county in which the respondent corporation has its principal place of business.  The final judgment in any such proceeding shall either dismiss the proceeding or direct that a writ of mandamus or an injunction, or both, issue as prayed for in the petition or in such modified or other form as the court may determine will afford appropriate relief. (1933, c. 178, s. 5; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1987, c. 827, s. 95; 1989, c. 727, s. 84.)



§ 113-66. Provision for appeal by corporations to Governor.

§ 113‑66.  Provision for appeal by corporations to Governor.

If any corporation organized under this Article is dissatisfied with or aggrieved at any rule or order imposed upon it by the Secretary, or any valuation or appraisal of any of its property made by the Secretary, or any failure of or refusal by the Secretary to approve of or consent to any action which it can take only with such approval or consent, it may appeal to the Governor by filing with him a claim of appeal upon which the decision of the Governor shall be final.  Such determination, if other than a dismissal of the appeal, shall be set forth by the Governor in a written mandate to the Secretary, who shall abide thereby and take such actions as the same may direct. (1933, c. 178, s. 6; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 85.)



§ 113-67. Limitations as to dividends.

§ 113‑67.  Limitations as to dividends.

The shares of stock of corporations organized under this Article shall have a par value and, except as provided in G.S. 113‑69 in respect to distributions in kind upon dissolution, no dividend shall be paid thereon at a rate in excess of six per centum (6%) per annum on stock having a preference as to dividends, or eight per centum (8%) per annum on stock not having a preference as to dividends, except that any such dividends may be cumulative without interest. (1933, c. 178, s. 7.)



§ 113-68. Issuance of securities restricted.

§ 113‑68.  Issuance of securities restricted.

No such corporation shall issue stock, bonds or other securities except for money, timberlands, or interests therein, located in the State of North Carolina or other property, actually received, or services rendered, for its use and its lawful purposes.  Timberlands, or interests therein, and other property or services so accepted therefor, shall be upon a valuation approved by the Secretary. (1933, c. 178, s. 8; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 86.)



§ 113-69. Limitation on bounties to stockholders.

§ 113‑69.  Limitation on bounties to stockholders.

Stockholders shall at no time receive or accept from any such corporation in repayment of their investment in its stock any sums in excess of the par value of the stock together with cumulative  dividends at the rate set forth in G.S. 113‑67 except that nothing in  this section contained shall be construed to prohibit the distribution of the assets of such corporation in kind to its stockholders upon dissolution thereof. (1933, c. 178, s. 9.)



§ 113-70. Earnings above dividend requirements payable to State.

§ 113‑70.  Earnings above dividend requirements payable to State.

Any earnings of such corporation in excess of the amounts necessary to pay dividends to stockholders at the rate set forth in G.S. 113‑67 shall be paid over to the State of North Carolina prior to the dissolution of such corporation.  Net income or net losses (determined in such manner as the Secretary shall consider properly to show such income or losses) from the sale of the capital assets of such corporation, whether such sale be upon dissolution or otherwise, shall be considered in determining the earnings of such corporation for the purposes of this section.  In determining such earnings unrealized appreciation or depreciation of real estate or other fixed assets shall not be considered. (1933, c. 178, s. 10; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 87.)



§ 113-71. Dissolution of corporation.

§ 113‑71.  Dissolution of corporation.

Any such corporation may be dissolved at any time in the manner provided by and under the provisions of the general corporation laws of the State of North Carolina, except that the court shall dismiss any petition for dissolution of any such corporation filed within 20 years of the date of its organization unless the same is accompanied by a certificate of the Secretary consenting to such dissolution. (1933, c. 178, s. 11; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 88.)



§ 113-72. Cutting and sale of timber.

§ 113‑72.  Cutting and sale of timber.

Any such corporation may cut and sell the timber on its land or permit the cutting thereof, but all such cuttings shall be in accordance with the rules, restrictions and limitations imposed by the Secretary, who shall impose such rules, restrictions and limitations with respect thereto as may reasonably conform to the accepted custom and usage of good forestry and forest economy, taking into consideration the situation, nature and condition of the tract so cut or to be cut, and the financial needs of such corporation from time to time. (1933, c. 178, s. 12; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 89.)



§ 113-73. Corporation may not sell or convey without consent of Secretary, or pay higher interest rate than 6%.

§ 113‑73.  Corporation may not sell or convey without consent of Secretary, or pay higher interest rate than 6%.

No such corporation shall:

(1)        Sell, assign or convey any real property owned by it or any right, title or interest therein, except upon notice to the Secretary of the terms of such sale, transfer or assignment, and unless the Secretary shall consent thereto, and if the Secretary shall require it, unless the purchaser thereof shall agree that such real estate shall remain subject to the rules and supervision of the Secretary for such period as the latter may require;

(2)        Pay interest returns on its mortgage indebtedness at a higher rate than six per centum (6%) per annum without the consent of the Secretary;

(3)        Mortgage any real property without first having obtained the consent of the Secretary. (1933, c. 178, s. 13; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 90.)



§ 113-74. Power to borrow money limited.

§ 113‑74.  Power to borrow money limited.

Any such corporation formed under this Article may, subject to the approval of the Secretary, borrow funds and secure their payment thereof by note or notes and mortgage or by the issue of bonds under a trust indenture.  The notes or bonds so issued and secured and the mortgage or trust indenture relating thereto may contain such clauses and provisions as shall be approved by the Secretary, including the right to enter into possession in case of default; but the operations of the mortgagee or receiver entering in such event or of the purchaser of the property upon foreclosure shall be subject to the rules of the Secretary for such period as the mortgage or trust indenture may specify. (1933, c. 178, s. 14; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 91.)



§ 113-75. Secretary to approve development of forests.

§ 113‑75.  Secretary to approve development of forests.

No project for the protection and development of forests proposed by any such corporation shall be undertaken without the approval of the Secretary, and such approval shall not be given unless:

(1)        The Secretary shall have received a statement duly executed and acknowledged on behalf of the corporation proposing such project, in such adequate detail as the Secretary shall require of the activities to be included in the project, such statement to set forth the proposals as to

a.         Fire prevention and protection,

b.         Protection against insects and tree diseases,

c.         Protection against damage by livestock and game,

d.         Means, methods and rate of, and restrictions upon, cutting and other utilization of the forests, and

e.         Planting and spacing of trees.

(2)        There shall be submitted to the Secretary a financial plan satisfactory to him setting forth in detail the amount of money needed to carry out the entire project, and how such sums are to be allocated, with adequate assurances to the Secretary as to where such funds are to be secured.

(3)        The Secretary shall be satisfied that the project gives reasonable assurance of the operation of the forests involved on a sustained‑yield basis except insofar as the Secretary shall consider the same impracticable.

(4)        The corporation proposing such project shall agree that the project shall at all times be subject to the supervision and inspection of the Secretary, and that it will at all times comply with such rules concerning the project as the Secretary shall from time to time impose. (1933, c. 178, s. 15; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 92.)



§ 113-76. Application of corporate income.

§ 113‑76.  Application of corporate income.

The gross annual income of any such corporation, whether received from sales of timber, timber operations, stumpage permits or other sources, shall be applied as follows: first, to the payment of all fixed charges, and all operating and maintenance charges and expenses including taxes, assessments, insurance, amortization charges in amounts approved by the Secretary to amortize mortgage or other indebtedness and reserves essential to operation; second, to surplus, and/or to the payment of dividends not exceeding the maximum fixed by this Article; third, the balance, if any, in reduction of debts. (1933, c. 178, s. 16; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 93.)



§ 113-77. Reorganization of corporations.

§ 113‑77.  Reorganization of corporations.

Reorganization of corporations organized under this Article shall be subject to the supervision of the Secretary and no such reorganization shall be had without the authorization of the Secretary. (1933, c. 178, s. 17; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 94.)



§§ 113-77.1 through 113-77.5. Reserved for future codification purposes.

§§ 113‑77.1 through 113‑77.5.  Reserved for future codification purposes.



§ 113-77.6. Definitions.

Article 5A.

Natural Heritage Trust Program.

§ 113‑77.6.  Definitions.

As used in this Article:

(1)        "Appraised value" means the price estimated in terms of money at which the property would change hands between a willing and financially able buyer and a willing seller, neither being under any compulsion to buy or sell and both having reasonable knowledge of the uses to which the property is adapted and for which it is capable of being used.

(2)        "Fund" means the Natural Heritage Trust Fund created pursuant to this Article.

(3)        "Land" and "lands" mean real property and any interest in, easement in, or restriction on real property.

(4)        "Secretary" means the Secretary of Environment and Natural Resources.

(5)        "Trustees" means the trustees of the Natural Heritage Trust Fund. (1987, c. 871, s. 1; 1989, c. 86, s. 1; c. 727, s. 218(56); 1993 (Reg. Sess., 1994), c. 772, s. 3; 1997‑443, s. 11A.119(a).)



§ 113-77.7. Natural Heritage Trust Fund.

§ 113‑77.7.  Natural Heritage Trust Fund.

(a)        There is established a Natural Heritage Trust Fund in the State Treasurer's office that shall be used to finance the Natural Heritage Trust Program authorized by this Article.

(b)        The State Treasurer shall hold the Fund separate and apart from all other moneys, funds, and accounts. Investment earnings credited to the assets of the Fund shall become part of the Fund. Any balance remaining in the Fund at the end of any fiscal year shall be carried forward in the Fund for the next succeeding fiscal year. Payments from the Fund shall be made on the warrant of the Chairman of the Board of Trustees.

(c)        When the State acquires land pursuant to this Article, the Trustees may direct a request to the State Treasurer to set aside an amount from the Fund not to exceed twenty percent (20%) of the appraised value of the land acquired, or the land affected if less than a fee interest was acquired, to be placed in a special stewardship account in the Fund. The special stewardship account shall be a nonlapsing account, and income derived from investment of the account shall be credited to the account. The special stewardship account shall be used for the management of land acquired pursuant to this Article under the direction of the Trustees.

(d)        Monies in the Fund are appropriated annually and may be used for the purposes provided in G.S. 113‑77.9. (1987, c. 871, s. 1; 1989, c. 86, s. 1; 1993 (Reg. Sess., 1994), c. 772, s. 3; 1997‑366, s. 1; 2004‑179, s. 3.5.)



§ 113-77.8. Natural Heritage Trust Fund Board of Trustees.

§ 113‑77.8.  Natural Heritage Trust Fund Board of Trustees.

(a)        Expenditures from the Fund shall be authorized by a 12‑member Board of Trustees. Four members shall be appointed by the Governor, four by the General Assembly upon the recommendation of the President Pro Tempore of the Senate in accordance with G.S. 120‑121, and four by the General Assembly upon the recommendation of the Speaker of the House of Representatives in accordance with G.S. 120‑121. Persons appointed shall be knowledgeable in the acquisition and management of natural areas. Each appointing officer shall designate one of his initial appointments to serve a two‑year term, one to serve a four‑year term, and one to serve a six‑year term. Thereafter, all appointments shall be for six years, subject to reappointment. Appointments shall expire January 1 of even‑numbered years. The Governor shall appoint one Trustee to serve as Chairman of the Board. The Secretary shall provide the Trustees with staff support and meeting facilities using expenditures from the Fund. The office of Trustee is declared to be an office that may be held concurrently with any other executive or appointive office, under the authority of Article VI, Section 9, of the North Carolina Constitution.

(b)        The Trustees shall meet at least once each year and may hold special meetings at the call of the Chairman or a majority of the members.

(c)        The Trustees shall receive the per diem allowed for other members of boards and commissions of the State as fixed in the Biennial Appropriations Act, and, in addition, the Trustees shall receive subsistence and travel expenses as fixed by statute for such purposes. Travel and subsistence expenses shall be allowed while going to or from any place of meeting or when on official business. Per diem payments shall include necessary time spent in traveling to and from their places of residence to any meeting place or while traveling on official business. Per diem, subsistence, and travel expenses of the Trustees shall be paid from the Fund. (1987, c. 871, s. 1; 1989, c. 86, s. 1; 1993 (Reg. Sess., 1994), c. 772, s. 3; 1995, c. 490, s. 37(a); 2001‑486, s. 2.23(a).)



§ 113-77.9. Acquisition of lands with funds from the Natural Heritage Trust Fund.

§ 113‑77.9.  Acquisition of lands with funds from the Natural Heritage Trust Fund.

(a)        Proposals.  From time to time, but at least once each year, the Secretary, the Chairman of the North Carolina Wildlife Resources Commission, the Commissioner of Agriculture, and the Secretary of Cultural Resources may propose to the Trustees lands to be acquired with funds from the Fund. For each tract or interest proposed, the Secretary, the Chairman of the North Carolina Wildlife Resources Commission, the Commissioner of Agriculture, and the Secretary of Cultural Resources shall provide the Trustees with the following information:

(1)        The value of the land for recreation, forestry, fish and wildlife habitat, and wilderness purposes, and its consistency with the plan developed pursuant to the State Parks Act, the State's comprehensive plan for outdoor recreation, parks, natural areas development, and wildlife management goals and objectives.

(2)        Any rare or endangered species on or near the land.

(3)        Whether the land contains a relatively undisturbed and outstanding example of a native North Carolina ecological community that is now uncommon.

(4)        Whether the land contains a major river or tributary, watershed, wetland, significant littoral, estuarine, or aquatic site, or important geologic feature.

(5)        The extent to which the land represents a type of landscape, natural feature, or natural area that is not currently in the State's inventory of parks and natural areas.

(6)        Other sources of funds that may be available to assist in acquiring the land.

(7)        The State department or division that will be responsible for managing the land.

(8)        What assurances exist that the land will not be used for purposes other than those for which it is being acquired.

(9)        Whether the site or structure is of such historical significance as to be essential to the development of a balanced State program of historic properties.

(b)        Land Acquisition and Debt Service.  The Trustees may authorize expenditures from the Fund for the following purposes:

(1)        To acquire land that represents the ecological diversity of North Carolina, including natural features such as riverine, montane, coastal, and geologic systems and other natural areas to ensure their preservation and conservation for recreational, scientific, educational, cultural, and aesthetic purposes, and to retire debt incurred for this purpose under Article 9 of Chapter 142 of the General Statutes.

(2)        To acquire land as additions to the system of parks, State trails, aesthetic forests, fish and wildlife management areas, wild and scenic rivers, and natural areas for the beneficial use and enjoyment of the public, and to retire debt incurred for this purpose under Article 9 of Chapter 142 of the General Statutes.

(3)        Subject to the limitations of subsection (b2) of this section, to acquire land that contributes to the development of a balanced State program of historic properties.

(b1)      Priorities.  In authorizing expenditures from the Fund to acquire land pursuant to this Article, the first priority shall be the protection of land with outstanding natural or cultural heritage values. Land with outstanding natural heritage values is land that is identified by the North Carolina Natural Heritage Program as having State or national significance. Land with outstanding cultural heritage values is land that is identified, inventoried, or evaluated by the Department of Cultural Resources. The Trustees shall be guided by any priorities established by the Secretary, the Chairman of the Wildlife Resources Commission, the Commissioner of Agriculture, and the Secretary of Cultural Resources in their proposals made pursuant to subsection (a) of this section.

(b2)      Historic Properties.  The Trustees may authorize expenditure of up to twenty‑five percent (25%) of the funds credited to the Fund pursuant to G.S. 105‑228.30 during the preceding fiscal year to acquire land under subdivision (3) of subsection (b) of this section. No other funds in the Fund may be used for expenditures to acquire land under subdivision (3) of subsection (b) of this section.

(b3)      Debt.  Of the funds credited annually to the Fund pursuant to G.S. 105‑228.30, the Trustees may authorize expenditure of up to sixty percent (60%) to reimburse the General Fund for debt service on special indebtedness to be issued or incurred under Article 9 of Chapter 142 of the General Statutes for the purposes provided in subdivisions (b)(1) and (2) of this section. In order to authorize expenditure of funds for debt service reimbursement, the Trustees must identify to the State Treasurer and the Department of Administration the specific natural heritage projects for which they would like special indebtedness to be issued or incurred and the annual amount they intend to make available, and request the State Treasurer to issue or incur the indebtedness. After special indebtedness has been issued or incurred for a natural heritage project requested by the Trustees, the Trustees must direct the State Treasurer to credit to the General Fund each year the actual aggregate principal and interest payments to be made in that year on the special indebtedness, as identified by the State Treasurer.

(c)        Other Purposes.  The Trustees may authorize expenditures from the Fund to pay for the inventory of natural areas conducted under the Natural Heritage Program established pursuant to the Nature Preserves Act, Article 9A of Chapter 113A of the General Statutes. The Trustees may also authorize expenditures from the Fund to pay for conservation and protection planning and for informational programs for owners of natural areas, as defined in G.S. 113A‑164.3.

(d)        Acquisition.  The Department of Administration may, pursuant to G.S. 143‑341, acquire by purchase, gift, or devise all lands selected by the Trustees for acquisition pursuant to this Article. Title to any land acquired pursuant to this Article shall be vested in the State. A State agency with management responsibility for land acquired pursuant to this Article may enter into a management agreement or lease with a county, city, town, or private nonprofit organization qualified under G.S. 105‑151.12 and G.S. 105‑130.34 and certified under section 501(c)(3) of the Internal Revenue Code to aid in managing the land. A management agreement or lease shall be executed by the Department of Administration pursuant to G.S. 143‑341.

(d1)      Local Reimbursement.  In any county in which real property was purchased pursuant to subsection (d) of this section as additions to the fish and wildlife management areas and where less than twenty‑five percent (25%) of the land area is privately owned at the time of purchase, that county and any other local taxing unit shall be annually reimbursed, for a period of 20 years, from funds available to the North Carolina Wildlife Resources Commission in an amount equal to the amount of ad valorem taxes that would have been paid to the taxing unit if the property had remained subject to taxation.

(e)        Reports.  The Secretary shall maintain and annually revise a list of grants made pursuant to this Article. The list shall include the acreage of each tract, the county in which the tract is located, the amount awarded from the Fund to acquire the tract, and the State department or division responsible for managing the tract. The Secretary shall furnish a copy of the list to each Trustee, the Joint Legislative Commission on Governmental Operations, the House and Senate Appropriations Subcommittees on Natural and Economic Resources, the Fiscal Research Division, and the Environmental Review Commission no later than October 1 of each year.

(f)         Hunting and Fishing.  No provision of this Article shall be construed to eliminate hunting and fishing, as regulated by the laws of the State of North Carolina, upon properties purchased pursuant to this Article.  (1987, c. 871, s. 1; 1989, c. 86, s. 1; 1991, c. 689, s. 339; 1991 (Reg. Sess., 1992), c. 1044, s. 66; 1993 (Reg. Sess., 1994), c. 772, s. 3; 1997‑366, s. 2; 1998‑212, s. 14.6(b); 2004‑179, s. 3.4; 2007‑323, s. 29.14(g); 2009‑484, s. 14.)



§ 113-78: Repealed by Session Laws 1979, c. 830, s. 1.

Article 6.

Fishing Generally.

§ 113‑78:  Repealed by Session Laws 1979, c.  830, s. 1.



§§ 113-79 through 113-81: Repealed by Session Laws 1947, c. 422, ss. 1, 9.

§§ 113‑79 through 113‑81:  Repealed by Session Laws 1947, c.  422, ss. 1, 9.



§ 113-81.1. Authority to render scientific forestry services.

Article 6A.

Forestry Services and Advice for Owners and Operators of Forestland.

§ 113‑81.1.  Authority to render scientific forestry services.

(a)        In this Article, unless the context requires otherwise:

(1)        "Department" means the Department of Environment and Natural Resources.

(2)        "Secretary" means the Secretary of Environment and Natural Resources.

(b)        The Department is hereby authorized to designate, upon request, forest trees of forest landowners and forest operators for sale or removal, by blazing or otherwise, and to measure or estimate the volume of same under the terms and conditions hereinafter provided. The Department is also authorized to cooperate with landowners of the State and with counties, municipalities and State agencies by making available forestry services consisting of specialized equipment and operators, or by renting such equipment, and to perform such labor and services as may be necessary to carry out approved forestry practices, including site preparation, forest planting, prescribed burning, and other appropriate forestry practices. For such services or rentals, a reasonable fee representing the Secretary's estimate of not less than the costs of such services or rentals shall be charged, provided however, when the Secretary deems it in the public interest, said services may be provided without charge, for the purpose of encouraging the use of approved scientific forestry practice on the private or other forestlands within the State, or for the purpose of providing practical demonstrations of said practices. Receipts from these activities and rentals shall be credited to the budget of the Department for the furtherance of these activities. (1947, c. 384, s. 1; 1969, c. 342, s. 3; c. 344; 1973, c. 1262, ss. 28, 86; 1977, c. 771, s. 4; 1989, c. 727, s. 95; 1997‑443, s. 11A.119(a).)



§ 113-81.2. Services under direction of Secretary; compensation; when services without charge.

§ 113‑81.2.  Services under direction of Secretary; compensation; when services without charge.

(a)        The administration of the provisions of this Article shall be under the direction of the Secretary.  The Secretary, or his authorized agent, upon receipt of a request from a forest landowner or operator for technical forestry assistance or service, may designate forest trees for removal for lumber, veneer, poles, piling, pulpwood, cordwood, ties, or other forest products by blazing, spotting with paint or otherwise designating in an approved manner; he may measure or estimate the commercial volume contained in the trees designated; he may furnish the landowner or operator with a statement of the volume of the trees so designated and estimated; he may assist in finding a suitable market for the products so designated, and he may offer general forestry advice concerning the management of the forest.

(b)        For such designating, measuring or estimating services the Secretary may make a charge, on behalf of the Department, in an amount not to exceed five percent (5%) of the sale price or fair market value of the stumpage so designated and measured or estimated.  Upon receipt from the Secretary of a statement of such charges, the landowner or operator or his agent shall make payment to the Secretary within 30 days.

(c)        In those cases where the Secretary deems it desirable to so designate and measure or estimate trees without charge, such services shall be given for the purpose of encouraging the use of approved scientific forestry principles on the private or other forestlands within the State, and to establish practical demonstrations of said principles. (1947, c. 384, s. 2; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 96.)



§ 113-81.3. Deposit of receipts with State treasury.

§ 113‑81.3.  Deposit of receipts with State treasury.

All moneys paid to the Secretary for services rendered under the provisions of this Article shall be deposited into the State treasury to the credit of the Department. (1947, c. 384, s. 3; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 97.)



§§ 113-81.4 through 113-81.13: Repealed by Session Laws 1979, c. 830, s. 1.

SUBCHAPTER IIA. DISTRIBUTION AND SALE OF HUNTING, FISHING AND TRAPPING LICENSES.

Article 6B.

License Agents.

§§ 113‑81.4 through 113‑81.13:  Repealed by Session Laws 1979, c.  830, s. 1.



§§ 113-82 through 113-99: Repealed by Session Laws 1979, c. 830, s. 1.

SUBCHAPTER III. GAME LAWS.

Article 7.

North Carolina Game Law of 1935.

§§ 113‑82 through 113‑99:  Repealed by Session Laws 1979, c.  830, s. 1.



§ 113-99.1. Recodified as § 113-270.2A.

§ 113‑99.1.  Recodified as § 113‑270.2A.



§§ 113-100 through 113-109. Repealed by Session Laws 1979, c. 830, s. 1.

§§ 113‑100 through 113‑109.  Repealed by Session Laws 1979, c. 830, s. 1.



§§ 113-109.1 through 113-109.5. Reserved for future codification purposes.

§§ 113‑109.1 through 113‑109.5.  Reserved for future codification purposes.



§§ 113-109.6 through 113-109.8. Repealed by Session Laws 1979, c. 830, s. 1.

Article 7A.

Safe Distances for Hunting Migratory Wild Waterfowl.

§§ 113‑109.6 through 113‑109.8.  Repealed by Session Laws 1979, c. 830, s. 1.



§ 113-110. Repealed by Session Laws 1945, c. 217.

Article 8.

Fox‑Hunting Regulations.

§ 113‑110.  Repealed by Session Laws 1945, c. 217.



§§ 113-110.1 through 113-112. Repealed by Session Laws 1979, c. 830, s. 1.

§§ 113‑110.1 through 113‑112.  Repealed by Session Laws 1979, c. 830, s. 1.



§§ 113-113 through 113-113.5: Repealed by Session Laws 1979, c. 830, s. 1.

Article 9.

Federal Regulations on Federal Lands.

§§ 113‑113 through 113‑113.5:  Repealed by Session Laws 1979, c. 830, s. 1.



§§ 113-113.6 through 113-113.19: Repealed by Session Laws 1979, c. 830, s. 1.

Article 9A.

Regulation of Trapping.

§§ 113‑113.6 through 113‑113.19:  Repealed by Session Laws 1979, c. 830, s. 1.



§§ 113-113.20 through 113-113.23. Repealed by Session Laws 1979, c. 830, s. 1.

Article 9B.

Regulation of Beaver Taking.

§§ 113‑113.20 through 113‑113.23.  Repealed by Session Laws 1979, c. 830, s. 1.



§§ 113-114 through 113-120. Repealed by Session Laws 1979, c. 830, s. 1.

Article 10.

Regulation of Fur Dealers; Licenses.

§§ 113‑114 through 113‑120.  Repealed by Session Laws 1979, c. 830, s. 1.



§§ 113-120.1 through 113-120.4. Transferred to §§ 14-159.6 to 14-159.9 by Session Laws 1979, c. 830, s. 11.

Article 10A.

Trespassing upon "Posted" Property to Hunt, Fish or Trap.

§§ 113‑120.1 through 113‑120.4.  Transferred to §§ 14‑159.6 to 14‑159.9 by Session Laws 1979, c. 830, s. 11.



§§ 113-120.5 through 113-120.7. Repealed by Session Laws 1980, c. 830, s. 1.

Article 10B.

Liability of Landowners to Authorized Users.

§§ 113‑120.5 through 113‑120.7.  Repealed by Session Laws 1980, c. 830, s. 1.



§§ 113-121 through 113-126.1. Repealed by Session Laws 1979, c. 830, s. 1.

Article 11.

Miscellaneous Provisions.

§§ 113‑121 through 113‑126.1.  Repealed by Session Laws 1979, c. 830, s. 1.



§ 113-126.2: Not set out.

§ 113‑126.2:  Not set out.



§ 113-127. Application of Article.

SUBCHAPTER IV.  CONSERVATION OF MARINE AND ESTUARINE AND WILDLIFE RESOURCES.

Article 12.

General Definitions.

§ 113‑127.  Application of Article.

Unless the context clearly requires otherwise, the definitions in this Article apply throughout this Subchapter. (1965, c. 957, s. 2.)



§ 113-128. Definitions relating to agencies and their powers.

§ 113‑128.  Definitions relating to agencies and their powers.

The following definitions and their cognates apply to powers and administration of agencies charged with the conservation of marine and estuarine and wildlife resources:

(1),       (2) Repealed by Session Laws 1979, c. 830, s. 1.

(3)        Department.  The Department of Environment and Natural Resources.

(4)        Executive Director.  Executive Director, North Carolina Wildlife Resources Commission.

(4a)      Fisheries Director.  Director, North Carolina Division of Marine Fisheries of the Department of Environment and Natural Resources who shall be qualified for the office by education or experience.

(5)        Inspector.  Marine fisheries inspector.

(5a)      Marine Fisheries Commission.  The Marine Fisheries Commission of the Department as established by Part 5D of Article 7 of Chapter 143B of the General Statutes.

(5b)      Marine Fisheries Inspector.  An employee of the Department, other than a wildlife protector, sworn in as an officer and assigned duties which include exercise of law enforcement powers under this Subchapter. All references in statutes, regulations, contracts, and other legal and official documents to commercial fisheries inspectors and to commercial and sports fisheries inspectors apply to marine fisheries inspectors.

(6)        Notice; Notify.  Where it is required that notice be given an agency of a situation within a given number of days, this places the burden on the person giving notice to make sure that the information is received in writing by a responsible member of the agency within the time limit.

(7)        Protector.  Wildlife protector.

(8)        Secretary.  Secretary of Environment and Natural Resources.

(9)        Wildlife Protector.  An employee of the North Carolina Wildlife Resources Commission sworn in as an officer and assigned to duties which include exercise of law‑enforcement powers.

(10)      Wildlife Resources Commission.  The North Carolina Wildlife Resources Commission as established by Article 24 of Chapter 143 of the General Statutes and Part 3 of Article 7 of Chapter 143B of the General Statutes. (1965, c. 957, s. 2; 1973, c. 1262, s. 28; 1977, c. 512, s. 5; c. 771, s. 4; 1979, c. 388, s. 1; c. 830, s. 1; 1987, c. 641, s. 4; 1989, c. 727, s. 218(57); 1997‑443, s. 11A.119(a); 1998‑225, s. 1.1.)



§ 113-129. Definitions relating to resources.

§ 113‑129.  Definitions relating to resources.

The following definitions and their cognates apply in the description of the various marine and estuarine and wildlife resources:

(1)        Repealed by Session Laws 1979, c. 830, s. 1.

(1a)      Animals.  Wild animals, except when the context clearly indicates a contrary interpretation.

(1b)      Big Game.  Bear, wild boar, wild turkey, and white‑tailed deer.

(1c)      Birds.  Wild birds, except when the context clearly indicates a contrary interpretation.

(1d)      Boating and Fishing Access Area.  An area of land providing access to public waters and which is owned, leased, controlled, or managed by the Wildlife Resources Commission.

(1e)      Bushel.  A dry measure containing 2,150.42 cubic inches.

(1f)       Cervid or Cervidae.  All animals in the Family Cervidae (elk and deer).

(2)        Coastal Fisheries.  Any and every aspect of cultivating, taking, possessing, transporting, processing, selling, utilizing, and disposing of fish taken in coastal fishing waters, whatever the manner or purpose of taking, except for the regulation of inland game fish in coastal fishing waters which is vested in the Wildlife Resources Commission; and all such dealings with fish, wherever taken or found, by a person primarily concerned with fish taken in coastal fishing waters so as to be placed under the administrative supervision of the Department. Provided, that the Department is given no authority over the taking of fish in inland fishing waters. Except as provisions in this Subchapter or in regulations of the Marine Fisheries Commission authorized under this Subchapter may make such reference inapplicable, all references in statutes, regulations, contracts, and other legal or official documents to commercial fisheries apply to coastal fisheries.

(3)        Coastal Fishing.  All fishing in coastal fishing waters. Except as provisions in this Subchapter or in regulations of the Marine Fisheries Commission authorized under this Subchapter may make such references inapplicable, all references in statutes, regulations, contracts, and other legal or official documents to commercial fishing apply to coastal fishing.

(4)        Coastal Fishing Waters.  The Atlantic Ocean; the various coastal sounds; and estuarine waters up to the dividing line between coastal fishing waters and inland fishing waters agreed upon by the Marine Fisheries Commission and the Wildlife Resources Commission. Except as provisions in this Subchapter or changes in the agreement between the Marine Fisheries Commission and the Wildlife Resources Commission may make such reference inapplicable, all references in statutes, regulations, contracts, and other legal or official documents to commercial fishing waters apply to coastal fishing waters.

(5)        Crustaceans.  Crustacea, specifically including crabs, lobster, and shrimp.

(5a)      Deer.  White‑tailed deer (Odocoileus virginianus), except when otherwise specified in this Chapter.

(5b)      Farmed Cervid.  Any member of the Cervidae family, other than white‑tailed deer, elk, mule deer, or black‑tailed deer, that is bought and sold for commercial purposes.

(6)        Fisheries Resources.  Marine and estuarine resources and such wildlife resources as relate to fish.

(7)        Fish; Fishes.  All marine mammals; all shellfish; all crustaceans; and all other fishes.

(7a)      Fur‑bearing Animals.  Beaver, mink, muskrat, nutria, otter, skunk, and weasel; bobcat, opossum, and raccoon when lawfully taken with traps.

(7b)      Game.  Game animals and game birds.

(7c)      Game Animals.  Bear, fox, rabbit, squirrel, wild boar, white‑tailed deer, and, except when trapped in accordance with provisions relating to fur‑bearing animals, bobcat, opossum, and raccoon.

(7d)      Game Birds.  Migratory game birds and upland game birds.

(8)        Game Fish.  Inland game fish and such other game fish in coastal fishing waters as may be regulated by the Department.

(8a)      Game Lands.  Lands owned, leased, controlled, or cooperatively managed by the Wildlife Resources Commission for public hunting, trapping, or fishing.

(9)        Inland Fishing Waters.  All inland waters except private ponds; and all waters connecting with or tributary to coastal sounds or the ocean extending inland or upstream from:

a.         The dividing line between coastal fishing waters and inland fishing waters agreed upon by the Marine Fisheries Commission and the Wildlife Resources Commission; or

b.         North Carolina's boundary with another state.

(10)      Inland Game Fish.  Those species of freshwater fish, wherever found, and migratory saltwater fish, when found in inland fishing waters, as to which there is an important element of sport in taking and which are denominated as game fish in the regulations of the Wildlife Resources Commission. No species of fish of commercial importance not classified as a game fish in commercial fishing waters as of January 1, 1965, may be classified as an inland game fish in coastal fishing waters without the concurrence of the Marine Fisheries Commission.

(10a)    Joint Fishing Waters.  Those coastal fishing waters in which are found a significant number of freshwater fish, as agreed upon by the Marine Fisheries Commission and the Wildlife Resources Commission in accordance with G.S. 113‑132(e).

(11)      Marine and Estuarine Resources.  All fish, except inland game fish, found in the Atlantic Ocean and in coastal fishing waters; all fisheries based upon such fish; all uncultivated or undomesticated plant and animal life, other than wildlife resources, inhabiting or dependent upon coastal fishing waters; and the entire ecology supporting such fish, fisheries, and plant and animal life.

(11a)    Migratory Birds.  All birds, whether or not raised in captivity, included in the terms of conventions between the United States and any foreign country for the protection of migratory birds and the Migratory Bird Treaty Act, as defined and listed in Part 10 of Title 50 of the Code of Federal Regulations.

(11b)    Migratory Game Birds.  Those migratory birds for which open seasons are prescribed by the United States Department of the Interior and belonging to the following families:

a.         Anatidae (wild ducks, geese, brant, and swans);

b.         Columbidae (wild doves and pigeons);

c.         Gruidae (little brown cranes);

d.         Rallidae (rails, coots, and gallinules); and

e.         Scolopacidae (woodcock and snipe).

The Wildlife Resources Commission is authorized to modify this definition from time to time by regulations only as necessary to keep it in conformity with governing federal laws and regulations pertaining to migratory game birds.

(11c)    Migratory Waterfowl; Waterfowl.  Those migratory birds for which open seasons are prescribed by the United States Department of the Interior and belonging to the Family Anatidae (wild ducks, geese, brant, and swans).

(11d)    Nongame Animals.  All wild animals except game and fur‑bearing animals.

(11e)    Nongame Birds.  All wild birds except game birds.

(12)      Nongame Fish.  All fish found in inland fishing waters other than inland game fish.

(12a)    Repealed by Session Laws 2004‑160, s. 1, effective August 2, 2004.

(12b)    Repealed by Session Laws 2004‑160, s. 1, effective August 2, 2004.

(12c)    Overfished.  The condition of a fishery that occurs when the spawning stock biomass of the fishery is below the level that is adequate for the recruitment class of a fishery to replace the spawning class of the fishery.

(12d)    Overfishing.  Fishing that causes a level of mortality that prevents a fishery from producing a sustainable harvest.

(13)      Private Pond.  A body of water arising within and lying wholly upon a single tract of privately owned land, from which fish cannot escape and into which fish cannot enter from public fishing waters at any time, except that all publicly owned ponds and lakes are classified as public fishing waters. In addition, the private owners of abutting tracts of land on which a pond not exceeding 10 acres is or has been established may by written agreement cooperate to maintain that pond as a private pond if it otherwise meets the requirements of this definition. If a copy of the agreement has been filed with the Wildlife Resources Commission and the pond in fact meets the requirements of this definition, it attains the status of private pond either 60 days after the agreement has been filed or upon the Commission's approving it as private, whichever occurs first.

(13a)    Public Fishing Waters; Public Waters.  Coastal fishing waters, inland fishing waters, or both.

(13b)    Public Hunting Grounds.  Privately owned lands open to the public for hunting under the terms of a cooperative agreement between the owner and the Wildlife Resources Commission.

(13c)    Raptor.  A migratory bird of prey authorized under federal law and regulations for the taking of quarry by falconry.

(14)      Shellfish.  Mollusca, specifically including oysters, clams, mussels, and scallops.

(14a)    Sustainable harvest.  The amount of fish that can be taken from a fishery on a continuing basis without reducing the stock biomass of the fishery or causing the fishery to become overfished.

(14b)    Upland Game Birds.  Grouse, pheasant, quail, and wild turkey.

(15)      Wild Animals.  Game animals; fur‑bearing animals; and all other wild mammals except marine mammals found in coastal fishing waters. In addition, this definition includes members of the following groups which are on the federal list of endangered or threatened species: wild amphibians, wild reptiles except sea turtles inhabiting and depending upon coastal fishing waters, and wild invertebrates except invertebrates declared to be pests under the Structural Pest Control Act of North Carolina of 1955 or the North Carolina Pesticide Law of 1971. Nothing in this definition is intended to abrogate G.S. 113‑132(c), confer jurisdiction upon the Wildlife Resources Commission as to any subject exclusively regulated by any other agency, or to authorize the Wildlife Resources Commission by its regulations to supersede valid provision of law or regulation administered by any other agency.

(15a)    Wild Birds.  Migratory game birds; upland game birds; and all undomesticated feathered vertebrates. The Wildlife Resources Commission may by regulation list specific birds or classes of birds excluded from the definition of wild birds based upon the need for protection or regulation in the interests of conservation of wildlife resources.

(15b)    Wild Boar.  Free‑ranging mammals of the species Sus scrofa that occur in counties identified in the rules of the Wildlife Resources Commission.

(16)      Wildlife.  Wild animals; wild birds; all fish found in inland fishing waters; and inland game fish. Unless the context clearly requires otherwise, the definitions of wildlife, wildlife resources, wild animals, wild birds, fish, and the like are deemed to include species normally wild, or indistinguishable from wild species, which are raised or kept in captivity. Nothing in this definition is intended to abrogate the exclusive authority given the Department of Agriculture and Consumer Services to regulate the production and sale of pen‑raised quail for food purposes.

(16a)    Wildlife Refuge.  An area of land or waters owned, leased, controlled, or cooperatively managed by the Wildlife Resources Commission which is closed to the taking of some or all species of wildlife.

(17)      Wildlife Resources.  All wild birds; all wild mammals other than marine mammals found in coastal fishing waters; all fish found in inland fishing waters, including migratory saltwater fish; all inland game fish; all uncultivated or undomesticated plant and animal life inhabiting or depending upon inland fishing waters; waterfowl food plants wherever found, except that to the extent such plants in coastal fishing waters affect the conservation of marine and estuarine resources the Department is given concurrent jurisdiction as to such plants; all undomesticated terrestrial creatures; and the entire ecology supporting such birds, mammals, fish, plant and animal life, and creatures.  (1965, c. 957, s. 2; 1973, c. 1262, ss. 18, 28; 1977, c. 771, s. 4; 1979, c. 830, s. 1; 1979, 2nd Sess., c. 1285; 1987, c. 641, ss. 5, 6; 1991, c. 317, ss. 2, 3; c. 761, ss. 38, 39; 1993, c. 515, s. 6; 1997‑142, ss. 2, 3; 1997‑261, s. 80; 1997‑400, s. 3.5; 1999‑339, ss. 1‑3; 2003‑344, ss. 1‑4; 2004‑160, ss. 1, 2; 2009‑89, s. 2.)



§ 113-130. Definitions relating to activities of public.

§ 113‑130.  Definitions relating to activities of public.

The following definitions and their cognates apply to activities of the public in regard to marine and estuarine and wildlife resources:

(1)        Repealed by Session Laws 1979, c. 830, s. 1.

(1a)      Falconry.  The sport of taking quarry by means of a trained raptor.

(1b)      Individual.  A human being.

(1c)      Landholder.  Any individual, resident or nonresident, owning land in this State or, when he is the one principally engaged in cultivating the land, leasing land in this State for agricultural purposes.

(2)        Owner; Ownership.  As for personal property, refers to persons having beneficial ownership and not to those holding legal title for security; as for real property, refers to persons having the present right of control, possession, and enjoyment, whether as life tenant, fee holder, beneficiary of a trust, or otherwise. Provided, that this definition does not include lessees of property except where the lease arrangement is a security device to facilitate what is in substance a sale of the property to the lessee.

(3)        Person.  Any individual; or any partnership, firm, association, corporation, or other group of individuals capable of suing or being sued as an entity.

(4)        Resident.  In the case of:

a.         Individuals.  One who at the time in question has resided in North Carolina for the preceding six months or has been domiciled in North Carolina for the preceding 60 days. When domicile in the State for a period of 60 days up to six months is the basis for establishing residence, the individual must sign a certificate on a form supplied by the Department or the Wildlife Resources Commission, as the case may be, stating the necessary facts and the intent to establish domicile here.

b.         Corporations.  A corporation which is chartered under the laws of North Carolina and has its principal office within the State.

c.         Partnerships.  A partnership in which all partners are residents of North Carolina and which has its principal office in the State.

d.         Other Associations and Groups Fitting the Definition of Person.  An association or group principally composed of individual residents of North Carolina, with its principal office, if any, in the State, and organized for a purpose that contemplates more involvement or contact with this State than any other state.

e.         Military Personnel and Their Dependents.  A member of the armed forces of the United States stationed at a military facility in North Carolina, his spouse, and any dependent under 18 years of age residing with him are deemed residents of the State, of the county in which they live, and also, if different, of any county in which the military facility is located.

f.          Students.  Nonresident students attending a university, college, or community college in the State.

(4a)      To Buy; Purchase.  Includes a purchase or exchange of property, or an offer or attempt to purchase or exchange, for money or any other valuable consideration.

(5)        To Fish.  To take fish.

(5a)      To Hunt.  To take wild animals or wild birds.

(6)        To Sell; Sale.  Includes a sale or exchange of property, or an offer or attempt to sell or exchange  for money or any other valuable consideration.

(7)        To Take.  All operations during, immediately preparatory, and immediately subsequent to an attempt, whether successful or not, to capture, kill, pursue, hunt, or otherwise harm or reduce to possession any fisheries resources or wildlife resources.

(7a)      To Trap.  To take wild animals or wild birds by trapping.

(8)        Vessel.  Every description of watercraft, other than a seaplane on the water, used or capable of being used as a means of transportation on water. (1965, c. 957, s. 2; 1971, c. 705, s. 3; 1973, c. 1262, s. 18; 1979, c. 830, s. 1; 2005‑455, s. 1.21.)



§ 113-131. Resources belong to public; stewardship of conservation agencies; grant and delegation of powers; injunctive relief.

Article 13.

Jurisdiction of Conservation Agencies.

§ 113‑131.  Resources belong to public; stewardship of conservation agencies; grant and delegation of powers; injunctive relief.

(a)        The marine and estuarine and wildlife resources of the State belong to the people of the State as a whole. The Department and the Wildlife Resources Commission are charged with stewardship of these resources.

(b)        The following powers are hereby granted to the Department and the Wildlife Resources Commission and may be delegated to the Fisheries Director and the Executive Director:

(1)        Comment on and object to permit applications submitted to State agencies which may affect the public trust resources in the land and water areas subject to their respective management duties so as to conserve and protect the public trust rights in such land and water areas;

(2)        Investigate alleged encroachments upon, usurpations of, or other actions in violation of the public trust rights of the people of the  State; and

(3)        Initiate contested case proceedings under Chapter 150B for review of permit decisions by State agencies which will adversely affect the public trust rights of the people of the State or initiate civil actions to remove or restrain any unlawful or unauthorized encroachment upon, usurpation of, or any other violation of the public trust rights of the people of the State or legal rights of access to such public trust areas.

(c)        Whenever there exists reasonable cause to believe that any person or other legal entity has unlawfully encroached upon, usurped, or otherwise violated the public trust rights of the people of the State or legal rights of access to such public trust areas, a civil action may be instituted by the responsible agency for injunctive relief to restrain the violation and for a mandatory preliminary injunction to restore the resources to an undisturbed condition.  The action shall be brought in the superior court of the county in which the violation occurred.  The institution of an action for injunctive relief under this section shall not relieve any party to such proceeding from any civil or criminal penalty otherwise prescribed for the violation.

(d)        The Attorney General shall act as the attorney for the agencies and shall initiate actions in the name of and at the request of the Department or the Wildlife Resources Commission.

(e)        In this section, the term "public trust resources" means land and water areas, both public and private, subject to public trust rights as that term is defined in G.S. 1‑45.1. (1965, c. 957, s. 2; 1973, c. 1262, s. 18; 1987, c. 641, s. 14.)



§ 113-132. Jurisdiction of fisheries agencies.

§ 113‑132.  Jurisdiction of fisheries agencies.

(a)        The Marine Fisheries Commission has jurisdiction over the conservation of marine and estuarine resources. Except as may be otherwise provided by law, it has jurisdiction over all activities connected with the conservation and regulation of marine and estuarine resources, including the regulation of aquaculture facilities as defined in G.S. 106‑758 which cultivate or rear marine and estuarine resources.

(b)        The Wildlife Resources Commission has jurisdiction over the conservation of wildlife resources. Except as may be otherwise provided by law, it has jurisdiction over all activities connected with the conservation and regulation of wildlife resources.

(c)        Notwithstanding the provisions of this Article, this Subchapter does not give the Marine Fisheries Commission or the Wildlife Resources Commission jurisdiction over matters clearly within the jurisdiction vested in the Department of Agriculture and Consumer Services, the North Carolina Pesticide Board, the Commission for Public Health, the Environmental Management Commission, or other division of the Department regulating air or water pollution.

(d)        To the extent that the grant of jurisdiction to the Marine Fisheries Commission and the Wildlife Resources Commission may overlap, the Marine Fisheries Commission and the Wildlife Resources Commission are granted concurrent jurisdiction. In cases of conflict between actions taken or regulations promulgated by either agency, as respects the activities of the other, pursuant to the dominant purpose of such jurisdiction, the Marine Fisheries Commission and the Wildlife Resources Commission are empowered to make agreements concerning the harmonious settlement of such conflict in the best interests of the conservation of the marine and estuarine and wildlife resources of the State. In the event the Marine Fisheries Commission and the Wildlife Resources Commission cannot agree, the Governor is empowered to resolve the differences.

(e)        Those coastal fishing waters in which are found a significant number of freshwater fish, as agreed upon by the Marine Fisheries Commission and the Wildlife Resources Commission, may be denominated joint fishing waters. These waters are deemed coastal fishing waters from the standpoint of laws and regulations administered by the Department and are deemed inland fishing waters from the standpoint of laws and regulations administered by the Wildlife Resources Commission. The Marine Fisheries Commission and the Wildlife Resources Commission may make joint regulations governing the responsibilities of each agency and modifying the applicability of licensing and other regulatory provisions as may be necessary for rational and compatible management of the marine and estuarine and wildlife resources in joint fishing waters.

(f)         The granting of jurisdiction in this section pertains to the power of agencies to enact regulations and ordinances. Nothing in this section or in G.S. 113‑138 is designed to prohibit law‑enforcement officers who would otherwise have jurisdiction from making arrests or in any manner enforcing the provisions of this Subchapter. (1965, c. 957, s. 2; 1973, c. 476, s. 128; c. 1262, ss. 18, 28, 38; 1977, c. 771, s. 4; 1979, c. 830, s. 1; 1987, c. 641, s. 5; 1989, c. 281, s. 3; 1997‑261, s. 109; 2007‑182, s. 2.)



§ 113-133. Abolition of local coastal fishing laws.

§ 113‑133.  Abolition of local coastal fishing laws.

The enjoyment of the marine and estuarine resources of the State belongs to the people of the State as a whole and is not properly the subject of local regulation. As the Department is charged with administering the governing statutes and adopting rules in a manner to reconcile as equitably as may be the various competing interests of the people as regards these resources, considering the interests of those whose livelihood depends upon full and wise use of renewable and nonrenewable resources and also the interests of the many whose approach is recreational, all special, local, and private acts and ordinances regulating the conservation of marine and estuarine resources are repealed. Nothing in this section is intended to invalidate local legislation or local ordinances which exercise valid powers over subjects other than the conservation of marine and estuarine resources, even though an incidental effect may consist of an overlapping or conflict of jurisdiction as to some particular provision not essential to the conservation objectives set out in this Subchapter. (1965, c. 957, s. 2; 1987, c. 827, s. 96.)



§ 113-133.1. Limitations upon local regulation of wildlife resources; certain local acts retained.

§ 113‑133.1.  Limitations upon local regulation of wildlife resources; certain local acts retained.

(a)        The enjoyment of the wildlife resources of the State belongs to all of the people of the State.

(b)        The Wildlife Resources Commission is charged with administering the governing statutes in a manner to serve as equitably as may be the various competing interests of the people regarding wildlife resources, considering the interests of those whose livelihood depends upon full and wise use of renewable resources and the interests of the many whose approach is recreational. Thus, except as provided in subsection (e), all special, local, and private acts and ordinances enacted prior to the ratification date of the act creating this section regulating the conservation of wildlife resources are repealed. Nothing in this section is intended to invalidate local legislation or local ordinances which exercise valid powers over subjects other than the conservation of wildlife resources, even though an incidental effect may consist of an overlapping or conflict of jurisdiction as to some particular provision not essential to the conservation objectives set out in this Subchapter. In particular, this section does not repeal local acts which restrict hunting primarily for the purpose of protecting travelers on the highway, landowners, or other persons who may be endangered or affected by hunters' weapons or ammunition or whose property may be damaged.

(c)        This Subchapter is intended to express State policy relating to the conservation of wildlife resources. Nothing in this section is intended to repeal or prevent the enactment of any city or county ordinance otherwise validly authorized which has only a minor and incidental impact on the conservation of marine and estuarine and wildlife resources. This section does not repeal G.S. 153A‑127, G.S. 153A‑131, G.S. 160A‑182, G.S. 160A‑187, and G.S. 160A‑188, nor any local act establishing bird sanctuaries, except that local authorities operating bird sanctuaries may not regulate the taking of game or otherwise abrogate valid laws and regulations pertaining to the conservation of wildlife resources.

(d)        Nothing in this Subchapter is intended to repeal or abridge the regulatory authority of the Game Commission of Currituck County or the Dare County Game and Wildlife Commission.

(e)        Because of strong community interest expressed in their retention, the local acts or portions of local acts listed in this section are not repealed. The following local acts are retained to the extent they apply to the county for which listed:

Alleghany: Session Laws 1951, Chapter 665; Session Laws 1977, Chapter 526; Session Laws 1979, Chapter 556.

Anson: Former G.S. 113‑111, as amended by Session Laws 1955, Chapter 286.

Ashe: Former G.S. 113‑111; Session Laws 1951, Chapter 665.

Avery: Former G.S. 113‑122.

Beaufort: Session Laws 1947, Chapter 466, as amended by Session Laws 1979, Chapter 219; Session Laws 1957, Chapter 1364; Session Laws 1971, Chapter 173.

Bertie: Session Laws 1955, Chapter 1376; Session Laws 1975, Chapter 287.

Bladen: Public‑Local Laws 1933, Chapter 550, Section 2 (as it pertains to fox season); Session Laws 1961, Chapter 348 (as it applies to Bladen residents fishing in Robeson County); Session Laws 1961, Chapter 1023; Session Laws 1971, Chapter 384.

Brunswick: Session Laws 1975, Chapter 218.

Buncombe: Public‑Local Laws 1933, Chapter 308.

Burke: Public‑Local Laws 1921, Chapter 454; Public‑Local Laws 1921 (Extra Session), Chapter 213, Section 3 (with respect to fox seasons); Public‑Local Laws 1933, Chapter 422, Section 3; Session Laws 1977, Chapter 636.

Caldwell: Former G.S. 113‑122; Session Laws 1977, Chapter 636; Session Laws 1979, Chapter 507.

Camden: Session Laws 1955, Chapter 362 (to the extent it applies to inland fishing waters); Session Laws 1967, Chapter 441.

Carteret: Session Laws 1955, Chapter 1036; Session Laws 1977, Chapter 695.

Caswell: Public‑Local Laws 1933, Chapter 311; Public‑Local Laws 1937, Chapter 411.

Catawba: Former G.S. 113‑111, as amended by Session Laws 1955, Chapter 1037.

Chatham: Public‑Local Laws 1937 Chapter 236; Session Laws 1963, Chapter 271.

Chowan: Session Laws 1979, Chapter 184; Session Laws 1979, Chapter 582.

Cleveland: Public Laws 1907, Chapter 388; Session Laws 1951, Chapter 1101; Session Laws 1979, Chapter 587.

Columbus: Session Laws 1951, Chapter 492, as amended by Session Laws 1955, Chapter 506.

Craven: Session Laws 1971, Chapter 273, as amended by Session Laws 1971, Chapter 629.

Cumberland: Session Laws 1975, Chapter 748; Session Laws 1977, Chapter 471.

Dare: Session Laws 1973, Chapter 259.

Davie: Former G.S. 113‑111, as amended by Session Laws 1947, Chapter 333.

Duplin: Session Laws 1965, Chapter 774; Session Laws 1973 (Second Session 1974), Chapter 1266; Session Laws 1979, Chapter 466.

Edgecombe: Session Laws 1961, Chapter 408.

Gates: Session Laws 1959, Chapter 298; Session Laws 1975, Chapter 269; Session Laws 1975, Chapter 748.

Granville: Session Laws 1963, Chapter 670.

Greene: Session Laws 1975, Chapter 219; Session Laws 1979, Chapter 360.

Halifax: Public‑Local Laws 1925, Chapter 571, Section 3 (with respect to fox‑hunting seasons); Session Laws 1947, Chapter 954; Session Laws 1955, Chapter 1376.

Haywood: Former G.S. 113‑111, as modified by Session Laws 1963, Chapter 322.

Henderson: Former G.S. 113‑111.

Hertford: Session Laws 1959, Chapter 298; Session Laws 1975, Chapter 269; Session Laws 1975, Chapter 748; Session Laws 1977, Chapter 67.

Hoke: Session Laws 1963, Chapter 267.

Hyde: Public‑Local Laws 1929, Chapter 354, Section 1 (as it relates to foxes); Session Laws 1951, Chapter 932.

Iredell: Session Laws 1979, Chapter 577.

Jackson: Session Laws 1965, Chapter 765.

Johnston: Session Laws 1975, Chapter 342.

Jones: Session Laws 1979, Chapter 441.

Lee: Session Laws 1963, Chapter 271; Session Laws 1977, Chapter 636.

Lenoir: Session Laws 1979, Chapter 441.

Lincoln: Public‑Local Laws 1925, Chapter 449, Sections 1 and 2; Session Laws 1955, Chapter 878.

Madison: Public‑Local Laws 1925, Chapter 418, Section 4; Session Laws 1951, Chapter 1040.

Martin: Session Laws 1955, Chapter 1376; Session Laws 1977, Chapter 636.

Montgomery: Session Laws 1977 (Second Session 1978), Chapter 1142.

Nash: Session Laws 1961, Chapter 408.

New Hanover: Session Laws 1971, Chapter 559; Session Laws 1975, Chapter 95.

Northampton: Session Laws 1955, Chapter 1376; Session Laws 1975, Chapter 269; Session Laws 1975, Chapter 748; Session Laws 1977, Chapter 67; Session Laws 1979, Chapter 548.

Orange: Public‑Local Laws 1913, Chapter 547.

Pamlico: Session Laws 1977, Chapter 636.

Pender: Session Laws 1961, Chapter 333; Session Laws 1967, Chapter 229; Session Laws 1969, Chapter 258, as amended by Session Laws 1973, Chapter 420; Session Laws 1977, Chapter 585, as amended by Session Laws 1985, Chapter 421; Session Laws 1977, Chapter 805; Session Laws 1979, Chapter 546.

Perquimans: Former G.S. 113‑111; Session Laws 1973, Chapter 160; Session Laws 1973, Chapter 264.

Polk: Session Laws 1975, Chapter 397; Session Laws 1975, Chapter 269, as amended by Session Laws 1977, Chapter 167.

Randolph: Public‑Local Laws 1941, Chapter 246; Session Laws 1947, Chapter 920.

Robeson: Public‑Local Laws 1924 (Extra Session), Chapter 92; Session Laws 1961, Chapter 348.

Rockingham: Former G.S. 113‑111; Public‑Local Laws 1933, Chapter 310.

Rowan: Session Laws 1975, Chapter 269, as amended by Session Laws 1977, Chapter 106, and Session Laws 1977, Chapter 500; Session Laws 1979, Chapter 556.

Rutherford: Session Laws 1973, Chapter 114; Session Laws 1975, Chapter 397.

Sampson: Session Laws 1979, Chapter 373.

Scotland: Session Laws 1959, Chapter 1143; Session Laws 1977, Chapter 436.

Stokes: Former G.S. 113‑111; Public‑Local Laws 1933, Chapter 310; Session Laws 1979, Chapter 556.

Surry: Public‑Local Laws 1925, Chapter 474, Section 6 (as it pertains to fox seasons); Session Laws 1975, Chapter 269, as amended by Session Laws 1977, Chapter 167.

Swain: Public‑Local Laws 1935, Chapter 52; Session Laws 1953, Chapter 270; Session Laws 1965, Chapter 765.

Transylvania: Public Laws 1935, Chapter 107, Section 2, as amended by Public Laws 1935, Chapter 238.

Tyrrell: Former G.S. 113‑111; Session Laws 1953, Chapter 685.

Wake: Session Laws 1973 (Second Session 1974), Chapter 1382.

Washington: Session Laws 1947, Chapter 620.

Wayne: Session Laws 1975, Chapter 269; Session Laws 1975, Chapter 342, as amended by Session Laws 1977, Chapter 43; Session Laws 1975, Chapter 343, as amended by Session Laws 1977, Chapter 45; Session Laws 1977, Chapter 695.

Wilkes: Former G.S. 113‑111, as amended by Session Laws 1971, Chapter 385; Session Laws 1951, Chapter 665; Session Laws 1973, Chapter 106; Session Laws 1979, Chapter 507.

Yadkin: Former G.S. 113‑111, as amended by Session Laws 1953, Chapter 199; Session Laws 1979, Chapter 507.

Yancey: Session Laws 1965, Chapter 522.

(f)         The Wildlife Resources Commission is directed to review periodically all local acts affecting conservation of wildlife resources and notify local authorities and the General Assembly as to those that:

(1)        Substantially duplicate provisions of this Subchapter.

(2)        Seriously conflict with conservation policies set out in this Subchapter.

(3)        Seriously conflict with conservation policies developed for the people of this State as a whole by the Wildlife Resources Commission.

(g)        Notwithstanding G.S. 113‑133.1(b), Chapter 565 of the Session Laws of 1977 is retained in effect. The following local conservation acts which specify that they must be specifically repealed are so repealed: Chapters 434 and 441 of the Session Laws of 1977. To provide for their retention or repeal in accordance with provisions applying to all other local wildlife acts, the following acts are amended to repeal the cited sections: Section 11, Chapter 258, Session Laws of 1969; and Section 4, Chapter 585, Session Laws of 1977.  (1979, c. 830, ss. 1, 14; 1979, 2nd Sess., c. 1285, ss. 2, 11; c. 1324, s. 2; 1981, c. 249, s. 2; c. 250, s. 2; 1983, c. 109, s. 2; c. 487, s. 2; 1985, c. 112, s. 1; c. 302, s. 1; c. 689, s. 27; 1986, c. 893, s. 4; 1987, c. 33, s. 4; c. 131, ss. 4, 5; c. 245, s. 2; c. 282, s. 16; 1987 (Reg. Sess., 1988), c. 955, s. 4; 1989, c. 80, s. 2; 1989 (Reg. Sess., 1990), c. 837, s. 2; 1993, c. 65, s. 1; c. 221, s. 3; 1995, c. 509, s. 55; 1997‑456, s. 26; 1997‑496, s. 18; 2006‑21, s. 2; 2006‑226, s. 20; 2009‑89, s. 1.)



§ 113-134. Rules.

§ 113‑134.  Rules.

The Marine Fisheries Commission and the Wildlife Resources Commission may, within their jurisdictional limitations imposed by this Article, adopt rules implementing this Subchapter. (1915, c. 84, s. 21; 1917, c. 290, s. 7; C.S., 1878; 1925, c. 168, s. 2; 1935, c. 35; 1945, c. 776; 1953, cc. 774, 1251; 1963, c. 1097, s. 1; 1965, c. 957, s. 2; 1973, c. 1262, s. 28; 1987, c. 827, s. 97.)



§ 113-134.1. Jurisdiction over marine fisheries resources in Atlantic Ocean.

§ 113‑134.1.  Jurisdiction over marine fisheries resources in Atlantic Ocean.

The Marine Fisheries Commission is directed to exercise all regulatory authority over the conservation of marine fisheries resources in the Atlantic Ocean to the seaward extent of the State jurisdiction over the resources as now or hereafter defined. Marine fisheries inspectors may enforce these regulations and all other provisions of law applicable under the authority granted in this section in the same manner and with the same powers elsewhere granted them as enforcement officers. (1973, c. 1315; 1977, c. 771, s. 4; 1979, c. 830, s. 1; 1987, c. 641, ss. 5, 8.)



§ 113-135. General penalties for violating Subchapter or rules; increased penalty for prior convictions; interpretive provisions.

§ 113‑135.  General penalties for violating Subchapter or rules; increased penalty for prior convictions; interpretive provisions.

(a)        Any person who violates any provision of this Subchapter or any rule adopted by the Marine Fisheries Commission or the Wildlife Resources Commission, as appropriate, pursuant to the authority of this Subchapter, is guilty of a misdemeanor except that punishment for violation of the rules of the Wildlife Resources Commission is limited as set forth in G.S. 113‑135.1. Unless a different level of punishment is elsewhere set out, anyone convicted of a misdemeanor under this section is punishable as follows:

(1)        For a first conviction, as a Class 3 misdemeanor.

(2)        For a second or subsequent conviction within three years, as a Class 2 misdemeanor.

(b)        In interpreting this section, provisions elsewhere in this Subchapter making an offense a misdemeanor "punishable in the discretion of the court" must be considered to set a different level of punishment, to be interpreted in the light of G.S. 14‑3 or any equivalent or successor statute. Noncriminal sanctions, however, such as license revocation or suspension, and exercise of powers auxiliary to criminal prosecution, such as seizure of property involved in the commission of an offense, do not constitute different levels of punishment so as to oust criminal liability. Any previous conviction of an offense under this Subchapter, or under rules authorized by it, serves to increase the punishment under subsection (a) even though for a different offense than the second or subsequent one.

(c)        For the purposes of this Subchapter, violations of laws or rules administered by the Wildlife Resources Commission under any former general or local law replaced by the present provisions of this Subchapter are deemed to be violations of laws or rules under this Subchapter. (1965, c. 957, s. 2; 1973, c. 1262, s. 28; 1979, c. 830, s. 1; 1987, c. 827, s. 98; 1991, c. 176, s. 1; c. 761, s. 50.5; 1993, c. 539, s. 836; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 209, s. 3.)



§ 113-135.1. Limitation upon penalty for offense created by rules of Wildlife Resources Commission in certain instances.

§ 113‑135.1.  Limitation upon penalty for offense created by rules of Wildlife Resources Commission in certain instances.

(a)        To prevent unsuspecting members of the public from being subject to harsh criminal penalties for offenses created by rules of the Wildlife Resources Commission, the penalty for an offense that is solely a violation of rules of the Wildlife Resources Commission is limited to a fine of ten dollars ($10.00) except as follows:

(1)        Offenses set out in subsection (b) of this section are punishable as set forth in G.S. 113‑135 or other sections of the General Statutes.

(2)        A person who parks a vehicle in violation of a rule regulating the parking of vehicles at boating access or boating launch areas is responsible for an infraction and shall pay a fine of fifty dollars ($50.00).

(b)        The limitation upon penalty does not apply to any rule violation:

(1)        Punishable under G.S. 113‑294 or otherwise involving aggravating elements that result in a greater punishment than provided by G.S. 113‑135;

(2)        That involves a defendant subject to the collection‑license provisions of G.S. 113‑272.4 or who is a dealer as defined in G.S. 113‑273; or

(3)        Relating to seasons, bag limits, creel limits, taking fish other than with hook and line, buying or selling wildlife, possessing or transporting live wildlife, taking wildlife at night or with the aid of a conveyance, or falconry. (1979, c. 830, s. 1; 1987, c. 827, s. 98; 2005‑164, s. 1.)



§ 113-136. Enforcement authority of inspectors and protectors; refusal to obey or allow inspection by inspectors and protectors.

§ 113‑136.  Enforcement authority of inspectors and protectors; refusal to obey or allow inspection by inspectors and protectors.

(a)        Inspectors and protectors are granted the powers of peace officers anywhere in this State, and beyond its boundaries to the extent provided by law, in enforcing all matters within their respective subject‑matter jurisdiction as set out in this section.

(b)        The jurisdiction of inspectors extends to all matters within the jurisdiction of the Department set out in this Subchapter, Part 5D of Article 7 of Chapter 143B of the General Statutes, Article 5 of Chapter 76 of the General Statutes, and Article 2 of Chapter 77 of the General Statutes, and to all other matters within the jurisdiction of the Department which it directs inspectors to enforce. In addition, inspectors have jurisdiction over all offenses involving property of or leased to or managed by the Department in connection with the conservation of marine and estuarine resources.

(c)        The jurisdiction of protectors extends to all matters within the jurisdiction of the Wildlife Resources Commission, whether set out in this Chapter, Chapter 75A, Chapter 143, Chapter 143B, or elsewhere. The Wildlife Resources Commission is specifically granted jurisdiction over all aspects of:

(1)        Boating and water safety;

(2)        Hunting and trapping;

(3)        Fishing, exclusive of fishing under the jurisdiction of the Marine Fisheries Commission; and

(4)        Activities in woodlands and on inland waters governed by G.S. 113‑60.1 to G.S. 113‑60.3.

In addition, protectors have jurisdiction over all offenses involving property of or leased by the Wildlife Resources Commission or occurring on wildlife refuges, game lands, or boating and fishing access areas managed by the Wildlife Resources Commission. The authority of protectors over offenses on public hunting grounds is governed by the jurisdiction granted the Commission in G.S. 113‑264(c).

(d)        Inspectors and protectors are additionally authorized to arrest without warrant under the terms of G.S. 15A‑401(b) for felonies, for breaches of the peace, for assaults upon them or in their presence, and for other offenses evincing a flouting of their authority as enforcement officers or constituting a threat to public peace and order which would tend to subvert the authority of the State if ignored. In particular, they are authorized, subject to the direction of the administrative superiors, to arrest for violations of G.S. 14‑223, 14‑225, 14‑269, and 14‑277.

(d1)      In addition to law enforcement authority granted elsewhere, a protector has the authority to enforce criminal laws under the following circumstances:

(1)        When the protector has probable cause to believe that a person committed a criminal offense in his presence and at the time of the violation the protector is engaged in the enforcement of laws otherwise within his jurisdiction; or

(2)        When the protector is asked to provide temporary assistance by the head of a State or local law enforcement agency or his designee and the request is within the scope of the agency's subject matter jurisdiction.

While acting pursuant to this subsection, a protector shall have the same powers invested in law enforcement officers by statute or common law. When acting pursuant to (2) of this subsection a protector shall not be considered an officer, employee, or agent for the state or local law enforcement agency or designee asking for temporary assistance. Nothing in this subsection shall be construed to expand the authority of protectors to initiate or conduct an independent investigation into violations of criminal laws outside the scope of their subject matter or territorial jurisdiction.

(e)        Inspectors and protectors may serve arrest warrants, search warrants, orders for arrest, criminal summonses, subpoenas, and all other process connected with any cases within their subject‑matter jurisdiction. In the exercise of their law enforcement powers, inspectors are subject to provisions relating to police officers in general set out in Chapter 15, Chapter 15A, and elsewhere.

(f)         Inspectors and protectors are authorized to stop temporarily any persons they reasonably believe to be engaging in activity regulated by their respective agencies to determine whether such activity is being conducted within the requirements of the law, including license requirements. If the person stopped is in a motor vehicle being driven at the time and the inspector or protector in question is also in a motor vehicle, the inspector or protector is required to sound a siren or activate a special light, bell, horn, or exhaust whistle approved for law‑enforcement vehicles under the provisions of G.S. 20‑125(b) or 20‑125(c).

(g)        Protectors may not temporarily stop or inspect vehicles proceeding along primary highways of the State without clear evidence that someone within the vehicle is or has recently been engaged in an activity regulated by the Wildlife Resources Commission. Inspectors may temporarily stop vehicles, boats, airplanes, and other conveyances upon reasonable grounds to believe that they are transporting seafood products; they are authorized to inspect any seafood products being transported to determine whether they were taken in accordance with law and to require exhibition of any applicable license, receipts, permits, bills of lading, or other identification required to accompany such seafood products.

(h),       (i) Repealed by Session Laws 1979, c. 830, s. 1.

(j)         The refusal of any person to stop in obedience to the directions of an inspector or protector acting under the authority of this section is unlawful. A violation of this subsection is a Class 3 misdemeanor and may include a fine of not less than fifty dollars ($50.00).

(k)        It is unlawful to refuse to exhibit upon request by any inspector, protector, or other law enforcement officer any item required to be carried by any law or rule as to which inspectors or protectors have enforcement jurisdiction. The items that must be exhibited include boating safety or other equipment or any license, permit, tax receipt, certificate, or identification. It is unlawful to refuse to allow inspectors, protectors, or other law enforcement officers to inspect weapons, equipment, fish, or wildlife that the officer reasonably believes to be possessed incident to an activity regulated by any law or rule as to which inspectors and protectors have enforcement jurisdiction.

(l)         Nothing in this section authorizes searches within the curtilage of a dwelling or of the living quarters of a vessel in contravention of constitutional prohibitions against unreasonable searches and seizures. (1915, c. 84, s. 6; 1917, c. 290, s. 2; C.S., s. 1885; 1935, c. 118; 1957, c. 1423, s. 2; 1965, c. 957, s. 2; 1973, c. 1262, ss. 18, 28, 86; c. 1286, s. 17; c. 1297; 1977, c. 771, s. 4; 1979, c. 830, s. 1; 1987, c. 641, ss. 20, 22; c. 827, s. 98; 1991, c. 730, s. 1; 1997‑80, s. 5; 1998‑225, ss. 3.1, 3.2.)



§ 113-137. Search on arrest; seizure and confiscation of property; disposition of confiscated property.

§ 113‑137.  Search on arrest; seizure and confiscation of property; disposition of confiscated property.

(a)        Every inspector or protector who arrests a person for an offense as to which he has enforcement jurisdiction is authorized to search the person arrested and the surrounding area for weapons and for fruits, instrumentalities, and evidence of any crime for which the person arrested is or might have been arrested.

(b)        Every inspector or protector who issues a citation instead of arresting a person, in cases in which the inspector or protector is authorized to arrest, may seize all lawfully discovered evidence, fruits, and instrumentalities of any crime as to which he has arrest jurisdiction and probable cause.  When live fish are returned to public fishing bottoms or public waters, the inspector or protector shall state on the citation the quantity returned.

(c)        Every inspector or protector who in the lawful pursuit of his duties has probable cause for believing he has discovered a violation of the law over which he has jurisdiction may seize in connection therewith any fish, wildlife, weapons, equipment, vessels, or other evidence, fruits, or instrumentalities of the crime, notwithstanding the absence of any person in the immediate area subject to arrest or the failure or inability of the inspector or protector to capture or otherwise take custody of the person guilty of the violation in question.  Where the owner of such property satisfies the Secretary or the Executive Director, as the case may be, of his ownership and that he had no knowledge or culpability in regard to the offense involving the use of his property, such property must be returned to the owner.  If after due diligence on the part of employees of the Department or the Wildlife Resources Commission, as the case may be, the identity or whereabouts of the violator or of the owner of the property seized cannot be determined, such property may be sold by the Department or the Wildlife Resources Commission in accordance with the provisions of this section.

(d)        The Marine Fisheries Commission and the Wildlife Resources Commission may provide by rule for summary disposition of live or perishable fish or wildlife seized by an inspector or protector.  If the property seized consists of live fish which may again be placed to the benefit of the public on public fishing bottoms or in public waters, the inspector or protector may require the person in possession of the seized live fish to transport it the distance necessary to effect placement on appropriate bottoms or waters.  In the event of refusal by the person in question to transport the fish, the inspector or protector must take appropriate steps to effect the transportation.  The steps may include seizure of any conveyance or vessel of the person refusing to transport the fish if the conveyance or vessel was one on which the fish were located or was used to take or transport the fish.  When a conveyance or vessel is seized, it is to be safeguarded by the inspector or protector seizing it pending trial and it becomes subject to the orders of the court.  Transportation costs borne by the Department or by the Wildlife Resources Commission, as the case may be, may be collected by the agency from the proceeds of the sale of any other property of the defendant seized and sold in accordance with the provisions of this section.

Except as provided in subsection (g), when the seizure consists of edible fish or wildlife which is not alive, may not live, or may not otherwise benefit conservation objectives if again placed on open lands, on public fishing bottoms, or in public fishing waters, the inspector or protector must dispose of the property in a charitable or noncommercial manner in accordance with the directions of his administrative superiors.

(e)        Except as otherwise specifically provided in this section, all property seized must be safeguarded pending trial by the inspector or protector initiating the prosecution.  Upon a conviction the property seized in connection with the offense in question is subject to the disposition ordered by the court.  Upon an acquittal, property seized must be returned to the defendant or established owner, except:

(1)        Where the property was summarily disposed of in accordance with subsection (d);

(2)        Where possession of the property by the person to whom it otherwise would be returned would constitute a crime; and

(3)        Where the property seized has been sold in accordance with subsection (g).  In this event the net proceeds of the sale must be returned to the defendant or established owner, as the case may be.

Where property seized summarily under subsection (d) is not available for return, an acquitted defendant or established owner is entitled to no compensation where there was probable cause for the action taken.  Within 20 days of the final court adjudication of a citation, the Department or the Wildlife Resources Commission shall notify any acquitted defendant or established owner of its duly established procedures whereby reimbursement may be sought for live fish seized summarily under subsection (d) that is not available for return.  Any action or proceeding to recover compensation must be begun within 30 days after receipt of the notice of applicable procedures.  After the expiration of this period of limitation, no right or action or claim for compensation shall be asserted.

In safeguarding property seized pending trial, an inspector or protector is authorized in his discretion, subject to orders of his administrative superiors, to make his own provisions for storage or safekeeping or to deposit the property with the sheriff of the county in which the trial is to be held for custody pending trial.  In the event the mode of safekeeping reasonably selected by the inspector or protector entails a storage or handling charge, such charge is to be paid as follows:

(1)        By the defendant if he is convicted but the court nevertheless orders the return of the property to the defendant;

(2)        From the proceeds of the sale of the property if the property is sold under court order or in accordance with the provisions of this section; or

(3)        By the Department or by the Wildlife Resources Commission, as the case may be, if no other provision for payment exists.

(f)         Subject to orders of his administrative superiors, an inspector or protector in his discretion may leave property which he is authorized to seize in the possession of the defendant with the understanding that such property will be subject to the orders of the court upon disposition of the case.  Willful failure or inexcusable neglect of the defendant to keep such property subject to the orders of the court is a Class 1 misdemeanor.  In exercising his discretion, the inspector or protector should not permit property to be retained by the defendant if there is any substantial risk of its being used by the defendant in further unlawful activity.

(g)        Where a prosecution involving seized saleable fish is pending and such fish are perishable or seasonal, the inspector or protector may apply to the court in which the trial is pending for an order permitting sale prior to trial.  As used in this subsection, seasonal fish are those which command a higher price at one season than at another so that economic loss may occur if there is a delay in the time of sale.  When ordered by the court, such sale prior to trial must be conducted in accordance with the order of the court or in accordance with the provisions of this section.  The net proceeds of such sale are to be deposited with the court and are subject to the same disposition as would have been applicable to other types of property seized.  Where sale is not lawful for public health reasons or otherwise not practicable or where prosecution is not pending, disposal of the fish is in accordance with subsection (d).

(h)        Pending trial, the defendant or the established owner of any nonperishable and nonconsumable property seized may apply to the court designated to try the offense for return of the property.  The property must be returned pending trial if:

(1)        The court is satisfied that return of the property will not facilitate further violations of the law; and

(2)        The claimant posts a bond for return of the property at trial in an amount double the value of the property as assessed by the court.

(i)         Upon conviction of any defendant for a violation of the laws or rules administered by the Department or the Wildlife Resources Commission under the authority of this Subchapter, the court in its discretion may order the confiscation of all weapons, equipment, vessels, conveyances, fish, wildlife, and other evidence, fruits, and instrumentalities of the offense in question, whether or not seized or made subject to the orders of the court pending trial.  If the confiscated property is lawfully saleable, it must be sold; otherwise it must be disposed of in a manner authorized in this section.  Unless otherwise specified in the order of the court, sales are to be held by the Department or the Wildlife Resources Commission, as the case may be.

The Department and the Wildlife Resources Commission may administratively provide for an orderly public sale procedure of property which it may sell under this section.  The procedure may include turning the property to be sold over to some other agency for sale, provided that the provisions of subsection (j) are complied with and there is proper accounting for the net proceeds of the sale.  In the case of property that cannot lawfully be sold or is unlikely to sell for a sufficient amount to offset the costs of sale, the Department and the Wildlife Resources Commission may provide either for destruction of the property or legitimate utilization of the property by some public agency.

(j)         Except as provided in subsection (d), if property is seized under subsection (c) or it appears that a person not a defendant has an interest in any property to be sold, destroyed, or otherwise disposed of, the Department and the Wildlife Resources Commission must provide for public notice of the description of the property and the circumstances of its seizure for a sufficient period prior to the time set for sale or other disposition to allow innocent owners or lienholders to assert their claims.  The validity of claims are to be determined by the trial court in the event there is or has been a prosecution in connection with the seizure of the property.  If there has been no prosecution and none is pending, the validity of claims must be determined by the Secretary or by the Executive Director, as the case may be.  When there has been a sale under subsection (g), the provisions of this subsection apply to the net proceeds of the sale.

(k)        Except as provided in subsection (j) and in subdivision (3) of the first paragraph of subsection (e), the net proceeds of all sales made pursuant to this section must be deposited in the school fund of the county in which the property was seized. (1915, c. 84, s. 6; 1917, c. 290, s. 2; C.S., s. 1885; 1935, c. 118; 1953, c. 1134; 1957, c. 1423, s. 2; 1961, c. 1189, s. 4; 1965, c. 957, s. 2; 1973, c. 1262, ss. 18, 28; 1979, c. 830, s. 1; 1983 (Reg. Sess., 1984), c. 1083, ss. 1‑3; 1987, c. 827, s. 98; 1993, c. 539, s. 837; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 113-138. Enforcement jurisdiction of special conservation officers.

§ 113‑138.  Enforcement jurisdiction of special conservation officers.

(a)        The Wildlife Resources Commission by rule may confer law‑enforcement powers over matters within its jurisdiction with respect to wildlife resources conservation laws and rules within its jurisdiction upon the employees of the United States Fish and Wildlife Service, and the Marine Fisheries Commission may confer law‑enforcement powers over matters within its jurisdiction with respect to marine and estuarine resources conservation laws and rules upon the employees of the National Marine Fisheries Service, who:

(1)        Possess special law‑enforcement jurisdiction that would not otherwise extend to the subject matter of this Subchapter;

(2)        Are assigned during the duration of such appointment to duty stations within North Carolina; and

(3)        Take the oath required of public officers before an officer authorized to administer oaths.

These conferred powers do not constitute an appointment of any officer to an additional office.

(b)        The Marine Fisheries Commission and Wildlife Resources Commission shall limit the exercise of this authority to situations when:

(1)        The best interests of the conservation of marine and estuarine and wildlife resources managed by the respective State and federal agencies are being adversely affected by restrictions upon jurisdictional subject matter that limit law‑enforcement authority; and

(2)        The best interests of the conservation of marine and estuarine and wildlife resources managed by the adopting Commission will benefit by conferring law‑enforcement authority on the employees of the United States Fish and Wildlife Service or the National Marine Fisheries Service.

(c)        The enabling rule shall specify the particular officers or class of officers upon whom the law‑enforcement powers are conferred and the geographic areas within which the special enforcement officers can exercise the law‑enforcement powers over matters within the jurisdiction of the adopting Commission. The conferred powers may be used only during the scope of employment of the special conservation officers.

(d)        Unless otherwise provided by the enabling rule, such special enforcement officers shall have the same jurisdiction and powers with respect to resource conservation and the same rights, privileges and immunities (including those relating to the defense of civil actions and payment of judgments) as the State officers in addition to those the federal officer normally possesses. (1965, c. 957, s. 2; 1973, c. 1262, ss. 18, 28; 1977, c. 771, s. 4; 1983, c. 484; 1987, c. 827, s. 98; 1991 (Reg. Sess., 1992), c. 890, s. 5.)



§ 113-139. Repealed by Session Laws 1979, c. 830, s. 1.

§ 113‑139.  Repealed by Session Laws 1979, c. 830, s. 1.



§ 113-140. Warning tickets.

§ 113‑140.  Warning tickets.

(a)        In enforcing the laws and rules within their subject matter jurisdiction, wildlife protectors and marine fisheries inspectors may, in accordance with the criteria of this section, issue warning tickets to offenders instead of initiating criminal prosecutions.

(b)        To secure uniformity of enforcement, the Executive Director and the Director of the Division of Marine Fisheries may administratively promulgate standards consistent with subsection (c) providing that warning tickets may or may not be issued with respect to particular offenses, classes of offenses, or ways of committing offenses.

(c)        A protector or inspector may issue a warning ticket only if all of the following conditions are met:

(1)        The protector or inspector is convinced that the offense was not intentional.

(2)        The offense is not of a kind or committed in a manner as to which warning tickets have been prohibited by the Executive Director or the Director of the Division of Marine Fisheries.

(3)        The conduct of the offender was not calculated to result in any significant destruction of wildlife or fisheries resources.

(4)        The conduct of the offender did not constitute a hazard to the public.

A warning ticket may not be issued if the offender has previously been charged with or issued a warning ticket for a similar offense.

(d)        If any law‑enforcement officer with jurisdiction over the offense or if any employee of the Wildlife Resources Commission or the Department learns that under the criteria of this section a warning ticket was inappropriately issued to an offender, he must take action to secure initiation of prosecution for the appropriate charge or charges unless barred by the statute of limitations or unless prosecution is not otherwise feasible because of unavailability of evidence or necessary witnesses.

(e)        Before any warning tickets are issued, the Executive Director or the Director of the Division of Marine Fisheries must institute a procedure to ensure an accurate accounting for and recording of all warning tickets issued.  This procedure may include use of prenumbered tickets and immediate notation of issuance of the warning ticket on each appropriate license or permit issued by the Wildlife Resources Commission or Department held by the offender.  The Executive Director or the Director of the Division of Marine Fisheries may also provide for issuance of new, replacement, or renewal licenses and permits bearing the notation.  The licenses covered by this subsection include certificates of number for motorboats.

(f)         This section does not entitle any person who has committed an offense with the right to be issued a warning ticket.  That issuance of a warning ticket may be appropriate under the criteria of this section does not restrict in any manner the powers of a wildlife protector or marine fisheries inspector or any other law‑enforcement officer under G.S. 113‑136, 113‑137, and other provisions of law in dealing with hunters, fishermen, operators of vessels, and other offenders and suspected offenders.

(g)        Issuance of a warning ticket does not constitute evidence of the commission of an offense, but may be used to prevent issuance of a subsequent warning ticket to the same person for a similar offense. (1981, c. 252, s. 1; 1987, c. 827, s. 98; 1989, c. 308.)



§§ 113-141 through 113-145. Reserved for future codification purposes.

§§ 113‑141 through 113‑145.  Reserved for future codification purposes.



§§ 113-145.1 through 113-145.8: Recodified as §§ 113A-251 through 113A-259 by Session Laws 2003-340, s. 1.3, effective July 27, 2003.

Article 13A.

Clean Water Management Trust Fund.

§§ 113‑145.1 through 113‑145.8: Recodified as §§ 113A‑251 through 113A‑259 by Session Laws 2003‑340, s. 1.3, effective July 27, 2003.



§§ 113-145.9 through 113-150. Reserved for future codification purposes.

§§ 113‑145.9 through 113‑150.  Reserved for future codification purposes.



§§ 113-151 through 113-167. Repealed by Session Laws 1997-400, s. 5.4, effective July 1, 1999.

Article 14.

Commercial and Sports Fisheries Licenses.

§§ 113‑151 through 113‑167.  Repealed by Session Laws 1997‑400, s. 5.4, effective July 1, 1999.



§ 113-168. Definitions.

Article 14A.

Coastal and Estuarine Commercial Fishing Licenses.

§ 113‑168.  Definitions.

As used in this Article:

(1)        "Commercial fishing operation" means any activity preparatory to, during, or subsequent to the taking of any fish, the taking of which is subject to regulation by the Commission, either with the use of commercial fishing equipment or gear, or by any means if the purpose of the taking is to obtain fish for sale. Commercial fishing operation does not include (i) the taking of fish as part of a recreational fishing tournament, unless commercial fishing equipment or gear is used, (ii) the taking of fish under a RCGL, or (iii) the taking of fish as provided in G.S. 113‑261.

(2)        "Commission" means the Marine Fisheries Commission.

(3)        "Division" means the Division of Marine Fisheries in the Department of Environment and Natural Resources.

(3a)      "Immediate family" means the mother, father, brothers, sisters, spouse, children, stepparents, stepbrothers, stepsisters, and stepchildren of a person.

(4)        "License year" means the period beginning 1 July of a year and ending on 30 June of the following year.

(5)        "North Carolina resident" means a person who is a resident within the meaning of G.S. 113‑130(4).

(6)        "RCGL" means Recreational Commercial Gear License.

(7)        "RSCFL" means Retired Standard Commercial Fishing License.

(8)        "SCFL" means Standard Commercial Fishing License. (1997‑400, s. 5.1; 1997‑443, s. 11A.119(b); 1998‑225, s. 4.9; 2001‑213, s. 2; 2004‑187, s. 6.)



§ 113-168.1. General provisions governing licenses and endorsements.

§ 113‑168.1.  General provisions governing licenses and endorsements.

(a)        Duration, Fees.  Except as provided in G.S. 113‑173(f), all licenses and endorsements issued under this Article expire on the last day of the license year. An applicant for any license or endorsement shall pay the full annual fee at the time the applicant applies for the license or endorsement regardless of when application is made.

(b)        Licenses Required to Engage in Commercial Fishing.  It is unlawful for any person to engage in a commercial fishing operation without holding a license and any endorsements required by this Article. It is unlawful for anyone to command a vessel engaged in a commercial fishing operation without complying with the provisions of this Article and rules adopted by the Commission under this Article.

(c)        Licenses, Assignments, and Endorsements Available for Inspection.  It is unlawful for any person to engage in a commercial fishing operation in the State without having ready at hand for inspection all valid licenses, assignments, and endorsements required under this Article. To comply with this subsection, a person must have any required endorsements and either a currently valid (i) license issued in the person's true name and bearing the person's current address or (ii) SCFL and an assignment of the SCFL authorized under this Article. It is unlawful for a person to refuse to exhibit any license, assignment, or endorsement required by this Article upon the request of an inspector or other law enforcement officer authorized to enforce federal or State laws, regulations, or rules relating to marine fisheries.

(d)        No Dual Residency.  It is unlawful for any person to hold any currently valid license issued under this Article to the person as a North Carolina resident if that person holds any currently valid commercial or recreational fishing license issued by another state to the person as a resident of that state.

(e)        License Format.  Licenses issued under this Article shall be issued in the name of the applicant. Each license shall show the type of license and any endorsements; the name, mailing address, physical or residence address, and date of birth of the licensee; the date on which the license is issued; the date on which the license expires; and any other information that the Commission or the Division determines to be necessary to accomplish the purposes of this Subchapter.

(f)         License Issuance and Renewal.  Except as provided in G.S. 113‑173(d), the Division shall issue licenses and endorsements under this Article to eligible applicants at any office of the Division or by mail from the Morehead City office of the Division. A license or endorsement may be renewed in person at any office of the Division or by mail to the Morehead City office of the Division. Eligibility to renew an expired SCFL shall end one year after the date of expiration of the SCFL.

(g)        Limitations on Eligibility.  A person is not eligible to obtain or renew a license or endorsement under this Article if, at the time the person applies for the license or endorsement, any other license or endorsement issued to the person under this Article is suspended or revoked. A person is not eligible to obtain a license or endorsement under this Article if, within the three years prior to the date of application, the person has been determined to be responsible for four or more violations of state laws, regulations, or rules governing the management of marine and estuarine resources. An applicant shall certify that the applicant has not been determined to be responsible for four or more violations of state laws, regulations, or rules governing the management of marine and estuarine resources during the previous three years. The Division may also consider violations of federal law and regulations governing the management of marine and estuarine resources in determining whether an applicant is eligible for a license.

(h)        Replacement Licenses and Endorsements.  The Division shall issue a replacement license, including any endorsements, to a licensee for a license that has not been suspended or revoked. A licensee may apply for a replacement license for a license that has been lost, stolen, or destroyed and shall apply for a replacement license within 30 days of a change in the licensee's name or address. A licensee may apply for a replacement license in person at any office of the Division or by mail to the Morehead City office of the Division. A licensee may use a copy of the application for a replacement license that has been filed with the Division as a temporary license until the licensee receives the replacement license. The Commission may establish a fee for each type of replacement license, not to exceed ten dollars ($10.00), that compensates the Division for the administrative costs associated with issuing the replacement license.

(i)         Cancellation.  The Division may cancel a license or endorsement issued on the basis of an application that contains false information supplied by the applicant. A cancelled license or endorsement is void from the date of issuance. A person in possession of a cancelled license or endorsement shall surrender the cancelled license or endorsement to the Division. It is unlawful to refuse to surrender a cancelled license or endorsement upon demand of any authorized agent of the Division.

(j)         Advance Sale of Licenses, License Revenue.  To ensure an orderly transition from one license year to the next, the Division may issue a license or endorsement prior to 1 July of the license year for which the license or endorsement is valid. Revenue that the Division receives for the issuance of a license or endorsement prior to the beginning of a license year shall not revert at the end of the fiscal year in which the revenue is received and shall be credited and available to the Division for the license year in which the license or endorsement is valid. (1997‑400, s. 5.1; 1998‑225, s. 4.10; 1999‑209, s. 6; 2001‑213, s. 2.)



§ 113-168.2. Standard Commercial Fishing License.

§ 113‑168.2.  Standard Commercial Fishing License.

(a)        Requirement.  Except as otherwise provided in this Article, it is unlawful for any person to engage in a commercial fishing operation in the coastal fishing waters without holding a SCFL issued by the Division. A person who works as a member of the crew of a vessel engaged in a commercial fishing operation under the direction of a person who holds a valid SCFL is not required to hold a SCFL. A person who holds a SCFL is not authorized to take shellfish unless the SCFL is endorsed as provided in G.S. 113‑168.5(d) or the person holds a shellfish license issued pursuant to G.S. 113‑169.2.

(a1)      Use of Vessels.  The holder of a SCFL is authorized to use only one vessel in a commercial fishing operation at any given time. The Commission may adopt a rule to exempt from this requirement a person in command of a vessel that is auxiliary to a vessel engaged in a pound net operation, long‑haul operation, beach seine operation, or menhaden operation.

(b)        through (d) Repealed by Session Laws 1998‑225, s. 4.11.

(e)        Fees.  The annual SCFL fee for a resident of this State shall be two hundred dollars ($200.00). The annual SCFL fee for a person who is not a resident of this State shall be eight hundred dollars ($800.00) or the amount charged to a resident of this State in the nonresident's state, whichever is less. In no event, however, may the fee be less than two hundred dollars ($200.00). For purposes of this subsection, a "resident of this State" is a person who is a resident within the meaning of:

(1)        Sub‑subdivisions a. through d. of G.S. 113‑130(4) and who filed a State income tax return as a resident of North Carolina for the previous calendar or tax year, or

(2)        G.S. 113‑130(4)e.

(f)         Assignment.  The holder of a SCFL may assign the SCFL to any individual who is eligible to hold a SCFL under this Article. The assignment shall be in writing on a form provided by the Division and shall include the name of the licensee, the license number, any endorsements, the assignee's name, mailing address, physical or residence address, and the duration of the assignment. If a notarized copy of an assignment is not filed with the Morehead City office of the Division within five days of the date of the assignment, the assignment shall expire. It is unlawful for the assignee of a SCFL to assign the SCFL. The assignment shall terminate:

(1)        Upon written notification by the assignor to the assignee and the Division that the assignment has been terminated.

(2)        Upon written notification by the estate of the assignor to the assignee and the Division that the assignment has been terminated.

(3)        If the Division determines that the assignee is operating in violation of the terms and conditions applicable to the assignment.

(4)        If the assignee becomes ineligible to hold a license under this Article.

(5)        Upon the death of the assignee.

(6)        If the Division suspends or revokes the assigned SCFL.

(7)        At the end of the license year.

(g)        Transfer.  A SCFL may be transferred only by the Division. A SCFL may be transferred pursuant to rules adopted by the Commission or upon the request of:

(1)        A licensee, from the licensee to a member of the licensee's immediate family who is eligible to hold a SCFL under this Article.

(2)        The administrator or executor of the estate of a deceased licensee, to the administrator or executor of the estate if a surviving member of the deceased licensee's immediate family is eligible to hold a SCFL under this Article. The administrator or executor must request a transfer under this subdivision within six months after the administrator or executor qualifies under Chapter 28A of the General Statutes. An administrator or executor who holds a SCFL under this subdivision may, for the benefit of the estate of the deceased licensee:

a.         Engage in a commercial fishing operation under the SCFL if the administrator or executor is eligible to hold a SCFL under this Article.

b.         Assign the SCFL as provided in subsection (f) of this section.

c.         Renew the SCFL as provided in G.S. 113‑168.1.

(3)        An administrator or executor to whom a SCFL was transferred pursuant to subdivision (2) of this subsection, to a surviving member of the deceased licensee's immediate family who is eligible to hold a SCFL under this Article.

(4)        The surviving member of the deceased licensee's immediate family to whom a SCFL was transferred pursuant to subdivision (3) of this subsection, to a third‑party purchaser of the deceased licensee's fishing vessel.

(5)        A licensee who is retiring from commercial fishing, to a third‑party purchaser of the licensee's fishing vessel.

(h)        Identification as Commercial Fisherman.  The receipt of a current and valid SCFL or shellfish license issued by the Division shall serve as proper identification of the licensee as a commercial fisherman.

(i)         Record‑Keeping Requirements.  The fish dealer shall record each transaction at the time and place of landing on a form provided by the Division. The transaction form shall include the information on the SCFL or shellfish license, the quantity of the fish, the identity of the fish dealer, and other information as the Division deems necessary to accomplish the purposes of this Subchapter. The person who records the transaction shall provide a completed copy of the transaction form to the Division and to the other party of the transaction. The Division's copy of each transaction form shall be transmitted to the Division by the fish dealer on or before the tenth day of the month following the transaction. (1997‑400, s. 5.1; 1998‑225, s. 4.11; 2001‑213, s. 2.)



§ 113-168.3. Retired Standard Commercial Fishing License.

§ 113‑168.3.  Retired Standard Commercial Fishing License.

(a)        SCFL Provisions Applicable.  Except as provided in this section, the provisions set forth in this Article concerning the SCFL shall apply to the RSCFL.

(b)        Eligibility; Fees.  Any individual who is 65 years of age or older and who is eligible for a SCFL under G.S. 113‑168.2 may apply for either a SCFL or RSCFL. An applicant for a RSCFL shall provide proof of age at the time the application is made. The annual fee for a RSCFL for a resident of this State shall be one hundred dollars ($100.00). The annual fee for a RSCFL for a person who is not a resident of this State shall be eight hundred dollars ($800.00) or the amount charged to a resident of this State in the nonresident's state, whichever is less. In no event, however, shall the fee be less than one hundred dollars ($100.00). For purposes of this subsection, a "resident of this State" is a person who is a resident within the meaning of:

(1)        Sub‑subdivisions a. through d. of G.S. 113‑130(4) and who filed a State income tax return as a resident of North Carolina for the previous calendar or tax year, or

(2)        G.S. 113‑130(4)e.

(c)        Transfer.  The holder of a RSCFL may transfer the RSCFL as provided in G.S. 113‑168.2.

(1)        If the transferee is less than 65 years of age, the transferee holds a SCFL. When the transferee renews the SCFL, the transferee shall pay the fee set out in G.S. 113‑168.2.

(2)        If the transferee is 65 years of age or older, the transferee may elect to hold either a SCFL or RSCFL. If the transferee elects to hold a SCFL, the transferee shall pay the fee set out in G.S. 113‑168.2. If the transferee elects to hold a RSCFL, the transferee shall pay the fee set out in this section.

(d)        Assignment.  The RSCFL shall not be assignable. (1997‑400, s. 5.1; 1998‑225, s. 4.12; 2001‑213, s. 2.)



§ 113-168.4. Sale of fish.

§ 113‑168.4.  Sale of fish.

(a)        Except as otherwise provided in this section, it is unlawful for any person who takes or lands any species of fish under the authority of the Commission from coastal fishing waters by any means whatever, including mariculture operations, to sell, offer for sale, barter or exchange these fish for anything of value without holding a license required to sell the type of fish being offered.

(b)        Except as otherwise provided in this section, it is unlawful for any person licensed under this Article to sell fish taken outside the territorial waters of the State or to sell fish taken from coastal fishing waters. A person licensed under this Article may sell fish taken outside the territorial waters of the State or sell fish taken from coastal fishing waters under any of the following circumstances:

(1)        The sale is to a fish dealer licensed under G.S. 113‑169.3.

(2)        The sale is to the public and the seller is a licensed fish dealer under G.S. 113‑169.3.

(3)        The sale is of oysters or clams from a hatchery or aquaculture operation to the holder of an Aquaculture Operation Permit, an Under Dock Culture Permit, or a shellfish cultivation lease for further grow out.

(c)        A person who organizes a recreational fishing tournament may sell fish taken in connection with the tournament pursuant to a recreational fishing tournament license to sell fish. A person who organizes a recreational fishing tournament may obtain a recreational fishing tournament license to sell fish upon application to the Division and payment of a fee of one hundred dollars ($100.00). It is unlawful for any person licensed under this subsection to sell fish to any person other than a fish dealer licensed under G.S. 113‑169.3 unless the seller is also a licensed fish dealer. A recreational fishing tournament is an organized fishing competition occurring within a specified time period not to exceed one week and that is not a commercial fishing operation. Gross proceeds from the sale of fish may be used only for charitable, religious, educational, civic, or conservation purposes and shall not be used to pay tournament expenses.  (1997‑400, s. 5.1; 1998‑225, s. 4.13; 2001‑213, s. 2; 2009‑433, s. 1.)



§ 113-168.5. License endorsements for Standard Commercial Fishing License.

§ 113‑168.5.  License endorsements for Standard Commercial Fishing License.

(a),       (b) Repealed by Session Laws 1998‑225, s. 4.14.

(c)        Menhaden Endorsements.  Except as provided in G.S. 113‑169, it is unlawful to use a vessel to take menhaden by purse seine in coastal fishing waters, to land menhaden taken by purse seine, or to sell menhaden taken by purse seine without obtaining a menhaden endorsement of a SCFL. The fee for a menhaden endorsement shall be two dollars ($2.00) per ton, based on gross tonnage as determined by the custom house measurement for the mother ship. The menhaden endorsement shall be required for the mother ship but no separate endorsement shall be required for a purse boat carrying a purse seine. The application for a menhaden endorsement must state the name of the person in command of the vessel. Upon a change in command of a menhaden vessel, the owner must notify the Division in writing within 30 days.

(d)        Shellfish Endorsement for North Carolina Residents.  The Division shall issue a shellfish endorsement of a SCFL to a North Carolina resident at no charge. The holder of a SCFL with a shellfish endorsement is authorized to take and sell shellfish. (1997‑400, s. 5.1; 1998‑225, s. 4.14; 2001‑213, s. 2.)



§ 113-168.6. Commercial fishing vessel registration.

§ 113‑168.6.  Commercial fishing vessel registration.

(a)        As used in this subsection, a North Carolina vessel is a vessel that has its primary situs in the State. A vessel has its primary situs in the State if:

(1)        A certificate of number has been issued for the vessel under Article 1 of Chapter 75A of the General Statutes;

(2)        A certificate of title has been issued for the vessel under Article 4 of Chapter 75A of the General Statutes; or

(3)        A certification of documentation has been issued for the vessel that lists a home port in the State under 46 U.S.C. § 12101, et seq., as amended.

(b)        The owner of a vessel used in a commercial fishing operation in the coastal fishing waters of the State or a North Carolina vessel used to land or sell fish in the State shall register the vessel with the Division. It is unlawful to use a vessel that is not registered with the Division in a commercial fishing operation in the coastal fishing waters of the State. It is unlawful to use a North Carolina vessel that is not registered with the Division to land or sell fish in the State. No registration is required for a vessel of any length that does not have a motor if the vessel is used only in connection with another vessel that is properly registered.

(c)        The annual fee for a commercial fishing vessel registration shall be determined by the length of the vessel and shall be in addition to the fee for other licenses issued under this Article. The length of a vessel shall be determined by measuring the distance between the ends of the vessel along the deck and through the cabin, excluding the sheer. The annual fee for a commercial fishing vessel registration is:

(1)        One dollar ($1.00) per foot for a vessel not over 18 feet in length.

(2)        One dollar and fifty cents ($1.50) per foot for a vessel over 18 feet but not over 38 feet in length.

(3)        Three dollars ($3.00) per foot for a vessel over 38 feet but not over 50 feet in length.

(4)        Six dollars ($6.00) per foot for a vessel over 50 feet in length.

(d)        A vessel may be registered at any office of the Division. A commercial fishing vessel registration expires on the last day of the license year.

(e)        Within 30 days of the date on which the owner of a registered vessel transfers ownership of the vessel, the new owner of the vessel shall notify the Division of the change in ownership and apply for a replacement commercial fishing vessel registration. An application for a replacement commercial fishing vessel registration shall be accompanied by proof of the transfer of the vessel. The provisions of G.S. 113‑168.1(h) apply to a replacement commercial fishing vessel registration. (1998‑225, s. 4.15; 2001‑213, s. 3.)



§ 113-169. Menhaden license for nonresidents not eligible for a SCFL.

§ 113‑169.  Menhaden license for nonresidents not eligible for a SCFL.

A person who is not a North Carolina resident, who is not eligible for a SCFL under this Article, and who only seeks to engage in a commercial fishing operation for the harvest and sale of menhaden is eligible to obtain a menhaden license for nonresidents. The fee for the menhaden license for nonresidents shall be two dollars ($2.00) per ton, gross tonnage, customhouse measurements for the mother ship. The menhaden license for nonresidents shall be required for the mother ship to take, land, or sell menhaden in North Carolina taken by purse seine. No separate endorsement shall be required for a purse boat carrying a purse seine. The application for a menhaden license for nonresidents must state the name of the person in command of the vessel. Upon change in command of a menhaden vessel, the owner must notify the Division within 30 days. A person who works as a member of the crew of a vessel engaged in a commercial fishing operation for the harvest and sale of menhaden under the direction of a person who holds a valid menhaden license for nonresidents is not required to hold a menhaden license for nonresidents or a SCFL. (1997‑400, s. 5.1; 1998‑225, s. 4.16; 2001‑213, s. 2.)



§ 113-169.1. Permits for gear, equipment, and other specialized activities authorized.

§ 113‑169.1.  Permits for gear, equipment, and other specialized activities authorized.

(a)        The Commission may adopt rules to establish permits for gear, equipment, and specialized activities, including commercial fishing operations that do not involve the use of a vessel and transplanting oysters or clams.

(b)        The Commission may adopt rules to establish gear specific permits to take striped bass from the Atlantic Ocean and to limit the number and type of these permits that may be issued to a person. The Commission may establish a fee for each permit established pursuant to this subsection in an amount that compensates the Division for the administrative costs associated with the permit but that does not exceed ten dollars ($10.00) per permit. (1997‑400, s. 5.1; 2000‑172, s. 6.1; 2001‑213, s. 2; 2006‑254, s. 1.)



§ 113-169.2. Shellfish license for North Carolina residents without a SCFL.

§ 113‑169.2.  Shellfish license for North Carolina residents without a SCFL.

(a)        License or Endorsement Necessary to Take or Sell Shellfish.  It is unlawful for an individual to take shellfish from the public or private grounds of the State by mechanical means or as part of a commercial fishing operation by any means without holding either a shellfish license or a shellfish endorsement of a SCFL. A North Carolina resident who seeks only to take and sell shellfish shall be eligible to obtain a shellfish license without holding a SCFL. The shellfish license authorizes the licensee to sell shellfish.

(b)        Repealed by Session Laws 1998‑225, s. 4.17, effective July 1, 1999.

(c)        Fees.  Shellfish licenses shall be issued annually upon payment of a fee of twenty‑five dollars ($25.00) upon proof that the license applicant is a North Carolina resident.

(d)        License Available for Inspection.  It is unlawful for any individual to take shellfish as part of a commercial fishing operation from the public or private grounds of the State without having ready at hand for inspection a current and valid shellfish license issued to the licensee personally and bearing the licensee's correct name and address. It is unlawful for any individual taking or possessing freshly taken shellfish to refuse to exhibit the individual's license upon the request of an officer authorized to enforce the fishing laws.

(e)        Repealed by Session Laws 1998‑225, s. 4.17, effective July 1, 1999.

(f)         Name or Address Change.  In the event of a change in name or address or upon receipt of an erroneous shellfish license, the licensee shall, within 30 days, apply for a replacement shellfish license bearing the correct name and address. Upon a showing by the individual that the name or address change occurred within the past 30 days, the trial court or prosecutor shall dismiss any charges brought pursuant to this subsection.

(g)        Transfer Prohibited.  It is unlawful for an individual issued a shellfish license to transfer or offer to transfer the license, either temporarily or permanently, to another. It is unlawful for an individual to secure or attempt to secure a shellfish license from a source not authorized by the Commission.

(h)        Exemption.  Persons under 16 years of age are exempt from the license requirements of this section if accompanied by a parent, grandparent, or guardian who is in compliance with the requirements of this section or if in possession of a parent's, grandparent's or guardian's shellfish license.

(i)         Taking Shellfish Without a License for Personal Use.  Shellfish may be taken without a license for personal use in quantities established by rules of the Marine Fisheries Commission.  (1997‑400, s. 5.1; 1998‑225, s. 4.17; 2001‑213, s. 2; 2004‑187, s. 3; 2005‑455, s. 1.18; 2009‑433, s. 2.)



§ 113-169.3. Licenses for fish dealers.

§ 113‑169.3.  Licenses for fish dealers.

(a)        Eligibility.  A fish dealer license shall be issued to a North Carolina resident upon receipt of a proper application at any office of the Division together with all license fees including the total number of dealer categories set forth in this section. The license shall be issued in the name of the applicant and shall include all dealer categories on the license.

(b)        Application for License.  Applications shall not be accepted from persons ineligible to hold a license issued by the Division, including any applicant whose license is suspended or revoked on the date of the application. The applicant shall be provided with a copy of the application marked received. The copy shall serve as the fish dealer's license until the license issued by the Division is received, or the Division determines that the applicant is ineligible to hold a license. Where an applicant does not have an established location for transacting the fisheries business within the State, the license application shall be denied unless the applicant satisfies the Secretary that his residence, or some other office or address within the State, is a suitable substitute for an established location and that records kept in connection with licensing, sale, and purchase requirements will be available for inspection when necessary. Fish dealers' licenses are issued on a fiscal year basis upon payment of a fee as set forth herein upon proof, satisfactory to the Secretary, that the license applicant is a North Carolina resident.

(c)        License Requirement.  Any person subject to the licensing requirements of this section is a fish dealer. Any person subject to the licensing requirements of this section shall obtain a separate license for each physical location conducting activities required to be licensed under this section. Except as otherwise provided in this section, it is unlawful for any person not licensed pursuant to this Article:

(1)        To buy fish for resale from any person involved in a commercial fishing operation that takes any species of fish from coastal fishing waters. For purposes of this subdivision, a retailer who purchases fish from a fish dealer shall not be liable if the fish dealer has not complied with the licensing requirements of this section;

(2)        To sell fish to the public; or

(3)        To sell to the public any species of fish under the authority of the Commission taken from coastal fishing waters.

(d)        Exceptions to License Requirements.  The Commission may adopt rules to implement this subsection including rules to clarify the status of the listed classes of exempted persons, require submission of statistical data, and require that records be kept in order to establish compliance with this section. Any person not licensed pursuant to this section is exempt from the licensing requirements of this section if all fish handled within any particular licensing category meet one or more of the following requirements:

(1)        The fish are sold by persons whose dealings in fish are primarily educational, scientific, or official, and who have been issued a permit by the Division that authorizes the educational, scientific, or official agency to sell fish taken or processed in connection with research or demonstration projects;

(2)        The fish are sold by individual employees of fish dealers when transacting the business of their duly licensed employer;

(3)        The fish are shipped to a person by a dealer from without the State;

(4)        The fish are of a kind the sale of which is regulated exclusively by the Wildlife Resources Commission; or

(5)        The fish are purchased from a licensed dealer.

(e)        Application Fee for New Fish Dealers.  An applicant for a new fish dealer license shall pay a nonrefundable application fee of fifty dollars ($50.00) in addition to the license category fees set forth in this section.

(f)         License Category Fees.  Every fish dealer subject to licensing requirements shall secure an annual license at each established location for each of the following activities transacted there, upon payment of the fee set out:

(1)        Dealing in oysters: $50.00;

(2)        Dealing in scallops: $50.00;

(3)        Dealing in clams: $50.00;

(4)        Dealing in hard or soft crabs: $50.00;

(5)        Dealing in shrimp, including bait: $50.00;

(6)        Dealing in finfish, including bait: $50.00;

(7)        Operating menhaden or other fish‑dehydrating or oil‑extracting processing plants: $50.00; or

(8)        Consolidated license (all categories): $300.00.

(f1)       Other License Categories.  Any person subject to fish dealer licensing requirements who deals in fish not included in the categories listed in subsection (f) of this section shall secure a finfish dealer license. The Commission may adopt rules implementing and clarifying the dealer categories of this section. Bait operations shall be licensed under either the finfish or shrimp dealer license categories.

(g)        Repealed by Session Laws 1998‑225, s. 4.18.

(h)        Replacement License.  If the licensee fails to comply with the requirements of G.S. 113‑168.1(h), the license is revoked.

(i)         Unlawful Purchase and Sale of Fish.  It is unlawful for a fish dealer to purchase, possess, or sell fish taken from coastal fishing waters in violation of this Subchapter or the rules adopted by the Commission implementing this Subchapter. It is unlawful for a fish dealer to buy or accept fish unless, at the time of the transaction:

(1)        The seller or donor presents a current and valid license to sell the type of fish being offered;

(2)        The seller or donor presents the commercial fishing vessel registration of the vessel that was used to take the fish being offered; and

(3)        The dealer records the transaction consistent with the record‑keeping requirements of G.S. 113‑168.2(i).

(j)         Transfer Prohibited.  Any fish dealer license issued under this section is nontransferable. It is unlawful to use a fish dealer license issued to another person in the sale or attempted sale of fish or for a licensee to lend or transfer a fish dealer license for the purpose of circumventing the requirements of this section. (1997‑400, s. 5.1; 1998‑225, s. 4.18; 2001‑213, s. 2.)



§ 113-169.4. Licensing of ocean fishing piers; fees.

§ 113‑169.4.  Licensing of ocean fishing piers; fees.

(a)        The owner or operator of an ocean fishing pier within the coastal fishing waters who charges the public a fee to fish in any manner from the pier shall secure a current and valid pier license from the Division. An application for a pier license shall disclose the names of all parties involved in the pier operations, including the owner of the property, owner of the pier if different, and all leasehold or other corporate arrangements, and all persons with a substantial financial interest in the pier.

(b)        Within 30 days following a change of ownership of a pier, or a change as to the manager, the manager or new manager shall secure a replacement pier license as provided in G.S. 113‑168.1(h).

(c)        Pier licenses are issued upon payment of fifty cents (50¢) per linear foot, to the nearest foot, that the pier extends into coastal fishing waters beyond the mean high waterline. The length of the pier shall be measured to include all extensions of the pier.

(d)        The manager who secures the pier license shall be the individual with the duty of executive‑level supervision of pier operations. (1997‑400, s. 5.1; 1998‑225, s. 4.19; 2001‑213, s. 2.)



§ 113-169.5. Land or sell license; vessels fishing beyond territorial waters.

§ 113‑169.5.  Land or sell license; vessels fishing beyond territorial waters.

(a)        Persons aboard vessels not having their primary situs in the State that are carrying a cargo of fish taken outside the waters of the State may land or sell their catch in the State by purchasing a land or sell license as set forth in this section with respect to the vessel in question. The Commission may by rule modify the land or sell licensing procedure in order to devise an efficient and convenient procedure for licensing out‑of‑state vessels to only land, or after landing to permit sale of cargo.

(b)        The fee for a land or sell license for a vessel not having its primary situs in North Carolina is two hundred dollars ($200.00), or an amount equal to the nonresident fee charged by the nonresident's state, whichever is greater. Persons aboard vessels having a primary situs in a jurisdiction that would allow North Carolina vessels without restriction to land or sell their catch, taken outside the jurisdiction, may land or sell their catch in the State without complying with this section if the persons are in possession of a valid license from their state of residence. (1997‑400, s. 5.1; 2001‑213, s. 2.)



§ 113-170. Exportation and importation of fish and equipment.

§ 113‑170.  Exportation and importation of fish and equipment.

The Commission may adopt rules governing the importation and exportation of fish, and equipment that may be used in taking or processing fish, as necessary to enhance the conservation of marine and estuarine resources of the State. These rules may regulate, license, prohibit, or restrict importation into the State and exportation from the State of any and all species of fish that are native to coastal fishing waters or may thrive if introduced into these waters. (1997‑400, s. 5.1; 2001‑213, s. 2.)



§ 113-170.1. Nonresidents reciprocal agreements.

§ 113‑170.1.  Nonresidents reciprocal agreements.

Persons who are not North Carolina residents are not eligible to obtain licenses under the provisions of this Article except as provided in this section. Residents of jurisdictions that sell commercial fishing licenses to North Carolina residents are eligible to hold North Carolina commercial fishing licenses under the provisions of G.S. 113‑168.2. Licenses may be restricted in terms of area, gear, and fishery by the Commission so that the nonresidents are licensed to engage in North Carolina fisheries on the same or similar terms that North Carolina residents can be licensed to engage in the fisheries of other jurisdictions. The Secretary may enter into reciprocal agreements with other jurisdictions as necessary to allow nonresidents to obtain commercial fishing licenses in the State subject to the foregoing provisions. (1997‑400, s. 5.1; 1998‑225, s. 4.20; 2001‑213, s. 2.)



§ 113-170.2. Fraud or deception as to licenses, permits, or records.

§ 113‑170.2.  Fraud or deception as to licenses, permits, or records.

(a)        It is unlawful for any person to give any false information or willfully to omit giving required information to the Division or any license agent when the information is material to the securing of any license or permit under this Article. It is unlawful to falsify, fraudulently alter, or counterfeit any license, permit, identification, or record to which this Article applies or otherwise practice any fraud or deception designed to evade the provisions of this Article or reasonable administrative directives made under the authority of this Article.

(b)        A violation of this section is punishable by a fine of not less than one hundred dollars ($100.00) nor more than five hundred dollars ($500.00). (1997‑400, s. 5.1; 2001‑213, s. 2.)



§ 113-170.3. Record-keeping requirements.

§ 113‑170.3.  Record‑keeping requirements.

(a)        The Commission may require all licensees under this Article to keep and to exhibit upon the request of an authorized agent of the Department records and accounts as may be necessary to the equitable and efficient administration and enforcement of this Article. In addition, licensees may be required to keep additional information of a statistical nature or relating to location of catch as may be needed to determine conservation policy. Records and accounts required to be kept must be preserved for inspection for not less than three years.

(b)        It is unlawful for any licensee to refuse or to neglect without justifiable excuse to keep records and accounts as may be reasonably required. The Department may distribute forms to licensees to aid in securing compliance with its requirements, or it may inform licensees of requirements in other effective ways such as distributing memoranda and sending agents of the Department to consult with licensees who have been remiss. Detailed forms or descriptions of records, accounts, collection and inspection procedures, and the like that reasonably implement the objectives of this Article need not be embodied in rules of the Commission in order to be validly required.

(c)        The following records collected and compiled by the Department shall not be considered public records within the meaning of Chapter 132 of the General Statutes, but shall be confidential and shall be used only for the equitable and efficient administration and enforcement of this Article or for determining conservation policy, and shall not be disclosed except when required by the order of a court of competent jurisdiction: all records, accounts, and reports that licensees are required by the Commission to make, keep, and exhibit pursuant to the provisions of this section, and all records, accounts, and memoranda compiled by the Department from records, accounts, and reports of licensees and from investigations and inspections, containing data and information concerning the business and operations of licensees reflecting their assets, liabilities, inventories, revenues, and profits; the number, capacity, capability, and type of fishing vessels owned and operated; the type and quantity of fishing gear used; the catch of fish or other seafood by species in numbers, size, weight, quality, and value; the areas in which fishing was engaged in; the location of catch; the time of fishing, number of hauls, and the disposition of the fish and other seafood. The Department may compile statistical information in any aggregate or summary form that does not directly or indirectly disclose the identity of any licensee who is a source of the information, and any compilation of statistical information by the Department shall be a public record open to inspection and examination by any person, and may be disseminated to the public by the Department. (1997‑400, s. 5.1; 2001‑213, s. 2.)



§ 113-170.4. Rules as to possession, transportation, and disposition of fisheries resources.

§ 113‑170.4.  Rules as to possession, transportation, and disposition of fisheries resources.

The Commission may adopt rules governing possession, transportation, and disposition of fisheries resources by all persons, including those not subject to fish dealer licensing requirements, in order that inspectors may adequately distinguish regulated coastal fisheries resources from those not so regulated and enforce the provisions of this Article equitably and efficiently. These rules may include requirements as to giving notice, filing declarations, securing permits, marking packages, and the like. (1997‑400, s. 5.1; 2001‑213, s. 2.)



§ 113-170.5. Violations with respect to coastal fisheries resources.

§ 113‑170.5.  Violations with respect to coastal fisheries resources.

It is unlawful to take, possess, transport, process, sell, buy, or in any way deal in coastal fisheries resources without conforming with the provisions of this Article or of rules adopted under the authority of this Article. (1997‑400, s. 5.1; 2001‑213, s. 2.)



§ 113-171. Suspension, revocation, and reissuance of licenses.

§ 113‑171.  Suspension, revocation, and reissuance of licenses.

(a)        Upon receipt of reliable notice that a person licensed under this Article has had imposed against the person a conviction of a criminal offense within the jurisdiction of the Department under the provisions of this Subchapter or of rules of the Commission adopted under the authority of this Subchapter, the Secretary must suspend or revoke all licenses held by the person in accordance with the terms of this section. Reliable notice includes information furnished the Secretary in prosecution or other reports from inspectors. As used in this section, a conviction includes a plea of guilty or nolo contendere, any other termination of a criminal prosecution unfavorably to the defendant after jeopardy has attached, or any substitute for criminal prosecution whereby the defendant expressly or impliedly confesses the defendant's guilt. In particular, procedures whereby bond forfeitures are accepted in lieu of proceeding to trial and cases indefinitely continued upon arrest of judgment or prayer for judgment continued are deemed convictions. The Secretary may act to suspend or revoke licenses upon the basis of any conviction in which:

(1)        No notice of appeal has been given;

(2)        The time for appeal has expired without an appeal having been perfected; or

(3)        The conviction is sustained on appeal. Where there is a new trial, finality of any subsequent conviction will be determined in the manner set out above.

(b)        The Secretary must initiate an administrative procedure designed to give the Secretary systematic notice of all convictions of criminal offenses by licensees covered by subsection (a) of this section above and keep a file of all convictions reported. Upon receipt of notice of conviction, the Secretary must determine whether it is a first, a second, a third, or a fourth or subsequent conviction of some offense covered by subsection (a). In the case of second convictions, the Secretary must suspend all licenses issued to the licensee for a period of 10 days. In the case of third convictions, the Secretary must suspend all licenses issued to the licensee for a period of 30 days. In the case of fourth or subsequent convictions, the Secretary must revoke all licenses issued to the licensee. Where several convictions result from a single transaction or occurrence, they are to be treated as a single conviction so far as suspension or revocation of the licenses of any licensee is concerned. Anyone convicted of taking or of knowingly possessing, transporting, buying, selling, or offering to buy or sell oysters or clams from areas closed because of suspected pollution will be deemed by the Secretary to have been convicted of two separate offenses on different occasions for license suspension or revocation purposes.

(c)        Where a license has been suspended or revoked, the former licensee is not eligible to apply for reissuance of license or for any additional license authorized in this Article during the suspension or revocation period. Licenses must be returned to the licensee by the Secretary or the Secretary's agents at the end of a period of suspension. Where there has been a revocation, application for reissuance of license or for an additional license may not be made until six months following the date of revocation. In such case of revocation, the eligible former licensee must satisfy the Secretary that the licensee will strive in the future to conduct the operations for which the license is sought in accord with all applicable laws and rules. Upon the application of an eligible former licensee after revocation, the Secretary, in the Secretary's discretion, may issue one license sought but not another, as deemed necessary to prevent the hazard of recurring violations of the law.

(d)        Upon receiving reliable information of a licensee's conviction of a second or subsequent criminal offense covered by subsection (a) of this section, the Secretary shall promptly cause the licensee to be personally served with written notice of suspension or revocation, as the case may be. The written notice may be served upon any responsible individual affiliated with the corporation, partnership, or association where the licensee is not an individual. The notice of suspension or revocation may be served by an inspector or other agent of the Department, must state the ground upon which it is based, and takes effect immediately upon personal service. The agent of the Secretary making service shall then or subsequently, as may be feasible under the circumstances, collect all license certificates and plates and other forms or records relating to the license as directed by the Secretary. It is unlawful for any licensee willfully to evade the personal service prescribed in this subsection.

(e)        A licensee served with a notice of suspension or revocation may obtain an administrative review of the suspension or revocation by filing a petition for a contested case under G.S. 150B‑23 within 20 days after receiving the notice. The only issue in the hearing shall be whether the licensee was convicted of a criminal offense for which a license must be suspended or revoked. A license remains suspended or revoked pending the final decision by the Secretary.

(f)         If the Secretary refuses to reissue the license of or issue an additional license to an applicant whose license was revoked, the applicant may contest the decision by filing a petition for a contested case under G.S. 150B‑23 within 20 days after the Secretary makes the decision. The Commission shall make the final agency decision in a contested case under this subsection. An applicant whose license is denied under this subsection may not reapply for the same license for at least six months.

(g)        The Commission may adopt rules to provide for the disclosure of the identity of any individual or individuals in responsible positions of control respecting operations of any licensee that is not an individual. For the purposes of this section, individuals in responsible positions of control are deemed to be individual licensees and subject to suspension and revocation requirements in regard to any applications for license they may make  either as individuals or as persons in responsible positions of control in any corporation, partnership, or association. In the case of individual licensees, the individual applying for a license or licensed under this Article must be the real party in interest.

(h)        In determining whether a conviction is a second or subsequent offense under the provisions of this section, the Secretary may not consider convictions for:

(1)        Offenses that occurred three years prior to the effective date of this Article; or

(2)        Offenses that occurred more than three years prior to the time of the latest offense the conviction for which is in issue as a subsequent conviction. (1997‑400, s. 5.1; 2001‑213, s. 2.)



§ 113-171.1. Use of spotter planes in commercial fishing operations regulated.

§ 113‑171.1.  Use of spotter planes in commercial fishing operations regulated.

(a)        Spotter Plane Defined.  A "spotter plane" is an aircraft used for aerial identification of the location of fish in coastal fishing waters so that a vessel may be directed to the fish.

(b)        License.  Before an aircraft is used as a spotter plane in a commercial fishing operation, the owner or operator of the aircraft must obtain a license for the aircraft from the Division. The fee for a license for a spotter plane is one hundred dollars ($100.00). An applicant for a license for a spotter plane shall include in the application the identity, either by boat or by company, of the specific commercial fishing operations in which the spotter plane will be used during the license year. If, during the course of the license year, the aircraft is used as a spotter plane in a commercial fishing operation that is not identified in the original license application, the owner or operator of the aircraft shall amend the license application to add the identity of the additional commercial fishing operation.

(c)        Unlawful Activity.  It shall be unlawful to:

(1)        Use a spotter plane directed at food fish, except in connection with a purse seine operation authorized by a rule of the Commission.

(2)        Use or permit the use of an unlicensed spotter plane or a licensed spotter plane whose license application does not identify the specific commercial fishing operation involved.

(3)        Participate knowingly in a commercial fishing operation that uses an unlicensed spotter plane or a licensed spotter plane whose license application does not identify the specific commercial fishing operation involved.

(d)        Violation a Misdemeanor.  A violation of subsection (c) of this section is a Class 1 misdemeanor. (1997‑400, s. 5.1; 2001‑213, s. 2.)



§ 113-172. License agents.

§ 113‑172.  License agents.

(a)        The Secretary shall designate license agents for the Department. At least one license agent shall be designated for each county that contains or borders on coastal fishing waters. The Secretary may designate additional license agents in any county if the Secretary determines that additional agents are needed to provide efficient service to the public. The Division and license agents designated by the Secretary under this section shall issue licenses authorized under this Article in accordance with this Article and the rules of the Commission. The Secretary may require license agents to enter into a contract that provides for their duties and compensation, post a bond, and submit to reasonable inspections and audits. If a license agent violates any provision of this Article, the rules of the Commission, or the terms of the contract, the Secretary may initiate proceedings for the forfeiture of the license agent's bond and may summarily suspend, revoke, or refuse to renew a designation as a license agent and may impound or require the return of all licenses, moneys, record books, reports, license forms and other documents, ledgers, and materials pertinent or apparently pertinent to the license agency. The Secretary shall report evidence or misuse of State property, including license fees, by a license agent to the State Bureau of Investigation as provided by G.S. 114‑15.1.

(b)        License agents shall be compensated by adding a surcharge of one dollar ($1.00) to each license sold and retaining the surcharge. If more than one license is listed on a consolidated license form, the license agent shall be compensated as if a single license were sold. It is unlawful for a license agent to add more than the surcharge authorized by this section to the fee for each license sold. (1997‑400, s. 5.1; 1999‑209, s. 3; 2001‑213, s. 2.)



§ 113-173. Recreational Commercial Gear License.

§ 113‑173.  Recreational Commercial Gear License.

(a)        License Required.  Except as provided in subsection (j) of this section, it is unlawful for any person to take or attempt to take fish for recreational purposes by means of commercial fishing equipment or gear in coastal fishing waters without holding a RCGL. As used in this section, fish are taken for recreational purposes if the fish are not taken for the purpose of sale. The RCGL entitles the licensee to use authorized commercial gear to take fish for personal use subject to recreational possession limits. It is unlawful for any person licensed under this section or fishing under a RCGL to possess fish in excess of recreational possession limits.

(b)        Sale of Fish Prohibited.  It is unlawful for the holder of a RCGL or for a person who is exempt under subsection (j) of this section to sell fish taken under the RCGL or pursuant to the exemption.

(c)        Authorized Commercial Gear. 

(1)        The Commission shall adopt rules authorizing the use of a limited amount of commercial fishing equipment or gear for recreational fishing under a RCGL. The Commission may authorize the limited use of commercial gear on a uniform basis in all coastal fishing waters or may vary the limited use of commercial gear within specified areas of the coastal fishing waters. The Commission shall periodically evaluate and revise the authorized use of commercial gear for recreational fishing. Authorized commercial gear shall be identified by visible colored tags or other means specified by the Commission in order to distinguish between commercial gear used in a commercial operation and commercial gear used for recreational purposes.

(2)        A person who holds a RCGL may use up to 100 yards of gill net to take fish for recreational purposes. Two persons who each hold a RCGL and who are fishing from a single vessel may use up to a combined 200 yards of gill net to take fish for recreational purposes. No more than 200 yards of gill net may be used to take fish for recreational purposes from a single vessel regardless of the number of persons aboard the vessel who hold a RCGL.

(d)        Purchase; Renewal.  A RCGL may be purchased at designated offices of the Division and from a license agent authorized under G.S. 113‑172. A RCGL may be renewed by mail.

(e)        Replacement RCGL.  The provisions of G.S. 113‑168.1(h) apply to this section.

(f)         Duration; Fees.  The RCGL shall be valid for a one‑year period from the date of purchase. The fee for a RCGL for a North Carolina resident shall be thirty‑five dollars ($35.00). The fee for a RCGL for an individual who is not a North Carolina resident shall be two hundred fifty dollars ($250.00).

(g)        RCGL Available for Inspection.  It is unlawful for any person to engage in recreational fishing by means of restricted commercial gear in the State without having ready at hand for inspection a valid RCGL. A holder of a RCGL shall not refuse to exhibit the RCGL upon the request of an inspector or any other law enforcement officer authorized to enforce federal or State laws, regulations, or rules relating to marine fisheries.

(h)        Assignment and Transfer Prohibited.  A RCGL is not transferable. Except as provided in subsection (j) of this section, it is unlawful to buy, sell, lend, borrow, assign, or otherwise transfer a RCGL, or to attempt to buy, sell, lend, borrow, assign, or otherwise transfer a RCGL.

(i)         Reporting Requirements.  The holder of a RCGL shall comply with the biological data sampling and survey programs of the Commission and the Division.

(j)         Exemptions. 

(1)        A person who is under 16 years of age may take fish for recreational purposes by means of authorized commercial gear without holding a RCGL if the person is accompanied by a parent, grandparent, or guardian who holds a valid RCGL or if the person has in the person's possession a valid RCGL issued to the person's parent, grandparent, or guardian.

(2)        A person may take crabs for recreational purposes by means of one or more crab pots attached to the shore along privately owned land or to a privately owned pier without holding a RCGL provided that the crab pots are attached with the permission of the owner of the land or pier.

(3)        A person who is on a vessel may take fish for recreational purposes by means of authorized commercial gear without holding a RCGL if there is another person on the vessel who holds a valid RCGL. This exemption does not authorize the use of commercial gear in excess of that authorized for use by the person who holds the valid RCGL or, if more than one person on the vessel holds a RCGL, in excess of that authorized for use by those persons.

(4)        A person using nonmechanical means may take shellfish for personal use within the limits specified in G.S. 113‑169.2(i) without holding a RCGL.

(5)        A person may take fish for recreational purposes by means of a gig without holding a RCGL. (1997‑400, s. 5.1; 1997‑456, s. 55.7; 1998‑225, s. 4.21; 1999‑209, s. 9; 2000‑139, s. 1; 2001‑213, s. 2; 2003‑340, s. 1.2; 2004‑187, s. 4; 2005‑455, s. 1.18.)



§ 113-174. Definitions.

Article 14B.

Coastal Recreational Fishing Licenses

§ 113‑174.  Definitions.

As used in this Article:

(1)        Repealed by Session Laws 2005‑455, s. 1.2, effective January 1, 2007.

(1a)      "CRFL" means Coastal Recreational Fishing License.

(2)        "Division" means the Division of Marine Fisheries in the Department of Environment and Natural Resources.

(2a)      "For Hire Boat" means a charter boat, head boat, dive boat, or other boat hired to allow individuals to engage in recreational fishing.

(3)        "North Carolina resident" means an individual who is a resident within the meaning of G.S. 113‑130(4).

(4)        "Recreational fishing" means any activity preparatory to, during, or subsequent to the taking of any finfish, the taking of which is subject to regulation by the Marine Fisheries Commission, by any means if the purpose of the taking is to obtain finfish that are not to be sold. "Recreational fishing" does not include the taking of finfish:

a.         By a commercial fishing operation as defined in G.S. 113‑168.

b.         For scientific purposes pursuant to G.S. 113‑261.

c.         Under a RCGL issued pursuant to G.S. 113‑173.

(5)        Repealed by Session Laws 2005‑455, s. 1.2, effective January 1, 2007. (2004‑187, s. 2; 2005‑455, ss. 1.2, 1.19.)



§ 113-174.1. License required; general provisions governing licenses.

§ 113‑174.1.  License required; general provisions governing licenses.

(a)        License Required to Engage in Recreational Fishing.  It is unlawful for any individual to engage in recreational fishing in:

(1)        Coastal fishing waters that are not joint fishing waters without holding a current license issued under this Article or under Article 25A of this Chapter that authorizes the individual to engage in recreational fishing in coastal fishing waters.

(2)        Joint fishing waters without holding a current license issued under this Article or under Article 21 or Article 25A of this Chapter that authorizes the individual to engage in recreational fishing in joint fishing waters.

(a1)      Compliance With Applicable Laws.  It is unlawful for any individual to engage in recreational fishing without complying with applicable requirements of this Article and Articles 21 and 25A of this Chapter and with applicable rules adopted by the Marine Fisheries Commission and the Wildlife Resources Commission.

(a2)      Fourth of July Free Fishing Day.  The fourth day of July of each year is declared a free fishing day to promote the sport of fishing, and no license issued under this Article or Article 25A of this Chapter is required to fish in any of the public waters of the State on that day. All other laws and rules pertaining to recreational fishing apply.

(b)        Sale of Fish Prohibited.  A license issued under this Article or Article 25A of this Chapter does not authorize an individual who takes or lands any species of fish under the authority of the Marine Fisheries Commission to sell, offer for sale, barter, or exchange the fish for anything of value. Except as provided in G.S. 113‑168.4, it is unlawful for any individual who takes or lands any species of fish under the authority of the Marine Fisheries Commission by any means to sell, offer for sale, barter, or exchange these fish for anything of value.

(c)        Assignment and Transfer Prohibited.  It is unlawful to buy, sell, lend, borrow, assign, or otherwise transfer a license issued under this Article or Article 25A of this Chapter or to attempt to buy, sell, lend, borrow, assign, or otherwise transfer a license issued under this Article or Article 25A of this Chapter.

(d),       (e) Repealed by Session Laws 2005‑455, s. 1.3, effective January 1, 2007.

(f)         Cancellation of Fraudulent License; Penalties.  The Wildlife Resources Commission may cancel a license issued by the Commission under this Article or Article 25A of this Chapter if the license was issued on the basis of false information supplied by the license applicant. The Division may cancel a For Hire Blanket CRFL issued under G.S. 113‑174.3 or an Ocean Fishing Pier Blanket CRFL issued under G.S. 113‑174.4 if the license was issued on the basis of false information supplied by the license applicant. A cancelled license is void from the date of issuance. It is a Class 1 misdemeanor for an individual to knowingly do any of the following:

(1)        Engage in any activity regulated under this Article with an improper, false, or altered license.

(2)        Make any false, fraudulent, or misleading statement in applying for a license issued under this Article or Article 25A of this Chapter.

(3)        Counterfeit, alter, or falsify any application or license issued under this Article or Article 25A of this Chapter.

(g)        Reporting Requirements.  A person licensed under this Article or Article 25A of this Chapter shall comply with the biological data sampling and survey programs of the Marine Fisheries Commission and the Division.

(h)        Replacement Licenses.  Upon receipt of a proper application together with a fee of five dollars ($5.00), the Wildlife Resources Commission or the Division may issue a new license to replace one issued by the respective agency that has been lost or destroyed before its expiration. The application must be on a form of the Wildlife Resources Commission or the Division setting forth information in sufficient detail to allow ready identification of the lost or destroyed license and ascertainment of the applicant's continued entitlement to it. (2004‑187, s. 2; 2005‑455, ss. 1.3, 1.19.)



§ 113-174.2. Coastal Recreational Fishing License.

§ 113‑174.2.  Coastal Recreational Fishing License.

(a)        Repealed by Session Laws 2005‑455, s. 1.4, effective January 1, 2007.

(a1)      Authorization to Fish in Coastal and Joint Fishing Waters.  A CRFL issued under this section authorizes the licensee to engage in recreational fishing in coastal fishing waters, including joint fishing waters. A CRFL issued under this section does not authorize the licensee to fish in inland fishing waters.

(b)        Repealed by Session Laws 2005‑455, s. 1.4, effective January 1, 2007.

(c)        Types of CRFLs; Fees; Duration.  The Wildlife Resources Commission shall issue the following CRFLs:

(1)        Annual Resident CRFL.  $15.00. This license is valid for a period of one year from the date of issuance. This license shall be issued only to an individual who is a resident of the State.

(1a)      Annual Nonresident CRFL.  $30.00. This license is valid for a period of one year from the date of issuance. This license shall be issued only to an individual who is not a resident of the State.

(2)        Repealed by Session Laws 2005‑455, s. 1.4, effective January 1, 2007.

(3)        Repealed by Session Laws 2005‑455, s. 1.4, effective January 1, 2007.

(4)        Ten‑Day Resident CRFL.  $5.00. This license is valid for a period of 10 consecutive days, as indicated on the license. This license shall be issued only to an individual who is a resident of the State.

(4a)      Ten‑Day Nonresident CRFL.  $10.00. This license is valid for a period of 10 consecutive days, as indicated on the license. This license shall be issued only to an individual who is not a resident of the State.

(5)        Repealed by Session Laws 2005‑455, s. 1.4, effective January 1, 2007.

(6)        Lifetime CRFLs.  Except as provided in sub‑subdivision j. of this subdivision, CRFLs issued under this subdivision are valid for the lifetime of the licensee.

a. d.   Repealed by Session Laws 2005‑455, s. 1.4, effective January 1, 2007.

e.         Infant Lifetime CRFL.  $100.00. This license shall be issued only to an individual younger than one year of age.

f.          Youth Lifetime CRFL.  $150.00. This license shall be issued only to an individual who is one year of age or older but younger than 12 years of age.

g.         Resident Adult Lifetime CRFL.  $250.00. This license shall be issued only to an individual who is 12 years of age or older but younger than 65 years of age and who is a resident of the State.

h.         Nonresident Adult Lifetime CRFL.  $500.00. This license shall be issued only to an individual who is 12 years of age or older and who is not a resident of the State.

i.          Resident Age 65 Lifetime CRFL.  $15.00. This license shall be issued only to an individual who is 65 years of age or older and who is a resident of the State.

j.          Resident Disabled Veteran CRFL.  $10.00. This license shall be issued only to an individual who is a resident of the State and who is a fifty percent (50%) or more disabled veteran as determined by the United States Department of Veterans Affairs. This license remains valid for the lifetime of the licensee so long as the licensee remains fifty percent (50%) or more disabled.

k.         Resident Totally Disabled CRFL.  $10.00. This license shall be issued only to an individual who is a resident of the State and who is totally and permanently disabled as determined by the Social Security Administration.

(d)        Exemptions.  An individual is exempt from the license requirements of G.S. 113‑174.1(a) if the individual either:

(1)        Is under 16 years of age.

(2)        Holds any of the following licenses that were purchased prior to January 1, 2006:

a.         Infant Lifetime Sportsman License issued under G.S. 113‑270.1D(b)(1).

b.         Youth Lifetime Sportsman License issued under G.S. 113‑270.1D(b)(2).

c.         Adult Resident Lifetime Sportsman License issued under G.S. 113‑270.1D(b)(3).

d.         Nonresident Lifetime Sportsman License issued under G.S. 113‑270.1D(b)(4).

e.         Age 70 Resident Lifetime Sportsman License issued under G.S. 113‑270.1D(b)(5).

f.          Lifetime Resident Comprehensive Fishing License issued under G.S. 113‑271(d)(3).

g.         Lifetime Combination Hunting and Fishing License for Disabled Residents issued under G.S. 113‑270.1C(b)(4).

h.         Disabled Resident Sportsman License issued under G.S. 113‑270.1D(b)(6).

(3)        Holds any of the following licenses:

a.         Lifetime Fishing License for the Legally Blind issued under G.S. 113‑271(d)(7).

b.         Adult Care Home Resident Fishing License issued under G.S. 113‑271(d)(8). (2004‑187, s. 2; 2005‑455, ss. 1.4, 1.19; 2006‑79, s. 1.)



§ 113-174.3. For Hire Blanket CRFL.

§ 113‑174.3.  For Hire Blanket CRFL.

(a)        License.  A person who operates a for hire boat may purchase a For Hire Blanket CRFL issued by the Division for the for hire boat. A For Hire Blanket CRFL authorizes all individuals on the for hire boat who do not hold a license issued under this Article or Article 25A of this Chapter to engage in recreational fishing in coastal fishing waters that are not joint fishing waters. A For Hire Blanket CRFL does not authorize individuals to engage in recreational fishing in joint fishing waters or inland fishing waters. A For Hire Blanket CRFL is valid for a period of one year from the date of issuance. The fee for a For Hire Blanket CRFL is:

(1)        Two hundred fifty dollars ($250.00) for a vessel that will carry six or fewer passengers.

(2)        Three hundred fifty dollars ($350.00) for a vessel that will carry greater than six passengers.

(b)        Implementation.  Except as provided in this section and G.S. 113‑174.2(d), each individual on board a for hire boat engaged in recreational fishing, other than crew members who do not engage in recreational fishing, must hold a license issued under this Article or Article 25A of this Chapter. An owner, operator, or crew member of a for hire boat is not responsible for the licensure of a customer fishing from the boat. (2005‑455, s. 1.5; 2006‑255, s. 7; 2006‑259, s. 20.5.)



§ 113-174.4. Ocean Fishing Pier Blanket CRFL.

§ 113‑174.4.  Ocean Fishing Pier Blanket CRFL.

Ocean Fishing Pier Blanket CRFL.  A person who owns or operates an ocean fishing pier and who charges a fee to allow a person to engage in recreational fishing from the pier may purchase an Ocean Fishing Pier Blanket CRFL issued by the Division. An Ocean Fishing Pier Blanket CRFL authorizes all individuals who do not hold a license issued under this Article or Article 25A of this Chapter to engage in recreational fishing in coastal fishing waters while on the pier. This license is valid for a period of one year from the date of issuance. The fee for an Ocean Fishing Pier Blanket CRFL is four dollars ($4.00) per linear foot, to the nearest foot, that the pier extends into coastal fishing waters beyond the mean high waterline. The length of the pier shall be measured to include all extensions of the pier. (2005‑455, s. 1.5.)



§ 113-174.5. Blocks of 10 Ten-Day Coastal Recreational Fishing Licenses.

§ 113‑174.5.  Blocks of 10 Ten‑Day Coastal Recreational Fishing Licenses.

(a)        The owner of a vessel that is 23 feet or more in length and that is either documented with the United States Coast Guard or registered with the Wildlife Resources Commission pursuant to G.S. 75A‑4 may purchase a block of 10 Ten‑Day CRFLs issued by the Division. A vessel owner who wishes to obtain a block of 10 Ten‑Day CRFLs shall provide the Division with all information required by the Division, including information identifying the vessel on which the Ten‑Day CRFLs will be used. Each individual Ten‑Day CRFL shall identify the vessel for which the block of 10 Ten‑Day CRFLs is issued. An individual Ten‑Day CRFL issued as part of a block of 10 Ten‑Day CRFLs may only be used on the vessel for which it was issued. An individual Ten‑Day CRFL issued as part of a block of 10 Ten‑Day CRFLs may not be used on a for hire boat. A block of 10 Ten‑Day CRFLs shall expire two years from the date of purchase.

(b)        The fee for a block of 10 Ten‑Day CRFLs is one hundred fifty dollars ($150.00). An individual Ten‑Day CRFL issued as part of a block of 10 Ten‑Day CRFLs is valid for a period of 10 consecutive days beginning on the date that the license information is recorded as provided by subsection (c) of this section.

(c)        Prior to any recreational fishing occurring under the authority of an individual Ten‑Day CRFL issued as part of a block of 10 Ten‑Day CRFLs, the vessel owner who purchased the block of 10 Ten‑Day CRFLs shall record the date fishing activity will begin and the name, address, telephone number, and date of birth of the individual who will be fishing under the authority of the individual Ten‑Day CRFL.

(d)        A vessel owner who purchases a block of 10 Ten‑Day CRFLs shall comply with all data and information reporting requirements of the Division.

(e)        A vessel owner who fails to comply with any of the requirements governing the issuance, use, recording, or reporting of blocks of 10 Ten‑Day CRFLs will be ineligible to purchase any additional blocks of 10 Ten‑Day CRFLs for a period of two years from the date of noncompliance.  (2008‑141, s. 1.)



§ 113-175. Definitions.

Article 14C.

Marine Resources Fund and Marine Resources Endowment Fund.

§ 113‑175.  Definitions.

As used in this Article:

(1)        Repealed by Session Laws 2005‑455, s. 2.2, effective January 1, 2006.

(1a)      "Endowment Fund" means the North Carolina Marine Resources Endowment Fund.

(1b)      "Endowment investment income" means interest and other income earned from the investment of the principal of the Endowment Fund.

(1c)      "Endowment license revenues" means the net proceeds from the sale of licenses issued under G.S. 113‑174.2(c)(6) and a portion of the net proceeds from the sale of licenses issued under G.S. 113‑351(c)(3) and (4). The apportionment of the net proceeds from the sale of licenses issued under G.S. 113‑351(c)(3) and (4) shall be jointly determined by the Division of Marine Fisheries and the Wildlife Resources Commission. In the event that the Division of Marine Fisheries and the Wildlife Resources Commission cannot agree on the apportionment, the Governor is authorized to determine the apportionment.

(2)        "Marine Resources Fund" means the North Carolina Marine Resources Fund.

(3)        "Marine resources investment income" means interest earned from the investment of the principal of the Marine Resources Fund.

(4)        "Marine resources license revenues" means the net proceeds from the sale of licenses issued under Article 14B of this Chapter and a portion of the net proceeds from the sale of licenses issued under Article 25A of this Chapter, excluding endowment license revenues. The apportionment of the net proceeds from the sale of licenses issued under Article 25A of this Chapter shall be jointly determined by the Division of Marine Fisheries and the Wildlife Resources Commission. In the event that the Division of Marine Fisheries and the Wildlife Resources Commission cannot agree on the apportionment, the Governor is authorized to determine the apportionment. (2004‑187, s. 1; 2005‑455, s. 2.2.)



§ 113-175.1. North Carolina Marine Resources Fund.

§ 113‑175.1.  North Carolina Marine Resources Fund.

(a)        There is hereby established the North Carolina Marine Resources Fund as a nonreverting special revenue fund in the office of the State Treasurer. The purpose of the Marine Resources Fund is to enhance the marine resources of the State. The principal of the Marine Resources Fund shall consist of:

(1)        Marine resources license revenues.

(2)        Proceeds of any gifts, grants, and contributions to the State that are specifically designated for inclusion in the Marine Resources Fund.

(3)        Funds realized from the sale, lease, rental, or other grant of rights to real or personal property acquired or produced from funds disbursed from the Marine Resources Fund.

(4)        Federal aid project reimbursements to the extent that funds disbursed from the Marine Resources Fund originally funded the project for which the reimbursement is made.

(b)        The State Treasurer shall hold the Marine Resources Fund separate and apart from all other moneys, funds, and accounts. The State Treasurer shall invest the assets of the Marine Resources Fund in accordance with the provisions of G.S. 147‑69.2 and G.S. 147‑69.3, and all marine resources investment income shall be deposited to the credit of the Marine Resources Fund. The State Treasurer shall disburse the principal of the Marine Resources Fund and marine resources investment income only upon the written direction of both the Marine Fisheries Commission and the Wildlife Resources Commission.

(c)        The Marine Fisheries Commission and the Wildlife Resources Commission may authorize the disbursement of the principal of the Marine Resources Fund and marine resources investment income only to manage, protect, restore, develop, cultivate, conserve, and enhance the marine resources of the State. The Marine Fisheries Commission and the Wildlife Resources Commission may not authorize the disbursement of the principal of the Marine Resources Fund and marine resources investment income to establish positions without specific authorization from the General Assembly. All proposals to the Marine Fisheries Commission and the Wildlife Resources Commission for the disbursement of funds from the Marine Resources Fund shall be made by and through the Fisheries Director. Expenditure of the assets of the Marine Resources Fund shall be made through the State budget accounts of the Division of Marine Fisheries in accordance with the provisions of the Executive Budget Act. The Marine Resources Fund is subject to the oversight of the State Auditor pursuant to Article 5A of Chapter 147 of the General Statutes. (2004‑187, s. 1; 2005‑455, s. 2.3.)



§§ 113-175.2 through 113-175.4: Repealed by Session Laws 2005-455, ss. 2.4 through 2.6, effective January 1, 2006.

§§ 113‑175.2 through 113‑175.4: Repealed by Session Laws 2005‑455, ss. 2.4 through 2.6, effective January 1, 2006.



§ 113-175.5. North Carolina Marine Resources Endowment Fund.

§ 113‑175.5.  North Carolina Marine Resources Endowment Fund.

(a)        There is hereby established the North Carolina Marine Resources Endowment Fund as a nonreverting special revenue fund in the office of the State Treasurer. The purpose of the Endowment Fund is to provide the citizens and residents of the State with the opportunity to invest in the future of the marine resources of the State. The principal of the Endowment Fund shall consist of:

(1)        Endowment license revenues.

(2)        Proceeds of any gifts, grants, or contributions to the State that are specifically designated for inclusion in the Endowment Fund.

(3)        Proceeds of any gifts, grants, or contributions to the Marine Fisheries Commission or the Division of Marine Fisheries that are not specifically designated for another purpose.

(4)        Funds realized from the sale, lease, rental, or other grant of rights to real or personal property acquired or produced from endowment investment income.

(5)        Federal aid project reimbursements to the extent that endowment investment income originally funded the project for which the reimbursement is made.

(6)        Transfers to the Endowment Fund.

(7)        Any endowment investment income or marine resources license revenue that is credited to the Endowment Fund for the purpose of increasing the principal of the Endowment Fund.

(b)        The State Treasurer shall hold the Endowment Fund separate and apart from all other moneys, funds, and accounts. The State Treasurer shall invest the assets of the Endowment Fund in accordance with the provisions of G.S. 147‑69.2 and G.S. 147‑69.3. The State Treasurer shall disburse the endowment investment income only upon the written direction of both the Marine Fisheries Commission and the Wildlife Resources Commission.

(c)        Subject to the limitations set out in subsection (d) of this section, the Marine Fisheries Commission and the Wildlife Resources Commission may authorize the disbursement of endowment investment income only to manage, protect, restore, develop, cultivate, conserve, and enhance the marine resources of the State. The Marine Fisheries Commission and the Wildlife Resources Commission may not authorize the disbursement of endowment investment income to establish positions without specific authorization from the General Assembly. All proposals to the Marine Fisheries Commission and the Wildlife Resources Commission for the disbursement of funds from the Endowment Fund shall be made by and through the Fisheries Director.

(d)        The Endowment Fund is declared to constitute a special trust derived from a contractual relationship between the State and the members of the public whose investments contribute to the Endowment Fund. In recognition of this special trust, all of the following limitations are placed on disbursement of funds held in the Endowment Fund:

(1)        Any restrictions specified by the donors on the uses of income derived from gifts, grants, and voluntary contributions shall be respected but shall not be binding.

(2)        No disbursements of the endowment investment income derived from the endowment license revenues generated by the sale of Infant Lifetime CRFLs under G.S. 113‑174.2(c)(6)e., Youth Lifetime CRFLs under G.S. 113‑174.2(c)(6)f., Infant Lifetime Unified Sportsman/Coastal Recreational Fishing Licenses under G.S. 113‑351(c)(3)a., or Youth Lifetime Unified Sportsman/Coastal Recreational Fishing Licenses under G.S. 113‑351(c)(3)b. shall be made for any purpose until the respective licensees attain the age of 16 years. The State Treasurer shall periodically make an actuarial determination as to the amount of endowment investment income within the Endowment Fund that remains encumbered by the restriction of this subdivision and the amount that is free of the restriction. The Executive Director of the Wildlife Resources Commission shall provide the State Treasurer with the information necessary to make this determination.

(3)        No disbursement shall be made from the principal of the Endowment Fund except as otherwise provided by law.

(e)        Expenditure of the endowment investment income shall be made through the State budget accounts of the Division of Marine Fisheries in accordance with the provisions of the Executive Budget Act. The Endowment Fund is subject to the oversight of the State Auditor pursuant to Article 5A of Chapter 147 of the General Statutes. (2005‑455, s. 2.7.)



§ 113-175.6. Report.

§ 113‑175.6.  Report.

The Chair of the Marine Fisheries Commission and the Chair of the Wildlife Resources Commission shall jointly submit to the Joint Legislative Commission on Seafood and Aquaculture by October 1 of each year a report on the Marine Resources Fund and the Endowment Fund that shall include the source and amounts of all moneys credited to each fund and the purpose and amount of all disbursements from each fund during the prior fiscal year. (2005‑455, s. 2.7.)



§ 113-176. Reserved for future codification purposes.

§ 113‑176.  Reserved for future codification purposes.



§ 113-177. Reserved for future codification purposes.

§ 113‑177.  Reserved for future codification purposes.



§ 113-178. Reserved for future codification purposes.

§ 113‑178.  Reserved for future codification purposes.



§ 113-179. Reserved for future codification purposes.

§ 113‑179.  Reserved for future codification purposes.



§ 113-180. Reserved for future codification purposes.

§ 113‑180.  Reserved for future codification purposes.



§ 113-181. Duties and powers of Department.

Article 15.

Regulation of Coastal Fisheries.

§ 113‑181.  Duties and powers of Department.

(a)        It is the duty of the Department to administer and enforce the provisions of this Subchapter pertaining to the conservation of marine and estuarine resources. In execution of this duty, the Department may collect such statistics, market information, and research data as is necessary or useful to the promotion of sports and commercial fisheries in North Carolina and the conservation of marine and estuarine resources generally; conduct or contract for research programs or research and development programs applicable to resources generally and to methods of cultivating, harvesting, marketing, or processing fish as may be beneficial in achieving the objectives of this Subchapter; enter into reciprocal agreements with other jurisdictions with regard to the conservation of marine and estuarine resources; and regulate placement of nets and other sports or commercial fishing apparatus in coastal fishing waters with regard to navigational and recreational safety as well as from a conservation standpoint.

(b)        The Department is directed to make every reasonable effort to carry out the duties imposed in this Subchapter. (1915, c. 84, s. 5; 1917, c. 290, s. 10; C.S., s. 1883; 1953, c. 1086; 1965, c. 957, s. 2; 1973, c. 1262, s. 28; 1987, c. 827, s. 101.)



§ 113-182. Regulation of fishing and fisheries.

§ 113‑182.  Regulation of fishing and fisheries.

(a)        The Marine Fisheries Commission is authorized to authorize, license, regulate, prohibit, prescribe, or restrict all forms of marine and estuarine resources in coastal fishing waters with respect to:

(1)        Time, place, character, or dimensions of any methods or equipment that may be employed in taking fish;

(2)        Seasons for taking fish;

(3)        Size limits on and maximum quantities of fish that may be taken, possessed, bailed to another, transported, bought, sold, or given away.

(b)        The Marine Fisheries Commission is authorized to authorize, regulate, prohibit, prescribe, or restrict and the Department is authorized to license:

(1)        The opening and closing of coastal fishing waters, except as to inland game fish, whether entirely or only as to the taking of particular classes of fish, use of particular equipment, or as to other activities within the jurisdiction of the Department; and

(2)        The possession, cultivation, transportation, importation, exportation, sale, purchase, acquisition, and disposition of all marine and estuarine resources and all related equipment, implements, vessels, and conveyances as necessary to implement the work of the Department in carrying out its duties.

(3)        The possession, transportation, importation, exportation, sale, purchase, acquisition, and disposition of all fish taken in the Atlantic Ocean out to a distance of 200 miles from the State's mean low watermark, consistent with the Magnuson Fishery Conservation and Management Act, 16 U.S.C. § 1801, et seq., as amended. (1915, c. 84, s. 21; 1917, c. 290, s. 7; C.S., s. 1878; 1925, c. 168, s. 2; 1935, c. 35; 1945, c. 776; 1953, cc. 774, 1251; 1961, c. 1189, s. 1; 1963, c. 1097, s. 1; 1965, c. 957, s. 2; 1973, c. 1262, s. 28; 1995, c. 507, s. 26.5(c); 1997‑400, s. 6.6.)



§ 113-182.1. Fishery Management Plans.

§ 113‑182.1.  Fishery Management Plans.

(a)        The Department shall prepare proposed Fishery Management Plans for adoption by the Marine Fisheries Commission for all commercially or recreationally significant species or fisheries that comprise State marine or estuarine resources. Proposed Fishery Management Plans shall be developed in accordance with the Priority List, Schedule, and guidance criteria established by the Marine Fisheries Commission under G.S. 143B‑289.52.

(b)        The goal of the plans shall be to ensure the long‑term viability of the State's commercially and recreationally significant species or fisheries. Each plan shall be designed to reflect fishing practices so that one plan may apply to a specific fishery, while other plans may be based on gear or geographic areas. Each plan shall:

(1)        Contain necessary information pertaining to the fishery or fisheries, including management goals and objectives, status of relevant fish stocks, stock assessments for multiyear species, fishery habitat and water quality considerations consistent with Coastal Habitat Protection Plans adopted pursuant to G.S. 143B‑279.8, social and economic impact of the fishery to the State, and user conflicts.

(2)        Recommend management actions pertaining to the fishery or fisheries.

(3)        Include conservation and management measures that will provide the greatest overall benefit to the State, particularly with respect to food production, recreational opportunities, and the protection of marine ecosystems, and that will produce a sustainable harvest.

(4)        Specify a time period, not to exceed 10 years from the date of the adoption of the plan, for ending overfishing and achieving a sustainable harvest. This subdivision shall only apply to a plan for a fishery that is overfished. This subdivision shall not apply to a plan for a fishery where the biology of the fish or environmental conditions make ending overfishing and achieving a sustainable harvest within 10 years impracticable.

(c)        To assist in the development of each Fishery Management Plan, the Chair of the Marine Fisheries Commission shall appoint a fishery management plan advisory committee. Each fishery management plan advisory committee shall be composed of commercial fishermen, recreational fishermen, and scientists, all with expertise in the fishery for which the Fishery Management Plan is being developed.

(c1)      The Department shall consult with the regional advisory committees established pursuant to G.S. 143B‑289.57(e) regarding the preparation of each Fishery Management Plan. Before submission of a plan for review by the Joint Legislative Commission on Seafood and Aquaculture, the Department shall review any comment or recommendation regarding the plan that a regional advisory committee submits to the Department within the time limits established in the Schedule for the development and adoption of Fishery Management Plans established by G.S. 143B‑289.52. The Commission shall consult with the regional advisory committees regarding the development of any temporary management measure that the Commission determines to be necessary to ensure the viability of the species or fishery while the plan is being developed and regarding the development of any management measure to implement the plan. Before the Commission adopts a temporary management measure or a management measure to implement a plan, the Commission shall review any comment or recommendation regarding the management measure that a regional advisory committee submits to the Commission.

(d)        Each Fishery Management Plan shall be reviewed at least once every five years. The Marine Fisheries Commission may revise the Priority List and guidance criteria whenever it determines that a revision of the Priority List or guidance criteria will facilitate or improve the development of Fishery Management Plans or is necessary to restore, conserve, or protect the marine and estuarine resources of the State. The Marine Fisheries Commission may not revise the Schedule for the development of a Fishery Management Plan, once adopted, without the approval of the Secretary of Environment and Natural Resources.

(e)        The Secretary of Environment and Natural Resources shall monitor progress in the development and adoption of Fishery Management Plans in relation to the Schedule for development and adoption of the plans established by the Marine Fisheries Commission. The Secretary of Environment and Natural Resources shall report to the Joint Legislative Commission on Seafood and Aquaculture on progress in developing and implementing the Fishery Management Plans on or before 1 September of each year. The Secretary of Environment and Natural Resources shall report to the Joint Legislative Commission on Seafood and Aquaculture within 30 days of the completion or substantial revision of each proposed Fishery Management Plan. The Joint Legislative Commission on Seafood and Aquaculture shall review each proposed Fishery Management Plan within 30 days of the date the proposed Plan is submitted by the Secretary. The Joint Legislative Commission on Seafood and Aquaculture may submit comments and recommendations on the proposed Plan to the Secretary within 30 days of the date the proposed Plan is submitted by the Secretary.

(f)         The Marine Fisheries Commission shall adopt rules to implement Fishery Management Plans in accordance with Chapter 150B of the General Statutes.

(g)        To achieve sustainable harvest under a Fishery Management Plan, the Marine Fisheries Commission may include in the Plan a recommendation that the General Assembly limit the number of fishermen authorized to participate in the fishery. The Commission may recommend that the General Assembly limit participation in a fishery only if the Commission determines that sustainable harvest cannot otherwise be achieved. In determining whether to recommend that the General Assembly limit participation in a fishery, the Commission shall consider all of the following factors:

(1)        Current participation in and dependence on the fishery.

(2)        Past fishing practices in the fishery.

(3)        Economics of the fishery.

(4)        Capability of fishing vessels used in the fishery to engage in other fisheries.

(5)        Cultural and social factors relevant to the fishery and any affected fishing communities.

(6)        Capacity of the fishery to support biological parameters.

(7)        Equitable resolution of competing social and economic interests.

(8)        Any other relevant considerations. (1997‑400, s. 3.4; 1997‑443, s. 11A.119(b); 1998‑212, s. 14.3; 1998‑225, s. 2.1; 2001‑213, s. 1; 2001‑452, s. 2.1; 2004‑160, ss. 3, 4; 2007‑495, ss. 6, 7.)



§ 113-183. Unlawful possession, transportation and sale of fish.

§ 113‑183.  Unlawful possession, transportation and sale of fish.

(a)        It is unlawful to possess, transport, offer to transport, sell, offer to sell, receive, buy, or attempt to buy any fish regulated by the Department with knowledge or reason to believe that such fish are illicit.

(b)        Fish are illicit when taken, possessed, or dealt with unlawfully, or when there has occurred at any time with respect to such fish a substantial failure of compliance with the applicable provisions of this Subchapter or of rules made under the authority of this Subchapter. (1961, c. 1189, s. 2; 1965, c. 957, s. 2; 1987, c. 827, s. 98.)



§ 113-184. Possession and transportation of prohibited oyster equipment.

§ 113‑184.  Possession and transportation of prohibited oyster equipment.

(a)        It is unlawful to carry aboard any vessel subject to licensing requirements under Article 14A under way or at anchor in coastal fishing waters during the regular closed oyster season any scoops, scrapes, dredges, or winders such as are usually or can be used for taking oysters. Provided that when such vessels are engaged in lawfully permitted oyster harvesting operations on any privately held shellfish bottom lease under G.S. 113‑202 or G.S. 113‑205, the vessel shall be exempt from this requirement.

(b)        If any vessel has recently been under way or at anchor in coastal fishing waters engaged in activity similar in manner to that in which oysters are taken with scoops, scrapes, or dredges and at a time or place in which the taking of oysters is prohibited, the presence on board of the vessel of wet oysters or scoops, scrapes, dredges, lines, or deck wet, indicating the taking of oysters, constitutes prima facie evidence that the vessel was engaged in taking oysters unlawfully with scoops, scrapes, or dredges at the time or place prohibited.

(c)        Repealed by Session Laws 1991, c. 86, s. 1. (1903, c. 516, ss. 13‑15, 28; Rev., ss. 2385, 2397; C.S., s. 1926; 1963, c. 452; 1965, c. 957, s. 2; 1991, c. 86, s. 1; 1991 (Reg. Sess., 1992), c. 788, s. 1; 1998‑225, s. 3.3.)



§ 113-185. Fishing near ocean piers; trash or scrap fishing.

§ 113‑185.  Fishing near ocean piers; trash or scrap fishing.

(a)        It is unlawful to fish in the ocean from vessels or with a net within 750 feet of an ocean pier licensed in accordance with G.S. 113‑169.4. The prohibition shall be effective when:

(1)        Buoys or beach markers, placed at the owner's expense in accordance with the rules adopted by the Marine Fisheries Commission, indicate clearly to fishermen in vessels and on the beach the requisite distance of 750 feet from the pier, and

(2)        The public is allowed to fish from the pier for a reasonable fee.

The prohibition shall not apply to littoral proprietors whose property is within 750 feet of a duly licensed ocean pier.

(b)        It is unlawful to engage in any fishing operations known as trash fishing or scrap fishing. "Trash fishing" or "scrap fishing" consists of taking the young of edible fish before they are of sufficient size to be of value as individual food fish:

(1)        For commercial disposition as bait; or

(2)        For sale to any dehydrating or nonfood processing plant; or

(3)        For sale or commercial disposition in any manner.

The Marine Fisheries Commission may by rule authorize the disposition of the young of edible fish taken in connection with the legitimate commercial fishing operations, provided that the quantity of such fish that may be disposed of is sufficiently limited, or the taking and disposition is otherwise so regulated, as to discourage any practice of trash or scrap fishing for its own sake. (1965, c. 957, s. 2; 1973, c. 1262, ss. 28, 86; 1985, c. 452, ss. 1‑4; 1987, c. 641, s. 5; c. 827, s. 98; 1991, c. 86, s. 2; 1998‑225, s. 3.4.)



§ 113-186. Measures for fish scrap and oil.

§ 113‑186.  Measures for fish scrap and oil.

All persons buying or selling menhaden for the purpose of manufacturing fish scrap and oil within the State must buy or sell according to the measure prescribed in this section: 22,000 cubic inches for every 1,000 fish. Each day of failure to use the prescribed measure constitutes a separate offense. (1911, c. 101; C.S., s. 1963;  1965, c. 957, s. 2.)



§ 113-187. Penalties for violations of Subchapter and rules.

§ 113‑187.  Penalties for violations of Subchapter and rules.

(a)        Any person who participates in a commercial fishing operation conducted in violation of any provision of this Subchapter and its implementing rules or in an operation in connection with which any vessel is used in violation of any provision of this Subchapter and its implementing rules is guilty of a Class A1 misdemeanor.

(b)        Any owner of a vessel who knowingly permits it to be used in violation of any provision of this Subchapter and its implementing rules is guilty of a Class A1 misdemeanor.

(c)        Any person in charge of a commercial fishing operation conducted in violation of any provision of this Subchapter and its implementing rules or in charge of any vessel used in violation of any provision of this Subchapter and its implementing rules is guilty of a Class A1 misdemeanor.

(d)        Any person in charge of a commercial fishing operation conducted in violation of the following provisions of this Subchapter or the following rules of the Marine Fisheries Commission; and any person in charge of any vessel used in violation of the following provisions of the Subchapter or the following rules, shall be guilty of a Class A1 misdemeanor. The violations of the statute or the rules for which the penalty is mandatory are:

(1)        Taking or attempting to take, possess, sell, or offer for sale any oysters, mussels, or clams taken from areas closed by statute, rule, or proclamation because of suspected pollution.

(2)        Taking or attempting to take or have in possession aboard a vessel, shrimp taken by the use of a trawl net, in areas not opened to shrimping, pulled by a vessel not showing lights required by G.S. 75A‑6 after sunset and before sunrise.

(3)        Using a trawl net in any coastal fishing waters closed by proclamation or rule to trawl nets.

(4)        Violating the provisions of a special permit or gear license issued by the Department.

(5)        Using or attempting to use any trawl net, long haul seine, swipe net, mechanical methods for oyster or clam harvest or dredge in designated primary nursery areas. (1965, c. 957, s. 2; 1973, c. 1102; c. 1262, ss. 28, 86; 1977, c. 771, s. 4; 1979, c. 388, s. 5; 1987, c. 641, s. 6; c. 827, s. 98; 1989, c. 275, s. 2; 1993, c. 539, s. 839; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑400, s. 4.1.)



§ 113-188. Additional restrictions authorized.

§ 113‑188.  Additional restrictions authorized.

The setting out of particular offenses or requirements with regard to specific species of fish or with regard to certain types of equipment does not affect the authority of the Marine Fisheries Commission to make similar additional restrictions not in conflict with the provisions of this Article under authority granted in this Chapter. (1965, c. 957, s. 2; 1973, c. 1262, s. 28; 1987, c. 827, s. 102.)



§ 113-189. Protection of sea turtles and porpoises.

§ 113‑189.  Protection of sea turtles and porpoises.

(a)        It is unlawful to willfully take, disturb or destroy any sea turtles including green, hawksbill, loggerhead, Kemp's ridley and leatherback turtles, or their nests or eggs.

(b)        It shall be unlawful willfully to harm or destroy porpoises. (1967, cc. 198, 1225; 1981, c. 873; 1991, c. 86, s. 3.)



§ 113-190: Recodified as § 113-200 by Session Laws 1997-400, s. 6.7.

§ 113‑190:  Recodified as § 113‑200 by Session Laws 1997‑400, s.  6.7.



§ 113-191. Unlawful sale or purchase of fish; criminal and civil penalties.

§ 113‑191.  Unlawful sale or purchase of fish; criminal and civil penalties.

(a)        Any person who sells fish in violation of G.S. 113‑168.4 or a rule of the Marine Fisheries Commission to implement that section is guilty of a Class A1 misdemeanor.

(b)        Any person who purchases fish in violation of G.S. 113‑169.3 or a rule of the Marine Fisheries Commission to implement that section is guilty of a Class A1 misdemeanor.

(c)        A civil penalty of not more than ten thousand dollars ($10,000) may be assessed by the Secretary against any person who sells fish in violation of G.S. 113‑168.4 or purchases fish in violation of G.S. 113‑169.3.

(d)        In determining the amount of the penalty, the Secretary shall consider the factors set out in G.S. 143B‑289.53(b). The procedures set out in G.S. 143B‑289.53 shall apply to civil penalty assessments that are presented to the Commission for final agency decision.

(e)        The Secretary shall notify any person assessed a civil penalty of the assessment and the specific reasons therefor by registered or certified mail or by any means authorized by G.S. 1A‑1, Rule 4. Contested case petitions shall be filed pursuant to G.S. 150B‑23 within 30 days of receipt of the notice of assessment.

(f)         Requests for remission of civil penalties shall be filed with the Secretary. Remission requests shall not be considered unless filed within 30 days of receipt of the notice of assessment. Remission requests must be accompanied by a waiver of the right to a contested case hearing pursuant to Chapter 150B of the General Statutes and a stipulation of the facts on which the assessment was based. Consistent with the limitations in G.S. 143B‑289.53(c), remission requests may be resolved by the Secretary and the violator. If the Secretary and the violator are unable to resolve the request, the Secretary shall deliver remission requests and his recommended action to the Committee on Civil Penalty Remissions of the Marine Fisheries Commission appointed pursuant to G.S. 143B‑289.53(c).

(g)        If any civil penalty has not been paid within 30 days after notice of assessment has been served on the violator, the Secretary shall request the Attorney General to institute a civil action in the superior court of any county in which the violator resides or has his or its principal place of business to recover the amount of the assessment, unless the violator contests the assessment as provided in subsection (e) of this section, or requests remission of the assessment in whole or in part as provided in subsection (f) of this section. If any civil penalty has not been paid within 30 days after the final agency decision or court order has been served on the violator, the Secretary shall request the Attorney General to institute a civil action in the superior court of any county in which the violator resides or has his or its principal place of business to recover the amount of the assessment. Civil actions must be filed within three years of the date the final agency decision or court order was served on the violator. (1997‑400, ss. 4.2, 4.5; 1998‑225, ss. 3.5, 3.6.)



§§ 113-192 through 113-199. Reserved for future codification purposes.

§§ 113‑192 through 113‑199.  Reserved for future codification purposes.



§ 113-200. Fishery Resource Grant Program.

§ 113‑200.  Fishery Resource Grant Program.

(a)        Creation.  There is created within the Sea Grant College Program at The University of North Carolina, the Fishery Resource Grant Program. The purpose of the program is to work within priorities established by the Grants Committee to protect and enhance the State's coastal fishery resources through individual grants in the following areas:

(1)        New fisheries equipment or gear.

(2)        Environmental pilot studies, including water quality and fisheries habitat.

(3)        Aquaculture or mariculture of marine dependent species.

(4)        Seafood technology.

(b)        Definition; Annual Establishment of Priorities.  For purposes of this section, the term "fishing related industry" means any of the following: (i) commercial fishing; (ii) recreational fishing; (iii) aquaculture; (iv) mariculture; and (v) handling of seafood products, including seafood dealing and seafood processing. The Grants Committee shall, in cooperation with persons involved in fishing related industries, the Division of Marine Fisheries, and the Sea Grant College Program, establish funding priorities effective July 1 of each year for the grant program. In adopting priorities, the Grants Committee is exempt from Article 2A of Chapter 150B of the General Statutes. The Grants Committee shall provide public notice of its proposed priorities at least 30 days before the Grants Committee meeting prior to a final determination of its priorities for the fiscal year.

(c)        Procedure to Solicit Proposals.  Following the establishment of priorities by the Grants Committee, the Sea Grant College Program shall hold workshops within the northern, southern, central, and Pamlico coastal regions to solicit applications and to assist persons involved in fishing related industries in writing proposals. The Sea Grant College Program shall encourage preproposal conferences among persons involved in fishing related industries and those with technical or research backgrounds to work as partners in developing and writing the proposals and in writing reports of final results. If the grants approved by the Grants Committee do not utilize all available funds, the Sea Grant College Program may advertise and solicit additional applications during the applicable fiscal year.

(d)        Application for Grant Program.  An applicant may apply for grant funds to the Sea Grant College Program. For purposes of this subsection, every proposal shall include substantial involvement of residents of North Carolina who are actively involved in a fishing related industry. A proposal generated by a person not involved in a fishing related industry may be eligible for funding only if the proposal includes written endorsements supporting the project from persons or organizations representing fishing related industries. An application shall include:

(1)        Name and address of the primary applicant.

(2)        List of marine fishing licenses issued under Chapter 113 of the General Statutes to the applicant by the State of North Carolina.

(3)        A description of the project.

(4)        A detailed statement of the projected costs of the project including the cost to plan and design the project.

(5)        An explanation of how the project will enhance the fishery resource.

(6)        List of names and addresses of any other persons who will participate in the project.

(7)        Any other information necessary to make a recommendation on the application.

(e)        Review Process.  The Sea Grant College Program shall conduct an anonymous peer review of all applications for fisheries grants. At least one of the peer reviewers shall be a person involved in a fishing related industry. An application is confidential and is not a public record under G.S. 132‑1 until after the closing date for submission of applications. Following the review of all proposals, the Sea Grant College Program shall rank proposals in order of priority and shall present the recommendations to the Grants Committee. The Sea Grant College Program may adopt criteria to rank proposals. In adopting criteria, the Sea Grant College Program is exempt from Article 2A of Chapter 150B of the General Statutes. Criteria adopted pursuant to this subsection are public records within the meaning of G.S. 132‑1.

(e1)      Grants Committee.  The Grants Committee shall consist of eleven members as follows:

(1)        Three employees of the Sea Grant College Program, appointed by the Director of the Sea Grant College Program.

(2)        Two employees of the Division of Marine Fisheries, appointed by the Fisheries Director.

(3)        Two members of the Marine Fisheries Commission, appointed by the Chair of the Marine Fisheries Commission.

(4)        One member of the Northeast Regional Advisory Committee established pursuant to G.S. 143B‑289.57(e), appointed by the Northeast Regional Advisory Committee.

(5)        One member of the Central Regional Advisory Committee established pursuant to G.S. 143B‑289.57(e), appointed by the Central Regional Advisory Committee.

(6)        One member of the Southeast Regional Advisory Committee established pursuant to G.S. 143B‑289.57(e), appointed by the Southeast Regional Advisory Committee.

(7)        One member of the Inland Regional Advisory Committee established pursuant to G.S. 143B‑289.57(e), appointed by the Inland Regional Advisory Committee.

(f)         Award Process.  The Grants Committee shall evaluate all grant proposals and the results of the peer review and ranking conducted pursuant to subsection (e) of this section. On the basis of this evaluation, the Grants Committee shall determine the amount of funding, if any, to be awarded to each grant applicant. To the extent practicable, the Grants Committee shall distribute grant funding among the northern, southern, central, and Pamlico coastal regions. Proposals for projects that include involvement of persons involved in a fishing related industry shall be accorded a priority in funding by the Grants Committee. Following approval by the Grants Committee, the Sea Grant College Program shall award the grants.

(g)        Restrictions on Grants.  No member of the Grants Committee may benefit financially from a grant. If a grant recipient from a prior year has failed to perform a grant project to the satisfaction of the Sea Grant College Program or the Grants Committee, the Grants Committee may decline to fund any new application involving the principal applicant.

(h)        Grant Reports and Funding.  Grant recipients shall provide quarterly progress reports to the Sea Grant College Program and shall submit invoices for expenditures for each quarter. Twenty‑five percent (25%) of the total grant award shall be held until the grant recipient has completed the project and submitted a final written report. The remainder of the grant award shall be distributed upon approval of each quarterly report and upon verification of the expenditures.

(i)         Report on Grant Program.  The Sea Grant College Program shall report on the Fishery Resource Grant Program to the Marine Fisheries Commission and the Joint Legislative Commission on Seafood and Aquaculture no later than January 1 of each year. (1995 (Reg. Sess., 1996), c. 633, s. 2; 1997‑400, s. 6.7; 1999‑162, s. 1.)



§ 113-201. Legislative findings and declaration of policy; authority of Marine Fisheries Commission.

Article 16.

Cultivation of Shellfish.

§ 113‑201.  Legislative findings and declaration of policy; authority of Marine Fisheries Commission.

(a)        The General Assembly finds that shellfish cultivation provides increased seafood production and long‑term economic and employment opportunities. The General Assembly also finds that shellfish cultivation provides increased ecological benefits to the estuarine environment by promoting natural water filtration and increased fishery habitats. The General Assembly declares that it is the policy of the State to encourage the development of private, commercial shellfish cultivation in ways that are compatible with other public uses of marine and estuarine resources such as navigation, fishing, and recreation.

(b)        The Marine Fisheries Commission is empowered to make rules and take all steps necessary to develop and improve the cultivation, harvesting, and marketing of shellfish in North Carolina both from public grounds and private beds. In order to assure the public that some waters will remain open and free from shellfish cultivation activities, the Marine Fisheries Commission may limit the number of acres in any area that may be granted as shellfish cultivation leases.

(c)        The Marine Fisheries Commission shall adopt rules to establish training requirements for persons applying for new shellfish cultivation leases and for persons acquiring shellfish cultivation leases by lawful transfer. These training requirements shall be designed to encourage the productive use of shellfish cultivation leases. Training requirements established pursuant to this subsection shall not apply to either:

(1)        An applicant who applies for a new shellfish cultivation lease if, at the time of the application, the applicant holds one or more shellfish cultivation leases and all of the leases meet the shellfish production requirements established by the Marine Fisheries Commission.

(2)        A person who receives a shellfish cultivation lease by lawful transfer if, at the time of the transfer, the person holds one or more shellfish cultivation leases and all of the leases meet the shellfish production requirements established by the Marine Fisheries Commission.  (1921, c. 132, s. 1; C.S., s. 1959(a); 1965, c. 957, s. 2; 1973, c. 1262, s. 28; 1983, c. 621, s. 2; 1987, c. 827, s. 98; 2004‑150, s. 1; 2009‑433, s. 3.)



§ 113-201.1. Definitions.

§ 113‑201.1.  Definitions.

As used in this Article:

(1)        "Natural shellfish bed" means an area of public bottom where oysters, clams, scallops, mussels or other shellfish are found to be growing in sufficient quantities to be valuable to the public.

(2)        "Riparian owner" means the holder(s) of the fee title to land that is bordered by waters of an arm of the sea or any other navigable body of water.

(3)        "Shellfish" means oysters, clams, scallops, mussels or any other species of mollusks that the Marine Fisheries Commission determines suitable for cultivation, harvesting, and marketing from public grounds and private beds.

(4)        "Single family unit" means the husband and wife and any unemancipated children in the household.

(5)        "Water column" means the vertical extent of water, including the surface thereof, above a designated area of submerged bottom land. (1983, c. 621, s. 3; 1987, c. 641, s. 15.)



§ 113-202. New and renewal leases for shellfish cultivation; termination of leases issued prior to January 1, 1966.

§ 113‑202.  New and renewal leases for shellfish cultivation; termination of leases issued prior to January 1, 1966.

(a)        To increase the use of suitable areas underlying coastal fishing waters for the production of shellfish, the Secretary may grant shellfish cultivation leases to persons who reside in North Carolina under the terms of this section when the Secretary determines, in accordance with his duty to conserve the marine and estuarine resources of the State, that the public interest will benefit from issuance of the lease. Suitable areas for the production of shellfish shall meet the following minimum standards:

(1)        The area leased must be suitable for the cultivation and harvesting of shellfish in commercial quantities.

(2)        The area leased must not contain a natural shellfish bed.

(3)        Cultivation of shellfish in the leased area will be compatible with lawful utilization by the public of other marine and estuarine resources. Other public uses which may be considered include, but are not limited to, navigation, fishing and recreation.

(4)        Cultivation of shellfish in the leased area will not impinge upon the rights of riparian owners.

(5)        The area leased must not include an area designated for inclusion in the Department's Shellfish Management Program.

(6)        The area leased must not include an area which the State Health Director has recommended be closed to shellfish harvest by reason of pollution.

(b)        The Secretary may delete any part of an area proposed for lease or may condition a lease to protect the public interest with respect to the factors enumerated in subsection (a) of this section. The Secretary may not grant a new lease in an area heavily used for recreational purposes.

(c)        No person, including a corporate entity, or single family unit may acquire and hold by lease, lease renewal, or purchase more than 50 acres of public bottoms under shellfish cultivation leases. For purposes of this subsection, the number of acres of leases held by a person includes acres held by a corporation in which the person holds an interest. The Marine Fisheries Commission may adopt rules to require the submission of information necessary to ensure compliance with this subsection.

(d)        Any person desiring to apply for a lease must make written application to the Secretary on forms prepared by the Department containing such information as deemed necessary to determine the desirability of granting or not granting the lease requested. Except in the case of renewal leases, the application must be accompanied by a map or diagram made at the expense of the applicant, showing the area proposed to be leased.

(d1)      The map or diagram must conform to standards prescribed by the Secretary concerning accuracy of map or diagram and the amount of detail that must be shown. If on the basis of the application information and map or diagram the Secretary deems that granting the lease would benefit the shellfish culture of North Carolina, the Secretary, in the case of initial lease applications, must order an investigation of the bottom proposed to be leased. The investigation is to be made by the Secretary or his authorized agent to determine whether the area proposed to be leased is consistent with the standards in subsection (a) of this section and any other applicable standards under this Article and the rules of the Marine Fisheries Commission. In the event the Secretary finds the application inconsistent with the applicable standards, the Secretary shall deny the application or propose that a conditional lease be issued that is consistent with the applicable standards. In the event the Secretary authorizes amendment of the application, the applicant must furnish a new map or diagram meeting requisite standards showing the area proposed to be leased under the amended application. At the time of making application for an initial lease, the applicant must pay a filing fee of two hundred dollars ($200.00).

(e)        The area of bottom applied for in the case of an initial lease or amended initial lease must be as compact as possible, taking into consideration the shape of the body of water, the consistency of the bottom, and the desirability of separating the boundaries of a leasehold by a sufficient distance from any known natural shellfish bed to prevent the likelihood of disputes arising between the leaseholder and members of the public taking shellfish from the natural bed.

(f)         Within a reasonable time after receipt of an application that complies with subsection (d), the Secretary shall notify the applicant of the intended action on the lease application. If the intended action is approval of the application as submitted or approval with a modification to which the applicant agrees, the Secretary shall conduct a public hearing in the county where the proposed leasehold lies. The Secretary must publish at least two notices of the intention to lease in a newspaper of general circulation in the county in which the proposed leasehold lies. The first publication must precede the public hearing by more than 20 days; the second publication must follow the first by seven to 11 days. The notice of intention to lease must contain a sufficient description of the area of the proposed leasehold that its boundaries may be established with reasonable ease and certainty and must also contain the date, hour and place of the hearing.

(g)        After consideration of the public comment received and any additional investigations the Secretary orders to evaluate the comments, the Secretary shall notify the applicant in person or by certified or registered mail of the decision on the lease application. The Secretary shall also notify persons who submitted comments at the public hearing and requested notice of the lease decision. An applicant who is dissatisfied with the Secretary's decision or another person aggrieved by the decision may commence a contested case by filing a petition under G.S. 150B‑23 within 20 days after receiving notice of the Secretary's decision. In the event the Secretary's decision is a modification to which the applicant agrees, the lease applicant must furnish an amended map or diagram before the lease can be issued by the Secretary. The Secretary shall make the final agency decision in a contested case.

(h)        Repealed by Session Laws 1993, c. 466, s. 1.

(i)         After a lease application is approved by the Secretary, the applicant shall submit to the Secretary a survey of the area approved for leasing and define the bounds of the area approved for leasing with markers in accordance with the rules of the Commission. The survey shall conform to standards prescribed by the Secretary concerning accuracy of survey and the amount of detail to be shown. When an acceptable survey is submitted, the boundaries are marked and all fees and rents due in advance are paid, the Secretary shall execute the lease on forms approved by the Attorney General. The Secretary is authorized, with the approval of the lessee, to amend an existing lease by reducing the area under lease or by combining contiguous leases without increasing the total area leased.

(j)         Initial leases begin upon the issuance of the lease by the Secretary and expire at noon on the first day of July following the fifth anniversary of the granting of the lease. Renewal leases are issued for a period of five years from the time of expiration of the previous lease. At the time of making application for renewal of a lease, the applicant must pay a filing fee of one hundred dollars ($100.00). The rental for initial leases is one dollar ($1.00) per acre for all leases entered into before July 1, 1965, and for all other leases until noon on the first day of July following the first anniversary of the lease. Thereafter, for initial leases entered into after July 1, 1965, and from the beginning for renewals of leases entered into after that date, the rental is ten dollars ($10.00) per acre per year. Rental must be paid annually in advance prior to the first day of April each year. Upon initial granting of a lease, the pro rata amount for the portion of the year left until the first day of July must be paid in advance at the rate of one dollar ($1.00) per acre per year; then, on or before the first day of April next, the lessee must pay the rental for the next full year.

(k)        Except as restricted by this Subchapter, leaseholds granted under this section are to be treated as if they were real property and are subject to all laws relating to taxation, sale, devise, inheritance, gift, seizure and sale under execution or other legal process, and the like. Leases properly acknowledged and probated are eligible for recordation in the same manner as instruments conveying an estate in real property. Within 30 days after transfer of beneficial ownership of all or any portion of or interest in a leasehold to another, the new owner must notify the Secretary of such fact. Such transfer is not valid until notice is furnished the Secretary. In the event such transferee is a nonresident, the Secretary must initiate proceedings to terminate the lease.

(l)         Upon receipt of notice by the Secretary of any of the following occurrences, he must commence action to terminate the leasehold:

(1)        Failure to pay the annual rent in advance.

(2)        Failure to file information required by the Secretary upon annual remittance of rental or filing false information on the form required to accompany the annual remittance of rental.

(3)        Failure by new owner to report a transfer of beneficial ownership of all or any portion of or interest in the leasehold.

(4)        Failure to mark the boundaries in the leasehold and to keep them marked as required in the rules of the Marine Fisheries Commission.

(5)        Failure to utilize the leasehold on a continuing basis for the commercial production of shellfish.

(6)        Transfer of all or part of the beneficial ownership of a leasehold to a nonresident.

(7)        Substantial breach of compliance with the provisions of this Article or of rules of the Marine Fisheries Commission governing use of the leasehold.

(8)        Failure to comply with the training requirements established by the Marine Fisheries Commission pursuant to G.S. 113‑201(c).

(l1)       The Marine Fisheries Commission is authorized to make rules defining commercial production of shellfish, based upon the productive potential of particular areas climatic or biological conditions at particular areas or particular times, availability of seed shellfish, availability for purchase by lessees of shells or other material to which oyster spat may attach, and the like. Commercial production may be defined in terms of planting effort made as well as in terms of quantities of shellfish harvested. Provided, however, that if a lessee has made a diligent effort to effectively and efficiently manage his lease according to accepted standards and practices in such management, and because of reasons beyond his control, such as acts of God, such lessee has not and cannot meet the requirements set out by the Marine Fisheries Commission under the provisions of this subsection, his leasehold shall not be terminated under subdivision (5) of subsection (l) of this section.

(m)       In the event the leaseholder takes steps within 30 days to remedy the situation upon which the notice of intention to terminate was based and the Secretary is satisfied that continuation of the lease is in the best interests of the shellfish culture of the State, the Secretary may discontinue termination procedures. Where there is no discontinuance of termination procedures, the leaseholder may initiate a contested case by filing a petition under G.S. 150B‑23 within 30 days of receipt of notice of intention to terminate. The Secretary shall make the final agency decision of all lease terminations. Where the leaseholder does not initiate a contested case, or the Secretary's final decision upholds termination, the Secretary must send a final letter of termination to the leaseholder. The final letter of termination may not be mailed sooner than 30 days after receipt by the leaseholder of the Secretary's notice of intention to terminate, or of the Secretary's final agency decision, as appropriate. The lease is terminated effective at midnight on the day the final notice of termination is served on the leaseholder. The final notice of termination may not be issued pending hearing of a contested case initiated by the leaseholder.

Service of any notice required in this subsection may be accomplished by certified mail, return receipt requested; personal service by any law‑enforcement officer; or upon the failure of these two methods, publication. Service by publication shall be accomplished by publishing such notices in a newspaper of general circulation within the county where the lease is located for at least once a week for three successive weeks. The format for notice by publication shall be approved by the Attorney General.

(n)        Upon final termination of any leasehold, the bottom in question is thrown open to the public for use in accordance with laws and rules governing use of public grounds generally. Within 30 days of final termination of the leasehold, the former leaseholder shall remove all abandoned markers denominating the area of the leasehold as a private bottom. The State may, after 10 days' notice to the owner of the abandoned markers thereof, remove the abandoned structure and have the area cleaned up. The cost of such removal and cleanup shall be payable by the owner of the abandoned markers and the State may bring suit to recover the costs thereof.

(o)        Every year between January 1 and February 15 the Secretary must mail to all leaseholders a notice of the annual rental due and include forms designed by him for determining the amount of shellfish or shells planted on the leasehold during the preceding calendar year, and the amount of harvest gathered. Such forms may contain other pertinent questions relating to the utilization of the leasehold in the best interests of the shellfish culture of the State, and must be executed and returned by the leaseholder with the payment of his rental. Any leaseholder or his agent executing such forms for him who knowingly makes a false statement on such forms is guilty of a Class 1 misdemeanor.

(p)        All leases and renewal leases granted after the effective date of this Article are made subject to this Article and to reasonable amendment of governing statutes, rules of the Marine Fisheries Commission, and requirements imposed by the Secretary or his agents in regulating the use of the leasehold or in processing applications of rentals. This includes such statutory increase in rentals as may be necessitated by changing conditions and refusal to renew lease after expiration, in the discretion of the Secretary. No increase in rentals, however, may be given retroactive effect.

The General Assembly declares it to be contrary to public policy to the oyster and clam bottoms which were leased prior to January 1, 1966, and which are not being used to produce oysters and clams in commercial quantities to continue to be held by private individuals, thus depriving the public of a resource which belongs to all the people of the State. Therefore, when the Secretary determines, after due notice to the lessee, and after opportunity for the lessee to be heard, that oysters or clams are not being produced in commercial quantities, due to the lessee's failure to make diligent effort to produce oysters and clams in commercial quantities, the Secretary may decline to renew, at the end of the current term, any oyster or clam bottom lease which was executed prior to January 1, 1966. The lessee may appeal the denial of the Secretary to renew the lease by initiating a contested case pursuant to G.S. 150B‑23. In such contested cases, the burden of proof, by the greater weight of the evidence, shall be on the lessee.

(q)        Repealed by Session Laws 1983, c. 621, s. 16.  (1893, c. 287, s. 1; Rev., s. 2371; 1909, c. 871, ss. 1‑9; 1919, c. 333, s. 6; C.S., ss. 1902‑1911; Ex. Sess. 1921, c. 46, s. 1; 1933, c. 346; 1953, cc. 842, 1139; 1963, c. 1260, ss. 1‑3; 1965, c. 957, s. 2; 1967, c. 24, s. 16; c. 88; c. 876, s. 1; 1971, c. 447; 1973, c. 476, s. 128; c. 1262, ss. 28, 86; 1983, c. 601, ss. 1‑3; c. 621, ss. 4‑16; 1985, c. 275, ss. 1‑3; 1987, c. 641, s. 16; c. 773, s. 11; c. 827, s. 98; 1989, c. 423, s. 2; c. 727, s. 99; 1991 (Reg. Sess., 1992), c. 788, s. 2; 1993, c. 466, s. 1; c. 539, s. 840; 1994, Ex. Sess., c. 24, s. 14(c); 2004‑150, ss. 2, 3, 4; 2009‑433, ss. 4, 5.)



§ 113-202.1. Water column leases for aquaculture.

§ 113‑202.1.  Water column leases for aquaculture.

(a)        To increase the productivity of leases for shellfish culture issued under G.S. 113‑202, the Secretary may amend shellfish cultivation leases to authorize use of the water column superjacent to the leased bottom under the terms of this section when he determines the public interest will benefit from amendment of the leases. Leases with water column amendments must produce shellfish in commercial quantities at four times the minimum production rate of leases issued under G.S. 113‑202, or any higher quantity required by the Marine Fisheries Commission through duly adopted rules.

(b)        Suitable areas for the authorization of water column use shall meet the following minimum standards:

(1)        Aquaculture use of the leased area must not significantly impair navigation;

(2)        The leased area must not be within a navigation channel marked or maintained by a state or federal agency;

(3)        The leased area must not be within an area traditionally used and available for fishing or hunting activities incompatible with the activities proposed by the leaseholder, such as trawling or seining;

(4)        Aquaculture use of the leased area must not significantly interfere with the exercise of riparian rights by adjacent property owners including access to navigation channels from piers or other means of access; and

(5)        Any additional standards, established by the Commission in duly adopted rules, to protect the public interest in coastal fishing waters.

(c)        The Secretary shall not amend shellfish cultivation leases to authorize use of the water column unless:

(1)        The leaseholder submits an application, accompanied by a nonrefundable application fee of one hundred dollars ($100.00), which conforms to the standards for lease applications in G.S. 113‑202(d) and the duly adopted rules of the Commission;

(2)        The proposed amendment has been noticed consistent with G.S. 113‑202(f);

(3)        Public hearings have been conducted consistent with G.S. 113‑202(g);

(4)        The aspects of the proposals which require use and dedication of the water column have been documented and are recognized by the Secretary as commercially feasible forms of aquaculture which will enhance shellfish production on the leased area;

(5)        It is not feasible to undertake the aquaculture activity outside of coastal fishing waters; and

(6)        The authorized water column use has the least disruptive effect on other public trust uses of the waters of any available technology to produce the shellfish identified in the proposal.

(d)        Amendments of shellfish cultivation leases to authorize use of the water column are issued for a period of five years or the remainder of the term of the lease, whichever is shorter. The annual rental for a new or renewal water column amendment is one hundred dollars ($100.00) an acre. If a water column amendment is issued for less than a 12‑month period, the rental shall be prorated based on the number of months remaining in the year. The annual rental for an amendment is payable at the beginning of the year. The rental is in addition to that required in G.S. 113‑202.

(e)        Amendments of shellfish cultivation leases to authorize use of the water column are subject to termination in accordance with the procedures established in G.S. 113‑202 for the termination of shellfish cultivation leases. Additionally, such amendments may be terminated for unauthorized or unlawful interference with the exercise of public trust rights by the leaseholder, agents and employees of the leaseholder.

(f)         Amendments of shellfish cultivation leases to authorize use of the water column are not transferrable except when the Secretary approves the transfer after public notice and hearing consistent with subsection (c) of this section.

(g)        After public notice and hearing consistent with subsection (c) of this section, the Secretary may renew an amendment, in whole or in part, when the leaseholder has produced commercial quantities of shellfish and has otherwise complied with the rules of the Commission. Renewals may be denied or reduced in scope when the public interest so requires. Appeal of renewal decisions shall be conducted in accordance with G.S. 113‑202(p). Renewals are subject to the lease terms and rates established in subsection (d) of this section.

(h)        The procedures and requirements of G.S. 113‑202 shall apply to proposed amendments or amendments of shellfish cultivation leases considered under this section except more specific provisions of this section control conflicts between the two sections.

(i)         To the extent required by demonstration or research aquaculture development projects, the Secretary may amend existing leases and issue leases that authorize use of the bottom and the water column. Demonstration or research aquaculture development projects may be authorized for two years with no more than one renewal and when the project is proposed or formally sponsored by an educational institution which conducts research or demonstration of aquaculture. Production of shellfish with a sales value in excess of one thousand dollars ($1,000) per acre per year shall constitute commercial production. Demonstration or research aquaculture development projects shall be exempt for the rental rate in subsection (d) of this section unless commercial production occurs as a result of the project. (1989, c. 423, s. 1; 1989 (Reg. Sess., 1990), c. 1004, s. 4; c. 1024, s. 22; 1993, c. 322, s. 1; c. 466, s. 2; 2004‑150, s. 5.)



§ 113-202.2. Water column leases for aquaculture for perpetual franchises.

§ 113‑202.2.  Water column leases for aquaculture for perpetual franchises.

(a)        To increase the productivity of shellfish grants and perpetual franchises for shellfish culture recognized under G.S. 113‑206, the Secretary may lease the water column superjacent to such grants or perpetual franchises (hereinafter "perpetual franchises") under the terms of this section when it determines the public interest will benefit from the lease.  Perpetual franchises with water column leases must produce shellfish in commercial quantities at four times the minimum production rate of leases issued under G.S. 113‑202, or any higher quantity required by the Marine Fisheries Commission by rule.

(b)        Suitable areas for the authorization of water column use shall meet the following minimum standards:

(1)        Aquaculture use of the leased water column area must not significantly impair navigation;

(2)        The leased water column area must not be within a navigation channel marked or maintained by a State or federal agency;

(3)        The leased water column area must not be within an area traditionally used and available for fishing or hunting activities incompatible with the activities proposed by the perpetual franchise holder, such as trawling or seining;

(4)        Aquaculture use of the leased water column area must not significantly interfere with the exercise of riparian rights by adjacent property owners including access to navigation channels from piers or other means of access;

(5)        The leased water column area may not exceed 10 acres for grants or perpetual franchises recognized pursuant to G.S. 113‑206;

(6)        The leased water column area must not extend more than one‑third of the distance across any body of water or into the channel third of any body of water for grants or perpetual franchises recognized pursuant to G.S. 113‑206; and

(7)        Any additional rules to protect the public interest in coastal fishing waters adopted by the Commission.

(c)        The Secretary shall not lease the water column superjacent to oyster or other shellfish grants or perpetual franchises unless:

(1)        The perpetual franchise holder submits an application, accompanied by a nonrefundable application fee of one hundred dollars ($100.00), which conforms to the standards for lease applications in G.S. 113‑202(d) and rules adopted by the Commission;

(2)        Notice of the proposed lease has been given consistent with G.S. 113‑202(f);

(3)        Public hearings have been conducted consistent with G.S. 113‑202(g);

(4)        The aspects of the proposals which require use and dedication of the water column have been documented and are recognized by the Secretary as commercially feasible forms of aquaculture which will enhance shellfish production;

(5)        It is not feasible to undertake the aquaculture activity outside of coastal fishing waters; and

(6)        The authorized water column use has the least disruptive effect on other public trust uses of the waters of any available technology to produce the shellfish identified in the proposal.

(d)        Water column leases to perpetual franchises shall be issued for a period of five years and may be renewed pursuant to subsection (g) of this section.  The rental for an initial water column lease issued under this section is the same as the rental set in G.S. 113‑202.1 for an initial water column amendment issued under that section, and the rental for a renewed water column lease issued under this section is the same as the rental set in G.S. 113‑202.1 for a renewed water column amendment issued under that section.

(e)        Water column leases to perpetual franchises may be terminated for unauthorized or unlawful interference with the exercise of public trust rights by the leaseholder or his agents or employees.

(f)         Water column leases to perpetual franchises are not transferrable except when the Secretary approves the transfer after public notice and hearing consistent with G.S. 113‑202(f) and (g).

(g)        After public notice and hearing consistent with G.S. 113‑202(f) and (g), the Secretary may renew a water column lease, in whole or in part, if the leaseholder has produced commercial quantities of shellfish and has otherwise complied with this section and the rules of the Commission.  Renewals may be denied or reduced in scope when the public interest so requires.  Appeal of renewal decisions shall be conducted in accordance with G.S. 113‑202(p).  Renewals are subject to the lease terms and rates set out in subsection (d) of this section.

(h)        The procedures and requirements of G.S. 113‑202 shall apply to proposed water column leases or water column leases to perpetual franchises considered under this section except that more specific provisions of this section control conflicts between the two sections.

(i)         Demonstration or research aquaculture development projects may be authorized for two years with no more than one renewal and when the project is proposed or formally sponsored by an educational institution which conducts aquaculture research or demonstration projects.  Production of shellfish with a sales value in excess of one thousand dollars ($1,000) per acre per year shall constitute commercial production.  Demonstration or research aquaculture development projects shall be exempt from the rental rate in subsection (d) of this section unless commercial production occurs as a result of the project. (1989 (Reg. Sess., 1990), c. 958, s. 1; 1993, c. 322, s. 2, c. 466, s. 3.)



§ 113-203. Transplanting of oysters and clams.

§ 113‑203.  Transplanting of oysters and clams.

(a)        It is unlawful to transplant oysters taken from public grounds to private beds except:

(1)        When lawfully taken during open season and transported directly to a private bed in accordance with rules of the Marine Fisheries Commission.

(2)        Repealed by Session Laws 2009‑433, s. 6, effective August 7, 2009.

(3)        When the transplanting is done in accordance with the provisions of this section and implementing rules.

(a1)      It is lawful to transplant seed clams less than 12 millimeters in their largest dimension and seed oysters less than 25 millimeters in their largest dimension and when the seed clams and seed oysters originate from an aquaculture operation permitted by the Secretary.

(b)        It is lawful to transplant to private beds oysters or clams taken from polluted waters with a permit from the Secretary setting out the waters from which the oysters or clams may be taken, the quantities which may be taken, the times during which the taking is permissible, and other reasonable restrictions imposed by the Secretary for the regulation of transplanting operations. Any transplanting operation which does not substantially comply with the restrictions of the permit issued is unlawful.

(c)        Repealed by Session Laws 2009‑433, s. 6, effective August 7, 2009.

(d)        It is lawful to transplant to private beds in North Carolina oysters taken from natural or managed public beds designated by the Marine Fisheries Commission as seed oyster management areas. The Secretary shall issue permits to all qualified individuals who are residents of North Carolina without regard to county of residence to transplant seed oysters from said designated seed oyster management areas, setting out the quantity which may be taken, the times which the taking is permissible and other reasonable restrictions imposed to aid the Secretary in the Secretary's duty of regulating such transplanting operations. Persons taking such seed oysters may, in the discretion of the Marine Fisheries Commission, be required to pay to the Department for oysters taken an amount to reimburse the Department in full or in part for the costs of seed oyster management operations. Any transplanting operation which does not substantially comply with the restrictions of the permit issued is unlawful.

(e)        The Marine Fisheries Commission may implement the provisions of this section by rules governing sale, possession, transportation, storage, handling, planting, and harvesting of oysters and clams and setting out any system of marking oysters and clams or of permits or receipts relating to them generally, from both public and private beds, as necessary to regulate the lawful transplanting of seed oysters and oysters or clams taken from or placed on public or private beds.  (1921, c. 132, s. 2; C.S., s. 1959(b); 1961, c. 1189, s. 1; 1965, c. 957, s. 2; 1967, c. 878; 1973, c. 1262, s. 28; 1977, c. 771, s. 4; 1987, c. 641, s. 6; c. 827, s. 98; 1989, c. 727, s. 100; 1997‑400, s. 5.7; 2007‑495, s. 3; 2009‑433, s. 6.)



§ 113-204. Propagation of shellfish.

§ 113‑204.  Propagation of shellfish.

The Department is authorized to close areas of public bottoms under coastal fishing waters for such time as may be necessary in any program of propagation of shellfish.  The Department is authorized to expend State funds planting such areas and to manage them in ways beneficial to the overall productivity of the shellfish industry in North Carolina.  The Department in its discretion in accordance with desirable conservation objectives may make shellfish produced by it available to commercial fishermen generally, to those in possession of private shellfish beds, or to selected individuals cooperating with the Department in demonstration projects concerned with the cultivation, harvesting, or processing of shellfish. (1921, c. 132, s. 1; C.S., s. 1959(a); 1961, c. 1189, s. 1; 1965, c. 957, s. 2; 1973, c. 1262, s. 28; 1977, c. 771, s. 4; 1989, c. 727, s. 101.)



§ 113-205. Registration of grants in navigable waters; exercise of private fishery rights.

§ 113‑205.  Registration of grants in navigable waters; exercise of private fishery rights.

(a)        Every person claiming to any part of the bed lying under navigable waters of any coastal county of North Carolina or any  right of fishery in navigable waters of any coastal county superior to that of the general public must register the grant, charter, or other authorization under which he claims with the Secretary. Such registration must be accompanied by a survey of the claimed area, meeting criteria established by the Secretary for surveys of oyster and clam leases. All rights and titles not registered in accordance with this section on or before January 1, 1970, are hereby declared null and void. The Secretary must give notice of this section at least once each calendar year for three years by publication in a newspaper or newspapers of general circulation throughout all coastal counties of the State. For the purpose of this subsection, "coastal county" shall mean all the following counties: Beaufort, Bertie, Bladen, Brunswick, Camden, Carteret, Chowan, Columbus, Craven, Currituck, Dare, Gates, Halifax, Hertford, Hyde, Martin, New Hanover, Northampton, Onslow, Pamlico, Pasquotank, Pender, Perquimans, Tyrrell, and Washington. The provisions of this section shall not apply to the land lying under any private fish pond or irrigation pond.

(b)        The Marine Fisheries Commission may make reasonable rules governing utilization of private fisheries and may require grantees or others with private rights to mark their fishery areas or private beds in navigable waters as a precondition to the right of excluding the public from exercising the private rights claimed to be secured to them. Nothing in this section is to be deemed to confer upon any grantee or other person with private rights the power to impede navigation upon or hinder any other appropriate use of the surface of navigable waters of North Carolina. (1965, c. 957, s. 2; 1971, c. 346, s. 1; 1973, c. 1262, s. 28; 1987, c. 827, s. 98.)



§ 113-206. Chart of grants, leases and fishery rights; overlapping leases and rights; contest or condemnation of claims; damages for taking of property.

§ 113‑206.  Chart of grants, leases and fishery rights; overlapping leases and rights; contest or condemnation of claims; damages for taking of property.

(a)        The Secretary must commence to prepare as expeditiously as possible charts of the waters of North Carolina containing the locations of all oyster and clam leaseholds made by the Department under the provisions of this Article and of all existing leaseholds as they are renewed under the provisions of this Article, the locations of all claims of grant of title to portions of the bed under navigable waters registered with him, and the locations of all areas in navigable waters to which a right of private fishery is claimed and registered with him. Charting or registering any claim by the Secretary in no way implies recognition by the State of the validity of the claim.

(a1)      If a claim is based on an oyster or other shellfish grantor a perpetual franchise for shellfish cultivation, the Secretary may, to resolve the claim, grant a shellfish lease to the claimant for part or all of the area claimed. If a claim of exclusive shellfishing rights was registered based upon a conveyance by the Literary Fund, the North Carolina Literary Board or the State Board of Education, and the claimant shows that the area had been cultivated by the claimant or his predecessor in title for the seven‑year period prior to registration of the claim, the Secretary may, to resolve the claim, grant a shellfish lease to the claimant for all or part of the area claimed, not to exceed ten acres. A shellfish lease granted under this subsection is subject to the restrictions imposed on shellfish leases in G.S. 113‑202, except the prohibition against leasing an area that contains a natural shellfish bed in G.S. 113‑202(a)(2). This restriction is waived because, due to the cultivation efforts of the claimant, the area is likely to contain a natural shellfish bed.

(b)        In the event of any overlapping of areas leased by the Department, the Secretary shall recommend modification of the areas leased as he deems equitable to all parties. Appeal from the recommendation of the Secretary lies for either party in the same manner as for a lease applicant as to which there is a recommendation of denial or modification of lease. If there is no appeal, or upon settlement of the issue upon appeal, the modified leases must be approved by the Marine Fisheries Commission and reissued by the Secretary in the same manner as initial or renewal leases. Leaseholders must furnish the Secretary surveys of the modified leasehold areas, meeting the requisite criteria for surveys established by the Secretary.

(c)        In the event of any overlapping of areas leased by the Department and of areas in which title or conflicting private right of fishery is claimed and registered under the provisions of this Article, the Secretary must give preference to the leaseholder engaged in the production of oysters or clams in commercial quantities who received the lease with no notice of the existence of any claimed grant or right of fishery. To this end, the Secretary shall cause a modification of the claim registered with him and its accompanying survey to exclude the leasehold area. Such modification effected by the Secretary has the effect of voiding the grant of title or right of fishing to the extent indicated.

(d)        In the interest of conservation of the marine and estuarine resources of North Carolina, the Department may institute an action in the superior court to contest the claim of title or claimed right of fishery in any navigable waters of North Carolina registered with the Secretary. In such proceeding, the burden of showing title or right of fishery, by the preponderance of the evidence, shall be upon the claiming title or right holder. In the event the claiming title or right holder prevails, the trier of fact shall fix the monetary worth of the claim. The Department may elect to condemn the claim upon payment of the established owners or right holders their pro rata shares of the amount so fixed. The Department may make such payments from such funds as may be available to it. An appeal lies to the appellate division by either party both as to the validity of the claim and as to the fairness of the amount fixed. The Department in such actions may be represented by the Attorney General. In determining the availability of funds to the Department to underwrite the costs of litigation or make condemnation payments, the use which the Department proposes to make of the area in question may be considered; such payments are to be deemed necessary expenses in the course of operations attending such use or of developing or attempting to develop the area in the proposed manner.

(e)        A person who claims that the application of G.S. 113‑205 or this section has deprived him of his private property rights in land under navigable waters or his right of fishery in navigable waters without just compensation may file a complaint in the superior court of the county in which the property is located to contest the application of G.S. 113‑205 or this section. If the plaintiff prevails, the trier of fact shall fix the monetary worth of the claim, and the Department may condemn the claim upon payment of this amount to him if the Secretary considers condemnation appropriate and necessary to conserve the marine and estuarine resources of the State. The Department may pay for a condemned claim from available funds. An action under this subsection is considered a condemnation action and is therefore subject to G.S. 7A‑248.

The limitation period for an action brought under this subsection is three years. This period is tolled during the disability of the plaintiff. No action, however, may be instituted under this subsection after December 31, 2006.

(f)         In evaluating claims registered pursuant to G.S. 113‑205, the Secretary shall favor public ownership of submerged lands and public trust rights. The Secretary's action does not alter or affect in any way the rights of a claimant or the State. (1965, c. 957, s. 2; 1969, c. 44, s. 69; c. 541, s. 11; 1973, c. 1262, s. 28; 1977, c. 771, s. 4; 1985, c. 279; c. 762; 1989, c. 423, s. 3; c. 727, s. 102; 1989 (Reg. Sess., 1990), c. 869, ss. 1, 2; 1993 (Reg. Sess., 1994), c. 717, ss. 1‑3; 1998‑179, s. 1; 2006‑79, s. 11.)



§ 113-207. Taking shellfish from certain areas forbidden; penalty.

§ 113‑207.  Taking shellfish from certain areas forbidden; penalty.

(a), (b) Repealed by Session Laws 2009‑433, s. 7, effective August 7, 2009.

(c)        It is unlawful for any person to take shellfish within 150 feet of any part of a publicly owned pier beneath which the Division of Marine Fisheries has deposited clutch material.

(d)        A person who violates this section is guilty of a Class 3 misdemeanor.  (1977, c. 515, s. 1; c. 771, s. 4; 1989, c. 727, s. 103; 1993, c. 539, s. 841; 1994, Ex. Sess., c. 24, s. 14(c); 1999‑143, s. 1; 2009‑433, s. 7.)



§ 113-208. Protection of private shellfish rights.

§ 113‑208.  Protection of private shellfish rights.

(a)        It is unlawful for any person, other than the holder of private shellfish rights, to take or attempt to take shellfish from any privately leased, franchised, or deeded shellfish bottom area without written authorization of the holder and with actual knowledge it is a private shellfish bottom area. Actual knowledge will be presumed when the shellfish are taken or attempted to be taken:

(1)        From within the confines of posted boundaries of the area as identified by signs, whether the whole or any part of the area is posted, or

(2)        When the area has been regularly posted and identified and the person knew the area to be the subject of private shellfish rights.

A violation of this section shall constitute a Class A1 misdemeanor, which may include a fine of not more than five thousand dollars ($5,000). The written authorization shall include the lease number or deed reference, name and address of authorized person, date of issuance, and date of expiration, and it must be signed by the holder of the private shellfish right. Identification signs shall include the lease number or deed reference and the name of the holder.

(b)        The prosecutor shall dismiss any case brought for a violation of this section if the defendant produces a notarized written authorization in conformance with subsection (a) which states that the defendant had permission to take oysters or clams from the leased area at the time of the alleged violation; except the prosecutor may refuse to dismiss the case if he has reason to believe that the written authorization is fraudulent. (1979, c. 537; 1987, c. 463; 1989, c. 281, s. 2; 1993, c. 539, s. 842; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑225, s. 3.7.)



§ 113-209. Taking polluted shellfish at night or with prior conviction forbidden; penalty.

§ 113‑209.  Taking polluted shellfish at night or with prior conviction forbidden; penalty.

(a)        It is unlawful for any person between sunset and sunrise to willfully take or attempt to take shellfish from areas closed to harvest by statute, rule, or proclamation because of suspected pollution.

(b)        It is unlawful for any person to willfully possess, sell or offer for sale shellfish taken between sunset and sunrise from areas closed to harvest by statute, rule, or proclamation because of suspected pollution.

(c)        It is unlawful for any person who has been convicted of an offense under this Chapter within the preceding two years involving shellfish taken from areas closed because of suspected pollution to willfully take, attempt to take, possess, sell or offer for sale shellfish from areas closed to harvest by statute, rule, or proclamation because of suspected pollution.

(d)        Any person violating any provisions of this section shall be guilty of a Class I felony which may include a fine no less than two thousand five hundred dollars ($2,500).  Upon conviction of any person for a violation of this section, the court shall order the confiscation of all weapons, equipment, vessels, vehicles, conveyances, fish, and other evidence, fruit, and instrumentalities of the offense.  The confiscated property shall be disposed of in accordance with G.S. 113‑137. (1989, c. 275, s. 1; 1993, c. 539, s. 1301; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 113-210. Under Dock Oyster Culture.

§ 113‑210.  Under Dock Oyster Culture.

(a)        Under Dock Oyster Culture Permit.  An Under Dock Oyster Culture Permit authorizes the holder of the permit to attach up to 90 square feet of oyster cultivation containers to a dock or pier owned by the permit holder.

(b)        Application.  The owner of a dock or pier who wishes to obtain an Under Dock Oyster Culture Permit shall apply to the Director of the Division of Marine Fisheries.

(c)        Issuance.  The Director of the Division of Marine Fisheries shall issue an Under Dock Oyster Culture Permit only if the Director determines all of the following:

(1)        That the dock or pier is not located in an area that the State Health Director has recommended be closed to shellfish harvest due to pollution or that has been closed to harvest by statute, rule, or proclamation due to suspected pollution.

(2)        That the owner of the dock or pier has satisfied the training requirements established by the Marine Fisheries Commission pursuant to subsection (j) of this section.

(3)        That the attachment of the oyster cultivation containers to the dock or pier will be compatible with all lawful uses by the public of other marine and estuarine resources. Other lawful public uses include, but are not limited to, navigation, fishing, and recreation.

(d)        Duration.  An Under Dock Oyster Culture Permit is valid for a one‑year period from the date of issuance.

(e)        Renewal.  The Director of the Division of Marine Fisheries shall renew an Under Dock Oyster Culture Permit only if the Director determines the requirements of subsection (c) of this section continue to be satisfied and the holder of the permit is attempting to utilize the permit to cultivate oysters on a continuing basis.

(f)         Reporting Requirements.  The holder of an Under Dock Oyster Culture Permit shall comply with the biological data sampling and survey programs of the Marine Fisheries Commission and the Division of Marine Fisheries.

(g)        Posting of Signs.  The holder of an Under Dock Oyster Culture Permit shall post signs that indicate the presence of the oyster cultivation containers and that the oyster cultivation containers and their contents are private property.

(h)        Sale of Oysters Prohibited.  It is unlawful for the holder of an Under Dock Oyster Culture Permit to sell oysters cultivated pursuant to the permit.

(i)         Assignment and Transfer Prohibited.  An Under Dock Oyster Culture Permit is not assignable or transferable.

(j)         Oyster Cultivation Training Requirements.  The Marine Fisheries Commission, in consultation with the Sea Grant College Program at The University of North Carolina, shall develop and adopt rules for the training of individuals who cultivate oysters pursuant to this section.

(k)        Revocation of Permit.  If the Director of the Division of Marine Fisheries determines that the holder of an Under Dock Oyster Culture Permit has failed to comply with any provision of this section, the Director shall revoke the Permit. The owner of the dock or pier shall remove the oyster cultivation containers that were authorized by the revoked permit within 15 days of revocation. (2004‑124, s. 12.7B.)



§§ 113-211 through 113-220: Reserved for future codification purposes.

§§ 113‑211 through 113‑220:  Reserved for future codification purposes.



§ 113-221. Rules.

Article 17.

Administrative Provisions; Regulatory Authority of Marine Fisheries Commission and Department.

§ 113‑221.  Rules.

(a)        Chapter 150B of the General Statutes governs the adoption of rules under this Article.

(b)        Upon purchasing a license, each licensee shall be given a copy of the rules concerning the activities authorized by the license.

(c)        The Fisheries Director shall notify licensees of a new rule or change to a rule by sending each licensee either a newsletter containing the text of the rule or change or an updated codification of the rules of the Marine Fisheries Commission that contains the new rule or change.

(d)        Unless there are overriding policy considerations involved, any rule of the Marine Fisheries Commission that will result in severe curtailment of the usefulness or value of equipment in which fishermen have any substantial investment shall be given a future effective date so as to minimize undue potential economic loss to fishermen. Whether or not any rule will result in severe curtailment of the usefulness or value of equipment in which fishermen have any substantial investment and whether or not a future effective date should be set is a matter within the sole discretion of the Marine Fisheries Commission. This subsection does not require the Marine Fisheries Commission to establish an effective date that is more than two years later than the date on which the rule is adopted.

(e)        Repealed by Session Laws 2003‑154, s. 1, effective July 1, 2003.

(e1)      Repealed by Session Laws 2003‑154, s. 1, effective July 1, 2003.

(f)         All persons who may be affected by rules adopted by the Marine Fisheries Commission are under a duty to keep themselves informed of the current rules. It is no defense in any criminal prosecution for the defendant to show that the defendant in fact received no notice of a particular rule. In any prosecution for violation of a rule, or in which proof of matter contained in a rule is involved, the Department is deemed to have complied with publication procedures and the burden is on the defendant to show by the greater weight of the evidence substantial failure of compliance by the Department with the required publication procedures.

(g)        Every court shall take judicial notice of any codification of rules issued by the Fisheries Director within two years preceding the date of the offense charged or transaction in issue. In the absence of any indication to the contrary, the codifications are to be deemed accurate and current statements of the text of the rules in question and it is incumbent upon any person asserting that a relevant portion of the codified text is inaccurate, or has been amended or deleted, to satisfy the court as to the text of the rules that is in fact properly applicable.

(h)        Repealed by Session Laws 1983, c. 221, s. 1. (1915, c. 84, s. 21; 1917, c. 290, s. 7; C.S., s. 1878; 1925, c. 168, s. 2; 1935, c. 35; 1945, c. 776; 1953, cc. 774, 1134, 1251; 1963, c. 1097, s. 1; 1965, c. 957, s. 2; 1973, c. 1262, ss. 28, 86; c. 1331, s. 3; 1975, 2nd Sess., c. 983, s. 70; 1979, c. 388, s. 6; 1983, cc. 221, 619, 620; 1987, c. 641, ss. 7, 19; c. 827, s. 7; 1997‑400, s. 4.3; 1998‑225, s. 3.8; 2000‑189, s. 9; 2003‑154, s. 1.)



§ 113-221.1. Proclamations; emergency review.

§ 113‑221.1.  Proclamations; emergency review.

(a)        Chapter 150B of the General Statutes does not apply to proclamations issued under this Article.

(b)        The Marine Fisheries Commission may delegate to the Fisheries Director the authority to issue proclamations suspending or implementing, in whole or in part, particular rules of the Commission that may be affected by variable conditions. These proclamations shall be issued by the Fisheries Director or by a person designated by the Fisheries Director. Except as provided in this subsection, all proclamations shall state the hour and date upon which they become effective and shall be issued at least 48 hours in advance of the effective date and time. A proclamation that prohibits the taking of certain fisheries resources for reasons of public health or that governs a quota‑managed fishery may be made effective immediately upon issuance. A proclamation to reopen the taking of certain fisheries resources closed for reasons of public health shall be issued at least 12 hours in advance of the effective date and time of the reopening. A person who violates a proclamation that is made effective immediately upon issuance shall not be charged with a criminal offense for the violation if the violation occurred between the time of issuance and 48 hours after the issuance and the person did not have actual notice of the issuance of the proclamation. Fisheries resources taken or possessed by any person in violation of any proclamation may be seized regardless of whether the person had actual notice of the proclamation. A permanent file of the text of all proclamations shall be maintained in the office of the Fisheries Director. Certified copies of proclamations are entitled to judicial notice in any civil or criminal proceeding. The Fisheries Director shall make every reasonable effort to give actual notice of the terms of any proclamation to persons who may be affected by the proclamation. Reasonable effort includes a press release to communications media, posting of a notice at docks and other places where persons affected may gather, personal communication by inspectors and other agents of the Fisheries Director, and other measures designed to reach the persons who may be affected. It is a defense to an enforcement action for a violation of a proclamation that a person was prevented from receiving notice of the proclamation due to a natural disaster or other act of God occasioned exclusively by violence of nature without interference of any human agency and that could not have been prevented or avoided by the exercise of due care or foresight.

(c)        All persons who may be affected by proclamations issued by the Fisheries Director are under a duty to keep themselves informed of current proclamations. It is no defense in any criminal prosecution for the defendant to show that the defendant in fact received no notice of a particular proclamation. In any prosecution for violation of a proclamation, or in which proof of matter contained in a proclamation is involved, the Department is deemed to have complied with publication procedures; and the burden is on the defendant to show, by the greater weight of the evidence, substantial failure of compliance by the Department with the required publication procedures.

(d)        Pursuant to the request of five or more members of the Marine Fisheries Commission, the Chair of the Marine Fisheries Commission may call an emergency meeting of the Commission to review an issuance or proposed issuance of proclamations under the authority delegated to the Fisheries Director pursuant to subsection (b) of this section or to review the desirability of directing the Fisheries Director to issue a proclamation to prohibit or allow the taking of certain fisheries resources. At least 48 hours prior to any emergency meeting called pursuant to this subsection, a public announcement of the meeting shall be issued that describes the action requested by the members of the Marine Fisheries Commission. The Department shall make every reasonable effort to give actual notice of the meeting to persons who may be affected. After its review is complete, the Marine Fisheries Commission, consistent with its duty to protect, preserve, and enhance the commercial and sports fisheries resources of the State, may approve, cancel, or modify the previously issued or proposed proclamation under review or may direct the Fisheries Director to issue a proclamation that prohibits or allows the taking of certain fisheries resources. An emergency meeting called pursuant to this subsection and any resulting orders issued by the Marine Fisheries Commission are exempt from the provisions of Article 2A of Chapter 150B of the General Statutes. The decisions of the Marine Fisheries Commission shall be the final decision of the State and shall not be set aside on judicial review unless found to be arbitrary and capricious. (1915, c. 84, s. 21; 1917, c. 290, s. 7; C.S., s. 1878; 1925, c. 168, s. 2; 1935, c. 35; 1945, c. 776; 1953, cc. 774, 1134, 1251; 1963, c. 1097, s. 1; 1965, c. 957, s. 2; 1973, c. 1262, ss. 28, 86; c. 1331, s. 3; 1975, 2nd Sess., c. 983, s. 70; 1979, c. 388, s. 6; 1983, cc. 221, 619, 620; 1987, c. 641, ss. 7, 19; c. 827, s. 7; 1997‑400, s. 4.3; 1998‑225, s. 3.8; 2000‑189, s. 9; 2003‑154, s. 2.)



§ 113-222. Arrest, service of process and witness fees of inspectors.

§ 113‑222.  Arrest, service of process and witness fees of inspectors.

All arrest fees and other fees that may be charged in any bill of costs for service of process by inspectors must be paid to the county in which the trial is held.  No witness fee may be taxed in any bill of costs by virtue of the appearance of an inspector as a witness in a criminal case within his enforcement jurisdiction.  Acceptance by any inspector of any arrest fee, witness fee, or any other fee to which he is not entitled is a Class 1 misdemeanor. (1965, c. 957, s. 2; 1993, c. 539, s. 843; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 113-223. Reciprocal agreements by Department generally.

§ 113‑223.  Reciprocal agreements by Department generally.

Subject to the specific provisions of G.S. 113‑169.5 and G.S. 113‑170.1 relating to reciprocal provisions as to landing and selling catch and as to licenses, the Department is empowered to make reciprocal agreements with other jurisdictions respecting any of the matters governed in this Subchapter. Pursuant to such agreements the Department may modify provisions of this Subchapter in order to effectuate the purposes of such agreements, in the overall best interests of the conservation of marine and estuarine resources. (1915, c. 84, s. 5; 1917, c. 290, s. 10; C.S., s. 1883; 1953, c. 1086; 1965, c. 957, s. 2; 1973, c. 1262, s. 28; 1977, c. 771, s. 4; 1989, c. 727, s. 104; 1998‑225, s. 4.22.)



§ 113-224. Cooperative agreements by Department.

§ 113‑224.  Cooperative agreements by Department.

The Department is empowered to enter into cooperative agreements with public and private agencies and individuals respecting the matters governed in this Subchapter.  Pursuant to such agreements the Department may expend funds, assign employees to additional duties within or without the State, assume additional responsibilities, and take other actions that may be required by virtue of such agreements, in the overall best interests of the conservation of marine and estuarine resources. (1965, c. 957, s. 2; 1973, c. 1262, s. 28; 1977, c. 771, s. 4; 1989, c. 727, s. 105.)



§ 113-225. Inspectors not to have financial interest in fisheries.

§ 113‑225.  Inspectors not to have financial interest in fisheries.

Except as provided in this Subchapter respecting operations of demonstration and research projects by employees of the Department as part of their employment, no inspector may be financially interested in any fishing industry in the State of North Carolina. (1965, c. 957, s. 2.)



§ 113-226. Administrative authority of Department; administration of funds; delegation of powers.

§ 113‑226.  Administrative authority of Department; administration of funds; delegation of powers.

(a)        In the overall best interests of the conservation of marine and estuarine resources, the Department may lease or purchase lands, equipment, and other property; accept gifts and grants on behalf of the State; establish boating and fishing access areas; establish fisheries, fishery processing or storage plants, planted seafood beds, fish farms, and other enterprises related to the conservation of marine and estuarine resources as research or demonstration projects either alone or in cooperation with some individual or agency; sell the catch or processed fish or other marine and estuarine resources resulting from research fishing operations or demonstration projects; provide matching funds for entering into projects with some other governmental agency or with some scientific, educational, or charitable foundation or institution; condemn lands in accordance with the provisions of Chapter 40A of the General Statutes and other governing provisions of law; and sell, lease, or give away property acquired by it. Provided, that any private person selected to receive gifts or benefits by the Department be selected:

(1)        With regard to the overall public interest that may result, and

(2)        From a defined class upon such a rational basis open to all within the class as to prevent constitutional infirmity with respect to requirements of equal protection of the laws or prohibitions against granting exclusive privileges or emoluments.

(b)        All money credited to, held by, or to be received by the Department in respect of the conservation of marine and estuarine resources must be deposited with the Department. In administering such funds and recommending expenditures, the Department must give attention to the sources of the revenues received so as to encourage disbursements to be made on an equitable basis; nevertheless, except as provided in this section, separate funds may not be established and particular projects and programs deemed to be of sufficient importance in the conservation of marine and estuarine resources may receive proportional shares of Department expenditures that are greater than the proportional shares of license and other revenues produced by such projects or programs for the Department.

(c)        If as a precondition of receiving funds under any cooperative program there must be a separation of license revenues received from certain classes of licensees and utilization of such revenues for limited purposes, the Department is directed to make such arrangements for separate accounting or for separate funding as may be necessary to insure the use of the revenues for the required purposes and eligibility for the cooperative funds. In such instance, if required, such revenues may be retained by the Department until expended upon the limited purposes in question. This subsection applies whether the cooperative program is with a public or private agency and whether the Department acts alone on behalf of the State or in conjunction with the Wildlife Resources Commission or some other State agency.

(d)        Repealed by Session Laws 1973, c. 1262, s. 28. (1965, c. 957, s. 2; 1973, c. 1262, s. 28; 1987, c. 827, s. 103; 1989, c. 727, s. 106.)



§ 113-227. Repealed by Session Laws 1973, c. 1262, s. 28.

§ 113‑227.  Repealed by Session Laws 1973, c. 1262, s. 28.



§ 113-228. Adoption of federal regulations.

§ 113‑228.  Adoption of federal regulations.

To the extent that the Department is granted authority in this Subchapter over subject matter as to which there is concurrent federal jurisdiction, the Marine Fisheries Commission in its discretion may by reference in its rules adopt relevant provisions of federal laws and regulations as State rules. To prevent confusion or conflict of jurisdiction in enforcement, the Marine Fisheries Commission is exempt from any conflicting limitations in G.S. 150B‑21.6 so that it may provide for automatic incorporation by reference into its rules of future changes within any particular set of federal laws or regulations relating to some subject clearly within the jurisdiction of the Department. (1965, c. 957, s. 2; 1973, c. 1262, s. 28; 1987, c. 641, s. 11; c. 827, s. 104; 1991 (Reg. Sess., 1992), c. 890, s. 7.)



§ 113-229. Permits to dredge or fill in or about estuarine waters or State-owned lakes.

§ 113‑229.  Permits to dredge or fill in or about estuarine waters or State‑owned lakes.

(a)        Except as hereinafter provided before any excavation or filling project is begun in any estuarine waters, tidelands, marshlands, or State‑owned lakes, the party or parties desiring to do such shall first obtain a permit from the Department. Granting of the State permit shall not relieve any party from the necessity of obtaining a permit from the United States Army Corps of Engineers for work in navigable waters, if the same is required. The Department shall continue to coordinate projects pertaining to navigation with the United States Army Corps of Engineers.

(b)        All applications for such permits shall include a plat of the areas in which the proposed work will take place, indicating the location, width, depth and length of any proposed channel, the disposal area, and a copy of the deed or other instrument under which the applicant claims title to the property adjoining the waters in question, (or any land covered by waters), tidelands, or marshlands, or if the applicant is not the owner, then a copy of the deed or other instrument under which the owner claims title plus written permission from the owner to carry out the project on his land.

(c)        In lieu of a deed or other instrument referred to in subsection (b) of this section, the agency authorized to issue such permits may accept some other reasonable evidence of ownership of the property in question or other lawful authority to make use of the property.

(c1)      The Coastal Resources Commission may, by rule, designate certain classes of major and minor development for which a general or blanket permit may be issued. In developing these rules, the Commission shall consider all of the following:

(1)        The size of the development.

(2)        The impact of the development on areas of environmental concern.

(3)        How often the class of development is carried out.

(4)        The need for on‑site oversight of the development.

(5)        The need for public review and comment on individual development projects.

(c2)      General permits may be issued by the Commission as rules under the provisions of G.S. 113A‑118.1. Individual development carried out under the provisions of general permits shall not be subject to the mandatory notice provisions of this section. The Commission may impose reasonable notice provisions and other appropriate conditions and safeguards on any general permit it issues. The variance, appeals, and enforcement provisions of this Article shall apply to any individual development projects undertaken under a general permit.

(d)        An applicant for a permit, other than an emergency permit, shall send a copy of his application to the owner of each tract of riparian property that adjoins that of the applicant. The copy shall be served by certified mail or, if the owner's address is unknown and cannot be ascertained with due diligence or if a diligent but unsuccessful effort has been made to serve the copy by certified mail, by publication in accordance with the rules of the Commission. An owner may file written objections to the permit with the Department for 30 days after he is served with a copy of the application. In the case of a special emergency dredge or fill permit the applicant must certify that he took all reasonable steps to notify adjacent riparian owners of the application for a special emergency dredge and fill permit prior to submission of the application. Upon receipt of this certification, the Secretary shall issue or deny the permit within the time period specified in (e) of this section, upon the express understanding from the applicant that he will be entirely liable and hold the State harmless for all damage to adjacent riparian landowners directly and proximately caused by the dredging or filling for which approval may be given.

(e)        Applications for permits except special emergency permit applications shall be circulated by the Department among all State agencies and, in the discretion of the Secretary, appropriate federal agencies having jurisdiction over the subject matter which might be affected by the project so that such agencies will have an opportunity to raise any objections they might have. The Department may deny an application for a dredge or fill permit upon finding: (1) that there will be significant adverse effect of the proposed dredging and filling on the use of the water by the public; or (2) that there will be significant adverse effect on the value and enjoyment of the property of any riparian owners; or (3) that there will be significant adverse effect on public health, safety, and welfare; or (4) that there will be significant adverse effect on the conservation of public and private water supplies; or (5) that there will be significant adverse effect on wildlife or fresh water, estuarine or marine fisheries. In the absence of such findings, a permit shall be granted. Such permit may be conditioned upon the applicant amending his proposal to take whatever measures are reasonably necessary to protect the public interest with respect to the factors enumerated in this subsection. Permits may allow for projects granted a permit the right to maintain such project for a period of up to 10 years. The right to maintain such project shall be granted subject to such conditions as may be reasonably necessary to protect the public interest. The Coastal Resources Commission shall coordinate the issuance of permits under this section and G.S. 113A‑118 and the granting of variances under this section and G.S. 113A‑120.1 to avoid duplication and to create a single, expedited permitting process. The Coastal Resources Commission may adopt rules interpreting and applying the provisions of this section and rules specifying the procedures for obtaining a permit under this section. Maintenance work as defined in this subsection shall be limited to such activities as are required to maintain the project dimensions as found in the permit granted. The Department shall act on an application for permit within 75 days after the completed application is filed, provided the Department may extend such deadline by not more than an additional 75 days if necessary properly to consider the application, except for applications for a special emergency permit, in which case the Department shall act within two working days after an application is filed, and failure to so act shall automatically approve the application.

(e1)      The Secretary is empowered to issue special emergency dredge or fill permits upon application. Emergency permits may be issued only when life or structural property is in imminent danger as a result of rapid recent erosion or sudden failure of a man‑made structure. The Coastal Resources Commission may elaborate by rule upon what conditions the Secretary may issue a special emergency dredge or fill permit. The Secretary may condition the emergency permit upon any reasonable conditions, consistent with the emergency situation, he feels are necessary to reasonably protect the public interest. Where an application for a special emergency permit includes work beyond which the Secretary, in his discretion, feels necessary to reduce imminent dangers to life or property he shall issue the emergency permit only for that part of the proposed work necessary to reasonably reduce the imminent danger. All further work must be applied for by application for an ordinary dredge or fill permit. The Secretary shall deny an application for a special dredge or fill permit upon a finding that the detriment to the public which would occur on issuance of the permit measured by the five factors in G.S. 113‑229(e) clearly outweighs the detriment to the applicant if such permit application should be denied.

(f)         A permit applicant who is dissatisfied with a decision on his application may file a petition for a contested case hearing under G.S. 150B‑23 within 20 days after the decision is made. Any other person who is dissatisfied with a decision to deny or grant a permit may file a petition for a contested case hearing only if the Coastal Resources Commission determines, in accordance with G.S. 113A‑121.1(c), that a hearing is appropriate. A permit is suspended from the time a person seeks administrative review of the decision concerning the permit until the Commission determines that the person seeking the review cannot commence a contested case or the Commission makes a final decision in a contested case, as appropriate, and no action may be taken during that time that would be unlawful in the absence of the permit.

(g)        G.S. 113A‑122 applies to an appeal of a permit decision under subsection (f).

(h)        Repealed by Session Laws 1987, c. 827, s. 105.

(h1)      Except as provided in subsection (h2) of this section, all construction and maintenance dredgings of beach‑quality sand may be placed on the affected downdrift ocean beaches or, if placed elsewhere, an equivalent quality and quantity of sand from another location shall be placed on the downdrift ocean beaches.

(h2)      Clean, beach quality material dredged from navigational channels within the active nearshore, beach or inlet shoal systems shall not be removed permanently from the active nearshore, beach or inlet shoal system. This dredged material shall be disposed of on the ocean beach or shallow active nearshore area where it is environmentally acceptable and compatible with other uses of the beach.

(i)         Subject to subsections (h1) and (h2) of this section, all materials excavated pursuant to such permit, regardless of where placed, shall be encased or entrapped in such a manner as to minimize their moving back into the affected water.

(j)         None of the provisions of this section shall relieve any riparian owner of the requirements imposed by the applicable laws and regulations of the United States.

(k)        Any person, firm, or corporation violating the provisions of this section shall be guilty of a Class 2 misdemeanor. Each day's continued operation after notice by the Department to cease shall constitute a separate offense. A notice to cease shall be served personally or by certified mail.

(l )        The Secretary may, either before or after the institution of proceedings under subsection (k) of this section, institute a civil action in the superior court in the name of the State upon the relation of the Secretary, for damages, and injunctive relief, and for such other and further relief in the premises as said court may deem proper, to prevent or recover for any damage to any lands or property which the State holds in the public trust, and to restrain any violation of this section or of any provision of a dredging or filling permit issued under this section. Neither the institution of the action nor any of the proceedings thereon shall relieve any party to such proceedings from the penalty prescribed by this section for any violation of the same.

(m)       This section shall apply to all persons, firms, or corporations, their employees, agents, or contractors proposing excavation or filling work in the estuarine waters, tidelands, marshlands and State‑owned lakes within the State, and the work to be performed by the State government or local governments. Provided, however, the provisions of this section shall not apply to the activities and functions of the Department and local health departments that are engaged in mosquito control for the protection of the health and welfare of the people of the coastal area of North Carolina as provided under G.S. 130A‑346 through G.S. 130A‑349. Provided, further, this section shall not impair the riparian right of ingress and egress to navigable waters.

(n)        Within the meaning of this section:

(1)        "State‑owned lakes" include man‑made as well as natural lakes.

(2)        "Estuarine waters" means all the waters of the Atlantic Ocean within the boundary of North Carolina and all the waters of the bays, sounds, rivers, and tributaries thereto seaward of the dividing line between coastal fishing waters and inland fishing waters agreed upon by the Department and the Wildlife Resources Commission, within the meaning of G.S. 113‑129.

(3)        "Marshland" means any salt marsh or other marsh subject to regular or occasional flooding by tides, including wind tides (whether or not the tidewaters reach the marshland areas through natural or artificial watercourses), provided this shall not include hurricane or tropical storm tides. Salt marshland or other marsh shall be those areas upon which grow some, but not necessarily all, of the following salt marsh and marsh plant species: Smooth or salt water Cordgrass (Spartina alterniflora) , Black Needlerush (Juncus roemerianus) , Glasswort (Salicornia spp.) , Salt Grass (Distichlis spicata) , Sea Lavender (Limonium spp.) , Bulrush (Scirpus spp.) , Saw Grass (Cladium jamaicense) , Cattail (Typha spp.) , Salt‑Meadow Grass (Spartina patens) , and Salt Reed‑Grass (Spartina cynosuroides) . (1969, c. 791, s. 1; 1971, c. 1159, s. 6; 1973, c. 476, s. 128; c. 1262, ss. 28, 86; c. 1331, s. 3; 1975, c. 456, ss. 1‑7; 1977, c. 771, s. 4; 1979, c. 253, ss. 1, 2; 1983, c. 258, ss. 1‑3; c. 442, s. 2; 1987, c. 827, s. 105; 1989, c. 727, s. 107; 1993, c. 539, s. 844; 1994, Ex. Sess., c. 24, s. 14(c); 1993 (Reg. Sess., 1994), c. 777, s. 6(a), (b); 1995, c. 509, s. 55.1(a)‑(c); 2000‑172, ss. 3.1, 3.2; 2002‑126, ss. 29.2(h)‑(j).)



§ 113-230. Orders to control activities in coastal wetlands.

§ 113‑230.  Orders to control activities in coastal wetlands.

(a)        The Secretary, with the approval of the Coastal Resources Commission, may from time to time, for the purpose of promoting the public safety, health, and welfare, and protecting public and private property, wildlife and marine fisheries, adopt, amend, modify, or repeal orders regulating, restricting, or prohibiting dredging, filling, removing or otherwise altering coastal wetlands.  In this section, the term "coastal wetlands" shall mean any marsh as defined in G.S. 113‑229(n)(3), as amended, and such contiguous land as the Secretary reasonably deems necessary to affect by any such order in carrying out the purposes of this section.

(b)        The Secretary shall, before adopting, amending, modifying or repealing any such order, hold a public hearing thereon in the county in which the coastal wetlands to be affected are located, giving notice thereof to interested State agencies and each owner or claimed owner of such wetlands by certified or registered mail at least 21 days prior thereto.

(c)        Upon adoption of any such order or any order amending, modifying or repealing the same, the Secretary shall cause a copy thereof, together with a plan of the lands affected and a list of the owners or claimed owners of such lands, to be recorded in the register of deeds office in the county where the land is located, and shall mail a copy of such order and plan to each owner or claimed owner of such lands affected thereby.

(d)        Any person, firm or corporation that violates any order issued under the provisions of this section shall be guilty of a Class 2 misdemeanor.

(e)        The superior court shall have jurisdiction in equity to restrain violations of such orders.

(f)         Any person having a recorded interest in or registered claim to land affected by any such order may, within 90 days after receiving notice thereof, petition the superior court to determine whether the petitioner is the owner of the land in question, and in case he is adjudged the owner of the subject land, whether such order so restricts the use of his property as to deprive him of the practical uses thereof and is therefore an unreasonable exercise of the police power because the order constitutes the equivalent of a taking without compensation.  If the court finds the order to be an unreasonable exercise of the police power, as aforesaid, the court shall enter a finding that such order shall not apply to the land of the petitioner; provided, however, that such finding shall not affect any other land than that of the petitioner.  The Secretary shall cause a copy of such finding to be recorded forthwith in the register of deeds office in the county where the land is located.  The method provided in this subsection for the determination of the issue of whether any such order constitutes a taking without compensation shall be exclusive, and such issue shall not be determined in any other proceeding.

(g)        After a finding has been entered that such order shall not apply to certain land as provided in the preceding subsection, the Department of Administration, upon the request of the Coastal Resources Commission, shall take the fee or any lesser interest in such land in the name of the State by eminent domain under the provisions of Chapter 146 of the General Statutes and hold the same for the purposes set forth in this section.

(h)        This section shall not repeal the powers, duties and responsibilities of the Department under the provisions of G.S. 113‑229. (1971, c. 1159, s. 7; 1973, c. 1262, ss. 28, 86; 1977, c. 771, s. 4; 1979, c. 253, s. 4; 1989, c. 727, s. 108; 1993, c. 539, s. 845; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 113-231 through 113-240. Reserved for future codification purposes.

§§ 113‑231 through 113‑240.  Reserved for future codification purposes.



§§ 113-241 through 113-250. Repealed by Session Laws 1973, c. 1262, ss. 28, 72.

Article 18.

Commercial and Sports Fisheries Advisory Board.

§§ 113‑241 through 113‑250.  Repealed by Session Laws 1973, c. 1262, ss. 28, 72.



§ 113-251. Definition of terms.

Article 19.

Atlantic States Marine Fisheries Compact and Commission.

§ 113‑251.  Definition of terms.

As used in this Article:

(1)        "Commission" means the Atlantic States Marine Fisheries Commission.

(2)        "Commissioner" means a member of the Atlantic States Marine Fisheries Commission.

(3)        "Compact" means the Atlantic States Marine Fisheries Compact.

(4)        "Fisheries Director" means the Director of the Division of Marine Fisheries of the Department of Environment and Natural Resources. (1965, c. 957, s. 2; 1973, c. 1262, s. 28; 1977, c. 771, s. 4; 1989, c. 727, s. 109; 2003‑92, s. 2.)



§ 113-252. Atlantic States Marine Fisheries Compact and Commission.

§ 113‑252.  Atlantic States Marine Fisheries Compact and Commission.

The Governor of this State is hereby authorized and directed to execute a compact on behalf of the State of North Carolina with any one or more of the states of Maine, New Hampshire, Massachusetts, Connecticut, Rhode Island, New York, New Jersey, Delaware, Maryland, Virginia, South Carolina, Georgia, and Florida and with such other states as may enter into the compact, legally joining therein in the form substantially as follows:

ATLANTIC STATES MARINE FISHERIES COMPACT

The contracting states solemnly agree:

Article I

The purpose of this Compact is to promote the better utilization of the fisheries, marine, shell and anadromous, of the Atlantic seaboard by the development of a joint program for the promotion and protection of such fisheries, and by the prevention of the physical waste of the fisheries from any cause. It is not the purpose of this Compact to authorize the states joining herein to limit the production of fish or fish products for the purpose of establishing or fixing the price thereof, or creating and perpetuating monopoly.

Article II

This agreement shall become operative immediately as to those states executing it whenever any two or more of the states of Maine, New Hampshire, Massachusetts, Rhode Island, Connecticut, New York, New Jersey, Delaware, Maryland, Virginia, South Carolina, North Carolina, Georgia and Florida have executed it in the form that is in accordance with the laws of the executing state and the Congress has given its consent. Any state contiguous with any of the aforementioned states and riparian upon waters frequented by anadromous fish, flowing into waters under the jurisdiction of any of the aforementioned states, may become a party hereto as hereinafter provided.

Article III

Each state joining herein shall appoint three representatives to a commission hereby constituted and designated as the Atlantic States Marine Fisheries Commission. One shall be the executive officer of the administrative agency of the state charged with the conservation of the fisheries resources to which this compact pertains. The second shall be a member of the legislature appointed by the Governor. The third shall be a citizen who has knowledge of and interest in marine fisheries issues, appointed by the Governor. This Commission shall be a body corporate, with the powers and duties set forth herein.

Article IV

The duty of the said Commission shall be to make inquiry and ascertain from time to time such methods, practices, circumstances and conditions as may be disclosed for bringing about the conservation and the prevention of the depletion and physical waste of the fisheries, marine, shell and anadromous, of the Atlantic seaboard. The Commission shall have power to recommend the coordination of the exercise of the police powers of the several states within their respective jurisdictions to promote the preservation of those fisheries and their protection against overfishing, waste, depletion or any abuse whatsoever and to assure a continuing yield from the fisheries resources of the aforementioned states.

To that end the Commission shall draft and, after consultation with the advisory committee hereinafter authorized, recommend to the governors and legislatures of the various signatory states legislation dealing with the conservation of the marine, shell and anadromous fisheries of the Atlantic seaboard. The Commission shall more than one month prior to any regular meeting of the legislature in any signatory state, present to the governor of the state its recommendations relating to enactments to be made by the legislature of that state in furthering the intents and purposes of this Compact.

The Commission shall consult with and advise the pertinent administrative agencies in the states party hereto with regard to problems connected with the fisheries and recommend the adoption of such regulations as it deems advisable.

The Commission shall have power to recommend to the states party hereto the stocking of the waters of such states with fish and fish eggs, or joint stocking by some or all of the states party hereto, and when two or more of the states shall jointly stock waters the Commission shall act as the coordinating agency for such stocking.

Article V

The Commission shall elect from its number a chairman and a vice‑chairman and shall appoint and at its pleasure remove or discharge such officers and employees as may be required to carry the provisions of this Compact into effect, and shall fix and determine their duties, qualifications and compensation. Said Commission shall adopt rules and regulations for the conduct of its business. It may establish and maintain one or more offices for the transaction of its business and may meet at any time or place but must meet at least once a year.

Article VI

No action shall be taken by the Commission in regard to its general affairs except by the affirmative vote of a majority of the whole number of compacting states present at any meeting. No recommendation shall be made by the Commission in regard to any species of fish except by the affirmative vote of a majority of the compacting states which have an interest in such species. The Commission shall define what shall be an interest.

Article VII

The Fish and Wildlife Service of the Department of the Interior of the government of the United States shall act as the primary research agency of the Atlantic States Marine Fisheries Commission, cooperating with the research agencies in each state for that purpose. Representatives of the said Fish and Wildlife Service shall attend the meetings of the Commission.

An advisory committee to be representative of the commercial fishermen and the saltwater anglers and such other interests of each state as the Commission deems advisable shall be established by the Commission as soon as practicable for the purpose of advising the Commission upon such recommendations as it may desire to make.

Article VIII

When any state other than those named specifically in Article II of this Compact shall become a party thereto for the purpose of conserving its anadromous fish in accordance with the provisions of Article II the participation of such state in the action of the Commission shall be limited to such species of anadromous fish.

Article IX

Nothing in this Compact shall be construed to limit the powers of any signatory state or to repeal or prevent the enactment of any legislation or the enforcement of any requirement by any signatory state imposing additional conditions and restrictions to conserve its fisheries.

Article X

Continued absence of representation or of any representative on the Commission from any state party hereto shall be brought to the attention of the governor thereof.

Article XI

The states party hereto agree to make annual appropriations to the support of the Commission in proportion to the primary market value of the products of their fisheries, exclusive of cod and haddock, as recorded in the most recently published reports of the Fish and Wildlife Service of the United States Department of the Interior, provided no state shall contribute less than two hundred dollars ($200.00) per annum and the annual contribution of each state above the minimum shall be figured to the nearest one hundred dollars ($100.00).

The compacting states agree to appropriate initially the annual amounts scheduled below, which amounts are calculated in the manner set forth herein, on the basis of the catch record of 1938. Subsequent budgets shall be recommended by a majority of the Commission and the cost thereof allocated equitably among the states in accordance with their respective interests and submitted to the compacting states.

Schedule of Initial Annual State Contributions

Maine   $ 700

New Hampshire .....................................................................................................   200

Massachusetts ........................................................................................................ 2300

Rhode Island ..........................................................................................................   300

Connecticut ............................................................................................................   400

New York .............................................................................................................. 1300

New Jersey ............................................................................................................   800

Delaware ................................................................................................................   200

Maryland ................................................................................................................   700

Virginia ................................................................................................................... 1300

North Carolina .......................................................................................................   600

South Carolina ........................................................................................................   200

Georgia ..................................................................................................................   200

Florida                                                                                                                     1500

Article XII

This Compact shall continue in force and remain binding upon each compacting state until renounced by it. Renunciation of this Compact must be preceded by sending six months' notice in writing of intention to withdraw from the Compact to the other states party hereto. (1949, c. 1086, s. 1; 1965, c. 957, s. 18; 2003‑92, s. 3.)



§ 113-253. Amendment to Compact to establish joint regulation of specific fisheries.

§ 113‑253.  Amendment to Compact to establish joint regulation of specific fisheries.

The Governor is authorized to execute on behalf of the State of North Carolina an amendment to the Compact set out in G.S. 113‑252 with any one or more of the states of Maine, New Hampshire, Massachusetts, Rhode Island, Connecticut, New York, New Jersey, Pennsylvania, Delaware, Maryland, Virginia, South Carolina, Georgia, and Florida or such other states as may become party to that Compact for the purpose of permitting the states that ratify this amendment to establish joint regulation of specific fisheries common to those states through the Atlantic States Marine Fisheries Commission and their representatives on that body. Notice of intention to withdraw from this amendment shall be executed and transmitted by the Governor and shall be in accordance with Article XII of the Atlantic States Marine Fisheries Compact and shall be effective as to this State with those states which similarly ratify this amendment. This amendment shall take effect as to this State with respect to such other of the aforesaid states as take similar action.

Amendment No. 1 of the Atlantic States Marine Fisheries Compact

The states consenting to this amendment agree that any two or more of them may designate the Atlantic States Marine Fisheries Commission as a joint regulatory agency with such powers as they may jointly confer from time to time for the regulation of the fishing operations of the citizens and vessels of such designating states with respect to specific fisheries in which such states have a common interest. The representatives of such states on the Atlantic States Marine Fisheries Commission shall constitute a separate section of such Commission for the exercise of the additional powers so granted, provided that the states so acting shall appropriate additional funds for this purpose. The creation of such section as a joint regulatory agency shall not deprive the states participating therein of any of their privileges or powers or responsibilities in the Atlantic States Marine Fisheries Commission under the general compact. (1949, c. 1086, s. 2; 1965, c. 957, s. 18.)



§ 113-254. North Carolina members of Commission.

§ 113‑254.  North Carolina members of Commission.

(a)        In pursuance of Article III of the Compact, there shall be three commissioners from North Carolina. The first commissioner shall be the Fisheries Director, ex officio. The term of this commissioner shall terminate at the time the commissioner ceases to hold office as the Fisheries Director. The successor to this commissioner shall be the commissioner's successor as Fisheries Director. The second commissioner shall be a legislator appointed by the Governor. The term of this commissioner shall terminate at the time the commissioner ceases to hold legislative office. This commissioner's successor shall be appointed by the Governor. The third commissioner from the State of North Carolina shall be a citizen of the State with knowledge of and interest in marine fisheries issues appointed by the Governor. The term of this commissioner shall be three years. This commissioner may be reappointed for successive terms and shall hold office until the commissioner's successor is appointed and qualified. A vacancy occurring in the office of this commissioner for any reason or cause shall be filled by appointment by the Governor for the unexpired term.

(b)        The Fisheries Director may delegate to any deputy or other subordinate of the Fisheries Director the power to be present, participate, and vote as the Fisheries Director's representative or substitute at any meeting, hearing, or other proceeding of the Commission.

(c)        Any commissioner may be removed from office by the Governor upon charges and after a hearing. (1949, c. 1086, s. 3; 1965, c. 957, s. 18; 1973, c. 1262, ss. 28, 86; 1977, c. 771, s. 4; 1987, c. 641, s. 9; 1989, c. 727, s. 110; 2003‑92, s. 4.)



§ 113-255. Powers of Commission and commissioners.

§ 113‑255.  Powers of Commission and commissioners.

There is hereby granted to the Commission and the commissioners thereof all the powers provided for in the said Compact and all the powers necessary or incidental to the carrying out of said Compact in every particular. All officers of the State of North Carolina are hereby authorized and directed to do all things falling within their respective provinces and jurisdiction necessary or incidental to the carrying out of said Compact in every particular; it being hereby declared to be the policy of the State of North Carolina to perform and carry out the said Compact and to accomplish the purposes thereof. All officers, bureaus, departments and persons of and in the State government or administration of the State of North Carolina are hereby authorized and directed at convenient times and upon request of the said Commission to furnish the said Commission with information and data possessed by them or any of them and to aid said Commission by loan of personnel or other means lying within their legal rights respectively. (1949, c. 1086, s. 4; 1965, c. 957, s. 18.)



§ 113-256. Powers herein granted to Commission are supplemental.

§ 113‑256.  Powers herein granted to Commission are supplemental.

Any powers herein granted to the Commission shall be regarded as in aid of and supplemental to and in no case a limitation upon any of the powers vested in said Commission by other laws of the State of North Carolina or by the laws of the states of Maine, New Hampshire, Massachusetts, Connecticut, Rhode Island, New York, New Jersey, Delaware, Maryland, Virginia, South Carolina, Georgia and Florida or by the Congress or the terms of said Compact. (1949, c. 1086, s. 5; 1965, c. 957, s. 18.)



§ 113-257. Report of Commission to Governor and legislature; recommendations for legislative action; examination of accounts and books by Auditor.

§ 113‑257.  Report of Commission to Governor and legislature; recommendations for legislative action; examination of accounts and books by Auditor.

The Commission shall keep accurate accounts of all receipts and disbursements and shall report to the Governor and the legislature of the State of North Carolina on or before the tenth day of December  in each year, setting forth in detail the transactions conducted by it during the 12 months preceding December 1 of that year and shall make recommendations for any legislative action deemed by it advisable, including amendments to the statutes of the State of North Carolina which may be necessary to carry out the intent and purposes of the compact between the signatory states.

The Auditor of the State of North Carolina is hereby authorized and empowered from time to time to examine the accounts and books of the Commission, including its receipts, disbursements and such other items referring to its financial standing as such Auditor may deem proper and to report the results of such examination to the Governor of such State. (1949, c. 1086, s. 6; 1955, c. 236, s. 2; 1965, c. 957, s. 18.)



§ 113-258. Commission subject to provisions of State Budget Act.

§ 113‑258.  Commission subject to provisions of State Budget Act.

The Atlantic States Marine Fisheries Commission of the State of North Carolina shall be subject to all the terms and provisions of the State Budget Act, Chapter 143C of the General Statutes of North Carolina.(1949, c. 1086, s. 7; 1955, c. 236, s. 1; 1965, c. 957, s. 18; 2006‑203, s. 27.)



§ 113-259. North Carolina members of the South Atlantic Fishery Management Council.

Article 19A.

Fishery Management Councils.

§ 113‑259.  North Carolina members of the South Atlantic Fishery Management Council.

(a)        In pursuance of Section 302 of the Magnuson‑Stevens Fishery Conservation and Management Act, 16 U.S.C. § 1801, et seq., there shall be at least two members of the South Atlantic Fishery Management Council from the State of North Carolina.

(b)        The first Council member shall be the principal State official with marine fishery management responsibility and expertise in the State, which official is the Director of the Division of Marine Fisheries of the Department or his designee.

(c)        Pursuant to the enabling legislation, other members from the state of North Carolina are selected by the United States Secretary of Commerce from a list of qualified individuals submitted by the Governor of the State. The list of nominees shall be compiled by the Marine Fisheries Commission and must be comprised of individuals who are knowledgeable and experienced with regard to the management, conservation, or commercial or recreational harvest of the fishery resources in the Atlantic Ocean seaward of the states of North Carolina, South Carolina, Georgia, and Florida. Prior to submission of the list of nominees, the Governor may consult with the Commission regarding additions to the list of nominees to be submitted. Should it be necessary for the Governor to submit additional nominees, the list of nominees shall be compiled by the Marine Fisheries Commission. (1987, c. 641, s. 18; 1989, c. 727, s. 111; 1998‑225, s. 4.23.)



§ 113-260. North Carolina members of the Mid-Atlantic Fishery Management Council.

§ 113‑260.  North Carolina members of the Mid‑Atlantic Fishery Management Council.

(a)        In pursuance of Section 302 of the Magnuson‑Stevens Fishery Conservation and Management Act, 16 U.S.C. § 1801, et seq., there shall be at least two members of the Mid‑Atlantic Fishery Management Council from the State of North Carolina.

(b)        The first Council member shall be the principal State official with marine fishery management responsibility and expertise in the State, which official is the Director of the Division of Marine Fisheries of the Department or his designee.

(c)        Pursuant to the enabling legislation, other members from the State of North Carolina are selected by the United States Secretary of Commerce from a list of qualified individuals submitted by the Governor of the State. The list of nominees shall be compiled by the Marine Fisheries Commission and must be comprised of individuals who are knowledgeable and experienced with regard to the management, conservation, or commercial or recreational harvest of the fishery resources in the Atlantic Ocean seaward of the states of New York, New Jersey, Delaware, Pennsylvania, Maryland, Virginia, and North Carolina. Prior to submission of the list of nominees, the Governor may consult with the Commission regarding additions to the list of nominees to be submitted. Should it be necessary for the Governor to submit additional nominees, the list of nominees shall be compiled by the Marine Fisheries Commission. (1998‑225, s. 4.23.)



§§ 113-260.1 through 113-260.5. Reserved for future codification purposes.

§§ 113‑260.1 through 113‑260.5.  Reserved for future codification purposes.



§ 113-261. Taking fish and wildlife for scientific purposes; permits to take in normally unauthorized manner; cultural and scientific operations.

Article 20.

Miscellaneous Regulatory Provisions.

§ 113‑261.  Taking fish and wildlife for scientific purposes; permits to take in normally unauthorized manner; cultural and scientific operations.

(a)        The Department, the Wildlife Resources Commission, and  agencies of the United States with jurisdiction over fish and wildlife are hereby granted the right to take marine, estuarine, and wildlife resources within the State, to conduct fish cultural operations and scientific investigations in the several waters of North Carolina, to  survey fish and wildlife populations in the State, to conduct investigations to determine the status and requirements for survival of resident species of fish and wildlife, to propagate animals, birds, and fish, and to erect fish hatcheries and fish propagating plants without regard to any licensing or permit requirements of this Subchapter.

(b)        The Department with respect to fish in coastal fishing waters and the Wildlife Resources Commission with respect to wildlife may provide for the issuance of permits, on such terms as they deem just and in the best interest of conservation, authorizing persons to take  such fish or wildlife through the use of drugs, poisons, explosives, electricity, or any other generally prohibited manner. Such permits need not be restricted solely to victims of depredations or to scientific or educational institutions, but should be issued only for good cause. No permit to take wildlife other than fish by means of poison may be issued, however, unless the provisions of Article 22A are met.

(c)        The Department, the Wildlife Resources Commission, and agencies of the United States with jurisdiction over fish and wildlife may, as necessary in their legitimate operations, take fish and wildlife in a manner generally prohibited by this Subchapter or by rules made under the authority of this Subchapter. (1915, c. 84, s. 7; C.S., s. 1886; 1965, c. 957, s. 2; 1973, c. 1262, s. 18; 1979, c. 830, s. 1; 1987, c. 827, s. 98.)



§ 113-262. Taking fish or wildlife by poisons, drugs, explosives or electricity prohibited; exceptions; possession of illegally killed fish or wildlife prohibited.

§ 113‑262.  Taking fish or wildlife by poisons, drugs, explosives or electricity prohibited; exceptions; possession of illegally killed fish or wildlife prohibited.

(a)        Except as otherwise provided in this Subchapter, or in rules permitting use of electricity to take certain fish, it is a Class 2 misdemeanor to take any fish or wildlife through the use of poisons, drugs, explosives, or electricity.  This subsection does not apply to any person lawfully using any poison or pesticide under the Structural Pest Control Act of North Carolina of 1955, as amended, or the North Carolina Pesticide Law of 1971, as amended.

(b)        Except under a valid permit it is unlawful to possess any fish or wildlife:

(1)        Bearing evidence of having been taken in violation of subsection (a); or

(2)        With knowledge or reason to believe that the fish or wildlife was taken in violation of subsection (a). (1883, c. 290; Code, s. 1094; Rev., s. 3417; C.S., ss. 1968, 2124; 1927, c. 107; 1935, c. 486, ss. 18‑20; 1939, c. 235, s. 1; 1949, c. 1205, ss. 2, 3; 1953, c. 1134; 1955, c. 104; c. 1053, ss. 1, 3, 4; 1957, c. 1056; 1959, c. 207; c. 500; 1961, c. 1182; 1963, c. 381; c. 697, ss. 1, 3 1/2; 1965, c. 904, s. 1; c. 957, s. 2; 1967, c. 728, s. 1; c. 858, s. 1; c. 1149, s. 1.5; 1969, c. 75; c. 140; 1971, c. 439, ss. 1‑3; c. 449, s. 1; c. 461; c. 648, s. 1; c. 899, s. 1; 1973, c. 1096; c. 1210, ss. 1‑3, 5; c. 1262, s. 18; 1975, c. 669; c. 728; 1977, c. 493; c. 794, s. 4; 1979, c. 830, s. 1; 1987, c. 827, s. 98; 1993, c. 539, s. 846; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 113-263. Inspecting plans and specifications of dams.

§ 113‑263.  Inspecting plans and specifications of dams.

The Department and the Wildlife Resources Commission, in addition to other agencies primarily responsible, may inspect the plans and specifications of all dams proposed to be built, in North Carolina or elsewhere within the United States, the design or proposed mode of construction of which may have an adverse effect upon fish within the State. The Department or the Wildlife Resources Commission, as the case may be, may be heard before the appropriate agency charged with approving said plans and specifications, and due consideration shall be given to said Department or Wildlife Resources Commission in the approval or disapproval of the plans and specifications of proposed dams by the agencies so charged with said duty. (1965, c. 957, s. 2; 1973, c. 1262, s. 18.)



§ 113-264. Regulatory power over property of agency; public hunting grounds; scheduling of managed big game hunts.

§ 113‑264.  Regulatory power over property of agency; public hunting grounds; scheduling of managed big game hunts.

(a)        The Department and the Wildlife Resources Commission are granted the power by rule to license, regulate, prohibit, or restrict the public as to use and enjoyment of, or harm to, any property of the Department or the Wildlife Resources Commission, and may charge the public reasonable fees for access to or use of such property. "Property" as the word is used in this section is intended to be broadly interpreted and includes lands, buildings, vessels, vehicles, equipment, markers, stakes, buoys, posted signs and other notices, trees and shrubs and artificial constructions in boating and fishing access areas, game lands, wildlife refuges, public waters, public mountain trout waters, and all other real and personal property owned, leased, controlled, or cooperatively managed by either the Department or the Wildlife Resources Commission.

(a1)      Every wildlife protector and every law enforcement officer of this State and its subdivisions shall have the authority within his or her established jurisdiction to enforce the rules promulgated pursuant to the power granted by this section regarding the willful removal of, damage to, or destruction of any property of the Department or the Wildlife Resources Commission.

(a2)      To the extent that subsection (a1) of this section conflicts with any provision of any local act, subsection (a1) of this section prevails.

(b)        Unless a different level of punishment is elsewhere set out, willful removal of, damage to, or destruction of any property of the Department or the Wildlife Resources Commission is a Class 1 misdemeanor.

(c)        The Wildlife Resources Commission may cooperate with private landowners in the establishment of public hunting grounds. It may provide for the posting of these areas and of restricted zones within them, require that authorized hunters obtain written permission from the owner to hunt, enforce general laws concerning trespass by hunters and concerning damage or injurious activities by hunters and by others carrying weapons on or discharging weapons across public hunting grounds or restricted zones.

(d)        The Wildlife Resources Commission may schedule managed hunts for any species of wildlife to be held on game lands. Participants in such hunts shall be selected at random by computer. The Wildlife Resources Commission may require by rule that an applicant 16 years of age or older have the required hunting license before the drawing for the hunt, and that an applicant less than 16 years of age apply as a member of a party that includes a properly licensed adult if the young applicant does not have the proper hunting license. When licenses are required prior to the drawing, all applications shall be screened for compliance. A nonrefundable fee of five dollars ($5.00) will be required of each applicant to defray the cost of processing the applications.

(e)        A wildlife protector or law enforcement officer of this State or its subdivisions may have a vehicle towed at a Commission‑owned or operated public boating access area if the vehicle:

(1)        Is parked in an area other than one designated for parking; or

(2)        Is left by an individual for a purpose other than launching, operating, or retrieving a vessel. (1965, c. 957, s. 2; 1973, c. 1262, ss. 18, 28; 1977, c. 771, s. 4; 1979, c. 830, s. 1; 1983, c. 403; 1985 (Reg. Sess., 1986), c. 996, s. 2; 1987, c. 827, s. 98; 1989, c. 221; c. 642, s. 1; 1993, c. 539, s. 847; 1994, Ex. Sess., c. 24, s. 14(c); 2005‑82, s. 1; 2005‑164, s. 2.)



§ 113-265. Obstructing or polluting flow of water into hatchery; throwing fish offal into waters.

§ 113‑265.  Obstructing or polluting flow of water into hatchery; throwing fish offal into waters.

(a)        No person may obstruct, pollute, or diminish the natural flow of water into or through any fish hatchery in violation of the requirements of the Environmental Management Commission.

(b)        It is unlawful for any person to throw or cause to be thrown into the channel of any navigable waters fish offal in any quantity likely to hinder or prevent the passage of fish along such channel. The Marine Fisheries Commission and the Wildlife Resources Commission may by rule impose further restrictions upon the throwing of fish offal in any coastal fishing waters or inland fishing waters respectively.

(c)        to (e) Repealed by Session Laws 1987, c. 636, s. 2. (1883, c. 137, s. 5; Code, ss. 3385, 3386, 3389, 3407, 3418; Rev., ss. 2444, 2465, 2478; C.S., ss. 1969, 1971, 1972; 1959, c. 405; 1965, c. 957, s. 2; 1971, c. 690, s. 4; 1973, c. 1262, ss. 18, 28; 1985 (Reg. Sess., 1986), c. 996, s. 3; 1987, c. 636, s. 2; c. 827, s. 98.)



§ 113-266. Interference with artificial reef marking devices.

§ 113‑266.  Interference with artificial reef marking devices.

It shall be a Class 1 misdemeanor for any person to destroy, injure, relocate, or remove any navigational aids, buoys, markers, or other devices lawfully set out by the Division of Marine Fisheries in connection with the marking of any artificial reef in the coastal waters of the State and in the Atlantic Ocean to the seaward extent of the State's jurisdiction as now or hereafter defined. (1985 (Reg. Sess., 1986), c. 996, s. 1; 1993, c. 539, s. 848; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 113-267. Replacement costs of marine, estuarine, and wildlife resources; rules authorized; prima facie evidence.

§ 113‑267.  Replacement costs of marine, estuarine, and wildlife resources; rules authorized; prima facie evidence.

To provide information to the courts and other officials taking action under G.S. 15A‑1343(b1)(5), under G.S. 143‑215.3(a)(7), or under any other pertinent authority of law, the Marine Fisheries Commission and the Wildlife Resources Commission are authorized to adopt rules setting forth the factors that should be considered in determining the replacement costs of fish and wildlife and other marine, estuarine, and wildlife resources that have been taken, injured, removed, harmfully altered, damaged, or destroyed. The Marine Fisheries Commission and the Wildlife Resources Commission may make similar rules respecting costs of investigations required by G.S. 143‑215.3(a)(7) or which are made pursuant to a court order. For common offenses resulting in the destruction of marine, estuarine, and wildlife resources the Marine Fisheries Commission and the Wildlife Resources Commission may adopt schedules of costs which reasonably state the likely replacement costs and necessary investigative costs when appropriate. Rules of the Marine Fisheries Commission and the Wildlife Resources Commission stating scheduled costs or cost factors must be treated as prima facie evidence of the actual costs, but do not prevent a court or jury from examining the reasonableness of the rules or from assessing the special factors in a case which may make the true costs either higher or lower than the amount stated in the rules. The term "replacement costs" must be broadly construed to include indirect costs of replacement through habitat improvement or restoration, establishment of sanctuaries, and other recognized conservation techniques when direct stocking or replacement is not feasible. (1979, c. 830, s. 1; 1985, c. 509, s. 7; 1987, c. 827, s. 98.)



§ 113-268. Injuring, destroying, stealing, or stealing from nets, seines, buoys, pots, etc.

§ 113‑268.  Injuring, destroying, stealing, or stealing from nets, seines, buoys, pots, etc.

(a)        It is unlawful for any person without the authority of the owner of the equipment to take fish from nets, traps, pots, and other devices to catch fish which have been lawfully placed in the open waters of the State.

(b)        It is unlawful for any master or other person having the management or control of a vessel in the navigable waters of the State to willfully, wantonly, and unnecessarily do injury to any seine, net or pot which may lawfully be hauled, set, or fixed in such waters for the purpose of taking fish except that a net set across a channel may be temporarily moved to accommodate persons engaged in drift netting, provided that no fish are removed and no damage is done to the net moved.

(c)        It is unlawful for any person to willfully steal, destroy, or injure any buoys, markers, stakes, nets, pots, or other devices on property lawfully set out in the open waters of the State in connection with any fishing or fishery.

(d)        Violation of subsections (a), (b), or (c) is a Class A1 misdemeanor.

(e)        The Department may, either before or after the institution of any other action or proceeding authorized by this section, institute a civil action for injunctive relief to restrain a violation or threatened violation of subsections (a), (b), or (c) of this section pursuant to G.S. 113‑131. The action shall be brought in the superior court of the county in which the violation or threatened violation is occurring or about to occur and shall be in the name of the State upon the relation of the Secretary. The court, in issuing any final order in any action brought pursuant to this subsection may, in its discretion, award costs of litigation including reasonable attorney and expert‑witness fees to any party. (1987, c. 636, s. 1; 1989, c. 727, s. 112; 1993, c. 539, s. 849; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑225, s. 3.9.)



§ 113-269. Robbing or injuring hatcheries and other aquaculture operations.

§ 113‑269.  Robbing or injuring hatcheries and other aquaculture operations.

(a)        The definitions established in G.S. 106‑758 are incorporated by reference into this section.  For the purposes of this section, a shellfish lease issued pursuant to G.S. 113‑202 is defined as an aquaculture facility only when it has been amended pursuant to G.S. 113‑202.1 to authorize use of the water column and when it is or has been regularly posted and identified in accordance with the rules of the Marine Fisheries Commission.

(b)        It is unlawful for any person without the authority of the owner of an aquaculture facility to take fish or aquatic species being cultivated or reared by the owner from an aquaculture facility.

(c)        It is unlawful for any person to receive or possess fish or aquatic species stolen from an aquaculture facility while knowing or having reasonable grounds to believe that the fish or aquatic species are stolen.

(d)        It is unlawful for any person to willfully destroy or injure an aquaculture facility or aquatic species being reared in an aquaculture facility.

(e)        Violation of subsections (b) or (c) for fish or aquatic species valued at more than four hundred dollars ($400.00) is punishable under G.S. 14‑72.  Violation of subsections (b) or (c) for fish or aquatic species valued at four hundred dollars ($400.00) or less is a Class 1 misdemeanor.

(f)         Violation of subsection (d) is a Class 1 misdemeanor.

(g)        In deciding to impose any sentence other than an active prison sentence, the sentencing judge shall consider and may require, in accordance with G.S. 15A‑1343, restitution to the victim for the amount of damage to the aquaculture facility or aquatic species or for the value of the stolen fish or aquatic species.

(h)        The district attorney shall dismiss any case brought pursuant to subsections (b) and (c) if defendant produces a notarized written authorization for taking fish or aquatic species from the aquaculture facility or if the fish or aquatic species taken from a shellfish lease aquaculture facility was not a shellfish authorized for cultivation on the lease. (1989, c. 281, s. 1; 1993, c. 539, ss. 850, 851; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 113-270. Reserved for future codification purposes.

§ 113‑270.  Reserved for future codification purposes.



§ 113-270.1. (See notes) License agents.

Article 21.

Licenses and Permits Issued by the Wildlife Resources Commission.

§ 113‑270.1.  (See notes) License agents.

(a)        The Wildlife Resources Commission may by rule provide for the annual appointment of persons as license agents to sell licenses which it is authorized to issue by this Subchapter or by any other provisions of law. To facilitate the convenience of the public, the efficiency of administration, the need to keep statistics and records affecting the conservation of wildlife resources, boating, water safety, and other matters within the jurisdiction of the Wildlife Resources Commission, and the need to issue licenses containing special restrictions, the Wildlife Resources Commission may issue licenses in any particular category through:

(1)        License agents.

(2)        The Wildlife Resources Commission's headquarters.

(3)        Employees of the Wildlife Resources Commission.

(4)        Two or more such sources simultaneously.

When there are substantial reasons for differing treatment, the Wildlife Resources Commission may issue a type of license by one method in one locality and by another method in another locality.

(b)        License agents may deduct from the amount collected for each license a fee of six percent (6%).

(b3)      (See notes) The Wildlife Resources Commission is exempt from the contested case provisions of Chapter 150B of the General Statutes with respect to determinations of whether to authorize or terminate the authority of a person to sell licenses and permits as a license agent of the Wildlife Resources Commission.

(b4)      (See notes) If any check or bank account draft of any license agent for the issuance of licenses or permits shall be returned by the banking facility upon which the same is drawn for lack of funds, the license agent shall be liable to the Commission for a penalty of five percent (5%) of the amount of the check or bank account draft, but in no event shall the penalty be less than five dollars ($5.00) or more than two hundred dollars ($200.00). License agents shall be assessed a penalty of twenty‑five percent (25%) of their issuing fee on all remittances to the Commission after the fifteenth day of the month immediately following the month of sale.

(c)        The Wildlife Resources Commission may provide qualifications and standards concerning license agents and delegate to the Executive Director the task of appointment and supervision. Annual appointments run from May 1 to April 30 each year. The Wildlife Resources Commission may require license agents to post bonds, keep records and make reports concerning licenses and receipts, be subject to such audits and inspections as may be necessary, and pay a penalty of five percent (5%) on any worthless checks given the Wildlife Resources Commission. The minimum penalty for a worthless check, however, is five dollars ($5.00), and the maximum penalty is two hundred dollars ($200.00). The Wildlife Resources Commission shall require license agents to pay penalties of twenty‑five percent (25%) of the agents' fees on any license fees remitted to the Commission after the fifteenth day of the month immediately following the month of sale.

(d)        The Wildlife Resources Commission may make rules in implementing the authority granted in subsection (c), but it need not set out in its rules details as to forms of license, records and accounting procedures, and other reasonable requirements that may be administratively promulgated by employees of the Wildlife Resources Commission in implementation of the purposes of this Article in order for such administrative requirements to be deemed validly required. It is a Class 1 misdemeanor for a license agent:

(1)        To withhold or misappropriate funds from the sale of licenses;

(2)        To falsify records of licenses sold;

(3)        Wilfully and knowingly to assist or allow a person to obtain a license for which he is ineligible;

(4)        Wilfully to issue a backdated license;

(5)        Wilfully on records or licenses to include false information or omit material information as to:

a.         A person's entitlement to a particular license; or

b.         The applicability or term of a particular license; or

(6)        To refuse to return all consigned licenses, or to remit the net value of consigned licenses sold or unaccounted for, upon demand from an authorized employee of the Wildlife Resources Commission.

(e)        The Executive Director may temporarily suspend, revoke, or refuse to renew a person's appointment as a license agent if he fails in a timely manner to submit required reports, remit moneys due the Wildlife Resources Commission, or otherwise comply with the qualifications and standards set by the Wildlife Resources Commission or with reasonable administrative directives of the Executive Director. The temporary suspension is effective immediately upon communication of that fact to the license agent or his representative handling the licenses. The communication as to suspension must state the grounds for suspension and that the license agent may request a hearing within five working days if he contests the grounds for suspension. If not in writing, the communication must be followed by written notice of suspension containing the same information. By personal service of an impoundment order upon a license agent or his representative handling the licenses, an employee or agent of the Wildlife Resources Commission may enter the premises and impound all licenses, moneys, record books, reports, license forms, and other documents, ledgers, and materials pertinent or apparently pertinent to the license agency being suspended. The Executive Director must make the impounded property, or copies of it, available to the licensee during the period of temporary suspension.

(f)         If a hearing is requested, it is before the Executive Director or his designee to be held at Raleigh or some other place convenient to the parties specified by the Executive Director. The temporary suspension remains in effect until the hearing, and after the hearing may be rescinded or continued in effect, as the facts warrant, in the discretion of the Executive Director. A temporary suspension may not last longer than 30 days, but additional suspensions may be imposed if at the end of the suspension period the license agent is still not in compliance with appropriate standards, qualifications, and administrative directives. A license agent may at any time after a hearing appeal his suspension to the Wildlife Resources Commission.

(g)        Notice of revocation or nonrenewal of the appointment may be sent the license agent in lieu of or in addition to temporary suspension. The notice must state the grounds for termination of the appointment and the license agent's right to a hearing if he has not previously been afforded one. If the appointment is to be revoked, the notice must state the effective date and hour of revocation. If the appointment is not to be renewed, the notice must state that the appointment expires at midnight on April 30. If he has not been previously afforded a hearing, a license agent is entitled to a hearing within 14 days before the Executive Director or his designee to be held at Raleigh or some other place convenient to the parties specified by the Executive Director. After the hearing, the Executive Director, applying appropriate standards, must take the action with respect to the appointment as license agent that the facts warrant. If the Executive Director upholds the decision to terminate the appointment, a license agent may appeal his termination to the Wildlife Resources Commission. Pending the hearing and any appeal from it, the termination is held in abeyance, but no license sales may be made once the license agent's bond has expired.

(h)        Upon termination of the appointment, the former agent must return to the Wildlife Resources Commission all record books, reports, license forms, moneys, and other property pertaining to the license agency, and must allow agents of the Wildlife Resources Commission to conduct necessary inspections and audits required in terminating the license agency. Each day's refusal after termination to return, upon demand, the record books, reports, license forms, moneys, and other property pertaining to the license agency is a separate offense. Each instance of refusal, after termination, to allow agents of the Wildlife Resources Commission to conduct necessary inspections and audits during regular business hours is a separate offense. A violation of this subsection is a Class 2 misdemeanor. Before termination, violations by license agents are punishable under G.S. 113‑135, subsection (d) above, or other provision of this Subchapter, as appropriate.

(i)         No person denied appointment or whose appointment was terminated under this section is eligible to apply again for an appointment as a license agent for two years. Upon application, the executive director may not grant the appointment as license agent unless the applicant produces clear evidence, convincing to the Executive Director, that he meets all standards and qualifications and will comply with all requirements of statutes, rules, and reasonable administrative directives pertaining to license agents.

(j)         The Executive Director or his designee holding any hearing under this section must keep a written record of evidence considered and findings made. Upon appeal to the Wildlife Resources Commission, the commission chairman or other presiding officer must cause such a written record of evidence and findings to be made and kept. Hearings and appeals under this section are internal matters concerning license agents of the Wildlife Resources Commission and are not governed by the North Carolina Administrative Procedure Act. (1961, c. 352, ss. 4, 9; 1979, c. 830, s. 1; 1985, c. 791, s. 34; 1987, c. 827, s. 98; 1993, c. 539, ss. 852, 853; 1994, Ex. Sess., c. 24, s. 14(c); 2005‑455, s. 3.2.)

§ 113‑270.1.  (Contingent effective date  see notes) License agents.

(a)        The Wildlife Resources Commission may by rule provide for the appointment of persons as license agents to sell licenses and permits that the Commission is authorized to issue by this Subchapter or by any other provisions of law. To facilitate the convenience of the public, the efficiency of administration, the need to keep statistics and records affecting the conservation of wildlife resources, boating, water safety, and other matters within the jurisdiction of the Wildlife Resources Commission, and the need to issue licenses and permits containing special restrictions, the Wildlife Resources Commission may issue licenses and permits in any particular category through:

(1)        License agents.

(2)        The Wildlife Resources Commission's headquarters.

(3)        Employees of the Wildlife Resources Commission.

(4)        Two or more such sources simultaneously.

(a1)      When there are substantial reasons for differing treatment, the Wildlife Resources Commission may issue a type of license or permit by one method in one locality and by another method in another locality.

(b)        License agents may deduct from the amount collected for each license or permit a fee of six percent (6%).

(b1)      When licenses or permits are to be issued by license agents as provided by subsection (a) of this section, the Wildlife Resources Commission may adopt rules to provide for any of the following:

(1)        Qualifications of the license agents.

(2)        Duties of the license agents.

(3)        Methods and procedures to ensure accountability and security for proceeds and unissued licenses and permits.

(4)        Types and amounts of evidence that a license agent must submit to relieve the agent of responsibility for losses due to occurrences beyond the control of the agent.

(5)        Any other reasonable requirement or condition that the Wildlife Resources Commission deems necessary to expedite and control the issuance of licenses and permits by license agents.

(b2)      The Wildlife Resources Commission may adopt rules to authorize the Executive Director to take any of the following actions related to license agents:

(1)        Select and appoint license agents in areas most convenient for the sale of licenses and permits.

(2)        Limit the number of license agents in an area if necessary for efficiency of operation.

(3)        Require prompt and accurate reporting and remittance of public funds or documents by license agents.

(4)        Conduct periodic and special audits of accounts.

(5)        Suspend or terminate the authorization of any license agent found to be noncompliant with rules adopted by the Wildlife Resources Commission or when State funds or property are reasonably believed to be in jeopardy.

(6)        Require the immediate surrender of all equipment, forms, licenses, permits, records, and State funds and property, issued by or belonging to the Wildlife Resources Commission, in the event of the termination of a license agent.

(b3)      The Wildlife Resources Commission is exempt from the contested case provisions of Chapter 150B of the General Statutes with respect to determinations of whether to authorize or terminate the authority of a person to sell licenses and permits as a license agent of the Wildlife Resources Commission.

(b4)      If any check or bank account draft of any license agent for the issuance of licenses or permits shall be returned by the banking facility upon which the same is drawn for lack of funds, the license agent shall be liable to the Commission for a penalty of five percent (5%) of the amount of the check or bank account draft, but in no event shall the penalty be less than five dollars ($5.00) or more than two hundred dollars ($200.00). License agents shall be assessed a penalty of twenty‑five percent (25%) of their issuing fee on all remittances to the Commission after the fifteenth day of the month immediately following the month of sale.

(c)        Repealed by Session Laws 2005‑455, s. 3.2. See notes for contingent effective date.

(d)        It is a Class 1 misdemeanor for a license agent to do any of the following:

(1)        Withhold or misappropriate funds from the sale of licenses or permits.

(2)        Falsify records of licenses or permits sold.

(3)        Willfully and knowingly assist or allow a person to obtain a license or permit for which the person is ineligible.

(4)        Willfully issue a backdated license or permit.

(5)        Willfully include false information or omit material information on records, licenses, or permits regarding either:

a.         A person's entitlement to a particular license or permit.

b.         The applicability or term of a particular license or permit.

(6)        Charge or accept any additional fee, remuneration, or other item of value in association with any activity set out in subdivisions (1) through (5) of this subsection.

(e),(j)   Repealed by Session Laws 2005‑455, s. 3.2. See notes for contingent effective date. (1961, c. 352, ss. 4, 9; 1979, c. 830, s. 1; 1985, c. 791, s. 34; 1987, c. 827, s. 98; 1993, c. 539, ss. 852, 853; 1994, Ex. Sess., c. 24, s. 14(c); 2005‑455, s. 3.2.)



§ 113-270.1A. Hunter safety course required.

§ 113‑270.1A.  Hunter safety course required.

(a)        Except as provided in subsections (a1) and (d) of this section, on or after July 1, 1991, a person, regardless of age, may not procure a hunting license in this State without producing a certificate of competency or a hunting license issued prior to July 1, 1991, or signing a statement on a form provided by the Wildlife Resources Commission that he had such a license.

(a1)      A person who qualifies for a totally disabled resident combination hunting‑fishing license under G.S. 113‑270.1C(b)(4) need not comply with the requirements of subsection (a) of this section in order to receive that license, so long as the person does not make use of the license unless:

(1)        The disabled hunter is accompanied by an adult who is licensed to hunt; and

(2)        The licensed adult maintains a proximity to the disabled hunter which enables the adult to monitor the activities of, and communicate with, the disabled hunter at all times.

(b)        The Wildlife Resources Commission shall institute and coordinate a statewide course of instruction in hunter ethics, wildlife laws and regulations, and competency and safety in the handling of firearms, and in so doing, may cooperate with any political subdivision, or with any reputable organization having as one of its objectives the promotion of competency and safety in the handling of firearms, including local rod and gun clubs.

(1)        The Wildlife Resources Commission shall designate those persons or agencies authorized to give the course of instruction, and this designation shall be valid until revoked by the Commission. Those designated persons shall submit to the Wildlife Resources Commission validated listings naming all persons who have successfully completed the course of instruction.

(2)        The Wildlife Resources Commission may conduct the course in hunter safety, using Commission personnel or other persons at times and in areas where other competent agencies are unable or unwilling to meet the demand for instruction.

(3)        The Wildlife Resources Commission shall issue a certificate of competency and safety to each person who successfully completes the course of instruction, and the certificate shall be valid until revoked by the Commission.

(4)        Any similar certificate issued outside the State by a governmental agency, shall be accepted as complying with the requirements of subsection (a) above, if the privileges are reciprocal for North Carolina residents.

(5)        The Wildlife Resources Commission shall adopt rules and regulations to provide for the course of instruction and the issuance of the certificates consistent with the purpose of this section.

(c)        On or after July 1, 1991, any person who obtains a hunting license by presenting a fictitious certificate of competency or who attempts to obtain a certificate of competency or hunting license through fraud shall have his hunting privileges revoked by the Wildlife Resources Commission for a period not to exceed one year.

(d)        Notwithstanding the provisions of subsection (a) of this section, the lifetime licenses provided for in G.S. 113‑270.1D(b)(1), (2), and (3) and G.S. 113‑270.2(c)(2) may be purchased by or in the name of persons who have not obtained a hunter safety certificate of competency, subject to the requirements of this subsection. Pending satisfactory completion of the hunter safety course, persons who possess one of the lifetime licenses specified in this subsection may exercise the privileges of the lifetime license only when accompanied by an adult who is licensed to hunt in this State. For the purpose of this section, "accompanied" means that the adult maintains a proximity that enables the adult to monitor the activities of, and communicate with, the young hunter at all times. (1989, c. 324, s. 1; 1991, c. 70, s. 1; 1997‑365, s. 1; 1999‑456, s. 27; 2005‑438, s. 1.)



§ 113-270.1B. License required to hunt, fish, or trap.

§ 113‑270.1B.  License required to hunt, fish, or trap.

(a)        Except as otherwise specifically provided by law, no person may hunt, fish, trap, or participate in any other activity regulated by the Wildlife Resources Commission for which a license is provided by law without having first procured a current and valid license authorizing the activity.

(b)        Except as indicated otherwise, all licenses are annual licenses valid from the date of issue for a period of 12 months. (1993 (Reg. Sess., 1994), c. 684, s. 1.)



§ 113-270.1C. Combination hunting and inland fishing licenses.

§ 113‑270.1C.  Combination hunting and inland fishing licenses.

(a)        The combination hunting and inland fishing licenses set forth in subsection (b) of this section entitle the licensee to take, except on game lands, all wild birds and wild animals, other than big game and waterfowl, by all lawful methods and in all open seasons, and to fish with hook and line in all inland and joint fishing waters, except public mountain trout waters. A combination hunting and inland fishing license issued under this section does not entitle the licensee to engage in recreational fishing in coastal fishing waters that are not joint fishing waters.

(b)        Combination hunting and inland fishing licenses issued by the Wildlife Resources Commission are:

(1)        Resident Annual Combination Hunting and Inland Fishing License  $20.00. This license shall be issued only to an individual resident of the State.

(2),       (3) Repealed by Session Laws 1997‑326, s. 2.

(4)        Repealed by Session Laws 2005‑455, s. 1.6, effective January 1, 2007.

(5)        Resident Disabled Veteran Lifetime Combination Hunting and Inland Fishing License  $10.00. This license shall be issued only to an individual who is a resident of the State and who is a fifty percent (50%) or more disabled veteran as determined by the United States Department of Veterans Affairs. This license remains valid for the lifetime of the licensee so long as the licensee remains fifty percent (50%) or more disabled. This license entitles the licensee to fish in public mountain trout waters as provided in G.S. 113‑272(a).

(6)        Resident Totally Disabled Lifetime Combination Hunting and Inland Fishing License  $10.00. This license shall be issued only to an individual who is a resident of the State and who is totally and permanently disabled as determined by the Social Security Administration. This license remains valid for the lifetime of the licensee. This license entitles the licensee to fish in public mountain trout waters as provided in G.S. 113‑272(a). (1993 (Reg. Sess., 1994), c. 684, s. 1; 1997‑326, ss. 2, 3; 2001‑91, s. 1; 2005‑455, s. 1.6.)



§ 113-270.1D. Sportsman licenses.

§ 113‑270.1D.  Sportsman licenses.

(a)        Annual Sportsman License  $40.00. This license shall be issued only to an individual resident of the State and entitles the licensee to take all wild animals and wild birds, including waterfowl, by all lawful methods in all open seasons, including the use of game lands, and to fish with hook and line for all fish in all inland and joint fishing waters, including public mountain trout waters. An annual sportsman license issued under this subsection does not entitle the licensee to engage in recreational fishing in coastal fishing waters that are not joint fishing waters.

(b)        Lifetime Sportsman Licenses. Except as provided in subdivision (7) of this subsection, lifetime sportsman licenses are valid for the lifetime of the licensees. Lifetime sportsman licenses entitle the licensees to take all wild animals and wild birds by all lawful methods in all open seasons, including the use of game lands, and to fish with hook and line for all fish in all inland and joint fishing waters, including public mountain trout waters. A lifetime sportsman license issued under this subsection does not entitle the licensee to engage in recreational fishing in coastal fishing waters that are not joint fishing waters. Lifetime sportsman licenses issued by the Wildlife Resources Commission are:

(1)        Infant Lifetime Sportsman License  $200.00. This license shall be issued only to an individual under one year of age.

(2)        Youth Lifetime Sportsman License  $350.00. This license shall be issued only to an individual under 12 years of age.

(3)        Adult Resident Lifetime Sportsman License  $500.00. This license shall be issued only to an individual resident of the State.

(4)        Nonresident Lifetime Sportsman License  $1,000. This license shall be issued only to an individual nonresident of the State.

(5)        Age 65 Resident Lifetime Sportsman License  $15.00. This license shall be issued only to an individual resident of the State who is at least 65 years of age.

(6)        Repealed by Session Laws 2005‑455, s. 1.7 effective January 1, 2007.

(7)        Resident Disabled Veteran Lifetime Sportsman License  $100.00. This license shall be issued only to an individual who is a resident of the State and who is a fifty percent (50%) or more disabled veteran as determined by the United States Department of Veterans Affairs. This license remains valid for the lifetime of the licensee so long as the licensee remains fifty percent (50%) or more disabled.

(8)        Resident Totally Disabled Lifetime Sportsman License  $100.00. This license shall be issued only to an individual who is a resident of the State and who is totally and permanently disabled as determined by the Social Security Administration. (1993 (Reg. Sess., 1994), c. 684, s. 1; 1997‑326, s. 1; 1999‑339, s. 4; 2005‑455, s. 1.7.)



§ 113-270.2. Hunting licenses.

§ 113‑270.2.  Hunting licenses.

(a)        The hunting licenses set forth in subdivisions (1), (3), and (6) of subsection (c) of this section entitle the holder to take, except on game lands, wild birds and wild animals, other than big game and waterfowl, by all lawful methods and in all open seasons. The comprehensive hunting licenses of subdivisions (2) and (5) of subsection (c) of this section further entitle the holder to take big game and waterfowl and to use game lands.

(b)        Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 684, s. 2.

(c)        The hunting licenses issued by the Wildlife Resources Commission are as follows:

(1)        Resident State Hunting License  $15.00. This license shall be issued only to an individual resident of the State.

(2)        Lifetime Resident Comprehensive Hunting License  $250.00. This license shall be issued only to an individual resident of the State and is valid for the lifetime of the holder.

(3)        Resident County Hunting License  $10.00. This license shall be issued only to an individual resident of the State and is valid only in the county of residence of the license holder.

(4)        Controlled Hunting Preserve Hunting License  $15.00. This license shall be issued to an individual resident or nonresident to take only foxes and domestically raised game birds, other than wild turkey, only within a controlled hunting preserve licensed and operated in accordance with G.S. 113‑273(g) and implementing rules of the Wildlife Resources Commission.

(5)        Resident Annual Comprehensive Hunting License  $30.00. This license shall be issued only to an individual resident of the State.

(6)        Nonresident State Hunting License. This license shall be issued only to a nonresident. The nonresident State hunting licenses issued by the Wildlife Resources Commission are:

a.         Season License  $60.00.

b.         Six‑Day License  $40.00. This license is valid for the six consecutive dates indicated on the license.

(d)        One dollar ($1.00) of the proceeds received from the sale of each nonresident hunting license sold pursuant to subdivision (6) of subsection (c) of this section shall be set aside by the Wildlife Resources Commission and contributed to a proper agency or agencies in the United States for expenditure in Canada for the restoration and management of migratory waterfowl. (1935, c. 486, s. 12; 1937, c. 45, s. 1; 1945, c. 617; 1949, c. 1203, s. 1; 1957, c. 849, s. 1; 1959, c. 304; 1961, c. 384, s. 1; 1967, c. 790; 1969, c. 1030; c. 1042, ss. 1‑5, 13; 1971, c. 242; c. 282, s. 1; c. 705, ss. 1, 2; 1973, c. 1262, s. 18; 1975, c. 197, ss. 1‑4, 6, 8; c. 673, s. 2; 1977, c. 658; 1979, c. 830, s. 1; 1979, 2nd Sess., c. 1178, s. 1; 1981, c. 482, s. 4; 1981 (Reg. Sess., 1982), c. 1201, s. 1; 1983, c. 140, s. 1; 1987, c. 156, ss. 1, 2; 1987, c. 827, s. 98; 1989, c. 324, s. 2; c. 616, s. 2; 1989 (Reg. Sess., 1990), c. 909, s. 1; 1993 (Reg. Sess., 1994), c. 684, s. 2; 1999‑339, s. 5; 2001‑91, s. 2.)



§ 113-270.2A. Voluntary contribution to hunters safety education program.

§ 113‑270.2A.  Voluntary contribution to hunters safety education program.

(a)        A person applying for a hunting license may make a voluntary contribution of fifty cents (50¢) to the Wildlife Resources  Commission for the purpose of funding a hunter safety education program.

(b)        The Wildlife Resources Commission shall devise administrative procedure for the collection of all contributions donated pursuant to the provisions of this act and shall collect and use the contributions to fund and provide for a hunter safety education program. (1979, c. 764, ss. 1, 2; 1987, c. 827, s. 98.)



§ 113-270.2B. Voluntary migratory waterfowl conservation print.

§ 113‑270.2B.  Voluntary migratory waterfowl conservation print.

(a)        The Wildlife Resources Commission has exclusive production rights for the voluntary migratory waterfowl conservation print, and is authorized to adopt policy for the annual selection of an appropriate design for the print and to have the print produced for sale. This policy may include ownership rights of the original art selected; arrangements for the reproduction, distribution and marketing of prints; and provisions for sharing the resulting revenues.

(b)        The proceeds accruing to the Commission from its share of the voluntary migratory waterfowl conservation prints shall be used by the Commission for the benefit of migratory waterfowl management in North Carolina. (1981 (Reg. Sess., 1982), c. 1269; 1987, c. 452, s. 1; c. 827, s. 98.)



§ 113-270.3. Special activity licenses; big game kill reports.

§ 113‑270.3.  Special activity licenses; big game kill reports.

(a)        In addition to any hunting, trapping, or fishing license that may be required pursuant to G.S. 113‑270.1B(a), individuals engaging in specially regulated activities must have the appropriate special activity license prescribed in this section before engaging in the regulated activity.

(b)        The special activity licenses issued by the Wildlife Resources Commission are as follows:

(1)        Resident Big Game Hunting License  $10.00. This license shall be issued only to an individual resident of the State and entitles the holder to take big game by all lawful methods and during all open seasons.

(1a)      Nonresident Bear/Wild Boar Hunting License  $125.00. This license is valid for use only by an individual within the State and must be procured before taking any bear or wild boar within the State. Notwithstanding any other provision of law, a nonresident individual may not take any bear or wild boar within the State without procuring this license; provided, that those persons who have a nonresident lifetime sportsman combination license purchased prior to May 24, 1994, shall not have to purchase this license.

(2)        Nonresident Big Game Hunting License. This license shall be issued only to an individual nonresident of the State and entitles the holder to take big game by all lawful methods and during all open seasons. The nonresident big game hunting licenses issued by the Wildlife Resources Commission are:

a.         Season License  $60.00.

b.         Six‑Day License  $40.00. This license is only valid for the six consecutive dates indicated on the license.

(2a)      Bonus Antlerless Deer License  $10.00. This license shall be issued to an individual resident or nonresident of the State who holds a valid North Carolina big game hunting license or an individual resident who is exempt from the hunting license requirement in accordance with G.S. 113‑276(c) and G.S. 113‑276(d) and entitles the holder to take two antlerless deer during seasons and by methods authorized by the Wildlife Resources Commission. This license expires June 30.

(3)        Game Land License  $15.00. This license shall be issued to an individual resident or nonresident of the State and entitles the holder to hunt and trap on game lands managed by the Wildlife Resources Commission. The Wildlife Resources Commission may, pursuant to G.S. 113‑264(a), designate in its rules other activities on game lands that require purchase of this license and may charge additional fees for use of specially developed facilities.

(4)        Falconry License  $10.00. This license shall be issued to an individual resident or nonresident of the State and must be procured before:

a.         Taking, importing, transporting, or possessing a raptor; or

b.         Taking wildlife by means of falconry.

The Wildlife Resources Commission may issue classes of falconry licenses necessary to participate in the federal/State permit system, require necessary examinations before issuing licenses or permits to engage in various authorized activities related to possession and maintenance of raptors and the sport of falconry, and regulate licenses as required by governing federal law and rules. To defray the costs of administering required examinations, the Wildlife Resources Commission may charge reasonable fees upon giving them. To meet minimum federal standards plus other State standards in the interests of conservation of wildlife resources, the Wildlife Resources Commission may impose all necessary controls, including those set out in the sections pertaining to collection licenses and captivity licenses, and may issue permits and require reports, but no collection license or captivity license is needed in addition to the falconry license.

(5)        Migratory Waterfowl Hunting License  $10.00. This license shall be issued to an individual resident or nonresident of the State and entitles the holder to take migratory waterfowl in accordance with applicable laws and regulations. The Wildlife Resources Commission may implement this license requirement through the sale of an official waterfowl stamp which may be a facsimile, in an appropriate size, of the waterfowl conservation print authorized by G.S. 113‑270.2B. An amount not less than one‑half of the annual proceeds from the sale of this license shall be used by the Commission for cooperative waterfowl habitat improvement projects through contracts with local waterfowl interests, with the remainder of the proceeds to be used by the Commission in its statewide programs for the conservation of waterfowl.

(c)        Any individual who kills any species of big game must report the kill to the Wildlife Resources Commission. The Commission may by rule prescribe the method of making the report, prescribe its contents, and require positive identification of the carcass of the kill, by tagging or otherwise. The Wildlife Resources Commission may administratively provide for the annual issuance of big game tags or other identification for big game authorized by this section to holders of lifetime sportsman licenses and lifetime comprehensive hunting licenses.

(d)        Any individual who possesses any of the lifetime sportsman licenses established by G.S. 113‑270.1D(b) may engage in specially regulated activities without the licenses required by subdivisions (1), (2), (3), and (5) of subsection (b) of this section. Any individual possessing an annual sportsman license established by G.S. 113‑270.1D(a) or a lifetime or annual comprehensive hunting license established by G.S.113‑270.2(c)(2) or (5) may engage in specially regulated activities without the licenses required by subdivisions (1), (3), and (5) of subsection (b) of this section.

(e)        When the Wildlife Resources Commission establishes a primitive weapons season pursuant to G.S. 113‑291.2(a), all of the combination hunting and fishing licenses established in G.S.113‑270.1C, sportsman licenses established in G.S. 113‑270.1D, and hunting licenses established in G.S. 113‑270.2(c)(1), (2), (3), (5), and (6) entitle the holder to participate. For purposes of this section, "primitive weapons" include bow and arrow, muzzle‑loading firearm, and any other primitive weapon specified in the rules of the Wildlife Resources Commission.  (1969, c. 1042, s. 7; 1973, c. 1097, s. 1; 1975, c. 171; c. 197, ss. 5, 7; c. 673, s. 1; 1977, c. 746, s. 1; 1979, c. 830, s. 1; 1979, 2nd Sess., c. 1178, ss. 2, 5; 1981, c. 482, s. 7; c. 620, s. 1; 1981 (Reg. Sess., 1982), c. 1201, s. 2; 1983, c. 140, ss. 2‑3; 1987, c. 156, ss. 3‑5; c. 452, ss. 2, 3; c. 745, s. 2; c. 827, s. 98; 1991, c. 671, s. 1; 1993 (Reg. Sess., 1994), c. 557, s. 2; 1993 (Reg. Sess., 1994), c. 684, s. 3; 1999‑339, s. 6; 2001‑91, s. 3; 2006‑226, s. 21; 2009‑214, s. 1.)



§ 113-270.4. Hunting and fishing guide license.

§ 113‑270.4.  Hunting and fishing guide license.

(a)        No one may serve for hire as a hunting or fishing guide without having first procured a current and valid hunting and fishing guide license. This license is valid only for use by an individual meeting the criteria set by the Wildlife Resources Commission for issuance of the license subject to the limitations set forth in this section. Possession of the hunting and fishing guide license does not relieve the guide from meeting other applicable license requirements.

(b)        The hunting and fishing guide licenses issued by the Wildlife Resources are:

(1)        Resident Hunting and Fishing Guide License  $10.00. This license is valid for use only by an individual resident of the State.

(2)        Nonresident Hunting and Fishing Guide License  $ 100.00. This license is valid for use by a nonresident individual in the State.

(c)        The Wildlife Resources Commission may by rule provide for the qualifications and duties of hunting and fishing guides. In implementing this section, the Wildlife Resources Commission may delegate to the Executive Director and his subordinates administrative responsibilities concerning the selection and supervision of hunting and fishing guides, except that provisions relating to revocation of hunting and fishing guide licenses must be substantially set out in the rules of the Wildlife Resources Commission. (1935, c. 486, s. 12; 1937, c. 45, s. 1; 1945, c. 617; 1949, c. 1203, s. 1; 1957, c. 849, s. 1; 1959, c. 304; 1961, c. 834, s. 1; 1967, c. 790; 1969, c. 1030; c. 1042, ss. 1‑5; 1971, c. 242, c. 282, s. 1; c. 705, ss. 1, 2; 1973, c. 1262, s. 18; 1975, c. 197, ss. 1‑4; 1977, c. 658; 1979, c. 830, s. 1; 1981 (Reg. Sess., 1982), c. 1201, s. 3; 1983, c. 140, s. 4; 1987, c. 156, s. 6; c. 827, s. 98; 1991 (Reg. Sess., 1992), c. 989, s. 1; 1993, c. 553, s. 32.1; 2001‑91, s. 4.)



§ 113-270.5. Trapping licenses.

§ 113‑270.5.  Trapping licenses.

(a)        Except as otherwise specifically provided by law, no one may take fur‑bearing animals by trapping, or by any other authorized special method that preserves the pelt from injury, without first having procured a current and valid trapping license. When the trapping license is required, it serves in lieu of a hunting license in the taking of fur‑bearing animals. If fur‑bearing animals are taken as game, at the times and by the hunting methods that may be authorized, hunting license requirements apply.

(b)        The trapping licenses issued by the Wildlife Resources Commission are as follows:

(1)        Resident State Trapping License  $25.00. This license is valid only for use by an individual resident of the State.

(2)        Resident County Trapping License  $10.00. This license is valid only for use by an individual resident of the State within the county in which he resides.

(3)        Nonresident State Trapping License  $100.00. This license is valid for use by an individual within the State. (1929, c. 278, s. 3; 1969, c. 1042, s. 6; 1973, c. 1262, s. 18; 1975, c. 197, ss. 9‑11; 1979, c. 830, s. 1; 1981 (Reg. Sess., 1982), c. 1201, s. 4; 1983, c. 140, s. 5; 1987, c. 156, s. 7; c. 827, s. 98; 2001‑91, s. 5.)



§ 113-271. Hook-and-line licenses in inland and joint fishing waters.

§ 113‑271.  Hook‑and‑line licenses in inland and joint fishing waters.

(a)        An inland hook‑and‑line fishing license issued under this section entitles the licensee to fish with hook and line in inland fishing waters and joint fishing waters. An inland hook‑and‑line fishing license issued under this section does not entitle the licensee to engage in recreational fishing in coastal fishing waters that are not joint fishing waters. An inland hook‑and‑line fishing license issued under subdivision (1), (3), (6a), (6b), (6c), or (9) of subsection (d) of this section entitles the licensee to fish with hook and line in public mountain trout waters.

(b)        Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 684, s. 4.

(c)        Repealed by Session Laws 1979, c. 830, s. 1.

(d)        The hook‑and‑line fishing licenses issued by the Wildlife Resources Commission are as follows:

(1)        Resident Annual Comprehensive Inland Fishing License  $20.00. This license shall be issued only to an individual resident of the State.

(2)        Resident State Inland Fishing License  $15.00. This license shall be issued only to an individual resident of the State.

(3)        Lifetime Resident Comprehensive Inland Fishing License  $250.00. This license shall be issued only to an individual resident of the State and is valid for the lifetime of the licensee.

(4)        Resident County Inland Fishing License  $10.00. This license shall be issued only to an individual resident of the State and is valid only within the county of residence of the licensee.

(5)        Nonresident State Inland Fishing License  $30.00. This license shall be issued to an individual nonresident of the State.

(6)        Short‑Term Inland Fishing Licenses. Short‑term inland fishing licenses are valid only for the date or consecutive dates indicated on the licenses. Short‑term inland fishing licenses issued by the Wildlife Resources Commission are:

a.         Resident 10‑day Inland Fishing License  $5.00. This license shall be issued only to a resident of the State.

b.         Nonresident 10‑day Inland Fishing License  $10.00. This license shall be issued only to a nonresident of the State.

c.         Repealed by Session Laws 2005‑455, s. 1.8, effective January 1, 2007.

(6a)      Age 65 Resident Lifetime Inland Fishing License  $15.00. This license shall be issued only to an individual resident of the State who is at least 65 years of age.

(6b)      Resident Disabled Veteran Lifetime Inland Fishing License  $10.00. This license shall be issued only to an individual who is a resident of the State and who is a fifty percent (50%) or more disabled veteran as determined by the United States Department of Veterans Affairs. This license remains valid for the lifetime of the licensee so long as the licensee remains fifty percent (50%) or more disabled.

(6c)      Resident Totally Disabled Lifetime Inland Fishing License  $10.00. This license shall be issued only to an individual who is a resident of the State and who is totally and permanently disabled as determined by the Social Security Administration. This license remains valid for the lifetime of the licensee.

(7),       (8) Repealed by Session Laws 2005‑455, s. 1.8, effective January 1, 2007.

(9)        Special Landholder and Guest Fishing License  $50.00. This license shall be issued only to the landholder of private property bordering inland or joint fishing waters. This license shall entitle the landholder and guests of the landholder to fish from the shore or any pier or dock originating from the property without any additional fishing license. This license is applicable only to private property and private docks and piers and is not valid for any public property, pier, or dock nor for any private property, pier, or dock operated for any commercial purpose whatsoever. This license shall not be in force unless displayed on the premises of the property and only entitles fishing without additional license to persons fishing from the licensed property and then only when fishing within the private  property lines. This license is not transferable as to person or location. For purposes of this subdivision, a guest is any individual invited by the landholder to fish from the property at no charge. A charge includes any fee, assessment, dues, rent, or other consideration which must be paid, whether directly or indirectly, in order to be allowed to fish from the property, regardless of the stated reason for such charge. (1929, c. 335, ss. 1‑4; 1931, c. 351; 1933, c. 236; 1935, c. 478; 1945, c. 529, ss. 1, 2; c. 567, ss. 1‑4; 1949, c. 1203, s. 2; 1953, c. 1147; 1955, c. 198, s. 1; 1957, c. 849, s. 2; 1959, c. 164; 1961, c. 312; c. 834, ss. 3‑6; 1965, c. 957, s. 2; 1969, c. 761; c. 1042, s. 9; 1973, c. 476, s. 143; c. 504; 1975, c. 197, s. 15; 1979, c. 737, ss. 1, 2; c. 748, s. 6; c. 830, s. 1; 1979, 2nd Sess., c. 1178, ss. 3, 5; 1981, c. 482, s. 5; 1981 (Reg. Sess., 1982), c. 1201, s. 5; 1983, c. 140, s. 6; 1987, c. 156, ss. 8, 9; c. 827, s. 98; 1989 (Reg. Sess., 1990), c. 909, s. 2; c. 926; 1993 (Reg. Sess., 1994), c. 684, s. 4; 1995, c. 535, s. 6.1; 1997‑443, s. 11A.118(a); 1999‑456, s. 28.; 2005‑455, s. 1.8; 2006‑255, s. 8.)



§ 113-272. Special trout license; mountain heritage trout waters 3-day fishing license.

§ 113‑272.  Special trout license; mountain heritage trout waters 3‑day fishing license.

(a)        License Required.  Except as provided in G.S. 113‑270.1D, G.S. 113‑270.1C(b), and G.S. 113‑271(a), no one may fish in public mountain trout waters without having first procured a current and valid special trout license in addition to a hook‑and‑line fishing license required in G.S. 113‑271. When public mountain trout waters occur on game lands, this license entitles the holder to use game lands only for the purpose of access to public mountain trout waters to fish with hook and line.

(b)        Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 684, s. 5, effective July 1, 1995.

(c)        Definitions.  As used in this section:

(1)        City has the same meaning as in G.S. 160A‑1.

(2)        Mountain heritage trout waters are those waters that have been designated as public mountain trout waters by the Wildlife Resources Commission, and that run through or are adjacent to a city that has been designated as a Mountain Heritage Trout City pursuant to G.S. 113‑272.3(e).

(3)        Public mountain trout waters are those waters so designated by the Wildlife Resources Commission which are managed and regulated to sustain a mountain trout fishery.

(d)        Special Trout License: Fee.  $10.00. This license shall be issued to an individual resident or nonresident of the State and entitles the holder to fish with hook and line in public mountain trout waters.

(e)        Mountain Heritage Trout Waters 3‑Day Fishing License: Fee.  $5.00. This license shall be issued to an individual resident or nonresident of the State and shall entitle the holder to fish in waters designated by the Wildlife Resources Commission as mountain heritage trout waters for the three consecutive days indicated on the license. An individual who holds a mountain heritage trout waters 3‑day fishing license does not need to hold a hook‑and‑line fishing license issued pursuant to G.S. 113‑271 in order to fish in mountain heritage trout waters. (1953, cc. 432, 828; 1955, c. 198, s. 2; 1961, c. 834, s. 2; 1965, c. 957, s. 2; 1969, c. 1042, s. 10; 1973, c. 1262, s. 18; 1975, c. 197, s. 16; 1979, c. 748, s. 7; c. 830, s. 1; 1979, 2nd Sess., c. 1178, ss. 4, 5; 1981, c. 482, s. 6; 1981 (Reg. Sess., 1982), c. 1201, s. 6; 1983, c. 140, s. 7; 1987, c. 156, s. 10; c. 827, s. 98; 1993 (Reg. Sess., 1994), c. 684, s. 5; 2001‑91, s. 6; 2007‑408, ss. 1, 2.)



§ 113-272.1. Repealed by Session Laws 1979, c. 830, s. 1.

§ 113‑272.1.  Repealed by Session Laws 1979, c. 830, s. 1.



§ 113-272.2. Special device licenses.

§ 113‑272.2.  Special device licenses.

(a)        Except as otherwise specifically provided by law, no one may fish in inland fishing waters with any special device without having first procured a current and valid special device license. Special devices are all devices used in fishing other than hook and line.

(b)        Repealed by Session Laws 2001‑91, s. 7, effective July 1, 2001.

(c)        The special device licenses issued by the Wildlife Resources Commission are as follows:

(1)        Resident Noncommercial Special Device License  $10.00. Except as rules of the Wildlife Resources Commission provide for use of equipment by more than one person, this license is valid only for use by an individual resident of the State. It authorizes the taking of nongame fish from inland fishing waters with no more than three special devices authorized by the rules of the Wildlife Resources Commission for use in specified waters. The Wildlife Resources Commission may restrict the user of the license to specified registered equipment, require tagging of items of equipment, charge up to one dollar ($1.00) per tag issued, and require periodic catch data reports. Unless specifically prohibited, nongame fish lawfully taken under this license may be sold.

(1a)      Resident Commercial Special Device License  $100.00. Except as rules of the Wildlife Resources Commission provide for use of equipment by more than one person, this license is valid only for use by an individual resident of the State. It authorizes the taking of nongame fish from inland fishing waters with four or more special devices authorized by the rules of the Wildlife Resources Commission for use in specified waters. The Wildlife Resources Commission may restrict the user of the license to specified registered equipment, require tagging of items of equipment, charge up to one dollar ($1.00) per tag issued, and require periodic catch data reports. Nongame fish lawfully taken under this license may be sold.

(2)        Nonresident Noncommercial Special Device License  $50.00. Except as rules of the Wildlife Resources Commission provide for use of equipment by more than one person, this license is valid for use only by an individual within the State. It is otherwise subject to the terms and conditions set out in subdivision (1) of this subsection.

(2a)      Nonresident Commercial Special Device License  $200.00. Except as rules of the Wildlife Resources Commission provide for use of equipment by more than one person, this license is valid only for use by an individual within the State. It is otherwise subject to the terms and conditions set out in subdivision (1a) of this subsection.

(3),       (4) Repealed by Session Laws 1987, c. 156, s. 11.

(d)        Repealed by Session Laws 1995, c. 36, s. 2. (1979, c. 830, s. 1; 1981, c. 620, s. 2; 1981 (Reg. Sess., 1982), c. 1201, s. 7; 1983, c. 140, s. 8; 1987, c. 156, ss. 11, 12; c. 827, s. 98; 1993 (Reg. Sess., 1994), c. 778, s. 1; 1995, c. 36, s. 2; 2001‑91, s. 7.)



§ 113-272.3. Special provisions respecting fishing licenses; grabbling; taking bait fish; use of landing nets; lifetime licenses issued from Wildlife Resources Commission headquarters; personalized lifetime sportsman combination licenses.

§ 113‑272.3.  Special provisions respecting fishing licenses; grabbling; taking bait fish; use of landing nets; lifetime licenses issued from Wildlife Resources Commission headquarters; personalized lifetime sportsman combination licenses.

(a)        The Wildlife Resources Commission by rule may define the meaning of "hook and line" and "special device" as applied to fishing techniques. Any technique of fishing that may be lawfully authorized which employs neither the use of any special device nor hook and line must be pursued under the appropriate hook‑and‑line fishing license.

(b)        In accordance with established fishing customs and the orderly conservation of wildlife resources, the Wildlife Resources Commission may by rule provide for use of nets or other special devices which it may authorize as an incident to hook‑and‑line fishing or for procuring bait fish without requiring a special device license. In this instance, however, the individual fishing must meet applicable hook‑and‑line license requirements.

(c)        Lifetime licenses are issued from the Wildlife Resources Commission headquarters. Each application for an Infant Lifetime Sportsman or Youth Lifetime Sportsman License must be accompanied by a certified copy of the birth certificate, adoption order containing the date of birth, or other proof of age satisfactory to the Commission, of the individual to be named as the licensee.

(d)        In issuing lifetime licenses, the Wildlife Resources Commission is authorized to adopt rules to establish a personalized series for certain license types and to charge a five dollar ($5.00) administrative fee, to be deposited in the Wildlife Fund, to defray the cost of issuance of the personalized license. (1979, c. 830, s. 1; 1981, c. 482, s. 8; c. 620, s. 3; 1987, c. 827, s. 98; 1993 (Reg. Sess., 1994), c. 684, s. 6.1; 2005‑455, s. 1.9; 2006‑255, s. 9.)



§ 113-272.4. Collection licenses.

§ 113‑272.4.  Collection licenses.

(a)        In the interest of the orderly and efficient conservation of wildlife resources, the Wildlife Resources Commission may provide for the licensing of qualified individuals to take any of the wildlife resources of the State under a collection license that may serve in lieu of any other license required in this Article. This license authorizes incidental transportation and possession of the wildlife resources necessary to implement the authorized purposes of the taking, but the Wildlife Resources Commission in its discretion may additionally impose permit requirements under subsection (d) below and G.S. 113‑274.

(b)        The Wildlife Resources Commission may delegate to the Executive Director the authority to impose time limits during which the license is valid and restrictions as to what may be taken and method of taking and possession, in the interests of conservation objectives. The Executive Director through his responsible agents must determine whether a particular license applicant meets the standards and qualifications for licensees set by the Wildlife Resources Commission. Methods of taking under a collection license need not be restricted to those applicable to ordinary hunting, trapping, or fishing, but the licensee must observe the restrictions as to taking, transportation, and possession imposed by the Executive Director upon the granting of the license.

(c)        When a more limited duration period is not set by the Executive Director in implementing the rules of the Wildlife Resources Commission, collection licenses are valid from January 1 through December 31 in any year. This license is issued upon payment of five dollars ($5.00), but the Wildlife Resources Commission may provide for issuance without charge to licensees who represent educational or scientific institutions or some governmental agency.

(d)        As necessary, the Executive Director may administratively impose on licensees under this section restrictions upon individuals taking, transporting, or possessing under the license which will permit ready identification and control of those involved in the interest of efficient administration of laws pertaining to wildlife resources. Restrictions may include requirements as to record keeping, tagging, marking packages, cages, or containers and exhibition of additional limited‑purpose and limited‑time permits that may be issued without charge to cover particular activities and other actions that may be administratively required in the reasonable implementation of the objectives of this Subchapter.

(e)        If the Executive Director deems it administratively appropriate and convenient to do so, in the interests of simplifying the administration of licensing requirements, he may grant particular licensees under this section the privilege of utilizing assistants in  taking, transporting, or possessing wildlife resources who themselves are not licensed. Any assistants so taking, transporting, or possessing wildlife resources must have readily available for inspection a written authorization from the licensee to engage in the  activity in question. The written authorization must contain information administratively required by the Executive Director, and a copy of the authorization must be placed in the mail addressed to the  Executive Director or his designated agent before any assistant acts under the authorization. In his discretion the Executive Director may refuse to issue, refuse to renew, or revoke the privilege conferred in this subsection. If this is done, each individual engaged in taking, transporting, or possessing wildlife resources under this section must meet all applicable licensing and permit requirements. (1979, c. 830, s. 1; 1987, c. 827, s. 98.)



§ 113-272.5. Captivity license.

§ 113‑272.5.  Captivity license.

(a)        In the interests of humane treatment of wild animals and wild birds that are crippled, tame, or otherwise unfit for immediate release into their natural habitat, the Wildlife Resources Commission may license qualified individuals to hold at a specified location one or more of any particular species of wild animal or wild bird alive in captivity. Before issuing this license, the Executive Director must satisfy himself that issuance of the license is appropriate under the objectives of this Subchapter, and that the wild animal or wild bird was not acquired unlawfully or merely as a pet. Upon refusing to issue the captivity license, the Executive Director may either take possession of the wild animal or wild bird for appropriate disposition or issue a captivity permit under G.S. 113‑274(c)(1b) for a limited period until the holder makes proper disposition of the wild animal or wild bird.

(b)        Unless a shorter time is set for a license upon its issuance under the provisions of subsection (c), captivity licenses are annual licenses issued beginning January 1 each year and running until the following December 31. This license is issued upon payment of five dollars ($5.00) to the Wildlife Resources Commission.

(c)        The Wildlife Resources Commission may require standards of caging and care and reports to and supervision by employees of the Wildlife Resources Commission as necessary to insure humane treatment and furtherance of the objectives of this Subchapter. The Executive Director in implementing the provisions of this section may administratively impose through responsible agents and employees restrictions upon the mode of captivity that he deems necessary, including prescribing methods of treatment and handling designed, if possible, to enable the wild animal or wild bird to become self‑ sufficient and requiring that the wild animal or wild bird be set free when self‑sufficiency is attained. To this end, the Executive Director may issue the captivity license with an expiration date earlier than December 31 and may also act to terminate any captivity license earlier than the expiration date for good cause.

(d)        Any substantial deviation from reasonable requirements imposed by rule or administratively under the authority of this section renders possession of the wild animal or wild bird unlawful.

(e)        No captivity license may be issued for any cougar (Felis concolor), except to:

(1)        A bona fide publicly supported zoo.

(2)        An educational or scientific research institution.

(3)        An individual who lawfully possessed the cougar on June 29, 1977. The license may not be granted, however, for possession of a cougar within a municipality which prohibits such possession by ordinance.

(4)        An individual who holds a cougar without caging under conditions simulating a natural habitat, the development of which is in accord with plans and specifications developed by the holder and approved by the Wildlife Resources Commission.

(f)         The licensing provisions of this section apply to black bears held in captivity, but, to the extent that it differs from this section, Article 2 of Chapter 19A of the General Statutes governs the keeping of black bears in captivity. (1979, c. 830, s. 1; 1979, 2nd Sess., c. 1285, s. 3; 1981, c. 575, s. 1; 1987, c. 827, s. 98.)



§ 113-272.6. Transportation of cervids and licensing of captive cervid facilities.

§ 113‑272.6.  Transportation of cervids and licensing of captive cervid facilities.

(a)        The Wildlife Resources Commission shall regulate the transportation, including importation and exportation, and possession of cervids, including game carcasses and parts of game carcasses extracted by hunters. The Commission shall adopt rules to implement this section, including requirements for captivity licenses, captivity permits, and transportation permits. The rules adopted pursuant to this section shall establish standards of care for the transportation and possession of cervids, including requirements for fencing, tagging, record keeping, and inspection of captive cervid facilities. Notwithstanding any other provision of law, the Commission may charge a fee of up to fifty dollars ($50.00) for the processing of applications for captivity licenses, captivity permits, and transportation permits, and the renewal or modification of those licenses and permits. The fees collected shall be applied to the costs of administering this section.

(b)        The Wildlife Resources Commission shall notify every applicant for a transportation permit that any permit issued is subject to the applicant's compliance with the Department of Agriculture and Consumer Services' requirements for transportation pursuant to Article 34 of Chapter 106 of the General Statutes.

(c)        The Department of Agriculture and Consumer Services shall regulate the production and sale of farmed cervids for commercial purposes pursuant to G.S. 106‑549.97.

(d)        Notwithstanding any other provision of law, the North Carolina Wildlife Resources Commission shall issue captivity licenses, captivity permits, or transportation permits to any person possessing cervids that were held in captivity by that person prior to May 17, 2002, if the Executive Director finds that the applicant has come into compliance with all applicable rules related to the holding of cervids in captivity by January 1, 2004, and that issuance of such license or permit does not pose unreasonable risk to the conservation of wildlife resources.

(e)        Any captivity license, captivity permit, or cervids held contrary to the provisions of this section may be subject to forfeiture and disposition in accordance with the provisions of G.S. 113‑137 or G.S. 113‑276.2. (2003‑344, s. 5.)



§ 113-273. Dealer licenses.

§ 113‑273.  Dealer licenses.

(a)        "Dealer" Defined; All Licenses Annual.  As used in this section, the word "dealer" includes all persons or individuals required to be licensed under the terms of this section. Except when indicated otherwise, dealer licenses are annual licenses issued beginning January 1 each year running until the following December 31.

(b)        License Required; Rules Governing Licensee.  Except as otherwise provided, no person may engage in any activity for which a dealer license is provided under this section without first having procured a current and valid dealer license for that activity. In implementing the provisions of this section, the Wildlife Resources Commission may by rule govern every aspect of the licensee's dealings in wildlife resources. Specifically, these rules may require dealers to:

(1)        Implement a system of tagging or otherwise identifying and controlling species regulated under the license and pay a reasonable fee, not to exceed two dollars and twenty‑five cents ($2.25), for each tag furnished by the Wildlife Resources Commission;

(2)        Keep records and statistics in record books furnished by the Wildlife Resources Commission, and pay a reasonable charge to defray the cost of furnishing the books;

(3)        Be subject to inspection at reasonable hours and audit of wildlife resources and pertinent records and equipment;

(4)        Make periodic reports;

(5)        Post performance bonds payable to the Wildlife Resources Commission conditioned upon faithful compliance with provisions of law; and

(6)        Otherwise comply with reasonable rules and administrative requirements that may be imposed under the authority of this section.

(c)        Repealed by Session Laws 1993, c. 18, s. 3.

(d)        Repealed by Session Laws 1979, c. 830, s. 1.

(e)        Repealed by Session Laws 1993, c. 18, s. 3.

(f)         Fur‑Dealer License.  Except as otherwise provided in this subsection, any individual in this State who deals in furs must obtain an appropriate fur‑dealer license. For the purposes of this subsection, "dealing in furs" is engaging in the business of buying or selling fur‑bearing animals or other wild animals that may lawfully be sold, the raw furs, pelts, or skins of those animals, or the furs, pelts, or skins of wild animals which may not themselves be sold but whose fur, pelt, or skin may lawfully be sold. A hunter or trapper who has lawfully taken wild animals whose fur, pelt, or skin is permitted to be sold under this subsection is not considered a fur dealer if he exclusively sells the animals or the furs, pelts, and skins, as appropriate, to licensed fur dealers. All fur‑dealer licenses are annual licenses issued beginning July 1 each year running until the following June 30. Fur‑dealer licenses issued by the Wildlife Resources Commission are as follows:

(1)        Resident fur‑dealer license, sixty dollars ($60.00). Authorizes an individual resident of the State to deal in furs in accordance with the rules of the Wildlife Resources Commission.

(2)        Nonresident fur‑dealer license, three hundred dollars ($300.00). Authorizes an individual within the State to deal in furs in accordance with the rules of the Wildlife Resources Commission.

(3)        Fur‑dealer station license, one hundred twenty dollars ($120.00). Authorizes a person or individual to deal in furs at an established location where fur dealings occur under the supervision of a responsible individual manager named in the license. Individual employees of the business dealing in furs solely at the established location under the supervision of the manager need not acquire an individual license. Any employee who also deals in furs outside the established location must obtain the appropriate individual license. Individuals dealing in furs at an established location may elect to do so under their individual licenses.

The Executive Director may administratively provide for reissuance of a station license without charge for the remainder of the year when either a business continues at an established location under a new supervising manager or the business changes to a new location. Before reissuing the license, however, the Executive Director must satisfy himself that there is a continuation of essentially the same business previously licensed and that any new supervising manager meets the qualifications imposed by rules of the Wildlife Resources Commission. The supervising manager must file the names of all employees of the business covered by a fur‑dealer station license, whether temporary or permanent, including employees who process or skin the animals.

The Executive Director must furnish supervising managers and individual licensees with forms or record books for recording required information as to purchase, sale, importation, exportation, and other dealings, and make a reasonable charge to cover the costs of any record books furnished. It is unlawful for anyone dealing in furs to fail to submit reports required by rules or reasonable administrative directives.

(g)        Controlled Hunting Preserve Operator License.  The Wildlife Resources Commission is authorized by rule to set standards for and to license the operation of controlled hunting preserves operated by private persons. Controlled hunting preserves are of two types: one is an area marked with appropriate signs along the outside boundaries on which only domestically raised game birds other than wild turkeys are taken; the other is an area enclosed with a dog‑proof fence on which foxes and coyotes may be hunted with dogs only. A controlled fox and coyote hunting preserve operated for private use may be of any size; a controlled hunting preserve operated for commercial purposes shall be an area of not less than 500 acres or of such size as set by regulation of the Wildlife Resources Commission, which shall take into account differences in terrain and topography, as well as the welfare of the wildlife.

Operators of controlled fox hunting preserves may purchase live foxes and coyotes from licensed trappers who live‑trap foxes and coyotes during any open season for trapping them and may, at any time, take live foxes from their preserves for sale to other licensed operators. The controlled hunting preserve operator license may be purchased for a fee of fifty dollars ($50.00), and is an annual license issued beginning 1 July each year running until the following 30 June.

(h)        Game Bird Propagation License.  No person may propagate game birds in captivity or possess game birds for propagation without first procuring a license under this subsection. The Wildlife Resources Commission may by rule prescribe the activities to be covered by the propagation license, which species of game birds may be propagated, and the manner of keeping and raising the birds, in accordance with the overall objectives of conservation of wildlife resources. Except as limited by this subsection, propagated game birds may be raised and sold for purposes of propagation, stocking, food, or taking in connection with dog training as authorized in G.S. 113‑291.1(d). Migratory game bird operations authorized under this subsection must also comply with any applicable provisions of federal law and rules. The Wildlife Resources Commission may impose requirements as to shipping, marking packages, banding, tagging, or wrapping the propagated birds and other restrictions designed to reduce the change of illicit game birds being disposed of under the cover of licensed operations. The Wildlife Resources Commission may make a reasonable charge for any bands, tags, or wrappers furnished propagators. The game bird propagation license is issued by the Wildlife Resources Commission upon payment of a fee of five dollars ($5.00). It authorizes a person or individual to propagate and sell game birds designated in the license, in accordance with the rules of the Wildlife Resources Commission, except:

(1)        Wild turkey and ruffed grouse may not be sold for food.

(2)        Production and sale of pen‑raised quail for food purposes is under the exclusive control of the Department of Agriculture and Consumer Services. The Wildlife Resources Commission, however, may regulate the possession, propagation, and transportation of live pen‑raised quail.

Wild turkey acquired or raised under a game bird propagation license shall be confined in a cage or pen approved by the Wildlife Resources Commission and no such wild turkey shall be released for any purpose or allowed to range free. It is a Class 3 misdemeanor to sell wild turkey or ruffed grouse for food purposes, to sell quail other than lawfully acquired pen‑raised quail for food purposes, or to release or allow wild turkey to range free.

(i)         Furbearer Propagation License.  No person may engage in propagation in captivity or possess any species of furbearers for propagation for the purpose of selling the animals or their pelts for use as fur without first procuring a license under this subsection. The furbearer propagation license is issued by the Wildlife Resources Commission upon payment of a fee of twenty‑five dollars ($25.00). It authorizes the propagation or sale of the pelts or carcasses of the species of furbearing animals named therein, including bobcats, opossums and raccoons, or red and silver foxes (Vulpes vulpes), for use as fur. The Wildlife Resources Commission may by rule prescribe the activities covered by the license, the manner of keeping and raising the animals and the manner of killing them prior to sale, in accordance with overall objectives of conservation of wildlife resources and humane treatment of wild animals raised in captivity. The Wildlife Resources Commission may require tagging of the pelts or carcasses of the animals prior to sale in accordance with the provisions of G.S. 113‑276.1(5) and G.S. 113‑291.4(g). It is unlawful for any person licensed under this subsection to sell any pelt or carcass of any furbearing animal or fox to any other person who is not lawfully authorized to buy and possess the same, or to sell or deliver a live specimen of any such animal to any person who is not authorized to buy or receive and to hold the animal in captivity.

(j)         [Reserved.]

(k)        Taxidermy License.  Any individual who engages in taxidermy involving wildlife for any compensation, including reimbursement for the cost of materials, must first procure a taxidermy license. This license is an annual license issued by the Wildlife Resources Commission for ten dollars ($10.00). The Wildlife Resources Commission must require a licensee to keep records concerning any wildlife taken or possessed by him; to keep records of the names and addresses of persons bringing him wildlife, the names and addresses of persons taking the wildlife if different, and other information concerning the origin of the wildlife; to inspect any applicable licenses or permits pertaining to the taking and possession of wildlife brought to him; to restrict him to taxidermy upon lawfully acquired wildlife; and to keep other pertinent records. No taxidermist subject to license requirements may sell any game or game fish in which he deals except that a taxidermist may acquire a valid possessory lien upon game or game fish under the terms of Chapter 44A of the General Statutes and, with a permit from the Executive Director, may sell the game or game fish under the procedure authorized in Chapter 44A. Wildlife acquired by a taxidermist is deemed "personal property" for the purposes of Chapter 44A. (1929, c. 333, ss. 1‑7; c. 198, ss. 1, 2, 4; 1933, c. 337, ss. 1‑4; c. 430, s. 1; 1935, c. 471, ss. 1‑3; c. 486, ss. 4, 12, 21; 1937, c. 45, s. 1; 1945, c. 617; 1949, c. 1203, s. 1; 1957, cc. 386, 841; c. 849, s. 1; 1959, c. 304; 1961, c. 311; c. 834, s. 1; c. 1056; 1965, c. 957, s. 2; 1967, c. 790; 1969, c. 1030; c. 1042, ss. 1‑5; 1971, c. 242; c. 282, s. 1; c. 515, s. 5; c. 705, ss. 1, 2; 1973, c. 1098; c. 1262, ss. 18, 86; 1975, c. 197, ss. 1‑4, 13, 14; 1977, c. 658; 1979, c. 830, s. 1; 1981, c. 620, ss. 4‑6; 1983, c. 140, s. 9; 1985, c. 476, s. 1; 1987, c. 133; c. 827, s. 98; 1989, c. 616, s. 3; 1993, c. 18, s. 3; c. 539, s. 854; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑261, s. 81; 2003‑96, s. 1.)



§ 113-274. Permits.

§ 113‑274.  Permits.

(a)        As used in this Article, the word "permit" refers to a written authorization issued without charge by an employee or agent of the Wildlife Resources Commission to an individual or a person to conduct some activity over which the Wildlife Resources Commission has jurisdiction. When sale of wildlife resources is permitted, rules or the directives of the Executive Director may require the retention of invoices or copies of invoices in lieu of a permit.

(b)        Except as otherwise specifically provided, no one may engage in any activity for which a permit is required without having first procured a current and valid permit.

(c)        The Wildlife Resources Commission may issue the following permits:

(1)        Repealed by Session Laws 1979, c. 830, s. 1.

(1a)      Depredation Permit.  Authorizes the taking, destruction, transfer, removal, transplanting, or driving away of undesirable, harmful, predatory, excess, or surplus wildlife  or wildlife resources. The permit must state the manner of taking and the disposition of wildlife or wildlife resources  authorized or required and the time for which the permit is valid, plus other restrictions that may be administratively imposed in accordance with rules of the Wildlife Resources Commission. No depredation permit or any license is needed for the owner or lessee of property to take wildlife while committing depredations upon the property. The Wildlife Resources Commission may regulate the manner of taking and the disposition of wildlife taken without permit or license, including wildlife killed accidentally by motor vehicle or in any other manner.

(1b)      Captivity Permit.  Authorizes the possession of live wildlife that may lawfully be permitted to be retained alive, in accordance with governing rules of the Wildlife Resources Commission. This permit may not substitute for any required collection license or captivity license, but may be temporarily issued for possession of wild animals or wild birds pending action on a captivity license or following its  denial or termination. If this permit is issued for fish to be held indefinitely, the Wildlife Resources Commission may provide for periodic renewals of the permit, at least once each three years, to insure a review of the circumstances and conditions under which fish are kept. Wild animals and wild birds kept temporarily in captivity under this permit must be humanely treated and in accordance with any stipulations in the permit, but the standards of caging and care applicable to species kept under the captivity license do not apply unless specified in the permit. Any substantial deviation from reasonable requirements imposed by rule or administratively under the authority of this section renders the possession of the wildlife unlawful.

(1c)      Possession Permit.  Authorizes the possession of dead wildlife or other wildlife resources lawfully acquired. The Wildlife Resources Commission may by rule implement the issuance and supervision of this permit, in accordance with governing laws and rules respecting the possession of wildlife. Any substantial deviation from reasonable requirements imposed by rule or administratively under the authority of this section renders the possession of the wildlife unlawful.

(2)        Transportation Permit.  The Wildlife Resources Commission may require the use of transportation permits by persons required to be licensed under this Article, or by persons and individuals exempt from license requirements, while transporting wildlife resources within the State  as necessary to discourage unlawful taking or dealing in wildlife resources and to control and promote the orderly and systematic transportation of wildlife resources within, into, through, and out of the State. Transportation permits may be issued for wildlife transported either dead or alive, in accordance with restrictions that may be reasonably imposed. When convenient, rules or administrative directives may require the retention and use of an invoice or memorandum of sale, or the license or permit authorizing the taking or acquisition of the wildlife resources, as a transportation permit. When circumstances warrant, however, a separate additional transportation permit may be required. Any substantial deviation from reasonable requirements imposed by rule or administratively under the authority of this section renders the transportation of the wildlife resources unlawful.

(3)        Exportation or Importation Permit.  Authorizes the exportation or importation of wildlife resources from or into the State or from county to county. The Wildlife Resources Commission may by rule implement the issuance and supervision of this permit, in accordance with governing laws and rules respecting the exportation and importation of wildlife resources. Any substantial deviation from reasonable requirements imposed by rule or administratively under the authority of this section renders the importation or exportation of the wildlife resources unlawful.

(3a)      Trophy Wildlife Sale Permit.  Authorizes the owner of lawfully taken and possessed dead wildlife specimens or their parts that are mounted, stuffed, or otherwise permanently preserved to sell identified individual specimens that may lawfully be sold under applicable laws and rules.

(3b)      Repealed by Session Laws 1993, c. 18, s. 4.

(4)        Other Permits.  In implementing the provisions of this Subchapter, the Wildlife Resources Commission may issue permits for taking, purchase, or sale of wildlife resources if the activity is lawfully authorized, if there is a need for control of the activity, and no other license or permit is applicable. In addition, if a specific statute so provides, a permit under this subdivision may be required in addition to a license when there is a need for closer control than provided by the license. (1935, c. 486, ss. 4, 22; 1941, c. 231, s. 1; 1965, c. 957, s. 2; 1971, c. 423, s. 2; c. 809, s. 1; 1973, c. 1262, s. 18; 1977, c. 794, s. 1; 1979, c. 830, s. 1; 1987, c. 827, s. 98; 1993, c. 18, s. 4.)



§ 113-275. General provisions respecting licenses and permits.

§ 113‑275.  General provisions respecting licenses and permits.

(a)        The Wildlife Resources Commission is authorized to make agreements with other jurisdictions as to reciprocal honoring of licenses in the best interests of the conservation of wildlife resources.

(a1)      Notwithstanding the fees specified for nonresident individuals by G.S. 113‑270.2, 113‑270.3, 113‑270.5, 113‑271, 113‑272, 113‑272.2, and 113‑273, if the Wildlife Resources Commission finds that a state has a nonresident license fee related to wildlife resources that exceeds the fee for a comparable nonresident license in North Carolina, the Wildlife Resources Commission may, by resolution in official session, increase the nonresident license fee applicable to citizens of that state to an amount equal to the fee a North Carolina resident is required to pay in that state.

The action of the Wildlife Resources Commission to increase a fee pursuant to this subsection is not subject to the provisions of Article 2A of Chapter 150B of the General Statutes. The action of the Wildlife Resources Commission to increase a fee pursuant to this subsection becomes effective on the date specified by the Wildlife Resources Commission.

(b)        Every license issued under the provisions of this Article is effective beginning upon its date of issuance unless the license expressly provides to the contrary, in accordance with rules of the Wildlife Resources Commission and such administrative authority to set future effective dates in particular types of cases as may be delegated by the Wildlife Resources Commission to responsible employees or agents.

(b1)      No hunting or fishing license issued to a resident under the provisions of G.S. 113‑270.1C, 113‑270.1D, 113‑270.2, 113‑270.3, 113‑271, or 113‑272 becomes invalid for use during the term for which it is issued by reason of a removal of the residence of the licensee to another state.

(c)        Every license issued under the provisions of this Article must be sold for the full prescribed amount notwithstanding that a portion of the prescribed license period may have elapsed prior to the license application.

(c1)      Upon receipt of a proper application together with a fee of five dollars ($5.00), the Wildlife Resources Commission may issue a new license or permit to replace one that has been lost or destroyed before its expiration. The application must be on a form of the Wildlife Resources Commission setting forth information in sufficient detail to allow ready identification of the lost or destroyed license or permit and ascertainment of the applicant's continued entitlement to it.

(d)        In implementing the sale and distribution of licenses issued under this Article, the Wildlife Resources Commission may require license applicants to disclose such information as necessary for determining the applicant's eligibility for a particular license. Such information as deemed desirable to assist in enforcement of license requirements may be required to be recorded on the face of any license. Fixing the form of the license may be by reasonable administrative directive, and requirements as to such form need not be embodied in rules of the Wildlife Resources Commission in order to be validly required.

(e)        Where employees of the Wildlife Resources Commission sell licenses of a type also sold through license agents, such employees must sell the licenses for the full amount and remit such full amount to the Wildlife Resources Commission without any deduction of the stipulated license agent's fee.

(f)         Except as otherwise specifically provided by statute or except as the Wildlife Resources Commission may by rule prescribe to the contrary:

(1)        All licenses and permits under this Article must be kept ready at hand by or about the person of individual licensees and permittees while engaged in the regulated operations;

(2)        All licenses and permits under this Article are nontransferable; and

(3)        All individuals engaged in operations subject to license or permit requirements must have an individual license or permit  except where such individuals are in the employ of and under the supervision of someone who has the license or permit or acceptable evidence of the same at hand and the activity is one for which a person not an individual may acquire a license.

(g)        It is unlawful to buy, sell, lend, borrow, or in any other way transfer or receive or attempt to do any such things with respect to any nontransferable license or permit for the purpose of circumventing the requirements of this Article.

(h)        It is unlawful for any person engaged in regulated operations under this Article to refuse to exhibit or display any required license, permit, or identification upon the request of any employee or agent of the Wildlife Resources Commission or of any officer authorized to enforce the provisions of this Article.

(i)         It is unlawful to refuse to comply with any provisions of this Article or of rules and administrative requirements reasonably promulgated under the authority of this Article.

(j)         It is a Class 1 misdemeanor for any person:

(1)        Knowingly to engage in any activity regulated under this Article with an improper, false, or altered license or permit;

(2)        Knowingly to make any application for a license or permit to which he is not entitled;

(3)        Knowingly to make any false, fraudulent, or misleading statement in applying for a license or permit under this Article; or

(4)        To counterfeit, alter, or falsify any application, license, or permit under this Article.

(k)        A person may use a bow and arrow to take nongame fish in inland and joint fishing waters subject to any applicable rule of the Wildlife Resources Commission regarding seasons, creel limits, type of weapon or subsidiary gear, or any other restriction necessary for the conservation of wildlife under the authority of the following licenses:

(1)        All of the combination hunting and fishing licenses issued pursuant to G.S. 113‑270.1C;

(2)        All of the sportsman licenses issued pursuant to G.S. 113‑270.1D;

(3)        The hunting licenses issued pursuant to G.S. 113‑ 270.2(c)(1), (2), (3), (5), and (6);

(4)        The hook‑and‑line fishing licenses issued pursuant to G.S. 113‑271(d)(1), (2), (3), (4), (5), (6), (8), and (9); and

(5)        All of the special device fishing licenses issued pursuant to G.S. 113‑272.2. (1929, c. 335, ss. 6, 10, 11; 1945, c. 567, ss. 5, 6; 1961, c. 329; 1965, c. 957, s. 2; 1973, c. 1262, s. 18; 1979, c. 830, s. 1; 1981, c. 620, ss. 7, 8; 1987, c. 745, s. 1; c. 827, s. 98; 1993, c. 539, s. 855; 1994, Ex. Sess., c. 24, s. 14(c); 1993 (Reg. Sess., 1994), c. 684, s. 7; 1995, c. 36, s. 1; 2000‑189, s. 10; 2005‑455, s. 1.10.)



§ 113-276. Exemptions and exceptions to license and permit requirements.

§ 113‑276.  Exemptions and exceptions to license and permit requirements.

(a),(b)  Repealed by Session Laws 1979, c. 830, s. 1.

(c)        Except as otherwise provided in this Subchapter, every landholder, his spouse, and dependents under 18 years of age residing with him may take wildlife upon the land held by the landholder without any license required by G.S. 113‑270.1B or G.S. 113‑270.3(a), except that such persons are not exempt from the falconry license described in G.S. 113‑270.3(b)(4).

(d)        Except as otherwise provided in this Subchapter, individuals under 16 years of age are exempt from the hunting and trapping license requirements of G.S. 113‑270.1B(a) and G.S. 113‑270.3(a), except the falconry license described in G.S. 113‑270.3(b)(4). Individuals under 16 may hunt under this exemption, provided that the young hunter is accompanied by an adult who is licensed to hunt in this State. For purposes of this section, "accompanied" means that the licensed adult maintains a proximity that enables the adult to monitor the activities of, and communicate with, the young hunter at all times. Upon successfully obtaining the hunter safety certificate of competency required by G.S. 113‑270.1A(a), a young hunter may hunt under the license exemption until age 16 without adult accompaniment. Individuals under 16 years of age are exempt from the fishing license requirements of G.S. 113‑270.1B(a), 113‑272, and 113‑271.

(e)        Repealed by Session Laws 2005‑455, s. 1.11.

(f)         A special device license is not required when a landing net is used:

(1)        To take nongame fish in inland fishing waters; or

(2)        To assist in taking fish in inland fishing waters when the initial and primary method of taking is by the use of hook and line  so long as applicable hook‑and‑line fishing‑license requirements are met.

As used in this subsection, a "landing net" is a net with a handle not exceeding eight feet in length and with a hoop or frame to which the net is attached not exceeding 60 inches along its outer perimeter.

(g)        Bow nets covered by a special device license may be used in waters and during the seasons authorized in the rules of the Wildlife Resources Commission by an individual other than the licensee with the permission of the licensee. The individual using another's bow net must also secure the net owner's special device license and keep it on or about his person while fishing in inland fishing waters.

(h)        Repealed by Session Laws 1979, c. 830, s. 1.

(i)         A food server may prepare edible wildlife lawfully taken and possessed by a patron for serving to the patron and any guest he may have. The Executive Director may provide for the keeping of records by the food server necessary for administrative control and supervision with respect to wildlife brought in by patrons.

(j)         A migrant farm worker who has in his possession a temporary certification of his status as such by the Rural Employment Service of the North Carolina Employment Security Commission on a form provided by the Wildlife Resources Commission is entitled to the privileges of a resident of the State and of the county indicated on such certification during the term thereof for the purposes of purchasing and using the resident fishing licenses provided by G.S. 113‑271(d)(2), (4), and (6)a.

(k)        A person may participate in a field trial for beagles without a hunting license if approved in advance by the Executive Director, conducted without the use or possession of firearms, and on an area of not more than 100 acres of private land which is completely and permanently enclosed with a metal fence through which rabbits may not escape or enter at any time.

(l)         The fishing license provisions of this Article do not apply upon the lands held in trust by the United States for the Eastern Band of the Cherokee Indians.

(l1)       The licensing provisions of this Article do not apply to a member of an Indian tribe recognized under Chapter 71A of the General Statutes for purposes of hunting, trapping, or fishing on tribal land. A person taking advantage of this exemption shall possess and produce proper identification confirming the person's membership in a State‑recognized tribe upon request by a wildlife enforcement officer. For purposes of this section, "tribal land" means only real property owned by an Indian tribe recognized under Chapter 71A of the General Statutes.

(l2)       A resident of this State who is a member of the Armed Forces of the United States serving outside the State, or who is serving on full‑time active military duty outside the State in a reserve component of the Armed Forces of the United States as defined in 10 U.S.C. 10101, is exempt from the hunting and fishing license requirements of G.S. 113‑270.1B, G.S. 113‑270.3(b)(1), G.S. 113‑270.3(b)(3), G.S. 113‑270.3(b)(5), G.S. 113‑271, G.S. 113‑272, G.S. 113‑272.2(c)(1), and the Coastal Recreational Fishing License requirements of G.S. 113‑174.2 while that person is on leave in this State for 30 days or less. In order to qualify for the exemption provided under this subsection, the person shall have on his or her person at all times during the hunting or fishing activity the person's military identification card and a copy of the official document issued by the person's service unit confirming that the person is on authorized leave from a duty station outside this State.

A person exempted from licensing requirements under this subsection is responsible for complying with any reporting requirements prescribed by rule of the Wildlife Resources Commission, complying with the hunter safety requirements of G.S. 113‑270.1A, purchasing any federal migratory waterfowl stamps as a result of waterfowl hunting activity, and complying with any other requirements that the holder of a North Carolina license is subject to.

(m)       The fourth day of July of each year is declared a free fishing day to promote the sport of fishing and no hook‑and‑line fishing license is required to fish in any of the public waters of the State on that day. All other laws and rules pertaining to hook‑and‑line fishing apply.

(n)        The Wildlife Resources Commission may adopt rules to exempt individuals from the hunting and fishing license requirements of G.S. 113‑270.1B, 113‑270.3(b)(1), 113‑270.3(b)(3), 113‑270.3(b)(5), 113‑271, 113‑272, and 113‑272.2(c)(1) who participate in organized hunting and fishing events for the specified time and place of the event when the purpose of the event is consistent with the conservation objectives of the Commission. A person exempted from licensing requirements under this subsection is responsible for complying with any reporting requirements prescribed by rule of the Wildlife Resources Commission, purchasing any federal migratory waterfowl stamps as a result of waterfowl hunting activity, and complying with any other requirements that the holder of a North Carolina license is subject to. Those exempted persons shall comply with the hunter safety requirements of G.S. 113‑270.1A or shall be accompanied by a properly licensed adult who maintains a proximity to the license exempt individual which enables the adult to monitor the activities of, and communicate with, the individual at all times.  (1929, c. 335, ss. 1, 10; 1935, c. 486, s. 12; 1937, c. 45, s. 1; 1945, c. 567, ss. 1, 6; c. 617; 1949, c. 1203, s. 1; 1951, c. 1112, s. 2; 1957, c. 849, s. 1; 1959, c. 304; 1961, cc. 312, 329; c. 834, s. 1; 1963, c. 170; 1965, c. 957, s. 2; 1967, cc. 127, 654, 790; 1969, c. 1030; c. 1042, ss. 1‑5; 1971, c. 242; c. 282, s. 1; c. 705, ss. 1, 2; c. 1231, s. 1; 1973, c. 1262, s. 18; 1975, c. 197, ss. 1‑4; 1977, c. 191, s. 1; c. 658; 1979, c. 830, s. 1; 1987, c. 827, s. 98; 1993 (Reg. Sess., 1994), c. 684, ss. 6, 8, 9; 1999‑456, ss. 29, 30; 2005‑285, s. 1; 2005‑438, s. 2; 2005‑455, ss. 1.11, 1.12, 1.13, 1.14; 2009‑25, s. 1; 2009‑248, s. 1.)



§ 113-276.1. Regulatory authority of Wildlife Resources Commission as to license requirements and exemptions.

§ 113‑276.1.  Regulatory authority of Wildlife Resources Commission as to license requirements and exemptions.

In its discretion and in accordance with the best interests of the conservation of wildlife resources, the Wildlife Resources Commission may implement the provisions of this Article with rules that:

(1)        [Reserved.]

(2)        Regulate license requirements and exemptions applying to the taking of wildlife on particular waters forming or lying across a county boundary where there may be confusion as to the location of the boundary, hardship imposed as to the location of the boundary, or difficulty of administering or enforcing the law with respect to the actual boundary location.

(3)        Require persons subject to license requirements, and persons exempt from license requirements, to carry, display, or produce identification that may be necessary to substantiate the person's entitlement to a particular license or to a particular exemption from license requirements.

(4)        Require individuals aboard vessels or carrying weapons or other gear that may be used to take wildlife resources, and in an area at a time wildlife resources may be taken, to exhibit identification that includes the individual's name and current address. More than one piece of identification, including a vehicle driver license, may be required to be exhibited, if available.

(5)        Implement a system of tagging and reporting fur‑bearing animals and big game. Upon the implementation of a tagging system for any species of fur‑bearing animal, the Wildlife Resources Commission may charge a reasonable fee to defray its costs, not to exceed two dollars twenty‑five cents ($2.25) per tag, for each tag furnished. The price of the big game hunting license includes the cost of big game tags. (1979, c. 830, s. 1; 1987, c. 827, s. 98.)



§ 113-276.2. Licensees and permittees subject to administrative control; refusal to issue or reissue, suspension, and revocation of their licenses and permits; court orders of suspension.

§ 113‑276.2.  Licensees and permittees subject to administrative control; refusal to issue or reissue, suspension, and revocation of their licenses and permits; court orders of suspension.

(a)        This section applies to the administrative control of:

(1)        Persons, other than individual hunters and fishermen taking wildlife as sportsmen, holding permits under this Article;

(2)        Individuals holding special device licenses under G.S. 113‑272.2(c)(1), (1a), (2), and (2a);

(3)        Individuals holding collection licenses under G.S. 113‑272.4;

(4)        Individuals holding captivity licenses under G.S. 113‑272.5 and G.S. 113‑272.6; and

(5)        Persons holding dealer licenses under G.S. 113‑273.

(b)        Before issuing any license or permit to persons subject to administrative control under this section, the Executive Director must satisfy himself that the person meets the qualifications set by statute, rule, or his administrative guidelines. If the person fails to meet the qualifications or if the Executive Director learns of some other cause for believing that issuing the license or permit would be contrary to the best interests of the conservation of wildlife resources, he must refuse to issue the license or permit.

(c)        Before reissuing any license or permit to any person subject to administrative control, the Executive Director must review all available information and apply the same standards that governed initial issuance of the license or permit before he may reissue it.

(d)        Upon refusing to issue or reissue a license or permit under this section, the Executive Director must notify the person in writing of the reasons for his action and inform him that if he is dissatisfied with the Executive Director's decision he may commence a contested case on the refusal by filing a petition under G.S. 150B‑23 within 10 days of receiving the notice. The notice must be personally served by a law enforcement officer or an agent of the Wildlife Resources Commission or sent by mail with return receipt requested.

(e)        The Executive Director shall revoke a license or permit issued to a person subject to administrative control if he finds that the person does not meet the qualifications for the license or permit, has committed a substantial criminal violation of this Subchapter or a rule adopted under the Subchapter, or has seriously or persistently failed to comply with the terms and conditions upon which the license or permit was issued. Before revoking a license or permit, the Executive Director shall notify the licensee or permittee of his findings and his intention to revoke the license or permit. The notice must be personally served by a law enforcement officer or an agent of the Wildlife Resources Commission or sent by mail with return receipt requested. A licensee or permittee who disagrees with the Executive Director's findings may commence a contested case on revocation by filing a petition under G.S. 150B‑23 within 10 days of receiving the notice. Revocation or suspension of a license or permit by a court under G.S. 113‑277 runs concurrently with a revocation under this section.

(f)         Repealed by Session Laws 1987, c. 827, s. 8.

(g)        Upon revocation of a license or permit, the Executive Director or his agent must request return of the license or permit and all associated forms, tags, record books, inventories, invoice blanks, and other property furnished by the Wildlife Resources Commission or required to be kept by the Commission solely in connection with the license or permit. If the person needs to retain a copy of the property returned to the Wildlife Resources Commission for tax purposes or other lawful reason, the person may copy items returned if the copies are clearly marked in a manner that they could not be mistaken for the originals. In securing property to be returned or in otherwise closing out the affairs conducted under the license or permit, agents of the Wildlife Resources Commission may enter at reasonable hours the premises of the person in which wildlife resources or items of property pertaining to the license or permit are kept, or reasonably believed to be kept, to inspect, audit, inventory, remove, or take other appropriate action. Any wildlife resources in the possession of the person which he may no longer possess must be disposed of in accordance with the most nearly appropriate provision of G.S. 113‑137. If a person fails to return to an agent of the Wildlife Resources Commission all wildlife resources and other property covered by this subsection; refuses to allow entry by the agent to inspect, audit, remove property, or perform other duties; or otherwise obstructs an agent of the Wildlife Resources Commission in performing his duties under this subsection, he is guilty of a Class 2 misdemeanor. Each day's violation is a separate offense.

(h)        No person refused issuance or reissuance of a license or permit under this section, or whose license or permit was revoked, is eligible to apply again for that or any similar license or permit for two years. Upon application, the Executive Director may not grant the license or permit unless the person produces clear evidence, convincing to the Executive Director, that he meets all standards and qualifications and will comply with all requirements of statutes, rules, and reasonable administrative directives pertaining to the license or permit.

(i)         The Executive Director is required to make necessary investigations and cause necessary disclosure of information by all persons subject to administrative control, and all applicants for a license or permit that would place them in this category, to determine that the real party in interest is seeking or has been issued the license or permit. Any attempt to circumvent the provisions of this section is a Class 1 misdemeanor.

(j)         If the Executive Director determines that the effective conservation of wildlife resources would be seriously impaired by continued unfettered operations or by continued possession of property by the person subject to administrative control, the Executive Director may apply to the appropriate court for an order:

(1)        Placing special reporting and inspection requirements on the person; or

(2)        Impounding some or all of the records or other property associated with the license or permit; or

(3)        Limiting the scope of operations under the license or permit; or

(4)        If there is clear evidence of a serious threat to the conservation of wildlife resources, suspending the operations of the person under the license or permit; or

(5)        Placing other appropriate restrictions, prohibitions, or requirements upon the person. (1979, c. 830, s. 1; 1987, c. 827, ss. 8, 98; 1993, c. 539, ss. 856, 857; 1994, Ex. Sess., c. 24, s. 14(c); 1999‑456, s. 31; 2003‑344, s. 6.)



§ 113-276.3. Mandatory suspension of entitlement to license or permit for fixed period upon conviction of specified offenses.

§ 113‑276.3.  Mandatory suspension of entitlement to license or permit for fixed period upon conviction of specified offenses.

(a)        Upon conviction of a suspension offense under this section, the defendant's entitlement to any license or permit applicable to the type of activity he was engaging in that resulted in the conviction is suspended for the period stated in subsection (d). The period of suspension begins:

(1)        Upon the surrender to an authorized agent of the Wildlife Resources Commission of all applicable licenses and permits; or

(2)        If no licenses or permits are possessed, the defendant fails or refuses to surrender all licenses or permits, or any license or permit is lost or destroyed, upon the Executive Director's placing in the mail the notification required by subsection (c).

(b)        If the defendant does not wish to appeal, the presiding judge may order surrender of all applicable licenses and permits to an agent of the Wildlife Resources Commission. If the presiding judge does not order the surrender, or if there is for any other reason a failure by the defendant to surrender all applicable licenses and permits, an authorized agent of the Wildlife Resources Commission must demand surrender. Each day's failure or refusal to surrender a license or permit upon demand, in the absence of satisfactorily accounting for the failure to do so, is a separate offense. A charge under this subsection does not affect the power of the court to institute contempt proceedings if a failure or refusal to surrender a license or permit also violates a court order. Any agent of the Wildlife Resources Commission accepting surrender of licenses and permits, in the courtroom or at a subsequent time and place, must transmit them to the Executive Director with a written notation of the date of surrender and a report of other pertinent circumstances required by the Executive Director.

(c)        The Executive Director must institute a procedure for the systematic reporting to him by protectors or other authorized agents of the Wildlife Resources Commission of all convictions of suspension offenses under this section. Upon obtaining information concerning conviction of a suspension offense and receiving any surrendered licenses and permits, the Executive Director must determine if all appropriate licenses and permits possessed by the defendant have been surrendered; if not, the Executive Director must notify the appropriate agent of the Wildlife Resources Commission to demand surrender or renew a demand for surrender under the terms of subsection (b) if it is feasible to do so. Upon satisfying himself that he has received all licenses and permits for which surrender may feasibly be obtained, if any, the Executive Director must mail the defendant a notice of the suspension of his entitlement to possess or procure any license or permit of the type applicable to the activity engaged in that resulted in conviction of the suspension offense. The notice must specify the commencement and termination dates of the period of suspension that apply under the terms of this section.

(d)        Any violation of this Subchapter or of any rule adopted by the Wildlife Resources Commission under the authority of this Subchapter which is subject to a penalty greater than the one provided in G.S. 113‑135(a)(1) is a suspension offense. Conviction of any of the following suspension offenses results in a suspension for a period of two years:

(1)        A violation of G.S. 113‑294(b).

(2)        A violation of G.S. 113‑294(c).

(2a)      A violation of G.S. 113‑294(c1).

(3)        A violation of G.S. 113‑294(e).

(4)        Repealed by Session Laws 1999‑120, s. 2, effective October 1, 1999.

(5)        A violation of G.S. 113‑291.1A.

A conviction of any other suspension offense results in a suspension for a period of one year.

(e)        Unless otherwise provided in the judgment, any action by a court under G.S. 113‑277 to suspend entitlement to a license or permit or to suspend or revoke a license or permit supersedes any suspension of entitlement to a license or permit mandated by this section. If the judgment of the court after a conviction for suspension offense does not include any suspension or revocation action, the provisions of this section apply. (1979, c. 830, s. 1; 1981, c. 424, s. 1; 1987, c. 827, s. 98; 1999‑120, s. 2; 2005‑62, s. 3.)



§ 113-277. Suspension and revocation of licenses and permits in the discretion of the court; suspension of entitlement; court's power concurrent; definition of "conviction"; penalties.

§ 113‑277.  Suspension and revocation of licenses and permits in the discretion of the court; suspension of entitlement; court's power concurrent; definition of "conviction"; penalties.

(a)        Upon conviction of any licensee or permittee under this Article of a violation of any law or rule administered by the Wildlife Resources Commission under the authority of this Subchapter, the court in its discretion may order surrender of that license or permit plus any other license or permit issued by the Wildlife Resources Commission. The court may order suspension of any license or permit for some stipulated period or may order revocation of any license or permit for the remainder of the period for which it is valid. A period of suspension may extend past the expiration date of a license or permit, but no period of suspension longer than two years may be imposed. During any period of suspension or revocation, the licensee or permittee is not entitled to purchase or apply for any replacement, renewal, or additional license or permit regulating the same activity covered by the suspended or revoked license or permit. The Wildlife Resources Commission may by administrative action and by rule devise procedures designed to implement license or permit suspensions and revocations that may be ordered by the courts.

(a1)      Upon conviction of any person who is not a licensee or permittee under this Article of a violation of any law or rule administered by the Wildlife Resources Commission under the authority of this Subchapter, the court in its discretion may suspend the entitlement of the defendant to possess or procure any specified licenses and permits issued by the Wildlife Resources Commission for a period not to exceed two years.

(a2)      A suspension or revocation by a court under this section may be ordered to run concurrently or consecutively with any suspension under G.S. 113‑276.3 or any action under G.S. 113‑276.2. If no provision is made, G.S. 113‑276.3(e) applies, but action by the Executive Director or the Wildlife Resources Commission under G.S. 113‑276.2 may not be preempted.

(a3)      As used in this Article, the term "conviction" has the same meaning assigned to it in G.S. 113‑171.

(a4)      The Wildlife Resources Commission shall order the surrender of any license or permit issued under this Article to a person whose licensing privileges have been forfeited under G.S. 15A‑1331A for the period specified by the court.

(b)        It is a Class 1 misdemeanor for any person during a period of suspension or revocation under the terms of this Article:

(1)        To engage in any activity licensed in this Article without the appropriate license or permit;

(2)        Knowingly to make any application for a license or permit to which he is not entitled;

(3)        Knowingly to make any false, fraudulent, or misleading statement in applying for a license or permit under this Article;

(4)        To counterfeit, alter, or falsify any application, license, or permit under this Article;

(5)        Knowingly to retain and use any license or permit which has been ordered revoked or suspended under the terms of this Article; or

(6)        Willfully to circumvent the terms of suspension or revocation in any manner whatsoever. (1965, c. 957, s. 2; 1973, c. 1262, s. 18; 1979, c. 830, s. 1; 1981, c. 424, s. 2; 1987, c. 827, s. 98; 1993, c. 539, s. 858; 1994, Ex. Sess., c. 20, s. 4; c. 24, s. 14(c); 1998‑225, s. 3.10.)



§ 113-278. Reserved for future codification purposes.

§ 113‑278.  Reserved for future codification purposes.



§ 113-279. Reserved for future codification purposes.

§ 113‑279.  Reserved for future codification purposes.



§ 113-280. Reserved for future codification purposes.

§ 113‑280.  Reserved for future codification purposes.



§ 113-281. Definitions.

Article 21A.

Regulating Hunting and Fishing on the Registered Property of Another.

§ 113‑281.  Definitions.

In addition to the definitions in Article 12 of this Chapter, the following definitions apply in this Article:

(1)        Entry Permit.  The permit described in G.S. 113‑283.

(2)        Posted Property.  Registered property that is posted in substantial compliance with G.S. 113‑282(d).

(3)        Registered Property.  Property that has been accepted for registration by the Wildlife Resources Commission as provided in G.S. 113‑282, and has not been deleted from registration.

(4)        Registrant.  A current applicant of record for a tract of registered property. (1981, c. 854, s. 1.)



§ 113-282. Registration and posting of property.

§ 113‑282.  Registration and posting of property.

(a)        A person who controls the hunting, fishing, or hunting and fishing rights to a tract of property and wishes to register it under this Article must apply to the Wildlife Resources Commission in  accordance with this section.

(b)        The registration application must contain:

(1)        A statement under oath by the applicant that he has the right to control hunting or fishing, or both, on the tract of property to be registered. If the applicant is not a landholder, he must file a copy of his lease or other document granting him control of hunting, fishing, or hunting and fishing rights on the tract.

(2)        Three copies of a description of the tract that will allow law‑enforcement officers to determine in the field, and prove in court, whether an individual is within the boundaries of the tract. This description may take the form of a map, plat, aerial photograph showing boundaries, diagram keyed to known landmarks, or any other document or description that graphically demarks the boundaries with sufficient accuracy for use by officers in court and in the field. Any amendment of the boundaries of a registered tract must be accomplished by a new registration application meeting the requirements of this subsection.

(3)        An agreement by the applicant to post the tract in accordance with the requirements of this section and to make a continuing effort to maintain posted notices for the tract.

(4)        An agreement by the applicant to issue or cause issuance of an entry permit to all individuals to whom he or his authorized agent gives permission to hunt or fish on the tract. The applicant must file the name and signature of any  agent authorized by him to issue the entry permit, and a registrant must amend his application to rescind the agent's authority and to substitute or add an authorized agent.

(5)        A fee of ten dollars ($10.00) to cover the administrative costs of processing the registration application.

(c)        The Executive Director must examine any submitted application to determine whether the requirements of subsection (b) have been fully met. If he determines that these requirements have been met and if his inquiries of persons with knowledge of the locality of the tract corroborate the truthfulness and accuracy of the information in the application, he must register the tract of property and notify the registrant of his action. Registration consists of filing the application in a central registry open to the public with an indication whether the property is registered as to hunting, fishing, or both. Upon registration, the Executive Director must send, for the  information of protectors and other law‑enforcement officers, the two  duplicate copies of the description of the tract as follows: (i) to the sheriff of the county in which the tract is located, or to the chief of the county police department if such a department is the primary agency enforcing the criminal laws in a county; and (ii) to an appropriate protector stationed in the area where the tract is located. The Executive Director must also furnish officers with copies of the signatures of registrants and their authorized agents and other pertinent information for enforcement of this Article.

(d)        A registrant must post his registered property as soon as practicable after receiving notice that the tract was accepted for registration. Posted notices must measure at least 120 square inches;  contain the word "POSTED" in letters at least three inches high; state that the property is registered with the Wildlife Resources Commission and that hunting or fishing, or both, are prohibited without an entry permit; and set out the name and address and, if feasible, the telephone number of the person to contact for an entry permit. At least one notice must be conspicuously posted on the registered property not more than 200 yards apart close to and along the boundaries. In any event at least one notice must be placed on each side of the registered property, one at each corner, and one at each point of entry. A point of entry is where a roadway, trail, path, or other way likely to be used by entering sportsmen leads into the tract. If registered property is posted only with respect to fishing, it is sufficient if the notices prohibit fishing without permission, and are posted at intervals of not more than 200 yards along the stream or shoreline and at points of entry likely to be used by fishermen. Notices posted along the boundaries of a tract must face in the direction that they will be most likely seen by persons entering the tract. Notices posted along a stream or shoreline must face in the direction that they will most likely be seen by anyone intending to fish. With respect to any particular hunter or fisherman, or person who has entered to hunt or fish, there is substantial compliance with  this subsection, notwithstanding that one or more of the required notices may be absent, illegible, or improperly placed, if any notice  is or has been reasonably visible to him while he was within or approaching the registered tract.

(e)        If a registrant loses his proprietary interest or his control of the hunting, fishing, or hunting and fishing rights as to which he  has registered the property, he must within 20 days notify the Executive Director. If a new person who controls those rights wishes to continue the registration of the tract, he must make application under the terms of subsection (b), except that no copies of the tract's description need be filed if there is no change of boundaries. When the Executive Director receives the notice under this subsection, or otherwise learns that a registrant has lost his proprietary control of the applicable hunting, fishing, or hunting and fishing rights, and there is no pending application to continue registration of the tract, the Executive Director must immediately delete registration of the tract, notify the presently responsible landholder, and require him to remove any remaining posted notices.

(f)         A person who controls the hunting, fishing, or hunting and fishing rights to registered property may apply to the Wildlife Resources Commission in writing to delete the registration of the tract. If he is not the registrant, he must satisfy the Executive Director of his present right to control the applicable hunting and fishing rights. If he is the registrant, his statement that he still controls the applicable rights on the tract is sufficient unless the Executive Director has reason to require further evidence on this point. Upon determination that an application to delete is proper, the Executive Director must immediately delete registration of the tract, notify the presently responsible landholder, and require him to remove any remaining posted notices.

(g)        Any law‑enforcement officer or any employee of the Wildlife Resources Commission who determines that a registrant has failed to keep registered property posted in compliance with subsection (d) must so notify the registrant or his agent. If within a reasonable time after notice the registrant fails to take steps to post or repost the tract, or if without regard to notice a registrant is inexcusably or repeatedly negligent in failing to keep the tract properly posted, the Executive Director must immediately delete registration of the tract, notify the presently responsible landholder, and require him to remove any remaining posted notices.

(h)        A landholder's failure to cause the removal of all posted signs within a reasonable time after receipt of notice that the tract has been deleted from registration is a misdemeanor punishable as provided in G.S. 113‑135. (1981, c. 854, s. 1.)



§ 113-283. Entry permits furnished by Wildlife Resources Commission.

§ 113‑283.  Entry permits furnished by Wildlife Resources Commission.

(a)        Upon registration of property, the Executive Director must furnish the registrant with a reasonable number of standardized permit forms to be carried by individuals given permission to hunt or fish on the registered property. The Executive Director must establish a procedure for resupplying registrants with entry permits for their registered property as needed.

(b)        To be valid, the entry permit must be issued and dated within the previous 12 months and signed by the registrant or an authorized agent whose signature is on file with the Wildlife Resources Commission. (1981, c. 854, s. 1.)



§ 113-284. Affirmative duty of sportsmen to determine if property is registered and posted.

§ 113‑284.  Affirmative duty of sportsmen to determine if property is registered and posted.

Every individual who enters the property of another to hunt or fish without first having obtained permission from an authorized person in control of hunting and fishing rights or his agent is under  a duty to look for posted notices. In the apparent absence of such notices, the individual intending to enter is nevertheless under a duty to determine if practicable whether the property is registered under the terms of this Article. (1981, c. 854, s. 1.)



§ 113-285. Hunting or fishing on registered property of another without permission.

§ 113‑285.  Hunting or fishing on registered property of another without permission.

(a)        No one may hunt or fish, or enter to hunt or fish, on the registered and posted property of another without having in possession a valid entry permit issued to him.

(b)        No one may hunt or fish, or enter to hunt or fish, on the registered property of another without having in possession a valid entry permit issued to him if he has reason to know the property had been posted.

(c)        A violation of this section is a misdemeanor punishable as provided in G.S. 113‑135. (1981, c. 854, s. 1.)



§ 113-286. Removal, destruction, or mutilation of posted notices.

§ 113‑286.  Removal, destruction, or mutilation of posted notices.

Unauthorized removal, destruction, or mutilation of posted  notices on registered property is a Class 2 misdemeanor. (1981, c. 854, s. 1; 1993, c. 539, s. 859; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 113-287. General provisions pertaining to enforcement of Article.

§ 113‑287.  General provisions pertaining to enforcement of Article.

(a)        If property is registered, the original or a true copy of the application and all supporting items are admissible in evidence. The registrant's affidavit that he has the right to control hunting, fishing, or hunting and fishing on the registered property constitutes prima facie evidence of the facts so asserted. The description filed with the application constitutes prima facie evidence of the boundaries of the registered property.

(b)        If an individual hunts or fishes, or enters to hunt or fish, on registered property that is or had been posted, any registrant or his agent, any landholder of that property, and any protector or other law‑enforcement officer may request that the individual produce a valid entry permit.

(c)        In addition to protectors, it is the duty of sheriffs and their deputies, county police officers, and other law‑enforcement officers with general enforcement jurisdiction to investigate reported violations of this Article and to initiate prosecutions when they determine that violations have occurred.

(d)        Any entry permit issued to an individual does not substitute for any required hunting or fishing license. (1981, c. 854, s. 1.)



§ 113-288. Reserved for future codification purposes.

§ 113‑288.  Reserved for future codification purposes.



§ 113-289. Reserved for future codification purposes.

§ 113‑289.  Reserved for future codification purposes.



§ 113-290. Unlawful use of firearms.

Article 21B.

Criminally Negligent Hunting.

§ 113‑290.  Unlawful use of firearms.

It is unlawful for any person, while hunting or taking wild animals or wild birds as those terms are defined in G.S. 113‑129 and G.S. 113‑130, to discharge a firearm:

(1)        Carelessly and heedlessly in wanton disregard for the safety of others; or

(2)        Without due caution or circumspection, and in a manner so as to endanger any person or property;

and resulting in property damage or bodily injury. (1991, c. 748, s. 1.)



§ 113-290.1. Penalties.

§ 113‑290.1.  Penalties.

(a)        A person who violates the provisions of this Article is guilty of a misdemeanor punishable as follows:

(1)        If property damage only results from the unlawful activity, a Class 2 misdemeanor, and the court shall order the payment of restitution to the property owner;

(2)        If bodily injury not leading to the disfigurement or total or partial permanent disability of another person results from the unlawful activity, a Class 1 misdemeanor; if property damage also results from the unlawful activity, the court shall order the payment of restitution to the property owner;

(3)        If bodily injury leading to the disfigurement or total or partial permanent disability of another person results from the unlawful activity, a Class 1 misdemeanor; if property damage also results from the unlawful activity, the court shall order the payment of restitution to the property owner;

(4)        If death results from the unlawful activity, a Class 1 misdemeanor; if property damage also results from the unlawful activity, the court shall order the payment of restitution to the property owner.

(b)        The fact that a person was impaired at the time of a violation of this Article shall be an aggravating factor and the court shall impose an additional fine and/or imprisonment in accordance with (a)(2) above in cases not resulting in bodily injury and in accordance with (a)(4) above in cases resulting in bodily injury.  For purposes of this section, "impaired" means being under the influence of an impairing substance, or having consumed sufficient alcohol so that the person has, at any relevant time after the offense, an alcohol concentration of .10 or above.

(c)        In addition to the penalties provided in (a), upon conviction of a violation of this Article, the Wildlife Resources Commission shall suspend all hunting privileges of:

(1)        A person convicted under (a)(1) for one year;

(2)        A person convicted under (a)(2) for three years; and

(3)        A person convicted under (a)(3) or (a)(4) for five years.

(d)        A person convicted of hunting or taking wild animals or wild birds while his hunting license is suspended under this section shall be guilty of a Class 1 misdemeanor, and shall have all hunting privileges suspended for an additional five years.  The person shall not be issued another hunting license until he has satisfactorily completed the hunter safety course established in G.S. 113‑270.1A.

(e)        This Article shall be enforced by law enforcement officers of the Wildlife Resources Commission, by sheriffs and deputy sheriffs, and by peace officers with general subject matter jurisdiction.

(f)         A violation of this Article resulting in the death of another person constitutes a separate and distinct offense from, and is not a lesser included offense of, the crime of involuntary manslaughter. (1991, c. 748; 1993, c. 539, ss. 860, 861; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 113-291. General restrictions.

Article 22.

Regulation of Wildlife.

§ 113‑291.  General restrictions.

Except as specifically permitted in this Subchapter or in rules made under the authority of this Subchapter, no person may take, possess, buy, sell, or transport any wildlife  whether dead or alive, in whole or in part. Nor may any person take, possess, buy, sell, or transport any nests or eggs of wild birds except as so permitted. No person may take, possess, buy, sell, or transport any wildlife resources in violation of the rules of the Wildlife Resources Commission. (1965, c. 957, s. 2; 1979, c. 830, s. 1; 1987, c. 827, s. 98.)



§ 113-291.1. Manner of taking wild animals and wild birds.

§ 113‑291.1.  Manner of taking wild animals and wild birds.

(a)        Except as otherwise provided, game may only be taken between a half hour before sunrise and a half hour after sunset and only by one or a combination of the following methods:

(1)        With a rifle, except that rifles may not be used in taking wild turkeys.

(2)        With a shotgun not larger than number 10 gauge.

(3)        With a bow and arrow of a type prescribed in the rules of the Wildlife Resources Commission.

(4)        With the use of dogs.

(5)        By means of falconry.

Fur‑bearing animals may be taken at any time during open trapping season with traps authorized under G.S. 113‑291.6 and as otherwise authorized pursuant to this subsection, and rabbits may be box‑trapped in accordance with rules of the Wildlife Resources Commission. The Wildlife Resources Commission may adopt rules prescribing the manner of taking wild birds and wild animals not classified as game. Use of pistols in taking wildlife is governed by subsection (g). The Wildlife Resources Commission may prescribe the manner of taking wild animals and wild birds on game lands and public hunting grounds.

(b)        No wild animals or wild birds may be taken:

(1)        From or with the use of any vehicle; vessel, other than one manually propelled; airplane; or other conveyance except that the use of vehicles and vessels is authorized:

a.         As hunting stands, subject to the following limitations. No wild animal or wild bird may be taken from any vessel under sail, under power, or with the engine running or while still in motion from such propulsion. No wild animal or wild bird may be taken from any vehicle if it is in motion, the engine is running, or the passenger area of the vehicle is occupied. The prohibition of occupying the passenger area of a vehicle does not apply to a disabled individual whose mobility is restricted.

b.         For transportation incidental to the taking.

(2)        With the use or aid of any artificial light, net, trap, snare, electronic or recorded animal or bird call, or fire, except as may be otherwise provided by statute[;] provided, however, that crows and coyotes may be taken with the aid of electronic calling devices. No wild birds may be taken with the use or aid of salt, grain, fruit, or other bait. No black bear or wild boar may be taken with the use or aid of any salt, salt lick, grain, fruit, honey, sugar‑based material, animal parts or products, or other bait, and no wild turkey may be taken from an area in which bait has been placed until the expiration of 10 days after the bait has been consumed or otherwise removed. The taking of wild animals and wild birds with poisons, drugs, explosives, and electricity is governed by G.S. 113‑261, G.S. 113‑262, and Article 22A of this Subchapter.

Upon finding that the placement of processed food products in areas frequented by black bears is detrimental to the health of individual black bears or is attracting and holding black bears in an area to the extent that the natural pattern of movement and distribution of black bears is disrupted and bears' vulnerability to mortality factors, including hunting, is increased to a level that causes concern for the population, the Wildlife Resources Commission may adopt rules to regulate, restrict, or prohibit the placement of those products and prescribe time limits during which hunting is prohibited in areas where those products have been placed.

Any person who is convicted of unlawfully taking bear or wild boar with the use or aid of any type of bait as provided by this subsection or by rules adopted pursuant to this subsection is punishable as provided by G.S. 113‑294(c1).

(c)        It is a Class 1 misdemeanor for any person taking wildlife to have in his possession any:

(1)        Firearm equipped with a silencer or any device designed to silence, muffle, or minimize the report of the firearm. The firearm is considered equipped with the silencer or device whether it is attached to the firearm or separate but reasonably accessible for attachment during the taking of the wildlife.

(2)        Weapon of mass death and destruction as defined in G.S. 14‑288.8.

The Wildlife Resources Commission may prohibit individuals training dogs or taking particular species from carrying axes, saws, tree‑climbing equipment, and other implements that may facilitate the unlawful taking of wildlife, except tree‑climbing equipment may be carried and used by persons lawfully taking raccoons and opossums during open season.

(d)        In accordance with governing rules of the Wildlife Resources Commission imposing further restrictions that may be necessary, hunters may conduct field trials with dogs in areas and at times authorized with the use of approved weapons and ammunition. The Wildlife Resources Commission may authorize organized retriever field trials, utilizing domestically raised waterfowl and game birds, to be held under its permit.

(d1)      Except in areas closed to protect sensitive wildlife populations, and subject to conditions and restrictions contained in rules of the Wildlife Resources Commission, hunters may train dogs during the closed season:

(1)        With the use of weapons and ammunition approved by the Wildlife Resources Commission;

(2)        If reasonable control is exercised to prevent the dogs from running unsupervised at large and from killing wild animals and wild  birds;

(3)        On land owned or leased by the dog trainer or upon which the person has written permission to train dogs; and

(4)        Using domestically raised waterfowl and game birds, provided the birds are marked and sources are documented as required by the Wildlife Resources Commission.

(e)        Raccoons and opossum may be taken at night with dogs during seasons set by rules of the Wildlife Resources Commission with the use of artificial lights of a type designed or commonly used to aid in taking raccoon and opossum. No conveyance may be used in taking any raccoon or opossum at night, but incidental transportation of hunters and dogs to and from the site of hunting is permitted. The Wildlife Resources Commission may by rule prescribe restrictions respecting the taking of frogs, or other creatures not classified as wildlife which may be found in areas frequented by game, with the use of an artificial light, and may regulate the shining of lights at night in areas frequented by deer as provided in subsection (e1).

(e1)      After hearing sufficient evidence and finding as a fact that an area frequented by deer is subject to substantial unlawful night deer hunting or that residents in the area have been greatly inconvenienced by persons shining lights on deer, the Wildlife Resources Commission may by rule prohibit the intentional sweeping of that area with lights, or the intentional shining of lights on deer, during the period either:

(1)        From 11:00 p.m. until one‑half hour before sunrise; or

(2)        From one‑half hour after sunset until one‑half hour before sunrise.

Before adopting this rule, the Wildlife Resources Commission must propose it at a public hearing in the area to be closed and seek the reactions of the local inhabitants. The rule must exempt necessary shining of lights by landholders, motorists engaged in normal travel on the highway, and campers and others legitimately in the area, who are not attempting to attract wildlife. This subsection does not limit the right of hunters to take raccoon and opossum with dogs lawfully at night with a light under the terms of subsection (e).

(e2)      If the Wildlife Resources Commission has enacted a rule under the authority of subsection (e1) prohibiting the shining of lights from 11:00 p.m. until one‑half hour before sunrise in any county or area of a county, the Wildlife Resources Commission is authorized, without holding an additional public hearing, to extend the applicability of that rule to the period one‑half hour after sunset to one‑half hour before sunrise upon receipt of a resolution from the board of commissioners of the county requesting extension of the period.

(f)         To keep North Carolina provisions respecting migratory game birds in substantial conformity with applicable federal law and rules, the Wildlife Resources Commission may by rule, or as provided in subsection (f1) of this section, expand or modify provisions of this Article if necessary to achieve such conformity, including allowing the use of electronic calls. In particular, the Commission may prohibit the use of rifles, unplugged shotguns, live decoys, and sinkboxes in the taking of migratory game birds; vary shooting hours; adopt specific distances, not less than 300 yards, hunters must maintain from areas that have been baited, and fix the number of days afterwards during which it is still unlawful to take migratory game birds in the area; and adopt similar provisions with regard to the use of live decoys. In the absence of rules of the Wildlife Resources Commission to the contrary, the rules of the United States Department of the Interior prohibiting the use of rifles, unplugged shotguns, toxic shot and sinkboxes in taking migratory game birds in North Carolina shall apply, and any violation of such federal rules is unlawful.

(f1)       The Commission is authorized to issue proclamations to allow the use of electronic calls or unplugged shotguns to achieve substantial conformity with applicable federal law and rules established by the United States Department of Interior or any successor agency. The Commission may delegate this authority to the Executive Director. Each proclamation shall state the hour and date upon which it becomes effective and shall be issued at least 48 hours prior to the effective date and time. A permanent file of the text of all proclamations shall be maintained in the office of the Executive Director. Certified copies of proclamations are entitled to judicial notice in any civil or criminal proceeding.

The Executive Director shall make a reasonable effort to give notice of the terms of any proclamation to persons who may be affected by it. This effort shall include press releases to communications media, posting of notices at boating access areas and other places where persons affected may gather, personal communication by agents of the Wildlife Resources Commission, and other measures designed to reach persons who may be affected. Proclamations under this subsection shall remain in force until rescinded following the same procedure established for enactment.

(g)        If a season is open permitting such method of taking for the species in question, a hunter may take rabbits, squirrels, opossum, raccoons, fur‑bearing animals, and nongame animals and birds open to hunting with a pistol of .22 caliber with a barrel not less than five and one‑half inches in length. In addition, a hunter or trapper lawfully taking a wild animal or wild bird by another lawful method may use a knife, pistol, or other swift method of killing the animal or bird taken. The Wildlife Resources Commission may, however, restrict or prohibit the carrying of firearms during special seasons or in special areas reserved for the taking of wildlife with primitive weapons or other restricted methods.

(g1)      The Wildlife Resources Commission may by rule prescribe the types of handguns and handgun ammunition that may be used in taking big game animals other than wild turkey. During the regular gun seasons for taking bear, deer and wild boar these animals may be taken with types of handguns and handgun ammunition that shall be approved for such use by the rules of the Wildlife Resources Commission. The Commission shall not provide any special season for the exclusive use of handguns in taking wildlife.

(h)        In the interests of enhancing the enjoyment of sportsmen, and if consistent with conservation objectives, the Wildlife Resources Commission may by rule relax requirements of this section on controlled shooting preserves and in other highly controlled situations.

(i)         The intentional destruction or substantial impairment of wildlife nesting or breeding areas or other purposeful acts to render them unfit is unlawful. These prohibitions include cutting down den trees, shooting into nests of wild animals or birds, and despoliation of dens, nests, or rookeries.

(j)         It is unlawful to take deer swimming or in water above the knees of the deer.  (C.S., s. 2124; 1935, c. 486, s. 20; 1939, c. 235, s. 1; 1949, c. 1205, s. 3; 1955, c. 104; 1959, cc. 207, 500; 1961, c. 1182; 1963, c. 381; c. 697, ss. 1, 3½; 1967, c. 858, s. 1; c. 1149, s. 1.5; 1969, cc. 75, 140; 1971, c. 439, ss. 1‑3; c. 899, s. 1; 1973, c. 1096; c. 1262, s. 18; 1975, c. 669; 1977, c. 493; 1979, c. 830, s. 1; 1979, 2nd Sess., c. 1285, ss. 4‑6; 1983, c. 137, ss. 1, 2; c. 492; 1985, c. 360; c. 554, ss. 1, 2; 1987, cc. 97, 134, 827, s. 98; 1993, c. 539, s. 862; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 64, s. 1; 1999‑120, s. 1; 2003‑160, s. 1; 2005‑76, ss. 1, 2; 2005‑298, s. 1; 2007‑401, s. 6; 2009‑221, ss. 2, 3.)



§ 113-291.1A. Computer-assisted remote hunting prohibited.

§ 113‑291.1A.  Computer‑assisted remote hunting prohibited.

(a)        It is unlawful for a person to engage in computer‑assisted remote hunting or provide or operate a facility that allows others to engage in computer‑assisted remote hunting if the wild animal or wild bird being hunted or shot is located in this State.

(b)        For purposes of this section "computer‑assisted remote hunting" means the use of a computer or other device, equipment, or software, to remotely control the aiming and discharging of a firearm or other weapon, that allows a person, not physically present at the location of that firearm or other weapon, to hunt or shoot a wild animal or wild bird. (2005‑62, s. 1.)



§ 113-291.2. Seasons and bag limits on wild animals and birds; including animals and birds taken in bag; possession and transportation of wildlife after taking.

§ 113‑291.2.  Seasons and bag limits on wild animals and birds; including animals and birds taken in bag; possession and transportation of wildlife after taking.

(a)        In accordance with the supply of wildlife and other factors it determines to be of public importance, the Wildlife Resources Commission may fix seasons and bag limits upon the wild animals and wild birds authorized to be taken that it deems necessary or desirable in the interests of the conservation of wildlife resources. The authority to fix seasons includes the closing of seasons completely when necessary and fixing the hours of hunting. The authority to fix bag limits includes the setting of season and possession limits. Different seasons and bag limits may be set in differing areas; early or extended seasons and different or unlimited bag limits may be authorized on controlled shooting preserves, game lands, and public hunting grounds; and special or extended seasons may be fixed for those engaging in falconry, using primitive weapons, or taking wildlife under other special conditions.

Unless modified by rules of the Wildlife Resources Commission or as provided in subsection (f) of this section, the seasons, shooting hours, bag limits, and possession limits fixed by the United States Department of Interior or any successor agency for migratory game birds in North Carolina must be followed, and a violation of the applicable federal rules is hereby made unlawful. When the applicable federal rules require that the State limit participation in seasons and/or bag limits for migratory game birds, the Wildlife Resources Commission may schedule managed hunts for migratory game birds. Participants in such hunts shall be selected at random by computer, and each applicant 16 years of age or older shall have the required general hunting license and the waterfowl hunting license prior to the drawing for the managed hunt. Each applicant under 16 years of age shall either have the required general hunting license and the waterfowl hunting license or shall apply as a member of a party that includes a properly licensed adult. All applications for managed waterfowl hunts shall be screened prior to the drawing for compliance with these requirements. A nonrefundable fee of ten dollars ($10.00) shall be required of each applicant to defray the cost of processing the applications.

(a1)      When the Executive Director of the Wildlife Resources Commission receives a petition from the State Health Director declaring a rabies emergency for a particular county or district pursuant to G.S. 130A‑201, the Executive Director of the Wildlife Resources Commission shall develop a plan to reduce the threat of rabies exposure to humans and domestic animals by foxes, raccoons, skunks, or bobcats in the county or district. The plan shall be based upon the best veterinary and wildlife management information and techniques available. The plan may involve a suspension or liberalization of any regulatory restriction on the taking of foxes, raccoons, skunks, or bobcats, except that the use of poisons, other than those used with dart guns, shall not be permitted under any circumstance. If the plan involves a suspension or liberalization of any regulatory restriction on the taking of foxes, raccoons, skunks, or bobcats, the Executive Director of the Wildlife Resources Commission shall prepare and adopt temporary rules setting out the suspension or liberalization pursuant to G.S. 150B‑21.1(a)(1). The Executive Director shall publicize the plan and the temporary rules in the major news outlets that serve the county or district to inform the public of the actions being taken and the reasons for them. Upon notification by the State Health Director that the rabies emergency no longer exists, the Executive Director of the Wildlife Resources Commission shall cancel the plan and repeal any rules adopted to implement the plan. The Executive Director of the Wildlife Resources Commission shall publicize the cancellation of the plan and the repeal of any rules in the major news outlets that serve the county or district.

(b)        Any individual hunter or trapper who in taking a wild animal or bird has wounded or otherwise disabled it must make a reasonable effort to capture and kill the animal or bird. All animals and birds taken that can be retrieved must be retrieved and counted with respect to any applicable bag limits governing the individual taking the animal or bird.

(c)        An individual who has lawfully taken game within applicable bag, possession, and season limits may, except as limited by rules adopted pursuant to subsection (c1) of this section, after the game is dead, possess and personally transport it for his own use by virtue of his hunting license, and without any additional permit, subject to tagging and reporting requirements that may apply to the fox and big game, as follows:

(1)        In an area in which the season is open for the species, the game may be possessed and transported without restriction.

(2)        The individual may possess and transport the game lawfully taken on a trip:

a.         To his residence;

b.         To a preservation or processing facility that keeps adequate records as prescribed in G.S. 113‑291.3(b)(3) or a licensed taxidermist;

c.         From a place authorized in subparagraph b to his residence.

(3)        The individual may possess the game indefinitely at his residence, and may there accumulate lawfully‑acquired game up to the greater of:

a.         The applicable possession limit for each species; or

b.         One half of the applicable season limit for each species.

The above subdivisions apply to an individual hunter under 16 years of age covered by the license issued to his parent or guardian, if he is using that license, or by the license of an adult accompanying him. An individual who has lawfully taken game as a landholder without a license may possess and transport the dead game, taken within applicable bag, possession, and season limits, to his residence. He may indefinitely retain possession of such game, within aggregate possession limits for the species in question, in his residence.

(c1)      In the event that the Executive Director finds that game carcasses or parts of game carcasses are known or suspected to carry an infectious or contagious disease that poses an imminent threat to the health or habitat of wildlife species, the Wildlife Resources Commission shall adopt rules to regulate the importation, transportation, or possession of those carcasses or parts of carcasses that, according to wildlife disease experts, may transmit such a disease.

(d)        Except in the situations specifically provided for above, the Wildlife Resources Commission may by rule impose reporting, permit, and tagging requirements that may be necessary upon persons:

(1)        Possessing dead wildlife taken in open season after the close of that season.

(2)        Transporting dead wildlife from an area having an open season to an area with a closed season.

(3)        Transporting dead wildlife lawfully taken in another state into this State.

(4)        Possessing dead wildlife after such transportation.

The Wildlife Resources Commission in its discretion may substitute written declarations to be filed with agents of the Commission for permit and tagging requirements.

(e)        Upon application of any landholder or agent of a landholder accompanied by a fee of fifty dollars ($50.00), the Executive Director may issue to such landholder or agent a special license and a number of special antlerless or antlered deer tags that in the judgment of the Executive Director is sufficient to accommodate the landholder or the landholder's agent's deer population management objectives or correct any deer population imbalance that may occur on the property. Subject to applicable hunting license requirements, the special deer tags may be used by any person or persons selected by the landholder or his agent as authority to take antlerless deer, including male deer with "buttons" or spikes not readily visible, or antlered deer on the tract of land concerned during any established deer hunting season. The Executive Director or designee may stipulate on the license that special deer tags for antlered deer, if applicable, may only be valid for deer that meet certain minimum harvest criteria. The Executive Director or designee may also define on the license valid hunt dates that fall outside of the general deer hunting season. Harvested antlerless or antlered deer for which special tags are issued shall be affixed immediately with a special deer tag and shall be reported immediately in the wildlife cooperator tagging book supplied with the special deer tags. This tagging book and any unused tags shall be returned to the Commission within 15 days of the close of the season. The Wildlife Resources Commission may offer an alternate reporting system when the Commission determines that such an alternate system is appropriate. Antlerless or antlered deer taken under this program and tagged with the special tags provided shall not count as part of the daily bag, possession, and season limits of the person taking the deer.

(f)         The Commission is authorized to issue proclamations to set seasons, shooting hours, bag limits, and possession limits that are congruent with the season framework established by the United States Department of Interior or any successor agency. The Commission may delegate this authority to the Executive Director. Each proclamation shall state the hour and date upon which it becomes effective and shall be issued at least 48 hours prior to the effective date and time. A permanent file of the text of all proclamations shall be maintained in the office of the Executive Director. Certified copies of proclamations are entitled to judicial notice in any civil or criminal proceeding.

The Executive Director shall make a reasonable effort to give notice of the terms of any proclamation to persons who may be affected by it. This effort shall include press releases to communications media, posting of notices at boating access areas and other places where persons affected may gather, personal communication by agents of the Wildlife Resources Commission, and other measures designed to reach persons who may be affected. Proclamations under this subsection shall remain in force until rescinded following the same procedure established for enactment.  (1935, c. 486, ss. 16, 17; 1949, c. 1205, s. 1; 1973, c. 1262, s. 18; 1977, c. 499, s. 1; 1979, c. 830, s. 1; 1979, 2nd Sess., c. 1285, s. 7; 1981, c. 681, s. 1; 1987, c. 38; c. 827, s. 98; 1989, c. 642, s. 2; 1995, c. 181, s. 1; 1997‑402, s. 2; 1999‑339, s. 7; 2003‑344, ss. 7, 8; 2005‑82, s. 2; 2007‑401, s. 3; 2009‑221, s. 1.)



§ 113-291.3. Possession, sale, and transportation of wildlife.

§ 113‑291.3.  Possession, sale, and transportation of wildlife.

(a)        Live wildlife and the nests and eggs of wild birds may be taken, possessed, transported, bought, sold, imported, exported, or otherwise acquired or disposed of only as specifically authorized in this Subchapter or its implementing rules. The Wildlife Resources Commission may impose necessary reporting, permit, and tagging requirements in regulating activities involving live wildlife and the nests and eggs of wild birds. The Wildlife Resources Commission may charge a reasonable fee to defray the cost of any tagging procedure.

(b)        With respect to dead wildlife:

(1)        Lawfully taken wildlife may be possessed and transported as provided in G.S. 113‑291.2. Wildlife possessed under any dealer license may be possessed and transported in accordance with the provisions of law and rules applicable to the license, and wildlife may be sold to qualified persons if authorized under provisions governing the license. In other situations, except as this Subchapter may expressly provide, possession and transportation of wildlife may be regulated by the Wildlife Resources Commission.

(2)        Unless there is a specific restriction on the transfer of the species in question, an individual may accept the gift of wildlife lawfully taken within North Carolina if taking possession does not cause him to exceed applicable possession limits. If he notes and preserves in writing the name and address of the donor and under what license or exemption from license requirements the wildlife was taken, he may possess that wildlife without a permit in the places possession without a permit would be authorized in G.S. 113‑291.2 had he taken the wildlife.

(3)        A licensed taxidermist or other licensed dealer taking temporary possession of wildlife of another may possess the wildlife that he is authorized to handle under his license in accordance with the rules of the Wildlife Resources Commission. A person not a dealer operating a preservation or processing facility, whether commercially or not, may possess the wildlife owned by another without any permit or license if he ascertains that the wildlife was lawfully taken within the State and keeps a written record of:

a.         The name and address of the owner of the wildlife and an adequate description of the wildlife left with him. If the description of the wildlife changes as the result of processing, the new description must be recorded.

b.         The date, serial number, and type of the license under which the wildlife was taken or the applicable exemption from license requirements which the taker met.

c.         The date all wildlife left with him is received and returned to the owner. If the receiving or returning of possession is to an agent or common carrier or otherwise occurs under circumstances in which permit requirements may apply, the type and date of the permit which authorizes the transaction must also be recorded.

(4)        The sale of rabbits and squirrels and their edible parts not for resale is permitted. If the Wildlife Resources Commission finds that affected game populations would not be endangered, it may authorize the sale of heads, antlers, horns, hides, skins, plumes, feet, and claws of one or more game animals or birds. In addition, it may authorize the sale of bobcats, opossums, and raccoons, and their parts, following their taking as game animals. No part of any bear or wild turkey may be sold under the above provisions, however, and no part of any fox taken in North Carolina may be sold except as provided in G.S. 113‑291.4. In regulating sales, the Wildlife Resources Commission may impose necessary permit requirements.

(5)        Lawfully taken fur‑bearing animals and their parts, including furs and pelts, may, subject to any tagging and reporting requirements, be possessed, transported, bought, sold, given or received as a gift, or otherwise disposed of without restriction. The Wildlife Resources Commission may regulate the importation of wildlife from without the State by fur dealers, and may regulate the sale of fox fur and other wildlife hides taken within the State if sale of them is authorized. Fox furs lawfully taken without the State may be imported, possessed, transported, bought, sold, and exported in accordance with reasonable rules of the Wildlife Resources Commission. Processed furs acquired through lawful channels within or without the State by persons other than fur dealers are not subject to rule.

(6)        Nongame animals and birds open to hunting and nongame fish lawfully taken, except as this Subchapter and its implementing rules expressly provide otherwise, may be possessed, transported, bought, sold, given or received as a gift, or otherwise disposed of without restriction.

(7)        The possession and disposition of wild animals and wild birds killed accidentally or to prevent or halt depredations to property are governed by G.S. 113‑274(c)(1a).

(8)        The edible parts of deer raised domestically in another state may be transported into this State and resold as a meat product for human consumption when the edible parts have passed inspection in the other state by that state's inspection agency or the United States Department of Agriculture.

(c)        The Wildlife Resources Commission may make reasonable rules governing the marking of packages, crates, and other containers in which wildlife may be shipped.

(d)        Any person hiring a hunter or trapper to take game is deemed to be buying game. Any hunter or trapper who may be hired is deemed to be selling game. (1935, c. 486, ss. 19, 22; 1941, c. 231, s. 1; 1973, c. 1262, s. 18; 1979, c. 830, s. 1; 1979, 2nd Sess., c. 1285, s. 8; 1987, c. 827, s. 98; 1997‑142, s. 15; 1997‑456, s. 44.)



§ 113-291.4. Regulation of foxes; study of fox and fur-bearer populations.

§ 113‑291.4.  Regulation of foxes; study of fox and fur‑bearer populations.

(a)        All of the regulatory powers granted the Wildlife Resources Commission generally with respect to game, wild animals, and wildlife apply to foxes unless there are specific overriding restrictions in this section.

(b)        Except for any closed season under subsection (h), foxes may be taken with dogs both night and day on a year‑round basis.

(c)        Foxes may not be taken with firearms except:

(1)        As provided in subsection (f) or (i) of this section or G.S. 113‑291.4A(a).

(2)        As an incidental method of humanely killing them following any lawful method of taking that does not result in death.

(3)        When they are lawfully shot under laws and rules pertaining to the destruction of animals committing depredations to property.

(d)        Foxes may not be taken with the aid of any electronic calling device.

(e)        The Wildlife Resources Commission is directed to improve its capabilities for studying fox and fur‑bearer populations generally and, on the basis of its present knowledge and future studies, to implement management methods and impose controls designed to produce optimum fox and fur‑bearer populations in the various areas of the State.

(f)         If, on the basis of its studies and other information available, the Wildlife Resources Commission determines the population of foxes in an area is fully adequate to support a harvesting of that population, the Wildlife Resources Commission may, upon passage of local legislation permitting same, open a season for taking foxes by trapping. When the season is open for trapping, foxes may also be taken by the use of methods lawful for taking game animals, including the use of firearms. Any bag, possession, or season limits imposed on foxes taken from the area in question will apply in the aggregate to all foxes killed without regard to the method of taking.

(f1)       In those counties in which open seasons for taking foxes with weapons and by trapping were established between June 18, 1982, and July 1, 1987, in accordance with the procedure then set forth in subsection (f) of this section, the Wildlife Resources Commission is authorized to continue such seasons from year to year so long as the fox populations of such counties remain adequate to support the resulting harvest. The counties referred to in this subsection are as follows: Caswell, Clay, Graham, Henderson, Hyde, Macon, and Tyrrell.

(g)        The Wildlife Resources Commission may provide for the sale of foxes lawfully taken in areas of open season as provided in subsection (f), under a system providing strict controls. The Wildlife Resources Commission must implement a system of tagging foxes and fox furs with a special fox tag, and the Commission may charge two dollars and twenty‑five cents ($2.25) for each tag furnished to hunters, trappers, and fur dealers. The fox tag or tags must be procured before taking foxes by any method designed to kill foxes or when the intent is to harvest foxes. The number of tags furnished to any individual may be limited as to area and as to number in accordance with area, bag, possession, or season limits that may be imposed on foxes. No person may continue to hunt or trap foxes under this fox harvesting provision unless he still has at least one valid unused fox tag lawful for use in the area in question. A person hunting foxes with dogs not intending to kill them need not have any fox tag, but any fox accidentally killed by that hunter must be disposed of without sale as provided below, and no foxes not tagged may be sold. The Wildlife Resources Commission may by rule provide reporting and controlled‑disposition requirements, not including sale, of foxes killed accidentally by dog hunters, motor vehicles, and in other situations; it may also impose strict controls on the disposition of foxes taken by owners of property under the laws and rules relating to depredations, and authorize sale under controlled conditions of foxes taken under depredation permits.

(h)        In any area of the State in which the Wildlife Resources Commission determines that hunting of foxes with dogs has an appreciably harmful effect upon turkey restoration projects, it may declare a closed season for an appropriate length of time upon the taking with dogs of all species of wild animals and birds. Except as otherwise provided in G.S. 113‑291.1(d) or (d1), this subsection does not prohibit lawful field trials or the training of dogs.

(i)         Upon notification by the State Health Director of the presence of a contagious animal disease in a local fox population, the Commission is authorized to establish such population control measures as are appropriate until notified by public health authorities that the problem is deemed to have passed.  (1979, c. 830, s. 1; 1981 (Reg. Sess., 1982), c. 1203, ss. 1‑3; 1985, c. 476, s. 2; 1987, c. 726, s. 1; c. 827, s. 98; 1989, c. 504, s. 2; c. 616, s. 4; c. 727, s. 113; 1991, c. 483, s. 1(a), (b); 1993, c. 208, s. 4; 2008‑102, s. 3.)



§ 113-291.4A. Open seasons for taking foxes with firearms.

§ 113‑291.4A.  Open seasons for taking foxes with firearms.

(a)        There is an open season for the taking of foxes with firearms in all areas of the State east of Interstate Highway 77 and in Mitchell and Caldwell Counties from the beginning of the season established by the Wildlife Resources Commission for the taking of rabbits and quail through January 1 of each year. The selling, buying, or possessing for sale of any fox or fox part taken pursuant to this subsection is prohibited, and is punishable as provided by G.S. 113‑294(a) or (j).

(b)        The Wildlife Resources Commission shall establish appropriate bag and season limits that may be imposed upon the taking of foxes pursuant to this act, and may make reasonable rules governing the possession of foxes killed by motor vehicles or other accidental means. (1989, c. 616, s. 1; 1989 (Reg. Sess., 1990), c. 811; 1995, c. 32, s. 1; 1999‑456, s. 32.)



§ 113-291.5. Regulation of dogs used in hunting; limitations on authority of Wildlife Resources Commission; control of dogs on game lands; control of dogs chasing deer; other restrictions.

§ 113‑291.5.  Regulation of dogs used in hunting; limitations on authority of Wildlife Resources Commission; control of dogs on game lands; control of dogs chasing deer; other restrictions.

(a)        Except as provided in G.S. 113‑291.4, in the area described below, the Wildlife Resources Commission may regulate the use of dogs taking wildlife with respect to seasons, times, and places of use. The area covered by this subsection is that part of the State in and west of the following counties or parts of counties: Rockingham; Guilford; that part of Alamance and Orange lying south of Interstate Highway 85; Chatham; that part of Wake lying south of N.C.  Highway 98; Lee; Randolph; Montgomery; Stanly; Union; and that part of Anson lying west of N.C. Highway 742.

(b)        In the area of the State lying east of that described in subsection (a), the Wildlife Resources Commission may not restrict or  prohibit the use of dogs in hunting or the training of dogs, in season or out, except during the breeding and raising seasons for game during the period April 15 through June 15.

(c)        On game lands, wildlife refuges, and public hunting grounds the Wildlife Resources Commission may regulate the possession and use of dogs and may impound dogs found running at large without supervision or, if unsupervised, without means of identification.

(d)        The Wildlife Resources Commission may not by its rules anywhere in the State restrict the number of dogs used in hunting or require that any particular breed of dog be used in hunting.

(e)        It is unlawful to allow dogs not under the control of the owner or the individual in possession of the dogs to run or chase deer during the closed deer season.

(f)         Nothing in this section is intended to require the leashing or  confining of pet dogs. (1979, c. 830, s. 1; 1987, c. 827, s. 98.)



§ 113-291.6. Regulation of trapping.

§ 113‑291.6.  Regulation of trapping.

(a)        No one may take wild animals by trapping upon the land of another without having in his possession written permission issued and dated within the previous year by the owner of the land or his agent. This subsection does not apply to public lands on which trapping is not specifically prohibited, including tidelands, marshlands, and any other untitled land.

(b)        No one may take wild animals by trapping with any steel‑jaw, leghold, or conibear trap unless it:

(1)        Has a jaw spread of not more than seven and one‑half inches.

(2)        Is horizontally offset with closed jaw spread of at least three sixteenths of an inch for a trap with a jaw spread of more than five and one‑half inches. This subdivision does not apply if the trap is set in the water with quick‑drown type of set.

(3)        Is smooth edged and without teeth or spikes.

(4)        Has a weather‑resistant permanent tag attached legibly giving the trapper's name and address.

A steel‑jaw or leghold trap set on dry land with solid anchor may not have a trap chain longer than eight inches from trap to anchor unless fitted with a shock‑absorbing device approved by the Wildlife Resources Commission.

(c)        No person may set or otherwise use a trap so that animals or birds when caught will be suspended. No hook of any type may be used to take wild animals or wild birds by trapping.

(d)        Conibear type traps that have an inside jaw spread or opening (width or height) greater than seven and one‑half inches and no larger than 26 inches in width and 12 inches in height may only be set in the water and in areas in which beaver and otter may be lawfully trapped. For the purposes of this section:

(1)        A water‑set trap is one totally covered by water with the anchor secured in water deep enough to drown the animal trapped quickly.

(2)        In areas of tidal waters, the mean high water is considered covering water.

(3)        In reservoir areas, covering water is the low water level prevailing during the preceding 24 hours.

(4)        Marshland, as defined in G.S. 113‑229(n)(3), is not considered dry land.

(e)        With respect to any lawfully placed trap of another set in compliance with the provisions of this section, no one without the express permission of the trapper may:

(1)        Remove or disturb any trap; or

(2)        Remove any fur‑bearing animal from the trap.

This subsection does not apply to wildlife protectors or other law‑enforcement officers acting in the performance of their duties.

(f)         Nothing in this section prohibits the use of steel‑ or metal‑jaw traps by county or State public health officials or their agents to control the spread of disease when the use of these traps has been declared necessary by the State Health Director.

(g)        The Wildlife Resources Commission must include the trapping requirements of this section in its annual digest of hunting and trapping rules provided to each person upon purchase of a license.  (1977, c. 933, ss. 2, 7; 1979, c. 830, s. 1; 1981, c. 729; 1987, c. 827, s. 98; 1989, c. 727, s. 114; 1997‑418, s. 5; 2009‑120, s. 1.)



§ 113-291.7. Regulation of bears; limited retention of local acts closing bear seasons.

§ 113‑291.7.  Regulation of bears; limited retention of local acts closing bear seasons.

Local acts closing the season on bears are exempted from the provisions of G.S. 113‑133.1(b) until July 1, 1981. After that date any local acts setting a year‑round closed season on bears which have not by their terms expired are temporarily retained until the Wildlife Resources Commission supersedes them by adopting rules either opening a season in the county affected or carrying forward the closed‑season provision. (1979, c. 830, s. 1; 1987, c. 827, s. 98.)



§ 113-291.8. Requirement to display hunter orange.

§ 113‑291.8.  Requirement to display hunter orange.

(a)        Any person hunting game animals other than foxes, bobcats, raccoons, and opossum, or hunting upland game birds other than wild turkeys, with the use of firearms, must wear a cap or hat on his head made of hunter orange material or an outer garment of hunter orange visible from all sides. Any person hunting deer during a deer firearms season shall wear hunter orange. Hunter orange material is a material that is a daylight fluorescent orange color.

This section does not apply to a landholder, his spouse, or children, who are hunting on land held by the landholder. This subsection shall be enforced by warning ticket only until October 1, 1992, with respect to those hunting rabbit, squirrel, grouse, pheasant, and quail.

(b)        Any person violating this section during the 1987 big game hunting season shall be given a warning of violation only. Thereafter, any person violating this section has committed an infraction and shall pay a fine of twenty‑five dollars ($25.00). An infraction is an unlawful act that is not a crime. The procedure for charging and trying an infraction is the same as for a misdemeanor, but conviction of an infraction has no consequence other than payment of a fine. A person convicted of an infraction may not be assessed court costs.

Wildlife Enforcement Officers are authorized to charge persons with the infraction created by this section.

(c)        Failure to wear hunter orange material in violation of this section shall not constitute negligence per se or contributory negligence per se. (1987, c. 72, s. 1; 1991, c. 71, s. 1; 2007‑401, s. 4.)



§ 113-291.9. Taking of beaver.

§ 113‑291.9.  Taking of beaver.

(a)        Notwithstanding any other law, there is an open season for taking beaver with firearms or bow and arrow during any open season for the taking of wild animals, provided that permission has been obtained from the owner or lessee of the land on which the beaver is being taken.

(b)        Notwithstanding any other law, it is lawful to use or sell beaver parts taken under a depredation permit issued by the Wildlife Resources Commission.

(c)        Notwithstanding G.S. 113‑291.6(d) or any other law, it is lawful to set traps of the conibear type that have an inside jaw spread or opening (width or height) no larger than 26 inches in width and 12 inches in height if at least one‑half of the trap is covered by water, when trapping beaver during the season for trapping beaver as established by the Wildlife Resources Commission.

(d)        Notwithstanding G.S. 113‑291.1(b)(2) or any other law, it is lawful to use snares when trapping beaver during the season for trapping beaver as established by the Wildlife Resources Commission.

(e)        Repealed by Session Laws 1993, c. 33, s. 1.

(f)         Notwithstanding any other provision of law, landowners whose property is or has been damaged or destroyed by beaver may take beaver on their property by any lawful method without obtaining a depredation permit from the Wildlife Resources Commission, and may obtain assistance from other persons in taking the depredating beaver by giving those persons permission to take beaver on the landowner's property.

(g)        Repealed by Session Laws 1997‑456, s. 53.  (1991, c. 483, s. 3; 1993, c. 33, s. 1; 1995, c. 509, s. 56; 1997‑97, s. 1; 1997‑456, s. 53; 2007‑401, s. 2; 2009‑120, s. 2.)



§ 113-291.10. Beaver Damage Control Advisory Board.

§ 113‑291.10.  Beaver Damage Control Advisory Board.

(a)        There is established the Beaver Damage Control Advisory Board. The Board shall consist of nine members, as follows:

(1)        The Executive Director of the North Carolina Wildlife Resources Commission, or his designee, who shall serve as chair;

(2)        The Commissioner of Agriculture, or a designee;

(3)        The Director of the Division of Forest Resources of the Department of Environment and Natural Resources, or a designee;

(4)        The Director of the Division of Soil and Water Conservation of the Department of Environment and Natural Resources, or a designee;

(5)        The Director of the North Carolina Cooperative Extension Service, or a designee;

(6)        The Secretary of Transportation, or a designee;

(7)        The State Director of the Wildlife Services Division of the Animal and Plant Health Inspection Service, U.S. Department of Agriculture, or a designee;

(8)        The President of the North Carolina Farm Bureau Federation, Inc., or a designee, representing private landowners; and

(9)        A representative of the North Carolina Forestry Association.

(b)        The Beaver Damage Control Advisory Board shall develop a statewide program to control beaver damage on private and public lands. The Beaver Damage Control Advisory Board shall act in an advisory capacity to the Wildlife Resources Commission in the implementation of the program. In developing the program, the Board shall:

(1)        Orient the program primarily toward public health and safety and toward landowner assistance, providing some relief to landowners through beaver control and management rather than eradication;

(2)        Develop a priority system for responding to complaints about beaver damage;

(3)        Develop a system for documenting all activities associated with beaver damage control, so as to facilitate evaluation of the program;

(4)        Provide educational activities as a part of the program, such as printed materials, on‑site instructions, and local workshops; and

(5)        Provide for the hiring of personnel necessary to implement beaver damage control activities, administer the program, and set salaries of personnel.

No later than March 15 of each year, the Board shall issue a report to the Wildlife Resources Commission, the Senate and House Appropriations Subcommittees on Natural and Economic Resources, and the Fiscal Research Division on the results of the program during the preceding year.

(c)        The Wildlife Resources Commission shall implement the program, and may enter a cooperative agreement with the Wildlife Services Division of the Animal and Plant Health Inspection Service, United States Department of Agriculture, to accomplish the program.

(d)        Notwithstanding G.S. 113‑291.6(d) or any other law, it is lawful to use snares when trapping beaver pursuant to the beaver damage control program developed pursuant to this section. The provisions of Chapter 218 of the 1975 Session Laws; Chapter 492 of the 1951 Session Laws, as amended by Chapter 506 of the 1955 Session Laws; and Chapter 1011 of the 1983 Session Laws do not apply to trapping carried out in implementing the beaver damage control program developed pursuant to this section.

(e)        In case of any conflict between G.S. 113‑291.6(a) and G.S. 113‑291.6(b) and this section, this section prevails.

(f)         Each county that volunteers to participate in this program for a given fiscal year shall provide written notification of its wish to participate no later than September 30 of that year and shall commit the sum of four thousand dollars ($4,000) in local funds no later than September 30 of that year. At least three hundred forty‑nine thousand dollars ($349,000) each fiscal year of the biennium shall be paid from funds available to the Wildlife Resources Commission to provide the State share necessary to support this program, provided the sum of at least twenty‑five thousand dollars ($25,000) in federal funds is available each fiscal year of the biennium to provide the federal share.  (1991 (Reg. Sess., 1992), c. 1044, s. 69; 1993, c. 561, s. 111; 1993 (Reg. Sess., 1994), c. 769, s. 27.3; 1995, c. 358, s. 7; c. 437, s. 5; c. 467, s.4; c. 507, s. 26.6; 1996 Second Ex. Sess., c. 18, s. 27.15; 1997‑256, s. 10; 1997‑347, s. 6; 1997‑401, s. 6; 1997‑418, s. 5; 1997‑443, c. 15.44; 1998‑23, s. 16; 1998‑212, s. 14.18(a)‑(c), (e); 1999‑237, s. 15.1(b), (c); 2005‑386, s. 1.7; 2007‑484, s. 13; 2009‑451, s. 13.10.)



§ 113-291.11. Feeding of alligators prohibited.

§ 113‑291.11.  Feeding of alligators prohibited.

It is unlawful to intentionally feed alligators outside of captivity. (2007‑401, s. 5.)



§ 113-292. Authority of the Wildlife Resources Commission in regulation of inland fishing and the introduction of exotic species.

§ 113‑292.  Authority of the Wildlife Resources Commission in regulation of inland fishing and the introduction of exotic species.

(a)        The Wildlife Resources Commission is authorized to authorize, license, regulate, prohibit, prescribe, or restrict all fishing in inland fishing waters, and the taking of inland game fish in coastal fishing waters, with respect to:

(1)        Time, place, character, or dimensions of any methods or equipment that may be employed in taking fish;

(2)        Seasons for taking fish;

(3)        Size limits on and maximum quantities of fish that may be taken, possessed, bailed to another, transported, bought, sold, or given away.

(b)        The Wildlife Resources Commission is authorized to authorize, license, regulate, prohibit, prescribe, or restrict:

(1)        The opening and closing of inland fishing waters, whether entirely or only as to the taking of particular classes of fish, use of particular equipment, or as to other activities within the jurisdiction of the Wildlife Resources Commission; and

(2)        The possession, cultivation, transportation, importation, exportation, sale, purchase, acquisition, and disposition of all inland fisheries resources and all related equipment, implements, vessels, and conveyances as necessary to implement the work of the Wildlife Resources Commission in carrying out its duties.

To the extent not in conflict with provisions enforced by the Department, the Wildlife Resources Commission may exercise the powers conferred in this subsection in coastal fishing waters pursuant to its rule of inland game fish in such waters.

(c)        The Wildlife Resources Commission is authorized to make such rules pertaining to the acquisition, disposition, transportation, and possession of fish in connection with private ponds as may be necessary in carrying out the provisions of this Subchapter and the overall objectives of the conservation of wildlife resources.

(c1)      The Wildlife Resources Commission is authorized to issue proclamations suspending or extending the hook‑and‑line season for striped bass in the inland and joint waters of coastal rivers and their tributaries, and the Commission may delegate this authority to the Executive Director. Each proclamation shall state the hour and date upon which it becomes effective, and shall be issued at least 48 hours prior to the effective date and time. A permanent file of the text of all proclamations shall be maintained in the office of the Executive Director. Certified copies of proclamations are entitled to judicial notice in any civil or criminal proceeding.

The Executive Director shall make reasonable effort to give notice of the terms of any proclamation to persons who may be affected by it. This effort shall include press releases to communications media, posting of notices at boating access areas and other places where persons affected may gather, personal communication by agents of the Wildlife Resources Commission, and other measures designed to reach persons who may be affected. Proclamations under this subsection shall remain in force until rescinded following the same procedure established for enactment.

(d)        The Wildlife Resources Commission is authorized to authorize, license, regulate, prohibit, prescribe, or restrict anywhere in the State the acquisition, importation, possession, transportation, disposition, or release into public or private waters or the environment of zoological or botanical species or specimens that may threaten the introduction of epizootic disease or may create a danger to or an imbalance in the environment inimical to the conservation of wildlife resources. This subsection is not intended to give the Wildlife Resources Commission the authority to supplant, enact any conflicting rules, or otherwise take any action inconsistent with that of any other State agency acting within its jurisdiction.

(e)        It is unlawful for any person to:

(1)        Release or place exotic species of wild animals or wild birds in an area for the purpose of stocking the area for hunting or trapping;

(2)        Release or place species of wild animals or wild birds not indigenous to that area in an area for the purpose of stocking the area for hunting or trapping;

(3)        Take by hunting or trapping any animal or bird released or placed in an area in contravention of subdivisions (1) and (2) of this subsection, except under a permit to hunt or trap which may be issued by the Wildlife Resources Commission for the purpose of eradicating or controlling the population of any species of wildlife that has been so released or placed in the area. (1965, c. 957, s. 2; 1973, c. 1262, s. 18; 1979, c. 830, s. 1; 1983, cc. 555, 615; 1987, c. 827, s. 98; 1991, c. 104, s. 1; c. 636, s. 8; 2003‑344, s. 9.)



§ 113-293. Obstructing rivers or creeks; keeping open fishways in dams.

§ 113‑293.  Obstructing rivers or creeks; keeping open fishways in dams.

(a), (b) Repealed by Session Laws 1979, c. 830, s. 1.

(c)        It is unlawful for any person in inland fishing waters:

(1)        To set a net of any description across the main channel of any river or creek;

(2)        To erect so as to extend more than three fourths of the distance across any river or creek any stand, dam, weir, hedge, or other obstruction to the passage of fish;

(3)        To erect any stand, dam, weir, or hedge in any part of a river or creek required to be left open for the passage of fish; or,

(4)        Having erected any dam where the same was allowed, to fail to make and keep open such slope or fishway as may be required by law to be kept open for the free passage of fish.

The provisions of this section may not be construed to conflict in any way with the laws and rules of any other agency with jurisdiction over the activity or subject matter in question. (Code, ss. 3387‑3389; Rev., s. 2457; 1909, c. 466, s. 1; 1915, c. 84, s. 21; 1917, c. 290, s. 7; C.S., ss. 1878, 1974; 1925, c. 168, s. 2; 1935, c. 35; 1945, c. 776; 1951, c. 1045, s. 1; 1953, cc. 774, 1251; 1963, c. 1097, s. 1; 1965, c. 957, s. 2; 1973, c. 1262, s. 18; 1979, c. 830, s. 1; 1987, c. 827, s. 98.)



§ 113-294. Specific violations.

§ 113‑294.  Specific violations.

(a)        Any person who unlawfully sells, possesses for sale, or buys any wildlife is guilty of a Class 2 misdemeanor, unless a greater penalty is prescribed for the offense in question.

(b)        Any person who unlawfully sells, possesses for sale, or buys any deer or wild turkey is guilty of a Class 2 misdemeanor, punishable by a fine of not less than two hundred fifty dollars ($250.00) in addition to such other punishment prescribed for the offense in question.

(c)        Any person who unlawfully takes, possesses, or transports any wild turkey is guilty of a Class 2 misdemeanor, punishable by a fine of not less than two hundred fifty dollars ($250.00) in addition to such other punishment prescribed for the offense in question.

(c1)      Any person who unlawfully takes, possesses, transports, sells, possesses for sale, or buys any bear or bear part is guilty of a Class 1 misdemeanor, punishable by a fine of not less than two thousand dollars ($2,000) in addition to such other punishment prescribed for the offense in question. Each of the acts specified shall constitute a separate offense.

(c2)      Any person who unlawfully takes, possesses, transports, sells, possesses for sale, or buys any cougar (Felis concolor) is guilty of a Class 1 misdemeanor, unless a greater penalty is prescribed for the offense in question.

(d)        Any person who unlawfully takes, possesses, or transports any deer is guilty of a Class 3 misdemeanor, punishable by a fine of not less than one hundred dollars ($100.00) in addition to such other punishment prescribed for the offense in question.

(e)        Any person who unlawfully takes deer between a half hour after sunset and a half hour before sunrise with the aid of an artificial light is guilty of a Class 2 misdemeanor, punishable by a fine of not less than two hundred fifty dollars ($250.00) in addition to such other punishment prescribed for the offense in question.

(f)         Any person who unlawfully takes, possesses, transports, sells, or buys any beaver, or violates any rule of the Wildlife Resources Commission adopted to protect beavers, is guilty of a Class 3 misdemeanor, unless a greater penalty is prescribed for the offense in question.

(g)        Any person who unlawfully takes wild animals or birds from or with the use of a vessel equipped with a motor or with motor attached is guilty of a Class 2 misdemeanor, unless a greater penalty is prescribed for the offense in question.

(h)        Any person who willfully makes any false or misleading statement in order to secure for himself or another any license, permit, privilege, exemption, or other benefit under this Subchapter to which he or the person in question is not entitled is guilty of a Class 1 misdemeanor.

(i)         Any person who violates any provision of G.S. 113‑291.6, regulating trapping, is guilty of a Class 2 misdemeanor, unless a greater penalty is prescribed for the offense in question.

(j)         Any person who unlawfully sells, possesses for sale, or buys a fox, or who takes any fox by unlawful trapping or with the aid of any electronic calling device is guilty of a Class 2 misdemeanor, unless a greater penalty is prescribed for the offense in question.

(k)        Repealed by Session Laws 1995, c. 209, s. 1.

(l)         Any person who unlawfully takes, possesses, transports, sells or buys any bald eagle or golden eagle, alive or dead, or any part, nest or egg of a bald eagle or golden eagle is guilty of a Class 1 misdemeanor, unless a greater penalty is prescribed for the offense in question.

(m)       Any person who unlawfully takes any migratory game bird with a rifle; or who unlawfully takes any migratory game bird with the aid of live decoys or any salt, grain, fruit, or other bait; or who unlawfully takes any migratory game bird during the closed season or during prohibited shooting hours; or who unlawfully exceeds the bag limits or possession limits applicable to any migratory game bird; or who violates any of the migratory game bird permit or tagging rules of the Wildlife Resources Commission is guilty of a Class 2 misdemeanor, punishable by a fine of not less than one hundred dollars ($100.00) in addition to any other punishment prescribed for the offense in question.

(n)        Any person who violates any rule of the Commission that restricts access by vehicle on game lands to a person who holds a special vehicular access identification card and permit issued by the Commission to persons who have a handicap that limits physical mobility shall be guilty of a Class 2 misdemeanor and shall be fined not less than one hundred dollars ($100.00) in addition to any other punishment prescribed for the offense.

(o)        Any person who willfully transports or attempts to transport live coyotes (Cania latrans) into this State for any purpose, or who breeds coyotes for any purpose in this State, is guilty of a Class 1 misdemeanor, and upon conviction the Wildlife Resources Commission shall suspend any controlled hunting preserve operator license issued to that person for two years.

(p)        Any person who willfully imports or possesses black‑tailed or mule deer (Odocoileus hemionus and all subspecies) in this State for any purpose is guilty of a Class 1 misdemeanor.

(q)        Any person who violates any provision of G.S. 113‑291.1A is guilty of a Class 1 misdemeanor.

(r)        It is unlawful to place processed food products as bait in any area of the State where the Wildlife Resources Commission has set an open season for taking black bears. For purposes of this subsection, the term "processed food products" means any food substance or flavoring that has been modified from its raw components by the addition of ingredients or by treatment to modify its chemical composition or form or to enhance its aroma or taste. The term includes substances modified by sugar, honey, syrups, oils, salts, spices, peanut butter, grease, meat, bones, or blood, as well as extracts of such substances. The term also includes sugary products such as candies, pastries, gums, and sugar blocks, as well as extracts of such products. Nothing in this subsection prohibits the lawful disposal of solid waste or the legitimate feeding of domestic animals, livestock, or birds. The prohibition against taking bears with the use and aid of bait shall not apply to the release of dogs in the vicinity of any food source that is not a processed food product as defined herein. Violation of this subsection constitutes a Class 2 misdemeanor. (1935, c. 486, s. 25; 1939, c. 235, s. 2; c. 269; 1941, c. 231, s. 2; c. 288; 1945, c. 635; 1949, c. 1205, s. 4; 1953, c. 1141; 1963, c. 147; c. 697, ss. 2, 31/2; 1965, c. 616; 1967, c. 729; c. 1149, s. 1; 1971, c. 423, s. 1; c. 524; c. 899, s. 2; 1973, c. 677; 1975, c. 216; 1977, c. 705, s. 4; c. 794, s. 2; c. 933, s. 8; 1979, c. 830, s. 1; 1985, c. 306; c. 554, s. 3; 1987, c. 452, s. 4; c. 827, s. 98; 1989, c. 327, s. 2; 1991, c. 366, s. 1; 1993, c. 539, s. 863; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 209, ss. 1, 2; 2003‑96, s. 2; 2003‑344, s. 10; 2005‑62, s. 2; 2007‑96, s. 1.)



§ 113-295. Unlawful harassment of persons taking wildlife resources.

§ 113‑295.  Unlawful harassment of persons taking wildlife resources.

(a)        It is unlawful for a person to interfere intentionally with the lawful taking of wildlife resources or to drive, harass, or intentionally disturb any wildlife resources for the purpose of disrupting the lawful taking of wildlife resources.  It is unlawful to take or abuse property, equipment, or hunting dogs that are being used for the lawful taking of wildlife resources.  This subsection does not apply to a person who incidentally interferes with the taking of wildlife resources while using the land for other lawful activity such as agriculture, mining, or recreation.  This subsection also does not apply to activity by a person on land he owns or leases.

Violation of this subsection is a Class 2 misdemeanor for a first conviction and a Class 1 misdemeanor for a second or subsequent conviction.

(b)        The Wildlife Resources Commission may, either before or after the institution of any other action or proceeding authorized by this section, institute a civil action for injunctive relief to restrain a violation or threatened violation of subsection (a) of this section pursuant to G.S. 113‑131.  The action shall be brought in the superior court of the county in which the violation or threatened violation is occurring or about to occur and shall be in the name of the State upon the relation of the Wildlife Resources Commission.  The court, in issuing any final order in any action brought pursuant to this subsection may, in its discretion, award costs of litigation including reasonable attorney and expert‑witness fees to any party. (1987, c. 636, s. 3; 1993, c. 539, s. 864; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 113-296. Disabled Sportsman Program.

§ 113‑296.  Disabled Sportsman Program.

(a)        The Disabled Sportsman Program is established, to be developed and administered by the Wildlife Resources Commission. The Disabled Sportsman Program shall consist of special hunting and fishing activities adapted to the needs of persons with the disabilities described in subsection (b) of this section.

(b)        In order to be eligible for participation in the Disabled Sportsman Program established by this section, an individual must be a holder of a Resident Disabled Veteran or Resident Totally Disabled license or must be able to certify through competent medical evidence one of the following disabilities:

(1)        Missing fifty percent (50%) or more of one or more limbs, whether by amputation or natural causes.

(2)        Paralysis of one or more limbs.

(3)        Dysfunction of one or more limbs rendering the individual unable to perform the tasks of grasping and lifting with the hands and arms or unable to walk without mechanical assistance, other than a cane.

(4)        Disease, injury, or defect confining the individual to a wheelchair, walker, or crutches.

(5)        Legal deafness.

(6)        Legal blindness, for purposes of participation in disabled fishing only.

The disability must be permanent, and an individual loses eligibility to participate in the Disabled Sportsman Program when the specified disability ceases to exist.

(c)        A person who qualifies under subsection (b) of this section may apply for participation in the Disabled Sportsman Program by completing an application supplied by the Wildlife Resources Commission and by supplying the medical evidence necessary to confirm the person's disability. In order to participate in activities under the Program, each disabled participant may be accompanied by an able‑bodied companion, who may also participate in the hunting, fishing, or other activity. The Commission shall charge each disabled participant an application fee of ten‑dollars ($10.00) to defray the cost of processing the application and administering the special activities provided under the Program. An applicant may apply for any or all available Disabled Sportsman hunts at the time of application for a single fee. Any subsequent applications shall be accompanied by an additional ten‑dollar ($10.00) application fee. The participant and the participant's companion shall also obtain any applicable hunting, fishing, or other special license required for the activities.

(d)        In developing the Disabled Sportsman Program, the Wildlife Resources Commission shall:

(1)        Establish special seasons and bag limits for hunting all or selected species of wildlife;

(2)        Authorize the manner for taking wildlife, consistent with State law;

(3)        Permit the use of vehicles and other means of conveyance in areas normally closed to such use;

(4)        Set special fishing seasons and size and creel limits for inland fish; and

(5)        Permit the use of crossbows or other specially equipped bows by persons incapable of arm movement sufficient to operate a longbow, recurve bow, or compound bow, but only during a season for hunting with bow and arrow and only during a special hunt organized and supervised by the Wildlife Resources Commission for the Disabled Sportsman Program; and

(6)        Alter any other established rules of the Wildlife Resources Commission pertaining to hunting, fishing, or special activities, as generally applicable or as applicable to game lands, for the purpose of providing access to disabled persons participating in the Disabled Sportsman Program.

The Wildlife Resources Commission may use its game lands for purposes of conducting special activities for the Disabled Sportsman Program, and may enter into agreements with other landholders for purposes of conducting special activities on private lands.

(e)        The Wildlife Resources Commission may establish special activities under the Disabled Sportsman Program for any class or classes of disability described in subsection (b) of this section. The Commission shall publicize these activities through the public media and in the Commission's publications to ensure that disabled persons are notified of the activities and informed about the application process.

(f)         The Wildlife Resources Commission shall hold at least four special hunting activities under the Disabled Sportsman Program per calendar year. The Commission shall alternate the location of these special activities so as to provide equal access to disabled persons in all regions of the State.  (1993 (Reg. Sess., 1994), c. 557, s. 1; 2005‑438, s. 3; 2005‑455, s. 1.15; 2008‑205, s. 2.)



§ 113-297. Method exemptions for disabled persons.

§ 113‑297.  Method exemptions for disabled persons.

(a)        Any person whose physical disability makes it impossible for the person to hunt or fish by conventional methods for one year or more may apply to the Wildlife Resources Commission for a hunting or fishing methods exemption allowing that person to hunt or fish in a manner that would otherwise be prohibited by rules adopted by the Commission. The application shall be accompanied by a signed statement from a physician containing the following information:

(1)        The nature of the person's disability;

(2)        The necessity of the exemption in order to allow the person to hunt or fish; and

(3)        Whether the disability is permanent or temporary and, if temporary, the length of time after which the physician anticipates that the person may be able to hunt or fish without the exemption.

The Wildlife Resources Commission may authorize any reasonable exemption in order to permit a disabled person complying with the requirements of this section to hunt or fish and may issue a permit describing the exemption made in each case. The permit may be permanent or, if the disability is temporary, the permit may coincide with the length of time the signed physician's statement indicates the disability is expected to last. A person issued a permit under this section shall possess the permit while hunting or fishing in the exempted manner.

(b)        In addition to providing disabled persons reasonable exemptions from rules adopted by the Wildlife Resources Commission, the Commission may permit a person complying with the application procedure outlined in subsection (a) of this section to use a crossbow or other specially equipped bow if the physician's statement indicates that the person is incapable of arm movement sufficient to operate a longbow, recurve bow, or compound bow. (1995, c. 62, s. 1.)



§ 113-298. Unlawful use of facilities provided for disabled sportsman.

§ 113‑298.  Unlawful use of facilities provided for disabled sportsman.

Any person who knowingly uses facilities or participates in activities provided by the Wildlife Resources Commission for disabled sportsmen, when that person does not meet the qualifications for use of those facilities or participation in those activities, is guilty of a Class 3 misdemeanor. (1997‑326, s. 5.)



§ 113-299. Reserved for future codification purposes.

§ 113‑299.  Reserved for future codification purposes.



§ 113-300. Reserved for future codification purposes.

§ 113‑300.  Reserved for future codification purposes.



§ 113-300.1. Use of poisons and pesticides in general.

Article 22A.

Use of Poisons and Pesticides.

§ 113‑300.1.  Use of poisons and pesticides in general.

No one may take any wild animal or bird with the use of any poison or pesticide except as provided in this Article. The taking of fish by the use of poison is governed by G.S. 113‑261 and G.S. 113‑262, and the prohibitions of those sections against the taking of wildlife by poison apply unless specifically permitted under this Article. Otherwise, the Wildlife Resources Commission may, by rules consistent with the North Carolina Pesticide Law of 1971 and the Structural Pest Control Act of 1955, regulate, prohibit, or restrict the use of poisons or pesticides upon or severely affecting wildlife resources. (1979, c. 830, s. 1; 1979, 2nd Sess., c. 1285, s. 9; 1987, c. 827, s. 98.)



§ 113-300.2. Declaring wild animal or bird a pest; concurrence of Wildlife Resources Commission required before poison or pesticide may be used.

§ 113‑300.2.  Declaring wild animal or bird a pest; concurrence of Wildlife Resources Commission required before poison or pesticide may be used.

(a)        When there is a factual basis for the declaration, any wild animal or bird may be declared a pest by:

(1)        The Commissioner of Agriculture under the Structural Pest Control Act of North Carolina of 1955, as amended, in Article 4C of Chapter 106 of the General Statutes, in accordance with any regulations or restrictions imposed by the Structural Pest Control Committee; or

(2)        The Pesticide Board under the North Carolina Pesticide Law of 1971, as amended, in Article 52 of Chapter 143 of the General Statutes.

(b)        When a wild animal or bird is declared a pest, the Commissioner of Agriculture or the Pesticide Board, as the case may be, must notify the Wildlife Resources Commission in writing of the action taken; the areas in which the declaration is effective; the type, amount, and mode of application of any poison or pesticide proposed for use against the pest; and other information pertinent to the declaration.

(c)        Upon receiving notification under subsection (b), the Wildlife  Resources Commission may:

(1)        Hold a timely public hearing on the question whether it should concur in the declaration that the wild animal or bird is a pest and should be open to taking with the type or types of poison or pesticide specified or authorized in the notice, in the areas and under the circumstances specified. After holding the public hearing the Wildlife Resources Commission must decide, within 60 days after receiving the notice under subsection (b), whether it concurs or refuses to concur in the declaration that the wild animal or bird is a pest.

(2)        Take no action. In this event, 60 days after the Wildlife Resources Commission receives notice of the declaration under subsection (b), the concurrence of the Wildlife Resources Commission will occur automatically.

(d)        Upon the concurrence of the Wildlife Resources Commission in  the declaration under subsection (b), the wild animal or bird may be taken with the use of any poison or pesticide specified in the notice  in accordance with applicable restrictions in statutes and regulations and in accordance with any special restrictions imposed by the Commissioner of Agriculture, the Structural Pest Control Committee, or the Pesticide Board. If the Wildlife Resources Commission refuses to concur, no poison or pesticide may be used to take the wild animal or bird.

(e)        After holding a public hearing on the subject, the Wildlife Resources Commission may rescind its concurrence to a declaration under subsection (b) or grant its concurrence previously withheld.

(f)         With the approval of the Structural Pest Control Committee or the Pesticide Board, as the case may be, the Wildlife Resources Commission may grant a qualified concurrence to a declaration, imposing further restrictions as to the use of poison or pesticide in  taking the wild animal or bird in question. (1979, c. 830, s. 1.)



§ 113-300.3. Penalties for violations of Article; repeated offenses.

§ 113‑300.3.  Penalties for violations of Article; repeated offenses.

(a)        Each day in which poisons or pesticides are used unlawfully in taking wild animals or birds constitutes a separate offense.

(b)        Any taking of a wild animal or bird in willful violation of this Article or in willful violation of any restrictions imposed by the Commissioner of Agriculture, the Structural Pest Control Committee, the Pesticide Board, or the Wildlife Resources Commission is punishable under G.S. 113‑262(a).  For the purposes of prosecutions under that subsection, the term "poison" includes pesticides.

(c)        Any person taking a wild animal or bird declared a pest with the use of poison or pesticide who neglects to observe applicable restrictions imposed by the Commissioner of Agriculture, the Structural Pest Control Committee, the Pesticide Board, or the Wildlife Resources Commission is guilty of a Class 3 misdemeanor, unless a greater penalty is prescribed for the offense in question. (1979, c. 830, s. 1; 1993, c. 539, s. 865; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 113-300.4. Reserved for future codification purposes.

§ 113‑300.4.  Reserved for future codification purposes.



§ 113-300.5. Short title.

Article 22B.

Interstate Wildlife Violator Compact.

§ 113‑300.5.  Short title.

This Article may be cited as the "Interstate Wildlife Violator Compact."  (2008‑120, s. 1.)



§ 113-300.6. Governor to execute compact; form of compact.

§ 113‑300.6.  Governor to execute compact; form of compact.

The Governor shall execute an Interstate Wildlife Violator Compact on behalf of the State of North Carolina with any state of the United States legally joining therein in the form substantially as follows:

Article I.

Findings, Declaration of Policy, and Purpose.

(a)        The party states find that:

(1)        Wildlife resources are managed in trust by the respective states for the benefit of all residents and visitors.

(2)        The protection of their respective wildlife resources can be materially affected by the degree of compliance with state statute, law, regulation, ordinance, or administrative rule relating to the management of those resources.

(3)        The preservation, protection, management, and restoration of wildlife contributes immeasurably to the aesthetic, recreational, and economic aspects of these natural resources.

(4)        Wildlife resources are valuable without regard to political boundaries; therefore, all persons should be required to comply with wildlife preservation, protection, management, and restoration laws, ordinances, and administrative rules and regulations of all party states as a condition precedent to the continuance or issuance of any license to hunt, fish, trap, or possess wildlife.

(5)        Violation of wildlife laws interferes with the management of wildlife resources and may endanger the safety of persons and property.

(6)        The mobility of many wildlife law violators necessitates the maintenance of channels of communication among the various states.

(7)        In most instances, a person who is cited for a wildlife violation in a state other than the person's home state:

a.         Must post collateral or bond to secure appearance for a trial at a later date; or

b.         If unable to post collateral or bond, is taken into custody until the collateral or bond is posted; or

c.         Is taken directly to court for an immediate appearance.

(8)        The purpose of the enforcement practices described in subdivision (7) of this subsection is to ensure compliance with the terms of a wildlife citation by the person who, if permitted to continue on the person's way after receiving the citation, could return to the person's home state and disregard the person's duty under the terms of the citation.

(9)        In most instances, a person receiving a wildlife citation in the person's home state is permitted to accept the citation from the officer at the scene of the violation and to immediately continue on the person's way after agreeing or being instructed to comply with the terms of the citation.

(10)      The practice described in subdivision (7) of this subsection causes unnecessary inconvenience and, at times, a hardship for the person who is unable at the time to post collateral, furnish a bond, stand trial, or pay the fine, and thus is compelled to remain in custody until some alternative arrangement can be made.

(11)      The enforcement practices described in subdivision (7) of this subsection consume an undue amount of law enforcement time.

(b)        It is the policy of the party states to:

(1)        Promote compliance with the statutes, laws, ordinances, regulations, and administrative rules relating to management of wildlife resources in their respective states.

(2)        Recognize the suspension of wildlife license privileges of any person whose license privileges have been suspended by a party state and treat this suspension as if it had occurred in their state.

(3)        Allow violators to accept a wildlife citation, except as provided in subsection (b) of Article III, and proceed on the violator's way without delay whether or not the person is a resident in the state in which the citation was issued, provided that the violator's home state is party to this compact.

(4)        Report to the appropriate party state, as provided in the compact manual, any conviction recorded against any person whose home state was not the issuing state.

(5)        Allow the home state to recognize and treat convictions recorded for their residents which occurred in another party state as if they had occurred in the home state.

(6)        Extend cooperation to its fullest extent among the party states for obtaining compliance with the terms of a wildlife citation issued in one party state to a resident of another party state.

(7)        Maximize effective use of law enforcement personnel and information.

(8)        Assist court systems in the efficient disposition of wildlife violations.

(c)        The purposes of this compact are to:

(1)        Provide a means through which the party states may participate in a reciprocal program to effectuate policies enumerated in subsection (b) of this Article in a uniform and orderly manner.

(2)        Provide for the fair and impartial treatment of wildlife violators operating within party states in recognition of the person's right of due process and the sovereign status of a party state.

Article II.

Definitions.

Unless the context requires otherwise, the definitions in this Article apply through this compact and are intended only for the implementation of this compact:

(1)        "Citation" means any summons, complaint, ticket, penalty assessment, or other official document issued by a wildlife officer or other peace officer for a wildlife violation containing an order which requires the person to respond.

(2)        "Collateral" means any cash or other security deposited to secure an appearance for trial, in connection with the issuance by a wildlife officer or other peace officer of a citation for a wildlife violation.

(3)        "Compliance" with respect to a citation means the act of answering the citation through appearance at a court, a tribunal, or payment of fines, costs, and surcharges, if any, or both such appearance and payment.

(4)        "Conviction" means a conviction, including any court conviction, of any offense related to the preservation, protection, management, or restoration of wildlife which is prohibited by state statute, law, regulation, ordinance, or administrative rule, or a forfeiture of bail, bond, or other security deposited to secure appearance by a person charged with having committed any such offense, or payment of a penalty assessment, or a plea of nolo contendere, or the imposition of a deferred or suspended sentence by the court.

(5)        "Court" means a court of law, including Magistrate's Court and the Justice of the Peace Court.

(6)        "Home state" means the state of primary residence of a person.

(7)        "Issuing state" means the party state which issues a wildlife citation to the violator.

(8)        "License" means any license, permit, or other public document which conveys to the person to whom it was issued the privilege of pursuing, possessing, or taking any wildlife regulated by statute, law, regulation, ordinance, or administrative rule of a party state.

(9)        "Licensing authority" means the department or division within each party state which is authorized by law to issue or approve licenses or permits to hunt, fish, trap, or possess wildlife.

(10)      "Party state" means any state which enacts legislation to become a member of this wildlife compact.

(11)      "Personal recognizance" means an agreement by a person made at the time of issuance of the wildlife citation that the person will comply with the terms of that citation.

(12)      "State" means any state, territory, or possession of the United States, including the District of Columbia and the Commonwealth of Puerto Rico.

(13)      "Suspension" means any revocation, denial, or withdrawal of any or all license privileges, including the privilege to apply for, purchase, or exercise the benefits conferred by any license.

(14)      "Terms of the citation" means those conditions and options expressly stated upon the citation.

(15)      "Wildlife" means all species of animals, including but not necessarily limited to mammals, birds, fish, reptiles, amphibians, mollusks, and crustaceans, which are defined as "wildlife" and are protected or otherwise regulated by statute, law, regulation, ordinance, or administrative rule in a party state. "Wildlife" includes all species of animals that are protected or regulated by the Wildlife Resources Commission, the Marine Fisheries Commission, or the Division of Marine Fisheries in the Department of Environment and Natural Resources. "Wildlife" also means food fish and shellfish as defined by statute, law, regulation, ordinance, or administrative rule in a party state. Species included in the definition of "wildlife" vary from state to state and determination of whether a species is "wildlife" for the purposes of this compact shall be based on local law.

(16)      "Wildlife law" means any statute, law, regulation, ordinance, or administrative rule developed and enacted to manage wildlife resources and the use thereof.

(17)      "Wildlife officer" means any individual authorized by a party state to issue a citation for a wildlife violation.

(18)      "Wildlife violation" means any cited violation of a statute, law, regulation, ordinance, or administrative rule developed and enacted to manage wildlife resources and the use thereof.

Article III.

Procedures for Issuing State.

(a)        When issuing a citation for a wildlife violation, a wildlife officer shall issue a citation to any person whose primary residence is in a party state in the same manner as if the person were a resident of the home state and shall not require the person to post collateral to secure appearance, subject to the exceptions contained in subsection (b) of this Article, if the officer receives the person's personal recognizance that the person will comply with the terms of the citation.

(b)        Personal recognizance is acceptable:

(1)        If not prohibited by local law or the compact manual; and

(2)        If the violator provides adequate proof of the violator's identification to the wildlife officer.

(c)        Upon conviction or failure of a person to comply with the terms of a wildlife citation, the appropriate official shall report the conviction or failure to comply to the licensing authority of the party state in which the wildlife citation was issued. The report shall be made in accordance with procedures specified by the issuing state and shall contain the information specified in the compact manual as minimum requirements for effective processing by the home state.

(d)        Upon receipt of the report of conviction or noncompliance required by subsection (c) of this Article, the licensing authority of the issuing state shall transmit to the licensing authority in the home state of the violator the information in a form and content as contained in the compact manual.

Article IV.

Procedures for Home State.

(a)        Upon receipt of a report of failure to comply with the terms of a citation from the licensing authority of the issuing state, the licensing authority of the home state shall notify the violator, shall initiate a suspension action in accordance with the home state's suspension procedures, and shall suspend the violator's license privileges until satisfactory evidence of compliance with the terms of the wildlife citation has been furnished by the issuing state to the home state licensing authority. Due process safeguards will be accorded.

(b)        Upon receipt of a report of conviction from the licensing authority of the issuing state, the licensing authority of the home state shall enter such conviction in its records and shall treat such conviction as if it occurred in the home state for the purposes of the suspension of license privileges.

(c)        The licensing authority of the home state shall maintain a record of actions taken and make reports to issuing states as provided in the compact manual.

Article V.

Reciprocal Recognition of Suspension.

All party states shall recognize the suspension of license privileges of any person by any state as if the violation on which the suspension is based had in fact occurred in their state and could have been the basis for suspension of license privileges in their state.

Article VI.

Applicability of Other Laws.

Except as expressly required by provisions of this compact, nothing herein shall be construed to affect the right of any party state to apply any of its laws relating to license privileges to any person or circumstance or to invalidate or prevent any agreement or other cooperative arrangements between a party state and a nonparty state concerning wildlife law enforcement.

Article VII.

Compact Administrator Procedures.

(a)        For the purpose of administering the provisions of this compact and to serve as a governing body for the resolution of all matters relating to the operation of this compact, a Board of Compact Administrators is established. The Board of Compact Administrators shall be composed of one representative from each of the party states to be known as the Compact Administrator. The Compact Administrator shall be appointed by the head of the licensing authority of each party state and will serve and be subject to removal in accordance with the laws of the state the Compact Administrator represents. A Compact Administrator may provide for the discharge of the Compact Administrator's duties and the performance of the Compact Administrator's functions as a Board member by an alternate. An alternate shall not be entitled to serve unless written notification of the alternate's identity has been given to the Board of Compact Administrators.

(b)        Each member of the Board of Compact Administrators shall be entitled to one vote. No action of the Board of Compact Administrators shall be binding unless taken at a meeting at which a majority of the total number of votes on the board are cast in favor thereof. Action by the Board of Compact Administrators shall be only at a meeting at which a majority of the party states are represented.

(c)        The Board of Compact Administrators shall elect annually, from its membership, a Chair and Vice‑Chair.

(d)        The Board of Compact Administrators shall adopt bylaws, not inconsistent with the provisions of this compact or the laws of a party state, for the conduct of its business and shall have the power to amend and rescind its bylaws.

(e)        The Board of Compact Administrators may accept for any of its purposes and functions under this compact all donations and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any state, the United States, or any governmental agency, and may receive, utilize, and dispose of the same.

(f)         The Board of Compact Administrators may contract with or accept services or personnel from any governmental or intergovernmental agency, individual, firm, corporation, or any private nonprofit organization or institution.

(g)        The Board of Compact Administrators shall formulate all necessary procedures and develop uniform forms and documents for administering the provisions of this compact. All procedures and forms adopted pursuant to Board of Compact Administrators action shall be contained in the compact manual.

Article VIII.

Entry into Compact and Withdrawal.

(a)        This compact shall become effective when it has been adopted by at least two states.

(b)       (1)        Entry into the compact shall be made by resolution of ratification executed by the authorized officials of the applying state and submitted to the Chair of the Board of Compact Administrators.

(2)        The resolution shall be in a form and content as provided in the compact manual and shall include statements that in substance are as follows:

a.         A citation of the authority by which the state is empowered to become a party to this compact;

b.         Agreement to comply with the terms and provisions of the compact; and

c.         That compact entry is with all states then party to the compact and with any state that legally becomes a party to the compact.

(3)        The effective date of entry shall be specified by the applying state, but shall not be less than 60 days after notice has been given by the Chair of the Board of Compact Administrators or by the secretariat of the Board to each party state that the resolution from the applying state has been received.

(c)        A party state may withdraw from this compact by official written notice to the other party states, but a withdrawal shall not take effect until 90 days after notice of withdrawal is given. The notice shall be directed to the Compact Administrator of each member state. No withdrawal shall affect the validity of this compact as to the remaining party states.

Article IX.

Amendments to the Compact.

(a)        This compact may be amended from time to time. Amendments shall be presented in resolution form to the Chair of the Board of Compact Administrators and may be initiated by one or more party states.

(b)        Adoption of an amendment shall require endorsement by all party states and shall become effective 30 days after the date of the last endorsement.

Article X.

Construction and Severability.

This compact shall be liberally construed so as to effectuate the purposes stated herein. The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, individual, or circumstance is held invalid, the compact shall not be affected thereby. If this compact shall be held contrary to the constitution of any party state thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.  (2008‑120, s. 1; 2009‑15, s. 1.)



§ 113-300.7. Appointment of Compact Administrator; implementation; rules; amendments.

§ 113‑300.7.  Appointment of Compact Administrator; implementation; rules; amendments.

(a)        The Chair of the Wildlife Resources Commission, in consultation with the Chair of the Marine Fisheries Commission and the Fisheries Director, shall appoint the Compact Administrator for North Carolina. The Compact Administrator shall serve at the pleasure of the Chair of the Wildlife Resources Commission.

(b)        The Wildlife Resources Commission, the Secretary of Environment and Natural Resources, and the Division of Marine Fisheries may suspend or revoke the license, privilege, or right of any person to hunt, fish, trap, possess, or transport wildlife in this State to the extent that the license, privilege, or right has been suspended or revoked by another compact member under the provisions of this Article.

(c)        The Wildlife Resources Commission and the Marine Fisheries Commission shall adopt rules necessary to carry out the purposes of this Article.

(d)        Any proposed amendment to the Compact shall be submitted to the General Assembly as an amendment to G.S. 113‑300.6. In order to be endorsed by the State of North Carolina as provided by subsection (b) of Article IX of the Compact, a proposed amendment to the Compact must be enacted into law.  (2008‑120, s. 1; 2009‑15, s. 2.)



§ 113-300.8. Violations.

§ 113‑300.8.  Violations.

It is unlawful for a person whose license, privilege, or right to hunt, fish, trap, possess, or transport wildlife has been suspended or revoked under the provisions of this Article to exercise that right or privilege within this State or to purchase or possess a license granting that right or privilege. A person who hunts, fishes, traps, possesses, or transports wildlife in this State or who purchases or possesses a license to hunt, fish, trap, possess, or transport wildlife in this State in violation of a suspension or revocation under this Article is guilty of a Class 1 misdemeanor.  (2008‑120, s. 1.)



§ 113-301: Repealed by Session Laws 1979, c. 830, s. 1.

Article 23.

Administrative Provisions; Regulatory Authority of Wildlife Resources Commission.

§ 113‑301:  Repealed by Session Laws 1979, c.  830, s. 1.



§ 113-301.1. Wildlife Resources Commission obligated to make efforts to notify members of the public who may be affected by operative provisions of statutes and rules.

§ 113‑301.1.  Wildlife Resources Commission obligated to make efforts to notify members of the public who may be affected by operative provisions of statutes and rules.

(a)        The Wildlife Resources Commission must prepare and distribute to license agents informational materials relating to hunting, fishing, trapping, and boating laws and rules administered by the Wildlife Resources Commission. The materials furnished an agent should be appropriate to the types of licenses the agent customarily handles, and in a quantity reasonably anticipated to be sufficient to meet the needs of licensees obtaining licenses from the agent.

(b)        In issuing new licenses and permits from the Raleigh office by mail, the Wildlife Resources Commission must generally inform the licensee or permittee of governing provisions of law and rules applicable to the type of license or permit secured. In issuing renewal licenses and permits by mail, the Wildlife Resources Commission must inform the licensee or permittee of any substantial changes in the law or rules that may affect the activities of the licensee or permittee.

(c)        After adopting rules that impose new restrictions upon the activities of members of the public who do not normally hold licenses or permits to engage in the activity in question, the Wildlife Resources Commission must take appropriate steps to publicize the new restrictions. These steps may include press releases to the media, informing local authorities, and other forms of communication that give promise of reaching the segment of the public affected.

(d)        After adopting new restrictions on hunting, fishing, trapping, or boating at a time other than when usual annual changes in the rules affecting those activities are adopted, the Wildlife Resources Commission must take appropriate steps to publicize the new restrictions in a manner designed to reach persons who may be affected.

(e)        Repealed by Session Laws 1987, c. 827, s. 9. (1979, c. 830, s. 1; 1979, 2nd Sess., c. 1285, s. 10; 1987, c. 827, s. 9; 2004‑195, s. 1.1.)



§ 113-302. Prima facie evidence provisions.

§ 113‑302.  Prima facie evidence provisions.

(a)        Except as provided below, possession of game or game fish in any hotel, restaurant, cafe, market, or store, or by any produce dealer, constitutes prima facie evidence of possession for the purpose of sale. This subsection does not apply to:

(1)        Possession of propagated game birds or hatchery‑reared trout that is in accordance with licensing requirements and wrapping or tagging provisions that may apply; or

(2)        Game or game fish brought in by patrons in accordance with G.S. 113‑276(i).

(b)        The flashing or display of any artificial light between a half hour after sunset and a half hour before sunrise in any area which is frequented or inhabited by wild deer by any person who has accessible to him a firearm, crossbow, or other bow and arrow constitutes prima facie evidence of taking deer with the aid of an artificial light. This subsection does not apply to the headlights of any vehicle driven normally along any highway or other public or private roadway. (1965, c. 957, s. 2; 1979, c. 830, s. 1.)



§ 113-302.1. Inspection of licensed or commercial premises; authority to secure inspection warrants.

§ 113‑302.1.  Inspection of licensed or commercial premises; authority to secure inspection warrants.

(a)        Protectors are authorized to enter and make a reasonable inspection at an appropriate time of day of any premises in which a person subject to administrative control under G.S. 113‑276.2  conducts his operations to determine whether any wildlife on the premises is possessed in accordance with applicable laws and rules, required records are being kept, and other legal requirements are being observed. It is an appropriate time of day for inspection if the establishment is open for business or if a proprietor or employee is on the premises.

(b)        In cases not controlled by subsection (a), protectors who believe that wildlife may be on the premises of any public refrigeration storage plant, meat shop, store, produce market, hotel,  restaurant, or other public food‑storage or eating place may request permission to enter the nonpublic areas of the premises to make a reasonable inspection to determine whether any wildlife on the premises is possessed in accordance with applicable laws and rules. If the person in charge of the premises refuses the inspection request of a protector, he is authorized to procure and execute an administrative search warrant issued under the terms of Article 4A of Chapter 15 of the General Statutes or under any successor legislation.

(c)        In cases controlled by subsection (a), an administrative search warrant may be secured in the protector's discretion or if case law requires it. Nothing in this section is intended to prevent a lawful search of premises, with or without a search warrant under Chapter 15A of the General Statutes, when the circumstances so justify. (1979, c. 830, s. 1; 1987, c. 827, s. 98.)



§ 113-303. Arrest, service of process and witness fees of protectors.

§ 113‑303.  Arrest, service of process and witness fees of protectors.

All arrest fees and other fees that may be charged in any bill of costs for service of process by protectors must be paid to the county in which the trial is held.  No witness fee may be taxed in any bill of costs by virtue of the appearance of a protector as a witness in a criminal case within his enforcement jurisdiction.  Acceptance by any protector of any arrest fee, witness fee, or any other fee to which he is not entitled is a Class 1 misdemeanor. (1965, c. 957, s. 2; 1993, c. 539, s. 866; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 113-304. Reciprocal agreements by Wildlife Resources Commission.

§ 113‑304.  Reciprocal agreements by Wildlife Resources Commission.

The Wildlife Resources Commission is empowered to make reciprocal agreements with other jurisdictions respecting the matters  governed in this Subchapter. Pursuant to such agreements the Wildlife Resources Commission may by rule modify provisions of this Subchapter in order to effectuate the purposes of such agreements, in the overall best interests of the conservation of wildlife resources. (1965, c. 957, s. 2; 1973, c. 1262, s. 18; 1987, c. 827, s. 98.)



§ 113-305. Cooperative agreements by Wildlife Resources Commission.

§ 113‑305.  Cooperative agreements by Wildlife Resources Commission.

The Wildlife Resources Commission is empowered to enter into cooperative agreements with public and private agencies and individuals respecting the matters governed in this Subchapter. Pursuant to such agreements the Wildlife Resources Commission may expend funds, assign employees to additional duties within or without the State, assume additional responsibilities, and take other actions that may be required by virtue of such agreements, in the overall best interests of the conservation of wildlife resources. (1965, c. 957, s. 2; 1973, c. 1262, s. 18.)



§ 113-306. Administrative authority of Wildlife Resources Commission; disposition of license funds; delegation of powers; injunctive relief; emergency powers.

§ 113‑306.  Administrative authority of Wildlife Resources Commission; disposition of license funds; delegation of powers; injunctive relief; emergency powers.

(a)        In the overall best interests of the conservation of wildlife resources, the Wildlife Resources Commission may lease or purchase lands, equipment, and other property; accept gifts and grants on behalf of the State; establish wildlife refuges, management areas, and boating and fishing access areas, either alone or in cooperation with others; provide matching funds for entering into projects with some other governmental agency or with some scientific, educational, or charitable foundation or institution; condemn lands in accordance with the provisions of Chapter 40A of the General Statutes and other governing provisions of law; and sell, lease, or give away property acquired by it. Provided, that any private person selected to receive gifts or benefits by the Wildlife Resources Commission be selected:

(1)        With regard to the overall public interest that may result; and

(2)        From a defined class upon such a rational basis open to all within the class as to prevent constitutional infirmity with respect to requirements of equal protection of the laws or prohibitions against granting exclusive privileges or emoluments.

(b)        Except as otherwise specifically provided by law, all money credited to, held by, or to be received by the Wildlife Resources Commission from the sale of licenses authorized by this Subchapter must be consolidated and placed in the Wildlife Resources Fund.

(c)        The Wildlife Resources Commission may, within the terms of policies set by rule, delegate to the Executive Director all administrative powers granted to it.

(d)        The Wildlife Resources Commission is hereby authorized and directed to develop a plan and policy of wildlife management for all lands owned by the State of North Carolina which are suitable for this purpose. The Division of State Property and Construction of the Department of Administration shall determine which lands are suitable for the purpose of wildlife management. Nothing in the wildlife management plan shall prohibit, restrict, or require the change in use of State property which is presently being used or will in the future be used to carry out the goals and objectives of the State agency utilizing such land. Each plan of wildlife management developed by the Wildlife Resources Commission shall consider the question of public hunting; and whenever and wherever possible and consistent with the primary land use of the controlling agency, public hunting shall be allowed under cooperative agreement with the Wildlife Resources Commission. Any dispute over the question of public hunting shall be resolved by the Division of State Property and Construction.

(e)        Subject to any policy directives adopted by the members of the Wildlife Resources Commission, the Executive Director in his discretion may institute an action in the name of the Wildlife Resources Commission in the appropriate court for injunctive relief to prevent irreparable injury to wildlife resources or to prevent or regulate any activity within the jurisdiction of the Wildlife Resources Commission which constitutes a public nuisance or presents a threat to public health or safety.

(f)         The Wildlife Resources Commission may adopt rules governing the exercise of emergency powers by the Executive Director when the Commission determines that such powers are necessary to respond to a wildlife disease that threatens irreparable injury to wildlife or the public. The rules shall provide that the Executive Director must consult with the Commission, the State Veterinarian, and the Governor prior to implementing the emergency powers. The rules shall also specify the method by which the public will be notified of the exercise of emergency powers. The exercise of emergency powers shall not extend for more than 90 days after the Commission's determination that a disease outbreak has occurred, unless a temporary rule is adopted by the Commission in accordance with G.S. 150B‑21.1 to replace the emergency powers. If a temporary rule is adopted prior to the expiration of the 90 days, the Executive Director may continue to exercise emergency powers until either a permanent rule to replace the temporary rule becomes effective or the temporary rule expires as provided by G.S. 150B‑21.1(d). The Commission's determination that a disease outbreak has occurred shall constitute a basis for adoption of a temporary rule. The emergency powers that may be authorized by rules adopted pursuant to this subsection include:

(1)        Prohibiting activities that aid in the transmission or movement of the disease.

(2)        Implementing activities to reduce infection opportunities.

(3)        Implementing requirements to assist in the detection and isolation of the disease. (1965, c. 957, s. 2; 1973, c. 1262, s. 18; 1977, c. 759; 1979, c. 830, s. 1; 1981, c. 482, s. 3; 1987, c. 827, ss. 98, 106; 2007‑401, s. 1.)



§ 113-307. Adoption of federal laws and regulations.

§ 113‑307.  Adoption of federal laws and regulations.

To the extent that the Wildlife Resources Commission is granted authority under this Chapter or under any other provision of law, including Chapter 75A of the General Statutes, over subject matter as to which there is concurrent federal jurisdiction, the Wildlife Resources Commission in its discretion may by reference in its rules adopt relevant provisions of federal law and regulations as State rules. To prevent confusion or conflict of jurisdiction in enforcement, the Wildlife Resources Commission may provide for an automatic incorporation by reference into its rules of future changes within any particular set of federal laws or regulations relating to some subject clearly within the jurisdiction of the Wildlife Resources Commission. (1965, c. 957, s. 2; 1973, c. 1262, s. 18; 1987, c. 827, s. 107.)



§ 113-307.1. Legislative assent to specific federal acts.

§ 113‑307.1.  Legislative assent to specific federal acts.

(a)        The consent of the General Assembly of North Carolina is hereby given to the making by the Congress of the United States, or under its authority, of all such rules and regulations as the federal government shall determine to be needful in respect to game animals, game and nongame birds, and fish on such lands in the western part of North Carolina as shall have been, or may hereafter be, purchased by the United States under the terms of the act of Congress of March 1, 1911, entitled "An act to enable any state to cooperate with any other state or states, or with the United States, for the protection of the watersheds of navigable streams, and to appoint a commission for the acquisition of lands for the purposes of conserving the navigability of navigable rivers" (36 Stat. 961), and acts of Congress supplementary thereto and amendatory thereof, and in or on the waters thereon.

Nothing in this subsection shall be construed as conveying the ownership of wildlife from the State of North Carolina or permit the trapping, hunting, or transportation of any game animals, game or nongame birds, or fish by any person, including any agency, department, or instrumentality of the United States or agents thereof, on the lands in North Carolina, as shall have been or may hereafter be purchased by the United States under the terms of any act of Congress, except in accordance with the provisions of this Subchapter and its implementing regulations. Provided, that the provisions of G.S. 113‑39 apply with respect to licenses.

Any person, including employees or agents of any department or instrumentality of the United States, violating the provisions of this subsection is guilty of a Class 1 misdemeanor.

(b)        The State of North Carolina hereby assents to the provisions of the act of Congress entitled "An act to provide that the United States shall aid the states in wildlife restoration projects, and for other purposes," approved September 2, 1937 (Public Law 415, 75th Congress), and the Wildlife Resources Commission is hereby authorized, empowered, and directed to perform such acts as may be necessary to the conduct and establishment of cooperative wildlife restoration projects, as defined in said act of Congress, in compliance with said act and rules and regulations promulgated by the Secretary of the Interior thereunder; and no funds accruing to the State of North Carolina from license fees paid by hunters shall be diverted for any other purpose than the protection and propagation of game and wildlife in North Carolina and administration of the laws enacted for such purposes, which laws are and shall be administered by the Wildlife Resources Commission.

(c)        Assent is hereby given to the provisions of the act of Congress entitled "An act to provide that the United States shall aid the states in fish restoration and management projects, and for other purposes," approved August 9, 1950 (Public Law 681, 81st Congress), and the Wildlife Resources Commission is hereby authorized, empowered, and directed to perform such acts as may be necessary to the conduct and establishment of cooperative fish restoration projects, as defined in said act of Congress, in compliance with said act and rules and regulations promulgated by the Secretary of the Interior thereunder; and no funds accruing to the State of North Carolina from license fees paid by fishermen shall be directed for any other purpose than the administration of the Wildlife Resources Commission and for the protection, propagation, preservation, and investigation of fish and wildlife.

(d)        If as a precondition to receiving funds under any cooperative program there must be a separation of license revenues received from certain classes of licensees and utilization of such revenues for limited purposes, the Wildlife Resources Commission is directed to make such arrangements for separate accounting within the Wildlife Resources Fund, or for separate funding, as may be necessary to insure the use of the revenues for the required purposes and eligibility for the cooperative funds. This subsection applies whether the cooperative program is with a public or private agency and whether the Wildlife Resources Commission acts alone on behalf of the State or in conjunction with some other State agency. (1915, c. 205; C.S., s. 2099; 1939, c. 79, ss. 1, 2; 1979, c. 830, s. 1; 1993, c. 539, s. 867; 1994, Ex. Sess., c. 24, s. 14(c); 2004‑199, s. 3.)



§ 113-308. Definitions.

Article 23A.

Promotion of Coastal Fisheries and Seafood Industry.

§ 113‑308.  Definitions.

The definitions as given in G.S. 113‑128 shall apply to this Article, except that the following will additionally apply:

(1)        Agency:  A group or an association which shall make applications and otherwise act for the fishing and seafood industry or a distinguishable part thereof. (1967, c. 890, s. 1.)



§ 113-309. Declaration of policy.

§ 113‑309.  Declaration of policy.

It is declared to be in the interest of the public welfare of North Carolina that those engaged in "coastal fisheries," as defined in G.S. 113‑129, shall be permitted and encouraged to act jointly and cooperatively for the purposes of promoting the common good, welfare, and advancement of their industry. (1967, c. 890, s. 2.)



§ 113-310. Certain activities not to be deemed illegal or in restraint of trade.

§ 113‑310.  Certain activities not to be deemed illegal or in restraint of trade.

No association, meeting or activity undertaken in pursuance of the provisions of this Article and intended to benefit all of the coastal fisheries or distinguishable part thereof hereinunder certified by the Marine Fisheries Commission shall be deemed or considered illegal or in restraint of trade. (1967, c. 890, s. 3; 1973, c. 1262, s. 28.)



§ 113-311. Referendum and assessment declared to be in public interest.

§ 113‑311.  Referendum and assessment declared to be in public interest.

It is hereby declared to be in the interest of the public that the coastal fisheries or any distinguishable part thereof shall be permitted by referendum to be held among themselves as prescribed by this Article, to levy upon themselves an assessment on such respective catches, volume, landings, income, or production for the purposes of promoting the common good, welfare, and advancement of the fishing and seafood industry of North Carolina, in addition to any and all taxes, levies, and licenses in effect on June 22, 1967, or that may be enacted and levied or imposed subsequently. (1967, c. 890, s. 4.)



§ 113-312. Application to Marine Fisheries Commission for authority to conduct referendum.

§ 113‑312.  Application to Marine Fisheries Commission for authority to conduct referendum.

Any agency fairly representative of any distinguishable part or all of the fishing and seafood industry may at any time make application in writing or petition to the Marine Fisheries Commission for certification and approval to conduct a referendum among the coastal fisheries or any distinguishable part thereof for the purpose  of levying an assessment under the provisions of this Article, collecting, and utilizing the proceeds for the purposes stated in such referendum and as set forth in this Article. (1967, c. 890, s. 5; 1973, c. 1262, s. 28.)



§ 113-313. Action of Marine Fisheries Commission on application.

§ 113‑313.  Action of Marine Fisheries Commission on application.

Upon receiving an application or petition as herein provided, the Marine Fisheries Commission shall at its next regular quarterly meeting consider such application as follows:

(1)        The Marine Fisheries Commission shall determine if the agency is in fact fairly representative of the coastal fisheries or distinguishable part thereof making application or petitioning for referendum and record in its minutes its determination.

(2)        The Marine Fisheries Commission shall determine if the application or petition is in conformity with the provisions  and purposes of this Article and record in its minutes its determination.

(3)        If the Marine Fisheries Commission determines in the affirmative as to (1) and (2) above, it shall authorize and empower the agency to hold and conduct a referendum on the question of whether or not members of the fishing and seafood industry, or the distinguishable part thereof, making application or petition, shall levy upon themselves an assessment under and subject to the conditions and provisions and for the purpose stated in this Article. (1967, c. 890, s. 6; 1973, c. 1262, s. 28.)



§ 113-314. Agency to determine time and place of referendum, amount and basis of assessment, etc.; notice of referendum.

§ 113‑314.  Agency to determine time and place of referendum, amount and basis of assessment, etc.; notice of referendum.

The agency shall fix, determine, and publicly announce such referendum at least 30 days before the date set for such referendum, the date, hours, and polling places for voting in such referendum, the amount and basis of the assessment proposed to be collected, the means by which such assessment shall be collected if favorably voted upon, and the general purposes to which said amount so collected shall be applied. Such public notice shall be published at least once 20 days prior to the election in one or more newspapers having general circulation in the area where the vote is to be taken. (1967, c. 890, s. 7.)



§ 113-315. Maximum assessment.

§ 113‑315.  Maximum assessment.

No assessment levied on any commodity under the provisions of this Article shall exceed one percent (1%) of the average value of this commodity during the next three years for which published statistics by the State of North Carolina or the federal government are available next preceding the application or petition. (1967, c. 890, s. 8.)



§ 113-315.1. Arrangements for and management of referendum; expenses.

§ 113‑315.1.  Arrangements for and management of referendum; expenses.

The arrangements for and management of any referendum conducted under the provisions of this Article shall be under the direction of the agency duly certified and authorized to conduct the same, and any and all expenses in connection herewith shall be borne by the agency. (1967, c. 890, s. 9.)



§ 113-315.2. Referendum may be by mail ballot or box ballot; who may vote.

§ 113‑315.2.  Referendum may be by mail ballot or box ballot; who may vote.

Any referendum conducted under the provisions of this Article may be held by mail ballot or by box ballot as may be determined and publicly announced as herein provided by the agency before such referendum is called. A person licensed by the Marine Fisheries Commission to engage in business and commerce as may be directly affected by the paying of the assessment, or anyone who would be subject to paying such assessment should the question be voted in the affirmative, shall be eligible and may vote in such referendum. (1967, c. 890, s. 10; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1987, c. 641, s. 6.)



§ 113-315.3. Preparation and distribution of ballots; conduct of referendum; canvass and declaration of results.

§ 113‑315.3.  Preparation and distribution of ballots; conduct of referendum; canvass and declaration of results.

The duly certified agency shall prepare and distribute in advance of such referendum all necessary ballots for the purpose thereof, and shall under rules and regulations drawn up and promulgated by said agency, arrange for the necessary poll holders or officials for conducting the said referendum; and following said referendum and within 10 days thereafter the duly certified agency shall canvass and publicly declare the result of such referendum; except that in the event a mail ballot is used, a mail ballot shall be posted by registered mail on a prearranged date at least 30 days following announcement of same to each duly licensed voter by the agency, and a return, self‑addressed envelope of suitable size and construction for containing the completed ballot with ample postage affixed shall be enclosed along with complete instructions on the voting procedure, these instructions stating that the ballot should be marked by the voter to indicate and show his preference, then inserted into the return envelope, sealed, and posted or returned within 10 days of the date of the original or first posting, and on a predesignated date and hour at least 15 days after the original mailing and at an open and public meeting, the return envelopes described above shall be opened, the ballots counted, tabulated, and the results publicly declared by the agency or its authorized representatives. (1967, c. 890, s. 11.)



§ 113-315.4. Levy and collection of assessment; use of proceeds and other funds.

§ 113‑315.4.  Levy and collection of assessment; use of proceeds and other funds.

If in such referendum called under the provisions of this Article two thirds or more of the voters eligible and voting vote in the affirmative and in favor of the levying and collection of such assessment proposed in such referendum, then such assessment shall be collected annually, or more often as predetermined by the agency, for the three years set forth in the call for such referendum, and the collection of such assessment shall be under such method, rules, and regulations as may be determined by the agency prior to the announcement of the referendum and included in the announcement of the referendum; said assessment so collected shall be paid into the treasury of the agency, to be used together with other funds, including donations and grants from individuals, firms, governmental agencies, or corporations, and from other fees, dues, or assessments,  for the purpose set out in the referendum. (1967, c. 890, s. 12.)



§ 113-315.5. Alternative method for collection of assessment.

§ 113‑315.5.  Alternative method for collection of assessment.

As an alternate method for the collection of assessments provided for in G.S. 113‑315.4, upon the request or petition of the agency and action by the Marine Fisheries Commission as prescribed in G.S. 113‑313, the Secretary shall notify, by letter, all persons or firms licensed by the Marine Fisheries Commission to engage in business and commerce as may be directly affected by the paying of the assessment, that on and after the date specified in the letter the assessment shall become due and payable, and shall be remitted by said persons or firms to the Secretary who shall thereupon pay the amount of the assessments to the agency. The books and records of all such persons and firms shall at all times during regular business hours be open for inspection by the Secretary or his duly authorized agents. (1967, c. 890, s. 13; 1973, c. 1262, ss. 28, 86; 1977, c. 356; c. 771, s. 4; 1987, c. 641, s. 6; 1995, c. 504, s. 6; c. 509, s. 57.)



§ 113-315.6. Subsequent referendum where assessment defeated.

§ 113‑315.6.  Subsequent referendum where assessment defeated.

In the event such referendum as herein provided for shall not be voted on affirmatively by two thirds or more of the voters eligible and voting, then the agency shall have full power and authority to call another referendum for the purposes herein set forth at any time after the next succeeding 12 months, on the question of an assessment for three years. (1967, c. 890, s. 14.)



§ 113-315.7. Subsequent referendum where assessment adopted.

§ 113‑315.7.  Subsequent referendum where assessment adopted.

In the event such referendum as herein provided for shall be voted on affirmatively by two thirds or more of the voters eligible and voting, then the agency shall in its discretion have full power and authority to call and conduct during the third year after the latest referendum another referendum for the purpose set forth herein for the next ensuing three years. (1967, c. 890, s. 15.)



§ 113-315.8. Refund of assessment; refusal to pay assessment.

§ 113‑315.8.  Refund of assessment; refusal to pay assessment.

Any persons or firm hereinunder assessed shall have the right to demand of and receive from the treasurer or disbursing office of the agency a refund of such assessment so collected, provided such  demand for refund is made in writing within 30 days from the end of the assessment year which shall be determined by the agency. Should a person or firm hereinunder assessed refuse to pay and does not pay the assessment within 30 days of when it is due and payable, then in such event suit may be brought by the duly certified agency in a court of competent jurisdiction to enforce the collection of the said assessment. (1967, c. 890, s. 16; 1971, c. 642, s. 1.)



§ 113-315.9. Bond of financial officer; audit.

§ 113‑315.9.  Bond of financial officer; audit.

(a)        Before collecting and receiving such assessments, such treasurer or financial officer shall give bond to the agency to run in favor of the agency in the amount of the estimated total of such assessments as will be collected, and from time to time the agency may alter the amount of such bond which, at all times, must be equal to the total financial assets of the agency, such bond to have as surety thereon a surety company licensed to do business in the State of North Carolina, and to be in the form and amount approved by the agency and to be filed with the chairman or executive head of such agency.

(b)        The chairman or executive head of such agency shall cause an annual certified audit to be made of the financial records of the agency.  Such audit shall include, among other things, total annual compensation of each employee of the agency and detailed expenses incurred and reimbursed for each employee of the agency.  The chairman or executive head of such agency shall cause a copy of the certified audit to be submitted to the Department within 60 days of the end of the agency's fiscal year and shall cause a copy of the audit, or a summary thereof, to be published at least once in one or more newspapers having general circulation in the area where the assessments are made within 60 days of the end of the agency's fiscal year.  If the chairman or executive head of the agency shall fail to carry out the provisions of this paragraph, he shall be guilty of a Class 1 misdemeanor. (1967, c. 890, s. 17; 1971, c. 642, s. 2; 1973, c. 1262, ss. 28, 86; 1977, c. 771, s. 4; 1989, c. 727, s. 115; 1993, c. 539, s. 868; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 113-315.10 through 113-315.14. Reserved for future codification purposes.

§§ 113‑315.10 through 113‑315.14.  Reserved for future codification purposes.



§ 113-315.15. Short title.

Article 23B.

Fishermen's Economic Development Program.

§ 113‑315.15.  Short title.

This Article shall be known as the Fishermen's Economic Development Act. (1973, c. 618, s. 1.)



§ 113-315.16. Legislative findings.

§ 113‑315.16.  Legislative findings.

The legislature finds that the fishermen of North Carolina  perform essential functions in providing wholesome food for the diets of the citizens of North Carolina, that they properly earn a livelihood by performing these essential functions, that they are entitled to the same or similar governmental services provided other segments of our society so as to become more proficient in the performance of these essential functions, and that the quality of life for North Carolinians is enhanced by the economic development of the fishing industry. (1973, c. 618, s. 1.)



§ 113-315.17. Definitions.

§ 113‑315.17.  Definitions.

As used in this Article:

(1)        "Economic development" means: giving helpful and useful aid to improve the proficiency of the citizens, and the efficiency of the operations are improved to the end that the economic well‑being of fishermen is improved, the quality of life is enhanced and equality of opportunity is provided.

(2)        "Fisherman" means: any person, firm, corporation, cooperative, partnership, or any legally constituted group, engaged in the harvesting, handling, processing, packaging, and marketing of fishery or seafood products from coastal fishing waters as defined by G.S. 113‑129. (1973, c. 618, s.  1.)



§ 113-315.18. Fishermen's Economic Development Program.

§ 113‑315.18.  Fishermen's Economic Development Program.

The Secretary is hereby authorized to provide through his Department and the extension services of the University of North Carolina those services intended to promote the economic development of the fishermen, including but not limited to:

(1)        Instituting business management services to promote better business management practices throughout the fishing and seafood industry, and to promote the better use of credit and other business management techniques.

(2)        Providing counseling services to the fishermen at all levels and assisting them in meeting the federal and State environmental, safety and health requirements.

(3)        Improving waterways, harbors, inlets, and generally the water transportation system of North Carolina so as to more efficiently and safely accommodate commercial and sport fishing craft, and to provide access to and from fishing grounds. (1973, c. 618, s. 1; c. 1262, s. 28; 1975, c. 19, s. 36; 1977, c. 771, s. 4; 1989, c. 727, s. 116.)



§ 113-315.19. Personnel needs.

§ 113‑315.19.  Personnel needs.

To effectively carry out the duties and responsibilities set forth above, the Secretary may employ or contract with the extension services of the University of North Carolina to employ the following persons:

(1)        A person to have responsibility for the successful execution of the program and to coordinate as deemed desirable with other agencies of the State and federal government,

(2)        A business management specialist,

(3)        An insurance and finance specialist,

(4)        A specialist who could understand, interpret, and counsel on  regulations and requirements,

(5)        A specialist in waterways, and water transportation, and

(6)        Such clerical personnel as necessary to carry out the provisions of this Article. (1973, c. 618, s. 1.)



§§ 113-315.20 through 113-315.24. Reserved for future codification purposes.

§§ 113‑315.20 through 113‑315.24.  Reserved for future codification purposes.



§ 113-315.25. Creation of Authority; membership; appointment; terms and vacancies; officers; meetings and quorum; compensation.

Article 23C.

North Carolina Seafood Industrial Park Authority.

§ 113‑315.25.  Creation of Authority; membership; appointment; terms and vacancies; officers; meetings and quorum; compensation.

(a)        There is hereby created the North Carolina Seafood Industrial Park Authority. It shall be governed by a board composed of 11 members to be appointed as follows. The Board is hereby designated as the Authority.

(b)        Nine members shall be appointed by the Governor.

The initial appointments by the Governor shall be made on or after the date of ratification, four terms to expire July 1, 1981; four terms to expire July 1, 1983; and one term to expire July 1, 1985. Thereafter, at the expiration of each stipulated term of office all appointments shall be for a term of four years. The members of the Authority shall be selected as follows: one member be appointed to the Authority for a term to expire July 1, 1983, who is a resident of the village or town where the Seafood Industrial Park is located; one member be appointed to the Authority for a term to expire July 1, 1983, who is a resident of the county where the Seafood Industrial Park is located; two members be appointed to the Authority for terms which expire July 1, 1981, from the area of the State where the Seafood Industrial Park is located; five members (two terms expire July 1, 1981; two terms expire July 1, 1983; and one term expires July 1, 1985) be appointed to the Authority who are residents of the State at large and insofar as practicable shall represent all the other sections of the State. At the expiration of the terms for the representatives as stated above the Governor shall use his discretion on reappointments. However, there shall be no less than five members of the Authority from coastal counties and there should be at least one member on the Authority from each village or town in which the Seafood Parks are located. Any vacancy occurring in the membership of the Authority shall be filled by the appointing authority for the unexpired term. The Governor shall have the authority to remove any member appointed by the Governor.

(c)        Repealed by Session Laws 1981 (Regular Session, 1982), c. 1191, s. 36.

(d)        The General Assembly shall appoint two persons, one upon the recommendation of the Speaker of the House of Representatives, and one upon the recommendation of the President Pro Tempore of the Senate. Appointments by the General Assembly shall be made in accordance with G.S. 120‑121, and vacancies in those appointments shall be filled in accordance with G.S. 120‑122. The terms of the initial appointees by the General Assembly shall expire on June 30, 1983. The terms of subsequent appointees by the General Assembly shall be two years.

(e)        The Governor shall annually appoint from the members of the Authority the chairman and vice‑chairman of the Authority. The Secretary of Commerce or his designee shall serve as secretary of the Authority.

(f)         No person shall serve on the Authority for more than two complete consecutive terms.

(g)        The Authority shall meet once in each 90 days at such regular meeting time as the Authority by rule may provide and at any place within the State as the Authority may provide, and shall also meet upon the call of its chairman or a majority of its members. A majority of its members shall constitute a quorum for the transaction of business. The members of the Authority shall not be entitled to compensation for their services, but shall receive per diem and necessary travel and subsistence expense in accordance with G.S. 138‑5 and 138‑6. (1979, c. 459, s. 1; 1981 (Reg. Sess., 1982), c. 1191, ss. 36, 37; 1989, c. 751, s. 8(12); 1991 (Reg. Sess., 1992), c. 959, s. 85; 1995, c. 490, s. 47.)



§ 113-315.26. Personnel.

§ 113‑315.26.  Personnel.

The Secretary of Commerce shall appoint such personnel as deemed necessary who shall serve at the pleasure of the Secretary of Commerce. The Secretary of Commerce shall have the power to appoint, employ and dismiss such number of employees as he may deem necessary to accomplish the purposes of this Article subject to the availability of funds. It is recommended that, to the fullest extent possible, the Secretary of Commerce consult with the Authority on matters of personnel. (1979, c. 459, s. 2; 1983, c. 717, s. 24; 1983 (Reg. Sess., 1984), c. 1034, s. 164; 1989, c. 751, s. 8(13); c. 752, s. 39(d); 1991 (Reg. Sess., 1992), c. 959, s. 24.)



§ 113-315.27. Executive committee.

§ 113‑315.27.  Executive committee.

There shall be an executive committee consisting of the chairman of the Authority and two other members elected annually by the Authority. The executive committee shall be vested with authority  to do all acts which are specifically authorized by the bylaws of the  Authority. Members of the executive committee shall serve until their successors are elected. (1979, c. 459, s. 3.)



§ 113-315.28. Purposes of Authority.

§ 113‑315.28.  Purposes of Authority.

Through the Authority hereinbefore created, the State of North Carolina may engage in promoting, developing, constructing, equipping, maintaining and operating the seafood industrial parks within the State, or within the jurisdiction of the State, and works of internal improvements incident thereto, including the acquisition or construction, maintenance and operation as such seafood industrial parks of watercraft and facilities thereon or essential for the proper operation thereof. Said Authority is created as an instrumentality of the State of North Carolina for the accomplishment of the following general purposes:

(1)        To develop and improve the Wanchese Seafood Industrial Park, and such other places, including inland ports and facilities, as may be deemed feasible for a more expeditious and efficient handling of seafood commerce from and to any place or places in the State of North Carolina and other states and foreign countries;

(2)        To acquire, construct, equip, maintain, develop and improve the port facilities at said parks and to improve such portions of the waterways thereat as are within the jurisdiction of the federal government and the waterways connecting the Wanchese Seafood Industrial Park with the channels of commerce of the Atlantic Ocean, consistent with the project designed by the United States Army Corps of Engineers pursuant to the Manteo (Shallowbag) Bay navigation project as authorized in the Rivers and Harbors Act of 1970 (P.L. 91‑611);

(3)        To foster and stimulate the shipment of seafood commerce through said ports, whether originating within or without the State of North Carolina, including the investigation and handling of matters pertaining to all transportation rates and rate structures affecting the same;

(4)        To cooperate with the United States of America and any agency, department, corporation or instrumentality thereof in the maintenance, development, improvement and use of said seafood harbors and the waterways connecting the parks with the channels of commerce of the Atlantic Ocean;

(5)        To accept funds from any of said counties or cities wherein said ports are located and to use the same in such manner, within the purposes of said Authority, as shall be stipulated by the said county or city, and to act as agent or instrumentality of any of said counties or cities in any matter coming within the general purposes of said Authority;

(5a)      To encourage and develop the general maritime and marine‑related industries and activities at or in the vicinity of the seafood industrial parks;

(6)        And in general to do and perform any act or function which may tend to be useful toward the development and improvement of seafood industrial parks of the State of North Carolina, and to increase the movement of waterborne seafood commerce, foreign and domestic, to, through, and from said seafood industrial parks.

The enumeration of the above purposes shall not limit or circumscribe the broad objective of developing to the utmost the seafood possibilities of the State of North Carolina. (1979, c. 459, s. 4; 1993, c. 278, s. 1; 1998‑212, s. 15.5(a).)



§ 113-315.29. Powers of Authority.

§ 113‑315.29.  Powers of Authority.

In order to enable it to carry out the purposes of this Article, the Authority shall:

(1)        Have the powers of a body corporate, including the power to sue and be sued, to make contracts, and to adopt and use a common seal and to alter the same as may be deemed expedient;

(2)        Have the authority to make all necessary contracts and arrangements with other seafood industrial park or port authorities of this and other states for the interchange of business, and for such other purposes as will facilitate and increase the seafood industries;

(3)        Be authorized and empowered to rent, lease, buy, own, acquire, mortgage, otherwise encumber, and dispose of such property, real or personal, as said Authority may deem proper to carry out the purposes and provisions of this Article, all or any of them;

(4)        Be authorized and empowered to acquire, construct, maintain, equip and operate any wharves, docks, piers, quays, elevators, compresses, refrigeration storage plants, warehouses and other structures, and any and all facilities needful for the convenient use of the same in the aid of commerce, including the dredging of approaches thereto;

(5)        Be authorized and empowered to pay all necessary costs and expenses involved and incident to the formation and organization of said Authority, and incident to the administration and operation thereof, and to pay all other costs and expenses reasonably necessary or expedient in carrying out and accomplishing the purposes of this Article;

(6)        Be authorized and empowered to apply for and accept loans and grants of money from any federal agency or the State of North Carolina or any political subdivision thereof or from any public or private sources available for any and all of the purposes authorized in this Article, and to expend the same in accordance with the directions and requirements attached thereto, or imposed thereon by any such federal agency, the State of North Carolina, or any political subdivision thereof, or any public or private lender or donor, and to give such evidences of indebtedness as shall be required, provided, however, that no indebtedness of any kind incurred or created by the Authority shall constitute an indebtedness of the State of North Carolina, or any political subdivisions thereof, and no such indebtedness shall involve or be secured by the faith, credit or taxing power of the State of North Carolina, or any political subdivision thereof;

(7)        Be authorized and empowered to act as agent for the United States of America, or any agency, department, corporation, or instrumentality thereof, in any matter coming within the purposes or powers of the Authority;

(8)        Have power to adopt, alter or repeal bylaws and rules governing the manner in which its business may be transacted and in which the power granted to it may be enjoyed, and may provide for the appointment of such committees, and the functions thereof, as the Authority may deem necessary or expedient in facilitating its business;

(8a)      Have the authority to assess and collect fees for its services or for the use of its facilities;

(9)        Be authorized and empowered to do any and all other acts and things in this Article authorized or required to be done, whether or not included in the general powers in this section mentioned; and

(10)      Be authorized and empowered to do any and all things necessary to accomplish the purposes of this Article. (1979, c. 459, s. 5; 1987, c. 827, s. 108; 1993, c. 323, s. 1.)



§ 113-315.30. Approval of acquisition and disposition of real property.

§ 113‑315.30.  Approval of acquisition and disposition of real property.

Any transactions relating to the acquisition or disposition of real property or any estate or interest in real property, by the North Carolina State Seafood Industrial Park Authority, shall be subject to prior review by the Governor and Council of State, and shall become effective only after the same has been approved by the Governor and Council of State. Upon the acquisition of real property or other estate therein, by the Authority, the fee title or other estate shall vest in and the instrument of conveyance shall name the "Seafood Industrial Park Authority" as grantee, lessee, or transferee. Upon the disposition of real property or any interest or estate therein, the instrument of conveyance or transfer shall be executed by the North Carolina Seafood Industrial Park Authority. The approval of any transaction by the Governor and Council of State may be evidenced by a duly certified copy of excerpt of minutes of the meeting of the Governor and Council of State, attested by the private secretary to the Governor or the Governor, reciting such approval, affixed to the instrument of acquisition or transfer, and said certificate may be recorded as a part thereof, and the same shall be conclusive evidence of review and approval of the subject transaction by the Governor and Council of State. The Governor, acting with the approval of the Council of State, may delegate the review and approval of such classes of lease, rental, easement, or right‑of‑way transactions as he deems advisable, and he may likewise delegate the review and approval of the severance of buildings and timber from the land. (1979, c. 459, s. 6.)



§ 113-315.31. Issuance of bonds.

§ 113‑315.31.  Issuance of bonds.

(a)        As a means of raising the funds needed from time to time in the acquisition, construction, equipment, maintenance and operation of any facility, building, structure, or any other matter or thing which the Authority is herein authorized to acquire, construct, equip, maintain, or operate, all or any of them, the said Authority is hereby authorized at one time or from time to time to issue with the approval of the Governor negotiable revenue bonds of the Authority. The principal and interest of revenue bonds shall be payable solely from the revenue to be derived from the operation of all or any part of its properties and facilities.

(b)        A pledge of the net revenues derived from the operation of said properties and facilities, all or any of them, shall be made to secure the payment of said bonds as and when they mature.

(c)        Revenue bonds issued under the provisions of this Article shall not be deemed to constitute a debt of the State of North Carolina or a pledge of the faith and credit of the State. The issuance of such revenue bonds shall not directly or indirectly or contingently obligate the State to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment.

(d)        Such bonds and the income thereof shall be exempt from all taxation within the State.

(e)        Notwithstanding any other provisions of this Article, the State Treasurer shall have the exclusive power to issue bonds and notes authorized under the act upon request of the Authority and with the approval of the Governor after receiving the advice of the Local Government Commission. The State Treasurer in his sole discretion shall determine the interest rates, maturities, and other terms and conditions of the bonds and notes authorized by this Article. The North Carolina Seafood Industrial Park Authority shall determine when a bond issue is indicated. The Authority shall cooperate with the State Treasurer in structuring any bond issue in general, and also in soliciting proposals from financial consultants, underwriters, and bond attorneys. (1979, c. 459, s. 7; 1983, c. 577, s. 2; 1985 (Reg. Sess., 1986), c. 955, ss. 13, 14; 2006‑203, s. 28.)



§ 113-315.32. Power of eminent domain.

§ 113‑315.32.  Power of eminent domain.

For the acquiring of rights‑of‑way and property necessary for the construction of wharves, piers, ships, docks, quays, elevators, compresses, refrigerator storage plants, warehouses and other riparian and littoral terminals and structures and approaches thereto, including the navigation stabilization structures recommended by the United States Army Corps of Engineers pursuant to the authorization in United States Public Law 91‑611, and transportation facilities needful for the convenient use of same, the Authority shall have the right and power to acquire the same by purchase, by negotiation, or by condemnation, and should it elect to exercise the right of eminent domain, condemnation proceedings shall be maintained by and in the name of the Authority, and it may proceed in the manner provided for the Board of Transportation by Article 9 of Chapter 136 of the General Statutes. The power of eminent domain shall not apply to property of persons, State agency or corporations already devoted to public use, other than lands subject to the power of eminent domain by the State of North Carolina in the reservation clauses of a deed recorded in the Dare County Registry at Book 79 Page 548. (1979, c. 459, s. 8; 1998‑212, s. 15.5(b).)



§ 113-315.33. Exchange of property; removal of buildings, etc.

§ 113‑315.33.  Exchange of property; removal of buildings, etc.

The Authority may exchange any property or properties acquired under the authority of this Chapter for other property, or properties usable in carrying out the powers hereby conferred, and also may remove from lands needed for its purposes and reconstruct on other locations, buildings, terminals, or other structures, upon the payment of just compensation, if in its judgment, it is necessary or expedient so to do in order to carry out any of its plans for seafood  industrial park development, under the authorization of this Article.  (1979, c. 459, s. 9.)



§ 113-315.34. Jurisdiction of the Authority; application of Chapter 20; appointment and authority of special police.

§ 113‑315.34.  Jurisdiction of the Authority; application of Chapter 20; appointment and authority of special police.

(a)        The jurisdiction of the Authority in any of said harbors or seaports within the State for the shipment of seafood commerce shall extend to all properties owned by or under control of the Authority and shall also extend over the waters and shores of such harbors or seaports and over that part of all tributary streams flowing into such harbors or seaports in which the tide ebbs and flows, and shall extend to the outer edge of the outer bar at such harbors or seaports.

(b)        All the provisions of Chapter 20 of the General Statutes relating to the use of the highways of the State and the operation of motor vehicles thereon are hereby made applicable to the streets, alleys and driveways on the properties owned by or under the control of the North Carolina Seafood Industrial Park Authority.  Any person violating any of the provisions of said Chapter in or on such streets, alleys or driveways shall, upon conviction thereof, be punished as therein prescribed.  Nothing herein contained shall be construed as in any way interfering with the ownership and control of such streets, alleys and driveways on the properties of said Authority as is now vested by law in the said Authority.

(c)        The Authority shall post copies of rules concerning traffic and parking at appropriate places on property of the Authority.  Violation of a rule concerning traffic or parking on property of the Authority is a Class 3 misdemeanor.

(d)        The Secretary of Commerce is authorized to appoint such number of employees of the Authority as he may think proper as special policemen, who, when so appointed, shall have within the jurisdiction of the Authority all the powers of policemen of incorporated towns.  Special policemen may arrest persons who violate State law or a rule adopted by the Authority.  Employees appointed as such special policemen shall take the general oath of office prescribed by G.S. 11‑11. (1979, c. 459, s. 10; 1987, c. 827, s. 109; 1989, c. 751, s. 8(14); 1991 (Reg. Sess., 1992), c. 959, s. 25; 1993, c. 539, s. 869; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 113-315.35. Audit.

§ 113‑315.35.  Audit.

The operations of the North Carolina Seafood Industrial Park Authority shall be subject to the oversight of the State Auditor  pursuant to Article 5A of Chapter 147 of the General Statutes. (1979, c. 459, s. 11; 1983, c. 913, s. 14.)



§ 113-315.36. Building contracts.

§ 113‑315.36.  Building contracts.

(a)        The following general laws, to the extent provided below, do not apply to the North Carolina Seafood Industrial Park Authority:

(1)        Repealed by Session Laws 1999‑368, s. 1.

(2)        Except for G.S. 143‑128.2, Article 8 of Chapter 143 of the General Statutes does not apply to public building contracts of the Authority that require the estimated expenditure of public money in an amount less than two hundred fifty thousand dollars ($250,000). With respect to a contract that is exempted from certain provisions of Article 8 under this subdivision, the powers and duties set out in Article 8 shall be exercised by the Authority, and the Secretary of Administration and other State officers, employees, or agencies shall have no duties or responsibilities concerning the contract.

(3)        G.S. 143‑341(3) does not apply to plans and specifications for construction or renovation authorized by the Authority that require the estimated expenditure of public money in an amount less than two hundred fifty thousand dollars ($250,000).

(b)        Notwithstanding the other provisions of this section, the services of the Department of Administration may be made available to the Authority, when requested by the Authority, with regard to matters governed by Article 8 of Chapter 143 of the General Statutes and G.S. 143‑341(3). The Authority shall report quarterly to the Joint Legislative Commission on Governmental Operations on any building contract to which this exemption is applied. The quarterly report required by this subsection shall specifically include information regarding the Authority's compliance with the provisions of G.S. 143‑128.2. (1979, c. 459, s. 12; 1997‑331, s. 2; 1999‑368, ss. 1, 2; 2001‑496, s. 3.2.)



§ 113-315.37. Liberal construction of Article.

§ 113‑315.37.  Liberal construction of Article.

It is intended that the provisions of this Article shall be liberally construed to accomplish the purposes provided for, or intended to be provided for, herein, and where strict construction would result in the defeat of the accomplishment of any of the acts authorized herein, and a liberal construction would permit or assist in the accomplishment thereof, the liberal construction shall be chosen. (1979, c. 459, s. 13.)



§ 113-315.38. Warehouses, wharves, etc., on property abutting navigable waters.

§ 113‑315.38.  Warehouses, wharves, etc., on property abutting navigable waters.

The powers, authority and jurisdiction granted to the North Carolina Seafood Industrial Park Authority under this Article and Chapter shall not be construed so as to prevent other persons, firms and corporations, including municipalities, from owning, constructing, leasing, managing and operating warehouses, structures and other improvements on property owned, leased or under the control of such other persons, firms and corporations abutting upon and adjacent to navigable waters and streams in this State, nor to prevent such other persons, firms and corporations from constructing, owning, leasing and operating in connection therewith wharves, docks and piers, nor to prevent such other persons, firms and corporations from encumbering, leasing, selling, conveying or otherwise dealing with and disposing of such properties, facilities, lands and improvements after such construction. (1979, c. 459, s. 14.)



§ 113-315.39. Taxation.

§ 113‑315.39.  Taxation.

The property of the Authority shall not be subject to any taxes or assessments thereon. (1979, c. 459, s. 15.)



§ 113-316. General statement of purpose and effect of revisions of Subchapter IV made in 1965 and 1979.

Article 24.

Miscellaneous Transitional Provisions.

§ 113‑316.  General statement of purpose and effect of revisions of Subchapter IV made in 1965 and 1979.

To clarify the conservation laws of the State and the authority and jurisdiction of the Department and the North Carolina Wildlife Resources Commission: commercial fishing waters are renamed coastal fishing waters and the Department is given jurisdiction over and responsibility for the marine and estuarine resources in coastal fishing waters; the laws pertaining to commercial fishing operations and marine fishing and fisheries regulated by the Department are consolidated and revised generally and broadened to reflect the jurisdictional change respecting coastal fisheries; laws relating to the conservation of wildlife resources administered by the Wildlife Resources Commission are consolidated and revised; and the enforcement authority of marine fisheries inspectors and wildlife protectors is clarified, including the authority of wildlife protectors over boating and other activities other than conservation within the jurisdiction of the Wildlife Resources Commission. (1965, c. 957, s. 1; 1973, c. 1262, ss. 28, 86; 1977, c. 771, s. 4; 1979, c. 830, s. 1; 1989, c. 727, s. 117.)



§ 113-317. Repealed by Session Laws 1979, c. 830, s. 1.

§ 113‑317.  Repealed by Session Laws 1979, c. 830, s. 1.



§§ 113-318 through 113-320. Repealed by Session Laws 1973, c. 1262, s. 28.

§§ 113‑318 through 113‑320.  Repealed by Session Laws 1973, c. 1262, s. 28.



§§ 113-321 through 113-322. Repealed by Session Laws 1979, c. 830, s. 1.

§§ 113‑321 through 113‑322.  Repealed by Session Laws 1979, c. 830, s. 1.



§§ 113-323 through 113-330: Reserved for future codification purposes.

§§ 113‑323 through 113‑330: Reserved for future codification purposes.



§ 113-331. Definitions.

Article 25.

Endangered and Threatened Wildlife and Wildlife Species of Special Concern.

§ 113‑331.  Definitions.

All of the definitions contained in Article 12 of this Chapter 113 shall apply in this Article except to the extent that they may be herein modified for the purposes of this Article 25.  As used in this Article, unless the context requires otherwise:

(1)        "Conserve" and "conservation" mean the use and application of all methods, procedures and biological information for the purpose of bringing populations of native and once‑native species of wildlife in balance with the optimum carrying capacity of their habitat, and maintaining such balance.  These methods and procedures include all activities associated with scientific resource management such as research; census; law enforcement; habitat protection, acquisition, and enhancement; and restoration of species to unoccupied parts of historic range.  With respect to endangered and threatened species, the terms mean the use of methods and procedures to bring the species to the point at which the measures provided are no longer necessary.

(2)        "Endangered species" means any native or once‑native species of wild animal whose continued existence as a viable component of the State's fauna is determined by the Wildlife Resources Commission to be in jeopardy or any species of wild animal determined to be an "endangered species" pursuant to the Endangered Species Act.

(3)        "Endangered Species Act" means the Endangered Species Act of 1973, Public Law 93‑205 (87 Stat. 884), as it may be subsequently amended.

(4)        "Advisory Committee" means the North Carolina Nongame Wildlife Advisory Committee which is the advisory body of knowledgeable and representative citizens established by resolution of the Wildlife Resources Commission and charged to consider matters relating to nongame wildlife conservation and to advise the Commission in such matters.

(5)        "Protected animal" means a species of wild animal designated by the Wildlife Resources Commission as endangered, threatened, or of special concern.

(6)        "Protected animal list" means any one of the lists of North Carolina animal species that are endangered, threatened, or of special concern.

(7)        "Scientific council" means the group of scientists identified and assembled by the Advisory Committee to review the scientific evidence and to evaluate the status of wildlife species that are candidates for inclusion on a protected animal list.

(8)        "Special concern species" means any species of wild animal native or once‑native to North Carolina which is determined by the Wildlife Resources Commission to require monitoring but which may be taken under regulations adopted under the provisions of this Article.

(9)        "Threatened species" means any native or once‑native species of wild animal which is likely to become an endangered species within the foreseeable future throughout all or a significant portion of its range, or one that is designated as a threatened species pursuant to the Endangered Species Act.

(10)      "Wild animal" means any native or once‑native nongame amphibian, bird, crustacean, fish, mammal, mollusk or reptile not otherwise legally classified by statute or regulation such as game and fur bearing animals, except those inhabiting and depending upon coastal fishing waters, marine and estuarine resources, marine mammals found in coastal fishing waters, sea turtles found in coastal fishing waters, and those declared to be pests under the Structural Pest Control Act of North Carolina of 1955 or the North Carolina Pesticide Law of 1971.  Nothing in this definition is intended to abrogate G.S. 113‑132(a) or (c), confer jurisdiction upon the Wildlife Resources Commission as to any subject exclusively regulated by any other agency, or to authorize the Wildlife Resources Commission by its regulations to supersede any valid provision of law or regulation administered by any other agency. (1987, c. 382, s. 1.)



§ 113-332. Declaration of policy.

§ 113‑332.  Declaration of policy.

The General Assembly finds that the recreation and aesthetic needs of the people, the interests of science, the quality of the environment, and the best interests of the State require that endangered and threatened species of wild animals and wild animals of special concern be protected and conserved, that their numbers should be enhanced and that conservation techniques be developed for them; however, nothing in this Article shall be construed to limit the rights of a landholder in the management of his lands for agriculture, forestry, development or any other lawful purpose without his consent.  The North Carolina Zoological Park is not subject to the provisions of this Article. (1987, c. 382, s. 1.)



§ 113-333. Powers and duties of the Commission.

§ 113‑333.  Powers and duties of the Commission.

(a)        In the administration of this Article, the Wildlife Resources Commission shall have the following powers and duties:

(1)        To adopt and publish an endangered species list, a threatened species list, and a list of species of special concern, as provided for in G.S. 113‑334, identifying each entry by its scientific and common name.

(2)        To reconsider and revise the lists from time to time in response to public proposals or as the Commission deems necessary.

(3)        To coordinate development and implementation of conservation programs and plans for endangered and threatened species of wild animals and for species of special concern.

(4)        To adopt and implement conservation programs for endangered, threatened, and special concern species and to limit, regulate, or prevent the taking, collection, or sale of protected animals.

(5)        To conduct investigations to determine whether a wild animal should be on a protected animal list and to determine the requirements for conservation of protected wild animal species.

(6)        To adopt and implement rules to limit, regulate, or prohibit the taking, possession, collection, transportation, purchase or sale of those species of wild animals in the classes Amphibia and Reptilia that do not meet the criteria for listing pursuant to G.S. 113‑334 if the Commission determines that the species requires conservation measures in order to prevent the addition of the species to the protected animal lists pursuant to G.S. 113‑334. This subdivision does not authorize the Commission to prohibit the taking of any species of the classes Amphibia and Reptilia solely to protect persons, property, or habitat; to prohibit possession by any person of four or fewer individual reptiles; or to prohibit possession by any person of 24 or fewer individual amphibians.

(b)        Using the procedures set out in Article 2A of Chapter 150B of the General Statutes, the Wildlife Resources Commission shall develop a conservation plan for the recovery of protected wild animal species. In developing a conservation plan for a protected wild animal species, the Wildlife Resources Commission shall consider the range of conservation, protection, and management measures that may be applied to benefit the species and its habitat. The conservation plan shall include a comprehensive analysis of all factors that have been identified as causing the decline of the protected wild animal species and all measures that could be taken to restore the species. The analysis shall consider the costs of measures to protect and restore the species and the impact of those measures on the local economy, units of local government, and the use and development of private property. The analysis shall consider reasonably available options for minimizing the costs and adverse economic impacts of measures to protect and restore the species.

(c)        In implementing a conservation plan under this Article, the Wildlife Resources Commission shall not adopt any rule that restricts the use or development of private property. If a conservation plan identifies a conservation, protection, or restoration measure the implementation of which is beyond the scope of the authority of the Wildlife Resources Commission, the Commission may petition the General Assembly, any agency that has regulatory authority to implement the measure, a unit of local government, or any other public or private entity and request the assistance of that agency or entity in implementing the measure.

(d)        The Commission is authorized to develop a bat eviction and exclusion curriculum that may be taught by trade associations or wildlife conservation organizations for certification. The curriculum may incorporate the training that is provided as part of Wildlife Damage Control Agent certification in best management practices for removing and evicting bats from structures and in preventing bats from reentering structures.  (1987, c. 382, s. 1; 1995, c. 392, s. 1; 2003‑100, s. 1; 2009‑219, s. 1.)



§ 113-334. Criteria and procedures for placing animals on protected animal lists.

§ 113‑334.  Criteria and procedures for placing animals on protected animal lists.

(a)        All native or resident wild animals which are on the federal lists of endangered or threatened species pursuant to the Endangered Species Act have the same status on the North Carolina protected animals lists.

(b)        The Advisory Committee, after considering a report on the status of a candidate species from the Scientific Council, may by resolution propose to the Wildlife Resources Commission that a species of wild animal be added to or removed from a protected animal list.

(c)        If the Commission, with the advice of the Advisory Committee, finds there is probably merit in the proposal, it shall examine relevant scientific and economic data and factual information necessary to determine:

(1)        Whether any other state or federal agency or private entity is taking steps to protect the wild animal which is the subject of the proposal;

(2)        Whether there is present or threatened destruction, modification, or curtailment of its habitat;

(3)        If there is over‑utilization for commercial, recreational, scientific, or educational purposes;

(4)        Whether there is critical population depletion from disease, predation, or other mortality factors;

(5)        Whether alternative regulatory mechanisms exist; and

(6)        The existence of other man‑made factors affecting continued viability of the animal in North Carolina.

(d)        The Commission, with the advice of the Advisory Committee, shall tentatively determine whether any regulatory action is warranted with regard to the proposal and, if so, the specific regulatory action to be proposed by it.  Notice of its proposed rulemaking shall be published in the North Carolina Register and the subsequent proceedings shall conform with the Administrative Procedure Act. (1987, c. 382, s. 1.)



§ 113-335. North Carolina Nongame Wildlife Advisory Committee.

§ 113‑335.  North Carolina Nongame Wildlife Advisory Committee.

The North Carolina Nongame Wildlife Advisory Committee is created subject to constitution, organization, and function as determined appropriate and advisable by resolution of the Wildlife Resources Commission.  The Advisory Committee is to be comprised of knowledgeable and representative citizens of North Carolina whose responsibility shall be to advise the Commission on matters related to conservation of nongame wildlife including creation of protected animal lists and development of conservation programs for endangered, threatened, and special concern species.

Members of the Advisory Committee shall receive necessary travel and subsistence expenses while on official business of the Committee in accordance with G.S. 138‑5 and G.S. 138‑6, to be paid from the Nongame Account of the Wildlife Resources Fund. (1987, c. 382; 1989 (Reg. Sess., 1990), c. 1066, s. 48.)



§ 113-336. Powers and duties of the Advisory Committee.

§ 113‑336.  Powers and duties of the Advisory Committee.

The Advisory Committee shall have the following powers and duties:

(1)        To gather and provide information and data and advise the Wildlife Resources Commission with respect to all aspects of the biology and ecology of endangered, threatened, and special concern species;

(2)        To investigate and make recommendations to the Commission as to the status of endangered, threatened, and special concern species;

(3)        To identify and assemble experts from the disciplines of ornithology, mammalogy, herpetology, ichthyology, taxonomy, ecology and other fields as necessary to serve as the Scientific Council and to charge the Scientific Council to review the scientific evidence, to evaluate the status of candidate species, and to report back their findings with recommendations;

(4)        To develop and present to the Commission management and conservation practices for preserving endangered, threatened, and special concern species;

(5)        To recommend critical habitat areas for protection or acquisition;

(6)        To advise the Commission on matters submitted to it by the Commission which involve technical zoological questions or the development of pertinent regulations, and to make any recommendations as deemed by the Advisory Committee to be worthy of the Commission's attention. (1987, c. 382, s. 1.)



§ 113-337. Unlawful acts; penalties.

§ 113‑337.  Unlawful acts; penalties.

(a)        It is unlawful:

(1)        To take, possess, transport, sell, barter, trade, exchange, export, or offer for sale, barter, trade, exchange or export, or give away for any purpose including advertising or other promotional purpose any animal on a protected wild animal list, except as authorized according to the regulations of the Commission, including those promulgated pursuant to G.S. 113‑333(1);

(2)        To perform any act specifically prohibited by the regulations of the Commission promulgated pursuant to its authority under G.S. 113‑333.

(b)        Each person convicted of violating the provisions of this Article is guilty of a Class 1 misdemeanor. (1987, c. 382, s. 1; 1999‑408, s. 10.)



§§ 113-338 through 113-350: Reserved for future codification purposes.

§§ 113‑338 through 113‑350:  Reserved for future codification purposes.



§ 113-351. Unified hunting and fishing licenses; subsistence license waiver.

Article 25A.

Unified Licenses.

§ 113‑351.  Unified hunting and fishing licenses; subsistence license waiver.

(a)        Definitions.  The definitions set out in G.S. 113‑174 apply to this Article.

(b)        General Provisions Governing Licenses and Waivers.  The general provisions governing licenses set out in G.S. 113‑174.1 apply to licenses and waivers issued under this section.

(c)        Types of Unified Hunting and Fishing Licenses; Fees; Duration.  The Wildlife Resources Commission shall issue the following Unified Hunting and Fishing Licenses:

(1)        Annual Resident Unified Sportsman/Coastal Recreational Fishing License.  $55.00. This license is valid for a period of one year from the date of issuance. This license shall be issued only to an individual who is a resident of the State. This license authorizes the licensee to take all wild animals and wild birds, including waterfowl, by all lawful methods in all open seasons, including the use of game lands; to fish with hook and line for all fish in all inland fishing waters and joint fishing waters, including public mountain trout waters; and to engage in recreational fishing in coastal fishing waters.

(2)        Annual Resident Unified Inland/Coastal Recreational Fishing License.  $35.00. This license is valid for a period of one year from the date of issuance. This license shall be issued only to an individual who is a resident of the State. This license authorizes the licensee to fish with hook and line for all fish in all inland fishing waters and joint fishing waters, including public mountain trout waters, and to engage in recreational fishing in coastal fishing waters.

(3)        Lifetime Unified Sportsman/Coastal Recreational Fishing Licenses.  Except as provided in sub‑subdivision f. of this subdivision, a license issued under this subdivision is valid for the lifetime of the licensee. A license issued under this subdivision authorizes the licensee to take all wild animals and wild birds, including waterfowl, by all lawful methods in all open seasons, including the use of game lands; to fish with hook and line for all fish in all inland fishing waters and joint fishing waters, including public mountain trout waters; and to engage in recreational fishing in coastal fishing waters.

a.         Infant Lifetime Unified Sportsman/Coastal Recreational Fishing License.  $275.00. This license shall be issued only to an individual who is younger than one year of age.

b.         Youth Lifetime Unified Sportsman/Coastal Recreational Fishing License.  $450.00. This license shall be issued only to an individual who is one year of age or older but younger than 12 years of age.

c.         Resident Adult Lifetime Unified Sportsman/Coastal Recreational Fishing License.  $675.00. This license shall be issued only to an individual who is 12 years of age or older but younger than 65 years of age and who is a resident of the State.

d.         Nonresident Adult Lifetime Unified Sportsman/Coastal Recreational Fishing License.  $1,350. This license shall be issued only to an individual who is 12 years of age or older and who is not a resident of the State.

e.         Resident Age 65 Lifetime Unified Sportsman/Coastal Recreational Fishing License.  $30.00. This license shall be issued only to an individual who is 65 years of age or older and who is a resident of the State.

f.          Resident Disabled Veteran Lifetime Unified Sportsman/Coastal Recreational Fishing License.  $110.00. This license shall be issued only to an individual who is a resident of the State and who is a fifty percent (50%) or more disabled veteran as determined by the United States Department of Veterans Affairs. This license remains valid for the lifetime of the licensee so long as the licensee remains fifty percent (50%) or more disabled.

g.         Resident Totally Disabled Lifetime Unified Sportsman/Coastal Recreational Fishing License.  $110.00. This license shall be issued only to an individual who is a resident of the State and who is totally and permanently disabled as determined by the Social Security Administration.

(4)        Lifetime Unified Inland/Coastal Recreational Fishing Licenses.  Except as provided in sub‑subdivisions b. and c. of this subdivision, a license issued under this subdivision is valid for the lifetime of the licensee. A license issued under this subdivision authorizes the licensee to fish with hook and line for all fish in all inland fishing waters and joint fishing waters, including public mountain trout waters, and to engage in recreational fishing in coastal fishing waters.

a.         Resident Lifetime Unified Inland/Coastal Recreational Fishing License.  $450.00.

b.         Resident Legally Blind Lifetime Unified Inland/Coastal Recreational Fishing License.  No charge. This license shall be issued only to an individual who is a resident of the State and who has been certified by the Department of Health and Human Services as an individual whose vision with glasses is insufficient for use in ordinary occupations for which sight is essential. This license remains valid for the lifetime of the licensee so long as the licensee remains legally blind.

c.         Resident Adult Care Home Lifetime Unified Inland/Coastal Recreational Fishing License.  No charge. This license shall be issued only to an individual who is a resident of the State and who resides in an adult care home as defined in G.S. 131D‑2.1 or G.S. 131E‑101(1). This license remains valid for the lifetime of the licensee so long as the licensee remains a resident of an adult care home.

(d)        Resident Subsistence Unified Inland/Coastal Recreational Fishing License Waiver.  A county department of social services shall issue a Resident Subsistence Unified Inland/Coastal Recreational Fishing License Waiver to an individual who receives benefits from Medicaid, Food and Nutrition Services, or Work First Family Assistance through the county department of social services and who requests a waiver. This waiver shall be issued at no charge. This waiver is valid for a period of one year from the date of issuance. This waiver shall be issued only to an individual who is a resident of the State. This waiver authorizes the waiver holder to fish with hook and line for all fish in all inland fishing waters and joint fishing waters, except for public mountain trout waters, and to engage in recreational fishing in coastal fishing waters. County departments of social services shall supply the Wildlife Resources Commission with the name, mailing address, and telephone number of each individual who receives a waiver.  (2005‑455, s. 1.16; 2006‑79, s. 2; 2006‑255, s. 10; 2007‑97, s. 14; 2009‑462, s. 4(e).)



§§ 113-352 through 113-377: Reserved for future codification purposes.

§§ 113‑352 through 113‑377:  Reserved for future codification purposes.



§§ 113-377.1 through 113-377.7: Transferred to §§ 113-252 through 113-258 by Session Laws 1965, c. 957.

Article 26.

Marine Fisheries Compact and Commission.

§§ 113‑377.1 through 113‑377.7:  Transferred to §§ 113‑252 through 113‑258 by Session Laws 1965, c. 957.



§ 113-377.8. Repeal of certain public, public-local, special and private acts.

SUBCHAPTER IVA. REPEALS.

Article 26A.

Repeal of Acts.

§ 113‑377.8.  Repeal of certain public, public‑local, special and private acts.

The following public, public‑local, special and private acts are hereby repealed: Chapter 36 of the Public Laws of 1901; Chapter 113 of the Public Laws of 1901; Chapter 260 of the Public Laws of 1901; Chapter 308 of the Public Laws of 1901; Chapter 326 of the Public Laws of 1901; Chapter 370 of the Public Laws of 1901; Chapter 431 of the Public Laws of 1901; Chapter 435 of the Public Laws of 1901; Chapter 475 of the Public Laws of 1901; Chapter 589 of the Public Laws of 1901; Chapter 673 of the Public Laws of 1901; Chapter 702 of the Public Laws of 1901; Chapter 771 of the Public Laws of 1901; Chapter 131 of the Public Laws of 1903; Chapter 414 of the Public Laws of 1903; Chapter 520 of the Public Laws of 1903; Chapter 631 of the Public Laws of 1903; Chapter 650 of the Public Laws of 1903; Chapter 658 of the Public Laws of 1903; Chapter 668 of the Public Laws of 1903; Chapter 732 of the Public Laws of 1903; Chapter 752 of the Public Laws of 1903; Chapter 86 of the Public Laws of 1905; Chapter 265 of the Public Laws of 1905; Chapter 283 of the Public Laws of 1905; Chapter 351 of the Public Laws of 1905; Chapter 363 of the Public Laws of 1905; Chapter 500 of the Public Laws of 1905; Chapter 560 of the Public Laws of 1905; Chapter 386 of the Public Laws of 1907; Chapter 572 of the Public Laws of 1907; Chapter 690 of the Public Laws of 1907; Chapter 811 of the Public Laws of 1907; Chapter 977 of the Public Laws of 1907; Chapter 426 of the Public Laws of 1909; Chapter 466 of the Public Laws of 1909; Chapter 585 of the Public Laws of 1909; Chapter 755 of the Public Laws of 1909; Chapter 871 of the Public Laws of 1909; Chapter 525 of the Public‑Local Laws of 1911; Chapter 547 of the Public‑Local Laws of 1911; Chapter 572 of the Public‑Local Laws of 1913; Chapter 587 of the Public‑Local Laws of 1913; Chapter 402 of the Private Laws of 1913; Chapter 58 of the Public‑Local Laws, Extra Session of 1913; Chapter 211 of the Public‑Local Laws, Extra Session of 1913; Chapter 30 of the Public Laws of 1915; Chapter 180 of the Public Laws of 1915; Chapter 610 of the Public‑Local Laws of 1915; Chapter 599 of the Public‑Local Laws of 1917; Chapter 202 of the Public‑Local Laws, Extra Session 1920; Chapter 114 of the Public‑Local Laws of 1921; Chapter 384 of the Public‑Local Laws of 1921; Chapter 432 of the Public‑Local Laws of 1921; Chapter 439 of the Public‑Local Laws of 1921; Chapter 157 of the Public‑Local Laws, Extra Session of 1921; Chapter 130 of the Public‑Local Laws of 1923; Chapter 352 of the Public‑Local Laws of 1923; Chapter 533 of the Public‑Local Laws of 1923; Chapter 548 of the Public‑Local Laws of 1923; Chapter 461 of the Public‑Local Laws of 1925; Chapter 623 of the Public‑Local Laws of 1925; Chapter 228 of the Public‑Local Laws of 1927; Chapter 208 of the Public‑Local Laws of 1929; Chapter 42 of the Public Laws of 1933; Chapter 51 of the Public Laws of 1933; Chapter 241 of the Public‑Local Laws of 1933; Chapter 575 of the Public‑Local Laws of 1933; Chapter 365 of the Public‑Local Laws of 1935; Chapter 368 of the Public‑Local Laws of 1935; Chapter 509 of the Public‑Local Laws of 1935; Chapter 513 of the Public‑Local Laws of 1935; Chapter 352 of the Public Laws of 1937; Chapter 266 of the Public‑Local Laws of 1937; Chapter 632 of the Public‑Local Laws of 1937; Chapter 265 of the Public Laws of 1939; Chapter 138 of the Public‑Local Laws of 1939; Chapter 179 of the Public‑Local Laws of 1939; Chapter 335 of the Public‑Local Laws of 1941; Chapter 221 of the Special Laws of 1947; Chapter 485 of the Special Laws of 1947; Chapter 1017 of the Special Laws of 1947; Chapter 1031 of the Special Laws of 1949.

Provided that any public, public‑local, special or private law herein repealed may be covered by a regulation of the Board of Conservation and Development to effectuate the same privileges or protection therein provided upon the petition of either the representative or senator from that county or district filed within six months from the date of ratification. (1951, c. 1045, s. 2.)



§ 113-378. Persons drilling for oil or gas to register and furnish bond.

SUBCHAPTER V. OIL AND GAS CONSERVATION.

Article 27.

Oil and Gas Conservation.

Part 1. General Provisions.

§ 113‑378.  Persons drilling for oil or gas to register and furnish bond.

Any person, firm or corporation before making any drilling exploration in this State for oil or natural gas shall register with the Department of Environment and Natural Resources or such other State agency as may hereafter be established to control the conservation of oil or gas in this State.  To provide for such registration, the drilling operator must furnish the name and address of such person, firm or corporation, and the location of the proposed drilling operations, and file with the aforesaid Department a bond in the amount of five thousand dollars ($5,000) running to the State of North Carolina, conditioned that any well opened by the drilling operator upon abandonment shall be plugged in accordance with the rules of said Department. (1945, c. 765, s. 2; 1971, c. 813, s. 1; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1987, c. 827, s. 110; 1989, c. 727, s. 118; 1997‑443, s. 11A.119(a).)



§ 113-379. Filing log of drilling and development of each well.

§ 113‑379.  Filing log of drilling and development of each well.

Upon the completion or shutting down of any abandoned well, the drilling operator shall file with the Department or other State agency, or with any division thereof hereinafter created for the regulation of drilling for oil or natural gas, a complete log of the drilling and development of each well. (1945, c. 765, s. 3; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 119.)



§ 113-380. Violation a misdemeanor.

§ 113‑380.  Violation a misdemeanor.

Any person, firm or officer of a corporation violating any of the provisions of G.S. 113‑378 or 113‑379, shall upon conviction thereof be guilty of a Class 1 misdemeanor. (1945, c. 765, s. 4; 1971, c. 813, s. 2; 1993, c. 539, s. 870; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 113-381. Title.

Part 2.  The Oil and Gas Conservation Act.

§ 113‑381.  Title.

This law shall be designated and known as the Oil and Gas Conservation Act. (1945, c. 702, s. 1.)



§ 113-382. Declaration of policy.

§ 113‑382.  Declaration of policy.

In recognition of imminent evils that can occur in the production and use and waste of natural oil and/or gas in the absence of equal or correlative rights of owners of crude oil or natural gas in a common source of supply to produce and use the same, and in the absence of adequate measures for the protection of the environment, this law is enacted for the protection of public interests against such evils by prohibiting waste and compelling ratable production and  authorizing regulations for the protection of the environment. (1945,  c. 702, s. 2; 1971, c. 813, ss. 3, 4.)



§§ 113-383 through 113-386. Repealed by Session Laws 1973, c. 1262, s. 86.

§§ 113‑383 through 113‑386.  Repealed by Session Laws 1973, c. 1262, s. 86.



§ 113-387. Production of crude oil and gas regulated; tax assessments.

§ 113‑387.  Production of crude oil and gas regulated; tax assessments.

All common sources of supply of crude oil discovered after January 1, 1945, if so found necessary by the Department, shall have the production of oil therefrom controlled or regulated in accordance  with the provisions of this law, and the Department is hereby authorized to assess from time to time against each barrel of oil produced and saved a tax not to exceed five mills on each barrel. All moneys so collected shall be used solely to pay the expenses and other costs in connection with the administration of this law.

All common sources of supply of natural gas discovered after January 1, 1945, if so found necessary by the Department, shall have the production of gas therefrom controlled or regulated in accordance  with the provisions of this law, and the Department is hereby authorized to assess from time to time against each 1000 cubic feet of gas produced and saved from a gas well a tax not to exceed one‑half mill on each 1000 cubic feet of gas. All moneys so collected shall be used solely to pay the expenses and other costs in connection with the administration of this law. (1945, c. 702, s. 7; 1973, c. 1262, s. 86.)



§ 113-388. Collection of assessments.

§ 113‑388.  Collection of assessments.

Any person purchasing oil or gas in this State at the well, under any contract or agreement requiring payment for such production to the respective owners thereof, in respect of which production any sums assessed under the provisions of G.S. 113‑387 are payable to the Department, is hereby authorized, empowered and required to deduct from any sums so payable to any such person the amount due the Department by virtue of any such assessment and remit that sum to the Department.

Further, any person taking oil or gas from any well in this State for use or resale, in respect of which production any sums assessed under the provisions of G.S. 113‑387 are payable to the Department, shall remit any sums so due to the Department in accordance with those rules of the Department which may be adopted in regard thereto. (1945, c. 702, s. 8; 1973, c. 1262, s. 86; 1987, c. 827, s. 110.)



§ 113-389. Definitions.

§ 113‑389.  Definitions.

Unless the context otherwise requires, the words defined in this section shall have the following meaning when found in this law:

(1)        "Department" shall mean the "Department of Environment and Natural Resources," as created by this law.

(2)        "Field" shall mean the general area which is underlaid or appears to be underlaid by at least one pool; and "field" shall include the underground reservoir or reservoirs containing crude petroleum oil or natural gas, or both. The words "field" and "pool" mean the same thing when only one underground reservoir is involved; "field," unlike "pool," may relate to two or more pools.

(3)        "Gas" shall mean all natural gas, including casing‑head gas, and all other hydrocarbons not defined as oil in subdivision (7).

(4)        "Illegal gas" shall mean gas which has been produced within the State of North Carolina from any well during any time that well has produced in excess of the amount allowed by any rule, regulation or order of the Department, as distinguished from gas produced within the State of North Carolina from a well not producing in excess of the amount so allowed, which is "legal gas."

(5)        "Illegal oil" shall mean oil which has been produced within the State of North Carolina from any well during any time that that well has produced in excess of the amount allowed by rule, regulation or order of the Department, as distinguished from oil produced within the State of North Carolina from a well not producing in excess of the amount so allowed, which is "legal oil."

(6)        "Illegal product" shall mean any product of oil or gas, any part of which was processed or derived, in whole or in part, from illegal oil or illegal gas or from any product thereof, as distinguished from "legal product," which is a product processed or derived to no extent from illegal oil or illegal gas.

(7)        "Oil" shall mean crude petroleum oil, and other hydrocarbons, regardless of gravity, which are produced at the well in liquid form by ordinary production methods, and which are not the result of condensation of gas after it leaves the reservoir.

(8)        "Owner" shall mean the person who has the right to drill into and to produce from any pool, and to appropriate the production either for himself or for himself and others.

(9)        "Person" shall mean any natural person, corporation, association, partnership, receiver, trustee, guardian, executor, administrator, fiduciary or representative of any kind.

(10)      "Pool" shall mean an underground reservoir containing a common accumulation of crude petroleum oil or natural gas or both. Each zone of a general structure which is completely separated from the other zone in the structure is covered by the term "pool" as used herein.

(11)      "Producer" shall mean the owner of a well or wells capable of producing oil or gas, or both.

(12)      "Product" means any commodity made from oil or gas and shall include refined crude oil, crude tops, topped crude, processed crude petroleum, residue from crude petroleum, cracking stock, uncracked fuel oil, fuel oil, treated crude oil, residuum, gas oil, casing‑head gasoline, natural gas gasoline, naphtha, distillate, gasoline, kerosene, benzine, wash oil, waste oil, blended gasoline, lubricating oil, blends or mixtures of oil with one or more liquid products or by‑products derived from oil or gas, and blends or mixtures of two or more liquid products or by‑products derived from oil or gas, whether hereinabove enumerated or not.

(13)      "Tender" shall mean a permit or certificate of clearance for the transportation of oil, gas or products, approved and issued or registered under the authority of the Department.

(14)      "Waste" in addition to its ordinary meaning, shall mean "physical waste" as that term is generally understood in the oil and gas industry. It shall include:

a.         The inefficient, excessive or improper use or dissipation of reservoir energy; and the locating, spacing, drilling, equipping, operating or producing of any oil or gas well or wells in a manner which results, or tends to result, in reducing inefficiently the quantity of oil or gas ultimately to be recovered from any pool in this State.

b.         The inefficient storing of oil, and the locating, spacing, drilling, equipping, operating or producing of any oil or gas well or wells in a manner causing, or tending to cause, unnecessary or excessive surface loss or destruction of oil or gas.

c.         Abuse of the correlative rights and opportunities of each owner of oil and gas in a common reservoir due to nonuniform, disproportionate, and unratable withdrawals causing undue drainage between tracts of land.

d.         Producing oil or gas in such manner as to cause unnecessary water channelling or coning.

e.         The operation of any oil well or wells with an inefficient gas‑oil ratio.

f.          The drowning with water of any stratum or part thereof capable of producing oil or gas.

g.         Underground waste however caused and whether or not defined.

h.         The creation of unnecessary fire hazards.

i.          The escape into the open air, from a well producing both oil and gas, of gas in excess of the amount which is necessary in the efficient drilling or operation of the well.

j.          Permitting gas produced from a gas well to escape into the air. (1945, c. 702, s. 9; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 218(59); 1997‑443, s. 11A.119(a).)



§ 113-390. Waste prohibited.

§ 113‑390.  Waste prohibited.

Waste of oil or gas as defined in this law is hereby prohibited. (1945, c. 702, s. 10.)



§ 113-391. Jurisdiction and authority; rules and orders.

§ 113‑391.  Jurisdiction and authority; rules and orders.

(a)        The Department shall have jurisdiction and authority of and over all persons and property necessary to administer and enforce effectively the provisions of this law and all other laws relating to the conservation of oil and gas.

(b)        The Department shall have the authority and it shall be its duty to make such inquiries as it may think proper to determine whether or not waste over which it has jurisdiction exists or is imminent.  In the exercise of such power the Department shall have the authority to collect data; to make investigations and inspections; to examine properties, leases, papers, books and records; to examine, check, test and gauge oil and gas wells, tanks, refineries, and means of transportation; to hold hearings; and to provide for the keeping of records and the making of reports; and to take such action as may be reasonably necessary to enforce this law.

(c)        The Department may make rules and orders as may be necessary from time to time in the proper administration and enforcement of this law, including rules or orders for the following purposes:

(1)        To require the drilling, operation, casing and plugging of wells to be done in such manner as to prevent the escape of oil or gas out of one stratum to another; to prevent the intrusion of water into an oil or gas stratum from a separate stratum; to prevent the pollution of freshwater supplies by oil, gas or salt water, or to protect the quality of the water, air, soil or any other environmental resource against injury or damage or impairment; and to require reasonable bond condition for the performance of the duty to plug each dry or abandoned well.

(2)        To require directional surveys upon application of any owner who has reason to believe that a well or wells of others has or have been drilled into the lands owned by him or held by him under lease.  In the event such surveys are required, the costs thereof shall be borne by the owners making the request.

(3)        To require the making of reports showing the location of oil and gas wells, and the filing of logs and drilling records.

(4)        To prevent the drowning by water of any stratum or part thereof capable of producing oil or gas in paying quantities, and to prevent the premature and irregular encroachment of water which reduces, or tends to reduce, the total ultimate recovery of oil or gas from any pool.

(5)        To require the operation of wells with efficient gas‑oil ratios, and to fix such ratios.

(6)        To prevent "blow‑outs," "caving" and "seepage" in the sense that conditions indicated by such terms are generally understood in the oil and gas business.

(7)        To prevent fires.

(8)        To identify the ownership of all oil or gas wells, producing leases, refineries, tanks, plants, structures and all storage and transportation equipment and facilities.

(9)        To regulate the "shooting," perforating, and chemical treatment of wells.

(10)      To regulate secondary recovery methods, including the introduction of gas, air, water or other substances into producing formations.

(11)      To limit and prorate the production of oil or gas, or both, from any pool or field for the prevention of waste as herein defined.

(12)      To require, either generally or in or from particular areas, certificates of clearance or tenders in connection with the transportation of oil or gas.

(13)      To regulate the spacing of wells and to establish drilling units.

(14)      To prevent, so far as is practicable, reasonably avoidable drainage from each developed unit which is not equalized by counter‑drainage.

(15)      To prevent where necessary the use of gas for the manufacture of carbon black.

(16)      To regulate and, if necessary in its judgment for the protection of unique environmental values, to prohibit the location of wells in the interest of protecting the quality of the water, air, soil or any other environmental resource against injury, or damage or impairment. (1945, c. 702, s. 11; 1971, c. 813, ss. 5, 6; 1973, c. 1262, s. 86; 1987, c. 827, s. 111; 1989, c. 727, s. 120.)



§ 113-392. Protecting pool owners; drilling units in pools; location of wells; shares in pools.

§ 113‑392.  Protecting pool owners; drilling units in pools; location of wells; shares in pools.

(a)        Whether or not the total production from a pool be limited or prorated, no rule or order of the Department shall be such in terms or effect

(1)        That it shall be necessary at any time for the producer from, or the owner of, a tract of land in the pool, in order that he may obtain such tract's just and equitable share of the production of such pool, as such share is set forth in this section, to drill and operate any well or wells on such tract in addition to such well or wells as can produce without waste such share, or

(2)        As to occasion net drainage from a tract unless there be drilled and operated upon such tract a well or wells in addition to such well or wells thereon as can produce without waste such tract's just and equitable share, as set forth in  this section, of the production of such pool.

(b)        For the prevention of waste and to avoid the augmenting and accumulation of risks arising from the drilling of an excessive number of wells, the Department shall, after a hearing, establish a drilling unit or units for each pool. The Department may establish drainage units of uniform size for the entire pool or may, if the facts so justify, divide into zones any pool, establish a drainage unit for each zone, which unit may differ in size from that established in any  other zone; and the Department may from time to time, if the facts so justify, change the size of the unit established for the entire pool or for any zone or zones, or part thereof, establishing new zones and  units if the facts justify their establishment.

(c)        Each well permitted to be drilled upon any drilling unit shall  be drilled approximately in the center thereof, with such exception as may reasonably be necessary where it is shown, after notice and upon hearing, and the Department finds that the unit is partly outside the pool or, for some other reason, a well approximately in the center of the unit would be nonproductive or where topographical conditions are such as to make the drilling approximately in the center of the unit unduly burdensome. Whenever an exception is granted, the Department shall take such action as will offset any advantage which the person securing the exception may have over producers by reason of the drilling of the well as an exception, and so that drainage from developed units to the tract with respect to which the exception is granted will be prevented or minimized and the producer of the well drilled as an exception will be allowed to produce no more than his just and equitable share of the oil and gas in the pool, as such share is set forth in this section.

(d)        Subject to the reasonable requirements for prevention of waste, a producer's just and equitable share of the oil and gas in the pool (also sometimes referred to as a tract's just and equitable share) is that part of the authorized production for the pool (whether it be the total which could be produced without any restriction on the amount of production, or whether it be an amount less than that which the pool could produce if no restriction on the amount were imposed) which is substantially in the proportion that the quantity of recoverable oil and gas in the developed area of his tract in the pool bears to the recoverable oil and gas in the total developed area of the pool, insofar as these amounts can be ascertained practically; and to that end, the rules, permits and orders of the Department shall be such as will prevent or minimize reasonably avoidable net drainage from each developed unit (that is, drainage which is not equalized by counter‑drainage), and will give to each producer the opportunity to use his just and equitable share of the reservoir energy. (1945, c. 702, s. 12; 1973, c. 1262, s. 86; 1987, c. 827, s. 112.)



§ 113-393. Development of lands as drilling unit by agreement or order of Department.

§ 113‑393.  Development of lands as drilling unit by agreement or order of Department.

(a)        Integration of Interests and Shares in Drilling Unit.  When two or more separately owned tracts of land are embraced within an established drilling unit, the owners thereof may agree validly to integrate their interests and to develop their lands as a drilling unit. Where, however, such owners have not agreed to integrate their interests, the Department shall, for the prevention of waste or to avoid drilling of unnecessary wells, require such owners to do so and to develop their lands as a drilling unit. All orders requiring such integration shall be made after notice and hearing, and shall be upon terms and conditions that are just and reasonable, and will afford to the owner of each tract the opportunity to recover or receive his just and equitable share of the oil and gas in the pool without unnecessary expense, and will prevent or minimize reasonably avoidable drainage from each developed unit which is not equalized by counter‑drainage. The portion of the production allocated to the owner of each tract included in a drilling unit formed by an integration order shall, when produced, be considered as if it had been produced from such tract by a well drilled thereon.

In the event such integration is required, and provided also that after due notice to all the owners of tracts within such drilling unit of the creation of such drilling unit, and provided further that the Department has received no protest thereto, or request for hearing thereon, whether or not 10 days have elapsed after notice has been given of the creation of the drilling unit, the operator designated by the Department to develop and operate the integrated unit shall have the right to charge to each other interested owner the actual expenditures required for such purpose not in excess of what are reasonable, including a reasonable charge for supervision, and the operator shall have the right to receive the first production from the well drilled by him thereon, which otherwise would be delivered or paid to the other parties jointly interested in the drilling of the well, so that the amount due by each of them for his shares of the expense of drilling, equipping, and operating the well may be paid to the operator of the well out of production; with the value of the production calculated at the market price in the field at the time such production is received by the operator or placed to his credit. After being reimbursed for the actual expenditures for drilling and equipping and operating expenses incurred during the drilling operations and until the operator is reimbursed, the operator shall thereafter pay to the owner of each tract within the pool his ratable share of the production calculated at the market price in the field at the time of such production less the reasonable expense of operating the well. In the event of any dispute relative to such costs, the Department shall determine the proper costs.

(b)        When Each Owner May Drill.  Should the owners of separate tracts embraced within a drilling unit fail to agree upon the integration of the tracts and the drilling of a well on the unit, and should it be established that the Department is without authority to require integration as provided for in subsection (a) of this section, then, subject to all other applicable provisions of this law, the owner of each tract embraced within the drilling unit may drill on his tract, but the allowable production from each tract shall be such proportion of the allowable for the full drilling unit as the area of such separately owned tract bears to the full drilling unit.

(c)        Cooperative Development Not in Restraint of Trade.  Agreements made in the interests of conservation of oil or gas, or both, or for the prevention of waste, between and among owners or operators, or both, owning separate holdings in the same oil or gas pool, or in any area that appears from geological or other data to be underlaid by a common accumulation of oil or gas, or both, or between and among such owners or operators, or both, and royalty owners therein, of a pool or area, or any part thereof, as a unit for establishing and carrying out a plan for the cooperative development and operation thereof, when such agreements are approved by the Department, are hereby authorized and shall not be held or construed to violate any of the statutes of this State relating to trusts, monopolies, or contracts and combinations in restraining of trade.

(d)        Variation from Vertical.  Whenever the Department fixes the location of any well or wells on the surface, the point at which the maximum penetration of such wells into the producing formation is reached shall not unreasonably vary from the vertical drawn from the center of the hole at the surface, provided, that the Department shall prescribe rules and orders governing the reasonableness of such variation. (1945, c. 702, s. 13; 1973, c. 1262, s. 86; 1987, c. 827, s. 112.)



§ 113-394. Limitations on production; allocating and prorating "allowables."

§ 113‑394.  Limitations on production; allocating and prorating "allowables."

(a)        Whenever the total amount of oil, including condensate, which all the pools in the State can produce, exceeds the amount reasonably required to meet the reasonable market demand for oil, including condensate, produced in this State, then the Department shall limit the total amount of oil, including condensate, which may be produced in the State by fixing an amount which shall be designated "allowable" for this State, which will not exceed the reasonable market demand for oil, including condensate, produced in this State. The Department shall then allocate or distribute the "allowable" for the State among the pools on a reasonable basis and in such manner as to avoid undue discrimination, and so that waste will be prevented. In allocating the "allowable" for the State, and in fixing "allowables" for pools producing oil or hydrocarbons forming condensate, or both oil and such hydrocarbons, the Department shall take into account the producing conditions and other relevant facts with respect to such pools, including the separate needs for oil, gas and condensate, and shall formulate rules setting forth standards or a program for the distribution of the "allowable" for the State, and shall distribute the "allowable" for the State in accordance with such standards or program, and where conditions in one pool or area are substantially similar to those in another pool or area, then the same standards or programs shall be applied to such pools and areas so that as far as practicable a uniform program will be followed; provided, however, the Department shall permit the production of a sufficient amount of natural gas from any pool to supply adequately the reasonable market demand for such gas for light and fuel purposes if such production can be obtained without waste, and the condensate "allowable" for such pool shall not be less than the total amount of condensate produced or obtained in connection with the production of the gas "allowable" for light and fuel purposes, and provided further that, if the amount allocated to pool as its share of the "allowable" for the State is in excess of the amount which the pool should produce to prevent waste, then the Department shall fix the "allowable" for the pool so that waste will be prevented.

(b)        The Department shall not be required to determine the reasonable market demand applicable to any single pool except in relation to all pools producing oil of similar kind and quality and in relation to the demand applicable to the State, and in relation to the effect of limiting the production of pools in the State. In allocating "allowables" to pools, the Department shall not be bound by nominations or desires of purchasers to purchase oil from particular fields or areas, and the Department shall allocate the "allowable" for the State in such manner as will prevent undue discrimination against  any pool or area in favor of another or others which would result from selective buying or nominating by purchasers of oil, as such term "selective buying or nominating" is understood in the oil business.

(c)        Whenever the Department limits the total amount of oil or gas which may be produced in any pool in this State to an amount less than that which the pool could produce if no restrictions were imposed (which limitation may be imposed either incidental to, or without, a limitation of the total amount of oil or gas which may be produced in the State), the Department shall prorate or distribute the "allowable" production among the producers in the pool on a reasonable basis, and so that each producer will have the opportunity to produce or receive his just and equitable share, as such share is set forth in subsection G.S. 113‑392(d), subject to the reasonable necessities for the prevention of waste.

(d)        Whenever the total amount of gas which can be produced from any pool in this State exceeds the amount of gas reasonably required to meet the reasonable market demand therefrom, the Department shall limit the total amount of gas which may be produced from such pool. The Department shall then allocate or distribute the allowable production among the developed areas in the pool on a reasonable basis, so that each producer will have the opportunity to produce his  just and equitable share, as such share is set forth in subsection G.S. 113‑392(d), whether the restriction for the pool as a whole is accomplished by order or by the automatic operation of the prohibitory provisions of this law. As far as applicable, the provisions of subsection (a) of this section shall be followed in allocating any "allowable" of gas for the State.

(e)        After the effective date of any rule or order of the Department fixing the "allowable" production of oil or gas, or both, or condensate, no person shall produce from any well, lease, or  property more than the "allowable" production which is fixed, nor shall such amount be produced in a different manner than that which may be authorized. (1945, c. 702, s. 14; 1973, c. 1262, s. 86; 1975, c. 19, ss. 37, 38; 1987, c. 827, s. 112.)



§ 113-395. Notice and payment of fee to Department before drilling or abandoning well; plugging abandoned well.

§ 113‑395.  Notice and payment of fee to Department before drilling or abandoning well; plugging abandoned well.

Before any well, in search of oil or gas, shall be drilled, the person desiring to drill the same shall notify the Department upon such form as it may prescribe and shall pay a fee of fifty dollars ($50.00) for each well. The drilling of any well is hereby prohibited until such notice is given and such fee has been paid and permit granted.

Each abandoned well and each dry hole promptly shall be plugged in the manner and within the time required by rules to be prescribed by the Department, and the owner of such well shall give notice, upon such form as the Department may prescribe, of the abandonment of each dry hole and of the owner's intention to abandon, and shall pay a fee of fifteen dollars ($15.00). No well shall be abandoned until such notice has been given and such fee has been paid. (1945, c. 702, s. 15; 1973, c. 1262, s. 86; 1987, c. 827, s. 113.)



§ 113-396. Wells to be kept under control.

§ 113‑396.  Wells to be kept under control.

In order to protect further the natural gas fields and oil fields in this State, it is hereby declared to be unlawful for any person to permit negligently any gas or oil well to go wild or to get out of control. The owner of any such well shall, after 24 hours' written notice by the Department given to him or to the person in possession of such well, make reasonable effort to control such well.

In the event of the failure of the owner of such well within 24 hours after service of the notice above provided for, to control the same, if such can be done within the period, or to begin in good faith upon service of such notice, operations to control such well, or upon failure to prosecute diligently such operations, then the Department shall have the right to take charge of the work of controlling such well, and it shall have the right to proceed, through its own agents or by contract with a responsible contractor, to control the well or otherwise to prevent the escape or loss of gas or oil from such well all at the reasonable expense of the owner of the well. In order to secure to the Department the payment of the reasonable cost and expense of controlling or plugging such well, the Department shall retain the possession of the same and shall be entitled to receive and retain the rents, revenues and income therefrom until the costs and expenses incurred by the Department shall be repaid. When all such costs and expenses have been repaid, the Department shall restore possession of such well to the owner; provided, that in the event the  income received by the Department shall not be sufficient to reimburse the Department as provided for in this section, the Department shall have a lien or privilege upon all of the property of the owner of such well, except such as is exempt by law, and the Department shall proceed to enforce such lien or privilege by suit brought in any court of competent jurisdiction, the same as any other civil action, and the judgment so obtained shall be executed in the same manner now provided by law for execution of judgments. Any excess over the amount due the Department which the property seized and sold may bring, after payment of court costs, shall be paid over to the owner of such well. (1945, c. 702, s. 16; 1973, c. 1262, s. 86.)



§ 113-397. Hearing in emergency.

§ 113‑397.  Hearing in emergency.

If an emergency situation, as defined by the Department, arises under this Article, the Department may conduct a hearing to determine the appropriate course of action after giving any notice it considers practicable.  Chapter 150B of the General Statutes does not apply to a hearing under this section.  The rules of evidence apply in a hearing under this section. (1945, c. 702, s. 17; 1973, c. 1262, s. 86; 1987, c. 827, s. 114.)



§ 113-398. Procedure and powers in hearings by Department.

§ 113‑398.  Procedure and powers in hearings by Department.

In the exercise and enforcement of its jurisdiction, the said Department is authorized to summon witnesses, administer oaths, make ancillary orders and require the production of records and books for the purpose of examination at any hearing or investigation conducted by it. In connection with the exercise and enforcement of its jurisdiction, the Department shall also have the right and authority to certify as for contempt, to the court of any county having jurisdiction, violations by any person of any of the provisions of this Article or of the rules or orders of the Department, and if it be found by said court that such person has knowingly and willfully violated same, then such person shall be punished as for contempt in the same manner and to the same extent and with like effect as if said contempt had been of an order, judgment or decree of the court to which said certification is made. (1945, c. 702, s. 18; 1973, c. 1262, s. 86; 1987, c. 827, s. 115.)



§ 113-399. Suits by Department.

§ 113‑399.  Suits by Department.

The Department may bring an action in any court of competent jurisdiction in the State to enforce, by injunction or another remedy, an order issued or rule adopted by the Department under this Article.  The court may enter any judgment or order necessary to enforce an order issued or rule adopted by the Department under this Article. (1945, c. 702, s. 19; 1973, c. 1262, s. 86; 1987, c. 827, s. 116.)



§ 113-400. Assessing costs of hearings.

§ 113‑400.  Assessing costs of hearings.

The said Department is hereby authorized and directed to tax and assess against the parties involved in any hearing the costs incurred therein. (1945, c. 702, s. 20; 1973, c. 1262, s. 86.)



§ 113-401. Party to hearings; review.

§ 113‑401.  Party to hearings; review.

The term "party" as used in this Article shall include any person, firm, corporation or association. In proceedings for review of an order or decision of said Department, the Department shall have all rights and privileges granted by this Article to any other party to such proceedings. (1945, c. 702, s. 21; 1973, c. 1262, s. 86.)



§ 113-402. Administrative review.

§ 113‑402.  Administrative review.

A party who is dissatisfied with a decision or order of the Department under this Article may obtain administrative review of the decision by filing a petition for a contested case hearing under G.S. 150B‑23 within 10 days after the decision or order is made. (1945, c. 702, s. 22; 1973, c. 1262, s. 86; 1987, c. 827, s. 117.)



§ 113-403. Judicial review.

§ 113‑403.  Judicial review.

Article 4 of Chapter 150B of the General Statutes governs judicial review of a decision or order made under this Article. (1945, c. 702, s. 23; 1973, c. 1262, s. 86; 1987, c. 827, s. 118.)



§§ 113-404 through 113-405: Repealed by Session Laws 1987, c. 827, s. 119.

§§ 113‑404 through 113‑405: Repealed by Session Laws 1987, c.  827, s. 119.



§ 113-406. Effect of pendency of judicial review; stay of proceedings.

§ 113‑406.  Effect of pendency of judicial review; stay of proceedings.

The filing or pendency of the application for judicial review provided for in this Article shall not in itself stay or suspend the operation of any order or decision of the Department, but, during the pendency of such proceeding the court, in its discretion, may stay or suspend, in whole or in part, the operation of the order or decision of the Department. No order so staying or suspending an order or decision of the Department shall be made by any court of this State otherwise than on five days' notice and, after a hearing, and if a stay or suspension is allowed the order granting the same shall contain a specific finding, based upon evidence submitted to the court and identified by reference thereto, that great or irreparable damage would otherwise result to the petitioner and specifying the nature of the damage. (1945, c. 702, s. 26; 1973, c. 1262, s. 86; 1987, c. 827, s. 120.)



§ 113-407. Stay bond.

§ 113‑407.  Stay bond.

In case the order or decision of the Department is stayed or suspended, the order or judgment of the court shall not become effective until a bond shall have been executed and filed with and approved by the court, payable to the Department, sufficient in amount and security to secure the prompt payment, by the party petitioning for the stay, of all damages caused by the delay in the enforcement of the order or decision of the Department. (1945, c. 702, s. 27; 1973, c. 1262, s. 86.)



§ 113-408. Enjoining violation of laws and rules; service of process; application for drilling well to include residence address of applicant.

§ 113‑408.  Enjoining violation of laws and rules; service of process; application for drilling well to include residence address of applicant.

Whenever it shall appear that any person is violating, or threatening to violate, any statute of this State with respect to the  conservation of oil or gas, or both, or any provision of this law, or any rule or order made thereunder by any act done in the operation of any well producing oil or gas, or by omitting any act required to be done thereunder, the Department, through the Attorney General, may bring suit against such person in the superior court in the county in which the well in question is located, to restrain such person or persons from continuing such violation or from carrying out the threat of violation. In such suit the Department may obtain injunctions, prohibitory and mandatory, including temporary restraining orders and temporary injunctions, as the facts may warrant, including, when appropriate, an injunction restraining any person from moving or disposing of illegal oil, illegal gas or illegal product, and any or all such commodities may be ordered to be impounded or placed under the control of an agent appointed by the court if, in the judgment of the court, such action is advisable.

If any such defendant cannot be personally served with summons in that county, personal jurisdiction of that defendant in such suit may be obtained by service made on any employee or agent of that defendant working on or about the oil or gas well involved in such suit, and by the Department mailing a copy of the complaint in the action to the defendant at the address of the defendant then recorded with the director of production and conservation.

Each application for the drilling of a well in search of oil or gas in this State shall include the address of the residence of the applicant or each applicant, which address shall be the address of each person involved in accordance with the records of the director of production and conservation, until such address is changed on the records of the Department after written request. (1945, c. 702, s. 28; 1973, c. 1262, s. 86; 1987, c. 827, s. 121.)



§ 113-409. Punishment for making false entries, etc.

§ 113‑409.  Punishment for making false entries, etc.

Any person who, for the purpose of evading this law, or of evading any rule or order made thereunder, shall intentionally make or cause to be made any false entry or statement of fact in any report required to be made by this law or by any rule or order made hereunder; or who, for such purpose, shall make or cause to be made any false entry in any account, record, or memorandum kept by any person in connection with the provisions of this law or of any rule or order made thereunder; or who, for such purpose, shall omit to make, or cause to be omitted, full, true and correct entries in such accounts, records, or memoranda, of all facts and transactions pertaining to the interest or activities in the petroleum industry of such person as may be required by the Department under authority given in this law or by any rule or order made hereunder; or who, for such purpose shall remove out of the jurisdiction of the State, or who shall mutilate, alter, or by any other means falsify, any book, record, or other paper, pertaining to the transactions regulated by this law, or by any rule or order made hereunder, shall be deemed guilty of a Class 2 misdemeanor. (1945, c. 702, s. 29; 1973, c. 1262, s. 86; 1987, c. 827, s. 122; 1993, c. 539, s. 871; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 113-410. Penalties for other violations.

§ 113‑410.  Penalties for other violations.

Any person who knowingly and willfully violates any provision of this law, or any rule or order of the Department made hereunder, shall, in the event a penalty for such violation is not otherwise provided for herein, be subject to a penalty of not to exceed one thousand dollars ($1,000) a day for each and every day of such violation, and for each and every act of violation, such penalty to be recovered in a suit in the superior court of the county where the defendant resides, or in the county of the residence of any defendant if there be more than one defendant, or in the superior court of the county where the violation took place. The place of suit shall be selected by the Department, and such suit, by direction of the Department, shall be instituted and conducted in the name of the Department by the Attorney General. The payment of any penalty as provided for herein shall not have the effect of changing illegal oil into legal oil, illegal gas into legal gas, or illegal product into legal product, nor shall such payment have the effect of authorizing the sale or purchase or acquisition, or the transportation, refining, processing, or handling in any other way, of such illegal oil, illegal gas or illegal product, but, to the contrary, penalty shall be imposed for each prohibited transaction relating to such illegal oil, illegal gas or illegal product.

Any person knowingly and willfully aiding or abetting any other person in the violation of any statute of this State relating to the conservation of oil or gas, or the violation of any provisions of this law, or any rule or order made thereunder, shall be subject to the same penalties as prescribed herein for the violation by such other person.

The clear proceeds of penalties provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1945, c. 702, s. 30; 1973, c. 1262, s. 86; 1987, c. 827, s. 122; 1998‑215, s. 50.)



§ 113-411. Dealing in or handling of illegal oil, gas or product prohibited.

§ 113‑411.  Dealing in or handling of illegal oil, gas or product prohibited.

(a)        The sale, purchase or acquisition, or the transportation, refining, processing or handling in any other way of illegal oil, illegal gas or illegal product is hereby prohibited. All persons purchasing any petroleum product must first be licensed to do so by the Department.

(b)        Unless and until the Department provides for certificates of clearance or tenders, or some other method, so that any person may have an opportunity to determine whether any contemplated transaction of sale, purchase or acquisition, or transportation, refining, processing or handling in any other way, involves illegal oil, illegal gas or illegal product, no penalty shall be imposed for the sale, purchase or acquisition, or the transportation, refining, processing or handling in any other way of illegal oil, illegal gas or illegal product, except under circumstances hereinafter stated. Penalties shall be imposed for the commission of each transaction prohibited in this section when the person committing the same knows that illegal oil, illegal gas or illegal product is involved in such transaction, or when such person could have known or determined such fact by the exercise of reasonable diligence or from facts within his knowledge. However, regardless of lack of actual notice or knowledge, penalties as provided in this law shall apply to any sale, purchase or acquisition, and to the transportation, refining, processing or handling in any other way, of illegal oil, illegal gas or illegal product, where administrative provision is made for identifying the character of the commodity as to its legality. It shall likewise be a violation for which penalties shall be imposed for any person to sell, purchase or acquire, or to transport, refine, process or handle in any other way any oil, gas or any product without complying with any rule or order of the Department relating thereto. (1945, c. 702, s. 31; 1973, c. 1262, s. 86; 1987, c. 827, s. 122.)



§ 113-412. Seizure and sale of contraband oil, gas and product.

§ 113‑412.  Seizure and sale of contraband oil, gas and product.

Apart from, and in addition to, any other remedy or procedure which may be available to the Department, or any penalty which may be sought against or imposed upon any person with respect to violations relating to illegal oil, illegal gas, or illegal product, all illegal oil, illegal gas and illegal product shall, except under such circumstances as are stated herein, be contraband and shall be seized and sold. Such sale shall not take place unless the court shall find, in the proceeding provided for in this paragraph, that the commodity involved is contraband. Whenever the Department believes that illegal oil, illegal gas or illegal product is subject to seizure and sale, as provided herein, it shall, through the Attorney General, have issued a warrant of attachment and bring a civil action in rem for that purpose in the superior court of the county where the commodity is found, or the action may be maintained in connection with any suit or cross bill for injunction or for penalty relating to any prohibited transaction involving such illegal oil, illegal gas or illegal product. Any interested person who may show himself to be adversely affected by any such seizure and sale shall have the right to intervene in such suit to protect his rights.

The action referred to above shall be strictly in rem and shall proceed in the name of the State as plaintiff against the illegal oil, illegal gas or illegal product mentioned in the complaint, as defendant, and no bond or bonds shall be required of the plaintiff in connection therewith. Upon the filing of the complaint, the clerk of the court shall issue a summons directed to the sheriff of the county, or to such other officer or person as the court may authorize to serve process, requiring him to summon any and all persons (without undertaking to name them) who may be interested in the illegal oil, illegal gas, or illegal product mentioned in the complaint to appear and answer within 30 days after the issuance and service of such summons. The summons shall contain the style and number of the suit and a very brief statement of the nature of the cause of action. It shall be served by posting one copy thereof at the courthouse door of the county where the commodity involved in the suit is alleged to be located and by posting another copy thereof near the place where the commodity is alleged to be located. Copy of such summons shall be posted at least five days before the return day stated therein, and the posting of such copy shall constitute constructive possession of such commodity by the State. A copy of the summons shall also be published once each week for four weeks in some newspaper published in the county where the suit is pending and having a bona fide circulation therein. No judgment shall be pronounced by any court condemning such commodity as contraband until after the lapse of five days from the last publication of said summons. Proof of service of said summons, and the manner thereof, shall be as provided by general law.

Where it appears by a verified pleading on the part of the plaintiff, or by affidavit, or affidavits, or by oral testimony, that grounds for the seizure and sale exist, the clerk, in addition to the summons or warning order, shall issue a warrant of attachment, which shall be signed by the clerk and bear the seal of the court. Such warrant of attachment shall specifically describe the illegal oil, illegal gas or illegal product, so that the same may be identified with reasonable certainty. It shall direct the sheriff to whom it is addressed to take into his custody, actual or constructive, the illegal oil, illegal gas or illegal product, described therein, and to hold the same subject to the orders of the court. Said warrant of attachment shall be executed as a writ of attachment is executed. No bond shall be required before the issuance of such warrant of attachment, and the sheriff shall be responsible upon his official bond for the proper execution thereof.

In a proper case, the court may direct the sheriff to deliver the custody of any illegal oil, illegal gas or illegal product seized by him under a warrant of attachment, to a commissioner to be appointed by the court, which commissioner shall act as the agent of the court and shall give bond with such approved surety as the court may direct, conditioned that he will faithfully conserve such illegal oil, illegal gas or illegal product, as may come into his custody and possession in accordance with the orders of the court; provided, that the court may in its discretion appoint any member of the Department or any agent of the Department as such commissioner of the court.

Sales of illegal oil, illegal gas or illegal product seized under the authority of this law, and notices of such sales, shall be in accordance with the laws of this State relating to the sale and disposition of attached property; provided, however, that where the property is in custody of a commissioner of the court, the sale shall be held by said commissioner and not by the sheriff. For his services hereunder, such commissioner shall receive a reasonable fee to be paid out of the proceeds of the sale or sales to be fixed by the court ordering such sale.

The court may order that the commodity be sold in specified lots or portions, and at specified intervals, instead of being sold at one time. Title to the amount sold shall pass as of the date of the law which is found by the court to make the commodity contraband. The judgment shall provide for the clear proceeds of the sales to be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. The amount sold shall be treated as legal oil, legal gas or legal product, as the case may be, in the hands of the purchaser, but the purchaser and the commodity shall be subject to all applicable laws, rules, and orders with respect to further sale or purchase or acquisition, and with respect to the transportation, refining, processing, or handling in any other way, of the commodity purchased.

Nothing in this section shall deny or abridge any cause of action a royalty owner, or a lienholder, or any other claimant, may have, because of the forfeiture of the illegal oil, illegal gas, or illegal product, against the person whose act resulted in such forfeiture. No illegal oil, illegal gas or illegal product shall be sold for less than the average market value at the time of sale of similar products of like grade and character. (1945, c. 702, s. 32; 1973, c. 1262, s. 86; 1987, c. 827, s. 123; 1998‑215, s. 51.)



§ 113-413: Repealed by Session Laws 1987, c. 827, s. 124.

§ 113‑413: Repealed by Session Laws 1987, c.  827, s. 124.



§ 113-414. Filing list of renewed leases in office of register of deeds.

§ 113‑414.  Filing list of renewed leases in office of register of deeds.

On December 31 of each year, or within 10 days thereafter, every person, firm or corporation holding petroleum leases shall file in the office of the register of deeds of the county within which the land covered by such leases is located, a list showing the leases which have been renewed for the ensuing year. (1945, c. 702, s. 34.)



§ 113-415. Conflicting laws.

§ 113‑415.  Conflicting laws.

No provision of this Article shall be construed to repeal, amend, abridge or otherwise affect the authority and responsibility vested in the Environmental Management Commission by Article 7 of Chapter 87, pertaining to the location, construction, repair, operation and abandonment of wells, or the authority or responsibility vested in the Department and the Commission for Public Health by Article 10 of Chapter 130A of the General Statutes pertaining to public water‑supply requirements. (1971, c. 813, s. 7; 1973, c. 476, s. 128; c. 1262, s. 23; 1989, c. 727, s. 121; 2007‑182, s. 2.)



§§ 113-416 through 113-419. Repealed by Session Laws 1959, c. 779, s. 3.

SUBCHAPTER VI. WELL DRILLING.

Article 28.

Drillers Using Power Machinery.

§§ 113‑416 through 113‑419.  Repealed by Session Laws 1959, c. 779, s. 3.






Chapter 113A - Pollution Control and Environment.

§ 113A-1. Title.

Chapter 113A.

Pollution Control and Environment.

Article 1.

Environmental Policy Act.

§ 113A‑1.  Title.

This Article shall be known as the North Carolina Environmental Policy Act of 1971. (1971, c. 1203, s. 1; 1991, c. 431, s. 1.)



§ 113A-2. Purposes.

§ 113A‑2.  Purposes.

The purposes of this Article are: to declare a State policy which will encourage the wise, productive, and beneficial use of the natural resources of the State without damage to the environment, maintain a healthy and pleasant environment, and preserve the natural beauty of the State; to encourage an educational program which will create a public awareness of our environment and its related programs; to require agencies of the State to consider and report upon environmental aspects and consequences of their actions involving the expenditure of public moneys or use of public land; and to provide means to implement these purposes. (1971, c. 1203, s. 2; 1991 (Reg. Sess., 1992), c. 945, s. 1.)



§ 113A-3. Declaration of State environmental policy.

§ 113A‑3.  Declaration of State environmental policy.

The General Assembly of North Carolina, recognizing the profound influence of man's activity on the natural environment, and desiring, in its role as trustee for future generations, to assure that an environment of high quality will be maintained for the health and well‑being of all, declares that it shall be the continuing policy of the State of North Carolina to conserve and protect its natural resources and to create and maintain conditions under which man and nature can exist in productive harmony. Further, it shall be the policy of the State to seek, for all of its citizens, safe, healthful, productive and aesthetically pleasing surroundings; to attain the widest range of beneficial uses of the environment without degradation, risk to health or safety; and to preserve the important historic and cultural elements of our common inheritance. (1971, c. 1203, s. 3.)



§ 113A-4. Cooperation of agencies; reports; availability of information.

§ 113A‑4.  Cooperation of agencies; reports; availability of information.

The General Assembly authorizes and directs that, to the fullest extent possible:

(1)        The policies, rules, and public laws of this State shall be interpreted and administered in accordance with the policies set forth in this Article; and

(2)        Every State agency shall include in every recommendation or report on any action involving expenditure of public moneys or use of public land for projects and programs significantly affecting the quality of the environment of this State, a detailed statement by the responsible official setting forth the following:

a.         The environmental impact of the proposed action;

b.         Any significant adverse environmental effects which cannot be avoided should the proposal be implemented;

c.         Mitigation measures proposed to minimize the impact;

d.         Alternatives to the proposed action;

e.         The relationship between the short‑term uses of the environment involved in the proposed action and the maintenance and enhancement of long‑term productivity; and

f.          Any irreversible and irretrievable environmental changes which would be involved in the proposed action should it be implemented.

(2a)      Prior to making any detailed statement, the responsible official shall consult with and obtain the comments of any agency which has either jurisdiction by law or special expertise with respect to any environmental impact involved. Any unit of local government or other interested party that may be adversely affected by the proposed action may submit written comment. The responsible official shall consider written comment from units of local government and interested parties that is received within the established comment period. Copies of such detailed statement and such comments shall be made available to the Governor, to such agency or agencies as he may designate, and to the appropriate multi‑county regional agency as certified by the Secretary of Administration, shall be placed in the public file of the agency and shall accompany the proposal through the existing agency review processes. A copy of such detailed statement shall be made available to the public and to counties, municipalities, institutions and individuals, upon request.

(3)        The Governor, and any State agency charged with duties under this Article, may call upon any of the public institutions of higher education of this State for assistance in developing plans and procedures under this Article and in meeting the requirements of this Article, including without limitation any of the following units of the University of North Carolina: the Water Resources Research Institute, the Institute for Environmental Studies, the Triangle Universities Consortium on Air Pollution, and the School of Government at the University of North Carolina at Chapel Hill. (1971, c. 1203, s. 4; 1987, c. 827, s. 125; 1991, c. 431, s. 2; 1991 (Reg. Sess., 1992), c. 945, s. 2; 2006‑264, s. 29(g).)



§ 113A-5. Review of agency actions involving major adverse changes or conflicts.

§ 113A‑5.  Review of agency actions involving major adverse changes or conflicts.

Whenever, in the judgment of the responsible State official, the information obtained in preparing the statement indicates that a major adverse change in the environment, or conflicts concerning alternative uses of available natural resources, would result from a specific program, project or action, and that an appropriate alternative cannot be developed, such information shall be presented to the Governor for review and final decision by him or by such agency as he may designate, in the exercise of the powers of the Governor. (1971, c. 1203, s. 5.)



§ 113A-6. Conformity of administrative procedures to State environmental policy.

§ 113A‑6.  Conformity of administrative procedures to State environmental policy.

All agencies of the State shall periodically review their statutory authority, administrative rules, and current policies and procedures for the purpose of determining whether there are any deficiencies or inconsistencies therein which prohibit or hinder full compliance with the purposes and provisions of this Article and shall propose to the Governor such measures as may be necessary to bring their authority, rules, policies and procedures into conformity with the intent, purposes and procedures set forth in this Article. (1971, c. 1203, s. 6; 1987, c. 827, s. 126.)



§ 113A-7. Other statutory obligations of agencies.

§ 113A‑7.  Other statutory obligations of agencies.

Nothing in this Article shall in any way affect nor detract from specific statutory obligations of any State agency

(1)        To comply with criteria or standards of environmental quality or to perform other statutory obligations imposed upon it,

(2)        To coordinate or consult with any other State agency or federal agency, or

(3)        To act, or refrain from acting contingent upon the recommendations or certification of any other State agency or federal agency. (1971, c. 1203, s. 7.)



§ 113A-8. Major development projects.

§ 113A‑8.  Major development projects.

(a)        The governing bodies of all cities, counties, and towns acting individually, or collectively, may by ordinance require any special‑purpose unit of government or private developer of a major development project to submit detailed statements, as defined in G.S. 113A‑4(2), of the impact of such projects for consideration by those governing bodies in matters within their jurisdiction.  Any such ordinance may not be designed to apply to only a particular major development project, and shall be applied consistently.

(b)        Any ordinance adopted pursuant to this section shall exempt those major development projects for which a detailed statement of the environmental impact of the project or a functionally equivalent permitting process is required by federal or State law, regulation, or rule.

(c)        Any ordinance adopted pursuant to this section shall establish minimum criteria to be used in determining whether a statement of environmental impact is required.  A detailed statement of environmental impact may not be required for a project that does not exceed the minimum criteria and any exceptions to the minimum criteria established by the ordinance. (1971, c. 1203, s. 8; 1991, c. 431, s. 3.)



§ 113A-8.1. Surface water transfers.

§ 113A‑8.1.  Surface water transfers.

An environmental assessment shall be prepared for any transfer for which a petition is filed in accordance with G.S. 143‑215.22L. The determination of whether an environmental impact statement is needed with regard to the proposed transfer shall be made in accordance with the provisions of this Article. (1998‑168, s. 6; 2007‑484, s. 43.7C; 2007‑518, s. 4.)



§ 113A-9. Definitions.

§ 113A‑9.  Definitions.

As used in this Article, unless the context indicates otherwise, the term:

(1)        "Environmental assessment" (EA) means a document prepared by a State agency to evaluate whether the probable impacts of a proposed action require the preparation of an environmental impact statement under this Article.

(2)        "Environmental document" means an environmental assessment, an environmental impact statement, or a finding of no significant impact.

(3)        "Environmental impact statement" (EIS) means the detailed statement described in G.S. 113A‑4(2).

(4)        "Finding of no significant impact" (FONSI) means a document prepared by a State agency that lists the probable environmental impacts of a proposed action, concludes that a proposed action will not result in a significant adverse effect on the environment, states the specific reason or reasons for such conclusion, and states that an environmental impact statement is not required under this Article.

(5)        "Major development project" shall include but is not limited to shopping centers, subdivisions and other housing developments, and industrial and commercial projects, but shall not include any projects of less than two contiguous acres in extent.

(6)        "Minimum criteria" means a rule that designates a particular action or class of actions for which the preparation of environmental documents is not required.

(7)        "Public land" means all land and interests therein, title of which is vested in the State of North Carolina, in any State agency, or in the State for the use of any State agency or political subdivision of the State, and includes all vacant and unappropriated land, swampland, submerged land, land acquired by the State by virtue of being sold for taxes, escheated land, and acquired land.

(8)        "Special‑purpose unit of government" includes any special district or public authority.

(9)        "State agency" includes every department, agency, institution, public authority, board, commission, bureau, division, council, member of Council of State, or officer of the State government of the State of North Carolina, but does not include local governmental units or bodies such as cities, towns, other municipal corporations or political subdivisions of the State, county or city boards of education, other local special‑purpose public districts, units or bodies of any kind, or private corporations created by act of the General Assembly, except in those instances where programs, projects and actions of local governmental units or bodies are subject to review, approval or licensing by State agencies in accordance with existing statutory authority, in which case local governmental units or bodies shall supply information which may be required by such State agencies for preparation of any environmental statement required by this Article.

(10)      "State official" means the Director, Commissioner, Secretary, Administrator or Chairman of the State agency having primary statutory authority for specific programs, projects or actions subject to this Article, or his authorized representative.

(11)      "Use of public land" means activity that results in changes in the natural cover or topography that includes:

a.         The grant of a lease, easement, or permit authorizing private use of public land; or

b.         The use of privately owned land for any project or program if the State or any agency of the State has agreed to purchase the property or to exchange the property for public land. (1971, c. 1203, s. 9; 1991 (Reg. Sess., 1992), c. 945, s. 3.)



§ 113A-10. Provisions supplemental.

§ 113A‑10.  Provisions supplemental.

The policies, obligations and provisions of this Article are supplementary to those set forth in existing authorizations of and statutory provisions applicable to State agencies and local governments. In those instances where a State agency is required to prepare an environmental document or to comment on an environmental document under provisions of federal law, the environmental document or comment shall meet the provisions of this Article. (1971, c. 1203, s. 10; 1991 (Reg. Sess., 1992), c. 945, s. 4.)



§ 113A-11. Adoption of rules.

§ 113A‑11.  Adoption of rules.

(a)        The Department of Administration shall adopt rules to implement this Article.

(b)        Each State agency may adopt rules that establish minimum criteria. An agency may include a particular action or class of actions in its minimum criteria only if the agency makes a specific finding that the action or class of actions has no significant impact on the environment. Rules establishing minimum criteria shall be consistent with rules adopted by the Department of Administration. In addition to all other rule‑making requirements, rules establishing minimum criteria are subject to approval by the Secretary of Administration. (1991 (Reg. Sess., 1992), c. 899, s. 1; c. 945, s. 7(b).)



§ 113A-12. Environmental document not required in certain cases.

§ 113A‑12.  Environmental document not required in certain cases.

No environmental document shall be required in connection with:

(1)        The construction, maintenance, or removal of an electric power line, water line, sewage line, stormwater drainage line, telephone line, telegraph line, cable television line, data transmission line, or natural gas line within or across the right‑of‑way of any street or highway.

(2)        An action approved under a general permit issued under G.S. 113A‑118.1, 143‑215.1(b)(3), or 143‑215.108(c)(8).

(3)        A lease or easement granted by a State agency for:

a.         The use of an existing building or facility.

b.         Placement of a wastewater line on or under submerged lands pursuant to a permit granted under G.S. 143‑215.1.

c.         A shellfish cultivation lease granted under G.S. 113‑202.

(4)        The construction of a driveway connection to a public roadway. (1991 (Reg. Sess., 1992), c. 945, ss. 5, 7(a); c. 1030, s. 51.15.)



§ 113A-13. Administrative and judicial review.

§ 113A‑13.  Administrative and judicial review.

The preparation of an environmental document required under this Article is intended to assist the responsible agency in determining the appropriate decision on the proposed action. An environmental document required under this Article is a necessary part of an application or other request for agency action. Administrative and judicial review of an environmental document is incidental to, and may only be undertaken in connection with, review of the agency action. No other review of an environmental document is allowed. (1991 (Reg. Sess., 1992), c. 945, ss. 5, 7(a).)



§§ 113A-14 through 113A-20. Reserved for future codification purposes.

§§ 113A‑14 through 113A‑20.  Reserved for future codification purposes.



§ 113A-21. Title.

Article 2.

Interstate Environmental Compact.

§ 113A‑21.  Title.

This Article shall be known and cited as "The Interstate Environmental Compact Act of 1971." (1971, c. 805, s. 1.)



§ 113A-22. Purpose.

§ 113A‑22.  Purpose.

The General Assembly of North Carolina recognizes and declares:

(1)        The concern for the purity and life‑giving qualities of our environment is of primary interest to every citizen of North  Carolina and to all Americans.

(2)        The quality of our environment depends upon the management of the air, water, and land resources upon which our lives depend.

(3)        The ultimate responsibility for the health, safety, and welfare of the citizens of North Carolina rests upon the State government.

(4)        The environment of every state is affected with local, state, regional, and national interests since ecological systems cross state boundaries.

(5)        The discharge of this responsibility of environmental protection can be enhanced by acting in concert and cooperation with other states and with the federal government. (1971, c. 805, s. 2.)



§ 113A-23. Compact provisions.

§ 113A‑23.  Compact provisions.

The Interstate Environmental Compact is hereby enacted into law and entered into with all other jurisdictions legally joining herein in the form substantially as follows:

Article 1. Findings, Purposes and Reservations of Power.

(1)        Findings.  Signatory states hereby find and declare:

(a)        The environment of every state is affected with local, state, regional, and national interests and its protection, under appropriate arrangements for intergovernmental cooperation, are public purposes of the respective signatories.

(b)        Certain environmental pollution problems transcend state boundaries and thereby become common to adjacent states requiring cooperative efforts.

(c)        The environment of each state is subject to the effective control of the signatories, and coordinated, cooperative or joint exercise of control measures is in their common interests.

(2)        Purposes.  The purposes of the signatories in enacting this Compact are:

(a)        To assist and participate in the national environment protection programs as set forth in federal legislation; to promote intergovernmental cooperation for multi‑state action relating to environmental protection through interstate agreements; and to encourage cooperative and coordinated environmental protection by the signatories and the federal government;

(b)        To preserve and utilize the functions, powers, and duties of existing state agencies of government to the maximum extent possible consistent with the purposes of the Compact.

(3)        Powers of the United States.  (a) Nothing contained in this Compact shall impair, affect or extend the constitutional authority of the United States. (b) The signatories hereby recognize the power and right of the Congress of the United States at any time by any statute expressly enacted for that purpose to revise the terms and conditions of its content.

(4)        Powers of the States.  Nothing contained in this Compact shall impair or extend the constitutional authority of any signatory state, nor shall the police powers of any signatory state be affected.

Article 2. Short Title, Definitions, Purposes and Limitations.

(1)        Short Title.  This Compact shall be known and may be cited as the Interstate Environmental Compact.

(2)        Definitions.  For the purpose of this Compact and of any supplemental or concurring legislation enacted pursuant or in relation hereto, except as may be otherwise required by the context:

(a)        "State" shall mean any one of the 50 states of the United States of America, the Commonwealth of Puerto Rico and the Territory of the Virgin Islands, but shall not include the District of Columbia.

(b)        "Interstate environment pollution" shall mean any pollution of a stream or body of water crossing or marking a state boundary, interstate air quality control region designated by an appropriate federal agency or solid waste collection and disposal district or program involving the jurisdiction or territories of more than one state.

(c)        "Government" shall mean the governments of the United States and the signatory states.

(d)        "Federal government" shall mean the government of the United States of America and any appropriate department, instrumentality, agency, commission, bureau, division, branch or other unit thereof, as the case may be, but shall not include the District of Columbia.

(e)        "Signator" shall mean any state which enters into this Compact and is a party thereto.

Article 3. Intergovernmental Cooperation.

(1)        Agreements with the Federal Government and other Agencies.  Signatory states are hereby authorized jointly to participate in cooperative or joint undertakings for the protection of the interstate environment with the federal government or with any intergovernmental or interstate agencies.

Article 4. Supplementary Agreements, Jurisdiction and Enforcement.

(1)        Signatories may enter into agreements for the purpose of controlling interstate environmental problems in accordance with applicable federal legislation and under terms and conditions as deemed appropriate by the agreeing states under paragraph (6) and paragraph (8) of this Article 4.

(2)        Recognition of Existing Nonenvironmental Intergovernmental Arrangements.  The signatories agree that existing federal‑state, interstate or intergovernmental arrangements which are not primarily directed to environmental protection purposes as defined herein are not affected by this Compact.

(3)        Recognition of Existing Intergovernmental Agreements Directed to Environmental Objectives.  All existing interstate compacts directly relating to environmental protection are hereby expressly recognized and nothing in this Compact shall be construed to diminish or supersede the powers and functions of such existing intergovernmental agreements and the organizations created by them.

(4)        Modification of Existing Commissions and Compacts.  Recognition herein of multi‑state commissions and compacts shall not be construed to limit directly or indirectly the creation of additional multi‑state organizations or interstate compacts, nor to prevent termination, modification, extension, or supplementation of such multi‑state organizations and interstate compacts recognized herein by the federal government or states party thereto.

(5)        Recognition of Future Multi‑State Commissions and Interstate Compacts.  Nothing in this Compact shall be construed to prevent signatories from entering into multi‑state organizations or other interstate compacts which do not conflict with their obligations under this Compact.

(6)        Supplementary Agreements.  Any two or more signatories may enter into supplementary agreements for joint, coordinated or mutual environmental management activities relating to interstate pollution problems common to the territories of such states and for the establishment of common or joint regulations, management, services, agencies or facilities for such purposes or may designate an appropriate agency to act as their joint agency in regard thereto. No supplementary agreement shall be valid to the extent that it conflicts with the purposes of this Compact and the creation of a joint agency by supplementary agreement shall not affect the privileges, powers, responsibilities or duties under this Compact of signatories participating therein as embodied in this Compact.

(7)        Execution of Supplementary Agreements and Effective Date.  The Governor is authorized to enter into supplementary agreements for the State and his official signature shall render the agreement immediately binding upon the State; provided that:

(a)        The legislature of any signatory entering into such a supplementary agreement shall at any subsequent legislative session by concurrent resolution bring the supplementary agreement before it and by appropriate legislative action approve, reverse, modify, or condition the agreement of that state.

(b)        Nothing in this agreement shall be construed to limit the right of Congress by act of law expressly enacted for that purpose to disapprove or condition such a supplementary agreement.

(8)        Special Supplementary Agreements.  Signatories may enter into special supplementary agreements with the District of Columbia or foreign nations for the same purposes and with the same powers as under paragraph (6), Article 4, upon the conditions that such nonsignatory party accept the general obligations of signatories under this Compact. Provided, that such special supplementary agreements shall become effective only after being consented to by the Congress.

(9)        Jurisdiction of Signatories Reserved.  Nothing in this Compact or in any supplementary agreement thereunder shall be construed to restrict, relinquish or be in derogation of, any power or authority constitutionally possessed by any signatory within its jurisdiction.

(10)      Complementary Legislation by Signatories.  Signatories may enact such additional legislation as may be deemed appropriate to enable its officers and governmental agencies to accomplish effectively the purposes of this Compact and supplementary agreements recognized or entered into under the terms of this Article.

(11)      Legal Rights of Signatories.  Nothing in this Compact shall  impair the exercise by any signatory of its legal rights or remedies established by the United States Constitution or any other laws of this nation.

Article 5. Construction, Amendment, and Effective Date.

(1)        Construction.  It is the intent of the signatories that no provision of this Compact or supplementary agreement entered into hereunder shall be construed as invalidating any provision of law of any signatory and that nothing in this Compact shall be construed to modify or qualify the authority of any signatory to enact or enforce environmental protection legislation within its jurisdiction.

(2)        Severability.  The provisions of this Compact or of agreements hereunder shall be severable and if any phrase, clause, sentence or provisions of this Compact, or such an agreement is declared to be contrary to the constitutionality of the remainder of this Compact or of any agreement and the applicability thereof to any participating jurisdiction, agency, person or circumstance shall not be affected thereby and shall remain in full force and effect as to the remaining participating jurisdictions and in full force and effect as to the signatory affected as to all severable matters. It is the intent of the signatories that the provisions of this Compact shall be reasonably and liberally construed in the context of its purposes.

(3)        Amendments.  Amendments to this Compact may be initiated by legislative action of any signatory and become effective when concurred in by all signatories and approved by Congress.

(4)        Effective Date.  This Compact shall become binding on a state when enacted by it into law and such state shall thereafter become a signatory and party hereto with any and all states legally joining herein. (1971, c. 805, s. 3.)



§§ 113A-24 through 113A-29. Reserved for future codification purposes.

§§ 113A‑24 through 113A‑29.  Reserved for future codification purposes.



§ 113A-30. Short title.

Article 3.

Natural and Scenic Rivers System.

§ 113A‑30.  Short title.

This Article shall be known and may be cited as the "Natural and Scenic Rivers Act of 1971." (1971, c. 1167, s. 2.)



§ 113A-31. Declaration of policy.

§ 113A‑31.  Declaration of policy.

The General Assembly finds that certain rivers of North Carolina possess outstanding natural, scenic, educational, geological, recreational, historic, fish and wildlife, scientific and cultural values of great present and future benefit to the people. The General  Assembly further finds as policy the necessity for a rational balance  between the conduct of man and the preservation of the natural beauty  along the many rivers of the State. This policy includes retaining the natural and scenic conditions in some of the State's valuable rivers by maintaining them in a free‑flowing state and to protect their water quality and adjacent lands by retaining these natural and scenic conditions. It is further declared that the preservation of certain rivers or segments of rivers in their natural and scenic condition constitutes a beneficial public purpose. (1971, c. 1167, s. 2.)



§ 113A-32. Declaration of purpose.

§ 113A‑32.  Declaration of purpose.

The purpose of this Article is to implement the policy as set out in G.S. 113A‑31 by instituting a North Carolina natural and scenic rivers system, and by prescribing methods for inclusion of components to the system from time to time. (1971, c. 1167, s. 2.)



§ 113A-33. Definitions.

§ 113A‑33.  Definitions.

As used in this Article, unless the context requires otherwise:

(1)        "Department" means the Department of Environment and Natural Resources.

(2)        "Free‑flowing," as applied to any river or section of a river, means existing or flowing in natural condition without substantial impoundment, diversion, straightening, rip‑rapping, or other modification of the waterway. The existence of low dams, diversion works, and other minor structures at the time any river is proposed for inclusion in the North Carolina natural and scenic rivers system shall not automatically bar its consideration for such inclusion: Provided, that this shall not be construed to authorize, intend, or encourage future construction of such structures within components of the system.

(3)        "River" means a flowing body of water or estuary or a section, portion, or tributary thereof, including rivers, streams, creeks, runs, kills, rills, and small lakes.

(4)        "Road" means public or private highway, hard‑surface road, dirt road, or railroad.

(5)        "Scenic easement" means a perpetual easement in land which (i) is held for the benefit of the people of North Carolina, (ii) is specifically enforceable by its holder or beneficiary, and (iii) limits or obligates the holder of the servient estate, his heirs, and assigns with respect to their use and management of the land and activities conducted thereon. The object of such limitations and obligations is the maintenance or enhancement of the natural beauty of the land in question or of the areas affected by it.

(6)        "Secretary" means the Secretary of Environment and Natural Resources. (1971, c. 1167, s. 2; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 122; 1989 (Reg. Sess., 1990), c. 1004, s. 19(b); 1997‑443, s. 11A.119(a).)



§ 113A-34. Types of scenic rivers.

§ 113A‑34.  Types of scenic rivers.

The following types of rivers are eligible for inclusion in the North Carolina natural and scenic rivers system:

Class I. Natural river areas. Those free‑flowing rivers or segments of rivers and adjacent lands existing in a natural condition. Those rivers or segments of rivers that are free of man‑made impoundments and generally inaccessible except by trail, with the lands within the boundaries essentially primitive and the waters essentially unpolluted. These represent vestiges of primitive America.

Class II. Scenic river areas. Those rivers or segments of rivers that are largely free of impoundments, with the lands within the boundaries largely primitive and largely undeveloped, but accessible in places by roads.

Class III.  Recreational river areas.  Those rivers or segments of rivers that offer outstanding recreation and scenic values and that are largely free of impoundments.  They may have some development along their shorelines and have more extensive public access than natural or scenic river segments.  Recreational river segments may also link two or more natural and/or scenic river segments to provide a contiguous designated river area.  No provision of this section shall interfere with flood control measures; provided that recreational river users can continue to travel the river. (1971, c. 1167, s. 2; 1989, c. 752, s. 156(a).)



§ 113A-35. Criteria for system.

§ 113A‑35.  Criteria for system.

For the inclusion of any river or segment of river in the natural and scenic river system, the following criteria must be present:

(1)        River segment length  must be no less than one mile.

(2)        Boundaries  of the system shall be the visual horizon or such distance from each shoreline as may be determined to be necessary by the Secretary, but shall not be less than 20 feet.

(3)        Water quality  shall not be less than that required for Class "C" waters as established by the North Carolina Environmental Management Commission.

(4)        Water flow  shall be sufficient to assure a continuous flow and shall not be subjected to withdrawal or regulation to the extent of substantially altering the natural ecology of the stream.

(5)        Public access  shall be limited, but may be permitted to the extent deemed proper by the Secretary, and in keeping with the property interest acquired by the Department and the purpose of this Article. (1971, c. 1167, s. 2; 1973, c. 1262, ss. 23, 86; 1989, c. 654, s. 1.)



§ 113A-35.1. Components of system; management plan; acquisition of land and easements; inclusion in national system.

§ 113A‑35.1.  Components of system; management plan; acquisition of land and easements; inclusion in national system.

(a)        That segment of the south fork of the New River extending from its confluence with Dog Creek in Ashe County downstream through Ashe and Alleghany Counties to its confluence with the north fork of the New River and the main fork of the New River in Ashe and Alleghany Counties downstream to the Virginia State line shall be a scenic river area and shall be included in the North Carolina Natural and Scenic Rivers System.

The Department shall prepare and implement a management plan for this river section. This management plan shall recognize and provide for the protection of the existing undeveloped scenic and pastoral features of the river. Furthermore, it shall specifically provide for continued use of the lands adjacent to the river for normal agricultural activities, including, but not limited to, cultivation of crops, raising of cattle, growing of trees and other practices necessary to these agricultural pursuits.

For purposes of implementing this section and the management plan, the Department may acquire lands or interests in lands, provide for protection of scenic values as described in G.S. 113A‑38, and provide for public access. Easements obtained for the purpose of implementing this section and the management plan shall not abridge the water rights being exercised on May 26, 1975.

Should the Governor seek inclusion of this river segment in the National System of Wild and Scenic Rivers by action of the Secretary of Interior, such inclusion shall be at no cost to the federal government, as prescribed in the National Wild and Scenic Rivers Act, and therefore shall be under the terms described in this section of the North Carolina Wild and Scenic Rivers Act and in the management plan developed pursuant thereto.

(b)        The Department shall prepare an annual status report on the progress made in implementing the management plan required pursuant to subsection (a) of this section and the progress in implementing the management plan submitted by the Department in support of the request to the Secretary of the Interior for the river's inclusion in the National System of Wild and Scenic Rivers. The status report shall evaluate the extent to which current implementation of the management plans has in fact maintained the river's free‑flowing state and protected the scenic conditions of the river and the adjacent lands consistent with the purpose of this Article. If implementation of either management plan is incomplete at the time the report is filed, the Secretary shall submit a schedule for implementing the remainder of the plan. The status report shall be filed with the General Assembly no later than January 15 of each year, beginning in 1990. (1973, c. 879; 1975, c. 404; 1977, c. 555; c. 771, s. 4; 1985, c. 129, s. 3; 1987, c. 827, s. 127; 1989, c. 654, s. 2; c. 765; 1999‑147, s. 1.)



§ 113A-35.2. Additional components.

§ 113A‑35.2.  Additional components.

That segment of the Linville River beginning at the State Highway 183 bridge over the Linville River and extending approximately 13 miles downstream to the boundary between the United States Forest Service lands and lands of Duke Power Company (latitude 35° 50' 20") shall be a natural river area and shall be included in the North Carolina Natural and Scenic River System.

That segment of the Horsepasture River in Transylvania County extending downstream from Bohaynee Road (N.C. 281) to Lake Jocassee shall be a natural river and shall be included in the North Carolina Natural and Scenic Rivers System.

That segment of the Lumber River extending from county road 1412 in Scotland County downstream to the North Carolina‑South Carolina state line, a distance of approximately 102 river miles, shall be included in the Natural and Scenic Rivers System and classified as follows:  from county road 1412 in Scotland County downstream to the junction of the Lumber River and Back Swamp shall be classified as scenic; from the junction of the Lumber River and Back Swamp downstream to the junction of the Lumber River and Jacob Branch and the river within the Fair Bluff town limits shall be classified as recreational; and from the junction of the Lumber River and Jacob Branch downstream to the North Carolina‑South Carolina state line, excepting the Fair Bluff town limits, shall be classified as natural. (1975, c. 698; 1985, c. 344, s. 1; 1989, c. 752, s. 156(b).)



§ 113A-36. Administrative agency; federal grants; additions to the system; regulations.

§ 113A‑36.  Administrative agency; federal grants; additions to the system; regulations.

(a)        The Department is the agency of the State of North Carolina with the duties and responsibilities to administer and control the North Carolina natural and scenic rivers system.

(b)        The Department shall be the agency of the State with the authority to accept federal grants of assistance in planning, developing (which would include the acquisition of land or an interest in land), and administering the natural and scenic rivers system.

(c)        The Secretary of the Department shall study and from time to time submit to the Governor and to the General Assembly proposals for the additions to the system of rivers and segments of rivers which, in his judgment, fall within one or more of the categories set out in G.S. 113A‑34. Each proposal shall specify the category of the proposed addition and shall be accompanied by a detailed report of the facts which, in the Secretary's judgment, makes the area a worthy addition to the system.

Before submitting any proposal to the Governor or the General Assembly for the addition to the system of a river or segment of a river, the Secretary or his authorized representative, shall hold a public hearing in the county or counties where said river or segment of river is situated. Notice of such public hearing shall be given by publishing a notice once each week for two consecutive weeks in a newspaper having general circulation in the county where said hearing is to be held, the second of said notices appearing not less than 10 days before said hearing. Any person attending said hearing shall be given an opportunity to be heard. Notwithstanding the provisions of the foregoing, no public hearing shall be required with respect to a river bounded solely by the property of one owner, who consents in writing to the addition of such river to the system.

The Department shall also conduct an investigation on the feasibility of the inclusion of a river or a segment of river within the system and file a written report with the Governor when submitting a proposal.

The Department shall also, before submitting such a proposal to the Governor or the General Assembly, notify in writing the owner, lessee, or tenant of any lands adjoining said river or segment of river of its intention to make such proposal. In the event the Department, after due diligence, is unable to determine the owner or lessee of any such land, the Department may publish a notice for four successive weeks in a newspaper having general circulation in the county where the land is situated of its intention to make a proposal to the Governor or General Assembly for the addition of a river or segment of river to the system.

(c1)      Upon receipt of a request in the form of a resolution from the commissioners of the county or counties in which a river segment is located and upon studying the segment and determining that it meets the criteria set forth in G.S. 113A‑35, the Secretary may designate the segment a potential component of the natural and scenic rivers system. The designation as a potential component shall be transmitted to the Governor and all appropriate State agencies. Any segment so designated is subject to the provisions of this Article applicable to designated rivers, except for acquisition by condemnation or otherwise, and to any rules adopted pursuant to this Article. The Secretary shall make a full report and, if appropriate, a proposal for an addition to the natural and scenic rivers system to the General Assembly within 90 days after the convening of the next session following issuance of the designation, and the General Assembly shall determine whether to designate the segment as a component of the natural and scenic rivers system. If the next session of the General Assembly fails to take affirmative action on the designation, the designation as a potential component shall expire.

(d)        The Department may adopt rules to implement this Article. (1971, c. 1167, s. 2; 1973, c. 911; c. 1262, ss. 28, 86; 1977, c. 771, s. 4; 1985, c. 129, s. 1; 1987, c. 827, ss. 125, 128; 1989, c. 727, s. 123.)



§ 113A-37. Raising the status of an area.

§ 113A‑37.  Raising the status of an area.

Whenever in the judgment of the Secretary of the Department a scenic river segment has been sufficiently restored and enhanced in  its natural scenic and recreational qualities, such segment may be reclassified with the approval of the Department, to a natural river area status and thereafter administered accordingly. (1971, c. 1167, s. 2; 1973, c. 1262, ss. 28, 86.)



§ 113A-38. Land acquisition.

§ 113A‑38.  Land acquisition.

(a)        The Department of Administration is authorized to acquire for the Department, within the boundaries of a river or segment of river as set out in G.S. 113A‑35 on behalf of the State of North Carolina, lands in fee title or a lesser interest in land, preferably "scenic easements." Acquisition of land or interest therein may be by donation, purchase with donated or appropriated funds, exchange or otherwise.

(b)        The Department of Administration in acquiring real property or a property interest therein as set out in this Article shall have and  may exercise the power of eminent domain in accordance with Article 3 of Chapter 40A of the General Statutes. (1971, c. 1167, s. 2; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1987, c. 827, ss. 127, 129.)



§ 113A-39. Claim and allowance of charitable deduction for contribution or gift of easement.

§ 113A‑39.  Claim and allowance of charitable deduction for contribution or gift of easement.

The contribution or donation of a "scenic easement," right‑of‑way or any other easement or interest in land to the State of North Carolina, as provided in this Article, shall be deemed a contribution to the State of North Carolina within the provisions of G.S. 105‑130.9 and section 170(c)(1) of the Internal Revenue Code.  The value of the contribution or donation shall be the fair market value of the easement or other interest in land when the contribution or donation is made. (1971, c. 1167, s. 2; 1991, c. 45, s. 23.)



§ 113A-40. Component as part of State park, wildlife refuge, etc.

§ 113A‑40.  Component as part of State park, wildlife refuge, etc.

Any component of the State natural and scenic rivers system that is or shall become a part of any State park, wildlife refuge, or  state‑owned area shall be subject to the provisions of this Article and the Articles under which the other areas may be administered, and  in the case of conflict between the provisions of these Articles the more restrictive provisions shall apply. (1971, c. 1167, s. 2.)



§ 113A-41. Component as part of national wild and scenic river system.

§ 113A‑41.  Component as part of national wild and scenic river system.

Nothing in this Article shall preclude a river or segment of a river from becoming part of the national wild and scenic river system. The Secretary of the Department is directed to encourage and assist any federal studies for the inclusion of North Carolina rivers in the national system. The Secretary may enter into cooperative agreements for joint federal‑state administration of a North Carolina river or segment of river: Provided, that such agreements relating to water and land use are not less restrictive than the requirements of this Article. (1971, c. 1167, s. 2; 1973, c. 1262, s. 86.)



§ 113A-42. Violations.

§ 113A‑42.  Violations.

(a)        Civil Action.  Whoever violates, fails, neglects or refuses to obey any provision of this Article or rule or order of the Secretary may be compelled to comply with or obey the same by injunction, mandamus, or other appropriate remedy.

(b)        Penalties.  Whoever violates, fails, neglects or refuses to obey any provision of this Article or rule or order of the Secretary is guilty of a Class 3 misdemeanor and may be punished only by a fine of not more than fifty dollars ($50.00) for each violation, and each day such person shall fail to comply, where feasible, after having been officially notified by the Department shall constitute a separate offense subject to the foregoing penalty. (1971, c. 1167, s. 2; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1987, c. 827, s. 125; 1989, c. 727, s. 124; 1993, c. 539, s. 872; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 113A-43. Authorization of advances.

§ 113A‑43.  Authorization of advances.

The Department of Administration is hereby authorized to advance from land‑purchase appropriations necessary amounts for the purchase of land in those cases where reimbursement will be later effected by the Bureau of Outdoor Recreation of the United States Department of the Interior. (1971, c. 1167, s. 2.)



§ 113A-44. Restrictions on project works on natural or scenic river.

§ 113A‑44.  Restrictions on project works on natural or scenic river.

The State Utilities Commission may not permit the construction of any dam, water conduit, reservoir, powerhouse transmission line, or any other project works on or directly affecting any river that is designated as a component or potential component of the State Natural and Scenic Rivers System. No department or agency of the State may assist by loan, grant, license, permit, or otherwise in the construction of any water resources project that would have a direct and adverse effect on any river that is designated as a component or potential component of the State Natural and Scenic Rivers System. This section shall not, however, preclude licensing of  or assistance to a development below or above a designated or potential component. No department or agency of the State may recommend authorization of any water resources project that would have a direct and adverse effect on any river that is designated as a component or potential component of the State Natural and Scenic Rivers System, or request appropriations to begin construction of any such project, regardless of when authorized, without advising the Secretary in writing of its intention to do so at least 60 days in advance. Such department or agency making such recommendation or request shall submit a written impact statement to the General Assembly to accompany the recommendation or request specifically describing how construction of the project would be in conflict with the purposes of this act and how it would affect the component or potential component. (1985, c. 129, s. 2.)



§§ 113A-45 through 113A-49. Reserved for future codification purposes.

§§ 113A‑45 through 113A‑49.  Reserved for future codification purposes.



§ 113A-50. Short title.

Article 4.

Sedimentation Pollution Control Act of 1973.

§ 113A‑50.  Short title.

This Article shall be known as and may be cited as the "Sedimentation Pollution Control Act of 1973." (1973, c. 392, s. 1.)



§ 113A-51. Preamble.

§ 113A‑51.  Preamble.

The sedimentation of streams, lakes and other waters of this State constitutes a major pollution problem. Sedimentation occurs from the erosion or depositing of soil and other materials into the waters, principally from construction sites and road maintenance. The  continued development of this State will result in an intensification of pollution through sedimentation unless timely and appropriate action is taken. Control of erosion and sedimentation is deemed vital  to the public interest and necessary to the public health and welfare, and expenditures of funds for erosion and sedimentation control programs shall be deemed for a public purpose. It is the purpose of this Article to provide for the creation, administration, and enforcement of a program and for the adoption of minimal mandatory standards which will permit development of this State to continue with the least detrimental effects from pollution by sedimentation. In recognition of the desirability of early coordination of sedimentation control planning, it is the intention of the General Assembly that preconstruction conferences be held among the affected parties, subject to the availability of staff. (1973, c. 392, s. 2; 1975, c. 647, s. 3.)



§ 113A-52. Definitions.

§ 113A‑52.  Definitions.

As used in this Article, unless the context otherwise requires:

(1)        Repealed by Session Laws 1973, c. 1417, s. 1.

(1a)      "Affiliate" has the same meaning as in 17 Code of Federal Regulations § 240.12(b)‑2 (1 June 1993 Edition), which defines "affiliate" as a person that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control of another person.

(2)        "Commission" means the North Carolina Sedimentation Control Commission.

(3)        "Department" means the North Carolina Department of Environment and Natural Resources.

(4)        "District" means any Soil and Water Conservation District created pursuant to Chapter 139, North Carolina General Statutes.

(5)        "Erosion" means the wearing away of land surface by the action of wind, water, gravity, or any combination thereof.

(6)        "Land‑disturbing activity" means any use of the land by any person in residential, industrial, educational, institutional or commercial development, highway and road construction and maintenance that results in a change in the natural cover or topography and that may cause or contribute to sedimentation.

(7)        "Local government" means any county, incorporated village, town, or city, or any combination of counties, incorporated villages, towns, and cities, acting through a joint program pursuant to the provisions of this Article.

(7a)      "Parent" has the same meaning as in 17 Code of Federal Regulations § 240.12(b)‑2 (1 June 1993 Edition), which defines "parent" as an affiliate that directly, or indirectly through one or more intermediaries, controls another person.

(8)        "Person" means any individual, partnership, firm, association, joint venture, public or private corporation, trust, estate, commission, board, public or private institution, utility, cooperative, interstate body, or other legal entity.

(9)        "Secretary" means the Secretary of Environment and Natural Resources.

(10)      "Sediment" means solid particulate matter, both mineral and organic, that has been or is being transported by water, air, gravity, or ice from its site of origin.

(10a)    "Subsidiary" has the same meaning as in 17 Code of Federal Regulations § 240.12(b)‑2 (1 June 1993 Edition), which defines "subsidiary" as an affiliate that is directly, or indirectly through one or more intermediaries, controlled by another person.

(10b)    "Tract" means all contiguous land and bodies of water being disturbed or to be disturbed as a unit, regardless of ownership.

(11)      "Working days" means days exclusive of Saturday and Sunday during which weather conditions or soil conditions permit land‑disturbing activity to be undertaken. (1973, c. 392, s. 3; c. 1417, s. 1; 1975, c. 647, s. 1; 1977, c. 771, s. 4; 1989, c. 179, s. 1; c. 727, s. 218(60); 1989 (Reg. Sess., 1990), c. 1004, s. 19(b); 1991, c. 275, s. 1; 1993 (Reg. Sess., 1994), c. 776, s. 1; 1997‑443, s. 11A.119(a).)



§ 113A-52.01. Applicability of this Article.

§ 113A‑52.01.  Applicability of this Article.

This Article shall not apply to the following land‑disturbing activities:

(1)        Activities, including the breeding and grazing of livestock, undertaken on agricultural land for the production of plants and animals useful to man, including, but not limited to:

a.         Forages and sod crops, grains and feed crops, tobacco, cotton, and peanuts.

b.         Dairy animals and dairy products.

c.         Poultry and poultry products.

d.         Livestock, including beef cattle, llamas, sheep, swine, horses, ponies, mules, and goats.

e.         Bees and apiary products.

f.          Fur producing animals.

(2)        Activities undertaken on forestland for the production and harvesting of timber and timber products and conducted in accordance with best management practices set out in Forest Practice Guidelines Related to Water Quality, as adopted by the Department.

(3)        Activities for which a permit is required under the Mining Act of 1971, Article 7 of Chapter 74 of the General Statutes.

(4)        For the duration of an emergency, activities essential to protect human life. (1993 (Reg. Sess., 1994), c. 776, s. 2; 1997‑84, s. 1.)



§ 113A-52.1. Forest Practice Guidelines.

§ 113A‑52.1.  Forest Practice Guidelines.

(a)        The Department shall adopt Forest Practice Guidelines Related to Water Quality (best management practices).  The adoption of Forest Practices Guidelines Related to Water Quality under this section is subject to the provisions of Chapter 150B of the General Statutes.

(b)        If land‑disturbing activity undertaken on forestland for the production and harvesting of timber and timber products is not conducted in accordance with Forest Practice Guidelines Related to Water Quality, the provisions of this Article shall apply to such activity and any related land‑disturbing activity on the tract.

(c)        The Secretary shall establish a Technical Advisory Committee to assist in the development and periodic review of Forest Practice Guidelines Related to Water Quality.  The Technical Advisory Committee shall consist of one member from the forest products industry, one member who is a consulting forester, one member who is a private landowner knowledgeable in forestry, one member from the United States Forest Service, one member from the academic community who is knowledgeable in forestry, one member who is knowledgeable in erosion and sedimentation control, one member who is knowledgeable in wildlife management, one member who is knowledgeable in marine fisheries management, one member who is knowledgeable in water quality, and one member from the conservation community. (1989, c. 179, s. 2.)



§ 113A-53. Repealed by Session Laws 1973, c. 1262, s. 41.

§ 113A‑53.  Repealed by Session Laws 1973, c. 1262, s. 41.



§ 113A-54. Powers and duties of the Commission.

§ 113A‑54.  Powers and duties of the Commission.

(a)        The Commission shall, in cooperation with the Secretary of Transportation and other appropriate State and federal agencies, develop, promulgate, publicize, and administer a comprehensive State erosion and sedimentation control program.

(b)        The Commission shall develop and adopt and shall revise as necessary from time to time, rules and regulations for the control of erosion and sedimentation resulting from land‑disturbing activities. The Commission shall adopt or revise its rules and regulations in accordance with Chapter 150B of the General Statutes.

(c)        The rules and regulations adopted pursuant to G.S. 113A‑54(b) for carrying out the erosion and sedimentation control program shall:

(1)        Be based upon relevant physical and developmental information concerning the watershed and drainage basins of the State, including, but not limited to, data relating to land use, soils, hydrology, geology, grading, ground cover, size of land area being disturbed, proximate water bodies and their characteristics, transportation, and public facilities and services;

(2)        Include such survey of lands and waters as may be deemed appropriate by the Commission or required by any applicable laws to identify those areas, including multijurisdictional and watershed areas, with critical erosion and sedimentation problems; and

(3)        Contain conservation standards for various types of soils and land uses, which standards shall include criteria and alternative techniques and methods for the control of erosion and sedimentation resulting from land‑disturbing activities.

(d)        In implementing the erosion and sedimentation control program, the Commission shall:

(1)        Assist and encourage local governments in developing erosion and sedimentation control programs and, as a part of this assistance, the Commission shall develop a model local erosion and sedimentation control ordinance. The Commission shall approve, approve as modified, or disapprove local programs submitted to it pursuant to G.S. 113A‑60.

(2)        Assist and encourage other State agencies in developing erosion and sedimentation control programs to be administered in their jurisdictions. The Commission shall approve, approve as modified, or disapprove programs submitted pursuant to G.S. 113A‑56 and from time to time shall review these programs for compliance with rules adopted by the Commission and for adequate enforcement.

(3)        Develop recommended methods of control of sedimentation and prepare and make available for distribution publications and other materials dealing with sedimentation control techniques appropriate for use by persons engaged in land‑disturbing activities, general educational materials on erosion and sedimentation control, and instructional materials for persons involved in the enforcement of this Article and erosion and sedimentation control rules, ordinances, regulations, and plans.

(4)        Require submission of erosion and sedimentation control plans by those responsible for initiating land‑disturbing activities for approval prior to commencement of the activities.

(e)        To assist it in developing the erosion and sedimentation control program required by this Article, the Commission is authorized to appoint an advisory committee consisting of technical experts in the fields of water resources, soil science, engineering, and landscape architecture.

(f)         Repealed by Session Laws 1987, c. 827, s. 10, effective August 13, 1987. (1973, c. 392, s. 5; c. 1331, s. 3; c. 1417, s. 6; 1975, 2nd Sess., c. 983, s. 74; 1977, c. 464, s. 35; 1979, c. 922, s. 2; 1983 (Reg. Sess., 1984), c. 1014, ss. 1, 2; 1987, c. 827, s. 10; 1987 (Reg. Sess., 1988), c. 1000, s. 3; 1989, c. 676, s. 1; 1993 (Reg. Sess., 1994), c. 776, s. 3; 2002‑165, ss. 2.2, 2.3.)



§ 113A-54.1. Approval of erosion control plans.

§ 113A‑54.1.  Approval of erosion control plans.

(a)        A draft erosion and sedimentation control plan must contain the applicant's address and, if the applicant is not a resident of North Carolina, designate a North Carolina agent for the purpose of receiving notice from the Commission or the Secretary of compliance or noncompliance with the plan, this Article, or any rules adopted pursuant to this Article. If the applicant is not the owner of the land to be disturbed, the draft erosion and sedimentation control plan must include the owner's written consent for the applicant to submit a draft erosion and sedimentation control plan and to conduct the anticipated land‑disturbing activity. The Commission shall approve, approve with modifications, or disapprove a draft erosion and sedimentation control plan for those land‑disturbing activities for which prior plan approval is required within 30 days of receipt. The Commission shall condition approval of a draft erosion and sedimentation control plan upon the applicant's compliance with federal and State water quality laws, regulations, and rules. Failure to approve, approve with modifications, or disapprove a completed draft erosion and sedimentation control plan within 30 days of receipt shall be deemed approval of the plan. If the Commission disapproves a draft erosion and sedimentation control plan or a revised erosion and sedimentation control plan, it must state in writing the specific reasons that the plan was disapproved. Failure to approve, approve with modifications, or disapprove a revised erosion and sedimentation control plan within 15 days of receipt shall be deemed approval of the plan. The Commission may establish an expiration date for erosion and sedimentation control plans approved under this Article.

(b)        If, following commencement of a land‑disturbing activity pursuant to an approved erosion and sedimentation control plan, the Commission determines that the plan is inadequate to meet the requirements of this Article, the Commission may require any revision of the plan that is necessary to comply with this Article. Failure to approve, approve with modifications, or disapprove a revised erosion and sedimentation control plan within 15 days of receipt shall be deemed approval of the plan.

(c)        The Commission shall disapprove an erosion and sedimentation control plan if implementation of the plan would result in a violation of rules adopted by the Environmental Management Commission to protect riparian buffers along surface waters. The Director of the Division of Land Resources may disapprove an erosion and sedimentation control plan upon finding that an applicant or a parent, subsidiary, or other affiliate of the applicant:

(1)        Is conducting or has conducted land‑disturbing activity without an approved plan, or has received notice of violation of a plan previously approved by the Commission or a local government pursuant to this Article and has not complied with the notice within the time specified in the notice;

(2)        Has failed to pay a civil penalty assessed pursuant to this Article or a local ordinance adopted pursuant to this Article by the time the payment is due;

(3)        Has been convicted of a misdemeanor pursuant to G.S. 113A‑64(b) or any criminal provision of a local ordinance adopted pursuant to this Article; or

(4)        Has failed to substantially comply with State rules or local ordinances and regulations adopted pursuant to this Article.

(d)        In the event that an erosion and sedimentation control plan is disapproved by the Director pursuant to subsection (c) of this section, the Director shall state in writing the specific reasons that the plan was disapproved. The applicant may appeal the Director's disapproval of the plan to the Commission. For purposes of this subsection and subsection (c) of this section, an applicant's record may be considered for only the two years prior to the application date.

(e)        The landowner, the financially responsible party, or the landowner's or the financially responsible party's agent shall perform an inspection of the area covered by the plan after each phase of the plan has been completed and after establishment of temporary ground cover in accordance with G.S. 113A‑57(2). The person who performs the inspection shall maintain and make available a record of the inspection at the site of the land‑disturbing activity. The record shall set out any significant deviation from the approved erosion control plan, identify any measures that may be required to correct the deviation, and document the completion of those measures. The record shall be maintained until permanent ground cover has been established as required by the approved erosion and sedimentation control plan. The inspections required by this subsection shall be in addition to inspections required by G.S. 113A‑61.1. (1989, c. 676, s. 2; 1993 (Reg. Sess., 1994), c. 776, s. 4; 1998‑221, s. 1.11(a); 1999‑379, s. 1; 2005‑386, s. 7.1; 2006‑250, s. 1.)



§ 113A-54.2. Approval Fees.

§ 113A‑54.2.  Approval Fees.

(a)        An application fee of sixty‑five dollars ($65.00) per acre of disturbed land shown on an erosion and sedimentation control plan or of land actually disturbed during the life of the project shall be charged for the review of an erosion and sedimentation control plan under this Article.

(b)        The Sedimentation Account is established as a nonreverting account within the Department. Fees collected under this section shall be credited to the Account and shall be applied to the costs of administering this Article.

(c)        Repealed by Session Laws 1991 (Reg. Sess., 1992), c. 1039, s. 3.

(d)        This section may not limit the existing authority of local programs approved pursuant to this Article to assess fees for the approval of erosion and sedimentation control plans. (1989 (Reg. Sess., 1990), c. 906, s. 1; 1991 (Reg. Sess., 1992), c. 1039, s. 3; 1993 (Reg. Sess., 1994), c. 776, s. 5; 1999‑379, s. 5; 2002‑165, s. 2.4; 2007‑323, s. 30.1(a).)



§ 113A-55. Authority of the Secretary.

§ 113A‑55.  Authority of the Secretary.

The sedimentation control program developed by the Commission shall be administered by the Secretary under the direction of the Commission. To this end the Secretary shall employ the necessary clerical, technical, and administrative personnel, and assign tasks to the various divisions of the Department for the purpose of implementing this Article. The Secretary may bring enforcement actions pursuant to G.S. 113A‑64 and G.S. 113A‑65. The Secretary shall make final agency decisions in contested cases that arise from civil penalty assessments pursuant to G.S. 113A‑64. (1973, c. 392, s. 6, c. 1417, s. 3; 1993 (Reg. Sess., 1994), c. 776, s. 6.)



§ 113A-56. Jurisdiction of the Commission.

§ 113A‑56.  Jurisdiction of the Commission.

(a)        The Commission shall have jurisdiction, to the exclusion of local governments, to adopt rules concerning land‑disturbing activities that are:

(1)        Conducted by the State.

(2)        Conducted by the United States.

(3)        Conducted by persons having the power of eminent domain other than a local government.

(4)        Conducted by a local government.

(5)        Funded in whole or in part by the State or the United States.

(b)        The Commission may delegate the jurisdiction conferred by G.S. 113A‑56(a), in whole or in part, to any other State agency that has submitted an erosion and sedimentation control program to be administered by it, if the program has been approved by the Commission as being in conformity with the general State program.

(c)        The Commission shall have concurrent jurisdiction with local governments that administer a delegated erosion and sedimentation control program over all other land‑disturbing activities. In addition to the authority granted to the Commission in G.S. 113A‑60(c), the Commission has the following authority with respect to a delegated erosion and sedimentation control program:

(1)        To review erosion and sedimentation control plan approvals made by a delegated erosion and sedimentation control program and to require a revised plan if the Commission determines that a plan does not comply with the requirements of this Article or the rules adopted pursuant to this Article.

(2)        To review the compliance activities of a delegated erosion and sedimentation control program and to take appropriate compliance action if the Commission determines that the local government has failed to take appropriate compliance action. (1973, c. 392, s. 7; c. 1417, s. 4; 1987, c. 827, s. 130; 1987 (Reg. Sess., 1988), c. 1000, s. 4; 2002‑165, s. 2.5; 2006‑250, s. 2.)



§ 113A-57. Mandatory standards for land-disturbing activity.

§ 113A‑57.  Mandatory standards for land‑disturbing activity.

No land‑disturbing activity subject to this Article shall be undertaken except in accordance with the following mandatory requirements:

(1)        No land‑disturbing activity during periods of construction or improvement to land shall be permitted in proximity to a lake or natural watercourse unless a buffer zone is provided along the margin of the watercourse of sufficient width to confine visible siltation within the twenty‑five percent (25%) of the buffer zone nearest the land‑disturbing activity. Waters that have been classified as trout waters by the Environmental Management Commission shall have an undisturbed buffer zone 25 feet wide or of sufficient width to confine visible siltation within the twenty‑five percent (25%) of the buffer zone nearest the land‑disturbing activity, whichever is greater. Provided, however, that the Sedimentation Control Commission may approve plans which include land‑disturbing activity along trout waters when the duration of said disturbance would be temporary and the extent of said disturbance would be minimal. This subdivision shall not apply to a land‑disturbing activity in connection with the construction of facilities to be located on, over, or under a lake or natural watercourse.

(2)        The angle for graded slopes and fills shall be no greater than the angle that can be retained by vegetative cover or other adequate erosion‑control devices or structures. In any event, slopes left exposed will, within 21 calendar days of completion of any phase of grading, be planted or otherwise provided with temporary or permanent ground cover, devices, or structures sufficient to restrain erosion.

(3)        Whenever land‑disturbing activity that will disturb more than one acre is undertaken on a tract, the person conducting the land‑disturbing activity shall install erosion and sedimentation control devices and practices that are sufficient to retain the sediment generated by the land‑disturbing activity within the boundaries of the tract during construction upon and development of the tract, and shall plant or otherwise provide a permanent ground cover sufficient to restrain erosion after completion of construction or development within a time period to be specified by rule of the Commission.

(4)        No person shall initiate any land‑disturbing activity that will disturb more than one acre on a tract unless, 30 or more days prior to initiating the activity, an erosion and sedimentation control plan for the activity is filed with the agency having jurisdiction and approved by the agency. An erosion and sedimentation control plan may be filed less than 30 days prior to initiation of a land‑disturbing activity if the plan is submitted under an approved express permit program, and the land‑disturbing activity may be initiated and conducted in accordance with the plan once the plan has been approved. The agency having jurisdiction shall forward to the Director of the Division of Water Quality a copy of each erosion and sedimentation control plan for a land‑disturbing activity that involves the utilization of ditches for the purpose of de‑watering or lowering the water table of the tract.

(5)        The land‑disturbing activity shall be conducted in accordance with the approved erosion and sedimentation control plan. (1973, c. 392, s. 8; c. 1417, s. 5; 1975, c. 647, s. 2; 1979, c. 564; 1983 (Reg. Sess., 1984), c. 1014, s. 3; 1987, c. 827, s. 131; 1989, c. 676, s. 3; 1991, c. 275, s. 2; 1998‑99, s. 1; 1999‑379, s. 2; 2002‑165, s. 2.6; 2005‑386, s. 7.2; 2005‑443, s. 2; 2006‑255, s. 2; 2006‑264, s. 53(a).)



§ 113A-58. Enforcement authority of the Commission.

§ 113A‑58.  Enforcement authority of the Commission.

In implementing the provisions of this Article the Commission is authorized and directed to:

(1)        Inspect or cause to be inspected the sites of land‑disturbing activities to determine whether applicable laws, regulations or erosion and sedimentation control plans are being complied with;

(2)        Make requests, or delegate to the Secretary authority to make requests, of the Attorney General or solicitors for prosecutions of violations of this Article. (1973, c. 392, s. 9; 2002‑165, s. 2.7.)



§ 113A-59. Educational activities.

§ 113A‑59.  Educational activities.

The Commission in conjunction with the soil and water conservation districts, the North Carolina Agricultural Extension Service, and other appropriate State and federal agencies shall conduct educational programs in erosion and sedimentation control, such programs to be directed towards State and local governmental officials, persons engaged in land‑disturbing activities, and interested citizen groups. (1973, c. 392, s. 10.)



§ 113A-60. Local erosion and sedimentation control programs.

§ 113A‑60.  Local erosion and sedimentation control programs.

(a)        A local government may submit to the Commission for its approval an erosion and sedimentation control program for its jurisdiction, and to this end local governments are authorized to adopt ordinances and regulations necessary to establish and enforce erosion and sedimentation control programs. An ordinance adopted by a local government may establish a fee for the review of an erosion and sedimentation control plan and related activities. Local governments are authorized to create or designate agencies or subdivisions of local government to administer and enforce the programs. An ordinance adopted by a local government shall at least meet and may exceed the minimum requirements of this Article and the rules adopted pursuant to this Article. Two or more units of local government are authorized to establish a joint program and to enter into any agreements that are necessary for the proper administration and enforcement of the program. The resolutions establishing any joint program must be duly recorded in the minutes of the governing body of each unit of local government participating in the program, and a certified copy of each resolution must be filed with the Commission.

(b)        The Commission shall review each program submitted and within 90 days of receipt thereof shall notify the local government submitting the program that it has been approved, approved with modifications, or disapproved. The Commission shall only approve a program upon determining that its standards equal or exceed those of this Article and rules adopted pursuant to this Article.

(c)        If the Commission determines that any local government is failing to administer or enforce an approved erosion and sedimentation control program, it shall notify the local government in writing and shall specify the deficiencies of administration and enforcement. If the local government has not taken corrective action within 30 days of receipt of notification from the Commission, the Commission shall assume administration and enforcement of the program until such time as the local government indicates its willingness and ability to resume administration and enforcement of the program.

(d)        A local government may submit to the Commission for its approval a limited erosion and sedimentation control program for its jurisdiction that grants the local government the responsibility only for the assessment and collection of fees and for the inspection of land‑disturbing activities within the jurisdiction of the local government. The Commission shall be responsible for the administration and enforcement of all other components of the erosion and sedimentation control program and the requirements of this Article. The local government may adopt ordinances and regulations necessary to establish a limited erosion and sedimentation control program. An ordinance adopted by a local government that establishes a limited program shall conform to the minimum requirements regarding the inspection of land‑disturbing activities of this Article and the rules adopted pursuant to this Article regarding the inspection of land‑disturbing activities. The local government shall establish and collect a fee to be paid by each person who submits an erosion and sedimentation control plan to the local government. The amount of the fee shall be an amount equal to eighty percent (80%) of the amount established by the Commission pursuant to G.S. 113A‑54.2(a) plus any amount that the local government requires to cover the cost of inspection and program administration activities by the local government. The total fee shall not exceed one hundred dollars ($100.00) per acre. A local government that administers a limited erosion and sedimentation control program shall pay to the Commission the portion of the fee that equals eighty percent (80%) of the fee established pursuant to G.S. 113A‑54.2(a) to cover the cost to the Commission for the administration and enforcement of other components of the erosion and sedimentation control program. Fees paid to the Commission by a local government shall be deposited in the Sedimentation Account established by G.S. 113A‑54.2(b). A local government that administers a limited erosion and sedimentation control program and that receives an erosion control plan and fee under this subsection shall immediately transmit the plan to the Commission for review. A local government may create or designate agencies or subdivisions of the local government to administer the limited program. Two or more units of local government may establish a joint limited program and enter into any agreements necessary for the proper administration of the limited program. The resolutions establishing any joint limited program must be duly recorded in the minutes of the governing body of each unit of local government participating in the limited program, and a certified copy of each resolution must be filed with the Commission. Subsections (b) and (c) of this section apply to the approval and oversight of limited programs.

(e)        Notwithstanding G.S. 113A‑61.1, a local government with a limited erosion and sedimentation control program shall not issue a notice of violation if inspection indicates that the person engaged in land‑disturbing activity has failed to comply with this Article, rules adopted pursuant to this Article, or an approved erosion and sedimentation control plan. The local government shall notify the Commission if any person has initiated land‑disturbing activity for which an erosion and sedimentation control plan is required in the absence of an approved plan. If a local government with a limited program determines that a person engaged in a land‑disturbing activity has failed to comply with an approved erosion and sedimentation control plan, the local government shall refer the matter to the Commission for inspection and enforcement pursuant to G.S. 113A‑61.1. (1973, c. 392, s. 11; 1993 (Reg. Sess., 1994), c. 776, s. 7; 2002‑165, s. 2.8; 2006‑250, s. 3.)



§ 113A-61. Local approval of erosion and sedimentation control plans.

§ 113A‑61.  Local approval of erosion and sedimentation control plans.

(a)        For those land‑disturbing activities for which prior approval of an erosion and sedimentation control plan is required, the Commission may require that a local government that administers an erosion and sedimentation control program approved under G.S. 113A‑60 require the applicant to submit a copy of the erosion and sedimentation control plan to the appropriate soil and water conservation district or districts at the same time the applicant submits the erosion and sedimentation control plan to the local government for approval. The soil and water conservation district or districts shall review the plan and submit any comments and recommendations to the local government within 20 days after the soil and water conservation district received the erosion and sedimentation control plan or within any shorter period of time as may be agreed upon by the soil and water conservation district and the local government. Failure of a soil and water conservation district to submit comments and recommendations within 20 days or within agreed upon shorter period of time shall not delay final action on the proposed plan by the local government.

(b)        Local governments shall review each erosion and sedimentation control plan submitted to them and within 30 days of receipt thereof shall notify the person submitting the plan that it has been approved, approved with modifications, or disapproved. A local government shall only approve a plan upon determining that it complies with all applicable State and local regulations for erosion and sedimentation control.

(b1)      A local government shall condition approval of a draft erosion and sedimentation control plan upon the applicant's compliance with federal and State water quality laws, regulations, and rules. A local government shall disapprove an erosion and sedimentation control plan if implementation of the plan would result in a violation of rules adopted by the Environmental Management Commission to protect riparian buffers along surface waters. A local government may disapprove an erosion and sedimentation control plan upon finding that an applicant or a parent, subsidiary, or other affiliate of the applicant:

(1)        Is conducting or has conducted land‑disturbing activity without an approved plan, or has received notice of violation of a plan previously approved by the Commission or a local government pursuant to this Article and has not complied with the notice within the time specified in the notice.

(2)        Has failed to pay a civil penalty assessed pursuant to this Article or a local ordinance adopted pursuant to this Article by the time the payment is due.

(3)        Has been convicted of a misdemeanor pursuant to G.S. 113A‑64(b) or any criminal provision of a local ordinance adopted pursuant to this Article.

(4)        Has failed to substantially comply with State rules or local ordinances and regulations adopted pursuant to this Article.

(b2)      In the event that an erosion and sedimentation control plan is disapproved by a local government pursuant to subsection (b1) of this section, the local government shall so notify the Director of the Division of Land Resources within 10 days of the disapproval. The local government shall advise the applicant and the Director in writing as to the specific reasons that the plan was disapproved. Notwithstanding the provisions of subsection (c) of this section, the applicant may appeal the local government's disapproval of the plan directly to the Commission. For purposes of this subsection and subsection (b1) of this section, an applicant's record may be considered for only the two years prior to the application date.

(c)        The disapproval or modification of any proposed erosion and sedimentation control plan by a local government shall entitle the person submitting the plan to a public hearing if the person submits written demand for a hearing within 15 days after receipt of written notice of the disapproval or modification. The hearings shall be conducted pursuant to procedures adopted by the local government. If the local government upholds the disapproval or modification of a proposed erosion and sedimentation control plan following the public hearing, the person submitting the erosion and sedimentation control plan is entitled to appeal the local government's action disapproving or modifying the plan to the Commission. The Commission, by regulation, shall direct the Secretary to appoint such employees of the Department as may be necessary to hear appeals from the disapproval or modification of erosion and sedimentation control plans by local governments. In addition to providing for the appeal of local government decisions disapproving or modifying erosion and sedimentation control plans to designated employees of the Department, the Commission shall designate an erosion and sedimentation control plan review committee consisting of three members of the Commission. The person submitting the erosion and sedimentation control plan may appeal the decision of an employee of the Department who has heard an appeal of a local government action disapproving or modifying an erosion and sedimentation control plan to the erosion and sedimentation control plan review committee of the Commission. Judicial review of the final action of the erosion and sedimentation control plan review committee of the Commission may be had in the superior court of the county in which the local government is situated.

(d)        Repealed by Session Laws 1989, c. 676, s. 4. (1973, c. 392, s. 12; 1979, c. 922, s. 1; 1989, c. 676, s. 4; 1993 (Reg. Sess., 1994), c. 776, ss. 8, 9; 1998‑221, s. 1.11(b); 1999‑379, s. 3; 2002‑165, s. 2.9.)



§ 113A-61.1. Inspection of land-disturbing activity; notice of violation.

§ 113A‑61.1.  Inspection of land‑disturbing activity; notice of violation.

(a)        The Commission, a local government that administers an erosion and sedimentation control program approved under G.S. 113A‑60, or other approving authority shall provide for inspection of land‑disturbing activities to ensure compliance with this Article and to determine whether the measures required in an erosion and sedimentation control plan are effective in controlling erosion and sedimentation resulting from the land‑disturbing activity. Notice of this right of inspection shall be included in the certificate of approval of each erosion and sedimentation control plan.

(b)        No person shall willfully resist, delay, or obstruct an authorized representative of the Commission, an authorized representative of a local government, or an employee or an agent of the Department while the representative, employee, or agent is inspecting or attempting to inspect a land‑disturbing activity under this section.

(c)        If the Secretary, a local government that administers an erosion and sedimentation control program approved under G.S. 113A‑60, or other approving authority determines that the person engaged in the land‑disturbing activity has failed to comply with this Article, the Secretary, local government, or other approving authority shall immediately serve a notice of violation upon that person. The notice may be served by any means authorized under G.S. 1A‑1, Rule 4. A notice of violation shall specify a date by which the person must comply with this Article and inform the person of the actions that need to be taken to comply with this Article. Any person who fails to comply within the time specified is subject to additional civil and criminal penalties for a continuing violation as provided in G.S. 113A‑64. (1989, c. 676, s. 5; 1993 (Reg. Sess., 1994), c. 776, s. 10; 1999‑379, s. 6; 2002‑165, s. 2.10.)



§ 113A-62. Cooperation with the United States.

§ 113A‑62.  Cooperation with the United States.

The Commission is authorized to cooperate and enter into agreements with any agency of the United States government in connection with plans for erosion and sedimentation control with respect to land‑disturbing activities on lands that are under the jurisdiction of such agency. (1973, c. 392, s. 13; 2002‑165, s. 2.11.)



§ 113A-63. Financial and other assistance.

§ 113A‑63.  Financial and other assistance.

The Commission and local governments are authorized to receive from federal, State, and other public and private sources financial, technical, and other assistance for use in accomplishing the purposes of this Article. (1973, c. 392, s. 14.)



§ 113A-64. Penalties.

§ 113A‑64.  Penalties.

(a)        Civil Penalties. 

(1)        Any person who violates any of the provisions of this Article or any ordinance, rule, or order adopted or issued pursuant to this Article by the Commission or by a local government, or who initiates or continues a land‑disturbing activity for which an erosion and sedimentation control plan is required except in accordance with the terms, conditions, and provisions of an approved plan, is subject to a civil penalty. The maximum civil penalty for a violation is five thousand dollars ($5,000). A civil penalty may be assessed from the date of the violation. Each day of a continuing violation shall constitute a separate violation.

(2)        The Secretary or a local government that administers an erosion and sedimentation control program approved under G.S. 113A‑60 shall determine the amount of the civil penalty and shall notify the person who is assessed the civil penalty of the amount of the penalty and the reason for assessing the penalty. The notice of assessment shall be served by any means authorized under G.S. 1A‑1, Rule 4, and shall direct the violator to either pay the assessment or contest the assessment within 30 days by filing a petition for a contested case under Article 3 of Chapter 150B of the General Statutes. If a violator does not pay a civil penalty assessed by the Secretary within 30 days after it is due, the Department shall request the Attorney General to institute a civil action to recover the amount of the assessment. If a violator does not pay a civil penalty assessed by a local government within 30 days after it is due, the local government may institute a civil action to recover the amount of the assessment. The civil action may be brought in the superior court of any county where the violation occurred or the violator's residence or principal place of business is located. A civil action must be filed within three years of the date the assessment was due. An assessment that is not contested is due when the violator is served with a notice of assessment. An assessment that is contested is due at the conclusion of the administrative and judicial review of the assessment.

(3)        In determining the amount of the penalty, the Secretary shall consider the degree and extent of harm caused by the violation, the cost of rectifying the damage, the amount of money the violator saved by noncompliance, whether the violation was committed willfully and the prior record of the violator in complying or failing to comply with this Article.

(4)        Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 776, s. 11.

(5)        The clear proceeds of civil penalties collected by the Department or other State agency under this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. Civil penalties collected by a local government under this subsection shall be credited to the general fund of the local government as nontax revenue.

(b)        Criminal Penalties.  Any person who knowingly or willfully violates any provision of this Article or any ordinance, rule, regulation, or order duly adopted or issued by the Commission or a local government, or who knowingly or willfully initiates or continues a land‑disturbing activity for which an erosion and sedimentation control plan is required, except in accordance with the terms, conditions, and provisions of an approved plan, shall be guilty of a Class 2 misdemeanor that may include a fine not to exceed five thousand dollars ($5,000). (1973, c. 392, s. 15; 1977, c. 852; 1987, c. 246, s. 3; 1987 (Reg. Sess., 1988), c. 1000, s. 5; 1989, c. 676, s. 6; 1991, c. 412, s. 2; c. 725, s. 5; 1993, c. 539, s. 873; 1994, Ex. Sess., c. 24, s. 14(c); 1993 (Reg. Sess., 1994), c. 776, s. 11; 1998‑215, s. 52; 1999‑379, s. 4; 2002‑165, s. 2.12.)



§ 113A-64.1. Restoration of areas affected by failure to comply.

§ 113A‑64.1.  Restoration of areas affected by failure to comply.

The Secretary or a local government that administers a local erosion and sedimentation control program approved under G.S. 113A‑60 may require a person who engaged in a land‑disturbing activity and failed to retain sediment generated by the activity, as required by G.S. 113A‑57(3), to restore the waters and land affected by the failure so as to minimize the detrimental effects of the resulting pollution by sedimentation. This authority is in addition to any other civil or criminal penalty or injunctive relief authorized under this Article. (1993 (Reg. Sess., 1994), c. 776, s. 12; 2002‑165, s. 2.13.)



§ 113A-65. Injunctive relief.

§ 113A‑65.  Injunctive relief.

(a)        Violation of State Program.  Whenever the Secretary has reasonable cause to believe that any person is violating or is threatening to violate the requirements of this Article he may, either before or after the institution of any other action or proceeding authorized by this Article, institute a civil action for injunctive relief to restrain the violation or threatened violation. The action shall be brought in the superior court of the county in which the violation or threatened violation is occurring or about to occur, and shall be in the name of the State upon the relation of the Secretary.

(b)        Violation of Local Program.  Whenever the governing body of a local government having jurisdiction has reasonable cause to believe that any person is violating or is threatening to violate any ordinance, rule, regulation, or order adopted or issued by the local government pursuant to this Article, or any term, condition or provision of an erosion and sedimentation control plan over which it has jurisdiction, may, either before or after the institution of any other action or proceeding authorized by this Article, institute a civil action in the name of the local government for injunctive relief to restrain the violation or threatened violation. The action shall be brought in the superior court of the county in which the violation is occurring or is threatened.

(c)        Abatement, etc., of Violation.  Upon determination by a court that an alleged violation is occurring or is threatened, the court shall enter any order or judgment that is necessary to abate the violation, to ensure that restoration is performed, or to prevent the threatened violation. The institution of an action for injunctive relief under subsections (a) or (b) of this section shall not relieve any party to the proceeding from any civil or criminal penalty prescribed for violations of this Article. (1973, c. 392, s. 16; 1993 (Reg. Sess., 1994), c. 776, s. 13; 2002‑165, s. 2.14.)



§ 113A-65.1. Stop-work orders.

§ 113A‑65.1.  Stop‑work orders.

(a)        The Secretary may issue a stop‑work order if he finds that a land‑disturbing activity is being conducted in violation of this Article or of any rule adopted or order issued pursuant to this Article, that the violation is knowing and willful, and that either:

(1)        Off‑site sedimentation has eliminated or severely degraded a use in a lake or natural watercourse or that such degradation is imminent.

(2)        Off‑site sedimentation has caused severe damage to adjacent land or that such damage is imminent.

(3)        The land‑disturbing activity is being conducted without an approved plan.

(b)        The stop‑work order shall be in writing and shall state what work is to be stopped and what measures are required to abate the violation. The order shall include a statement of the findings made by the Secretary pursuant to subsection (a) of this section, and shall list the conditions under which work that has been stopped by the order may be resumed. The delivery of equipment and materials which does not contribute to the violation may continue while the stop‑work order is in effect. A copy of this section shall be attached to the order.

(c)        The stop‑work order shall be served by the sheriff of the county in which the land‑disturbing activity is being conducted or by some other person duly authorized by law to serve process as provided by G.S. 1A‑1, Rule 4, and shall be served on the person at the site of the land‑disturbing activity who is in operational control of the land‑disturbing activity. The sheriff or other person duly authorized by law to serve process shall post a copy of the stop‑work order in a conspicuous place at the site of the land‑disturbing activity. The Department shall also deliver a copy of the stop‑work order to any person that the Department has reason to believe may be responsible for the violation.

(d)        The directives of a stop‑work order become effective upon service of the order. Thereafter, any person notified of the stop‑work order who violates any of the directives set out in the order may be assessed a civil penalty as provided in G.S. 113A‑64(a). A stop‑work order issued pursuant to this section may be issued for a period not to exceed five days.

(e)        The Secretary shall designate an employee of the Department to monitor compliance with the stop‑work order. The name of the employee so designated shall be included in the stop‑work order. The employee so designated, or the Secretary, shall rescind the stop‑work order if all the violations for which the stop‑work order are issued are corrected, no other violations have occurred, and all measures necessary to abate the violations have been taken. The Secretary shall rescind a stop‑work order that is issued in error.

(f)         The issuance of a stop‑work order shall be a final agency decision subject to judicial review in the same manner as an order in a contested case pursuant to Article 4 of Chapter 150B of the General Statutes. The petition for judicial review shall be filed in the superior court of the county in which the land‑disturbing activity is being conducted.

(g)        As used in this section, days are computed as provided in G.S. 1A‑1, Rule 6. Except as otherwise provided, the Secretary may delegate any power or duty under this section to the Director of the Division of Land Resources of the Department or to any person who has supervisory authority over the Director. The Director may delegate any power or duty so delegated only to a person who is designated as acting Director.

(h)        The Attorney General shall file a cause of action to abate the violations which resulted in the issuance of a stop‑work order within two business days of the service of the stop‑work order. The cause of action shall include a motion for an ex parte temporary restraining order to abate the violation and to effect necessary remedial measures. The resident superior court judge, or any judge assigned to hear the motion for the temporary restraining order, shall hear and determine the motion within two days of the filing of the complaint. The clerk of superior court shall accept complaints filed pursuant to this section without the payment of filing fees. Filing fees shall be paid to the clerk of superior court within 30 days of the filing of the complaint. (1991, c. 412, s. 1; 1998‑99, s. 2; 2005‑386, s. 7.3.)



§ 113A-66. Civil relief.

§ 113A‑66.  Civil relief.

(a)        Any person injured by a violation of this Article or any ordinance, rule, or order duly adopted by the Secretary or a local government, or by the initiation or continuation of a land‑disturbing activity for which an erosion and sedimentation control plan is required other than in accordance with the terms, conditions, and provisions of an approved plan, may bring a civil action against the person alleged to be in violation (including the State and any local government). The action may seek any of the following:

(1)        Injunctive relief.

(2)        An order enforcing the law, rule, ordinance, order, or erosion and sedimentation control plan violated.

(3)        Damages caused by the violation.

(4)        Repealed by Session Laws 2002‑165, s. 2.15, effective October 23, 2002.

If the amount of actual damages as found by the court or jury in suits brought under this subsection is five thousand dollars ($5,000) or less, the plaintiff shall be awarded costs of litigation including reasonable attorneys fees and expert witness fees.

(b)        Civil actions under this section shall be brought in the superior court of the county in which the alleged violations occurred.

(c)        The court, in issuing any final order in any action brought pursuant to this section may award costs of litigation (including reasonable attorney and expert‑witness fees) to any party, whenever it determines that such an award is appropriate. The court may, if a temporary restraining order or preliminary injunction is sought, require, the filing of a bond or equivalent security, the amount of such bond or security to be determined by the court.

(d)        Nothing in this section shall restrict any right which any person (or class of persons) may have under any statute or common law to seek injunctive or other relief. (1973, c. 392, s. 17; 1987 (Reg. Sess., 1988), c. 1000, s. 6; 2002‑165, s. 2.15.)



§ 113A-67. Annual Report.

§ 113A‑67.  Annual Report.

The Department shall report to the Environmental Review Commission on the implementation of this Article on or before 1 October of each year. The Department shall include in the report an analysis of how the implementation of the Sedimentation Pollution Control Act of 1973 is affecting activities that contribute to the sedimentation of streams, rivers, lakes, and other waters of the State. The report shall also include a review of the effectiveness of local erosion and sedimentation control programs. (2004‑195, s. 2.1.)



§ 113A-68: Reserved for future codification purposes.

§ 113A‑68:  Reserved for future codification purposes.



§ 113A-69: Reserved for future codification purposes.

§ 113A‑69:  Reserved for future codification purposes.



§ 113A-70. Definitions.

Article 4A.

Vehicular Surface Areas.

§ 113A‑70.  Definitions.

(a)        The definitions set out in Article 4 of this Chapter apply to this Article.

(b)        As used in this section:

(1)        "Impervious surface" means any material that prevents the natural infiltration of water into the soil.

(2)        "Land‑disturbing activity" has the same meaning as in G.S. 113A‑52.

(3)        "Private passenger vehicle" has the same meaning as in G.S. 20‑4.01.

(4)        "Vehicular surface area" means an area primarily used for the parking of private passenger vehicles. "Vehicular surface area" includes the means of ingress and egress to the area where private passenger vehicles are parked. "Vehicular surface area" includes any median, traffic island, or other traffic control device or structure contained wholly within the vehicular parking area. "Vehicular surface area" does not include covered vehicle parking areas or multilevel vehicle parking areas.  (2008‑198, s. 8(b).)



§ 113A-71. Vehicular surface areas.

§ 113A‑71.  Vehicular surface areas.

(a)        Alternative Requirements.  For land‑disturbing activity that will result in an increase in vehicular surface area of one acre or more, either:

(1)        No more than eighty percent (80%) of the surface area of the vehicular surface area may be impervious surface, or

(2)        The stormwater runoff generated by the first two inches of rain that fall on at least twenty percent (20%) of the vehicular service area during a storm event must flow to an appropriately sized bioretention area that is designed in accordance with the standards established by the Department.

(b)        Building Permit.  No permit shall be issued under G.S. 153A‑357 or G.S. 160A‑417 for any land‑disturbing activity that does not comply with the requirements of this section.

(c)        Applicability.  This section does not apply in any area of the State in which any of the following programs is being implemented:

(1)        Water Supply Watershed I (WS‑I)  15A NCAC 2B.0212.

(2)        Water Supply Watershed II (WS‑II)  15A NCAC 2B.0214.

(3)        Water Supply Watershed III (WS‑III)  15A NCAC 2B.0215.

(4)        Water Supply Watershed IV (WS‑IV)  15A NCAC 2B.0216.

(5)        Freshwater High Quality Waters (HQW)  15A NCAC 2H.1006.

(6)        Freshwater Outstanding Resource Waters (ORW)  15A NCAC 2H.1007.

(7)        The Neuse River Basin Nutrient Sensitive Waters (NSW) Management Strategy  15A NCAC 2B.0235.

(8)        The Tar‑Pamlico River Basin Nutrient Sensitive (NSW) Management Strategy  15A NCAC 2B.0258.

(9)        The Randleman Lake Water Supply Watershed Nutrient Management Strategy  15A NCAC 2B.0251.

(10)      Phase II Stormwater Management  S.L. 2006‑246.

(11)      Coastal Stormwater Management  Section 2 of S.L. 2008‑211.  (2008‑198, ss. 8(b), (e), (f).)



§ 113A-72. Short title.

Article 5.

North Carolina Appalachian Trails System Act.

§ 113A‑72.  Short title.

This Article may be cited as the North Carolina Appalachian Trails System Act. (1973, c. 545, s. 1.)



§ 113A-73. Policy and purpose.

§ 113A‑73.  Policy and purpose.

(a)        In order to provide for the ever‑increasing outdoor recreation needs of an expanded population and in order to promote public access to, travel within, and enjoyment and appreciation of the open‑air, outdoor areas of the State, the Appalachian Trail should be  protected in North Carolina as a segment of the National Scenic Trails System.

(b)        The purpose of this Article is to provide the means for attaining these objectives by instituting a North Carolina Appalachian Trail System, designating the Appalachian Trail lying or located in the North Carolina Counties of Avery, Mitchell, Yancey, Madison, Haywood, Swain, Graham, Macon, and Clay, as defined in the Federal Register of the National Trails Act as the basic component of that System, and by prescribing the methods by which, and standards according to which, additional connecting trails may be added to the System. (1973, c. 545, s. 2.)



§ 113A-74. Appalachian Trails System; connecting or side trails; coordination with the National Trails System Act.

§ 113A‑74.  Appalachian Trails System; connecting or side trails; coordination with the National Trails System Act.

Connecting or side trails may be established, designated and marked as components of the Appalachian Trail System by the Department of Environment and Natural Resources in consultation with the federal agencies charged with the responsibility for the administration and management of the Appalachian Trail in North Carolina. Criteria and standards of establishment will coincide with those set forth in the National Trails System Act (PL 90‑543). (1973, c. 545, s. 3; 1977, c. 771, s. 4; 1989, c. 727, s. 218(61); 1997‑443, s. 11A.119(a).)



§ 113A-75. Assistance under this Article with the National Trails System Act (PL 90-543).

§ 113A‑75.  Assistance under this Article with the National Trails System Act (PL 90‑543).

(a)        The Department of Administration in cooperation with other appropriate State departments shall consult with the federal agencies charged with the administration of the Appalachian Trail in North Carolina and develop a mutually agreeable plan for the orderly and coordinated acquisition of Appalachian Trail right‑of‑way and the associated tracts, as needed, to provide a suitable environment for the Appalachian Trail in North Carolina.

(b)        The Department of Environment and Natural Resources and the federal agencies charged with the responsibility of the administration of the Appalachian Trail in North Carolina shall give due consideration to the conservation of the environment of the Appalachian Trail and, in accordance with the National Trails System Act, may obtain advice and assistance from local governments, Carolina Mountain Club, Nantahala Hiking Club, Piedmont Appalachian Trail Hikers, Appalachian Trail Conference, other interested organizations and individuals, landowners and land users concerned.

(c)        The Board of Transportation shall cooperate and assist in carrying out the purposes of this Article and the National Trails System Act where their highway projects cross or may be adjacent to any component of the Appalachian Trail System.

(d)        Lands acquired by the State of North Carolina within the 200‑feet right‑of‑way of the Appalachian Trail and within the exterior boundaries of the Pisgah or Nantahala National Forests, will be conveyed to the United States Forest Service as the federal agency charged with the responsibility for the administration and management of the Appalachian Trail within these specific areas.

(e)        Lands acquired by the State of North Carolina outside of the boundaries of the Appalachian Trail right‑of‑way will be administered by the appropriate State department in such a manner as to preserve and enhance the environment of the Appalachian Trail.

(f)         In consultation with the Department of Environment and Natural Resources, the federal agency charged with the responsibility of the administration of the Appalachian Trail in North Carolina shall establish use regulations in accordance with the National Trails System Act.

(g)        The use of motor vehicles on the trails of the North Carolina Appalachian Trail System may be authorized when such use is necessary to meet emergencies or to enable adjacent landowners to have reasonable access to their lands and timber rights provided that the granting of this access is in accordance with limitations and conditions of such use set forth in the National Trails System Act. (1973, c. 507, s. 5; c. 545, s. 4; 1977, c. 771, s. 4; 1989, c. 727, s. 218(62); 1997‑443, s. 11A.119(a).)



§ 113A-76. Acquisition of rights-of-way and lands; manner of acquiring.

§ 113A‑76.  Acquisition of rights‑of‑way and lands; manner of acquiring.

The State of North Carolina may use lands for trail purposes within the boundaries of areas under its administration that are included in the rights‑of‑way selected for the Appalachian Trail System. The Department of Administration may acquire lands or easements by donation or purchase with funds donated or appropriated for such purpose. (1973, c. 545, s. 5.)



§ 113A-77. Expenditures authorized.

§ 113A‑77.  Expenditures authorized.

The Department is authorized to spend any federal, State, local or private funds available for this purpose to the Department for acquisition and development of the Appalachian Trail System. (1973, c. 545, s. 6; 1977, c. 771, s. 4; 1989, c. 727, s. 125.)



§§ 113A-78 through 113A-82. Reserved for future codification purposes.

§§ 113A‑78 through 113A‑82.  Reserved for future codification purposes.



§ 113A-83. Short title.

Article 6.

North Carolina Trails System.

§ 113A‑83.  Short title.

This Article shall be known and may be cited as the "North  Carolina Trails System Act." (1973, c. 670, s. 1.)



§ 113A-84. Declaration of policy and purpose.

§ 113A‑84.  Declaration of policy and purpose.

(a)        In order to provide for the ever‑increasing outdoor recreation needs of an expanded population and in order to promote public access to, travel within, and enjoyment and appreciation of the outdoor, natural and remote areas of the State, trails should be established in natural, scenic areas of the State, and in and near urban areas.

(b)        The purpose of this Article is to provide the means for attaining these objectives by instituting a State system of scenic and recreation trails, coordinated with and complemented by existing and future local trail segments or systems, and by prescribing the methods by which, and standards according to which, components may be added to the State trails system. (1973, c. 670, s. 1; 1993, c. 184, s. 1.)



§ 113A-85. Definitions.

§ 113A‑85.  Definitions.

Except as otherwise required by context, the following terms when used in this Article shall be construed respectively to mean:

(1)        "Department" means the North Carolina Department of Environment and Natural Resources.

(2)        "Political subdivision" means any county, any incorporated city or town, or other political subdivision.

(3)        "Scenic easement" means a perpetual easement in land which

a.         Is held for the benefit of the people of North Carolina,

b.         Is specifically enforceable by its holder or beneficiary, and

c.         Limits or obligates the holder of the servient estate, his heirs, and assigns with respect to their use and management of land and activities conducted thereon, the object of such limitations and obligations being the maintenance or enhancement of the natural beauty of the land in question or of areas affected by it.

(4)        "Secretary" means the Secretary of Environment and Natural Resources, except as otherwise specified in this Article.

(5)        "State trails system" means the trails system established in this Article or pursuant to the State Parks Act, Article 2C of Chapter 113 of the General Statutes, and including all trails and trail segments, together with their rights‑of‑way, added by any of the procedures described in this Article or Article 2C of Chapter 113 of the General Statutes.

(6)        "Trail" means:

a.         Park trail.  A trail designated and managed as a unit of the North Carolina State Parks System under Article 2C of Chapter 113 of the General Statutes.

b.         Designated trail.  A trail designated by the Secretary pursuant to this Article as a component of the State trails system and that is managed by another governmental agency or by a corporation listed with the Secretary of State.

c.         A State scenic trail, State recreation trail, or State connecting trail under G.S. 113A‑86 when the intended primary use of the trail is to serve as a park trail or designated trail.

d.         Any other trail that is open to the public and that the owner, lessee, occupant, or person otherwise in control of the land on which the trail is located allows to be used as a trail without compensation, including a trail that is not designated by the Secretary as a component of the State trails system. (1973, c. 670, s. 1; 1977, c. 771, s. 4; 1989, c. 727, s. 218(63); 1989 (Reg. Sess., 1990), c. 1004, s. 19(b); 1993, c. 184, s. 2; 1997‑443, s. 11A.119(a).)



§ 113A-86. Composition of State trails system.

§ 113A‑86.  Composition of State trails system.

The State trails system shall be composed of designated:

(1)        State scenic trails, which are defined as extended trails so located as to provide maximum potential for the appreciation of natural areas and for the conservation and enjoyment of the significant scenic, historic, natural, ecological, geological or cultural qualities of the areas through which such trails may pass.

(2)        State recreation trails, which are defined as trails planned principally for recreational value and may include trails for foot travel, horseback, nonmotorized bicycles, nonmotorized water vehicles, and two‑wheel‑ and four‑wheel‑drive motorized vehicles.  More than one of the aforesaid types of travel may be permitted on a single trail in the discretion of the Secretary.

(3)        Connecting or side trails, which will provide additional points of public access to State recreation or State scenic trails or which will provide connections between such trails. (1973, c. 670, s. 1; 1993, c. 184, s. 3.)



§ 113A-87. Authority to designate trails.

§ 113A‑87.  Authority to designate trails.

The Department may establish and designate trails on:

(1)        Lands administered by the Department,

(2)        Lands under the jurisdiction of a State department, political subdivision, or federal agency, or

(3)        Private lands provided, fee‑simple title, lesser estates, scenic easements, easements of surface ingress and egress running with the land, leases, or other written agreements are obtained from landowners through which a State trail may pass. (1973, c. 670, s. 1; 1979, c. 6, s. 1; 1991, c. 115; 1993, c. 184, s. 4.)



§ 113A-87.1. Use of State land for bicycling; creation of trails by volunteers.

§ 113A‑87.1.  Use of State land for bicycling; creation of trails by volunteers.

(a)        Any land held in fee simple by this State, any agency of this State, or any land purchased or leased with funds provided by this State may be open and available for use by bicyclists upon establishment of a usage agreement. The usage agreement shall be established between the land manager and any local cycling group or organization intending to use the land and shall specify the terms and conditions for use of the land. The land manager shall designate a representative with knowledge of off‑road bicycle trail building to negotiate the agreement. Upon establishment of the usage agreement, any bicyclist may use the land pursuant to the agreement.

The land manager shall not be required to create, maintain, or make available any special trails, paths, or other accommodations to any user of the land for cycling purposes. However, once a usage agreement has been established, any local cycling group or organization may create and maintain special trails for cycling purposes. Any trails created for the purpose of off‑road cycling shall be created and maintained using commonly accepted best practices.

(b)        Notwithstanding the provisions of subsection (a) of this section, any land may be restricted or removed from use by bicyclists if it is determined by the State, an agency of the State, or the holder of land purchased or leased with State funds that the use would cause substantial harm to the land or the environment or that the use would violate another State or federal law. Before restricting or removing land from use by bicyclists, the State, the agency of the State, or the holder of the land purchased or leased with State funds must show why the lands should not be open for use by bicyclists. Local cycling groups or organizations shall be notified of the intent to restrict or remove the land from use by bicyclists and provided an opportunity to show why cycling should be allowed on the land. Notice of any land restricted or removed from use by bicyclists pursuant to this subsection shall be filed with the Division of Bicycle and Pedestrian Transportation of the Department of Transportation.

(c)        The Division of Bicycle and Pedestrian Transportation of the Department of Transportation shall keep a record of all lands made open and available for use by bicyclists pursuant to this section and shall make the information available to the public upon request.

(d)        Any land open and available for use by bicyclists, pursuant to subsection (a) of this section, shall also be available to members of the public for hiking and walking. Persons using the land pursuant to this subsection shall yield the right‑of‑way to bicyclists when hiking or walking on any trails created and maintained for the purpose of off‑road cycling and so designated along that trail.

(e)        Notwithstanding any other provision of this section, any hiking, walking, or use of bicycles on game lands administered by the Wildlife Resources Commission shall be restricted to roads and trails designated for vehicular use. Hiking, walking, or bicycle use by persons not hunting shall be restricted to days closed to hunting. The Wildlife Resources Commission may restrict the use of bicycles on game lands where necessary to protect sensitive wildlife habitat or species and shall file notice of any restrictions with the Division of Bicycle and Pedestrian Transportation of the Department of Transportation. (2007‑449, s. 1.)



§ 113A-88. North Carolina Trails Committee; composition; meetings and functions.

§ 113A‑88.  North Carolina Trails Committee; composition; meetings and functions.

(a)        Repealed by Session Laws 1973, c. 1262, s. 82.

(b)        The Committee shall meet in various sections of the State not less than two times annually to advise the Department on all matters directly or indirectly pertaining to trails, their use, extent, location, and the other objectives and purposes of this Article.

(c)        The Committee shall coordinate trail development among local governments, and shall assist local governments in the formation of their trail plans and advise the Department quarterly of its findings.

(d)        The Secretary, with advice of the Committee, shall study trail  needs and potentials, and make additions to the State Trails System as needed. He shall submit an annual report to the Governor and General Assembly on trail activities by the Department, including rights‑of‑way that have been established and on the program for implementing this Article. Each report shall include a short statement on the significance of the various trails to the System. The Secretary shall make such rules as to trail development, management, and use that are necessary for the proper implementation of this Article. (1973, c. 670, s. 1; c. 1262, s. 82; 1987, c. 827, s. 132.)



§ 113A-89. Location of trails.

§ 113A‑89.  Location of trails.

The process of locating routes of designated trails to be added to the system shall be as follows:

For State scenic trails, the Secretary or a designee, after consulting with the Committee, shall recommend a route.  For State recreation trails and for connecting or side trails, the Secretary or a designee, after consulting with the Committee, shall select the route.  The Secretary may provide technical assistance to political subdivisions or private, nonprofit organizations that develop, construct, or maintain designated trails or other public trails that complement the State trails system.  When a route shall traverse land within the jurisdiction of a governmental unit or political subdivision, the Department shall consult with such unit or such subdivision prior to its final determination of the location of the route.  The selected route shall be compatible with preservation or enhancement of the environment it traverses.  Reasonable effort shall be made to minimize any adverse effects upon adjacent landowners and users.  Notice of the selected route shall be published by the Department in a newspaper of general circulation in the area in which the trail is located, together with appropriate maps and descriptions to be conspicuously posted at the appropriate courthouse.  Such publication shall be prior to the designation of the trail by the Secretary. (1973, c. 670, s. 1; 1993, c. 184, s. 5.)



§ 113A-90. Scenic easements within right-of-way.

§ 113A‑90.  Scenic easements within right‑of‑way.

Within the boundaries of the right‑of‑way, the Secretary of the North Carolina Department of Administration may acquire, on behalf of the State of North Carolina, lands in fee title, or interest in land in the form of scenic easements, cooperative agreements, easements of surface ingress and egress running with the land, leases, or less than fee estates. Acquisition of land or of interest therein may be by gift, purchased with donated funds or funds appropriated by the governmental agencies for this purpose, proceeds from the sale of bonds or exchange. Any change in value of land resulting from the grant of an easement shall be taken into consideration in the assessment of the land for tax purposes. (1973, c. 670, s. 1.)



§ 113A-91. Trails within parks; conflict of laws.

§ 113A‑91.  Trails within parks; conflict of laws.

Any component of the System that is or shall become a part of any State park, recreation area, wildlife management area, or similar area shall be subject to the provisions of this Article as well as any other laws under which the other areas are administered, and in the case of conflict between the provisions the more restrictive provisions shall apply. (1973, c. 670, s. 1.)



§ 113A-92. Uniform trail markers.

§ 113A‑92.  Uniform trail markers.

The Department, in consultation with the Committee, shall establish a uniform marker for trails contained in the System. An additional appropriate symbol characterizing specific trails may be included on the marker. The markers shall be placed at all access points, together with signs indicating the modes of locomotion that are prohibited for the trail, provided that where the trail constitutes a portion of a national scenic trail, use of the national scenic trail uniform marker shall be considered sufficient. The route of the trail and the boundaries of the right‑of‑way shall be adequately marked. (1973, c. 670, s. 1.)



§ 113A-92.1. Adopt-A-Trail Program.

§ 113A‑92.1.  Adopt‑A‑Trail Program.

The Department shall establish an Adopt‑A‑Trail Program to coordinate with the Trails Committee and local groups or persons on trail development and maintenance.  Local involvement shall be encouraged, and interested groups are authorized to "adopt‑a‑trail" for such purposes as placing trail markers, trail building, trail blazing, litter control, resource protection, and any other activities related to the policies and purposes of this Article. (1987, c. 738, s. 153.)



§ 113A-93. Administrative policy.

§ 113A‑93.  Administrative policy.

The North Carolina Trails System shall be administered by the Department according to the policies and criteria set forth in this Article. The Department shall, in addition, have or designate the responsibility for maintaining the trails, building bridges, campsites, shelters, and related public‑use facilities where required. (1973, c. 670, s. 1.)



§ 113A-94. Incorporation in National Trails System.

§ 113A‑94.  Incorporation in National Trails System.

Nothing in this Article shall preclude a component of the State Trails System from becoming a part of the National Trails System. The Secretary shall coordinate the State Trails System with the National Trails System and is directed to encourage and assist any federal studies for inclusion of North Carolina trails in the National Trails System. The Department may enter into written cooperative agreements for joint federal‑State administration of a North Carolina component of the National Trails System, provided such agreements for administration of land uses are not less restrictive than those set forth in this Article. (1973, c. 670, s. 1.)



§ 113A-95. Trail use liability.

§ 113A‑95.  Trail use liability.

(a)        Any person, as an owner, lessee, occupant, or otherwise in control of land, who allows without compensation another person to use the land for designated trail or other public trail purposes or to construct, maintain, or cause to be constructed or maintained a designated trail or other public trail owes the person the same duty of care he owes a trespasser.

(b)        Any person who without compensation has constructed, maintained, or caused to be constructed or maintained a designated trail or other public trail pursuant to a written agreement with any person who is an owner, lessee, occupant, or otherwise in control of land on which a trail is located shall owe a person using the trail the same duty of care owed a trespasser.

(c)        Repealed by Session Laws 1993, c. 184, s. 6. (1987, c. 498; 1991, c. 38; 1993, c. 184, s. 6.)



§§ 113A-96 through 113A-99. Reserved for future codification purposes.

§§ 113A‑96 through 113A‑99.  Reserved for future codification purposes.



§ 113A-100. Short title.

Article 7.

Coastal Area Management.

Part 1.  Organization and Goals.

§ 113A‑100.  Short title.

This Article shall be known as the Coastal Area Management Act of 1974. (1973, c. 1284, s. 1; 1975, c. 452, s. 5; 1981, c. 932, s. 2.1.)



§ 113A-101. Cooperative State-local program.

§ 113A‑101.  Cooperative State‑local program.

This Article establishes a cooperative program of coastal area management between local and State governments. Local government shall have the initiative for planning. State government shall establish areas of environmental concern. With regard to planning, State government shall act primarily in a supportive standard‑setting and review capacity, except where local governments do not elect to exercise their initiative. Enforcement shall be a concurrent State‑local responsibility. (1973, c. 1284, s. 1; 1975, c. 452, s. 5; 1981, c. 932, s. 2.1.)



§ 113A-102. Legislative findings and goals.

§ 113A‑102.  Legislative findings and goals.

(a)        Findings.  It is hereby determined and declared as a matter of legislative finding that among North Carolina's most valuable resources are its coastal lands and waters. The coastal area, and in particular the estuaries, are among the most biologically productive regions of this State and of the nation. Coastal and estuarine waters and marshlands provide almost ninety percent (90%) of the most productive sport fisheries on the east coast of the United States. North Carolina's coastal area has an extremely high recreational and esthetic value which should be preserved and enhanced.

In recent years the coastal area has been subjected to increasing pressures which are the result of the often‑conflicting needs of a society expanding in industrial development, in population, and in the recreational aspirations of its citizens. Unless these pressures are controlled by coordinated management, the very features of the coast which make it economically, esthetically, and ecologically rich will be destroyed. The General Assembly therefore finds that an immediate and pressing need exists to establish a comprehensive plan for the protection, preservation, orderly development, and management of the coastal area of North Carolina.

In the implementation of the coastal area management plan, the public's opportunity to enjoy the physical, esthetic, cultural, and recreational qualities of the natural shorelines of the State shall be preserved to the greatest extent feasible; water resources shall be managed in order to preserve and enhance water quality and to provide optimum utilization of water resources; land resources shall be managed in order to guide growth and development and to minimize damage to the natural environment; and private property rights shall be preserved in accord with the Constitution of this State and of the United States.

(b)        Goals.  The goals of the coastal area management system to be created pursuant to this Article are as follows:

(1)        To provide a management system capable of preserving and managing the natural ecological conditions of the estuarine system, the barrier dune system, and the beaches, so as to safeguard and perpetuate their natural productivity and their biological, economic and esthetic values;

(2)        To insure that the development or preservation of the land and water resources of the coastal area proceeds in a manner consistent with the capability of the land and water for development, use, or preservation based on ecological considerations;

(3)        To insure the orderly and balanced use and preservation of our coastal resources on behalf of the people of North Carolina and the nation;

(4)        To establish policies, guidelines and standards for:

a.         Protection, preservation, and conservation of natural resources including but not limited to water use, scenic  vistas, and fish and wildlife; and management of transitional or intensely developed areas and areas especially suited to intensive use or development, as well as areas of significant natural value;

b.         The economic development of the coastal area, including but not limited to construction, location and design of industries, port facilities, commercial establishments and other developments;

c.         Recreation and tourist facilities and parklands;

d.         Transportation and circulation patterns for the coastal area including major thoroughfares, transportation routes, navigation channels and harbors, and other public utilities and facilities;

e.         Preservation and enhancement of the historic, cultural, and scientific aspects of the coastal area;

f.          Protection of present common‑law and statutory public rights in the lands and waters of the coastal area;

g.         Any other purposes deemed necessary or appropriate to effectuate the policy of this Article. (1973, c. 1284, s. 1; 1975, c. 452, s. 5; 1981, c. 932, s. 2.1.)



§ 113A-103. Definitions.

§ 113A‑103.  Definitions.

As used in this Article:

(1)        "Advisory Council" means the Coastal Resources Advisory Council created by G.S. 113A‑105.

(1a)      "Boat" means a vessel or watercraft of any type or size specifically designed to be self‑propelled, whether by engine, sail, oar, or paddle or other means, which is used to travel from place to place by water.

(2)        "Coastal area" means the counties that (in whole or in part) are adjacent to, adjoining, intersected by or bounded by the Atlantic Ocean (extending offshore to the limits of State jurisdiction, as may be identified by rule of the Commission for purposes of this Article, but in no event less than three geographical miles offshore) or any coastal sound. The Governor, in accordance with the standards set forth in this subdivision and in subdivision (3) of this section, shall designate the counties that constitute the "coastal area," as defined by this section, and his designation shall be final and conclusive. On or before May 1, 1974, the Governor shall file copies of a list of said coastal‑area counties with the chairmen of the boards of commissioners of each county in the coastal area, with the mayors of each incorporated city within the coastal area (as so defined) having a population of 2,000 or more and of each incorporated city having a population of less than 2,000 whose corporate boundaries are contiguous with the Atlantic Ocean, and with the Secretary of State. The said coastal‑area counties and cities shall thereafter transmit nominations to the Governor of members of the Coastal Resources Commission as provided in G.S. 113A‑104(d).

(3)        "Coastal sound" means Albemarle, Bogue, Core, Croatan, Currituck, Pamlico and Roanoke Sounds. For purposes of this Article, the inland limits of a sound on a tributary river shall be defined as the limits of seawater encroachment on said tributary river under normal conditions. "Normal conditions" shall be understood to include regularly occurring conditions of low stream flow and high tide, but shall not include unusual conditions such as those associated with hurricane and other storm tides. Unless otherwise determined by the Commission, the limits of seawater encroachment shall be considered to be the confluence of a sound's tributary river with the river or creek entering it nearest to the farthest inland movement of oceanic salt water under normal conditions. For purposes of this Article, the aforementioned points of confluence with tributary rivers shall include the following:

a.         On the Chowan River, its confluence with the Meherrin River;

b.         On the Roanoke River, its confluence with the northeast branch of the Cashie River;

c.         On the Tar River, its confluence with Tranters Creek;

d.         On the Neuse River, its confluence with Swift Creek;

e.         On the Trent River, its confluence with Ready Branch.

Provided, however, that no county shall be considered to be within the coastal area which: (i) is adjacent to, adjoining or bounded by any of the above points of confluence and lies entirely west of said point of confluence; or (ii) is not bounded by the Atlantic Ocean and lies entirely west of the westernmost of the above points of confluence.

(4)        "Commission" means the Coastal Resources Commission created by G.S. 113A‑104.

(4a)      "Department" means the Department of Environment and Natural Resources.

(5)        a.   "Development" means any activity in a duly designated area of environmental concern (except as provided in paragraph b of this subdivision) involving, requiring, or consisting of the construction or enlargement of a structure; excavation; dredging; filling; dumping; removal of clay, silt, sand, gravel or minerals; bulkheading, driving of pilings; clearing or alteration of land as an adjunct of construction; alteration or removal of sand dunes; alteration of the shore, bank, or bottom of the Atlantic Ocean or any sound, bay, river, creek, stream, lake, or canal; or placement of a floating structure in an area of environmental concern identified in G.S. 113A‑113(b)(2) or (b)(5).

b.         The following activities including the normal and incidental operations associated therewith shall not be deemed to be development under this section:

1.         Work by a highway or road agency for the maintenance of an existing road, if the work is carried out on land within the boundaries of the existing right‑of‑way;

2.         Work by any railroad company or by any utility and other persons engaged in the distribution and transmission of petroleum products, water, telephone or telegraph messages, or electricity for the purpose of inspecting, repairing, maintaining, or upgrading any existing substations, sewers, mains, pipes, cables, utility tunnels, lines, towers, poles, tracks, and the like on any of its existing railroad or utility property or rights‑of‑way, or the extension of any of the above distribution‑related facilities to serve development approved pursuant to G.S. 113A‑121 or 113A‑122;

3.         Work by any utility and other persons for the purpose of construction of facilities for the development, generation, and transmission of energy to the extent that such activities are regulated by other law or by present or future rules of the State Utilities Commission regulating the siting of such facilities (including environmental aspects of such siting), and work on facilities used directly in connection with the above facilities;

4.         The use of any land for the purposes of planting, growing, or harvesting plants, crops, trees, or other agricultural or forestry products, including normal private road construction, raising livestock or poultry, or for other agricultural purposes except where excavation or filling affecting estuarine waters (as defined in G.S. 113‑229) or navigable waters is involved;

5.         Maintenance or repairs (excluding replacement) necessary to repair damage to structures caused by the elements or to prevent damage to imminently threatened structures by the creation of protective sand dunes.

6.         The construction of any accessory building customarily incident to an existing structure if the work does not involve filling, excavation, or the alteration of any sand dune or beach;

7.         Completion of any development, not otherwise in violation of law, for which a valid building or zoning permit was issued prior to ratification of this Article and which development was initiated prior to the ratification of this Article;

8.         Completion of installation of any utilities or roads or related facilities not otherwise in violation of law, within a subdivision that was duly approved and recorded prior to the ratification of this Article and which installation was initiated prior to the ratification of this Article;

9.         Construction or installation of any development, not otherwise in violation of law, for which an application for a building or zoning permit was pending prior to the ratification of this Article and for which a loan commitment (evidenced by a notarized document signed by both parties) had been made prior to the ratification of this Article; provided, said building or zoning application is granted by July 1, 1974;

10.       It is the intention of the General Assembly that if the provisions of any of the foregoing subparagraphs 1 to 10 of this paragraph are held invalid as a grant of an exclusive or separate emolument or privilege or as a denial of the equal protection of the laws, within the meaning of Article I, Secs. 19 and 32 of the North Carolina Constitution, the remainder of this Article shall be given effect without the invalid provision or provisions.

c.         The Commission shall define by rule (and may revise from time to time) certain classes of minor maintenance and improvements which shall be exempted from the permit requirements of this Article, in addition to the exclusions set forth in paragraph b of this subdivision. In developing such rules the Commission shall consider, with regard to the class or classes of units to be exempted:

1.         The size of the improved or scope of the maintenance work;

2.         The location of the improvement or work in proximity to dunes, waters, marshlands, areas of high seismic activity, areas of unstable soils or geologic formations, and areas enumerated in G.S. 113A‑113(b)(3); and

3.         Whether or not dredging or filling is involved in the maintenance or improvement.

(5a)      "Floating structure" means any structure, not a boat, supported by a means of floatation, designed to be used without a permanent foundation, which is used or intended for human habitation or commerce. A structure shall be considered a floating structure when it is inhabited or used for commercial purposes for more than thirty days in any one location. A boat may be considered a floating structure when its means of propulsion has been removed or rendered inoperative.

(6)        "Key facilities" include the site location and the location of major improvement and major access features of key facilities, and mean:

a.         Public facilities, as determined by the Commission, on nonfederal lands which tend to induce development and urbanization of more than local impact, including but not limited to:

1.         Any major airport designed to serve as a terminal for regularly scheduled air passenger service or one of State concern;

2.         Major interchanges between the interstate highway system and frontage‑access streets or highways; major interchanges between other limited‑access highways and frontage‑access streets or highways;

3.         Major frontage‑access streets and highways, both of State concern; and

4.         Major recreational lands and facilities;

b.         Major facilities on nonfederal lands for the development, generation, and transmission of energy.

(7)        "Lead regional organizations" means the regional planning agencies created by and representative of the local governments of a multi‑county region, and designated as lead regional organizations by the Governor.

(8)        "Local government" means the governing body of any county or city which contains within its boundaries any lands or waters subject to this Article.

(9)        "Person" means any individual, citizen, partnership, corporation, association, organization, business trust, estate, trust, public or municipal corporation, or agency of the State or local government unit, or any other legal entity however designated.

(10)      Repealed by Session Laws 1987, c. 827, s. 133.

(11)      "Secretary" means the Secretary of Environment and Natural Resources, except where otherwise specified in this Article. (1973, c. 1284, s. 1; 1975, c. 452, s. 5; 1981, c. 913, s. 1; c. 932, s. 2.1; 1987, c. 827, s. 133; 1989, c. 727, s. 126; 1991 (Reg. Sess., 1992), c. 839, ss. 1, 4; 1995, c. 509, s. 58; 1997‑443, s. 11A.119(a).)



§ 113A-104. Coastal Resources Commission.

§ 113A‑104.  Coastal Resources Commission.

(a)        Established.  The General Assembly hereby establishes within the Department of Environment and Natural Resources a commission to be designated the Coastal Resources Commission.

(b)        Composition.  The Coastal Resources Commission shall consist of 15 members appointed by the Governor, as follows:

(1)        One who shall at the time of appointment be actively connected with or have experience in commercial fishing.

(2)        One who shall at the time of appointment be actively connected with or have experience in wildlife or sports fishing.

(3)        One who shall at the time of appointment be actively connected with or have experience in marine ecology.

(4)        One who shall at the time of appointment be actively connected with or have experience in coastal agriculture.

(5)        One who shall at the time of appointment be actively connected with or have experience in coastal forestry.

(6)        One who shall at the time of appointment be actively connected with or have experience in coastal land development.

(7)        One who shall at the time of appointment be actively connected with or have experience in marine‑related business (other than fishing and wildlife).

(8)        One who shall at the time of appointment be actively connected with or have experience in engineering in the coastal area.

(9)        One who shall at the time of appointment be actively associated with a State or national conservation organization.

(10)      One who shall at the time of appointment be actively connected with or have experience in financing of coastal land development.

(11)      Two who shall at the time of appointment be actively connected with or have experience in local government within the coastal area.

(12)      Three at‑large members.

(c)        Appointment of Members.  Appointments to the Commission shall be made to provide knowledge and experience in a diverse range of coastal interests. The members of the Commission shall serve and act on the Commission solely for the best interests of the public and public trust, and shall bring their particular knowledge and experience to the Commission for that end alone.

The Governor shall appoint in his sole discretion those members of the Commission whose qualifications are described in subdivisions (6) and (10), and one of the three members described in subdivision (12) of subsection (b) of this section.

The remaining members of the Commission shall be appointed by the Governor after completion of the nominating procedures prescribed by subsection (d) of this section. The members of the Commission whose qualifications are described in subdivisions (1) through (5), (9), and (11), shall be persons who do not derive any significant portion of their income from land development, construction, real estate sales, or lobbying and do not otherwise serve as agents for development‑related business activities. The Governor shall require adequate disclosure of potential conflicts of interest by members. The Governor, by executive order, shall promulgate criteria regarding conflicts of interest and disclosure thereof for determining the eligibility of persons under this section.

(d)        Nominations for Membership.  On or before May 1 in every even‑numbered year the Governor shall designate and transmit to the board of commissioners in each county in the coastal area four nominating categories applicable to that county for that year. Said nominating categories shall be selected by the Governor from among the categories represented, respectively by subdivisions (1), (2), (3), (4), (5), (7), (8), (9), (11)  two persons, and (12)  two persons, of subsection (b) of this section (or so many of the above‑listed paragraphs as may correspond to vacancies by expiration of term that are subject to being filled in that year). On or before June 1 in every even‑numbered year the board of commissioners of each county in the coastal area shall nominate (and transmit to the Governor the names of) one qualified person in each of the four nominating categories that was designated by the Governor for that county for that year. In designating nominating categories from biennium to biennium, the Governor shall equitably rotate said categories among the several counties of the coastal area as in his judgment he deems best; and he shall assign, as near as may be, an even number of nominees to each nominating category and shall assign in his best judgment any excess above such even number of nominees. On or before June 1 in every even‑numbered year the governing body of each incorporated city within the coastal area shall nominate and transmit to the Governor the name of one person as a nominee to the Commission. In making nominations, the boards of county commissioners and city governing bodies shall give due consideration to the nomination of women and minorities. The Governor shall appoint 12 persons from among said city and county nominees to the Commission. The several boards of county commissioners and city governing bodies shall transmit the names, addresses, and a brief summary of the qualifications of their nominees to the Governor on or before June 1 in each even‑numbered year, beginning in 1974; provided, that the Governor, by registered or certified mail, shall notify the chairman or the mayors of the said local governing boards by May 20 in each such even‑numbered year of the duties of local governing boards under this sentence. If any board of commissioners or city governing body fails to transmit its list of nominations to the Governor by June 1, the Governor may add to the nominations a list of qualified nominees in lieu of those that were not transmitted by the board of commissioners or city governing body; Provided however, the Governor may not add to the list a nominee in lieu of one not transmitted by an incorporated city within the coastal area that neither has a population of 2,000 or more nor is contiguous with the Atlantic Ocean. Within the meaning of this section, the "governing body" is the mayor and council of a city as defined in G.S. 160A‑66. The population of cities shall be determined according to the most recent annual estimates of population as certified to the Secretary of Revenue by the Secretary of Administration.

(e)        Residential Qualifications.  All nominees of the several boards of county commissioners and city governing bodies must reside within the coastal area, but need not reside in the county from which they were nominated. No more than one of those members appointed by the Governor from among said nominees may reside in a particular county. No more than two members of the entire Commission, at any time, may reside in a particular county. No more than two members of the entire Commission, at any time, may reside outside the coastal area.

(f)         Office May Be Held Concurrently with Others.  Membership on the Coastal Resources Commission is hereby declared to be an office that may be held concurrently with other elective or appointive offices in addition to the maximum number of offices permitted to be held by one person under G.S. 128‑1.1.

(g)        Terms.  The members shall serve staggered terms of office of four years. At the expiration of each member's term, the Governor shall reappoint or replace the member with a new member of like qualification (as specified in subsection (b) of this section), in the manner provided by subsections (c) and (d) of this section. The initial term shall be determined by the Governor in accordance with customary practice but eight of the initial members shall be appointed for two years and seven for four years.

(h)        Vacancies.  In the event of a vacancy arising otherwise than by expiration of term, the Governor shall appoint a successor of like qualification (as specified in subsection (b) of this section) who shall then serve the remainder of his predecessor's term. When any such vacancy arises, the Governor shall immediately notify the board of commissioners of each county in the coastal area and the governing body of each incorporated city within the coastal area. Within 30 days after receipt of such notification each such county board and city governing body shall nominate and transmit to the Governor the name and address of one person who is qualified in the category represented by the position to be filled, together with a brief summary of the qualifications of the nominee. The Governor shall make the appointment from among said city and county nominees. If any county board or city governing body fails to make a timely transmittal of its nominee, the Governor may add to the nominations a qualified person in lieu of said nominee; Provided however, the Governor may not add to the list a nominee in lieu of one not transmitted by an incorporated city within the coastal area that neither has a population of 2,000 or more nor is contiguous with the Atlantic Ocean.

(i)         Officers.  The chairman shall be designated by the Governor from among the members of the Commission to serve as chairman at the pleasure of the Governor. The vice‑chairman shall be elected by and from the members of the Commission and shall serve for a term of two years or until the expiration of his regularly appointed term.

(j)         Compensation.  The members of the Commission shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

(k)        In making appointments to and filling vacancies upon the Commission, the Governor shall give due consideration to securing appropriate representation of women and minorities.

(l)         Regular attendance at Commission meetings is a duty of each member. The Commission shall develop procedures for declaring any seat on the Commission to be vacant upon failure by a member to perform this duty. (1973, c. 1284, s. 1; 1975, c. 452, s. 5; 1977, c. 771, s. 4; c. 486, ss. 1‑6; 1981, c. 932, s. 2.1; 1989, c. 505; c. 727, s. 218(64); 1997‑443, s. 11A.119(a).)



§ 113A-105. Coastal Resources Advisory Council.

§ 113A‑105.  Coastal Resources Advisory Council.

(a)        Creation.  There is hereby created and established a council to be known as the Coastal Resources Advisory Council.

(b)        The Coastal Resources Advisory Council shall consist of not more than 45 members appointed or designated as follows:

(1)        Two individuals designated by the Secretary from among the employees of the Department;

(1a)      The Secretary of Commerce or person designated by the Secretary of Commerce;

(2)        The Secretary of Administration or person designated by the Secretary of Administration;

(3)        The Secretary of Transportation or person designated by the Secretary of Transportation; and one additional member selected by the Secretary of Transportation from the Department of Transportation;

(4)        The State Health Director or the person designated by the State Health Director;

(5)        The Commissioner of Agriculture or person designated by the Commissioner of Agriculture;

(6)        The Secretary of Cultural Resources or person designated by the Secretary of Cultural Resources;

(7)        One member from each of the four multi‑county planning districts of the coastal area to be appointed by the lead regional agency of each district;

(8)        One representative from each of the counties in the coastal area to be designated by the respective boards of county commissioners;

(9)        No more than eight additional members representative of cities in the coastal area and to be designated by the Commission;

(10)      Three members selected by the Commission who are marine scientists or technologists;

(11)      One member who is a local health director selected by the Commission upon the recommendation of the Secretary.

(c)        Functions and Duties.  The Advisory Council shall assist the Secretary and the Secretary of Administration in an advisory capacity:

(1)        On matters which may be submitted to it by either of them or by the Commission, including technical questions relating to the development of rules, and

(2)        On such other matters arising under this Article as the Council considers appropriate.

(d)        Multiple Offices.  Membership on the Coastal Resources Advisory Council is hereby declared to be an office that may be held concurrently with other elective or appointive offices (except the office of Commission member) in addition to the maximum number of offices permitted to be held by one person under G.S. 128‑1.1.

(e)        Chairman and Vice‑Chairman.  A chairman and vice‑chairman shall be elected annually by the Council.

(f)         Compensation.  The members of the Advisory Council who are not State employees shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5. (1973, c. 1284, s. 1; 1975, c. 452, s. 5; 1977, c. 771, s. 4; 1981, c. 932, s. 2.1; 1983, c. 249, ss. 1, 2; 1989, c. 727, s. 127; c. 751, s. 8(14a); 1991 (Reg. Sess., 1992), c. 959, s. 26; 1995, c. 123, s. 4; c. 504, s. 7.)



§ 113A-106. Scope of planning processes.

§ 113A‑106.  Scope of planning processes.

Planning processes covered by this Article include the development and adoption of State guidelines for the coastal area and the development and adoption of a land‑use plan for each county within the coastal area, which plans shall serve as criteria for the issuance or denial of development permits under Part 4. (1973, c. 1284, s. 1; 1975, c. 452, s. 5; 1981, c. 932, s. 2.1.)



§ 113A-106.1. Adoption of Coastal Habitat Protection Plans.

§ 113A‑106.1.  Adoption of Coastal Habitat Protection Plans.

The Commission shall approve Coastal Habitat Protection Plans as provided in G.S. 143B‑279.8. (1997‑400, s. 3.3.)



§ 113A-107. State guidelines for the coastal area.

§ 113A‑107.  State guidelines for the coastal area.

(a)        State guidelines for the coastal area shall consist of statements of objectives, policies, and standards to be followed in public and private use of land and water areas within the coastal area. Such guidelines shall be consistent with the goals of the coastal area management system as set forth in G.S. 113A‑102. They shall give particular attention to the nature of development which shall be appropriate within the various types of areas of environmental concern that may be designated by the Commission under Part 3. Land and water areas addressed in the State guidelines may include underground areas and resources, and airspace above the land and water, as well as the surface of the land and surface waters. Such guidelines shall be used in the review of applications for permits issued pursuant to this Article and for review of and comment on proposed public, private and federal agency activities that are subject to review for consistency with State guidelines for the coastal area. Such comments shall be consistent with federal laws and regulations.

(b)        The Commission shall be responsible for the preparation, adoption, and amendment of the State guidelines. In exercising this function it shall be furnished such staff assistance as it requires by the Secretary of Environment and Natural Resources and the Secretary of the Department of Administration, together with such incidental assistance as may be requested of any other State department or agency.

(c)        The Commission shall mail proposed as well as adopted rules establishing guidelines for the coastal area to all cities, counties, and lead regional organizations within the area and to all State, private, federal, regional, and local agencies the Commission considers to have special expertise on the coastal area. A person who receives a proposed rule may send written comments on the proposed rule to the Commission within 30 days after receiving the proposed rule. The Commission shall consider any comments received in determining whether to adopt the proposed rule.

(d),  (e) Repealed by Session Laws 1987, c. 827, s. 134.

(f)         The Commission shall review its rules establishing guidelines for the coastal area at least every five years to determine whether changes in the rules are needed. (1973, c. 1284, s. 1; 1975, c. 452, s. 5; 1975, 2nd Sess., c. 983, ss. 75, 76; 1977, c. 771, s. 4; 1981, c. 932, s. 2.1; 1987, c. 827, s. 134; 1989, c. 313; c. 727, s. 218(65); 1997‑443, s. 11A.119(a).)



§ 113A-108. Effect of State guidelines.

§ 113A‑108.  Effect of State guidelines.

All local land‑use plans adopted pursuant to this Article within the coastal area shall be consistent with the State guidelines. No permit shall be issued under Part 4 of this Article which is inconsistent with the State guidelines. Any State land policies governing the acquisition, use and disposition of land by State departments and agencies shall take account of and be consistent with the State guidelines adopted under this Article, insofar as lands within the coastal area are concerned. Any State land classification system which shall be promulgated shall take account of and be consistent with the State guidelines adopted under this Article, insofar as it applies to lands within the coastal area. (1973, c. 1284, s. 1; 1975, c. 452, s. 5; 1981, c. 932, s. 2.1.)



§ 113A-109. County letter of intent; timetable for preparation of land-use plan.

§ 113A‑109.  County letter of intent; timetable for preparation of land‑use plan.

Within 120 days after July 1, 1974, each county within the coastal area shall submit to the Commission a written statement of its intent to develop a land‑use plan under this Article or its intent not to develop such a plan. If any county states its intent not to develop a land‑use plan or fails to submit a statement of intent within the required period, the Commission shall prepare and adopt a land‑use plan for that county. If a county states its intent to develop a land‑use plan, it shall complete the preparation and adoption of such plan within 480 days after adoption of the State guidelines. In the event of failure by any county to complete its required plan within this time, the Commission shall promptly prepare and adopt such a plan.

In any case where the Commission has adopted a land‑use plan for a county that county may prepare its own land‑use plan in accordance with the procedures of this Article, and upon approval of such plan by the Commission it shall supersede the Commission's plan on a date specified by the Commission. (1973, c. 1284, s. 1; 1975, c. 452, ss. 1, 5; 1981, c. 932, s. 2.1.)



§ 113A-110. Land-use plans.

§ 113A‑110.  Land‑use plans.

(a)        A land‑use plan for a county shall, for the purpose of this Article, consist of statements of objectives, policies, and standards to be followed in public and private use of land within the county, which shall be supplemented by maps showing the appropriate location of particular types of land or water use and their relationships to each other and to public facilities and by specific criteria for particular types of land or water use in particular areas. The plan shall give special attention to the protection and appropriate development of areas of environmental concern designated under Part 3. The plan shall be consistent with the goals of the coastal area management system as set forth in G.S. 113A‑102 and with the State guidelines adopted by the Commission under G.S. 113A‑107. The plan shall be adopted, and may be amended from time to time, in accordance with the procedures set forth in this section.

(b)        The body charged with preparation and adoption of a county's land‑use plan (whether the county government or the Commission) may delegate some or all of its responsibilities to the lead regional organization for the region of which the county is a part. Any such delegation shall become effective upon the acceptance thereof by the lead regional organization. Any county proposing a delegation to the lead regional organization shall give written notice thereof to the Commission at least two weeks prior to the date on which such action is to be taken. Any city or county within the coastal area may also seek the assistance or advice of its lead regional organization in carrying out any planning activity under this Article.

(c)        The body charged with preparation and adoption of a county's land‑use plan (whether the county or the Commission or a unit delegated such responsibility) may either (i) delegate to a city within the county responsibility for preparing those portions of the land‑use plan which affect land within the city's zoning jurisdiction or (ii) receive recommendations from the city concerning those portions of the land‑use plan which affect land within the city's zoning jurisdiction, prior to finally adopting the plan or any amendments thereto or (iii) delegate responsibility to some cities and receive recommendations from other cities in the county. The body shall give written notice to the Commission of its election among these alternatives. On written application from a city to the Commission, the Commission shall require the body to delegate plan‑making authority to that city for land within the city's zoning jurisdiction if the Commission finds that the city is currently enforcing its zoning ordinance, its subdivision regulations, and the State Building Code within such jurisdiction.

(d)        The body charged with adoption of a land‑use plan may either adopt it as a whole by a single resolution or adopt it in parts by successive resolutions; said parts may either correspond with major geographical sections or divisions of the county or with functional subdivisions of the subject matters of the plan. Amendments and extensions to the plan may be adopted in the same manner.

(e)        Prior to adoption or subsequent amendment of any land‑use plan, the body charged with its preparation and adoption (whether the county or the Commission or a unit delegated such responsibility) shall hold a public hearing at which public and private parties shall have the opportunity to present comments and recommendations. Notice of the hearing shall be given not less than 30 days before the date of the hearing and shall state the date, time, and place of the hearing; the subject of the hearing; the action which is proposed; and that copies of the proposed plan or amendment are available for public inspection at a designated office in the county courthouse during designated hours.  Any such notice shall be published at least once in a newspaper of general circulation in the county.

(f)         No land‑use plan shall become finally effective until it has been approved by the Commission.  The county or other unit adopting the plan shall transmit it, when adopted, to the Commission for review.  The Commission shall afford interested persons an opportunity to present objections and comments regarding the plan, and shall review and consider each county land‑use plan in light of such objections and comments, the State guidelines, the requirements of this Article, and any generally applicable standards of review adopted by rule of the Commission.  Within 45 days after receipt of a county land‑use plan the Commission shall either approve the plan or notify the county of the specific changes which must be made in order for it to be approved.  Following such changes, the plan may be resubmitted in the same manner as the original plan.

(g)        Copies of each county land‑use plan which has been approved, and as it may have been amended from time to time, shall be maintained in a form available for public inspection by (i) the county, (ii) the Commission, and (iii) the lead regional organization of the region which includes the county. (1973, c. 1284, s. 1; 1975, c. 452, s. 5; 1981, c. 932, s. 2.1.)



§ 113A-111. Effect of land-use plan.

§ 113A‑111.  Effect of land‑use plan.

No permit shall be issued under Part 4 of this Article for development which is inconsistent with the approved land‑use plan for the county in which it is proposed. No local ordinance or other local regulation shall be adopted which, within an area of environmental concern, is inconsistent with the land‑use plan of the county or city in which it is effective; any existing local ordinances and regulations within areas of environmental concern shall be reviewed in light of the applicable local land‑use plan and modified as may be necessary to make them consistent therewith. All local ordinances and other local regulations affecting a county within the coastal area, but not affecting an area of environmental concern, shall be reviewed by the Commission for consistency with the applicable county and city land‑use plans and, if the Commission finds any such ordinance or regulation to be inconsistent with the applicable land‑use plan, it shall transmit recommendations for modification to the adopting local government. (1973, c. 1284, s. 1; 1975, c. 452, s. 5; 1981, c. 932, s. 2.1.)



§ 113A-112. Planning grants.

§ 113A‑112.  Planning grants.

The Secretary is authorized to make grants to local governmental units for the purpose of assisting in the development of local plans and management programs under this Article. The Secretary shall develop and administer generally applicable criteria under which local governments may qualify for such assistance. The Secretary may condition payment of a grant on the completion of the local plan or management program and may pay the grant in installments based on satisfactory completion of specific elements of the plan or program and on approval of the plan or program by the Commission. Of the funds appropriated to the Department to make grants under this section, the Department may carry forward to the next fiscal year funds in the amount necessary to pay grants awarded or extended in any fiscal year. (1973, c. 1284, s. 1; 1975, c. 452, s. 5; 1977, c. 771, s. 4; 1981, c. 932, s. 2.1; 1989, c. 727, s. 218(66); 1997‑443, s. 11A.119(a); 2001‑494, s. 6.)



§ 113A-113. Areas of environmental concern; in general.

Part 3.  Areas of Environmental Concern.

§ 113A‑113.  Areas of environmental concern; in general.

(a)        The Coastal Resources Commission shall by rule designate geographic areas of the coastal area as areas of environmental concern and specify the boundaries thereof, in the manner provided in this Part.

(b)        The Commission may designate as areas of environmental concern any one or more of the following, singly or in combination:

(1)        Coastal wetlands as defined in G.S. 113‑229(n)(3) and contiguous areas necessary to protect those wetlands;

(2)        Estuarine waters, that is, all the water of the Atlantic Ocean within the boundary of North Carolina and all the waters of the bays, sounds, rivers, and tributaries thereto seaward of the dividing line between coastal fishing waters and inland fishing waters, as set forth in the most recent official published agreement adopted by the Wildlife Resources Commission and the Department of Environment and Natural Resources;

(3)        Renewable resource areas where uncontrolled or incompatible development which results in the loss or reduction of continued long‑range productivity could jeopardize future water, food or fiber requirements of more than local concern, which may include:

a.         Watersheds or aquifers that are present sources of public water supply, as identified by the Department or the Environmental Management Commission, or that are classified for water‑supply use pursuant to G.S. 143‑214.1;

b.         Capacity use areas that have been declared by the Environmental Management Commission pursuant to G.S. 143‑215.13(c) and areas wherein said Environmental Management Commission (pursuant to G.S. 143‑215.3(d) or 143‑215.3(a)(8)) has determined that a generalized condition of water depletion or water or air pollution exists;

c.         Prime forestry land (sites capable of producing 85 cubic feet per acre‑year, or more, of marketable timber), as identified by the Department.

(4)        Fragile or historic areas, and other areas containing environmental or natural resources of more than local significance, where uncontrolled or incompatible development could result in major or irreversible damage to important historic, cultural, scientific or scenic values or natural systems, which may include:

a.         Existing national or State parks or forests, wilderness areas, the State Nature and Historic Preserve, or public recreation areas; existing sites that have been acquired for any of the same, as identified by the Secretary; and proposed sites for any of the same, as identified by the Secretary, provided that the proposed site has been formally designated for acquisition by the governmental agency having jurisdiction;

b.         Present sections of the natural and scenic rivers system;

c.         Stream segments that have been classified for scientific or research uses by the Environmental Management Commission, or that are proposed to be so classified in a proceeding that is pending before said Environmental Management Commission pursuant to G.S. 143‑214.1 at the time of the designation of the area of environmental concern;

d.         Existing wildlife refuges, preserves or management areas, and proposed sites for the same, as identified by the Wildlife Resources Commission, provided that the proposed site has been formally designated for acquisition (as hereinafter defined) or for inclusion in a cooperative agreement by the governmental agency having jurisdiction;

e.         Complex natural areas surrounded by modified landscapes that do not drastically alter the landscape, such as virgin forest stands within a commercially managed forest, or bogs in an urban complex;

f.          Areas that sustain remnant species or aberrations in the landscape produced by natural forces, such as rare and endangered botanical or animal species;

g.         Areas containing unique geological formations, as identified by the State Geologist; and

h.         Historic places that are listed, or have been approved for listing by the North Carolina Historical Commission, in the National Register of Historic Places pursuant to the National Historic Preservation Act of 1966; historical, archaeological, and other places and properties owned, managed or assisted by the State of North Carolina pursuant to Chapter 121; and properties or areas that are or may be designated by the Secretary of the Interior as registered natural landmarks or as national historic landmarks;

(5)        Areas such as waterways and lands under or flowed by tidal waters or navigable waters, to which the public may have rights of access or public trust rights, and areas which the State of North Carolina may be authorized to preserve, conserve, or protect under Article XIV, Sec. 5 of the North Carolina Constitution;

(6)        Natural‑hazard areas where uncontrolled or incompatible development could unreasonably endanger life or property, and other areas especially vulnerable to erosion, flooding, or other adverse effects of sand, wind and water, which may include:

a.         Sand dunes along the Outer Banks;

b.         Ocean and estuarine beaches and the shoreline of estuarine and public trust waters;

c.         Floodways and floodplains;

d.         Areas where geologic and soil conditions are such that there is a substantial possibility of excessive erosion or seismic activity, as identified by the State Geologist;

e.         Areas with a significant potential for air inversions, as identified by the Environmental Management Commission.

(7)        Areas which are or may be impacted by key facilities.

(8)        Outstanding Resource Waters as designated by the Environmental Management Commission and such contiguous land as the Coastal Resources Commission reasonably deems necessary for the purpose of maintaining the exceptional water quality and outstanding resource values identified in the designation.

(9)        Primary Nursery Areas as designated by the Marine Fisheries Commission and such contiguous land as the Coastal Resources Commission reasonably deems necessary to protect the resource values identified in the designation including, but not limited to, those values contributing to the continued productivity of estuarine and marine fisheries and thereby promoting the public health, safety and welfare.

(c)        In those instances where subsection (b) of this section refers to locations identified by a specified agency, said agency is hereby authorized to make the indicated identification from time to time and is directed to transmit the identification to the Commission; provided, however, that no designation of an area of environmental concern based solely on an agency identification of a proposed location may remain effective for longer than three years unless, in the case of paragraphs (4)a and d of subsection (b) of this section, the proposed site has been at least seventy‑five percent (75%) acquired. Within the meaning of this section, "formal designation for acquisition" means designation in a formal resolution adopted by the governing body of the agency having jurisdiction (or by its chief executive, if it has no governing body), together with a direction in said resolution that the initial step in the land acquisition process be taken (as by filing an application with the Department of Administration to acquire property pursuant to G.S. 146‑23).

(d)        Additional grounds for designation of areas of environmental concern are prohibited unless enacted into law by an act of the General Assembly. (1973, c. 476, s. 128; c. 1262, ss. 23, 86; c. 1284, s. 1; 1975, c. 452, s. 5; 1977, c. 771, s. 4; 1981, c. 932, s. 2.1; 1983, c. 518, s. 1; 1989, c. 217, s. 1; c. 727, s. 128; 1997‑443, s. 11A.119(a).)



§ 113A-114. Repealed by Session Laws 1983, c. 518, s. 2, effective June 13, 1983.

§ 113A‑114.  Repealed by Session Laws 1983, c. 518, s. 2, effective June 13, 1983.



§ 113A-115. Designation of areas of environmental concern.

§ 113A‑115.  Designation of areas of environmental concern.

(a)        Prior to adopting any rule permanently designating any area of environmental concern the Secretary and the Commission shall hold a public hearing in each county in which lands to be affected are located, at which public and private parties shall have the opportunity to present comments and views. Hearings required by this section are in addition to the hearing required by Article 2A of Chapter 150B of the General Statutes. The following provisions shall apply for all such hearings:

(1)        Notice of any such hearing shall be given not less than 30 days before the date of such hearing and shall state the date, time and place of the hearing, the subject of the hearing, and the action to be taken. The notice shall specify that a copy of the description of the area or areas of environmental concern proposed by the Secretary is available for public inspection at the county courthouse of each county affected.

(2)        Any such notice shall be published at least once in one newspaper of general circulation in the county or counties affected at least 30 days before the date on which the public hearing is scheduled to begin.

(3)        Any person who desires to be heard at such public hearing shall give notice thereof in writing to the Secretary on or before the first date set for the hearing. The Secretary is authorized to set reasonable time limits for the oral presentation of views by any one person at any such hearing. The Secretary shall permit anyone who so desires to file a written argument or other statement with him in relation to any proposed plan any time within 30 days following the conclusion of any public hearing or within such additional time as he may allow by notice given as prescribed in this section.

(4)        Upon completion of the hearing and consideration of submitted evidence and arguments with respect to any proposed action pursuant to this section, the Commission shall adopt its final action with respect thereto and shall file a duly certified copy thereof with the Attorney General and with the board of commissioners of each county affected thereby.

(b)        In addition to the notice required by G.S. 113A‑115(a)(2) notice shall be given to any interested State agency and to any citizen or group that has filed a request to be notified of a public hearing to be held under this section.

(c)        The Commission shall review the designated areas of environmental concern at least biennially. New areas may be designated and designated areas may be deleted, in accordance with the same procedures as apply to the original designations of areas under this section. Areas shall not be deleted unless it is found that the conditions upon which the original designation was based shall have been found to be substantially altered. (1973, c. 1284, s. 1; 1975, c. 452, s. 5; 1975, 2nd Sess., c. 983, s. 78; 1981, c. 932, s. 2.1; 1987, c. 827, s. 135; 2000‑189, s. 11.)



§ 113A-115.1. Limitations on erosion control structures.

§ 113A‑115.1.  Limitations on erosion control structures.

(a)        As used in this section:

(1)        "Erosion control structure" means a breakwater, bulkhead, groin, jetty, revetment, seawall, or any similar structure.

(2)        "Ocean shoreline" means the Atlantic Ocean, the oceanfront beaches, and frontal dunes. The term "ocean shoreline" includes an ocean inlet and lands adjacent to an ocean inlet but does not include that portion of any inlet and lands adjacent to the inlet that exhibits characteristics of estuarine shorelines.

(b)        No person shall construct a permanent erosion control structure in an ocean shoreline. The Commission shall not permit the construction of a temporary erosion control structure that consists of anything other than sandbags in an ocean shoreline. This section shall not apply to (i) any permanent erosion control structure that is approved pursuant to an exception set out in a rule adopted by the Commission prior to 1 July 2003 or (ii) any permanent erosion control structure that was originally constructed prior to 1 July 1974 and that has since been in continuous use to protect an inlet that is maintained for navigation. This section shall not be construed to limit the authority of the Commission to adopt rules to designate or protect areas of environmental concern, to govern the use of sandbags, or to govern the use of erosion control structures in estuarine shorelines.

(c)        The Commission may renew a permit for an erosion control structure issued pursuant to a variance granted by the Commission prior to 1 July 1995. The Commission may authorize the replacement of a permanent erosion control structure that was permitted by the Commission pursuant to a variance granted by the Commission prior to 1 July 1995 if the Commission finds that: (i) the structure will not be enlarged beyond the dimensions set out in the original permit; (ii) there is no practical alternative to replacing the structure that will provide the same or similar benefits; and (iii) the replacement structure will comply with all applicable laws and with all rules, other than the rule or rules with respect to which the Commission granted the variance, that are in effect at the time the structure is replaced. (2003‑427, s. 3; 2004‑195, s. 1.2; 2004‑203, s. 43.)



§ 113A-116. Local government letter of intent.

Part 4.  Permit Letting and Enforcement.

§ 113A‑116.  Local government letter of intent.

Within two years after July 1, 1974, each county and city within the coastal area shall submit to the Commission a written statement of its intent to act, or not to act, as a permit‑letting agency under G.S. 113A‑121.  If any city or county states its intent not to act as a permit‑letting agency or fails to submit a statement of intent within the required period, the Secretary shall issue permits therein under G.S. 113A‑121; provided that a county may submit a letter of intent to issue permits in any city within said county that disclaims its intent to issue permits or fails to submit a letter of intent.  Provided, however, should any city or county fail to become a permit‑letting agency for any reason, but shall later express its desire to do so, it shall be permitted by the Coastal Resources Commission to qualify as such an agency by following the procedure herein set forth for qualification in the first instance. (1973, c. 1284, s. 1; 1975, c. 452, s. 2; 1977, c. 771, s. 4; 1989, c. 727, s. 129.)



§ 113A-117. Implementation and enforcement programs.

§ 113A‑117.  Implementation and enforcement programs.

(a)        The Secretary shall develop and present to the Commission for consideration and to all cities and counties and lead regional organizations within the coastal area for comment a set of criteria for local implementation and enforcement programs. In the preparation of such criteria, the Secretary shall emphasize the necessity for the expeditious processing of permit applications. Said criteria may contain recommendations and guidelines as to the procedures to be followed in developing local implementation and enforcement programs, the scope and coverage of said programs, minimum standards to be prescribed in said programs, staffing of permit‑letting agencies, permit‑letting procedures, and priorities of regional or statewide concern. Within 20 months after July 1, 1974, the Commission shall adopt and transmit said criteria (with any revisions) to each coastal‑area county and city that has filed an applicable letter of intent, for its guidance.

(b)        The governing body of each city in the coastal area that filed an affirmative letter of intent shall adopt an implementation and enforcement plan with respect to its zoning area within 36 months after July 1, 1974. The board of commissioners of each coastal‑area county that filed an affirmative letter of intent shall adopt an implementation plan with respect to portions of the county outside city zoning areas within 36 months after July 1, 1974, provided, however, that a county implementation and enforcement plan may also cover city jurisdictions for those cities within the counties that have not filed affirmative letters of intent pursuant to G.S. 113A‑116. Prior to adopting the implementation and enforcement program the local governing body shall hold a public hearing at which public and private parties shall have the opportunity to present comments and views. Notice of the hearing shall be given not less than 15 days before the date of the hearing, and shall state the date, time and place of the hearing, the subject of the hearing, and the action which is to be taken. The notice shall state that copies of the proposed implementation and enforcement program are available for public inspection at the county courthouse. Any such notice shall be published at least once in one newspaper of general circulation in the county at least 15 days before the date on which the public hearing is scheduled to begin.

(c)        Each coastal‑area county and city shall transmit its implementation and enforcement program when adopted to the Commission for review. The Commission shall afford interested persons an opportunity to present objections and comments regarding the program, and shall review and consider each local implementation and enforcement program submitted in light of such objections and comments, the Commission's criteria and any general standards of review applicable throughout the coastal area as may be adopted by the Commission. Within 45 days after receipt of a local implementation and enforcement program the Commission shall either approve the program or notify the county or city of the specific changes that must be made in order for it to be approved. Following such changes, the program may be resubmitted in the same manner as the original program.

(d)        If the Commission determines that any local government is failing to administer or enforce an approved implementation and enforcement program, it shall notify the local government in writing and shall specify the deficiencies of administration and enforcement.  If the local government has not taken corrective action within 90 days of receipt of notification from the Commission, the Commission shall assume enforcement of the program until such time as the local government indicates its willingness and ability to resume administration and enforcement of the program. (1973, c. 1284, s. 1; 1975, c. 452, s. 3; 1977, c. 771, s. 4; 1989, c. 727, s. 130.)



§ 113A-118. Permit required.

§ 113A‑118.  Permit required.

(a)        After the date designated by the Secretary pursuant to G.S. 113A‑125, every person before undertaking any development in any area of environmental concern shall obtain (in addition to any other required State or local permit) a permit pursuant to the provisions of this Part.

(b)        Under the expedited procedure provided for by G.S. 113A‑121, the permit shall be obtained from the appropriate city or county for any minor development; provided, that if the city or county has not developed an approved implementation and enforcement program, the permit shall be obtained from the Secretary.

(c)        Permits shall be obtained from the Commission or its duly authorized agent.

(d)        Within the meaning of this Part:

(1)        A "major development" is any development which requires permission, licensing, approval, certification or authorization in any form from the Environmental Management Commission, the Department of Environment and Natural Resources, the Department of Administration, the North Carolina Mining Commission, the North Carolina Pesticides Board, the North Carolina Sedimentation Control Board, or any federal agency or authority; or which occupies a land or water area in excess of 20 acres; or which contemplates drilling for or excavating natural resources on land or under water; or which occupies on a single parcel a structure or structures in excess of a ground area of 60,000 square feet.

(2)        A "minor development" is any development other than a "major development."

(e)        If, within the meaning of G.S. 113A‑103(5)b3, the siting of any utility facility for the development, generation or transmission of energy is subject to regulation under this Article rather than by the State Utilities Commission or by other law, permits for such facilities shall be obtained from the Coastal Resources Commission rather than from the appropriate city or county.

(f)         The Secretary may issue special emergency permits under this Article. These permits may only be issued in those extraordinary situations in which life or structural property is in imminent danger as a result of storms, sudden failure of man‑made structures, or similar occurrence. These permits may carry any conditions necessary to protect the public interest, consistent with the emergency situation and the impact of the proposed development. If an application for an emergency permit includes work beyond that necessary to reduce imminent dangers to life or property, the emergency permit shall be limited to that development reasonably necessary to reduce the imminent danger; all further development shall be considered under ordinary permit procedures. This emergency permit authority of the Secretary shall extend to all development in areas of environmental concern, whether major or minor development, and the mandatory notice provisions of G.S. 113A‑119(b) shall not apply to these emergency permits. To the extent feasible, these emergency permits shall be coordinated with any emergency permits required under G.S. 113‑229(e1). The fees associated with any permit issued pursuant to this subsection or rules adopted pursuant to this subsection shall be waived. (1973, c. 476, s. 128; c. 1282, ss. 23, 33; c. 1284, s. 1; 1975, c. 452, s. 5; 1977, c. 771, s. 4; 1979, c. 253, s. 5; 1981, c. 932, s. 2.1; 1983, c. 173; c. 518, s. 3; 1987, c. 827, s. 136; 1989, c. 727, s. 131; 1997‑443, s. 11A.119(a); 2007‑485, s. 5.)



§ 113A-118.1. General permits.

§ 113A‑118.1.  General permits.

(a)        The Commission may, by rule, designate certain classes of major and minor development for which a general or blanket permit may be issued. In developing these rules, the Commission shall consider:

(1)        The size of the development;

(2)        The impact of the development on areas of environmental concern;

(3)        How often the class of development is carried out;

(4)        The need for onsite oversight of the development; and

(5)        The need for public review and comment on individual development projects.

(b)        General permits may be issued by the Commission. Individual developments carried out under the provisions of general permits shall not be subject to the mandatory notice provisions of G.S. 113A‑119.

(c)        The Commission may impose reasonable notice provisions and other appropriate conditions and safeguards on any general permit it issues.

(d)        The variance, appeals, and enforcement provisions of this Article shall apply to any individual development projects undertaken under a general permit.

(e)        The Commission shall allow the use of riprap in the construction of groins in estuarine and public trust waters on the same basis as the Commission allows the use of wood. (1983, c. 171; c. 442, s. 1; 1987, c. 827, s. 137; 2002‑126, s. 29.2(f).)



§ 113A-118.2. Development in Primary Nursery Areas and Outstanding Resource Waters areas of environmental concern.

§ 113A‑118.2.  Development in Primary Nursery Areas and Outstanding Resource Waters areas of environmental concern.

Public notice, opportunity for public comment, and agency review shall be required for all development within the Primary Nursery Areas or Outstanding Resource Waters areas of environmental concern.  Provided, however, that the Coastal Resources Commission may by rule exempt or issue general permits for minor maintenance and improvement projects as defined in G.S. 113A‑103(5)c. and for single‑family residential development pursuant to use standards or conditions adopted by the Coastal Resources Commission. (1989, c. 217, s. 2.)



§ 113A-119. Permit applications generally.

§ 113A‑119.  Permit applications generally.

(a)        Any person required to obtain a permit under this Part shall file with the Secretary and (in the case of a permit sought from a city or county) with the designated local official an application for a permit in accordance with the form and content designated by the Secretary and approved by the Commission. The applicant must submit with the application a check or money order payable to the Department or the city or county, as the case may be, constituting a fee set by the Commission pursuant to G.S. 113A‑119.1.

(b)  Upon receipt of any application, a significant modification to an application for a major permit, or an application to modify substantially a previously issued major permit, the Secretary shall issue public notice of the proposed development (i) by mailing a copy of the application or modification, or a brief description thereof together with a statement indicating where a detailed copy of the proposed development may be inspected, to any citizen or group which has filed a request to be notified of the proposed development, and to any interested State agency; (ii) by posting or causing to be posted a notice at the location of the proposed development stating that an application, a modification of an application for a major permit, or an application to modify a previously issued major permit for development has been made, where the application or modification may be inspected, and the time period for comments; and (iii) by publishing notice of the application or modification at least once in one newspaper of general circulation in the county or counties wherein the development would be located at least 20 days before final action on a major permit and at least seven days before final action on a permit under G.S. 113A‑121 or before the beginning of the hearing on a permit under G.S. 113A‑122. The notice shall set out that any comments on the development should be submitted to the Secretary by a specified date, not less than 15 days from the date of the newspaper publication of the notice or 15 days after mailing of the mailed notice, whichever is later.  Public notice under this subsection is mandatory, except for a proposed modification to an application for a minor permit or proposed modification of a previously issued minor permit that does not substantially alter the original project.

(c)        Within the meaning of this Part, the "designated local official" is the official who has been designated by the local governing body to receive and consider permit applications under this Part. (1973, c. 1284, s. 1; 1977, c. 771, s. 4; 1983, c. 307; 1985, c. 372; 1989, c. 53, c. 727, s. 132; 1989 (Reg. Sess., 1990), c. 987, s. 1.)



§ 113A-119.1. Permit fees.

§ 113A‑119.1.  Permit fees.

(a)        The Commission shall have the power to establish a graduated fee schedule for the processing of applications for permits, renewals of permits, modifications of permits, or transfers of permits issued pursuant to this Article. In determining the fee schedule, the Commission shall consider the administrative and personnel costs incurred by the Department for processing the applications, related compliance activities, and the complexity of the development sought to be undertaken for which a permit is required under this Article. The fee to be charged for processing an application may not exceed four hundred dollars ($400.00). The total funds collected from fees authorized by the Commission pursuant to this section in any fiscal year shall not exceed thirty‑three and one‑third percent (33 1/3%) of the total personnel and administrative costs incurred by the Department for permit processing and compliance programs within the Division of Coastal Area Management.

(b)        Fees collected under this section shall be applied to the costs of administering this Article.

(c)        Repealed by Session Laws 1991 (Regular Session, 1992), c. 1039, s. 4. (1989 (Reg. Sess., 1990), c. 987, s. 2; 1991 (Reg. Sess., 1992), c. 1039, s. 4.)



§ 113A-120. Grant or denial of permits.

§ 113A‑120.  Grant or denial of permits.

(a)        The responsible official or body shall deny an application for a permit upon finding:

(1)        In the case of coastal wetlands, that the development would contravene an order that has been or could be issued pursuant to G.S. 113‑230.

(2)        In the case of estuarine waters, that a permit for the development would be denied pursuant to G.S. 113‑229(e).

(3)        In the case of a renewable resource area, that the development will result in loss or significant reduction of continued long‑range productivity that would jeopardize one or more of the water, food or fiber requirements of more than local concern identified in subdivisions a through c of G.S. 113A‑113(b)(3).

(4)        In the case of a fragile or historic area, or other area containing environmental or natural resources of more than local significance, that the development will result in major or irreversible damage to one or more of the historic, cultural, scientific, environmental or scenic values or natural systems identified in subdivisions a through h of G.S. 113A‑113(b)(4).

(5)        In the case of areas covered by G.S. 113A‑113(b)(5), that the development will jeopardize the public rights or interests specified in said subdivision.

(6)        In the case of natural hazard areas, that the development would occur in one or more of the areas identified in subdivisions a through e of G.S. 113A‑113(b)(6) in such a manner as to unreasonably endanger life or property.

(7)        In the case of areas which are or may be impacted by key facilities, that the development is inconsistent with the State guidelines or the local land‑use plans, or would contravene any of the provisions of subdivisions (1) to (6) of this subsection.

(8)        In any case, that the development is inconsistent with the State guidelines or the local land‑use plans.

(9)        In any case, that considering engineering requirements and all economic costs there is a practicable alternative that would accomplish the overall project purposes with less adverse impact on the public resources.

(10)      In any case, that the proposed development would contribute to cumulative effects that would be inconsistent with the guidelines set forth in subdivisions (1) through (9) of this subsection. Cumulative effects are impacts attributable to the collective effects of a number of projects and include the effects of additional projects similar to the requested permit in areas available for development in the vicinity.

(b)        In the absence of such findings, a permit shall be granted. The permit may be conditioned upon the applicant's amending his proposal to take whatever measures or agreeing to carry out whatever terms of operation or use of the development that are reasonably necessary to protect the public interest with respect to the factors enumerated in subsection (a) of this section.

(b1)      In addition to those factors set out in subsection (a) of this section, and notwithstanding the provisions of subsection (b) of this section, the responsible official or body may deny an application for a permit upon finding that an applicant, or any parent or subsidiary corporation if the applicant is a corporation:

(1)        Is conducting or has conducted any activity causing significant environmental damage for which a major development permit is required under this Article without having previously obtained such permit or has received a notice of violation with respect to any activity governed by this Article and has not complied with the notice within the time specified in the notice;

(2)        Has failed to pay a civil penalty assessed pursuant to this Article, a local ordinance adopted pursuant to this Article, or Article 17 of Chapter 113 of the General Statutes which is due and for which no appeal is pending;

(3)        Has been convicted of a misdemeanor pursuant to G.S. 113A‑126, G.S. 113‑229(k), or any criminal provision of a local ordinance adopted pursuant to this Article; or

(4)        Has failed to substantially comply with State rules or local ordinances and regulations adopted pursuant to this Article or with other federal and state laws, regulations, and rules for the protection of the environment.

(b2)      For purposes of subsection (b1) of this section, an applicant's record may be considered for only the two years prior to the application date.

(c)        Repealed by Session Laws 1989, c. 676, s. 7. (1973, c. 1284, s. 1; 1975, c. 452, s. 5; 1981, c. 932, s. 2.1; 1983, c. 518, ss. 4, 5; 1987, c. 827, s. 138; 1989, c. 51; c. 676, s. 7; 1997‑337, s. 2; 1997‑456, s. 55.2B; 1997‑496, s. 2; 2000‑172, s. 2.1.)



§ 113A-120.1. Variances.

§ 113A‑120.1.  Variances.

(a)        Any person may petition the Commission for a variance granting permission to use the person's land in a manner otherwise prohibited by rules or standards prescribed by the Commission, or orders issued by the Commission, pursuant to this Article. To qualify for a variance, the petitioner must show all of the following:

(1)        Unnecessary hardships would result from strict application of the rules, standards, or orders.

(2)        The hardships result from conditions that are peculiar to the property, such as the location, size, or topography of the property.

(3)        The hardships did not result from actions taken by the petitioner.

(4)        The requested variance is consistent with the spirit, purpose, and intent of the rules, standards, or orders; will secure public safety and welfare; and will preserve substantial justice.

(b)        The Commission may impose reasonable and appropriate conditions and safeguards upon any variance it grants. (1989, c. 676, s. 8; 2002‑68, s. 1.)



§ 113A-120.2. Expired.

§ 113A‑120.2.  Expired.



§ 113A-121. Permits for minor developments under expedited procedures.

§ 113A‑121.  Permits for minor developments under expedited procedures.

(a)        Applications for permits for minor developments shall be expeditiously processed so as to enable their promptest feasible disposition.

(b)        In cities and counties that have developed approved implementation and enforcement programs, applications for permits for minor developments shall be considered and determined by the designated local official of the city or county as the case may be.  In cities and counties that have not developed approved implementation and enforcement programs, such applications shall be considered and determined by the Secretary.  Minor development projects proposed to be undertaken by a local government within its own permit‑letting jurisdiction shall be considered and determined by the Secretary.

(c)        Failure of the Secretary or the designated local official (as the case may be) to approve or deny an application for a minor permit within 25 days from receipt of application shall be treated as approval of the application, except that the Secretary or the designated local official (as the case may be) may extend the deadline by not more than an additional 25 days in exceptional cases. No waiver of the foregoing time limitation (or of the time limitation established in G.S. 113A‑122(c)) shall be required of any applicant.

(d)        Repealed by Session Laws 1981, c. 913, s. 2. (1973, c. 1284, s. 1; 1977, c. 771, s. 4; 1981, c. 913, s. 2; 1983, c. 172, s. 1; c. 399; 1989, c.727, s. 133.)



§ 113A-121.1. Administrative review of permit decisions.

§ 113A‑121.1.  Administrative review of permit decisions.

(a)        An applicant for a minor or major development permit who is dissatisfied with the decision on his application may file a petition for a contested case hearing under G.S. 150B‑23 within 20 days after the decision is made. When a local official makes a decision to grant or deny a minor development permit and the Secretary is dissatisfied with the decision, the Secretary may file a petition for a contested case within 20 days after the decision is made.

(b)        A person other than a permit applicant or the Secretary who is dissatisfied with a decision to deny or grant a minor or major development permit may file a petition for a contested case hearing only if the Commission determines that a hearing is appropriate. A request for a determination of the appropriateness of a contested case hearing shall be made in writing and received by the Commission within 20 days after the disputed permit decision is made. A determination of the appropriateness of a contested case shall be made within 15 days after a request for a determination is received and shall be based on whether the person seeking to commence a contested case:

(1)        Has alleged that the decision is contrary to a statute or rule;

(2)        Is directly affected by the decision; and

(3)        Has alleged facts or made legal arguments that demonstrate that the request for the hearing is not frivolous.

If the Commission determines a contested case is appropriate, the petition for a contested case shall be filed within 20 days after the Commission makes its determination. A determination that a person may not commence a contested case is a final agency decision and is subject to judicial review under Article 4 of Chapter 150B of the General Statutes. If, on judicial review, the court determines that the Commission erred in determining that a contested case would not be appropriate, the court shall remand the matter for a contested case hearing under G.S. 150B‑23 and final Commission decision on the permit pursuant to G.S. 113A‑122. Decisions in such cases shall be rendered pursuant to those rules, regulations, and other applicable laws in effect at the time of the commencement of the contested case.

(c)        A permit is suspended from the time a person seeks administrative review of the decision concerning the permit until the Commission determines that the person seeking the review cannot commence a contested case or the Commission makes a final decision in a contested case, as appropriate, and no action may be taken during that time that would be unlawful in the absence of a permit. (1981, c. 913, s. 3; 1983, c. 400, ss. 1, 2; 1987, c. 827, s. 139; 1995, c. 409, s. 1.)



§ 113A-122. Procedures for hearings on permit decisions.

§ 113A‑122.  Procedures for hearings on permit decisions.

(a)        Repealed by Session Laws 1987, c. 827, s. 140.

(b)        The following provisions shall be applicable in connection with hearings pursuant to this section:

(1), (2) Repealed by Session Laws 1987, c. 827, s. 140.

(3)        A full and complete record of all proceedings at any hearing  under this section shall be taken by a reporter appointed by  the Commission or by other method approved by the Attorney General. Any party to a proceeding shall be entitled to a copy of such record upon the payment of the reasonable cost thereof as determined by the Commission.

(4)        to (6) Repealed by Session Laws 1987, c. 827, s. 140.

(7)        The burden of proof at any hearing on a decision granting a permit shall be upon the person who requested the hearing.

(8), (9) Repealed by Session Laws 1987, c. 827, s. 140.

(10)      The Commission shall grant or deny the permit in accordance with the provisions of G.S. 113A‑120. All such orders and decisions of the Commission shall set forth separately the Commission's findings of fact  and conclusions of law and shall, wherever necessary, cite the appropriate provision of law or other source of authority on which any action or decision of the Commission is based.

(11)      The Commission shall have the authority to adopt a seal which shall be the seal of said Commission and which shall be judicially noticed by the courts of the State. Any document, proceeding, order, decree, special order, rule, rule of procedure or any other official act or records of the Commission or its minutes may be certified by the Executive Director under his hand and the seal of the Commission and when so certified shall be received in evidence in all actions or proceedings in the courts of the State without further proof of the identity of the same if such records are competent, relevant and material in any such action to proceedings. The Commission shall have the right to take official notice of all studies, reports, statistical data or any other official reports or records of the federal government or of any sister state and all such records, reports and data may be placed in evidence by the Commission or by any other person or interested party where material, relevant and competent.

(c)        Failure of the Commission to approve or deny an application for a permit pursuant to this section within 75 days from receipt of application shall be treated as approval of the application, except the Commission may extend the deadline by not more than an additional 75 days in exceptional cases.

Failure of the Commission to dispose of an appeal pursuant to this  section within 90 days from notice of appeal shall be treated as approval of the action appealed from, except that the Commission may extend the deadline by not more than an additional 90 days if necessary to properly consider the appeal.

(d)        All notices which are required to be given by the Secretary or  Commission or by any party to a proceeding under this section shall be given by registered or certified mail to all persons entitled thereto. The date of receipt or refusal for such registered or certified mail shall be the date when such notice is deemed to have been given. Notice by the Commission may be given to any person upon whom a summons may be served in accordance with the provisions of law covering civil actions in the superior courts of this State. The Commission may prescribe the form and content of any particular notice. (1973, c. 1284, s. 1; 1979, c. 253, s. 6; 1981, c. 913, ss. 4‑ 6; 1983, c. 172, s. 2; 1987, c. 827, s. 140.)



§ 113A-123. Judicial review.

§ 113A‑123.  Judicial review.

(a)        Any person directly affected by any final decision or order of the Commission under this Part may appeal such decision or order to the superior court of the county where the land or any part thereof is located, pursuant to the provisions of Chapter 150B of the General Statutes. Pending final disposition of any appeal, no action shall be taken which would be unlawful in the absence of a permit issued under this Part.

(b)        Any person having a recorded interest or interest by operation of law in or registered claim to land within an area of environmental concern affected by any final decision or order of the Commission under this Part may, within 90 days after receiving notice thereof, petition the superior court to determine whether the petitioner is the owner of the land in question, or an interest, therein, and in case he is adjudged the owner of the subject land, or an interest therein, the court shall determine whether such order so restricts the use of his property as to deprive him of the practical uses thereof, being not otherwise authorized by law, and is therefore an unreasonable exercise of the police power because the order constitutes the equivalent of taking without compensation.  The burden of proof shall be on petitioner as to ownership and the burden of proof shall be on the Commission to prove that the order is not an unreasonable exercise of the police power, as aforesaid.  Either party shall be entitled to a jury trial on all issues of fact, and the court shall enter a judgment in accordance with the issues, as to whether the Commission order shall apply to the land of the petitioner.  The Secretary shall cause a copy of such finding to be recorded forthwith in the register of deeds office in the county where the land is located.  The method provided in this subsection for the determination of the issue of whether such order constitutes a taking without compensation shall be exclusive and such issue shall not be determined in any other proceeding.  Any action authorized by this subsection shall be calendared for trial at the next civil session of superior court after the summons and complaint have been served for 30 days, regardless of whether issues were joined more than 10 days before the session.  It is the duty of the presiding judge to expedite the trial of these actions and to give them a preemptory setting over all others, civil or criminal.  From any decision of the superior court either party may appeal to the court of appeals as a matter of right.

(c)        After a finding has been entered that such order shall not apply to certain land as provided in the preceding subsection, the Department of Administration, upon the request of the Commission and upon finding that sufficient funds are available therefor, and with the consent of the Governor and Council of State may take the fee or any lesser interest in such land in the name of the State by eminent domain under the provisions of Chapter 146 of the General Statutes and hold the same for the purposes set forth in this Article. (1973, c. 1284, s. 1; c. 1331, s. 3; 1977, c. 771, s. 4; 1987, c. 827, s. 1; 1989, c.727, s. 134.)



§ 113A-124. Additional powers and duties.

§ 113A‑124.  Additional powers and duties.

(a)        The Secretary shall have the following additional powers and duties under this Article:

(1)        To conduct or cause to be conducted, investigations of proposed developments in areas of environmental concern in order to obtain sufficient evidence to enable a balanced judgment to be rendered concerning the issuance of permits to build such developments.

(2)        To cooperate with the Secretary of the Department of Administration in drafting State guidelines for the coastal area.

(3)        To keep a list of interested persons who wish to be notified of proposed developments and proposed rules designating areas of environmental concern and to so notify these persons of such proposed developments by regular mail. A reasonable registration fee to defray the cost of handling and mailing notices may be charged to any person who so registers with the Commission.

(4)        To propose rules to implement this Article for consideration by the Commission.

(5)        To delegate such of his powers as he may deem appropriate to one or more qualified employees of the Department or to any local government, provided that the provisions of any such delegation of power shall be set forth in departmental rules.

(6)        To delegate the power to conduct a hearing, on his behalf, to any member of the Commission or to any qualified employee of the Department. Any person to whom a delegation of power is made to conduct a hearing shall report his recommendations with the record of the hearing to the Secretary for decision or action.

(b)        In order to carry out the provisions of this Article the secretaries of Administration and of Environment and Natural Resources may employ such clerical, technical and professional personnel, and consultants with such qualifications as the Commission may prescribe, in accordance with the State personnel rules and budgetary laws, and are hereby authorized to pay such personnel from any funds made available to them through grants, appropriations, or any other sources. In addition, the said secretaries may contract with any local governmental unit or lead regional organization to carry out the planning provisions of this Article.

(c)        The Commission shall have the following additional powers and duties under this Article:

(1)        To recommend to the Secretary the acceptance of donations, gifts, grants, contributions and appropriations from any public or private source to use in carrying out the provisions of this Article.

(2)        To recommend to the Secretary of Administration the acquisition by purchase, gift, condemnation, or otherwise, lands or any interest in any lands within the coastal area.

(3)        To hold such public hearings as the Commission deems appropriate.

(4)        To delegate the power to conduct a hearing, on behalf of the Commission, to any member of the Commission or to any qualified employee of the Department. Any person to whom a delegation of power is made to conduct a hearing shall report his recommendations with the evidence and the record of the hearing to the Commission for decision or action.

(5)        Repealed by Session Laws 1987, c. 827, s. 141.

(6)        To delegate the power to determine whether a contested case hearing is appropriate in accordance with G.S. 113A‑121.1(b).

(7)        To delegate the power to grant or deny requests for declaratory rulings under G.S. 150B‑4 in accordance with standards adopted by the Commission.

(8)        To adopt rules to implement this Article.

(d)        The Attorney General shall act as attorney for the Commission and shall initiate actions in the name of, and at the request of, the Commission, and shall represent the Commission in the hearing of any appeal from or other review of any order of the Commission. (1973, c. 1284, s. 1; 1975, c. 452, s. 5; 1977, c. 771, s. 4; 1981, c. 932, s. 2.1; 1987, c. 827, ss. 125, 141; 1989, c. 727, s. 135; 1991 (Reg. Sess., 1992), c. 839, s. 2; 1997‑443, s. 11A.119(a).)



§ 113A-125. Transitional provisions.

§ 113A‑125.  Transitional provisions.

(a)        Existing regulatory permits shall continue to be administered within the coastal area by the agencies presently responsible for their administration until a date (not later than 44 months after July 1, 1974), to be designated by the Secretary of Natural and Economic Resources as the permit changeover date. Said designation shall be effective from and after its filing with the Secretary of State.

(b)        From and after the "permit changeover date," all existing regulatory permits within the coastal area shall be administered in coordination and consultation with (but not subject to the veto of) the Commission. No such existing permit within the coastal area shall be issued, modified, renewed or terminated except after consultation with the Commission. The provisions of this subsection concerning consultation and coordination shall not be interpreted to authorize or require the extension of any deadline established by this Article or any other law for completion of any permit, licensing, certification or other regulatory proceedings.

(c)        Within the meaning of this section, "existing regulatory permits" include dredge and fill permits issued pursuant to G.S. 113‑229; sand dune permits issued pursuant to G.S. 104B‑4; air pollution control and water pollution control permits, special orders or certificates issued pursuant to G.S. 143‑215.1 and 143‑215.2, or any other permits, licenses, authorizations, approvals or certificates issued by the Board of Water and Air Resources pursuant to Chapter 143; capacity use area permits issued pursuant to G.S. 143‑215.15; final approval of dams pursuant to G.S. 143‑215.30; floodway permits issued pursuant to G.S. 143‑215.54; water diversion authorizations issued pursuant to G.S. 143‑354(c); oil refinery permits issued pursuant to G.S. 143‑215.99; mining operating permits issued pursuant to G.S. 74‑51; permissions for construction of wells issued pursuant to G.S. 87‑88; and rules concerning pesticide application within the coastal area issued pursuant to G.S. 143‑458; approvals by the Department of Health and Human Services of plans for water supply, drainage or sewerage, pursuant to G.S. 130‑161.1 and 130‑161.2; standards and approvals for solid waste disposal sites and facilities, adopted by the Department of Health and Human Services pursuant to Chapter 130, Article 13B; permits relating to sanitation of shellfish, crustacea or scallops issued pursuant to Chapter 130, Articles 14A or 14B; permits, approvals, authorizations and rules issued by the Department of Health and Human Services pursuant to Articles 23 or 24 of Chapter 130 with reference to mosquito control programs or districts; any permits, licenses, authorizations, rules, approvals or certificates issued by the Department of Health and Human Services relating to septic tanks or water wells; oil or gas well rules and orders issued for the protection of environmental values or resources pursuant to G.S. 113‑391; a certificate of public convenience and necessity issued by the State Utilities Commission pursuant to Chapter 62 for any public utility plant or system, other than a carrier of persons or property; permits, licenses, leases, options, authorization or approvals relating to the use of State forestlands, State parks or other state‑owned land issued by the State Department of Administration, the State Department of Natural and Economic Resources or any other State department, agency or institution; any approvals of erosion and sedimentation control plans that may be issued by the North Carolina Sedimentation Control Commission pursuant to G.S. 113A‑60 or 113A‑61; and any permits, licenses, authorizations, rules, approvals or certificates issued by any State agency pursuant to any environmental protection legislation not specified in this subsection that may be enacted prior to the permit changeover date.

(d)        The Commission shall conduct continuing studies addressed to developing a better coordinated and more unified system of environmental and land‑use permits in the coastal area, and shall report its recommendations thereon from time to time to the General Assembly. (1973, c. 1284, s. 1; 1975, c. 452, ss. 4, 5; 1979, c. 299; 1981, c. 932, s. 2.1; 1987, c. 827, ss. 125, 142; 1997‑443, s. 11A.122; 2002‑165, s. 2.16.)



§ 113A-126. Injunctive relief and penalties.

§ 113A‑126.  Injunctive relief and penalties.

(a)        Upon violation of any of the provisions of this Article or of any rule or order adopted under the authority of this Article the Secretary may, either before or after the institution of proceedings for the collection of any penalty imposed by this Article for such violation, institute a civil action in the General Court of Justice in the name of the State upon the relation of the Secretary for injunctive relief to restrain the violation and for a preliminary and permanent mandatory injunction to restore the resources consistent with this Article and rules of the Commission. If the court finds that a violation is threatened or has occurred, the court shall, at a minimum, order the relief necessary to prevent the threatened violation or to abate the violation consistent with this Article and rules of the Commission. Neither the institution of the action nor any of the proceedings thereon shall relieve any party to such proceedings from any penalty prescribed by this Article for any violation of same.

(b)        Upon violation of any of the provisions of this Article relating to permits for minor developments issued by a local government, or of any rule or order adopted under the authority of this Article relating to such permits, the designated local official may, either before or after the institution of proceedings for the collection of any penalty imposed by this Article for such violation, institute a civil action in the General Court of Justice in the name of the affected local government upon the relation of the designated local official for injunctive relief to restrain the violation and for a preliminary and permanent mandatory injunction to restore the resources consistent with this Article and rules of the Commission. If the court finds that a violation is threatened or has occurred, the court shall, at a minimum, order the relief necessary to prevent the threatened violation or to abate the violation consistent with this Article and rules of the Commission. Neither the institution of the action nor any of the proceedings thereon shall relieve any party to such proceedings from any penalty prescribed by this Article for any violation of same.

(c)        Any person who shall be adjudged to have knowingly or willfully violated any provision of this Article, or any rule or order adopted pursuant to this Article, shall be guilty of a Class 2 misdemeanor. In addition, if any person continues to violate or further violates, any such provision, rule or order after written notice from the Secretary or (in the case of a permit for a minor development issued by a local government) written notice from the designated local official, the court may determine that each day during which the violation continues or is repeated constitutes a separate violation subject to the foregoing penalties.

(d)       (1)        A civil penalty of not more than one thousand dollars ($1,000) for a minor development violation and ten thousand dollars ($10,000) for a major development violation may be assessed by the Commission against any person who:

a.         Is required but fails to apply for or to secure a permit required by G.S. 113A‑118, or who violates or fails to act in accordance with the terms, conditions, or requirements of such permit.

b.         Fails to file, submit, or make available, as the case may be, any documents, data or reports required by the Commission pursuant to this Article.

c.         Refuses access to the Commission or its duly designated representative, who has sufficiently identified himself by displaying official credentials, to any premises, not including any occupied dwelling house or curtilage, for the purpose of conducting any investigations provided for in this Article.

d.         Violates a rule of the Commission implementing this Article.

(2)        For each willful action or failure to act for which a penalty may be assessed under this subsection, the Commission may consider each day the action or inaction continues after notice is given of the violation as a separate violation; a separate penalty may be assessed for each such separate violation.

(3)        The Commission shall notify a person who is assessed a penalty or investigative costs by registered or certified mail. The notice shall state the reasons for the penalty. A person may contest the assessment of a penalty or investigative costs by filing a petition for a contested case under G.S. 150B‑23 within 20 days after receiving the notice of assessment. If a person fails to pay any civil penalty or investigative cost assessed under this subsection, the Commission shall refer the matter to the Attorney General for collection. An action to collect a penalty must be filed within three years after the date the final agency decision was served on the violator.

(4)        In determining the amount of the civil penalty, the Commission shall consider the following factors:

a.         The degree and extent of harm, including, but not limited to, harm to the natural resources of the State, to the public health, or to private property resulting from the violation;

b.         The duration and gravity of the violation;

c.         The effect on water quality, coastal resources, or public trust uses;

d.         The cost of rectifying the damage;

e.         The amount of money saved by noncompliance;

f.          Whether the violation was committed willfully or intentionally;

g.         The prior record of the violator in complying or failing to comply with programs over which the Commission has regulatory authority; and

h.         The cost to the State of the enforcement procedures.

(4a)      The Commission may also assess a person who is assessed a civil penalty under this subsection the reasonable costs of any investigation, inspection, or monitoring that results in the assessment of the civil penalty. For a minor development violation, the amount of an assessment of investigative costs shall not exceed one‑half of the amount of the civil penalty assessed or one thousand dollars ($1,000), whichever is less. For a major development violation, the amount of an assessment of investigative costs shall not exceed one‑half of the amount of the civil penalty assessed or two thousand five hundred dollars ($2,500), whichever is less.

(5)        The clear proceeds of penalties assessed pursuant to this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1973, c. 1284, s. 1; 1975, c. 452, s. 5; 1977, c. 771, s. 4; 1981, c. 932, s. 2.1; 1983, c. 485, ss. 1‑3; c. 518, s. 6; 1987, c. 827, ss. 11, 143; 1991, c. 725, s. 6; 1991 (Reg. Sess., 1992), c. 839, s. 3; c. 890, s. 8; 1993, c. 539, s. 874; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑215, s. 53(a); 2006‑229, s. 1.)



§ 113A-127. Coordination with the federal government.

§ 113A‑127.  Coordination with the federal government.

All State agencies shall keep informed of federal and interstate agency plans, activities, and procedures within their area of expertise that affect the coastal area. Where federal or interstate agency plans, activities or procedures conflict with State policies, all reasonable steps shall be taken by the State to preserve the integrity of its policies. (1973, c. 1284, s. 1; 1975, c. 452, s. 5; 1981, c. 932, s. 2.1.)



§ 113A-128. Protection of landowners' rights.

§ 113A‑128.  Protection of landowners' rights.

Nothing in this Article authorizes any governmental agency to adopt a rule or issue any order that constitutes a taking of property in violation of the Constitution of this State or of the United States. (1973, c. 1284, s. 1; 1987, c. 827, s. 144.)



§ 113A-129: Reserved for future codification purposes.

§ 113A‑129: Reserved for future codification purposes.



§ 113A-129.1. Legislative Findings and Purposes.

Part 5.  Coastal Reserves.

§ 113A‑129.1.  Legislative Findings and Purposes.

(a)        Findings.  It is hereby determined and declared as a matter of legislative finding that the coastal area of North Carolina contains a number of important undeveloped natural areas.  These areas are vital to continued fishery and wildlife protection, water quality maintenance and improvement, preservation of unique and important coastal natural areas, aesthetic enjoyment, and public trust rights such as hunting, fishing, navigation, and recreation.  Such land and water areas are necessary for the preservation of estuarine areas of the State, constitute important research facilities, and provide public access to waters of the State.

(b)        Purposes.  Important public purposes will be served by the preservation of certain of these areas in an undeveloped state.  Such areas would thereafter be available for research, education, and other consistent public uses.  These areas would also continue to contribute perpetually to the natural productivity and biological, economic, and aesthetic values of North Carolina's coastal area. (1989, c. 344, s. 1.)



§ 113A-129.2. Coastal Reserve Program.

§ 113A‑129.2.  Coastal Reserve Program.

(a)        There is hereby created a North Carolina Coastal Reserve System for the purpose of acquiring, improving, and maintaining undeveloped coastal land and water areas in a natural state.

(b)        This system shall be established and administered by the Department of Environment and Natural Resources. In so doing the Department shall consult with and seek the ongoing advice of the Coastal Resources Commission. The Department may by rule define the areas to be included in this system and set standards for its use.

(c)        This system shall be established within the coastal area as defined by G.S. 113A‑103(2).

(d)        All acquisitions or dispositions of property for lands within this system shall be in accordance with the provisions of Chapter 146 of the General Statutes.

(e)        All lands and waters within the system shall be used primarily for research and education. Other public uses, such as hunting, fishing, navigation, and recreation, shall be allowed to the extent consistent with these primary uses. Improvements and alterations to the lands shall be limited to those consistent with these uses. (1989, c. 344, s. 1; c. 727, s. 218(58); 1997‑443, s. 11A.119(a).)



§ 113A-129.3. Coordination.

§ 113A‑129.3.  Coordination.

(a)        To the extent feasible, this system shall be carried out in coordination with the National Estuarine Reserve Research System established by 16 U.S.C. § 1461.

(b)        To the extent feasible, lands and waters within this system shall be dedicated as components of the "State Nature and Historic Preserve" as provided in Article XIV, Section 5, of the Constitution and as nature reserves pursuant to G.S. 113A‑164.1 to G.S. 113A‑164.11. (1989, c. 344, s. 1, c. 770, s. 47.)



§§ 113A-130 through 113A-134. Reserved for future codification purposes.

§§ 113A‑130 through 113A‑134.  Reserved for future codification purposes.



§ 113A-134.1. Legislative findings.

Part 6.  Public Beach and Coastal Waterfront Access Program.

§ 113A‑134.1.  Legislative findings.

(a)        The General Assembly finds that there are many privately owned lots or tracts of land in close proximity to the Atlantic Ocean and the coastal waters in North Carolina that have been and will be adversely affected by hazards such as erosion, flooding, and storm damage. The sand dunes on many of these lots provide valuable protective functions for public and private property and serve as an integral part of the beach sand supply system. Placement of permanent substantial structures on these lots will lead to increased risks of loss of life and property, increased public costs, and potential eventual encroachment of structures onto the beach.

(b)        The public has traditionally fully enjoyed the State's beaches and coastal waters and public access to and use of the beaches and coastal waters. The beaches provide a recreational resource of great importance to North Carolina and its citizens and this makes a significant contribution to the economic well‑being of the State. The General Assembly finds that the beaches and coastal waters are resources of statewide significance and have been customarily freely used and enjoyed by people throughout the State. Public access to beaches and coastal waters in North Carolina is, however, becoming severely limited in some areas. Also, the lack of public parking is increasingly making the use of existing public access difficult or impractical in some areas. The public interest would best be served by providing increased access to beaches and coastal waters and by making available additional public parking facilities. There is therefore, a pressing need in North Carolina to establish a comprehensive program for the identification, acquisition, improvement, and maintenance of public accessways to the beaches and coastal waters. (1981, c. 925, s. 1; 1983, c. 751, s. 13; 1989, c. 344; s. 2; 1995, c. 183, s. 2.)



§ 113A-134.2. Creation of program; administration; purpose; definitions.

§ 113A‑134.2.  Creation of program; administration; purpose; definitions.

(a)        There is created the Public Beach and Coastal Waterfront Access Program, to be administered by the Commission and the Department, for the purpose of acquiring, improving, and maintaining property along the Atlantic Ocean and coastal waterways to which the public has rights‑of‑access or public trust rights as provided in this Part.

(b)        As used in this Part:

(1)        "Public trust resources" has the same meaning as in G.S. 113‑131(e).

(2)        "Public trust rights" has the same meaning as in G.S. 1‑45.1. (1981, c. 925, s. 1; 1983, c. 757, s. 13; 1989, c. 344, s. 2; c. 727, s. 136; c. 751, s. 13; 1995, c. 183, s. 3.)



§ 113A-134.3. Standards for public access program.

§ 113A‑134.3.  Standards for public access program.

(a)        The Commission, with the support of the Department, shall establish and carry out a program to assure the acquisition, improvement, and maintenance of a system of public access to coastal beaches and public trust waters. This public access program shall include standards to be adopted by the Commission for the acquisition of property and the use and maintenance of the property. The standards shall be written to assure that land acquisition funds shall only be used to purchase interests in property that will be of benefit to the general public. Priority shall be given to acquisition of lands that due to adverse effects of natural hazards, such as past and potential erosion, flooding, and storm damage, are unsuitable for the placement of permanent structures, including lands for which a permit for improvements has been denied under rules adopted pursuant to State law. The program shall be designed to provide and maintain reasonable public access and necessary parking, within the limitations of the resources available, to all coastal beaches and public trust waters where access is compatible with the natural resources involved and where reasonable access is not available.

(b)        To the maximum extent possible, this program shall be coordinated with State and local beach and coastal water management and recreational programs and shall be carried out in cooperation with local governments. Prior to the purchase of any interests in property, the Secretary or his designee shall make a written finding of the public purpose to be served by the acquisition. Once property is purchased, the Department may allow property, without charge, to be controlled and operated by the county or municipality in which the property is located, subject to an agreement requiring that the local government use and maintain the property for its intended public purpose.

(c)        Subject to any restrictions imposed by law, any funds appropriated or otherwise made available to the Public Beach and Coastal Waterfront Access Program may be used to meet matching requirements for federal or other funds. The Department shall make every effort to obtain funds from sources other than the General Fund to implement this program. Funds may be used to acquire or develop land for pedestrian access including parking and to make grants to local governments to accomplish the purposes of this Part. All acquisitions or dispositions of property made pursuant to this Part shall be in accordance with the provisions of Chapter 146 of the General Statutes. All grants to local governments pursuant to this Part for land acquisitions shall be made on the condition that the local government agrees to transfer title to any real property acquired with the grant funds to the State if the local government uses the property for a purpose other than beach or coastal waters access. (1981, c. 925, s. 1; 1983, c. 334; c. 757, s. 13; 1987, c. 827, s. 145; 1989, c. 344, s. 2; c. 727, s. 137; c. 751, s. 13; 1995, c. 183, s. 4.)



§§ 113A-134.4 through 113A-134.9. Reserved for future codification purposes.

§§ 113A‑134.4 through 113A‑134.9.  Reserved for future codification purposes.



§ 113A-134.10: Repealed by Session Laws 1991, c. 365.

Article 7B.

Bogue Inlet Access Program.

§ 113A‑134.10:  Repealed by Session Laws 1991, c.  365.



§ 113A-134.11. Department to compile and evaluate information.

Article 7C.

Beach Management Plan.

§ 113A‑134.11.  Department to compile and evaluate information.

The Department of Environment and Natural Resources shall compile and evaluate information on the current conditions and erosion rates of beaches, on coastal geology, and on storm and erosion hazards for use in developing a State plan and strategy for beach management and restoration. The Department of Environment and Natural Resources shall make this information available to local governments for use in land‑use planning. (2000‑67, s. 13.9(b).)



§ 113A-134.12. Multiyear beach management and restoration strategy and plan.

§ 113A‑134.12.  Multiyear beach management and restoration strategy and plan.

(a)        The Department of Environment and Natural Resources shall develop a multiyear beach management and restoration strategy and plan that does all of the following:

(1)        Utilizes the data and expertise available in the Divisions of Water Resources, Coastal Management, and Land Resources.

(2)        Identifies the erosion rate at each beach community and estimates the degree of vulnerability to storm and hurricane damage.

(3)        Uses the best available geological and geographical information to determine the need for and probable effectiveness of beach nourishment.

(4)        Provides for coordination with the U.S. Army Corps of Engineers, the North Carolina Department of Transportation, the North Carolina Division of Emergency Management, and other State and federal agencies concerned with beach management issues.

(5)        Provides a status report on all U.S. Army Corps of Engineers' beach protection projects in the planning, construction, or operational stages.

(6)        Makes maximum feasible use of suitable sand dredged from navigation channels for beach nourishment to avoid the loss of this resource and to reduce equipment mobilization costs.

(7)        Promotes inlet sand bypassing where needed to replicate the natural flow of sand interrupted by inlets.

(8)        Provides for geological and environmental assessments to locate suitable materials for beach nourishment.

(9)        Considers the regional context of beach communities to determine the most cost‑effective approach to beach nourishment.

(10)      Provides for and requires adequate public beach access, including handicapped access.

(11)      Recommends priorities for State funding for beach nourishment projects, based on the amount of erosion occurring, the potential damage to property and to the economy, the benefits for recreation and tourism, the adequacy of public access, the availability of local government matching funds, the status of project planning, the adequacy of project engineering, the cost‑effectiveness of the project, and the environmental impacts.

(12)      Includes recommendations on obtaining the maximum available federal financial assistance for beach nourishment.

(13)      Is subject to a public hearing to receive citizen input.

(b)        Each plan shall be as complete as resources and available information allow.  The Department of Environment and Natural Resources shall revise the plan every two years and shall submit the revised plan to the General Assembly no later than March 1 of each odd‑numbered year.  The Department may issue a supplement to the plan in even‑numbered years if significant new information becomes available. (2000‑67, s. 13.9(c), (d).)



§§ 113A-135 through 113A-149: Repealed by Session Laws 1983 (Regular Session 1984), c. 995, s. 4.

Article 8.

North Carolina Land Conservancy Corporation.

§§ 113A‑135 through 113A‑149:  Repealed by Session Laws 1983 (Regular Session 1984), c. 995, s. 4.



§ 113A-150. Short title.

Article 9.

Land Policy Act.

§ 113A‑150.  Short title.

This Article shall be known as the Land Policy Act of 1974. (1973, c. 1306, s. 1.)



§ 113A-151. Findings, intent and purpose.

§ 113A‑151.  Findings, intent and purpose.

(a)        Findings.  The General Assembly hereby finds that:

(1)        The land of North Carolina is a resource basic to the welfare of her people.

(2)        A lack of coordination of governmental action; a lack of clearly stated, sound, and widely understood guidelines for planning; and a lack of systematic collection, classification, and utilization of information regarding the land resource have led to inconsistencies in policy and inadequacies in planning for the present and future uses of the land resource.

(3)        Governmental agencies responsible for controlling land use and private and public users of the land resource are often unable to independently develop guidelines for land‑use practices which provide adequate and meaningful provision for future demands on the land resource, while allowing current needs to be met.

(4)        Systematic and sound decisions as to the location and nature of major public investments in key facilities cannot be made without a comprehensive State policy regarding the land resource.

(5)        Those affected by State land‑use policy and decisions must be given an opportunity for full participation in the policy‑ and decision‑making process. Such a process must allow for the final implementation of policy by local governments. The State should take whatever steps necessary to encourage and assist local governments in meeting their obligation to control current uses and plan for future uses of the land resource.

(b)        Intent and Purpose.  The General Assembly declares that it is the intent of this Article to undertake the continuing development and implementation of a State land‑use policy, incorporating environmental, esthetic, economic, social, and other factors so as to  promote the public interest, to preserve and enhance environmental quality, to protect areas of natural beauty and historic sites, to encourage beneficial economic development, and to protect and promote the public health, safety, and welfare. Such policy shall serve as a guide for decision‑making in State and federally assisted programs which affect land use, and shall provide a framework for the development of land‑use policies and programs by local governments. It is the purpose of this Article to:

(1)        Promote patterns of land use which are in accord with a State land‑use policy which encourages the wise and balanced use of the State's resources;

(2)        Establish a State policy to give local governments guidance and assistance in the establishment and implementation of local land planning and management programs so as to effectively meet their responsibilities for economically and environmentally sound land‑use management;

(3)        Establish a State land‑use policy which seeks to provide essential public services equitably to all persons within the State and to assure that citizens shall have, consistent with sound principles of land resource use, maximum freedom and opportunity to live and conduct their activities in locations of their personal choice;

(4)        Condition the distribution of certain federal and State funds on meeting reasonable and flexible State requirements for basic land planning; such conditions to include a clear statement of the State's authority and responsibility for review of planning and management by local governments;

(5)        Develop and maintain coordination of all State programs having a land‑use impact, including joint planning and management of State lands with adjacent nonstate lands, so as to ensure consistency with the purposes of this Article;

(6)        Promote the development of systematic methods for the exchange of land‑use, environmental, economic, and social information among all levels of government, and among agencies at all levels of government. (1973, c. 1306, s. 1.)



§ 113A-152. Definitions.

§ 113A‑152.  Definitions.

Unless the context otherwise requires, the following terms as used in this Article are defined as follows:

(1)        "Areas of environmental concern" means: those areas of this State where uncontrolled development, unregulated use, or other man‑related activities could result in major or irreversible damage to important environmental, historic, cultural, scientific or scenic values, or natural systems or  processes which are of more than local significance, or could unreasonably endanger life or property as a result of natural hazards, or could result in loss of continued long‑range productivity in renewable resource areas.

(2)        "Principal officer" means the duly appointed or elected public official in responsible charge of a principal department of State government.

(3)        "Key facilities" means public facilities which tend to induce development and urbanization of more than local impact and includes, but is not limited to, major facilities for the development, generation, and transmission of energy, for communication, and for transportation.

(4)        "Local government" means any county, incorporated village, town, or city, or any combination of counties, incorporated villages, towns, and cities, acting through a joint program pursuant to the provisions of this Article.

(5)        "New communities and large‑scale developments" means private development which, because of its magnitude or the magnitude of its effect on the surrounding environment, is likely to present issues of more than local significance.

(6)        "Project of regional impact" means land use, public development, and private development on government or nongovernmental lands for which there is a demonstrable impact affecting the interests of constituents of more than one local unit of government.

(7)        "Region" or "regional" means or refers to one or more of the  official planning regions established pursuant to the laws of this State. (1973, c. 1306, s. 1.)



§ 113A-153. North Carolina Land Policy Council.

§ 113A‑153.  North Carolina Land Policy Council.

(a),  (b) Repealed by Session Laws 1981, c. 881, s. 3.

(c)        Duties. 

(1)        To assemble and analyze significant existing laws, policies and programs in State and local government as they pertain to or have substantial effect upon the use, management, development or conservation of all lands and waters, public and private, within the State of North Carolina.

(2)        To define and cause to be prepared and periodically revised, a system of information and data concerning the land resources of the entire State, including, but not limited to, esthetic, economic, ecological, demographic, geologic, and physical conditions, both current and projected, as well as a continuing inventory of governmental and private needs and priorities for the use of land resources. All State agencies and units of local government including the register of deeds of each county shall make all pertinent data in their custody available to the Land Policy Council.

(3)        To consider, and to consult with the federal government and relevant states on, the interstate aspects of land‑use issues of more than intrastate concern.

(4)        To prepare, and revise on a continuing basis, an inventory of public and private institutional and financial resources available for land‑use planning and management within the State and of State and local programs, projects, and activities which have a regional impact of more than local concern.

(5)        To establish a method for identifying new community and large‑scale development and land‑use projects with regional impact.

(6)        To prepare, in consultation with concerned State agencies and other recognized authorities, principles and guidelines for the systematic identification of areas of environmental concern.

(7)        To provide technical assistance and training programs for State and local agency personnel concerned with the development and implementation of State and local land‑use programs.

(8)        To establish a method for coordinating all State and local agency programs and services which significantly affect land use.

(9)        To prepare, in conjunction with the Advisory Committee on Land Policy as described in G.S. 113A‑154, and following procedures established by this Article, a State land policy as defined in G.S. 113A‑155.

(10)      To prepare, in conjunction with the Advisory Committee on Land Policy as described in G.S. 113A‑154, and after consultation with the duly constituted and authorized planning agencies of local governments, and following procedures established by this Article, a State land policy and State land classification system as defined further in this Article.

(11)      To prepare and recommend to the General Assembly a system of valuation of property for tax purposes related to the range of public services available or to be made available to properties designated in each of the several land classifications.

(d)        Hearings.  The Council shall conduct such public hearings as it shall determine to be necessary or appropriate to the development of the State land policy and the State land classification system, provided only that there be no fewer than six such hearings held, two in each of the three major physiographic regions of the State. The Council shall give adequate public notice of each hearing at least 30 calendar days prior to the date of the hearing and shall consider all relevant statements and matters presented at hearings.

The Council shall designate the place and time of hearing and may adopt appropriate rules of procedure governing the conduct of the hearing, including the presentation of oral and written statements, and the form, content and method of giving notice of hearing.

(e)        Acceptance and Administration of Federal or Private Funds.  The Department of Environment and Natural Resources shall have power and authority to accept, receive and administer, on behalf of the Council, any funds, gifts, bequests, or other financial assistance given, granted or provided by legislative appropriation, or under any federal act or acts or from any federal agency, or from foundations or private sources, and to comply with all conditions and requirements necessary for the receipt, acceptance and use of said funds to the extent not inconsistent with the laws of this State and the rules thereunder pertaining to land‑use planning and management. The Council shall have authority to formulate plans and projects for the approval of all funding agencies and institutions and to enter into such contracts and agreements as may be necessary for such purposes or to enter into joint agreements with any other agency or division of government for such purposes and to furnish such information as may be requested for any project or program related to or conducted pursuant to such plans and contracts. Such funds received by the Council pursuant to this provision shall be deposited in the State treasury to the account of the Council and shall remain in such account until used by the Council. (1973, c. 1306, s. 1; 1977, c. 771, ss. 4, 15; 1979, c. 44, s. 1; 1981, c. 47, s. 1; c. 881, s. 3; 1987, c. 827, s. 146; 1989, c. 727, s. 218(67); 1997‑443, s. 11A.119(a).)



§ 113A-154. Repealed by Session Laws 1981, c. 881, s. 3.

§ 113A‑154.  Repealed by Session Laws 1981, c. 881, s. 3.



§ 113A-155. State land policy.

§ 113A‑155.  State land policy.

(a)        Content.  The State land policy of North Carolina shall consist of the following:

(1)        Consistent, comprehensive, and coordinated principles, guidelines, and methods for the transaction of all matters and affairs by any agency of State or local government dealing with, or related to, the acquisition, ownership, use, management, and disposition, in part or whole, of title or interests in state‑owned and other public lands;

(2)        A compilation of all appropriate State laws, appellate court  decisions, and current administrative practices, policies and principles, as established by precedent or administrative order, when accepted and recognized as such by the Land Policy Council; and

(3)        Principles, guidelines and methods regarding specific land‑use and management problems identified by the Land Policy Council, which shall include, but not be limited to, the following:

a.         Specific policies and principles for early acquisition of a reserve of lands to form a resource base from which needs for parklands, recreation sites, water reservoirs, key facilities, and other public needs may be met.

b.         Specific policies and principles for the location, coordination, consolidation and joint use of utility rights‑of‑way, of whatever sort, whether above, below, or on the surface of the ground.

c.         Specific policies regarding large‑scale and special public projects and assemblage of land therefor.

d.         Specific policies for determination and certification of areas of environmental concern.

e.         Specific policies regarding new communities and large‑scale developments on nongovernment lands.

f.          Specific policies regarding projects of regional impact.

g.         Other similar and related policies and directives as may be necessary to carry out the purpose of this Article.

(b)        Effect.  Such policies, principles, directives and methods, when not inconsistent or in conflict with existing law or rules, shall guide and determine the administrative procedures, findings, decisions and objectives of all agencies of State and local government with regard to acquisition, management, and disposition of public lands and interests therein and the regulation of private lands involved in or affected by areas of environmental concern, new communities, large‑scale developments and projects of regional impact.

(c)        Repealed by Session Laws 1987, c. 827, s. 147. (1973, c. 1306, s. 1; 1987, c. 827, s. 147.)



§ 113A-156. State land classification system.

§ 113A‑156.  State land classification system.

(a)        Purpose.  Within two years following July 1, 1974, the North Carolina Land Policy Council shall develop a State land classification system, which shall include comprehensive guidelines and policies and a method for the classification of all lands in the State for the purposes of:

(1)        Providing to State and local governmental agencies a system for achieving the stated purposes of this Article.

(2)        Promoting the orderly growth and development of the State in a manner consistent with the wise use and conservation of the land resources.

(3)        Assuring that the use and development of land in areas of environmental concern within the State is not inconsistent with the State land policy.

(4)        Assuring that the use of land for key facilities, new communities, and large‑scale developments, or in areas which are or may be impacted by key facilities, new communities, and large‑scale developments, is not inconsistent with the State land policy.

(b)        Criteria for Classification.  The Council shall develop and adopt as a part of the classification system no fewer than four nor more than eight classifications which recognize all lands as a basic social and natural resource and which provide for the full range of private and public purposes in the use and conservation of the land resource. Emphasis shall be given to a harmonious relationship among the use potentials of the land, the physical and fiscal feasibility of providing necessary public services, and other facilities and social services. Areas of environmental concern, key facilities, projects of regional impact, new communities, and large‑scale developments shall be recognized and made a part of the land classification system in order to further the stated purposes of this Article.

(c)        Basis for Land Classification.  Full consideration shall be given, but shall not be limited to, the following aspects and characteristics of the lands of the State:

(1)        Topographic features such as land elevations and gradients.

(2)        Surface and underground waters, natural or artificial.

(3)        Geological, chemical, mineral and physical characteristics of the land.

(4)        The existing or potential utility of lands and sites having intrinsic historic, ecological, recreational, scenic or esthetic values or virtues.

(5)        The availability or potential availability of public services, including key facilities, health, education, and other community facilities and social services.

(6)        Areas of environmental concern, existing or potential key facilities, projects of regional impact, new communities, and large‑scale development.

(d)        Content.  The State land classification system shall include, but specifically is not limited to, the following:

(1)        Concise and explicit descriptions of each of the classification categories.

(2)        Guidelines and procedures for the preparation of official land‑use plans by the land‑planning agencies of local government, including a procedure for review by an appropriate State agency for sufficiency and consistency with the provisions of this Article, and a procedure for assembling local plans into regional plans.

(3)        Rules and procedures for land reclassification together with an appellate procedure for property owners and other affected individuals, including officers of any level of government.

(e)        Repealed by Session Laws 1987, c. 827, s. 148. (1973, c. 1306, s. 1; 1987, c. 827, s. 148.)



§ 113A-157. Repealed by Session Laws 1981, c. 881, s. 3.

§ 113A‑157.  Repealed by Session Laws 1981, c. 881, s. 3.



§ 113A-158. Protection of rights.

§ 113A‑158.  Protection of rights.

Nothing in this Article authorizes any governmental agency to adopt a rule or issue any order that constitutes a taking of property in violation of the Constitution of this State or of the United States, without payment of full compensation. (1973, c.  1306, s. 5; 1987, c. 827, s. 144.)



§ 113A-159. Interpretation.

§ 113A‑159.  Interpretation.

It is the intention of the General Assembly that this Article be interpreted consistently with, and administered in coordination with, the Coastal Area Management Act of 1974. (1973, c. 1306, s. 6.)



§§ 113A-160 through 113A-164. Reserved for future codification purposes.

§§ 113A‑160 through 113A‑164.  Reserved for future codification purposes.



§ 113A-164.1. Short title.

Article 9A.

Nature Preserves Act.

§ 113A‑164.1.  Short title.

This Article shall be known as the Nature Preserves Act. (1985, c. 216, s. 1.)



§ 113A-164.2. Declaration of policy and purpose.

§ 113A‑164.2.  Declaration of policy and purpose.

(a)        The continued population growth and land development in North Carolina have made it necessary and desirable that areas of natural significance be identified and preserved before they are destroyed. These natural areas are irreplaceable as laboratories for scientific research, as reservoirs of natural materials for uses that may not now be known, as habitats for plant and animal species and biotic communities, as living museums where people may observe natural biotic and environmental systems and the interdependence of all forms of life, and as reminders of the vital dependence of the health of the human community on the health of the other natural communities.

(b)        It is important to the people of North Carolina that they retain the opportunity to maintain contact with these natural communities and environmental systems of the earth and to benefit from the scientific, aesthetic, cultural, and spiritual values they possess. The purpose of this Article is to establish and maintain a State Registry of Natural Heritage Areas and to prescribe methods by which nature preserves may be dedicated for the benefit of present and future citizens of the State. (1985, c. 216, s. 1.)



§ 113A-164.3. Definitions.

§ 113A‑164.3.  Definitions.

As used in this Article, unless the context requires otherwise:

(1)        "Articles of dedication" means the writing by which any estate, interest, or right in a natural area is formally dedicated as a nature preserve as authorized in G.S. 113A‑164.6.

(2)        "Dedicate" means to transfer to the State an estate, interest, or right in a natural area in any manner authorized in G.S. 113A‑164.6.

(3)        "Natural area" means an area of land, water, or both land and water, whether publicly or privately owned, that (i) retains or has reestablished its natural character, (ii) provides habitat for rare or endangered species of plants or animals, (iii) or has biotic, geological, scenic, or paleontological features of scientific or educational value.

(4)        "Nature preserve" means a natural area that has been dedicated pursuant to G.S. 113A‑164.6.

(5)        "Owner" means any individual, corporation, partnership, trust, or association, and all governmental units except the State, its departments, agencies or institutions.

(6)        "Registration" means an agreement between the Secretary and the owner of a natural area to protect and manage the natural area for its specified natural heritage resource values.

(7)        "Secretary" means the Secretary of Environment and Natural Resources. (1985, c. 216, s. 1; 1989, c. 727, s. 218(68); 1989 (Reg. Sess., 1990), c. 1004, s. 19(b); 1997‑443, s. 11A.119(a).)



§ 113A-164.4. Powers and duties of the Secretary.

§ 113A‑164.4.  Powers and duties of the Secretary.

The Secretary shall:

(1)        Establish by rule the criteria for selection, registration, and dedication of natural areas and nature preserves.

(2)        Cooperate or contract with any federal, State, or local government agency, private conservation organization, or person in carrying out the purposes of this Article.

(3)        Maintain a Natural Heritage Program to provide assistance in the selection and nomination for registration or dedication of natural areas. The Program shall include classification of natural heritage resources, an inventory of their locations, and a data bank for that information. The Program shall cooperate with the Department of Agriculture and Consumer Services in the selection and nomination of areas that contain habitats for endangered and rare plant species, and shall cooperate with the Wildlife Resources Commission in the selection and nomination of areas that contain habitats for endangered and rare animal species. Information from the natural heritage data bank may be made available to public agencies and private persons for environmental assessment and land management purposes. Use of the inventory data for any purpose inconsistent with the Natural Heritage Program may not be authorized. The Program shall include other functions as may be assigned for registration, dedication, and protection of natural areas and nature preserves.

(4)        Prepare a Natural Heritage Plan that shall govern the Natural Heritage Program in the creation of a system of registered and dedicated natural areas.

(5)        Publish and disseminate information pertaining to natural areas and nature preserves within the State.

(6)        Appoint advisory committees composed of representatives of federal, State, and local governmental agencies, scientific and academic institutions, conservation organizations, and private business, to advise him on the identification, selection, registration, dedication, and protection of natural areas and nature preserves.

(7)        Submit to the Governor and the General Assembly a biennial report on or before February 15, 1987, and on or before February 15 of subsequent odd‑numbered years describing the activities of the past biennium and plans for the coming biennium, and detailing specific recommendations for action that the Secretary deems necessary for the improvement of the Program. (1985, c. 216, s. 1; 1987, c. 827, s. 152; 1997‑261, s. 82.)



§ 113A-164.5. Registration of natural areas.

§ 113A‑164.5.  Registration of natural areas.

(a)        The Secretary shall maintain a State Registry of voluntarily protected natural areas to be called the North Carolina Registry of Natural Heritage Areas. Registration of natural areas shall be accomplished through voluntary agreement between the owner of the natural area and the Secretary. State‑owned lands may be registered by agreement with the agency to which the land is allocated. Registration agreements may be terminated by either party at any time, and termination removes the area from the Registry.

(b)        A natural area shall be registered when an agreement to protect and manage the natural area for its specified natural heritage resource value has been signed by the owner and the Secretary. The owner of a registered natural area shall be given a certificate signifying the inclusion of the area in the Registry. (1985, c. 216, s. 1.)



§ 113A-164.6. Dedication of nature preserves.

§ 113A‑164.6.  Dedication of nature preserves.

(a)        The State may accept the dedication of nature preserves on lands deemed by the Secretary to qualify as outstanding natural areas. Nature preserves may be dedicated by voluntary act of the owner. The owner of a qualified natural area may transfer fee simple title or other interest in land to the State. Nature preserves may be acquired by gift, grant, or purchase. Dedication of a preserve shall become effective only upon acceptance of the articles of dedication by the State. Articles of dedication shall be recorded in the office of the register of deeds in the county or counties in which the natural area is located.

(b)        Articles of dedication may:

(1)        Contain restrictions and other provisions relating to management, use, development, transfer, and public access, and may contain any other restrictions and provisions as may be necessary or advisable to further the purposes of this Article;

(2)        Define, consistently with the purposes of this Article, the respective rights and duties of the owner and of the State and provide procedures to be followed in case of violation of the restrictions;

(3)        Recognize and create reversionary rights, transfers upon conditions or with limitations, and gifts over; and

(4)        Vary in provisions from one nature preserve to another in accordance with differences in the characteristics and conditions of the several areas.

(c)        Subject to the approval of the Governor and Council of State, the State may enter into amendments of any articles of dedication upon finding that the amendment will not permit an impairment, disturbance, use, or development of the area inconsistent with the purposes of this Article. If the fee simple estate in the nature preserve is not held by the State under this Article, no amendment may be made without the written consent of the owner of the other interests therein. (1985, c. 216, s. 1.)



§ 113A-164.7. Nature preserves held in trust.

§ 113A‑164.7.  Nature preserves held in trust.

Lands dedicated for nature preserves pursuant to this Article are held in trust by the State for those uses and purposes expressed in this Article for the benefit of the people of North Carolina. These lands shall be managed and protected according to regulations adopted by the Secretary. Lands dedicated as a nature preserve pursuant to G.S. 113A‑164.6 may not be used for any purpose inconsistent with the provisions of this Article, or disposed of, by the State without a finding by the Governor and Council of State that the other use or disposition is in the best interest of the State. (1985, c. 216, s. 1.)



§ 113A-164.8. Dedication of state-owned lands to nature preserves; procedures.

§ 113A‑164.8.  Dedication of state‑owned lands to nature preserves; procedures.

Subject to the approval of the Governor and Council of State, state‑owned lands may be dedicated as a nature preserve. State‑owned lands shall be dedicated by allocation pursuant to the provisions of G.S. 143‑341(4)g. Lands dedicated pursuant to this section may be removed from dedication upon the approval of the Governor and Council of State. (1985, c. 216, s. 1.)



§ 113A-164.9. Dedication of preserves by local governmental units.

§ 113A‑164.9.  Dedication of preserves by local governmental units.

All local units of government may dedicate lands as nature preserves by transfer of fee simple title or other interest in land to the State. (1985, c. 216, s. 1.)



§ 113A-164.10. Acquisition of land by State.

§ 113A‑164.10.  Acquisition of land by State.

All acquisitions or dispositions of an interest in land by the State pursuant to this Article shall be subject to the provisions of Chapter 146 of the General Statutes. (1985, c. 216, s. 1.)



§ 113A-164.11. Assessment of land subject to permanent dedication agreement.

§ 113A‑164.11.  Assessment of land subject to permanent dedication agreement.

For purposes of taxation, privately owned land subject to a nature preserve dedication agreement shall be assessed on the basis of the true value of the land less any reduction in value caused by the agreement. (1985, c. 216, s. 1.)



§ 113A-165. Advertisements prohibited within 1,000 feet of centerline; exceptions.

Article 10.

Control of Outdoor Advertising near the Blue Ridge Parkway.

§ 113A‑165.  Advertisements prohibited within 1,000 feet of centerline; exceptions.

No advertisement or advertising structure shall be erected, constructed, installed, maintained or operated within 1,000 feet of the centerline of the Blue Ridge Parkway, except the following:

(1)        Sign displays or devices which advertise sale, lease, rental, or development of the property on which it is located.

(2)        On‑premises Signs.  For the purpose of this Article, those  signs, displays or devices which carry only advertisements strictly related to the lawful use of the property on which it is located including signs, displays or devices which identify the business transacted, services rendered, goods sold or produced on the property, name of the business, [and] name of the person, firm or corporation occupying or owning the property. The size of signs advertising the major business activity is not regulated hereunder. Signs which advertise brand‑name products or service sold or offered for sale on the property shall not be displayed as on‑premise[s] signs unless such signs are on or attached to the building in which such products are sold. All such signs permitted under this subsection shall be located not more than 150 feet from the building in which such business activity is carried on.

(3)        Historic markers erected by duly constituted and authorized public authorities.

(4)        Highway markers and signs erected or caused to be erected by the Board of Transportation or other authorized authorities in accordance with the law.

(5)        Directional and official signs or notices erected and maintained by public officers or agencies pursuant to and in  accordance with lawful authorization for the purpose of carrying out the official duty or responsibility.

(6)        Signs located within a 1,000‑foot radius of intersections created by the crossing of the centerline of the Blue Ridge Parkway with the centerlines of components of the National System of Interstate and Defense Highways, Federal Aid Primary Highway System, or the North Carolina System of Primary Highways, not, however, inconsistent with other provisions of the General Statutes. (1973, c. 507, s. 5; 1975, c. 385.)



§ 113A-166. Rules.

§ 113A‑166.  Rules.

The Secretary of Environment and Natural Resources may adopt rules needed to implement this Article. (1975, c. 385; 1977, c. 771, s. 4; 1987, c. 827, s. 149; 1989, c. 727, s. 218(69); 1989 (Reg. Sess., 1990), c. 1004, s. 19(b); 1997‑443, s. 11A.119(a).)



§ 113A-167. Existing billboards.

§ 113A‑167.  Existing billboards.

Any billboard in existence upon May 26, 1975, and which does not conform to the requirements of this Article may be maintained for the life of such advertisement or advertising structure, provided that: The Department of Environment and Natural Resources is authorized to acquire by purchase, gift or condemnation all outdoor advertising and all property rights pertaining thereto existing on May 26, 1975, which are nonconforming.

(1)        In any acquisition, purchase or condemnation, just compensation to the owner of the outdoor advertising where the owner of the outdoor advertising does not own the fee shall be limited to the fair market value at the time of the taking of the outdoor advertising owner's interest in the real property on which the outdoor advertising is located and such value shall include the value of the outdoor advertising.

(2)        In any acquisition, purchase or condemnation, just compensation to the owner of the fee or other interest in the real property upon which the outdoor advertising is located where said owner does not own the outdoor advertising located thereon shall be limited to the difference in the fair market value of the entire tract immediately before and immediately after the taking by the Commission of the right to erect and maintain such outdoor advertising thereon, and in arriving at the fair market value after the taking, any special or general benefits accruing to the property by reason of the acquisition shall be taken into consideration.

(3)        In any acquisition, purchase or condemnation, just compensation to the owner of the fee in the real property upon which the outdoor advertising is located where said owner also owns the outdoor advertising located thereon shall be limited to the fair market value of the outdoor advertising plus the difference in the fair market value of the entire tract immediately before and immediately after the taking by the Department of Environment and Natural Resources of the right to erect and maintain such outdoor advertising thereon and in arriving at the fair market value after the taking, any special or general benefits accruing to the property by reason of the acquisition shall be taken into consideration. (1975, c. 385; 1977, c. 771, s. 4; 1989, c. 727, s. 218(70); 1997‑443, s. 11A.119(a).)



§ 113A-168. Removal, etc., of unlawful advertising.

§ 113A‑168.  Removal, etc., of unlawful advertising.

Any outdoor advertising erected or established after May 26, 1975, in violation of the provisions of this Article shall be unlawful and shall constitute a nuisance. The Department of Environment and Natural Resources shall give 30 days' notice by certified mail to the owner of the nonconforming outdoor advertising structure, if such owner is known or can by reasonable diligence be ascertained, to move the outdoor advertising structure or to make it conform to the provisions of this Article and rules and regulations promulgated by the Department of Environment and Natural Resources hereunder. The Department or its agents shall have the right to remove or contract to have removed the nonconforming outdoor advertising at the expense of the said owner if the said owner fails to act within 30 days after receipt of such notice. The Department or its agents or contractor and his employees may enter upon private property for the purpose of removing outdoor advertising prohibited by this Article or its implementing rules without civil or criminal liability. (1975, c. 385; 1977, c. 771, s. 4; 1987, c. 827, s. 150; 1989, c. 727, s. 138; 1997‑443, s. 11A.119(a).)



§ 113A-169. Condemnation procedure.

§ 113A‑169.  Condemnation procedure.

For the purposes of this Article, the Department of Environment and Natural Resources shall use the procedure for condemnation of property as provided for by Article 9 of Chapter 136 of the General Statutes. (1975, c. 385; 1977, c. 771, s. 4; 1989, c. 727, s. 218(71); 1997‑443, s. 11A.119(a).)



§ 113A-170. Violation a misdemeanor; injunctive relief.

§ 113A‑170.  Violation a misdemeanor; injunctive relief.

Any person, firm, corporation or association placing or erecting outdoor advertising structure or junkyard along the Blue Ridge Parkway in violation of this Article or a rule adopted under this Article shall be guilty of a Class 1 misdemeanor. In addition thereto, the Department of Environment and Natural Resources may seek injunctive relief in the superior court of the county in which the said nonconforming outdoor advertising is located and require the outdoor advertising to conform to the provisions of this Article or a rule adopted under this Article, or require the removal of the said nonconforming outdoor advertising. (1975, c. 385; 1977, c. 771, s. 4; 1987, c. 827, s. 151; 1989, c. 727, s. 218(72); 1993, c. 539, s. 875; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑443, s. 11A.119(a).)



§§ 113A-171 through 113A-175. Reserved for future codification purposes.

§§ 113A‑171 through 113A‑175.  Reserved for future codification purposes.



§ 113A-176. Title.

Article 11.

Forest Development Act.

§ 113A‑176.  Title.

This Article shall be known as the "Forest Development Act." (1977, c. 562, s. 1.)



§ 113A-177. Statement of purpose.

§ 113A‑177.  Statement of purpose.

(a)        The General Assembly finds that:

(1)        It is in the public interest of the State to encourage the development of the State's forest resources and the protection and improvement of the forest environment.

(2)        Unfavorable environmental impacts, particularly the rapid loss of forest land to urban development, are occurring as a result of population growth. It is in the State's interest that corrective action be developed now to offset forest land losses in the future.

(3)        Regeneration of potentially productive forest land is a high‑priority problem requiring prompt attention and action. Private forest land will become more important to meet the needs of the State's population.

(4)        Growing demands on forests and related land resources cannot be met by intensive management of public and industrial forest lands alone.

(b)        The purpose of this Article is to direct the Secretary to implement a forest development program to:

(1)        Provide financial assistance to eligible landowners to increase the productivity of the privately owned forests of the State through the application of forest renewal practices and other practices that improve tree growth and overall forest health.

(2)        Insure that forest operations in the State are conducted in a manner designed to protect the soil, air, and water resources, including but not limited to streams, lakes and estuaries through actions of landowners on lands for which assistance is sought under provisions in this Article.

(3)        Implement a program of voluntary landowner participation through the use of a forest development fund to meet the above goals.

(c)        It is the intent of the General Assembly that in implementing the program under this Article, the Secretary will cause it to be coordinated with other related programs in such a manner as to encourage the utilization of private agencies, firms and individuals furnishing services and materials needed in the application of practices included in the forest development program. (1977, c. 562, s. 2; c. 771, s. 4; 1989, c. 727, s. 218(73); 1989 (Reg. Sess., 1990), c. 1004, s. 19(b); 1997‑443, s. 11A.119(a); 2005‑126, s. 1.)



§ 113A-178. Definitions.

§ 113A‑178.  Definitions.

As used in this Article:

(1)        "Approved forest management plan" means the forest management plan submitted by the eligible landowner and approved by the Secretary. Such plan shall include forest management practices to insure both maximum forest productivity and environmental protection of the lands to be treated under the management plan.

(2)        "Approved practices"' mean those silvicultural practices approved by the Secretary for the purpose of commercially growing timber through the establishment of forest stands, of insuring the proper regeneration of forest stands to commercial production levels following the harvest of mature timber, or of insuring maximum growth potential of forest stands to commercial production levels. Such practices shall include those required to accomplish site preparation, natural and artificial forestation, noncommercial removal of residual stands for silvicultural purposes, cultivation of established young growth of desirable trees for silvicultural purposes, and improvement of immature forest stands for silvicultural purposes. In each case, approved practices will be determined by the needs of the individual forest stand. These practices shall include existing practices and such practices as are developed in the future to insure both maximum forest productivity and environmental protection.

(3)        "Department" means the Department of Environment and Natural Resources.

(3a)      "Eligible land" means land owned by an eligible landowner.

(4)        "Eligible landowner" means a private individual, group, association or corporation owning land suitable for forestry purposes. Where forest land is owned jointly by more than one individual, group, association or corporation, as tenants in common, tenants by the entirety, or otherwise, the joint owners shall be considered, for the purpose of this Article, as one eligible landowner and entitled to receive cost‑sharing payments as provided herein only once during each fiscal year.

(5)        Recodified as § 113A‑178(3a).

(6)        "Forest development assessment" means an assessment on primary forest products from timber severed in North Carolina for the funding of the provisions of this Article, as authorized by the General Assembly.

(7)        "Forest development cost‑sharing payment" means financial assistance to partially cover the costs of implementing approved practices in such amounts as the Secretary shall determine, subject to the limitations of this Article.

(8)        "Forest development fund" means the Forest Development Fund created by G.S. 113A‑183.

(8a)      "Maintain" means to retain the reforested area as forestland for a 10‑year period and to comply with the provisions in the approved forest management plan.

(9)        "Secretary" means the Secretary of Environment and Natural Resources. (1977, c. 562, s. 3; c. 771, s. 4; 1989, c. 727, s. 218(74); 1989 (Reg. Sess., 1990), c. 1004, s. 19(b); 1997‑352, s. 1; 1997‑443, s. 11A.119(a); 2005‑126, s. 2.)



§ 113A-179. Powers and duties.

§ 113A‑179.  Powers and duties.

(a)        The Secretary shall have the powers and duties to administer the provisions of this Article.

(b)        The Department shall serve as the disbursing agency for funds to be expended from and deposited to the credit of the Forest Development Fund.

(c)        Subject to the limitations set forth in G.S. 113A‑183(d), the Secretary is authorized to employ administrative, clerical and field personnel to support the program created by this Article and to compensate such employees from the Forest Development Fund for services rendered in direct support of the program.

(d)        The Secretary is authorized to purchase equipment for the implementation of this program from the Forest Development Fund subject to the limitations of G.S. 113A‑183(e). All equipment purchased with these funds will be assigned to and used only for the forest development program, except for emergency use in forest fire suppression and other activities relating to the protection of life or property. The Forest Development Fund will be reimbursed from other program funds for equipment costs incurred during such emergency use. (1977, c. 562, s. 4.)



§ 113A-180. Administration of cost sharing.

§ 113A‑180.  Administration of cost sharing.

The Secretary shall have authority to administer the cost sharing provisions of this Article, including but not limited to the following:

(1)        Prescribe the manner and requirements of making application for cost sharing funds.

(2)        Identify those approved forestry practices as defined in G.S. 113A‑178(2) which shall be approved for cost sharing under the provisions of this Article.

(3)        Review periodically the cost of forest development practices  and establish allowable ranges for cost sharing purposes for  approved practices under varying conditions throughout the State.

(4)        Determine, prior to approving forest development cost sharing payments to any landowner, that all proposed practices are appropriate and are comparable in cost to the prevailing cost of those practices in the general area in which the land is located. Should the Secretary determine that the submitted cost of any practice is excessive, he shall approve forest development cost sharing payments based upon an allowable cost established under G.S. 113A‑180(3).

(5)        Determine, prior to approving forest development cost sharing payments, that an approved forest management plan as defined in G.S. 113A‑178(1) for the eligible land has been filed with the Secretary and that the landowner has indicated in writing his intent to comply with the terms of such management plan.

(6)        Determine, prior to approving forest development cost sharing payments, that the approved practices for which payment is requested have been completed in a satisfactory manner, conform to the approved forest management plan submitted under G.S. 113A‑180(5), and otherwise meet the requirements of this Article.

(7)        Disburse from the Forest Development Fund to eligible landowners cost sharing payments for satisfactory completion of practices provided for by this Article and the Secretary shall, insofar as is practicable, disburse the funds from the State's appropriation on a matching basis with the funds generated by the Primary Forest Product Assessment. (1977, c. 562, s. 5.)



§ 113A-180.1. Cost-share agreements.

§ 113A‑180.1.  Cost‑share agreements.

(a)        In order to receive forest development cost‑share payments, an eligible landowner shall enter into a written agreement with the Department describing the eligible land, setting forth the approved practices implemented for the area and covered by the approved forest management plan, and agreeing to maintain those practices for a 10‑year period.

(b)        In the absence of Vis major or Act of God or other factors beyond the landowner's control, a landowner who fails to maintain the practice or practices for a 10‑year period in accordance with the agreement set forth in subsection (a) of this section shall repay to the Fund all cost‑sharing funds received for that area.

(c)        If the landowner voluntarily relinquishes control or title to the land on which the approved practices have been established, the landowner shall:

(1)        Obtain a written statement, or a form approved by the Department, from the new owner or transferee in which the new owner or transferee agrees to maintain the approved practices for the remainder of the 10‑year period; or

(2)        Repay to the Fund all cost‑sharing funds received for implementing the approved practices on the land.

If a written statement is obtained from the new owner or transferee, the original landowner will no longer be responsible for maintaining the approved practices or repaying the cost‑sharing funds. The responsibility for maintaining those practices for the remainder of the 10 years shall devolve to the new owner or transferee. (1997‑352, s. 2.)



§ 113A-181. Limitation of payments.

§ 113A‑181.  Limitation of payments.

(a)        An eligible landowner may receive forest development cost sharing payments for satisfactory completion of approved practices as determined by the Secretary, except that the Secretary shall approve no assistance in an amount exceeding the lesser of (i) a sum equal to sixty percent (60%) of the landowner's actual per acre cost incurred in implementing the approved practice or (ii) a sum equal to sixty percent (60%) of the prevailing per acre cost as determined by the Secretary under G.S. 113A‑180(3) for implementing that approved practice.

(b)        The maximum amount of forest development cost sharing funds allowed to any landowner in one fiscal year will be the amount required to complete all approved practices on 100 acres of land at the prevailing cost sharing rate established under G.S. 113A‑181(a).

(c)        Eligible landowners may not use State cost sharing funds if funds from any federal cost sharing program are used on the same acreage for forestry practices during the same fiscal year. (1977, c.  562, s. 6.)



§ 113A-182. Participation by government political subdivisions.

§ 113A‑182.  Participation by government political subdivisions.

No governmental agency, federal, State or local, will be eligible for forest development payments under the provision of this Article. (1977, c. 562, s. 7.)



§ 113A-183. Forest Development Fund.

§ 113A‑183.  Forest Development Fund.

(a)        The Forest Development Fund is created in the Department of Environment and Natural Resources as a special fund. Revenue in the Fund does not revert at the end of a fiscal year, and interest and other investment income earned by the Fund accrues to it. The Fund is created to provide revenue to implement this Article. The Fund consists of the following revenue:

(1)        Assessments on primary forest products collected under Article 12 of Chapter 113A of the General Statutes.

(2)        General Fund appropriations.

(3)        Gifts and grants made to the Fund.

(b),  (c) Repealed by Sessions Laws 1997‑352, s. 3.

(d)        In any fiscal year, no more than five percent (5%) of the available funds generated by the Primary Forest Product Processor Assessment Act may be used for program support under the provisions of G.S. 113A‑179(c).

(e)        Funds used for the purchase of equipment under the provisions of G.S. 113A‑179(d) shall be limited to appropriations from the General Fund to the Forest Development Fund designated specifically for equipment purchase. (1977, c. 562, s. 8; c. 771, s. 4; 1981, c. 1127, s. 45; 1989, c. 727, s. 218(75); 1997‑352, s. 3; 1997‑443, s. 11A.119(a).)



§§ 113A-184 through 113A-188. Reserved for future codification purposes.

§§ 113A‑184 through 113A‑188.  Reserved for future codification purposes.



§ 113A-189. Short title.

Article 12.

Primary Forest Product Assessment Act.

§ 113A‑189.  Short title.

This Article shall be known as the Primary Forest Product Assessment Act. (1977, c. 573, s. 1.)



§ 113A-190. Statement of purpose.

§ 113A‑190.  Statement of purpose.

(a)        The purpose of this Article is to create an assessment on primary forest products processed from North Carolina timber to provide a source of funds to finance the forestry operations provided for in the Forest Development Act of 1977.

(b)        All assessments levied under the provisions of this Article shall be used only for the purposes specified in G.S. 113A‑193(c) and  in the Forest Development Act. (1977, c. 573, s. 2.)



§ 113A-191. Definitions.

§ 113A‑191.  Definitions.

The following words, terms and phrases hereinafter used for the purpose of this Article are defined as follows:

(1)        "Primary forest product" shall include those products of the tree after it is severed from the stump and cut to its first  roundwood product for further conversion. These products include but are not limited to whole trees for chipping, whole tree logs, sawlogs, pulpwood, veneer bolts, and posts,  poles and piling.

(2)        "Processor" shall mean the individual, group, association, or corporation that procures primary forest products at their initial point of concentration for conversion to secondary products or for shipment to others for such conversion.

(3)        "Forest Development Fund" shall mean the special fund established by the Forest Development Act of 1977.

(4)        For the purpose of this Article, the following are not considered "primary forest products":

a.         Christmas trees and associated greens;

b.         Material harvested from an individual's own land and used on said land for the construction of fences, buildings or other personal use developments;

c.         Fuel wood harvested for personal use or use in individual  homes. (1977, c. 573, s. 3.)



§ 113A-192. Operation of assessment system.

§ 113A‑192.  Operation of assessment system.

(a)        The General Assembly hereby levies an assessment on all primary forest products harvested from lands within the State of North Carolina.

(b)        This assessment shall be at the rates as established in G.S. 113A‑194(b) and the proceeds of such assessment shall be deposited in the Forest Development Fund.

(c) through (e)  Repealed by Session Laws 2009‑451, s. 13.9, effective July 1, 2009.  (1977, c. 573, s. 4; 2009‑451, s. 13.9.)



§ 113A-193. Duties of Secretaries.

§ 113A‑193.  Duties of Secretaries.

(a)        The Secretary, Department of Revenue, shall:

(1)        Develop the necessary administrative procedures to collect the assessment;

(2)        Collect the assessment from the primary forest product processors;

(3)        Deposit funds collected from the assessment in the Forest Development Fund;

(4)        Audit the records of processors to determine compliance with the provisions of this Article.

(b)        The Secretary of Environment and Natural Resources shall:

(1)        Provide to the Secretary, Department of Revenue, lists of processors subject to the assessment;

(2)        Advise the Secretary, Department of Revenue, of the appropriate methods to convert measurements of primary forest products by other systems to those authorized in this Article;

(3)        Establish in November prior to those sessions in which the General Assembly considers the State budget, the estimated total assessment that will be collectible in the next budget period and so inform the General Assembly;

(4)        Within 30 days of certification of the State budget, notify the Secretary, Department of Revenue, of the need to collect the assessment for those years covered by the approved budget.

(5)        By January 15 of each odd‑numbered year, report to the General Assembly on the number of acres reforested, type of owners assisted, geographic distribution of funds, the amount of funds encumbered and other matters. The report shall include the information by forestry district and statewide and shall be for the two fiscal years prior to the date of the report.

(c)        The Secretary of Revenue shall be reimbursed for those actual expenditures incurred as a cost of collecting the assessment for the Forest Development Fund. This amount shall be transferred from the Forest Development Fund in equal increments at the end of each quarter of the fiscal year to the Department of Revenue. This amount shall not exceed five percent (5%) of the total assessments collected on primary forest products during the preceding fiscal year. (1977, c. 573, s. 5; c. 771, s. 4; 1983, c. 761, s. 120; 1985, c. 526; 1989, c. 727, s. 218(76); 1989 (Reg. Sess., 1990), c. 1004, s. 19(b); 1997‑443, s. 11A.119(a); 2006‑203, s. 29.)



§ 113A-194. Assessment rates.

§ 113A‑194.  Assessment rates.

(a)        The assessment rates shall be based on the following standards:

(1)        For primary forest products customarily measured in board feet, the "International 1/4 Inch Log Rule" or equivalent will be used;

(2)        For primary forest products customarily measured in cords, the standard cord of 128 cubic feet or equivalent will be used;

(3)        For any other type of forest product separated from the soil, the Secretary of Environment and Natural Resources shall determine a fair unit assessment rate, based on the cubic foot volume of one thousand foot board measure, International  1/4 Inch Log Rule or one standard cord, 128 cubic feet.

(b)        The assessment levied on primary forest products shall be at the following rates:

(1)        Fifty cents (50¢) per thousand board feet for softwood sawtimber, veneer logs and bolts, and all other softwood products normally measured in board feet;

(2)        Forty cents (40¢) per thousand board feet for hardwood and bald cypress sawtimber, veneer, and all other hardwood and bald cypress products normally measured in board feet;

(3)        Twenty cents (20¢) per cord for softwood pulpwood and other softwood products normally measured in cords;

(4)        Twelve cents (12¢) per cord for hardwood pulpwood and other hardwood and bald cypress products normally measured in cords;

(5)        All material harvested within North Carolina for shipment outside the State for primary processing will be assessed at a percentage of the invoice value. This percentage will be established to yield rates equal to those if the material were processed within the State. (1977, c. 573, s. 6; c. 771, s. 4; 1989, c. 727, s. 218(77); 1989 (Reg. Sess., 1990), c. 1004, s. 19(b); 1997‑443, s. 11A.119(a).)



§ 113A-195. Collection of assessment.

§ 113A‑195.  Collection of assessment.

(a)        The assessment shall be levied against the processor of the primary forest product.

(b)        The assessment shall be submitted on a quarterly basis of the State's fiscal year due and payable the last day of the month following the end of each quarter.

(c)        The assessment shall be remitted to the Secretary, Department of Revenue, by check or money order, with such production reports as may be required by said Secretary.

(d)        The processor shall maintain for a period of three fiscal years and make available to the Secretary, Department of Revenue, such production records necessary to verify proper reporting and payment of revenue due the Forest Development Fund.

(e)        The production reports of the various processors shall be used only for assessment purposes.  Production information will not be made a part of the public record on an individual processor basis.

(f)         Any official or employee of the State who discloses information obtained from a production report, except as may be necessary for administration and collection of the assessment, or in the performance of official duties, or in administration or judicial proceedings related to the levy or collection of the assessment, shall be guilty of a Class 3 misdemeanor punishable only by a fine not to exceed fifty dollars ($50.00). (1977, c. 573, s. 7; 1987, c. 523; 1993, c. 539, s. 876; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 113A-196. Enforcement of collection.

§ 113A‑196.  Enforcement of collection.

The Secretary of Revenue shall enforce collection of the primary forest product assessment in accordance with the remedies and  procedures contained in Article 9 of Chapter 105 of the General Statutes. (1977, c. 573, s. 8.)



§§ 113A-197 through 113A-201. Reserved for future codification purposes.

§§ 113A‑197 through 113A‑201.  Reserved for future codification purposes.



§§ 113A-202 through 113A-204. Repealed by Session Laws 1979, 2nd Session, c. 1310, s. 3.

Article 13.

Toxic Substances Task Force and Incident Response Procedures.

§§ 113A‑202 through 113A‑204.  Repealed by Session Laws 1979, 2nd Session, c. 1310, s. 3.



§ 113A-205. Short title.

Article 14.

Mountain Ridge Protection.

§ 113A‑205.  Short title.

This Article shall be known as the Mountain Ridge Protection Act of 1983. (1983, c. 676, s. 1.)



§ 113A-206. Definitions.

§ 113A‑206.  Definitions.

Within the meaning of this Article:

(1)        The word "person" includes any individual, partnership, firm, association, joint venture, public or private corporation, trust, estate, commission, board, public or private institution, utility, cooperative, interstate body, the State of North Carolina and its agencies and political subdivisions, or other legal entity.

(2)        A person, as defined in this section, doing business or maintaining an office within a county is a resident of the county.

(3)        "Tall buildings or structures" include any building, structure or unit within a multiunit building with a vertical height of more than 40 feet measured from the top of the foundation of said building, structure or unit and the uppermost point of said building, structure or unit; provided, however, that where such foundation measured from the natural finished grade of the crest or the natural finished grade of the high side of the slope of a ridge exceeds 3 feet, then such measurement in excess of 3 feet shall be included in the 40‑foot limitation described herein; provided, further, that no such building, structure or unit shall protrude at its uppermost point above the crest of the ridge by more than 35 feet. "Tall buildings or structures" do not include:

a.         Water, radio, telephone or television towers or any equipment for the transmission of electricity or communications or both.

b.         Structures of a relatively slender nature and minor vertical projections of a parent building, including chimneys, flagpoles, flues, spires, steeples, belfries, cupolas, antennas, poles, wires, or windmills.

c.         Buildings and structures designated as National Historic Sites on the National Archives Registry.

(4)        "Construction" includes reconstruction, alteration, or expansion.

(5)        "Ridge" means the elongated crest or series of crests at the  apex or uppermost point of intersection between two opposite slopes or sides of a mountain, and includes all land within 100 feet below the elevation of any portion of such line or surface along the crest.

(6)        "Protected mountain ridges" are all mountain ridges whose elevation is 3,000 feet and whose elevation is 500 or more feet above the elevation of an adjacent valley floor; provided, however, that a county, or a city with a population of fifty thousand (50,000) or more, may elect to eliminate the requirement for an elevation of 3,000 feet, and such election shall apply both to an ordinance adopted under G.S. 113A‑208 and the prohibition against construction under G.S. 113A‑209; provided, further, that such ordinance shall be adopted pursuant to the procedures of G.S. 113A‑208.

(7)        "Crest" means the uppermost line of a mountain or chain of mountains from which the land falls away on at least two sides to a lower elevation or elevations. (1983, c. 676, s. 1; 1985, c. 713, s. 1.)



§ 113A-207. Legislative findings.

§ 113A‑207.  Legislative findings.

The construction of tall or major buildings and structures on the ridges and higher elevations of North Carolina's mountains in an inappropriate or badly designed manner can cause unusual problems and hazards to the residents of and to visitors to the mountains. Supplying water to, and disposing of the sewage from, buildings at high elevations with significant numbers of residents may infringe on the ground water rights and endanger the health of those persons living at lower elevations. Providing fire protection may be difficult given the lack of water supply and pressure and the possibility that fire will be fanned by high winds. Extremes of weather can endanger buildings, structures, vehicles, and persons. Tall or major buildings  and structures located on ridges are a hazard to air navigation and persons on the ground and detract from the natural beauty of the mountains. (1983, c. 676, s. 1.)



§ 113A-208. Regulation of mountain ridge construction by counties and cities.

§ 113A‑208.  Regulation of mountain ridge construction by counties and cities.

(a)        Any county or city may adopt, effective not later than January 1, 1984, and may enforce an ordinance that regulates the construction of tall buildings or structures on protected mountain ridges by any person. The ordinance may provide for the issuance of permits to construct tall buildings on protected mountain ridges, the conditioning of such permits, and the denial of permits for such construction. Any ordinance adopted hereunder shall be based upon studies of the mountain ridges within the county, a statement of objectives to be sought by the ordinance, and plans for achieving these objectives. Any such county ordinance shall apply countywide except as otherwise provided in G.S. 160A‑360, and any such city ordinance shall apply citywide, to construction of tall buildings on protected mountain ridges within the city or county, as the case may be.

A city with a population of 50,000 or more may adopt, prior to January 1, 1986, an ordinance eliminating the requirement for an elevation of 3,000 feet, as permitted by G.S. 113A‑206(6).

(b)        Under the ordinance, permits shall be denied if a permit application (and shall be revoked if a project) fails to provide for:

(1)        Sewering that meets the requirements of a public wastewater disposal system that it discharges into, or that is part of a separate system that meets applicable State and federal standards;

(2)        A water supply system that is adequate for fire protection, drinking water and other projected system needs; that meets the requirements of any public water supply system that it interconnects with; and that meets any applicable State standards, requirements and approvals;

(3)        Compliance with applicable State and local sedimentation control regulations and requirements; and

(4)        Adequate consideration to protecting the natural beauty of the mountains, as determined by the local governing body.

(c)        Permits may be conditioned to insure proper operation, to avoid or mitigate any of the problems or hazards recited in the findings of G.S. 113A‑207, to protect natural areas or the public health, and to prevent badly designed, unsafe or inappropriate construction.

(d)        An ordinance adopted under the authority of this section applies to all protected mountain ridges as defined in G.S. 113A‑206. A county or city may apply the ordinance to other mountain ridges within its jurisdiction if it finds that this application is reasonably necessary to protect against some or all of the hazards or problems set forth in G.S. 113A‑207. Additionally, a city with a population of 50,000 or more may apply the ordinance to other mountain ridges within its extraterritorial planning jurisdiction if it finds that this application is reasonably necessary to protect against some or all of the hazards or problems set forth in G.S. 113A‑207.

(e)        Determinations by the county or city governing board of heights or elevations under this Article shall be conclusive in the absence of fraud. Any county or city that adopts a ridge ordinance under the authority of this section or other authority shall send a copy of the ordinance to the Secretary of Environment and Natural Resources.

(f)         Any county or city that adopts an ordinance pursuant to this section must hold a public hearing before adopting the ordinance upon the question of adopting the ordinance or of allowing the construction of tall buildings on protected mountain ridges to be governed by G.S. 113A‑209. The public hearing required by this section shall be held upon at least 10 days' notice in a newspaper of general circulation in the unit adopting the ordinance. Testimony at the hearing shall be recorded and any and all exhibits shall be preserved within the custody of the governing body. The testimony and evidence shall be made available for inspection and scrutiny by any person.

(g)        Any resident of a county or city that adopted an ordinance pursuant to this section, or of an adjoining county, may bring a civil action against the ordinance‑adopting unit, contesting the ordinance as not meeting the requirements of this section. If the ordinance is found not to meet all of the requirements of this section, the county or city shall be enjoined from enforcing the ordinance and the provisions of G.S. 113A‑209 shall apply. Nothing in this Article authorizes the State of North Carolina or any of its agencies to bring a civil action to contest an ordinance, or for a violation of this Article or of an ordinance adopted pursuant to this Article. (1983, c. 676, s. 1; 1985, c. 713, ss. 2, 4; 1989, c. 727, s. 218(78); 1997‑443, s. 11A.119(a).)



§ 113A-209. Certain buildings prohibited.

§ 113A‑209.  Certain buildings prohibited.

(a)        This section applies beginning January 1, 1984, in any county or city that has failed to adopt a ridge protection ordinance pursuant to G.S. 113A‑208 by January 1, 1984.

(b)        No county or city may authorize the construction of, and no person may construct, a tall building or structure on any protected mountain ridge.

(c)        No county or city may authorize the providing of the following  utility services to any building or structure constructed in violation of subsection (b) of this section: electricity, telephone, gas, water, sewer, or septic system. (1983, c. 676, s. 1.)



§ 113A-210. Application to existing buildings.

§ 113A‑210.  Application to existing buildings.

General Statutes 113A‑208 and 113A‑209 apply to buildings that existed upon the effective date of this Article as follows:

(1)        No reconstruction, alteration or expansion may aggravate or intensify a violation by an existing building or structure that did not comply (a) with G.S. 113A‑209 upon its effective date, or (b) with an ordinance adopted under G.S. 113A‑208 upon its effective date.

(2)        No reconstruction, alteration or expansion may cause or create a violation by an existing building or structure that  did comply (a) with G.S. 113A‑209 upon its effective date, or (b) with an ordinance adopted under G.S. 113A‑208 upon its effective date. (1983, c. 676, s. 1.)



§ 113A-211. Enforcement and penalties.

§ 113A‑211.  Enforcement and penalties.

(a)        Violations of this Article shall be subject to the same criminal sanctions, civil penalties and equitable remedies as violations of county ordinances under G.S. 153A‑123.

(b)        Any person injured by a violation of this Article or any person who resides in the county in which the violation occurred may bring a civil action against the person alleged to be in violation. The action may seek:

(1)        Injunctive relief; or

(2)        An order enforcing the provision violated; or

(3)        Damages caused by the violation; or

(4)        Both damages and injunctive relief; or

(5)        Both damages and an enforcement order; or

(6)        Both an enforcement order and injunctive relief.

If actual damages as found by the court or jury in suits brought under this subsection are five hundred dollars ($500.00) or less, the plaintiff shall be awarded double the amount of actual damages; if the amount of actual damages as found by the court or jury is greater than five hundred dollars ($500.00), the plaintiff shall receive damages in the amount so found. Injunctive relief or an enforcement order under this subsection may be based upon a threatened injury, an actual injury, or both.

Civil actions under this subsection shall be brought in the General Court of Justice of the county in which the alleged violation  occurred. The court, in issuing any final order in any action brought  pursuant to this section may award costs of litigation, including reasonable attorney and expert‑witness fees, to any party, whenever it determines that such an award is appropriate. The court may, if a temporary restraining order or preliminary injunction is sought, require the filing of a bond or equivalent security, the amount of such bond or security to be determined by the court. Nothing in this section shall restrict any right which any person or class of persons  may have under the common law or under any statute to seek injunctive or other relief.

(c)        Within the meaning of this section, violations of this Article  include violations of local ordinances adopted pursuant to G.S. 113A‑ 208. (1983, c. 676, s. 1.)



§ 113A-212. Assistance to counties and cities under ridge law.

§ 113A‑212.  Assistance to counties and cities under ridge law.

(a)        The Secretary of Environment and Natural Resources shall provide assistance upon request to the counties and cities in carrying out their functions pursuant to this Article, such as by providing model studies, plans, and ordinances for their consideration.

(b)        The Secretary of Environment and Natural Resources shall identify the protected mountain ridge crests in each county by showing them on a map or drawing, describing them in a document, or any combination thereof. Such maps, drawings, or documents shall identify the protected mountain ridges as defined in G.S. 113A‑206 and such other mountain ridges as any county may request, and shall specify those protected mountain ridges that serve as all or part of the boundary line between two counties. By November 1, 1983, the map, drawing, or document tentatively identifying the protected mountain ridge crests of each county shall be filed with the board of county commissioners and with the city governing body of each city that requests it. By January 1, 1984, the map, drawing, or document identifying the protected mountain ridge crests shall be permanently filed by the Secretary with the register of deeds in the county where the land lies, and made available for inspection at the Secretary's office in Raleigh. Copies of the maps, drawings, or documents certified by the register of deeds, shall be admitted in evidence in all courts and shall have the same force and effect as would the original.

(b1)      By January 1, 1986, a map, drawing, or document tentatively identifying the protected mountain ridge crests of each city with a population of fifty thousand (50,000) or more that has eliminated the requirement for a minimum elevation of 3,000 feet, shall be filed by the Secretary of Environment and Natural Resources with the board of county commissioners and with the city governing body. By March 1, 1986, the map, drawing, or document identifying the protected mountain ridge crests in the city with a population of fifty thousand (50,000) or more shall be permanently filed by the Secretary with the register of deeds in the county where the land within that city with a population of fifty thousand (50,000) or more lies, and shall be made available for inspection at the Secretary's office in Raleigh. Copies of the maps, drawings, or documents certified by the register of deeds shall be admitted in evidence in all courts and shall have the same force and effect as would the original.

(c)        Determinations by the Secretary of elevations under this section shall be conclusive in the absence of fraud. (1983, c. 676, s. 1; 1985, c. 713, s. 3; 1989, c. 727, s. 218(79); 1997‑443, s. 11A.119(a).)



§ 113A-213. Article is supplemental.

§ 113A‑213.  Article is supplemental.

This Article provides a supplemental source of authority in addition to other present or future legislation and shall not be construed as prescribing an exclusive procedure or as granting exclusive powers. (1983, c. 676, s. 1.)



§ 113A-214. Choosing coverage or removal from coverage of this Article.

§ 113A‑214.  Choosing coverage or removal from coverage of this Article.

(a)        This Article shall apply in all counties and cities unless and until the jurisdiction adopts an ordinance exempting itself from the coverage of this Article.

This exemption shall only be effective after a binding referendum,  in which all registered voters in the jurisdiction are eligible to vote, which shall be held on or before May 8, 1984. The binding referendum shall be held either as a result of a resolution passed by the governing body of the jurisdiction or as a result of an initiative petition signed by fifteen percent (15%) of the registered voters in the jurisdiction and filed with the Board of Elections of that county  not later than 60 days before the election is to be held. At that referendum, each qualified voter desiring to vote shall be provided a ballot on which shall be printed the following:

[] FOR coverage under the Mountain Ridge Protection Act of 1983.

[] AGAINST coverage under the Mountain Ridge Protection Act of 1983.

(b)        If a jurisdiction removes itself from the coverage of this Article, by means of a binding referendum, as provided for in subsection (a) of this section, then it shall have until May 13, 1986 to place itself again under the coverage of this Article by means of an ordinance passed after a similar binding referendum. Once a jurisdiction opts out and then opts back under the Article, it may not take any further action to again remove itself from the coverage of the Article.

(c)        If a county has chosen the permit procedure authorized by G.S.  113A‑208, and then opts out of and either the county or any city in the county opts back under the coverage of this Article, then that jurisdiction may choose the permit procedure even after January 1, 1984.

(d)        When a county removes itself from the coverage of this Article  all cities within the county shall be removed from the coverage of this Article. Provided, however, a city in a county that has removed itself from coverage may, under the procedure set forth in subsection  (b) of this section, place itself again under the coverage of this Article.

(e)        When a protected mountain ridge is any part of the boundary between two jurisdictions then that part of the ridge shall be covered by this Article unless both jurisdictions remove themselves from the coverage of this Article. (1983, c. 676, s. 1.)



§§ 113A-215 through 113A-219. Reserved for future codification purposes.

§§ 113A‑215 through 113A‑219.  Reserved for future codification purposes.



§ 113A-220. Short title.

Article 15.

Aquatic Weed Control.

§ 113A‑220.  Short title.

This Article shall be known as the Aquatic Weed Control Act of 1991. (1991, c. 132.)



§ 113A-221. Definitions.

§ 113A‑221.  Definitions.

Unless a different meaning is required by the context, the following definitions shall apply throughout this Article:

(1)        "Department" means the Department of Environment and Natural Resources.

(2)        "Secretary" means the Secretary of Environment and Natural Resources or his designee.

(3)        "Noxious aquatic weed" means any plant organism so designated under this Article.

(4)        "Waters of the State" means any surface body or accumulation of water, whether publicly or privately owned and whether naturally occurring or artificially created, which is contained within, flows through, or borders upon any part of this State. (1991, c. 132, s. 1; 1997‑443, s. 11A.119(a).)



§ 113A-222. Designation of noxious aquatic weeds.

§ 113A‑222.  Designation of noxious aquatic weeds.

(a)        The Secretary, after consultation with the Director of the North Carolina Agricultural Extension Service, the Wildlife Resources Commission, and the Marine Fisheries Commission, and with the concurrence of the Commissioner of Agriculture, may designate as a noxious aquatic weed any plant organism which:

(1)        Grows in or is closely associated with the aquatic environment, whether floating, emersed, submersed, or ditch‑bank species, and including terrestrial phases of any such plant organism;

(2)        Exhibits characteristics of obstructive nature and either massive productivity or choking density; and

(3)        Is or may become a threat to public health or safety or to existing or new beneficial uses of the waters of the State.

(b)        A plant organism may be designated as being a noxious aquatic weed either throughout the State or within specified areas within the State.

(c)        The Secretary shall designate a plant organism as a noxious aquatic weed by rules adopted pursuant to Chapter 150B of the General Statutes.

(d)        The Secretary may modify or withdraw any designation of a plant organism as a noxious aquatic weed made previously under this section.  Any modification or withdrawal of such designation shall be made following the procedures for designation set out in this section. (1991, c. 132.)



§ 113A-223. Powers and duties of the Secretary.

§ 113A‑223.  Powers and duties of the Secretary.

(a)        The Secretary shall direct the control, eradication, and regulation of noxious aquatic weeds so as to protect and preserve human health, safety, and the beneficial uses of the waters of the State and to prevent injury to property and beneficial plant and animal life.  The Secretary shall have the power to:

(1)        Conduct research and planning related to the control of noxious aquatic weeds;

(2)        Coordinate activities of all public bodies, authorities, agencies, and units of local government in the control and eradication of noxious aquatic weeds;

(3)        Delegate to any public body, authority, agency, or unit of local government any power or duty under this Article, except that the Secretary may not delegate the designation of noxious aquatic weeds;

(4)        Accept donations, grants, and services from both public and private sources;

(5)        Enter into contracts or agreements, including cost‑sharing agreements, with public or private agencies for research and development of methods of control of noxious aquatic weeds or for the performance of noxious aquatic weed control activities;

(6)        Construct, acquire, operate, and maintain facilities and equipment necessary for the control of noxious aquatic weeds; and

(7)        Enter upon private property for purposes of conducting investigations and engaging in aquatic weed control activities.

(b)        The Secretary may control, remove, or destroy any noxious aquatic weed located in the waters of the State or in areas adjacent to such waters wherever such weeds threaten to invade such waters.  The Secretary may employ any appropriate control technology which is consistent with federal and State law, regulations, and rules.  Control technologies may include, but are not limited to drawdown of waters, application of chemicals to shoreline and surface waters, mechanical controls, physical removal from transport mechanisms, quarantine of transport mechanisms, and biological controls.  Any biological control technology may be implemented only after the environmental review provisions of the State Environmental Policy Act have been satisfied.

(c)        In determining the appropriate strategies and technologies, the Secretary shall consider their relative short‑term and long‑term cost‑efficiency and effectiveness, consistent with a margin of safety adequate to protect public health and the resources of the State.

(d)        All activities carried out by the Secretary, his designees, and others authorized to perform any function under this Article shall be consistent with all applicable federal and State law, regulations, and rules. (1991, c. 132.)



§ 113A-224. Powers of the Commissioner of Agriculture.

§ 113A‑224.  Powers of the Commissioner of Agriculture.

(a)        The Commissioner of Agriculture may regulate the importation, sale, use, culture, collection, transportation, and distribution of a noxious aquatic weed as a plant pest under Article 36 of Chapter 106 of the General Statutes.

(b)        This Article shall not be construed to limit any power of the Commissioner of Agriculture, the Department of Agriculture and Consumer Services, or the Board of Agriculture under any other provision of law. (1991, c. 132, s. 1; 1997‑261, s. 109.)



§ 113A-225. Responsibilities of other State agencies.

§ 113A‑225.  Responsibilities of other State agencies.

All State agencies shall cooperate with the Secretary to assist in the implementation of this Article. (1991, c. 132.)



§ 113A-226. Enforcement.

§ 113A‑226.  Enforcement.

(a)        Any person who violates this Article or any rule adopted pursuant to this Article shall be guilty of a Class 2 misdemeanor for each offense.

(b)        Whenever there exists reasonable cause to believe that any person has violated this Article or rules adopted pursuant to this Article, the Secretary may request the Attorney General to institute a civil action for injunctive relief to restrain the violation.  The Attorney General may institute such action in the name of the State upon relation of the Department in the superior court of the county in which the violation occurred.  Upon a determination by the court that the alleged violation of the provisions of this Article or of rules adopted pursuant to this Article has occurred or is threatened, the court shall grant the relief necessary to prevent or abate the violation or threatened violation.  Neither the institution of the action, nor any of the proceedings thereon shall relieve any party to such proceedings from any penalty otherwise prescribed for violations of this Article. (1991, c. 132, c. 761, s. 20; 1993, c. 539, s. 877; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 113A-227. Adoption of rules.

§ 113A‑227.  Adoption of rules.

The Secretary may adopt rules necessary to implement the provisions of this Article pursuant to Chapter 150B of the General Statutes. (1991, c. 132.)



§ 113A-228. Reserved for future codification purposes.

§ 113A‑228.  Reserved for future codification purposes.



§ 113A-229. Reserved for future codification purposes.

§ 113A‑229.  Reserved for future codification purposes.



§ 113A-230. Legislative findings; intent.

Article 16.

Conservation Easements Program.

§ 113A‑230.  Legislative findings; intent.

The General Assembly finds that a statewide network of protected natural areas, riparian buffers, and greenways can best be accomplished through a conservation easements program. The General Assembly further finds that other public conservation and use programs, such as natural area protection, beach access, trail systems, historic landscape protection, and agricultural preservation, can benefit from increased conservation tools. In this Article, the General Assembly therefore intends to extend the ability of the Department of Environment and Natural Resources to achieve these purposes and to strengthen the capability of private nonprofit land trusts to participate in land and water conservation. (1997‑226, s. 6; 1997‑443, s. 11A.119(b).)



§ 113A-231. Program to accomplish conservation purposes.

§ 113A‑231.  Program to accomplish conservation purposes.

The Department of Environment and Natural Resources shall develop a nonregulatory program that uses conservation tax credits as a prominent tool to accomplish conservation purposes, including the maintenance of ecological systems. As a part of this program, the Department shall exercise its powers to protect real property and interests in real property: donated for tax credit under G.S. 105‑130.34 or G.S. 105‑151.12; conserved with the use of other financial incentives; or, conserved through nonregulatory programs. The Department shall call upon the Attorney General for legal assistance in developing and implementing the program. (1997‑226, s. 6; 1997‑443, s. 11A.119(b); 2002‑155, s. 1.)



§ 113A-232. Conservation Grant Fund.

§ 113A‑232.  Conservation Grant Fund.

(a)        Fund Created.  The Conservation Grant Fund is created within the Department of Environment and Natural Resources. The Fund shall be administered by the Department. The purpose of the Fund is to stimulate the use of conservation easements and conservation tax credits, to improve the capacity of private nonprofit land trust organizations to successfully accomplish conservation projects, to better equip real estate related professionals to pursue opportunities for conservation, to increase landowner participation in land and water conservation, and to provide an opportunity to leverage private and other public monies for conservation easements.

(b)        Fund Sources.  The Conservation Grant Fund shall consist of any monies appropriated to it by the General Assembly and any monies received from public or private sources. Unexpended monies in the Fund that were appropriated from the General Fund by the General Assembly shall revert at the end of the fiscal year unless the General Assembly otherwise provides. Unexpended monies in the Fund from other sources shall not revert and shall remain available for expenditure in accordance with this Article.

(c)        Property Eligibility.  In order for real property or an interest in real property to be the subject of a grant under this Article, the real property or interest in real property must possess or have a high potential to possess ecological value, must be reasonably restorable, and must qualify for tax credits under G.S. 105‑130.34 or G.S. 105‑151.12.

(c1)      Grant Eligibility.  State conservation land management agencies, local government conservation land management agencies, and private nonprofit land trust organizations are eligible to receive grants from the Conservation Grant Fund. Private nonprofit land trust organizations must be qualified pursuant to G.S. 105‑130.34 and G.S. 105‑151.12 and must be certified under section 501(c)(3) of the Internal Revenue Code.

(d)        Use of Revenue.  Revenue in the Conservation Grant Fund may be used only for the following purposes:

(1)        The administrative costs of the Department in administering the Fund.

(2)        Conservation grants made in accordance with this Article.

(3)        To establish an endowment account, the interest from which will be used for a purpose described in G.S. 113A‑233(a). (1997‑226, s. 6; 1997‑443, s. 11A.119(b); 2002‑155, s. 2; 2003‑340, s. 1.4.)



§ 113A-233. Uses of a grant from the Conservation Grant Fund.

§ 113A‑233.  Uses of a grant from the Conservation Grant Fund.

(a)        Allowable Uses.  A grant from the Conservation Grant Fund may be used only to pay for one or more of the following costs:

(1)        Reimbursement for total or partial transaction costs for a donation of real property or an interest in real property from an individual or corporation satisfying either of the following:

a.         Insufficient financial ability to pay all costs or insufficient taxable income to allow these costs to be included in the donated value.

b.         Insufficient tax burdens to allow these costs to be offset by the value of tax credits under G.S. 105‑130.34 or G.S. 105‑151.12 or by charitable deductions.

(2)        Management support, including initial baseline inventory and planning.

(3)        Monitoring compliance with conservation easements, the related use of riparian buffers, natural areas, and greenways, and the presence of ecological integrity.

(4)        Education on conservation, including information materials intended for landowners and education for staff and volunteers.

(5)        Stewardship of land.

(6)        Transaction costs for recipients, including legal expenses, closing and title costs, and unusual direct costs, such as overnight travel.

(7)        Administrative costs for short‑term growth or for building capacity.

(b)        Prohibition.  The Fund shall not be used to pay the purchase price of real property or an interest in real property. (1997‑226, s. 6; 2002‑155, s. 3.)



§ 113A-234. Administration of grants.

§ 113A‑234.  Administration of grants.

(a)        Grant Procedures and Criteria.  The Secretary of Environment and Natural Resources shall establish the procedures and criteria for awarding grants from the Conservation Grant Fund. The criteria shall focus grants on those areas, approaches, and techniques that are likely to provide the optimum positive effect on environmental protection. The Secretary shall make the final decision on the award of grants and shall announce the award publicly in a timely manner.

(b)        Grant Administration.  The Secretary may administer the grants under this Article or may contract for selected activities under this Article. If administrative services are contracted, the Department shall establish guidance and criteria for its operation and contract with a statewide nonprofit land trust service organization. (1997‑226, s. 6; 1997‑443, s. 11A.119(b); 2002‑155, s. 4.)



§ 113A-235. Conservation easements.

§ 113A‑235.  Conservation easements.

(a)        Acquisition and Protection of Conservation Easements.  Ecological systems and appropriate public use of these systems may be protected through conservation easements, including conservation agreements under Article 4 of Chapter 121 of the General Statutes, the Conservation and Historic Preservation Agreements Act, and conservation easements under the Conservation Reserve Enhancement Program. The Department of Environment and Natural Resources shall work cooperatively with State and local agencies and qualified nonprofit organizations to monitor compliance with conservation easements and conservation agreements and to ensure the continued viability of the protected ecosystems. Soil and water conservation districts established under Chapter 139 of the General Statutes may acquire easements under the Conservation Reserve Enhancement Program by purchase or gift.

(b)        Conveyance of Conservation Lands.  The Department may convey real property or an interest in real property that has been acquired for conservation in perpetuity to a federal agency, State agency, a local government, or a private nonprofit conservation organization in accordance with State law governing the conveyance of real property. The grantee of real property or an interest in real property shall manage and maintain the real property or interest in real property for the purposes set out in subsection (a) of this section. When conveying real property or an interest in real property under this subsection, the Department shall retain a possibility of reverter, a right of entry, or other appropriate property interest to ensure that the real property or interest in real property will continue to be managed and maintained in a manner that protects ecological systems and the appropriate public use of these systems.

(c)        Report.  The Department shall report on the implementation of this Article to the Environmental Review Commission no later than 1 October of each year. The Department shall maintain an inventory of all conservation easements held by the Department. The inventory shall be included in the report required by this subsection. (1997‑226, s. 6; 1997‑443, s. 11A.119(b); 1999‑329, s. 6.3; 2002‑155, s. 5; 2004‑195, s. 2.2.)



§§ 113A-236 through 113A-239. Reserved for future codification purposes.

§§ 113A‑236 through 113A‑239.  Reserved for future codification purposes.



§ 113A-240. Intent.

Article 17.

Conservation, Farmland, And Open Space Protection And Coordination.

§ 113A‑240.  Intent.

(a)        It is the intent of the General Assembly to continue to support and accelerate the State's programs of land conservation and protection, to find means to assure and increase funding for these programs, to support the long‑term management of conservation lands acquired by the State, and to improve the coordination, efficiency, and implementation of the various State and local land protection programs operating in North Carolina.

(b)        It is the further intent of the General Assembly that the State's lands should be protected in a manner that minimizes any adverse impacts on the ability of local governments to carry out their broad mandates. (2000‑23, s. 2.)



§ 113A-241. State to Preserve One Million Acres; Annual Report.

§ 113A‑241.  State to Preserve One Million Acres; Annual Report.

(a)        The State of North Carolina shall encourage, facilitate, plan, coordinate, and support appropriate federal, State, local, and private land protection efforts so that an additional one million acres of farmland, open space, and conservation lands in the State are permanently protected by December 31, 2009. These lands shall be protected by acquisition in fee simple or by acquisition of perpetual conservation easements by public conservation organizations or by private entities that are organized to receive and administer lands for conservation purposes.

(b)        The Secretary of Environment and Natural Resources shall lead the effort to add one million acres to the State's protected lands and shall plan and coordinate with other public and private organizations and entities that are receiving and administering lands for conservation purposes.

(c)        The Secretary of Environment and Natural Resources shall report to the Governor and the Environmental Review Commission on or before 1 October of each year on the State's progress towards attaining the goal established in this section. (2000‑23, ss. 2, 3; 2001‑452, s. 2.2; 2004‑195, s. 2.3.)



§§ 113A-242 through 113A-250. Reserved for future codification purposes.

§§ 113A‑242 through 113A‑250.  Reserved for future codification purposes.



§ 113A-251. Purpose.

Article 18.

Clean Water Management Trust Fund.

§ 113A‑251.  Purpose.

The General Assembly recognizes that a critical need exists in this State to clean up pollution in the State's surface waters and to protect and conserve those waters that are not yet polluted. The task of cleaning up polluted waters and protecting the State's water resources is multifaceted and requires different approaches, including innovative pilot projects, that take into account the problems, the type of pollution, the geographical area, and the recognition that the hydrological and ecological values of each resource sought to be upgraded, conserved, and protected are unique.

It is the intent of the General Assembly that moneys from the Fund created under this Article shall be used to help finance projects that specifically address water pollution problems and focus on upgrading surface waters, eliminating pollution, and protecting and conserving unpolluted surface waters, including urban drinking water supplies. It is the further intent of the General Assembly that moneys from the Fund also be used to build a network of riparian buffers and greenways for environmental, educational, and recreational benefits. While the purpose of this Article is to focus on the cleanup and prevention of pollution of the State's surface waters and the establishment of a network of riparian buffers and greenways, the General Assembly believes that the results of these efforts will also be beneficial to wildlife and marine fisheries habitats. (1996, 2nd Ex. Sess., c. 18, s. 27.6(a); 2003‑340, s. 1.3; 2007‑549, s. 1.)



§ 113A-252. Definitions.

§ 113A‑252.  Definitions.

The following definitions apply in this Article:

(1)        Council.  The advisory council for the Clean Water Management Trust Fund.

(2)        Economically distressed local government unit.  An economically distressed county, as defined in G.S. 143B‑437.01, or a local government unit located in that county.

(3)        Fund.  The Clean Water Management Trust Fund created pursuant to this Article.

(4)        Land.  Real property and any interest in, easement in, or restriction on real property.

(4a)      Local government unit.  Defined in G.S. 159G‑20.

(4b)      Stormwater quality project.  Defined in G.S. 159G‑20.

(5)        Trustees.  The trustees of the Clean Water Management Trust Fund.

(6)        Wastewater collection system.  Defined in G.S. 159G‑20.

(7)        Wastewater treatment works.  Defined in G.S. 159G‑20. (1996, 2nd Ex. Sess., c. 18, s. 27.6(a); 2003‑340, s. 1.3; 2005‑454, s. 4; 2006‑252, s. 2.13.)



§ 113A-253. Clean Water Management Trust Fund.

§ 113A‑253.  Clean Water Management Trust Fund.

(a)        Fund Established.  The Clean Water Management Trust Fund is established as a special revenue fund. The Fund receives revenue from the following sources and may receive revenue from other sources:

(1)        Annual appropriations under G.S. 143‑15.3B.

(2)        Scenic River special registration plates under G.S. 20‑81.12.

(b)        Fund Earnings, Assets, and Balances.  The State Treasurer shall hold the Fund separate and apart from all other moneys, funds, and accounts. Investment earnings credited to the assets of the Fund shall become part of the Fund. Any balance remaining in the Fund at the end of any fiscal year shall be carried forward in the Fund for the next succeeding fiscal year. Payments from the Fund shall be made on the warrant of the Chair of the Board of Trustees.

(c)        Fund Purposes.  Moneys from the Fund are appropriated annually to finance projects to clean up or prevent surface water pollution in accordance with this Article. Revenue in the Fund may be used for any of the following purposes:

(1)        To acquire land for riparian buffers for the purposes of providing environmental protection for surface waters and urban drinking water supplies and establishing a network of riparian greenways for environmental, educational, and recreational uses and to retire debt incurred for this purpose under Article 9 of Chapter 142 of the General Statutes.

(2)        To acquire conservation easements or other interests in real property for the purpose of protecting and conserving surface waters and urban drinking water supplies and to retire debt incurred for this purpose under Article 9 of Chapter 142 of the General Statutes.

(3)        To coordinate with other public programs involved with lands adjoining water bodies to gain the most public benefit while protecting and improving water quality and to retire debt incurred for this purpose under Article 9 of Chapter 142 of the General Statutes.

(4)        To restore previously degraded lands to reestablish their ability to protect water quality and to retire debt incurred for this purpose under Article 9 of Chapter 142 of the General Statutes.

(5)        To repair failing wastewater collection systems and wastewater treatment works if the repair is a reasonable remedy for resolving an existing waste treatment problem and the repair is not for the purpose of expanding the system to accommodate future anticipated growth of a community.

(6)        To repair and eliminate failing septic tank systems, to eliminate illegal drainage connections, and to expand a wastewater collection system or wastewater treatment works if the expansion eliminates failing septic tank systems or illegal drainage connections.

(7)        To finance stormwater quality projects.

(8)        To facilitate planning that targets reductions in surface water pollution.

(8a)      To finance innovative efforts, including pilot projects, to improve stormwater management, to reduce pollutants entering the State's waterways, to improve water quality, and to research alternative solutions to the State's water quality problems.

(9)        To fund operating expenses of the Board of Trustees and its staff.

(d)        Limit on Operating and Administrative Expenses.  No more than two percent (2%) of the annual balance of the Fund on 1 July or a total sum of one million two hundred fifty thousand dollars ($1,250,000), whichever is greater, may be used each fiscal year for administrative and operating expenses of the Board of Trustees and its staff. (1996, 2nd Ex. Sess., c. 18, s. 27.6(a); 2001‑424, s. 32.17; 2003‑340, s. 1.3; 2004‑179, s. 4.4; 2005‑454, s. 5; 2007‑549, s. 2.)



§ 113A-253.1. The Clean Water Management Trust Fund; appropriation.

§ 113A‑253.1.  The Clean Water Management Trust Fund; appropriation.

(a)        The General Assembly finds that, due to the critical need in this State to clean up pollution in the State's surface waters and to protect and conserve those waters that are not yet polluted, it is imperative that the State provide a minimum of one hundred million dollars ($100,000,000) each calendar year to the Clean Water Management Trust Fund; therefore, there is annually appropriated from the General Fund to the Clean Water Management Trust Fund the sum of one hundred million dollars ($100,000,000).

(b)        The funds in the Clean Water Management Trust Fund shall be used only in accordance with this Article. (1996, 2nd Ex. Sess., c. 18, s. 27.6(b); 1997‑443, s. 7.9(a); 2000‑67, ss. 7.7(b)‑(d); 2001‑474, s. 26; 2006‑203, s. 5(a), (b).)



§ 113A-253.2. North Carolina Conservation Easement Endowment Fund.

§ 113A‑253.2.  North Carolina Conservation Easement Endowment Fund.

(a)        The North Carolina Conservation Easement Endowment Fund is established as a special fund in the Office of the State Treasurer. The principal of the Endowment Fund shall consist of a portion of grant funds transferred by the Trustees to the Endowment Fund from the Clean Water Management Trust Fund for stewardship activities related to projects for conservation easements funded from the Clean Water Management Trust Fund. The principal of the Endowment Fund may also consist of any proceeds of any gifts, grants, or contributions to the State that are specifically designated for inclusion in the Endowment Fund and any investment income that is not used in accordance with subsection (b) of this section. The State Treasurer shall hold the Endowment Fund separate and apart from all other moneys, funds, and accounts. The State Treasurer shall invest the assets of the Endowment Fund in accordance with the provisions of G.S. 147‑69.2 and G.S. 147‑69.3. The State Treasurer shall disburse the endowment investment income only upon the written direction of the Chair of the Board of Trustees. No expenditure or disbursement shall be made from the principal of the Endowment Fund.

(b)        The Trustees may authorize the disbursement of the endowment investment income only for activities related to stewardship of conservation easements owned by the State.  (2008‑107, s. 12.9(a).)



§ 113A-254. Grant requirements.

§ 113A‑254.  Grant requirements.

(a)        Eligible Applicants.  Any of the following are eligible to apply for a grant from the Fund for the purpose of protecting and enhancing water quality:

(1)        A State agency.

(2)        A local government unit.

(3)        A nonprofit corporation whose primary purpose is the conservation, preservation, and restoration of our State's environmental and natural resources.

(a1)      Criteria.  The criteria developed by the Trustees under G.S. 113A‑256 apply to grants made under this Article. The common criteria for water projects set in G.S. 159G‑23 and the criteria set out in this section also apply to wastewater collection system projects, wastewater treatment works projects, and stormwater quality projects. An application for a wastewater collection system project or a wastewater treatment works project that serves an economically distressed local government unit has priority.

(b)        Matching Requirement.  The Board of Trustees shall establish matching requirements for grants awarded under this Article. This requirement may be satisfied by the donation of land to a public or private nonprofit conservation organization as approved by the Board of Trustees. The Board of Trustees may also waive the requirement to match a grant pursuant to guidelines adopted by the Board of Trustees.

(c)        Restriction.  No grant shall be awarded under this article to satisfy compensatory mitigation requirements under 33 USC § 1344 or G.S. 143‑214.11.

(d)        Wastewater Limits.  A wastewater collection system project or a wastewater treatment works project is eligible for a grant under this Article only if it is a high‑unit‑cost project, as defined in G.S. 159G‑20. A planning grant or a technical assistance grant for a regional wastewater collection system or a regional wastewater treatment works is not subject to the high‑unit‑cost threshold. A grant made under this Article for a wastewater collection system project or a wastewater treatment works project is subject to the cost limits and recipient limits set in G.S. 159G‑36 for a grant awarded from the Wastewater Reserve.

(e)        Stormwater Limits.  The amount of a grant awarded under this Article for a stormwater quality project may not exceed the construction costs of the project. The total amount of grants awarded under this Article to the same recipient for stormwater quality projects for a fiscal year may not exceed the limit set in G.S. 159G‑36(c)(1) for grants to the same recipient from the Wastewater Reserve.

(f)         Withdrawal.  An award of a grant under this Article is withdrawn if the grant recipient fails to enter into a construction contract for the project within one year after the date of the award, unless the Trustees find that the applicant has good cause for the failure. If the Trustees find good cause for a recipient's failure, the Trustees must set a date by which the recipient must take action or forfeit the grant. (1996, 2nd Ex. Sess., c. 18, s. 27.6(a); 2003‑340, s. 1.3; 2005‑454, s. 6; 2006‑178, s. 1; 2007‑185, s. 1.)



§ 113A-255. Clean Water Management Trust Fund: Board of Trustees established; membership qualifications; vacancies; meetings and meeting facilities.

§ 113A‑255.  Clean Water Management Trust Fund: Board of Trustees established; membership qualifications; vacancies; meetings and meeting facilities.

(a)        Board of Trustees Established.  There is established the Clean Water Management Trust Fund Board of Trustees. The Clean Water Management Trust Fund Board of Trustees shall be administratively located within the Department of Environment and Natural Resources but shall be independent of the Department.

(b)        Membership.  The Clean Water Management Trust Fund Board of Trustees shall be composed of 21 members appointed to four‑year terms as follows:

(1)        One member appointed by the Governor to a term that expires on 1 July of years that precede by one year those years that are evenly divisible by four.

(2)        One member appointed by the Governor to a term that expires on 1 July of years that precede by one year those years that are evenly divisible by four.

(3)        One member appointed by the Governor to a term that expires on 1 July of years that are evenly divisible by four.

(4)        One member appointed by the Governor to a term that expires on 1 July of years that are evenly divisible by four.

(5)        One member appointed by the Governor to a term that expires on 1 July of years that follow by one year those years that are evenly divisible by four.

(6)        One member appointed by the Governor to a term that expires on 1 July of years that follow by two years those years that are evenly divisible by four.

(7)        One member appointed by the Governor to a term that expires on 1 July of years that follow by two years those years that are evenly divisible by four.

(8)        One member appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate to a term that expires on 1 July of years that precede by one year those years that are evenly divisible by four.

(9)        One member appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate to a term that expires on 1 July of years that precede by one year those years that are evenly divisible by four.

(10)      One member appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate to a term that expires on 1 July of years that are evenly divisible by four.

(11)      One member appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate to a term that expires on 1 July of years that follow by one year those years that are evenly divisible by four.

(12)      One member appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate to a term that expires on 1 July of years that follow by one year those years that are evenly divisible by four.

(13)      One member appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate to a term that expires on 1 July of years that follow by two years those years that are evenly divisible by four.

(14)      One member appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate to a term that expires on 1 July of years that follow by two years those years that are evenly divisible by four.

(15)      One member appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives to a term that expires on 1 July of years that precede by one year those years that are evenly divisible by four.

(16)      One member appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives to a term that expires on 1 July of years that are evenly divisible by four.

(17)      One member appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives to a term that expires on 1 July of years that are evenly divisible by four.

(18)      One member appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives to a term that expires on 1 July of years that follow by one year those years that are evenly divisible by four.

(19)      One member appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives to a term that expires on 1 July of years that follow by one year those years that are evenly divisible by four.

(20)      One member appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives to a term that expires on 1 July of years that follow by two years those years that are evenly divisible by four.

(21)      One member appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives to a term that expires on 1 July of years that follow by two years those years that are evenly divisible by four.

(b1)      Qualifications.  The office of Trustee is declared to be an office that may be held concurrently with any other executive or appointive office, under the authority of Article VI, Section 9, of the North Carolina Constitution. Persons appointed shall be knowledgeable in at least one of the following areas:

(1)        Acquisition and management of natural areas.

(2)        Conservation and restoration of water quality.

(3)        Wildlife and fisheries habitats and resources.

(4)        Environmental management.

(b2)      Limitation on Length of Service.  No member of the Board of Trustees shall serve more than two consecutive four‑year terms or a total of 10 years.

(c)        Chair.  The Governor shall appoint one member to serve as Chair of the Board of Trustees.

(d)        Vacancies.  An appointment to fill a vacancy on the Board of Trustees created by the resignation, removal, disability, or death of a member shall be for the balance of the unexpired term. Vacancies in appointments made by the General Assembly shall be filled as provided in G.S. 120‑122.

(e)        Frequency of Meetings.  The Board of Trustees shall meet at least twice each year and may hold special meetings at the call of the Chair or a majority of the members.

(e1)      Quorum.  A majority of the membership of the Board of Trustees constitutes a quorum for the transaction of business.

(f)         Per Diem and Expenses.  Each member of the Board of Trustees shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5. Per diem, subsistence, and travel expenses of the Trustees shall be paid from the Fund.

(g)        Meeting Facilities.  The Secretary of Environment and Natural Resources shall provide meeting facilities for the Board of Trustees and its staff as requested by the Chair. (1996, 2nd Ex. Sess., c. 18, s. 27.6(a); 1997‑443, s. 11A.119(a); 2001‑474, s. 10; 2003‑340, s. 1.3; 2003‑422, s. 1; 2006‑178, s. 2.)



§ 113A-256. Clean Water Management Trust Fund Board of Trustees: powers and duties.

§ 113A‑256.  Clean Water Management Trust Fund Board of Trustees: powers and duties.

(a)        Allocate Grant Funds.  The Trustees shall allocate moneys from the Fund as grants. A grant may be awarded only for a project or activity that satisfies the criteria and furthers the purposes of this Article.

(b)        Develop Grant Criteria.  The Trustees shall develop criteria for awarding grants under this Article. The criteria developed shall include consideration of the following:

(1)        The significant enhancement and conservation of water quality in the State.

(2)        The objectives of the basinwide management plans for the State's river basins and watersheds.

(3)        The promotion of regional integrated ecological networks insofar as they affect water quality.

(4)        The specific areas targeted as being environmentally sensitive.

(5)        The geographic distribution of funds as appropriate.

(6)        The preservation of water resources with significant recreational or economic value and uses.

(7)        The development of a network of riparian buffer‑greenways bordering and connecting the State's waterways that will serve environmental, educational, and recreational uses.

(c)        Develop Additional Guidelines.  The Trustees may develop guidelines in addition to the grant criteria consistent with and as necessary to implement this Article.

(d)        Acquisition of Land.  The Trustees may acquire land by purchase, negotiation, gift, or devise. Any acquisition of land by the Trustees must be reviewed and approved by the Council of State and the deed for the land subject to approval of the Attorney General before the acquisition can become effective. In determining whether to acquire land as permitted by this Article, the Trustees shall consider whether the acquisition furthers the purposes of this Article and may also consider recommendations from the Council. Nothing in this section shall allow the Trustees to acquire land under the right of eminent domain.

(e)        Exchange of Land.  The Trustees may exchange any land they acquire in carrying out the powers conferred on the Trustees by this Article.

(f)         Land Management.  The Trustees may designate managers or managing agencies of the lands acquired under this Article.

(g)        Tax Credit Certification.  The Trustees shall develop guidelines to determine whether land donated for a tax credit under G.S. 105‑130.34 or G.S. 105‑151.12 are suitable for one of the purposes under this Article and may be certified for a tax credit.

(h)        Rule‑making Authority.  The Trustees may adopt rules to implement this Article. Chapter 150B of the General Statutes applies to the adoption of rules by the Trustees.

(i)         Repealed by Session Laws 1999‑237, s. 15.11, effective July 1, 1999.

(j)         Debt.  Of the funds credited annually to the Fund, the Trustees may authorize expenditure of a portion to reimburse the General Fund for debt service on special indebtedness to be issued or incurred under Article 9 of Chapter 142 of the General Statutes for the purposes provided in G.S. 113A‑253(c)(1) through (4). In order to authorize expenditure of funds for debt service reimbursement, the Trustees must identify to the State Treasurer and the Department of Administration the specific capital projects for which they would like special indebtedness to be issued or incurred and the annual amount they intend to make available, and request the State Treasurer to issue or incur the indebtedness. After special indebtedness has been issued or incurred for a capital project requested by the Trustees, the Trustees must direct the State Treasurer to credit to the General Fund each year the actual aggregate principal and interest payments to be made in that year on the special indebtedness, as identified by the State Treasurer. (1996, 2nd Ex. Sess., c. 18, s. 27.6(a), (c); 1999‑237, s. 15.11; 2003‑340, s. 1.3; 2004‑179, s. 4.5.)



§ 113A-257. Clean Water Management Trust Fund: reporting requirement.

§ 113A‑257.  Clean Water Management Trust Fund: reporting requirement.

The Chair of the Board of Trustees shall report each year by 1 December to the Joint Legislative Commission on Governmental Operations, the Environmental Review Commission, the Subcommittees on Natural and Economic Resources of the House of Representatives and Senate Appropriations Committees, and the Fiscal Research Division of the General Assembly regarding the implementation of this Article. The report shall include a list of the projects awarded grants from the Fund for the previous 12‑month period. The list shall include for each project a description of the project, the amount of the grant awarded for the project, and the total cost of the project. (1997‑443, s. 7.10; 2002‑148, s. 3; 2003‑340, s. 1.3.)



§ 113A-258. Clean Water Management Trust Fund: Executive Director and staff.

§ 113A‑258.  Clean Water Management Trust Fund: Executive Director and staff.

The Clean Water Management Trust Fund Board of Trustees, as soon as practicable after its organization, shall select and appoint a competent person in accordance with this section as Executive Director of the Clean Water Management Trust Fund Board of Trustees. The Executive Director shall be charged with the supervision of all activities under the jurisdiction of the Trustees and shall serve as the chief administrative officer of the Trustees. Subject to the approval of the Trustees and the Director of the Budget, the Executive Director may employ such clerical and other assistants as may be deemed necessary.

The person selected as Executive Director shall have had training and experience in conservation, protection, and management of surface water resources. The salary of the Executive Director shall be fixed by the Trustees, and the Executive Director shall be allowed travel and subsistence expenses in accordance with G.S. 138‑6. The Executive Director's salary and expenses shall be paid from the Fund. The term of office of the Executive Director shall be at the pleasure of the Trustees.

These employees shall be exempt from the State Personnel Act, as provided in G.S. 126‑5(c1). (1996, 2nd Ex. Sess., c. 18, s. 27.6(a); 2001‑424, s. 32.16(b); 2003‑340, s. 1.3.)



§ 113A-259. Clean Water Management Trust Fund: Advisory Council.

§ 113A‑259.  Clean Water Management Trust Fund: Advisory Council.

There is established the Clean Water Management Trust Fund Advisory Council. The Council shall advise the Trustees with regard to allocations made from the Fund, and other issues as requested by the Trustees. The Council shall be composed of the following or its designees:

(1)        Commissioner of Agriculture.

(2)        Chair of the Wildlife Resources Commission.

(3)        Secretary of Environment and Natural Resources.

(4)        Secretary of the Department of Commerce. (1996, 2nd Ex. Sess., c. 18, s. 27.6(a); 1997‑443, s. 11A.119(a); 2001‑474, s. 11; 2003‑340, s. 1.3.)






Chapter 113B - North Carolina Energy Policy Act of 1975.

§ 113B-1. Legislative findings and purpose.

Chapter 113B.

North Carolina Energy Policy Act of 1975.

Article 1.

Energy Policy Council.

§ 113B‑1.  Legislative findings and purpose.

Upon investigation the General Assembly hereby finds that:

(1)        Energy is essential to the health, safety and welfare of the people of this State and to the workings of the State economy;

(2)        Growth in the consumption of energy resources is in some part due to wasteful, uneconomic and inefficient uses of energy and a continuation of this trend will adversely affect the future social, economic and environmental development of North Carolina;

(3)        It is the responsibility of State government to encourage a reliable and adequate supply of energy for North Carolina at a level consistent with such energy needs required for the protection of public health and safety, and for the promotion of the general welfare; and

(4)        The State has not provided the basis for development of a long‑range unified energy policy to encompass comprehensive energy resource planning and efficient management of the rate of consumption of existing energy resources in relation to economic growth, to effectively meet an energy crisis, to encourage development of alternative sources of energy, and to prudently conserve energy resources in a manner consistent with assuring a reliable and adequate supply of energy for North Carolina.

(5)        It is the expressed intent of this Chapter to provide for development of such a unified energy policy for the State of  North Carolina. (1975, c. 877, s. 3.)



§ 113B-2. Creation of Energy Policy Council; purpose of Council.

§ 113B‑2.  Creation of Energy Policy Council; purpose of Council.

(a)        There is hereby created a council to advise and make recommendations on energy policy to the Governor and the General Assembly to be known as the Energy Policy Council which shall be located within the Department of Commerce.

(b)        Except as otherwise provided in this Chapter, the powers, duties and functions of the Energy Policy Council shall be as prescribed by the Secretary of Commerce.

(c)        The Energy Policy Council shall serve as the central energy policy planning body of the State and shall communicate and cooperate with federal, State, regional and local bodies and agencies to the end of effecting a coordinated energy policy.  (1975, c. 877, s. 4; 1977, c. 23, ss. 1, 2; 2000‑140, s. 76(a); 2009‑446, s. 3.)



§ 113B-3. Composition of Council; appointments; terms of members; qualifications.

§ 113B‑3.  Composition of Council; appointments; terms of members; qualifications.

(a)        The Energy Policy Council shall consist of 16 members to be appointed as follows:

(1)        Two members of the North Carolina House of Representatives to be appointed by the Speaker of the House of Representatives;

(2)        Two members of the North Carolina Senate to be appointed by the President Pro Tempore of the Senate;

(3)        Twelve public members who are citizens of the State of North Carolina to be appointed by the Governor. The Governor shall designate one of the public members as chair of the Council.

(4)        Repealed by Session Laws 2009‑446, s. 4, effective August 7, 2009.

(b)        Appointments to the Energy Policy Council shall be made by July 15, 2009, and each such appointee shall serve until January 31, 2011. Thereafter, the appointed members of the General Assembly shall serve two‑year terms, and the appointed public members shall serve four‑year terms. A member of the Energy Policy Council shall continue to serve until his successor is duly appointed, but such holdover shall not affect the expiration date of such succeeding term.

(c)        The public members of the Energy Policy Council shall have the following qualifications:

(1)        One member shall be experienced in the electric power industry;

(2)        One member shall be experienced in the natural gas industry;

(2a)      One member shall be experienced in energy policy matters;

(3)        One member shall be experienced in alternative fuels and biofuels;

(4)        One member shall be experienced in energy efficient building design or construction;

(5)        One member shall be experienced in environmental protection;

(6)        One member who is engaged in a business providing renewable energy or other energy services;

(7)        One member shall be knowledgeable of alternative and renewable sources of energy;

(8)        One member who, at the time of appointment, is a county commissioner; or elected municipal officer; provided, the member's term on the Council shall expire immediately in the event that he or she vacates office as a county commissioner or municipal officer;

(9)        Repealed by Session Laws 2009‑446, s. 4, effective August 7, 2009.

(10)      One member shall be knowledgeable in the finance, business development, or technology development of energy‑related business;

(11)      One member shall be experienced in low‑income energy policy matters or low‑income residential weatherization.

(12)      One member shall be experienced in the petroleum industry.  (1975, c. 877, s. 4; 1977, c. 23, ss. 1, 5; c. 771, s. 4; 1979, c. 422; 1981, c. 701, ss. 4, 5; 1989, c. 727, s. 218(80); c. 751, s. 8(15); 1989 (Reg. Sess., 1990), c. 1004, s. 19(b); 1991, c. 739, s. 10; 1991 (Reg. Sess., 1992), c. 959, s. 27; 1997‑443, s. 11A.119(a); 2009‑446, s. 4.)



§ 113B-4. Chairman of Council; replacement; reimbursement of members.

§ 113B‑4.  Chairman of Council; replacement; reimbursement of members.

(a)        On August 15, 2009, on January 31, 2011, and every four years thereafter, the Governor shall appoint a chair of the Council.

(b)        In case of a vacancy in the membership on the Energy Policy Council prior to the expiration of a member's term, a successor shall be appointed within 30 days of such vacancy for the remainder of the unexpired term by the appropriate official pursuant to the provisions of G.S. 113B‑3.

(c)        Members of the Energy Policy Council shall be reimbursed for their services pursuant to the provisions of G.S. 138‑5.  (1975, c. 877, s. 4; 1979, c. 514, s. 1; 2009‑446, s. 5.)



§ 113B-5. Organization of the Council; adoption of rules of procedure therefor.

§ 113B‑5.  Organization of the Council; adoption of rules of procedure therefor.

(a)        To facilitate the work of the Energy Policy Council and for administrative purposes, the chairman of the Energy Policy Council, with the consent and approval of the members, may organize the work of the Council so as to carry out the provisions of this Chapter and to insure the efficient operation of the Council.

(b)        The Energy Policy Council shall adopt its own rules of procedure and shall meet regularly at such times and in such places as it may deem necessary to carry out its functions.

(c)        The Energy Policy Council is authorized to create such advisory committees as will be needed to assist the Council in its efforts and to assure adequate citizen‑consumer input into those efforts. Members of advisory committees shall be appointed by the Council for terms not to exceed the expiration date of terms of then present public members of the Council. (1975, c. 877, s. 4.)



§ 113B-6. General duties and responsibilities.

§ 113B‑6.  General duties and responsibilities.

The Energy Policy Council shall have the following general duties and responsibilities:

(1)        To develop and recommend to the Governor a comprehensive long‑range State energy policy to achieve maximum effective management and use of present and future sources of energy, such policy to include but not be limited to energy efficiency, renewable and alternative sources of energy, research and development into alternative energy technologies, and improvements to the State's energy infrastructure and energy economy;

(2)        To conduct an ongoing assessment of the opportunities and constraints presented by various uses of all forms of energy and to encourage the efficient use of all such energy forms in a manner consistent with State energy policy;

(3)        To continually review and coordinate all State government research, education and management programs relating to energy matters and to continually educate and inform the general public regarding such energy matters;

(4)        To recommend to the Governor and to the General Assembly needed energy legislation and to recommend for implementation such modifications of energy policy, plans and programs as the Council considers necessary and desirable.

(5)        Repealed by Session Laws 2009‑446, s. 6, effective August 7, 2009.  (1975, c. 877, s. 4; 2000‑140, s. 76(b); 2003‑284, s. 18.3; 2009‑446, s. 6.)



§ 113B-7. Energy Efficiency Program; components.

§ 113B‑7.  Energy Efficiency Program; components.

(a)        The Energy Policy Council shall prepare a recommended Energy Efficiency Program for transmittal to the Governor, the initial plan to be completed by January 30, 1976.

(b)        The Energy Efficiency Program shall be designed to assure the public health and safety of the people of North Carolina and to encourage and promote conservation of energy through reducing wasteful, inefficient or uneconomical uses of energy resources.

(c)        The Energy Efficiency Program shall include but not be limited to the following recommendations:

(1)        Recommendations to the Building Code Council for lighting, insulation, climate control systems and other building design and construction standards which increase the efficient use of energy and are economically feasible to implement;

(2)        Recommendations to the Building Code Council for per unit energy requirement allotments based upon square footage for various classes of buildings which would reduce energy consumption, yet are both technically and economically feasible and not injurious to public health and safety;

(3)        Recommendations for minimum levels of operating efficiency for all appliances whose use requires a significant amount of energy based upon both technical and economic feasibility considerations;

(4)        Recommendations for State government purchases of supplies, vehicles and equipment and such operating practices as will make possible more efficient use of energy;

(5)        Recommendations on energy conservation policies, programs and procedures for local units of government;

(6)        Any other recommendations which the Energy Policy Council considers to be a significant part of a statewide conservation effort and which include provisions for sufficient incentives to further energy conservation;

(7)        An economic and environmental impact analysis of the recommended program.

(d)        In addition to specific conservation recommendations, the Energy Efficiency Program shall contain proposals for implementation of such recommendations as can be carried out by executive order. Upon completion of a draft recommended program, the Council shall arrange for its distribution to interested parties and shall make the program available to the public and the Council further shall set a date for public hearing on said program.

(e)        Upon completion of the Energy Efficiency Program, the Council shall transmit said program, to be known as the State Energy Efficiency Program, to the Governor for approval or disapproval. Upon approval, the Governor shall assign administrative responsibility for such implementation as can be carried out by executive order to appropriate agencies of State government, and submit to the General Assembly such proposals which require legislative action for implementation. The Governor shall have the authority to accept, administer, and enforce federal programs, program measures and permissive delegations of authority delegated to the Governor by the President of the United States, Congress, or the United States Department of Energy, on behalf of the State of North Carolina, which pertain to the conservation of energy resources.

(f)         The Governor shall transmit the approved Energy Efficiency Program to the President of the Senate, to the Speaker of the House of Representatives, to the heads of all State agencies and shall further seek to publicize such plan and make it available to all units of local government and to the public at large.

(g)        At least every two years and whenever such changes take place as would significantly affect energy supply or demand in North Carolina, the Energy Policy Council shall review and, if necessary, revise the Energy Efficiency Program, transmitting such revised plan to the Governor pursuant to the procedures contained in subsections (e) and (f) of this section. (1975, c. 877, s. 4; 1981, c. 701, s. 1; 2000‑140, s. 76(c).)



§ 113B-8. Energy Management Plan; components.

§ 113B‑8.  Energy Management Plan; components.

(a)        The Energy Policy Council shall prepare a recommended Energy Management Plan for transmittal to the Governor, the initial plan to be completed by June 30, 1976.

(b)        The Energy Management Plan shall be designed to encourage the most efficient use of all sources of energy available to meet the needs of the State and to avoid undue dependence upon relatively limited, unreliable or uneconomical sources of energy.

(c)        The Energy Management Plan shall include but not be limited to the following:

(1)        An analysis of the current pattern of consumption of energy throughout the State by category of energy user and by sources of energy supply;

(2)        An assessment of the effect of demand and supply of different forms of energy upon the current pattern of consumption;

(3)        An independent analysis, in five‑, 10‑ and 20‑year forecasts, of future energy production, supplies and consumption for North Carolina in relation to forecasts of statewide population growth and economic expansion;

(4)        An analysis of the anticipated effects of recommended conservation measures upon the consumption of energy in the State;

(5)        An assessment of the possible effects of national energy and  economic policy and international economic and political conditions upon an adequate and reliable supply of different  forms of energy for North Carolina;

(6)        An assessment of the social, economic and environmental effects of alternative future consumption patterns on energy usage in North Carolina, including the potentially disruptive effects of supply limitations;

(7)        Recommendations on the use of different future energy sources that seem most appropriate and feasible for North Carolina in meeting expected energy needs during the next five‑, 10‑ and 20‑year periods, with consideration given to growth trends in North Carolina industry and possible adverse economic impact on such trends.

(d)        In addition to the above, the Energy Management Plan shall contain proposals for the implementation of such recommendations as can be carried out by executive order. Upon completion of a draft recommended plan, the Council shall arrange for its distribution to interested parties and shall make such plan available to the public and the Council further shall set a date for public hearing on said plan.

(e)        Upon completion of the Energy Management Plan, the Council and the Governor shall follow the procedures as outlined in G.S. 113B‑7(e) and (f).

(f)         The Council shall update such plan upon a finding by it that an update is justified and shall follow the procedures for adoption pursuant to G.S. 113B‑7(e) and (f).

(g)        The Governor shall have the authority to accept, administer and enforce federal programs, program measures, and permissive delegations of authority delegated to the Governor by the President of the United States, Congress, or the United States Department of Energy, on behalf of the State of North Carolina, which pertain to management of energy resources.

(h)        The Governor shall have the authority to accept, administer and enforce the delegation of authority delegated to the State by the Emergency Petroleum Allocation Act and the Emergency Energy Conservation Act of 1979 and any orders, rules, and regulations issued pursuant to those acts as well as any succeeding federal programs, program measures, laws, orders, or regulations relating to the allocation, conservation, consumption, management or rationing of energy resources. (1975, c. 877, s. 4; 1981, c. 701, s. 2.)



§ 113B-9. Emergency Energy Program; components.

§ 113B‑9.  Emergency Energy Program; components.

(a)        The Energy Policy Council shall, in accordance with the provisions of this Article, develop contingency and emergency plans to deal with possible shortages of energy to protect public health, safety and welfare, such plans to be compiled into an Emergency Energy Program.

(b)        Within four months of July 1, 1975:

(1)        Each electric utility and natural gas utility in the State shall prepare and submit to the Energy Policy Council a proposed emergency curtailment plan setting forth proposals for identifying priority loads or users in the event of the declaration of an energy crisis pursuant to G.S. 113B‑20, and proposals for supply allocation to such priority loads or users.

(2)        Each major oil producer doing business in this State as determined by the Energy Policy Council shall prepare and submit to the Energy Policy Council an analysis of how any national supply curtailment pursuant to federal regulations shall affect the supply for North Carolina and how priority users will be determined and available supplies allocated to such users.

(c)        The Energy Policy Council shall encourage the preparation of  joint emergency curtailment plans and analyses. If such cooperative plans and analyses are developed between two or more utilities, major producers or by an association of such companies, the joint plans or analyses may be submitted to the Energy Policy Council in lieu of information required pursuant to subsection (b) of this section.

(d)        The Energy Policy Council shall collect from all relevant governmental agencies any existing contingency plans for dealing with  sudden energy shortages or information related thereto.

(e)        The Energy Policy Council shall hold one or more public hearings, investigate and review the plans submitted pursuant to this section, and, within nine months after July 1, 1975, the Energy Policy Council shall approve and recommend to the Governor guidelines for emergency curtailment to be known as the Emergency Energy Program and to be implemented upon adoption by the Governor after the declaration of an energy crisis and pursuant to G.S. 113B‑20 and 113B‑23. Said program shall be based upon the plans presented to the Energy Policy Council, upon independent analysis and study by the Council, and upon information provided at the hearing or hearings, provided, however, that they are consistent with such federal programs and regulations as are already in effect at that time.

(f)         The Emergency Energy Program shall provide for the maintenance of essential services, the protection of public health, safety, and welfare, and the maintenance of a sound basic State economy. Provisions also shall be made in said program to differentiate curtailment of energy consumption by users on the basis of ability to accommodate such curtailments, and shall also include, but not be limited to, the following:

(1)        A variety of strategies and staged conservation measures of increasing intensity and authority to reduce energy use during an energy crisis, as defined in G.S. 113B‑20 and guidelines and criteria for allocation of energy sources to priority users. The program shall contain alternative conservation actions and allocation plans to reasonably meet  various foreseeable shortage circumstances and to allow a choice of appropriate responses;

(2)        Evidence that the program is consistent with requirements of federal emergency energy conservation and allocation laws and regulations;

(3)        Proposals to assist such individuals, institutions, agriculture and businesses which have engaged in energy saving measures;

(4)        Repealed by Session Laws 1981, c. 701, s. 3.

(g)        The Energy Policy Council shall carry out such investigations and studies as are necessary to determine if and when potentially serious shortages of energy are likely to affect North Carolina and the Council shall make recommendations to the Governor concerning administrative and legislative actions required to avert such shortages, such recommendations to be included as a section of the Emergency Energy Program.

(h)        In addition to the above information and recommendations, the program shall contain proposals for implementation of such recommendations which include procedures, rules and regulations and agency administrative responsibilities for implementation, and shall further contain procedures for fair and equitable review of complaints and requests for special exemptions from emergency conservation measures or emergency allocations. Upon completion of a draft recommended plan, the Council shall arrange for its distribution to interested parties and shall make such plan available to the public and the Council further shall set a date for public hearing on said plan.

(i)         Upon completion of the Emergency Energy Allocation Program, the Council and the Governor shall follow the procedures as outlined in G.S. 113B‑7(e) and (f).

(j)         The Council shall update said program upon a finding by it that an update is justified and shall follow the procedures for adoption pursuant to G.S. 113B‑7(e) and (f).

(k)        The Governor shall have the authority to accept, administer and enforce federal programs, program measures and permissive delegations of authority delegated to the Governor by the President of the United States, Congress, or the United States Department of Energy, on behalf of the State of North Carolina, which pertain to actions necessary to deal with an actual or impending energy shortage. (1975, c. 877, s. 4; 1979, c. 514, s. 2; 1981; c. 701, s. 3.)



§ 113B-10: Repealed by Session Laws 2009-446, s. 7, effective August 7, 2009.

§ 113B‑10:  Repealed by Session Laws 2009‑446, s. 7, effective August 7, 2009.



§ 113B-11. Powers and authority.

§ 113B‑11.  Powers and authority.

(a)        The Energy Policy Council is authorized to secure directly from any officer, office, department, commission, board, bureau, institution and other agency of the State and its political subdivisions any information it deems necessary to carry out its functions; and all such officers and agencies shall cooperate with the Council and, to the extent permitted by law, furnish such information to the Council as it may request.

(b)        To assure the adequate development of relevant energy information, the Council may require all energy producers and major energy consumers, as determined by the Council, to file such reports and forecasts and at such dates as the Council may request; provided, however, that the Council may request only specific energy‑related information which it deems necessary to carry out its duties as defined in Articles 1 and 2 of this Chapter.

(c)        The Council shall have authority to apply for and utilize grants, contributions and appropriations in order to carry out its duties as defined in Articles 1 and 2 of this Chapter, provided, however, that all such applications and requests are made through and administered by the Department of Commerce.

(d)        The Council shall have authority to request said Department to allocate and dispense any funds made available to the Council for energy research and related work efforts in such a manner as the Council desires subject only to the stipulation that said funds be reasonably used in furtherance of the purposes of this Article.

(e)        The Department of Commerce shall provide the staffing capability to the Energy Policy Council so as to fully and effectively develop recommendations for a comprehensive State energy policy as contained in the provisions of this Article. The Utilities Commission is hereby authorized to make its staff available to the Council to assist in the development of a State energy policy.  (1975, c. 877, s. 4; 1977, c. 23, s. 1; 1989, c. 751, s. 7(10); 1991 (Reg. Sess., 1992), c. 959, s. 28; 2000‑140, s. 76(d); 2009‑446, s. 8.)



§ 113B-12. Annual reports; contents.

§ 113B‑12.  Annual reports; contents.

(a)        Beginning January 1, 1977, and every year thereafter, the Energy Policy Council shall transmit to the Governor, the Speaker of the House of Representatives, the President of the Senate, the chairman of the Utilities Commission and the appropriate chairmen of the House and Senate committees concerned with energy matters, a comprehensive report providing a general overview of energy conditions in the State. On January 1, 1976, the Energy Policy Council shall transmit a progress report to the public officials named above.

(b)        The report shall include, but not be limited to, the following:

(1)        An overview of statewide growth and development as they relate to future requirements for energy, including patterns of urban and metropolitan expansion, shifts in transportation modes, modifications in building types and design, and other trends and factors which, as determined by the Council, will significantly affect energy needs;

(2)        The level of statewide and multi‑county regional energy demand for a five‑, 10‑ and 20‑year forecast period which, in the judgment of the Council, can reasonably be met, with proposals as to possible energy supply sources;

(3)        An assessment of growth trends in energy consumption and production and an identification of potential adverse social, economic, or environmental impacts which might be imposed by continuation of the present trends, including energy costs to consumers, significant increases in air, water, and other forms of pollution, threats to public health and safety, and loss of scenic and natural areas;

(4)        An analysis of the role of energy efficiency, renewable energy, improvements to the State's energy infrastructure, and other means in meeting the State's current and projected energy demand;

(5)        Repealed by Session Laws 2009‑446, s. 9, effective August 7, 2009.

(6)        Recommendations to the Governor and the General Assembly for additional administrative and legislative actions on energy matters;

(7)        A summary of the Council's activities since its inception, a description of major plans developed by the Council, an assessment of plan implementation, and a review of Council plans and programs for the coming biennium.  (1975, c. 877, s. 4; 2009‑446, s. 9.)



§§ 113B-13 through 113B-19. Reserved for future codification purposes.

§§ 113B‑13 through 113B‑19.  Reserved for future codification purposes.



§ 113B-20. Definition; declaration of energy crisis.

Article 2.

Energy Crisis Administration.

§ 113B‑20.  Definition; declaration of energy crisis.

(a)        "Energy crisis".  An energy crisis exists when the health, welfare or safety of the citizens of North Carolina are threatened by reason of an actual or impending acute shortage in usable, necessary energy resources.

(b)        Declaration by Governor.  Upon a finding by the Governor that the conditions stated in subsection (a) do exist, the Governor may declare the existence of an energy crisis. (1975, c. 877, s. 4.)



§ 113B-21. Creation of Legislative Committee on Energy Crisis Management.

§ 113B‑21.  Creation of Legislative Committee on Energy Crisis Management.

(a)        There is hereby created a Legislative Committee on Energy Crisis Management to consist of the Speaker, as chairman, the Speaker pro tempore of the House of Representatives and the President pro tempore and the majority leader of the Senate. The Lieutenant Governor shall serve as a nonvoting ex officio member, provided, however, that he shall vote to break a tie.

(b)        The Legislative Committee shall convene within 24 hours following the declaration of an energy crisis, as provided in G.S. 113B‑20.

(c)        Members of the Legislative Committee shall be reimbursed for their services pursuant to the provisions of G.S. 138‑5. (1975, c. 877, s. 4; 1977, c. 23, s. 1; 1983 (Reg. Sess., 1984), c. 1034, s. 135.)



§ 113B-22. Procedures for adopting emergency proposals; emergency powers.

§ 113B‑22.  Procedures for adopting emergency proposals; emergency powers.

(a)        Upon the declaration of an energy crisis, the Governor shall submit to the Legislative Committee for its prompt consideration such emergency orders, rules and regulations as deemed necessary to alleviate the effects of the energy crisis.

(b)        The Governor shall immediately consult with the Legislative Committee about the emergency proposals. The emergency orders, rules, or regulations shall become effective at a time specified by the Governor, but no earlier than 48 hours after submission to the Legislative Committee, provided that they may take effect at an earlier time if approved by a majority vote of the Council of State after the Council makes a finding that the crisis is of such immediacy as to make delay for legislative review cause for probable harm to the public.

(c)        No order, rule, or regulation promulgated under the provisions of this section shall remain in effect for more than 30 days unless the Governor consults with the Legislative Committee. Such consultation is separate and apart from the consultation required by subsection (a) of this section, and may not take place until the order, rule, or regulation has been in effect for at least seven days.

(d)        The Governor's orders, rules and regulations, promulgated, subject to consultation with the Legislative Committee, pursuant to this section, may also include, by way of further enumerated example rather than limitation, provisions for the establishment and implementation of programs, controls, standards, priorities, and quotas for the allocation, conservation and consumption of energy resources; the suspension and modification of existing standards and requirements affecting or affected by the use of energy resources, including those relating to air quality control and the hours and days during which public buildings may or may not be required to remain open; and the establishment and implementation of regional programs and agreements for the purposes of coordinating the energy resource programs and actions of the State with those of the federal government and of other states and localities. (1975, c. 877, s. 4; 1983 (Reg. Sess., 1984), c. 1034, ss. 136, 137.)



§ 113B-23. Administration of plans and procedures.

§ 113B‑23.  Administration of plans and procedures.

(a)        Upon the declaration of an energy crisis, pursuant to G.S. 113B‑20, the Energy Policy Council shall become the emergency energy coordinating body for the State and shall carry out the following duties:

(1)        Identify and determine the nature and severity of expected energy shortages;

(2)        Provide for daily communications with and gather information from significant energy producers, distributors, transporters and major consumers, as determined by the Energy Policy Council, to carry out its responsibilities pursuant to this section;

(3)        Provide data, carry out continuing assessments of the crisis  situation, and make recommendations to the Governor and to the Legislative Committee for further action.

(b)        Upon the declaration of an energy crisis, the Governor shall order the Energy Policy Council, the Utilities Commission, the Attorney General and other appropriate State and local agencies to implement and enforce the Emergency Energy Program pursuant to G.S. 113B‑9 and any emergency rules, orders or regulations approved pursuant to G.S. 113B‑22.

(c)        Upon the declaration of an energy crisis, the Governor may employ such measures and give such direction to State and local offices and agencies as may be reasonable and necessary for the purpose of securing compliance with the provisions of this Article and with emergency rules, orders and regulations issued pursuant to G.S. 113B‑22. (1975, c. 877, s. 4; 1983 (Reg. Sess., 1984), c. 1034, s. 138.)



§ 113B-24. Enforcement; penalties for violations.

§ 113B‑24.  Enforcement; penalties for violations.

(a)        The Attorney General and the law‑enforcement authorities of the State and its political subdivisions shall enforce the provisions of this Article and all orders, rules and regulations promulgated pursuant to G.S. 113B‑22.

(b)        Any person who violates this Article or any rules, orders or regulations promulgated pursuant to G.S. 113B‑22 or knowingly or willfully submits false information in any report required herein shall be guilty of a Class 1 misdemeanor.

(c)        The provisions of this Article or any rules, orders or regulations promulgated pursuant to G.S. 113B‑22 may be enforced by bringing an action to enjoin such acts or practices as may be in violation and, upon a proper showing, a temporary restraining order or a preliminary or permanent injunction shall be issued.  The relief sought may include a mandatory injunction commanding any person to comply with any such order, rule or regulation and restitution of money received in violation of any such order, rule or regulation.  The Attorney General shall bring any action under this subsection upon the request of the Governor, the Legislative Committee on Energy Crisis Management, the Energy Policy Council, or upon his direction if he deems such action advisable and in the public interest.  The Attorney General may institute such action in the Superior Court of Wake County, or, in his discretion, in the superior court of the county in which the acts or practices constituting a violation occurred, are occurring or may occur. (1975, c. 877, s. 4; 1993, c. 539, s. 878; 1994, Ex. Sess., c. 24, s. 14(c).)






Chapter 114 - Department of Justice.

§ 114-1. Creation of Department of Justice under supervision of Attorney General.

Chapter 114.

Department of Justice.

Article 1.

Attorney General.

§ 114‑1.  Creation of Department of Justice under supervision of Attorney General.

There is hereby created a Department of Justice which shall be under the supervision and direction of the Attorney General, as authorized by Article III, Sec. 7, of the Constitution of North Carolina. (1939, c. 315, s. 1; 1973, c. 702, s. 1.)



§ 114-1.1. Common-law powers.

§ 114‑1.1.  Common‑law powers.

The General Assembly reaffirms that the Attorney General has had and continues to be vested with those powers of the Attorney General that existed at the common law, that are not repugnant to or inconsistent with the Constitution or laws of North Carolina. (1985, c. 479, s. 137.)



§ 114-2. Duties.

§ 114‑2.  Duties.

It shall be the duty of the Attorney General:

(1)        To defend all actions in the appellate division in which the State shall be interested, or a party, and to appear for the  State in any other court or tribunal in any cause or matter,  civil or criminal, in which the State may be a party or interested.

(2)        To represent all State departments, agencies, institutions, commissions, bureaus or other organized activities of the State which receive support in whole or in part from the State.

(3)        Repealed by Session Laws 1973, c. 702, s. 2.

(4)        To consult with and advise the prosecutors, when requested  by them, in all matters pertaining to the duties of their office.

(5)        To give, when required, his opinion upon all questions of law submitted to him by the General Assembly, or by either branch thereof, or by the Governor, Auditor, Treasurer, or any other State officer.

(6)        To pay all moneys received for debts due or penalties to the State immediately after the receipt thereof into the treasury.

(7)        To compare the warrants drawn on the State treasury with the laws under which they purport to be drawn.

(8)        Subject to the provisions of G.S. 62‑20:

a.         To intervene, when he deems it to be advisable in the public interest, in proceedings before any courts, regulatory officers, agencies and bodies, both State and federal, in a representative capacity for and on behalf of the using and consuming public of this State. He shall also have the authority to institute and originate proceedings before such courts, officers, agencies or bodies and shall have authority to appear before agencies on behalf of the State and its agencies and citizens in all matters affecting the public interest.

b.         Upon the institution of any proceeding before any State agency by application, petition or other pleading, formal or informal, the outcome of which will affect a substantial number of residents of North Carolina, such agency or agencies shall furnish the Attorney General with copies of all such applications, petitions and pleadings so filed, and, when the Attorney General deems it advisable in the public interest to intervene in such proceedings, he is authorized to file responsive pleadings and to appear before such agency either in a representative capacity in behalf of the using and consuming public of this State or in behalf of the State  or any of its agencies. (1868‑9, c. 270, s. 82; 1871‑2, c. 112, s. 2; Code, s. 3363; 1893, c. 379; 1901, c. 744; Rev., s. 5380; C.S., s. 7694; 1931, c. 243, s. 5; 1933, c. 134, s. 8; 1941, c. 97; 1967, c. 691, s. 51; 1969, c. 535; 1973, c. 702, s. 2; 1977, c. 468, s. 17; 1979, c. 107, s. 9; 1983, c. 913, s. 15.)



§ 114-2.1. Consent judgments.

§ 114‑2.1.  Consent judgments.

In litigation in which the State is interested or is a party, no consent judgment shall be entered into by the State unless and no consent judgment shall be binding on the State except to the extent that the State's entire obligation for the current and for future fiscal years will be satisfied with funds that are available for that purpose for the current fiscal year, including funds that the Council of State agrees to allot from the Contingency and Emergency Fund, provided that for payments of tort claims and workers' compensation claims it shall not be binding on the State except to the extent that the State's entire obligation for the current and for future fiscal years can be satisfied with funds that are available for the current fiscal year, including funds that the Council of State agrees to allot from the Contingency and Emergency Fund. The Director of the Budget shall report to the appropriation committees of the General Assembly concerning all funds made available during the preceding fiscal year from the Contingency and Emergency Fund for the purpose of carrying out consent judgments. (1981 (Reg. Sess., 1982), c. 1282, s. 51; 1983 (Reg. Sess., 1984), c. 1034, s. 95; c. 1116, s. 85.)



§ 114-2.2. Attorney General to approve consent judgments.

§ 114‑2.2.  Attorney General to approve consent judgments.

(a)        To be effective against the State, a consent judgment entered into by the State, a State department, State agency, State institution, or a State officer who is a party in his official capacity must be signed personally by the Attorney General. This power of approval may not be delegated to a deputy or assistant Attorney General or to any other subordinate.

(b)        The provisions of this section are supplemental to G.S. 114‑2.1.

(c)        Notwithstanding subsection (a) of this section, the Attorney General by rule may delegate to a deputy or assistant Attorney General or to another subordinate the power to sign consent judgments in condemnation or eminent domain actions brought under the provisions of Chapters 40A or 136 of the General Statutes and consent judgments under the provision of Article 31 of Chapter 143 (Tort Claims Act) and Chapter 97 (Workers' Compensation Act) of the General Statutes. (1983 (Reg. Sess., 1984), c. 1034, s. 95; c. 1116, s. 85.)



§ 114-2.3. Use of private counsel limited.

§ 114‑2.3.  Use of private counsel limited.

Every agency, institution, department, bureau, board, or commission of the State, authorized by law to retain private counsel, shall obtain written permission from the Attorney General prior to employing private counsel. This section does not apply to counties, cities, towns, other municipal corporations or political subdivisions of the State, or any agencies of these municipal corporations or political subdivisions, or to county or city boards of education. (1985, c. 479, s. 135.)



§ 114-2.4. Attorney General to render opinion on settlement agreements.

§ 114‑2.4.  Attorney General to render opinion on settlement agreements.

(a)        The Attorney General shall review the terms of all proposed agreements entered into by the State or a State department, agency, institution, or officer to settle or resolve litigation or potential litigation, that involves the payment of public monies in the sum of seventy‑five thousand dollars ($75,000) or more. In order for such an agreement or contract to be effective against the State, the Attorney General shall submit to the State or the State department, agency, institution, or officer a written opinion regarding the terms of the proposed agreement and the advisability of entering into the agreement, prior to entering into the agreement. The written opinion required by this section shall be maintained in the official file of the final settlement agreement. The Attorney General by rule may delegate to a deputy or assistant Attorney General or to another subordinate the authority to approve settlement agreements.

(b)        The Attorney General shall report to the Joint Legislative Commission on Governmental Operations on all agreements entered into by the State or a State department, agency, institution, or officer to settle or resolve litigation or potential litigation, that involves the payment of public monies in the sum of seventy‑five thousand dollars ($75,000) or more. (1997‑443, s. 20.14(a).)



§ 114-2.5. Attorney General to report payment of public monies pursuant to settlement agreements and final court orders.

§ 114‑2.5.  Attorney General to report payment of public monies pursuant to settlement agreements and final court orders.

(a)        Not less than 30 days prior to the disbursement of funds received by the State or a State agency pursuant to a settlement agreement or final order or judgment of the court where the amount of funds received exceeds seventy‑five thousand dollars ($75,000), the Attorney General shall file a written report with the Joint Legislative Commission on Governmental Operations and the Chairs of the Appropriations Subcommittees on Justice and Public Safety of the Senate and House of Representatives on the payments received by the State or a State agency. The Attorney General shall also report on the terms or conditions of payment and of any disbursements set forth in the agreement or order. The Attorney General shall submit a written report to the Fiscal Research Division of the General Assembly.

(b)        This section only applies to executed settlement agreements and final orders or judgments of the court and shall in no way affect the authority of the Attorney General to negotiate the settlement of cases in which the State or a State department, agency, institution, or officer is a party. (1998‑212, s. 18.7(b); 1999‑237, s. 19(b).)



§ 114-2.6. Attorney General to report on pending lawsuits in which State is a party.

§ 114‑2.6.  Attorney General to report on pending lawsuits in which State is a party.

By April 1 and October 1 of each year, the Attorney General shall submit a report to the Chairs of the Joint Legislative Commission on Governmental Operations, the Chairs of the Appropriations Committees of the Senate and House of Representatives, the Chairs of the Finance Committees of the Senate and House of Representatives, and the Fiscal Research Division of the Legislative Services Office on any lawsuit in which the constitutionality of a North Carolina law has been challenged and on any case in which plaintiffs seek in excess of one million dollars ($1,000,000) in damages. In addition, the Attorney General shall submit a written report to the Joint Legislative Commission on Governmental Operations, the Chairs of the Appropriations Committees of the Senate and House of Representatives, the Chairs of the Finance Committees of the Senate and House of Representatives, and the Fiscal Research Division of the Legislative Services Office within 30 days of a final judgment that orders the State to pay the sum of one million dollars ($1,000,000) or more. (2001‑424, s. 23.11(a).)



§ 114-2.7. Reporting system and database on certain domestic-violence-related homicides; reports by law enforcement agencies required; annual report to the General Assembly.

§ 114‑2.7.  Reporting system and database on certain domestic‑violence‑related homicides; reports by law enforcement agencies required; annual report to the General Assembly.

The Attorney General's Office, in consultation with the North Carolina Council for Women/Domestic Violence Commission, the North Carolina Sheriffs' Association, and the North Carolina Association of Chiefs of Police, shall develop a reporting system and database that reflects the number of homicides in the State where the offender and the victim had a personal relationship, as defined by G.S. 50B‑1(b). The information in the database shall also include the type of personal relationship that existed between the offender and the victim, whether the victim had obtained an order pursuant to G.S. 50B‑3, and whether there was a pending charge for which the offender was on pretrial release pursuant to G.S. 15A‑534.1. All State and local law enforcement agencies shall report information to the Attorney General's Office upon making a determination that a homicide meets the reporting system's criteria. The report shall be made in the format adopted by the Attorney General's Office. The Attorney General's Office shall report to the Joint Legislative Committee on Domestic Violence, no later than February 1 of each year, with the data collected for the previous calendar year. (2007‑14, s. 2.)



§ 114-3. To devote whole time to duties.

§ 114‑3.  To devote whole time to duties.

The Attorney General shall devote his whole time to the duties of the office and shall not engage in the private practice of law. (1929, c. 1, s. 1.)



§ 114-4. Assistants; compensation; assignments.

§ 114‑4.  Assistants; compensation; assignments.

The Attorney General shall be allowed to appoint from among his staff such number of assistant attorneys general as he shall deem  advisable, and each of such assistant attorneys general shall be subject to all of the provisions of Chapter 126 of the General Statutes relating to the State Personnel System. Two assistant attorneys general shall be assigned to the State Department of Revenue. The other assistant attorneys general shall perform such duties as may be assigned by the Attorney General: Provided, however, the provisions of this section shall not be construed as preventing the Attorney General from assigning additional duties to the assistant attorneys general assigned to the State Department of Revenue. (1925, c. 207, s. 1; 1937, c. 357; 1945, c. 786; 1947, c. 182; 1967, c. 260,  s. 1; 1973, c. 702, s. 3.)



§ 114-4.1. Repealed by Session Laws 1973, c. 702, s. 4.

§ 114‑4.1.  Repealed by Session Laws 1973, c. 702, s. 4.



§ 114-4.2. Assistant attorneys general and other attorneys to assist Department of Transportation.

§ 114‑4.2.  Assistant attorneys general and other attorneys to assist Department of Transportation.

The Attorney General is authorized to appoint from among his staff such assistant attorneys general and such other staff attorneys as he shall deem advisable to provide all legal assistance for the State highway functions of the Department of Transportation, and such assistant attorneys general and other attorneys shall also perform such additional duties as may be assigned to them by the Attorney General, and shall otherwise be subject to all provisions of  the statutes relating to assistant attorneys general and other staff attorneys. There shall be appropriated from the State Highway Fund such sum as may be necessary to pay the salaries of said assistant attorneys general and other attorneys and necessary secretaries. The Department of Transportation shall provide adequate office space, equipment and supplies. (1957, c. 65, s. 9; 1965, c. 55, s. 16; c. 408, s. 1; 1973, c. 702, s. 5; 1975, c. 716, s. 7; 1977, c. 464, s. 36.)



§ 114-4.2A. Assistant attorney general assigned to State Insurance Department.

§ 114‑4.2A.  Assistant attorney general assigned to State Insurance Department.

Such assistant attorneys general as are assigned to the Commissioner of Insurance and the State Insurance Department by the Attorney General shall perform such additional duties as may be assigned to them by the Attorney General, and shall otherwise be subject to all provisions of the statutes relating to assistant attorneys general. (1967, c. 1115, s. 1; 1973, c. 702, s. 6.)



§ 114-4.2B. Employment of attorney for University of North Carolina Hospitals at Chapel Hill.

§ 114‑4.2B.  Employment of attorney for University of North Carolina Hospitals at Chapel Hill.

The Attorney General is hereby authorized to employ an attorney to be assigned by him full time to the University of North Carolina Hospitals at Chapel Hill. Such attorney shall be subject to all the provisions of Chapter 126 of the General Statutes, relating to the State Personnel System. Such attorney shall also perform additional duties as may be assigned to him by the Attorney General.

The attorney employed by the Attorney General under provisions of this section shall be paid from the funds of the University of North Carolina Hospitals at Chapel Hill. (1975, c. 526, s. 1; 1989, c. 141, s. 3.)



§ 114-4.2C. Employment of attorney for the Real Estate Commission.

§ 114‑4.2C.  Employment of attorney for the Real Estate Commission.

The Attorney General is hereby authorized to employ an attorney and assign him full time to the North Carolina Real Estate Commission. Such attorney shall be subject to all the provisions of Chapter 126 of the General Statutes relating to the State Personnel System. Such attorney shall also perform such additional duties as may be assigned to him by the Attorney General.

The North Carolina Real Estate Commission shall fully reimburse the North Carolina Department of Justice for the compensation of such attorney employed under the provisions of this section. (1975, c. 835, ss. 1, 2; 1983, c. 81, s. 1.)



§ 114-4.2D. Employment of attorney for Energy Policy Council and Energy Efficiency Program of Department of Administration.

§ 114‑4.2D.  Employment of attorney for Energy Policy Council and Energy Efficiency Program of Department of Administration.

The Attorney General shall assign an attorney on his staff to work full time with the Energy Policy Council and Energy Efficiency Program of the Department of Administration. Such attorney shall be subject to all provisions of Chapter 126 of the General Statutes relating to the State Personnel System. Such attorney shall also perform such additional duties as may be assigned to him by the Attorney General. (1979, c. 942; 1989, c. 751, s. 7(11); 1991 (Reg. Sess., 1992), c. 959, s. 29; 2000‑140, s. 76(e).)



§ 114-4.2E. Repealed by Session Laws 1981, c. 859, s. 13.10, effective July 1, 1981.

§ 114‑4.2E.  Repealed by Session Laws 1981, c. 859, s. 13.10, effective July 1, 1981.



§ 114-4.2F. Designation of attorney specializing in the law of the handicapped.

§ 114‑4.2F.  Designation of attorney specializing in the law of the handicapped.

The Attorney General is authorized to designate from his staff an attorney to specialize in the law of the handicapped.  The attorney so designated shall act as advisor to the Division of Vocational Rehabilitation, the Division of Services for the Deaf and the Hard of Hearing, the North Carolina School for the Deaf and the Governor Morehead School. (1983, c. 850, s. 1; 1989, c. 533, s. 7.)



§ 114-4.2G: Repealed by Session Laws 2002-168, s. 6, effective October 1, 2002.

§ 114‑4.2G: Repealed by Session Laws 2002‑168, s. 6, effective October 1, 2002.



§ 114-4.3. Repealed by Session Laws 1973, c. 702, s. 7.

§ 114‑4.3.  Repealed by Session Laws 1973, c. 702, s. 7.



§ 114-4.4. Deputy attorneys general.

§ 114‑4.4.  Deputy attorneys general.

The Attorney General is hereby authorized to designate from among his staff such deputy attorneys general as he shall deem advisable to perform such duties and undertake such responsibilities as he may direct. (1963, c. 355; 1973, c. 702, s. 8.)



§ 114-5. Additional clerical help.

§ 114‑5.  Additional clerical help.

The Attorney General shall be allowed such additional clerical help as shall be necessary; the amount of such help and the salary therefor shall be fixed by the Department of Administration and the Attorney General. (1925, c. 207, s. 2; 1957, c. 269, s. 1.)



§ 114-6. Duties of Attorney General as to civil litigation.

§ 114‑6.  Duties of Attorney General as to civil litigation.

The Attorney General shall continue to perform all duties now required of his office by law and to exercise the duties now prescribed by law as to civil litigation affecting the State, or any agency or department thereof, and shall assign to the members of the staff all duties to be performed in connection with criminal prosecutions and civil litigation authorized by this Article or by existing laws. (1939, c. 315, ss. 7, 8.)



§ 114-7. Salary of the Attorney General.

§ 114‑7.  Salary of the Attorney General.

The salary of the Attorney General shall be set by the General Assembly in the Current Operations Appropriations Act. In addition to the salary set by the General Assembly in the Current Operations Appropriations Act, longevity pay shall be paid on the same basis as is provided to employees of the State who are subject to the State Personnel Act. (1929, c. 1, s. 2; 1947, c. 1043; 1949, c. 1278; 1953, c. 1, s. 2; 1957, c. 1; 1963, c. 1178, s. 3; 1967, c. 1130; c. 1237, s. 3; 1969, c. 1214, s. 3; 1971, c. 912, s. 3; 1973, c. 778, s. 3; 1975, 2nd Sess., c. 983, s. 18; 1977, c. 802, s. 42.14; 1983, c. 761, s. 209; 1983 (Reg. Sess., 1984), c. 1034, s. 164; 1987, c. 738, s. 32(b).)



§ 114-8. Repealed by Session Laws 1969, c. 44, s. 89.

§ 114‑8.  Repealed by Session Laws 1969, c. 44, s. 89.



§ 114-8.1. Attorney General interns.

§ 114‑8.1.  Attorney General interns.

The Attorney General may select interns to work in the Attorney General's Office from institutions of higher education, including the constituent institutions of The University of North Carolina. The Attorney General may adopt policies or rules to provide for the selection, tenure, duties, and compensation of these interns. (1985, c. 479, s. 140.)



§ 114-8.2. Charges for legal services.

§ 114‑8.2.  Charges for legal services.

The Department of Justice shall charge State boards and commissions that are totally supported by receipts from fees or surcharges for legal services rendered by the Department to the board or commission. (1989, c. 500, s. 60.)



§§ 114-8.3 through 114-8.7. Reserved for future codification purposes.

§§ 114‑8.3 through 114‑8.7.  Reserved for future codification purposes.



§ 114-9. Creation of Division; powers and duties.

Article 2.

Division of Legislative Drafting and Codification of Statutes.

§ 114‑9.  Creation of Division; powers and duties.

The Attorney General shall set up in the Department of Justice a division to be designated as the Division of Legislative Drafting and Codification of Statutes. There shall be assigned to this Division by the Attorney General duties as follows:

(1)        To prepare bills to be presented to the General Assembly at the request of the Governor, and the officials of the State and departments thereof, and members of the General Assembly, and to advise with said officials in connection therewith, and to advise with and assist counties, cities, and towns in the drafting of legislation to be submitted to the General Assembly.

(2)        To supervise the recodification of all the statute law of North Carolina and supervise the keeping of such recodifications current by including therein all laws hereafter enacted by supplements thereto issued periodically, all of which recodifications and supplements shall be appropriately annotated.

(3)        In order that the laws of North Carolina, as set out in the General Statutes of North Carolina, may be made and kept as simple, as clear, as concise and as complete as possible, and in order that the amount of construction and interpretation of the statutes required of the courts may be reduced to a minimum, it shall also be the duty of the Division of Legislative Drafting and Codification of Statutes to establish and maintain a system of continuous statute research and correction. To that end the Division shall:

a.         Make a systematic study of the general statutes of the State, as set out in the General Statutes and as hereafter enacted by the General Assembly, for the purpose of ascertaining what ambiguities, conflicts, duplications and other imperfections of form and expression exist therein and how these defects may be corrected.

b.         Consider such suggestions as may be submitted to the Division with respect to the existence of such defects and the proper correction thereof.

c.         Prepare for submission to the General Assembly from time to time bills to correct such defects in the statutes as its research discloses. (1939, c. 315, s. 5; 1941, c. 35; 1943, c. 382.)



§ 114-9.1. Revisor of Statutes.

§ 114‑9.1.  Revisor of Statutes.

The member of the staff of the Attorney General who is assigned to perform the duties prescribed by G.S. 114‑9(3) shall be known as the Revisor of Statutes and he shall be subject to all the provisions of Chapter 126 of the General Statutes relating to the State Personnel System. (1947, c. 114, s. 1; 1957, c. 541, s. 10; 1967, c. 260, s. 2.)



§ 114-10. Division of Criminal Statistics.

Article 3.

Division of Criminal Statistics.

§ 114‑10.  Division of Criminal Statistics.

The Attorney General shall set up in the Department of Justice a division to be designated as the Division of Criminal Statistics. There shall be assigned to this Division by the Attorney General duties as follows:

(1)        To collect and correlate information in criminal law administration, including crimes committed, arrests made, dispositions on preliminary hearings, prosecutions, convictions, acquittals, punishment, appeals, together with the age, race, and sex of the offender, the necessary data to make a trace regarding all firearms seized, forfeited, found, or otherwise coming into the possession of any State or local law enforcement agency of the State that are believed to have been used in the commission of a crime, and such other information concerning crime and criminals as may appear significant or helpful. To correlate such information with the operations of agencies and institutions charged with the supervision of offenders on probation, in penal and correctional institutions, on parole and pardon, so as to show the volume, variety and tendencies of crime and criminals and the workings of successive links in the machinery set up for the administration of the criminal law in connection with the arrests, trial, punishment, probation, prison parole and pardon of all criminals in North Carolina.

(2)        To collect, correlate, and maintain access to information that will assist in the performance of duties required in the administration of criminal justice throughout the State. This information may include, but is not limited to, motor vehicle registration, drivers' licenses, wanted and missing persons, stolen property, warrants, stolen vehicles, firearms registration, sexual offender registration as provided under Article 27A of Chapter 14 of the General Statutes, drugs, drug users and parole and probation histories. In performing this function, the Division may arrange to use information available in other agencies and units of State, local and federal government, but shall provide security measures to insure that such information shall be made available only to those whose duties, relating to the administration of justice, require such information.

(2a)      Recodified as G.S. 114‑10.1 by Session Laws 2002‑159, s. 18(a).

(3)        To make scientific study, analysis and comparison from the information so collected and correlated with similar information gathered by federal agencies, and to provide the Governor and the General Assembly with the information so collected biennially, or more often if required by the Governor.

(4)        To perform all the duties heretofore imposed by law upon the Attorney General with respect to criminal statistics.

(5)        To perform such other duties as may be from time to time prescribed by the Attorney General.

(6)        To promulgate rules and regulations for the administration of this Article. (1939, c. 315, s. 2; 1955, c. 1257, ss. 1, 2; 1969, c. 1267, s. 1; 1995, c. 545, s. 2; 1999‑26, s. 1; 1999‑225, s. 1; 2000‑67, s. 17.2(a); 2001‑424, s. 23.7(a); 2002‑159, s. 18(a).)



§ 114-10.01. Collection of traffic law enforcement statistics.

§ 114‑10.01.  Collection of traffic law enforcement statistics.

(a)        In addition to the duties set forth in G.S. 114‑10, the Division of Criminal Statistics shall collect, correlate, and maintain the following information regarding traffic law enforcement by law enforcement officers:

(1)        The number of drivers stopped for routine traffic enforcement by law enforcement officers, the officer making each stop, the date each stop was made, the agency of the officer making each stop, and whether or not a citation or warning was issued.

(2)        Identifying characteristics of the drivers stopped, including the race or ethnicity, approximate age, and sex.

(3)        The alleged traffic violation that led to the stop.

(4)        Whether a search was instituted as a result of the stop.

(5)        Whether the vehicle, personal effects, driver, or passenger or passengers were searched, and the race or ethnicity, approximate age, and sex of each person searched.

(6)        Whether the search was conducted pursuant to consent, probable cause, or reasonable suspicion to suspect a crime, including the basis for the request for consent, or the circumstances establishing probable cause or reasonable suspicion.

(7)        Whether any contraband was found and the type and amount of any such contraband.

(8)        Whether any written citation or any oral or written warning was issued as a result of the stop.

(9)        Whether an arrest was made as a result of either the stop or the search.

(10)      Whether any property was seized, with a description of that property.

(11)      Whether the officers making the stop encountered any physical resistance from the driver or passenger or passengers.

(12)      Whether the officers making the stop engaged in the use of force against the driver, passenger, or passengers for any reason.

(13)      Whether any injuries resulted from the stop.

(14)      Whether the circumstances surrounding the stop were the subject of any investigation, and the results of that investigation.

(15)      The geographic location of the stop; if the officer making the stop is a member of the State Highway Patrol, the location shall be the Highway Patrol District in which the stop was made; for all other law enforcement officers, the location shall be the city or county in which the stop was made.

(b)        For purposes of this section, "law enforcement officer" means any of the following:

(1)        All State law enforcement officers.

(2)        Law enforcement officers employed by county sheriffs or county police departments.

(3)        Law enforcement officers employed by police departments in municipalities with a population of 10,000 or more persons.

(4)        Law enforcement officers employed by police departments in municipalities employing five or more full‑time sworn officers for every 1,000 in population, as calculated by the Division for the calendar year in which the stop was made.

(c)        The information required by this section need not be collected in connection with impaired driving checks under G.S. 20‑16.3A or other types of roadblocks, vehicle checks, or checkpoints that are consistent with the laws of this State and with the State and federal constitutions, except when those stops result in a warning, search, seizure, arrest, or any of the other activity described in subdivisions (4) through (14) of subsection (a) of this section.

(d)        Each law enforcement officer making a stop covered by subdivision (1) of subsection (a) of this section shall be assigned an anonymous identification number by the officer's employing agency. The anonymous identifying number shall be public record and shall be reported to the Division to be correlated along with the data collected under subsection (a) of this section. The correlation between the identification numbers and the names of the officers shall not be a public record, and shall not be disclosed by the agency except when required by order of a court of competent jurisdiction to resolve a claim or defense properly before the court.

(d1)      Any agency subject to the requirements of this section shall submit information collected under subsection (a) of this section to the Division within 60 days of the close of each month. Any agency that does not submit the information as required by this subsection shall be ineligible to receive any law enforcement grants available by or through the State until the information which is reasonably available is submitted.

(e)        The Division shall publish and distribute by December 1 of each year a list indicating the law enforcement officers that will be subject to the provisions of this section during the calendar year commencing on the following January 1.  (1939, c. 315, s. 2; 1955, c. 1257, ss. 1, 2; 1969, c. 1267, s. 1; 1995, c. 545, s. 2; 1999‑26, s. 1; 1999‑225, s. 1; 2000‑67, s. 17.2(a); 2001‑424, s. 23.7(a); 2002‑159, s. 18(a), (b); 2009‑544, s. 1.)



§ 114-10.02. Collection of statistics on the use of deadly force by law enforcement officers.

§ 114‑10.02.  Collection of statistics on the use of deadly force by law enforcement officers.

(a)        In addition to the duties set forth in G.S. 114‑10, the Division of Criminal Statistics shall collect, maintain, and annually publish the number of deaths, by law enforcement agency, resulting from the use of deadly force by law enforcement officers in the course and scope of their official duties.

(b)        For purposes of this section, "law enforcement officer" means sworn law enforcement officers with the power of arrest, both State and local.  (2009‑106, s. 1.)



§ 114-10.1. Police Information Network.

§ 114‑10.1.  Police Information Network.

(a)        The Division of Criminal Statistics is authorized to establish, devise, maintain and operate, under the control and supervision of the Attorney General, a system for receiving and disseminating to participating agencies information collected, maintained and correlated under authority of G.S. 114‑10 of this Article. The system shall be known as the Police Information Network.

(b)        The Attorney General is authorized to cooperate with the Division of Motor Vehicles, Department of Administration, Department of Correction and other State, local and federal agencies and organizations in carrying out the purpose and intent of this section, and to utilize, in cooperation with other State agencies and to the extent as may be practical, computers and related equipment as may be operated by other State agencies.

(c)        The Attorney General, after consultation with participating agencies, shall adopt rules and regulations governing the organization and administration of the Police Information Network, including rules and regulations governing the types of information relating to the administration of criminal justice to be entered into the system, and who shall have access to such information. The rules and regulations governing access to the Police Information Network shall not prohibit an attorney who has entered a criminal proceeding in accordance with G.S. 15A‑141 from obtaining information relevant to that criminal proceeding. The rules and regulations governing access to the Police Information Network shall not prohibit an attorney who represents a person in adjudicatory or dispositional proceedings for an infraction from obtaining the person's driving record or criminal history.

(d)        The Attorney General may impose an initial set up fee of two thousand six hundred fifty dollars ($2,650) for agencies to participate in the Police Information Network. This one‑time fee shall be used to offset the cost of the router and data circuit needed to access the Network.

The Attorney General may also impose monthly fees on participating agencies. The monthly fees collected under this subsection shall be used to offset the cost of operating and maintaining the Police Information Network

(1)        The Attorney General may impose a monthly circuit fee on agencies that access the Police Information Network through a circuit maintained and operated by the Department of Justice. The amount of the monthly fee is three hundred dollars ($300.00) plus an additional fee amount for each device linked to the Network. The additional fee amount varies depending upon the type of device. For a desktop device after the first seven desktop devices, the additional monthly fee is twenty‑five dollars ($25.00) per device. For a mobile device, the additional monthly fee is twelve dollars ($12.00) per device.

(2)        The Attorney General may impose a monthly device fee on agencies that access the Police Information Network through some other approved means. The amount of the monthly device fee varies depending upon the type of device. For a desktop device, the monthly fee is twenty‑five dollars ($25.00) per device. For a mobile device, the fee is twelve dollars ($12.00) per device. (1969, c. 1267, s. 2; 1975, c. 716, s. 5; 1977, c. 836; 1993, c. 39, s. 1; 2005‑276, ss. 43.4(a), 43.4(b).)



§ 114-11. Repealed by Session Laws 1969, c. 1190, s. 57.

§ 114‑11.  Repealed by Session Laws 1969, c. 1190, s. 57.



§ 114-11.1. Repealed by Session Laws 1965, c. 310, s. 4.

§ 114‑11.1.  Repealed by Session Laws 1965, c. 310, s. 4.



§§ 114-11.2 through 114-11.5. Reserved for future codification purposes.

§§ 114‑11.2 through 114‑11.5.  Reserved for future codification purposes.



§ 114-11.6. Division established; duties.

Article 3A.

Special Prosecution Division.

§ 114‑11.6.  Division established; duties.

There is hereby established in the office of the Attorney General of North Carolina, a Special Prosecution Division. The attorneys assigned to this Division shall be available to prosecute or assist in the prosecution of criminal cases when requested to do so by a district attorney and the Attorney General approves. In addition, these attorneys assigned to this Division shall serve as legal advisers to the State Bureau of Investigation and the Police Information Network and perform any other duties assigned to them by the Attorney General. (1973, c. 47, s. 2; c. 813.)



§ 114-12. Bureau of Investigation created; powers and duties.

Article 4.

State Bureau of Investigation.

Part 1. General Powers and Duties of the State Bureau of Investigation.

§ 114‑12.  Bureau of Investigation created; powers and duties.

In order to secure a more effective administration of the criminal laws of the State, to prevent crime, and to procure the speedy apprehension of criminals, the Attorney General shall set up in the Department of Justice a division to be designated as the State Bureau of Investigation. The Division shall have charge of and administer the agencies and activities herein set up for the identification of criminals, for their apprehension, for the scientific analysis of evidence of crime, and investigation and preparation of evidence to be used in criminal courts; and the said Bureau shall have charge of investigation of criminal matters herein especially mentioned, and of such other crimes and criminal procedure as the Governor may direct. (1937, c. 349, s. 1; 1939, c. 315, s. 6; 2003‑214, s. 1(1).)



§ 114-12.1. Minority sensitivity training for law enforcement personnel.

§ 114‑12.1.  Minority sensitivity training for law enforcement personnel.

(a)        The Department of Justice shall develop guidelines for minority sensitivity training for all law enforcement personnel throughout the State. The Department shall ensure that all persons who work with minority juveniles in the juvenile justice system are taught how to communicate effectively with minority juveniles and how to recognize and address the needs of those juveniles. The Department shall also advise all law enforcement and professionals who work within the juvenile justice system of ways to improve the treatment of minority juveniles so that all juveniles receive equal treatment. Except where local law enforcement has existing minority sensitivity training that meets the Department guidelines, the Department shall conduct the minority sensitivity training annually. Prior to the training each year, the Department shall assess whether minorities are receiving fair and equal treatment in the juvenile justice system with regard to the administration of predisposition procedures, of diversion methods, of dispositional alternatives, and of treatment and post‑release supervision plans.

(b)        The Department of Juvenile Justice and Delinquency Prevention shall ensure that all juvenile court counselors and other Division personnel receive the minority sensitivity training specified in subsection (a) of this section. (1998‑202, s. 17; 2000‑137, s. 4(i); 2003‑214, s. 1.)



§ 114-13. Director of the Bureau; personnel.

§ 114‑13.  Director of the Bureau; personnel.

The Attorney General shall appoint a Director of the Bureau of Investigation, who shall serve at the will of the Attorney General, and whose salary shall be fixed by the Department of Administration under G.S. 143‑36 et seq. He may further appoint a sufficient number of assistants and stenographic and clerical help, who shall be competent and qualified to do the work of the Bureau. The salaries of such assistants shall be fixed by the Department of Administration under G.S. 143‑36 et seq. The salaries of clerical and stenographic help shall be the same as now provided for similar employees in other State departments and bureaus. (1937, c. 349, s. 4; 1939, c. 315, s. 6; 1955, c. 1185, s. 1; 1957, c. 269, s. 1; 1979, 2nd Sess., c. 1272, s. 3; 2003‑214, s. 1(1).)



§ 114-14. General powers and duties of Director and assistants.

§ 114‑14.  General powers and duties of Director and assistants.

The Director of the Bureau and his assistants are given the same power of arrest as is now vested in the sheriffs of the several counties, and their jurisdiction shall be statewide. The Director of the Bureau and his assistants shall, at the request of the Governor, give assistance to sheriffs, police officers, district attorneys, and judges when called upon by them and so directed. They shall also give assistance, when requested, to the office of the Department of Correction in the investigation of cases pending before the parole office and of complaints lodged against parolees, when so directed by the Governor. (1937, c. 349, s. 5; 1973, c. 47, s. 2; c. 1262, s. 10; 2003‑214, s. 1(1).)



§ 114-14.1. Transfer of personnel.

§ 114‑14.1.  Transfer of personnel.

The Director of the State Bureau of Investigation shall have authority to transfer members of the Bureau from one locality in the State to another as he may deem necessary. When any member of the State Bureau of Investigation is transferred from one point to another for the convenience of the State, or otherwise than upon the request of the employee, the Bureau shall be responsible for transporting the household goods, furniture, and personal effects of the employee and members of his household. (1955, c. 1185, s. 2; 2003‑214, s. 1(1).)



§ 114-15. Investigations of lynchings, election frauds, etc.; services subject to call of Governor; witness fees and mileage for Director and assistants.

§ 114‑15.  Investigations of lynchings, election frauds, etc.; services subject to call of Governor; witness fees and mileage for Director and assistants.

(a)        The Bureau shall, through its Director and upon request of the Governor, investigate and prepare evidence in the event of any lynching or mob violence in the State; shall investigate all cases arising from frauds in connection with elections when requested to do so by the Board of Elections, and when so directed by the Governor. Such investigation, however, shall in nowise interfere with the power of the Attorney General to make such investigation as the Attorney General is authorized to make under the laws of the State. The Bureau is authorized further, at the request of the Governor, to investigate cases of frauds arising under the Social Security Laws of the State, of violations of the gaming laws, and lottery laws, and matters of similar kind when called upon by the Governor so to do. In all such cases it shall be the duty of the Department to keep such records as may be necessary and to prepare evidence in the cases investigated, for the use of enforcement officers and for the trial of causes. The services of the Director of the Bureau, and of the Director's assistants, may be required by the Governor in connection with the investigation of any crime committed anywhere in the State when called upon by the enforcement officers of the State, and when, in the judgment of the Governor, such services may be rendered with advantage to the enforcement of the criminal law. The State Bureau of Investigation is hereby authorized to investigate without request the attempted arson of, or arson of, damage of, theft from, or theft of, or misuse of, any State‑owned personal property, buildings, or other real property or any assault upon or threats against any legislative officer named in G.S. 147‑2(1), (2), or (3), any executive officer named in G.S. 147‑3(c), or any court officer as defined in G.S. 14‑16.10(1). The Bureau also is authorized at the request of the Governor to conduct a background investigation on a person that the Governor plans to nominate for a position that must be confirmed by the General Assembly, the Senate, or the House of Representatives. The background investigation of the proposed nominee shall be limited to an investigation of the person's criminal record, educational background, employment record, records concerning the listing and payment of taxes, and credit record, and to a requirement that the person provide the information contained in the statements of economic interest required to be filed by persons subject to Chapter 138A of the General Statutes. The Governor must give the person being investigated written notice that the Governor intends to request a background investigation at least 10 days prior to the date that the Governor requests the State Bureau of Investigation to conduct the background investigation. The written notice shall be sent by regular mail, and there is created a rebuttable presumption that the person received the notice if the Governor has a copy of the notice.

(b)        The State Bureau of Investigation is further authorized, upon request of the Governor or the Attorney General, to investigate the commission or attempted commission of the crimes defined in the following statutes:

(1)        All sections of Article 4A of Chapter 14 of the General Statutes;

(2)        G.S. 14‑277.1;

(3)        G.S. 14‑277.2;

(4)        G.S. 14‑283;

(5)        G.S. 14‑284;

(6)        G.S. 14‑284.1;

(7)        G.S. 14‑288.2;

(8)        G.S. 14‑288.7;

(9)        G.S. 14‑288.8;

(10)      G.S. 14‑288.20;

(11)      G.S. 14‑284.2;

(12)      G.S. 14‑399(e);

(12a)    G.S. 15A‑287 and G.S. 15A‑288;

(13)      G.S. 130A‑26.1;

(14)      G.S. 143‑215.6B;

(15)      G.S. 143‑215.88B; and

(16)      G.S. 143‑215.114B.

(b1)      The State Bureau of Investigation is further authorized, upon request of the Governor or Attorney General, to investigate the solicitation, commission, or attempted commission, by means of a computer, computer network, computer system, electronic mail service provider, or the Internet, of the crimes defined in the following statutes:

(1)        G.S. 14‑190.6;

(2)        G.S. 14‑190.7;

(3)        G.S. 14‑190.8;

(4)        G.S. 14‑190.14;

(5)        G.S. 14‑190.15;

(6)        G.S. 14‑190.16;

(7)        G.S. 14‑190.17;

(8)        G.S. 14‑190.17A;

(9)        G.S. 14‑190.18;

(10)      G.S. 14‑190.19;

(11)      G.S. 14‑202.3;

Upon determining the location of the criminal violation, the State Bureau of Investigation shall promptly notify the sheriff and local law enforcement of its investigation.

(c)        All records and evidence collected and compiled by the Director of the Bureau and his assistants shall, upon request, be made available to the district attorney of any district if the same concerns persons or investigations in his district.

(d)        In all cases where the cost is assessed against the defendant and paid by him, there shall be assessed in the bill of cost, mileage and witness fees to the Director and any of his assistants who are witnesses in cases arising in courts of this State. The fees so assessed, charged and collected shall be forwarded by the clerks of the court to the Treasurer of the State of North Carolina, and there credited to the Bureau of Identification and Investigation Fund.  (1937, c. 349, s. 6; 1947, c. 280; 1965, c. 772; 1973, c. 47, s. 2; 1981, c. 822, s. 2; 1987, c. 858, s. 1; c. 867, s. 3; 1991, c. 725, s. 2; 1993, c. 461, s. 2; 1995, c. 407, s. 2; 1999‑398, s. 2; 2003‑214, s. 1(1); 2005‑121, s. 3; 2008‑213, s. 88.)



§ 114-15.1. Department heads to report possible violations of criminal statutes involving misuse of State property to State Bureau of Investigation.

§ 114‑15.1.  Department heads to report possible violations of criminal statutes involving misuse of State property to State Bureau of Investigation.

Any person employed by the State of North Carolina, its agencies or institutions, who receives any information or evidence of an attempted arson, or arson, damage of, theft from, or theft of, or embezzlement from, or embezzlement of, or misuse of, any state‑owned personal property, buildings or other real property, shall as soon as possible, but not later than three days from receipt of the information or evidence, report such information or evidence to his immediate supervisor, who shall in turn report such information or evidence to the head of the respective department, agency, or institution. The head of any department, agency, or institution receiving such information or evidence shall, within a reasonable time but no later than 10 days from receipt thereof, report such information in writing to the Director of the State Bureau of Investigation.

Upon receipt of notification and information as provided for in this section, the State Bureau of Investigation shall, if appropriate, conduct an investigation.

The employees of all State departments, agencies and institutions are hereby required to cooperate with the State Bureau of Investigation, its officers and agents, as far as may be possible, in aid of such investigation.

If such investigation reveals a possible violation of the criminal laws, the results thereof shall be reported by the State Bureau of Investigation to the district attorney of any district if the same concerns persons or offenses in his district. (1977, c. 763; 2003‑214, s. 1(1).)



§ 114-15.2. Use of private investigators limited.

§ 114‑15.2.  Use of private investigators limited.

No State executive officer, department, agency, institution, commission, bureau, or other organized activity of the State that receives support in whole or in part from the State except for counties, cities, towns, other municipal corporations or political subdivisions of the State or any agencies of these subdivisions, or county or city boards of education may employ a private investigator without the consent of the Attorney General. If the Attorney General determines that it is impracticable for the Bureau to conduct the investigation, the Attorney General shall employ a private investigator and shall fix the compensation for his services. The cost of the private investigator shall be paid from funds credited to the entity requesting the investigation or from the Contingency and Emergency Fund. (1985, c. 479, s. 138; 2003‑214, s. 1(1).)



§ 114-15.3. Investigations of child sexual abuse in child care.

§ 114‑15.3.  Investigations of child sexual abuse in child care.

The Director of the Bureau may form a task force to investigate and gather evidence following a notification by the director of a county department of social services, pursuant to G.S. 7B‑301, that child sexual abuse may have occurred in a child care facility. (1991, c. 593, s. 3; 1991 (Reg. Sess., 1992), c. 923, s. 5; 1997‑506, s. 37; 1998‑202, s. 13(z); 2003‑214, s. 1(1).)



§ 114-16. Laboratory and clinical facilities; employment of criminologists; services of scientists, etc., employed by State; radio system.

§ 114‑16.  Laboratory and clinical facilities; employment of criminologists; services of scientists, etc., employed by State; radio system.

In the said Bureau there shall be provided laboratory facilities for the analysis of evidences of crime, including the determination of presence, quantity and character of poisons, the character of bloodstains, microscopic and other examination material associated with the commission of crime, examination and analysis of projectiles of ballistic imprints and records which might lead to the determination or identification of criminals, the examination and identification of fingerprints, and other evidence leading to the identification, apprehension, or conviction of criminals. A sufficient number of persons skilled in such matters shall be employed to render a reasonable service to the prosecuting officers of the State in the discharge of their duties. In the personnel of the Bureau shall be included a sufficient number of persons of training and skill in the investigation of crime and in the preparation of evidence as to be of service to local enforcement officers, under the direction of the Governor, in criminal matters of major importance.

The laboratory and clinical facilities of the institutions of the State, both educational and departmental, shall be made available to the Bureau, and scientists and doctors now working for the State through its institutions and departments may be called upon by the Governor to aid the Bureau in the evaluation, preparation, and preservation of evidence in which scientific methods are employed, and a reasonable fee may be allowed by the Governor for such service.

The State radio system shall be made available to the Bureau for use in its work. (1937, c. 349, s. 7; 2003‑214, s. 1(1).)



§ 114-17. Cooperation of local enforcement officers.

§ 114‑17.  Cooperation of local enforcement officers.

All local enforcement officers are hereby required to cooperate with the said Bureau, its officers and agents, as far as may be possible, in aid of such investigations and arrest and apprehension of criminals as the outcome thereof. (1937, c. 349, s. 8; 2003‑214, s. 1(1).)



§ 114-17.1: Repealed by Session Laws 1995, c. 507, s. 6.

§ 114‑17.1: Repealed by Session Laws 1995, c. 507, s. 6.



§ 114-18. Governor authorized to transfer activities of Central Prison Identification Bureau to the new Bureau; photographing and fingerprinting records.

§ 114‑18.  Governor authorized to transfer activities of Central Prison Identification Bureau to the new Bureau; photographing and fingerprinting records.

The records and equipment of the Identification Bureau now established at Central Prison shall be made available to the said Bureau of Investigation, and the activities of the Identification Bureau now established at Central Prison may, in the future, if the Governor deem advisable, be carried on by the Bureau hereby established; except that the Bureau established by this Article shall have authority to make rules and regulations whereby the photographing and fingerprinting of persons confined in the Central Prison, or clearing through the Central Prison, or sentenced by any of the courts of this State to service upon the roads, may be taken and filed with the Bureau. (1937, c. 349, s. 2; 1939, c. 315, s. 6; 2003‑214, s. 1(1).)



§ 114-18.1: Repealed by Session Laws 2000-119, s. 6, effective December 1, 2000.

§ 114‑18.1: Repealed by Session Laws 2000‑119, s. 6, effective December 1, 2000.



§ 114-19. Criminal statistics.

§ 114‑19.  Criminal statistics.

(a)        It shall be the duty of the State Bureau of Investigation to receive and collect police information, to assist in locating, identifying, and keeping records of criminals in this State, and from other states, and to compare, classify, compile, publish, make available and disseminate any and all such information to the sheriffs, constables, police authorities, courts or any other officials of the State requiring such criminal identification, crime statistics and other information respecting crimes local and national, and to conduct surveys and studies for the purpose of determining so far as is possible the source of any criminal conspiracy, crime wave, movement or cooperative action on the part of the criminals, reporting such conditions, and to cooperate with all officials in detecting and preventing.

(b)        Repealed by Session Laws 2000‑119, s. 7, effective December 1, 2000. (1965, c. 1049, s. 1; 1973, c. 1286, s. 19; 1989, c. 772, s. 3; 1989 (Reg. Sess., 1990), c. 814, s. 9; 2000‑119, s. 7; 2003‑214, s. 1(1).)



§ 114-19.01. Study and report on use of pseudoephedrine products to make methamphetamine.

Part 2. Criminal History Record Checks.

§ 114‑19.01.  Study and report on use of pseudoephedrine products to make methamphetamine.

The State Bureau of Investigation shall study issues regarding the use of pseudoephedrine products to make methamphetamine, including any data on the use of particular pseudoephedrine products in that regard, pertinent law enforcement statistics, trends observed, and other relevant information, and report annually to the Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services, the Legislative Commission on Methamphetamine Abuse, and the Joint Governmental Operations Subcommittee on Justice and Public Safety. (2005‑434, s. 8.)



§ 114-19.1. Criminal history background investigations; fees.

§ 114‑19.1.  Criminal history background investigations; fees.

(a)        When the Department of Justice determines that any person is entitled by law to receive information, including criminal records, from the State Bureau of Investigation, for any purpose other than the administration of criminal justice, the State Bureau of Investigation shall charge the recipient of such information a reasonable fee for retrieving such information. The fee authorized by this section shall not exceed the actual cost of locating, editing, researching and retrieving the information, and may be budgeted for the support of the State Bureau of Investigation.

(b)        As used in this section, "administration of criminal justice" means the performance of any of the following activities: the detection, apprehension, detention, pretrial release, post‑trial release, prosecution, adjudication, correctional supervision, or rehabilitation of persons suspected of, accused of or convicted of a criminal offense. The term also includes screening for suitability for employment, appointment or retention of a person as a law enforcement or criminal justice officer or for suitability for appointment of a person who must be appointed or confirmed by the General Assembly, the Senate, or the House of Representatives.

(c)        In providing criminal history record checks, the Department of Justice shall process requests in the following priority order:

(1)        Administration of criminal justice record checks,

(2)        Mandatory noncriminal justice criminal history record checks,

(3)        Voluntary noncriminal justice criminal history record checks.

(d)        Nothing in this section shall be construed as enlarging any right to receive any record of the State Bureau of Investigation. Such rights are and shall be controlled by G.S. 114‑15, G.S. 114‑19, G.S. 120‑19.4A, and other applicable statutes. (1979, c. 816; 1981, c. 832, s. 1; 1987, c. 867, s. 1; 1995 (Reg. Sess., 1996), c. 606, s. 4; 2002‑126, s. 29A.12(a); 2003‑214, s. 1(2).)



§ 114-19.2. Criminal record checks of school personnel.

§ 114‑19.2.  Criminal record checks of school personnel.

(a)        The Department of Justice may provide a criminal record check to the local board of education of a person who is employed in a public school in that local school district or of a person who has applied for employment in a public school in that local school district, if the employee or applicant consents to the record check. The Department may also provide a criminal record check of school personnel as defined in G.S. 115C‑332 by fingerprint card to the local board of education from National Repositories of Criminal Histories, in accordance with G.S. 115C‑332. The information shall be kept confidential by the local board of education as provided in Article 21A of Chapter 115C.

(b)        The Department of Justice may provide a criminal record check to the employer of a person who is employed in a nonpublic school or of a person who has applied for employment in a nonpublic school, if the employee or applicant consents to the record check. For purposes of this subsection, the term nonpublic school is one that is subject to the provisions of Article 39 of Chapter 115C of the General Statutes, but does not include a home school as defined in that Article.

(c)        The Department of Justice shall charge a reasonable fee for conducting a criminal record check under this section. The fee shall not exceed the actual cost of locating, editing, researching, and retrieving the information.

(c1)      The Department of Justice may provide a criminal record check to the schools within the Department of Health and Human Services of a person who is employed, applies for employment, or applies to be selected as a volunteer, if the employee or applicant consents to the record check. The Department of Health and Human Services shall keep all information pursuant to this subsection confidential, as provided in Article 7 of Chapter 126 of the General Statutes.

(d)        The Department of Justice shall adopt rules to implement this section. (1991, c. 705, s. 1; 1993, c. 350, s. 1; 1995, c. 373, s. 2; 1997‑443, s. 11A.118(a); 2003‑214, s. 1(2).)



§ 114-19.3. Criminal record checks of providers of treatment for or services to children, the elderly, mental health patients, the sick, and the disabled.

§ 114‑19.3.  Criminal record checks of providers of treatment for or services to children, the elderly, mental health patients, the sick, and the disabled.

(a)        Authority.  The Department of Justice may provide to any of the following entities a criminal record check of an individual who is employed by that entity, has applied for employment with that entity, or has volunteered to provide direct care on behalf of that entity:

(1)        Hospitals licensed under Chapter 131E of the General Statutes.

(2),       (3) Repealed by Session Laws 2000‑154, s. 5, effective January 1, 2001.

(4)        Hospices licensed under Chapter 131E of the General Statutes.

(5)        Child placing agencies licensed under Chapter 131D of the General Statutes.

(6)        Residential child care facilities licensed under Chapter 131D of the General Statutes.

(7)        Hospitals licensed under Chapter 122C of the General Statutes.

(8)        Repealed by Session Laws 2000‑154, s. 5, effective January 1, 2001.

(9)        Licensed child care facilities and nonlicensed child care homes regulated by the State.

(10)      Any other organization or corporation, whether for profit or nonprofit, that provides direct care or services to children, the sick, the disabled, or the elderly.

(b)        Procedure.  A criminal record check may be conducted by using an individual's fingerprint or any information required by the Department of Justice to identify that individual. A criminal record check shall be provided only if the individual whose record is checked consents to the record check. The information shall be kept confidential by the entity that receives the information. Upon the disclosure of confidential information under this section by the entity, the Department may refuse to provide further criminal record checks to that entity.

(c)        Repealed by Session Laws 1995 (Regular Session, 1996), c. 606, s. 1.

(d)        Foster or Adoptive Parent.  The Department of Justice, at the request of a child placing agency licensed under Chapter 131D of the General Statutes or a local department of social services, may provide a criminal record check of a prospective foster care or adoptive parent if the prospective parent consents to the record check. The information shall be kept confidential and upon the disclosure of confidential information under this section by the agency or department, the Department may refuse to provide further criminal record checks to that agency or department.

(e)        Fee.  The Department may charge a fee to offset the cost incurred by it to conduct a criminal record check under this section. The fee may not exceed fourteen dollars ($14.00). (1993, c. 403, s. 1; 1995, c. 453, s. 1; 1995 (Reg. Sess., 1996), c. 606, s. 1; 1997‑506, s. 38; 2000‑154, s. 5; 2003‑214, s. 1(2).)



§ 114-19.4. Criminal record checks for foster care.

§ 114‑19.4.  Criminal record checks for foster care.

The Department of Justice may provide to the Division of Social Services, Department of Health and Human Services, the criminal history from the State and National Repositories of Criminal Histories as defined in G.S. 131D‑10.2(6a). The Division shall provide to the Department of Justice, along with the request, the fingerprints of the individual to be checked, any additional information required by the Department of Justice, and a form consenting to the check of the criminal record and to the use of fingerprints and other identifying information required by the State or National Repositories signed by the individual to be checked. The fingerprints of the individual shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of fingerprints to the Federal Bureau of Investigation for a national criminal history record check. The Division shall keep all information pursuant to this section privileged, as provided in G.S. 131D‑10.3A(g). The Department of Justice shall charge a reasonable fee only for conducting the checks of the national criminal history records authorized by this section. (1995, c. 507, s. 23.26(c); 1997‑140, s. 3; 1997‑443, s. 11A.118(a); 2003‑214, s. 1(2).)



§ 114-19.5. Criminal record checks of child care providers.

§ 114‑19.5.  Criminal record checks of child care providers.

The Department of Justice may provide to the Division of Child Development, Department of Health and Human Services, the criminal history from the State and National Repositories of Criminal Histories in accordance with G.S. 110‑90.2, of any child care provider, as defined in G.S. 110‑90.2. The Division shall provide to the Department of Justice, along with the request, the fingerprints of the provider to be checked, any additional information required by the Department of Justice, and a form consenting to the check of the criminal record and to the use of fingerprints and other identifying information required by the State or National Repositories signed by the child care provider to be checked. The Division shall keep all information pursuant to this section privileged, as provided in G.S. 110‑90.2(e). The Department of Justice shall charge a reasonable fee only for conducting the checks of the national criminal history records authorized by this section. (1995, c. 507, s. 23.25(b); 1997‑443, s. 11A.118(a); 1997‑506, s. 39; 2003‑214, s. 1(2).)



§ 114-19.6. Criminal history record checks of employees of and applicants for employment with the Department of Health and Human Services, and the Department of Juvenile Justice and Delinquency Prevention.

§ 114‑19.6.  Criminal history record checks of employees of and applicants for employment with the Department of Health and Human Services, and the Department of Juvenile Justice and Delinquency Prevention.

(a)        Definitions.  As used in this section, the term:

(1)        "Covered person" means any of the following:

a.         An applicant for employment or a current employee in a position in the Department of Juvenile Justice and Delinquency Prevention who provides direct care for a client, patient, student, resident or ward of the  Department.

b.         A person who supervises positions in the Department of Juvenile Justice and Delinquency Prevention providing direct care for a client, patient, student, resident or ward of the Department.

c.         An applicant for employment or a current employee in a position in the Department of Health and Human Services.

d.         An independent contractor or an employee of an independent contractor that has contracted to provide services to the Department of Health and Human Services.

e.         A person who has been approved to perform volunteer services for the Department of Health and Human Services.

(2)        "Criminal history" means a State or federal history of conviction of a crime, whether a misdemeanor or felony, that bears upon a covered person's fitness for employment in the Department of Health and Human Services or the Department of Juvenile Justice and Delinquency Prevention. The crimes include, but are not limited to, criminal offenses as set forth in any of the following Articles of Chapter 14 of the General Statutes: Article 5, Counterfeiting and Issuing Monetary Substitutes; Article 5A, Endangering Executive and Legislative Officers; Article 6, Homicide; Article 7A, Rape and Other Sex Offenses; Article 8, Assaults; Article 10, Kidnapping and Abduction; Article 13, Malicious Injury or Damage by Use of Explosive or Incendiary Device or Material; Article 14, Burglary and Other Housebreakings; Article 15, Arson and Other Burnings; Article 16, Larceny; Article 17, Robbery; Article 18, Embezzlement; Article 19, False Pretenses and Cheats; Article 19A, Obtaining Property or Services by False or Fraudulent Use of Credit Device or Other Means; Article 19B, Financial Transaction Card Crime Act; Article 20, Frauds; Article 21, Forgery; Article 26, Offenses Against Public Morality and Decency; Article 26A, Adult Establishments; Article 27, Prostitution; Article 28, Perjury; Article 29, Bribery; Article 31, Misconduct in Public Office; Article 35, Offenses Against the Public Peace; Article 36A, Riots and Civil Disorders; Article 39, Protection of Minors; Article 40, Protection of the Family; Article 59, Public Intoxication; and Article 60, Computer‑Related Crime. The crimes also include possession or sale of drugs in violation of the North Carolina Controlled Substances Act, Article 5 of Chapter 90 of the General Statutes, and alcohol‑related offenses such as sale to underage persons in violation of G.S. 18B‑302, or driving while impaired in violation of G.S. 20‑138.1 through G.S. 20‑138.5.

(b)        When requested by the Department of Health and Human Services or the Department of Juvenile Justice and Delinquency Prevention, the North Carolina Department of Justice may provide to the requesting department a covered person's criminal history from the State Repository of Criminal Histories. Such requests shall not be due to a person's age, sex, race, color, national origin, religion, creed, political affiliation, or handicapping condition as defined by G.S. 168A‑3. For requests for a State criminal history record check only, the requesting department shall provide to the Department of Justice a form consenting to the check signed by the covered person to be checked and any additional information required by the Department of Justice. National criminal record checks are authorized for covered applicants who have not resided in the State of North Carolina during the past five years. For national checks the Department of Health and Human Services or the Department of Juvenile Justice and Delinquency Prevention shall provide to the North Carolina Department of Justice the fingerprints of the covered person to be checked, any additional information required by the Department of Justice, and a form signed by the covered person to be checked consenting to the check of the criminal record and to the use of fingerprints and other identifying information required by the State or National Repositories. The fingerprints of the individual shall be forwarded to the State Bureau of Investigation for a search of the State criminal history record file and the State Bureau of Investigation shall forward a set of fingerprints to the Federal Bureau of Investigation for a national criminal history record check. The Department of Health and Human Services and the Department of Juvenile Justice and Delinquency Prevention shall keep all information pursuant to this section confidential. The Department of Justice shall charge a reasonable fee for conducting the checks of the criminal history records authorized by this section.

(c)        All releases of criminal history information to the Department of Health and Human Services or the Department of Juvenile Justice and Delinquency Prevention shall be subject to, and in compliance with, rules governing the dissemination of criminal history record checks as adopted by the North Carolina Division of Criminal Information. All of the information either department receives through the checking of the criminal history is privileged information and for the exclusive use of that department.

(d)        If the covered person's verified criminal history record check reveals one or more convictions covered under subsection (a) of this section, then the conviction shall constitute just cause for not selecting the person for employment, or for dismissing the person from current employment with the Department of Health and Human Services or the Department of Juvenile Justice and Delinquency Prevention. The conviction shall not automatically prohibit employment; however, the following factors shall be considered by the Department of Health and Human Services or the Department of Juvenile Justice and Delinquency Prevention in determining whether employment shall be denied:

(1)        The level and seriousness of the crime;

(2)        The date of the crime;

(3)        The age of the person at the time of the conviction;

(4)        The circumstances surrounding the commission of the crime, if known;

(5)        The nexus between the criminal conduct of the person and job duties of the person;

(6)        The prison, jail, probation, parole, rehabilitation, and employment records of the person since the date the crime was committed; and

(7)        The subsequent commission by the person of a crime listed in subsection (a) of this section.

(e)        The Department of Health and Human Services and the Department of Juvenile Justice and Delinquency Prevention may deny employment to or dismiss a covered person who refuses to consent to a criminal history record check or use of fingerprints or other identifying information required by the State or National Repositories of Criminal Histories. Any such refusal shall constitute just cause for the employment denial or the dismissal from employment.

(f)         The Department of Health and Human Services and the Department of Juvenile Justice and Delinquency Prevention may extend a conditional offer of employment pending the results of a criminal history record check authorized by this section. (1997‑260, s. 1; 1997‑443, s. 11A.118(b); 1998‑202, s. 4(f); 2000‑137, s. 4(h); 2003‑214, s. 1(2); 2005‑114, s. 4.)



§ 114-19.7. Criminal record checks required prior to placement for adoption of a minor who is in the custody or placement responsibility of a county department of social services.

§ 114‑19.7.  Criminal record checks required prior to placement for adoption of a minor who is in the custody or placement responsibility of a county department of social services.

The Department of Justice may provide to the Division of Social Services, Department of Health and Human Services, the criminal history from the State and National Repositories of Criminal Histories as defined in G.S. 48‑1‑101(5a). The Division shall provide to the Department of Justice, along with the request, the fingerprints of any individual to be checked, any additional information required by the Department of Justice, and a form consenting to the check of the criminal record and to the use of fingerprints and other identifying information required by the State or National Repositories signed by the individual to be checked. The fingerprints of the individual shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of fingerprints to the Federal Bureau of Investigation for a national criminal history record check. The Division shall keep all information pursuant to this section privileged, as provided in G.S. 48‑3‑309(f). The Department of Justice shall charge a reasonable fee only for conducting the checks of the national criminal history records authorized by this section. (1998‑229, s. 16; 2003‑214, s. 1(2); 2005‑114, s. 3.)



§ 114-19.8. Criminal record checks of applicants for auctioneer, apprentice auctioneer, or auction firm license.

§ 114‑19.8.  Criminal record checks of applicants for auctioneer, apprentice auctioneer, or auction firm license.

The Department of Justice may provide to the North Carolina Auctioneers Commission from the State and National Repositories of Criminal Histories the criminal history of any applicant for an auctioneer's license under Chapter 85B of the General Statutes. Along with the request, the Commission shall provide to the Department of Justice the fingerprints of the applicant, a form signed by the applicant consenting to the criminal record check and the use of fingerprints and other identifying information required by the State or National Repositories, and any additional information required by the Department of Justice. The applicant's fingerprints shall be forwarded to the State Bureau of Investigation for a check of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of fingerprints to the Federal Bureau of Investigation for a national criminal history record check. The Commission shall keep all information obtained pursuant to this section confidential. The Department of Justice may charge a fee to offset the cost incurred by it to conduct a criminal record check under this section. The fee shall not exceed the actual cost of locating, editing, researching, and retrieving the information. (1999‑142, s. 9; 2000‑140, s. 59(c); 2003‑214, s. 1(2).)



§ 114-19.9. Criminal record checks of McGruff House Program volunteers.

§ 114‑19.9.  Criminal record checks of McGruff House Program volunteers.

(a)        Authority.  The Department of Justice and the Federal Bureau of Investigation may provide to any local law enforcement agency a criminal record check of any individual who applies as a volunteer for the McGruff House Program in that community and a criminal record check of all persons 18 years of age or older who live in the applying household. The North Carolina criminal record check may also be done by a certified DCI operator within the local law enforcement agency.

(b)        Procedure.  A criminal record check must be conducted by using an individual's fingerprints and all identification information required by the Department of Justice to identify that individual. A criminal record check shall be provided only if: (i) the individual whose record is checked consents to the record check, and (ii) every individual who is 18 years of age or older who lives in the household also consents to the record check. Refusal to give consent is considered withdrawal of the application. The information shall be kept confidential by the local law enforcement agency that receives the information. If the confidential information is disclosed under this section, the Department may refuse to provide further criminal record checks to that local law enforcement agency. (1999‑214, s. 1; 2003‑214, s. 1(2).)



§ 114-19.10. Criminal record checks for adult care homes, nursing homes, home care agencies, and providers of mental health, developmental disabilities, and substance abuse services.

§ 114‑19.10.  Criminal record checks for adult care homes, nursing homes, home care agencies, and providers of mental health, developmental disabilities, and substance abuse services.

The Department of Justice may provide to the following entities the criminal history from the State and National Repositories of Criminal Histories:

(1)        Nursing homes or combination homes licensed under Chapter 131E of the General Statutes.

(2)        Adult care homes licensed under Chapter 131D of the General Statutes.

(3)        Home care agencies licensed under Chapter 131E of the General Statutes.

(4)        Providers licensed under Chapter 122C of the General Statutes, including a contract agency of  a provider that is subject to the provisions of Article 4 of that Chapter.

The criminal history shall be provided to nursing homes and home care agencies in accordance with G.S. 131E‑265, to adult care homes in accordance with G.S. 131D‑40, and to a provider in accordance with G.S. 122C‑80. The requesting entity shall provide to the Department of Justice, along with the request, the fingerprints of the individual to be checked if a national criminal history record check is required, any additional information required by the Department of Justice, and a form signed by the individual to be checked consenting to the check of the criminal record and to the use of fingerprints and other identifying information required by the State or National Repositories of Criminal Histories. If a national criminal history record check is required, the fingerprints of the individual shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of fingerprints to the Federal Bureau of Investigation for a national criminal history record check. All information received by the entity shall be kept confidential in accordance with G.S. 131E‑265, 131D‑40, and 122C‑80, as applicable. The Department of Justice shall charge a reasonable fee for conducting the checks authorized by this section. The fee for the State check may not exceed fourteen dollars ($14.00). (2000‑154, s. 1; 2003‑214, s. 1(2); 2005‑4, s. 5(b).)



§ 114-19.11. Criminal record checks of applicants for licensure as registered nurses or licensed practical nurses.

§ 114‑19.11.  Criminal record checks of applicants for licensure as registered nurses or licensed practical nurses.

The Department of Justice may provide to the North Carolina Board of Nursing from the State and National Repositories of Criminal Histories the criminal history of any applicant for licensure as a registered nurse or licensed practical nurse under Article 9A of Chapter 90 of the General Statutes. Along with the request, the Board shall provide to the Department of Justice the fingerprints of the applicant, a form signed by the applicant consenting to the criminal record check and use of fingerprints and other identifying information required by the State and National Repositories, and any additional information required by the Department of Justice. The applicant's fingerprints shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file and the State Bureau of Investigation shall forward a set of fingerprints to the Federal Bureau of Investigation for a national criminal history record check. The Board shall keep all information obtained pursuant to this section confidential. The Department of Justice may charge a fee to offset the cost incurred by it to conduct a criminal record check under this section. The fee shall not exceed the actual cost of locating, editing, researching, and retrieving the information. (2001‑371, s. 1; 2003‑214, s. 1(2).)



§ 114-19.11A. Criminal record checks of applicants for registration, certification, or licensure as a substance abuse professional.

§ 114‑19.11A.  Criminal record checks of applicants for registration, certification, or licensure as a substance abuse professional.

The Department of Justice may provide to the North Carolina Substance Abuse Professional Practice Board from the State and National Repositories of Criminal Histories the criminal history of any applicant for registration, certification, or licensure pursuant to Article 5C of Chapter 90 of the General Statutes. Along with the request, the Board shall provide to the Department of Justice the fingerprints of the applicant, a form signed by the applicant consenting to the criminal record check and use of fingerprints and other identifying information required by the State and National Repositories, and any additional information required by the Department of Justice. The applicant's fingerprints shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of fingerprints to the Federal Bureau of Investigation for a national criminal history record check. The Board shall keep all information obtained pursuant to this section confidential. The Department of Justice may charge a fee to offset the cost incurred by it to conduct a criminal record check under this section. The fee shall not exceed the actual cost of locating, editing, researching, and retrieving the information. (2005‑431, s. 2.)



§ 114-19.11B. Criminal record checks of applicants for licensure as massage and bodywork therapists.

§ 114‑19.11B.  Criminal record checks of applicants for licensure as massage and bodywork therapists.

The Department of Justice may provide to the North Carolina Board of Massage and Bodywork Therapy from the State and National Repositories of Criminal Histories the criminal history of any applicant for licensure pursuant to Article 36 of Chapter 90 of the General Statutes. Along with the request, the Board shall provide to the Department of Justice the fingerprints of the applicant, a form signed by the applicant consenting to the criminal record check and use of fingerprints and other identifying information required by the State and National Repositories, and any additional information required by the Department of Justice. The applicant's fingerprints shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of fingerprints to the Federal Bureau of Investigation for a national criminal history record check. The Board shall keep all information obtained pursuant to this section confidential. The Department of Justice may charge a fee to offset the cost incurred by it to conduct a criminal record check under this section. The fee shall not exceed the actual cost of locating, editing, researching, and retrieving the information.  (2008‑224, s. 20.)



§ 114-19.12. Criminal history record checks of applicants to fire departments and emergency medical services.

§ 114‑19.12.  Criminal history record checks of applicants to fire departments and emergency medical services.

(a)        Definitions.  The following definitions apply in this section:

(1)        Applicant.  A person who applies for a paid or volunteer position with a fire department or an emergency medical service.

(2)        Criminal history.  A State or federal history of conviction of a crime, whether a misdemeanor or felony, that bears upon a covered person's fitness for holding a paid or volunteer position with a fire department. The crimes include, but are not limited to, criminal offenses as set forth in any of the following Articles of Chapter 14 of the General Statutes: Article 5, Counterfeiting and Issuing Monetary Substitutes; Article 5A, Endangering Executive and Legislative Officers; Article 6, Homicide; Article 7A, Rape and Other Sex Offenses; Article 8, Assaults; Article 10, Kidnapping and Abduction; Article 13, Malicious Injury or Damage by Use of Explosive or Incendiary Device or Material; Article 14, Burglary and Other Housebreakings; Article 15, Arson and Other Burnings; Article 16, Larceny; Article 17, Robbery; Article 18, Embezzlement; Article 19, False Pretenses and Cheats; Article 19A, Obtaining Property or Services by False or Fraudulent Use of Credit Device or Other Means; Article 19B, Financial Transaction Card Crime Act; Article 20, Frauds; Article 21, Forgery; Article 26, Offenses Against Public Morality and Decency; Article 26A, Adult Establishments; Article 27, Prostitution; Article 28, Perjury; Article 29, Bribery; Article 31, Misconduct in Public Office; Article 35, Offenses Against the Public Peace; Article 36A, Riots and Civil Disorders; Article 39, Protection of Minors; Article 40, Protection of the Family; Article 59, Public Intoxication; and Article 60, Computer‑Related Crime. The crimes also include possession or sale of drugs in violation of the North Carolina Controlled Substances Act, Article 5 of Chapter 90 of the General Statutes, and alcohol‑related offenses such as sale to underage persons in violation of G.S. 18B‑302, or driving while impaired in violation of G.S. 20‑138.1 through G.S. 20‑138.5.

(b)        When requested by a designated local Homeland Security director a local fire chief, a county fire marshal, or an emergency services director or, when there is no designated local Homeland Security director, local fire chief, county fire marshal, or emergency services director, by a local law enforcement agency, the North Carolina Department of Justice may provide to the requesting director, chief, marshal, director, or agency an applicant's criminal history from the State and National Repositories of Criminal Histories. The local Homeland Security director, local fire chief, marshal, director, or local law enforcement agency shall provide to the North Carolina Department of Justice the fingerprints of the applicant to be checked, any additional information required by the Department of Justice, and a form signed by the applicant to be checked consenting to the check of the criminal record and to the use of fingerprints and other identifying information required by the State or National Repositories. The fingerprints of the individual shall be forwarded to the State Bureau of Investigation for a search of the State criminal history record file, and the State Bureau of Investigation shall forward a set of fingerprints to the Federal Bureau of Investigation for a national criminal history record check. The local Homeland Security director, local fire chief, county fire marshal, emergency services director, or local law enforcement agency shall keep all information pursuant to this section confidential. The Department of Justice shall charge a reasonable fee for conducting the checks of the criminal history records authorized by this section.

(c)        All releases of criminal history information to the local Homeland Security director, local fire chief, county fire marshal, emergency services director, or local law enforcement agency shall be subject to, and in compliance with, rules governing the dissemination of criminal history record checks as adopted by the North Carolina Division of Criminal Information. All of the information the local Homeland Security director, local fire chief, county fire marshal, emergency services director, or local law enforcement agency receives through the checking of the criminal history is privileged information and for the exclusive use of that director, chief, marshal, or agency.

(d)        If the applicant's verified criminal history record check reveals one or more convictions covered under subdivision (a)(2) of this section, then the conviction shall constitute just cause for not selecting the applicant for the position or for dismissing the person from a current position with the local fire department or emergency medical services. The conviction shall not automatically prohibit volunteering or employment; however, the following factors shall be considered by the local Homeland Security director, local fire chief, county fire marshal, emergency services director, or local law enforcement agency in determining whether the position shall be denied:

(1)        The level and seriousness of the crime;

(2)        The date of the crime;

(3)        The age of the person at the time of the conviction;

(4)        The circumstances surrounding the commission of the crime, if known;

(5)        The nexus between the criminal conduct of the person and the duties of the person;

(6)        The prison, jail, probation, parole, rehabilitation, and employment records of the person since the date the crime was committed; and

(7)        The subsequent commission by the person of a crime listed in subsection (a) of this section.

(e)        The local fire department or emergency medical services may deny the applicant the position or dismiss an applicant who refuses to consent to a criminal history record check or use of fingerprints or other identifying information required by the State or National Repositories of Criminal Histories. This refusal constitutes just cause for the denial of the position or the dismissal from the position.

(f)         The local fire department or emergency medical services may extend a conditional offer of the position pending the results of a criminal history record check authorized by this section.

(g)        For purposes of this section, "local fire chief" shall include only fire chiefs who are paid employees of a city; "county fire marshal" shall include only fire marshals who are paid employees of a county; and "emergency services director" shall include only emergency services directors who are paid employees of a city or county. (2003‑182, s. 1; 2007‑479, s. 1.)



§ 114-19.13. Criminal record checks of applicants for manufactured home manufacturer, dealer, salesperson, or set-up contractor licensure.

§ 114‑19.13.  Criminal record checks of applicants for manufactured home manufacturer, dealer, salesperson, or set‑up contractor licensure.

The Department of Justice may provide to the North Carolina Manufactured Housing Board from the State and National Repositories of Criminal Histories the criminal history of any applicant for licensure as a manufactured home manufacturer, dealer, salesperson, or set‑up contractor under Article 9A of Chapter 143 of the General Statutes. Along with the request, the Board shall provide to the Department of Justice the fingerprints of the applicant, a form signed by the applicant consenting to the criminal record check, and use of fingerprints and other identifying information required by the State and National Repositories, and any additional information required by the Department of Justice. The applicant's fingerprints shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of fingerprints to the Federal Bureau of Investigation for a national criminal history record check. The Board shall keep all information obtained pursuant to this section confidential. The Department of Justice may charge a fee to offset the cost incurred by it to conduct a criminal record check under this section. The fee shall not exceed the actual cost of locating, editing, researching, and retrieving the information. (2003‑400, s. 12.)



§ 114-19.14. Criminal record checks for municipalities and county governments.

§ 114‑19.14.  Criminal record checks for municipalities and county governments.

The Department of Justice may provide to a city or county from the State and National Repositories of Criminal Histories the criminal history of any person who applies for employment with the city or county. The city or county shall provide to the Department of Justice, along with the request, the fingerprints of the applicant, a form signed by the applicant consenting to the criminal record check and use of fingerprints and other identifying information required by the State and National Repositories, and any additional information required by the Department of Justice. The applicant's fingerprints shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of fingerprints to the Federal Bureau of Investigation for a national criminal history record check. The city or county shall keep all information obtained pursuant to this section confidential. The Department of Justice may charge a fee to offset the cost incurred by it to conduct a criminal record check under this section. The fee shall not exceed the actual cost of locating, editing, researching, and retrieving the information. (2003‑214, s. 4; 2005‑358, s. 1.)



§ 114-19.15. Criminal record checks of applicants for locksmith licensure or apprentice designation.

§ 114‑19.15.  Criminal record checks of applicants for locksmith licensure or apprentice designation.

The Department of Justice may provide to the North Carolina Locksmith Licensing Board from the State and National Repositories of Criminal Histories the criminal history of any applicant for licensure as a locksmith or an apprentice under Chapter 74F of the General Statutes. Along with the request, the Board shall provide to the Department of Justice the fingerprints of the applicant, a form signed by the applicant consenting to the criminal record check and use of fingerprints and other identifying information required by the State and National Repositories, and any additional information required by the Department of Justice. The applicant's fingerprints shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of fingerprints to the Federal Bureau of Investigation for a national criminal history record check. The Board shall keep all information obtained pursuant to this section confidential. The Department of Justice may charge a fee to offset the cost incurred by it to conduct a criminal record check under this section. The fee shall not exceed the actual cost of locating, editing, researching, and retrieving the information. (2003‑350, s. 12.)



§ 114-19.16. Criminal record checks for the North Carolina State Lottery Commission and its Director.

§ 114‑19.16.  Criminal record checks for the North Carolina State Lottery Commission and its Director.

The Department of Justice may provide to the North Carolina State Lottery Commission and to its Director from the State and National Repositories of Criminal Histories the criminal history of any prospective employee of the Commission and any potential contractor. The North Carolina State Lottery Commission or its Director shall provide to the Department of Justice, along with the request, the fingerprints of the prospective employee of the Commission, or of the potential contractor, a form signed by the prospective employee of the Commission, or of the potential contractor consenting to the criminal record check and use of fingerprints and other identifying information required by the State and National Repositories, and any additional information required by the Department of Justice. The fingerprints of the prospective employee of the Commission, or potential contractor, shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of fingerprints to the Federal Bureau of Investigation for a national criminal history record check. The North Carolina State Lottery Commission and its Director shall remit any fingerprint information retained by the Commission to alcohol law enforcement agents appointed under Article 5 of Chapter 18B of the General Statutes and shall keep all information obtained pursuant to this section confidential. The Department of Justice shall charge a reasonable fee only for conducting the checks of the criminal history records authorized by this section.  (2005‑344, s. 6; 2005‑276, s. 31.1(w); 2006‑259, s. 8(g); 2006‑264, s. 91(c); 2009‑570, s. 32(e).)



§ 114-19.17. Criminal record checks of applicants for permit or license to conduct exploration, recovery, or salvage operations and archaeological investigations.

§ 114‑19.17.  Criminal record checks of applicants for permit or license to conduct exploration, recovery, or salvage operations and archaeological investigations.

The Department of Justice may provide to the Department of Cultural Resources from the State and National Repositories of Criminal Histories the criminal history of any applicant for a permit or license under Article 3 of Chapter 121 of the General Statutes or Article 2 of Chapter 70 of the General Statutes. Along with the request, the Department of Cultural Resources shall provide to the Department of Justice the fingerprints of the applicant, a form signed by the applicant consenting to the criminal history record check and use of fingerprints and other identifying information required by the State and National Repositories, and any additional information required by the Department of Justice. The applicant's fingerprints shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of fingerprints to the Federal Bureau of Investigation for a national criminal history record check. The Department of Cultural Resources shall keep all information obtained under this section confidential. The Department of Justice may charge a fee to offset the cost incurred by it to conduct a criminal record check under this section. The fee shall not exceed the actual cost of locating, editing, researching, and retrieving the information. (2005‑367, s. 1.)



§ 114-19.18. Criminal record checks of applicants for licensure and licensees.

§ 114‑19.18.  Criminal record checks of applicants for licensure and licensees.

The Department of Justice may provide to the North Carolina Psychology Board from the State and National Repositories of Criminal Histories the criminal history of any applicant for licensure or reinstatement of a license to practice psychology or a licensed psychologist or psychological associate under Article 18A of Chapter 90 of the General Statutes. Along with the request, the Board shall provide to the Department of Justice the fingerprints of the applicant or licensee, a form signed by the applicant or licensee consenting to the criminal record check and use of fingerprints and other identifying information required by the State and National Repositories, and any additional information required by the Department of Justice. The applicant's or licensee's fingerprints shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of fingerprints to the Federal Bureau of Investigation for a national criminal history record check. The Board shall keep all information obtained pursuant to this section confidential. The Department of Justice may charge each applicant or licensee a fee to offset the cost incurred by it to conduct a criminal record check under this section. The fee shall not exceed the actual cost of locating, editing, researching, and retrieving the information. (2006‑175, s. 3; 2006‑259, s. 42.)



§ 114-19.19. Criminal record checks for the Judicial Department.

§ 114‑19.19.  Criminal record checks for the Judicial Department.

(a)        The Department of Justice may provide to the Judicial Department from the State and National Repositories of Criminal Histories the criminal history of any current or prospective employee, volunteer, or contractor of the Judicial Department. The Judicial Department shall provide to the Department of Justice, along with the request, the fingerprints of the current or prospective employee, volunteer, or contractor, a form signed by the current or prospective employee, volunteer, or contractor consenting to the criminal record check and use of fingerprints and other identifying information required by the State and National Repositories, and any additional information required by the Department of Justice. The fingerprints of the current or prospective employee, volunteer, or contractor shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of fingerprints to the Federal Bureau of Investigation for a national criminal history record check. The Judicial Department shall keep all information obtained pursuant to this section confidential.

(b)        The Department of Justice may charge a fee to offset the cost incurred by it to conduct a criminal record check under this section. The fee shall not exceed the actual cost of locating, editing, researching, and retrieving the information. (2006‑187, s. 3(a); 2006‑259, s. 42.)



§ 114-19.20. Criminal record checks for the Office of Information Technology Services.

§ 114‑19.20.  Criminal record checks for the Office of Information Technology Services.

(a)        The Department of Justice may provide to the Office of Information Technology Services from the State and National Repositories of Criminal Histories the criminal history of any current or prospective employee, volunteer, or contractor of the Office of Information Technology Services. The Office of Information Technology Services shall provide to the Department of Justice, along with the request, the fingerprints of the current or prospective employee, volunteer, or contractor, a form signed by the current or prospective employee, volunteer, or contractor consenting to the criminal record check and use of fingerprints and other identifying information required by the State and National Repositories, and any additional information required by the Department of Justice. The fingerprints of the current or prospective employee, volunteer, or contractor shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of fingerprints to the Federal Bureau of Investigation for a national criminal history record check. The Office of Information Technology Services shall keep all information obtained pursuant to this section confidential.

(b)        The Department of Justice may charge a fee to offset the cost incurred by it to conduct a criminal record check under this section. The fee shall not exceed the actual cost of locating, editing, researching, and retrieving the information. (2007‑155, s. 3; 2007‑189, ss. 3, 5.1.)



§ 114-19.21. Criminal record checks of EMS personnel.

§ 114‑19.21.  Criminal record checks of EMS personnel.

The Department of Justice may provide to the Department of Health and Human Services the criminal history from the State and National Repositories of Criminal Histories of an individual who applies for EMS credentials, seeks to renew EMS credentials, or holds EMS credentials, when the criminal history is requested by the Department. The Department of Health and Human Services shall provide to the Department of Justice the request for the criminal history, the fingerprints of the individual to be checked, any additional information required by the Department of Justice, and a form consenting to the check of the criminal record and to the use of fingerprints and other identifying information required by the State or National Repositories signed by the individual to be checked. The Department of Health and Human Services and Emergency Medical Services Disciplinary Committee, established by G.S. 143‑519, shall keep all information obtained pursuant to this section confidential. The Department of Justice shall charge a reasonable fee to offset the costs incurred by it to conduct the checks of criminal history records authorized by this section. (2007‑411, s. 2.)



§ 114-19.22. Criminal record checks of applicants for licensure as chiropractic physicians.

§ 114‑19.22.  Criminal record checks of applicants for licensure as chiropractic physicians.

The Department of Justice may provide to the State Board of Chiropractic Examiners from the State and National Repositories of Criminal Histories the criminal history of any applicant for licensure pursuant to Article 8 of Chapter 90 of the General Statutes. Along with the request, the Board shall provide to the Department of Justice the fingerprints of the applicant, a form signed by the applicant consenting to the criminal record check and use of fingerprints and other identifying information required by the State and National Repositories, and any additional information required by the Department of Justice. The applicant's fingerprints shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of fingerprints to the Federal Bureau of Investigation for a national criminal history record check. The Board shall keep all information obtained pursuant to this section confidential. The Department of Justice may charge a fee to offset the cost incurred by it to conduct a criminal record check under this section. The fee shall not exceed the actual cost of locating, editing, researching, and retrieving the information. (2007‑525, s. 2.)



§ 114-19.23. Criminal history record checks of employees of and applicants for employment with the Department of Public Instruction.

§ 114‑19.23.  Criminal history record checks of employees of and applicants for employment with the Department of Public Instruction.

(a)        Definitions.  As used in this section, the term:

(1)        "Covered person" means any of the following:

a.         An applicant for employment or a current employee in a position in the Department of Public Instruction.

b.         An independent contractor or an employee of an independent contractor that has contracted to provide services to the Department of Public Instruction.

(2)        "Criminal history" means a State or federal history of conviction of a crime, whether a misdemeanor or felony, that bears upon a covered person's fitness for employment in the Department of Public Instruction. The crimes include, but are not limited to, criminal offenses as set forth in any of the following Articles of Chapter 14 of the General Statutes: Article 5, Counterfeiting and Issuing Monetary Substitutes; Article 5A, Endangering Executive and Legislative Officers; Article 6, Homicide; Article 7A, Rape and Other Sex Offenses; Article 8, Assaults; Article 10, Kidnapping and Abduction; Article 13, Malicious Injury or Damage by Use of Explosive or Incendiary Device or Material; Article 14, Burglary and Other Housebreakings; Article 15, Arson and Other Burnings; Article 16, Larceny; Article 17, Robbery; Article 18, Embezzlement; Article 19, False Pretenses and Cheats; Article 19A, Obtaining Property or Services by False or Fraudulent Use of Credit Device or Other Means; Article 19B, Financial Transaction Card Crime Act; Article 20, Frauds; Article 21, Forgery; Article 26, Offenses Against Public Morality and Decency; Article 26A, Adult Establishments; Article 27, Prostitution; Article 28, Perjury; Article 29, Bribery; Article 31, Misconduct in Public Office; Article 35, Offenses Against the Public Peace; Article 36A, Riots and Civil Disorders; Article 39, Protection of Minors; Article 40, Protection of the Family; Article 59, Public Intoxication; and Article 60, Computer‑Related Crime. The crimes also include possession or sale of drugs in violation of the North Carolina Controlled Substances Act, Article 5 of Chapter 90 of the General Statutes, and alcohol‑related offenses such as sale to underage persons in violation of G.S. 18B‑302, or driving while impaired violation of G.S. 20‑138.1 through G.S. 20‑138.5.

(b)        When requested by the Department of Public Instruction, the North Carolina Department of Justice may provide to the requesting department a covered person's criminal history from the State Repository of Criminal Histories. Such request shall not be due to a person's age, sex, race, color, national origin, religion, creed, political affiliation, or handicapping condition as defined by G.S. 168A‑3. For requests for a State criminal history record check only, the requesting department shall provide to the Department of Justice a form consenting to the check, signed by the covered person to be checked and any additional information required by the Department of Justice. National criminal record checks are authorized for covered applicants who have not resided in the State of North Carolina during the past five years. For national checks the Department of Public Instruction shall provide to the North Carolina Department of Justice the fingerprints of the covered person to be checked, any additional information required by the Department of Justice, and a form signed by the covered person to be checked, consenting to the check of the criminal record and to the use of fingerprints and other identifying information required by the State or National Repositories. The fingerprints of the individual shall be forwarded to the State Bureau of Investigation for a search of the State criminal history record file and the Federal Bureau of Investigation for a national criminal history record check. The Department of Public Instruction shall keep all information pursuant to this section confidential. The Department of Justice shall charge a reasonable fee for conducting the checks of the criminal history records authorized by this section.

(c)        All releases of criminal history information to the Department of Public Instruction shall be subject to, and in compliance with, rules governing the dissemination of criminal history record checks as adopted by the North Carolina Division of Criminal Information. All of the information the department receives through the checking of the criminal history is privileged information and for the exclusive use of the department.

(d)        If the covered person's verified criminal history record check reveals one or more convictions covered under subsection (a) of this section, then the conviction shall constitute just cause for not selecting the person for employment, or for dismissing the person from current employment with the Department of Public Instruction. The conviction shall not automatically prohibit employment; however, the following factors shall be considered by the Department of Public Instruction in determining whether employment shall be denied:

(1)        The level and seriousness of the crime;

(2)        The date of the crime;

(3)        The age of the person at the time of the conviction;

(4)        The circumstances surrounding the commission of the crime, if known;

(5)        The nexus between the criminal conduct of the person and job duties of the person;

(6)        The prison, jail, probation, parole, rehabilitation, and employment records of the person since the date the crime was committed; and

(7)        The subsequent commission by the person of a crime listed in subsection (a) of this section.

(e)        The Department of Public Instruction may deny employment to or dismiss a covered person who refuses to consent to a criminal history record check or use of fingerprints or other identifying information required by the State or National Repositories of Criminal Histories. Any such refusal shall constitute just cause for the employment denial or the dismissal from employment.

(f)         The Department of Public Instruction may extend a conditional offer of employment pending the results of a criminal history record check authorized by this section. (2007‑516, s. 1.)



§ 114-19.24. Criminal record checks of applicants and of current employees who are involved in the manufacture or production of drivers licenses and identification cards.

§ 114‑19.24.  Criminal record checks of applicants and of current employees who are involved in the manufacture or production of drivers licenses and identification cards.

(a)        The Department of Justice may, upon request, provide to the Department of Transportation, Division of Motor Vehicles, the criminal history from the State and National Repositories of Criminal Histories of the following individuals if the individual (i) is or will be involved in the manufacture or production of drivers licenses and identification cards, or (ii) has or will have the ability to affect the identity information that appears on drivers licenses or identification cards:

(1)        An applicant for employment.

(2)        A current employee.

(3)        A contractual employee or applicant.

(4)        An employee of a contractor.

(b)        Along with the request, the Division of Motor Vehicles shall provide the following to the Department of Justice:

(1)        The fingerprints of the person who is the subject of the record check.

(2)        A form signed by the person who is the subject of the record check consenting to:

a.         The criminal record check.

b.         The use of fingerprints.

c.         Any other identifying information required by the State and National Repositories.

d.         Any additional information required by the Department of Justice.

(c)        The fingerprints shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of fingerprints to the Federal Bureau of Investigation for a national criminal history record check.

(d)        The Division of Motor Vehicles shall keep all information obtained pursuant to this section confidential.

(e)        The Department of Justice may charge a fee to offset the cost incurred by it to conduct a criminal record check under this section. The fee shall not exceed the actual cost of locating, editing, researching, and retrieving the information.  (2008‑202, s. 1.)



§ 114-19.25. Criminal history record checks of applicants for licensure as nursing home administrators.

§ 114‑19.25.  Criminal history record checks of applicants for licensure as nursing home administrators.

(a)        The Department of Justice may provide to the North Carolina State Board of Examiners for Nursing Home Administrators from the State and National Repositories of Criminal Histories the criminal history of any applicant for licensure as a nursing home administrator under Article 20 of Chapter 90 of the General Statutes. Along with the request, the Board shall provide to the Department of Justice the fingerprints of the applicant, a form signed by the applicant consenting to the criminal history record check and use of fingerprints and other identifying information required by the State and National Repositories, and any additional information required by the Department of Justice. The applicant's fingerprints shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of fingerprints to the Federal Bureau of Investigation for a national criminal history record check. The Board shall keep all information obtained pursuant to this section confidential.

(b)        The Department of Justice may charge a fee to offset the cost incurred by it to conduct a criminal history record check under this section. The fee shall not exceed the actual cost of locating, editing, researching, and retrieving the information.  (2008‑183, s. 2.)



§ 114-19.26. Criminal record checks of applicants for licensure as professional counselors.

§ 114‑19.26.  Criminal record checks of applicants for licensure as professional counselors.

The Department of Justice may provide to the North Carolina Board of Licensed Professional Counselors from the State and National Repositories of Criminal Histories the criminal history of any applicant for licensure or reinstatement of a license or licensee under Article 24 of Chapter 90 of the General Statutes. Along with the request, the Board shall provide to the Department of Justice the fingerprints of the applicant or licensee, a form signed by the applicant or licensee consenting to the criminal record check and use of fingerprints and other identifying information required by the State and National Repositories, and any additional information required by the Department of Justice. The applicant or licensee's fingerprints shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of fingerprints to the Federal Bureau of Investigation for a national criminal history record check. The Board shall keep all information obtained pursuant to this section confidential. The Department of Justice may charge a fee to offset the cost incurred by it to conduct a criminal record check under this section. The fee shall not exceed the actual cost of locating, editing, researching, and retrieving the information.  (2009‑367, s. 10.)



§ 114-19.27. Criminal history record checks of applicants for licensure as marriage and family therapists and marriage and family therapy associates.

§ 114‑19.27.  Criminal history record checks of applicants for licensure as marriage and family therapists and marriage and family therapy associates.

The Department of Justice may provide to the North Carolina Marriage and Family Therapy Licensure Board from the State and National Repositories of Criminal Histories the criminal history of any applicant for licensure or reinstatement of a license or licensee under Article 18C of Chapter 90 of the General Statutes. Along with the request, the Board shall provide to the Department of Justice the fingerprints of the applicant or licensee, a form signed by the applicant or licensee consenting to the criminal history record check and use of fingerprints and other identifying information required by the State and National Repositories, and any additional information required by the Department of Justice. The applicant's or licensee's fingerprints shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of fingerprints to the Federal Bureau of Investigation for a national criminal history record check. The Board shall keep all information obtained pursuant to this section confidential. The Department of Justice may charge a fee to offset the cost incurred by the Department to conduct a criminal history record check under this section. The fee shall not exceed the actual cost of locating, editing, researching, and retrieving the information.  (2009‑393, s. 18.)



§ 114-19.28: Reserved for future codification purposes.

§ 114‑19.28: Reserved for future codification purposes.



§ 114-19.29: Reserved for future codification purposes.

§ 114‑19.29: Reserved for future codification purposes.



§ 114-19.30: Reserved for future codification purposes.

§ 114‑19.30: Reserved for future codification purposes.



§ 114-19.31: Reserved for future codification purposes.

§ 114‑19.31: Reserved for future codification purposes.



§ 114-19.32: Reserved for future codification purposes.

§ 114‑19.32: Reserved for future codification purposes.



§ 114-19.33: Reserved for future codification purposes.

§ 114‑19.33: Reserved for future codification purposes.



§ 114-19.34: Reserved for future codification purposes.

§ 114‑19.34: Reserved for future codification purposes.



§ 114-19.35: Reserved for future codification purposes.

§ 114‑19.35: Reserved for future codification purposes.



§ 114-19.36: Reserved for future codification purposes.

§ 114‑19.36: Reserved for future codification purposes.



§ 114-19.37: Reserved for future codification purposes.

§ 114‑19.37: Reserved for future codification purposes.



§ 114-19.38: Reserved for future codification purposes.

§ 114‑19.38: Reserved for future codification purposes.



§ 114-19.39: Reserved for future codification purposes.

§ 114‑19.39: Reserved for future codification purposes.



§ 114-19.40: Reserved for future codification purposes.

§ 114‑19.40: Reserved for future codification purposes.



§ 114-19.41: Reserved for future codification purposes.

§ 114‑19.41: Reserved for future codification purposes.



§ 114-19.42: Reserved for future codification purposes.

§ 114‑19.42: Reserved for future codification purposes.



§ 114-19.43: Reserved for future codification purposes.

§ 114‑19.43: Reserved for future codification purposes.



§ 114-19.44: Reserved for future codification purposes.

§ 114‑19.44: Reserved for future codification purposes.



§ 114-19.45: Reserved for future codification purposes.

§ 114‑19.45: Reserved for future codification purposes.



§ 114-19.46: Reserved for future codification purposes.

§ 114‑19.46: Reserved for future codification purposes.



§ 114-19.47: Reserved for future codification purposes.

§ 114‑19.47: Reserved for future codification purposes.



§ 114-19.48: Reserved for future codification purposes.

§ 114‑19.48: Reserved for future codification purposes.



§ 114-19.49: Reserved for future codification purposes.

§ 114‑19.49: Reserved for future codification purposes.



§ 114-19.50. The National Crime Prevention and Privacy Compact.

§ 114‑19.50.  The National Crime Prevention and Privacy Compact.

The National Crime Prevention and Privacy Compact is enacted into law and entered into with all jurisdictions legally joining in the compact in the form substantially as set forth in this section, as follows:

Preamble.

Whereas, it is in the interest of the State to facilitate the dissemination of criminal history records from other states for use in North Carolina as authorized by State law; and

Whereas, the National Crime Prevention and Privacy Compact creates a legal framework for the cooperative exchange of criminal history records for noncriminal justice purposes; and

Whereas, the compact provides for the organization of an electronic information‑sharing system among the federal government and the states to exchange criminal history records for noncriminal justice purposes authorized by federal or state law, such as background checks for governmental licensing and employment; and

Whereas, under the compact, the FBI and the party states agree to maintain detailed databases of their respective criminal history records, including arrests and dispositions, and to make them available to the federal government and party states for authorized purposes; and

Whereas, the FBI shall manage the federal data facilities that provide a significant part of the infrastructure for the system; and

Whereas, entering into the compact would facilitate the interstate and federal‑state exchange of criminal history information to streamline the processing of background checks for noncriminal justice purposes; and

Whereas, release and use of information obtained through the system for noncriminal justice purposes would be governed by the laws of the receiving state; and

Whereas, entering into the compact will provide a mechanism for establishing and enforcing uniform standards for record accuracy and for the confidentiality and privacy interests of record subjects.

Article I.

Definitions.

As used in this compact, the following definitions apply:

(1)        "Attorney General" means the Attorney General of the United States.

(2)        "Compact officer" means:

a.         With respect to the federal government, an official so designated by the director of the FBI; and

b.         With respect to a party state, the chief administrator of the state's criminal history record repository or a designee of the chief administrator who is a regular, full‑time employee of the repository.

(3)        "Council" means the compact council established under Article VI.

(4)        "Criminal history record repository" means the State Bureau of Investigation's Division of Criminal Information.

(5)        "Criminal history records" means information collected by criminal justice agencies on individuals consisting of identifiable descriptions and notations of arrests, detentions, indictments, or other formal criminal charges and any disposition arising therefrom, including acquittal, sentencing, correctional supervision, or release. The term does not include identification information such as fingerprint records if the information does not indicate involvement of the individual with the criminal justice system.

(6)        "Criminal justice" includes activities relating to the detection, apprehension, detention, pretrial release, posttrial release, prosecution, adjudication, correctional supervision, or rehabilitation of accused persons or criminal offenders. The administration of criminal justice includes criminal identification activities and the collection, storage, and dissemination of criminal history records.

(7)        "Criminal justice agency" means: (i) courts; and (ii) a governmental agency or any subunit of an agency that performs the administration of criminal justice pursuant to a statute or executive order and allocates a substantial part of its annual budget to the administration of criminal justice. The term includes federal and state inspector general offices.

(8)        "Criminal justice services" means services provided by the FBI to criminal justice agencies in response to a request for information about a particular individual or as an update to information previously provided for criminal justice purposes.

(9)        "Direct access" means access to the national identification index by computer terminal or other automated means not requiring the assistance of or intervention by any other party or agency.

(10)      "Executive order" means an order of the President of the United States or the chief executive officer of a state that has the force of law and that is promulgated in accordance with applicable law.

(11)      "FBI" means the Federal Bureau of Investigation.

(12)      "III system" means the interstate identification index system, which is the cooperative federal‑state system for the exchange of criminal history records. The term includes the national identification index, the national fingerprint file, and, to the extent of their participation in the system, the criminal history record repositories of the states and the FBI.

(13)      "National fingerprint file" means a database of fingerprints or of other uniquely personal identifying information that relates to an arrested or charged individual and that is maintained by the FBI to provide positive identification of record subjects indexed in the III system.

(14)      "National identification index" means an index maintained by the FBI consisting of names, identifying numbers, and other descriptive information relating to record subjects about whom there are criminal history records in the III system.

(15)      "National indices" means the national identification index and the national fingerprint file.

(16)      "Noncriminal justice purposes" means uses of criminal history records for purposes authorized by federal or state law other than purposes relating to criminal justice activities, including employment suitability, licensing determinations, immigration and naturalization matters, and national security clearances.

(17)      "Nonparty state" means a state that has not ratified this compact.

(18)      "Party state" means a state that has ratified this compact.

(19)      "Positive identification" means a determination, based upon a comparison of fingerprints or other equally reliable biometric identification techniques, that the subject of a record search is the same person as the subject of a criminal history record or records indexed in the III system. Identifications based solely upon a comparison of subjects' names or other nonunique identification characteristics or numbers, or combinations thereof, does not constitute positive identification.

(20)      "Sealed record information" means:

a.         With respect to adults, that portion of a record that is:

1.         Not available for criminal justice uses;

2.         Not supported by fingerprints or other accepted means of positive identification; or

3.         Subject to restrictions on dissemination for noncriminal justice purposes pursuant to a court order related to a particular subject or pursuant to a federal or state statute that requires action on a sealing petition filed by a particular record subject; and

b.         With respect to juveniles, whatever each state determines is a sealed record under its own law and procedure.

(21)      "State" means any state, territory, or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

Article II.

Purposes.

The purposes of this compact are to:

(1)        Provide a legal framework for the establishment of a cooperative federal‑state system for the interstate and federal‑state exchange of criminal history records for noncriminal justice uses;

(2)        Require the FBI to permit use of the national identification index and the national fingerprint file by each party state and to provide, in a timely fashion, federal and state criminal history records to requesting states, in accordance with the terms of this compact and with rules, procedures, and standards established by the council under Article VI;

(3)        Require party states to provide information and records for the national identification index and the national fingerprint file and to provide criminal history records, in a timely fashion, to criminal history record repositories of other states and the federal government for noncriminal justice purposes, in accordance with the terms of this compact and with rules, procedures, and standards established by the council under Article VI;

(4)        Provide for the establishment of a council to monitor III system operations and to prescribe system rules and procedures for the effective and proper operation of the III system for noncriminal justice purposes; and

(5)        Require the FBI and each party state to adhere to III system standards concerning record dissemination and use, response times, system security, data quality, and other duly established standards, including those that enhance the accuracy and privacy of such records.

Article III.

Responsibilities of Compact Parties.

(a)        The director of the FBI shall:

(1)        Appoint an FBI compact officer who shall:

a.         Administer this compact within the Department of Justice and among federal agencies and other agencies and organizations that submit search requests to the FBI pursuant to Article V(c);

b.         Ensure that compact provisions and rules, procedures, and standards prescribed by the council under Article VI are complied with by the Department of Justice and federal agencies and other agencies and organizations referred to in sub‑subdivision (a)(1)a. of this Article III; and

c.         Regulate the use of records received by means of the III system from party states when such records are supplied by the FBI directly to other federal agencies;

(2)        Provide to federal agencies and to state criminal history record repositories criminal history records maintained in its database for the noncriminal justice purposes described in Article IV, including:

a.         Information from nonparty states; and

b.         Information from party states that is available from the FBI through the III system but is not available from the party states through the III system;

(3)        Provide a telecommunications network and maintain centralized facilities for the exchange of criminal history records for both criminal justice purposes and the noncriminal justice purposes described in Article IV and ensure that the exchange of records for criminal justice purposes has priority over exchange for noncriminal justice purposes; and

(4)        Modify or enter into user agreements with nonparty state criminal history record repositories to require them to establish record request procedures conforming to those prescribed in Article V.

(b)        Each party state shall:

(1)        Appoint a compact officer who shall:

a.         Administer this compact within that state;

b.         Ensure that compact provisions and rules, procedures, and standards established by the council under Article VI are complied with in the state; and

c.         Regulate the in‑state use of records received by means of the III system from the FBI or from other party states;

(2)        Establish and maintain a criminal history record repository, which shall provide:

a.         Information and records for the national identification index and the national fingerprint file; and

b.         The state's III system‑indexed criminal history records for noncriminal justice purposes described in Article IV;

(3)        Participate in the national fingerprint file; and

(4)        Provide and maintain telecommunications links and related equipment necessary to support the criminal justice services set forth in this compact.

(c)        In carrying out their responsibilities under this compact, the FBI and each party state shall comply with III system rules, procedures, and standards duly established by the council concerning record dissemination and use, response times, data quality, system security, accuracy, privacy protection, and other aspects of III system operation.

(d)        Use of the III system for noncriminal justice purposes authorized in this compact must be managed so as not to diminish the level of services provided in support of criminal justice purposes. Administration of compact provisions may not reduce the level of service available to authorized noncriminal justice users on the effective date of this compact.

Article IV.

Authorized Record Disclosures.

(a)        To the extent authorized by section 552a of Title 5, United States Code (commonly known as the Privacy Act of 1974), the FBI shall provide on request criminal history records, excluding sealed record information, to state criminal history record repositories for noncriminal justice purposes allowed by federal statute, federal executive order, or a state statute that has been approved by the Attorney General to ensure that the state statute explicitly authorizes national indices checks.

(b)        The FBI, to the extent authorized by section 552a of Title 5, United States Code (commonly known as the Privacy Act of 1974), and state criminal history record repositories shall provide criminal history records, excluding sealed record information, to criminal justice agencies and other governmental or nongovernmental agencies for noncriminal justice purposes allowed by federal statute, federal executive order, or a state statute that has been approved by the Attorney General to ensure that the state statute explicitly authorizes national indices checks.

(c)        Any record obtained under this compact may be used only for the official purposes for which the record was requested. Each compact officer shall establish procedures consistent with this compact and with rules, procedures, and standards established by the council under Article VI, which procedures shall protect the accuracy and privacy of the records and shall:

(1)        Ensure that records obtained under this compact are used only by authorized officials for authorized purposes;

(2)        Require that subsequent record checks are requested to obtain current information whenever a new need arises; and

(3)        Ensure that record entries that may not legally be used for a particular noncriminal justice purpose are deleted from the response and, if no information authorized for release remains, that an appropriate "no record" response is communicated to the requesting official.

Article V.

Record Request Procedures.

(a)        Subject fingerprints or other approved forms of positive identification must be submitted with all requests for criminal history record checks for noncriminal justice purposes.

(b)        Each request for a criminal history record check utilizing the national indices made under any approved state statute must be submitted through that state's criminal history record repository. A state criminal history record repository shall process an interstate request for noncriminal justice purposes through the national indices only if the request is transmitted through another state criminal history record repository or the FBI.

(c)        Each request for criminal history record checks utilizing the national indices made under federal authority must be submitted through the FBI or, if the state criminal history record repository consents to process fingerprint submissions, through the criminal history record repository in the state in which the request originated. Direct access to the national identification index by entities other than the FBI and state criminal history record repositories may not be permitted for noncriminal justice purposes.

(d)        A state criminal history record repository or the FBI:

(1)        May charge a fee, in accordance with applicable law, for handling a request involving fingerprint processing for noncriminal justice purposes; and

(2)        May not charge a fee for providing criminal history records in response to an electronic request for a record that does not involve a request to process fingerprints.

(e)       (1)        If a state criminal history record repository cannot positively identify the subject of a record request made for noncriminal justice purposes, the request, together with fingerprints or other approved identifying information, must be forwarded to the FBI for a search of the national indices.

(2)        If, with respect to a request forwarded by a state criminal history record repository under subdivision (e)(1) of this Article V, the FBI positively identifies the subject as having a III system‑indexed record or records:

a.         The FBI shall so advise the state criminal history record repository; and

b.         The state criminal history record repository is entitled to obtain the additional criminal history record information from the FBI or other state criminal history record repositories.

Article VI.

Establishment of Compact Council.

(a)        There is established a council to be known as the compact council which has the authority to promulgate rules and procedures governing the use of the III system for noncriminal justice purposes, not to conflict with FBI administration of the III system for criminal justice purposes. The council shall:

(1)        Continue in existence as long as this compact remains in effect;

(2)        Be located, for administrative purposes, within the FBI; and

(3)        Be organized and hold its first meeting as soon as practicable after the effective date of this compact.

(b)        The council must be composed of 15 members, each of whom must be appointed by the Attorney General, as follows:

(1)        Nine members, each of whom shall serve a two‑year term, who must be selected from among the compact officers of party states based on the recommendation of the compact officers of all party states, except that in the absence of the requisite number of compact officers available to serve, the chief administrators of the criminal history record repositories of nonparty states must be eligible to serve on an interim basis;

(2)        Two at‑large members, nominated by the director of the FBI, each of whom shall serve a three‑year term, of whom:

a.         One must be a representative of the criminal justice agencies of the federal government and may not be an employee of the FBI; and

b.         One must be a representative of the noncriminal justice agencies of the federal government;

(3)        Two at‑large members, nominated by the chair of the council once the chair is elected pursuant to subsection (c) of this Article VI, each of whom shall serve a three‑year term, of whom:

a.         One must be a representative of state or local criminal justice agencies; and

b.         One must be a representative of state or local noncriminal justice agencies;

(4)        One member who shall serve a three‑year term and who shall simultaneously be a member of the FBI's advisory policy board on criminal justice information services, nominated by the membership of that policy board; and

(5)        One member, nominated by the director of the FBI, who shall serve a three‑year term and who must be an employee of the FBI.

(c)        From its membership, the council shall elect a chair and a vice‑chair of the council. Both the chair and vice‑chair of the council: (i) must be a compact officer, unless there is no compact officer on the council who is willing to serve, in which case the chair may be an at‑large member and (ii) shall serve two‑year terms and may be reelected to only one additional two‑year term. The vice‑chair of the council shall serve as the chair of the council in the absence of the chair.

(d)        The council shall meet at least once each year at the call of the chair. Each meeting of the council must be open to the public. The council shall provide prior public notice in the federal register of each meeting of the council, including the matters to be addressed at the meeting. A majority of the council or any committee of the council shall constitute a quorum of the council or of a committee, respectively, for the conduct of business. A lesser number may meet to hold hearings, take testimony, or conduct any business not requiring a vote.

(e)        The council shall make available for public inspection and copying at the council office within the FBI and shall publish in the federal register any rules, procedures, or standards established by the council.

(f)         The council may request from the FBI reports, studies, statistics, or other information or materials that the council determines to be necessary to enable the council to perform its duties under this compact. The FBI, to the extent authorized by law, may provide assistance or information upon a request.

(g)        The chair may establish committees as necessary to carry out this compact and may prescribe their membership, responsibilities, and duration.

Article VII.

Ratification of Compact.

This compact takes effect upon being entered into by two or more states as between those states and the federal government. When additional states subsequently enter into this compact, it becomes effective among those states and the federal government and each party state that has previously ratified it. When ratified, this compact has the full force and effect of law within the ratifying jurisdictions. The form of ratification must be in accordance with the laws of the executing state.

Article VIII.

Miscellaneous Provisions.

(a)        Administration of this compact may not interfere with the management and control of the director of the FBI over the FBI's collection and dissemination of criminal history records and the advisory function of the FBI's advisory policy board chartered under the Federal Advisory Committee Act (5 U.S.C. App.) for all purposes other than noncriminal justice.

(b)        Nothing in this compact may require the FBI to obligate or expend funds beyond those appropriated to the FBI.

(c)        Nothing in this compact may diminish or lessen the obligations, responsibilities, and authorities of any state, whether a party state or a nonparty state, or of any criminal history record repository or other subdivision or component thereof under the Departments of State, Justice, and Commerce, the Judiciary, and Related Agencies Appropriation Act, 1973 (Public Law 92‑544) or regulations and guidelines promulgated thereunder, including the rules and procedures promulgated by the council under Article VI(a), regarding the use and dissemination of criminal history records and information.

Article IX.

Renunciation.

(a)        This compact shall bind each party state until renounced by the party state.

(b)        Any renunciation of this compact by a party state must:

(1)        Be effected in the same manner by which the party state ratified this compact; and

(2)        Become effective 180 days after written notice of renunciation is provided by the party state to each other party state and to the federal government.

Article X.

Severability.

The provisions of this compact must be severable. If any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any participating state or to the Constitution of the United States or if the applicability of any phrase, clause, sentence, or provision of this compact to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability of the remainder of the compact to any government, agency, person, or circumstance may not be affected by the severability. If a portion of this compact is held contrary to the constitution of any party state, all other portions of this compact must remain in full force and effect as to the remaining party states and in full force and effect as to the party state affected, as to all other provisions.

Article XI.

Adjudication of Disputes.

(a)        The council:

(1)        Has initial authority to make determinations with respect to any dispute regarding:

a.         Interpretation of this compact;

b.         Any rule or standard established by the council pursuant to Article VI; and

c.         Any dispute or controversy between any parties to this compact; and

(2)        Shall hold a hearing concerning any dispute described in subdivision (a)(1) of this Article XI at a regularly scheduled meeting of the council and only render a decision based upon a majority vote of the members of the council. The decision must be published pursuant to the requirements of Article VI(e).

(b)        The FBI shall exercise immediate and necessary action to preserve the integrity of the III system, to maintain system policy and standards, to protect the accuracy and privacy of records, and to prevent abuses until the council holds a hearing on the matters.

(c)        The FBI or a party state may appeal any decision of the council to the Attorney General and after that appeal may file suit in the appropriate district court of the United States that has original jurisdiction of all cases or controversies arising under this compact. Any suit arising under this compact and initiated in a state court must be removed to the appropriate district court of the United States in the manner provided by section 1446 of Title 28, United States Code, or other statutory authority. (2003‑214, s. 2; 2004‑199, s. 28.)



§ 114-20. Authority to provide protection to certain public officials.

Part 3. Protection of Public Officials.

§ 114‑20.  Authority to provide protection to certain public officials.

The North Carolina State Bureau of Investigation is authorized to provide protection to public officials who request it, and who, in the discretion of the Director of the Bureau with the approval of the Attorney General, demonstrate a need for such protection. The bureau shall not provide protection for any individual other than the Governor for a period greater than 30 days without review and reapproval by the Attorney General. This review and reapproval shall be required at the end of each 30‑day period. (1977, c. 571; 2003‑214, s. 1(3).)



§ 114-20.1. Authority to designate areas for protection of public officials.

§ 114‑20.1.  Authority to designate areas for protection of public officials.

(a)        The Attorney General is authorized to designate buildings and grounds which constitute temporary residences or temporary offices of any public official being protected under authority of G.S. 114‑20, or any area that will be visited by any such official, a public building or facility during the time of such use.

(b)        The Attorney General or the Director of the State Bureau of Investigation may, with the consent of the official to be protected, make rules governing ingress to or egress from such buildings, grounds or areas designated under this section. (1981, c. 499, s. 1; 2003‑214, s. 1(3).)



§ 114-21: Recodified as G.S. 114-12.1 by Session Laws 2003-214, s. 1(4), effective June 19, 2003.

§ 114‑21:  Recodified as G.S. 114‑12.1 by Session Laws 2003‑214, s. 1(4), effective June 19, 2003.



§§ 114-22 through 114-25. Reserved for future codification purposes.

§§ 114‑22 through 114‑25.  Reserved for future codification purposes.



§§ 114-26 through 114-39: Repealed by Session Laws 1983, c. 781.

Article 5.

Law Enforcement Officers' Minimum Salary Act.

§§ 114‑26 through 114‑39: Repealed by Session Laws 1983, c.  781.



§§ 114-40 through 114-42: Repealed by Session Laws 2001-424, s. 23.10, effective January 1, 2002.

Article 6.

Office of the Inspector General.

§§ 114‑40 through 114‑42: Repealed by Session Laws 2001‑424, s. 23.10, effective January 1, 2002.



§ 114-43. Methamphetamine Watch Program - good faith actions immune from civil and criminal liability.

Article 7.

Methamphetamine Watch Program.

§ 114‑43.  Methamphetamine Watch Program  good faith actions immune from civil and criminal liability.

Anyone who, in good faith, does any of the acts listed in subdivisions (1) through (3) of this section as part of a Methamphetamine Watch Program approved by the Department of Justice is immune from any civil or criminal liability that might otherwise be incurred or imposed for that action. In any proceeding involving liability, good faith is presumed. The actions for which immunity is granted under this section are as follows:

(1)        The person files a report with a law enforcement agency concerning the purchase or theft of ingredients used to manufacture methamphetamine.

(2)        The person cooperates in any law enforcement investigation concerning the manufacture of methamphetamine.

(3)        The person testifies in any judicial proceeding concerning the manufacture of methamphetamine. (2004‑178, s. 9.)



§ 114-44. Reserved for future codification purposes.

§ 114‑44.  Reserved for future codification purposes.



§ 114-45. Reserved for future codification purposes.

§ 114‑45.  Reserved for future codification purposes.



§ 114-46. Reserved for future codification purposes.

§ 114‑46.  Reserved for future codification purposes.



§ 114-47. Reserved for future codification purposes.

§ 114‑47.  Reserved for future codification purposes.



§ 114-48. Reserved for future codification purposes.

§ 114‑48.  Reserved for future codification purposes.



§ 114-49. Reserved for future codification purposes.

§ 114‑49.  Reserved for future codification purposes.



§ 114-50. Financial Literacy Council established; purpose.

Article 8.

Financial Literacy Council.

§ 114‑50.  Financial Literacy Council established; purpose.

There is established within the Department of Justice the North Carolina Financial Literacy Council (Council). The Council shall monitor and assist the Department of Public Instruction in the coordination of statewide delivery of financial education within the public school system, shall identify programs designed to increase the financial literacy of North Carolinians outside the public school system, and shall work to expand access to financial education resources and programs in communities across North Carolina.  (2009‑265, s. 1.)



§ 114-51. Membership; terms; quorum.

§ 114‑51.  Membership; terms; quorum.

(a)        The Council shall consist of 18 members appointed by and serving at the pleasure of the Governor. The Governor shall designate a chair from among the members of the Council. Membership shall be as follows:

(1)        Ten members from government agencies with responsibility for programs and services related to financial education, financial services, and related economic stability efforts. At least one representative shall come from each of the following government agencies:

a.         Community College System.

b.         Department of Commerce.

c.         Department of Justice.

d.         Department of Labor.

e.         Department of Public Instruction.

f.          Department of the Secretary of State.

g.         Department of State Treasurer.

h.         Office of the Commissioner of Banks.

i.          The University of North Carolina.

(2)        Two public members with experience in the financial services industry.

(3)        Two public members who represent employers with experience in providing financial education to their employees.

(4)        Four public members with experience in consumer advocacy or nonprofit financial education.

(b)        Members of the Council shall be appointed for terms of three years and shall serve until their successors are appointed and qualified.

(c)        A majority of the Council's members shall constitute a quorum.  (2009‑265, s. 1.)



§ 114-52. Staffing.

§ 114‑52.  Staffing.

The Department of Justice shall provide administrative and staff support to the Council.  (2009‑265, s. 1.)



§ 114-53. Duties.

§ 114‑53.  Duties.

The Council shall meet at least quarterly and shall perform the following duties:

(1)        Study and document current financial education programs in North Carolina and best practices across the country.

(2)        Coordinate activities related to financial education and asset building that occur within various government agencies, private enterprise, and the nonprofit sector to ensure dissemination of resources and information to households across the State.

(3)        Propose public and private policy, organizational changes, and systemic changes to ensure all North Carolinians have access to training about necessary financial skills and experience with financial services.

(4)        Consider and make recommendations specifically to address the following issues:

a.         Current personal financial literacy programs in the public schools and how to integrate financial education in K‑12 to ensure that young people are prepared for financial success.

b.         Unique financial issues facing students in higher education and how to address those issues through the community colleges and public and private university systems.

c.         Creation of and access to financial products that provide hands‑on learning of financial skills.

(5)        Monitor the outcomes of financial education programs, focusing specifically on the following indicators: improved financial knowledge, improved financial behaviors, and increased access to and use of affordable financial services.

(6)        Use the talents, expertise, and resources within the State, especially those of the public schools, community colleges, and public and private university systems, as well as the bank and credit union industries, to further its mission.

(7)        Report annually to the General Assembly and the Governor on the performance of its prescribed duties and on the impact of the financial education activities conducted by State agencies.  (2009‑265, s. 1.)



§ 114-54. Compensation and expenses of members.

§ 114‑54.  Compensation and expenses of members.

Public members of the Financial Literacy Council may receive subsistence and travel expenses at the rates set forth in G.S. 138‑5 or G.S. 138‑6, as appropriate.  (2009‑265, s. 1.)



§ 114-55. State officers, etc., upon request, to furnish data and information to the Council.

§ 114‑55.  State officers, etc., upon request, to furnish data and information to the Council.

Except as provided in G.S. 105‑259, all officers, agents, agencies, and departments of the State are required to give to the Council, upon request, all information and all data that are within their possession or ascertainable from their records and that are pertinent to financial education activities.  (2009‑265, s. 1.)






Chapter 115 - Elementary and Secondary Education.

§§ 115-1 through 115-410: Repealed by 1981, c. 423, s. 1.

§§ 115‑1 through 115‑410: Repealed by 1981, c.  423, s. 1.






Chapter 115A - Community Colleges, Technical Institutes, and Industrial Education Centers.

§§ 115A-1 through 115A-42. Repealed by Session Laws 1979, c. 462, s. 1.

Chapter 115A.

Community Colleges, Technical Institutes, and Industrial Education Centers.

§§ 115A‑1 through 115A‑42.  Repealed by Session Laws 1979, c. 462, s. 1.






Chapter 115B - Tuition and Fee Waivers.

§ 115B-1. Definitions.

Chapter 115B.

Tuition and Fee Waivers.

§ 115B‑1.  Definitions.

The following definitions apply in this Chapter:

(1)        Employer.  The State of North Carolina and its departments, agencies, and institutions; or a county, city, town, or other political subdivision of the State.

(2)        Firefighter or volunteer firefighter.  The same as provided in G.S. 58‑86‑25 for "eligible firemen".

(3)        Law enforcement officer.  An employee or volunteer of an employer who possesses the power of arrest, who has taken the law enforcement oath administered under the authority of the State as prescribed by G.S. 11‑11, and who is certified as a law enforcement officer under the provisions of Chapter 17C of the General Statutes or certified as a deputy sheriff under the provisions of Chapter 17E of the General Statutes. "Law enforcement officer" also means the sheriff of the county.

(4)        Permanently and totally disabled as a direct result of a traumatic injury sustained in the line of duty.  A person: (i) who as a law enforcement officer, firefighter, volunteer firefighter, or rescue squad worker suffered a disabling injury while in active service or training for active service, (ii) who at the time of active service or training was a North Carolina resident, and (iii) who has been determined to be permanently and totally disabled for compensation purposes by the North Carolina Industrial Commission.

(5)        Rescue squad worker.  The same as provided in G.S. 58‑86‑30 for "eligible rescue squad worker".

(6)        Survivor.  Any person whose parent or spouse: (i) was a law enforcement officer, a firefighter, a volunteer firefighter, or a rescue squad worker, (ii) was killed while in active service or training for active service or died as a result of a service‑connected disability, and (iii) at the time of active service or training was a North Carolina resident. The term does not include the widow or widower of a law enforcement officer, firefighter, volunteer firefighter, or a rescue squad worker if the widow or widower has remarried.

(7)        Tuition.  The amount charged for registering for a credit hour of instruction and shall not be construed to mean any other fees or charges or costs of textbooks. (1975, c. 606, s. 1; 1977, c. 981, s. 1; 1997‑505, s. 2; 2003‑230, s. 1.)



§ 115B-2. Tuition waiver authorized.

§ 115B‑2.  Tuition waiver authorized.

(a)        The constituent institutions of The University of North Carolina and the community colleges as defined in G.S. 115D‑2(2) shall permit the following persons to attend classes for credit or noncredit purposes without the required payment of tuition:

(1)        Repealed by Session Laws 2009‑451, s. 8.11(a), effective July 1, 2009.

(2)        Any person who is the survivor of a law enforcement officer, firefighter, volunteer firefighter, or rescue squad worker killed as a direct result of a traumatic injury sustained in the line of duty.

(3)        The spouse of a law enforcement officer, firefighter, volunteer firefighter, or rescue squad worker who is permanently and totally disabled as a direct result of a traumatic injury sustained in the line of duty.

(4)        Any child, if the child is at least 17 years old but not yet 23 years old, whose parent is a law enforcement officer, firefighter, volunteer firefighter, or rescue squad worker who is permanently and totally disabled as a direct result of a traumatic injury sustained in the line of duty. However, a child's eligibility for a waiver of tuition under this Chapter shall not exceed: (i) 48 months, if the child is seeking a baccalaureate degree, or (ii) if the child is not seeking a baccalaureate degree, the number of months required to complete the educational program to which the child is applying.

(5)        Any child, if the child (i) is at least 17 years old but not yet 23 years old, (ii) is a ward of North Carolina or was a ward of the State at the time the child reached the age of 18, (iii) is a resident of the State; and (iv) is eligible for services under the Chaffee Education and Training Vouchers Program; but the waiver shall only be to the extent that there is any tuition still payable after receipt of other financial aid received by the student.

(b)        Persons eligible for the tuition waiver under subsection (a) of this section must meet admission and other standards considered appropriate by the educational institution. In addition, the constituent institutions of The University of North Carolina shall accept these persons only on a space available basis.  (1975, c. 606, s. 2; 1977, c. 981, s. 2; 1997‑505, s. 3; 2003‑230, ss. 1, 2; 2005‑276, s. 9.30(a); 2009‑451, s. 8.11(a).)



§ 115B-2.1: Repealed by Session Laws 2009-451, s. 8.11(b), effective July 1, 2009.

§ 115B‑2.1: Repealed by Session Laws 2009‑451, s. 8.11(b), effective July 1, 2009.



§ 115B-3. Rules.

§ 115B‑3.  Rules.

The Board of Governors of The University of North Carolina and the State Board of Community Colleges shall each, with respect to the institutions governed by it, promulgate rules necessary for the implementation of this Chapter. (1975, c. 606, s. 3; 1977, c. 981, s. 3; 2003‑230, s. 3.)



§ 115B-4. Enrollment computation for funding purposes.

§ 115B‑4.  Enrollment computation for funding purposes.

Persons attending classes under the provisions of this Chapter, without payment of tuition, shall be counted in the computation of enrollment for funding purposes. (1975, c. 606, s. 4; 1977, c. 981, s. 4.)



§ 115B-5. Proof of eligibility.

§ 115B‑5.  Proof of eligibility.

(a)        Repealed by Session Laws 2009‑451, s. 8.11(c), effective July 1, 2009.

(b)        The officials of the institutions charged with administration of this Chapter shall require the following proof to insure that a person applying to the institution and who requests a tuition waiver under G.S. 115B‑2(2), (3), or (4) is eligible for the benefits provided by this Chapter.

(1)        The parent‑child relationship shall be verified by a birth certificate, legal adoption papers, or other documentary evidence deemed appropriate by the institution.

(2)        The marital relationship shall be verified by a marriage certificate or other documentary evidence deemed appropriate by the institution.

(3)        The cause of death of the law enforcement officer, firefighter, volunteer firefighter, or rescue squad worker shall be verified by certification from the records of the Department of State Treasurer, the appropriate city or county law enforcement agency that employed the deceased, the administrative agency for the fire department or fire protection district recognized for funding under the Department of State Auditor, or the administrative agency having jurisdiction over any paid firefighters of all counties and cities.

(4)        The permanent and total disability shall be verified by documentation deemed necessary by the institution from the North Carolina Industrial Commission.

(c)        The officials of the institutions charged with administration of this Chapter may require proof to verify that a person applying to the institution under G.S. 115B‑2(5) is eligible for the benefits provided by this Chapter.  (1975, c. 606, s. 5; 1977, c. 981, s. 5; 1997‑505, s. 4; 2003‑230, s. 1; 2005‑276, s. 9.30(b); 2009‑451, s. 8.11(c).)



§ 115B-5.1. Student to be credited for scholarship value.

§ 115B‑5.1.  Student to be credited for scholarship value.

If a person obtains a tuition waiver under G.S. 115B‑2(2), (3), or (4) and the person also receives a cash scholarship paid or payable to the institution, from whatever source, the amount of the scholarship shall be applied to the credit of the person in the payment of incidental expenses of the person's attendance at the institution, and any balance, if the terms of the scholarship permit, shall be returned to the student.  (1997‑505, s. 5; 2003‑230, s. 1.; 2009‑570, s. 13.)



§ 115B-5A: Recodified as G. S. 115B-5.1 by Session Laws 2009-570, s. 13, effective August 28, 2009.

§ 115B‑5A:  Recodified as G. S. 115B-5.1 by Session Laws 2009-570, s. 13, effective August 28, 2009.



§ 115B-6. Misrepresentation of eligibility.

§ 115B‑6.  Misrepresentation of eligibility.

Any applicant who willfully misrepresents his eligibility for the tuition benefits provided under this Chapter, or any person who knowingly aids or abets such applicant in misrepresenting his eligibility for such benefits, shall be deemed guilty of a Class 3 misdemeanor. (1975, c. 606, s. 6; 1977, c. 981, s. 6; 1993, c. 539, s. 879; 1994, Ex. Sess., c. 24, s. 14(c).)






Chapter 115C - Elementary and Secondary Education.

§ 115C-1. General and uniform system of schools.

Chapter 115C.

Elementary and Secondary Education.

SUBCHAPTER I. GENERAL PROVISIONS.

Article 1.

Definitions and Preliminary Provisions.

§ 115C‑1.  General and uniform system of schools.

A general and uniform system of free public schools shall be provided throughout the State, wherein equal opportunities shall be provided for all students, in accordance with the provisions of Article IX of the Constitution of North Carolina. Tuition shall be free of charge to all children of the State, and to every person of the State less than 21 years old, who has not completed a standard high school course of study. There shall be operated in every local school administrative unit a uniform school term of nine months, without the levy of a State ad valorem tax therefor. (1955, c. 1372, art. 1, s. 1; 1963, c. 448, s. 24; 1971, c. 704, s. 1; c. 1231, s. 1; 1981, c. 423, s. 1; 1983 (Reg. Sess., 1984), c. 1034, s. 21; 1985, c. 780, s. 1.)



§ 115C-2. Administrative procedure.

§ 115C‑2.  Administrative procedure.

All action of agencies taken pursuant to this Chapter, as agency is defined in G.S. 150B‑2, is subject to the requirements of the Administrative Procedure Act, Chapter 150B of the General Statutes. (1981, c. 423, s. 1; 1987, c. 827, s. 1.)



§ 115C-3. Access to information and public records.

§ 115C‑3.  Access to information and public records.

Except as otherwise provided in this Chapter, access to information gathered and public records made pursuant to the provisions of this Chapter must be in conformity with the requirements of Chapter 132 of the General Statutes. (1981, c. 423, s. 1.)



§ 115C-4. Open meetings law.

§ 115C‑4.  Open meetings law.

Meetings of governmental bodies held pursuant to the provisions of this Chapter must be in conformity with the requirements of Article 33C of Chapter 143 of the General Statutes. (1981, c. 423, s. 1.)



§ 115C-5. Definitions.

§ 115C‑5.  Definitions.

As used in this Chapter unless the context requires otherwise:

(1)        The State Board of Education may be referred to as the "Board" or as the "State Board."

(2)        The governing board of a city administrative unit is "the_______ city board of education."

(3)        The governing board of a county administrative unit is "the______ county board of education."

(4)        The term "school district" means any district defined by G.S. 115C‑69.

(5)        "Local board" or "board" means a city board of education, county board of education, or a city‑county board of education.

(6)        "Local school administrative unit" means a subdivision of the public school system which is governed by a local board of education.  It may be a city school administrative unit, a county school administrative unit, or a city‑county school administrative unit.

(7)        The executive head of a school shall be called "principal."

(8)        The executive officer of a local school administrative unit shall be called "superintendent." "Superintendent" means the superintendent of schools of a public school system or, in his absence, the person designated to fulfill his functions.

(9)        "Supervisor" means a person paid on the supervisor salary schedule who supervises the instructional program in one or more schools and is under the immediate supervision of the superintendent or his designee.

(10)      The term "tax‑levying authority" means the board of county commissioners of the county or counties in which an administrative unit is located or such other unit of local government as may be granted by local act authority to levy taxes on behalf of a local school administrative unit. (1955, c. 664; c. 1372, art. 1, ss. 8, 9; 1965, c. 584, s. 2; 1967, c. 223, s. 1; 1971, c. 883; c. 1188, s. 2; 1973, c. 315, s. 1; c. 782, ss. 1‑30; 1975, c. 437, s. 10; 1979, c. 864, s. 2; 1981, c. 423, s. 1; 1985 (Reg. Sess., 1986), c. 975, s. 2; 1997‑456, s. 27.)



§§ 115C-6 through 115C-9. Reserved for future codification purposes.

§§ 115C‑6 through 115C‑9.  Reserved for future codification purposes.



§ 115C-10. Appointment of Board.

SUBCHAPTER II. ADMINISTRATIVE ORGANIZATION OF STATE AND LOCAL EDUCATION AGENCIES.

Article 2.

State Board of Education.

§ 115C‑10.  Appointment of Board.

The State Board of Education shall consist of the Lieutenant Governor, the State Treasurer, and 11 members appointed by the Governor, subject to confirmation by the General Assembly in joint session. Not more than two public school employees paid from State or local funds may serve as appointive members of the State Board of Education. No spouse of any public school employee paid from State or local funds and no spouse of any employee of the Department of Public Instruction may serve as an appointive member of the State Board of Education. Of the appointive members of the State Board of Education, one shall be appointed from each of the eight educational districts and three shall be appointed as members at large. Appointments shall be for terms of eight years and shall be made in four classes. Appointments to fill vacancies shall be made by the Governor for the unexpired terms and shall not be subject to confirmation.

The Governor shall transmit to the presiding officers of the Senate and the House of Representatives, on or before the sixtieth legislative day of the General Assembly, the names of the persons appointed by the Governor and submitted to the General Assembly for confirmation; thereafter, pursuant to joint resolution, the Senate and the House of Representatives shall meet in joint session for consideration of an action upon such appointments.  (1955, c. 1372, art. 1, s. 2; 1971, c. 704, s. 2; 1981, c. 423, s. 1; 1985, c. 479, s. 36; 1989, c. 46; 2009‑2, s. 1.)



§ 115C-11. Organization and internal procedures of Board.

§ 115C‑11.  Organization and internal procedures of Board.

(a)        Presiding Officer.  The State Board of Education shall elect from its membership a chairman and vice‑chairman. A majority of the Board shall constitute a quorum for the transaction of business. Per diem and expenses of the appointive members of the Board shall be provided by the General Assembly. The chairman of the Board shall preside at all meetings of the Board. In the absence of the chairman, the vice‑chairman shall preside; in the absence of both the chairman and the vice‑chairman, the Board shall name one of its own members as chairman pro tempore.

(a1)      Student advisors.  The Governor is hereby authorized to appoint two high school students who are enrolled in the public schools of North Carolina as advisors to the State Board of Education. The student advisors shall participate in State Board deliberations in an advisory capacity only. The State Board may, in its discretion, exclude the student advisors from executive sessions.

The Governor shall make initial appointments of student advisors to the State Board as follows:

(1)        One high school junior shall be appointed for a two‑year term beginning September 1, 1986, and expiring June 14, 1988; and

(2)        One high school senior shall be appointed for a one‑year term beginning September 1, 1986, and expiring June 14, 1987. When an initial or subsequent term expires, the Governor shall appoint a high school junior for a two‑year term beginning June 15 of that year. If a student advisor is no longer enrolled in the public schools of North Carolina or if a vacancy otherwise occurs, the Governor shall appoint a student advisor for the remainder of the unexpired term.

Student advisors shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

(a2)      State Teacher of the Year Advisor.  Each State Teacher of the Year, as designated by the Department of Public Instruction, shall serve ex officio as advisor to the State Board of Education. Each State Teacher of the Year shall begin service as advisory member to the State Board at the commencement of the teacher's term as State Teacher of the Year and shall serve for two years. The State Teachers of the Year shall participate in State Board deliberations and committee meetings in an advisory capacity only. The State Board may, in its discretion, exclude the State Teachers of the Year from executive sessions.

In the event a vacancy occurs in the State Teacher of the Year's advisory position, the teacher who was next runner‑up to that State Teacher of the Year shall serve as the advisory member to the Board for the remainder of the unexpired term. The State Teacher of the Year advisors to the State Board shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

(a3)      Superintendent Advisor.  The Governor shall appoint a superintendent of a local school administrative unit as an advisor to the State Board of Education. The superintendent advisor shall serve for a term of one year. The superintendent advisor shall participate in State Board deliberations and committee meetings in an advisory capacity only. The State Board may, in its discretion, exclude the superintendent advisor from executive sessions.

In the event that a superintendent advisor ceases to be a superintendent in a local school administrative unit, the position of superintendent advisor shall be deemed vacant. In the event that a vacancy occurs in the position for whatever reason, the Governor shall appoint a superintendent advisor for the remainder of the unexpired term. The superintendent advisor to the State Board shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

(a4)      State Principal of the Year Advisor.  Each State Principal of the Year, as designated by the Department of Public Instruction, shall serve ex officio as an advisor to the State Board of Education. Each State Principal of the Year shall begin service as an advisory member to the State Board at the commencement of the principal's term as State Principal of the Year and shall serve for one year. The State Principal of the Year shall participate in State Board deliberations and committee meetings in an advisory capacity only. The State Board may, in its discretion, exclude the State Principal of the Year from executive sessions.

In the event a vacancy occurs in the State Principal of the Year's advisory position, the principal who was next runner‑up to that State Principal of the Year shall serve as the advisory member to the State Board for the remainder of the unexpired term. The State Principal of the Year advisor to the State Board shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

(a5)      Local Board of Education Advisor.  The current Raleigh Dingman Award winner shall serve as an advisor to the State Board of Education. The local board of education advisor shall serve for a term of one year. The local board of education advisor shall participate in State Board deliberations and committee meetings in an advisory capacity only. The State Board may, in its discretion, exclude the local board of education advisor from executive sessions.

In the event that the Raleigh Dingman Award winner ceases to be a local board of education member or notifies the State Board of Education that he or she is unable to fulfill his or her duties as a local board of education advisor member, the position of local board of education member shall be deemed vacant. In the event that a vacancy occurs in the position for whatever reason, the President of the North Carolina School Boards Association shall serve as the advisory member to the State Board for the remainder of the unexpired term. The local board of education advisor to the State Board shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

(b)        Regular Meetings of Board.  The regular meetings of the Board shall be held each month on a day certain, as determined by the Board. The Board shall determine the hour of the meeting, which may be adjourned from day to day, or to a day certain, until the business before the Board has been completed.

(b1)      Annual meeting with the State Board of Community Colleges and the Board of Governors of The University of North Carolina. The State Board of Education shall meet with the State Board of Community Colleges and the Board of Governors of The University of North Carolina at least once a year to discuss educational matters of mutual interest and to recommend to the General Assembly such policies as are appropriate to encourage the improvement of public education at every level in this State. The meeting in 1987 and every three years thereafter shall be hosted by the University Board of Governors, the meeting in 1988 and every three years thereafter shall be hosted by the State Board of Education, and the meeting in 1989 and every three years thereafter shall be hosted by the State Board of Community Colleges.

(c)        Special Meetings.  Special meetings of the Board may be set at any regular meeting or may be called by the chairman or by the secretary upon the approval of the chairman: Provided, a special meeting shall be called by the chairman upon the request of any five members of the Board. In case of regular meetings and special meetings, the secretary shall give notice to each member, in writing, of the time and purpose of the meeting, by letter directed to each member at his home post‑office address. Such notice must be deposited in the Raleigh Post Office at least three days prior to the date of meeting.

(d)        Voting.  No voting by proxy shall be permitted. Except in voting on textbook adoptions, all voting shall be viva voce unless a record vote or secret ballot is demanded by any member, and a majority of those present and voting shall be necessary to carry a motion.

(e)        Voting on Adoption of Textbooks.  A majority vote of the whole membership of the Board shall be required to adopt textbooks, and a roll call vote shall be had on each motion for such adoption or adoptions. A record of all such votes shall be kept in the minute book.

(f)         Committees.  The Board may create from its membership such committees as it deems necessary to facilitate its business. The chairman of the Board shall with approval of the majority of the Board appoint members to the several committees authorized by the Board and to any additional committees which the chairman may deem to be appropriate.

(g)        Record of Proceedings.  All of the proceedings of the Board shall be recorded in a well‑bound and suitable book, which shall be kept in the office of the Superintendent of Public Instruction, and open to public inspection.

(h)        Rules and Regulations.  The Board shall adopt reasonable rules and regulations not inconsistent herewith, to govern its proceedings which the Board may amend from time to time, which rules and regulations shall become effective when filed as provided by law: Provided, however, a motion to suspend the rules so adopted shall require a consent of two‑thirds of the members. The rules and regulations shall include, but not be limited to, clearly defined procedures for electing the officers of the State Board referred to in G.S. 115C‑11(a), fixing the term of said officers, specifying how the voting shall be carried out, and establishing a date when the first election shall be held. (1955, c. 1372, art. 2, s. 1; 1959, c. 573, s. 19; 1971, c. 704, s. 3; 1975, c. 699, s. 1; 1981, c. 423, s. 1; 1985 (Reg. Sess., 1986), c. 991, s. 1; 1987 (Reg. Sess., 1988), c. 1102, s. 1; 1989, c. 720; 2003‑306, s. 1.)



§ 115C-12. Powers and duties of the Board generally.

§ 115C‑12.  Powers and duties of the Board generally.

The general supervision and administration of the free public school system shall be vested in the State Board of Education. The State Board of Education shall establish policy for the system of free public schools, subject to laws enacted by the General Assembly. The powers and duties of the State Board of Education are defined as follows:

(1)        Financial Powers.  The financial powers of the Board are set forth in Article 30 of this Chapter.

(1a)      To Submit a Budget Request to the Director of the Budget.  The Board shall submit a budget request to the Director of the Budget in accordance with G.S. 143C‑3‑3. In addition to the information requested by the Director of the Budget, the Board shall provide an analysis relating each of its requests for expansion funds to anticipated improvements in student performance.

(2)        Repealed by Session Laws 1985 (Regular Session, 1986), c. 975, s. 24.

(3),(4)  Repealed by Session Laws 1987 (Regular Session, 1988), c. 1025, s. 1.

(5)        Apportionment of Funds.  The Board shall have authority to apportion and equalize over the State all State school funds and all federal funds granted to the State for assistance to educational programs administered within or sponsored by the public school system of the State.

(6)        Power to Demand Refund for Inaccurate Apportionment Due to False Attendance Records.  When it shall be found by the State Board of Education that inaccurate attendance records have been filed with the State Board of Education which resulted in an excess allotment of funds for teacher salaries in any school unit in any school year, the school unit concerned may be required to refund to the State Board the amount allotted to said unit in excess of the amount an accurate attendance record would have justified.

(7)        Power to Alter the Boundaries of City School Administrative Units and to Approve Agreements for the Consolidation and Merger of School Administrative Units Located in the Same County.  The Board shall have authority, in its discretion, to alter the boundaries of city school administrative units and to approve agreements submitted by county and city boards of education requesting the merger of two or more contiguous city school administrative units and the merger of city school administrative units with county school administrative units and the consolidation of all the public schools in the respective units under the administration of one board of education: Provided, that such merger of units and reorganization of school units shall not have the effect of abolishing any special taxes that may have been voted in any such units.

(8)        Power to Make Provisions for Sick Leave and for Substitute Teachers.  The Board shall provide for sick leave with pay for all public school employees in accordance with the provisions of this Chapter and shall promulgate rules and regulations providing for necessary substitutes on account of sick leave and other teacher absences.

The minimum pay for a substitute teacher who holds a teaching certificate shall be sixty‑five percent (65%) of the daily pay rate of an entry‑level teacher with an "A" certificate. The minimum pay for a substitute teacher who does not hold a teaching certificate shall be fifty percent (50%) of the daily pay rate of an entry‑level teacher with an "A" certificate. The pay for noncertified substitutes shall not exceed the pay of certified substitutes.

Local boards may use State funds allocated for substitute teachers to hire full‑time substitute teachers.

If a teacher assistant acts as a substitute teacher, the salary of the teacher assistant for the day shall be the same as the daily salary of an entry‑level teacher with an "A" certificate.

(9)        Miscellaneous Powers and Duties.  All the powers and duties exercised by the State Board of Education shall be in conformity with the Constitution and subject to such laws as may be enacted from time to time by the General Assembly. Among such duties are:

a.         To certify and regulate the grade and salary of teachers and other school employees.

b.         To adopt and supply textbooks.

c.         To adopt rules requiring all local boards of education to implement the Basic Education Program on an incremental basis within funds appropriated for that purpose by the General Assembly and by units of local government. Beginning with the 1991‑92 school year, the rules shall require each local school administrative unit to implement fully the standard course of study in every school in the State in accordance with the Basic Education Program so that every student in the State shall have equal access to the curriculum as provided in the Basic Education Program and the standard course of study.

The Board shall establish benchmarks by which to measure the progress that each local board of education has made in implementing the Basic Education Program.

c1.       To issue an annual "report card" for the State and for each local school administrative unit, assessing each unit's efforts to improve student performance based on the growth in performance of the students in each school and taking into account progress over the previous years' level of performance and the State's performance in comparison with other states. This assessment shall take into account factors that have been shown to affect student performance and that the State Board considers relevant to assess the State's efforts to improve student performance.

c2.       Repealed by Session Laws 1995 (Regular Session, 1996), c. 716, s. 1.

c3.       To develop a system of school building improvement reports for each school building. The purpose of school building improvement reports is to measure improvement in the growth in student performance at each school building from year to year, not to compare school buildings. The Board shall include in the building reports any factors shown to affect student performance that the Board considers relevant to assess a school's efforts to improve student performance. Local school administrative units shall produce and make public their school building improvement reports by March 15, 1997, for the 1995‑96 school year, by October 15, 1997, for the 1996‑97 school year, and annually thereafter. Each report shall be based on building‑level data for the prior school year.

c4.       To develop guidelines, procedures, and rules to establish, implement, and enforce the School‑Based Management and Accountability Program under Article 8B of this Chapter in order to improve student performance, increase local flexibility and control, and promote economy and efficiency.

d.         To formulate rules and regulations for the enforcement of the compulsory attendance law.

e.         To manage and operate a system of insurance for public school property, as provided in Article 38 of this Chapter.

In making substantial policy changes in administration, curriculum, or programs the Board should conduct hearings throughout the regions of the State, whenever feasible, in order that the public may be heard regarding these matters.

(9a),(9b)    Repealed by Session Laws 2005‑458, s. 1, effective October 2, 2005.

(9c)      Power to develop content standards and exit standards.  The Board shall develop a comprehensive plan to revise content standards and the standard course of study in the core academic areas of reading, writing, mathematics, science, history, geography, and civics. The Board shall involve and survey a representative sample of parents, teachers, and the public to help determine academic content standard priorities and usefulness of the content standards. A full review of available and relevant academic content standards that are rigorous, specific, sequenced, clear, focused, and measurable, whenever possible, shall be a part of the process of the development of content standards. The revised content standards developed in the core academic areas shall (i) reflect high expectations for students and an in‑depth mastery of the content; (ii) be clearly grounded in the content of each academic area; (iii) be defined grade‑by‑grade and course‑by‑course; (iv) be understandable to parents and teachers; (v) be developed in full recognition of the time available to teach the core academic areas at each grade level; and (vi) be measurable, whenever possible, in a reliable, valid, and efficient manner for accountability purposes.

High school course content standards shall include the knowledge and skills necessary to pursue further postsecondary education or to attain employment in the 21st century economy. The high school course content standards also shall be aligned with the minimum undergraduate course requirements for admission to the constituent institutions of The University of North Carolina. The Board may develop exit standards that will be required for high school graduation.

The Board also shall develop and implement an ongoing process to align State programs and support materials with the revised academic content standards for each core academic area on a regular basis. Alignment shall include revising textbook criteria, support materials, State tests, teacher and school administrator preparation, and ongoing professional development programs to be compatible with content standards. The Board shall develop and make available to teachers and parents support materials, including teacher and parent guides, for academic content standards. The State Board of Education shall work in collaboration with the Board of Governors of The University of North Carolina to ensure that teacher and school administrator degree programs, ongoing professional development, and other university activity in the State's public schools align with the State Board's priorities.

(10)      Power to Provide for Programs or Projects in the Cultural and Fine Arts Areas.  The Board is authorized and empowered, in its discretion, to make provisions for special programs or projects of a cultural and fine arts nature for the enrichment and strengthening of educational opportunities for the children of the State.

For this purpose, the Board may use funds received from gifts or grants and, with the approval of the Director of the Budget, may use State funds which the Board may find available in any budget administered by the Board.

(11)      Power to Conduct Education Research.  The Board is authorized to sponsor or conduct education research and special school projects considered important by the Board for improving the public schools of the State. Such research or projects may be conducted during the summer months and involve one or more local school units as the Board may determine. The Board may use any available funds for such purposes.

(12)      Duty to Provide for Sports Medicine and Emergency Paramedical Program.  The State Board of Education is authorized and directed to develop a comprehensive plan to train and make available to the public schools personnel who shall have major responsibility for exercising preventive measures against sports related deaths and injuries and for providing sports medicine and emergency paramedical services for injuries that occur in school related activities. The plan shall include, but is not limited to, the training, assignment of responsibilities, and appropriate additional reimbursement for individuals participating in the program.

The State Board of Education is authorized and directed to develop an implementation schedule and a program funding formula that will enable each high school to have a qualified sports medicine and emergency paramedical program by July 1, 1984.

The State Board of Education is authorized and directed to establish minimum educational standards necessary to enable individuals serving as sports medicine and emergency paramedical staff to provide such services, including first aid and emergency life saving skills, to students participating in school activities.

(13)      Power to Purchase Liability Insurance.  The Board is authorized to purchase insurance to protect board members from liability incurred in the exercise of their duty as members of the Board.

(14)      Duty to Provide Personnel Information to Local Boards.  Upon request, the State Board of Education and the Department of Public Instruction shall furnish to any county or city board of education any and all available personnel information relating to certification, evaluation and qualification including, but not limited to, semester hours or quarterly hours completed, graduate work, grades, scores, etc., that are on that date in the files of the State Board of Education or Department of Public Instruction.

(15)      Duty to Develop Noncertified Personnel Position Evaluation Descriptions.  The Board is authorized and directed to develop position evaluation descriptions covering those positions in local school administrative units for which certification by the State Board of Education is not normally a prerequisite. The position evaluation descriptions required in this subdivision are to be used by local boards of education as the basis for assignment of noncertified employees to an appropriate pay grade in accordance with salary grades and ranges adopted by the State Board of Education. No appropriations are required by this subdivision.

(16)      Power with Regard to Salary Schedules.  The Board shall provide for sick leave with pay for all public school employees in accordance with the provisions of this Chapter and shall promulgate rules and regulations providing for necessary substitutes on account of sick leave and other teacher absences.

a.         Support personnel refers to all public school employees who are not required by statute or regulation to be certified in order to be employed. The State Board of Education is authorized and empowered to adopt all necessary rules for full implementation of all schedules to the extent that State funds are made available for support personnel.

b.         Salary schedules for the following public school support personnel shall be adopted by the State Board of Education: school finance officer, office support personnel, teacher assistants, maintenance supervisors, custodial personnel, and transportation personnel. The Board shall classify these support positions in terms of uniform pay grades included in the salary schedule of the State Personnel Commission.

By the end of the third payroll period of the 1995‑96 fiscal year, local boards of education shall place State‑allotted office support personnel, teacher assistants, and custodial personnel on the salary schedule adopted by the State Board of Education so that the average salary paid is the State‑allotted amount for the category. In placing employees on the salary schedule, the local board shall consider the education, training, and experience of each employee, including experience in other local school administrative units. It is the intent of the General Assembly that a local school administrative unit not fail to employ an employee who was employed for the prior school year in order to implement the provisions of this sub‑subdivision. A local board of education is in compliance with this sub‑subdivision if the average salary paid is at least ninety‑five percent (95%) of the State‑allotted amount for the category at the end of the third payroll period of the 1995‑96 fiscal year, and at least ninety‑eight percent (98%) of the State‑allotted amount for the category at the end of the third payroll period of each subsequent fiscal year. The Department of Public Instruction shall provide technical assistance to local school administrative units regarding the implementation of this sub‑subdivision.

c.         Salary schedules for other support personnel, including but not limited to maintenance and school food service personnel, shall be adopted by the State Board of Education. The Board shall classify these support positions in terms of uniform pay grades included in the salary schedule of the State Personnel Commission. These schedules shall apply if the local board of education does not adopt a salary schedule of its own for personnel paid from other than State appropriations.

(17)      Power to provide for school transportation programs. The State Board of Education is authorized and empowered to promulgate such policies, rules, and regulations as it may deem necessary and desirable for the operation of a public school transportation system by each local administrative unit in the State. Such policies, rules, and regulations shall include, but are not limited to, fund allocations and fiscal support to assure the effective and efficient use of funds appropriated by the General Assembly in support of the school transportation system. Nothing herein shall be construed to affect in any way or to lessen in any way the full and complete authority of local boards of education to assign pupils to schools in accordance with G.S. 115C‑366.

(18)      Duty to Develop and Implement a Uniform Education Reporting System, Which Shall Include Standards and Procedures for Collecting Fiscal and Personnel Information.

a.         The State Board of Education shall adopt standards and procedures for local school administrative units to provide timely, accurate, and complete fiscal and personnel information, including payroll information, on all school personnel. All local school administrative units shall comply with these standards and procedures by the beginning of the 1987‑88 school year.

b.         The State Board of Education shall develop and implement a Uniform Education Reporting System that shall include requirements for collecting, processing, and reporting fiscal, personnel, and student data, by means of electronic transfer of data files from local computers to the State Computer Center through the State Communications Network. All local school administrative units shall comply with the requirements of the Uniform Education Reporting System by the beginning of the 1989‑90 school year.

c.         The State Board of Education shall comply with the provisions of G.S. 116‑11(10a) to plan and implement an exchange of information between the public schools and the institutions of higher education in the State. The State Board of Education shall require local boards of education to provide to the parents of children at a school all information except for confidential information received about that school from institutions of higher education pursuant to G.S. 116‑11(10a) and to make that information available to the general public.

d.         The State Board of Education shall modify the Uniform Education Reporting System to provide clear, accurate, and standard information on the use of funds at the unit and school level. The plan shall provide information that will enable the General Assembly to determine State, local, and federal expenditures for personnel at the unit and school level. The plan also shall allow the tracking of expenditures for textbooks, educational supplies and equipment, capital outlay, at‑risk students, and other purposes. The revised Uniform Education Reporting System shall be implemented beginning with the 1999‑2000 school year.

(19)      Duty to Identify Required Reports and to Eliminate Unnecessary Reports and Paperwork.  Prior to the beginning of each school year, the State Board of Education shall identify all reports that are required at the State level for the school year.

The State Board of Education shall adopt policies to ensure that local school administrative units are not required by the State Board of Education, the State Superintendent, or the Department of Public Instruction staff to (i) provide information that is already available on the student information management system or housed within the Department of Public Instruction; (ii) provide the same written information more than once during a school year unless the information has changed during the ensuing period; or (iii) complete forms, for children with disabilities, that are not necessary to ensure compliance with the federal Individuals with Disabilities Education Act (IDEA). Notwithstanding the foregoing, the State Board may require information available on its student information management system or require the same information twice if the State Board can demonstrate a compelling need and can demonstrate there is not a more expeditious manner of getting the information.

(20)      Duty to Report Appointment of Caretaker Administrators and Boards.  Pursuant to G.S. 120‑30.9G the State Board of Education shall submit to the Attorney General of the United States within 30 days any rules, policies, procedures, or actions taken pursuant to G.S. 115C‑64.4 which could result in the appointment of a caretaker administrator or board to perform any of the powers and duties of a local board of education where that school administrative unit is covered by the Voting Rights Act of 1965.

(21)      Duty to Monitor Acts of School Violence.  The State Board of Education shall monitor and compile an annual report on acts of violence in the public schools. The State Board shall adopt standard definitions for acts of school violence and shall require local boards of education to report them to the State Board in a standard format adopted by the State Board. The State Board shall submit its report on acts of violence in the public schools to the Joint Legislative Education Oversight Committee by March 15 of each year.

(22)      Duty to Monitor the Decisions of Teachers to Leave the Teaching Profession.  The State Board of Education shall monitor and compile an annual report on the decisions of teachers to leave the teaching profession. The State Board shall adopt standard procedures for each local board of education to use in requesting the information from teachers who are not continuing to work as teachers in the local school administrative unit and shall require each local board of education to report the information to the State Board in a standard format adopted by the State Board.

(23)      Power to Adopt Eligibility Rules for Interscholastic Athletic Competition.  The State Board of Education may adopt rules governing interscholastic athletic activities conducted by local boards of education, including eligibility for student participation. The State Board of Education may authorize a designated organization to apply and enforce the Board's rules governing participation in interscholastic athletic activities at the high school level.

(24)      Duty to Develop Standards for Alternative Learning Programs, Provide Technical Assistance on Implementation of Programs, and Evaluate Programs.  The State Board of Education shall adopt standards for assigning students to alternative learning programs. These standards shall include (i) a description of the programs and services that are recommended to be provided in alternative learning programs and (ii) a process for ensuring that an assignment is appropriate for the student and that the student's parents are involved in the decision. The State Board also shall adopt policies that define what constitutes an alternative school and an alternative learning program.

The State Board of Education shall also adopt standards to require that local school administrative units shall use (i) the teachers allocated for students assigned to alternative learning programs pursuant to the regular teacher allotment and (ii) the teachers allocated for students assigned to alternative learning programs only to serve the needs of these students.

The State Board of Education shall provide technical support to local school administrative units to assist them in developing and implementing plans and proposals for alternative learning programs.

The State Board shall evaluate the effectiveness of alternative learning programs and, in its discretion, of any other programs funded from the Alternative Schools/At‑Risk Student allotment. Local school administrative units shall report to the State Board of Education on how funds in the Alternative Schools/At‑Risk Student allotment are spent and shall otherwise cooperate with the State Board of Education in evaluating the alternative learning programs. As part of its evaluation of the effectiveness of these programs, the State Board shall, through the application of the accountability system developed under G.S. 115C‑105.35, measure the educational performance and growth of students placed in alternative schools and alternative programs. If appropriate, the Board may modify this system to adapt to the specific characteristics of these schools. Also as part of its evaluation, the State Board shall evaluate its standards adopted under this subdivision and make any necessary changes to those standards based on strategies that have been proven successful in improving student achievement and shall report to the Joint Legislative Education Oversight Committee by April 15, 2006 to determine if any changes are necessary to improve the implementation of successful alternative learning programs and alternative schools.

(25)      Duty to Report to Joint Legislative Education Oversight Committee.  Upon the request of the Joint Legislative Education Oversight Committee, the State Board shall examine and evaluate issues, programs, policies, and fiscal information, and shall make reports to that Committee. Furthermore, beginning October 15, 1997, and annually thereafter, the State Board shall submit reports to that Committee regarding the continued implementation of Chapter 716 of the 1995 Session Laws, 1996 Regular Session. Each report shall include information regarding the composition and activity of assistance teams, schools that received incentive awards, schools identified as low‑performing, school improvement plans found to significantly improve student performance, personnel actions taken in low‑performing schools, and recommendations for additional legislation to improve student performance and increase local flexibility.

(26)      Duty to Monitor and Make Recommendations Regarding Professional Development Programs.  The State Board of Education, in collaboration with the Board of Governors of The University of North Carolina, shall identify and make recommendations regarding meaningful professional development programs for professional public school employees. The programs shall be aligned with State education goals and directed toward improving student academic achievement. The State Board shall annually evaluate and, after consultation with the Board of Governors, make recommendations regarding professional development programs based upon reports submitted by the Board of Governors under G.S. 116‑11(12a).

(27)      Reporting Dropout Rates, Suspensions, Expulsions, and Alternative Placements.  The State Board shall report by March 15 of each year to the Joint Legislative Education Oversight Committee on the numbers of students who have dropped out of school, been suspended, been expelled, or been placed in an alternative program. The data shall be reported in a disaggregated manner and be readily available to the public. The State Board shall not include students that have been expelled from school when calculating the dropout rate. The Board shall maintain a separate record of the number of students who are expelled from school.

(27a)    Reducing School Dropout Rates.  The State Board of Education shall develop a statewide plan to improve the State's tracking of dropout data so that accurate and useful comparisons can be made over time. The plan shall include, at a minimum, how dropouts are counted and the methodology for calculating the dropout rate, the ability to track students movements among schools and districts, and the ability to provide information on who drops out and why.

(28)      Duty to Develop Rules for Issuance of Driving Eligibility Certificates.  The State Board of Education shall adopt the following rules to assist schools in their administration of procedures necessary to implement G.S. 20‑11 and G.S. 20‑13.2:

a.         To define what is equivalent to a high school diploma for the purposes of G.S. 20‑11 and G.S. 20‑13.2. These rules shall apply to all educational programs offered in the State by public schools, charter schools, nonpublic schools, or community colleges.

b.         To establish the procedures a person who is or was enrolled in a public school or in a charter school must follow and the requirements that person shall meet to obtain a driving eligibility certificate.

c.         To require the person who is required under G.S. 20‑11(n) to sign the driving eligibility certificate to provide the certificate if he or she determines that one of the following requirements is met:

1.         The person seeking the certificate is eligible for the certificate under G.S. 20‑11(n)(1) and is not subject to G.S. 20‑11(n1).

2.         The person seeking the certificate is eligible for the certificate under G.S. 20‑11(n)(1) and G.S. 20‑11(n1).

These rules shall apply to public schools and charter schools.

d.         To provide for an appeal to an appropriate education authority by a person who is denied a driving eligibility certificate. These rules shall apply to public schools and charter schools.

e.         To define exemplary student behavior and to define what constitutes the successful completion of a drug or alcohol treatment counseling program. These rules shall apply to public schools and charter schools.

The State Board also shall develop policies as to when it is appropriate to notify the Division of Motor Vehicles that a person who is or was enrolled in a public school or in a charter school no longer meets the requirements for a driving eligibility certificate.

The State Board shall develop a form for parents, guardians, or emancipated juveniles, as appropriate, to provide their written, irrevocable consent for a school to disclose to the Division of Motor Vehicles that the student no longer meets the conditions for a driving eligibility certificate under G.S. 20‑11(n)(1) or G.S. 20‑11(n1), if applicable, in the event that this disclosure is necessary to comply with G.S. 20‑11 or G.S. 20‑13.2. Other than identifying under which statutory subsection the student is no longer eligible, no other details or information concerning the student's school record shall be released pursuant to this consent. This form shall be used for students enrolled in public schools or charter schools.

The State Board of Education may use funds appropriated for drivers education to cover the costs of driving eligibility certificates.

(29)      To issue special high school diplomas to veterans of World War II Korea, and Vietnam.  The State Board of Education shall issue special high school diplomas to all honorably discharged veterans of World War II, the Korean Conflict, and the Vietnam era who request special diplomas and have not previously received high school diplomas.

(30)      Duty to Adopt Model Guidelines and Policies for the Establishment of Local Task Forces on Closing the Academic Achievement Gap.  The State Board shall adopt a Model for local school administrative units to use as a guideline to establish local task forces on closing the academic achievement gap at the discretion of the local board. The purpose of each task force is to advise and work with its local board of education and administration on closing the gap in academic achievement and on developing a collaborative plan for achieving that goal. The State Board shall consider the recommendations of the Commission on Improving the Academic Achievement of Minority and At‑Risk Students to the 2001 Session of the General Assembly in establishing its guidelines.

(30a)    Duty to Assist Schools in Meeting Adequate Yearly Progress.  The State Board of Education shall:

a.         Identify which schools are meeting adequate yearly progress with subgroups as specified in the No Child Left Behind Act of 2001;

b.         Study the instructional, administrative, and fiscal practices and policies employed by the schools selected by the State Board of Education that are meeting adequate yearly progress specified in the No Child Left Behind Act of 2001;

c.         Create assistance models for each subgroup based on the practices and policies used in schools that are meeting adequate yearly progress. The schools of education at the constituent institutions of The University of North Carolina, in collaboration with the University of North Carolina Center for School Leadership Development, shall assist the State Board of Education in developing these models; and

d.         Offer technical assistance based on these assistance models to local school administrative units not meeting adequate yearly progress, giving priority to those local school administrative units with high concentrations of schools that are not meeting adequate yearly progress. The State Board of Education shall determine the number of local school administrative units that can be served effectively in the first two years. This technical assistance shall include peer assistance and professional development by teachers, support personnel, and administrators in schools with subgroups that are meeting adequate yearly progress.

(31)      To Adopt Guidelines for Individual Diabetes Care Plans.  The State Board shall adopt guidelines for the development and implementation of individual diabetes care plans. The State Board shall consult with the North Carolina Diabetes Advisory Council established by the Department of Health and Human Services in the development of these guidelines. The State Board also shall consult with local school administrative unit employees who have been designated as responsible for coordinating their individual unit's efforts to comply with federal regulations adopted under Section 504 of the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 794. In its development of these guidelines, the State Board shall refer to the guidelines recommended by the American Diabetes Association for the management of children with diabetes in the school and day care setting and shall consider recent resolutions by the United States Department of Education's Office of Civil Rights of investigations into complaints alleging discrimination against students with diabetes.

The guidelines adopted by the State Board shall include:

a.         Procedures for the development of an individual diabetes care plan at the written request of the student's parent or guardian, and involving the parent or guardian, the student's health care provider, the student's classroom teacher, the student if appropriate, the school nurse if available, and other appropriate school personnel.

b.         Procedures for regular review of an individual care plan.

c.         Information to be included in a diabetes care plan, including the responsibilities and appropriate staff development for teachers and other school personnel, an emergency care plan, the identification of allowable actions to be taken, the extent to which the student is able to participate in the student's diabetes care and management, and other information necessary for teachers and other school personnel in order to offer appropriate assistance and support to the student. The State Board shall ensure that the information and allowable actions included in a diabetes care plan as required in this subdivision meet or exceed the American Diabetes Association's recommendations for the management of children with diabetes in the school and day care setting.

d.         Information and staff development to be made available to teachers and other school personnel in order to appropriately support and assist students with diabetes.

The State Board shall ensure that these guidelines are updated as necessary and shall ensure that the guidelines and any subsequent changes are published and disseminated to local school administrative units.

(32)      Duty to Encourage Early Entry of Motivated Students into Four‑Year College Programs.  The State Board of Education, in cooperation with the Education Cabinet, shall work with local school administrative units, the constituent institutions of The University of North Carolina, local community colleges, and private colleges and universities to (i) encourage early entry of motivated students into four‑year college programs and to (ii) ensure that there are opportunities at four‑year institutions for academically talented high school students to get an early start on college coursework, either at nearby institutions or through distance learning.

The State Board of Education shall also adopt policies directing school guidance counselors to make ninth grade students aware of the potential to complete the high school courses required for college entry in a three‑year period.

(33)      Duty to Develop Recommended Programs for Use in Schools on Memorial Day.  The State Board of Education shall develop recommended instructional programs that enable students to gain a better understanding of the meaning and importance of Memorial Day. All schools, especially schools that hold school on Memorial Day, shall recognize the significance of Memorial Day.

(34)      Duty to Protect the Health of School‑Age Children From Toxicants at School.  The State Board shall address public health and environmental issues in the classroom and on school grounds by doing all of the following:

a.         Develop guidelines for sealing existing arsenic‑treated wood in playground equipment or establish a time line for removing existing arsenic‑treated wood on playgrounds and testing the soil on school grounds for contamination caused by the leaching of arsenic‑treated wood in other areas where children may be at particularly high risk of exposure.

b.         Establish guidelines to reduce students' exposure to diesel emissions that can occur as a result of unnecessary school bus idling, nose‑to‑tail parking, and inefficient route assignments.

c.         Study methods for mold and mildew prevention and mitigation and incorporate recommendations into the public school facilities guidelines as needed.

d.         Establish guidelines for Integrated Pest Management consistent with the policy of The North Carolina School Boards Association, Inc., as published in 2004. These guidelines may be updated as needed to reflect changes in technology.

e.         Establish guidelines for notification of students' parents, guardians, or custodians as well as school staff of pesticide use on school grounds.

(35)      To encourage local boards of education to enter into agreements regarding the joint use of facilities for physical activity.  The State Board of Education shall encourage local boards of education to enter into agreements with local governments and other entities regarding the joint use of their facilities for physical activity. The agreements should delineate opportunities, guidelines, and the roles and responsibilities of the parties, including responsibilities for maintenance and liability.

(36)      Duty to charge tuition for the Governor's School of North Carolina.  The State Board of Education shall implement a five‑hundred‑dollar ($500.00) tuition charge for students attending the Governor's School of North Carolina.  (1955, c. 1372, art. 2, s. 2; art. 17, s. 6; art. 18, s. 2; 1957, c. 541, s. 11; 1959, c. 1294; 1961, c. 969; 1963, c. 448, ss. 24, 27; c. 688, ss. 1, 2; c. 1223, s. 1; 1965, c. 584, s. 20.1; c. 1185, s. 2; 1967, c. 643, s. 1; 1969, c. 517, s. 1; 1971, c. 704, s. 4; c. 745; 1973, c. 236; c. 476, s. 138; c. 675; 1975, c. 686, s. 1; c. 699, s. 2; c. 975; 1979, c. 300, s. 1; c. 935; c. 986; 1981, c. 423, s. 1; 1983, c. 630, s. 1; 1983 (Reg. Sess., 1984), c. 1034, s. 16; 1985, c. 479, s. 55(c)(3); c. 757, s. 145(a); 1985 (Reg. Sess., 1986), c. 975, s. 24; 1987, c. 414, s. 1; 1987 (Reg. Sess., 1988), c. 1025, ss. 1, 3; 1989, c. 585, s. 1; c. 752, s. 65(c); c. 778, s. 6; 1991, c. 529, s. 3; c. 689, s. 196(b); 1991 (Reg. Sess., 1992), c. 880, s. 3; c. 900, s. 75.1(e); 1993, c. 321, ss. 125, 133(a), 139(b); 1993 (Reg. Sess., 1994), c. 769, ss. 19(a), 19.9; 1995, c. 60, s. 1; c. 324, s. 17.15(a); c. 450, s. 4; c. 509, s. 59; 1995 (Reg. Sess., 1996), c. 716, s. 1; 1996, 2nd Ex. Sess., c. 18, ss. 18.4, 18.28(a); 1997‑18, s. 15(a), (c)‑(e); 1997‑221, s. 12(a); 1997‑239, s. 1; 1997‑443, s. 8.27(a), (e); 1997‑443, s. 8.29(o), (u); 1997‑507, s. 3; 1998‑153, s. 16(b); 1998‑212, ss. 9.16(a), 9.23; 1999‑237, s. 8.25(d); 1999‑243, s. 5; 1999‑397, s. 3; 2001‑86, s. 1; 2001‑151, s. 1; 2001‑424, ss. 28.30(e), (f), 31.4(a); 2002‑103, s. 1; 2002‑126, s. 7.15; 2002‑159, s. 63; 2002‑178, s. 1(a); 2003‑251, s. 1; 2003‑419, s. 1; 2005‑155, s. 1; 2005‑276, ss. 7.18, 9.34(a); 2005‑446, s. 1; 2005‑458, ss. 1, 2; 2006‑75, s. 1; 2006‑143, s. 1; 2006‑203, s. 30; 2006‑260, s. 1; 2009‑305, s. 4; 2009‑334, s. 1; 2009‑451, s. 7.39(a).)



§ 115C-12.1. Training of State Board members.

§ 115C‑12.1.  Training of State Board members.

The State Board of Education shall establish minimum training requirements for members of the State Board of Education.  All Board members shall participate in training programs, as required by the State Board. (1991, c. 689, s. 200(c).)



§ 115C-12.2. Voluntary shared leave.

§ 115C‑12.2.  Voluntary shared leave.

The State Board of Education, in cooperation with the State Board of Community Colleges and the State Personnel Commission, shall adopt rules and policies to allow any employee at a public school to share leave voluntarily with an immediate family member who is an employee of a public school, community college, or State agency; and with a coworker's immediate family member who is an employee of a public school, community college, or State agency. For the purposes of this section, the term "immediate family member" means a spouse, parent, child, brother, sister, grandparent, or grandchild. The term includes the step, half, and in‑law relationships. The term "coworker" means that the employee donating the leave is employed by the same agency, department, institution, university, local school administrative unit, or community college as the employee whose immediate family member is receiving the leave. (1999‑170, s. 2; 2003‑9, s. 2; 2003‑284, s. 30.14A(b).)



§ 115C-13. Duty to maintain confidentiality of certain records.

§ 115C‑13.  Duty to maintain confidentiality of certain records.

Except as otherwise provided by federal law, local boards of education and their officers and employees shall provide to the State Board and to the Superintendent all information needed to carry out their duties.  It is unlawful for any member of the State Board of Education, the Superintendent of Public Instruction, or any employee or officer of the State Board of Education or the Department of Public Instruction to disclose any of this information that the local board or its officers or employees could not lawfully disclose.  This disclosure is a Class 1 misdemeanor. (1985, c. 757, s. 145(j); 1993, c. 539, s. 880; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 115C-14. Repealed by Session Laws 1987, c. 414, s. 11.

§ 115C‑14. Repealed by Session Laws 1987, c. 414, s. 11.



§ 115C-15: Repealed by Session Laws 1997-18, s. 1.

§ 115C‑15:  Repealed by Session Laws 1997‑18, s. 1.



§ 115C-16. Authorization for school uniform pilot program.

§ 115C‑16.  Authorization for school uniform pilot program.

The State Board of Education may authorize up to five local school administrative units to implement pilot programs in which students are required to wear uniforms in public schools.

Prior to selecting the pilot units, the State Board of Education shall develop guidelines for local boards of education to use when establishing requirements for students to wear uniforms in public schools. In developing these guidelines, the State Board shall consider (i) ways to promote parental and community involvement in the pilot programs, (ii) relevant State and federal constitutional concerns such as freedom of religion and freedom of speech, and (iii) the ability of students to purchase the uniforms.

Local boards in the pilot units shall establish requirements, consistent with the State Board's guidelines, for students enrolled in any of their schools to wear uniforms at school during the regular school day.

No State funds shall be used for the uniforms. (1995, c. 334, s. 1.)



§ 115C-17. Rulemaking to implement ABC's Plan.

§ 115C‑17.  Rulemaking to implement ABC's Plan.

(a)        G.S. 150B‑21.2(a)(1) shall not apply to proposed rules adopted by the State Board of Education if the proposed rules are directly related to the implementation of this act [1995 (Reg. Sess., 1996), c. 716, s. 18].

(b)        Notwithstanding G.S. 150B‑21.3(b), a permanent rule that is adopted by the State Board of Education, is approved by the Rules Review Commission, and is directly related to the implementation of this act, shall become effective five business days after the Commission delivers the rule to the Codifier of Rules, unless the rule specifies a later effective date. If the State Board of Education specifies a later effective date, the rule becomes effective upon that date.  A permanent rule that is adopted by the State Board of Education that is directly related to the implementation of this act, but is not approved by the Rules Review Commission, shall not become effective.

(c)        G.S. 150B‑21.4(b1) shall not apply to permanent rules the State Board of Education proposes to adopt if those rules are directly related to the implementation of this act [1995 (Reg. Sess., 1996), c. 716, s. 28].

(d)        The State Board of Education shall determine whether a proposed rule is directly related to this act based upon a finding that there is a rational relationship between the proposed rule and specific provisions of this act. A proposed rule may create, amend, or repeal a rule.  The State Board shall indicate in the notice of proposed text that the rule is directly related to the implementation of this act and that the Board is proceeding under the authority granted by this act.

(e)        The State Board of Education shall provide written notice to all boards of county commissioners and all local boards of education of proposed rules that are directly related to the implementation of this act and that would affect the expenditures or revenues of a unit of local government under G.S. 150B‑21.4(b). The notice shall state that a copy of the fiscal note may be obtained from the State Board. (1995 (Reg. Sess., 1996), c. 716, s. 28.)



§ 115C-18. Election of Superintendent of Public Instruction.

Article 3.

Department of Public Instruction.

§ 115C‑18.  Election of Superintendent of Public Instruction.

The Superintendent of Public Instruction shall be elected by the qualified voters of the State in 1972 and every four years thereafter at the same time and places as members of the General Assembly are elected. His term of office shall be four years and shall commence on the first day of January next after election and continue until his successor is elected and qualified.

If the office of the Superintendent of Public Instruction is vacated by death, resignation, or otherwise, it shall be the duty of the Governor to appoint another to serve until his successor is elected and qualified. Every such vacancy shall be filled by election at the first election for members of the General Assembly that occurs more than 30 days after the vacancy has taken place, and the person chosen shall hold the office for the remainder of the unexpired term fixed in Article III, Sec. 7 of the Constitution of North Carolina. When a vacancy occurs in the office and the term expires on the first day of January succeeding the next election for members of the General Assembly, the Governor shall appoint to fill the vacancy for the unexpired term of the office. Upon the occurrence of a vacancy in the  office for any of the causes stated herein, the Governor may appoint an interim officer to perform the duties of that office until a person is appointed or elected pursuant to Article III, Sec. 7 of the Constitution of North Carolina to fill the vacancy and is qualified.

The time of the election of the Superintendent of Public Instruction shall be in accordance with the provisions of Article 1 of Subchapter I of Chapter 163 of the General Statutes.

The election, term and induction into office of the Superintendent  of Public Instruction shall be in accordance with the provisions of G.S. 147‑4. (1981, c. 423, s. 1.)



§ 115C-19. Chief administrative officer of the State Board of Education.

§ 115C‑19.  Chief administrative officer of the State Board of Education.

As provided in Article IX, Sec. 4(2) of the North Carolina Constitution, the Superintendent of Public Instruction shall be the secretary and chief administrative officer of the State Board of Education. As secretary and chief administrative officer of the State Board of Education, the Superintendent manages on a day‑to‑day basis the administration of the free public school system, subject to the direction, control, and approval of the State Board. Subject to the direction, control, and approval of the State Board of Education, the Superintendent of Public Instruction shall carry out the duties prescribed under G.S. 115C‑21. (1955, c. 1372, art. 3, s. 1; 1971, c. 704, s. 5; 1981, c. 423, s. 1; 1987 (Reg. Sess., 1988), c. 1025, s. 4; 1995, c. 72, s. 1.)



§ 115C-20. Office and salary.

§ 115C‑20.  Office and salary.

The Superintendent of Public Instruction shall keep his office in the Education Building in Raleigh, and his salary shall be set by the General Assembly in the Current Operations Appropriations Act. In addition to the salary set by the General Assembly in the Current Operations Appropriations Act, longevity pay shall be paid on the same basis as is provided to employees of the State who are subject to the State Personnel Act. (1955, c. 1372, art. 3, s. 2; c. 1374; 1963, c. 1178, s. 2; 1967, c. 1130; c. 1237, s. 2; 1969, c. 1214, s. 2; 1971, c. 912, s. 2; 1973, c. 778, s. 2; 1975, 2nd Sess., c. 983, s. 17; 1977, c. 802, s. 42.15; 1981, c. 423, s. 1; 1983, c. 761, s. 210; 1983 (Reg. Sess., 1984), c. 1034, s. 164; 1987, c. 738, s. 32(b).)



§ 115C-21. Powers and duties generally.

§ 115C‑21.  Powers and duties generally.

(a)        Administrative Duties.  Subject to the direction, control, and approval of the State Board of Education, it shall be the duty of the Superintendent of Public Instruction:

(1)        To organize and establish a Department of Public Instruction which shall include such divisions and departments as the State Board considers necessary for supervision and administration of the public school system. All appointments of administrative and supervisory personnel to the staff of the Department of Public Instruction are subject to the approval of the State Board of Education, which may terminate these appointments for cause in conformity with Chapter 126 of the General Statutes, the State Personnel System.

(2)        To keep the public informed as to the problems and needs of the public schools by constant contact with all school administrators and teachers, by personal appearance at public gatherings, and by information furnished to the press of the State.

(3)        To report biennially to the Governor 30 days prior to each regular session of the General Assembly, such report to include information and statistics of the public schools, with recommendations for their improvement and for changes in the school law.

(4)        To have printed and distributed such educational bulletins as are necessary for the professional improvement of teachers and for the cultivation of public sentiment for public education, and to have printed all forms necessary and proper for the administration of the Department of Public Instruction.

(5)        To manage all those matters relating to the supervision and administration of the public school system that the State Board delegates to the Superintendent of Public Instruction.

(6)        To create a special fund within the Department of Public Instruction to manage funds received as grants from nongovernmental sources in support of public education. Effective July 1, 1995, this special fund is transferred to the State Board of Education and shall be administered by the State Board in accordance with G.S. 115C‑410.

(7)        Repealed by Session Laws 1995, c. 72, s. 2.

(b)        Duties as Secretary to the State Board of Education.  Subject to the direction, control, and approval of the State Board of Education, it shall be the duty of the Superintendent of Public Instruction:

(1)        To administer through the Department of Public Instruction, the instructional policies established by the Board.

(1a)      Repealed by Session Laws 1995, c. 72, s. 2.

(2)        To keep the Board informed regarding developments in the field of public education.

(3)        To make recommendations to the Board with regard to the problems and needs of education in North Carolina.

(4)        To make available to the public schools a continuous program of comprehensive supervisory services.

(5)        To collect and organize information regarding the public schools, on the basis of which he shall furnish the Board such tabulations and reports as may be required by the Board.

(6)        To communicate to the public school administrators all information and instructions regarding instructional policies and procedures adopted by the Board.

(7)        To have custody of the official seal of the Board and to attest all deeds, leases, or written contracts executed in the name of the Board. All deeds of conveyance, leases, and contracts affecting real estate, title to which is held by the Board, and all contracts of the Board required to be in writing and under seal, shall be executed in the name of the Board by the chairman and attested by the secretary; and proof of the execution, if required or desired, may be had as provided by law for the proof of corporate instruments.

(8)        To attend all meetings of the Board and to keep the minutes of the proceedings of the Board in a well‑bound and suitable book, which minutes shall be approved by the Board prior to its adjournment; and, as soon thereafter as possible, to furnish to each member of the Board a copy of said minutes.

(9)        To perform such other duties as the Board may assign to him from time to time. (1955, c. 1372, art. 2, s. 2; art. 3, ss. 3, 4; 1957, c. 541, s. 11; 1961, c. 969; 1963, c. 448, ss. 24, 27; c. 688, ss. 1, 2; c. 1223, s. 1; 1965, c. 1185, s. 2; 1967, c. 643, s. 1; 1969, c. 517, s. 1; 1971, c. 704, s. 4; c. 745; 1973, c. 476, s. 138; c. 675; 1975, c. 699, ss. 2, 3; c. 975; 1979, c. 300, s. 1; c. 935; 1981, c. 423, s. 1; 1985, c. 479, s. 37; 1987 (Reg. Sess., 1988), c. 1025, ss. 5‑8; 1989, c. 752, s. 78(a); 1989 (Reg. Sess., 1990), c. 1066, s. 102; 1991 (Reg. Sess., 1992), c. 812, s. 6(g); c. 1044, s. 22(a); 1993, c. 522, s. 1; 1995, c. 72, s. 2.)



§ 115C-21.1: Repealed by Session Laws 1997-18, s. 2.

§ 115C‑21.1:  Repealed by Session Laws 1997‑18, s. 2.



§ 115C-22: Repealed by Session Laws 1997-18, s. 3.

§ 115C‑22:  Repealed by Session Laws 1997‑18, s. 3.



§§ 115C-23 through 115C-26. Reserved for future codification purposes.

§§ 115C‑23 through 115C‑26.  Reserved for future codification purposes.



§§ 115C-27 through 115C-34: Repealed by Session Laws 1987 (Regular Session, 1988), c. 1025, s. 2.)

Article 4.

Office of the Controller.

§§ 115C‑27 through 115C‑34:  Repealed by Session Laws 1987 (Regular Session, 1988), c. 1025, s. 2.)



§ 115C-35. How constituted.

Article 5.

Local Boards of Education.

§ 115C‑35.  How constituted.

(a)        The county board of education in each county shall consist of five members elected by the voters of the county at large for terms of four years: Provided, that where there are multiple local school administrative units located within the county, and unless the county board is responsible for appointing members of the board of education of a city administrative unit located within the county, only those voters who reside within the county school administrative unit boundary lines shall be eligible to vote for members of the county board of education. Where the county board is responsible for appointing members of the board of education of a city administrative unit located within the county, the voters residing within that city school administrative unit shall be eligible to vote for members of the county board of education.

The terms of office of the members of boards of education of all school administrative units in this State, who serve on June 25, 1975, shall continue until members are elected and qualified as provided in this section unless modified by local legislation.

(b)        No person residing in a local school administrative unit shall be eligible for election to the board of education of that local school administrative unit unless such person resides within the boundary lines of that local school administrative unit. (1955, c. 1372, art. 5, s. 1; 1967, c. 972, s. 1; 1969, c. 1301, s. 2; 1975, c. 855, ss. 1‑3; 1981, c. 423, s. 1.)



§ 115C-36. Designation of board.

§ 115C‑36.  Designation of board.

All powers and duties conferred and imposed by law respecting public schools, which are not expressly conferred and imposed upon some other official, are conferred and imposed upon local boards of education. Said boards of education shall have general control and supervision of all matters pertaining to the public schools in their respective administrative units and they shall enforce the school law in their respective units. (1955, c. 1372, art. 5, s. 18; 1957, c. 262; 1963, c. 425; 1965, c. 1185, s. 1; 1969, c. 517, s. 2; 1981, c. 423, s. 1.)



§ 115C-37. Election of board members.

§ 115C‑37.  Election of board members.

(a)        Method of Election.  The county boards of education shall be elected on a nonpartisan basis at the time of the primary election in 1970 and biennially thereafter. The names of the candidates shall be printed on the ballots without reference to any party affiliation and any qualified voter residing in the county shall be entitled to vote such ballots. Except as otherwise provided herein, the election shall be conducted according to the provisions of Chapter 163 of the General Statutes then governing primary elections.

The terms of office of the members shall be staggered so as nearly equal to one half as possible shall expire every two years.

(b)        County Board of Elections to Provide for Elections.  The county board of elections under the direction of the State Board of Elections, shall make all necessary provisions for elections of county boards of education as are herein provided for. The county board of elections of each county shall file with the State Board of Elections a statement specifying the size and method of election of members of its county board of education.

(c)        City Board of Education.  The board of education for any city administrative unit shall be appointed or elected as now provided by law. If no provision is now made by the law for the filling of vacancies in the membership of any city board of education, such vacancy may be filled by the governing body of the city or town embraced by said administrative unit. In the event that any such vacancy is not filled in this manner within 30 days, the State Board of Education may fill such vacancy.

(d)        Members to Qualify.  Each county board of education shall hold a meeting in December following the election. At that meeting, newly elected members of the board of education shall qualify by taking the oath of office prescribed in Article VI, Sec. 7 of the Constitution.

This subsection shall not have the effect of repealing any local or special acts relating to boards of education of any particular counties whose membership to said boards is chosen by a vote of the people.

(e)        Vacancies in Nominations for Membership on County Boards.  If any candidate nominated on a partisan basis shall die, resign, or for any reason become ineligible or disqualified between the date of his nomination and the time for the election, such vacancy caused thereby may be filled by the actions of the county executive committee of the political party of such candidate.

(f)         Vacancies in Office.  All vacancies in the membership of the boards of education whose members are elected pursuant to the provisions of subsection (a) of this section by death, resignation, or other causes shall be filled by appointment by the remaining members of the board, of a person to serve until the next election of members of such board, at which time the remaining unexpired term of the office in which the vacancy occurs shall be filled by election.

(g)        Eligibility for Board Membership; Holding Other Offices.  Any person possessing the qualifications for election to public office set forth in Article VI, Sec. 6 of the Constitution of North Carolina shall be eligible to serve as a member of a local board of education: Provided, however, that any person elected or appointed to a local board of education, and also employed by that board of education, shall resign his employment before taking office as a member of that board of education.

Membership on a board of education is hereby declared to be an office that, with the exceptions provided above, may be held concurrently with any appointive office, pursuant to Article VI, Sec. 9 of the Constitution, but any person holding an elective office shall not be eligible to serve as a member of a local board of education.

(h)        Death or Disqualification of Candidate in Nonpartisan Election.  If a candidate dies or becomes disqualified after the filing period has closed and before the election, and the ballots have not been printed, the county board of elections shall immediately reopen the filing period for five days so that additional candidates may file for election. If the ballots have been printed at the time the board of elections receives notice of the death or disqualification, the board shall reopen the filing period for three days if the board determines it will have time to reprint the ballots before the election.

In the event the board of elections determines that there is not time enough to reopen the filing period for three days and to reprint the ballots, then the ballots shall not be reprinted and the name of the deceased or disqualified candidate shall remain on the ballot. Votes cast for such candidate shall not be considered and the candidates receiving the highest number of votes equal to the number of positions to be filled shall be elected.

(i)         The local board of education shall revise electoral district boundaries from time to time as provided by this subsection. If district boundaries are set by local act or court order and the act or order does not provide a method for revising them, the local board of education shall revise them only for the purpose of (i) accounting for territory annexed to or excluded from the school administrative unit, and (ii) correcting population imbalances among the districts shown by a new federal census or caused by exclusions or annexations. After the General Assembly has ratified an act establishing district boundaries, the local board of education shall not revise them again until a new federal census of population is taken or territory is annexed to or excluded from the school administrative unit, whichever event first occurs. After the local board of education has revised district boundaries in conformity with this act, the local board of education shall not revise them again until a new federal census of population is taken or territory is annexed to or excluded from the school administrative unit, whichever event occurs first, except that the board may make an earlier revision of district boundaries it has drawn if it must do so to comply with a court order or to gain approval of a district‑revision plan by the U.S. Justice Department under Section 5 of the Voting Rights Act.  In establishing district boundaries, the local board of education shall use data derived from the most recent federal census. (1955, c. 1372, art. 5, ss. 2‑8; 1967, c. 972, ss. 2‑6; 1969, c. 1301, s. 2; 1971, c. 704, s. 6; 1973, c. 1446, s. 1; 1977, c. 662; 1981, c. 423, s. 1; 1985, c. 404; c. 405, ss. 1, 2; 1985 (Reg. Sess., 1986), c. 975, s. 10; 1991, c. 400, s. 1.)



§ 115C-37.1. Vacancies in offices of county boards elected on partisan basis in certain counties.

§ 115C‑37.1.  Vacancies in offices of county boards elected on partisan basis in certain counties.

(a)        All vacancies in the membership of county boards of education which are elected by public or local act on a partisan basis shall be filled by appointment of the person, board, or commission specified in the act, except that if the act specifies that appointment shall be made by a party executive committee, then the appointment shall be made instead by the remaining members of the board.

(b)        If the vacating member was elected as the nominee of a political party, then the person, board, or commission required to fill the vacancy shall consult with the county executive committee of that party and appoint the person recommended by that party executive committee, if the party executive committee makes a recommendation within 30 days of the occurrence of the vacancy.

(c)        Whenever only the qualified voters of less than the entire county were eligible to vote for the member whose seat is vacant (either because the county administrative unit was less than countywide or only residents of certain areas of the administrative unit could vote in the general election for a district seat), the appointing authority must accept the recommendation only if the county executive committee restricted voting to committee members who represent precincts all or part of which were within the territory of the vacating school board member.

(d)        (Effective until December 1, 2010) This section shall apply only in the following counties: Alleghany, Brunswick, Forsyth, Graham, New Hanover, Vance, and Washington.

(d)        (Effective December 1, 2010) This section shall apply only in the following counties: Alleghany, Brunswick, Graham, New Hanover, Vance, and Washington.  (1981, c. 763, ss. 4, 14; c. 830; 1983, c. 493, s. 1; 1987 (Reg. Sess., 1988), c. 974, s. 5; 1989, c. 497, s. 3; 2009‑277, ss. 1, 2.)



§ 115C-38. Compensation of board members.

§ 115C‑38.  Compensation of board members.

The tax‑levying authority for a local school administrative unit may, under the procedures of G.S. 153A‑92, fix the compensation and expense allowances paid members of the board of education of that local school administrative unit.

Funds for the per diem, subsistence, and mileage for all meetings of county and city boards of education shall be provided from the current expense fund budget of the particular county or city.

The compensation and expense allowances of members of boards of education shall continue at the same levels as paid on July 1, 1975, until changed by or pursuant to local act or pursuant to this section. (1955, c. 1372, art. 5, s. 12; 1975, c. 569, ss. 1‑3; 1977, c. 802, s. 39.5; 1981, c. 423, s. 1.)



§ 115C-39. Suspension of duties by State Board.

§ 115C‑39.  Suspension of duties by State Board.

(a)        Repealed by Session Laws 2007‑498, s. 1, effective August 30, 2007.

(b)        In the event the State Board of Education has appointed an interim superintendent under G.S. 115C‑105.39 and the State Board determines that the local board of education has failed to cooperate with the interim superintendent, the State Board shall have the authority to suspend any of the powers and duties of the local board and to act on its behalf under G.S. 115C‑105.39. (1955, c. 1372, art. 5, s. 13; 1981, c. 423, s. 1; 1995 (Reg. Sess., 1996), c. 716, s. 5; 2007‑498, s. 1.)



§ 115C-40. Board a body corporate.

§ 115C‑40.  Board a body corporate.

The board of education of each county in the State shall be a body corporate by the name and style of "The ______ County Board of Education," and the board of education of each city administrative school unit in the State shall be a body corporate by the name and style of "The ______ City Board of Education." The several boards of education, both county and city, shall hold all school property and be capable of purchasing and holding real and personal property, of building and repairing schoolhouses, of selling and transferring the same for school purposes, and of prosecuting and defending suits for or against the corporation.

Local boards of education, subject to any paramount powers vested by law in the State Board of Education or any other authorized agency shall have general control and supervision of all matters pertaining to the public schools in their respective local school administrative units; they shall execute the school laws in their units; and shall have authority to make agreements with other boards of education to transfer pupils from one local school administrative unit to another unit when the administration of the schools can be thereby more efficiently and more economically accomplished. (1955, c. 1372, art. 5, s. 10; 1981, c. 423, s. 1; 1985 (Reg. Sess., 1986), c. 975, s. 24.)



§ 115C-41. Organization of board.

§ 115C‑41.  Organization of board.

(a)        Unless otherwise provided by local law, all local boards of education shall have an organizational meeting no later than 60 days after the swearing in of members following election or appointment and as often thereafter as the board shall determine appropriate. The board may fix the date and time of its organizational meeting. At the organizational meeting the members of all boards shall elect one of their members as chairman for a period of one year, or until his successor is elected and qualified. The chairman of the local board of education shall preside at the meetings of the board, and in the event of his absence or sickness, the board may appoint one of its members temporary chairman. The superintendent of schools, whether a county or city superintendent, shall be ex officio secretary to his respective board. He shall keep the minutes of the meetings of the board but shall have no vote: Provided, that in the event of a vacancy in the superintendency, the board may elect one of its members to serve temporarily as secretary to the board.

(b)        All local boards of education shall meet on the first Monday in January, April, July, and October of each year, or as soon thereafter  as practicable. A board may elect to hold regular monthly meetings, and to meet in special session upon the call of the chairman or of the secretary as often as the school business of the local school administrative unit may require. (1955, c. 1372, art. 5, ss. 9, 11; 1981, c. 423, s. 1; 1983, c. 408.)



§ 115C-42. Liability insurance and immunity.

§ 115C‑42.  Liability insurance and immunity.

Any local board of education, by securing liability insurance as hereinafter provided, is hereby authorized and empowered to waive its governmental immunity from liability for damage by reason of death or injury to person or property caused by the negligence or tort of any agent or employee of such board of education when acting within the scope of his authority or within the course of his employment. Such immunity shall be deemed to have been waived by the act of obtaining such insurance, but such immunity is waived only to the extent that said board of education is indemnified by insurance for such negligence or tort.

Any contract of insurance purchased pursuant to this section shall be issued by a company or corporation duly licensed and authorized to execute insurance contracts in this State or by a qualified insurer as determined by the Department of Insurance and shall by its terms adequately insure the local board of education against liability for damages by reason of death or injury to person or property proximately caused by the negligent act or torts of the agents and employees of said board of education or the agents and employees of a particular school in a local administrative unit when acting within the scope of their authority. The local board of education shall determine what liabilities and what officers, agents and employees shall be covered by any insurance purchased pursuant to this section. Any company or corporation which enters into a contract of insurance as above described with a local board of education, by such act waives any defense based upon the governmental immunity of such local board of education.

Every local board of education in this State is authorized and empowered to pay as a necessary expense the lawful premiums for such insurance.

Any person sustaining damages, or in case of death, his personal representative may sue a local board of education insured under this section for the recovery of such damages in any court of competent jurisdiction in this State, but only in the county of such board of education; and it shall be no defense to any such action that the negligence or tort complained of was in pursuance of governmental, municipal or discretionary function of such local board of education if, and to the extent, such local board of education has insurance coverage as provided by this section.

Except as hereinbefore expressly provided, nothing in this section shall be construed to deprive any local board of education of any defense whatsoever to any such action for damages or to restrict, limit, or otherwise affect any such defense which said board of education may have at common law or by virtue of any statute; and nothing in this section shall be construed to relieve any person sustaining damages or any personal representative of any decedent from any duty to give notice of such claim to said local board of education or to commence any civil action for the recovery of damages within the applicable period of time prescribed or limited by statute.

A local board of education may incur liability pursuant to this section only with respect to a claim arising after such board of education has procured liability insurance pursuant to this section and during the time when such insurance is in force.

No part of the pleadings which relate to or allege facts as to a defendant's insurance against liability shall be read or mentioned in the presence of the trial jury in any action brought pursuant to this section. Such liability shall not attach unless the plaintiff shall waive the right to have all issues of law or fact relating to insurance in such an action determined by a jury and such issues shall be heard and determined by the judge without resort to a jury and the jury shall be absent during any motions, arguments, testimony or announcement of findings of fact or conclusions of law with respect thereto unless the defendant shall request a jury trial thereon: Provided, that this section shall not apply to claims for damages caused by the negligent acts or torts of public school bus, or school  transportation service vehicle drivers, while driving school buses and school transportation service vehicles when the operation of such school buses and service vehicles is paid from the State Public School Fund. (1955, c. 1256; 1957, c. 685; 1959, c. 573, s. 2; 1961, c. 1102, s. 4; 1977, 2nd Sess., c. 1280, s. 3; 1981, c. 423, s. 1; 1985, c. 527.)



§ 115C-43. Defense of board of education members and employees.

§ 115C‑43.  Defense of board of education members and employees.

(a)        Upon request made by or in behalf of any member or employee or former member or employee, any local board of education may provide for the defense of any civil or criminal action or proceeding brought against him either in his official or in his individual capacity, or both, on account of any act done or omission made, or any act allegedly done or omission allegedly made, in the scope and course of his duty as a member of or employee of the local board of education. The defense may be provided by the local board of education by its own counsel, or by employing other counsel, or by purchasing insurance which requires that the insurer provide the defense. Nothing in this section shall be deemed to require any local board of education to provide for the defense of any action or proceeding of any nature.

(b)        Any local board of education may budget funds for the purpose of paying all or part of a claim made or any civil judgment entered against any of its members or employees or former members and employees, when such claim is made or such judgment is rendered as damages on account of any act done or omission made, or any act allegedly done or omission allegedly made, in the scope and course of his duty as a member of the local board of education or as an employee. Nothing in this section shall authorize any local board of education to budget funds for the purpose of paying any claim made or civil judgment entered against any of its members or employees or former members and employees if the local board of education finds that such member or employee acted or failed to act because of actual fraud, corruption or actual malice on his part. Any local board of education may budget for and purchase insurance coverage for payment of claims or judgments pursuant to this section. Nothing in this section shall be deemed to require any local board of education to pay any claim or judgment referred to herein, and the purchase of insurance coverage for payment of any such claim or judgment shall not be deemed an assumption of any liability not covered by such insurance contract, and shall not be deemed an assumption of liability for payment of any claim or judgment in excess of the limits of coverage in such insurance contract.

(c)        Subsection (b) of this section shall not authorize any local board of education to pay all or part of a claim made or civil judgment entered or to provide a defense to a criminal charge unless (i) notice of the claim or litigation is given to the local board of education prior to the time that the claim is settled or civil judgment is entered and (ii) the local board of education shall have adopted, and made available for public inspection, uniform standards under which claims made, civil judgments entered, or criminal charges  against members or employees or former members and employees shall be defended or paid. (1979, c. 1074, s. 1; 1981, c. 423, s. 1.)



§ 115C-44. Suits and actions.

§ 115C‑44.  Suits and actions.

(a)        A local board of education shall institute all actions, suits, or proceedings against officers, persons, or corporations, or their sureties, for the recovery, preservation, and application of all money or property which may be due to or should be applied to the support and maintenance of the schools, except in case of the breach of his bond by the treasurer of the county school fund, in which case action shall be brought by the board of county commissioners.

(b)        In all actions brought in any court against a local board of education, the order or action of the board shall be presumed to be correct and the burden of proof shall be on the complaining party to show the contrary. (1955, c. 1372, art. 5, s. 14; 1981, c. 423, s. 1.)



§ 115C-45. Judicial functions of board.

§ 115C‑45.  Judicial functions of board.

(a)        Power to Subpoena and to Punish for Contempt.  Local boards of education shall have power to issue subpoenas for the attendance of witnesses. Subpoenas may be issued in any and all matters which may lawfully come within the powers of the board and which, in the discretion of the board, require investigation; and it shall be the duty of the sheriff or any process serving officer to serve such subpoena upon payment of their lawful fees.

Local boards of education shall have power to punish for contempt for any disorderly conduct or disturbance tending to disrupt them in the transaction of official business.

(b)        Witness Failing to Appear; Misdemeanor.  Any witness who shall wilfully and without legal excuse fail to appear before a local board of education to testify in any manner under investigation by the board shall be guilty of a Class 3 misdemeanor.

(c)        Appeals to Board of Education and to Superior Court.  An appeal shall lie to the local board of education from any final administrative decision in the following matters:

(1)        The discipline of a student under G.S. 115C‑391(c), (d), (d1), (d2), (d3), or (d4);

(2)        An alleged violation of a specified federal law, State law, State Board of Education policy, State rule, or local board policy, including policies regarding grade retention of students;

(3)        The terms or conditions of employment or employment status of a school employee; and

(4)        Any other decision that by statute specifically provides for a right of appeal to the local board of education and for which there is no other statutory appeal procedure.

As used in this subsection, the term "final administrative decision" means a decision of a school employee from which no further appeal to a school administrator is available.

Any person aggrieved by a decision not covered under subdivisions (1) through (4) of this subsection shall have the right to appeal to the superintendent and thereafter shall have the right to petition the local board of education for a hearing, and the local board may grant a hearing regarding any final decision of school personnel within the local school administrative unit. The local board of education shall notify the person making the petition of its decision whether to grant a hearing.

In all appeals to the board it is the duty of the board of education to see that a proper notice is given to all parties concerned and that a record of the hearing is properly entered in the records of the board conducting the hearing.

The board of education may designate hearing panels composed of not less than two members of the board to hear and act upon such appeals in the name and on behalf of the board of education.

An appeal of right brought before a local board of education under subdivision (1), (2), (3), or (4) of this subsection may be further appealed to the superior court of the State on the grounds that the local board's decision is in violation of constitutional provisions, is in excess of the statutory authority or jurisdiction of the board, is made upon unlawful procedure, is affected by other error of law, is unsupported by substantial evidence in view of the entire record as submitted, or is arbitrary or capricious. However, the right of a noncertified employee to appeal decisions of a local board under subdivision (3) of this subsection shall only apply to decisions concerning the dismissal, demotion, or suspension without pay of the noncertified employee. A noncertified employee may request and shall be entitled to receive written notice as to the reasons for the employee's dismissal, demotion, or suspension without pay. The notice shall be provided to the employee prior to any local board of education hearing on the issue. This subsection shall not alter the employment status of a noncertified employee. (1955, c. 1372, art. 5, ss. 15‑17; 1971, c. 647; 1981, c. 423, s. 1; 1993, c. 539, s. 881; 1994, Ex. Sess., c. 24, s. 14(c); 2001‑260, s. 1; 2001‑500, s. 6.)



§ 115C-46. Powers of local boards to regulate parking of motor vehicles.

§ 115C‑46.  Powers of local boards to regulate parking of motor vehicles.

(a)        Any local board of education may adopt reasonable rules and regulations with respect to the parking of motor vehicles and other modes of conveyance on public school grounds and may enforce such rules and regulations. A violation of a rule or regulation concerning parking on public school grounds is an infraction punishable by a penalty of not more than ten dollars ($10.00) unless the regulation provides that the violation is not punishable as an infraction. Rules and regulations adopted hereunder shall be made available for inspection by any person upon request.

(b)        Any local board of education may adopt written guidelines governing the individual assignment of parking spaces on school grounds. Such guidelines shall give first priority treatment to the physically handicapped.

(c)        Any local board of education, by rules and regulations adopted hereunder, may provide for the registration of motor vehicles and other modes of conveyance maintained, operated or parked on school grounds. Any local board of education, by rules and regulations adopted hereunder, may provide for the issuance of stickers, decals, permits or other indicia representing the registration status of vehicles or the eligibility of vehicles to park on school grounds and may prohibit the forgery, counterfeiting, unauthorized transfer or unauthorized use of them.

(d)        Any motor vehicle parked in a parking lot on school grounds, when such lot is clearly designated as such by a sign no smaller than 24 inches by 24 inches prominently displayed at each entrance thereto, in violation of the rules and regulations adopted by the local board of education, or any motor vehicle otherwise parked on school grounds in violation of the rules and regulations adopted by the county or city local board of education, may be removed from school grounds to a place of storage and the registered owner of that vehicle shall become liable for removal and storage charges.  Any person who removes a vehicle pursuant to this section shall not be held liable for damages for the removal of the vehicle to the owner, lienholder or other person legally entitled to the possession of the vehicle removed; however, any person who intentionally or negligently damages a vehicle in the removal of such vehicle, or intentionally or negligently inflicts injury upon any person in the removal of such vehicle, may be held liable for damages. (1979, c. 821; 1981, c. 423, s. 1; 1981 (Reg. Sess., 1982), c. 1239, s. 2; 1983, c. 420, s. 3; 1985, c. 764, s. 37; 1989, c. 644, s. 4.)



§ 115C-47. Powers and duties generally.

§ 115C‑47.  Powers and duties generally.

In addition to the powers and duties designated in G.S. 115C‑36, local boards of education shall have the power or duty:

(1)        To Provide an Adequate School System.  It shall be the duty of local boards of education to provide adequate school systems within their respective local school administrative units, as directed by law.

(2)        To Exercise Certain Judicial Functions and to Participate in Certain Suits and Actions.  Local boards of education shall have the power and authority to exercise certain judicial functions pursuant to the provisions of G.S. 115C‑45 and to participate in certain suits and actions pursuant to the provisions of G.S. 115C‑44.

(3)        To Divide Local School Administrative Units into Attendance Areas.  Local boards of education shall have authority to divide their various units into attendance areas without regard to district lines.

(4)        To Regulate Extracurricular Activities.  Local boards of education shall make all rules and regulations necessary for the conducting of extracurricular activities in the schools under their supervision, including a program of athletics, where desired, without assuming liability therefor; provided, that all interscholastic athletic activities shall be conducted in accordance with rules and regulations prescribed by the State Board of Education.

(5)        To Fix Time of Opening and Closing Schools.  The time of opening and closing the public schools shall be fixed under G.S. 115C‑84.2.

(6)        To Regulate Fees, Charges and Solicitations.  Local boards of education shall adopt rules and regulations governing solicitations of, sales to, and fund‑raising activities conducted by, the students and faculty members in schools under their jurisdiction, and no fees, charges, or costs shall be collected from students and school personnel without approval of the board of education as recorded in the minutes of said board; provided, this subdivision shall not apply to such textbooks fees as are determined and established by the State Board of Education. All schedules of fees, charges and solicitations approved by local boards of education shall be reported to the Superintendent of Public Instruction.

(7)        To Accept and Administer Federal or Private Funds.  Local boards of education shall have power and authority to accept, receive and administer any funds or financial assistance given, granted or provided under the provisions of the Elementary and Secondary Education Act of 1965 (Public Law 89‑10, 89th Congress, HR 2362) and under the provisions of the Economic Opportunity Act of 1964 (Public Law 88‑452, 88th Congress, S. 2642), or other federal acts or funds from foundations or private sources, and to comply with all conditions and requirements necessary for the receipt, acceptance and use of said funds. In the administration of such funds, local boards of education shall have authority to enter into contracts with and to cooperate with and to carry out projects with nonpublic elementary and secondary schools, community groups and nonprofit corporations, and to enter into joint agreements for these purposes with other local boards of education. Local boards of education shall furnish such information as shall be requested by the State Board of Education, from time to time, relating to any programs related or conducted pursuant to this subdivision.

(8)        To Sponsor or Conduct Educational Research.  Local boards of education are authorized to sponsor or conduct educational research and special projects approved by the Department of Public Instruction and the State Board of Education that may improve the school system under their jurisdictions. Such research or projects may be conducted during the summer months and the board may use any available funds for such purposes.

(9)        To Assure Accurate Attendance Records.  When the governing board of any local school administrative unit shall have information that inaccurate school attendance records are being kept, the board concerned shall immediately investigate such inaccuracies and take necessary action to establish and maintain correct records and report its findings and action to the State Board of Education.

(10)      To Assure Appropriate Class Size.  It shall be the responsibility of local boards of education to assure that the class size and teaching load requirements set forth in G.S. 115C‑301 are met. Any teacher who believes that the requirements of G.S. 115C‑301 have not been met shall make a report to the principal and superintendent, and the superintendent shall immediately determine whether the requirements have in fact not been met. If the superintendent determines the requirements have not been met, he shall make a report to the next local board of education meeting. The local board of education shall take action to meet the requirements of the statute. If the local board cannot organizationally correct the exception and if any of the conditions set out in G.S. 115C‑301(g)(1) exist, it shall immediately apply to the State Board of Education for additional personnel or a waiver of the class size requirements, as provided in G.S. 115C‑301(g).

Upon notification from the State Board of Education that the reported exception does not qualify for an allotment adjustment or a waiver under provisions of G.S. 115C‑301, the local board, within 30 days, shall take action necessary to correct the exception.

At the end of the second month of each school year, the local board of education, through the superintendent, shall file a report with the State Board of Education, in a format prescribed by the State Board of Education, describing the organization of each school, the duties of each teacher, the size of each class, and the teaching load of each teacher. As of February 1 each year, local boards of education, through the superintendent, shall report all exceptions to individual class size and daily teaching load maximums that exist at that time.

In addition to assuring that the requirements of G.S. 115C‑301 are met, each local board of education shall also have the duty to provide an adequate number of classrooms to meet the requirements of that statute.

(11)      To Determine the School Calendar.  Local boards of education shall determine the school calendar under G.S. 115C‑84.2.

(12)      (For final effective date, see notes) To Implement the Basic Education Program.  Local boards of education shall implement the Basic Education Program in accordance with rules adopted by the State Board. This implementation shall include provision for the efficient teaching of the course content required by the standard course of study.

(12)      (For future effective date, see notes) To Implement the Basic Education Program.  Local boards of education shall implement the Basic Education Program in accordance with rules adopted by the State Board. This implementation shall include provision for the efficient teaching of the course content required by the Basic Education Program.

(13)      To Elect a Superintendent.  The local boards of education shall elect superintendents subject to the requirements and limitations set forth in G.S. 115C‑271.

(14)      To Supply an Office, Equipment and Clerical Assistance for the Superintendent.  It shall be the duty of the various boards of education to provide the superintendent of schools with an office, equipment and clerical assistance as provided in G.S. 115C‑277.

(15)      To Prescribe Duties of Superintendent.  The local boards of education shall prescribe the duties of the superintendent as subject to the provisions of G.S. 115C‑276(a).

(16)      To Remove a Superintendent, When Necessary.  Local boards of education shall remove a superintendent for cause, pursuant to the provisions of G.S. 115C‑274(a).

(17)      To Employ Assistant Superintendent and Supervisors.  Local boards of education have the authority to employ assistant superintendents and supervisors pursuant to the provisions of G.S. 115C‑278 and 115C‑284(g).

(18)      To Make Rules Concerning the Conduct and Duties of Personnel.  Local boards of education, upon the recommendation of the superintendent, shall have full power to make all just and needful rules and regulations governing the conduct of teachers, principals, and supervisors, the kind of reports they shall make, and their duties in the care of school property.

Prior to the beginning of each school year, each local board of education shall identify all reports, including local school required reports, that are required at the local level for the school year and shall, to the maximum extent possible, eliminate any duplicate or obsolete reporting requirements. No additional reports shall be required at the local level after the beginning of the school year without the prior approval of the local board of education.

Each local board of education shall appoint a person or establish a paperwork control committee to monitor all reports and other paperwork required of teachers by the central office.

(18a)    To Adopt Rules and Policies Limiting the Noninstructional Duties of Teachers.  Local boards of education shall adopt rules and policies limiting the noninstructional duties assigned to teachers. A local board may temporarily suspend the rules and policies for individual schools upon a finding that there is a compelling reason the rules or policies should not be implemented. These rules and policies shall ensure that:

a.         Teachers with initial certification are not assigned extracurricular activities unless they request the assignments in writing and that other noninstructional duties assigned to these teachers are minimized, so these teachers have an opportunity to develop into skilled professionals;

b.         Teachers with 27 or more years of experience are not assigned extracurricular activities unless they request the assignments in writing and that other noninstructional duties assigned to these teachers are minimized, so these teachers have an opportunity to informally share their experience and expertise with their colleagues;

c.         The noninstructional duties of all teachers are limited to the extent possible given federal, State, and local laws, rules, and policies, and that the noninstructional duties required of teachers are distributed equitably among employees.

(19)      To Approve the Assignment of Duties to an Assistant Principal.  Local boards of education shall permit certain duties of the principal to be assigned to an assistant or acting principal pursuant to the provisions of G.S. 115C‑289.

(20)      To Provide for Training of Teachers.  Local boards of education are authorized to provide for the training of teachers as provided in G.S. 115C‑300.

(21)      It is the duty of every local board of education to provide for the prompt monthly payment of all salaries due teachers and other school officials and employees, and of all current bills and other necessary operating expenses. All salaries and bills shall be paid as provided by law for disbursing State and local funds.

The local board shall determine salary schedules of employees pursuant to the provisions of G.S. 115C‑273, 115C‑285(b), 115C‑302.1(i), and 115C‑316(b).

The authority for boards of education to issue salary vouchers to all school employees, whether paid from State or local funds, shall be a monthly payroll prepared on forms approved by the State Board of Education and containing all information required by the State Board of Education. This monthly payroll shall be signed by the principal of each school.

(22)      To Provide School Food Services.  Local boards of education shall provide, to the extent practicable, school food services as provided in Part 2 of Article 17 of this Chapter.

(23)      To Purchase Equipment and Supplies.  Local boards shall contract for equipment and supplies under G.S. 115C‑522(a) and G.S. 115C‑528.

(24)      Purchase of Activity Buses with Local Capital Outlay Tax Funds.  Local boards of education are authorized to purchase activity buses with local capital outlay tax funds, and are authorized to maintain these buses in the county school bus garage. Reimbursement to the State Public School Fund shall be made for all maintenance cost including labor, gasoline and oil, repair parts, tires and tubes, antifreeze, etc. Labor cost reimbursements and local funds may be used to employ additional mechanics so as to insure that all activity buses owned and operated by local boards of education are maintained in a safe mechanical condition. Replacement units for activity buses shall be financed with local funds.

(25)      To Secure Liability Insurance.  Local boards of education are authorized to secure liability insurance, as provided in G.S. 115C‑42, so as to waive their immunity for liability for certain negligent acts of their employees.

(25a)    To Reimburse the Additional Cost of Automobile Liability Coverage for School Social Workers Required to Transport Students.  Unless a local board of education otherwise provides for liability insurance coverage of a school social worker who is required to transport students under G.S. 115C‑317.1, a local board of education may require a school social worker who is required to transport students as provided under G.S. 115C‑317.1 to increase the liability limits or add a business‑use rider, or both, on that employee's personal automobile liability insurance policy for the purpose of transporting students within the course of that employee's work duties, only if the board reimburses the employee for the additional premium charged, up to the maximum additional amount charged to a person with up to two points assessed under the Safe Driver Incentive Plan pursuant to G.S. 58‑36‑65, for the increased liability limits or the added rider, or both.

(26)      If a local board of education provides access to its buildings and campus and the student information directory to persons or groups which make students aware of occupational or educational options, the local board of education shall provide access on the same basis to official recruiting representatives of the military forces of the State and of the United States for the purpose of informing students of educational and career opportunities available in the military.

(27)      Repealed by Session Laws 1987, c. 571, s. 2.

(28)      To Enter Lease Purchase and Installment Purchase Contracts.  Local boards may enter into lease purchase and installment purchase contracts as provided in G.S. 115C‑528.

(28a)    To Enter Guaranteed Energy Savings Contracts for Energy Conservation Measures.  Local boards may purchase energy conservation measures by guaranteed energy savings contracts pursuant to Part 2 of Article 3B of Chapter 143 of the General Statutes.

(29)      To Authorize the Observance of a Moment of Silence.  To afford students and teachers a moment of quiet reflection at the beginning of each day in the public schools, to create a boundary between school time and nonschool time, and to set a tone of decorum in the classroom that will be conducive to discipline and learning, each local board of education may adopt a policy to authorize the observance of a moment of silence at the commencement of the first class of each day in all grades in the public schools. Such a policy shall provide that the teacher in charge of the room in which each class is held may announce that a period of silence not to exceed one minute in duration shall be observed and that during that period silence shall be maintained and no one may engage in any other activities. Such period of silence shall be totally and completely unstructured and free of guidance or influence of any kind from any sources.

(29a)    To Require the Display of the United States and North Carolina Flags, and to Require the Recitation of the Pledge of Allegiance.  Local boards of education shall adopt policies to (i) require the display of the United States and North Carolina flags in each classroom, when available, (ii) require that recitation of the Pledge of Allegiance be scheduled on a daily basis, and (iii) provide age‑appropriate instruction on the meaning and historical origins of the flag and the Pledge of Allegiance. These policies shall not compel any person to stand, salute the flag, or recite the Pledge of Allegiance. If flags are donated or are otherwise available, flags shall be displayed in each classroom.

(29b)    To Ensure Freedom of Religion.  No local board of education shall have a policy of denying, or that effectively prevents participation in, prayer in public schools by individuals on a voluntary basis, except when necessary to maintain order and discipline. No local board of education shall encourage or require any person to participate in prayer or influence the form or content of any prayer in public schools. This subdivision shall not be construed to direct any local board of education to take any action in violation of the Constitutions of North Carolina or the United States.

(30)      To Appoint Advisory Councils.  Local boards of education are authorized to appoint advisory councils as provided in G.S. 115C‑55.

(31)      Local boards of education shall determine the hours of employment for teacher assistants. The Legislative Commission of Salary Schedules for Public School Employees shall include in its report to the General Assembly recommendations regarding hours of employment for teacher assistants and other employees.

(32)      To Refer All Students Who Drop Out of the Public Schools to Appropriate Services.  Local boards of education shall refer all students who drop out of the public schools to appropriate services. When appropriate public school services such as extended day programs are available, the local boards shall refer the students to those services. When appropriate public school programs are not available or are not suitable for certain students, the local board shall refer the students to the community college system or to other appropriate services.

(32a)    To Establish Alternative Learning Programs and Develop Policies and Guidelines.  Each local board of education shall establish at least one alternative learning program and shall adopt guidelines for assigning students to alternative learning programs. These guidelines shall include (i) a description of the programs and services to be provided, (ii) a process for ensuring that an assignment is appropriate for the student and that the student's parents are involved in the decision, and (iii) strategies for providing alternative learning programs, when feasible and appropriate, for students who are subject to long term suspension or expulsion. In developing these guidelines, local boards shall consider the State Board's standards developed under G.S. 115C‑12(24). Upon adoption of policies and guidelines under this subdivision, local boards are encouraged to incorporate them in their safe school plans developed under G.S. 115C‑105.47.

The General Assembly urges local boards to adopt policies that prohibit superintendents from assigning to any alternative learning program any professional public school employee who has received within the last three years a rating on a formal evaluation that is less than above standard.

Notwithstanding this subdivision, each local board shall adopt policies based on the State Board's standards developed under G.S. 115C‑12(24). These policies shall apply to any new alternative learning program or alternative school that is implemented beginning with the 2006‑2007 school year. Local boards of education are encouraged to apply these standards to alternative learning programs and alternative schools implemented before the 2006‑2007 school year.

Local boards shall assess on a regular basis whether the unit's alternative schools and alternative learning programs comply with the State Board's standards developed under G.S. 115C‑12(24) and whether they incorporate best practices for improving student academic performance and reducing disruptive behavior, are staffed with professional public school employees who are well trained and provided with appropriate staff development, are organized to provide coordinated services, and provide students with high quality and rigorous academic instruction.

(33)      Local boards of education shall have sole authority to select and procure supplementary instructional materials, whether or not the materials contain commercial advertising, pursuant to the provisions of G.S. 115C‑98(b).

(33a)    To Approve and Use Textbooks Not Adopted by State Board of Education.  Local boards of education shall have the authority to select, procure, and use textbooks not adopted by the State Board of Education as provided in G.S. 115C‑98(b1).

(34)      To Encourage the Business Community to Facilitate Student Achievement.  Local boards of education, in consultation with local business leaders, shall develop voluntary guidelines relating to after‑school employment. The guidelines may include an agreement to limit the number of hours a student may work or to tie the number of hours a student may work to his academic performance, school attendance, and economic need. The General Assembly finds that local boards of education do not currently have information regarding how many of their students are employed after school and how many hours they work; the General Assembly urges local boards of education to compile this critical information so that the State can determine to what extent these students' work affects their school performance.

Local boards of education shall work with local business leaders, including local chambers of commerce, to encourage employers to include and adopt as part of their stated personnel policies time for employees who are parents or guardians to attend conferences with their children's teachers.

The Superintendent of Public Instruction shall provide guidance and technical assistance to the local boards of education on carrying out the provisions of this subdivision.

(35)      To produce school building improvement reports.  Each administrative unit shall produce school building improvement reports for each school building in the local school administrative unit, in accordance with G.S. 115C‑12(9)c3.

(36)      To Report All Acts of School Violence.  Local boards of education shall report all acts of school violence to the State Board of Education in accordance with G.S. 115C‑12(21).

(37)      To purchase group accident and health insurance for students.  Local boards of education may purchase group accident, group health, or group accident and health insurance for students in accordance with G.S. 58‑51‑81.

(38)      To Establish School Improvement Teams.  Local boards shall adopt a policy to ensure that each principal has established a school improvement team under G.S. 115C‑105.27 and in accordance with G.S. 115C‑288(l) and that the composition of the team complies with G.S. 115C‑105.27(a). Local boards shall direct the superintendent or the superintendent's designee to provide appropriate guidance to principals to ensure that these teams are established and that the principals work together with these teams to develop, review, and amend school improvement plans for their schools.

(39)      To Adopt Policies Related to Student Retention Decisions.  Local boards shall adopt policies related to G.S. 115C‑45(c) that include opportunities for parents and guardians to discuss decisions to retain students.

(40)      To adopt emergency response plans.  Local boards of education may adopt emergency response plans relating to incidents of school violence. These plans are not a public record as the term "public record" is defined under G.S. 132‑1 and shall not be subject to inspection and examination under G.S. 132‑6.

(41)      To Encourage Recycling in Public Schools.  Local boards of education shall encourage recycling in public schools and may develop and implement recycling programs at public schools.

(42)      Recodified as G.S. 115C‑375.3 by Session Laws 2005‑22, s. 3(a), effective April 28, 2005.

(43)      Local boards of education are encouraged to adopt policies that require superintendents to assign to the core academic courses, in seventh through ninth grades, teachers who have at least four years' teaching experience and who have received within the last three years an overall rating on a formal evaluation that is at least above standard.

(44)      Recodified as G.S. 115C‑375.4 by Session Laws 2005‑22, s. 4(a), effective April 28, 2005.

(45)      To Report Certain Incidents of Seclusion and Restraint.  Local boards of education shall maintain a record of incidents reported under G.S. 115C‑391.1(j)(4) and shall provide this information annually to the State Board of Education.

(46)      At the discretion of the board, to adopt policies and procedures authorizing schools that operate programs under G.S. 115C‑307(c) to utilize unlicensed health care personnel to perform the technical aspects of medication administration to students. If adopted, the policies and procedures shall be consistent with the requirements of Article 9A of Chapter 90 of the General Statutes and shall include the following:

a.         Training and competency evaluation of medication aides as provided for under G.S. 131E‑270.

b.         Requirements for listing under the Medication Aide Registry as provided for under G.S. 131E‑271.

c.         Requirements for supervision of medication aides by licensed health professionals or appropriately qualified supervisory personnel consistent with Articles 5, 6, 10, and 16 of Chapter 131E of the General Statutes.

(47)      To Address the Use of Pesticides in Schools.  Local boards of education shall adopt policies that address the use of pesticides in schools. These policies shall:

a.         Require the principal or the principal's designee to annually notify the students' parents, guardians, or custodians as well as school staff of the schedule of pesticide use on school property and their right to request notification. Such notification shall be made, to the extent possible, at least 72 hours in advance of nonscheduled pesticide use on school property. The notification requirements under this subdivision do not apply to the application of the following types of pesticide products: antimicrobial cleansers, disinfectants, self‑contained baits and crack‑and‑crevice treatments, and any pesticide products classified by the United States Environmental Protection Agency as belonging to the U.S.E.P.A. Toxicity Class IV, "relatively nontoxic" (no signal word required on the product's label).

b.         (Effective October 1, 2011) Require the use of Integrated Pest Management. As used in this sub‑subdivision, "Integrated Pest Management" or "IPM" means the comprehensive approach to pest management that combines biological, physical, chemical, and cultural tactics as well as effective, economic, environmentally sound, and socially acceptable methods to prevent and solve pest problems that emphasizes pest prevention and provides a decision‑making process for determining if, when, and where pest suppression is needed and what control tactics and methods are appropriate.

(48)      To Address Arsenic‑Treated Wood in the Classroom and on School Grounds.  Local boards of education shall prohibit the purchase or acceptance of chromated copper arsenate‑treated wood for future use on school grounds. Local boards of education shall seal existing arsenic‑treated wood in playground equipment or establish a time line for removing existing arsenic‑treated wood on playgrounds, according to the guidelines established under G.S. 115C‑12(33). Local boards of education are encouraged to test the soil on school grounds for contamination caused by the leaching of arsenic‑treated wood.

(49)      To Address Mercury in the Classroom and on School Grounds.  Local boards of education are encouraged to remove and properly dispose of all bulk elemental mercury, chemical mercury, and bulk mercury compounds used as teaching aids in science classrooms, not including barometers. Local boards of education shall prohibit the future use of bulk elemental mercury, chemical mercury compounds, and bulk mercury compounds used as teaching aids in science classrooms, not including barometers.

(50)      To Address Exposure to Diesel Exhaust Fumes.  Local boards of education shall adopt policies and procedures to reduce students' exposure to diesel emissions.

(51)      To Ensure that Schools Provide Information Concerning Cervical Cancer, Cervical Dysplasia, Human Papillomavirus, and the Vaccines Available to Prevent These Diseases.  Local boards of education shall ensure that schools provide parents and guardians with information about cervical cancer, cervical dysplasia, human papillomavirus, and the vaccines available to prevent these diseases. This information shall be provided at the beginning of the school year to parents of children entering grades five through 12. This information shall include the causes and symptoms of these diseases, how they are transmitted, how they may be prevented by vaccination, including the benefits and possible side effects of vaccination, and places parents and guardians may obtain additional information and vaccinations for their children.

(52)      To Ensure That Certain Students Receive Information Annually on Lawfully Abandoning a Newborn Baby.  Not later than August 1, 2008, local boards of education shall adopt policies to ensure that students in grades nine through 12 receive information annually on the manner in which a parent may lawfully abandon a newborn baby with a responsible person, in accordance with G.S. 7B‑500.

(53)      To Encourage Programs for Successful Transition Between the Middle School and High School Years.  Local boards of education are encouraged to adopt policies to implement programs that assist students in making a successful transition between the middle school and high school years. The programs may include Ninth Grade Academies, programs to effectively prepare eighth grade students for the expectations and rigors of high school, early warning systems to flag students not ready for ninth grade and develop plans for those students, mentoring programs that pair upperclassmen with incoming students, and graduation plans for students who have fallen behind and are off track for graduation.

(54)      To Increase Parental Involvement in Student Achievement and Graduation Preparation.  Local boards of education are encouraged to adopt policies to promote and support parental involvement in student learning and achievement at school and at home and to encourage successful progress toward graduation. These policies may include strategies to increase school communications with parents regarding expectations for students and student progress, graduation requirements, and available course offerings, to provide increased opportunities for parental involvement in schools, and to create an environment in the schools conducive for parental involvement.

(55)      To Reduce Suspension and Expulsion Rates and Provide for Academic Progress During Suspensions.  Local boards of education are encouraged to adopt policies and best practices to reduce suspension and expulsion rates and to provide alternative learning programs for continued academic progress for students who have been suspended.

(56)      To Notify Parents or Legal Guardians of Students Alleged to be Victims of Acts Required to be Reported to Law Enforcement and the Superintendent.  Local boards of education shall adopt a policy on the notification to parents or legal guardians of any students alleged to be victims of any act that is required to be reported to law enforcement and the superintendent under G.S. 115C‑288(g).

(57)      To adopt a code of ethics.  Local boards of education shall adopt a resolution or policy containing a code of ethics, as required by G.S. 160A‑86.

(58)      To Inform the Public About the North Carolina School Report Cards Issued by the State Board of Education.  Each local board of education shall ensure that the report card issued for it by the State Board of Education receives wide distribution to the local press or otherwise.

(59)      To Encourage Student Voter Registration and Preregistration.  Local boards of education are encouraged to adopt policies to promote student voter registration and preregistration. These policies may include collaboration with county boards of elections to conduct voter registration and preregistration in high schools. Completion and submission of voter registration or preregistration forms shall not be a course requirement or graded assignment for students.  (1955, c. 1372, art. 5, ss. 18, 28, 30, 33; art. 6, s. 6; art. 17, s. 7; c. 1185; 1959, c. 1294; 1963, c. 425; c. 688, s. 3; 1965, c. 584, ss. 4, 6; c. 1185, s. 1; 1969, c. 517, s. 2; c. 538; 1973, c. 770, ss. 1, 2; c. 782, s. 31; 1975, c. 150, s. 1; c. 965, s. 3; 1977, c. 1088, s. 4; 1981, c. 423, s. 1; c. 901, s. 1; 1983 (Reg. Sess., 1984), c. 1019, s. 2, 1; c. 1034, s. 16; 1985, c. 436, s. 1; c. 479, ss. 55(c)(4), 55(c)(6); c. 637; c. 757, s. 145(i); 1985 (Reg. Sess., 1986), c. 975, ss. 3, 11; c. 1014, s. 58; 1987, c. 340; c. 414, s. 2; c. 571, s. 2; c. 738, s. 182; 1987 (Reg. Sess., 1988), c. 1025, ss. 9, 15; c. 1086, s. 89(b); 1989, c. 585, s. 2; c. 752, s. 65(b); 1989 (Reg. Sess., 1990), c. 1074, s. 23(b); 1991, c. 706, s. 1; 1991 (Reg. Sess., 1992), c. 900, s. 75.1(f); 1993, c. 114, s. 1; c. 321, s. 139(c); 1993 (Reg. Sess., 1994), c. 716, s. 2; c. 775, s. 5; 1995, c. 455, s. 1; c. 497, ss. 1, 2; 1995 (Reg. Sess., 1996), c. 716, ss. 11, 12, 17; 1997‑443, s. 8.38(j)‑(l); 1998‑194, s. 3; 1998‑202, s. 12; 1999‑96, s. 7; 1999‑237, s. 8.25(a); 1999‑373, s. 3; 1999‑397, s. 4; 1999‑456, s. 35; 2000‑67, s. 8.18(b); 2000‑140, s. 77; 2001‑424, s. 28.17(c); 2001‑500, s. 3; 2001‑512, s. 12; 2002‑103, s. 2; 2002‑178, s. 3; 2003‑147, s. 4; 2004‑118, s. 2; 2004‑203, s. 72(b); 2005‑22, ss. 3(a), 4(a); 2005‑205, s. 5; 2005‑276, s. 10.40D(f); 2005‑355, s. 2; 2005‑446, s. 3; 2006‑137, s. 1; 2006‑143, s. 2; 2007‑59, s. 1; 2007‑126, s. 1; 2009‑223, s. 1; 2009‑330, ss. 1, 2; 2009‑403, s. 2; 2009‑410, s. 2; 2009‑451, s. 7.28; 2009‑541, s. 29(a).)



§ 115C-48. Penalties for certain conduct.

§ 115C‑48.  Penalties for certain conduct.

(a)        Members of local boards of education are criminally liable for certain conduct as provided in G.S. 14‑234.

(b)        Members of local boards of education are civilly liable for certain conduct as provided in G.S. 115C‑441. (1981, c. 423, s. 1; 1995, c. 509, s. 60; 2001‑409, s. 4.)



§ 115C-49: Repealed by Session Laws 1995, c. 501, s. 1.

§ 115C‑49:  Repealed by Session Laws 1995, c. 501, s. 1.



§ 115C-50. Training of board members.

§ 115C‑50.  Training of board members.

(a)        All members of local boards of education, whether elected or appointed, shall receive a minimum of 12 clock hours of training annually. The 12 clock hours of training may include the ethics education required by G.S. 160A‑87.

(b)        The training shall include but not be limited to public school law, public school finance, and duties and responsibilities of local boards of education.

(c)        The training may be provided by the North Carolina School Boards Association, the School of Government at the University of North Carolina at Chapel Hill, or other qualified sources at the choice of the local board of education.  (1991, c. 689, s. 200(d); 2006‑264, s. 29(h); 2009‑403, s. 3.)



§ 115C-51. Public comment period during regular meetings.

§ 115C‑51.  Public comment period during regular meetings.

The local board of education shall provide at least one period for public comment per month at a regular meeting of the board. The board may adopt reasonable rules governing the conduct of the public comment period, including, but not limited to, rules (i) fixing the maximum time allotted to each speaker, (ii) providing for the designation of spokesmen for groups of persons supporting or opposing the same positions, (iii) providing for the selection of delegates from groups of persons supporting or opposing the same positions when the number of persons wishing to attend the hearing exceeds the capacity of the hall, and (iv) providing for the maintenance of order and decorum in the conduct of the hearing. The board is not required to provide a public comment period under this section if no regular meeting is held during the month. (2005‑170, s. 1.)



§ 115C-52. Reserved for future codification purposes.

§ 115C‑52.  Reserved for future codification purposes.



§ 115C-53. Reserved for future codification purposes.

§ 115C‑53.  Reserved for future codification purposes.



§ 115C-54: Repealed by Session Laws 1985 (Regular Session, 1986), c. 975, s. 1.

Article 6.

Advisory Councils.

§ 115C‑54: Repealed by Session Laws 1985 (Regular Session, 1986), c.  975, s. 1.



§ 115C-55. Advisory councils.

§ 115C‑55.  Advisory councils.

A board of education may appoint an advisory council for any school or schools within the local school administrative unit. The purpose and function of an advisory council shall be to serve in an advisory capacity to the board on matters affecting the school or schools for which it is appointed. The organization, terms, composition and regulations for the operation of such advisory council shall be determined by the board. (1955, c. 1372, art. 7, s. 2; 1957, c. 686, s. 2; 1965, c. 584, s. 8; 1981, c. 423, s. 1; 1985 (Reg. Sess., 1986), c. 975, s. 1.)



§§ 115C-56 through 115C-59: Repealed by Session Laws 1985 (Regular Session, 1986), c. 975, s. 1.

§§ 115C‑56 through 115C‑59: Repealed by Session Laws 1985 (Regular Session, 1986), c. 975, s. 1.



§§ 115C-60 through 115C-64. Reserved for future codification purposes.

§§ 115C‑60 through 115C‑64.  Reserved for future codification purposes.



§§ 115C-64.1 through 115C-64.5: Repealed by Session Laws 1995 (Regular Session, 1996), c. 716, s. 4.

Article 6A.

State Assistance and Intervention in Low Performing School Units.

§§ 115C‑64.1 through 115C‑64.5:  Repealed by Session Laws 1995 (Regular Session, 1996), c. 716, s. 4.



§ 115C-65. State divided into districts.

SUBCHAPTER III. SCHOOL DISTRICTS AND UNITS.

Article 7.

Organization of Schools.

§ 115C‑65.  State divided into districts.

The State of North Carolina shall be divided into eight educational districts embracing the counties herein set forth:

First District

Beaufort, Bertie, Camden, Chowan, Currituck, Dare, Gates, Hertford, Hyde, Martin, Pasquotank, Perquimans, Pitt, Tyrrell, Washington.

Second District

Brunswick, Carteret, Craven, Duplin, Greene, Jones, Lenoir, New Hanover, Onslow, Pamlico, Pender, Sampson, Wayne.

Third District

Durham, Edgecombe, Franklin, Granville, Halifax, Johnston, Nash, Northampton, Vance, Wake, Warren, Wilson.

Fourth District

Bladen, Columbus, Cumberland, Harnett, Hoke, Lee, Montgomery, Moore, Richmond, Robeson, Scotland.

Fifth District

Alamance, Caswell, Chatham, Davidson, Forsyth, Guilford, Orange, Person, Randolph, Rockingham, Stokes.

Sixth District

Anson, Cabarrus, Cleveland, Gaston, Lincoln, Mecklenburg, Stanly, Union.

Seventh District

Alexander, Alleghany, Ashe, Avery, Burke, Caldwell, Catawba, Davie, Iredell, Rowan, Surry, Watauga, Wilkes, Yadkin.

Eighth District

Buncombe, Cherokee, Clay, Graham, Haywood, Henderson, Jackson, Macon, Madison, McDowell, Mitchell, Polk, Rutherford, Swain, Transylvania, Yancey. (1955, c. 1372, art. 1, s. 3; 1981, c. 423, s. 1.)



§ 115C-66. Administrative units classified.

§ 115C‑66.  Administrative units classified.

Each county of the State shall be classified as a county school administrative unit, the schools of which, except in city administrative units, shall be under the general supervision and control of a county board of education with a county superintendent as the administrative officer.

A city school administrative unit shall be classified as an area within a county or adjacent parts of two or more contiguous counties which has been or may be approved by the State Board of Education as such a unit for purposes of school administration. The general administration and supervision of a city administrative unit shall be under the control of a board of education with a city superintendent as the administrative officer.

All local school administrative units, whether city or county, shall be dealt with by the State school authorities in all matters of school administration in the same way.

For purposes of eligibility for federal grant funds, the Department of Health and Human Services is hereby classified as a public authority, which is the school administrative agency for the schools that it operates, and shall be considered as such by the State school authorities in the administration and distribution of federal grant funds. (1955, c. 1372, art. 1, s. 4; 1981, c. 423, s. 1; 2005‑276, s. 7.54(b).)



§ 115C-67. Merger of units in same county.

§ 115C‑67.  Merger of units in same county.

City school administrative units may be consolidated and merged with contiguous city school administrative units and with county school administrative units upon approval by the State Board of Education of a plan for consolidation and merger submitted by the boards of education involved and bearing the approval of the board of county commissioners.

County and city boards of education desiring to consolidate and merge their school administrative units may do so by entering into a written plan which shall set forth the conditions of merger. The provisions of the plan shall be consistent with the General Statutes and shall contain, but not be limited to, the following:

(1)        The name by which the merged school administrative unit shall be identified and known.

(2)        The effective date of the merger.

(3)        The establishment and maintenance of a board of education which shall administer all the public schools of the newly created unit, including:

a.         The termination of any terms of office proposed in the reorganization of the board.

b.         The method of constituting and continuing the board of education; the manner of selection of board members, including (i) the number of members of the board, (ii) the method of their election or appointment, (iii) whether members shall be nominated, elected, or appointed from districts or at large, (iv) the manner of determining the nominee, and (v) whether the election shall be partisan or nonpartisan; the length of the members' terms of office; the dates of induction into office; the organization of the board; the procedure for filling vacancies; and the compensation to be paid members of the board for expenses incurred in performance of their duties. To the extent that the method conflicts with G.S. 115C‑35, G.S. 115C‑37, or with any local act concerning any of the units being merged and consolidated, the plan of merger and consolidation shall prevail.

(4)        The authority, powers, and duties of the board of education with respect to the employment of personnel, the preparation of budgets, and any other related matters which may be particularly applicable to the merged unit not inconsistent with the General Statutes.

(5)        The transfer of all facilities, properties, structures, funds, contracts, deeds, titles, and other obligations, assets and liabilities to the board of education of the merged unit.

(6)        Whether or not there shall be continued in force any supplemental school tax which may be in effect in either or all local school administrative units involved.

(7)        A public hearing, which shall have been announced at least 10 days prior to the hearing, on the proposed plan of merger.

(8)        A statement as to whether the question of merger, in accordance with the projected plan, is to be contingent upon approval of the voters in the affected area.

(9)        Any other condition or prerequisite to merger, together with any other appropriate subject or function that may be necessary for the orderly consolidation and merger of the local school administrative units involved.

The plan referred to above shall be mutually agreed upon by the city and county boards of education involved and shall be accompanied by a certification that the plan was approved by the board of education on a given day and that the action has been duly recorded in the minutes of said board, together with a certification to the effect that the public hearing required above was announced and held. The plan, together with the required certifications, shall then be submitted to the board of county commissioners for its concurrence and approval. After such approval has been received, the plan shall be submitted to the State Board of Education for the approval of said State Board and the plan shall not become effective until such approval is granted. Upon approval by the State Board of Education, the plan of consolidation and merger shall become final and shall be deemed to have been made by authority of law and shall not be changed or amended except by an act of the General Assembly. The written plan of agreement shall be placed in the custody of the board of education operating and administering the public schools in the merged unit and a copy filed with the Secretary of State.

The plan may be, but it is not required that it be, submitted for the approval of the voters of the geographic area affected in a referendum or election called for such purpose, and such elections or referendums if held shall be held under the provisions governing elections or referendums as set forth in G.S. 115C‑507, with authority of the board of county commissioners to have such election or referendum conducted by the board of elections of the county.

Upon approval of the plan of consolidation or merger by the State Board of Education, or upon approval of the plan of consolidation or merger by the voters in a referendum or election called for such purpose, and as soon as a provisional or interim board of education of the merged unit, or a permanent board of education of the merged unit, enters in and upon the duties of the administration of the public schools of the consolidated or merged unit, then the former boards of education and all public officers of the former boards of education of the separate units thus merged shall stand abolished, and said separate boards of education or administrative units thus merged shall stand dissolved and shall cease to exist for any and all purposes. All consolidations and mergers of county and city boards of education and of county and city school administrative units heretofore agreed to and finally approved, and all consolidation or merger proceedings entered into prior to June 9, 1969, are hereby declared to be effective, legal and according to law notwithstanding any defect in the merger or consolidation proceedings and notwithstanding any dissolution of the separate boards of education and public officers of the former, separate school units. (1967, c. 643, s. 3; 1969, c. 742; 1981, c. 423, s. 1; 1991 (Reg. Sess., 1992), c. 767, s. 3.)



§ 115C-68. Merger of units in adjoining counties.

§ 115C‑68.  Merger of units in adjoining counties.

(a)        Boards of education of contiguous counties or boards of education in a group of counties in which each county is contiguous with at least one other county in the group, and any city school administrative unit located in counties to be merged, may merge school administrative units upon approval by the State Board of Education of a written plan for merger submitted by the boards of education involved and bearing the approval of the tax‑levying body for the school units. The plan shall be consistent with the General Statutes,  shall contain provisions covering those items listed in G.S. 115C‑67 (providing for the merger of units in the same county), and shall contain any other provision deemed necessary or appropriate by the State Board of Education or the local boards of education for the merger of school units in two or more counties.

(b)        The plan of merger, including any arrangements for financing or taxing for the schools in the new local school administrative unit, may be, but is not required to be, submitted for the approval of the voters of the geographic area affected in a referendum or election called for the purpose of approving these matters. Such elections or referendums, if held, shall be held under the provisions governing elections or referendums as set forth in G.S. 115C‑507. Each board of county commissioners shall have authority to have such elections or referendums conducted by the board of elections of its county under the provisions set forth in G.S. 115C‑507.

(c)        If twenty percent (20%) of the qualified voters of a county to be merged petition the board of county commissioners of their county for an election as to whether their county shall be included in the proposed merger, the board of county commissioners shall call an election on this question for its county under the provisions of G.S.  115C‑507. The petition must be submitted to the board of county commissioners within 10 days following the public hearing required by G.S. 115C‑67 on the proposed plan of merger. The board of county commissioners shall have authority to have such an election conducted by the board of election of its county under the provisions set forth in G.S. 115C‑507.

(d)        Boards of education considering a merger of two or more counties may spend money necessary for studying and preparing for such a merger. (1969, c. 828; 1981, c. 423, s. 1.)



§ 115C-68.1. Merger of units by the board of commissioners.

§ 115C‑68.1.  Merger of units by the board of commissioners.

(a)        The board of commissioners of a county in which two or more local school administrative units are located, but all are located wholly within the county, may adopt a plan for the consolidation and merger of the units into a single countywide unit.

The plan adopted under this subsection shall require that the county adopting the plan provide local funding per average daily membership to the resulting local school administrative unit for subsequent years of at least the highest level of any local school administrative unit in the county during the preceding five fiscal years before the merger.

The board of commissioners shall forward a copy of the plan it adopts to the boards of education of all local school administrative units located within the county, immediately upon adoption.

(b)        The boards of commissioners of two counties in which one local school administrative unit is located in both counties may jointly adopt plans for each of their counties, including a plan of consolidation and merger for such unit that is located in more than one county.  The results of such consolidation and merger shall be that there is only one countywide local school administrative unit in each county, or that the entirety of the unit located within two counties is merged and consolidated with the county unit of one of the two counties.  Such plans shall also merge and consolidate any other city school administrative unit located wholly within one of the two counties.  Within the two‑county area, all the plans shall take effect on the same day.

The plans jointly adopted under this subsection shall require that the counties jointly adopting the plans provide local funding per average daily membership to the resulting local school administrative units for subsequent fiscal years of at least the highest level of any local school administrative unit being merged during the preceding five fiscal years before the merger.

The boards of commissioners of each of the two counties shall forward copies of the plans they adopt to the boards of education of all local school administrative units located within the county, immediately upon adoption.

(c)        The plans under this section shall be prepared and approved in accordance with G.S. 115C‑67 as provided by general law, or G.S. 115C‑68 as provided by general law, as applicable, except that the county and city boards of education shall not participate by preparing, entering into, submitting, or agreeing to a plan, and the plan shall not be contingent upon approval of the voters.

(d)        For the purpose of this section, local funding per average daily membership means the budgeted local expense per average daily membership.  The State Board of Education shall establish guidelines for the computation of this amount and the amount shall be set out in the plan for consolidation and merger.

(e)        If the State Board of Education fails to approve a plan submitted to it under this section, such failure to approve does not preclude the approval of the plan by the General Assembly by local act. (1991, c. 689, s. 37(b).)



§ 115C-68.2. Merger of units by the local boards of education.

§ 115C‑68.2.  Merger of units by the local boards of education.

If a city board of education notifies the State Board of Education that it is dissolving itself, the State Board of Education shall adopt a plan of consolidation and merger of that city school administrative unit with the county school administrative unit in the county in which the city unit is located; provided, however, if a city school administrative unit located in more than one county notifies the State Board of Education that it is dissolving itself, the State Board shall adopt a plan that divides the city unit along the county line and consolidates and merges the part of the city unit in each county with the county unit in that county and the plans shall take effect on the same day.  The plans shall be prepared and approved in accordance with G.S. 115C‑67 as provided by general law, and G.S. 115C‑68 as provided by general law, as applicable, except that the county and city boards of education and the boards of commissioners shall not participate by preparing, entering into, submitting, or agreeing to a plan, and the plan shall not be contingent upon approval by the voters. (1991, c. 689, s. 37(c).



§ 115C-68.3. Validation of plans of consolidation and merger.

§ 115C‑68.3.  Validation of plans of consolidation and merger.

All plans for consolidation and merger of school administrative units entered into between June 9, 1969, and May 26, 1992, under G.S. 115C‑67, 115C‑68.1, 115C‑68.2, former G.S. 115‑74.1, or under any local act authorizing such mergers, are ratified and considered to have been adopted by act of the General Assembly. This Article prevails over G.S. 153A‑76(4). (1991 (Reg. Sess., 1992), c. 767, s. 2; c. 1030, s. 51.2.)



§ 115C-69. Types of districts defined.

§ 115C‑69.  Types of districts defined.

The term "district" here used is defined to mean any convenient territorial division or subdivision of a county, created for the purpose of maintaining within its boundaries one or more public schools. It may include one or more incorporated towns or cities, or parts thereof, or one or more townships, or parts thereof, all of which territory is included in a common boundary. There shall be three different kinds of districts:

(1)        The "nontax district" is a territorial division of a local school administrative unit under the control of the local board of education, having no special local tax fund voted by the people for supplementing State and county funds.

(2)        The "local tax district" is a territorial division of a local school administrative unit under the control of the local board of education, having in addition to State and county funds, a special local tax fund voted by the people for supplementing State and county funds.

(3)        The "administrative district" is a territorial division of a  county school administrative unit under the control of a county board of education which is established for administrative purposes and which consists of any combination of one or more local tax districts, nontax areas or bond districts of the county school administrative unit. (1955, c. 1372, art. 1, s. 7; 1965, c. 584, s. 1; 1981, c. 423, s. 1; 1985 (Reg. Sess., 1986), c. 975, s. 12.)



§ 115C-70. Repealed by Session Laws 1985 (Regular Session, 1986), c. 975, s. 24.

§ 115C‑70.  Repealed by Session Laws 1985 (Regular Session, 1986), c. 975, s. 24.



§ 115C-71. Districts formed from portions of contiguous counties.

§ 115C‑71.  Districts formed from portions of contiguous counties.

School districts may be formed out of contiguous counties by agreement of the county boards of education of the respective counties subject to the approval of the State Board of Education. Rules for the organization, support and operation of districts so formed are subject to the agreement of the boards of education concerned, and as a guide to the working out of such agreements the formulas contained in G.S. 115C‑510 should be followed as far as applicable. (1955, c. 1372, art. 8, s. 2; 1981, c. 423, s. 1.)



§ 115C-72. Consolidation of districts and discontinuance of schools.

§ 115C‑72.  Consolidation of districts and discontinuance of schools.

(a)        Local boards of education shall have the power and authority to close or consolidate schools located in the same district, and with the approval of the State Board of Education, to consolidate school districts or other school areas over which the board has full control, whenever and wherever in its judgment the closing or consolidation will better serve the educational interest of the local school administrative unit or any part of it.

In determining whether two or more public schools shall be consolidated, or in determining whether or not a school shall be closed and the pupils transferred therefrom, local boards of education of the several counties shall observe and be bound by the following rules:

(1)        In any question involving the closing or consolidation of any public school, the local board of education of the school administrative unit in which such school is located shall cause a thorough study of such school to be made, having in mind primarily the welfare of the students to be affected by a proposed closing or consolidation and including in such study, among other factors, geographic conditions, anticipated increase or decrease in school enrollment, the inconvenience or hardship that might result to the pupils to be affected by such closing or consolidation, the cost of providing additional school facilities in the event of such closing or consolidation, and such other factors as the board shall consider germane. Before the entry of any order of closing or consolidation, the local board of education shall provide for a public hearing in regard to such proposed closing or consolidation, at which hearing the public shall be afforded an opportunity to express their views. Upon the basis of the study so made and after such hearing, said board may, in the exercise of its discretion, approve the closing or consolidation proposed.

(2)        The provisions of this section shall not deprive any local board of education of the authority to assign or enroll any and all pupils in schools in accordance with the provisions of G.S. 115C‑366(b) and 115C‑367 to 115C‑370.

(b)        This section does not govern merger of a city school administrative unit with another school administrative unit. Such merger is governed by G.S. 115C‑67.  (1955, c. 1372, art. 8, s. 3; 1981, c. 423, s. 1; 1983, c. 308; c. 752; 2009‑570, s. 27.)



§ 115C-73. Enlarging tax districts and city units by permanently attaching contiguous property.

§ 115C‑73.  Enlarging tax districts and city units by permanently attaching contiguous property.

The county boards of education with the approval of the State Board of Education may transfer from nontax territory and attach permanently to local tax districts or to city school administrative units, real property contiguous to said local tax districts or city school administrative units, upon the written petition of the owners thereof and the taxpayers of the families living on such real property, and there shall be levied upon the property of each individual in the area so attached, including landowners and tenants, the same tax as is levied upon other property in said district or unit: Provided, that such transfer shall be subject to the approval of the board of education of such city unit: Provided, the petition must be signed by a majority of the persons who are the owners thereof and a majority of the taxpayers of the families living on such real property on the date the petition is filed with the county board of education: Provided, further, that a person or corporation owning only an easement in real property shall not be considered an owner of said property within contemplation of this section: Provided, further that no right of action or defense founded upon the invalidity of such transfer shall be asserted, nor shall the validity of such transfer be open to question in any court upon any ground whatever, except in an action or proceeding commenced within 60 days after the approval of such transfer is given by the State Board of Education.

Any qualified voter residing in the area attached shall be permitted to vote in any election for members of the board of education having jurisdiction over the attached area. (1955, c. 1372, art. 8, s. 4; 1959, c. 573, s. 4; 1971, c. 672; 1973, c. 1155; 1981, c. 423, s. 1; 1985 (Reg. Sess., 1986), c. 975, s. 13.)



§ 115C-74. School system defined.

§ 115C‑74.  School system defined.

The school system of each local school administrative unit shall consist of 12 years of study or grades, and shall be graded on the basis of a school year of not less than nine months. Schools within the system may be organized in the discretion of the local board of education. (1955, c. 1372, art. 1, s. 5; 1959, c. 573, s. 1; 1981, c. 423, s. 1; 2001‑97, s. 1.)



§ 115C-75. Recommended school classification.

§ 115C‑75.  Recommended school classification.

(a)        The different types of public schools are classified and defined as follows:

(1)        An "elementary school" is a school that includes all or part of the first through eighth grade and that may have a kindergarten or other early childhood program.

(2)        A "high school" is a school that includes all or part of grades nine through 12 and that offers at least the minimum high school course of study prescribed by the State Board of Education.

(3)        Repealed by Session Laws 2001‑97, s. 2.

(4)        A "junior high school" is a school that includes all or part of grades seven through nine.

(4a)      A "middle school" is a school that includes all or part of grades six through nine.

(5)        A "senior high school" is a school that includes the tenth, eleventh and twelfth grades.

(6)        A "union school" is a school that includes elementary, middle, and high school grades.

(b)        The school classifications in subsection (a) of this section are recommendations only and do not prohibit local boards of education from classifying schools in other ways. (1955, c. 1372, art. 1, s. 6; 1959, c. 915, s. 1; 1963, c. 448, s. 24; 1969, c. 1213, s. 2; 1981, c. 423, s. 1; 2001‑97, s. 2.)



§§ 115C-76 through 115C-80. Reserved for future codification purposes.

§§ 115C‑76 through 115C‑80.  Reserved for future codification purposes.



§ 115C-81. Basic Education Program.

SUBCHAPTER IV. EDUCATION PROGRAM.

Article 8.

General Education.

Part 1. Courses of Study.

§ 115C‑81.  Basic Education Program.

(a)        The General Assembly believes that all children can learn. It is the intent of the General Assembly that the mission of the public school community is to challenge with high expectations each child to learn, to achieve, and to fulfill his or her potential. With that mission as its guide, the State Board of Education shall adopt a Basic Education Program for the public schools of the State. Before it adopts or revises the Basic Education Program, the State Board shall consult with an Advisory Committee, including at least eight members of local boards of education, that the State Board appoints from a list of nominees submitted by the North Carolina School Boards Association.

The State Board shall implement the Basic Education Program within funds appropriated for that purpose by the General Assembly and by units of local government. It is the intent of the General Assembly that until the Basic Education Program is fully funded, the implementation of the Basic Education Program shall be the focus of State educational funding. It is the goal of the General Assembly that the Basic Education Program be fully funded and completely operational in each local school administrative unit by July 1, 1995.

It is further a goal of the General Assembly to provide supplemental funds to low‑wealth counties to allow those counties to enhance the instructional program and student achievement.

(a1)      The Basic Education Program shall describe the education program to be offered to every child in the public schools. It shall provide every student in the State equal access to a Basic Education Program. Instruction shall be offered in the areas of arts, communication skills, physical education and personal health and safety, mathematics, media and computer skills, science, second languages, social studies, and vocational and technical education.

Instruction in vocational and technical education under the Basic Education Program shall be based on factors including:

(1)        The integration of academic and vocational and technical education;

(2)        A sequential course of study leading to both academic and occupational competencies;

(3)        Increased student work skill attainment and job placement;

(4)        Increased linkages, where geographically feasible, between public schools and community colleges, so the public schools can emphasize academic preparation and the community colleges can emphasize specific job training; and

(5)        Instruction and experience, to the extent practicable, in all aspects of the industry the students are prepared to enter.

(a2)      Repealed by Session Laws 1995, c. 534, s. 1.

(a3)      Alcohol and Drug Education Program to Be Recommended and Implemented:

(1)        A comprehensive education program that includes alcohol and drug use prevention education must be available to every child in North Carolina schools in kindergarten through high school.

(2)        The State Board of Education shall develop and maintain a recommended list of alcohol and drug use prevention education materials that include components for teacher training and ongoing assessment and evaluation to verify success and ensure the use of up‑to‑date information and strategies.

(3)        The Department of Public Instruction will work to strengthen instructional offerings in the content and skill areas of the Basic Education Program in which alcohol and drug use prevention education is addressed. Curricular materials and resources will be developed that meet, extend, and supplement drug and alcohol education as outlined in the North Carolina Standard Course of Study and the Teacher Handbook for the competency‑based curriculum.

(4)        The Department of Public Instruction shall recommend to the State Board of Education any drug use prevention education support materials that should be removed or added to the recommended list of curricular resources developed and maintained by the State Board of Education.

(5)        Local boards of education may select supplemental alcohol and drug use prevention education materials from the list maintained by the State Board of Education, or develop their own supplemental materials to be approved by the State Board of Education.

(6)        Local boards of education shall implement alcohol and drug use prevention education as a primary part of their comprehensive health education program.

(7)        Local boards of education will provide for ongoing evaluation of drug use prevention education resources, to include participation in on‑going evaluations with the Department of Public Instruction.

(8)        Local boards of education must implement an approved drug and alcohol education prevention program for kindergarten through sixth grade by the 1990‑91 school year, and for seventh grade through twelfth grade by the 1991‑92 school year.

(9)        Repealed by Session Laws 2005‑155, s. 2, effective July 5, 2005.

(10)      The Department of Public Instruction, in conjunction with local school districts, will provide for staff development to train educators and support personnel to implement a comprehensive alcohol and drug use prevention education program.

(11)      Sequential, age‑appropriate instruction will be provided that has the following features:

a.         Reaches all students in all grades;

b.         Presents a clear and consistent message that the use of alcohol and illicit drugs and the misuse of other drugs is unhealthy and harmful;

c.         Reflects current research and theory;

d.         Includes all abusable substances;

e.         Utilizes information that is current and accurate;

f.          Involves students in active "hands‑on" learning experiences;

g.         Integrates substance abuse education with other health and social issues and other subject and skill areas of the North Carolina Basic Education Program and Standard Course of Study;

h.         Promotes understanding and respect for the law and values of society;

i.          Encourages health, safe, and responsible attitudes and behaviors;

j.          Includes strategies to involve parents, family members, and the community;

k.         Includes information on intervention and treatment services;

l.          Is continually open to revision, expansion and improvement.

(a4)      Conflict Resolution and Mediation Models: The State Board of Education shall develop a list of recommended conflict resolution and mediation materials, models, and curricula that address responsible decision making, the causes and effects of school violence and harassment, cultural diversity, and nonviolent methods for resolving conflict, including peer mediation and shall make the list available to local school administrative units and school buildings by the beginning of the 1994‑95 school year. In developing this list, the Board shall emphasize materials, models, and curricula that currently are being used in North Carolina and that the Board determines to be effective. The Board shall include at least one model that includes instruction and guidance for the voluntary implementation of peer mediation programs and one model that provides instruction and guidance for teachers concerning the integration of conflict resolution and mediation lessons into the existing classroom curriculum.

(b)        The Basic Education Program shall include course requirements and descriptions similar in format to materials previously contained in the standard course of study and it shall provide:

(1)        A core curriculum for all students that takes into account the special needs of children;

(2)        A set of competencies, by grade level, for each curriculum area;

(3)        A list of textbooks for use in providing the curriculum;

(4)        Standards for student performance and promotion based on the mastery of competencies, including standards for graduation, that take into account children with disabilities and, in particular, include appropriate modifications;

(5)        A program of remedial education;

(6)        Required support programs;

(7)        A definition of the instructional day;

(8)        Class size recommendations and requirements;

(9)        Prescribed staffing allotment ratios;

(10)      Material and equipment allotment ratios;

(11)      Facilities guidelines that reflect educational program appropriateness, long‑term cost efficiency, and safety considerations; and

(12)      Any other information the Board considers appropriate and necessary.

The State Board shall not adopt or enforce any rule that requires Algebra I as a graduation standard or as a requirement for a high school diploma for any student whose individualized education program (i) identifies the student as learning disabled in the area of mathematics and (ii) states that this learning disability will prevent the student from mastering Algebra I.

The State Board shall not require any student to prepare a high school graduation project as a condition of graduation from high school prior to July 1, 2011; local boards of education may, however, require their students to complete a high school graduation project.

(b1)      Both the standard course of study and the Basic Education Program shall include the requirement that the public schools provide to all students one yearlong course of instruction on North Carolina history and geography in elementary school and one yearlong course of instruction in middle school on North Carolina history with United States history integrated into this instruction. The course of instruction shall include contributions to the history and geography of the State and the nation by the racial and ethnic groups that have contributed to the development and diversity of the State and nation. Each course of instruction may include up to two weeks of instruction relating to the local area in which the students reside.

(c)        (For final effective date, see notes) Local boards of education shall provide for the efficient teaching at appropriate grade levels of all materials set forth in the standard course of study, including integrated instruction in the areas of citizenship in the United States of America, government of the State of North Carolina, government of the United States, fire prevention, the free enterprise system, and the dangers of harmful or illegal drugs, including alcohol.

Except when a board authorizes teaching in a foreign language in order to comply with federal law, local boards of education shall require all teachers and principals to conduct classes except foreign language classes in English. Any teacher or principal who refuses to do so may be dismissed.

(c)        (For future effective date, see notes) Local boards of education shall provide for the efficient teaching at appropriate grade levels of all materials set forth in the Basic Education Program, including integrated instruction in the areas of citizenship in the United States of America, government of the State of North Carolina, government of the United States, fire prevention, the free enterprise system, and the dangers of harmful or illegal drugs, including alcohol.

Except when a board authorizes teaching in a foreign language in order to comply with federal law, local boards of education shall require all teachers and principals to conduct classes except foreign language classes in English. Any teacher or principal who refuses to do so may be dismissed.

(d)        The standard course of study as it exists on January 1, 1985, and as subsequently revised by the State Board, shall remain in effect until its components have been fully incorporated and implemented as a part of the Basic Education Program.

(e)        Repealed by Session Laws 1995, c. 534, s. 2.

(e1)      School Health Education Program to Be Developed and Administered.

(1)        A comprehensive school health education program shall be developed and taught to pupils of the public schools of this State from kindergarten through ninth grade. This program includes age‑appropriate instruction in the following subject areas, regardless of whether this instruction is described as, or incorporated into a description of, "family life education", "family health education", "health education", "family living", "health", "healthful living curriculum", or "self‑esteem":

a.         Mental and emotional health;

b.         Drug and alcohol abuse prevention;

c.         Nutrition;

d.         Dental health;

e.         Environmental health;

f.          Family living;

g.         Consumer health;

h.         Disease control;

i.          Growth and development;

j.          First aid and emergency care, including the teaching of cardiopulmonary resuscitation (CPR) and the Heimlich maneuver by using hands‑on training with mannequins so that students become proficient in order to pass a test approved by the American Heart Association, or American Red Cross;

k.         Preventing sexually transmitted diseases, including HIV/AIDS, and other communicable diseases;

l.          Reproductive health and safety education; and

m.        Bicycle safety.

As used in this subsection, "HIV/AIDS" means Human Immunodeficiency Virus/Acquired Immune Deficiency Syndrome.

(2)        The State Board of Education shall supervise the development and operation of a statewide comprehensive school health education program including curriculum development, in‑service training provision and promotion of collegiate training, learning material review, and assessment and evaluation of local programs in the same manner as for other programs. The State Board of Education shall adopt objectives for the instruction of the subject areas listed in subdivision (1) of this subsection that are appropriate for each grade level. In addition, the State Board shall approve textbooks and other materials incorporating these objectives that local school administrative units may purchase with State funds. The State Board of Education, through the Department of Public Instruction, shall, on a regular basis, review materials related to these objectives, and distribute these reviews to local school administrative units for their information.

(3)        Repealed by Session Laws 2009‑213, s. 3, effective June 30, 2009, and applicable beginning with the 2010‑2011 school year.

(4)        Each local school administrative unit shall provide a reproductive health and safety education program commencing in the seventh grade that includes the following instruction:

a.         Teaches that abstinence from sexual activity outside of marriage is the expected standard for all school‑age children.

b.         Presents techniques and strategies to deal with peer pressure and offering positive reinforcement.

c.         Presents reasons, skills, and strategies for remaining or becoming abstinent from sexual activity.

d.         Teaches that abstinence from sexual activity is the only certain means of avoiding out‑of‑wedlock pregnancy, sexually transmitted diseases when transmitted through sexual contact, including HIV/AIDS, and other associated health and emotional problems.

e.         Teaches that a mutually faithful monogamous heterosexual relationship in the context of marriage is the best lifelong means of avoiding sexually transmitted diseases, including HIV/AIDS.

f.          Teaches the positive benefits of abstinence until marriage and the risks of premarital sexual activity.

g.         Provides opportunities that allow for interaction between the parent or legal guardian and the student.

h.         Provides factually accurate biological or pathological information that is related to the human reproductive system.

Materials used in this instruction shall be age appropriate for use with students. Information conveyed during the instruction shall be objective and based upon scientific research that is peer reviewed and accepted by professionals and credentialed experts in the field of sexual health education.

(4a)      Each local school administrative unit shall also include as part of the instruction required under subdivision (4) of this subsection the following instruction:

a.         Teaches about sexually transmitted diseases. Instruction shall include how sexually transmitted diseases are and are not transmitted, the effectiveness and safety of all federal Food and Drug Administration (FDA)‑approved methods of reducing the risk of contracting sexually transmitted diseases, and information on local resources for testing and medical care for sexually transmitted diseases. Instruction shall include the rates of infection among pre‑teen and teens of each known sexually transmitted disease and the effects of contracting each sexually transmitted disease. In particular, the instruction shall include information about the effects of contracting the Human Papilloma Virus, including sterility and cervical cancer.

b.         Teaches about the effectiveness and safety of all FDA‑approved contraceptive methods in preventing pregnancy.

c.         Teaches awareness of sexual assault, sexual abuse, and risk reduction. The instruction and materials shall:

1.         Focus on healthy relationships.

2.         Teach students what constitutes sexual assault and sexual abuse, the causes of those behaviors, and risk reduction.

3.         Inform students about resources and reporting procedures if they experience sexual assault or sexual abuse.

4.         Examine common misconceptions and stereotypes about sexual assault and sexual abuse.

Materials used in this instruction shall be age appropriate for use with students. Information conveyed during the instruction shall be objective and based upon scientific research that is peer reviewed and accepted by professionals and credentialed experts in the field of sexual health education. Each local board of education shall adopt a policy and provide a mechanism to allow a parent or a guardian to withdraw his or her child from instruction required under this subdivision.

(5)        The State Board of Education shall make available to all local school administrative units for review by the parents and legal guardians of students enrolled at that unit any State‑developed objectives for instruction, any approved textbooks, the list of reviewed materials, and any other State‑developed or approved materials that pertain to or are intended to impart information or promote discussion or understanding in regard to the prevention of sexually transmitted diseases, including HIV/AIDS, to the avoidance of out‑of‑wedlock pregnancy, or to the  reproductive health and safety education curriculum. The review period shall extend for at least 60 days before use.

(6)        Repealed by Session Laws 2009‑213, s. 7, effective June 30, 2009, and applicable beginning with the 2010‑2011 school year.

(7)        Each school year, before students may participate in any portion of (i) a program that pertains to or is intended to impart information or promote discussion or understanding in regard to the prevention of sexually transmitted diseases, including HIV/AIDS, or to the avoidance of out‑of‑wedlock pregnancy, or (ii) a reproductive health and safety education program, whether developed by the State or by the local board of education, the parents and legal guardians of those students shall be given an opportunity to review the objectives and materials. Local boards of education shall adopt policies to provide opportunities either for parents and legal guardians to consent or for parents and legal guardians to withhold their consent to the students' participation in any or all of these programs.

(8)        Students may receive information about where to obtain contraceptives and abortion referral services only in accordance with a local board's policy regarding parental consent. Any instruction concerning the use of contraceptives or prophylactics shall provide accurate statistical information on their effectiveness and failure rates for preventing pregnancy and sexually transmitted diseases, including HIV/AIDS, in actual use among adolescent populations and shall explain clearly the difference between risk reduction and risk elimination through abstinence. The Department of Health and Human Services shall provide the most current available information at the beginning of each school year.

(9)        Contraceptives, including condoms and other devices, shall not be made available or distributed on school property.

(10)      School health coordinators may be employed to assist in the instruction of any portion of the comprehensive school health education program. Where feasible, a school health coordinator should serve more than one local school administrative unit. Each person initially employed as a State‑funded school health coordinator after June 30, 1987, shall have a degree in health education.

(11)      Each local school administrative unit shall provide a comprehensive school health education program that meets all the requirements of this subsection and all the objectives established by the State Board. Each local board of education may expand on the subject areas to be included in the program and on the instructional objectives to be met.

(f)         Establishment and Maintenance of Kindergartens. 

(1)        Local boards of education shall provide for their respective local school administrative unit kindergartens as a part of the public school system for all children living in the local school administrative unit who are eligible for admission pursuant to subdivision (2) of this subsection provided that funds are available from State, local, federal or other sources to operate a kindergarten program as provided in this subsection.

All kindergarten programs so established shall be subject to the supervision of the Department of Public Instruction and shall be operated in accordance with the standards adopted by the State Board of Education, upon recommendation of the Superintendent of Public Instruction.

Among the standards to be adopted by the State Board of Education shall be a provision that the Board will allocate funds for the purpose of operating and administering kindergartens to each school administrative unit in the State based on the average daily membership for the best continuous three out of the first four school months of pupils in the kindergarten program during the last school year in that respective school administrative unit. Such allocations are to be made from funds appropriated to the State Board of Education for the kindergarten program.

(2)        Any child who meets the requirements of G.S. 115C‑364 shall be eligible for enrollment in kindergarten. Any child who is enrolled in kindergarten and not withdrawn by the child's parent or guardian shall attend kindergarten.

(3)        Notwithstanding any other provision of law to the contrary, subject to the approval of the State Board of Education, any local board of education may elect not to establish and maintain a kindergarten program. Any funds allocated to a local board of education which does not operate a kindergarten program may be reallocated by the State Board of Education, within the discretion of the Board, to a county or city board of education which will operate such a program.

(g)        Civic Literacy. 

(1)        Local boards of education shall require during the high school years the teaching of the nation's founding and related documents, which shall include at least the major principles in the Declaration of Independence, the United States Constitution and its amendments, and the most important of the Federalist Papers.

(2)        Local boards of education shall require that high school students demonstrate knowledge and understanding of the nation's founding and related documents in order to receive a certificate or diploma of graduation from high school.

(3)        Local boards of education shall include among the requirements for graduation from high school a passing grade in all courses that include primary instruction in the Declaration of Independence, the United States Constitution and its amendments, and the most important of the Federalist Papers.

(3a)      Local boards of education shall allow and may encourage any public school teacher or administrator to read or post in a public school building, classroom, or event, excerpts or portions of writings, documents, and records that reflect the history of the United States, including, but not limited to, (i) the preamble to the North Carolina Constitution, (ii) the Declaration of Independence, (iii) the United States Constitution, (iv) the Mayflower Compact, (v) the national motto, (vi) the National Anthem, (vii) the Pledge of Allegiance, (viii) the writings, speeches, documents, and proclamations of the founding fathers and Presidents of the United States, (ix) decisions of the Supreme Court of the United States, and (x) acts of the Congress of the United States, including the published text of the Congressional Record. Local boards, superintendents, principals, and supervisors shall not allow content‑based censorship of American history in the public schools of this State, including religious references in these writings, documents, and records. Local boards and professional school personnel may develop curricula and use materials that are limited to specified topics provided the curricula and materials are aligned with the standard course of study or are grade level appropriate.

(3b)      A local school administrative unit may display on real property controlled by that local school administrative unit documents and objects of historical significance that have formed and influenced the United States legal or governmental system and that exemplify the development of the rule of law, such as the Magna Carta, the Mecklenburg Declaration, the Ten Commandments, the Justinian Code, and documents set out in subdivision (3a) of this subsection. This display may include, but shall not be limited to, documents that contain words associated with a religion; provided however, no display shall seek to establish or promote religion or to persuade any person to embrace a particular religion, denomination of a religion, or other philosophy. The display of a document containing words associated with a religion shall be in the same manner and appearance generally as other documents and objects displayed and shall not be presented or displayed in any fashion that results in calling attention to it apart from the other displayed documents and objects. The display also shall be accompanied by a prominent sign quoting the First Amendment of the United States Constitution as follows: "Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise thereof; or abridging the freedom of speech, or of the press; or the right of the people peaceably to assemble, and to petition the government for a redress of grievances."

(4)        The State Board of Education shall require that any high school level curriculum‑based tests developed and administered statewide beginning with academic year 1990‑91 include questions related to the Declaration of Independence, the United States Constitution and its amendments, and the most important of the Federalist Papers.

(5)        The State Department of Public Instruction and the local boards of education, as appropriate, shall establish curriculum content and provide for teacher training to ensure that the intent and provisions of this subsection are carried out. The curriculum content established shall include a review of the contributions made by Americans of all races.

(g1)      Modifications to the social studies curriculum to instruct students on participation in the democratic process and to give them hands‑on experience in participating in the democratic process:

(1)        The State Board of Education shall modify the high school social studies curriculum to include instruction in civic and citizenship education. The State Board of Education is strongly encouraged to include, at a minimum, the following components in the high school civic and citizenship education curriculum:

a.         That students write to a local, State, or federal elected official about an issue that is important to them;

b.         Instruction on the importance of voting and otherwise participating in the democratic process, including instruction on voter registration and preregistration;

c.         Information about current events and governmental structure; and

d.         Information about the democratic process and how laws are made.

(2)        The State Board of Education shall modify the middle school social studies curriculum to include instruction in civic and citizenship education. The State Board of Education is strongly encouraged to include, at a minimum, the following components in the middle school civic and citizenship education curriculum:

a.         A tour of representative local government facilities such as the local jail, the courthouse, or a town hall, to help students understand the way their community is governed;

b.         That students choose and analyze a community problem and offer public policy recommendations on the problem to local officials; and

c.         Information about getting involved in community groups.

(g2)      Student Councils.  All high schools and middle schools shall be encouraged to have elected student councils through which students have input into policies and decisions that affect them. All other schools are encouraged to have student councils.

The purpose of these student councils is to build civic skills and attitudes such as participation in elections, discussion and debate of issues, and collaborative decision making. Schools shall encourage active, broad‑based participation in these student councils.

(g3)      Current Events.  Schools should encourage discussions of current events in a wide range of classes, especially social studies and language arts classes. All high schools and middle schools are encouraged to have at least two classes per grade level to offer interactive current events discussions at least every four weeks.

(h)        Character Education.  Each local board of education shall develop and implement character education instruction with input from the local community. The instruction shall be incorporated into the standard curriculum and should address the following traits:

(1)        Courage.  Having the determination to do the right thing even when others don't and the strength to follow your conscience rather than the crowd; and attempting difficult things that are worthwhile.

(2)        Good judgment.  Choosing worthy goals and setting proper priorities; thinking through the consequences of your actions; and basing decisions on practical wisdom and good sense.

(3)        Integrity.  Having the inner strength to be truthful, trustworthy, and honest in all things; acting justly and honorably.

(4)        Kindness.  Being considerate, courteous, helpful, and understanding of others; showing care, compassion, friendship, and generosity; and treating others as you would like to be treated.

(5)        Perseverance.  Being persistent in the pursuit of worthy objectives in spite of difficulty, opposition, or discouragement; and exhibiting patience and having the fortitude to try again when confronted with delays, mistakes, or failures.

(6)        Respect.  Showing high regard for authority, for other people, for self, for property, and for country; and understanding that all people have value as human beings.

(7)        Responsibility.  Being dependable in carrying out obligations and duties; showing reliability and consistency in words and conduct; being accountable for your own actions; and being committed to active involvement in your community.

(8)        Self‑Discipline.  Demonstrating hard work and commitment to purpose; regulating yourself for improvement and restraining from inappropriate behaviors; being in proper control of your words, actions, impulses, and desires; choosing abstinence from premarital sex, drugs, alcohol, and other harmful substances and behaviors; and doing your best in all situations.

(h1)      In addition to the instruction under subsection (h) of this section, local boards of education are encouraged to include instruction on the following responsibilities:

(1)        Respect for school personnel.  In the school environment, respect includes holding teachers, school administrators, and all school personnel in high esteem and demonstrating in words and deeds that all school personnel deserve to be treated with courtesy and proper deference.

(2)        Responsibility for school safety. Helping to create a harmonious school atmosphere that is free from threats, weapons, and violent or disruptive behavior; cultivate an orderly learning environment in which students and school personnel feel safe and secure; and encourage the resolution of conflicts and disagreements through peaceful means including peer mediation. Instruction in this responsibility should include a consistent and age‑appropriate antiviolence message and a conflict resolution component for students in kindergarten through twelfth grade. These messages should include media‑awareness education to help children recognize stereotypes and messages portraying violence.

(3)        Service to others.  Engaging in meaningful service to their schools and their communities. Schools may teach service‑learning by (i) incorporating it into their standard curriculum, or (ii) involving a classroom of students or some other group of students in one or more hands‑on community‑service projects. All schools are encouraged to provide opportunities for student involvement in community service or service‑learning projects.

(4)        Good citizenship.  Obeying the laws of the nation and this State; abiding by school rules; and understanding the rights and responsibilities of a member of a republic.

(i)         Both the standard course of study and the Basic Education Program shall include the requirement that the public schools provide instruction in personal financial literacy for all students. Each student shall receive personal financial literacy instruction that shall include (i) the true cost of credit, (ii) choosing and managing a credit card, (iii) borrowing money for an automobile or other large purchase, (iv) home mortgages, (v) credit scoring and credit reports, and (vi) other relevant financial literacy issues.

The State Board of Education shall determine the other components of personal financial literacy that will be covered in the curriculum. The State Board shall also review the high school standard course of study to determine into which courses and grade levels the personal financial literacy curriculum shall be integrated.

(j)         Disability History and Awareness.  Each local board of education shall provide instruction on disability, people with disabilities, and the disability rights movement in conjunction with Disability History and Awareness Month, established pursuant to G.S. 103‑11. This instruction shall be incorporated into the standard curriculum through measures that include: (i) supplementing existing lesson plans, (ii) holding school assemblies, (iii) hosting disability‑focused film festivals, or (iv) organizing other school activities. Local boards of education are encouraged to incorporate individuals with disabilities or knowledgeable guest speakers from the disability community into the delivery of this instruction.  (1955, c. 1372, art. 5, s. 20; art. 23, ss. 1, 5, 6; 1957, cc. 845, 1101; 1969, c. 487, ss. 1, 2; 1971, c. 356; 1973, c. 476, s. 128; 1975, c. 65, ss. 1, 2; 1977, 2nd Sess., c. 1256, s. 1; 1981, c. 423, s. 1; 1983, c. 656, s. 2; 1983 (Reg. Sess., 1984), c. 1034, s. 81; c. 1103, s. 2; 1985, c. 479, ss. 55(c)(1), 55(c)(2); 1987, c. 630; c. 738, ss. 186(a), 186(b), 187(a); 1989, c. 370; c. 801; 1989 (Reg. Sess., 1990), c. 1066, s. 100; 1991, c. 636, s. 9; c. 689, ss. 196(a), 198; c. 739, s. 11; 1991 (Reg. Sess., 1992), c. 769, s. 1; c. 900, s. 75.1(h); 1993, c. 180, s. 1; c. 321, s. 139(d); c. 359, s. 1; 1993 (Reg. Sess., 1994), c. 769, s. 19.5(a); 1995, c. 371, s. 1; c. 450, ss. 5, 6, 7; c. 507, s. 17.14; c. 509, ss. 61, 62; c. 534, ss. 1, 2, 3; 1995 (Reg. Sess., 1996), c. 716, s. 8.6; 1996, 2nd Ex. Sess., c. 18, ss. 18.17(a), 18.24(a); 1997‑18, s. 15(f); 1997‑204, s. 2; 1997‑273, ss. 1, 2; 1997‑422, s. 1; 2001‑363, ss. 1, 2(b), 2(d); 2003‑284, s. 7.40(a), (b); 2005‑155, s. 2; 2005‑276, s. 7.59(a); 2006‑69, s. 3(a); 2006‑264, s. 54(a)‑(c); 2007‑274, s. 2; 2009‑60, s. 1; 2009‑213, ss. 2‑9; 2009‑236, s. 1; 2009‑504, s. 1; 2009‑541, s. 28(a).)



§ 115C-81.1. Basic Education Program Funds not to supplant Local funds for schools.

§ 115C‑81.1.  Basic Education Program Funds not to supplant Local funds for schools.

It is the intent of the General Assembly that budget funds appropriated by the General Assembly for vocational and technical education programs and clerical personnel to implement the Basic Education Program be used to supplement and not supplant existing State and local funding for the public schools.  Therefore, to the extent that local school administrative units receive additional State funds for vocational and technical education programs and clerical personnel positions that were previously funded in whole or in part with nonstate funds, the local governments shall continue to spend for public school operating or capital purposes in the local school administrative units the amount of money they would have spent to provide the vocational and technical education programs and the school clerical personnel previously funded with nonstate funds.

Priority shall be given to funding capital needs, particularly those resulting from implementation of the Basic Education Program. (1987, c. 830, s. 88; 1993, c. 180, s. 2.)



§ 115C-81.2. Comprehensive plan for reading achievement.

§ 115C‑81.2.  Comprehensive plan for reading achievement.

(a)        The State Board of Education shall develop a comprehensive plan to improve reading achievement in the public schools. The plan shall be fully integrated with State Board plans to improve student performance and promote local flexibility and efficiency. The plan shall be based on reading instructional practices for which there is strong evidence of effectiveness in existing empirical scientific research studies on reading development. The plan shall be developed with the active involvement of teachers, college and university educators, parents of students, and other interested parties. The plan shall, if appropriate, include revision of the standard course of study, revision of teacher certification standards, and revision of teacher education program standards.

(b)        The State Board of Education shall critically evaluate and revise the standard course of study so as to provide school units with guidance in the implementation of balanced, integrated, and effective programs of reading instruction. The General Assembly believes that the first, essential step in the complex process of learning to read is the accurate pronunciation of written words and that phonics, which is the knowledge of relationships of the symbols of the written language and the sounds of the spoken language, is the most reliable approach to arriving at the accurate pronunciation of a printed word. Therefore, these programs shall include early and systematic phonics instruction. The State Board shall provide opportunities for teachers, parents, and other interested parties to participate in this evaluation and revision.

(c)        In order to reflect changes to the standard course of study and to emphasize balanced, integrated, and effective programs of reading instruction that include early and systematic phonics instruction, the State Board of Education, in collaboration with the Board of Governors of The  University of North Carolina and with the North Carolina Association of Independent Colleges and Universities, shall review, evaluate, and revise current teacher certification standards and teacher education programs within the institutions of higher education that provide coursework in reading instruction.

(d)        Local boards of education are encouraged to review and revise existing board policies, local curricula, and programs of professional development in order to reflect changes to the standard course of study and to emphasize balanced, integrated, and effective programs of reading instruction that include early and systematic phonics instruction.

(e)        Repealed by Session Laws 1997‑18, s. 15(g). (1995 (Reg. Sess., 1996), c. 716, ss. 8.1, 8.2, 8.3, 8.4, 8.5(a); 1997‑18, s. 15(g); 1997‑456, s. 16.)



§ 115C-81.3. Instruction in American Sign Language.

§ 115C‑81.3.  Instruction in American Sign Language.

(a)        The State Board of Education shall encourage schools to offer American Sign Language classes in high schools as a modern foreign language.

(b)        The State Board of Education shall adopt and implement standards for the certification of teachers of American Sign Language and shall set standards for teacher preparation programs that prepare students for certification as American Sign Language teachers. (2007‑154, s. 1(a).)



§ 115C-81.4. Science safety requirements.

§ 115C‑81.4.  Science safety requirements.

(a)        Prior to July 1, 2010, and annually thereafter, each local board of education shall certify to the State Board of Education that its high school and middle school science laboratories are equipped with appropriate personal protective equipment for students and teachers.

(b)        Each local board of education shall ensure that its high schools and middle schools comply with all State Board of Education policies related to science laboratory safety.  (2009‑59, s. 1.)



§ 115C-82: Repealed by Session Laws 1987 (Reg. Sess., 1988), c. 1086, s. 89(d).

§ 115C‑82: Repealed by Session Laws 1987 (Reg. Sess., 1988), c. 1086, s. 89(d).



§ 115C-83: Repealed by Session Laws 1997-18, s. 4.

§ 115C‑83:  Repealed by Session Laws 1997‑18, s. 4.



§ 115C-84: Repealed by Session Laws 1997-443, s. 8.38(a).

Part 2.  Calendar.

§ 115C‑84:  Repealed by Session Laws 1997‑443, s. 8.38(a).



§ 115C-84.1: Repealed by Session Laws 1997-443, s. 1.

§ 115C‑84.1:  Repealed by Session Laws 1997‑443, s. 1.



§ 115C-84.2. School calendar.

§ 115C‑84.2.  School calendar.

(a)        School Calendar.  Each local board of education shall adopt a school calendar consisting of 215 days all of which shall fall within the fiscal year. A school calendar shall include the following:

(1)        A minimum of 180 days and 1,000 hours of instruction covering at least nine calendar months. The local board shall designate when the 180 instructional days shall occur. The number of instructional hours in an instructional day may vary according to local board policy and does not have to be uniform among the schools in the administrative unit. Local boards may approve school improvement plans that include days with varying amounts of instructional time. If school is closed early due to inclement weather, the day and the scheduled amount of instructional hours may count towards the required minimum to the extent allowed by State Board policy. The school calendar shall include a plan for making up days and instructional hours missed when schools are not opened due to inclement weather.

(1a)      Repealed by Session Laws 2004‑180, s. 1, effective August 9, 2004.

(2)        A minimum of 10 annual vacation leave days.

(3)        The same or an equivalent number of legal holidays occurring within the school calendar as those designated by the State Personnel Commission for State employees.

(4)        Five days, as designated by the local board, for use as teacher workdays. These days shall be protected to allow teachers to complete instructional and classroom administrative duties. The local school administrative unit shall not impose any additional tasks on these days. The local board shall schedule one of these days at the beginning of the school year and one at the end of each academic quarter.

(5)        The remaining days scheduled by the local board in consultation with each school's principal for use as teacher workdays, additional instructional days, or other lawful purposes. Before consulting with the local board, each principal shall work with the school improvement team to determine the days to be scheduled and the purposes for which they should be scheduled. Days may be scheduled and planned for different purposes for different personnel and there is no requirement to schedule the same dates for all personnel. In order to make up days for school closing because of inclement weather, the local board may designate any of the days in this subdivision as additional make‑up days to be scheduled after the last day of student attendance.

Local boards and individual schools are encouraged to use the calendar flexibility in order to meet the annual performance standards set by the State Board. Local boards of education shall consult with parents and the employed public school personnel in the development of the school calendar.

Local boards shall designate at least seven days scheduled under subdivisions (4) and (5) of this subsection as days on which teachers may take accumulated vacation leave. Local boards may designate the remaining days scheduled in subdivisions (4) and (5) of this subsection as days on which teachers may take accumulated vacation leave, but local boards shall give teachers at least 14 calendar days' notice before requiring a teacher to work instead of taking vacation leave on any of these days. A teacher may elect to waive this notice requirement for one or more of these days.

(b)        Limitations.  The following limitations apply when developing the school calendar:

(1)        The total number of teacher workdays for teachers employed for a 10 month term shall not exceed 195 days.

(2)        The calendar shall include at least 42 consecutive days when teacher attendance is not required unless: (i) the school is a year‑round school; or (ii) the teacher is employed for a term in excess of 10 months. At the request of the local board of education or of the principal of a school, a teacher may elect to work on one of the 42 days when teacher attendance is not required in lieu of another scheduled workday.

(3)        School shall not be held on Sundays.

(4)        Veterans Day shall be a holiday for all public school personnel and for all students enrolled in the public schools.

(c)        Emergency Conditions.  During any period of emergency in any section of the State where emergency conditions make it necessary, the State Board of Education may order general, and if necessary, extended recesses or adjournment of the public schools.

(d)        Opening and Closing Dates.  Local boards of education shall determine the dates of opening and closing the public schools under subdivision (a)(1) of this section. Except for year‑round schools, the opening date for students shall not be before August 25, and the closing date for students shall not be after June 10. On a showing of good cause, the State Board of Education may waive this requirement to the extent that school calendars are able to provide sufficient days to accommodate anticipated makeup days due to school closings. A local board may revise the scheduled closing date if necessary in order to comply with the minimum requirements for instructional days or instructional time. For purposes of this subsection, the term "good cause" means that schools in any local school administrative unit in a county have been closed eight days per year during any four of the last 10 years because of severe weather conditions, energy shortages, power failures, or other emergency situations.

The State Board also may waive this requirement for an educational purpose. The term "educational purpose" means a local school administrative unit establishes a need to adopt a different calendar for (i) a specific school to accommodate a special program offered generally to the student body of that school, (ii) a school that primarily serves a special population of students, or (iii) a defined program within a school. The State Board may grant the waiver for an educational purpose for that specific school or defined program to the extent that the State Board finds that the educational purpose is reasonable, the accommodation is necessary to accomplish the educational purpose, and the request is not an attempt to circumvent the opening and closing dates set forth in this subsection. The waiver requests for educational purposes shall not be used to accommodate system‑wide class scheduling preferences.

The required opening and closing dates under this subsection shall not apply to any school that a local board designated as having a modified calendar for the 2003‑2004 school year or to any school that was part of a planned program in the 2003‑2004 school year for a system of modified calendar schools, so long as the school operates under a modified calendar.

(e)        Nothing in this section prohibits a local board of education from offering supplemental or additional educational programs or activities outside the calendar adopted under this section. (1997‑443, s. 8.38(c); 1998‑212, s. 9.18(b); 1999‑373, s. 1; 1999‑463, Ex. Sess., s. 7A; 2003‑8, s. 1; 2003‑131, s. 1; 2004‑180, s. 1; 2004‑203, s. 44; 2006‑264, s. 25.)



§ 115C-85. Textbook needs are determined by course of study.

Part 3. Textbooks.

§ 115C‑85.  Textbook needs are determined by course of study.

When the State Board of Education has adopted, upon the recommendation of the Superintendent of Public Instruction, a standard course of study at each instructional level in the elementary school and the secondary school, setting forth what subjects shall be taught at each level, it shall proceed to select and adopt textbooks.

As used in this part, "textbook" means systematically organized material comprehensive enough to cover the primary objectives outlined in the standard course of study for a grade or course. Formats for textbooks may be print or nonprint, including hardbound books, softbound books, activity‑oriented programs, classroom kits, and technology‑based programs that require the use of electronic equipment in order to be used in the learning process.

Textbooks adopted in accordance with the provisions of this Part shall be used by the public schools of the State except as provided in G.S. 115C‑98(b1). (1955, c. 1372, art. 24, s. 1; 1959, c. 693, s. 1; 1969, c. 519, s. 1; 1981, c. 423, s. 1; 1993 (Reg. Sess., 1994), c. 677, s. 20; 1995 (Reg. Sess., 1996), c. 716, s. 18.)



§ 115C-86. State Board of Education to select and adopt textbooks.

§ 115C‑86.  State Board of Education to select and adopt textbooks.

The Board shall select and adopt for a period determined to be most advantageous to the State public school system for the exclusive use in the public schools of North Carolina the basic textbooks or series of books needed for instructional purposes at each instructional level on all subject matter required by law to be taught in elementary and secondary schools of North Carolina. (1955, c. 1372, art. 24, s. 2; 1959, c. 693, s. 2; 1965, c. 584, s. 18; 1969, c. 519, s. 1; 1981, c. 423, s. 1.)



§ 115C-87. Appointment of Textbook Commission.

§ 115C‑87.  Appointment of Textbook Commission.

Shortly after assuming office, the Governor shall appoint a Textbook Commission of 23 members who shall hold office for four years, or until their successors are appointed and qualified. The members of the Commission shall be appointed by the Governor upon recommendation of the Superintendent. Five of these members shall be teachers or principals in grades K‑5; five shall be teachers or principals in grades 6‑8; four shall be superintendents, teachers, or principals in grades 9‑12; one shall be a superintendent of a local school administrative unit, three shall be parents of students in grades K‑5 at the time of appointment; three shall be parents of students in grades 6‑8 at the time of appointment; and two shall be parents of students in grades 9‑12 at the time of appointment. The Governor shall fill all vacancies by appointment for the unexpired term. The Commission shall elect a chairman, subject to the approval of the Superintendent. The Commission shall meet four times a year or at the call of the chair. The members shall be entitled to compensation for each day spent on the work of the Commission as approved by the Board and to reimbursement for travel and subsistence expense incurred in the performance of their duties at the rates specified in G.S. 138‑5(a). Compensation shall be paid from funds available to the State Board of Education. (1955, c. 1372, art. 24, s. 3; 1969, c. 519, s. 1; 1977, c. 1113; 1981, c. 423, s. 1; 1999‑237, s. 8.30(a).)



§ 115C-88. Commission to evaluate textbooks offered for adoption.

§ 115C‑88.  Commission to evaluate textbooks offered for adoption.

(a)        The Commission shall evaluate all textbooks offered for adoption.

Each proposed textbook shall be read by at least one expert certified in the discipline for which the textbook would be used. The Commission may use external experts if no Commission member or advisory committee member qualifies as an expert certified in a particular discipline.

The Commission may consider any review of a proposed textbook by other experts certified in the discipline who are not involved in the textbook adoption process. However, these reviews may not substitute for the direct examination of the proposed textbook by a Commission member, an advisory committee member, or any other expert retained by the Commission.

(b)        Each member shall examine carefully and file a written evaluation of each proposed textbook for which the member is responsible.

The evaluation report shall give special consideration to the suitability of the textbook to the instructional level for which it is offered, the content or subject matter, whether the textbook is aligned with the Standard Course of Study, and other criteria prescribed by the Board.

Each evaluation report shall be signed by the member making the report and filed with the Board not later than a day fixed by the Board when the call for adoption is made. (1955, c. 1372, art. 24, s. 4; 1969, c. 519, s. 1; 1981, c. 423, s. 1; 1993 (Reg. Sess., 1994), c. 777, s. 3(a); 1999‑237, s. 8.30(b).)



§ 115C-89. Selection of textbooks by Board.

§ 115C‑89.  Selection of textbooks by Board.

At the next meeting of the Board after the reports have been filed, the Textbook Commission and the Board shall jointly examine the reports.  From the books evaluated the Board shall select those that it thinks will meet the teaching requirements of the State public schools in the instructional levels for which they are offered.  The Board shall request sealed bids from the publishers on all the books being considered.

The Board shall make all necessary rules and regulations concerning requests for bids, notification to publishers of calls for adoption, execution and delivery of contracts, requirement of performance bonds, cancellation clauses, and such other material matters as may affect the validity of the contracts. (1955, c. 1372, art. 24, s. 5; 1969, c. 519, s. 1; 1981, c. 423, s. 1; 1989, c. 798, s. 1.)



§ 115C-90. Adoption of textbooks and contracts with publishers.

§ 115C‑90.  Adoption of textbooks and contracts with publishers.

The publishers' sealed bids shall be opened in the presence of two persons designated by the State Board of Education and one person designated by the Superintendent of Public Instruction. The Board may then  adopt the books required by the courses of study and enter into contracts with the publisher of adopted books. It may refuse to adopt  any of the books offered at the prices bid and call for new bids. When bids are accepted and a contract entered into, the contract may require, in the Board's discretion, that the total sales of each book  in the State of North Carolina be reported annually to the Board.

All textbook contracts shall include a clause granting to the State Board of Education the license to produce Braille, large print, and audio‑cassette tape copies of the textbooks for use in the State public schools.  Also, the General Assembly urges the State Board of Education to request such a license from textbook publishers with whom a contract was entered into prior to August 1, 1987. (1955, c. 1372, art. 24, s. 6; 1969, c. 519, s. 1; 1981, c. 423, s. 1; 1983, c. 549, s. 1; 1987, c. 738, s. 190; 1987 (Reg. Sess., 1988), c. 1025, s. 10.)



§ 115C-91. Continuance and discontinuance of contracts with publishers.

§ 115C‑91.  Continuance and discontinuance of contracts with publishers.

When an existing or future contract expires, the Board may, with the publisher's approval, continue the contract for any particular book or books for a period not less than one or more than five years. If a publisher desires to terminate a contract that has been extended beyond the original contract period, he shall give notice to the Board 90 days prior to May 1. The Board may then proceed to a new adoption. (1955, c. 1372, art. 24, s. 7; 1969, c. 519, s. 1; 1981, c. 423, s. 1.)



§ 115C-92. Procedure for change of textbook.

§ 115C‑92.  Procedure for change of textbook.

The Superintendent may at any time communicate to the Board that a particular book is unsatisfactory for the schools, whereupon the Board may call for a new selection and adoption. If the Board votes to change a textbook, it shall give the publisher 90 days' notice prior to May 1, after which it may adopt a new book or books on the subject for which a book is sought. (1955, c. 1372, art. 24, s. 7; 1969, c. 519, s. 1; 1981, c. 423, s. 1.)



§ 115C-93. Advice from and suits by Attorney General.

§ 115C‑93.  Advice from and suits by Attorney General.

The form and legality of contracts between the Board and publishers of textbooks shall be subject to the approval of the Attorney General.

When requested by the Board, the Attorney General shall bring suit against any publisher who fails to keep his contract as to prices, distribution, adequate supply of books in the edition adopted, or in any other way violates the terms of his contract. The suit shall be brought for an amount sufficient to enforce the contract or to compensate the State for any loss sustained by the publisher's failure to keep his contract. (1955, c. 1372, art. 24, s. 8; 1969, c. 519, s. 1; 1981, c. 423, s. 1.)



§ 115C-94. Publishers to register.

§ 115C‑94.  Publishers to register.

Any publisher who submits books for adoption shall register in the office of the Superintendent of Public Instruction the names of all agents or other employees authorized to represent that company in  the State, and this registration list shall be open to the public for  inspection. (1955, c. 1372, art. 24, s. 9; 1969, c. 519, s. 1; 1981, c. 423, s. 1.)



§ 115C-95. Sale of books at lower price reduces price to State.

§ 115C‑95.  Sale of books at lower price reduces price to State.

Every contract made by the Board with the publisher of any school textbook on the State‑adopted list shall be deemed to have written therein a condition providing that if that publisher, during the life of his contract with this State, contracts with any other governmental unit or places that textbook on sale anywhere in the United States for a price less than that stipulated in his contract with the State of North Carolina, the publisher shall immediately furnish that textbook to this State at a price not greater than that for which the book is furnished, sold, or placed on sale anywhere else in the nation. (1955, c. 1372, art. 24, s. 10; 1969, c. 519, s. 1; 1981, c. 423, s. 1.)



§ 115C-96. Powers and duties of the State Board of Education in regard to textbooks.

§ 115C‑96.  Powers and duties of the State Board of Education in regard to textbooks.

The children of the public elementary and secondary schools of the State shall be provided with free basic textbooks within the appropriation of the General Assembly for that purpose. To implement this directive, the State Board of Education shall evaluate annually the amount of money necessary to provide textbooks based on the actual cost and availability of textbooks and shall request sufficient appropriations from the General Assembly.

The State Board of Education shall administer a fund and establish rules and regulations necessary to:

(1)        Acquire by contract such basic textbooks as are or may be on the adopted list of the State of North Carolina which the Board finds necessary to meet the needs of the State public school system and to carry out the provisions of this Part.

(2)        Provide a system of distribution of these textbooks and distribute the books that are provided without using any depository or warehouse facilities other than those operated by the State Board of Education.

(3)        Provide for the free use, with proper care and return, of elementary and secondary basic textbooks. The title of said books shall be vested in the State. (1955, c. 1372, art. 25, s. 1; 1965, c. 584, s. 19; 1969, c. 519, s. 1; 1981, c. 423, s. 1; 1991 (Reg. Sess., 1992), c. 900, s. 81(a).)



§ 115C-97. State Board of Education authorized to discontinue handling supplementary and library books.

§ 115C‑97.  State Board of Education authorized to discontinue handling supplementary and library books.

The State Board of Education may discontinue the adoption of supplementary textbooks and, at the expiration of existing contracts, may discontinue the purchase, warehousing, and distribution of supplementary textbooks. The Board may also discontinue the purchase and resale of library books. Funds appropriated to the State Board of Education for supplementary textbooks shall be transferred to the State Public School Fund for allotment to each local school administrative unit, based on its average daily membership, for the purchase of supplementary textbooks, library books, periodicals, and other instructional materials. (1969, c. 519, s. 1; 1981, c. 423, s. 1.)



§ 115C-98. Local boards of education to provide for local operation of the textbook program, the selection and procurement of other instructional materials, and the use of nonadopted textbooks.

§ 115C‑98.  Local boards of education to provide for local operation of the textbook program, the selection and procurement of other instructional materials, and the use of nonadopted textbooks.

(a)        Local boards of education shall adopt rules not inconsistent with the policies of the State Board of Education concerning the local operation of the textbook program.

(b)        Local boards of education shall adopt written policies concerning the procedures to be followed in their local school administrative units for the selection and procurement of supplementary textbooks, library books, periodicals, audiovisual materials, and other supplementary instructional materials needed for instructional purposes in the public schools of their units.

Local boards of education shall have sole authority to select and procure supplementary instructional materials, whether or not the materials contain commercial advertising, to determine if the materials are related to and within the limits of the prescribed curriculum, and to determine when the materials may be presented to students during the school day. Supplementary materials and contracts for supplementary materials are not subject to approval by the State Board of Education.

Supplementary books and other instructional materials shall neither displace nor be used to the exclusion of basic textbooks.

(b1)      A local board of education may establish a community media advisory committee to investigate and evaluate challenges from parents, teachers, and members of the public to textbooks and supplementary instructional materials on the grounds that they are educationally unsuitable, pervasively vulgar, or inappropriate to the age, maturity, or grade level of the students. The State Board of Education shall review its rules and policies concerning these challenges and shall establish guidelines to be followed by community media advisory committees.

The local board, at all times, has sole authority and discretion to determine whether a challenge has merit and whether challenged material should be retained or removed.

(b2)      Local boards of education may:

(1)        Select, procure, and use textbooks that have not been adopted by the State Board of Education for use throughout the local school administrative unit for selected grade levels and courses; and

(2)        Approve school improvement plans developed under G.S. 115C‑105.27 that include provisions for using textbooks that have not been adopted by the State Board of Education for selected grade levels and courses.

All textbook contracts made under this subsection shall include a clause granting to the local board of education the license to produce braille, large print, and audiocassette tape copies of the textbooks for use in the local school administrative unit.

(c)        Funds allocated by the State Board of Education or appropriated in the current expense or capital outlay budgets of the local school administrative units, may be used for the above‑stated purposes. (1969, c. 519, s. 1; 1981, c. 423, s. 1; 1989 (Reg. Sess., 1990), c. 1074, s. 23(a); 1995 (Reg. Sess., 1996), c. 716, ss. 8.7, 19.)



§ 115C-99. Legal custodians of textbooks furnished by State.

§ 115C‑99.  Legal custodians of textbooks furnished by State.

Local boards of education are the custodians of all textbooks purchased by the local boards with State funds. They shall provide adequate and safe storage facilities for the proper care of these textbooks and emphasize to all students the necessity for proper care of textbooks. (1955, c. 1372, art. 25, s. 3; 1969, c. 519, s. 1; 1981, c. 423, s. 1; 1993 (Reg. Sess., 1994), c. 777, s. 3(b).)



§ 115C-100. Rental fees for textbooks prohibited; damage fees authorized.

§ 115C‑100.  Rental fees for textbooks prohibited; damage fees authorized.

No local board of education may charge any pupil a rental fee for the use of textbooks. A pupil's parents or legal guardians may be charged damage fees for abuse or loss of textbooks under rules adopted by the State Board of Education. All money collected from the sale of textbooks purchased with State funds under the provisions of this Part shall be paid annually as collected to the State Board of Education. (1969, c. 519, s. 1; 1981, c. 423, s. 1; 1983, c. 549, s. 2; 1985, c. 581, s. 1; 1993 (Reg. Sess., 1994), c. 777, s. 3(c).)



§ 115C-101. Duties and authority of superintendents of local school administrative units.

§ 115C‑101.  Duties and authority of superintendents of local school administrative units.

The superintendent of each local school administrative unit, as an official agent of the State Board of Education, shall administer the provisions of this Part and the rules and regulations of the Board insofar as they apply to his unit. The superintendent of each local school administrative unit shall have authority to require the cooperation of principals and teachers so that the children may receive the best possible service, and so that all the books and moneys may be accounted for properly. If any principal or teacher fails to comply with the provisions of this section, his superintendent shall withhold his salary vouchers until the duties imposed by this section have been performed.

If any superintendent fails to comply with the provisions of this section, the State Superintendent, as secretary to the State Board of  Education, shall notify the State Board of Education and the State Treasurer. The State Board and the State Superintendent shall withhold the superintendent's salary vouchers, and the State Treasurer shall make no payment until the State Superintendent notifies him that the provisions of this section have been complied with. (1955, c. 1372, art. 25, s. 8; 1969, c. 519, s. 1; 1981, c. 423, s. 1.)



§ 115C-102. Right to purchase; disposal of textbooks and materials.

§ 115C‑102.  Right to purchase; disposal of textbooks and materials.

(a)        Any parent, guardian, or person in loco parentis may purchase any instructional material needed for any child in the public schools of the State from the board of education of the local school administrative unit in which the child is enrolled or, in the case of basic textbooks, from the State Board of Education.

(b)        Notwithstanding Article 3A of Chapter 143 of the General Statutes, G.S. 143‑49(4), or any other provision of law, the State Board of Education may adopt rules authorizing local boards of education to dispose of discontinued instructional material, including State‑adopted textbooks. (1955, c. 1372, art. 25, s. 2; 1969, c. 519, s. 1; 1981, c. 423, s. 1; 1991, c. 328.)



§§ 115C-102.1 through 115C-102.4. Reserved for future codification purposes.

§§ 115C‑102.1 through 115C‑102.4.  Reserved for future codification purposes.



§ 115C-102.5. Commission on School Technology created; membership.

Part 3A. School Technology.

§ 115C‑102.5.  Commission on School Technology created; membership.

(a)        There is created the Commission on School Technology. The Commission shall be located administratively in the Department of Public Instruction.

The purpose of the Commission shall be to advise the State Board of Education on the development of a State School Technology Plan that (i) ensures the effective use of technology is built into the North Carolina Public School System for the purpose of preparing a globally competitive workforce and citizenry for the 21st century and (ii) ensures equity and access to school technology for all segments of the public school population in North Carolina.

The Commission shall meet at least twice each fiscal year and shall provide input and feedback on the State School Technology Plan prior to approval.

(b)        The Commission shall consist of the following members:

(1)        The State Superintendent of Public Instruction or a designee;

(2)        One representative of The University of North Carolina, appointed by the President of The University of North Carolina;

(3)        One representative of the North Carolina Community College System, appointed by the President of the North Carolina Community College System;

(4)        Repealed by Session Laws 2009‑451, s. 7.31, effective July 1, 2009.

(5)        Two members appointed by the Governor;

(6)        Two members appointed by the President Pro Tempore of the Senate;

(7)        Two members appointed by the Speaker of the House of Representatives; and

(8)        Repealed by Session Laws 2009‑451, s. 7.31, effective July 1, 2009.

(9)        The State Chief Information Officer, or a designee.

In appointing members pursuant to subdivisions (5), (6), and (7) of this subsection, the appointing persons shall select individuals with technical or applied knowledge or experience in learning and instructional management technologies or individuals with expertise in curriculum or instruction who have successfully used learning and instructional management technologies.

No producers, vendors, or consultants to producers or vendors of learning or instructional management technologies shall serve on the Commission.

Members shall serve for two‑year terms. Vacancies in terms of members shall be filled by the appointing officer. Persons appointed to fill vacancies shall qualify in the same manner as persons appointed for full terms.

(c)        Repealed by Session Laws 1997‑443, s. 8.26(a).

(d)        Members of the Commission who are also members of the General Assembly shall be paid subsistence and travel expenses at the rate set forth in G.S. 120‑3.1. Members of the Commission who are officials or employees of the State shall receive travel allowances at the rate set forth in G.S. 138‑6. All other members of the Commission shall be paid the per diem and allowances set forth in G.S. 138‑5.

(d1)      The Chair of the State Board of Education shall select the Commission member or members who shall serve as chair or cochairs of the Commission.

(e)        The Department of Public Instruction shall provide requested professional and clerical staff to the Commission.  (1993, c. 321, s. 135(a); c. 522, s. 20; 1993 (Reg. Sess., 1994), c. 591, s. 11(a); 1997‑148, s. 7; 1997‑443, s. 8.26(a); 1998‑131, s. 7; 1998‑220, s. 1; 2004‑199, s. 4; 2009‑451, s. 7.31.)



§ 115C-102.6. Duty to propose a State school technology plan.

§ 115C‑102.6.  Duty to propose a State school technology plan.

The State Board of Education shall propose a State school technology plan that ensures the effective use of technology is built into the North Carolina Public School System for the purpose of preparing a globally competitive workforce and citizenry for the 21st century. The Commission on School Technology will advise the State Board of Education on the State School Technology Plan and its components.  (1993, c. 321, s. 135(a); 1993 (Reg. Sess., 1994), c. 769, s. 19.26(a); 2009‑451, s. 7.31.)



§ 115C-102.6A. Elements of the State school technology plan.

§ 115C‑102.6A.  Elements of the State school technology plan.

(a)        The State school technology plan shall be a comprehensive State implementation plan for using funds from the State School Technology Fund and other sources to improve student performance in the public schools through the use of learning and instructional management technologies. The purpose of the plan shall be to provide a cost‑effective foundation of flexible technology and infrastructure to promote substantial gains in student achievement.

(b)        Repealed by Session Laws 2009‑451, s. 7.31, effective July 1, 2009.

(c)        Components of the State school technology plan shall include at least the following:

(1)        Common technical standards and uniform practices and procedures that provide statewide economies of scale in procurements, training, support, planning, and operations.

(2)        Conceptual technical architecture that includes:

a.         Principles  Statements of direction, goals, and concepts to guide the development of technical architecture;

b.         Standards for interoperability  Detailed specifications to ensure hardware, software, databases, and other products that may have been developed independently or purchased from different vendors or manufacturers will work together, to the extent that interoperability facilitates meeting instructional or administrative goals; and

c.         Implementation strategies  Approaches or guidelines for developing and installing the components of the technical infrastructure.

(3)        A quality assurance policy for all school technology projects, training programs, systems documentation, and maintenance plans.

(4)        Policies and procedures for the fair and competitive procurement of school technology that provide local school administrative units with a vendor‑neutral operating environment in which different school technology hardware, software, and networks operate together easily and reliably, to the extent feasible consistent with meeting instructional or administrative goals. The operating environment includes all hardware and software components and configurations necessary to accomplish the integrated functions for school technology such as (i) types and sizes of computer platforms, telecommunications equipment, and associated communications protocols; (ii) operating systems for the computer processors; (iii) applications and other operating and support software; and (iv) other equipment, items, and software, such as printers, terminals, data and image storage devices, and other input, output, and storage devices.

(5)        A comprehensive policy for inventory control.

(6)        Parameters for continuous, ongoing training for all personnel involved in the use of school technology. Training shall focus on the integration of technology and instruction and on the use of particular applications.

(7)        Recommendations to the State Board of Education of requirements for preservice teacher training on the integration of teaching and school technology.

(8)        Proposals for leadership training on the use of school technology to improve instruction and as a management tool.

(9)        Development of expertise at the State and regional levels on school technology.

(10)      Flexibility to enable local school administrative units and individual schools to meet individual school unit and building needs.

(11)      Flexibility to meet the needs of all students, allow support to students with a wide range of abilities, and ensure access to challenging curricula and instruction for children at risk of school failure.

(12)      Use of technologies to support challenging State, federal, and local educational performance goals.

(13)      Effective and integrated use of technologies compatible with (i) the standard course of study, (ii) the State assessment program, and (iii) related student data management.

(14)      Use of technologies as a communication, instructional, and management tool and for problem‑solving, exploration, and advanced skills.

(15)      Proposals for addressing equipment needs for State curricula areas.

(16)      Specifications for minimum components of local school system technology plans.

(17)      A baseline template for:

a.         Technology and service application infrastructure, including broadband connectivity, personnel recommendations, and other resources needed to operate effectively from the classroom desktop to local, regional, and State networks, and

b.         An evaluation component that provides for local school administrative unit accountability for maintaining quality upgradeable systems.  (1993 (Reg. Sess., 1994), c. 769, s. 19.26(b); 2005‑276, s. 7.43(a); 2009‑451, s. 7.31.)



§ 115C-102.6B. Approval of State school technology plan.

§ 115C‑102.6B.  Approval of State school technology plan.

(a)        The State Board of Education shall review, revise as needed, and approve the State School Technology Plan at a minimum every two years in the odd‑numbered year, beginning in 2011. The plan shall be updated more often, as required, as in cases where significant changes occur related to Board goals, curriculum standards, and available technology.

(b)        The Board shall submit the plan to the State Chief Information Officer for approval of the technical components of the plan set out in G.S. 115C‑102.6A(1) through (4). At least one‑fourth of the members of any technical committee that reviews the plan for the State Chief Information Officer shall be people actively involved in primary or secondary education.

G.S. 115C‑102.6A(c)(1) through (17)

The Board shall report annually by February 1 of each year to the Joint Legislative Education Oversight Committee on the status of the State School Technology Plan.

(c)        Repealed by Session Laws 2009‑451, s. 7.31, effective July 1, 2009.  (1993 (Reg. Sess., 1994), c. 769, s. 19.26(b); 1997‑443, s. 8.26(b); 2004‑129, s. 29; 2009‑451, s. 7.31; 2009‑570, s. 37.)



§ 115C-102.6C. Approval of local school system technology plans.

§ 115C‑102.6C.  Approval of local school system technology plans.

(a)        Each local board of education shall develop a local school system technology plan that is aligned with and meets the requirements of the State school technology plan. In developing a local school system technology plan, a local board of education is encouraged to incorporate this plan into its strategic planning and to bring together stakeholders from various areas of the local school administrative unit, including curriculum leaders, teachers, administrators, representatives from technology services and instructional technology, and finance, as well as other departments of the unit as required. In addition, the local board is encouraged to coordinate its planning with other agencies of State and local government, including other local school administrative units.

The Department of Public Instruction shall assist the local boards of education in developing the instructional and technological aspects of the plan.

Each local board of education shall submit the local plan it develops to the Department of Public Instruction for evaluation of the parts of the technological and instructional aspects of the plan. The State Board of Education, after consideration of the evaluations of the Department of Public Instruction, shall approve all local plans that comply with the requirements of the State school technology plan.

(b)        After a local school system technology plan is approved by the State Board of Education, all State funds spent by the local board of education for any aspect of school technology shall be used to implement the local school system technology plan.

(c)        State School Technology Fund dollars that are allocated to the local school administrative unit to implement the plan shall not be expended until the plan has been approved by the State Board of Education.  (1993 (Reg. Sess., 1994), c. 769, s. 19.26(b); 2004‑129, s. 30; 2009‑451, s. 7.31.)



§ 115C-102.6D. Establishment of the State School Technology Fund; allocation and use of funds.

§ 115C‑102.6D.  Establishment of the State School Technology Fund; allocation and use of funds.

(a)        There is established under the control and direction of the State Board of Education the State School Technology Fund. This fund shall be a nonreverting special revenue fund consisting of any monies appropriated to it by the General Assembly and any monies credited to it under G.S. 20‑81.12 from the sale of School Technology special license plates.

(b)        Funds in the State School Technology Fund shall be allocated to local school administrative units as directed by the General Assembly. Funds allocated to each local school administrative unit shall be credited with interest by the State Treasurer pursuant to G.S. 147‑69.2 and G.S. 147‑69.3.

(c)        Repealed by Session Laws 2009‑451, s. 7.31, effective July 1, 2009.

(d)        No local school administrative unit may access technology‑related funds until the State Board of Education has approved its school technology plan.  (1993 (Reg. Sess., 1994), c. 769, s. 19.26(b); 1997‑484, s. 7; 2009‑451, s. 7.31.)



§ 115C-102.7. Monitoring and evaluation of State and local school system technology plans; reports.

§ 115C‑102.7.  Monitoring and evaluation of State and local school system technology plans; reports.

(a)        The Department of Public Instruction shall monitor and evaluate the development and implementation of the State and local school system technology plans. The evaluation shall consider the effects of technology on student learning, the effects of technology on students' workforce readiness, the effects of technology on teacher productivity, and the cost‑effectiveness of the technology.

(a1)      Repealed by Session Laws 1997‑18, s. 15(k).

(b)        Repealed by Session Laws 2009‑451, s. 7.31, effective July 1, 2009.

(c)        The Department of Public Instruction shall randomly check local school system technology plans to ensure that local school administrative units are implementing their plans as approved. The Department shall report to the State Board of Education on which local school administrative units are not complying with their plans. The report shall include the reasons these local school administrative units are out of compliance and a recommended plan of action to support each of these local school administrative units in carrying out their plans.  (1993, c. 321, s. 135(a); 1993 (Reg. Sess., 1994), c. 769, s. 19.26(c); 1997‑18, s. 15(k); 2004‑129, s. 31; 2005‑276, s. 7.43(c); 2009‑451, s. 7.31.)



§ 115C-102.8: Repealed by Session Laws 1997-18, s. 5.

§ 115C‑102.8:  Repealed by Session Laws 1997‑18, s. 5.



§ 115C-102.15: Repealed by Session Laws 2009-451, s. 7.15(a), effective July 1, 2009.

Part 3B. Technology Alliance.

§ 115C‑102.15: Repealed by Session Laws 2009‑451, s. 7.15(a), effective July 1, 2009.



§ 115C-103. Fees.

Part 4. Fees.

§ 115C‑103.  Fees.

Fees, charges and costs may be collected from students, their parents or guardians, and school personnel in accordance with the provisions of G.S. 115C‑47(6). (1981, c. 423, s. 1; 1985, c. 581, s. 2.)



§ 115C-104. Enactment of Compact.

Part 5. Interstate Compact on Education.

§ 115C‑104.  Enactment of Compact.

The Compact for Education is hereby entered into and enacted into law, with all jurisdictions legally joining therein.  Pursuant to Article III(9) of the Compact, the commission shall file a copy of its bylaws and any amendment thereto with the Secretary of State of North Carolina.  The form of the Compact is substantially as follows:

COMPACT FOR EDUCATION.

Article I.  Policy and Purpose.

It is the purpose of this Compact to:

(1)        Establish and maintain close cooperation and understanding among executive, legislative, professional, educational and lay leadership on a nationwide basis at the state and local levels.

(2)        Provide a forum for the discussion, development, crystallization and recommendation of public policy alternatives in the field of education.

(3)        Provide a clearinghouse of information on matters relating to educational problems and how they are being met in different places throughout the nation, so that the executive and legislative branches of state government and of local communities may have ready access to the experience and record of the entire country, and so that both lay and professional groups in the field of education may have additional avenues for the sharing of experience and the interchange of ideas in the formation of public policy in education.

(4)        Facilitate the improvement of state and local educational systems so that all of them will be able to meet adequate and desirable goals in a society which requires continuous qualitative and quantitative advances in educational opportunities, methods and facilities.

(5)        It is the policy of this Compact to encourage and promote local and state initiative in the development, maintenance, improvement and administration of educational systems and institutions in a manner which will accord with the needs and advantages of diversity among localities and states.

(6)        The party states recognize that each of them has an interest in the quality and quantity of education furnished in each of the other states, as well as in the excellence of its own educational systems and institutions, because of the highly mobile character of individuals within the nation, and because of the products and services contributing to the health, welfare and economic advancement of each state which are supplied in significant part by persons educated in other states.

Article II.  State Defined.

As used in this Compact, "state" means a state, territory or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

Article III.  The Commission.

(1)        The education commission of the states, hereinafter called "the commission," is hereby established.  The commission shall consist of seven members representing each party state.  One of such members shall be the governor; two shall be members of the state legislature selected by its respective houses and serving in such manner as the legislature may determine; and four shall be appointed by and serve at the pleasure of the governor, unless the laws of the state otherwise provide.  If the laws of a state prevent legislators from serving on the commission, six members shall be appointed and serve at the pleasure of the governor, unless the laws of the state otherwise provide.  In addition to any other principles or requirements which a state may establish for the appointment and service of its members of the commission, the guiding principle for the composition of the membership on the commission from each party state shall be that the members representing such state shall, by virtue of their training, experience, knowledge or affiliations be in a position collectively to reflect broadly the interests of the state government, higher education, the state education system, local education, lay and professional, public and nonpublic educational leadership.  Of those appointees, one shall be the head of a state agency or institution, designated by the governor, having responsibility for one or more programs of public education.  In addition to the members of the commission representing the party states, there may be not to exceed 10 nonvoting commissioners selected by the steering committee for terms of one year.  Such commissioners shall represent leading national organizations of professional educators or persons concerned with educational administration.

(2)        The members of the commission shall be entitled to one vote each on the commission.  No action of the commission shall be binding unless taken at a meeting at which a majority of the total number of votes on the commission are cast in favor thereof.  Action of the commission shall be only at a meeting at which a majority of the commissioners are present.  The commission shall meet at least once a year.  In its bylaws, and subject to such directions and limitations as may be contained therein, the commission may delegate the exercise of any of its powers to the steering committee or the executive director, except for the power to approve budgets or requests for appropriations, the power to make policy recommendations pursuant to Article IV and adoption of the annual report pursuant to Article III(10).

(3)        The commission shall have a seal.

(4)        The commission shall elect annually, from among its members, a chairman, who shall be a governor, a vice‑chairman and a treasurer.  The commission shall provide for the appointment of an executive director.  Such executive director shall serve at the pleasure of the commission, and together with the treasurer and such other personnel as the commission may deem appropriate shall be bonded in such amount as the commission shall determine.  The executive director shall be secretary.

(5)        Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director subject to the approval of the steering committee shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the commission, and shall fix the duties and compensation of such personnel.  The commission in its bylaws shall provide for the personnel policies and programs of the commission.

(6)        The commission may borrow, accept or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two or more of the party jurisdictions or their subdivisions.

(7)        The commission may accept for any of its purposes and functions under this Compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, foundation, or corporation, and may receive, utilize and dispose of the same.  Any donation or grant accepted by the commission pursuant to this paragraph or services borrowed pursuant to paragraph (6) of this article shall be reported in the annual report of the commission.  Such report shall include the nature, amount and conditions, if any, of the donation, grant, or services borrowed, and the identity of the donor or lender.

(8)        The commission may establish and maintain such facilities as may be necessary for the transaction of its business.  The commission may acquire, hold, and convey real and personal property and any interest therein.

(9)        The commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws.  The commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

(10)      The commission annually shall make to the governor and legislature of each party state a report covering the activities of the commission for the preceding year.  The commission may make such additional reports as it may deem desirable.

Article IV.  Powers.

In addition to authority conferred on the commission by other provisions of the Compact, the commission shall have authority to:

(1)        Collect, correlate, analyze and interpret information and data concerning educational needs and resources.

(2)        Encourage and foster research in all aspects of education, but with special reference to the desirable scope of instruction, organization, administration, and instructional methods and standards employed or suitable for employment in public educational systems.

(3)        Develop proposals for adequate financing of education as a whole and at each of its many levels.

(4)        Conduct or participate in research of the types referred to in this article in any instance where the commission finds that such research is necessary for the advancement of the purposes and policies of this Compact, utilizing fully the resources of national associations, regional compact organizations for higher education, and other agencies and institutions, both public and private.

(5)        Formulate suggested policies and plans for the improvement of public education as a whole, or for any segment thereof, and make recommendations with respect thereto available to the appropriate governmental units, agencies and public officials.

(6)        Do such other things as may be necessary or incidental to the administration of any of its authority or functions pursuant to this Compact.

Article V.  Cooperation with Federal Government.

(1)        If the laws of the United States specifically so provide, or if administrative provision is made therefor within the federal government, the United States may be represented on the commission by not to exceed 10 representatives.  Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, and may be drawn from any one or more branches of the federal government, but no such representatives shall have a vote on the commission.

(2)        The commission may provide information and make recommendations to any executive or legislative agency or officer of the federal government concerning the common educational policies of the states, and may advise with any such agencies or officers concerning any matter of mutual interest.

Article VI.  Committees.

(1)        To assist in the expeditious conduct of its business when the full commission is not meeting, the commission shall elect a steering committee of 32 members which, subject to the provisions of this Compact and consistent with the policies of the commission, shall be constituted and function as provided in the bylaws of the commission.  One fourth of the voting membership of the steering committee shall consist of governors, one fourth shall consist of legislators, and the remainder shall consist of other members of the commission.  A federal representative on the commission may serve with the steering committee, but without vote.  The voting members of the steering committee shall serve for terms of two years, except that members elected to the first steering committee of the commission shall be elected as follows: 16 for one year and 16 for two years.  The chairman, vice‑chairman, and treasurer of the commission shall be members of the steering committee and, anything in this paragraph to the contrary notwithstanding, shall serve during their continuance in these offices.  Vacancies in the steering committee shall not affect its authority to act, but the commission at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term.  No person shall serve more than two terms as a member of the steering committee; provided that service for a partial term of one year or less shall not be counted toward the two‑term limitation.

(2)        The commission may establish advisory and technical committees composed of state, local, and federal officials, and private persons to advise it with respect to any one or more of its functions.  Any advisory or technical committee may, on request of the states concerned, be established to consider any matter of special concern to two or more of the party states.

(3)        The commission may establish such additional committees as its bylaws may provide.

Article VII.  Finance.

(1)        The commission shall advise the governor or designated officer or officers of each party state of its budget and estimated expenditures for such period as may be required by the laws of that party state.  Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states.

(2)        The total amount of appropriation requests under any budget shall be apportioned among the party states.  In making such apportionment, the commission shall devise and employ a formula which takes equitable account of the populations and per capita income levels of the party states.

(3)        The commission shall not pledge the credit of any party states.  The commission may meet any of its obligations in whole or in part with funds available to it pursuant to Article III(7) of this Compact, provided that the commission takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner.  Except where the commission makes use of funds available to it pursuant to Article III(7) thereof, the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

(4)        The commission shall keep accurate accounts of all receipts and disbursements.  The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established by its bylaws.  However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant, and the report of the audit shall be included in and become part of the annual reports of the commission.

(5)        The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.

(6)        Nothing contained herein shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission.

Article VIII.  Eligible Parties' Entry into and Withdrawal.

(1)        This Compact shall have as eligible parties all states, territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.  In respect of any such jurisdiction not having a governor, the term "governor," as used in this Compact, shall mean the closest equivalent official of such jurisdiction.

(2)        Any state or other eligible jurisdiction may enter into this Compact and it shall become binding thereon when it has adopted the same: Provided that in order to enter into initial effect, adoption by at least 10 eligible party jurisdictions shall be required.

(3)        Adoption of the Compact may be either by enactment thereof or by adherence thereto by the governor; provided that in the absence of enactment, adherence by the governor shall be sufficient to make his state a party only until December 31, 1967.  During any period when a state is participating in this Compact through gubernatorial action, the governor shall appoint those persons who, in addition to himself, shall serve as the members of the commission from his state, and shall provide to the commission an equitable share of the financial support of the commission from any source available to him.

(4)        Except for a withdrawal effective on December 31, 1967, in accordance with paragraph (3) of this article, any party state may withdraw from this Compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states.  No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

Article IX.  Construction and Severability.

This Compact shall be liberally construed so as to effectuate the purposes thereof.  The provisions of this Compact shall be severable and if any phrase, clause, sentence or provision of this Compact is declared to be contrary to the constitution of any state or of the United States, or the application thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby.  If this Compact shall be held contrary to the constitution of any state participating therein, the Compact shall remain in full force and effect as to the state affected as to all severable matters. (1967, c. 1020; 1981, c. 423, s. 1; 1991, c. 369, s. 1.)



§ 115C-105: Repealed by Session Laws 1991, c. 369, s. 2.

§ 115C‑105:  Repealed by Session Laws 1991, c.  369, s. 2.



§§ 115C-105.1 through 115C-105.10: Repealed by Session Laws 1997-443, s. 8.27(c).

Article 8A.

North Carolina Education Standards and Accountability Commission.

§§ 115C‑105.1 through 115C‑105.10:  Repealed by Session Laws 1997‑443, s.  8.27(c).



§§ 115C-105.11 through 115C-105.19. Reserved for future codification purposes.

§§ 115C‑105.11 through 115C‑105.19.  Reserved for future codification purposes.



§ 115C-105.20. School-Based Management and Accountability Program.

Article 8B.

School‑Based Management and Accountability Program.

Part 1.   Implementation of Program.

§ 115C‑105.20.  School‑Based Management and Accountability Program.

(a)        The General Assembly believes that all children can learn. It is the intent of the General Assembly that the mission of the public school community is to challenge with high expectations each child to learn, to achieve, and to fulfill his or her potential. With that mission as its guide, the State Board of Education shall develop a School‑Based Management and Accountability Program.  The primary goal of the Program shall be to improve student performance.

(b)        In order to support local boards of education and schools in the implementation of this Program, the State Board of Education shall adopt guidelines, including guidelines to:

(1)        Assist local boards and schools in the development and implementation of school‑based management under Part 2 of this Article.

(2)        Recognize the schools that meet or exceed their goals.

(3)        Identify low‑performing schools under G.S. 115C‑105.37, and create assistance teams that the Board may assign to schools identified as low‑performing under G.S. 115C‑105.37.  The assistance teams should consist of currently practicing teachers and staff, representatives of institutions of higher education, school administrators, and others the State Board considers appropriate.

(4)        Enable assistance teams to make appropriate recommendations under G.S. 115C‑105.38.

(5)        Establish a process to resolve disputes between local boards and schools in the development and implementation of school improvement plans under G.S. 115C‑105.27.  This process shall provide for final resolution of the disputes. (1989, c. 778, s. 3; 1991 (Reg. Sess., 1992), c. 900, s. 75.1(a); 1993, c. 321, s. 144.2(a); 1995, c. 272, s. 1; 1995 (Reg. Sess., 1996), c. 716, ss. 2, 3.)



§ 115C-105.21. Local participation in the Program.

§ 115C‑105.21.  Local participation in the Program.

(a)        Local school administrative units shall participate in the School‑Based Management and Accountability Program.

(b)        The School‑Based Management and Accountability Program shall provide increased local control of schools with the goal of improving student performance.  Local boards of education:

(1)        Are allowed increased flexibility in the expenditure of State funds, in accordance with G.S. 115C‑105.25; and

(2)        May be granted waivers of certain State laws, regulations, and policies that inhibit their ability to reach local accountability goals, in accordance with G.S. 115C‑105.26.

(c)        The School‑Based Management and Accountability Program shall be based upon an accountability, recognition, assistance, and intervention process in order to hold each school and the school's personnel accountable for improved student performance in the school. (1989, c. 778, s. 3; 1991, c. 331, s. 1; 1993, c. 263, s. 1; c. 522, s. 3; 1995, c. 272, s. 2; c. 450, s. 12; 1995 (Reg. Sess., 1996), c. 716, ss. 2, 3.)



§ 115C-105.22. Reserved for future codification purposes.

§ 115C‑105.22.  Reserved for future codification purposes.



§ 115C-105.23. Reserved for future codification purposes.

§ 115C‑105.23.  Reserved for future codification purposes.



§ 115C-105.24. Reserved for future codification purposes.

§ 115C‑105.24.  Reserved for future codification purposes.



§ 115C-105.25. Budget flexibility.

Part 2. School‑Based Management.

§ 115C‑105.25.  Budget flexibility.

(a)        Consistent with improving student performance, a local board shall provide maximum flexibility to schools in the use of funds to enable the schools to accomplish their goals.

(b)        Subject to the following limitations, local boards of education may transfer and may approve transfers of funds between funding allotment categories:

(1)        In accordance with a school improvement plan accepted under G.S. 115C‑105.27, State funds allocated for teacher assistants may be transferred only for personnel (i) to serve students only in kindergarten through third grade, or (ii) to serve students primarily in kindergarten through third grade when the personnel are assigned to an elementary school to serve the whole school. Funds allocated for teacher assistants may be transferred to reduce class size or to reduce the student‑teacher ratio in kindergarten through third grade so long as the affected teacher assistant positions are not filled when the plan is amended or approved by the building‑level staff entitled to vote on the plan or the affected teacher assistant positions are not expected to be filled on the date the plan is to be implemented. Any State funds appropriated for teacher assistants that were converted to certificated teachers before July 1, 1995, in accordance with Section 1 of Chapter 986 of the 1991 Session Laws, as rewritten by Chapter 103 of the 1993 Session Laws, may continue to be used for certificated teachers.

(2)        In accordance with a school improvement plan accepted under G.S. 115C‑105.27, (i) State funds allocated for classroom materials/instructional supplies/equipment may be transferred only for the purchase of textbooks; (ii) State funds allocated for textbooks may be transferred only for the purchase of instructional supplies, instructional equipment, or other classroom materials; and (iii) State funds allocated for noninstructional support personnel may be transferred only for teacher positions.

(2a)      Up to three percent (3%) of State funds allocated for noninstructional support personnel may be transferred for staff development.

(3)        No funds shall be transferred into the central office allotment category.

(4)        Funds allocated for children with disabilities, for students with limited English proficiency, and for driver's education shall not be transferred.

(5)        Funds allocated for classroom teachers may be transferred only for teachers of exceptional children, for teachers of at‑risk students, and for authorized purposes under the textbooks allotment category and the classroom materials/instructional supplies/equipment allotment category.

(5a)      Positions allocated for classroom teachers may be converted to dollar equivalents to contract for visiting international exchange teachers. These positions shall be converted at the statewide average salary for classroom teachers, including benefits. The converted funds shall be used only to cover the costs associated with bringing visiting international exchange teachers to the local school administrative unit through a State‑approved visiting international exchange teacher program and supporting the visiting exchange teachers.

(6)        Funds allocated for vocational education may be transferred only in accordance with any rules that the State Board of Education considers appropriate to ensure compliance with federal regulations.

(7)        Funds allocated for career development shall be used in accordance with Section 17.3 of Chapter 324 of the 1995 Session Laws.

(8)        Funds allocated for academically or intellectually gifted students may be used only (i) for academically or intellectually gifted students; (ii) to implement the plan developed under G.S. 115C‑150.7; or (iii) in accordance with an accepted school improvement plan, for any purpose so long as that school demonstrates it is providing appropriate services to academically or intellectually gifted students assigned to that school in accordance with the local plan developed under G.S. 115C‑150.7.

(9)        Funds allocated in the Alternative Schools/At‑Risk Student allotment shall be spent only for alternative learning programs, at‑risk students, and school safety programs. (1995 (Reg. Sess., 1996), c. 716, s. 3; 1996, 2nd Ex. Sess., c. 18, ss. 18.24(h)‑(k); 1998‑212, s. 9.20(b); 1999‑237, s. 8.25(c); 2001‑424, s. 28.22; 2005‑276, s. 7.22(a); 2006‑69, s. 3(b).)



§ 115C-105.26. Waivers of State laws, rules, or policies.

§ 115C‑105.26.  Waivers of State laws, rules, or policies.

(a)        When included as part of a school improvement plan accepted under G.S. 115C‑105.27, local boards of education shall submit requests for waivers of State laws, rules, or policies to the State Board of Education. A request for a waiver shall (i) identify the school making the request, (ii) identify the State laws, rules, or policies that inhibit the school's ability to improve student performance, (iii) set out with specificity the circumstances under which the waiver may be used, and (iv) explain how the requested waiver will permit the school to improve student performance. Except as provided in subsection (c) of this section, the State Board shall grant waivers only for the specific schools for which they are requested and shall be used only under the specific circumstances for which they are requested.

(b)        When requested as part of a school improvement plan, the State Board of Education may grant waivers of:

(1)        State laws pertaining to class size and teacher certification; and

(2)        State rules and policies, except those pertaining to public school State salary schedules and employee benefits for school employees, the instructional program that must be offered under the Basic Education Program, the system of employment for public school teachers and administrators set out in G.S. 115C‑287.1 and G.S. 115C‑325, health and safety codes, compulsory attendance, the minimum lengths of the school day and year, and the Uniform Education Reporting System.

(c)        The State Board also may grant requests received from local boards for waivers of State laws, rules, or policies that affect the organization, duties, and assignment of central office staff only. However, none of the duties to be performed under G.S. 115C‑436 may be waived.

(c1)      The State Board also may grant requests received from local boards for waivers of State laws, rules, or policies that require that each local school administrative unit provide at least one alternative school or at least one alternative learning program.

(d)        Notwithstanding subsections (b) and (c) of this section, the State Board shall not grant waivers of G.S. 115C‑12(16)b. regarding the placement of State‑allotted office support personnel, teacher assistants, and custodial personnel on the salary schedule adopted by the State Board.

(e)        Notwithstanding subsection (b) of this section, the State Board may grant requests received from local boards for waivers of State laws, rules, or policies pertaining to the placement of principals on the State salary schedule for public school administrators in order to provide financial incentives to encourage principals to accept employment in a school that has been identified as low‑performing under G.S. 115C‑105.37. The State Board shall act on requests under this subsection at the first Board meeting following receipt of each request.

(f)         Except as provided in subsection (e) of this section, the State Board shall act within 60 days of receipt of all requests for waivers under this section.

(g)        The State Board shall, on a regular basis, review all waivers it has granted to determine whether any rules should be repealed or modified or whether the Board should recommend to the General Assembly the repeal or modification of any laws. (1995 (Reg. Sess., 1996), c. 716, s. 3; 1999‑237, s. 8.25(b); 2006‑153, s. 2.)



§ 115C-105.27. Development and approval of school improvement plans.

§ 115C‑105.27.  Development and approval of school improvement plans.

(a)        In order to improve student performance, each school shall develop a school improvement plan that takes into consideration the annual performance goal for that school that is set by the State Board under G.S. 115C‑105.35 and the goals set out in the mission statement for the public schools adopted by the State Board of Education. The principal of each school, representatives of the assistant principals, instructional personnel, instructional support personnel, and teacher assistants assigned to the school building, and parents of children enrolled in the school shall constitute a school improvement team to develop a school improvement plan to improve student performance. Representatives of the assistant principals, instructional personnel, instructional support personnel, and teacher assistants shall be elected by their respective groups by secret ballot. Unless the local board of education has adopted an election policy, parents shall be elected by parents of children enrolled in the school in an election conducted by the parent and teacher organization of the school or, if none exists, by the largest organization of parents formed for this purpose. Parents serving on school improvement teams shall reflect the racial and socioeconomic composition of the students enrolled in that school and shall not be members of the building‑level staff. Parental involvement is a critical component of school success and positive student achievement; therefore, it is the intent of the General Assembly that parents, along with teachers, have a substantial role in developing school improvement plans. To this end, school improvement team meetings shall be held at a convenient time to assure substantial parent participation.

All school improvement plans shall be, to the greatest extent possible, data‑driven. School improvement teams shall analyze student data to identify root causes for problems and to determine actions to address them. School improvement plans shall contain clear, unambiguous targets, explicit indicators and actual measures, and expeditious time frames for meeting the measurement standards.

(b)        The strategies for improving student performance:

(1)        Shall include a plan for the use of staff development funds that may be made available to the school by the local board of education to implement the school improvement plan. The plan may provide that a portion of these funds is used for mentor training and for release time and substitute teachers while mentors and teachers mentored are meeting;

(1a)      Shall, if the school serves students in kindergarten or first grade, include a plan for preparing students to read at grade level by the time they enter second grade. The plan shall require kindergarten and first grade teachers to notify parents or guardians when their child is not reading at grade level and is at risk of not reading at grade level by the time the child enters second grade. The plan may include the use of assessments to monitor students' progress in learning to read, strategies for teachers and parents to implement that will help students improve and expand their reading, and provide for the recognition of teachers and strategies that appear to be effective at preparing students to read at grade level;

(2)        Shall include a plan to address school safety and discipline concerns in accordance with the safe school plan developed under Article 8C of this Chapter;

(3)        May include a decision to use State funds in accordance with G.S. 115C‑105.25;

(4)        Shall include a plan that specifies the effective instructional practices and methods to be used to improve the academic performance of students identified as at risk of academic failure or at risk of dropping out of school;

(5)        May include requests for waivers of State laws, rules, or policies for that school. A request for a waiver shall meet the requirements of G.S. 115C‑105.26;

(6)        Shall include a plan to provide a duty‑free lunch period for every teacher on a daily basis or as otherwise approved by the school improvement team; and

(7)        Shall include a plan to provide duty‑free instructional planning time for every teacher under G.S. 115C‑301.1, with the goal of providing an average of at least five hours of planning time per week.

(c)        Support among affected staff members is essential to successful implementation of a school improvement plan to address improved student performance at that school. The principal of the school shall present the proposed school improvement plan to all of the principals, assistant principals, instructional personnel, instructional support personnel, and teacher assistants assigned to the school building for their review and vote. The vote shall be by secret ballot. The principal shall submit the school improvement plan to the local board of education only if the proposed school improvement plan has the approval of a majority of the staff who voted on the plan.

(d)        The local board of education shall accept or reject the school improvement plan. The local board shall not make any substantive changes in any school improvement plan that it accepts. If the local board rejects a school improvement plan, the local board shall state with specificity its reasons for rejecting the plan; the school improvement team may then prepare another plan, present it to the principals, assistant principals, instructional personnel, instructional support personnel, and teacher assistants assigned to the school building for a vote, and submit it to the local board to accept or reject. If no school improvement plan is accepted for a school within 60 days after its initial submission to the local board, the school or the local board may ask to use the process to resolve disagreements recommended in the guidelines developed by the State Board under G.S. 115C‑105.20(b)(5). If this request is made, both the school and local board shall participate in the process to resolve disagreements. If there is no request to use that process, then the local board may develop a school improvement plan for the school. The General Assembly urges the local board to utilize the school's proposed school improvement plan to the maximum extent possible when developing such a plan.

(e)        A school improvement plan shall remain in effect for no more than two years; however, the school improvement team may amend the plan as often as is necessary or appropriate. If, at any time, any part of a school improvement plan becomes unlawful or the local board finds that a school improvement plan is impeding student performance at a school, the local board may vacate the relevant portion of the plan and may direct the school to revise that portion. The procedures set out in this subsection shall apply to amendments and revisions to school improvement plans.  (1989, c. 778, s. 3; 1991 (Reg. Sess., 1992), c. 900, s. 75.1(b); 1993, c. 38, s. 1; c. 263, s. 2; c. 321, s. 144.2(b); 1995, c. 272, s. 3; c. 450, s. 13; 1995 (Reg. Sess., 1996), c. 716, ss. 2, 3; 1997‑159, s. 1; 1997‑443, s. 8.29(r)(2); 1999‑271, s. 1; 1999‑397, s. 1; 2000‑67, s. 8.1; 2001‑424, s. 28.30(c); 2006‑153, s. 1; 2009‑223, s. 2.)



§§ 115C-105.28, 115C-105.29: Repealed by Session Laws 1995 (Regular Session, 1996), c. 716, s. 3.

§§ 115C‑105.28, 115C‑105.29:  Repealed by Session Laws 1995 (Regular Session, 1996), c. 716, s. 3.



§ 115C-105.30. Distribution of staff development funds.

§ 115C‑105.30.  Distribution of staff development funds.

Any funds the local board of education makes available to an individual school building to implement the school improvement plan at that school shall be used in accordance with that plan.

Each local board shall distribute seventy‑five percent (75%) of the funds in the staff development funding allotment to the schools to be used in accordance with that school's school improvement plan. By October 1 of each year, the principal shall disclose to all affected personnel the total allocation of all funds available to the school for staff development and the superintendent shall disclose to all affected personnel the total allocation of all funds available at the system level for staff development. At the end of the fiscal year, the principal shall make available to all affected personnel a report of all disbursements from the building‑level staff development funds, and the superintendent shall make available to all affected personnel a report of all disbursements at the system level of staff development funds. (1993, c. 321, s. 144.2(c); 1995 (Reg. Sess., 1996), c. 716, ss. 2, 3.)



§ 115C-105.31. Creation of the Task Force on School-Based Management.

§ 115C‑105.31.  Creation of the Task Force on School‑Based Management.

(a)        There is created the Task Force on School‑Based Management under the State Board of Education.

The Task Force shall be composed of 21 members appointed as follows:

(1)        The Superintendent of Public Instruction;

(2)        One member of the State Board of Education, one parent of a public school child, and two at‑large members appointed by the State Board of Education;

(3)        Two members of the Senate appointed by the President Pro Tempore of the Senate;

(4)        Two members of the House of Representatives appointed by the Speaker of the House of Representatives;

(5)        One member of a local board of education appointed by the President Pro Tempore of the Senate after receiving recommendations from The North Carolina State School Boards Association, Inc.;

(6)        One member of a local board of education appointed by the Speaker of the House of Representatives after receiving recommendations from The North Carolina State School Boards Association, Inc.;

(7)        One local school superintendent appointed by the President Pro Tempore of the Senate after receiving recommendations from the North Carolina Association of School Administrators;

(8)        One local school superintendent appointed by the Speaker of the House of Representatives after receiving recommendations from the North Carolina Association of School Administrators;

(9)        One school principal appointed by the President Pro Tempore of the Senate after receiving recommendations from the Tar Heel Association of Principals/Assistant Principals and the Division of Administrators of the North Carolina Association of Educators;

(10)      One school principal appointed by the Speaker of the House of Representatives after receiving recommendations from the Tar Heel Association of Principals/Assistant Principals and the Division of Administrators of the North Carolina Association of Educators;

(11)      One school teacher appointed by the President Pro Tempore of the Senate after receiving recommendations from the North Carolina Association of Educators, Inc., the North Carolina Federation of Teachers, and the Professional Educators of North Carolina, Inc.;

(12)      One school teacher appointed by the Speaker of the House of Representatives after receiving recommendations from the North Carolina Association of Educators, Inc., the North Carolina Federation of Teachers, and the Professional Educators of North Carolina, Inc.;

(13)      One representative of business and industry appointed by the Governor;

(14)      One representative of institutions of higher education appointed by the Board of Governors of The University of North Carolina;

(15)      One county commissioner appointed by the State Board of Education after receiving recommendations from the North Carolina Association of County Commissioners; and

(16)      The Secretary of Health and Human Services or the Secretary's designee.

Members of the Task Force shall serve for two‑year terms.

All members of the Task Force shall be voting members. Vacancies in the appointed membership shall be filled by the officer who made the initial appointment. The Task Force on School‑Based Management shall select a member of the Task Force to serve as chair of the Task Force.

Members of the Task Force shall receive travel and subsistence expenses in accordance with the provisions of G.S. 120‑3.1, G.S. 138‑5, and G.S. 138‑6.

(b)        The Task Force shall:

(1)        Advise the State Board of Education and Secretary of Health and Human Services on the development of guidelines for local boards of education and schools to implement school‑based management as part of the School‑Based Management and Accountability Program;

(2)        Advise the State Board of Education and the Secretary of Health and Human Services on how to assist the public schools and residential schools so as to facilitate the implementation of school‑based management;

(3)        Advise the State Board of Education and Secretary of Health and Human Services about publications to be produced by the Department of Public Instruction on the development and implementation of school improvement plans;

(4)        Report annually to the State Board of Education on the implementation of school‑based management in the public schools on the first Friday in December. This report may contain a summary of recommendations for changes to any law, rule, and policy that would improve school‑based management.

(c)        The Department of Public Instruction shall, with the approval of the State Board of Education, provide staff to the Task Force at the request of the Task Force.

(d)        The State Board of Education shall appoint a Director of the Task Force on School‑Based Management. (1991 (Reg. Sess., 1992), c. 900, s. 76(a); 1993, c. 321, s. 144.2(d); 1993 (Reg. Sess., 1994), c. 677, s. 7; 1995, c. 324, s. 17.8(a); 1995 (Reg. Sess., 1996), c. 716, ss. 2, 3; 1998‑131, s. 9.)



§ 115C-105.32. Parent involvement programs and conflict resolution programs as part of school improvement plans.

§ 115C‑105.32.  Parent involvement programs and conflict resolution programs as part of school improvement plans.

A school is encouraged to include a comprehensive parent involvement program as part of its school improvement plan under G.S. 115C‑105.27. The State Board of Education shall develop a list of recommended strategies that it determines to be effective, which building level committees may use to establish parent involvement programs designed to meet the specific needs of their schools. The Board shall make the list available to local school administrative units and school buildings by the beginning of the 1994‑95 school year.

A school is encouraged to review its need for a comprehensive conflict resolution program as part of the development of its school improvement plan under G.S. 115C‑105.27. If a school determines that this program is needed, it may select from the list developed by the State Board of Education under G.S. 115C‑81(a4) or may develop its own materials and curricula to be approved by the local board of education. (1993, c. 509, ss. 2, 3; 1995 (Reg. Sess., 1996), c. 716, ss. 2, 3.)



§ 115C-105.33. Safe and orderly schools.

§ 115C‑105.33.  Safe and orderly schools.

A school improvement team or a parent organization at a school may ask the local board of education to provide assistance in promoting or restoring safety and an orderly learning environment at a school. The school improvement team or parent organization shall file a copy of this request with the State Board. If the local board fails to provide adequate assistance to the school, then the school improvement team or parent organization may ask the State Board to provide an assistance team to the school.

The State Board may provide an assistance team, established under G.S. 115C‑105.38, to a school in order to promote or restore safety and an orderly learning environment at that school if one of the following applies:

(1)        The local board of education or superintendent requests that the State Board provide an assistance team to a school and the State Board determines that the school needs assistance.

(2)        The State Board determines within 10 days after its receipt of the request for assistance from a school improvement team or parent organization of a school that the school needs assistance and that the local board has failed to provide adequate assistance to that school.

If an assistance team is assigned to a school under this section, the team shall spend a sufficient amount of time at the school to assess the problems at the school, assist school personnel with resolving those problems, and work with school personnel and others to develop a long‑term plan for restoring and maintaining safety and an orderly learning environment at the school. The assistance team also shall make recommendations to the local board of education and the superintendent on actions the board and the superintendent should consider taking to resolve problems at the school. These recommendations shall be in writing and are public records. If an assistance team is assigned to a school under this section, the powers given to the State Board and the assistance team under G.S. 115C‑105.38 and G.S. 115C‑105.39 shall apply as if the school had been identified as low‑performing under this Article. (1997‑443, s. 8.29(a)(2).)



§ 115C-105.34. Reserved for future codification purposes.

§ 115C‑105.34.  Reserved for future codification purposes.



§ 115C-105.35. Annual performance goals.

Part 3. School‑Based Accountability.

§ 115C‑105.35.  Annual performance goals.

(a)        The School‑Based Management and Accountability Program shall (i) focus on student performance in the basics of reading, mathematics, and communications skills in elementary and middle schools, (ii) focus on student performance in courses required for graduation and on other measures required by the State Board in the high schools, and (iii) hold schools accountable for the educational growth of their students. To those ends, the State Board shall design and implement an accountability system that sets annual performance standards for each school in the State in order to measure the growth in performance of the students in each individual school. During the 2004‑2005 school year and at least every five years thereafter, the State Board shall evaluate the accountability system and, if necessary, modify the testing standards to assure the testing standards continue to reasonably reflect the level of performance necessary to be successful at the next grade level or for more advanced study in the content area.

As part of this evaluation, the Board shall, where available, review the historical trend data on student academic performance on State tests. To the extent that the historical trend data suggest that the current standards for student performance may not be appropriate, the State Board shall adjust the standards to assure that they continue to reflect the State's high expectations for student performance.

(b)        For purposes of this Article, the State Board shall include a "closing the achievement gap" component in its measurement of educational growth in student performance for each school. The "closing the achievement gap" component shall measure and compare the performance of each subgroup in a school's population to ensure that all subgroups as identified by the State Board are meeting State standards.

(c)        The State Board shall consider incorporating into the School‑Based Management and Accountability Program a character and civic education component which may include a requirement for student councils. (1995 (Reg. Sess., 1996), c. 716, s. 3; 2001‑424, s. 28.30(a); 2003‑284, s. 7.40(c); 2004‑124, s. 7.12(a).)



§ 115C-105.36. Performance recognition.

§ 115C‑105.36.  Performance recognition.

(a)        The personnel in schools that achieve a level of expected growth greater than one hundred percent (100%) at a level to be determined by the State Board of Education are eligible for financial awards in amounts set by the State Board. Schools and personnel shall not be required to apply for these awards. For the purpose of this section, "personnel" includes the principal, assistant principal, instructional personnel, instructional support personnel, and teacher assistants (i) serving students in one or more of the grades kindergarten through 12 or (ii) assigned to a public school prekindergarten program that is located within a public elementary school and is designed to prepare students for kindergarten at that school.

(b)        The State Board shall establish a procedure to allocate the funds for these awards to the local school administrative units in which the eligible schools are located. Funds shall become available for expenditure July 1 of each fiscal year. Funds shall remain available until November 30 of the subsequent fiscal year for expenditure for awards to the personnel. Each local school administrative unit is encouraged to make these awards to each eligible person no later than the first regular teacher payroll following the local unit's receipt of the funds, and shall make these awards to each eligible person no later than the second regular teacher payroll following the local unit's receipt of the funds. (1995 (Reg. Sess., 1996), c. 716, s. 3; 1997‑443, s. 8.14; 1998‑220, s. 2.)



§ 115C-105.37. Identification of low-performing schools.

§ 115C‑105.37.  Identification of low‑performing schools.

(a)        The State Board of Education shall design and implement a procedure to identify low‑performing schools on an annual basis. Low‑performing schools are those in which there is a failure to meet the minimum growth standards, as defined by the State Board, and a majority of students are performing below grade level.

(a1)      By July 10 of each year, each local school administrative unit shall do a preliminary analysis of test results to determine which of its schools the State Board may identify as low‑performing under this section. The superintendent then shall proceed under G.S. 115C‑105.39. In addition, within 30 days of the initial identification of a school as low‑performing by the local school administrative unit or the State Board, whichever occurs first, the superintendent shall submit to the local board a preliminary plan for addressing the needs of that school, including how the superintendent and other central office administrators will work with the school and monitor the school's progress. Within 30 days of its receipt of this plan, the local board shall vote to approve, modify, or reject this plan. Before the board makes this vote, it shall make the plan available to the public, including the personnel assigned to that school and the parents and guardians of the students who are assigned to the school, and shall allow for written comments. The board shall submit the plan to the State Board within five days of the board's vote. The State Board shall review the plan expeditiously and, if appropriate, may offer recommendations to modify the plan. The local board shall consider any recommendations made by the State Board.

(b)        Each school that the State Board identifies as low‑performing shall provide written notification to the parents of students attending that school. The written notification shall include a statement that the State Board of Education has found that the school has "failed to meet the minimum growth standards, as defined by the State Board, and a majority of students in the school are performing below grade level." This notification also shall include information about the plan developed under subsection (a1) of this section and a description of any additional steps the school is taking to improve student performance. (1995 (Reg. Sess., 1996), c. 716, s. 3; 1997‑221, s. 20(b); 1997‑443, s. 8.45; 1998‑59, s. 1; 2001‑424, s. 29.4(a).)



§ 115C-105.37A. Continually low-performing schools; definition; assistance and intervention; reassignment of students.

§ 115C‑105.37A.  Continually low‑performing schools; definition; assistance and intervention; reassignment of students.

(a)        Definition of Continually Low‑Performing Schools.  A continually low‑performing school is a school that has received State‑mandated assistance and has been designated by the State Board as low performing for at least two of three consecutive years. If the State Board identifies a school as continually low performing:

(1)        The school improvement team at that school shall review its school improvement plan to ensure consistency with the plan adopted pursuant to G.S. 115C‑105.38(b)(3), and

(2)        The plan must be reviewed and approved by the State Board of Education.

(b)        Assistance to Schools That Are Low Performing for Two Years.  If a school that has received State‑mandated assistance is designated by the State Board as low performing for two consecutive years or for two of three consecutive years, the State Board shall provide a series of progressive assistance and intervention strategies to that school. These strategies shall be designed to improve student achievement and to maintain student achievement at appropriate levels and may include, to the extent that funds are available for this purpose, assistance such as reductions in class size, extension of teacher and assistant principal contracts, extension of the instructional year, and grant‑based assistance.

(c)        Intervention in Schools That Are Low Performing for Three or More Years.  The State Board of Education shall develop and implement a series of actions for providing assistance and intervention to schools that have previously received State‑ mandated assistance and have been designated by the State Board as low performing for three or more consecutive years or for at least three out of four years. These actions shall be the least intrusive actions that are consistent with the need to improve student achievement at each such school and shall be adapted to the unique characteristics of each such school and the effectiveness of other actions developed or implemented to improve student achievement at each such school.  (2001‑424, s. 29.3; 2009‑223, s. 3.)



§ 115C-105.38. Assistance teams; review by State Board.

§ 115C‑105.38.  Assistance teams; review by State Board.

(a)        The State Board of Education may assign an assistance team to any school identified as low‑performing under this Article or to any other school that requests an assistance team and that the State Board determines would benefit from an assistance team. The State Board shall give priority to low‑performing schools in which the educational performance of the students is declining. The Department of Public Instruction shall, with the approval of the State Board, provide staff as needed and requested by an assistance team.

(b)        When assigned to an identified low‑performing school, an assistance team shall:

(1)        Review and investigate all facets of school operations and assist in developing recommendations for improving student performance at that school.

(2)        Evaluate at least semiannually the personnel assigned to the school and make findings and recommendations concerning their performance.

(3)        Collaborate with school staff, central offices, and local boards of education in the design, implementation, and monitoring of a plan that, if fully implemented, can reasonably be expected to alleviate problems and improve student performance at that school.

(4)        Make recommendations as the school develops and implements this plan.

(5)        Review the school's progress.

(6)        Report, as appropriate, to the local board of education, the community, and the State Board on the school's progress. If an assistance team determines that an accepted school improvement plan developed under G.S. 115C‑105.27 is impeding student performance at a school, the team may recommend to the local board that it vacate the relevant portions of that plan and direct the school to revise those portions.

(b1)      Report to the State Board of Education if a school and its local board of education are not responsive to the team's recommendations. A copy of that report shall be made available to the local board, and the local board shall have an opportunity to respond. Notwithstanding G.S. 115C‑36 and other provisions of this Chapter, if the State Board confirms that the school and local board have failed to take appropriate steps to improve student performance at that school, the State Board shall assume all powers and duties previously conferred upon that local board and that school and shall have general control and supervision of all matters pertaining to that school until student performance at the school meets or exceeds the standards set for the school. The State Board may, as it considers appropriate, delegate any powers and duties to that local board or school before the school meets or exceeds those standards.

(c)        If a school fails to improve student performance after assistance is provided under this section, the assistance team may recommend that the assistance continues or that the State Board take further action under G.S. 115C‑105.39.

(d)        The State Board shall annually review the progress made in identified low‑performing schools. (1995 (Reg. Sess., 1996), c. 716, s. 3; 2002‑178, s. 7.)



§ 115C-105.38A. Teacher competency assurance.

§ 115C‑105.38A.  Teacher competency assurance.

(a)        General Knowledge Test. 

(1)        Each assistance team assigned to a low‑performing school during the 1997‑98 school year shall review the team's evaluations of certified staff members to determine which staff members have been designated by the team as Category 3 teachers. The assistance team shall then determine whether lack of general knowledge contributed to the Category 3 designation. If the assistance team determines that a certified staff member's lack of general knowledge contributed to that staff member being designated as a Category 3 teacher, the assistance team shall submit the staff member's name to the State Board. Upon receipt of the notification, the State Board shall require that the certified staff members identified by the assistance teams demonstrate their general knowledge by acquiring a passing score on a test designated by the State Board. The State Board shall administer the general knowledge test required under this subdivision at the end of the 1997‑98 school year.

(2)        During the 1998‑99 school year and thereafter, either the principal assigned to a low‑performing school or the assistance team assigned to a low‑performing school may recommend to the State Board that a certified staff member take a general knowledge test. A principal or an assistance team may make this recommendation if the principal or the assistance team determines that the certified staff member's performance is impaired by the staff member's lack of general knowledge. After receipt of the notification, but prior to the end of the fiscal year, the State Board shall require that all certified staff members identified under this subdivision demonstrate their general knowledge by acquiring a passing score on a test designated by the State Board.

(b)        Repealed by Session Laws 1998‑5, s. 1.

(c)        Remediation.  Certified staff members who do not acquire a passing score on the test required under subsection (a) of this section shall engage in a remediation plan based upon the deficiencies identified by the test, or an assistance team, or a principal. The remediation plan for deficiencies of individual certified staff members shall consist of up to a semester of university or community college training or coursework or other similar activity to correct the deficiency. The remediation shall be developed by the State Board of Education in consultation with the Board of Governors of The University of North Carolina. The State Board shall reimburse the institution providing the remediation any tuition and fees incurred under this section. If the remediation plan requires that the staff member engage in a full‑time course of study or training, the staff member shall be considered on leave with pay.

(d)        Retesting; Dismissal.  Upon completion of the remediation plan required under subsection (c) of this section, the certified staff member shall take the general knowledge test a second time. If the certified staff member fails to acquire a passing score on the second test, the State Board shall begin a dismissal proceeding under G.S. 115C‑325(q)(2a).

(e)        Repealed by Session Laws 1998‑5, s.1.

(f)         Other Actions Not Precluded.  Nothing in this section shall be construed to restrict or postpone the following actions:

(1)        The dismissal of a principal under G.S. 115C‑325(q)(1);

(2)        The dismissal of a teacher, assistant principal, director, or supervisor under G.S. 115C‑325(q)(2);

(3)        The dismissal or demotion of a career employee for any of the grounds listed under G.S. 115C‑325(e);

(4)        The nonrenewal of a school administrator's or probationary teacher's contract of employment; or

(5)        The decision to grant career status.

(g)        Repealed by Session Laws 1998‑5, s. 1. (1997‑221, s. 3(a); 1998‑5, s. 1.)



§ 115C-105.39. Dismissal or removal of personnel; appointment of interim superintendent.

§ 115C‑105.39.  Dismissal or removal of personnel; appointment of interim superintendent.

(a)        Within 30 days of the initial identification of a school as low‑performing, whether by the local school administrative unit under G.S. 115C‑105.37(a1) or by the State Board under G.S. 115C‑105.37(a), the superintendent shall take one of the following actions concerning the school's principal: (i) recommend to the local board that the principal be retained in the same position, (ii) recommend to the local board that the principal be retained in the same position and a plan of remediation should be developed, (iii) recommend to the local board that the principal be transferred, or (iv) proceed under G.S. 115C‑325 to dismiss or demote the principal. The principal may be retained in the same position without a plan for remediation only if the principal was in that position for no more than two years before the school is identified as low‑performing. The principal shall not be transferred to another principal position unless (i) it is in a school classification in which the principal previously demonstrated at least 2 years of success, (ii) there is a plan to evaluate and provide remediation to the principal for at least one year following the transfer to assure the principal does not impede student performance at the school to which the principal is being transferred; and (iii) the parents of the students at the school to which the principal is being transferred are notified. The principal shall not be transferred to another low‑performing school in the local school administrative unit. If the superintendent intends to recommend demotion or dismissal, the superintendent shall notify the local board. Within 15 days of (i) receiving notification that the superintendent intends to proceed under G.S. 115C‑325, or (ii) its decision concerning the superintendent's recommendation, but no later than September 30, the local board shall submit to the State Board a written notice of the action taken and the basis for that action. If the State Board does not assign an assistance team to that school or if the State Board assigns an assistance team to that school and the superintendent proceeds under G.S. 115C‑325 to dismiss or demote the principal, then the State Board shall take no further action. If the State Board assigns an assistance team to the school and the superintendent is not proceeding under G.S. 115C‑325 to dismiss or demote the principal, then the State Board shall vote to accept, reject, or modify the local board's recommendations. The State Board shall notify the local board of its action within five days. If the State Board rejects or modifies the local board's recommendations and does not recommend dismissal of the principal, the State Board's notification shall include recommended action concerning the principal's assignment or terms of employment. Upon receipt of the State Board's notification, the local board shall implement the State Board's recommended action concerning the principal's assignment or terms of employment unless the local board asks the State Board to reconsider that recommendation. The State Board shall provide an opportunity for the local board to be heard before the State Board acts on the local board's request for a reconsideration. The State Board shall vote to affirm or modify its original recommended action and shall notify the local board of its action within five days. Upon receipt of the State Board's notification, the local board shall implement the State Board's final recommended action concerning the principal's assignment or terms of employment. If the State Board rejects or modifies the local board's action and recommends dismissal of the principal, the State Board shall proceed under G.S. 115C‑325(q)(1).

(b)        The State Board shall proceed under G.S. 115C‑325(q)(2) for the dismissal of teachers, assistant principals, directors, and supervisors assigned to a school identified as low‑performing in accordance with G.S. 115C‑325(q)(2).

(c)        The State Board may appoint an interim superintendent in a local school administrative unit:

(1)        Upon the identification of more than half the schools in that unit as low‑performing under G.S. 115C‑105.37; or

(2)        Upon the recommendation from an assistance team assigned to a school located in that unit that has been identified as low‑performing under G.S. 115C‑105.37. This recommendation shall be based upon a finding that the superintendent has failed to cooperate with the assistance team or has otherwise hindered that school's ability to improve.

The State Board may assign any of the powers and duties of the local superintendent and the local finance officer to the interim superintendent that the Board considers are necessary or appropriate to improve student performance in the local school administrative unit. The interim superintendent shall perform all of these assigned powers and duties. The State Board of Education may terminate the contract of any local superintendent entered into on or after July 1, 1996, when it appoints an interim superintendent. The Administrative Procedure Act shall apply to that decision. Neither party to that contract is entitled to damages.

(d)        In the event the State Board has appointed an interim superintendent and the State Board determines that the local board of education has failed to cooperate with the interim superintendent or has otherwise hindered the ability to improve student performance in that local school administrative unit or in a school in that unit, the State Board may suspend any of the powers and duties of the local board of education that the State Board considers are necessary or appropriate to improve student performance in the local school administrative unit. The State Board shall perform all of these assigned powers and duties for a period of time to be specified by the State Board.

(e)        If the State Board suspends any of the powers and duties of the local board of education under subsection (d) of this section and subsequently determines it is necessary to change the governance of the local school administrative unit in order to improve student performance, the State Board may recommend this change to the General Assembly, which shall consider, at its next session, the future governance of the identified local school administrative unit. (1995 (Reg. Sess., 1996), c. 716, s. 3; 1998‑59, s. 2.)



§ 115C-105.40. Student academic performance standards.

§ 115C‑105.40.  Student academic performance standards.

The State Board of Education shall develop a plan to create rigorous student academic performance standards for kindergarten through eighth grade and student academic performance standards for courses in grades 9‑12. The performance standards shall align, whenever possible, with the student academic performance standards developed for the National Assessment of Educational Progress (NAEP). The plan also shall include clear and understandable methods of reporting individual student academic performance to parents. (1997‑221, s. 3(e).)



§ 115C-105.41. Students who have been placed at risk of academic failure; personal education plans.

§ 115C‑105.41.  Students who have been placed at risk of academic failure; personal education plans.

Local school administrative units shall identify students who are at risk for academic failure. Identification shall occur as early as can reasonably be done and can be based on grades, observations, State assessments, and other factors that impact student performance that teachers and administrators consider appropriate, without having to await the results of end‑of‑grade or end‑of‑course tests. No later than the end of the first quarter, or after a teacher has had up to nine weeks of instructional time with a student, a personal education plan for academic improvement with focused intervention and performance benchmarks shall be developed or updated for any student at risk of academic failure who is not performing at least at grade level, as identified by the State end‑of‑grade test and other factors noted above. Focused intervention and accelerated activities should include research‑based best practices that meet the needs of students and may include coaching, mentoring, tutoring, summer school, Saturday school, and extended days. Local school administrative units shall provide these activities free of charge to students. Local school administrative units shall also provide transportation free of charge to all students for whom transportation is necessary for participation in these activities.

Local school administrative units shall give notice of the personal education plan and a copy of the personal education plan to the student's parent or guardian. Parents should be included in the implementation and ongoing review of personal education plans.

No cause of action for monetary damages shall arise from the failure to provide or implement a personal education plan under this section.  (2001‑424, s. 28.17(e); 2009‑542, s. 1.)



§ 115C-105.42. Reserved for future codification purposes.

§ 115C‑105.42.  Reserved for future codification purposes.



§ 115C-105.43. Reserved for future codification purposes.

§ 115C‑105.43.  Reserved for future codification purposes.



§ 115C-105.44. Reserved for future codification purposes.

§ 115C‑105.44.  Reserved for future codification purposes.



§ 115C-105.45. Legislative findings.

Article 8C.

Local Plans For Alternative Schools/Alternative Learning Programs and Maintaining Safe and Orderly Schools.

§ 115C‑105.45.  Legislative findings.

The General Assembly finds that all schools should be safe, secure, and orderly. If students are to aim for academic excellence, it is imperative that there is a climate of respect in every school and that every school is free of disruption, drugs, violence, and weapons. All schools must have plans, policies, and procedures for dealing with disorderly and disruptive behavior.

All schools and school units must have effective measures for assisting students who are at risk of academic failure or of engaging in disruptive and disorderly behavior. (1997‑443, s. 8.29(r)(1).)



§ 115C-105.46. State Board of Education responsibilities.

§ 115C‑105.46.  State Board of Education responsibilities.

In order to implement this Article, the State Board of Education:

(1)        Shall adopt guidelines for developing local plans under G.S. 115C‑105.47.

(2)        Shall provide, in cooperation with the Board of Governors of The University of North Carolina, ongoing technical assistance to the local school administrative units in the development, implementation, and evaluation of their local plans under G.S. 115C‑105.47.

(3)        May require a local board of education to withhold the salary of any administrator or other employee of a local school administrative unit who delays or refuses to prepare and implement local safe school plans in accordance with G.S. 115C‑105.47.

(4)        May revoke the certificate of the superintendent, pursuant to G.S. 115C‑274(c), for failure to fulfill the superintendent's duties under a local safe school plan.

(5)        Shall adopt policies that define who is an at‑risk student. (1997‑443, s. 8.29(r)(1); 1999‑397, s. 2; 2000‑140, s. 22.)



§ 115C-105.47. Local safe school plans.

§ 115C‑105.47.  Local safe school plans.

(a)        Each local board of education shall develop a local school administrative unit safe school plan designed to provide that every school in the local school administrative unit is safe, secure, and orderly, that there is a climate of respect in every school, and that appropriate personal conduct is a priority for all students and all public school personnel. The board shall include parents, the school community, representatives of the community, and others in the development or review of this plan. The plan may be developed by or in conjunction with other committees.

(b)        Each plan shall include each of the following components:

(1)        Clear statements of the standard of behavior expected of students at different grade levels and of school personnel and clear statements of the consequences that will result from one or more violations of those standards. There shall be a statement of consequences for students under the age of 13 who physically assault and seriously injure a teacher or other individual on school property or at a school‑sponsored or school‑related activity. The consequences may include placement in an alternative setting.

(2)        A clear statement of the responsibility of the superintendent for coordinating the adoption and the implementation of the plan, evaluating principals' performance regarding school safety, monitoring and evaluating the implementation of safety plans at the school level, and coordinating with local law enforcement and court officials appropriate aspects of implementation of the plan. The statement of responsibility shall provide appropriate disciplinary consequences that may occur if the superintendent fails to carry out these responsibilities. These consequences may include a reprimand in the superintendent's personnel file or withholding of the superintendent's salary, or both.

(3)        A clear statement of the responsibility of the school principal for restoring, if necessary, and maintaining a safe, secure, and orderly school environment and of the consequences that may occur if the principal fails to meet that responsibility. The principal's duties shall include exhibiting appropriate leadership for school personnel and students, providing for alternative placements for students who are seriously disruptive, reporting all criminal acts under G.S. 115C‑288(g), and providing appropriate disciplinary consequences for disruptive students. The consequences to the principal that may occur shall include a reprimand in the principal's personnel file and disciplinary proceedings under G.S. 115C‑325.

(4)        Clear statements of the roles of other administrators, teachers, and other school personnel in restoring, if necessary, and maintaining a safe, secure, and orderly school environment.

(5)        Procedures for identifying and serving the needs of students who are at risk of academic failure or of engaging in disruptive or disorderly behavior.

(6)        Mechanisms for assessing the needs of disruptive and disorderly students and students who are at risk of academic failure, and providing them with services to assist them in achieving academically and in modifying their behavior, and removing them from the classroom when necessary.

(7)        Measurable objectives for improving school safety and order.

(8)        Measures of the effectiveness of efforts to assist students at risk of academic failure or of engaging in disorderly or disruptive behavior. The measures shall include an analysis of the effectiveness of procedures adopted under G.S. 115C‑105.48 for students referred to alternative schools and alternative learning programs.

(9)        Professional development clearly matched to the goals and objectives of the plan. This professional development shall include a component to train appropriate school personnel in the management of disruptive or dangerous student behavior. Appropriate school personnel may include, but is not limited to, teachers, teacher assistants, school administrators, bus drivers, school resource officers, school psychologists, and school counselors. The training shall include instruction in positive management of student behavior, effective communication for defusing and deescalating disruptive or dangerous behavior, and safe and appropriate use of seclusion and restraint. The appropriate personnel with priority for the training shall include those staff members who are most likely to be called upon to prevent or address disruptive or dangerous student behavior. Each local board of education shall include in this component of its safe school plan procedures to evaluate the effectiveness of this training in preventing or addressing disruptive or dangerous student behavior. Local boards of education are encouraged to use available sources of discretionary revenue to implement the plan to train personnel in the management of disruptive or dangerous student behavior. Local boards may only be required to implement the behavior management training component of the plan to the extent that funds have been appropriated for this purpose by the General Assembly or by local units of government. By January 1, 2006, local boards of education shall amend their safe school plans to include this training component.

(10)      A plan to work effectively with local law enforcement officials and court officials to ensure that schools are safe and laws are enforced.

(11)      A plan to provide access to information to the school community, parents, and representatives of the local community on the ongoing implementation of the local plan, monitoring of the local plan, and the integration of educational and other services for students into the total school program.

(12)      The name and role description of the person responsible for implementation of the plan.

(13)      Direction to school improvement teams within the local school administrative unit to consider the special conditions at their schools and to incorporate into their school improvement plans the appropriate components of the local plan for:

a.         maintaining safe and orderly schools; and

b.         addressing the needs of students who are at risk of academic failure or who are disruptive or both.

(13a)    A clear statement of the services that will be provided to students who are assigned to an alternative school or an alternative learning program.

(14)      A clear and detailed statement of the planned use of federal, State, and local funds allocated for at‑risk students and alternative schools and alternative learning programs.

(15)      Any other information the local board considers necessary or appropriate to implement this Article.

A local board may develop its plan under this section by conducting a comprehensive review of its existing policies, plans, statements, and procedures to determine whether they: (i) are effective; (ii) have been updated to address recent changes in the law; (iii) meet the current needs of each school in the local school administrative unit; and (iv) address the components required to be included in the local plan. The board then may consolidate and supplement any previously developed policies, plans, statements, and procedures that the board determines are effective and updated, meet the current needs of each school, and meet the requirements of this subsection.

Once developed, the board shall submit the local plan to the State Board of Education and shall ensure the plan is available and accessible to parents and the school community. The board shall provide annually to the State Board information that demonstrates how the At‑Risk Student Services/Alternative Schools Funding allotment has been used to (i) prevent academic failure and (ii) promote school safety.

(c)        A local board may amend the plan as often as it considers necessary or appropriate. (1997‑443, s. 8.29(r)(1); 1999‑397, s. 2; 2005‑205, s. 4.)



§ 115C-105.47A. Proposals to establish alternative learning programs or alternative schools.

§ 115C‑105.47A.  Proposals to establish alternative learning programs or alternative schools.

(a)        Before establishing any alternative learning program or alternative school, the local board of education shall develop a proposal to implement the program or school that includes all of the following:

(1)        The educational and behavioral goals for students assigned to the program or school.

(2)        The policies and procedures for the operation of the program or school based on the State Board's standards adopted under G.S. 115C‑12(24). The policies and procedures shall address the assignment of students to the program or school.

(3)        Identified strategies that will be used to improve student achievement and behavior.

(4)        Documentation that similar programs and schools in or out of the State, or both, have demonstrated success in improving the academic achievement and behavior of students assigned to them.

(5)        The estimated actual cost of operating the program or school. To the extent practicable, this shall include the cost of:

a.         Staffing the program or school with teachers who have at least four years' teaching experience and who have received an overall rating of at least above standard on a formal evaluation and are certified in the areas and grade levels being taught;

b.         Providing optimum learning environments, resources and materials, and high quality, ongoing professional development that will ensure students who are placed in the program or school are provided enhanced educational opportunities in order to achieve their full potential;

c.         Providing support personnel, including school counselors, psychiatrists, clinical psychologists, social workers, nurses, and other professionals to help students and their families work out complex issues and problems;

d.         Maintaining safe and orderly learning environments; and

e.         Providing transitional supports for students exiting the program or school and reentering the referring school.

(6)        Documented support of school personnel and the community for the implementation of the program or school.

(b)        After the local board completes the proposal under subsection (a) of this section, the board shall submit the proposal to the State Board of Education for its review. The State Board shall review the proposal expeditiously and, if appropriate, may offer recommendations to modify the proposal. The local board shall consider any recommendations made by the State Board before implementing the alternative learning program or alternative school. (2005‑446, s. 2.)



§ 115C-105.48. Placement of students in alternative schools/alternative learning programs.

§ 115C‑105.48.  Placement of students in alternative schools/alternative learning programs.

(a)        Prior to referring a student to an alternative school or an alternative learning program, the referring school shall:

(1)        Document the procedures that were used to identify the student as being at risk of academic failure or as being disruptive or disorderly.

(2)        Provide the reasons for referring the student to an alternative school or an alternative learning program.

(3)        Provide to the alternative school or alternative learning program all relevant student records, including anecdotal information.

(b)        When a student is placed in an alternative school or an alternative learning program, the appropriate staff of the alternative school or alternative learning program shall meet to review the records forwarded by the referring school and to determine what support services and intervention strategies are recommended for the student. The parents shall be encouraged to provide input regarding the students' needs. (1999‑397, s. 2.)



§§ 115C-105.49 through 115C-105.52. Reserved for future codification purposes.

§§ 115C‑105.49 through 115C‑105.52.  Reserved for future codification purposes.



§ 115C-106: Repealed by Session Laws 2006-69, s. 1, effective from and after July 1, 2006.

Article 9.

Education of Children With Disabilities.

Part 1. State Policy.

§ 115C‑106: Repealed by Session Laws 2006‑69, s. 1, effective from and after July 1, 2006.



§ 115C-106.1. State goal.

Part 1A. General Provisions.

§ 115C‑106.1.  State goal.

The goal of the State is to provide full educational opportunity to all children with disabilities who reside in the State. (1973, c. 1293, ss. 2‑4; 1975, c. 563, ss. 1‑5; 1977, c. 927, ss. 1, 2; 1979, 2nd Sess., c. 1295; 1981, c. 423, s. 1; 1997‑443, s. 11A.47; 2006‑69, s. 2.)



§ 115C-106.2. Purposes.

§ 115C‑106.2.  Purposes.

(a)        The purposes of this Article are to (i) ensure that all children with disabilities ages three through 21 who reside in this State have available to them a free appropriate public education that emphasizes special education and related services designed to meet their unique needs and prepares them for further education, employment, and independent living; (ii) ensure that the rights of these children and their parents are protected; and (iii) enable the State Board of Education and local educational agencies to provide for the education of all children with disabilities.

(b)        In addition to the purposes listed in subsection (a) of this section, the purpose of this Article is to enable the State Board of Education and local educational agencies to implement IDEA in this State. If this Article is silent or conflicts with IDEA, and if IDEA has specific language that is mandatory, then IDEA controls.

(c)        Notwithstanding any other section of this Article, the State Board of Education may set standards for the education of children with disabilities that are higher than those required by IDEA. (1973, c. 1293, ss. 2‑4; 1975, c. 563, ss. 1‑5; 1977, c. 927, ss. 1, 2; 1979, 2nd Sess., c. 1295; 1981, c. 423, s. 1; 1997‑443, s. 11A.47; 2006‑69, s. 2; 2007‑292, s. 2.)



§ 115C-106.3. Definitions.

§ 115C‑106.3.  Definitions.

The following definitions apply in this Article:

(1)        "Child with a disability" means a child with at least one disability who because of that disability requires special education and related services.

(2)        "Disability" includes mental retardation; hearing impairment, including deafness; speech or language impairment; visual impairment, including blindness; serious emotional disturbance; orthopedic impairment; autism; traumatic brain injury; other health impairments, specific learning disability, or other disability as may be required to be included under IDEA. For a child ages three through seven, this term also includes developmental delay.

(3)        "Dispute" means a disagreement between the parties.

(3a)      "Educational services" means all of the following:

a.         The necessary instructional hours per week in the form and format as determined by the child's IEP team and consistent with federal and State law. The instruction shall be delivered by an appropriately qualified teacher to the extent required by federal and State law, which requires a free appropriate public education and the opportunity for a sound basic education.

b.         Related services included in the child's IEP.

c.         Behavior intervention services to the extent required by federal law.

(4)        "Free appropriate public education" means special education and related services that:

a.         Are provided at public expense, under public supervision and direction, and without charge;

b.         Meet the standards of the State Board;

c.         Include an appropriate preschool, elementary school, or secondary school education in the State; and

d.         Are provided in conformity with an individualized education program.

(5)        "Hearing officers" include administrative law judges as defined in G.S. 150B‑2(1) and hearing review officers.

(5a)      "Homebound instruction" means educational services provided to a student outside the school setting.

(6)        "IDEA" means The Individuals with Disabilities Education Improvement Act, 20 U.S.C. § 1400, et seq., (2004), as amended, and federal regulations adopted under this act.

(7)        "IEP Team" is as defined in IDEA.

(8)        "Individualized education program" or "IEP" means a written statement for each child with a disability that is developed, reviewed, implemented, and revised consistent with IDEA and State law.

(9)        "Infant or toddler with a disability" is as defined in IDEA.

(10)      "Least restrictive environment" means to the maximum extent appropriate, children with disabilities are educated with children who are not disabled, and special classes, separate schooling, or other removal of children with disabilities from the regular educational environment occurs only when the nature of the disability is such that education in regular classes with the use of supplementary aids and services cannot be achieved satisfactorily.

(11)      "Local educational agency" includes any of the following that provides special education and related services to children with disabilities:

a.         A local school administrative unit.

b.         A charter school.

c.         The Department of Health and Human Services.

d.         The Department of Correction.

e.         The Department of Juvenile Justice and Delinquency Prevention.

f.          Any other State agency or unit of local government.

(12)      "Mediation" means an informal process conducted by a mediator with the objective of helping parties voluntarily settle their dispute.

(13)      "Mediator" means a neutral person who acts to encourage and facilitate a resolution of a dispute.

(14)      "Parent" means:

a.         A natural, adoptive, or foster parent;

b.         A guardian, but not the State if the child is a ward of the State;

c.         An individual acting in the place of a natural or adoptive parent, including a grandparent, stepparent, or other relative, and with whom the child lives;

d.         An individual who is legally responsible for the child's welfare; or

e.         A surrogate if one is appointed under G.S. 115C‑109.2.

(15)      "Party" or "Parties" means the local educational agency or the parents, or both.

(16)      "Petition" means a request for a due process hearing as provided for under IDEA.

(17)      "Preschool child with a disability" means a child with one or more disabilities who meets all of the following criteria:

a.         Has reached his or her third birthday and whose parents have requested services from the public schools.

b.         Is not eligible to enroll in public kindergarten.

c.         Because of the disability, needs special education and related services in order to prepare the child to benefit from the educational programs provided by the public schools, beginning with kindergarten.

(18)      "Related services" is as defined in IDEA.

(18a)    "Residence" or "reside" means the place where a child with a disability is entitled to be enrolled in a North Carolina public school under G.S. 115C‑366 except for the age requirements of that section. This definition shall not apply to children with disabilities who were (i) enrolled in a particular local school administrative unit on the last day of school for the 2006‑2007 school year, or (ii) enrolled in and attending a school in a particular local school administrative unit on August 1, 2007, for the 2007‑2008 school year for as long as they live within and are continuously enrolled in that local school administrative unit.

(19)      "Rules" includes rules, policies, and procedures. Rules as defined in G.S. 150B‑2(8a) shall be adopted in accordance with Article 2A of Chapter 150B of the General Statutes.

(20)      "Special education" means specially designed instruction, at no cost to parents, to meet the unique needs of a child with a disability. The term includes instruction in physical education and instruction conducted in a classroom, the home, a hospital or institution, and other settings.  (1977, c. 927, s. 1; 1981, c. 423, s. 1; 1983, c. 247, ss. 1, 2; 1983 (Reg. Sess., 1984), c. 1034, ss. 23, 24; 1985, c. 479, s. 26(a);1985, c. 780, ss. 3, 4; 1989(Reg. Sess., 1990), c. 1003, s. 5; 1996, 2nd Ex. Sess., ch. 18, s. 18.24(b); 2006‑69, s. 2; 2007‑292, s. 1; 2007‑429, s. 1; 2008‑90, s. 1.)



§ 115C-107: Repealed by Session Laws 2006-69, s. 1, effective from and after July 1, 2006.

§ 115C‑107: Repealed by Session Laws 2006‑69, s. 1, effective from and after July 1, 2006.



§ 115C-107.1. Free appropriate public education; ages.

Part 1B. Provision of Free Appropriate Public Education.

§ 115C‑107.1.  Free appropriate public education; ages.

(a)        A free appropriate public education shall be made available to the following:

(1)        All children with disabilities who reside in the State, who are the ages of three through 21, who have not graduated from high school, and who require special education and related services.

(2)        Any child with a disability who is receiving special education and related services and who has not graduated from high school until the end of the school year in which that child reaches the age of 22.

(3)        Children with disabilities who require special education and related services and who are suspended or expelled from school and entitled to continuing education services as provided in IDEA.

(b)        A free appropriate public education is not required to be provided to infants and toddlers with disabilities. However, early intervention services shall be made available to these children under G.S. 143B‑139.6A.

(c)        If funds are made available, the State Board and the Secretary of Health and Human Services may adopt an agreement to allow the continuation of early intervention services for children with a disability who are at least three years old but before they enter kindergarten or are eligible to enter kindergarten. If an agreement is adopted under this subsection, then a free appropriate public education is not required to be provided to any child with a disability who continues to receive early intervention services in accordance with that agreement.

(d)        Nothing in this Article requires a free appropriate public education to be made available to any individual aged 18 through 21 who, in the educational placement immediately before that individual's incarceration in an adult correctional facility, was not actually identified as being a child with a disability and did not have an IEP. (1977, c. 927, s. 1; 1981, c. 423, s. 1; 1989 (Reg. Sess., 1990), c. 1003, s. 5; 1997‑443, s. 11A.118(a); 1998‑202, s. 4(h); 2000‑137, s. 4(k); 2006‑69, s. 2.)



§ 115C-107.2. Duties of State Board of Education.

§ 115C‑107.2.  Duties of State Board of Education.

(a)        The State Board of Education shall adopt rules to ensure that:

(1)        The requirements of this Article and IDEA are met.

(2)        All educational programs under the supervision of any local educational agency for children with disabilities meet all of the following requirements:

a.         The programs are under the general supervision of individuals in the State who are responsible for educational programs for children with disabilities.

b.         The programs meet the State Board's educational standards.

c.         With respect to homeless children, the programs meet the requirements of 20 U.S.C. § 1431, McKinney‑Vento Homeless Assistance Act.

(b)        The rules adopted under subsection (a) of this section shall include rules that:

(1)        Establish standards for the programs of special education to be administered by local educational agencies and by the State Board.

(2)        Ensure that children with disabilities are educated in the least restrictive environment.

(3)        Ensure that local school administrative units make available special education and related services to all preschool children with disabilities whose parents request these services.

(4)        Provide for public hearings, adequate notice of these hearings, and an opportunity for comment from the general public before the adoption of the rules required by this Article.

(5)        Are required in order to receive federal funding under IDEA.

(6)        Provide that, where a local educational agency finds that appropriate services are available from other public agencies or private organizations, the local educational agency may contract for those services rather than provide them directly.

(7)        Enable local educational agencies to identify, evaluate, place, and make other educational decisions for children with disabilities.

(8)        Provide procedural safeguards for children with disabilities and their parents.

(9)        Designate a person in the Department of Public Instruction who is charged with receiving and responding to notices or other legal documents under Part 1D of this Article.

(10)      Support and facilitate local educational agency and school‑level system improvement designed to enable children with disabilities to meet the challenging State student academic achievement standards.

(c)        Rules adopted under this section shall be consistent with IDEA and shall comply with G.S. 115C‑12(19). Local educational agencies, parents, and other individuals concerned with the education of children with disabilities shall be consulted in the development of rules adopted under this Article.

(d)        The State Board shall develop forms for local educational agencies to use in order to comply with this Article. The forms must comply with G.S. 115C‑12(19) and may be in an electronic format.

(e)        The State Board shall provide technical assistance to local educational agencies at their request.

(f)         The State Board shall develop any plans that meet the criteria of IDEA and are required to be submitted to the United States Department of Education.

(g)        The State Board shall make available to hearing officers training related to IDEA and its legal interpretations in order to facilitate hearings and reviews under G.S. 115C‑109.6. (1977, c. 927, s. 1; 1981, c. 423, s. 1; 1983, c. 247, ss. 3, 4; 1989, c. 585, s. 3; 1989 (Reg. Sess., 1990), c. 1003, s. 5; 1996, 2nd Ex. Sess., c. 18, ss. 18.24(c), (d); 1997‑443, s. 11A.118(a); 1998‑202, s. 4(g); 2000‑137, s. 4(j); 2006‑69, s. 2.)



§ 115C-107.3. Child find.

§ 115C‑107.3.  Child find.

(a)        The Board shall require an annual census of all children with disabilities residing in the State, subdivided for "identified" and "suspected" children with disabilities, to be taken in each school year. Suspected children are those in the formal process of being evaluated or identified as children with disabilities. The census shall be conducted annually and shall be completed by October 15, submitted to the Governor and General Assembly and made available to the public by January 15 annually.

(b)        In taking the census, the Board requires the cooperation, participation, and assistance of all local educational agencies. Therefore, each local educational agency shall cooperate and participate with and assist the Board in conducting the census.

(c)        The census shall include the number of children identified and suspected with disabilities, their age, the nature of their disability, their county or city of residence, their local school administrative unit residence, whether they are being provided special educational or related services and if so by what local educational agency, the identity of each local educational agency having children with disabilities in its care, custody, management, jurisdiction, control, or programs, the number of children with disabilities being served by each local educational agency, and any other information or data that the Board requires. The census shall be of children with disabilities between the ages three through 21 but is not required to include children with disabilities that have graduated from high school. (1977, c. 927, s. 1; 1981, c. 423, s. 1; 1983, c. 247, ss. 3, 4; 1989, c. 585, s. 3; 1996, 2nd Ex. Sess., c. 18, ss. 18.24(c), (d); 1997‑443, s. 11A.118(a); 1998‑202, s. 4(g); 2000‑137, s. 4(j); 2006‑69, s. 2; 2007‑292, s. 3.)



§ 115C-107.4. Monitoring and enforcement.

§ 115C‑107.4.  Monitoring and enforcement.

(a)        The State Board shall monitor all local educational agencies to determine compliance with this Article and IDEA. The State Board also shall monitor the effectiveness of IEPs in meeting the educational needs of children with disabilities.

(b)        The State Board shall implement an effective and efficient system of incentives and sanctions for local educational agencies in order to improve results for children with disabilities and meet the requirements of this Article and IDEA. The system, which must be based on a continuum of recognition and sanctions, shall:

(1)        Identify and recognize local educational agencies that achieve or exceed targets and indicators as determined by the State Board, demonstrate significant improvement over time, and show growth on targets and indicators as determined by each local educational agency.

(2)        Provide consequences for local educational agencies that are substantially noncompliant with statutory and regulatory requirements under this Article and IDEA.

(c)        The system of incentives developed under subsection (b) of this section may include commendations, public recognition, allocation of grant funds if available, and any other incentives as considered appropriate by the State Board.

(d)        The system of sanctions developed under subsection (b) of this section shall include the following:

(1)        Level One  Needs Assistance: When the State Board determines (i) a local school educational agency has been in noncompliance for two years and (ii) that agency needs assistance in implementing the requirements of this Article and IDEA, the State Board shall take one or more of the following actions:

a.         The Board may direct the local educational agency to allocate additional time and resources for technical assistance and guidance related to areas of noncompliance.

b.         The Board may impose special conditions on that agency's application for IDEA funds and receipt of State funds.

c.         The Board may direct how that local educational agency utilizes IDEA and State funds to address the remaining findings of noncompliance. The local educational agency must track the use of these funds to show how the funds are targeted to address areas of noncompliance.

(2)        Level Two  Needs Intervention: If the State Board determines (i) that the local educational agency has been in noncompliance for three years and (ii) that agency needs assistance in implementing this Article and IDEA, the following apply:

a.         The Board may take any of the actions described in subdivision (1) of this subsection.

b.         The Board shall withhold, in whole or in part, any further payments of IDEA and State funds to the agency.

c.         The Board shall require the agency to enter into a compliance agreement.

(3)        Level Three  Needs Substantial Intervention: In addition to the sanctions described in subdivisions (1) and (2) of this subsection, if at any time the State Board determines a local educational agency (i) needs substantial intervention in implementing the requirements of this Article and IDEA, or (ii) has established a substantial failure to comply with this Article and IDEA, the Board shall take one or more of the following actions:

a.         The Board shall direct the agency to implement a compliance agreement, billed to that agency.

b.         The Board shall recover IDEA and State funds.

c.         The Board shall refer the agency for appropriate enforcement under State or federal law.

(e)        In addition to the consequences required under subsections (b) and (d) of this section, the State Board shall develop sanctions for local educational agencies that fail to implement a corrective action or hearing decision. (1977, c. 927, s. 1; 1981, c. 423, s. 1; 1983, c. 247, ss. 3, 4; 1989, c. 585, s. 3; 1996, 2nd Ex. Sess., c. 18, ss. 18.24(c), (d); 1997‑443, s. 11A.118(a); 1998‑202, s. 4(g); 2000‑137, s. 4(j); 2006‑69, s. 2.)



§ 115C-107.5. Annual reports.

§ 115C‑107.5.  Annual reports.

The State Board shall report annually to the Joint Legislative Education Oversight Committee on the implementation of this Article and the educational performance of children with disabilities. Each annual report shall include a copy of the following documents that were submitted, received, or made public during the year: (i) the most recent State performance plan and any amendments to that plan submitted to the Secretary of Education, (ii) compliance and monitoring reports submitted to the Secretary of Education, (iii) the annual report submitted to the Secretary of Education on the performance of the State under its performance plan, and (iv) any other information required under IDEA to be made available to the public. In addition, the annual report shall include an analysis of the educational performance of children with disabilities in the State and a summary of disputes under Part 1D of this Chapter. The report shall be filed no later than October 15 each year and may be filed electronically. (1977, c. 927, s. 1; 1981, c. 423, s. 1; 1983, c. 247, ss. 3, 4; 1989, c. 585, s. 3; 1996, 2nd Ex. Sess., c. 18, ss. 18.24(c), (d); 1997‑443, s. 11A.118(a); 1998‑202, s. 4(g); 2000‑137, s. 4(j); 2006‑69, s. 2.)



§ 115C-107.6. Duties of local educational agencies.

§ 115C‑107.6.  Duties of local educational agencies.

(a)        Each local educational agency, in providing for the education of children with disabilities within its jurisdiction, must comply with IDEA and the rules adopted by the State Board under this Article. In addition, each local educational agency shall have in effect policies, procedures, and programs that are consistent with this Article, IDEA, and rules adopted by the State Board.

(b)        No child with disabilities shall be prevented from attending the public schools of the local educational agency in which the child resides or from which the child receives services or from attending any other public program of free appropriate public education based solely on the fact that the child has a disability. If it appears the child should receive a program of free appropriate public education in a program operated by or under the supervision of the Department of Health and Human Services or the Department of Juvenile Justice and Delinquency Prevention, the local school administrative unit shall confer with the appropriate Department of Health and Human Services or Department of Juvenile Justice and Delinquency Prevention staff for their participation and determination of the appropriateness of placement in that program and development of the child's individualized education program.

(c)        No matriculation or tuition fees or other fees or charges shall be required or asked of children with disabilities or their parents except those fees or charges that are required uniformly of all public school pupils. The provision of a free appropriate public education within the facilities of the Department of Health and Human Services and the Department of Juvenile Justice and Delinquency Prevention may not prevent that Department from charging for other services or treatment.

(d)        Each child with a disability shall be educated in accordance with that child's IEP and in the least restrictive environment for that child.

(e)        Each local educational agency may use the forms developed under G.S. 115C‑107.2(d). (1977, c. 927, s. 1; 1981, c. 423, s. 1; 1983, c. 247, ss. 3, 4; 1989, c. 585, s. 3; 1996, 2nd Ex. Sess., c. 18, ss. 18.24(c), (d); 1997‑443, s. 11A.118(a); 1998‑202, s. 4(g); 2000‑137, s. 4(j); 2006‑69, s. 2; 2007‑292, s. 4.)



§ 115C-107.7. Discipline and homebound instruction.

§ 115C‑107.7.  Discipline and homebound instruction.

(a)        The policies and procedures for the discipline of students with disabilities shall be consistent with federal laws and regulations.

(b)        If a change of placement occurs under the discipline regulations of IDEA, a local educational agency shall not assign a student to homebound instruction without a determination by the student's IEP team that the homebound instruction is the least restrictive alternative environment for that student. If it is determined that the homebound instruction is the least restrictive alternative environment for the student, the student's IEP team shall meet to determine the nature of the homebound educational services to be provided to the student. In addition, the continued appropriateness of the homebound instruction shall be evaluated monthly by the designee or designees of the student's IEP team.

(c)        (Effective January 1, 2009, and expires March 1, 2011  see notes) A local educational agency shall be deemed to have a "basis of knowledge" that a child is a child with a disability if, prior to the behavior that precipitated the disciplinary action, the behavior and performance of the child clearly and convincingly establishes the need for special education. Prior disciplinary infractions shall not, standing alone, constitute clear and convincing evidence.  (2006‑69, s. 2; 2007‑425, s. 1; 2008‑90, ss. 2, 3.)



§ 115C-108: Repealed by Session Laws 2006-69, s. 1, effective from and after July 1, 2006.

§ 115C‑108: Repealed by Session Laws 2006‑69, s. 1, effective from and after July 1, 2006.



§ 115C-108.1. State Board lead agency.

Part 1C. Interagency Coordination.

§ 115C‑108.1.  State Board lead agency.

(a)        The Board shall cause all local educational agencies to provide special education and related services to children with disabilities in their care, custody, management, jurisdiction, control, or programs.

(b)        The jurisdiction of the Board with respect to the design and content of special education programs or related services for children with disabilities extends to and over the Department of Health and Human Services, the Department of Juvenile Justice and Delinquency Prevention, and the Department of Correction.

(c)        All provisions of this Article that are specifically applicable to local school administrative units also are applicable to the Department of Health and Human Services, the Department of Juvenile Justice and Delinquency Prevention, and the Department of Correction, and their divisions and agencies; all duties, responsibilities, rights, and privileges specifically imposed on or granted to local school administrative units by this Article also are imposed on or granted to the Department of Health and Human Services, the Department of Juvenile Justice and Delinquency Prevention, and the Department of Correction, and their divisions and agencies. However, with respect to children with disabilities who are residents or patients of any State‑operated or State‑supported residential treatment facility, including a school for the deaf, school for the blind, mental hospital or center, mental retardation center, or in a facility operated by the Department of Juvenile Justice and Delinquency Prevention, the Department of Correction, or any of their divisions and agencies, the Board may contract with the Department of Health and Human Services, the Department of Juvenile Justice and Delinquency Prevention, and the Department of Correction for the provision of special education and related services and the power to review, revise, and approve any plans for special education and related services to those residents.

(d)        The Departments of Health and Human Services, Correction, and Juvenile Justice and Delinquency Prevention shall submit to the Board their plans for the education of children with disabilities in their care, custody, or control. The Board may grant specific exemptions for programs administered by the Department of Health and Human Services, the Department of Juvenile Justice and Delinquency Prevention, or the Department of Correction when compliance by them with the Board's standards would, in the Board's judgment, impose undue hardship on that department and when other procedural due process requirements, substantially equivalent to those required under this Article and IDEA, are assured in programs of special education and related services furnished to children with disabilities served by that department. Further, the Board shall recognize that inpatient and residential special education programs within the Departments of Health and Human Services, Correction, and Juvenile Justice and Delinquency Prevention may require more program resources than those necessary for optimal operation of these programs in local school administrative units.

(e)        The Board shall support and encourage joint and collaborative special education planning and programming at local levels to include local school administrative units and the programs and agencies of the Departments of Health and Human Services, Correction, and Juvenile Justice and Delinquency Prevention. (2006‑69, s. 2.)



§ 115C-108.2. Interlocal cooperation.

§ 115C‑108.2.  Interlocal cooperation.

The Board, any two or more local educational agencies, and any other agency and any State department, agency, or division having responsibility for the education, treatment, or habilitation of children with disabilities may enter into interlocal cooperative undertakings under Part 1 of Article 20 of Chapter 160A of the General Statutes or into undertakings with a State agency such as the Departments of Public Instruction, Health and Human Services, Juvenile Justice and Delinquency Prevention, or Correction, or their divisions, agencies, or units, for the purpose of providing for the special education and related services, treatment, or habilitation of these children within the jurisdiction of the agency or unit, and shall do so when it is unable to provide the appropriate public special education or related services for these children. In entering into such undertakings, the local agency and State department, agency, or division shall also contract to provide the special education or related services that are educationally appropriate to the children with disabilities for whose benefit the undertaking is made and provide these services by or in the local agency unit or State department, agency, or division located in the place most convenient to these children. (1977, c. 927, s. 1; 1981, c. 423, s. 1; 1997‑443, s. 11A.118(a); 1998‑202, s. 4(m); 2000‑137, s. 4(p); 2006‑69, s. 2.)



§ 115C-109: Repealed by Session Laws 2006-69, s. 1, effective from and after July 1, 2006.

§ 115C‑109: Repealed by Session Laws 2006‑69, s. 1, effective from and after July 1, 2006.



§ 115C-109.1. Handbook for parents.

Part 1D. Procedural Safeguards.

§ 115C‑109.1.  Handbook for parents.

The State Board of Education shall make available to parents a handbook of procedural safeguards. This handbook for parents shall be made available at least once each school year, except that a copy also shall be given to the parent (i) upon the initial referral or parental request for an evaluation; (ii) upon the first occurrence of the filing of a petition under G.S. 115C‑109.6 and IDEA; (iii) upon the parent's request; and (iv) upon any revision to the content of the handbook. This handbook for parents shall include a full explanation of the procedural safeguards under this Article and IDEA, be written in the native language of the parent unless it clearly is not feasible to do so, be written in an easily understood manner, and include information required under IDEA to be included.

The State Board shall place a current copy of the handbook for parents on its Internet Web site. (2006‑69, s. 2.)



§ 115C-109.2. Adult children with disabilities; surrogate parents.

§ 115C‑109.2.  Adult children with disabilities; surrogate parents.

(a)        When a child with a disability reaches the age of 18, all of the following apply:

(1)        Notices required under this Article shall be provided to both the child and the child's parent.

(2)        All other rights accorded to parents under this Article and IDEA transfer to the child.

(3)        The local educational agency shall notify the child and the child's parent of these transfer rights.

(b)        Notwithstanding subsection (a) of this section, for a child with a disability who has reached the age of majority under State law and who has not been determined to be incompetent but is determined to not have the ability to provide informed consent with respect to his or her education program, the State Board shall establish procedures for appointing the parent of the child, or if the parent is not available, another appropriate individual, to represent the educational interests of the child throughout the period of eligibility under this section.

(c)        A reasonable effort must be made to appoint a surrogate for a child with a disability within 30 days of a determination that one of the following conditions exists and that the child needs a surrogate:

(1)        The parents of that child are not known;

(2)        The parents, after reasonable efforts, cannot be located; or

(3)        The child is a ward of the State.

(d)        A person must be eligible under IDEA to be appointed as a child's surrogate. (1987 (Reg. Sess., 1988), c. 1079, s. 2; 1997‑443, s. 11A.118(a); 1998‑202, s. 4(j); 2000‑137, s. 4(m); 2006‑69, s. 2.)



§ 115C-109.3. Access to records; opportunity for parents to participate in meetings.

§ 115C‑109.3.  Access to records; opportunity for parents to participate in meetings.

(a)        Each local educational agency shall provide an opportunity for the parents of a child with a disability to examine all records relating to that child and to participate in meetings with respect to the identification, evaluation, and educational placement of the child, and the provision of a free appropriate public education to that child.

(b)        Local educational agencies may release the records of a child with a disability only as permitted under State or federal law. The parents of a child with a disability may have access to the child's records and may read, inspect, and copy all and any records, data, and information maintained by a local educational agency with respect to that child. Parents, upon their request, are entitled to have those records, data, and information fully explained, interpreted, and analyzed for them by the staff of the agency, unless specifically prohibited by court order. If a request is made under this subsection, the local educational agency shall honor the request within not more than 45 days after it is made or in time for the individual who made the request to prepare for a meeting under subsection (a) of this section, whichever is sooner.

(c)        The student and the student's parents may add written explanations or clarifications to the records, data, and information and may request the expunction of incorrect, outdated, misleading, or irrelevant entries. If a local educational agency refuses to expunge incorrect, outdated, misleading, or irrelevant entries after having been asked to do so by the parent, the parent may appeal that decision under G.S. 115C‑45(c)(2). (1977, c. 927, s. 1; 1981, c. 423, s. 1; 2006‑69, s. 2.)



§ 115C-109.4. Mediation.

§ 115C‑109.4.  Mediation.

(a)        It is the policy of this State to encourage local educational agencies and parents to seek mediation involving any dispute under this Article, including matters arising before or after filing a petition under G.S. 115C‑109.6.

(b)        Mediation under this section must meet the following requirements:

(1)        The mediation must be voluntary on the part of both parties.

(2)        Mediation shall not be used to deny or delay a parent's right to an impartial hearing under G.S. 115C‑109.6, or to deny any other rights afforded under this Article or IDEA.

(3)        The mediation shall be conducted by a qualified and impartial mediator who is trained in effective mediation techniques.

(c)        The State Board may establish procedures to offer to parties that do not choose to use the mediation process an opportunity to meet with a disinterested party, as provided under IDEA, who can encourage the use and explain the benefits of the mediation process to the parties. This meeting must be at a time and location convenient to the parents.

(d)        The State Board shall maintain a list of qualified mediators who are knowledgeable in laws and regulations relating to the provision of special education and related services. When mediation is requested, the Exceptional Children Division of the Department of Public Instruction shall assign a mediator from this list of mediators.

(e)        The State shall bear the cost of the mediation process, including the costs of meetings described under subsection (c) of this section, unless the parties opt to select a mediator other than the mediator assigned under subsection (d) of this section or if the parties opt to use an alternative method of dispute resolution.

(f)         Each session in the mediation process shall be scheduled in a timely manner and shall be held in a location that is convenient to the parties to the dispute.

(g)        Evidence of statements made and conduct occurring in a mediation are confidential, are not subject to discovery, and are inadmissible in any proceeding in the action or other actions on the same claim. However, no evidence otherwise discoverable is inadmissible merely because it is presented or discussed in a mediation. Mediators shall not be compelled in any civil proceeding to testify or produce evidence concerning statements made and conduct occurring in a mediation.

(h)        When resolution is reached to resolve the dispute through the mediation process, the parties shall execute a legally binding agreement that:

(1)        Sets forth the agreement.

(2)        States that all discussions that occurred during the mediation process are confidential and may not be used as evidence in any subsequent impartial hearing under G.S. 115C‑109.6 or in any civil proceeding.

(3)        Is signed by both the parent and a representative of the local educational agency who has the authority to bind that agency.

(4)        Is enforceable in any State administrative forum provided for in IDEA, any State court of competent jurisdiction, or in a district court of the United States.

(i)         In addition to mediation as provided by this section, the parties may participate in a mediated settlement conference as provided by G.S. 150B‑23.1. In addition, the parties may agree to use other dispute resolution methods or to use mediation in other circumstances, including after a request for formal administrative review is filed, to the extent permitted under State and federal law. (1973, c. 1293, s. 10; 1975, c. 151, ss. 1, 2; c. 563, ss. 8, 9; 1975, 2nd Sess., c. 983, ss. 79, 80; 1981, c. 423, s. 1; c. 497, ss. 1, 2; 1983, c. 247, s. 6; 1985, c. 412, s. 2; 1987, c. 827, s. 1; 1987 (Reg. Sess., 1988), c. 1079, s. 1; 1989, c. 362; 1989 (Reg. Sess., 1990), c. 1058; 1991, c. 540, s. 1; 1991 (Reg. Sess., 1992), c. 1030, s. 27; 1993, c. 270, s. 1; 1997‑115, s. 1; 2006‑69, s. 2.)



§ 115C-109.5. Prior written notice.

§ 115C‑109.5.  Prior written notice.

(a)        The local educational agency shall provide prompt written notice to parents whenever that agency proposes to initiate or change, or refuses to initiate or change (i) the identification, evaluation, or educational placement of a child, or (ii) the provision of a free appropriate public education to a child with a disability. The local educational agency shall document that all required notices have been sent to and received by parents.

(b)        This prior written notice shall be in the native language of the parents, unless it clearly is not feasible to translate it, and shall contain all of the following information:

(1)        A description of the action proposed or refused by the local educational agency.

(2)        An explanation of why the local educational agency proposes or refuses to take the action and a description of each evaluation procedure, assessment, record, or report that agency used as a basis for the proposed or refused action.

(3)        A statement that the parent of a child with a disability has protection under the procedural safeguards of this Article and IDEA and, if this notice is not the initial referral for evaluation, the means by which a copy of the procedural safeguards can be obtained.

(4)        Sources for parents to contact to obtain assistance in understanding this Article and IDEA.

(5)        A description of other options considered by the IEP Team and the reason why those options were rejected.

(6)        A description of the factors that are relevant to the local educational agency's proposal or refusal.

(7)        Any other information required to be included under IDEA. (1973, c. 1293, s. 10; 1975, c. 151, ss. 1, 2; c. 563, ss. 8, 9; 1975, 2nd Sess., c. 983, ss. 79, 80; 1981, c. 423, s. 1; c. 497, ss. 1, 2; 1983, c. 247, s. 6; 1985, c. 412, s. 2; 1987, c. 827, s. 1; 1987 (Reg. Sess., 1988), c. 1079, s. 1; 1989, c. 362; 1989 (Reg. Sess., 1990), c. 1058; 1991, c. 540, s. 1; 1991 (Reg. Sess., 1992), c. 1030, s. 27; 1993, c. 270, s. 1; 1997‑115, s. 1; 2006‑69, s. 2.)



§ 115C-109.6. Impartial due process hearings.

§ 115C‑109.6.  Impartial due process hearings.

(a)        Any party may file with the Office of Administrative Hearings a petition to request an impartial hearing with respect to any matter relating to the identification, evaluation, or educational placement of a child, or the provision of a free appropriate public education of a child, or a manifestation determination. The party filing the petition must notify the other party and the person designated under G.S. 115C‑107.2(b)(9) by simultaneously serving them with a copy of the petition.

(b)        Notwithstanding any other law, the party shall file a petition under subsection (a) of this section that includes the information required under IDEA and that sets forth an alleged violation that occurred not more than one year before the party knew or reasonably should have known about the alleged action that forms the basis of the petition. The issues for review under this section are limited to those set forth in subsection (a) of this section. The party requesting the hearing may not raise issues that were not raised in the petition unless the other party agrees otherwise.

(c)        The one‑year restriction in subsection (b) of this section shall not apply to a parent if the parent was prevented from requesting the hearing due to (i) specific misrepresentations by the local educational agency that it had resolved the problem forming the basis of the petition, or (ii) the local educational agency's withholding of information from the parent that was required under State or federal law to be provided to the parent.

(d)        The hearing shall be conducted in the county where the child attends school or is entitled to enroll under G.S. 115C‑366, unless the parties mutually agree to a different venue.

(e)        The hearing shall be closed to the public unless the parent requests in writing that the hearing be open to the public.

(f)         Subject to G.S. 115C‑109.7, the decision of the administrative law judge shall be made on substantive grounds based on a determination of whether the child received a free appropriate public education. Following the hearing, the administrative law judge shall issue a written decision regarding the issues set forth in subsection (a) of this section. The decision shall contain findings of fact and conclusions of law. Notwithstanding Chapter 150B of the General Statutes, the decision of the administrative law judge becomes final and is not subject to further review unless appealed to the Review Officer under G.S. 115C‑109.9.

(g)        A copy of the administrative law judge's decision shall be served upon each party and a copy shall be furnished to the attorneys of record. The written notice shall contain a statement informing the parties of the availability of appeal and the 30‑day limitation period for appeal as set forth in G.S. 115C‑109.9.

(h)        In addition to the petition, the parties shall simultaneously serve a copy of all pleadings, agreements, and motions under this Part with the person designated by the State Board under G.S. 115C‑107.2(b)(9). The Office of Administrative Hearings shall simultaneously serve a copy of all orders and decisions under this Part with the person designated by the State Board under G.S. 115C‑107.2(b)(9).

(i)         Nothing in this section shall be construed to preclude a parent from filing a separate due process petition on an issue separate from a petition already filed.

(j)         The State Board, through the Exceptional Children Division, and the State Office of Administrative Hearings shall develop and enter into a binding memorandum of understanding to ensure compliance with the statutory and regulatory procedures and timelines applicable under IDEA to due process hearings and to hearing officers' decisions, and to ensure the parties' due process rights to a fair and impartial hearing. This memorandum of understanding shall be amended if subsequent changes to IDEA are made. The procedures and timelines shall be made part of the Board's procedural safeguards that are made available to parents and the public under G.S. 115C‑109.1 and G.S. 115C‑109.5. (1973, c. 1293, s. 10; 1975, c. 151, ss. 1, 2; c. 563, ss. 8, 9; 1975, 2nd Sess., c. 983, ss. 79, 80; 1981, c. 423, s. 1; c. 497, ss. 1, 2; 1983, c. 247, s. 6; 1985, c. 412, s. 2; 1987, c. 827, s. 1; 1987 (Reg. Sess., 1988), c. 1079, s. 1; 1989, c. 362; 1989 (Reg. Sess., 1990), c. 1058; 1991, c. 540, s. 1; 1991 (Reg. Sess., 1992), c. 1030, s. 27; 1993, c. 270, s. 1; 1997‑115, s. 1; 2006‑69, s. 2.)



§ 115C-109.7. Resolution session.

§ 115C‑109.7.  Resolution session.

(a)        Within 15 days of receiving notice of the parent's petition filed under G.S. 115C‑109.6 and before the opportunity for an impartial hearing, the local educational agency shall convene a meeting with the parent and the relevant members of the IEP Team who have specific knowledge of the facts identified in the petition. This meeting shall include a representative of the agency who has decision‑making authority on behalf of that agency and may not include an attorney of the local educational agency unless the parent is accompanied by an attorney. If the parent plans to be accompanied by an attorney under this section, the parent must give prior written notice of this fact to the agency. The purposes of the meeting are (i) for the parent to have an opportunity to discuss the petition and the facts that form the basis of the petition and (ii) for the local educational agency to have the opportunity to resolve the dispute.

(b)        The parent and the local educational agency jointly may agree in writing to waive the meeting under subsection (a) of this section or to use the mediation process described in G.S. 115C‑109.4.

(c)        If the local educational agency does not resolve the dispute to the satisfaction of the parents within 30 days of the agency's receipt of the petition, the impartial hearing under G.S. 115C‑109.6 may occur and all of the applicable timelines for that hearing shall commence.

(d)        If a resolution is reached to resolve the dispute at a meeting under subsection (a) of this section, the parties shall execute a legally binding agreement that is:

(1)        Signed by both the parent and a representative of the local educational agency who has the authority to bind the agency;

(2)        Enforceable in any State administrative forum provided for in IDEA, any State court of competent jurisdiction, or in a district court of the United States; and

(3)        Filed with the person designated by the State Board to receive notices and with the Office of Administrative Hearings.

(e)        If the parties execute an agreement under subsection (d) of this section, either party may void the agreement by providing written notice within three business days of the agreement's execution to the person designated by the State Board to receive notices, the Office of Administrative Hearings, and the other party. Notwithstanding subsection (c) of this section, upon receipt of this notice, the impartial hearing under G.S. 115C‑109.6 may occur and all of the applicable timelines for that hearing shall commence. (1973, c. 1293, s. 10; 1975, c. 151, ss. 1, 2; c. 563, ss. 8, 9; 1975, 2nd Sess., c. 983, ss. 79, 80; 1981, c. 423, s. 1; c. 497, ss. 1, 2; 1983, c. 247, s. 6; 1985, c. 412, s. 2; 1987, c. 827, s. 1; 1987 (Reg. Sess., 1988), c. 1079, s. 1; 1989, c. 362; 1989 (Reg. Sess., 1990), c. 1058; 1991, c. 540, s. 1; 1991 (Reg. Sess., 1992), c. 1030, s. 27; 1993, c. 270, s. 1; 1997‑115, s. 1; 2006‑69, s. 2.)



§ 115C-109.8. Procedural issues.

§ 115C‑109.8.  Procedural issues.

(a)        In matters alleging a procedural violation, the hearing officer may find that a child did not receive a free appropriate public education only if the procedural inadequacies (i) impeded the child's right to a free appropriate public education; (ii) significantly impeded the parents' opportunity to participate in the decision‑making process regarding the provision of a free appropriate public education to the parents' child; or (iii) caused a deprivation of educational benefits.

(b)        A hearing officer may order a local educational agency to comply with procedural requirements under this Article and IDEA. (2006‑69, s. 2.)



§ 115C-109.9. Review by review officer; appeals.

§ 115C‑109.9.  Review by review officer; appeals.

(a)        Any party aggrieved by the findings and decision of a hearing officer under G.S. 115C‑109.6 or G.S. 115C‑109.8 may appeal the findings and decision within 30 days after receipt of notice of the decision by filing a written notice of appeal with the person designated by the State Board under G.S. 107.2(b)(9) to receive notices. The State Board, through the Exceptional Children Division, shall appoint a Review Officer from a pool of review officers approved by the State Board of Education. The Review Officer shall conduct an impartial review of the findings and decision appealed under this section. The Review Officer conducting this review shall make an independent decision upon completion of the review. The decision of the Review Officer becomes final unless an aggrieved party brings a civil action under subsection (d) of this section. A copy of the decision shall be served upon each party, and a copy shall be furnished to the attorneys of record and the Office of Administrative Hearings. The written notice shall contain a statement informing the parties of the right to file a civil action and the 30‑day limitation period for filing a civil action under subsection (d) of this section.

(b)        A Review Officer shall be an educator or other professional who is knowledgeable about special education and who possesses other qualifications as may be established by the State Board of Education. No person may be appointed as a Review Officer if that person is an employee of the State Board of Education, the Department of Public Instruction, or the local educational agency that has been involved in the education or care of the child whose parents have filed the petition.

(c)        The State Board may enforce the final decision of the administrative law judge under G.S. 115C‑109.6, if not appealed under this section, or the final decision of the Review Officer, by ordering a local educational agency:

(1)        To provide a child with appropriate education;

(2)        To place a child in a private school that is approved to provide special education and that can provide the child an appropriate education; or

(3)        To reimburse parents for reasonable private school placement costs in accordance with this Article and IDEA when it is determined that the local educational agency did not offer or provide the child with appropriate education and the private school in which the parent placed the child was an approved school and did provide the child an appropriate education.

(d)        Any party that does not have the right to appeal under this Part and any party who is aggrieved by the decision of the Review Officer under this section may institute a civil action in State court within 30 days after receipt of the notice of the decision or in federal court as provided in 20 U.S.C. § 1415.

(e)        Except as provided under IDEA, upon the filing of a petition under G.S. 115C‑109.6 and during the pendency of any proceedings under this Part, the child must remain in the child's then‑current educational placement or, if applying for initial admission to a public school, the child must be placed in the public school. Notwithstanding this subsection, the parties may agree in writing to a different educational placement for the child during the pendency of any proceedings under this Part. (2006‑69, s. 2.)



§ 115C-110: Repealed by Session Laws 2006-69, s. 1, effective from and after July 1, 2006.

§ 115C‑110: Repealed by Session Laws 2006‑69, s. 1, effective from and after July 1, 2006.



§ 115C-110.1. Teacher qualifications.

Part 1E. Special Education and Related Services Personnel.

§ 115C‑110.1.  Teacher qualifications.

The Board shall adopt rules covering the qualifications of and standards for licensure of teachers, teacher assistants, speech‑language pathologists, school psychologists, and others involved in the education and training of children with disabilities. (2006‑69, s. 2.)



§ 115C-110.2. Interpreters/transliterators.

§ 115C‑110.2.  Interpreters/transliterators.

Each interpreter or transliterator employed by a local educational agency to provide services to hearing‑impaired students must annually complete 15 hours of job‑related training that has been approved by the local educational agency. (2002‑182, s. 6; 2003‑56, s. 3; 2006‑69, s. 2.)



§ 115C-110.3: Reserved for future codification purposes.

§ 115C‑110.3: Reserved for future codification purposes.



§ 115C-110.4: Reserved for future codification purposes.

§ 115C‑110.4: Reserved for future codification purposes.



§ 115C-110.5: Reserved for future codification purposes.

§ 115C‑110.5: Reserved for future codification purposes.



§ 115C-111: Repealed by Session Laws 2006-69, s. 1, effective from and after July 1, 2006.

§ 115C‑111: Repealed by Session Laws 2006‑69, s. 1, effective from and after July 1, 2006.



§ 115C-111.1. Out-of-state students; eligibility for State funds.

Part 1F. Budgeting; Funds.

§ 115C‑111.1.  Out‑of‑state students; eligibility for State funds.

Notwithstanding any policy or rule adopted by the State Board of Education, if a local school administrative unit provides services to a student under a current IEP from another state while a determination is being made regarding the student's eligibility for services as a child with disabilities in North Carolina, the local school administrative unit is entitled to receive State funding to serve the student while the determination is being made. If the student is later determined not to qualify for services in North Carolina, the local school administrative unit is not required to repay State funds received while the determination is being made. (1997‑117, s. 1; 2006‑69, s. 2.)



§ 115C-111.2. Contracts with private service providers.

§ 115C‑111.2.  Contracts with private service providers.

Local educational agencies furnishing special education and related services to children with disabilities may contract with private special education facilities or service providers to furnish any of these services that the public providers are unable to furnish. (1977, c. 927, s. 1; 1981, c. 423, s. 1; 2006‑69, s. 2.)



§ 115C-111.3. Cost of education of children in group homes, foster homes, etc.

§ 115C‑111.3.  Cost of education of children in group homes, foster homes, etc.

(a)        Notwithstanding any other State law and without regard for the place of domicile of a parent, the cost of a free appropriate public education for a child with disabilities who is placed in or assigned to a group home or foster home, under State and federal law, shall be borne by the local board of education in which the group home or foster home is located. However, the local school administrative unit in which a child is domiciled shall transfer to the local school administrative unit in which the institution is located an amount equal to the actual local cost in excess of State and federal funding required to educate that child in the local school administrative unit for the fiscal year after all State and federal funding has been exhausted.

(b)        The State Board of Education shall use State and federal funds appropriated for children with disabilities to establish a reserve fund to reimburse local boards of education for the education costs of children assigned to group homes or other facilities as provided in subsection (a) of this section. Local school administrative units may submit a Special State Reserve Program application for foster home or group home children whose special education and related services costs exceed the per child group home allocation.

(c)        The Department shall review the current cost of children with disabilities served in the local school administrative units with group homes or foster homes to determine the actual cost of services. (1981, c. 859, s. 29.7; 2002‑164, s. 2; 2003‑294, s. 1; 2006‑69, s. 2.)



§ 115C-111.4. Nonreduction.

§ 115C‑111.4.  Nonreduction.

Notwithstanding any of the other provisions of this Article, it is the intent of the General Assembly that funds appropriated by it for the operation of programs of special education and related services by local school administrative units not be reduced; rather, that adequate funding be made available to meet the special educational and related services needs of children with disabilities, without regard to which local educational agency has the child in its care, custody, control, or program. (1977, c. 927, s. 1; 1981, c. 423, s. 1; 2006‑69, s. 2.)



§ 115C-111.5. Allocation of federal funds.

§ 115C‑111.5.  Allocation of federal funds.

Whenever any federal monies for the special education and related services for children with disabilities are made available, these funds shall be allocated according to a formula designed by the Board consistent with federal laws and regulations. This formula shall ensure equitable distribution of resources and shall be implemented as funds are made available from federal and State appropriations. (1977, c. 927, s. 1; 1981, c. 423, s. 1; 2006‑69, s. 2.)



§ 115C-111.6. Obligation to provide services for preschool children with disabilities.

§ 115C‑111.6.  Obligation to provide services for preschool children with disabilities.

State funds appropriated to the public schools to implement preschool services for children with disabilities under this Article and IDEA shall be used to provide special education and related services to preschool children with disabilities. These State funds shall be used to supplement and not supplant existing federal, State, and local funding for the public schools.

Preschool children with disabilities will continue to be served by all other State funds to which they are otherwise entitled. (2006‑69, s. 2.)



§ 115C-112: Repealed by Session Laws 2006-69, s. 1, effective from and after July 1, 2006.

§ 115C‑112: Repealed by Session Laws 2006‑69, s. 1, effective from and after July 1, 2006.



§ 115C-112.1. Establishment; organization; powers and duties.

Part 1G. Council on Educational Services for Exceptional Children.

§ 115C‑112.1.  Establishment; organization; powers and duties.

(a)        There is hereby established an Advisory Council to the State Board of Education to be called the Council on Educational Services for Exceptional Children.

(b)        The Council shall consist of a minimum of 24 members to be appointed as follows: four ex officio members; one individual with a disability and one representative of a private school appointed by the Governor; one member of the Senate and one parent of a child with a disability between the ages of birth and 26 appointed by the President Pro Tempore of the Senate; one member of the House of Representatives and one parent of a child with a disability appointed by the Speaker of the House of Representatives; and 14 members appointed by the State Board of Education. The State Board shall appoint members who represent individuals with disabilities, teachers, local school administrative units, institutions of higher education that prepare special education and related services personnel, administrators of programs for children with disabilities, charter schools, parents of children with disabilities, a State or local official who carries out activities under the federal McKinney‑Vento Homeless Assistance Act, vocational, community, or business organizations concerned with the provision of transition services, and others as required by IDEA. The majority of members on the Council shall be individuals with disabilities or parents of children with disabilities. The Council shall designate a chairperson from among its members. The designation of the chairperson is subject to the approval of the State Board of Education. The Board shall adopt rules to carry out this subsection.

Ex officio members of the Council shall be the following:

(1)        The Secretary of Health and Human Services or the Secretary's designee.

(2)        The Secretary of Juvenile Justice and Delinquency Prevention or the Secretary's designee.

(3)        The Secretary of Correction or the Secretary's designee.

(4)        The Superintendent of Public Instruction or the Superintendent's designee.

The term of appointment for all members except those appointed by the State Board of Education is two years. The term for members appointed by the State Board of Education is four years. No person shall serve more than two consecutive four‑year terms.

Each Council member shall serve without pay, but shall receive travel allowances and per diem in the same amount provided for members of the North Carolina General Assembly.

(c)        The Council shall meet in offices provided by the Department of Public Instruction on a date to be agreed upon by the members of the Council from meeting to meeting. The Council shall meet no less than once every three months. The Department of Public Instruction shall provide the necessary secretarial and clerical staff and supplies to accomplish the objectives of the Council.

(d)        The Council shall:

(1)        Advise the Board with respect to unmet needs within the State in the education of children with disabilities.

(2)        Comment publicly on rules, policies, and procedures proposed by the Board regarding the education of children with disabilities.

(3)        Assist the Board in developing evaluations and reporting on data to the Secretary of Education under the federal Individuals with Disabilities Education Act (IDEA), as amended.

(4)        Advise the State Board in developing corrective action plans to address findings identified in federal monitoring reports required under the federal Individuals with Disabilities Education Act (IDEA), as amended.

(5)        Advise the State Board in developing and implementing policies relating to the coordination of services for children with disabilities.

(6)        Carry out any other responsibility as designated by federal law or the State Board. (1973, c. 1079, ss. 1‑4; 1977, c. 646, ss. 1‑5, 1981, c. 423, s. 1; 1991, c. 739, s. 12; 1991 (Reg. Sess., 1992), c. 1038, s. 13; 1997‑443, s. 11A.118(a); 1998‑202, s. 4(l); 2000‑137, s. 4(o); 2001‑424, s. 28.29(a); 2006‑69, s. 2.)



§§ 115C-113 through 115C-115: Repealed by Session Laws 2006-69, s. 1, effective July 10, 2006.

Part 2. Nondiscrimination in Education.

§§ 115C‑113 through 115C‑115: Repealed by Session Laws 2006‑69, s. 1, effective July 10, 2006.



§ 115C-116: Repealed by Session Laws 2006-69, s. 1, effective July 10, 2006.

Part 3. Appeals.

§ 115C‑116: Repealed by Session Laws 2006‑69, s. 1, effective July 10, 2006.



§§ 115C-117 through 115C-120: Repealed by Session Laws 1997-18, s. 16.

Part 4.  Regional Educational Training Center.

§§ 115C‑117 through 115C‑120:  Repealed by Session Laws 1997‑18, s.  16.



§ 115C-121: Repealed by Session Laws 2006-69, s. 1, effective July 10, 2006.

Part 5. Council on Educational Services for Exceptional Children.

§ 115C‑121: Repealed by Session Laws 2006‑69, s. 1, effective July 10, 2006.



§ 115C-122: Repealed by Session Laws 2006-69, s. 1, effective July 10, 2006.

Part 6. Range of Services Available.

§ 115C‑122: Repealed by Session Laws 2006‑69, s. 1, effective July 10, 2006.



§§ 115C-123 through 115C-126.1: Recodified as §§ 143B-216.40 through 143B-216.44 by Session Laws 1997-18, s. 12.

Part 7.  State Schools for Hearing‑impaired Children.

§§ 115C‑123 through 115C‑126.1:  Recodified as §§ 143B‑216.40 through 143B‑216.44 by Session Laws 1997‑18, s. 12.



§§ 115C-127, 115C-128: Recodified as §§ 143B-164.10 and 143B-164.13.

Part 8.  State School for Sight‑impaired Children.

§§ 115C‑127, 115C‑128:  Recodified as §§ 143B‑164.10 and 143B‑164.13.



§ 115C-129: Reserved for future codification purposes.

Part 8. State School for Sight‑impaired Children.

§ 115C‑129: Reserved for future codification purposes.



§§ 115C-130 through 115C-133: Recodified as §§ 143B-164.14 through 143B-164.17.

§§ 115C‑130 through 115C‑133:  Recodified as §§ 143B‑164.14 through 143B‑164.17.



§§ 115C-134 through 115C-138: Repealed by Session Laws 1997-18, s. 14.

Part 9.  Central Orphanage of North Carolina.

§§ 115C‑134 through 115C‑138:  Repealed by Session Laws 1997‑18, s.  14.



§ 115C-139: Repealed by Session Laws 2006-69, s. 1, effective July 10, 2006.

Part 10. State and Local Relationships.

§ 115C‑139: Repealed by Session Laws 2006‑69, s. 1, effective July 10, 2006.



§ 115C-140: Repealed by Session Laws 2006-69, s. 1, effective July 10, 2006.

§ 115C‑140: Repealed by Session Laws 2006‑69, s. 1, effective July 10, 2006.



§ 115C-140.1: Repealed by Session Laws 2006-69, s. 1, effective July 10, 2006.

§ 115C‑140.1: Repealed by Session Laws 2006‑69, s. 1, effective July 10, 2006.



§ 115C-141: Repealed by Session Laws 2006-69, s. 1, effective July 10, 2006.

Part 11. Rules and Regulations.

§ 115C‑141: Repealed by Session Laws 2006‑69, s. 1, effective July 10, 2006.



§ 115C-142: Repealed by Session Laws 2006-69, s. 1, effective July 10, 2006.

Part 12. Nonreduction Provision.

§ 115C‑142: Repealed by Session Laws 2006‑69, s. 1, effective July 10, 2006.



§ 115C-143: Repealed by Session Laws 1981 (Regular Session, 1982), c. 1282, s. 29.

Part 13. Budget Analysis and Departmental Funding.

§ 115C‑143: Repealed by Session Laws 1981 (Regular Session, 1982), c. 1282, s. 29.



§ 115C-144: Repealed by Session Laws 1997-18, s. 7.

§ 115C‑144: Repealed by Session Laws 1997‑18, s. 7.



§ 115C-145: Repealed by Session Laws 2006-69, s. 1, effective July 10, 2006.

§ 115C‑145: Repealed by Session Laws 2006‑69, s. 1, effective July 10, 2006.



§ 115C-146: Reserved for future codification purposes.

§ 115C‑146: Reserved for future codification purposes.



§§ 115C-146.1 through 115C-146.4: Repealed by Session Laws 2006-69, s. 1, effective July 10, 2006.

Part 14. Handicapped Children, Ages Three to Five.

§§ 115C‑146.1 through 115C‑146.4: Repealed by Session Laws 2006‑69, s. 1, effective July 10, 2006.



§ 115C-147: Reserved for future codification purposes.

§ 115C‑147: Reserved for future codification purposes.



§ 115C-148: Reserved for future codification purposes.

§ 115C‑148: Reserved for future codification purposes.



§ 115C-149. Policy. Chemically dependent children excluded from provisions of Article 9.

Article 9A.

Children with Chemical Dependency.

§ 115C‑149.  Policy. Chemically dependent children excluded from provisions of Article 9.

The General Assembly of North Carolina hereby declares that the policy of the State is to ensure that an appropriate education is provided for drug and alcohol addicted children; however, drug and alcohol addicted children are not "children with disabilities" within the meaning of G.S. 115C‑106.3(1) unless because of some other condition they meet that definition. (1989, c. 316, s. 1; 2006‑69, s. 3(c).)



§ 115C-150. State Board to adopt rules.

§ 115C‑150.  State Board to adopt rules.

The State Board of Education shall adopt rules to ensure that local school administrative units provide an appropriate education for drug and alcohol addicted children. (1989, c. 316.)



§§ 115C-150.1 through 115C-150.4. Reserved for future codification purposes.

§§ 115C‑150.1 through 115C‑150.4.  Reserved for future codification purposes.



§ 115C-150.5. Academically or intellectually gifted students.

Article 9B.

Academically or Intellectually Gifted Students.

§ 115C‑150.5.  Academically or intellectually gifted students.

The General Assembly believes the public schools should challenge all students to aim for academic excellence and that academically or intellectually gifted students perform or show the potential to perform at substantially high levels of accomplishment when compared with others of their age, experience, or environment.  Academically or intellectually gifted students exhibit high performance capability in intellectual areas, specific academic fields, or in both intellectual areas and specific academic fields. Academically or intellectually gifted students require differentiated educational services beyond those ordinarily provided by the regular educational program.  Outstanding abilities are present in students from all cultural groups, across all economic strata, and in all areas of human endeavor. (1996, 2nd Ex. Sess., c. 18, s. 18.24(f).)



§ 115C-150.6. State Board of Education responsibilities.

§ 115C‑150.6.  State Board of Education responsibilities.

In order to implement this Article, the State Board of Education shall:

(1)        Develop and disseminate guidelines for developing local plans under G.S. 115C‑150.7(a). These guidelines should address identification procedures, differentiated curriculum, integrated services, staff development, program evaluation methods, and any other information the State Board considers necessary or appropriate.

(2)        Provide ongoing technical assistance to the local school administrative units in the development, implementation, and evaluation of their local plans under G.S. 115C‑150.7.  (1996, 2nd Ex. Sess., c. 18, s. 18.24(f).)



§ 115C-150.7. Local plans.

§ 115C‑150.7.  Local plans.

(a)        Each local board of education shall develop a local plan designed to identify and establish a procedure for providing appropriate educational services to each academically or intellectually gifted student.  The board shall include parents, the school community, representatives of the community, and others in the development of this plan.  The plan may be developed by or in conjunction with other committees.

(b)        Each plan shall include the following components:

(1)        Screening, identification, and placement procedures that allow for the identification of specific educational needs and for the assignment of academically or intellectually gifted students to appropriate services.

(2)        A clear statement of the program to be offered that includes different types of services provided in a variety of settings to meet the diversity of identified academically or intellectually gifted students.

(3)        Measurable objectives for the various services that align with core curriculum and a method to evaluate the plan and the services offered.  The evaluation shall focus on improved student performance.

(4)        Professional development clearly matched to the goals and objectives of the plan, the needs of the staff providing services to academically or intellectually gifted students, the services offered, and the curricular modifications.

(5)        A plan to involve the school community, parents, and representatives of the local community in the ongoing implementation of the local plan, monitoring of the local plan, and integration of educational services for academically or intellectually gifted students into the total school program.  This should include a public information component.

(6)        The name and role description of the person responsible for implementation of the plan.

(7)        A procedure to resolve disagreements between parents or guardians and the local school administrative unit when a child is not identified as an academically or intellectually gifted student or concerning the appropriateness of services offered to the academically or intellectually gifted student.

(8)        Any other information the local board considers necessary or appropriate to implement this Article or to improve the educational performance of academically or intellectually gifted students.

(c)        Upon its approval of the plan developed under this section, the local board shall submit the plan to the State Board of Education for its review and comments.  The local board shall consider the comments it receives from the State Board before it implements the plan.

(d)        A plan shall remain in effect for no more than three years; however, the local board may amend the plan as often as it considers necessary or appropriate.  Any changes to a plan shall be submitted to the State Board of Education for its review and comments.  The local board shall consider the State Board's comments before it implements the changes. (1996, 2nd Ex. Sess., c. 18, s. 18.24(f).)



§ 115C-150.8. Review of Disagreements.

§ 115C‑150.8.  Review of Disagreements.

In the event that the procedure developed under G.S. 115C‑150.7(b)(7) fails to resolve a disagreement, the parent or guardian may file a petition for a contested case hearing under Article 3 of Chapter 150B of the General Statutes.  The scope of review shall be limited to (i) whether the local school administrative unit improperly failed to identify the child as an academically or intellectually gifted student, or (ii) whether the local plan developed under G.S. 115C‑150.7 has been implemented appropriately with regard to the child.  Following the hearing, the administrative law judge shall make a decision that contains findings of fact and conclusions of law. Notwithstanding the provisions of Chapter 150B of the General Statutes, the decision of the administrative law judge becomes final, is binding on the parties, and is not subject to further review under Article 4 of Chapter 150B of the General Statutes. (1996, 2nd Ex. Sess., c. 18, s. 18.24(f).)



§ 115C-151. Statement of purpose.

Article 10.

Vocational and Technical Education.

Part 1. Vocational and Technical Education Programs.

§ 115C‑151.  Statement of purpose.

It is the intent of the General Assembly that vocational and technical education be an integral part of the educational process. The State Board of Education shall administer through local boards of education a comprehensive program of vocational and technical education that shall be available to all students, with priority given to students in grades eight through 12, who desire it in the public secondary schools and middle schools of this State. The purposes of vocational and technical education in North Carolina public secondary schools shall be:

(1)        Occupational Skill Development.  To prepare individuals for paid or unpaid employment in recognized occupations, new occupations, and emerging occupations.

(2)        Preparation for Advanced Education.  To prepare individuals for participation in advanced or highly skilled vocational and technical education.

(3)        Career Development; Introductory.  To assist individuals in the making of informed and meaningful occupational choices.

It is also legislative intent to authorize the State Board of Education to support appropriate vocational and technical education instruction and related services for individuals who have special vocational and technical education needs which can be fulfilled through a comprehensive vocational and technical education program as designated by State Board of Education policy or federal vocational and technical education legislation. (1977, c. 490, s. 2; 1981, c. 423, s. 1; 1987, c. 738, s. 183; 1993, c. 180, s. 3; 2004‑124, s. 7.15(b).)



§ 115C-152. Definitions.

§ 115C‑152.  Definitions.

The State Board of Education shall provide appropriate definitions to vocational and technical education programs, services, and activities in grades 6‑12 not otherwise included in this Part.  As used in this Part, unless the context requires otherwise:

(1)        "Career development; introductory" means an instructional program, service, or activity designed to familiarize individuals with the broad range of occupations for which special skills are required and the requisites for careers in such occupations.

(2)        "Comprehensive vocational and technical education" means instructional programs, services, or activities directly related to preparation for and placement in employment, for advanced technical preparation, or for the making of informed and meaningful educational and occupational choices.

(3)        "Occupational skill development" means a program, service, or activity designed to prepare individuals for paid or unpaid employment as semiskilled or skilled workers, technicians, or professional‑support personnel in recognized occupations and in new and emerging occupations including occupations or a trade, technical, business, health, office, homemaking, homemaking‑related, agricultural, marketing, and other nature.  Instruction is designed to fit individuals for initial employment in a specific occupation or a cluster of closely related occupations in an occupational field.  This instruction includes education in technology, manipulative skills, theory, auxiliary information, application of academic skills, and other associated knowledges.

(4)        "Preparation for advanced education" means a program, service, or activity designed to prepare individuals for participation in advanced or highly skilled post‑secondary and technical education programs leading to employment in specific occupations or a cluster of closely related occupations and for participation in vocational and technical education teacher education programs. (1977, c. 490, s. 2; 1981, c. 423, s. 1; 1987, c. 738, s. 184; 1993, c. 180, s. 3.)



§ 115C-153. Administration of vocational and technical education.

§ 115C‑153.  Administration of vocational and technical education.

The State Board of Education shall be the sole State agency for the State administration of vocational and technical education at all levels, shall be designated as the State Board of Vocational and Technical Education, and shall have all necessary authority to cooperate with any and all federal agencies in the administration of national acts assisting vocational and technical education, to administer any legislation pursuant thereto enacted by the General Assembly of North Carolina, and to cooperate with local boards of education in providing vocational and technical education programs, services, and activities for youth and adults residing in the areas under their jurisdiction. (1977, c. 490, s. 2; 1981, c. 423, s. 1; 1993, c. 180, s. 3.)



§ 115C-154. Duties of the State Board of Education.

§ 115C‑154.  Duties of the State Board of Education.

In carrying out its duties, the State Board of Education shall develop and implement any policies, rules, regulations, and procedures as necessary to ensure vocational and technical education programs of high quality. The State Board of Education shall prepare a Master Plan for Vocational and Technical Education.  The plan, to be updated periodically, shall ensure minimally that:

(1)        Articulation shall occur with institutions, agencies, councils, and other organizations having responsibilities for work force preparedness.

(2)        Business, industrial, agricultural, and lay representatives, including parents of students enrolled in Vocational and Technical Education courses, organized as advisory committees have been utilized in the development of decisions affecting vocational and technical education programs and services.

(3)        Public hearings are conducted annually to afford the public an opportunity to express their views concerning the State Board's plan and to suggest changes in the plan.

(4)        The plan describes the State's policy for vocational and technical education and the system utilized for the delivery of vocational and technical education programs, services, and activities.  The policy shall include priorities of curriculum, integration of vocational and academic education, technical preparation, and youth apprenticeships.

(5)        A professionally and occupationally qualified staff is employed and organized in a manner to assure efficient and effective State leadership for vocational and technical education. Provisions shall be made for such functions as: planning, administration, supervision, personnel development, curriculum development, vocational student organization and coordination research and evaluation, and such others as the State Board may direct.

(6)        An appropriate supply of qualified personnel is trained for program expansion and replacements through cooperative arrangements with institutions of higher education and other institutions or agencies, including where necessary financial support of programs and curriculums designed for the preparation of vocational administrators, supervisors, coordinators, instructors, and support personnel.

(7)        Minimum standards shall be prescribed for personnel employed at the State and local levels.

(8)        Local boards of education submit to the State Board of Education a local plan for vocational and technical education that has been prepared in accordance with the procedures set forth in the Master Plan for Vocational and Technical Education.

(9)        Appropriate minimum standards for vocational and technical education programs, services, and activities shall be established, promulgated, supervised, monitored, and maintained.  These standards shall specify characteristics such as program objectives, competencies, course sequence, program duration, class size, supervised on‑the‑job experiences, vocational student organization, school‑to‑work transition programs, qualifications of instructors, and all other standards necessary to ensure that all programs conducted by local school administrative units shall be of high quality, relevant to student needs, and coordinated with employment opportunities.

(10)      A system of continuing qualitative and quantitative evaluation of all vocational and technical education programs, services, and activities supported under the provisions of this Part shall be established, maintained, and utilized periodically.  One component of the system shall be follow‑up studies of employees and former students of vocational and technical education programs who have been out of school for one year, and for five years to ascertain the effectiveness of instruction, services, and activities. (1977, c. 490, s. 2; 1981, c. 423, s. 1; 1983, c. 750, s. 1; 1993, c. 180, s. 3.)



§ 115C-154.1. Approval of local vocational and technical education plans or applications.

§ 115C‑154.1.  Approval of local vocational and technical education plans or applications.

The State Board of Education shall not approve any local vocational and technical education plans or applications unless:

(1)        The programs are in accordance with the purposes of G.S. 115C‑151;

(2)        The vocational programs and courses are not duplicated within a local school administrative unit, unless the unit has data to justify the duplication or the unit has a plan to redirect the duplicative programs within three years;

(3)        For all current job skill programs, there is a documented need, based on labor market data or follow‑up data, or there is a plan to redirect the program within two years;

(4)        New vocational programs show documented need based on student demand, or for new job skill programs, based on student and labor market demand; and

(5)        All programs are responsive to technological advances, changing characteristics of the work force, and the academic, technical, and attitudinal development of students.

Local programs using the cooperative vocational and technical education method shall be approved subject to students enrolled being placed in employment commensurate with the respective program criteria. (1987, c. 738, s. 185; 1993, c. 180, s. 3.)



§ 115C-154.2. Vocational and technical education equipment standards.

§ 115C‑154.2.  Vocational and technical education equipment standards.

The State Board of Education shall develop equipment standards for each vocational and technical education program level and shall assist local school administrative units in determining the adequacy of equipment for each vocational and technical education program available in each local school administrative unit.

The State Board shall also develop a plan to assure that minimum equipment standards for each program are met to the extent that State, local, and federal funds are available for that purpose.  The State Board shall consider all reasonable and prudent means to meet these minimum equipment standards and to ensure a balanced vocational and technical education program for students in the public schools. (1991, c. 570; 1993, c. 180, s. 3.)



§ 115C-155. Acceptance of benefits of federal vocational acts.

§ 115C‑155.  Acceptance of benefits of federal vocational acts.

The State of North Carolina, through the State Board of Education, may accept all the provisions and benefits of acts passed by the Congress of the United States providing federal funds for vocational and technical education programs: Provided, however, that the State Board of Education shall not accept those funds upon any condition that the public schools of this State shall be operated contrary to any provision of the Constitution or statutes of this State. (1977, c. 490, s. 2; 1981, c. 423, s. 1; 1993, c. 180, s. 3.)



§ 115C-156. State funds for vocational and technical education.

§ 115C‑156.  State funds for vocational and technical education.

It is the intent of the General Assembly of North Carolina to appropriate funds for each fiscal year to support the purposes of vocational and technical education as set forth in G.S. 115C‑151.  From funds appropriated, the State Board of Education shall establish a sum of money for State administration of vocational and technical education and shall allocate the remaining sum on an equitable basis to local school administrative units, except that a contingency fund is established to correct excess deviations that may occur during the regular school year. In the administration of State funds, the State Board of Education shall adopt such policies and procedures as necessary to ensure that the funds appropriated are used for the purpose stated in this Part and consistent with the policy set forth in the Master Plan for Vocational Education. (1977, c. 490, s. 2; 1981, c. 423, s. 1; 1993, c. 180, s. 3.)



§ 115C-156.1: Repealed by Session Laws 1993, c. 180, s. 3.

§ 115C‑156.1:  Repealed by Session Laws 1993, c. 180, s. 3.



§ 115C-157. Responsibility of local boards of education.

§ 115C‑157.  Responsibility of local boards of education.

Each local school administrative unit, shall provide free appropriate vocational and technical education instruction, activities, and services in accordance with the provisions of this Part for all youth, with priority given to youth in grades eight through 12, who elect the instruction and shall have responsibility for administering the instruction, activities, and services in accordance with federal and State law and State Board of Education policies. (1977, c. 490, s. 2; 1981, c. 423, s. 1; 1993, c. 180, s. 3; 2004‑124, s. 7.15(c).)



§ 115C-158. Federal funds division.

§ 115C‑158.  Federal funds division.

The division between secondary and post‑secondary educational systems and institutions of federal funds for which the State Board of Vocational and Technical Education has responsibility shall, within discretionary limits established by law, require the concurrence of the State Board of Education and the State Board of Community Colleges on and after January 1, 1981.  The portion of the approved State Plan for post‑secondary vocational and technical education required by G.S. 115C‑154 shall be as approved by the State Board of Community Colleges. (1979, 2nd Sess., c. 1130, s. 4; 1981, c. 423, s. 1; 1993, c. 180, s. 3.)



§ 115C-159. Statement of purpose.

Part 2.  Vocational and Technical Education Production Work Activities.

§ 115C‑159.  Statement of purpose.

It is the intent of the General Assembly that practical work experiences within the school and outside the school, which are valuable to students and which are under the supervision of a teacher, should be encouraged as a part of vocational and technical education instruction in the public secondary schools and middle schools when those experiences are organized and maintained to the best advantage of the vocational programs.  Those activities are a part of the instructional activities in the vocational programs and are not to be construed as engaging in business.  Those services, products, and properties generated through these instructional activities are exempt from the requirements of G.S. 115C‑518; the local board shall adopt rules for the disposition of these services, products, and properties. Local boards of education may use available financial resources to support that instruction. (1977, c. 490, s. 4; 1981, c. 423, s. 1; 1983, c. 750, s. 2; 1985, c. 479, s. 32; 1987, c. 738, s. 184; 1993, c. 180, s. 3.)



§ 115C-160. Definitions.

§ 115C‑160.  Definitions.

The State Board of Education shall provide appropriate definitions necessary to this part of vocational and technical education instruction not otherwise included in this Part. As used in this Part, unless the context requires otherwise:

(1)        The term "building trades training" means the development of vocational skills through the construction of dwellings or other buildings and related activities by students in vocational and technical education programs.

(2)        The term "production work" means production activities and services performed by vocational and technical education classes under contract with a second party for remuneration. (1977, c. 490, s. 4; 1981, c. 423, s. 1; 1993, c. 180, s. 3.)



§ 115C-161. Duties of the State Board of Education.

§ 115C‑161.  Duties of the State Board of Education.

The State Board of Education is authorized and directed to establish, maintain, and implement such policies, rules, regulations, and procedures not in conflict with State law or other State Board policies as necessary to assist local boards of education in the conduct of production work experiences performed in connection with approved State Board of Education vocational and technical education programs. (1977, c. 490, s. 4; 1981, c. 423, s. 1; 1993, c. 180, s. 3.)



§ 115C-162. Use of proceeds derived from production work.

§ 115C‑162.  Use of proceeds derived from production work.

Unless elsewhere authorized in these statutes, local boards of education shall deposit to the appropriate school account, no later than the end of the next business day after receipt of funds, all proceeds derived from the sale of products or services from production work experiences.  These proceeds shall be established as a revolving fund to be used solely in operating and improving vocational and technical education programs. (1977, c. 490, s. 4; 1981, c. 423, s. 1; 1993, c. 180, s. 3.)



§ 115C-163. Acquisition of land for agricultural education instructional programs.

§ 115C‑163.  Acquisition of land for agricultural education instructional programs.

Local boards of education may acquire by gift, purchase, or lease for not less than the useful life of any project to be conducted upon the premises, a parcel of land suitable for a land laboratory to provide students with practical instruction in soil science, plant science, horticulture, forestry, animal husbandry, and other subjects related to the agriculture curriculum.

Each deed, lease, or other agreement for land shall be made to the respective local board of education in which the school offering instruction in agriculture is located; and title to such land shall be examined and approved by the school attorney.

Any land laboratory thus acquired shall be assigned to the agricultural education program of the school, to be managed with the advice of an agricultural education advisory committee.

The products of the land laboratory not needed for public school purposes may be sold to the public: Provided, however, that all proceeds from the sale of products shall be deposited in the appropriate school account no later than the end of the next business day after receipt of funds.  The proceeds shall be established as a revolving fund to be used solely in operating and improving vocational and technical education programs. (1977, c. 490, s. 4; 1981, c. 423, s. 1; 1993, c. 180, s. 3.)



§ 115C-164. Building trades training.

§ 115C‑164.  Building trades training.

In the establishment and implementation of production work experience policies, the State Board of Education shall be guided as follows:

(1)        Local boards of education may use supplementary tax funds or other local funds available for the support of vocational and technical education to purchase and develop suitable building sites on which dwellings or other buildings are to be constructed by vocational and technical education trade classes of each public school operated by local boards of education.  Local boards of education may use these funds for each school to pay the fees necessary in securing and recording deeds to these properties for each public school operated by local boards of education and to purchase all materials needed to complete the construction of buildings by vocational and technical education trade classes and for development of site and property by other vocational and technical education classes.  Local boards of education may use these funds to acquire skilled services, including electrical, plumbing, heating, sewer, water, transportation, grading, and landscaping needed in the construction and completion of buildings, that cannot be supplied by the students in vocational and technical education trade classes.

(2)        Local boards of education may, in conjunction with or in lieu of subdivision (1) of this section, contract with recognized building trades educational foundations or associations in the purchase of land for the construction and development of buildings: Provided however, that all contracts shall be in accordance with the requirements set forth by the State Board of Education. (1977, c. 490, s. 4; 1981, c. 423, s. 1; 1993, c. 180, s. 3.)



§ 115C-165. Advisory committee on production work activities.

§ 115C‑165.  Advisory committee on production work activities.

The board of education of each local school administrative unit in which the proposed production work activities are to be undertaken shall appoint appropriate advisory committees of no less than three persons residing within that administrative unit for each program (or in the case of Trade and Industrial Education, for each specialty) for the purpose of reviewing and making recommendations on such production work activities. Respective advisory committee members shall be lay persons who are actively involved in the appropriate business or trade. No production work activity shall be undertaken without the involvement of the appropriate advisory committee. (1977, c. 490, s. 4; 1981, c. 423, s. 1; 1983, c. 750, s. 3.)



§ 115C-166. Eye protection devices required in certain courses.

Part 3. Eye Safety Devices Required.

§ 115C‑166.  Eye protection devices required in certain courses.

The governing board or authority of any public or private school or educational institution within the State, wherein shops or laboratories are conducted providing instructional or experimental programs involving:

(1)        Hot solids, liquids or molten metals;

(2)        Milling, sawing, turning, shaping, cutting, or stamping of any solid materials;

(3)        Heat treatment, tempering, or kiln firing of any metal or other materials;

(4)        Gas or electric arc welding;

(5)        Repair or servicing of any vehicle; or

(6)        Caustic or explosive chemicals or materials,

shall provide for and require that every student and teacher wear industrial‑quality eye protective devices at all times while participating in any such program. These industrial‑quality eye protective devices shall be furnished free of charge to the student and teacher. (1969, c. 1050, s. 1; 1981, c. 423, s. 1.)



§ 115C-167. Visitors to wear eye safety devices.

§ 115C‑167.  Visitors to wear eye safety devices.

Visitors to such shops and laboratories shall be furnished with and required to wear such eye safety devices while such programs are in progress. (1977, c. 1050, s. 2; 1981, c. 423, s. 1.)



§ 115C-168. "Industrial-quality eye protective devices" defined.

§ 115C‑168.  "Industrial‑quality eye protective devices" defined.

"Industrial‑quality eye protective devices", as used in G.S. 115C‑166, means devices meeting the standards of the U.S.A. Standard Practice for Occupational and Educational Eye and Face Protection, Z 87.1‑1968 approved by the U.S.A. Standards Institute, Inc. (1969, c. 1050, s. 3; 1981, c. 423, s. 1.)



§ 115C-169. Corrective-protective devices.

§ 115C‑169.  Corrective‑protective devices.

In those cases where corrective‑protective devices that require prescription ophthalmic lenses are necessary, such devices shall only be supplied by those persons licensed by the State to prescribe or supply corrective‑protective devices. (1969, c. 1050, s. 4; 1981, c. 423, s. 1.)



§§ 115C-170 through 115C-174. Reserved for future codification purposes.

§§ 115C‑170 through 115C‑174.  Reserved for future codification purposes.



§§ 115C-174.1 through 115C-174.6: Repealed by Session Laws 1995, c. 524, s. 1.

Article 10A.

Testing.

Part 1.  Commission on Testing.

§§ 115C‑174.1 through 115C‑174.6:  Repealed by Session Laws 1995, c.  524, s. 1.



§ 115C-174.7. Reserved for future codification purposes.

§ 115C‑174.7.  Reserved for future codification purposes.



§ 115C-174.8. Reserved for future codification purposes.

§ 115C‑174.8.  Reserved for future codification purposes.



§ 115C-174.9. Reserved for future codification purposes.

§ 115C‑174.9.  Reserved for future codification purposes.



§ 115C-174.10. Purposes of the Statewide Testing Program.

Part 2. Statewide Testing Program.

§ 115C‑174.10.  Purposes of the Statewide Testing Program.

The testing programs in this Article have three purposes: (i) to assure that all high school graduates possess those minimum skills and that knowledge thought necessary to function as a member of society; (ii) to provide a means of identifying strengths and weaknesses in the education process in order to improve instructional delivery; and (iii) to establish additional means for making the education system at the State, local, and school levels accountable to the public for results.  (1977, c. 522, s. 1; 1981, c. 423, s. 1; 1985 (Reg. Sess., 1986), c. 1014, s. 74(a); 1995, c. 524, s. 2; 2009‑451, s. 7.20(a).)



§ 115C-174.11. Components of the testing program.

§ 115C‑174.11.  Components of the testing program.

(a)        Assessment Instruments for First and Second Grades.  The State Board of Education shall adopt and provide to the local school administrative units developmentally appropriate individualized assessment instruments consistent with the Basic Education Program for the first and second grades, rather than standardized tests. Local school administrative units may use these assessment instruments provided to them by the State Board for first and second grade students, and shall not use standardized tests except as required as a condition of receiving a federal grant under the Reading First Program.

(b)        Repealed by Session Laws 2009‑451, s. 7.20(c), effective July 1, 2009.

(c)        Annual Testing Program.

(1)        The State Board of Education shall adopt a system of annual testing for grades three through 12. These tests shall be designed to measure progress toward reading, communication skills, and mathematics for grades three through eight, and toward competencies designated by the State Board for grades nine through 12. The State Board may develop and implement a plan for high school end‑of‑course tests that must be aligned with the content standards developed under G.S. 115C‑12(9c). Students who do not pass the tests adopted for eighth grade shall be provided remedial instruction in the ninth grade.

(2)        If the State Board of Education finds that additional testing in grades three through 12 is desirable to allow comparisons with national indicators of student achievement, that testing shall be conducted with the smallest size sample of students necessary to assure valid comparisons with other states.  (1977, c. 522, s. 1; c. 541, s. 1; 1981, c. 423, s. 1; 1983, c. 627, s. 1; 1985, c. 409, ss. 1, 2; 1985 (Reg. Sess., 1986), c. 1014, s. 74(a); 1987, c. 738, s. 180(a); 1987 (Reg. Sess., 1988), c. 1086, s. 77(a); 1989, c. 778, ss. 4, 5; 1995, c. 524, s. 3; 1996, 2nd Ex. Sess., c. 18, s. 18.14; 1998‑212, s. 9.15(b); 1998‑220, ss. 6, 11; 2000‑140, s. 21(a), (b); 2003‑275, s. 1; 2004‑124, ss. 7.11, 7.27; 2005‑458, s. 3; 2009‑451, s. 7.20(c).)



§ 115C-174.12. Responsibilities of agencies.

§ 115C‑174.12.  Responsibilities of agencies.

(a)        The State Board of Education shall establish policies and guidelines necessary for minimizing the time students spend taking tests administered through State and local testing programs, for minimizing the frequency of field testing at any one school, and for otherwise carrying out the provisions of this Article. These policies and guidelines shall include the following:

(1)        Schools shall devote no more than two days of instructional time per year to the taking of practice tests that do not have the primary purpose of assessing current student learning;

(2)        Students in a school shall not be subject to field tests or national tests during the two‑week period preceding the administration of end‑of‑grade tests, end‑of‑course tests, or the school's regularly scheduled final exams; and

(3)        No school shall participate in more than two field tests at any one grade level during a school year unless that school volunteers, through a vote of its school improvement team, to participate in an expanded number of field tests.

These policies shall reflect standard testing practices to insure reliability and validity of the sample testing. The results of the field tests shall be used in the final design of each test. The State Board of Education's policies regarding the testing of children with disabilities shall (i) provide broad accommodations and alternate methods of assessment that are consistent with a child's individualized education program and section 504 (29 U.S.C. § 794) plans, (ii) prohibit the use of statewide tests as the sole determinant of decisions about a child's graduation or promotion, and (iii) provide parents with information about the Statewide Testing Program and options for students with disabilities. The State Board shall report its proposed policies and proposed changes in policies to the Joint Legislative Education Oversight Committee prior to adoption.

The State Board of Education may appoint an Advisory Council on Testing to assist in carrying out its responsibilities under this Article.

(b)        The Superintendent of Public Instruction shall be responsible, under policies adopted by the State Board of Education, for the statewide administration of the testing program provided by this Article.

(b1)      The Superintendent shall notify local boards of education by October 1 of each year of any field tests that will be administered in their schools during the school year, the schools at which the field tests will be administered, and the specific field tests that will be administered at each school.

(c)        Local boards of education shall cooperate with the State Board of Education in implementing the provisions of this Article, including the regulations and policies established by the State Board of Education. Local school administrative units shall use the annual tests to fulfill the purposes set out in this Article. Local school administrative units are encouraged to continue to develop local testing programs designed to diagnose student needs.  (1977, c. 522, ss. 4‑6; c. 541, ss. 2, 5‑7; 1981, c. 423, s. 1; 1985 (Reg. Sess., 1986), c. 1014, s. 74(a); 1995, c. 524, s. 4; 2001‑424, s. 28.17(f); 2002‑126, s. 7.30; 2002‑159, s. 70; 2005‑276, s. 7.37; 2009‑451, s. 7.20(d).)



§ 115C-174.13. Public records exemption.

§ 115C‑174.13.  Public records exemption.

Any written material containing the identifiable scores of individual students on any test taken pursuant to the provisions of this Article is not a public record within the meaning of G.S. 132‑1 and shall not be made public by any person, except as permitted under the provisions of the Family Educational and Privacy Rights Act of 1974, 20 U.S.C. 1232g. (1977, c. 522, s. 7; c. 541, s. 8; 1981, c. 423, s. 1; 1985 (Reg. Sess., 1986), c. 1014, s. 74(a).)



§ 115C-174.14. Provisions for nonpublic schools.

§ 115C‑174.14.  Provisions for nonpublic schools.

All components of the Statewide Testing Program shall be made available to nonpublic schools in the manner prescribed in G.S. 115C‑551 and G.S. 115C‑559. (1977, c. 522, s. 8; c. 541, s. 9; 1981, c. 423, s. 1; 1985 (Reg. Sess., 1986), c. 1014, s. 74(a).)



§ 115C-174.15. Reserved for future codification purposes.

§ 115C‑174.15.  Reserved for future codification purposes.



§ 115C-174.16. Reserved for future codification purposes.

§ 115C‑174.16.  Reserved for future codification purposes.



§ 115C-174.17. Reserved for future codification purposes.

§ 115C‑174.17.  Reserved for future codification purposes.



§ 115C-174.18. Opportunity to take Preliminary Scholastic Aptitude Test.

Part 3. Preliminary Scholastic Aptitude Test Opportunities Encouraged.

§ 115C‑174.18.  Opportunity to take Preliminary Scholastic Aptitude Test.

Every student in the eighth through tenth grades who has completed Algebra I or who is in the last month of Algebra I shall be given an opportunity to take a version of the Preliminary Scholastic Aptitude Test (PSAT) one time at State expense. (1989, c. 752, s. 77(a); 2005‑154, s. 1.)



§ 115-174.19: Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 677, s. 5.

§ 115‑174.19:  Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 677, s. 5.



§§ 115C-175 through 115C-188: Repealed by Session Laws 1985 (Regular Session, 1986), c. 1014, s. 74(a).

Article 11.

High School Competency Testing.

§§ 115C‑175 through 115C‑188:  Repealed by Session Laws 1985 (Regular Session, 1986), c. 1014, s. 74(a).



§§ 115C-189 through 115C-202: Repealed by Session Laws 1985 (Reg. Sess., 1986), c. 1014, s. 74(a).

Article 12.

Statewide Testing Program.

§§ 115C‑189 through 115C‑202: Repealed by Session Laws 1985 (Reg.  Sess., 1986), c. 1014, s. 74(a).



§ 115C-203. Title of Article.

Article 13.

Community Schools Act.

§ 115C‑203.  Title of Article.

This Article shall be known and may be cited as the "Community Schools Act." (1977, c. 682; 1981, c. 423, s. 1.)



§ 115C-204. Purpose of Article.

§ 115C‑204.  Purpose of Article.

The purpose of this Article is to encourage greater community involvement in the public schools and greater community use of public school facilities. To this end it is declared to be the policy of this State:

(1)        To provide for increased involvement by citizens in their local schools through community schools advisory councils.

(2)        To assure maximum use of public school facilities by the citizens of each community in this State.

It is further declared to be the policy of this State that, to the extent sufficient funds are made available, each local board of education shall comply with the provisions of this Article. (1977, c. 682; 1981, c. 423, s. 1.)



§ 115C-205. Definitions.

§ 115C‑205.  Definitions.

As used in this Article:

(1)        The term "community schools advisory council" means a committee of citizens organized to advise community school coordinators, administrators, and local boards of education in the involvement of citizens in the educational process and in the use of public school facilities.

(2)        The term "community schools coordinator" means an employee of a local board of education whose responsibility it is to promote and direct maximum use of the public schools and public school facilities as centers for community development.

(3)        The term "interagency council" means a committee of agency and organizational representatives appointed by the Governor to work with the Superintendent of Public Instruction concerning the involvement of statewide agencies and organizations with the public schools.

(4)        The term "public school facility" means any education facility under the jurisdiction of a local board of education, whether termed an elementary school, middle school, junior high school, high school or union school. (1977, c. 682; 1981, c. 423, s. 1.)



§ 115C-206. State Board of Education; duties; responsibilities.

§ 115C‑206.  State Board of Education; duties; responsibilities.

The Superintendent of Public Instruction shall prepare and present to the State Board of Education recommendations for general guidelines for encouraging increased community involvement in the public schools and use of public school facilities. These recommendations shall include, but shall not be limited to provisions for:

(1)        The use of public school facilities by governmental, charitable or civic organizations for activities within the community.

(2)        The utilization of the talents and abilities of volunteers within the community for the enhancement of public school programs including tutoring, counseling and cultural programs and projects.

(3)        Increased communications between the staff and faculty of the public schools, other community institutions and agencies, and citizens in the community.

Based on the recommendations of the Superintendent of Public Instruction, the State Board of Education shall adopt appropriate policies and guidelines for encouraging increased community involvement in the public schools and use of the public school facilities. (1977, c. 682; 1981, c. 423, s. 1; 1995, c. 450, s. 8.)



§ 115C-207. Authority and responsibility of local boards of education.

§ 115C‑207.  Authority and responsibility of local boards of education.

Every local board of education that uses State funds to implement programs under this Article shall:

(1)        Develop programs and plans for increased community involvement in the public schools based upon policies and guidelines adopted by the State Board of Education.

(1a)      Develop policies and programs designed to encourage the use of community‑based academic booster organizations, which may be known as Community Achievement Network  Developing Our Educational Resources (CAN DOER) organizations, to provide tutoring and other appropriate services to encourage and support student academic achievement.

(1b)      Develop policies and/or procedures for approving the use of volunteer organizations and for approving the use of individual volunteers.

(1c)      Develop policies and/or procedures designed to make information available to parents and students about what tutoring and other academic support services are available to students in the community or through school volunteers or other community organizations.

(2)        Develop programs and plans for increased community use of public school facilities based upon policies and guidelines adopted by the State Board of Education.

(3)        Establish rules governing the implementation of such programs and plans in its public schools and submit these rules along with adopted programs and plans to the State Board of Education for approval by the State Board of Education.

Programs and plans developed by a local board of education may provide for the establishment of one or more community schools advisory councils for the public schools under the board's jurisdiction and for the employment of one or more community schools coordinators. The local board of education shall establish the terms and conditions of employment for the community schools coordinators.

Every local board of education using State funds to implement a community schools program under this Article may enter into agreements with other local boards of education, agencies and institutions for the joint development of plans and programs and the joint expenditure of these State funds.  (1977, c. 682; 1981, c. 423, s. 1; 1995, c. 450, s. 9; 2009‑453, s. 1.)



§ 115C-208. Community schools advisory councils; duties; responsibilities; membership.

§ 115C‑208.  Community schools advisory councils; duties; responsibilities; membership.

Every local board of education that establishes a community schools program under this Article may establish one or more community schools advisory councils which may become involved in matters affecting the educational process in accordance with rules established by the local board of education and approved by the State Board of Education and further may consider ways of increasing community involvement in the public schools and utilization of public school facilities. Community schools advisory councils may assist local boards of education in the development and preparation of the plans and programs to achieve such goals, may assist in the implementation of such plans and programs and may provide such other assistance as may be requested by the local boards of education.

Community schools advisory councils may work with local school officials and personnel, parent‑teacher organizations, and community groups and agencies in providing maximum opportunities for public schools to serve the communities, and may encourage the maximum use of volunteers in the public schools.

At least one half of the members of each community schools advisory council should be the parents of students in the particular public school system: Provided, that less than twenty‑five percent (25%) of the pupils attending a particular school reside outside the immediate community of the school, at least one half of the members should be parents of students in the particular school for which the advisory council is established. Wherever possible the local board of education is encouraged to include at least one high school student. The size of the councils and the terms of membership on the councils shall be determined by the local board of education in accordance with the State guidelines. (1977, c. 682; 1979, c. 828; 1981, c. 423, s. 1; 1995, c. 450, s. 10.)



§ 115C-209. Community schools coordinators.

§ 115C‑209.  Community schools coordinators.

Every local board of education may employ one or more community schools coordinators and shall establish the terms and conditions of their employment. Community schools coordinators shall be responsible for:

(1)        Providing support to the community schools advisory councils and public school officials.

(2)        Fostering cooperation between the local board of education and appropriate community agencies.

(3)        Encouraging maximum use of community volunteers in the public schools.

(4)        Performing any other duties as may be assigned by the local superintendent and the local board of education, consistent with the purposes of this Article. (1977, c. 682; 1981, c. 423, s. 1; 1995, c. 450, s. 11.)



§ 115C-209.1. Nondisclosure of certain volunteer records.

§ 115C‑209.1.  Nondisclosure of certain volunteer records.

(a)        The records comprising a volunteer file of a local school administrative unit are not public records as provided in Chapter 132 of the General Statutes. These records shall be open for inspection only to the following individuals:

(1)        The volunteer, former volunteer, individual who applied to be a volunteer, or that individual's properly authorized agent who may examine the individual's file in its entirety at any reasonable time.

(2)        The superintendent and other supervisory personnel.

(3)        The parent or guardian of any student with whom the volunteer has or had contact.

(4)        Members of the local board of education and the board's attorney.

(5)        A party to a lawsuit, by authority of a subpoena or proper court order, only to the extent authorized by and in accordance with that subpoena or court order.

(b)        A local board of education shall also release or permit the inspection of a volunteer file, except as prohibited by State or federal law, if prior to the release of the information or inspection of the file:

(1)        The local board of education determines that the release of the information or inspection of the file is essential (i) to maintaining the integrity of the local board of education or (ii) to maintaining the level or quality of services provided by the local board of education; or

(2)        The local board of education makes a written finding that there is a substantial showing of the criteria set forth in subdivision (1) of this subsection. The local board of education's written finding shall be a public record.

(c)        A volunteer shall be notified at the time the individual applies to volunteer that the local board of education may maintain a volunteer file on the individual, and that information in that file may be open to inspection in accordance with this section.

(d)        This section shall not be construed to require a local school administrative unit to maintain records on volunteers, former volunteers, or individuals applying to be volunteers.

(e)        As used in this section, the following terms mean:

(1)        Volunteer.  An individual who provides services to a local board of education without expectation of compensation and with the understanding that the local board of education is under no obligation to continue accepting those services or to compensate the volunteer for them.

(2)        Volunteer file.  Any information collected by the local board of education regarding volunteers, former volunteers, and individuals applying to be volunteers that relates to the individual's application, selection or nonselection, performance, disciplinary action, or termination, wherever that information is located or in whatever form it is maintained. (2003‑353, s. 1.)



§ 115C-210. Council established.

Article 13A.

State Advisory Council on Indian Education.

§ 115C‑210.  Council established.

There is hereby established an advisory council to the State Board of Education to be known as the "State Advisory Council on Indian Education". (1987 (Reg. Sess., 1988), c. 1084, s. 1.)



§ 115C-210.1. Membership  How appointed.

§ 115C‑210.1.  Membership  How appointed.

The Council shall consist of 15 members, as follows:

(1)        Two legislative members (one senator appointed by the President Pro Tempore of the Senate and one representative appointed by the Speaker of the House);

(2)        Two Indian members from higher education to be appointed by the Board of Governors of the University system;

(3)        One Indian member from the North Carolina Commission on Indian Affairs to be appointed by that Commission;

(4)        Eight Indian parents of students enrolled in public schools and two Indian educators from public elementary/secondary schools to be appointed by the State Board of Education from a list submitted by the North Carolina Commission on Indian Affairs;

(5)        Indian members of the Council shall be broadly representative of North Carolina Indian tribes and organizations, specifically, the Eastern Band of Cherokee, Lumbee, Coharie, Waccamaw‑Siouan, Haliwa Saponi, Meherrin, Person County Indians, Cumberland County Association for Indian People, the Guilford Native American Association, the Metrolina Native American Association, and any other Indian tribe gaining State recognition in the future. (1987 (Reg. Sess., 1988), c. 1084, s. 1; 1991, c. 739, s. 13; 1997‑456, s. 27.)



§ 115C-210.2. Term of office.

§ 115C‑210.2.  Term of office.

The Legislative members, the higher education members, and the member from the North Carolina Commission on Indian Affairs shall serve for an unspecified term at the pleasure of their respective appointing authorities.  The public school educators and the Indian parents shall each be divided into two classes, with one class being appointed initially for a term of one year and one class being appointed initially for a term of two years.  Assignment of initial appointees to classes shall be by lot conducted by the State Board of Education just prior to the initial appointment.  All subsequent terms shall be for a period of two years, and no member shall serve for more than two consecutive full terms. (1987 (Reg. Sess., 1988), c. 1084, s. 1.)



§ 115C-210.3. Organization, meetings, and compensation.

§ 115C‑210.3.  Organization, meetings, and compensation.

(a)        At its initial meeting, the Council shall elect a chairperson from its membership.

(b)        The Council shall meet in space to be provided by the Department of Public Instruction on such dates as are agreed on by the membership from meeting to meeting: provided, however, that the Council shall meet at least three, but no more than four times each year.  The Council may meet at emergency meetings called by the chairperson.  The Department of Public Instruction shall provide necessary staff support and supplies to enable the Council to carry out its duties in an effective manner.

(c)        Council members shall serve without pay, but shall receive travel allowances, lodging, subsistence and per diem as provided by G.S. 138‑5. (1987 (Reg. Sess., 1988), c. 1084, s. 1.)



§ 115C-210.4. Duties of the Council.

§ 115C‑210.4.  Duties of the Council.

It shall be the duty of the Advisory Council:

(1)        To advise the State Board of Education on ways to meet more effectively the educational needs of Indian students;

(2)        To advocate meaningful programs to reduce and eventually eliminate low achievement and concurrent high attrition rates among American Indian students;

(3)        To prepare an annual report on a fiscal year basis on the status of Indian education, said report to be presented to the State Board of Education and to the various Indian tribal organizations at the statewide Indian Unity Conference;

(4)        To work closely with the Division of Indian Education in the Department of Public Instruction to improve coordination and communication between and among programs;

(5)        To advise the State Board of Education on any other aspect of Indian education when requested by the State Board to do so. (1987 (Reg. Sess., 1988), c. 1084, s. 1; 1997‑456, s. 27.)



§§ 115C-211 through 115C-214. Reserved for future codification purposes.

§§ 115C‑211 through 115C‑214.  Reserved for future codification purposes.



§ 115C-215. Instruction in driver training and safety education.

Article 14.

Driver Education.

§ 115C‑215.  Instruction in driver training and safety education.

There shall be organized and administered under the general supervision of the Superintendent of Public Instruction a program of driver training and safety education in the public schools of this State, said courses to be noncredit courses taught by instructors who meet the requirements established by the State Board of Education.  Instructors shall not be required to hold teacher certificates. (1953, c. 1196; 1955, c. 1372, art. 23, s. 4; 1959, c. 573, s. 16; 1981, c. 423, s. 1; 1991, c. 689, s. 32(b).)



§ 115C-216. Boards of education required to provide courses in operation of motor vehicles.

§ 115C‑216.  Boards of education required to provide courses in operation of motor vehicles.

(a)        Course of Training and Instruction Required in Public High Schools.  The State Board of Education and local boards of education are required to provide as a part of the program of the public high schools in this State a course of training and instruction in the operation of motor vehicles, in accordance with G.S. 20‑88.1.

(b)        Inclusion of Expense in Budget.  The local boards of education of every local school administrative unit are hereby authorized to include as an item of instructional service and as a part of the current expense fund of the budget of the several high schools under their supervision, the expense necessary to install and maintain such a course of training and instructing eligible persons in such schools in the operation of motor vehicles.

(c)        to (f) Repealed by Session Laws 1991, c. 689, s. 32(c).  (1955, c. 817; 1965, c. 397; 1981, c. 423, s. 1; 1991, c. 689, s. 32(c).)



§§ 115C-217 through 115C-221. Reserved for future codification purposes.

§§ 115C‑217 through 115C‑221.  Reserved for future codification purposes.



§§ 115C-222 through 115C-229: Repealed by Session Laws 1985, c. 757, s. 206(a).

Article 15.

North Carolina School of Science and Mathematics.

§§ 115C‑222 through 115C‑229: Repealed by Session Laws 1985, c.  757, s. 206(a).



§ 115C-230. Special projects.

Article 16.

Optional Programs.

Part 1. Educational Research.

§ 115C‑230.  Special projects.

Local boards of education are authorized to sponsor or conduct educational research and special projects pursuant to the provisions of G.S. 115C‑47(8). (1981, c. 423, s. 1.)



§ 115C-231. Adult education programs; tuition; limitation of enrollment of pupils over 21.

Part 2.  Adult Education.

§ 115C‑231.  Adult education programs; tuition; limitation of enrollment of pupils over 21.

(a)        When in the judgment of the State Board of Education a  program of adult education should be established as a part of the public school system and when appropriations have been made therefor,  there shall be organized and administered under the general supervision of the Superintendent of Public Instruction, a course in adult education: Provided, that local boards of education, in their discretion, may institute and support such programs from local funds upon the approval of the State Board of Education.

(b)        Tuition shall be free of charge to every person of the State 18 years of age, or over, who has not completed a standard high school course of study.

(c)        Unless otherwise assigned by the local board of education, all  persons of the district or attendance area who have not completed the prescribed course for graduation in the high school are entitled to attend the schools in the district or attendance area in which they reside: Provided, the superintendent, or the principal with the approval of the superintendent, of the local school administrative unit may, in his discretion, prohibit the enrollment of or remove from school any pupil who has attained the age of 21 years. (1955, c. 1372, art. 1, s. 1; art. 19, s. 3; art. 23, s. 2; 1963, c. 448, s. 24; 1971, c. 153; c. 704, s. 1; c. 1231, s. 1; 1981, c. 423, s. 1.)



§ 115C-232. Local financing of summer schools.

Part 3.  Summer Schools.

§ 115C‑232.  Local financing of summer schools.

Supplementary funds authorized in special tax elections for school purposes may be used to establish and maintain summer schools, as provided in G.S. 115C‑501(a). (1981, c. 423, s. 1.)



§ 115C-233. Operation of summer schools.

§ 115C‑233.  Operation of summer schools.

Each local school administrative unit may establish and maintain summer schools. Such summer schools as may be established shall be administered by local boards of education and shall be conducted in accordance with standards developed by the State Board of Education. The standards so developed shall specify the requirements for approved curriculum, the qualifications of the personnel, the length of the session, and the conditions under which students may be granted credit for courses pursued during a summer school. In determining the eligibility of students for admission to summer schools, boards of education shall be governed by Article 9 of this Chapter, and G.S. 115C‑366(b) and 115C‑367 to 115C‑370. Boards of education of local school administrative units may provide for summer schools from funds made available for that purpose by the State Board of Education, funds appropriated to the local school administrative unit by the tax‑levying authority, and from any other revenues available for the purpose. (1975, c. 437, s. 11; 1981, c. 423, s. 1; 2006‑69, s. 3(d).)



§§ 115C-234 through 115C-238. Reserved for future codification purposes.

§§ 115C‑234 through 115C‑238.  Reserved for future codification purposes.



§§ 115C-238.1 through 115C-238.4: Recodified as §§ 115C-105.20 through 115C-105.35.

Part 4.  Performance‑based Accountability Program.

§§ 115C‑238.1 through 115C‑238.4:  Recodified as §§ 115C‑105.20 through 115C‑105.35.



§ 115C-238.5: Repealed by Session Laws 1995, c. 450, s. 14.

§ 115C‑238.5:  Repealed by Session Laws 1995, c. 450, s. 14.



§§ 115C-238.6 through 115C-238.8: Recodified as §§ 115C-105.29 through 115C-105.32.

§§ 115C‑238.6 through 115C‑238.8:  Recodified as §§ 115C‑105.29 through 115C‑105.32.



§ 115C-238.9. Reserved for future codification purposes.

§ 115C‑238.9.  Reserved for future codification purposes.



§ 115C-238.10. Reserved for future codification purposes.

§ 115C‑238.10.  Reserved for future codification purposes.



§ 115C-238.11. Reserved for future codification purposes.

§ 115C‑238.11.  Reserved for future codification purposes.



§§ 115C-238.12 through 115C-238.19: Repealed by Session Laws 1995, c. 324, s. 17.2.

Part 5.  Outcome‑Based Education Program.

§§ 115C‑238.12 through 115C‑238.19:  Repealed by Session Laws 1995, c.  324, s. 17.2.



§ 115C-238.20. Reserved for future codification purposes.

§ 115C‑238.20.  Reserved for future codification purposes.



§ 115C-238.21. Reserved for future codification purposes.

§ 115C‑238.21.  Reserved for future codification purposes.



§§ 115C-238.22 through 115C-238.25: Repealed by Session Laws 1997-18, s. 8.

Part 6.  Project Genesis Program.

§§ 115C‑238.22 through 115C‑238.25:  Repealed by Session Laws 1997‑18, s.  8.



§§ 115C-238.26 through 115C-238.29. Reserved for future codification purposes.

§§ 115C‑238.26 through 115C‑238.29.  Reserved for future codification purposes.



§ 115C-238.29A. Purpose.

Part 6A. Charter Schools.

§ 115C‑238.29A.  Purpose.

The purpose of this Part is to authorize a system of charter schools to provide opportunities for teachers, parents, pupils, and community members to establish and maintain schools that operate independently of existing schools, as a method to accomplish all of the following:

(1)        Improve student learning;

(2)        Increase learning opportunities for all students, with special emphasis on expanded learning experiences for students who are identified as at risk of academic failure or academically gifted;

(3)        Encourage the use of different and innovative teaching methods;

(4)        Create new professional opportunities for teachers, including the opportunities to be responsible for the learning program at the school site;

(5)        Provide parents and students with expanded choices in the types of educational opportunities that are available within the public school system; and

(6)        Hold the schools established under this Part accountable for meeting measurable student achievement results, and provide the schools with a method to change from rule‑based to performance‑based accountability systems. (1995 (Reg. Sess., 1996), c. 731, s. 2.)



§ 115C-238.29B. Eligible applicants; contents of applications; submission of applications for approval.

§ 115C‑238.29B.  Eligible applicants; contents of applications; submission of applications for approval.

(a)        Any person, group of persons, or nonprofit corporation seeking to establish a charter school may apply to establish a charter school. If the applicant seeks to convert a public school to a charter school, the application shall include a statement signed by a majority of the teachers and instructional support personnel currently employed at the school indicating that they favor the conversion and evidence that a significant number of parents of children enrolled in the school favor conversion.

(b)        The application shall contain at least the following information:

(1)        A description of a program that implements one or more of the purposes in G.S. 115C‑238.29A.

(2)        A description of student achievement goals for the school's educational program and the method of demonstrating that students have attained the skills and knowledge specified for those student achievement goals.

(3)        The governance structure of the school including the names of the proposed initial members of the board of directors of the nonprofit, tax‑exempt corporation and the process to be followed by the school to ensure parental involvement.

(3a)      The local school administrative unit in which the school will be located.

(4)        Admission policies and procedures.

(5)        A proposed budget for the school and evidence that the financial plan for the school is economically sound.

(6)        Requirements and procedures for program and financial audits.

(7)        A description of how the school will comply with G.S. 115C‑238.29F.

(8)        Types and amounts of insurance coverage, including bonding insurance for the principal officers of the school, to be obtained by the charter school.

(9)        The term of the charter.

(10)      The qualifications required for individuals employed by the school.

(11)      The procedures by which students can be excluded from the charter school and returned to a public school. Notwithstanding any law to the contrary, any local board may refuse to admit any student who is suspended or expelled from a charter school due to actions that would lead to suspension or expulsion from a public school under G.S. 115C‑391 until the period of suspension or expulsion has expired.

(12)      The number of students to be served, which number shall be at least 65, and the minimum number of teachers to be employed at the school, which number shall be at least three. However, the charter school may serve fewer than 65 students or employ fewer than three teachers if the application contains a compelling reason, such as the school would serve a geographically remote and small student population.

(13)      Information regarding the facilities to be used by the school and the manner in which administrative services of the school are to be provided.

(14)      Repealed by Session Laws 1997‑430, s. 1.

(c)        An applicant shall submit the application to a chartering entity for preliminary approval. A chartering entity may be:

(1)        The local board of education of the local school administrative unit in which the charter school will be located;

(2)        The board of trustees of a constituent institution of The University of North Carolina, so long as the constituent institution is involved in the planning, operation, or evaluation of the charter school; or

(3)        The State Board of Education.

Regardless of which chartering entity receives the application for preliminary approval, the State Board of Education shall have final approval of the charter school.

Notwithstanding the provisions of this subsection, if the State Board of Education finds that an applicant (i) submitted an application to a local board of education and received final approval from the State Board of Education, but (ii) is unable to find a suitable location within that local school administrative unit to operate, the State Board of Education may authorize the charter school to operate within an adjacent local school administrative unit for one year only. The charter school cannot operate for more than one year unless it reapplies, in accordance with subdivision (1), (2), or (3) of this subsection, and receives final approval from the State Board of Education.

(d)        Unless an applicant submits its application under subsection (c) of this section to the local board of education of the local school administrative unit in which the charter school will be located, the applicant shall submit a copy of its application to that local board within seven days of its submission under subsection (c) of this section. The local board may offer any information or comment concerning the application it considers appropriate to the chartering entity. The local board shall deliver this information to the chartering entity no later than January 1 of the next calendar year. The applicant shall not be required to obtain or deliver this information to the chartering entity on behalf of the local board. The State Board shall consider any information or comment it receives from a local board and shall consider the impact on the local school administrative unit's ability to provide a sound basic education to its students when determining whether to grant preliminary and final approval of the charter school. (1995 (Reg. Sess., 1996), c. 731, s. 2; 1997‑430, s. 1.)



§ 115C-238.29C. Preliminary approval of applications for charter schools.

§ 115C‑238.29C.  Preliminary approval of applications for charter schools.

(a)        The chartering entity that receives a request for preliminary approval of a charter school shall act on each request received prior to November 1 of a calendar year by February 1 of the next calendar year.

(b)        The chartering entity shall give preliminary approval to the application if the chartering entity determines that (i) information contained in the application meets the requirements set out in this Part or adopted by the State Board of Education, (ii) the applicant has the ability to operate the school and would be likely to operate the school in an educationally and economically sound manner, and (iii) granting the application would improve student learning and would achieve one of the other purposes set out in G.S. 115C‑238.29A. In reviewing applications for the establishment of charter schools within a local school administrative unit, the chartering entity is encouraged to give preference to applications that demonstrate the capability to provide comprehensive learning experiences to students identified by the applicants as at risk of academic failure. If the chartering entity approves more than one application for charter schools located in a local school administrative unit, the chartering entity may state its order of preference among the applications that it approves.

(c)        If a chartering entity other than the State Board disapproves an application, the applicant may appeal to the State Board of Education prior to February 15. The State Board shall consider the appeal at the same time it is considering final approval in accordance with G.S. 115C‑238.29D. The State Board shall give preliminary approval of the application if it finds that the chartering entity acted in an arbitrary or capricious manner in disapproving the application, failed to consider appropriately the application, or failed to act within the time set out in G.S. 115C‑238.29C.

If the chartering entity, the State Board of Education, or both, disapprove an application, the applicant may modify the application and reapply subject to the application deadline contained in subsection (a) of this section. (1995 (Reg. Sess., 1996), c. 731, s. 2.)



§ 115C-238.29D. Final approval of applications for charter schools.

§ 115C‑238.29D.  Final approval of applications for charter schools.

(a)        The State Board shall grant final approval of an application if it finds that the application meets the requirements set out in this Part or adopted by the State Board of Education and that granting the application would achieve one or more of the purposes set out in G.S. 115C‑238.29A. The State Board shall act by March 15 of a calendar year on all applications and appeals it receives prior to February 15 of that calendar year.

(b)        The State Board shall authorize no more than five charter schools per year in one local school administrative unit. The State Board shall authorize no more than 100 charter schools statewide. If more than five charter schools in one local school administrative unit or more than 100 schools statewide meet the standards for final approval, the State Board shall give priority to applications that are most likely to further State education policies and to strengthen the educational program offered in the local school administrative units in which they are located.

(c)        The State Board of Education may authorize a school before the applicant has secured its space, equipment, facilities, and personnel if the applicant indicates the authority is necessary for it to raise working capital. The State Board shall not allocate any funds to the school until the school has obtained space.

(d)        The State Board of Education may grant the initial charter for a period not to exceed 10 years and may renew the charter upon the request of the chartering entity for subsequent periods not to exceed 10 years each. The State Board of Education shall review the operations of each charter school at least once every five years to ensure that the school is meeting the expected academic, financial, and governance standards.

A material revision of the provisions of a charter application shall be made only upon the approval of the State Board of Education.

It shall not be considered a material revision of a charter application and shall not require the prior approval of the State Board for a charter school to increase its enrollment during the charter school's second year of operation and annually thereafter (i) by up to ten percent (10%) of the school's previous year's enrollment or (ii) in accordance with planned growth as authorized in the charter. Other enrollment growth shall be considered a material revision of the charter application, and the State Board may approve such additional enrollment growth of greater than ten percent (10%) only if the State Board finds that:

(1)        The actual enrollment of the charter school is within ten percent (10%) of its maximum authorized enrollment;

(2)        The charter school has commitments for ninety percent (90%) of the requested maximum growth;

(3)        The board of education of the local school administrative unit in which the charter school is located has had an opportunity to be heard by the State Board of Education on any adverse impact the proposed growth would have on the unit's ability to provide a sound basic education to its students;

(4)        The charter school is not currently identified as low‑performing;

(5)        The charter school meets generally accepted standards of fiscal management; and

(6)        It is otherwise appropriate to approve the enrollment growth. (1995 (Reg. Sess., 1996), c. 731, s. 2; 1997‑430, s. 3; 2000‑67, s. 8.23; 2001‑424, s. 28.26; 2003‑354, s. 2; 2004‑203, s. 45(a).)



§ 115C-238.29E. Charter school operation.

§ 115C‑238.29E.  Charter school operation.

(a)        A charter school that is approved by the State shall be a public school within the local school administrative unit in which it is located. It shall be accountable to the local board of education if it applied for and received preliminary approval from that local board for purposes of ensuring compliance with applicable laws and the provisions of its charter. All other charter schools shall be accountable to the State Board for ensuring compliance with applicable laws and the provisions of their charters, except that any of these charter schools may agree to be accountable to the local board of the school administrative unit in which the charter school is located rather than to the State Board.

(b)        A charter school shall be operated by a private nonprofit corporation that shall have received federal tax‑exempt status no later than 24 months following final approval of the application.

(c)        A charter school shall operate under the written charter signed by the entity to which it is accountable under subsection (a) of this section and the applicant. A charter school is not required to enter into any other contract. The charter shall incorporate the information provided in the application, as modified during the charter approval process, and any terms and conditions imposed on the charter school by the State Board of Education. No other terms may be imposed on the charter school as a condition for receipt of local funds.

(d)        The board of directors of the charter school shall decide matters related to the operation of the school, including budgeting, curriculum, and operating procedures.

(e)        A charter school's specific location shall not be prescribed or limited by a local board or other authority except a zoning authority. The school may lease space from a local board of education or as is otherwise lawful in the local school administrative unit in which the charter school is located. If a charter school leases space from a sectarian organization, the charter school classes and students shall be physically separated from any parochial students, and there shall be no religious artifacts, symbols, iconography, or materials on display in the charter school's entrance, classrooms, or hallways. Furthermore, if a charter school leases space from a sectarian organization, the charter school shall not use the name of that organization in the name of the charter school.

At the request of the charter school, the local board of education of the local school administrative unit in which the charter school will be located shall lease any available building or land to the charter school unless the board demonstrates that the lease is not economically or practically feasible or that the local board does not have adequate classroom space to meet its enrollment needs. Notwithstanding any other law, a local board of education may provide a school facility to a charter school free of charge; however, the charter school is responsible for the maintenance of and insurance for the school facility.

(f)         Except as provided in this Part and pursuant to the provisions of its charter, a charter school is exempt from statutes and rules applicable to a local board of education or local school administrative unit. (1995 (Reg. Sess., 1996), c. 731, s. 2; 1997‑430, s. 4.)



§ 115C-238.29F. General requirements.

§ 115C‑238.29F.  General requirements.

(a)        Health and Safety Standards.  A charter school shall meet the same health and safety requirements required of a local school administrative unit. The Department of Public Instruction shall ensure that charter schools provide parents and guardians with information about meningococcal meningitis and influenza and their vaccines at the beginning of every school year. This information shall include the causes, symptoms, and how meningococcal meningitis and influenza are spread and the places where parents and guardians may obtain additional information and vaccinations for their children.

The Department of Public Instruction shall also ensure that charter schools provide parents and guardians with information about cervical cancer, cervical dysplasia, human papillomavirus, and the vaccines available to prevent these diseases. This information shall be provided at the beginning of the school year to parents of children entering grades five though 12. This information shall include the causes and symptoms of these diseases, how they are transmitted, how they may be prevented by vaccination, including the benefits and possible side effects of vaccination, and the places where parents and guardians may obtain additional information and vaccinations for their children.

The Department of Public Instruction shall also ensure that charter schools provide students in grades nine through 12 with information annually on the manner in which a parent may lawfully abandon a newborn baby with a responsible person, in accordance with G.S. 7B‑500.

The Department of Public Instruction shall also ensure that the guidelines for individual diabetes care plans adopted by the State Board of Education under G.S. 115C‑12(31) are implemented in charter schools in which students with diabetes are enrolled and that charter schools otherwise comply with the provisions of G.S. 115C‑375.3.

(b)        School Nonsectarian.  A charter school shall be nonsectarian in its programs, admission policies, employment practices, and all other operations and shall not charge tuition or fees. A charter school shall not be affiliated with a nonpublic sectarian school or a religious institution.

(c)        Civil Liability and Insurance. 

(1)        The board of directors of a charter school may sue and be sued. The State Board of Education shall adopt rules to establish reasonable amounts and types of liability insurance that the board of directors shall be required by the charter to obtain. The board of directors shall obtain at least the amount of and types of insurance required by these rules to be included in the charter. Any sovereign immunity of the charter school, of the organization that operates the charter school, or its members, officers, or directors, or of the employees of the charter school or the organization that operates the charter school, is waived to the extent of indemnification by insurance.

(2)        No civil liability shall attach to any chartering entity, to the State Board of Education, or to any of their members or employees, individually or collectively, for any acts or omissions of the charter school.

(d)        Instructional Program. 

(1)        The school shall provide instruction each year for at least 180 days.

(2)        The school shall design its programs to at least meet the student performance standards adopted by the State Board of Education and the student performance standards contained in the charter.

(3)        A charter school shall conduct the student assessments required for charter schools by the State Board of Education.

(4)        The school shall comply with policies adopted by the State Board of Education for charter schools relating to the education of children with disabilities.

(5)        The school is subject to and shall comply with Article 27 of Chapter 115C of the General Statutes, except that a charter school may also exclude a student from the charter school and return that student to another school in the local school administrative unit in accordance with the terms of its charter.

(e)        Employees. 

(1)        An employee of a charter school is not an employee of the local school administrative unit in which the charter school is located. The charter school's board of directors shall employ and contract with necessary teachers to perform the particular service for which they are employed in the school; at least seventy‑five percent (75%) of these teachers in grades kindergarten through five, at least fifty percent (50%) of these teachers in grades six through eight, and at least fifty percent (50%) of these teachers in grades nine through 12 shall hold teacher certificates. All teachers in grades six through 12 who are teaching in the core subject areas of mathematics, science, social studies, and language arts shall be college graduates.

The board also may employ necessary employees who are not required to hold teacher certificates to perform duties other than teaching and may contract for other services. The board may discharge teachers and noncertificated employees.

(2)        No local board of education shall require any employee of the local school administrative unit to be employed in a charter school.

(3)        If a teacher employed by a local school administrative unit makes a written request for a leave of absence to teach at a charter school, the local school administrative unit shall grant the leave for one year. For the initial year of a charter school's operation, the local school administrative unit may require that the request for a leave of absence be made up to 45 days before the teacher would otherwise have to report for duty. After the initial year of a charter school's operation, the local school administrative unit may require that the request for a leave of absence be made up to 90 days before the teacher would otherwise have to report for duty. A local board of education is not required to grant a request for a leave of absence or a request to extend or renew a leave of absence for a teacher who previously has received a leave of absence from that school board under this subdivision. A teacher who has career status under G.S. 115C‑325 prior to receiving a leave of absence to teach at a charter school may return to a public school in the local school administrative unit with career status at the end of the leave of absence or upon the end of employment at the charter school if an appropriate position is available. If an appropriate position is unavailable, the teacher's name shall be placed on a list of available teachers and that teacher shall have priority on all positions for which that teacher is qualified in accordance with G.S. 115C‑325(e)(2).

(4)        The employees of the charter school shall be deemed employees of the local school administrative unit for purposes of providing certain State‑funded employee benefits, including membership in the Teachers' and State Employees' Retirement System and the State Health Plan for Teachers and State Employees. The State Board of Education provides funds to charter schools, approves the original members of the boards of directors of the charter schools, has the authority to grant, supervise, and revoke charters, and demands full accountability from charter schools for school finances and student performance. Accordingly, it is the determination of the General Assembly that charter schools are public schools and that the employees of charter schools are public school employees. Employees of a charter school whose board of directors elects to become a participating employer under G.S. 135‑5.3 are "teachers" for the purpose of membership in the North Carolina Teachers' and State Employees' Retirement System. In no event shall anything contained in this Part require the North Carolina Teachers' and State Employees' Retirement System to accept employees of a private employer as members or participants of the System.

(f)         Accountability. 

(1)        The school is subject to the financial audits, the audit procedures, and the audit requirements adopted by the State Board of Education for charter schools. These audit requirements may include the requirements of the School Budget and Fiscal Control Act.

(2)        The school shall comply with the reporting requirements established by the State Board of Education in the Uniform Education Reporting System.

(3)        The school shall report at least annually to the chartering entity and the State Board of Education the information required by the chartering entity or the State Board.

(g)        Admission Requirements. 

(1)        Any child who is qualified under the laws of this State for admission to a public school is qualified for admission to a charter school.

(2)        No local board of education shall require any student enrolled in the local school administrative unit to attend a charter school.

(3)        Admission to a charter school shall not be determined according to the school attendance area in which a student resides, except that any local school administrative unit in which a public school converts to a charter school shall give admission preference to students who reside within the former attendance area of that school.

(4)        Admission to a charter school shall not be determined according to the local school administrative unit in which a student resides.

(5)        A charter school shall not discriminate against any student on the basis of ethnicity, national origin, gender, or disability. Except as otherwise provided by law or the mission of the school as set out in the charter, the school shall not limit admission to students on the basis of intellectual ability, measures of achievement or aptitude, athletic ability, disability, race, creed, gender, national origin, religion, or ancestry. The charter school may give enrollment priority to siblings of currently enrolled students who were admitted to the charter school in a previous year and to children of the school's principal, teachers, and teacher assistants. In addition, and only for its first year of operation, the charter school may give enrollment priority to children of the initial members of the charter school's board of directors, so long as (i) these children are limited to no more than ten percent (10%) of the school's total enrollment or to 20 students, whichever is less, and (ii) the charter school is not a former public or private school. If multiple birth siblings apply for admission to a charter school and a lottery is needed under G.S. 115C‑238.29F(g)(6), the charter school shall enter one surname into the lottery to represent all of the multiple birth siblings. If that surname of the multiple birth siblings is selected, then all of the multiple birth siblings shall be admitted. Within one year after the charter school begins operation, the population of the school shall reasonably reflect the racial and ethnic composition of the general population residing within the local school administrative unit in which the school is located or the racial and ethnic composition of the special population that the school seeks to serve residing within the local school administrative unit in which the school is located. The school shall be subject to any court‑ordered desegregation plan in effect for the local school administrative unit.

(6)        During each period of enrollment, the charter school shall enroll an eligible student who submits a timely application, unless the number of applications exceeds the capacity of a program, class, grade level, or building. In this case, students shall be accepted by lot. Once enrolled, students are not required to reapply in subsequent enrollment periods.

(7)        Notwithstanding any law to the contrary, a charter school may refuse admission to any student who has been expelled or suspended from a public school under G.S. 115C‑391 until the period of suspension or expulsion has expired.

(h)        Transportation.  The charter school may provide transportation for students enrolled at the school. The charter school shall develop a transportation plan so that transportation is not a barrier to any student who resides in the local school administrative unit in which the school is located. The charter school is not required to provide transportation to any student who lives within one and one‑half miles of the school. At the request of the charter school and if the local board of the local school administrative unit in which the charter school is located operates a school bus system, then that local board may contract with the charter school to provide transportation in accordance with the charter school's transportation plan to students who reside in the local school administrative unit and who reside at least one and one‑half miles of the charter school. A local board may charge the charter school a reasonable charge that is sufficient to cover the cost of providing this transportation. Furthermore, a local board may refuse to provide transportation under this subsection if it demonstrates there is no available space on buses it intends to operate during the term of the contract or it would not be practically feasible to provide this transportation.

(i)         Assets.  Upon dissolution of the charter school or upon the nonrenewal of the charter, all net assets of the charter school purchased with public funds shall be deemed the property of the local school administrative unit in which the charter school is located.

(j)         Driving Eligibility Certificates.  In accordance with rules adopted by the State Board of Education, the designee of the school's board of directors shall do all of the following:

(1)        Sign driving eligibility certificates that meet the conditions established in G.S. 20‑11.

(2)        Obtain the necessary written, irrevocable consent from parents, guardians, or emancipated juveniles, as appropriate, in order to disclose information to the Division of Motor Vehicles.

(3)        Notify the Division of Motor Vehicles when a student who holds a driving eligibility certificate no longer meets its conditions.

(k)        The Display of the United States and North Carolina Flags and the Recitation of the Pledge of Allegiance.  A charter school shall (i) display the United States and North Carolina flags in each classroom when available, (ii) require the recitation of the Pledge of Allegiance on a daily basis, and (iii) provide age‑appropriate instruction on the meaning and historical origins of the flag and the Pledge of Allegiance. A charter school shall not compel any person to stand, salute the flag, or recite the Pledge of Allegiance. If flags are donated or are otherwise available, flags shall be displayed in each classroom.  (1995 (Reg. Sess., 1996), c. 731, s. 2; 1997‑430, s. 5; 1997‑443, s. 8.19; 1997‑456, s. 55.4; 1998‑212, s. 9.14A(a); 1999‑243, s. 8; 2001‑462, s. 1; 2004‑118, s. 3; 2004‑203, s. 45(b); 2006‑69, s. 3(e); 2006‑137, s. 2; 2007‑59, s. 2; 2007‑126, s. 2; 2007‑323, s. 28.22A(o); 2007‑345, s. 12; 2009‑239, s. 1; 2009‑563, s. 2.)



§ 115C-238.29G. Causes for nonrenewal or termination; disputes.

§ 115C‑238.29G.  Causes for nonrenewal or termination; disputes.

(a)        The State Board of Education, or a chartering entity subject to the approval of the State Board of Education, may terminate or not renew a charter upon any of the following grounds:

(1)        Failure to meet the requirements for student performance contained in the charter;

(2)        Failure to meet generally accepted standards of fiscal management;

(3)        Violations of law;

(4)        Material violation of any of the conditions, standards, or procedures set forth in the charter;

(5)        Two‑thirds of the faculty and instructional support personnel at the school request that the charter be terminated or not renewed; or

(6)        Other good cause identified.

(b)        The State Board of Education shall develop and implement a process to address contractual and other grievances between a charter school and its chartering entity or the local board of education during the time of its charter.

(c)        The State Board and the charter school are encouraged to make a good‑faith attempt to resolve the differences that may arise between them. They may agree to jointly select a mediator. The mediator shall act as a neutral facilitator of disclosures of factual information, statements of positions and contentions, and efforts to negotiate an agreement settling the differences. The mediator shall, at the request of either the State Board or a charter school, commence a mediation immediately or within a reasonable period of time. The mediation shall be held in accordance with rules and standards of conduct adopted under Chapter 7A of the General Statutes governing mediated settlement conferences but modified as appropriate and suitable to the resolution of the particular issues in disagreement.

Notwithstanding Article 33C of Chapter 143 of the General Statutes, the mediation proceedings shall be conducted in private. Evidence of statements made and conduct occurring in a mediation are not subject to discovery and are inadmissible in any court action. However, no evidence otherwise discoverable is inadmissible merely because it is presented or discussed in a mediation. The mediator shall not be compelled to testify or produce evidence concerning statements made and conduct occurring in a mediation in any civil proceeding for any purpose, except disciplinary hearings before the State Bar or any agency established to enforce standards of conduct for mediators. The mediator may determine that an impasse exists and discontinue the mediation at any time. The mediator shall not make any recommendations or public statement of findings or conclusions. The State Board and the charter school shall share equally the mediator's compensation and expenses. The mediator's compensation shall be determined according to rules adopted under Chapter 7A of the General Statutes. (1995 (Reg. Sess., 1996), c. 731, s. 2; 1997‑430, s. 6.)



§ 115C-238.29H. State and local funds for a charter school.

§ 115C‑238.29H.  State and local funds for a charter school.

(a)        The State Board of Education shall allocate to each charter school:

(1)        An amount equal to the average per pupil allocation for average daily membership from the local school administrative unit allotments in which the charter school is located for each child attending the charter school except for the allocation for children with disabilities and for the allocation for children with limited English proficiency;

(2)        An additional amount for each child attending the charter school who is a child with disabilities; and

(3)        An additional amount for children with limited English proficiency attending the charter school, based on a formula adopted by the State Board.

In accordance with G.S. 115C‑238.29D(d), the State Board shall allow for annual adjustments to the amount allocated to a charter school based on its enrollment growth in school years subsequent to the initial year of operation.

In the event a child with disabilities leaves the charter school and enrolls in a public school during the first 60 school days in the school year, the charter school shall return a pro rata amount of funds allocated for that child to the State Board, and the State Board shall reallocate those funds to the local school administrative unit in which the public school is located. In the event a child with disabilities enrolls in a charter school during the first 60 school days in the school year, the State Board shall allocate to the charter school the pro rata amount of additional funds for children with disabilities.

(a1)      Funds allocated by the State Board of Education may be used to enter into operational and financing leases for real property or mobile classroom units for use as school facilities for charter schools and may be used for payments on loans made to charter schools for facilities or equipment. However, State funds shall not be used to obtain any other interest in real property or mobile classroom units. No indebtedness of any kind incurred or created by the charter school shall constitute an indebtedness of the State or its political subdivisions, and no indebtedness of the charter school shall involve or be secured by the faith, credit, or taxing power of the State or its political subdivisions. Every contract or lease into which a charter school enters shall include the previous sentence. The school also may own land and buildings it obtains through non‑State sources.

(b)        If a student attends a charter school, the local school administrative unit in which the child resides shall transfer to the charter school an amount equal to the per pupil local current expense appropriation to the local school administrative unit for the fiscal year. The amount transferred under this subsection that consists of revenue derived from supplemental taxes shall be transferred only to a charter school located in the tax district for which these taxes are levied and in which the student resides. (1995 (Reg. Sess., 1996), c. 731, s. 2; 1997‑430, s. 7; 1998‑212, s. 9.20(f); 2003‑423, s. 3.1; 2006‑69, s. 3(f).)



§ 115C-238.29I. Notice of the charter school process; review of charter schools; Charter School Advisory Committee.

§ 115C‑238.29I.  Notice of the charter school process; review of charter schools; Charter School Advisory Committee.

(a)        The State Board of Education shall distribute information announcing the availability of the charter school process described in this Part to each local school administrative unit and public postsecondary educational institution and, through press releases, to each major newspaper in the State.

(b)        Repealed by Session Laws 1997‑18, s. 15(i).

(c)        The State Board of Education shall review and evaluate the educational effectiveness of the charter school approach authorized under this Part and the effect of charter schools on the public schools in the local school administrative unit in which the charter schools are located. The Board shall report no later than January 1, 2002, to the Joint Legislative Education Oversight Committee with recommendations to modify, expand, or terminate that approach. The Board shall base its recommendations predominantly on the following information:

(1)        The current and projected impact of charter schools on the delivery of services by the public schools.

(2)        Student academic progress in the charter schools as measured, where available, against the academic year immediately preceding the first academic year of the charter schools' operation.

(3)        Best practices resulting from charter school operations.

(4)        Other information the State Board considers appropriate.

(d)        The State Board of Education may establish a Charter School Advisory Committee to assist with the implementation of this Part. The Charter School Advisory Committee may (i) provide technical assistance to chartering entities or to potential applicants, (ii) review applications for preliminary approval, (iii) make recommendations as to whether the State Board should approve applications for charter schools, (iv) make recommendations as to whether the State Board should terminate or not renew a charter, (v) make recommendations concerning grievances between a charter school and its chartering entity, the State Board, or a local board, (vi) assist with the review under subsection (c) of this section, and (vii) provide any other assistance as may be required by the State Board.

(e)        Notwithstanding the dates set forth in this Part, the State Board of Education may establish an alternative time line for the submission of applications, preliminary approvals, criminal record checks, appeals, and final approvals so long as the Board grants final approval by March 15 of each calendar year. (1995 (Reg. Sess., 1996), c. 731, s. 2; 1997‑18, s. 15(i); 1997‑430, ss. 8, 9; 1999‑27, s. 1.)



§ 115C-238.29J. Public and private assistance to charter schools.

§ 115C‑238.29J.  Public and private assistance to charter schools.

(a)        Local boards of education are authorized and encouraged to provide administrative and evaluative support to charter schools located within their local school administrative units.

(b)        Private persons and organizations are encouraged to provide funding and other assistance to the establishment or operation of charter schools.

(c)        The State Board of Education shall direct the Department of Public Instruction to provide guidance and technical assistance, upon request, to applicants and potential applicants for charters.

(d)        The State Board of Education shall direct the Department of Public Instruction to notify the Department of Revenue when the State Board of Education terminates, fails to renew, or grants a charter for a charter school. (1995 (Reg. Sess., 1996), c. 731, s. 2; 1997‑430, s. 10; 2000‑72, s. 3.)



§ 115C-238.29K. Criminal history checks.

§ 115C‑238.29K.  Criminal history checks.

(a)        As used in this section:

(1)        "Criminal history" means a county, state, or federal criminal history of conviction of a crime, whether a misdemeanor or a felony, that indicates an individual (i) poses a threat to the physical safety of students or personnel, or (ii) has demonstrated that he or she does not have the integrity or honesty to fulfill his or her duties as school personnel. These crimes include the following North Carolina crimes contained in any of the following Articles of Chapter 14 of the General Statutes: Article 5A, Endangering Executive and Legislative Officers; Article 6, Homicide; Article 7A, Rape and Kindred Offenses; Article 8, Assaults; Article 10, Kidnapping and Abduction; Article 13, Malicious Injury or Damage by Use of Explosive or Incendiary Device or Material; Article 14, Burglary and Other Housebreakings; Article 15, Arson and Other Burnings; Article 16, Larceny; Article 17, Robbery; Article 18, Embezzlement; Article 19, False Pretense and Cheats; Article 19A, Obtaining Property or Services by False or Fraudulent Use of Credit Device or Other Means; Article 20, Frauds; Article 21, Forgery; Article 26, Offenses Against Public Morality and Decency; Article 26A, Adult Establishments; Article 27, Prostitution; Article 28, Perjury; Article 29, Bribery; Article 31, Misconduct in Public Office; Article 35, Offenses Against the Public Peace; Article 36A, Riots and Civil Disorders; Article 39, Protection of Minors; and Article 60, Computer‑Related Crime. These crimes also include possession or sale of drugs in violation of the North Carolina Controlled Substances Act, Article 5 of Chapter 90 of the General Statutes, and alcohol‑related offenses such as sale to underage persons in violation of G.S. 18B‑302 or driving while impaired in violation of G.S. 20‑138.1 through G.S. 20‑138.5. In addition to the North Carolina crimes listed in this subdivision, such crimes also include similar crimes under federal law or under the laws of other states.

(2)        "School personnel" means any:

a.         Member of the board of directors of a charter school,

b.         Employee of a charter school, or

c.         Independent contractor or employee of an independent contractor of a charter school if the independent contractor carries out duties customarily performed by school personnel,

whether paid with federal, State, local, or other funds, who has significant access to students or who has responsibility for the fiscal management of a charter school.

(b)        The State Board of Education shall adopt a policy on whether and under what circumstances school personnel shall be required to be checked for a criminal history. The policy shall not require school personnel to be checked for a criminal history check before preliminary approval is granted under G.S. 115C‑238.29B. The Board shall apply its policy uniformly in requiring school personnel to be checked for a criminal history. The Board may grant conditional approval of an application while the Board is checking a person's criminal history and making a decision based on the results of the check.

The State Board shall not require members of boards of directors of charter schools or employees of charter schools to pay for the criminal history check authorized under this section.

(c)        The Board of Education shall require the person to be checked by the Department of Justice to (i) be fingerprinted and to provide any additional information required by the Department of Justice to a person designated by the State Board, or to the local sheriff or the municipal police, whichever is more convenient for the person, and (ii) sign a form consenting to the check of the criminal record and to the use of fingerprints and other identifying information required by the repositories. The State Board shall consider refusal to consent when deciding whether to grant final approval of an application under G.S. 115C‑238.29D and when making an employment recommendation. The fingerprints of the individual shall be forwarded to the State Bureau of Investigation for a search of the State criminal history record file, and the State Bureau of Investigation shall forward a set of fingerprints to the Federal Bureau of Investigation for a national criminal history record check. The Department of Justice shall provide to the State Board of Education the criminal history from the State and National Repositories of Criminal Histories of any school personnel for which the Board requires a criminal history check.

The State Board shall not require members of boards of directors of charter schools or employees of charter schools to pay for the fingerprints authorized under this section.

(d)        The State Board shall review the criminal history it receives on an individual. The State Board shall determine whether the results of the review indicate that the individual (i) poses a threat to the physical safety of students or personnel, or (ii) has demonstrated that he or she does not have the integrity or honesty to fulfill his or her duties as school personnel and shall use the information when deciding whether to grant final approval of an application for a charter school under G.S. 115C‑238.29D and for making an employment recommendation to the board of directors of a charter school. The State Board shall make written findings with regard to how it used the information when deciding whether to grant final approval under G.S. 115C‑238.29D and when making an employment recommendation.

(e)        The State Board shall notify in writing the board of directors of the charter school of the determination by the State Board as to whether the school personnel is qualified to operate or be employed by a charter school based on the school personnel's criminal history. At the same time, the State Board shall provide to the charter school's board of directors the written findings the Board makes in subsection (d) of this section and its employment recommendation. If the State Board recommends dismissal or nonemployment of any person, the board of directors of the charter school shall dismiss or refuse to employ that person. In accordance with the law regulating the dissemination of the contents of the criminal history file furnished by the Federal Bureau of Investigation, the State Board shall not release nor disclose any portion of the school personnel's criminal history to the charter school's board of directors or employees. The State Board also shall notify the school personnel of the procedure for completing or challenging the accuracy of the criminal history and the personnel's right to contest the State Board's determination in court.

(f)         All the information received by the State Board of Education or the charter school in accordance with subsection (e) of this section through the checking of the criminal history is privileged information and is not a public record but is for the exclusive use of the State Board of Education or the board of directors of the charter school. The State Board of Education or the board of directors of the charter school may destroy the information after it is used for the purposes authorized by this section after one calendar year.

(g)        There shall be no liability for negligence on the part of the State Board of Education or the board of directors of the charter school, or their employees, arising from any act taken or omission by any of them in carrying out the provisions of this section. The immunity established by this subsection shall not extend to gross negligence, wanton conduct, or intentional wrongdoing that would otherwise be actionable. The immunity established by this subsection shall be deemed to have been waived to the extent of indemnification by insurance, indemnification under Articles 31A and 31B of Chapter 143 of the General Statutes, and to the extent sovereign immunity is waived under the Tort Claims Act, as set forth in Article 31 of Chapter 143 of the General Statutes. (1997‑430, s. 2.)



§ 115C-238.30. Purpose.

Part 7.  Extended Services Programs.

§ 115C‑238.30.  Purpose.

The General Assembly believes that all children can learn.  It is the intent of the General Assembly that the mission of the public school community is to challenge with high expectations each child to learn, to achieve, and to fulfill his or her potential.  With that mission as a guide, local school administrative units are encouraged to provide timely assistance to students who are at risk of school failure through the extended services programs described in this Part. (1993, c. 132.)



§ 115C-238.31. Extended services programs.

§ 115C‑238.31.  Extended services programs.

(a)        Local school administrative units are encouraged to implement extended services programs that will expand students' opportunities for educational success through high‑quality, integrated access to instructional programming during nonschool hours.  Extended services programs may be incorporated into school improvement plans developed in accordance with G.S. 115C‑105.27.  Calendar alternatives include, but are not limited to, after‑school hours, before‑school hours, evening school, Saturday school, summer school, and year‑round school.  Instructional programming may include, but is not limited to, tutoring, direct instruction, enrichment activities, study skills, and reinforcement projects.

(b)        Extended services programs shall be targeted primarily toward students who perform significantly below their age‑level peers; however, these programs may be established for students who are achieving at or above grade level.

(c)        Extended services programs should be accelerated and based on needs assessments of the students in the program.  The programs shall build on, and be fully integrated with, existing classroom and school activities.

(d)        Extended services programs may be based in schools, collaboratively between schools, or in other community‑based locations. (1993, c. 132; 1995 (Reg. Sess., 1996), c. 716, s. 24.)



§ 115C-238.32. Needs assessment; community-based collaboration.

§ 115C‑238.32.  Needs assessment; community‑based collaboration.

(a)        Before implementing an extended services program, the local school administrative unit shall conduct a needs assessment within the unit and in collaboration with local governmental and nongovernmental agencies to identify students, schools, and communities that need extended services.  The needs assessment shall include an evaluation of existing school and community resources and programs and shall identify how instruction in the core curriculum could be improved to meet the needs of children at risk of school failure.

(b)        Goals and expected outcomes for the program shall be based on the needs assessment. (1993, c. 132.)



§ 115C-238.33. Plan for effective use of fiscal resources; comprehensive plan to implement extended services programs.

§ 115C‑238.33.  Plan for effective use of fiscal resources; comprehensive plan to implement extended services programs.

(a)        The State Board of Education shall develop model plans which show how to (i) deliver comprehensive extended services; (ii) effectively use all fiscal resources, including federal funds, and other resources under its control that support the goals of this Part; and (iii) maintain quality program evaluation. The model plans shall be communicated to local units and building‑level committees.

(b)        Repealed by Session Laws, 1997‑18, c. 15(j). (1993, c. 132, s. 1; 1997‑18, s. 15(j).)



§§ 115C-238.34 through 115C-238.39. Reserved for future codification purposes.

§§ 115C‑238.34 through 115C‑238.39.  Reserved for future codification purposes.



§§ 115C-238.40 through 115C-238.47: Repealed by Session Laws 1995, c. 450, s. 16.

Part 8.  Intervention/Prevention Grant Program for North Carolina School Children.

§§ 115C‑238.40 through 115C‑238.47:  Repealed by Session Laws 1995, c.  450, s. 16.



§ 115C-238.50. Purpose.

Part 9. Cooperative Innovative High School Programs.

§ 115C‑238.50.  Purpose.

(a)        The purpose of this Part is to authorize local boards of education to jointly establish with one or more boards of trustees cooperative innovative programs in high schools and colleges or universities that will expand students' opportunities for educational success through high quality instructional programming. These cooperative innovative high school programs shall target:

(1)        High school students who are at risk of dropping out of school before attaining a high school diploma; or

(2)        High school students who would benefit from accelerated academic instruction.

(b)        All the cooperative innovative high school programs established under this Part shall:

(1)        Prepare students adequately for future learning in the workforce or in an institution of higher education.

(2)        Expand students' educational opportunities within the public school system.

(3)        Be centered on the core academic standards represented by the college preparatory or tech prep program of study as defined by the State Board of Education.

(4)        Encourage the cooperative or shared use of resources, personnel, and facilities between public schools and colleges or universities, or both.

(5)        Integrate and emphasize both academic and technical skills necessary for students to be successful in a more demanding and changing workplace.

(6)        Emphasize parental involvement and provide consistent counseling, advising, and parent conferencing so that parents and students can make responsible decisions regarding course taking and can track the students' academic progress and success.

(7)        Be held accountable for meeting measurable student achievement results.

(8)        Encourage the use of different and innovative teaching methods.

(9)        Establish joint institutional responsibility and accountability for support of students and their success.

(10)      Effectively utilize existing funding sources for high school, college, university, and vocational programs and actively pursue new funding from other sources.

(11)      Develop methods for early identification of potential participating students in the middle grades and through high school.

(12)      Reduce the percentage of students needing remedial courses upon their initial entry from high school into a college or university.

(c)        Programs developed under this Part that target students who are at risk of dropping out of high school before attaining a high school diploma shall:

(1)        Provide these students with the opportunity to graduate from high school possessing the core academic skills needed for postsecondary education and high‑skilled employment.

(2)        Enable students to complete a technical or academic program in a field that is in high demand and has high wages.

(3)        Set and achieve goals that significantly reduce dropout rates and raise high school and college retention, certification, and degree completion rates.

(4)        Enable students who complete these programs to pass employer exams, if applicable.

(d)        Cooperative innovative high school programs that offer accelerated learning programs shall:

(1)        Provide a flexible, customized program of instruction for students who would benefit from accelerated, higher level coursework or early graduation from high school.

(2)        Enable students to obtain a high school diploma in less than four years, to begin or complete an associate degree program, to master a certificate or vocational program, or to earn up to two years of college credit.

(3)        Offer a college preparatory academic core and in‑depth studies in a career or technical field that will lead to advanced programs or employment opportunities in engineering, health sciences, or teaching.

(e)        Cooperative innovative high school programs may include the creation of a school within a school, a technical high school, or a high school or technical center located on the campus of a college or university.

(f)         Students are eligible to attend these programs as early as ninth grade. (2003‑277, s. 2; 2005‑276, s. 7.33(a).)



§ 115C-238.50A. Definitions.

§ 115C‑238.50A.  Definitions.

The following definitions apply in this Part:

(1)        Constituent institution.  A constituent institution as defined in G.S. 116‑2(4).

(2)        Education partner.  An education partner as provided in G.S. 115C‑238.52.

(3)        Governing board.  The State Board of Community Colleges, the Board of Governors of The University of North Carolina, or the Board of the North Carolina Independent Colleges and Universities.

(4)        Local board of trustees.  The board of trustees of a community college, constituent institution of The University of North Carolina, or private college located in North Carolina. (2005‑276, s. 7.33(a).)



§ 115C-238.51. Application process.

§ 115C‑238.51.  Application process.

(a)        A local board of education and at least one local board of trustees shall jointly apply to establish a cooperative innovative high school program under this Part.

(b)        The application shall contain at least the following information:

(1)        A description of a program that implements the purposes in G.S. 115C‑238.50.

(2)        A statement of how the program relates to the Economic Vision Plan adopted for the economic development region in which the program is to be located.

(3)        The facilities to be used by the program and the manner in which administrative services of the program are to be provided.

(4)        A description of student academic and vocational achievement goals and the method of demonstrating that students have attained the skills and knowledge specified for those goals.

(5)        A description of how the program will be operated, including budgeting, curriculum, transportation, and operating procedures.

(6)        The process to be followed by the program to ensure parental involvement.

(7)        The process by which students will be selected for and admitted to the program.

(8)        A description of the funds that will be used and a proposed budget for the program. This description shall identify how the average daily membership (ADM) and full‑time equivalent (FTE) students are counted.

(9)        The qualifications required for individuals employed in the program.

(10)      The number of students to be served.

(11)      A description of how the program's effectiveness in meeting the purposes in G.S. 115C‑238.50 will be measured.

(c)        The application shall be submitted to the State Board of Education and the applicable governing Boards. The Boards shall appoint a joint advisory committee to review the applications and to recommend to the Boards those programs that meet the requirements of this Part and that achieve the purposes set out in G.S. 115C‑238.50.

(d)        The Boards may approve programs recommended by the joint advisory committee or may approve other programs that were not recommended. The Boards shall approve all applications by June 30 of each year. No application shall be approved unless the State Board of Education and the applicable governing Board find that the application meets the requirements set out in this Part and that granting the application would achieve the purposes set out in G.S. 115C‑238.50. Priority shall be given to applications that are most likely to further State education policies, to address the economic development needs of the economic development regions in which they are located, and to strengthen the educational programs offered in the local school administrative units in which they are located. (2003‑277, s. 2; 2005‑276, s. 7.33(a); 2005‑345, ss. 6(b), 6(c).)



§ 115C-238.52. Participation by other education partners.

§ 115C‑238.52.  Participation by other education partners.

(a)        Any or all of the following education partners may participate in the development of a cooperative innovative program under this Part that is targeted to high school students who would benefit from accelerated academic instruction:

(1),       (2)  Repealed by Session Laws 2005‑276, s. 7.33(a), effective July 1, 2005.

(3)        A private business or organization.

(4)        The county board of commissioners in the county in which the program is located.

(b)        Any or all of the education partners listed in subsection (a) of this section that participate shall:

(1)        Jointly apply with the local board of education and the local board of trustees to establish a cooperative innovative program under this Part.

(2)        Be identified in the application.

(3)        Sign the written agreement under G.S. 115C‑238.53(b). (2003‑277, s. 2; 2005‑276, s. 7.33(a).)



§ 115C-238.53. Program operation.

§ 115C‑238.53.  Program operation.

(a)        A program approved by the State is accountable to the local board of education.

(b)        A program approved under this Part shall operate under the terms of a written agreement signed by the local board of education, local board of trustees, State Board of Education, and applicable governing Board. The agreement shall incorporate the information provided in the application, as modified during the approval process, and any terms and conditions imposed on the program by the State Board of Education and the applicable governing Board. The agreement may be for a term of no longer than five school years.

(c)        A program may be operated in a facility owned or leased by the local board of education, the local board of trustees, or the education partner, if any.

(d)        A program approved under this Part shall provide instruction each school year for at least 180 days during nine calendar months, shall comply with laws and policies relating to the education of students with disabilities, and shall comply with Article 27 of this Chapter.

(e)        A program approved under this Part may use State, federal, and local funds allocated to the local school administrative unit, to the applicable governing Board, and to the college or university to implement the program. If there is an education partner and if it is a public body, the program may use State, federal, and local funds allocated to that body.

(f)         Except as provided in this Part and under the terms of the agreement, a program may be exempted by the applicable governing Board from laws and rules applicable to a local board of education, a local school administrative unit, a community college, a constituent institution, or a local board of trustees. (2003‑277, s. 2; 2005‑276, s. 7.33(a).)



§ 115C-238.54. Funds for programs.

§ 115C‑238.54.  Funds for programs.

(a)        The Department of Public Instruction shall assign a school code for each program that is approved under this Part. All positions and other State and federal allotments that are generated for this program shall be assigned to that school code. Notwithstanding G.S. 115C‑105.25, once funds are assigned to that school code, the local board of education may use these funds for the program and may transfer these funds between funding allotment categories.

(b)        The local board of trustees may allocate State and federal funds for a program that is approved under this Part.

(c)        An education partner under G.S. 115C‑238.52 that is a public body may allocate State, federal, and local funds for a program that is approved under this Part.

(d)        If not an education partner under G.S. 115C‑238.52, a county board of commissioners in a county where a program is located may nevertheless appropriate funds to a program approved under this Part.

(e)        The local board of education and the local board of trustees are strongly encouraged to seek funds from sources other than State, federal, and local appropriations. They are strongly encouraged to seek funds the Education Cabinet identifies or obtains under G.S. 116C‑4. (2003‑277, s. 2; 2005‑276, s. 7.33(a).)



§ 115C-238.55. Evaluation of programs.

§ 115C‑238.55.  Evaluation of programs.

The State Board of Education and the governing Boards shall evaluate the success of students in programs approved under this Part. Success shall be measured by high school retention rates, high school completion rates, high school dropout rates, certification and associate degree completion, admission to four‑year institutions, postgraduation employment in career or study‑related fields, and employer satisfaction of employees who participated in and graduated from the programs. The Boards shall jointly report by January 15 of each year to the Joint Legislative Education Oversight Committee on the evaluation of these programs.  (2003‑277, s. 2; 2005‑276, s. 7.33(a); 2009‑305, s. 3.)



§§ 115C-238.56 through 115C-238.59: Reserved for future codification purposes. (2003-277, s. 2.)

§§ 115C‑238.56 through 115C‑238.59: Reserved for future codification purposes. (2003‑277, s. 2.)



§ 115C-239. Authority of local boards of education.

Article 17.

Supporting Services.

Part 1. Transportation.

§ 115C‑239.  Authority of local boards of education.

Each local board of education is hereby authorized to acquire, own, lease, contract and operate school buses for the transportation of pupils enrolled in the public schools of such local school administrative unit, and of persons employed in the operation of such schools in accordance with rules and regulations adopted by the State Board of Education under the authority of G.S. 115C‑12(17) and within the limitations set forth in G.S. 115C‑239 to 115C‑246, 115C‑248 to 115C‑254 and 115C‑256 to 115C‑259. Boards of education which own and operate school buses for the transportation of pupils shall have authority to establish separate systems of transportation for pupils attending elementary schools and for pupils attending middle schools, junior high schools, or senior high schools. Each such board may operate such buses to and from such of the schools within the local school administrative unit, and in such number, as the board shall from time to time find practicable and appropriate for the safe, orderly and efficient transportation of such pupils and employees to such schools. (1955, c. 1372, art. 21, s. 1; 1973, c. 586, s. 1; 1981, c. 423, s. 1; 1983, c. 630, s. 2; 2001‑97, s. 3.)



§ 115C-240. Authority and duties of State Board of Education.

§ 115C‑240.  Authority and duties of State Board of Education.

(a)        The State Board of Education shall promulgate rules and regulations for the operation of a public school transportation system.

(b)        The State Board of Education shall be under no duty to supply transportation to any pupil or employee enrolled or employed in any school. Neither the State nor the State Board of Education shall in any manner be liable for the failure or refusal of any local board of education to furnish transportation, by school bus or otherwise, to any pupil or employee of any school, or for any neglect or action of any county or city board of education, or any employee of any such board, in the operation or maintenance of any school bus.

(c)        The State Board of Education shall from time to time adopt such rules and regulations with reference to the construction, equipment, color, and maintenance of school buses, the number of pupils who may be permitted to ride at the same time upon any bus, and the age and qualifications of drivers of school buses as it shall deem to be desirable for the purpose of promoting safety in the operation of school buses. Every school bus that is capable of operating on diesel fuel shall be capable of operating on diesel fuel with a minimum biodiesel concentration of B‑20, as defined in G.S. 143‑58.4. No school bus shall be operated for the transportation of pupils unless such bus is constructed and maintained as prescribed in such regulations and is equipped with adequate heating facilities, a standard signaling device for giving due notice that the bus is about to make a turn, an alternating flashing stoplight on the front of the bus, an alternating flashing stoplight on the rear of the bus, and such other warning devices, fire protective equipment and first aid supplies as may be prescribed for installation upon such buses by the regulation of the State Board of Education.

(d)        The State Board of Education shall assist local boards of education by establishing guidelines and a framework through which local boards may establish, review and amend school bus routes prepared pursuant to G.S. 115C‑246. The State Board shall also require local boards to implement the Transportation Information Management System or an equivalent system approved by the State Board of Education, no later than September 1, 1992. The State Board of Education shall also assist local boards of education with reference to the acquisition and maintenance of school buses or any other question which may arise in connection with the organization and operation of school bus transportation systems of local boards.

(e)        The State Board of Education shall allocate to the respective local boards of education funds appropriated from time to time by the General Assembly for the purpose of providing transportation to the pupils enrolled in the public schools within this State. Such funds shall be allocated by the State Board of Education in accordance with the number of pupils to be transported, the length of bus routes, road conditions and all other circumstances affecting the cost of the transportation of pupils by school bus to the end that the funds so appropriated may be allocated on a fair and equitable basis, according to the needs of the respective local school administrative units and so as to provide the most efficient use of such funds. Such allocation shall be made by the State Board of Education at the beginning of each fiscal year, except that the State Board may reserve for future allocation from time to time within such fiscal year as the need therefor shall be found to exist, a reasonable amount not to exceed ten percent (10%) of the total funds available for transportation in such fiscal year from such appropriation. If there is evidence of inequitable or inefficient use of funds, the State Board of Education shall be empowered to review school bus routes established by local boards pursuant to G.S. 115C‑246 as well as other factors affecting the cost of the transportation of pupils by school bus.

(f)         The respective local boards shall use such funds for the purposes of replacing, maintaining, insuring, and operating public school buses and service vehicles in accordance with the provisions of G.S. 115C‑239 to 115C‑246, 115C‑248 to 115C‑254 and 115C‑256 to 115C‑259 and for no other purpose, but in the making of expenditures for such purposes shall be subject to rules and regulations promulgated by the State Board of Education. (1955, c. 1372, art. 21, p. 2; 1981, c. 423, s. 1; 1983, c. 630, ss. 3‑6; 1989 (Reg. Sess., 1990), c. 1066, s. 96(a); 1991 (Reg. Sess., 1992), c. 900, s. 77(a); 2007‑423, s. 1.)



§ 115C-241. Assignment of school buses to schools.

§ 115C‑241.  Assignment of school buses to schools.

The superintendent of the schools of each local school administrative unit which shall elect to operate a school bus transportation system, shall, prior to the commencement of each regular school year and subject to the approval of the local board of education, allocate and assign to the respective public schools within the jurisdiction of such local school administrative unit the school buses which the local board shall own and direct to be operated during such school year. From time to time during such school year, subject to the directions of the local board of education, the superintendent  may revise such allocation and assignment of school buses in accordance with the changing transportation needs and conditions at the respective schools of such local school administrative unit, and may, pursuant to such revision, assign an additional bus or buses to a school or withdraw a bus or buses from a school in such local school administrative unit. (1955, c. 1372, art. 21, s. 3; 1981, c. 423, s. 1.)



§ 115C-242. Use and operation of school buses.

§ 115C‑242.  Use and operation of school buses.

Public school buses may be used for the following purposes only, and it shall be the duty of the superintendent of the school of each local school administrative unit to supervise the use of all school buses operated by such local school administrative unit so as to assure and require compliance with this section:

(1)        A school bus may be used for the transportation of pupils enrolled in and employees in the operation of the school to which such bus is assigned by the superintendent of the local school administrative unit. Except as otherwise herein provided, such transportation shall be limited to transportation to and from such school for the regularly organized school day, and from and to the points designated by the principal of the school to which such bus is assigned, for the receiving and discharging of passengers. No pupil or employee shall be so transported upon any bus other than the bus to which such pupil or employee has been assigned pursuant to the provisions of this Article: Provided, that children enrolled in a Headstart program or any More at Four program may be transported on public school buses, and any additional costs associated with such contractual arrangements shall be incurred by the benefitting Head Start or More at Four program: Provided further, that children with disabilities may be transported to and from the nearest appropriate private school having a special education program approved by the State Board of Education if the children to be transported are or have been placed in that program by a local school administrative unit as a result of the State or the unit's duty to provide such children with a free appropriate public education.

(2)        In the case of illness or injury requiring immediate medical attention of any pupil or employee while such pupil or employee is present at the school in which such pupil is enrolled or such employee is employed, the principal of such school may, in his discretion, permit such pupil or employee to be transported by a school bus to a doctor or hospital for medical treatment, and may, in his discretion, permit such other person as he may select to accompany such pupil.

(3)        The board of education of any local school administrative unit may operate the school buses of such unit one day prior to the opening of the regular school term for the transportation of pupils and employees to and from the school to which such pupils are assigned or in which they are enrolled and such employees are employed, for the purposes of the registration of students, the organization of classes, the distribution of textbooks, and such other purposes as will, in the opinion of the superintendent of the schools of such unit, promote the efficient organization and operation of such public schools.

(4)        A local board of education which elects to operate a school bus transportation system, shall not be required to provide transportation for any school employee, nor shall such board be required to provide transportation for any pupil living within one and one half miles of the school in which such pupil is enrolled.

(5)        Local boards of education, under rules adopted by the State Board of Education, may permit the use and operation of school buses for the transportation of pupils and instructional personnel as the board deems necessary to serve the instructional programs of the schools. Included in the use permitted by this section is the transportation of children with disabilites, and children enrolled in programs that require transportation from the school grounds during the school day, such as special vocational or occupational programs. On any such trip, a city or county‑owned school bus shall not be taken out of the State.

If State funds are inadequate to pay for the transportation approved by the local board of education, local funds may be used for these purposes. Local boards of education shall determine that funds are available to such boards for the transportation of children to and from the school to which they are assigned for the entire school year before authorizing the use and operation of school buses for other services deemed necessary to serve the instructional program of the schools.

Children with disabilities may be transported to and from the nearest appropriate private school having a special education program approved by the State Board of Education if the children to be transported have been placed in that program by a local school administrative unit as a result of the State or the unit's duty to provide those children with a free appropriate public education.

(6)        School buses owned by a local board of education may be used for emergency management purposes in any state of disaster or local state of emergency declared under Chapter 166A of the General Statutes. Under rules and regulations adopted by a local board of education, its school buses may be used with its permission for the purpose of testing emergency management plans; however, neither the State Board of Education nor the local board of education shall be liable for the operating cost, any compensation claims or any tort claims resulting from the test.

(7)        Uses authorized by G.S. 115C‑243. (1955, c. 1372, art. 21, s. 4; 1957, c. 1103; 1969, c. 47; 1973, c. 869; 1977, c. 830, ss. 2, 3; 1977, 2nd Sess., c. 1280, s. 2; 1979, c. 885; 1981, c. 423, s. 1; 1983, c. 630, s. 7; c. 768, s. 8; 1987, c. 827, s. 49; 2006‑66, s. 7.18(i); 2006‑69, s. 3(g).)



§ 115C-243. Use of school buses by senior citizen groups.

§ 115C‑243.  Use of school buses by senior citizen groups.

(a)        Any local board of education may enter into agreements with the governing body of any county, city, or town, or with any State agency, or any agency established or identified pursuant to Public Law 89‑73, Older Americans Act of 1965, to provide for the use of school buses to provide transportation for the elderly.

(b)        Each agreement entered into under this section must provide the following:

(1)        That the board of education shall be reimbursed in full for the proportionate share of any and all costs, both fixed and variable, of such buses attributable to the uses of the bus pursuant to the agreement.

(2)        That the board of education shall be held harmless from any and all liability by virtue of uses of the buses pursuant to the agreement.

(3)        That adequate liability insurance is maintained under G.S. 115C‑42 to insure the board of education, and that adequate insurance is maintained to protect the property of the board of education. The minimum limit of liability insurance shall not be less than the maximum amount of damages which may be awarded under the Tort Claims Act, G.S. 143‑291. The costs of said insurance shall be paid by the agency contracting for the use of the bus, either directly or through the fee established by the agreement.

(c)        Before any board of education shall enter into any agreement under this section, it must by resolution establish a policy for use of school buses by the elderly. The policy must give first priority to school uses under G.S. 115C‑242 and 115C‑42. The resolution must provide for a schedule of charges under this section. Such resolution, if adopted, shall be amended or readopted at least once per year to provide for adjustments to the schedule of charges or to provide for maintaining the same schedule of charges. If the price bid for the service by a private bus carrier is less than the schedule of charges adopted by the board of education, then the board of education may not enter into the agreement.

(d)        No board of education shall be under any duty to sign any agreement under this section.

(e)        No bus operated under the provisions of this section shall travel outside of the area consisting of the county or counties where the local board of education is located and the county or counties contiguous to that county or counties, but not outside of the State of North Carolina.

(f)         Before any agreement under this section may be signed, the State Board of Education shall adopt a uniform schedule of charges for the use of buses under this section. Such schedule shall include a charge by the hour and by the mile which shall cover all costs both fixed and variable, including depreciation, gasoline, fuel, labor, maintenance, and insurance. The schedule may be amended by the State Board of Education. The schedule of charges adopted by the local board of education under subsection (c) may vary from the State schedule only to cover changes in wages. (1977, 2nd Sess., c. 1280, s. 1; 1981, c. 423, s. 1; 1983, c. 717, s. 92; 1985 (Reg. Sess., 1986), c. 955, ss. 17, 18; 2006‑203, s. 32.)



§ 115C-244. Assignment of pupils to school buses.

§ 115C‑244.  Assignment of pupils to school buses.

(a)        The superintendent or superintendent's designee shall assign the pupils and employees who may be transported to and from school upon the bus or buses assigned to each school and shall implement and enforce the plan developed under G.S. 115C‑246. No pupil or employee shall be permitted to ride upon any school bus to which such pupil or employee has not been so assigned by the superintendent or superintendent's designee, except by the express direction of the superintendent or superintendent's designee.

(b)        In the event that the superintendent or superintendent's designee assigns a school bus to be used in the transportation of pupils to two or more schools, the superintendent or superintendent's designee shall assign the pupils to be transported to and from each school by that bus, and the principals of the respective schools shall implement and enforce this assignment of pupils.

(c)        Any pupil enrolled in any school, or the parent or guardian of any such pupil, or the person standing in loco parentis to such pupil, may apply to the principal of such school for transportation of such pupil to and from such school by school bus for the regularly organized school day. The principal shall deliver the application to the superintendent or superintendent's designee, who shall assign a pupil to a school bus if the pupil is entitled to school bus transportation under this Article and the rules of the State Board of Education. Such assignment shall be made by the superintendent or superintendent's designee so as to provide for the orderly, safe and efficient transportation of pupils to such school and so as to promote the orderly and efficient administration of the school and the health, safety and general welfare of the pupils to be so transported. Assignments of pupils and employees to school buses may be changed by the superintendent or superintendent's designee as he may from time to time find proper for the safe and efficient transportation of such pupils and employees.

(d)        The parent or guardian of any pupil enrolled in any school, or the person standing in loco parentis to any such pupil, who shall apply under subsection (c) of this section for the transportation of such pupil to and from such school by school bus, may, if such application is denied, or if such pupil is assigned to a school bus not satisfactory to such parent, guardian, or person standing in loco parentis to such pupil, pursuant to rules and regulations established by the local board of education, apply to such board for such transportation upon a school bus designated in such application, and shall be entitled to a prompt and fair hearing by such board in accordance with the rules and regulations established by it. The majority of such board shall be a quorum for the purpose of holding such hearing and passing upon such application, and the decision of the majority of the members present at such hearing shall be the decision of the board. If, at such hearing, the board shall find that pupil is entitled to be transported to and from such school upon the school bus designated in such application, or if the board shall find that the transportation of such pupil upon such bus to and from such school will be for the best interests of such pupil, will not interfere with the proper administration of such school, or with the safe and efficient transportation by school bus of other pupils enrolled in such school and will not endanger the health or safety of the children there enrolled, the board shall direct that such child be assigned to and transported to such school upon such bus.

(e)        A decision of a local board under subsection (d) is final and, except as provided in this subsection, is subject to judicial review in accordance with Article 4 of Chapter 150B of the General Statutes. A person seeking judicial review shall file a petition in the superior court of the county where the local board made its decision.

(f)         No employee shall be assigned to or permitted to ride upon a school bus when to do so will result in the overcrowding of such bus or will prevent the assignment to such bus of a pupil entitled to ride thereon, or will otherwise, in the opinion of the superintendent or superintendent's designee, be detrimental to the comfort or safety of the pupils assigned to such bus, or to the safe, efficient and proper operation of such bus. (1955, c. 1372, art. 21, s. 5; 1981, c. 423, s. 1; 1987, c. 827, ss. 47, 48; 1998‑220, s. 3.)



§ 115C-245. School bus drivers; monitors; safety assistants.

§ 115C‑245.  School bus drivers; monitors; safety assistants.

(a)        Each local board, which elects to operate a school bus transportation system, shall employ the necessary drivers for such school buses. The drivers shall have all qualifications prescribed by the regulations of the State Board of Education herein provided for and must be at least 18 years old and have at least six months driving experience as a licensed operator of a motor vehicle before employment as a regular or substitute driver, but the selection and employment of each driver shall be made by the local board of education, and the driver shall be the employee of such local school administrative unit. Each local board of education shall assign the bus drivers employed by it to the respective schools within the jurisdiction of such board, and the superintendent or superintendent's designee shall assign the drivers to the school buses to be driven by them. No school bus shall at any time be driven or operated by any person other than the bus driver assigned to such bus except by the express direction of the superintendent or superintendent's designee or in accordance with rules and regulations of the appropriate local board of education.

(b)        The driver of a school bus subject to the direction of the superintendent or superintendent's designee shall have complete authority over and responsibility for the operation of the bus and the maintaining of good order and conduct upon such bus, and shall report promptly to the principal any misconduct upon such bus or disregard or violation of the driver's instructions by any person riding upon such bus. The principal may take such action with reference to any such misconduct upon a school bus, or any violation of the instructions of the driver, as he might take if such misconduct or violation had occurred upon the grounds of the school.

(c)        The driver of any school bus shall permit no person to ride upon such bus except pupils or school employees assigned thereto or persons permitted by the express direction of the superintendent or superintendent's designee to ride thereon.

(d)        The superintendent or superintendent's designee may, in his discretion, appoint a monitor for any bus assigned to any school. It shall be the duty of such monitor, subject to the direction of the driver of the bus, to preserve order upon the bus and do such other things as may be appropriate for the safety of the pupils and employees assigned to such bus while boarding such bus, alighting therefrom or being transported thereon, and to require such pupils and employees to conform to the rules and regulations established by the local board of education for the safety of pupils and employees upon school buses. Such monitors shall be unpaid volunteers who shall serve at the pleasure of the superintendent or superintendent's designee.

(e)        A local board of education may, in its discretion within funds available, employ transportation safety assistants upon recommendation of the principal through the superintendent. The safety assistants thus employed shall assist the bus drivers with the safety, movement, management, and care of children boarding the bus, leaving the bus, or being transported in it. The safety assistant should be either an adult or a certified student driver who is available as a substitute bus driver. (1955, c. 1372, art. 21, s. 6; 1979, c. 719, ss. 1‑4; 1979, 2nd Sess., c. 1156; 1981, c. 423, s. 1; 1987, c. 276; 1989, c. 558, s. 2; 1998‑220, s. 4.)



§ 115C-246. School bus routes.

§ 115C‑246.  School bus routes.

(a)        The superintendent of the local school administrative unit shall, prior to the commencement of each regular school year, prepare a plan for a definite route, including stops for receiving and discharging pupils, for each school bus so as to assure the most efficient use of such bus and the safety and convenience of the pupils assigned thereto. The superintendent may, in his discretion, obtain the advice of the State Board of Education with reference to the plan. The buses shall be operated upon the route so established and not otherwise, except as provided in this Article. From time to time the principal may suggest changes in any such bus route as he shall deem proper for the said purposes, and the same shall be effective when approved by the superintendent of the local school administrative unit.

(b)        Unless road or other conditions make it inadvisable, public school buses shall be routed on state‑maintained highways, municipal streets, or other streets with publicly dedicated right‑of‑way. The local board of education shall not be responsible for damage to the roadway. Each public school bus shall be routed so that the bus passes within one mile of the residence of each pupil assigned to that bus. A pupil who lives one and one‑half miles or more from the school to which the pupil is assigned shall be eligible for school bus transportation.

(c)        All bus routes when established pursuant to this section shall be filed in the office of the board of education of the local school administrative unit, and all changes made therein shall be filed in the office of such board within 10 days after such change shall become effective.

(d)        Repealed by Session Laws 1985 (Regular Session, 1986), c. 975, s. 24.

(e)        No provision of this Article shall be construed to place upon the State, or upon any county or city, any duty to supply any funds for the transportation of pupils, or any duty to supply funds for the transportation of pupils who live within the corporate limits of the city or town in which is located the public school in which such pupil is enrolled or to which such pupil is assigned, even though transportation to or from such school is furnished to pupils who live outside the limits of such city or town. (1955, c. 1372, art. 21, s. 7; 1959, c. 573, s. 15; 1963, c. 990, ss. 2, 3; 1965, c. 1095, ss. 2, 3; 1981, c. 423, s. 1; 1985 (Reg. Sess., 1986), c. 975, s. 24; 1987, c. 827, s. 49; 1989 (Reg. Sess., 1990), c. 1066, s. 96(b); 2005‑151, s. 1.)



§ 115C-247. Purchase of activity buses by local boards.

§ 115C‑247.  Purchase of activity buses by local boards.

The several local boards of education in the State are hereby authorized and empowered to take title to school buses purchased with local or community funds for the purpose of transporting pupils to and from athletic events and for other local school activity purposes, and commonly referred to as activity buses.

Each local board of education that operates activity buses shall adopt a policy relative to the proper use of the vehicles. The policy shall permit the use of these buses for travel to athletic events during the regular season and playoffs and for travel to other school‑sponsored activities.

The provisions of G.S. 115C‑42 shall be fully applicable to the ownership and operation of such activity school buses. Activity buses may also be used as provided in G.S. 115C‑243.  (1955, c. 1256; 1957, c. 685; 1959, c. 573, s. 2; 1961, c. 1102, s. 4; 1977, 2nd Sess., c. 1280, s. 3; 1981, c. 423, s. 1; 2006‑208, s. 1.)



§ 115C-248. Inspection of school buses and activity buses; report of defects by drivers; discontinuing use until defects remedied.

§ 115C‑248.  Inspection of school buses and activity buses; report of defects by drivers; discontinuing use until defects remedied.

(a)        The superintendent of each local school administrative unit, shall cause each school bus owned or operated by such local school administrative unit to be inspected at least once each 30 days during the school year for mechanical defects, or other defects which may affect the safe operation of such bus. A report of such inspection, together with the recommendations of the person making the inspection, shall be filed promptly in the office of the superintendent of such local school administrative unit, and a copy thereof shall be forwarded to the principal of the school to which such bus is assigned.

(b)        It shall be the duty of the driver of each school bus to report promptly to the principal of the school, to which such bus is assigned, any mechanical defect or other defect which may affect the safe operation of the bus when such defect comes to the attention of the driver, and the principal shall thereupon report such defect to the superintendent of the local school administrative unit. It shall be the duty of the superintendent of the local school administrative unit to cause any and all such defects to be corrected promptly.

(c)        If any school bus is found by the principal of the school, to which it is assigned, or by the superintendent of the local school administrative unit, to be so defective that the bus may not be operated with reasonable safety, it shall be the duty of such principal or superintendent to cause the use of such bus to be discontinued until such defect is remedied, in which event the principal of the school, to which such bus is assigned, may permit the use of a different bus assigned to such school in the transportation of the pupils and employees assigned to the bus found to be defective.

(d)        The superintendent of each local school administrative unit, shall cause each activity bus which is used for the transportation of  students by such local school administrative unit or any public school system therein to be inspected for mechanical defects, or other defects which may affect the safe operation of such activity bus, at the same time and in the same way and manner as the regular public school buses for the normal transportation of public school pupils are inspected. A report of such inspection, together with the recommendations of the person making the inspection, shall be filed with the principal of the school which uses and operates such activity bus and a copy shall be forwarded to the superintendent of the local school administrative unit involved. It shall be the duty of the driver of each activity bus to make the same reports to the principal of the school using and operating such activity bus as is required by this section. If any public school activity bus is found to be so defective that the activity bus may not be operated with reasonable safety, it shall be the duty of such principal to cause the use of such activity bus to be discontinued until such defect is remedied to the satisfaction of the person making the inspection and a report to this effect has been filed in the manner herein prescribed. Nothing in this subsection shall authorize the use of State funds for the purchase, operation or repair of any activity bus. (1955, c. 1372, art. 21, s. 8; 1961, c. 474; 1975, c. 150, s. 2; 1981, c. 423, s. 1.)



§ 115C-249. Purchase and maintenance of school buses, materials and supplies.

§ 115C‑249.  Purchase and maintenance of school buses, materials and supplies.

(a)        To the extent that the funds shall be made available to it for such purpose, a local board of education is authorized to purchase from time to time such additional school buses and service vehicles or replacements for school buses and service vehicles, as may be deemed by such board to be necessary for the safe and efficient transportation of pupils enrolled in the schools within such local school administrative unit. Any school bus so purchased shall be constructed and equipped as prescribed by the provisions of this Article and by the regulations of the State Board of Education issued pursuant thereto. Any school bus so purchased that is capable of operating on diesel fuel shall be capable of operating on diesel fuel with a minimum biodiesel concentration of B‑20, as defined in G.S. 143‑58.4. At least two percent (2%) of the total volume of fuel purchased annually by local school districts statewide for use in school bus diesel engine motor vehicles shall be biodiesel fuel of a minimum blend of B‑20, to the extent that biodiesel blend is available and compatible with the technology of the vehicles or equipment used.

(b)        The tax‑levying authorities of any county are hereby authorized to make provision from time to time in the capital outlay budget of the county for the purchase of such school buses or service vehicles.

(c)        Any funds appropriated from time to time by the General Assembly for the purchase of school buses or service vehicles shall be allocated by the State Board of Education to the respective local boards of education in accordance with the requirements of such boards as determined by the State Board of Education, and thereupon shall be paid over to the respective local boards of education in accordance with such allocation.

(d)        The title to any additional or replacement school bus or service vehicle purchased pursuant to the provisions of this section, shall be taken in the name of the board of education of such local school administrative unit, and such bus shall in all respects be maintained and operated pursuant to the provisions of this Article in the same manner as any other public school bus.

(e)        It shall be the duty of the county board of education to provide adequate buildings and equipment for the storage and maintenance of all school buses and service vehicles owned or operated by the board of education of any local school administrative unit in such county. It shall be the duty of the tax‑levying authorities of such county to provide in its capital outlay budget for the construction or acquisition of such buildings and equipment as may be required for this purpose.

(f)         In the event of the damage or destruction of any school bus or service vehicle by fire, collision, or otherwise, the board of education of the local school administrative unit which shall own or operate such bus or service vehicle may apply to the State Board of Education for funds with which to replace it. If the State Board of Education finds that such bus or service vehicle has been destroyed or damaged to the extent that it cannot be made suitable for further use, and if the State Board of Education finds that the replacement of such bus or service vehicle is necessary in order to enable such local school administrative unit to operate properly its school bus transportation system, the State Board of Education shall allot to the board of education of such local school administrative unit from the funds now held by the State Board of Education for the replacement of school buses or service vehicles, or from funds hereafter appropriated by the General Assembly for that purpose, a sum sufficient to purchase a new school bus or service vehicle to be used as a replacement for such damaged or destroyed bus or service vehicle and upon such allocation such sum shall be paid over to or for the account of the board of education of such local school administrative unit for such purpose.

(g)        Repealed by Session Laws 2003‑147, s. 3, effective for a local school administrative unit when the unit is certified as being E‑Procurement compliant, or April 1, 2004, whichever occurs first.

(h)        Appropriations by the General Assembly for the purchase of public school buses shall not revert to the General Fund. Any unexpended portion of those appropriations shall at the end of each fiscal year be transferred to a reserve account and be held, together with any other funds appropriated for the purpose, for the purchase of public school buses. (1955, c. 1372, art. 21, s. 9; 1961, c. 833, s. 16; 1975, c. 879, s. 46; 1981, c. 423, s. 1; 1987, c. 827, s. 49; 1991 (Reg. Sess., 1992), c. 1039, s. 24; 2003‑147, s. 3; 2004‑203, s. 72(b); 2007‑423, s. 2.)



§ 115C-250. Authority to expend funds for transportation of children with disabilities.

§ 115C‑250.  Authority to expend funds for transportation of children with disabilities.

(a)        The State Board of Education and local boards of education may expend public funds for transportation of children with disabilities who are unable because of their disability to ride the regular school buses and who have been placed in programs by a local school board as a part of its duty to provide these children with a free appropriate education under Article 9 of this Chapter. At the option of the local board of education with the concurrence of the State Board of Education, funds appropriated to the State Board of Education for contract transportation of children with disabilities may be used to purchase buses and minibuses as well as for the purposes authorized in the budget. The State Board of Education shall adopt rules concerning the construction and equipment of these buses and minibuses.

The Departments of Health and Human Services, Juvenile Justice and Delinquency Prevention, and Correction may also expend public funds for transportation of children with disabilities who are unable because of their disability to ride the regular school buses and who have been placed in programs by one of these agencies as a part of that agency's duty to provide these children with a free appropriate public education under Article 9 of this Chapter.

If a local area mental health center places a child with a disability in an educational program, the local area mental health center shall pay for the transportation of the child who is unable due to the disability to ride the regular school buses to the program.

(b)        Funds appropriated for the transportation of children with disabilities may be used to pay transportation safety assistants employed in accordance with G.S. 115C‑245(e) for buses to which children with disabilities are assigned. (1955, c. 1372, art. 21, s. 6; 1973, c. 1351, s. 1; 1975, c. 678, ss. 9, 10; 1977, c. 830, s. 1; 1979, c. 719, ss. 1‑4; 1979, 2nd Sess., c. 1156; 1981, c. 423, s. 1; c. 912, s. 1; 1981 (Reg. Sess., 1982), c. 1282, s. 31; 1985, c. 479, s. 26(b); 1987, c. 769; 1997‑443, s. 11A.118(a); 1998‑202, s. 4(n); 2000‑137, s. 4(q); 2006‑69, s. 3(h).)



§ 115C-251. Transportation supervisors.

§ 115C‑251.  Transportation supervisors.

The State Board of Education shall from time to time adopt such rules and regulations with regard to the qualifications of persons employed by local boards of education as chief mechanic or supervisor of transportation as it shall deem necessary or desirable for the purpose of assuring the proper maintenance and safety of school buses. A local board of education shall not employ any person as chief mechanic or supervisor of transportation if that person does  not meet the qualifications established by the State Board. (1977, c.  314; 1981, c. 423, s. 1.)



§ 115C-252. Aid in lieu of transportation.

§ 115C‑252.  Aid in lieu of transportation.

(a)        When, by reason of road conditions or otherwise, any local board of education, which shall elect to operate a school bus transportation system, shall find it impracticable to furnish to a pupil transportation by school bus to the school in which such pupil is enrolled, or to which such pupil is assigned, the board may assign  such pupil to such other school within such local school administrative unit as the board shall deem advisable, unless the parent or guardian of such pupil or the person standing in loco parentis to such pupil, shall notify the principal of the school, in which such pupil is enrolled or to which such pupil is assigned, of the desire of such pupil to continue to attend such school without the benefit of transportation by school bus.

(b)        In the event that any local board of education, which shall operate a system of school bus transportation, shall find it impracticable to furnish to a pupil such transportation to the school  in which such pupil is enrolled or to which such pupil is assigned, and if, as a result thereof, such pupil shall be required to obtain board and lodging at a place other than the residence of such pupil in order to attend a school, such board may, in its discretion, provide for the payment to the parent or guardian of such pupil of a sum not to exceed fifty dollars ($50.00) per month for each school month that  such pupil shall so obtain board and lodging at a place other than the residence of the pupil for the purpose of attending a school. (1955, c. 1372, art. 21, s. 10; 1973, c. 932; 1981, c. 423, s. 1.)



§ 115C-253. Contracts for transportation.

§ 115C‑253.  Contracts for transportation.

Any local board of education may, in lieu of the operation by it of public school buses, enter into a contract with any person, firm or corporation for the transportation by such person, firm or corporation of pupils enrolled in the public schools of such local school administrative unit for the same purposes for which such local school administrative unit is authorized by this Article to operate public school buses. Any vehicle used by such person, firm or corporation for the transportation of such pupils shall be constructed and equipped as provided in rules and regulations promulgated by the State Board of Education, and the driver of such vehicle shall possess all of the qualifications prescribed by rules and regulations promulgated by the State Board of Education. Where a contract for transportation of pupils is entered into between a local board of education and any person, firm or corporation which contemplates the use of an automobile or vehicle other than a bus for the transportation of 16 pupils or less, the automobile or vehicle shall not be required to be constructed and equipped as provided for in G.S. 115C‑240(c), but shall be constructed and equipped pursuant to rules and regulations promulgated by the State Board of Education. In the event that any local board of education shall enter into such a contract, the board may use for such purposes any funds which it might use for the operation of school buses owned by the board, and the tax‑levying authorities of the county or of the city may provide in the county or city budget such additional funds as may be necessary to carry out such contracts. (1955, c. 1372, art. 21, s. 11; 1975, c. 382; 1981, c. 423, s. 1; 1987, c. 827, ss. 49, 50; 2007‑423, s. 3.)



§ 115C-254. Use of school buses by State militia or national guard.

§ 115C‑254.  Use of school buses by State militia or national guard.

When requested to do so by the Governor, the board of education of any local school administrative unit is authorized and directed to furnish a sufficient number of school buses to the North Carolina State Defense Militia or the National Guard for the purpose of transporting members of the State militia [or] members of the National Guard to and from authorized places of encampment, or to and from places to which members of the State militia or members of the National Guard are ordered to proceed for the purpose of suppressing riots or insurrections, repelling invasions or dealing with any other emergency. Public school buses so furnished by any local school administrative unit to the North Carolina State Defense Militia or the National Guard shall be operated by members or employees of the State militia or National Guard, and all expense of such operation, including any repair or replacement of any bus occasioned by such operation, shall be paid by the State from the appropriations available for the use of the State militia or the National Guard.  (1955, c. 1372, art. 21, s. 12; 1981, c. 423, s. 1; 1999‑456, s. 33(e); 2009‑281, s. 1.)



§ 115C-255. Liability insurance and waiver of immunity as to certain acts of bus drivers.

§ 115C‑255.  Liability insurance and waiver of immunity as to certain acts of bus drivers.

The securing of liability insurance and the waiver of immunity as to certain torts of school bus drivers, school transportation service vehicle drivers and school activity bus drivers, is subject to the provisions of G.S. 115C‑42, except when such vehicles are operated with funds from the State Public School Fund. (1981, c. 423, s. 1.)



§ 115C-256. School bus drivers under Workers' Compensation Act.

§ 115C‑256.  School bus drivers under Workers' Compensation Act.

Awards to school bus drivers under the Workers' Compensation Act shall be made pursuant to the provisions of G.S. 115C‑ 337(b). (1981, c. 423, s. 1.)



§ 115C-257. Attorney General to pay claims.

§ 115C‑257.  Attorney General to pay claims.

The Attorney General is hereby authorized to pay reasonable medical expenses, not to exceed three thousand dollars ($3,000), incurred within one year from the date of accident to or for each pupil who sustains bodily injury or death caused by accident, while boarding, riding on, or alighting from a school bus operated by any local school administrative unit. (1955, c. 1372, art. 22, s. 1; 1981, c. 423, s. 1; c. 576, s. 1; 1998‑212, s. 9.17(a).)



§ 115C-258. Provisions regarding payment.

§ 115C‑258.  Provisions regarding payment.

The claims authorized herein may be paid, regardless of whether the injury received by the pupil was due to negligence on the part of the school bus driver, the injured pupil, or any other person. To the extent of payments made under this Article, the Attorney General shall be subrogated to the right of the pupil against any third party legally responsible for the injury. Further, any amounts paid shall constitute a credit against any obligation arising under the provisions of the Tort Claims Act. (1955, c. 1372, art. 22, s. 2;  1981, c. 423, s. 1; c. 576, s. 1.)



§ 115C-259. Claims must be filed within one year.

§ 115C‑259.  Claims must be filed within one year.

The right to payment as authorized herein shall be forever barred unless a claim be filed with the Attorney General within one year after the accident. (1955, c. 1372, art. 22, s. 3; 1981, c. 423, s. 1; c. 576, s. 1.)



§§ 115C-260, 115C-261: Repealed by Session Laws 1981, c. 576, s. 2.

§§ 115C‑260 through 115C‑261: Repealed by Session Laws 1981, c.  576, s. 2.



§ 115C-262. Liability insurance and tort liability.

§ 115C‑262.  Liability insurance and tort liability.

Liability insurance and tort liability of local boards of education for actions arising out of activities conducted pursuant to this Part, are subject to the provisions of G.S. 115C‑42. (1981, c. 423, s. 1.)



§ 115C-263. Required provision of services.

Part 2. Food Service.

§ 115C‑263.  Required provision of services.

As a part of the function of the public school system, local boards of education shall provide to the extent practicable school food services in the schools under their jurisdiction. All school food services made available under this authority shall be provided in accordance with standards and regulations recommended by the Superintendent of Public Instruction and approved by the State Board of Education. (1955, c. 1372, art. 5, s. 34; 1965, c. 912; 1967, c. 990; 1975, c. 384; 1981, c. 423, s. 1.)



§ 115C-264. Operation.

§ 115C‑264.  Operation.

(a)        In the operation of their public school nutrition programs, the public schools shall participate in the National School Lunch Program established by the federal government. The program shall be under the jurisdiction of the Division of School Support, Child Nutrition Services of the Department of Public Instruction and in accordance with federal guidelines as established by the Food and Nutrition Service of the United States Department of Agriculture.

(b)        For nutritional purposes, the public schools shall not (i) use cooking oils in their school food programs that contain trans‑fatty acids or (ii) sell processed foods containing trans‑fatty acids that were formed during the commercial processing of the foods.

(c)        All school food services shall be operated on a nonprofit basis, and any earnings therefrom over and above the cost of operation as defined herein shall be used to reduce the cost of food, to serve better food, or to provide free or reduced‑price lunches to indigent children and for no other purpose. The term "cost of operation" means the actual cost incurred in the purchase and preparation of food, the salaries of all personnel directly engaged in providing food services, and the cost of nonfood supplies as outlined under standards adopted by the State Board of Education. "Personnel" means child nutrition supervisors or directors, bookkeepers directly engaged in food service record keeping and those persons directly involved in preparing and serving food. Child nutrition personnel shall be paid from the funds of food services only for services rendered in behalf of the child nutrition program. Any cost incurred in the provisions and maintenance of school food services over and beyond the cost of operation shall be included in the budget request filed annually by local boards of education with boards of county commissioners. Public schools are not required to comply with G.S. 115C‑522(a) in the purchase of supplies and food for such school food services. (1955, c. 1372, art. 5, s. 34; 1965, c. 912; 1967, c. 990; 1975, c. 384; 1981, c. 423, s. 1; 1991 (Reg. Sess., 1992), c. 900, s. 78; 2003‑147, s. 5; 2004‑124, s. 7.29(a); 2004‑203, ss. 72(a), (b); 2005‑253, s. 1.)



§ 115C-264.1. Preference to high-calcium foods and beverages in purchasing contracts.

§ 115C‑264.1.  Preference to high‑calcium foods and beverages in purchasing contracts.

(a)        In addition to any requirements established by the United States Department of Agriculture under the National School Lunch Program, the School Breakfast Program, or other federally supported food service programs, local boards of education shall give preference in purchasing contracts to high‑calcium foods and beverages. For purposes of this section, "high‑calcium foods and beverages" means foods and beverages that contain a higher level of calcium and that are equal to or lower in price than other products of the same type or quality.

(b)        Notwithstanding the provisions of subsection (a) of this section, if a local school board determines that a high‑calcium food or beverage would interfere with the proper treatment and care of an individual receiving services from the public school food program, the local school board shall not be required to purchase a high‑calcium food or beverage for that individual. A local school board that has entered into a contract with a supplier to purchase food or beverages before the effective date of this section is not required to purchase high‑calcium foods or beverages for the duration of that contract if purchasing those products would change the terms of the contract. (2003‑257, s. 1.)



§ 115C-264.2. Vending machine sales.

§ 115C‑264.2.  Vending machine sales.

(a)        Each school may, with the approval of the local board of education, sell to students beverages in vending machines during the school day so long as:

(1)        Soft drinks are not sold (i) during the breakfast and lunch periods, (ii) at elementary schools, or (iii) contrary to the requirements of the National School Lunch Program;

(2)        Sugared carbonated soft drinks, including mid‑calorie carbonated soft drinks, are not offered for sale in middle schools;

(3)        Not more than fifty percent (50%) of the offerings for sale to students in high schools are sugared carbonated soft drinks;

(4)        Diet carbonated soft drinks are not considered in the same category as sugared carbonated soft drinks; and

(5)        Bottled water products are available in every school that has beverage vending.

(b)        Nothing in subsection (a) of this section prohibits a school from adopting stricter policies with respect to beverage vending.

(c)        Snack vending in all schools shall, by school year 2006‑2007, meet the Proficient Level of the NC Eat Smart Nutrition Standards, such that in elementary schools, no snack vending is available to students, and in middle and high schools, seventy‑five percent (75%) of snack vending products have not more than 200 calories per portion or snack vending package. (2005‑253, s. 2.)



§ 115C-264.3. Child Nutrition Program standards.

§ 115C‑264.3.  Child Nutrition Program standards.

The State Board of Education, in direct consultation with a cross section of local directors of child nutrition services, shall establish statewide nutrition standards for school meals, a la carte foods and beverages, and items served in the After School Snack Program administered by the Department of Public Instruction and child nutrition programs of local school administrative units. The nutrition standards will promote gradual changes to increase fruits and vegetables, increase whole grain products, and decrease foods high in total fat, trans fat, saturated fat, and sugar. The nutrition standards adopted by the State Board of Education shall be implemented initially in elementary schools. All elementary schools shall achieve a basic level by the end of the 2009‑2010 school year, followed by middle schools and then high schools.  (2005‑457, s. 1; 2007‑323, s. 7.36A(a); 2008‑107, s. 7.25(a).)



§ 115C-265. Rules and regulations for distribution of library/media personnel funds; employment of personnel.

Part 3. Library/Media Personnel.

§ 115C‑265.  Rules and regulations for distribution of library/media personnel funds; employment of personnel.

(a)        The State Board of Education is authorized to promulgate rules and regulations for the distribution of library/media personnel funds, on the basis of average daily membership (ADM), to each local school administrative unit of the State.

(b)        Each local school administrative unit in the State shall employ library/media personnel in accordance with State library/media guidelines approved by the State Board of Education insofar as funds are approved for that purpose by the North Carolina General Assembly. (1977, c. 1088, ss. 2, 3; 1981, c. 423, s. 1.)



§§ 115C-266 through 115C-270. Reserved for future codification purposes.

§§ 115C‑266 through 115C‑270.  Reserved for future codification purposes.



§ 115C-271. Selection by local board of education, term of office.

SUBCHAPTER V. PERSONNEL.

Article 18.

Superintendents.

§ 115C‑271.  Selection by local board of education, term of office.

(a)        It is the policy of the State that each local board of education has the sole discretion to elect a superintendent of schools. However, the State Board shall adopt rules that establish the qualifications for election. At a minimum, each superintendent shall have been a principal in a North Carolina public school or shall have other leadership, management, and administrative experience. In addition, the State Board shall adopt rules that include minimum credentials, educational prerequisites, and relevant experience requirements that would qualify a person to serve as a superintendent without having direct experience or certification as an educator. It is the duty of each local board to elect a superintendent who is qualified. If a local board elects a superintendent who is not qualified or who cannot qualify under this section, then the election and contract are null and void, and the board shall elect a person who is qualified.

(b)        Each local board of education shall elect a superintendent under a written contract of employment for a term of no more than four years, ending on June 30 of the final months of the contract. Contracts of employment for a period of less than one year shall be governed and limited by G.S. 115C‑275. Each local board shall file a copy of the contract with the State Board of Education before the individual is eligible for this office.

(c)        At any time after the first 12 months of the contract, a local board may, with the written consent of the current superintendent, extend or renew the term of the superintendent's contract for a term of no more than four years from the date of the extension. If new board members have been elected or appointed and are to be sworn in, a board shall not act to extend or renew the current superintendent's contract until after the new members have been sworn in.

(d)        A local board may terminate the superintendent's contract before the contract term of employment has expired so long as all the following conditions are met:

(1)        No State funds are used for this purpose.

(2)        Local funds appropriated for teachers, textbooks, or classroom materials, supplies, and equipment are not transferred or used for this purpose.

(3)        The local board makes public the funds that are to be transferred or used for this purpose.

(4)        The local board notifies the State Board of the funds that are to be transferred or used for this purpose.

(5)        No funds acquired through donation or fund‑raising are used for this purpose, except for funds raised specifically for this purpose or for funds donated by private for‑profit corporations.

Immediately upon receipt of the notification from a local board under this subsection, the State Board shall review the accounts of that local school administrative unit. If the State Board finds that the local board failed to meet all the conditions set out in this subsection, the State Board shall issue a warning to the local board as provided in G.S. 115C‑451 and, in addition to any other actions the State Board may take under G.S. 115C‑451, shall order the local board to take action to comply with this subsection. (1981, c. 423, s. 1; 1983, c. 478; 1983 (Reg. Sess., 1984), c. 1103, s. 3; 1987, c. 389; 1989, c. 339; 1991, c. 238, s. 1; 1997‑443, s. 8.7; 2001‑174, s. 1.)



§ 115C-272. Residence, oath of office, and salary of superintendent.

§ 115C‑272.  Residence, oath of office, and salary of superintendent.

(a)        Every superintendent shall reside in the county in which he is employed. The superintendent shall not teach, nor be regularly employed in any other capacity that may limit or interfere with his duties as superintendent. Each superintendent, before entering upon the duties of his office, shall take an oath for the faithful performance thereof. The salary of the superintendent shall be in accordance with a State standard salary schedule, fixed and determined by the State Board of Education as provided by law; and such salary schedule for superintendents shall be determined on the same basis for both county and city superintendents and shall take into consideration the amount of work inherent to the office of both county and city superintendents; and such schedule shall be published in the same way and manner as the schedules for teacher and principal salaries are now published.

(b)        Superintendents shall be paid promptly when their salaries are due provided the legal requirements for their employment and service have been met. All superintendents employed by any local school administrative unit who are paid from local funds shall be paid promptly as provided by law and as State allotted superintendents are paid. Superintendents paid from State funds shall be paid as follows:

(1)        Each local board of education shall establish a set date on which monthly salary payments to superintendents shall be made. This set pay date may differ from the end of the calendar month of service. Superintendents shall only be paid for the days employed as of the set pay date. Payment for a full month when days employed are less than a full month is prohibited as this constitutes prepayment. The daily rate of pay shall equal the number of weekdays in the pay period. Included within their term of employment shall be annual vacation leave at the same rate provided for State employees. Included within the 12 months' employment each local board of education shall designate the same or an equivalent number of legal holidays as those designated by the State Personnel Commission for State employees.

(2)        Notwithstanding any provisions of this section to the contrary no person shall be entitled to pay for any vacation day not earned by that person. Vacation days shall not be used for extending the term of employment of individuals and shall not be cumulative from one fiscal year to another fiscal year: Provided, that superintendents may accumulate annual vacation leave days as follows: annual leave may be accumulated without any applicable maximum until June 30 of each year. On June 30 of each year, any superintendent with more than 30 days of accumulated leave shall have the excess accumulation converted to sick leave so that only 30 days are carried forward to July 1 of the same year. All vacation leave taken by the superintendent will be upon the authorization of his immediate supervisor and under policies established by the local board of education. An employee shall be paid in a lump sum for accumulated annual leave not to exceed a maximum of 240 hours or 30 days when separated from service due to resignation, dismissal, reduction in force, death, or service retirement. Upon separation from service due to service retirement, any annual vacation leave over 30 days will convert to sick leave and may be used for creditable service at retirement in accordance with G.S. 135‑4(e). If the last day of terminal leave falls on the last workday in the month, payment shall be made for the remaining nonworkdays in that month. Employees retiring on disability retirement may exhaust annual leave rather than be paid in a lump sum. The provisions of this subdivision shall be accomplished without additional State and local funds being appropriated for this purpose. The State Board of Education shall adopt rules and regulations for the administration of this subdivision.

(3)        Each local board of education shall sustain any loss by reason of an overpayment to any superintendent paid from State funds.

(4)        All of the foregoing provisions of this section shall be subject to the requirement that at least fifty dollars ($50.00), or other minimum amount required by federal social security laws, of the compensation of each school employee covered by the Teachers' and State Employees' Retirement System or otherwise eligible for social security coverage shall be paid in each of the four quarters of the calendar year.

(c)        The State Board of Education, in fixing the State standard salary schedule of superintendents as authorized by law, shall provide that superintendents who entered the armed or auxiliary forces of the United States after September 16, 1940, and who left their positions for such service, shall be allowed experience increments for the period of such service as though the same had not been interrupted thereby, in the event such persons return to the position of teachers, principals or superintendents in the public schools of the State after having been honorably discharged from the armed or auxiliary forces of the United States. (1955, c. 1372, art. 6, s. 1; art. 17, s. 9; art. 18, s. 6; 1961, c. 1085; 1971, c. 1052; 1973, c. 647, s. 1; 1975, cc. 383, 608; c. 834, ss. 1, 2; 1979, c. 600, ss. 1‑5; 1981, c. 423, s. 1; c. 946, s. 1; 1983, c. 872, s. 1; 1985, c. 757, s. 145(c); 1985 (Reg. Sess., 1986), c. 975, s. 15; 1987, c. 414, s. 4; 1989 (Reg. Sess., 1990), c. 1066, s. 93; 1993, c. 321, s. 73(a); 1995, c. 450, s. 17; 1997‑443, s. 8.38(f); 1999‑237, s. 28.26(c).)



§ 115C-273. Salary schedule for superintendents.

§ 115C‑273.  Salary schedule for superintendents.

Every local board of education may adopt, as to assistant or associate superintendents not paid out of State funds, a salary schedule similar to the State salary schedule, but it likewise shall recognize a difference in salaries based on different duties, training, experience, professional fitness, and continued service in the same school system; but if any local board of education shall fail to adopt such a schedule, the State salary schedule shall be in force. (1955, c. 1372, art. 5, s. 32; 1965, c. 584, s. 3; 1981, c. 423, s. 1.)



§ 115C-274. Removal.

§ 115C‑274.  Removal.

(a)        Local boards of education are authorized to remove a superintendent who is guilty of immoral or disreputable conduct or who shall fail or refuse to perform the duties required of him by law. In case the State Board of Education has sufficient evidence at any time that any superintendent of schools is not capable of discharging, or is not discharging, the duties of his office as required by law or is guilty of immoral or disreputable conduct, the State Board of Education shall report this matter to the board of education employing said superintendent of schools. It shall then be the duty of that board of education to hear the evidence in the case and, if after careful investigation it shall find the charges true, it shall declare the office vacant at once and proceed to elect a successor: Provided, that such superintendent shall have the right to try his title to office in the courts of the State.

(b)        If the superintendent shall fail in the duties enumerated in G.S. 115C‑276(g), 115C‑276(h), 115C‑276(i), or any other duties as may be assigned him, he shall be subject, after notice, to an investigation by the State Board of Education or by his board of education for failure to perform his duties. For persistent failure to perform these duties, the State Board of Education may revoke the superintendent's certificate and the superintendent may be dismissed by his board of education.

(c)        The identification by the State Board of Education of more than half the schools in a local school administrative unit as low‑performing under G.S. 115C‑105.37 is evidence that the superintendent is unable to fulfill the duties of the office, and the State Board may appoint an interim superintendent to carry out the duties of the superintendent under G.S. 115C‑105.39, may revoke the superintendent's certificate under this section, may dismiss the superintendent under G.S. 115C‑105.39, or may take any combination of these actions. (1955, c. 1372, art. 5, s. 25; art. 6, s. 4; 1981, c. 423, s. 1; 1995 (Reg. Sess., 1996), c. 716, s. 6.)



§ 115C-275. Vacancies in office of superintendent.

§ 115C‑275.  Vacancies in office of superintendent.

In case of vacancy by death, resignation, or otherwise, in the office of a superintendent, such vacancy shall be filled by the local board of education in which such vacancy occurred.  If the vacancy is filled on a temporary basis, subject to the same approvals and to the same educational qualifications as provided for superintendents, the individual appointed to fill the vacancy on a temporary basis shall be paid the salary provided for superintendents.  During the time any superintendent is on an approved leave of absence, without pay, an acting superintendent may be appointed in the same manner to serve during the interim period, which appointment shall be subject to the same approvals and to the same educational qualifications as provided for superintendents.  In case such position is not filled immediately on a permanent or temporary basis, or in case of absence of a superintendent on account of illness or other approved reason, the board of education, by resolution duly adopted and recorded in the minutes of such board, may assign to an employee of such school board, with the approval of the Superintendent of Public Instruction, any duty or duties of such superintendent which necessity requires be performed during such time.  If the superintendent's duty of signing warrants and checks is assigned, the board shall give proper notice immediately to the State Controller and to the appropriate local disbursing official. (1955, c. 1372, art. 6, s. 2; 1959, c. 573, s. 3; 1977, c. 298; 1981, c. 423, s. 1; 1987 (Reg. Sess., 1988), c. 1025, s. 11; 1991, c. 542, s. 1.)



§ 115C-276. Duties of superintendent.

§ 115C‑276.  Duties of superintendent.

(a)        In General.  All acts of local boards of education, not in conflict with State law, shall be binding on the superintendent, and it shall be his duty to carry out all rules and regulations of the board.

All the powers, duties and responsibilities imposed by law upon the superintendents of county administrative units shall, with respect to city administrative units, be imposed upon, and exercised by, the superintendents of city administrative units, in the same manner and to the same extent, insofar as applicable thereto, as such powers and duties are exercised and performed by superintendents of county administrative units with reference to said county administrative units.

(b)        To Serve as Secretary to Board.  Superintendents shall be ex officio secretary to their respective boards of education. As secretary to the board of education, the superintendent shall record all proceedings of the board, issue all notices and orders that may be made by the board, and otherwise be executive officer of the board of education. He shall see that the minutes of the meetings of the board of education are promptly and accurately recorded in the minute book which shall be kept in the office of the board of education and be open at all times to public inspection.

(c)        To Monitor Condition of School Plants.  It shall be the duty of every superintendent to visit the schools of his unit, to keep his board of education informed at all times as to the condition of the school plants in his administrative unit, and to make immediate provisions to remedy any unsafe or unsanitary conditions existing in any school building.

(d)        To Attend Professional Meetings.  It shall be the duty of every superintendent to attend professional meetings conducted by the State Superintendent of Public Instruction and such other professional meetings as are necessary to keep him informed on educational matters.

(e)        To Report Certain Information to the Superintendent of Public Instruction.  It shall be the duty of every superintendent to furnish as promptly as possible to the State Superintendent when requested by him, information and statistics on any phase of the school work in his administrative unit.

(f)         To Administer Oaths When Required.  The superintendent shall have authority to administer oaths to teachers and all other school officials when an oath is required of the same.

(g)        To Familiarize Himself with and to Implement State Policies and Rules.  It shall be the duty of the superintendent to keep himself thoroughly informed as to all policies promulgated and rules adopted by the State Superintendent of Public Instruction and the State Board of Education, for the organization and government of the public schools. The superintendent shall notify and inform his board of education, supervisors, principals, teachers, janitors, bus drivers, and all other persons connected with the public schools, of such policies and rules. In the performance of these duties, the superintendent shall confer, work, and plan with all school personnel to achieve the best methods of instruction, school organization and school government.

(h)        To Hold Necessary Teachers' Meetings.  The superintendent shall hold each year such teachers' meetings and study groups as in his judgment will improve the efficiency of the instruction in the schools of his unit.

(i)         To Distribute Certain Supplies and Information.  The superintendent shall distribute to all school personnel all blanks, registers, report cards, record books, bulletins, and all other supplies and information furnished by the State Superintendent and the State Board of Education and give instruction for their proper use.

(j)         To Assist the Local Board in Electing School Personnel.  It shall be the duty of the superintendent to recommend and the board of education to elect all principals, teachers, and other school personnel in the administrative unit.

(k)        To Submit Organization Reports and Other Information to the State Board.  Each year the superintendent of each local school administrative unit shall submit to the State Board of Education statistical reports, certified by the chairman of the board of education, showing the organization of the schools in his unit and any additional information the State Board may require. At the end of the second month of school each year, local boards of education, through the superintendent, shall report school organization, employees' duties, class sizes, and teaching loads to the State Board of Education as provided in G.S. 115C‑47(10). As of February 1 each year, local boards of education, through the superintendent, shall report all exceptions to individual class size and daily teaching load maximums that occur at that time.

(l)         To Maintain Personnel Files and to Participate in Firing and Demoting of Staff.  The superintendent shall maintain in his office a personnel file for each teacher that contains complaints, commendations, or suggestions for correction or improvement about the teacher and shall participate in the firing and demoting of staff, as provided in G.S. 115C‑325.

(m)       To Furnish Boundaries of Special Taxing Districts.  It shall be the duty of county superintendents, and of city superintendents where their administrative units are not coterminous with city or township limits, to furnish tax listers at tax listing time the boundaries of each taxing district and city administrative unit in which a special tax will be levied to the end that all property in such district or unit may be properly listed.

(n)        To Issue Salary Vouchers.  The authority for a superintendent to issue vouchers for the salary of all school employees, whether paid from State or local funds, shall be a monthly payroll, prepared on forms furnished by the State Board of Education and containing all information required by the State Board of Education. This monthly payroll shall be signed by the principal of the school. If any voucher so drawn is chargeable against district funds, the amount so charged and the district to which said amount is charged shall be specified on the voucher. The superintendent shall not approve the vouchers for the pay of principals or teachers until the monthly and annual reports required by the local board of education are made.

(o)        To Participate in the School Budget and Finances.  The superintendent shall participate in the school budget and finances, as provided in Article 31 of this Chapter.

(p)        To Require Teachers and Principals to Make Reports.  The superintendents may require teachers to make reports to the principals and principals to make reports to the superintendent. Any superintendent who knowingly and willfully makes or procures another to make any false report or records, requisitions, or payrolls, respecting daily attendance of pupils in the public schools, payroll data sheets, or other reports required to be made to any board or officer in the performance of his duties, shall be guilty of a Class 1 misdemeanor and the certificate of such person to teach in the public schools of North Carolina shall be revoked by the Superintendent of Public Instruction.

(q)        To Assign School Principals.  Subject to local board policy, the superintendent shall have the authority to assign principals to school buildings. When making an assignment, the superintendent shall consider (i) whether a principal has demonstrated the leadership ability to increase student achievement at a school where conditions indicated a significant risk of low student performance; and (ii) how to maintain stability at a school where, during the time the principal has been at a school, there has been significant improvement on end‑of‑course or end‑of‑grade tests and other accountability measures developed by the State Board of Education.

(r)        To Maintain Student Discipline.  The superintendent shall maintain student discipline in accordance with Article 27 of this Chapter and shall keep data on each student suspended for more than 10 days or expelled. This data shall include the race, gender, and age of each student, the duration of suspension for each student, whether an alternative education was considered or provided for each student, and whether a student had multiple suspensions.

(s)        To Provide for Annual Evaluations and Action Plans.  The superintendent shall provide for the annual evaluation of all certified employees assigned to low‑performing schools that did not receive an assistance team. The superintendent shall determine whether all principals and assistant principals who evaluate certified employees are trained in the proper administration of the employee evaluations and the development of appropriate action plans. The superintendent also shall arrange for principals and assistant principals who evaluate certified employees to receive the appropriate training.

(t)         Report on DWI Vehicle Forfeiture.  The superintendent, or the superintendent's designee, of each county school system shall report by October 1 of each year to the Department of Public Instruction the receipts received by the county school from the sale of seized vehicles and all costs to the county board of education for administering the DWI motor vehicle forfeiture law. The Department of Public Instruction shall report to the Joint Legislative Education Oversight Committee annually by December 1 the results of these reports filed by the county school superintendents under this section. (1955, c. 1372, art. 5, s. 24; art. 6, ss. 3‑6, 10, 15; art. 17, s. 6; art. 18, s. 7; 1959, c. 1294; 1963, c. 688, s. 3; 1965, c. 584, ss. 5, 6, 16; 1969, c. 539; 1973, c. 770, ss. 1, 2; 1975, c. 965, s. 3; 1977, c. 1088, s. 4; 1981, c. 423, s. 1; 1985 (Reg. Sess., 1986), c. 975, ss. 17, 18, 24; 1987 (Reg. Sess., 1988), c. 1025, s. 12; c. 1086, s. 89(c); 1993, c. 169, s. 2; c. 210, s. 4; c. 539, s. 882; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 386, s. 2; 1995 (Reg. Sess., 1996), c. 716, s. 25; 1998‑5, s. 6; 1998‑182, s. 38; 1998‑220, s. 10.)



§ 115C-277. Office, equipment, and clerical assistance to be provided by board.

§ 115C‑277.  Office, equipment, and clerical assistance to be provided by board.

It shall be the duty of the various boards of education to provide the superintendent of schools with an appropriate office. Likewise, it shall be the duty of the various boards of education to furnish adequately the superintendent's office and provide all necessary office supplies. Authority is hereby given to boards of education to employ sufficient clerical assistants and purchase sufficient office machines and equipment to the end that the business of the superintendent of schools shall always be conducted in a prompt and efficient manner. (1955, c. 1372, art. 5, s. 23; 1981, c. 423, s. 1.)



§ 115C-278. Assistant superintendent and associate superintendent.

§ 115C‑278.  Assistant superintendent and associate superintendent.

Local boards of education shall have authority to employ an assistant superintendent, in addition to those that may be furnished by the State when, in the discretion of the board of education, the schools of the administrative unit can thereby be more efficiently and more economically operated and when funds for the same are provided in the current expense fund budget. The duties of such assistant superintendent shall be assigned by the superintendent with the approval of the board of education.

Local boards of education may, upon the recommendation of the superintendent, elect assistant or associate superintendents for a term of from one to four years. The term may not, however, exceed the expiration date of the superintendent's contract, unless the remaining time of the superintendent's contract is less than one year. If there is less than one year remaining on the superintendent's contract, the assistant or associate superintendent shall be given a contract through the next school year.

The term of employment shall be stated in a written contract which shall be entered into between the board of education and the assistant or associate superintendent, a copy of which shall be filed with the Superintendent of Public Instruction as a matter of information. The assistant or associate superintendent may not be dismissed during the term to which he is elected except for misconduct of such a nature as to indicate he is unfit to continue in his position, incompetence, neglect of duty, or failure or refusal to carry out validly assigned duties. (1955, c. 1372, art. 5, s. 27; 1971, c. 1188, s. 1; 1973, c. 733; 1981, c. 423, s. 1.)



§§ 115C-279 through 115C-283. Reserved for future codification purposes.

§§ 115C‑279 through 115C‑283.  Reserved for future codification purposes.



§ 115C-284. Method of selection and requirements.

Article 19.

Principals and Supervisors.

§ 115C‑284.  Method of selection and requirements.

(a)        Principals and supervisors shall be elected by the local boards of education upon the recommendation of the superintendent, in accordance with the provisions of G.S. 115C‑276(j).

(b)        In the city administrative units, principals shall be elected by the board of education of such administrative unit upon the recommendation of the superintendent of city schools.

(b1)      To qualify for certification as a school administrator, an individual must meet all of the following requirements:

(1)        Submit a complete application to the State Board.

(2)        Pay the applicable fee.

(3)        Have a bachelor's degree from an accredited college or accredited university.

(4)        Have one of the following:

a.         A graduate degree from a public school administration program that meets the public school administration program approval standards established by the State Board of Education.

b.         A master's degree from an accredited college or accredited university and, by December 31, 1999, have completed a public school administration program that meets the public school administration program approval standards set by the State Board of Education.

c.         Education and training determined by the State Board of Education as equivalent.

(5)        Pass the exam adopted by the State Board.

(c)        The State Board of Education shall have entire control of certifying all applicants for supervisory and professional positions in all public elementary and high schools of North Carolina; and it shall prescribe the rules and regulations for the renewal and extension of all certificates, and shall determine and fix the salary for each grade and type of certificate which it authorizes. The State Board of Education shall require each applicant for an initial certificate or graduate certificate to demonstrate the applicant's academic and professional preparation by achieving a prescribed minimum score at least equivalent to that required by the Board on November 30, 1972, on a standard examination appropriate and adequate for that purpose. If the Board shall specify the National Teachers Examination for this purpose, the required minimum score shall not be lower than that which the Board required on November 30, 1972. The Board shall not issue provisional certificates for principals.

The Board shall issue a one‑year provisional assistant principal's certificate to an employee of a local board only if: (i) the local board determines there is a shortage of persons who hold or are qualified to hold a principal's certificate and the employee enrolls in an approved program leading to a masters degree in school administration before the provisional certificate expires; or (ii) the employee is enrolled in an approved masters in school administration program and is participating in the required internship under the masters program. The Board shall extend the provisional certificate for a total of no more than two additional years while the employee is completing the program.

(c1)      It is the policy of the State of North Carolina to maintain the highest quality principal and assistant principal education programs in order to enhance the competence of professional personnel certified in North Carolina. To ensure that principal and assistant principal preparation programs are upgraded to reflect a more rigorous course of study, the State Board of Education shall submit to the General Assembly not later than March 1, 1992, a plan to promote this policy. In developing this plan, the State Board shall consider (i) requiring these programs to include additional preparation for site‑based decision making and for the additional autonomy being granted to local school units, (ii) enhancing program entrance requirements to include assessment of an applicant's ability to complete the program and to perform as a principal, and (iii) enhancing the overall content of the programs.

The State Board of Education, as lead agency in coordination and cooperation with the University Board of Governors and such other public and private agencies as are necessary, shall refine the several certification requirements, standards for approval of institutions of principal and assistant principal education, standards for institution‑based innovative and experimental programs, and standards for improved efficiencies in the administration of the approved programs.

(c2)      The State Board of Education shall adopt new standards by July 1, 2008, for school administrator preparation programs. The new standards shall:

(1)        Be aligned with the revised standards for the evaluation of school executives and specifically address the use of the results of the Teacher Working Conditions Survey;

(2)        Require evidence of a high level of institutional commitment, including dedicated resources, for administrator preparation program improvements and redesign;

(3)        Require the use of cross‑functional work teams to determine a common curriculum framework that (i) is designed to align with defined standards, (ii) includes rigorous core courses, and (iii) will produce administrators who meet the defined standards. The cross‑functional work teams shall include school‑based personnel, faculty from schools of education and other disciplines from institutions of higher education, and representatives of State agencies;

(4)        Require the use of cross‑functional work teams to design and periodically update specific standards regarding placement, required activities, and evaluations of clinical experiences. These standards shall include appropriate training for the school leaders who agree to accept and supervise interns;

(5)        Require written agreements between the institution of higher education and a local school administrative unit to govern their shared responsibility for (i) recruitment and preparation of school administrators, especially with regard to clinical experiences including the internship, and (ii) a new administrator's success once employed;

(6)        Require authentic partnerships between adjunct faculty and full‑time faculty to fully address the need for both practical, field‑based experience and academic, theory‑based experience. These partnerships may require a change in the institution of higher education's definition of scholarly activity and its reward system;

(7)        Require all candidates to complete a year‑long internship; and

(8)        Require the development of portfolios for emerging leaders that provide evidence they are applying their training to actual school needs and challenges.

Institutions of higher education shall redesign their school administrator preparation programs to meet the new standards and report to the State Board of Education on the redesign by July 1, 2009.

(d)        Repealed by Session Laws 1989, c. 385, s. 1.

(d1)      It is the policy of the State of North Carolina that, subsequent to the adoption of a system of classroom teacher differentiation and prerequisites to candidacy for principal, a classroom teacher must have attained at least the second level of differentiation, have at least four years of classroom teaching experience, and possess, at least, a Masters Degree in Education Administration. This subsection shall not apply to educational personnel certified as of July 1, 1984.

(e)        It shall be unlawful for any board of education to employ or keep in service any principal or supervisor who neither holds nor is qualified to hold a certificate in compliance with the provision of the law or in accordance with the regulations of the State Board of Education.

(f)         The allotment of classified principals shall be one principal for each duly constituted school with seven or more state‑allotted teachers.

(g)        Local boards of education shall have authority to employ supervisors in addition to those that may be furnished by the State when, in the discretion of the board of education, the schools of the local school administrative unit can thereby be more efficiently and more economically operated and when funds for the same are provided in the current expense fund budget. The duties of such supervisors shall be assigned by the superintendent with the approval of the board of education.

(h)        All principals and supervisors employed in the public schools of the State or in schools receiving public funds, shall be required either to hold or be qualified to hold a certificate in compliance with the provision of the law or in accordance with the regulations of the State Board of Education.  (1955, c. 1372 art. 5, ss. 4, 27; art. 6, s. 6; art. 18, ss. 1‑4; 1963, c. 688, s. 3; 1965, c. 584, ss. 6, 20.1; 1969, c. 539; 1971, c. 1188, s. 1; 1973, cc. 236, 733; c. 770, ss. 1, 2; 1975, c. 437, s. 7; c. 686, s. 1; c. 731, ss. 1, 2; c. 965, s. 3; 1977, c. 1088, s. 4; 1981, c. 423, s. 1; 1983 (Reg. Sess., 1984), c. 1103, s. 4; 1985 (Reg. Sess., 1986), c. 975, s. 16; 1989, c. 385, s. 1; 1991, c. 689, s. 200(a); 1991 (Reg. Sess., 1992), c. 1030, s. 28; 1993, c. 392, s. 2; 1999‑30, s. 1; 1999‑394, s. 1; 2006‑264, s. 56(b); 2007‑517, s. 1; 2008‑187, s. 43.)



§ 115C-285. Salary.

§ 115C‑285.  Salary.

(a)        Principals and supervisors shall be paid promptly when their salaries are due provided the legal requirements for their employment and service have been met. All principals and supervisors employed by any local school administrative unit who are to be paid from local funds shall be paid promptly as provided by law and as state‑allotted principals and supervisors are paid.

Principals and supervisors paid from State funds shall be paid as follows:

(1)        Classified principals and State‑allotted supervisors shall be employed for a term of 12 calendar months. Each local board of education shall establish a set date on which monthly salary payments to classified principals and State‑allotted supervisors shall be made. This set pay date may differ from the end of the calendar month of service. Classified principals and State‑allotted supervisors shall only be paid for the days employed as of the set pay date. Payment for a full month when days employed are less than a full month is prohibited as this constitutes prepayment. They shall earn annual vacation leave at the same rate provided for State employees. On a day that employees are required to report for a workday but pupils are not required to attend school due to inclement weather, an employee may elect not to report due to hazardous travel conditions and to take one of his annual vacation days or to make up the day at the time agreed upon by the employee and his immediate supervisor. They shall be provided by the board the same or an equivalent number of legal holidays as those designated by the State Personnel Commission for State employees.

(2)        Supervisors and classified principals paid on an hourly or other basis whether paid from State or from local funds may accumulate annual vacation leave days as follows: annual leave may be accumulated without any applicable maximum until June 30 of each year. On June 30 of each year, any supervisor or principals with more than 30 days of accumulated leave shall have the excess accumulation converted to sick leave so that only 30 days are carried forward to July 1 of the same year. All vacation leave taken by the employee will be upon the authorization of his immediate supervisor and under policies established by the local board of education. An employee shall be paid in a lump sum for accumulated annual leave not to exceed a maximum of 240 hours or 30 days when separated from service due to resignation, dismissal, reduction in force, death, or service retirement. Upon separation from service due to service retirement, any annual vacation leave over 30 days will convert to sick leave and may be used for creditable service at retirement in accordance with G.S. 135‑4(e). If the last day of terminal leave falls on the last workday in the month, payment shall be made for the remaining nonworkdays in that month. Employees retiring on disability retirement may exhaust annual leave rather than be paid in a lump sum. The provisions of this subdivision shall be accomplished without additional State and local funds being appropriated for this purpose. The State Board of Education shall adopt rules and regulations for the administration of this subdivision.

(3)        Notwithstanding any provisions of this section to the contrary no person shall be entitled to pay for any vacation day not earned by that person. Vacation days shall not be used for extending the term of employment of individuals and shall not be cumulative from one fiscal year to another fiscal year, except as provided in subdivision (5) of this section.

(4)        Each local board of education shall sustain any loss by reason of an overpayment to any principal or supervisor paid from State funds.

(5)        All of the foregoing provisions of this section shall be subject to the requirement that at least fifty dollars ($50.00), or other minimum amount required by federal social security laws, of the compensation of each school employee covered by the Teachers' and State Employees' Retirement System or otherwise eligible for social security coverage shall be paid in each of the four quarters of the calendar year.

(6)        The State Board of Education, in fixing the State standard salary schedule of principals as authorized by law, shall provide that principals who entered the armed or auxiliary forces of the United States after September 16, 1940, and who left their positions for such service, shall be allowed experience increments for the period of such service as though the same had not been interrupted thereby, in the event such persons return to the position of teachers, principals or superintendents in the public schools of the State after having been honorably discharged from the armed or auxiliary forces of the United States.

(7)        All persons employed as principals in the schools and institutions listed in subsection (p) of G.S. 115C‑325 shall be compensated at the same rate as are teachers in the public schools in accordance with the salary schedule adopted by the State Board of Education.

(8)        A teacher who becomes an assistant principal without a break in service shall be paid, on a monthly basis, at least as much as he or she would earn as a teacher employed by that local school administrative unit.

(b)        Every local board of education may adopt, as to principals and supervisors not paid out of State funds, a salary schedule, but it likewise shall recognize a difference in salaries based on different duties, training, experience, professional fitness, and continued service in the same school system; but if any local board of education shall fail to adopt such a schedule, the State salary schedule shall be in force.

(c)        The board of education may withhold the salary of any supervisor or principal who delays or refuses to render such reports as are required by law, but when the reports are delivered in accordance with law, the salary shall be paid forthwith.  (1955, c. 1372, art. 5, s. 32; art. 6, s. 13; art. 17, s. 9; art. 18, s. 6; 1961, c. 1085; 1965, c. 584, s. 3; 1971, c. 1052; 1973, c. 315, s. 2; c. 647, s. 1; 1975, c. 383; c. 437, s. 9; c. 608; c. 834, ss. 1, 2; 1979, c. 600, ss. 1‑5; 1981, c. 423, s. 1; c. 639, s. 4; c. 946, s. 2; 1983, c. 872, s. 2; 1985, c. 757, s. 145(d); 1985 (Reg. Sess., 1986), c. 975, s. 15; 1987, c. 414, s. 5; 1989, c. 386, s. 1; 1993, c. 321, s. 73(b); 1995, c. 450, s. 18; 1997‑443, s. 8.38(g); 1999‑237, s. 28.26(d); 2009‑451, s. 7.22(a).)



§115C-286. Rules for conduct of principals and supervisors.

§115C‑286. Rules for conduct of principals and supervisors.

The conduct of principals and supervisors, the kind of reports they shall make, and their duties in the care of school property are subject to the rules of the local board, as provided in G.S. 115C‑47(18). (1981, c. 423, s. 1.)



§ 115C-286.1. Evaluations of principals.

§ 115C‑286.1.  Evaluations of principals.

Local school administrative units shall evaluate all principals and assistant principals at least once each year. Either the superintendent or the superintendent's designee shall conduct the evaluations.

The State Board of Education shall ensure that the standards and criteria for the evaluations include the accountability measures of teacher retention, teacher support, and school climate. The State Board shall revise its evaluation instruments to include these measures. A local board shall use the performance standards and criteria adopted by the State Board unless the board develops an alternative evaluation that is properly validated and that includes standards and criteria similar to those adopted by the State Board. (2005‑276, s. 7.29.)



§ 115C-287: Repealed by Session Laws 1993, c. 210, s. 5.

§ 115C‑287:  Repealed by Session Laws 1993, c. 210, s. 5.



§ 115C-287.1. Method of employment of principals, assistant principals, supervisors, and directors.

§ 115C‑287.1.  Method of employment of principals, assistant principals, supervisors, and directors.

(a)        (1)        Beginning July 1, 1995, all persons employed as school administrators shall be employed pursuant to this section.

(2)        Notwithstanding G.S. 115C‑287.1(a)(1), the following school administrators shall be employed pursuant to G.S. 115C‑325:

a.         School administrators who, as of July 1, 1995, are serving in a principal or supervisor position with career status in that position; and

b.         School administrators who, as of July 1, 1995, are serving in a principal or supervisor position and who are eligible to achieve career status on or before June 30, 1997.

A school administrator shall cease to be employed pursuant to G.S. 115C‑325 if the school administrator: (i) voluntarily relinquishes career status or the opportunity to achieve career status through promotion, resignation, or otherwise; or (ii) is dismissed or demoted or whose contract is not renewed pursuant to G.S. 115C‑325.

(3)        For purposes of this section, school administrator means a:

a.         Principal;

b.         Assistant principal;

c.         Supervisor; or

d.         Director,

whose major function includes the direct or indirect supervision of teaching or of any other part of the instructional program.

(4)        Nothing in this section shall be construed to confer career status on any assistant principal or director, or to make an assistant principal eligible for career status as an assistant principal or a director eligible for career status as a director.

(b)        Local boards of education shall employ school administrators who are ineligible for career status as provided in G.S. 115C‑325(c)(3), upon the recommendation of the superintendent. The initial contract between a school administrator and a local board of education shall be for two to four years, ending on June 30 of the final 12 months of the contract. In the case of a subsequent contract between a principal or assistant principal and a local board of education, the contract shall be for a term of four years. In the case of an initial contract between a school administrator and a local board of education, the first year of the contract may be for a period of less than 12 months provided the contract becomes effective on or before September 1. A local board of education may, with the written consent of the school administrator, extend, renew, or offer a new school administrator's contract at any time after the first 12 months of the contract so long as the term of the new, renewed, or extended contract does not exceed four years. Rolling annual contract renewals are not allowed. Nothing in this section shall be construed to prohibit the filling of an administrative position on an interim or temporary basis.

(c)        The term of employment shall be stated in a written contract that shall be entered into between the local board of education and the school administrator. The school administrator shall not be dismissed or demoted during the term of the contract except for the grounds and by the procedure by which a career teacher may be dismissed or demoted as set forth in G.S. 115C‑325.

(d)        If a superintendent intends to recommend to the local board of education that the school administrator be offered a new, renewed, or extended contract, the superintendent shall submit the recommendation to the local board for action. The local board may approve the superintendent's recommendation or decide not to offer the school administrator a new, renewed, or extended school administrator's contract.

If a superintendent decides not to recommend that the local board of education offer a new, renewed, or extended school administrator's contract to the school administrator, the superintendent shall give the school administrator written notice of his or her decision and the reasons for his or her decision no later than May 1 of the final year of the contract. The superintendent's reasons may not be arbitrary, capricious, discriminatory, personal, or political. No action by the local board or further notice to the school administrator shall be necessary unless the school administrator files with the superintendent a written request, within 10 days of receipt of the superintendent's decision, for a hearing before the local board. Failure to file a timely request for a hearing shall result in a waiver of the right to appeal the superintendent's decision. If a school administrator files a timely request for a hearing, the local board shall conduct a hearing pursuant to the provisions of G.S. 115C‑45(c) and make a final decision on whether to offer the school administrator a new, renewed, or extended school administrator's contract.

If the local board decides not to offer the school administrator a new, renewed, or extended school administrator's contract, the local board shall notify the school administrator of its decision by June 1 of the final year of the contract. A decision not to offer the school administrator a new, renewed, or extended contract may be for any cause that is not arbitrary, capricious, discriminatory, personal, or political. The local board's decision not to offer the school administrator a new, renewed, or extended school administrator's contract is subject to judicial review in accordance with Article 4 of Chapter 150B of the General Statutes.

(e)        Repealed by Session Laws 1995, c. 369, s. 1.

(f)         If the superintendent or the local board of education fails to notify a school administrator by June 1 of the final year of the contract that the school administrator will not be offered a new school administrator's contract, the school administrator shall be entitled to 30 days of additional employment or severance pay beyond the date the school administrator receives written notice that a new contract will not be offered.

(g)        If, prior to appointment as a school administrator, the school administrator held career status as a teacher in the local school administrative unit in which he or she is employed as a school administrator, a school administrator shall retain career status as a teacher if the school administrator is not offered a new, renewed, or extended contract by the local board of education, unless the school administrator voluntarily relinquished that right or is dismissed or demoted pursuant to G.S. 115C‑325.

(h)        An individual who holds a provisional assistant principal's certificate and who is employed as an assistant principal under G.S. 115C‑284(c) shall be considered a school administrator for purposes of this section. Notwithstanding subsection (b) of this section, a local board may enter into one‑year contracts with a school administrator who holds a provisional assistant principal's certificate. If the school administrator held career status as a teacher in the local school administrative unit prior to being employed as an assistant principal and the State Board for any reason does not extend the school administrator's provisional assistant principal's certificate, the school administrator shall retain career status as a teacher unless the school administrator voluntarily relinquished that right or is dismissed or demoted under G.S. 115C‑325. Nothing in this subsection or G.S. 115C‑284(c) shall be construed to require a local board to extend or renew the contract of a school administrator who holds a provisional assistant principal's certificate. (1993, c. 210, s. 6; 1993 (Reg. Sess., 1994), c. 677, s. 16(a); 1995, c. 369, s. 1; 1998‑220, s. 16; 1999‑30, s. 3; 2003‑291, s. 1.)



§ 115C-288. Powers and duties of principal.

§ 115C‑288.  Powers and duties of principal.

(a)        To Grade and Classify Pupils.  The principal shall have authority to grade and classify pupils. In determining the appropriate grade for a pupil who is already attending a public school, the principal shall consider the pupil's classroom work and grades, the pupil's scores on standardized tests, and the best educational interests of the pupil. The principal shall not make the decision solely on the basis of standardized test scores. If a principal's decision to retain a child in the same grade is partially based on the pupil's scores on standardized tests, those test scores shall be verified as accurate.

A principal shall not require additional testing of a student entering a public school from a school governed under Article 39 of this Chapter if test scores from a nationally standardized test or nationally standardized equivalent measure that are adequate to determine the appropriate placement of the child are available.

(b)        To Make Accurate Reports to the Superintendent and to the Local Board.  The principal shall make all reports to the superintendent. Every principal of a public school shall make such reports as are required by the boards of education, and the superintendent shall not approve the vouchers for the pay of principals until the required monthly and annual reports are made: Provided, that the superintendents may require teachers to make reports to the principals and principals to make reports to the superintendent: Provided further, that any principal or supervisor who knowingly and willfully makes or procures another to make any false report or records, requisitions, or payrolls, respecting daily attendance of pupils in the public schools, payroll data sheets, or other reports required to be made to any board or officer in the performance of his duties, shall be guilty of a Class 1 misdemeanor and the certificate of such person to teach in the public schools of North Carolina shall be revoked by the Superintendent of Public Instruction.

(c)        To Improve Instruction and Community Spirit.  The principal shall give suggestions to teachers for the improvement of instruction.

(d)        To Conduct Fire Drills and Inspect for Fire Hazards.  It shall be the duty of the principal to conduct a fire drill during the first week after the opening of school and thereafter at least one fire drill each school month, in each building in his charge, where children are assembled. Fire drills shall include all pupils and school employees, and the use of various ways of egress to simulate evacuation of said buildings under various conditions, and such other regulations as shall be prescribed for fire safety by the Commissioner of Insurance, the Superintendent of Public Instruction and the State Board of Education. A copy of such regulations shall be kept posted on the bulletin board in each building.

It shall be the duty of each principal to inspect each of the buildings in his charge at least twice each month during the regular school session. This inspection shall include cafeterias, gymnasiums, boiler rooms, storage rooms, auditoriums and stage areas as well as all classrooms. This inspection shall be for the purpose of keeping the buildings safe from the accumulation of trash and other fire hazards.

It shall be the duty of the principal to file two copies of a written report once each month during the regular school session with the superintendent of his local school administrative unit, one copy of which shall be transmitted by the superintendent to the chairman of the local board of education. This report shall state the date the last fire drill was held, the time consumed in evacuating each building, that the inspection has been made as prescribed by law and such other information as is deemed necessary for fire safety by the Commissioner of Insurance, the Superintendent of Public Instruction and the State Board of Education.

It shall be the duty of the principal to minimize fire hazards pursuant to the provisions of G.S. 115C‑525.

(e)        To Discipline Students and to Assign Duties to Teachers with Regard to the Discipline, General Well‑being, and Medical Care of Students.  The principal shall have authority to exercise discipline over the pupils of the school under policies adopted by the local board of education as prescribed by G.S. 115C‑391(a). The principal shall use reasonable force to discipline students under G.S. 115C‑390 and may suspend or dismiss pupils under G.S. 115C‑391. The principal shall assign duties to teachers with regard to the general well‑being and the medical care of students under G.S. 115C‑307 and Article 26A of this Chapter.

(f)         To Protect School Property.  The principal shall protect school property as provided in G.S. 115C‑523.

(g)        To Report Certain Acts to Law Enforcement and the Superintendent.  When the principal has personal knowledge or actual notice from school personnel that an act has occurred on school property involving assault resulting in serious personal injury, sexual assault, sexual offense, rape, kidnapping, indecent liberties with a minor, assault involving the use of a weapon, possession of a firearm in violation of the law, possession of a weapon in violation of the law, or possession of a controlled substance in violation of the law, the principal shall immediately report the act to the appropriate local law enforcement agency. Failure to report to law enforcement under this subsection is a Class 3 misdemeanor. For purposes of this subsection, "school property" shall include any public school building, bus, public school campus, grounds, recreational area, or athletic field, in the charge of the principal.

The principal or the principal's designee shall notify the superintendent or the superintendent's designee in writing or by electronic mail regarding any report made to law enforcement under this subsection. This notification shall occur by the end of the workday in which the incident occurred when reasonably possible but not later than the end of the following workday. The superintendent shall provide the information to the local board of education.

(h)        To Make Available School Budgets and School Improvement Plans.  The principal shall maintain a copy of the school's current budget and school improvement plan, including any amendments to the plan, and shall allow parents of children in the school and other interested persons to review and obtain such documents in accordance with Chapter 132 of the General Statutes.

(i)         To Evaluate Certified Employees and Develop Action Plans.  Each school year, the principal assigned to a low‑performing school that has not received an assistance team shall provide for the evaluation of all certified employees assigned to the school. The principal also shall develop action plans as provided under G.S. 115C‑333(b) and shall monitor an employee's progress under an action plan.

(j)         To Transfer Student Records.  The principal shall not withhold the transfer of student records, except as is provided in G.S. 115C‑403(b).

(k)        To Sign Driving Eligibility Certificates and to Notify the Division of Motor Vehicles.  In accordance with rules adopted by the State Board of Education, the principal or the principal's designee shall do all of the following:

(1)        Sign driving eligibility certificates that meet the conditions established in G.S. 20‑11.

(2)        Obtain the necessary written, irrevocable consent from parents, guardians, or emancipated juveniles, as appropriate, in order to disclose information to the Division of Motor Vehicles.

(3)        Notify the Division of Motor Vehicles when a student who holds a driving eligibility certificate no longer meets its conditions.

(l)         To Establish School Improvement Teams.  Each school year, the principal shall ensure that a school improvement team is established under G.S. 115C‑105.27 for the purpose of developing, reviewing, and revising a school improvement plan.  (1955, c. 1372, art. 17, ss. 6, 8; 1957, c. 843; 1959, c. 573, s. 13; c. 1294; 1965, c. 584, s. 15; 1981, c. 423, s. 1; 1985 (Reg. Sess., 1986), c. 975, s. 4; 1987, c. 572, s. 3; 1993, c. 327, s. 1; c. 539, s. 883; 1994, Ex. Sess., c. 24, s. 14(c); 1995 (Reg. Sess., 1996), c. 716, s. 7.1; 1996, 2nd Ex. Sess., c. 18, s. 18.27; 1997‑443, s. 8.29(t); 1998‑5, s. 7; 1998‑220, s. 13; 1999‑243, s. 7; 1999‑373, s. 2; 2001‑424, s. 28.17(b); 2005‑22, s. 5; 2009‑410, s. 1.)



§ 115C-289. Assignment of principal's duties to assistant or acting principal; duties of State-funded assistant principals.

§ 115C‑289.  Assignment of principal's duties to assistant or acting principal; duties of State‑funded assistant principals.

(a)        Any duty or responsibility assigned to a principal by statute, State Board of Education regulation, or by the superintendent may, with the approval of the local board of education, be assigned by the principal to an assistant principal designated by the local board of education or to an acting principal designated by a principal.

(b)        All persons employed as assistant principals in State‑allotted positions, or as assistant principals in full‑time positions regardless of funding source, in the public schools of the State or in schools receiving public funds, shall, in addition to other applicable requirements, be required either to hold or be qualified to hold a principal's certificate or a provisional assistant principal's certificate in compliance with applicable law and in accordance with the regulations of the State Board of Education. It shall be unlawful for any board of education to employ or keep in service any assistant principal who neither holds nor is qualified to hold a principal's certificate or a provisional assistant principal's certificate in compliance with applicable law and in accordance with the regulations of the State Board of Education. Persons who hold a provisional assistant principal's certificate and who are employed as assistant principals shall be employed under G.S. 115C‑287.1(h).

(c)        Repealed by Session Laws 1991, c. 689, s. 200(b).

(d)        Assistant principals paid from State funds shall not have regularly assigned teaching duties. (1977, c. 539; 1981, c. 423, s. 1; 1987, c. 328; c. 830, s. 89(c); 1991, c. 689, s. 200(b); 1999‑30, s. 2.)



§ 115C-290. Reserved for future codification purposes.

§ 115C‑290.  Reserved for future codification purposes.



§§ 115C-290.1 through 115C-290.9: Repealed by Session Laws 2006-264, s. 56, effective August 27, 2006.

Article 19A.

Standards Board for Public School Administration.

§§ 115C‑290.1 through 115C‑290.9: Repealed by Session Laws 2006‑264, s. 56, effective August 27, 2006.



§ 115C-291: Reserved for future codification purposes.

§ 115C‑291: Reserved for future codification purposes.



§ 115C-292: Reserved for future codification purposes.

§ 115C‑292: Reserved for future codification purposes.



§ 115C-293: Reserved for future codification purposes.

§ 115C‑293: Reserved for future codification purposes.



§ 115C-294: Reserved for future codification purposes.

§ 115C‑294: Reserved for future codification purposes.



§ 115C-295. Minimum age and certificate prerequisites.

Article 20.

Teachers.

§ 115C‑295.  Minimum age and certificate prerequisites.

(a)        All teachers employed in the public schools of the State or in schools receiving public funds, shall be required either to hold or be qualified to hold a certificate in compliance with the provision of the law or in accordance with the regulations of the State Board of Education: Provided, that nothing herein shall prevent the employment of temporary personnel under such rules as the State Board of Education may prescribe: Provided further, that no person shall be employed to teach who is under 18 years of age.

(b)        It shall be unlawful for any board of education to employ or keep in service any teacher who neither holds nor is qualified to hold a certificate in compliance with the provision of the law or in accordance with the regulations of the State Board of Education. (1955, c. 1372, art. 18, ss. 1, 4; 1975, c. 437, s. 7; c. 731, ss. 1, 2; 1981, c. 423, s. 1; 1985 (Reg. Sess., 1986), c. 975, s. 16.)



§ 115C-295.1. North Carolina Professional Teaching Standards Commission.

§ 115C‑295.1.  North Carolina Professional Teaching Standards Commission.

(a)        There is created the North Carolina Professional Teaching Standards Commission (the "Commission"). The Commission shall be located administratively under the State Board of Education but shall exercise its powers and duties independently of the State Board of Education.

(b)        The purpose of the Commission is to establish high standards for North Carolina teachers and the teaching profession.

(c)        The Commission shall consist of the following 16 members:

(1)        The Governor shall appoint four teachers from a list of names, including the State Teacher of the Year, submitted by the State Board of Education; one principal; one superintendent; and two representatives of schools of education, one of which is in a constituent institution of The University of North Carolina and one of which is in a private college or university.

(2)        The President Pro Tempore of the Senate shall appoint three teachers who have different areas of expertise or who teach at different grade levels; and one at‑large member.

(3)        The Speaker of the House of Representatives shall appoint three teachers who have different areas of expertise or who teach at different grade levels; and one at‑large member.

In making appointments, the appointing authorities are encouraged to select qualified citizens who are committed to improving the teaching profession and student achievement and who represent the racial, geographic, and gender diversity of the State. Before their appointment to this Commission, with the exception of the at‑large members, the members must have been actively engaged in the profession of teaching, in the education of students in teacher education programs, or in the practice of public school administration for at least three years, at least two of which occurred in this State. The members shall serve for four‑year staggered terms. Terms shall begin on September 1. Vacancies in the membership shall be filled by the original appointing authority using the same criteria as provided in this subsection.

(d)        The Commission shall elect a chair, a vice‑chair, and a secretary‑treasurer from among its membership. In the absence of the chair, the vice‑chair shall preside over the Commission's meetings. All members are voting members, and a majority of the Commission constitutes a quorum. The Commission shall adopt rules to govern its proceedings.

(e)        Meetings of the Commission shall be held upon the call of the chair or the vice‑chair with the approval of the chair.

(f)         Members of the Commission shall receive compensation for their services and reimbursement for expenses incurred in the performance of their duties required by this Article, at the rate prescribed in  G.S. 93B‑5.

(g)        The Commission may employ, subject to Chapter 126 of the General Statutes, the necessary personnel for the performance of its functions, and fix compensation within the limits of funds available to the Commission. (1993 (Reg. Sess., 1994), c. 740, s. 1; 1996, 2nd Ex. Sess., c. 18, s. 18.12(a); 2007‑174, s. 1; 2007‑484, s. 14.)



§ 115C-295.2. Powers and duties of the Commission.

§ 115C‑295.2.  Powers and duties of the Commission.

(a)        The North Carolina Teaching Standards Commission shall:

(1)        Develop and recommend to the State Board of Education professional standards or revisions to professional standards for North Carolina teachers.

(2)        Review the areas of teacher certification and recommend to the State Board of Education those areas that should be consolidated, redesigned, eliminated, or enhanced.

(3)        Consider current methods to assess teachers and teaching candidates, including the National Teacher Exam, the assessments of the National Board for Professional Teaching Standards, and alternative methods of assessment and recommend to the State Board of Education the implementation of rigorous and appropriate assessments for initial and continuing certification that are valid and reliable measures of professional practice.

(4)        Evaluate, develop, and recommend to the State Board a procedure for the assessment and recommendation of candidates for initial and continuing teacher certification.

For purposes of this subsection, the areas of teacher certification include initial certification, continuing certification, and certification renewal, and do not include teacher education programs.

(b)        The Commission shall submit its recommendations under subsection (a) of this section to the State Board.  The State Board shall adopt or reject the recommendations.  The State Board shall not make any substantive changes to any recommendation that it adopts.  If the State Board rejects the recommendation, it shall state with specificity its reasons for rejection; the Commission then may amend that recommendation and resubmit it to the State Board.  The Board shall adopt or reject the amended recommendation.  If the State Board fails to adopt the Commission's original and amended recommendation concerning the implementation of assessments for certification and the procedure for the assessment and recommendation of candidates for teacher certification, the State Board may develop and adopt its own plan.

(c)        The Commission shall submit an annual report by December 1 of each year to the Joint Legislative Education Oversight Committee and the State Board of Education of its activities during the preceding year, together with any recommendations and findings regarding improvement of the teaching profession. The State Board shall submit a report by April 15, 1998, to the Joint Legislative Education Oversight Committee on the current status of assessments for certification and any changes to the procedures for assessment and recommendation of candidates for teacher certification. (1996, 2nd Ex. Sess., c. 18, s. 18.12(b).)



§ 115C-295.3. Repealed by Session Laws 1999-96, s. 6.

§ 115C‑295.3.  Repealed by Session Laws 1999‑96, s. 6.



§ 115C-296. Board sets certification requirements; reports; lateral entry and mentor programs.

§ 115C‑296.  Board sets certification requirements; reports; lateral entry and mentor programs.

(a)        The State Board of Education shall have entire control of certifying all applicants for teaching positions in all public elementary and high schools of North Carolina; and it shall prescribe the rules and regulations for the renewal and extension of all certificates and shall determine and fix the salary for each grade and type of certificate which it authorizes.

The State Board of Education may require an applicant for an initial bachelors degree certificate or graduate degree certificate to demonstrate the applicant's academic and professional preparation by achieving a prescribed minimum score on a standard examination appropriate and adequate for that purpose. The State Board of Education shall permit an applicant to fulfill any such testing requirement before or during the applicant's second year of teaching provided the applicant took the examination at least once during the first year of teaching. The State Board of Education shall make any required standard initial certification exam sufficiently rigorous and raise the prescribed minimum score as necessary to ensure that each applicant has adequate academic and professional preparation to teach.

(a1)      The State Board shall adopt policies that establish the minimum scores for any required standard examinations and other measures necessary to assess the qualifications of professional personnel as required under subsection (a) of this section. For purposes of this subsection, the State Board shall not be subject to Article 2A of Chapter 150B of the General Statutes. At least 30 days prior to changing any policy adopted under this subsection, the State Board shall provide written notice to all North Carolina schools of education and to all local boards of education. The written notice shall include the proposed revised policy.

(a2)      The State Board of Education shall impose the following schedule of fees for teacher certification and administrative changes:

(1)        Application for demographic or administrative changes to a certificate, $30.00.

(2)        Application for a duplicate certificate or for copies of documents in the certification files, $30.00.

(3)        Application for a renewal, extension, addition, upgrade, and variation to a certificate, $55.00.

(4)        Initial application for New, In‑State Approved Program Graduate, $55.00.

(5)        Initial application for Out‑of‑State certificate, $85.00.

(6)        All other applications, $85.00.

The applicant must pay the fee at the time the application is submitted.

(b)        It is the policy of the State of North Carolina to maintain the highest quality teacher education programs and school administrator programs in order to enhance the competence of professional personnel certified in North Carolina. To the end that teacher preparation programs are upgraded to reflect a more rigorous course of study, the State Board of Education, as lead agency in coordination and cooperation with the University Board of Governors, the Board of Community Colleges and such other public and private agencies as are necessary, shall continue to refine the several certification requirements, standards for approval of institutions of teacher education, standards for institution‑based innovative and experimental programs, standards for implementing consortium‑based teacher education, and standards for improved efficiencies in the administration of the approved programs. The certification program shall provide for initial certification after completion of preservice training, continuing certification after three years of teaching experience, and certificate renewal every five years thereafter, until the retirement of the teacher. The last certificate renewal received prior to retirement shall remain in effect for five years after retirement. The certification program shall also provide for lifetime certification after 50 years of teaching.

The State Board of Education, as lead agency in coordination with the Board of Governors of The University of North Carolina and any other public and private agencies as necessary, shall continue to raise standards for entry into teacher education programs.

The State Board of Education, in consultation with local boards of education and the Board of Governors of The University of North Carolina, shall evaluate and modify, as necessary, the academic requirements for students preparing to teach science in middle and high schools to ensure that there is adequate preparation in issues related to science laboratory safety.

The State Board of Education, in consultation with the Board of Governors of The University of North Carolina, shall evaluate and develop enhanced requirements for continuing certification. The new requirements shall reflect more rigorous standards for continuing certification and to the extent possible shall be aligned with quality professional development programs that reflect State priorities for improving student achievement.

The State Board of Education, in consultation with local boards of education and the Board of Governors of The University of North Carolina, shall reevaluate and enhance the requirements for renewal of teacher certificates. The State Board shall consider modifications in the certificate renewal achievement and to make it a mechanism for teachers to renew continually their knowledge and professional skills. The State Board shall adopt new standards for the renewal of teacher certificates by May 15, 1998.

The standards for approval of institutions of teacher education shall require that teacher education programs for all students include demonstrated competencies in (i) the identification and education of children with disabilities and (ii) positive management of student behavior and effective communication techniques for defusing and deescalating disruptive or dangerous behavior. The State Board of Education shall incorporate the criteria developed in accordance with G.S. 116‑74.21 for assessing proposals under the School Administrator Training Program into its school administrator program approval standards.

All North Carolina institutions of higher education that offer teacher education programs, masters degree programs in education, or masters degree programs in school administration shall provide performance reports to the State Board of Education. The performance reports shall follow a common format, shall be submitted according to a plan developed by the State Board, and shall include the information required under the plan developed by the State Board.

(b1)      The State Board of Education shall develop a plan to provide a focused review of teacher education programs and the current process of accrediting these programs in order to ensure that the programs produce graduates that are well prepared to teach. The plan shall include the development and implementation of a school of education performance report for each teacher education program in North Carolina. The performance report shall include at least the following elements: (i) quality of students entering the schools of education, including the average grade point average and average score on preprofessional skills tests that assess reading, writing, math and other competencies; (ii) graduation rates; (iii) time‑to‑graduation rates; (iv) average scores of graduates on professional and content area examination for the purpose of certification; (v) percentage of graduates receiving initial certification; (vi) percentage of graduates hired as teachers; (vii) percentage of graduates remaining in teaching for four years; (viii) graduate satisfaction based on a common survey; and (ix) employer satisfaction based on a common survey. The performance reports shall follow a common format. The performance reports shall be submitted annually. The State Board of Education shall develop a plan to be implemented beginning in the 1998‑99 school year to reward and sanction approved teacher education programs and masters of education programs and to revoke approval of those programs based on the performance reports and other criteria established by the State Board of Education.

The State Board also shall develop and implement a plan for annual performance reports for all masters degree programs in education and school administration in North Carolina. To the extent it is appropriated, the performance report shall include similar indicators to those developed for the performance report for teacher education programs. The performance reports shall follow a common format.

Both plans for performance reports also shall include a method to provide the annual performance reports to the Board of Governors of The University of North Carolina, the State Board of Education, and the boards of trustees of the independent colleges. The State Board of Education shall review the schools of education performance reports and the performance reports for masters degree programs in education and school administration each year the performance reports are submitted. The State Board shall submit the performance report for the 1999‑2000 school year to the Joint Legislative Education Oversight Committee by December 15, 2000. Subsequent performance reports shall be submitted to the Joint Legislative Education Oversight Committee on an annual basis by October 1.

(b2)      An undergraduate student seeking a degree in teacher education must attain passing scores on a preprofessional skills test prior to admission to an approved teacher education program in a North Carolina college or university. The State Board of Education shall permit students to fulfill this requirement by achieving the prescribed minimum scores set by the State Board of Education for the Praxis I tests or by achieving the appropriate required score, as determined by the State Board of Education, on the verbal and mathematics portions of the SAT. The minimum combined verbal and mathematics score set by the State Board of Education shall be between 900 and 1,200.

(c)        It is the policy of the State of North Carolina to encourage lateral entry into the profession of teaching by skilled individuals from the private sector. To this end, before the 1985‑86 school year begins, the State Board of Education shall develop criteria and procedures to accomplish the employment of such individuals as classroom teachers. Beginning with the 2006‑2007 school year, the criteria and procedures shall include preservice training in (i) the identification and education of children with disabilities and (ii) positive management of student behavior, effective communication for defusing and deescalating disruptive or dangerous behavior, and safe and appropriate use of seclusion and restraint. Skilled individuals who choose to enter the profession of teaching laterally may be granted a provisional teaching certificate for no more than three years and shall be required to obtain certification before contracting for a fourth year of service with any local administrative unit in this State.

(c1)      The State Board of Community Colleges may provide a program of study for lateral entry teachers to complete the coursework necessary to earn a teaching certificate. To this end, the State Board of Education, in consultation with the State Board of Community Colleges, shall establish a competency‑based program of study for lateral entry teachers to be implemented within the Community College System no later than May 1, 2006. This program must meet standards set by the State Board of Education.

The State Board of Community Colleges and the State Board of Education shall jointly identify the community college courses and the teacher education program courses that are necessary and appropriate for inclusion in the community college program of study for lateral entry teachers. To the extent possible, any courses that must be completed through an approved teacher education program shall be taught on a community college campus or shall be available through distance learning.

In order to participate in the community college program of study for lateral entry teachers, an individual must hold at least a bachelors degree from a regionally accredited institution of higher education.

An individual who successfully completes this program of study and meets all other requirements of certification set by the State Board of Education shall be recommended for a North Carolina teaching certificate.

(c2)      It is further the policy of the State of North Carolina to ensure that local boards of education can provide the strongest possible leadership for schools based upon the identified and changing needs of individual schools. To this end, before the 1994‑95 school year begins, the State Board of Education shall carefully consider a lateral entry program for school administrators to ensure that local boards of education will have sufficient flexibility to attract able candidates.

(d)        The State Board shall adopt rules to establish the reasons and procedures for the suspension and revocation of certificates. The State Board shall revoke the certificate of a teacher or school administrator if the State Board receives notification from a local board or the Secretary of Health and Human Services that a teacher or school administrator has received an unsatisfactory or below standard rating under G.S. 115C‑333(d). In addition, the State Board may revoke or refuse to renew a teacher's certificate when:

(1)        The Board identifies the school in which the teacher is employed as low‑performing under G.S. 115C‑105.37 or G.S. 143B‑146.5; and

(2)        The State Board shall automatically revoke the certificate of a teacher or school administrator without the right to a hearing upon receiving verification of the identity of the teacher or school administrator together with a certified copy of a criminal record showing that the teacher or school administrator has entered a plea of guilty or nolo contendere to or has been finally convicted of any of the following crimes: Murder in the first or second degree, G.S. 14‑17; Conspiracy or solicitation to commit murder, G.S. 14‑18.1; Rape or sexual offense as defined in Article 7A of Chapter 14 of the General Statutes. Felonious assault with deadly weapon with intent to kill or inflicting serious injury, G.S. 14‑32; Kidnapping, G.S. 14‑39; Abduction of children, G.S. 14‑41; Crime against nature, G.S. 14‑177; Incest, G.S. 14‑178 or G.S. 14‑179; Employing or permitting minor to assist in offense against public morality and decency, G.S. 14‑190.6; Dissemination to minors under the age of 16 years, G.S. 14‑190.7; Dissemination to minors under the age of 13 years, G.S. 14‑190.8; Displaying material harmful to minors, G.S. 14‑190.14; Disseminating harmful material to minors, G.S. 14‑190.15; First degree sexual exploitation of a minor, G.S. 14‑190.16; Second degree sexual exploitation of a minor, G.S. 14‑190.17; Third degree sexual exploitation of a minor, G.S. 14‑190.17A; Promoting prostitution of a minor, G.S. 14‑190.18; Participating in prostitution of a minor, G.S. 14‑190.19; Taking indecent liberties with children, G.S. 14‑202.1; Solicitation of child by computer to commit an unlawful sex act, G.S. 14‑202.3; Taking indecent liberties with a student, G.S. 14‑202.4; Prostitution, G.S. 14‑204; and child abuse under G.S. 14‑318.4. The Board shall mail notice of its intent to act pursuant to this subdivision by certified mail, return receipt requested, directed to the teacher or school administrator at their last known address. The notice shall inform the teacher or school administrator that it will revoke the person's certificate unless the teacher or school administrator notifies the Board in writing within 10 days after receipt of the notice that the defendant identified in the criminal record is not the same person as the teacher or school administrator. If the teacher or school administrator provides this written notice to the Board, the Board shall not revoke the certificate unless it can establish as a fact that the defendant and the teacher or school administrator are the same person.

(3)        In addition, the State Board may revoke or refuse to renew a teacher's certificate when:

a.         The Board identifies the school in which the teacher is employed as low‑performing under G.S. 115C‑105.37 or G.S. 143B‑146.5; and

b.         The assistance team assigned to that school makes the recommendation to revoke or refuse to renew the teacher's certificate for one or more reasons established by the State Board in its rules for certificate suspension or revocation.

The State Board may issue subpoenas for the purpose of obtaining documents or the testimony of witnesses in connection with proceedings to suspend or revoke certificates. In addition, the Board shall have the authority to contract with individuals who are qualified to conduct investigations in order to obtain all information needed to assist the Board in the proper disposition of allegations of misconduct by certificated persons.

(e)        The State Board of Education shall develop a mentor program to provide ongoing support for teachers entering the profession. In developing the mentor program, the State Board shall conduct a comprehensive study of the needs of new teachers and how those needs can be met through an orientation and mentor support program. For the purpose of helping local boards to support new teachers, the State Board shall develop and distribute guidelines which address optimum teaching load, extracurricular duties, student assignment, and other working condition considerations. These guidelines shall provide that initially certified teachers not be assigned extracurricular activities unless they request the assignments in writing and that other noninstructional duties of these teachers be minimized. The State Board shall develop and coordinate a mentor teacher training program. The State Board shall develop criteria for selecting excellent, experienced, and qualified teachers to be participants in the mentor teacher training program.

(e1)      The State Board of Education shall allot funds for mentoring services to local school adminstrative units based on the highest number of employees in the preceding three school years who (i) are paid with State, federal, or local funds and (ii) are either teachers paid on the first or second steps of the teacher salary schedule or instructional support personnel paid on the first step of the instructional support personnel salary schedule.

Local school administrative units shall use these funds to provide mentoring support to eligible employees in accordance with a plan approved by the State Board of Education. The plan shall include information on how all mentors in the local school administrative unit will be adequately trained to provide mentoring support. The State Board of Education shall report to the Joint Legislative Education Oversight Committee prior to January 15 of each year on the use of funds for mentoring services. The report shall include, at a minimum, the impact of each unit's mentoring program on teacher retention and how all mentors in the unit are trained.

(f)         The State Board of Education, after consultation with the Board of Governors of The University of North Carolina, shall develop a new category of teacher certificate known as the "Masters/Advanced Competencies" certificate. To receive this certificate, an applicant shall successfully complete a masters degree program that includes rigorous academic preparation in the subject area which the applicant will teach and in the skills and knowledge expected of a master teacher or the applicant shall demonstrate to the satisfaction of the State Board that the candidate has acquired the skills and knowledge expected of a master teacher.

Persons who qualify for a "G" certificate prior to September 1, 2000, shall be awarded a "Masters/Advanced Competencies" certificate without meeting additional requirements. On and after September 1, 2000, no additional "G" certificates shall be awarded.  (1955, c. 1372, art. 18, s. 2; 1965, c. 584, s. 20.1; 1973, c. 236; 1975, c. 686, s. 1; 1981, c. 423, s. 1; 1983 (Reg. Sess., 1984), c. 1103, s. 6; 1987 (Reg. Sess., 1988), c. 1086, s. 96; 1989, c. 752, s. 66(a); 1993, c. 166, s. 1; c. 199, s. 4; 1995 (Reg. Sess., 1996), c. 716, s. 7; 1997‑221, ss. 4(a), (b), 5, 7(a), 8, 9, 14, 17(a), (c); 1997‑325, s. 1; 1997‑383, s. 1; 1998‑5, s. 5; 1998‑131, s. 8; 1998‑167, s. 1; 1999‑96, s. 8; 2000‑67, s. 9.2(a); 2001‑129, s. 1; 2002‑126, s. 7.39; 2003‑284, s. 7.20(e); 2003‑408, s. 1; 2004‑124, s. 7.19(a); 2005‑198, ss. 1, 2; 2005‑205, s. 3; 2005‑419, s. 1; 2007‑166, s. 1; 2007‑478, s. 1; 2007‑484, s. 35; 2008‑107, s. 7.8; 2009‑59, s. 2; 2009‑305, s. 1(b).)



§ 115C-296.1. Expired.

§ 115C‑296.1.  Expired.



§ 115C-296.2. (Effective until July 1, 2010) National Board for Professional Teaching Standards Certification.

§ 115C‑296.2.  (Effective until July 1, 2010) National Board for Professional Teaching Standards Certification.

(a)        State Policy.  It is the goal of the State to provide opportunities and incentives for good teachers to become excellent teachers and to retain them in the teaching profession; to attain this goal, the State shall support the efforts of teachers to achieve national certification by providing approved paid leave time for teachers participating in the process, paying the participation fee, and paying a significant salary differential to teachers who attain national certification from the National Board for Professional Teaching Standards (NBPTS).

The National Board for Professional Teaching Standards (NBPTS) was established in 1987 as an independent, nonprofit organization to establish high standards for teachers' knowledge and performance and for development and operation of a national voluntary system to assess and certify teachers who meet those standards. Participation in the program gives teachers the time and the opportunity to analyze in a systematic way their professional development as teachers, successful teaching strategies, and the substantive areas in which they teach. Participation also gives teachers an opportunity to demonstrate superior ability and to be compensated as superior teachers. To receive NBPTS certification, a teacher must successfully (i) complete a process of developing a portfolio of student work and videotapes of teaching and learning activities and (ii) participate in NBPTS assessment center simulation exercises, including performance‑based activities and a content knowledge examination.

(b)        Definitions.  As used in this subsection:

(1)        A "North Carolina public school" is a school operated by a local board of education, the Department of Health and Human Services, the Department of Correction, the Department of Juvenile Justice and Delinquency Prevention or The University of North Carolina; a school affiliated with The University of North Carolina; or a charter school approved by the State Board of Education.

(2)        A "teacher" is a person who:

a.         Either:

1.         Is certified to teach in North Carolina; or

2.         Holds a certificate or license issued by the State Board of Education that meets the professional license requirement for NBPTS certification;

b.         Is a State‑paid employee of a North Carolina public school;

c.         Is paid on the teacher salary schedule; and

d.         Fulfills one of the following:

1.         Spends at least seventy percent (70%) of his or her work time in classroom instruction, if the employee is employed as a teacher. Most of the teacher's remaining time shall be spent in one or more of the following: mentoring teachers, doing demonstration lessons for teachers, writing curricula, developing and leading staff development programs for teachers;

2.         Spends at least seventy percent (70%) of his or her work time in work within the employee's area of certification or licensure, if the employee is employed in an area of NBPTS certification other than direct classroom instruction; or

3.         Serves as a full‑time mentor under subsection (e1) of this section.

(c)        Payment of the NBPTS Participation Fee; Paid Leave.  The State shall pay the NBPTS participation fee and shall provide up to three days of approved paid leave to all teachers participating in the NBPTS program who:

(1)        Have completed three full years of teaching in a North Carolina public school; and

(2)        Have (i) not previously received State funds for participating in any certification area in the NBPTS program, (ii) repaid any State funds previously received for the NBPTS certification process, or (iii) received a waiver of repayment from the State Board of Education.

Teachers participating in the program shall take paid leave only with the approval of their supervisors.

(d)        Repayment by a Teacher Who Does Not Complete the Process.  A teacher for whom the State pays the participation fee who does not complete the process shall repay the certification fee to the State.

Repayment is not required if a teacher does not complete the process due to the death or disability of the teacher. Upon the application of the teacher, the State Board of Education may waive the repayment requirement if the State Board finds that the teacher was unable to complete the process due to the illness of the teacher, the death or catastrophic illness of a member of the teacher's immediate family, parental leave to care for a newborn or newly adopted child, or other extraordinary circumstances.

(e)        Repayment by a Teacher Who Does Not Teach for a Year After Completing the Process.  A teacher for whom the State pays the participation fee who does not teach for a year in a North Carolina public school after completing the process shall repay the certification fee to the State.

Repayment is not required if a teacher does not teach in a North Carolina public school for at least one year after completing the process due to the death or disability of the teacher. Upon the application of the teacher, the State Board of Education may extend the time before which a teacher must either teach for a year or repay the participation fee if the State Board finds that the teacher is unable to teach the next year due to the illness of the teacher, the death or catastrophic illness of a member of the teacher's immediate family, parental leave to care for a newborn or newly adopted child, or other extraordinary circumstances.

(e1)      Assignment of Teachers With NBPTS Certification to Serve as Full‑Time Mentors.  A local board of education may assign teachers with NBPTS certification to serve as full‑time mentors as follows:

(1)        The maximum number of teachers with NBPTS certification that a local board of education may assign to serve as full‑time mentors is the greater of (i) five or (ii) five percent (5%) of the number of teachers with NBPTS certification it has employed during the school year immediately preceding the assignment of teachers as full‑time mentors.

(2)        A teacher must teach in a classroom for at least two years after receiving NBPTS certification to be eligible for assignment as a full‑time mentor.

(3)        A teacher must have completed the mentor training required by the teacher's local school administrative unit to be eligible for assignment as a full‑time mentor.

(4)        A teacher may serve as a full‑time mentor for up to three consecutive years.

(5)        After service as a full‑time mentor, a teacher must teach in a classroom for at least three years to be eligible for reassignment as a full‑time mentor.

(6)        A teacher serving as a full‑time mentor shall be school‑based, work at one or more schools, and mentor each year at least 15 newly hired teachers who are in their first through third year of teaching.

(f)         Rules.  The State Board shall adopt policies and guidelines to implement this section.  (2000‑67, s. 8.16; 2000‑137, s. 3; 2008‑86, s. 1.)

§ 115C‑296.2.  (Effective July 1, 2010) National Board for Professional Teaching Standards Certification.

(a)        State Policy.  It is the goal of the State to provide opportunities and incentives for good teachers to become excellent teachers and to retain them in the teaching profession; to attain this goal, the State shall support the efforts of teachers to achieve national certification by providing approved paid leave time for teachers participating in the process, lending teachers the participation fee, and paying a significant salary differential to teachers who attain national certification from the National Board for Professional Teaching Standards (NBPTS).

The National Board for Professional Teaching Standards (NBPTS) was established in 1987 as an independent, nonprofit organization to establish high standards for teachers' knowledge and performance and for development and operation of a national voluntary system to assess and certify teachers who meet those standards. Participation in the program gives teachers the time and the opportunity to analyze in a systematic way their professional development as teachers, successful teaching strategies, and the substantive areas in which they teach. Participation also gives teachers an opportunity to demonstrate superior ability and to be compensated as superior teachers. To receive NBPTS certification, a teacher must successfully (i) complete a process of developing a portfolio of student work and videotapes of teaching and learning activities and (ii) participate in NBPTS assessment center simulation exercises, including performance‑based activities and a content knowledge examination.

(b)        Definitions.  As used in this subsection:

(1)        A "North Carolina public school" is a school operated by a local board of education, the Department of Health and Human Services, the Department of Correction, the Department of Juvenile Justice and Delinquency Prevention or The University of North Carolina; a school affiliated with The University of North Carolina; or a charter school approved by the State Board of Education.

(2)        A "teacher" is a person who:

a.         Either:

1.         Is certified to teach in North Carolina; or

2.         Holds a certificate or license issued by the State Board of Education that meets the professional license requirement for NBPTS certification;

b.         Is a State‑paid employee of a North Carolina public school;

c.         Is paid on the teacher salary schedule; and

d.         (Effective until June 30, 2011) Fulfills one of the following:

1.         Spends at least seventy percent (70%) of his or her work time in classroom instruction, if the employee is employed as a teacher. Most of the teacher's remaining time shall be spent in one or more of the following: mentoring teachers, doing demonstration lessons for teachers, writing curricula, developing and leading staff development programs for teachers;

2.         Spends at least seventy percent (70%) of his or her work time in work within the employee's area of certification or licensure, if the employee is employed in an area of NBPTS certification other than direct classroom instruction; or

3.         Serves as a full‑time mentor under subsection (e1) of this section.

d.         (Effective June 30, 2011) Spends at least seventy percent (70%) of his or her work time:

1.         In classroom instruction, if the employee is employed as a teacher. Most of the teacher's remaining time shall be spent in one or more of the following: mentoring teachers, doing demonstration lessons for teachers, writing curricula, developing and leading staff development programs for teachers; or

2.         In work within the employee's area of certification or licensure, if the employee is employed in an area of NBPTS certification other than direct classroom instruction.

(c)        Payment of the NBPTS Participation Fee; Paid Leave.  The State shall lend teachers the participation fee and shall provide up to three days of approved paid leave to all teachers participating in the NBPTS program who:

(1)        Have completed three full years of teaching in a North Carolina public school; and

(2)        Have (i) not previously received State funds for participating in any certification area in the NBPTS program, (ii) repaid any State funds previously received for the NBPTS certification process, or (iii) received a waiver of repayment from the State Board of Education.

Teachers participating in the program shall take paid leave only with the approval of their supervisors.

(d)        Repealed by Session Laws 2009‑451, s. 7.30(b), effective July 1, 2010, and applicable beginning with the 2010‑2011 school year.

(d1)      Repayment of the Application Fee.  A teacher shall repay the application fee to the State Education Assistance Authority within three years.

All funds appropriated to, or otherwise received by, the Authority to provide loans to teachers pursuant to this section, all funds received as repayment of loans, and all interest earned on these funds shall be placed in a trust fund. This fund shall be used only for loans made pursuant to this section and administrative costs of the Authority.

(e)        Repealed by Session Laws 2009‑451, s. 7.30(b), effective July 1, 2010, and applicable beginning with the 2010‑2011 school year.

(e1)      (Repealed effective June 30, 2011) Assignment of Teachers With NBPTS Certification to Serve as Full‑Time Mentors.  A local board of education may assign teachers with NBPTS certification to serve as full‑time mentors as follows:

(1)        The maximum number of teachers with NBPTS certification that a local board of education may assign to serve as full‑time mentors is the greater of (i) five or (ii) five percent (5%) of the number of teachers with NBPTS certification it has employed during the school year immediately preceding the assignment of teachers as full‑time mentors.

(2)        A teacher must teach in a classroom for at least two years after receiving NBPTS certification to be eligible for assignment as a full‑time mentor.

(3)        A teacher must have completed the mentor training required by the teacher's local school administrative unit to be eligible for assignment as a full‑time mentor.

(4)        A teacher may serve as a full‑time mentor for up to three consecutive years.

(5)        After service as a full‑time mentor, a teacher must teach in a classroom for at least three years to be eligible for reassignment as a full‑time mentor.

(6)        A teacher serving as a full‑time mentor shall be school‑based, work at one or more schools, and mentor each year at least 15 newly hired teachers who are in their first through third year of teaching.

(f)         Rules.  The State Education Assistance Authority shall adopt rules and guidelines regarding the loan and repayment of the NBPTS application fee. The State Board shall adopt policies and guidelines to implement the remainder of this section.  (2000‑67, s. 8.16; 2000‑137, s. 3; 2008‑86, s. 1; 2009‑451, ss. 7.30(b), 7.41(a); 2009‑575, s. 3H.)



§ 115C-296.3: Expired June 30, 2004, by operation of Session Laws 2003-284, s. 7.20(h).

§ 115C‑296.3:  Expired June 30, 2004, by operation of Session Laws 2003‑284, s. 7.20(h).



§ 115C-296.4. North Carolina Teacher Academy Board of Trustees.

§ 115C‑296.4.  North Carolina Teacher Academy Board of Trustees.

(a)        The North Carolina Teacher Academy Board of Trustees shall establish a statewide network of high quality, integrated, comprehensive, collaborative, and substantial professional development for teachers, which shall be provided through summer programs. This network shall include professional development programs that focus on teaching strategies for teachers assigned to at‑risk schools.

(b)        Repealed by Session Laws 2006, c. 66, s. 9.17(c).

(c)        The Board of Trustees shall consist of 20 members appointed as follows:

(1)        The Superintendent of Public Instruction or the Superintendent's designee;

(2)        One member of the State Board of Education appointed by the Chair of the State Board;

(3)        , (4) Repealed by Session Laws 2006, c. 66, s. 9.17(c).

(5)        One dean of a School of Education from one of the constituent institutions, appointed by the Governor;

(6)        Four public school teachers appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives in accordance with G.S. 120‑121, one of whom teaches in preschool through grade 2, one of whom teaches in grades 3 through 5, one of whom teaches in grades 6 through 8, and one of whom teaches on grades 9 through 12;

(7)        Four public school teachers appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate in accordance with G.S. 120‑121, one of whom teaches in preschool through grade 2, one of whom teaches in grades 3 through 5, one of whom teaches in grades 6 through 8, and one of whom teaches in grades 9 through 12;

(8)        Three public school teachers appointed by the Governor;

(9)        One superintendent of a local school administrative unit appointed by the Governor;

(10)      Two public school principals appointed by the Governor; and

(11)      The President of the North Carolina Association of Independent Colleges and Universities, or a designee.

(12)      Two at‑large members appointed by the Governor.

(d)        Members appointed prior to September 1, 1995, shall serve until June 30, 1997, except that the terms of members appointed pursuant to subdivisions (6) and (7) of subsection (d) of this section shall expire June 30, 1995. Subsequent appointments shall be for four‑year terms, except that two of the members appointed by the 1995 General Assembly pursuant to subdivision (6) of subsection (d) of this section and two of the members appointed by the 1995 General Assembly pursuant to subdivision (7) of subsection (d) of this section shall serve for two‑year terms. The two new members under subdivision (c)(12) of this section shall serve initial terms beginning January 1, 2007, and ending June 30, 2010. The additional member appointed under subdivision (c)(8) of this section shall serve a term beginning January 1, 2007, and ending June 30, 2010. The designation of two deans serving under subdivision (c)(5) of this section shall expire December 31, 2006, and the Governor shall make a new appointment under that subdivision for a term beginning January 1, 2007, and ending June 30, 2010.

Members may serve two consecutive four‑year terms.

Legislative appointments shall be made in accordance with G.S. 120‑121. A vacancy in a legislative appointment shall be filled in accordance with G.S. 120‑122.

The Board of Trustees shall elect a new chair every two years from its membership. The chair may serve two consecutive two‑year terms as chair.

(e)        The chief administrative officer of the Teacher Academy shall be an executive director appointed by the Board of Trustees.

(f)         Repealed by Session Laws 2006‑66, s. 9.17(c).

(g)        The North Carolina Teacher Academy shall report annually on or before October 1 to the Joint Legislative Education Oversight Committee its expenditures for the prior fiscal year. (1995, c. 324, s. 17.9; 2001‑424, s. 28.28(a); 2006‑66, s. 9.17(c), (f))



§ 115C-296.5. North Carolina Center for the Advancement of Teaching; powers and duties of trustees; reporting requirement.

§ 115C‑296.5.  North Carolina Center for the Advancement of Teaching; powers and duties of trustees; reporting requirement.

(a)        The North Carolina Center for the Advancement of Teaching (hereinafter called "NCCAT"), through itself or agencies with which it may contract, shall:

(1)        Provide career teachers with opportunities to study advanced topics in the sciences, arts, and humanities and to engage in informed discourse, assisted by able mentors and outstanding leaders from all walks of life; and

(2)        Offer opportunities for teachers to engage in scholarly pursuits through a center dedicated exclusively to the advancement of teaching as an art and as a profession.

(b)        Priority for admission to NCCAT opportunities shall be given to teachers with teaching experience of 15 years or less.

(c)        NCCAT may also provide training and support for beginning teachers to enhance their skills and in support of the State's effort to recruit and retain beginning teachers.

(d)        The Board of Trustees of the North Carolina Center for the Advancement of Teaching shall hold all the powers and duties necessary or appropriate for the effective discharge of the functions of NCCAT.

(e)        The Executive Director shall submit a copy of the NCCAT annual report to the Chair of the State Board of Education at the time of issuance.  (1985, c. 479, s. 74; 2006‑66, s. 9.15(a); 2009‑451, ss. 9.13(b), (c).)



§ 115C-296.6. Composition of board of trustees; terms; officers.

§ 115C‑296.6.  Composition of board of trustees; terms; officers.

(a)        The NCCAT Board of Trustees shall be composed of the following membership:

(1)        Two ex officio members: the Chairman of the State Board of Education and the State Superintendent of Public Instruction or their designees;

(2)        Two members appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate;

(3)        Two members appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives; and

(4)        Eight members appointed by the Governor, one from each of the eight educational regions.

The appointing authorities shall give consideration to assuring, through Board membership, the statewide mission of NCCAT.

(b)        Members of the NCCAT Board of Trustees shall serve four‑year terms. Members may serve two consecutive four‑year terms. The Board shall elect a new chair every two years from its membership. The chair may serve two consecutive two‑year terms as chair.

(c)        The chief administrative officer of NCCAT shall be an executive director who shall be appointed by the NCCAT Board of Trustees.  (1985, c. 479, s. 74; 1995, c. 490, s. 2; 2006‑66, s. 9.15(b); 2009‑451, s. 9.13(d), (e).)



§ 115C-297: Repealed by Session Laws 1989, c. 385, s. 2.

§ 115C‑297:  Repealed by Session Laws 1989, c. 385, s. 2.



§ 115C-298: Repealed by Session Laws 1997-18, s. 9.

§ 115C‑298:  Repealed by Session Laws 1997‑18, s. 9.



§ 115C-299. Hiring of teachers.

§ 115C‑299.  Hiring of teachers.

(a)        In the city administrative units, teachers shall be elected by the board of education of such administrative unit upon the recommendation of the superintendent of city schools.

Teachers shall be elected by the county and city boards of education upon the recommendation of the superintendent, in accordance with the provisions of G.S. 115C‑276(j).

(b)        No person otherwise qualified shall be denied the right to receive credentials from the State Board of Education, to receive training for the purpose of becoming a teacher, or to engage in practice teaching in any school on the grounds that such person is totally or partially blind; nor shall any local board of education refuse to employ such a person on such grounds. (1955, c. 1372, art. 5, s. 4; 1971, c. 949; 1981, c. 423, s. 1; 1985 (Reg. Sess., 1986), c. 975, s. 5.)



§ 115C-300. In-service training.

§ 115C‑300.  In‑service training.

Local boards of education are authorized to provide for the professional growth of teachers while in service and to pass rules and regulations requiring teachers to cooperate with their superintendent for the improvement of instruction in the classroom and for promoting community improvement. (1955, c. 1372, art. 5, s. 29; 1981, c. 423, s. 1.)



§ 115C-301. Allocation of teachers; class size.

§ 115C‑301.  Allocation of teachers; class size.

(a)        Request for Funds.  The State Board of Education, based upon the reports of local boards of education and such other information as the State Board may require from local boards, shall determine for each local school administrative unit the number of teachers and other instructional personnel to be included in the State budget request.

(b)        Allocation of Positions.  The State Board of Education is authorized to adopt rules to allot instructional personnel and teachers, within funds appropriated.

(c)        Maximum Class Size.  The average class size for each grade span in a local school administrative unit shall at no time exceed the funded allotment ratio of teachers to students.  At the end of the second school month and for the remainder of the school year, the size of an individual class shall not exceed the allotment ratio by more than three students.  At no time may the General Assembly appropriate funds for higher unit‑wide class averages than those for which State funds were provided during the 1984‑85 school year.

(d)        Maximum Teaching Load.  Students shall be assigned to classes so that from the 15th day of the school year through the end of the school year the number of students for whom teachers in grades 7 through 12 are assigned teaching responsibilities during the course of the day is no more than 150 students, except as provided in subsection (g) of this section.

(e)        Alternative Maximum Class Sizes.  The State Board of Education, in its discretion, may set higher maximum class sizes and daily teaching loads for classes in music, physical education, and other similar subjects, so long as the effectiveness of the instructional programs in those areas is not thereby impaired.

(f)         Second Month Reports.  At the end of the second month of each school year, each local board of education, through the superintendent, shall file a report for each school within the school unit with the State Board of Education.  The report shall be filed in a format prescribed by the State Board of Education and shall include the organization for each school, the duties of each teacher, the size of each class, the teaching load of each teacher, and such other information as the State Board may require.  As of February 1 each year, local boards of education, through the superintendent, shall report all exceptions to individual class size and daily teaching load maximums that occur at that time.

(g)        Waivers and Allotment Adjustments.  Local boards of education shall report exceptions to the State Board of Education as provided in G.S. 115C‑47(10), and shall request allotment adjustments or waivers from the standards set out above.  Within 45 days of receipt of reports, the State Board of Education, within funds available, may allot additional positions or grant waivers for the excess class size or daily load.

(1)        If the exception resulted from (i) exceptional circumstances, emergencies, or acts of God, (ii) large changes in student population, (iii) organizational problems caused by remote geographic location, or (iv) classes organized for a solitary curricular area, and

(2)        If the local board cannot organizationally correct the exception.

All allotment adjustments and waivers submitted under this provision shall be reported to the Director of the Budget and to the General Assembly by May 15 of each year.

(h)        State Board Rules.  The State Board of Education shall adopt rules necessary for the implementation of class size and teaching load provisions.

(i)         Penalty for Noncompliance.  If the State Board of Education determines that a local superintendent has willfully failed to comply with the requirements of this section, no State funds shall be allocated to pay the superintendent's salary for the period of time the superintendent is in noncompliance. (1955, c. 1372, art. 6, s. 6; 1963, c. 688, s. 3; 1965, c. 584, s. 6; 1969, c. 539; 1973, c. 770, ss. 1, 2; 1975, c. 965, s. 3; 1977, c. 1088, s. 4; 1981, c. 423, s. 1; 1983 (Reg. Sess., 1984), c. 1034, ss. 12, 13; 1985, c. 479, s. 55(b)(3)b; 1987, c. 738, s. 181; 1987 (Reg. Sess., 1988), c. 1025, s. 15, c. 1086, s. 89(a).)



§ 115C-301.1. Duty-free instructional planning time.

§ 115C‑301.1.  Duty‑free instructional planning time.

All full‑time assigned classroom teachers shall be provided duty‑free instructional planning time during regular student contact hours. The duty‑free instructional planning time shall be provided to the maximum extent that (i) the safety and proper supervision of children may allow during regular student contact hours and (ii) insofar as funds are provided for this purpose by the General Assembly. If the safety and supervision of children does not allow duty‑free instructional planning time during regular student contact hours for a given teacher, the funds provided by the General Assembly for the duty‑free instructional planning time for that teacher shall revert to the general fund. Principals shall not unfairly burden a given teacher by making that teacher give up his or her duty‑free instructional planning time on an ongoing, regular basis without the consent of the teacher. (1983, c. 761, s. 88; 1999‑163, s. 1; 2006‑153, s. 3.)



§ 115C-302: Repealed by Session Laws 1997-443, s. 8.38(d).

§ 115C‑302:  Repealed by Session Laws 1997‑443, s. 8.38(d).



§ 115C-302.1. Salary.

§ 115C‑302.1.  Salary.

(a)        Prompt Payment.  Teachers shall be paid promptly when their salaries are due provided the legal requirements for their employment and service have been met. All teachers employed by any local school administrative unit who are to be paid from local funds shall be paid promptly as provided by law and as State‑allotted teachers are paid.

(b)        Salary Payments.  State‑allotted teachers shall be paid for a term of 10 months. State‑allotted months of employment for vocational education to local boards shall be used for the employment of teachers of vocational and technical education for a term of employment to be determined by the local boards of education. However, local boards shall not reduce the term of employment for any vocational agriculture teacher personnel position that was 12 calendar months for the 1982‑83 school year for any school year thereafter. In addition, local boards shall not reduce the term of employment for any vocational agriculture teacher personnel position that was 12 calendar months for the 2003‑2004 school year for any school year thereafter.

Each local board of education shall establish a set date on which monthly salary payments to State‑allotted teachers shall be made. This set pay date may differ from the end of the month of service. The daily rate of pay for teachers shall equal midway between one twenty‑first and one twenty‑second of the monthly rate of pay. Except for teachers employed in a year‑round school or paid in accordance with a year‑round calendar, or both, the initial pay date for teachers shall be no later than August 31 and shall include a full monthly payment. Subsequent pay dates shall be spaced no more than one month apart and shall include a full monthly payment.

Teachers may be prepaid on the monthly pay date for days not yet worked. A teacher who fails to attend scheduled workdays or who has not worked the number of days for which the teacher has been paid and who resigns, is dismissed, or whose contract is not renewed shall repay to the local board any salary payments received for days not yet worked. A teacher who has been prepaid and continues to be employed by a local board but fails to attend scheduled workdays may be subject to dismissal under G.S. 115C‑325 or other appropriate discipline.

Any individual teacher who is not employed in a year‑round school may be paid in 12 monthly installments if the teacher so requests on or before the first day of the school year. The request shall be filed in the local school administrative unit which employs the teacher. The payment of the annual salary in 12 installments instead of 10 shall not increase or decrease the teacher's annual salary nor in any other way alter the contract made between the teacher and the local school administrative unit. Teachers employed for a period of less than 10 months shall not receive their salaries in 12 installments.

Notwithstanding this subsection, the term "daily rate of pay" for the purpose of G.S. 115C‑12(8) or for any other law or policy governing pay or benefits based on the teacher salary schedule shall not exceed one twenty‑second of a teacher's monthly rate of pay.

(b1)      The State Board of Education shall maintain the same policies related to masters pay for teachers that were in effect for the 2008‑2009 fiscal year.

(c)        Vacation.  Included within the 10‑month term shall be annual vacation leave at the same rate provided for State employees, computed at one‑twelfth of the annual rate for State employees for each month of employment. Local boards shall provide at least 10 days of annual vacation leave at a time when students are not scheduled to be in regular attendance. However, instructional personnel who do not require a substitute may use annual vacation leave on days that students are in attendance. Vocational and technical education teachers who are employed for 11 or 12 months may, with prior approval of the principal, work on annual vacation leave days designated in the school calendar and may use those annual vacation leave days during the eleventh or twelfth month of employment.

On a day that pupils are not required to attend school due to inclement weather, but employees are required to report for a workday, a teacher may elect not to report due to hazardous travel conditions and to take an annual vacation day or to make up the day at a time agreed upon by the teacher and the teacher's immediate supervisor or principal. On a day that school is closed to employees and pupils due to inclement weather, a teacher shall work on the scheduled makeup day.

All vacation leave taken by the teacher will be upon the authorization of the teacher's immediate supervisor and under policies established by the local board of education. Annual vacation leave shall not be used to extend the term of employment.

Notwithstanding any provisions of this subsection to the contrary, no person shall be entitled to pay for any vacation day not earned by that person.

(c1),(c2)     Repealed by Session Laws 2002‑126, s. 7.11(a), effective July 1, 2002, and applicable only to leave days accruing after September 30, 2002.

(c3)      Teachers may accumulate annual vacation leave days without any applicable maximum until June 30 of each year. In order that only 30 days of annual vacation leave carry forward to July 1, on June 30 of each year any teacher or other personnel paid on the teacher salary schedule who has accumulated more than 30 days of annual vacation leave shall convert to sick leave the remaining excess accumulation.

Upon separation from service due to service retirement, resignation, dismissal, reduction in force, or death, an employee shall be paid in a lump sum for accumulated annual leave not to exceed a maximum of 30 days. In addition to the maximum of 30 days pay for accumulated annual leave, upon separation from service due to service retirement, any teacher or other personnel paid on the teacher salary schedule with more than 30 days of accumulated annual vacation leave may convert some or all of the excess accumulation to sick leave for creditable service towards retirement. Employees going onto term disability may exhaust annual leave rather than be paid in a lump sum.

(d)        Personal Leave.  Teachers earn personal leave at the rate of .20 days for each full month of employment not to exceed two days per year. Personal leave may be accumulated without any applicable maximum until June 30 of each year. A teacher may carry forward to July 1 a maximum of five days of personal leave; the remainder of the teacher's personal leave shall be converted to sick leave on June 30. At the time of retirement, a teacher may also convert accumulated personal leave to sick leave for creditable service towards retirement.

Personal leave may be used only upon the authorization of the teacher's immediate supervisor. A teacher shall not take personal leave on the first day the teacher is required to report for the school year, on a required teacher workday, on days scheduled for State testing, or on the day before or the day after a holiday or scheduled vacation day, unless the request is approved by the principal. On all other days, if the request is made at least five days in advance, the request shall be automatically granted subject to the availability of a substitute teacher, and the teacher cannot be required to provide a reason for the request. Teachers may transfer personal leave days between local school administrative units. The local school administrative unit shall credit a teacher who has separated from service and is reemployed within 60 months from the date of separation with all personal leave accumulated at the time of separation. Local school administrative units shall not advance personal leave. Teachers using personal leave receive full salary less the required substitute deduction, except for teachers using personal leave on non‑protected teacher workdays. Teachers using personal leave on non‑protected teacher workdays shall receive full salary.

(e)        Teachers in Year‑Round Schools.  Compensation for teachers employed in year‑round schools shall be the same as teachers paid for a 10‑month term, but those days may be scheduled over 12 calendar months. Annual leave, sick leave, workdays, holidays, salary, and longevity for teachers who are employed at year‑round schools shall be equivalent to those of other teachers employed for the same number of months, respectively. Teachers paid for a term of 10 months in year‑round schools shall receive their salary in 12 equal installments.

(f)         Overpayment.  Each local board of education shall sustain any loss by reason of an overpayment to any teacher paid from State funds.

(g)        Service in Armed Forces.  The State Board of Education, in fixing the State standard salary schedule of teachers as authorized by law, shall provide that teachers who entered the armed or auxiliary forces of the United States after September 16, 1940, and who left their positions for such service shall be allowed experience increments for the period of such service as though the same had not been interrupted thereby, in the event such persons return to the position of teachers, principals, and superintendents in the public schools of the State after having been honorably discharged from the armed or auxiliary forces of the United States.

(g1)      Payment During Military Duty.  The State Board of Education shall adopt rules relating to leaves of absence, without loss of pay or time, for periods of military training and for State or federal military duty or for special emergency management service. The rules shall apply to all public school employees, including, but not limited to, school teachers, administrators, guidance counselors, speech language pathologists, nurses, and custodians employed by local boards of education or by charter schools. The rules shall provide that (i) the State pays any salary differential to all public school employees in State‑funded positions, (ii) the employing local board of education pays any pay differential to all public school employees in locally funded positions, (iii) the employing charter school pays any pay differential to all public school employees in the charter school, and (iv) the employing local board of education pays the local supplement.

(h)        Teachers Paid From Other Funds.  Every local board of education may adopt, as to teachers not paid out of State funds, a salary schedule similar to the State salary schedule, but it likewise shall recognize a difference in salaries based on different duties, training, experience, professional fitness, and continued service in the same school system. If a local board of education does not adopt a local salary schedule, the State salary schedule shall apply. No teacher shall receive a salary higher than that provided in the salary schedule, unless by action of the board of education a higher salary is allowed for special fitness, special duties, or under extraordinary circumstances.

When a higher salary is allowed, the minutes of the board shall show what salary is allowed and the reason. A board of education may authorize the superintendent to supplement the salaries of all teachers from local funds, and the minutes of the board shall show what increase is allowed each teacher.

(i)         Longevity Pay.  Longevity pay shall be based on the annual salary on the employee's anniversary date.

(j)         Parental Leave.  A teacher may use annual leave, personal leave, or leave without pay to care for a newborn child or for a child placed with the teacher for adoption or foster care. A teacher may also use up to 30 days of sick leave to care for a child placed with the teacher for adoption. The leave may be for consecutive workdays during the first 12 months after the date of birth or placement of the child, unless the teacher and local board of education agree otherwise.  (1997‑443, s. 8.38(e); 1999‑237, s. 28.26(a), (b); 2002‑126, s. 7.11(a); 2002‑159, s. 37.5(a); 2003‑301, s. 1; 2004‑124, s. 7.20; 2004‑180, s. 2; 2007‑378, s. 1; 2008‑107, s. 26.21(a); 2008‑187, s. 45.5; 2008‑209, ss. 1(a), 2; 2009‑451, s. 7.35.)



§ 115C-302.2: Repealed by Session Laws 2003-358, s. 1, effective January 1, 2004.

§ 115C‑302.2: Repealed by Session Laws 2003‑358, s. 1, effective January 1, 2004.



§ 115C-303. Withholding of salary.

§ 115C‑303.  Withholding of salary.

(a)        No teacher shall be placed on the payroll of a local school administrative unit unless he holds a certificate as required by law, and unless a copy of the teacher's contract has been filed with the superintendent. No teacher may be paid more than he is due under the local school salary schedule in force in the local school administrative unit. Substitute and interim teachers shall be paid under rules of the State Board of Education.

(b)        The board of education may withhold the salary of any teacher who delays or refuses to render such reports as are required by law, but when the reports are delivered in accordance with law, the salary shall be paid forthwith. (1955, c. 1372, art. 6, ss. 11, 13; 1975, c.  437, ss. 8, 9; 1981, c. 423, s. 1; 1985 (Reg. Sess., 1986), c. 975, s. 19.)



§ 115C-304. Teacher tenure.

§ 115C‑304.  Teacher tenure.

Tenure of teachers shall be determined in accordance with the provisions of G.S. 115C‑325. (1981, c. 423, s. 1.)



§ 115C-305: Repealed by Session Laws 2001-260, s. 2.

§ 115C‑305: Repealed by Session Laws 2001‑260, s. 2.



§ 115C-306: Repealed by Session Laws 1983, c. 770, s. 16.

§ 115C‑306: Repealed by Session Laws 1983, c.  770, s. 16.



§ 115C-307. Duties of teachers.

§ 115C‑307.  Duties of teachers.

(a)        To Maintain Order and Discipline.  It shall be the duty of all teachers, including student teachers, substitute teachers, voluntary teachers, and teacher assistants when given authority over some part of the school program by the principal or supervising teacher, to maintain good order and discipline in their respective schools. A teacher, student teacher, substitute teacher, voluntary teacher, or teacher assistant shall report to the principal acts of violence in school and students suspended or expelled from school as required to be reported in accordance with State Board policies.

(b)        To Provide for General Well‑Being of Students.  It shall be the duty of all teachers, including student teachers, substitute teachers, voluntary teachers, and teacher assistants when given authority over some part of the school program by the principal or supervising teacher, to encourage temperance, morality, industry, and neatness; to promote the health of all pupils, especially of children in the first three grades, by providing frequent periods of recreation, to supervise the play activities during recess, and to encourage wholesome exercises for all children.

(c)        To Provide Some Medical Care to Students.  It is within the scope of duty of teachers, including substitute teachers, teacher assistants, student teachers or any other public school employee when given such authority by the board of education or its designee to provide medical care to students as provided in G.S. 115C‑375.1.

(d)        To Teach the Students.  It shall be the duty of all teachers, including student teachers, substitute teachers, voluntary teachers, and teacher assistants when given authority over some part of the school program by the principal or supervising teacher, to teach as thoroughly as they are able all branches which they are required to teach; to provide for singing in the school, and so far as possible to give instruction in the public school music.

(e)        To Enter into the Superintendent's Plans for Professional Growth.  It shall be the duty of all teachers, including student teachers, substitute teachers, voluntary teachers, and teacher assistants when given authority over some part of the school program by the principal or supervising teacher, to enter actively into the plans of the superintendent for the professional growth of the teachers.

(f)         To Discourage Nonattendance.  Teachers shall cooperate with the principal in ascertaining the cause of nonattendance of pupils that he may report all violators of the compulsory attendance law to the school social worker in accordance with rules promulgated by the State Board of Education.

(g)        To Make Required Reports.  A teacher shall make all reports required by the local board of education. The superintendent shall not approve the voucher for a teacher's pay until the required monthly and annual reports are made.

The superintendent may require a teacher to make reports to the principal.

A teacher shall be given access to the information in the student information management system to expedite the process of preparing reports or otherwise providing information. A teacher shall not be required by the local board, the superintendent, or the principal to (i) provide information that is already available on the student information management system; (ii) provide the same written information more than once during a school year unless the information has changed during the ensuing period; or (iii) complete forms, for children with disabilities, that are not necessary to ensure compliance with the federal Individuals with Disabilities Education Act (IDEA). Notwithstanding the forgoing, a local board may require information available on its student information management system or require the same information twice if the local board can demonstrate a compelling need and can demonstrate there is not a more expeditious manner of getting the information.

Any teacher who knowingly and willfully makes or procures another to make any false report or records, requisitions, or payrolls, respecting daily attendance of pupils in the public schools, payroll data sheets, or other reports required to be made to any board or officer in the performance of their duties, shall be guilty of a Class 1 misdemeanor and the certificate of such person to teach in the public schools of North Carolina shall be revoked by the Superintendent of Public Instruction.

(h)        To Take Care of School Buildings.  It shall be the duty of every teacher to instruct children in proper care of property and to exercise due care in the protection of school property, in accordance with the provisions of G.S. 115C‑523. (1955, c. 1372, art. 17, ss. 4, 6; 1959, cc. 1016, 1294; 1969, c. 638, ss. 2, 3; 1971, c. 434; 1981, c. 423, s. 1; 1985, c. 642; c. 686, s. 2; 1989, c. 585, s. 4; 1993, c. 539, s. 884; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑443, s. 8.29(k); 2000‑67, s. 8.18(a); 2005‑22, s. 2(a).)



§ 115C-308. Rules for teacher's conduct.

§ 115C‑308.  Rules for teacher's conduct.

The conduct of teachers, the kind of reports they shall make, and their duties in the care of school property are subject to the rules and regulations of the local board, as provided in G.S. 115C‑ 47(18). (1981, c. 423, s. 1.)



§ 115C-309. Student teachers.

§ 115C‑309.  Student teachers.

(a)        Student Teacher and Student Teaching Defined.  A "student teacher" is any student enrolled in an institution of higher education approved by the State Board of Education for the preparation of teachers who is jointly assigned by that institution and a local board of education to student‑teach under the direction and supervision of a regularly employed certified teacher.

"Student teaching" may include those duties granted to a teacher by G.S. 115C‑307 and 115C‑390 and any other part of the school program for which either the supervising teacher or the principal is responsible.

(b)        Legal Protection.  A student teacher under the supervision of a certified teacher or principal shall have the protection of the laws accorded the certified teacher.

(c)        Assignment of Duties.  It shall be the responsibility of a supervising teacher, in cooperation with the principal and the representative of the teacher‑preparation institution, to assign to the student teacher responsibilities and duties that will provide adequate preparation for teaching. (1969, c. 638, s. 1; 1981, c. 423,  s. 1.)



§ 115C-310. Teacher assistants engaged in student teaching.

§ 115C‑310.  Teacher assistants engaged in student teaching.

The State Board of Education shall adopt a program to facilitate the process by which teacher assistants may become teachers.

Teacher assistants who participate in this program:

(1)        Shall be enrolled in an approved teacher education program in a North Carolina institution of higher education; and

(2)        Shall be employed in a North Carolina public school.

Local school administrative units are encouraged to assign teacher assistants to a different classroom during student teaching than the classroom they are assigned to as a teacher assistant. To the extent possible, they may be assigned to another school within the same local school administrative unit.

At the discretion of the local school administrative unit, teacher assistants may continue to receive their salary and benefits while student teaching in the same local school administrative unit where they are employed as a teacher assistant.

The State Board of Education shall consult with the Board of Governors of The University of North Carolina and the North Carolina Independent Colleges and Universities in the development of the program. Each approved teacher education program and each local school administrative unit shall administer this program beginning with the 2005‑2006 academic year. (2005‑302, s. 1.)



§ 115C-311. Reserved for future codification purposes.

§ 115C‑311.  Reserved for future codification purposes.



§ 115C-312. Reserved for future codification purposes.

§ 115C‑312.  Reserved for future codification purposes.



§ 115C-313. Reserved for future codification purposes.

§ 115C‑313.  Reserved for future codification purposes.



§ 115C-314. Reserved for future codification purposes.

§ 115C‑314.  Reserved for future codification purposes.



§ 115C-315. Hiring of school personnel.

Article 21.

Other Employees.

§ 115C‑315.  Hiring of school personnel.

(a)        Janitors and Maids.  In the city administrative units, janitors and maids shall be appointed by the board of education of such local school administrative unit upon the recommendation of the superintendent.

(b)        Election by Local Boards.  School personnel shall be elected by the local board of education upon the recommendation of the superintendent, in accordance with the provisions of G.S. 115C‑276(j).

It is the policy of the State of North Carolina to encourage and provide for the most efficient and cost‑effective method of meeting the needs of local school administrative units for noncertified support personnel. To this end, the State Board of Education shall recommend to the General Assembly by November 1, 1984, a system using factors and formulas to determine the total number of noncertified support personnel allotted to local school administrative units. The recommended system for allotting noncertified support personnel shall include the proposed State's funding obligation for these positions and shall be developed in consultation with school‑based support personnel or their representatives.

(c)        Prerequisites for Employment.  All professional personnel employed in the public schools of the State or in schools receiving public funds shall be required either to hold or be qualified to hold a certificate in compliance with the provision of the law or in accordance with the regulations of the State Board of Education: Provided, that nothing herein shall prevent the employment of temporary personnel under such rules as the State Board of Education may prescribe.

(d)        Certification for Professional Positions.  The State Board of Education shall have entire control of certifying all applicants for professional positions in all public elementary and high schools of North Carolina; and it shall prescribe the rules and regulations for the renewal and extension of all certificates and shall determine and fix the salary for each grade and type of certificate which it authorizes: Provided, that the State Board of Education shall require each applicant for an initial certificate or graduate certificate to demonstrate his or her academic and professional preparation by achieving a prescribed minimum score at least equivalent to that required by the Board on November 30, 1972, on a standard examination appropriate and adequate for that purpose: Provided, further, that in the event the Board shall specify the National Teachers Examination for this purpose, the required minimum score shall not be lower than that which the Board required on November 30, 1972.

(d1)      Certification for School Nurses.  Notwithstanding any other provision of law or rule, school nurses employed in the public schools prior to July 1, 1998, shall not be required to be nationally certified to continue employment. School nurses not certified by the American Nurses' Association or the National Association of School Nurses shall continue to be paid based on the noncertified nurse salary range as established by the State Board of Education.

(e)        Repealed by Session Laws 1989, c. 385, s. 3.

(f)         Employing Persons Not Holding Nor Qualified to Hold Certificate.  It shall be unlawful for any board of education to employ or keep in service any professional person who neither holds nor is qualified to hold a certificate in compliance with the provisions of the law or in accordance with the regulations of the State Board of Education. (1955, c. 1372, art. 5, s. 4; art. 18, ss. 1‑4; 1965, c. 584, s. 20.1; 1973, c. 236; 1975, c. 437, s. 7; c. 686, s. 1; c. 731, ss. 1, 2; 1981, c. 423, s. 1; 1983 (Reg. Sess., 1984), c. 1103, s. 9; 1985 (Reg. Sess., 1986), c. 975, s. 16; 1989, c. 385, s. 3; 2002‑126, s. 7.41(a).)



§ 115C-316. Salary and vacation.

§ 115C‑316.  Salary and vacation.

(a)        School officials and other employees shall be paid promptly when their salaries are due provided the legal requirements for their employment and service have been met. All school officials and other employees employed by any local school administrative unit who are to be paid from local funds shall be paid promptly as provided by law and as state‑allotted school officials and other employees are paid.

Public school employees paid from State funds shall be paid as follows:

(1)        Employees Other than Superintendents, Supervisors and Classified Principals on an Annual Basis.  Each local board of education shall establish a set date on which monthly salary payments to employees other than superintendents, supervisors, and classified principals employed on an annual basis, shall be made. This set pay date may differ from the end of the calendar month of service. Employees may be prepaid on the monthly pay date for days not yet worked. An employee who fails to attend scheduled workdays or who has not worked the number of days for which the employee has been paid and who resigns or is dismissed shall repay to the local board any salary payments received for days not yet worked. An employee who has been prepaid and who continues to be employed by a local board but fails to attend scheduled workdays may be subject to dismissal or other appropriate discipline. The daily rate of pay shall equal the number of weekdays in the pay period. Included within their term of employment shall be annual vacation leave at the same rate provided for State employees, computed at one‑twelfth (1/12) of the annual rate for state employees for each calendar month of employment. On a day that employees are required to report for a workday but pupils are not required to attend school due to inclement weather, an employee may elect not to report due to hazardous travel conditions and to take one of the employee's annual vacation days or to make up the day at a time agreed upon by the employee and the employee's immediate supervisor or principal. On a day that school is closed to employees and pupils due to inclement weather, an employee shall work on the scheduled makeup day. Included within their term of employment each local board of education shall designate the same or an equivalent number of legal holidays as those designated by the State Personnel Commission for State employees.

(2)        School Employees Paid on an Hourly or Other Basis.  Salary payments to employees other than those covered in G.S. 115C‑272(b)(1), 115C‑285(a)(1) and (2), 115C‑302.1(b) and 115C‑316(a)(1) shall be made at a time determined by each local board of education. Expenditures for the salary of these employees from State funds shall be within allocations made by the State Board of Education and in accordance with rules and regulations approved by the State Board of Education concerning allocations of State funds: Provided, that school employees employed for a term of 10 calendar months in year‑round schools shall be paid in 12 equal installments: Provided further, that any individual school employee employed for a term of 10 calendar months who is not employed in a year‑round school may be paid in 12 monthly installments if the employee so requests on or before the first day of the school year. Such request shall be filed in the administrative unit which employs the employee. The payment of the annual salary in 12 installments instead of 10 shall not increase or decrease said annual salary nor in any other way alter the contract between the employee and the said administrative unit. Employees may be prepaid on the set pay date for days not yet worked. An employee who fails to attend scheduled workdays or who has not worked the number of days for which the employee has been paid and who resigns or is dismissed shall repay to the local board any salary payments received for days not yet worked. An employee who has been prepaid and who continues to be employed by a local board but fails to attend scheduled workdays may be subject to dismissal or other appropriate discipline. The daily rate of pay shall equal the number of weekdays in the pay period. Included within the term of employment shall be provided for full‑time employees annual vacation leave at the same rate provided for State employees, computed at one‑twelfth (1/12) of the annual rate for State employees for each calendar month of employment, to be taken under policies determined by each local board of education. On a day that employees are required to report for a workday but pupils are not required to attend school due to inclement weather, an employee may elect not to report due to hazardous travel conditions and to take one of his annual vacation days or to make up the day at a time agreed upon by the employee and his immediate supervisor or principal. On a day that school is closed to employees and pupils due to inclement weather, the employee shall work on the scheduled makeup day. Included within their term of employment, each local board of education shall designate the same or an equivalent number of legal holidays occurring within the period of employment as those designated by the State Personnel Commission for State employees.

(3)        Notwithstanding any provisions of this section to the contrary no person shall be entitled to pay for any vacation day not earned by that person. The first 10 days of annual leave earned by a 10‑ or 11‑month employee during any fiscal year period shall be scheduled to be used in the school calendar adopted by the respective local boards of education. Vacation days shall not be used for extending the term of employment of individuals. Ten‑ or 11‑month employees may accumulate annual vacation leave days as follows: annual leave may be accumulated without any applicable maximum until June 30 of each year. On June 30 of each year, any of these employees with more than 30 days of accumulated leave shall have the excess accumulation converted to sick leave so that only 30 days are carried forward to July 1 of the same year. All vacation leave taken by these employees shall be upon the authorization of their immediate supervisor and under policies established by the local board of education. Vacation leave for instructional personnel who do not require a substitute shall not be restricted to days that students are not in attendance. An employee shall be paid in a lump sum for accumulated annual leave not to exceed a maximum of 240 hours or 30 days when separated from service due to resignation, dismissal, reduction in force, death or service retirement. Upon separation from service due to service retirement, any annual vacation leave over 30 days will convert to sick leave and may be used for creditable service at retirement in accordance with G.S. 135‑4(e). If the last day of terminal leave falls on the last workday in the month, payment shall be made for the remaining nonworkdays in that month. Employees retiring on disability retirement may exhaust annual leave rather than be paid in a lump sum. The provisions of this subdivision shall be accomplished without additional State and local funds being appropriated for this purpose. The State Board of Education shall adopt rules and regulations for the administration of this subdivision.

(4)        Twelve‑month school employees other than superintendents, supervisors and classified principals paid on an hourly or other basis whether paid from State or from local funds may accumulate annual vacation leave days as follows: annual leave may be accumulated without any applicable maximum until June 30 of each year. On June 30 of each year, any employee with more than 30 days of accumulated leave shall have the excess accumulation converted to sick leave so that only 30 days are carried forward to July 1 of the same year. All vacation leave taken by the employee will be upon the authorization of his immediate supervisor and under policies established by the local board of education. An employee shall be paid in a lump sum for accumulated annual leave not to exceed a maximum of 240 hours or 30 days when separated from service due to resignation, dismissal, reduction in force, death, or service retirement. Upon separation from service due to service retirement, any annual vacation leave over 30 days will convert to sick leave and may be used for creditable service at retirement in accordance with G.S. 135‑4(e). If the last day of terminal leave falls on the last workday in the month, payment shall be made for the remaining nonworkdays in that month. Employees retiring on disability retirement may exhaust annual leave rather than be paid in a lump sum. The provisions of this subdivision shall be accomplished without additional State and local funds being appropriated for this purpose. The State Board of Education shall adopt rules and regulations for the administration of this subdivision.

(4a)      Employees employed on a 10‑ or 11‑month basis at year‑round schools shall be employed for the same total number of days as employees employed for a period of 10 or 11 calendar months, respectively, but those days may be scheduled over 12 calendar months. Annual leave, sick leave, workdays, holidays, salary, and longevity, for employees who are employed on a 10‑ or 11‑month basis at year‑round schools, shall be equivalent to those of employees employed for 10 or 11 calendar months, respectively.

(5)        All of the foregoing provisions of this section shall be subject to the requirement that at least fifty dollars ($50.00), or other minimum amount required by federal social security laws, of the compensation of each school employee covered by the Teachers' and State Employees' Retirement System or otherwise eligible for social security coverage shall be paid in each of the four quarters of the calendar year.

(6)        Each local board of education shall sustain any loss by reason of an overpayment to any school official or other employee paid from State funds.

(b)        Every local board of education may adopt, as to school officials other than superintendents, principals and supervisors not paid out of State funds, a salary schedule similar to the State salary schedule, but it likewise shall recognize a difference in salaries based on different duties, training, experience, professional fitness, and continued service in the same school system; but if any local board of education shall fail to adopt such a schedule, the State salary schedule shall be in force.

(c)        Longevity pay for 10‑month employees is based on their annual salary and the longevity percentage may not be reduced by prorating the longevity pay for 10‑month employees over a 12‑month period.

(d)        Expired pursuant to Session Laws 1998‑212, s. 28.24, effective October 1, 2007. (1955, c. 1372, art. 5, s. 32; art. 18, s. 6; 1961, c. 1085; 1965, c. 584, s. 3; 1971, c. 1052; 1973, c. 647, s. 1; 1975, cc. 383, 608; c. 834, ss. 1, 2; 1979, c. 600, ss. 1‑5; 1981, c. 423, s. 1; c. 639, ss. 2, 3; c. 730, s. 1; c. 946, s. 3; c. 947, s. 2; 1983, c. 872, ss. 5‑7; 1985, c. 757, s. 145(g), (h); 1985 (Reg. Sess., 1986), c. 975, s. 15; 1987, c. 414, ss. 8, 9; 1989, c. 386, s. 3; 1989 (Reg. Sess., 1990), c. 1066, s. 94; 1991, c. 689, s. 39.3(b); 1993, c. 98, s. 2; c. 321, s. 73(d), (e); c. 475, s. 2; 1995, c. 450, s. 21; 1997‑443, s. 8.38(h), (i); 1998‑212, s. 28.24(b); 1999‑237, s. 28.26(e), (f); 2002‑126, s. 28.10(a); 2004‑124, s. 31.18A(a); 2005‑144, s. 7A.1; 2007‑145, s. 7(a); 2007‑326, s. 3(a).)



§ 115C-317. Penalty for making false reports or records.

§ 115C‑317.  Penalty for making false reports or records.

Any school employee of the public schools other than a superintendent, principal, or teacher, who knowingly and willfully makes or procures another to make any false report or records, requisitions, or payrolls, respecting daily attendance of pupils in the public schools, payroll data sheets, or other reports required to be made to any board or officer in the performance of his duties, shall be guilty of a Class 1 misdemeanor and the certificate of such person to teach in the public schools of North Carolina shall be revoked by the Superintendent of Public Instruction. (1955, c. 1372, art. 17, s. 6; 1959, c. 1294; 1981, c. 423, s. 1; 1993, c. 539, s. 885; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 115C-317.1. School social workers and transporting students.

§ 115C‑317.1.  School social workers and transporting students.

A school social worker shall not be required to transport students without the existence of a written job description or local board policy that imposes this requirement. (2005‑355, s. 1.)



§ 115C-318. Liability insurance for nonteaching public school personnel.

§ 115C‑318.  Liability insurance for nonteaching public school personnel.

The State Board of Education shall provide funds for liability insurance for nonteaching public school personnel to the extent that such personnel's salaries are funded by the State. The insurance shall cover claims made for injury liability and property damage liability on account of an act done or an omission made in the course of the employee's duties. As provided by law or the rules and policies of the State Board of Education or the local school administrative unit, the State Board of Education shall comply with the State's laws in securing the insurance and shall provide it at the earliest possible date for the 1982‑83 school year. Nothing in this section shall prevent the State Board from furnishing the same liability insurance protection for nonteaching public school personnel not supported by State funds, provided that the cost of the protection shall be funded from the same source that supports the salaries of these employees. (1981 (Reg. Sess., 1982), c. 1399, s. 3; 1993, c. 522, s. 4; 1995, c. 450, s. 22.)



§ 115C-319. Personnel files not subject to inspection.

Article 21A.

Privacy of Employee Personnel Records.

§ 115C‑319.  Personnel files not subject to inspection.

Personnel files of employees of local boards of education, former employees of local boards of education, or applicants for employment with local boards of education shall not be subject to inspection and examination as authorized by G.S. 132‑6. For purposes of this Article, a personnel file consists of any information gathered by the local board of education which employs an individual, previously employed an individual, or considered an individual's application for employment, and which information relates to the individual's application, selection or nonselection, promotion, demotion, transfer, leave, salary, suspension, performance evaluation, disciplinary action, or termination of employment wherever located or in whatever form.

Nothing in this section shall be construed to prevent local boards of education from disclosing the certification status and other information about employees as required by Section 1111(h)(6) of P.L. 107‑110. (1987, c. 571, s. 1; 2002‑126, s. 7.36.)



§ 115C-320. Certain records open to inspection.

§ 115C‑320.  Certain records open to inspection.

Each local board of education shall maintain a record of each of its employees, showing the following information with respect to each employee: name, age, date of original employment or appointment, the terms of any contract by which the employee is employed whether written or oral, past and current, to the extent that the board has the written contract or a record of the oral contract in its possession, current position, title, current salary, date and amount of most recent increase or decrease in salary, date of most recent promotion, demotion, transfer, suspension, separation, or other change in position classification, and the office or station to which the employee is currently assigned. For the purposes of this section, the term "salary" includes pay, benefits, incentives, bonuses, and deferred and all other forms of compensation paid by the employing entity. Subject only to rules and regulations for the safekeeping of records adopted by the local board of education, every person having custody of the records shall permit them to be inspected and examined and copies made by any person during regular business hours. The name of a participant in the Address Confidentiality Program established pursuant to Chapter 15C of the General Statutes shall not be open to inspection and shall be redacted from any record released pursuant to this section. Any person who is denied access to any record for the purpose of inspecting, examining or copying the record shall have a right to compel compliance with the provisions of this section by application to a court of competent jurisdiction for a writ of mandamus or other appropriate relief. (1987, c. 571, s. 1; 2002‑171, s. 4; 2007‑508, s. 1.)



§ 115C-321. Confidential information in personnel files; access to information.

§ 115C‑321.  Confidential information in personnel files; access to information.

(a)        All information contained in a personnel file, except as otherwise provided in this Chapter, is confidential and shall not be open for inspection and examination except to any of the following persons:

(1)        The employee, applicant for employment, former employee, or his properly authorized agent, who may examine his own personnel file at all reasonable times in its entirety except for letters of reference solicited prior to employment.

(2)        The superintendent and other supervisory personnel.

(3)        Members of the local board of education and the board's attorney.

(4)        A party by authority of a subpoena or proper court order may inspect and examine a particular confidential portion of an employee's personnel file.

(a1)      Notwithstanding any other provision of this Chapter, information contained in a personnel file that is relevant to possible criminal misconduct may be made available to law enforcement and the district attorney to assist in the investigation of:

(1)        A report made to law enforcement pursuant to G.S. 115C‑288(g), or

(2)        Any report to law enforcement regarding an arson, attempted arson, destruction of, theft from, theft of, embezzlement from, embezzlement of any personal or real property owned by the local board of education.

(a2)      The employee shall be given five working days prior written notice of any disclosure under subsection (a1) of this section to permit the employee to apply to the district court for an in camera review prior to the date of disclosure to determine if the information is relevant to the possible criminal misconduct. Failure of the employee to apply for a review shall constitute a waiver by the employee of any relief under this subsection.

(a3)      Statements or admissions made by the employee and produced under subsection (a1) of this section shall not be admissible in any subsequent criminal proceeding against the employee.

(b)        Notwithstanding any other provision of this Chapter, any superintendent may, in his discretion, or shall at the direction of the Board of Education, inform any person or corporation of any promotion, demotion, suspension, reinstatement, transfer, separation, dismissal, employment or nonemployment of any applicant, employee or former employee employed by or assigned to the local board of education or whose personnel file is maintained by the board and the reasons therefor and may allow the personnel file of the person or any portion to be inspected and examined by any person or corporation provided that the board has determined that the release of the information or the inspection and examination of the file or any portion is essential to maintaining the integrity of the board or to maintaining the level or quality of services provided by the board; provided, that prior to releasing the information or making the file or any portion available as provided herein, the superintendent shall prepare a memorandum setting forth the circumstances which he and the board deem to require the disclosure and the information to be disclosed. The memorandum shall be retained in the files of the superintendent and shall be a public record.

(b1)      Notwithstanding any provision of this section to the contrary, the Retirement Systems Division of the Department of State Treasurer may disclose the name and mailing address of former public school employees to domiciled, nonprofit organizations representing 10,000 or more retired State government, local government, or public school employees.

(c)        A public official or employee who knowingly, willfully, and with malice permits any person to have access to information contained in a personnel file, except as permitted by this section, is guilty of a Class 3 misdemeanor and upon conviction shall only be fined an amount not in excess of five hundred dollars ($500.00).

(d)        Any person, not specifically authorized by this section to have access to a personnel file, who shall knowingly and willfully examine in its official filing place, remove, or copy any portion of a personnel file shall be guilty of a Class 3 misdemeanor and upon conviction shall only be fined not in excess of five hundred dollars ($500.00).  (1987, c. 571, s. 1; 2005‑321, s. 1; 2007‑192, s. 1; 2008‑194, s. 11(b).)



§ 115C-322. Reserved for future codification purposes.

§ 115C‑322.  Reserved for future codification purposes.



§ 115C-323. Employee health certificate.

Article 22.

General Regulations.

Part 1. Health Certificate.

§ 115C‑323.  Employee health certificate.

(a)        Any person initially employed in a public school or reemployed in a public school after an absence of more than one school year shall provide to the superintendent a certificate certifying that the person does not have any physical or mental disease, including tuberculosis in the communicable form or other communicable disease, that would impair the person's ability to perform his or her duties effectively. A local board or a superintendent may require any school employee to take a physical examination when considered necessary.

Any public school employee who has been absent for more than 40 successive school days because of a communicable disease shall, before returning to work, provide to the superintendent a certificate certifying that the individual is free from any communicable disease.

(b)        One of the following individuals shall prepare any certificate required under this section:

(1)        A physician licensed to practice in North Carolina.

(2)        A nurse practitioner approved under G.S. 90‑18(14).

(3)        A physician's assistant licensed to practice in North Carolina.

(c)        Notwithstanding subsection (b) of this section, in the case of a person initially employed in a public school, any of the following who holds a current unrestricted license or registration in another state may prepare the certificate so long as evidence of that license or registration is on the certificate:

(1)        A physician.

(2)        A nurse practitioner.

(3)        A physician's assistant.

(d)        The certificate shall be prepared on a form supplied by the Superintendent of Public Instruction. The certificate shall be issued only after a physical examination has been conducted, at the time of the certification, in accordance with rules adopted by the Superintendent of Public Instruction, with approval of the Secretary of Health and Human Services. These rules may require an X‑ray chest examination for all new employees of the public school system.

(e)        It shall be the duty of the superintendent of the school in which the person is employed to enforce the provisions of this section. Any person violating any of the provisions of this section shall be guilty of a Class 1 misdemeanor. (1955, c. 1372, art. 17, s. 1; 1957, c. 1357, ss. 2, 14; 1973, c. 476, s. 128; 1975, c. 72; 1981, c. 423, s. 1; 1985 (Reg. Sess., 1986), c. 975, s. 20; 1991, c. 342, s. 4; 1993, c. 539, s. 886; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑443, s. 11A.50; 2001‑118, s. 1.)



§ 115C-324. Disposition of payment due employees at time of death.

Part 2. Payment of Wages After Death of Employee.

§ 115C‑324.  Disposition of payment due employees at time of death.

In the event of the death of any superintendent, teacher, principal, or other school employee to whom payment is due for or in connection with services rendered by such person or to whom has been issued any uncashed voucher for or in connection with services rendered, when there is no administration upon the estate of such person, such voucher may be cashed by the clerk of the superior court of the county in which such deceased person resided, or a voucher due for such services may be made payable to such clerk, who will treat such sums as a debt owed to the intestate under the provisions of G.S. 28A‑25‑6.  (1955, c. 1372, art. 18, s. 8; 1965, c. 395; 1981, c. 423, s. 1; 2009‑570, s. 38.)



§ 115C-325. System of employment for public school teachers.

Part 3. Principal and Teacher Employment Contracts.

§ 115C‑325.  System of employment for public school teachers.

(a)        Definition of Terms.  As used in this section unless the context requires otherwise:

(1)        Repealed by Session Laws 1997‑221, s. 13(a).

(1a)      "Career employee" as used in this section means:

a.         An employee who has obtained career status with that local board as a teacher as provided in G.S. 115C‑325(c);

b.         An employee who has obtained career status with that local board in an administrative position as provided in G.S. 115C‑325(d)(2);

c.         A probationary teacher during the term of the contract as provided in G.S. 115C‑325(m); and

d.         A school administrator during the term of a school administrator contract as provided in G.S. 115C‑287.1(c).

(1b)      "Career school administrator" means a school administrator who has obtained career status in an administrative position as provided in G.S. 115C‑325(d)(2).

(1c)      "Career teacher" means a teacher who has obtained career status as provided in G.S. 115C‑325(c).

(1d)      "Case manager" means a person selected under G.S. 115C‑325(h)(7).

(2)        Repealed by Session Laws 1997, c. 221, s. 13(a).

(3)        "Day" means calendar day. In computing any period of time, Rule 6 of the North Carolina Rules of Civil Procedure shall apply.

(4)        "Demote" means to reduce the salary of a person who is classified or paid by the State Board of Education as a classroom teacher or as a school administrator. The word "demote" does not include: (i) a suspension without pay pursuant to G.S. 115C‑325(f)(1); (ii) the elimination or reduction of bonus payments, including merit‑based supplements, or a systemwide modification in the amount of any applicable local supplement; or (iii) any reduction in salary that results from the elimination of a special duty, such as the duty of an athletic coach or a choral director.

(4a)      "Disciplinary suspension" means a final decision to suspend a teacher or school administrator without pay for no more than 60 days under G.S. 115C‑325(f)(2).

(4b)      "Exchange teacher" means a nonimmigrant alien teacher participating in an exchange visitor program designated by the United States Department of State pursuant to 22 C.F.R. Part 62 or by the United States Department of Homeland Security pursuant to 8 C.F.R. Part 214.2(q).

(5)        "Probationary teacher" means a certificated person, other than a superintendent, associate superintendent, or assistant superintendent, who has not obtained career‑teacher status and whose major responsibility is to teach or to supervise teaching.

(5a)      (Effective until October 1, 2009) "Retired teacher" means a beneficiary of the Teachers' and State Employees' Retirement System of North Carolina who retired on or before October 1, 2007, and who has been retired at least six months, has not been employed in any capacity for at least six months, immediately preceding the effective date of reemployment, is determined by a local board of education or a charter school to have had satisfactory performance during the last year of employment by a local board of education or a charter school, and who is employed to teach as provided in G.S. 135‑3(8)c. A retired teacher at a school other than a charter school shall be treated the same as a probationary teacher except that (i) a retired teacher is not eligible for career status and (ii) the performance of a retired teacher who had attained career status prior to retirement shall be evaluated in accordance with a local board of education's policies and procedures applicable to career teachers.

"Retired teacher" also means a beneficiary of the Teachers' and State Employees' Retirement System of North Carolina who retired after October 1, 2007, after attaining (i) the age of at least 65 with five years of creditable service; or (ii) the age of at least 60 with 25 years of creditable service; or (iii) 30 years of service; who has been retired at least six months, has not been employed in any capacity for at least six months immediately preceding the effective date of reemployment, is determined by a local board of education or a charter school to have had satisfactory performance during the last year of employment by a local board of education or a charter school, and who is employed to teach as provided in G.S. 135‑3(8)c. A retired teacher at a school other than a charter school shall be treated the same as a probationary teacher except that (i) a retired teacher is not eligible for career status and (ii) the performance of a retired teacher who had attained career status prior to retirement shall be evaluated in accordance with a local board of education's policies and procedures applicable to career teachers.

(5b)      "School administrator" means a principal, assistant principal, supervisor, or director whose major function includes the direct or indirect supervision of teaching or any other part of the instructional program as provided in G.S. 115C‑287.1(a)(3).

(6)        "Teacher" means a person who holds at least a current, not provisional or expired, Class A certificate or a regular, not provisional or expired, vocational certificate issued by the Department of Public Instruction; whose major responsibility is to teach or directly supervises teaching or who is classified by the State Board of Education or is paid either as a classroom teacher or instructional support personnel; and who is employed to fill a full‑time, permanent position.

(7)        (See note) Redesignated as (a)(5a).

(8)        "Year" for purposes of computing time as a probationary teacher shall be not less than 120 workdays performed as a probationary teacher in a full‑time permanent position in a school year. Workdays performed pending the outcome of a criminal history check as provided in G.S. 115C‑332 are included in computing time as a probationary teacher.

(b)        Personnel Files.  The superintendent shall maintain in his office a personnel file for each teacher that contains any complaint, commendation, or suggestion for correction or improvement about the teacher's professional conduct, except that the superintendent may elect not to place in a teacher's file (i) a letter of complaint that contains invalid, irrelevant, outdated, or false information or (ii) a letter of complaint when there is no documentation of an attempt to resolve the issue. The complaint, commendation, or suggestion shall be signed by the person who makes it and shall be placed in the teacher's file only after five days' notice to the teacher. Any denial or explanation relating to such complaint, commendation, or suggestion that the teacher desires to make shall be placed in the file. Any teacher may petition the local board of education to remove any information from his personnel file that he deems invalid, irrelevant, or outdated. The board may order the superintendent to remove said information if it finds the information is invalid, irrelevant, or outdated.

The personnel file shall be open for the teacher's inspection at all reasonable times but shall be open to other persons only in accordance with such rules and regulations as the board adopts. Any preemployment data or other information obtained about a teacher before his employment by the board may be kept in a file separate from his personnel file and need not be made available to him. No data placed in the preemployment file may be introduced as evidence at a hearing on the dismissal or demotion of a teacher, except the data may be used to substantiate G.S. 115C‑325(e)(1)g. or G.S. 115C‑325(e)(1)o. as grounds for dismissal or demotion.

(c)        (1)       Election of a Teacher to Career Status.  Except as otherwise provided in subdivision (3) of this subsection, when a teacher has been employed by a North Carolina public school system for four consecutive years, the board, near the end of the fourth year, shall vote upon whether to grant the teacher career status. The teacher has a right to notice and hearing prior to the board's vote as provided in G.S. 115C‑325(m)(3) and G.S. 115C‑325(m)(4). The board shall give the teacher written notice of that decision by June 15 or such later date as provided in G.S. 115C‑325(m)(7). If a majority of the board votes to grant career status to the teacher, and if it has notified the teacher of the decision, it may not rescind that action but must proceed under the provisions of this section for the demotion or dismissal of a teacher if it decides to terminate the teacher's employment. If a majority of the board votes against granting career status, the teacher shall not teach beyond the current school term. If the board fails to vote on granting career status, the teacher shall be entitled to an additional month's pay for every 30 days or portion thereof after June 16 or such later date as provided in G.S. 115C‑325(m)(7) if a majority of the board belatedly votes against granting career status.

(2)        Employment of a Career Teacher.  A teacher who has obtained career status in any North Carolina public school system need not serve another probationary period of more than one year. The board may grant career status immediately upon employing the teacher, or after the first year of employment. The teacher has a right to notice and hearing prior to the board's vote as provided in G.S. 115C‑325(m)(3) and G.S. 115C‑325(m)(4). The board shall give the teacher written notice of that decision by June 15 or such later date as provided in G.S. 115C‑325(m)(7). If a majority of the board votes against granting career status, the teacher shall not teach beyond the current term. If after one year of employment, the board fails to vote on the issue of granting career status, the teacher shall be entitled to one additional month's pay for every 30 days or portion thereof beyond June 16 or such later date as provided in G.S. 115C‑325(m)(7) if a majority of the board belatedly voted against granting career status.

(2a)      Notice of Teachers Eligible to Achieve Career Status.  At least 30 days prior to any board action granting career status, the superintendent shall submit to the board a list of the names of all teachers who are eligible to achieve career status. Notwithstanding any other provision of law, the list shall be a public record under Chapter 132 of the General Statutes.

(3)        Ineligible for Career Status.  No employee of a local board of education except a teacher as defined by G.S. 115C‑325(a)(6) is eligible to obtain career status or continue in a career status as a teacher if he no longer performs the responsibilities of a teacher as defined in G.S. 115C‑325(a)(6). No person who is employed as a school administrator who did not acquire career status as a school administrator by June 30, 1997, shall have career status as an administrator. Further, no director or assistant principal is eligible to obtain career status as a school administrator unless he or she has already been conferred that status by the local board of education.

(4)        Leave of Absence.  A career teacher who has been granted a leave of absence by a board shall maintain his career status if he returns to his teaching position at the end of the authorized leave.

(5)        Consecutive Years of Service.  If a probationary teacher in a full‑time permanent position does not work for at least 120 workdays in a school year because the teacher is on sick leave, disability leave, or both, that school year shall not be deemed to constitute (i) a consecutive year of service for the teacher or (ii) a break in the continuity in consecutive years of service for the teacher.

(6)        Status of Exchange Teachers.  Exchange teachers shall not be eligible to obtain career status. However, for purposes of determining eligibility to receive employment benefits under this Chapter, including personal leave, annual vacation leave, and sick leave, an exchange teacher shall be considered a permanent teacher if employed with the expectation of at least six full consecutive monthly pay periods of employment and if employed at least 20 hours per week.

(d)        Career Teachers and Career School Administrators.

(1)        A career teacher or career school administrator shall not be subjected to the requirement of annual appointment nor shall he be dismissed, demoted, or employed on a part‑time basis without his consent except as provided in subsection (e).

(2)       a.         The provisions of this subdivision do not apply to a person who is ineligible for career status as provided by G.S. 115C‑325(c)(3).

b.         Repealed by Session Laws 1997, c. 221, s. 13(a).

c.         Subject to G.S. 115C‑287.1, when a teacher has performed the duties of supervisor or principal for three consecutive years, the board, near the end of the third year, shall vote upon his employment for the next school year. The board shall give him written notice of that decision by June 1 of his third year of employment as a supervisor or principal. If a majority of the board votes to reemploy the teacher as a principal or supervisor, and it has notified him of that decision, it may not rescind that action but must proceed under the provisions of this section. If a majority of the board votes not to reemploy the teacher as a principal or supervisor, he shall retain career status as a teacher if that status was attained prior to assuming the duties of supervisor or principal. A supervisor or principal who has not held that position for three years and whose contract will not be renewed for the next school year shall be notified by June 1 and shall retain career status as a teacher if that status was attained prior to assuming the duties of supervisor or principal.

A year, for purposes of computing time as a probationary principal or supervisor, shall not be less than 145 workdays performed as a full‑time, permanent principal or supervisor in a contract year.

A principal or supervisor who has obtained career status in that position in any North Carolina public school system may be required by the board of education in another school system to serve an additional three‑year probationary period in that position before being eligible for career status. However, he may, at the option of the board of education, be granted career status immediately or after serving a probationary period of one or two additional years. A principal or supervisor with career status who resigns and within five years is reemployed by the same school system need not serve another probationary period in that position of more than two years and may, at the option of the board, be reemployed immediately as a career principal or supervisor or be given career status after only one year. In any event, if he is reemployed for a third consecutive year, he shall automatically become a career principal or supervisor.

(e)        Grounds for Dismissal or Demotion of a Career Employee.

(1)        Grounds.  No career employee shall be dismissed or demoted or employed on a part‑time basis except for one or more of the following:

a.         Inadequate performance.

b.         Immorality.

c.         Insubordination.

d.         Neglect of duty.

e.         Physical or mental incapacity.

f.          Habitual or excessive use of alcohol or nonmedical use of a controlled substance as defined in Article 5 of Chapter 90 of the General Statutes.

g.         Conviction of a felony or a crime involving moral turpitude.

h.         Advocating the overthrow of the government of the United States or of the State of North Carolina by force, violence, or other unlawful means.

i.          Failure to fulfill the duties and responsibilities imposed upon teachers or school administrators by the General Statutes of this State.

j.          Failure to comply with such reasonable requirements as the board may prescribe.

k.         Any cause which constitutes grounds for the revocation of the career teacher's teaching certificate or the career school administrator's administrator certificate.

l.          A justifiable decrease in the number of positions due to district reorganization, decreased enrollment, or decreased funding, provided that there is compliance with subdivision (2).

m.        Failure to maintain his certificate in a current status.

n.         Failure to repay money owed to the State in accordance with the provisions of Article 60, Chapter 143 of the General Statutes.

o.         Providing false information or knowingly omitting a material fact on an application for employment or in response to a preemployment inquiry.

(2)        Reduction in Force.  Before recommending to a board the dismissal or demotion of the career employee pursuant to G.S. 115C‑325(e)(1)l., the superintendent shall give written notice to the career employee by certified mail or personal delivery of his intention to make such recommendation and shall set forth as part of his recommendation the grounds upon which he believes such dismissal or demotion is justified. The notice shall include a statement to the effect that if the career employee within 15 days after receipt of the notice requests a review, he shall be entitled to have the proposed recommendations of the superintendent reviewed by the board. Within the 15‑day period after receipt of the notice, the career employee may file with the superintendent a written request for a hearing before the board within 10 days. If the career employee requests a hearing before the board, the hearing procedures provided in G.S. 115C‑325(j3) shall be followed. If no request is made within the 15‑day period, the superintendent may file his recommendation with the board. If, after considering the recommendation of the superintendent and the evidence adduced at the hearing if there is one, the board concludes that the grounds for the recommendation are true and substantiated by a preponderance of the evidence, the board, if it sees fit, may by resolution order such dismissal. Provisions of this section which permit a hearing by a case manager shall not apply to a dismissal or demotion recommended pursuant to G.S. 115C‑325(e)(1)l.

When a career employee is dismissed pursuant to G.S. 115C‑325(e)(1)l. above, his name shall be placed on a list of available career employees to be maintained by the board. Career employees whose names are placed on such a list shall have a priority on all positions in which they acquired career status and for which they are qualified which become available in that system for the three consecutive years succeeding their dismissal. However, if the local school administrative unit offers the dismissed career employee a position for which he is certified and he refuses it, his name shall be removed from the priority list.

(3)        Inadequate Performance.  In determining whether the professional performance of a career employee is adequate, consideration shall be given to regular and special evaluation reports prepared in accordance with the published policy of the employing local school administrative unit and to any published standards of performance which shall have been adopted by the board. Failure to notify a career employee of an inadequacy in his performance shall be conclusive evidence of satisfactory performance.

(4)        Three‑Year Limitation on Basis of Dismissal or Demotion.  Dismissal or demotion under subdivision (1) above, except paragraphs g. and o. thereof, shall not be based on conduct or actions which occurred more than three years before the written notice of the superintendent's intention to recommend dismissal or demotion is mailed to the career employee. The three‑year limitation shall not apply to dismissals or demotions pursuant to subdivision (1)b. above when the charge of immorality is based upon a career employee's sexual misconduct toward or sexual harassment of students or staff.

(f)        (1)        Suspension without Pay.  If a superintendent believes that cause exists for dismissing a career employee for any reason specified in G.S. 115C‑325(e)(1) and that immediate suspension of the career employee is necessary, the superintendent may suspend the career employee without pay. Before suspending a career employee without pay, the superintendent shall meet with the career employee and give him written notice of the charges against him, an explanation of the bases for the charges, and an opportunity to respond. Within five days after a suspension under this paragraph, the superintendent shall initiate a dismissal, demotion, or disciplinary suspension without pay as provided in this section. If it is finally determined that no grounds for dismissal, demotion, or disciplinary suspension without pay exist, the career employee shall be reinstated immediately, shall be paid for the period of suspension, and all records of the suspension shall be removed from the career employee's personnel file.

(2)        Disciplinary Suspension Without Pay.  A career employee recommended for suspension without pay pursuant to G.S. 115C‑325(a)(4a) may request a hearing before the board. If no request is made within 15 days, the superintendent may file his recommendation with the board. If, after considering the recommendation of the superintendent and the evidence adduced at the hearing if one is held, the board concludes that the grounds for the recommendation are true and substantiated by a preponderance of the evidence, the board, if it sees fit, may by resolution order such suspension.

a.         Board hearing for disciplinary suspensions for more than 10 days or for certain types of intentional misconduct.  The procedures for a board hearing under G.S. 115C‑325(j3) shall apply if any of the following circumstances exist:

1.         The recommended disciplinary suspension without pay is for more than 10 days; or

2.         The disciplinary suspension is for intentional misconduct, such as inappropriate sexual or physical conduct, immorality, insubordination, habitual or excessive alcohol or nonmedical use of a controlled substance as defined in Article 5 of Chapter 90 of the General Statutes, any cause that constitutes grounds for the revocation of the teacher's or school administrator's certificate, or providing false information.

b.         Board hearing for disciplinary suspensions of no more that 10 days.  The procedures for a board hearing under G.S. 115C‑325(j2) shall apply to all disciplinary suspensions of no more than 10 days that are not for intentional misconduct as specified in G.S. 115C‑325(f)(2)a.2.

(f1)       Suspension with Pay.  If a superintendent believes that cause may exist for dismissing or demoting a career employee for any reasons specified in G.S. 115C‑325(e)(1), but that additional investigation of the facts is necessary and circumstances are such that the career employee should be removed immediately from his duties, the superintendent may suspend the career employee with pay for a reasonable period of time, not to exceed 90 days. The superintendent shall notify the board of education within two days of his action and shall notify the career employee within two days of the action and the reasons for it. If the superintendent has not initiated dismissal or demotion proceedings against the career employee within the 90‑day period, the career employee shall be reinstated to his duties immediately and all records of the suspension with pay shall be removed from the career employee's personnel file at his request. However, if the superintendent and the employee agree to extend the 90‑day period, the superintendent may initiate dismissal or demotion proceedings against the career employee at any time during the period of the extension.

(f2)       Procedure for Demotion of Career School Administrator.  If a superintendent intends to recommend the demotion of a career school administrator, the superintendent shall give written notice to the career school administrator by certified mail or personal delivery and shall include in the notice the grounds upon which the superintendent believes the demotion is justified. The notice shall include a statement that if the career school administrator requests a hearing within 15 days after receipt of the notice, the administrator shall be entitled to have the grounds for the proposed demotion reviewed by the local board of education. If the career school administrator does not request a board hearing within 15 days, the superintendent may file the recommendation of demotion with the board. If, after considering the superintendent's recommendation and the evidence presented at the hearing if one is held, the board concludes that the grounds for the recommendation are true and substantiated by a preponderance of the evidence, the board may by resolution order the demotion. The procedures for a board hearing under G.S. 115C‑325(j3) shall apply to all demotions of career school administrators.

(g)        Repealed by Session Laws 1997, c. 221, s. 13(a).

(h)        Procedure for Dismissal or Demotion of Career Employee.

(1)       a.         A career employee may not be dismissed, demoted, or reduced to part‑time employment except upon the superintendent's recommendation.

b.         G.S. 115C‑325(f2) shall apply to the demotion of a career school administrator.

(2)        Before recommending to a board the dismissal or demotion of the career employee, the superintendent shall give written notice to the career employee by certified mail or personal delivery of his intention to make such recommendation and shall set forth as part of his recommendation the grounds upon which he believes such dismissal or demotion is justified. The superintendent also shall meet with the career employee and give him written notice of the charges against him, an explanation of the basis for the charges, and an opportunity to respond if the career employee has not done so under G.S. 115C‑325(f)(1). The notice shall include a statement to the effect that if the career employee within 14 days after the date of receipt of the notice requests a review, he shall be entitled to have the grounds for the proposed recommendations of the superintendent reviewed by a case manager. A copy of G.S. 115C‑325 and a current list of case managers shall also be sent to the career employee. If the career employee does not request a hearing with a case manager within the 14 days provided, the superintendent may submit his recommendation to the board.

(3)        Within the 14‑day period after receipt of the notice, the career employee may file with the superintendent a written request for either (i) a hearing on the grounds for the superintendent's proposed recommendation by a case manager or (ii) a hearing within 10 days before the board on the superintendent's recommendation. If the career employee requests an immediate hearing before the board, he forfeits his right to a hearing by a case manager. If no request is made within that period, the superintendent may file his recommendation with the board. The board, if it sees fit, may by resolution (i) reject the superintendent's recommendation or (ii) accept or modify the superintendent's recommendation and dismiss, demote, reinstate, or suspend the employee without pay. If a request for review is made, the superintendent shall not file his recommendation for dismissal with the board until a report of the case manager is filed with the superintendent.

(4)        Repealed by Session Laws 1997, c. 221, s. 13(a).

(5)        If the career employee elects to request a hearing by a case manager, the career employee and superintendent shall each have the right to eliminate up to one‑third of the names on the approved list of case managers. The career employee shall specify those case managers who are not acceptable in the career employee's request for a review of the superintendent's proposed recommendation under G.S. 115C‑325(h)(3). The superintendent and career employee may jointly select a person to serve as case manager. The person need not be on the master list of case managers maintained by the Superintendent of Public Instruction.

(6)        If a career employee requests a review by a case manager, the superintendent shall notify the Superintendent of Public Instruction within two days' receipt of the request. The notice shall contain a list of the case managers the career employee and the superintendent have eliminated from the master list or the name of a person, if any, jointly selected. Failure to exercise the right to eliminate names from the master list shall constitute a waiver of that right.

(7)        The Superintendent of Public Instruction shall select a case manager within three days of receiving notice from the superintendent. The Superintendent of Public Instruction shall designate the person jointly selected by the parties to serve as case manager provided the person agrees to serve as case manager and can meet the requirements for time frames for the hearing and report as provided in G.S. 115C‑325(i1)(1). If a case manager was not jointly selected or if the case manager is not available, the Superintendent of Public Instruction shall select a case manager from the master list. No person eliminated by the career employee or superintendent shall be designated case manager.

(8)        The superintendent and career employee shall provide each other with copies of all documents submitted to the Superintendent of Public Instruction or to the designated case manager.

(h1)      Case Managers; Qualifications; Training; Compensation.

(1)        Each year the State Board of Education shall select and maintain a master list of no more than 42 qualified case managers.

(2)        Persons selected by the State Board as case managers shall be: (i) certified as a North Carolina Superior Court mediator; (ii) a member of the American Arbitration Association's roster of arbitrators and mediators; or (iii) have comparable certification in alternative dispute resolution. Case managers must complete a special training course approved by the State Board of Education.

(3)        The State Board of Education shall determine the compensation for a case manager. The State Board shall pay the case manager's compensation and reimbursement for expenses.

(i)         Repealed by Session Laws 1997, c. 221, s. 13(a).

(i1)       Report of Case Manager; Superintendent's Recommendation.

(1)        The case manager shall complete the hearing held in accordance with G.S. 115C‑325(j) and prepare the report within 10 days from the time of the designation. The case manager may extend the period of time by up to five additional days if the case manager informs the superintendent and the career employee that justice requires that a greater time be spent in connection with the investigation and the preparation of the report. Furthermore, the superintendent and the career employee may agree to an extension of more than five days.

(2)        The case manager shall make all necessary findings of fact, based upon the preponderance of the evidence, on all issues related to each and every ground for dismissal and on all relevant matters related to the question of whether the superintendent's recommendation is justified. The case manager also shall make a recommendation as to whether the findings of fact substantiate the superintendent's grounds for dismissal. The case manager shall deliver copies of the report to the superintendent and the career employee.

(3)        Within two days after receiving the case manager's report, the superintendent shall decide whether to submit a written recommendation to the local board for dismissal, demotion, or disciplinary suspension without pay to the board or to drop the charges against the career employee. The superintendent shall notify the career employee, in writing, of the decision.

(4)        If the superintendent contends that the case manager's report fails to address a critical factual issue, the superintendent shall within three days receipt of the case manager's report, request in writing with a copy to the career employee that the case manager prepare a supplement to the report. The superintendent shall specify what critical factual issue the superintendent contends the case manager failed to address. If the case manager determines that the report failed to address a critical factual issue, the case manager may prepare a supplement to the report to address the issue and deliver the supplement to both parties before the board hearing. The failure of the case manager to prepare a supplemental report or to address a critical factual issue shall not constitute a basis for appeal.

(j)         Hearing by a Case Manager.  The following provisions shall apply to a hearing conducted by the case manager.

(1)        The hearing shall be private.

(2)        The hearing shall be conducted in accordance with reasonable rules and regulations adopted by the State Board of Education to govern case manager hearings.

(3)        At the hearing the career employee and the superintendent or the superintendent's designee shall have the right to be present and to be heard, to be represented by counsel and to present through witnesses any competent testimony relevant to the issue of whether grounds for dismissal or demotion exist or whether the procedures set forth in G.S. 115C‑325 have been followed.

(4)        Rules of evidence shall not apply to a hearing conducted by a case manager and the case manager may give probative effect to evidence that is of a kind commonly relied on by reasonably prudent persons in the conduct of serious affairs.

(5)        At least five days before the hearing, the superintendent shall provide to the career employee a list of witnesses the superintendent intends to present, a brief statement of the nature of the testimony of each witness and a copy of any documentary evidence the superintendent intends to present. At least three days before the hearing, the career employee shall provide to the superintendent a list of witnesses the career employee intends to present, a brief statement of the nature of the testimony of each witness and a copy of any documentary evidence the career employee intends to present. Additional witnesses or documentary evidence may not be presented except upon a finding by the case manager that the new evidence is critical to the matter at issue and the party making the request could not, with reasonable diligence, have discovered and produced the evidence according to the schedule provided in this subdivision.

(6)        The case manager may subpoena and swear witnesses and may require them to give testimony and to produce records and documents relevant to the grounds for dismissal.

(7)        The case manager shall decide all procedural issues, including limiting cumulative evidence, necessary for a fair and efficient hearing.

(8)        The superintendent shall provide for making a transcript of the hearing. If the career employee contemplates a hearing before the board or to appeal the board's decision to a court of law, the career employee may request and shall receive at no charge a transcript of the proceedings before the case manager.

(j1)       Board Determination.

(1)        Within two days after receiving the superintendent's notice of intent to recommend the career employee's dismissal to the board, the career employee shall decide whether to request a hearing before the board and shall notify the superintendent, in writing, of the decision. If the career employee can show that the request for a hearing was postmarked within the time provided, the career employee shall not forfeit the right to a board hearing. Within two days after receiving the career employee's request for a board hearing, the superintendent shall request that a transcript of the case manager hearing be made. Within two days of receiving a copy of the transcript, the superintendent shall submit to the board the written recommendation and shall provide a copy of the recommendation to the career employee. The superintendent's recommendation shall state the grounds for the recommendation and shall be accompanied by a copy of the case manager's report and a copy of the transcript of the case manager hearing.

(2)        If the career employee contends that the case manager's report fails to address a critical factual issue the career employee shall, at the same time he notifies the superintendent of a request for a board hearing pursuant to G.S. 115C‑325(j1)(1), request in writing with a copy to the superintendent that the case manager prepare a supplement to the case manager's report. The career employee shall specify the critical factual issue he contends the case manager failed to address. If the case manager determines that the report failed to address a critical factual issue, the case manager may prepare a supplement to the report to address the issue and shall deliver the supplement to both parties before the board hearing. The failure of the case manager to prepare a supplemental report or to address a critical factual issue shall not constitute a basis for appeal.

(3)        Within two days after receiving the superintendent's recommendation and before taking any formal action, the board shall set a time and place for the hearing and shall notify the career employee by certified mail or personal delivery of the date, time, and place of the hearing. The time specified shall not be less than seven nor more than 10 days after the board has notified the career employee, unless both parties agree to an extension. If the career employee did not request a hearing, the board may, by resolution, reject the superintendent's decision, or accept or modify the decision and dismiss, demote, reinstate, or suspend the career employee without pay.

(4)        If the career employee requests a board hearing, it shall be conducted in accordance with G.S. 115C‑325(j2).

(5)        The board shall make a determination and may (i) reject the superintendent's recommendation or (ii) accept or modify the recommendation and dismiss, demote, reinstate, or suspend the employee without pay.

(6)        Within two days following the hearing, the board shall send a written copy of its findings and determination to the career employee and the superintendent.

(j2)       Board Hearing.  The following procedures shall apply to a hearing conducted by the board:

(1)        The hearing shall be private.

(2)        If the career employee requested a hearing by a case manager, the board shall receive the following:

a.         The whole record from the hearing held by the case manager, including a transcript of the hearing, as well as any other records, exhibits, and documentary evidence submitted to the case manager at the hearing.

b.         The case manager's findings of fact, including any supplemental findings prepared by the case manager under G.S. 115C‑325 (i1)(4) or G.S. 115C‑325(j1)(2).

c.         The case manager's recommendation as to whether the grounds in G.S. 115C‑325(e) submitted by the superintendent are substantiated.

d.         The superintendent's recommendation and the grounds for the recommendation.

(3)        If the career employee did not request a hearing by a case manager, the board shall receive the following:

a.         Any documentary evidence the superintendent intends to use to support the recommendation. The superintendent shall provide the documentary evidence to the career employee seven days before the hearing.

b.         Any documentary evidence the career employee intends to use to rebut the superintendent's recommendation. The career employee shall provide the superintendent with the documentary evidence three days before the hearing.

c.         The superintendent's recommendation and the grounds for the recommendation.

(4)        The superintendent and career employee may submit a written statement not less than three days before the hearing.

(5)        The superintendent and career employee shall be permitted to make oral arguments to the board based on the record before the board.

(6)        No new evidence may be presented at the hearing except upon a finding by the board that the new evidence is critical to the matter at issue and the party making the request could not, with reasonable diligence, have discovered and produced the evidence at the hearing before the case manager.

(7)        The board shall accept the case manager's findings of fact unless a majority of the board determines that the findings of fact are not supported by substantial evidence when reviewing the record as a whole. In such an event, the board shall make alternative findings of fact. If a majority of the board determines that the case manager did not address a critical factual issue, the board may remand the findings of fact to the case manager to complete the report to the board. If the case manager does not submit the report within seven days receipt of the board's request, the board may determine its own findings of fact regarding the critical factual issues not addressed by the case manager. The board's determination shall be based upon a preponderance of the evidence.

(8)        The board is not required to provide a transcript of the hearing to the career employee. If the board elects to make a transcript and if the career employee contemplates an appeal to a court of law, the career employee may request and shall receive at no charge a transcript of the proceedings. A career employee may have the hearing transcribed by a court reporter at the career employee's expense.

(j3)       Board Hearing for Certain Disciplinary Suspensions, Demotions of Career School Administrators, and for Reductions in Force.  The following procedures shall apply for a board hearing under G.S. 115C‑325(e)(2), G.S. 115C‑325(f2), and G.S. 115C‑325(f)(2)a:

(1)        The hearing shall be private.

(2)        The hearing shall be conducted in accordance with reasonable rules adopted by the State Board of Education to govern such hearings.

(3)        At the hearing, the career employee and the superintendent shall have the right to be present and to be heard, to be represented by counsel, and to present through witnesses any competent testimony relevant to the issue of whether grounds exist for a disciplinary suspension without pay under G.S. 115C‑325(f)(2)a., a demotion of a career school administrator under G.S. 115C‑325(f2), or whether the grounds for a dismissal or demotion due to a reduction in force is justified.

(4)        Rules of evidence shall not apply to a hearing under this subsection and the board may give probative effect to evidence that is of a kind commonly relied on by reasonably prudent persons in the conduct of serious affairs.

(5)        At least eight days before the hearing, the superintendent shall provide to the career employee a list of witnesses the superintendent intends to present, a brief statement of the nature of the testimony of each witness, and a copy of any documentary evidence the superintendent intends to present.

(6)        At least six days before the hearing, the career employee shall provide the superintendent a list of witnesses the career employee intends to present, a brief statement of the nature of the testimony of each witness, and a copy of any documentary evidence the career employee intends to present.

(7)        No new evidence may be presented at the hearing except upon a finding by the board that the new evidence is critical to the matter at issue and the party making the request could not, with reasonable diligence, have discovered and produced the evidence according to the schedule provided in this subsection.

(8)        The board may subpoena and swear witnesses and may require them to give testimony and to produce records and documents relevant to the grounds for suspension without pay.

(9)        The board shall decide all procedural issues, including limiting cumulative evidence, necessary for a fair and efficient hearing.

(10)      The superintendent shall provide for making a transcript of the hearing. If the career employee contemplates an appeal of the board's decision to a court of law, the career employee may request and shall receive at no charge a transcript of the proceedings.

(k),(l)   Repealed by Session Laws 1997, c. 221, s. 13(a).

(m)       Probationary Teacher.

(1)        The board of any local school administrative unit may not discharge a probationary teacher during the school year except for the reasons for and by the procedures by which a career employee may be dismissed as set forth in subsections (e), (f), (f1), and (h) to (j3) above.

(2)        The board, upon recommendation of the superintendent, may refuse to renew the contract of any probationary teacher or to reemploy any teacher who is not under contract for any cause it deems sufficient: Provided, however, that the cause may not be arbitrary, capricious, discriminatory or for personal or political reasons.

(3)        The superintendent shall provide written notice to a probationary teacher no later than May 15 of the superintendent's intent to recommend nonrenewal and the teacher's right, within 10 days of receipt of the superintendent's recommendation, to (i) request and receive written notice of the reasons for the superintendent's recommendation for nonrenewal and the information that the superintendent may share with the board to support the recommendation for nonrenewal; and (ii) request a hearing for those teachers eligible for a hearing under G.S. 115C‑325(m)(4). The failure to file a timely request within the 10 days shall result in a waiver of the right to this information and any right to a hearing. If a teacher files a timely request, the superintendent shall provide the requested information and arrange for a hearing, if allowed, and the teacher shall be permitted to submit supplemental information to the superintendent and board prior to the board making a decision or holding a hearing as provided in this section. The board shall adopt a policy to provide for the orderly exchange of information prior to the board's decision on the superintendent's recommendation for nonrenewal.

(4)        (Applicable to proceedings initiated after August 31, 2010) If the probationary teacher is eligible for career status pursuant to G.S. 115C‑325(c)(1) and (c)(2) and the superintendent recommends not to give the probationary teacher career status, the probationary teacher has the right to a hearing before the board unless the reason is a justifiable board‑ or superintendent‑approved decrease in the number of positions due to district reorganization, decreased enrollment, or decreased funding.

(5)        For probationary contracts that are not in the final year before the probationary teacher is eligible for career status, the probationary teacher shall have the right to petition the local board of education for a hearing, and the local board may grant a hearing regarding the superintendent's recommendation for nonrenewal. The local board of education shall notify the probationary teacher making the petition of its decision whether to grant a hearing.

(6)        Any hearing held according to this subsection shall be pursuant to the provisions of G.S. 115C‑45(c).

(7)        The board shall notify a probationary teacher whose contract will not be renewed for the next school year of its decision by June 15; provided, however, if a teacher submits a request for information or a hearing, the board shall provide the nonrenewal notification by July 1 or such later date upon the written consent of the superintendent and teacher.

(n)        Appeal.  Any career employee who has been dismissed or demoted under G.S. 115C‑325(e)(2), or under G.S. 115C‑325(j2), or who has been suspended without pay under G.S. 115C‑325(a)(4a), or any school administrator whose contract is not renewed in accordance with G.S. 115C‑287.1, or any probationary teacher whose contract is not renewed under G.S. 115C‑325(m)(2) shall have the right to appeal from the decision of the board to the superior court for the superior court district or set of districts as defined in G.S. 7A‑41.1 in which the career employee is employed. This appeal shall be filed within a period of 30 days after notification of the decision of the board. The cost of preparing the transcript shall be determined under G.S. 115C‑325(j2)(8) or G.S. 115C‑325(j3)(10). A career employee who has been demoted or dismissed, or a school administrator whose contract is not renewed, who has not requested a hearing before the board of education pursuant to this section shall not be entitled to judicial review of the board's action.

(o)        Resignation.  A teacher, career or probationary, should not resign without the consent of the superintendent unless he has given at least 30 days' notice. If the teacher does resign without giving at least 30 days' notice, the board may request that the State Board of Education revoke the teacher's certificate for the remainder of that school year. A copy of the request shall be placed in the teacher's personnel file.

(p)        Section Applicable to Certain Institutions.  Notwithstanding any law or regulation to the contrary, this section shall apply to all persons employed in teaching and related educational classes in the schools and institutions of the Departments of Health and Human Services, Correction, or Juvenile Justice and Delinquency Prevention regardless of the age of the students.

(p1)      Procedure for Dismissal of School Administrators and Teachers Employed in Low‑Performing Residential Schools. 

(1)        Notwithstanding any other provision of this section or any other law, this subdivision shall govern the dismissal by the Secretary of Health and Human Services of teachers, principals, assistant principals, directors, supervisors, and other certificated personnel assigned to a residential school that the State Board has identified as low‑performing and to which the State Board has assigned an assistance team under Part 3A of Article 3 of Chapter 143B of the General Statutes. The Secretary shall dismiss a teacher, principal, assistant principal, director, supervisor, or other certificated personnel when the Secretary receives two consecutive evaluations that include written findings and recommendations regarding that person's inadequate performance from the assistance team. These findings and recommendations shall be substantial evidence of the inadequate performance of the teacher or school administrator.

The Secretary may dismiss a teacher, principal, assistant principal, director, supervisor, or other certificated personnel when:

a.         The Secretary determines that the school has failed to make satisfactory improvement after the State Board assigned an assistance team to that school under Part 3A of Article 3 of Chapter 143B of the General Statutes; and

b.         That assistance team makes the recommendation to dismiss the teacher, principal, assistant principal, director, supervisor, or other certificated personnel for one or more grounds established in G.S. 115C‑325(e)(1) for dismissal or demotion of a career employee.

Within 30 days of any dismissal under this subdivision, a teacher, principal, assistant principal, director, supervisor, or other certificated personnel may request a hearing before a panel of three members designated by the Secretary. The Secretary shall adopt procedures to ensure that due process rights are afforded to persons recommended for dismissal under this subdivision. Decisions of the panel may be appealed on the record to the Secretary, with further right of judicial review under Chapter 150B of the General Statutes.

(2)        Notwithstanding any other provision of this section or any other law, this subdivision shall govern the dismissal by the Secretary of Health and Human Services of certificated staff members who have engaged in a remediation plan under G.S. 115C‑105.38A(c) but who, after one retest, fail to meet the general knowledge standard set by the State Board. The failure to meet the general knowledge standard after one retest shall be substantial evidence of the inadequate performance of the certified staff member.

Within 30 days of any dismissal under this subdivision, a certificated staff member may request a hearing before a panel of three members designated by the Secretary of Health and Human Services. The Secretary shall adopt procedures to ensure that due process rights are afforded to certificated staff members recommended for dismissal under this subdivision. Decisions of the panel may be appealed on the record to the Secretary, with further right of judicial review under Chapter 150B of the General Statutes.

(3)        The Secretary of Health and Human Services or the superintendent of a residential school may terminate the contract of a school administrator dismissed under this subsection. Nothing in this subsection shall prevent the Secretary from refusing to renew the contract of any person employed in a school identified as low‑performing under Part 3A of Article 3 of Chapter 143B of the General Statutes.

(4)        Neither party to a school administrator contract is entitled to damages under this subsection.

(5)        The Secretary of Health and Human Services shall have the right to subpoena witnesses and documents on behalf of any party to the proceedings under this subsection.

(q)        Procedure for Dismissal of School Administrators and Teachers Employed in Low‑Performing Schools.

(1)        Notwithstanding any other provision of this section or any other law, this subdivision governs the State Board's dismissal of principals assigned to low‑performing schools to which the Board has assigned an assistance team:

a.         The State Board through its designee may, at any time, recommend the dismissal of any principal who is assigned to a low‑performing school to which an assistance team has been assigned. The State Board through its designee shall recommend the dismissal of any principal when the Board receives from the assistance team assigned to that principal's school two consecutive evaluations that include written findings and recommendations regarding the principal's inadequate performance.

b.         If the State Board through its designee recommends the dismissal of a principal under this subdivision, the principal shall be suspended with pay pending a hearing before a panel of three members of the State Board. The purpose of this hearing, which shall be held within 60 days after the principal is suspended, is to determine whether the principal shall be dismissed.

c.         The panel shall order the dismissal of the principal if it determines from available information, including the findings of the assistance team, that the low performance of the school is due to the principal's inadequate performance.

d.         The panel may order the dismissal of the principal if (i) it determines that the school has not made satisfactory improvement after the State Board assigned an assistance team to that school; and (ii) the assistance team makes the recommendation to dismiss the principal for one or more grounds established in G.S. 115C‑325(e)(1) for dismissal or demotion of a career employee.

e.         If the State Board or its designee recommends the dismissal of a principal before the assistance team assigned to the principal's school has evaluated that principal, the panel may order the dismissal of the principal if the panel determines from other available information that the low performance of the school is due to the principal's inadequate performance.

f.          In all hearings under this subdivision, the burden of proof is on the principal to establish that the factors leading to the school's low performance were not due to the principal's inadequate performance. In all hearings under sub‑subdivision d. of this subdivision, the burden of proof is on the State Board to establish that the school failed to make satisfactory improvement after an assistance team was assigned to the school and to establish one or more of the grounds established for dismissal or demotion of a career employee under G.S. 115C‑325(e)(1).

g.         In all hearings under this subdivision, two consecutive evaluations that include written findings and recommendations regarding that person's inadequate performance from the assistance team are substantial evidence of the inadequate performance of the principal.

h.         The State Board shall adopt procedures to ensure that due process rights are afforded to principals under this subdivision. Decisions of the panel may be appealed on the record to the State Board, with further right of judicial review under Chapter 150B of the General Statutes.

(2)        Notwithstanding any other provision of this section or any other law, this subdivision shall govern the State Board's dismissal of teachers, assistant principals, directors, and supervisors assigned to schools that the State Board has identified as low‑performing and to which the State Board has assigned an assistance team under Article 8B of this Chapter. The State Board shall dismiss a teacher, assistant principal, director, or supervisor when the State Board receives two consecutive evaluations that include written findings and recommendations regarding that person's inadequate performance from the assistance team. These findings and recommendations shall be substantial evidence of the inadequate performance of the teacher or school administrator.

The State Board may dismiss a teacher, assistant principal, director, or supervisor when:

a.         The State Board determines that the school has failed to make satisfactory improvement after the State Board assigned an assistance team to that school under G.S. 115C‑105.38; and

b.         That assistance team makes the recommendation to dismiss the teacher, assistant principal, director, or supervisor for one or more grounds established in G.S. 115C‑325(e)(1) for dismissal or demotion of a career teacher.

A teacher, assistant principal, director, or supervisor may request a hearing before a panel of three members of the State Board within 30 days of any dismissal under this subdivision. The State Board shall adopt procedures to ensure that due process rights are afforded to persons recommended for dismissal under this subdivision. Decisions of the panel may be appealed on the record to the State Board, with further right of judicial review under Chapter 150B of the General Statutes.

(2a)      Notwithstanding any other provision of this section or any other law, this subdivision shall govern the State Board's dismissal of certified staff members who have engaged in a remediation plan under G.S. 115C‑105.38A(a) but who, after one retest, fail to meet the general knowledge standard set by the State Board. The failure to meet the general knowledge standard after one retest shall be substantial evidence of the inadequate performance of the certified staff member.

A certified staff member may request a hearing before a panel of three members of the State Board within 30 days of any dismissal under this subdivision. The State Board shall adopt procedures to ensure that due process rights are afforded to certified staff members recommended for dismissal under this subdivision. Decisions of the panel may be appealed on the record to the State Board, with further right of judicial review under Chapter 150B of the General Statutes.

(3)        The State Board of Education or a local board may terminate the contract of a school administrator dismissed under this subsection. Nothing in this subsection shall prevent a local board from refusing to renew the contract of any person employed in a school identified as low‑performing under G.S. 115C‑105.37.

(4)        Neither party to a school administrator contract is entitled to damages under this subsection.

(5)        The State Board shall have the right to subpoena witnesses and documents on behalf of any party to the proceedings under this subsection.  (1955, c. 664; 1967, c. 223, s. 1; 1971, c. 883; c. 1188, s. 2; 1973, c. 315, s. 1; c. 782, ss. 1‑30; 1979, c. 864, s. 2; 1981, c. 423, s. 1; c. 538, ss. 1‑3; c. 731, s. 1; c. 1127, ss. 39, 40; 1981 (Reg. Sess., 1982), c. 1282, s. 30; 1983, c. 770, ss. 1‑15; 1983 (Reg. Sess., 1984), c. 1034, s. 34; 1985, c. 791, s. 5(a), (b); 1985 (Reg. Sess., 1986), c. 1014, s. 60(a); 1987, c. 395, s. 2; c. 540, c. 571, s. 3; 1987 (Reg. Sess., 1988), c. 1037, s. 109; 1991 (Reg. Sess., 1992), c. 942, s. 1; c. 1038, s. 14; 1993, c. 169, s. 1; c. 210, ss. 1‑3; 1993 (Reg. Sess., 1994), c. 677, ss. 10, 16(a); 1995, c. 369, s. 2; 1995 (Reg. Sess., 1996), c. 716, s. 8; 1997‑221, ss. 11(a), 13(a); 1997‑443, s. 11A.118(a); 1998‑5, s. 2; 1998‑59, s. 3; 1998‑131, s. 6; 1998‑202, s. 4(o); 1998‑212, s. 28.24(c); 1998‑217, s. 67.1(a); 1999‑96, ss. 1‑5; 1999‑456, s. 34; 2000‑67, s. 8.24(b); 2000‑137, s. 4(r); 2000‑140, ss. 23, 24; 2001‑376, s. 2; 2001‑424, ss. 28.11(g), 32.25(b); 2001‑487, s. 74(c); 2002‑110, ss. 2, 3; 2002‑126, ss. 7.38, 28.10(a), (c), (d); 2003‑302, s. 1; 2004‑81, s. 2; 2004‑124, s. 31.18A(a), (c), (d); 2004‑199, s. 57(b); 2005‑144, ss. 7A.1, 7A.3, 7A.4; 2005‑276, ss. 29.28(b), 29.28(d); 2007‑145, s. 7(a), (c)‑(e); 2007‑326, ss. 2, 3(a), (c)‑(e); 2007‑484, s. 43.7E; 2009‑326, s. 1.)



§ 115C-326: Repealed by Session Laws 1998-5, s. 3.

§ 115C‑326:  Repealed by Session Laws 1998‑5, s. 3.



§ 115C-326.1: Repealed by Session Laws 1985, c. 479, s. 52.

§ 115C‑326.1:  Repealed by Session Laws 1985, c. 479, s. 52.



§ 115C-326.5. Job sharing by school employees.

Part 3A. Job Sharing by School Employees.

§ 115C‑326.5.  Job sharing by school employees.

(a)        The General Assembly finds that there is a shortage of qualified public school employees available in certain geographical areas of the State. The elimination of administrative and fiscal limitations on job‑sharing arrangements would make employment in a public school an attractive option for well‑qualified persons who do not wish to work full time.

(b)        A "school employee in a job‑sharing position" is a person who is employed by a local board of education as a public school employee for at least fifty percent (50%) of the applicable workweek, as defined by that local board of education.

(c)        The State Board of Education shall adopt rules to facilitate job sharing by public school employees. These rules shall provide that an employee in a job‑sharing position shall receive paid legal holidays, annual vacation leave, sick leave, and personal leave on a pro rata basis. Such an employee shall also receive service credit under the Teachers' and State Employees' Retirement System as provided in G.S. 135‑4(b) and insurance benefits as provided in Article 3 of Chapter 135 of the General Statutes. (2003‑358, s. 2.)



§§ 115C-327 through 115C-329: Repealed by Session Laws 1997-18, s. 10.

Part 4.  Personnel Administration Commission for Public School Employees.

§§ 115C‑327 through 115C‑329:  Repealed by Session Laws 1997‑18, s.  10.



§ 115C-330. Employment of handicapped.

Part 5.  Employment of Handicapped.

§ 115C‑330.  Employment of handicapped.

The Board and each local educational agency shall make positive efforts to employ and advance in employment qualified handicapped individuals. (1977, c. 927, s. 1; 1981, c. 423, s. 1.)



§ 115C-331. Reserved for future codification purposes.

§ 115C‑331.  Reserved for future codification purposes.



§ 115C-332. School personnel criminal history checks.

Part 6. Criminal History Checks.

§ 115C‑332.  School personnel criminal history checks.

(a)        As used in this section:

(1)        "Criminal history" means a county, state, or federal criminal history of conviction of a crime, whether a misdemeanor or a felony, that indicates the employee (i) poses a threat to the physical safety of students or personnel, or (ii) has demonstrated that he or she does not have the integrity or honesty to fulfill his or her duties as public school personnel. Such crimes include the following North Carolina crimes contained in any of the following Articles of Chapter 14 of the General Statutes: Article 5A, Endangering Executive and Legislative Officers; Article 6, Homicide; Article 7A, Rape and Kindred Offenses; Article 8, Assaults; Article 10, Kidnapping and Abduction; Article 13, Malicious Injury or Damage by Use of Explosive or Incendiary Device or Material; Article 14, Burglary and Other Housebreakings; Article 15, Arson and Other Burnings; Article 16, Larceny; Article 17, Robbery; Article 18, Embezzlement; Article 19, False Pretense and Cheats; Article 19A, Obtaining Property or Services by False or Fraudulent Use of Credit Device or Other Means; Article 20, Frauds; Article 21, Forgery; Article 26, Offenses Against Public Morality and Decency; Article 26A, Adult Establishments; Article 27, Prostitution; Article 28, Perjury; Article 29, Bribery; Article 31, Misconduct in Public Office; Article 35, Offenses Against the Public Peace; Article 36A, Riots and Civil Disorders; Article 39, Protection of Minors; and Article 60, Computer‑Related Crime. Such crimes also include possession or sale of drugs in violation of the North Carolina Controlled Substances Act, Article 5 of Chapter 90 of the General Statutes, and alcohol‑related offenses such as sale to underage persons in violation of G.S. 18B‑302 or driving while impaired in violation of G.S. 20‑138.1 through G.S. 20‑138.5. In addition to the North Carolina crimes listed in this subparagraph, such crimes also include similar crimes under federal law or under the laws of other states.

(2)        "School personnel" means any:

a.         Employee of a local board of education whether full‑time or part‑time, or

b.         Independent contractor or employee of an independent contractor of a local board of education, if the independent contractor carries out duties customarily performed by school personnel,

whether paid with federal, State, local, or other funds, who has significant access to students. School personnel includes substitute teachers, driver training teachers, bus drivers, clerical staff, and custodians.

(b)        Each local board of education shall adopt a policy on whether and under what circumstances an applicant for a school personnel position shall be required to be checked for a criminal history before the applicant is offered an unconditional job. Each local board of education shall apply its policy uniformly in requiring applicants for school personnel positions to be checked for a criminal history. A local board of education that requires a criminal history check for an applicant may employ an applicant conditionally while the board is checking the person's criminal history and making a decision based on the results of the check.

A local board of education shall not require an applicant to pay for the criminal history check authorized under this subsection.

(c)        The Department of Justice shall provide to the local board of education the criminal history from the State and National Repositories of Criminal Histories of any applicant for a school personnel position in the local school administrative unit for which a local board of education requires a criminal history check. The local board of education shall require the person to be checked by the Department of Justice to (i) be fingerprinted and to provide any additional information required by the Department of Justice to a person designated by the local board, or to the local sheriff or the municipal police, whichever is more convenient for the person, and (ii) sign a form consenting to the check of the criminal record and to the use of fingerprints and other identifying information required by the repositories. The local board of education shall consider refusal to consent when making employment decisions and decisions with regard to independent contractors.

The local board of education shall not require an applicant to pay for being fingerprinted.

(d)        The local board of education shall review the criminal history it receives on a person. The local board shall determine whether the results of the review indicate that the applicant or employee (i) poses a threat to the physical safety of students or personnel, or (ii) has demonstrated that he or she does not have the integrity or honesty to fulfill his or her duties as public school personnel and shall use the information when making employment decisions and decisions with regard to independent contractors. The local board shall make written findings with regard to how it used the information when making employment decisions and decisions with regard to independent contractors. The local board may delegate any of the duties in this subsection to the superintendent.

(e)        The local board of education, or the superintendent if designated by the local board of education, shall provide to the State Board of Education the criminal history it receives on a person who is certificated, certified, or licensed by the State Board of Education. The State Board of Education shall review the criminal history and determine whether the person's certificate or license should be revoked in accordance with State laws and rules regarding revocation.

(f)         All the information received by the local board of education through the checking of the criminal history or by the State Board of Education in accordance with this section is privileged information and is not a public record but is for the exclusive use of the local board of education or the State Board of Education. The local board of education or the State Board of Education may destroy the information after it is used for the purposes authorized by this section after one calendar year.

(g)        There shall be no liability for negligence on the part of a local board of education, or its employees, or the State Board of Education, or its employees, arising from any act taken or omission by any of them in carrying out the provisions of this section. The immunity established by this subsection shall not extend to gross negligence, wanton conduct, or intentional wrongdoing that would otherwise be actionable. The immunity established by this subsection shall be deemed to have been waived to the extent of indemnification by insurance, indemnification under Articles 31A and 31B of Chapter 143 of the General Statutes, and to the extent sovereign immunity is waived under the Tort Claims Act, as set forth in Chapter 31 of Chapter 143 of the General Statutes.

(h)        Any applicant for employment who willfully furnishes, supplies, or otherwise gives false information on an employment application that is the basis for a criminal history record check under this section shall be guilty of a Class A1 misdemeanor. (1995, c. 373, s. 1; 2001‑376, s. 1.)



§ 115C-332.1. Sex offender registries checks for certain contractual personnel.

§ 115C‑332.1.  Sex offender registries checks for certain contractual personnel.

(a)        For purposes of this section, the term "contractual personnel" includes any individual or entity under contract with the local board of education whose contractual job involves direct interaction with students as part of the job. For purposes of this section, the term "contractual personnel" does not include any person covered under G.S. 115C‑332.

(b)        Each local board of education shall require, as a term of any contract the local board of education enters, that employers of a person who is contractual personnel conduct an annual check of that person on the State Sex Offender and Public Protection Registration Program, the State Sexually Violent Predator Registration Program, and the National Sex Offender Registry. As a term of any contract, a local board of education shall prohibit any contractual personnel listed on the State Sex Offender and Public Protection Registration Program, the State Sexually Violent Predator Registration Program, and the National Sex Offender Registry from having direct interaction with students.  (2008‑117, s. 21.)



§ 115C-333. Evaluation of certified employees including certain superintendents; action plans; State board notification upon dismissal of employees.

Part 7.  Personnel Evaluations.

§ 115C‑333.  Evaluation of certified employees including certain superintendents; action plans; State board notification upon dismissal of employees.

(a)        Annual Evaluations; Low‑Performing Schools.  Local school administrative units shall evaluate at least once each year all certified employees assigned to a school that has been identified as low‑performing, but has not received an assistance team. The evaluation shall occur early enough during the school year to provide adequate time for the development and implementation of an action plan if one is recommended under subsection (b) of this section. If the employee is a teacher as defined under G.S. 115C‑325(a)(6), either the principal, the assistant principal who supervises the teacher, or an assessment team assigned under G.S. 115C‑334 shall conduct the evaluation. If the employee is a school administrator as defined under G.S. 115C‑287.1(a)(3), either the superintendent or the superintendent's designee shall conduct the evaluation.

Notwithstanding this subsection or any other law, all teachers who have not attained career status shall be observed at least three times annually by the principal or the principal's designee and at least once annually by a teacher and shall be evaluated at least once annually by a principal. All other employees defined as teachers under G.S. 115C‑325(a)(6) who are assigned to schools that are not designated as low‑performing shall be evaluated annually unless a local board adopts rules that allow specified categories of teachers with career status to be evaluated more or less frequently. Local boards also may adopt rules requiring the annual evaluation of noncertified employees. This section shall not be construed to limit the duties and authority of an assistance team assigned to a low‑performing school under G.S. 115C‑105.38.

A local board shall use the performance standards and criteria adopted by the State Board unless the board develops an alternative evaluation that is properly validated and that includes standards and criteria similar to those adopted by the State Board. All other provisions of this section shall apply if a local board uses an evaluation other than one adopted by the State Board.

(b)        Action Plans. 

(1)        If a certified employee in a low‑performing school receives an unsatisfactory or below standard rating on any function of the evaluation that is related to the employee's instructional duties, the individual or team that conducted the evaluation shall recommend to the superintendent that: (i) the employee receive an action plan designed to improve the employee's performance; or (ii) the superintendent recommend to the local board that the employee be dismissed or demoted. The superintendent shall determine whether to develop an action plan or to recommend a dismissal proceeding. Action plans shall be developed by the person who evaluated the employee or the employee's supervisor unless the evaluation was conducted by an assistance team or an assessment team. If the evaluation was conducted by an assistance team or an assessment team, that team shall develop the action plan in collaboration with the employee's supervisor. Action plans shall be designed to be completed within 90 instructional days or before the beginning of the next school year. The State Board shall develop guidelines that include strategies to assist local boards in evaluating certified employees and developing effective action plans within the time allotted under this section. Local boards may adopt policies for the development and implementation of action plans or professional development plans for employees who do not require action plans under this section.

(2)        Local boards shall adopt policies to require action plans for all certified employees who receive a below standard or unsatisfactory rating on an evaluation in the event the superintendent does not recommend dismissal, demotion, or nonrenewal.

(c)        Reevaluation.  Upon completion of an action plan under subdivision (1) of subsection (b) of this section, the superintendent, the superintendent's designee, or the assessment team shall evaluate the employee a second time. If on the second evaluation the employee receives one unsatisfactory or more than one below standard rating on any function that is related to the employee's instructional duties, the superintendent shall recommend that the employee be dismissed or demoted under G.S. 115C‑325. The results of the second evaluation shall constitute substantial evidence of the employee's inadequate performance.

(d)        State Board Notification.  If a local board dismisses an employee for any reason except a reduction in force under G.S. 115C‑325(e)(1)l. it shall notify the State Board of the action, and the State Board annually shall provide to all local boards the names of those individuals. If a local board hires one of these individuals, within 60 days the superintendent or the superintendent's designee shall observe the employee, develop an action plan to assist the employee, and submit the plan to the State Board. The State Board shall review the action plan and may provide comments and suggestions to the superintendent. If on the next evaluation the employee receives an unsatisfactory or below standard rating on any function that is related to the employee's instructional duties, the local board shall notify the State Board and the State Board shall revoke the employee's certificate under G.S. 115C‑296(d). If on the next evaluation the employee receives at least a satisfactory rating on all the functions related to the employee's instructional duties, the local board shall notify the State Board that the employee is in good standing and the State Board shall not continue to provide the individual's name to local boards under this subsection unless the employee is subsequently dismissed under G.S. 115C‑325 except for a reduction in force.

(e)        Civil Immunity.  There shall be no liability for negligence on the part of the State Board of Education or a local board of education, or their employees, arising from any action taken or omission by any of them in carrying out the provisions of this section. The immunity established by this subsection shall not extend to gross negligence, wanton conduct, or intentional wrongdoing that would otherwise be actionable. The immunity established by this subsection shall be deemed to have been waived to the extent of indemnification by insurance, indemnification under Articles 31A and 31B of Chapter 143 of the General Statutes, and to the extent sovereign immunity is waived under the Tort Claims Act, as set forth in Article 31 of Chapter 143 of the General Statutes.

(f)         Local Board Evaluation of Certain Superintendents.  Each year the local board of education shall evaluate the superintendent employed by the local school administrative unit and report to the State Board the results of that evaluation if during that year the State Board designated as low‑performing:

(1)        One or more schools in a local school administrative unit that has no more than 10 schools.

(2)        Two or more schools in a local school administrative unit that has no more than 20 schools.

(3)        Three or more schools in a local school administrative unit that has more than 20 schools. (1998‑5, s. 4; 1998‑220, ss. 14, 15.)



§ 115C-334. Assessment teams.

§ 115C‑334.  Assessment teams.

The State Board shall develop guidelines for local boards to use to create assessment teams. A local board shall assign an assessment team to every low‑performing school in the local school administrative unit that has not received an assistance team. Local boards shall ensure that assessment team members are trained in the proper administration of the employee evaluation used by the local school administrative unit. If service on an assessment team is an additional duty for an employee of a local board, the board may pay the employee for that additional work.

Assessment teams shall have the following duties:

(1)        Conduct evaluations of certified employees in low‑performing schools;

(2)        Provide technical assistance and training to principals, assistant principals, superintendents, and superintendents' designees who conduct evaluations of certified employees;

(3)        Develop action plans for certified employees; and

(4)        Assist principals, assistant principals, superintendents, and superintendents' designees in the development and implementation of action plans. (1998‑5, s. 4.)



§ 115C-335. Development of performance standards and criteria for certified employees; training and remediation programs.

§ 115C‑335.  Development of performance standards and criteria for certified employees; training and remediation programs.

(a)        Development of Performance Standards.  The State Board, in consultation with local boards of education, shall revise and develop uniform performance standards and criteria to be used in evaluating certified public school employees, including school administrators. These standards and criteria shall include improving student achievement, employee skills, and employee knowledge. The standards and criteria for school administrators also shall include building‑level gains in student learning and effectiveness in providing for school safety and enforcing student discipline. The State Board shall develop rules regarding the use of these standards and criteria. The State Board also shall develop guidelines for evaluating superintendents. The guidelines shall include criteria for evaluating a superintendent's effectiveness in providing safe schools and enforcing student discipline.

(b)        Training.  The State Board, in collaboration with the Board of Governors of The University of North Carolina, shall develop programs designed to train principals and superintendents in the proper administration of the employee evaluations developed by the State Board. The Board of Governors shall use the professional development programs for public school employees that are under its authority to make this training available to all principals and superintendents at locations that are geographically convenient to local school administrative units. The programs shall include methods to determine whether an employee's performance has improved student learning, the development and implementation of appropriate action plans, the process for contract nonrenewal, and the dismissal process under G.S. 115C‑325. The Board of Governors shall ensure that the subject matter of the training programs is incorporated into the masters in school administration programs offered by the constituent institutions. The State Board, in collaboration with the Board of Governors, also shall develop in‑service programs for certified public school employees that may be included in an action plan created under G.S. 115C‑333(b). The Board of Governors shall use the professional development programs for public school employees that are under its authority to make this training available at locations that are geographically convenient to local school administrative units. (1998‑5, s. 4.)



§§ 115C-335.1 through 115C-335.4. Reserved for future codification purposes.

§§ 115C‑335.1 through 115C‑335.4.  Reserved for future codification purposes.



§ 115C-335.5. Policies addressing harassment of school employees; protection against retaliation for reporting harassment.

Part 8. Sexual Harassment Policies.

§ 115C‑335.5.  Policies addressing harassment of school employees; protection against retaliation for reporting harassment.

(a)        Each local board of education may adopt a policy addressing the sexual harassment of local board employees by students, other local board employees, or school board members. The policy may, at a minimum, set out (i) the consequences of sexually harassing school employees and (ii) a procedure for reporting incidents of sexual harassment.

(b)        No local board of education or employee of a local board shall discharge, threaten, or otherwise retaliate against another employee of the board regarding that employee's compensation, terms, conditions, location, or privileges of employment because the employee files a written complaint alleging sexual harassment by students, other local board employees, or school board members, unless the employee reporting the harassment knew or should have known the report was false. (1999‑352, s. 1; 2001‑173, s. 1.)



§ 115C-336. Sick leave.

Article 23.

Employment Benefits.

§ 115C‑336.  Sick leave.

(a)        All public school employees shall be permitted a minimum of five days per school term of sick leave, pursuant to rules and regulations promulgated by the State Board of Education as provided in G.S. 115C‑12(8).

(b)        The State Board of Education shall adopt rules and regulations for the establishment of voluntary sick leave banks by local boards of education, from which an employee, upon exhaustion of accumulated sick leave and annual leave, when allowable, may withdraw sick leave days in the event of emergency or catastrophic illness. These rules may include, but not be limited to, (i) requirements of minimum service and minimum balance of sick leave before an employee may join the sick leave bank, (ii) enrollment periods for present employees and new hires, (iii) time limits for rejoining the sick leave bank, (iv) limitation on number of days which can be withdrawn by any employee, (v) waiting period before being eligible to withdraw sick leave, (vi) exclusion of illness or injury covered by Workers' Compensation Benefits, (vii) certification by physician attesting to member's illness or accident, (viii) administration of each sick leave bank by a Sick Leave Bank Committee to be made up of representatives of different classifications of employees, and (ix) other requirements to prevent any adverse selection by employees. The rules concerning the establishment of sick leave banks shall include provisions for notifying employees who donate sick leave to and employees who withdraw sick leave from the sick leave bank, of the State retirement credit consequences as to the donated sick leave.

(c)        The State Board of Education shall also adopt rules and regulations to authorize an employee who requires a substitute to use annual leave on days that students are in attendance if the employee has exhausted all of the employee's sick leave and if the employee's absence is due to the catastrophic illness of the employee. The employee shall not be required to pay the substitute.

(d)        The State Board of Education shall adopt rules relating to the reinstatement of unused sick leave when an employee who was employed on a 10‑month contract at the time of separation returns to employment on a 10‑month contract. Under these rules, the maximum period of separation after which unused sick leave is reinstated shall be three calendar months longer for school personnel employed on a 10‑month contract than for school personnel employed on a 12‑month contract.  (1981, c. 423, s. 1; 1993, c. 321, s. 72(a); 1995, c. 324, s. 17.4; 2009‑144, s. 1.)



§ 115C-336.1. Parental leave.

§ 115C‑336.1.  Parental leave.

A school employee may use annual leave or leave without pay to care for a newborn child or for a child placed with the employee for adoption or foster care. A school employee may also use up to 30 days of sick leave to care for a child placed with the employee for adoption. The leave may be for consecutive workdays during the first 12 months after the date of birth or placement of the child, unless the school employee and the local board of education agree otherwise. (2002‑159, s. 37.5(b).)



§ 115C-337. Workers' compensation for school employees.

§ 115C‑337.  Workers' compensation for school employees.

(a)        Workers' Compensation Act Applicable to School Employees.  The provisions of the Workers' Compensation Act shall be applicable to all school employees, and the State Board of Education shall make arrangements necessary to carry out the provisions of the Workers' Compensation Act applicable to these employees paid from State school funds. Liability of the State for compensation shall be confined to school employees paid by the State from State school funds for injuries or death caused by accident arising out of and in the course of their employment in connection with the state‑operated school term. The State shall be liable for this compensation on the basis of the average weekly wage of the employees as defined in the Workers' Compensation Act, to the extent of the proportionate part of each employee's salary that is paid from State funds. The State shall also be liable for workers' compensation for all school employees employed in connection with the teaching of vocational agriculture, home economics, trades and industries, and other vocational subjects, supported in part by State and federal funds, which liability shall cover the entire period of service of these employees, to the extent of the proportionate part of each employee's salary that is paid from State funds. The local school administrative units shall be liable for workers' compensation for school employees, including lunchroom employees, whose salaries or wages are paid by the local units from local or special funds. The local units may provide insurance to cover this compensation liability and to include the cost of this insurance in their annual budgets.

The provisions of this subsection shall not apply to any person, firm, or corporation making voluntary contributions to schools for any purpose, and the person, firm, or corporation shall not be liable for the payment of any sum of money under this Chapter.

(b)        Payment of Awards to School Bus Drivers Pursuant to the Workers' Compensation Act.  In the event that the Industrial Commission shall make an award pursuant to the Workers' Compensation Act against any local board of education on account of injuries to or the death of a school bus driver arising out of and in the course of his employment as such driver, the local board of education shall draw a requisition upon the State Board of Education for the amount required to pay such award. The State Board of Education shall honor such requisition to the extent that it shall have in its hands, or subject to its control, available funds which have been or shall thereafter be appropriated by the General Assembly for the support of the school term. It shall be the duty of the local board of education to apply all funds received by it from the State Board of Education pursuant to such requisition to the payment of such award. Neither the State nor the State Board of Education shall be deemed the employer of such school bus driver, nor shall the State or the State Board of Education be liable to any school bus driver or any other person for the payment of any claim, award, or judgment under the provisions of the Workers' Compensation Act or of any other law of this State for any injury or death arising out of or in the course of the operation by such driver of a public school bus. Neither the local board of education, the local school administrative unit, nor the tax levying authorities for the local school administrative unit shall be liable for the payment of any award made pursuant to the provisions of this subsection in excess of the amount paid upon such requisition by the State Board of Education, nor shall the local school board of education, the local school administrative unit, nor the said tax levying authorities be required to provide or carry workers' compensation insurance for such purpose. (1955, c. 1292; c. 1372, art. 18, s. 9; 1979, c. 714, s. 2; 1981, c. 423, s. 1; 1995, c. 324, s. 17(b).)



§ 115C-338. Salaries for employees injured during an episode of violence.

§ 115C‑338.  Salaries for employees injured during an episode of violence.

(a)        For the purpose of this section, "employee" shall mean any teacher, helping teacher, librarian, principal, supervisor, superintendent of public schools or any full‑time employee, city or county, superintendent of public instruction, or any full‑time employee of Department of Public Instruction, president, dean or teacher, or any full‑time employee in any educational institution supported by and under the control of the State: Provided, that the term "teacher" shall not include any part‑time, temporary, or substitute teacher or employee, and shall not include those participating in an optional retirement program provided for in G.S. 135‑5.1. In all cases of doubt, the Board of Trustees, as defined in G.S. 135‑1(7), shall determine whether any person is a teacher as herein defined.

(b)        Any employee who while engaged in the course of his employment or in any activities incidental thereto, suffers any injury or disability resulting from or arising out of any episode of violence by one or more persons shall be entitled to receive his full salary during the shortest of these periods: one year, the continuation of his disability, or the time during which he is unable to engage in his employment because of injury. An episode of violence shall be defined to mean but shall not be limited to any acts of violence directed toward any school building or facility, or to any employee or any student by any person including but not limited to another student. These benefits shall be in lieu of all other income or disability benefits payable under workers' compensation to such employee only during the period prescribed herein. Thereafter, such teacher shall be paid such income or disability payments to which he might be entitled under workers' compensation. If the employment of a substitute is necessitated by the disability of the injured employee the salary of such substitute shall be paid from the same source of funds from which the employee is paid. This section shall in no way limit the right of the injured employee to receive the benefits of medical, hospital, drug and related expense payments from any source, including workers' compensation: Provided, further, that this section shall not apply to any employee who is injured while he participates in or provokes such episode of violence except as is incident to the maintenance or restoration of order or classroom discipline or to defend himself: Provided, further, that this section shall be given liberal construction and interpretation as to any and all definitions, conditions, and factual circumstances set forth herein.

(c)        Any employee claiming the benefits of this section shall file claim with the board of education employing such employee within one year after the occurrence giving rise to his alleged injury. That board of education shall, within 30 days after receipt of such claim,  decide whether and to what extent that employee is entitled to the benefits of this section and shall forthwith transmit its decision in  writing to such employee. That employee shall, however, have the right to appeal the decision of that board of education to the North Carolina Industrial Commission by serving that board of education and the North Carolina Industrial Commission with written notice thereof within 30 days after receipt of the board's written decision. In determining all appeals under this section the North Carolina Industrial Commission shall constitute a court for the purpose of hearing de novo and passing upon all claims thereby presented in accordance with procedures utilized by the Commission in determining claims under the Workers' Compensation Act. The decision of the Industrial Commission in each instance shall be subject to appeal to the North Carolina Court of Appeals as provided in G.S. 143‑293 and 143‑294. (1971, c. 640, ss. 1, 2; 1973, c. 753; 1979, c. 714, s. 2; 1981, c. 423, s. 1.)



§ 115C-339. Retirement plan.

§ 115C‑339.  Retirement plan.

Provisions for retirement plans for public school employees may be found in Chapter 135 of the General Statutes. (1981, c. 423, s. 1.)



§ 115C-340. Health insurance.

§ 115C‑340.  Health insurance.

(a)        The State Board of Education may authorize and empower any local board of education, the board of trustees of any community college, or other governing authority, within the State, to establish a voluntary payroll deduction plan for premiums for any type of group insurance, including health insurance,  established and authorized by the laws of this State.

(b)        Any employee of any local board of education, any community college, or of any educational association, may enter into a written agreement with his employer for the purpose of carrying out the provisions of this section. The State Board of Education is authorized and empowered to make and promulgate rules and regulations to carry out the purposes of this section. (1969, c. 591;  1981, c. 423, s. 1; 1987, c. 564, ss. 12, 16.)



§ 115C-341. Annuity contracts.

§ 115C‑341.  Annuity contracts.

Notwithstanding the provisions of this Chapter for the adoption of State and local salary schedules for the pay of teachers, principals, superintendents, and other school employees, local boards of education may enter into annual contracts with any employee of such board which provide for a reduction in salary below the total established compensation or salary schedule for a term of one year.  The local board of education shall use the funds derived from the reduction in the salary of the employee to purchase a nonforfeitable annuity contract for the benefit of said employee.  An employee who has agreed to a salary reduction for this purpose shall not have the right to receive the amount of the salary reduction in cash or in any other way except the annuity contract. Funds used by the local boards of education for the purchase of an annuity contract shall not be in lieu of any amount earned by the employee before his election for a salary reduction has become effective.

The agreement for salary reductions referred to herein shall be effected under any necessary regulations and procedures adopted by the State Board of Education and on forms prepared by the State Board of Education.

Notwithstanding any other provisions of this section, the amount by which the salary of any employee is reduced pursuant to this section shall be included in computing and making payroll deductions for social security and retirement system purposes, and in computing and providing matching funds for retirement system purposes.

In lieu of the annuity contracts provided for under this section, interests in custodial accounts pursuant to Section 401(f), Section 403(b)(7), and related sections of the Internal Revenue Code of 1986 as amended may be purchased for the benefit of qualified employees under this section with the funds derived from the reduction in the salaries of such employees. (1963, c. 582; 1981, c. 423, s. 1; 1989, c. 526, s. 1.)



§ 115C-341.1. Flexible Compensation Plan.

§ 115C‑341.1.  Flexible Compensation Plan.

Notwithstanding any other provisions of law relating to the salaries of employees of local boards of education, the State Board of Education is authorized to provide a plan of flexible compensation to eligible employees of local school administrative units for benefits available under Section 125 and related sections of the Internal Revenue Code of 1986 as amended. This plan shall not include those benefits provided to employees under Articles 1, 3, and 6 of Chapter 135 of the General Statutes nor any vacation leave, sick leave, or any other leave that may be carried forward from year to year by employees as a form of deferred compensation. In providing a plan of flexible compensation, the State Board may authorize local school administrative units to enter into agreements with their employees for reductions in the salaries of employees electing to participate in the plan of flexible compensation provided by this section. Should the State Board decide to contract with a third party to administer the terms and conditions of a plan of flexible compensation as provided by this section, it may select such a contractor only upon a thorough and completely advertised competitive procurement process. (1989 (Reg. Sess., 1990), c. 1059, s. 1; 1991 (Reg. Sess., 1992), c. 1044, s. 14(f); 1993, c. 561, s. 42; 1993 (Reg. Sess., 1994), c. 769, s. 7.28A; 1997‑443, s. 33.20(a); 1999‑237, s. 28.27(a).)



§ 115C-342. Group insurance and credit unions.

§ 115C‑342.  Group insurance and credit unions.

(a)        The State Board of Education may authorize and empower any local board of education, the board of trustees of any community college, or other governing authority, within the State, to establish a voluntary payroll deduction plan for:

(1)        Premiums for any type of group insurance established and authorized by the laws of this State.

(2)        Amounts authorized by members of the State Employees' Credit Union or any local teachers' credit unions to be deposited with such organizations.

(3)        Loans made to teachers by credit unions.

(b)        Any employee of any local board of education, any community college, or of any educational association, may enter into a written agreement with his employer for the purpose of carrying out the provisions of this section. The State Board of Education is authorized and empowered to make and promulgate rules and regulations to carry out the purposes of this section.

(c)        Any public school teacher who is a member of a credit union organized and established under Chapter 54 of the General Statutes may, by executing a written consent to the local school administrative unit by whom employed, authorize periodical payment or obligation to such credit union to be deducted from their salaries or wages, and such deductions shall be made and paid to said credit union as and when said salaries and wages are payable. (1969, c. 591; 1981, c. 423, s. 1; 1987, c. 564, ss 12, 16.)



§ 115C-343. Payroll savings plan for purchase of United States bonds.

§ 115C‑343.  Payroll savings plan for purchase of United States bonds.

(a)        The State Board of Education may authorize any local school administrative school unit within the State to establish a voluntary payroll deduction plan for the purchase of United States Savings Bonds by the employees of such local school administrative unit, and to set up the necessary machinery for carrying out the purposes of this section.

(b)        Any employee of any local school administrative school unit within the State may enter into a written agreement with the local board of education by which he is employed and which has adopted such payroll savings plan to authorize deductions from his salary of certain designated sums to be invested in United States Savings Bonds of the kind and type specified in such agreement.

(c)        Upon execution of such agreement by an employee of any local school administrative unit the local board of education employing such person is authorized and empowered to deduct the sum specified in said agreement from the weekly or monthly salary of such employee and to show deductions on all payrolls in a manner similar to that in the weekly or monthly salary of such employee and to show deductions on all payrolls in a manner similar to that in which withholding tax and retirement are shown. Such sums shall be deposited monthly with a depository authorized by the United States Treasury Department. The sums so deposited shall be held by the depository until sufficient moneys have accumulated to the credit of each individual sufficient to purchase a bond, and such sums shall be invested in United States Savings Bonds for and on behalf of such employee, and the bonds shall be delivered to the employee as soon as practicable: Provided, that no coercion shall be exercised to require any person to participate in such plan.

(d)        Such agreement may be canceled by the employee executing the same by giving written notice to the superintendent of schools who is ex officio secretary to the local board of education, not later than the fifteenth day of the month in which he desires such agreement to be terminated; and the local board of education may cancel any agreement herein provided for upon giving 10 days written notice to the affected employee. Upon the termination of the agreement, the depository is hereby authorized and directed to refund any amount of money held for such employee. (1957, c. 751, ss. 1‑4; 1981, c. 423, s. 1.)



§§ 115C-344 through 115C-348. Reserved for future codification purposes.

§§ 115C‑344 through 115C‑348.  Reserved for future codification purposes.



§ 115C-349. Purpose, findings, and policy.

Article 24.

Interstate Agreement on Qualifications of Educational Personnel.

§ 115C‑349.  Purpose, findings, and policy.

(a)        The states party to this agreement, desiring by common action to improve their respective school systems by utilizing the teacher or other professional educational person wherever educated, declare that it is the policy of each of them, on the basis of cooperation with one another, to take advantage of the preparation and experience of such persons wherever gained, thereby serving the best interests of society, of education, and of the teaching profession. It is the purpose of this agreement to provide for the development and execution of such programs of cooperation as will facilitate the movement of teachers and other professional educational personnel among the states party to it, and to authorize specific interstate educational personnel contracts to achieve that end.

(b)        The party states find that included in the large movement of population among all sections of the nation are many qualified educational personnel who move for family and other personal reasons but who are hindered in using their professional skill and experience  in their new locations. Variations from state to state in requirements for qualifying educational personnel discourage such personnel from taking the steps necessary to qualify in other states. As a consequence, a significant number of professionally prepared and experienced educators is lost to our school systems. Facilitating the employment of qualified educational personnel, without reference to their states of origin, can increase the available educational resources. Participation in this Compact can increase the availability of educational manpower. (1969, c. 631, s. 1; 1981, c. 423, s. 1.)



§ 115C-350. Definitions.

§ 115C‑350.  Definitions.

As used in this agreement and contracts made pursuant to it, unless the context clearly requires otherwise:

(1)        "Accept" or any variant thereof, means to recognize and give effect to one or more determinations of another state relating to the qualifications of educational personnel in lieu of making or requiring a like determination that would otherwise be required by or pursuant to the laws of a receiving state.

(2)        "Designated state official" means the educational official of a state selected by that state to negotiate and enter into, on behalf of his state, contracts pursuant to this agreement.

(3)        "Educational personnel" means persons who must meet requirements pursuant to state law as a condition of employment in educational programs.

(4)        "Originating state" means a state (and the subdivision thereof, if any) whose determination that certain educational personnel are qualified to be employed for specific duties in schools, is acceptable in accordance with the terms of a contract made pursuant to G.S. 115C‑351.

(5)        "Receiving state" means a state (and the subdivisions thereof) which accepts educational personnel in accordance with the terms of a contract made pursuant to G.S. 115C‑351.

(6)        "State" means a state, territory, or possession of the United States; the District of Columbia; or the Commonwealth of Puerto Rico. (1969, c. 631, s. 1; 1981, c. 423, s. 1.)



§ 115C-351. Interstate educational personnel contracts.

§ 115C‑351.  Interstate educational personnel contracts.

(a)        The designated state official of a party state may make one or more contracts on behalf of his state with one or more other party states providing for the acceptance of educational personnel. Any such contract for the period of its duration shall be applicable to and binding on the states whose designated state officials enter into it, and the subdivisions of those states, with the same force and effect as if incorporated in this agreement. A designated state official may enter into a contract pursuant to this section only with states in which he finds that there are programs of education, certification standards or other acceptable qualifications that assure preparation or qualification of educational personnel on a basis sufficiently comparable, even though not identical to that prevailing in his own state.

(b)        Any such contract shall provide for:

(1)        Its duration.

(2)        The criteria to be applied by an originating state in qualifying educational personnel for acceptance by a receiving state.

(3)        Such waivers, substitutions, and conditional acceptances as shall aid the practical effectuation of the contract without  sacrifice of basic educational standards.

(4)        Any other necessary matters.

(c)        No contract made pursuant to this agreement shall be for a term longer than five years but any such contract may be renewed for like or lesser periods.

(d)        Any contract dealing with acceptance of educational personnel on the basis of their having completed an educational program shall specify the earliest date or dates on which originating state approval of the program or programs involved can have occurred. No contract made pursuant to this agreement shall require acceptance by a receiving state of any persons qualified because of successful completion of a program prior to January 1, 1954.

(e)        The certification or other acceptance of a person who has been  accepted pursuant to the terms of a contract shall not be revoked or otherwise impaired because the contract has expired or been terminated. However, any certificate or other qualifying document may  be revoked or suspended on any ground which would be sufficient for revocation or suspension of a certificate or other qualifying document initially granted or approved in the receiving state.

(f)         A contract committee composed of the designated state officials of the contracting states or their representatives shall keep the contract under continuous review, study means of improving its administration, and report no less frequently than once a year to the  heads of the appropriate education agencies of the contracting states. (1969, c. 631, s. 1; 1981, c. 423, s. 1.)



§ 115C-352. Approved and accepted programs.

§ 115C‑352.  Approved and accepted programs.

(a)        Nothing in this agreement shall be construed to repeal or otherwise modify any law or regulation of a party state relating to the approval of programs of educational preparation having effect solely on the qualification of educational personnel within that state.

(b)        To the extent that contracts made pursuant to this agreement deal with the educational requirements for the proper qualification of educational personnel, acceptance of a program of educational preparation shall be in accordance with such procedures and requirements as may be provided in the applicable contract. (1969, c. 631, s. 1; 1981, c. 423, s. 1.)



§ 115C-353. Interstate cooperation.

§ 115C‑353.  Interstate cooperation.

The party states agree that:

(1)        They will, so far as practicable, prefer the making of multilateral contracts pursuant to G.S. 115C‑351 of this agreement.

(2)        They will facilitate and strengthen cooperation in interstate certification and other elements of educational personnel qualification and for this purpose shall cooperate with agencies, organizations, and associations interested in certification and other elements of educational personnel qualification. (1969, c. 631, s. 1; 1981, c. 423, s. 1.)



§ 115C-354. Agreement evaluation.

§ 115C‑354.  Agreement evaluation.

The designated state officials of any party state(s) may meet from time to time as a group to evaluate progress under the agreement, and to formulate recommendations for changes. (1969, c. 631, s. 1; 1981, c. 423, s. 1.)



§ 115C-355. Other arrangements.

§ 115C‑355.  Other arrangements.

Nothing in this agreement shall be construed to prevent or inhibit other arrangements or practices of any party state or states to facilitate the interchange of educational personnel. (1969, c. 631, s. 1; 1981, c. 423, s. 1.)



§ 115C-356. Effect and withdrawal.

§ 115C‑356.  Effect and withdrawal.

(a)        This agreement shall become effective when enacted into law by two states. Thereafter it shall become effective as to any state upon its enactment of this agreement.

(b)        Any party state may withdraw from this agreement by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states.

(c)        No withdrawal shall relieve the withdrawing state of any obligation imposed upon it by a contract to which it is a party. The duration of contracts and the methods and conditions of withdrawal therefrom shall be those specified in their terms. (1969, c. 631, s. 1; 1981, c. 423, s. 1.)



§ 115C-357. Construction and severability.

§ 115C‑357.  Construction and severability.

This agreement shall be liberally construed so as to effectuate the purposes thereof. The provisions of this agreement shall be severable and if any phrase, clause, sentence, or provision of this agreement is declared to be contrary to the constitution of any state or of the United States, or the application thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state participating therein, the agreement shall remain in full force and effect as to the state affected as to all severable matters. (1969, c. 631, s. 1; 1981, c. 423, s. 1.)



§ 115C-358. Designated state official.

§ 115C‑358.  Designated state official.

For the purposes of the agreement set forth in this Article the "designated state official" for this State shall be the Superintendent of Public Instruction. He shall enter into contracts pursuant to G.S. 115C‑351 only with the approval of the specific text thereof by the State Board of Education. (1969, c. 631, s. 2; 1981, c. 423, s. 1.)



§§ 115C-359 through 115C-361. Reserved for future codification purposes.

§§ 115C‑359 through 115C‑361.  Reserved for future codification purposes.



§ 115C-362: Repealed by Session Laws 1989, c. 500, s. 12.

Article 24A.

Certified Personnel Evaluation Pilot Program.

§ 115C‑362:  Repealed by Session Laws 1989, c.  500, s. 12.



§§ 115C-363 through 115C-363.14: Repealed by Session Laws 1991 (Regular Session, 1992), c. 900, s. 75.1(j).

Article 24B.

Career Development Pilot Program.

§§ 115C‑363 through 115C‑363.14:  Repealed by Session Laws 1991 (Regular Session, 1992), c. 900, s. 75.1(j).



§§ 115C-363.15 through 115C-363.21: Repealed by Session Laws 1993, c. 321, s. 128.

Article 24C.

Teacher Enhancement Program

Part 1. Office of Teacher Recruitment

§§ 115C‑363.15 through 115C‑363.21:  Repealed by Session Laws 1993, c. 321, s. 128.



§ 115C-363.22. North Carolina Teaching Fellows Commission established.

Part 2. North Carolina Teaching Fellows Commission.

§ 115C‑363.22.  North Carolina Teaching Fellows Commission established.

There is established the North Carolina Teaching Fellows Commission. This Commission shall exercise its powers and functions independently of the State Board of Education and the Department of Public Instruction. The Public School Forum of North Carolina, Inc., shall provide staff and office space to the Commission. Staff to the Commission are not State employees. (1985 (Reg. Sess., 1986), c. 1014, s. 63(a).)



§ 115C-363.23. Membership.

§ 115C‑363.23.  Membership.

(a)        The Commission shall consist of 11 nonlegislative members as follows:

(1)        The Chairman of the State Board of Education, or his designee;

(2)        The Lieutenant Governor, or his designee;

(3)        Three persons appointed by the Governor;

(4)        Three persons appointed by the General Assembly on the recommendation of the President Pro Tempore of the Senate, as provided in G.S. 120‑121; and

(5)        Three persons appointed by the General Assembly on the recommendation of the Speaker of the House of Representatives, as provided in G.S. 120‑121.

Terms of commission members appointed under this section expire on June 30 of the year of expiration. In 1990, three members shall be appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives, one for a term to expire June 30, 1992, one for a term to expire June 30, 1993, and one for a term to expire June 30, 1994. In 1990, three members shall be appointed by the General Assembly upon the recommendation of the President of the Senate, one for a term to expire June 30, 1991, one for a term to expire June 30, 1992, and one for a term to expire June 30, 1993. In 1990, three members shall be appointed by the Governor, one for a term to expire June 30, 1992, one for a term to expire June 30, 1993, and one for a term to expire June 30, 1994. Subsequent appointments are for a term of four years.

(b)        Each of the appointing entities shall seek to achieve a balanced membership representing, to the maximum extent possible, the State as a whole. The Commission members shall be chosen from among individuals who have demonstrated a commitment to education.

(c)        Commission members shall be appointed for four‑year terms, with the first appointments to expire July 1, 1990.

(d)        In the event a vacancy occurs for any reason, the vacancy shall be filled by appointment by the entity that made the appointment, except that vacancies in appointments by the General Assembly shall be filled under G.S. 120‑122. The new appointee shall serve for the remainder of the unexpired term.

(e)        The Lieutenant Governor or his designee shall serve as chairman.

(f)         Members of the Commission shall receive per diem and necessary travel and subsistence expenses in accordance with Chapter 138 of the General Statutes.

(g)        The Commission shall meet regularly at times and places the chairman deems necessary. (1985 (Reg. Sess., 1986), c. 1014, s. 63(a); 1989 (Reg. Sess., 1990), c. 1038, s. 19; 1995, c. 490, s. 58.)



§ 115C-363.23A. Teaching Fellows Program established; administration.

§ 115C‑363.23A.  Teaching Fellows Program established; administration.

(a)        A Teaching Fellows Program shall be administered by the North Carolina Teaching Fellows Commission. The Teaching Fellows Program shall be used to provide a four‑year scholarship loan of six thousand five hundred dollars ($6,500) per year to North Carolina high school seniors interested in preparing to teach in the public schools of the State. The Commission shall adopt very stringent standards, including minimum grade point average and scholastic aptitude test scores, for awarding these scholarship loans to ensure that only the best high school seniors receive them.

(b)        The Commission shall administer the program in cooperation with teacher training institutions selected by the Commission. Teaching Fellows should be exposed to a range of extra‑curricular activities while in college. These activities should be geared to instilling a strong motivation not only to remain in teaching but to provide leadership for tomorrow's schools.

(c)        The Commission shall form regional review committees to assist it in identifying the best high school seniors for the program. The Commission and the review committees shall make an effort to identify and encourage minority students and students who may not otherwise consider a career in teaching to enter the program.

(d)        All scholarship loans shall be evidenced by notes made payable to the Commission that shall bear interest at the rate of ten percent (10%) per year beginning September 1 after completion of the program, or immediately after termination of the scholarship loan, whichever is earlier. The scholarship loan may be terminated by the recipient withdrawing from school or by the recipient not meeting the standards set by the Commission.

(e)        The Commission shall forgive the loan if, within seven years after graduation, the recipient teaches for four years at a North Carolina public school or at a school operated by the United States government in North Carolina. The Commission shall also forgive the loan if, within seven years after graduation, the recipient teaches for three consecutive years, unless the recipient takes an approved leave of absence, at a North Carolina public school in a local school administrative unit that, at the time the recipient accepts employment with the unit, is a low‑performing school system identified in accordance with Article 6A of this Chapter or is on warning status as defined by the State Board of Education. The Commission shall also forgive the loan if it finds that it is impossible for the recipient to teach for four years, within seven years after graduation, at a North Carolina public school or at a school operated by the United States government in North Carolina, because of the death or permanent disability of the recipient.

(f)         All funds appropriated to or otherwise received by the Teaching Fellows Program for scholarships, all funds received as repayment of scholarship loans, and all interest earned on these funds, shall be placed in a revolving fund. This revolving fund shall be used for scholarship loans granted under the Teaching Fellows Program. With the prior approval of the General Assembly in the Current Operations Appropriations Act, the revolving fund may also be used for campus and summer program support, and costs related to disbursement of awards and collection of loan repayments.

The Public School Forum, as administrator for the Teaching Fellows Program, may use up to eight hundred ten thousand dollars ($810,000) annually from the fund balance for costs associated with administration of the Teaching Fellows Program.

(g)        The State Education Assistance Authority is responsible for the collection of a loan awarded under this section if the loan repayment is outstanding for more than 30 days. (1985 (Reg. Sess., 1986), c. 1014, s. 63(a); 1989 (Reg. Sess., 1990), c. 1066, s. 101(a), (b); 1991 (Reg. Sess., 1992), c. 1030, s. 29; 1993, c. 330, s. 1; 1998‑212, s. 9.19(a); 1999‑237, s. 8.12; 2002‑126, ss. 9.2(c), (d); 2006‑66, s. 7.19(a); 2007‑323, s. 7.25(a).)



§ 115C-363.24. Repealed by Session Laws 1989, c. 500, s. 15.

§ 115C‑363.24.  Repealed by Session Laws 1989, c. 500, s. 15.



§§ 115C-363.25 through 115C-363.27. Reserved for future codification purposes.

§§ 115C‑363.25 through 115C‑363.27.  Reserved for future codification purposes.



§ 115C-363.28: Repealed by Session Laws 1991 (Regular Session, 1992), c. 900, s. 75.1(k).

Article 24D.

Lead Teacher Pilot Program.

§ 115C‑363.28:  Repealed by Session Laws 1991 (Regular Session, 1992), c.  900, s. 75.1(k).



§ 115C-364. Admission requirements.

SUBCHAPTER VI. STUDENTS.

Article 25.

Admission and Assignment of Students.

§ 115C‑364.  Admission requirements.

(a)        A child who is presented for enrollment at any time during the first 120 days of a school year is entitled to initial entry into the public schools if:

(1)        The child reaches or reached the age of 5 on or before August 31 of that school year; or

(2)        The child did not reach the age of 5 on or before August 31 of that school year, but has been attending school during that school year in another state in accordance with the laws or rules of that state before the child moved to and became a resident of North Carolina.

(b)        A local board may allow a child who is presented for enrollment at any time after the first 120 days of a school year to be eligible for initial entry into the public schools if:

(1)        The child reached the age of 5 on or before August 31 of that school year; or

(2)        The child did not reach the age of 5 on or before August 31 of that school year, but has been attending school during that school year in another state in accordance with the laws or rules of that state before the child moved to and became a resident of North Carolina.

(c)        The initial point of entry into the public school system shall be at the kindergarten level. If the principal of a school finds as fact subsequent to initial entry that a child, by reason of maturity can be more appropriately served in the first grade rather than in kindergarten, the principal may act under G.S. 115C‑288 to implement this educational decision without regard to chronological age. The principal of any public school may require the parent or guardian of any child presented for admission for the first time to that school to furnish a certified copy of the child's birth certificate, which shall be furnished by the register of deeds of the county having on file the record of the birth of the child, or other satisfactory evidence of date of birth.

(d)        A child who has passed the fourth anniversary of the child's birth on or before April 16 may enter kindergarten if the child is presented for enrollment no later than the end of the first month of the school year and if the principal of the school finds, based on information submitted by the child's parent or guardian, that the child is gifted and that the child has the maturity to justify admission to the school. The State Board of Education shall establish guidelines for the principal to use in making this finding. (1955, c. 1372, art. 19, s. 2; 1969, c. 1213, s. 4; 1973, c. 603, s. 3; 1981, c. 423, s. 1; 1983, c. 656, s. 1; 1997‑204, s. 1; 1997‑269, s. 1; 2007‑173, s. 1.)



§ 115C-365: Repealed by Session Laws 1991, c. 719, s. 1.

§ 115C‑365:  Repealed by Session Laws 1991, c.  719, s. 1.



§ 115C-366. Assignment of student to a particular school.

§ 115C‑366.  Assignment of student to a particular school.

(a)        All students under the age of 21 years who are domiciled in a school administrative unit who have not been removed from school for cause, or who have not obtained a high school diploma, are entitled to all the privileges and advantages of the public schools to which they are assigned by the local boards of education. The assignment of students living in one local school administrative unit or district to a school located in another local school administrative unit or district, shall have no effect upon the right of the local school administrative unit or district to which the students are assigned to levy and collect any supplemental tax heretofore or hereafter voted in that local school administrative unit or district.

(a1)      Children living in and cared for and supported by an institution established, operated, or incorporated for the purpose of rearing and caring for children who do not live with their parents are considered legal residents of the local school administrative unit in which the institution is located. These children are eligible for admission to the public schools of the local school administrative unit as provided in this section.

(a2)      It is the policy of the State that every child of a homeless individual and every homeless child and youth has access to a free, appropriate public education. The State Board of Education and every local board of education shall ensure compliance with the federal McKinney‑Vento Homeless Education Assistance Improvements Act of 2001. A local board of education shall not charge a homeless child or youth tuition for enrollment. An unaccompanied youth or a homeless child's or youth's parent, guardian, or legal custodian may apply to the State Board of Education for a determination of whether a particular local board of education shall enroll the homeless child or youth, and this determination shall be binding on the local board of education, subject to judicial review.

(a3)      A student who is not a domiciliary of a local school administrative unit may attend, without the payment of tuition, the public schools of that unit if all of the following apply:

(1)        The student resides with an adult, who is a domiciliary of that unit, as a result of any one of the following:

a.         The death, serious illness, or incarceration of a parent or legal guardian,

b.         The abandonment by a parent or legal guardian of the complete control of the student as evidenced by the failure to provide substantial financial support and parental guidance,

c.         Abuse or neglect by the parent or legal guardian,

d.         The physical or mental condition of the parent or legal guardian is such that he or she cannot provide adequate care and supervision of the student,

e.         The relinquishment of physical custody and control of the student by the student's parent or legal guardian upon the recommendation of the department of social services or the Division of Mental Health,

f.          The loss or uninhabitability of the student's home as the result of a natural disaster, or

g.         The parent or legal guardian is one of the following:

(1)        On active military duty and is deployed out of the local school administrative unit in which the student resides;

(2)        A member or veteran of the uniformed services who is severely injured and medically discharged or retired, but only for a period of one year after the medical discharge or retirement of the parent or guardian; or

(3)        A member of the uniformed services who dies on active duty or as a result of injuries sustained on active duty, but only for a period of one year after death.

For purposes of this sub‑subdivision, the term "active duty" does not include periods of active duty for training for less than 30 days. Assignment under this sub‑subdivision is only available if some evidence of the deployment is tendered with the affidavits required under subdivision (3) of this subsection.

(2)        The student is:

a.         Not currently under a term of suspension or expulsion from a school for conduct that could have led to a suspension or an expulsion from the local school administrative unit, or

b.         Currently under a term of suspension or expulsion from a school for conduct that could have led to a suspension or an expulsion from the local school administrative unit and is identified as eligible for special education and related services under the Individuals with Disabilities Education Improvement Act, 20 U.S.C. § 1400, et seq., (2004). Assignment under this sub‑subdivision is available only if evidence of current eligibility is tendered with the affidavit required under subdivision (3) of this subsection.

(3)        The caregiver adult and the student's parent, guardian, or legal custodian have each completed and signed separate affidavits that:

a.         Confirm the qualifications set out in this subsection establishing the student's residency,

b.         Attest that the student's claim of residency in the unit is not primarily related to attendance at a particular school within the unit, and

c.         Attest that the caregiver adult has been given and accepts responsibility for educational decisions for the student.

If the student's parent, guardian, or legal custodian is unable, refuses, or is otherwise unavailable to sign the affidavit, then the caregiver adult shall attest to that fact in the affidavit. If the student is a minor, the caregiver adult must make educational decisions concerning the student and has the same legal authority and responsibility regarding the student as a parent or legal custodian would have even if the parent, guardian, or legal custodian does not sign the affidavit. The minor student's parent, legal guardian, or legal custodian retains liability for the student's acts.

Upon receipt of both affidavits or an affidavit from the caregiver adult that includes an attestation that the student's parent, guardian, or legal custodian is unable, refuses, or is otherwise unavailable to sign an affidavit, the local board shall admit and assign as soon as practicable the student to an appropriate school, as determined under the local board's school assignment policy, pending the results of any further procedures for verifying eligibility for attendance and assignment within the local school administrative unit.

If it is found that the information contained in either or both affidavits is false, then the local board may, unless the student is otherwise eligible for school attendance under other laws or local board policy, remove the student from school. If a student is removed from school, the board shall provide an opportunity to appeal the removal under the appropriate policy of the local board and shall notify any person who signed the affidavit of this opportunity. If it is found that a person willfully and knowingly provided false information in the affidavit, the maker of the affidavit shall be guilty of a Class 1 misdemeanor and shall pay to the local board an amount equal to the cost of educating the student during the period of enrollment. Repayment shall not include State funds.

Affidavits shall include, in large print, the penalty, including repayment of the cost of educating the student, for providing false information in an affidavit.

(a4)      When a student transfers into the public schools of a local school administrative unit, that local board shall require the student's parent, guardian, or legal custodian to provide a statement made under oath or affirmation before a qualified official indicating whether the student is, at the time, under suspension or expulsion from attendance at a private or public school in this or any other state or has been convicted of a felony in this or any other state. This subsection does not apply to the enrollment of a student who has never been enrolled in or attended a private or public school in this or any other state.

(a5)      Notwithstanding any other law, a local board may deny admission to or place reasonable conditions on the admission of a student who has been suspended from a school under G.S. 115C‑391 or who has been suspended from a school for conduct that could have led to a suspension from a school within the local school administrative unit where the student is seeking admission until the period of suspension has expired. Also, a local board may deny admission to or place reasonable conditions on the admission of a student who has been expelled from a school under G.S. 115C‑391 or who has been expelled from a school for behavior that indicated the student's continued presence in school constituted a clear threat to the safety of other students or employees or who has been convicted of a felony in this or any other state. If the local board denies admission to a student who has been expelled or convicted of a felony, the student may request the local board to reconsider that decision in accordance with G.S. 115C‑391(d). When a student who has been identified as eligible to receive special education and related services under the Individuals with Disabilities Education Improvement Act, 20 U.S.C. § 1400, et seq., (2004), is denied admission under this subsection, the local board shall provide educational services to the student to the same extent it would if the student were enrolled in the local school administrative unit at the time of the suspension or expulsion, as required by G.S. 115C‑107.1(a)(3).

(a6)      A child who is placed in or assigned to a licensed facility is eligible for admission, without the payment of tuition, to the public schools of the local school administrative unit in which the licensed facility is located. If an agency or person, other than the student's parent or guardian, is the student's legal custodian and if that person or agency placed or assigned the student to a licensed facility under this subsection, then that agency or person must provide in writing to the school the name, address, and phone number of the individual who has authority and the responsibility to make educational decisions for the student. This individual shall reside or be employed within the local school administrative unit and shall provide in writing to the school a signed statement that the individual understands and accepts this authority and responsibility to make educational decisions for the student. If the student's parent or legal guardian retains legal custody of a child who is placed in or assigned to a licensed facility under this subsection, then the requirements of subsection (a3) of this section must be met.

(a7)      A student who is a resident of a local school administrative unit because the student resides with a parent, guardian, or legal custodian who is a (i) student, employee, or faculty member of a college or university or (ii) visiting scholar at the National Humanities Center is considered domiciled in that unit for purposes of this section.

(a8)      A student is considered domiciled in a local school administrative unit for purposes of this section if the student resides (i) with a legal custodian who is not the student's parent or guardian and the legal custodian is domiciled in the local school administrative unit, or (ii) in a preadoptive home following placement by a county department of social services or a licensed child‑placing agency.

(b)        Each local board of education shall assign to a public school each student qualified for assignment under this section. Except as otherwise provided by law, the authority of each board of education in the matter of assignment of children to the public schools shall be full and complete, and its decision as to the assignment of any child to any school shall be final.

(c)        Any child who is qualified under the laws of this State for admission to a public school and who has a place of residence in a local school administrative unit incident to the child's parent's or guardian's service in the General Assembly, other than the local school administrative unit in which the child is domiciled, is entitled to attend school in the local school administrative unit of that residence as if the child were domiciled there, subject to the payment of applicable out‑of‑county fees in effect at the time.

(d)        A student domiciled in one local school administrative unit may be assigned either with or without the payment of tuition to a public school in another local school administrative unit upon the terms and conditions agreed to in writing between the local boards of education involved and entered in the official records of the boards. The assignment shall be effective only for the current school year, but may be renewed annually in the discretion of the boards involved.

(e)        The boards of education of adjacent local school administrative units may operate schools in adjacent units upon written agreements between the respective boards of education and approval by the county commissioners and the State Board of Education.

(f)         This section shall not be construed to allow students to transfer from one local school administrative unit to another for athletic participation purposes in violation of eligibility requirements established by the State Board of Education and the North Carolina High School Athletic Association.

(g)        Any local school administrative unit may use the actual address of a program participant for any purpose related to admission or assignment under this Article as long as the address is kept confidential from the public under Chapter 15C of the General Statutes. The substitute address designated by the Attorney General under the Address Confidentiality Program shall not be used as an address for admission or assignment purposes.

(h)        The following definitions apply in this section:

(1)        Abused or neglected.  A student is considered abused or neglected if there has been an adjudication of that issue. The State Board may adopt an additional definition of abuse and neglect, and that definition also shall apply to this section.

(2)        Caregiver adult.  The adult with whom the child resides. For children placed or assigned in a licensed facility, a caregiver adult also may be the child's caretaker, foster parent, or other clearly identifiable adult who resides in the county where the licensed facility is located.

(3)        Educational decisions.  Decisions or actions recommended or required by the school concerning the student's academic course of study, extracurricular activities, and conduct. These decisions or actions include enrolling the student, receiving and responding to notices of discipline under G.S. 115C‑391, attending conferences with school personnel, granting permission for school‑related activities, granting permission for emergency medical care, receiving and taking appropriate action in connection with student records, and any other decisions or actions recommended or required by the school in connection to that student.

(4)        Facility.  A group home, a family foster home as defined in G.S. 131D‑10.2(8), or a therapeutic foster home as defined in G.S. 131D‑10.2(14).

(5)        Homeless.  Individuals who lack a fixed, regular, and adequate nighttime residence or are included in the definition of homeless children and youths in the McKinney‑Vento Homeless Education Assistance Improvements Act of 2001. The term does not include persons who are imprisoned or otherwise detained pursuant to federal or State law.

(6)        Legal custodian.  The person or agency that has been awarded legal custody of the student by a court.

(7)        Licensed facility.  A facility licensed under Article 2 of Chapter 122C of the General Statutes or under Article 1A of Chapter 131D of the General Statutes.

(8)        McKinney‑Vento Homeless Education Assistance Improvements Act of 2001.  20 U.S.C. § 11431, et seq., as amended, and federal regulations adopted under this act.

(9)        Program participant.  An individual accepted into the Address Confidentiality Program under Chapter 15C of the General Statutes.

(10)      Unaccompanied youth.  Youths who are not in the physical custody of a parent or guardian as defined in the McKinney‑Vento Homeless Education Assistance Improvements Act of 2001.  (1955, c. 366, s. 1; c. 1372, art. 19, s. 3; 1956, Ex. Sess., c. 7, s. 1; 1971, c. 153; 1981, c. 423, s. 1; c. 567, s. 1; 1991, c. 407, s. 1; c. 719, s. 2; 1997‑271, s. 1; 1997‑443, s. 8.29(d); 2002‑171, s. 5; 2006‑65, s. 1; 2007‑283, s. 1; 2008‑185, s. 2; 2008‑187, s. 19; 2009‑331, ss. 1, 2.)



§ 115C-366.1. Local boards of education; tuition charges.

§ 115C‑366.1.  Local boards of education; tuition charges.

(a)        Local boards of education may charge tuition to the following persons:

(1)        Persons of school age who are not domiciliaries of the State.

(2)        Persons of school age who are domiciliaries of the State but who do not reside within the school administrative unit or district.

(3)        Persons of school age who reside on a military or naval reservation located within the State and who are not domiciliaries of the State. Provided, however, that no person of school age residing on a military or naval reservation located within the State and who attends the public schools within the State may be charged tuition if federal funds designed to compensate for the impact on public schools of military dependent persons of school age are funded by the federal government at not less than fifty percent (50%) of the total per capita cost of education in the State, exclusive of capital outlay and debt service, for elementary or secondary pupils, as the case may be, of such school administrative unit.

(4)        Persons who are 21 years of age or older before the beginning of the school year in which they wish to enroll.

(b)        The tuition charge for a student shall not exceed the amount  of per pupil local funding.

(c)        The tuition required in this section shall be determined by local boards of education each August 1 prior to the beginning of a new school year. (1981, c. 567, ss. 2‑4; 1982, Ex. Sess., c. 2, ss. 1, 2; 1983 (Reg. Sess., 1984), c. 1034, s. 22; 1985, c. 780, s. 2.)



§ 115C-366.2: Repealed by Session Laws 2006-65, s. 2, effective July 1, 2006.

§ 115C‑366.2: Repealed by Session Laws 2006‑65, s. 2, effective July 1, 2006.



§ 115C-367. Assignment on certain bases prohibited.

§ 115C‑367.  Assignment on certain bases prohibited.

No person shall be refused admission to or be excluded from any public school in this State on account of race, creed, color or national origin. No school attendance district or zone shall be drawn for the purpose of segregating persons of various races, creeds, colors or national origins from the community.

Where local school administrative units have divided the geographic area into attendance districts or zones, pupils shall be assigned to schools within such attendance districts: Provided, however, that the board of education of a local school administrative unit may assign any pupil to a school outside of such attendance district or zone in order that such pupil may attend a school of a specialized kind including but not limited to a vocational school or school operated for, or operating programs for, pupils mentally or physically handicapped, or for any other reason which the board of education in its sole discretion deems sufficient.

The provisions of Part 1D of Article 9 of this Chapter, G.S. 115C‑366(b), and G.S. 115C‑367 to G.S. 115C‑370 shall not apply to a temporary assignment due to the unsuitability of a school for its intended purpose nor to any assignment or transfer necessitated by overcrowded conditions or other circumstances which, in the sole discretion of the school board, require assignment or reassignment.

The provisions of Part 1D of Article 9 of this Chapter, G.S. 115C‑366(b), and G.S. 115C‑367 to G.S. 115C‑370 shall not apply to an application for the assignment or reassignment by the parent, guardian or person standing in loco parentis of any pupil or to any assignment made pursuant to a choice made by any pupil who is eligible to make such choice pursuant to the provisions of a freedom of choice plan voluntarily adopted by the board of education of a local school administrative unit. (1969, c. 1274; 1981, c. 423, s. 1; 2006‑69, s. 3(j).)



§ 115C-368. Notice of assignment.

§ 115C‑368.  Notice of assignment.

In exercising the authority conferred by G.S. 115C‑366(b), each local board of education may, in making assignments of pupils, give individual written notice of assignment, on each pupil's report card or by written notice by any other feasible means, to the parent or guardian of each child or the person standing in loco parentis to the child, or may give notice of assignment of groups or categories of pupils by publication at least two times in some newspaper having general circulation in the local administrative unit. (1955, c. 366, s. 2; 1956, Ex. Sess., c. 7, s. 2; 1981, c. 423, s. 1.)



§ 115C-369. Application for reassignment; notice of disapproval; hearing before board.

§ 115C‑369.  Application for reassignment; notice of disapproval; hearing before board.

(a)        The parent or guardian of any child, or the person standing in loco parentis to any child, who is dissatisfied with the assignment made by a local board of education may, within 10 days after notification of the assignment, or the last publication thereof, apply in writing to the local board of education for the reassignment of the child to a different public school. Application for reassignment shall be made on forms prescribed by the local board of education pursuant to rules and regulations adopted by the board of education. If the application for reassignment is disapproved, the local board of education shall give notice to the applicant by registered or certified mail, and the applicant may within five days after receipt of such notice apply to the local board for a hearing. The applicant shall be entitled to a prompt and fair hearing on the question of reassignment of such child to a different school.

(b)        The local board of education shall make a final determination on the question of reassignment. The board of education may establish initial hearings prior to the final determination. If the board of education establishes initial hearings, the board of education shall designate hearing panels composed of not less than two members of the board to hear such appeals in the name of the board of education, and may designate a hearing officer to hear such appeals for fact‑finding and a recommended decision, or may designate both. If both are designated, an applicant must select the entity to hold the hearing. The hearing panel's recommendations or the hearing officer's recommended findings of fact and recommended decision shall be submitted to the board of education for final determination.

(c)        At the hearing the local board of education shall consider the best interest of the child, the orderly and efficient administration of the public schools, the proper administration of the school to which reassignment is requested and the instruction, health, and safety of the pupils there enrolled, and shall assign said child in accordance with such factors. The local board shall render prompt decision upon the hearing, and notice of the decision shall be given to the applicant by mail, telephone, telefax, e‑mail, or any other method reasonably designed to achieve notice. (1955, c. 366, s. 3; 1956, Ex. Sess., c. 7, s. 3; 1981, c. 423, s. 1; 1987, cc. 406, 791; 2007‑501, s. 1.)



§ 115C-370. Judicial review of board's decision.

§ 115C‑370.  Judicial review of board's decision.

A decision of a local board under G.S. 115C‑369 is final and, except as provided in this section, is subject to judicial review in accordance with Article 4 of Chapter 150B of the General Statutes.  A person seeking judicial review shall file a petition in the superior court of the county where the local board made its decision. (1955, c. 366, s. 4; 1969,  c. 44, s. 73; 1981, c. 423, s. 1; 1987, c. 827, s. 51.)



§ 115C-371. Assignment to special education programs.

§ 115C‑371.  Assignment to special education programs.

Assignment of students to special education programs is subject to Article 9 of this Chapter. (1981, c. 423, s. 1; 2006‑69, s. 3(k).)



§ 115C-372. Assignment to school bus.

§ 115C‑372.  Assignment to school bus.

Assignment of students to school buses is subject to the provisions of G.S. 115C‑244. (1981, c. 423, s. 1.)



§ 115C-373: Reserved for future codification purposes.

§ 115C‑373:  Reserved for future codification purposes.



§ 115C-374: Reserved for future codification purposes.

§ 115C‑374:  Reserved for future codification purposes.



§ 115C-375: Reserved for future codification purposes.

§ 115C‑375:  Reserved for future codification purposes.



§ 115C-375.1. To provide some medical care to students.

Article 25A.

Special Medical Needs of Students.

§ 115C‑375.1.  To provide some medical care to students.

It is within the scope of duty of teachers, including substitute teachers, teacher assistants, student teachers, or any other public school employee when authorized by the board of education or its designee, (i) to administer any drugs or medication prescribed by a doctor upon written request of the parents, (ii) to give emergency health care when reasonably apparent circumstances indicate that any delay would seriously worsen the physical condition or endanger the life of the pupil, and (iii) to perform any other first aid or lifesaving techniques in which the employee has been trained in a program approved by the State Board of Education. No employee, however, shall be required to administer drugs or medication or attend lifesaving techniques programs.

Any public school employee, authorized by the board of education or its designee to act under (i), (ii), or (iii) above, shall not be liable in civil damages for any authorized act or for any omission relating to that act unless the act or omission amounts to gross negligence, wanton conduct, or intentional wrongdoing. Any person, serving in a voluntary position at the request of or with the permission or consent of the board of education or its designee, who has been given the authority by the board of education or its designee to act under (ii) above shall not be liable in civil damages for any authorized act or for any omission relating to the act unless the act amounts to gross negligence, wanton conduct, or intentional wrongdoing.

At the commencement of each school year, but before the beginning of classes, and thereafter as circumstances require, the principal of each school shall determine which persons will participate in the medical care program. (2005‑22, s. 2(b); 2006‑264, ss. 57(a), (c).)



§ 115C-375.2. Possession and self-administration of asthma medication by students with asthma or students subject to anaphylactic reactions, or both.

§ 115C‑375.2.  Possession and self‑administration of asthma medication by students with asthma or students subject to anaphylactic reactions, or both.

(a)        Local boards of education shall adopt a policy authorizing a student with asthma or a student subject to anaphylactic reactions, or both, to possess and self‑administer asthma medication on school property during the school day, at school‑sponsored activities, or while in transit to or from school or school‑sponsored events. As used in this section, "asthma medication" means a medicine prescribed for the treatment of asthma or anaphylactic reactions and includes a prescribed asthma inhaler or epinephrine auto‑injector. The policy shall include a requirement that the student's parent or guardian provide to the school:

(1)        Written authorization from the student's parent or guardian for the student to possess and self‑administer asthma medication.

(2)        A written statement from the student's health care practitioner verifying that the student has asthma or an allergy that could result in an anaphylactic reaction, or both, and that the health care practitioner prescribed medication for use on school property during the school day, at school‑sponsored activities, or while in transit to or from school or school‑sponsored events.

(3)        A written statement from the student's health care practitioner who prescribed the asthma medication that the student understands, has been instructed in self‑administration of the asthma medication, and has demonstrated the skill level necessary to use the asthma medication and any device that is necessary to administer the asthma medication.

(4)        A written treatment plan and written emergency protocol formulated by the health care practitioner who prescribed the medicine for managing the student's asthma or anaphylaxis episodes and for medication use by the student.

(5)        A statement provided by the school and signed by the student's parent or guardian acknowledging that the local school administrative unit and its employees and agents are not liable for an injury arising from a student's possession and self‑administration of asthma medication.

(6)        Other requirements necessary to comply with State and federal laws.

(b)        The student must demonstrate to the school nurse, or the nurse's designee, the skill level necessary to use the asthma medication and any device that is necessary to administer the medication.

(c)        The student's parent or guardian shall provide to the school backup asthma medication that shall be kept at the student's school in a location to which the student has immediate access in the event of an asthma or anaphylaxis emergency.

(d)        Information provided to the school by the student's parent or guardian shall be kept on file at the student's school in a location easily accessible in the event of an asthma or anaphylaxis emergency.

(e)        If a student uses asthma medication prescribed for the student in a manner other than as prescribed, a school may impose on the student disciplinary action according to the school's disciplinary policy. A school may not impose disciplinary action that limits or restricts the student's immediate access to the asthma medication.

(f)         The requirement that permission granted for a student to possess and self‑administer asthma medication shall be effective only for the same school and for 365 calendar days and must be renewed annually.

(g)        No local board of education, nor its members, employees, designees, agents, or volunteers, shall be liable in civil damages to any party for any act authorized by this section, or for any omission relating to that act, unless that act or omission amounts to gross negligence, wanton conduct, or intentional wrongdoing. (2005‑22, s. 1; 2006‑264, s. 57(b).)



§ 115C-375.3. Guidelines to support and assist students with diabetes.

§ 115C‑375.3.  Guidelines to support and assist students with diabetes.

Local boards of education and boards of directors of charter schools shall ensure that the guidelines adopted by the State Board of Education under G.S. 115C‑12(31) are implemented in schools in which students with diabetes are enrolled. In particular, the boards shall require the implementation of the procedures set forth in those guidelines for the development and implementation of individual diabetes care plans. The boards also shall make available necessary information and staff development to teachers and school personnel in order to appropriately support and assist students with diabetes in accordance with their individual diabetes care plans. Local boards of education and boards of directors of charter schools shall report to the State Board of Education annually, on or before August 15, whether they have students with diabetes enrolled and provide information showing compliance with the guidelines adopted by the State Board of Education under G.S. 115C‑12(31). These reports shall be in compliance with the federal Family Educational Rights and Privacy Act, 20 U.S.C. § 1232g.  (2005‑22, s. 3(a), (b); 2009‑563, s. 1.)



§ 115C-375.4. Meningococcal Meningitis and Influenza and Their Vaccines.

§ 115C‑375.4.  Meningococcal Meningitis and Influenza and Their Vaccines.

Local boards of education shall ensure that schools provide parents and guardians with information about meningococcal meningitis and influenza and their vaccines at the beginning of every school year. This information shall include the causes, symptoms, and how meningococcal meningitis and influenza are spread and the places where parents and guardians may obtain additional information and vaccinations for their children. (2005‑22, s. 4(a), (b).)



§ 115C-375.5. Education for pregnant and parenting students.

§ 115C‑375.5.  Education for pregnant and parenting students.

(a)        Pregnant and parenting students shall receive the same educational instruction or its equivalent as other students. A local school administrative unit may provide programs to meet the special scheduling and curriculum needs of pregnant and parenting students. However, student participation in these programs shall be voluntary, and the instruction and curriculum must be comparable to that provided other students.

(b)        Local boards of education shall adopt a policy to ensure that pregnant and parenting students are not discriminated against or excluded from school or any program, class, or extracurricular activity because they are pregnant or parenting students and to provide assistance and support to encourage pregnant and parenting students to remain enrolled in school and graduate. The policy shall include, at a minimum, all of the following:

(1)        Local school administrative units shall use, as needed, supplemental funds from the At‑Risk Student Services allotment to support programs for pregnant and parenting students.

(2)        Notwithstanding Part 1 of Article 26 of this Chapter, pregnant and parenting students shall be given excused absences from school for pregnancy and related conditions for the length of time the student's physician finds medically necessary. This includes absences due to the illness or medical appointment during school hours of a child of whom the student is the custodial parent.

(3)        Homework and make‑up work shall be made available to pregnant and parenting students to ensure that they have the opportunity to keep current with assignments and avoid losing course credit because of their absence from school and, to the extent necessary, a homebound teacher shall be assigned.  (2006‑69, s. 4(a); 2009‑330, s. 3.)



§ 115C-376: Reserved for future codification purposes.

§ 115C‑376:  Reserved for future codification purposes.



§ 115C-377: Reserved for future codification purposes.

§ 115C‑377:  Reserved for future codification purposes.



§ 115C-378. Children required to attend.

Article 26.

Attendance.

Part 1. Compulsory Attendance.

§ 115C‑378.  Children required to attend.

(a)        Every parent, guardian or custodian in this State having charge or control of a child between the ages of seven and 16 years shall cause the child to attend school continuously for a period equal to the time which the public school to which the child is assigned shall be in session. Every parent, guardian, or custodian in this State having charge or control of a child under age seven who is enrolled in a public school in grades kindergarten through two shall also cause the child to attend school continuously for a period equal to the time which the public school to which the child is assigned shall be in session unless the child has withdrawn from school.

(b)        No person shall encourage, entice or counsel any child of compulsory school age to be unlawfully absent from school. The parent, guardian, or custodian of a child shall notify the school of the reason for each known absence of the child, in accordance with local school board policy.

(c)        The principal, superintendent, or a designee of the principal or superintendent shall have the right to excuse a child temporarily from attendance on account of sickness or other unavoidable cause that does not constitute unlawful absence as defined by the State Board of Education. The term "school" as used in this section includes all public schools and any nonpublic schools which have teachers and curricula that are approved by the State Board of Education.

(d)        All nonpublic schools receiving and instructing children of compulsory school age shall be required to make, maintain, and render attendance records of those children and maintain the minimum curriculum standards required of public schools. If a nonpublic school refuses or neglects to make, maintain, and render required attendance records, attendance at that school shall not be accepted in lieu of attendance at the public school of the district to which the child shall be assigned. Instruction in a nonpublic school shall not be regarded as meeting the requirements of the law unless the courses of instruction run concurrently with the term of the public school in the district and extend for at least as long a term.

(e)        The principal or the principal's designee shall notify the parent, guardian, or custodian of his or her child's excessive absences after the child has accumulated three unexcused absences in a school year. After not more than six unexcused absences, the principal or the principal's designee shall notify the parent, guardian, or custodian by mail that he or she may be in violation of the Compulsory Attendance Law and may be prosecuted if the absences cannot be justified under the established attendance policies of the State and local boards of education. Once the parents are notified, the school attendance counselor shall work with the child and the child's family to analyze the causes of the absences and determine steps, including adjustment of the school program or obtaining supplemental services, to eliminate the problem. The attendance counselor may request that a law enforcement officer accompany him or her if the attendance counselor believes that a home visit is necessary.

(f)         After 10 accumulated unexcused absences in a school year, the principal or the principal's designee shall review any report or investigation prepared under G.S. 115C‑381 and shall confer with the student and the student's parent, guardian, or custodian, if possible, to determine whether the parent, guardian, or custodian has received notification pursuant to this section and made a good faith effort to comply with the law. If the principal or the principal's designee determines that the parent, guardian, or custodian has not made a good faith effort to comply with the law, the principal shall notify the district attorney and the director of social services of the county where the child resides. If the principal or the principal's designee determines that the parent, guardian, or custodian has made a good faith effort to comply with the law, the principal may file a complaint with the juvenile court counselor pursuant to Chapter 7B of the General Statutes that the child is habitually absent from school without a valid excuse. Upon receiving notification by the principal or the principal's designee, the director of social services shall determine whether to undertake an investigation under G.S. 7B‑302.

(g)        Documentation that demonstrates that the parents, guardian, or custodian were notified and that the child has accumulated 10 absences which cannot be justified under the established attendance policies of the local board shall constitute prima facie evidence that the child's parent, guardian, or custodian is responsible for the absences.  (1955, c. 1372, art. 20, s. 1; 1956, Ex. Sess., c. 5; 1963, c. 1223, s. 6; 1969, c. 339; c. 799, s. 1; 1971, c. 846; 1975, c. 678, s. 2; c. 731, s. 3; 1979, c. 847; 1981, c. 423, s. 1; 1985, c. 297; 1991 (Reg. Sess., 1992), c. 769, s. 2; 1998‑202, s. 13(aa); 2001‑490, s. 2.38; 2003‑304, s. 3; 2009‑404, s. 1.)



§ 115C-379. Method of enforcement.

§ 115C‑379.  Method of enforcement.

It shall be the duty of the State Board of Education to formulate the rules that may be necessary for the proper enforcement of the provisions of this Part. The Board shall prescribe (i) what shall constitute unlawful absence, (ii) what causes may constitute legitimate excuses for temporary nonattendance due to a student's physical or mental inability to attend or a student's participation in a valid educational opportunity such as service as a legislative page or a Governor's page, and (iii) under what circumstances teachers, principals, or superintendents may excuse pupils for nonattendance due to immediate demands of the farm or the home in certain seasons of the year in the several sections of the State. It shall be the duty of all school officials to carry out such instructions from the State Board of Education, and any school official failing to carry out such instructions shall be guilty of a Class 3 misdemeanor: Provided, that the compulsory attendance law herein prescribed shall not be in force in any local school administrative unit that has a higher compulsory attendance feature than that provided herein. (1955, c. 1372, art. 20, s. 2; 1963, c. 1223, s. 7; 1981, c. 423, s. 1; 1993, c. 539, s. 887; 1994, Ex. Sess., c. 24, s. 14(c); 2007‑186, s. 1.)



§ 115C-380. Penalty for violation.

§ 115C‑380.  Penalty for violation.

Except as otherwise provided in G.S. 115C‑379, any parent, guardian or other person violating the provisions of this Part shall be guilty of a Class 1 misdemeanor. (1955, c. 1372, art. 20, s. 4; 1969, c. 799, s. 2; 1981, c. 423, s. 1; 1993, c. 539, s. 888; 1994, Ex. Sess., c. 24, s. 14(c); 2005‑318, s. 1.)



§ 115C-381. School social workers; reports; prosecutions.

§ 115C‑381.  School social workers; reports; prosecutions.

The Superintendent of Public Instruction shall prepare such rules and procedures and furnish such blanks for teachers and other school officials as may be necessary for reporting such case of unlawful absence or lack of attendance to the school social worker of the respective local school administrative units. Such rules shall provide, among other things, for a notification in writing, to the person responsible for the nonattendance of any child, that the case is to be reported to the school social worker of the local school administrative unit unless the law is complied with immediately. Upon  recommendation of the superintendent, local boards of education may employ school social workers and such school social workers shall have authority to report and verify on oath the necessary criminal warrants or other documents for the prosecutions of violations of this Part: Provided, that local school administrative units shall provide in their local operating budgets for travel and necessary office expense for such school social workers as may be employed through State or local funds, or both. The State Board of Education shall determine the process for allocating school social workers to the various local school administrative units, establish their qualifications, and develop a salary schedule which shall be applicable to such personnel: Provided, that persons now employed by local boards of education as attendance counselors shall be deemed qualified as school social workers under the terms of this Part subject to the approval of said local boards of education.

The school social worker shall investigate all violators of the provisions of this Part. The reports of unlawful absence required to be made by teachers and principals to the school social worker shall, in his hands, in case of any prosecution, constitute prima facie evidence of the violation of this Part and the burden of proof shall be upon the defendant to show the lawful attendance of the child or children upon an authorized school. (1955, c. 1372, art. 20, ss. 3, 5; 1957, c. 600; 1961, c. 186; 1963, c. 1223, ss. 8, 9; 1981, c. 423, s. 1; 1985, c. 686, s. 3.)



§ 115C-382. Investigation of indigency.

§ 115C‑382.  Investigation of indigency.

If affidavit shall be made by the parent of a child or by any other person that any child who is required to attend school under G.S. 115C‑378 is not able to attend school by reason of necessity to work or labor for the support of himself or the support of the family, then the school social worker shall diligently inquire into the matter and bring it to the attention of some court allowed by law to act as a juvenile court, and said court shall proceed to find whether as a matter of fact such parents, or persons standing in loco parentis, are unable to send said child to school for the term of compulsory attendance for the reasons given. If the court shall find, after careful investigation, that the parents have made or are making bona fide effort to comply with the compulsory attendance law, and by reason of illness, lack of earning capacity, or any other cause which the court may deem valid and sufficient, are unable to send said child to school, then the court shall find and state what help is needed for the family to enable compliance with the attendance law. The court shall transmit its findings to the director of social services of the county or city in which the case may arise for such social services officer's consideration and action. (1955, c. 1372, art. 20, s. 6; 1961, c. 186; 1963, c. 1223, s. 10; 1969, c. 982; 1981, c. 423, s. 1; 1985, c. 686, s. 4; 1991 (Reg. Sess., 1992), c. 769, s. 3.)



§ 115C-383. Attendance of deaf and blind children.

§ 115C‑383.  Attendance of deaf and blind children.

(a)        Deaf Children and Blind Children to Attend School; Age Limits; Minimum Attendance.  Every deaf child and every blind child between the ages of six and 18 years of sound mind in North Carolina who shall be qualified for admission into a State school for the deaf or the blind shall attend a school that has an approved program for the deaf or the blind, or in the case of a blind child, such child may attend a public school, for a term of not less than nine months each year.  Parents, guardians, or custodians of every such blind or deaf child between the ages of six and 18 years shall send, or cause to be sent, such child to some school for the instruction of the blind or deaf or public school as herein provided.  As to any deaf child, or any blind child not attending a public school as herein provided, the superintendent of any school for the blind or deaf may exempt any such child from attendance at any session or during any year, and may discharge from his custody any such blind or deaf child whenever such discharge seems necessary or proper.  Such discharge or exemption shall be reviewed by the board of directors upon petition by the parent, guardian, or other interested person or the child who has been exempted or discharged: Provided, however, that such board shall not be required to review such discharge or exemption more than once during each calendar year.  Whenever a blind or deaf child reaches the age of 18 years and is still unable to become self‑supporting because of his defects, such child shall continue in said school until he reaches the age of 21, unless he becomes capable of self‑support at an earlier date.

(b)        Parents, etc., Failing to Enroll Deaf Child in School Guilty of Misdemeanor; Provisos.  The parents, guardians, or custodians of any deaf child between the ages of six and 18 years failing to enroll such deaf child or children in some school for instruction as provided herein, shall be guilty of a Class 1 misdemeanor: Provided, that this subsection shall not apply to or be enforced against the parent, guardian, or custodian of any deaf child until such time as the superintendent of any school for the instruction of the deaf shall in his discretion serve written notice on such parent, guardian, or custodian, directing that such child be sent to the institution, advising such parents, guardians, or custodians of the legal requirements of this subsection: Provided, further, that the willful failure of such parent, guardian, or custodian shall constitute a continuing offense and shall not be barred by the statute of limitations.

(c)        Parents, etc., Failing to Send Blind Child to School Guilty of Misdemeanor; Provisos.  The parents, guardians, or custodians of any blind child between the ages of six and 18 years failing to send such child to some school for the instruction of the blind or public school shall be guilty of a Class 1 misdemeanor.  This subsection shall not be enforced against the parents, guardians, or custodians of any blind child until such time as the superintendent of some school for the instruction of the blind shall in his discretion serve written notice on such parents, guardians, or custodians directing that such child be sent to the said school or to a public school, advising such parents, guardians, or custodians of the legal requirements of this subsection: Provided, further, that the willful failure of such parents, guardians, or custodians shall constitute a continuing offense and shall not be barred by the statute of limitations.  The authorities of the Governor Morehead School shall not be compelled to retain in their custody or under their instruction any incorrigible person of confirmed immoral habits.

(d)        Local Superintendent to Report Blind and Deaf Children.  It shall be the duty of the local superintendents to report the names and addresses of parents, guardians, or custodians of any deaf or blind children residing within their respective local school administrative units to the superintendent of the institution provided for each.  Such report also shall be made to the Department of Public Instruction. (1955, c. 1372, art. 20, ss. 7‑10; 1969, c. 749, s. 1; 1981, c. 423, s. 1; 1993, c. 539, ss. 889, 890; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 115C-384. Student records and fees.

Part 2.  Student Records and Fees.

§ 115C‑384.  Student records and fees.

(a)        In General.  The local board of education has the power to regulate fees, charges and solicitations subject to the provisions of G.S. 115C‑47(6).

(b)        Refund of Fees upon Transfer of Pupils.

(1)        As used in this subsection:

a.         "Month" shall mean 20 school days.

b.         "First semester" shall mean the first 90 teaching days of the 180 days of the school year.

c.         "Second semester" shall mean the last 90 teaching days of the 180 days of the school year.

d.         "Term" shall have the same meaning as that of first semester or second semester.

(2)        In all cases where pupils of a local school administrative unit of the public school system transfer to some other public school in another local school administrative unit or such pupils are compelled to leave the school in which they are enrolled because of some serious or permanent illness, or for any other good and valid reason, then such pupils or their parents shall be entitled to a refund of the fees and charges paid by them as follows:

a.         If the transfer or departure of the pupils from the school in which they are enrolled takes place within one month after enrollment, then all such fees and charges shall be refunded in full.

b.         If the transfer or leaving the school on the part of said pupils takes place after the first month and before the middle of the first semester, then one half of the fees for the first semester shall be refunded, and all fees and charges for the second semester shall be refunded.

c.         If the pupils transfer or leave the school after the middle of the first semester, then no first semester fees or charges shall be refunded.

d.         If the fees and charges on the part of such pupils have been paid for a year and such pupils transfer or leave the school at the end of the first semester or within the first month of the second semester, then all second semester fees and charges shall be refunded in full.

e.         If the fees and charges herein described and set forth have been paid for one year, and the pupils transfer or leave the school before the middle of the second semester, then one half of the second semester fees shall be refunded.

f.          The words "fees" and "charges" as used in this subsection shall not include any fees or charges paid for insurance or fees charged for expendable materials.

g.         If the pupils transfer or leave the school after the middle of the second semester, then no fees shall be refunded.

h.         If the amount of total refund as determined by this subsection shall be less than one dollar ($1.00), no refund shall be paid.

(3)        The principal shall be responsible for refunding fees and charges at the place of the collection of the fees and charges by check made payable to the parent or guardian of pupils leaving the school as noted in subdivision (2) above.

(c)        Rental Fees for Textbooks Prohibited; Damage Fees Authorized.  No rental fees are permitted for the use of textbooks, but damage fees may be collected pursuant to the provisions of G.S. 115C‑100. (1969, c. 756; 1981, c. 423, s. 1.)



§§ 115C-385 through 115C-389. Reserved for future codification purposes.

§§ 115C‑385 through 115C‑389.  Reserved for future codification purposes.



§ 115C-390. School personnel may use reasonable force.

Article 27.

Discipline.

§ 115C‑390.  School personnel may use reasonable force.

Except as restricted or prohibited by rules adopted by the local boards of education, principals, teachers, substitute teachers, voluntary teachers, and teacher assistants and student teachers in the public schools of this State may use reasonable force in the exercise of lawful authority to restrain or correct pupils and maintain order. (1955, c. 1372, art. 17, s. 4; 1959, c. 1016; 1969, c. 638, ss. 2, 3; 1971, c. 434; 1981, c. 423, s. 1; 1985 (Reg. Sess., 1986), c. 975, s. 21; 1989, c. 585, s. 6; 1991, c. 269, s. 1.)



§ 115C-391. Corporal punishment, suspension, or expulsion of pupils.

§ 115C‑391.  Corporal punishment, suspension, or expulsion of pupils.

(a)        Local boards of education shall adopt policies not inconsistent with the provisions of the Constitutions of the United States and North Carolina, governing the conduct of students and establishing procedures to be followed by school officials in suspending or expelling any student, or in disciplining any student if the offensive behavior could result in suspension, expulsion, or the administration of corporal punishment. Local boards of education shall include a reasonable dress code for  students in these policies.

The policies that shall be adopted for the administration of corporal punishment shall include at a minimum the following conditions:

(1)        Corporal punishment shall not be administered in a classroom with other children present;

(2)        The student body shall be informed beforehand what general types of misconduct could result in corporal punishment;

(3)        Only a teacher, substitute teacher, principal, or assistant principal may administer corporal punishment and may do so only in the presence of a principal, assistant principal, teacher, substitute teacher, teacher assistant, or student teacher, who shall be informed beforehand and in the student's presence of the reason for the punishment; and

(4)        An appropriate school official shall provide the child's parent or guardian with notification that corporal punishment has been administered, and upon request, the official who administered the corporal punishment shall provide the child's parent or guardian a written explanation of the reasons and the name of the second school official who was present.

Each local board shall publish all the policies mandated by this subsection and make them available to each student and his parent or guardian at the beginning of each school year. Notwithstanding any policy adopted pursuant to this section, school personnel may use reasonable force, including corporal punishment, to control behavior or to remove a person from the scene in those situations when necessary:

(1)        To quell a disturbance threatening injury to others;

(2)        To obtain possession of weapons or other dangerous objects on the person, or within the control, of a student;

(3)        For self‑defense;

(4)        For the protection of persons or property; or

(5)        To maintain order on school property, in the classroom, or at a school‑related activity on or off school property.

(b)        The principal of a school, or his or her delegate, shall have authority to suspend for a period of 10 days or less any student who willfully violates policies of conduct established by the local board of education. When a student is suspended under this subsection for a period of 10 days or less, the principal, or his or her delegate, shall give notice to the student's parent or guardian of the student's suspension and the student's rights under this subsection. The notice shall be given by telephone, telefax, e‑mail, or any other method reasonably designed to achieve actual notice. A student suspended under this subsection shall be provided all of the following:

(1)        The opportunity to take textbooks home for the duration of the suspension.

(2)        The right to inquire about homework assignments for the duration of the suspension.

(3)        The opportunity to take any quarterly, semester, or grading period examinations missed during the suspension period.

(c)        The principal of a school, with the prior approval of the superintendent, shall have the authority to suspend for periods of times in excess of 10 school days but not exceeding the time remaining in the school year, any pupil who willfully violates the policies of conduct established by the local board of education. The pupil or his parents may appeal the decision of the principal to the local board of education.

(d)        Notwithstanding G.S. 115C‑378:

(1)        A local board of education may, upon recommendation of the principal and superintendent, expel any student 14 years of age or older whose behavior indicates that the student's continued presence in school constitutes a clear threat to the safety of other students or employees. The local board of education's decision to expel a student under this section shall be based on clear and convincing evidence. Prior to ordering the expulsion of a student pursuant to this subdivision, the local board of education shall consider whether there is an alternative program offered by the local school administrative unit that may provide education services for the student who is subject to expulsion. At any time after the first July 1 that is at least six months after the board's decision to expel a student under this subsection, a student may request the local board of education to reconsider that decision. If the student demonstrates to the satisfaction of the local board of education that the student's presence in school no longer constitutes a threat to the safety of other students or employees, the board shall readmit the student to a school in that local school administrative unit on a date the board considers appropriate.

(2)        A local board of education may expel any student subject to G.S. 14‑208.18. The local board of education's decision to expel a student under this subdivision shall be based on clear and convincing evidence. Prior to ordering the expulsion of a student pursuant to this subdivision, the local board of education shall consider whether there is an alternative program that may be offered by the local school administrative unit to provide educational services. As provided by G.S. 14‑208.18(f), if the local board of education determines that a student shall be provided educational services on school property, the student must be under the supervision of school personnel at all times.

(d1)      A local board of education or superintendent shall suspend for 365 calendar days any student who:

(1)        Brings onto educational property or to a school‑sponsored curricular or extracurricular activity off educational property, or

(2)        Possesses on educational property or at a school‑sponsored curricular or extracurricular activity off educational property,

a weapon, as defined in G.S. 14‑269.2(b), 14‑269.2(b1), 14‑269.2(g), and 14‑269.2(h). The local board of education upon recommendation by the superintendent may modify this suspension requirement on a case‑by‑case basis that includes, but is not limited to, the procedures established under Article 9 of this Chapter for the discipline of students with disabilities and may also provide, or contract for the provision of, educational services to any student suspended pursuant to this subsection in an alternative school setting or in another setting that provides educational and other services.

(d2)     (1)        The superintendent shall, upon recommendation of the principal, remove to an alternative educational setting, as provided in subdivision (4) of this subsection, any student who is at least 13 and who physically assaults and seriously injures a teacher or other school personnel. If no appropriate alternative educational setting is available, then the superintendent shall, upon recommendation of the principal, suspend for no less than 300 days but no more than 365 days any student who is at least 13 and who physically assaults and seriously injures a teacher or other school personnel.

(2)        The superintendent may, upon recommendation of the principal, remove to an alternative educational setting any student who is at least 13 and who does one of the following:

a.         Physically assaults a teacher or other adult who is not a student.

b.         Physically assaults another student if the assault is witnessed by school personnel.

c.         Physically assaults and seriously injures another student.

If no appropriate alternative educational setting is available, then the superintendent may, upon recommendation of the principal, suspend this student for up to 365 days.

(3)        For purposes of this subsection, the conduct leading to suspension or removal to an alternative educational setting must occur on school property or at a school‑sponsored or school‑related activity on or off school property. This subsection shall not apply when the student who is subject to suspension or removal was acting in self‑defense. If a teacher is assaulted or injured and as a result a student is suspended or removed to an alternative educational setting under this subsection, then the student shall not be returned to that teacher's classroom unless the teacher consents. If a student is suspended under this subsection, the board may assign the student to an alternative educational setting upon the expiration of the period of suspension.

(4)        If the superintendent removes the student to an alternative educational setting, as provided in subdivision (1) of this subsection, and the conduct leading to the removal occurred on or before the ninetieth school day, the board shall remove the student to that setting for the remainder of the current school year and the first 90 school days in the following school year. If the superintendent chooses to remove the student to an alternative educational setting, as provided in subdivision (1) of this subsection, and the conduct leading to the removal occurred after the ninetieth school day, the board shall remove the student to that setting for the remainder of the current school year and for the entire subsequent school year. Notwithstanding these requirements, the superintendent may authorize a shorter or longer length of time a student must remain in an alternative educational setting if the superintendent finds this would be more appropriate based upon the recommendations of the principals of the alternative school and the school to which the student will return.

(d3)      A local board of education or superintendent shall suspend for 365 calendar days any student who, by any means of communication to any person or group of persons, makes a report, knowing or having reason to know the report is false, that there is located on educational property or at a school‑sponsored curricular or extracurricular activity off educational property any device designed to destroy or damage property by explosion, blasting, or burning, or who, with intent to perpetrate a hoax, conceals, places, or displays any device, machine, instrument, or artifact on educational property or at a school‑sponsored curricular or extracurricular activity off educational property, so as to cause any person reasonably to believe the same to be a bomb or other device capable of causing injury to persons or property. The local board upon recommendation by the superintendent may modify either suspension requirement on a case‑by‑case basis that includes, but is not limited to, the procedures established under Article 9 of this Chapter for the discipline of students with disabilities and may also provide, or contract for the provision of, educational services to any student suspended under this subsection in an alternative school setting or in another setting that provides educational and other services. For purposes of this subsection and subsection (d1) of this section, the term "educational property" has the same definition as in G.S. 14‑269.2(a)(1).

(d4)      A local board of education or superintendent may suspend for up to 365 days any student who:

(1)        By any means of communication to any person or group of persons, makes a report, knowing or having reason to know the report is false, that there is located on educational property or at a school‑sponsored curricular or extracurricular activity off educational property any device, substance, or material designed to cause harmful or life‑threatening illness or injury to another person;

(2)        With intent to perpetrate a hoax, conceals, places, disseminates, or displays on educational property or at a school‑sponsored curricular or extracurricular activity off educational property any device, machine, instrument, artifact, letter, package, material, or substance, so as to cause any person reasonably to believe the same to be a substance or material capable of causing harmful or life‑threatening illness or injury to another person;

(3)        Threatens to commit on educational property or at a school‑sponsored curricular or extracurricular activity off educational property an act of terror that is likely to cause serious injury or death, when that threat is intended to cause a significant disruption to the instructional day or a school‑sponsored activity or causes that disruption;

(4)        Makes a report, knowing or having reason to know the report is false, that there is about to occur or is occurring on educational property or at a school‑sponsored curricular or extracurricular activity off educational property an act of terror that is likely to cause serious injury or death, when that report is intended to cause a significant disruption to the instructional day or a school‑sponsored activity or causes that disruption; or

(5)        Conspires to commit any of the acts described in this subsection.

(d5)      When a student is recommended for expulsion or suspension for more than 10 days, the local board shall give written notice to the student's parent. For the purposes of this subsection, the word "parent" shall mean parent, guardian, caregiver, or other person legally responsible for the student. The written notice shall be provided to the student's parent by the end of the workday during which the suspension for more than 10 days or expulsion is recommended when reasonably possible, but in no event later than the end of the following workday. The written notice shall provide at least the following information:

(1)        A description of the incident leading to the recommendation that the student be expelled or suspended for more than 10 days;

(2)        The specific provisions of the student conduct policy or rule alleged to have been violated;

(3)        The specific process by which the parent may request a hearing to contest the suspension for more than 10 days or expulsion, including the number of days within which the hearing must be requested;

(4)        The process by which a hearing will be held, including, to the extent provided by law, the student's opportunity to examine evidence and present evidence, to confront and cross‑examine witnesses supporting the charge, and to call witnesses to verify the student's version of the incident;

(5)        The parent is permitted to retain an attorney to represent the student in the hearing process;

(6)        The extent to which the local board policy permits the parent to have an advocate to accompany the student to assist in the presentation of his or her appeal instead of an attorney; and

(7)        The parent has a right to review the student's educational records prior to the hearing.

Written notice may be provided by certified mail, telefax, e‑mail, or any other written method reasonably designed to achieve actual notice of the recommendation for expulsion or suspension for more than 10 days. If English is the second language of the parent or guardian, the notice shall be written in the parent or guardian's first language when the appropriate foreign language resources are readily available and in English. Both versions shall be in plain language and shall be easily understandable.

(e)        A decision of a superintendent under subsection (c), (d1), (d2), (d3), or (d4) of this section may be appealed to the local board of education. A decision of the local board upon this appeal or of the local board under subsection (d) or (d1) of this section is final and, except as provided in this subsection, is subject to judicial review in accordance with Article 4 of Chapter 150B of the General Statutes. A person seeking judicial review shall file a petition in the superior court of the county where the local board made its decision.

(f)         Local boards of education shall ensure they have clear policies governing the conduct of students. At a minimum, these policies shall state the consequences of violent or assaultive behavior, possessions of weapons, and criminal acts committed on school property or at school‑sponsored functions. These policies shall provide that when notice is given to students or parents of a suspension of more than 10 days or expulsion, this notice shall identify what information will be included in the student's official record and the procedure for expungement of this information under G.S. 115C‑402. The State Board shall develop guidelines to assist local boards in this process.

(g)        Notwithstanding the provisions of this section, the policies and procedures for the discipline of students with disabilities shall be consistent with Article 9 of this Chapter and with federal laws and regulations.

(h)        Notwithstanding any other law, no officer or employee of the State Board of Education or of a local board of education shall be civilly liable for using reasonable force, including corporal punishment, in conformity with State law, State or local rules, or State or local policies regarding the control, discipline, suspension, and expulsion of students. Furthermore, the burden of proof is on the claimant to show that the amount of force used was not reasonable.  (1955, c. 1372, art. 17, s. 5; 1959, c. 573, s. 12; 1963, c. 1223, s. 5; 1965, c. 584, s. 14; 1971, c. 1158; 1979, c. 874, s. 1; 1981, c. 423, s. 1; 1987, c. 572, ss. 1, 2; c. 827, s. 52; 1989, c. 585, s. 7; 1993, c. 509, s. 4; 1995, c. 293, ss. 1, 2; c. 386, s. 1; 1995 (Reg. Sess., 1996), c. 716, s. 21; 1997‑443, s. 8.29(q)(1); 1998‑220, ss. 7‑9; 1999‑257, ss. 6‑8; 1999‑387, ss. 1‑3; 2001‑195, s. 2; 2001‑244, s. 1; 2001‑363, s. 2(c); 2001‑487, s. 75; 2001‑500, ss. 4, 5, 6.1; 2006‑69, s. 3(l); 2007‑466, ss. 1, 2; 2008‑117, s. 12.1; 2009‑61, s. 1.)



§ 115C-391.1. Permissible use of seclusion and restraint.

§ 115C‑391.1.  Permissible use of seclusion and restraint.

(a)        It is the policy of the State of North Carolina to:

(1)        Promote safety and prevent harm to all students, staff, and visitors in the public schools.

(2)        Treat all public school students with dignity and respect in the delivery of discipline, use of physical restraints or seclusion, and use of reasonable force as permitted by law.

(3)        Provide school staff with clear guidelines about what constitutes use of reasonable force permissible in North Carolina public schools.

(4)        Improve student achievement, attendance, promotion, and graduation rates by employing positive behavioral interventions to address student behavior in a positive and safe manner.

(5)        Promote retention of valuable teachers and other school personnel by providing appropriate training in prescribed procedures, which address student behavior in a positive and safe manner.

(b)        The following definitions apply in this section:

(1)        "Assistive technology device" means any item, piece of equipment, or product system that is used to increase, maintain, or improve the functional capacities of a child with a disability.

(2)        "Aversive procedure" means a systematic physical or sensory intervention program for modifying the behavior of a student with a disability which causes or reasonably may be expected to cause one or more of the following:

a.         Significant physical harm, such as tissue damage, physical illness, or death.

b.         Serious, foreseeable long‑term psychological impairment.

c.         Obvious repulsion on the part of observers who cannot reconcile extreme procedures with acceptable, standard practice, for example: electric shock applied to the body; extremely loud auditory stimuli; forcible introduction of foul substances to the mouth, eyes, ears, nose, or skin; placement in a tub of cold water or shower; slapping, pinching, hitting, or pulling hair; blindfolding or other forms of visual blocking; unreasonable withholding of meals; eating one's own vomit; or denial of reasonable access to toileting facilities.

(3)        "Behavioral intervention" means the implementation of strategies to address behavior that is dangerous, disruptive, or otherwise impedes the learning of a student or others.

(4)        "IEP" means a student's Individualized Education Plan.

(5)        "Isolation" means a behavior management technique in which a student is placed alone in an enclosed space from which the student is not prevented from leaving.

(6)        "Law enforcement officer" means a sworn law enforcement officer with the power to arrest.

(7)        "Mechanical restraint" means the use of any device or material attached or adjacent to a student's body that restricts freedom of movement or normal access to any portion of the student's body and that the student cannot easily remove.

(8)        "Physical restraint" means the use of physical force to restrict the free movement of all or a portion of a student's body.

(9)        "School personnel" means:

a.         Employees of a local board of education.

b.         Any person working on school grounds or at a school function under a contract or written agreement with the public school system to provide educational or related services to students.

c.         Any person working on school grounds or at a school function for another agency providing educational or related services to students.

(10)      "Seclusion" means the confinement of a student alone in an enclosed space from which the student is:

a.         Physically prevented from leaving by locking hardware or other means.

b.         Not capable of leaving due to physical or intellectual incapacity.

(11)      "Time‑out" means a behavior management technique in which a student is separated from other students for a limited period of time in a monitored setting.

(c)        Physical Restraint:

(1)        Physical restraint of students by school personnel shall be considered a reasonable use of force when used in the following circumstances:

a.         As reasonably needed to obtain possession of a weapon or other dangerous objects on a person or within the control of a person.

b.         As reasonably needed to maintain order or prevent or break up a fight.

c.         As reasonably needed for self‑defense.

d.         As reasonably needed to ensure the safety of any student, school employee, volunteer, or other person present, to teach a skill, to calm or comfort a student, or to prevent self‑injurious behavior.

e.         As reasonably needed to escort a student safely from one area to another.

f.          If used as provided for in a student's IEP or Section 504 plan or behavior intervention plan.

g.         As reasonably needed to prevent imminent destruction to school or another person's property.

(2)        Except as set forth in subdivision (1) of this subsection, physical restraint of students shall not be considered a reasonable use of force, and its use is prohibited.

(3)        Physical restraint shall not be considered a reasonable use of force when used solely as a disciplinary consequence.

(4)        Nothing in this subsection shall be construed to prevent the use of force by law enforcement officers in the lawful exercise of their law enforcement duties.

(d)        Mechanical Restraint:

(1)        Mechanical restraint of students by school personnel is permissible only in the following circumstances:

a.         When properly used as an assistive technology device included in the student's IEP or Section 504 plan or behavior intervention plan or as otherwise prescribed for the student by a medical or related service provider.

b.         When using seat belts or other safety restraints to secure students during transportation.

c.         As reasonably needed to obtain possession of a weapon or other dangerous objects on a person or within the control of a person.

d.         As reasonably needed for self‑defense.

e.         As reasonably needed to ensure the safety of any student, school employee, volunteer, or other person present.

(2)        Except as set forth in subdivision (1) of this subsection, mechanical restraint, including the tying, taping, or strapping down of a student, shall not be considered a reasonable use of force, and its use is prohibited.

(3)        Nothing in this subsection shall be construed to prevent the use of mechanical restraint devices such as handcuffs by law enforcement officers in the lawful exercise of their law enforcement duties.

(e)        Seclusion:

(1)        Seclusion of students by school personnel may be used in the following circumstances:

a.         As reasonably needed to respond to a person in control of a weapon or other dangerous object.

b.         As reasonably needed to maintain order or prevent or break up a fight.

c.         As reasonably needed for self‑defense.

d.         As reasonably needed when a student's behavior poses a threat of imminent physical harm to self or others or imminent substantial destruction of school or another person's property.

e.         When used as specified in the student's IEP, Section 504 plan, or behavior intervention plan; and

1.         The student is monitored while in seclusion by an adult in close proximity who is able to see and hear the student at all times.

2.         The student is released from seclusion upon cessation of the behaviors that led to the seclusion or as otherwise specified in the student's IEP or Section 504 plan.

3.         The space in which the student is confined has been approved for such use by the local education agency.

4.         The space is appropriately lighted.

5.         The space is appropriately ventilated and heated or cooled.

6.         The space is free of objects that unreasonably expose the student or others to harm.

(2)        Except as set forth in subdivision (1) of this subsection, the use of seclusion is not considered reasonable force, and its use is not permitted.

(3)        Seclusion shall not be considered a reasonable use of force when used solely as a disciplinary consequence.

(4)        Nothing in this subsection shall be construed to prevent the use of seclusion by law enforcement officers in the lawful exercise of their law enforcement duties.

(f)         Isolation.  Isolation is permitted as a behavior management technique provided that:

(1)        The space used for isolation is appropriately lighted, ventilated, and heated or cooled.

(2)        The duration of the isolation is reasonable in light of the purpose of the isolation.

(3)        The student is reasonably monitored while in isolation.

(4)        The isolation space is free of objects that unreasonably expose the student or others to harm.

(g)        Time‑Out.  Nothing in this section is intended to prohibit or regulate the use of time‑out as defined in this section.

(h)        Aversive Procedures.  The use of aversive procedures as defined in this section is prohibited in public schools.

(i)         Nothing in this section modifies the rights of school personnel to use reasonable force as permitted under G.S. 115C‑390 or modifies the rules and procedures governing discipline under G.S. 115C‑391(a).

(j)         Notice, Reporting, and Documentation.

(1)        Notice of procedures.  Each local board of education shall provide copies of this section and all local board policies developed to implement this section to school personnel and parents or guardians at the beginning of each school year.

(2)        Notice of specified incidents:

a.         School personnel shall promptly notify the principal or principal's designee of:

1.         Any use of aversive procedures.

2.         Any prohibited use of mechanical restraint.

3.         Any use of physical restraint resulting in observable physical injury to a student.

4.         Any prohibited use of seclusion or seclusion that exceeds 10 minutes or the amount of time specified on a student's behavior intervention plan.

b.         When a principal or principal's designee has personal knowledge or actual notice of any of the events described in this subdivision, the principal or principal's designee shall promptly notify the student's parent or guardian and will provide the name of a school employee the parent or guardian can contact regarding the incident.

(3)        As used in subdivision (2) of this subsection, "promptly notify" means by the end of the workday during which the incident occurred when reasonably possible, but in no event later than the end of following workday.

(4)        The parent or guardian of the student shall be provided with a written incident report for any incident reported under this section within a reasonable period of time, but in no event later than 30 days after the incident. The written incident report shall include:

a.         The date, time of day, location, duration, and description of the incident and interventions.

b.         The events or events that led up to the incident.

c.         The nature and extent of any injury to the student.

d.         The name of a school employee the parent or guardian can contact regarding the incident.

(5)        No local board of education or employee of a local board of education shall discharge, threaten, or otherwise retaliate against another employee of the board regarding that employee's compensation, terms, conditions, location, or privileges of employment because the employee makes a report alleging a prohibited use of physical restraint, mechanical restraint, aversive procedure, or seclusion, unless the employee knew or should have known that the report was false.

(k)        Nothing in this section shall be construed to create a private cause of action against any local board of education, its agents or employees, or any institutions of teacher education or their agents or employees or to create a criminal offense. (2005‑205, s. 2; 2006‑264, s. 58.)



§ 115C-392. Appeal of disciplinary measures.

§ 115C‑392.  Appeal of disciplinary measures.

Appeals of disciplinary measures are subject to the provisions of G.S. 115C‑45(c). (1981, c. 423, s. 1.)



§§ 115C-393 through 115C-397. Reserved for future codification purposes.

§§ 115C‑393 through 115C‑397.  Reserved for future codification purposes.



§ 115C-397.1. Management and placement of disruptive students.

Article 27A.

Management and Placement of Disruptive Students.

§ 115C‑397.1.  Management and placement of disruptive students.

If, after a teacher has requested assistance from the principal two or more times due to a student's disruptive behavior, the teacher finds that the student's disruptive behavior continues to interfere with the academic achievement of that student or other students in the class, then the teacher may refer the matter to a school‑based committee. The teacher may request that additional classroom teachers participate in the committee's proceedings. For the purposes of this section, the committee shall notify the student's parent, guardian, or legal custodian and shall encourage that person's participation in the proceedings of the committee concerning the student. Nothing in this section requires a student to be screened, evaluated, or identified as a child with a disability under Article 9 of this Chapter. The committee shall review the matter and shall take one or more of the following actions: (i) advise the teacher on managing the student's behavior more effectively, (ii) recommend to the principal the transfer of the student to another class within the school, (iii) recommend to the principal a multidisciplinary evaluation of the student, (iv) recommend to the principal that the student be assigned to an alternative learning program, or (v) recommend to the principal that the student receive any additional services that the school or the school unit has the resources to provide for the student. If the principal does not follow the recommendation of the committee, the principal shall provide a written explanation to the committee, the teacher who referred the matter to the committee, and the superintendent, of any actions taken to resolve the matter and of the reason the principal did not follow the recommendation of the committee.

This section shall be in addition to the supplemental to disciplinary action taken in accordance with any other law. The recommendation of the committee is final and shall not be appealed under G.S. 115C‑45(c). Nothing in this section shall authorize a student to refer a disciplinary matter to this committee or to have the matter of the student's behavior referred to this committee before any discipline is imposed on the student. (1997‑443, s. 8.29(b); 2006‑69, s. 3(m).)



§ 115C-398. Damage to school buildings, furnishings, textbooks.

Article 28.

Student Liability.

§ 115C‑398.  Damage to school buildings, furnishings, textbooks.

Students and their parents or legal guardians may be liable for damage to school buildings, furnishings and textbooks pursuant to the provisions of G.S. 115C‑523, 115C‑100 and 14‑132. (1981, c. 423, s. 1; 1985, c. 581, s. 3.)



§ 115C-399. Trespass on or damage to school bus.

§ 115C‑399.  Trespass on or damage to school bus.

Any person who willfully trespasses upon or damages a school bus may be liable pursuant to the provisions of G.S. 14‑132.2. (1981, c. 423, s. 1.)



§ 115C-400. School personnel to report child abuse.

Article 29.

Protective Provisions and Maintenance of Student Records.

§ 115C‑400.   School personnel to report child abuse.

Any person who has cause to suspect child abuse or neglect has a duty to report the case of the child to the Director of Social Services of the county, as provided in Article 3 of Chapter 7B of the General Statutes. (1981, c. 423, s. 1; 1998‑202, s. 13(bb).)



§ 115C-401. School counseling inadmissible evidence.

§ 115C‑401.  School counseling inadmissible evidence.

Information given to a school counselor to enable him to render counseling services may be privileged as provided in G.S. 8‑53.4. (1981, c. 423, s. 1.)



§ 115C-401.1. Prohibition on the disclosure of information about students.

§ 115C‑401.1.  Prohibition on the disclosure of information about students.

(a)        It is unlawful for a person who enters into a contract with a local board of education or its designee to sell any personally identifiable information that is obtained from a student as a result of the person's performance under the contract. This prohibition does not apply if the person obtains the prior written authorization of the student's parent or guardian. This authorization shall include the parent's or guardian's original signature. The person shall not solicit this authorization and signature through the school's personnel or equipment or on school grounds.

(b)        The following definitions apply in this section:

(1)        "Contract" means a contract for the provision of goods or services.

(2)        "Personally identifiable information" means any information directly related to a student, including the student's name, birthdate, address, social security number, individual purchasing behavior or preferences, parents' names, telephone number, or any other information or identification number that would provide information about a specific student.

(3)        "Sell" means sell or otherwise use for a business or marketing purpose.

(c)        A violation of subsection (a) of this section shall be punished as a Class 2 misdemeanor, and when the defendant is an organization as defined in G.S. 15A‑773(c) the fine shall be five thousand dollars ($5,000) for the first violation, ten thousand dollars ($10,000) for a second violation, and twenty‑five thousand dollars ($25,000) for a third or subsequent violation.

(d)        Nothing in this section shall preclude the enforcement of civil remedies as otherwise provided by law.

(e)        Nothing in this section prohibits the identification and disclosure of directory information in compliance with federal law and local board of education policy or procedure. (2001‑500, s. 1.)



§ 115C-402. Student records; maintenance; contents; confidentiality.

§ 115C‑402.  Student records; maintenance; contents; confidentiality.

(a)        The official record of each student enrolled in North Carolina public schools shall be permanently maintained in the files of the appropriate school after the student graduates, or should have graduated, from high school unless the local board determines that such files may be filed in the central office or other location designated by the local board for that purpose.

(b)        The official record shall contain, as a minimum, adequate identification data including date of birth, attendance data, grading and promotion data, and such other factual information as may be deemed appropriate by the local board of education having jurisdiction over the school wherein the record is maintained. Each student's official record also shall include notice of any suspension for a period of more than 10 days or of any expulsion under G.S. 115C‑391 and the conduct for which the student was suspended or expelled. The superintendent or the superintendent's designee shall expunge from the record the notice of suspension or expulsion if the following criteria are met:

(1)        One of the following persons makes a request for expungement:

a.         The student's parent, legal guardian, or custodian.

b.         The student, if the student is at least 16 years old or is emancipated.

(2)        The student either graduates from high school or is not expelled or suspended again during the two‑year period commencing on the date of the student's return to school after the expulsion or suspension.

(3)        The superintendent or the superintendent's designee determines that the maintenance of the record is no longer needed to maintain safe and orderly schools.

(4)        The superintendent or the superintendent's designee determines that the maintenance of the record is no longer needed to adequately serve the child.

(c)        Notwithstanding subdivision (b)(1) of this section, a superintendent or the superintendent's designee may expunge from a student's official record any notice of suspension or expulsion provided all other criteria under subsection (b) are met.

(d)        Each local board's policy on student records shall include information on the procedure for expungement under subsection (b) of this section.

(e)        The official record of each student is not a public record as the term "public record" is defined by G.S. 132‑1. The official record shall not be subject to inspection and examination as authorized by G.S. 132‑6.

(f)         The actual address and telephone number of a student who is a participant in the Address Confidentiality Program established pursuant to Chapter 15C of the General Statutes or a student with a parent who is a participant in the Address Confidentiality Program established pursuant to Chapter 15C of the General Statutes shall be kept confidential from the public and shall not be disclosed except as provided in Chapter 15C of the General Statutes. (1975, c. 624, ss. 1, 2; 1981, c. 423, s. 1; 1985, c. 268; c. 416; 1997‑443, s. 8.29(s); 2001‑195, s. 1; 2002‑171, s. 6.)



§ 115C-403. Flagging and verification of student records; notification of law enforcement agencies.

§ 115C‑403.  Flagging and verification of student records; notification of law enforcement agencies.

(a)        Upon notification by a law enforcement agency or the North Carolina Center for Missing Persons of a child's disappearance, the superintendent of a local school administrative unit or his designee shall flag or mark the record of any child who is currently or was previously enrolled in a school of that unit and who is reported as missing. The flag or mark shall be made in such a manner that when a copy of or information regarding the record is requested, school personnel are alerted to the fact that the record is that of a missing child.

Before providing a copy of the school record or other information concerning the child whose record is flagged pursuant to this section, the superintendent or his designee shall notify the agency that requested that the record be flagged of every inquiry made concerning the flagged record, and shall provide a copy to the agency of any written request for information concerning the flagged record.

(b)        When any child transfers from one school system to another school system, the receiving school shall, within 30 days of the child's enrollment, obtain the child's record from the school from which the child is transferring. If the child's parent, custodian, or guardian provides a copy of the child's record from the school from which the child is transferring, the receiving school shall, within 30 days of the child's enrollment, request written verification of the school record by contacting the school or institution named on the transferring child's record. Upon receipt of a request, the principal or the principal's designee of the school from which the child is transferring shall not withhold the record or verification for any reason, except as is authorized under the Family Educational Rights and Privacy Act. Any information received indicating that the transferring child is a missing child shall be reported to the North Carolina Center for Missing Persons. (1989, c. 331, s. 1; 1998‑220, s. 12.)



§ 115C-404. Use of juvenile court information.

§ 115C‑404.  Use of juvenile court information.

(a)        Written notifications received in accordance with G.S. 7B‑3101 and information gained from examination of juvenile records in accordance with G.S. 7B‑3100 are confidential records, are not public records as defined under G.S. 132‑1, and shall not be made part of the student's official record under G.S. 115C‑402. Immediately upon receipt, the principal shall maintain these documents in a safe, locked record storage that is separate from the student's other school records. The principal shall shred, burn, or otherwise destroy documents received in accordance with G.S. 7B‑3100 to protect the confidentiality of the information when the principal receives notification that the court dismissed the petition under G.S. 7B‑2411, the court transferred jurisdiction over the student to superior court under G.S. 7B‑2200, or the court granted the student's petition for expunction of the records. The principal shall shred, burn, or otherwise destroy all information gained from examination of juvenile records in accordance with G.S. 7B‑3100 when the principal finds that the school no longer needs the information to protect the safety of or to improve the educational opportunities for the student or others. In no case shall the principal make a copy of these documents.

(b)        Documents received under this section shall be used only to protect the safety of or to improve the education opportunities for the student or others. Information gained in accordance with G.S. 7B‑3100 shall not be the sole basis for a decision to suspend or expel a student. Upon receipt of each document, the principal shall share the document with those individuals who have (i) direct guidance, teaching, or supervisory responsibility for the student, and (ii) a specific need to know in order to protect the safety of the student or others. Those individuals shall indicate in writing that they have read the document and that they agree to maintain its confidentiality. Failure to maintain the confidentiality of these documents as required by this section is grounds for the dismissal of an employee who is not a career employee and is grounds for dismissal of an employee who is a career employee, in accordance with G.S. 115C‑325(e)(1)i.

(c)        If the student graduates, withdraws from school, is suspended for the remainder of the school year, is expelled, or transfers to another school, the principal shall return all documents not destroyed in accordance with subsection (a) of this section to the juvenile court counselor and, if applicable, shall provide the counselor with the name and address of the school to which the student is transferring. (1997‑443, s. 8.29(f); 1998‑202, ss. 8, 13(cc); 1998‑217, s. 12; 2000‑140, s. 25.)



§ 115C-405. Reserved for future codification purposes.

§ 115C‑405.  Reserved for future codification purposes.



§ 115C-406. Reserved for future codification purposes.

§ 115C‑406.  Reserved for future codification purposes.



§ 115C-407. Policy prohibiting tobacco use in school buildings, grounds, and at school-sponsored events.

Article 29A.

Policy Prohibiting Use of Tobacco Products.

§ 115C‑407.  Policy prohibiting tobacco use in school buildings, grounds, and at school‑sponsored events.

(a)        Not later than August 1, 2008, local boards of education shall adopt, implement, and enforce a written policy prohibiting at all times the use of any tobacco product by any person in school buildings, in school facilities, on school campuses, and in or on any other school property owned or operated by the local school administrative unit. The policy shall further prohibit the use of all tobacco products by persons attending a school‑sponsored event at a location not listed in this subsection when in the presence of students or school personnel or in an area where smoking is otherwise prohibited by law.

(b)        The policy shall include at least all of the following elements:

(1)        Adequate notice to students, parents, the public, and school personnel of the policy.

(2)        Posting of signs prohibiting at all times the use of tobacco products by any person in and on school property.

(3)        Requirements that school personnel enforce the policy.

(c)        The policy may permit tobacco products to be included in instructional or research activities in public school buildings if the activity is conducted or supervised by the faculty member overseeing the instruction or research and the activity does not include smoking, chewing, or otherwise ingesting the tobacco product.

(d)        The North Carolina Health and Wellness Trust Fund Commission shall work with local boards of education to provide assistance with the implementation of this policy including providing information regarding smoking cessation and prevention resources. Nothing in this section, G.S. 143‑595 through G.S. 143‑601, or any other section prohibits a local board of education from adopting and enforcing a more restrictive policy on the use of tobacco in school buildings, in school facilities, on school campuses, or at school‑related or school‑sponsored events, and in or on other school property. (2003‑421, s. 1; 2007‑236, s. 1.)



§ 115C-407.5. Interstate Compact on Educational Opportunity for Military Children.

Article 29B.

Interstate Compact on Educational Opportunity for Military Children.

§ 115C‑407.5.  Interstate Compact on Educational Opportunity for Military Children.

The Interstate Compact on Educational Opportunity for Military Children is hereby enacted into law and entered into with all jurisdictions legally joining therein in the form substantially as follows:

ARTICLE I.

PURPOSE.

It is the purpose of this compact to remove barriers to educational success imposed on children of military families because of frequent moves and deployment of their parents by:

A.        Facilitating the timely enrollment of children of military families and ensuring that they are not placed at a disadvantage due to difficulty in the transfer of education records from the previous school district(s) or variations in entrance/age requirements.

B.         Facilitating the student placement process through which children of military families are not disadvantaged by variations in attendance requirements, scheduling, sequencing, grading, course content or assessment.

C.        Facilitating the qualification and eligibility for enrollment, educational programs, and participation in extracurricular academic, athletic, and social activities.

D.        Facilitating the on‑time graduation of children of military families.

E.         Providing for the promulgation and enforcement of administrative rules implementing the provisions of this compact.

F.         Providing for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

G.        Promoting coordination between this compact and other compacts affecting military children.

H.        Promoting flexibility and cooperation between the educational system, parents and the student in order to achieve educational success for the student.

ARTICLE II.

DEFINITIONS.

As used in this compact, unless the context clearly requires a different construction:

A.        "Active duty" means: full‑time duty status in the active uniformed service of the United States, including members of the National Guard and Reserve on active duty orders pursuant to 10 U.S.C. § 12301, et. seq. and 10 U.S.C. § 12401, et. seq.

B.         "Children of military families" means: a school‑aged child(ren), enrolled in Kindergarten through Twelfth (12th) grade, in the household of an active duty member.

C.        "Compact commissioner" means: the voting representative of each compacting state appointed pursuant to Article VIII of this compact.

D.        "Deployment" means: the period one (1) month prior to the service members' departure from their home station on military orders though six (6) months after return to their home station.

E.         "Education(al) records" means: those official records, files, and data directly related to a student and maintained by the school or local education agency, including but not limited to records encompassing all the material kept in the student's cumulative folder such as general identifying data, records of attendance and of academic work completed, records of achievement and results of evaluative tests, health data, disciplinary status, test protocols, and individualized education programs.

F.         "Extracurricular activities" means: a voluntary activity sponsored by the school or local education agency or an organization sanctioned by the local education agency. Extracurricular activities include, but are not limited to, preparation for and involvement in public performances, contests, athletic competitions, demonstrations, displays, and club activities.

G.        "Interstate Commission on Educational Opportunity for Military Children" means: the commission that is created under Article IX of this compact, which is generally referred to as Interstate Commission.

H.        "Local education agency" means: a public authority legally constituted by the state as an administrative agency to provide control of and direction for Kindergarten through Twelfth (12th) grade public educational institutions.

I.          "Member state" means: a state that has enacted this compact.

J.          "Military installation" means: a base, camp, post, station, yard, center, homeport facility for any ship, or other activity under the jurisdiction of the Department of Defense, including any leased facility, which is located within any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U.S. Territory. Such term does not include any facility used primarily for civil works, rivers and harbors projects, or flood control projects.

K.        "Non‑member state" means: a state that has not enacted this compact.

L.         "Receiving state" means: the state to which a child of a military family is sent, brought, or caused to be sent or brought.

M.        "Rule" means: a written statement by the Interstate Commission promulgated pursuant to Article XII of this compact that is of general applicability, implements, interprets or prescribes a policy or provision of the Compact, or an organizational, procedural, or practice requirement of the Interstate Commission, and has the force and effect of rules promulgated under the Administrative Procedures Act as found in Chapter 150B of the North Carolina General Statutes, and includes the amendment, repeal, or suspension of an existing rule.

N.        "Sending state" means: the state from which a child of a military family is sent, brought, or caused to be sent or brought.

O.        "State" means: a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands and any other U.S. Territory.

P.         "Student" means: the child of a military family for whom the local education agency receives public funding and who is formally enrolled in Kindergarten through Twelfth (12th) grade.

Q.        "Transition" means: 1) the formal and physical process of transferring from school to school or 2) the period of time in which a student moves from one school in the sending state to another school in the receiving state.

R.         "Uniformed service(s)" means: the Army, Navy, Air Force, Marine Corps, Coast Guard as well as the Commissioned Corps of the National Oceanic and Atmospheric Administration, and Public Health Services.

S.         "Veteran" means: a person who served in the uniformed services and who was discharged or released there from under conditions other than dishonorable.

ARTICLE III.

APPLICABILITY.

A.        Except as otherwise provided in Section B, this compact shall apply to the children of:

1.         active duty members of the uniformed services as defined in this compact, including members of the National Guard and Reserve on active duty orders pursuant to 10 U.S.C. § 12301, et. seq. and 10 U.S.C. § 12401, et. seq.;

2.         members or veterans of the uniformed services who are severely injured and medically discharged or retired for a period of one (1) year after medical discharge or retirement; and

3.         members of the uniformed services who die on active duty or as a result of injuries sustained on active duty for a period of one (1) year after death.

B.         The provisions of this interstate compact shall only apply to local education agencies as defined in this compact.

C.        The provisions of this compact shall not apply to the children of:

1.         inactive members of the National Guard and military reserves;

2.         members of the uniformed services now retired, except as provided in Section A;

3.         veterans of the uniformed services, except as provided in Section A; and other U.S. Dept. of Defense personnel and other federal agency civilian and contract employees not defined as active duty members of the uniformed services.

ARTICLE IV.

EDUCATIONAL RECORDS & ENROLLMENT.

A.        Unofficial or "hand‑carried" education records  In the event that official education records cannot be released to the parents for the purpose of transfer, the custodian of the records in the sending state shall prepare and furnish to the parent a complete set of unofficial educational records containing uniform information as determined by the Interstate Commission. Upon receipt of the unofficial education records by a school in the receiving state, the school shall enroll and appropriately place the student based on the information provided in the unofficial records pending validation by the official records, as quickly as possible.

B.         Official education records/transcripts  Simultaneous with the enrollment and conditional placement of the student, the school in the receiving state shall request the student's official education record from the school in the sending state. Upon receipt of this request, the school in the sending state will process and furnish the official education records to the school in the receiving state within ten (10) days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

C.        Immunizations  Compacting states shall give thirty (30) days from the date of enrollment or within such time as is reasonably determined under the rules promulgated by the Interstate Commission, for students to obtain any immunization(s) required by the receiving state. For a series of immunizations, initial vaccinations must be obtained within thirty (30) days or within such time as is reasonably determined under the rules promulgated by the Interstate Commission.

D.        Kindergarten and First grade entrance age  Students shall be allowed to continue their enrollment at grade level in the receiving state commensurate with their grade level (including Kindergarten) from a local education agency in the sending state at the time of transition, regardless of age. A student that has satisfactorily completed the prerequisite grade level in the local education agency in the sending state shall be eligible for enrollment in the next highest grade level in the receiving state, regardless of age. A student transferring after the start of the school year in the receiving state shall enter the school in the receiving state on their validated level from an accredited school in the sending state.

ARTICLE V.

PLACEMENT & ATTENDANCE.

A.        Course placement  When the student transfers before or during the school year, the receiving state school shall initially honor placement of the student in educational courses based on the student's enrollment in the sending state school and/or educational assessments conducted at the school in the sending state if the courses are offered. Course placement includes but is not limited to Honors, International Baccalaureate, Advanced Placement, vocational, technical and career pathways courses. Continuing the student's academic program from the previous school and promoting placement in academically and career challenging courses should be paramount when considering placement. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in the course(s).

B.         Educational program placement  The receiving state school shall initially honor placement of the student in educational programs based on current educational assessments conducted at the school in the sending state or participation/placement in like programs in the sending state. Such programs include, but are not limited to: 1) gifted and talented programs; and 2) English as a second language (ESL). This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

C.        Special education services  1) In compliance with the federal requirements of the Individuals with Disabilities Education Act (IDEA), 20 U.S.C. § 1400 et seq., the receiving state shall initially provide comparable services to a student with disabilities based on his/her current Individualized Education Program (IEP); and 2) In compliance with the requirements of Section 504 of the Rehabilitation Act, 29 U.S.C. § 794, and with Title II of the Americans with Disabilities Act, 42 U.S.C. §§ 12131‑12165, the receiving state shall make reasonable accommodations and modifications to address the needs of incoming students with disabilities, subject to an existing 504 or Title II Plan, to provide the student with equal access to education. This does not preclude the school in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

D.        Placement flexibility  Local education agency administrative officials shall have flexibility in waiving course/program prerequisites, or other preconditions for placement in courses/programs offered under the jurisdiction of the local education agency.

E.         Absence as related to deployment activities  A student whose parent or legal guardian is an active duty member of the uniformed services, as defined by the compact, and has been called to duty for, is on leave from, or immediately returned from deployment to a combat zone or combat support posting, shall be granted additional excused absences at the discretion of the local education agency superintendent to visit with his or her parent or legal guardian relative to such leave or deployment of the parent or guardian.

ARTICLE VI.

ELIGIBILITY.

A.        Eligibility for enrollment  Children of military families shall be eligible for enrollment in the public schools of North Carolina pursuant to the provisions of G.S. 115C‑366, including the provisions of G.S. 115C‑366(a3) that provides for admission, without the payment of tuition, of children of military families not domiciled within the school district, provided that the affidavits provided for in that section and other specified conditions are met.

B.         Eligibility for extracurricular participation  State and local education agencies shall facilitate the opportunity for transitioning military children's inclusion in extracurricular activities, regardless of application deadlines, to the extent they are otherwise qualified.

ARTICLE VII.

GRADUATION.

In order to facilitate the on‑time graduation of children of military families, states and local education agencies shall incorporate the following procedures:

A.        Waiver requirements  Local education agency administrative officials shall waive specific courses required for graduation if similar course work has been satisfactorily completed in another local education agency or shall provide reasonable justification for denial. Should a waiver not be granted to a student who would qualify to graduate from the sending school, the local education agency shall provide an alternative means of acquiring required coursework so that graduation may occur on time.

B.         Exit exams  States shall accept: 1) exit or end‑of‑course exams required for graduation from the sending state; or 2) national norm‑referenced achievement tests or 3) alternative testing, in lieu of testing requirements for graduation in the receiving state. In the event the above alternatives cannot be accommodated by the receiving state for a student transferring in his or her Senior year, then the provisions of Article VII, Section C shall apply.

C.        Transfers during Senior year  Should a military student transferring at the beginning or during his or her Senior year be ineligible to graduate from the receiving local education agency after all alternatives have been considered, the sending and receiving local education agencies shall ensure the receipt of a diploma from the sending local education agency, if the student meets the graduation requirements of the sending local education agency. In the event that one of the states in question is not a member of this compact, the member state shall use best efforts to facilitate the on‑time graduation of the student in accordance with Sections A and B of this Article.

ARTICLE VIII.

STATE COORDINATION.

A.        Each member state shall, through the creation of a State Council or use of an existing body or board, provide for the coordination among its agencies of government, local education agencies and military installations concerning the state's participation in, and compliance with, this compact and Interstate Commission activities. While each member state may determine the membership of its own State Council, its membership must include at least: the state superintendent of education, superintendent of a school district with a high concentration of military children, representative from a military installation, one representative each from the legislative and executive branches of government, and other offices and stakeholder groups the State Council deems appropriate. A member state that does not have a school district deemed to contain a high concentration of military children may appoint a superintendent from another school district to represent local education agencies on the State Council.

B.         The State Council of each member state shall appoint or designate a military family education liaison to assist military families and the state in facilitating the implementation of this compact.

C.        The compact commissioner responsible for the administration and management of the state's participation in the compact shall be appointed by the Governor or as otherwise determined by each member state.

D.        The compact commissioner and the military family education liaison designated herein shall be ex‑officio members of the State Council, unless either is already a full voting member of the State Council.

ARTICLE IX

INTERSTATE COMMISSION ON EDUCATIONAL OPPORTUNITY FOR MILITARY CHILDREN

The member states hereby create the "Interstate Commission on Educational Opportunity for Military Children." The activities of the Interstate Commission are the formation of public policy and are a discretionary state function. The Interstate Commission shall:

A.        Be a body corporate and joint agency of the member states and shall have all the responsibilities, powers and duties set forth herein, and such additional powers as may be conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact.

B.         Consist of one Interstate Commission voting representative from each member state who shall be that state's compact commissioner.

1.         Each member state represented at a meeting of the Interstate Commission is entitled to one vote.

2.         A majority of the total member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

3.         A representative shall not delegate a vote to another member state. In the event the compact commissioner is unable to attend a meeting of the Interstate Commission, the Governor or State Council may delegate voting authority to another person from their state for a specified meeting.

4.         The bylaws may provide for meetings of the Interstate Commission to be conducted by telecommunication or electronic communication.

C.        Consist of ex‑officio, non‑voting representatives who are members of interested organizations. Such ex‑officio members, as defined in the bylaws, may include but not be limited to, members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the U.S. Department of Defense, the Education Commission of the States, the Interstate Agreement on the Qualification of Educational Personnel and other interstate compacts affecting the education of children of military members.

D.        Meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

E.         Establish an executive committee, whose members shall include the officers of the Interstate Commission and such other members of the Interstate Commission as determined by the bylaws. Members of the executive committee shall serve a one year term. Members of the executive committee shall be entitled to one vote each. The executive committee shall have the power to act on behalf of the Interstate Commission, with the exception of rulemaking, during periods when the Interstate Commission is not in session. The executive committee shall oversee the day‑to‑day activities of the administration of the compact including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as deemed necessary. The U.S. Dept. of Defense shall serve as an ex‑officio, nonvoting member of the executive committee.

F.         Establish bylaws and rules that provide for conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

G.        Give public notice of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission and its committees may close a meeting, or portion thereof, where it determines by two‑thirds vote that an open meeting would be likely to:

1.         Relate solely to the Interstate Commission's internal personnel practices and procedures;

2.         Disclose matters specifically exempted from disclosure by federal and state statute;

3.         Disclose trade secrets or commercial or financial information which is privileged or confidential;

4.         Involve accusing a person of a crime, or formally censuring a person;

5.         Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

6.         Disclose investigative records compiled for law enforcement purposes; or

7.         Specifically relate to the Interstate Commission's participation in a civil action or other legal proceeding.

H.        Shall cause its legal counsel or designee to certify that a meeting may be closed and shall reference each relevant exemptible provision for any meeting, or portion of a meeting, which is closed pursuant to this provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken, and the reasons therefore, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the Interstate Commission.

I.          Shall collect standardized data concerning the educational transition of the children of military families under this compact as directed through its rules which shall specify the data to be collected, the means of collection and data exchange and reporting requirements. Such methods of data collection, exchange and reporting shall, in so far as is reasonably possible, conform to current technology and coordinate its information functions with the appropriate custodian of records as identified in the bylaws and rules.

J.          Shall create a process that permits military officials, education officials and parents to inform the Interstate Commission if and when there are alleged violations of the compact or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This section shall not be construed to create a private right of action against the Interstate Commission, any member state, or any local education agency.

ARTICLE X.

POWERS AND DUTIES OF THE INTERSTATE COMMISSION.

The Interstate Commission shall have the following powers:

A.        To provide for dispute resolution among member states.

B.         To promulgate rules and take all necessary actions to effect the goals, purposes and obligations as enumerated in this compact. The rules shall have the force and effect of rules promulgated under the Administrative Procedures Act as found in Chapter 150B of the North Carolina General Statutes and shall be binding in the compact states to the extent and in the manner provided in this compact.

C.        To issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules and actions.

D.        To enforce compliance with the compact provisions, the rules promulgated by the Interstate Commission, and the bylaws, using all necessary and proper means, including but not limited to the use of judicial process. Any action to enforce compliance with the compact provisions by the Interstate Commission shall be brought against a member state only.

E.         To establish and maintain offices which shall be located within one or more of the member states.

F.         To purchase and maintain insurance and bonds.

G.        To borrow, accept, hire or contract for services of personnel.

H.        To establish and appoint committees including, but not limited to, an executive committee as required by Article IX, Section E, which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

I.          To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.

J.          To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of it.

K.        To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any property, real, personal, or mixed.

L.         To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal or mixed.

M.        To establish a budget and make expenditures.

N.        To adopt a seal and bylaws governing the management and operation of the Interstate Commission.

O.        To report annually to the legislatures, governors, judiciary, and state councils of the member states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

P.         To coordinate education, training and public awareness regarding the compact, its implementation and operation for officials and parents involved in such activity.

Q.        To establish uniform standards for the reporting, collecting and exchanging of data.

R.         To maintain corporate books and records in accordance with the bylaws.

S.         To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

T.         To provide for the uniform collection and sharing of information between and among member states, schools and military families under this compact.

ARTICLE XI.

ORGANIZATION AND OPERATION OF THE INTERSTATE COMMISSION

A.        The Interstate Commission shall, by a majority of the members present and voting, within 12 months after the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

1.         Establishing the fiscal year of the Interstate Commission;

2.         Establishing an executive committee, and such other committees as may be necessary;

3.         Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the Interstate Commission;

4.         Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

5.         Establishing the titles and responsibilities of the officers and staff of the Interstate Commission;

6.         Providing a mechanism for concluding the operations of the Interstate Commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations.

7.         Providing "start up" rules for initial administration of the compact.

B.         The Interstate Commission shall, by a majority of the members, elect annually from among its members a chairperson, a vice‑chairperson, and a treasurer, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice‑chairperson, shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the Interstate Commission.

C.        Executive Committee, Officers and Personnel

1.         The executive committee shall have such authority and duties as may be set forth in the bylaws, including but not limited to:

a.         Managing the affairs of the Interstate Commission in a manner consistent with the bylaws and purposes of the Interstate Commission;

b.         Overseeing an organizational structure within, and appropriate procedures for the Interstate Commission to provide for the creation of rules, operating procedures, and administrative and technical support functions; and

c.         Planning, implementing, and coordinating communications and activities with other state, federal and local government organizations in order to advance the goals of the Interstate Commission.

2.         The executive committee may, subject to the approval of the Interstate Commission, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation, as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, but shall not be a Member of the Interstate Commission. The executive director shall hire and supervise such other persons as may be authorized by the Interstate Commission.

D.        The Interstate Commission's executive director and its employees shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of Interstate Commission employment, duties, or responsibilities; provided, that such person shall not be protected from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

1.         The liability of the Interstate Commission's executive director and employees or Interstate Commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the Constitution and laws of that state for state officials, employees, and agents. The Interstate Commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subsection shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

2.         The Interstate Commission shall defend the executive director and its employees and, subject to the approval of the Attorney General or other appropriate legal counsel of the member state represented by an Interstate Commission representative, shall defend such Interstate Commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error or omission that occurred within the scope of Interstate Commission employment, duties or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

3.         To the extent not covered by the state involved, member state, or the Interstate Commission, the representatives or employees of the Interstate Commission shall be held harmless in the amount of a settlement or judgment, including attorney's fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

ARTICLE XII.

RULEMAKING FUNCTIONS OF THE INTERSTATE COMMISSION

A.        Rulemaking Authority  The Interstate Commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this Compact. Notwithstanding the foregoing, in the event the Interstate Commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this Act, or the powers granted hereunder, then such an action by the Interstate Commission shall be invalid and have no force or effect.

B.         Rulemaking Procedure  Rules shall be made pursuant to a rulemaking process that substantially conforms to the "Model State Administrative Procedure Act," of 1981 Act, Uniform Laws Annotated, Vol. 15, p.1 (2000) as amended, as may be appropriate to the operations of the Interstate Commission.

C.        Not later than thirty (30) days after a rule is promulgated, any person may file a petition for judicial review of the rule; provided, that the filing of such a petition shall not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the Interstate Commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the Interstate Commission's authority.

D.        If a majority of the legislatures of the compacting states rejects a Rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

ARTICLE XIII.

OVERSIGHT, ENFORCEMENT, AND DISPUTE RESOLUTION

A.        Oversight

1.         The executive, legislative and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. The provisions of this compact and the rules promulgated hereunder shall have standing as rules promulgated under the Administrative Procedures Act as found in Chapter 150B of the North Carolina General Statutes.

2.         All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact which may affect the powers, responsibilities or actions of the Interstate Commission.

3.         The Interstate Commission shall be entitled to receive all service of process in any such proceeding, and shall have standing to intervene in the proceeding for all purposes. Failure to provide service of process to the Interstate Commission shall render a judgment or order void as to the Interstate Commission, this compact or promulgated rules.

B.         Default, Technical Assistance, Suspension and Termination  If the Interstate Commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the Interstate Commission shall:

1.         Provide written notice to the defaulting state and other member states, of the nature of the default, the means of curing the default and any action taken by the Interstate Commission. The Interstate Commission shall specify the conditions by which the defaulting state must cure its default.

2.         Provide remedial training and specific technical assistance regarding the default.

3.         If the defaulting state fails to cure the default, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the member states and all rights, privileges and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the offending state of obligations or liabilities incurred during the period of the default.

4.         Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the Interstate Commission to the Governor, the majority and minority leaders of the defaulting state's legislature, and each of the member states.

5.         The state which has been suspended or terminated is responsible for all assessments, obligations and liabilities incurred through the effective date of suspension or termination including obligations, the performance of which extends beyond the effective date of suspension or termination.

6.         The Interstate Commission shall not bear any costs relating to any state that has been found to be in default or which has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the Interstate Commission and the defaulting state.

7.         The defaulting state may appeal the action of the Interstate Commission by petitioning the U.S. District Court for the District of Columbia or the federal district where the Interstate Commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

C.        Dispute Resolution

1.         The Interstate Commission shall attempt, upon the request of a member state, to resolve disputes which are subject to the compact and which may arise among member states and between member and non‑member states.

2.         The Interstate Commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes as appropriate.

D.        Enforcement

1.         The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions and rules of this compact.

2.         The Interstate Commission, may by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the federal district where the Interstate Commission has its principal offices, to enforce compliance with the provisions of the compact, its promulgated rules and bylaws, against a member state in default. The relief sought may include both injunctive relief and damages. In the event judicial enforcement is necessary the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

3.         The remedies herein shall not be the exclusive remedies of the Interstate Commission. The Interstate Commission may avail itself of any other remedies available under state law or the regulation of a profession.

ARTICLE XIV.

FINANCING OF THE INTERSTATE COMMISSION

A.        The Interstate Commission shall pay, or provide for the payment of the reasonable expenses of its establishment, organization and ongoing activities.

B.         The Interstate Commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the Interstate Commission and its staff which must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, which shall promulgate a rule binding upon all member states.

C.        The Interstate Commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the member states, except by and with the authority of the member state.

D.        The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

ARTICLE XV.

MEMBER STATES, EFFECTIVE DATE AND AMENDMENT

A.        Any state is eligible to become a member state.

B.         The compact shall become effective and binding upon legislative enactment of the compact into law by no less than ten (10) of the states. The effective date shall be no earlier than December 1, 2007. Thereafter it shall become effective and binding as to any other member state upon enactment of the compact into law by that state. The governors of non‑member states or their designees shall be invited to participate in the activities of the Interstate Commission on a nonvoting basis prior to adoption of the compact by all states.

C.        The Interstate Commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the Interstate Commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

ARTICLE XVI.

WITHDRAWAL AND DISSOLUTION

A.        Withdrawal

1.         Once effective, the compact shall continue in force and remain binding upon each and every member state; provided that a member state may withdraw from the compact by specifically repealing the statute, which enacted the compact into law.

2.         Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until one (1) year after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other member jurisdiction.

3.         The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other member states of the withdrawing state's intent to withdraw within sixty (60) days of its receipt thereof.

4.         The withdrawing state is responsible for all assessments, obligations and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extend beyond the effective date of withdrawal.

5.         Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the Interstate Commission.

B.         Dissolution of Compact

1.         This compact shall dissolve effective upon the date of the withdrawal or default of the member state which reduces the membership in the compact to one (1) member state.

2.         Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be concluded and surplus funds shall be distributed in accordance with the bylaws.

ARTICLE XVII.

SEVERABILITY AND CONSTRUCTION

A.        The provisions of this compact shall be severable, and if any phrase, clause, sentence or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

B.         The provisions of this compact shall be liberally construed to effectuate its purposes.

C.        Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

ARTICLE XVIII.

BINDING EFFECT OF COMPACT AND OTHER LAWS

A.        Other Laws

1.         Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

2.         All member states' laws conflicting with this compact are superseded to the extent of the conflict.

B.         Binding Effect of the Compact

1.         All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the member states.

2.         All agreements between the Interstate Commission and the member states are binding in accordance with their terms.

3.         In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.  (2008‑185, s. 1; 2009‑281, s. 1.)



§ 115C-407.6. Creation of a State Council.

§ 115C‑407.6.  Creation of a State Council.

The State Board of Education shall establish a State Council, as required by Article VIII of the compact. The membership of the State Council shall include, at a minimum, the Superintendent of Public Instruction, a superintendent of a local school administrative unit with a high concentration of military children, a representative from a military installation, a representative of the executive branch of government, a representative of the North Carolina School Boards Association, a representative of the North Carolina Association of School Administrators, a member appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate, and a member appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives.  (2008‑185, s. 1.)



§ 115C-407.7. Appointment of compact commissioner.

§ 115C‑407.7.  Appointment of compact commissioner.

As required by Article VIII of the compact, the Governor shall appoint as compact commissioner a licensed North Carolina attorney who represents at least one local board of education, with preference given to an attorney representing a local board of education with a high concentration of military children or an attorney familiar with military issues. The compact commissioner shall be responsible for the administration and management of the State's participation in the compact.  (2008‑185, s. 1.)



§ 115C-407.8. Effective date of compact.

§ 115C‑407.8.  Effective date of compact.

This Article becomes effective July 1, 2008, or upon enactment of the compact into law by nine other states, whichever date occurs later.  (2008‑185, s. 1.)



§ 115C-407.9: Reserved for future codification purposes.

§ 115C-407.9: Reserved for future codification purposes.



§ 115C-407.10: Reserved for future codification purposes.

§ 115C-407.10: Reserved for future codification purposes.



§ 115C-407.11: Reserved for future codification purposes.

§ 115C-407.11: Reserved for future codification purposes.



§ 115C-407.12: Reserved for future codification purposes.

§ 115C-407.12: Reserved for future codification purposes.



§ 115C-407.13: Reserved for future codification purposes.

§ 115C-407.13: Reserved for future codification purposes.



§ 115C-407.14: Reserved for future codification purposes.

§ 115C-407.14: Reserved for future codification purposes.



§ 115C-407.15. Bullying and harassing behavior.

Article 29C.

School Violence Prevention.

§ 115C‑407.15.  Bullying and harassing behavior.

(a)        As used in this Article, "bullying or harassing behavior" is any pattern of gestures or written, electronic, or verbal communications, or any physical act or any threatening communication, that takes place on school property, at any school‑sponsored function, or on a school bus, and that:

(1)        Places a student or school employee in actual and reasonable fear of harm to his or her person or damage to his or her property; or

(2)        Creates or is certain to create a hostile environment by substantially interfering with or impairing a student's educational performance, opportunities, or benefits. For purposes of this section, "hostile environment" means that the victim subjectively views the conduct as bullying or harassing behavior and the conduct is objectively severe or pervasive enough that a reasonable person would agree that it is bullying or harassing behavior.

Bullying or harassing behavior includes, but is not limited to, acts reasonably perceived as being motivated by any actual or perceived differentiating characteristic, such as race, color, religion, ancestry, national origin, gender, socioeconomic status, academic status, gender identity, physical appearance, sexual orientation, or mental, physical, developmental, or sensory disability, or by association with a person who has or is perceived to have one or more of these characteristics.

(b)        No student or school employee shall be subjected to bullying or harassing behavior by school employees or students.

(c)        No person shall engage in any act of reprisal or retaliation against a victim, witness, or a person with reliable information about an act of bullying or harassing behavior.

(d)        A school employee who has witnessed or has reliable information that a student or school employee has been subject to any act of bullying or harassing behavior shall report the incident to the appropriate school official.

(e)        A student or volunteer who has witnessed or has reliable information that a student or school employee has been subject to any act of bullying or harassing behavior should report the incident to the appropriate school official.  (2009‑212, s. 1; 2009‑570, s. 39.)



§ 115C-407.16. Policy against bullying or harassing behavior.

§ 115C‑407.16.  Policy against bullying or harassing behavior.

(a)        Before December 31, 2009, each local school administrative unit shall adopt a policy prohibiting bullying or harassing behavior.

(b)        The policy shall contain, at a minimum, the following components:

(1)        A statement prohibiting bullying or harassing behavior.

(2)        A definition of bullying or harassing behavior no less inclusive than that set forth in this Article.

(3)        A description of the type of behavior expected for each student and school employee.

(4)        Consequences and appropriate remedial action for a person who commits an act of bullying or harassment.

(5)        A procedure for reporting an act of bullying or harassment, including a provision that permits a person to report such an act anonymously. This shall not be construed to permit formal disciplinary action solely on the basis of an anonymous report.

(6)        A procedure for prompt investigation of reports of serious violations and complaints of any act of bullying or harassment, identifying either the principal or the principal's designee as the person responsible for the investigation.

(7)        A statement that prohibits reprisal or retaliation against any person who reports an act of bullying or harassment, and the consequence and appropriate remedial action for a person who engages in reprisal or retaliation.

(8)        A statement of how the policy is to be disseminated and publicized, including notice that the policy applies to participation in school‑sponsored functions.

(c)        Nothing in this Article shall prohibit a local school administrative unit from adopting a policy that includes components beyond the minimum components provided in this section or that is more inclusive than the requirements of this Article.

(d)        Notice of the local policy shall appear in any school unit publication that sets forth the comprehensive rules, procedures, and standards of conduct for schools within the school unit and in any student and school employee handbook.

(e)        Information regarding the local policy against bullying or harassing behavior shall be incorporated into a school's employee training program.

(f)         To the extent funds are appropriated for these purposes, a local school administrative unit shall, by March 1, 2010, provide training on the local policy to school employees and volunteers who have significant contact with students.  (2009‑212, s. 1; 2009‑570, s. 39.)



§ 115C-407.17. Prevention of school violence.

§ 115C‑407.17.  Prevention of school violence.

Schools shall develop and implement methods and strategies for promoting school environments that are free of bullying or harassing behavior.  (2009‑212, s. 1; 2009‑570, s. 39.)



§ 115C-407.18. Construction of this Article.

§ 115C‑407.18.  Construction of this Article.

(a)        This Article shall not be construed to permit school officials to punish student expression or speech based on an undifferentiated fear or apprehension of disturbance or out of a desire to avoid the discomfort and unpleasantness that always accompany an unpopular viewpoint.

(b)        This Article shall not be interpreted to prevent a victim of bullying or harassing behavior from seeking redress under any other available law, either civil or criminal.

(c)        Nothing in this Article shall be construed to require an exhaustion of the administrative complaint process before civil or criminal law remedies may be pursued regarding bullying or harassing behavior.

(d)        The provisions of this Article are severable, and if any provision of this Article is held invalid by a court of competent jurisdiction, the invalidity shall not affect other provisions of this Article which can be given effect without the invalid provision.

(e)        The provisions of this Article shall be liberally construed to give effect to its purposes.

(f)         Nothing in this act shall be construed to create any classification, protected class, suspect category, or preference beyond those existing in present statute or case law.  (2009‑212, s. 1; 2009‑570, s. 39.)



§ 115C-408. Funds under control of the State Board of Education.

Subchapter VII. Fiscal Affairs.

Article 30

Financial Powers of the State Board of Education.

§ 115C‑408.  Funds under control of the State Board of Education.

(a)        It is the policy of the State of North Carolina to create a public school system that graduates good citizens with the skills demanded in the marketplace, and the skills necessary to cope with contemporary society, using State, local and other funds in the most cost‑effective manner. The Board shall have general supervision and administration of the educational funds provided by the State and federal governments, except those mentioned in Section 7 of Article IX of the State Constitution, and also excepting such local funds as may be provided by a county, city, or district.

(b)        To insure a quality education for every child in North Carolina, and to assure that the necessary resources are provided, it is the policy of the State of North Carolina to provide from State revenue sources the instructional expenses for current operations of the public school system as defined in the standard course of study.

It is the policy of the State of North Carolina that the facilities requirements for a public education system will be met by county governments.

It is the intent of the 1983 General Assembly to further clarify and delineate the specific financial responsibilities for the public schools to be borne by State and local governments. (1955, c. 1372, art. 2, s. 2; 1957, c. 541, s. 11; 1961, c. 969; 1963, c. 448, ss. 24, 27; c. 688, ss. 1, 2; c. 1223, s. 1; 1965, c. 1185, s. 2; 1967, c. 643, s. 1; 1969, c. 517, s. 1; 1971, c. 704, s. 4; c. 745; 1973, c. 476, s. 138; c. 675; 1975, c. 699, s. 2; c. 975; 1979, c. 300, s. 1; c. 935; 1981, c. 423, s. 1; 1983 (Reg. Sess., 1984), c. 1103, s. 12.)



§ 115C-409. Power to accept federal funds and aid.

§ 115C‑409.  Power to accept federal funds and aid.

(a)        The Board is authorized to accept, receive, use or reallocate to local school administrative units any federal funds, or aids, that may be appropriated now or hereafter by the federal government for the encouragement and improvement of any phase of the free public school program which, in the judgment of the Board, will be beneficial to the operation of the schools. However, the Board is not authorized to accept any such funds upon any condition that the public schools of this State shall be operated contrary to any provisions of the Constitution or statutes of this State.

(b)        The State Board of Education or any other State agency designated by the Governor shall have the power and authority to provide library resources, textbooks, and other instructional materials purchased from federal funds appropriated for the funding of the Elementary and Secondary Education Act of 1965 (Public Law 89‑10,  89th Congress, HR 2362, effective April 11, 1965) or other acts of Congress for the use of children and teachers in private elementary and secondary schools in the State as required by acts of Congress and rules and regulations promulgated thereunder. (1955, c. 1372, art. 2, s. 2; 1957, c. 541, s. 11; 1961, c. 969; 1963, c. 448, ss. 24, 27; c. 688, ss. 1, 2; c. 1223, s. 1; 1965, c. 1185, s. 2; 1967, c. 643, s. 1; 1969, c. 517, s. 1; 1971, c. 704, s. 4; c. 745; 1973, c. 476, s. 138; c. 675; 1975, c. 699, s. 2; c. 975; 1979, c. 300, s. 1; c. 935; 1981, c. 423, s. 1.)



§ 115C-410. Power to accept gifts and grants.

§ 115C‑410.  Power to accept gifts and grants.

The Board is authorized to accept, receive, use, or reallocate to local school administrative units any gifts, donations, grants, bequests, or other forms of voluntary contributions. (1955, c. 1372, art. 2, s. 2; 1957, c. 541, s. 11; 1961, c. 969; 1963, c. 448, ss. 24, 27; c. 688, ss. 1, 2; c. 1223, s. 1; 1965, c. 1185, s. 2; 1967, c. 643, s. 1; 1969, c. 517, s. 1; 1971, c. 704, s. 4; c. 745; 1973, c. 476, s. 138; c. 675; 1975, c. 699, s. 2; c. 975; 1979, c. 300, s. 1; c. 935; 1981, c. 423, s. 1.)



§ 115C-411. Authority to invest school funds.

§ 115C‑411.  Authority to invest school funds.

The Board is authorized to direct the State Treasurer to invest in interest‑bearing securities any funds which may come into its possession, and which it deems expedient to invest, as other funds of the State are now or may be hereafter invested. (1955, c. 1372, art. 2, s. 2; 1957, c. 541, s. 11; 1961, c. 969; 1963, c. 448, ss. 24, 27; c. 688, ss. 1, 2; c. 1223, s. 1; 1965, c. 1185, s. 2; 1967, c. 643, s. 1; 1969, c. 517, s. 1; 1971, c. 704, s. 4; c. 745; 1973, c. 476, s. 138; c. 675; 1975, c. 699, s. 2; c. 975; 1979, c. 300, s. 1; c. 935; 1981, c. 423, s. 1.)



§ 115C-412. Power to purchase at mortgage sales.

§ 115C‑412.  Power to purchase at mortgage sales.

The State Board of Education is authorized to purchase at public sale any land upon which it has a mortgage or deed of trust securing the purchase price, or any part thereof, and when any land so sold and purchased by the said Board of Education is a part of a drainage district theretofore constituted, upon which said land assessments have been levied for the maintenance thereof, such assessments shall be paid by the said State Board of Education, as if said land had been purchased or owned by an individual. (1955, c. 1372, art. 2, s. 2; 1957, c. 541, s. 11; 1961, c. 969; 1963, c. 448, ss. 24, 27; c. 688, ss. 1, 2; c. 1223, s. 1; 1965, c. 1185, s. 2; 1967, c. 643, s. 1; 1969, c. 517, s. 1; 1971, c. 704, s. 4; c. 745; 1973, c. 476, s. 138; c. 675; 1975, c. 699, s. 2; c. 975; 1979, c. 300, s. 1; c. 935; 1981, c. 423, s. 1.)



§ 115C-413. Power to adjust debts.

§ 115C‑413.  Power to adjust debts.

The State Board of Education is hereby authorized and empowered to settle, compromise or otherwise adjust any indebtedness due it upon the purchase price of any land or property sold by it, or to cancel and surrender the notes, mortgages, trust deeds, or other evidence of indebtedness without payment, when, in the discretion of said Board, it appears that it is proper to do so. The Board of Education is further authorized and empowered to sell or otherwise dispose of any such notes, mortgages, trust deeds, or other evidence of indebtedness. (1955, c. 1372, art. 2, s. 2; 1957, c. 541, s. 11; 1961, c. 969; 1963, c. 448, ss. 24, 27; c. 688, ss. 1, 2; c. 1223, s. 1; 1965, c. 1185, s. 2; 1967, c. 643, s. 1; 1969, c. 517, s. 1; 1971, c. 704, s. 4; c. 745; 1973, c. 476, s. 138; c. 675; 1975, c. 699, s. 2; c. 975; 1979, c. 300, s. 1; c. 935; 1981, c. 423, s. 1.)



§ 115C-414. State Board as successor to powers of abolished commissions and boards.

§ 115C‑414.  State Board as successor to powers of abolished commissions and boards.

The Board shall succeed to all the powers and trusts of the president and directors of the Literary Fund of North Carolina; and to all the powers, functions, duties, and property of all abolished commissions and boards including the State School Commission, the State Textbook Commission, the Department of Health and Human Services, and the State Board of Commercial Education, including the power to take, hold and convey property, both real and personal, to the same extent that any corporation might take, hold and convey the same under the laws of this State. (1955, c. 1372, art. 2, s. 2; 1957, c. 541, s. 11; 1961, c. 969; 1963, c. 448, ss. 24, 27; c. 688, ss. 1, 2; c. 1223, s. 1; 1965, c. 1185, s. 2; 1967, c. 643, s. 1; 1969, c. 517, s. 1; 1971, c. 704, s. 4; c. 745; 1973, c. 476, s. 138; c. 675; 1975, c. 699, s. 2; c. 975; 1979, c. 300, s. 1; c. 935; 1981, c. 423, s. 1; 1997‑443, s. 11A.122.)



§ 115C-415: Repealed by Session Laws 1997-18, s. 15(l).

§ 115C‑415:  Repealed by Session Laws 1997‑18, s. 15(l).



§ 115C-416. Power to allot funds for teachers and other personnel.

§ 115C‑416.  Power to allot funds for teachers and other personnel.

The Board shall have power to provide for the enrichment and strengthening of educational opportunities for the children of the State, and when sufficient State funds are available to provide first for the allotment of such a number of teachers as to prevent the teacher loan from being too great in any school, the Board is authorized, in its discretion, to make an additional allotment of teaching personnel to local school administrative units of the State to be used either jointly or separately, as the Board may prescribe. Such additional teaching personnel may be used in the local school administrative units as librarians, special teachers, or supervisors of instruction and for other special instructional services such as art, music, physical education, adult education, special education, or industrial arts as may be authorized and approved by the Board. The salary of all such personnel shall be determined in accordance with the State salary schedule adopted by the Board.

In addition, the Board is authorized and empowered in its discretion, to make allotments of funds for clerical assistants for classified principals and for school social workers.

The Board is further authorized, in its discretion, to allot teaching personnel to local school administrative units for experimental programs and purposes.

The Board may also allot teaching and other positions, within funds available, to local school administrative units to allow local units to place personnel occupying those positions in private hospitals and treatment facilities for the limited purpose of providing education to students confined to those institutions.  The Board shall adopt rules to ensure that any such placements do not contribute to the profitability of private institutions and that they are otherwise in accordance with State and federal law. (1955, c. 1372, art. 2, s. 2; 1957, c. 541, s. 11; 1961, c. 969; 1963, c. 448, ss. 24, 27; c. 688, ss. 1, 2; c. 1223, s. 1; 1965, c. 1185, s. 2; 1967, c. 643, s. 1; 1969, c. 517, s. 1; 1971, c. 704, s. 4; c. 745; 1973, c. 476, s. 138; c. 675; 1975, c. 699, s. 2; c. 975; 1979, c. 300, s. 1; c. 935; 1981, c. 423, s. 1; 1985, c. 686, s. 1; 1989 (Reg. Sess., 1990), c. 1066, s. 92.)



§ 115C-417. Availability of funds allocated for staff development.

§ 115C‑417.  Availability of funds allocated for staff development.

Funds allocated by the State Board of Education for staff development at the local level shall become available for expenditure on July 1 of each fiscal year and shall remain available for expenditure until December 31 of the subsequent fiscal year. (1991 (Reg. Sess., 1992), c. 900, s. 63(c); 1997‑443, s. 8.21.)



§ 115C-418: Repealed by Session Laws 1995, c. 450, s. 23.

§ 115C‑418:  Repealed by Session Laws 1995, c. 450, s. 23.



§§ 115C-419 through 115C-421. Reserved for future codification purposes.

§§ 115C‑419 through 115C‑421.  Reserved for future codification purposes.



§ 115C-422. Short title.

Article 31.

The School Budget and Fiscal Control Act.

Part 1.  General Provisions.

§ 115C‑422.  Short title.

This Article may be cited as "The School Budget and Fiscal  Control Act." (1975, c. 437, s. 1; 1981, c. 423, s. 1.)



§ 115C-423. Definitions.

§ 115C‑423.  Definitions.

The words and phrases defined in this section have the meanings indicated when used in this Article, unless the context clearly requires another meaning:

(1)        "Budget" is a plan proposed by a board of education for raising and spending money for specified school programs, functions, activities, or objectives during a fiscal year.

(2)        "Budget resolution" is a resolution adopted by a board of education that appropriates revenues for specified school programs, functions, activities, or objectives during a fiscal year.

(3)        "Budget year" is the fiscal year for which a budget is proposed and a budget resolution is adopted.

(4)        "Fiscal year" is the annual period for the compilation of fiscal operations. The fiscal year begins on July 1 and ends on June 30.

(5)        "Fund" is an independent fiscal and accounting entity consisting of cash and other resources together with all related liabilities, obligations, reserves, and equities which are segregated by appropriate accounting techniques for the purpose of carrying on specific activities or attaining certain objectives in accordance with established legal regulations, restrictions or limitations.

(6)        "Vending facilities" has the same meaning as it does in G.S. 111‑42(d), but also means any mechanical or electronic device dispensing items or something of value or entertainment or services for a fee, regardless of the method of activation, and regardless of the means of payment, whether by coin, currency, tokens, or other means. (1975, c. 437, s. 1; 1981, c. 423, s. 1; 1983 (Reg. Sess., 1984), c. 1034, s. 167; 2006‑203, s. 34.)



§ 115C-424. Uniform system; conflicting laws and local acts superseded.

§ 115C‑424.  Uniform system; conflicting laws and local acts superseded.

It is the intent of the General Assembly by enactment of this Article to prescribe for the public schools a uniform system of budgeting and fiscal control. To this end, all provisions of general laws and local acts in effect as of July 1, 1976, and in conflict with the provisions of this Article are repealed except local acts providing for the levy or for the levy and collection of school supplemental taxes. No local act enacted or taking effect after July 1, 1976, may be construed to modify, amend, or repeal any portion of this Article unless it expressly so provides by specific reference to the appropriate section. (1975, c. 437, s. 1; 1981, c. 423, s. 1.)



§ 115C-425. Annual balanced budget resolution.

Part 2. Budget.

§ 115C‑425.  Annual balanced budget resolution.

(a)        Each local school administrative unit shall operate under an annual balanced budget resolution adopted and administered in accordance with this Article.  A budget resolution is balanced when the sum of estimated net revenues and appropriated fund balances is equal to appropriations.  Appropriated fund balance in any fund shall not exceed the sum of cash and investments minus the sum of liabilities, encumbrances, and deferred revenues arising from cash receipts, as those figures stand at the close of the fiscal year next preceding the budget year.  The budget resolution shall cover one fiscal year.

(b)        It is the intent of this Article that all moneys received and expended by a local school administrative unit should be included in the school budget resolution.  Therefore, notwithstanding any other provisions of law, after July 1, 1976, no local school administrative unit may expend any moneys, regardless of their source (including moneys derived from federal, State, or private sources), except in accordance with a budget resolution adopted pursuant to this Article.

(c)        Subsection (b) of this section does not apply to funds of individual schools, as defined in G.S. 115C‑448. (1975, c. 437, s. 1; 1981, c. 423, s. 1; 1993, c. 179, s. 1.)



§ 115C-426. Uniform budget format.

§ 115C‑426.  Uniform budget format.

(a)        The State Board of Education, in cooperation with the Local Government Commission, shall cause to be prepared and promulgated a standard budget format for use by local school administrative units throughout the State.

(b)        The uniform budget format shall be organized so as to facilitate accomplishment of the following objectives: (i) to enable the board of education and the board of county commissioners to make the local educational and local fiscal policies embodied therein; (ii) to control and facilitate the fiscal management of the local school administrative unit during the fiscal year; and (iii) to facilitate the gathering of accurate and reliable fiscal data on the operation of the public school system throughout the State.

(c)        The uniform budget format shall require the following funds:

(1)        The State Public School Fund.

(2)        The local current expense fund.

(3)        The capital outlay fund.

In addition, other funds may be required to account for trust funds, federal grants restricted as to use, and special programs. Each local  school administrative unit shall maintain those funds shown in the uniform budget format that are applicable to its operations.

(d)        The State Public School Fund shall include appropriations for the current operating expenses of the public school system from moneys made available to the local school administrative unit by the State Board of Education.

(e)        The local current expense fund shall include appropriations sufficient, when added to appropriations from the State Public School Fund, for the current operating expense of the public school system in conformity with the educational goals and policies of the State and the local board of education, within the financial resources and consistent with the fiscal policies of the board of county commissioners. These appropriations shall be funded by revenues accruing to the local school administrative unit by virtue of Article IX, Sec. 7 of the Constitution, moneys made available to the local school administrative unit by the board of county commissioners, supplemental taxes levied by or on behalf of the local school administrative unit pursuant to a local act or G.S. 115C‑501 to 115C‑511, State money disbursed directly to the local school administrative unit, and other moneys made available or accruing to the local school  administrative unit for the current operating expenses of the public school system.

(f)         The capital outlay fund shall include appropriations for:

(1)        The acquisition of real property for school purposes, including but not limited to school sites, playgrounds, athletic fields, administrative headquarters, and garages.

(2)        The acquisition, construction, reconstruction, enlargement, renovation, or replacement of buildings and other structures, including but not limited to buildings for classrooms and laboratories, physical and vocational educational purposes, libraries, auditoriums, gymnasiums, administrative offices, storage, and vehicle maintenance.

(3)        The acquisition or replacement of furniture and furnishings,  instructional apparatus, data‑processing equipment, business machines, and similar items of furnishings and equipment.

(4)        The acquisition of school buses as additions to the fleet.

(5)        The acquisition of activity buses and other motor vehicles.

(6)        Such other objects of expenditure as may be assigned to the capital outlay fund by the uniform budget format.

The cost of acquiring or constructing a new building, or reconstructing, enlarging, or renovating an existing building, shall include the cost of all real property and interests in real property,  and all plants, works, appurtenances, structures, facilities, furnishings, machinery, and equipment necessary or useful in connection therewith; financing charges; the cost of plans, specifications, studies, reports, and surveys; legal expenses; and all other costs necessary or incidental to the construction, reconstruction, enlargement, or renovation.

No contract for the purchase of a site shall be executed nor any funds expended therefor without the approval of the board of county commissioners as to the amount to be spent for the site; and in case of a disagreement between a board of education and a board of county commissioners as to the amount to be spent for the site, the procedure provided in G.S. 115C‑431 shall, insofar as the same may be applicable, be used to settle the disagreement.

Appropriations in the capital outlay fund shall be funded by revenues made available for capital outlay purposes by the State Board of Education and the board of county commissioners, supplemental taxes levied by or on behalf of the local school administrative unit pursuant to a local act or G.S. 115C‑501 to 115C‑511, the proceeds of the sale of capital assets, the proceeds of claims against fire and casualty insurance policies, and other sources.

(g)        Other funds shall include appropriations for such purposes funded from such sources as may be prescribed by the uniform budget format. (1975, c. 437, s. 1; 1981, c. 423, s. 1.)



§ 115C-426.1. Vending facilities.

§ 115C‑426.1.  Vending facilities.

Moneys received by a local school administrative unit on account of operation of vending facilities shall be deposited, budgeted, appropriated, and expended in accordance with the provisions of this Article. (1983 (Reg. Sess., 1984), c. 1034, s. 168.)



§ 115C-426.2. Joint planning.

§ 115C‑426.2.  Joint planning.

In order to promote greater mutual understanding of immediate and long‑term budgetary issues and constraints affecting public schools and county governments, local boards of education and boards of county commissioners are strongly encouraged to conduct periodic joint meetings during each fiscal year. In particular, the boards are encouraged to assess the school capital outlay needs, to develop and update a joint five‑year plan for meeting those needs, and to consider this plan in the preparation and approval of each year's budget under this Article. (1995 (Reg. Sess., 1996), c. 666, s. 2.)



§ 115C-427. Preparation and submission of budget and budget message.

§ 115C‑427.  Preparation and submission of budget and budget message.

(a)        Before the close of each fiscal year, the superintendent shall prepare a budget for the ensuing year for consideration by the board of education. The budget shall comply in all respects with the limitations imposed by G.S. 115C‑432.

(b)        The budget, together with a budget message, shall be submitted to the board of education not later than May 1. The budget and budget message should, but need not, be submitted at a formal meeting of the board. The budget message should contain a concise explanation of the educational goals fixed by the budget for the budget year, should set forth the reasons for stated changes from the previous year in program goals, programs, and appropriation levels, and should explain any major changes in educational or fiscal policy. (1975, c. 437, s. 1; 1981, c. 423, s. 1.)



§ 115C-428. Filing and publication of the budget; budget hearing.

§ 115C‑428.  Filing and publication of the budget; budget hearing.

(a)        On the same day that he submits the budget to the board of education, the superintendent shall file a copy of it in his office where it shall remain available for public inspection until the budget resolution is adopted. He may also publish a statement in a newspaper qualified under G.S. 1‑597 to publish legal advertisements in the county that the budget has been submitted to the board of education, and is available for public inspection in the office of the superintendent of schools. The statement should also give notice of the time and place of the budget hearing authorized by subsection (b) of this section.

(b)        Before submitting the budget to the board of county commissioners, the board of education may hold a public hearing at which time any persons who wish to be heard on the school budget may appear. (1975, c. 437, s. 1; 1981, c. 423, s. 1.)



§ 115C-429. Approval of budget; submission to county commissioners; commissioners' action on budget.

§ 115C‑429.  Approval of budget; submission to county commissioners; commissioners' action on budget.

(a)        Upon receiving the budget from the superintendent and following the public hearing authorized by G.S. 115C‑428(b), if one is held, the board of education shall consider the budget, make such changes therein as it deems advisable, and submit the entire budget as approved by the board of education to the board of county commissioners not later than May 15, or such later date as may be fixed by the board of county commissioners.

(b)        The board of county commissioners shall complete its action on  the school budget on or before July 1, or such later date as may be agreeable to the board of education. The commissioners shall determine the amount of county revenues to be appropriated in the county budget ordinance to the local school administrative unit for the budget year. The board of county commissioners may, in its discretion, allocate part or all of its appropriation by purpose, function, or project as defined in the uniform budget format.

(c)        The board of county commissioners shall have full authority to  call for, and the board of education shall have the duty to make available to the board of county commissioners, upon request, all books, records, audit reports, and other information bearing on the financial operation of the local school administrative unit.

(d)        Nothing in this Article shall be construed to place a duty on the board of commissioners to fund a deficit incurred by a local school administrative unit through failure of the unit to comply with  the provisions of this Article or rules and regulations issued pursuant hereto, or to provide moneys lost through misapplication of moneys by a bonded officer, employee or agent of the local school administrative unit when the amount of the fidelity bond required by the board of education was manifestly insufficient. (1975, c. 437, s. 1; 1981, c. 423, s. 1.)



§ 115C-430. Apportionment of county appropriations among local school administrative units.

§ 115C‑430.  Apportionment of county appropriations among local school administrative units.

If there is more than one local school administrative unit in a county, all appropriations by the county to the local current expense funds of the units, except appropriations funded by supplemental taxes levied less than countywide pursuant to a local act of G.S. 115C‑501 to 115C‑511, must be apportioned according to the membership of each unit. County appropriations are properly apportioned when the dollar amount obtained by dividing the amount so appropriated to each unit by the total membership of the unit is the same for each unit. The total membership of the local school administrative unit is the unit's average daily membership for the budget year to be determined by and certified to the unit and the board of county commissioners by the State Board of Education. (1975, c. 437, s. 1; 1981, c. 423, s. 1; 1985 (Reg. Sess., 1986), c. 1014, s. 78.)



§ 115C-431. Procedure for resolution of dispute between board of education and board of county commissioners.

§ 115C‑431.  Procedure for resolution of dispute between board of education and board of county commissioners.

(a)        If the board of education determines that the amount of money appropriated to the local current expense fund, or the capital outlay fund, or both, by the board of county commissioners is not sufficient to support a system of free public schools, the chairman of the board of education and the chairman of the board of county commissioners shall arrange a joint meeting of the two boards to be held within seven days after the day of the county commissioners' decision on the school appropriations.

Prior to the joint meeting, the Senior Resident Superior Court Judge shall appoint a mediator unless the boards agree to jointly select a mediator. The mediator shall preside at the joint meeting and shall act as a neutral facilitator of disclosures of factual information, statements of positions and contentions, and efforts to negotiate an agreement settling the boards' differences.

At the joint meeting, the entire school budget shall be considered carefully and judiciously, and the two boards shall make a good‑faith attempt to resolve the differences that have arisen between them.

(b)        If no agreement is reached at the joint meeting of the two boards, the mediator shall, at the request of either board, commence a mediation immediately or within a reasonable period of time. The mediation shall be held in accordance with rules and standards of conduct adopted under Chapter 7A of the General Statutes governing mediated settlement conferences but modified as appropriate and suitable to the resolution of the particular issues in disagreement.

Unless otherwise agreed upon by both boards, the following individuals shall constitute the two working groups empowered to represent their respective boards during the mediation:

(1)        The chair of each board or the chair's designee;

(2)        The superintendent of the local school administrative unit and the county manager or either's designee;

(3)        The finance officer of each board; and

(4)        The attorney for each board.

Members of both boards, their chairs, and representatives shall cooperate with and respond to all reasonable requests of the mediator to participate in the mediation. Notwithstanding Article 33C of Chapter 143 of the General Statutes, the mediation proceedings involving the two working groups shall be conducted in private. Evidence of statements made and conduct occurring in a mediation are not subject to discovery and are inadmissible in any court action. However, no evidence otherwise discoverable is inadmissible merely because it is presented or discussed in a mediation. The mediator shall not be compelled to testify or produce evidence concerning statements made and conduct occurring in a mediation in any civil proceeding for any purpose, except disciplinary hearings before the State Bar or any agency established to enforce standards of conduct for mediators. Reports by members of either working group to their respective boards shall be made in compliance with Article 33C of Chapter 143 of the General Statutes.

Unless both boards agree otherwise, or unless the boards have already resolved their dispute, the mediation shall end no later than August 1. The mediator shall have the authority to determine that an impasse exists and to discontinue the mediation. The mediation may continue beyond August 1 provided both boards agree. If both boards agree to continue the mediation beyond August 1, the board of county commissioners shall appropriate to the local school administrative unit for deposit in the local current expense fund a sum of money sufficient to equal the local contribution to this fund for the previous year.

If the working groups reach a proposed agreement, the terms and conditions must be approved by each board. If no agreement is reached, the mediator shall announce that fact to the chairs of both boards, the Senior Resident Superior Court Judge, and the public. The mediator shall not disclose any other information about the mediation. The mediator shall not make any recommendations or public statement of findings or conclusions.

The local board of education and the board of county commissioners shall share equally the mediator's compensation and expenses. The mediator's compensation shall be determined according to rules adopted under Chapter 7A of the General Statutes.

(c)        Within five days after an announcement of no agreement by the mediator, the local board of education may file an action in the superior court division of the General Court of Justice. The court shall find the facts as to the amount of money necessary to maintain a system of free public schools, and the amount of money needed from the county to make up this total. Either board has the right to have the issues of fact tried by a jury. When a jury trial is demanded, the cause shall be set for the first succeeding term of the superior court in the county, and shall take precedence over all other business of the court. However, if the judge presiding certifies to the Chief Justice of the Supreme Court, either before or during the term, that because of the accumulation of other business, the public interest will be best served by not trying the cause at the term next succeeding the filing of the action, the Chief Justice shall immediately call a special term of the superior court for the county, to convene as soon as possible, and assign a judge of the superior court or an emergency judge to hold the court, and the cause shall be tried at this special term. The issue submitted to the jury shall be what amount of money is needed from sources under the control of the board of county commissioners to maintain a system of free public schools.

All findings of fact in the superior court, whether found by the judge or a jury, shall be conclusive. When the facts have been found, the court shall give judgment ordering the board of county commissioners to appropriate a sum certain to the local school administrative unit, and to levy such taxes on property as may be necessary to make up this sum when added to other revenues available for the purpose.

(d)        An appeal may be taken to the appellate division of the General Court of Justice, and notice of appeal shall be given in writing within 10 days after entry of the judgment. All papers and records relating to the case shall be considered a part of the record on appeal. The conclusion of the school or fiscal year shall not be deemed to resolve the question in controversy between the parties while an appeal is still pending. Any final judgment shall be legally binding on the parties at the conclusion of the appellate process. The payment of any final judgment by the county in favor of the local school administrative unit shall not be considered, or used in any manner, to deny or reduce appropriations to the local school administrative unit by the county in fiscal years subsequent to the one at issue to offset such payment of a final judgment.

(e)        If, in an action filed under this section, the final judgment of the General Court of Justice is rendered after the due date prescribed by law for property taxes, the board of county commissioners is authorized to levy such supplementary taxes as may be required by the judgment, notwithstanding any other provisions of law with respect to the time for doing acts necessary to a property tax levy. Upon making a supplementary levy under this subsection, the board of county commissioners shall designate the person who is to compute and prepare the supplementary tax receipts and records for all such taxes. Upon delivering the supplementary tax receipts to the tax collector, the board of county commissioners shall proceed as provided in G.S. 105‑321.

The due date of supplementary taxes levied under this subsection is the date of the levy, and the taxes may be paid at par or face amount at any time before the one hundred and twentieth day after the due date. On or after the one hundred and twentieth day and before the one hundred and fiftieth day from the due date there shall be added to the taxes interest at the rate of two percent (2%). On or after the one hundred and fiftieth day from the due date, there shall be added to the taxes, in addition to the two percent (2%) provided above, interest at the rate of three‑fourths of one percent (3/4 of 1%) per 30 days or fraction thereof until the taxes plus interest have been paid. No discounts for prepayment of supplementary taxes levied under this subsection shall be allowed. (1975, c. 437, s. 1; 1981, c. 423, s. 1; 1989, c. 493, s. 2; 1995 (Reg. Sess., 1996), c. 666, s. 3; 1997‑222, s. 1; 2007‑92, s. 1.)



§ 115C-432. The budget resolution; adoption; limitations; tax levy; filing.

§ 115C‑432.  The budget resolution; adoption; limitations; tax levy; filing.

(a)        After the board of county commissioners has made its appropriations to the local school administrative unit, or after the appeal procedure set out in G.S. 115C‑431 has been concluded, the board of education shall adopt a budget resolution making appropriations for the budget year in such sums as the board may deem sufficient and proper. The budget resolution shall conform to the uniform budget format established by the State Board of Education.

(b)        The following directions and limitations shall bind the board of education in adopting the budget resolution:

(1)        If the county budget ordinance allocates appropriations to the local school administrative unit pursuant to G.S. 115C‑429(b), the school budget resolution shall conform to that allocation. The budget resolution may be amended to change allocated appropriations only in accordance with G.S. 115C‑433.

(2)        Subject to the provisions of G.S. 115C‑429(d), the full amount of any lawful deficit from the prior fiscal year shall be appropriated.

(3)        Contingency appropriations in a fund may not exceed five percent (5%) of the total of all other appropriations in that fund. Each expenditure to be charged against a contingency appropriation shall be authorized by resolution of the board of education, which resolution shall be deemed an amendment to the budget resolution, not subject to G.S. 115C‑429(b) and 115C‑433(b), setting up or increasing an appropriation for the object of expenditure authorized. The board of education may authorize the superintendent to authorize expenditures from contingency appropriations subject to such limitations and procedures as it may prescribe. Any such expenditure shall be reported to the board of education at its next regular meeting and recorded in the minutes.

(4)        Sufficient funds to meet the amounts to be paid during the fiscal year under continuing contracts previously entered into shall be appropriated.

(5)        The sum of estimated net revenues and appropriated fund balances in each fund shall be equal to appropriations in that fund.

(6)        No appropriation may be made that would require the levy of supplemental taxes pursuant to a local act or G.S. 115C‑501 to 115C‑511 in excess of the rate of tax approved by the voters, or the expenditure of revenues for purposes not permitted by law.

(7)        In estimating revenues to be realized from the levy of school supplemental taxes pursuant to a local act or G.S. 115C‑501 to 115C‑511, the estimated percentage of collection may not exceed the percentage of that tax actually realized in cash during the preceding fiscal year, or if the tax was not levied in the preceding fiscal year, the percentage of the general county tax levy actually realized in cash during the preceding fiscal year.

(8)        Amounts to be realized from collection of supplemental taxes levied in prior fiscal years shall be included in estimated revenues.

(9)        No appropriation may be made to or from the capital outlay fund to or from any other fund, except as permitted by G.S. 115C‑433(d).

(c)        If the local school administrative unit levies its own supplemental taxes pursuant to a local act, the budget resolution shall make the appropriate tax levy in accordance with the local act, and the board of education shall notify the county or city that collects the levy in accordance with G.S. 159‑14.

(d)        The budget resolution shall be entered in the minutes of the board of education, and within five days after adoption, copies thereof shall be filed with the superintendent, the school finance officer and the county finance officer. (1975, c. 437, s. 1; 1981, c. 423, s. 1; 1987 (Reg. Sess., 1988), c. 1025, s. 13; 1993, c. 57, s. 1.)



§ 115C-433. Amendments to the budget resolution; budget transfers.

§ 115C‑433.  Amendments to the budget resolution; budget transfers.

(a)        Subject to the provisions of subsection (b) of this section, the board of education may amend the budget resolution at any time after its adoption, in any manner, so long as the resolution as amended continues to satisfy the requirements of G.S. 115C‑425 and 115C‑432.

(b)        If the board of county commissioners allocates part or all of its appropriations pursuant to G.S. 115C‑429(b), the board of education must obtain the approval of the board of county commissioners for an amendment to the budget that (i) increases or decreases expenditures from the capital outlay fund for projects listed in G.S. 115C‑426(f)(1) or (2), or (ii) increases or decreases the amount of county appropriation allocated to a purpose or function by twenty‑five percent (25%) or more from the amount contained in the  budget ordinance adopted by the board of county commissioners: Provided, that at its discretion, the board may in its budget ordinance specify a lesser percentage, so long as such percentage is not less than ten percent (10%).

(c)        The board of education may by appropriate resolution authorize the superintendent to transfer moneys from one appropriation to another within the same fund, subject to such limitations and procedures as may be prescribed by the board of education or State or federal law or regulations. Any such transfers shall be reported to the board of education at its next regular meeting and shall be entered in the minutes.

(d)        The board of education may amend the budget to transfer money to or from the capital outlay fund to or from any other fund, with the approval of the board of county commissioners, to meet emergencies unforeseen and unforeseeable at the time the budget resolution was adopted. When such an emergency arises, the board of education may adopt a resolution requesting approval from the board of commissioners for the transfer of a specified amount of money to or from the capital outlay fund to or from some other fund. The resolution shall state the nature of the emergency, why the emergency was not foreseen and was not foreseeable when the budget resolution was adopted, what specific objects of expenditure will be added or increased as a result of the transfer, and what objects of expenditure will be eliminated or reduced as a result of the transfer. A certified copy of this resolution shall be transmitted to the board of county commissioners for (its) approval and to the boards of education of all other local school administrative units in the county for their information. The board of commissioners shall act upon the request within 30 days after it is received by the clerk to the board of commissioners or the chairman of the board of commissioners, after having afforded the boards of education of all other local school administrative units in the county an opportunity to comment on the request. The board of commissioners may either approve or disapprove the request as presented. Upon either approving or disapproving the request, the board of commissioners shall forthwith so notify the board of education making the request and any other board of education that exercised its right to comment thereon. Upon receiving such notification, the board of education may proceed to amend the budget resolution in the manner indicated in the request. Failure of the board of county commissioners to act within the time allowed for approval or disapproval shall be deemed approval of the request. The time limit for action by the board of county commissioners may be extended by mutual agreement of the board of county commissioners and the board of education making the request. A budget resolution amended in accordance with this subsection need not comply with G.S. 115C‑430. (1975, c. 437, s. 1; 1981, c. 423, s. 1.)



§ 115C-434. Interim budget.

§ 115C‑434.  Interim budget.

In case the adoption of the budget resolution is delayed until after July 1, the board of education shall make interim appropriations for the purpose of paying salaries and the usual ordinary expenses of the local school administrative unit for the interval between the beginning of the fiscal year and the adoption of the budget resolution. Interim appropriations so made and expended shall be charged to the proper appropriations in the budget resolution. (1975, c. 437, s. 1; 1981, c. 423, s. 1.)



§ 115C-435. School finance officer.

Part 3. Fiscal Control.

§ 115C‑435.  School finance officer.

Each local school administrative unit shall have a school finance officer who shall be appointed or designated by the superintendent of schools and approved by the board of education, with the school finance officer serving at the pleasure of the superintendent. The duties of school finance officer may be conferred on any officer or employee of the local school administrative unit or, upon request of the superintendent, with approval by the board of education and the board of county commissioners, on the county finance officer. In counties where there is more than one local school administrative unit, the duties of finance officer may be conferred on any one officer or employee of the several local school administrative units by agreement between the affected superintendents with the concurrence of the affected board of education and the board of county commissioners. The position of school finance officer is hereby declared to be an office that may be held concurrently with other appointive, but not elective, offices pursuant to Article VI, Sec. 9, of the Constitution. (1975, c. 437, s. 1; 1981, c. 423, s. 1.)



§ 115C-436. Duties of school finance officer.

§ 115C‑436.  Duties of school finance officer.

(a)        The school finance officer shall be responsible to the  superintendent for:

(1)        Keeping the accounts of the local school administrative unit in accordance with generally accepted principles of governmental accounting, the rules and regulations of the State Board of Education, and the rules and regulations of the Local Government Commission.

(2)        Giving the preaudit certificate required by G.S. 115C‑441.

(3)        Signing and issuing all checks, drafts, and State warrants by the local school administrative unit, investing idle cash, and receiving and depositing all moneys accruing to the local school administrative unit.

(4)        Preparing and filing a statement of the financial condition of the local school administrative unit as often as requested by the superintendent, and when requested in writing, with copy to the superintendent, by the board of education or the  board of county commissioners.

(5)        Performing such other duties as may be assigned to him by law, by the superintendent, or by rules and regulations of the State Board of Education and the Local Government Commission.

All references in other portions of the General Statutes or local acts to school treasurers, county treasurers, or other officials performing any of the duties conferred by this section on the school finance officer shall be deemed to refer to the school finance officer.

(b)        The State Board of Education has authority to issue rules and regulations having the force of law governing procedures for the disbursement of money allocated to the local school administrative unit by or through the State. The Local Government Commission has authority to issue rules and regulations having the force of law governing procedures for the disbursement of all other moneys allocated or accruing to the local school administrative unit. The State Board of Education and the Local Government Commission may inquire into and investigate the internal control procedures of a local school administrative unit with respect to moneys under their respective jurisdictions and may require any modifications in internal control procedures which may be necessary or desirable to prevent embezzlements or mishandling of public moneys. (1975, c. 437, s. 1; 1981, c. 423, s. 1.)



§ 115C-437. Allocation of revenues to the local school administrative unit by the county.

§ 115C‑437.  Allocation of revenues to the local school administrative unit by the county.

Revenues accruing to the local school administrative unit by virtue of Article IX, Sec. 7, of the Constitution and taxes levied by or on behalf of the local school administrative unit pursuant to a local act or G.S. 115C‑501 to 115C‑511 shall be remitted to the school finance officer by the officer having custody thereof within 10 days after the close of the calendar month in which the revenues were received or collected. The clear proceeds of all penalties and forfeitures and of all fines collected for any breach of the penal laws of the State, as referred to in Article IX, Sec. 7 of the Constitution, shall include the full amount of all penalties, forfeitures or fines collected under authority conferred by the State, diminished only by the actual costs of collection, not to exceed ten percent (10%) of the amount collected. Revenues appropriated to the local school administrative unit by the board of county commissioners from general county revenues shall be made available to the school finance officer by such procedures as may be mutually agreeable to the board of education and the board of county commissioners, but if no such agreement is reached, these funds shall be remitted to the school finance officer by the county finance officer in monthly installments  sufficient to meet its lawful expenditures from the county appropriation until the county appropriation to the local school administrative unit is exhausted. Each installment shall be paid not later than 10 days after the close of each calendar month. When revenue has been appropriated to the local school administrative unit by the board of county commissioners from funds which carry specific restrictions binding upon the county as recipient, the board of commissioners must inform the local school administrative unit in writing of those restrictions. (1975, c. 437, s. 1; 1981, c. 423, s. 1; 1985, c. 779.)



§ 115C-438. Provision for disbursement of State money.

§ 115C‑438.  Provision for disbursement of State money.

The deposit of money in the State treasury to the credit of local school administrative units shall be made in monthly installments, and additionally as necessary, at such time and in such a manner as may be most convenient for the operation of the public school system. Before an installment is credited, the school finance officer shall certify to the State Board of Education the expenditures to be made by the local school administrative unit from the State Public School Fund during the month. This certification shall be filed on or before the fifth day following the end of the month preceding the period in which the expenditures will be made. The State Board of Education shall determine whether the moneys requisitioned are due the local school administrative unit, and upon determining the amount due, shall cause the requisite amount to be credited to the local school administrative unit. Upon receiving notice from the State Treasurer of the amount placed to the credit of the local school administrative unit, the finance officer may issue State warrants up to the amount so certified.

The State Board of Education may withhold money for payment of salaries for administrative officers of local school administrative units if any report required to be filed with State school authorities is more than 30 days overdue. The State Board of Education shall withhold money for payment of salaries for the superintendent, finance officer, and all other administrative officers charged with providing payroll information pursuant to G.S. 115C‑12(18), if the local school administrative unit fails to provide the payroll information to the State Board in a timely fashion and substantially in accordance with the standards set by the State Board. The State Board of Education shall also withhold money used for payment of salaries for the superintendent, transportation director, and all other administrative officers or employees charged by the local board of education or the local superintendent with implementing the Transportation Information Management System, pursuant to G.S. 115C‑240(d), if the State Board finds that a local school administrative unit is not progressing in good faith and is not using its best efforts to implement the Transportation Information Management System.

Money in the State Public School Fund and State bond moneys shall be released only on warrants drawn on the State Treasurer, signed by such local official as may be required by the State Board of Education. (1975, c. 437, s. 1; 1981, c. 423, s. 1; 1987, c. 414, s. 14; 1987 (Reg. Sess., 1988), c. 1025, s. 15; 1989 (Reg. Sess., 1990), c. 1066, s. 106; 1991, c. 689, s. 39.2; 1991 (Reg. Sess., 1992), c. 900, s. 77(b).)



§ 115C-439. Facsimile signatures.

§ 115C‑439.  Facsimile signatures.

The board of education may provide by appropriate resolution for the use of facsimile signature machines, signature stamps, or similar devices in signing checks and drafts and in signing the preaudit certificate on contracts or purchase orders. The board shall charge the finance officer or some other bonded officer or employee with the custody of the necessary machines, stamps, plates, or other devices, and that person and the sureties on his official bond are liable for any illegal, improper, or unauthorized use of them. (1975, c. 437, s. 1; 1981, c. 423, s. 1.)



§ 115C-440. Accounting system.

§ 115C‑440.  Accounting system.

(a)        System Required.  Each local school administrative unit shall establish and maintain an accounting system designed to show in detail its assets, liabilities, equities, revenues, and expenditures. The system shall also be designed to show appropriations and estimated revenues as established in the budget resolution as originally adopted and subsequently amended.

(b)        Basis of Accounting.  Local school administrative units shall use the modified accrual basis of accounting in recording transactions.

(c)        Encumbrance Systems.  Except as otherwise provided in this subsection, no local school administrative unit is required to record  or show encumbrances in its accounting system. The Local Government Commission, in consultation with the State Board of Education, shall establish regulations, based on total membership of the local school administrative unit or some other appropriate criterion, setting forth which units are required to maintain an accounting system that records and shows the encumbrances outstanding against each category of expenditure appropriated in the budget resolution. Any other local school administrative unit may record and show encumbrances in its accounting system.

(d)        Commission Regulations.  The Local Government Commission, in consultation with the State Board of Education, may prescribe rules and regulations having the force of law as to:

(1)        Features of accounting systems to be maintained by local school administrative units.

(2)        Bases of accounting, including identifying in detail the characteristics of a modified accrual basis and identifying what revenues are susceptible to accrual.

(3)        Definitions of terms not clearly defined in this Article.

These rules and regulations may be varied according to the size of the local school administrative unit, or according to any other criteria reasonably related to the purpose or complexity of the financial operations involved. (1975, c. 437, s. 1; 1981, c. 423, s. 1.)



§ 115C-440.1. Report on county spending on public capital outlay.

§ 115C‑440.1.  Report on county spending on public capital outlay.

(a)        It is the purpose of Article 42 of Chapter 105 of the General Statutes for counties to appropriate funds generated under that Article to increase the level of county spending for public elementary and secondary school capital outlay (including retirement of indebtedness incurred by the county for this purpose) above and beyond the level of spending prior to the levy of the additional tax authorized under that Article.

(b)        On or before May 1 of each year the Local Government Commission shall furnish to the General Assembly a report of the level of each county's appropriations for public school capital outlay, including appropriations to the public school capital outlay fund, funds expended by counties on behalf of and for the benefit of public schools for capital outlay, monies reserved for future years' retirement of debt incurred or capital outlay, and any other information the Local Government Commission considers relevant. For purposes of this subsection, the term "public schools" includes charter schools, if authorized. The Local Government Commission shall develop and implement by May 1, 1997, a uniform reporting system whereby counties are able to report all county expenditures under this subsection.

(c)        Any local board of education may petition the Local Government Commission to make a finding that the funds provided by a county for public school capital outlay purposes are, within the financial resources available and consistent with the fiscal policies of the Board of County Commissioners, inadequate to meet the public school capital outlay needs within that county and that the Board of County Commissioners has not complied with the requirements or intent of this Article. The petition shall be in the form prescribed by the Commission. In making its finding, the Commission shall consider the facts it is required to report under subsection (b) of this section, as well as any other information it deems necessary. The Commission shall report its findings on such petition, together with any recommendations it deems appropriate, to the Joint Legislative Commission on Governmental Operations. (1985 (Reg. Sess., 1986), c. 906, s. 1; 1995, c. 507, s. 17.5; 1995 (Reg. Sess., 1996), c. 666, ss. 4, 5.)



§ 115C-441. Budgetary accounting for appropriations.

§ 115C‑441.  Budgetary accounting for appropriations.

(a)        Incurring Obligations.  Except as set forth below, no obligation may be incurred by a local school administrative unit unless the budget resolution includes an appropriation authorizing the obligation and an unencumbered balance remains in the appropriation sufficient to pay in the current fiscal year the sums obligated by the transaction for the current fiscal year. If an obligation is evidenced by a contract or agreement requiring the payment of money or by a purchase order for supplies and materials, the contract, agreement, or purchase order shall include on its face a certificate stating that the instrument has been preaudited to assure compliance with this section. The certificate, which shall be signed by the finance officer, shall take substantially the following form:

"This instrument has been preaudited in the manner required by the School Budget and Fiscal Control Act.

______________________________________________________

(Date)

______________________________________________________

(Signature of finance officer)"

An obligation incurred in violation of this section is invalid and may not be enforced. The finance officer shall establish procedures to assure compliance with this section.

(b)        Disbursements.  When a bill, invoice, or other claim against a local school administrative unit is presented, the finance officer shall either approve or disapprove the necessary disbursement. The finance officer may approve the claim only if he determines the amount to be payable, the budget resolution includes an appropriation authorizing the expenditure and either (i) an encumbrance has been previously created for the transaction or (ii) an unencumbered balance remains in the appropriation sufficient to pay the amount to be disbursed. A bill, invoice, or other claim may not be paid unless it has been approved by the finance officer or, under subsection (c) of this section, by the board of education.

(c)        Board of Education Approval of Bills, Invoices, or Claims.  The board of education may, as permitted by this subsection, approve a bill, invoice, or other claim against the local school administrative unit that has been disapproved by the finance officer. It may not approve a claim for which no appropriation appears in the budget resolution, or for which the appropriation contains no encumbrance and the unencumbered balance is less than the amount to be paid. The board of education shall approve payment by formal resolution stating the board's reasons for allowing the bill, invoice, or other claim. The resolution shall be entered in the minutes together with the names of those voting in the affirmative. The chairman of the board or some other member designated for this purpose shall sign the certificate on the check or draft given in payment of the bill, invoice, or other claim. If payment results in a violation of law, each member of the board voting to allow payment is jointly and severally liable for the full amount of the check or draft given in payment.

(c1)      Continuing Contracts for Capital Outlay.  An administrative unit may enter into a contract for capital outlay expenditures, some portion or all of which is to be performed and/or paid in ensuing fiscal years, without the budget resolution including an appropriation for the entire obligation, provided:

a.         The budget resolution includes an appropriation authorizing the current fiscal year's portion of the obligation;

b.         An unencumbered balance remains in the appropriation sufficient to pay in the current fiscal year the sums obligated by the transaction for the current fiscal year; and

c.         Contracts for capital outlay expenditures are approved by a resolution adopted by the board of county commissioners, which resolution when adopted shall bind the board of county commissioners to appropriate sufficient funds in ensuing fiscal years to meet the amounts to be paid under the contract in those years.

(d)        Payment.  A local school administrative unit may not pay a bill, invoice, salary, or other claim except by a check or draft on an official depository, by a bank wire transfer from an official depository, or by a warrant on the State Treasurer. Except as provided in this subsection each check or draft on an official depository shall bear on its face a certificate signed by the finance officer or signed by the chairman or some other member of the board pursuant to subsection (c) of this section. The certificate shall take substantially the following form:

"This disbursement has been approved as required by the School Budget and Fiscal Control Act.

______________________________________________________

(Signature of finance officer)"

No certificate is required on payroll checks or drafts or on State warrants.

(e)        Penalties.  If an officer or employee of a local school administrative unit incurs an obligation or pays out or causes to be paid out any funds in violation of this section, he and the sureties on his official bond are liable for any sums so committed or disbursed. If the finance officer gives a false certificate to any contract, agreement, purchase order, check, draft, or other document, he and the sureties on his official bond are liable for any sums illegally committed or disbursed thereby. (1975, c. 437, s. 1; 1981, c. 423, s. 1; 1985, c. 783, ss. 1, 2; 1997‑456, s. 27.)



§ 115C-441.1. Dependent care assistance program.

§ 115C‑441.1.  Dependent care assistance program.

The State Board of Education is authorized to provide eligible employees of local school administrative units a program of dependent care assistance as available under Section 129 and related sections of the Internal Revenue Code of 1986, as amended. The State Board may authorize local school administrative units to enter into annual agreements with employees who elect to participate in the program to provide for a reduction in salary. Should the State Board decide to contract with a third party to administer the terms and conditions of a program of dependent care assistance, it may select a contractor only upon a thorough and completely competitive procurement process. (1989, c. 458, s. 1; 1991 (Reg. Sess., 1992), c. 1044, s. 14(b); 1993, c. 561, s. 42; 1993 (Reg. Sess, 1994), c. 769, s. 7.28A; 1997‑443, s. 33.20(a); 1999‑237, s. 28.27(a).)



§ 115C-442. Fidelity bonds.

§ 115C‑442.  Fidelity bonds.

(a)        The finance officer shall give a true accounting and faithful performance bond with sufficient sureties in an amount to be fixed by the board of education, not less than fifty thousand dollars ($50,000). This bond shall cover the faithful performance of all duties placed on the finance officer by or pursuant to law and the faithful accounting for all funds in his custody except State funds placed to the credit of the local school administrative unit by the State Treasurer. The premium on the bond shall be paid by the local school administrative unit.

(b)        The State Board of Education shall provide for adequate and appropriate bonding of school finance officers and such other employees as it deems appropriate with respect to the disbursement of State funds. When it requires such bonds, the State Board of Education is authorized to place the bonds and pay the premiums thereon.

(c)        The treasurer of each individual school and all other officers, employees and agents of each local school administrative unit who have custody of public school money in the normal course of their employment or agency shall give a true accounting bond with sufficient sureties in an amount to be fixed by the board of education. The premiums on these bonds shall be paid by the local school administrative unit. Instead of individual bonds, a local school administrative unit may provide for a blanket bond to cover all officers, employees, and agents of the local school administrative unit required to be bonded, except the finance officer. The finance officer may be included within the blanket bond if the blanket bond protects against risks not protected against by the individual bond. (1975, c. 437, s. 1; 1981, c. 423, s. 1; 2007‑85, s. 1.)



§ 115C-443. Investment of idle cash.

§ 115C‑443.  Investment of idle cash.

(a)        A local school administrative unit may deposit at interest or invest all or part of the cash balance of any fund. The finance officer shall manage investments subject to whatever restrictions and directions the board of education may impose. The finance officer shall have the power to purchase, sell, and exchange securities on behalf of the board of education. The investment program shall be so managed that investments and deposits can be converted into cash when needed.

(b)        Moneys may be deposited at interest at any bank, savings and loan association, or trust company in this State in the form of certificates of deposit or such other forms of time deposit as the Local Government Commission may approve. Investment deposits shall be secured as provided in G.S. 115C‑444(b).

(c)        Moneys may be invested in the following classes of securities, and no others:

(1)        Obligations of the United States of America.

(2)        Obligations of any agency or instrumentality of the United States of America if the payment of interest and principal of such obligations is fully guaranteed by the United States of America.

(3)        Obligations of the State of North Carolina.

(4)        Bonds and notes of any North Carolina local government or public authority, subject to such restrictions as the Secretary of the Local Government Commission may impose.

(5)        Shares of any savings and loan association organized under the laws of this State and shares of any federal savings and loan association having its principal office in this State, to the extent that the investment in such shares is fully insured by the United States of America or an agency thereof or by any mutual deposit guaranty association authorized by the Commissioner of Insurance of North Carolina to do business in North Carolina pursuant to Article 7A of Chapter 54 of the General Statutes.

(6)        Obligations maturing no later than 18 months after the date of purchase of the Federal Intermediate Credit Banks, the Federal Home Loan Banks, Fannie Mae, the Banks for Cooperatives, and the Federal Land Banks.

(7)        Any form of investment allowed by law to the State Treasurer.

(8)        Any form of investment allowed by G.S. 159‑30 to local governments and public authorities.

(d)        Investment securities may be bought, sold, and traded by private negotiation, and local school administrative units may pay all incidental costs thereof and all reasonable cost of administering the investment and deposit program. Securities and deposit certificates shall be in the custody of the finance officer who shall be responsible for their safekeeping and for keeping accurate investment accounts and records.

(e)        Interest earned on deposits and investments shall be credited to the fund whose cash is deposited or invested. Cash of several funds may be combined for deposit or investment if not otherwise prohibited by law; and when such joint deposits or investments are made, interest earned shall be prorated and credited to the various funds on the basis of the amounts thereof invested, figured according to an average periodic balance or some other sound accounting principle. Interest earned on the deposit or investment of bond funds shall be deemed a part of the bond proceeds.

(f)         Registered securities acquired for investment may be released from registration and transferred by signature of the finance officer.

(g)        It is the intent of this Article that the foregoing provisions of this section shall apply only to those funds received by the local school administrative unit as required by G.S. 115C‑437. The county finance officer shall be responsible for the investment of all county funds allocated to the local school administrative unit prior to such county funds actually being remitted to the school finance officer as provided by G.S. 115C‑437. (1975, c. 437, s. 1; 1981, c. 423, s. 1; 1985, c. 246, s. 1; 2001‑487, s. 14(h).)



§ 115C-444. Selection of depository; deposits to be secured.

§ 115C‑444.  Selection of depository; deposits to be secured.

(a)        Each board of education shall designate as the official depositories of the local school administrative unit one or more banks, savings and loan associations, or trust companies in this State. It shall be unlawful for any money belonging to a local school administrative unit or an individual school to be deposited in any place, bank, or trust company other than an official depository, except as permitted by G.S. 115C‑443(b); however, moneys belonging to an administrative unit or an individual school may be deposited in official depositories in Negotiable Order of Withdrawal (NOW) accounts.

(b)        Money on deposit in an official depository or deposited at interest pursuant to G.S. 115C‑443(b) shall be secured by deposit insurance, surety bonds, or investment securities of such nature, in a sufficient amount to protect the administrative unit or an individual  school on account of deposit of moneys made therein, and in such manner, as may be prescribed by rule or regulation of the Local Government Commission. When deposits are secured in accordance with this subsection, no public officer or employee may be held liable for any losses sustained by a local school administrative unit because of the default or insolvency of the depository. (1975, c. 437, s. 1; 1981, c. 423, s. 1; c. 682, s. 23; c. 866, ss. 1, 2; 1985, c. 246, s. 2.)



§ 115C-445. Daily deposits.

§ 115C‑445.  Daily deposits.

Except as otherwise provided by law, all moneys collected or received by an officer, employee or agent of a local school administrative unit or an individual school shall be deposited in accordance with this section. Each officer, employee and agent of a local school administrative unit or individual school whose duty it is to collect or receive any taxes or other moneys shall deposit his collections and receipts daily. If the board of education gives its approval, deposits shall be required only when the moneys on hand amount to as much as two hundred fifty dollars ($250.00), but in any event a deposit shall be made on the last business day of the month. All deposits shall be made with the finance officer or in an official  depository. Deposits in an official depository shall be immediately reported to the finance officer or individual school treasurer by means of a duplicate deposit ticket. The finance officer may at any time audit the accounts of any officer, employee or agent collecting or receiving any taxes or other moneys, and may prescribe the form and detail of these accounts. The accounts of such an officer, employee or agent shall be audited at least annually. (1975, c. 437, s. 1; 1981, c. 423, s. 1.)



§ 115C-446. Semiannual reports on status of deposits and investments.

§ 115C‑446.  Semiannual reports on status of deposits and investments.

Each school finance officer shall report to the Secretary of the Local Government Commission on January 1 and July 1 of each year, or such other dates as the Secretary may prescribe, the amounts of money then in his custody and in the custody of treasurers of individual schools within the local school administrative unit, the amount of deposits of such money in depositories, a list of all investment securities and time deposits held by the local school administrative unit and individual schools therein. In like manner, each bank or trust company acting as the official depository of any administrative unit or individual school may be required to report to the Secretary a description of the surety bonds or investment securities securing such public deposits. If the Secretary finds at any time that any moneys of a local school administrative unit or an individual school are not properly deposited or secured, or are invested in securities not eligible for investment, he shall notify the officer in charge of the moneys of the failure to comply with law. Upon such notification, the officer shall comply with the law within 30 days, except as to the sale of securities not eligible for investment which shall be sold within nine months at a price to be approved by the Secretary. The Local Government Commission may extend the time for sale of ineligible securities, but no one extension may cover a period of more than one year. (1975, c. 437, s. 1; 1981, c. 423, s. 1; c. 866, s. 3.)



§ 115C-447. Annual independent audit.

§ 115C‑447.  Annual independent audit.

(a)        Each local school administrative unit shall have its accounts and the accounts of individual schools therein audited as soon as possible after the close of each fiscal year by a certified public accountant or by an accountant certified by the Local Government Commission as qualified to audit local government accounts. The auditor who audits the accounts of a local school administrative unit shall also audit the accounts of its individual schools. The auditor shall be selected by and shall report directly to the board of education. The audit contract shall be in writing, shall include all its terms and conditions, and shall be submitted to the Secretary of the Local Government Commission for his approval as to form, terms and conditions. The terms and conditions of the audit contract shall include the scope of the audit, and the requirement that upon completion of the examination the auditor shall prepare a typewritten or printed report embodying financial statements and his opinion and comments relating thereto. The financial statements accompanying the auditor's report shall be prepared in conformity with generally accepted accounting principles. The auditor shall file a copy of the audit report with the Secretary of the Local Government Commission, the State Board of Education, the board of education and the board of county commissioners, and shall submit all bills or claims for audit fees and costs to the Secretary of the Local Government Commission for his approval. It shall be unlawful for any local school administrative unit to pay or permit the payment of such bills or claims without this approval. Each officer, employee and agent of the local school administrative unit having custody of public money or responsibility for keeping records of public financial or fiscal affairs shall produce all books and records requested by the auditor and shall divulge such information relating to fiscal affairs as he may request. If any member of a board of education or any other public officer, employee or agent shall conceal, falsify, or refuse to deliver or divulge any books, records, or information, with an intent thereby to mislead the auditor or impede or interfere with the audit, he is guilty of a Class 1 misdemeanor.

The State Auditor shall have authority to prescribe the manner in which funds disbursed by administrative units by warrants on the State Treasurer shall be audited.

(b)        When the State Board of Education finds that incidents of fraud, embezzlement, theft, or management failures in a local school administrative unit make it appropriate to review the internal control procedures of the unit, the State Board of Education shall so notify the unit. If the incidents were discovered by the firm performing the audit under subsection (a) of this section, the board of the local school administrative unit shall submit the audit together with a plan for any corrective actions relative to its internal control procedures to the State Board of Education and the Local Government Commission for approval and shall implement the approved changes prior to the next annual audit. Where the firm preparing the audit under subsection (a) of this section identifies significant problems with internal control procedures the local school administrative unit shall submit the audit together with a plan for any corrective actions relative to its internal control procedures to the State Board of Education and the Local Government Commission for approval and shall implement the approved changes prior to the next annual audit.

If the incidents were not discovered by the firm performing the audit under subsection (a) of this section, the State Board of Education and the Local Government Commission shall employ an audit firm to review the internal control procedures of that local school administrative unit. Upon completion of this review, the audit firm shall report publicly to the State Board of Education, the Local Government Commission, and the board of the local school administrative unit. If the State Board of Education determines that significant changes are needed in the internal control procedures of the local school administrative unit, the local board shall submit a plan of corrective actions to the State Board of Education and the Local Government Commission for approval and shall implement the approved changes prior to the next annual audit. The local school administrative unit shall pay the cost of this audit. (1975, c. 437, s. 1; 1981, c. 423, s. 1; 1983, c. 913, s. 17; 1987 (Reg. Sess., 1988), c. 1025, s. 14; 1993, c. 539, s. 891; 1994, Ex. Sess., c. 24, s. 14(c); 2005‑276, s. 7.58.)



§ 115C-448. Special funds of individual schools.

§ 115C‑448.  Special funds of individual schools.

(a)        The board of education shall appoint a treasurer for each school within the local school administrative unit that handles special funds. The treasurer shall keep a complete record of all moneys in his charge in such form and detail as may be prescribed by the finance officer of the local school administrative unit, and shall make such reports to the superintendent and finance officer of the local school administrative unit as they or the board of education may prescribe. Special funds of individual schools shall be deposited in an official depository of the local school administrative unit in special accounts to the credit of the individual school, and shall be  paid only on checks or drafts signed by the principal of the school and the treasurer. The board of education may, in its discretion, waive the requirements of this section for any school which handles less than three hundred dollars ($300.00) in any school year.

(b)        Nothing in this section shall prevent the board of education from requiring that all funds of individual schools be deposited with  and accounted for by the school finance officer. If this is done, these moneys shall be disbursed and accounted for in the same manner as other school funds except that the check or draft shall not bear the certificate of preaudit.

(c)        For the purposes of this section, "special funds of individual  schools" includes by way of illustration and not limitation funds realized from gate receipts of interscholastic athletic competition, sale of school annuals and newspapers, and dues of student organizations. (1975, c. 437, s. 1; 1981, c. 423, s. 1.)



§ 115C-449. Proceeds of insurance claims.

§ 115C‑449.  Proceeds of insurance claims.

Moneys paid to a local school administrative unit pursuant to contracts of insurance against loss of capital assets through fire or casualty shall be used to repair or replace the damaged asset, or if the asset is not repaired or replaced, placed to the credit of the  capital outlay fund for appropriation at some future time. (1975, c. 437, s. 1; 1981, c. 423, s. 1.)



§ 115C-450. School food services.

§ 115C‑450.  School food services.

School food services shall be included in the budget of each local school administrative unit and the State Board of Education shall provide for school food services in the uniform budget format required by G.S. 115C‑426. (1975, c. 437, s. 1; 1981, c. 423, s. 1.)



§ 115C-451. Reports to State Board of Education; failure to comply with School Budget Act.

§ 115C‑451.  Reports to State Board of Education; failure to comply with School Budget Act.

(a)        The State Board of Education shall have authority to require local school administrative units to make such reports as it may deem advisable with respect to the financial operation of the public schools.

(b)        The State Board of Education shall be responsible for assuring that local boards of education comply with State laws and regulations regarding the budgeting, management, and expenditure of funds. When a local board of education willfully or negligently fails or refuses to comply with these laws and regulations, the State Board of Education shall issue a warning to the local board of education and direct it to take remedial action. In addition, the State Board may suspend the flexibility given to the local board under G.S. 115C‑105.21A and may require the local board to use funds during the term of suspension only for the purposes for which they were allotted or for other purposes with the specific approval from the State Board.

(c)        If the local board of education, after warning, persists in willfully or negligently failing or refusing to comply with these laws and regulations, the State Board of Education shall by resolution assume control of the financial affairs of the local board of education and shall appoint an administrator to exercise the powers assumed. The adoption of a resolution shall have the effect of divesting the local board of education of its powers as to the adoption of budgets, expenditure of money, and all other financial powers conferred upon the local board of education by law. (1975, c. 437, s. 1; 1981, c. 423, s. 1; 1991, c. 529, s. 5; 1997‑443, s. 8.7.)



§ 115C-452. Fines and forfeitures.

§ 115C‑452.  Fines and forfeitures.

The clear proceeds of all penalties and forfeitures and of all fines collected in the General Court of Justice in each county shall be remitted by the clerk of the superior court to the county finance officer, who shall forthwith determine what portion of the total is due to each local school administrative unit in the county and remit the appropriate portion of the amount to the finance officer of each local school administrative unit. Fines and forfeitures shall be apportioned according to the projected average daily membership of  each local school administrative unit as determined by and certified to the local school administrative units and the board of county commissioners by the State Board of Education pursuant to G.S. 115C‑430. (1975, c. 437, s. 1; 1981, c. 423, s. 1.)



§§ 115C-453 through 115C-457. Reserved for future codification purposes.

§§ 115C‑453 through 115C‑457.  Reserved for future codification purposes.



§ 115C-457.1. Creation of Fund; administration.

Article 31A.

Civil Penalty and Forfeiture Fund.

§ 115C‑457.1.  Creation of Fund; administration.

(a)        There is created the Civil Penalty and Forfeiture Fund. The Fund shall consist of the clear proceeds of all civil penalties, civil forfeitures, and civil fines that are collected by a State agency and that the General Assembly is authorized to place in a State fund pursuant to Article IX, Section 7(b) of the Constitution.

(b)        The Fund shall be administered by the Office of State Budget and Management. The Fund and all interest accruing to the Fund shall be faithfully used exclusively for maintaining free public schools. (1997‑443, s. 8.20; 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b); 2003‑423, s. 2.)



§ 115C-457.2. Remittance of moneys to the Fund.

§ 115C‑457.2.  Remittance of moneys to the Fund.

The clear proceeds of all civil penalties, civil forfeitures, and civil fines that are collected by a State agency and that the General Assembly is authorized to place in a State fund pursuant to Article IX, Section 7(b) of the Constitution shall be remitted to the Office of State Budget and Management by the officer having custody of the funds within 10 days after the close of the calendar month in which the revenues were received or collected. Notwithstanding any other law, all such funds shall be deposited in the Civil Penalty and Forfeiture Fund. The clear proceeds of these funds include the full amount of all civil penalties, civil forfeitures, and civil fines collected under authority conferred by the State, diminished only by the actual costs of collection, not to exceed twenty percent (20%) of the amount collected. The collection cost percentage to be used by a State agency shall be established and approved by the Office of State Budget and Management on an annual basis based upon the computation of actual collection costs by each agency for the prior fiscal year. (1997‑443, s. 8.20; 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b); 2003‑423, s. 3; 2005‑276, s. 6.37(v); 2006‑66, s. 6.9(c).)



§ 115C-457.3. Appropriation of moneys in the Fund.

§ 115C‑457.3.  Appropriation of moneys in the Fund.

(a)        The General Assembly shall appropriate moneys in the Civil Penalty and Forfeiture Fund in the Current Operations Appropriations Act. These appropriations shall be made to the State Public School Fund for allotment by the State Board of Education, on behalf of the counties, to local school administrative units on a per pupil basis in accordance with Article IX, Section 7(b) of the North Carolina Constitution.

(b)        In accordance with subsection (a) of this section, the State Board of Education shall allocate these funds according to the allotted average daily membership of each local school administrative unit as determined by and certified to the local school administrative units and the board of county commissioners by the State Board pursuant to G.S. 115C‑430. (1997‑443, s. 8.20; 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b); 2003‑423, s. 3.2; 2005‑276, s. 6.37(g).)



§ 115C-458. State Literary Fund.

Article 32.

State Literary Fund.

§ 115C‑458.  State Literary Fund.

The State Literary Fund includes all funds derived from the sources enumerated in Sec. 6, Article IX, of the Constitution, and all funds that may be hereafter so derived, together with any interest that may accrue thereon. This Fund shall be separate and distinct from other funds of the State.

The State Literary Fund shall be faithfully appropriated and used exclusively for establishing and maintaining a uniform system of free public schools.  (1955, c. 1372, art. 11, s. 1; 1971, c. 704, s. 11; c. 1096; 1981, c. 423, s. 1; 2009‑451, s. 7.37(a).)



§ 115C-459. Terms of loans.

§ 115C‑459.  Terms of loans.

Loans made under the provisions of this Article shall be payable in 10 installments, shall bear interest at a uniform rate determined by the State Board of Education not to exceed eight percent (8%), payable annually, and shall be evidenced by the note of the county, executed by the chairman, the clerk of the board of county commissioners, and the chairman and secretary of the local board of education, and deposited with the State Treasurer. The first installment of such loan, together with the interest on the whole amount then due, shall be paid by the local board on the tenth day of February after the tenth day of August subsequent to the making of such loan, and the remaining installments, together with the interest, shall be paid on the tenth day of February of each subsequent year until all shall have been paid. (1955, c. 1372, art. 11, s. 2; 1971, c. 1094; 1981, c. 423, s. 1; 1983, c. 477.)



§ 115C-460: Repealed by Session Laws 2009-451, s. 7.37(c), effective July 1, 2009.

§ 115C‑460: Repealed by Session Laws 2009‑451, s. 7.37(c), effective July 1, 2009.



§ 115C-461: Repealed by Session Laws 2009-451, s. 7.37(c), effective July 1, 2009.

§ 115C‑461: Repealed by Session Laws 2009‑451, s. 7.37(c), effective July 1, 2009.



§ 115C-462: Repealed by Session Laws 2009-451, s. 7.37(c), effective July 1, 2009.

§ 115C‑462: Repealed by Session Laws 2009‑451, s. 7.37(c), effective July 1, 2009.



§ 115C-463: Repealed by Session Laws 2009-451, s. 7.37(c), effective July 1, 2009.

§ 115C‑463: Repealed by Session Laws 2009‑451, s. 7.37(c), effective July 1, 2009.



§ 115C-464: Repealed by Session Laws 2009-451, s. 7.37(c), effective July 1, 2009.

§ 115C‑464: Repealed by Session Laws 2009‑451, s. 7.37(c), effective July 1, 2009.



§ 115C-465: Repealed by Session Laws 2009-451, s. 7.37(c), effective July 1, 2009.

§ 115C‑465: Repealed by Session Laws 2009‑451, s. 7.37(c), effective July 1, 2009.



§ 115C-466: Repealed by Session Laws 2009-451, s. 7.37(c), effective July 1, 2009.

§ 115C‑466: Repealed by Session Laws 2009‑451, s. 7.37(c), effective July 1, 2009.



§ 115C-467: Repealed by Session Laws 2009-451, s. 7.37(c), effective July 1, 2009.

§ 115C‑467: Repealed by Session Laws 2009‑451, s. 7.37(c), effective July 1, 2009.



§ 115C-468: Recodified as G.S. 116-209.33 by Session Laws 2005-276, s. 9.17(b), effective January 1, 2006, and applicable to scholarship loans awarded on or after that date.

Article 32A.

Scholarship Loan Fund for Prospective Teachers.

§ 115C‑468: Recodified as G.S. 116‑209.33 by Session Laws 2005‑276, s. 9.17(b), effective January 1, 2006, and applicable to scholarship loans awarded on or after that date.



§§ 115C-469, 115C-470: Repealed by Session Laws 2005-276, s. 9.17(b), effective January 1, 2006, and applicable to scholarship loans awarded on or after that date.

§§ 115C‑469, 115C‑470: Repealed by Session Laws 2005‑276, s. 9.17(b), effective January 1, 2006, and applicable to scholarship loans awarded on or after that date.



§ 115C-471: Recodified as G.S. 116-209.34 by Session Laws 2005-276, s. 9.17(b), effective January 1, 2006, and applicable to scholarship loans awarded on or after that date.

§ 115C‑471: Recodified as G.S. 116‑209.34 by Session Laws 2005‑276, s. 9.17(b), effective January 1, 2006, and applicable to scholarship loans awarded on or after that date.



§ 115C-472: Repealed by Session Laws 1997-18, s. 11.

§ 115C-472:  Repealed by Session Laws 1997-18, s. 11.



§ 115C-472.1: Repealed by Session Laws 2005-276, s. 9.17(b), effective January 1, 2006, and applicable to scholarship loans awarded on or after that date.

§ 115C‑472.1: Repealed by Session Laws 2005‑276, s. 9.17(b), effective January 1, 2006, and applicable to scholarship loans awarded on or after that date.



§ 115C-472.5: Repealed by Session Laws 2009-451, s. 7.36(a), effective July 1, 2009.

Article 32B.

Computer Loan Revolving Fund.

§ 115C‑472.5: Repealed by Session Laws 2009‑451, s. 7.36(a), effective July 1, 2009.



§§ 115C-472.6 through 115C-472.9. Reserved for future codification purposes.

§§ 115C‑472.6 through 115C‑472.9.  Reserved for future codification purposes.



§ 115C-472.10. Establishment of the Fund for the Reduction of Class Size in Public Schools.

Article 32C.

Fund for the Reduction of Class Size in Public Schools.

§ 115C‑472.10.  Establishment of the Fund for the Reduction of Class Size in Public Schools.

(a)        There is established under the control and direction of the State Board of Education the Fund for the Reduction of Class Size in Public Schools. This fund shall be a nonreverting special revenue fund consisting of moneys credited to it under G.S. 20‑81.12(b12) from the sale of special registration plates to support the public schools.

(b)        The State Board of Education shall allocate funds in the Fund for the Reduction of Class Size in Public Schools to local school administrative units to reduce class size in public schools. (2000‑159, s. 8.)



§ 115C-473. Method of assumption; validation of proceedings.

Article 33.

Assumption of School District Indebtedness by Counties.

§ 115C‑473.  Method of assumption; validation of proceedings.

The county board of education, with the approval of the board of commissioners, and when the assumption of such indebtedness is approved at an election as hereinafter provided, if such election is required by the Constitution, may include in the debt service fund  in the school budget all outstanding indebtedness for school purposes of every city, town, school district, school taxing district, township, city administrative unit or other political subdivision in the county, hereinafter collectively called "local districts," lawfully incurred in erecting and equipping school buildings necessary for the school term. The election on the question of assuming such indebtedness shall be called and held in accordance with the provisions of Chapter 159 of the General Statutes, known as "The Local Government Finance Act," insofar as the same may be made applicable, and the returns of such election shall be canvassed and a statement of the result thereof prepared, filed and published as provided in the Local Government Finance Act. No right of action or defense founded upon the invalidity of the election shall be asserted, nor shall the validity of the election be open to question in any court upon any ground whatever, except in an action or proceeding commenced within 30 days after the publication of such statement of result. When such indebtedness is taken over for payment by the county as a whole and the local districts are relieved of their annual payments, the county funds provided for such purpose shall be deducted from the debt service fund prior to the division of such fund among the schools of the county as provided in Article 31 of this Chapter.

The assumption, as herein provided, by any county, at any time prior to the 28th day of February, 1951, of the indebtedness of local  districts for school purposes and all proceedings had in connection therewith are hereby in all respects ratified, approved, confirmed, and validated: Provided, that nothing herein shall prevent counties and local taxing districts from levying taxes to provide for the payment of their debt service requirements if they have not been otherwise provided for. (1955, c. 1372, art. 12, s. 1; 1981, c. 423, s. 1.)



§ 115C-474. Taxes levied and collected for bonds assumed to be paid into school debt service fund of county; discharge of sinking fund custodian.

§ 115C‑474.  Taxes levied and collected for bonds assumed to be paid into school debt service fund of county; discharge of sinking fund custodian.

In any county where the bonds of a local district have been assumed under the provisions of this Article, all taxes levied and collected for the purpose of paying the principal of and interest on said bonds, or for creating a sinking fund for the retirement of said  bonds, shall be deposited in the school debt service fund of the county. The custodian of all moneys and other assets of a sinking fund created for the retirement of said bonds is hereby authorized to turn over such moneys and assets to the county treasurer, the county sinking fund commissioner or other county officer charged with the custodianship of sinking funds, and such custodian shall thereby be discharged from further responsibility for administration of and accounting for such sinking fund. (1955, c. 1372, art. 12, s. 2; 1981, c. 423, s. 1.)



§ 115C-475. Allocation to district bonds of taxes collected.

§ 115C‑475.  Allocation to district bonds of taxes collected.

The collections of taxes levied for debt service on all taxable property of a county in which local district bonds have been assumed shall be proportionately allocated to each issue of such bonds. (1955, c. 1372, art. 12, s. 3; 1981, c. 423, s. 1.)



§§ 115C-476 through 115C-480. Reserved for future codification purposes.

§§ 115C‑476 through 115C‑480.  Reserved for future codification purposes.



§ 115C-481. School district defined.

Article 34.

Refunding and Funding Bonds of School Districts.

§ 115C‑481.  School district defined.

The term "school district" as used in this Article shall be deemed to include any special school taxing district, local tax district, special charter district, city administrative unit or other political subdivision of a county by which or on behalf of which bonds have been issued for erecting and equipping school buildings, or for refunding the same, and such bonds are outstanding. (1955, c. 1372, art. 13, s. 1; 1981, c. 423, s. 1.)



§ 115C-482. Continuance of district until bonds are paid.

§ 115C‑482.  Continuance of district until bonds are paid.

Notwithstanding the provisions of any law which affect the  continued existence of a school district or the levy of taxes therein for the payment of its bonds, such school district shall continue in existence with its boundaries unchanged from those established at the  time of issuance of its bonds, unless such boundaries shall have been  extended and thereby embrace additional territory subject to the levy of such taxes, until all of its outstanding bonds, together with the interest thereon, shall be paid. (1955, c. 1372, art. 13, s. 2; 1981,  c. 423, s. 1.)



§ 115C-483. Funding and refunding of bonds authorized; issuance and sale or exchange; tax levy for repayment.

§ 115C‑483.  Funding and refunding of bonds authorized; issuance and sale or exchange; tax levy for repayment.

The board of commissioners of the county in which any such school district is located is hereby authorized to issue bonds at one time or from time to time for the purpose of refunding or funding the  principal or interest of any bonds of such school district then outstanding. Such refunding or funding bonds shall be issued in the name of the school district and they may be sold or delivered in exchange for or upon the extinguishment of the obligations or indebtedness refunded or funded. Except as otherwise provided in this Article, such refunding and funding bonds shall be issued in accordance with the provisions of Chapter 159 of the General Statutes, the Local Government Finance Act. The tax‑levying body or bodies authorized by law to levy taxes for the payment of the bonds, the principal or interest of which shall be refunded or funded, shall levy annually a special tax on all taxable property in such school district sufficient to pay the principal and interest of said refunding or funding bonds as the same become due. (1955, c. 1372, art. 13, s. 3; 1981, c. 423, s. 1.)



§ 115C-484. Issuance of bonds by cities and towns; debt statement; tax levy for repayment.

§ 115C‑484.  Issuance of bonds by cities and towns; debt statement; tax levy for repayment.

In case the governing body of any city or town is the body  authorized by law to levy taxes for the payment of the bonds of such district, whether the territory embraced in such district lies wholly  or partly within the corporate limits of such city or town, such governing body of such city or town is hereby authorized to issue bonds at the time or from time to time for the purpose of refunding or funding the principal or interest of any bonds then outstanding which were issued by or on behalf of such school district. Except as otherwise provided in this Article, such refunding and funding bonds shall be issued in accordance with the provisions of the Local Government Bond Act, relating to the issuance of refunding and funding bonds under that act, and the provisions of the Local Government Finance Act, except in the following respects:

(1)        The bonds shall be issued in the name and on behalf of the school district by the governing body of such city or town.

(2)        It shall not be necessary to include in the ordinance authorizing the bonds, or in the notice required to be published after the passage of the ordinance, any statement concerning the filing of a debt statement, and, as applied to said bonds, G.S. 159‑54 and G.S. 159‑55 (the Local Government Bond Act,) shall be read and understood as if they contained no requirements in respect to such matters.

(3)        The governing body of such city or town shall annually levy and collect a tax ad valorem upon all the taxable property in such school district sufficient to pay the principal and interest of such refunding or funding bonds as the same become due. (1955, c. 1372, art. 13, s. 4; 1981, c. 423, s. 1.)



§§ 115C-485 through 115C-489. Reserved for future codification purposes.

§§ 115C‑485 through 115C‑489.  Reserved for future codification purposes.



§ 115C-489.1, 115C-489.2: Repealed by Session Laws 1995 (Reg. Sess., 1996), c. 631, s. 14, effective 30 days after the last school administrative unit on the priority list established in 1988 by the Commission on School Facility Needs is funded.

Article 34A.

Critical School Facility Needs Fund.

§ 115C‑489.1, 115C-489.2:  Repealed by Session Laws 1995 (Reg. Sess., 1996), c. 631, s. 14, effective 30 days after the last school administrative unit on the priority list established in 1988 by the Commission on School Facility Needs is funded.



§ 115C-489.2. Repealed by Session Laws 1995 (Reg. Sess., 1996), c. 631, s. 14, effective 30 days after the last school administrative unit on the priority list established in 1988 by the Commission on School Facility Needs is funded.

§ 115C‑489.2.  Repealed by Session Laws 1995 (Reg. Sess., 1996), c. 631, s. 14, effective 30 days after the last school administrative unit on the priority list established in 1988 by the Commission on School Facility Needs is funded.



§§ 115C-489.3 through 115C-489.4: Repealed by Session Laws 1995 (Regular Session, 1996), c. 631, s. 13.

§§ 115C‑489.3 through 115C‑489.4:  Repealed by Session Laws 1995 (Regular Session, 1996), c. 631, s. 13.



§ 115C-489.5. Qualified zone academy bonds and qualified school construction bonds; findings.

Article 34B.

Qualified Zone Academy Bonds and Qualified School Construction Bonds.

§ 115C‑489.5.  Qualified zone academy bonds and qualified school construction bonds; findings.

The General Assembly finds:

(1)        Section 226 of the Taxpayer Relief Act of 1997, as codified at 26 U.S.C. § 54E, provides funds for school improvements through taxable qualified zone academy bonds. Ninety‑five percent (95%) or more of the proceeds of a qualified zone academy bond issue must be used for a qualified purpose with respect to a qualified zone academy established by an eligible local education agency.

(2)        Partnerships between private entities and local schools are promoted through the use of qualified zone academy bonds. Issuers must certify that they have received written commitments from one or more private entities to make qualified contributions valued at ten percent (10%) of the proceeds of the issue.

(2a)      Section 1521, et seq., of the American Recovery and Reinvestment Tax Act of 2009 (ARRTA), enacted as 26 U.S.C. § 54F, provides a new source of funds for construction, rehabilitation, or repair of public school facilities or for acquisition of land for public school facilities through the issuance of qualified school construction bonds.

(3)        Eligible taxpayers may receive federal tax credits for holding the qualified zone academy bonds or qualified school construction bonds. It is intended that the qualified zone academy bonds and qualified school construction bonds be sold at a price so that the tax credits received produce the economic equivalent of interest that otherwise would have been paid on the bonds. Therefore, issuers of qualified zone academy bonds or qualified school construction bonds are obligated to repay the principal amount of the qualified zone academy bonds or qualified school construction bonds but need not make interest payments.

(4)        Applicable federal law limits the amount of qualified zone academy bonds and qualified school construction bonds that may be issued in North Carolina in a calendar year. The amount of qualified school construction bonds that may be issued in the State is divided between amounts specifically designated for identified local school districts pursuant to ARRTA ("local allocation") and amounts allocated to the entire State for use throughout the State ("statewide allocation").  (2000‑69, s. 1; 2009‑140, s. 1.)



§ 115C-489.6. Administration; consultation; issuance of bonds.

§ 115C‑489.6.  Administration; consultation; issuance of bonds.

(a)        QZAB Program.  The State Board of Education is designated the State education agency responsible for administering the qualified zone academy bond program in North Carolina for the purposes of 26 U.S.C. § 54E. The State Board of Education shall perform all activities required to implement and carry out the qualified zone activity bond program in North Carolina. Those activities include:

(1)        Defining those areas and schools that are eligible under federal law to participate in the qualified zone academy bond program in North Carolina.

(2)        Designing an application process under which proposals may be solicited from qualified zone academies.

(3)        Determining the eligibility of an applicant to be a participating qualified zone academy.

(4)        Awarding the State's allocation of total funds among selected applicants and establishing conditions upon the usage of the allocation. These conditions must include:

a.         Requiring that the bond proceeds be used only for rehabilitating or repairing the public school facility in which the qualified zone academy is located, which may include (i) wiring and other infrastructure improvements related to providing technology and (ii) equipment related to the rehabilitation or repair, but not personal computers or similar technology equipment.

b.         Conditions designed to assure that the allocation is used in a timely manner.

(5)        Confirming that the terms of any qualified zone academy bonds issued in accordance with this program are consistent with the terms of the federal program.

(a1)      Qualified School Construction Bond Program.  The State Board of Education is designated the State education agency responsible for administering the statewide allocation of authority to issue qualified school construction bonds under 26 U.S.C. § 54F. The State Board of Education shall perform all activities required to implement and carry out the statewide allocation for the qualified school construction bond program in North Carolina. Those activities include:

(1)        Designing an application process under which proposals may be solicited from issuers wishing to issue qualified school construction bonds pursuant to the statewide allocation.

(2)        Awarding the State's allocation of total funds among selected applicants and establishing conditions upon the usage of the allocation. These conditions may include:

a.         Requiring that the bond proceeds be used for purposes permitted under 26 U.S.C. § 54F.

b.         Conditions designed to assure that the allocation is used in a timely manner and that the allocations are made in accordance with the requirements of federal statutes, regulations, and rulings.

(3)        Confirming that the terms of any qualified school construction bonds issued in accordance with this program are consistent with the terms of the federal program.

(4)        Acting as the State entity designated to receive notice from any local school district that it will not utilize its local allocation so that the unused resource will become part of the statewide allocation. Local school districts receiving a local allocation are hereby directed to coordinate the use of such allocation with the State Board of Education so that any local allocation that will not be used by the local school district becomes eligible for use as part of the statewide allocation.

(b)        Assistance.  The Department of Public Instruction shall provide the State Board of Education any support it requires in carrying out this section.

(c)        Consultation.  In reviewing applications and awarding allocations, the State Board of Education shall consult with the Local Government Commission to determine whether a prospective issuer of qualified zone academy bonds or qualified school construction bonds is able to issue or incur marketable obligations.

(d)        Issuance of Bonds.  Any qualified zone academy bonds or qualified school construction bonds may be issued pursuant to the applicable provisions of and in compliance with the Local Government Bond Act, Article 4 of Chapter 159 of the General Statutes, or pursuant to the applicable provisions of and in compliance with G.S. 160A‑20, to the extent authorized by G.S. 153A‑158.1. As provided in G.S. 159‑123(b), qualified zone academy bonds or qualified school construction bonds to be issued pursuant to the Local Government Bond Act may be sold by the Local Government Commission at private sale.  (2000‑69, s. 1; 2009‑140, s. 1.)



§ 115C-490. Creation of endowment funds; administration.

Article 35.

Voluntary Endowment Fund for Public Schools.

§ 115C‑490.  Creation of endowment funds; administration.

Any local board of education is hereby authorized and empowered upon the passage of a resolution to create and establish a permanent endowment fund which shall be financed by gifts, donations, bequests or other forms of voluntary contributions.  Any endowment fund established under the provisions of this Article shall be administered by the members of such board of education who, ex officio, shall constitute and be known as "The Board of Trustees of the Endowment Fund of the Public Schools of __________County or____________City or Town" (in which shall be inserted the name of the county, city or town).  The board of trustees so established shall determine its own organization and methods of procedure. (1961, c. 970; 1981, c. 423, s. 1.)



§ 115C-491. Boards of trustees public corporations; powers and authority generally; investments.

§ 115C‑491.  Boards of trustees public corporations; powers and authority generally; investments.

Any board of trustees created and organized under this Article shall be a body politic, public corporation and instrumentality of government and as such may sue and be sued in matters relating to the endowment fund and shall have the power and authority to acquire, hold, purchase and invest in all forms of property, both real and personal, including, but not by way of limitation, all types of stocks, bonds, securities, mortgages and all types, kinds and subjects of investments of any nature and description. The board of trustees of said endowment fund may receive pledges, gifts, donations, devises and bequests, and may in its discretion retain such in the form in which they are made, and may use the same as a permanent endowment fund. The board of trustees of any endowment fund created hereunder shall have the power to sell any property, real, personal or choses in action, of the endowment fund, at either public or private sale. The board of trustees shall be responsible for the prudent investment of any funds or moneys belonging to the endowment fund in the exercise of its sound discretion without regard to any statute or rule of law relating to the investment of funds by fiduciaries. (1961, c. 970; 1981, c. 423, s. 1.)



§ 115C-492. Expenditure of funds; pledges.

§ 115C‑492.  Expenditure of funds; pledges.

It is not the intent that such endowment fund created hereunder shall take the place of State appropriations or any regular  appropriations, tax funds or other funds made available by counties, cities, towns or local school administrative units for the normal operation of the public schools. Any endowment fund created hereunder, or the income from same, shall be used for the benefit of the public schools of the county, city or town involved and to supplement regular and normal appropriations to the end that the public schools may improve and increase their functions, may enlarge their areas of service and may become more useful to a greater number of people. The board of trustees in its discretion shall determine the objects and purposes for which the endowment fund shall be spent. Nothing herein shall be construed to prevent the board of trustees of any such endowment fund established hereunder from receiving pledges, gifts, donations, devises and bequests and from using the same for such lawful school purposes as the donor or donors designate: Provided, always, that the administration of any such pledges, gifts, donations, devises and bequests, or the expenditure of funds from same, will not impose any financial burden or obligation on the State of North Carolina or any subdivisions of government of the State. The board of trustees may, with the consent of the donor of any pledges, transfer and assign such pledges as security for loans. This consent by the donor may be made at the time of the pledge or at any time before said pledges are paid off in full. It is the purpose of this provision to enable the board of trustees to have the immediate use of funds which the donor may desire to pledge as payable over a period of years. (1961, c. 970; 1981, c. 423, s. 1.)



§ 115C-493. When only income from fund expended.

§ 115C‑493.  When only income from fund expended.

Where the donor of said pledges, gifts, donations, devises and bequests so provides, the board of trustees shall keep the principal of such gift or gifts intact and only the income therefrom may be expended. (1961, c. 970; 1981, c. 423, s. 1.)



§ 115C-494. Property and income of board of trustees exempt from State taxation.

§ 115C‑494.  Property and income of board of trustees exempt from State taxation.

All property received, purchased, contributed or donated to the board of trustees for the benefit of any endowment fund created hereunder and all donations, gifts and bequests received or otherwise administered for the benefit of said endowment fund, as well as the principal and income from said endowment fund, shall at all times be free from taxation, of any nature whatsoever, within the State. (1961, c. 970; 1981, c. 423, s. 1.)



§§ 115C-495 through 115C-499. Reserved for future codification purposes.

§§ 115C‑495 through 115C‑499.  Reserved for future codification purposes.



§ 115C-499.1. Definitions.

Article 35A.

College Scholarships.

§ 115C‑499.1.  Definitions.

The following definitions apply to this Article:

(1)        Academic year.  A period of time in which a student is expected to complete the equivalent of at least two semesters' or three quarters' academic work.

(2)        Authority.  The State Education Assistance Authority created by Article 23 of Chapter 116 of the General Statutes.

(3)        Eligible postsecondary institution.  A school that is:

a.         A constituent institution of The University of North Carolina as defined in G.S. 116‑2(4);

b.         A community college as defined in G.S. 115D‑2(2);

c.         A nonprofit postsecondary institution as defined in G.S. 116‑22(1) or G.S. 116‑43.5(a)(1); or

d.         A postsecondary institution owned or operated by a hospital authority as defined in G.S. 131E‑16(14) or school of nursing affiliated with a nonprofit postsecondary institution as defined in G.S. 116‑22(1).

(4)        Matriculated status.  Being recognized as a student in a defined program of study leading to a degree, diploma, or certificate at an eligible postsecondary institution.

(5)        Scholarship.  A scholarship for education awarded under this Article.

(6)        Title IV.  Title IV of the Higher Education Act of 1965, as amended, 20 U.S.C. § 1070, et seq. (2005‑344, s. 2; 2006‑66, s. 9.19; 2006‑221, s. 5B; 2006‑259, s. 8(h).)



§ 115C-499.2. Eligibility requirements for a scholarship.

§ 115C‑499.2.  Eligibility requirements for a scholarship.

In order to be eligible to receive a scholarship under this Article, a student seeking a degree, diploma, or certificate at an eligible postsecondary institution must meet all of the following requirements:

(1)        Only needy North Carolina students are eligible to receive scholarships. For purposes of this subsection, "needy North Carolina students" are those eligible students whose expected family contribution under the federal methodology does not exceed five thousand dollars ($5,000).

(2)        The student must meet all other eligibility requirements for the federal Pell Grant, with the exception of the expected family contribution.

(3)        The student must qualify as a legal resident of North Carolina and as a resident for tuition purposes in accordance with definitions of residency that may from time to time be adopted by the Board of Governors and published in the residency manual of the Board of Governors.

(4)        The student must meet enrollment standards by being admitted, enrolled, and classified as an undergraduate student in a matriculated status at an eligible postsecondary institution.

(5)        In order to continue to be eligible for a scholarship for the student's second and subsequent academic years, the student must meet achievement standards by maintaining satisfactory academic progress in a course of study in accordance with the standards and practices used for federal Title IV programs by the eligible postsecondary institution in which the student is enrolled.

(6)        A student may not receive a scholarship under this Article for more than four full academic years. (2005‑344, s. 2.)



§ 115C-499.3. Scholarship amounts; amounts dependent on net income available.

§ 115C‑499.3.  Scholarship amounts; amounts dependent on net income available.

(a)        Subject to the amount of net income available under G.S. 18C‑164(b)(2), a scholarship awarded under this Article to a student at an eligible postsecondary institution shall be based upon the enrollment status and expected family contribution of the student and shall not exceed four thousand dollars ($4,000) per academic year, including any federal Pell Grant, to be used for the costs of attendance as defined for federal Title IV programs.

(b)        Subject to the maximum amounts provided in this section, the Authority shall have the power to determine the actual scholarship amounts disbursed to students in any given year based on the amount of net income available under Chapter 18C of the General Statutes. If the net income available is not sufficient to fully fund the scholarships to the maximum amount, all scholarships shall be reduced equally, to the extent practicable, so that every eligible applicant shall receive a proportionate scholarship amount.

(c)        The minimum award of a scholarship under this Article shall be one hundred dollars ($100.00). (2005‑344, s. 2; 2005‑276, s. 31.1(v); 2006‑226, s. 22.)



§ 115C-499.4. Scholarship administration; reporting requirements.

§ 115C‑499.4.  Scholarship administration; reporting requirements.

(a)        The scholarships provided for in this Article shall be administered by the Authority under rules adopted by the Authority in accordance with the provisions of this Article.

(b)        The Authority shall report no later than June 1, 2008, and annually thereafter to the Joint Legislative Education Oversight Committee. The report shall contain, for the previous academic year, the amount of scholarship and grant money disbursed, the number of students eligible for the funds, the number of eligible students receiving the funds, and a breakdown of the eligible postsecondary institutions that received the funds.

(c)        The Authority may use up to one and one‑half percent (1.5%) of the funds transferred in accordance with Chapter 18C of the General Statutes for administrative purposes.

(d)        Scholarship funds unexpended shall remain available for future scholarships to be awarded under this Article.

(e)        The State Education Assistance Authority shall report annually to the Joint Legislative Commission on Governmental Operations regarding the use of the funds allocated to the Authority under S.L. 2005‑344. (2005‑344, s. 2; 2005‑276, s. 31.1(v1); 2006‑259, s. 8(k); 2006‑264, s. 91(d).)



§ 115C-500. Superintendents must furnish boundaries of special taxing districts.

SUBCHAPTER VIII. LOCAL TAX ELECTIONS.

Article 36.

Voted Tax Supplements for School Purposes.

§ 115C‑500.  Superintendents must furnish boundaries of special taxing districts.

It shall be the duty of superintendents to furnish tax listers at tax listing time the boundaries of each taxing district as provided in G.S. 115C‑276(m). (1981, c. 423, s. 1.)



§ 115C-501. Purposes for which elections may be called.

§ 115C‑501.  Purposes for which elections may be called.

(a)        To Vote a Supplemental Tax.  Elections may be called by the local tax‑levying authority to ascertain the will of the voters as to whether there shall be levied and collected a special tax in the several local school administrative units, districts, and other school areas, including districts formed from contiguous counties, to supplement the funds from State and county allotments and thereby operate schools of a higher standard by supplementing any item of expenditure in the school budget.  When supplementary funds are authorized by the carrying of such an election, such funds may be used to employ additional teachers other than those allotted by the State, to teach any grades or subjects or for kindergarten instruction, to establish and maintain approved summer schools, to make the contribution to the Teachers' and State Employees' Retirement System of North Carolina for such teachers, or for any object of expenditure: Provided, that elections may be called to ascertain the will of the voters of an entire county, as to whether there shall be levied and collected a special tax on all the taxable property within the county for the purposes enumerated in this subsection.  In such event, the supplemental tax shall be apportioned among the local school administrative units in the county pursuant to G.S. 115C‑430.

(b)        To Increase a Supplemental Tax Rate.  Elections may be called in any school area which has previously voted a supplemental tax of less than the maximum for the purpose of increasing the rate of tax previously voted but not to exceed the maximum.

(c)        To Enlarge City Administrative Units.  Elections may be called in any districts, or other school areas, of a county administrative unit to ascertain the will of the voters in such districts or other school areas, as to whether an adjoining city administrative unit shall be enlarged by consolidating such districts, or other school areas, with such city administrative unit, and whether after such enlargement of the city administrative unit there shall be levied in such other districts, or other school area or areas, so consolidated with the city administrative unit the same school taxes as shall be levied in the other portion of the city administrative unit.

(d)        To Supplement and Equalize Educational Advantages.  Elections may be called in any area of a county administrative unit which is enclosed in one common boundary line to ascertain the will of the voters as to whether there shall be levied and collected a special tax to supplement and equalize the standards on which the schools in such areas are operated, and at the same time repeal any special taxes heretofore voted by any parts of such area.

(e)        To Abolish a Special School Tax.  Elections may be called in any local school administrative unit, district or other school area which has previously voted a supplemental tax, to ascertain the will of the people as to whether such tax shall be abolished.

(f)         To Vote School Bonds.  Boards of county commissioners are authorized as provided by law to call elections to ascertain the will of the voters as to whether bonds for school purposes may be issued.

(g)        To Provide a Supplemental Tax on a Countywide Basis after Petition for Consolidation of City or County Administrative Units.  Elections may be called for an entire county on the question of a special tax to supplement the funds from State and county allotments and thereby operate schools of a higher standard by supplementing any item of expenditure in the school budget, where the boards of education of all the city administrative units in said county have petitioned the county board of education for a consolidation with the county administrative unit pursuant to the provisions of the first paragraph of G.S. 115C‑70(a) and prior to the approval of said petitions by the county and State boards of education.  In which event, and provided the petitions so specify, if said election for a countywide supplemental tax fails to carry, said petitions may be withdrawn and any existing supplemental tax theretofore voted in any of the city administrative units involved or in the county administrative unit shall not be affected.  If the vote for the countywide supplemental tax carries, said tax shall not be levied unless and until the consolidation of the units involved shall be completed according to the requirements of the first paragraph of G.S. 115C‑70(a).

(h)        To Annex or Consolidate Areas or Districts from Contiguous Counties and to Provide a Supplemental School Tax in Such Annexed Areas or Consolidated Districts.  An election may be called in any districts or other school areas, from contiguous counties, as to whether the districts in one county shall be enlarged by annexing or consolidating therewith any adjoining districts, or other school area or areas from an adjoining county, and if a special or supplemental school tax is levied and collected in the districts of the county to which the territory is to be annexed or consolidated, whether upon such annexation or consolidation there shall be levied and collected in the territory to be annexed or consolidated the same special or supplemental tax for schools as is levied and collected in the districts in the other county.  If such election carries, the said special or supplemental tax shall be collected pursuant to G.S. 115C‑ 511 and remitted to the local school administrative unit on whose behalf such special and supplemental tax is already levied: Provided, that notwithstanding the provisions of G.S. 115C‑508, if the notice of election clearly so states, and the election shall be held prior to August 1, the annexation or consolidation shall be effective and the tax so authorized shall be levied and collected beginning with the fiscal year commencing July 1 next preceding such elections.

(i)         To Vote School Bonds and Taxes in Certain Merged School Administrative Units.  Elections for the purpose of authorizing the levy of certain taxes and the issuance of bonds shall be called by a merged school administrative unit described in G.S. 115C‑513 with the consent of the boards of county commissioners of both counties in which the merged unit is located.  The election shall be conducted and the results canvassed by the boards of elections of both counties.  The boards of elections shall certify the results of the election to the board of education of the merged school administrative unit.  The board of education shall certify and declare the result of the election, which shall be determined on an aggregate basis from the results certified by the boards of elections.  The board of education shall publish a statement of the result once as provided in the Local Government Bond Act, Article 4 of Chapter 159 of the General Statutes. (1955, c. 1372, art. 14, s. 1; 1957, c. 1066; c. 1271, s. 1; 1959, c. 573, s. 9; 1961, c. 894, s. 2; c. 1019, s. 1; 1975, c. 437, ss. 2‑4; 1981, c. 423, s. 1; 1991, c. 325, s. 2.)



§ 115C-502. Maximum rate and frequency of elections.

§ 115C‑502.  Maximum rate and frequency of elections.

(a)        A tax for supplementing the public school budget shall not exceed fifty cents (50¢) on the one‑hundred‑dollar ($100.00) value of property subject to taxation by the local school administrative unit: Provided, that in any local school administrative unit, district, or other school area having a total population of not less than 100,000 said local annual tax that may be levied shall not exceed sixty cents (60¢) on one‑hundred‑dollars ($100.00) valuation of said property.

(b)        If a majority of those who vote in any election called pursuant to the provisions of this Article do not vote in favor of the purpose  for which such election is called, another election for the same purpose shall not be called for and held in the same local school administrative unit, district, or area until the lapse of six months after the prior election. However, the foregoing time limitation shall not apply to any election held in a local school administrative unit,  district, or other school area which is larger or smaller than the local school administrative unit, district, or area in which the prior election was held, or to any election held for a different purpose than the prior election. (1955, c. 1231; c. 1372, art. 14, s. 2; 1957, c. 1271, s. 2; 1959, c. 573, s. 10; 1975, c. 437, s. 5; 1981, c. 423, s. 1.)



§ 115C-503. Who may petition for election.

§ 115C‑503.  Who may petition for election.

Local boards of education may petition the board of county commissioners for an election in their respective local school administrative units or for any school areas therein.

A majority of the qualified voters who have resided for the preceding 12 months in an area which is adjacent to a city administrative unit may petition the county board of education for an election on the question of annexing such area to the city administrative unit. For any of the other purposes enumerated in G.S. 115C‑501, twenty‑five percent (25%) of the qualified voters who reside in a local school administrative unit may petition the local board of  education for an election. (1955, c. 1372, art. 14, s. 3; 1961, c. 1019, s. 2; 1981, c. 423, s. 1; 1985 (Reg. Sess., 1986), c. 975, s. 7.)



§ 115C-504. Necessary information in petitions.

§ 115C‑504.  Necessary information in petitions.

The petition for an election shall contain such of the following information as may be pertinent to the proposed election:

(1)        Purpose for calling the proposed election.

(2)        A legally sufficient description of the area, by metes and bounds or otherwise, in which the election is requested.

(3)        The maximum rate of tax which is proposed to be levied. This subdivision shall not apply to a petition for an election to enlarge a city administrative unit.

(4)        If the petition is for an election to enlarge a city administrative unit, it shall state therein that, if a majority of those who shall vote in the area proposed to be consolidated with the city administrative unit shall vote in favor of such enlargement, such area shall be consolidated with the city administrative unit, effective July 1 next following such election, and that there shall thereafter be levied in such area so consolidated with the city administrative unit the same school taxes as shall be levied in the other portions of the city administrative unit, including any tax to provide for the payment of school bonds theretofore issued by or for such city administrative unit or for all or some part of the school area annexed to such city administrative unit, unless payment of such bonds has otherwise been provided for.

(5)        If the petition for an election is to supplement and equalize educational advantages, and if any school districts in the area in which it is proposed to vote such a tax have heretofore voted a supplementary tax, the petition and the notice of election shall state that in the event such election is carried, it will repeal all local taxes heretofore voted in any district except those in effect for debt service in any district, unless such debt service obligation is assumed by the county or otherwise provided for. (1955, c. 1372, art. 14, s. 4; 1957, c. 1271, ss. 3‑5; 1981, c. 423, s. 1.)



§ 115C-505. Boards of education must consider petitions.

§ 115C‑505.  Boards of education must consider petitions.

The board of education to whom the petition requesting an election is addressed shall receive the petition and give it due consideration. If, in the discretion of the board of education, the petition for an election shall be approved, it shall be endorsed by the chairman and the secretary of the board and a record of the endorsement shall be made in the minutes of the board. Petitions for an election to enlarge a city administrative unit shall be subject to the approval and endorsement of both county and city boards of education which are therein affected.

Local boards of education shall have no discretion in granting an election to abolish a special school tax in any local school administrative unit, or district, or other school area, which has previously voted a supplemental tax, whenever a majority of the qualified voters residing in said local school administrative unit, district or school area shall petition for an election. When such a petition, showing the proper number of names of qualified voters, is presented to a board of education, it is hereby made mandatory that such petition shall be granted and the election held. If at the election a majority of those in the district who have voted thereon have voted "against local tax," the tax shall be deemed revoked and shall not be levied: Provided, that in Alexander, Anson, Beaufort, Buncombe, Carteret, Catawba, Chatham, Chowan, Cleveland, Craven, Currituck, Davidson, Duplin, Franklin, Gates, Greene, Henderson, Hoke, Hyde, Iredell, Jackson, Johnston, Lenoir, Martin, Mecklenburg, Moore, Nash, Onslow, Pamlico, Pitt, Randolph, Richmond, Robeson, Rockingham, Transylvania, Vance, Wake, Warren and Wilkes Counties, petition of twenty‑five percent (25%) of the number of voters in the election creating said special tax district, said petition to be signed by qualified voters residing in such special tax district, shall be sufficient.

The provisions of this section as to abolishing local tax districts shall not be applied when such local tax district is in debt in any sum whatever, or has obligated or committed its resources in any contractual manner: Provided, that no election for revoking a local tax in any local tax district shall be ordered and held in the district within less than one year from the date of the election at which the tax was voted and the district established, nor at any time within less than one year after the date of the last election on the question of revoking the tax in the district; and no petition seeking to revoke a school tax shall be approved by a board of education more often than once a year. (1955, c. 1372, art. 14, s. 5; 1957, c. 1100; 1981, c. 423, s. 1; 1985 (Reg. Sess., 1986), c. 975, s. 24.)



§ 115C-506. Action of board of county commissioners or governing body of municipality.

§ 115C‑506.  Action of board of county commissioners or governing body of municipality.

Petitions requesting special school elections and bearing the approval of the board of education of the local school administrative unit shall be presented to the board of county commissioners, and it shall be the duty of said board of county commissioners to call an election and fix the date for the same: Provided, that the board of education requesting the election may, for any reason deemed sufficient by said board which shall be specified and recorded in the minutes of the board, withdraw the petition by the twenty‑fifth day before the election, and if the petition be so withdrawn, the election shall not be held unless by some other provision of law the holding of such election is mandatory. In the case of a city administrative unit in any incorporated city or town and formed from portions of contiguous counties, said petition shall be presented to the governing body of the city or town situated within, coterminous with, or embracing such city administrative unit, and the election shall be ordered by said governing body, and said governing body shall perform all the duties pertaining to said election performed by the board of county commissioners in elections held under this Article. (1955, c. 1372, art. 14, s. 6; 1959, c. 72; 1981, c. 423, s. 1; 1993 (Reg. Sess., 1994), c. 762, s. 9.)



§ 115C-507. Rules governing elections.

§ 115C‑507.  Rules governing elections.

All elections under this Chapter shall be held and conducted by the appropriate county or municipal board of elections.

If the purpose of the election is to enlarge a city administrative  unit, the notice of election shall include the following: a statement  of the purpose of the election; a legal description of the area within which the election is to be held; and a statement that if a majority of those who shall vote in the area proposed to be consolidated with the city administrative unit shall vote in favor of such enlargement such area shall be consolidated with the city administrative unit, effective July 1 next following such election, and there shall thereafter be levied in such area so consolidated with the city administrative unit the same school taxes as shall be levied in the other portions of the city administrative unit, including any tax levy to provide for the payment of school bonds theretofore issued by or for such city administrative unit or for all or some part of the school area annexed to such city administrative unit, unless payment of such bonds has otherwise been provided for.

The notice of the election shall be given as provided in G.S. 163‑33(8) and in addition include a legal description of the area within which the election is to be held, and, if any additional tax is proposed to be levied, the maximum rate of tax to be levied which shall not exceed the maximum prescribed by this Article, and the purpose of the tax.

No new registration of voters is required, but the board of elections, in its discretion, may use either Method A or Method B set  forth in G.S. 163‑288.2 in activating the voters in the territory.

The ballot in such election shall contain the words "FOR local tax  and AGAINST local tax" except when the election is held under subsection (c) of G.S. 115C‑501, in which case the ballots shall contain the words "FOR enlargement of the _____________City Administrative Unit and school tax of the same rate," and "AGAINST enlargement of the ____________City Administrative Unit and school tax of the same rate."

The elections shall be held in accordance with the applicable provisions of Chapter 163 and the expense of the election shall be paid by the board of education of the administrative unit in which the election is held, provided that when territory is proposed to be added to a city administrative unit, that unit shall bear the expense.

No election held under this Article shall be open to question except in an action or proceeding commenced within 30 days after the board of elections has certified the results. (1955, c. 1372, art. 14, s. 7; 1957, c. 1271, ss. 6, 7; 1981, c. 423, s. 1.)



§ 115C-508. Effective date; levy of taxes.

§ 115C‑508.  Effective date; levy of taxes.

(a)        If, in any election authorized by this Article, a majority of the voters voting in such election vote in favor of the enlargement of a city administrative unit, such enlargement shall become effective July 1 next following such election; and thereafter there shall be levied and collected in the area consolidated with the city administrative unit the same school taxes as shall be levied in the other portions of the city administrative unit.

(b)        If, in any election authorized by this Article, a majority of the voters voting in such election vote in favor of a supplemental tax, or in favor of the increase of a supplemental tax, or in favor of a tax to supplement and equalize educational advantages, the tax so authorized shall be levied and collected beginning with the fiscal year commencing July 1 next following such election. (1957, c. 1271, s. 8; 1981, c. 423, s. 1.)



§ 115C-509. Conveyance of school property upon enlargement of city administrative unit.

§ 115C‑509.  Conveyance of school property upon enlargement of city administrative unit.

Before any election is called to enlarge a city administrative unit, if any school property is located in the area proposed to be consolidated with the city administrative unit, the board of education of such city administrative unit and the board of education of the county administrative unit concerned shall agree with each other as to the school property to be conveyed and transferred to the board of education of the city administrative unit if a majority of the voters voting in the election vote in favor of such enlargement. And, if such enlargement is authorized by such election, the board of education of the county administrative unit shall, within 10 days after July 1 next following such election, convey and transfer to the board of education of the city administrative unit the property so agreed to be conveyed and transferred. (1957, c. 1271, s. 8; 1981, c. 423, s. 1.)



§ 115C-510. Elections in districts created from portions of contiguous counties.

§ 115C‑510.  Elections in districts created from portions of contiguous counties.

Districts already created and those that may be created from portions of two or more contiguous counties may hold elections under this Article to be incorporated or to vote a special local tax therein for the purposes enumerated in G.S. 115C‑501.

Elections for either purpose must be initiated by petitions from the portion of each county included in the district, or the proposed district. In districts already created or proposed to be created, the petition must be signed by fifteen percent (15%) of the registered voters who reside in the area. When the petitions shall have been approved by each of the boards of education of such contiguous counties, they shall then be presented by each of said boards of education to their respective boards of county commissioners.

The boards of commissioners of each of the contiguous counties, in  compliance with the provisions of this Article relating to the conduct of local tax elections, then shall call upon the county board of elections to hold an election in that portion of the proposed district lying in its county. Election returns shall be made from each portion of the proposed district to the board of commissioners ordering the election in that portion, and the returns shall be canvassed and recorded as required in this Article for local tax districts.

If a majority of the voters who vote thereon in each of the counties shall vote in favor of the tax, or for incorporation, the election shall be determined to have carried in the whole district, and shall be so recorded in the records of the board of county commissioners in each county in which the district is located.

If the proposition submitted to the voters in the election is a question of incorporating the district, the ballots for this election shall have printed thereon the words "For Incorporation" and "Against Incorporation." If the election for incorporation is carried, the district is thereby incorporated and shall possess all the authority of incorporated districts.

In case the election carried in each portion of the proposed district, the several county boards of education concerned shall each pass a formal order consolidating the territory into one joint local tax district, which shall be and become a body corporate by the name and style of "_______________Joint Local Tax School District of ______Counties." The county board of education having the largest school census and the largest area in the part of the joint local tax district lying in its county shall determine the location of the schoolhouse; but if the largest census and largest area do not both lie in the same county, then the county boards shall jointly select the site for the building; and in case of a disagreement they shall submit the question to a board of arbitration consisting of three members, one member to be named by each board of education if three counties are concerned, or if there are but two counties, then each board shall choose one member and the  two so named shall select the third member. The decision of this board of arbitration shall be binding on all county boards of education concerned.

The building of all schoolhouses in such joint local tax districts shall be effected by the county board of education of the county in which the building is to be located under authority of law governing the erection of school buildings by county boards of education. It shall be lawful for the boards of education in the other county or counties to contribute to the cost of the building in proportion to the number of children shown by the official census to be resident within that part of the joint district lying within each county respectively. If the building is to be erected from moneys borrowed from the State Literary Fund or from county taxation, then each county board of education shall contribute to its construction in the proportion set out above and pay over its contribution to the treasurer of the county board having control of the erection of the building: Provided, it shall be lawful for the county board that controls the erection of the building to borrow from the State and lend to the district the full amount of the cost of the building in cases where the entire amount, or part of the amount, is to repaid by the district from district funds.

All district funds of a joint local tax district shall be kept distinct from all other funds, placed to the credit of the district, and expended as other local tax or district bond funds are lawfully disbursed.

The county board of education and county superintendent of schools of the county in which the schoolhouse is located shall have as full and ample control over the joint school and the district as it has in the case of other local tax districts, subject only to the limitations of this section.

All districts formed from portions of contiguous counties before the ratification of this Article are hereby authorized and empowered to exercise all the powers and privileges conferred by this Article. (1955, c. 1372, art. 14, s. 8; 1981, c. 423, s. 1; 1985 (Reg. Sess., 1986), c. 975, ss. 8, 24.)



§ 115C-511. Levy and collection of taxes.

§ 115C‑511.  Levy and collection of taxes.

(a)        If a local school administrative unit or district has voted a tax to operate schools of a higher standard than that provided by State and county support, the board of county commissioners of each county in which the local school administrative unit is located is authorized to levy a tax on all property having a situs in the local school administrative unit for the purpose of supplementing the local current expense fund, the capital outlay fund, or both.

(b)        Before April 15 of each year, the tax supervisor of each county in which the local school administrative unit is located shall certify to the superintendent of schools an estimate of the total assessed value of property in the county subject to taxation on behalf of the local school administrative unit and any districts therein pursuant to this Article. The board of education, in the budget it submits to the board of county commissioners, shall request the rate of ad valorem tax it wishes to have levied on its behalf as a school supplemental tax, not in excess of the rate approved by the voters. The board of county commissioners may approve or disapprove this request in whole or in part, and may levy such rate of supplemental tax as it may find to be in the best interests of the taxpayers and the public schools, not in excess of the rate requested by the board of education. Upon approving a supplemental tax levy pursuant to this section, the board of county commissioners shall cause the school supplemental tax to be computed for all property subject thereto. The taxes thus computed shall be shown separately on the county tax receipts for the fiscal year, and the county shall collect the school supplemental tax in the same manner that county taxes are collected. Collections shall be remitted to the local school administrative unit within 10 days after the close of each calendar month. Partial payments shall be proportionately divided between the county and the local school administrative unit. The board of county commissioners may, in its discretion, deduct from the proceeds of the school supplemental tax the actual additional cost to the county of levying, computing, billing, and collecting the tax.

(c)        It shall be unlawful for any part of a tax levied pursuant to this Article to be used for any purpose other than those purposes authorized by the election in the unit or district. (1955, c. 1372, art. 14, s. 9; 1965, c. 584, s. 12; 1975, c. 437, s. 6; 1981, c. 423, s. 1.)



§ 115C-512. Expansion of existing supplemental school tax area pursuant to merger of school administrative units in certain counties.

§ 115C‑512.  Expansion of existing supplemental school tax area pursuant to merger of school administrative units in certain counties.

(a)        This section applies to:

(1)        Counties that have three school administrative units located entirely within the county, only one of which units has a supplemental school tax in effect that is levied exclusively by the elected school board of the administrative unit.

(2)        Counties that have three school administrative units, two of which are entirely within the county and one of which is located in more than one county.

(b)        If a school administrative unit in a county to which this section applies merges with another school administrative unit in the county, and one of the merging units has previously voted a supplemental school tax that is in effect prior to and at the time of the merger, then the geographic area subject to the supplemental school tax in effect prior to the merger shall be expanded to include the entire geographic area encompassed by the new school administrative unit resulting from the merger.  The levy and collection of and the expenditure of revenues from the tax shall be expanded as herein provided without approval of the voters of the geographic area directly affected by the merger, and shall be used for purposes provided in G.S. 115C‑501(a).

(b1)      If legislation is enacted providing for the merger of two school administrative units located entirely within a county described in subdivision (a)(2), and one of the merging units has previously voted a supplemental school tax that is in effect, then from July 1, 1991, and for two years following the effective date of the merger, the board of commissioners of the county in which the units are located may create a special tax district pursuant to this Article consisting of one of the merging units and may levy a supplemental school tax in that district at a rate that is different from the rate levied in the remainder of the merged unit.  The tax levied in the special district may be levied without approval of the voters of the district but may not exceed the amount of the supplemental school tax previously voted in one of the merged units.  The supplemental school tax levied pursuant to this subsection may be used for any purpose for which a board of education may budget funds under Article 31 of Chapter 115C of the General Statutes.

(c)        Notwithstanding levying authority in existence prior to the merger, the board of county commissioners shall, upon merger of the administrative units, have the exclusive authority to levy the supplemental tax expanded in accordance with this section, provided that the tax shall be levied at a rate not to exceed the rate of the supplemental school tax in effect prior to the merger of the school administrative units. (1989, c. 768, s. 1; 1991, c. 325, s. 1.)



§ 115C-513. Special tax for certain merged school administrative units.

§ 115C‑513.  Special tax for certain merged school administrative units.

(a)        Scope.  This section applies to a merged school administrative unit that consists of one entire county and part of a second county and is composed of two merging units, one of which is located within one county and one of which is located partly in the same county as the first unit and partly in a second county. A merged school administrative unit to which this section applies may levy taxes as provided in this section to be applied to the payment of notes, bonds, or refunding bonds issued to finance capital costs of school facilities as described in G.S. 159‑48.

(b)        Issuance of Bonds.  The board of education of a merged school administrative unit may issue notes, bonds, or refunding bonds at one time or from time to time to pay the capital costs of school facilities as described in G.S. 159‑48. The bonds shall be issued and maintained in accordance with the provisions of Articles 1, 4, 5A, 7, 9, 10, and 11 of Chapter 159 of the General Statutes, except as modified by this section.

The board of education of a merged school administrative unit shall call for a referendum authorizing the issuance of notes, bonds, and refunding bonds and the levy of a tax to pay amounts relating to these notes, bonds, or refunding bonds. The referendum may be called only with the consent of the boards of commissioners of both counties in which the merged school administrative unit is located. The referendum shall be held in the merged school administrative unit and only those qualified voters who reside in the unit may vote. The board of commissioners of each county shall have the referendum conducted by the board of elections of its county.

After issuance of the approved bonds, the merged school administrative unit shall make timely payments of principal and interest on the bonds after receipt of notification of its debt service obligation pursuant to G.S. 159‑35. The provisions of G.S. 159‑36 govern a failure by the merged school administrative unit to levy taxes or otherwise provide for payment of the debt.

Bonds, notes, and refunding bonds issued under this section shall be exempt from all State, county, and municipal taxation and assessment, direct or indirect, general or special, whether imposed for the purpose of general revenue or otherwise, excluding inheritance and gift taxes, income taxes on the gain from the transfer of bonds, notes, and refunding bonds, and franchise taxes. The interest on bonds, notes, and refunding bonds is not subject to taxation as income.

Article 9 of the North Carolina Uniform Commercial Code, Chapter 25 of the General Statutes, does not apply to any security interest created in connection with the issuance of bonds under this section.

(c)        Tax.  If a majority of the qualified voters of a merged school administrative unit voting on the question approve the issuance of bonds and levy of a tax as provided in this section, the board of education of the merged school administrative unit may levy a tax on all property having a situs in the merged school administrative unit for the purpose of retiring bonds issued by the unit under this section. Taxes levied pursuant to this section may be levied prior to the issuance of notes or bonds. The authority of a merged school administrative unit to levy a tax pursuant to this section terminates after all of the related notes, bonds, and refunding bonds are discharged or paid.

Before April 15 of each year, the tax assessor of each county in which the merged school administrative unit is located shall certify to the superintendent of schools an estimate of the total assessed value of property in the county subject to taxation on behalf of the merged school administrative unit pursuant to this Article. The board of education of the merged school administrative unit, in the budget it submits to each board of county commissioners, shall set the rate of ad valorem tax it levies as a tax under this section. The levy under this section shall be at the rate necessary to provide for payment of interest on and principal of outstanding notes, bonds, and refunding bonds issued by the merged school administrative unit.

Each county in which the merged school administrative unit is located shall compute and collect this tax in the same manner that county taxes are collected. The tax shall be shown separately on the tax receipts for the fiscal year. Collections shall be remitted to the merged school administrative unit within 10 days after the close of each calendar month. Partial payments shall be proportionally divided between the county collecting the tax and the merged school administrative unit. The board of commissioners of each county collecting the tax levied under this section may, in its discretion, deduct from the proceeds of the tax the actual additional cost to the county of computing, billing, and collecting the tax. (1991, c. 325, s. 3; 1995, c. 46, s. 4.)



§ 115C-514. Reserved for future codification purposes.

§ 115C‑514.  Reserved for future codification purposes.



§ 115C-515. Reserved for future codification purposes.

§ 115C‑515.  Reserved for future codification purposes.



§ 115C-516. Reserved for future codification purposes.

§ 115C‑516.  Reserved for future codification purposes.



§ 115C-517. Acquisition of sites.

SUBCHAPTER IX.  PROPERTY.

Article 37.

School Sites and Property.

§ 115C‑517.  Acquisition of sites.

Local boards of education may acquire suitable sites for schoolhouses or other school facilities either within or without the local school administrative unit; but no school may be operated by a local school administrative unit outside its own boundaries, although other school facilities such as repair shops, may be operated outside the boundaries of the local school administrative unit. Whenever any such board is unable to acquire or enlarge a suitable site or right‑of‑way for a school, school building, school bus garage or for a parking area or access road suitable for school buses or for other school facilities by gift or purchase, condemnation proceedings to acquire same may be instituted by such board under the provisions of Chapter 40A of the General Statutes, and the determination of the local board of education of the land necessary for such purposes shall be conclusive. (1955, c. 1335; c. 1372, art. 15, s. 1; 1957, c. 683; 1969, c. 516; 1971, c. 290; 1981, c. 423, s. 1; c. 1127, s. 78; 1995, c. 199, s. 1.)



§ 115C-518. Disposition of school property; easements and rights-of-way.

§ 115C‑518.  Disposition of school property; easements and rights‑of‑way.

(a)        When in the opinion of any local board of education the use of any building site or other real property or personal property owned or held by the board is unnecessary or undesirable for public school purposes, the local board of education may dispose of such according to the procedures prescribed in General Statutes, Chapter 160A, Article 12, or any successor provisions thereto. Provided, when any real property to which the board holds title is no longer suitable or necessary for public school purposes, the board of county commissioners for the county in which the property is located shall be afforded the first opportunity to obtain the property. The board of education shall offer the property to the board of commissioners at a fair market price or at a price negotiated between the two boards. If the board of commissioners does not choose to obtain the property as offered, the board of education may dispose of such property according to the procedure as herein provided. Provided that no State or federal regulations would prohibit such action. For the purposes of this section references in Chapter 160A, Article 12, to the "city," the "council," or a specific city official are deemed to refer, respectively, to the school administrative unit, the board of education, and the school administrative official who most nearly performs the same duties performed by the specified city official. A local board of education may also sell any property other than real property through the facilities of the North Carolina Department of Administration. The proceeds of any sale of real property or from any lease for a term of over one year shall be applied to reduce the county's bonded indebtedness for the school administrative unit disposing of such real property or for capital outlay purposes.

(b)        In addition to the foregoing, local boards of education are hereby authorized and empowered, in their sound discretion, to grant easements to any public utility, municipality or quasi‑municipal corporations to furnish utility services, with or without compensation except the benefits accruing by virtue of the location of the said public utility, and to dedicate portions of any lands owned by such boards as rights‑of‑way for public streets, roads or sidewalks, with or without compensation except the benefits accruing by virtue of the location or improvement of such public streets, roads or sidewalks.

(c)        Any sale, exchange or lease of real or personal property by any local board of education prior to June 18, 1982, and pursuant to the authority of G.S. 115‑126 is hereby validated, ratified and confirmed. (1955, c. 1372, art. 15, s. 2; 1959, c. 324; c. 573, s. 11; 1961, c. 395; 1975, c. 264; c. 879, s. 46; 1977, c. 803; 1981, c. 423, s. 1; 1981 (Reg. Sess., 1982), c. 1216; 1983, c. 731; 1985 (Reg. Sess., 1986), c. 975, s. 22.)



§ 115C-519. Deeds to property.

§ 115C‑519.  Deeds to property.

All deeds to school property shall, after registration, be delivered to the superintendent of the local school administrative unit in which the property is located and he shall provide a safe place for preserving all such deeds. (1955, c. 1372, art. 15, s. 3; 1981, c. 423, s. 1.)



§ 115C-520. Vehicles owned by boards of education.

§ 115C‑520.  Vehicles owned by boards of education.

All school buses, trucks, automobiles and other motor vehicles owned by local boards of education and used for transporting pupils to and from school or used by other school personnel in the performance of their work, shall be exempt from taxation, but all such vehicles shall be duly registered in the Division of Motor Vehicles as provided in G.S. 20‑84. (1955, c. 1372, art. 15, s. 4; 1975, c. 716, s. 5; 1981, c. 423, s. 1.)



§ 115C-521. Erection of school buildings.

§ 115C‑521.  Erection of school buildings.

(a)        It shall be the duty of local boards of education to provide classroom facilities adequate to meet the requirements of G.S. 115C‑47(10) and 115C‑301. Local boards of education shall submit their long‑range plans for meeting school facility needs to the State Board of Education by January 1, 1988, and every five years thereafter. In developing these plans, local boards of education shall consider the costs and feasibility of renovating old school buildings instead of replacing them.

(b)        It shall be the duty of the boards of education of the several local school administrative school units of the State to make provisions for the public school term by providing adequate school buildings equipped with suitable school furniture and apparatus. The needs and the cost of those buildings, equipment, and apparatus, shall be presented each year when the school budget is submitted to the respective tax‑levying authorities. The boards of commissioners shall be given a reasonable time to provide the funds which they, upon investigation, shall find to be necessary for providing their respective units with buildings suitably equipped, and it shall be the duty of the several boards of county commissioners to provide funds for the same.

Upon determination by a local board of education that the existing permanent school building does not have sufficient classrooms to house the pupil enrollment anticipated for the school, the local board of education may acquire and use as temporary classrooms for the operation of the school, relocatable or mobile classroom units, whether built on the lot or not, which units and method of use shall meet the approval of the School Planning Division of the State Board of Education, and which units shall comply with all applicable requirements of the North Carolina State Building Code and of the local building and electrical codes applicable to the area in which the school is located. These units shall also be anchored in a manner required to assure their structural safety in severe weather. The acquisition and installation of these units shall be subject in all respects to the provisions of Chapter 143 of the General Statutes. The provisions of Chapter 87, Article 1, of the General Statutes, shall not apply to persons, firms or corporations engaged in the sale or furnishing to local boards of education and the delivery and installation upon school sites of classroom trailers as a single building unit or of relocatable or mobile classrooms delivered in less than four units or sections.

(c)        The building of all new school buildings and the repairing of all old school buildings shall be under the control and direction of, and by contract with, the board of education for which the building and repairing is done. If a board of education is considering building a new school building to replace an existing school building, the board shall not invest any construction money in the new building unless it submits to the State Superintendent and the State Superintendent submits to the North Carolina Historical Commission an analysis that compares the costs and feasibility of building the new building and of renovating the existing building and that clearly indicates the desirability of building the new building. No board of education shall invest any money in any new building until it has (i) developed plans based upon a consideration of the State Board's facilities guidelines, (ii) submitted these plans to the State Board for its review and comments, and (iii) reviewed the plans based upon a consideration of the comments it receives from the State Board. No local board of education shall contract for more money than is made available for the erection of a new building. However, this subsection shall not be construed so as to prevent boards of education from investing any money in buildings that are being constructed pursuant to a continuing contract of construction as provided for in G.S. 115C‑441(c). All contracts for buildings shall be in writing and all buildings shall be inspected, received, and approved by the local superintendent and the architect before full payment is made therefor. Nothing in this subsection shall prohibit boards of education from repairing and altering buildings with the help of janitors and other regular employees of the board.

In the design and construction of new school buildings and in the renovation of existing school buildings that are required to be designed by an architect or engineer under G.S. 133‑1.1, the local board of education shall participate in the planning and review process of the Energy Guidelines for School Design and Construction that are developed and maintained by the Department of Public Instruction and shall adopt local energy‑use goals for building design and operation that take into account local conditions in an effort to reduce the impact of operation costs on local and State budgets. In the design and construction of new school facilities and in the repair and renovation of existing school facilities, the local board of education shall consider the placement and design of windows to use the climate of North Carolina for both light and ventilation in case of power shortages. A local board shall also consider the installation of solar energy systems in the school facilities whenever practicable.

In the case of any school buildings erected, repaired, or equipped with any money loaned or granted by the State to any local school administrative unit, no board of education shall invest any money until it has (i) developed plans based upon a consideration of the State Board's facilities guidelines, (ii) submitted these plans to the State Board for its review and comments, and (iii) reviewed the plans based upon a consideration of the comments it receives from the State Board.

(c1)      No local board of education shall apply for a certificate of occupancy for any new middle or high school building until the plans for the science laboratory areas of the building have been reviewed and approved to meet accepted safety standards for school science laboratories and related preparation rooms and stockrooms. The review and approval of the plans may be done by the State Board of Education or by any other entity that is licensed or authorized by the State Board to do so.

(d)        Local boards of education shall make no contract for the erection of any school building unless the site upon which it is located is owned in fee simple by the board: Provided, that the board of education of a local school administrative unit, with the approval of the board of county commissioners, may appropriate funds to aid in the establishment of a school facility and the operation thereof in an adjoining local school administrative unit when a written agreement between the boards of education of the administrative units involved has been reached and the same recorded in the minutes of the boards, whereby children from the administrative unit making the appropriations shall be entitled to attend the school so established.

In all cases where title to property has been vested in the trustees of a special charter district which has been abolished and has not been reorganized, title to the property shall be vested in the local board of education of the county embracing the former special charter district.

(e)        The State Board of Education shall establish within the Department of Public Instruction a central clearinghouse for access by local boards of education that may want to use a prototype design in the construction of school facilities. The State Board shall compile necessary publications and a computer database to distribute information on prototype designs to local school administrative units. All architects and engineers registered in North Carolina may submit plans for inclusion in the computer database and these plans may be accessed by any person. The original architect of record or engineer of record shall retain ownership and liability for a prototype design. The State Board may adopt rules it considers necessary to implement this subsection.  (1955, c. 1372, art. 15, ss. 5‑7; 1969, c. 1022, s. 1; 1981, c. 423, s. 1; c. 638, s. 1; 1983, c. 761, s. 93; 1985, c. 783, s. 3; 1987, c. 622, s. 14; 1993, c. 416, s. 1; c. 465, s. 1; 1993 (Reg. Sess., 1994), c. 775, s. 6; 1995, c. 8, s. 1; 1996, 2nd Ex. Sess., c. 18, ss. 18.17(c), (d); 1997‑222, s. 3; 1997‑236, s. 1; 2009‑59, s. 3.)



§ 115C-521.1. Building standards for preschool students.

§ 115C‑521.1.  Building standards for preschool students.

A public school that voluntarily applies for a child care facility license may use an existing or newly constructed classroom in a public school for three‑ and four‑year‑old preschool students without modifications to the classroom or building if the classroom:

(1)        Has at least one toilet and one sink for hand washing;

(2)        Meets kindergarten standards for overhead light fixtures;

(3)        Meets kindergarten standards for floors, walls, and ceilings; and

(4)        Has floors, walls, and ceilings that are free from mold, mildew, and lead hazards.

A public school that voluntarily applies for a child care facility license shall meet all other requirements for child care facility licensure.  (2009‑123, s. 1.)



§ 115C-522. Provision of equipment for buildings.

§ 115C‑522.  Provision of equipment for buildings.

(a)        It shall be the duty of local boards of education to purchase or exchange all supplies, equipment, and materials, and these purchases shall be made in accordance with Article 8 of Chapter 143 of the General Statutes. These purchases may be made from contracts made by the Department of Administration. Title to instructional supplies, office supplies, fuel and janitorial supplies, enumerated in the current expense fund budget and purchased out of State funds, shall be taken in the name of the local board of education which shall be responsible for the custody and replacement: Provided, that no contracts shall be made by any local school administrative unit for purchases unless provision has been made in the budget of the unit to pay for the purchases, unless surplus funds are on hand to pay for the purchases, or unless the contracts are made pursuant to G.S. 115C‑47(28) and G.S. 115C‑528 and adequate funds are available to pay in the current fiscal year the sums obligated for the current fiscal year. The State Board of Education shall adopt rules regarding equipment standards for supplies, equipment, and materials related to student transportation. The State Board may adopt guidelines for any commodity that needs safety features. If a commodity that needs safety features is available on statewide term contract, any guidelines adopted by the State Board must at a minimum meet the safety standards of the statewide term contract. Compliance with Article 8 of Chapter 143 of the General Statutes is not mandatory for the purchase of published books, manuscripts, maps, pamphlets, and periodicals.

(1)        Where competition is available, local school administrative units may utilize the:

a.         E‑Quote service of the NC E‑Procurement system as one means of solicitation in seeking informal bids for purchases subject to the bidding requirements of G.S. 143‑131; and

b.         Division of Purchase and Contract's electronic Interactive Purchasing System as one means of advertising formal bids on purchases subject to the bidding requirements of G.S. 143‑129 and applicable rules regarding advertising. This sub‑subdivision does not prohibit a local school administrative unit from using other methods of advertising.

(2)        In order to provide an efficient transition of purchasing procedures, the Secretary of the Department of Administration and the local school administrative units shall establish a local school administrative unit purchasing user group. The user group shall be comprised of a proportionate number of representatives from the Department of Administration and local school administrative unit purchasing and finance officers. The user group shall examine any issues that may arise between the Department of Administration and local school administrative units, including the new relationship between the Department and the local school administrative units, the appropriate exchange of information, the continued efficient use of E‑Procurement, appropriate bid procedures, and any other technical assistance that may be necessary for the purchase of supplies and materials.

(b)        It shall be the duty of the local boards of education to provide suitable school furniture and apparatus, as provided in G.S. 115C‑521(b).

(c)        It shall be the duty of local boards of education and tax‑levying authorities to provide suitable supplies for the school buildings under their jurisdictions. These shall include, in addition to the necessary instructional supplies, proper window shades, blackboards, reference books, library equipment, maps, and equipment for teaching the sciences.

Likewise, it shall be the duty of said boards of education and boards of county commissioners to provide every school with a good supply of water, approved by the Department of Environment and Natural Resources, and where such school cannot be connected to water‑carried sewerage facilities, there shall be provided sanitary privies for the boys and for the girls according to specifications of the Commission for Public Health. Such water supply and sanitary privies shall be considered an essential and necessary part of the equipment of each public school and may be paid for in the same manner as desks and other essential equipment of the school are paid for. (1955, c. 1352, art. 5, s. 35; art. 15, s. 8; 1965, c. 840; 1973, c. 476, s. 128; 1981, c. 423, s. 1; 1985, c. 436, s. 2; 1989, c. 727, s. 219(33); 1995 (Reg. Sess., 1996), c. 716, s. 13; 1997‑443, s. 11A.51; 1998‑194, s. 2; 2003‑147, s. 1; 2004‑199, s. 29(a); 2004‑203, s. 72(b); 2007‑182, s. 2.)



§ 115C-522.1: Repealed by Session Laws 2003-147, s. 2, effective for a local school administrative unit when the unit is certified as being E-Procurement compliant, or April 1, 2004, whichever is first.

§ 115C‑522.1:  Repealed by Session Laws 2003‑147, s. 2, effective for a local school administrative unit when the unit is certified as being E‑Procurement compliant, or April 1, 2004, whichever is first.



§ 115C-523. Care of school property.

§ 115C‑523.  Care of school property.

It shall be the duty of every teacher and principal in charge of school buildings to instruct the children in the proper care of public property, and it is their duty to exercise due care in the protection of school property against damage, either by defacement of the walls and doors or any breakage on the part of the pupils, and if they shall fail to exercise a reasonable care in the protection of property during the day, they may be held financially responsible for all such damage, and if the damage is due to carelessness or negligence on the part of the teachers or principal, the superintendent may hold those in charge of the building responsible for the damage, and if it is not repaired before the close of a term, a sufficient amount may be deducted from their final vouchers to repair the damage for which they are responsible.

Notwithstanding any other provision of law, the parents or legal guardians of any minor are liable for any gross negligence or willful damage or destruction of school property by that minor to the extent of five thousand dollars ($5,000). The Board of Education shall make written demand upon the parent or legal guardian as a prerequisite to bringing suit.

It shall be the duty of all principals to report immediately to their respective superintendents any unsanitary condition, damage to school property or needed repair. (1955, c. 1372, art. 17, s. 7; 1981, c. 423, s. 1; 1985, c. 581, s. 4.)



§ 115C-524. Repair of school property; use of buildings for other than school purposes.

§ 115C‑524.  Repair of school property; use of buildings for other than school purposes.

(a)        Repair of school buildings is subject to the provisions of G.S. 115C‑521(c) and (d).

(b)        It shall be the duty of local boards of education and tax‑levying authorities, in order to safeguard the investment made in public schools, to keep all school buildings in good repair to the end that all public school property shall be taken care of and be at all times in proper condition for use. It shall be the duty of all principals, teachers, and janitors to report to their respective boards of education immediately any unsanitary condition, damage to school property, or needed repair. All principals, teachers, and janitors shall be held responsible for the safekeeping of the buildings during the school session and all breakage and damage shall be repaired by those responsible for same, and where any principal or teacher shall permit damage to the public school buildings by lack of proper discipline of pupils, such principal or teacher shall be held responsible for such damage: Provided, principals and teachers shall not be held responsible for damage that they could not have prevented by reasonable supervision in the performance of their duties.

Notwithstanding the provisions of G.S. 115C‑263 and 115C‑264, local boards of education may adopt rules and regulations under which they may enter into agreements permitting non‑school groups to use school real and personal property, except for school buses, for other than school purposes so long as such use is consistent with the proper preservation and care of the public school property. No liability shall attach to any board of education, individually or collectively, for personal injury suffered by reason of the use of such school property pursuant to such agreements. (1955, c. 1372, art. 15, s. 9; 1957, c. 684; 1963, c. 253; 1981, c. 423, s. 1; 1985 (Reg. Sess., 1986), c. 975, s. 23; 1991 (Reg. Sess., 1992), c. 900, s. 79(a).)



§ 115C-525. Fire prevention.

§ 115C‑525.  Fire prevention.

(a)        Duty of Principal Regarding Fire Hazards.  The principal of every public school in the State shall have the following duties regarding fire hazards during periods when he is in control of a school:

(1)        Every principal shall make certain that all corridors, halls, and tower stairways which are used for exits shall always be kept clear and that nothing shall be permitted to be stored or kept in corridors or halls, or in, on or under stairways that could in any way interfere with the orderly exodus of occupants. The principal shall make certain that all doors used for exits shall be kept in good working condition. During the occupancy of the building or any portion thereof by the public or for school purposes, the principal shall make certain that all doors necessary for prompt and orderly exodus of the occupants are kept unlocked.

(2)        Every principal shall make certain that no electrical wiring shall be installed within any school building or structure or upon the premises and that no alteration or addition shall be made in any existing wiring, except with the authorization of the superintendent. Any such work shall be performed by a licensed electrical contractor, or by a maintenance electrician regularly employed by the board of education and approved by the Commissioner of Insurance.

(3)        Every principal shall make certain that combustible materials necessary to the curriculum and for the operation of the school shall be stored in a safe and orderly manner.

(4)        Every principal shall make certain that all supplies, such as oily rags, mops, etc., which may cause spontaneous combustion, shall be stored in an orderly manner in a well‑ventilated place.

(5)        Every principal shall make certain that all trash and rubbish shall be removed from the school building daily. No trash or rubbish shall be permitted to accumulate in a school attic, basement or other place on the premises.

(6)        Every principal shall cooperate in every way with the authorized building inspector, electrical inspector, county fire marshal or other designated person making the inspections required by G.S. 115C‑525(b).

It shall further be the duty of the principal to bring to the attention of the local superintendent of schools the failure of the building inspector, electrical inspector, county fire marshal, or other person to make the inspections required by G.S. 115C‑525(b). It shall further be the duty of the principal to call to the attention of the superintendent of schools all recommendations growing out of the inspections, in order that the proper authorities can take steps to bring about the necessary corrections.

(b)        Inspection of Schools for Fire Hazards; Removal of Hazards.  Every public school building in the State shall be inspected a minimum of two times during the year in accordance with the following plan: Provided, that the periodic inspections herein required shall be at least 120 days apart:

(1)        Each school building shall be inspected to make certain that none of the fire hazards enumerated in G.S. 115C‑525(a)(1) through (5) exist, and to ensure that the building and all heating, mechanical, electrical, gas, and other equipment and appliances are properly installed and maintained in a safe and serviceable manner as prescribed by the North Carolina Building Code. Following each inspection, the persons making the inspection shall furnish to the principal of the school a written report of conditions found during inspection, upon forms furnished by the Commissioner of Insurance, and the persons making the inspection shall also furnish a copy of the report to the superintendent of schools; the superintendent shall keep such copy on file for a period of three years. In addition to the periodic inspections herein required, any alterations or additions to existing school buildings or to school building utilities or appliances shall be inspected immediately following completion.

(2)        The board of county commissioners of each county shall designate the persons to make the inspections and reports required by subdivision (1) of this subsection. The board may designate any city or county building inspector, any city or county fire prevention bureau, any city or county electrical inspector, the county fire marshal, or any other qualified persons, but no person shall make any inspection unless he shall be qualified as required by G.S. 153A‑351.1 and Section 7 of Chapter 531 of the 1977 Session Laws. Nothing in this section shall be construed as prohibiting two or more counties from designating the same persons to make the inspections and reports required by subdivision (1) of this subsection. The board of county commissioners shall compensate or provide for the compensation of the persons designated to make all such inspections and reports. The board of county commissioners may make appropriations in the general fund of the county to meet the costs of such inspections, or in the alternative the board may add appropriations to the school current expense fund to meet the costs thereof: Provided, that if appropriations are added to the school current expense fund, such appropriations shall be in addition to and not in substitution of existing school current expense appropriations.

(3)        It shall be the duty of the Commissioner of Insurance, the Superintendent of Public Instruction, and the State Board of Education to prescribe any additional rules and regulations which they may deem necessary in connection with such inspections and reports for the reduction of fire hazards and protection of life and property in public schools.

(4)        It shall be the duty of each principal to make certain that all fire hazards called to his attention in the course of the inspections and reports required by subdivision (1) of this subsection are immediately removed or corrected, if such removal or correction can be accomplished by the principal. If such removal or correction cannot be accomplished by the principal, it shall be the duty of the principal to bring the matter to the attention of the superintendent.

(5)        It shall be the duty of each superintendent of schools to make certain that all fire hazards called to his attention in the course of the inspections and reports required by subdivision (1) of this subsection and not removed or corrected by the principals as required by subdivision (4) of this subsection are removed or corrected, if such removal or correction can be brought about within the current appropriations available to the superintendent. Where any removal or correction of a hazard will require the expenditure of funds in excess of current appropriations, it shall be the duty of the superintendent to bring the matter to the attention of the appropriate board of education, and the board of education in turn shall bring the same to the attention of the board of county commissioners, in order that immediate steps be taken, within the framework of existing law, to remove or correct the hazard.

(c)        Liability for Failure to Perform Duties Imposed by G.S. 115C‑288(d) and 115C‑525(a) or 115C‑525(b).  Any person willfully failing to perform any of the duties imposed by G.S. 115C‑288(d), 115C‑525(a) or 115C‑525(b) shall be guilty of a Class 3 misdemeanor and shall only be fined not more than five hundred dollars ($500.00) in the discretion of the court.  (1957, c. 844; 1959, c. 573, s. 14; 1981, c. 423, s. 1; 1989, c. 681, s. 12; 1993, c. 539, s. 892; 1994, Ex. Sess., c. 24, s. 14(c); 2009‑570, s. 40.)



§ 115C-526. Reward for information leading to arrest of persons damaging school property.

§ 115C‑526.  Reward for information leading to arrest of persons damaging school property.

Local boards of education are authorized and empowered to offer and pay rewards in an amount not exceeding three hundred dollars ($300.00) for information leading to the arrest and conviction of any  persons who willfully deface, damage, destroy or commit acts of vandalism or larceny of, the property belonging to the public school system under the jurisdiction of and administered by any local board of education. (1967, c. 369; 1973, c. 1216; 1975, c. 437, s. 7; 1981, c. 423, s. 1.)



§ 115C-527. Use of schools and other public buildings for political meetings.

§ 115C‑527.  Use of schools and other public buildings for political meetings.

The governing authority having control over schools or other public buildings which have facilities for group meetings, or where polling places are located, is hereby authorized and directed to permit the use of such buildings without charge, except custodial and utility fees, by political parties, as defined in G.S. 163‑96, for the express purpose of annual or biennial precinct meetings and county and district conventions: Provided, that the use of such buildings by political parties shall not be permitted at times when school is in session or which would interfere with normal school activities or functions normally carried on in such school buildings, and such use shall be subject to reasonable rules and regulations of the school boards and other governing authorities. (1975, c. 465; 1981, c. 423, s. 1; 1983, c. 519, ss. 1, 2.)



§ 115C-528. Lease purchase and installment purchase contracts for certain equipment.

§ 115C‑528.  Lease purchase and installment purchase contracts for certain equipment.

(a)        Local boards of education may purchase or finance the purchase of automobiles; school buses; mobile classroom units; food service equipment, photocopiers; and computers, computer hardware, computer software, and related support services by lease purchase contracts and installment purchase contracts as provided in this section. Computers, computer hardware, computer software, and related support services purchased under this section shall meet the technical standards specified in the North Carolina Instructional Technology Plan as developed and approved under G.S. 115C‑102.6A and G.S. 115C‑102.6B.

(b)        A lease purchase contract under this section creates in the local board the right to possess and use the property for a specified period of time in exchange for periodic payments and shall include either an obligation or an option to purchase the property during the term of the contract. The contract may include an option to upgrade the property during the term. A local board may exercise an option to upgrade without rebidding the contract.

(c)        An installment purchase contract under this section creates in the property purchased a security interest to secure payment of the purchase price to the seller or to an individual or entity advancing moneys or supplying financing for the purchase transaction.

(d)        The term of a contract entered into under this section shall not exceed the useful life of the property purchased. An option to upgrade shall be considered in determining the useful life of the property.

(e)        A contract entered into under this section shall be considered a continuing contract for capital outlay and subject to G.S. 115C‑441(c1).

(f)         A contract entered into under this section is subject to Article 8 of Chapter 159 of the General Statutes, except for G.S. 159‑148(a)(4) and (b)(2). For purposes of determining whether the standards set out in G.S. 159‑148(a)(3) have been met, only the five hundred thousand dollar ($500,000) threshold shall apply.

(g)        Subsections (e) and (f) of this section shall not apply to contracts entered into under this section so long as the term of each contract does not exceed three years and the total amount financed during any three‑year period is no greater than two hundred fifty thousand dollars ($250,000) or is no greater than three times the local board's annual State allocation for classroom materials, equipment, and instructional supplies, whichever is less. The local board shall submit information, including the principal and interest paid and the amount of outstanding obligation, concerning these contracts as part of the annual budget it submits to its board of county commissioners under Article 31 of this Chapter.

(h)        No contract entered into under this section may contain a nonsubstitution clause that restricts the right of a local board to:

(1)        Continue to provide a service or activity; or

(2)        Replace or provide a substitute for any property financed or purchased by the contract.

(i)         No deficiency judgment may be rendered against any local board of education or any unit of local government, as defined in G.S. 160A‑20(h), in any action for breach of a contractual obligation authorized by this section, and the taxing power of a unit of local government is not and may not be pledged directly or indirectly to secure any moneys due under a contract authorized by this section. (1995 (Reg. Sess., 1996), c. 716, s. 14; 1997‑236, s. 4; 2007‑519, s. 1.)



§ 115C-529. Useful life guidelines.

§ 115C‑529.  Useful life guidelines.

The State Office of Information Technology Services shall develop and annually revise guidelines for determining the useful life of computers purchased under G.S. 115C‑528. The Division of Purchase and Contract shall develop and periodically revise guidelines for determining the useful life of automobiles, school buses, and photocopiers purchased under G.S. 115C‑528. The Local Government Commission shall develop and periodically revise guidelines for determining the useful life of mobile classroom units purchased under G.S. 115C‑528. Guidelines for computers and photocopiers shall include provisions for upgrades during the term of the contract. The State Office of Information Technology Services, the Division of Purchase and Contract, and the Local Government Commission shall provide their respective guidelines to the State Board of Education by November 1, 1996. The State Board of Education shall provide the guidelines to local boards of education by January 1, 1997. (1995 (Reg. Sess., 1996), c. 716, s. 15; 2004‑129, s. 34.)



§ 115C-530. Operational leases of school buildings and school facilities.

§ 115C‑530.  Operational leases of school buildings and school facilities.

(a)        Local boards of education may enter into operational leases of real or personal property for use as school buildings or school facilities. Operational leases for terms of less than three years shall not be subject to the approval of the board of county commissioners. Operational leases for terms of three years or longer, including periods that may be added to the original term through the exercise of options to renew or extend, are permitted if all of the following conditions are met:

(1)        The budget resolution includes an appropriation authorizing the current fiscal year's portion of the obligation.

(2)        An unencumbered balance remains in the appropriation sufficient to pay in the current fiscal year the sums obligated by the lease for the current fiscal year.

(3)        The leases are approved by a resolution adopted by the board of county commissioners. If an operational lease is approved by the board of county commissioners, in each year the county commissioners shall appropriate sufficient funds to meet the amounts to be paid during the fiscal year under the lease.

(4)        Any construction, repair, or renovation of the property is in compliance with the requirements of G.S. 115C‑521(c) relating to energy guidelines.

For purposes of this section, an operational lease is defined according to generally accepted accounting principles.

(b)        Local boards of education may enter into contracts for the repair or renovation of leased property if (i) the budget resolution includes an appropriation authorizing the obligation, (ii) an unencumbered balance remains in the appropriation sufficient to pay in the current fiscal year the sums obligated by the transaction for the current fiscal year, and (iii) the repair or renovation is in compliance with the requirements of G.S. 115C‑521(c) relating to energy guidelines. Contracts for renovation that are subject to the bidding requirements of G.S. 143‑129(a) and which do not constitute continuing contracts for capital outlay must be approved by the board of county commissioners.

(c)        Operational leases and contracts entered into under this section are subject to approval by the Local Government Commission under Article 8 of Chapter 159 of the General Statutes if they meet the standards set out in G.S. 159‑148(a)(1), 159‑148(a)(2), and 159‑148(a)(3). For purposes of determining whether the standards set out in G.S. 159‑148(a)(3) have been met, only the five hundred thousand dollar ($500,000) threshold shall apply. (1997‑236, s. 2.)



§ 115C-531. (Repealed effective July 1, 2011) Capital leases of school buildings and school facilities.

§ 115C‑531.  (Repealed effective July 1, 2011) Capital leases of school buildings and school facilities.

(a)        Definitions.  The following definitions apply in this section:

(1)        Capital lease.  A capital lease as defined by generally accepted accounting principles, regardless of how the parties describe the agreement.

(2)        Private developer.  The entity with which the school board enters into a capital lease or build‑to‑suit lease under the provisions of this section.

(b)        Authorization.  Local boards of education may enter into capital leases of real or personal property for use as school buildings or school facilities. The capital lease may relate to an existing building or a new school building to be constructed. The term of any capital lease, including any renewal periods, shall not exceed 40 years from the expected date that the local board of education will take occupancy of the property that is the subject of a capital lease. Subdivisions (c) and (d) of G.S. 115C‑521 do not apply to a capital lease entered into under this section.

(c)        Construction, Repairs, and Renovation.  The provisions of G.S. 115C‑530(b) apply to a capital lease under this section. A capital lease entered into under this section may provide that the private developer is responsible for providing, or contracting for, construction, repair, or renovation work. Construction, repair, or renovation work undertaken or contracted by a private developer is not subject to the requirements of Article 8 of Chapter 143 of the General Statutes. Construction, repair, or renovation work undertaken or contracted by the private developer involving the estimated expenditure of three hundred thousand dollars ($300,000) or more is subject to the provisions of G.S. 115C‑532.

(d)        Nonsubstitution Clause.  A capital lease may not contain a nonsubstitution clause that restricts the right of a local board to continue to provide a service or activity or to replace or provide a substitute for any property financed or purchased by the capital lease.

(e)        No Deficiency Judgment; No Pledge of Taxing Power.  No deficiency judgment may be rendered against any local board of education or any unit of local government, as defined in G.S. 160A‑20(h), in any action for breach of a contractual obligation authorized by this section, and the taxing power of a unit is not and may not be pledged directly or indirectly to secure any moneys due under a contract authorized by this section. A capital lease shall state that it does not constitute a pledge of the taxing power or full faith and credit of the local board of education or board of county commissioners.

(f)         Budgetary Accounting.  A capital lease entered into under this section shall be considered a continuing contract for capital outlay and is subject to G.S. 115C‑441(c1); provided, however, notwithstanding any provision of G.S. 115C‑441(c1) or G.S. 115C‑426, in each fiscal year the appropriation of funds by the county for the payment of amounts due under the capital lease shall be at the discretion of the board of county commissioners.

(g)        Local Government Commission Approval.  Capital leases entered into under this section are subject to approval by the Local Government Commission under Article 8 of Chapter 159 of the General Statutes if they meet the standards set out in G.S. 159‑148(a)(1), 159‑148(a)(2), and 159‑148(a)(3). For purposes of determining whether the standards set out in G.S. 159‑148(a)(3) have been met, only the five‑hundred‑thousand‑dollar ($500,000) threshold applies.

(h)        No Agreements on Student Assignment.  A capital lease may not contain any provision with respect to the assignment of specific students or students from a specific area to any specific school.

(i)         Lien Laws Not Affected.  All laws relating to liens on private property apply to private property interests in a capital lease project undertaken under this section. (2006‑232, s. 1; 2006‑259, s. 54(a).)



§ 115C-532. (Repealed effective July 1, 2011) Additional provisions applicable to build-to-suit capital leases.

§ 115C‑532.  (Repealed effective July 1, 2011) Additional provisions applicable to build‑to‑suit capital leases.

(a)        Definitions.  The definitions of G.S. 115C‑531 apply in this section. In addition, for the purposes of this section, the following definitions apply:

(1)        Build‑to‑suit capital lease.  A capital lease that provides for the construction of new facilities or the renovation of existing facilities by the private developer, the cost of which is estimated to be greater than three hundred thousand dollars ($300,000).

(2)        Prime contractor.  A contractor who contracts directly with the private developer or the private developer's construction manager at risk, if any, for construction, repair, or renovation work under this section.

(b)        Contract Provisions.  A build‑to‑suit capital lease may include contractual provisions by the private developer regarding the provision of products, services, and guaranties related to a facility that is the subject of a capital lease. A local board of education may also enter into a separate agreement or series of related agreements regarding the provision of products, services, and guaranties related to a facility that is the subject of a capital lease; provided all agreements are approved by the board of county commissioners in connection with the approval of the build‑to‑suit capital lease.

(c)        Approval by Local Board of Education.  Before entering into a build‑to‑suit capital lease pursuant to this section, the local board of education shall adopt a resolution as provided in this subsection. Before adopting the resolution required by this subsection, the local board of education shall publish a notice of its intent to enter into a build‑to‑suit capital lease at least 10 days in advance of the date of the meeting at which the action is contemplated and in a newspaper having general circulation within the geographic area served by the local board of education. The notice shall include, at a minimum, the date, time, and place of the meeting, a description in brief and general terms of the subject of the lease, the name of the other party to the lease, and an indication of the board's intent to take action to authorize the lease at the indicated meeting. The resolution shall provide the following:

(1)        That entering into the build‑to‑suit capital lease for one or more specified buildings or facilities is in the unit's best interests under all the circumstances. In making this evaluation, the local board of education may consider the time, cost, and quality of design, engineering, and construction, including the time required to begin and the time required to complete a particular activity; occupancy costs, including lease payments, life‑cycle maintenance, repair, and energy costs; and any other factors the board deems relevant.

(2)        That the private developer is qualified to provide, either alone or in conjunction with other identified and associated persons, the products and services called for under the proposed capital lease and any related agreements. The local board of education shall make this determination taking into account any factors the local board deems relevant, including the knowledge, skill, and reputation of the provider and its associated persons, the goals and plans of providers for utilization of minority business enterprises, and the costs to be incurred by the local board of education.

(d)        Additional Requirements Regarding Design Services.  All architectural, engineering, and survey services shall be procured in accordance with the provisions of Article 3D of Chapter 143 of the General Statutes. Required design and engineering services shall be performed by an engineer or a licensed architect, to the extent permitted under G.S. 83A‑13(b). Specifications for any new school building shall be consistent with the requirements of G.S. 143‑128(a). All applicable requirements for the review or approval of design and specifications for school buildings by the Department of Public Instruction and the Department of Insurance apply to school buildings constructed, repaired, or renovated under a capital lease authorized under this section.

(e)        Additional Requirements Regarding Construction Services.  A private developer is required to seek competition and minority business participation in connection with all construction work under this section in accordance with the following provisions:

(1)        A private developer shall either (i) solicit bids from prime contractors for all construction work under this section or (ii) select a construction manager at risk through a qualification based process in which case the selected construction manager at risk shall solicit bids from all of its prime contractors for all construction work under this section.

(2)        The private developer or its construction manager at risk may prequalify contractors. The prequalification criteria, if any, shall be determined by the local board of education and the private developer to address quality, performance, the time specified in the bids for performance of the contract, the cost of construction oversight, time for completion, capacity to perform, and other factors deemed appropriate by the private developer and the local board of education.

(3)        A private developer and its construction manager at risk, if any, shall comply with the requirements applicable to a public entity pursuant to G.S. 143‑128.2, and prime contractors shall comply with the provisions of G.S. 143‑128.2 applicable to contractors, except the private developer and its construction manager shall adopt the local board of education's minority participation goal. The local board of education shall require the private developer to submit its plan for compliance with G.S. 143‑128.2 for approval by the local board of education prior to the private developer soliciting bids under this subsection.

(4)        A private developer or its construction manager at risk shall publicly advertise at least 30 days in advance of the bid date in a newspaper having general circulation within the geographic areas served by the local board of education, shall open bids publicly, and shall award each contract to the lowest responsible, responsive, and prequalified bidder, taking into consideration quality, performance, the time specified in the bids for performance of the contract, the cost of construction oversight, time for completion, compliance with G.S. 143‑128.2, and any other factors deemed appropriate by the private developer and the local board of education and included in the bid solicitation. A private developer or its construction manager at risk shall enter into the construction contracts directly with the successful bidder. After the award of a contract or contracts, the private developer or its construction manager at risk and any contractor may negotiate and reach agreement with the successful bidder on modifications to all aspects of the contract, including the time for performance, the scope of the work, and the price to be paid.

(5)        The local board of education, in its discretion, may require the private developer to provide a performance and payment bond for construction work in accordance with the provisions of Article 3 of Chapter 44A of the General Statutes and may require the private developer to provide a bond or other appropriate guarantee to cover any other guarantees, products, or services to be provided by the private developer.

(f)         Predevelopment Agreements with Private Developer Authorized.  Local boards of education may enter into predevelopment agreements with a private developer in advance of entering into a build‑to‑suit capital lease. Predevelopment agreements with private developers shall be approved by the board of county commissioners. Predevelopment agreements may include provisions for each of the following:

(1)        Site selection, land acquisition, and site preparation, including such services as wetlands delineation, archaeological review, and State and local government land‑use permitting.

(2)        Building programming and design, including both architectural and engineering services pursuant to subsection (d) of this section.

(g)        Real Estate Transfer Authorized.  Notwithstanding any contrary provisions of law, a city, county, or local board of education may, pursuant to the procedures in G.S. 160A‑267, sell, lease, or otherwise transfer real or personal property to any private developer for construction, repair, or renovation of a school facility under a build‑to‑suit capital lease entered into pursuant to this section. The conveying unit may subject the property to any covenants, conditions, or restrictions as the unit deems to be necessary to carry out the purposes of this section. The disposition of property pursuant to this subsection is not subject to the requirements of G.S. 115C‑518. No transfer by a local board of education under this subsection shall occur unless it is approved by the board of county commissioners.

(h)        Additional Permitted Lease Terms.  In recognition of the potential economic and technical utility of build‑to‑suit capital leases, which include in their scope combinations of design, construction, operation, management, and maintenance responsibilities over prolonged periods of time, and the potential desirability of a single point of responsibility for these matters in connection with build‑to‑suit capital leases, any build‑to‑suit capital lease may include provisions imposing responsibility on the private developer or any identified affiliated entity for any of the following matters:

(1)        Site selection, land acquisition, and site preparation, including wetlands delineation, archaeological review, and State and local government land‑use permitting.

(2)        Facility programming, planning, and design, including both architectural and engineering services.

(3)        Qualification and prequalification of contractors and subcontractors.

(4)        Construction and construction management.

(5)        Financing.

(6)        Facility maintenance and repairs.

(7)        Energy usage guarantees.

(8)        Transfer of ownership of the leased property to a local government entity at the end of the lease term.

(9)        Any other guaranties, products, and services as the local board of education may determine.

(i)         Letter of Credit.  A private developer shall provide an irrevocable letter of credit for the benefit of laborers and materialmen in an amount not less than five percent (5%) of the total cost of the improvements which are the subject of the build‑to‑suit capital lease and shall maintain the letter of credit throughout the construction of the project and for the succeeding six‑month period. (2006‑232, s. 1; 2006‑259, s. 54(b).)



§ 115C-533. Duty of State Board to operate insurance system.

Article 38.

State Insurance of Public School Property.

§ 115C‑533.  Duty of State Board to operate insurance system.

The State Board shall have the duty to manage and operate a system of insurance for public school property. (1955, c. 1372, art. 2, s. 2; 1957, c. 541, s. 11; 1961, c. 969; 1963, c. 448, ss. 24, 27; c. 688, ss. 1, 2; c. 1223, s. 1; 1965, c. 1185, s. 2; 1967, c. 643, s. 1; 1969, c. 517, s. 1; 1971, c. 704, s. 4; c. 745; 1973, c. 476, s. 138; c. 675; 1975, c. 699, s. 2; c. 975; 1979, c. 300, s. 1; c. 935; 1981, c. 423, s. 1.)



§ 115C-534. Duty to insure property.

§ 115C‑534.  Duty to insure property.

(a)        The board of every local school administrative unit in the public school system of this State, in order to safeguard the investment made in public schools, shall:

(1)        Insure and keep insured to the extent of not less than seventy‑five percent (75%) of the current insurable value as determined by the insurer and the insured of each of its insurable buildings against fire, lightning and the perils embraced in extended coverage.

(2)        Insure and keep insured adequately the equipment and contents of said building.

(b)        The tax‑levying authority for each local school administrative unit shall appropriate funds necessary for compliance with the provisions of subsection (a).

(c)        Willful failure to comply with the provisions of (a) and (b) above, is declared a Class 3 misdemeanor.  Every 24 hours without such insurance constitutes a separate offense. (1957, c. 1040; 1981, c. 423, s. 1; 1993, c. 539, s. 893; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 115C-535. Authority and rules for organization of system.

§ 115C‑535.  Authority and rules for organization of system.

The State Board of Education is hereby authorized, directed and empowered to establish a division to manage and operate a system of insurance for public school property. The Board shall adopt such rules and regulations as, in its discretion, may be necessary to provide all details inherent in the insurance of public school property. The Board shall employ a director, safety inspectors, engineers and other personnel with suitable training and experience, which in its opinion is necessary to insure and protect effectively public school property, and it shall fix their compensation with the approval of the Personnel Commission. (1955, c. 1372, art. 16, s. 1; 1981, c. 423, s. 1.)



§ 115C-536. Public School Insurance Fund; decrease of premiums when fund reaches five percent of total insurance in force.

§ 115C‑536.  Public School Insurance Fund; decrease of premiums when fund reaches five percent of total insurance in force.

There shall be set up in the books of the State Treasurer a fund to be known and designated as the "Public School Insurance Fund," which fund hereafter in G.S. 115C‑535 to 115C‑542 is referred to as "the Fund." In order to provide adequate reserves against losses which may be incurred on account of the risks insured against as provided in G.S. 115C‑535 to 115C‑542 and to provide payment for such losses as may be incurred therein, there is hereby appropriated to the Fund the sum of two million dollars ($2,000,000), which shall be paid from and charged to the State Literary Fund as set up and defined in this Chapter. When the reserves in the Fund shall be increased by the payment of premiums by the governing boards of local school administrative school units, or otherwise, to the extent of one million dollars ($1,000,000), there shall be transferred from the Fund back to the State Literary Fund the sum of one million dollars ($1,000,000) and when the Fund shall again be increased to the extent of another one million dollars ($1,000,000), there shall be transferred therefrom back to the State Literary Fund an additional sum of one million dollars ($1,000,000) in full reimbursement of the sum of two million dollars ($2,000,000), which is authorized to be transferred from the State Literary Fund by the provisions hereof. All funds paid over to the State Treasurer for premiums on insurance by the governing boards of local school administrative units and all money received from interest or from loans and deposits and from any other source connected with the insurance of the property hereinafter referred to shall be held by the State Treasurer in the Fund for the purpose of paying all fire, lightning, windstorm, hail and explosion losses for which the said Fund shall be liable and the expenses necessary for the proper conduct of the insurance of said property, together with such premiums for reinsurance of such part of said insurance as the State Board of Education may deem necessary to reinsure, as provided for in G.S. 115C‑535 to 115C‑542. The State Treasurer shall be the custodian of the Fund and shall invest its assets in accordance with the provisions of G.S. 147‑69.2 and 147‑69.3.

When the Fund herein provided for reaches the sum of five percent (5%) of the total insurance in force, then annually thereafter the State Board of Education shall proportionately decrease the premiums on insurance to an amount which will be sufficient to maintain the Fund at five percent (5%) of the total insurance in force, and in the event in the judgment of the State Board of Education the income from the investments of the Fund are sufficient to maintain the same at five percent (5%) of the total insurance in force, no premium shall be charged for the ensuing year: Provided, that no building or property insured shall cease to pay premiums until five annual payments of premiums have been made whether or not through such payments the Fund shall be increased beyond five percent (5%) of the total insurance in force, unless such building or property shall cease to be insurable within the meaning of G.S. 115C‑535 to 115C‑542 within such five‑year period. (1955, c. 1372, art. 16, s. 2; 1981, c. 423, s. 1.)



§ 115C-537. Insurance of property by local boards; notice of election to insure and information to be furnished; outstanding policies.

§ 115C‑537.  Insurance of property by local boards; notice of election to insure and information to be furnished; outstanding policies.

All local boards of education may insure all property within their units against the direct loss or damage by fire, lightning, windstorm, hail or explosions resulting by reason of defects in equipment in public school buildings and other public school properties in the Fund hereinbefore set up and provided for. Any property covered by an insurance policy in effect on the date when the property of a unit is insured in the Fund shall be insured by the Fund as of the expiration of the policy. Each local board shall give notice of its election to insure in the Fund at least 30 days prior to such insurance becoming effective and shall furnish to the State Board of Education a full and complete list of all outstanding fire insurance policies, giving in complete detail the name of the insurers, the amount of the insurance and expirations thereof. While the said insurance policies remain in effect, the Fund shall act as coinsurer of the properties covered by such insurance to the same extent and in the same manner as is provided for coinsurance under the provisions of the standard form of fire insurance as provided by law, and in the event of loss shall have the same rights and duties as required by participating insurance companies. (1955, c. 1372, art. 16, s. 3; 1957, c. 686, s. 3; 1981, c. 423, s. 1.)



§ 115C-538. Inspections of insured public school properties.

§ 115C‑538.  Inspections of insured public school properties.

The State Board of Education shall provide for periodic inspections of all public school properties in the State of North Carolina insured under the provisions hereof, the said inspections for safety of buildings and particularly school buildings, against the loss or damage from fire and explosions. The inspections shall be the basis for offering such engineering advice as may be thought to be necessary to safeguard the children in the public schools from death and injury from school fires or explosions and to protect said school  properties from loss, and the local boards of education shall be required so far as possible, and reasonable, to carry out and put into effect such recommendations in respect thereto as may be made by the State Board of Education. (1955, c. 1372, art. 16, s. 4; 1981, c. 423, s. 1.)



§ 115C-539. Information to be furnished prior to insuring in Fund; providing for payment of premiums.

§ 115C‑539.  Information to be furnished prior to insuring in Fund; providing for payment of premiums.

Local boards of education shall at least 30 days before insuring in the Fund, furnish to the State Board of Education a complete and detailed list of all school buildings and contents thereof and other insurable school property, together with an estimate of the present value of the said property. Valuation for purposes of insuring in the Fund shall be reached by agreement in accordance with the procedure hereinafter set up for adjustment of losses. Local boards of education and the tax‑levying authority shall be required to provide for the payment of premiums for insurance on the school properties of each local school administrative unit, respectively, to the extent of not less than seventy‑five percent (75%) of the current insurable value of the said properties, including the insurance in fire insurance companies and the insurance provided by the Fund as set out herein. (1955, c. 1372, art. 16, s. 5; 1981, c. 423, s. 1.)



§ 115C-540. Determination and adjustment of premium rates; certificate as to insurance carried; no lapse; notice as to premiums required, and payment thereof.

§ 115C‑540.  Determination and adjustment of premium rates; certificate as to insurance carried; no lapse; notice as to premiums required, and payment thereof.

The State Board of Education shall determine the annual premium rate to be charged for insurance of school properties as herein provided, which said rate shall not, however, be in excess of the rates fixed by law for insurance of such properties in effect on May 31, 1948, and such rates shall be adjusted from time to time so as to provide insurance against damage or loss resulting from fires, lightning, windstorm, hail or explosions resulting from defects in equipment in public school buildings and properties for the local school administrative units at the lowest cost possible in keeping with the payment of cost of administration of G.S. 115C‑535 to 115C‑542, and the creation of adequate reserves to pay losses which may be  incurred. The State Board of Education shall furnish to each local school administrative unit annually and, at such times as changes may require, a certificate showing the amount of insurance carried on each item of insurable property. The said insurance shall not lapse but shall remain in force until the local board of education requests that said insurance be canceled or until such property becomes uninsurable in the manner set out in G.S. 115C‑542. From time to time the local board of education shall be notified as to the amount of the premiums required to be paid for said insurance and the amounts thereof shall be provided for in the annual budget of such schools. The tax‑levying authorities shall provide by taxation or otherwise a sum sufficient to pay the required premiums thereon.

The local board of education shall within 30 days from notice thereof pay to the State Board of Education the premiums on such insurance, and in the event that there are no funds on hand at such time with which to make said payment, the same shall be paid out of the first funds available to such school board. Delayed payments shall bear interest at the rate of six percent (6%) per annum. (1955, c. 1372, art. 16, s. 6; 1981, c. 423, s. 1.)



§ 115C-541. Adjustment of losses; determination and report of appraisers; payment of amounts to treasurers of local school administrative units; disbursement of funds.

§ 115C‑541.  Adjustment of losses; determination and report of appraisers; payment of amounts to treasurers of local school administrative units; disbursement of funds.

In the event of loss or damage by fire, lightning, windstorm, hail, or explosions resulting from defects in equipment in public school buildings and properties for the local school administrative units, the Fund shall pay the loss in the same proportion as the amount of insurance carried bore to the valuation of the property at the time it was insured, but not exceeding the amount which it would cost to repair or replace the property with material of like quality within a reasonable time after such loss, not in excess of the amount of insurance provided for said property, and not in excess of the amount of such loss which the Fund is required to pay in participation with fire insurance companies having policies of insurance in force on said properties at the time of the loss or damage, and the Fund shall not be liable for a greater proportion of any loss than the amount of insurance thereon shall bear to the whole insurance covering the property against the peril involved.

In the event of loss or damage by fire, lightning, windstorm, hail, or explosions resulting from defects in equipment in public school buildings and properties of the local school administrative units, to the property insured, when an agreement as to the extent of such loss or damage cannot be arrived at between the State Board of Education and the local officials having charge of the said property, the amount of such loss or damage shall be determined by three appraisers; one to be named by the State Board of Education, one by the local board of education having charge of the property, and the two so appointed shall select a third, all of whom shall be disinterested persons, and qualified from experience to appraise and value such property: Provided, however, if the appraisers appointed by the State Board of Education and the local board of education shall fail for 15 days to agree upon the third appraiser, then, on request of the State Board of Education or the local board of education having charge of the property, such third appraiser shall be selected by any regular resident superior court judge of the superior court district or set of districts as defined in G.S. 7A‑41.1 in which the property is located. The appraisers so named shall file their written report with the State Board of Education and with the local board of education having such property in charge. The costs of the appraisal shall be paid by the Fund. Upon the determination of the loss by the appraisers, the State Board of Education shall pay the amount of such loss or damage to school property in the control of the local school administrative unit to its treasurer, upon proper warrant of the State Board of Education. Said funds shall be paid out by the treasurer of said units, as provided by this Chapter for the disbursement of the funds of such unit. (1955, c. 1372, art. 16, s. 7; 1981, c. 423, s. 1; 1987 (Reg. Sess., 1988), c. 1037, s. 110.)



§ 115C-542. Maintenance of inspection and engineering service; cancellation of insurance.

§ 115C‑542.  Maintenance of inspection and engineering service; cancellation of insurance.

The State Board of Education is authorized and empowered to maintain an inspection and engineering service deemed by it appropriate and necessary to reduce the hazards of fire in public school buildings insured in the Fund as hereinbefore provided, and to  expend for such purpose not in excess of ten percent (10%) of the annual premiums collected from the local school authorities. The State Board of Education is hereby authorized and empowered to cancel any insurance on any school property when, in its opinion, because of dilapidation and depreciation such property is no longer insurable. Before cancellation, the local board of education shall be given at least 30 days notice, and in the event said property can be restored to insurable condition, the State Board of Education may make such orders with respect to the continuance of such coverage as may be deemed proper: Provided, that the findings and results of the inspection of local school property by the agents of the Board shall be reported to local boards of education and to the board of county commissioners of such units as carry insurance with the State 30 days before budget‑making time in order that all school property shall be properly taken care of and made safe from fire hazards. (1955, c. 1372, art. 16, s. 8; 1981, c. 423, s. 1.)



§ 115C-543. Other property insurance.

§ 115C‑543.  Other property insurance.

The State Board of Education may adopt rules for providing property insurance on property insured by the Fund against all risks of direct physical loss not otherwise insured against pursuant to this Article.  Losses covered by this additional insurance shall be paid out of the Fund in the same manner as fire and extended coverage losses.

Each local school administrative unit that elects to purchase this additional insurance shall pay a premium in accordance with rates fixed by the Board.  This additional insurance shall be subject to the provisions and stipulations on policy forms approved by the State Board.  (1987, c. 312, s. 1.)



§§ 115C-544 through 115C-546. Reserved for future codification purposes.

§§ 115C‑544 through 115C‑546.  Reserved for future codification purposes.



§ 115C-546.1. Creation of Fund; administration.

Article 38A.

Public School Building Capital Fund.

§ 115C‑546.1.  Creation of Fund; administration.

(a)        There is created the Public School Building Capital Fund. The Fund shall be used to assist county governments in meeting their public school building capital needs and their equipment needs under their local school technology plans.

(b)        (See Editor's Note) Each calendar quarter, the Secretary of Revenue shall remit to the State Treasurer for credit to the Public School Building Capital Fund an amount equal to the applicable fraction provided in the table below of the net collections received during the previous quarter by the Department of Revenue under G.S. 105‑130.3 minus two million five hundred thousand dollars ($2,500,000). All funds deposited in the Public School Building Capital Fund shall be invested as provided in G.S. 147‑69.2 and G.S. 147‑69.3.

Period                                      Fraction

10/1/97 to 9/30/98                   One‑fifteenth (1/15)

10/1/98 to 9/30/99                   Two twenty‑ninths (2/29)

10/1/99 to 9/30/00                   One‑fourteenth (1/14)

After 9/30/00                            Five sixty‑ninths (5/69)

(b)        (See Editor's Note) Each calendar quarter, the Secretary of Revenue shall remit to the State Treasurer for credit to the Public School Building Capital Fund an amount equal to the applicable fraction provided in the table below of the net collections received during the previous quarter by the Department of Revenue under G.S. 105‑130.3. All funds deposited in the Public School Building Capital Fund shall be invested as provided in G.S. 147‑69.2 and G.S. 147‑69.3.

Period                                      Fraction

10/1/97 to 9/30/98                   One‑fifteenth (1/15)

10/1/98 to 9/30/99                   Two twenty‑ninths (2/29)

10/1/99 to 9/30/00                   One‑fourteenth (1/14)

After 9/30/00                            Five sixty‑ninths (5/69)

(c)        The Fund shall be administered by the Department of Public Instruction. (1987, c. 622, s. 12; c. 813, s. 20; 1989 (Reg. Sess., 1990), c. 1066, s. 28(b); 1991, c. 689, s. 260; 1995 (Reg. Sess., 1996), c. 631, s. 15; 1996, 2nd Ex. Sess. c. 13, s. 2.2; 1997‑221, s. 26; 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b); 2003‑284, s. 7.33(b).)



§ 115C-546.2. Allocations from the Fund; uses; expenditures; reversion to General Fund; matching requirements.

§ 115C‑546.2.  Allocations from the Fund; uses; expenditures; reversion to General Fund; matching requirements.

(a)        Of the monies credited to the Fund by the Secretary of Revenue pursuant to G.S. 115C‑546.1(b), the State Board of Education may allocate up to one million dollars ($1,000,000) each year to the Department of Public Instruction. These funds shall be used by the Plant Operation Section of the School Support Division to assist each local school administrative unit with effective energy and environmental management, effective water management, hazardous material management, clean air quality, and engineering support for safe, effective environmental practices. The remainder of the monies in the Fund shall be allocated to the counties on a per average daily membership basis according to the average daily membership for the budget year as determined and certified by the State Board of Education. Interest earned on funds allocated to each county shall be allocated to that county.

The Department of Public Instruction shall report to the Joint Legislative Education Oversight Committee by April 15 of each year on the effectiveness of the program in accomplishing its purpose and on any other information requested by the Committee.

(b)        Counties shall use monies in the Fund for capital outlay projects including the planning, construction, reconstruction, enlargement, improvement, repair, or renovation of public school buildings and for the purchase of land for public school buildings; for equipment to implement a local school technology plan that is approved pursuant to G.S. 115C‑102.6C; or for both. Monies used to implement a local school technology plan shall be transferred to the State School Technology Fund and allocated by that Fund to the local school administrative unit for equipment.

As used in this section, "public school buildings" only includes facilities for individual schools that are used for instructional and related purposes and does not include centralized administration, maintenance, or other facilities.

In the event a county finds that it does not need all or part of the funds allocated to it for capital outlay projects including the planning, construction, reconstruction, enlargement, improvement, repair, or renovation of public school buildings, for the purchase of land for public school buildings, or for equipment to implement a local school technology plan, the unneeded funds allocated to that county may be used to retire any indebtedness incurred by the county for public school facilities.

In the event a county finds that its public school building needs and its school technology needs can be met in a more timely fashion through the allocation of financial resources previously allocated for purposes other than school building needs or school technology needs and not restricted for use in meeting public school building needs or school technology needs, the county commissioners may, with the concurrence of the affected local Board of Education, use those financial resources to meet school building needs and school technology needs and may allocate the funds it receives under this Article for purposes other than school building needs or school technology needs to the extent that financial resources were redirected from such purposes. The concurrence described herein shall be secured in advance of the allocation of the previously unrestricted financial resources and shall be on a form prescribed by the Local Government Commission.

(c)        Monies in the Fund allocated for capital projects shall be matched on the basis of one dollar of local funds for every three dollars of State funds. Monies in the Fund transferred to the State Technology Fund do not require a local match.

Revenue received from local sales and use taxes that is restricted for public school capital outlay purposes pursuant to G.S. 105‑502 or G.S. 105‑487 may be used to meet the local matching requirement. Funds expended by a county after July 1, 1986, for land acquisition, engineering fees, architectural fees, or other directly related costs for a public school building capital project that was not completed prior to July 1, 1987, may be used to meet the local match requirement.

(d)        Monies transferred into the Fund in accordance with Chapter 18C of the General Statutes shall be allocated for capital projects for school construction projects as follows:

(1)        A sum equal to sixty‑five percent (65%) of those monies transferred in accordance with G.S. 18C‑164 shall be allocated on a per average daily membership basis according to the average daily membership for the budget year as determined and certified by the State Board of Education.

(2)        A sum equal to thirty‑five percent (35%) of those monies transferred in accordance with G.S. 18C‑164 shall be allocated to those local school administrative units located in whole or part in counties in which the effective county tax rate as a percentage of the State average effective tax rate is greater than one hundred percent (100%), with the following definitions applying to this subdivision:

a.         "Effective county tax rate" means the actual county rate for the previous fiscal year, including any countywide supplemental taxes levied for the benefit of public schools, multiplied by a three‑year weighted average of the most recent annual sales assessment ratio studies.

b.         "State average effective tax rate" means the average effective county tax rates for all counties.

c.         "Sales assessment ratio studies" means sales assessment ratio studies performed by the Department of Revenue under G.S. 105‑289(h).

(3)        No county shall have to provide matching funds required under subsection (c) of this section.

(4)        A county may use monies in this Fund to pay for school construction projects in local school administrative units and to retire indebtedness incurred for school construction projects incurred on or after January 1, 2003.

(5)        A county may not use monies in this Fund to pay for school technology needs.  (1987, c. 622, s. 12; c. 813, ss. 18.1, 19.1, 21; 1991 (Reg. Sess., 1992), c. 1030, s. 30; 1997‑221, s. 27; 2005‑276, s. 31.1(hh); 2005‑344, s. 15.2; 2006‑66, s. 7.15; 2006‑259, s. 8(i); 2008‑107, s. 7.18(a), (b).)



§ 115C-547. Policy.

SUBCHAPTER X.  PRIVATE AND PROPRIETARY SCHOOLS.

Article 39.

Nonpublic Schools.

Part 1.  Private Church Schools and Schools of Religious Charter.

§ 115C‑547.  Policy.

In conformity with the Constitutions of the United States and of North Carolina, it is the public policy of the State in matters of education that "No human authority shall, in any case whatever, control or interfere with the rights of conscience," or with religious liberty and that "religion, morality and knowledge being necessary to good government and the happiness of mankind . . . the means of education shall forever be encouraged." (1979, c. 505; 1981, c. 423, s. 1.)



§ 115C-548. Attendance; health and safety regulations.

§ 115C‑548.  Attendance; health and safety regulations.

Each private church school or school of religious charter shall make, and maintain annual attendance and disease immunization records for each pupil enrolled and regularly attending classes. Attendance by a child at any school to which this Part relates and which complies with this Part shall satisfy the requirements of compulsory school attendance so long as the school operates on a regular schedule, excluding reasonable holidays and vacations, during at least nine calendar months of the year. Each school shall be subject to reasonable fire, health and safety inspections by State, county and municipal authorities as required by law.

The Division of Nonpublic Education, Department of Administration, shall ensure that materials are provided to these schools so that they can provide parents and guardians with information about meningococcal meningitis and influenza and their vaccines at the beginning of every school year. This information may be provided electronically or on the Division's Web page. This information shall include the causes, symptoms, and how meningococcal meningitis and influenza are spread and the places where parents and guardians may obtain additional information and vaccinations for their children.

The Division of Nonpublic Education, Department of Administration, shall also ensure that materials are provided to these schools so that they can provide parents and guardians with information about cervical cancer, cervical dysplasia, human papillomavirus, and the vaccines available to prevent these diseases. This information may be provided electronically or on the Division's Web page. This information shall include the causes and symptoms of these diseases, how they are transmitted, how they may be prevented by vaccination, including the benefits and possible side effects of vaccination, and the places where parents and guardians may obtain additional information and vaccinations for their children.

The Division of Nonpublic Education, Department of Administration, shall also ensure that information is available to these schools so that they can provide information on the manner in which a parent may lawfully abandon a newborn baby with a responsible person, in accordance with G.S. 7B‑500. (1979, c. 505; 1981, c. 423, s. 1; 2004‑118, s. 4; 2007‑59, s. 3; 2007‑126, s. 3.)



§ 115C-549. Standardized testing requirements.

§ 115C‑549.  Standardized testing requirements.

Each private church school or school of religious charter shall administer, at least once in each school year, a nationally standardized test or other nationally standardized equivalent measurement selected by the chief administrative officer of such school, to all students enrolled or regularly attending grades three, six and nine. The nationally standardized test or other equivalent measurement selected must measure achievement in the areas of English grammar, reading, spelling and mathematics. Each school shall make and maintain records of the results achieved by its students. For one year after the testing, all records shall be made available, subject to G.S. 115C‑174.13, at the principal office of such school, at all reasonable times, for annual inspection by a duly authorized representative of the State of North Carolina. (1979, c. 505; 1981, c. 423, s. 1; 1987, c. 738, s. 180(b); 2004‑199, s. 30(a).)



§ 115C-550. High school competency testing.

§ 115C‑550.  High school competency testing.

To assure that all high school graduates possess those minimum skills and that knowledge thought necessary to function in society, each private church school or school of religious charter shall administer at least once in each school year, a nationally standardized test or other nationally standardized equivalent measure selected by the chief administrative officer of such school, to all students enrolled and regularly attending the eleventh grade. The nationally standardized test or other equivalent measurement selected must measure competencies in the verbal and quantitative areas. Each private church school or school of religious charter shall establish a minimum score which must be attained by a student on the selected test in order to be graduated from high school. For one year after the testing, all records shall be made available, subject to G.S. 115C‑174.13, at the principal office of such school, at all reasonable times, for annual inspection by a duly authorized representative of the State of North Carolina. (1979, c. 505; 1981, c. 423, s. 1; 2004‑199, s. 30(b).)



§ 115C-551. Voluntary participation in the State programs.

§ 115C‑551.  Voluntary participation in the State programs.

Any such school may, on a voluntary basis, participate in any State operated or sponsored program which would otherwise be available to such school, including but not limited to the high school competency testing and statewide testing programs. (1979, c. 505; 1981, c. 423, s. 1.)



§ 115C-552. New school notice requirements; termination.

§ 115C‑552.  New school notice requirements; termination.

(a)        Any new school to which this Part relates shall send to a duly authorized representative of the State of North Carolina a notice of intent to operate, name and address of the school, and name of the school's owner and chief administrator.

(b)        Any school to which this Part applies shall notify a duly authorized representative of the State of North Carolina upon termination of the school. (1979, c. 505; 1981, c. 423, s. 1.)



§ 115C-553. Duly authorized representative.

§ 115C‑553.  Duly authorized representative.

The duly authorized representative of the State of North Carolina to whom reports of commencing operation and termination shall be made and who may inspect certain records under this Part shall be designated by the Governor. (1979, c. 505; 1981, c. 423, s. 1.)



§ 115C-554. Requirements exclusive.

§ 115C‑554.  Requirements exclusive.

No school, operated by any church or other organized religious group or body as part of its religious ministry, which complies with the requirements of this Part shall be subject to any other provision of law relating to education except requirements of law respecting fire, safety, sanitation and immunization. (1979, c. 505; 1981, c. 423, s. 1.)



§ 115C-555. Qualification of nonpublic schools.

Part 2. Qualified Nonpublic Schools.

§ 115C‑555.  Qualification of nonpublic schools.

The provisions of this Part shall apply to any nonpublic school which has one or more of the following characteristics:

(1)        It is accredited by the State Board of Education.

(2)        It is accredited by the Southern Association of Colleges and  Schools.

(3)        It is an active member of the North Carolina Association of Independent Schools.

(4)        It receives no funding from the State of North Carolina. (1979, c. 506; 1981, c. 423, s. 1.)



§ 115C-556. Attendance; health and safety regulations.

§ 115C‑556.  Attendance; health and safety regulations.

Each qualified nonpublic school shall make, and maintain annual attendance and disease immunization records for each pupil enrolled and regularly attending classes. Attendance by a child at any school to which this Part relates and which complies with this Part shall satisfy the requirements of compulsory school attendance so long as the school operates on a regular schedule, excluding reasonable holidays and vacations, during at least nine calendar months of the year. Each school shall be subject to reasonable fire, health and safety inspections by State, county and municipal authorities as required by law.

The Division of Nonpublic Education, Department of Administration, shall ensure that materials are provided to each qualified nonpublic school so that the school can provide parents and guardians with information about meningococcal meningitis and influenza and their vaccines at the beginning of every school year. This information may be provided electronically or on the Division's Web page. This information shall include the causes, symptoms, and how meningococcal meningitis and influenza are spread and the places where parents and guardians may obtain additional information and vaccinations for their children.

The Division of Nonpublic Education, Department of Administration, shall also ensure that materials are provided to each qualified nonpublic school so that the school can provide parents and guardians with information about cervical cancer, cervical dysplasia, human papillomavirus, and the vaccines available to prevent these diseases. This information may be provided electronically or on the Division's Web page. This information shall include the causes and symptoms of these diseases, how they are transmitted, how they may be prevented by vaccination, including the benefits and possible side effects of vaccination, and the places where parents and guardians may obtain additional information and vaccinations for their children.

The Division of Nonpublic Education, Department of Administration, shall also ensure that information is available to each qualified nonpublic school so that the school can provide information on the manner in which a parent may lawfully abandon a newborn baby with a responsible person, in accordance with G.S. 7B‑500. (1979, c. 506; 1981, c. 423, s. 1; 2004‑118, s. 5; 2007‑59, s. 4; 2007‑126, s. 4.)



§ 115C-557. Standardized testing requirements.

§ 115C‑557.  Standardized testing requirements.

Each qualified nonpublic school shall administer, at least once in each school year, a nationally standardized test or other nationally standardized equivalent measurement selected by the chief administrative officer of such school, to all students enrolled or regularly attending grades three, six and nine. The nationally standardized test or other equivalent measurement selected must measure achievement in the areas of English grammar, reading, spelling and mathematics. Each school shall make and maintain records of the results achieved by its students. For one year after the testing, all records shall be made available, subject to G.S. 115C‑174.13, at the principal office of such school, at all reasonable times, for annual inspection by a duly authorized representative of the State of North Carolina. (1979, c. 506; 1981, c. 423, s. 1; 1987, c. 738, s. 180(c); 2004‑199, s. 30(c).)



§ 115C-558. High school competency testing.

§ 115C‑558.  High school competency testing.

To assure that all high school graduates possess those minimum skills and that knowledge thought necessary to function in society, each qualified nonpublic school shall administer at least once in each school year, a nationally standardized test or other nationally standardized equivalent measure selected by the chief administrative officer of such school, to all students enrolled and regularly attending the eleventh grade. The nationally standardized test or other equivalent measurement selected must measure competencies in the verbal and quantitative areas. Each qualified nonpublic school shall establish a minimum score which must be attained by a student on the selected test in order to be graduated from high school. For one year after the testing, all records shall be made available, subject to G.S. 115C‑174.13, at the principal office of such school, at all reasonable times, for annual inspection by a duly authorized representative of the State of North Carolina. (1979, c. 506; 1981, c. 423, s. 1; 2004‑199, s. 30(d).)



§ 115C-559. Voluntary participation in the State programs.

§ 115C‑559.  Voluntary participation in the State programs.

Any such school may, on a voluntary basis, participate in any State operated or sponsored program which would otherwise be available to such school, including but not limited to the high school competency testing and statewide testing programs. (1979, c. 506; 1981, c. 423, s. 1.)



§ 115C-560. New school notice requirements; termination.

§ 115C‑560.  New school notice requirements; termination.

(a)        Any new school to which this Part relates shall send to a duly authorized representative of the State of North Carolina a notice of intent to operate, name and address of the school, and name of the school's owner and chief administrator.

(b)        Any school to which this Part applies shall notify a duly authorized representative of the State of North Carolina upon termination of the school. (1979, c. 506; 1981, c. 423, s. 1.)



§ 115C-561. Duly authorized representative.

§ 115C‑561.  Duly authorized representative.

The duly authorized representative of the State of North Carolina to whom reports of commencing operation and termination shall be made and who may inspect certain records under this Part shall be designated by the Governor. (1979, c. 506; 1981, c. 423, s. 1.)



§ 115C-562. Requirements exclusive.

§ 115C‑562.  Requirements exclusive.

No qualifying nonpublic school, which complies with the requirements of this Part, shall be subject to any other provision of law relating to education except requirements of law respecting fire,  safety, sanitation and immunization. (1979, c. 506; 1981, c. 423, s. 1.)



§ 115C-563. Definitions.

Part 3.  Home Schools.

§ 115C‑563.  Definitions.

As used in this Part or Parts 1 and 2 of this section [Article]:

(a)        "Home school" means a nonpublic school in which one or more children of not more than two families or households receive academic instruction from parents or legal guardians, or a member of either household.

(b)        "Duly authorized representative of the State" means the Director, Division of Nonpublic Education, or his staff. (1987 (Reg. Sess., 1988), c. 891, s. 1.)



§ 115C-564. Qualifications and requirements.

§ 115C‑564.  Qualifications and requirements.

A home school shall make the election to operate under the qualifications of either Part 1 or Part 2 of this Article and shall meet the requirements of the Part elected, except that any requirement related to safety and sanitation inspections shall be waived if the school operates in a private residence and except that testing requirements in G.S. 115C‑549 and G.S. 115C‑557 shall be on an annual basis.  The persons providing academic instruction in a home school shall hold at least a high school diploma or its equivalent. (1987 (Reg. Sess., 1988), c. 891, s. 1.)



§ 115C-565. Requirements exclusive.

§ 115C‑565.  Requirements exclusive.

No school which complies with this Part shall be subject to any other provision of law relating to education except requirements of law respecting immunization. The Division of Nonpublic Education, Department of Administration, shall provide to home schools information about meningococcal meningitis and influenza and their vaccines. This information may be provided electronically or on the Division's Web page. The information shall include the causes, symptoms, and how meningococcal meningitis and influenza are spread and the places where parents and guardians may obtain additional information and vaccinations for their children.

The Division of Nonpublic Education, Department of Administration, shall also provide to home schools information about cervical cancer, cervical dysplasia, human papillomavirus, and the vaccines available to prevent these diseases. This information may be provided electronically or on the Division's Web page. This information shall include the causes and symptoms of these diseases, how they are transmitted, how they may be prevented by vaccination, including the benefits and possible side effects of vaccination, and the places where parents and guardians may obtain additional information and vaccinations for their children.

The Division of Nonpublic Education, Department of Administration, shall also provide to home schools information on the manner in which a parent may lawfully abandon a newborn baby with a responsible person, in accordance with G.S. 7B‑500. This information may be provided electronically or on the Division's Web page. (1987 (Reg. Sess., 1988), c. 891, s. 1; 2004‑118, s. 6; 2007‑59, s. 5; 2007‑126, s. 5.)



§ 115C-566. Driving eligibility certificates; requirements.

Part 4. Miscellaneous Requirements.

§ 115C‑566.  Driving eligibility certificates; requirements.

(a)        The Secretary of Administration, upon consideration of the advice of the Division of Nonpublic Education in the Department of Administration and representatives of nonpublic schools, shall adopt rules for the procedures a person who is or was enrolled in a home school, in a nonpublic school that is not accredited by the State Board of Education, or in an educational program found by a court, prior to July 1, 1998, to comply with the compulsory attendance law, must follow and the requirements that person must meet to obtain a driving eligibility certificate. The procedures shall provide that the person who is required under G.S. 20‑11(n) to sign the driving eligibility certificate must provide the certificate if he or she determines that one of the following requirements is met:

(1)        The person seeking the certificate is eligible for the certificate under G.S. 20‑11(n)(1) and is not subject to G.S. 20‑11(n1).

(2)        The person seeking the certificate is eligible for the certificate under G.S. 20‑11(n)(1) and G.S. 20‑11(n1).

The rules shall define exemplary student behavior, define what constitutes the successful completion of a drug or alcohol treatment counseling program, and provide for an appeal to an appropriate educational entity by a person who is denied a driving eligibility certificate. The Division of Nonpublic Education also shall develop policies as to when it is appropriate to notify the Division of Motor Vehicles that a person who is or was enrolled in a home school or in a nonpublic school that is not accredited by the State Board of Education no longer meets the requirements for a driving eligibility certificate.

(b)        The Secretary of Administration shall develop a form for parents, guardians, or emancipated juveniles, as appropriate, to provide their written, irrevocable consent for a school to disclose to the Division of Motor Vehicles that the student no longer meets the conditions for a driving eligibility certificate under G.S. 20‑11(n)(1) or G.S. 20‑11(n1), if applicable, in the event that this disclosure is necessary to comply with G.S. 20‑11 or G.S. 20‑13.2. Other than identifying under which statutory subsection the student is no longer eligible, no other details or information concerning the student's school record shall be released pursuant to this consent. This form shall be used for students enrolled in home schools or nonpublic schools.

(c)        In accordance with rules adopted by the Secretary under this section, persons who are required to sign driving eligibility certificates that meet the conditions established in G.S. 20‑11 shall obtain the necessary written, irrevocable consent from parents, guardians, or emancipated juveniles, as appropriate, in order to disclose information to the Division of Motor Vehicles and shall notify the Division of Motor Vehicles when a student who holds a driving eligibility certificate no longer meets the conditions under G.S. 20‑11(n)(1) or G.S. 20‑11(n1). (1997‑507, s. 5; 1998‑212, s. 9.21(d); 1999‑243, s. 6; 2006‑264, s. 59(a).)



§ 115C-567. Reserved for future codification purposes.

§ 115C‑567.  Reserved for future codification purposes.



§§ 115C-568 through 115C-583: Recodified as §§ 115D-87 through 115D-97 by Session Laws 1987, c. 442, s. 2.

Article 40.

Proprietary Schools.

§§ 115C‑568 through 115C‑583: Recodified as §§ 115D‑87 through 115D‑97 by Session Laws 1987, c. 442, s. 2.






Chapter 115D - Community Colleges.

§ 115D-1. Statement of purpose.

Chapter 115D.

Community Colleges.

Article 1.

General Provisions for State Administration.

§ 115D‑1.  Statement of purpose.

The purposes of this Chapter are to provide for the establishment, organization, and administration of a system of educational institutions throughout the State offering courses of instruction in one or more of the general areas of two‑year college parallel, technical, vocational, and adult education programs, to serve as a legislative charter for such institutions, and to authorize the levying of local taxes and the issuing of local bonds for the support thereof. The major purpose of each and every institution operating under the provisions of this Chapter shall be and shall continue to be the offering of vocational and technical education and training, and of basic, high school level, academic education needed in order to profit from vocational and technical education, for students who are high school graduates or who are beyond the compulsory age limit of the public school system and who have left the public schools, provided, juveniles of any age committed to the Department of Juvenile Justice and Delinquency Prevention by a court of competent jurisdiction may, if approved by the director of the youth development center to which they are assigned, take courses offered by institutions of the system if they are otherwise qualified for admission.

The Community Colleges System Office is designated as the primary lead agency for delivering workforce development training, adult literacy training, and adult education programs in the State. (1963, c. 448, s. 23; 1969, c. 562, s. 1; 1979, c. 462, s. 2; 1985, c. 479, s. 68; 1997‑443, s. 11A.118(a); 1998‑202, s. 4(p); 2000‑137, s. 4(s); 2001‑95, s. 5; 2005‑77, s. 1.)



§ 115D-1.1. Discretion in admissions.

§ 115D‑1.1.  Discretion in admissions.

(a)        Notwithstanding G.S. 115D‑1, a student under the age of 16 may enroll in a community college if the following conditions are met:

(1)        The president of the community college or the president's designee finds, based on criteria established by the State Board of Community Colleges, that the student is intellectually gifted and that the student has the maturity to justify admission to the community college; and

(2)        One of the following persons approves the student's enrollment in a community college:

a.         The local board of education, or the board's designee, for the local school administrative unit in which the student is domiciled or is enrolled.

b.         The administrator, or the administrator's designee, of the nonpublic school in which the student is enrolled.

c.         The person who provides the academic instruction in the home school in which the student is enrolled.

d.         The designee of the board of directors of the charter school in which the student is enrolled.

e.         The administrator of the college or university where the student is enrolled.

(b)        The State Board of Community Colleges, in consultation with the Department of Public Instruction, shall adopt rules to implement this section.  (2001‑312, s. 2; 2001‑487, s. 76; 2005‑77, ss. 2, 3; 2009‑46, s. 1.)



§ 115D-1.2. Learn and Earn Online program.

§ 115D‑1.2.  Learn and Earn Online program.

(a)        Notwithstanding 115D‑1, a student enrolled in grades 9, 10, 11, or 12 and participating in the Learn and Earn Online program shall be permitted to enroll in online courses through a community college for college credit. Students participating in the Learn and Earn Online program may enroll in Learn and Earn Online courses regardless of the college service areas in which they reside.

(b)        The State Board of Community Colleges, in consultation with the Department of Public Instruction, shall adopt rules to implement this section beginning with the 2007‑2008 school year.  (2007‑323, s. 7.27(j); 2009‑451, s. 7.10(i).)



§ 115D-2. Definitions.

§ 115D‑2.  Definitions.

As used in this Chapter:

(1)        The "administrative area" of an institution comprises the county or counties directly responsible for the local financial support and local administration of such institution as provided in this Chapter.

(2)        The term "community college" is defined as an educational institution operating under the provisions of this Chapter and dedicated primarily to the educational needs of the service area which it serves, and may offer

a.         The freshmen and sophomore courses of a college of arts and sciences, authorized by G.S. 115D‑4.1;

b.         Organized credit curricula for the training of technicians; curricular courses may carry transfer credit to a senior college or university where the course is comparable in content and quality and is appropriate to a chosen course of study;

c.         Vocational, trade, and technical specialty courses and programs, and

d.         Courses in general adult education.

(3)        The term "institution" refers to any institution established pursuant to this Chapter.

(4)        The term "regional institution" means an institution whose service area as assigned by the State Board of Community Colleges includes three or more counties; provided, however, any institution receiving funds as a regional institution on May 1, 1987, shall continue to receive funds on that basis.

(5)        The term "State Board" refers to the State Board of Community Colleges.

(6)        The "tax‑levying authority" of an institution is the board of commissioners of the county or all of the boards of commissioners of the counties, jointly, which constitute the administrative area of the institution.

(7)        Repealed by Session Laws 1987, c. 564, s. 1.

(8)        "Vending facilities" has the same meaning as it does in G.S. 111‑42(d), but also means any mechanical or electronic device dispensing items or something of value or entertainment or services for a fee, regardless of the method of activation, and regardless of the means of payment, whether by coin, currency, tokens, or other means. (1963, c. 448, s. 23; 1969, c. 562, s. 2; 1973, c. 590, s. 1; 1979, c. 462, s. 2; c. 553; c. 896, s. 1; 1979, 2nd Sess., c. 1130, s. 1; 1983, c. 761, s. 104; 1983 (Reg. Sess., 1984), c. 1034, s. 169; 1987, c. 564, s. 1; 1999‑84, s. 1; 2005‑103, s. 4; 2006‑203, s. 35.)



§ 115D-2.1. State Board of Community Colleges.

§ 115D‑2.1.  State Board of Community Colleges.

(a)        The State Board of Community Colleges is established.

(b)        The State Board of Community Colleges shall consist of 21 members, as follows:

(1)        The Lieutenant Governor or the Lieutenant Governor's designee shall be a member ex officio.

(2)        The Treasurer of North Carolina or the Treasurer's designee shall be a member ex officio.

(3)        The Governor shall appoint to the State Board four members from the State at large and one member from each of the six Trustee Association Regions defined in G.S. 115D‑62. The initial appointments by the Governor shall be made effective July 1, 1980, or as soon as feasible thereafter. In order to establish regularly overlapping terms, the initial appointments by the Governor shall be made so that three expire June 30, 1981, three expire June 30, 1983, and four expire June 30, 1985. Each subsequent regular appointment by the Governor shall be for a term of six years and until a successor is appointed and qualifies. Any vacancy occurring among his appointees before the expiration of term shall be filled by appointment of the Governor; the member so appointed shall meet the same residential qualification, if any, as the member whom he succeeds and shall serve for the remainder of the unexpired term of that member.

(4)        The General Assembly shall elect eight members of the State Board from the State at large in the following manner:

a.         In 1980, the Senate shall elect three members, one of whom shall serve a term expiring June 30, 1981, one of whom shall serve a term expiring June 30, 1983, and one of whom shall serve a term expiring June 30, 1985. In 1985, the Senate shall elect two members to serve terms expiring June 30, 1991. Each subsequent regular election by the Senate shall be for a term of six years and until a successor is elected and qualifies.

b.         In 1980, the House of Representatives shall elect four members, one of whom shall serve a term expiring June 30, 1981, one of whom shall serve a term expiring June 30, 1983, and two of whom shall serve a term expiring June 30, 1985. In 1985, the House of Representatives shall elect two members, to serve terms expiring June 30, 1991. Each subsequent regular election by the House of Representatives shall be for a term of six years and until a successor is elected and qualifies.

c.         Repealed by Session Laws 1985, c. 227, s. 5.

d.         The initial elections by the two houses of the General Assembly shall be held on or before July 1, 1980.

e.         Any vacancy occurring among the members elected by the two houses of the General Assembly before the expiration of term shall be filled when the General Assembly next convenes. The member then elected shall be elected by the same house that elected the member whom he succeeds, and shall serve for the remainder of the unexpired term of that member.

f.          At each session of the General Assembly held in an odd‑numbered year, the Speaker of the House of Representatives and the President Pro Tempore of the Senate shall assign to either a standing or a special committee of that house the duty of receiving from the members of that house nominations of persons to be considered by that house for election to the State Board. The chairmen of the two committees shall jointly determine a common final date for receiving nominations from members of that house, and a common date for reporting to their respective houses their nominations for the State Board. Each committee shall screen the proposed candidates for nomination as to their qualifications, background, lack of statutory disabilities, and willingness and ability to serve if elected. Each Senator and each Representative may nominate only one candidate. When the nominating process is closed, each committee shall list all candidates and shall separately vote "aye" or "no" on each candidate to determine whether that person shall be listed as a nominee of the committee. The verbal vote of a majority of those members of the committee present and voting shall constitute one nominee of the committee. An individual cannot be a candidate for nomination to more than one place. If a sufficient number of candidates is submitted to each committee, then each committee shall nominate at least two persons for each place to be filled by that chamber, otherwise each committee shall nominate at least one person for each place to be filled by each of the House of Representatives and the Senate. No person may simultaneously be a candidate for election by both houses, and if one is nominated in both houses, he shall determine by which house he shall be nominated and so advise the chairman of both committees. The two houses shall, by joint resolution, fix a common date and time for the election of members of the State Board. At the election session in each house, the committee shall report its list of nominees with the term of office indicated for each nominee. The ballot in the House of Representatives shall also include the names of all other persons nominated by a member of that house who are determined by the committee to be qualified for the offices, with the committee's list of nominees being clearly set out on the ballot. No additional nominations shall be received from the floor. Each house shall then proceed to an election of the State Board. In order to be chosen, a nominee shall receive the votes of a majority of all members present and voting.

When each house has chosen one person for each place to be filled on the State Board, the chairman of the committee shall make a motion for the simultaneous election of those persons by that house to the indicated positions and for the indicated terms. The vote shall then be called electronically. If a majority of those voting shall vote "aye," persons named in the motion shall be declared to have been elected. Each house may adopt rules consistent with this section with respect to the election by that house of members of the State Board.

(5)        The person serving as president of the North Carolina Comprehensive Community College Student Government Association shall be an ex officio member of the State Board. If the president of the Association is unable for any reason to serve as the student member of the State Board, then pursuant to the constitution of the Association, the vice‑president of the Association shall serve as the student member of the State Board. Any person serving as the student member of the State Board must be a student in good standing at a North Carolina community college. The student member of the State Board shall have all the rights and privileges of membership, except that the student member shall not have a vote.

(b1)      Upon receipt of a referral from the State Ethics Commission in accordance with G.S. 138A‑12(k) concerning a member of the State Board of Community Colleges, the principal clerk of the house of the General Assembly receiving the referral shall immediately refer the matter to the appropriate education committee of that house. That committee may recommend to that house a resolution providing for the removal of the Board member. If the committee's proposed resolution is adopted by a majority of the members present and voting of that house, the public servant shall be removed and the seat previously held by that Board member becomes vacant.

(c)        No person may be appointed or elected to more than two consecutive terms of six years on the State Board.

(d)        No member of the General Assembly, no officer or employee of the State, and no officer or employee of an institution under the jurisdiction of the State Board shall be eligible to serve on the State Board. No spouse of a member of the General Assembly or of an officer or employee of the Community College System or of an institution under the jurisdiction of the State Board shall be eligible to serve on the State Board. No person who within the prior five years has been an employee of the Community Colleges System Office shall be eligible to serve on the State Board.

(e)        The Governor shall convene the membership of the State Board on July 1, 1980, or as soon as feasible thereafter. The State Board at that meeting shall elect from its appointed or elected membership a chairman and such other officers as it may deem necessary.

(f)         At its first meeting after July 1, 1981, and every two years thereafter, the State Board shall elect from its membership a chairman and such other officers as it may deem necessary.

(g)        The State Board of Community Colleges shall meet at stated times established by the State Board, but not less frequently than 10 times a year. The State Board of Community Colleges shall also meet with the State Board of Education and the Board of Governors of The University of North Carolina at least once a year to discuss educational matters of mutual interest and to recommend to the General Assembly such policies as are appropriate to encourage the improvement of public education at every level in this State; these joint meetings shall be hosted by the three Boards according to the schedule set out in G.S. 115C‑11(b1). Special meetings of the State Board may be set at any regular meeting or may be called by the chairman. A majority of the qualified members of the State Board shall constitute a quorum for the transaction of business.

(h)        Whenever any vacancy shall occur in the appointed membership of the State Board, the chairman shall inform the appropriate appointing authority of the vacancy.

(i)         The State Board of Community Colleges may declare vacant the office of an appointed or elected member who does not attend three consecutive scheduled meetings without justifiable excuse. The chairman of the State Board shall notify the appropriate appointing or electing authority of any vacancy. (1979, c. 896, s. 2; 1979, 2nd Sess., c. 1130, s. 5; 1981, c. 47, s. 8; c. 474; 1983, c. 311; c. 479, ss. 1‑3; 1985, c. 227, ss. 1‑5; c. 428; 1987 (Reg. Sess., 1988), c. 1102, s. 2; 1991, c. 83, s. 1; 1993, c. 69, s. 2; 1995, c. 192, s. 1; c. 470, ss. 3, 4; 1997‑456, ss. 18, 19; 1999‑61, ss. 1, 2; 1999‑84, s. 7; 2006‑31, s. 1; 2006‑201, s. 2(c); 2007‑278, s. 3.)



§ 115D-3. Community Colleges System Office; staff.

§ 115D‑3.  Community Colleges System Office; staff.

The Community Colleges System Office shall be a principal administrative department of State government under the direction of the State Board of Community Colleges, and shall be separate from the free public school system of the State, the State Board of Education, and the Department of Public Instruction. The State Board has authority to adopt and administer all policies, regulations, and standards which it deems necessary for the operation of the System Office.

The State Board shall elect a President of the North Carolina System of Community Colleges who shall serve as chief administrative officer of the Community Colleges System Office. The compensation of this position shall be fixed by the State Board from funds provided by the General Assembly in the Current Operations Appropriations Act.

The President shall be assisted by such professional staff members as may be deemed necessary to carry out the provisions of this Chapter, who shall be elected by the State Board on nomination of the President. The compensation of the staff members elected by the Board shall be fixed by the State Board of Community Colleges, upon recommendation of the President of the Community College System, from funds provided in the Current Operations Appropriations Act. These staff members shall include such officers as may be deemed desirable by the President and State Board. Provision shall be made for persons of high competence and strong professional experience in such areas as academic affairs, public service programs, business and financial affairs, institutional studies and long‑range planning, student affairs, research, legal affairs, health affairs and institutional development, and for State and federal programs administered by the State Board. In addition, the President shall be assisted by such other employees as may be needed to carry out the provisions of this Chapter, who shall be subject to the provisions of Chapter 126 of the General Statutes. The staff complement shall be established by the State Board on recommendation of the President to insure that there are persons on the staff who have the professional competence and experience to carry out the duties assigned and to insure that there are persons on the staff who are familiar with the problems and capabilities of all of the principal types of institutions represented in the system. The State Board of Community Colleges shall have all other powers, duties, and responsibilities delegated to the State Board of Education affecting the Community Colleges System Office not otherwise stated in this Chapter. (1963, c. 448, s. 23; 1971, c. 1244, s. 14; 1975, c. 699, s. 5; 1979, c. 462, s. 2; c. 896, s. 3; 1979, 2nd Sess., c. 1130, ss. 1, 2; 1981, c. 859, s. 35.2; 1983, c. 479, s. 4; c. 717, s. 26; 1983 (Reg. Sess., 1984), c. 1034, s. 164; 1985 (Reg. Sess., 1986), c. 955, ss. 19, 20; 1987, c. 564, s. 2; 1993, c. 522, s. 6; 1999‑84, s. 8.)



§ 115D-4. (Applicable to design projects, etc., for which bids or proposals are solicited before April 30, 2010 - See notes) Establishment of institutions; capital improvements.

§ 115D‑4.  (Applicable to design projects, etc., for which bids or proposals are solicited before April 30, 2010  See notes) Establishment of institutions; capital improvements.

The establishment of all community colleges shall be subject to the approval of the General Assembly upon recommendation of the State Board of Community Colleges. In no case, however, shall favorable recommendation be made by the State Board for the establishment of an institution until it has been demonstrated to the satisfaction of the State Board that a genuine educational need exists within a proposed administrative area, that existing public and private post‑high school institutions in the area will not meet the need, that adequate local financial support for the institution will be provided, that public schools in the area will not be affected adversely by the local financial support required for the institution, and that funds sufficient to provide State financial support of the institution are available.

The expenditures of any State funds for any capital improvements of existing institutions shall be subject to the prior approval of the State Board of Community Colleges and the Governor. The expenditure of State funds at any institution herein authorized to be approved by the State Board shall be subject to the terms of the State Budget Act unless specifically otherwise provided in this Chapter.  (1963, c. 448, s. 23; 1965, c. 1028; 1971, c. 1244, s. 14; 1977, c. 154, s. 1; 1979, c. 462, s. 2; c. 896, s. 4; 1979, 2nd Sess., c. 1130, s. 1; 1983, c. 717, ss. 27‑27.2; 1985 (Reg. Sess., 1986), c. 955, s. 21; 1987, c. 564, s. 3; 2006‑203, s. 36.)

§ 115D‑4.  (Applicable to design projects, etc., for which bids or proposals are solicited on or after April 30, 2010  See notes) Establishment of institutions.

The establishment of all community colleges shall be subject to the approval of the General Assembly upon recommendation of the State Board of Community Colleges. In no case, however, shall favorable recommendation be made by the State Board for the establishment of an institution until it has been demonstrated to the satisfaction of the State Board that a genuine educational need exists within a proposed administrative area, that existing public and private post‑high school institutions in the area will not meet the need, that adequate local financial support for the institution will be provided, that public schools in the area will not be affected adversely by the local financial support required for the institution, and that funds sufficient to provide State financial support of the institution are available. (1963, c. 448, s. 23; 1965, c. 1028; 1971, c. 1244, s. 14; 1977, c. 154, s. 1; 1979, c. 462, s. 2; c. 896, s. 4; 1979, 2nd Sess., c. 1130, s. 1; 1983, c. 717, ss. 27‑27.2; 1985 (Reg. Sess., 1986), c. 955, s. 21; 1987, c. 564, s. 3; 2006‑203, s. 36; 2009‑229, s. 1.)



§ 115D-4.1. College transfer program approval; standards for programs.

§ 115D‑4.1.  College transfer program approval; standards for programs.

(a)        Repealed by Session Laws 1995, c. 288, s. 1.

(b)        The State Board of Community Colleges may approve the addition of the college transfer program to a community college. If addition of the college transfer program to an institution would require a substantial increase in funds, State Board approval shall be subject to appropriation of funds by the General Assembly for this purpose.

(c)        Addition of the college transfer program shall not decrease an institution's ability to provide programs within its basic mission of vocational and technical training and basic academic education.

(d)        The State Board of Community Colleges shall develop appropriate criteria and standards to regulate the addition of the college transfer program to institutions.

(e)        The State Board of Community Colleges shall develop appropriate criteria and standards to regulate the operation of college transfer programs. The criteria and standards shall require all college transfer programs to continue to meet the accreditation standards of the Southern Association of Colleges and Schools.

The State Board of Community Colleges shall report annually to the General Assembly on compliance of the community colleges with these criteria and standards.

(f)         The Board of Governors of The University of North Carolina shall report to each community college and to the State Board of Community Colleges in accordance with G.S. 116‑11(10b) on the academic performance of that community college's transfer students. If the State Board of Community Colleges finds that college transfer students from a community college are not consistently performing adequately at a four‑year college, the Board shall review the community college's program and determine what steps are necessary to remedy the problem. The Board shall report annually to the General Assembly on the reports it receives and on what steps it is taking to remedy problems that it finds. (1987, c. 564, s. 4; 1995, c. 288, s. 1; 1999‑84, s. 2.)



§ 115D-5. Administration of institutions by State Board of Community Colleges; personnel exempt from State Personnel Act; extension courses; tuition waiver; in-plant training; contracting, etc., for establishment and operation of extension units of

§ 115D‑5.  Administration of institutions by State Board of Community Colleges; personnel exempt from State Personnel Act; extension courses; tuition waiver; in‑plant training; contracting, etc., for establishment and operation of extension units of the community college system; use of existing public school facilities.

(a)        The State Board of Community Colleges may adopt and execute such policies, regulations and standards concerning the establishment, administration, and operation of institutions as the State Board may deem necessary to insure the quality of educational programs, to promote the systematic meeting of educational needs of the State, and to provide for the equitable distribution of State and federal funds to the several institutions.

The State Board of Community Colleges shall establish standards and scales for salaries and allotments paid from funds administered by the State Board, and all employees of the institutions shall be exempt from the provisions of the State Personnel Act. The State Board shall have authority with respect to individual institutions: to approve sites, capital improvement projects, budgets; to approve the selection of the chief administrative officer; to establish and administer standards for professional personnel, curricula, admissions, and graduation; to regulate the awarding of degrees, diplomas, and certificates; to establish and regulate student tuition and fees within policies for tuition and fees established by the General Assembly; and to establish and regulate financial accounting procedures.

The State Board of Community Colleges shall require all community colleges to meet the faculty credential requirements of the Southern Association of Colleges and Schools for all community college programs.

(a1)      Notwithstanding G.S. 66‑58(c)(3) or any other provisions of law, the State Board of Community Colleges may adopt rules governing the expenditure of funds derived from bookstore sales by community colleges. These expenditures shall be consistent with the mission and purpose of the Community College System. Profits may be used in the support and enhancement of the bookstores, for student aid or scholarships, for expenditures of direct benefit to students, and for other similar expenditures authorized by the board of trustees, subject to rules adopted by the State Board. These funds shall not be used to supplement salaries of any personnel.

(a2)      The State Board of Community Colleges shall comply with the provisions of G.S. 116‑11(10a) to plan and implement an exchange of information between the public schools and the institutions of higher education in the State.

(a3)      The State Board of Community Colleges shall adopt the following rules to assist community colleges in their administration of procedures necessary to implement G.S. 20‑11 and G.S. 20‑13.2:

(1)        To establish the procedures a person who is or was enrolled in a community college must follow and the requirements that person must meet to obtain a driving eligibility certificate.

(2)        To require the person who is required under G.S. 20‑11(n) to sign the driving eligibility certificate to provide the certificate if he or she determines that one of the following requirements is met:

a.         The person seeking the certificate is eligible for the certificate under G.S. 20‑11(n)(1) and is not subject to G.S. 20‑11(n1).

b.         The person seeking the certificate is eligible for the certificate under G.S. 20‑11(n)(1) and G.S. 20‑11(n1).

(3)        To provide for an appeal through the grievance procedures established by the board of trustees of each community college by a person who is denied a driving eligibility certificate.

(4)        To define exemplary student behavior and to define what constitutes the successful completion of a drug or alcohol treatment counseling program.

The State Board also shall develop policies as to when it is appropriate to notify the Division of Motor Vehicles that a person who is or was enrolled in a community college no longer meets the requirements for a driving eligibility certificate. The State Board also shall adopt guidelines to assist the presidents of community colleges in their designation of representatives to sign driving eligibility certificates.

The State Board shall develop a form for the appropriate individuals to provide their written, irrevocable consent for a community college to disclose to the Division of Motor Vehicles that the student no longer meets the conditions for a driving eligibility certificate under G.S. 20‑11(n)(1) or G.S. 20‑11(n1), if applicable, in the event that this disclosure is necessary to comply with G.S. 20‑11 or G.S. 20‑13.2. Other than identifying under which statutory subsection the student is no longer eligible, no other details or information concerning the student's school record shall be released pursuant to this consent.

(b)        (Effective until July 1, 2010) In order to make instruction as accessible as possible to all citizens, the teaching of curricular courses and of noncurricular extension courses at convenient locations away from institution campuses as well as on campuses is authorized and shall be encouraged. A pro rata portion of the established regular tuition rate charged a full‑time student shall be charged a part‑time student taking any curriculum course. In lieu of any tuition charge, the State Board of Community Colleges shall establish a uniform registration fee, or a schedule of uniform registration fees, to be charged students enrolling in extension courses for which instruction is financed primarily from State funds; provided, however, that the State Board of Community Colleges may provide by general and uniform regulations for waiver of tuition and registration fees for persons not enrolled in elementary or secondary schools taking courses leading to a high school diploma or equivalent certificate, for training courses for volunteer firemen, local fire department personnel, volunteer rescue and lifesaving department personnel, local rescue and lifesaving department personnel, Radio Emergency Associated Citizens Team (REACT) members when the REACT team is under contract to a county as an emergency response agency, local law‑enforcement officers, patients in State alcoholic rehabilitation centers, all full‑time custodial employees of the Department of Correction, employees of the Department's Division of Community Corrections and employees of the Department of Juvenile Justice and Delinquency Prevention required to be certified under Chapter 17C of the General Statutes and the rules of the Criminal Justice and Training Standards Commission, trainees enrolled in courses conducted under the New and Expanding Industry Program, clients of sheltered workshops, clients of adult developmental activity programs, students in Health and Human Services Development Programs, juveniles of any age committed to the Department of Juvenile Justice and Delinquency Prevention by a court of competent jurisdiction, prison inmates, members of the North Carolina State Defense Militia as defined in G.S. 127A‑5 and as administered under Article 5 of Chapter 127A of the General Statutes, and elementary and secondary school employees enrolled in courses in first aid or cardiopulmonary resuscitation (CPR). Provided further, tuition shall be waived for up to six hours of credit instruction and 96 contact hours of noncredit instruction per academic semester for senior citizens age 65 or older who are qualified as legal residents of North Carolina. Provided further, tuition shall also be waived for all courses taken by high school students at community colleges, including students in early college and middle college high school programs, in accordance with G.S. 115D‑20(4) and this section.

(b)        (Effective July 1, 2010) In order to make instruction as accessible as possible to all citizens, the teaching of curricular courses and of noncurricular extension courses at convenient locations away from institution campuses as well as on campuses is authorized and shall be encouraged. A pro rata portion of the established regular tuition rate charged a full‑time student shall be charged a part‑time student taking any curriculum course. In lieu of any tuition charge, the State Board of Community Colleges shall establish a uniform registration fee, or a schedule of uniform registration fees, to be charged students enrolling in extension courses for which instruction is financed primarily from State funds; provided, however, that the State Board of Community Colleges may provide by general and uniform regulations for waiver of tuition and registration fees for persons not enrolled in elementary or secondary schools taking courses leading to a high school diploma or equivalent certificate, for training courses for volunteer firemen, local fire department personnel, volunteer rescue and lifesaving department personnel, local rescue and lifesaving department personnel, Radio Emergency Associated Citizens Team (REACT) members when the REACT team is under contract to a county as an emergency response agency, local law‑enforcement officers, patients in State alcoholic rehabilitation centers, all full‑time custodial employees of the Department of Correction, employees of the Department's Division of Community Corrections and employees of the Department of Juvenile Justice and Delinquency Prevention required to be certified under Chapter 17C of the General Statutes and the rules of the Criminal Justice and Training Standards Commission, trainees enrolled in courses conducted under the New and Expanding Industry Program, clients of sheltered workshops, clients of adult developmental activity programs, students in Health and Human Services Development Programs, juveniles of any age committed to the Department of Juvenile Justice and Delinquency Prevention by a court of competent jurisdiction, members of the North Carolina State Defense Militia as defined in G.S. 127A‑5 and as administered under Article 5 of Chapter 127A of the General Statutes, and elementary and secondary school employees enrolled in courses in first aid or cardiopulmonary resuscitation (CPR). Provided further, tuition shall be waived for up to six hours of credit instruction and 96 contact hours of noncredit instruction per academic semester for senior citizens age 65 or older who are qualified as legal residents of North Carolina. Provided further, tuition shall also be waived for all courses taken by high school students at community colleges, including students in early college and middle college high school programs, in accordance with G.S. 115D‑20(4) and this section.

(c)        No course of instruction shall be offered by any community college at State expense or partial State expense to any captive or co‑opted group of students, as defined by the State Board of Community Colleges, without prior approval of the State Board of Community Colleges. Approval by the State Board of Community Colleges shall be presumed to constitute approval of both the course and the group served by that institution. The State Board of Community Colleges may delegate to the President the power to make an initial approval, with final approval to be made by the State Board of Community Colleges. A course taught without such approval will not yield any full‑time equivalent students, as defined by the State Board of Community Colleges.

(c1)      Community colleges shall report full‑time equivalent (FTE) student hours for correction education programs on the basis of contact hours rather than student membership hours. No community college shall operate a multi‑entryulti‑exit class or program in a prison facility, except for a literacy class or program.

The State Board shall work with the Department of Correction on offering classes and programs that match the average length of stay of an inmate in a prison facility.

(d)        Recodified as G.S. 115D‑5.1(a) by Session Laws 2005‑276, s. 8.4(a), effective July 1, 2005.

(e)        Repealed by Session Laws 1999‑84, s. 3, effective May 21, 1999.

(f)         A community college may not offer a new program without the approval of the State Board of Community Colleges except that approval shall not be required if the tuition for the program will fully cover the cost of the program. If at any time tuition fails to fully cover the cost of a program that falls under the exception, the program shall be discontinued unless approved by the State Board of Community Colleges. If a proposed new program would serve more than one community college, the State Board of Community Colleges shall perform a feasibility study prior to acting on the proposal.

The State Board of Community Colleges shall report on an annual basis to the Governor, Lieutenant Governor, the Speaker of the House of Representatives, and the Joint Legislative Commission on Governmental Operations, on all new programs it approved during the year. The report shall include the specific reasons for which each program was approved.

(g)        Funds appropriated to the Community Colleges System Office as operating expenses for allocation to the institutions comprising the North Carolina Community College System shall not be used to support recreation extension courses. The financing of these courses by any institution shall be on a self‑supporting basis, and membership hours produced from these activities shall not be counted when computing full‑time equivalent students (FTE) for use in budget‑funding formulas at the State level.

(h)        Whenever a community college offers real estate continuing education courses pursuant to G.S. 93A‑4.1, the courses shall be offered on a self‑supporting basis.

(i)         Recodified as G.S. 115D‑5.1(c) by Session Laws 2005‑276, s. 8.4(a), effective July 1, 2005.

(j)         The State Board of Community Colleges shall use its Board Reserve Fund for feasibility studies, pilot projects, start‑up of new programs, and innovative ideas. The State Board shall report to the Joint Legislative Education Oversight Committee on expenditures from the State Board Reserve Fund on January 15 and June 15 each year.

(k)        Recodified as G.S. 115D‑5.1(b) by Session Laws 2005‑276, s. 8.4(a), effective July 1, 2005.

(l)         The State Board shall review and approve lease purchase and installment purchase contracts as provided under G.S. 115D‑58.15(b). The State Board shall adopt policies and procedures governing the review and approval process.

(m)       The State Board of Community Colleges shall maintain an education program auditing function that conducts an annual audit of each community college operating under the provisions of this Chapter. The purpose of the annual audit shall be to ensure that college programs and related fiscal operations comply with State law, State regulations, State Board policies, and System Office guidance. The State Board of Community Colleges shall require auditors of community college programs to use a statistically valid sample size in performing program audits of community colleges. All education program audit findings shall be forwarded to the college president, local college board of trustees, the State Board of Community Colleges, and the State Auditor.

(n)        The North Carolina Community Colleges System Office shall provide the Department of Revenue with a list of all community colleges, including name, address, and other identifying information requested by the Department of Revenue. The North Carolina Community Colleges System Office shall update this list whenever there is a change.

(o)        The General Assembly finds that additional data are needed to determine the adequacy of multicampus and off‑campus center funds; therefore, multicampus colleges and colleges with off‑campus centers shall report annually, beginning September 1, 2005, to the Community Colleges System Office on all expenditures by line item of funds used to support their multicampuses and off‑campus centers. The Community Colleges System Office shall report on these expenditures to the Education Appropriation Subcommittees of the House of Representatives and the Senate, the Office of State Budget and Management, and the Fiscal Research Division by December 1 of each year.

(p)        The North Carolina Community College System may offer courses, in accordance with the lateral entry program of study established under G.S. 115C‑296(c1), to individuals who choose to enter the teaching profession by lateral entry.

(q)        Repealed by Session Laws 2009‑451, s. 8.9, effective July 1, 2009.

(r)        The State Board of Community Colleges shall develop curriculum and continuing education standards for courses of instruction in American Sign Language and shall encourage community colleges to offer courses in American Sign Language as a modern foreign language.

(s)        The State Board of Community Colleges may retain and budget fees charged to students taking the General Education Development (GED) test. Fees collected for this purpose shall be used only to (i) offset the costs of the GED test, including the cost of scoring the test, (ii) offset the costs of printing GED certificates, and (iii) meet federal and State reporting requirements related to the test.

(t)         The purpose of the first semester of the Gateway to College Program is to address additional support to successfully complete the program. Students may need to take developmental courses necessary for the transition to more challenging courses; therefore, the State Board of Community Colleges shall (i) permit high school students who are enrolled in Gateway to College Programs to enroll in developmental courses based on an assessment of their individual student needs by a high school and community college staff team and (ii) include this coursework in computing the budget FTE for the colleges.  (1963, c. 488, s. 23; 1967, c. 652; 1969, c. 1294; 1973, c. 768; 1975, c. 882; 1977, c. 1065; 1979, c. 462, s. 2; c. 896, ss. 5‑7; 1979, 2nd Sess., c. 1130, s. 1; 1981, c. 609; c. 859, s. 35.1; c. 897; c. 1127, s. 43; 1983, c. 717, s. 28; 1983 (Reg. Sess., 1984), c. 1034, ss. 45, 46; 1985, c. 479, s. 67; 1985 (Reg. Sess., 1986), c. 955, s. 22; 1987, c. 282, s. 34; c. 564, ss. 8‑10, 12, 33; c. 763, s. 1; 1989, c. 162; 1989 (Reg. Sess., 1990), c. 915, s. 1; c. 1066, s. 91; 1991, c. 689, ss. 44, 48; 1991 (Reg. Sess., 1992), c. 880, s. 4; 1993, c. 170, s. 2; c. 321, ss. 111, 117(e); c. 492, s. 2; 1993 (Reg. Sess., 1994), c. 769, s. 18.4; 1995, c. 288, s. 2; c. 324, s. 16.4; 1996, 2nd Ex. Sess., c. 18, ss. 17.4, 17.7(a); 1997‑443, ss. 9.5, 9.6(a), 11A.118(a); 1997‑507, s. 4; 1998‑111, s. 3; 1998‑202, s. 4(q); 1999‑84, ss. 3, 9; 1999‑243, s. 9; 2000‑137, s. 4(t); 2001‑111, s. 1; 2001‑427, s. 9(b); 2001‑487, s. 47(e); 2004‑124, s. 8.4; 2005‑193, s. 1; 2005‑198, s. 3; 2005‑247, s. 3; 2005‑276, ss. 8.4(a), 8.6; 2005‑395, s. 25; 2006‑203, s. 37; 2007‑154, s. 2(a); 2007‑484, ss. 29(a), 35; 2008‑107, ss. 8.11, 8.17, 8.18; 2009‑208, s. 1; 2009‑451, ss. 8.8, 8.9, 8.11(d), (e); 2009‑570, s. 42; 2009‑575, s. 5.)



§ 115D-5.1. Workforce Development Programs.

§ 115D‑5.1.  Workforce Development Programs.

(a)        Community colleges shall assist in the preemployment and in‑service training of employees in industry, business, agriculture, health occupation and governmental agencies. Such training shall include instruction on worker safety and health standards and practices applicable to the field of employment. The State Board of Community Colleges shall make appropriate regulations including the establishment of maximum hours of instruction which may be offered at State expense in each in‑plant training program. No instructor or other employee of a community college shall engage in the normal management, supervisory and operational functions of the establishment in which the instruction is offered during the hours in which the instructor or other employee is employed for instructional or educational purposes.

(b) through (d)  Repealed by Session Laws 2008‑107, s. 8.7(a), effective July 1, 2008.

(e)        There is created within the North Carolina Community College System the Customized Training Program. The Customized Training Program shall offer programs and training services to assist new and existing business and industry to remain productive, profitable, and within the State. Before a business or industry qualifies to receive assistance under the Customized Training Program, the President of the North Carolina Community College System shall determine that:

(1)        The business is making an appreciable capital investment;

(2)        The business is deploying new technology;

(2a)      The business or individual is creating jobs, expanding an existing workforce, or enhancing the productivity and profitability of the operations within the State; and

(3)        The skills of the workers will be enhanced by the assistance.

(f)         The State Board shall report on an annual basis to the Joint Legislative Education Oversight Committee on:

(1)        The total amount of funds received by a company under the Customized Training Program;

(1a)      The types of services sought by the company, whether for new, expanding, or existing industry.

(2)        The amount of funds per trainee received by that company;

(3)        The amount of funds received per trainee by the community college delivering the training;

(4)        The number of trainees trained by the company and community college; and

(5)        The number of years that company has been funded.

(f1)       Notwithstanding any other provision of law, the State Board of Community Colleges may adopt guidelines that allow the Customized Training Program to use funds appropriated for those programs to support training projects for the various branches of the United States Armed Forces.

(f2)       Funds available to the Customized Training Program shall not revert at the end of a fiscal year but shall remain available until expended. Up to ten percent (10%) of the college‑delivered training expenditures and up to five percent (5%) of the contractor‑delivered training expenditures for the prior fiscal year for Customized Training may be allotted to each college for capacity building at that college.

(f3)       Of the funds appropriated in a fiscal year for the Customized Training Programs, the State Board of Community Colleges may approve the use of up to eight percent (8%) for the training and support of regional community college personnel to deliver Customized Training Program services to business and industry.

(g)        The State Board shall adopt guidelines to implement this section. At least 20 days before the effective date of any criteria or nontechnical amendments to guidelines, the State Board must publish the proposed guidelines on the Community Colleges System Office's web site and provide notice to persons who have requested notice of proposed guidelines. In addition, the State Board must accept oral and written comments on the proposed guidelines during the 15 business days beginning on the first day that the State Board has completed these notifications. For the purpose of this subsection, a technical amendment is either of the following:

(1)        An amendment that corrects a spelling or grammatical error.

(2)        An amendment that makes a clarification based on public comment and could have been anticipated by the public notice that immediately preceded the public comment.  (2005‑276, s. 8.4(a), (b); 2005‑445, s. 3; 2008‑107, s. 8.7(a); 2009‑451, s. 8.14(c); 2009‑523, s. 2(b); 2009‑570, s. 41.)



§ 115D-6. Withdrawal of State support.

§ 115D‑6.  Withdrawal of State support.

The State Board of Community Colleges may withdraw or withhold State financial and administrative support of any institutions subject to the provisions of this Chapter in the event that:

(1)        The required local financial support of an institution is not provided;

(2)        Sufficient State funds are not available;

(3)        The officials of an institution refuse or are unable to maintain prescribed standards of administration or instruction; or

(4)        Local educational needs for such an institution cease to exist. (1963, c. 448, s. 23; 1979, c. 462, s. 2; c. 896, s. 8; 1979, 2nd Sess., c. 1130, s. 1.)



§ 115D-7. Establishment of private, nonprofit corporations.

§ 115D‑7.  Establishment of private, nonprofit corporations.

The State Board of Community Colleges shall encourage the establishment of private, nonprofit corporations to support the community college system. The President of the Community Colleges System with the approval of the State Board of Community Colleges, may assign employees to assist with the establishment and operation of such nonprofit corporation and may make available to the corporation office space, equipment, supplies and other related resources; provided, the sole purpose of the corporation is to support the community college system.

The board of directors of each private, nonprofit corporation shall secure and pay for the services of the State Auditor's Office or employ a certified public accountant to conduct an audit of the financial accounts of the corporation. The board of directors shall transmit to the State Board of Community Colleges a copy of the annual financial audit report of the private nonprofit corporation. (1987, c. 383, s. 1; 1999‑84, s. 10.)



§ 115D-8. Repealed by Session Laws 1999-84, s. 4.

§ 115D‑8.  Repealed by Session Laws 1999‑84, s. 4.



§ 115D-9. (For applicablility, see Editor's note) Powers of State Board regarding certain fee negotiations, contracts, and capital improvements.

§ 115D‑9.  (For applicablility, see Editor's note) Powers of State Board regarding certain fee negotiations, contracts, and capital improvements.

(a)        The expenditures of any State funds for any capital improvements of existing institutions shall be subject to the prior approval of the State Board of Community Colleges and the Governor. The expenditure of State funds at any institution herein authorized to be approved by the State Board under G.S. 115D‑4 shall be subject to the terms of the State Budget Act unless specifically otherwise provided in this Chapter.

(b)        Notwithstanding G.S. 143‑341(3), the State Board of Community Colleges may, with respect to design, construction, repair, or renovation of buildings, utilities, and other State or non‑State funded property developments of the North Carolina Community College System requiring the estimated expenditure of public money of one million dollars ($1,000,000) or less:

(1)        Conduct the fee negotiations for all design contracts and supervise the letting of all construction and design contracts.

(2)        Develop procedures governing the responsibilities of the North Carolina Community College System and its community colleges to perform the duties of the Department of Administration and the Director or Office of State Construction under G.S. 133‑1.1(d) and G.S. 143‑341(3).

(3)        Use existing plans and specifications for construction projects, where feasible. Prior to designing a project, the State Board shall consult with the Department of Administration on the availability of existing plans and specifications and the feasibility of using them for a project.

(c)        The State Board may delegate its authority under subsection (b) of this section to a community college if the community college is qualified under guidelines adopted by the State Board and approved by the State Building Commission and the Director of the Budget.

(d)        The North Carolina Community College System shall use the standard contracts for design and construction currently in use for State capital improvement projects by the Office of State Construction of the Department of Administration.

(e)        A contract may not be divided for the purpose of evading the monetary limit under this section.

(f)         Notwithstanding any other provision of this Chapter, the Department of Administration shall not be the awarding authority for contracts awarded under subsections (b) or (c) of this section.

(g)        The State Board shall annually report to the State Building Commission the following:

(1)        A list of projects governed by this section.

(2)        The estimated cost of each project along with the actual cost.

(3)        The name of each person awarded a contract under this section.

(4)        Whether the person or business awarded a contract under this section meets the definition of "minority business" or "minority person" as defined in G.S. 143‑128.2(g).  (2009‑229, s. 2.)



§ 115D-10. Reserved for future codification purposes.

§ 115D‑10.  Reserved for future codification purposes.



§ 115D-11. Reserved for future codification purposes.

§ 115D‑11.  Reserved for future codification purposes.



§ 115D-12. Each institution to have board of trustees; selection of trustees.

Article 2.

Local Administration.

§ 115D‑12.  Each institution to have board of trustees; selection of trustees.

(a)        Each community college established or operated pursuant to this Chapter shall be governed by a board of trustees consisting of 13 members, or of additional members if selected according to the special procedure prescribed by the third paragraph of this subsection, who shall be selected by the following agencies. No member of the General Assembly may be appointed to a local board of trustees for a community college.

Group One  four trustees, elected by the board of education of the public school administrative unit located in the administrative area of the institution. If there are two or more public school administrative units, whether city or county units, or both, located within the administrative area, the trustees shall be elected jointly by all of the boards of education of those units, each board having one vote in the election of each trustee, except as provided in G.S. 115D‑59. No board of education shall elect a member of the board of education or any person employed by the board of education to serve as a trustee, however, any such person currently serving on a board of trustees shall be permitted to fulfill the unexpired portion of the trustee's current term.

Group Two  four trustees, elected by the board of commissioners of the county in which the institution is located. Provided, however, if the administrative area of the institution is composed of two or more counties, the trustees shall be elected jointly by the boards of commissioners of all those counties, each board having one vote in the election of each trustee. Provided, also, the county commissioners of the county in which the community college has established a satellite campus may elect an additional two members if the board of trustees of the community college agrees. No more than one trustee from Group Two may be a member of a board of county commissioners. Should the boards of education or the boards of commissioners involved be unable to agree on one or more trustees the senior resident superior court judge in the superior court district or set of districts as defined in G.S. 7A‑41.1 where the institution is located shall fill the position or positions by appointment.

Group Three  four trustees, appointed by the Governor.

Group Four  the president of the student government or the chairman of the executive board of the student body of each community college established pursuant to G.S. 115D shall be an ex officio nonvoting member of the board of trustees of each said institution.

(b)        All trustees shall be residents of the administrative area of the institution for which they are selected or of counties contiguous thereto with the exception of members provided for in G.S. 115D‑12(a), Group Four.

(b1)      No person who has been employed full time by the community college within the prior 5 years and no spouse or child of a person currently employed full time by the community college shall serve on the board of trustees of that college.

(c)        Vacancies occurring in any group for whatever reason shall be filled for the remainder of the unexpired term by the agency or agencies authorized to select trustees of that group and in the manner in which regular selections are made. Should the selection of a trustee not be made by the agency or agencies having the authority to do so within 60 days after the date on which a vacancy occurs, whether by creation or expiration of a term or for any other reason, the Governor shall fill the vacancy by appointment for the remainder of the unexpired term.  (1963, c. 448, s. 23; 1977, c. 823, s. 104; 1979, c. 462, s. 2; 1985, c. 757, s. 147; 1987, c. 564, ss. 10, 12; 1987 (Reg. Sess., 1988), c. 1037, s. 111; 1991, c. 283, s. 1; 1995, c. 470, s. 1; 2009‑549, s. 19.)



§ 115D-13. Terms of office of trustees.

§ 115D‑13.  Terms of office of trustees.

(a)        The regular terms of trustees appointed in 1981 and trustees appointed in 1987 shall be extended for one year.  The term of one or more trustees, as appropriate, elected pursuant to G.S. 115D‑12 may be extended for one year so that these terms will be staggered, unless they are already staggered.

(b)        Except for the one year extensions of terms set forth in subsection (a) of this section, and for the ex officio member, as the terms of trustees currently in office expire, their successors shall be appointed for four‑year terms.

All terms shall commence on July 1 of the year. (1963, c. 448, s. 23; 1977, c. 823, s. 5; 1979, c. 462, s. 2; 1985, c. 58; 1989, c. 521, s. 1.)



§ 115D-14. Board of trustees a body corporate; corporate name and powers; title to property.

§ 115D‑14.  Board of trustees a body corporate; corporate name and powers; title to property.

The board of trustees of each institution shall be a body corporate with powers to enable it to acquire, hold, and transfer real and personal property, to enter into contracts, to institute and defend legal actions and suits, and to exercise such other rights and  privileges as may be necessary for the management and administration of the institution in accordance with the provisions and purposes of this Chapter. The official title of each board shall be "The Trustees  of ______" (filling in the name of the institution) and such title shall be the official corporate name of the institution.

The several boards of trustees shall hold title to all real and personal property donated to their respective institutions by private  persons or purchased with funds provided by the tax‑levying authorities of their respective institutions. Title to equipment furnished by the State shall remain in the State Board of Community Colleges. In the event that an institution shall cease to operate, title to all real and personal property donated to the institution or  purchased with funds provided by the tax‑levying authorities, except as provided for in G.S. 115D‑14, shall vest in the county in which the institution is located, unless the terms of the deed of gift in the case of donated property provides otherwise, or unless in the case of two or more counties forming a joint institution the contract provided for in G.S. 115D‑71 provides otherwise. (1963, c. 448, s. 23; 1979, c. 462, s. 2; c. 896, s. 13; 1979, 2nd Sess., c. 1130, s. 1.)



§ 115D-15. Sale, exchange or lease of property; use of proceeds from donated property.

§ 115D‑15.  Sale, exchange or lease of property; use of proceeds from donated property.

(a)        The board of trustees of any institution organized under this Chapter may, with the prior approval of the North Carolina Community Colleges System Office, convey a right‑of‑way or easement for highway construction or for utility installations or modifications. When in the opinion of the board of trustees the use of any other real property owned or held by the board of trustees is unnecessary or undesirable for the purposes of the institution, the board of trustees, subject to prior approval of the State Board of Community Colleges, may sell, exchange, or lease the property. The board of trustees may dispose of any personal property owned or held by the board of trustees without approval of the State Board of Community Colleges.

Article 12 of Chapter 160A of the General Statutes shall apply to the disposal or sale of any real or personal property under this subsection. Personal property also may be disposed of under procedures adopted by the North Carolina Department of Administration. The proceeds of any sale or lease shall be used for capital outlay purposes, except as provided in subsection (b) of this section.

(b)        Subject to rules adopted by the State Board, if real or personal property is donated to a community college to support a specific educational purpose, the board of trustees may use the proceeds from the sale or lease of the property according to the terms of the donation. The board of trustees shall use the procedures authorized under Article 12 of Chapter 160A of the General Statutes when selling or leasing property under this subsection. (1969, c. 338; 1979, c. 462, s. 2; c. 896, s. 13; 1979, 2nd Sess., c. 1130, s. 1; 1998‑72, s. 1; 1998‑217, s. 39; 2001‑82, s. 1.)



§ 115D-15.1. Disposition, acquisition, and construction of property by community college.

§ 115D‑15.1.  Disposition, acquisition, and construction of property by community college.

(a)        Disposition.  Notwithstanding the provisions of G.S. 115D‑14, 115D‑15, and 160A‑274, the board of trustees of a community college may, in connection with additions, improvements, renovations, or repairs to all or part of its property, lease, sell, or otherwise dispose of any of its property to the county in which the property is located for any price and on any terms negotiated between the board of trustees of the community college and the board of county commissioners.

(b)        Transfer.  An agreement under subsection (a) of this section shall require the county to transfer the property back to the board of trustees of the community college when any financing agreement entered into by the county to finance the additions, improvements, renovations, and repairs has been satisfied.

Notwithstanding the transfer of property to the county, the provisions of subsection (d) of this section, G.S. 143‑129, and G.S. 143‑341 apply to the capital improvement project.

(c)        Acquisition and Construction.  Notwithstanding the provisions of G.S. 115D‑14 and G.S. 115D‑20(3), the board of trustees of a community college may acquire, by any lawful method, any interest in real or personal property in the county in which the community college is located or in its service delivery area for use by the board of trustees. The board of trustees may contract for the construction, equipping, expansion, improvement, renovation, repair, or otherwise making available for use by the board of trustees of the community college of all or part of the property upon any terms negotiated between the board of trustees of the community college and the board of county commissioners.

(d)        Approval.  The actions of a board of trustees of a community college taken pursuant to this section are subject to the approval of the State Board of Community Colleges.

(e)        Contract Responsibility.  A county's obligations under a financing contract entered into by the county to finance improvements to real or personal property pursuant to this section shall be the responsibility of the county and not the responsibility of the board of trustees of the community college. (1999‑115, s. 2; 2007‑484, s. 29(b).)



§ 115D-16. Elective officials serving as trustees.

§ 115D‑16.  Elective officials serving as trustees.

The office of trustee of any institution established or operated pursuant to this Chapter is hereby declared to be an office which may be held by the holder of any elective office, as defined in G.S. 128‑1.1(d), in addition to and concurrently with those offices permitted by G.S. 128‑1.1. Appointments made on or before July 1, 1985, by boards of county commissioners or local boards of education of their own members as trustees are hereby validated, ratified, and confirmed. (1979, c. 462, s. 2; 1985, c. 773.)



§ 115D-17. Compensation of trustees.

§ 115D‑17.  Compensation of trustees.

Trustees shall receive no compensation for their services but shall receive reimbursement, according to regulations adopted by the State Board of Community Colleges, for cost of travel, meals, and lodging while performing their official duties. The reimbursement of the trustees from State funds shall not exceed the amounts permitted in G.S. 138‑5. (1963, c. 448, s. 23; 1979, c. 462, s. 2; c. 896, s. 13; 1979, 2nd Sess., c. 1130, s. 1.)



§ 115D-18. Organization of boards; meetings.

§ 115D‑18.  Organization of boards; meetings.

At the first meeting after its selection, each board of trustees shall elect from its membership a chairman, who shall preside at all board meetings, and a vice‑chairman, who shall preside in the absence of the chairman. The trustees shall also elect a secretary, who may be a trustee, to keep the minutes of all board meetings. All three officers of the board shall be elected for a period of one year but shall be eligible for reelection by the board.

Each board of trustees shall meet as often as may be necessary for the conduct of the business of the institution but shall meet at least once every three months. Meetings may be called by the chairman of the board, a majority of the trustees, or the chief administrative officer of the institution. (1963, c. 448, s. 23; 1979, c. 462, s. 2; 2007‑197, s. 1.)



§ 115D-19. Removal of trustees.

§ 115D‑19.  Removal of trustees.

(a)        Should the State Board of Community Colleges have sufficient evidence that any member of the board of trustees of an institution is not capable of discharging, or is not discharging, the duties of his office as required by law or lawful regulation, or is guilty of immoral or disreputable conduct, the State Board shall notify the chairman of such board of trustees, unless the chairman is the offending member, in which case the other members of the board shall be notified. Upon receipt of such notice there shall be a meeting of the board of trustees for the purpose of investigating the charges, at that meeting a representative of the State Board of Community Colleges may appear to present evidence of the charges. The allegedly offending member shall be given proper and adequate notice of the meeting and the findings of the other members of the board shall be recorded, along with the action taken, in the minutes of the board of trustees. If the charges are, by an affirmative vote of two‑thirds of the members of the board, found to be true, the board of trustees shall declare the office of the offending member to be vacant.

Nothing in this section shall be construed to limit the authority of a board of trustees to hold a hearing as provided herein upon evidence known or presented to it.

(b)        A board of trustees may declare vacant the office of a member who does not attend three consecutive, scheduled meetings without justifiable excuse. A board of trustees may also declare vacant the office of a member who, without justifiable excuse, does not participate within six months of appointment in a trustee orientation and education session sponsored by the North Carolina Association of Community College Trustees. The board of trustees shall notify the appropriate appointing authority of any vacancy. (1963, c. 448, s. 23; 1979, c. 462, s. 2; c. 896, s. 13; 1979, 2nd Sess., c. 1130, s. 1; 1989, c. 521, s. 2; 1995, c. 470, s. 2.)



§ 115D-20. Powers and duties of trustees.

§ 115D‑20.  Powers and duties of trustees.

The trustees of each institution shall constitute the local administrative board of such institution, with such powers and duties as are provided in this Chapter and as are delegated to it by the State Board of Community Colleges. The powers and duties of trustees shall include the following:

(1)        To elect a president or chief administrative officer of the institution for such term and under such conditions as the trustees may fix, such election to be subject to the approval of the State Board of Community Colleges.

(2)        To elect or employ all other personnel of the institution upon nomination by the president or chief administrative officer, subject to standards established by the State Board of Community Colleges. Trustees may delegate the authority of employing such other personnel to its president or chief administrative officer.

(3)        To purchase any land, easement, or right‑of‑way which shall be necessary for the proper operation of the institution, upon approval of the State Board of Community Colleges, and if necessary, to acquire land by condemnation in the same manner and under the same procedures as provided in General Statutes Chapter 40A. For the purpose of condemnation, the determination by the trustees as to the location and amount of land to be taken and the necessity therefor shall be conclusive.

(4)        To apply the standards and requirements for admission and graduation of students and other standards established by the State Board of Community Colleges. Provided, notwithstanding any law or administrative rule to the contrary, local administrative boards and local school boards may establish cooperative programs in the areas they serve to provide for college courses to be offered to qualified high school students with college credits to be awarded to those high school students upon the successful completion of the courses. Provided, further, that during the summer quarter, persons less than 16 years old may be permitted to take noncredit courses on a self‑supporting basis, subject to rules of the State Board of Community Colleges. Provided, further, that high school students may be permitted to take noncredit courses in safe driving on a self‑supporting basis during the academic year or the summer.

(5)        To receive and accept donations, gifts, bequests, and the like from private donors and to apply them or invest any of them and apply the proceeds for purposes and upon the terms which the donor may prescribe and which are consistent with the provisions of this Chapter and the regulations of the State Board of Community Colleges.

(6)        To provide all or part of the instructional services for the institution by contracting with other public or private organizations or institutions in accordance with regulations and standards adopted by the State Board of Community Colleges.

(7)        To perform such other acts and do such other things as may be necessary or proper for the exercise of the foregoing specific powers, including the adoption and enforcement of all reasonable rules, regulations, and bylaws for the government and operation of the institution under this Chapter and for the discipline of students.

(8)        If a board of trustees of an institution provides access to its buildings and campus and the student information directory to persons or groups which make students aware of occupational or educational options, the board of trustees shall provide access on the same basis to official recruiting representatives of the military forces of the State and of the United States for the purpose of informing students of educational and career opportunities available in the military.

(9)        To encourage the establishment of private, nonprofit corporations to support the institution. The president, with approval of the board of trustees, may assign employees to assist with the establishment and operation of such corporation and may make available to the corporation office space, equipment, supplies and other related resources; provided, the sole purpose of the corporation is to support the institution. The board of directors of each private, nonprofit corporation shall secure and pay for the services of the State Auditor's Office or employ a certified public accountant to conduct an annual audit of the financial accounts of the corporation. The board of directors shall transmit to the board of trustees a copy of the annual financial audit report of the private nonprofit corporation.

(10)      To enter into guaranteed energy savings contracts pursuant to Part 2 of Article 3B of Chapter 143 of the General Statutes.

(10a)    To enter into loan agreements under the Energy Improvement Loan Program pursuant to Part 3 of Article 36 of Chapter 143 of the General Statutes.

(11)      To enter into lease purchase and installment purchase contracts for equipment under G.S. 115D‑58.15.

(12)      Notwithstanding the provisions of this Chapter, a community college may permit the use of its personnel or facilities, in support of or by a private business enterprise located on a community college campus or in the service area of a community college for the specific purposes set out in G.S. 66‑58(c)(3a) and G.S. 66‑58(c)(3d). The board of trustees of a community college must specifically approve any use of facilities or personnel under this subdivision. The State Board shall adopt rules to implement this subdivision, G.S. 66‑58(c)(3a), and G.S. 66‑58(c)(3d).

(13)      To enter into a public/private partnership in which all of the following conditions are met:

a.         The agreement is approved in advance by the State Board of Community Colleges.

b.         The board of trustees agrees to lease community college land to a private entity on condition that the entity construct a facility on the leased land.

c.         The facility will be jointly owned and used by the private entity and the community college.

d.         The board of trustees is not authorized to lease the facility as lessee under a long‑term lease or capital lease from the private entity as lessor.

e.         The board of trustees is not authorized to finance its portion of the facility by entering into an installment contract or other financing contract with the private entity.

f.          State bond funds shall not be used to pay for construction of that part of the facility to be owned and used by the private entity.

g.         The provisions of G.S. 143‑341(3)a. apply to the construction of a facility under this subsection.

(14)      To comply with the design and construction requirements regarding energy efficiency and water use in the Sustainable Energy‑Efficient Buildings Program under Article 8C of Chapter 143 of the General Statutes.  (1963, c. 448, s. 23; 1979, c. 462, s. 2; c. 896, s. 13; 1979, 2nd Sess., c. 1130, s. 1; 1981, c. 901, s. 2; 1983, c. 378, s. 1; c. 596, s. 1; 1985, c. 191; 1987, c. 383, s. 2; 1993 (Reg. Sess., 1994), c. 775, s. 7; 1998‑111, s. 1; 2001‑368, s. 2; 2003‑286, s. 1; 2005‑247, s. 2; 2006‑259, s. 21; 2007‑476, s. 1; 2008‑203, s. 2; 2009‑119, s. 1.)



§ 115D-20.1. Policy prohibiting tobacco use in community college buildings, grounds, and at community college-sponsored events.

§ 115D‑20.1.  Policy prohibiting tobacco use in community college buildings, grounds, and at community college‑sponsored events.

(a)        As used in this section:

(1)        "Tobacco product" includes cigarettes, cigars, blunts, bidis, pipes, chewing tobacco, snus, snuff, and any other items containing or reasonably resembling tobacco or tobacco products.

(2)        "Tobacco use" includes smoking, chewing, dipping, or any other use of tobacco products.

(b)        Local community college boards of trustees may adopt, implement, and enforce a written policy prohibiting at all times the use of any tobacco product by any person in community college buildings, in community college facilities, on community college campuses, in vehicles owned, leased, or operated by the local community college, and in or on any other community college property owned, leased, or operated by the local community college. The policy may also prohibit the use of all tobacco products by persons attending a community college‑sponsored event.

(c)        The policy adopted by a local community college board of trustees may include the following elements:

(1)        Adequate notice of the policy to students, parents, the public, and school personnel.

(2)        Posting of signs prohibiting at all times the use of tobacco products by any person in and on community college property.

(3)        Requirements that community college personnel develop plans for successful implementation of and compliance with the policy.

(4)        Permission for tobacco products to be included in instructional or research activities in community college buildings if the activity is conducted or supervised by the faculty member overseeing the instruction or research and the activity does not include smoking, chewing, or otherwise ingesting the tobacco product.

(d)        Nothing in G.S. 130A‑498, G.S. 143‑595 through G.S. 143‑601, or any other section prohibits a local community college board of trustees from adopting and enforcing a more restrictive policy on the use of tobacco in community college buildings, in community college facilities, on community college campuses, or at community college‑related or community college‑sponsored events, and in or on other community college property.

(e)        The North Carolina Tobacco Prevention and Control Branch and the Health and Wellness Trust Fund Commission shall work with local community college boards of trustees to provide assistance with the development and implementation of the policy including providing information regarding smoking cessation and prevention resources.  (2008‑95, ss. 2, 3.)



§ 115D-21. Traffic regulations; fines and penalties.

§ 115D‑21.  Traffic regulations; fines and penalties.

(a)        All of the provisions of Chapter 20 of the General Statutes relating to the use of highways of the State of North Carolina and the operation of motor vehicles thereon shall apply to the streets, roads, alleys and driveways on the campuses of all institutions in the North Carolina Community College System. Any person violating any of the provisions of Chapter 20 of the General Statutes in or on the streets, roads, alleys and driveways on the campuses of institutions in the North Carolina Community College System shall, upon conviction thereof, be punished as prescribed in this section and as provided by Chapter 20 of the General Statutes relating to motor vehicles. Nothing contained in this section shall be construed as in any way interfering with the ownership and control of the streets, roads, alleys and driveways on the campuses of institutions in the system as is now vested by law in the trustees of each individual institution in the North Carolina Community College System.

(b)        The trustees are authorized and empowered to make additional rules and regulations and to adopt additional ordinances with respect to the use of the streets, roads, alleys and driveways and to establish parking areas on or off the campuses not inconsistent with the provisions of Chapter 20 of the General Statutes of North Carolina. Upon investigation, the trustees may determine and fix speed limits on streets, roads, alleys, and driveways subject to such rules, regulations, and ordinances, lower than those provided in G.S. 20‑141. The trustees may make reasonable provisions for the towing or removal  of unattended vehicles found to be in violation of rules, regulations and ordinances. All rules, regulations and ordinances adopted pursuant to the authority of this section shall be recorded in the proceedings of the trustees; shall be printed; and copies of such rules, regulations and ordinances shall be filed in the office of the Secretary of State of North Carolina. Violation of any such rules, regulations, or ordinances, is an infraction punishable by a penalty of not more than one hundred dollars ($100.00).

Regardless of whether an institution does its own removal and disposal of motor vehicles or contracts with another person to do so, the institution shall provide a hearing procedure for the owner. For purposes of this subsection, the definitions in G.S. 20‑219.9 apply.

(1)        If the institution operates in such a way that the person who tows the vehicle is responsible for collecting towing fees, all provisions of Article 7A, Chapter 20, apply.

(2)        If the institution operates in such a way that it is responsible for collecting towing fees, it shall:

a.         Provide by contract or ordinance for a schedule of reasonable  towing fees,

b.         Provide a procedure for a prompt fair hearing to contest the towing,

c.         Provide for an appeal to district court from that hearing,

d.         Authorize release of the vehicle at any time after towing by the posting of a bond or paying of the fees due, and

e. If the institution chooses to enforce its authority by sale of the vehicle, provide a sale procedure similar to that provided in G.S. 44A‑4, 44A‑5, and 44A‑6, except that no hearing in addition to the probable cause hearing is required. If no one purchases the vehicle at the sale and if the value of the vehicle is less than the amount of the lien, the institution may destroy it.

(c)        The trustees may by rules, regulations, or ordinances provide for a system of registration of all motor vehicles where the owner or operator does park on the campus or keeps said vehicle on the campus. The trustees shall cause to be posted at appropriate places on campus notice to the public of applicable parking and traffic rules, regulations, and ordinances governing the campus over which it has jurisdiction. The trustees may by rules, regulations, or ordinances establish or cause to have established a system of citations that may be issued to owners or operators of motor vehicles who violate established rules, regulations, or ordinances. The trustees shall provide for the administration of said system of citations; establish or cause to be established a system of fines to be levied for the violation of established rules, regulations and ordinances; and enforce or cause to be enforced the collection of said fines. The fine for each offense shall not exceed five dollars ($5.00), which funds shall be retained in the institution and expended in the discretion of the trustees. The trustees shall be empowered to exercise the right to prohibit repeated violators of such rules, regulations, or ordinances from parking on the campus. (1971, c. 795, ss. 1‑3; 1979, c. 462, s. 2; 1983, c. 420, s. 4; 1985, c. 764, s. 38.)



§ 115D-21.1. Campus law enforcement agencies.

§ 115D‑21.1.  Campus law enforcement agencies.

(a)        The board of trustees of any community college may establish a campus law enforcement agency and employ campus police officers. These officers shall meet the requirements of Chapter 17C of the General Statutes, shall take the oath of office prescribed by Article VI, Section 7 of the Constitution, and shall have all the powers of law enforcement officers generally. The territorial jurisdiction of a campus police officer shall include all property owned or leased to the community college employing the officer and that portion of any public road or highway passing through the property and immediately adjoining it, wherever located.

(b)        The board of trustees of any community college that establishes a campus law enforcement agency under subsection (a) of this section may enter into joint agreements with the governing board of any municipality to extend the law enforcement authority of campus police officers into the municipality's jurisdiction and to determine the circumstances under which this extension of authority may be granted.

(c)        The board of trustees of any community college that establishes a campus law enforcement agency under subsection (a) of this section may enter into joint agreements with the governing board of any county, with the consent of the sheriff, to extend the law enforcement authority of campus police officers into the county's jurisdiction and to determine the circumstances under which this extension of authority may be granted. (1999‑68, s. 1.)



§ 115D-22. State Retirement System for Teachers and State Employees; social security.

§ 115D‑22.  State Retirement System for Teachers and State Employees; social security.

Solely for the purpose of applying the provisions of Chapter 135 of the General Statutes of North Carolina, "Retirement System for Teachers and State Employees, Social Security," the institutions of this Chapter are included within the definition of the term "public school," and the institutional employees are included within the definition of the term "teacher," as these terms are defined in G.S. 135‑1. (1963, c. 448, s. 23; 1979, c. 462, s. 2.)



§ 115D-23. Workers' Compensation Act applicable to institutional employees.

§ 115D‑23.  Workers' Compensation Act applicable to institutional employees.

The provisions of Chapter 97 of the General Statutes of North Carolina, the Workers' Compensation Act, shall apply to all institutional employees. The State Board of Community Colleges shall make the necessary arrangements to carry out those provisions of Chapter 97 which are applicable to employees whose wages are paid in whole or in part from State funds. The State shall be liable for compensation, based upon the average weekly wage as defined in the act, of an employee regardless of the portion of his wage paid from other than State funds.

The board of trustees of each institution shall be liable for workers' compensation for employees whose salaries or wages are paid by the board entirely from local public or special funds. Each board of trustees is authorized to purchase insurance to cover workers' compensation liability and to include the cost of insurance in the annual budget of the institution.

The provisions of this section shall not apply to any person, firm  or corporation making voluntary contributions to institutions for any purpose, and such a person, firm, or corporation shall not be liable for the payment of any sum of money under the provisions of this section. (1963, c. 448, s. 23; 1979, c. 462, s. 2; c. 714, s. 2; c. 896, s. 13; 1979, 2nd Sess., c. 1130, s. 1.)



§ 115D-24. Waiver of governmental immunity from liability for negligence of agents and employees of institutions; liability insurance.

§ 115D‑24.  Waiver of governmental immunity from liability for negligence of agents and employees of institutions; liability insurance.

The board of trustees of any institution, by obtaining liability insurance as provided in G.S. 115D‑53, is authorized to waive its governmental immunity from liability for the death or injury of person or for property damage caused by the negligence or tort of any agent or employee of the board of trustees when the agent or employee is acting within the scope of his authority or the course of  his employment. All automobiles, buses, trucks, or other motor vehicles intended primarily for use on the public roads and highways which are the property of a board of trustees shall be insured at all  times with liability insurance as provided in G.S. 115D‑53. Governmental immunity shall be deemed to have been waived by the act of obtaining liability insurance, but only to the extent that the board is indemnified for the negligence or torts of its agents and employees and only as to claims arising after the procurement of liability insurance and while such insurance is in force. (1963, c. 448, s. 23; 1979, c. 462, s. 2.)



§ 115D-25. Purchase of annuity or retirement income contracts for employees.

§ 115D‑25.  Purchase of annuity or retirement income contracts for employees.

Notwithstanding any provision of law relating to salaries or salary schedules for the pay of faculty members, administrative officers, or any other employees of community colleges, the board of trustees of any of the above institutions may authorize the finance officer or agent of same to enter into annual contracts with any of the above officers, agents and employees which provide for reductions in salaries below the total established compensation or salary schedule for a term of one year.  The financial officer or agent shall use the funds derived from the reduction in the salary of the officer, agent or employee to purchase a nonforfeitable annuity or retirement income contract for the benefit of said officer, agent or employee.  An officer, agent or employee who has agreed to a salary reduction for this purpose shall not have the right to receive the amount of the salary reduction in cash or in any other way except the annuity or retirement income contract.  Funds used for the purchase of an annuity or retirement income contract shall not be in lieu of any amount earned by the officer, agent or employee before his election for a salary reduction has become effective.  The agreement for salary reductions referred to in this section shall be effected under any necessary regulations and procedures adopted by the State Board of Community Colleges and on forms prepared by the State Board of Community Colleges. Notwithstanding any other provisions of this section or law, the amount by which the salary of an officer, agent or employee is reduced pursuant to this section shall not be excluded, but shall be included, in computing and making payroll deductions for social security and retirement system purposes, and in computing and providing matching funds for retirement system purposes.

In lieu of the annuity and related contracts provided for under this section, interests in custodial accounts pursuant to Section 401(f), Section 403(b)(7), and related sections of the Internal Revenue Code of 1986 as amended may be purchased for the benefit of qualified employees under this section with the funds derived from the reduction in the salaries of such employees. (1965, c. 366; 1979, c. 462, s. 2; c. 896, s. 13; 1979, 2nd Sess., c. 1130, s. 1; 1987, c. 564, s. 11; 1989, c. 526, s. 2.)



§ 115D-25.1. Dependent care assistance program.

§ 115D‑25.1.  Dependent care assistance program.

The State Board of Community Colleges is authorized to provide eligible employees of constituent institutions a program of dependent care assistance as available under Section 129 and related sections of the Internal Revenue Code of 1986, as amended. The State Board may authorize constituent institutions to enter into annual agreements with employees who elect to participate in the program to provide for a reduction in salary. With the approval of the Director of the Budget, savings in the employer's share of contributions under the Federal Insurance Contributions Act on account of the reduction in salary may be used to pay some or all of the administrative expenses of the program. Should the State Board decide to contract with a third party to administer the terms and conditions of a program of dependent care assistance, it may select a contractor only upon a thorough and completely competitive procurement process. (1989, c. 458, s. 2; 1991 (Reg. Sess., 1992), c. 1044, s. 14(c); 1993, c. 561, s. 42; 1993 (Reg. Sess., 1994), c. 769, s. 7.28A; 1997‑443, s. 33.20(a); 1999‑237, s. 28.27(a).)



§ 115D-25.2. Flexible Compensation Plan.

§ 115D‑25.2.  Flexible Compensation Plan.

Notwithstanding any other provisions of law relating to the salaries of employees of community college boards of trustees, the State Board of Community Colleges is authorized to provide a plan of flexible compensation to eligible employees of constituent institutions for benefits available under Section 125 and related sections of the Internal Revenue Code of 1986 as amended. This plan shall not include those benefits provided to employees under Articles 1, 3, and 6 of Chapter 135 of the General Statutes nor any vacation leave, sick leave, or any other leave that may be carried forward from year to year by employees as a form of deferred compensation. In providing a plan of flexible compensation, the State Board may authorize constituent institutions to enter into agreements with their employees for reductions in the salaries of employees electing to participate in the plan of flexible compensation provided by this section. With the approval of the Director of the Budget, savings in the employer's share of contributions under the Federal Insurance Contributions Act on account of the reduction in salary may be used to pay some or all of the administrative expenses of the program. Should the State Board decide to contract with a third party to administer the terms and conditions of a plan of flexible compensation as provided by this section, it may select such a contractor only upon a thorough and completely advertised competitive procurement process. (1989 (Reg. Sess., 1990), c. 1059, s. 2; 1991 (Reg. Sess., 1992), c. 1044, s. 14(g); 1993, c. 561, s. 42; 1993 (Reg. Sess., 1994), c. 769, s. 28.A; 1997‑443, s. 33.20(a); 1999‑237, s. 28.27(a).)



§ 115D-25.3. Voluntary shared leave.

§ 115D‑25.3.  Voluntary shared leave.

The State Board of Community Colleges, in cooperation with the State Board of Education and the State Personnel Commission, shall adopt rules and policies to allow any employee at a community college to share leave voluntarily with an immediate family member who is an employee of a community college, public school, or State agency; and with a coworker's immediate family member who is an employee of a community college, public school, or State agency. For the purposes of this section, the term "immediate family member" means a spouse, parent, child, brother, sister, grandparent, or grandchild. The term includes the step, half, and in‑law relationships. The term "coworker" means that the employee donating the leave is employed by the same agency, department, institution, university, local school administrative unit, or community college as the employee whose immediate family member is receiving the leave. (2003‑9, s. 3; 2003‑284, s. 30.14A(c).)



§ 115D-26. Conflict of interest.

§ 115D‑26.  Conflict of interest.

All local trustees and employees of community colleges covered under this Chapter are subject to the conflict of interest provisions found in G.S. 14‑234. (1981, c. 157, s. 5; 1987, c. 564, s. 9; 2001‑409, s. 5.)



§ 115D-27. Personnel files not subject to inspection.

Article 2A.

Privacy of Employee Personnel Records.

§ 115D‑27.  Personnel files not subject to inspection.

Personnel files of employees of boards of trustees, former employees of boards of trustees, or applicants for employment with boards of trustees shall not be subject to inspection and examination as authorized by G.S. 132‑6.  For purposes of this Article, a personnel file consists of any information gathered by the board of trustees which employs an individual, previously employed an individual, or considered an individual's application for employment, and which information relates to the individual's application, selection or nonselection, promotion, demotion, transfer, leave, salary, suspension, performance evaluation, disciplinary action, or termination of employment wherever located or in whatever form. (1991, c. 84. s. 3.)



§ 115D-28. Certain records open to inspection.

§ 115D‑28.  Certain records open to inspection.

Each board of trustees shall maintain a record of each of its employees, showing the following information with respect to each employee: name, age, date of original employment or appointment, the terms of any contract by which the employee is employed whether written or oral, past and current, to the extent that the board has the written contract or a record of the oral contract in its possession, current position, title, current salary, date and amount of most recent increase or decrease in salary, date of most recent promotion, demotion, transfer, suspension, separation, or other change in position classification, and the office or station to which the employee is currently assigned. For the purposes of this section, the term "salary" includes pay, benefits, incentives, bonuses, and deferred and all other forms of compensation paid by the employing entity. Subject only to rules and regulations for the safekeeping of records adopted by the board of trustees, every person having custody of the records shall permit them to be inspected and examined and copies made by any person during regular business hours. Any person who is denied access to any record for the purpose of inspecting, examining or copying the record shall have a right to compel compliance with the provisions of this section by application to a court of competent jurisdiction for a writ of mandamus or other appropriate relief. (1991, c. 84, s. 3; 2007‑508, s. 2.)



§ 115D-29. Confidential information in personnel files; access to information.

§ 115D‑29.  Confidential information in personnel files; access to information.

(a)        All information contained in a personnel file, except as otherwise provided in this Article, is confidential and shall not be open for inspection and examination except to the following persons:

(1)        The employee, applicant for employment, former employee, or his properly authorized agent, who may examine his own personnel file at all reasonable times in its entirety except for letters of reference solicited prior to employment;

(2)        The president and other supervisory personnel;

(3)        Members of the board of trustees and the board's attorney;

(4)        A party by authority of a subpoena or proper court order may inspect and examine a particular confidential portion of an employee's personnel file; and

(5)        An official of an agency of the federal government, State government or any political subdivision thereof. Such an official may inspect any personnel records when such [an] inspection is deemed by the college of the employee, applicant, or former employee whose record is to be inspected as necessary and essential to the pursuance of a proper function of said agency; provided, however, that such information shall not be divulged for purposes of assisting in a criminal prosecution, nor for purposes of assisting in a tax investigation.

(b)        Notwithstanding any other provision of this Article, any president may, in his discretion, or shall at the direction of the board of trustees, inform any person or corporation of any promotion, demotion, suspension, reinstatement, transfer, separation, dismissal, employment or nonemployment of any applicant, employee or former employee employed by or assigned to the board of trustees or whose personnel file is maintained by the board and the reasons therefor and may allow the personnel file of the person or any portion to be inspected and examined by any person or corporation provided that the board has determined that the release of the information or the inspection and examination of the file or any portion is essential to maintaining the integrity of the board or to maintaining the level or quality of services provided by the board; provided, that prior to releasing the information or making the file or any portion available as provided herein, the president shall prepare a memorandum setting forth the circumstances which he and the board deem to require the disclosure and the information to be disclosed. The memorandum shall be retained in the files of the president and shall be a public record.

(c)        Notwithstanding any provision of this section to the contrary, the Retirement Systems Division of the Department of State Treasurer may disclose the name and mailing address of former community college employees to domiciled, nonprofit organizations representing 2,000 or more active or retired State government, local government, or public school employees.  (1991, c. 84, s. 3; 2008‑194, s. 11(c).)



§ 115D-30. Remedy of employee objecting to material in file.

§ 115D‑30.  Remedy of employee objecting to material in file.

An employee, former employee or applicant for employment who objects to material in his file may place in his file a statement relating to the materials he considers to be inaccurate or misleading.  An employee, former employee or applicant for employment who objects to material in his file because he considers it inaccurate or misleading, and the material has not been placed there in connection with a grievance procedure established by the board of trustees, may seek the removal of such material from the file through grievance procedures to be established by each board of trustees. (1991, c. 84. s. 3.)



§ 115D-31. State financial support of institutions.

Article 3.

Financial Support.

§ 115D‑31.  State financial support of institutions.

(a)        The State Board of Community Colleges shall be responsible for providing, from sources available to the State Board, funds to meet the financial needs of institutions, as determined by policies and regulations of the State Board, for the following budget items:

(1)        Plant Fund.  Furniture and equipment for administrative and instructional purposes, library books, and other items of capital outlay approved by the State Board. Provided, the State Board may, on an equal matching‑fund basis from appropriations made by the State for the purpose, grant funds to individual institutions for the purchase of land, construction and remodeling of institutional buildings determined by the State Board to be necessary for the instructional programs or administration of such institutions. For the purpose of determining amount of matching State funds, local funds shall include expenditures made prior to the enactment of this Chapter or prior to an institution becoming a community college pursuant to the provisions of this Chapter, when such expenditures were made for the purchase of land, construction, and remodeling of institutional buildings subsequently determined by the State Board to be necessary as herein specified, and provided such local expenditures have not previously been used as the basis for obtaining matching State funds under the provisions of this Chapter or any other laws of the State. Notwithstanding the provisions of this subdivision, G.S. 116‑53(b), or G.S. 143C‑4‑5, appropriations by the State of North Carolina for capital or permanent improvements for community colleges may be matched with any prior expenditure of non‑State funds for capital construction or land acquisition not already used for matching purposes.

(2)        Current Operating Expenses:

a.         General administration.  Salaries and other costs as determined by the State Board necessary to carry out the functions of general administration.

b.         Instructional services.  Salaries and other costs as determined by the State Board necessary to carry out the functions of instructional services.

c.         Support services.  Salaries and other costs as determined by the State Board necessary to carry out the functions of support services.

(3)        Additional Support for Regional Institutions as Defined in G.S. 115D‑2(4).  Matching funds to be used with local funds to meet the financial needs of the regional institutions for the items set out in G.S. 115D‑32(a)(2)a. Amount of matching funds to be provided by the State under this section shall be determined as follows: The population of the administrative area in which the regional institution is located shall be called the "local factor," the combined populations of all other counties served by the institution shall be called the "State factor." When the budget for the items listed in G.S. 115D‑32(a)(2)a has been approved under the procedures set out in G.S. 115D‑45, the administrative area in which the regional institution is located shall provide a percentage to be determined by dividing the local factor by the sum of the local factor and the State factor. The State shall provide a percentage of the necessary funds to meet this budget, the percentage to be determined by dividing the State factor by the sum of the local factor and the State factor. If the local administrative area provides less than its proportionate share, the amount of State funds provided shall be reduced by the same proportion as were the administrative area funds.

Wherever the word "population" is used in this subdivision, it shall mean the population of the particular area in accordance with the latest United States census.

(b)        The State Board is authorized to accept, receive, use, or reallocate to the institutions any federal funds or aids that have been or may be appropriated by the government of the United States for the encouragement and improvement of any phase of the programs of the institutions.

(c)        State funds appropriated to the State Board of Community Colleges for equipment and library books, except for funds appropriated to the Equipment Reserve Fund, shall revert to the General Fund 12 months after the close of the fiscal year for which they were appropriated. Encumbered balances outstanding at the end of each period shall be handled in accordance with existing State budget policies. The System Office shall identify to the Office of State Budget and Management the funds that revert at the end of the 12 months after the close of the fiscal year.

(d)        State funds appropriated to the State Board of Community Colleges for the Equipment Reserve Fund shall be allocated to institutions in accordance with the equipment allocation formula for the fiscal period. An institution to which these funds are allocated shall spend the funds only in accordance with an equipment acquisition plan developed by the institution and approved by the State Board.

These funds shall not revert and shall remain available until expended in accordance with an approved plan.

(e)        If receipts for community college tuition and fees exceed the amount certified in General Fund Codes at the end of a fiscal year, the State Board of Community Colleges shall transfer the amount of receipts and fees above those budgeted to the Equipment Reserve Fund. (1963, c. 448, s. 23; 1973, c. 590, ss. 2, 3; c. 637, s. 1; 1979, c. 462, s. 2; c. 896, s. 13; c. 946, s. 1; 1979, 2nd Sess., c. 1130, s. 1; 1981, c. 157, s. 2; 1985, c. 757, s. 146; 1987, c. 564, ss. 9, 12; 1995, c. 324, s. 16; 1998‑212, s. 10.2(a); 1999‑84, s. 11; 1999‑237, s. 9.3(a); 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b); 2006‑203, s. 38.)



§ 115D-31.1. Liability insurance.

§ 115D‑31.1.  Liability insurance.

Notwithstanding the provisions of G.S. 115D‑32(a)(2)b2 and any other provision of the law to the contrary, boards of trustees of all institutions in this Chapter may use State funds to pay the lawful premiums of liability insurance as provided in this section. (1983, c. 761, s. 105.)



§ 115D-31.2. Maintenance of plant.

§ 115D‑31.2.  Maintenance of plant.

Notwithstanding any provisions of law to the contrary, any community college that has an out‑of‑county student head count served on the main campus of the college in excess of fifty percent (50%) of the total student head count as defined by the State Board of Community Colleges, shall be provided funds for the purpose of "operations of plant". Each college that qualifies for these funds shall receive a pro rata amount of the funds that are appropriated for this purpose. (1993, c. 321, s. 110; 2001‑424, s. 30.13.)



§ 115D-31.3. Institutional performance accountability.

§ 115D‑31.3.  Institutional performance accountability.

(a)        Creation of Accountability Measures and Performance Standards.  The State Board of Community Colleges shall create new accountability measures and performance standards for the Community College System. Survey results shall be used as a performance standard only if the survey is statistically valid. The State Board of Community Colleges shall review annually the accountability measures and performance standards to ensure that they are appropriate for use in recognition of successful institutional performance.

(b)        through (d) Repealed by Session Laws 2000‑67, s. 9.7, effective July 1, 2000.

(e)        Mandatory Performance Standards.  The State Board of Community Colleges shall evaluate each college on the following eight performance standards:

(1)        Progress of basic skills students,

(2)        Passing rate for licensure and certification examinations,

(3)        Performance of students who transfer to a four‑year institution,

(4)        Passing rates in developmental courses,

(5)        Success rates of developmental students in subsequent college‑level courses,

(6)        The level of satisfaction of students who complete programs and those who do not complete programs,

(7)        Curriculum student retention and graduation, and

(8)        Client satisfaction with customized training.

The State Board may also evaluate each college on additional performance standards.

(f)         Publication of Performance Ratings.  Each college shall publish its performance on the eight standards set out in subsection (e) of this section (i) annually in its electronic catalog or on the Internet and (ii) in its printed catalog each time the catalog is reprinted.

The Community Colleges System Office shall publish the performance of all colleges on all eight standards.

(g)        Recognition for Successful Institutional Performance.  For the purpose of recognition for successful institutional performance, the State Board of Community Colleges shall evaluate each college on the eight performance standards. For each of these eight performance standards on which a college performs successfully, the college may retain and carry forward into the next fiscal year one‑fourth of one percent (¼ of 1%) of its final fiscal year General Fund appropriations. If a college demonstrates significant improvement on a standard that has been in use for three years or less, the college may also carry forward one‑fourth of one percent (¼ of 1%) of its final fiscal year General Fund appropriations for that standard.

(h)        Recognition for Exceptional Institutional Performance.  Funds not allocated to colleges in accordance with subsection (g) of this section shall be used to reward exceptional institutional performance. After all State aid budget obligations have been met, the State Board of Community Colleges shall distribute the remainder of these funds equally to colleges that perform successfully on eight performance standards and meet the following criteria:

(1)        The passing rate on all reported licensure and certification examinations for which the community colleges have authority over who sits for the examination must meet or exceed seventy percent (70%) for first‑time test takers; and

(2)        The percentage of college transfer students with a grade point average of at least 2.0 after two semesters at a four‑year institution must equal or exceed the performance of students who began college at that four‑year institution.

The State Board may withhold the portion of funds for which a college may qualify as an exceptional institution while the college is under investigation by a State or federal agency or if its performance does not meet the standards established by the Southern Association of Colleges and Schools, the State Auditor's Office, or the State Board of Community Colleges. The State Board may release the funds at such time as the investigations are complete and the issues are resolved.

(i)         Permissible Uses of Funds.  Funds retained by colleges or distributed to colleges pursuant to this section shall be used for the purchase of equipment, initial program start‑up costs including faculty salaries for the first year of a program, and one‑time faculty and staff bonuses. These funds shall not be used for continuing salary increases or for other obligations beyond the fiscal year into which they were carried forward. These funds shall be encumbered within 12 months of the fiscal year into which they were carried forward.

(j)         Use of funds in low‑wealth counties.  Funds retained by colleges or distributed to colleges pursuant to this section may be used to supplement local funding for maintenance of plant if the college does not receive maintenance of plant funds pursuant to G.S. 115D‑31.2, and if the county in which the main campus of the community college is located meets all of the following:

(1)        Is designated as a Tier 1 county in accordance with G.S. 143B‑437.08.

(2)        Had an unemployment rate of at least two percent (2%) above the State average or greater than seven percent (7%), whichever is higher, in the prior calendar year.

(3)        Is a county whose wealth, as calculated under the formula for distributing supplemental funding for schools in low‑wealth counties, is eighty percent (80%) or less of the State average.

Funds may be used for this purpose only after all local funds appropriated for maintenance of plant have been expended. (1999‑237, s. 9.2(a); 2000‑67, s. 9.7; 2001‑186, s. 1; 2006‑66, s. 8.9(a); 2007‑230, s. 1; 2007‑484, s. 29.5(a); 2007‑527, s. 19.)



§ 115D-32. Local financial support of institutions.

§ 115D‑32.  Local financial support of institutions.

(a)        The tax‑levying authority of each institution shall be responsible for providing, in accordance with the provisions of G.S. 115D‑33 or 115D‑34, as appropriate, adequate funds to meet the financial needs of the institutions for the following budget items:

(1)        Plant Fund: Acquisition of land; erection of all buildings; alterations and additions to buildings; purchase of automobiles, buses, trucks, and other motor vehicles; purchase or rental of all equipment necessary for the maintenance of buildings and grounds and operation of plants; and purchase of all furniture and equipment not provided for administrative and instructional purposes.

(2)        Current expenses:

a.         Plant operation and maintenance:

1.         Salaries of janitors, maids, watchmen, maintenance and repair employees.

2.         Cost of fuel, water, power, and telephone services.

3.         Cost of janitorial supplies and materials.

4.         Cost of operation of motor vehicles.

5.         Cost of maintenance and repairs of buildings and grounds.

6.         Maintenance and replacement of furniture and equipment provided from local funds.

7.         Maintenance of plant heating, electrical, and plumbing equipment.

8.         Maintenance of all other equipment, including motor vehicles, provided by local funds.

9.         Rental of land and buildings.

10.       Any other expenses necessary for plant operation and maintenance.

b.         Support services:

1.         Cost of insurance for buildings, contents, motor vehicles, workers' compensation for institutional employees paid from local funds, and other necessary insurance.

2.         Any tort claims awarded against the institution due to the negligence of the institutional employees.

3.         Cost of bonding institutional employees for the protection of local funds and property.

4.         Cost of elections held in accordance with G.S. 115D‑33 and 115D‑35.

5.         Legal fees incurred in connection with local administration and operation of the institution.

(b)        The board of trustees of each institution may apply local public funds provided in accordance with G.S. 115D‑33(a), as appropriate, or private funds, or both, to the supplementation of items of the current expense budget financed from State funds, provided a budget is submitted in accordance with G.S. 115D‑54.

(c)        The board of trustees of each institution may apply institutional funds provided in accordance with G.S. 115D‑54(b)(3) for such purposes as may be determined by the board of trustees of the institution.

(d)        The counties that agree to have satellite campuses of community colleges located in them accept the maintenance and utility costs of these satellite campuses. (1963, c. 448, s. 23; 1979, c. 462, s. 2; 1981, c. 157, s. 3; 1985, c. 757, s. 148(a); 1987, c. 564, s. 11; 1995, c. 509, s. 64; 1999‑84, s. 5.)



§ 115D-33. Providing local public funds for institutions established under this Chapter; elections.

§ 115D‑33.  Providing local public funds for institutions established under this Chapter; elections.

(a)        Except as provided in G.S. 115D‑34, the tax‑levying authority of an institution may provide for local financial support of the institution as follows:

(1)        By appropriations from nontax revenues in a manner consistent with the Local Government Budget and Fiscal Control Act, provided the continuing authority to make such appropriations shall have been approved by a majority of the qualified voters of the administrative area who shall vote on the question in an election held for such purpose, or

(2)        By a special annual levy of taxes within a maximum annual rate which maximum rate shall have been approved by a majority of the qualified voters of the administrative area who shall vote on the question of establishing or increasing the maximum annual rate in an election held for such purpose or both, and

(3)        By issuance of bonds, in the case of capital outlay funds, provided that each issuance of bonds shall be approved by a majority of the qualified voters of each county of the administrative area who shall vote on the question in an election held for that purpose. All bonds shall be subject to the Local Government Finance Act (Chapter 159) and shall be issued pursuant to Subchapter IV, Long‑Term Financing, (§ 159‑ 43 et seq.) of Chapter 159 of the General Statutes.

(b)        At the election on the question of approving authority of the board of commissioners of each county in an administrative area (the tax‑levying authority) to appropriate funds from nontax revenues or a special annual levy of taxes or both, the ballot furnished the qualified voters in each county may be worded substantially as follows: "For the authority of the board of commissioners to appropriate funds either from nontax revenues or from a special annual levy of taxes not to exceed an annual rate of ______ cents per one hundred dollars ($100.00) of assessed property valuation, or both, for the financial support of ______ (name of the institution)" plus any other pertinent information and "Against the authority of the board of commissioners, etc.," with a square before each proposition, in which the voter may make a cross mark (X), but any other form of ballot containing adequate information and properly stating the question to be voted upon shall be construed as being in compliance with this section.

(c)        The question of approving authority to appropriate funds, to levy special taxes and the question of approving an issue of bonds, when approval of each or both shall be necessary for the establishment or conversion of an institution, shall be submitted at the same election.

(d)        All elections shall be held in the same manner as elections held under Article 4, Chapter 159, of the General Statutes, the Local Government Bond Act, and may be held at any time fixed by the tax‑levying authority of the administrative area or proposed administrative area of the institution for which such election is to be held.

(e)        The State Board of Community Colleges shall ascertain that authority to provide adequate funds for the establishment and operation of an institution has been approved by the voters of a proposed administrative area before favorably recommending approval of the establishment of an institution.

(f)         Notwithstanding any present provisions of this Chapter, the tax‑levying authority of each institution may at its discretion and upon its own motion provide by appropriations of nontax revenue, tax revenue, or both, funds for the support of institutional purposes as set forth in G.S. 115D‑32; but nothing herein shall be construed to authorize the issuance of bonds without a vote of the people. (1963, c. 448, s. 23; 1971, c. 402; 1979, c. 462, s. 2; c. 896, s. 13; 1979, 2nd Sess., c. 1130, s. 1; 1983, c. 717, s. 27.3.)



§ 115D-34. Providing local public funds for institutions previously established.

§ 115D‑34.  Providing local public funds for institutions previously established.

(a)        For counties in which, immediately prior to the enactment of this Chapter, there was in operation or authorized a public community college or industrial education center which hereafter shall be operated pursuant to the provisions of this Chapter, the following provisions shall apply in providing local financial support for each such institution:

(1)        Community colleges: The board of commissioners of a county in which is located a public community college heretofore operated or authorized to operate pursuant to Article 3, Chapter 116, of the General Statutes of North Carolina, may continue to levy special taxes annually for the local financial support of the institution as a community college as provided in G.S. 115D‑32, to the maximum rate last approved by the voters of the county in accordance with the above Article. The board of commissioners may also provide all or part of such funds by appropriations, in a manner consistent with the Local Government Budget and Fiscal Control Act, from nontax revenues. The question of increasing the maximum annual rate of a special tax may be submitted at an election held in accordance with the provisions of G.S. 115D‑33(d) and the appropriate provisions of G.S. 115D‑35.

(2)        Industrial education centers: The board of commissioners of a county in which is located an industrial education center heretofore operated or authorized to operate as part of the public school system and which hereafter shall be operated as a community college as defined in this Chapter may levy special taxes annually at a rate sufficient to provide funds for the financial support of the institute or college as required by G.S. 115D‑32(a). The board of commissioners may also provide all or part of such funds by appropriations, in a manner consistent with the Local Government Budget and Fiscal Control Act, from nontax revenues. The board of commissioners is authorized to provide additional funds, either by special tax levies or by appropriations from nontax revenues, or both, to an amount equal to that required to be provided above, for the purpose  of supplementing the current expense budget of the institute or college financed from State funds.

(b)        The board of commissioners of a county in which is located one of the above public community colleges or industrial education centers may provide funds for capital outlay for such institution by the issuance of bonds. All bonds shall be issued in accordance with the appropriate provisions of G.S. 115D‑33 and 115D‑35.

(c)        Public funds provided a community college or industrial education center prior to its becoming subject to the provisions of this Chapter and which remain to the credit of the institution upon its becoming subject to these provisions shall be expended only for the purposes prescribed by law when such funds were provided the institution. (1963, c. 448, s. 23; 1965, c. 842, s. 1; 1979, c. 462, s. 2; 1987, c. 564, ss. 20, 34.)



§ 115D-35. Requests for elections to provide funds for institutions.

§ 115D‑35.  Requests for elections to provide funds for institutions.

(a)        Formal requests for elections on the question of authority to appropriate nontax revenues or levy special taxes, or both, and to issue bonds, when such elections are to be held for the purpose of establishing an institution, shall be originated and submitted only in the following manner:

(1)        Proposed multiple‑county administrative areas: Formal requests for elections may be submitted jointly by all county boards of education in the proposed administrative area, or by petition of fifteen percent (15%) of the number of qualified voters of the proposed area who voted in the last preceding election for Governor, to the boards of commissioners of all counties in the proposed area, who may fix the time for such election by joint resolution which shall be entered in the minutes of each board.

(2)        Proposed single‑county administrative area: Formal requests shall be submitted by the board of education of any public school administrative unit within the county of the proposed administrative area or by petition of fifteen percent (15%) of the number of qualified voters of the county who voted in the last preceding election for Governor, to the board of commissioners of the county of the proposed administrative area, who may fix the time for such election by resolution which shall be entered in the minutes of the board.

(b)        Formal requests for elections on any of the questions specified in (a) above, or on the question of increasing the maximum annual rate of special taxes for the financial support of an institution with a properly established board of trustees, may be submitted to the tax‑levying authority only by such board of trustees.

(c)        All formal requests for elections regarding the levy of special taxes shall state the maximum annual rate for which approval is to be sought in an election.

(d)        Nothing in this section shall be construed to deny or limit the power of the tax‑levying authority of an institution to hold elections, of its own motion, on any or all the questions provided in this section, subject to the provisions of this Article. (1963, c. 448, s. 23; 1979, c. 462, s. 2.)



§ 115D-36. Elections on question of the addition of a college transfer program at an institution and issuance of bonds therefor.

§ 115D‑36.  Elections on question of the addition of a college transfer program at an institution and issuance of bonds therefor.

Whenever the board of trustees of an institution requests the State Board of Community Colleges to authorize the addition of a college transfer program, the Board shall require, as a prerequisite to such addition:

(1)        The authorization by the voters of the administrative area of an annual levy of taxes within a specified maximum annual rate sufficient to provide the required local financial support for the institution after the addition of the college transfer program, in an election held in accordance with the appropriate provisions of G.S. 115D‑33 and 115D‑35.

(2)        The approval by the voters of the administrative area of the issuance of bonds for capital outlay necessary for the institution after the addition of the college transfer program, in an election held in accordance with the appropriate provisions of G.S. 115D‑33 and 115D‑35. (1968, c. 443, s. 23; 1979, c. 462, s. 2; c. 896, s. 13; 1979, 2nd Sess., c. 1130, s. 1; 1987, c. 564, s. 5.)



§ 115D-37. Payment of expenses of special elections under Chapter.

§ 115D‑37.  Payment of expenses of special elections under Chapter.

The cost of special elections held under the authority of this Chapter in connection with the establishment of an institution shall be paid out of the general fund of the county or counties which shall conduct such elections. All special elections held on behalf of a duly established institution shall be paid by such institution and the expenses may be included in the annual institutional budgets. (1963, c. 448, s. 23; 1979, c. 462, s. 2.)



§ 115D-38. Authority to issue bonds and notes, to levy taxes and to appropriate nontax revenues.

§ 115D‑38.  Authority to issue bonds and notes, to levy taxes and to appropriate nontax revenues.

Counties are authorized to issue bonds and notes and to levy special taxes to meet payments of principal and interest on such bonds or notes and to levy special taxes for the special purpose of providing local financial support of an institution and otherwise to appropriate nontax revenues for the financial support of an institution, in the manner and for the purposes provided in this Chapter.

Taxes authorized by this section are declared to be for a special purpose and may be levied notwithstanding any constitutional limitation or limitations imposed by any general or special law. (1963, c. 448, s. 23; 1979, c. 462, s. 2.)



§ 115D-39. Student tuition and fees.

§ 115D‑39.  Student tuition and fees.

(a)        The State Board of Community Colleges shall fix and regulate all tuition and fees charged to students for applying to or attending any institution pursuant to this Chapter.

The receipts from all student tuition and fees, other than student activity fees, shall be State funds and shall be deposited as provided by regulations of the State Board of Community Colleges.

The legal resident limitation with respect to tuition, set forth in G.S. 116‑143.1 and G.S. 116‑143.3, shall apply to students attending institutions operating pursuant to this Chapter; provided, however, that when an employer other than the armed services, as that term is defined in G.S. 116‑143.3, pays tuition for an employee to attend an institution operating pursuant to this Chapter and when the employee works at a North Carolina business location, the employer shall be charged the in‑State tuition rate; provided further, however, a community college may charge in‑State tuition to up to one percent (1%) of its out‑of‑state students, rounded up to the next whole number, to accommodate the families transferred by business, the families transferred by industry, or the civilian families transferred by the military, consistent with the provisions of G.S. 116‑143.3, into the State. Notwithstanding these requirements, a refugee who lawfully entered the United States and who is living in this State shall be deemed to qualify as a domiciliary of this State under G.S. 116‑143.1(a)(1) and as a State resident for community college tuition purposes as defined in G.S. 116‑143.1(a)(2). Also, a nonresident of the United States who has resided in North Carolina for a 12‑month qualifying period and has filed an immigrant petition with the United States Immigration and Naturalization Service shall be considered a State resident for community college tuition purposes.

(b)        In addition, any person lawfully admitted to the United States who satisfied the qualifications for assignment to a public school set out under G.S. 115C‑366 and graduated from the public school to which the student was assigned shall also be eligible for the State resident community college tuition rate. This subsection does not make a person a resident of North Carolina for any other purpose.

(c)        In addition, a person sponsored under this subsection who is lawfully admitted to the United States is eligible for the State resident community college tuition rate. For purposes of this subsection, a North Carolina nonprofit entity is a charitable or religious corporation as defined in G.S. 55A‑1‑40 that is incorporated in North Carolina and that is exempt from taxation under section 501(c)(3) of the Internal Revenue Code, or a civic league incorporated in North Carolina under Chapter 55A of the General Statutes that is exempt from taxation under section 501(c)(4) of the Internal Revenue Code. A nonresident of the United States is sponsored by a North Carolina nonprofit entity if the student resides in North Carolina while attending the community college and the North Carolina nonprofit entity provides a signed affidavit to the community college verifying that the entity accepts financial responsibility for the student's tuition and any other required educational fees. Any North Carolina nonprofit entity that sponsors a nonresident of the United States under this subsection may sponsor no more than five nonresident students annually under this subsection. This subsection does not make a person a resident of North Carolina for any other purpose. (1963, c. 448, s. 23; 1979, c. 462, s. 2; c. 896, s. 13; 1979, 2nd Sess., c. 1130, s. 1; 1981, c. 157, s. 4; 1983 (Reg. Sess., 1984), c. 1034, s. 58; 1989, c. 752, s. 85; 1991 (Reg. Sess., 1992), c. 1044, s. 25(a); 1993, c. 561, s. 50(a); 1996, 2nd Ex. Sess., c. 18, s. 17.1(a); 2000‑67, s. 9.8; 2003‑284, ss. 8.16(b), 8.16A(a).)



§ 115D-39.1. Tuition surcharge.

§ 115D‑39.1.  Tuition surcharge.

(a)        Notwithstanding the provisions of G.S. 115D‑39.1(a), a community college may, with the approval of the State Board of Community Colleges:

(1)        Implement a tuition surcharge of up to thirty‑three and one‑third percent (33 1/3%) of the statewide tuition rate to fund a new instructional program that is necessary to attract industry to the area, and

(2)        Use the proceeds of an endowed scholarship, consistent with the terms of the endowment, to offset the cost of the tuition charge.

(b)        All students enrolled in the new program, except for students for whom tuition and registration are waived by law or regulation, shall be charged the tuition surcharge. The funds collected from the endowment shall be deposited into an unrestricted institutional fund account at the community college.

(c)        This section applies only to an endowed scholarship in excess of five million dollars ($5,000,000).

(d)        The State Board shall adopt rules to implement this section. (2007‑367, s. 1.)



§ 115D-40. Repealed by Session Laws 1999-237, s.9.4(c).

§ 115D‑40.  Repealed by Session Laws 1999‑237, s.9.4(c).



§ 115D-40.1. Financial Assistance for Community College Students.

§ 115D‑40.1.  Financial Assistance for Community College Students.

(a)        Need‑Based Assistance Program.  It is the intent of the General Assembly that the Community College System make these financial aid funds available to the neediest students who are not eligible for other financial aid programs that fully cover the required educational expenses of these students. The State Board may use some of these funds as short‑term loans to students who anticipate receiving the federal HOPE or Lifetime Learning Tax Credits.

(b)        Targeted Assistance.  Notwithstanding subsection (a) of this section, the State Board may allocate no more than ten percent (10%) of the funds appropriated for Financial Assistance for Community College Students to:

(1)        Students who do not qualify for need‑based assistance but who enroll in low‑enrollment programs that prepare students for high‑demand occupations, and

(2)        Students with disabilities who have been referred by the Division of Vocational Rehabilitation and are enrolled in a community college.

(c)        Administration of Program.  The State Board shall adopt rules and policies for the disbursement of the financial assistance provided in this section. Degree, diploma, and certificate students must complete a Free Application for Federal Student Aid (FAFSA) to be eligible for financial assistance. The State Board may contract with the State Education Assistance Authority for administration of these financial assistance funds. These funds shall not revert at the end of each fiscal year but shall remain available until expended for need‑based financial assistance.

The State Board shall ensure that at least one counselor is available at each college to inform students about federal programs and funds available to assist community college students including, but not limited to, Pell Grants and HOPE and Lifetime Learning Tax Credits and to actively encourage students to utilize these federal programs and funds. The interest earned on the funds provided in this section may be used to support the costs of administering the Community College Grant Program.  (1999‑237, s. 9.4(a), (b); 2001‑229, ss. 1, 2; 2003‑52, s. 1; 2003‑385, s. 1; 2009‑451, s. 8.4.)



§ 115D-41. Restrictions on contracts with local school administrative units; use of community college facilities by public school students pursuant to cooperative programs.

§ 115D‑41.  Restrictions on contracts with local school administrative units; use of community college facilities by public school students pursuant to cooperative programs.

(a)        Community college contracts with local school administrative units shall not be used by these agencies to supplant funding for a public school high school teacher providing courses offered pursuant to G.S. 115D‑20(4) who is already employed by the local school administrative unit. However, if a community college contracts with a local school administrative unit for a public high school teacher to teach a college level course, the community college shall not generate budget FTE for that course. Its reimbursement in this case shall be limited to the direct instructional costs contained in the contract, plus fifteen percent (15%) for administrative costs. In no event shall a community college contract with a local school administrative unit to provide high school level courses.

(b)        Existing community college facilities that comply with the North Carolina State Building Code and applicable local ordinances for community college facilities may be used without modification for public school students in joint or cooperative programs such as middle or early college programs and dual enrollment programs. Designs for new community college facilities that comply with the North Carolina State Building Code and applicable local ordinances for community college facilities also may be used without modification for these students.

For the purpose of establishing Use and Occupancy Classifications, these programs shall be considered "Business  Group B" in the same manner as other community college uses.  (1991 (Reg. Sess., 1992), c. 900, s. 82(a); 2006‑66, s. 8.11(a); 2006‑221, s. 5; 2009‑206, s. 1.)



§ 115D-42. North Carolina Community Colleges Instructional Trust Fund.

§ 115D‑42.  North Carolina Community Colleges Instructional Trust Fund.

(a)        There is established the North Carolina Community Colleges Instructional Trust Fund. The purpose of this Trust Fund is to supplement the funds raised by community college foundations to enhance the academic missions of community colleges.

(b)        The State Board of Community Colleges is authorized to allocate funds from the Instructional Trust Fund to the community colleges and to adopt rules to implement the provisions of this section.

(c)        State funds from the Trust Fund and matching funds raised by foundations shall be used by the board of trustees of a community college only to enhance the academic mission of the college. State funds shall be used only for scholarships or financial aid for needy students.

Expenditures of the matching funds raised by foundations shall directly relate to education and shall be used only for:

(1)        Resource center materials;

(2)        Professional development of instructional faculty and staff in cases in which (i) professional development will improve the quality of performance provided by the employee and (ii) the employee makes a commitment to remain at the college for a prescribed period of time;

(3)        Professional development of instructional faculty and staff in cases in which professional development is necessary to enhance the employee's ability to meet newly mandated instructional or performance requirements; and

(4)        Other purposes authorized by the State Board of Community Colleges that are consistent with the college's mission.

(d)        Every two dollars ($2.00) raised by the community college foundations for the Trust Fund during the 2003‑2004 fiscal year shall be matched with one dollar ($1.00) of State funds. The maximum matching contribution from the State shall not exceed twenty‑five thousand dollars ($25,000) for each of the 58 community colleges. These funds shall be reserved for each community college and held in escrow in the Trust Fund. A community college foundation may apply for matching funds after it raises twenty‑five thousand dollars ($25,000). The chairperson of each community college foundation shall certify to the North Carolina Community College System Office that (i) new funds have been raised by the community college foundation to match the amount of funds held in escrow in the Trust Fund, (ii) the amount raised by the community college foundation has not been used previously for matching purposes, (iii) the amount raised by the college shall be used only as provided in subsection (c) of this section, and (iv) matching State funds shall be used only for scholarships or financial aid for needy students.

(e)        The State Board of Community Colleges may request an audit of the State funds expended under this section from any community college foundation. (2003‑284, s. 8.14(a).)



§§ 115D-43 through 115D-44. Reserved for future codification purposes.

§§ 115D‑43 through 115D‑44.  Reserved for future codification purposes.



§§ 115D-45 through 115D-53. Recodified as §§ 115D-54 to 115D-58.12.

Article 4.

Budgeting, Accounting, and Fiscal Management.

§§ 115D‑45 through 115D‑53.  Recodified as §§ 115D‑54 to 115D‑58.12.



§ 115D-54. Preparation and submission of institutional budget.

Article 4A.

Budgeting, Accounting, and Fiscal Management.

§ 115D‑54.  Preparation and submission of institutional budget.

(a)        By a date determined by the State Board, trustees of each institution shall prepare for submission a budget request as provided in G.S. 115D‑54(b) on forms provided by the State Board of Community Colleges. The budget shall be based on estimates of available funds if provided by the funding authorities or as estimated by the institution. The State Current Fund shall be based on available funds. All other funds shall be based on needs as determined by the board of trustees and shall include the following:

(1)        State Current Fund.

(2)        County Current Fund.

(3)        Institutional Fund.

(4)        Plant Fund.

(b)        The budget shall be prepared and submitted for approval according to the following procedures:

(1)        State Current Fund Budget.  The budget request shall contain the items of current operating expenses as provided in G.S. 115D‑31 for which State funds are requested. The approving authority for the State current fund budget request shall be the board of trustees and the State Board of Community Colleges.

(2)        County Current Fund Budget.  The budget request shall contain the items of current operating expenses, as provided in G.S. 115D‑32, for which county funds are requested. The approving authority for the county current fund budget request shall be the board of trustees and the local tax‑levying authority. The State Board of Community Colleges shall have approving authority pursuant to G.S. 115D‑33 with respect to required local funding.

(3)        Institutional Fund Budget.  The budget request shall contain the items of current operating expenses, loan funds, scholarship funds, auxiliary enterprises, State, private, and federal grants and contracts and endowment funds for which institutional funds are requested. The approving authority for the institutional fund budget request shall be the board of trustees of the institution.

(4)        Plant Fund Budget.  The budget request shall contain the items of capital outlay, as provided in G.S. 115D‑31 and 115D‑32, for which funds are requested, from whatever source. The board of trustees shall submit the budget to the local tax‑levying authority. The local tax‑levying authority shall approve or disapprove, in whole or in part, that portion of the budget requesting local public funds. After approval by the local tax‑levying authority, the board of trustees shall submit the budget to the State Board of Community Colleges on a date designated by the State Board. The State Board may approve or disapprove, in whole or in part, that portion of the budget requesting State or federal funds. Plant funds provided for construction and major renovations shall be permanent appropriations until the conclusion of the project for which appropriated.

(c)        No public funds shall be provided an institution, either by the tax‑levying authority or by the State Board of Community Colleges, except in accordance with the budget provisions of this Article.

(d)        The preparation of a budget for and the payment of interest and principal on indebtedness incurred on behalf of an institution shall be the responsibility of the county finance officer or county finance officers of the administrative areas, and the board of trustees of the institution shall have no duty or responsibility in this connection.

(e)        "Trust and Agency Fund" means funds held by an institution as custodian or fiscal agent for others such as student organizations, individual students, or faculty members. Trust and agency funds need not be budgeted. (1963, c. 448, s. 23; 1979, c. 462, s. 2; c. 896, s. 13; 1979, 2nd Sess., c. 1130, s. 1; 1981, c. 157, s. 1; 2001‑112, s. 1; 2007‑484, s. 29(c).)



§ 115D-55. Budget management.

§ 115D‑55.  Budget management.

(a)        Approval of Budget by Local Tax‑Levying Authority.  By a date fixed by the local tax‑levying authority, the budget shall be submitted to the local tax‑levying authority for approval of that portion within its authority as stated in G.S. 115D‑54(b). On or before July 1, or such later date as may be agreeable to the board of trustees, but in no instance later than September 1, the local tax‑levying authority shall determine the amount of county revenue to be appropriated to an institution for the budget year. The local tax‑levying authority may allocate part or all of an appropriation by purpose, function, or project as defined in the budget manual as adopted by the State Board of Community Colleges.

The local tax‑levying authority shall have full authority to call for all books, records, audit reports, and other information bearing on the financial operation of the institution except records dealing with specific persons for which the persons' rights of privacy are protected by either federal or State law.

Nothing in this Article shall be construed to place a duty on the local tax‑levying authority to fund a deficit incurred by an institution through failure of the institution to comply with the provisions of this Article or rules and regulations issued pursuant hereto.

(b)        Approval of Budget by State Board of Community Colleges.  After notification by the local tax‑levying authority of the amount appropriated, the budget shall be submitted to the State Board of Community Colleges on a date designated by the State Board of Community Colleges for approval of that portion within its authority as stated in G.S. 115D‑54(b). The State Board of Community Colleges shall approve the budget for each institution in such amount as the State Board decides is available and necessary for the operation of the institution.

The State Board of Community Colleges shall have authority to call for all books, records, audit reports and other information bearing on the financial operation of the institution except records dealing with specific persons for which the persons' rights of privacy are protected by either federal or State law.

Nothing in this Article shall be construed to place a duty on the State Board of Community Colleges to fund a deficit incurred by an institution through failure of the institution to comply with the provisions of this Article or rules and regulations issued pursuant hereto. (1981, c. 157, s. 1; 2001‑112, s. 2; 2007‑484, s. 29(d).)



§ 115D-56. Final adoption of budget.

§ 115D‑56.  Final adoption of budget.

Upon notification of approval by the State Board of Community Colleges, the board of trustees shall adopt a budget resolution as defined in the budget manual as adopted by the State Board of Community Colleges, which shall comply with the resolution of the State Board and the appropriations of the tax‑levying authorities  and all other funding agencies. (1981, c. 157, s. 1.)



§ 115D-57. Interim budget.

§ 115D‑57.  Interim budget.

In case the adoption of the budget resolution is delayed until after July 1, the board of trustees shall authorize the president, through interim provisions, to pay salaries and the other ordinary expenses of the institution for the interval between the beginning of the fiscal year and the adoption of the budget resolution. Interim provisions so made shall be charged to the proper allocations in the budget resolution. (1981, c. 157, s. 1.)



§ 115D-58. Amendments to the budget; budget transfers.

§ 115D‑58.  Amendments to the budget; budget transfers.

(a)        The State Board of Community Colleges shall adopt rules and regulations governing the amendment of the budget for an institution. The board of trustees may amend the budget at any time after its adoption pursuant to the rules and regulations of the State Board.

(b)        If the local tax‑levying authority allocates part or all of an  appropriation pursuant to G.S. 115D‑55, the board of trustees must obtain approval of the local tax‑levying authority for an amendment to the budget which increases or decreases the amount of that appropriation allocated to a purpose, function, or project by twenty‑five percent (25%) or more from the amount contained in the budget ordinance adopted by the local tax‑levying authority or such lesser percentage as specified by the local tax‑levying authority in the original budget ordinance, so long as such percentage is not less than ten percent (10%).

(c)        The board of trustees may, by appropriate resolution, authorize the president to transfer moneys from one appropriation to another within the same fund, subject to any limitations established by regulations adopted pursuant to this section, and subject to any limitations and procedures prescribed by the board of trustees or State for federal laws or regulations. Any such transfer shall be reported to the board of trustees at its next regular meeting and entered into its minutes. (1981, c. 157, s. 1.)



§ 115D-58.1. Federal contracts and grants.

§ 115D‑58.1.  Federal contracts and grants.

The board of trustees of any institution may apply for and accept grants from the federal government or any agency thereof, in order to carry out the institution's mission. In exercising this authority, the board of trustees may enter into and carry out contracts with the federal government or any agency thereof, may agree to and comply with any lawful and reasonable condition attached to such a grant including, in the case of a grant from the Economic Development Administration, the granting of a security interest to the Economic Development Administration in any real property or equipment purchased with the grant, limiting the sale or use of the real property or equipment as prescribed by regulations of the Economic Development Administration, and may make expenditures from any funds so granted. The State Board of Community Colleges shall adopt rules and regulations governing the application for and the acceptance of grants under this section. (1981, c. 157, s. 1; 2001‑211, s. 1.)



§ 115D-58.2. Allocation of revenue to the institution by the local tax-levying authority.

§ 115D‑58.2.  Allocation of revenue to the institution by the local tax‑levying authority.

(a)        The local tax‑levying authority of each institution shall provide, as needed, funds to meet the monthly expenditures, including salaries and other necessary operating expenses, as set forth in a statement prepared by the board of trustees and in accordance with the approved budget. Upon the basis of the approved budget, the county finance officer shall make available to the institution the moneys requested by the board of trustees no later than the fifteenth day of the month for which funds are requested.

(b)        Funds received by the trustees of an institution from insurance payments for loss or damage to buildings shall be used for the repair or replacement of such buildings, or, if the buildings are not repaired or replaced, to reduce proportionally the institutional indebtedness borne by the counties of the administrative area of the institution receiving the insurance payments. If such payments, which are not used to repair or replace institutional buildings, exceed the total institutional indebtedness borne by all counties of the administrative area, such excess funds shall remain to the credit of the institution and shall be applied to the next succeeding plant fund budget until the excess funds shall be expended. Funds received by the trustees of an institution for loss or damage to the contents of buildings shall be divided between the board of trustees and the State Board of Community Colleges in proportion to the value of the lost contents owned by the board of trustees and the State, respectively. Until these funds shall have been expended, they shall either be used for repair or replacement of lost contents or be credited to the institution for succeeding plant and current expense budgets as appropriate. (1963, c. 448, s. 23; 1979, c. 462, s. 2; c. 896, s. 13; 1979, 2nd Sess., c. 1130, s. 1; 1981, c. 157, s. 1.)



§ 115D-58.3. Provision for disbursement of State money.

§ 115D‑58.3.  Provision for disbursement of State money.

The deposit of money in the State treasury to the credit of the institution shall be made in monthly installments, and additionally as necessary, at such time and in such manner as may be convenient for the operation of the community college system. Before an installment is credited, the institution shall certify to the Community Colleges System Office, the expenditures to be made by the institution from the State Current Fund during the month.

The Community Colleges System Office shall determine whether the moneys requisitioned are due the institution, and upon determining the amount due, shall cause the requisite amount to be credited to the institution. Upon receiving notice from the Community Colleges System Office that the amount has been placed to the credit of the institution, the institution may issue State warrants up to the amount so certified. Money in the State Current Fund and other moneys made available by the State Board of Community Colleges shall be released only on warrants drawn on the State Treasurer, signed by two officials of the institution designated for this purpose by the board of trustees. (1963, c. 448, s. 23; 1965, c. 448, s. 2; 1979, c. 462, s. 2; c. 896, s. 13; 1979, 2nd Sess., c. 1130, s. 1; 1981, c. 157, s. 1; 1999‑84, s. 13.)



§ 115D-58.4. Provisions for disbursement of local money.

§ 115D‑58.4.  Provisions for disbursement of local money.

All local public funds received by or credited to an institution shall be disbursed on checks signed by the two officials of the institution who shall have been designated by the board of trustees. The officials so designated shall countersign a check only if the funds required by such check are within the amount of funds remaining to the credit of the institution and are within the unencumbered balance of the appropriation for the item of expenditure according to the approved budgets of the institution. Each check shall be accompanied by an invoice, statement, voucher, or other basic document which indicates, to the satisfaction of the signing officials, that the issuance of such check is proper. (1963, c. 448, s. 23; 1965, c. 488, s. 2; 1979, c. 462, s. 2; c. 896, s. 13; 1979, 2nd Sess., c. 1130, s. 1; 1981, c. 157, s. 1.)



§ 115D-58.5. Accounting system.

§ 115D‑58.5.  Accounting system.

(a)        Each institution shall establish and maintain an accounting system consistent with procedures as prescribed by the Community Colleges System Office and the State Controller, which shows its assets, liabilities, equities, revenues, and expenditures.

(b)        Each institution shall be governed in its purchasing of all supplies, equipment, and materials by contracts made by or with the approval of the Purchase and Contract Division of the Department of Administration except as provided in G.S. 115D‑58.14. No contract shall be made by any board of trustees for purchases unless provision has been made in the budget of the institution to provide payment thereof. In order to protect the State purchase contracts, it is the duty of the board of trustees and administrative officers of each institution to pay for such purchases promptly in accordance with the contract of purchase. Equipment shall be titled to the State Board of Community Colleges if derived from State or federal funds.

(c)        The operations of each institution shall be subject to oversight of the State Auditor pursuant to Article 5A of Chapter 147 of the General Statutes.

(d)        Repealed by Session Laws 1983, c. 913, s. 18. (1963, c. 448, s. 23; 1979, c. 462, s. 2; c. 896, s. 13; 1979, 2nd Sess., c. 1130, s. 1; 1981, c. 157, s. 1; 1983, c. 913, s. 18; 1998‑68, s. 1; 1999‑84, s. 14; 2000‑67, s. 7(c).)



§ 115D-58.6. Investment of idle cash.

§ 115D‑58.6.  Investment of idle cash.

(a)        The institution may deposit at interest or invest all or part of the cash balance of any fund in an official depository of the institution. The institution shall manage investments subject to whatever restrictions and directions the board of trustees may impose. The institution shall have the power to purchase, sell, and exchange securities on behalf of the board of trustees. The investment program shall be so managed that investments and deposits can be converted into cash when needed.

(b)        Moneys may be deposited at interest in any bank, savings and loan association or trust company in this State in the form of certificates of deposit or such other forms of time deposits as may be approved for county governments. In addition, moneys may be deposited in the form of certificates of deposit as provided for a local government or public authority in G.S. 159‑30(b1). Investment deposits shall be secured as provided in G.S. 159‑31(b).

(c)        Moneys may be invested in the form of investments pursuant to G.S. 159‑30(c) to county governments and no others. Money in endowment funds may be invested pursuant to G.S. 147‑69.2. Provided, however, the institution may elect to deposit at interest any local funds with the State Treasurer for investment as special trust funds pursuant to the provisions of G.S. 147‑69.3, and the interest thereon shall accrue to the institution as local funds.

(d)        Investment securities may be bought, sold, and traded by private negotiation, and the institutions may pay all incidental costs thereof and all reasonable costs of administering the investment and deposit program from local funds. The institution shall be responsible for their safekeeping and for keeping accurate investment accounts and records.

(e)        Interest earned on deposits and investments shall be credited to the fund whose cash is deposited or invested. Cash of several funds may be combined for deposit or investment if not otherwise prohibited by law; and when such joint deposits or investments are made, interest earned shall be prorated and credited to the various funds on the basis of the amounts thereof invested, figured according to an average periodic balance or some other sound accounting principle. Interest earned on the deposit or investment of bond funds shall be deemed a part of the bond proceeds.

(f)         Registered securities acquired for investment may be released from registration and transferred by signature of the official designated by the board of trustees. (1981, c. 157, s. 1; c. 612, s. 1; 2005‑394, s. 3.)



§ 115D-58.7. Selection of depository; deposits to be secured.

§ 115D‑58.7.  Selection of depository; deposits to be secured.

(a)        Each board of trustees shall designate as the official  depositories of the institution one or more banks, savings and loan associations or trust companies in this State. It shall be unlawful for any money belonging to an institution, other than moneys required  to be deposited with the State Treasurer, to be deposited in any place, bank, savings and loan associations, or trust company other than an official depository except as permitted in G.S. 115D‑58.6(b).  However, public moneys may be deposited in official depositories in Negotiable Order of Withdrawal (NOW) accounts where permitted by applicable federal or State regulations.

(b)        Money deposited in an official depository or deposited at interest pursuant to G.S. 115D‑58.6(b) shall be secured in the manner  prescribed in G.S. 159‑31(b). When deposits are secured in accordance with this subsection, no public officer or employee may be held liable for any losses sustained by an institution because of the default or insolvency of the depository. (1981, c. 157, s. 1; c. 612, s. 1.)



§ 115D-58.8. Facsimile signatures.

§ 115D‑58.8.  Facsimile signatures.

The board of trustees may provide by appropriate resolution for the use of facsimile signature machines, signature stamps, or similar devices in signing checks and drafts. The board shall charge some bonded officer or employee with the custody of the necessary machines, stamps, plates, or other devices, and that person and the sureties on his official bond are liable for any illegal, improper, or unauthorized use of them. Rules and regulations governing the use and control of the facsimile signature shall be adopted by the State Board of Community Colleges. (1981, c. 157, s. 1.)



§ 115D-58.9. Daily deposits.

§ 115D‑58.9.  Daily deposits.

All moneys regardless of source or purpose collected or received by an officer, employee, or agent of an institution shall be deposited intact in accordance with this section. Each officer, employee and agent of an institution whose duty it is to collect or receive any moneys shall deposit his collections and receipts daily. If the board of trustees gives its approval, deposits may be required only when the moneys on hand amount to as much as two hundred fifty dollars ($250.00), but in any event, a deposit shall be made on the last business day of the month. All deposits shall be made in an official depository. Tuition and all revenues declared by law to be State moneys or otherwise required to be deposited with the State Treasurer shall be deposited pursuant to the rules of the State Treasurer pursuant to G.S. 147‑77. (1981, c. 157, s. 1.)



§ 115D-58.10. Surety bonds.

§ 115D‑58.10.  Surety bonds.

The State Board of Community Colleges shall determine what  State employees and employees of institutions shall give bonds for the protection of State funds and property and the State Board is authorized to place the bonds and pay the premiums thereon from State funds.

The board of trustees of each institution shall require all institutional employees authorized to draw or approve checks or vouchers drawn on local funds, and all persons authorized or permitted to receive institutional funds from whatever source, and all persons responsible for or authorized to handle institutional property, to be  bonded by a surety company authorized to do business with the State in such amount as the board of trustees deems sufficient for the protection of such property and funds. The tax‑levying authority of each institution shall provide the funds necessary for the payment of the premiums of such bonds. (1963, c. 448, s. 23; 1979, c. 462, s. 2; c. 896, s. 13; 1979, 2nd Sess., c. 1130, s. 1; 1981, c. 157, s. 1.)



§ 115D-58.11. Fire and casualty insurance on institutional buildings and contents.

§ 115D‑58.11.  Fire and casualty insurance on institutional buildings and contents.

(a)        The board of trustees of each institution, in order to safeguard the investment in institutional buildings and their contents, shall:

(1)        Insure and keep insured each building owned by the institution to the extent of the current insurable value, as determined by the insured and insurer, against loss by fire, lightning, and the other perils embraced in extended coverage.

(2)        Insure and keep insured equipment and other contents of all institutional buildings that are the property of the institution or the State or which are used in the operation of the institution.

(b)        The tax‑levying authority of each institution shall provide the funds necessary for the purchase of the insurance required in G.S. 115D‑58.11(a).

(c)        Boards of trustees may purchase insurance from companies duly licensed and authorized to sell insurance in this State or may obtain insurance in accordance with the provisions of Article 16, Chapter 115, of the General Statutes, "State Insurance of Public School Property." (1963, c. 448, s. 23; 1979, c. 462, s. 2; 1981, c. 157, s. 1.)



§ 115D-58.12. Liability insurance; tort actions against boards of trustees.

§ 115D‑58.12.  Liability insurance; tort actions against boards of trustees.

(a)        Boards of trustees may purchase liability insurance only from companies duly licensed and authorized to sell insurance in this State or from other qualified companies as determined by the Department of Insurance. Each contract of insurance must, by its terms, adequately insure the board of trustees against any and all liability for any damages by reason of death or injury to person or property proximately caused by the negligence or torts of the agents and employees of such board of trustees or institution when acting within the scope of their authority or the course of their employment. Any company which enters into such a contract of insurance with a board of trustees by such act waives any defense based upon the governmental immunity of such board.

(b)        Any person sustaining damages, or in case of death, his personal representative, may sue a board of trustees insured under this section for the recovery of such damages in any court of competent jurisdiction in this State, but only in a county of the administrative area of the institution against which the suit is brought; and it shall be no defense to any such action that the negligence or tort complained of was in pursuance of a governmental, municipal, or discretionary function of such board of trustees, to the extent that such board is insured as provided by this section.

(c)        Nothing in this section shall be construed to deprive any board of trustees of any defense whatsoever to any action for damages, or to restrict, limit, or otherwise affect any such defense; and nothing in this section shall be construed to relieve any person sustaining damages or any personal representative of any decedent from any duty to give notice of such claim to the board of trustees or commence any civil action for the recovery of damages within the applicable period of time prescribed or limited by law.

(d)        No part of the pleadings which relate to or allege facts as to a defendant's insurance against liability shall be read or mentioned in the presence of the trial jury in any action brought pursuant to this section. Liability shall not attach unless the plaintiff shall waive the right to have all issues of law and fact relating to insurance in such action determined by a jury, and such issues shall be heard and determined by the judge without resort to a jury, and the jury shall be absent during any motions, arguments, testimony, or announcements of findings of fact or conclusions of law with respect thereto, unless the defendant shall request jury trial thereon.

(e)        The board of trustees of all institutions in this Chapter is authorized to pay as a necessary expense the lawful premiums of liability insurance provided in this section. (1963, c. 448, s. 23; 1979, c. 462, s. 2; 1981, c. 157, s. 1; 1985, c. 489.)



§ 115D-58.13. Vending facilities.

§ 115D‑58.13.  Vending facilities.

Moneys received by an institution on account of operation of vending facilities shall be deposited, budgeted, appropriated, and expended in accordance with the provisions of this Article. (1983 (Reg. Sess., 1984), c. 1034, s. 170.)



§ 115D-58.14. Purchasing flexibility.

§ 115D‑58.14.  Purchasing flexibility.

(a)        Community colleges may purchase supplies, equipment, and materials from noncertified sources that are available under State term contracts, subject to the following conditions:

(1)        The purchase price, including the cost of delivery, is less than the cost under the State term contract;

(2)        The cost of the purchase shall not exceed the bid value benchmark established under G.S. 143‑53.1; and

(3)        The items are the same or substantially similar in quality, service, and performance as items available under State term contracts.

(a1)      Notwithstanding the provisions of this section, a community college may purchase, in any lawful manner, an item that is neither available under State term contracts nor substantially similar to an item available under State term contracts.

(b)        The State Board of Community Colleges and the Department of Administration shall jointly adopt policies and procedures for monitoring the implementation of this section, including without limitation (i) definitions of substantial similarity, (ii) the content and frequency of reports and audits of such purchases, and (iii) a process for identifying any term contract existing as of October 1, 2009, with respect to which the exercise of purchasing flexibility could constitute a breach of that contract.

In the formation of each new term contract entered into after October 1, 2009, the Department of Administration shall, in its discretion, either provide in the contract for the purchasing flexibility set out in this section or make the term contract inapplicable to community colleges.

(c)        The State Board of Community Colleges, in consultation with the Department of Administration, shall review the purchasing process for community colleges and may increase or decrease the purchasing/delegation benchmark for each community college based on the college's overall capabilities, including staff resources, purchasing compliance reviews, and audit reports. The State Board may, in its discretion, reduce a community college's purchasing/delegation benchmark at anytime. The State Board shall not increase a community college's purchasing/delegation benchmark by more than fifteen percent (15%) in any calendar year without the concurrence of the Department of Administration within 60 days of submission. The maximum purchasing/delegation benchmark for a community college shall be one hundred thousand dollars ($100,000).  (1998‑68, s. 2; 2005‑103, s. 5; 2009‑132, s. 1.)



§ 115D-58.15. Lease purchase and installment purchase contracts for equipment.

§ 115D‑58.15.  Lease purchase and installment purchase contracts for equipment.

(a)        Authority.  The board of trustees of a community college may use lease purchase or installment purchase contracts to purchase or finance the purchase of equipment as provided in this section. A college shall not have more than five State‑funded contracts in effect at any one time.

(b)        Contract Approval.  Contracts for more than one hundred thousand dollars ($100,000) or for a term of more than three years shall be subject to review and approval as provided in this subsection. If the source of funds for payment of the obligation by the community college is intended to be local funds, the contract must be approved by resolution of the tax‑levying authority, and the authority must acknowledge in writing its understanding that the community college may require appropriations from the tax‑levying authority in order to meet the college's obligations under the contract. The tax‑levying authority may in each fiscal year appropriate sufficient funds to meet the amounts to be paid during the fiscal year under the contract. If the source of funds for payment of the obligation by the community college is intended to be State funds, the contract must be approved by resolution of the State Board of Community Colleges. The State Board may in each fiscal year allocate sufficient funds to meet the amounts to be paid during the fiscal year under the contract.

(c)        Local Government Commission.  A contract that is subject to approval by the tax‑levying authority also shall be subject to approval by the Local Government Commission as provided in Article 8 of Chapter 159 of the General Statutes if the contract:

(1)        Extends for five or more years from the date of the contract;

(2)        Obligates the board of trustees to pay sums of money to another, regardless of whether the payee is a party to the contract; and

(3)        Obligates the board of trustees to pay five hundred thousand dollars ($500,000) or more over the full term of the contract.

(d)        Application of Section.  When determining whether a contract is subject to approval under this section the total cost of exercising an option to upgrade property shall be taken into consideration. The term of a contract shall include periods that may be added to the original term through the exercise of an option to renew or extend.

(e)        Nonsubstitution Clause.  No contract entered into under this section may contain a nonsubstitution clause that restricts the right of a board of trustees to:

(1)        Continue to provide a service or activity; or

(2)        Replace or provide a substitute for any property financed or purchased by the contract.

(f)         Nonappropriations Clause.  No deficiency judgment may be rendered against any board of trustees, any tax‑levying authority, the State Board of Community Colleges, or the State of North Carolina in any action for breach of a contractual obligation authorized by this section. The taxing power of a tax‑levying authority and the State is not and may not be pledged directly or indirectly to secure any moneys due under a contract authorized by this section. (1998‑111, s. 2; 2007‑484, s. 29(e).)



§ 115D-59. Multiple-county administrative areas.

Article 5.

Special Provisions.

§ 115D‑59.  Multiple‑county administrative areas.

Should two or more counties determine to form an administrative area for the purpose of establishing and supporting an institution, the boards of commissioners of all such counties shall jointly propose a contract to be submitted to the State Board of Community Colleges as part of the request for establishment of an institution. The contract shall provide, in terms consistent with this Chapter, for financial support of the institution, selection of trustees, termination of the contract and the administrative area, and any other necessary provisions. The State Board of Community Colleges shall have authority to approve the terms of the contract as a prerequisite for granting approval of the establishment of the institution and the administrative area. (1963, c. 448, s. 23; 1979, c. 462, s. 2; c. 896, s. 13; 1979, 2nd Sess., c. 1130, s. 1.)



§ 115D-60. Special provisions for Central Piedmont Community College.

§ 115D‑60.  Special provisions for Central Piedmont Community College.

(a)        The board of commissioners of Mecklenburg County is authorized to provide the local financial support for the Central Piedmont Community College as provided in G.S. 115D‑32 by levying a special tax to a maximum annual rate equal to the maximum rate last approved by the voters of the county for the support of the Central Piedmont Community College as operated pursuant to Article 3, Chapter 116, of the General Statutes of North Carolina, or by appropriations from nontax revenues, or by both. The question of increasing the maximum annual rate may be submitted at an election held in accordance with the provisions of G.S. 115D‑33(d) and the appropriate provisions of G.S. 115D‑35.

(b)        When, in the opinion of the board of trustees of said institution, the use of any building, building site, or other real property owned or held by said board is unnecessary or undesirable for the purposes of said institution the board of trustees may sell, exchange, or lease such property in the same manner as is provided by law for the sale, exchange, or lease of school property by county or city boards of education. The proceeds of any such sale or lease shall be used for capital outlay purposes. (1963, c. 448, s. 23; 1965, c. 402; 1979, c. 462, s. 2.)



§ 115D-61. Special provisions for Coastal Carolina Community College.

§ 115D‑61.  Special provisions for Coastal Carolina Community College.

All local taxes heretofore authorized by the voters of Onslow County to be levied annually for the local financial support of the Onslow County Industrial Education Center may continue to be levied by the board of commissioners of Onslow County for the purpose of providing local financial support of the institution under its present name. (1967, c. 279; 1979, c. 462, s. 2.)



§ 115D-62. Trustee Association Regions.

§ 115D‑62.  Trustee Association Regions.

The State is divided into six Trustee Association Regions as follows:

Region 1:  The counties of Buncombe, Cherokee, Clay, Cleveland, Gaston, Graham, Haywood, Henderson, Jackson, Lincoln, Macon, Madison, McDowell, Polk, Rutherford, Swain, and Transylvania.

Region 2:  The counties of Alexander, Alleghany, Ashe, Avery, Burke, Cabarrus, Caldwell, Catawba, Iredell, Mitchell, Rowan, Surry, Watauga, Wilkes, Yadkin, and Yancey.

Region 3:  The counties of Alamance, Davidson, Caswell, Davie, Durham, Forsyth, Franklin, Granville, Guilford, Orange, Person, Randolph, Rockingham, Stokes, Vance, Warren, and Wake.

Region 4:  The counties of Anson, Chatham, Cumberland, Harnett, Hoke, Johnston, Lee, Mecklenburg, Montgomery, Moore, Richmond, Robeson, Scotland, Stanly, and Union.

Region 5:  The counties of Bladen, Brunswick, Carteret, Craven, Columbus, Duplin, Greene, Jones, Lenoir, New Hanover, Onslow, Pamlico, Pender, Sampson, and Wayne.

Region 6:  The counties of Beaufort, Bertie, Camden, Chowan, Currituck, Dare, Edgecombe, Gates, Halifax, Hertford, Hyde, Martin, Nash, Northampton, Pasquotank, Perquimans, Pitt, Tyrrell, Washington, and Wilson. (1979, c. 896, s. 9; 1993, c. 69, s. 1.)



§§ 115D-63 through 115D-67. Reserved for future codification purposes.

§§ 115D‑63 through 115D‑67.  Reserved for future codification purposes.



§ 115D-67.1. Purpose of the Center.

Article 5A.

North Carolina Center for Applied Textile Technology at Gaston College.

§ 115D‑67.1.  Purpose of the Center.

The purpose of the North Carolina Center for Applied Textile Technology is to develop a world‑class workforce for the textile industry in North Carolina; support the textile industry by identifying problems confronting the industry and assisting the industry in solving them; garner support from the textile industry for the work of the Center; and serve as a statewide center of excellence that serves all components of the textile industry. (2005‑103, s. 3.)



§ 115D-67.2. Advisory Board.

§ 115D‑67.2.  Advisory Board.

(a)        The Advisory Board to the North Carolina Center for Applied Textile Technology is hereby established. The purpose of the Advisory Board is to assist in the advancement and administration of the Applied Textile Technology Center.

(b)        The Advisory Board shall consist of 14 members:

(1)        The President of Gaston College, who shall serve ex officio;

(2)        Four members appointed by the North Carolina Manufacturers Association, Inc.;

(3)        Two members appointed by the board of the North Carolina Center for Applied Textile Technology Foundation;

(4)        Two members appointed by the board of trustees of Gaston College;

(5)        Three members appointed by the State Board of Community Colleges;

(6)        One member appointed by the dean of the College of Textiles at North Carolina State University; and

(7)        The Director of the Hosiery Technology Center at Catawba Valley Community College who shall serve ex officio as a nonvoting member.

The appointing entities shall attempt to appoint members who are distributed geographically throughout the State; members representing large and small companies; and members from each segment of the diverse textile industry including spun yarn manufacturing, filament yarn manufacturing, knitting, weaving, dyeing and finishing, apparel, nonwoven, technicaledical textiles, and fiber producers.

(c)        In order for the terms of members to be staggered, one initial member appointed by the North Carolina Manufacturers Association, Inc., one member appointed by the North Carolina Center for Applied Textile Technology Foundation, one member appointed by the board of trustees of Gaston College, and two members appointed by the State Board of Community Colleges shall serve for two‑year terms. The remainder of the initial appointees shall serve for four‑year terms. Subsequent terms shall be for four years. Initial terms shall begin July 1, 2005.

Members may serve for no more than two consecutive four‑year terms. Members appointed to an initial term of two years and members appointed to fill a vacancy may serve two consecutive four‑year terms after the expiration of their term of less than four years.

All vacancies occurring on the board shall be filled for the remainder of the unexpired term by the appointing authority making the original appointment.

Members shall receive per diem, travel, and subsistence allowances in accordance with G.S. 138‑5 and G.S. 138‑6, as appropriate.

(d)        The Advisory Board is a public body as defined in G.S. 143‑318.10(b) and is subject to all provisions of G.S. 143‑318.9 through G.S. 143‑318.18. (2005‑103, s. 3.)



§ 115D-67.3. Director and other Center personnel.

§ 115D‑67.3.  Director and other Center personnel.

The President of Gaston College shall appoint an individual to serve as the director of the Center from a list of two or more candidates recommended by the Advisory Board. If the President rejects the recommended candidates, the Advisory Board shall submit two or more additional candidates. The director, after consultation with the Advisory Board and subject to the approval of the President of Gaston College, shall select other staff members of the Center. The director and other staff members of the Center are employees of Gaston College and are subject to the personnel policies of Gaston College. (2005‑103, s. 3.)



§ 115D-67.4. Fees collected by the Center; purchases using Center funds.

§ 115D‑67.4.  Fees collected by the Center; purchases using Center funds.

Notwithstanding any other provision of law, all fees collected by the Applied Textile Technology Center for services to the textile industry, except for regular curriculum and continuing education tuition receipts, shall be retained by the Center and used for the operations of the Center. Purchases made by the Center using these funds are not subject to the provisions of Article 3 of Chapter 143 of the General Statutes. (2005‑103, s. 3.)



§§ 115D-68 through 115D-71: Repealed by Session Laws 2005-103, s. 2, effective July 1, 2005.

Article 6.

Textile Training School.

§§ 115D‑68 through 115D‑71: Repealed by Session Laws 2005‑103, s. 2, effective July 1, 2005.



§ 115D-72. Motorcycle Safety Instruction Program.

Article 6A.

Motorcycle Safety Instruction.

§ 115D‑72.  Motorcycle Safety Instruction Program.

(a)        There is created a Motorcycle Safety Instruction Program for the purpose of establishing statewide motorcycle safety instruction to be delivered through the Community Colleges System Office. The Program may be administered by a motorcycle safety coordinator who shall be responsible for the planning, curriculum, and completion requirements of the Program. The State Board of Community Colleges may elect a motorcycle safety coordinator upon nomination of the President of the Community College System, and the compensation of the motorcycle safety coordinator shall be fixed by the State Board upon recommendation of the President of the Community College System pursuant to G.S. 115D‑3. The State Board of Community Colleges may contract with an appropriate public or private agency or person to carry out the duties of the motorcycle safety coordinator.

(b)        The Motorcycle Safety Instruction Program shall be implemented through the Community Colleges System Office at institutions which choose to provide the Program. The motorcycle safety coordinator shall select and facilitate the training and certification of instructors who will implement the Program. (1989, c. 755, s. 1; 1993, c. 320, s. 5; 1999‑84, s. 15.)



§§ 115D-73 through 115D-76. Reserved for future codification purposes.

§§ 115D‑73 through 115D‑76.  Reserved for future codification purposes.



§ 115D-77. Nondiscrimination policy.

Article 7.

Miscellaneous Provisions.

§ 115D‑77.  Nondiscrimination policy.

It is the policy of the State Board of Community Colleges and of local boards of trustees of the State of North Carolina not to discriminate among students on the basis of race, gender, national origin, religion, age, or disability.

The State Board and each board of trustees shall give equal opportunity for employment and compensation of personnel at community colleges, without regard to race, religion, color, creed, national origin, sex, age, or disability, except where specific age, sex or physical or mental requirements constitute bona fide occupational qualifications. (1979, c. 462, s. 2; c. 896, s. 13; 1979, 2nd Sess., c. 1130, s. 1; 1991, c. 84, s. 4; 1999‑84, s. 6.)



§ 115D-78. Access to information and public records.

§ 115D‑78.  Access to information and public records.

In accordance with Chapter 132 of the General Statutes, all rules, regulations and public records of the State Board of Community Colleges, the Community Colleges System Office, and local boards of trustees shall be available for examination and reproduction on payment of fees by any person. (1979, c. 462, s. 2; c. 896, s. 13; 1979, 2nd Sess., c. 1130, s. 1; 1999‑84, s. 16.)



§ 115D-79. Open meetings.

§ 115D‑79.  Open meetings.

All official meetings of the State Board of Community Colleges and of local boards of trustees shall be open to the public in accordance with the provisions of G.S. 143‑318.1 through 143‑318.7. (1979, c. 462, s. 2; c. 896, s. 13; 1979, 2nd Sess., c. 1130, s. 1.)



§ 115D-80. Administrative Procedure Act applies.

§ 115D‑80.  Administrative Procedure Act applies.

As an agency of the State, the State Board of Community Colleges is subject to the Administrative Procedure Act, Chapter 150B of the General Statutes.  Local boards of trustees are exempt from Chapter 150B. (1979, c. 462, s. 2; c. 896, s. 13; 1979, 2nd Sess., c. 1130, s. 1; 1987, c. 827, s. 17.)



§ 115D-81. Saving clauses.

§ 115D‑81.  Saving clauses.

(a)        Continuation of Existing Law.  The provisions of this Chapter, insofar as they are the same as those of existing laws, are intended as a continuation of such laws and not as new enactments. The repeal by the act enacting this Chapter of any statute or part thereof shall not revive any statute or part thereof previously repealed or suspended. The provisions of this section shall not affect title to, or ownership of, any real or personal property vested before April 26, 1979. This Chapter shall not in any way affect or repeal any local acts in conflict with the terms of this Chapter.

(b)        Existing Rights and Liabilities.  The provisions of this Chapter shall not affect any act done, liability incurred or right accrued or vested, or affect any suit or prosecution pending or to be  instituted to enforce any right or penalty or punish any offense under the authority of statutes repealed by the act enacting this Chapter. (1979, c. 462, s. 2.)



§§ 115D-82 through 115D-86. Reserved for future codification purposes.

§§ 115D‑82 through 115D‑86.  Reserved for future codification purposes.



§ 115D-87. Definitions.

Article 8.

Proprietary Schools.

§ 115D‑87.  Definitions.

As used in this Article:

(1)        "Correspondence school" means an educational institution privately owned and operated by an owner, partnership or corporation conducted for the purpose of providing, by correspondence, for a consideration, profit, or tuition, systematic instruction in any field or teaches or instructs in any subject area through the medium of correspondence between the student and the school, usually through printed or typewritten matter sent by the school and written responses by the student.

(2)        "Persons" means any individual, association, partnership or corporation, and includes any receiver, referee, trustee, executor, or administrator as well as a natural person.

(3)        "Proprietary business school" or "business school" means an educational institution that (i) is privately owned and operated by an owner, partnership or corporation, and (ii) offers business and office related courses for which tuition is charged, in business or office related subjects or subjects of general education when they contribute value to the objective of the course of study. If a school offers classes in more than one county, the school's operations in each such county shall constitute a separate school, as defined in this subdivision.

(4)        "Proprietary trade school" or "trade school" means an educational institution that (i) is privately owned and operated by an owner, partnership or corporation, and (ii) offers classes conducted for the purpose of teaching, for profit or for a tuition charge, any trade, mechanical or industrial occupation or teaching any or several of the subjects needed to train youths or adults in the skills, knowledge and subjects, related industrial information, and job judgment, necessary for success in one or more skilled trades, industrial occupations or related occupations.  If a school offers classes in more than one county, the school's operations in each such county shall constitute a separate school, as defined in this subdivision.

(5)        "Proprietary technical school", "technical school", "proprietary technical institute", or "technical institute" means an educational institution that (i) is privately owned and operated by an owner, partnership or corporation, and (ii) offers classes conducted for the purpose of teaching, for profit or for a tuition charge, any technical occupation or teaching any or several of the subjects needed to train youths or adults in the skills, technical knowledge and subjects, related information, and job judgment, necessary for success in one or more technical or related occupations.  If a school offers classes in more than one county, the school's operations in each such county shall constitute a separate school, as defined in this subdivision. (1955, c. 1372, art. 30, ss. 1, 2; 1957, c. 1000; 1961, c. 1175, s. 1; 1981, c. 423, s. 1; 1987, c. 442, s. 2; 1989 (Reg. Sess., 1990), c. 877, s. 1; 1993, c. 553, s. 32.2.)



§ 115D-88. Exemptions.

§ 115D‑88.  Exemptions.

It is the purpose of this Article to include all private schools operated for profit: Provided, that the following schools shall be exempt from the provisions of this Article:

(1)        Nonprofit schools conducted by bona fide eleemosynary or religious institutions.

(2)        Schools maintained or classes conducted by employers for their own employees where no fee or tuition is charged to the student.

(3)        Courses of instruction given by any fraternal society, civic club, or benevolent order, which courses are not operated for profit.

(4)        Any school for which there is another legally existing licensing or approving board or agency in this State.

(4a)      Classes or schools that are equipment‑specific to purchasers, users, classes, or schools offering training or instruction to acquaint purchasers or users with equipment capabilities.

(4b)      Classes or schools that are taught or coached in homes or elsewhere to five or fewer students.

(4c)      Classes or schools that the State Board, acting by and through the President of the Community College System, determines are avocational, recreational, self‑improvement, or continuing education for already trained and occupationally qualified individuals.

(5)        Any established university, professional, or liberal arts college, public or private school regulated or recognized pursuant to Chapter 115C of the General Statutes or by any other State Agency, or any State institution which has heretofore offered, or which may hereinafter offer one or more courses covered in this Article:  Provided, that the tuition fees and charges, if any, made by such university, college, high school, or State institution shall be collected by their regular officers in accordance with the rules prescribed by the board of trustees or governing body of such university, college, high school, or State institution; but provisions of the Article shall apply to all business schools, proprietary trade schools, proprietary technical schools, or correspondence schools as defined in this Article, and operated within the State of North Carolina as such institutions, except schools for which there are other legally existing licensing boards or agencies. (1955, c. 1372, art. 30, ss. 1, 2; 1957, c. 1000; 1961, c. 1175, s. 2; 1981, c. 423, s. 1; 1983, c. 768, s. 10; 1987, c. 442, s. 2; 1989 (Reg. Sess., 1990), c. 877, s. 2.)



§ 115D-89. State Board of Community Colleges to administer Article; issuance of diplomas by schools; investigation and inspection; rules.

§ 115D‑89.  State Board of Community Colleges to administer Article; issuance of diplomas by schools; investigation and inspection; rules.

(a)        The State Board of Community Colleges, acting by and through the President of the Community College System, shall have authority to administer and enforce this Article and to grant and issue licenses to proprietary business schools, proprietary trade schools, proprietary technical schools, and correspondence schools, whose sustained curriculum is of a grade equal to that prescribed for similar public schools and educational institutions of the State and which have met the standards set forth by the Board, including but not limited to course offerings, adequate facilities, financial stability, competent personnel and legitimate operating practices.

(b)        Any such proprietary business school, proprietary trade school, proprietary technical school, or correspondence school, may by and with the approval of the State Board issue certificates and diplomas.

(c)        The State Board, acting by and through the President of the Community College System, shall formulate the criteria and the standards evolved thereunder for the approval of such schools or educational institutions, provide for adequate investigations of all schools applying for a license and issue licenses to those applicants meeting the standards fixed by the Board, maintain a list of schools approved under the provisions of this Article which list shall be available for the information of the public, and provide for periodic inspection of all schools licensed under the provisions of this Article. Through periodic reports required of licensed schools and by inspections made by authorized representatives of the State Board of Community Colleges, the State Board of Community Colleges shall have general supervision over business, trade, technical, and correspondence schools in the State, the object of said supervision being to protect the health, safety and welfare of the public by having the licensed business, trade, technical, and correspondence schools maintain adequate, safe and sanitary school quarters, sufficient and proper facilities and equipment, sufficient and qualified teaching and administrative staff, and satisfactory programs of operation and instruction, and to have the school carry out its advertised promises and contracts made with its students and patrons. To this end the State Board of Community Colleges is authorized to issue such rules not inconsistent with the provisions of this Article as are necessary to administer the provisions of this Article.

The State Board, acting by and through the President of the Community College System, may request any occupational licensing or approving board or agency in this State to adopt rules requiring the approval of that board or agency for a course of study. Under these rules, the board or agency shall pass on the adequacy of equipment, curricula, and instructional personnel. The State Board of Community Colleges may deny approval to a course of study that is not approved by such board or agency. (1955, c. 1372, art. 30, s. 4; 1957, c. 1000; 1961, c. 1175, s. 3; 1981, c. 423, s. 1; 1987, c. 442, ss. 1, 2; 1989 (Reg. Sess., 1990), c. 877, s. 3.)



§ 115D-90. License required; application for license; school bulletins; requirements for issuance of license; license restricted to courses indicated; supplementary applications.

§ 115D‑90.  License required; application for license; school bulletins; requirements for issuance of license; license restricted to courses indicated; supplementary applications.

(a)        No person shall operate, conduct or maintain or offer to operate in this State a proprietary trade school, proprietary technical school, proprietary business school, or correspondence school, unless a license is first secured from the State Board of Community Colleges granted in accordance with the provisions of this Article and the rules adopted by the Board under the authority of G.S. 115D‑89. The license, when issued, shall constitute the formal acceptance by the Board of the educational programs and facilities of each school approved.

(b)        Application for a license shall be filed in the manner and upon the forms prescribed and furnished by the President of the Community College System for that purpose. Such application shall be signed by the applicant and properly verified and shall contain such of the following information as may apply to the particular school for which a license is sought:

(1)        The title or name of the school or classes, together with the name and address of the owners and of the controlling officers thereof.

(2)        The general field of instruction.

(3)        The place or places where such instruction will be given.

(4)        A specific listing of the equipment available for instruction in each field.

(5)        The qualifications of instructors and supervisors.

(6)        Financial resources available to equip and to maintain the school or classes.

(7)        Such additional information as the State Board, acting by and through the President of the Community College System, may deem necessary to enable it to determine the adequacy of the program of instruction and matters pertaining thereto. Each application shall be accompanied by a copy of the current bulletin or catalog of the school which shall be in published form and certified by an authorized official of the school as being current, true, and correct in content and policy. The school bulletin shall contain the following information:

a.         Identifying data, such as volume number and date of publication.

b.         Names of the institution and its governing body, officials and faculty.

c.         A calendar of the institution showing legal holidays, beginning and ending date of each quarter, term or semester, and other important dates.

d.         Institution's policy and regulations relative to leave, absences, class cuts, make‑up work, tardiness and interruptions for unsatisfactory attendance.

e.         Institution's policy and regulations on enrollment with respect to enrollment dates and specific entrance requirements for each course.

f.          Institution's policy and regulations relative to standards of progress required of the student by the institution. This policy will define the grading system of the institution; the minimum grades considered satisfactory; conditions for interruption for unsatisfactory grades or progress and description of the probationary period, if any, allowed by the institution; and conditions of reentrance for those students dismissed for unsatisfactory progress. A statement will be made regarding progress records kept by the institution and furnished the student.

g.         Institution's policy and regulations relating to student conduct and conditions for dismissal for unsatisfactory conduct.

h.         Detailed schedule for fees, charges for tuition, books, supplies, tools, student activities, laboratory fees, service charges, rentals, deposits, and all other charges.

i.          Policy and regulations of the institution relative to the refund of the unused portion of tuition, fees and other charges in the event the student does not enter the course or withdraws or is discontinued therefrom.

j.          A description of the available space, facilities and equipment.

k.         A course outline for each course for which approval is requested, showing:

1.         Subjects or units in the course,

2.         Type of skill to be learned, and

3.         Approximate (i) time; (ii) clock hours, and (iii) credit hours or credit hours equivalent, as appropriate, to be spent on each subject or unit.

l.          Policy and regulations of the institution relative to granting credit for previous educational training.

(c)        After due investigation and consideration on the part of the State Board, acting by and through the President of the Community College System, as provided herein, a license shall be granted to the applicant when it is shown to the satisfaction of said Board that said applicant, school, programs of study or courses are found to have met the following criteria:

(1)        The courses, curriculum and instruction are consistent in quality, content and length with similar courses in public schools and other private schools in the State, with recognized accepted standards.

(2)        There is in the institution adequate space, equipment, instructional material and instructor personnel to provide training of good quality.

(3)        Education and experience qualifications of director, administrators and instructors are adequate.

(4)        The institution maintains a written record of the previous education and training of the student.

(5)        A copy of the course outline, schedule of tuition, fees and other charges, regulations pertaining to absences, grading policy and rules of operation and conduct will be furnished the student upon enrollment.

(6)        Upon completion of training, the student is given a certificate or diploma by the institution indicating the approved course or subjects and indicating that training was satisfactorily completed.

(7)        Adequate records as prescribed by the State Board of Community Colleges, acting by and through the President of the Community College System, are kept to show attendance and progress or grades and satisfactory standards relating to attendance, progress and conduct are enforced.

(8)        The school complies with all local, city, county, municipal, State and federal regulations, such as fire codes, building and sanitation codes. The State Board of Community Colleges may require such evidence of compliance as is deemed necessary.

(9)        The school is financially sound and capable of fulfilling its commitments for training.

(10)      The school does not exceed its enrollment limitation as established by the State Board of Community Colleges.

(11)      The school does not utilize advertising of any type which is erroneous or misleading, either by actual statement, omission or intimation.

(12)      The school's administrators, directors, owners and instructors are of good reputation and character.

(13)      Such additional criteria as may be deemed necessary by the State Board.

(d)        Any license issued shall be restricted to the programs of instruction or courses or subjects specifically indicated in the application for a license. The holder of a license shall present a supplementary application as may be directed by the President of the Community College System for approval of additional programs of instruction, courses, or subjects, in which it is desired to offer instruction during the effective period of the license. (1955, c. 1372, art. 30, ss. 3, 4; 1957, c. 1000; 1961, c. 1175, s. 4; 1981, c. 423, s. 1; 1987, c. 442, s. 1, 2; 1989 (Reg. Sess., 1990), c. 877, s. 4; 1991, c. 636, s. 11.)



§ 115D-91. Duration and renewal of licenses; notice of change of ownership, administration, etc.; license not transferable.

§ 115D‑91.  Duration and renewal of licenses; notice of change of ownership, administration, etc.; license not transferable.

(a)        All licenses issued shall expire on June 30 next following the date of issuance.

(b)        Licenses shall be renewable annually on July 1: Provided, an application for the renewal of the license has been filed in the form and manner prescribed by the State Board, acting by and through the President of the Community College System, and the renewal fee has been paid: Provided, further that the school and its courses, facilities, faculty and all other operations are found to meet the criteria set forth in the requirements for a school to secure an original license.

(c)        After a license is granted to any school by the State Board of Community Colleges on the basis of its application, it shall be the responsibility of said school to notify immediately said Board of any changes in the ownership, administration, location, faculty, the instructional program or other changes as may affect significantly the course of instruction offered.

(d)        In the event of the sale of such school, the license already granted to the original owner or operators thereof shall not be transferable to the new ownership or operators. Provided, however, the President of the Community College System may issue a 90‑day, temporary operating license to a school upon its sale if the school held a valid, current license prior to the sale, and if the President finds that the school is likely to qualify after the sale for a license under this Article. (1955, c. 1372, art. 30, s. 4; 1957, c. 1000; 1961, c. 1175, s. 5; 1981, c. 423, s. 1; 1987, c. 442, ss. 1, 2; 1989 (Reg. Sess., 1990), c. 877, s. 5.)



§ 115D-92. Authority to establish fees; Commercial Education Fund established; refund of fees.

§ 115D‑92.  Authority to establish fees; Commercial Education Fund established; refund of fees.

The State Board of Community Colleges shall establish reasonable fees for licenses, renewals, and approvals granted, and for inspections performed pursuant to this Article.

The fees and licenses collected under this section shall be placed in a special fund to be designated the "Commercial Education Fund" and shall be used under the supervision and direction of the State Board of Community Colleges for the administration of this Article. No license fee shall be refunded in the event the application is rejected or the license suspended or revoked. (1961, c. 1175, s. 6; 1981, c. 423, s. 1; 1987, c. 442, ss. 1, 2; 1989 (Reg. Sess., 1990), c. 877, s. 6.)



§ 115D-93. Suspension, revocation or refusal of license; notice and hearing; judicial review; grounds.

§ 115D‑93.  Suspension, revocation or refusal of license; notice and hearing; judicial review; grounds.

(a)        A refusal to issue, refusal to renew, suspension of, or revocation of a license under this section shall be made in accordance with Chapter 150B of the General Statutes.

(b)        A decision under this section to refuse to grant, refuse to renew, suspend, or revoke a license is subject to judicial review in accordance with Article 4 of Chapter 150B of the General Statutes.

(c)        The State Board, acting by and through the President of the Community College System, shall have the power to refuse to issue or renew any such license and to suspend or revoke any such license theretofore issued in case it finds one or more of the following:

(1)        That the applicant for or holder of such a license has violated any of the provisions of this Article or any of the rules promulgated thereunder.

(2)        That the applicant for or holder of such a license has knowingly presented to the State Board of Community Colleges false or misleading information relating to approval or license.

(3)        That the applicant for or holder of such a license has failed or refused to permit authorized representatives of the State Board of Community Colleges to inspect the school, or has refused to make available to them at any time upon request full information pertaining to matters within the purview of the State Board of Community Colleges under the provisions of this Article.

(4)        That the applicant for or holder of such a license has perpetrated or committed fraud or deceit in advertising the school or in presenting to the prospective students written or oral information relating to the school, to employment opportunities, or to opportunities for enrollment in other institutions upon completion of the instruction offered in the school.

(5)        That the applicant or licensee has pleaded guilty, entered a plea of nolo contendere or has been found guilty of a crime involving moral turpitude by a judge or jury in any state or federal court.

(6)        That the applicant or licensee has failed to provide or maintain premises, equipment or conditions which are adequate, safe and sanitary, in accordance with such standards of the State of North Carolina or any of its political subdivisions, as are applicable to such premises and equipment.

(7)        That the licensee is employing teachers, supervisors or administrators who have not been approved by the State Board, acting by and through the President of the Community College System.

(8)        That the licensee has failed to provide and maintain adequate premises, equipment, materials or supplies, or has exceeded the maximum enrollment for which the school or class was licensed.

(9)        That the licensee has failed to provide and maintain adequate standards of instruction or an adequate and qualified administrative, supervisory or teaching staff.

(10)      (Effective July 1, 2010) That the applicant for or a holder of a license has failed to provide a required bond or bond alternative.

(11)      (Effective July 1, 2010) That the applicant for or holder of a license has failed to pay assessments into the Student Protection Fund.  (1961, c. 1175, s. 7; 1973, c. 1331, s. 3; 1981, c. 423, s. 1; 1987, c. 442, ss. 1, 2; c. 827, s. 53; 1989 (Reg. Sess., 1990), c. 877, s. 7; 2009‑562, s. 1.)



§ 115D-94: Repealed by Session Laws 1983 (Regular Session, 1984), c. 995, s. 17.

§ 115D‑94:  Repealed by Session Laws 1983 (Regular Session, 1984), c.  995, s. 17.



§ 115D-95. (Effective until July 1, 2010) Bonds required.

§ 115D‑95.  (Effective until July 1, 2010) Bonds required.

(a)        A guaranty bond is required for each school that is licensed to operate: Provided, however, a school that is unable to secure a bond may, with the consent of the State Board of Community Colleges, provide an alternative to a guaranty bond, as provided in subsection (c) of this section.

The State Board may revoke the license of a school that fails to maintain a bond or an alternative to a bond, pursuant to this section.

(b)       (1)        When application is made for a license or license renewal, the applicant shall file a guaranty bond with the clerk of the superior court of the county in which the school will be located. The bond shall be in favor of the students. The bond shall be executed by the applicant as principal and by a bonding company authorized to do business in this State. The bond shall be conditioned to provide indemnification to any student, or his parent or guardian, who has suffered a loss of tuition or any fees by reason of the failure of the school to offer or complete student instruction, academic services, or other goods and services related to course enrollment for any reason, including the suspension, revocation, or nonrenewal of a school's license, bankruptcy, foreclosure, or the school ceasing to operate.

(2)        The bond shall be in an amount determined by the State Board of Community Colleges to be adequate to provide indemnification to any student, or his parent or guardian, under the terms of the bond. The bond amount for a school shall be at least equal to the maximum amount of prepaid tuition held at any time during the last fiscal year by the school. The bond amount shall also be at least ten thousand dollars ($10,000).

Each application for a license shall include a letter signed by an authorized representative of the school showing in detail the calculations made and the method of computing the amount of the bond, pursuant to this subdivision and the rules of the State Board. If the State Board finds that the calculations made and the method of computing the amount of the bond are inaccurate or that the amount of the bond is otherwise inadequate to provide indemnification under the terms of the bond, the State Board may require the applicant to provide an additional bond.

(3)        The bond shall remain in force and effect until cancelled by the guarantor. The guarantor may cancel the bond upon 30 days notice to the State Board of Community Colleges. Cancellation of the bond shall not affect any liability incurred or accrued prior to the termination of the notice period.

(c)        An applicant that is unable to secure a bond may seek a waiver of the guaranty bond from the State Board of Community Colleges and approval of one of the guaranty bond alternatives set forth in this subsection. With the approval of the State Board, an applicant may file with the clerk of the superior court of the county in which the school will be located, in lieu of a bond:

(1)        An assignment of a savings account in an amount equal to the bond required (i) which is in a form acceptable to the State Board of Community Colleges; (ii) which is executed by the applicant; and (iii) which is executed by a state or federal savings and loan association, state bank, or national bank, that is doing business in North Carolina and whose accounts are insured by a federal depositors corporation; and (iv) for which access to the account in favor of the State of North Carolina is subject to the same conditions as for a bond in subsection (b) of this section.

(2)        A certificate of deposit (i) which is executed by a state or federal savings and loan association, state bank, or national bank, which is doing business in North Carolina and whose accounts are insured by a federal depositors corporation; and (ii) which is either payable to the State of North Carolina, unrestrictively endorsed to the State Board of Community Colleges; in the case of a negotiable certificate of deposit, is unrestrictively endorsed to the State Board of Community Colleges; or in the case of a nonnegotiable certificate of deposit, is assigned to the State Board of Community Colleges in a form satisfactory to the State Board; and (iii) for which access to the certificate of deposit in favor of the State of North Carolina is subject to the same conditions as for a bond in subsection (b) of this section.  (1955, c. 1372, art. 30, s. 5; 1957, c. 1000; 1961, c. 1175, s. 9; 1981, c. 423, s. 1; 1987, c. 442, ss. 1, 2; 1989 (Reg. Sess., 1990), c. 824, s. 1.)

§ 115D‑95.  (Effective July 1, 2010) Bonds required.

(a)        Requirement.  An applicant for a license must comply with the bond requirements in this section. The bond covers the potential loss by students of the school of prepaid tuition and other payments made by them to a school licensed under this Article by reason of the school ceasing to operate for any reason, including the suspension, revocation, or nonrenewal of a school's license, bankruptcy, or foreclosure.

(b)        Amount.  An applicant for a license must file a bond with the North Carolina State Board of Community Colleges executed by the applicant as a principal and by a bonding company authorized to do business in this State. The bond must be payable to the State Board of Community Colleges, must be conditioned on fulfillment of the school's obligations, and must remain in effect until cancelled by the bonding company. The bonding company may cancel the bond upon 30 days' notice to the State Board of Community Colleges.

The application must set out calculations made by the applicant to determine the amount of bond required with the application. The required amount is determined as follows:

(1)        Initial licensure.  For an applicant for initial licensure of a school, the bond amount is the amount determined by the State Board that is adequate to provide indemnification to any student, or the student's parent or guardian who has suffered a loss of tuition, fees, or any other instructional‑related expenses paid to the school. A bond amount shall be at least twenty‑five thousand dollars ($25,000).

(2)        First four renewals.  For a school that has been licensed for one year but less than six years, the bond shall be in an amount equal to the greatest amount of unearned paid tuition in the school's possession at anytime during the prior fiscal year. The bond amount shall be evaluated by the school quarterly and reported to the State Board or its representative. A quarterly evaluation requiring an increase of five percent (5%) or more in the amount of the bond held by the school shall require an immediate increase in the bond amount. Bond amounts also shall be evaluated pursuant to this subdivision and the rules of the State Board at the time of the school's annual license renewal and increased if necessary regardless of the amount of the change.

(3)        Schools in operation more than five years.  A guaranty bond shall be required for license renewal for a school that has been continuously licensed to operate for more than five years in the State, as follows:

a.         If the balance of the Student Protection Fund in G.S. 115D‑95.1 is below the catastrophic loss amount, the school shall file a guaranty bond in an amount equal to the maximum amount of prepaid tuition held by the school during the prior fiscal year multiplied by the percentage amount the fund is deficient.

b.         If the school held prepaid tuition in excess of the Student Protection Fund catastrophic loss amount during the prior fiscal year, in addition to any bond amount required by sub‑subdivision a. of this subdivision, the school shall file a guaranty bond for the difference between the prepaid tuition amount held in the previous fiscal year and the Fund catastrophic loss amount.

(c)        An applicant that is unable to secure a bond may seek a waiver of the guaranty bond from the State Board of Community Colleges and approval of one of the guaranty bond alternatives set forth in this subsection. With the approval of the State Board, an applicant may obtain in lieu of a bond:

(1)        An assignment of a savings account in an amount equal to the bond required (i) which is in a form acceptable to the State Board of Community Colleges; (ii) which is executed by the applicant; and (iii) which is executed by a state or federal savings and loan association, state bank, or national bank, that is doing business in North Carolina and whose accounts are insured by a federal depositors corporation; and (iv) for which access to the account in favor of the State of North Carolina is subject to the same conditions as for a bond in subsection (b) of this section.

(2)        A certificate of deposit (i) which is executed by a state or federal savings and loan association, state bank, or national bank, which is doing business in North Carolina and whose accounts are insured by a federal depositors corporation; and (ii) which is either payable to the State of North Carolina, unrestrictively endorsed to the State Board of Community Colleges; in the case of a negotiable certificate of deposit, is unrestrictively endorsed to the State Board of Community Colleges; or in the case of a nonnegotiable certificate of deposit, is assigned to the State Board of Community Colleges in a form satisfactory to the State Board; and (iii) for which access to the certificate of deposit in favor of the State of North Carolina is subject to the same conditions as for a bond in subsection (b) of this section. (1955, c. 1372, art. 30, s. 5; 1957, c. 1000; 1961, c. 1175, s. 9; 1981, c. 423, s. 1; 1987, c. 442, ss. 1, 2; 1989 (Reg. Sess., 1990), c. 824, s. 1; 2009‑562, s. 2.)



§ 115D-95.1. (Effective July 1, 2010) Student Protection Fund.

§ 115D‑95.1.  (Effective July 1, 2010) Student Protection Fund.

(a)        Definitions.  As used in this section:

(1)        "Catastrophic loss amount" means the amount of funds required to protect prepaid student tuition in case of a large‑scale event that would draw against the Student Protection Fund. The amount is one million dollars ($1,000,000).

(2)        "Fund cap amount" means the catastrophic loss amount plus a reserve amount. The amount is one million five hundred thousand dollars ($1,500,000).

(b)        Student Protection Fund.  The Student Protection Fund is established in the Department of State Treasurer as a statewide fee‑supported fund. Interest accruing to the Fund is credited to the Fund. The State Board of Community Colleges administers the Fund. The purpose of the Fund is to compensate students enrolled in a proprietary school licensed under this Article who have suffered a loss of tuition, fees, or any other instructional‑related expenses paid to the school by reason of the failure of the school to offer or complete student instruction, academic services, or other goods and services related to course enrollment if the school ceases to operate for any reason, including the suspension, revocation, or nonrenewal of a school's license, bankruptcy, or foreclosure.

(c)        Student Protection Fund Advisory Committee.  The President of the North Carolina Community College System shall appoint a Student Protection Fund Advisory Committee. Members of the Committee shall be appointed for terms of three years. The Committee shall advise the State Board of Community Colleges on matters related to the Fund, including, but not limited to, the adjustment of the catastrophic loss amount and Fund cap amount.

The Committee shall consist of seven members as follows:

(1)        Three professional staff members of the Community Colleges System Office.

(2)        An owner/director of a proprietary school with less than 100 students, or the owner/director's designee.

(3)        An owner/director of a proprietary school with between 100 and 750 students, or the owner/director's designee.

(4)        An owner/director of a proprietary school or group of proprietary schools with more than 750 students, or the owner/director's designee.

(5)        An owner/director of a proprietary school appointed at large, or the owner/director's designee.

(d)        Initial Payment.  Prior to its first year of operation in the State, each proprietary school shall pay an initial amount of one thousand two hundred fifty dollars ($1,250) into the Fund.

(e)        Annual Revenue Payment.  Each proprietary school operating in the State shall pay annually into the Fund an amount based on its annual gross tuition revenue generated in the State as follows:

Annual Gross Tuition Revenue                              Amount of Assessment

$1.00  $25,000                                                   $200.00

$25,001  $50,000                                               $250.00

$50,001  $100,000                                             $300.00

$100,001  $200,000                                           $400.00

$200,001  $300,000                                           $500.00

$300,001  $400,000                                           $600.00

$400,001  $500,000                                           $700.00

$500,001  $750,000                                        $1,000

$750,001  $1,000,000                                     $1,250

$1,000,001  $1,500,000                                  $1,500

$1,500,001  $2,000,000                                  $2,000

Greater than $2,000,000                                        $2,000 plus one‑twentieth of one percent (.05%) of annual gross tuition revenue over $2,000,000.

(f)         Suspension of Payments.  If the Student Protection Fund balance is equal to or exceeds the Fund cap amount, the State Board of Community Colleges shall suspend payments into the Fund for schools that have been continuously licensed in the State for more than eight years. The State Board shall require schools to resume payments into the Fund if the balance of the Fund is less than the catastrophic loss amount.

(g)        Catastrophic Assessments.  If claims against the Student Protection Fund exceed the catastrophic loss amount, the State Board of Community Colleges may assess additional fees to the extent necessary to compensate students qualified for repayment under the Fund. The amount of the catastrophic assessment shall not exceed one‑half of the amount of the annual revenue payment required by subsection (e) of this section. If the amount of the catastrophic assessment will be insufficient to cover qualified claims, the State Board shall develop a method of allocating funds among claims.

(h)        Payment Required for Proprietary School Licensure.  The full and timely payment into the Fund pursuant to this section is a condition of licensure.

(i)         Payments Nonrefundable.  No payment to the Student Protection Fund shall be refunded in the event that a school's license application is rejected or a school's license is suspended or revoked.

(j)         Student Repayment.  A student, or the student's parent or guardian, who has suffered a loss of tuition, fees, or any other instructional‑related expenses paid to a proprietary school licensed under this Article by reason of the school ceasing to operate for any reason, including the suspension, revocation, or nonrenewal of a school's license, bankruptcy, or foreclosure, may qualify for repayments under the Student Protection Fund. The State Board of Community Colleges first must issue repayment from the bonds issued under G.S. 115D‑95. If the Student Protection Fund is insufficient to cover the qualified claims, the State Board must develop a method of allocating funds among claims.

(k)        Rules.  The State Board of Community Colleges shall adopt rules for the implementation of this section.  (2009‑562, s. 4.)



§ 115D-96. (Effective until July 1, 2010) Operating school without license or bond made misdemeanor.

§ 115D‑96.  (Effective until July 1, 2010) Operating school without license or bond made misdemeanor.

Any person, or each member of any association of persons or each officer of any corporation who opens and conducts a proprietary business school, a proprietary technical school, a proprietary trade school, or a correspondence school, without first having obtained the license herein required, and without first having executed the bond required, shall be guilty of a Class 3 misdemeanor, and each day said school continues to be open and operated shall constitute a separate offense. (1955, c. 1372, art. 30, s. 7; 1957, c. 1000; 1961, c. 1175, s. 10; 1981, c. 423, s. 1; 1987, c. 442, s. 2; 1989 (Reg. Sess., 1990), c. 877, s. 8; 1993, c. 539, s. 894; 1994, Ex. Sess., c. 24, s. 14(c).)

§ 115D‑96.  (Effective July 1, 2010) Operating school without license or bond made misdemeanor.

Any person, or each member of any association of persons or each officer of any corporation who opens and conducts a proprietary business school, a proprietary technical school, a proprietary trade school, or a correspondence school, without first having obtained the license herein required, and without first having executed the bond, paid the assessments into the Student Protection Fund, or both, as required by law, shall be guilty of a Class 3 misdemeanor, and each day the school continues to be open and operated shall constitute a separate offense.  (1955, c. 1372, art. 30, s. 7; 1957, c. 1000; 1961, c. 1175, s. 10; 1981, c. 423, s. 1; 1987, c. 442, s. 2; 1989 (Reg. Sess., 1990), c. 877, s. 8; 1993, c. 539, s. 894; 1994, Ex. Sess., c. 24, s. 14(c); 2009‑562, s. 3.)



§ 115D-97. Contracts with unlicensed schools and evidences of indebtedness made null and void.

§ 115D‑97.  Contracts with unlicensed schools and evidences of indebtedness made null and void.

All contracts entered into by proprietary business, proprietary technical, proprietary trade, or correspondence schools, with students or prospective students, and all promissory notes or other evidence of indebtedness taken in lieu of cash payments by such schools shall be null and void unless such schools are duly licensed as required by this Article. (1957, c. 1000; 1961, c. 1175, s. 11; 1981, c. 423, s. 1; 1987, c. 442, s. 2; 1989 (Reg. Sess., 1990), c. 877, s. 9.)






Chapter 115E - Private Educational Facilities Finance Act.

§§ 115E-1 through 115E-23: Recodified as §§ 159D-35 through 159D-57 by Session Laws 2000-179, s. 1, effective July 1, 2000.

Chapter 115E.

Private Educational Facilities Finance Act.

§§ 115E‑1 through 115E‑23: Recodified as §§ 159D‑35 through 159D‑57 by Session Laws 2000‑179, s. 1, effective July 1, 2000.






Chapter 116 - Higher Education.

§ 116-1. Purpose.

Chapter 116.

Higher Education.

Article 1.

The University of North Carolina.

Part 1.  General Provisions.

§ 116‑1.  Purpose.

(a)        In order to foster the development of a well‑planned and coordinated system of higher education, to improve the quality of education, to extend its benefits and to encourage an economical use of the State's resources, the University of North Carolina is hereby redefined in accordance with the provisions of this Article.

(b)        The University of North Carolina is a public, multicampus university dedicated to the service of North Carolina and its people. It encompasses the 16 diverse constituent institutions and other educational, research, and public service organizations. Each shares in the overall mission of the university. That mission is to discover, create, transmit, and apply knowledge to address the needs of individuals and society. This mission is accomplished through instruction, which communicates the knowledge and values and imparts the skills necessary for individuals to lead responsible, productive, and personally satisfying lives; through research, scholarship, and creative activities, which advance knowledge and enhance the educational process; and through public service, which contributes to the solution of societal problems and enriches the quality of life in the State. In the fulfillment of this mission, the university shall seek an efficient use of available resources to ensure the highest quality in its service to the citizens of the State.

Teaching and learning constitute the primary service that the university renders to society. Teaching, or instruction, is the primary responsibility of each of the constituent institutions. The relative importance of research and public service, which enhance teaching and learning, varies among the constituent institutions, depending on their overall missions. (1971, c. 1244, s. 1; 1995, c. 507, s. 15.17.)



§ 116-2. Definitions.

§ 116‑2.  Definitions.

As used in this Article, unless the context clearly indicates a contrary intent:

(1)        "Board" means the Board of Governors of the University of North Carolina.

(2)        "Board of trustees" means the board of trustees of a constituent institution.

(3)        "Chancellor" means the chancellor of a constituent institution.

(4)        "Constituent institution" or "institution" means one of the 16 public institutions of higher education, to wit, the University of North Carolina at Chapel Hill, North Carolina State University at Raleigh, the University of North Carolina at Greensboro, the University of North Carolina at Charlotte, the University of North Carolina at Asheville, the University of North Carolina at Wilmington, Appalachian State University, East Carolina University, Elizabeth City State University, Fayetteville State University, North Carolina Agricultural and Technical State University, North Carolina Central University, North Carolina School of the Arts, redesignated effective August 1, 2008, as the "University of North Carolina School of the Arts," Pembroke State University, redesignated effective July 1, 1996, as the "University of North Carolina at Pembroke", Western Carolina University, and Winston‑Salem State University, and the constituent high school, the North Carolina School of Science and Mathematics.

(5)        "President" means the President of the University of North Carolina.

(6)        "Vending facilities" has the same meaning as it does in G.S. 111‑42(d), but also means any mechanical or electronic device dispensing items or something of value or entertainment or services for a fee, regardless of the method of activation, and regardless of the means of payment, whether by coin, currency, tokens, or other means.  (1971, c. 1244, s. 1; 1983 (Reg. Sess., 1984), c. 1034, s. 171; 1995 (Reg. Sess., 1996), c. 603, s. 1; 2006‑66, s. 9.11(a); 2006‑203, s. 39; 2008‑192, s. 1.)



§ 116-2.1. Repealed by Session Laws 1971, c. 1244, s. 1.

§ 116‑2.1.  Repealed by Session Laws 1971, c. 1244, s. 1.



§ 116-3. Incorporation and corporate powers.

Part 2. Organization, Governance and Property of the University.

§ 116‑3.  Incorporation and corporate powers.

The Board of Trustees of the University of North Carolina is hereby redesignated, effective July 1, 1972, as the "Board of Governors of the University of North Carolina." The Board of Governors of the University of North Carolina shall be known and distinguished by the name of "the University of North Carolina" and shall continue as a body politic and corporate and by that name shall have perpetual succession and a common seal. It shall be able and capable in law to take, demand, receive, and possess all moneys, goods, and chattels that shall be given for the use of the University, and to apply to same according to the will of the donors; and by gift, purchase, or devise to receive, possess, enjoy, and retain forever any and all real and personal estate and funds, of whatsoever kind, nature, or quality the same may be, in special trust and confidence that the same, or the profits thereof, shall be applied to and for the use and purpose of establishing and endowing the University, and shall have power to receive donations from any source whatever, to be exclusively devoted to the purposes of the maintenance of the University, or according to the terms of donation.

The corporation shall be able and capable in law to bargain, sell,  grant, alien, or dispose of and convey and assure to the purchasers any and all such real and personal estate and funds as it may lawfully acquire when the condition of the grant to it or the will of the devisor does not forbid it; and shall be able and capable in law to sue and be sued in all courts whatsoever; and shall have power to open and receive subscriptions, and in general may do all such things as are usually done by bodies corporate and politic, or such as may be necessary for the promotion of learning and virtue. (1971, c. 1244, s. 1.)



§ 116-3.3. Mediation matters.

§ 116‑3.3.  Mediation matters.

(a)        Evidence of statements made and conduct occurring in a mediation of a personnel matter involving The University of North Carolina or a constituent institution shall not be subject to discovery and shall be inadmissible in any proceeding in any action on the same claim or any other claim, administrative or judicial, except in a proceeding to enforce a signed settlement agreement. Such evidence is not a public record under Chapter 132 of the General Statutes. Any evidence discoverable or admissible prior to the mediation shall remain discoverable and admissible, whether or not it is presented or discussed during mediation.

(b)        No mediator, person training to become a mediator, nor participant in a mediation of a personnel matter involving The University of North Carolina or a constituent institution shall be compelled to testify or produce evidence with respect to the mediation of the personnel matter in any civil proceeding, except to attest to the signing of any such agreement. (2004‑154, s. 1.)



§ 116-4. Constituent institutions of the University of North Carolina.

§ 116‑4.  Constituent institutions of the University of North Carolina.

The University of North Carolina shall be composed of the following institutions of higher education: the University of North Carolina at Chapel Hill, North Carolina State University at Raleigh, the University of North Carolina at Greensboro, the University of North Carolina at Charlotte, the University of North Carolina at Asheville, the University of North Carolina at Wilmington, Appalachian State University, East Carolina University, Elizabeth City State University, Fayetteville State University, North Carolina Agricultural and Technical State University, North Carolina Central University, North Carolina School of the Arts, redesignated effective August 1, 2008, as the "University of North Carolina School of the Arts," Pembroke State University, redesignated effective July 1, 1996, as the "University of North Carolina at Pembroke", Western Carolina University and Winston‑Salem State University, and the constituent high school, the North Carolina School of Science and Mathematics.  (1971, c. 1244, s. 1; 1995 (Reg. Sess., 1996), c. 603, s. 2; 2006‑66, s. 9.11(b); 2008‑192, s. 2.)



§ 116-4.1. Repealed by Session Laws 1971, c. 1244, s. 1.

§ 116‑4.1.  Repealed by Session Laws 1971, c. 1244, s. 1.



§ 116-5. Initial membership of Board of Governors.

§ 116‑5.  Initial membership of Board of Governors.

(a)        Commencing July 1, 1972, and continuing for the terms hereinafter stated and until their successors are chosen, the Board of Governors shall consist of the following members:

(1)        Three persons elected prior to January 1, 1972, by and from the membership of the Board of Trustees of East Carolina University and two persons elected prior to January 1, 1972, by and from the membership of the board of trustees of each of the following institutions: Appalachian State University, North Carolina Agricultural and Technical State University, North Carolina Central University, and Western Carolina University.

(2)        One person elected prior to January 1, 1972, by and from the membership of the board of trustees of each of the following institutions: Elizabeth City State University, Fayetteville State University, North Carolina School of the Arts, redesignated effective August 1, 2008, as the "University of North Carolina School of the Arts," Pembroke State University, redesignated effective July 1, 1996, as the "University of North Carolina at Pembroke", and Winston‑Salem State University.

(3)        Sixteen persons elected prior to January 1, 1972, by and from the membership of the Board of Trustees of the University of North Carolina.

(4)        Two persons elected prior to January 1, 1972, by the Board of Higher Education from its eight members‑at‑large. These shall be nonvoting members whose terms shall expire on June 30, 1973.

(b)        Of the 16 persons elected by the Board of Trustees of the University of North Carolina, four shall serve a term ending on June 30, 1973, four shall serve a term ending on June 30, 1975, four shall serve a term ending on June 30, 1977, and four shall serve a term ending on June 30, 1979. On January 1, 1972, or as soon as practicable thereafter, those 16 persons shall by lot or other means acceptable to them determine which of them shall be assigned the terms ending in 1973, 1975, 1977, and 1979 respectively. Of the 11 persons elected by the boards of trustees of the institutions listed in G.S. 116‑5(a)(1), three shall serve a term ending in 1973, three shall serve a term ending on June 30, 1975, three shall serve a term ending on June 30, 1977, and two shall serve a term ending on June 30, 1979. On January 1, 1972, or as soon as practicable thereafter, those 11 persons shall by lot or other means acceptable to them determine which of them shall be assigned the terms ending in 1973, 1975, 1977, and 1979 respectively. Of the five persons elected by the boards of trustees of the institutions listed in G.S. 116‑5(a)(2), the member elected from the Board of Trustees of the University of North Carolina School of the Arts shall serve a term ending on June 30, 1973, and of the remaining members, one shall serve a term ending on June 30, 1975, one shall serve a term ending on June 30, 1977, and two shall serve a term ending on June 30, 1979. On January 1, 1972, or as soon as practicable thereafter, those four persons, excluding the member from the University of North Carolina School of the Arts, shall by lot or other means acceptable to them determine which of them shall be assigned the terms ending in 1975, 1977, and 1979 respectively.

(c)        Any vacancy occurring in the membership of the Board of Governors between July 1, 1972, and June 30, 1973, shall be filled by appointment of the Governor, and the person appointed shall serve for the remainder of the unexpired term.

(d)        The Governor shall serve ex officio as a member and as chairman of the Board of Governors until December 31, 1972.  (1971, c. 1244, s. 1; 1995 (Reg. Sess., 1996), c. 603, s. 3; 2008‑192, ss. 3, 12.)



§ 116-6. Election and terms of members of Board of Governors.

§ 116‑6.  Election and terms of members of Board of Governors.

(a)        As the terms of members of the Board of Governors provided for in G.S. 116‑5 expire, their successors shall be elected by the Senate and House of Representatives. Sixteen members shall be elected at the regular legislative session in 1993 and every two years thereafter. The Senate and the House of Representatives shall each elect one‑half of the persons necessary to fill the vacancies on the Board of Governors.

(b)        Repealed by Session Laws 2001‑503, s. 1.

(c)        In electing members to the Board of Governors, the Senate and the House of Representatives shall select from a slate of candidates made in each house. The slate shall be prepared as provided by resolution of each house. If a sufficient number of nominees who are legally qualified are submitted, then the slate of candidates shall list at least twice the number of candidates for the total seats open. All qualified candidates shall compete against all other qualified candidates. In 1993 and biennially thereafter, each house shall hold their elections within 30 legislative days after appointments to their education committees are complete.

(d)        All terms shall commence on July 1 of odd‑numbered years and all members shall serve for four‑year overlapping terms.

(e)        No person may be elected to:

(1)        More than three full four‑year terms in succession;

(2)        A four‑year term if preceded immediately by election to two full eight‑year terms in succession; or

(3)        A four‑year term if preceded immediately by election to an eight‑year term and a four‑year term in succession.

Resignation from a term of office does not constitute a break in service for the purpose of this subsection. Service prior to the beginning of those terms in 1989 shall be included in the limitations.

(f)         Any person who has served at least one full term as chairman of the Board of Governors shall be a member emeritus of the Board of Governors for one four‑year term beginning at the expiration of that member's regular elected term. Any person already serving as an emeritus member may serve an additional four‑year term beginning July 1, 1991. Members emeriti have all the rights and privileges of membership except they do not have a vote.

(g)        Effective July 1, 1991, and thereafter, any person who has served at least one term as a member of the Board of Governors after having served as Governor of North Carolina shall be a member emeritus of the Board of Governors, with all the rights and privileges of membership as in G.S. 116‑6(f). (1971, c. 1244, s. 1; 1987, c. 228; 1989, c. 274; 1991, c. 220, ss. 2, 3; c. 436, s. 1; 2001‑503, s. 1.)



§ 116-6.1. Student member of the Board of Governors.

§ 116‑6.1.  Student member of the Board of Governors.

(a)        Commencing July 1, 1991, and during his continuance as a student in good standing at a constituent institution of The University of North Carolina, the person serving as president of the University of North Carolina Association of Student Governments (UNCASG) or his designee shall serve ex officio as a member of the Board of Governors.  This student member shall be in addition to the 32 members elected to the Board of Governors.

(b)        The student member shall have all the rights and privileges of membership, except that he shall not have a vote. (1991, c. 220, s. 1.)



§ 116-7. General provisions concerning members of the Board of Governors.

§ 116‑7.  General provisions concerning members of the Board of Governors.

(a)        All members of the Board of Governors shall be selected for their interest in, and their ability to contribute to the fulfillment of, the purposes of the Board of Governors, and all members shall be deemed members‑at‑large, charged with the responsibility of serving the best interests of the whole State. In electing members, the objective shall be to obtain the services of the citizens of the State who are qualified by training and experience to administer the affairs of The University of North Carolina. Members shall be selected based upon their ability to further the educational mission of The University through their knowledge and understanding of the educational needs and desires of all the State's citizens, and their economic, geographic, political, racial, gender, and ethnic diversity.

(b)        No member of the General Assembly or officer or employee of the State, The University of North Carolina, or any constituent institution may be a member of the Board of Governors. No spouse of a member of the General Assembly, or of an officer or employee of The University of North Carolina, or of any constituent institution may be a member of the Board of Governors. Any member of the Board of Governors who is elected or appointed to the General Assembly or who becomes an officer or employee of the State or of any constituent institution or whose spouse is elected or appointed to the General Assembly or becomes an officer or employee of The University of North Carolina or of any constituent institution shall be deemed thereupon to resign from his membership on the Board of Governors.

(b1)      Upon receipt of a referral from the State Ethics Commission in accordance with G.S. 138A‑12(k) concerning a member of the Board of Governors, the principal clerk of the house of the General Assembly receiving the referral shall immediately refer the matter to the appropriate education committee of that house. That committee may recommend to that house a resolution providing for the removal of the Board member. If the committee's proposed resolution is adopted by a majority of the members present and voting of that house, the public servant shall be removed and the seat previously held by that Board member becomes vacant.

(c)        Whenever any vacancy shall occur in the elected membership of the Board of Governors, it shall be the duty of the Board to inform the Speaker of the House of Representatives and the President of the Senate of the vacancy. The chamber that originally elected the vacating member shall elect a person to fill the vacancy. The vacancy shall remain unfilled until the appropriate chamber of the General Assembly elects a person to fill the vacancy.

The vacancy shall be filled not later than the adjournment sine die of the next regular session of the General Assembly. The election shall be for the remainder of the unexpired term. Whenever a member shall fail, for any reason other than ill health or service in the interest of the State or nation, to be present for four successive regular meetings of the Board, his place as a member shall be deemed vacant. (1971, c. 1244, s. 1; 1977, c. 875; 1982, Ex. Sess., c. 1, s. 1; 1991, c. 436, s. 2; 2001‑503, s. 2; 2006‑201, s. 2(b); 2007‑278, s. 1.)



§ 116-8. Chairman, vice-chairman and secretary.

§ 116‑8.  Chairman, vice‑chairman and secretary.

The Board of Governors shall elect from its membership for  two‑year terms, and until their successors have been elected and qualified, a chairman, a vice‑chairman and a secretary. No person may serve as chairman more than four years in succession. (1971, c. 1244, s. 1.)



§ 116-9. Meetings of Board of Governors.

§ 116‑9.  Meetings of Board of Governors.

The Board of Governors shall meet at stated times established by the Board, but not less frequently than six times a year. The Board of Governors shall also meet with the State Board of Education and the State Board of Community Colleges at least once a year to discuss educational matters of mutual interest and to recommend to the General Assembly such policies as are appropriate to encourage the improvement of public education at every level in this State; these joint meetings shall be hosted by the three Boards according to the schedule set out in G.S. 115C‑11(b1). A quorum for the conduct of business shall consist of a majority of the members. (1971, c. 1244, s. 1; 1987 (Reg. Sess., 1988), c. 1102, s. 3.)



§ 116-10. Committees.

§ 116‑10.  Committees.

The Board of Governors shall have power to appoint from its own number committees which shall be clothed with such powers as the Board of Governors may confer. No committee may reverse a decision concerning policy taken by the Board of Governors at a regular meeting. (1971, c. 1244, s. 1.)



§ 116-11. Powers and duties generally.

§ 116‑11.  Powers and duties generally.

The powers and duties of the Board of Governors shall include the following:

(1)        The Board of Governors shall plan and develop a coordinated system of higher education in North Carolina. To this end it shall govern the 16 constituent institutions, subject to the powers and responsibilities given in this Article to the boards of trustees of the institutions, and to this end it shall maintain close liaison with the State Board of Community Colleges, the Community Colleges System Office and the private colleges and universities of the State. The Board, in consultation with representatives of the State Board of Community Colleges and of the private colleges and universities, shall prepare and from time to time revise a long‑range plan for a coordinated system of higher education, supplying copies thereof to the Governor, the members of the General Assembly, and the institutions. Statewide federal or State programs that provide aid to institutions or students of post‑secondary education through a State agency, except those related exclusively to the community college system, shall be administered by the Board pursuant to any requirements of State or federal statute in order to insure that all activities are consonant with the State's long‑range plan for higher education.

(2)        The Board of Governors shall be responsible for the general determination, control, supervision, management and governance of all affairs of the constituent institutions. For this purpose the Board may adopt such policies and regulations as it may deem wise. Subject to applicable State law and to the terms and conditions of the instruments under which property is acquired, the Board of Governors may acquire, hold, convey or otherwise dispose of, invest and reinvest any and all real and personal property, with the exception of any property that may be held by trustees of institutional endowment funds under the provisions of G.S. 116‑36 or that may be held, under authority delegated by the Board of Governors, either by a board of trustees or by trustees of any other endowment or trust fund.

(3)        The Board shall determine the functions, educational activities and academic programs of the constituent institutions. The Board shall also determine the types of degrees to be awarded. The powers herein given to the Board shall not be restricted by any provision of law assigning specific functions or responsibilities to designated institutions, the powers herein given superseding any such provisions of law. The Board, after adequate notice and after affording the institutional board of trustees an opportunity to be heard, shall have authority to withdraw approval of any existing program if it appears that the program is unproductive, excessively costly or unnecessarily duplicative. The Board shall review the productivity of academic degree programs every two years, using criteria specifically developed to determine program productivity.

(4)        The Board of Governors shall elect officers as provided in G.S. 116‑14. Subject to the provisions of section 18 of this act [Session Laws 1971, Chapter 1244, section 18], the Board shall also elect, on nomination of the President, the chancellor of each of the constituent institutions and fix his compensation. The President shall make his nomination from a list of not fewer than two names recommended by the institutional board of trustees.

(4b)      The Board of Governors shall encourage the constituent institutions to offer courses in American Sign Language as a modern foreign language.

(5)        The Board of Governors shall, on recommendation of the President and of the appropriate institutional chancellor, appoint and fix the compensation of all vice‑chancellors, senior academic and administrative officers and persons having permanent tenure.

(5a)      [Expired.]

(5b)      The Board of Governors may by resolution provide that, until July 1, 1998, every president, vice‑president, and other administrative officer of the University whom it elects and who is not subject to Chapter 126 of the General Statutes, and every chancellor, vice‑chancellor, senior academic officer, senior administrative officer, and faculty member who serves a constituent institution or agency of the University and who is not subject to Chapter 126 of the General Statutes, shall retire on July 1 coincident with or next following his seventieth birthday, unless continued in service on a year‑to‑year basis in accordance with regulations adopted by the Board of Governors.

(6)        The Board shall approve the establishment of any new publicly supported institution above the community college level.

(7)        The Board shall set tuition and required fees at the institutions, not inconsistent with actions of the General Assembly.

(8)        The Board shall set enrollment levels of the constituent institutions.

(8a)      The Board of Governors, after consultation with representatives from nonpublic schools, including representatives of nonpublic schools operated under Parts 1 and 3 of Article 39 of Chapter 115C of the General Statutes, and after taking into consideration comments received from the Joint Legislative Education Oversight Committee, shall adopt a policy regarding uniform admissions requirements for applicants from nonpublic schools lawfully operated under Article 39 of Chapter 115C of the General Statutes. The policy shall not arbitrarily differentiate between applicants based upon whether the applicant attended a public or a lawfully operated nonpublic school.

(9)       a.         The Board of Governors shall develop, prepare and present to the Governor and the General Assembly a single, unified recommended budget for all of the constituent institutions of The University of North Carolina. The recommendations shall consist of requests in three general categories: (i) funds for the continuing operation of each constituent institution, (ii) funds for salary increases for employees exempt from the State Personnel Act and (iii) funds requested without reference to constituent institutions, itemized as to priority and covering such areas as new programs and activities, expansions of programs and activities, increases in enrollments, increases to accommodate internal shifts and categories of persons served, capital improvements, improvements in levels of operation and increases to remedy deficiencies, as well as other areas. The president may present to the General Assembly an updated estimate of tuition, fees, and other receipts by June 15 of each year to be included in the budget for the following fiscal year.

a1.       The Board of Governors shall provide full documentation and justification of any enrollment change funding request at the time it is recommended. This documentation and justification shall include the most recent academic year's actual enrollment numbers in the same format in which the growth increase request is made. The actual enrollment numbers shall be the actual student credit hours (SCH) or full‑time equivalencies (FTE).

b.         Funds for the continuing operation of each constituent institution shall be appropriated directly to the institution. Funds for salary increases for employees exempt from the State Personnel Act shall be appropriated to the Board in a lump sum for allocation to the institutions. Funds for the third category in paragraph a of this subdivision shall be appropriated to the Board in a lump sum for allocation to the institutions. The Board shall make allocations among the institutions in accordance with the Board's schedule of priorities and any specifications in the Current Operations Appropriations Act. When both the Board and the Director of the Budget deem it to be in the best interest of the State, funds in the third category may be allocated, in whole or in part, for other items within the list of priorities or for items not included in the list. Provided, nothing herein shall be construed to allow the General Assembly, except as to capital improvements, to refer to particular constituent institutions in any specifications as to priorities in the third category.

c.         The Director of the Budget may, on recommendation of the Board, authorize transfer of appropriated funds from one institution to another to provide adjustments for over or under enrollment or may make any other adjustments among institutions that would provide for the orderly and efficient operation of the institutions.

d.         Repealed by Session Laws 1987, c. 795, s. 27.

(10)      The Board shall collect and disseminate data concerning higher education in the State. To this end it shall work cooperatively with the Community Colleges System Office and shall seek the assistance of the private colleges and universities. It may prescribe for the constituent institutions such uniform reporting practices and policies as it may deem desirable.

(10a)    The Board of Governors, the State Board of Community Colleges, and the State Board of Education, in consultation with private higher education institutions defined in G.S. 116‑22(1), shall plan a system to provide an exchange of information among the public schools and institutions of higher education to be implemented no later than June 30, 1995. As used in this section, "institutions of higher education" shall mean public higher education institutions defined in G.S. 116‑143.1(a)(3), and those private higher education institutions defined in G.S. 116‑22(1) that choose to participate in the information exchange. The information shall include:

a.         The number of high school graduates who apply to, are admitted to, and enroll in institutions of higher education;

b.         College performance of high school graduates for the year immediately following high school graduation including each student's: need for remedial coursework at the institution of higher education that the student attends; performance in standard freshmen courses; and continued enrollment in a subsequent year in the same or another institution of higher education in the State;

c.         The progress of students from one institution of higher education to another; and

d.         Consistent and uniform public school course information including course code, name, and description.

The Department of Public Instruction shall generate and the local school administrative units shall use standardized transcripts in an automated format for applicants to higher education institutions. The standardized transcript shall include grade point average, class rank, end‑of‑course test scores, and uniform course information including course code, name, units earned toward graduation, and credits earned for admission from an institution of higher education. The grade point average and class rank shall be calculated by a standard method to be devised by the institutions of higher education.

The Board of Governors shall coordinate a joint progress report on the implementation of the system to provide an exchange of information among the public and independent colleges and universities, the community colleges, and the public schools. The report shall be made to the Joint Legislative Education Oversight Committee no later than February 15, 1993, and annually thereafter.

(10b)    The Board of Governors of The University of North Carolina shall report to each community college and to the State Board of Community Colleges on the academic performance of that community college's transfer students.

(11)      The Board shall assess the contributions and needs of the private colleges and universities of the State and shall give advice and recommendations to the General Assembly to the end that the resources of these institutions may be utilized in the best interest of the State.

(12)      The Board shall give advice and recommendations concerning higher education to the Governor, the General Assembly, and the boards of trustees of the institutions.

(12a)    The Board of Governors of The University of North Carolina shall implement, administer, and revise programs for meaningful professional development for professional public school employees based upon the evaluations and recommendations made by the State Board of Education under G.S. 115C‑12(26). The programs shall be aligned with State education goals and directed toward improving student academic achievement. The Board of Governors shall submit to the State Board of Education an annual report evaluating the professional development programs administered by the Board of Governors.

(12b)    The Board of Governors of The University of North Carolina shall designate the UNC programs that will comprise the UNC Center for School Leadership Development. The Board of Governors shall submit to the Governor and the General Assembly a single, unified recommended budget for the continued operation and expansion of the programs in the Center for School Leadership Development.

(12c)    The Board of Governors may create one airport authority to support the missions of the University of North Carolina at Chapel Hill or the University of North Carolina Health Care System. An authority so created shall be a political subdivision of the State. The territorial jurisdiction of the authority shall be the county in which the the airport may be established under G.S. 116‑271(c). Article 33 of this Chapter provides for such authorities.

(13)      The Board may delegate any part of its authority over the affairs of any institution to the board of trustees or, through the President, to the chancellor of the institution in any case where such delegation appears necessary or prudent to enable the institution to function in a proper and expeditious manner. The Board may delegate any part of its authority over the affairs of The University of North Carolina to the President in any case where such delegation appears necessary or prudent to enable The University of North Carolina to function in a proper and expeditious manner. Any delegation of authority may be rescinded by the Board at any time in whole or in part.

(14)      The Board shall possess all powers not specifically given to institutional boards of trustees.  (1971, c. 1244, s. 1; 1979, c. 862, s. 8; c. 896, s. 13; 1979, 2nd Sess., c. 1130, s. 1; 1983, c. 163; c. 717, ss. 29, 30; c. 761, s. 113; 1983 (Reg. Sess., 1984), c. 1019, s. 2; 1985, c. 757, s. 152; 1985 (Reg. Sess., 1986), c. 955, ss. 23‑27; 1987, c. 795, s. 27; 1991 (Reg. Sess., 1992), c. 880, ss. 2, 6; c. 1039, s. 25; 1993, c. 407, s. 2; 1993 (Reg. Sess., 1994), c. 677, s. 14; 1995, c. 288, s. 3; 1997‑221, s. 12(b); 1997‑240, s. 3; 1998‑212, s. 11.12(a); 1999‑84, s. 19; 2001‑424, s. 31.4(b); 2005‑276, s. 9.34(b); 2006‑66, s. 9.17(a); 2006‑95, s. 2.2; 2006‑203, s. 40; 2007‑154, s. 3(a); 2008‑107, s. 9.8; 2008‑204, s. 4.1.)



§ 116-11.1. Transferred to G.S. 116-37 by Session Laws 1971, c. 1244, s. 6.

§ 116‑11.1.  Transferred to G.S. 116‑37 by Session Laws 1971, c. 1244, s. 6.



§ 116-11.2. Duties regarding programs in education administration.

§ 116‑11.2.  Duties regarding programs in education administration.

The Board of Governors shall direct the constituent institutions with programs in education administration to revise the programs to reflect any increased standards required for programs approved by the State Board of Education, including new requirements for school‑based leadership in the public schools.  The Board of Governors shall monitor the programs and devise an assessment plan for all programs leading to certification in education administration. (1991, c. 689, s. 200(e).)



§ 116-12. Property and obligations.

§ 116‑12.  Property and obligations.

All property of whatsoever kind and all rights and privileges held by the Board of Higher Education and by the Boards of Trustees of Appalachian State University, East Carolina University, Elizabeth City State University, Fayetteville State University, North Carolina Agricultural and Technical State University, North Carolina Central University, North Carolina School of the Arts, redesignated effective August 1, 2008, as the "University of North Carolina School of the Arts," Pembroke State University, redesignated effective July 1, 1996, as the "University of North Carolina at Pembroke", Western Carolina University and Winston‑Salem State University, as said property, rights and privileges may exist immediately prior to July 1, 1972, shall be, and hereby are, effective July 1, 1972, transferred to and vested in the Board of Governors of the University of North Carolina. All obligations of whatsoever kind of the Board of Higher Education and of the Boards of Trustees of Appalachian State University, East Carolina University, Elizabeth City State University, Fayetteville State University, North Carolina Agricultural and Technical State University, North Carolina Central University, North Carolina School of the Arts, redesignated effective August 1, 2008, as the "University of North Carolina School of the Arts," Pembroke State University, redesignated effective July 1, 1996, as the "University of North Carolina at Pembroke", Western Carolina University and Winston‑Salem State University, as said obligations may exist immediately prior to July 1, 1972, shall be, and the same hereby are, effective July 1, 1972, transferred to and assumed by the Board of Governors of the University of North Carolina. Any property, real or personal, held immediately prior to July 1, 1972, by a board of trustees of a constituent institution for the benefit of that institution or by the University of North Carolina for the benefit of any one or more of its six institutions, shall from and after July 1, 1972, be kept separate and distinct from other property held by the Board of Governors, shall continue to be held for the benefit of the institution or institutions that were previously the beneficiaries and shall continue to be held subject to the provisions of the respective instruments, grants or other means or process by which any property right was acquired. All property of whatsoever kind and all rights and privileges held by the Board of Trustees of the North Carolina School of Science and Mathematics, as said property, rights and privileges may exist immediately prior to July 1, 2007, shall be and hereby are, effective July 1, 2007, transferred to and vested in the Board of Governors of The University of North Carolina. All obligations of whatsoever kind of the Board of Trustees of the North Carolina School of Science and Mathematics as said obligations may exist immediately prior to July 1, 2007, shall be, and the same hereby are, effective July 1, 2007, transferred to and assumed by the Board of Governors of The University of North Carolina. In case a conflict arises as to which property, rights or privileges were held for the beneficial interest of a particular institution, or as to the extent to which such property, rights or privileges were so held, the Board of Governors shall determine the issue, and the determination of the Board shall constitute final administrative action. Nothing in this Article shall be deemed to increase or diminish the income, other revenue or specific property which is pledged, or otherwise hypothecated, for the security or liquidation of any obligations, it being the intent that the Board of Governors shall assume said obligations without thereby either enlarging or diminishing the rights of the holders thereof.  (1971, c. 1244, s. 1; 1995 (Reg. Sess., 1996), c. 603, s. 4; 2006‑66, s. 9.11(c); 2008‑192, s. 4.)



§ 116-13. Powers of Board regarding property and services subject to general law.

§ 116‑13.  Powers of Board regarding property and services subject to general law.

(a)        The power and authority granted to the Board of Governors with regard to the acquisition, operation, maintenance and disposition of real and personal property and services shall be subject to, and exercised in accordance with, the provisions of Chapters 143 and 146 of the General Statutes and related sections of the North Carolina Administrative Code, except when a purchase is being made that is not covered by a State term contract and either:

(1)        The funds used to procure personal property or services are not moneys appropriated from the General Fund or received as tuition or, in the case of multiple fund sources, moneys appropriated from the General Fund or received as tuition do not exceed thirty percent (30%) of the total funds; or

(2)        The funds used to procure personal property or services are contract and grant funds or, in the case of multiple fund sources, the contract and grant funds exceed fifty percent (50%) of the total funds.

When a special responsibility constituent institution makes a purchase under subdivision (1) or (2) of this subsection, the requirements of Chapter 143, Article 3 shall apply, except the approval or oversight of the Secretary of Administration, the State Purchasing Officer, or the Board of Awards shall not be required, regardless of dollar value.

(b)        Special responsibility constituent institutions shall have the authority to purchase equipment, materials, supplies, and services from sources other than those certified by the Secretary of Administration on term contracts, subject to the following conditions:

(1)        The purchase price, including the cost of delivery, is less than the cost under the State term contract;

(2)        The items are the same or substantially similar in quality, service, and performance as items available under State term contracts;

(3)        The cost of the purchase shall not exceed the benchmark established under G.S. 116‑31.10; and

(4)        The special responsibility constituent institution notifies the Department of Administration of purchases consistently being made under this provision so that State term contracts may be improved. (1971, c. 1244, s. 1; 2003‑228, s. 1.)



§ 116-13.1. Capital facilities; reports.

§ 116‑13.1.  Capital facilities; reports.

(a)        The General Assembly finds that although The University of North Carolina is one of the State's most valuable assets, the current facilities of the University have been allowed to deteriorate due to decades of neglect and have unfortunately fallen into a state of disrepair because of inadequate attention to maintenance. It is the intent of the General Assembly to reverse this trend and to provide a mechanism to assure that the University's capital assets are adequately maintained. The General Assembly commits to responsible stewardship of these assets to protect their value over the years, as follows:

(1)        The Board of Governors of The University of North Carolina shall require each constituent and affiliated institution to monitor the condition of its facilities and their needs or repair and renovation, and to assure that all necessary maintenance is carried out within funds available.

(2)        The Board of Governors shall report annually to the Joint Legislative Commission on Governmental Operations and the Joint Legislative Education Oversight Committee on the condition of the University's capital facilities, the repair, renovation, and maintenance projects being undertaken, and all needs for additional funding to maintain the facilities.

(3)        It is the intent of the General Assembly to assure that adequate oversight, funding, and accountability are continually provided so that the capital facilities of the University are properly maintained to preserve the level of excellence the citizens of this State deserve. To this end, the Joint Legislative Education Oversight Committee shall report to the General Assembly annually its recommendations for legislative changes to implement this policy.

(b)        Equity in University Improvements.  The Board of Governors of The University of North Carolina shall continue to study and monitor any inequities in funding for capital improvements and facilities needs which may still exist on North Carolina's Public Historically Black Colleges and Universities and North Carolina's Historically American Indian University, the University of North Carolina at Pembroke, beyond the funding of the projects provided for in this act, and shall report annually to the Joint Legislative Commission on Governmental Operations on any remaining inequities found, including recommendations as to how those inequities should be addressed. (2000‑3, ss. 1.1, 8; 2005‑153, s. 2.)



§ 116-13.2. Report on University Fiscal Liabilities.

§ 116‑13.2.  Report on University Fiscal Liabilities.

The Board of Governors shall report on an annual basis to the Joint Legislative Commission on Governmental Operations on:

(1)        Any financing of buildings or other facilities, regardless of the ownership of those buildings or other facilities, located on land owned by The University of North Carolina or the constituent institutions of The University of North Carolina; and

(2)        All fiscal liabilities or contingent liabilities, including payments for debt service or other contractual arrangements, of The University of North Carolina or any constituent institution. (2002‑126, s. 9.16.)



§ 116-14. President and staff.

§ 116‑14.  President and staff.

(a)        The Board shall elect a President of the University of North Carolina. The President shall be the chief administrative officer of the University.

(b)        The President shall be assisted by such professional staff members as may be deemed necessary to carry out the provisions of this Article, who shall be elected by the Board on nomination of the President. The Board shall fix the compensation of the staff members it elects. These staff members shall include a senior vice‑president and such other vice‑presidents and officers as may be deemed desirable. Provision shall be made for persons of high competence and strong professional experience in such areas as academic affairs, public service programs, business and financial affairs, institutional studies and long‑range planning, student affairs, research, legal affairs, health affairs and institutional development, and for State and federal programs administered by the Board. In addition, the President shall be assisted by such other employees as may be needed to carry out the provisions of this Article, who shall be subject to the provisions of Chapter 126 of the General Statutes. The staff complement shall be established by the Board on recommendation of the President to insure that there are persons on the staff who have the professional competence and experience to carry out the duties assigned and to insure that there are persons on the staff who are familiar with the problems and capabilities of all of the principal types of institutions represented in the system. Subject to approval by the Board, the President may establish and abolish employment positions within the staff complement authorized by this subsection in the manner of and under the conditions prescribed by G.S. 116‑30.4 for special responsibility constituent institutions.

(b1)      The President shall receive General Fund appropriations made by the General Assembly for continuing operations of The University of North Carolina that are administered by the President and the President's staff complement established pursuant to G.S. 116‑14(b) in the form of a single sum to Budget Code 16010 of The University of North Carolina in the manner and under the conditions prescribed by G.S. 116‑30.2. The President, with respect to the foregoing appropriations, shall have the same duties and responsibilities that are prescribed by G.S. 116‑30.2 for the Chancellor of a special responsibility constituent institution. The President may establish procedures for transferring funds from Budget Code 16010 to the constituent institutions for nonrecurring expenditures. The President may identify funds for capital improvement projects from Budget Code 16010, and the capital improvement projects may be established following the procedures set out in G.S. 143C‑8‑8 and G.S. 143C‑8‑9.

(b2)      The President, in consultation with the State Auditor and the Director of the Office of State Personnel, shall ascertain that the management staff and internal financial controls are in place and continue in place to successfully administer the additional authority authorized under G.S. 116‑14(b1) and G.S. 116‑30.3(e). All actions taken by the President pursuant to G.S. 116‑14(b1) and G.S. 116‑30.3(e) are subject to audit by the State Auditor.

(c)        The President, with the approval of the Board, shall appoint an advisory committee composed of representative presidents of the private colleges and universities and may appoint such additional advisory committees as are deemed necessary or desirable. (1971, c. 1244, s. 1; 1999‑237, s. 10.14(b); 2000‑140, s. 26; 2006‑203, s. 41; 2007‑117, s. 1.)



§ 116-15. Licensing of certain nonpublic post-secondary educational institutions.

§ 116‑15.  Licensing of certain nonpublic post‑secondary educational institutions.

(a1)      The General Assembly of North Carolina in recognition of the importance of higher education and of the particular significance attached to the personal credentials accessible through higher education and in consonance with statutory law of this State making unlawful any "unfair or deceptive acts or practices in the conduct of any trade or commerce," hereby declares it the policy of this State that all institutions conducting post‑secondary degree activity in this State that are not subject to Chapter 115 or 115D of the General Statutes, nor some other section of Chapter 116 of the General Statutes shall be subject to licensure under this section except as the institution or a particular activity of the institution may be exempt from licensure by one or another provision of this section.

(a2)      Definitions.  As used in this section the following terms are defined as set forth in this subsection:

(1)        "Post‑secondary degree".  A credential conferring on the recipient thereof the title of "Associate", "Bachelor", "Master", or "Doctor", or an equivalent title, signifying educational attainment based on (i) study, (ii) a substitute for study in the form of equivalent experience or achievement testing, or (iii) a combination of the foregoing; provided, that "post‑secondary degree" shall not include any honorary degree or other so‑called "unearned" degree.

(2)        "Institution".  Any sole proprietorship, group, partnership, venture, society, company, corporation, school, college, or university that engages in, purports to engage in, or intends to engage in any type of post‑secondary degree activity.

(3)        "Post‑secondary degree activity".  Any of the following is "post‑secondary degree activity":

a.         Awarding a post‑secondary degree.

b.         Conducting or offering study, experience, or testing for an individual or certifying prior successful completion by an individual of study, experience, or testing, under the representation that the individual successfully completing the study, experience, or testing will be awarded therefor, at least in part, a post‑secondary degree.

(4)        "Publicly registered name".  The name of any sole proprietorship, group, partnership, venture, society, company, corporation, school, college, or institution that appears as the subject of any Articles of Incorporation, Articles of Amendment, or Certificate of Authority to Transact Business or to Conduct Affairs, properly filed with the Secretary of State of North Carolina and currently in force.

(5)        "Board".  The Board of Governors of The University of North Carolina.

(b)        Required License.  No institution subject to this section shall undertake post‑secondary degree activity in this State, whether through itself or through an agent, unless the institution is licensed as provided in this section to conduct post‑secondary degree activity or is exempt from licensure under this section as hereinafter provided.

(c)        Exemption from Licensure.  Any institution that has been continuously conducting post‑secondary degree activity in this State under the same publicly registered name or series of publicly registered names since July 1, 1972, shall be exempt from the provisions for licensure under this section upon presentation to the Board of information acceptable to the Board to substantiate such post‑secondary degree activity and public registration of the institution's names. Any institution that, pursuant to a predecessor statute to this subsection, had presented to the Board proof of activity and registration such that the Board granted exemption from licensure, shall continue to enjoy such exemption without further action by the Board.

(d)        Exemption of Institutions Relative to Religious Education.  Notwithstanding any other provision of this section, no institution shall be subject to licensure under this section with respect to post‑secondary degree activity based upon a program of study, equivalent experience, or achievement testing the institutionally planned objective of which is the attainment of a degree in theology, divinity, or religious education or in any other program of study, equivalent experience, or achievement testing that is designed by the institution primarily for career preparation in a religious vocation. This exemption shall be extended to any institution with respect to each program of study, equivalent experience, and achievement test that the institution demonstrates to the satisfaction of the Board should be exempt under this subsection.

(e)        Post‑secondary Degree Activity within the Military.  To the extent that an institution undertakes post‑secondary degree activity on the premises of military posts or reservations located in this State for military personnel stationed on active duty there, or their dependents, the institution shall be exempt from the licensure requirements of this section.

(f)         Standards for Licensure.  To receive a license to conduct post‑secondary degree activity in this State, an institution shall satisfy the Board that the institution has met the following standards:

(1)        That the institution is State‑chartered. If chartered by a state or sovereignty other than North Carolina, the institution shall also obtain a Certificate of Authority to Transact Business or to Conduct Affairs in North Carolina issued by the Secretary of State of North Carolina;

(2)        That the institution has been conducting post‑secondary degree activity in a state or sovereignty other than North Carolina during consecutive, regular‑term, academic semesters, exclusive of summer sessions, for at least the two years immediately prior to submitting an application for licensure under this section, or has been conducting with enrolled students, for a like period in this State or some other state or sovereignty, post‑secondary educational activity not related to a post‑secondary degree; provided, that an institution may be temporarily relieved of this standard under the conditions set forth in subsection (i), below;

(3)        That the substance of each course or program of study, equivalent experience, or achievement test is such as may reasonably and adequately achieve the stated objective for which the study, experience, or test is offered or to be certified as successfully completed;

(4)        That the institution has adequate space, equipment, instructional materials, and personnel available to it to provide education of good quality;

(5)        That the education, experience, and other qualifications of directors, administrators, supervisors, and instructors are such as may reasonably insure that the students will receive, or will be reliably certified to have received, education consistent with the stated objectives of any course or program of study, equivalent experience, or achievement test offered by the institution;

(6)        That the institution provides students and other interested persons with a catalog or brochure containing information describing the substance, objectives, and duration of the study, equivalent experience, and achievement testing offered, a schedule of related tuition, fees, and all other necessary charges and expenses, cancellation and refund policies, and such other material facts concerning the institution and the program or course of study, equivalent experience, and achievement testing as are reasonably likely to affect the decision of the student to enroll therein, together with any other disclosures that may be specified by the Board; and that such information is provided to prospective students prior to enrollment;

(7)        That upon satisfactory completion of study, equivalent experience, or achievement test, the student is given appropriate educational credentials by the institution, indicating that the relevant study, equivalent experience, or achievement testing has been satisfactorily completed by the students;

(8)        That records are maintained by the institution adequate to reflect the application of relevant performance or grading standards to each enrolled student;

(9)        That the institution is maintained and operated in compliance with all pertinent ordinances and laws, including rules and regulations adopted pursuant thereto, relative to the safety and health of all persons upon the premises of the institution;

(10)      That the institution is financially sound and capable of fulfilling its commitments to students and that the institution has provided a bond as provided in subsection (f1) of this section;

(11)      That the institution, through itself or those with whom it may contract, does not engage in promotion, sales, collection, credit, or other practices of any type which are false, deceptive, misleading, or unfair;

(12)      That the chief executive officer, trustees, directors, owners, administrators, supervisors, staff, instructors, and employees of the institution have no record of unprofessional conduct or incompetence that would reasonably call into question the overall quality of the institution;

(13)      That the student housing owned, maintained, or approved by the institution, if any, is appropriate, safe, and adequate;

(14)      That the institution has a fair and equitable cancellation and refund policy; and

(15)      That no person or agency with whom the institution contracts has a record of unprofessional conduct or incompetence that would reasonably call into question the overall quality of the institution.

(f1)       (1)        A guaranty bond is required for each institution that is licensed. The Board may revoke the license of an institution that fails to maintain a bond pursuant to this subsection.

If the institution has provided a bond pursuant to G.S. 115D‑95, the Board may waive the bond requirement under this subsection. The Board may not waive the bond requirement under this subsection if the applicant has provided an alternative to a guaranty bond under G.S. 115D‑95(c).

(2)        When application is made for a license or license renewal, the applicant shall file a guaranty bond with the clerk of the superior court of the county in which the institution will be located. The bond shall be in favor of the students. The bond shall be executed by the applicant as principal and by a bonding company authorized to do business in this State. The bond shall be conditioned to provide indemnification to any student, or his parent or guardian, who has suffered a loss of tuition or any fees by reason of the failure of the institution to offer or complete student instruction, academic services, or other goods and services related to course enrollment for any reason, including the suspension, revocation, or nonrenewal of an institution's license, bankruptcy, foreclosure, or the institution ceasing to operate.

The bond shall be in an amount determined by the Board to be adequate to provide indemnification to any student, or his parent or guardian, under the terms of the bond. The bond amount for an institution shall be at least equal to the maximum amount of prepaid tuition held at any time during the last fiscal year by the institution. The bond amount shall also be at least ten thousand dollars ($10,000).

Each application for a license shall include a letter signed by an authorized representative of the institution showing in detail the calculations made and the method of computing the amount of the bond, pursuant to this subdivision and the rules of the Board. If the Board finds that the calculations made and the method of computing the amount of the bond are inaccurate or that the amount of the bond is otherwise inadequate to provide indemnification under the terms of the bond, the Board may require the applicant to provide an additional bond.

The bond shall remain in force and effect until cancelled by the guarantor. The guarantor may cancel the bond upon 30 days notice to the Board. Cancellation of the bond shall not affect any liability incurred or accrued prior to the termination of the notice period.

(g)        Review of Licensure.  Any institution that acquires licensure under this section shall be subject to review by the Board to determine that the institution continues to meet the standard for licensure of subsection (f), above. Review of such licensure by the Board shall always occur if the institution is legally reconstituted, or if ownership of a preponderance of all the assets of the institution changes pursuant to a single transaction or agreement or a recognizable sequence of transactions or agreements, or if two years has elapsed since licensure of the institution was granted by the Board.

Notwithstanding the foregoing paragraph, if an institution has continued to be licensed under this section and continuously conducted post‑secondary degree activity in this State under the same publicly registered name or series of publicly registered names since July 1, 1979, or for six consecutive years, whichever is the shorter period, and is accredited by an accrediting commission recognized by the Council on Post‑Secondary Accreditation, such institution shall be subject to licensure review by the Board every six years to determine that the institution continues to meet the standard for licensure of subsection (f), above. However, should such an institution cease to maintain the specified accreditation, become legally reconstituted, have ownership of a preponderance of all its assets transferred pursuant to a single transaction or agreement or a recognizable sequence of transactions or agreements to a person or organization not licensed under this section, or fail to meet the standard for licensure of subsection (f), above, then the institution shall be subject to licensure review by the Board every two years until a license to conduct post‑secondary degree activity and the requisite accreditation have been restored for six consecutive years.

(h)        Denial and Revocation of Licensure.  Any institution seeking licensure under the provisions of this section that fails to meet the licensure requirements of this section shall be denied a license to conduct post‑secondary degree activity in this State. Any institution holding a license to conduct post‑secondary degree activity in this State that is found by the Board of Governors not to satisfy the licensure requirements of this section shall have its license to conduct post‑secondary degree activity in this State revoked by the Board; provided, that the Board of Governors may continue in force the license of an institution deemed by the Board to be making substantial and expeditious progress toward remedying its licensure deficiencies.

(i)         Regulatory Authority in the Board.  The Board shall have authority to establish such rules, regulations, and procedures as it may deem necessary or appropriate to effect the provisions of this section. Such rules, regulations, and procedures may include provision for the granting of an interim permit to conduct post‑secondary degree activity in this State to an institution seeking licensure but lacking the two‑year period of activity prescribed by subsection (f)(2), above.

(j)         Enforcement Authority in the Attorney General.  The Board shall call to the attention of the Attorney General, for such action as he may deem appropriate, any institution failing to comply with the requirements of this section.

(k)        Severability.  The provisions of this section are severable, and, if any provision of this section is declared unconstitutional or invalid by the courts, such declaration shall not affect the validity of the section as a whole or any provision other than the provision so declared to be unconstitutional or invalid. (1971, c. 1244, s. 1; 1973, c. 1331, s. 3; 1975, c. 268; 1977, c. 563, ss. 1‑4; 1979, c. 896, s. 13; 1979, 2nd Sess., c. 1130, s. 1; 1983 (Reg. Sess., 1984), c. 1006; 1989 (Reg. Sess., 1990), c. 824, s. 2; 1997‑456, s. 27.)



§ 116-16. Tax exemption.

§ 116‑16.  Tax exemption.

The lands and other property belonging to the University of North Carolina shall be exempt from all kinds of public taxation. (Const., art. 5, s. 5; 1789, c. 306, s. 3; P.R.; R.S., vol. 2, p. 428; Code, s. 2614; Rev., s. 4262; C.S., s. 5783; 1971, c. 1244, s. 2.)



§ 116-17. Purchase of annuity or retirement income contracts for faculty members, officers and employees.

§ 116‑17.  Purchase of annuity or retirement income contracts for faculty members, officers and employees.

Notwithstanding any provision of law relating to salaries and/or salary schedules for the pay of faculty members, administrative officers, or any other employees of universities, colleges, constituent institutions, and other institutions of higher learning as named and set forth in this Article, and other State agencies qualified as educational institutions under section 501(c)(3) of the United States Internal Revenue Code, the governing boards of any such universities, colleges, constituent institutions, and other institutions of higher learning may authorize the business officer or agent of same to enter into annual contracts with any of the faculty members, administrative officers and employees of said institutions which provide for a reduction in salary below the total established compensation or salary schedule for a term of one year. The financial officer or agent shall use the funds derived from the reduction in the salary of the faculty member, administrative officer or employee to purchase a nonforfeitable annuity or retirement income contract for the benefit of said faculty member, administrative officer or employee of said universities, colleges and institutions. A faculty member, administrative officer or employee who has agreed to a salary reduction for this purpose shall not have the right to receive the amount of the salary reduction in cash or in any other way except the annuity or retirement income contract. Funds used for the purchase of an annuity or retirement income contract shall not be in lieu of any amount earned by the faculty member, administrative officer or employee before his election for a salary reduction has become effective. The agreement for salary reductions referred to herein shall be effected under any necessary regulations and procedures adopted by the various governing boards of the various institutions and on forms prepared by said governing boards. Notwithstanding any other provision of this section or law, the amount by which the salary of any faculty member, administrative officer or employee is reduced pursuant to this section shall not be excluded, but shall be included, in computing and making payroll deductions for social security and retirement system purposes, and in computing and providing matching funds for retirement system purposes.

In lieu of the annuity and related contracts provided for under this section, interests in custodial accounts pursuant to Section 401(f), Section 403(b)(7), and related sections of the Internal Revenue Code of 1986 as amended may be purchased for the benefit of qualified employees under this section with the funds derived from the reduction in the salaries of such employees. (1965, c. 365; 1971, c. 1244, s. 3; 1989, c. 526, s. 3; 2006‑66, s. 9.11(d).)



§ 116-17.1. Dependent care assistance program.

§ 116‑17.1.  Dependent care assistance program.

The Board of Governors of The University of North Carolina is authorized to provide eligible employees of constituent institutions a program of dependent care assistance as available under Section 129 and related sections of the Internal Revenue Code of 1986, as amended. The Board of Governors may authorize constituent institutions to enter into annual agreements with employees who elect to participate in the program to provide for a reduction in salary. With the approval of the Director of the Budget, savings in the employer's share of contributions under the Federal Insurance Contributions Act on account of the reduction in salary may be used to pay some or all of the administrative expenses of the program. Should the Board of Governors decide to contract with a third party to administer the terms and conditions of a program of dependent care assistance, it may select a contractor only upon a thorough and completely competitive procurement process. (1989, c. 458, s. 3; 1991 (Reg. Sess., 1992), c. 1044, s. 14(d); 1993, c. 561, s. 42; 1993 (Reg. Sess., 1994), c. 769, s. 7.28A; 1997‑443, s. 33.20(a); 1999‑237, s. 28.27(a).)



§ 116-17.2. Flexible Compensation Plan.

§ 116‑17.2.  Flexible Compensation Plan.

Notwithstanding any other provisions of law relating to the salaries of employees of The University of North Carolina, the Board of Governors of The University of North Carolina is authorized to provide a plan of flexible compensation to eligible employees of constituent institutions for benefits available under Section 125 and related sections of the Internal Revenue Code of 1986 as amended. This plan shall not include those benefits provided to employees under Articles 1, 3, and 6 of Chapter 135 of the General Statutes nor any vacation leave, sick leave, or any other leave that may be carried forward from year to year by employees as a form of deferred compensation. In providing a plan of flexible compensation, the Board of Governors may authorize constituent institutions to enter into agreements with their employees for reductions in the salaries of employees electing to participate in the plan of flexible compensation provided by this section. With the approval of the Director of the Budget, savings in the employer's share of contributions under the Federal Insurance Contributions Act on account of the reduction in salary may be used to pay some or all of the administrative expenses of the program. Should the Board of Governors decide to contract with a third party to administer the terms and conditions of a plan of flexible compensation as provided by this section, it may select such a contractor only upon a thorough and completely advertised competitive procurement process. (1989 (Reg. Sess., 1990), c. 1059, s. 3; 1991 (Reg. Sess., 1992), c. 1044, s. 14(h); 1993, c. 561, s. 42; 1993 (Reg. Sess., 1994), c. 769, s. 7.28A; 1997‑443, s. 33.20(a); 1999‑237, s. 28.27(a).)



§ 116-18. Information Center established.

§ 116‑18.  Information Center established.

The Board of Governors of the University of North Carolina, with the cooperation of other concerned organizations, shall establish, as a function of the Board, an Educational Opportunities Information Center to provide information and assistance to prospective college and university students and to the several institutions, both public and private, on matters regarding student admissions, transfers and enrollments. The public institutions shall cooperate with the Center by furnishing such nonconfidential information as may assist the Center in the performance of its duties. Similar cooperation shall be requested of the private institutions in the State.

An applicant for admission to an institution who is not offered admission may request that the institution send to the Center appropriate nonconfidential information concerning his application. The Center may, at its discretion and with permission of the applicant, direct the attention of the applicant to other institutions and the attention of other institutions to the applicant. The Center is authorized to conduct such studies and analyses of admissions, transfers and enrollments as may be deemed appropriate. (1971, c. 1086, s. 1; c. 1244, s. 4.)



§ 116-19. Contracts with private institutions to aid North Carolina students and licensure students; reporting requirement.

§ 116‑19.  Contracts with private institutions to aid North Carolina students and licensure students; reporting requirement.

(a)        In order to encourage and assist private institutions to continue to educate North Carolina students and licensure students, the State Education Assistance Authority may enter into contracts with the institutions under the terms of which an institution receiving any funds that may be appropriated pursuant to this section would agree that, during any fiscal year in which such funds were received, the institution would provide and administer scholarship funds for needy North Carolina students and licensure students in an amount at least equal to the amount paid to the institution, pursuant to this section, during the fiscal year. Under the terms of the contracts the State Education Assistance Authority would agree to pay to the institutions, subject to the availability of funds, a fixed sum of money for each North Carolina student and licensure student enrolled at the institutions for the regular academic year, said sum to be determined by appropriations that might be made from time to time by the General Assembly pursuant to this section. Funds appropriated pursuant to this section shall be paid by the State Education Assistance Authority to an institution on certification of the institution showing the number of North Carolina students and licensure students enrolled at the institution as of October 1 of any year for which funds may be appropriated. For purposes of this subsection, "needy North Carolina students and licensure students" are those eligible students and licensure students who have financial need as determined by the institution under the institutional methodology or the federal methodology as defined by the State Education Assistance Authority. For purposes of this subsection, "institutional methodology" means a need‑analysis formula, developed by College Scholarship Service, that determines the student's or licensure student's and his or her family's capacity to pay for postsecondary education each year.

(b)        The State Education Assistance Authority shall document the number of full‑time equivalent North Carolina undergraduate students and full‑time and less than full‑time licensure students that are enrolled in off‑campus programs and the State funds collected by each institution pursuant to G.S. 116‑19 for those students. The State Education Assistance Authority shall also document the number of scholarships and the amount of the scholarships that are awarded under G.S. 116‑19 to students and licensure students enrolled in off‑campus programs. An "off‑campus program" is any program offered for degree credit away from the institution's main permanent campus.

The State Education Assistance Authority shall include in its annual report to the Joint Legislative Education Oversight Committee the information it has compiled and its findings regarding this program. (1971, c. 744, s. 1; c. 1244, s. 5; 1993, c. 321, s. 80(d); 2001‑424, s. 31.1(b); 2002‑69, s. 1; 2006‑66, s. 9.13(a).)



§ 116-20. Scholarship and contract terms; base period.

§ 116‑20.  Scholarship and contract terms; base period.

In order to encourage and assist private institutions to educate additional numbers of North Carolinians, the Board of Governors of the University of North Carolina is hereby authorized to enter into contracts within the institutions under the terms of which an institution receiving any funds that may be appropriated pursuant to this section would agree that, during any fiscal year in which such funds were received, the institution would provide and administer scholarship funds for needy North Carolina students and licensure students in an amount at least equal to the amount paid to the institution, pursuant to this section, during the fiscal year. Under the terms of the contracts the Board of Governors of the University of North Carolina would agree to pay to the institutions, subject to the availability of funds, a fixed sum of money for each North Carolina student and licensure student enrolled as of October 1 of any year for which appropriated funds may be available, over and above the number of North Carolina students enrolled in that institution as of October 1, 1997, which shall be the base date for the purpose of this calculation. Funds appropriated pursuant to this section shall be paid by the State Education Assistance Authority to an institution upon recommendation of the Board of Governors of the University of North Carolina and on certification of the institution showing the number of North Carolina students and licensure students enrolled at the institution as of October 1 of any year for which funds may be appropriated over the number enrolled on the base date. In the event funds are appropriated for expenditure pursuant to this section and funds are also appropriated, for the same fiscal year, for expenditure pursuant to G.S. 116‑19, students and licensure students who are enrolled at an institution in excess of the number enrolled on the base date may be counted under this section for the purpose of calculating the amount to be paid to the institution, but the same students and licensure students may also be counted under G.S. 116‑19, for the purpose of calculating payment to be made under that section. (1971, c. 744, s. 2; c. 1244, s. 5; 1998‑212, s. 11.10; 2006‑66, s. 9.13(b).)



§ 116-21. Contract forms; reports; audits; regulations.

§ 116‑21.  Contract forms; reports; audits; regulations.

The State Education Assistance Authority may prescribe the form of the contracts to be executed under G.S. 116‑19 and 116‑20, to require of the institutions such reports, statements and audits as the Authority may deem necessary or desirable in carrying out the purposes of G.S. 116‑19 through 116‑22 and to adopt rules that will, in the opinion of the Authority, help to achieve the purposes of G.S. 116‑19 through 116‑22. (1971, c. 744, s. 3; c. 1244, s. 5; 1993, c. 321, s. 80(e).)



§ 116-21.1. Financial aid for North Carolina students and licensure students attending private institutions of higher education in North Carolina.

§ 116‑21.1.  Financial aid for North Carolina students and licensure students attending private institutions of higher education in North Carolina.

(a)        Funds shall be appropriated each fiscal year in the Current Operations Appropriations Act to the Board of Governors of The University of North Carolina for aid to institutions and shall be disbursed in accordance with the provisions of G.S. 116‑19, 116‑21, and 116‑22.

(b)        The funds appropriated in compliance with this section shall be placed in a separate, identifiable account in each eligible institution's budget or chart of accounts. All funds in the account shall be provided as scholarship funds for needy North Carolina students and licensure students during the fiscal year. Each student and licensure student awarded a scholarship from this account shall be notified of the source of the funds and of the amount of the award. Funds not utilized under G.S. 116‑19 shall be available for the tuition grant program as defined in G.S. 116‑21.2. (2001‑424, s. 31.1(a); 2006‑66, s. 9.13(c).)



§ 116-21.2. Legislative tuition grants to aid students and licensure students attending private institutions of higher education.

§ 116‑21.2.  Legislative tuition grants to aid students and licensure students attending private institutions of higher education.

(a)        Grants for Students.  In addition to any funds appropriated pursuant to G.S. 116‑19 and in addition to all other financial assistance made available to institutions, or to persons attending these institutions, there is granted to each North Carolina undergraduate student attending an approved institution as defined in G.S. 116‑22, a sum, to be determined by the General Assembly for each academic year which shall be distributed to the undergraduate student as provided by this subsection. A full‑time North Carolina undergraduate student shall be awarded the full amount of the tuition grant provided by this section. A part‑time North Carolina undergraduate student who is enrolled to take at least nine hours of academic credit per semester shall be awarded a tuition grant in an amount that is calculated on a pro rata basis.

(a1)      Grants for Licensure Students.  The legislative tuition grant provided by this section shall also be granted to each full‑time licensure student who is enrolled in a program intended to result in a license in teaching or nursing at an approved institution. The legislative tuition grant provided by this section shall be awarded on a pro rata basis to any part‑time licensure student who is enrolled to take at least nine hours of undergraduate academic credit per semester in a program intended to result in a license in teaching or nursing at an approved institution. The legislative tuition grant and prorated legislative tuition grant authorized under this subsection shall be paid for undergraduate courses only. If a course is required for licensure, but is designated as both an undergraduate and graduate course, for purposes of this subsection, the course shall be considered an undergraduate course.

(b)        Administration of Grants.  The tuition grants provided for in this section shall be administered by the State Education Assistance Authority pursuant to rules adopted by the State Education Assistance Authority not inconsistent with this section. The State Education Assistance Authority shall not approve any grant until it receives proper certification from an approved institution that the student or licensure student applying for the grant is eligible. Upon receipt of the certification, the State Education Assistance Authority shall remit at the times as it prescribes the grant to the approved institution on behalf, and to the credit, of the student or licensure student.

(c)        Student or Licensure Student Change of Status; Audits.  In the event a full‑time student on whose behalf a grant has been paid in accordance with subsection (a) of this section or a full‑time licensure student on whose behalf a grant has been paid in accordance with subsection (a1) of this section is not enrolled and carrying a minimum academic load as of the tenth classroom day following the beginning of the school term for which the grant was paid, the institution shall refund the full amount of the grant to the State Education Assistance Authority. If a part‑time student on whose behalf a prorated grant has been paid in accordance with subsection (a) of this section or a part‑time licensure student on whose behalf a prorated grant has been paid in accordance with subsection (a1) of this section is not enrolled and carrying a minimum academic load of nine credit hours per semester in the undergraduate class as of the tenth classroom day following the beginning of the school term for which the grant was paid, the institution shall refund the full amount of the grant to the State Education Assistance Authority. If the matriculated status of a full‑time student or a full‑time licensure student changes to a matriculated status of part‑time student or part‑time licensure student by the tenth classroom day following the beginning of the school term for which the grant was paid, the institution shall refund only the difference between the amount of the full‑time grant awarded and the amount of the part‑time grant that is awarded pursuant to this section. Each approved institution shall be subject to examination by the State Auditor for the purpose of determining whether the institution has properly certified eligibility and enrollment of students and licensure students and credited grants paid on behalf of them.

(d)        Shortfall.  In the event there are not sufficient funds to provide each eligible student or licensure student with a full or prorated grant as provided by subsection (a) of this section or a full or a prorated grant as provided by subsection (a1) of this section:

(1)        The Board of Governors of The University of North Carolina, with the approval of the Office of State Budget and Management, may transfer available funds to meet the needs of the programs provided by subsections (a), (a1), and (b) of this section; and

(2)        Each eligible student and licensure student shall receive a pro rata share of funds then available for the remainder of the academic year within the fiscal period covered by the current appropriation.

(e)        Reversions.  Any remaining funds shall revert to the General Fund.  (2001‑424, s. 31.1(a); 2006‑66, s. 9.13(d); 2007‑323, s. 9.13(a); 2008‑107, s. 9.11(a); 2009‑451, s. 9.8(a).)



§ 116-21.3. Legislative tuition grant limitations.

§ 116‑21.3.  Legislative tuition grant limitations.

(a)        For purposes of this section, an "off‑campus program" is any program offered for degree credit away from the institution's main permanent campus.

(b)        No legislative tuition grant funds shall be expended for a program at an off‑campus site of a private institution, as defined in G.S. 116‑22(1), established after May 15, 1987, unless (i) the private institution offering the program has previously notified and secured agreement from other private institutions operating degree programs in the county in which the off‑campus program is located or operating in the counties adjacent to that county or (ii) the degree program is neither available nor planned in the county with the off‑campus site or in the counties adjacent to that county.

(c)        Any member of the armed services, as defined in G.S. 116‑143.3(a), abiding in this State incident to active military duty, who does not qualify as a resident for tuition purposes, as defined under G.S. 116‑143.1, is eligible for a legislative tuition grant pursuant to this section if the member is enrolled as a full‑time undergraduate student or as a licensure student. The member's legislative tuition grant shall not exceed the cost of tuition less any tuition assistance paid by the member's employer.

(d)        A legislative tuition grant authorized under G.S. 116‑21.2(a) shall be reduced by twenty‑five percent (25%) for any individual student who has completed 140 semester credit hours or the equivalent of 140 semester credit hours. (2001‑424, s. 31.1(a); 2006‑66, s. 9.13(e).)



§ 116-21.4. Limitations on expenditures.

§ 116‑21.4.  Limitations on expenditures.

(a)        Expenditures made pursuant to G.S. 116‑19, 116‑20, 116‑21.1, or 116‑21.2 may be used only for secular educational purposes at nonprofit institutions of higher learning that meet the qualifications set out in G.S. 116‑22.

(b)        Expenditures made pursuant to G.S. 116‑19, 116‑20, 116‑21.1, or 116‑21.2 shall not be used for any student or licensure student who:

(1)        Is incarcerated in a State or federal correctional facility for committing a Class A, B, B1, or B2 felony; or

(2)        Is incarcerated in a State or federal correctional facility for committing a Class C through I felony and is not eligible for parole or release within 10 years. (2001‑424, s. 31.1(a); 2002‑126, s. 9.6; 2006‑66, s. 9.13(f).)



§ 116-21.5: Repealed by Session Laws 2009-451, s. 9.15(a), effective July 1, 2009.

§ 116‑21.5: Repealed by Session Laws 2009‑451, s. 9.15(a), effective July 1, 2009.



§ 116-21.6. Private medical schools - medical student grants.

§ 116‑21.6.  Private medical schools  medical student grants.

(a)        Funding for Medical Student Grants.  Funds shall be appropriated each year in the Current Operations Appropriations Act to the Board of Governors of The University of North Carolina to provide grants to medical students who are North Carolina residents and who enroll in and attend medical school at either Duke University or Wake Forest University.

(b)        Student Eligibility for Grants.  In addition to all other financial assistance made available to medical students who are attending medical school at either Duke University or Wake Forest University, there is awarded to each medical student who is a North Carolina resident and who is enrolled in and attending medical school at either Duke University or Wake Forest University a grant of five thousand dollars ($5,000) for each academic year, which shall be disbursed as provided by this section.

(c)        Administration of Grants.  The grants provided for in this section shall be administered by the Board of Governors pursuant to rules adopted by the Board of Governors not inconsistent with this section. The Board of Governors shall not approve any grant until it receives proper certification from the appropriate medical school that the student applying for the grant is eligible. Upon receipt of the certification, the Board of Governors shall remit at the times as it prescribes the grant to the medical school on behalf, and to the credit, of the medical student.

The Board of Governors shall adopt rules for determining which students are residents of North Carolina for the purposes of these grants. The Board of Governors also shall make any rules as necessary to ensure that these funds are used directly for instruction in the medical programs of the schools and not for religious or other nonpublic purposes. The Board of Governors shall encourage the two medical schools to orient students toward primary care, consistent with the directives of G.S. 143‑613(a). The two schools shall supply information necessary for the Board to comply with G.S. 143‑613(d).

(d)        Medical Student Change of Status.  In the event a medical student on whose behalf a grant has been paid in accordance with this section terminates his or her enrollment in medical school, the medical school shall refund the full amount of the grant to the Board of Governors.

(e)        Authority to Transfer Funds if Appropriation Insufficient.  If the funds appropriated in the Current Operations Appropriations Act to the Board of Governors of The University of North Carolina for grants to students who are eligible for a grant under this section are insufficient to cover the enrolled students in accordance with this section, then the Board of Governors may transfer unused funds from other programs in the Related Educational Programs budget code to cover the extra students.

(f)         Reversions.  Any remaining funds shall revert to the General Fund.

(g)        Document Number of Medical School Graduates Who Remain in North Carolina.  The Board of Governors shall encourage Duke University School of Medicine and Wake Forest University School of Medicine to document the number of graduates each year who either enter residencies or locate their practices in North Carolina and to report that information annually to the Board of Governors. The Board of Governors shall report annually to the Joint Legislative Education Oversight Committee regarding the information received from the two medical schools pursuant to this subsection.  (2009‑451, s. 9.15(b).)



§ 116-22. Definitions applicable to §§ 116-19 to 116-22.

§ 116‑22.  Definitions applicable to §§ 116‑19 to 116‑22.

As used in G.S. 116‑19 through 116‑22:

(1)        "Institution" shall mean an educational institution with a main permanent campus located in this State that is not owned or operated by the State of North Carolina or by an agency or political subdivision of the State or by any combination thereof that satisfies all of the following:

a.         Is accredited by the Southern Association of Colleges and Schools under the standards of the College Delegate Assembly of the Association or by the New England Association of Schools and Colleges through its Commission on Institutions of Higher Education.

b.         Awards a postsecondary degree as defined in G.S. 116‑15.

c.         Is not a seminary, Bible school, Bible college or similar religious institution.

(1a)      "Licensure student" shall mean a person who:

a.         Has a bachelors degree;

b.         Is enrolled either full‑time or less than full‑time in a program intended to result in licensure in teaching or nursing;

c.         Attends an institution located in the State; and

d.         Qualifies as a resident of North Carolina in accordance with definitions of residency that may from time to time be adopted by the Board of Governors of The University of North Carolina and published in the residency manual of the Board.

(1b)      "Main permanent campus" shall mean a campus owned by the institution that provides permanent on‑premises housing, food services, and classrooms with full‑time faculty members and administration that engages in postsecondary degree activity as defined in G.S. 116‑15.

(2)        "Student" shall mean a person enrolled in and attending an institution located in the State who qualifies as a resident of North Carolina in accordance with definitions of residency that may from time to time be adopted by the Board of Governors of the University of North Carolina and published in the residency manual of said Board; and a person who has not received a bachelor's degree, or qualified therefor, and who is otherwise classified as an undergraduate under such regulations as the Board of Governors of the University of North Carolina may promulgate. The enrollment figures required by G.S. 116‑19 through 116‑22 shall be the number of full‑time equivalent students as computed under regulations prescribed by the Board of Governors of the University of North Carolina. Qualification for in‑State tuition under G.S. 116‑143.3 makes a person a "student" as defined in this subdivision. (1971, c. 744, s. 4; c. 1244, s. 5; 1983 (Reg. Sess., 1984), c. 1034, s. 59; 1987, c. 830, s. 93(d); 2002‑126, s. 9.11(a); 2002‑159, s. 38; 2006‑66, s. 9.13(g).)



§§ 116-22.1 through 116-25. Transferred to §§ 116A-3 to 116A-7 by Session Laws 1971, c. 1135, s. 2.

§§ 116‑22.1 through 116‑25.  Transferred to §§ 116A‑3 to 116A‑7 by Session Laws 1971, c. 1135, s. 2.



§ 116-26. Transferred to § 116-43 by Session Laws 1971, c. 1244, s. 17.

§ 116‑26.  Transferred to § 116‑43 by Session Laws 1971, c. 1244, s. 17.



§ 116-27. Repealed by Session Laws 1971, c. 1244, s. 1.

§ 116‑27.  Repealed by Session Laws 1971, c. 1244, s. 1.



§ 116-28: Repealed by Session Laws 1963, c. 448, s. 7.

§ 116‑28:  Repealed by Session Laws 1963, c. 448, s. 7.



§ 116-29: Repealed by Session Laws 1963, c. 448, s. 7.

§ 116‑29:  Repealed by Session Laws 1963, c. 448, s. 7.



§ 116-29.1. University Cancer Research Fund.

§ 116‑29.1.  University Cancer Research Fund.

(a)        Fund.  The University Cancer Research Fund is established as a special revenue fund in the Office of the President of The University of North Carolina. Allocations from the fund shall be made in the discretion of the Cancer Research Fund Committee and shall be used only for the purpose of cancer research under UNC Hospitals, the Lineberger Comprehensive Cancer Center, or both.

(b)        The General Assembly finds that it is imperative that the State provide a minimum of fifty million dollars ($50,000,000) each calendar year to the University Cancer Research Fund; therefore, effective July 1 of each calendar year:

(1)        Notwithstanding G.S. 143C‑9‑3, of the funds credited to the Tobacco Trust Account, the sum of eight million dollars ($8,000,000) is transferred from the Tobacco Trust Account to the University Cancer Research Fund and appropriated for this purpose.

(2)        The funds remitted to the University Cancer Research Fund by the Secretary of Revenue from the tax on tobacco products other than cigarettes pursuant to G.S. 105‑113.40A is appropriated for this purpose.

(3)        An amount equal to the difference between (i) fifty million dollars ($50,000,000) and (ii) the amounts appropriated pursuant to subdivisions (1) and (2) of this subsection is appropriated from the General Fund for this purpose.

(c)        Cancer Research Fund Committee.  The Cancer Research Fund Committee shall consist of five ex officio members and two appointed members. The five ex officio members shall consist of the following: (i) one member shall be the President of The University of North Carolina, (ii) one member shall be the Director of the Lineberger Comprehensive Cancer Center, (iii) one member shall be the Dean of the School of Medicine at The University of North Carolina, (iv) one member shall be the Dean of the School of Pharmacy at The University of North Carolina, and (v) one member shall be the Dean of the School of Public Health at The University of North Carolina. The remaining two members shall be appointed by a majority vote of the standing members of the Committee and shall be selected from persons holding a leadership position in a nationally prominent cancer program.

If any of the specified positions cease to exist, then the successor position shall be deemed to be substituted in the place of the former one, and the person holding the successor position shall become an ex officio member of the Committee.

(d)        Chair.  The chair shall be the President of The University of North Carolina.

(e)        Quorum.  A majority of the members shall constitute a quorum for the transaction of business.

(f)         Meetings.  The Committee shall meet at least once in each quarter and may hold special meetings at any time and place at the call of the chair or upon the written request of at least a majority of its members.  (2007‑323, s. 6.23(b); 2009‑451, s. 27A.5(e).)



§ 116-29.5: Repealed by Session Laws 2009-209, s. 3, effective June 29, 2009.

§ 116‑29.5: Repealed by Session Laws 2009‑209, s. 3, effective June 29, 2009.



§ 116-30: Transferred to § 116-40 by Session Laws 1971, c. 1244, s. 9.

§ 116‑30: Transferred to § 116‑40 by Session Laws 1971, c.  1244, s. 9.



§ 116-30.01: Recodified as G.S. 115C-296.4 by Session Laws 2006-66, s. 9.17(c), effective January 1, 2007.

Part 2A. Fiscal Accountability and Flexibility.

§ 116‑30.01: Recodified as G.S. 115C‑296.4 by Session Laws 2006‑66, s. 9.17(c), effective January 1, 2007.



§ 116-30.1. Special responsibility constituent institutions.

§ 116‑30.1.  Special responsibility constituent institutions.

The Board of Governors of The University of North Carolina, acting on recommendation made by the President of The University of North Carolina after consultation by him with the State Auditor, may designate one or more constituent institutions of The University as special responsibility constituent institutions. That designation shall be based on an express finding by the Board of Governors that each institution to be so designated has the management staff and internal financial controls that will enable it to administer competently and responsibly all additional management authority and discretion to be delegated to it. The Board of Governors, on recommendation of the President, shall adopt rules prescribing management staffing standards and internal financial controls and safeguards, including the lack of any significant findings in the annual financial audit by the State Auditor's Office, that must be met by a constituent institution before it may be designated a special responsibility constituent institution and must be maintained in order for it to retain that designation. These rules shall not be designed to prohibit participation by a constituent institution because of its size. These rules shall establish procedures for the President and his staff to review the annual financial audit reports, special reports, electronic data processing reports, performance reports, management letters, or any other report issued by the State Auditor's Office for each special responsibility constituent institution. The President shall take immediate action regarding reported weaknesses in the internal control structure, deficiencies in the accounting records, and noncompliance with rules and regulations. In any instance where significant findings are identified, the President shall notify the Chancellor of the particular special responsibility constituent institution that the institution must make satisfactory progress in resolving the findings, as determined by the President of The University, after consultation with the State Auditor, within a three‑month period commencing with the date of receipt of the published financial audit report, any other audit report, or management letter. If satisfactory progress is not made within a three‑month period, the President of The University shall recommend to the Board of Governors at its next meeting that the designation of the particular institution as a special responsibility constituent institution be terminated until such time as the exceptions are resolved to the satisfaction of the President of The University of North Carolina, after consultation with the State Auditor. However, once the designation as a special responsibility constituent institution has been withdrawn by the Board of Governors, reinstatement may not be effective until the beginning of the following fiscal year at the earliest. Any actions taken by the Board of Governors with respect to withdrawal or reinstatement of an institution's status as a special responsibility constituent institution shall be reported immediately to the Joint Legislative Education Oversight Committee.

The rules established under this section shall include review by the President, after consultation with the State Auditor, the Director of the Office of State Personnel, and the Director of the Division of State Purchasing and Contracts in ascertaining whether or not a constituent institution has the management staff and internal financial controls to administer the additional authorities authorized under G.S. 116‑30.2, 116‑30.4, and 143‑53.1. Such review and consultation must take place no less frequently than once each biennium. (1991, c. 689, s. 206.2(a); 1993 (Reg. Sess., 1994), c. 591, s. 10(a); 1996, 2nd Ex. Sess., c. 18, s. 7.4(k); 1997‑71, s. 1.)



§ 116-30.2. Appropriations to special responsibility constituent institutions.

§ 116‑30.2.  Appropriations to special responsibility constituent institutions.

(a)        All General Fund appropriations made by the General Assembly for continuing operations of a special responsibility constituent institution of The University of North Carolina shall be made in the form of a single sum to each budget code of the institution for each year of the fiscal period for which the appropriations are being made. Notwithstanding G.S. 143C‑6‑4 and G.S.120‑76(8), each special responsibility constituent institution may expend monies from the overhead receipts special fund budget code and the General Fund monies so appropriated to it in the manner deemed by the Chancellor to be calculated to maintain and advance the programs and services of the institutions, consistent with the directives and policies of the Board of Governors. Special responsibility constituent institutions may transfer appropriations between budget codes. These transfers shall be considered certified even if as a result of agreements between special responsibility constituent institutions. The preparation, presentation, and review of General Fund budget requests of special responsibility constituent institutions shall be conducted in the same manner as are requests of other constituent institutions. The quarterly allotment procedure established pursuant to G.S. 143C‑6‑3 shall apply to the General Fund appropriations made for the current operations of each special responsibility constituent institution. All General Fund monies so appropriated to each special responsibility constituent institution shall be recorded, reported, and audited in the same manner as are General Fund appropriations to other constituent institutions.

(b)        Repealed by Session Laws 2006‑66, s. 9.11(f), effective July 1, 2007.(1991, c. 689, s. 206.2(a); 1993 (Reg. Sess., 1994), c. 591, s. 10(a); c. 769, s. 17.6(c); 1996, 2nd Ex. Sess., c. 18, s. 7.4(i); 1997‑443, s. 10.8; 2001‑449, s. 1; 2004‑124, s. 9.6; 2006‑66, ss. 9.8, 9.11(e), (f); 2006‑203, s. 42.)



§ 116-30.3. Reversions.

§ 116‑30.3.  Reversions.

(a)        Of the General Fund current operations appropriations credit balance remaining at the end of each fiscal year in each budget code of a special responsibility constituent institution, except for the budget code of the Area Health Education Centers of the University of North Carolina at Chapel Hill, any amount of the General Fund appropriation for that fiscal year may be carried forward by the institution to the next fiscal year and is appropriated for one‑time expenditures that will not impose additional financial obligations on the State. Of the General Fund current operations appropriations credit balance remaining in the budget code of the Area Health Education Centers of the University of North Carolina at Chapel Hill, any amount of the General Fund appropriation for that fiscal year may be carried forward in that budget code to the next fiscal year and is appropriated for one‑time expenditures that will not impose additional financial obligations on the State. However, the amount carried forward under this section shall not exceed two and one‑half percent (2 1/2%) of the General Fund appropriation. The Director of the Budget, under the authority set forth in G.S. 143C‑6‑2 shall establish the General Fund current operations credit balance remaining in each budget code of each institution.

(b)        Repealed by Session Laws 1998‑212, s. 11(b).

(c)        Repealed by Session Laws 1998‑212, s. 11(a).

(d)        Repealed by Session Laws 1998‑212, s. 11(b).

(e)        Notwithstanding G.S. 143C‑1‑2 of the General Fund current operations appropriations credit balance remaining in Budget Code 16010 of the Office of General Administration of The University of North Carolina, any amount of the General Fund appropriation for that fiscal year may be carried forward in that budget code to the next fiscal year and is appropriated for one‑time expenditures that will not impose additional financial obligations on the State. However, the amount carried forward under this subsection shall not exceed two and one‑half percent (2 1/2%) of the General Fund appropriation. The Director of the Budget, under the authority set forth in G.S. 143C‑6‑2, shall establish the General Fund current operations credit balance remaining in Budget Code 16010 of the Office of General Administration of The University of North Carolina. The funds shall not be used to support positions. (1991, c. 689, s. 206.2(a); 1993 (Reg. Sess., 1994), c. 591, s. 10(a); 1995, c. 507, s. 15.16; 1997‑443, s. 10.19; 1998‑212, s. 11(a), (b); 1999‑237, s. 10.14(a); 2006‑203, s. 43.)



§ 116-30.3A. Availability of excess receipts.

§ 116‑30.3A.  Availability of excess receipts.

Notwithstanding the provisions of Chapter 143C of the General Statutes, receipts within The University of North Carolina realized in excess of budgeted levels shall be available, up to a maximum of ten percent (10%) above budgeted levels, for each Budget Code, in addition to appropriations to support the operations generating the receipts as approved by the Director of the Budget. Notwithstanding the provisions of Chapter 143C of the General Statutes, receipts within The University of North Carolina Health Care System realized in excess of budgeted levels shall be available above budgeted levels, for each Budget Code, in addition to appropriations to support the operations generating the receipts as approved by the Director of the Budget. (2006‑203, s. 4.)



§ 116-30.4. Position management.

§ 116‑30.4.  Position management.

The Chancellor of a special responsibility constituent institution, when he finds that to do so would help to maintain and advance the programs and services of the institution, may establish and abolish positions, acting in accordance with:

(1)        State Personnel policies and procedures if these positions are subject to the State Personnel Act and if the institution is operating under the terms of a Performance Agreement or a Decentralization Agreement authorized under Chapter 126 of the General Statutes; or

(2)        Policies and procedures of the Board of Governors if these positions are exempt from the State Personnel Act.

The results achieved by establishing and abolishing positions pursuant to the conditions set forth in subdivision (1) of this section shall be subject to postauditing by the Office of State Personnel. Implementation of personnel actions shall be subject to the availability of funds within the institution's current budget to fund the full annualized costs of these actions. (1991, c. 689, s. 206.2(a); 1993 (Reg. Sess., 1994), c. 591, s. 10(a).)



§ 116-30.5. Impact on education.

§ 116‑30.5.  Impact on education.

The Board of Governors shall require each special responsibility constituent institution to include in its institutional effectiveness plan those assessment measures that are determined by the Board to be measures that will assure some standard measure of student learning and development in general undergraduate education at the special responsibility constituent institutions. The intent of this requirement is to measure the impact of G.S. 116‑30.1 through G.S. 116‑30.5, establishing and administering special responsibility constituent institutions, and their implementation on undergraduate student learning and development.  (1991, c. 689, s. 206.2(a); 1993 (Reg. Sess., 1994), c. 591, s. 10(a).)



§ 116-30.6: Repealed by Session Laws 2007-322, s. 6, effective July 30, 2007.

§ 116‑30.6: Repealed by Session Laws 2007‑322, s. 6, effective July 30, 2007.



§ 116-30.7. Biennial projection of enrollment growth for The University of North Carolina.

§ 116‑30.7.  Biennial projection of enrollment growth for The University of North Carolina.

By October 15 of each even‑numbered year, the General Administration of The University of North Carolina shall provide to the Joint Education Legislative Oversight Committee and to the Office of State Budget and Management a projection of the total student enrollment in The University of North Carolina that is anticipated for the next biennium. The enrollment projection shall be divided into the following categories and shall include the projected growth for each year of the biennium in each category at each of the constituent institutions: undergraduate students, graduate students (students earning master's and doctoral degrees), first professional students, and any other categories deemed appropriate by General Administration. The projection shall also distinguish between on‑campus and distance education students. The projections shall be considered by the Director of the Budget when determining the amount the Director proposes to fund as the continuation requirement for the enrollment increase in the university system pursuant to G.S. 143C‑3‑5(b).  (2008‑107, s. 9.15; 2009‑451, s. 9.11.)



§ 116-30.8: Reserved for future codification purposes.

§ 116-30.8: Reserved for future codification purposes.



§ 116-30.9: Reserved for future codification purposes.

§ 116-30.9: Reserved for future codification purposes.



§ 116-30.10: Reserved for future codification purposes.

§ 116-30.10: Reserved for future codification purposes.



§ 116-30.11: Reserved for future codification purposes.

§ 116-30.11: Reserved for future codification purposes.



§ 116-30.12: Reserved for future codification purposes.

§ 116-30.12: Reserved for future codification purposes.



§ 116-30.13: Reserved for future codification purposes.

§ 116-30.13: Reserved for future codification purposes.



§ 116-30.14: Reserved for future codification purposes.

§ 116-30.14: Reserved for future codification purposes.



§ 116-30.15: Reserved for future codification purposes.

§ 116-30.15: Reserved for future codification purposes.



§ 116-30.16: Reserved for future codification purposes.

§ 116-30.16: Reserved for future codification purposes.



§ 116-30.17: Reserved for future codification purposes.

§ 116-30.17: Reserved for future codification purposes.



§ 116-30.18: Reserved for future codification purposes.

§ 116-30.18: Reserved for future codification purposes.



§ 116-30.19: Reserved for future codification purposes.

§ 116-30.19: Reserved for future codification purposes.



§ 116-30.20. Establishment of private, nonprofit corporations.

Part 2B. Private, Nonprofit Corporations.

§ 116‑30.20.  Establishment of private, nonprofit corporations.

The Board of Governors of The University of North Carolina shall encourage the establishment of private, nonprofit corporations to support the constituent institutions of The University of North Carolina and The University System. The President of The University of North Carolina and the chancellors of the constituent institutions may assign employees to assist with the establishment and operation of a nonprofit corporation and may make available to the corporation office space, equipment, supplies, and other related resources; provided, the sole purpose of the corporation is to support The University of North Carolina or one or more of its constituent institutions.

The board of directors of each such private, nonprofit corporation shall secure and pay for the services of The University System's internal auditors or employ a certified public accountant to conduct an audit of the financial accounts of the corporation. The board of directors shall transmit to the Board of Governors a copy of the annual financial audit report of the private, nonprofit corporation. (2005‑276, s. 9.22.)



§ 116-31. Membership of the boards of trustees.

Part 3. Constituent Institutions.

§ 116‑31.  Membership of the boards of trustees.

(a)        All persons who, as of June 30, 1972, are serving as trustees of the regional universities and of the North Carolina School of the Arts, redesignated effective August 1, 2008, as the "University of North Carolina School of the Arts," except those who may have been elected to the Board of Governors, shall continue to serve for one year beginning July 1, 1972, and the terms of all such trustees shall continue for the period of one year.

(b)        Effective July 1, 1972, a separate board of trustees shall be created for each of the following institutions: North Carolina State University at Raleigh, the University of North Carolina at Asheville, the University of North Carolina at Chapel Hill, the University of North Carolina at Charlotte, the University of North Carolina at Greensboro, and the University of North Carolina at Wilmington. For the period commencing July 1, 1972, and ending June 30, 1973, each such board shall be constituted as follows:

(1)        Twelve or more persons elected prior to July 1, 1972, by and from the membership of the Board of Trustees of the University of North Carolina, and

(2)        The president of the student government of the institution, ex officio.

(c)        If any vacancy should occur in any board of trustees during the year beginning July 1, 1972, the Governor may appoint a person to serve for the balance of the year.

(d)        Except as provided in G.S. 116‑65, effective July 1, 1973, each of the 16 institutions of higher education set out in G.S. 116‑2(4) shall have board of trustees composed of 13 persons chosen as follows:

(1)        Eight elected by the Board of Governors,

(2)        Four appointed by the Governor, and

(3)        The president of the student government ex officio.

The Board of Trustees of the North Carolina School of Science and Mathematics shall be established in accordance with G.S. 116‑233.

(e)        From and after July 1, 1973, the term of office of all trustees, except the ex officio member, shall be four years, commencing on July 1 of odd‑numbered years. In every odd‑numbered year the Board of Governors shall elect four persons to each board of trustees and the Governor shall appoint two persons to each such board.

(f)         In electing boards of trustees to serve commencing July 1, 1973, the Board of Governors shall designate four persons for four‑year terms and four for two‑year terms. The Governor, in making appointments of trustees to serve commencing July 1, 1973, shall designate two persons for four‑year terms and two for two‑year terms.

(g)        From and after July 1, 1973, any person who has served two full four‑year terms in succession as a member of a board of trustees shall, for a period of one year, be ineligible for election or appointment to the same board but may be elected or appointed to the board of another institution.

(h)        No member of the General Assembly or officer or employee of the State, The University of North Carolina, or any constituent institution shall be eligible for election or appointment as a trustee. No spouse of a member of the General Assembly, or of an officer or employee of a constituent institution may be a trustee of that constituent institution. Any trustee who is elected or appointed to the General Assembly or who becomes an officer or employee of the State, The University of North Carolina, or any constituent institution or whose spouse is elected or appointed to the General Assembly or becomes an officer or employee of that constituent institution shall be deemed thereupon to resign from his membership on the board of trustees.

(i)         No person may serve simultaneously as a member of a board of trustees and as a member of the Board of Governors. Any trustee who is elected or appointed to the Board of Governors shall be deemed to resign as a trustee effective as of the date that his term commences as a member of the Board of Governors.

(j)         From and after July 1, 1973, whenever any vacancy shall occur in the membership of a board of trustees among those appointed by the Governor, it shall be the duty of the secretary of the board to inform the Governor of the existence of such vacancy, and the Governor shall appoint a person to fill the unexpired term, and whenever any vacancy shall occur among those elected by the Board of Governors, it shall be the duty of the secretary of the board to inform the Board of Governors of the existence of the vacancy, and the Board of Governors shall elect a person to fill the unexpired term. Whenever a member shall fail, for any reason other than ill health or service in the interest of the State or nation, to be present for three successive regular meetings of a board of trustees, his place as a member shall be deemed vacant.  (1971, c. 1244, s. 1; 2006‑66, s. 9.11(g); 2007‑278, s. 2; 2008‑192, s. 5.)



§ 116-31.10. Powers of Board regarding certain purchasing contracts.

§ 116‑31.10.  Powers of Board regarding certain purchasing contracts.

(a)        Notwithstanding G.S. 143‑53.1 or G.S. 143‑53(a)(2), the expenditure benchmark for a special responsibility constituent institution with regard to competitive bid procedures and the bid value benchmark shall be an amount not greater than five hundred thousand dollars ($500,000). The Board shall set the benchmark for each institution from time to time. In setting an institution's benchmark in accordance with this section, the Board shall consider the institution's overall capabilities including staff resources, purchasing compliance reviews, and audit reports. The Board shall also consult with the Director of the Division of Purchase and Contract and the Director of the Budget prior to setting the benchmark.

(b)        Each institution with an expenditure benchmark greater than two hundred fifty thousand dollars ($250,000) shall comply with this subsection for any purchase greater than two hundred fifty thousand dollars ($250,000) but not greater than five hundred thousand dollars ($500,000). This institution shall submit to the Division of Purchase and Contract for that Division's approval or other action deemed necessary by the Division a copy of all offers received and the institution's recommendation of award or other action. Notice of the Division's decision shall be sent to that institution. The institution shall then proceed with the award of contract or other action recommended by the Division. (1997‑412, s. 1; 2003‑312, s. 1.)



§ 116-31.11. Powers of Board regarding certain fee negotiations, contracts, and capital improvements.

§ 116‑31.11.  Powers of Board regarding certain fee negotiations, contracts, and capital improvements.

(a)        Notwithstanding G.S. 143‑341(3) and G.S. 143‑135.1, the Board shall, with respect to the design, construction, or renovation of buildings, utilities, and other property developments of The University of North Carolina requiring the estimated expenditure of public money of two million dollars ($2,000,000) or less:

(1)        Conduct the fee negotiations for all design contracts and supervise the letting of all construction and design contracts.

(2)        Develop procedures governing the responsibilities of The University of North Carolina and its affiliated and constituent institutions to perform the duties of the Department of Administration and the Director or Office of State Construction under G.S. 133‑1.1(d) and G.S. 143‑341(3).

(3)        Develop procedures and reasonable limitations governing the use of open‑end design agreements, subject to G.S. 143‑64.34 and the approval of the State Building Commission.

(4)        Use existing plans and specifications for construction projects, where feasible. Prior to designing a project, the Board shall consult with the Department of Administration on the availability of existing plans and specifications and the feasibility of using them for a project.

(b)        The Board may delegate its authority under subsection (a) of this section to a constituent or affiliated institution if the institution is qualified under guidelines adopted by the Board and approved by the State Building Commission and the Director of the Budget.

(c)        The University shall use the standard contracts for design and construction currently in use for State capital improvement projects by the Office of State Construction of the Department of Administration.

(d)        A contract may not be divided for the purpose of evading the monetary limit under this section.

(e)        Notwithstanding any other provision of this Chapter, the Department of Administration shall not be the awarding authority for contracts awarded pursuant to this section.

(f)         The Board of Governors shall annually report to the State Building Commission the following:

(1)        A list of projects governed by this section.

(2)        The estimated cost of each project along with the actual cost.

(3)        The name of each person awarded a contract under this section.

(4)        Whether the person or business awarded a contract under this section meets the definition of "minority business" or "minority person" as defined in G.S. 143‑128.2(g). (1997‑412, s. 1; 2001‑496, s. 8(a); 2005‑300, ss. 1, 2; 2006‑217, s. 2.)



§ 116-31.12. Acquisition of real property by lease.

§ 116‑31.12.  Acquisition of real property by lease.

Notwithstanding G.S. 143‑341(4), the Board of Governors may authorize the constituent institutions and the General Administration to acquire real property by lease if the lease is for a term of not more than 10 years. The Board of Governors shall establish a policy for acquiring an interest in real property for the use of The University of North Carolina and its constituent institutions by lease. This policy may delegate authorization of the acquisition of real property by lease to the boards of trustees of the constituent institutions or to the President of The University of North Carolina. The Board of Governors shall submit all initial policies adopted pursuant to this section to the State Property Office for review prior to adoption by the Board. Any subsequent changes to these policies adopted by the Board of Governors shall be submitted to the State Property Office for review. Any comments by the State Property Office shall be submitted to the President of The University of North Carolina. After the acquisition of an interest in real property by lease, The University of North Carolina shall promptly file a report concerning the acquisition to the Secretary of Administration. Acquisitions of an interest in real property by lease pursuant to this section shall not be subject to the provisions of Article 36 of Chapter 143 of the General Statutes or to the provisions of Article 6 of Chapter 146 of the General Statutes. (2007‑322, s. 9.)



§ 116-32. Officers and meetings of the boards of trustees.

§ 116‑32.  Officers and meetings of the boards of trustees.

At the first meeting after June 30 of each year each board of trustees shall elect from its membership a chairman, a vice‑chairman and a secretary. Each board of trustees shall hold not less than three regular meetings a year and may hold such additional meetings as may be deemed desirable. (1971, c. 1244, s. 1.)



§ 116-33. Powers and duties of the boards of trustees.

§ 116‑33.  Powers and duties of the boards of trustees.

Each board of trustees shall promote the sound development of the institution within the functions prescribed for it, helping it to serve the State in a way that will complement the activities of the other institutions and aiding it to perform at a high level of excellence in every area of endeavor. Each board shall serve as advisor to the Board of Governors on matters pertaining to the institution and shall also serve as advisor to the chancellor concerning the management and development of the institution. The powers and duties of each board of trustees, not inconsistent with other provisions of this Article, shall be defined and delegated by the Board of Governors. (1971, c. 1244, s. 1.)



§ 116-33.1. Board of trustees to permit recruiter access.

§ 116‑33.1.  Board of trustees to permit recruiter access.

If a board of trustees provides access to its buildings and campus and the student information directory to persons or groups which make students aware of occupational or educational options, the  board of trustees shall provide access on the same basis to official recruiting representatives of the military forces of the State and of  the United States for the purpose of informing students of educational and career opportunities available in the military. (1981, c. 901, s. 3.)



§ 116-33.2. Cooperative Extension Service employees.

§ 116‑33.2.  Cooperative Extension Service employees.

The Board of Trustees of North Carolina State University shall adopt personnel policies governing the employment of the employees of the North Carolina Cooperative Extension Service who are exempted from certain provisions of Chapter 126 of the General Statutes pursuant to G.S. 126‑5(c1)(9a). (2007‑195, s. 2.)



§ 116-34. Duties of chancellor of institution.

§ 116‑34.  Duties of chancellor of institution.

(a)        The chancellor shall be the administrative and executive head of the institution and shall exercise complete executive authority therein, subject to the direction of the President. He shall be responsible for carrying out policies of the Board of Governors and of the board of trustees. As of June 30 of each year he shall prepare for the Board of Governors and for the board of trustees a detailed report on the operation of the institution for the preceding year.

(b)        It shall be the duty of the chancellor to attend all meetings of the board of trustees and to be responsible for keeping the board of trustees fully informed on the operation of the institution and its needs.

(c)        It shall be the duty of the chancellor to keep the President, and through him the Board of Governors, fully informed concerning the  operations and needs of the institution. Upon request, he shall be available to confer with the President or with the Board of Governors concerning matters that pertain to the institution.

(d)        Subject to policies prescribed by the Board of Governors and by the board of trustees, the chancellor shall make recommendations for the appointment of personnel within the institution and for the development of educational programs. (1971, c. 1244, s. 1.)



§ 116-35. Electric power plants, campus school, etc.

§ 116‑35.  Electric power plants, campus school, etc.

Institutions operating electric power plants and distribution systems as of October 30, 1971, are authorized to continue such operation and, after furnishing power to the institution, to sell any excess current to the people of the community at a rate or rates approved by the Utilities Commission. Any net profits derived from the operation, or any proceeds derived from the lease or sale, of such power plants and distribution systems are appropriated and shall be paid into the permanent endowment fund held for the institution as provided for in G.S. 116‑36. Institutions operating or authorized to operate, as of October 30, 1971, water or sewer distribution systems, may continue to do so. Each of the institutions now operating a campus laboratory or demonstration school may continue to do so under the presently existing plan of operation, consistent with the appropriations made therefor. The provisions of this section shall not apply to the University Enterprises of the University of North Carolina at Chapel Hill, which shall continue to be governed in all respects as provided in Chapters 634 and 723 of the Session Laws of 1971, G.S. 116‑41.1 through 116‑41.12, and other applicable legislation. (1971, c. 1244, s. 1; 2006‑203, s. 43.1.)



§ 116-36. Endowment fund.

§ 116‑36.  Endowment fund.

(a)        The board of trustees of each constituent institution shall establish and maintain, pursuant to such terms and conditions, uniformly applicable to all constituent institutions, as the Board of Governors of the University of North Carolina may from time to time prescribe, an endowment fund for the constituent institution.

(b)        It is not the intent of this section that the proceeds from any endowment fund shall take the place of State appropriations or any part thereof, but it is the intent of this section that those proceeds shall supplement the State appropriations to the end that the institution may improve and increase its functions, may enlarge its areas of service, and may become more useful to a greater number of people.

(c)        Pursuant to the foregoing subsections and consistent with the powers and duties prescribed in this section, each board of trustees shall appoint an investment board to be known as "The Board of Trustees of the Endowment Fund of ______" (here shall be inserted the name of the constituent institution).

(d)        The trustees of the endowment fund may receive and administer as part of the endowment fund gifts, devises, and bequests and any other property of any kind that may come to them from the Board of Governors of the University of North Carolina or that may come to the trustees of the endowment fund from any other source, excepting always the moneys received from State appropriations and from tuition and fees collected from students and used for the general operation of the institution.

(e)        The trustees of the endowment fund shall be responsible for the prudent investment of the fund in the exercise of their sound discretion, without regard to any statute or rule of law relating to the investment of funds by fiduciaries but in compliance with any lawful condition placed by the donor upon that part of the endowment fund to be invested.

(f)         In the process of prudent investment of the fund or to realize the statutory intent of the endowment, the board of trustees of the endowment fund may expend or use interest and principal of gifts, devises, and bequests; provided that, the expense or use would not violate any condition or restriction imposed by the original donor of the property which is to be expended or used. To realize the statutory intent of the endowment fund, the board of trustees of the endowment fund may transfer interest or principal of the endowment fund to the useful possession of the constituent institution; provided that, the transfer would not violate any condition or restriction imposed by the original donor of the property which is the subject of the proposed transfer.

(g)        The trustees of the endowment fund shall have the power to buy, sell, lend, exchange, lease, transfer, or otherwise dispose of or to acquire (except by pledging their credit or violating a lawful condition of receipt of the corpus into the endowment fund) any property, real or personal, with respect to the fund, in either public or private transaction, and in doing so they shall not be subject to the provisions of Chapters 143, 143C, and 146 of the General Statutes; provided that, any expense or financial obligation of the State of North Carolina created by any acquisition or disposition, by whatever means, of any real or personal property of the endowment fund shall be borne by the endowment fund unless authorization to satisfy the expense or financial obligation from some other source shall first have been obtained from the Director of the Budget.

(h)        The Board of Governors of the University of North Carolina shall establish and maintain in a manner not inconsistent with the provisions of this section or with regulations established under this section an endowment fund for all endowment funds now held or hereafter acquired by the University of North Carolina for the benefit of the University as a whole, or for the joint benefit of any two or more constituent institutions of the University.

(i)         The Board of Governors of the University of North Carolina shall establish and maintain in a manner not inconsistent with the provisions of this section or with regulations established under this section an endowment fund for all endowment funds now held or hereafter acquired for the benefit of the University of North Carolina Press.

(i1)       The Board of Governors of the University of North Carolina shall establish and maintain in a manner not inconsistent with the provisions of this section or with regulations established under this section an endowment fund for all endowment funds now held or hereafter acquired for the benefit of the University of North Carolina Center for Public Television.

(j)         Any gift, devise, or bequest of real or personal property to a constituent institution of the University of North Carolina or to the University of North Carolina or to the University of North Carolina Press or to the University of North Carolina Center for Public Television shall be presumed, nothing to the contrary appearing, a gift, devise, or bequest, as the case may be, to the endowment fund of the respective institution or agency.

(k)        Whenever any property of an endowment fund authorized by this section is disposed of or otherwise transferred from the endowment fund, any instrument of transfer shall indicate that the donor, grantor, seller, lessor, lender, or transferor, as the case may be, is the board of trustees of the endowment fund.

(l)         The proceeds and funds described by this section are appropriated and may be used only as provided by this section.

(m)       Chapter 36E of the General Statutes applies to an endowment fund authorized by this section.  (1971, c. 1244, s. 1; 1977, c. 506; 1979, c. 649, ss. 2, 3; 1983, c. 717, s. 31; 1985 (Reg. Sess., 1986), c. 955, ss. 28, 29; 2006‑203, ss. 44, 44.1; 2009‑8, s. 5.)



§ 116-36.1. Regulation of institutional trust funds.

§ 116‑36.1.  Regulation of institutional trust funds.

(a)        The Board is responsible for the custody and management of the trust funds of the University of North Carolina and of each institution. The Board shall adopt uniform policies and procedures applicable to the administration of these funds which shall assure that the receipt and expenditure of such funds is properly authorized and that the funds are appropriately accounted for. The Board may delegate authority, through the president, to the respective chancellors of the institutions when such delegation is necessary or prudent to enable the institution to function in a proper and expeditious manner.

(b)        Trust funds shall be deposited with the State Treasurer who shall hold them in trust in separate accounts in the name of the University of North Carolina and of each institution. The cash balances of these accounts may be pooled for investment purposes, but investment earnings shall be credited pro rata to each participating account. For purposes of distribution of investment earnings, all trust funds of an institution shall be deemed a single account.

(c)        Moneys deposited with the State Treasurer in trust fund accounts pursuant to this section, and investment earnings thereon, are available for expenditure by each institution without further authorization from the General Assembly.

(d)        Trust funds are subject to the oversight of the State Auditor pursuant to Article 5A of Chapter 147 of the General Statutes but are not subject to the provisions of the State Budget Act except for capital improvements projects which shall be authorized and executed in accordance with G.S. 143C‑8‑8 and G.S. 143C‑8‑9.

(e)        Each institution shall submit such reports or other information concerning its trust fund accounts as may be required by the Director of the Budget.

(f)         Trust funds or the investment income therefrom shall not take the place of State appropriations or any part thereof, but any portion of these funds available for general institutional purposes is appropriated and shall be used to supplement State appropriations to the end that the institution may improve and increase its functions, may enlarge its areas of service, and may become more useful to a greater number of people.

(g)        As used in this section, "trust funds" means:

(1)        Moneys, or the proceeds of other forms of property, received by an institution as gifts, devises, or bequests that are neither presumed nor designated to be gifts, devises, or bequests to the endowment fund of the institution;

(2)        Moneys received by an institution pursuant to grants from, or contracts with, the United States government or any agency or instrumentality thereof;

(3)        Moneys received by an institution pursuant to grants from, or contracts with, any State agencies, any political subdivisions of the State, any other states or nations or political subdivisions thereof, or any private entities whereby the institution undertakes, subject to terms and conditions specified by the entity providing the moneys, to conduct research, training or public service programs, or to provide financial aid to students;

(4)        Moneys collected by an institution to support extracurricular activities of students of the institution;

(5)        Moneys received from or for the operation by an institution of activities established for the benefit of scholarship funds or student activity programs;

(6)        Moneys received from or for the operation by an institution of any of its self‑supporting auxiliary enterprises, including institutional student auxiliary enterprise funds for the operation of housing, food, health, and laundry services;

(7)        Moneys received by an institution in respect to fees and other payments for services rendered by medical, dental or other health care professionals under an organized practice plan approved by the institution or under a contractual agreement between the institution and a hospital or other health care provider;

(8)        The net proceeds from the disposition effected pursuant to Chapter 146, Article 7, of any interest in real property owned by or under the supervision and control of an institution if the interest in real property had first been acquired by gift, devise, or bequest or through expenditure of moneys defined in this subsection (g) as "trust funds," except the net proceeds from the disposition of an interest in real property first acquired by the institution through expenditure of moneys received as a grant from a State agency;

(9)        Moneys received from the operation and maintenance of institutional forests and forest farmlands, provided, that such moneys shall be used, when used, by the institution for support of forest‑related research, teaching, and public service programs;

(10)      Moneys received from an activity authorized by G.S. 66‑58(b)(8)m., n., and o.;

(11)      Moneys deposited to the State Education Assistance Authority Fund pursuant to G.S. 116‑209.3.

(h)        Notwithstanding the provisions of subsection (b) of this section, the Board may designate as the official depository of the funds identified in subsection (g)(7) of this section one or more banks or trust companies in this State. The amount of funds on deposit in an official depository shall be fully secured by deposit insurance, surety bonds, or investment securities of such nature, in such amounts, and in such manner as is prescribed by the State Treasurer for the security of public deposits generally. The available cash balance of funds deposited pursuant to this subsection shall be invested in interest‑bearing deposits and investments so that the rate of return equals that realized from the investment of State funds generally.

(i)         The cash balances on hand as of June 30, 1978, and all future receipts accruing thereafter, of funds identified in this section are hereby appropriated to the use of the University of North Carolina and its constituent institutions.  (1977, 2nd Sess., c. 1136, s. 30; 1981, c. 529; 1983, c. 913, s. 19; 1989 (Reg. Sess., 1990), c. 936, s. 1(c); 2005‑397, s. 3; 2006‑203, s. 45.)



§ 116-36.2. Regulation of special funds of individual institutions.

§ 116‑36.2.  Regulation of special funds of individual institutions.

(a)        Notwithstanding Chapter 143C or any provisions of law other than Article 5A of Chapter 147 of the General Statutes, the chancellor of each institution is responsible for the custody and management of the special funds of that institution. The Board shall adopt uniform policies and procedures applicable to the administration of these funds which shall assure that the receipt and expenditure of such funds is properly authorized and that the funds are appropriately accounted for. The special funds of individual institutions regulated by this section are appropriated and may be used only as authorized by this section.

(b)        As used in this section, "special funds of individual institutions" means:

(1)        Moneys received from or for the operation by an institution of its program of intercollegiate athletics;

(2)        Moneys held by an institution as fiscal agent for individual students, faculty, staff members, and organizations. (1977, 2nd Sess., c. 1136, s. 31; 1983, c. 913, s. 19; 2006‑203, s. 46.)



§ 116-36.3: Repealed by Session Laws 1989 (Reg. Sess., 1990), c. 936, s. 1(b).

§ 116‑36.3:  Repealed by Session Laws 1989 (Reg.  Sess., 1990), c. 936, s. 1(b).



§ 116-36.4. Vending facilities.

§ 116‑36.4.  Vending facilities.

Each institution shall provide to the director of the Budget and the State Auditor such information as they may from time to time require concerning the use of net proceeds from operations of vending facilities for the previous fiscal year under G.S. 116‑36.1. Net proceeds are appropriated and may be used only as authorized by the Board of Governors, but this section does not authorize expenditures for purposes not otherwise authorized by law.(1983 (Reg. Sess., 1984), c. 1034, s. 172; 1987, c. 738, s. 233(b); 1993, c. 406, s. 1; 1995, c. 507, s. 15.7; 2006‑203, s. 46.1.)



§ 116-36.5. Centennial Campus trust fund; Horace Williams Campus trust fund; Millennial Campuses' trust funds.

§ 116‑36.5.  Centennial Campus trust fund; Horace Williams Campus trust fund; Millennial Campuses' trust funds.

(a)        All moneys received through development of the Centennial Campus of North Carolina State University at Raleigh, from whatever source, including the net proceeds from the lease or rental of Centennial Campus real property, shall be placed in a special, continuing, and nonreverting trust fund having the sole and exclusive use for further development of the Centennial Campus, including its operational development. This fund shall be treated in the manner of institutional trust funds as provided in G.S. 116‑36.1, and, like the institutional trust funds, is exempt from Chapter 143C, except for Article 8 of Chapter 143C of the General Statutes. This fund shall be deemed an additional and alternative method of funding the Centennial Campus and not an exclusive one. For purposes of this section the term "Centennial Campus" is defined by G.S. 116‑198.33(4). To the extent that any general, special, or local law is inconsistent with this section, it is declared inapplicable to this section.

(b)        All moneys received through development of the Horace Williams Campus of the University of North Carolina at Chapel Hill, from whatever source, including the net proceeds from the lease or rental of Horace Williams Campus real property, shall be placed in a special, continuing, and nonreverting trust fund having the sole and exclusive use for further development of the Horace Williams Campus, including its operational development. This fund shall be treated in the manner of institutional trust funds as provided in G.S. 116‑36.1, and, like the institutional trust funds, is exempt from Chapter 143C, except for Article 8 of Chapter 143C of the General Statutes. This fund shall be deemed an additional and alternative method of funding the Horace Williams Campus and not an exclusive one. For purposes of this section the term "Horace Williams Campus" is defined by G.S. 116‑198.33(4a). To the extent that any general, special, or local law is inconsistent with this section, it is declared inapplicable to this section.

(c)        All moneys received through development of a Millennial Campus of a constituent institution of The University of North Carolina as defined by G.S. 116‑198.33(4b), from whatever source, including the net proceeds from the lease or rental of real property on a Millennial Campus, shall be placed in a special, continuing, and nonreverting trust fund having the sole and exclusive use for further development of that Millennial Campus, including its operational development. This fund shall be treated in the manner of institutional trust funds as provided in G.S. 116‑36.1, and, like the institutional trust funds, is exempt from Chapter 143C, except for Article 8 of Chapter 143C of the General Statutes. This fund shall be deemed an additional and alternative method of funding the Millennial Campus and not an exclusive one. To the extent that any general, special, or local law is inconsistent with this section, it is declared inapplicable to this section.

(d)        The moneys described by this section are appropriated and may be used only as provided by this section.(1987, c. 790, s. 1; 1998‑159, s. 1; 1999‑234, s. 1; 2000‑177, ss. 1, 2; 2006‑203, s. 47.)



§ 116-36.6. East Carolina University School of Medicine; Medicare receipts.

§ 116‑36.6.  East Carolina University School of Medicine; Medicare receipts.

The East Carolina University School of Medicine shall request, on a regular basis consistent with the State's cash management plan, funds earned by the School from Medicare reimbursements for education costs. Upon receipt, these funds are appropriated and shall be allocated as follows:

(1)        The portion of the Medicare reimbursement generated through the effort and expense of the School of Medicine's Medical Faculty Practice Plan shall be transferred to the appropriate Medical Faculty Practice Plan account within the School of Medicine. The Medical Faculty Practice Plan shall assume responsibility for any of these funds that subsequently must be refunded due to final audit settlements.

(2)        Repealed by Session Laws 2005‑276, s. 9.26(a).

(2a)      Funds that were received pursuant to this section prior to July 1, 2005, and that were transferred to a special fund account on deposit with the State Treasurer are appropriated to the Brody School of Medicine at East Carolina University and may be expended by the Brody School of Medicine for the family medicine center and for purposes consistent with its stated mission.

(3)        Repealed by Session Laws 2005‑276, s. 9.26(a).  (1995, c. 507, s. 15.4; 2005‑276, s. 9.26(a); 2006‑203, s. 47.1.)



§ 116-37. University of North Carolina Health Care System.

§ 116‑37.  University of North Carolina Health Care System.

(a)        Creation of System. 

(1)        There is hereby established the University of North Carolina Health Care System, effective November 1, 1998, which shall be governed and administered as an affiliated enterprise of The University of North Carolina in accordance with the provisions of this section, to provide patient care, facilitate the education of physicians and other health care providers, conduct research collaboratively with the health sciences schools of the University of North Carolina at Chapel Hill, and render other services designed to promote the health and well‑being of the citizens of North Carolina.

(2)        As of November 1, 1998, all of the rights, privileges, liabilities, and obligations of the board of directors of the University of North Carolina Hospitals at Chapel Hill, not inconsistent with the provisions of this section, shall be transferred to and assumed by the board of directors of the University of North Carolina Health Care System.

(3)        The University of North Carolina Hospitals at Chapel Hill and the clinical patient care programs established or maintained by the School of Medicine of the University of North Carolina at Chapel Hill shall be governed by the board of directors of the University of North Carolina Health Care System.

(4)        With respect to the provisions of subsections (d), (e), (f), (h), (i), (j), and (k) of this section, the board of directors may adopt policies that make the authorities and responsibilities established by one or more of said subsections separately applicable either to the University of North Carolina Hospitals at Chapel Hill or to the clinical patient care programs of the School of Medicine of the University of North Carolina at Chapel Hill, or to both.

(5)        To effect an orderly transition, the policies and procedures of the clinical patient care programs of the School of Medicine of the University of North Carolina at Chapel Hill and of the University of North Carolina Hospitals at Chapel Hill effective as of October 31, 1998, shall remain effective in accordance with their terms until changed by the Board of Directors of the University of North Carolina Health Care System.

(b)        Board of Directors.  There is hereby established a board of directors of the University of North Carolina Health Care System, effective November 1, 1998.

(1)        The board of directors initially shall be composed as follows:

a.         A minimum of six members ex officio of said board shall be the President of The University of North Carolina (or the President's designee); the Chief Executive Officer of the University of North Carolina Health Care System; two administrative officers of the University of North Carolina at Chapel Hill designated by the Chancellor of that institution; and two members of the faculty of the School of Medicine of the University of North Carolina at Chapel Hill designated by the Dean of the School of Medicine; provided, that if not such a member ex officio by virtue of holding one or more of the offices aforementioned, additional ex officio memberships shall be held by the President of the University of North Carolina Hospitals at Chapel Hill and the Dean of the School of Medicine of the University of North Carolina at Chapel Hill, for a total potential ex officio membership of eight.

b.         No less than nine and no more than 21 members at large, which number shall be determined by the board of directors, shall be appointed for four‑year terms, commencing on November 1 of the year of appointment; provided, that the initial class of at‑large members shall include the persons who hold the appointed memberships on the board of directors of the University of North Carolina Hospitals at Chapel Hill incumbent as of October 31, 1998, with their terms of membership on the board of directors of the University of North Carolina Health Care System to expire on the last day of October of the year in which their term as a member of the board of directors of the University of North Carolina Hospitals at Chapel Hill would have expired. Vacant at‑large positions shall be filled by the appointment of persons from the business and professional public at large who have special competence in business management, hospital administration, health care delivery, or medical practice or who otherwise have demonstrated dedication to the improvement of health care in North Carolina, and who are neither members of the Board of Governors, members of the board of trustees of a constituent institution of The University of North Carolina, nor officers or employees of the State. Members shall be appointed by the President of the University, and ratified by the Board of Governors, from among a slate of nominations made by the board of directors of the University of North Carolina Health Care System, said slate to include at least twice as many nominees as there are vacant positions to be filled. No member may be appointed to more than two full four‑year terms in succession; provided, that persons holding appointed memberships on November 1, 1998, by virtue of their previous membership on the board of directors of the University of North Carolina Hospitals at Chapel Hill, shall not be eligible, for a period of one year following expiration of their term, to be reappointed to the board of directors of the University of North Carolina Health Care System. Any vacancy in an unexpired term shall be filled by an appointment made by the President, and ratified by the Board of Governors, upon the nomination of the board of directors, for the balance of the term remaining.

(2)        The board of directors, with each ex officio and at‑large member having a vote, shall elect a chairman from among the at‑large members, for a term of two years; no person shall be eligible to serve as chairman for more than three terms in succession.

(3)        The board of directors of the University of North Carolina Health Care System shall meet at least every 60 days and may hold special meetings at any time and place within the State at the call of the chairman. Board members, other than ex officio members, shall receive the same per diem and reimbursement for travel expenses as members of the State boards and commissions generally.

(4)        In meeting the patient‑care, educational, research, and public‑service goals of the University of North Carolina Health Care System, the board of directors is authorized to exercise such authority and responsibility and adopt such policies, rules, and regulations as it deems necessary and appropriate, not inconsistent with the provisions of this section or the policies of the Board of Governors. The board may authorize any component of the University of North Carolina Health Care System, including the University of North Carolina Hospitals at Chapel Hill, to contract in its individual capacity, subject to such policies and procedures as the board of directors may direct. The board of directors may enter into formal agreements with the University of North Carolina at Chapel Hill with respect to the provision of clinical experience for students and for the provision of maintenance and supporting services. The board's action on matters within its jurisdiction is final, except that appeals may be made, in writing, to the Board of Governors with a copy of the appeal to the Chancellor of the University of North Carolina at Chapel Hill. The board of directors shall keep the Board of Governors and the board of trustees of the University of North Carolina at Chapel Hill fully informed about health care policy and recommend changes necessary to maintain adequate health care delivery, education, and research for improvement of the health of the citizens of North Carolina.

(c)        Officers. 

(1)        The executive and administrative head of the University of North Carolina Health Care System shall have the title of "Chief Executive Officer." The board of directors, in cooperation with the board of trustees and the Chancellor of the University of North Carolina at Chapel Hill, following such search process as the boards and the Chancellor deem appropriate, shall identify, in cooperation with the Chancellor, two or more persons as candidates for the office, who, pursuant to criteria agreed upon by the boards and the Chancellor, have the qualifications for both the positions of Chief Executive Officer and Vice‑Chancellor for Medical Affairs of the University of North Carolina at Chapel Hill. The names of the candidates so identified shall be forwarded by the Chancellor to the President of The University of North Carolina, who if satisfied with the quality of one or more of the candidates, will nominate one as Chief Executive Officer, subject to selection by the Board of Governors. The Chief Executive Officer shall have complete executive and administrative authority to formulate proposals for, recommend the adoption of, and implement policies governing the programs and activities of the University of North Carolina Health Care System, subject to all requirements of the board of directors.

(2)        The executive and administrative head of the University of North Carolina Hospitals at Chapel Hill shall have the title of "President of the University of North Carolina Hospitals at Chapel Hill."

(3)        The board of directors shall elect, on nomination of the Chief Executive Officer, the President of the University of North Carolina Hospitals at Chapel Hill, and such additional administrative and professional staff employees as may be deemed necessary to assist in fulfilling the duties of the office of the Chief Executive Officer, all of whom shall serve at the pleasure of the Chief Executive Officer.

(d)        Personnel.  Employees of the University of North Carolina Health Care System shall be deemed to be employees of the State and shall be subject to all provisions of State law relevant thereto; provided, however, that except as to the provisions of Articles 5, 6, 7, and 14 of Chapter 126 of the General Statutes, the provisions of Chapter 126 shall not apply to employees of the University of North Carolina Health Care System, and the policies and procedures governing the terms and conditions of employment of such employees shall be adopted by the board of directors; provided, that with respect to such employees as may be members of the faculty of the University of North Carolina at Chapel Hill, no such policies and procedures may be inconsistent with policies established by, or adopted pursuant to delegation from, the Board of Governors of The University of North Carolina.

(1)        The board of directors shall fix or approve the schedules of pay, expense allowances, and other compensation and adopt position classification plans for employees of the University of North Carolina Health Care System.

(2)        The board of directors may adopt or provide for rules and regulations concerning, but not limited to, annual leave, sick leave, special leave with full pay or with partial pay supplementing workers' compensation payments for employees injured in accidents arising out of and in the course of employment, working conditions, service awards and incentive award programs, grounds for dismissal, demotion, or discipline, other personnel policies, and any other measures that promote the hiring and retention of capable, diligent, and effective career employees. However, an employee who has achieved career State employee status as defined by G.S. 126‑1.1 by October 31, 1998, shall not have his or her compensation reduced as a result of this subdivision. Further, an employee who has achieved career State employee status as defined by G.S. 126‑1.1 by October 31, 1998, shall be subject to the rules regarding discipline or discharge that were effective on October 31, 1998, and shall not be subject to the rules regarding discipline or discharge adopted after October 31, 1998.

(3)        The board of directors may prescribe the office hours, workdays, and holidays to be observed by the various offices and departments of the University of North Carolina Health Care System.

(4)        The board of directors may establish boards, committees, or councils to conduct hearings upon the appeal of employees who have been suspended, demoted, otherwise disciplined, or discharged, to hear employee grievances, or to undertake any other duties relating to personnel administration that the board of directors may direct.

The board of directors shall submit all initial classification and pay plans and other rules and regulations adopted pursuant to subdivisions (1) through (4) of this subsection to the Office of State Personnel for review upon adoption by the board. Any subsequent changes to these plans, rules, and policies adopted by the board shall be submitted to the Office of State Personnel for review. Any comments by the Office of State Personnel shall be submitted to the Chief Executive Officer and to the President of The University of North Carolina.

(e)        Finances.  The University of North Carolina Health Care System shall be subject to the provisions of the State Budget Act, except for trust funds as provided in G.S. 116‑36.1 and G.S. 116‑37.2. The Chief Executive Officer, subject to the board of directors, shall be responsible for all aspects of budget preparation, budget execution, and expenditure reporting. All operating funds of the University of North Carolina Health Care System may be budgeted and disbursed through special fund codes, maintaining separate auditable accounts for the University of North Carolina Hospitals at Chapel Hill and the clinical patient care programs of the School of Medicine of the University of North Carolina at Chapel Hill. All receipts of the University of North Carolina Health Care System may be deposited directly to the special fund codes, and except for General Fund appropriations, all receipts of the University of North Carolina Hospitals at Chapel Hill may be invested pursuant to G.S. 147‑69.2(b3). General Fund appropriations for support of the University of North Carolina Hospitals at Chapel Hill shall be budgeted in a General Fund code under a single purpose, "Contribution to University of North Carolina Hospitals at Chapel Hill Operations" and be transferable to a special fund operating code as receipts.

(f)         Finances  Patient/Health Care System Benefit.  The Chief Executive Officer of the University of North Carolina Health Care System, or the Chief Executive Officer's designee, may expend operating budget funds, including State funds, of the University of North Carolina Health Care System for the direct benefit of a patient, when, in the judgment of the Chief Executive Officer or the Chief Executive Officer's designee, the expenditure of these funds would result in a financial benefit to the University of North Carolina Health Care System. Any such expenditures are declared to result in the provision of medical services and create charges of the University of North Carolina Health Care System for which the health care system may bill and pursue recovery in the same way as allowed by law for recovery of other health care systems' charges for services that are unpaid.

These expenditures shall be restricted (i) to situations in which a patient is financially unable to afford ambulance or other transportation for discharge; (ii) to afford placement in an after‑care facility; (iii) to assure availability of a bed in an after‑care facility after discharge from the hospitals; (iv) to secure equipment or other medically appropriate services after discharge; or (v) to pay health insurance premiums. The Chief Executive Officer or the Chief Executive Officer's designee shall reevaluate at least once a month the cost‑effectiveness of any continuing payment on behalf of a patient.

To the extent that the University of North Carolina Health Care System advances anticipated government entitlement benefits for a patient's benefit, for which the patient later receives a lump‑sum "back‑pay" award from an agency of the State, whether for the current admission or subsequent admission, the State agency shall withhold from this back pay an amount equal to the sum advanced on the patient's behalf by the University of North Carolina Health Care System, if, prior to the disbursement of the back pay, the applicable State program has received notice from the University of North Carolina Health Care System of the advancement.

(g)        Reports.  The Chief Executive Officer and the President of The University of North Carolina jointly shall report by September 30 of each year on the operations and financial affairs of the University of North Carolina Health Care System to the Joint Legislative Commission on Governmental Operations. The report shall include the actions taken by the board of directors under the authority granted in subsections (d), (h), (i), and (j) of this section.

(h)        Purchases.  Notwithstanding the provisions of Articles 3, 3A, and 3C of Chapter 143 of the General Statutes to the contrary, the board of directors shall establish policies and regulations governing the purchasing requirements of the University of North Carolina Health Care System. These policies and regulations shall provide for requests for proposals, competitive bidding, or purchasing by means other than competitive bidding, contract negotiations, and contract awards for purchasing supplies, materials, equipment, and services which are necessary and appropriate to fulfill the clinical, educational, research, and community service missions of the University of North Carolina Health Care System. The board of directors shall submit all initial policies and regulations adopted pursuant to this subsection to the Division of Purchase and Contract for review upon adoption by the board. Any subsequent changes to these policies and regulations adopted by the board shall be submitted to the Division of Purchase and Contract for review. Any comments by the Division of Purchase and Contract shall be submitted to the Chief Executive Officer and to the President of The University of North Carolina.

(i)         Property.  The board of directors shall establish rules and regulations for acquiring or disposing of any interest in real property for the use of the University of North Carolina Health Care System. These rules and regulations shall include provisions for development of specifications, advertisement, and negotiations with owners for acquisition by purchase, gift, lease, or rental, but not by condemnation or exercise of eminent domain, on behalf of the University of North Carolina Health Care System. This section does not authorize the board of directors to encumber real property. The board of directors shall submit all initial policies and regulations adopted pursuant to this subsection to the State Property Office for review upon adoption by the board. Any subsequent changes to these policies and regulations adopted by the board shall be submitted to the State Property Office for review. Any comments by the State Property Office shall be submitted to the Chief Executive Officer and to the President of The University of North Carolina. After review by the Attorney General as to form and after the consummation of any such acquisition, the University of North Carolina Health Care System shall promptly file a report concerning the acquisition or disposition with the Governor and Council of State. Acquisitions and dispositions of any interest in real property pursuant to this section shall not be subject to the provisions of Article 36 of Chapter 143 of the General Statutes or the provisions of Chapter 146 of the General Statutes.

(j)         Property  Construction.  Notwithstanding G.S. 143‑341(3) and G.S. 143‑135.1, the board of directors shall adopt policies and procedures with respect to the design, construction, and renovation of buildings, utilities, and other property developments of the University of North Carolina Health Care System requiring the expenditure of public money for:

(1)        Conducting the fee negotiations for all design contracts and supervising the letting of all construction and design contracts.

(2)        Performing the duties of the Department of Administration, the Office of State Construction, and the State Building Commission under G.S. 133‑1.1(d), Article 8 of Chapter 143 of the General Statutes, and G.S. 143‑341(3).

(3)        Using open‑end design agreements.

(4)        As appropriate, submitting construction documents for review and approval by the Department of Insurance and the Division of Health Service Regulation of the Department of Health and Human Services.

(5)        Using the standard contracts for design and construction currently in use for State capital improvement projects by the Office of State Construction of the Department of Administration.

The board of directors shall submit all initial policies and procedures adopted under this subsection to the Office of State Construction for review upon adoption by the board. Any subsequent changes to these policies and procedures adopted by the board shall be submitted to the Office of State Construction for review. Any comments by the Office of State Construction shall be submitted to the Chief Executive Officer and to the President of The University of North Carolina.

(k)        Patient Information.  The University of North Carolina Health Care System shall, at the earliest possible opportunity, specifically make a verbal and written request to each patient to disclose the patient's social security number, if any. If the patient does not disclose that number, the University of North Carolina Health Care System shall deny benefits, rights, and privileges of the University of North Carolina Health Care System to the patient as soon as practical, to the maximum extent permitted by federal law or federal regulations. The University of North Carolina Health Care System shall make the disclosure to the patient required by Section 7(b) of P.L. 93‑579. This subsection is supplementary to G.S. 105A‑3(c). (1971, c. 762, s. 1; c. 1244, s. 6; 1981, c. 859, s. 41.5; 1983, c. 717, s. 32; 1985 (Reg. Sess., 1986), c. 955, ss. 30, 31; 1989, c. 141, s. 1; 1991, c. 550, s. 2; c. 689, s. 206.2(d); 1993 (Reg. Sess., 1994), c. 591, s. 10(a); 1998‑212, s. 11.8(a); 1999‑252, s. 4(a); 2005‑417, s. 3; 2006‑203, s. 47.2; 2007‑182, s. 1; 2007‑306, s. 1.)



§ 116-37.1. Center for public television.

§ 116‑37.1.  Center for public television.

(a)        The Board of Governors is hereby authorized and directed to establish "the University of North Carolina Center for Public Television" (hereinafter called "the Center").  It shall be the functions of the Center, through itself or agencies with whom it may contract, to provide research, development, and production of noncommercial educational television programming and program materials; to provide distribution of noncommercial television programming through the broadcast facilities licensed to the University of North Carolina; and otherwise to enhance the uses of television for public purposes.

(b)        The Center shall have a board of trustees, to be named "the Board of Trustees of the University of North Carolina Center for Public Television" (hereinafter called "the Board of Trustees").  The Board of Governors is hereby authorized and directed to establish the Board of Trustees of the Center and to delegate to the Board of Trustees such powers and duties as the Board of Governors deems necessary or appropriate for the effective discharge of the functions of the Center; provided, that the Board of Governors shall not be deemed by the provisions of this section to have the authority to delegate any responsibility it may have as licensee of the broadcast facilities of the University of North Carolina.

(1)        The Board of Trustees of the University of North Carolina Center for Public Television shall be composed of the following membership: 11 persons appointed by the Board of Governors; four persons appointed by the Governor; two members appointed by the General Assembly, one upon the recommendation of the Speaker of the House of Representatives, and one upon the recommendation of the President Pro Tempore of the Senate in accordance with G.S. 120‑121; and ex officio, the Secretary of the Department of Cultural Resources, the Secretary of the Department of Health and Human Services, the Superintendent of Public Instruction, the President of the Community College System, and the President of the University of North Carolina. In making initial appointments to the Board of Trustees, the Board of Governors shall designate six persons for two‑year terms and five persons for four‑year terms, and the Governor shall designate two persons for two‑year terms and two persons for four‑year terms.  The initial members appointed to the Board of Trustees by the General Assembly shall serve for terms expiring June 30, 1983, and notwithstanding anything else in this section, their successors shall be appointed in 1983 and biennially thereafter for two‑year terms.  Thereafter, the term of office of appointed members of the Board of Trustees of the Center shall be four years.  In making appointments to the Board of Trustees the appointing authorities shall give consideration to promoting diversity among the membership, to the end that, in meeting the responsibilities delegated to it, the Board of Trustees will reflect and be responsive to the diverse needs, interests, and concerns of the citizens of North Carolina.

(2)        No person shall be appointed to the Board of Trustees who is an employee of the State or of any constituent institution; a public officer of the State as defined in G.S. 147‑1, 147‑2, and 147‑3(c); a member of the Board of Governors; a trustee of a constituent institution; or the spouse of any of the foregoing. Any appointed member of the Board of Trustees who after appointment becomes any of the foregoing shall be deemed to have resigned from the Board of Trustees.

(3)        Each ex officio member of the Board of Trustees shall personally serve on the Board of Trustees but may designate in writing a proxy for specified meetings which the ex officio member finds he or she is unable reasonably to attend.

(4)        Each appointive member of the Board of Trustees shall personally serve on the Board of Trustees without benefit of proxy.  Any appointive member who fails, for any reason other than ill health or service in the interest of the State or the nation, to attend three consecutive regular meetings of the Board of Trustees, shall be deemed to have resigned from the Board of Trustees.

(5)        Vacancies in appointments made by the General Assembly shall be filled in accordance with G.S. 120‑122. Other vacancies occurring during a term among the appointive membership of the Board of Trustees shall be filled for the remainder of the unexpired term by appointment of the original appointing authority for the vacant seat.  The principal officer of the Board of Trustees shall promptly notify the Secretary of the University of North Carolina of the vacancy and the Secretary shall give written notice of the vacancy to the appropriate appointing authority.

(c)        The chief administrative officer of the Center shall be a Director, who shall be elected by the Board of Governors upon recommendation of the President and who shall be responsible to the President.  The Center shall have such other staff as the Board of Governors may authorize. (1979, c. 649, s. 1; 1981 (Reg. Sess., 1982), c. 1191, ss. 54, 55; 1987, c. 564, s. 33; 1995, c. 490, s. 61; 1997‑443, s. 11A.118(a).)



§ 116-37.2. Regulation of University of North Carolina Hospitals at Chapel Hill Funds.

§ 116‑37.2.  Regulation of University of North Carolina Hospitals at Chapel Hill Funds.

(a)        As used in this section, "funds" means:

(1)        Moneys, or the proceeds of other forms of property, received by the University of North Carolina Hospitals at Chapel Hill as gifts, devises, or bequests.

(2)        Moneys received by the University of North Carolina Hospitals at Chapel Hill pursuant to grants from, or contracts with, the United States government or any agency or instrumentality thereof.

(3)        Moneys received by the University of North Carolina Hospitals at Chapel Hill pursuant to grants from, or contracts with, any State agencies, any political subdivisions of the State, any other states or nations or political subdivisions thereof, or any private entities whereby the University of North Carolina Hospitals at Chapel Hill undertakes, subject to terms and conditions specified by the entity providing the moneys, to conduct research, training, or public service programs.

(4)        Moneys received from or for the operation by the University of North Carolina Hospitals at Chapel Hill of any of its self‑supporting auxiliary enterprises, including the Liability Insurance Trust Fund.

(5)        Moneys received by the University of North Carolina Hospitals at Chapel Hill in respect to fees and other payments for services it renders in its hospital and/or clinical operations.

(6)        The net proceeds from the disposition effected pursuant to Article 7 of Chapter 146 of the General Statutes of any interest in real property owned by or under the supervision and control of the University of North Carolina Hospitals at Chapel Hill if the interest in real property had first been acquired by gift, devise, or bequest or through expenditure of moneys defined in this subsection, except the net proceeds from the disposition of an interest in real property first acquired by the University of North Hospitals at Chapel Hill through expenditure of moneys received as a grant from a State agency.

(b)        The Board of Directors of the University of North Carolina Health Care System, as established in G.S. 116‑37(b), is responsible for the custody and management of the funds of the University of North Carolina Hospitals at Chapel Hill. The Board shall adopt uniform policies and procedures applicable to the administration of these funds, which shall assure that the receipt and expenditure of such funds is properly authorized and that the funds are appropriately accounted for. The Board may delegate authority, through the Chief Executive Officer of the University of North Carolina Health Care System to the President of the University of North Carolina Hospitals at Chapel Hill, when such delegation is necessary or prudent to enable the University of North Carolina Hospitals at Chapel Hill to function in a proper and expeditious manner.

(c)        Funds under this section shall be deposited with the State Treasurer who shall hold them in trust in the name of the University of North Carolina Hospitals at Chapel Hill.

(d)        Funds deposited with the State Treasurer in an account pursuant to this section, and investment earnings thereon, are available for expenditure by the University of North Carolina Hospitals at Chapel Hill without further authorization from the General Assembly.

(e)        Funds under this section are subject to the oversight of the State Auditor pursuant to Article 5A of Chapter 147 of the General Statutes but are not subject to the provisions of the Executive Budget Act except for capital improvements projects, which shall be authorized and executed in accordance with G.S. 143‑18.1.

(f)         The University of North Carolina Hospitals at Chapel Hill shall submit such reports or other information concerning its fund accounts under this section as may be required by the Director of the Budget.

(g)        Funds under this section, or the investment income therefrom, shall not take the place of State appropriations or any part thereof, but any portion of these funds available for general institutional purposes shall be used to supplement State appropriations to the end that the University of North Carolina Hospitals at Chapel Hill may improve and increase their functions, may enlarge their areas of service, and may become more useful to a greater number of people.

(h)        Notwithstanding the provisions of subsection (c) of this section, the Board may designate as the official depository of the funds identified in subdivisions (a)(4), (a)(5), and (a)(6) of this section one or more banks or trust companies in this State for any investments authorized by G.S. 147‑69.2(b3). (2005‑417, s. 4.)



§ 116-38. Child development research and demonstration center.

§ 116‑38.  Child development research and demonstration center.

(a)        The Chapel Hill City Board of Education is authorized to enter into long‑term agreements and contracts with the University of North Carolina for the purpose of providing for the establishment and operation of a child development research and demonstration center. The Board is additionally authorized to lease or transfer title to real and personal property, including buildings and equipment, with or without compensation, to the University for this purpose.

(b)        If an elementary school meeting the requirements for accreditation established by the State Board of Education is operated in conjunction with the center such school shall receive financial support through the Chapel Hill City Board of Education from State, county, and administrative unit sources on the same basis as the other elementary schools in the Chapel Hill city administrative unit.

(c)        All personnel of the center whose salaries are paid in whole or part from funds administered by the State Board of Education or the Chapel Hill City Board of Education, from whatever sources derived, shall be employed only upon the mutual concurrence of the superintendent of the Chapel Hill city administrative unit and the director of the center. (1965, c. 690; 1971, c. 1244, s. 7.)



§ 116-39. Agricultural research stations.

§ 116‑39.  Agricultural research stations.

The agricultural research stations shall be connected with North Carolina State University at Raleigh and shall be controlled by the Board of Governors of the University of North Carolina. (1907, c.  406, s. 12; C.S., s. 5825; 1963, c. 448, s. 9; 1965, c. 213; 1971, c. 1244, s. 8.)



§§ 116-39.1 through 116-39.2. Repealed by Session Laws 1971, c. 1244, s. 1.

§§ 116‑39.1 through 116‑39.2.  Repealed by Session Laws 1971, c. 1244, s. 1.



§ 116-40. Board to accept gifts and congressional donations.

§ 116‑40.  Board to accept gifts and congressional donations.

The Board of Governors shall use, as in its judgment may be proper, for the purposes of the University and for the benefit of education in agriculture and mechanic arts, as well as in furtherance of the powers and duties now or which may hereafter be conferred upon such Board by law, any funds, buildings, lands, laboratories, and other property which may be in its possession. The Board of Governors shall have power to accept and receive on the part of the State, property, personal, real or mixed, and any donations from the United States Congress to the several states and territories for the benefit of agricultural experiment stations or the agricultural and mechanical colleges in connection therewith, and shall expend the amount so received in accordance with the acts of the Congress in relation thereto. (1907, c. 406, s. 6; C.S., s. 5816; 1963, c. 448, s. 8; 1971, c. 1244, s. 9.)



§ 116-40.1. Land scrip fund.

§ 116‑40.1.  Land scrip fund.

The Board of Governors shall own and hold the certificates of indebtedness, amounting to one hundred and twenty‑five thousand dollars ($125,000), issued for the principal of the land scrip fund, and the interest thereon shall be paid to them by the State Treasurer  semiannually on the first day of July and January in each year for the purpose of aiding in the support of North Carolina State University at Raleigh in accordance with the act of the Congress approved July 2, 1862, entitled, "An act donating public lands to several states and territories which may provide colleges for the benefit of agriculture and mechanic arts." (1907, c. 406, s. 8; C.S., s. 5817; 1963, c. 448, s. 8; 1965, c. 213; 1971, c. 1244, s. 9.)



§ 116-40.2. Authorization to purchase insurance in connection with construction and operation of nuclear reactors.

§ 116‑40.2.  Authorization to purchase insurance in connection with construction and operation of nuclear reactors.

In connection with the construction of, assembling of, use and operation of, any nuclear reactor now owned or hereafter acquired by it, North Carolina State University is hereby authorized and empowered to procure proper insurance against the hazards of explosion, implosion, radiation and any other special hazards unique to nuclear reactors, including nuclear fuel and all other components thereto. Further, North Carolina State University is authorized to enter into agreements with the United States Atomic Energy Commission prerequisite to licensing by that agency of nuclear reactors and to maintain as a part of such agreement or agreements appropriate insurance in amounts required by the Atomic Energy Commission of nuclear reactor licenses.

To the extent that North Carolina State University shall obtain insurance under the provisions of this section, it is hereby authorized and empowered to waive its governmental immunity from liability for damage to property or injury to or death to persons arising from the assembling, construction of, use and operation of nuclear reactors. Such immunity shall be deemed to have been waived by the act of obtaining such insurance, but only to the extent that North Carolina State University is indemnified by such insurance.

Any contract of insurance purchased pursuant to this section must be issued by a company or corporation duly licensed and authorized to do a business of insurance in this State except to the extent that such insurance may be furnished by or through a governmental agency created for the purpose of insuring against such hazards or through reinsurance pools or associations established to insure against such hazards.

Any person sustaining property damage or personal injury may sue North Carolina State University for damages for injury arising out of the construction, assembly, use or operation of a nuclear reactor on the campus of the University in the Superior Court of Wake County, and to the extent that the University is indemnified by insurance, it shall be no defense to any such action that the University was engaged in the performance of a governmental or discretionary function of the University. In the case of death alleged to have been caused by the assembly, construction, use or operation of such nuclear reactor, the personal representative of the deceased person may bring such action.

Nothing in this section shall in any way affect any other actions which have been or may hereafter be brought under the Tort Claims Act against North Carolina State University, nor shall the provisions of this section in any way abrogate or replace the provisions of the Workers' Compensation Act. (1969, c. 1023; 1971, c. 1244, s. 10; 1991, c. 636, s. 3; 1993, c. 553, s. 33.)



§ 116-40.3. Participation in sixth-year program of graduate instruction for superintendents, assistant superintendents, and principals of public schools.

§ 116‑40.3.  Participation in sixth‑year program of graduate instruction for superintendents, assistant superintendents, and principals of public schools.

Notwithstanding any other provision of law or the regulations of any administrative agency the educational institutions of East Carolina University, North Carolina Central University, North  Carolina Agricultural and Technical State University, Appalachian State University, and Western Carolina University, are hereby authorized and shall be eligible colleges to participate in the sixth‑year program adopted by the State Board of Education February 4, 1965, to provide a minimum of 60 semester hours of approved graduate, planned, nonduplicating instruction not beyond the master's degree for the education of superintendents, assistant superintendents, and principals of public schools. The satisfactory completion of such program and instruction shall qualify a person for the same certificate and stipend as now provided for other eligible educational institutions. (1965, c. 632; 1967, c. 1038; 1969, c. 114, s. 1; c. 608, s. 1; 1971, c. 1244, s. 10.)



§ 116-40.4. School of medicine authorized at East Carolina University; meeting requirements of accrediting agencies.

§ 116‑40.4.  School of medicine authorized at East Carolina University; meeting requirements of accrediting agencies.

The Board of Trustees of East Carolina University is hereby authorized to create a school of medicine at East Carolina University, Greenville, North Carolina.

The school of medicine shall meet all requirements and regulations of the Council on Medical Education and Hospitals of the American Medical Association, the Association of American Medical Colleges, and other such accrediting agencies whose approval is normally required for the establishment and operation of a two‑year medical school. (1965, c. 986, ss. 1, 2; 1967, c. 1038; 1971, c. 1244, s. 10.)



§ 116-40.5. Campus law enforcement agencies.

§ 116‑40.5.  Campus law enforcement agencies.

(a)        The Board of Trustees of any constituent institution of The University of North Carolina, or of any teaching hospital affiliated with but not part of any constituent institution of The University of North Carolina, or the Board of Directors of the North Carolina Arboretum, may establish a campus law enforcement agency and employ campus police officers. Such officers shall meet the requirements of Chapter 17C of the General Statutes, shall take the oath of office prescribed by Article VI, Section 7 of the Constitution, and shall have all the powers of law enforcement officers generally. The territorial jurisdiction of a campus police officer shall include all property owned or leased to the institution employing the campus police officer and that portion of any public road or highway passing through such property or immediately adjoining it, wherever located.

(b)        The Board of Trustees of any constituent institution of The University of North Carolina, or of any teaching hospital affiliated with but not part of any constituent institution of The University of North Carolina, or the Board of Directors of the North Carolina Arboretum, having established a campus law enforcement agency pursuant to subsection (a) of this section, may enter into joint agreements with the governing board of any municipality to extend the law enforcement authority of campus police officers into any or all of the municipality's jurisdiction and to determine the circumstances in which this extension of authority may be granted.

(c)        The Board of Trustees of any constituent institution of The University of North Carolina, or of any teaching hospital affiliated with but not part of any constituent institution of The University of North Carolina, or the Board of Directors of the North Carolina Arboretum, having established a campus law enforcement agency pursuant to subsection (a) of this section, may enter into joint agreements with the governing board of any county, and with the consent of the sheriff, to extend the law enforcement authority of campus police officers into any or all of the county's jurisdiction and to determine the circumstances in which this extension of authority may be granted.

(d)        The Board of Trustees of any constituent institution of The University of North Carolina, or the Board of Directors of the North Carolina Arboretum, having established a campus law enforcement agency pursuant to subsection (a) of this section, may enter into joint agreements with the governing board of any other constituent institution of The University of North Carolina to extend the law enforcement authority of its campus police officers into any or all of the other institution's jurisdiction and to determine the circumstances in which this extension of authority may be granted. (1987, c. 671, s. 2; 1997‑194, s. 1; 2001‑397, s. 1; 2007‑285, s. 1.)



§ 116-40.6. East Carolina University Medical Faculty Practice Plan.

§ 116‑40.6.  East Carolina University Medical Faculty Practice Plan.

(a)        Medical Faculty Practice Plan.  The "Medical Faculty Practice Plan", a division of the School of Medicine of East Carolina University, operates clinical programs and facilities for the purpose of providing medical care to the general public and training physicians and other health care professionals.

(b)        Personnel.  Employees of the Medical Faculty Practice Plan shall be deemed to be employees of the State and shall be subject to all provisions of State law relevant thereto; provided, however, that except as to the provisions of Articles 5, 6, 7, and 14 of Chapter 126 of the General Statutes, the provisions of Chapter 126 shall not apply to employees of the Medical Faculty Practice Plan, and the policies and procedures governing the terms and conditions of employment of such employees shall be adopted by the Board of Trustees of East Carolina University; provided, that with respect to such employees as may be members of the faculty of East Carolina University, no such policies and procedures may be inconsistent with policies established by, or adopted pursuant to delegation from, the Board of Governors of The University of North Carolina. Such policies and procedures shall be implemented on behalf of the Medical Faculty Practice Plan by a personnel office maintained by East Carolina University.

(1)        The board of trustees shall fix or approve the schedules of pay, expense allowances, and other compensation, and adopt position classification plans for employees of the Medical Faculty Practice Plan.

(2)        The board of trustees may adopt or provide for rules and regulations concerning, but not limited to, annual leave, sick leave, special leave with full pay, or with partial pay supplementing workers' compensation payments for employees injured in accidents arising out of and in the course of employment, working conditions, service awards, and incentive award programs, grounds for dismissal, demotion, or discipline, other personnel policies, and any other measures that promote the hiring and retention of capable, diligent, and effective career employees. However, an employee who has achieved career State employee status as defined by G.S. 126‑1.1 by October 31, 1998, shall not have his or her compensation reduced as a result of this subdivision. Further, an employee who has achieved career State employee status as defined by G.S. 126‑1.1 by October 31, 1998, shall be subject to the rules regarding discipline or discharge that were effective on October 31, 1998, and shall not be subject to the rules regarding discipline or discharge adopted after October 31, 1998.

(3)        The board of trustees may prescribe the office hours, workdays, and holidays to be observed by the various offices and departments of the Medical Faculty Practice Plan.

(4)        The board of trustees may establish boards, committees, or councils to conduct hearings upon the appeal of employees who have been suspended, demoted, otherwise disciplined, or discharged, to hear employee grievances, or to undertake any other duties relating to personnel administration that the board of trustees may direct.

The board of trustees shall submit all initial classification and pay plans, and other rules and regulations adopted pursuant to subdivisions (1) through (4) of this subsection to the Office of State Personnel for review upon adoption by the board. Any subsequent changes to these plans, rules, and policies adopted by the board shall be submitted to the Office of State Personnel for review. Any comments by the Office of State Personnel shall be submitted to the Chancellor of East Carolina University and the President of The University of North Carolina.

(c)        Purchases.  Notwithstanding the provisions of Articles 3, 3A, and 3C of Chapter 143 of the General Statutes to the contrary, the Board of Trustees of East Carolina University shall establish policies and regulations governing the purchasing requirements of the Medical Faculty Practice Plan. These policies and regulations shall provide for requests for proposals, competitive bidding, or purchasing by means other than competitive bidding, contract negotiations, and contract awards for purchasing supplies, materials, equipment, and services which are necessary and appropriate to fulfill the clinical and educational missions of the Medical Faculty Practice Plan. Pursuant to such policies and regulations, purchases for the Medical Faculty Practice Plan shall be effected by a purchasing office maintained by East Carolina University. The board of trustees shall submit all initial policies and regulations adopted under this subsection to the Division of Purchase and Contract for review upon adoption by the board. Any subsequent changes to these policies and regulations adopted by the board shall be submitted to the Division of Purchase and Contract for review. Any comments by the Division of Purchase and Contract shall be submitted to the Chancellor of East Carolina University and to the President of The University of North Carolina.

(d)        Property.  The board of trustees shall establish rules and regulations for acquiring or disposing of any interest in real property for the use of the Medical Faculty Practice Plan. These rules and regulations shall include provisions for development of specifications, advertisement, and negotiations with owners for acquisition by purchase, gift, lease, or rental, but not by condemnation or exercise of eminent domain, on behalf of the Medical Faculty Practice Plan. This section does not authorize the board of trustees to encumber real property. Such rules and regulations shall be implemented by a property office maintained by East Carolina University. The board of trustees shall submit all initial rules and regulations adopted pursuant to this subsection to the State Property Office for review upon adoption. Any subsequent changes to these rules and regulations shall be submitted to the State Property Office for review. Any comments by the State Property Office shall be submitted to the Chancellor of East Carolina University and to the President of The University of North Carolina. After review by the Attorney General as to form and after the consummation of any such acquisition, East Carolina University shall promptly file, on behalf of the Medical Faculty Practice Plan, a report concerning the acquisition or disposition with the Governor and Council of State. Acquisitions and dispositions of any interest in real property pursuant to this section shall not be subject to the provisions of Article 36 of Chapter 143 of the General Statutes or the provisions of Chapter 146 of the General Statutes.

(e)        Property  Construction.  Notwithstanding G.S. 143‑341(3) and G.S. 143‑135.1, the board of trustees shall adopt policies and procedures to be implemented by the administration of East Carolina University, with respect to the design, construction, and renovation of buildings, utilities, and other property developments for the use of the Medical Faculty Practice Plan, requiring the expenditure of public money for:

(1)        Conducting the fee negotiations for all design contracts and supervising the letting of all construction and design contracts.

(2)        Performing the duties of the Department of Administration, the Office of State Construction, and the State Building Commission under G.S. 133‑1.1(d), Article 8 of Chapter 143 of the General Statutes, and G.S. 143‑341(3).

(3)        Using open‑end design agreements.

(4)        As appropriate, submitting construction documents for review and approval by the Department of Insurance and the Division of Health Service Regulation of the Department of Health and Human Services.

(5)        Using the standard contracts for design and construction currently in use for State capital improvement projects by the Office of State Construction of the Department of Administration.

The board of trustees shall submit all initial policies and procedures adopted under this subsection to the Office of State Construction for review upon adoption by the board. Any subsequent changes to these policies and procedures adopted by the board shall be submitted to the Office of State Construction for review. Any comments by the Office of State Construction shall be submitted to the Chancellor of East Carolina University and to the President of The University of North Carolina. (1998‑212, s. 11.8(f); 1999‑252, s. 4(b); 2007‑182, s. 1.)



§ 116-40.7. Internal auditors.

§ 116‑40.7.  Internal auditors.

(a)        Internal auditors within The University of North Carolina and its constituent institutions shall provide independent reviews and analyses of various functions and programs within The University of North Carolina that will provide management information to promote accountability, integrity, and efficiency within The University of North Carolina.

(b)        An internal auditor shall have access to any records, data, or other information of The University of North Carolina or the relevant constituent institution that the internal auditor believes necessary to carry out the internal auditor's duties.

(c)        An internal auditor shall maintain, for 10 years, a complete file of all audit reports and reports of other examinations, investigations, surveys, and reviews issued under the internal auditor's authority. Audit work papers and other evidence and related supportive material directly pertaining to the work of that auditor's office shall be retained in accordance with Chapter 132 of the General Statutes. To promote cooperation and avoid unnecessary duplication of audit effort, audit work papers related to issued audit reports shall be, unless otherwise prohibited by law, made available for inspection by duly authorized representatives of the State and federal governments in connection with some matter officially before them. Except as otherwise provided in this subsection, or upon subpoena issued by a duly authorized court or court official, audit work papers shall be kept confidential and shall not be open to examination or inspection under G.S. 132‑6 until completion of the audit report that is based on the working paper. Audit reports and the working papers on which they are based shall be public records subject to examination and inspection to the extent that they do not include information that, under State law, is confidential and exempt from Chapter 132 of the General Statutes or would compromise the security systems of The University of North Carolina. At the time that audit working papers are made available for public examination or inspection, the custodian of the audit working paper may redact the name and personally identifying information of a person who has initiated an allegation of (i) a violation of State or federal law or rule or regulation; (ii) fraud; (iii) misappropriation of State resources; (iv) substantial and specific danger to the public health and safety; or (v) gross mismanagement, gross waste of monies, or gross abuse of authority, if that person requests that the person's name and personally identifying information be kept confidential. (2004‑203, s. 46; 2007‑372, s. 3.)



§ 116-40.8. University of North Carolina at Pembroke designated as North Carolina's Historically American Indian University.

§ 116‑40.8.  University of North Carolina at Pembroke designated as North Carolina's Historically American Indian University.

The University of North Carolina at Pembroke is officially designated as North Carolina's Historically American Indian University. (2005‑153, s. 1.)



§ 116-40.9. Board of Governors' Medical Scholarship Loan Program.

§ 116‑40.9.  Board of Governors' Medical Scholarship Loan Program.

(a)        Administration of Medical Scholarship Loan Program.  The Board of Governors' Medical Scholarship Loan Program was established by the Board of Governors of The University of North Carolina. The Board of Governors' Medical Scholarship Loan Program operates under the purview of the Board of Governors and is administered by the Board of Governors.

(b)        Medical Scholarship Loan Program.  Pursuant to this section, the Board of Governors' Medical Scholarship Loan Program may provide a four‑year scholarship loan of relevant tuition and fees, mandatory medical insurance, required laptop computers, and an annual stipend of five thousand dollars ($5,000) per year to any student who has been accepted for admission to the Duke University School of Medicine, the Brody School of Medicine at East Carolina University, the University of North Carolina at Chapel Hill School of Medicine, or the Wake Forest University School of Medicine.

(c)        Criteria for Awarding Scholarship Loans.  The Board of Governors may adopt standards, including minimum grade point average and scholastic aptitude test scores, for awarding these scholarship loans to ensure that only the most qualified students receive them. The Board of Governors shall make an effort to identify and encourage minority and economically disadvantaged youth to enter the program.

(d)        Terms of Scholarship Loans.  All awards made under this section shall be made as scholarship loans and shall be evidenced by notes made payable to the Board of Governors that shall bear interest at the rate of ten percent (10%) per year beginning September 1 after completion of the program, or immediately after termination of the scholarship loan, whichever is earlier. The scholarship loan may be terminated by the recipient withdrawing from school or by the recipient not meeting the standards set by the Board of Governors. The Board of Governors shall forgive the loan if, within seven years after graduation, the recipient practices medicine in North Carolina for four years. The Board of Governors shall also forgive the loan if it finds that it is impossible for the recipient to practice medicine in North Carolina for four years, within seven years after graduation, because of the death or permanent disability of the recipient.

(e)        Reversions.  All unused funds appropriated to or otherwise received by the Board of Governors for scholarship loans, all funds received as repayment of scholarship loans, and all interest earned on these funds shall revert to the General Fund at the end of each fiscal year. (2007‑323, s. 9.4(a).)



§ 116-40.10. Board of Governors' Dental Scholarship Loan Program.

§ 116‑40.10.  Board of Governors' Dental Scholarship Loan Program.

(a)        Administration of Dental Scholarship Program.  The Board of Governors' Dental Scholarship Loan Program was established by the Board of Governors of The University of North Carolina. The Board of Governors' Dental Scholarship Loan Program operates under the purview of the Board of Governors and is administered by the Board of Governors.

(b)        Dental Scholarship Loan Program.  Pursuant to this section, the Board of Governors' Dental Scholarship Loan Program may provide a four‑year scholarship loan of relevant tuition and fees, mandatory medical insurance, required laptop computers to any first‑year students, required dental equipment, and an annual stipend of five thousand dollars ($5,000) per year to any student who has been accepted for admission to the School of Dentistry at the University of North Carolina at Chapel Hill.

(c)        Criteria for Awarding Scholarship Loans.  The Board of Governors may adopt standards, including minimum grade point average and scholastic aptitude test scores, for awarding these scholarship loans to ensure that only the most qualified students receive them. The Board of Governors shall make an effort to identify and encourage minority and economically disadvantaged youth to enter the program.

(d)        Terms of Scholarship Loans.  All awards made under this section shall be made as scholarship loans and shall be evidenced by notes made payable to the Board that shall bear interest at the rate of ten percent (10%) per year beginning September 1 after completion of the program, or immediately after termination of the scholarship loan, whichever is earlier. The scholarship loan may be terminated by the recipient withdrawing from school or by the recipient not meeting the standards set by the Board of Governors. The Board of Governors shall forgive the loan if, within seven years after graduation, the recipient practices dentistry in North Carolina for four years. The Board of Governors shall also forgive the loan if it finds that it is impossible for the recipient to practice dentistry in North Carolina for four years, within seven years after graduation, because of the death or permanent disability of the recipient.

(e)        Reversions.  All unused funds appropriated to or otherwise received by the Board for scholarship loans, all funds received as repayment of scholarship loans, and all interest earned on these funds shall revert to the General Fund at the end of each fiscal year. (2007‑323, s. 9.5(a).)



§ 116-40.11. Reserved for future codification purposes.

§ 116-40.11. Reserved for future codification purposes.



§ 116-40.12. Reserved for future codification purposes.

§ 116-40.12. Reserved for future codification purposes.



§ 116-40.13. Reserved for future codification purposes.

§ 116-40.13. Reserved for future codification purposes.



§ 116-40.14. Reserved for future codification purposes.

§ 116-40.14. Reserved for future codification purposes.



§ 116-40.15. Reserved for future codification purposes.

§ 116-40.15. Reserved for future codification purposes.



§ 116-40.16. Reserved for future codification purposes.

§ 116-40.16. Reserved for future codification purposes.



§ 116-40.17. Reserved for future codification purposes.

§ 116-40.17. Reserved for future codification purposes.



§ 116-40.18. Reserved for future codification purposes.

§ 116-40.18. Reserved for future codification purposes.



§ 116-40.19. Reserved for future codification purposes.

§ 116-40.19. Reserved for future codification purposes.



§ 116-40.20. Legislative findings.

Part 3A. Management Flexibility for Special Responsibility Constituent Institutions.

§ 116‑40.20.  Legislative findings.

(a)        The General Assembly finds that The University of North Carolina and its constituent institutions is one of the State's most valuable assets. The General Assembly further finds that to provide the best benefit to North Carolina, the constituent institutions of The University of North Carolina need special budgeting flexibility in order to maximize resources, to enhance competitiveness with other peer institutions regionally, nationally, and internationally, and to provide the strongest educational and economic opportunity for the citizens of North Carolina.

(b)        To ensure the continued preeminence of The University of North Carolina and its constituent institutions, it is the intent of the General Assembly to strengthen and improve these assets. The General Assembly commits to responsible stewardship and improvement of The University of North Carolina and its constituent institutions as provided by this Part. (2001‑424, s. 31.11(a).)



§ 116-40.21. Board of governors may authorize management flexibility.

§ 116‑40.21.  Board of governors may authorize management flexibility.

The Board of Governors of The University of North Carolina may authorize management flexibility for any special responsibility constituent institution as provided by this Part. The procedure for that authorization is the same as that to designate a constituent institution a special responsibility constituent institution under G.S. 116‑30.1. (2001‑424, s. 31.11(a).)



§ 116-40.22. Management flexibility.

§ 116‑40.22.  Management flexibility.

(a)        Definition.  For purposes of this section, the term "institution" means a special responsibility constituent institution that is granted management flexibility by the Board of Governors in compliance with this Part.

(b)        Appoint and Fix Compensation of Senior Personnel.  Notwithstanding any provision in Chapter 116 of the General Statutes to the contrary, the Board of Trustees of an institution shall, on recommendation of the Chancellor, appoint and fix the compensation of all vice‑chancellors, senior academic and administrative officers, and any person having permanent tenure at that institution. No later than January 1, 2002, the Board of Governors shall adopt policies, compensation structures, and pay ranges concerning the appointment and compensation of senior personnel appointed by the Board of Trustees pursuant to this section. Compensation for senior personnel fixed by the Board of Trustees pursuant to this section shall be consistent with the compensation structure, policies, and pay ranges set by the Board of Governors.

(c)        Tuition and Fees.  Notwithstanding any provision in Chapter 116 of the General Statutes to the contrary, in addition to any tuition and fees set by the Board of Governors pursuant to G.S. 116‑11(7), the Board of Trustees of the institution may recommend to the Board of Governors tuition and fees for program‑specific and institution‑specific needs at that institution without regard to whether an emergency situation exists and not inconsistent with the actions of the General Assembly. Any tuition and fees set pursuant to this subsection are appropriated for use by the institution. Notwithstanding this subsection, neither the Board of Governors of The University of North Carolina nor its Board of Trustees shall impose any tuition or mandatory fee at the North Carolina School of Science and Mathematics without the approval of the General Assembly.

(d)        Information Technology.  Notwithstanding any other provision of law, the Board of Trustees of an institution shall establish policies and rules governing the planning, acquisition, implementation, and delivery of information technology and telecommunications at the institution. These policies and rules shall provide for security and encryption standards; software standards; hardware standards; acquisition of information technology consulting and contract services; disaster recovery standards; and standards for desktop and server computing, telecommunications, networking, video services, personal digital assistants, and other wireless technologies; and other information technology matters that are necessary and appropriate to fulfill the teaching, educational, research, extension, and service missions of the institution. The Board of Trustees shall submit all initial policies and rules adopted pursuant to this subsection to the Office of Information Technology Services for review upon adoption by the Board of Trustees. Any subsequent changes to these policies and rules adopted by the Board of Trustees shall be submitted to the Office of Information Technology Services for review. Any comments by the Office of Information Technology Services shall be submitted to the Chancellor of that institution. (2001‑424, s. 31.11(a); 2006‑66, s. 9.11(h); 2006‑203, s. 4.1.)



§ 116-40.23. Reporting requirement; effective date of reported policies, procedures, and rules.

§ 116‑40.23.  Reporting requirement; effective date of reported policies, procedures, and rules.

The Board of Trustees of a special responsibility constituent institution authorized to have management flexibility under this Part shall report to the Board of Governors and to the Joint Legislative Education Oversight Committee any policies, procedures, and rules adopted pursuant to G.S. 116‑40.22 prior to implementation. The report shall be submitted to both at least 30 days before the next regularly scheduled meeting of the Board of Governors and shall become effective immediately following that same meeting unless otherwise provided for by the Board of Trustees. Any subsequent changes to the policies, procedures, or rules adopted by the Board of Trustees pursuant to G.S. 116‑40.22 shall be reported to the Board of Governors and to the Joint Legislative Education Oversight Committee in the same manner. Failure of the Board of Governors to accept, review, or otherwise consider the report submitted by the Board of Trustees shall not affect in any manner the effective date of the policies, procedures, and rules contained in the report. (2001‑424, s. 31.11(a).)



§ 116-41: Repealed by Session Laws 1963, c. 448, s. 15.

§ 116‑41:  Repealed by Session Laws 1963, c. 448, s. 15.



§ 116-41.1. Definitions.

Part 4.  Revenue Bonds for Service and Auxiliary Facilities.

§ 116‑41.1.  Definitions.

As used in this Part:

(1)        "Board" means the Board of Governors of the University of North Carolina;

(2)        "Construction" means acquisition, construction, provision, reconstruction, replacement, extension, improvement or betterment, or any combination thereof;

(3)        "Cost," as applied to a project, shall include the cost of construction (as herein defined), the cost of all labor, materials and equipment, the cost of all lands, property, rights and easements acquired, financing charges, interest prior to and during construction and, if deemed advisable by the Board, for one year after completion of construction, cost of plans and specifications, surveys and estimates of cost and/or revenues, cost of engineering and legal services, and all other expenses necessary or incident to such construction, administrative expense and such other expenses, including reasonable provisions for initial operating expenses necessary or incident to the financing herein authorized and a reserve for debt service, and any expense incurred by the Board in the issuance of bonds under the provisions of this Part in connection with any of the foregoing items of cost;

(4)        "Project" means any undertaking under this Part to acquire, construct or provide service and auxiliary facilities necessary or desirable for the proper and efficient operation of the University Enterprises, either as additions, extensions, improvements or betterments to the University Enterprises or otherwise, including one or more or any combination of any system, facility, plant, works, instrumentality or other property used or useful:

a.         In obtaining, conserving, treating or distributing water for domestic, industrial, sanitation, fire protection or any other public or private use;

b.         For the collection, treatment, purification or disposal of sewage, refuse or wastes;

c.         For the production, generation, transmission or distribution of gas, electricity or heat;

d.         In providing communication facilities including telephone facilities;

e.         In providing storage, service, repair and duplicating facilities;

f.          In improving, extending or adding to the University Enterprises as herein defined; and

g.         In providing other service and auxiliary facilities serving the needs of the students, the staff or the physical plant of the University; and including all plants, works, appurtenances, machinery, equipment and properties, both personal and real, used or useful in connection therewith;

and in the case of the telephone, electric and water systems comprising a part of the University Enterprises such additions, extensions, improvements or betterments thereof as may be necessary or desirable, in the discretion of the Board, to provide service from such systems, where it may be reasonably made available, within the environs of the University, including, without limitation, areas presently served by the University Enterprises in Orange, Durham and Chatham Counties.

(5)        "Revenue bonds" or "bonds" means bonds of the University issued by the Board to pay the cost, in whole or in part, of any project pursuant to this Part and the bond resolution or resolutions of the Board; provided, however, that bonds, issued as a separate series which are stated to mature not later than 20 years from their date may be designated "revenue notes" or "notes";

(6)        "Revenues" means the income and receipts derived by or for the account of the University through the charging and collection of service charges;

(7)        "Service charges" means rates, fees, rentals or other charges for, or for the right to, the use, occupancy, services or commodities of or furnished by any project, or by any other service or auxiliary facility of the University, including the University Enterprises, any part of the income of which is pledged to the payment of the bonds or the interest thereon;

(8)        "University" means the body politic and corporate known and distinguished by the corporate name of the "University of North Carolina" under G.S. 116‑3;

(9)        "University Enterprises" means the following existing facilities, systems, properties, plants, works and instrumentalities located in or near the Town of Chapel Hill, North Carolina, presently in the jurisdiction of and operated by the University; the telephone, electric, heating and water systems, the laundry, Carolina Inn, service and repair shops, the duplicating shop, bookstores and student supply stores, and rental housing properties for faculty members. (1961, c. 1078, s. 1; 1963, c. 448, s. 16; c. 944, s. 1; 1965, c. 1033, s. 1; 1971, c. 636; c. 1244, s. 16.)



§ 116-41.2. Powers of Board of Governors generally.

§ 116‑41.2.  Powers of Board of Governors generally.

In addition to the powers which the Board now has, the Board shall have the following powers subject to the provisions of this Part and subject to agreements with the holders of any revenue bonds issued hereunder:

(1)        To acquire by gift, purchase or the exercise of the power of eminent domain or to construct, provide, improve, maintain and operate any project or projects;

(2)        To borrow money for the construction of any project or projects, and to issue revenue bonds therefor in the name of  the University;

(3)        To establish, maintain, revise, charge and collect such service charges (free of any control or regulation by any State regulatory body until January 1, 1973, and thereafter only by the North Carolina Utilities Commission) as will produce sufficient revenues to pay the principal of and interest on the bonds and otherwise to meet the requirements of the resolution or resolutions of the Board authorizing the issuance of the revenue bonds;

(4)        To pledge to the payment of any bonds of the University issued hereunder and the interest thereon the revenues of the project financed in whole or in part with the proceeds of such bonds, and to pledge to the payment of such bonds and interest any other revenues, subject to any prior pledge or encumbrance thereof;

(5)        To appropriate, apply, or expend in payment of the cost of the project the proceeds of the revenue bonds issued for the  project;

(6)        To sell, furnish, distribute, rent, or permit, as the case may be, the use, occupancy, services, facilities and commodities of or furnished by any project or any system, facility, plant, works, instrumentalities or properties whose revenues are pledged in whole or in part for the payment of the bonds, and to sell, exchange, transfer, assign or otherwise dispose of any project or any of the University Enterprises or any other service or auxiliary facility or any part of any thereof or interest therein determined by resolution of the Board not to be required for any public purpose by the Board;

(7)        To insure the payment of service charges with respect to the telephone, electric and water systems of the University Enterprises, as the same shall become due and payable, the Board may, in addition to any other remedies which it may have:

a.         Require reasonable advance deposits to be made with it to be subject to application to the payment of delinquent service charges, and

b.         At the expiration of 30 days after any such service charges become delinquent, discontinue supplying the services and facilities of such telephone, electric and water systems.

(8)        To retain and employ consultants and other persons on a contract basis for rendering professional, technical or financial assistance and advice in undertaking and carrying out any project and in operating, repairing or maintaining any project or any system, facility, plant, works, instrumentalities or properties whose revenues are pledged in whole or in part for the payment of the bonds; and

(9)        To enter into and carry out contracts with the United States  of America or this State or any municipality, county or other public corporation and to lease property to or from any person, firm or corporation, private or public, in connection with exercising the powers vested under this Part. (1961, c.  1078, s. 2; 1971, c. 634, s. 2; c. 636; c. 1244, s. 15.)



§ 116-41.3. University authorized to pay service charges; payments deemed revenues.

§ 116‑41.3.  University authorized to pay service charges; payments deemed revenues.

The University is hereby authorized to pay service charges for, or for the right to, the use, occupancy, services or commodities of or furnished by any project or by any other service or auxiliary facility of the University, including the University Enterprises, and the income and receipts derive from such service charges paid by the University shall be deemed to be revenues under the provisions of this Part and shall be applied and accounted for in the same manner as other revenues. (1961, c. 1078, s. 3.)



§ 116-41.4. Bonds authorized; amount limited; form, execution and sale; terms and conditions; use of proceeds; additional bonds; interim receipts or temporary bonds; replacement of lost, etc., bonds; approval or consent for issuance; bonds not debt

§ 116‑41.4.  Bonds authorized; amount limited; form, execution and sale; terms and conditions; use of proceeds; additional bonds; interim receipts or temporary bonds; replacement of lost, etc., bonds; approval or consent for issuance; bonds not debt of State; bond anticipation notes.

The Board is hereby authorized to issue, subject to the approval of the Director of the Budget, at one time or from time to time, revenue bonds of the University for the purpose of undertaking and carrying out any project or projects hereunder; provided, however, that the aggregate principal amount of revenue bonds which the Board is authorized to issue under this section during the biennium ending June 30, 1969, shall not exceed three million five hundred thousand dollars ($3,500,000); provided, further, the Board shall have authority to issue revenue bonds under this section in an additional aggregate principal amount not to exceed three million five hundred thousand dollars ($3,500,000) during the biennium ending June 30, 1971; provided, however, that the aggregate principal amount of revenue bonds which the Board is authorized to issue under this section during the biennium ending June 30, 1973, shall not exceed thirteen million dollars ($13,000,000); provided, further, that the aggregate principal amount of revenue bonds which the Board is authorized to issue under this section during the biennium ending June 30, 1975, shall not exceed thirteen million dollars ($13,000,000). The bonds shall be dated, shall mature at such time or times not exceeding 30 years from their date or dates, and shall bear interest at such rate or rates as may be determined by the Board, and may be made redeemable before maturity at the option of the Board at such price or prices and under such terms and conditions as may be fixed by the Board prior to the issuance of the bonds. The Board shall determine the form and manner of execution of the bonds, and any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the State. In case any officer whose signature or a facsimile of whose signature appears on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. Notwithstanding any of the other provisions of this Part or any recitals in any bonds issued under the provisions of this Part, all such bonds shall be deemed to be negotiable instruments under the laws of this State. The bonds may be issued in coupon or registered form or both, as the Board may determine, and provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest. The Board may sell such bonds in such manner, at public or private sale, and for such price, as it may determine to be for the best interests of the University.

The proceeds of the bonds of each issue shall be used solely for the purpose for which such bonds shall have been authorized and shall be disbursed in such manner and under such restrictions, if any, as the Board may provide in the resolution authorizing the issuance of such bonds. Unless otherwise provided in the authorizing resolution, if the proceeds of such bonds, by error of estimates or otherwise, shall be less than such costs, additional bonds may in like manner be issued to provide the amount of such deficit and shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued for the same purpose.

The resolution providing for the issuance of revenue bonds may also contain such limitations upon the issuance of additional revenue bonds as the Board may deem proper, and such additional bonds shall be issued under such restrictions and limitations as may be prescribed by such resolution.

Prior to the preparation of definitive bonds, the Board may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The Board may also provide for the replacement of any bonds which shall become mutilated or be destroyed or lost.

Bonds may be issued by the Board under the provisions of this Part, subject to the approval of the Director of the Budget, but without obtaining the consent of any other commission, board, bureau or agency of the State, and without any other proceedings or the happening of any other conditions or things than those consents, proceedings, conditions or things which are specifically required by this Part.

Revenue bonds issued under the provisions of this Part shall not be deemed to constitute a debt of the State of North Carolina or a pledge of the faith and credit of the State, but such bonds shall be payable solely from the funds herein provided therefor and a statement to that effect shall be recited on the face of the bonds.

The Board is hereby authorized to issue, subject to the approval of the Director of the Budget, at one time or from time to time, revenue bond anticipation notes of the Board in anticipation of the issuance of bonds authorized pursuant to the provisions of this Part. The principal of and the interest on such notes shall be payable solely from the proceeds of bonds or renewal notes or, in the event bond or renewal note proceeds are not available, any available revenues of the project or projects for which such bonds shall have been authorized. The notes of each issue shall be dated, shall mature at such time or times not exceeding two years from their date or dates, shall bear interest at such rate or rates as may be determined by the Board, and may be made redeemable before maturity, at the option of the Board, at such price or prices and under such terms and conditions as may be fixed by the Board, and may be made redeemable before maturity, at the option of the Board, at such price or prices and under such terms and conditions as may be fixed by the Board prior to the issuance of the notes. The Board shall determine the form and manner of execution of the notes, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the notes and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the State. In case any officer, whose signature or a facsimile of whose signature shall appear on any notes or coupons, shall cease to be such officer before the delivery of such notes, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. Notwithstanding any of the other provisions of this Part or any recitals in any notes issued under the provisions of this Part, all such notes shall be deemed to be negotiable instruments under the laws of this State. The notes may be issued in coupon or registered form or both, as the Board may determine, and provision may be made for the registration of any coupon notes as to principal alone and also as to both principal and interest, and for the reconversion into coupon notes of any notes registered as to both principal and interest. The Board may sell such notes in such manner, at public or private sale, and for such price, as it may determine to be for the best interests of the University.

The proceeds of the notes of each issue shall be used solely for the purpose for which the bonds in anticipation of which such notes are being issued shall have been authorized, and such note proceeds shall be disbursed in such manner and under such restrictions, if any, as the Board may provide in the resolution authorizing the issuance of such notes or bonds.

The resolution providing for the issuance of notes or bonds may also contain such limitations upon the issuance of additional notes as the Board may deem proper, and such additional notes shall be issued under such restrictions and limitations as may be prescribed by such resolution.

Notes may be issued by the Board under the provisions of this Part, subject to the approval of the Director of the Budget, but without obtaining the consent of any other commission, board, bureau or agency of the State, and without any other proceedings or the happening of any other conditions or things than those consents, proceedings, conditions or things which are specifically required by this Part.

Revenue bond anticipation notes issued under the provisions of this Part shall not be deemed to constitute a debt of the State of North Carolina or a pledge of the faith and credit of the State, but such notes shall be payable solely from the funds herein provided therefor and a statement to that effect shall be recited on the face of the notes.

Unless the context shall otherwise indicate, the word "bonds," wherever used in this Part, shall be deemed and construed to include the words "bond anticipation notes." (1961, c. 1078, s. 4; 1963, c. 944, s. 2; 1965, c. 1033, s. 2; 1967, c. 724; 1969, c. 1236; 1971, c. 636; c. 1244, s. 15; 1973, c. 663; 1983, c. 577, s. 3; 1985 (Reg. Sess., 1986), c. 955, ss. 32, 33; 2006‑203, s. 48.)



§ 116-41.5. Contents of resolution authorizing issuance; powers liberally construed; deposit and use of revenues; rights and remedies of bondholders; service charges; insurance of projects; depositaries.

§ 116‑41.5.  Contents of resolution authorizing issuance; powers liberally construed; deposit and use of revenues; rights and remedies of bondholders; service charges; insurance of projects; depositaries.

The Board in the resolution authorizing the issuance of bonds under this Part may provide for a pledge to the payment of such  revenue bonds and the interest thereon of the revenue derived from the project and also for a pledge of the revenues derived from any system, facility, plant, works, instrumentalities or properties improved, bettered, or extended by the project or otherwise within the jurisdiction of or operated by the University in connection with the University of North Carolina at Chapel Hill, North Carolina, the revenues derived from any future improvements, betterments or extensions of the project, the revenues derived from the University Enterprises, or any part thereof, or the revenues from the project and any or all of the revenues mentioned in this sentence, without regard  to whether the operations involved are deemed governmental or proprietary, it being the purpose hereof to vest in the Board broad powers which shall be liberally construed. So long as any revenues of the University mentioned in this paragraph are pledged for the payment of the principal of or interest on any bonds issued hereunder, such revenues shall be deposited in a special fund and shall be applied and used only as provided in the resolution authorizing such bonds, subject, however, to any prior pledge or encumbrance thereof.

The resolution authorizing the issuance of the bonds may contain provisions for protecting and enforcing the rights and remedies of the holders of the bonds, including covenants setting forth the duties of the University in relation to the construction of any project to be financed with the proceeds of said bonds, and to the maintenance, repair, operation and insurance of such project or any other project,  systems, facilities, plants, works, instrumentalities, properties, the University Enterprises or any part thereof, if the revenues thereof are in any way pledged as security for the bonds; the fixing and revising of service charges and the collection thereof; and the custody, safeguarding and application of all moneys of the University pertaining to the project and the bonds, and all revenues pledged therefor. Notwithstanding the provisions of any other law, the Board may carry insurance on any such project in such amounts and covering such risks as it may deem advisable. It shall be lawful for any bank or trust company incorporated under the laws of the State of North Carolina which may act as depositary of the proceeds of bonds or of revenues to furnish such indemnifying bonds or to pledge such securities as may be required by the Board. Such resolution may set forth the rights and remedies of the bondholders and may restrict the individual right of action by bondholders. Such resolution may contain such other provisions in addition to the foregoing as the Board may deem reasonable and proper for the security of the bondholders.

The Board may provide for the payment of the proceeds of the bonds and any revenues pledged therefor to such officer, board or depositary as it may designate for the custody thereof, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out the provisions of such resolution may be treated as a part of the cost of operation. (1961, c. 1078, s. 5; 1971, c. 1244, s. 15.)



§ 116-41.6. Pledge of revenues; lien.

§ 116‑41.6.  Pledge of revenues; lien.

All pledges of revenues under the provisions of this Part shall be valid and binding from the time such pledges are made. All such revenues so pledged shall immediately upon receipt thereof be subject to the lien of such pledge without any physical delivery thereof or further action, and the lien of such pledge shall be valid and binding as against all parties having claims of any kind in tort,  contract or otherwise against the University, irrespective of whether  such parties have notice thereof. (1961, c. 1078, s. 6.)



§ 116-41.7. Proceeds of bonds, revenues, etc., deemed trust funds.

§ 116‑41.7.  Proceeds of bonds, revenues, etc., deemed trust funds.

The proceeds of all bonds issued and all revenues and other moneys received pursuant to the authority of this Part shall be deemed to be trust funds, to be held and applied solely as provided in this Part. The resolution authorizing the issuance of bonds shall provide that any officer to whom, or bank, trust company or fiscal agent to which, such moneys shall be paid shall act as trustee of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as such resolution may provide. (1961, c. 1078, s. 7.)



§ 116-41.8. Rights and remedies of bondholders.

§ 116‑41.8.  Rights and remedies of bondholders.

Any holder of revenue bonds issued under the provisions of this Part or of any of the coupons appertaining thereto, except to the extent that the rights herein given may be restricted by the resolution authorizing the issuance of such bonds, may, either at law or in equity, by suit, action, mandamus or other proceeding, protect and enforce any and all rights under the laws of the State of North Carolina, including this Part, or under such resolution, and may enforce and compel the performance of all duties required by this Part or by such resolution to be performed by the University or by any officer thereof or the Board, including the fixing, charging and collecting of service charges. (1961, c. 1078, s. 8; 1971, c. 1244, s. 15.)



§ 116-41.9. Refunding revenue bonds.

§ 116‑41.9.  Refunding revenue bonds.

The University is hereby authorized, subject to the approval of the Director of the Budget, to issue from time to time refunding revenue bonds for the purpose of refunding any revenue bonds issued by the University under this Part in connection with any project or projects, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds. The University is further authorized, subject to the approval of the Director of the Budget, to issue from time to time refunding revenue bonds for the combined purpose of

(1)        Refunding any revenue bonds or refunding revenue bonds issued by the University in connection with any project or projects including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds, and

(2)        Paying all or any part of the cost of any project or projects.

The issuance of such refunding revenue bonds, the maturities and other details thereof, the rights and remedies of the holders thereof, and the rights, powers, privileges, duties and obligations of the University with respect to the same, shall be governed by the foregoing provisions of this Part insofar as the same may be applicable. (1961, c. 1078, s. 9; 1983, c. 577, s. 4; 1985 (Reg. Sess.,1986), c. 955, ss. 34, 35; 2006‑203, s. 49.)



§ 116-41.10. Exemption from taxation.

§ 116‑41.10.  Exemption from taxation.

The bonds issued under the provisions of this Part and the income therefrom shall at all times be free from taxation within the State. (1961, c. 1078, s. 10.)



§ 116-41.11. Executive committee may be authorized to exercise powers and functions of Board.

§ 116‑41.11.  Executive committee may be authorized to exercise powers and functions of Board.

The Board by resolution may authorize its executive committee to exercise or perform any of the powers or functions vested in the Board under this Part. (1961, c. 1078, s. 11; 1971, c. 1244, s. 15.)



§ 116-41.12. Part provides supplemental and additional powers; compliance with other laws not required.

§ 116‑41.12.  Part provides supplemental and additional powers; compliance with other laws not required.

This Part shall be deemed to provide an additional and alternative method for the doing of the things authorized hereby and shall be regarded as supplemental and additional to powers conferred by other laws, and shall not be regarded as in derogation of or as repealing any powers now existing under any other law, either general, special or local; provided, however, that the issuance of revenue bonds or refunding revenue bonds under the provisions of this Part need not comply with the requirements of any other law applicable to the issuance of bonds and provided, further, that all general, special or local laws, or parts thereof, inconsistent herewith are hereby declared to be inapplicable to the provisions of this Part. (1961, c. 1078, s. 12.)



§ 116-41.13. Distinguished Professors Endowment Trust Fund; purpose.

Part 4A. Distinguished Professors Endowment Trust Fund.

§ 116‑41.13.  Distinguished Professors Endowment Trust Fund; purpose.

The General Assembly of North Carolina recognizes that the public university system would be greatly strengthened by the addition of distinguished scholars. It further recognizes that private as well as State support is preferred in helping to obtain distinguished scholars for the State universities and that private support will help strengthen the commitment of citizens and organizations in promoting excellence throughout all State universities. It is the intent of the General Assembly to establish a trust fund to provide the opportunity to each State university to receive and match challenge grants to create endowments for selected distinguished professors to occupy chairs within the university. The associated foundations that serve the universities shall solicit and receive gifts from private sources to provide for matching funds to the trust fund challenge grants for the establishment of endowments for chairs within universities. (1985, c. 757, s. 202.)



§ 116-41.13A. Distinguished Professors Endowment Trust Fund; definitions.

§ 116‑41.13A.  Distinguished Professors Endowment Trust Fund; definitions.

The following definitions apply in this Part:

(1)        "Focused growth institution" means Elizabeth City State University, Fayetteville State University, North Carolina Agricultural and Technical University, North Carolina Central University, The University of North Carolina at Pembroke, Western Carolina University, and Winston‑Salem State University.

(2)        "Special needs institution" means the North Carolina School of the Arts, redesignated effective August 1, 2008, as the "University of North Carolina School of the Arts," and The University of North Carolina at Asheville.  (2003‑293, s. 1; 2008‑192, s. 6.)



§ 116-41.14. Distinguished Professors Endowment Trust Fund; establishment; maintenance.

§ 116‑41.14.  Distinguished Professors Endowment Trust Fund; establishment; maintenance.

There is established a Distinguished Professors Endowment Trust Fund to be maintained by the Board to provide challenge grants to the constituent institutions. All appropriated funds deposited into the trust fund shall be invested pursuant to G.S. 116‑36. Interest income accruing to that portion of the trust fund not matched shall increase the total funds available for challenge grants. (1985, c. 757, s. 202.)



§ 116-41.15. Distinguished Professors Endowment Trust Fund; allocation; administration.

§ 116‑41.15.  Distinguished Professors Endowment Trust Fund; allocation; administration.

(a)        For constituent institutions other than focused growth institutions and special needs institutions, the amount appropriated to the trust shall be allocated by the Board as follows:

(1)        On the basis of one three hundred thirty‑four thousand dollar ($334,000) challenge grant for each six hundred sixty‑six thousand dollars ($666,000) raised from private sources; or

(2)        On the basis of one one hundred sixty‑seven thousand dollar ($167,000) challenge grant for each three hundred thirty‑three thousand dollars ($333,000) raised from private sources; or

(3)        On the basis of one challenge grant of up to six hundred sixty‑seven thousand dollars ($667,000) for funds raised from private sources in twice the amount of the challenge grant.

If an institution chooses to pursue the use of the allocated challenge grant funds described in either subdivision (1), subdivision (2), or subdivision (3) of this subsection, the challenge grant funds shall be matched by funds from private sources on the basis of two dollars of private funds for every one dollar of State funds.

(b)        For focused growth institutions and special needs institutions, the amount appropriated to the trust shall be allocated by the Board as follows:

(1)        On the basis of one five hundred thousand dollar ($500,000) challenge grant for each five hundred thousand dollars ($500,000) raised from private sources; or

(2)        On the basis of one two hundred fifty thousand dollar ($250,000) challenge grant for each two hundred fifty thousand dollars ($250,000) raised from private sources; or

(3)        On the basis of one challenge grant of up to one million dollars ($1,000,000) for funds raised from private sources in the same amount as the challenge grant.

If an institution chooses to pursue the use of the allocated challenge grant funds described in either subdivision (1), subdivision (2), or subdivision (3) of this subsection, the challenge grant funds shall be matched by funds from private sources on the basis of one dollar of private funds for every dollar of State funds.

(c)        Matching funds shall come from contributions made after July 1, 1985, and pledged for the purposes specified by G.S. 116‑41.14. Each participating constituent institution's board of trustees shall establish its own Distinguished Professors Endowment Trust Fund, and shall maintain it pursuant to the provision of G.S. 116‑36 to function as a depository for private contributions and for the State matching funds for the challenge grants. The State matching funds shall be transferred to the constituent institution's Endowment Fund upon notification that the institution has received and deposited the appropriate amount required by this section in its own Distinguished Professors Endowment Trust Fund. Only the net income from that account shall be expended in support of the distinguished professorship thereby created. (1985, c. 757, s. 202; 2003‑293, s. 2; 2005‑276, s. 9.21(a).)



§ 116-41.16. Distinguished Professors Endowment Trust Fund; contribution commitments.

§ 116‑41.16.  Distinguished Professors Endowment Trust Fund; contribution commitments.

(a)        For constituent institutions other than focused growth institutions and special needs institutions, contributions may also be eligible for matching if there is:

(1)        A commitment to make a donation of at least six hundred sixty‑six thousand dollars ($666,000), as prescribed by G.S. 143C‑4‑5, and an initial payment of one hundred eleven thousand dollars ($111,000) to receive a grant described in G.S. 116‑41.15(a)(1); or

(2)        A commitment to make a donation of at least three hundred thirty-three thousand dollars ($333,000), as prescribed by G.S. 143C‑4‑5, and an initial payment of fifty‑five thousand five hundred dollars ($55,500) to receive a grant described in G.S. 116‑41.15(a)(2); or

(3)        A commitment to make a donation in excess of six hundred sixty‑six thousand dollars ($666,000), as prescribed by G.S. 143‑31.4 [G.S. 143C‑4‑5], and an initial payment of one‑sixth of the committed amount to  receive a grant described in G.S. 116‑41.15(a)(3); and if the initial payment is accompanied by a written pledge to provide the balance within five years after the date of the initial payment. Each payment on the balance shall be no less than the amount of the initial payment and shall be made on or before the anniversary date of the initial payment. Pledged contributions may not be matched prior to the actual collection of the total funds. Once the income from the institution's Distinguished Professors Endowment Trust Fund can be effectively used pursuant to G.S. 116‑41.17, the institution shall proceed to implement plans for establishing an endowed chair.

(b)        For focused growth institutions and special needs institutions, contributions may also be eligible for matching if there is:

(1)        A commitment to make a donation of at least five hundred thousand dollars ($500,000), as prescribed by G.S. 143C‑4‑5, and an initial payment of eighty‑three thousand three hundred dollars ($83,300) to receive a grant described in G.S. 116‑41.5(b)(1); or

(2)        A commitment to make a donation of at least two hundred fifty thousand dollars ($250,000), as prescribed by G.S. 143C‑4‑5, and an initial payment of forty‑one thousand six hundred dollars ($41,600) to receive a grant described in G.S. 116‑41.15(b)(2); or

(3)        A commitment to make a donation in excess of five hundred thousand dollars ($500,000), as prescribed by G.S. 143‑31.4 [G.S. 143C‑4‑5], and an initial payment of one‑sixth of the committed amount to receive a grant described in G.S. 116‑41.15(b)(3);

and if the initial payment is accompanied by a written pledge to provide the balance within five years after the date of the initial payment. Each payment on the balance shall be no less than the amount of the initial payment. Pledged contributions may not be matched prior to the actual collection of the total funds. Once the income from the institution's Distinguished Professors Endowment Trust Fund can be effectively used pursuant to G.S. 116‑41.17, the institution shall proceed to implement plans for establishing an endowed chair. (1985, c. 757, s. 202; 2003‑293, s. 3; 2005‑276, s. 9.21(b); 2006‑203, s. 50.)



§ 116-41.17. Distinguished Professors Endowment Trust Fund; establishment of chairs.

§ 116‑41.17.  Distinguished Professors Endowment Trust Fund; establishment of chairs.

When the sum of the challenge grant and matching funds in the Distinguished Professors Endowment Trust Fund reaches:

(1)        One million dollars ($1,000,000), if the sum of funds described in G.S. 116‑41.15(a)(1) or G.S. 116‑41.15(b)(1); or

(2)        Five hundred thousand dollars ($500,000), if the sum of funds described in G.S. 116‑41.15(a)(2) or G.S. 116‑41.15(b)(2); or

(3)        An amount up to two million dollars ($2,000,000), if the sum of funds described in G.S. 116‑41.15(a)(3) or G.S. 116‑41.15(b)(3);

the board of trustees may recommend to the Board, for its approval, the establishment of an endowed chair or chairs. The Board, in considering whether to approve the recommendation, shall include in its consideration the programs already existing in The University of North Carolina. If the Board approves the recommendation, the chair or chairs shall be established. The chair or chairs, the property of the constituent institution, may be named in honor of a donor, benefactor, or honoree of the institution, at the option of the board of trustees. (1985, c. 757, s. 202; 2005‑276, s. 9.21(c).)



§ 116-41.18. Distinguished Professors Endowment Trust Fund; selection of Distinguished Professors.

§ 116‑41.18.  Distinguished Professors Endowment Trust Fund; selection of Distinguished Professors.

(a)        Each constituent institution that receives, through private gifts and an allocation by the Board of Governors, funds for the purpose shall, under procedures established by rules of the Board of Governors and the board of trustees of the constituent institution, select a holder of the Distinguished Professorship.  Once given, that designation shall be retained by the distinguished professor as long as he remains in the full‑time service of the institution as a faculty member, or for more limited lengths of time when authorized by the Board of Governors and the board of trustees at the institution when the Distinguished Professorship is originally established or vacated.  When a distinguished professorship becomes vacant, it shall remain assigned to the institution and another distinguished professor shall be selected under procedures established by rules of the Board of Governors and the board of trustees of the constituent institution.

(a1)      No rule shall prevent the constituent institutions of The University of North Carolina from selecting holders of Distinguished Professorships from among existing faculty members or newly hired faculty members.

(b)        The Board of Governors of The University of North Carolina shall promulgate rules to implement this section.

(c)        There is appropriated from the General Fund to the Board of Governors of The University of North Carolina the sum of two million dollars ($2,000,000) for fiscal year 1985‑86, and the sum of two million dollars ($2,000,000) for fiscal year 1986‑87, to implement this section. (1985, c. 757, s. 202; 1991 (Reg. Sess., 1992), c. 1030, s. 31; 1995, c. 507, s. 15.12; 1997‑443, s. 10.6.)



§ 116-41.19. Distinguished Professors Endowment Trust Fund; promulgation of rules.

§ 116‑41.19.  Distinguished Professors Endowment Trust Fund; promulgation of rules.

The Board of Governors of The University of North Carolina shall promulgate rules to implement this Part. (1985, c. 757, s. 202.)



§§ 116-42 through 116-42.4: Repealed by Session Laws 1973, c. 495, s. 2.

Part 5.  Miscellaneous Provisions.

§§ 116‑42 through 116‑42.4:  Repealed by Session Laws 1973, c.  495, s. 2.



§ 116-43. Escheat receipts prior to July 1, 1971.

§ 116‑43.  Escheat receipts prior to July 1, 1971.

All property that has heretofore escheated to the University of North Carolina, and all interest and earnings thereon, shall be set apart by the Board of Governors of the University for the six member campuses of the University of North Carolina as constituted on June 30, 1971, so that the interest and earnings from said fund shall be used for maintenance and/or for scholarships and loan funds for worthy and needy students, residents of the State, attending the member campuses of the University of North Carolina as constituted on June 30, 1971, under such rules and regulations as shall be adopted by the Board of Governors. (1874‑5, c. 236, s. 2; Code, s. 2630; Rev., s. 4285; C.S., s. 5787; 1947, c. 614, s. 4; 1953, c. 1202, s. 3; 1971, c. 1244, s. 17.)



§ 116-43.1. Institute for Transportation Research and Education.

§ 116‑43.1.  Institute for Transportation Research and Education.

The Board of Governors of the University of North Carolina is authorized to establish an Institute for Transportation Research and Education to facilitate the development of a broad program of transportation research and education involving other organizations and institutions which have related programs. The immediate purpose of the Institute shall be to create a management structure to coordinate and eventually merge the Highway Safety Programs of the National Driving Center and the North Carolina Highway Safety Research Center. The Board of Governors of the University of North Carolina is further authorized to establish a Council for Transportation Research and Education to represent all interests in transportation research and education, including but not limited to transportation safety. (1975, 2nd Sess., c. 983, s. 57.)



§ 116-43.5. State grants to aid eligible students attending certain private institutions of higher education; administrative procedure.

§ 116‑43.5.  State grants to aid eligible students attending certain private institutions of higher education; administrative procedure.

(a)        Definitions.  The following definitions apply in this section:

(1)        "Institution" means a nonprofit educational institution with a main permanent campus located in this State that satisfies all of the following:

a.         Is not owned or operated by the State of North Carolina or by an agency or political subdivision of the State or by any combination thereof.

b.         Is accredited by the Southern Association of Colleges and Schools under the standards of the College Delegate Assembly of the Association.

c.         Awards a postsecondary degree as defined in G.S. 116‑15.

d.         Its students are not eligible for a similar State grant under another State program.

(1a)      "Licensure student" means a person who:

a.         Has a bachelor's degree;

b.         Is enrolled either full‑time or less than full‑time in a program intended to result in  licensure in teaching or nursing;

c.         Attends an institution located in the State; and

d.         Qualifies as a resident of North Carolina in accordance with definitions of residency that may from time to time be adopted by the Board of Governors of The University of North Carolina and published in the residency manual of the Board.

(2)        "Main permanent campus" means a campus that is owned by the institution that provides permanent on‑premises housing, food services, and classrooms with full‑time faculty members and administration that engage in postsecondary degree activity as defined in G.S. 116‑15.

(3)        "Student" means a person enrolled in and attending an institution located in the State (i) who qualifies as a resident of North Carolina in accordance with definitions of residency that may from time to time be adopted by the Board of Governors of The University of North Carolina and published in the residency manual of the Board, and (ii) who has not received a bachelors degree, or qualified therefor, and who is otherwise classified as an undergraduate under such regulations as the Board of Governors of The University of North Carolina may promulgate. Qualification for in‑State tuition under G.S. 116‑143.3 makes a person a "student" as defined in this subdivision.

(b)        Eligibility of Students.  A student is eligible for a State grant under this section for an academic year if the student is a North Carolina undergraduate student attending an institution as defined by this section and is not eligible for a similar State grant under another State program for the same academic year. A full‑time North Carolina undergraduate student shall be eligible for the full amount of the State grant provided by this section. A part‑time North Carolina undergraduate student who is enrolled to take at least nine hours of academic credit per semester shall be eligible for a State grant under this section calculated on a pro rata basis.

(b1)      Eligibility of Licensure Students.  Each full‑time licensure student who is enrolled in a program intended to result in a license in teaching or nursing shall also be eligible for the State grant provided by this section. The State grant provided by this section shall be paid on a pro rata basis to any part‑time licensure student who is enrolled to take at least nine hours of undergraduate academic credit per semester in a program intended to result in a license in teaching or nursing at an approved institution. The State grant and prorated State grant authorized under this subsection shall be paid for undergraduate courses only. If a course is required for licensure, but is designated as both an undergraduate and graduate course, for purposes of this subsection, the course shall be considered an undergraduate course.

(c)        Administration.  The State grants provided for in this section shall be administered by the State Education Assistance Authority pursuant to rules adopted by the State Education Assistance Authority not inconsistent with this section. The State Education Assistance Authority shall pay the State grant to each student eligible under this section. The amount of the grant shall be determined by the General Assembly. The State grant shall be paid to a student only after the student completes the academic year. The grant shall be paid directly to the student on or after July 1 following the completion of the academic year. The State Education Assistance Authority shall not remit any grant until it receives proper certification from an institution that the student applying for the grant is an eligible student.

(d)        Shortfall.  In the event there are not sufficient funds to provide each eligible student with a full grant or prorated grant:

(1)        Each full‑time student or full‑time licensure student eligible for a full grant under this section shall receive a pro rata share of funds for the full grant then available for the appropriate academic year within the fiscal period covered by the current appropriation.

(2)        Each part‑time student or part‑time licensure student eligible for a prorated grant under this section shall receive a pro rata share of the funds for the prorated grant then available for the appropriate academic year within the fiscal period covered by the current appropriation.

(e)        Reversion.  Any remaining funds shall revert to the General Fund.

(f)         Reduction of Grant Amount for Certain Students.  A State grant authorized by this act shall be reduced by twenty‑five percent (25%) for any individual student who has completed 140 semester credit hours or the equivalent of 140 semester credit hours.

(f1)       Student and Licensure Student Enrollment Documented.  The State Education Assistance Authority shall document the number of full‑time equivalent and part‑time North Carolina undergraduate students and the number of licensure students that are enrolled in private institutions and the State funds collected by students and licensure students at each institution under this section. The State Education Assistance Authority shall report those findings to the Secretary of Administration, the House and Senate Appropriations Subcommittees on Education, and the Joint Legislative Education Oversight Committee.

(g)        Limitation on Expenditures.  The State grant shall not be used for any student who:

(1)        Is incarcerated in a State or federal correctional facility for committing a Class A, B, B1, or B2 felony; or

(2)        Is incarcerated in a State or federal correctional facility for committing a Class C through I felony and is not eligible for parole or release within 10 years. (2003‑429, s. 1; 2007‑323, s. 9.13(b).)



§ 116-43.10. Academic Common Market program.

§ 116‑43.10.  Academic Common Market program.

(a)        The Southern Regional Education Board operates an Academic Common Market program. Under this program, qualified students from participating states may apply to attend programs at public universities in participating states that are not available in their home state's university system. North Carolina's participation for graduate programs provides a cost‑effective means of offering educational access for North Carolina residents. North Carolinians are able to attend graduate programs that are not available at The University of North Carolina at reduced rates, and the State avoids the cost associated with the development of new academic programs.

(b)        The Board of Governors of The University of North Carolina may continue participation in the Southern Regional Education Board's Academic Common Market at the graduate program level. The Board of Governors shall examine the graduate programs offered in The University of North Carolina System and select for participation only those graduate programs that are likely to be unique or are not commonly available in other Southern Regional Education Board states. Out‑of‑state tuition shall be waived for students who are residents of other Southern Regional Education Board states and who are participating in the Academic Common Market program. If accepted into The University of North Carolina graduate programs that are part of the Academic Common Market, these students shall pay in‑State tuition and shall be treated for all purposes of The University of North Carolina as residents of North Carolina.

(c)        Once a student is enrolled in The University of North Carolina System under the Academic Common Market program, the student shall be entitled to pay in‑State tuition as long as the student is enrolled in that graduate program. The Board of Governors shall provide a report on the Academic Common Market program to the Joint Legislative Education Oversight Committee by September 2007 and each biennium thereafter. (2005‑276, s. 9.24.)



§ 116-43.15. Use of college or university facilities by public school students pursuant to cooperative programs.

§ 116‑43.15.  Use of college or university facilities by public school students pursuant to cooperative programs.

The existing facilities of any constituent institution of The University of North Carolina and the existing facilities of any private college or university licensed in accordance with G.S. 116‑15 that comply with the North Carolina State Building Code and applicable local ordinances for those facilities may be used without modification for public school students in joint or cooperative programs such as middle or early college programs and dual enrollment programs. Designs for new facilities of any constituent institution of The University of North Carolina and new facilities of any private college or university licensed in accordance with G.S. 116‑15 that comply with the North Carolina State Building Code and applicable local ordinances for those facilities may be used without modification for public school students in joint or cooperative programs such as middle or early college programs and dual enrollment programs.

For the purpose of establishing Use and Occupancy Classifications, these programs shall be considered "Business  Group B" in the same manner as other college and university uses.  (2006‑66, s. 8.11(b); 2006‑221, s. 5; 2009‑305, s. 5.)



§ 116-44. Repealed by Session Laws 1971, c. 1244, s. 1.

§ 116‑44.  Repealed by Session Laws 1971, c. 1244, s. 1.



§ 116-44.1. Transferred to § 116-42 by Session Laws 1971, c. 1244, s. 11.

§ 116‑44.1.  Transferred to § 116‑42 by Session Laws 1971, c. 1244, s. 11.



§ 116-44.2. Transferred to § 116-38 by Session Laws 1971, c. 1244, s. 7.

§ 116‑44.2.  Transferred to § 116‑38 by Session Laws 1971, c. 1244, s. 7.



§ 116-44.3. Definitions.

Part 6. Traffic and Parking.

§ 116‑44.3.  Definitions.

Unless the context clearly requires another meaning, the following words and phrases have the meanings indicated when used in this Part:

(1)        "Board of trustees" and "constituent institution" have the meanings assigned in G.S. 116‑2.

(2)        "Campus" means that University property, without regard to location, which is used wholly or partly for the purposes of a particular constituent institution of the University of North Carolina.

(3)        "University" means a constituent institution as defined in G.S. 116‑2.

(4)        "University property" means property that is owned or leased in whole or in part by the State of North Carolina and which is subject to the general management and control of the Board of Governors of the University of North Carolina. (1973, c. 495, s. 1.)



§ 116-44.4. Regulation of traffic and parking and registration of motor vehicles.

§ 116‑44.4.  Regulation of traffic and parking and registration of motor vehicles.

(a)        Except as otherwise provided in this Part, all of the provisions of Chapter 20 of the General Statutes relating to the use of highways of the State and the operation of motor vehicles thereon are applicable to all streets, alleys, driveways, parking lots, and parking structures on University property. Nothing in this section modifies any rights of ownership or control of University property, now or hereafter vested in the Board of Governors of the University of North Carolina or the State of North Carolina.

(b)        Each board of trustees may by ordinance prohibit, regulate, divert, control, and limit pedestrian or vehicular traffic and the parking of motor vehicles and other modes of conveyance on the campus. In fixing speed limits, the board of trustees is not subject to G.S. 20‑141(f1) or (g2), but may fix any speed limit reasonable and safe under the circumstances as conclusively determined by the board of trustees. The board of trustees may not regulate traffic on streets open to the public as of right, except as specifically provided in this Part.

(c)        Each board of trustees may by ordinance provide for the registration of motor vehicles maintained or operated on the campus by any student, faculty member, or employee of the University, and may fix fees for such registration. The ordinance may make it unlawful for any person to operate an unregistered motor vehicle on the campus when the vehicle is required by the ordinance to be registered.

(d)        Each board of trustees may by ordinance set aside parking lots and other parking facilities on the campus for use by students, faculty, and employees of the University and members of the general public attending schools, conferences, or meetings at the University, visiting or making use of any University facilities, or attending to official business with the University. The board of trustees may issue permits to park in these lots and garages and may charge a fee therefor. The board of trustees may also by ordinance make it unlawful for any person to park a motor vehicle in any lot or other parking facility without procuring the requisite permit and displaying it on the vehicle. No permit to park shall be issued until the student requesting the permit provides the name of the insurer, the policy number under which the student has financial responsibility, and the student certifies that the motor vehicle is insured at the levels set in G.S. 20‑279.1(11) or higher. This subsection applies to motor vehicles that are registered in other states as well as motor vehicles that are registered in this State pursuant to Chapter 20 of the General Statutes.

(e)        Each board of trustees may by ordinance set aside spaces in designated parking areas or facilities in which motor vehicles may be parked for specified periods of time. To regulate parking in such spaces, the board of trustees may install a system of parking meters and make it unlawful for any person to park a motor vehicle in a metered space without activating the meter for the entire time that the vehicle is parked, up to the maximum length of time allowed for that space. The meters may be activated by coins of the United States. The board of trustees may also install automatic gates, employ attendants, and use any other device or procedure to control access to and collect the fees for using its parking areas and facilities.

(f)         The board of trustees may by ordinance provide for the issuance of stickers, decals, permits, or other indicia representing the registration status of vehicles or the eligibility of vehicles to park on the campus and may by ordinance prohibit the forgery, counterfeiting, unauthorized transfer, or unauthorized use of them.

(g)        Violation of an ordinance adopted under any portion of this Part is an infraction as defined in G.S. 14‑3.1 and is punishable by a penalty of not more than fifty dollars ($50.00). An ordinance may provide that certain prohibited acts shall not be infractions and in such cases the provisions of subsection (h) may be used to enforce the ordinance.

(h)        An ordinance adopted under any portion of this Part may provide that violation subjects the offender to a civil penalty. Penalties may be graduated according to the seriousness of the offense or the number of prior offenses by the person charged. Each board of trustees may establish procedures for the collection of these penalties and they may be enforced by civil action in the nature of debt. The board of trustees may also provide for appropriate administrative sanctions if an offender does not pay a validly due penalty or upon repeated offenses. Appropriate administrative sanctions include, but are not limited to, revocation of parking permits, termination of vehicle registration, and termination or suspension of enrollment in or employment by the University.

(i)         An ordinance adopted under any portion of this Part may provide that any vehicle illegally parked may be removed to a storage area. Regardless of whether a constituent institution does its own removal and disposal of motor vehicles or contracts with another person to do so, the institution shall provide a hearing procedure for the owner. For purposes of this subsection, the definitions in G.S. 20‑219.9 apply.

(1)        If the institution operates in such a way that the person who tows the vehicle is responsible for collecting towing fees, all provisions of Article 7A, Chapter 20, apply.

(2)        If the institution operates in such a way that it is responsible for collecting towing fees, it shall:

a.         Provide by contract or ordinance for a schedule of reasonable towing fees,

b.         Provide a procedure for a prompt fair hearing to contest the towing,

c.         Provide for an appeal to district court from that hearing,

d.         Authorize release of the vehicle at any time after towing by the posting of a bond or paying of the fees due, and

e.         If the institution chooses to enforce its authority by sale of the vehicle, provide a sale procedure similar to that provided in G.S. 44A‑4, 44A‑5, and 44A‑6, except that no hearing in addition to the probable cause hearing is required. If no one purchases the vehicle at the sale and if the value of the vehicle is less than the amount of the lien, the institution may destroy it.

(j)         Evidence that a motor vehicle was found parked or unattended in violation of an ordinance of the board of trustees is prima facie evidence that the vehicle was parked by:

(1)        The person holding a University parking permit for the vehicle, or

(2)        If no University parking permit has been issued for the vehicle, the person in whose name the vehicle is registered with the University pursuant to subsection (c), or

(3)        If no University parking permit has been issued for the vehicle and the vehicle is not registered with the University, the person in whose name it is registered with the North Carolina Division of Motor Vehicles or the corresponding agency of another state or nation.

The rule of evidence established by this subsection applies only in civil, criminal, or administrative actions or proceedings concerning violations of ordinances of the board of trustees. G.S. 20‑162.1 does not apply to such actions or proceedings.

(k)        Each board of trustees shall cause to be posted appropriate notice to the public of applicable traffic and parking restrictions.

(l)         All ordinances adopted under this Part shall be recorded in the minutes of the board of trustees and copies thereof shall be filed in the offices of the President of the University of North Carolina and the Secretary of State. Each board of trustees shall provide for printing and distributing copies of its traffic and parking ordinances.

(m)       All moneys received pursuant to this Part, except for the clear proceeds of all civil penalties collected pursuant to subsection (h) of this section, shall be placed in a trust account in each constituent institution, are appropriated, and may be used for any of the following purposes:

(1)        To defray the cost of administering and enforcing ordinances adopted under this Part;

(2)        To develop, maintain, and supervise parking areas and facilities;

(3)        To provide bus service or other transportation systems and facilities, including payments to any public or private transportation system serving University students, faculty, or employees;

(4)        As a pledge to secure revenue bonds for parking facilities issued under Article 21 of this Chapter;

(5)        Other purposes related to parking, traffic, and transportation on the campus.

The clear proceeds of all civil penalties collected pursuant to subsection (h) of this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.  (1973, c. 495, s. 1; 1975, c. 716, s. 5; 1981 (Reg. Sess., 1982), c. 1239, s. 3; 1983, c. 420, s. 5; 1985, c. 764, s. 36; 2001‑336, s. 1; 2005‑276, s. 6.37(r); 2006‑203, s. 51.)



§ 116-44.5. Special provisions applicable to identified constituent institutions of the University of North Carolina.

§ 116‑44.5.  Special provisions applicable to identified constituent institutions of the University of North Carolina.

In addition to the powers granted by G.S. 116‑44.4, the board of trustees of each of the constituent institutions enumerated hereinafter shall have the additional powers prescribed:

(1)        The Board of Trustees of the University of North Carolina at Chapel Hill may by ordinance prohibit, regulate, and limit the parking of motor vehicles on those portions of the following public streets in the Town of Chapel Hill where parking is not prohibited by an ordinance of the Town of Chapel Hill:

a.         Battle Lane;

b.         Country Club Road, between Raleigh Street and South Road;

c.         Manning Drive;

d.         McCauley Street, between Columbia Street and Pittsboro Street;

e.         Pittsboro Street, between South Columbia Street and Cameron Avenue;

f.          Boundary Street, between Country Club Road and East Franklin Street;

g.         Park Place, between Boundary Street and East Franklin Street;

h.         South Columbia Street, between Franklin Street and Manning Drive;

i.          Cameron Avenue, between South Columbia Street and Raleigh Street;

j.          Raleigh Street;

k.         Ridge Road;

l.          South Road, between Columbia Street and Country Club Road.

In addition, the Board of Trustees of the University of North Carolina at Chapel Hill may regulate traffic on Cameron Avenue, between Raleigh Street and South Columbia Street, and on Raleigh Street, in any manner not inconsistent with ordinances of the Town of Chapel Hill.

(2)        The Board of Trustees of Appalachian State University may by ordinance prohibit, regulate, and limit the parking of motor vehicles on those portions of the following public streets in the Town of Boone where parking is not prohibited by an ordinance of the Town of Boone:

a.         Rivers Street, between U.S. 221‑U.S. 321 (Hardin Street) and Water Street;

b.         Stadium Drive, between Rivers Street and Hemlock Drive;

c.         College Street, to the extent that it is bounded on both sides by the university campus;

d.         Appalachian Street, between Locust Street and Howard Street;

e.         Brown Street, between Locust Street and Howard Street;

f.          Hill Street, only on the half of Hill Street bounded by the university campus;

g.         Stansberry Circle, from Holmes Drive to the end of Stansberry Circle;

h.         Locust Street, from U.S. 221‑U.S. 321 (Hardin Street) to the end of Locust Street; and

i.          Dale Street, from State Farm Road to the end of Dale Street.

(3)        The Board of Trustees of the University of North Carolina at Charlotte may by ordinance prohibit, regulate, and limit the parking of motor vehicles on those portions of the following public roads in the County of Mecklenburg where parking is not prohibited by ordinance or other source of legal regulation of the County of Mecklenburg or other governmental entity with jurisdiction to regulate parking on such public road:

a.         Mary Alexander Boulevard (State Road No. 2834), between its intersection with N.C. Highway 49 and its intersection with Mallard Creek Church Road.

In addition, the Board of Trustees of the University of North Carolina at Charlotte may regulate traffic on Mary Alexander Boulevard (State Road No. 2834), between its intersection with N.C. Highway 49 and its intersection with Mallard Creek Church Road, in any manner not inconsistent with any ordinances or other sources of legal regulation of the County of Mecklenburg or other governmental entity with jurisdiction to regulate traffic on such public road.

(3a)      The Board of Trustees of the University of North Carolina at Wilmington may by ordinance prohibit, regulate, and limit the parking of motor vehicles on those portions of the following public streets in the City of Wilmington where parking is not prohibited by an ordinance of the City of Wilmington:

a.         "H" Street.

(3b)      The Board of Trustees of the University of North Carolina at Greensboro may by ordinance prohibit, regulate, and limit the parking of motor vehicles for those portions of any of the following public streets in the City of Greensboro where parking is not prohibited by an ordinance of the City of Greensboro:

a.         Forest Street between Oakland Avenue and Spring Garden Street.

b.         Highland Avenue between Oakland Avenue and Spring Garden Street.

c.         Jefferson Street between Spring Garden Street and the Walker/Aycock parking lot.

d.         Kenilworth Street between Oakland Avenue and Walker Avenue.

e.         McIver Street between Walker Avenue and West Market Street.

f.          Stirling Street between Oakland Avenue and Walker Avenue.

g.         Theta Street between Kenilworth Street and Stirling Street.

h.         Walker Avenue between Aycock Street and Jackson Library and between Tate Street and McIver Street.

(3c)      The Board of Trustees of North Carolina Agricultural and Technical State University may by ordinance prohibit, regulate, and limit the parking of motor vehicles on those portions of the following streets in the City of Greensboro where parking is not prohibited by an ordinance of the City of Greensboro:

a.         Dudley Street between Market Street and Bluford Street.

b.         Bluford Street between Regan Street and Luther Street.

c.         Laurel Street between Lindsay Street and East Market Street.

d.         Benbow Road between Sullivan Street and East Market Street.

e.         Sullivan Street between O'Henry Boulevard overpass and Lindsay Street.

f.          Beech Street between Bluford Street and Lindsay Street.

g.         Obermeyer Street between Bluford Street and Market Street.

h.         Daniel Street between Bluford Street and Market Street.

i.          Nocho Street between Bluford Street and Market Street.

In addition, the Board of Trustees of North Carolina A&T State University may regulate traffic on the following streets for the portion of those streets that abut the university: Benbow Road, Dudley Street, Lindsay Street, and Market Street, provided that the regulation is not inconsistent with ordinances of the City of Greensboro.

(4)        This section does not diminish the authority of any affected municipality, county or other governmental entity to prohibit parking on any public street or road listed herein. It is intended only to authorize the respective boards of trustees of the constituent institutions identified hereinabove to further prohibit, regulate, and limit parking on certain public streets and roads running through or adjacent to the campuses of the constituent institutions where parking is not prohibited by ordinance or other law of any affected municipality, county or other governmental entity. When an ordinance or other law of an affected municipality, county or other governmental entity is adopted to prohibit parking on any portion of any public street or road then regulated by an ordinance of a board of trustees, the ordinance of the board of trustees is superseded and the University, upon request of the municipality, county or other governmental entity, shall immediately remove any signs, devices, or markings erected or placed by the University on that portion of the street or road pursuant to the superseded ordinance. (1973, c. 495, s. 1; 1979, c. 238; 2001‑170, s. 1; 2003‑213, s. 1; 2005‑165, s. 1.)



§ 116-44.6. Definitions.

Part 7.  Fire Safety.

§ 116‑44.6.  Definitions.

Unless the context clearly requires another meaning, the following definitions apply in this Part:

(1)        Fraternity or sorority.  A social, professional, or educational incorporated organization that, by official recognition, is affiliated or identified with a public or nonpublic institution of higher education in this State and which maintains a living facility that provides accommodations for five or more students enrolled at the recognition‑granting institution of higher education.

(2)        Fund.  The Fire Safety Loan Fund authorized by this Part.

(3)        Living facility.  A sleeping facility capable of overnight accommodation and other capabilities which support continuous occupancy.

(4)        Residence hall.  A living facility maintained by a public or nonpublic institution of higher education in North Carolina or by the North Carolina School of Science and Mathematics for use by enrolled students.

(5)        Supplemental fire safety protection system.  A water system capability which is sized to accommodate the added water supply pressure and volume required for building fire protection.

(6)        Water system. 

a.         A city, county, or sanitary district; or

b.         A water and sewer authority, a metropolitan water district, or county water and sewer district, established pursuant to Chapter 162A of the General Statutes. (1996, 2nd Ex. Sess., c. 18, s. 16.5(a).)



§ 116-44.7. Exemption from certain fees and charges.

§ 116‑44.7.  Exemption from certain fees and charges.

No water system serving a residence hall or fraternity or sorority housing shall levy or collect any water‑meter fee, water‑hydrant fee, tap fee, or similar service fee on a residence hall or fraternity or sorority house with respect to supporting a supplemental fire safety protection system in excess of the marginal cost to the water system to support the fire safety protection system. (1996, 2nd Ex. Sess., c. 18, s. 16.5(a); 1997‑443, s. 10.14.)



§ 116-44.8. Fire Safety Loan Fund.

§ 116‑44.8.  Fire Safety Loan Fund.

(a)        There is established the Fire Safety Loan Fund. The Fund shall be a revolving loan fund for installing fire safety equipment and systems in fraternity and sorority housing.

(b)        The Fund shall be administered by the Office of the State Treasurer, and that office may establish the policies and procedures that it deems appropriate for the operation of the Fund. The Office of the State Treasurer may enlist the assistance of other State departments or entities which have expertise that would be useful in administering the Fund, and those State departments or entities shall provide the assistance requested.

(c)        The Fund shall be operated on a revolving basis with proceeds from the repayment of prior loans being made available for subsequent loans.

(d)        Loans from the Fund shall be secured by a first or second mortgage or other pledge. Loans shall be made for a period not to exceed 10 years. Interest shall not be charged on loans from the Fund. (1996, 2nd Ex. Sess., c. 18, s. 16.5(a).)



§ 116-44.9. Reserved for future codification purposes.

§ 116‑44.9.  Reserved for future codification purposes.



§§ 116-44.10 through 116-44.16: Repealed by Session Laws 1971, c. 1244, s. 1.

Article 1A.

Regional Universities.

§§ 116‑44.10 through 116‑44.16: Repealed by Session Laws 1971, c.  1244, s. 1.



§ 116-45: Repealed by Session Laws 1971, c. 1244, s. 1.

Article 2.

Western Carolina University, East Carolina University, Appalachian State University, North Carolina Agricultural and Technical State University.

§ 116‑45: Repealed by Session Laws 1971, c.  1244, s. 1.



§ 116-45.1. Repealed by Session Laws 1969, c. 801, s. 7.

§ 116‑45.1.  Repealed by Session Laws 1969, c. 801, s. 7.



§ 116-45.2. Repealed by Session Laws 1969, c. 297, s. 6.

§ 116‑45.2.  Repealed by Session Laws 1969, c. 297, s. 6.



§ 116-46. Repealed by Session Laws 1971, c. 1244, s. 1.

§ 116‑46.  Repealed by Session Laws 1971, c. 1244, s. 1.



§ 116-46.1. Transferred to § 116-42.1 by Session Laws 1971, c. 1244, s. 11.

§ 116‑46.1.  Transferred to § 116‑42.1 by Session Laws 1971, c. 1244, s. 11.



§ 116-46.1A. Transferred to § 116-42.2 by Session Laws 1971, c. 1244, s. 11.

§ 116‑46.1A.  Transferred to § 116‑42.2 by Session Laws 1971, c. 1244, s. 11.



§ 116-46.1B. Transferred to § 116-42.3 by Session Laws 1971, c. 1244, s. 11.

§ 116‑46.1B.  Transferred to § 116‑42.3 by Session Laws 1971, c. 1244, s. 11.



§ 116-46.2. Transferred to § 116-17 by Session Laws 1971, c. 1244, s. 3.

§ 116‑46.2.  Transferred to § 116‑17 by Session Laws 1971, c. 1244, s. 3.



§§ 116-46.3 through 116-46.4: Transferred to §§ 116-40.3 and 116-40.4 by Session Laws 1971, c. 1244, s. 10.

§§ 116‑46.3 through 116‑46.4: Transferred to §§ 116‑40.3 and 116‑40.4 by Session Laws 1971, c. 1244, s. 10.



§§ 116-47 through 116-62.1: Repealed by Session Laws 1991, c. 542, s. 2.

Article 3.

Community Colleges.

§§ 116‑47 through 116‑62.1:  Repealed by Session Laws 1991, c.  542, s. 2.



§ 116-63. Policy.

Article 4.

North Carolina School of the Arts.

§ 116‑63.  Policy.

It is hereby declared to be the policy of the State to foster, encourage and promote, and to provide assistance for, the cultural development of the citizens of North Carolina, and to this end the General Assembly does create and provide for a training center for instruction in the performing arts. (1963, c. 1116.)



§ 116-64. Establishment of school.

§ 116‑64.  Establishment of school.

There is hereby established, and there shall be maintained, a school for the professional training of students having exceptional talent in the performing arts which shall be defined as an educational institution of the State, to serve the students of North Carolina and other states, particularly other states of the South. The school shall be designated the 'North Carolina School of the Arts, redesignated effective August 1, 2008, as the "University of North Carolina School of the Arts.'"  (1963, c. 1116; 1971, c. 1244, s. 13; 2008‑192, s. 7.)



§ 116-65. To be part of University of North Carolina; membership of Board of Trustees.

§ 116‑65.  To be part of University of North Carolina; membership of Board of Trustees.

The North Carolina School of Arts, redesignated effective August 1, 2008, as the "University of North Carolina School of the Arts," is a part of the University of North Carolina and subject to the provisions of Article 1, Chapter 116, of the General Statutes; provided, however, that notwithstanding the provisions of G.S. 116‑31, the Board of Trustees of said school shall consist of 15 persons, 13 of whom are selected in accordance with provisions of G.S. 116‑31, and the conductor of the North Carolina Symphony, or the conductor's designee, and the Secretary of the Department of Cultural Resources, both serving ex officio and nonvoting.  (1963, c. 1116; 1971, c. 320, s. 4; c. 1244, s. 13; 1979, c. 562; 2003‑215, s. 1; 2008‑192, s. 8.)



§ 116-66. Powers of various boards.

§ 116‑66.  Powers of various boards.

The Board of Governors of the University of North Carolina and the Board of Trustees of the school shall be advised and assisted by the State Board of Education. Entrance requirements shall be prescribed so that the professional training offered shall be available only to those students who possess exceptional talent in the performing arts. In developing curricula the school shall utilize, pursuant to agreement with institutions of higher education or with any local administrative school unit, existing facilities and such academic nonarts courses and programs of instruction as may be needed by the students of the school, and, in the discretion of the Board of Governors, personnel may be employed jointly with any such institution or unit on a cooperative, cost‑sharing basis. Curricula below the collegiate level shall be developed with the advice and approval of the State Board of Education. The school shall confer and cooperate with the Southern Regional Education Board and with other regional and national organizations to obtain wide support and to establish the school as the center in the South for the professional training and performance of artists. The chancellor of the school shall preferably be a noted composer or dramatist. (1963, c. 1116; 1971, c. 1244, s. 13; 1985, c. 101, s. 2.)



§ 116-67: Repealed by Session Laws 1985, c. 101, s. 1.

§ 116‑67:  Repealed by Session Laws 1985, c.  101, s. 1.



§ 116-68. Endowment fund.

§ 116‑68.  Endowment fund.

The Board of Trustees is authorized to establish a permanent endowment fund, and shall perform such duties in relation thereto as are prescribed by the provisions of Article 1, Chapter 116, of the General Statutes. The proceeds in this fund are appropriated as provided by G.S. 116‑36. (1963, c. 1116; 1971, c. 1244, s. 13; 2006‑203, s. 51.1.)



§ 116-69. Purpose of school program.

§ 116‑69.  Purpose of school program.

The primary purpose of the school shall be the professional training, as distinguished from liberal arts instruction, of talented  students in the fields of music, drama, the dance, and allied performing arts, at both the high school and college levels of instruction, with emphasis placed upon performance of the arts, and not upon academic studies of the arts. The said school may also offer  high school and college instruction in academic subjects, and such other programs as are deemed necessary to meet the needs of its students and of the State, consistent with appropriations made and gifts received therefor, and may cooperate, if it chooses, with other  schools which provide such courses of instruction. The school, on occasion, may accept elementary grade students of rare talent, and shall arrange for such students, in cooperation with an elementary school, a suitable educational program. (1963, c. 1116.)



§ 116-69.1. Display of the United States and North Carolina flags and the recitation of the Pledge of Allegiance.

§ 116‑69.1.  Display of the United States and North Carolina flags and the recitation of the Pledge of Allegiance.

The school shall (i) display the United States and North Carolina flags in each classroom when available, (ii) require the recitation of the Pledge of Allegiance on a daily basis, and (iii) provide instruction on the meaning and historical origins of the flag and the Pledge of Allegiance. The school shall not compel any person to stand, salute the flag, or recite the Pledge of Allegiance. If flags are donated or are otherwise available, flags shall be displayed in each classroom. (2006‑137, s. 3.)



§§ 116-70 through 116-70.1. Repealed by Session Laws 1971, c. 1244, s. 13.

§§ 116‑70 through 116‑70.1.  Repealed by Session Laws 1971, c. 1244, s. 13.



§ 116-71. Purpose of Article.

Article 5.

Loan Fund for Prospective College Teachers.

§ 116‑71.  Purpose of Article.

The purpose of this Article is to encourage, assist, and expedite the postgraduate‑level education and training of competent teachers for the public and private universities, colleges and community colleges in this State by the granting of loans to finance such study. The funds shall be used to increase the number of teaching faculty as distinguished from research specialists. (1965, c. 1148, s. 1; 1987, c. 564, s. 22.)



§ 116-72. Fund established.

§ 116‑72.  Fund established.

There is established a loan fund for prospective college teachers to assist capable persons to pursue study and training leading to masters or doctorate degrees in preparation to become teachers in the public and private institutions of education beyond the high school in North Carolina. Both private and public sources may be solicited in the creation of the fund. (1965, c. 1148, s. 1.)



§ 116-73. Joint committee for administration of fund; rules and regulations.

§ 116‑73.  Joint committee for administration of fund; rules and regulations.

"The Scholarship Loan Fund for Prospective College Teachers" shall be the responsibility of the Board of Governors of the University of North Carolina and the State Board of Education and will be administered by them through a joint committee, "The College Scholarship Loan Committee." This Committee will operate under the following rules and regulations and under such further rules and regulations as the Board of Governors of the University of North Carolina and the State Board of Education shall jointly promulgate.

(1)        The nomination of applicants and recommendations of renewals shall be the responsibility of the College Scholarship Loan Committee.

(2)        Loans should be made for a single academic year (nine months) with renewal possible for two successive years for students successfully pursuing masters or doctoral programs. Loans shall not exceed two thousand dollars ($2,000) for single students and three thousand dollars ($3,000) for married students.

(3)        All scholarship loans shall be evidenced by notes, with sufficient sureties, made payable to the State Board of Education, and shall bear interest at the rate of four percent (4%) per annum from and after September 1 following the awarding of the candidate's degree.

(4)        Recipients of loans may have them repaid by teaching in a college or other educational institution beyond the high school level in North Carolina upon completion of their masters or doctorate degree program, at the rate of one hundred dollars ($100.00) per month for each month of such teaching. If a student supported by a loan in this program should fail to so teach in a North Carolina institution, the  loan would become repayable to the State, with interest, for  that part of the teaching commitment not met, said note to be repaid according to the terms thereof.

(5)        Loans for 12 weeks of summer study, carrying stipends not to exceed five hundred dollars ($500.00) for single and married students, should be available to students who do not plan to attend postgraduate school as full‑time students during the regular academic year. Recipients should be eligible for up to three renewals over a four‑year period. The obligation to teach in a North Carolina college or other educational institution, or failing that, to repay the State, shall apply proportionally as indicated above. (1965, c. 1148, s. 1; 1971, c. 1244, s. 14.)



§ 116-74. Duration of fund; use of repaid loans and interest.

§ 116‑74.  Duration of fund; use of repaid loans and interest.

The Scholarship Loan Fund for Prospective College Teachers shall continue in effect until terminated by action of the General Assembly of North Carolina. Such amounts of loans as shall be repaid from time to time under the provisions of this Article, together with such amounts of interest as may be received on account of loans made shall become a part of the principal amount of said loan fund. These funds shall be administered for the same purposes and under the same provisions as are set forth herein to the end that they may be utilized in addition to such further amounts as may be privately donated or appropriated from time to time by public or corporate bodies. (1965, c. 1148, s. 1.)



§§ 116-74.1 through 116-74.5. Reserved for future codification purposes.

§§ 116‑74.1 through 116‑74.5.  Reserved for future codification purposes.



§ 116-74.6: Recodified as G.S. 115C-296.5 by Session Laws 2009-451, s. 9.13(b), effective July 1, 2009.

Article 5A.

Center for Advancement of Teaching.

§ 116‑74.6: Recodified as G.S. 115C‑296.5 by Session Laws 2009‑451, s. 9.13(b), effective July 1, 2009.



§ 116-74.7: Recodified as G.S. 115C-296.6 by Session Laws 2009-451, s. 9.13(d), effective July 1, 2009.

§ 116‑74.7: Recodified as G.S. 115C‑296.6 by Session Laws 2009‑451, s. 9.13(d), effective July 1, 2009.



§§ 116-74.8 through 116-74.20. Reserved for future codification purposes.

§§ 116‑74.8 through 116‑74.20.  Reserved for future codification purposes.



§ 116-74.21. Establishment of a competitive proposal process for school administrator programs.

Article 5B.

School Administrator Training Programs.

§ 116‑74.21.  Establishment of a competitive proposal process for school administrator programs.

(a)        The Board of Governors shall develop and implement a competitive proposal process and criteria for assessing proposals to establish school administrator training programs within the constituent institutions of The University of North Carolina. To facilitate the development of the programs, program criteria, and the proposal process, the Board of Governors may convene a panel of national school administrator program experts and other professional training program experts to assist it in designing the program, the proposal process, and criteria for assessing the proposals.

(b)        No more than 12 school administrator programs shall be established under the competitive proposal program. In selecting campus sites, the Board of Governors shall be sensitive to the racial, cultural, and geographic diversity of the State. Special priority shall be given to the following factors: (i) the historical background of the institutions in training educators; (ii) the ability of the sites to serve the geographic regions of the State, such as, the far west, the west, the triad, the piedmont, and the east; and, (iii) whether the type of roads and terrain in a region make commuting difficult. A school administrator program may provide for instruction at one or more campus sites.

(c)        The Board of Governors shall study the issue of supply and demand of school administrators to determine the number of school administrators to be trained in the programs in each year of the biennium and report the results of this study to the Joint Legislative Education Oversight Committee no later than March 1 annually.

(d)        The Board of Governors shall develop a budget for the programs established under subsection (a) of this section that reflects the resources necessary to establish and operate school administrator programs that meet the vision of the report submitted to the 1993 General Assembly by the Educational Leadership Task Force.

(e)        Repealed by Session Laws 2005‑276, s. 9.23, effective July 1, 2005. (1993, c. 199, s. 1; 1993 (Reg. Sess., 1994), c. 677, s. 13; 1995, c. 507, s. 27.2(a); 1998‑212, s. 11.13(a); 2001‑424, s. 31.10(a); 2005‑276, s. 9.23.)



§§ 116-74.22 through 116-74.40. Reserved for future codification purposes.

§§ 116‑74.22 through 116‑74.40.  Reserved for future codification purposes.



§ 116-74.41. North Carolina Principal Fellows Commission established; membership.

Article 5C.

North Carolina Principal Fellows Program.

§ 116‑74.41.  North Carolina Principal Fellows Commission established; membership.

(a)        There is established the North Carolina Principal Fellows Commission. The Commission shall exercise its powers and duties independently of the Board of Governors of The University of North Carolina. The Director of the Principal Fellows Program shall staff the Commission. The State Education Assistance Authority (SEAA) as created in G.S. 116‑203 shall be responsible for implementing scholarship loan agreements, monitoring, cancelling through service, collecting and otherwise enforcing the agreements for the Principal Fellows Program scholarship loans established in accordance with G.S. 116‑74.42.

(a1)      All funds appropriated to, or otherwise received by, the Principal Fellows Program for scholarships, all funds received as repayment of scholarship loans, and all interest earned on these funds shall be placed in an institutional trust fund pursuant to G.S. 116‑36.1.

(b)        The Commission shall consist of 12 members appointed as follows:

(1)        One member of the Board of Governors of The University of North Carolina appointed by the chair of that board, notwithstanding G.S. 116‑7(b).

(2)        One member of the State Board of Education appointed by the State Board chair.

(3)        Two deans of schools of education appointed by the President of The University of North Carolina.

(4)        One public school teacher appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate.

(5)        One public school principal appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives.

(6)        A local superintendent chosen by the State Superintendent of Public Instruction.

(7)        One member to represent business and industry appointed by the Governor.

(8)        One local school board member appointed by the chair of the State Board of Education.

(9)        One parent of a public school child appointed by the State Superintendent of Public Instruction.

(10)      The chairperson of the Board of the State Education Assistance Authority.

(11)      The director of the Principal Fellows Program. The director shall chair the Commission.

(c)        Initial appointments shall be made no later than September 15, 1993. Initial terms of those members appointed to fill the teacher, principal, parent, superintendent, and the local school board member seats shall expire July 1, 1995. Initial terms of those members appointed to fill the Board of Governors of The University of North Carolina, State Board of Education, deans of schools of education, and the member of business and industry seats shall expire July 1, 1997. Thereafter, all appointments for these seats shall be for four‑year terms.

(d)        Except as otherwise provided, if a vacancy occurs in the membership, the appointing authority shall appoint another person to serve for the balance of the unexpired term. In the discretion of the appointing authority, a State Board of Education member or a member of the Board of Governors of The University of North Carolina may complete a term on the Commission after the member's appointment from the appointing board has expired.

(e)        Commission members shall receive per diem, subsistence, and travel allowances in accordance with G.S. 138‑5 or G.S. 138‑6, as appropriate.

(f)         The Commission shall meet regularly, at times and places deemed necessary by the chair. (1993, c. 321, s. 85(a); 2006‑203, s. 51.2.)



§ 116-74.42. Principal Fellows Program established; administration.

§ 116‑74.42.  Principal Fellows Program established; administration.

(a)        A Principal Fellows Program shall be administered by the North Carolina Principal Fellows Commission in collaboration with the State Education Assistance Authority. The Principal Fellows Program shall provide up to a two‑year scholarship loan to selected recipients and shall provide extracurricular enhancement activities for recipients. The North Carolina Principal Fellows Commission shall determine selection criteria, methods of selection, and shall select recipients to receive scholarship loans made under the Principal Fellows Program.

(b)        The Board of Governors of The University of North Carolina shall appoint a director of the Principal Fellows Program. The director shall chair and staff the Principal Fellows Commission, and shall administer the extracurricular enhancement activities of the program. The Board of Governors shall provide office space and clerical support staff for the program.

(c)        The Principal Fellows Program shall provide a two‑year scholarship loan in the amount specified in subsection (c1) of this section to persons who may be eligible to be selected as school administrators in the public schools of the State by completing a full‑time program in school administration in an approved program. Approved programs are those chosen by the Commission from among school administrator programs within the State. No more than 200 principal fellow scholarship loan awards shall be made in each year. The final number of scholarship loan awards per year shall be made in accordance with the Board of Governors' findings concerning the supply and demand of administrators, the State's need for school administrator candidates and within funds appropriated for the scholarship loans. Effective September 1, 1995, and in accordance with school administrator training programs established by the Board of Governors of The University of North Carolina, recipients shall be required to complete an approved full‑time academic program during the first year of the scholarship loan program and a full‑time internship during the second year of the program. In order to attract fellows as interns, local school administrative units may use all or part of the funds allotted for an assistant principal salary for each intern accepted by the local school administrative unit; however, interns shall not serve as assistant principals.

(c1)      The scholarship loan shall be thirty thousand dollars ($30,000) per participant for the first year of participation. For the second year of participation, the amount of the scholarship loan per participant shall be sixty percent (60%) of the beginning salary for an assistant principal plus four thousand one hundred dollars ($4,100) for tuition, fees, and books. The Commission may adjust the amount of the scholarship loan specified in this subsection to take into account increases in tuition, fees, and the cost of books, increases in the State principal assistant salary schedule, and changes in the stipend paid to participants in the program during the second year internship.

(d)        The Commission shall adopt stringent standards, which may include standardized test scores, undergraduate performance, job experience and performance, leadership and management abilities, and other standards deemed appropriate by the Commission, to ensure that only the best potential students receive scholarship loans under the Principal Fellows Program. The Commission shall consider the qualifications of all applicants fairly, regardless of gender or race, and shall consider the geographic diversity of the State. Scholarship loans under the Principal Fellows Program shall be awarded only to applicants who meet the standards set by the Commission, are domiciled in North Carolina, and who agree to work as school administrators in a North Carolina public school or at a school operated by the United States government in North Carolina upon completion of the two‑year school administrator program supported by the loan.

(e)        The Commission shall develop and administer the Principal Fellows Program in cooperation with school administrator programs at institutions approved by the Commission. The Commission shall develop criteria and a process for the approval of campus program sites. Extracurricular enhancement activities shall be coordinated with each fellow's campus program and shall focus on the leadership development of program fellows.

(f)         The Commission may form regional review committees to assist it in identifying the best applicants for the program. The Commission and the review committees shall make an effort to identify and encourage women and minorities and others who may not otherwise consider a career in school administration to apply for the Principal Fellows Program.

(g)        Upon the naming of recipients of the scholarship loans by the Principal Fellows Commission, the Commission shall transfer to the State Education Assistance Authority (SEAA) its decisions. The SEAA shall perform all of the administrative functions necessary to implement this Article, which functions shall include: rule making, dissemination of information, disbursement, receipt, liaison with participating educational institutions, determination of the acceptability of service repayment agreements, and all other functions necessary for the execution, payment, and enforcement of promissory notes required under this Article. (1993, c. 321, s. 85(a); 2006‑66, ss. 9.16(a), (b).)



§ 116-74.43. Terms of loans; receipt and disbursement of funds.

§ 116‑74.43.  Terms of loans; receipt and disbursement of funds.

(a)        (Effective until January 1, 2009) All scholarship loans shall be evidenced by notes made payable to the State Education Assistance Authority that bear interest at the rate of ten percent (10%) per year beginning 90 days after completion of the school administrator program, or 90 days after termination of the scholarship loan, whichever is earlier. The scholarship loan may be terminated upon the recipient's withdrawal from school or by the recipient's failure to meet the standards set by the Commission.

(a)        (Effective January 1, 2009) All scholarship loans shall be evidenced by notes made payable to the State Education Assistance Authority that bear interest at a rate not to exceed ten percent (10%) per year as set by the Authority and beginning 90 days after completion of the school administrator program, or 90 days after termination of the scholarship loan, whichever is earlier. The scholarship loan may be terminated upon the recipient's withdrawal from school or by the recipient's failure to meet the standards set by the Commission.

(b)        The State Education Assistance Authority shall forgive the loan and any interest accrued on the loan if, within six years after graduation from a school administrator program, exclusive of any authorized deferment for extenuating circumstances, the recipient serves for four years as a school administrator at a North Carolina public school or at a school operated by the United States government in North Carolina. The SEAA shall also forgive the loan if it finds that it is impossible for the recipient to work for four years, within six years after completion of the two‑year school administrator program supported by the scholarship loan at a North Carolina public school, or at a school operated by the United States government in North Carolina, because of the death or permanent disability of the recipient. If the recipient repays the scholarship loan by cash payments, all indebtedness shall be repaid within 12 years after completion of the two‑year school administrator program supported by the scholarship loan. If the recipient completes the school administrator program, payment of principal and interest shall begin no later than 27 months after the completion of the program. Should a recipient present extenuating circumstances, the State Education Assistance Authority may extend the period to repay the loan in cash to no more than a total of 15 years.

(c)        All funds appropriated to, or otherwise received by, the Principal Fellows Program for scholarships, all funds received as repayment of scholarship loans, and all interest earned on these funds, shall be placed in a university trust fund. This university trust fund may be used only for scholarship loans granted under the Principal Fellows Program and administrative costs associated with the recovery of funds advanced under the program.  (1993, c. 321, s. 85(a); 1993 (Reg. Sess., 1994), c. 677, s. 12(a); 2008‑204, s. 5.3.)



§§ 116-75 through 116-104: Repealed by Session Laws 1957, c. 1142.

ARTICLES 6‑9.

[Repealed.]

§§ 116‑75 through 116‑104:  Repealed by Session Laws 1957, c.  1142.



§§ 116-105 through 116-119: Transferred to §§ 115-321 to 115-335 by Session Laws 1963, c. 448, s. 28.

Article 10.

State School for the Blind and the Deaf in Raleigh.

§§ 116‑105 through 116‑119:  Transferred to §§ 115‑321 to 115‑335 by Session Laws 1963, c. 448, s. 28.



§ 116-120: Transferred to § 115-336 by Session Laws 1963, c. 448, s. 28.

Article 11.

North Carolina School for the Deaf at Morganton.

§ 116‑120:  Transferred to § 115‑336 by Session Laws 1963, c.  448, s. 28.



§§ 116-121 through 116-124. Repealed by Session Laws 1963, c. 448, s. 28.

§§ 116‑121 through 116‑124.  Repealed by Session Laws 1963, c. 448, s. 28.



§ 116-124.1. Transferred to § 115-342 by Session Laws 1963, c. 448, s. 28.

§ 116‑124.1.  Transferred to § 115‑342 by Session Laws 1963, c. 448, s. 28.



§ 116-125. Transferred to § 115-343 by Session Laws 1963, c. 448, s. 28.

§ 116‑125.  Transferred to § 115‑343 by Session Laws 1963, c. 448, s. 28.



§§ 116-125.1 through 116-125.5. Transferred to §§ 115-337 to 115-341 by Session Laws 1963, c. 448, s. 28.

Article 11A.

Eastern North Carolina School for the Deaf and North Carolina School for the Deaf at Morganton.

§§ 116‑125.1 through 116‑125.5.  Transferred to §§ 115‑337 to 115‑341 by Session Laws 1963, c. 448, s. 28.



§§ 116-126 through 116-137. Repealed by Session Laws 1963, c. 1184, s. 7.

Article 12.

The Caswell School.

§§ 116‑126 through 116‑137.  Repealed by Session Laws 1963, c. 1184, s. 7.



§§ 116-138 through 116-142. Transferred to §§ 115-344 to 115-348 by Session Laws 1963, c. 448, s. 28.

Article 13.

Colored Orphanage of North Carolina.

§§ 116‑138 through 116‑142.  Transferred to §§ 115‑344 to 115‑348 by Session Laws 1963, c. 448, s. 28.



§§ 116-142.1 through 116-142.10. Repealed by Session Laws 1963, c. 1184, s. 8.

Article 13A.

Negro Training School for Feebleminded Children.

§§ 116‑142.1 through 116‑142.10.  Repealed by Session Laws 1963, c. 1184, s. 8.



§ 116-143. State-supported institutions of higher education required to charge tuition and fees.

Article 14.

General Provisions as to Tuition and Fees in Certain State Institutions.

§ 116‑143.  State‑supported institutions of higher education required to charge tuition and fees.

(a)        The Board of Governors of The University of North Carolina shall fix the tuition and fees, not inconsistent with actions of the General Assembly, at the institutions of higher education enumerated in G.S. 116‑4 in such amount or amounts as it may deem best, taking into consideration the nature of each institution and program of study and the cost of equipment and maintenance; and each institution shall charge and collect from each student, at the beginning of each semester or quarter, tuition, fees, and an amount sufficient to pay other expenses for the term.

(b)        In the event that said students are unable to pay the cost of tuition and required academic fees as the same may become due, in cash, the said several boards of trustees are hereby authorized and empowered, in their discretion, to accept the obligation of the student or students together with such collateral or security as they may deem necessary and proper, it being the purpose of this Article that all students in State institutions of higher learning shall be required to pay tuition, and that free tuition is hereby abolished. Notwithstanding this section, neither the Board of Governors of The University of North Carolina nor its Board of Trustees shall impose any tuition or mandatory fee at the North Carolina School of Science and Mathematics without the approval of the General Assembly.

(c)        Inasmuch as the giving of tuition and fee waivers, or especially reduced rates, represent in effect a variety of scholarship awards, the said practice is hereby prohibited except when expressly authorized by statute or by the Board of Governors of The University of North Carolina; and, furthermore, it is hereby directed and required that all budgeted funds expended for scholarships of any type must be clearly identified in budget reports. The Board of Governors of The University of North Carolina shall not authorize a reduced rate of tuition for the special talent of athletics.

(d)        Notwithstanding the above provision relating to the abolition of free tuition, the Board of Governors of The University of North Carolina may, in its discretion, provide regulations under which a full‑time faculty member of the rank of full‑time instructor or above, and any full‑time staff member of The University of North Carolina may during the period of normal employment enroll for not more than two courses per year in The University of North Carolina free of charge for tuition, provided such enrollment does not interfere with normal employment obligations and further provided that such enrollments are not counted for the purpose of receiving general fund appropriations.  (1933, c. 320, s. 1; 1939, cc. 178, 253; 1949, c. 586; 1961, c. 833, s. 16.1; 1963, c. 448, s. 27.1; 1965, c. 903; 1971, c. 845, ss. 6, 10; c. 1086, s. 2; c. 1244, s. 12; 1973, c. 116, s. 1; 1977, c. 605; 1981, c. 859, s. 41.4; 2006‑66, s. 9.11(i); 2009‑451, ss. 9.21, 9.22(a).)



§ 116-143.1. Provisions for determining resident status for tuition purposes.

§ 116‑143.1.  Provisions for determining resident status for tuition purposes.

(a)        As defined under this section:

(1)        A "legal resident" or "resident" is a person who qualifies as a domiciliary of North Carolina; a "nonresident" is a person who does not qualify as a domiciliary of North Carolina.

(2)        A "resident for tuition purposes" is a person who qualifies for the in‑State tuition rate; a "nonresident for tuition purposes" is a person who does not qualify for the in‑State tuition rate.

(3)        "Institution of higher education" means any of the constituent institutions of the University of North Carolina and the community colleges under the jurisdiction of the State Board of Community Colleges.

(b)        To qualify as a resident for tuition purposes, a person must have established legal residence (domicile) in North Carolina and maintained that legal residence for at least 12 months immediately prior to his or her classification as a resident for tuition purposes. Every applicant for admission shall be required to make a statement as to his length of residence in the State.

(c)        To be eligible for classification as a resident for tuition purposes, a person must establish that his or her presence in the State currently is, and during the requisite 12‑month qualifying period was, for purposes of maintaining a bona fide domicile rather than of maintaining a mere temporary residence or abode incident to enrollment in an institution of higher education.

(d)        An individual shall not be classified as a resident for tuition purposes and, thus, not rendered eligible to receive the in‑State tuition rate, until he or she has provided such evidence related to legal residence and its duration as may be required by officials of the institution of higher education from which the individual seeks the in‑State tuition rate.

(e)        When an individual presents evidence that the individual has living parent(s) or court‑appointed guardian of the person, the legal residence of such parent(s) or guardian shall be prima facie evidence of the individual's legal residence, which may be reinforced or rebutted relative to the age and general circumstances of the individual by the other evidence of legal residence required of or presented by the individual; provided, that the legal residence of an individual whose parents are domiciled outside this State shall not be prima facie evidence of the individual's legal residence if the individual has lived in this State the five consecutive years prior to enrolling or reregistering at the institution of higher education at which resident status for tuition purposes is sought.

(f)         In making domiciliary determinations related to the classification of persons as residents or nonresidents for tuition purposes, the domicile of a married person, irrespective of sex, shall be determined, as in the case of an unmarried person, by reference to all relevant evidence of domiciliary intent. For purposes of this section:

(1)        No person shall be precluded solely by reason of marriage to a person domiciled outside North Carolina from establishing or maintaining legal residence in North Carolina and subsequently qualifying or continuing to qualify as a resident for tuition purposes;

(2)        No persons shall be deemed solely by reason of marriage to a person domiciled in North Carolina to have established or maintained a legal residence in North Carolina and subsequently to have qualified or continued to qualify as a resident for tuition purposes;

(3)        In determining the domicile of a married person, irrespective of sex, the fact of marriage and the place of domicile of his or her spouse shall be deemed relevant evidence to be considered in ascertaining domiciliary intent.

(g)        Any nonresident person, irrespective of sex, who marries a legal resident of this State or marries one who later becomes a legal resident, may, upon becoming a legal resident of this State, accede to the benefit of the spouse's immediately precedent duration as a legal resident for purposes of satisfying the 12‑month durational requirement of this section.

(h)        No person shall lose his or her resident status for tuition purposes solely by reason of serving in the armed forces outside this State.

(h1)      Any member of a North Carolina National Guard unit who is a nonresident shall be eligible to be charged the in‑State tuition rate and shall pay the full amount of the in‑State tuition rate and applicable mandatory fees. This subsection applies to members in a reserve or active duty status.

(i)         A person who, having acquired bona fide legal residence in North Carolina, has been classified as a resident for tuition purposes but who, while enrolled in a State institution of higher education, loses North Carolina legal residence, shall continue to enjoy the in‑State tuition rate for a statutory grace period. This grace period shall be measured from the date on which the culminating circumstances arose that caused loss of legal residence and shall continue for 12 months; provided, that a resident's marriage to a person domiciled outside of North Carolina shall not be deemed a culminating circumstance even when said resident's spouse continues to be domiciled outside of North Carolina; and provided, further, that if the 12‑month period ends during a semester or academic term in which such a former resident is enrolled at a State institution of higher education, such grace period shall extend, in addition, to the end of that semester or academic term.

(j)         Notwithstanding the prima facie evidence of legal residence of an individual derived pursuant to subsection (e), notwithstanding the presumptions of the legal residence of a minor established by common law, and notwithstanding the authority of a judicially determined custody award of a minor, for purposes of this section, the legal residence of a minor whose parents are divorced, separated, or otherwise living apart shall be deemed to be North Carolina for the time period relative to which either parent is entitled to claim and does in fact claim the minor as a dependent for North Carolina individual income tax purposes. The provisions of this subsection shall pertain only to a minor who is claimed as a dependent by a North Carolina legal resident.

Any person who immediately prior to his or her eighteenth birthday would have been deemed under this subsection a North Carolina legal resident but who achieves majority before enrolling at an institution of higher education shall not lose the benefit of this subsection if that person:

(1)        Upon achieving majority, acts, to the extent that the person's degree of actual emancipation permits, in a manner consistent with bona fide legal residence in North Carolina; and

(2)        Begins enrollment at an institution of higher education not later than the fall academic term next following completion of education prerequisite to admission at such institution.

(k)        Notwithstanding other provisions of this section, a minor who satisfies the following conditions immediately prior to commencement of an enrolled term at an institution of higher education, shall be accorded resident tuition status for that term:

(1)        The minor has lived for five or more consecutive years continuing to such term in North Carolina in the home of an adult relative other than a parent, domiciled in this State; and

(2)        The adult relative has functioned during those years as a de facto guardian of the minor and exercised day‑to‑day care, supervision, and control of the minor.

A person who immediately prior to his or her eighteenth birthday qualified for or was accorded resident status for tuition purposes pursuant to this subsection shall be deemed upon achieving majority to be a legal resident of North Carolina of at least 12 months' duration; provided, that the legal residence of such an adult person shall be deemed to continue in North Carolina only so long as the person does not abandon legal residence in this State.

(l)         Any person who ceases to be enrolled at or graduates from an institution of higher education while classified as a resident for tuition purposes and subsequently abandons North Carolina domicile shall be permitted to reenroll at an institution of higher education as a resident for tuition purposes without necessity of meeting the 12‑month durational requirement of this section if the person reestablishes North Carolina domicile within 12 months of abandonment of North Carolina domicile and continuously maintains the reestablished North Carolina domicile at least through the beginning of the academic term(s) for which in‑State tuition status is sought. The benefit of this subsection shall be accorded not more than once to any one person.

(m)       Notwithstanding subsection (b) of this section, a person who is a full‑time employee of The University of North Carolina, or is the spouse or dependent child of a full‑time employee of The University of North Carolina, and who is a legal resident of North Carolina, qualifies as a resident for tuition purposes without having maintained that legal residence for at least 12 months immediately prior to his or her classification as a resident for tuition purposes. (1971, c. 845, ss. 7‑9; 1973, cc. 710, 1364, 1377; 1975, c. 436; 1979, cc. 435, 836; 1981, cc. 471, 905; 1987, c. 564, s. 19; 1989, c. 728, s. 1.3; 1991 (Reg. Sess., 1992), c. 1030, s. 32; 2004‑130, s. 2; 2005‑276, s. 9.25(a).)



§ 116-143.2. Expired.

§ 116‑143.2.  Expired.



§ 116-143.3. Tuition of armed services personnel and their dependents.

§ 116‑143.3.  Tuition of armed services personnel and their dependents.

(a)        Definitions.  The following definitions apply in this section:

(1)        The term "abode" shall mean the place where a person actually lives, whether temporarily or permanently; the term "abide" shall mean to live in a given place.

(2)        The term "armed services" shall mean the United States Air Force, Army, Coast Guard, Marine Corps, and Navy; the North Carolina National Guard; and any Reserve Component of the foregoing.

(3)        Repealed by Session Laws 2007‑484, s. 15, effective August 30, 2007.

(b)        Any active duty member of the armed services qualifying for admission to an institution of higher education as defined in G.S. 116‑143.1(a)(3) but not qualifying as a resident for tuition purposes under G.S. 116‑143.1 shall be charged the in‑State tuition rate and applicable mandatory fees for enrollments while the member of the armed services is abiding in this State incident to active military duty in this State. In the event the active duty member of the armed services is reassigned outside of North Carolina or retires, the member shall continue to be eligible for the in‑State tuition rate and applicable mandatory fees so long as the member is continuously enrolled in the degree or other program in which the member was enrolled at the time the member is reassigned. In the event the active duty member of the armed services receives an Honorable Discharge from military service, the member shall continue to be eligible for the in‑State tuition rate and applicable mandatory fees so long as the member establishes residency in North Carolina within 30 days after the discharge and is continuously enrolled in the degree or other program in which the member was enrolled at the time the member is discharged.

(b1),     (b2) Repealed by Session Laws 2004‑130, s. 1, effective August 1, 2004.

(c)        Any dependent relative of a member of the armed services who is abiding in this State incident to active military duty, as defined by the Board of Governors of The University of North Carolina and by the State Board of Community Colleges while sharing the abode of that member shall be eligible to be charged the in‑State tuition rate, if the dependent relative qualifies for admission to an institution of higher education as defined in G.S. 116‑143.1(a)(3). The dependent relatives shall comply with the requirements of the Selective Service System, if applicable, in order to be accorded this benefit. In the event the member of the armed services is reassigned outside of North Carolina or retires, the dependent relative shall continue to be eligible for the in‑State tuition rate and applicable mandatory fees so long as the dependent relative is continuously enrolled in the degree or other program in which the dependent relative was enrolled at the time the member is reassigned or retires. In the event the member of the armed services receives an Honorable Discharge from military service, the dependent relative shall continue to be eligible for the in‑State tuition rate and applicable mandatory fees so long as the dependent relative establishes residency within North Carolina within 30 days after the discharge and is continuously enrolled in the degree or other program in which the dependent relative was enrolled at the time the member is discharged.

(d)        The person applying for the benefit of this section has the burden of proving entitlement to the benefit.

(e)        A person charged less than the out‑of‑state tuition rate solely by reason of this section shall not, during the period of receiving that benefit, qualify for or be the basis of conferring the benefit of G.S. 116‑143.1(g), (h), (i), (j), (k), or (l). (1983 (Reg. Sess., 1984), c. 1034, s. 57; 1985, c. 39, s. 1; c. 479, s. 69; c. 757, s. 154; 1987, c. 564, § 7; 1997‑443, s. 10.2; 2003‑284, s. 8.16(a); 2004‑130, s. 1; 2005‑276, s. 9.38; 2005‑345, s. 14; 2005‑445, s. 7; 2007‑484, s. 15.)



§ 116-143.4. Admissions status of persons charged in-State tuition.

§ 116‑143.4.  Admissions status of persons charged in‑State tuition.

A person eligible for the in‑State tuition rate pursuant to this Article shall be considered an in‑State applicant for the purpose of admission; provided that, a person eligible for in‑State tuition pursuant to G.S. 116‑143.3(c) shall be considered an in‑State applicant for the purpose of admission only if at the time of seeking admission he is enrolled in a high school located in North Carolina or enrolled in a general education development (GED) program in an institution located in this State. (1989 (Reg. Sess., 1990), c. 907.)



§ 116-143.5. Tuition of certain teachers.

§ 116‑143.5.  Tuition of certain teachers.

Notwithstanding G.S. 116‑143.1, any teacher or other personnel paid on the teacher salary schedule who (i) has established a legal residence (domicile) in North Carolina and (ii) is employed full‑time by a North Carolina public school, shall be eligible to be charged the in‑State tuition rate for courses relevant to teacher certification or to professional development as a teacher. (1997‑443, s. 8.22(c).)



§ 116-143.6. Full scholarship students attending constituent institutions.

§ 116‑143.6.  Full scholarship students attending constituent institutions.

(a)        Notwithstanding any other provision of law, if the Board of Trustees of a constituent institution of The University of North Carolina elects to do so, it may by resolution adopted consider as residents of North Carolina all persons who receive full scholarships to the institution from entities recognized by the institution and attend the institution as undergraduate students. The aforesaid persons shall be considered residents of North Carolina for all purposes by The University of North Carolina.

(b)        The following definitions apply in this section:

(1)        "Full cost" means an amount calculated by the constituent institution that is no less than the sum of tuition, required fees, and on‑campus room and board.

(2)        "Full scholarship" means a grant that meets the full cost for a student to attend the constituent institution for an academic year.

(c)        This section shall not be applied in any manner that violates federal law.

(d)        This section shall be administered by the electing constituent institution so as to have no fiscal impact.

(e)        In administering this section, the electing constituent institution shall maintain at least the current number of North Carolina residents admitted to that constituent institution. (2005‑276, s. 9.27(a).)



§ 116-143.7. Tuition surcharge.

§ 116‑143.7.  Tuition surcharge.

(a)        (Effective beginning with the 2009‑2010 academic year) The Board of Governors of The University of North Carolina shall impose a twenty‑five percent (25%) tuition surcharge on students who take more than 140 degree credit hours to complete a baccalaureate degree in a four‑year program or more than one hundred ten percent (110%) of the credit hours necessary to complete a baccalaureate degree in any program officially designated by the Board of Governors as a five‑year program. Courses and credit hours taken include those taken at a constituent institution or accepted for transfer. In calculating the number of degree credit hours taken:

(1)        Included are courses that a student:

a.         Fails.

b.         Does not complete unless the course was officially dropped by the student pursuant to the academic policy of the appropriate constituent institution.

(2)        Excluded are credit hours earned through:

a.         The College Board's Advanced Placement Program, CLEP examinations, or similar programs.

b.         Institutional advanced placement, course validation, or any similar procedure for awarding course credit.

c.         Summer term or extension programs.

(a)        (Effective beginning with the 2010‑2011 academic year) The Board of Governors of The University of North Carolina shall impose a fifty percent (50%) tuition surcharge on students who take more than 140 degree credit hours to complete a baccalaureate degree in a four‑year program or more than one hundred ten percent (110%) of the credit hours necessary to complete a baccalaureate degree in any program officially designated by the Board of Governors as a five‑year program. Courses and credit hours taken include those taken at that constituent institution or accepted for transfer. In calculating the number of degree credit hours taken:

(1)        Included are courses that a student:

a.         Fails.

b.         Does not complete unless the course was officially dropped by the student pursuant to the academic policy of the appropriate constituent institution.

(2)        Excluded are credit hours earned through:

a.         The College Board's Advanced Placement Program, CLEP examinations, or similar programs.

b.         Institutional advanced placement, course validation, or any similar procedure for awarding course credit.

c.         Summer term or extension programs.

(b)        No surcharge shall be imposed on any student who exceeds the degree credit hour limits within the equivalent of four academic years of regular term enrollment or within five academic years of regular term enrollment in a degree program officially designated by the Board of Governors as a five‑year program.

(c)        Upon application by a student, the tuition surcharge shall be waived if the student demonstrates that any of the following have substantially disrupted or interrupted the student's pursuit of a degree: (i) a military service obligation, (ii) serious medical debilitation, (iii) a short‑term or long‑term disability, or (iv) other extraordinary hardship. The Board of Governors shall establish the appropriate procedures to implement the waiver provided by this subsection.  (2009‑451, s. 9.10(a), (b).)



§ 116-144. Higher tuition to be charged nonresidents.

§ 116‑144.  Higher tuition to be charged nonresidents.

The Board of Governors shall fix the tuition and required fees charged nonresidents of North Carolina who attend the institutions enumerated in G.S. 116‑4 at rates higher than the rates charged residents of North Carolina and comparable to the rates charged nonresident students by comparable public institutions nationwide, except that a person who serves as a graduate teaching assistant or graduate research assistant or in a similar instructional or research assignment and is at the same time enrolled as a graduate student in the same institution may, in the discretion of the Board of Governors, be charged a lower rate fixed by the Board, provided the rate is not lower than the North Carolina resident rate. (1933, c. 320, s. 3; 1983, c. 761, s. 112.)



§§ 116-145 through 116-148.1. Repealed by Session Laws 1951, c. 1160, s. 1.

Article 15.

Educational Advantages for Children of World War Veterans.

§§ 116‑145 through 116‑148.1.  Repealed by Session Laws 1951, c. 1160, s. 1.



§§ 116-149 through 116-153. Repealed by Session Laws 1967, c. 1060, s. 10.

§§ 116‑149 through 116‑153.  Repealed by Session Laws 1967, c. 1060, s. 10.



§§ 116-154 through 116-157. Repealed by Session Laws 1971, c. 1244, s. 14.

Article 16.

State Board of Higher Education.

§§ 116‑154 through 116‑157.  Repealed by Session Laws 1971, c. 1244, s. 14.



§ 116-158. Powers and duties generally.

§ 116‑158.  Powers and duties generally.

The Board shall have the following specific powers and duties, in the exercise and performance of which it shall be subject to the provisions of Article 1, Chapter 143 of the General Statutes except as herein otherwise provided:

(1)        to (8) Repealed by Session Laws 1971, c. 1244, s. 14.

(9)        Transferred to G.S. 116‑18 by Session Laws 1971, c. 1244, s.  4 (1955, c. 1186, s. 5; 1959, c. 326, ss. 2‑7; 1965, c. 1096, s. 3; 1971, c. 1244, ss. 4, 14.)



§§ 116-158.1 through 116-158.4. Transferred to §§ 116-19 to 116-22 by Session Laws 1971, c. 1244, s. 5.

§§ 116‑158.1 through 116‑158.4.  Transferred to §§ 116‑19 to 116‑22 by Session Laws 1971, c. 1244, s. 5.



§§ 116-159 through 116-167. Repealed by Session Laws 1971, c. 1244, s. 14.

§§ 116‑159 through 116‑167.  Repealed by Session Laws 1971, c. 1244, s. 14.



§§ 116-168 through 116-170: Repealed by Session Laws 1983, c. 717, s. 34.

Article 17.

College Revolving Fund.

§§ 116‑168 through 116‑170:  Repealed by Session Laws 1983, c.  717, s. 34.



§§ 116-171 through 116-174: Transferred to §§ 115C-468 to 115C-471 by Session Laws 1983 (Regular Session 1984), c. 1034, s. 10.1.

Article 18.

Scholarship Loan Fund for Prospective Teachers.

§§ 116‑171 through 116‑174:  Transferred to §§ 115C‑468 to 115C‑471 by Session Laws 1983 (Regular Session 1984), c. 1034, s. 10.1.



§ 116-174.1. Minors authorized to borrow for higher education; interest; requirements of loans.

Article 18A.

Contracts of Minors Borrowing for Higher Education; Scholarship Revocation.

§ 116‑174.1.  Minors authorized to borrow for higher education; interest; requirements of loans.

All minors in North Carolina of the age of 17 years and upwards shall have full power and authority to enter into written contracts of indebtedness, at a rate of interest not exceeding the contract rate authorized in Chapter 24 of the General Statutes, with persons and educational institutions or with firms and corporations licensed to do business in North Carolina and to execute notes evidencing such indebtedness. Such loans shall be:

(1)        Unsecured by the conveyance of any property as security, whether real, personal or mixed;

(2)        For the sole purpose of borrowing money to obtain post‑secondary education at an accredited college, university, junior college, community college, business or trade school provided, however, that none of the proceeds of such loans shall be used to pay for any correspondence courses;

(3)        The proceeds of any loan shall be disbursed either directly to the educational institution for the benefit of the borrower or jointly to the borrower and the educational institution. (1963, c. 780; 1969, c. 1073; 1987, c. 564, s. 36.)



§ 116-174.2. Grounds for revocation of scholarships.

§ 116‑174.2.  Grounds for revocation of scholarships.

Any student regularly registered and enrolled as an undergraduate, graduate, or professional student in a state‑supported college, university or community college who shall be convicted, enter a plea of guilty or nolo contendere upon an indictment or charge for engaging in a riot, inciting a riot, unlawful demonstration or assembly, seizing or occupying a building or facility, sitting down in buildings they have seized, or lying down in entrances to buildings or any facilities, or on the campus of any college, university, or community college, or any student, whether an undergraduate, graduate or professional student who shall forfeit an appearance bond on an indictment or charge of any of the above‑named offenses, shall have revoked and withdrawn from his benefit all state‑supported scholarships or any State funds granted to him for educational assistance. It shall be the duty of all persons or officials having charge of and authority over the granting of state‑supported scholarships or any other form of financial assistance to immediately revoke and withdraw same in the event and upon the happening of any of the conditions or matters above enumerated; provided, however, that in subsequent academic terms any such student shall be eligible to be considered for and to be granted financial assistance from State funds. (1969, c. 1019.)



§ 116-175. Definitions.

Article 19.

Revenue Bonds for Student Housing.

§ 116‑175.  Definitions.

As used in this Article, the following words and terms shall have the following meanings, unless the context shall indicate another or different meaning or intent.

(1)        The word "Board" shall mean the Board of Governors of the University of North Carolina.

(2)        The word "cost" as applied to a project shall include the cost of acquisition or construction, the cost of all labor, materials and equipment, the cost of all lands, property, rights and easements acquired, financing charges, interest prior to and during construction and, if deemed advisable by the Board, for one year after completion of construction, cost of plans and specifications, surveys and estimates of cost and/or revenues, cost of engineering and legal services, and all other expenses necessary or incident to such acquisition or construction, administrative expense and such other expenses, including reasonable provision for initial operating expenses, as may be necessary or incident to the financing herein authorized. Any obligation or expense incurred by the Board prior to the issuance of bonds under the provisions of this Article in connection with any of the  foregoing items of cost may be regarded as a part of such cost.

(3)        The word "institution" shall mean each of the institutions enumerated in G.S. 116‑2.

(4)        The word "project" shall mean and shall include any one or more buildings for student housing of any size or type approved by the Board of Governors of the University of North Carolina, and the Director of the Budget, and any enlargements or improvements thereof or additions thereto, so approved for the housing of students at either institution, together with the necessary land and equipment. The approval of a project by the Board of Governors of the University of North Carolina and the Director of the Budget shall specify a time within which construction contracts shall be awarded. (1957, c. 1131, s. 1; 1963, cc. 421, 422; c. 448, s. 20.1; c. 1158, ss. 1, 11/2; 1965, c. 31, s. 3; 1967, c. 1038; 1969, c. 297, s. 7; c. 388; c. 608, s. 1; c. 801, ss. 2‑4; 1971, c. 1244, s. 16; 1983, c. 577, s. 6.)



§ 116-175.1: Repealed, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter, by Session Laws 2006-203, s. 52.

§ 116‑175.1:  Repealed, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter, by Session Laws 2006‑203, s. 52.



§ 116-176. Issuance of bonds.

§ 116‑176.  Issuance of bonds.

The Board is hereby authorized to issue, subject to the approval of the Director of the Budget, at one time or from time to time, revenue bonds of the Board for the purpose of acquiring or constructing any project or projects. The bonds of each issue shall be dated, shall mature at such time or times not exceeding 50 years from their date or dates, shall bear interest at such rate or rates as may be determined by the Board, and may be redeemable before maturity, at the option of the Board, at such price or prices and under terms and conditions as may be fixed by the Board prior to the issuance of the bonds. The Board shall determine the form and manner of execution of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the State. In case any officer whose signature or a facsimile of whose signature shall appear on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. Notwithstanding any of the other provisions of this Article or any recitals in any bonds issued under the provisions of this Article, all such bonds shall be deemed to be negotiable instruments under the laws of this State. The bonds may be issued in coupon or registered form or both, as the Board may determine, and provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest. The Board may sell such bonds in such manner, at public or private sale, and for such price, as it may determine to be in the best interest of the Board.

The proceeds of the bonds of each issue shall be used solely for the purpose for which such bonds shall have been authorized and shall  be disbursed in such manner and under such restrictions, if any, as the Board may provide in the resolution authorizing the issuance of such bonds or in the trust agreement hereinafter mentioned securing the same. Unless otherwise provided in the authorizing resolution or in the trust agreement securing such bonds, if the proceeds of such bonds, by error of estimates or otherwise, shall be less than such cost, additional bonds may in like manner be issued to provide the amount of such deficit and shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued for the same purpose.

The resolution providing for the issuance of revenue bonds, and any trust agreement securing such bonds, may also contain such limitations upon the issuance of additional revenue bonds as the Board may deem proper, and such additional bonds shall be issued under such restrictions and limitations as may be prescribed by such resolution or trust agreement.

Prior to the preparation of definitive bonds, the Board may, under  like restrictions, issue interim receipts or temporary bonds, with or  without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The Board may also provide for the replacement of any bonds which shall become mutilated or be destroyed or lost.

Bonds may be issued by the Board under the provisions of this Article, subject to the approval of the Director of the Budget, but without obtaining the consent of any other commission, board, bureau or agency of the State, and without any other proceedings or the happening of any other conditions or things than those consents, proceedings, conditions or things which are specifically required by this Article.

Revenue bonds issued under the provisions of this Article shall not be deemed to constitute a debt of the State of North Carolina or a pledge of the faith and credit of the State, but such bonds shall be payable solely from the funds herein provided therefor and a statement to that effect shall be recited on the face of the bonds.

The Board may enter into or negotiate a note with an acceptable bank or trust company in lieu of issuing bonds for the financing of projects covered under this Article. The terms and conditions of any note of this nature shall be in accordance with the terms and conditions surrounding issuance of bonds. (1957, c. 1131, s. 2; 1969, c. 1158, s. 1; 1971, c. 511, s. 1; 1975, c. 233, s. 1; 1983, c. 577, s. 6.)



§ 116-177. Revenues for payment of bonds; rules for use of facilities.

§ 116‑177.  Revenues for payment of bonds; rules for use of facilities.

So long as any bonds issued under this Article shall be outstanding the Board shall fix, and may revise from time to time, rentals for the facilities to be furnished by any project financed under this Article or for the right to use any such facilities or to receive any such services. Such rentals shall be fixed and revised so  that the revenues received by the Board from any project or projects,  together with any other available funds, will be sufficient at all times

(1)        To pay the cost of maintaining, repairing and operating such project or projects, including reserves for such purposes, and

(2)        To pay when added to increased rentals from existing facilities the principal of and the interest on the bonds for the payment of which such revenues are pledged and to provide reserves therefor.

The Board shall increase the rentals for the facilities furnished by any existing dormitories at any institution to provide, to the extent necessary, additional funds to liquidate in full any revenue bonds issued under this Article.

The Board is further authorized to make and enforce and to contract to make and enforce parietal rules that shall insure the maximum use of any project or existing facilities. (1957, c. 1131, s. 3.)



§ 116-178. Trust agreement.

§ 116‑178.  Trust agreement.

In the discretion of the Board and subject to the approval of the Director of the Budget, each or any issue of revenue bonds may be secured by a trust agreement by and between the Board and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the State. The resolution authorizing the issuance of the bonds or such trust agreement may pledge to the extent necessary the revenues to be received from any project or projects at any institution and from any similar existing facilities described in G.S. 116‑175(4) at the same institution, in excess of amounts now charged to each occupant of such project, but shall not convey or mortgage any such project or existing facilities, and may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the Board in relation to the acquisition or construction of such project or projects and in relation to the maintenance, repair, operation and insurance of such project or projects and such existing facilities, the fixing and revising of rentals and other charges; and, the custody, safeguarding and application of all moneys, and for the employment of consulting engineers or architects in connection with such acquisition, construction or operation. Notwithstanding the provisions of any other law the Board may carry insurance on any such project or projects in such amounts and covering such risks as it may deem advisable. It shall be lawful for any bank or trust company incorporated under the laws of the State of North Carolina which may act as depository of the proceeds of bonds or of revenues to furnish such indemnifying bonds or to pledge such securities as may be required by the Board. Such resolution or trust agreement may set forth the rights and remedies of the bondholders and of the trustees, if any, and may restrict the individual right of action by bondholders. Such resolution or trust agreement may contain such other provisions in addition to the foregoing as the Board may deem reasonable and proper for the security of the bondholders.

The Board may provide for the payment of the proceeds of the sale of the bonds and the revenues of any project or existing facilities or part thereof to such officer, board or depository as it may designate  for the custody thereof, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out the provisions of such resolution or trust agreement may be treated as a part of the cost of operation.

All pledges of revenues under the provisions of this Article shall  be valid and binding from the time when such pledges are made. All such revenues so pledged and thereafter received by the Board shall immediately be subject to the lien of such pledges without any physical delivery thereof or further action, and the lien of such pledges shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the Board, irrespective of whether such parties have notice thereof. (1957, c. 1131, s. 4; 1983, c. 577, s. 6.)



§ 116-179. Sale of bonds; functions performed by executive committee.

§ 116‑179.  Sale of bonds; functions performed by executive committee.

The Board may authorize its executive committee to sell any bonds which the Board has, with the approval of the Director of the Budget, authorized to be issued under this Article in such manner and under such limitations or conditions as the Board shall prescribe and to perform such other functions under this Article as the Board shall determine. (1957, c. 1131, s. 5; 1983, c. 577, s. 6.)



§ 116-180. Moneys received deemed trust funds.

§ 116‑180.  Moneys received deemed trust funds.

All moneys received pursuant to the authority of this Article shall be deemed to be trust funds, to be held and applied solely as provided in this Article. The resolution authorizing the issuance of bonds or the trust agreement securing such bonds shall provide that any officer to whom, or bank, trust company or fiscal agent to which, such moneys shall be paid shall act as trustee of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as such resolution or trust agreement may provide. (1957, c. 1131, s. 6.)



§ 116-181. Remedies.

§ 116‑181.  Remedies.

Any holder of revenue bonds issued under the provisions of this Article or of any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent that the rights herein given may be restricted by the resolution authorizing the issuance of such bonds or by such trust agreement, may, either at  law or in equity, by suit, action, mandamus or other proceeding, protect and enforce any and all rights under the laws of the State of  North Carolina or granted hereunder or under such resolution or trust agreement, and may enforce and compel the performance of all duties required by this Article or by such resolution or trust agreement to be performed by the Board or by any officer thereof, including the fixing, charging and collecting of fees, rentals and other charges. (1957, c. 1131, s. 7.)



§ 116-182. Refunding bonds.

§ 116‑182.  Refunding bonds.

The Board is hereby authorized, subject to the approval of the Director of the Budget, to issue from time to time revenue refunding bonds for the purpose of refunding any revenue bonds issued by the Board in connection with any project or projects at any one institution, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds. The Board is further authorized, subject to the approval of the Director of the Budget, to issue from time to time revenue refunding bonds for the combined purpose of

(1)        Refunding any revenue bonds or revenue refunding bonds issued by the Board in connection with any project or projects at any one institution, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds, and

(2)        Paying all or any part of the cost of acquiring or constructing any additional project or projects at the same institution.

The issuance of such bonds, the maturities and other details thereof, the rights and remedies of the holders thereof, and the rights, powers, privileges, duties and obligations of the Board with respect to the same, shall be governed by the foregoing provisions of  this Article insofar as the same may be applicable. (1957, c. 1131, s. 8; 1983, c. 577, s. 6.)



§ 116-183. Acceptance of grants; exemption from taxation.

§ 116‑183.  Acceptance of grants; exemption from taxation.

The Board is hereby authorized, subject to the approval of the Director of the Budget, to accept grants of money or materials or property of any kind for any project from a federal agency, private agency, corporation or individual, upon such terms and conditions as such federal agency, private agency, corporation or individual may impose. The bonds issued under this Article are exempt from all State, county, and municipal taxation or assessment, direct or indirect, general or special, whether imposed for the purpose of general revenue or otherwise, excluding inheritance and gift taxes, income taxes on the gain from the transfer of the bonds and notes, and franchise taxes. The interest on the bonds and notes is not subject to taxation as income. (1957, c. 1131, s. 9; 1983, c. 577, s. 6; 1995, c. 46, s. 6.)



§ 116-184. Article cumulative.

§ 116‑184.  Article cumulative.

This Article shall be deemed to provide an additional and alternative method for the doing of the things authorized hereby and shall be regarded as supplemental and additional to powers conferred by other laws, and shall not be regarded as in derogation of or as repealing any powers now existing under any other law, either general, special or local; provided, however, that the issuance of revenue bonds or revenue refunding bonds under the provisions of this Article need not comply with the requirements of any other law applicable to the issuance of bonds. (1957, c. 1131, s. 10.)



§ 116-185. Inconsistent laws declared inapplicable.

§ 116‑185.  Inconsistent laws declared inapplicable.

All general, special or local laws, or parts thereof, inconsistent herewith are hereby declared to be inapplicable to the provisions of this Article. (1957, c. 1131, s. 11.)



§ 116-186. Transferred to § 116-42.4 by Session Laws 1971, c. 1244, s. 11.

Article 20.

Motor Vehicles of Students.

§ 116‑186.  Transferred to § 116‑42.4 by Session Laws 1971, c. 1244, s. 11.



§ 116-187. Purpose of Article.

Article 21.

Revenue Bonds for Student Housing, Student Activities, Physical Education and Recreation.

§ 116‑187.  Purpose of Article.

The purpose of this Article is to authorize the Board of Governors of the University of North Carolina to issue revenue bonds, payable from rentals, charges, fees (including student fees) and other revenues but with no pledge of taxes or the faith and credit of the State or any agency or political subdivision thereof, to pay the cost, in whole or in part, of buildings and other facilities for the housing, health, welfare, recreation and convenience of students enrolled at the institutions hereinafter designated, housing of faculty, adult or continuing education programs and for revenue‑producing parking decks or structures, and for University of North Carolina Hospitals at Chapel Hill. (1963, c. 847, s. 1; 1967, c. 1148, s. 1; 1971, c. 1061, s. 1; c. 1244, s. 16; 1979, c. 731, s. 6; 1989, c. 141, s. 4.)



§ 116-187.1: Repealed by Session Laws 2006-203, s. 53, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 116‑187.1:  Repealed by Session Laws 2006‑203, s. 53, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 116-188. Credit and taxing power of State not pledged; statement on face of bonds.

§ 116‑188.  Credit and taxing power of State not pledged; statement on face of bonds.

Revenue bonds issued as in this Article provided shall not be deemed to constitute a debt or liability of the State or any political subdivision thereof or a pledge of the faith and credit of the State or of any such political subdivision, but shall be payable solely from the funds herein provided therefor from revenues. All such revenue bonds shall contain on the face thereof a statement to the effect that neither the State nor the Board (herein mentioned) shall be obligated to pay the same or the interest thereon except from revenues as herein defined and that neither the faith and credit nor the taxing power of the State or of any political subdivision or instrumentality thereof is pledged to the payment of the principal of or the interest on such bonds. The issuance of revenue bonds hereunder shall not directly or indirectly or contingently obligate the State or any political subdivision thereof to levy or to pledge any taxes whatsoever therefor. (1963, c. 847, s. 2.)



§ 116-189. Definitions.

§ 116‑189.  Definitions.

As used in this Article, the following words and terms shall have the following meanings, unless the context shall indicate another or different meaning or intent:

(1)        The word "Board" shall mean the Board of Governors of the University of North Carolina.

(2)        The word "cost," as applied to any project, shall include the cost of acquisition or construction, the cost of acquisition of all property, both real and personal, or interests therein, the cost of demolishing, removing or relocating any buildings or structures on land so acquired, including the cost of acquiring any lands to which such buildings or structures may be moved or relocated, the cost of all labor, materials, equipment and furnishings, financing charges, interest prior to and during construction and, if deemed advisable by the Board, for a period not exceeding one year after completion of such construction, provisions for working capital, reserves for debt service and for extensions, enlargements, additions and improvements, cost of engineering, financial and legal services, plans, specifications, studies, surveys, estimates of cost and of revenues, administrative expenses, expenses necessary or incident to determining the feasibility or practicability of constructing the project, and such other expenses as may be necessary or incident to the acquisition or construction of the project, the financing of such acquisition or construction, and the placing of the project in operation. Any obligation or expense incurred by the Board prior to the issuance of bonds under the provisions of this Article in connection with any of the foregoing items of cost may be regarded as a part of such cost.

(3)        The term "existing facilities" shall mean buildings and facilities then existing any part of the revenues of which are pledged under the provisions of any resolution authorizing the issuance of revenue bonds hereunder to the payment of such bonds.

(4)        The word "institution" shall mean each of the institutions enumerated in G.S. 116‑2, the University of North Carolina Health Care System, and the University of North Carolina General Administration.

(5)        The word "project" shall mean and shall include any one or more buildings, structures, or facilities of any size or type now or hereafter existing for (i) the housing, health, welfare, recreation, and convenience of students, (ii) the housing of faculty, (iii) academic, research, patient care, and community services, and (iv) parking at an institution or institutions, that has been approved by the Board and the Director of the Budget and any improvements or additions so approved to any such buildings, structures, or facilities, including, but without limiting the generality thereof, dormitories and other student, faculty, and adult or continuing education housing, dining facilities, student centers, gymnasiums, field houses and other physical education and recreation buildings, infirmaries and other health care buildings, academic facilities, furnishings, equipment, parking facilities, and necessary land and interest in land. Any project may include, without limiting the generality thereof, facilities for services such as lounges, restrooms, lockers, offices, stores for books and supplies, snack bars, cafeterias, restaurants, laundries, cleaning, postal, banking and similar services, rooms and other facilities for guests and visitors, and facilities for meetings and for recreational, cultural, and entertainment activities.

(6)        The word "revenues" shall mean all or any part of the rents, charges, fees (including student fees) and other income revenues derived from or in connection with any project or projects and existing facilities, and may include receipts and other income derived from athletic games and public events. (1963, c. 847, s. 3; 1965, c. 31, s. 3; 1967, c. 1038; c. 1148, s. 2; 1969, c. 297, s. 8; c. 388; c. 608, s. 1; c. 801, ss. 2‑4; 1971, c. 1061, s. 2; c. 1244, s. 16; 1979, c. 731, s. 6; 1983, c. 577, s. 8; 1989, c. 141, s. 5; 2000‑168, ss. 4, 5.)



§ 116-190. General powers of Board of Governors.

§ 116‑190.  General powers of Board of Governors.

The Board is authorized, subject to the requirements of this Article:

(1)        To determine the location and character of any project or projects and to acquire, construct and provide the same and to maintain, repair and operate and enter into contracts for  the management, lease, use or operation of all or any portion of any project or projects and any existing facilities;

(2)        To issue revenue bonds as hereinafter provided to pay all or  any part of the cost of any project or projects, and to fund or refund the same;

(3)        To fix and revise from time to time and charge and collect (i) student fees from students enrolled at the institution operated by the Board, (ii) rates, fees, rents and charges for the use of and for the services furnished by all or any portion of any project or projects and (iii) admission fees for athletic games and other public events;

(4)        To establish and enforce, and to agree through any resolution or trust agreement authorizing or securing bonds under this Article to make and enforce, rules and regulations for the use of and services rendered by any project or projects and any existing facilities, including parietal rules, when deemed desirable by the Board, to provide for the maximum use of any project or projects and any existing facilities;

(5)        To acquire, hold, lease and dispose of real and personal property in the exercise of its powers and the performance of its duties hereunder and to lease all or any part of any project or projects and any existing facilities for such period or periods of years, not exceeding 40 years, upon such terms and conditions as the Board determines subject to the provisions of G.S. 143‑341;

(6)        To employ consulting engineers, attorneys, accountants, construction and financial experts, superintendents, managers and such other employees and agents as may be necessary in its judgment in connection with any project or projects and existing facilities, and to fix their compensation;

(7)        To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this Article;

(8)        To receive and accept from any federal, State or other public agency and any private agency, person or other entity donations, loans, grants, aid or contributions of any money,  property, labor or other things of value for any project or projects, and to agree to apply and use the same in accordance with the terms and conditions under which the same are provided; and

(9)        To do all acts and things necessary or convenient to carry out the powers granted by this Article. (1963, c. 847, s. 4;  1971, c. 1244, s. 14.)



§ 116-191. Issuance of bonds and bond anticipation notes.

§ 116‑191.  Issuance of bonds and bond anticipation notes.

The Board is hereby authorized to issue, subject to the approval of the Director of the Budget, at one time or from time to time, revenue bonds of the Board for the purpose of paying all or any part of the cost of acquiring, constructing or providing any project or projects. The bonds of each issue shall be dated, shall mature at such time or times not exceeding 50 years from their date or dates, shall bear interest at such rate or rates as may be determined by the Board, and may be redeemable before maturity, at the option of the Board, at such price or prices and under such terms and conditions as may be fixed by the Board prior to the issuance of the bonds. The Board shall determine the form and manner of execution of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the State. In case any officer whose signature or a facsimile of whose signature shall appear on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. Notwithstanding any of the other provisions of this Article or any recitals in any bonds issued under the provisions of this Article, all such bonds shall be deemed to be negotiable instruments under the laws of this State, subject only to the provisions for registration in any resolution authorizing the issuance of such bonds or any trust agreement securing the same. The bonds may be issued in coupon or registered form or both, as the Board may determine, and provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest. The Board may sell such bonds in such manner, at public or private sale, and for such price, as it may determine to be for the best interests of the Board.

The proceeds of the bonds of each issue shall be used solely for the purpose for which such bonds shall have been authorized and shall  be disbursed in such manner and under such restrictions, if any, as the Board may provide in the resolution authorizing the issuance of such bonds or in the trust agreement hereinafter mentioned securing the same. Unless otherwise provided in the authorizing resolution or in the trust agreement securing such bonds, if the proceeds of such bonds, by error of estimates or otherwise, shall be less than such cost, additional bonds may in like manner be issued to provide the amount of such deficit and shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued for the same purpose.

The resolution providing for the issuance of revenue bonds, and any trust agreement securing such bonds, may also contain such limitations upon the issuance of additional revenue bonds as the Board may deem proper, and such additional bonds shall be issued under such restrictions and limitations as may be prescribed by such resolution or trust agreement.

Prior to the preparation of definitive bonds, the Board may, under  like restrictions, issue interim receipts or temporary bonds, with or  without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The Board may also provide for the replacement of any bonds which shall become mutilated or be destroyed or lost.

Except as herein otherwise provided, bonds may be issued under this Article and other powers vested in the Board under this Article may be exercised by the Board without obtaining the consent of any department, division, commission, board, bureau or agency of the State and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions or things which are specifically required by this Article.

The Board may enter into or negotiate a note with an acceptable bank or trust company in lieu of issuing bonds for the financing of projects covered under this section. The terms and conditions of any note of this nature shall be in accordance with the terms and conditions surrounding issuance of bonds.

The Board is hereby authorized to issue, subject to the approval of the Director of the Budget, at one time or from time to time, revenue  bond anticipation notes of the Board in anticipation of the issuance of bonds authorized pursuant to the provisions of this Article. The principal of and the interest on such notes shall be payable solely from the proceeds of bonds or renewal notes or, in the event bond or renewal note proceeds are not available, any available revenues of the project or projects for which such bonds shall have been authorized. The notes of each issue shall be dated, shall mature at such time or times not exceeding two years from their date or dates, shall bear interest at such rate or rates as may be determined by the Board, and may be redeemable before maturity, at the option of the Board, at such price or prices and under such terms and conditions as may be fixed by the Board prior to the issuance of the notes. The Board shall determine the form and the manner of execution of the notes, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the notes and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the State. In case any officer, whose signature or a facsimile of whose signature shall appear on any notes or coupons, shall cease to be such officer before the delivery of such notes, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. Notwithstanding any of the other provisions of this Article or any recitals in any notes issued under the provisions of this Article, all such notes shall be deemed to be negotiable instruments under the laws of this State, subject only to the provisions for registration in any resolution authorizing the issuance of such notes or any trust agreement securing the bonds in anticipation of which such notes are being issued. The notes may be issued in coupon or registered form or both, as the Board may determine, and provision may be made for the registration of any coupon notes as to principal alone and also as to both principal and interest, and for the reconversion into coupon notes of any notes registered as to both principal and interest. The Board may sell such notes in such manner, at public or private sale, and for such price, as it may determine to be for the best interests of the Board.

The proceeds of the notes of each issue shall be used solely for the purpose for which the bonds in anticipation of which such notes are being issued shall have been authorized, and such note proceeds shall be disbursed in such manner and under such restrictions, if any, as the Board may provide in the resolution authorizing the issuance of such notes or bonds or in the trust agreement securing such bonds.

The resolution providing for the issuance of notes, and any trust agreement securing the bonds in anticipation of which such notes are being authorized, may also contain such limitations upon the issuance of additional notes as the Board may deem proper, and such additional notes shall be issued under such restrictions and limitations as may be prescribed by such resolution or trust agreement. The Board may also provide for the replacement of any notes which shall become mutilated or be destroyed or lost.

Except as herein otherwise provided, notes may be issued under this Article and other powers vested in the Board under this Article may be exercised by the Board without obtaining the consent of any department, division, commission, board, bureau or agency of the State and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions or things which are specifically required by this Article.

Unless the context shall otherwise indicate, the word "bonds," wherever used in this Article, shall be deemed and construed to include the words "bond anticipation notes." (1963, c. 847, s. 5; 1969, c. 1158, s. 2; 1971, c. 511, s. 2; 1973, c. 662; 1975, c. 233, s. 2; 1983, c. 577, s. 8.)



§ 116-192. Trust agreement; money received deemed trust funds; insurance; remedies.

§ 116‑192.  Trust agreement; money received deemed trust funds; insurance; remedies.

In the discretion of the Board and subject to the approval of the Director of the Budget, any revenue bonds issued under this Article may be secured by a trust agreement by and between the Board and a corporate trustee (or trustees) which may be any trust company or bank having the powers of a trust company within or without the State. Such trust agreement or the resolution providing for the issuance of such bonds may pledge or assign the revenues to be received, but shall not convey or mortgage any project or projects or any existing facilities or any part thereof. Such trust agreement or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the holders of such bonds as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the Board in relation to the acquisition, construction or provision of any project or projects, the maintenance, repair, operation and insurance of any project or projects and any existing facilities, student fees and admission fees and charges and other fees, rents and charges to be fixed and collected, and the custody, safeguarding and application of all moneys. It shall be lawful for any bank or trust company incorporated under the laws of the State which may act as depositary of the proceeds of bonds or revenues to furnish such indemnifying bonds or to pledge such securities as may be required by the Board. Any such trust agreement or resolution may set forth the rights and remedies of the holders of the bonds and the rights, remedies and immunities of the trustee or trustees, if any, and may restrict the individual right of action by such holders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the Board may deem reasonable and proper for the security of such holders. All expenses incurred in carrying out the provisions of such trust agreement or resolution may be treated as a part of the cost of the project or projects for which such bonds are issued or as an expense of operation of such project or projects, as the case may be.

All moneys received pursuant to the authority of this Article, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this Article. The Board may provide for the payment of the proceeds of the sale of the bonds and the revenues, or part thereof, to such officer, board or depositary as it may designate for the custody thereof, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. Any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes hereof, subject to such requirements as are provided in this Article and in the resolution or trust agreement authorizing or securing such bonds.

Notwithstanding the provisions of any other law the Board may carry insurance on any project or projects and any existing facilities in such amounts and covering such risks as it may deem advisable.

Any holder of bonds issued under this Article or of any of the coupons appertaining thereto, and the trustee or trustees under any trust agreement, except to the extent the rights herein given may be restricted by such trust agreement or the resolution authorizing the issuance of such bonds, may, either at law or in equity, by suit, action, mandamus or other proceedings, protect and enforce any and all rights under the laws of the State or granted hereunder or under such trust agreement or resolution, and may enforce and compel the performance of all duties required by this Article or by such trust agreement or resolution to be performed by the Board or by any officer thereof, including the fixing, charging and collecting of fees, rents and charges. (1963, c. 847, s. 6; 1983, c. 577, s. 8.)



§ 116-193. Fixing fees, rents and charges; sinking fund.

§ 116‑193.  Fixing fees, rents and charges; sinking fund.

For the purpose of aiding in the acquisition, construction or provision of any project and the maintenance, repair and operation of any project or any existing facilities, the Board is authorized to fix, revise from time to time, charge and collect from students enrolled at the institution under its jurisdiction such student fee or fees for such privileges and services and in such amount or amounts as the Board shall determine, and to fix, revise from time to time, charge and collect other fees, rents and charges for the use of and for the services furnished or to be furnished by any project or projects and any existing facilities, or any portion thereof, and admission fees for athletic games and other public events, and to contract with any person, partnership, association or corporation for the lease, use, occupancy or operation of, or for concessions in, any project or projects and any existing facilities, or any part thereof, and to fix the terms, conditions, fees, rents and charges for any such lease, use, occupancy, operation or concession. So long as bonds issued hereunder and payable therefrom are outstanding, such fees, rents and charges shall be so fixed and adjusted, with relation to other revenues available therefor, as to provide funds pursuant to the requirements of the resolution or trust agreement authorizing or securing such bonds at least sufficient with such other revenues, if any, (i) to pay the cost of maintaining, repairing and operating any project or projects and any existing facilities any part of the revenues of which are pledged to the payment of the bonds issued for such project or projects, (ii) to pay the principal of and the interest on such bonds as the same shall become due and payable, and (iii) to create and maintain reserves for such purposes. Such fees, rents and charges shall not be subject to supervision or regulation by any other commission, board, bureau or agency of the State. A sufficient amount of the revenues, except such part thereof as may be  necessary to pay such cost of maintenance, repair and operation and to provide such reserves therefor and for renewals, replacements, extensions, enlargements and improvements as may be provided for in the resolution authorizing the issuance of such bonds or in the trust agreement securing the same, shall be set aside at such regular intervals as may be provided in such resolution or such trust agreement in a sinking fund which is hereby pledged to, and charged with, the payment of the principal of and the interest on such bonds as the same shall become due and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made, the fees, rents and charges and other revenues or other moneys so pledged and thereafter received by the Board shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the Board, irrespective of whether such parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the records of the Board. The use and disposition of moneys to the credit of such sinking fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of the trust agreement securing the same. (1963, c. 847, s. 7.)



§ 116-194. Vesting powers in executive committee.

§ 116‑194.  Vesting powers in executive committee.

The Board may authorize its executive committee to sell any bonds which the Board has, with the approval of the Director of the Budget, authorized to be issued under this Article in such manner and under such limitations or conditions as the Board shall prescribe and to perform such other functions under this Article as the Board shall determine. (1963, c. 847, s. 8; 1983, c. 577, s. 8.)



§ 116-195. Refunding bonds.

§ 116‑195.  Refunding bonds.

The Board is hereby authorized, subject to the approval of the Director of the Budget, to issue from time to time revenue refunding bonds for the purpose of refunding any revenue bonds or revenue refunding bonds issued by the Board under Chapter 1289 of the 1955 Session Laws of North Carolina or under G.S. 116‑175 to 116‑185,  inclusive, or under this Article, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds. The Board is further authorized, subject to the approval of the Director of the Budget, to issue from time to time revenue refunding bonds for the combined purpose of (i) refunding any such revenue bonds or revenue refunding bonds issued by the Board under said Chapter 1289 or under said G.S. 116‑175 to 116‑185, inclusive, or under this Article, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds, and (ii) paying all or any part of the cost of acquiring or constructing any additional project or projects.

The issuance of such refunding bonds, the maturities and other details thereof, the rights and remedies of the holders thereof, and the rights, powers, privileges, duties and obligations of the Board with respect to the same, shall be governed by the foregoing provisions of this Article insofar as the same may be applicable. (1963, c. 847, s. 9; 1983, c. 577, s. 8.)



§ 116-196. Exemption from taxation; bonds eligible for investment or deposit.

§ 116‑196.  Exemption from taxation; bonds eligible for investment or deposit.

Any bonds issued under this Article shall at all times be exempt from all taxes or assessment, direct or indirect, general or special, whether imposed for the purpose of general revenue or otherwise, which are levied or assessed by the State or by any county, political subdivision, agency or other instrumentality of the State, excluding inheritance and gift taxes, income taxes on the gain from the transfer of the bonds, and franchise taxes. The interest on the bonds is not subject to taxation as income. Bonds issued by the Board under the provisions of this Article are hereby made securities in which all public officers and public bodies of the State and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any State or municipal officer or any agency or political subdivision of the State for any purpose for which the deposit of bonds or obligations of the State is now or may hereafter be authorized by law. (1963, c. 847, s. 10; 1995, c. 46, s. 7.)



§ 116-197. Article provides additional and alternative method.

§ 116‑197.  Article provides additional and alternative method.

This Article shall be deemed to provide an additional and alternative method for the doing of the things authorized hereby and shall be regarded as supplemental and additional to powers conferred by other laws, including G.S. 116‑175 to 116‑185, inclusive, and shall not be regarded as in derogation of or as repealing any powers now existing under any other law, either general, special or local; provided, however, that the issuance of revenue bonds or revenue refunding bonds under the provisions of this Article need not comply with the requirements of any other law applicable to the issuance of bonds. (1963, c. 847, s. 11.)



§ 116-198. Inconsistent laws declared inapplicable.

§ 116‑198.  Inconsistent laws declared inapplicable.

All general, special or local laws, or parts thereof, inconsistent herewith are hereby declared to be inapplicable to the provisions of this Article. (1963, c. 847, s. 12.)



§§ 116-198.1 through 116-198.5. Reserved for future codification purposes.

§§ 116‑198.1 through 116‑198.5.  Reserved for future codification purposes.



§§ 116-198.6 through 116-198.30: [Not in effect.]

Article 21A.

Higher Educational Facilities Finance Act.

§§ 116‑198.6 through 116‑198.30:  Not in effect.



§ 116-198.31. Purpose of Article.

Article 21B.

The Centennial Campus, the Horace Williams Campus,

and the Millenial Campuses Financing Act.

§ 116‑198.31.  Purpose of Article.

The purpose of this Article is to authorize the Board of Governors of The University of North Carolina to issue revenue bonds, payable from any leases, rentals, charges, fees, and other revenues but with no pledge of taxes or the faith and credit of the State or any agency or political subdivision thereof, to pay the cost, in whole or part, of buildings, structures, or other facilities for the Centennial Campus, located at North Carolina State University at Raleigh, for the Horace Williams Campus located at the University of North Carolina at Chapel Hill, and for any Millennial Campus as defined by G.S. 116‑198.33(4b). (1987, c. 336, s. 1; 1999‑234, s. 3; 2000‑177, ss. 3, 4.)



§ 116-198.32. Credit and taxing power of State not pledged; statement on face of bonds.

§ 116‑198.32.  Credit and taxing power of State not pledged; statement on face of bonds.

Revenue bonds issued as in this Article provided shall not be deemed to constitute a debt or liability of the State or any political subdivision thereof or a pledge of the faith and credit of the State or of any such political subdivision, but shall be payable solely from the funds herein provided therefor from revenues.  All such revenue bonds shall contain on the face thereof a statement to the effect that neither the State nor the Board (herein mentioned) shall be obligated to pay the same or the interest thereon except from revenues as herein defined and that neither the faith and credit nor the taxing power of the State or of any political subdivision or instrumentality thereof is pledged to the payment of the principal of or the interest on such bonds.  The issuance of revenue bonds hereunder shall not directly or indirectly or contingently obligate the State or any political subdivision thereof to levy or to pledge any taxes whatsoever therefor. (1987, c. 336.)



§ 116-198.33. Definitions.

§ 116‑198.33.  Definitions.

As used in this Article, the following words and terms shall have the following meanings, unless the context shall indicate another or different meaning or intent:

(1)        The word "Board" shall mean the Board of Governors of The University of North Carolina.

(2)        The word "cost" as applied to any project, shall include the cost of acquisition or construction; the cost of acquisition of all property, both real and personal, or interests therein; the cost of demolishing, removing, or relocating any buildings or structures on land so acquired, including the cost of acquiring any lands to which such buildings or structures may be removed or relocated; the cost of all labor, materials, equipment and furnishings, financing charges, interest prior to and during construction and, if deemed advisable by the Board, for a period not exceeding one year after completion of such construction; provisions for working capital, reserves for debt service and for extensions, enlargements, additions, and improvements; cost of engineering, financial, and legal services, plans, specifications, studies, surveys, and estimates of cost and of revenues; administrative expenses; expenses necessary or incident to determining the feasibility or practicability of constructing the project; and such other expenses as may be necessary or incident to acquisition or construction with respect to the project or to the placing of the project in operation. Any obligation or expense incurred by the Board prior to the issuance of bonds under the provisions of this Article in connection with any of the foregoing items of cost may be regarded as a part of such cost.

(3)        The word "Institution" shall mean North Carolina State University at Raleigh and the University of North Carolina at Chapel Hill, or a constituent institution of The University of North Carolina with a Millennial Campus as defined by G.S. 116‑198.33(4b).

(4)        The term "Centennial Campus" means all of the following properties:

a.         The real property and appurtenant facilities bounded by Blue Ridge Road, Hillsborough Street, Wade Avenue, and Interstate 440 that are the sites of the College of Veterinary Medicine, the University Club, and the Agricultural Turf Grass Management Program.

b.         The real property and appurtenant facilities that are the former Dix Hospital properties and other contiguous parcels of property that are adjacent to Centennial Boulevard.

c.         All other real property and appurtenant facilities designated by the Board of Governors as part of the Centennial Campus. The properties designated by the Board of Governors do not have to be contiguous with the Centennial Campus to be designated as part of that Campus.

(4a)      The term "Horace Williams Campus" means all of the following properties:

a.         The real property and appurtenant facilities left to the University of North Carolina at Chapel Hill by the Will of Henry Horace Williams.

b.         All other real property and appurtenant facilities designated by the Board of Governors as part of the Horace Williams Campus. The properties designated by the Board of Governors do not have to be contiguous with the Horace Williams Campus to be designated as part of that Campus.

(4b)      The term "Millennial Campus" means all real property and appurtenant facilities designated by the Board of Governors as part of a Millennial Campus of a constituent institution of The University of North Carolina other than North Carolina State University or the University of North Carolina at Chapel Hill. The properties designated by the Board of Governors do not have to be contiguous with the constituent institution to be designated as part of the institution's Millennial Campus.

(5)        The term "existing facilities" shall mean buildings and facilities, then existing, any part of the revenues of which are pledged under the provisions of any resolution authorizing the issuance of revenue bonds hereunder to the payment of such bonds.

(6)        The word "project" shall mean and shall include any one or more buildings, structures, administration buildings, libraries, research or instructional facilities, housing maintenance, storage, or utility facilities, and any facilities related thereto or required or useful for conducting of research or the operation of the Centennial Campus, the Horace Williams Campus, or of a Millennial Campus as defined by G.S. 116‑198.33(4b), including roads, water, sewer, power, gas, greenways, parking, or any other support facilities essential or convenient for the orderly conduct of the Centennial Campus, the Horace Williams Campus, or a Millennial Campus, respectively.

(7)        The word "revenues" shall mean all or any part of the rents, leases, charges, fees, and other income revenues derived from or in connection with any project or projects and existing facilities. (1987, c. 336, s. 1; 1998‑159, s. 2; 1999‑234, s. 4; 2000‑177, s. 5.)



§ 116-198.34. General powers of Board of Governors.

§ 116‑198.34.  General powers of Board of Governors.

The Board may exercise any one or more of the following powers:

(1)        To determine the location and character of any project or projects, and to acquire, construct, and provide the same, and to maintain, repair, and operate, and to enter into contracts for the management, lease, use, or operation of all or any portion of any project or projects and any existing facilities.

(2)        To issue revenue bonds as hereinafter provided to pay all or any part of the cost of any project or projects, and to fund or refund the same.

(3)        To fix and revise from time to time and charge and collect rates, fees, rents, and charges for the use of, and for the services furnished by, all or any portion of any project or projects.

(4)        To establish and enforce, and to agree through any resolution or trust agreement authorizing or securing bonds under this Article to make and enforce, rules and regulations for the use of and services rendered by any project or projects and any existing facilities, to provide for the maximum use of any project or projects and any existing facilities.

(5)        To acquire, hold, lease, and dispose of real and personal property in the exercise of its powers and the performance of its duties hereunder and to lease all or any part of any project or projects and any existing facilities upon such terms and conditions as the Board determines, subject to the provisions of G.S. 143‑341 and Chapter 146 of the General Statutes.

Notwithstanding G.S. 143‑341 and Chapter 146 of the General Statutes, a disposition by easement, lease, or rental agreement of space in any building on the Centennial Campus, on the Horace Williams Campus, or on a Millennial Campus made for a period of 10 years or less shall not require the approval of the Governor and the Council of State. All other acquisitions and dispositions made under this subdivision are subject to the provisions of G.S. 143‑341 and Chapter 146 of the General Statutes.

(6)        To employ consulting engineers, architects, attorneys, accountants, construction and financial experts, superintendents, managers, and such other employees and agents as may be necessary in its judgment in connection with any project or projects and existing facilities, and to fix their compensation.

(7)        To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this Article.

(8)        To receive and accept from any federal, State, or other public agency and any private agency, person or other entity donations, loans, grants, aid, or contributions of any money, property, labor, or other things of value for any project or projects, and to agree to apply and use the same in accordance with the terms and conditions under which the same are provided.

(8a)      To designate the real property and appurtenant facilities to be included as part of the Centennial Campus, the Horace Williams Campus, or a Millennial Campus.

(8b)      Acting on recommendation made by the President of The University of North Carolina after consultation by the President with the Chancellor and the Board of Trustees of a constituent institution, to designate real property held by, or to be acquired by, a constituent institution as a "Millennial Campus" of the institution. That designation shall be based on an express finding by the Board of Governors that the institution desiring to create a "Millennial Campus" has the administrative and fiscal capability to create and maintain such a campus and provided further, that the Board of Governors has found that the creation of the constituent institution's "Millennial Campus" will enhance the institution's research, teaching, and service missions as well as enhance the economic development of the region served by the institution. Upon formal request by the constituent institutions, the Board of Governors may authorize two or more constituent institutions which meet the requirements of this section to create a joint Millennial Campus.

(9)        To do all acts and things necessary or convenient to carry out the powers granted by this Article. (1987, c. 336, s. 1; 1998‑159, s. 3; 1999‑234, s. 5; 2000‑177, s. 6.)



§ 116-198.35. Issuance of bonds and bond anticipation notes.

§ 116‑198.35.  Issuance of bonds and bond anticipation notes.

The Board is hereby authorized to issue, subject to the approval of the Director of the Budget, at one time or from time to time, revenue bonds of the Board for the purpose of paying all or any part of the cost of acquiring, constructing, or providing any project or projects on the Centennial Campus, on the Horace Williams Campus, or on a Millennial Campus. The bonds of each issue shall be dated, shall mature at such time or times not exceeding 40 years from their date or dates, shall bear interest at such rate or rates as may be determined by the Board, and may be redeemable before maturity, at the option of the Board, at such price or prices and under such terms and conditions as may be fixed by the Board prior to the issuance of the bonds. The Board shall determine the form and manner of execution of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the State. In case any officer whose signature or a facsimile of whose signature shall appear on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. Notwithstanding any of the other provisions of this Article or any recitals in any bonds issued under the provisions of this Article, all such bonds shall be deemed to be negotiable instruments under the laws of this State, subject only to the provisions for registration in any resolution authorizing the issuance of such bonds or any trust agreement securing the same. The bonds may be issued in coupon or registered form or both or as book‑entry bonds, as the Board may determine, and provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest. The Board may sell such bonds in such manner, at public or private sale, and for such price, as it may determine to be for the best interests of the Board.

The proceeds of the bonds of each issue shall be used solely for the purpose for which such bonds shall have been authorized and shall be disbursed in such manner and under such restrictions, if any, as the Board may provide in the resolution authorizing the issuance of such bonds or in the trust agreement hereinafter mentioned securing the same. Unless otherwise provided in the authorizing resolution or in the trust agreement securing such bonds, if the proceeds of such bonds, by error of estimates or otherwise, shall be less than such cost, additional bonds may in like manner be issued to provide the amount of such deficit and shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued for the same purpose.

The resolution providing for the issuance of revenue bonds, and any trust agreement securing such bonds, may also contain such limitations upon the issuance of additional revenue bonds as the Board may deem proper, and such additional bonds shall be issued under such restrictions and limitations as may be prescribed by such resolution or trust agreement.

Prior to the preparation of definitive bonds, the Board may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The Board may also provide for the replacement of any bonds which shall become mutilated or be destroyed or lost.

Except as herein otherwise provided, bonds may be issued under this Article and other powers vested in the Board under this Article may be exercised by the Board without obtaining the consent of any department, division, commission, board, bureau, or agency of the State and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions, or things which are specifically required by this Article.

The Board may enter into or negotiate a note with an acceptable bank or trust company in lieu of issuing bonds for the financing of projects covered under this section. The terms and conditions of any note of this nature shall be in accordance with the terms and conditions surrounding issuance of bonds.

The Board is hereby authorized to issue, subject to the approval of the Director of the Budget, at one time or from time to time, revenue bond anticipation notes of the Board in anticipation of the issuance of bonds authorized pursuant to the provisions of this Article. The principal of and the interest on such notes shall be payable solely from the proceeds of bonds or renewal notes, or, in the event bond or renewal note proceeds are not available, any available revenues of the project or projects for which such bonds shall have been authorized. The notes of each issue shall be dated, shall mature at such time or times not exceeding two years from their date or dates, shall bear interest at such rate or rates as may be determined by the Board, and may be redeemable before maturity, at the option of the Board, at such price or prices and under such terms and conditions as may be fixed by the Board prior to the issuance of the notes. The Board shall determine the form and the manner of execution of the notes, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the notes and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the State. In case any officer whose signature or a facsimile of whose signature shall appear on any notes or coupons shall cease to be such officer before the delivery of such notes, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. Notwithstanding any of the other provisions of this Article or any recitals in any notes issued under the provisions of this Article, all such notes shall be deemed to be negotiable instruments under the laws of this State, subject only to the provisions for registration in any resolution authorizing the issuance of such notes or any trust agreement securing the bonds in anticipation of which such notes are being issued. The notes may be issued in coupon or registered form or both or as book entry notes, as the Board may determine, and provision may be made for the registration of any coupon notes as to principal alone and also as to both principal and interest, and for the reconversion into coupon notes of any notes registered as to both principal and interest. The Board may sell such notes in such manner, at public or private sale, and for such price, as it may determine to be for the best interests of the Board.

The proceeds of the notes of each issue shall be used solely for the purpose for which the bonds in anticipation of which such notes are being issued shall have been authorized, and such note proceeds shall be disbursed in such manner and under such restrictions, if any, as the Board may provide in the resolution authorizing the issuance of such notes or bonds or in the trust agreement securing such bonds.

The resolution providing for the issuance of notes, and any trust agreement securing the bonds in anticipation of which such notes are being authorized, may also contain such limitations upon the issuance of additional notes as the Board may deem proper, and such additional notes shall be issued under such restrictions and limitations as may be prescribed by such resolution or trust agreement. The Board may also provide for the replacement of any notes which shall become mutilated or be destroyed or lost.

Except as herein otherwise provided, notes may be issued under this Article and other powers vested in the Board under this Article may be exercised by the Board without obtaining the consent of any department, division, commission, board, bureau, or agency of the State and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions, or things which are specifically required by this Article.

Unless the context shall otherwise indicate, the word "bonds" wherever used in this Article, shall be deemed and construed to include the words "bond anticipation notes." (1987, c. 336, s. 1; 1999‑234, s. 6; 2000‑177, s. 7.)



§ 116-198.36. Proceeds of bonds are deemed trust funds.

§ 116‑198.36.  Proceeds of bonds are deemed trust funds.

In the discretion of the Board and subject to the approval of the Director of the Budget, any revenue bonds issued under this Article may be secured by a trust agreement by and between the Board and a corporate trustee (or trustees) which may be any trust company or bank having the powers of a trust company within or without the State.  Such trust agreement or the resolution providing for the issuance of such bonds may pledge or assign the revenues to be received but shall not convey or mortgage any project or projects or any existing facilities or any part thereof.  Such trust agreement or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the holders of such bonds as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the Board in relation to the acquisition, construction, or provision of any project or projects, the maintenance, repair, operation, and insurance of any project or projects and any existing facilities, student fees and admission fees and charges, and other fees, rents, and charges to be fixed and collected, and the custody, safeguarding, and application of all moneys.  It shall be lawful for any bank or trust company incorporated under the laws of the State which may act as depositary of the proceeds of bonds or revenues to furnish such indemnifying bonds or to pledge such securities as may be required by the Board.  Any such trust agreement or resolution may set forth the rights and remedies of the holders of the bonds and the rights, remedies, and immunities of the trustee or trustees, if any, and may restrict the individual right of action by such holders.  In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the Board may deem reasonable and proper for the security of such holders.  All expenses incurred in carrying out the provisions of such trust agreement or resolution may be treated as a part of the cost of the project or projects for which such bonds are issued or as an expense of operation of such project or projects, as the case may be.

The proceeds of all bonds issued and all revenues and other moneys received pursuant to the authority of this Article shall be deemed to be trust funds, to be held and applied solely as provided in this Article.  The Board may provide for the payment of the proceeds of the sale of the bonds and the revenues, or part thereof, to such officer, board, or depositary as it may designate for the custody thereof, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine.  Any officer with whom, or any bank, trust company, or fiscal agent with which, such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes hereof, subject to such requirements as are provided in this Article and in the resolution or trust agreement authorizing or securing such bonds.

Notwithstanding the provisions of any other law, the Board may carry insurance on any project or projects and any existing facilities in such amounts and covering such risks as it may deem advisable.

Any holder of bonds issued under this Article or of any of the coupons appertaining thereto, and the trustee or trustees under any trust agreement, except to the extent the rights herein given may be restricted by such trust agreement or the resolution authorizing the issuance of such bonds, may, either at law or in equity, by suit, action, mandamus, or other proceedings, protect and enforce any and all rights under the laws of the State or granted hereunder or under such trust agreement or resolution, and may enforce and compel the performance of all duties required by this Article or by such trust agreement or resolution to be performed by the Board or by any officer thereof, including the fixing, charging, and collecting of fees, rents, and charges. (1987, c. 336.)



§ 116-198.37. Fixing fees, rents, and charges; sinking fund.

§ 116‑198.37.  Fixing fees, rents, and charges; sinking fund.

For the purpose of aiding in the acquisition, construction, or provision of any project and the maintenance, repair, and operation of any project or any existing facilities, the Board is authorized to fix, revise from time to time, charge, and collect such fee or fees for such privileges and services and in such amount or amounts as the Board shall determine, and to fix, revise from time to time, charge, and collect other fees, rents, and charges for the use of and for the services furnished or to be furnished by any project or projects and any existing facilities, or any portion thereof, and to contract with any person, partnership, association, or corporation for the lease, use, occupancy, or operation of any project or projects and any existing facilities, or any part thereof, and to fix the terms, conditions, fees, rents, and charges for any such lease, use, occupancy, or operation. So long as bonds issued hereunder and payable therefrom are outstanding, such fees, rents, and charges shall be so fixed and adjusted, with relation to other revenues available therefor, as to provide funds pursuant to the requirements of the resolution or trust agreement authorizing or securing such bonds at least sufficient with such other revenues, if any, (i) to pay the cost of maintaining, repairing, and operating any project or projects and any existing facilities any part of the revenues of which are pledged to the payment of the bonds issued for such project or projects, (ii) to pay the principal of and the interest on such bonds as the same shall become due and payable, and (iii) to create and maintain reserves for such purposes. Any surplus funds remaining after application to the purposes mentioned in (i), (ii), and (iii), above, shall be held in trust and applied by the Board to the development of the Centennial Campus, the Horace Williams Campus, or a Millennial Campus, as applicable. Such fees, rents, and charges shall not be subject to supervision or regulation by any other commission, board, bureau, or agency of the State. A sufficient amount of the revenues, except such part thereof as may be necessary to pay such cost of maintenance, repair, and operation and to provide such reserves therefor and for renewals, replacements, extensions, enlargements, and improvements as may be provided for in the resolution authorizing the issuance of such bonds or in the trust agreement securing the same, shall be set aside at such regular intervals as may be provided in such resolution or such trust agreement in a sinking fund which is hereby pledged to and charged with the payment of the principal of and the interest on such bonds as the same shall become due and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made; the fees, rents, and charges and other revenues or other moneys so pledged and thereafter received by the Board shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act; and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the Board, irrespective of whether such parties have notice thereof. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the records of the Board. The use and disposition of moneys to the credit of such sinking fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds or of the trust agreement securing the same. (1987, c. 336, s. 1; 1999‑234, s. 7; 2000‑177, s. 8.)



§ 116-198.38. Refunding bonds.

§ 116‑198.38.  Refunding bonds.

The Board is hereby authorized, subject to the approval of the Director of the Budget, to issue from time to time revenue refunding bonds for the purpose of refunding any revenue bonds or revenue refunding bonds issued by the Board under this Article, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds.  The Board is further authorized, subject to the approval of the Director of the Budget, to issue from time to time revenue refunding bonds for the combined purpose of (i) refunding any such revenue bonds or revenue refunding bonds issued by the Board under this Article, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds, and (ii) paying all or any part of the cost of acquiring or constructing any additional project or projects.

The issuance of such refunding bonds, the maturities and other details thereof, the rights and remedies of the holders thereof, and the rights, powers, privileges, duties, and obligations of the Board with respect to the same, shall be governed by the foregoing provisions of this Article insofar as the same may be applicable. (1987, c. 336.)



§ 116-198.39. Bonds are exempt from taxation.

§ 116‑198.39.  Bonds are exempt from taxation.

Any bonds issued under this Article shall at all times be exempt from all taxes or assessment, direct or indirect, general or special, whether imposed for the purpose of general revenue or otherwise, which are levied or assessed by the State or by any county, political subdivision, agency, or other instrumentality of the State, excluding inheritance and gift taxes, income taxes on the gain from the transfer of the bonds, and franchise taxes. The interest on the bonds is not subject to taxation as income. Bonds issued by the Board under the provisions of this Article are hereby made securities in which all public officers and public bodies of the State and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any State or municipal officer or any agency or political subdivision of the State for any purpose for which the deposit of bonds or obligations of the State is now or may hereafter be authorized by law. (1987, c. 336, s. 1; 1995, c. 46, s. 8.)



§ 116-198.40. Article provides additional and alternative method of financing; not exclusive.

§ 116‑198.40.  Article provides additional and alternative method of financing; not exclusive.

This Article shall be deemed to provide an additional and alternative method for the doing of the things authorized hereby and shall be regarded as supplemental and additional to powers conferred by other laws, and shall not be regarded as in derogation of or as repealing any powers now existing under any other law, either general, special, or local; provided, however, that the issuance of revenue bonds or revenue refunding bonds under the provisions of this Article need not comply with the requirements of any other law applicable to the issuance of bonds. (1987, c. 336, s. 1.)



§§ 116-199 through 116-200: Repealed by Session Laws 1995, c. 379, s. 17.

Article 22.

Visiting Speakers at State‑Supported Institutions.

§§ 116‑199 through 116‑200:  Repealed by Session Laws 1995, c.  379, s. 17.



§ 116-201. Purpose and definitions.

Article 23.

State Education Assistance Authority.

§ 116‑201.  Purpose and definitions.

(a)        The purpose of this Article is to authorize a system of financial assistance, consisting of grants, loans, work‑study or other employment, and other aids, to assist qualified students to enable them to obtain an education beyond the high school level by attending public or private educational institutions. The General Assembly has found and hereby declares that it is in the public interest and essential to the welfare and well‑being of the State and to the proper growth and development of the State to foster and provide financial assistance to properly qualified students in order to help them to obtain an education beyond the high school level. The General Assembly has further found that many students who are fully qualified to enroll in appropriate educational institutions for furthering their education beyond the high school level lack the financial means and are unable, without financial assistance as authorized under this Article, to pay the cost of such education, with a consequent irreparable loss to the State of valuable talents vital to its welfare. The General Assembly has determined that the establishment of a proper system of financial assistance for such objective purpose serves a public purpose and is fully consistent with the long established policy of the State to encourage, promote and assist education to enhance economic development.

(b)        As used in this Article, the following terms shall have the following meanings unless the context indicates a contrary intent:

(1)        "Article" or "this Article" means this Article 23 of the General Statutes of North Carolina, presently comprising G.S. 116‑201 through 116‑209.24;

(2)        "Authority" means the State Education Assistance Authority created by this Article or, if the Authority is abolished, the board, body, commission or agency succeeding to its principal functions, or on whom the powers given by this Article to the Authority shall be conferred by law;

(3)        "Bond resolution" or "resolution" when used in relation to the issuance of bonds is deemed to mean either any resolution authorizing the issuance of bonds or any trust agreement or other instrument securing any bonds;

(4)        "Bonds" or "revenue bonds" means the obligations authorized to be issued by the Authority under this Article, which may consist of revenue bonds, revenue refunding bonds, bond anticipation notes and other notes and obligations, evidencing the Authority's obligation to repay borrowed money from revenues, funds and other money pledged or made available therefor by the Authority under this Article;

(5)        "Eligible institution," with respect to student loans, has the same meaning as the term has in section 1085 of Title 20 of the United States Code;

(6)        "Eligible institution," with respect to grants and work‑study programs, includes the constituent institutions of The University of North Carolina, all state‑supported institutions organized and administered pursuant to Chapter 115A of the General Statutes and all private institutions as defined in subdivision (8) of this subsection;

(7)        "Student obligations" means student loan notes and other debt obligations evidencing loans to students which the Authority may make, take, acquire, buy, sell, endorse or guarantee under the provisions of this Article, and may include any direct or indirect interest in the whole or any part of any such notes or obligations;

(8)        "Private institution" means an institution other than a seminary, Bible school, Bible college or similar religious institution in this State that is not owned or operated by the State or any agency or political subdivision thereof, or by any combination thereof, that offers post‑high school education and is accredited by the Southern Association of Colleges and Schools or, in the case of institutions that are not eligible to be considered for accreditation, accredited in those categories and by those nationally recognized accrediting agencies that the Authority may designate;

(9)        "Reserve Trust Fund" means the trust fund authorized under G.S. 116‑209 of this Article;

(10)      "State Education Assistance Authority Loan Fund" means the trust fund so designated and authorized by G.S. 116‑209.3 of this Article;

(11)      "Student," with respect to scholarships, grants, and work‑study programs, means a resident of the State, in accordance with definitions of residency that may from time to time be prescribed by the Board of Governors of The University of North Carolina and published in the residency manual of the Board, who, under regulations adopted by the Authority, has enrolled or will enroll in an eligible institution for the purpose of pursuing his education beyond the high school level, who is making suitable progress in his education in accordance with standards acceptable to the Authority and, for the purposes of G.S. 116‑209.19, who has not received a bachelor's degree, or qualified for it and who is otherwise classified as an undergraduate under those regulations that the Authority may promulgate;

(12)      "Student," with respect to loans, means a resident of the State as defined in (11) of this subsection and an eligible student as defined in 20 U.S.C. 1071 who is enrolled in an eligible institution located in North Carolina; and

(13)      "Student loans" means loans to students defined in subdivisions (11) and (12) of this subsection to aid them in pursuing their education beyond the high school level. (1965, c. 1180, s. 1; 1971, c. 392, s. 1; c. 1244, s. 14; 1979, c. 165, s. 1; 1987, c. 227, ss. 1, 2.)



§ 116-202. Authority may buy and sell students' obligations; undertakings of Authority limited to revenues.

§ 116‑202.  Authority may buy and sell students' obligations; undertakings of Authority limited to revenues.

In order to facilitate vocational and college education and to promote the industrial and economic  development of the State, the State Education Assistance Authority (hereinafter created) is hereby authorized and empowered to buy and sell obligations of students attending institutions of higher education or post‑secondary business, trade, technical, and other vocational schools, which obligations represent loans made to such students for the purpose of obtaining training or education.

No bonds, as this term is defined in this Article, are deemed to constitute a debt of the State, or of any political subdivision thereof or a pledge of the faith and credit of the State or of any political subdivision, but are payable solely from the funds of the Authority. All bonds shall contain on their faces a statement to the effect that neither the State nor the Authority is obligated to pay the same or the interest thereon except from revenues of the Authority and that neither the faith and credit nor the taxing power of the State or of any political subdivision is pledged to the payment of the principal of or the interest on the bonds.

All expenses incurred in carrying out the provisions of this Article shall be payable solely from funds provided under the provisions of this Article and no liability or obligation shall be incurred by the Authority hereunder beyond the extent to which moneys shall have been provided under the provisions of this Article. (1965, c. 1180, s. 1; 1967, c. 955, s. 1; 1979, c. 165, s. 2; 1987, c. 227, s. 3.)



§ 116-203. Authority created as subdivision of State; appointment, terms and removal of board of directors; officers; quorum; expenses and compensation of directors.

§ 116‑203.  Authority created as subdivision of State; appointment, terms and removal of board of directors; officers; quorum;  expenses and compensation of directors.

There is hereby created and constituted a political subdivision of the State to be known as the "State Education Assistance Authority." The exercise by the Authority of the powers conferred by this Article shall be deemed and held to be the performance of an essential governmental function.

The Authority shall be governed by a board of directors consisting  of seven members, each of whom shall be appointed by the Governor. Two of the first members of the board appointed by the Governor shall be appointed for terms of one year, two for terms of two years, two for terms of three years, and one for a term of four years from the date of their appointment; and thereafter the members of the board shall be appointed for terms of four years. Vacancies in the membership of the board shall be filled by appointment of the Governor for the unexpired portion of the term. Members of the board shall be subject to removal from office in like manner as are State, county, town and district officers. Immediately after such appointment, the directors shall enter upon the performance of their duties. The board shall annually elect one of its members as chairman and another as vice‑chairman, and shall also elect annually a secretary, or a secretary‑treasurer, who may or may not be a member of the board. The chairman, or in his absence, the vice‑chairman, shall preside at all meetings of the board. In the absence of both the chairman and vice‑chairman, the board shall appoint a chairman pro tempore, who shall preside at such meetings. Four directors shall constitute a quorum for the transaction of the business of the Authority, and no vacancy in the membership of the board shall impair the right of a quorum to exercise all the rights and perform all the duties of the Authority. The favorable vote of at least a majority of the members of the board present at any meeting is required for the adoption of any resolution or motion or for other official action. The members of the board are entitled to the travel expenses, subsistence allowances and compensation provided in G.S. 138‑5. These expenses and compensation shall be paid from funds provided under this Article, or as otherwise provided. (1965, c. 1180, s. 1; 1979, c. 165, s. 3.)



§ 116-204. Powers of Authority.

§ 116‑204.  Powers of Authority.

The Authority is hereby authorized and empowered:

(1)        To fix and revise from time to time and charge and collect fees for its acts and undertakings;

(2)        To establish rules and regulations concerning its acts and undertakings;

(3)        To acquire, hold and dispose of personal property in the exercise of its powers and the performance of its duties;

(4)        To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this Article;

(5)        To employ, in its discretion, consultants, attorneys, accountants, and financial experts, superintendents, managers and such other employees and agents as may be necessary in its judgment, and to fix their compensation to be payable from funds made available to the Authority by law;

(6)        To receive and accept from any federal or private agency, corporation, association or person grants to be expended in accomplishing the objectives of the Authority, and to receive and accept from the State, from any municipality, county or other political subdivision thereof and from any other source aid or contributions of either money, property, or other things of value, to be held, used and applied only for the purposes for which such grants and contributions may be made;

(7)        To sue and to be sued; to have a seal and to alter the same at its pleasure; and to make and from time to time amend and repeal bylaws, rules and regulations not inconsistent with law to carry into effect the powers and purposes of the Authority;

(8)        To do all other acts and things necessary or convenient to carry out the powers expressly granted in this Article; provided, however, that nothing in this Article shall be construed to empower the Authority to engage in the business of banking or insurance.

(9)        To collect loan repayments for loans awarded under the Teaching Fellows Program pursuant to G.S. 115C‑363.23A if the loan repayment is outstanding for more than 30 days.

(10)      To collect loan repayments for loans awarded from the Scholarship Loan Fund for Prospective Teachers pursuant to Article 32A of Chapter 115C of the General Statutes if the loan repayment is outstanding for more than 30 days. (1965, c. 1180, s. 1; 2002‑126, s. 9.2(f).)



§ 116-205. Title to property; use of State lands; offices.

§ 116‑205.  Title to property; use of State lands; offices.

(a)        Title to any property acquired by the Authority shall be taken in the name of the Authority.

(b)        The State hereby consents, subject to the approval of the Governor and Council of State, to the use of any other lands or property owned by the State, which are deemed by the Authority to be necessary for its purposes.

(c)        The Authority may establish such offices in state‑owned or rented structures as it deems appropriate for its purposes. (1965, c.  1180, s. 1.)



§ 116-206. Acquisition of obligations.

§ 116‑206.  Acquisition of obligations.

With the proceeds of bonds or any other funds of the Authority available therefor, the Authority may acquire from any bank, insurance company, or educational lending institution, eligible student obligations, or any interest or participation therein in such amount, at such price or prices and upon such terms and conditions as the Authority shall determine to be in the public interest and desirable to carry out the  purposes of this Article. The Authority shall take such actions and require the execution of such instruments deemed appropriate by it to permit the recovery, in connection with any such obligations or any interest or participation therein acquired by the Authority, of the amount to which the Authority may be rightfully entitled, and otherwise to enforce and protect its rights and interest thereto. (1965, c. 1180, s. 1; 1967, c. 955, s. 2; 1971, c. 392, s. 2, 1987, c. 227, s. 4.)



§ 116-207. Terms of acquisitions.

§ 116‑207.  Terms of acquisitions.

The Authority shall prescribe the terms, conditions and limitations upon which it will acquire a contingent or direct interest in any obligation and such terms, conditions and limitations shall include, but without limiting the generality hereof, the interest rate payable upon such obligations, the maturities thereof, the terms for payment of principal and interest, applicable life or other insurance  which may be required in connection with any such obligation and who shall pay the premiums thereon, the safekeeping of assets pledged to secure any such undertaking, and any and all matters in connection with the foregoing as will protect the assets of the Authority. (1965, c. 1180, s. 1.)



§ 116-208. Construction of Article.

§ 116‑208.  Construction of Article.

The provisions of this Article shall be liberally construed to the end that its beneficial purposes may be effectuated. (1965, c. 1180, s. 1.)



§ 116-209. Reserve Trust Fund created; transfer of Escheat Fund; pledge of security interest for payment of bonds; administration.

§ 116‑209.  Reserve Trust Fund created; transfer of Escheat Fund; pledge of security interest for payment of bonds; administration.

The appropriation made to the Authority under this Article shall be used exclusively for the purpose of acquiring contingent or vested rights in obligations which it may acquire under this Article; such appropriations, payments, revenue and interest as well as other income received in connection with such obligations is hereby established as a trust fund. Such fund shall be used for the purposes of the Authority other than maintenance and operation.

The maintenance and operating expenses of the Authority shall be paid from funds specifically appropriated for such purposes. No part of the trust fund established under this section shall be expended for such purposes.

The State Treasurer shall be the custodian of the assets of the Authority and shall invest them in accordance with the provisions of G.S. 147‑69.2 and 147‑69.3. All payments from the accounts thereof shall be made by him issued upon vouchers signed by such persons as are designated by the Authority. A duly attested copy of a resolution of the Authority designating such persons and bearing on its face the specimen signatures of such persons shall be filed with the State Treasurer as his authority for issuing warrants upon such vouchers.

The trust fund is designated "Reserve Trust Fund" and shall be maintained by the Authority, except as otherwise provided, pursuant to the provisions of this Article, as security for or insurance respecting any bonds or other obligations issued by the Authority under this Article. The corpus of the Escheat Fund, including all future additions other than the income, are transferred to, and become, a part of the Reserve Trust Fund and shall be accounted for, administered, invested, reinvested, used and applied as provided in Chapter 116B of the General Statutes. The Authority may pledge and vest a security interest in all or any part of the Reserve Trust Fund by resolution adopted or trust agreement approved by it as security for or insurance respecting the payment of bonds or other obligations issued under this Article. The Reserve Trust Fund shall be held, administered, invested, reinvested, used and applied as provided in any resolution adopted or trust agreement approved by the Authority, subject to the provisions of this Article and Chapter 116B of the General Statutes. (1965, c. 1180, s. 1; 1979, c. 165, s. 4; c. 467, s. 8; 1987, c. 227, s. 5.)



§ 116-209.1. Provisions in conflict.

§ 116‑209.1.  Provisions in conflict.

Any of the foregoing provisions of this Article which shall be in conflict with the provisions hereinbelow set forth shall be repealed to the extent of such conflict. (1967, c. 1177.)



§ 116-209.2. Reserves.

§ 116‑209.2.  Reserves.

The Authority may provide in any resolution authorizing the issuance of bonds or any trust agreement securing any bonds that proceeds of such bonds may be used to establish reserve accounts in any trustee or banking institution or otherwise as determined by the Authority, for securing such bonds and facilitating the making of student loans and acquiring student obligations, to provide for the payment of interest on such bonds for such period of time as the Authority shall determine, and for such other purposes as will facilitate the issuance of bonds at rates of interest and upon terms deemed reasonable by the Authority and will, in the Authority's judgment, facilitate carrying out the purposes of this Article. (1967, c. 1177; 1971, c. 392, s. 3.)



§ 116-209.3. Additional powers.

§ 116‑209.3.  Additional powers.

The Authority is authorized to develop and administer programs and perform all functions necessary or convenient to promote and facilitate the making and insuring of student loans and providing such other student loan assistance and services as the Authority shall deem necessary or desirable for carrying out the purposes of this Article and for qualifying for loans, grants, insurance and other benefits and assistance under any program of the United States now or hereafter authorized fostering student loans. There shall be established and maintained a trust fund which shall be designated "State Education Assistance Authority Loan Fund" (the "Loan Fund") which may be used by the Authority in making student loans directly or through agents or independent contractors, insuring student loans, acquiring, purchasing, endorsing or guaranteeing promissory notes, contracts, obligations or other legal instruments evidencing student loans made by banks, educational institutions, nonprofit corporations or other eligible lenders, and for defraying the expenses of operation and administration of the Authority for which other funds are not available to the Authority. There shall be deposited to the credit of such Loan Fund the proceeds (exclusive of accrued interest) derived from the sale of its revenue bonds by the Authority and any other moneys made available to the Authority for the making or insuring of student loans or the purchase of obligations. There shall also be deposited to the credit of the Loan Fund surplus funds from time to time transferred by the Authority from the sinking fund. Such Loan Fund shall be maintained as a revolving fund. There is also deposited to the credit of the Loan Fund the income derived from the investment or deposit of the Escheat Fund distributed to the Authority pursuant to G.S. 116B‑7. The income shall be held, administered and applied by the Authority as provided in any resolution adopted or trust agreement approved by the Authority, subject to the provisions of Chapter 116B of the General Statutes and this Article.

In lieu of or in addition to the Loan Fund, the Authority may provide in any resolution authorizing the issuance of bonds or any trust agreement securing such bonds that any other trust funds or accounts may be established as may be deemed necessary or convenient for securing the bonds or for making student loans, acquiring obligations or otherwise carrying out its other powers under this Article, and there may be deposited to the credit of any such fund or account proceeds of bonds or other money available to the Authority for the purposes to be served by such fund or account. (1967, c. 1177; 1971, c. 392, s. 4; 1979, c. 165, s. 5; 1987, c. 227, s. 6; 1999‑460, s. 12.)



§ 116-209.4. Authority to issue bonds.

§ 116‑209.4.  Authority to issue bonds.

The Authority is hereby authorized to provide for the issuance, at one time or from time to time, of revenue bonds of the Authority in such principal amounts as the Board of Directors shall determine to be necessary. The bonds shall be designated, subject to such additions or changes as the Authority deems advisable, "State Education Assistance Authority Revenue Bonds, Series____," inserting in the blank space a letter identifying the particular series of bonds.

The principal of and the interest on such bonds shall be payable solely from the funds herein provided for such payment. The bonds of each issue shall be dated, shall bear interest at such rate or rates,  shall mature at such time or times not exceeding 30 years from their date or dates, as may be determined by the Authority, and may be made redeemable before maturity, at the option of the Authority, at such price or prices and under such terms and conditions as may be fixed by the Authority prior to the issuance of the bonds. Prior to the preparation of definitive bonds, the Authority may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The Authority may also provide for the replacement of any bonds which shall become mutilated or shall be destroyed or lost. The Authority shall determine the form and the manner of execution of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the State. In case any officer whose signature or a facsimile of whose signature shall appear on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. The Authority may also provide for the authentication of the bonds by a fiscal agent. The bonds may be issued in coupon or in registered form, or both, as the Authority may determine, and provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest, and for the interchange of registered and coupon bonds. The Authority may sell such bonds in such manner, either at public or private sale, and for such price as it may determine will best effectuate the purposes of this Article.

The Authority is authorized to provide in any resolution authorizing the issuance of bonds for pledging or assigning as security for its revenue bonds, subject to any prior pledge or assignment, and for deposit to the credit of the sinking fund, any or all of its income, receipts, funds or other assets, exclusive of bond proceeds and other funds required to be deposited to the credit of the Loan Fund, of whatsoever kind from time to time acquired or owned by the Authority, including all donations, grants and other money or property made available to it, payments received on student loans, such as principal, interest and penalties, if any, premiums on student loan insurance, fees, charges and other income derived from services rendered or otherwise, proceeds of property or insurance, earnings and profits on investments of funds and from sales, purchases, endorsements or guarantees of obligations, as defined in G.S. 116‑201 hereof, and other securities and instruments, contract rights, any funds, rights, insurance or other benefits acquired pursuant to any federal law or contract to the extent not in conflict therewith, money recovered through the enforcement of any remedies or rights, and any other funds or things of value which in the determination of the Authority may enhance the marketability of its revenue bonds. Money in the sinking fund shall be disbursed in such manner and under such restrictions as the Authority may provide in the resolution authorizing the issuance of such bonds. Unless otherwise provided in the bond resolution, the revenue bonds at any time issued hereunder shall be entitled to payment from the sinking fund without preference or priority of the bonds first issued. Bonds may be issued under the provisions of this Article without obtaining, except as otherwise expressly provided in this Article, the consent of any department, division, commission, board, body, bureau or agency of the State, and without any other proceedings or the happening of any conditions or things other than those proceedings, conditions or things which are specifically required by this Article and the provisions of the resolution authorizing the issuance of such bonds.

The Authority is authorized to provide by resolution or in any trust agreement for the issuance of revenue refunding bonds of the Authority for the purpose of refunding, or advance refunding and paying, any bonds then outstanding, which have been issued under the provisions of this Article, including the payment of any redemption premium and of any interest accrued or to accrue up to the date of redemption of the bonds, and, if deemed advisable by the Authority, for making student loans or acquiring obligations under this Article. The issuance of the revenue refunding bonds, the maturities and other details, the rights of the holders and the rights, duties and obligations of the Authority, shall be governed by the appropriate provisions of this Article relating to the issuance of revenue bonds. Revenue refunding bonds issued under this section may be sold or exchanged for outstanding bonds issued under this Article. If sold, in addition to any other authorized purpose, the proceeds may be deposited in an escrow or other trust fund and invested, in whole or in part, and with the earnings from the investments, may be applied to the purchase or to the redemption prior to, or to payment at maturity, of outstanding bonds, all as provided by resolution or in trust agreement securing the bonds. (1967, c. 1177; 1971, c. 392, ss. 5‑7; 1979, c. 165, s. 6.)



§ 116-209.5. Bond resolution.

§ 116‑209.5.  Bond resolution.

The resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the Authority in relation to the purchase or sale of obligations, the making of student loans, the insurance of student loans, the fees, charges and premiums to be fixed and collected, the terms and conditions for the issuance of additional bonds and the custody, safeguarding and application of all moneys. It shall be lawful for any bank or trust company incorporated under the laws of the State which may act as depositary of the proceeds of bonds, revenues or other money hereunder to furnish such indemnifying bonds or to pledge such securities as may be required by the Authority. Any such resolution may set forth the rights and remedies of the bondholders and may restrict the individual right of action by bondholders. All expenses incurred in carrying out the provisions of such resolution may be treated as a part of the cost of administering this Article and may be payable, together with other expenses of operation and administration under this Article incurred by the Authority, from the Loan Fund.

In the discretion of the Authority, any bonds issued under the provisions of this Article may be secured by a trust agreement by and between the Authority and a corporate trustee, which may be any trust company or bank having powers of a trust company within or without the State. Such trust agreement or the resolution providing for the issuance of such bonds may pledge or assign the fees, penalties, charges, proceeds from collections, grants, subsidies, donations and other funds and revenues to be received therefor. Such trust agreement or resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the holders of such bonds as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the Authority in relation to student loans, the acquisition of obligations, insurance, the fees, penalties and other charges to be fixed and collected, the sale or purchase of obligations or any part thereof, or other property, the terms and conditions for the issuance of additional bonds, and the custody, safeguarding and application of all moneys. It shall be lawful for any bank or trust company incorporated under the laws of the State which may act as depositary of the proceeds of bonds, revenues or other money hereunder to furnish such indemnifying bonds or to pledge such securities as may be required by the Authority. Any such trust agreement or resolution may set forth the rights and remedies of the bondholders and of the trustee, and may restrict the individual right of action by bondholders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the Authority may deem reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of such trust agreement or resolution may be treated as a part of the cost of carrying out the purposes for which such bonds shall be issued.

In addition to all other powers granted to the Authority by this Article, the Authority is hereby authorized to pledge to the payment of the principal of and the interest on any bonds under the provisions of this Article any moneys received or to be received by it under any  appropriation made to it by the General Assembly, unless the appropriation is restricted by the General Assembly to specific purposes of the Authority or such pledge is prohibited by the law making such appropriation; provided, however, that nothing herein shall be construed to obligate the General Assembly to make any such appropriation. (1967, c. 1177; 1971, c. 392, s. 8.)



§ 116-209.6. Revenues.

§ 116‑209.6.  Revenues.

The Authority is authorized to fix and collect fees, charges, interest and premiums for making or insuring student loans, purchasing, endorsing or guaranteeing obligations and any other services performed under this Article. The Authority is further authorized to contract with the United States of America or any agency or officer thereof and with any person, partnership, association, banking institution or other corporation respecting the carrying out of the Authority's functions under this Article. The Authority shall at all times endeavor to fix and collect such fees, charges, receipts, premiums and other income so as to have available in the sinking fund  at all times an amount which, together with any other funds made available therefor, shall be sufficient to pay the principal of and the interest on such bonds as the same shall become due and payable and to create reserves for such purposes. Money in the sinking fund, except such part thereof as may be necessary to provide such reserves for the bonds as may be provided for in the resolution authorizing the issuance of such bonds, shall be set aside in the sinking fund at such regular intervals as may be provided in such resolution and is hereby pledged to, and charged with, the payment of the principal of and the interest on such bonds as the same shall become due and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made. The fees, charges, receipts, proceeds and other revenues and moneys so pledged and thereafter received by the Authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the Authority, irrespective of whether such parties have notice thereof. The resolution by which a pledge is created need not be filed or recorded except in the records of the Authority. The use and disposition of money to the credit of the sinking fund shall be subject to the provisions of the resolution authorizing the issuance of such bonds. Any such resolution may, in the discretion of the Authority, provide for the transfer of surplus money in the sinking fund to the credit of the Loan Fund. Except as may otherwise be provided in such resolution, such sinking fund shall be a fund for all such bonds without distinction or priority of one over another. (1967, c. 1177.)



§ 116-209.7. Trust funds.

§ 116‑209.7.  Trust funds.

Notwithstanding any other provisions of law to the contrary, all money received pursuant to the authority of the Article, whether as proceeds from the sale of bonds, sale of property or insurance, or as payments of student loans, whether principal, interest or penalties, if any, thereon, or as insurance premiums, or from the purchase or sale of obligations, or as any other receipts or revenues derived hereunder, shall be deemed to be trust funds to be held and applied solely as provided in this Article. The resolution authorizing the bonds of any issue may provide that any of such money may be temporarily invested pending the disbursement thereof and shall provide that any officer with whom, or any bank or trust company with which, such money shall be deposited shall act as trustee of such money and shall hold and apply the same for the purposes hereof, subject to such regulations as this Article and such resolution may provide. (1967, c. 1177.)



§ 116-209.8. Remedies.

§ 116‑209.8.  Remedies.

Any holder of bonds issued under the provisions of this Article or any of the coupons appertaining thereto, except to the extent the rights herein given may be restricted by such resolution authorizing the issuance of such bonds, may either at law or in equity, by suit, action, mandamus or other proceeding, protect and enforce any and all rights under the laws of the State or granted hereunder or under such resolution authorizing the issuance of such bonds, or under any contract executed by the Authority pursuant to this Article, and may enforce and compel the performance of all duties required by this Article or by such resolution to be performed by the Authority or by any officer thereof, including the fixing, charging and collecting of fees, charges and premiums and the collection of principal, interest and penalties, if any, on student loans or obligations evidencing such loans. The Authority may provide in any trust agreement securing the bonds that any such rights may be enforced for and on behalf of the holders of bonds by the trustee under such trust agreement. (1967, c. 1177; 1971, c. 392, s. 9.)



§ 116-209.9. Negotiability of bonds.

§ 116‑209.9.  Negotiability of bonds.

All bonds issued under the provisions of this Article shall have and are hereby declared to have all the qualities and incidents,  including negotiability, of investment securities under the Uniform Commercial Code of the State but no provision of such Code respecting the filing of a financial statement to perfect a security interest shall be deemed applicable to or necessary for any security interest created in connection with the issuance of any such bonds. (1967, c. 1177; 1971, c. 392, s. 10.)



§ 116-209.10. Bonds eligible for investment.

§ 116‑209.10.  Bonds eligible for investment.

Bonds issued by the Authority under the provisions of this Article are hereby made securities in which all public officers and public bodies of the State and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any State or municipal officer or any agency or political subdivision of the State for any purpose for which the deposit of bonds or obligations of the State is now or may hereafter be authorized by law. (1967, c. 1177.)



§ 116-209.11. Additional pledge.

§ 116‑209.11.  Additional pledge.

Notwithstanding any other provision to the contrary herein, the Authority is hereby authorized to pledge as security for any bonds issued hereunder any contract between the Authority and the United States of America under which the United States agrees to make funds available to the Authority for any of the purposes of this Article, to insure or guarantee the payment of interest or principal on student loans, or otherwise to aid in promoting or facilitating student loans. (1967, c. 1177.)



§ 116-209.12. Credit of State not pledged.

§ 116‑209.12.  Credit of State not pledged.

Bonds issued under the provisions of this Article shall not be deemed to constitute a debt, liability or obligation of the State or of any political subdivision thereof or a pledge of the faith and credit of the State or of any such political subdivision, but shall be payable solely from the revenues and other funds provided therefor. Each bond issued under this Article shall contain on the face thereof a statement to the effect that the Authority shall not be obligated to pay the same nor the interest thereon except from the revenues, proceeds and other funds pledged therefor and that neither the faith and credit nor the taxing power of the State or of any political subdivision thereof is pledged to the payment of the principal of or the interest on such bonds. Expenses incurred by the Authority in carrying out the provisions of this Article may be made payable from funds provided pursuant to this Article and no liability or obligation shall be incurred by the Authority hereunder beyond the extent to which moneys shall have been so provided. (1967, c. 1177.)



§ 116-209.13. Tax exemption.

§ 116‑209.13.  Tax exemption.

The exercise of the powers granted by this Article in all respects will be for the benefit of the people of the State, for their well‑being and prosperity and for the improvement of their social and economic conditions, and the Authority shall not be required to pay any taxes on any property owned by the Authority under the provisions of this Article or upon the income therefrom, and the bonds issued under the provisions of this Article shall at all times be free from taxation by the State or any local unit or political subdivision or other instrumentality of the State, excepting inheritance or gift taxes, income taxes on the gain from the transfer of the bonds, and franchise taxes. The interest on the bonds is not subject to taxation as income. (1967, c. 1177; 1995, c. 46, s. 9.)



§ 116-209.14. Annual reports.

§ 116‑209.14.  Annual reports.

The Authority shall, following the close of each fiscal year, publish an annual report of its activities for the preceding year to the Governor and the General Assembly. Each report shall set forth a complete operating and financial statement covering the operations of the Authority during the year. The operations of the Authority shall be subject to the oversight of the State Auditor pursuant to Article 5A of Chapter 147 of the General Statutes. (1967, c. 1177; 1979, c. 165, s. 7; 1983, c. 913, s. 20.)



§ 116-209.15. Merger of trust fund.

§ 116‑209.15.  Merger of trust fund.

The Authority may merge into the Loan Fund the trust fund established pursuant to G.S. 116‑209 hereof and may transfer from such trust fund to the credit of the Loan Fund all money, investments and other assets and resources credited to such trust fund, for application and use in accordance with the provisions of this Article  pertaining to the Loan Fund, including the power to pay expenses of the Authority from the Loan Fund to the extent that other funds are not available therefor. (1967, c. 1177.)



§ 116-209.16. Other powers; criteria.

§ 116‑209.16.  Other powers; criteria.

The Authority, in addition to all the powers more specifically vested hereunder, shall have all other powers necessary or convenient to carry out and effectuate the purposes and provisions  of this Article, including the power to receive, administer and comply with the conditions and requirements respecting any gift, grant or donation of any property or money, any insurance or guarantee of any student loan or student obligations, any loans, advances, contributions, interest subsidies or any other assistance from any federal or State agency or other entity; to pledge or assign any money, charges, fees or other revenues and any proceeds derived by the Authority from any student loans, obligations, sales of property, insurance or other sources; to borrow money and to issue in evidence thereof revenue bonds of the Authority for the purposes of this Article and to issue revenue refunding bonds; to conduct studies and surveys respecting the needs for financial assistance of residents of  the State respecting education beyond the high school level.

In carrying out the powers vested and the responsibilities imposed  under this Article, the Authority shall be guided by and shall observe the following criteria and requirements, the determination of the Authority as to compliance with such criteria and requirements being final and conclusive:

(1)        Any student loan, grant or other assistance provided by the Authority to any student shall be necessary to enable the student to pursue his education above the high school level;  and

(2)        No student loan, grant or other financial assistance shall be provided to any student by the Authority except in conformity with the provisions of this Article and to carry out the purposes hereof.

The Authority shall by rules and regulations prescribe other conditions, criteria and requirements that it shall deem necessary or  desirable for providing financial assistance to students under this Article upon a fair and equitable basis, giving due regard to the needs and qualifications of the students and to the purposes of this Article. (1971, c. 392, s. 11.)



§ 116-209.17. Establishment of student assistance program.

§ 116‑209.17.  Establishment of student assistance program.

The Authority is authorized, in addition to all other powers and duties vested or imposed under this Article, to establish and administer a statewide student assistance program for the purpose of removing, insofar as may be possible, the financial barriers to education beyond the high school level for eligible needy students at public or private institutions in this State and, with respect to loans, public, and private institutions located elsewhere. This objective shall be accomplished, consistent with Federal law or regulation, through a comprehensive program under which the financial ability of each student and of his family, under standards prescribed by the Authority, is measured against the reasonable costs, as determined by the Authority, of the educational program which the student proposes to pursue. Needs of students for financial assistance shall, to the extent of the availability of funds from federal, State, institutional or other sources, be met through work‑study programs, loans, grants and out‑of‑term employment, or a combination of these forms of assistance. With respect to grants made pursuant to this Article, no student is eligible to receive benefits under this student assistance program for a total of more than 45 months of full‑time, post‑high school level education. (1971, c. 392, s. 11; 1979, c. 165, s. 8; 1987, c. 227, s. 7.)



§ 116-209.18. Powers of Authority to administer student assistance program.

§ 116‑209.18.  Powers of Authority to administer student assistance program.

In order to accomplish the purposes of this Article the Authority is authorized:

(1)        To receive from the general fund or other sources such sums as the General Assembly may authorize from time to time for such purposes, and to receive from any other donor, public or private, such sums as may be made available, and to cause such sums to be disbursed for the purposes for which they have been provided;

(2)        To establish such criteria as the Authority shall deem necessary or desirable for determining the need of students for grants under this Article, as opposed to other forms of financial assistance, and for deciding who shall receive grants;

(3)        To prescribe the form and to regulate the submission of applications for assistance and to prescribe the procedures for considering and approving such applications;

(4)        To provide for the making of, and to make, grants under this  Article under such terms and conditions as the Authority shall deem advisable;

(5)        To encourage educational institutions to increase the resources available for financial assistance; to prescribe such formulas for institutional maintenance of effort as the  Authority may determine to be consistent with the purposes of this Article;

(6)        To provide by contract for the administration of all or any portion of the student assistance program by nonprofit organizations or corporations, pursuant to regulations and criteria established by the Authority;

(7)        To serve, on designation by the Governor, or as may otherwise be provided by federal law, as the State agency to administer such statewide programs of student assistance as shall be established from time to time under federal law; and

(8)        To have all other powers and authority necessary to carry out the purposes of the student assistance program, including, without limitation, all the powers given to the Authority by G.S. 116‑204 and by other provisions of the General Statutes. (1971, c. 392, s. 11.)



§ 116-209.19. Grants to students.

§ 116‑209.19.  Grants to students.

The Authority is authorized to make grants to eligible students enrolled or to be enrolled in eligible institutions in North Carolina out of such money as from time to time may be appropriated by the State or as may otherwise be available to the Authority for such grants. The Authority, subject to the provisions of this Article and any applicable appropriation act, shall adopt rules, regulations and procedures for determining the needs of the respective students for grants and for the purpose of making such grants. The amount of any grant made by the Authority to any student, whether enrolled or to be enrolled in any private institution or any tax‑supported public institution, shall be determined by the Authority upon the basis of substantially similar standards and guides that shall be set forth in the Authority's rules, regulations and procedures; provided, however, that grants made in any fiscal year to students enrolled or to be enrolled in private institutions may be increased to compensate, in whole or in part, for the average annual State appropriated tuition subsidy for such fiscal year, determined as provided herein. The average annual State appropriated subsidy for each fiscal year shall be determined by the Secretary of Administration, after consultation with the Board of Governors of the University of North Carolina and the Authority, for each of the two categories of tax‑supported institutions, being (i) institutions, presently 16, that provide education of the collegiate grade and grant baccalaureate degrees and (ii) institutions, such as community colleges and technical institutes created and existing under Chapter 115A of the General Statutes and community colleges created and existing under Chapter 115D of the General Statutes. The average annual State appropriated subsidy for each of such two categories of institutions shall mean the amount of the total appropriations of the State for the respective fiscal years under the current operations budgets, pursuant to the State Budget Act reasonably allocable to undergraduate students enrolled in such institutions exclusive of the Division of Health Affairs of the University of North Carolina and the North Carolina School of the Arts, redesignated effective August 1, 2008, as the "University of North Carolina School of the Arts" for all institutions in such category, all as shall be determined by the Secretary of Administration after consultation as above provided, divided by the budgeted number of North Carolina undergraduate students to be enrolled in such fiscal year.

The Authority, in determining the needs of students for grants, may among other factors, give consideration to the amount of other financial assistance that may be available to the students, such as nonrepayable awards under the Pell Grant Program, the Health Professions Education Assistance Act or other student assistance programs created by federal law.  (1971, c. 392, s. 11; c. 1244, s. 14; 1975, c. 879, s. 46; 1979,c. 165, s. 9; 1983, c. 717, s. 35; 1985 (Reg. Sess., 1986), c.955, ss. 38, 39; 1987, c. 227, s. 8; c. 564, s. 23; 2006‑203, s. 54; 2008‑192, s. 9.)



§ 116-209.20. Public purpose.

§ 116‑209.20.  Public purpose.

No expenditure of funds under this Article shall be made for any purpose other than a public purpose. (1971, c. 392, s. 11.)



§ 116-209.21. Cooperation of the Board of Governors of the University of North Carolina.

§ 116‑209.21.  Cooperation of the Board of Governors of the University of North Carolina.

The Board of Governors of the University of North Carolina shall provide the secretariat for the Authority. The Executive Director of the Authority, who shall be its principal executive officer, shall be elected by the Board of Directors of the Authority on nomination of the President of the University of North Carolina. (1971, c. 392, s. 11; c. 1244, s. 14.)



§ 116-209.22. Constitutional construction.

§ 116‑209.22.  Constitutional construction.

The provisions of this Article are severable, and if any of its provisions shall be held unconstitutional by any court of competent jurisdiction, the decision of such court shall not affect or impair any of the remaining provisions. (1971, c. 392, s. 11.)



§ 116-209.23. Inconsistent laws inapplicable.

§ 116‑209.23.  Inconsistent laws inapplicable.

Insofar as the provisions of this Article are inconsistent with the provisions of any general or special laws, or parts thereof, the provisions of this Article shall be controlling, except that no provision of the 1971 amendments to this Article shall apply to scholarships for children of war veterans as set forth in Article 4 of Chapter 165, as amended. (1971, c. 392, s. 11.)



§ 116-209.24. Parental loans.

§ 116‑209.24.  Parental loans.

(a)        Policy.  The General Assembly of North Carolina hereby finds and declares that the making and insuring of loans to the eligible parents of students is fully consistent with and furthers the long established policy of the State to encourage, promote and assist education as more fully set forth in G.S. 116‑201(a).

(b)        Definitions.  As used in this section, the following terms shall have the following meanings:

(1)        "Obligations", "student obligations", or "student loan obligations" as defined under G.S. 116‑201(b)(7) includes, unless the context indicates a contrary intent, parental obligations.

(2)        "Parent" means a student's mother, father, adoptive parent, or legal guardian of the student if such guardian is required by court order to use his or her own financial resources to support that student.

(3)        "Parental loans" means loans made or guaranteed by the Authority to a parent of an eligible student.

(4)        "Parental obligations" means obligations evidencing loans made pursuant to subsection (c) of this section.

(5)        "Student loans" includes, unless the context indicates a contrary intent, parental loans.

(c)        Parental Assistance.  The Authority is authorized to develop and administer programs and perform all functions necessary or convenient to promote and facilitate the making and insuring of loans to parents of students in order to facilitate the vocational and college education of such students who are enrolled or to be enrolled in eligible institutions. The Authority is also authorized to provide such other services and loan assistance to parents of students as the Authority shall deem necessary or desirable for carrying out the purpose of this section and for qualifying for loans, grants, insurance, and other benefits and assistance under any program of the United States now or hereafter authorized fostering loans to eligible parents of students.

(d)        Authorization to Buy and Sell Parental Obligations.  The Authority is hereby authorized and empowered to buy and sell parental obligations.

(e)        Authorization to Issue Bonds.  The Authority is hereby authorized to provide for the issuance, at one time or from time to time, of bonds or revenue bonds, as such terms are defined in G.S. 116‑201(4), in conformity with provisions of this section. (1981, c. 794, s. 1; 1987, c. 227, s. 9.)



§ 116-209.25. Parental Savings Trust Fund.

§ 116‑209.25.  Parental Savings Trust Fund.

(a)        Policy.  The General Assembly of North Carolina hereby finds and declares that encouraging parents and other interested parties to save for the postsecondary education expenses of eligible students is fully consistent with and furthers the long‑established policy of the State to encourage, promote, and assist education as more fully set forth in G.S. 116‑201(a).

(b)        Parental Savings Trust Fund.  There is established a parental savings trust fund to be administered by the State Education Assistance Authority to enable qualified parents to save funds to meet the costs of the postsecondary education expenses of eligible students.

(c)        Contributions to the Trust Funds.  The Authority is authorized to accept, hold, invest, and disburse contributions, and interest earned on such contributions, from qualified parents and other interested parties as trustee of the Parental Savings Trust Fund. The Authority shall hold all contributions to the Parental Savings Trust Fund, and any earnings thereon, in a separate trust fund and shall invest the contributions in accordance with this section. The assets of the Parental Savings Trust Fund shall at all times be preserved, invested, and expended solely for the purposes of the trust fund and shall be held in trust for the parents and other interested parties and their designated beneficiaries. Nothing in this Article shall be construed to prohibit the Authority from accepting, holding, and investing contributions from persons who reside outside of North Carolina. Neither the contributions to the Parental Savings Trust Fund, nor the earnings thereon, shall be considered State moneys, assets of the State, or State revenue for any purpose.

(c1)      Investments.  The Authority shall determine an appropriate investment strategy for the Parental Savings Trust Fund. The strategy may include a combination of fixed income assets and preferred or common stocks issued by any company incorporated, or otherwise located within or without the United States, or other appropriate investment instruments to achieve long‑term return through a combination of capital appreciation and current income. The Authority may deposit all or any portion of the Parental Savings Trust Fund for investment either with the State Treasurer, or in the individual, common, or collective trust funds of an investment manager or managers that meet the requirements of this subsection. Contributions to the Parental Savings Trust Fund on deposit with the State Treasurer shall be invested by the State Treasurer as authorized in G.S. 147‑69.2(b)(1) through (6) and the applicable provisions of G.S. 147‑69.3. Contributions to the Parental Savings Trust Fund may be invested in the individual, common, or collective trust funds of an investment manager provided that the investment manager meets both of the following conditions:

(1)        The investment manager has assets under management of at least one hundred million dollars ($100,000,000) at all times.

(2)        The investment manager is subject to the jurisdiction and regulation of the United States Securities and Exchange Commission.

(d)        Administration of the Trust Fund.  The Authority is authorized to develop and perform all functions necessary and desirable to administer the Parental Savings Trust Fund and to provide such other services as the Authority shall deem necessary to facilitate participation in the Parental Savings Trust Fund. The Authority is further authorized to obtain the services of such investment advisors or program managers as may be necessary for the proper administration and marketing and investment strategy for the Parental Savings Trust Fund.

(e)        Loan Program.  The Authority is authorized to develop and administer a loan program in conjunction with the Parental Savings Trust Fund to provide loan assistance to qualified parents and interested parties in order to facilitate the postsecondary education of eligible students. All funds appropriated to, or otherwise received by the Authority for loans under this section, all funds received as repayment of such loans, and all interest earned on these funds shall be placed in an institutional trust fund. This institutional trust fund may be used only for loans made to qualified parents and interested parties who contributed to the Parental Savings Trust Fund and administrative costs associated with the recovery of funds advanced under this loan program.

(f)         Limitations.  Nothing in this section shall be construed to create any obligation of the Authority, the State Treasurer, the State, or any agency or instrumentality of the State to guarantee for the benefit of any parent, other interested party, or designated beneficiary the rate of return or other return for any contribution to the Parental Savings Trust Fund and the payment of interest or other return on any contribution to the Parental Savings Trust Fund. (1996, 2nd Ex. Sess., c. 18, s. 16.7; 2000‑177, s. 11; 2001‑243, s. 1; 2002‑159, s. 19.)



§ 116-209.26. (Repealed effective July 1, 2010) Education Access Rewards North Carolina Scholars Fund.

§ 116‑209.26.  (Repealed effective July 1, 2010) Education Access Rewards North Carolina Scholars Fund.

(a)        The following definitions apply to this section:

(1)        Academic year.  A period of time in which a student in matriculated status is expected to complete the equivalent of at least two semesters' or three quarters' academic work.

(2)        Eligible postsecondary institution.  A school that is any of the following:

a.         A constituent institution of The University of North Carolina as defined in G.S. 116‑2(4);

b.         A community college as defined in G.S. 115D‑2(2); or

c.         An institution as defined in G.S. 116‑22(1).

(3)        Matriculated status.  Being recognized as a first‑time candidate for a degree or certificate, exclusive of any course credits earned while in high school, in a defined program of study at an eligible postsecondary institution.

(4)        Title IV.  Title IV of the Higher Education Act of 1965, as amended.

(b)        There is established the Education Access Rewards North Carolina Scholars Fund. The purpose of the Fund is to provide grants to certain eligible students to enable them to obtain an education beyond the high school level at certain postsecondary institutions in North Carolina without incurring student loans to meet their financial need during the first two years of their postsecondary education. The State Education Assistance Authority (SEAA) shall administer the Fund.

(c)        Criteria for awarding the grants shall be developed by the SEAA and include all of the following:

(1)        The student must qualify as a legal resident of North Carolina, a legal resident of the United States, and as a resident for tuition purposes in accordance with G.S. 116‑143.1.

(2)        Within seven months of the fiscal year in which the grant is to be disbursed, the student must have:

a.         Graduated from a North Carolina high school;

b.         Received a General Education Development (GED) certificate from a North Carolina institution; or

c.         Completed a high school education in a home school setting meeting the qualifications and requirements under G.S. 115C‑564.

(3)        The student must meet enrollment standards by being admitted, enrolled, and classified as an undergraduate student in a matriculated status on a full‑time basis at an eligible postsecondary institution in North Carolina.

(4)        The student must be an eligible dependent student. For purposes of this subdivision, an "eligible dependent student" is a student who:

a.         Either is classified as dependent for the Title IV programs or is a ward or dependent of the court; and

b.         Demonstrates total family income not exceeding two hundred percent (200%) of the applicable federal poverty guideline, according to standards set by the SEAA and measured using data elements available to the SEAA from the Free Application for Federal Student Aid (FAFSA) or such other source as the SEAA may deem appropriate.

(5)        The student must meet all other eligibility requirements for the federal Pell Grant.

(6)        In order to retain eligibility for a grant for the student's second academic year, the student must meet achievement standards by maintaining satisfactory academic progress in a course of study in accordance with the standards and practices used for Title IV programs by the eligible postsecondary institution in which the student is enrolled.

(7)        The student may not receive a grant in an amount that, when combined with the federal Pell Grant, exceeds the student's cost of attendance as defined under Title IV.

(8)        The student may not receive a grant under this section for more than the equivalent of two academic years.

(d)        The maximum grant for which a student is eligible under this section shall be four thousand dollars ($4,000) per academic year. In the event there are not sufficient funds to provide each eligible student with the maximum grant, it is the intent of the General Assembly that eligible students who have matriculated into an eligible postsecondary institution in North Carolina with at least one academic year of college credit receive the maximum grant amount and all other eligible students shall receive a reduced grant amount.

(e)        The grants provided for in this section shall be administered by the State Education Assistance Authority pursuant to rules adopted by the SEAA not inconsistent with this section.

(f)         The State Education Assistance Authority shall report to the Joint Legislative Education Oversight Committee by December 1, 2009, and by each December 1 thereafter, regarding the Fund and grants awarded from the Fund.

(g)        Grant funds unexpended shall remain available to the SEAA for future grants to be awarded under this section.

(h)        No funds appropriated from the Escheat Fund to the Education Access Rewards North Carolina Scholars Fund shall be used for a grant awarded under this section to a student who is an undergraduate student at an institution as defined in G.S. 116‑22(1); however, funds appropriated from the General Fund to the Education Access Rewards North Carolina Scholars Fund may be used for a grant awarded under this section to a student who is an undergraduate student at an institution as defined in G.S. 116‑22(1).  (2007‑323, s. 9.7(a); 2008‑107, s. 9.2(a), (b).)



§ 116-209.27. Reserved for future codification purposes.

§ 116‑209.27.  Reserved for future codification purposes.



§ 116-209.28. Reserved for future codification purposes.

§ 116‑209.28.  Reserved for future codification purposes.



§ 116-209.29. Reserved for future codification purposes.

§ 116‑209.29.  Reserved for future codification purposes.



§ 116-209.30. Social Workers' Education Loan Fund.

§ 116‑209.30.  Social Workers' Education Loan Fund.

(a)        There is established the Social Workers' Education Loan Fund to be administered by the State Education Assistance Authority, in consultation with the Department of Health and Human Services, to attract trained social workers into public child welfare positions in all county departments of social services in the State.  The Fund shall provide 25 four‑year undergraduate and 10 two‑year graduate scholarship loans per year.

(b)        The Authority, in consultation with the Department of Health and Human Services, shall develop the following criteria to administer the Fund:

(1)        All students shall be enrolled in an institution of higher education in North Carolina in an accredited bachelors of social work or masters of social work program;

(2)        All students shall be residents of North Carolina.  For purposes of this section, residency shall be determined by the same standard as residency for tuition purposes pursuant to G.S. 116‑143.1;

(3)        All students shall enter into a legal agreement and promissory note with the Authority to accept employment in public child welfare in exchange for receiving any funds, which agreement shall include stipulation that the student agrees to accept employment in rural or other need‑based counties; and

(4)        Any additional criteria that the Authority considers necessary to administer the program effectively, including:

a.         Consideration of the appropriate numbers of minority students and students from diverse socio‑economic backgrounds to receive funds pursuant to this section;

b.         Consideration of what rural or other need‑based areas of the State shall be considered appropriate for work after graduation pursuant to subdivision (3) of this subsection;

c.         Consideration of the academic qualifications of the individuals applying to receive funds; and

d.         Consideration of the commitment the individuals applying to receive funds demonstrate to the profession of social work.

(c)        The Authority shall ensure that the loan amounts are limited as follows:

(1)        For a student pursuing a bachelors of social work degree, four thousand dollars ($4,000) per year for a maximum of four years; and

(2)        For a student pursuing a masters of social work degree, five thousand dollars ($5,000) per year for a maximum of two years.

(d)        The Authority shall ensure that the following loan cancellations and repayment schedules apply to all funds distributed pursuant to this section:

(1)        The individual who graduates with a bachelors of social work degree or a masters of social work degree and who works for a public child welfare agency in a rural or other need‑based area of North Carolina shall have that amount of the loan cancelled that is based on the amount of time employed and the number of academic years funds were received. One full year of employment shall cancel one academic year's loan, whether four thousand dollars ($4,000) or five thousand dollars ($5,000);

(2)        The individual who graduates with a bachelors of social work degree or a masters of social work degree and who works in public child welfare in a rural or other need‑based area of North Carolina for the equivalent of the total number of academic years funds were received shall have the entire loan cancelled;

(3)        The individual who graduates with a bachelors of social work degree or a masters of social work degree and who does not work in public child welfare in a rural or other need‑based area of North Carolina for any or all of the equivalent of the number of years funds were received shall repay the loan to the Authority according to a schedule prescribed in the promissory note, plus ten percent (10%) annual interest; and

(4)        The individual who does not graduate with a bachelors of social work degree or a masters of social work degree shall repay the loan according to a schedule prescribed by the Authority, not to exceed fifteen percent (15%) annual interest.  In establishing a schedule and interest rate, the Authority shall take into consideration the reasons the individual did not graduate with a bachelors of social work degree or a masters of social work degree.

The Authority shall ensure that all repayments, including accrued interest, shall be placed in the Fund.

The Authority may forgive or reduce any loan repayment if the Authority considers that extenuating circumstances exist that would make repayment impossible.

(e)        The State Education Assistance Authority, in consultation with the Department of Health and Human Services, shall adopt rules to implement the Social Workers' Education Loan Fund as described in this section. (1993 (Reg. Sess., 1994), c. 769, s. 17.16; 1997‑443, s. 11A.118(a).)



§ 116-209.31: Reserved for future codification purposes.

§ 116‑209.31: Reserved for future codification purposes.



§ 116-209.32: Reserved for future codification purposes.

§ 116‑209.32: Reserved for future codification purposes.



§ 116-209.33. Scholarship Loan Fund for Prospective Teachers.

§ 116‑209.33.  Scholarship Loan Fund for Prospective Teachers.

(a)        There is established a revolving fund known as the "Scholarship Loan Fund for Prospective Teachers". The purpose of the Fund is to provide scholarship loans to qualified individuals who are pursuing college degrees to become teachers. The State Education Assistance Authority shall administer the Fund.

(b)        The State Education Assistance Authority, in consultation with the State Board of Education, shall develop criteria for awarding scholarship loans from the Fund. These criteria shall include:

(1)        Measures of academic performance including grade point averages, scores on standardized tests, class rank, and recommendations of guidance counselors and principals.

(2)        North Carolina residency.  For purposes of this section, residency shall be determined by the same standard as residency for tuition purposes pursuant to G.S. 116‑143.1.

(3)        The geographic areas or subjects of instruction in which the demand for teachers is greatest.

(4)        To the extent practical, an equal number of scholarships shall be awarded in each of the State's Congressional Districts.

(5)        Any additional criteria that the State Education Assistance Authority considers necessary to administer the Fund effectively, including the following:

a.         Consideration of the appropriate numbers of minority applicants and applicants from diverse socioeconomic backgrounds to receive scholarships pursuant to this section.

b.         Consideration of the commitment an individual applying to receive funds demonstrates to the profession of teaching.

(c)        The State Education Assistance Authority may earmark each year up to twenty percent (20%) of the funds available for scholarship loans under this section for awards to applicants for the Teacher Assistant Scholarship Fund established in G.S. 116‑209.35. (1957, c. 1237; 1983 (Reg. Sess., 1984), c. 1034, s. 10.1; 1987, c. 738, s. 198(b); 1993, c. 260, s. 1; 1996, 2nd Ex. Sess., c. 18, s. 18.10; 1997‑506, s. 40; 2005‑276, ss. 9.17(b), 9.17(c).)



§ 116-209.34. Fund administered by State Education Assistance Authority; rule-making authority.

§ 116‑209.34.  Fund administered by State Education Assistance Authority; rule‑making authority.

(a)        The State Education Assistance Authority shall establish the terms and conditions for the scholarship loans consistent with the following:

(1)        The loan amount shall be not more than four thousand dollars ($4,000) per academic school year for a maximum of four years for applicants who are pursuing a college degree to become a teacher.

(2)        All scholarship loans shall be evidenced by notes made payable to the Authority that bear interest at the rate of ten percent (10%) per year, beginning September 1 after graduation, or immediately after termination of the scholarship loan, whichever is earlier.

(3)        A scholarship loan shall be terminated upon the recipient's withdrawing from school or a finding by the Authority that the recipient fails to meet the standards set by the Authority. All terminated scholarships shall be regarded as vacant and subject to being awarded to other eligible persons.

(4)        The Authority shall forgive a four‑year loan if, within seven years after graduation, the recipient teaches for four years at a North Carolina public school or at a school operated by the United States government in North Carolina. The Authority shall also forgive a four‑year loan if, within seven years after graduation, the recipient teaches for three consecutive years, or for three years interrupted only by an approved leave of absence, at a North Carolina public school that is in a low‑performing school system or a school system on warning status at the time the recipient accepts employment with the local school administrative unit. For loans of less than four years, the Authority shall forgive one year for each year the recipient teaches, within four years of graduation, at a North Carolina public school or a school operated by the United States government in North Carolina.

(5)        The Authority may forgive or reduce any loan payment if the Authority considers that extenuating circumstances exist that would make teaching or repayment impossible.

(6)        The Authority shall ensure that all repayments, including the accrued interest, are placed in the Fund.

(b)        The State Education Assistance Authority, in consultation with the State Board of Education, shall adopt rules to implement G.S. 116‑209.33, 116‑209.34, and 116‑209.35. (1957, c. 1237; 1973, c. 581, ss. 1, 2; 1975, c. 750, s. 1; 1983 (Reg. Sess., 1984), c. 1034, s. 10.1; 1987, c. 738, ss. 198(c), (d), (e); 1989 (Reg. Sess., 1990), c. 1066, s. 95; 1993, c. 260, s. 2; 1995, c. 435, s. 1; 2005‑276, ss. 9.17(b), 9.17(d).)



§ 116-209.35. Teacher Assistant Scholarship Fund.

§ 116‑209.35.  Teacher Assistant Scholarship Fund.

(a)        There is established the Teacher Assistant Scholarship Fund. The purpose of the Fund is to provide scholarships to teacher assistants who are pursuing college degrees to become teachers. The State Education Assistance Authority shall administer the Fund.

(b)        Criteria for awarding the scholarships shall be developed by the Board of Governors of The University of North Carolina in consultation with the State Board of Education and the State Board of Community Colleges and shall include all of the following:

(1)        An applicant shall be employed full time as a teacher assistant in North Carolina.

(2)        An applicant shall be enrolled in an accredited institution of higher education in North Carolina pursuing teacher licensure.

(3)        An applicant shall be a resident of North Carolina. For purposes of this section, residency shall be determined by the same standard as residency for tuition purposes pursuant to G.S. 116‑143.1.

(4)        Any additional criteria that the Board of Governors considers necessary to administer the Fund effectively, including all of the following:

a.         Consideration of the appropriate numbers of minority applicants and applicants from diverse socioeconomic backgrounds to receive scholarships pursuant to this section.

b.         Consideration of the academic qualifications of the individuals applying to receive funds.

c.         Consideration of the commitment an individual applying to receive funds demonstrates to the profession of teaching.

(c)        The scholarships shall be available for part‑time or full‑time course work through all off‑campus or distance education teacher education programs.

(d)        The Board of Governors of The University of North Carolina, the State Board of Education, and the State Board of Community Colleges shall: (i) prepare a clear written explanation of the Teacher Assistant Scholarship Fund and the information regarding the availability and criteria for awarding the scholarships, and (ii) shall provide that information to the appropriate counselors in each local school system and shall charge those counselors to inform teacher assistants about the scholarships and to encourage teacher assistants to apply for the scholarships.

(e)        The Board of Governors of The University of North Carolina shall adopt rules to implement this section.

(f)         The Board of Governors of The University of North Carolina shall report to the Joint Legislative Education Oversight Committee by December 1 each year regarding the Fund and scholarships awarded from the Fund. (2001‑424, s. 31.5(a); 2006‑95, s. 2.3; 2007‑457, s. 1.)



§ 116-209.36: Repealed by Session Laws 2008-107, s. 9.1(a), effective July 1, 2008.

§ 116‑209.36: Repealed by Session Laws 2008‑107, s. 9.1(a), effective July 1, 2008.



§ 116-209.37: Reserved for future codification purposes.

§ 116‑209.37: Reserved for future codification purposes.



§ 116-209.38. (Repealed effective July 1, 2011) Future Teachers of North Carolina Scholarship Loan Fund.

§ 116‑209.38.  (Repealed effective July 1, 2011) Future Teachers of North Carolina Scholarship Loan Fund.

(a)        There is established the Future Teachers of North Carolina Scholarship Loan Fund. The purpose of the Fund is to provide a two‑year scholarship loan of six thousand five hundred dollars ($6,500) per year for any North Carolina student pursuing a college degree to teach in the public schools of the State. The scholarship loan shall be paid only for the student's junior and senior years. The scholarship loan is available if the student is enrolled in a State institution of higher education or a private institution of higher education located in this State that has an accredited teacher preparation program for students planning to become certified teachers in North Carolina. The State Education Assistance Authority shall administer the Fund and shall award 150 scholarship loans annually.

(b)        The Board of Governors of The University of North Carolina, in consultation with the State Board of Education and the State Board of Community Colleges, shall develop the criteria for awarding the scholarship loans under this section and shall adopt very stringent standards for awarding these scholarship loans to ensure that only the best students receive them. Additional criteria for awarding a scholarship loan under this section shall include all of the following:

(1)        The student is one who either: (i) maintained a "B" or better average in college and is enrolled as a junior or senior in a teacher preparation program at any of the institutions described by subsection (a) of this section; or (ii) completed a college transfer curriculum at a community college in the State's Community Colleges System, maintained a "B" or better average in the community college courses, and is accepted and enrolled in a teacher preparation program at one of the institutions described by subsection (a) of this section.

(2)        The student agrees to become certified in math, science, special education, or English as a Second Language and teach full‑time in that subject area in a North Carolina public school for three years within five years after graduation.

(3)        Any additional criteria that the Board of Governors of The University of North Carolina, in consultation with the State Board of Education and the State Board of Community Colleges, considers necessary to administer the Fund effectively.

(c)        If a student who is awarded a scholarship loan under this section fails to comply with the provisions of this section or the terms of the agreement awarding the scholarship loan, then the student shall repay the full amount of the scholarship loan provided to the student and the appropriate amount of interest as determined by the State Education Assistance Authority.

(d)        The Board of Governors of The University of North Carolina, the State Board of Education, and the State Board of Community Colleges shall: (i) prepare a clear written explanation of the Future Teachers of North Carolina Scholarship Fund and the information regarding the availability and criteria for awarding the scholarship loans, and (ii) shall provide that information to the appropriate counselors in each local school system and the appropriate institutions of higher education and shall charge those counselors to inform students about the scholarship loans and to encourage them to apply for the scholarship loans.

(e)        The Board of Governors of The University of North Carolina shall adopt rules to implement this section.

(f)         The Board of Governors of The University of North Carolina shall report to the Joint Legislative Education Oversight Committee by December 1 each year regarding the Fund and scholarship loans awarded from the Fund.  (2005‑276, s. 9.11(a); 2006‑95, s. 2.5; 2007‑323, s. 9.9; 2009‑451, s. 9.18(c).)



§ 116-209.39: Reserved for future codification purposes.

§ 116‑209.39: Reserved for future codification purposes.



§ 116-209.40. John B. McLendon Scholarship Fund.

§ 116‑209.40.  John B. McLendon Scholarship Fund.

(a)        Fund Established.  The John B. McLendon Scholarship Fund is established as a special fund. The Fund shall be administered by the State Education Assistance Authority.

(b)        Fund Earnings, Assets, and Balances.  Interest on the Fund shall be credited to the assets of the Fund and shall become part of the Fund. Any balance remaining in the Fund at the end of any fiscal year shall be carried forward in the Fund for the next succeeding fiscal year.

(c)        Fund Purpose.  The interest from the Fund shall be used to provide two leadership scholarships, one for a male athlete student and one for a female athlete student, at each of North Carolina's Historically Black Colleges and Universities that are accredited by the Southern Association of Colleges and Schools under the standards of the College Delegate Assembly of the Association, except that Bennett College shall receive funding for two leadership scholarships for two female athlete students. The scholarships shall be awarded on an annual basis pursuant to this section. The amount of each scholarship shall be one thousand two hundred fifty dollars ($1,250) per academic year.

(d)        Eligibility Requirements for a Scholarship.  To be eligible to receive a scholarship under this section, a student must meet all of the following requirements:

(1)        The student must meet enrollment standards by being admitted, enrolled, and classified as an undergraduate student in a matriculated status at an Historically Black College or University that is accredited by the Southern Association of Colleges and Schools under the standards of the College Delegate Assembly of the Association.

(2)        The student must be an athlete participating on a varsity team at the college or university.

(3)        The student must demonstrate outstanding leadership qualities, be involved in the college or university community, and maintain high academic standards.

(4)        The student must be designated as a recipient for the scholarship by the college or university at which the student has matriculated status.

(e)        College or University Recommendations for Scholarship Recipients.  The Chancellor or President, as appropriate, and the Board of Trustees of each Historically Black College or University may designate students as recipients of the John B. McLendon Scholarships under this section.

(f)         Rule‑Making Authority.  The State Education Assistance Authority may adopt rules to administer this Fund.

(g)        Reporting Requirement.  The State Education Assistance Authority shall report no later than June 1, 2008, and annually thereafter to the Joint Legislative Education Oversight Committee regarding the scholarships awarded pursuant to this section. (2007‑323, s. 9.18(a).)



§§ 116-210 through 116-211: Repealed by Session Laws 1979, c. 744, s. 8.

Article 24.

Learning Institute of North Carolina.

§§ 116‑210 through 116‑211:  Repealed by Session Laws 1979, c.  744, s. 8.



§ 116-212. Campus of state-supported institution of higher education subject to curfew.

Article 25.

Disruption on Campuses of State‑Owned Institutions of Higher Education.

§ 116‑212.  Campus of state‑supported institution of higher education subject to curfew.

The chancellor or president of any state‑supported institution of higher learning may designate periods of time during which the campuses of such institutions and designated buildings and facilities connected therewith are off‑limits and subject to a curfew as to all persons who are not faculty members, staff personnel, currently enrolled students of that institution, local law‑enforcement officers, members of the National Guard on active duty, members of the General Assembly, the Governor of North Carolina and/or his designated agents, persons authorized by the chief administrative officer of the institution or his designated agent, and any person who satisfactorily identifies himself as a reporter for any newspaper, magazine, radio or television station. Any person not herein authorized who comes onto or remains on said campus in violation of this section shall be punished as set out in G.S. 116‑213.  (1969, c. 860, s. 1; 2009‑281, s. 1.)



§ 116-213. Violation of curfew a misdemeanor; punishment.

§ 116‑213.  Violation of curfew a misdemeanor; punishment.

(a)        Any person who during such period of curfew utilizes sound‑amplifying equipment of any kind or nature upon the premises subject to such curfew in an educational, administrative building, or in any facility owned or controlled by the State or a State institution of higher learning, or upon the campus or grounds of any such institution, without the permission of the administrative head of the institution or his designated agent, shall be guilty of a Class 2 misdemeanor.  For the purposes of this section the term "sound‑amplifying equipment" shall mean any device, machine, or mechanical contrivance which is capable of amplifying sound and capable of delivering an electrical input of one or more watts to the loudspeaker, but this section shall not include radios and televisions.

(b)        Any person convicted of violating any provision of G.S. 116‑212 or 116‑213, or who shall enter a plea of guilty to such violation or a plea of nolo contendere, shall be guilty of a Class 2 misdemeanor. (1969, c. 860, ss. 2, 3; 1993, c. 539, s. 895; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 116-214 through 116-218. Reserved for future codification purposes.

§§ 116‑214 through 116‑218.  Reserved for future codification purposes.



§ 116-219. Authorization to secure insurance or provide self-insurance.

Article 26.

Liability Insurance or Self‑Insurance.

§ 116‑219.  Authorization to secure insurance or provide self‑insurance.

The Board of Governors of the University of North Carolina (hereinafter referred to as "the Board") is authorized through the purchase of contracts of insurance or the creation of self‑insurance trusts, or through combination of such insurance and self‑insurance, to provide individual health‑care practitioners with coverage against claims of personal tort liability based on conduct within the course and scope of health‑care functions undertaken by such individuals as employees, agents, or officers of (i) the University of North Carolina, (ii) any constituent institution of the University of North Carolina, (iii) the University of North Carolina Hospitals at Chapel Hill, or (iv) any health‑care institution, agency or entity which has an affiliation agreement with the University of North Carolina, with a constituent institution of the University of North Carolina, or with the University of North Carolina Hospitals at Chapel Hill.  The types of health‑care practitioners to which the provisions of this Article may apply include, but are not limited to, medical doctors, dentists, nurses, residents, interns, medical technologists, nurses' aides, and orderlies. Subject to all requirements and limitations of this Article, the coverage to be provided, through insurance or self‑insurance or combination thereof, may include provision for the payment of expenses of litigation, the payment of civil judgments in courts of competent jurisdiction, and the payment of settlement amounts, in actions, suits or claims to which this Article applies. (1975, 2nd Sess., c. 976; 1989, c. 141, s. 6.)



§ 116-220. Establishment and administration of self-insurance trust funds; rules and regulations; defense of actions against covered persons; application of § 143-300.6.

§ 116‑220.  Establishment and administration of self‑insurance trust funds; rules and regulations; defense of actions against covered persons; application of § 143‑300.6.

(a)        In the event the Board elects to act as self‑insurer of a program of liability insurance, it may establish one or more insurance trust accounts to be used only for the purposes authorized by this Article: Provided, however, said program of liability insurance shall not be subject to regulation by the Commissioner of Insurance. The Board is authorized to receive and accept any gift, donation, appropriation or transfer of funds made for the purposes of this section and to deposit such funds in the insurance trust accounts. All expenses incurred in collecting, receiving, and maintaining such funds and in otherwise administering the self‑insured program of liability insurance shall be paid from such insurance trust accounts.

(b)        Subject to all requirements and limitations of this Article, the Board is authorized to adopt rules and regulations for the establishment and administration of the self‑insured program of liability insurance, including, but not limited to, rules and regulations concerning the eligibility for and terms and conditions of participation in the program, the assessment of charges against participants, the management of the insurance trust accounts, and the negotiation, settlement, litigation, and payment of claims.

(c)        The Board is authorized to create a Liability Insurance Trust Fund Council composed of not more than 13 members; one member each shall be appointed by the State Attorney General, the State Insurance Commissioner, the Director of the Office of State Budget and Management, and the State Treasurer; the remaining members shall be appointed by the Board. Subject to all requirements and limitations of this Article and to any rules and regulations adopted by the Board under the terms of subsection (b) of this section, the Board may delegate to the Liability Insurance Trust Fund Council responsibility and authority for the administration of the self‑insured liability insurance program and of the insurance trust accounts established pursuant to such program.

(d)        Defense of all suits or actions against an individual health‑care practitioner who is covered by a self‑insured program of liability insurance established by the Board under the provisions of this Article may be provided by the Attorney General in accordance with the provisions of G.S. 143‑300.3 of Article 31A of Chapter 143; provided, that in the event it should be determined pursuant to G.S. 143‑300.4 that defense of such a claim should not be provided by the State, or if it should be determined pursuant to G.S. 143‑300.5 and G.S. 147‑17 that counsel other than the Attorney General should be employed, or if the individual health‑care practitioner is not an employee of the State as defined in G.S. 143‑300.2, then private legal counsel may be employed by the Liability Insurance Trust Fund Council and paid for from funds in the insurance trust accounts.

(e)        For purposes of the requirements of G.S. 143‑300.6, the coverage provided State employees by any self‑insured program of liability insurance established by the Board pursuant to the provisions of this Article shall be deemed to be commercial liability insurance coverage within the meaning of G.S. 143‑300.6(c).

(f)         By rules or regulations adopted by the Board in accordance with G.S. 116‑220(b) of this Article, the Board may provide that funds maintained in insurance trust accounts under such a self‑insured program of liability insurance may be used to pay any expenses, including damages ordered to be paid, which may be incurred by the University of North Carolina, a constituent institution of the University of North Carolina, or the University of North Carolina Hospitals at Chapel Hill with respect to any tort claim, based on alleged negligent acts in the provision of health‑care services, which may be prosecuted under the provisions of Article 31 of Chapter 143 of the General Statutes.  (1975, 2nd Sess., c. 976; 1987, c. 263, s. 1; 1989, c. 141, s. 7; 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b); 2009‑136, s. 4.)



§ 116-220.1. Funding of self-insurance program.

§ 116‑220.1.  Funding of self‑insurance program.

(a)        If the Board elects to establish a self‑insurance trust fund, the initial contribution to the fund shall be determined by an independent actuary but shall be no less than three hundred thousand dollars ($300,000). Annual contributions to said fund shall be made in an amount to be determined each year by the Trust Fund Council upon the advice of an independent actuary and shall include amounts necessary to pay all costs of administration of the self‑insurance program and claims adjustment including litigation in addition to amounts necessary to pay claims. Contributions shall be no less than one hundred fifty percent (150%) of the amounts actually paid each year on medical malpractice claims until such time as the Trust Fund Council, with the advice of an independent actuary and the approval of the Board of Governors, determines that an annual contribution in a lesser amount will not impair the adequacy of the fund to satisfy existing and potential health care malpractice claims for a period of one year.

(b)        Claims certified to be paid from the fund shall be paid in the  order of award or settlement. In the event that the fund created hereunder shall at any time have insufficient funds to assure that both existing and future claims will be paid, the Board is hereby authorized to borrow necessary amounts up to thirty million dollars ($30,000,000) per established self‑insurance trust fund account to replenish the fund. The Board shall maintain funds in each self‑insurance trust at no less than one hundred thousand dollars ($100,000) at all times.

(c)        Funds borrowed by the Board to replenish the trust fund account may be secured by pledging noncapital assets of the members. Members shall mean those entities, agencies, departments or divisions of the University which directly contribute funds to the self‑insurance trust. In no event shall individual health care providers be deemed members for the purposes of this section.

(d)        Obligations issued under the provisions of this Article shall not be deemed to constitute a debt, liability or obligation of the State or of any political subdivision thereof or a pledge of the faith and credit of the State or of any such political subdivision but shall be payable solely from the revenues or assets of the members. Each obligation issued under this Article shall contain on the face thereof a statement to the effect that the University shall not be obligated to pay the same nor the interest thereon except from the revenues or assets pledged therefor and that neither the faith and credit nor the taxing power of the State or of any political subdivision thereof is pledged to the payment of the principal of or the interest on such obligation. (1977, c. 523, s. 2; 1987, c. 263, s. 2.)



§ 116-220.2. Termination of fund.

§ 116‑220.2.  Termination of fund.

Any fund created hereunder may be terminated by the Board of Governors upon their determination that other satisfactory and adequate arrangements have been made to assure that both existing and future health care malpractice claims or judgments against the participants in the self‑insurance program will be paid and satisfied. Upon the termination of any fund pursuant to this section, the full amount remaining in such fund upon termination less any outstanding indebtedness shall promptly be repaid to the University and allocated among the participating entities according to their respective contributions as determined by the Board of Governors. (1977, c. 523, s. 2.)



§ 116-221. Sovereign immunity.

§ 116‑221.  Sovereign immunity.

Nothing in this Article shall be deemed to waive the sovereign immunity of the State. (1975, 2nd Sess., c. 976.)



§ 116-222. Confidentiality of records.

§ 116‑222.  Confidentiality of records.

Records pertaining to the liability insurance program, including all information, correspondence, investigations, or interviews, concerning or pertaining to claims or potential claims against participants in the self‑insurance program or to the program or applications for participation in the program shall not be considered public records under General Statutes Chapter 132 and shall not be subject to discovery under the Rules of Civil Procedure, General Statutes Chapter 1A. (1975, 2nd Sess., c. 976; 1977, c. 523, s. 1.)



§ 116-223. Further action.

§ 116‑223.  Further action.

The Board of Governors of the University of North Carolina is hereby authorized to take all action necessary to effectuate the purposes and provisions of this Article. (1977, c. 523, s. 2.)



§ 116-224. Appropriation.

§ 116‑224.  Appropriation.

The funds described by this Article are appropriated and shall be used only as provided by this Article. (2006‑203, s. 54.1.)



§ 116-225. Reserved for future codification purposes.

§ 116‑225.  Reserved for future codification purposes.



§ 116-226. Reserved for future codification purposes.

§ 116‑226.  Reserved for future codification purposes.



§ 116-227. Reserved for future codification purposes.

§ 116‑227.  Reserved for future codification purposes.



§ 116-228. Reserved for future codification purposes.

§ 116‑228.  Reserved for future codification purposes.



§ 116-229. Post-towing procedures.

Article 27.

Private Institution Towing Procedures.

§ 116‑229.  Post‑towing procedures.

If a private college or university employs law‑enforcement officers so that Article 7A, Chapter 20, would otherwise apply to the removal and disposal of motor vehicles, the governing body of that college or university may by rule or ordinance provide an alternative hearing procedure for the owner. For purposes of this section, the definitions in G.S. 20‑219.9 apply.

(1)        If the college or university operates in such a way that the person who tows the vehicle is responsible for collecting towing fees, all provisions of Article 7A, Chapter 20, apply.

(2)        If the college or university operates in such a way that it is responsible for collecting towing fees, it shall:

a.         Provide by contract or ordinance for a schedule of reasonable towing fees,

b.         Provide a procedure for a prompt fair hearing to contest the towing,

c.         Provide for an appeal to district court from that hearing,

d.         Authorize release of the vehicle at any time after towing  by the posting of a bond or paying of the fees due, and

e.         If the college or university chooses to enforce its authority by sale of the vehicle, provide a sale procedure similar to that provided in G.S. 44A‑4, 44A‑5, and 44A‑6, except that no hearing in addition to the probable cause hearing is required. If no one purchases the vehicle at the sale and if the value of the vehicle is less than the amount of the lien, the college or university may destroy it. (1983, c. 420, s. 6.)



§ 116-230. North Carolina-Israel Visiting Scholar Program.

Article 28.

North Carolina‑Israel Visiting Scholar Program.

§ 116‑230.  North Carolina‑Israel Visiting Scholar Program.

(a)        There is created the North Carolina‑Israel Visiting Scholar Program for the purpose of granting funds to members of the faculties of the constituent institutions of The University of North Carolina and institutions of higher education in Israel to assist in their travel and living expenses while participating in the program.

(b)        The President of The University of North Carolina shall appoint a North Carolina Committee to work with a committee from Israel to prepare proper guidelines for the administration of the program and to establish criteria for the designation of participating scholars.

(c)        Funds for the support of this program shall come from private sources, and grants shall be made for as many suitable recipients as can be found within budget limitations. (1985, c. 757, s. 81(c).)



§ 116-230.1. Policy.

Article 29.

The North Carolina School of Science and Mathematics.

§ 116‑230.1.  Policy.

It is hereby declared to be the policy of the State to foster, encourage, promote, and provide assistance in the development of skills and careers in science and mathematics among the people of the State.(1985, c. 757, s. 206(b); 2006‑66, s. 9.11(j).)



§ 116-231. Reestablishment of the North Carolina School of Science and Mathematics as a Constituent High School of The University of North Carolina.

§ 116‑231.  Reestablishment of the North Carolina School of Science and Mathematics as a Constituent High School of The University of North Carolina.

The North Carolina School of Science and Mathematics is hereby reestablished, as a constituent high school of The University of North Carolina, and shall be governed by the Board of Governors as prescribed in this Chapter and a Board of Trustees as prescribed in this Article.(1985, c. 757, s. 206(b); 2006‑66, s. 9.11(k).)



§ 116-232. Purposes.

§ 116‑232.  Purposes.

The purposes of the School shall be to foster the educational development of North Carolina high school students who are academically talented in the areas of science and mathematics and show promise of exceptional development and global leadership through participation in a residential educational setting emphasizing instruction in the areas of science and mathematics; and to provide instruction, methods, and curricula designed to improve teaching and learning in North Carolina and the nation with an emphasis on distance education and programs that expand pathways for students into careers in science and mathematics.(1985, c. 757, s. 206(b); 2006‑66, s. 9.11(l).)



§ 116-233. Board of Trustees; appointment; terms of office.

§ 116‑233.  Board of Trustees; appointment; terms of office.

(a)        Notwithstanding the provisions of G.S. 116‑31(d), there shall be a Board of Trustees of the School, which shall consist of 27 members as follows:

(1)        Thirteen members who shall be appointed by the Board of Governors of The University of North Carolina, one from each congressional district.

(2)        Four members without regard to residency who shall be appointed by the Board of Governors of The University of North Carolina.

(3)        Three members, ex officio, who shall be the chief academic officers, respectively, of constituent institutions. The Board of Governors shall in 1985 and quadrennially thereafter designate the three constituent institutions whose chief academic officers shall so serve, such designations to expire on June 30, 1989, and quadrennially thereafter.

(4)        The chief academic officer of a college or university in North Carolina other than a constituent institution, ex officio. The Board of Governors shall designate in 1985 and quadrennially thereafter which college or university whose chief academic officer shall so serve, such designation to expire on June 30, 1989, and quadrennially thereafter.

(5)        Two members appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate in accordance with G.S. 120‑121.

(6)        Two members appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives in accordance with G.S. 120‑121.

(7)        Two members appointed by the Governor.

(b)        Appointed members of the Board of Trustees shall be selected for their interest in and commitment to public education and to the purposes of the School, and they shall be charged with the responsibility of serving the interests of the whole State. In appointing members, the objective shall be to obtain the services of the best qualified persons, taking into consideration the desirability of diversity of membership, including men and women, representatives of different races, and members of different political parties.

(c)        No member of the General Assembly or officer or employee of the State, the School, The University of North Carolina, or of any constituent institution of The University of North Carolina, shall be eligible to be appointed to the Board of Trustees except as specified under subdivision (3) of subsection (a) of this section. No spouse of a member of the General Assembly, or of an officer or employee of the school may be a member of the Board of Trustees. Any appointed trustee who is elected or appointed to the General Assembly or who becomes an officer or employee of the State, except as specified under subdivision (3) of subsection (a) of this section, or whose spouse is elected or appointed to the General Assembly or becomes such an officer or employee of the School, shall be deemed thereupon to resign from his or her membership on the Board of Trustees. This subsection does not apply to ex officio members.

(d)        Members appointed under subdivisions (1) or (2) of subsection (a) of this section shall serve staggered four‑year terms expiring June 30 of odd numbered years.

(d1)      Only an ex officio member shall be eligible to serve more than two successive terms.

(d2)      Any vacancy in the membership of the Board of Trustees appointed under G.S. 116‑233(a)(1) or (2) shall be reported promptly by the Secretary of the Board of Trustees to the Board of Governors of The University of North Carolina, which shall fill any such vacancy by appointment of a replacement member to serve for the balance of the unexpired term. Any vacancy in members appointed under G.S. 116‑233(a)(5) or (6) shall be filled in accordance with G.S. 120‑122. Any vacancy in members appointed under G.S. 116‑233(a)(7) shall be filled by the Governor for the remainder of the unexpired term. Reapportionment of congressional districts does not affect the right of any member to complete the term for which the member was appointed.

(e)        Of the initial members appointed under G.S. 116‑233(a)(5), one member shall serve a term to expire June 30, 1987, and one member shall serve a term to expire June 30, 1989. Subsequent appointments shall be for four‑year terms. The initial members appointed under G.S. 116‑233(a)(6), shall be appointed for terms to expire June 30, 1987. Subsequent appointments shall be for two‑year terms. The initial members appointed under G.S. 116‑233(a)(7) shall be appointed for terms to expire January 15, 1989. Successors shall be appointed for four‑year terms.

(f)         Whenever an appointed member of the Board of Trustees shall fail, for any reason other than ill health or service in the interest of the State or nation, to be present at three successive regular meetings of the Board, his or her place as a member of the Board shall be deemed vacant. (1985, c. 757, s. 206(b); 1991 (Reg. Sess., 1992), c. 879, ss. 1, 2; 1995, c. 490, s. 45; c. 509, s. 65; 2003‑57, ss. 1, 2; 2006‑66, s. 9.11(m); 2007‑278, s. 4.)



§ 116-234. Board of Trustees; meetings; rules of procedure; officers.

§ 116‑234.  Board of Trustees; meetings; rules of procedure; officers.

(a)        The Board of Trustees shall meet at least three times a year and may hold special meetings at any time, at the call of the chairman or upon petition addressed to the chairman by at least four of the members of the Board.

(b)        Notwithstanding the provisions of G.S. 116‑32, the Board of Trustees shall elect a chairman and a vice‑chairman; no ex officio member may hold such an office.

(c)        The Board of Trustees shall determine its own rules of procedure and may delegate to such committees as it may create such of its powers as it deems appropriate.

(d)        Members of the Board of Trustees, other than ex officio members under G.S. 116‑233(a)(3), shall receive such per diem compensation and necessary travel and subsistence expenses while engaged in the discharge of their official duties as is provided by law for members of State boards and commissions. Ex officio members under G.S. 116‑233(a)(3) shall be reimbursed for travel expenses as provided by G.S. 138‑6. (1985, c. 757, s. 206(b); 1995, c. 509, s. 66; 2006‑66, s. 9.11(n).)



§ 116-235. Board of Trustees; additional powers and duties.

§ 116‑235.  Board of Trustees; additional powers and duties.

(a)        In addition to the powers enumerated in Chapter 116, Article I, Part 3, the Board of Trustees shall have the powers and duties set out in this section.

(a1)      Academic Program. 

(1)        The Board of Trustees shall establish the standard course of study for the School. This course of study shall set forth the subjects to be taught in each grade and the texts and other educational materials on each subject to be used in each grade.

(2)        The Board of Trustees shall adopt regulations governing class size, the instructional calendar, the length of the instructional day, and the number of instructional days in each term.

(b)        Students. 

(1)        Admission of Students.  The School shall admit students in accordance with criteria, standards, and procedures established by the Board of Trustees. To be eligible to be considered for admission, an applicant must be either a legal resident of the State, as defined by G.S. 116‑143.1(a)(1), or a student whose parent is an active duty member of the armed services, as defined by G.S. 116‑143.3(2), who is abiding in this State incident to active military duty at the time the application is submitted, provided the student shares the abode of that parent; eligibility to remain enrolled in the School shall terminate at the end of any school year during which a student becomes a nonresident of the State. The Board of Trustees shall ensure, insofar as possible without jeopardizing admission standards, that an equal number of qualified applicants is admitted to the program and to the residential summer institutes in science and mathematics from each of North Carolina's congressional districts. In no event shall the differences in the number of qualified applicants offered admission to the program from each of North Carolina's congressional districts be more than two and one‑half percentage points from the average number per district who are offered admission.

(2)        School Attendance.  Every parent, guardian, or other person in this State having charge or control of a child who is enrolled in the School and who is less than 16 years of age shall cause such child to attend school continuously for a period equal to the time which the School shall be in session. No person shall encourage, entice, or counsel any child to be unlawfully absent from the School. Any person who aids or abets a student's unlawful absence from the School shall, upon conviction, be guilty of a Class 1 misdemeanor. The Chancellor of the School shall be responsible for implementing such additional policies concerning compulsory attendance as shall be adopted by the Board of Trustees, including regulations concerning lawful and unlawful absences, permissible excuses for temporary absences, maintenance of attendance records, and attendance counseling.

(3)        Student Discipline.  Rules of conduct governing students of the School shall be established by the Board of Trustees. The Chancellor, other administrative officers, and all teachers, substitute teachers, voluntary teachers, teacher aides and assistants, and student teachers in the School may use reasonable force in the exercise of lawful authority to restrain or correct pupils and maintain order.

(c)        through (h). Repealed by Session Laws 2006‑66, s. 9.11(s), effective July 1, 2007.

(i)         The Display of the United States and North Carolina Flags and the Recitation of the Pledge of Allegiance.  The Board of Trustees shall adopt policies to require (i) the display of the United States and North Carolina flags in each classroom when available, (ii) the recitation of the Pledge of Allegiance on a daily basis, and (iii) the instruction on the meaning and historical origins of the flag and the Pledge of Allegiance. These policies shall not compel any person to stand, salute the flag, or recite the Pledge of Allegiance. If flags are donated or are otherwise available, flags shall be displayed in each classroom. (1985, c. 757, s. 206(b); 1993, c. 539, ss. 896, 897; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 507, s. 15.1; 2002‑126, s. 9.12(c); 2005‑318, s. 2; 2005‑445, s. 8.1; 2006‑66, ss. 9.11(o)‑9.11(s); 2006‑137, s. 5.)



§ 116-236: Repealed by Session Laws 2006-66, ss. 9.11(t) through 9.11(v), effective July 1, 2007.

§ 116‑236:  Repealed by Session Laws 2006‑66, ss. 9.11(t) through 9.11(v), effective July 1, 2007.



§ 116-237: Repealed by Session Laws 2006-66, ss. 9.11(t) through 9.11(v), effective July 1, 2007.

§ 116‑237:  Repealed by Session Laws 2006‑66, ss. 9.11(t) through 9.11(v), effective July 1, 2007.



§ 116-238: Repealed by Session Laws 2006-66, ss. 9.11(t) through 9.11(v), effective July 1, 2007.

§ 116‑238:  Repealed by Session Laws 2006‑66, ss. 9.11(t) through 9.11(v), effective July 1, 2007.



§ 116-238.1. (Repealed effective July 1, 2014) Full tuition grant for graduates who attend a State university.

§ 116‑238.1.  (Repealed effective July 1, 2014) Full tuition grant for graduates who attend a State university.

(a)        There is granted to each State resident who graduates from the North Carolina School of Science and Mathematics and who enrolls as a full‑time student in a constituent institution of The University of North Carolina a sum to be determined by the General Assembly as a tuition grant. The tuition grant shall be for four consecutive academic years and shall cover the tuition cost at the constituent institution in which the student is enrolled. The tuition grant shall be distributed to the student as provided by this section. The grant provided by this section is only available to a student enrolled at the North Carolina School of Science and Mathematics for the 2008‑2009 academic year or earlier.

(b)        The tuition grants provided for in this section shall be administered by the State Education Assistance Authority pursuant to rules adopted by the State Education Assistance Authority not inconsistent with this section. The State Education Assistance Authority shall not approve any grant until it receives proper certification from the appropriate constituent institution that the student applying for the grant is an eligible student. Upon receipt of the certification, the State Education Assistance Authority shall remit at the times it prescribes the grant to the constituent institution on behalf, and to the credit, of the student.

(c)        In the event a student on whose behalf a grant has been paid is not enrolled and carrying a minimum academic load as of the tenth classroom day following the beginning of the school term for which the grant was paid, the institution shall refund the full amount of the grant to the State Education Assistance Authority.

(d)        In the event there are not sufficient funds to provide each eligible student with a full grant:

(1)        The Board of Governors of The University of North Carolina, with the approval of the Office of State Budget and Management, may transfer available funds to meet the needs of the programs provided by subsections (a) and (b) of this section; and

(2)        Each eligible student shall receive a pro rata share of funds then available for the remainder of the academic year within the fiscal period covered by the current appropriation.

(e)        Any remaining funds shall revert to the General Fund.

(f)         Notwithstanding any other provision of this section, no tuition grant awarded to a student under this section shall exceed the cost of attendance at the constituent institution at which the student is enrolled. If a student, who is eligible for a tuition grant under this subsection, also receives a scholarship or other grant covering the cost of attendance at the constituent institution for which the tuition grant is awarded, then the amount of the tuition grant shall be reduced by an appropriate amount determined by the State Education Assistance Authority. The State Education Assistance Authority shall reduce the amount of the tuition grant so that the sum of all grants and scholarship aid covering the cost of attendance received by the student, including the tuition grant under this section, shall not exceed the cost of attendance for the constituent institution at which the student is enrolled. The cost of attendance, as used in this subsection, shall be determined by the State Education Assistance Authority for each constituent institution.  (2003‑284, s. 9.4(a); 2004‑203, s. 47; 2005‑276, s. 9.14(a); 2009‑451, s. 9.6(a), (b).)



§ 116-238.5: Repealed by Session Laws 2007-484, s. 30, effective August 30, 2007.

§ 116‑238.5: Repealed by Session Laws 2007‑484, s. 30, effective August 30, 2007.



§ 116-239. Reserved for future codification purposes.

§ 116‑239.  Reserved for future codification purposes.



§ 116-240. Establishment of Arboretum.

Article 30.

[Western] North Carolina Arboretum.

§ 116‑240.  Establishment of Arboretum.

The North Carolina Arboretum is established on land being provided by the United States Forest Service from property presently designated as the Bent Creek Experimental Forest.

The United States Forest Service has committed itself to continuing its work of the land provided to the Arboretum as many of its studies will be compatible with the work of the Arboretum. (1985 (Reg. Sess., 1986), c. 1014, s. 98; 1989, c. 139, s. 1.)



§ 116-241. Purpose and scope of Arboretum.

§ 116‑241.  Purpose and scope of Arboretum.

The Arboretum shall be prepared for viewing and maintaining the necessary plantings that will be added to the present vegetation of the site in order to make the Arboretum fully representative of Western North Carolina. Extensive clearing of underbrush and other debris needed to prepare the area for demonstrations, installation of fencing for security purposes, land modifications and improvement, and plant acquisitions shall be carried out to make the Arboretum both representative and accessible to the public. Roads and pathways shall be constructed as necessary throughout the Arboretum to enable visitors to ride and walk through the area in order to observe and study the various kinds of vegetation. An extensive program of identification of trees, shrubs, and other living material shall be ongoing at the Arboretum. Necessary visitor and educational buildings, greenhouses, and a small lecture hall, with restrooms and other associated requirements, shall be constructed on the property. Machine sheds and service buildings shall also be constructed on the property to house equipment and to provide working space for the personnel employed in developing and operating the Arboretum. (1985 (Reg. Sess., 1986), c. 1014, s. 98.)



§ 116-242. Administration of Arboretum; acceptance of gifts and grants.

§ 116‑242.  Administration of Arboretum; acceptance of gifts and grants.

The Arboretum shall be administered by The University of North Carolina through the Board of Directors established in G.S. 116‑243. State funds for the administration of the Arboretum shall be appropriated to The University of North Carolina for the University of North Carolina at Asheville. The University of North Carolina may receive gifts and grants to be used for development or operation of the Arboretum. (1985 (Reg. Sess., 1986), c. 1014, s. 98.)



§ 116-243. Board of directors established; appointments.

§ 116‑243.  Board of directors established; appointments.

A board of directors to govern the operation of the Arboretum is established, to be appointed as follows:

(1)        Two by the Governor, initially, one for a two‑year term, and one for a four‑year term. Successors shall be appointed for four‑year terms.

(2)        Two by the General Assembly, in accordance with G.S. 120‑121, upon the recommendation of the President Pro Tempore of the Senate, initially, one for a two‑year term, and one for a four‑year term. Successors shall be appointed for four‑year terms.

(3)        Two by the General Assembly, in accordance with G.S. 120‑121, upon the recommendation of the Speaker of the House of Representatives, initially, one for a two‑year term, and one for a four‑year term. Successors shall be appointed for four‑year terms.

(4)        The President of The University of North Carolina or the President's designee to serve ex officio.

(5)        The chancellors, chief executive officers, or their designees of the following institutions of higher education: North Carolina State University, Western Carolina University, The University of North Carolina at Asheville, Mars Hill College, and Warren Wilson College, to serve ex officio.

(6)        The President of Western North Carolina Arboretum, Inc., to serve ex officio.

(7)        Six by the Board of Governors of The University of North Carolina, initially, three for one‑year terms, and three for three‑year terms. Successors shall be appointed for four‑year terms. One shall be an active grower of nursery stock, and one other shall represent the State's garden clubs.

(8)        The executive director of the Arboretum and the Executive Vice President of Western North Carolina Development Association shall serve ex officio as nonvoting members of the board of directors.

All appointed members may serve two full four‑year terms following the initial appointment and then may not be reappointed until they have been absent for at least one year. Members serve until their successors have been appointed. Appointees to fill vacancies serve for the remainder of the unexpired term. Vacancies in appointments made by the General Assembly shall be filled in accordance with G.S. 120‑122. Initial terms begin July 1, 1986.

The chairman of the board of directors shall be elected biennially by majority vote of the directors.

The executive director of the Arboretum shall report to the board of directors. (1985 (Reg. Sess., 1986), c. 1014, s. 98; 1995, c. 490, s. 63; 2003‑102, s. 1; 2004‑203, s. 48.)



§ 116-244. Duties of board of directors.

§ 116‑244.  Duties of board of directors.

The board of directors of the Arboretum has the following duties and responsibilities:

(1)        Development of the policies and procedures concerning the use of the land and facilities being developed as part of the Western North Carolina Arboretum, Inc.;

(2)        Approval of plans for any buildings to be constructed on the  facility;

(3)        Maintenance and upkeep of buildings and all properties;

(4)        Approval of permanent appointments to the staff of the Arboretum;

(5)        Recommendations to the General Administration of candidates for executive director of the Arboretum;

(6)        Recommendations to the General Administration for necessary termination of the executive director or other personnel of the Arboretum;

(7)        Ensurance of appropriate liaison between the Arboretum and the U. S. Forest Service, the Western North Carolina Arboretum, Inc., and other agencies and organizations of interest to and involved in the work at the Arboretum;

(8)        Development of various policies and directives, including the duties of the executive director, to be prepared jointly by the members of the board of directors and the executive director;

(9)        Approval of annual expenditures and budget requests to be submitted to the Board of Governors.

The board of directors shall meet at least twice a year, and more frequently on the call of the chairman or at the request of at least 10 members of the board. Meetings shall be held at the Arboretum, the University of North Carolina at Asheville, or Western Carolina University. (1985 (Reg. Sess., 1986), c. 1014, s. 98.)



§§ 116-245 through 116-249. Reserved for future codification purposes.

§§ 116‑245 through 116‑249.  Reserved for future codification purposes.



§ 116-250. Piedmont Triad Regional Institute; establishment; board of directors; purpose.

Article 31.

Piedmont Triad Research Institute and Graduate Engineering Program.

§ 116‑250.  Piedmont Triad Regional Institute; establishment; board of directors; purpose.

(a)        There is established the Piedmont Triad Research Institute as a nonprofit corporation registered and regulated pursuant to Chapter 55A of the General Statutes.

(b)        The Articles of Incorporation of the Institute shall constitute the board of directors of the Institute of individuals representing industrial and business interests in the Triad area, and of representatives of the following universities:

(1)        North Carolina Agricultural and Technical State University;

(2)        North Carolina State University at Raleigh;

(3)        Wake Forest University; and

(4)        Winston‑Salem State University.

(c)        The Institute is established to further education and research in engineering, particularly as engineering may be applied to medicine. (1991, c. 316.)



§ 116-251. Piedmont Triad Regional Institute's Director; funding administration duties.

§ 116‑251.  Piedmont Triad Regional Institute's Director; funding administration duties.

The Director of the Piedmont Triad Research Institute shall report directly to the board of directors of the Institute.  The Director shall administer the Institute's funds from three primary sources for the general operation of the Institute and the fourth for the operation of the Piedmont Triad Graduate Engineering Program established by G.S. 116‑252.  These sources of funds are as follows:

(1)        Funds from external research funding agencies such as the National Science Foundation and the National Institutes of Health;

(2)        Funds from industries in support of specific research projects;

(3)        Funds from block grants from foundations and chambers of commerce; and

(4)        Funds appropriated to the Institute from the State in support of the Piedmont Triad Graduate Engineering Program established by G.S. 116‑252. (1991, c. 316, s. 1.)



§ 116-252. Piedmont Triad Graduate Engineering Program; establishment; purpose.

§ 116‑252.  Piedmont Triad Graduate Engineering Program; establishment; purpose.

There is established the Piedmont Triad Graduate Engineering Program, to be housed in Winston‑Salem in facilities provided by the Bowman Gray School of Medicine at Wake Forest University.  The program shall support faculty and graduate students involved in engineering at the campuses of The University of North Carolina in order to allow their participation in engineering teaching and research in the Program, which shall provide much‑needed university‑level engineering education to the Piedmont Triad area.

The Program shall begin to be phased in effective for the academic year 1991‑92. (1991, c. 316.)



§ 116-253. Piedmont Triad Graduate Engineering Program; Board of Governors of The University of North Carolina; adoption of rules.

§ 116‑253.  Piedmont Triad Graduate Engineering Program; Board of Governors of The University of North Carolina; adoption of rules.

The Board of Governors, pursuant to its authority under G.S. 116‑11, shall adopt rules, after consultation with the board of directors of the Piedmont Triad Research Institute, to implement this Article as it affects the ongoing roles of The University of North Carolina and its designated constituent institutions in the Piedmont Triad Graduate Engineering Program and in the education and research projects of the Institute. (1991, c. 316, s. 1.)



§§ 116 254 through 116 259. Reserved for future codification purposes.

§§ 116‑254 through 116‑259.  Reserved for future codification purposes.



§ 116-260. Information on meningococcal disease immunization.

Article 32.

Health Information.

§ 116‑260.  Information on meningococcal disease immunization.

(a)        Each public or private educational institution that offers a postsecondary degree as defined in G.S. 116‑15 and that has a residential campus shall provide vaccination information on meningococcal disease to each student. The vaccination information shall be contained on student health forms provided to each student by the educational institution and shall include space for the student to indicate whether or not the student has received the vaccination against meningococcal disease. The vaccination information about meningococcal disease shall include any recommendations issued by the national Centers for Disease Control and Prevention regarding the disease.

(b)        The vaccination information obtained under this section that is in the possession of the educational institution is confidential and shall not be a public record under G.S. 132‑1.

(c)        This section shall not be construed to require the educational institution to provide the meningococcal vaccination to students.

(d)        This section shall not apply if the national Centers for Disease Control and Prevention no longer recommends the meningococcal vaccine.

(e)        This section does not create a private right of action. (2003‑194, s. 1; 2004‑203, s. 73.)



§ 116-261: Reserved for future codification purposes.

§ 116-261: Reserved for future codification purposes.



§ 116-262: Reserved for future codification purposes.

§ 116-262: Reserved for future codification purposes.



§ 116-263: Reserved for future codification purposes.

§ 116-263: Reserved for future codification purposes.



§ 116-264: Reserved for future codification purposes.

§ 116-264: Reserved for future codification purposes.



§ 116-265: Reserved for future codification purposes.

§ 116-265: Reserved for future codification purposes.



§ 116-266: Reserved for future codification purposes.

§ 116-266: Reserved for future codification purposes.



§ 116-267: Reserved for future codification purposes.

§ 116-267: Reserved for future codification purposes.



§ 116-268: Reserved for future codification purposes.

§ 116-268: Reserved for future codification purposes.



§ 116-269: Reserved for future codification purposes.

§ 116-269: Reserved for future codification purposes.



§ 116-270: Reserved for future codification purposes.

§ 116-270: Reserved for future codification purposes.



§ 116-271. General provisions.

Article 33.

Airport Authorities.

§ 116‑271.  General provisions.

(a)        As provided by G.S. 116‑11(12c), the Board of Governors may create one airport authority to support the missions of the University of North Carolina at Chapel Hill or the University of North Carolina Health Care System. An authority so created shall be a political subdivision of the State. The territorial jurisdiction of the authority shall be the county in which the airport may be established under subsection (c) of this section.

(b)        To create an airport authority under this Article, the Board of Governors by resolution shall:

(1)        Name the authority.

(2)        Describe the input from affected local jurisdictions.

(3)        Consider eligibility for State and federal funding.

(4)        Find that the authority is essential to support the missions of The University of North Carolina.

(c)        An airport established under this Article may only be established in Orange County. The sole purpose of the authority is to resite Horace Williams Airport and operate the resited airport.

(d)        No member of the General Assembly may serve on an airport authority created under this Article.  (2008‑204, s. 4.2.)



§ 116-272. Single or multi-institution authority membership.

§ 116‑272.  Single or multi‑institution authority membership.

(a)        Where an airport authority is created to support the mission of the University of North Carolina at Chapel Hill, it shall consist of 15 members appointed as follows:

(1)        One member shall be appointed by the General Assembly for a three‑year term upon the recommendation of the Speaker of the House of Representatives in accordance with G.S. 120‑121;

(2)        One member shall be appointed by the General Assembly for a three‑year term upon the recommendation of the President Pro Tempore of the Senate in accordance with G.S. 120‑121;

(3)        Eight members shall be appointed to three‑year terms by the Board of Governors upon recommendation of the Board of Trustees of the University of North Carolina at Chapel Hill, provided that four of the initial members so appointed shall serve terms of three years and four shall serve terms of two years;

(4)        Three members shall be appointed by the board of commissioners of the county having territorial jurisdiction over the authority as provided by subsection (b) of this section; and

(5)        Two members shall be appointed by the municipalities within that county as provided by subsection (c) of this section.

An airport authority may also be created to support the mission of one constituent institution and the University of North Carolina Health Care System. If the airport authority is created to support the mission of one constituent institution and the University of North Carolina Health Care System, then the eight members appointed by the Board of Governors shall include an equal number of representatives of the constituent institution and the University of North Carolina Health Care System. If it is impossible to appoint an equal number from each, then the Board of Governors shall determine a fair representation on the airport authority from each such entity.

(b)        The board of commissioners of the county with territorial jurisdiction over the authority shall appoint three members. One of the initial members shall be appointed for a one‑year term, one for a two‑year term, and one for a three‑year term. Successors shall be appointed for three‑year terms.

(c)        The municipality with the largest population within the county having territorial jurisdiction over the authority based on the most recent decennial federal census shall appoint one member for a two‑year term. The municipalities with the second and third largest populations within that county based on the most recent decennial federal census shall alternately appoint one member for a two‑year term, with the second largest municipality making the initial appointment.

(d)        All vacancies on the authority shall be filled by the governing board authorized to make the initial appointment, and the appointment is for the remainder of the unexpired term, except that vacancies in appointments made by the General Assembly shall be filled in accordance with G.S. 120‑122.  (2008‑204, s. 4.2.)



§ 116-273. UNC Health Care System authority membership.

§ 116‑273.  UNC Health Care System authority membership.

(a)        Where an airport authority is created to support the mission of the University of North Carolina Health Care System, it shall consist of 15 members appointed as follows:

(1)        One member shall be appointed by the General Assembly for a three‑year term upon the recommendation of the Speaker of the House of Representatives in accordance with G.S. 120‑121;

(2)        One member shall be appointed by the General Assembly for a three‑year term upon the recommendation of the President Pro Tempore of the Senate in accordance with G.S. 120‑121;

(3)        Eight members shall be appointed to three‑year terms by the Board of Directors, provided that four of the initial members so appointed shall serve terms of three years and three shall serve terms of two years;

(4)        Three members shall be appointed by the board of commissioners of the county or counties having territorial jurisdiction over the authority as provided by subsection (b) of this section; and

(5)        Two members shall be appointed by the municipalities within that county as provided by subsection (c) of this section.

(b)        The board of commissioners of the county with territorial jurisdiction over the authority shall appoint three members. One of the initial members shall be appointed for a one‑year term, one for a two‑year term, and one for a three‑year term. Successors shall be appointed for three‑year terms.

(c)        The municipality with the largest population within the county having territorial jurisdiction over the authority based on the most recent decennial federal census shall appoint one member for a two‑year term. The municipalities with the second and third largest populations within that county based on the most recent decennial federal census shall alternately appoint one member for a two‑year term, with the second largest municipality making the initial appointment.

(d)        All vacancies on the authority shall be filled by the governing board authorized to make the initial appointment, and the appointment is for the remainder of the unexpired term, except vacancies in appointments made by the General Assembly shall be filled in accordance with G.S. 120‑122.  (2008‑204, s. 4.2.)



§ 116-274. General powers.

§ 116‑274.  General powers.

(a)        An authority created under this Article has all powers that a city or county has under Articles 1 through 7 of Chapter 63 of the General Statutes and, in regard to financing capital expenditures and operations, shall have such powers as are delegated to or conferred upon the constituent institutions or the University of North Carolina Health Care System. Notwithstanding other provisions of law, both regulations adopted by an authority under this Article and development regulations adopted by a county or municipality under Article 18 of Chapter 153A or Article 19 of Chapter 160A of the General Statutes shall be applicable to land owned by and the approaches to land owned by an authority created under this Article. In the event the regulations conflict, the more restrictive regulation applies.

(b)        In addition to the powers granted by subsection (a) of this section, an authority created under this Article has the following powers:

(1)        To sue and be sued in the name of the airport authority, and all pleadings served upon the airport authority shall be served on the chairperson or secretary of the airport authority.

(2)        To expend funds appropriated to it from time to time for airport purposes and to expend funds received by the authority from fees, charges, rents, and dues arising out of the operation of the airport, the facilities, improvements, and concessions located thereat or operated thereon.

(3)        To establish, construct, control, lease, maintain, improve, operate, and regulate an airport on lands acquired by it with buildings necessary to accommodate all types of business to operate an airport, runways, taxi ramps, parking ramps, and any equipment to operate an airport, to have complete authority for rules and regulations over all airport property for the control of all types of vehicular traffic, mobile or stationary, and pedestrian traffic with respect to areas or roadways not under the control of the Department of Transportation and any rules adopted by the airport authority for property exclusively under its control, and to have conjunctive authority to work with and cooperate with all duly constituted law enforcement agencies to enforce rules established by the State of North Carolina. The penalty for violation of rules established by the airport authority shall be a Class 3 misdemeanor and, upon conviction, shall be punishable by a fine not to exceed fifty dollars ($50.00) or imprisonment not to exceed 30 days. All rules and regulations so adopted by the airport authority shall be recorded by delivering true copies thereof certified by the chairperson and secretary of the authority to the Secretary of the Board of Governors and to the Secretary of State.

(4)        The authority may acquire by purchase or gift any property for the purpose of establishing, extending, enlarging, or improving an airport. The authority does not possess the power of eminent domain over property held on July 1, 2008 by a tax‑exempt Internal Revenue Code section 501(c)(3) organization organized for educational purposes. In all other cases, the authority possesses the power of eminent domain and may acquire property by eminent domain for the purpose of establishing, extending, enlarging, or improving an airport. In cases where the authority may exercise the power of eminent domain, the authority is declared to be a local public condemnor under the provisions of Chapter 40A of the General Statutes and in exercising the powers of eminent domain shall follow the procedures of Article 3 of Chapter 40A of the General Statutes. Title to the property and the right of immediate possession shall vest pursuant to subsection (a) of G.S. 40A‑42. If property acquired by condemnation contains a burial ground or graveyard, then it shall be lawful for the airport authority after 30 days' notice to the surviving spouse, or the next of kin of the deceased buried therein, or the person in control of the graves, if any are known, to remove the body interred therein and reinter the same in some cemetery in the same county. If no surviving spouse or next of kin or person in control can be found, then the airport authority can advertise for four consecutive weeks in a newspaper published in the county of the intended removal of the gravesite, and the removal shall be conducted under the supervision of the clerk of the superior court for that county or his or her representative, and the expense of such removal shall be borne by the airport authority. The airport authority may dispose of any real or personal property belonging to it according to the procedures described in Article 12 of Chapter 160A of the General Statutes.

(5)        To lease to other entities for a term not to exceed 20 years and for purposes not inconsistent with airport purposes or usage, real or personal property or both, under the supervision of or administered by the airport authority.

(6)        To contract with persons, firms, or corporations for terms not to exceed 20 years, for the operation of passenger and freight flights, scheduled or nonscheduled, and any other plane or flight activities not inconsistent with airport operations and to charge and collect reasonable fees, charges, and rents for the use of such property and services rendered in the operation thereof.

(7)        To operate, own, control, regulate, lease, or grant to others the license to operate amusements or concessions for a term not exceeding 20 years.

(8)        To enter into contracts to pledge as security the property of the airport authority.

(9)        To pledge any lease agreement to which it is a party as security for any loan.

(10)      To adopt and use a seal.

(11)      To contract with the Federal Aviation Administration of the United States of America or with the State of North Carolina or with any of the agencies or representatives of either of said governmental bodies relating to the grading, constructing, equipping, improving, maintaining, or operating of an airport or its facilities, or both.

(12)      To receive refunds of sales and use taxes under G.S. 105‑164.14(c).

(13)      To accept grants, loans, or contributions from the United States, the State of North Carolina, or any agency or instrumentality of either of them, or from any county or other municipality, and to expend the proceeds for any purposes of the authority.

(14)      To accept grants, loans, or contributions from nonprofit organizations and to expend the proceeds for any purposes of the authority.

(15)      To adopt organizational bylaws that shall include, but not be limited to, provision for election, duties, and terms of a Chair and Secretary.

(16)      To borrow money in accordance with Article V of Chapter 159 of the General Statutes, provided that all powers and duties conferred on the Local Government Commission shall for purposes of this section be held by the Board of Governors.

(c)        The authority shall enjoy governmental immunity, however, the authority may contract to insure itself and any of its officers, agents, or employees against liability for wrongful death or negligence or intentional damage to persons or property or against absolute liability for damage to persons or property caused by an act or omission of the authority or of any of its officers, agents, or employees when acting within the scope of their authority and the course of their employment. The members of the authority shall determine what liabilities and what officers, agents, and employees shall be covered by any insurance purchased pursuant to this provision.

Purchase of insurance pursuant to this provision waives the authority's governmental immunity to the extent of insurance coverage for any act or omission occurring in the exercise of a governmental function. By entering into an insurance contract with the authority, an insurer waives any defense based upon the governmental immunity of the authority.

If the authority has waived its governmental immunity pursuant to the foregoing provisions of this section, any person, or if he dies, his personal representative, sustaining damages as a result of an act or omission of the authority or any of its officers, agents, or employees occurring in the exercise of a governmental function, may sue the authority for recovery of damages. To the extent of the coverage of insurance purchased pursuant to this section, governmental immunity may not be a defense to the action. Otherwise, however, the authority has all defenses available to private litigants in any action brought pursuant to these provisions without restriction, limitation, or other effect whether the defense arises from common law or by virtue of a statute.  (2008‑204, s. 4.2.)



§ 116-275. Cessation of operation.

§ 116‑275.  Cessation of operation.

In the event of cessation of the operation of an airport established under this Article, or the abandonment of any of the property acquired hereunder for airport purposes, the title to such real or personal property or rights under any existing lease shall vest in The University of North Carolina, and upon the sale of any property after cessation of operations, the proceeds therefrom shall first be distributed pro rata to the constituent university member or to the University of North Carolina Health Care System to reimburse their or their affiliated foundations' investments in the authority and thereafter shall vest in the University.  (2008‑204, s. 4.2.)






Chapter 116A - Escheats and Abandoned Property.

§§ 116A-1 through 116A-11: Repealed by Session Laws 1979, 2nd Session, c. 1311, s. 1.

§§ 116A‑1 through 116A‑11:  Repealed by Session Laws 1979, 2nd Session, c.  1311, s. 1.






Chapter 116B - Escheats and Abandoned Property.

§ 116B-1. Escheats to Escheat Fund.

Chapter 116B.

Escheats and Abandoned Property.

Article 1.

Escheats.

§ 116B‑1.  Escheats to Escheat Fund.

All real estate which has accrued to the State since June 30, 1971, or shall hereafter accrue from escheats, shall be vested in the Escheat Fund. Title to any such real property which has escheated to the Escheat Fund shall be conveyed by deed in the manner now provided by G.S. 146‑74 through G.S. 146‑78, except as is otherwise provided herein: Provided, that in any action in the superior court of North Carolina wherein the State Treasurer is a party, and wherein said court enters a judgment of escheat for any real property, then, upon petition of the State Treasurer in said action, said court shall have the authority to appoint the State Treasurer or his designated agent as a commissioner for the purpose of selling said real property at a public sale, for cash, at the courthouse door in the county in which the property is located, after properly advertising the sale according to law. The said commissioner, when appointed by the court, shall have the right to convey a valid title to the purchaser of the property at public sale. The funds derived from the sale of any such escheated real property by the commissioner so appointed shall thereafter be paid by him into the Escheat Fund. (Const., art. 9, s. 7; 1789, c. 306, s. 2; P.R.; R.C., c. 113, s. 11; Code, s. 2626; Rev., s. 4282; C.S., s. 5784; 1947, c. 494; 1961, c. 257; 1971, c. 1135, s. 2; 1979, 2nd Sess., c. 1311, s. 1.)



§ 116B-2. Unclaimed real and personal property escheats to the Escheat Fund.

§ 116B‑2.  Unclaimed real and personal property escheats to the Escheat Fund.

Whenever the owner of any real or personal property situated or located within this State dies intestate, or dies testate but did not dispose of all real or personal property by will, without leaving surviving any heirs, as defined in G.S. 29‑2(3), to inherit said property under the laws of this State, such real and personal property shall escheat. The State Treasurer shall have the right to institute a civil action in the superior court of any county in which such real or personal property is situated, against any administrator, executor, and unknown heirs or unknown claimants as party defendants,  which unknown heirs or unknown claimants may be served with summons and notice of such action by publication as is now provided by the laws of this State. If an administrator or executor has been appointed, he shall make a determination that there are no known heirs or unknown claimants and shall inform the State Treasurer of that determination. The superior court in which such civil action is instituted shall have the authority to enter a judgment therein declaring the real and personal property unclaimed as having escheated, and the real property may be sold according to the provisions of G.S. 116B‑1. A default final judgment may be entered by the clerk of the superior court in such cases when no answer is filed by the administrator, executor, unknown heirs or unknown claimants to the complaint, or if any answer is filed, the allegations of the complaint are either admitted or not denied by such party defendants, and no claim is made in the answer to the property left by said deceased person. The funds derived from such sale shall be paid into the Escheat Fund where said funds, together with all other escheated funds, shall be held without liability for profit or interest, subject to any just claims therefor. (1957, c. 1105, s. 1; 1971, c. 1135, s. 2; 1979, 2nd Sess., c. 1311, s. 1.)



§ 116B-3. Unclaimed personalty on settlements of decedents' estates to the Escheat Fund.

§ 116B‑3.  Unclaimed personalty on settlements of decedents' estates to the Escheat Fund.

All sums of money or other personal estate of whatever kind which shall remain in the hands of any administrator, executor, administrator c.t.a., or personal representative when the administration of an estate of a person dying intestate, or partially intestate, without leaving any known heirs to inherit same, is ready to be closed, unrecovered or unclaimed by suit, by creditors, heirs, or others entitled thereto, shall, prior to the closing of the administration of the estate, be paid or delivered by such administrator or executor to the State Treasurer as an escheat and shall be included in the disbursements in the final account of such estate. In such cases as above described, the State Treasurer is authorized to demand, sue for, recover, and collect such unclaimed moneys or other personal estate of whatever kind from any administrator or executor after the estate is ready to be closed, or from the clerk of the superior court if the unclaimed assets have been paid over to him, and the State Treasurer shall hold the same without liability for profit or interest, subject to any just claims therefor. The provisions of this section and G.S. 116B‑2 shall apply to the estate of a person missing for 30 days or more and the State Treasurer may bring an action to have a receiver appointed in such case under the provisions of Chapter 28C, Estates of Missing Persons. (1957, c. 1105, ss. 2, 2 1/2; 1971, c. 1135, s. 2; 1979, 2nd Sess., c. 1311, s. 1; 1981, c. 531, s. 1.)



§ 116B-4. Claim for escheated property.

§ 116B‑4.  Claim for escheated property.

Any escheated property or proceeds from the sale of escheated property held by the Escheat Fund pursuant to G.S. 116B‑5 may be claimed by an heir of the decedent or by a creditor of the decedent who is not barred from presenting a claim under the provisions of Article 19 of Chapter 28A of the General Statutes. The provisions of G.S. 116B‑67(a), (c), (d), and (e) and G.S. 116B‑68 shall apply to a claim under this section. (1979, 2nd Sess., c. 1311, s. 1; 1999‑460, s. 1.)



§ 116B-5. Escheat Fund.

§ 116B‑5.  Escheat Fund.

All property escheated or abandoned under the provisions of this Chapter and all property escheated or abandoned since June 30, 1971, under the provisions of former Chapter 116A, as amended, shall be paid into a fund to be administered by the Treasurer, which fund shall be designated the Escheat Fund. No escheated or abandoned property heretofore paid or delivered to the University of North Carolina pursuant to any constitutional provision or statute of this State shall be subject to the provisions of this Chapter. (1979, 2nd Sess., c. 1311, s. 1; 1999‑460, s. 3(b).)



§ 116B-6. Administration of Escheat Fund; Escheat Account.

§ 116B‑6.  Administration of Escheat Fund; Escheat Account.

(a)        Escheat Account.  All funds received by the Treasurer as escheated or abandoned property and which were transferred prior to January 1, 1980, to the trust fund created under G.S. 116‑209 shall remain in that trust fund and shall be placed in a special fund, designated the "Escheat Account."

(b)        Investment and Transfer of Assets; Income.  The Treasurer is the trustee of the Escheat Account and has full power to invest and reinvest the assets of the Escheat Account and the Escheat Fund. Subject to the Treasurer's withholding an amount necessary to accomplish the Treasurer's duties as set out in this Chapter, including subsections (e), (f) and (g) of this section, the Treasurer shall transfer, at least annually, to the Escheat Account all moneys then in the Treasurer's custody received as, or derived from the disposition of, escheated and abandoned property and shall disburse to the State Education Assistance Authority, as provided in G.S. 116B‑7, the income derived from the investment of the Escheat Account and the Escheat Fund. All moneys transferred to the Escheat Account under this section shall be accounted for and administered separately from other assets and money in the trust fund created under G.S. 116‑209.

(c)        Security Interest in Escheat Account.  The State Education Assistance Authority, in addition to other powers vested under G.S. 116‑201 to G.S. 116‑209.23, inclusive, is authorized to pledge and vest a security interest in all or any part of the Escheat Account, by resolution adopted or trust agreement approved by it, as security for or insurance respecting the payment of bonds or other obligations, as defined in G.S. 116‑201, including principal, interest and redemption premium, if any; provided, that such pledge and security interest in the Escheat Account shall, in the determination of the Authority, constitute a use of the Escheat Fund to aid worthy and needy students who are residents of this State and are enrolled in public institutions of higher education in this State. The Authority may submit to the Treasurer, from time to time as it deems necessary, requisitions for transfers of money in the Escheat Account to pay such bonds and other obligations to the extent necessary under such pledge of, or security interest in, the Escheat Account, or any part thereof, and the Treasurer is authorized and directed to pay such money so requisitioned to the Authority for such purposes.

(d)        Limitation on Amount of Obligations Secured.  The principal amount of bonds and other obligations insured or secured by the Escheat Account shall not exceed 10 times the amount held for the credit of the Escheat Account, as certified from time to time by the Treasurer, and, in no event, shall exceed three hundred fifty million dollars ($350,000,000). If the amount held for the credit of the Escheat Account, as certified by the Treasurer, shall be ten percent (10%) or less of the principal amount of the bonds and other obligations so insured or secured, the Authority shall not issue any additional bonds or cause additional obligations to be insured or secured by the Escheat Account until such time as the amount held for the credit of the Escheat Account exceeds ten percent (10%) of the principal amount of the bonds and other obligations secured or insured by the Escheat Account.

(e)        Use of Excess Funds.  If the amount held for the credit of the Escheat Account at any time shall exceed the sum of thirty‑five million dollars ($35,000,000), such excess may be used by the State Education Assistance Authority, with the written approval of the Treasurer, for the purpose of either (i) making student loans or (ii) refunding outstanding bonds or other obligations issued by the Authority and secured by a pledge of, or a security interest in, the Escheat Account. Any excess so used shall be repaid by the Authority to the Escheat Account in the manner agreed between the Authority and the Treasurer.

(f)         Refund Reserve.  The Treasurer shall retain in the Escheat Fund, as a permanent refund reserve, either the sum of five million dollars ($5,000,000) or a sum equal to the total value of escheated or abandoned property received in the preceding fiscal year, whichever is greater, for the purpose of payment of refunds of escheated or abandoned property to persons entitled thereto.

(g)        Additional Funds for Refunds.  If at any time the amount of the refund reserve shall be insufficient to make refunds required to be made, the Treasurer, in addition, may use all current receipts derived from escheated or abandoned property, exclusive of earnings and profits on investments of the Escheat Fund and the Escheat Account, for the purpose of making such refunds; and if all such funds shall be inadequate for such refunds, the Treasurer may apply to the Council of State, pursuant to the Executive Budget Act, to the limit of funds available from the Contingency and Emergency Fund, for a loan, without interest, to supply any deficiencies, in whole or in part. No receipts derived from escheated or abandoned property, other than earnings or profits on investments, shall be paid to the Authority until: (i) all valid claims for refund have been paid; (ii) the reserve for refund shall equal five million dollars ($5,000,000); and (iii) the amount loaned from the Contingency and Emergency Fund shall have been repaid by the Escheat Fund.

(h)        Expenditures.  The Treasurer may expend the funds in the Escheat Fund, other than funds in the Escheat Account, for the payment of claims for refunds to owners, holders and claimants under G.S. 116B‑4; for the payment of costs of maintenance and upkeep of abandoned or escheated property; costs of preparing lists of names of owners of abandoned property to be furnished to clerks of superior court; costs of notice and publication; costs of appraisals; fees of persons employed pursuant to G.S. 116B‑8 costs involved in determining whether a decedent died without heirs; costs of a title search of real property that has escheated; and costs of auction or sale under this Chapter. All other costs, including salaries of personnel, necessary to carry out the duties of the Treasurer under this Chapter, shall be appropriated from the funds of the Escheat Fund pursuant to the provisions of Article 1, Chapter 143 of the General Statutes.

(i)         Records.  Before making a deposit to the Escheat Fund, or retaining or destroying property, the Treasurer shall record the name and address of the holder, the name and last known address of each person appearing from the holder's reports to be entitled to the abandoned property, the name and last known address of each insured person or annuitant, the amount or description of the property, and, with respect to each policy or contract listed in the report of an insurer, its number and the name of the corporation. The records shall be available for public inspection at all reasonable business hours. (1979, 2nd Sess., c. 1311, s. 1; 1999‑460, ss. 3(b), 4(a), (b).)



§ 116B-7. Distribution of fund.

§ 116B‑7.  Distribution of fund.

(a)        The income derived from the investment or deposit of the Escheat Fund shall be distributed annually on or before July 15 to the State Education Assistance Authority for grants and loans to aid worthy and needy students who are residents of this State and are enrolled in public institutions of higher education in this State. Such grants and loans shall be made upon terms, consistent with the provisions of this Chapter, pursuant to which the State Education Assistance Authority makes grants and loans to other students under G.S. 116‑201 to 116‑209.23, Article 23 of Chapter 116 of the General Statutes, policies of the Board of Governors of The University of North Carolina regarding need‑based grants for students of The University of North Carolina, and policies of the State Board of Community Colleges regarding need‑based grants for students of the community colleges.

(b)        An amount specified in the Current Operations Appropriations Act shall be transferred annually from the Escheat Fund to the Department of Administration to partially fund the program of Scholarships for Children of War Veterans established by Article 4 of Chapter 165 of the General Statutes. Those funds may be used only for residents of this State who (i) are worthy and needy as determined by the Department of Administration, and (ii) are enrolled in public institutions of higher education of this State. (1979, 2nd Sess., c. 1311, s. 1; 1999‑460, s. 3(b); 2002‑126, s. 9.19(a); 2003‑284, s. 18.5(b).)



§ 116B-8. Employment of persons with specialized skills or knowledge.

§ 116B‑8.  Employment of persons with specialized skills or knowledge.

The Treasurer may employ the services of such independent consultants, real estate managers and other persons possessing specialized skills or knowledge as the Treasurer deems necessary or appropriate for the administration of this Chapter, including valuation, maintenance, upkeep, management, sale and conveyance of property and determination of sources of unreported abandoned property. The Treasurer may also employ the services of an attorney to perform a title search or to provide an accurate legal description of real property which the Treasurer has reason to believe may have escheated. Persons whose services are employed by the Treasurer pursuant to this section to determine sources and amounts of unreported property are subject to the same policies, including confidentiality and ethics, as employees of the Department of State Treasurer assigned to determine sources and amounts of unreported property. Compensation of persons whose services are employed pursuant to this section on a contingent fee basis shall be limited to twelve percent (12%) of the final assessment. (1979, 2nd Sess., c. 1311, s. 1; 1999‑460, ss. 3(b), 5.)



§ 116B-9. Reserved for future codification purposes.

§ 116B‑9.  Reserved for future codification purposes.



§§ 116B-10 through 116B-26. Repealed by Session Laws 1999-460, s. 2, effective January 1, 2000.

Article 2.

Abandoned Property.

§§ 116B‑10 through 116B‑26.  Repealed by Session Laws 1999‑460, s. 2, effective January 1, 2000.



§ 116B-27: Recodified as § 116B-5 by Session Laws 1999-460, s. 3(b).

ARTICLE 3.

Administration of Abandoned Property.

§ 116B‑27:  Recodified as § 116B‑5 by Session Laws 1999‑460, s. 3(b).



§§ 116B-28 through 116B-35. Repealed by Session Laws 1999-460, s. 3(a), effective January 1, 2000.

§§ 116B‑28 through 116B‑35.  Repealed by Session Laws 1999‑460, s. 3(a), effective January 1, 2000.



§ 116B-36: Recodified as § 116B-6 by Session Laws 1999-460, s. 3(b).

§ 116B‑36:  Recodified as § 116B‑6 by Session Laws 1999‑460, s.  3(b).



§ 116B-37: Recodified as § 116B-7 by Session Laws 1999-460, s. 3(b).

§ 116B‑37:  Recodified as § 116B‑7 by Session Laws 1999‑460, s.  3(b).



§§ 116B-38 through 116B-46. Repealed by Session Laws 1999-460, s. 3(a), effective January 1, 2000.

§§ 116B‑38 through 116B‑46.  Repealed by Session Laws 1999‑460, s. 3(a), effective January 1, 2000.



§ 116B-47: Recodified as § 116B-8 by Session Laws 1999-460, s. 3(b).

§ 116B‑47:  Recodified as § 116B‑8 by Session Laws 1999‑460, s.  3(b).



§§ 116B-48 through 116B-49. Repealed by Session Laws 1999-460, s. 3(a), effective January 1, 2000.

§§ 116B‑48 through 116B‑49.  Repealed by Session Laws 1999‑460, s. 3(a), effective January 1, 2000.



§ 116B-50. Reserved for future codification purposes.

§ 116B‑50.  Reserved for future codification purposes.



§ 116B-51. Short title.

Article 4.

North Carolina Unclaimed Property Act.

§ 116B‑51.  Short title.

This Article may be cited as the "North Carolina Unclaimed Property Act." (1999‑460, s. 6.)



§ 116B-52. Definitions.

§ 116B‑52.  Definitions.

In this Chapter:

(1)        "Apparent owner" means a person whose name appears on the records of a holder as the person entitled to property held, issued, or owing by the holder.

(2)        "Business association" means a corporation, joint stock company, investment company, partnership, unincorporated association, joint venture, limited liability company, business trust, trust company, land bank, safe deposit company, safekeeping depository, financial organization, insurance company, mutual fund, utility, or other business entity consisting of one or more persons, whether or not for profit.

(3)        "Domicile" means the state of incorporation of a corporation and the state of the principal place of business of a holder other than a corporation.

(4)        "Financial organization" means a savings and loan association, building and loan association, savings bank, industrial bank, bank, banking organization, or credit union.

(5)        "Holder" means a person obligated to hold for the account of or deliver or pay to the owner property that is subject to this Chapter.

(6)        "Insurance company" means an association, corporation, or fraternal or mutual benefit organization, whether or not for profit, engaged in the business of providing life endowments, annuities, or insurance, including accident, burial, casualty, credit life, contract performance, dental, disability, fidelity, fire, health, hospitalization, illness, life, malpractice, marine, mortgage, surety, wage protection, and workers' compensation insurance.

(7)        "Mineral" means gas, oil, coal, other gaseous, liquid, and solid hydrocarbons, oil shale, cement material, sand and gravel, road material, building stone, chemical raw material, gemstone, fissionable and nonfissionable ores, colloidal and other clay, steam and other geothermal resource, or any other substance defined as a mineral by the law of this State.

(8)        "Mineral proceeds" means amounts payable for the extraction, production, or sale of minerals, or, upon the abandonment of those payments, all payments that become payable thereafter. The term includes amounts payable:

a.         For the acquisition and retention of a mineral lease, including bonuses, royalties, compensatory royalties, shut‑in royalties, minimum royalties, and delay rentals;

b.         For the extraction, production, or sale of minerals, including net revenue interests, royalties, overriding royalties, extraction payments, and production payments; and

c.         Under an agreement or option, including a joint operating agreement, unit agreement, pooling agreement, and farm‑out agreement.

(9)        "Owner" means a person who has a legal or equitable interest in property subject to this Chapter or the person's legal representative. The term includes a depositor in the case of a deposit, a beneficiary in the case of a trust other than a deposit in trust, and a creditor, claimant, or payee in the case of other property.

(10)      "Person" means an individual, business association, financial organization, estate, trust, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(11)      "Property" means tangible personal property physically located within this State or a fixed and certain interest in intangible property that is held, issued, or owed in the course of a holder's business, or by a government, governmental subdivision, agency, or instrumentality, and all income or increments therefrom. The term includes property that is referred to as or evidenced by:

a.         Money, a check, draft, deposit, interest, or dividend;

b.         Credit balance, customer's overpayment, gift certificate, security deposit, refund, credit memorandum, unpaid wage, unused ticket, mineral proceeds, or unidentified remittance;

c.         Stock or other evidence of ownership of an interest in a business association;

d.         A bond, debenture, note, or other evidence of indebtedness;

e.         Money deposited to redeem stocks, bonds, coupons, or other securities, or to make distributions;

f.          An amount due and payable under the terms of an annuity or insurance policy, including policies providing life insurance, property and casualty insurance, workers' compensation insurance, or health and disability insurance; and

g.         An amount distributable from a trust or custodial fund established under a plan to provide health, welfare, pension, vacation, severance, retirement, death, stock purchase, profit sharing, employee savings, supplemental unemployment insurance, or similar benefits.

(12)      "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(13)      "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or insular possession subject to the jurisdiction of the United States.

(14)      "Treasurer" means the Treasurer of the State of North Carolina or the Treasurer's designated agent.

(15)      "Utility" means a person who owns or operates for public use any plant, equipment, real property, franchise, or license for the transportation of the public, the transmission of communications, or the production, storage, transmission, sale, delivery, or furnishing of electricity, water, steam, or gas. (1999‑460, s. 6.)



§ 116B-53. Presumptions of abandonment.

§ 116B‑53.  Presumptions of abandonment.

(a)        Property is unclaimed if the apparent owner has not communicated in writing or by other means reflected in a contemporaneous record prepared by or on behalf of the holder, with the holder concerning the property or the account in which the property is held, and has not otherwise indicated an interest in the property. A communication with an owner by a person (other than the holder or its representative) who has not, in writing, identified the property to the owner is not an indication of interest in the property by the owner.

(b)        An indication of an interest in property includes:

(1)        The presentment of a check or other instrument of payment of a dividend or other distribution made with respect to an account or underlying stock or other interest in a business association or, in the case of a distribution made by electronic or similar means, evidence that the distribution has been received;

(2)        The presentment of a check or other instrument of payment of interest made with respect to debt of a business association or, in the case of an interest payment made by electronic or similar means, evidence that the interest payment has been received;

(3)        Owner‑directed activity in the account in which the property is held, including a direction by the owner to increase, decrease, or change the amount or type of property held in the account;

(4)        The making of a deposit to or withdrawal from an account in a financial organization;

(5)        Owner activity in another account with the holder of a deposit described in subdivisions (c)(2) and (c)(6) of this section; and

(6)        The payment of a premium with respect to a property interest in an insurance policy; but the application of an automatic premium loan provision or other nonforfeiture provision contained in an insurance policy does not prevent a policy from maturing or terminating if the insured has died or the insured or the beneficiary of the policy has otherwise become entitled to the proceeds before the depletion of the cash surrender value of a policy by the application of those provisions.

(c)        Property is presumed abandoned if it is unclaimed by the apparent owner during the time set forth below for the particular property:

(1)        Traveler's check, 15 years after issuance.

(2)        Time deposit, including a deposit that is automatically renewable, 10 years after the later of initial maturity or the date of the last indication by the owner of interest in the property.

(3)        Money order, cashier's check, teller's check, and certified check, seven years after issuance.

(4)        Stock or other equity interest in a business association, including a security entitlement under Article 8 of the Uniform Commercial Code, Chapter 25 of the General Statutes, three years after the earlier of:

a.         The date of a cash dividend or other distribution unclaimed by the apparent owner.

b.         The date a second consecutive mailing, notification, or communication from the holder to the apparent owner is returned to the holder as unclaimed by or undeliverable to the apparent owner.

c.         The date the holder discontinued mailings, notifications, or communications to the apparent owner.

This subdivision applies to both the underlying stock, share, or other intangible ownership interest of an owner, and any stock, share, or other intangible interest of which the business association is in possession of the certificate or other evidence or indicia of ownership, and to the stock, share, or other ownership interest of dividend and nondividend paying business associations whether or not the interest is represented by a certificate.

(5)        Debt of a business association, including debt evidenced by a matured or called bearer bond or an original issue discount bond, three years after the date of an interest or principal payment unclaimed by the apparent owner.

(5a)      Any dividend, profit, distribution, interest, redemption, payment on principal, cash compensation (including amounts from a demutualized insurance company), or other sum held or owing by a business association for or to its shareholder, certificate holder, policyholder, member, bondholder, or other security holder, who has not claimed it, or corresponded in writing with the business association concerning it, within three years after the date prescribed for payment or delivery.

(6)        Demand or savings deposit, five years after the date of the last indication by the owner of interest in the property.

(7)        Money or credits owed to a customer as a result of a retail business transaction, three years after the obligation accrued.

(8)        Any gift certificate or electronic gift card bearing an expiration date and remaining unredeemed or dormant for more than three years after the gift certificate or electronic gift card was sold is deemed abandoned. The amount abandoned is deemed to be sixty percent (60%) of the unredeemed portion of the face value of the gift certificate or the electronic gift card.

(9)        Amount owed by an insurer on a life or endowment insurance policy or an annuity that has matured or terminated, three years after the obligation to pay arose or, in the case of a policy or annuity payable upon proof of death, three years after the insured has attained, or would have attained if living, the limiting age under the mortality table on which the reserve is based.

(10)      Property distributable by a business association in a course of dissolution, one year after the property becomes distributable.

(11)      Property received by a court as proceeds of a class action, and not distributed pursuant to the judgment, one year after the distribution date.

(12)      Property held by a court, government, governmental subdivision, agency, or instrumentality, one year after the property becomes distributable.

(13)      Wages or other compensation for personal services, two years after the compensation becomes payable.

(14)      Deposit or refund owed to a subscriber by a utility, one year after the deposit or refund becomes payable.

(15)      Property in an individual retirement account, defined benefit plan, or other account or plan that is qualified for tax deferral under the income tax laws of the United States, three years after the earliest of the date of the distribution or attempted distribution of the property, the date of the required distribution as stated in the plan or trust agreement governing the plan, or the date, if determinable by the holder, specified in the income tax laws of the United States by which distribution of the property must begin in order to avoid a tax penalty.

(16)      All other property, five years after the owner's right to demand the property or after the obligation to pay or distribute the property arises, whichever first occurs.

(d)        At the time that an interest in property is presumed abandoned under subsection (c) of this section, any other property right accrued or accruing to the owner as a result of the interest, and not previously presumed abandoned, is also presumed abandoned.

(e)        Property is payable or distributable for purposes of this Chapter notwithstanding the owner's failure to make demand or present an instrument or document otherwise required to obtain payment or distribution, except as otherwise provided by the Uniform Commercial Code. (1999‑460, s. 6; 2001‑226, s. 1; 2005‑132, s. 1.)



§ 116B-54. Exclusion for forfeited reservation deposits, certain gift certificates or electronic gift cards, prepaid calling cards, certain manufactured home buyer deposits, and certain credit balances.

§ 116B‑54.  Exclusion for forfeited reservation deposits, certain gift certificates or electronic gift cards, prepaid calling cards, certain manufactured home buyer deposits, and certain credit balances.

(a)        A forfeited reservation deposit is not abandoned property. For the purposes of this section, the term "reservation deposit" means an amount of money paid to a business association to guarantee that the business association holds a specific service, such as a room accommodation at a hotel, seating at a restaurant, or an appointment with a doctor, for a specified date and place. The term "reservation deposit" does not include an application fee, a utility deposit, or a deposit made toward the purchase of real property.

(b)        A gift certificate or electronic gift card is not abandoned property when the gift certificate or electronic gift card:

(1)        Conspicuously states that the gift certificate or electronic gift card does not expire;

(2)        Bears no expiration date; or

(3)        States that a date of expiration printed on the gift certificate or electronic gift card is not applicable in North Carolina.

(c)        A prepaid calling card issued by a public utility as defined in G.S. 62‑3(23)a.6. is not abandoned property.

(d)        A buyer deposit that a dealer is authorized to retain under either G.S. 143‑143.21A or G.S. 143‑143.21B is not abandoned property and is not subject to this Article.

(e)        Credit balances as shown on the records of a business association to or for the benefit of another business association, shall not constitute abandoned property. For purposes of this section, the term "credit balances" means items such as overpayments or underpayments on the sale of goods or services.

(f)         A lottery prize that remains unclaimed after the period set by the North Carolina State Lottery Commission for claiming those prizes shall not constitute abandoned property. (1999‑460, s. 6; 2005‑276, s. 31.1(w1); 2005‑344, s. 7.)



§ 116B-55. Contents of safe deposit box or other safekeeping depository.

§ 116B‑55.  Contents of safe deposit box or other safekeeping depository.

Contents of a safe deposit box or other safekeeping depository held by a financial organization is presumed abandoned if the apparent owner has not claimed the property within the period established by G.S. 53‑43.7 and shall be delivered to the Treasurer as provided by that section. If the contents include property described in G.S. 116B‑53, the Treasurer shall hold the property for the remainder of the applicable period set forth in that section before the property is deemed to be received for purpose of sale under G.S. 116B‑65. (1999‑460, s. 6.)



§ 116B-56. Rules for taking custody.

§ 116B‑56.  Rules for taking custody.

(a)        Except as otherwise provided in this Chapter or by other statute of this State, property that is presumed abandoned, whether located in this or another state, is subject to the custody of this State if:

(1)        The last known address of the apparent owner, as shown on the records of the holder, is in this State;

(2)        The records of the holder do not reflect the identity of the person entitled to the property, and it is established that the last known address of the person entitled to the property is in this State;

(3)        The records of the holder do not reflect the last known address of the apparent owner and it is established that:

a.         The last known address of the person entitled to the property is in this State; or

b.         The holder is domiciled in this State or is a government or governmental subdivision, agency, or instrumentality of this State and has not previously paid or delivered the property to the state of the last known address of the apparent owner or other person entitled to the property;

(4)        The last known address of the apparent owner, as shown on the records of the holder, is in a state that does not provide for the escheat or custodial taking of the property, and the holder is domiciled in this State or is a government or governmental subdivision, agency, or instrumentality of this State;

(5)        The last known address of the apparent owner, as shown on the records of the holder, is in a foreign country, and the holder is domiciled in this State or is a government or governmental subdivision, agency, or instrumentality of this State; or

(6)        The property is a traveler's check or money order purchased in this State or the issuer of the traveler's check or money order has its principal place of business in this State and the issuer's records show that the instrument was purchased in a state that does not provide for the escheat or custodial taking of the property or do not show the state in which the instrument was purchased.

(b)        In the case of an amount payable under the terms of an annuity or insurance policy, the last known address of the person entitled to the property is presumed to be the same as the last known address of the insured or the principal, as shown on the records of the insurance company, if:

(1)        A person other than the insured or the principal is entitled to the property; and

(2)        Either:

a.         No address of the person is known to the insurance company; or

b.         The records of the insurance company do not reflect the identity of the person. (1999‑460, s. 6.)



§ 116B-57. Dormancy charge; other lawful charges.

§ 116B‑57.  Dormancy charge; other lawful charges.

(a)        A holder may deduct from property presumed abandoned a reasonable charge imposed by reason of the owner's failure to claim the property within a specified time only if there is a valid and enforceable written contract between the holder and the owner under which the holder may impose the charge and the holder regularly imposes the charge, which is not regularly reversed or otherwise canceled.

(b)        This Chapter does not prevent a holder from deducting from property presumed abandoned other lawful charges specifically authorized by statute or by a valid and enforceable contract. (1999‑460, s. 6.)



§ 116B-58. Burden of proof as to property evidenced by record of check or draft.

§ 116B‑58.  Burden of proof as to property evidenced by record of check or draft.

A record of the issuance of a check, draft, or similar instrument is prima facie evidence of an obligation. In claiming property from a holder who is also the issuer, the Treasurer's burden of proof as to the existence and amount of the property and its abandonment is satisfied by showing issuance of the instrument and passage of the requisite period of abandonment. Defenses of payment, satisfaction, discharge, and want of consideration are affirmative defenses that must be established by the holder. In asserting these affirmative defenses, a holder who is also the issuer may satisfy the holder's burden of proof by showing a written acknowledgement by the payee of a check, draft, or similar instrument that no obligation is owed the payee. (1999‑460, s. 6.)



§ 116B-59. Notice by holders to apparent owners.

§ 116B‑59.  Notice by holders to apparent owners.

(a)        A holder of property presumed abandoned shall make a good faith effort to locate an apparent owner.

(b)        The holder shall send written notice, by first‑class mail, to the apparent owner, not more than 120 days or less than 60 days before filing the report required by G.S. 116B‑60, to the last known address of the apparent owner as reflected in the holder's records, if the value of the property is fifty dollars ($50.00) or more.

(c)        The notice must contain:

(1)        A statement that, according to the records of the holder, property is being held to which the addressee appears entitled and the amount or description of the property;

(2)        The name and address of the person holding the property and any necessary information regarding changes of name and address of the holder;

(3)        A statement that, if satisfactory proof of claim is not presented by the owner to the holder by the following October 1 or, if the holder is an insurance company, by the following April 1, the property will be placed in the custody of the Treasurer, to whom all further claims shall be directed. (1979, 2nd Sess., c. 1311, s. 1; 1981, c. 531, ss. 4‑6; 1993, c. 539, s. 898; c. 541, s. 5; 1994, Ex. Sess., c. 24, s. 14(c); 1999‑460, s. 6.)



§ 116B-60. Report of abandoned property; certification by holders with tax return.

§ 116B‑60.  Report of abandoned property; certification by holders with tax return.

(a)        A holder of property presumed abandoned shall make a report to the Treasurer concerning the property. Holders reporting 50 or more property owner records shall file the report in an electronic format prescribed by the National Association of Unclaimed Property Administrators and approved by the Treasurer. Holders reporting less than 50 property owner records may file the report electronically. Holders reporting electronically may file an electronically signed affidavit in order to comply with subsection (f) of this section.

(b)        The report must be verified and must contain:

(1)        A description of the property;

(2)        Except with respect to a traveler's check or money order, the name, if known, and last known address, if any, and the social security number or taxpayer identification number, if readily ascertainable, of the apparent owner of property of the value of fifty dollars ($50.00) or more;

(3)        An aggregated amount of items valued under fifty dollars ($50.00) each;

(4)        In the case of an amount of fifty dollars ($50.00) or more held or owing under an annuity or a life or endowment insurance policy, the full name and last known address of the annuitant or insured and of the beneficiary;

(5)        The date, if any, on which the property became payable, demandable, or returnable, and the date of the last transaction or communication with the apparent owner with respect to the property; and

(6)        Other information that the Treasurer by rule prescribes as necessary for the administration of this Chapter.

(c)        If a holder of property presumed abandoned is a successor to another person who previously held the property for the apparent owner or the holder has changed its name while holding the property, the holder shall file with the report its former names, if any, and the known names and addresses of all previous holders of the property.

(d)        The report must be filed before November 1 of each year and cover the 12 months next preceding July 1 of that year, but a report with respect to a life insurance company must be filed before May 1 of each year for the calendar year next preceding.

(e)        Before the date for filing the report, the holder of property presumed abandoned may request the Treasurer to extend the time for filing the report. A request for an extension for filing a report shall be accompanied by an extension processing fee of ten dollars ($10.00). The Treasurer may grant the extension for good cause. The holder, upon receipt of the extension, may make an interim payment on the amount the holder estimates will ultimately be due, which terminates the accrual of additional interest on the amount paid.

(f)         The holder of property presumed abandoned shall file with the report an affidavit stating that the holder has complied with G.S. 116B‑59.

(g)        Every business association holding property presumed abandoned under this Chapter shall certify the holding in the income tax return required by Chapter 105 of the General Statutes. The certification shall be a part of the tax return with which it is filed. If the business association is not required to file an income tax return under Chapter 105, the certification shall be made in the form and manner required by the Secretary of Revenue. The information appearing on the certification is not privileged or confidential, and this information shall be furnished by the Secretary of Revenue to the Escheat Fund on October 1 of each year, or if this date shall fall on a weekend or holiday, on the next regular business day.  (1979, 2nd Sess., c. 1311, s. 1; 1981, c. 531, ss. 7, 8; 1983, c. 204, s. 3; 1985, c. 215, ss. 2, 3; 1987, c. 163, ss. 1‑3; 1993, c. 541, s. 6; 1999‑460, s. 6; 2009‑177, s. 1.)



§ 116B-61. Payment or delivery of abandoned property.

§ 116B‑61.  Payment or delivery of abandoned property.

(a)        Upon filing the report required by G.S. 116B‑60, the holder of property presumed abandoned shall pay, deliver, or cause to be paid or delivered to the Treasurer the property described in the report, but if the property is an automatically renewable deposit, and a penalty or forfeiture in the payment of interest would result, the time for compliance is extended to the next filing and delivery date at which a penalty or forfeiture would no longer result.

(b)        If the property reported to the Treasurer is a security or security entitlement under Article 8 of Chapter 25 of the General Statutes, the Treasurer is an appropriate person to make an indorsement, instruction, or entitlement order on behalf of the apparent owner to invoke the duty of the issuer or its transfer agent or the securities intermediary to transfer or dispose of the security or the security entitlement in accordance with Article 8 of Chapter 25 of the General Statutes.

(c)        If the holder of property reported to the Treasurer is the issuer of a certificated security, the Treasurer has the right to obtain a replacement certificate pursuant to G.S. 25‑8‑405, but an indemnity bond is not required.

(d)        An issuer, the holder, and any transfer agent or other person acting pursuant to the instructions of and on behalf of the issuer or holder in accordance with this section is not liable to the apparent owner and must be indemnified against claims of any person in accordance with G.S. 116B‑63. (1979, 2nd Sess., c. 1311, s. 1; 1981, c. 531, s. 14; 1987, c. 163, s. 6; 1993, c. 541, s. 7; 1999‑460, s. 6.)



§ 116B-62. Preparation of list of owners by Treasurer.

§ 116B‑62.  Preparation of list of owners by Treasurer.

(a)        There shall be delivered annually in an electronic format to the Administrative Office of the Courts to be distributed to the clerk of superior court of each county a list prepared by the Treasurer of escheated and abandoned property reported to the Treasurer. The list shall contain all of the following:

(1)        The names, if known, in alphabetical order of surname, and last known addresses, if any, of apparent owners of escheated and abandoned property as of June 30 of that year.

(2)        The names and addresses of the holders of the abandoned property.

(3)        A statement that claim and proof of legal entitlement to escheated or abandoned property shall be presented by the owner to the Treasurer, which statement shall set forth where further information may be obtained.

The Treasurer shall send the list to the Administrative Office of the Courts as soon as possible after June 30 of each year but no later than July 31, and the Administrative Office of the Courts shall distribute the list to each clerk of superior court as soon as possible after receiving it but no later than August 31.

(b)        At the time the lists are distributed to the clerks of superior court, but no later than August 31 of each year, the Treasurer shall cause to be published once each week for two consecutive weeks, in at least two newspapers having general circulation in this State, a notice stating the nature of the lists and that the lists are available for inspection at the offices of the respective clerks of superior court, together with any other information the Treasurer deems appropriate to appear in the notice.

(c)        The Treasurer is not required to include in any list any item of a value, as determined by the Treasurer, in the Treasurer's discretion, of less than fifty dollars ($50.00), unless the Treasurer deems inclusion of items of lesser amounts to be in the public interest.

(d)        The clerks of superior court shall make the lists available for public inspection.

(e)        The lists prepared by the Treasurer shall include only escheated and abandoned property reported for the current reporting date and are not required to be cumulative lists of escheated and abandoned property previously reported.

(f)         Notwithstanding the provisions of Chapter 132 of the General Statutes, the supporting data and lists of apparent owners of unclaimed property held by a clerk of superior court or any other office of State or local government may be confidential but shall be disclosed to the Treasurer in accordance with the reporting of escheated and abandoned property. The supporting data and lists of apparent owners of escheated and abandoned property held by the Treasurer may be confidential until six months after the list to the clerks of superior court required by subsection (b) of this section has been distributed. This subsection shall not apply to owners of reported property making inquiries about their property to the Escheat Fund.  (1979, 2nd Sess., c. 1311, s. 1; 1981, c. 531, ss. 9‑13; 1983, c. 204, ss. 4‑7; 1985, c. 215, s. 4; 1987, c. 163, ss. 4, 5; 1999‑460, s. 6; 2009‑312, s. 1.)



§ 116B-63. Custody by State; recovery by holder; defense of holder.

§ 116B‑63.  Custody by State; recovery by holder; defense of holder.

(a)        In this section, payment or delivery is made in "good faith" if:

(1)        Payment or delivery was made in a reasonable attempt to comply with this Chapter;

(2)        The holder was not then in breach of a fiduciary obligation with respect to the property and had a reasonable basis for believing, based on the facts then known, that the property was presumed abandoned; and

(3)        There is no showing that the records under which the payment or delivery was made did not meet reasonable commercial standards of practice.

(b)        Upon payment or delivery of property to the Treasurer, the State assumes custody and responsibility for the safekeeping of the property. A holder who pays or delivers property to the Treasurer in good faith is relieved of all liability arising thereafter with respect to the property.

(c)        A holder who has paid money to the Treasurer pursuant to this Chapter may subsequently make payment to a person reasonably appearing to the holder to be entitled to payment. Upon a filing by the holder of proof of payment and proof that the payee was entitled to the payment, the Treasurer shall promptly reimburse the holder for the payment without imposing a fee or other charge. If reimbursement is sought for a payment made on a negotiable instrument, including a traveler's check or money order, the holder must be reimbursed upon filing proof that the instrument was duly presented and that payment was made to a person who reasonably appeared to be entitled to payment. The holder must be reimbursed for payment made even if the payment was made to a person whose claim was barred under G.S. 116B‑71(a).

(d)        A holder who has delivered property other than money to the Treasurer pursuant to this Chapter may reclaim the property if it is still in the possession of the Treasurer,without paying any fee or other charge, upon filing proof that the apparent owner has claimed the property from the holder.

(e)        The Treasurer may accept a holder's affidavit as sufficient proof of the holder's right to recover money and property under this section.

(f)         If a holder pays or delivers property to the Treasurer in good faith and thereafter another person claims the property from the holder or another state claims the money or property under its laws relating to escheat or abandoned or unclaimed property, the Treasurer, upon written notice of the claim, shall defend the holder against the claim and indemnify the holder against any liability on the claim resulting from payment or delivery of the property to the Treasurer. (1979, 2nd Sess., c. 1311, s. 1; 1989, c. 114, s. 3; 1999‑460, s. 6.)



§ 116B-64. Income or gain accruing after payment or delivery.

§ 116B‑64.  Income or gain accruing after payment or delivery.

If property other than money is delivered to the Treasurer under this Chapter, the owner is entitled to receive from the Treasurer any income or gain realized or accruing on the property at or before liquidation or conversion of the property into money. If the property is interest‑bearing or pays dividends, the interest or dividends shall be paid until the date on which the amount of the deposits, accounts, or funds, or the shares must be remitted or delivered to the Treasurer under G.S. 116B‑61. Otherwise, when property is delivered or paid to the Treasurer, the Treasurer shall hold the property without liability for income or gain. (1979, 2nd Sess., c. 1311, s. 1; 1999‑460, s. 6.)



§ 116B-65. Public sale of abandoned property.

§ 116B‑65.  Public sale of abandoned property.

(a)        Except as otherwise provided in this section, the Treasurer, within three years after the receipt of abandoned property, shall sell it to the highest bidder at public sale at a location in the State which in the judgment of the Treasurer affords the most favorable market for the property. The Treasurer may decline the highest bid and reoffer the property for sale if the Treasurer considers the bid to be insufficient. The Treasurer need not offer the property for sale if the Treasurer considers that the probable cost of sale will exceed the proceeds of the sale. A sale held under this section must be preceded by a single publication of notice, at least three weeks before sale, in a newspaper of general circulation in the county in which the property is to be sold. The Treasurer is not required to sell money unless it is a collector's species having value greater than the face value of the money as cash.

(b)        Securities listed on an established stock exchange must be sold at prices prevailing on the exchange at the time of sale. Other securities may be sold over the counter at prices prevailing at the time of sale or by any reasonable method selected by the Treasurer. If securities are sold by the Treasurer before the expiration of three years after their delivery to the Treasurer, a person making a claim under this Chapter before the end of the three‑year period is entitled to the proceeds of the sale of the securities or the market value of the securities at the time the claim is made, whichever is greater, less any deduction for expenses of sale. A person making a claim under this Chapter after the expiration of the three‑year period is entitled to receive the securities delivered to the Treasurer by the holder, if they still remain in the custody of the Treasurer, or the net proceeds received from sale, and is not entitled to receive any appreciation in the value of the property occurring after delivery to the Treasurer, except in a case of intentional misconduct by the Treasurer.

(c)        A purchaser of property at a sale conducted by the Treasurer pursuant to this Chapter takes the property free of all claims of the owner or previous holder and of all persons claiming through or under them. The Treasurer shall execute all documents necessary to complete the transfer of ownership. (1979, 2nd Sess., c. 1311, s. 1; 1999‑460, s. 6.)



§ 116B-66. Claim of another state to recover property.

§ 116B‑66.  Claim of another state to recover property.

(a)        After property has been paid or delivered to the Treasurer under this Article, another state may recover the property if:

(1)        The property was paid or delivered to the custody of this State because the records of the holder did not reflect a last known location of the apparent owner within the borders of the other state, and the other state establishes that the apparent owner or other person entitled to the property was last known to be located within the borders of that state and under the laws of that state the property has escheated or become subject to a claim of abandonment by that state;

(2)        The property was paid or delivered to the custody of this State because the laws of the other state did not provide for the escheat or custodial taking of the property, and under the laws of that state subsequently enacted, the property has escheated or become subject to a claim of abandonment by that state;

(3)        The records of the holder were erroneous in that they did not accurately identify the owner of the property and the last known location of the owner within the borders of another state, and under the laws of that state the property has escheated or become subject to a claim of abandonment by that state; or

(4)        Repealed by Session Laws 2000, c. 140, s. 27.

(5)        The property is a sum payable on a traveler's check, money order, or similar instrument that was purchased in the other state and delivered into the custody of this State under G.S. 116B‑56(a)(6), and under the laws of the other state, the property has escheated or become subject to a claim of abandonment by that state.

(b)        A claim of another state to recover escheated or abandoned property must be presented in a form prescribed by the Treasurer, who shall decide the claim within 90 days after it is presented. The Treasurer shall allow the claim upon determining that the other state is entitled to the abandoned property under subsection (a) of this section.

(c)        The Treasurer shall require another state, before recovering property under this section, to agree to indemnify this State and its officers and employees against any liability on a claim to the property. (1999‑460, s. 6; 2000‑140, s. 27.)



§ 116B-67. Claim for property paid or delivered to the Treasurer.

§ 116B‑67.  Claim for property paid or delivered to the Treasurer.

(a)        A person, excluding another state, claiming property paid or delivered to the Treasurer may file a claim on a form prescribed by the Treasurer and verified by the claimant.

(b)        At the discretion of the Treasurer, the claim shall be made to the holder or to the holder's successor. If the holder is satisfied that the claim is valid and that the claimant is the owner of the property, the holder shall so certify to the Treasurer by written statement attested by the holder under oath, or in the case of a corporation, by two principal officers, or one principal officer and an authorized employee of the corporation. The determination of the holder that the claimant is the owner shall, in the absence of fraud, be binding upon the Treasurer and upon receipt of the certificate of the holder to this effect, the Treasurer shall forthwith authorize and make payment of the claim or return of the property, or if the property has been sold, the amount received from the sale, to the owner, or to the holder in the event the owner has assigned the claim to the holder and the certificate of the holder is accompanied by an assignment. In the event the holder rejects the claim, the claimant may appeal to the Treasurer.

If the holder, or the holder's successor, is not available, the owner may file a claim with the Treasurer on a form prescribed by the Treasurer. In addition to any other information, the claim shall state the facts surrounding the unavailability of the holder and the lack of a successor.

(c)        Within 90 days after a claim is filed, the Treasurer shall allow or deny the claim and give written notice of the decision to the claimant. If the claim is denied, the Treasurer shall inform the claimant of the reasons for the denial and specify what additional evidence is required before the claim will be allowed. The claimant may then file a new claim with the Treasurer or maintain an action under G.S. 116B‑68.

(d)        Within 30 days after a claim is allowed, the property or the net proceeds of a sale of the property must be delivered or paid by the Treasurer to the claimant.

(e)        The claimant or claimants and the holder, if the holder either certifies that the claimant is the owner under subsection (b) of this section or recovers money and property from the Treasurer under G.S. 116B‑63, shall agree to indemnify, save harmless, and defend the State, the Treasurer, and the Escheat Fund from any claim arising out of or in connection with refund of the property claimed. In like manner, the claimant shall also agree to indemnify, save harmless, and defend the holder, if the holder certifies the claim under subsection (b) of this section or pays or delivers property to the claimant under G.S. 116B‑63. (1979, 2nd Sess., c. 1311, s. 1; 1987, c. 163, s. 8; c. 827, s. 18; 1999‑460, s. 6.)



§ 116B-68. Action to establish claim.

§ 116B‑68.  Action to establish claim.

A person aggrieved by a decision of the Treasurer or whose claim has not been acted upon within 90 days after its filing may maintain an original action to establish the claim in the Superior Court of Wake County, naming the Treasurer as a defendant. (1999‑460, s. 6.)



§ 116B-69. Election to take payment or delivery.

§ 116B‑69.  Election to take payment or delivery.

(a)        The Treasurer may decline to receive property reported under this Chapter which the Treasurer considers to have a value less than the expenses of notice and sale.

(b)        A holder, with the written consent of the Treasurer and upon conditions and terms prescribed by the Treasurer, may report and deliver property before the property is presumed abandoned. Property so delivered must be held by the Treasurer and is not presumed abandoned until it otherwise would be presumed abandoned under this Article. (1979, 2nd Sess., c. 1311, s. 1; 1981, c. 531, s. 14; 1987, c. 163, ss. 6, 7; 1993, c. 541, s. 7; 1999‑460, s. 6.)



§ 116B-70. Destruction or disposition of property having no substantial commercial value; immunity from liability; property of historical significance.

§ 116B‑70.  Destruction or disposition of property having no substantial commercial value; immunity from liability; property of historical significance.

(a)        If the Treasurer determines after investigation that property delivered under this Chapter has no substantial commercial value, the Treasurer may destroy or otherwise dispose of the property at any time. An action or proceeding may not be maintained against the State or any officer, employee, or agent of the State, both past and present, in the person's individual and official capacity, or against the holder for or on account of an act of the Treasurer under this subsection, except for intentional misconduct.

(b)        Notwithstanding the provisions of G.S. 116B‑65, the Treasurer may retain any tangible property delivered to the Treasurer, if the property has recognized historic significance. The historic significance shall be certified by the Treasurer, with the advice of the Secretary of Cultural Resources; and a statement of the appraised value of the property shall be filed with the certification. Historic property retained under this subsection may be stored and displayed at any suitable location. (1979, 2nd Sess., c. 1311, s. 1; 1999‑460, s. 6.)



§ 116B-71. Periods of limitation.

§ 116B‑71.  Periods of limitation.

(a)        The expiration, before or after the effective date of this Article, of a period of limitation on the owner's right to receive or recover property, whether specified by contract, statute, or court order, does not preclude the property from being presumed abandoned or affect a duty of a holder to file a report or to pay or deliver or transfer property to the Treasurer as required by this Article.

(b)        An action or proceeding may not be maintained by the Treasurer to enforce this Article in regard to the reporting, delivery, or payment of property more than five years after the holder filed a report with the Treasurer in which the holder specifically identified property, should have but failed to identify property, or gave express notice to the Treasurer of a dispute regarding property. In the absence of such a report or other express notice, the period of limitation is tolled. The period of limitation is also tolled by the filing of a report that is fraudulent. (1979, 2nd Sess., c. 1311, s. 1; 1993, c. 541, s. 8; 1999‑460, s. 6.)



§ 116B-72. Requests for reports and examination of records.

§ 116B‑72.  Requests for reports and examination of records.

(a)        The Treasurer may require a person who has not filed a report, or a person who the Treasurer believes has filed an inaccurate, incomplete, or false report, to file a verified report in a form specified by the Treasurer. The report must state whether the person is holding property reportable under this Chapter, describe property not previously reported or as to which the Treasurer has made inquiry, and specifically identify and state the value of property that may be in issue.

(b)        The Treasurer, at reasonable times and upon reasonable notice, may examine the records of any person to determine whether the person has complied with this Chapter. The Treasurer may conduct the examination even if the person believes it is not in possession of any property that must be reported, paid, or delivered under this Chapter. The Treasurer may contract with any other person to conduct the examination on behalf of the Treasurer.

(c)        The Treasurer at reasonable times may examine the records of an agent, including a dividend disbursing agent or transfer agent, of a business association that is the holder of property presumed abandoned if the Treasurer has given the notice required by subsection (b) of this section to both the association and the agent at least 90 days before the examination.

(d)        Documents and working papers obtained or compiled by the Treasurer, or the Treasurer's agents, employees, or designated representatives, in the course of conducting an examination are confidential, but the documents and papers may be:

(1)        Used by the Treasurer in the course of an action to collect unclaimed property or otherwise enforce this Chapter;

(2)        Used in joint examinations conducted with or pursuant to an agreement with another state, the federal government, or any other governmental subdivision, agency, or instrumentality;

(3)        Produced pursuant to subpoena or court order; or

(4)        Disclosed to the abandoned property office of another state for that state's use in circumstances equivalent to those described in this subsection, if the other state is bound to keep the documents and papers confidential.

(e)        If an examination results in the disclosure of property reportable under this Chapter, the Treasurer may assess, against a holder who made a fraudulent report, the cost of the examination at the rate of two hundred dollars ($200.00) a day for each examiner, or a greater amount that is reasonable and was incurred, but the assessment may not exceed the value of the property found to be reportable. The cost of an examination made pursuant to subsection (c) of this section may be assessed only against the business association.

(f)         If a holder does not maintain the records required by G.S. 116B‑73 and the records of the holder available for the periods subject to this Chapter are insufficient to permit the preparation of a report, the Treasurer may require the holder to report and pay to the Treasurer the amount the Treasurer reasonably estimates, on the basis of any available records of the holder or by any other reasonable method of estimation, should have been, but was not reported. (1979, 2nd Sess., c. 1311, s. 1; 1981, c. 671, s. 18; 1999‑460, s. 6.)



§ 116B-73. Retention of records.

§ 116B‑73.  Retention of records.

(a)        Except as otherwise provided in subsection (b) of this section, a holder required to file a report under G.S. 116B‑60 shall maintain the records containing the information required to be included in the report for 10 years after the holder files the report, unless a shorter period is provided by rule of the Treasurer.

(b)        A business association that sells, issues, or provides to others for sale or issue in this State, traveler's checks, money orders, or similar instruments other than third‑party bank checks, on which the business association is directly liable, shall maintain a record of the instruments while they remain outstanding, indicating the state and date of issue, for three years after the holder files the report. (1999‑460, s. 6.)



§ 116B-74. Discretionary precompliance review.

§ 116B‑74.  Discretionary precompliance review.

A holder may request the Treasurer to conduct a precompliance review of the holder's compliance program to educate the holder's employees on the unclaimed property laws and filing procedures and to recommend ways to facilitate the holder's compliance with the law. Subject to the availability of staff, the Treasurer may conduct a precompliance review upon request. The Treasurer may charge the holder a precompliance review fee of up to five hundred dollars ($500.00) per day for conducting this review. (1999‑460, s. 6.)



§ 116B-75. Enforcement.

§ 116B‑75.  Enforcement.

(a)        The Treasurer may maintain an action in this or another state to enforce this Chapter.

(b)        The Treasurer may order a person required to report, pay, or deliver property under this Chapter, or an officer or employee of the person, or a person having possession, custody, care, or control of records relevant to the matter under inquiry, or any other person having knowledge of the property or records, to appear before the Treasurer, at a time and place named in the order, and to produce the records and to give such testimony under oath or affirmation relevant to the inquiry. For purposes of this subsection, the Treasurer may administer oaths or affirmations. If a person refuses to obey an order of the Treasurer, the Treasurer may apply to the Superior Court of Wake County for an order requiring the person to obey the order of the Treasurer. Failure to comply with the court order is punishable for contempt. (1999‑460, s. 6.)



§ 116B-76. Interstate agreements and cooperation; joint and reciprocal actions with other states.

§ 116B‑76.  Interstate agreements and cooperation; joint and reciprocal actions with other states.

(a)        The Treasurer may enter into an agreement with another state to exchange information relating to abandoned property or its possible existence. The agreement may permit the other state, or another person acting on behalf of a state, to examine records as authorized in G.S. 116B‑72. The Treasurer by rule may require the reporting of information needed to enable compliance with an agreement made under this section and prescribe the form.

(b)        The Treasurer may join with another state to seek enforcement of this Chapter against any person who is or may be holding property reportable under this Chapter.

(c)        At the request of another state, the Attorney General of this State may maintain an action on behalf of the other state to enforce, in this State, the unclaimed property laws of the other state against a holder of property subject to escheat or a claim of abandonment by the other state, if the other state has agreed to pay expenses incurred by the Attorney General in maintaining the action.

(d)        The Treasurer may request that the attorney general of another state or another attorney commence an action in the other state on behalf of the Treasurer. With the approval of the Attorney General of this State, the Treasurer may retain any other attorney to commence an action in this State on behalf of the Treasurer. This State shall pay all expenses, including attorneys' fees, in maintaining an action under this subsection. With the Treasurer's approval, the expenses and attorneys' fees may be paid from money received under this Chapter. The Treasurer may agree to pay expenses and attorneys' fees based in whole or in part on a percentage of the value of any property recovered in the action. Any expenses or attorneys' fees paid under this subsection may not be deducted from the amount that is subject to the claim by the owner under this Chapter.

(e)        The Treasurer is authorized to make such expenditures from the funds of the Escheat Fund as may be necessary to effectuate the provisions of this section. (1979, 2nd Sess., c. 1311, s. 1; 1999‑460, s. 6.)



§ 116B-77. Interest and penalties; waiver.

§ 116B‑77.  Interest and penalties; waiver.

(a)        A holder who fails to report, pay, or deliver property within the time prescribed by this Chapter shall pay to the Treasurer interest at the rate established pursuant to this subsection on the property or value of the property from the date the property should have been reported, paid, or delivered. On or before June 1 and December 1 of each year, the Treasurer shall establish the interest rate to be in effect during the six‑month period beginning on the next succeeding July 1 and January 1, respectively, after giving due consideration to current market conditions. If no new rate is established, the rate in effect during the preceding six‑month period shall continue in effect. The rate established by the Treasurer may not be less than five percent (5%) per year and may not exceed sixteen percent (16%) per year.

(b)        A holder who willfully fails to report, pay, or deliver property within the time prescribed by this Chapter, or willfully fails to perform other duties imposed by this Chapter, shall pay to the Treasurer, in addition to interest as provided in subsection (a) of this section, a civil penalty of one thousand dollars ($1,000) for each day the report, payment, or delivery is withheld, or the duty is not performed, up to a maximum of twenty‑five thousand dollars ($25,000), plus twenty‑five percent (25%) of the value of any property that should have been but was not reported.

(c)        A holder who makes a fraudulent report shall pay to the Treasurer, in addition to interest as provided in subsection (a) of this section, a civil penalty of one thousand dollars ($1,000) for each day from the date a report under this Chapter was due, up to a maximum of twenty‑five thousand dollars ($25,000), plus twenty‑five percent (25%) of the value of any property that should have been but was not reported.

(d)        The Treasurer for good cause may waive, in whole or in part, interest under subsection (a) of this section and penalties under subsection (b) of this section. (1979, 2nd Sess., c. 1311, s. 1; 1989, c. 114, s. 4; 1999‑460, s. 6.)



§ 116B-78. Agreement to locate property.

§ 116B‑78.  Agreement to locate property.

(a)        Repealed by Session Laws 2009‑312, s. 2, effective October 1, 2009, and applicable to agreements entered into on or after that date.

(a1)      Agreements Covered.  An agreement by an owner is covered by this section if its primary purpose is to locate, deliver, recover, or assist in the recovery of property that is distributable to the owner or presumed abandoned.

(a2)      Void Agreements.  An agreement covered by this section is void and unenforceable if it was entered into during the period commencing on the date the property was distributable to the owner and extending to a time that is 24 months after the date the property is paid or delivered to the Treasurer. This subsection does not apply to an owner's agreement with an attorney to file a claim or special proceeding as to identified property or contest the Treasurer's denial of a claim or a clerk's denial of a petition.

(b)        Criteria for Agreements.  An agreement covered by this section is enforceable only if it meets all of the following criteria:

(1)        Is in writing and clearly sets forth the nature of the property and the services to be rendered.

(2)        Is signed by the owner, with signature notarized.

(3)        Describes the property, which includes the type of property, the property ID held by the State Treasurer, and the name of the holder.

(4)        States that there may be other claims to the property that may reduce the share of the owner.

(5)        States the value of the property, to the extent known, before and after the fee or other compensation has been deducted.

(6)        States clearly the fees and costs for services. Total fees and costs shall be limited as follows:

a.         For an agreement covered by this section other than one covered by G.S. 28A‑22‑11, total fees and costs shall not exceed one thousand dollars ($1,000) or twenty percent (20%) of the value of the property recovered, whichever is less.

b.         For an agreement subject to G.S. 28A‑22‑11 by an heir, unknown or known but unlocated, the primary purpose of which is to locate or recover, or assist in the recovery, of a share in a decedent's estate, or surplus funds in a special proceeding, total fees and costs shall not exceed twenty percent (20%) of the value of the property recovered.

(7)        Discloses that the property is being held by the North Carolina Department of State Treasurer's Unclaimed Property Program.

(c)        Mineral Proceeds.  If an agreement covered by this section applies to mineral proceeds and the agreement contains a provision to pay compensation that includes a portion of the underlying minerals or any mineral proceeds not then presumed abandoned, the provision is void and unenforceable.

(d)        Means of Payment.  Any person who enters into an agreement covered by this section with an owner shall be allowed to receive cash property, but not tangible property or securities, on behalf of the owner but shall not be authorized to negotiate the check made payable to the owner. Tangible property shall be delivered to the owner by the Treasurer, and securities will be reregistered into the owner's name.

(e)        Other Remedies.  This section does not preclude an owner from asserting that an agreement covered by this section is invalid on grounds other than as provided in subsection (b) of this section.

(f)         Registration.  Any person who enters into an agreement covered by this section with an owner shall register each calendar year with the Treasurer. The information to be required under this subsection shall include the person's name, address, telephone number, state of incorporation or residence, as applicable, and the person's social security or federal identification number. A registration fee of one hundred dollars ($100.00) shall be paid to the Treasurer at the time of the filing of the registration information. Fees received under this subsection shall be credited to the General Fund.

(g)        Unfair Trade Practice.  In addition to rendering an agreement void and unenforceable, a failure to comply with the provisions of this section constitutes an unfair or deceptive trade practice under G.S. 75‑1.1.  (1979, 2nd Sess., c. 1311, s. 1; 1989, c. 114, s. 6; 1999‑460, s. 6; 2009‑312, s. 2.)



§ 116B-79. Transitional provisions.

§ 116B‑79.  Transitional provisions.

(a)        An initial report filed under this Article for property that was not required to be reported before the effective date of this Article but which is subject to this Article must include all items of property that would have been presumed abandoned during the 10‑year period next preceding the effective date of this Article as if this Article had been in effect during that period.

(b)        This Article does not relieve a holder of a duty that arose before the effective date of this Article to report, pay, or deliver property. Except as otherwise provided in G.S 116B‑71(b) and G.S. 116B‑77(d), a holder who did not comply with the law in effect before the effective date of this Article is subject to the applicable provisions for enforcement and penalties which then existed, which are continued in effect for the purpose of this section. (1999‑460, s. 6.)



§ 116B-80. Rules.

§ 116B‑80.  Rules.

The Treasurer may adopt rules necessary to carry out this Chapter. (1979, 2nd Sess., c. 1311, s. 1; 1987, c. 827, s. 19; 1989, c. 114, s. 5; 1999‑460, s. 6.)






Chapter 116C - Continuum of Education Programs.

§ 116C-1. Education Cabinet created.

Chapter 116C.

Continuum of Education Programs.

§ 116C‑1.  Education Cabinet created.

(a)        The Education Cabinet is created. The Education Cabinet shall be located administratively within, and shall exercise its powers within existing resources of, the Office of the Governor. However, the Education Cabinet shall exercise its statutory powers independently of the Office of the Governor.

(b)        The Education Cabinet shall consist of the Governor, who shall serve as chair, the President of The University of North Carolina, the State Superintendent of Public Instruction, the Chairman of the State Board of Education, the President of the North Carolina Community Colleges System, the Secretary of Health and Human Services, and the President of the North Carolina Independent Colleges and Universities. The Education Cabinet may invite other representatives of education to participate in its deliberations as adjunct members.

(c)        The Education Cabinet shall be a nonvoting body that:

(1)        Works to resolve issues between existing providers of education.

(2)        Sets the agenda for the State Education Commission.

(3)        Develops a strategic design for a continuum of education programs, in accordance with G.S. 116C‑3.

(4)        Studies other issues referred to it by the Governor or the General Assembly.

(d)        The Office of the Governor, in coordination with the staffs of The University of North Carolina, the North Carolina Community College System, and the Department of Public Instruction, shall provide staff to the Education Cabinet. (1993, c. 393, s. 1; 1995, c. 324, s. 15.12(b); 2001‑123, s. 1; 2005‑276, s. 7.38(a).)



§ 116C-2. State Education Commission.

§ 116C‑2.  State Education Commission.

The State Education Commission shall consist of the Board of Governors of The University of North Carolina, the State Community College Board, and the State Board of Education.  The Governor shall call the meetings of the State Education Commission.

The Commission shall be a forum for airing proposals and engaging in board‑to‑board dialogue about issues the Education Cabinet is addressing.  The agenda for Commission meetings shall be set by the Education Cabinet. (1993, c. 393, s. 1.)



§ 116C-3. Strategic design for a continuum of education programs.

§ 116C‑3.  Strategic design for a continuum of education programs.

The Education Cabinet shall develop a strategic design for a continuum of education programs. A continuum of education programs is the complement of programs delivered by the State to learners at all levels.

The new design shall take into account issues raised by the Government Performance Audit Committee of the Legislative Research Commission.

The design process shall:

(1)        Include vigorous examination of all programs as if they were being created for the first time.

(2)        Compare the existing structures, funding levels, and responsibilities of each system to the new design.

(3)        Focus on issues concerning coursework articulation and plan for how to improve coursework articulation among existing providers of education.

The Education Cabinet shall report to the Joint Legislative Education Oversight Committee on the strategic design it develops prior to January 1, 1995. (1993, c. 393, s. 1; 1993 (Reg. Sess., 1994), c. 677, s. 12.1.)



§ 116C-4. First in America Innovative Education Initiatives Act.

§ 116C‑4.  First in America Innovative Education Initiatives Act.

(a)        The General Assembly strongly endorses the Governor's goal of making North Carolina's system of education first in America by 2010. With that as the goal, the Education Cabinet shall set as a priority cooperative efforts between secondary schools and institutions of higher education so as to reduce the high school dropout rate, increase high school and college graduation rates, decrease the need for remediation in institutions of higher education, and raise certificate, associate, and bachelor degree completion rates. The Cabinet shall identify and support efforts that achieve the following purposes:

(1)        Support cooperative innovative high school programs developed under Part 9 of Article 16 of Chapter 115C of the General Statutes.

(2)        Improve high school completion rates and reduce high school dropout rates.

(3)        Close the achievement gap.

(4)        Create redesigned middle schools or high schools.

(5)        Provide flexible, customized programs of learning for high school students who would benefit from accelerated, higher level coursework or early graduation.

(6)        Establish high quality alternative learning programs.

(7)        Establish a virtual high school.

(8)        Implement other innovative education initiatives designed to advance the State's system of education.

(b)        The Education Cabinet shall identify federal, State, and local funds that may be used to support these initiatives. In addition, the Cabinet is strongly encouraged to pursue private funds that could be used to support these initiatives.

(c)        The Cabinet shall report by January 15, 2004, and annually thereafter, to the Joint Legislative Education Oversight Committee on its activities under this section. The annual reports may include recommendations for statutory changes needed to support cooperative innovative initiatives, including programs approved under Part 9 of Article 16 of Chapter 115C of the General Statutes. (2003‑277, s. 1.)






Chapter 116D - Higher Education Bonds.

§ 116D-1. Definitions.

Chapter 116D.

Higher Education Bonds.

Article 1.

General Provisions.

§ 116D‑1.  Definitions.

The following definitions apply in this Chapter:

(1)        Board of Governors.  The Board of Governors of the University.

(2)        Capital facility.  Any one or more of the following for the University or for a community college:

a.         One or more buildings, utilities, structures, or other facilities or property developments, including streets and landscaping, and the acquisition of equipment and furnishings in connection therewith.

b.         Additions, extensions, enlargements, renovations, and improvements to existing buildings, utilities, structures, or other facilities or property developments, including streets and landscaping.

c.         Land or an interest in land.

d.         Other infrastructure.

The term includes, without limitation, classroom buildings, laboratory buildings, research facilities, libraries, physical education facilities, continuing education centers, student cafeterias, and activity facilities, including sports facilities, student and faculty housing facilities, and administrative office facilities.

(3)        Cost.  Any of the following in financing the cost of capital facilities and special obligation bond projects, as authorized by this Chapter:

a.         The cost of constructing, reconstructing, renovating, repairing, enlarging, acquiring, and improving capital facilities and special obligation bond projects, including the acquisition of land, rights‑of‑way, easements, franchises, equipment, furnishings, and other interests in real or personal property acquired or used in connection with a capital facility or special obligation bond project.

b.         The cost of engineering, architectural, and other consulting services as may be required.

c.         The cost of providing personnel to ensure effective project management.

d.         Finance charges, reserves for debt service, and interest prior to and during construction.

e.         Administrative expenses and charges incurred by the State in connection with the administration of a bond program created under this Chapter.

f.          The cost of bond insurance, investment contracts, credit enhancement, and liquidity facilities, interest‑rate swap agreements or other derivative products, financial and legal consultants, and related costs of bond and note issuance.

g.         The cost of reimbursing the State for any payments made for any cost described in this subdivision.

h.         Any other costs and expenses necessary or incidental to the purposes of this Chapter.

(4)        Credit facility.  An agreement entered into by the State Treasurer on behalf of the State with a bank, savings and loan association or other banking institution, an insurance company, reinsurance company, surety company or other insurance institution, a corporation, investment banking firm or other investment institution, or any financial institution or other similar provider of a credit facility, which provider may be located within or without the United States, and providing for prompt payment of all or any part of the principal or purchase price (whether at maturity, presentment or tender for purchase, redemption or acceleration), redemption premium, if any, and interest on any bonds or notes payable on demand or tender by the owner, in consideration of the State's agreeing to repay the provider of the credit facility in accordance with the terms and provisions of the agreement.

(5)        Fiscal period.  A fiscal biennium or a fiscal year of the fiscal biennium.

(6)        Fiscal year.  The fiscal year of the State beginning on July 1 of one calendar year and ending on June 30 of the next calendar year.

(7)        Par formula.  A provision or formula adopted by the State to provide for the adjustment, from time to time, of the interest rate or rates borne or provided for by any bonds or notes, including:

a.         A provision providing for an adjustment so that the purchase price of bonds or notes in the open market would be as close to par as possible.

b.         A provision providing for an adjustment based upon a percentage or percentages of a prime rate or base rate, which percentages may vary or be applied for different periods of time.

c.         A provision that the State Treasurer determines is consistent with this Chapter and will not materially and adversely affect the financial position of the State and the marketing of bonds or notes at a reasonable interest cost to the State.

(8)        Securities issued under this Chapter.  Any of the following:

a.         University improvement general obligation bonds, refunding bonds, notes, and refunding notes issued under Article 2 of this Chapter.

b.         Special obligation bonds, bond anticipation notes, and refunding bonds issued under Article 3 of this Chapter.

c.         Community college general obligation bonds, refunding bonds, notes, and refunding notes issued under Article 4 of this Chapter.

(9)        State.  The State of North Carolina.

(10)      State Treasurer.  The incumbent Treasurer, from time to time, of the State.

(11)      University.  The University of North Carolina and its constituent and affiliated institutions, including, without limitation, the University of North Carolina Center for Public Television, the University of North Carolina Health Care System, the North Carolina School of Science and Mathematics, and the North Carolina Arboretum. (2000‑3, s. 1.2.)



§ 116D-2. General provisions.

§ 116D‑2.  General provisions.

(a)        Signatures.  Should any officer whose signature or facsimile signature appears on securities issued under this Chapter cease to be that officer before the delivery of the securities, the signature or facsimile signature shall nevertheless have the same validity for all purposes as if the officer had remained in office until delivery of the securities. Securities issued under this Chapter may bear the facsimile signatures of persons, who at the actual time of the execution of the securities were the proper officers to sign any security although at the date of the security those persons may not have been officers.

(b)        Tax Exemption.  Securities issued under this Chapter shall at all times be free from taxation by the State or any political subdivision or any of their agencies, excepting estate, inheritance, or gift taxes, income taxes on the gain from the transfer of the securities, and franchise taxes. The interest on the securities is not subject to taxation as income.

(c)        Investment Eligibility.  Securities issued under this Chapter are securities in which all of the following may invest, including capital in their control or belonging to them: public officers, agencies, and public bodies of the State and its political subdivisions, insurance companies, trust companies, investment companies, banks, savings banks, savings and loan associations, credit unions, pension or retirement funds, other financial institutions engaged in business in the State, executors, administrators, trustees, and other fiduciaries. Securities issued under this Chapter are securities which may properly and legally be deposited with and received by any officer or agency of the State or a political subdivision of the State for any purpose for which the deposit of bonds or notes of the State or any political subdivision is now or may later be authorized by law.

(d)        Inconsistent Laws.  All general, special, or local laws that are inconsistent with this Chapter do not apply to this Chapter. (2000‑3, s. 1.2.)



§ 116D-3. Reports.

§ 116D‑3.  Reports.

(a)        Board of Governors.  The Board of Governors shall report to the Joint Legislative Commission on Governmental Operations by September 15 of each year, and more frequently as the Commission requests, on the following:

(1)        University Improvement General Obligation Bonds.  The Board of Governors shall report on projects funded by university improvement general obligation bonds under Article 2 of this Chapter, including the total project costs, the amount to be funded from the bonds, the expenditures to date from the bonds and other sources, and the percentage of each project completed. Each annual report shall include estimated operating costs for each project begun in the preceding fiscal year, including proposed sources of funds and anticipated dates for occupancy. Operating costs shall be projected for a period of at least 20 years from the date of anticipated project completion.

(2)        Special Obligation Bonds.  The Board of Governors shall report on special obligation bonds issued under Article 3 of this Chapter, including the amount of debt, itemized for each institution of the University, by bond issue, and by project. The report shall include schedules of debt service requirements and actual payments, as well as evidence of compliance with additional financial covenants required by bond documents. The report shall identify the trends and current revenue streams of the sources of obligated resources pledged for each bond issue.

(b)        Treasurer.  Upon issuance of university improvement general obligation bonds under Article 2 of this Chapter or community college general obligation bonds under Article 4 of this Chapter, the Treasurer shall forward a schedule of required payments of principal and interest over the life of the bonds to the Director of the Budget, with copies to the Joint Legislative Commission on Governmental Operations and the Fiscal Research Division. The Treasurer shall report to the Joint Legislative Commission on Governmental Operations by September 15 of each year, and more frequently as the Commission requests, on the university improvement general obligation bonds issued under Article 2 of this Chapter and community college general obligation bonds issued under Article 4 of this Chapter, including the annual debt service requirements over the remainder of the life of the bonds.

(c)        Community Colleges.  The Community Colleges System Office shall report quarterly to the Joint Legislative Education Oversight Committee on the projects funded from community college general obligation bonds. Each report shall include the total project costs, the amount to be funded from the bonds, the expenditures to date from the bonds and other sources, and the percentage of each project completed. (2000‑3, s. 1.2.)



§ 116D-4. Minority and historically underutilized business participation.

§ 116D ‑4.  Minority and historically underutilized business participation.

(a)        Minority Business Participation.  The goals set by G.S. 143‑128 for participation in projects by minority businesses apply to projects funded by the proceeds of bonds or notes issued under this section. The following State agencies shall monitor compliance with this requirement and shall report to the General Assembly by January 1 of each year on the participation by minority businesses in these projects. The State Construction Office, Department of Administration, shall monitor compliance with regard to projects funded by the proceeds of university improvement general obligation bonds and notes and special obligation bonds and notes; the Board of Governors of The University of North Carolina shall provide the State Construction Office any information required by the State Construction Office to monitor compliance. The Community Colleges System Office shall monitor compliance with regard to projects funded by the proceeds of community college general obligation bonds and notes.

(b)        Participation in Providing Professional Services.  The Department of State Treasurer shall provide contracting opportunities for historically underutilized businesses in providing professional services in connection with the issuance of bonds and notes authorized by this section. As used in this subsection, the term "historically underutilized business" means a business described in G.S. 143‑48. The Department of State Treasurer shall strive to increase the amount of legal, financial, and other professional services acquired by it from historically underutilized businesses. With the assistance of the Office for Historically Underutilized Businesses in the Department of Administration, the Department of State Treasurer shall set objectives for contracting with these businesses, identify and eliminate barriers or constraints that may restrict these businesses from contracting with the Department, and develop a plan for meeting its objectives. The Department of State Treasurer shall report quarterly to the Office for Historically Underutilized Businesses on its progress in carrying out the requirements of this subsection.(2000‑3, s. 7(a), (b); 2001‑487, s. 26.)



§ 116D-5. Higher Education Bond Oversight Committee.

§ 116D‑5.  Higher Education Bond Oversight Committee.

(a)        Creation and Membership.  The Higher Education Bond Oversight Committee is established. The Committee shall be located administratively in the General Assembly. The Committee shall consist of 10 members appointed as provided below. In making appointments, each appointing officer shall select members who have appropriate experience and knowledge of the issues to be examined by the Committee and shall strive to ensure geographical diversity among the membership.

(1)        Three members shall be appointed by the Speaker of the House of Representatives.

(2)        Three members shall be appointed by the President Pro Tempore of the Senate.

(3)        Two members shall be appointed by the Chair of the Board of Governors of The University of North Carolina.

(4)        Two members shall be appointed by the Chair of the State Board of Community Colleges.

(b)        Terms.  Terms on the Committee are for three years and begin on January 15, except the terms of the initial members, which begin on appointment. A member continues to serve until a successor is appointed. A vacancy shall be filled within 30 days by the officer who made the original appointment.

(c)        Duties.  The Committee shall:

(1)        Call for reports and presentations from the following parties and convene for the purpose of hearing from the following parties:

a.         The University Facilities Office of each institution of The University of North Carolina.

b.         The Facilities Office of the General Administration of The University of North Carolina.

c.         The State Construction Office of the Department of Administration.

d.         The president of each community college, or the president's designee.

e.         The Administrative and Facilities Services Section of the North Carolina Community College System Office.

f.          The State Treasurer.

(2)        Analyze and prepare recommendations, based on the information received under subdivision (1) of this subsection, concerning the following issues:

a.         Whether expenditures of the proceeds from the bonds issued under the Michael K. Hooker Higher Education Facilities Financing Act, S.L. 2000‑3, are in compliance with the provisions of the Michael K. Hooker Higher Education Facilities Financing Act, S.L. 2000‑3.

b.         Whether the awarded contracts are consistent with the budget and scope of the approved projects.

c.         Whether changes in construction methods could enhance cost savings and promotion of on‑time completion of projects.

d.         Whether the bond issuances are adequately timed to reflect cash‑flow requirements of the projects.

(d)        Reports.  The Committee shall report annually to the Board of Governors of The University of North Carolina, the State Board of Community Colleges, and the Joint Legislative Commission on Governmental Operations.

(e)        Organization.  The President Pro Tempore of the Senate and the Speaker of the House of Representatives shall each designate a cochair of the Committee. The Committee shall meet at least twice a year upon the joint call of the cochairs. A quorum of the Committee is six members. No action may be taken except by a majority vote at a meeting at which a quorum is present.

(f)         Funding.  From funds available to the General Assembly, the Legislative Services Commission shall allocate monies to fund the work of the Higher Education Bond Oversight Committee. Members of the Committee receive subsistence and travel expenses as provided in G.S. 120‑3.1 and G.S. 138‑5.

(g)        Staff.  The Legislative Services Commission, through the Legislative Services Officer, shall assign professional staff to assist the Committee in its work. Upon the direction of the Legislative Services Commission, the Supervisors of Clerks of the Senate and of the House of Representatives shall assign clerical staff to the Committee. The expenses for clerical employees shall be borne by the Committee.

(h)        Expiration.  The Higher Education Bond Oversight Committee terminates upon completion of all projects funded by bond proceeds issued under the Michael K. Hooker Higher Education Facilities Financing Act, S.L. 2000‑3.  (2000‑3, s. 4(a)‑(h); 2008‑84, ss. 1, 2.)



§ 116D-6. Short title.

Article 2.

General Obligation Bonds for Financing Capital Facilities for The University of North Carolina.

§ 116D‑6.  Short title.

This Article may be cited as the University Improvement General Obligation Bonds Finance Act. (2000‑3, s. 1.2.)



§ 116D-7. Definitions.

§ 116D‑7.  Definitions.

The following definitions apply in this Article:

(1)        Bonds.  Bonds authorized to be issued under this Article, including refunding bonds.

(2)        Notes.  Notes issued under this Article.

(3)        University improvement general obligation bonds.  Bonds authorized to be issued under this Article, including refunding bonds. (2000‑3, s. 1.2.)



§ 116D-8. Authorization of bonds and notes.

§ 116D‑8.  Authorization of bonds and notes.

Subject to a favorable vote of a majority of the qualified voters of the State who vote on the question of issuing university improvement general obligation bonds in the election held as provided by law, the State Treasurer may, by and with the consent of the Council of State, issue and sell, at one time or from time to time, university improvement general obligation bonds of the State to be designated "State of North Carolina University Improvement General Obligation Bonds", with any additional designations as may be determined to indicate the issuance of bonds from time to time, or notes of the State. Except as otherwise provided by this Article, the aggregate amount of bonds and notes issued pursuant to this Article shall not exceed two billion five hundred million dollars ($2,500,000,000). The bonds and notes shall be issued in the following years up to the following amounts:

Fiscal Year                         Aggregate Amount

2000‑2001                            $ 201,600,000

2001‑2002                               241,900,000

2002‑2003                               483,900,000

2003‑2004                               483,900,000

2004‑2005                               564,500,000

2005‑2006                               524,200,000

If less than the aggregate amount of bonds or notes authorized to be issued in a fiscal year is issued in that fiscal year, the balance for that fiscal year may be issued in any subsequent fiscal year. Refunding bonds and notes issued pursuant to G.S. 116D‑11(f) shall not be included in the limitation on the aggregate amount of bonds and notes that may be issued pursuant to this Article.

The proceeds of bonds or notes issued under this Article shall be applied to finance the cost of improvement, construction, and acquisition of capital facilities for the University or to refund any outstanding bonds or notes issued under this Article. The capital facilities to be improved, constructed, or acquired with the proceeds of bonds or notes shall be determined as provided in G.S. 116D‑9. (2000‑3, s. 1.2.)



§ 116D-9. Designation of capital facilities and preconditions to bond issuance.

§ 116D‑9.  Designation of capital facilities and preconditions to bond issuance.

The capital facilities to be financed in whole or in part with the proceeds of university improvement general obligation bonds shall be set forth in legislation enacted from time to time by the General Assembly. This legislation shall also provide for voter approval of the bonds to finance the capital facilities and shall become effective only upon approval by the voters. The proceeds of university improvement general obligation bonds shall not be expended to pay the costs of any capital facilities other than those set forth in that legislation. (2000‑3, s. 1.2.)



§ 116D-10. Faith and credit.

§ 116D‑10.  Faith and credit.

The faith and credit and taxing power of the State are hereby pledged for the payment of the principal of and the interest on bonds and notes. The State retains the right to amend any provision of this Article to the extent it does not impair any contractual right of a bond owner. (2000‑3, s. 1.2.)



§ 116D-11. Issuance of bonds and notes.

§ 116D‑11.  Issuance of bonds and notes.

(a)        Terms and Conditions.  Bonds or notes may bear any dates, may be serial or term bonds or notes, or any combination of these, may mature in any amounts and at any times, not exceeding 25 years from their dates, may be payable at any places, either within or without the United States, in any coin or currency of the United States that at the time of payment is legal tender for payment of public and private debts, may bear interest at any rates, which may vary from time to time, and may be made redeemable before maturity, at the option of the State or otherwise as may be provided by the State, at any prices, including a price greater than the face amount of the bonds or notes, and under any terms and conditions, all as may be determined by the State Treasurer, by and with the consent of the Council of State.

(b)        Signatures; Form and Denomination; Registration.  Bonds or notes may be issued in certificated or uncertificated form. If issued in certificated form, bonds or notes shall be signed on behalf of the State by the Governor or shall bear the Governor's facsimile signature, shall be signed by the State Treasurer or shall bear the State Treasurer's facsimile signature, and shall bear the Great Seal of the State or a facsimile of the Seal impressed or imprinted on them. If bonds or notes bear the facsimile signatures of the Governor and the State Treasurer, the bonds or notes shall also bear a manual signature which may be that of a bond registrar, trustee, paying agent, or designated assistant of the State Treasurer. The form and denomination of bonds or notes, including the provisions with respect to registration of the bonds or notes and any system for their registration, shall be as the State Treasurer may determine in conformity with this Article.

(c)        Manner of Sale; Expenses.  Subject to the approval by the Council of State as to the manner in which bonds or notes shall be offered for sale, whether at public or private sale, whether within or without the United States, and whether by publishing notices in certain newspapers and financial journals, mailing notices, inviting bids by correspondence, negotiating contracts of purchase or otherwise, the State Treasurer is authorized to sell bonds or notes at one time or from time to time at any rates of interest, which may vary from time to time, and at any prices, including a price less than the face amount of the bonds or notes, as the State Treasurer may determine. All expenses incurred in the preparation, sale, and issuance of bonds or notes shall be paid by the State Treasurer from the proceeds of bonds or notes or other available moneys.

(d)        Application of Proceeds.  The proceeds of any bonds or notes shall be used solely for the purposes for which the bonds or notes were issued and shall be disbursed in the manner and under the restrictions, if any, that the Council of State may provide in the resolution authorizing the issuance of, or in any trust agreement securing, the bonds or notes.

Any additional moneys which may be received by means of a grant or grants from the United States or any agency or department thereof or from any other source to aid in financing the cost of a capital facility may be disbursed, to the extent permitted by the terms of the grant or grants, without regard to any limitations imposed by this Article.

(e)        Notes; Repayment.  By and with the consent of the Council of State, the State Treasurer is authorized to borrow money and to execute and issue notes of the State for the same, but only in the following circumstances and under the following conditions:

(1)        For anticipating the sale of bonds, the issuance of which the Council of State has approved, if the State Treasurer considers it advisable to postpone the issuance of the bonds.

(2)        For the payment of interest on or any installment of principal of any bonds then outstanding, if there are not sufficient funds in the State treasury with which to pay the interest or installment or principal as they respectively become due.

(3)        For the renewal of any loan evidenced by notes authorized in this Article.

(4)        For the purposes authorized in this Article.

(5)        For refunding bonds or notes as authorized in this Article.

Funds derived from the sale of bonds or notes may be used in the payment of any bond anticipation notes issued under this Article. Funds provided by the General Assembly for the payment of interest on or principal of bonds shall be used in paying the interest on or principal of any notes and any renewals thereof, the proceeds of which have been used in paying interest on or principal of the bonds.

(f)         Refunding Bonds and Notes.  By and with the consent of the Council of State, the State Treasurer is authorized to issue and sell refunding bonds and notes for the purpose of refunding bonds or notes issued pursuant to this Article and to pay the cost of issuance of the refunding bonds or notes. The refunding bonds and notes may be combined with any other issues of State bonds and notes similarly secured. Refunding bonds or notes may be issued at any time prior to the final maturity of the debt or obligation to be refunded. The proceeds from the sale of any refunding bonds or notes shall be applied to the immediate payment and retirement of the bonds or notes being refunded or, if not required for the immediate payment of the bonds or notes being refunded, the proceeds shall be deposited in trust to provide for the payment and retirement of the bonds or notes being refunded and to pay any expenses incurred in connection with the refunding. Money in a trust fund may be invested in (i) direct obligations of the United States government, (ii) obligations the principal of and interest on which are guaranteed by the United States government, (iii) obligations of any agency or instrumentality of the United States government if the timely payment of principal and interest on the obligations is unconditionally guaranteed by the United States government, or (iv) certificates of deposit issued by a bank or trust company located in the State if the certificates are secured by a pledge of any of the obligations described in (i), (ii), or (iii) above having an aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates so secured. This section does not limit the duration of any deposit in trust for the retirement of bonds or notes being refunded but that have not matured and are not presently redeemable, or if presently redeemable, have not been called for redemption.

(g)        University Improvement Bonds Fund.  The proceeds of university improvement general obligation bonds and notes, including premium thereon, if any, except the proceeds of bonds the issuance of which has been anticipated by bond anticipation notes or the proceeds of refunding bonds or notes, shall be placed by the State Treasurer in a special fund to be designated "University Improvement Bonds Fund". Moneys in the University Improvement Bonds Fund shall be used for the purposes set forth in this Article.

Any additional moneys that may be received by means of a grant or grants from the United States of America or any agency or department thereof or from any other source to aid in financing the cost of any university improvements authorized by this Article may be placed by the State Treasurer in the University Improvement Bonds Fund or in a separate account or fund and shall be disbursed, to the extent permitted by the terms of the grant or grants, without regard to any limitations imposed by this Article.

The proceeds of university improvement general obligation bonds and notes may be used with any other moneys made available by the General Assembly for the making of university improvements, including the proceeds of any other State bond issues, whether previously made available or which may be made available after the effective date of this Article. The proceeds of university improvement bonds and notes shall be expended and disbursed under the direction and supervision of the Director of the Budget. The funds provided by this Article for university improvements shall be disbursed for the purposes provided in this Article upon warrants drawn on the State Treasurer by the State Controller, which warrants shall not be drawn until requisition has been approved by the Director of the Budget and which requisition shall be approved only after full compliance with the State Budget Act, Chapter 143C of the General Statutes. (2000‑3, s. 1.2; 2001‑414, s. 45; 2006‑203, s. 56.)



§ 116D-12. Variable rate demand bonds and notes.

§ 116D‑12.  Variable rate demand bonds and notes.

(a)        In fixing the details of bonds and notes, the State Treasurer may provide that the bonds and notes may:

(1)        Be made payable from time to time on demand or tender for purchase by the owner, if a credit facility supports the bonds or notes, unless the State Treasurer specifically determines that a credit facility is not required upon a finding and determination by the State Treasurer that the absence of a credit facility will not materially and adversely affect the financial position of the State and the marketing of the bonds or notes at a reasonable interest cost to the State.

(2)        Be additionally supported by a credit facility.

(3)        Be made subject to redemption or a mandatory tender for purchase prior to maturity.

(4)        Bear interest at rates that may vary from any periods of time, as may be provided in the proceedings providing for the issuance of the bonds or notes, including, without limitation, any variations as may be permitted pursuant to a par formula.

(5)        Be made the subject of a remarketing agreement whereby an attempt is made to remarket bonds or notes to new purchasers prior to their presentment for payment to the provider of the credit facility or to the State.

(b)        If the aggregate principal amount payable by the State under a credit facility is in excess of the aggregate principal amount of bonds or notes secured by the credit facility, whether as a result of the inclusion in the credit facility of a provision for the payment of interest for a limited period of time or the payment of a redemption premium, or for any other reason, then the amount of authorized but unissued bonds or notes during the term of the credit facility shall not be less than the amount of the excess, unless the payment of the excess is otherwise provided for by agreement of the State executed by the State Treasurer. (2000‑3, s. 1.2.)



§ 116D-13. Other agreements.

§ 116D‑13.  Other agreements.

The State Treasurer may authorize, execute, obtain, or otherwise provide for bond insurance, investment contracts, credit and liquidity facilities, interest rate swap agreements and other derivative products, and any other related instruments and matters the State Treasurer determines are desirable in connection with the issuance of bonds or notes. The State Treasurer is authorized to employ and designate any financial consultants, underwriters, and bond attorneys to be associated with any bond issue under this Article as the State Treasurer considers necessary. (2000‑3, s. 1.2.)



§§ 116D-14 through 116D-20. Reserved for future codification purposes.

§§ 116D‑14 through 116D‑20.  Reserved for future codification purposes.



§ 116D-21. Purpose.

Article 3.

Special Obligation Bonds for Improvements to the Facilities of The University of North Carolina.

§ 116D‑21.  Purpose.

The purpose of this Article is to authorize the Board of Governors of The University of North Carolina to issue special obligation bonds, payable from obligated resources, but with no pledge of taxes or the faith and credit of the State or any agency or political subdivision of the State, to pay the cost, in whole or in part, of improvements to the facilities of the University. (2000‑3, s. 1.2.)



§ 116D-22. Definitions.

§ 116D‑22.  Definitions.

The following definitions apply in this Article:

(1)        Existing facilities.  Buildings and facilities then existing that generate income or receipts to the Board of Governors that are pledged, under the provisions of a resolution authorizing the issuance of the special obligation bonds under this Article, to the payment of the bonds.

(2)        Institution.  Each of the institutions enumerated in G.S. 116‑2, and any affiliated institutions of the University, including, without limitation, the University of North Carolina Center for Public Television, the University of North Carolina Health Care System, the North Carolina School of Science and Mathematics, and the North Carolina Arboretum.

(3)        Obligated resources.  Any sources of income or receipts of the Board of Governors or the institution at which a special obligation bond project is or will be located that are designated by the Board as the security and source of payment for bonds issued under this Article to finance a special obligation bond project, including, without limitation, any of the following:

a.         Rents, charges, or fees to be derived by the Board of Governors or the institution from any activities conducted at the institution.

b.         Earnings on the investment of the endowment fund of the institution at which a special obligation project will be located, to the extent that the use of the earnings will not violate any lawful condition placed by the donor upon the part of the endowment fund that generates the investment earnings.

c.         Funds to be received under a contract or a grant agreement, including "overhead costs reimbursement" under a grant agreement, entered into by the Board of Governors or the institution to the extent the use of the funds is not restricted by the terms of the contract or grant agreement or the use of the funds as provided in this Article does not violate the restriction.

Obligated resources do not include funds appropriated to the Board of Governors or the institution from the General Fund by the General Assembly from funds derived from general tax and other revenues of the State, and obligated resources do not include tuition payment by students.

(4)        Special obligation bonds.  Bonds issued under this Article to finance the cost of a special obligation project, which bonds are secured by and payable from obligated resources designated by the Board of Governors at the time the issuance of the bonds is authorized in accordance with this Article.

(5)        Special obligation bond project.  Any capital facilities located or to be located at an institution for the purpose of carrying out the mission of that institution and designated specifically by the Board of Governors as a "special obligation bond project" for purposes of this Article. A special obligation bond project need not necessarily consist of buildings or facilities that are expected to generate "self‑liquidating revenues" to the Board of Governors or the institution from direct rentals, charges, or fees from the services provided by the building or facility, and may include facilities such as classroom buildings, administration buildings, research facilities, libraries, and equipment that do not produce direct, or indirect, income to the Board of Governors or the institution. (2000‑3, s. 1.2.)



§ 116D-23. Credit and taxing power of State not pledged; statement on face of bonds.

§ 116D‑23.  Credit and taxing power of State not pledged; statement on face of bonds.

Special obligation bonds issued under this Article shall not constitute a debt or liability of the State or any political subdivision of the State or a pledge of the faith and credit of the State or of any political subdivision of the State. Special obligation bonds shall be secured solely by the obligated resources pledged to their payment. All of the special obligation bonds shall contain on their face a statement to the effect that neither the State nor the Board of Governors is obligated to pay the bonds or the interest on the bonds except from the obligated resources pledged for payment and that neither the faith and credit nor the taxing power of the State or of any political subdivision or instrumentality of the State is pledged to the payment of the principal of or the interest on the bonds. The issuance of special obligation bonds under this Article does not directly or indirectly or contingently obligate the State or any political subdivision of the State to levy or to pledge any taxes for the bonds. (2000‑3, s. 1.2.)



§ 116D-24. General powers of Board of Governors.

§ 116D‑24.  General powers of Board of Governors.

The Board of Governors is authorized, subject to the requirements of this Article, to do all of the following:

(1)        Determine the location and character of any special obligation bond project, to acquire, construct, and provide the project, and to maintain, repair, and operate and enter into contracts for the management, lease, use, or operation of all or any portion of any special obligation bond project and any existing facilities.

(2)        Issue special obligation bonds to pay all or any part of the cost of a special obligation bond project, and to fund or refund any bonds previously issued by the Board of Governors to finance facilities designated as a special obligation bond project.

(3)        Fix and revise from time to time and charge and collect fees, rates, rents, charges, and other income for the use of and for the services furnished by the institution that are designated as obligated resources in connection with a special obligation bond issue.

(4)        Establish and enforce, and to agree through any resolution or trust agreement authorizing or securing bonds under this Article to make and enforce, rules for the use of and services rendered by the institution of the income or receipts to be obtained from the use or services designated as obligated resources in connection with a special obligation bond issue.

(5)        Acquire, hold, lease, and dispose of real and personal property in the exercise of its powers and the performance of its duties and to lease all or any part of a special obligation bond project and any existing facilities for any periods of years, not exceeding 40 years, upon any terms and conditions as the Board of Governors determines, subject to the provisions of G.S. 143‑341.

(6)        Employ consulting engineers, attorneys, accountants, construction and financial experts, superintendents, managers, and any other employees and agents as may be necessary in its judgment in connection with a special obligation bond project and existing facilities, and to fix their compensation.

(7)        Enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this Article.

(8)        Receive and accept from any federal, State, or other public agency and any private agency, person, or other entity donations, loans, grants, aid, or contributions of any money, property, labor, or other things of value for a special obligation bond project or any other services provided by the institution that is designated as the obligated resource in connection with a special obligation bond issue, and to agree to apply and use them in accordance with the terms and conditions under which they are provided.

(9)        Do all acts and things necessary or convenient to carry out the powers granted by this Article. (2000‑3, s. 1.2.)



§ 116D-25. Consultation with the Joint Legislative Commission on Governmental Operations.

§ 116D‑25.  Consultation with the Joint Legislative Commission on Governmental Operations.

Whenever this Article requires the approval of the Director of the Budget of an action, the Director of the Budget may consult with the Joint Legislative Commission on Governmental Operations before giving approval. (2000‑3, s. 1.2.)



§ 116D-26. Issuance of special obligation bonds and bond anticipation notes.

§ 116D‑26.  Issuance of special obligation bonds and bond anticipation notes.

(a)        Authority.  The Board of Governors may issue, subject to the approval of the Director of the Budget, at one time or from time to time, special obligation bonds of the Board of Governors for the purpose of paying all or any part of the cost of acquiring, constructing, or providing a special obligation project. Before issuing special obligation bonds, the Board of Governors shall first adopt a resolution (i) setting forth the designation by the Board of Governors that the buildings or facilities to be financed by the bond issue are the special obligation bond project being financed and (ii) designating the obligated resources that will secure and be the source of payment of the special obligation bonds to be issued. The Board of Governors shall not issue any special obligation bonds unless the Board of Governors finds that sufficient obligated resources are reasonably expected to be available (i) to pay the principal and interest on the special obligation bonds proposed to be issued, (ii) to create and maintain any reserves for the payment of the special obligation bonds, to the extent the Board of Governors is required to maintain reserves for this purpose by the terms of the trust agreement or resolution authorizing the issuance of the special obligation bonds, and (iii) to provide for the maintenance and operation of the facilities that are to generate the obligated resources to the extent the Board of Governors is required to maintain those facilities by the terms of the trust agreement or resolution authorizing the issuance of the special obligation bonds. Notwithstanding any other provision of this Article, the proceeds of special obligation bonds to be secured by obligated resources derived from the operation of or activities at one institution may not be applied to finance a special obligation project to be located at another institution.

(b)        Approval Required.  The Board of Governors shall not issue any special obligation bonds for a project at an institution unless the board of trustees of that institution has approved the issuance of bonds for that project. The Board of Governors shall not issue special obligation bonds under this Article until the effective date of legislation enacted by the General Assembly authorizing the undertaking of the special obligation bond project to be financed and fixing the maximum aggregate principal amount of special obligation bonds that shall be issued for that purpose. In submitting proposed special obligation bond projects to the General Assembly for approval, the Board of Governors shall submit information on the need for each project, project costs, estimates of increased operating costs upon completion, estimated debt service requirements, and the sources and amounts of obligated resources to be pledged for the repayment of the bonds. If the obligated resources to repay the bonds or to operate the proposed project potentially involve increased costs to students or to the General Fund, these costs shall be identified in the Board of Governors' submission.

Except as provided in this Article, special obligation bond projects may be undertaken, special obligation bonds may be issued, and other powers vested in the Board of Governors under this Article may be exercised by the Board without obtaining the consent of any department, division, commission, board, bureau, or agency of the State and without any other proceedings or the happening of any other conditions or things other than those proceedings, conditions, or things which are specifically required by this Article.

(c)        Term; Form.  The special obligation bonds of each issue shall be dated, shall mature at any times not exceeding 30 years from their dates, shall bear interest at any rates as may be determined by the Board of Governors, and may be redeemable before maturity at the option of the Board, at any prices and under any terms and conditions as may be fixed by the Board prior to the issuance of the special obligation bonds. The Board of Governors shall determine the form and manner of execution of the special obligation bonds and shall fix the denominations of the special obligation bonds and the places of payment of principal and interest, which may be at any bank or trust company within or without the State. Notwithstanding any of the other provisions of this Article or any recitals in any special obligation bonds issued under the provisions of this Article, all special obligation bonds shall be negotiable instruments under the laws of this State, subject only to the provisions for registration in a resolution authorizing the issuance of the special obligation bonds or a trust agreement securing the bonds. The Board of Governors may sell the special obligation bonds in any manner, at public or private sale, and for any price, as it may determine to be for its best interests.

(d)        Proceeds; Additional Bonds.  The proceeds of the special obligation bonds of each issue shall be used solely for the purpose for which the bonds have been authorized and shall be disbursed in the manner and under such restrictions, if any, as the Board of Governors may provide in the resolution authorizing the issuance of the bonds or in the trust agreement securing them. Unless otherwise provided in the authorizing resolution or in the trust agreement securing the special obligation bonds, if the proceeds of the special obligation bonds, by error of estimates or otherwise, are less than the cost of the special obligation bond project, additional bonds may in like manner be issued to provide the amount of the deficit and shall be deemed to be of the same issue and shall be entitled to payment from the same fund without preference or priority of the bonds first issued for the same purpose.

The resolution providing for the issuance of special obligation bonds, and any trust agreement securing them, may also contain limitations upon the issuance of additional special obligation bonds as the Board of Governors considers proper, and the additional special obligation bonds must be issued under the restrictions and limitations prescribed by the resolution or trust agreement.

(e)        Temporary Bonds; Notes.  Before preparing definitive bonds, the Board of Governors may, under like restrictions, issue interim receipts or temporary bonds exchangeable for definitive bonds when the bonds have been executed and are available for delivery. The Board may also provide for the replacement of any bonds which become mutilated, destroyed, or lost.

The Board of Governors may enter into or negotiate a note with an acceptable bank or trust company in lieu of issuing special obligation bonds for the financing of special obligation bond projects covered under this Article. The terms and conditions of any note of this nature shall be in accordance with the terms and conditions surrounding issuance of the special obligation bonds.

(f)         Bond Anticipation Notes.  The Board of Governors may issue, subject to the approval of the Director of the Budget, at one time or from time to time, bond anticipation notes of the Board of Governors in anticipation of the issuance of special obligation bonds authorized by this Article. The principal of and the interest on these notes shall be payable solely from the proceeds of special obligation bonds or renewal notes or, in the event bond or renewal note proceeds are not available, from the obligated resources designated for their payment. The notes of each issue shall be dated, shall mature at any times not exceeding 30 years from their dates, shall bear interest at any rates as may be determined by the Board of Governors, and may be redeemable before maturity, at the option of the Board of Governors, at any prices and under any terms and conditions as may be fixed by the Board of Governors prior to the issuance of the notes. If the Board of Governors issues a bond anticipation note for a term in excess of three years, no individual project may be funded from the proceeds of the note for longer than three years. The Board shall determine the form and the manner of execution of the notes and shall fix the denominations of the notes and the places of payment of principal and interest, which may be at any bank or trust company within or without the State. Notwithstanding any of the other provisions of this Article or any recitals in any notes issued under the provisions of this Article, all notes shall be negotiable instruments under the laws of this State, subject only to the provisions for registration in a resolution authorizing the issuance of the notes or any trust agreement securing the bonds in anticipation of which the notes are being issued. The Board of Governors may sell the notes in any manner, at public or private sale, and for any price, as it may determine to be for its best interests.

The proceeds of the notes shall be used solely for the purpose for which the special obligation bonds have been authorized, and the note proceeds shall be disbursed in any manner and under any restrictions as the Board of Governors may provide in the resolution authorizing the issuance of the notes or bonds or in the trust agreement securing the special obligation bonds.

The resolution providing for the issuance of notes, and any trust agreement securing the special obligation bonds in anticipation of which the notes are being authorized, may also contain limitations upon the issuance of additional notes as the Board of Governors considers proper, and such additional notes shall be issued under the restrictions and limitations prescribed by the resolution or trust agreement. The Board may also provide for the replacement of any notes which shall become mutilated, destroyed, or lost.

Except as provided in this Article, notes may be issued under this Article and other powers vested in the Board of Governors under this Article may be exercised by the Board without obtaining the consent of any department, division, commission, board, bureau, or agency of the State and without any other proceedings or the happening of any other conditions or things than those proceedings, conditions, or things which are specifically required by this Article.

Unless the context indicates otherwise, the word "bonds", wherever used in this Article, include the words "bond anticipation notes." (2000‑3, s. 1.2; 2003‑357, s. 1.)



§ 116D-27. Trust agreement; money received deemed trust funds; insurance; remedies.

§ 116D‑27.  Trust agreement; money received deemed trust funds; insurance; remedies.

(a)        Trust Agreement Securing Bonds.  In the discretion of the Board of Governors and subject to the approval of the Director of the Budget, any special obligation bonds issued under this Article may be secured by a trust agreement by and between the Board of Governors and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the State. The trust agreement or the resolution providing for the issuance of special obligation bonds may pledge or assign the obligated resources designated as security for the special obligation bonds, but shall not convey or mortgage any property of the institution. The trust agreement or resolution providing for the issuance of special obligation bonds may contain provisions for protecting and enforcing the rights and remedies of the holders of the special obligation bonds that are reasonable and proper and not in violation of law, including covenants setting forth the duties of the Board of Governors in relation to the acquisition, construction, or provision of any of the charging and collecting of any rates, fees, or charges that have been designated as obligated resources, the maintenance, repair, operation, and insurance of any property of the institution, and the custody, safeguarding, and application of all moneys. It shall be lawful for any bank or trust company incorporated under the laws of the State which may act as depositary of the proceeds of special obligation bonds or funds securing special obligation bonds to furnish any indemnifying bonds or to pledge any securities as may be required by the Board of Governors. A trust agreement or resolution may set forth the rights and remedies of the holders of the special obligation bonds and the rights, remedies, and immunities of the trustee or trustees, if any, and may restrict the individual right of action by the holders. In addition to the foregoing, a trust agreement or resolution may contain other provisions the Board of Governors considers reasonable and proper for the security of the holders. All expenses incurred in carrying out the provisions of the trust agreement or resolution may be treated as a part of the cost of the special obligation bond projects for which the special obligation bonds are issued or as an expense of operation of the special obligation bond project.

(b)        Trust Funds.  All moneys received pursuant to the authority of this Article, whether as proceeds from the sale of bonds, or as obligated resources, are trust funds to be held and applied solely as provided in this Article. The Board of Governors may provide for the payment of all or part of the proceeds of the sale of the special obligation bonds and the obligated resources to any officer, board, or depositary that it may designate for their custody, and may provide for their method of disbursement, with any safeguards and restrictions it may determine. Any officer with whom, or any bank or trust company with which, moneys are deposited shall act as trustee of the moneys and shall hold and apply them for the purposes of this Article, subject to any requirements provided in this Article and in the resolution or trust agreement, authorizing or securing the special obligation bonds.

(c)        Insurance.  Notwithstanding the provisions of any other law, the Board of Governors may carry insurance on any special obligation bond projects and any existing facilities in any amounts and covering any risks it considers advisable.

(d)        Remedies.  Any holder of special obligation bonds issued under this Article and the trustees under a trust agreement, except to the extent the rights given in this section may be restricted by the trust agreement or the resolution authorizing the issuance of the special obligation bonds, may, either at law or in equity, by suit, action, mandamus, or other proceedings, protect and enforce any and all rights under the laws of the State or granted under this Article or under the trust agreement or resolution, and may enforce and compel the performance of all duties required by this Article or by the trust agreement or resolution to be performed by the Board of Governors or by any of its officers, including the fixing, charging, and collecting of obligated resources. (2000‑3, s. 1.2.)



§ 116D-28. Fixing and collecting obligated resources.

§ 116D‑28.  Fixing and collecting obligated resources.

(a)        Board to Provide Sufficient Resources.  For the purpose of aiding in the financing of a special obligation bond project and to provide security to the owners of the special obligation bonds issued to finance the special obligation bond project, the Board of Governors is authorized, to the extent the generation of the obligated resources is in the control of the Board, to fix, revise from time to time, charge, and collect the rents, charges, fees, or other revenues constituting the obligated resources. Fees and other revenue sources constituting obligated resources may be imposed or increased only with the approval of the Board of Governors. As long as any special obligation bonds issued under this Article and payable from those obligated resources are outstanding, the obligated resources, to the extent within the control of the Board of Governors, shall be so fixed and adjusted, with relation to other funds available, as to provide funds pursuant to the requirements of the resolution or trust agreement authorizing or securing the special obligation bonds and at least sufficient to pay the principal of and the interest on the special obligation bonds as they become due and payable, to assure the continued collection of the obligated resources, and to create and maintain reserves for these purposes. A sufficient amount of the obligated resources, except any part that may be necessary to pay the cost of maintenance, repair, and operation, and to provide reserves for these purposes and for renewals, replacements, extensions, enlargements, and improvements as may be provided for in the resolution authorizing the issuance of the special obligation bonds or in the trust agreement securing the same, shall be set aside at regular intervals as may be provided in the resolution or trust agreement authorizing the issuance of the special obligation bonds in a sinking fund which is hereby pledged to, and charged with, the payment of the principal of and the interest on the special obligation bonds as they become due and the redemption price or the purchase price of special obligation bonds retired by call or purchase as provided in the resolution or trust agreement. This pledge shall be valid and binding from the time it is made, the obligated resources so pledged and thereafter received by the Board of Governors shall immediately be subject to the lien of the pledge without any physical delivery of the pledge or further act, and the lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the Board of Governors, irrespective of whether the parties have notice of the pledge. Neither the resolution nor any trust agreement by which a pledge is created need be filed or recorded except in the records of the Board of Governors. The use and disposition of moneys to the credit of the sinking fund shall be subject to the provisions of the resolution authorizing the issuance of the special obligation bonds or of the trust agreement securing the bonds.

(b)        State Pledge.  The State pledges to, and agrees with, the holders of any special obligation bonds or notes issued by the Board of Governors pursuant to this Article that as long as any of the special obligation bonds or notes are outstanding and unpaid, the State will not limit or alter the rights vested in the Board of Governors at the time of issuance of the special obligation bonds or notes to set the terms and conditions of the special obligation bonds or notes and to fulfill the terms of any agreements made with the bondholders or noteholders. The State shall in no way impair the rights and remedies of the bondholders or noteholders until the special obligation bonds or notes and all costs and expenses in connection with any action or proceedings by or on behalf of the bondholders or noteholders are fully paid, met, and discharged. (2000‑3, s. 1.2.)



§ 116D-29. Vesting powers in committee.

§ 116D‑29.  Vesting powers in committee.

The Board of Governors may authorize its budget and finance committee to sell any special obligation bonds which the Board has, with the approval of the Director of the Budget, authorized to be issued under this Article in any manner and under any limitations or conditions as the Board prescribes and to perform other functions under this Article the Board determines. (2000‑3, s. 1.2.)



§ 116D-30. Refunding bonds.

§ 116D‑30.  Refunding bonds.

The Board of Governors may, subject to the approval of the Director of the Budget, issue from time to time refunding bonds for the purpose of refunding any bonds by the Board under this Article or under any Article of Chapter 116 of the General Statutes, including the payment of any redemption premium on them and any interest accrued or to accrue to the date of redemption of the bonds refunded. The Board of Governors is further authorized, subject to the approval of the Director of the Budget, to issue from time to time refunding bonds for the combined purpose of (i) refunding any bonds issued by the Board under this Article or under any Article of Chapter 116 of the General Statutes, including the payment of any redemption premium on them and any interest accrued or to accrue to the date of redemption of the bonds, and (ii) paying all or any part of the cost of acquiring or constructing any additional special obligation bond projects.

This Article, as applicable, governs the issuance of refunding bonds, their maturities and other details, the rights and remedies of their holders, and the rights, powers, privileges, duties, and obligations of the Board of Governors with respect to them. (2000‑3, s. 1.2.)



§ 116D-31. Additional and alternative method.

§ 116D‑31.  Additional and alternative method.

This Article provides an additional and alternative method for the doing of the things authorized and is supplemental and additional to powers conferred by other laws, including G.S. 116‑175 to G.S. 116‑185, inclusive and G.S. 116‑197 and G.S. 116‑198, and is not in derogation of or repealing any powers now existing under any other law, whether general, special, or local. The issuance of special obligation bonds or refunding bonds under this Article, however, need not comply with the requirements of any other law applicable to the issuance of bonds. (2000‑3, s. 1.2.)



§§ 116D-32 through 116D-40. Reserved for future codification purposes.

§§ 116D‑32 through 116D‑40.  Reserved for future codification purposes.



§ 116D-41. Short title.

Article 4.

Community Colleges Facilities General Obligation Finance Act.

§ 116D‑41.  Short title.

This Article may be cited as the Community College Facilities General Obligation Finance Act. (2000‑3, s. 1.2.)



§ 116D-42. Definitions.

§ 116D‑42.  Definitions.

The following definitions apply in this Article:

(1)        Bonds.  Bonds authorized to be issued under this Article, including refunding bonds.

(2)        Community college.  Defined in G.S. 115D‑2.

(3)        Community college general obligation bonds.  Bonds authorized to be issued under this Article, including refunding bonds.

(4)        Community Colleges System Office.  The North Carolina Community Colleges System Office, created by Article 1 of Chapter 115D of the General Statutes, or if the Community Colleges System Office is abolished or otherwise divested of its functions under this Article, the public body succeeding it in its principal functions, or upon which are conferred by law the rights, powers, and duties given by this Article to the Community Colleges System Office.

(5)        Notes.  Notes issued under this Article. (2000‑3, s. 1.2.)



§ 116D-43. Authorization of bonds and notes.

§ 116D‑43.  Authorization of bonds and notes.

Subject to a favorable vote of a majority of the qualified voters of the State who vote on the question of issuing community college general obligation bonds in the election held as provided by law, and upon the application of the Community Colleges System Office, the State Treasurer may, by and with the consent of the Council of State, issue and sell, at one time or from time to time, community college general obligation bonds of the State to be designated "State of North Carolina Community College General Obligation Bonds", with any additional designations as may be determined to indicate the issuance of bonds from time to time, or notes of the State. Except as otherwise provided by this Article, the aggregate amount of bonds and notes issued pursuant to this Article shall not exceed six hundred million dollars ($600,000,000). The bonds and notes shall be issued in the following years up to the following amounts:

Fiscal Year                   Aggregate Amount

2000‑2001                        $48,400,000

2001‑2002                         58,100,000

2002‑2003                        116,100,000

2003‑2004                        116,100,000

2004‑2005                        135,500,000

2005‑2006                        125,800,000

If less than the aggregate amount of bonds or notes authorized to be issued in a fiscal year is issued in that fiscal year, the balance for that fiscal year may be issued in any subsequent fiscal year. Refunding bonds and notes issued pursuant to G.S. 116D‑46(f) shall not be included in the limitation on the aggregate amount of bonds and notes that may be issued pursuant to this Article.

The proceeds of bonds or notes issued under this Article shall be applied to finance the cost of grants to be made by the State to community colleges to finance the cost of capital facilities for the community college or to refund any outstanding bonds or notes issued under this Article. The capital facilities to be improved, constructed, or acquired with the proceeds of bonds or notes shall be determined as provided in G.S. 116D‑44. (2000‑3, s. 1.2.)



§ 116D-44. Designation of capital facilities and preconditions to bond issuance.

§ 116D‑44.  Designation of capital facilities and preconditions to bond issuance.

The capital facilities to be financed in whole or in part with the proceeds of community college general obligation bonds shall be described in legislation enacted from time to time by the General Assembly. This legislation shall also provide for voter approval of the bonds to finance the capital facilities and shall become effective only upon approval by the voters. The proceeds of community college general obligation bonds shall not be expended to pay the costs of any capital facilities other than those described in that legislation. (2000‑3, s. 1.2.)



§ 116D-45. Faith and credit.

§ 116D‑45.  Faith and credit.

The faith and credit and taxing power of the State are hereby pledged for the payment of the principal of and the interest on bonds and notes. The State retains the right to amend any provision of this Article to the extent it does not impair any contractual right of a bond owner. (2000‑3, s. 1.2.)



§ 116D-46. Issuance of bonds and notes.

§ 116D‑46.  Issuance of bonds and notes.

(a)        Terms and Conditions.  Bonds or notes may bear any dates, may be serial or term bonds or notes, or any combination of these, may mature in any amounts and at any times, not exceeding 25 years from their dates, may be payable at any places, either within or without the United States, in any coin or currency of the United States that at the time of payment is legal tender for payment of public and private debts, may bear interest at any rates, which may vary from time to time, and may be made redeemable before maturity, at the option of the State or otherwise as may be provided by the State, at any prices, including a price greater than the face amount of the bonds or notes, and under any terms and conditions, all as may be determined by the State Treasurer, by and with the consent of the Council of State.

(b)        Signatures; Form and Denomination; Registration.  Bonds or notes may be issued in certificated or uncertificated form. If issued in certificated form, bonds or notes shall be signed on behalf of the State by the Governor or shall bear the Governor's facsimile signature, shall be signed by the State Treasurer or shall bear the State Treasurer's facsimile signature, and shall bear the Great Seal of the State or a facsimile of the Seal impressed or imprinted on them. If bonds or notes bear the facsimile signatures of the Governor and the State Treasurer, the bonds or notes shall also bear a manual signature which may be that of a bond registrar, trustee, paying agent, or designated assistant of the State Treasurer. The form and denomination of bonds or notes, including the provisions with respect to registration of the bonds or notes and any system for their registration, shall be as the State Treasurer may determine in conformity with this Article.

(c)        Manner of Sale; Expenses.  Subject to the approval by the Council of State as to the manner in which bonds or notes shall be offered for sale, whether at public or private sale, whether within or without the United States, and whether by publishing notices in certain newspapers and financial journals, mailing notices, inviting bids by correspondence, negotiating contracts of purchase or otherwise, the State Treasurer is authorized to sell bonds or notes at one time or from time to time at any rates of interest, which may vary from time to time, and at any prices, including a price less than the face amount of the bonds or notes, as the State Treasurer may determine. All expenses incurred in the preparation, sale, and issuance of bonds or notes shall be paid by the State Treasurer from the proceeds of bonds or notes or other available moneys.

(d)        Application of Proceeds.  The proceeds of any bonds or notes shall be used solely for the purposes for which the bonds or notes were issued and shall be disbursed in the manner and under the restrictions, if any, that the Council of State may provide in the resolution authorizing the issuance of, or in any trust agreement securing, the bonds or notes.

Any additional moneys which may be received by means of a grant or grants from the United States or any agency or department thereof or from any other source to aid in financing the cost of a capital facility may be disbursed, to the extent permitted by the terms of the grant or grants, without regard to any limitations imposed by this Article.

(e)        Notes; Repayment.  By and with the consent of the Council of State, the State Treasurer is authorized to borrow money and to execute and issue notes of the State for the same, but only in the following circumstances and under the following conditions:

(1)        For anticipating the sale of bonds the issuance of which the Council of State has approved, if the State Treasurer considers it advisable to postpone the issuance of the bonds.

(2)        For the payment of interest on or any installment of principal of any bonds then outstanding, if there are not sufficient funds in the State treasury with which to pay the interest or installment or principal as they respectively become due.

(3)        For the renewal of any loan evidenced by notes authorized in this Article.

(4)        For the purposes authorized in this Article.

(5)        For refunding bonds or notes as authorized in this Article.

Funds derived from the sale of bonds or notes may be used in the payment of any bond anticipation notes issued under this Article. Funds provided by the General Assembly for the payment of interest on or principal of bonds shall be used in paying the interest on or principal of any notes and any renewals thereof, the proceeds of which have been used in paying interest on or principal of the bonds.

(f)         Refunding Bonds and Notes.  By and with the consent of the Council of State, the State Treasurer is authorized to issue and sell refunding bonds and notes for the purpose of refunding bonds or notes issued pursuant to this Article and to pay the cost of issuance of the refunding bonds or notes. The refunding bonds and notes may be combined with any other issues of State bonds and notes similarly secured. Refunding bonds or notes may be issued at any time prior to the final maturity of the debt or obligation to be refunded. The proceeds from the sale of any refunding bonds or notes shall be applied to the immediate payment and retirement of the bonds or notes being refunded or, if not required for the immediate payment of the bonds or notes being refunded, the proceeds shall be deposited in trust to provide for the payment and retirement of the bonds or notes being refunded and to pay any expenses incurred in connection with the refunding. Money in a trust fund may be invested in (i) direct obligations of the United States government, (ii) obligations the principal of and interest on which are guaranteed by the United States government, (iii) obligations of any agency or instrumentality of the United States government if the timely payment of principal and interest on the obligations is unconditionally guaranteed by the United States government, or (iv) certificates of deposit issued by a bank or trust company located in the State if the certificates are secured by a pledge of any of the obligations described in (i), (ii), or (iii) above having an aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates so secured. This section does not limit the duration of any deposit in trust for the retirement of bonds or notes being refunded but that have not matured and are not presently redeemable, or if presently redeemable, have not been called for redemption.

(g)        Community College Bonds Fund.  The proceeds of community college general obligation bonds and notes, including premium thereon, if any, except the proceeds of bonds the issuance of which has been anticipated by bond anticipation notes or the proceeds of refunding bonds or notes, shall be placed by the State Treasurer in a special fund to be designated "Community College Bonds Fund". Moneys in the Community College Bonds Fund shall be used for the purposes set forth in this Article.

Any additional moneys that may be received by means of a grant or grants from the United States of America or any agency or department thereof or from any other source to aid in financing the cost of any community college capital facilities authorized by this Article may be placed by the State Treasurer in the Community College Bonds Fund or in a separate account or fund and shall be disbursed, to the extent permitted by the terms of the grant or grants, without regard to any limitations imposed by this Article.

The proceeds of community college general obligation bonds and notes may be used with any other moneys made available by the General Assembly for the making of grants to community colleges for capital facilities, including the proceeds of any other State bond issues, whether previously made available or which may be made available after the effective date of this Article. The proceeds of community college bonds and notes shall be expended and disbursed under the direction and supervision of the Director of the Budget. The funds provided by this Article for grants to community colleges shall be disbursed for the purposes provided in this Article upon warrants drawn on the State Treasurer by the State Controller, which warrants shall not be drawn until requisition has been approved by the Director of the Budget and which requisition shall be approved only after full compliance with the State Budget Act, Chapter 143C of the General Statutes. (2000‑3, s. 1.2; 2001‑414, s. 46; 2006‑203, s. 57.)



§ 116D-47. Variable rate demand bonds and notes.

§ 116D‑47.  Variable rate demand bonds and notes.

(a)        In fixing the details of bonds and notes, the State Treasurer may provide that the bonds and notes may:

(1)        Be made payable from time to time on demand or tender for purchase by the owner, if a credit facility supports the bonds or notes, unless the State Treasurer specifically determines that a credit facility is not required upon a finding and determination by the State Treasurer that the absence of a credit facility will not materially and adversely affect the financial position of the State and the marketing of the bonds or notes at a reasonable interest cost to the State.

(2)        Be additionally supported by a credit facility.

(3)        Be made subject to redemption or a mandatory tender for purchase prior to maturity.

(4)        Bear interest at rates that may vary from any periods of time, as may be provided in the proceedings providing for the issuance of the bonds or notes, including, without limitation, any variations as may be permitted pursuant to a par formula.

(5)        Be made the subject of a remarketing agreement whereby an attempt is made to remarket bonds or notes to new purchasers prior to their presentment for payment to the provider of the credit facility or to the State.

(b)        If the aggregate principal amount payable by the State under a credit facility is in excess of the aggregate principal amount of bonds or notes secured by the credit facility, whether as a result of the inclusion in the credit facility of a provision for the payment of interest for a limited period of time or the payment of a redemption premium, or for any other reason, then the amount of authorized but unissued bonds or notes during the term of the credit facility shall not be less than the amount of the excess, unless the payment of the excess is otherwise provided for by agreement of the State executed by the State Treasurer. (2000‑3, s. 1.2.)



§ 116D-48. Other agreements.

§ 116D‑48.  Other agreements.

The State Treasurer may authorize, execute, obtain, or otherwise provide for bond insurance, investment contracts, credit and liquidity facilities, interest rate swap agreements and other derivative products, and any other related instruments and matters the State Treasurer determines are desirable in connection with the issuance of bonds or notes. The State Treasurer is authorized to employ and designate any financial consultants, underwriters, and bond attorneys to be associated with any bond issue under this Article as the State Treasurer considers necessary. (2000‑3, s. 1.2.)



§ 116D-49. Procurement of capital facilities.

§ 116D‑49.  Procurement of capital facilities.

Any laws, rules, or regulations of the State that relate to the acquisition and construction of capital facilities shall apply to the capital facilities financed pursuant to this Article. (2000‑3, s. 1.2.)






Chapter 117 - Electrification.

§ 117-1. Rural Electrification Authority created; appointments; terms of members.

Chapter 117.

Electrification.

Article 1.

Rural Electrification Authority.

§ 117‑1.  Rural Electrification Authority created; appointments; terms of members.

An agency to be known as the North Carolina Rural Electrification Authority is hereby created as an agency of the State of North Carolina, such agency to consist of five members to be appointed by the Governor of North Carolina. Current members of the North Carolina Rural Electrification Authority shall complete their respective terms of office. On or after June 5, 1975, the Governor shall appoint two members to replace those members whose terms expire  on said date. All appointments made by the Governor shall be made for terms of four years. (1935, c. 288, s. 1; 1975, c. 709, s. 7.)



§ 117-2. Powers.

§ 117‑2.  Powers.

The purpose of said North Carolina Rural Electrification Authority is to secure electrical service for the rural districts of the State where service is not now being rendered, and it is hereby empowered to do the following in order to accomplish that purpose:

(1)        To investigate all applications from communities unserved, or inadequately served, with electrical energy in North Carolina, and to determine the feasibility of obtaining such service therefor.

(2)        To employ such personnel as shall be necessary to conduct surveys, assist the several communities to organize and finance extensions of rural distribution lines; to negotiate with power companies and other agencies for the supply of electric energy for and on behalf of the rural communities that desire service.

(3)        To contact the power companies and other agencies contiguous to the area and areas desiring service, for the purpose of arranging for the extension by said companies, or other agencies, of service in that community for such extension as may be feasible for the power company, or other agency, contiguous to the area to finance itself.

(4)        To make estimates of costs of extension which the power company would not be willing to finance and report such findings to the citizens of the community desiring service or to the corporations organized under this Chapter, to be known as "electric membership corporations."

(5)        To estimate the service charges which said community would have to set up in addition to the rates for energy as may be found necessary in order to make extension self‑liquidating.

(6)        To have authority to call upon the Utilities Commission of the State to fix such rates and service charges as will be necessary to accomplish the purpose, and the right to petition the Utilities Commission to require extension of lines by the power companies when, in its opinion, it is proper and feasible.

(7)        To have the power of eminent domain for the purpose of condemning rights‑of‑way for the erection of transmission and distribution lines, either in its own name, or in its own name on behalf of the electric membership corporations to be formed as provided by law. For the purposes of exercising the powers of eminent domain the North Carolina Rural Electrification Authority shall be deemed a private condemnor and shall follow the procedures of Chapter 40A for a private condemnor.

(8)        To have such right and authority to secure for said local communities or electric membership corporations as may be set up assistance from any agency of the United States government, either by gift or loan, as may be possible to aid said local community in securing electric energy for said community.

(9)        To investigate all applications from communities for the formation of electric membership corporations and determine and pass upon the question of granting the authority to form such corporations; to provide forms for making such applications; and to do all things necessary to a proper determination of the question of establishment of the local electric membership corporations.

(10)      To act as agent for any electric membership corporations formed under direction or permission of the North Carolina Rural Electrification Authority in securing loans or grants from any agency of the United States government.

(11)      To prescribe rules and regulations and the necessary blanks for the electric membership corporations in making applications for grant or loan from any agency of the United States government.

(12)      To do all other acts and things which may be necessary to aid the rural communities in North Carolina to secure electric energy. (1935, c. 288, s. 2; 1981, c. 919, s. 12.)



§ 117-2.1. Additional powers.

§ 117‑2.1.  Additional powers.

In addition to the powers provided in G.S. 117‑2, the Authority is empowered, authorized and directed to make, promulgate and implement plans and programs whereby the electric membership corporations organized or domesticated under this Chapter shall promote and foster methods of conserving electric energy in accordance with provisions of the National Energy Act as delegated to the states. (1979, c. 285, s. 1.)



§ 117-3. Authority not granted power to fix rates or order line extensions; right of suggestion and petition.

§ 117‑3.  Authority not granted power to fix rates or order line extensions; right of suggestion and petition.

The Authority itself shall not be a rate‑making body, and shall have no power to fix the rates or service charges, or to order the extension of lines by the power companies. The function of making rates and service charges and orders for the extension of lines shall remain in the Utilities Commission of North Carolina, and the Authority shall only have the right of suggestion and petition to the Utilities Commission of its opinion as to the proper rates and service charges and line extensions, and no rate recommended or suggested by the Authority shall be effective until approved by the Utilities Commission: Provided, that if the Utilities Commission of North Carolina does not have the right under the existing law to fix service charges in addition to the rates prescribed for electrical energy, and the power to order line extensions, such power and authority is hereby granted the Utilities Commission of North Carolina to fix and promulgate service charges in addition to rates in any community which avails itself of this Article, and form a corporation authorized hereunder to be known as electric membership corporation, and to order line extensions when it shall determine that the same is proper and feasible. (1935, c. 288, s. 3.)



§ 117-3.1. Regulatory fee.

§ 117‑3.1.  Regulatory fee.

(a)        Fee imposed.  It is the policy of the State of North Carolina to provide fair regulation of electric and telephone membership corporations in the interest of the public. The cost of regulating electric and telephone membership corporations is a burden incident to the privilege of operating as an electric or telephone membership corporation. Therefore, for the purpose of defraying the cost of regulating electric and telephone membership corporations, every electric and telephone membership corporation subject to the jurisdiction of the Authority shall pay a quarterly regulatory fee, in addition to all other fees and taxes, as provided in this section. The fees collected shall be used only to pay the expenses of the Authority in regulating electric and telephone membership corporations in the interest of the public.

(b)        Rate.  For each fiscal year, the regulatory fee shall be the greater of the following:

(1)        The rate established by the General Assembly for that year for each electric membership corporation's North Carolina meter connected for service and each telephone membership corporation's North Carolina access line connected for service for each quarter of the year.

(2)        Four cents (4¢) for each electric membership corporation's North Carolina meter connected for service and for each telephone membership corporation's North Carolina access line connected for service for each quarter of the year.

When the Authority prepares its budget request for the upcoming fiscal year, the Authority shall propose a rate for the regulatory fee. For fiscal years beginning in an odd‑numbered year, that proposed rate shall be included in the budget message the Governor submits to the General Assembly pursuant to G.S. 143C‑3‑5. For fiscal years beginning in an even‑numbered year, that proposed rate shall be included in a special budget message the Governor shall submit to the General Assembly. If the General Assembly decides to set the regulatory fee at a rate higher than the rate in subdivision (2) of this subsection, it shall set the regulatory fee by law.

The regulatory fee may not exceed the amount necessary to generate funds sufficient to defray the estimated cost of the operations of the Authority for the upcoming fiscal year, including a reasonable margin for a reserve fund. The amount of the reserve may not exceed the estimated cost of operating the Authority for the upcoming fiscal year. In calculating the amount of the reserve, the General Assembly shall consider all relevant factors that may affect the cost of operating the Authority or a possible unanticipated increase or decrease in North Carolina electric meters and North Carolina telephone access lines.

(c)        When Due.  The regulatory fee imposed under this section is due and payable to the Authority on or before the 15th day of the second month following the end of each quarter. Every electric and telephone membership corporation subject to the regulatory fee shall, on or before the date the fee is due for each quarter, prepare and render a report on a form prescribed by the Authority. The report shall state the electric or telephone membership corporation's total North Carolina electric meters or North Carolina telephone access lines connected for service for the preceding quarter and shall be accompanied by any supporting documentation that the Authority may by rule require.

(d)        Use of Proceeds.  A special fund in the office of the State Treasurer, the North Carolina Rural Electrification Authority Fund (NCREA Fund), is created. The fees collected pursuant to this section and all other funds received by the Authority shall be deposited in the NCREA Fund. The NCREA Fund shall be placed in an interest bearing account and any interest or other income derived from the NCREA Fund shall be credited to the NCREA Fund. Moneys in the NCREA Fund shall only be spent pursuant to an appropriation by the General Assembly.

The NCREA Fund shall be subject to the provisions of the State Budget Act except that no unexpended surplus of the NCREA Fund shall revert to the General Fund. All funds credited to the NCREA Fund shall be used only to pay the expenses of the Authority in regulating electric and telephone membership corporations in the interest of the public as provided by this Chapter.(1991, c. 473, s. 1; 1991 (Reg. Sess., 1992), c. 803, s. 1; 2006‑203, s. 58.)



§ 117-4. Organization meeting of Authority; chairman and secretary.

§ 117‑4.  Organization meeting of Authority; chairman and secretary.

Promptly after their appointment the Authority shall meet and organize at such meeting, and at the first meeting of each year thereafter, the members shall choose from their number a chairman. They shall also choose a secretary, who shall be a competent engineer and shall fix his salary subject to the approval as provided in G.S. 143‑35 to 143‑47. (1935, c. 288, s. 4.)



§ 117-5. Compensation and expenses.

§ 117‑5.  Compensation and expenses.

All members of the Authority, except the secretary, shall receive as compensation for their services per diem and actual expenses incurred while in the performance of their duties in accordance with the provisions of G.S. 138‑5. (1935, c. 288, s. 5; 1939, c. 97; 1975, c. 709, s. 8.)



§ 117-6. Title of Article.

Article 2.

Electric Membership Corporations.

§ 117‑6.  Title of Article.

This Article may be cited as the "Electric Membership Corporation Act." (1935, c. 291, s. 1.)



§ 117-7. Definitions.

§ 117‑7.  Definitions.

The following terms, whenever used or referred to in this Article, shall have the following meanings, unless a different meaning clearly appears from the context:

(1)        "Acquire" shall mean acquire by purchase, lease, devise, gift or other mode of acquisition.

(2)        "Board" shall mean the board of directors of a corporation formed under this Article.

(3)        "Corporation" shall mean a corporation formed under this Article.

(4)        "Federal agency" shall mean and include the United States of  America, the President of the United States of America, the Federal Emergency Administrator of Public Works and any and all other authorities, agencies, and instrumentalities of the United States of America, heretofore or hereafter created.

(5)        "Law" shall mean any act or statute, general, special or local of this State.

(6)        "Person" shall mean and include natural persons, firms, associations, corporations, business trusts, partnerships and bodies politic. (1935, c. 291, s. 2.)



§ 117-8. Formation in unserved communities; filing application with Rural Electrification Authority.

§ 117‑8.  Formation in unserved communities; filing application with Rural Electrification Authority.

When any number of persons residing in the community not served, or inadequately served, with electrical energy desire to secure electrical energy for their community and desire to form corporations to be known as electric membership corporations for said purpose, they shall file application with the North Carolina Rural Electrification Authority for permission to form such corporation. (1935, c. 291, s. 3.)



§ 117-9. Issuance of privilege for formation of such corporation.

§ 117‑9.  Issuance of privilege for formation of such corporation.

Whenever any such application is made by as many as five members of the community, the North Carolina Rural Electrification Authority shall cause a survey of said territory to be made and if, in its opinion, the proposal is feasible, shall issue to said community a privilege for the formation of a corporation as hereinafter set out. Whenever an application has been filed by any community with the North Carolina Rural Electrification Authority, and its application for formation of an electric membership corporation has been approved, the same may be formed as hereinafter provided. (1935, c. 291, s. 4.)



§ 117-10. Formation authorized.

§ 117‑10.  Formation authorized.

Any number of natural persons not less than three may, by executing, filing and recording a certificate as hereinafter provided, form a corporation not organized for pecuniary profit for the purpose of promoting and encouraging the fullest possible use of electric energy in the rural section of the State by making electric energy available to inhabitants of the State at the lowest cost consistent with sound economy and prudent management of the business of such corporations. (1935, c. 291, s. 5.)



§ 117-10.1. Municipal franchises.

§ 117‑10.1.  Municipal franchises.

An electric membership corporation shall be eligible to receive a franchise pursuant to G.S. 160‑2(6) from any city or town:

(1)        In which such electric membership corporation is on April 20, 1965 furnishing electric service at retail to a majority of the electric meters; or

(2)        To which such electric membership corporation is on April 20, 1965 furnishing the entire supply of electricity at wholesale; or

(3)        Which is newly incorporated subsequent to April 20, 1965, and in which on the effective date of such incorporation the electric membership corporation is furnishing electric service at retail to a majority of the meters. (1965, c. 287, s. 9.)



§ 117-10.2. Restriction on municipal service.

§ 117‑10.2.  Restriction on municipal service.

Except as otherwise provided in this section, no electric membership corporation shall furnish electric service to, or within the limits of, any incorporated city or town, except pursuant to a franchise that may be granted under the provisions of G.S. 117‑10.1, or as permitted under G.S. 160A‑331, 160A‑331.2, 160A‑332, and 160A‑333. In addition, an electric membership corporation may furnish electric service to, or within the limits of, any incorporated city or town if the city or town and all electric suppliers, including public utilities, other electric membership corporations and other cities or towns, then furnishing electric service to or within such city or town consent thereto in writing. (1965, c. 287, s. 10; 1997‑346, s. 3; 1999‑111, s. 1; 2005‑150, s. 6; 2007‑419, s. 2.)



§ 117-10.3: Repealed by Session Laws 2007-419, s. 3, effective August 21, 2007.

§ 117‑10.3: Repealed by Session Laws 2007‑419, s. 3, effective August 21, 2007.



§ 117-11. Contents of certificate of incorporation.

§ 117‑11.  Contents of certificate of incorporation.

(a)        Required Provisions.  The certificate of incorporation shall be entitled and endorsed "Certificate of Incorporation of ______ Electric Membership Corporation" (the blank space being filled in with the name of the corporation), and shall state:

(1)        The name of the corporation, which name shall be such as to distinguish it from any other corporation.

(2)        A reasonable description of the territory in which its operations are principally to be conducted.

(3)        The location of its principal office and the post‑office address thereof.

(4)        The maximum number of directors, not less than three.

(5)        The names and post‑office addresses of the directors, not less than three, who are to manage the affairs of the corporation for the first year of its existence, or until their successors are chosen.

(6)        The period, if any, limited for the duration of the corporation. If the duration of the corporation is to be perpetual, this fact should be stated.

(7)        The terms and conditions upon which members of the corporation shall be admitted.

(b)        Permissible Provisions.  The certificate of incorporation of a corporation may also contain any provision not contrary to law which the incorporators may choose to insert for the regulation of its business, and for the conduct of the affairs of the corporation; and any provisions, creating, defining, limiting or regulating the powers of the corporation, its directors and members. (1935, c. 291, s. 6.)



§ 117-12. Execution and filing of certificate of incorporation by residents of territory to be served.

§ 117‑12.  Execution and filing of certificate of incorporation by residents of territory to be served.

The natural persons executing the certificate of incorporation shall be residents of the territory in which the principal operations of the corporation are to be conducted who are desirous of using electric energy to be furnished by the corporation. The certificate of incorporation shall be acknowledged by the subscribers before an officer qualified to administer oaths. When so acknowledged, the certificate may be filed in the office of the Secretary of State, who shall forthwith prepare a certified copy or copies thereof and forward one to the register of deeds in each county in which a portion of the territory of the corporation is located, who shall forthwith file such certified copy or copies in their respective offices and record the same as other certificates of incorporation are recorded. As soon as the provisions of this section have been complied with, the proposed corporation described in the certificate so filed, under its designated name, shall be and constitute a body corporate. (1935, c. 291, s. 7; 1967, c. 823, s. 32.)



§ 117-13. Board of directors; compensation; president and secretary.

§ 117‑13.  Board of directors; compensation; president and secretary.

Each corporation formed under this Article shall have a board of directors, in which management of the affairs of the corporation is vested. The directors of the corporation, other than those named in its certificate of incorporation, shall be elected annually by the members entitled to vote, but if the bylaws so provide the directors may be elected on a staggered‑term basis: Provided, that the total number of directors on a board shall be so divided that not less than one third of them, or as nearly thereto as their division for that purpose will permit, shall be elected annually, and no term shall be longer than for three years; and provided further that, except as may be necessary in inaugurating such a plan, all directors shall be elected for terms of equal duration. The directors shall be entitled to receive for their services only such compensation as is provided in the bylaws. The board shall elect annually from its own number a president and a secretary. The directors must be members of the corporation, except that for those corporations whose principal purpose is to furnish bulk electric wholesale power supplies and whose membership consists of other electric membership corporations, the directors may be members, directors, officers or managers of the member corporations, and shall be elected by the member corporation's board of directors. (1935, c. 291, s. 8; 1959, c. 387, s. 1; 1969, c. 760; 1975, c. 314; 1979, c. 285, s. 2; 1981, c. 478.)



§ 117-14. Powers of board.

§ 117‑14.  Powers of board.

The board shall have power to do all things necessary or convenient in conducting the business of a corporation, including, but not limited to:

(1)        The power to adopt and amend bylaws for the management and regulation of the affairs of the corporation: Provided however, that the certificate of incorporation may reserve to the members of the corporation the power to amend the bylaws. The bylaws of a corporation may make provisions not inconsistent with law or its certificate of incorporation, regulating the admission, withdrawal, suspension or expulsion of members; the transfer of membership; the fees and dues of members and the termination of memberships on nonpayment of dues or otherwise; the number, times and manner of choosing, qualifications, terms of office, official designations, powers, duties, and compensations of its officers; defining a vacancy in the board or in any office and the manner of filling it; the number of members to constitute a quorum at meetings, the date of the annual meeting and the giving of notice thereof, and the holding of special meetings and the giving of notice thereof; the terms and conditions upon which the corporation is to render service to its members; the disposition of the revenues and receipts of the corporation; regular and special meetings of the board and the giving of notice thereof.

(2)        To appoint agents and employees and to fix their compensation and the compensation of the officers of the corporation.

(3)        To execute instruments.

(4)        To delegate to one or more of the directors or to the agents and employees of a corporation such powers and duties as it may deem proper.

(5)        To make its own rules and regulations as to its procedure. (1935, c. 291, s. 9; 1941, c. 260.)



§ 117-15. Certificates of membership.

§ 117‑15.  Certificates of membership.

A corporation may issue to its members certificates of membership and each member shall be entitled to only one vote at the meetings of the corporation. (1935, c. 291, s. 10.)



§ 117-16. Corporate purpose; terms and conditions of membership.

§ 117‑16.  Corporate purpose; terms and conditions of membership.

The corporate purpose of each corporation formed hereunder shall be to render service to its members only, and no person shall become or remain a member unless such person shall use energy supplied by such corporation and shall have complied with the terms and conditions in respect to membership contained in the bylaws of such corporation: Provided, that such terms and conditions of membership shall be reasonable; and provided further, that no bona fide applicant for membership, who is able and willing to satisfy and abide by all such terms and conditions of membership, shall be denied arbitrarily, or capriciously, or without good cause. With respect to the members of an electric membership corporation whose principal purpose is to furnish or cause to be furnished bulk electric supplies at wholesale, the word "use" as used in this section shall also mean either "use and purchase" or "purchase" solely, as the case may be, and the words "supplied by" shall also mean "supplied for the account of". With respect to an electric membership corporation whose principal purpose is to furnish or cause to be furnished bulk electric supplies at wholesale, it shall be lawful for such corporation to enter into joint arrangements with other power supply entities, including but not limited to investor‑owned public utilities and bodies politic, for the purchase and sale of bulk power supplies and bulk power services and for the joint ownership of bulk power supply properties. (1935, c. 291, s. 11; 1959, c. 387, s. 2; 1979, c. 285, s. 3.)



§ 117-16.1. Discrimination prohibited.

§ 117‑16.1.  Discrimination prohibited.

No electric membership corporation shall, as to rates or services, make or grant any unreasonable preference or advantage to any member or subject any member to any unreasonable prejudice or disadvantage. No electric membership corporation shall establish or maintain any unreasonable difference as to rates or services either as between localities or as between classes of service. No electric membership corporation shall give, pay, or receive any rebate or bonus, directly or indirectly, or mislead or deceive its members in any manner as to rates charged for the services of such electric membership corporation. (1965, c. 287, s. 11.)



§ 117-17. General grant of powers.

§ 117‑17.  General grant of powers.

Each corporation formed under this Article is hereby vested with all power necessary or requisite for the accomplishment of its corporate purpose and capable of being delegated by the legislature; and no enumeration of particular powers hereby granted shall be construed to impair any general grant of power herein contained, nor to limit any such grant to a power or powers of the same class as those so enumerated. (1935, c. 291, s. 12.)



§ 117-18. Specific grant of powers.

§ 117‑18.  Specific grant of powers.

Subject only to the Constitution of the State, a corporation created under the provisions of this Article shall have power to do any and all acts or things necessary or convenient for carrying out the purpose for which it was formed, including, but not limited to:

(1)        To sue and be sued.

(2)        To have a seal and alter the same at pleasure.

(3)        To acquire, hold and dispose of property, real and personal, tangible and intangible, or interests therein, and to pay therefor in cash or on credit, and to secure and procure payment of all or any part of the purchase price thereof on such terms and conditions as the board shall determine.

(4)        To render service and to acquire, own, operate, maintain and improve a system or systems.

(5)        To pledge all or any part of its revenue or mortgage or otherwise encumber all or any part of its property for the purpose of securing the payment of the principal of and interest on any of its obligations.

(6)        The right to apply to the North Carolina Rural Electrification Authority for permission to construct or place any parts of its system or lines in and along any State highway or over any lands that are now, or may be, the property of this State, or any political subdivision thereof. In all questions involving the right‑of‑way, or the right of eminent domain, the rulings of the North Carolina Rural Electrification Authority are final. Notwithstanding the foregoing sentence and notwithstanding subdivision (7) of G.S. 117‑2, electric membership corporations may, without necessity of the Authority's rulings or participation, exercise the right of eminent domain for the purposes of constructing, operating and maintaining electric generating, transmission, distribution and related facilities, individually and solely in their own names, pursuant to the provisions of Chapter 40A of the General Statutes; provided, that notwithstanding G.S. 117‑30, the foregoing grant of the power of eminent domain to electric membership corporations shall not apply to telephone membership corporations; and, provided further, that the grant of the power of eminent domain is supplementary to the power of eminent domain already devolved upon the Authority.

(7)        To accept gifts or grants of money, property, real or personal, from any person or federal agency, and to accept voluntary and uncompensated services.

(8)        To make any and all contracts necessary or convenient for the full exercise of the powers in this Article granted, including, but not limited to, contracts with any person or federal agency, for the purchase or sale of energy; for the management and conduct of the business of the corporation, including the regulation of the rates, fees or charges for service rendered by the corporation.

(9)        To sell, lease, mortgage or otherwise encumber or dispose of all or any part of its property, as hereinafter provided.

(10)      To contract debts, borrow money, and to issue or assume the payment of bonds.

(11)      To fix, maintain and collect fees, rents, tolls and other charges for service rendered.

(12)      To perform any and all of the foregoing acts and to do any and all of the foregoing things under, through or by means of its own officers, agents and employees, or by contracts with any person or federal agency.

(13)      To extend, construct, operate and maintain power lines into adjacent states.

(14)      As to electric membership corporations, to conduct the activities permitted by G.S. 117‑18.1. (1935, c. 291, s. 13; 1941, c. 335; 1975, c. 141; 1999‑180, s. 1; 2001‑487, s. 38(f).)



§ 117-18.1. Subsidiary business activities.

§ 117‑18.1.  Subsidiary business activities.

(a)        Electric membership corporations may form, organize, acquire, hold, dispose of, and operate any interest up to and including full controlling interest in separate business entities that provide energy services and products, telecommunications services and products, water, and wastewater collection and treatment, so long as those other business entities meet all of the following conditions:

(1)        They are not financed with loans or grants from the Rural Utilities Service (RUS) of the United States Department of Agriculture (USDA) or the USDA or with similar financing from any successor agency. This limitation shall not apply to RUS or USDA loans or grants, or loans or grants from successor agencies, for water or wastewater collection and treatment projects.

(2)        They are subject to all taxes, specifically including federal and State income taxes, levied against business entities of the same structure and engaged in the same activities.

(3)        They fully compensate the electric membership corporation for the use of personnel, services, equipment, or tangible and intangible property, the greater of (i) a competitive price, which is a price comparable with prices generally being charged at the time in arms length transactions in the same market, or (ii) the electric membership corporation's fully distributed costs, which shall include all direct and indirect costs, including cost of capital incurred in providing the personnel, services, equipment, tangible property, or intangible property in question. The value of real property shall include the intangible value of not having to purchase the real property being used, and the value of the identification with the EMC that will exist because of the use of the particular real property. Should the Utilities Commission, upon complaint showing reasonable grounds for investigation, find after investigation, that the charges for those transactions between the electric membership corporation and the other business entity do not conform with the provisions of this subdivision, the Utilities Commission is empowered to direct the electric membership corporation to adjust those charges to comply with the provisions of this subdivision. If the electric membership corporation does not comply with the Utilities Commission's directive, then the Utilities Commission is empowered to direct the electric membership corporation to divest its interest in the other business entity. For purposes of enforcing this subdivision, members of the Utilities Commission, the Utilities Commission staff, and the Public Staff are authorized to inspect the books and records of such other business entities and the electric membership corporations. The Utilities Commission shall have the authority to adopt rules and reporting requirements to enforce this subdivision. The provisions of G.S. 62‑310(a), 62‑311, 62‑312, 62‑313, 62‑314, 62‑315, 62‑316, 62‑326, and 62‑327 shall apply to electric membership corporations with respect to the application of this subdivision.

(4)        They are organized and operated pursuant to Chapter 55 or Chapter 57C of the General Statutes.

(5)        They do not receive from an electric membership corporation any investment, loan, guarantee, or pledge of assets in an amount that, in the aggregate, exceeds ten percent (10%) of the assets of that electric membership corporation.

(b)        An electric membership corporation may not form or organize a separate business entity to engage in activities involving the distribution, storage, or sale of oil, as defined in G.S. 143‑215.77(8), specifically including liquefied petroleum gases, but may acquire, hold, dispose of, and operate any interest in an existing business entity already engaged in these activities, subject to the other provisions of this section.

(c)        No director, or spouse of a director, of an electric membership corporation may be employed or have any financial interest in any separate business entity formed, organized, acquired, held, or operated by an electric membership corporation pursuant to the provisions of this section. (1999‑180, s. 2.)



§ 117-19. Taxes and assessments.

§ 117‑19.  Taxes and assessments.

(a)        From and after April 20, 1965, no electric membership corporation heretofore or hereafter organized, reorganized, or domesticated under the provisions of this Chapter shall be a public agency; nor shall any such corporation be, or have the rights of, a political subdivision of the State.

(b)        With respect to its properties owned and revenues received on and after January 1, 1967, each electric membership corporation operating within the State shall be subject to, and shall pay taxes and assessments under, all laws relative to State, county, municipal and other local taxes and assessments applicable to the electric light and power companies in this State, except income tax.

(c)        through (e) Repealed by Session Laws 1997‑6, s. 16. (1935, c. 291, s. 14; 1965, c. 287, s. 12; 1997‑6, s. 16.)



§ 117-20. Encumbrance, sale, etc., of property.

§ 117‑20.  Encumbrance, sale, etc., of property.

No corporation may sell, mortgage, lease or otherwise encumber or dispose of any of its property (other than merchandise and property which lie within the limits of an incorporated city or town, or which shall represent not in excess of ten percent (10%) of the total value of the corporation's assets, or which in the judgment of the board are not necessary or useful in operating the corporation) unless

(1)        Authorized so to do by the votes cast in person or by proxy by at least two‑thirds of its total membership, and

(2)        The consent of the holders of seventy‑five per centum (75%) in amount of the bonds of such corporation then outstanding is obtained.

Notwithstanding the foregoing provisions of this section, the members of such a corporation may, by the affirmative majority of the votes cast in person or by proxy at any meeting of the members, delegate to the board of directors the power and authority (i) to borrow moneys from any source and in such amounts as the board may from time to time determine, (ii) to mortgage or otherwise pledge or encumber any or all of the corporation's property or assets as security therefor, and (iii) with respect to Electric Membership Corporations only, to sell and lease back any of the corporation's property or assets. (1935, c. 291, s. 15; 1965, c. 287, s. 13; 1969, c. 670, s. 1; 1987, c. 448, s. 1; 1997‑346, s. 4; 1999‑111, s. 1; 2003-24, s. 1.)



§ 117-21. Issuance of bonds.

§ 117‑21.  Issuance of bonds.

A corporation formed hereunder shall have power and is hereby authorized, from time to time, to issue its bonds in anticipation of its revenue for any corporate purpose. Said bonds may be authorized by resolution or resolutions of the board, and may bear such date or dates, mature at such time or times, not exceeding 40 years from their respective dates, bear interest at such rate or rates, be in such denominations, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption, not exceeding par and accrued interest, as such resolution or resolutions may provide. Such bonds may be sold in such manner and upon such terms as the board may determine at not less than par and accrued interest. Any provision of law to the contrary notwithstanding, any bonds and the interest coupons appertaining thereto, if any, issued pursuant to this Article shall possess all of the qualities of negotiable instruments. (1935, c. 291, s. 16; 1969, c. 670, s. 2.)



§ 117-22. Covenants or agreements for security of bonds.

§ 117‑22.  Covenants or agreements for security of bonds.

In connection with the issuance of any bonds, a corporation may make covenants or agreements and do any and all acts or things that a business corporation can make or do under the laws of the State in order to secure its obligations or which, in the absolute discretion of the board, tend to make the obligations more marketable, notwithstanding that such covenants, agreements, acts and things may constitute limitations on the exercise of the powers herein granted. (1935, c. 291, s. 17.)



§ 117-23. Purchase and cancellation of bonds.

§ 117‑23.  Purchase and cancellation of bonds.

A corporation shall have power out of any funds available therefor to purchase any bonds issued by it at a price not exceeding the principal amount thereof and accrued interest thereon. All bonds so purchased shall be canceled. (1935, c. 291, s. 18.)



§ 117-24. Dissolution.

§ 117‑24.  Dissolution.

Any corporation created hereunder may be dissolved by filing, as hereinafter provided, a certificate which shall be entitled and endorsed "Certificate of Dissolution of ______ " (the blank space being filled in with the name of the corporation) and shall state:

(1)        Name of the corporation, and if such corporation is a corporation resulting from a consolidation as herein provided, the names of the original corporations.

(2)        The date of filing of the certificate of incorporation, and if such corporation is a corporation resulting from a consolidation as herein provided, the dates on which the certificates of incorporation of the original corporations were filed.

(3)        That the corporation elects to dissolve.

(4)        The name and post‑office address of each of its directors, and the name, title and post‑office address of each of its officers.

Such certificate shall be subscribed and acknowledged in the same manner as an original certificate of incorporation by the president or a vice‑president, and the secretary or an assistant secretary, who shall make and annex an affidavit, stating that they have been authorized to execute and file such certificate by the votes cast in person or by proxy by at least two‑thirds of its total membership.

A certificate of dissolution and a certified copy or copies thereof shall be filed in the same place as an original certificate of incorporation and thereupon the corporation shall be deemed to be dissolved.

Such corporation shall continue for the purpose of paying, satisfying and discharging any existing liabilities or obligations and collecting or liquidating its assets, and doing all other acts required to adjust and wind up its business and affairs, and may sue and be sued in its corporate name. Any assets remaining after all liabilities or obligations of the corporation have been satisfied or discharged shall be distributed among the members in such manner as is provided for in the corporation's charter or bylaws, and the charter or bylaws may provide for distributions to persons who were members in one or more prior years. (1935, c. 291, s. 19; 1965, c. 287, s. 14; 1987, c. 448, s. 2; 1997‑346, s. 5; 1999‑111, s. 1; 2003-24, s. 1.)



§ 117-25. Amendment of certificate of incorporation.

§ 117‑25.  Amendment of certificate of incorporation.

A corporation created hereunder may amend its certificate of incorporation to change its corporate name, to increase or reduce the number of its directors or change any other provision therein: Provided, however, that no corporation shall amend its certificate of incorporation to embody therein any purpose, power or provisions which would not be authorized if its original certificate, including such additional or changed purpose, power or provisions, were offered for filing at the time a certificate under this section is offered. Such amendment may be accomplished by filing a certificate which shall be entitled and endorsed "Certificate of Amendment of ______ Electric Membership Corporation" and state:

(1)        The name of the corporation, and if it has been changed, the name under which it was originally incorporated.

(2)        The date of filing the certificate of incorporation in each public office where filed.

(3)        The purposes, powers, or provisions, if any, to be amended or eliminated, and the purposes, powers or provisions, if any, to be added or substituted.

Such certificate shall be subscribed in the same manner as an original certificate of incorporation hereunder by the president or a vice‑president, by the secretary or the assistant secretary, who shall make and annex an affidavit stating that they have been authorized to execute and file such certificate by the votes cast in person or by proxy by a majority of the members of the corporation entitled to vote. Such certificate shall be filed in the same places as an original certificate of incorporation and thereupon the amendment shall be deemed to have been effected. (1935, c. 291, s. 20.)



§ 117-26. Application for grant or loan from governmental agency.

§ 117‑26.  Application for grant or loan from governmental agency.

Whenever any corporation organized hereunder desires to secure a grant or loan from any agency of the United States government now in existence or hereafter authorized, they shall apply through the North Carolina Rural Electrification Authority and not direct to the United States agency, and the said North Carolina Rural Electrification Authority alone shall have the authority to make applications for grants or loans to any corporations created hereunder. (1935, c. 291, s. 21.)



§ 117-27. Repealed by Session Laws 1965, c. 287, s. 15.

§ 117‑27.  Repealed by Session Laws 1965, c. 287, s. 15.



§ 117-28. Foreign corporations; domestication; rights and privileges.

Article 3.

Miscellaneous Provisions.

§ 117‑28.  Foreign corporations; domestication; rights and privileges.

Any electric or telephone membership corporation created and existing under and by virtue of the laws of any adjoining state, which corporation desires to extend its lines into this State for the purpose of obtaining its power and energy needs, or an exchange interconnection, or for the purpose of supplying electric or telephone service to citizens and residents of this State, shall be and is hereby granted the right to domesticate in this State as such electric or telephone membership corporation, and, after such domestication, any such corporation shall have and enjoy all the rights, privileges, benefits and immunities granted to electric or telephone membership corporations under the laws of this State and shall be subject to the terms, provisions and conditions of this Chapter, and other applicable laws, to the same extent as such laws are now applicable to membership corporations organized under the laws of this State. (1941, c. 12; 1959, c. 387, s. 3.)



§ 117-29. Assistance from Rural Electrification Authority in procuring adequate telephone service.

Article 4.

Telephone Service and Telephone Membership Corporations.

§ 117‑29.  Assistance from Rural Electrification Authority in procuring adequate telephone service.

Any number of persons residing in any rural community who are not provided with telephone service or are inadequately provided with same, may make application to the Rural Electrification Authority, upon such form as may be provided by the Rural Electrification Authority for assistance in securing telephone service, showing the circumstances of such community or communities with regard to telephone service and the need therefor. The Rural Electrification Authority shall make an investigation of the situation with respect to telephone service in such rural community or communities and if, upon investigation, it appears that such community or communities are not served with needed telephones or are inadequately served, the facts with reference thereto shall be collected by the Rural Electrification Authority and the Rural Electrification Authority shall promptly bring these facts to the attention of any telephone company serving the area, and shall make reasonable efforts to get such telephone company to provide the needed telephone service in such community or communities. (1945, c. 853, s. 1.)



§ 117-30. Telephone membership corporations.

§ 117‑30.  Telephone membership corporations.

(a)        In the event it is ascertained by the Rural Electrification Authority that the community or communities referred to in the foregoing section G.S. 117‑29 are in need of telephone service and that there is a sufficient number of persons to be served to justify such services, and the telephone company serving in the area in which the community or communities are located is unwilling to provide such service, a telephone membership corporation may be organized by such community or communities in the same manner that electric membership corporations may be formed under Article 2 of this Chapter, and all of the provisions of said Article shall be applicable to the formation of telephone membership corporations and such corporations shall have all the authority, powers and duties of such a corporation when formed under the provisions of said Article; except that the provisions of G.S. 117‑8, 117‑9, 117‑10.1, 117‑10.2, 117‑16.1, 117‑18(14), 117‑18.1, 117‑19 and 117‑24 shall not be applicable to the organization of a telephone membership corporation, and except that such corporations so formed for the express purpose of providing telephone service necessary to serve the community or communities prescribed in the application may also provide the community or communities prescribed in the application with any communication service for the transmission of voice, sounds, signals, pictures, writing or signs of all kinds through the use of electricity or the electromagnetic spectrum between the transmitting and receiving apparatus, together with any telecommunications service requiring band‑width capacity, including, but not limited to community antenna and cable television services, and including all lines, wires, cables, radio, light, electromagnetic impulse and all facilities, systems or other means used in the rendition of such services, but not including message telegram service or radio broadcasting services or facilities within the meaning of section 3(o) of the Federal Communications Act of 1934, as amended (47 USC § 153(o)) and except that such corporation so formed shall have no authority to engage in any other business. Provided, that the references in Article 2 of this Chapter to "power lines" or "energy" as to such telephone membership corporations shall be construed to mean telephone lines, broadband cables and lines, telephone service and broadband communications services. Provided further, that nothing herein shall be construed to authorize any telephone membership corporation organized hereunder to duplicate any line or lines, systems or other means by which adequate telephone service is being furnished; or to build or to construct a telephone line, or telephone lines, or telephone systems, or otherwise to provide facilities or means of furnishing telephone service to any person, community, town or city then being adequately served by a telephone company, corporation or system; or to provide telephone service in an unserved area while any telephone company, corporation or system is acting in good faith and with reasonable diligence in arranging to provide adequate telephone service to such person, community, town or city.

(b)        Any telephone membership corporation formed under this Article which now provides or has imminent plans to provide any service which is subject to the requirement of a state or local franchise shall make reasonable efforts to secure any such state or local franchise required for the operation of such service within its service area. Unless otherwise prohibited, any such franchise granted to a telephone membership corporation may be transferred or assigned by that corporation, in its discretion, if such transfer or assignment is reasonably calculated to contribute to the development of any such service within the franchised area. Provided, however, that no telephone membership corporation shall be required to obtain a state or local franchise to provide the types of telephone services being provided on July 1, 1979 by a telephone membership corporation, or the types of telephone services offered by existing telephone membership corporations on July 1, 1979 and proposed to be offered by any telephone membership corporation formed thereafter, without respect to the facilities or methods which are used to provide such services. (1945, c. 853, s. 2; 1965, c. 345, s. 1; 1979, c. 586; 1999‑180, s. 3.)



§ 117-31. Power of Rural Electrification Authority to prosecute requested investigations.

§ 117‑31.  Power of Rural Electrification Authority to prosecute requested investigations.

In investigating the application filed with the Rural Electrification Authority under the provisions of G.S. 117‑30 of this Article, the Rural Electrification Authority shall have the authority to employ such personnel as shall be necessary to conduct surveys; to contact the telephone companies serving the general area for the purpose of arranging for extension of telephone service by such companies to such community or communities; to make estimates of the cost of the extension of telephone service to such community or communities; to call upon the Utilities Commission of the State to fix such rates as will be applicable to such service; to secure for such community or communities any assistance which may be available from the federal government by gift or loan or in any other manner; to investigate all applications for the creation of telephone membership corporations and determine and pass upon the question of granting authority to form such corporation; to provide forms for making such applications, and to do all things necessary to a proper determination of the question of the establishment of such telephone membership corporations in keeping with the provisions of this Article; to act as agent for any such telephone membership corporation in securing loans or grants from any agency of the United States government; to prescribe rules and regulations and the necessary blanks for such membership corporations in making applications for grants or loans from any agency of the United States government; to do all other acts and things which may be necessary to aid the rural communities in North Carolina in securing telephone service. (1945, c. 853, s. 3.)



§ 117-32. Loans from federal agencies; authority of county, etc., to engage in telephone business.

§ 117‑32.  Loans from federal agencies; authority of county, etc., to engage in telephone business.

Whenever any corporation organized under the provisions of this Article desires to secure a grant or loan from any agency of the United States government now in existence or hereafter authorized, it shall apply through the North Carolina Rural Electrification Authority and not direct to the United States agency, and the said North Carolina Rural Electrification Authority alone shall have the authority to make application for grants or loans to any such corporation. Nothing in this Article shall be deemed to authorize any  county, city or town to engage in the telephone business. (1945, c. 853, s. 4.)



§ 117-33. Declared public agency of State; taxes and assessments.

§ 117‑33.  Declared public agency of State; taxes and assessments.

A telephone membership corporation heretofore or hereafter organized under this Article shall be, and is hereby declared to be a public agency, and shall have within its limits for which it was formed the same rights as any other political subdivision of the State, and all property owned by said telephone membership corporation and used exclusively for the purpose of said corporation shall be held in the same manner and subject to the same taxes and assessments as property owned by any county or municipality of the State so long as said property is owned by said telephone membership corporation and is used for the purposes for which the corporation was formed. (1965, c. 345, s. 2.)



§ 117-34. Dissolution.

§ 117‑34.  Dissolution.

Any telephone membership corporation created under this Article may be dissolved by filing, as hereinafter provided, a certificate which shall be entitled and endorsed "Certificate of Dissolution of ______" (the blank space being filled in with the name of the corporation) and shall state:

(1)        Name of the corporation, and if such corporation is a corporation resulting from a consolidation as herein provided, the names of the original corporations.

(2)        The date of filing of the certificate of incorporation, and if such corporation is a corporation resulting from a consolidation as herein provided, the dates on which the certificates of incorporation of the original corporations were filed.

(3)        That the corporation elects to dissolve.

(4)        The name and post‑office address of each of its directors, and the name, title and post‑office address of each of its officers.

Such certificate shall be subscribed and acknowledged in the same manner as an original certificate of incorporation by the president or a vice‑president, and the secretary or an assistant secretary, who shall make and annex an affidavit, stating that they have been authorized to execute and file such certificate by the votes cast in person by at least two‑thirds of its total membership, without proxies.

A certificate of dissolution and a certified copy or copies thereof shall be filed in the same place as an original certificate of incorporation and thereupon the corporation shall be deemed to be dissolved.

Such corporation shall continue for the purpose of paying, satisfying and discharging any existing liabilities or obligations and collecting or liquidating its assets, and doing all other acts required to adjust and wind up its business and affairs, and may sue and be sued in its corporate name. Any assets remaining after all liabilities or obligations of the corporation have been satisfied or discharged shall pass to and become the property of the State. (1965, c. 345, s. 2; 1987, c. 448, s. 3.)



§ 117-35. Article complete in itself and controlling.

§ 117‑35.  Article complete in itself and controlling.

Article 4 is complete in itself and shall be controlling. The provisions of any other law, general, special, or local except as provided in this Article, shall not apply to a telephone membership corporation formed under this Article. (1965, c. 345, s. 2.)



§§ 117-36 through 117-40. Reserved for future codification purposes.

§§ 117‑36 through 117‑40.  Reserved for future codification purposes.



§ 117-41. Consolidation.

Article 5.

Consolidation and Merger.

§ 117‑41.  Consolidation.

(a)        Any two or more electric membership corporations or any two or more telephone membership corporations, organized and operating under this Chapter (each of which is hereinafter designated a "consolidating corporation"), may consolidate into a new corporation (hereinafter designated the "new corporation"), by complying with the provisions of subsections (b) and (c) hereof and of G.S. 117‑43.

(b)        The proposition for the consolidation of the consolidating corporations into the new corporation and proposed articles of consolidation to give effect thereto shall be submitted to a meeting of the members of each consolidating corporation, the notice of which shall have attached thereto a copy of the proposed articles of consolidation.

(c)        If the proposed consolidation and the proposed articles of consolidation, with any amendments, are approved by the affirmative vote of not less than two‑thirds of those members of each consolidating corporation voting thereon at each such meeting, articles of consolidation in the form approved shall be executed and acknowledged on behalf of each consolidating corporation by its president or vice‑president and its seal shall be affixed thereto and  attested by its secretary. The articles of consolidation shall recite that they are executed pursuant to this Chapter and shall state:

(1)        The name of each consolidating corporation and the address of its principal office;

(2)        The name of the new corporation and the address of its principal office;

(3)        A statement that each consolidating corporation agrees to the consolidation;

(4)        The names and addresses of the directors of the new corporation; and

(5)        The terms and conditions of the consolidation and the mode of carrying the same into effect, including the manner in which members of the consolidating corporations may or shall become members of the new corporation; and may contain any provisions not inconsistent with this Chapter deemed necessary or advisable for the conduct of the business of the new corporation. The president or vice‑president of each consolidating corporation executing such articles of consolidation shall make and annex thereto an affidavit stating that the provisions of this section in respect of such articles were duly complied with by such corporation. (1979, c. 285, s. 4.)



§ 117-42. Merger.

§ 117‑42.  Merger.

(a)        Any one or more electric membership corporations or any one or more telephone membership corporations, organized and operating under this Chapter (each of which is hereinafter designated a "merging corporation"), may merge into another like corporation (hereinafter designated the "surviving corporation"), by complying with the provision of G.S. 117‑42(b) and (c), and G.S. 117‑43.

(b)        The proposition for the merger of the merging corporation(s) into the surviving corporation and proposed articles of merger to give effect thereto shall be submitted to a meeting of the members of such merging corporation(s) and of the surviving corporation, the notice of which shall have attached thereto a copy of the proposed articles of merger.

(c)        If the proposed merger and the proposed articles of merger, with any amendments, are approved by the affirmative vote of not less than two thirds of those members of each corporation voting thereon at each such meeting, articles of merger in the form approved shall be executed and acknowledged on behalf of each such corporation by its president or vice‑president and its seal shall be affixed thereto and attested by its secretary. The articles of merger shall recite that they are executed pursuant to this Chapter and shall state:

(1)        The name of each merging corporation and the address of its principal office;

(2)        The name of the surviving corporation and the address of its  principal office;

(3)        A statement that each merging corporation and the surviving corporation agree to the merger;

(4)        The names and addresses of the directors of the surviving corporation; and

(5)        The terms and conditions of the merger and the mode of carrying the same into effect, including the manner in which members of the merging corporations may or shall become members of the surviving corporation; and may contain any provisions not inconsistent with this Chapter deemed necessary or advisable for the conduct of the business of the surviving corporation. The president or vice‑president of each corporation executing such articles of merger shall make and annex thereto an affidavit stating that the provisions of this section in respect of such article were duly complied with by such corporation. (1979, c. 285, s. 4.)



§ 117-43. Filing and recording of articles of consolidation or merger.

§ 117‑43.  Filing and recording of articles of consolidation or merger.

Articles of consolidation or merger shall be filed with the Secretary of State, who shall forthwith prepare one or more certified copies thereof and forward one to the register of deeds of each county in which a portion of the territory of the filing corporation is authorized to furnish service, which registers of deeds shall forthwith file such certified copy in their respective offices and record the same as articles of incorporation are recorded. As soon as the provisions of this section have been complied with, the new consolidated corporation or the surviving merged corporation, described and named in the articles so filed, shall become and constitute a body corporate in accordance with the provisions of such articles. (1979, c. 285, s. 4.)



§ 117-44. Effect of consolidation or merger.

§ 117‑44.  Effect of consolidation or merger.

Upon compliance with the provisions of G.S. 117‑44:

(1)        a.         In the case of a consolidation, the existence of the consolidating corporations shall cease and the articles of consolidation shall be deemed to be the articles of incorporation of the new corporation; and

b.         In the case of a merger, the separate existence of the merging corporations shall cease and the articles of incorporation of the surviving corporation shall be deemed to be amended to the extent, if any, that changes therein are provided for in the articles of merger.

(2)        All the rights, privileges, immunities and franchises and all property, real and personal, including without limitation applications for membership, all debts due on whatever account and all other choses in action, of each of the consolidating or merging corporations shall be deemed to be transferred to and vested in the new or surviving corporation without further act or deed.

(3)        The new or surviving corporation shall be responsible and liable for all the liabilities and obligations of each of the consolidating or merging corporations and any claim existing or action or proceeding pending by or against any of the consolidating or merging corporations may be prosecuted as if the consolidation or merger had not taken place, but the new or surviving corporation may be substituted in its place.

(4)        Neither the rights of creditors nor any liens upon the property of any of such corporations shall be impaired by such consolidation or merger. (1979, c. 285, s. 4.)



§ 117-45. Validation.

§ 117‑45.  Validation.

No provision of Article 5 nor any provision thereof shall, or shall be construed to, express or imply the invalidity or invalidation of the incorporation or operations of any electric or telephone membership corporation heretofore organized and operating under Chapter 117 of the General Statutes, including but not limited to North Carolina Electric Membership Corporation and any two or more electric or telephone membership corporations which have substantively merged or consolidated; and any such substantive mergers or consolidations are hereby specifically validated. (1979, c. 285, s. 4.)



§ 117-46. Indemnification of directors, officers, employees, or agents.

Article 6.

Indemnification.

§ 117‑46.  Indemnification of directors, officers, employees, or agents.

The powers, authority and requirements as to indemnification, payment of expenses, and purchase of liability insurance for directors, officers, employees and agents, as set out in G.S. 55A‑17.1, 55A‑17.2 and G.S. 55A‑17.3 shall apply to and may be exercised by any corporation formed under this Chapter.  The indemnification of a director, officer, employee or agent of a corporation provided by this section shall not be deemed exclusive of any other rights to which such director, officer, employee or agent may be entitled, under any bylaw, agreement, vote of board of directors or members, or otherwise with respect to any liability or litigation expenses arising out of his activities as director, officer, employee, or agent. (1987, c. 107.)






Chapter 118 - Firemen's and Rescue Squad Workers' Relief and Pension Funds.

§§ 118-1 through 118-66: Recodified as Articles 84 to 88 of Chapter 58.

Chapter 118.

Firemen's and Rescue Squad Workers' Relief and Pension Funds.

§§ 118‑1 through 118‑66:  Recodified as Articles 84 to 88 of Chapter 58.






Chapter 118A - Firemen's Death Benefit Act.

§§ 118A-1 through 118A-7. Repealed by Session Laws 1973, c. 970, s. 1.

Chapter 118A.

Firemen's Death Benefit Act.

§§ 118A‑1 through 118A‑7.  Repealed by Session Laws 1973, c. 970, s. 1.






Chapter 118B - Members of a Rescue Squad Death Benefit Act.

§§ 118B-1 through 118B-7. Repealed by Session Laws 1973, c. 970, s. 2.

Chapter 118B.

Members of a Rescue Squad Death Benefit Act.

§§ 118B‑1 through 118B‑7.  Repealed by Session Laws 1973, c. 970, s. 2.






Chapter 119 - Gasoline and Oil Inspection and Regulation.

§ 119-1. Unlawful substitution.

Chapter 119.

Gasoline and Oil Inspection and Regulation.

Article 1.

Lubricating Oils.

§ 119‑1.  Unlawful substitution.

It shall be unlawful for any person, firm or corporation to fill any order for lubricating oil, designated by a trademark or distinctive trade name for an automobile or other internal combustion engine with a spurious or substitute oil unless and until it is explained to the person giving the order that the oil offered is not the oil that he has ordered, and the purchaser shall thereupon elect to take the substitute article that is being offered to him. (1927, c. 174, s. 1.)



§ 119-2. Brand or trade name of lubricating oil to be displayed.

§ 119‑2.  Brand or trade name of lubricating oil to be displayed.

It shall be unlawful for any person, firm or corporation to sell, offer for sale or delivery, or to cause or permit to be sold, offered for sale or delivery, any oil represented as lubricating oil for internal combustion engines unless there shall be firmly attached to or painted at or near the point or outlet from which said oil represented as lubricating oil for internal combustion engines is drawn or poured out for sale or delivery, a sign or label consisting of the word or words in at all times legible letters not less than one‑half inch in height comprising the brand or trade name of said lubricating oil: Provided, that if any of said lubricating oil shall have no brand or trade name, the above required sign or label shall consist of the words in letters not less than three inches high, "Lubricating Oil No Brand." (1927, c. 174, s. 2.)



§ 119-3. Misrepresentation of brands for sale.

§ 119‑3.  Misrepresentation of brands for sale.

It shall be unlawful for any person, firm or corporation to display, at the place of sale, any sign, label or other designating mark which describes any lubricating oil for internal combustion engines not actually sold or offered for sale or delivered at the location at which the sign, label or other designating mark is displayed, or to display any label upon any container which label names or describes any lubricating oil for internal combustion engines not actually contained therein, but offered for sale or sold as such: Provided, this section shall not prevent the advertising of such products when no lubricating oil is offered for sale at such place of advertisement. (1927, c. 174, s. 3.)



§ 119-4. Misdemeanor.

§ 119‑4.  Misdemeanor.

Any person, firm or corporation violating any of the provisions of this Article shall for each offense be deemed guilty of a Class 2 misdemeanor. (1927, c. 174, s. 4; 1993, c. 539, s. 899; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 119-5. Person violating or allowing employee to violate Article to forfeit $100.00.

§ 119‑5.  Person violating or allowing employee to violate Article to forfeit $100.00.

Any person violating this Article, or any person, firm or corporation whose servant, agent or other employee violates this Article in the course of his employment shall forfeit to the manufacturer whose oil was ordered, or to the proprietor of the trademark or trade name by which the oil order was designated by the purchaser, as the case may be, one hundred dollars ($100.00) for each such offense, to be recovered by suit by the person, firm or corporation claiming the penalty against the person, firm or corporation from whom the penalty is claimed. (1927, c. 174, s. 5.)



§ 119-6. Inspection duties devolve upon Commissioner of Agriculture.

§ 119‑6.  Inspection duties devolve upon Commissioner of Agriculture.

The duties of inspection required by G.S. 119‑1 through 119‑ 5 shall be performed by the Commissioner of Agriculture. (1933, c. 214, s. 9; 1949, c. 1167.)



§ 119-7. Sale of automobile fuels and lubricants by deception as to quality, etc., prohibited.

Article 2.

Liquid Fuels, Lubricating Oils, Greases, etc.

§ 119‑7.  Sale of automobile fuels and lubricants by deception as to quality, etc., prohibited.

It shall be unlawful for any person, firm, copartnership, partnership or corporation to store, sell, offer or expose for sale any liquid fuels, lubricating oils, greases or other similar products in any manner whatsoever which may deceive, tend to deceive or have the effect of deceiving the purchaser of said products, as to the nature, quality or quantity of the products so sold, exposed or offered for sale. (1933, c. 108, s. 1.)



§ 119-8. Sale of fuels, etc., different from advertised name prohibited.

§ 119‑8.  Sale of fuels, etc., different from advertised name prohibited.

No person, firm, partnership, copartnership, or corporation shall keep, expose or offer for sale, or sell any liquid fuels, lubricating oils, greases or other similar products from any container, tank, pump or other distributing device other than those manufactured or distributed by the manufacturer or distributor indicated by the name, trademark, symbol, sign or other distinguishing mark or device appearing upon said tank, container, pump or other distributing device in which said products were sold, offered for sale or distributed. (1933, c. 108, s. 2.)



§ 119-9. Imitation of standard equipment prohibited.

§ 119‑9.  Imitation of standard equipment prohibited.

It shall be unlawful for any person, firm or corporation to disguise or camouflage his or their own equipment, by imitating the design, symbol, or trade name of the equipment under which recognized brands of liquid fuels, lubricating oils and similar products are generally marketed. (1933, c. 108, s. 3.)



§ 119-10. Juggling trade names, etc., prohibited.

§ 119‑10.  Juggling trade names, etc., prohibited.

It shall be unlawful for any person, firm or corporation to expose or offer for sale or sell under any trademark, trade name or name or other distinguishing mark any liquid fuels, lubricating oils, greases or other similar products other than those manufactured or distributed by the manufacturer or distributor marketing such products under such trade name, trademark or name or other distinguishing mark. (1933, c. 108, s. 4.)



§ 119-11. Mixing different brands for sale under standard trade name prohibited.

§ 119‑11.  Mixing different brands for sale under standard trade name prohibited.

It shall be unlawful for any person or persons, firm or firms, corporation or corporations or any of their servants, agents or employees, to mix, blend or compound the liquid fuels, lubricating oils, greases or similar products of the manufacturer or distributor with the products of any other manufacturer or distributor, or adulterate the same, and expose or offer for sale or sell such mixed, blended or compounded products under the trade name, trademark or name or other distinguishing mark of either of said manufacturers or distributors, or as the adulterated products of such manufacturer or distributor: Provided, however, that nothing herein shall prevent the lawful owner thereof from applying its own trademark, trade name or symbol to any product or material. (1933, c. 108, s. 5.)



§ 119-12. Aiding and assisting in violation of Article prohibited.

§ 119‑12.  Aiding and assisting in violation of Article prohibited.

It shall be unlawful, and upon conviction punishable as will hereinafter be stated, for any person or persons, firm or firms, partnership or copartnership, corporation or corporations or any of their agents or employees, to aid or assist any other person in violating any of the provisions of this Article by depositing or delivering into any tank, pump, receptacle or other container any liquid fuels, lubricating oils, greases or other like products other than those intended to be stored, therein, as indicated by the name of the manufacturer or distributor, or the trademark, the trade name, name or other distinguishing mark of the product displayed in the container itself, or on the pump or other distributing device used in connection therewith, or shall by any other means aid or assist another in the violation of any of the provisions of this Article. (1933, c. 108, s. 6.)



§ 119-13. Violation made misdemeanor.

§ 119‑13.  Violation made misdemeanor.

Every person, firm or firms, partnership or copartnership, corporation or corporations, or any of their agents, servants or employees, violating any of the provisions of this Article shall be guilty of a Class 1 misdemeanor. (1933, c. 108, s. 7; 1993, c. 539, s. 900; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 119-13.1. Definitions.

Article 2A.

Regulation of Rerefined or Reprocessed Oil.

§ 119‑13.1.  Definitions.

As used in this Article:

(1)        "Lubricating oil" means any oil classified for the use in an internal combustion engine, hydraulic system, gear box, differential, or wheel bearings.

(1a)      "Recycled oil" means any oil prepared from used oil for energy recovery or reuse as a petroleum product by reclaiming, reprocessing, rerefining, or other means that use properly treated used oil as a substitute for petroleum products.

(1b)      "Rerefined oil" means used oil that is refined to remove the physical and chemical contaminants acquired through use and that, by itself or when blended with new lubricating oil or additives, meets applicable American Petroleum Institute (A.P.I.) service classifications.

(2)        "Specifications" means the minimum chemical properties or analysis as determined by the American Society for Testing Materials (A.S.T.M.) test methods using current ASTM analytical procedures.

(3)        "Used oil" means any oil that has been refined from crude or synthetic oil and, as a result of use, storage, or handling becomes unsuitable for its original purpose due to the loss of its original properties or the presence of impurities, but that may be rerefined for further use. (1953, c. 1137; 1979, c. 158, s. 1; 1995, c. 516, s. 1.)



§ 119-13.2. Labels required on sealed containers; oil to meet minimum specifications.

§ 119‑13.2.  Labels required on sealed containers; oil to meet minimum specifications.

(a)        It shall be unlawful to offer for sale or sell or deliver in this State previously used oil that has not been rerefined or recycled oil that has not been rerefined, as defined in G.S. 119‑13.1, in a sealed container unless this container be labeled or bear a label on which shall be expressed the brand or trade name of the oil and the words "made from previously used lubricating oil"; the name and address of the person, firm, or corporation that has rerefined or reprocessed said oil or placed it in the container; the Society of Automotive Engineers (S.A.E.) viscosity grade; the net contents of the container expressed in U.S. liquid measure of quarts, gallons, or pints; which label has been registered and approved by the Gasoline and Oil Inspection Division of the Department of Agriculture and Consumer Services; and that the oil in each container shall meet the minimum specifications. The Gasoline and Oil Inspection Board shall adopt minimum quality specifications, the measurement of which shall be accomplished using current A.S.T.M. analytical procedures.

(b)        A person may represent a product made in whole or in part from rerefined oil to be substantially equivalent to a product made from virgin oil for a particular end use if the product conforms with the applicable American Petroleum Institute (A.P.I.) service classifications. (1953, c. 1137; 1979, c. 158, s. 2; 1995, c. 516, s. 2; 1997‑261, s. 109.)



§ 119-13.3. Violation a misdemeanor.

§ 119‑13.3.  Violation a misdemeanor.

Any person, firm, or corporation violating any of the provisions of this Article shall for each offense be guilty of a Class 1 misdemeanor. For a second or subsequent offense, the person shall also be enjoined from selling or distributing previously used oil for not less than one year nor more than five years. (1953, c. 1137; 1993, c. 539, s. 901; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 516, s. 3.)



§ 119-14. Title of Article.

Article 3.

Gasoline and Oil Inspection.

§ 119‑14.  Title of Article.

This Article shall be known as the Gasoline and Oil Inspection Act. (1937, c. 425, s. 1.)



§ 119-15. Definitions that apply to Article.

§ 119‑15.  Definitions that apply to Article.

The following definitions apply in this Article:

(1)        Alternative fuel.  Defined in G.S. 105‑449.130.

(2)        Aviation gasoline.  Defined in G.S. 105‑449.60.

(3)        Dyed diesel fuel.  Defined in G.S. 105‑449.60.

(4)        Dyed diesel fuel distributor.  A person who acquires dyed diesel fuel from either of the following:

a.         A person who is not required to be licensed under Part 2 of Article 36C of Chapter 105 of the General Statutes and who maintains storage facilities for dyed diesel fuel to be used for nonhighway purposes.

b.         Another dyed diesel fuel distributor.

(5)        Gasoline.  Defined in G.S. 105‑449.60.

(6)        Jet fuel.  Defined in G.S. 105‑449.60.

(7)        Kerosene.  Defined in G.S. 105‑449.60.

(8)        Kerosene distributor.  A person who acquires kerosene from any of the following for subsequent sale:

a.         A supplier licensed under Part 2 of Article 36C of Chapter 105 of the General Statutes.

b.         A kerosene supplier.

c.         Another kerosene distributor.

(9)        Kerosene supplier.  Either of the following:

a.         A person who supplies both kerosene and motor fuel and, consequently, is required to be licensed under Part 2 of Article 36C of Chapter 105 of the General Statutes.

b.         A person who is not required to be licensed as a supplier under Part 2 of Article 36C of Chapter 105 of the General Statutes and who maintains storage facilities for kerosene to be used to fuel an airplane.

(10)      Motor fuel.  Defined in G.S. 105‑449.60.

(11)      Person.  Defined in G.S. 105‑229.90.

(12)      Terminal.  Defined in G.S. 105‑449.60.

(13)      Terminal operator.  Defined in G.S. 105‑449.60.  (1937, c. 425, s. 2; 1995, c. 390, s. 19; 1995 (Reg. Sess., 1996), c. 647, s. 53; 1997‑6, s. 17; 2003‑349, s. 10.12; 2005‑435, s. 19; 2008‑134, s. 59.)



§ 119-15.1. List of persons who must have a license.

§ 119‑15.1.  List of persons who must have a license.

(a)        License.  A person may not engage in business in this State as any of the following unless the person has a license issued by the Secretary authorizing the person to engage in business:

(1)        A kerosene supplier.

(2)        A kerosene distributor.

(3)        A kerosene terminal operator.

(4)        A dyed diesel fuel distributor.

(b)        Exception.  A kerosene supplier license is not required if the supplier is licensed as a supplier under Part 2 of Article 36C of Chapter 105 of the General Statutes. A kerosene distributor is required to have a kerosene distributor license only if the distributor imports kerosene. Other kerosene distributors may elect to have a kerosene license. A kerosene terminal operator license is not required if the terminal operator is licensed as a terminal operator under Part 2 of Article 36C of Chapter 105 of the General Statutes. (2003‑349, s. 10.14; 2004‑170, s. 33; 2004‑203, s. 82; 2005‑435, s. 20.)



§ 119-15.2. How to apply for a license.

§ 119‑15.2.  How to apply for a license.

To obtain a license, an applicant must file an application with the Secretary of Revenue on a form provided by the Secretary. An application must include the applicant's name, address, federal employer identification number, and any other information required by the Secretary. An applicant must meet the requirements for obtaining a license set out in G.S. 105‑449.69(b) and (c). (2003‑349, s. 10.14.)



§ 119-15.3. Bond or letter of credit required as a condition of obtaining and keeping certain licenses.

§ 119‑15.3.  Bond or letter of credit required as a condition of obtaining and keeping certain licenses.

(a)        Initial Bond.  An applicant for a license as a kerosene supplier, kerosene distributor, or kerosene terminal operator must file with the Secretary of Revenue a bond or an irrevocable letter of credit. A bond or irrevocable letter of credit must be conditioned upon compliance with the requirements of this Article, be payable to the State, and be in the form required by the Secretary. The amount of the bond or irrevocable letter of credit may not be less than five hundred dollars ($500.00) and may not be more than twenty thousand dollars ($20,000).

(b)        Adjustments to Bond.  When notified by the Secretary of Revenue, a person that has filed a bond or irrevocable letter of credit and that holds a license listed in this Article must file an additional bond or irrevocable letter of credit in the amount requested by the Secretary. The person must file the additional bond or irrevocable letter of credit within 30 days after receiving the notice from the Secretary. The amount of the initial bond or irrevocable letter of credit and the additional bond or irrevocable letter of credit by the license holder, however, may not exceed the limits set in subsection (a) of this section.

(c)        Class 1.  A person who fails to comply with this section is guilty of a Class 1 misdemeanor. (2003‑349, s. 10.14; 2004‑203, s. 82; 2005‑435, s. 21.)



§§ 119-16 through 119-16.1: Repealed by Session Laws 1995, c. 390, ss. 20 and 21.

§§ 119-16 through 119-16.1:  Repealed by Session Laws 1995, c.  390, ss. 20 and 21.



§ 119-16.2: Repealed by Session Laws 2003-349, s. 10.13, effective January 1, 2004.

§ 119‑16.2: Repealed by Session Laws 2003‑349, s. 10.13, effective January 1, 2004.



§ 119-16.3. Certain kerosene sales prohibited.

§ 119‑16.3.  Certain kerosene sales prohibited.

It shall be a Class 1 misdemeanor for any distributor to sell kerosene dispensed from a pump located on the same island where there are pumps dispensing gasoline or gasohol.  An island is a group of two or more dispensing pumps within 15 feet of each other.  This section shall apply only to pumps installed after October 1, 1985. (1985, c. 314; 1993, c. 539, s. 903; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 119-17: Repealed by Session Laws 2007-527, s. 20, effective August 31, 2007.

§ 119‑17: Repealed by Session Laws 2007‑527, s. 20, effective August 31, 2007.



§ 119-18. Inspection tax and distribution of the tax proceeds.

§ 119‑18.  Inspection tax and distribution of the tax proceeds.

(a)        Tax.  An inspection tax of one fourth of one cent (1/4 of 1¢) per gallon is levied upon all of the fuel listed in this subsection regardless of whether the fuel is exempt from the per‑gallon excise tax imposed by Article 36C or 36D of Chapter 105 of the General Statutes. The inspection tax on motor fuel is due and payable to the Secretary of Revenue on the date the per gallon excise tax on motor fuel is due and payable under Article 36C of Chapter 105 of the General Statutes. The inspection tax on alternative fuel is due and payable to the Secretary of Revenue on the date the excise tax on alternative fuel is due and payable under Article 36D of Chapter 105 of the General Statutes. The inspection tax on kerosene is payable monthly to the Secretary by a supplier that is licensed under Part 2 of Article 36C of Chapter 105 of the General Statutes and by a kerosene supplier. A monthly report is due on the date a monthly return is due under G.S. 105‑449.90 and applies to kerosene sold during the preceding month by a supplier licensed under that Part and to kerosene received during the preceding month by a kerosene supplier. A kerosene terminal operator must file a return in accordance with the provisions of G.S. 105‑449.90. The inspection tax on jet fuel and aviation gasoline is payable as specified by the Secretary of Revenue.

(1)        Motor fuel.

(2)        Alternative fuel used to operate a highway vehicle.

(3)        Kerosene.

(4)        Jet fuel.

(5)        Aviation gasoline.

(a1)      Deferred Payment.  A licensed kerosene distributor that buys kerosene from a supplier licensed under Part 2 of Article 36C of Chapter 105 of the General Statutes has the right to defer payment of the inspection tax until the supplier is required to remit the tax to this State or another state. A licensed kerosene distributor that pays the tax due a supplier licensed under that Part by the date the supplier must pay the tax to the State may deduct from the amount due a discount in the amount set in G.S. 105‑449.93.

(b)        Proceeds.  The proceeds of the inspection tax levied by this section shall be applied first to the costs of administering this Article and Subchapter V of Chapter 105 of the General Statutes. The remainder of the proceeds shall be credited on a monthly basis to the Commercial Leaking Petroleum Underground Storage Tank Cleanup Fund and the Noncommercial Leaking Petroleum Underground Storage Tank Cleanup Fund. If the amount of revenue in the Noncommercial Fund at the end of a month is at least five million dollars ($5,000,000), one‑half of the remainder of the proceeds shall be credited to the Noncommercial Fund and one‑half of the remainder of the proceeds shall be credited to the Commercial Fund. If the amount of revenue in the Noncommercial Fund at the end of a month is less than this threshold amount, all of the remainder of the proceeds shall be credited to the Noncommercial Fund.

(c)        No Local Tax.  No county, city, or town shall impose any inspection charge, tax, or fee, in the nature of the charge prescribed by this section, upon kerosene and motor fuel.  (1917, c. 166, s. 4; C.S., s. 4856; 1933, c. 544, s. 5; 1937, c. 425, s. 5; 1967, c. 1110, s. 12; 1973, c. 476, s. 193; 1985, c. 602, s. 2; 1991, c. 636, s. 12; 1991 (Reg. Sess., 1992), c. 913, s. 12; 1993, c. 402, s. 8; 1995, c. 390, s. 23; 1995 (Reg. Sess., 1996), c. 647, s. 55; 2003‑349, ss. 10.15, 10.16; 2006‑162, s. 15(e); 2008‑134, s. 60.)



§ 119-19. Authority of Secretary to cancel a license.

§ 119‑19.  Authority of Secretary to cancel a license.

The Secretary of Revenue may cancel a license issued under this Article upon the written request of the license holder. The Secretary may summarily cancel a license issued under this Article or under Article 36C or 36D of Chapter 105 of the General Statutes when the Secretary finds that the license holder is incurring liability for the tax imposed by this Article after failing to pay a tax when due under this Article. The Secretary may cancel the license of a license holder who files a false report under this Article or fails to file a report required under this Article after holding a hearing on whether the license should be cancelled.

The Secretary must send a person whose license is summarily cancelled a notice of the cancellation and must give the person an opportunity to have a hearing on the cancellation within 10 days after the cancellation. The Secretary must give a person whose license may be cancelled after a hearing at least 10 days' written notice of the date, time, and place of the hearing. A notice of a summary license cancellation and a notice of hearing must be sent by registered mail to the last known address of the license holder.

When the Secretary cancels a license and the license holder has paid all taxes and penalties due under this Article, the Secretary must either return to the license holder the bond filed by the license holder or notify the person liable on the bond and the license holder that the person is released from liability on the bond. (1933, c. 544, s. 10; 1967, c. 1110, s. 12; 1973, c. 476, s. 193; 1995, c. 390, s. 24; 2004‑170, s. 34.)



§ 119-20. Repealed by Session Laws 1963, c. 1169, s. 6.

§ 119‑20.  Repealed by Session Laws 1963, c. 1169, s. 6.



§119-21. On failure to report, Secretary may determine tax.

§119‑21. On failure to report, Secretary may determine tax.

Whenever any person shall neglect or refuse to make and file any report as required by this Article, or shall file an incorrect or fraudulent report, the Secretary of Revenue shall determine after an investigation the number of gallons of kerosene oil and other motor fuel with respect to which the person has incurred liability under the tax laws of the State of North Carolina, and shall fix the amount of the taxes and penalties payable by the person under  this Article accordingly. In any action or proceeding for the collection of the inspection tax for kerosene oil or motor fuel and/or any penalties or interest imposed in connection therewith, an assessment by the Secretary of Revenue of the amount of tax due, and/or interest and/or penalties due to the State, shall constitute prima facie evidence of the claim of the State; and the burden of proof shall be upon the person to show that the assessment was incorrect and contrary to law; and the Secretary of Revenue may institute action therefor in the Superior Court of Wake County, regardless of the residence of such person or the place where the default occurred. (1933, c. 544, s. 12; 1973, c. 476, s. 193.)



§ 119-22: Repealed by Session Laws 1995, c. 390, s. 25.

§ 119‑22:  Repealed by Session Laws 1995, c.  390, s. 25.



§ 119-23. Administration by Commissioner of Agriculture; collection of fees by Department of Revenue and payment into State treasury; disposition of moneys by State Treasurer.

§ 119‑23.  Administration by Commissioner of Agriculture; collection of fees by Department of Revenue and payment into State treasury; disposition of moneys by State Treasurer.

Gasoline and oil inspection fees or taxes shall be collected by, and reports relating thereto, shall be made to, the Department of Revenue. The administration of the gasoline and oil inspection law shall otherwise be administered by the Commissioner of Agriculture. Except as provided in G.S. 119‑26.1(c) and G.S. 119‑39.1, all moneys received under the authority of this Article shall be paid into the State treasury and the State Treasurer shall place to the credit of the "State Highway Fund" that proportion of said funds representing inspection fees collected on highway use motor fuels, as certified monthly to the State Treasurer by the Secretary of Revenue, and the remainder of said funds shall be credited to the general fund. (1937, c. 425, s. 6; 1941, c. 36; 1949, c. 1167; 1963, c. 245; 1973, c. 476, s. 193; 1998‑215, s. 23(b).)



§ 119-24: Repealed by Session Laws 1991, c. 10, s. 3.

§ 119‑24:  Repealed by Session Laws 1991, c.  10, s. 3.



§ 119-25. Inspectors, clerks and assistants.

§ 119‑25.  Inspectors, clerks and assistants.

The Secretary of Revenue and the Commissioner of Agriculture, respectively, shall appoint and employ such number of inspectors, clerks and assistants as may be necessary to administer and effectively enforce all the provisions of the gasoline and oil inspection law with the administration or enforcement of which each said Commissioner [or Secretary] is charged.  All inspectors shall be bonded in the sum of one thousand dollars ($1,000) in the usual manner provided for the bonding of State employees, and the expense of such bonding shall be paid from the Gasoline and Oil Inspection Fund created by this Article.  Each inspector, before entering upon his duties, shall take an oath of office before some person authorized to administer oaths.  Any inspector who, while in office, shall be interested directly or indirectly in the manufacture or vending of any illuminating oils or gasoline or other motor fuels shall be guilty of a Class 1 misdemeanor. (1937, c. 425, s. 8; 1949, c. 1167; 1973, c. 476, s. 193; 1993, c. 539, s. 904; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 119-26. Gasoline and Oil Inspection Board created; composition, appointment of members, etc.; expenses; powers generally; adoption of standards, etc.; sale of products not complying with standards; renaming, etc., of gasoline.

§ 119‑26.  Gasoline and Oil Inspection Board created; composition, appointment of members, etc.; expenses; powers generally; adoption of standards, etc.; sale of products not complying with standards; renaming, etc., of gasoline.

In order to more fully carry out the provisions of this Article there is hereby created a Gasoline and Oil Inspection Board of five members, to be composed of the Commissioner of Agriculture, the Director of the Gasoline and Oil Inspection Division, and three members to be appointed by the Governor, who shall serve at his will. The Commissioner of Agriculture and the Director of the Gasoline and Oil Inspection Division shall serve without additional compensation. Other members of the Board shall each receive the amount provided by G.S. 138‑5 for each day he attends a session of the Board and for each day necessarily spent in traveling to and from his place of residence, and he shall receive five cents (5¢) a mile for the distance to and from Raleigh by the usual direct route for each meeting of the Board which he attends. These expenses shall be paid from the Gasoline and Oil Inspection Fund created by this Article. The duly appointed and acting Gasoline and Oil Inspection Board shall have the power, in its discretion, after public notice and provision for the hearing of all interested parties, to adopt standards for kerosene and one or more grades of gasoline based upon scientific tests and ratings for each of the articles for which inspection is provided; to require the labeling of dispensing pumps or other dispensing devices, and to prescribe the forms therefor; to require that the label, name, or brand under which gasoline is thereafter to be sold be applied at the time of its first purchase within the State and to pass all rules and regulations necessary for enforcing the provisions of the laws relating to the transportation and inspection of petroleum products; provided, however, that the action of said Gasoline and Oil Inspection Board shall be subject to the approval of the Governor of the State; and provided further, that if the Gasoline and Oil Inspection Board should promulgate any regulation which requires that gasoline be labeled, named or branded at the time of its first sale in the State, that such regulation shall provide in addition that any subsequent owner may rename, rebrand, or relabel such gasoline if such subsequent owner first files with the Board a notice of intention to do so, said notice to contain information showing the original brand, name, label, the company or person from whom the gasoline has been or is to be purchased, the minimum specifications registered by the seller, the brand, name, or label that is to be given such gasoline and the minimum specifications of such gasoline as filed with the Board; provided, further, that no labeling, naming or branding of gasoline which may be required by the Gasoline and Oil Inspection Board under the provisions of this Article, shall be construed as permitting gasoline to become the subject of fair trade contracts, as provided in G.S. 66‑52. After the adoption and publication of said standards it shall be unlawful to sell or offer for sale or exchange or use in this State any products which do not comply with the standards so adopted. The said Gasoline and Oil Inspection Board shall, from time to time after a public hearing, have the right to amend, alter, or change said standards. Three members of said Board shall constitute a quorum. (1937, c. 425, s. 9; 1941, c. 220; 1949, c. 1167; 1961, c. 961; 1969, c. 445, s. 2.)



§ 119-26.1. Content of motor fuels and reformulated gasoline.

§ 119‑26.1.  Content of motor fuels and reformulated gasoline.

(a)        Rules adopted pursuant to G.S. 143‑215.107(a)(9) to regulate the content of motor fuels or to require the use of reformulated gasoline shall be implemented by the Department of Agriculture and Consumer Services and the Gasoline and Oil Inspection Board. Such rules shall be implemented within any area specified by the Environmental Management Commission when the Commission certifies to the Commissioner of Agriculture that implementation:

(1)        Will improve the ambient air quality within the specified county or counties;

(2)        Is necessary to achieve attainment or preclude violations of the National Ambient Air Quality Standards; or

(3)        Is otherwise necessary to meet federal requirements.

(b)        The Department of Agriculture and Consumer Services and the Gasoline and Oil Inspection Board may adopt rules to implement this section. Rules shall be consistent with the implementation schedule and rules adopted by the Environmental Management Commission.

(c)        The Commissioner of Agriculture may assess and collect civil penalties for violations of rules adopted under G.S. 143‑215.107(a)(9) or this section in accordance with G.S. 143‑215.114A. The Commissioner of Agriculture may institute a civil action for injunctive relief to restrain, abate, or prevent a violation or threatened violation of rules adopted under G.S. 143‑215.107(a)(9) or this section in accordance with G.S. 143‑215.114C. The assessment of a civil penalty under this section and G.S. 143‑215.114A or institution of a civil action under G.S. 143‑215.114C and this section shall not relieve any person from any other penalty or remedy authorized under this Article.

(c1)      The clear proceeds of civil penalties assessed pursuant to this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(d)        The Commissioner of Agriculture may delegate his powers and duties under this subsection to the Director of the Standards Division of the Department of Agriculture and Consumer Services. (1991 (Reg. Sess., 1992), c. 889, s. 4; 1997‑261, s. 83; 1998‑215, s. 23(a); 1999‑328, s. 2.3.)



§ 119-26.2. Sulfur content standards.

§ 119‑26.2.  Sulfur content standards.

(a)        No person shall manufacture, sell, or offer for sale gasoline that contains a concentration of sulfur greater than 30 parts per million except that a person may manufacture, sell, or offer for sale gasoline that contains a concentration of sulfur of not more than 80 parts per million if the average concentration of sulfur in the gasoline manufactured, sold, or offered for sale by that person is 30 parts per million or less. The average concentration of sulfur contained in gasoline shall be determined on the basis of a one‑year period established by rule.

(a1)      Gasoline that meets the requirements of Tier 2 Motor Vehicle Emissions Standards and Gasoline Sulfur Control Requirements as set out in 65 Federal Register No. 28 (10 February 2000) pages 6698 through 6870, as codified in 40 Code of Federal Regulations Parts 80, 85, and 96 (1 July 2001 Edition), shall be deemed to comply with the requirements of this section.

(b)        The Gasoline and Oil Inspection Board shall adopt rules to implement this section. (1999‑328, s. 2.1; 2002‑75, s. 2; 2005‑196, s. 1)



§ 119-26.3. MTBE in motor fuels prohibited.

§ 119‑26.3.  MTBE in motor fuels prohibited.

(a)        Definitions.  As used in this section:

(1)        "Motor fuel" has the same meaning as in G.S. 105‑449.60.

(2)        "MTBE" means the fuel additive methyl tertiary butyl ether.

(b)        Prohibition; De Minimis Exception.  No person shall knowingly add MTBE to any motor fuel manufactured, distributed, stored, sold, or offered for sale in this State. No person shall manufacture, distribute, store, sell, or offer for sale motor fuel that contains a concentration of MTBE of more than one‑half of one percent (0.5%) by volume in this State. The presence of MTBE in a motor fuel caused solely by incidental commingling of the motor fuel with other motor fuel that contains MTBE during transfer or storage of the motor fuel does not constitute a violation of this section.

(c)        Transportation Through State Not Prohibited.  This section shall not be construed to prohibit the transport of motor fuel containing MTBE through this State.

(d)        Rules.  The Gasoline and Oil Inspection Board shall adopt rules to implement this section. (2005‑93, s. 1.)



§ 119-27. Display of grade rating on pumps, etc.; sales from pumps or devices not labeled; sale of gasoline not meeting standard indicated on label.

§ 119‑27.  Display of grade rating on pumps, etc.; sales from pumps or devices not labeled; sale of gasoline not meeting standard indicated on label.

In the event that the Gasoline and Oil Inspection Board shall adopt standards for grades of gasoline, at all times there shall be firmly attached to or painted on each dispensing pump or other dispensing device used in the retailing of gasoline a label stating that the gasoline contained therein is North Carolina ______ grade.  Any person, firm, partnership, or corporation who shall offer or expose for sale gasoline from any dispensing pump or other dispensing device which has not been labeled as required by this section, and/or offer and expose for sale any gasoline which does not meet the required standard for the grade indicated on the label attached to the dispensing pump or other dispensing device, shall be guilty of a Class 2 misdemeanor, and the gasoline offered or exposed for sale shall be confiscated.

The gasoline and oil inspectors shall have the authority to immediately seize and seal, to prevent further sales, any dispensing pump or other dispensing device from which gasoline is offered or exposed for sale in violation of or without complying with the provisions of this Article.  Provided, however, that this section shall not be construed to permit the destruction of any gasoline which may be blended or rerefined or offered for sale as complying with the legal specifications of a lower grade except under order of the court in which an indictment is brought for violation of the provisions of this Article.  Provided, further, that gasoline that has been confiscated and sealed by the gasoline and oil inspectors for violation of the provisions of this Article shall not be offered or exposed for sale until the Director of the Gasoline and Oil Inspection Division has been fully satisfied that the gasoline offered or exposed for sale has been blended or rerefined or properly labeled to meet the requirements of this Article and the owners of said gasoline have been notified in writing of this fact by said Director and, provided, further, that the permitting of blending, rerefining or properly labeling of confiscated gasoline shall not be construed to in any manner affect any indictment which may be brought for violation of this section. (1937, c. 425, s. 11; 1939, c. 276, s. 1; 1941, c. 220; 1993, c. 539, s. 905; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 119-27.1. Self-service gasoline pumps; display of owner's or operator's name, address and telephone number.

§ 119‑27.1.  Self‑service gasoline pumps; display of owner's or operator's name, address and telephone number.

(a)        Every owner of, or other person in control of, a self‑service gas pump or station whose equipment permits purchase and physical transfer of gasoline or oil products by insertion of money into some device or machine without the necessity of personal service by the owner or his agent shall clearly affix a sticker to each pump showing his name, address, and telephone number.

(b)        The North Carolina Department of Agriculture and Consumer Services shall have the responsibility for the enforcement of this section. (1973, c. 1324, s. 1; 1997‑261, s. 84.)



§ 119-28. Regulations for sale of substitutes.

§ 119‑28.  Regulations for sale of substitutes.

All materials, fluids, or substances offered or exposed for sale, purporting to be substitutes for or motor fuel improvers, shall, before being sold, exposed or offered for sale, be submitted to the Commissioner of Agriculture for examination and inspection, and shall only be sold or offered for sale when properly labeled with a label, the form and contents of which label has been approved by the said Commissioner of Agriculture in writing. (1937, c. 425, s. 12; 1949, c. 1167.)



§ 119-29. Rules and regulations of Board available to interested parties.

§ 119‑29.  Rules and regulations of Board available to interested parties.

It shall be the duty of the Commissioner of Agriculture to make available for all interested parties the rules and regulations adopted by the Gasoline and Oil Inspection Board for the purpose of carrying into effect the laws relating to the inspection and transportation of petroleum products. (1937, c. 425, s. 13; 1949, c. 1167.)



§ 119-30. Establishment of laboratory for analysis of inspected products.

§ 119‑30.  Establishment of laboratory for analysis of inspected products.

The Commissioner of Agriculture is authorized to provide for the analysis of samples of inspected articles by establishing a laboratory under the Gasoline and Oil Inspection Division for the analysis of inspected products. (1937, c. 425, s. 14; 1949, c. 1167.)



§ 119-31. Payment for samples taken for inspection.

§ 119‑31.  Payment for samples taken for inspection.

The gasoline and oil inspectors shall pay at the regular market price, at the time the sample is taken, for each sample obtained for inspection purposes when request for payment is made: Provided, however, that no payment shall be made any retailer or distributor unless said retailer or distributor or his agent shall sign a receipt furnished by the Commissioner of Agriculture showing that payment has been made as requested. (1937, c. 425, s. 15; 1949, c. 1167.)



§ 119-32. Powers and authority of inspectors.

§ 119‑32.  Powers and authority of inspectors.

The gasoline and oil inspectors shall have the right of access to the premises and records of any place where petroleum products are stored for the purpose of examination, inspection and/or drawing of samples, and said inspectors are hereby vested with the authority and powers of peace and police officers in the enforcement of motor fuel tax and inspection laws throughout the State, including the authority to arrest, with or without warrants, and take offenders before the several courts of the State for prosecution or other proceedings, and seize or hold or deliver to the sheriff of the proper county all motor or other vehicles and all containers used in transporting motor fuels and/or other liquid petroleum products in violation of or without complying with the provisions of this Article or the rules, regulations or requirements of the Commissioner of Agriculture and/or the Gasoline and Oil Inspection Board and also all motor fuels contained therein.  Said inspectors shall have power and authority on the public highways or any other place to stop and detain for inspection and investigation any vehicle containing any motor fuel and/or other liquid petroleum products in excess of 100 gallons or commonly used in the transportation of such fuels and the driver or person in charge thereof, and to require the production by such driver or person in charge of all records, documents and papers required by law to be carried and exhibited by persons in charge of vehicles engaged in transporting such fuels; and whenever said inspectors shall find or see any person engaged in handling, selling, using, or transporting any fuels in violation of any of the provisions of the motor fuel tax or inspection laws of this State, or whenever any such person shall fail or refuse to exhibit to said inspectors, upon demand therefor, any records, documents or papers required by law to be kept subject to inspection or to be exhibited by such person, said person shall be guilty of a Class 1 misdemeanor, and it shall be the duty of said inspectors to immediately arrest such violator and take him before some proper peace officer of the county in which the offense was committed and institute proper prosecution. (1937, c. 425, s. 16; 1949, c. 1167; 1993, c. 539, s. 906; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 119-33. Investigation and inspection of measuring equipment; devices calculated to falsify measures.

§ 119‑33.  Investigation and inspection of measuring equipment; devices calculated to falsify measures.

The gasoline and oil inspectors shall be required to investigate and inspect the equipment for measuring gasoline, kerosene, lubricating oil, and other liquid petroleum products.  Said inspectors shall be under the supervision of the Commissioner of Agriculture, and are hereby vested with the same power and authority now given by law to inspectors of weights and measures, insofar as the same may be necessary to effectuate the provisions of this Article.  The rules, regulations, specifications and tolerance limits as promulgated by the National Conference of Weights and Measures, and recommended by the United States Bureau of Standards, shall be observed by said inspectors insofar as they apply to the inspection of equipment used in measuring gasoline, kerosene, lubricating oil and other petroleum products.  Inspectors of weights and measures appointed and maintained by the various counties and cities of the State shall have the same power and authority given by this section to inspectors under the supervision of the Commissioner of Agriculture.  In all cases where it is found, after inspection, that the measuring equipment used in connection with the distribution of such products is inaccurate, the inspector shall condemn and seize all incorrect devices which in his best judgment are not susceptible of satisfactory repair, but such as are incorrect, and in his best judgment may be repaired, he shall mark or tag as "condemned for repairs" in a manner prescribed by the Commissioner of Agriculture.  After notice in writing the owners or users of such measuring devices which have been condemned for repairs shall have the same repaired and corrected within 10 days, and the owners and/or users thereof shall neither use nor dispose of said measuring devices in any manner, but shall hold the same at the disposal of the gasoline and oil inspector.  The inspector shall confiscate and destroy all measuring devices which have been condemned for repairs and have not been repaired as required by this Article.  The gasoline and oil inspectors shall officially seal all dispensing pumps or other dispensing devices found to be accurate on inspection, and if, upon inspection at a later date, any pump is found to be inaccurate and the seal broken, the same shall constitute prima facie evidence of intent to defraud by giving inaccurate measure, and the owner and/or user thereof shall be guilty of a Class 2 misdemeanor.  Any person who shall remove or break any seal placed upon said measuring and/or dispensing devices by said inspectors until the provisions of this section have been complied with shall be guilty of a Class 2 misdemeanor.  Any person, firm, or corporation who shall sell or have in his possession for the purpose of selling or using any measuring device to be used or calculated to be used to falsify any measure shall be guilty of a Class 1 misdemeanor. (1937, c. 425, s. 17; 1949, c. 1167; 1993, c. 539, s. 907; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 119-34. Responsibility of retailers for quality of products.

§ 119‑34.  Responsibility of retailers for quality of products.

The retail dealer shall be held responsible for the quality of the petroleum products he sells or offers for sale: Provided, however, that the retail dealer shall be released if the results of analysis of a sealed sample taken in a manner prescribed by the Commissioner of Agriculture at the time of delivery, and in the presence of the distributor or his agent, show that the product delivered by the distributor was of inferior quality. It shall be the  duty of the distributor or his agent to assist in sampling the product delivered. (1937, c. 425, s. 18; 1949, c. 1167.)



§ 119-35. Adulteration of products offered for sale.

§ 119‑35.  Adulteration of products offered for sale.

It shall be unlawful for any person, firm, or corporation who has purchased gasoline or other liquid motor fuel upon which a road tax has been paid to in anywise adulterate the same by the addition thereto of kerosene or any other liquid substance and sell or offer for sale the same.  Any person violating the provisions of this section shall be guilty of a Class 1 misdemeanor. (1937, c. 425, s. 19; 1993, c. 539, s. 908; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 119-36. Certified copies of official tests admissible in evidence.

§ 119‑36.  Certified copies of official tests admissible in evidence.

A certified copy of the official test of the analysis of any petroleum product, under the seal of the Commissioner of Agriculture, shall be admissible as evidence of the fact therein stated in any of the courts of this State on the trial of any issue involving the qualities of said product. (1937, c. 425, s. 20; 1949, c. 1167.)



§ 119-37. Retail dealers required to keep copies of invoices and delivery tickets.

§ 119‑37.  Retail dealers required to keep copies of invoices and delivery tickets.

Every person, firm, or corporation engaged in the retail business of dispensing gasoline and/or other petroleum products to the public shall keep on the premises of said place of business, for a period of one year, duplicate original copies of invoices or delivery tickets of each delivery received, showing the name and address of the party to whom delivery is made, the date of delivery, the kind and amount of each delivery received, and the name and address of the distributor. Each delivery ticket or invoice shall be signed by the retailer or his agent and the distributor or his agent. Such records shall be subject to inspection at any time by the gasoline and oil inspectors. (1937, c. 425, s. 21.)



§ 119-38. Prosecution of offenders.

§ 119‑38.  Prosecution of offenders.

All prosecutions for fines and penalties under the provisions of this Article shall be by indictment in a court of competent jurisdiction in the county in which the violation occurred. (1937, c. 425, s. 22.)



§ 119-39. Violation a misdemeanor.

§ 119‑39.  Violation a misdemeanor.

Unless another penalty is provided in this Article, any person violating any of the provisions of this Article or any of the rules and regulations of the Secretary of Revenue or the Commissioner of Agriculture and/or the Gasoline and Oil Inspection Board shall be guilty of a Class 1 misdemeanor. (1937, c. 425, s. 23; 1949, c. 1167; 1973, c. 476, s. 193; 1993, c. 539, s. 909; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 119-39.1. Civil Penalties.

§ 119‑39.1. Civil Penalties.

The Commissioner of Agriculture may assess a civil penalty of not more than five thousand dollars ($5,000) against any person who violates a provision of this Article or any rule promulgated thereunder. In determining the amount of the penalty, the Commissioner shall consider the degree and extent of harm caused by the violation.

The clear proceeds of civil penalties assessed pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1995, c. 516, s. 4; 1998‑215, s. 24.)



§§ 119-40 through 119-41: Repealed by Session Laws 1995 (Regular Session, 1996), c. 647, s. 56.

§§ 119‑40 through 119‑41:  Repealed by Session Laws 1995 (Regular Session, 1996), c.  647, s. 56.



§ 119-42. Persons engaged in transporting required to have in possession an invoice, bill of sale or bill of lading.

§ 119‑42.  Persons engaged in transporting required to have in possession an invoice, bill of sale or bill of lading.

Every person hauling, transporting or conveying into, out of, or between points in this State any motor fuel and/or any liquid petroleum product that is or may hereafter be made subject to the inspection laws of this State over either the public highways or waterways of this State, shall, during the entire time he is so engaged, have in his possession an invoice, or bill of sale, or bill of lading showing the true name and address of the person from whom he has received the motor fuel and/or other liquid petroleum products, the kind, and the number of gallons so originally received by him, and the true name and address of every person to whom he has made deliveries of said motor fuel and/or other liquid petroleum products or any part thereof and the number of gallons so delivered to each said person. Such person engaged in transporting said motor fuels and/or other petroleum products shall, at the request of any agent of the Commissioner of Agriculture, exhibit for inspection such papers or documents immediately, and if said person fails to produce said papers or documents or if, when produced, they fail to clearly disclose said information, the agent of the Commissioner of Agriculture shall hold for investigation the vehicle and contents thereof. If investigation shows that said motor fuels and/or other petroleum products are being transported in violation of or without compliance with the motor fuel tax and/or inspection laws of this State such fuels and/or other petroleum products and the vehicle used in the transportation thereof are hereby declared common nuisances and contraband, and shall be seized and sold and the proceeds shall go to the common school fund of the State: Provided, however, that this Article shall not be construed to include the carrying of motor fuel in the supply tank of vehicles which is regularly connected with the carburetor of the engine of the vehicle, except when said fuel supply tank shall have a capacity of more than 100 gallons: And, provided further, that this section shall not be construed to include the carrying of motor fuel in the supply tank which is regularly connected with the carburetor of the engine of any vehicle operated by franchise carriers engaged solely in the transportation of passengers to, from and between points in North Carolina. (1937, c. 425, s. 25; 1939, c. 276, s. 3; 1949, c. 1167.)



§119-43. Display required on containers used in making deliveries.

§119‑43. Display required on containers used in making deliveries.

Every person delivering at wholesale or retail any gasoline in this State shall deliver the same to the purchaser only in tanks, barrels, casks, cans, or other containers having the word "Gasoline" or the name of such other like products of petroleum, as the case may be, in English, plainly stenciled or labeled in colors to meet the requirements of the regulations adopted by the Commissioner of Agriculture and/or the Gasoline and Oil Inspection Board. Such dealers shall not deliver kerosene oil in any barrel, cask, can, or other container which has not been stenciled or labeled as hereinbefore provided. Every person purchasing gasoline for use or sale shall procure and keep the same only in tanks, barrels, casks, cans, or other containers stenciled or labeled as hereinbefore provided: Provided, that nothing in this section shall prohibit the delivery of gasoline by hose or pipe from a tank directly into the tank of any automobile or any other motor vehicle: Provided further, that in case gasoline or other inflammable liquid is sold in bottles, cans, or packages of not more than one gallon for cleaning and other similar purposes, the label shall also bear the words "Unsafe when exposed to heat or fire." (1937, c. 425, s. 26; 1939, c. 276, s. 4; 1949, c. 1167.)



§ 119-44: Repealed by Session Laws 1995 (Regular Session, 1996), c. 647, s. 56.

§ 119‑44:  Repealed by Session Laws 1995 (Regular Session, 1996), c.  647, s. 56.



§ 119-45. Certain laws adopted as part of Article.

§ 119‑45.  Certain laws adopted as part of Article.

General Statutes 119‑1 through 119‑5 and G.S. 119‑7 through 119‑13 are hereby made a part of this Article. (1937, c. 425, s. 28.)



§ 119-46. Charges for analysis of samples.

§ 119‑46.  Charges for analysis of samples.

The Secretary of Revenue is hereby authorized to fix and collect such charges as he may deem adequate and reasonable for any analysis made by the Gasoline and Oil Inspection Division of any sample submitted by any person, firm, association or corporation other than samples submitted by the gasoline and oil inspectors in the performance of the duties required of said inspectors under this Article: Provided, however, that no charge shall be made for the analysis of any sample submitted by any municipal, county, State or federal official when the results of such analyses are necessary for the performance of his official duties. All moneys collected for such analyses shall be paid into the State treasury to the credit of the Gasoline and Oil Inspection Fund. (1937, c. 425, s. 29; 1973, c. 476, s. 193.)



§ 119-47. Inspection of fuels used by State.

§ 119‑47.  Inspection of fuels used by State.

The Gasoline and Oil Inspection Division is hereby authorized, upon request of the proper State authority, to inspect, analyze, and report the result of such analysis of all fuels purchased by the State of North Carolina for the use of all departments and institutions. (1937, c. 153.)



§§ 119-48 through 119-53. Recodified as §§ 119-54 to 119-59.

Article 4.

Liquefied Petroleum Gases.

§§ 119‑48 through 119‑53.  Recodified as §§ 119‑54 to 119‑59.



§ 119-54. Purpose; definitions; scope of Article.

Article 5.

Liquefied Petroleum Gases.

§ 119‑54.  Purpose; definitions; scope of Article.

(a)It is the purpose of this Article to provide for the adoption and promulgation of a code of safety, and such rules and regulations setting forth minimum general standards of safety for the design, construction, location, installation, and operation of the equipment used in handling, storing, measuring, transporting, distributing, and utilizing liquefied petroleum gases and to provide for the administration and enforcement of the code and such rules and regulations thereby adopted. Words used in this Article shall be defined as follows:

(1)        "Board" means the North Carolina Board of Agriculture.

(2)        "Commissioner" means the Commissioner of Agriculture or his designated agent.

(3)        "Dealer" means any person, firm, or corporation who is engaged in or desires to engage in:

a.         The business of selling or otherwise dealing in liquefied petroleum gases which require handling, storing, measuring, transporting, or distributing liquefied petroleum gas; or

b.         The business of installing, servicing, repairing, adjusting, connecting, or disconnecting containers, equipment, or appliances which use liquefied gas. A person who engages in any of the aforementioned activities only in connection with his or his employer's use of liquefied petroleum gas and not as a business shall not be deemed to be a "dealer" for the purposes of this Article.

(4)        "Liquefied petroleum gas" means any material which is composed predominantly of any of the following hydrocarbons, or mixtures of the same: propane, propylene, butanes (normal butanes or isobutane), butylenes.

(b)        This Article does not apply to the design, construction, location, installation, or operation of equipment or facilities covered by the Building Code pursuant to Article 9 of Chapter 143 of the General Statutes. (1955, c. 487; 1959, c. 796, s. 1; 1961, c. 1072; 1981, c. 486, s. 1; 1989, c. 25, s. 1.)



§ 119-55. Power of Board of Agriculture to set minimum standards; regulation by political subdivisions.

§ 119‑55.  Power of Board of Agriculture to set minimum standards; regulation by political subdivisions.

The Board shall have the power and authority to set minimum standards and promulgate rules and regulations for the design, construction, location, installation, and operation of equipment and facilities used in handling, storing, measuring, transporting, distributing, and utilizing liquefied petroleum gas.

Any municipality or political subdivision may adopt and enforce a safety code dealing with the handling of liquefied petroleum gas which conforms with the regulations adopted by the Board, and the inspection service rendered by such municipality or political subdivision shall conform to the requirements of the inspection service rendered by the Board in the enforcement of this Article. (1955, c. 487; 1959, c. 796, s. 2; 1961, c. 1072; 1963, c. 671; 1967, c. 1231; 1969, c. 1133; 1975, c. 610, s. 1; 1977, c. 410; 1981, c. 486, s. 1.)



§ 119-56. Registration of dealers; liability insurance or substitute required.

§ 119‑56.  Registration of dealers; liability insurance or substitute required.

A person shall not hold himself out or commence operation as a dealer without first having registered as provided in this section. A dealer shall register with the Commissioner on a form to be furnished by the Commissioner. Such form shall give the name and address of the dealer, the place or places of and type or types of business of such dealer, and such other pertinent information as the Commissioner may deem necessary. Verification of the insurance coverage required by this section or of proof of alternative means of financial responsibility permitted by this section shall be submitted to the Commissioner as a condition of the issuance of any registration or renewal of such registration.

There shall be two classes of dealers:

(1)        A Class A dealer is one who engages in the transportation of liquefied petroleum gas.

(2)        A Class B dealer is one who does not engage in the transportation of liquefied petroleum gas.

A Class A dealer shall obtain and maintain general liability insurance, including product liability, of one million dollars ($1,000,000) and motor vehicle liability insurance of one million dollars ($1,000,000) combined single limit. A Class B dealer shall obtain and maintain general liability insurance, including product liability, of one hundred thousand dollars ($100,000). Verification of said insurance coverage shall be made in a manner satisfactory to the Commissioner. The Commissioner may from time to time request in writing that a dealer provide within 10 days of such request verification of said insurance coverage or proof of alternative means of financial responsibility. In lieu of insurance, the dealer may file and maintain a bond, certificate of deposit or irrevocable letter of credit in a form satisfactory to the Commissioner which provides protection for the public in the same amounts and to the same extent as said insurance.

The provisions of this section shall not apply to a dealer who retails liquefied petroleum gas in containers of less than 50 pounds water capacity and which retailing does not involve the filling or transportation of such containers.  (1955, c. 487; 1961, c. 1072; 1981, c. 486, s. 1; 1987, c. 453; 2009‑386, s. 1.)



§ 119-57. Administration of Article; rules and regulations given force and effect of law.

§ 119‑57.  Administration of Article; rules and regulations given force and effect of law.

It shall be the duty of the Commissioner to administer all the provisions of this Article and all the rules and regulations made and promulgated under this Article; to conduct inspections of liquefied petroleum gas containers and installations; to investigate for violations of this Article and the rules and regulations adopted pursuant to the provisions thereof, and to prosecute violations of this Article or of such rules and regulations adopted pursuant to the provisions thereof.  (1955, c. 487; 1961, c. 1072; 1981, c. 486, s. 1; 2009‑386, s. 2.)



§ 119-58. Unlawful acts.

§ 119‑58.  Unlawful acts.

(a)        It shall be an unlawful act for any person to:

(1)        Sell any liquefied petroleum gas burning appliance designed or built for domestic use that has not been approved by the American Gas Association, Inc., the Underwriters Laboratory, Inc., or other laboratory approved by the Building Code Council.

(2)        Repealed by Session Laws 1999‑344, s. 1, effective July 22, 1999, and applicable to liquefied petroleum gas burning appliances installed on and after that date.

(3)        Repealed by Session Laws 1999‑344, s. 1, effective July 22, 1999, and applicable to liquefied petroleum gas burning appliances installed on and after that date.

(4)        Fill a consumer tank or container in excess of 85 percent (85%) of its water capacity, or to fill a tank or container on the premises of a consumer that is not equipped with a fill tube or gauge; provided, the tank or container may be filled by weight if the tank or container is weighed before and after filling.

(5)        Disconnect an appliance from a gas supply line without capping or plugging the line before leaving the premises.

(6)        Turn on the gas after reestablishing an interrupted service without first having checked and closed all gas outlets.

(7)        Violate any provisions of this Article or any rules adopted pursuant to this Article.

(b)        Every supply tank or container with its regulating equipment connected in a service system, shall be identified while in service by the supplier with an attached tag, label, or other marking that includes the name of the person supplying liquefied petroleum gas to the system, and it shall be unlawful for any person, other than the supplier or the owner of the system, to disconnect, interrupt or fill the system with liquefied petroleum gas without the consent of the supplier. If another registered supplier is requested by the consumer to connect service and is given permission by the consumer to do so, the new supplier shall notify the former supplier before disconnecting the former service and connecting the new service and shall cap or plug all disconnected equipment outlets and leave the equipment in a condition consistent with this Article and the rules adopted pursuant to this Article. (1955, c. 487; 1959, c. 796, s. 3; 1961, c. 1072; 1981, c. 486, s. 1; 1987, c. 282, s. 17; 1999‑344, s. 1.)



§ 119-59. Sanctions for violations.

§ 119‑59.  Sanctions for violations.

(a)        Criminal.  A dealer who violates a provision of this Article or a rule adopted under it is guilty of a Class 1 misdemeanor.

(b)        Injunction.  The Commissioner or an agent of the Commissioner may apply to any superior court judge and the court may temporarily restrain or preliminarily or permanently enjoin any violation of this Article or a rule adopted under it.

(c)        Civil Penalty.  The Commissioner may assess a civil penalty against any person who violates a provision of this Article or a rule adopted under it. The penalty may not exceed three hundred dollars ($300.00) for the first violation, five hundred dollars ($500.00) for a second violation, and one thousand dollars ($1,000) for a third or subsequent violation. In determining the amount of a penalty, the Commissioner shall consider the degree and extent of harm or potential harm that has resulted or could have resulted from the violation. The clear proceeds of civil penalties assessed pursuant to this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(d)        Registration.  The Commissioner may deny, suspend, or revoke the registration of a dealer who violates a provision of this Article or a rule adopted under it.  (1955, c. 487; 1961, c. 1072; 1981, c. 486, s. 1; 1993, c. 356, s. 2; c. 539, s. 911; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑215, s. 25; 2009‑386, s. 3.)



§ 119-60. Liquefied petroleum gas accidents; liability limitations.

§ 119‑60.  Liquefied petroleum gas accidents; liability limitations.

Any person who provides assistance upon request of any police agency, fire department, rescue or emergency squad, or any governmental agency in the event of an accident or other emergency involving the use, handling, transportation, transmission or storage of liquefied petroleum gas, when the reasonably apparent circumstances require prompt decisions and actions, shall not be liable for any civil damages resulting from any act of commission or omission on his part in the course of his rendering such assistance unless such acts or omissions amount to willful or wanton negligence or intentional wrongdoing. Nothing in this section shall be deemed or construed to relieve any person from liability for civil damages (a) where the accident or emergency referred to above involved his own facilities or equipment or (b) resulting from any act of commission or omission on his part in the course of providing care or assistance in the normal and ordinary course of conducting his own business or profession, nor shall this section be construed to relieve from liability for civil damages any other tortfeasor not referred to herein. When the assistance takes the form of rendering first aid or emergency health care treatment, questions of liability shall be governed by G.S. 90‑21.14. (1981, c. 660.)



§ 119-61. Replacement data plates for liquefied petroleum gas tanks.

§ 119‑61.  Replacement data plates for liquefied petroleum gas tanks.

A liquefied petroleum gas tank of 120 gallons or more that is subject to the American Society of Mechanical Engineers (ASME) Code must have a data plate indicating that it was built in accordance with that Code. The Commissioner may issue a data plate to replace a rusting or partially detached data plate on a liquefied petroleum gas tank. The Commissioner shall charge a person to whom a replacement data plate is issued a fee of twenty dollars ($20.00) for the plate. Fees collected under this section shall be credited to the Department of Agriculture and Consumer Services and applied to the cost of issuing replacement data plates.  (1993, c. 356, s. 1; 1997‑261, s. 109; 2009‑386, s. 4.)



§ 119-62. Liquefied petroleum gas dealers and their employees, agents, subcontractors; liability limitations.

§ 119‑62.  Liquefied petroleum gas dealers and their employees, agents, subcontractors; liability limitations.

(a)        A dealer shall not be liable for any civil damages resulting from any act or failure to act if the alleged injury, damage, or loss claimed in the action was caused by any one or more of the following:

(1)        The installation, alteration, modification, or repair of liquefied petroleum gas equipment or a liquefied petroleum gas appliance by a person, other than the dealer, and the installation, alteration, modification, or repair was done without the knowledge and consent of the dealer.

(2)        The use of liquefied petroleum gas equipment or a liquefied petroleum gas appliance by a person, other than the dealer, in a manner or for a purpose other than that for which the equipment or appliance was intended, and the use of the equipment or appliance in a manner or for a purpose other than that for which the equipment or appliance was intended took place without the knowledge and consent of the dealer.

(3)        The installation of liquefied petroleum gas equipment or a liquefied petroleum gas appliance by a person, other than the dealer, in a manner not in accordance with the instructions of the manufacturer of the equipment or appliance or in a manner not in accordance with rules adopted under this Article, and the installation of the equipment or appliance in a manner not in accordance with the instructions of the manufacturer of the equipment or appliance or in a manner not in accordance with rules adopted under this Article took place without the knowledge and consent of the dealer.

(b)        Nothing in this section alters a dealer's duty to exercise reasonable care.

(c)        As used in this section, "dealer" means dealer as defined in G.S. 119‑54 and any employee, agent, and subcontractor of the dealer. (2007‑302, s. 1.)



§ 119-63. Reserved for future codification purposes.

§ 119‑63.  Reserved for future codification purposes.



§ 119-64. Reserved for future codification purposes.

§ 119‑64.  Reserved for future codification purposes.



§ 119-65. Timing of reimbursement payments under contract.

Article 6.

Contract Rights Regarding Tax Reimbursement.

§ 119‑65.  Timing of reimbursement payments under contract.

(a)        Right.  When a contract calls for one party to reimburse a second party for the federal manufacturer's excise taxes levied on petroleum products in Part III of Subchapter A of Chapter 32 of the Internal Revenue Code, whether as a separate item or as part of the price, the party making the reimbursement has the right to choose to tender payment for the taxes no more than one business day before the day the second party is required to remit the taxes to the federal Internal Revenue Service. The party making the reimbursement has the option of exercising this right. Exercise of this right does not relieve the party of the obligation to make the reimbursement as provided for in the contract, but affects only the timing of when that reimbursement must be tendered.

(b)        Procedure.  In order to exercise the contractual right established in subsection (a) of this section, the party making the reimbursement must notify the second party in writing of the intent to exercise the payment option and the effective date of the exercise. The effective date must be no earlier than the beginning of the next federal tax quarter or 30 days after the notice of intent is received, whichever is later.

(c)        Security.  If the party making the reimbursement exercises the contractual right provided in this section, the second party may require security for the payment of the taxes in proportion to the amount the taxes represent compared to the security required on the contract as a whole. The second party may not, however, change the other payment terms of the contract without a valid business reason other than the exercise of the contractual right, except to require the payment of the taxes under the contractual right to be made by electronic funds transfer. (2002‑108, s. 1.)






Chapter 120 - General Assembly.

§ 120-1. Senators.

Chapter 120.

General Assembly.

Article 1.

Apportionment of Members; Compensation and Allowances.

§ 120‑1.  Senators.

(a)        [See Editor's note. For the purpose of nominating and electing members of the Senate in 2004 and every two years thereafter, senatorial districts are established and seats in the Senate are apportioned among those districts so that each District elects one Senator, and the composition of each district is as follows:]

District 1: Beaufort County, Camden County, Currituck County, Dare County, Hyde County, Pasquotank County, Tyrrell County, Washington County.

District 2: Carteret County, Craven County, Pamlico County.

District 3: Edgecombe County, Martin County, Pitt County: Precinct Arthur: Tract 16: Block Group 1: Block 1000, Block 1001, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1016, Block 1017; Block Group 2: Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023; Tract 17: Block Group 1: Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1049, Block 1050, Block 1051, Block 1052, Block 1053, Block 1054, Block 1055, Block 1056, Block 1057, Block 1058, Block 1059, Block 1060, Block 1061, Block 1062, Block 1066, Block 1067, Block 1068, Block 1069, Block 1070, Block 1071, Block 1072, Block 1073, Block 1074, Block 1075, Block 1076, Block 1077; Tract 18: Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004; Precinct Ayden B: Tract 12: Block Group 2: Block 2006, Block 2007; Tract 14: Block Group 2: Block 2038; Block Group 3, Block Group 4: Block 4001, Block 4002, Block 4003, Block 4004, Block 4005, Block 4006, Block 4007, Block 4010, Block 4011; Block Group 5: Block 5000, Block 5001, Block 5002, Block 5003, Block 5008, Block 5009, Block 5010, Block 5011, Block 5012, Block 5013, Block 5014, Block 5017, Block 5018, Block 5019, Block 5020, Block 5021, Block 5022, Block 5023, Block 5024, Block 5031, Block 5032, Block 5033; Precinct Belvoir, Precinct Bethel, Precinct Carolina, Precinct Chicod, Precinct Falkland, Precinct Fountain: Tract 19: Block Group 1: Block 1002, Block 1003, Block 1010, Block 1011, Block 1012, Block 1018; Block Group 2: Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2048; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3033; Precinct Greenville 01, Precinct Greenville 03, Precinct Greenville 04, Precinct Greenville 05A, Precinct Greenville 05B, Precinct Greenville 06, Precinct Greenville 09: Tract 3: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1008, Block 1009, Block 1010, Block 1018, Block 1019, Block 1998, Block 1999; Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4053, Block 4054, Block 4055, Block 4056, Block 4057; Tract 9: Block Group 2: Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2036, Block 2037, Block 2055, Block 2056, Block 2057, Block 2059, Block 2993, Block 2994, Block 2995, Block 2996; Tract 10: Block Group 4: Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4018, Block 4019, Block 4020, Block 4021, Block 4022, Block 4023, Block 4997; Precinct Greenville 12A: Tract 6: Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2026; Precinct Grifton, Precinct Grimesland, Precinct Pactolus, Precinct Simpson A, Precinct Simpson B, Precinct Swift Creek.

District 4: Bertie County, Chowan County, Gates County, Halifax County, Hertford County, Northampton County, Perquimans County.

District 5: Greene County, Pitt County: Precinct Arthur: Tract 6: Block Group 2: Block 2018, Block 2021; Tract 16: Block Group 1: Block 1002, Block 1003, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1020; Block Group 2: Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2040, Block 2041, Block 2042, Block 2043, Block 2044, Block 2049, Block 2050, Block 2054; Block Group 3: Block 3005, Block 3006; Precinct Ayden A, Precinct Ayden B: Tract 12: Block Group 1: Block 1033, Block 1034; Tract 14: Block Group 1: Block 1005, Block 1012, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1059, Block 1060, Block 1061, Block 1062; Block Group 2: Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037, Block 2039, Block 2041; Block Group 5: Block 5004, Block 5005, Block 5006, Block 5007, Block 5015, Block 5016, Block 5025, Block 5026, Block 5027, Block 5028; Precinct Farmville A, Precinct Farmville B, Precinct Fountain: Tract 18: Block Group 3: Block 3001; Tract 19: Block Group 1: Block 1044; Block Group 2: Block 2001, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037, Block 2038, Block 2047; Block Group 3: Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3028, Block 3029, Block 3030, Block 3031, Block 3032; Precinct Greenville 07A, Precinct Greenville 07B, Precinct Greenville 07C, Precinct Greenville 08A, Precinct Greenville 08B, Precinct Greenville 09: Tract 1: Block Group 5: Block 5024, Block 5025; Tract 2: Block Group 5: Block 5022, Block 5023, Block 5024, Block 5025; Tract 3: Block Group 1: Block 1007, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2037; Block Group 4: Block 4004, Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4999; Tract 4: Block Group 3: Block 3005, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3029; Block Group 4: Block 4004, Block 4005; Precinct Greenville 10A, Precinct Greenville 10B, Precinct Greenville 11A, Precinct Greenville 11B, Precinct Greenville 12A: Tract 6: Block Group 2: Block 2019, Block 2020, Block 2022, Block 2023, Block 2024, Block 2025, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037, Block 2038, Block 2039, Block 2040, Block 2041, Block 2042, Block 2043, Block 2044; Tract 16: Block Group 2: Block 2035, Block 2036; Precinct Greenville 12B, Precinct Winterville Central A, Precinct Winterville Central B, Precinct Winterville East; Wayne County: Precinct 02: Tract 2: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019; Block Group 2: Block 2000, Block 2001; Block Group 3; Tract 3.01: Block Group 1: Block 1000, Block 1001, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1051, Block 1052, Block 1053, Block 1054, Block 1055; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3010, Block 3011, Block 3012; Precinct 06, Precinct 07, Precinct 10, Precinct 11, Precinct 12, Precinct 13, Precinct 14, Precinct 15, Precinct 17, Precinct 18, Precinct 19, Precinct 20, Precinct 21, Precinct 22, Precinct 23, Precinct 25: Tract 8: Block Group 1: Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1041, Block 1042, Block 1043, Block 1044, Block 1045; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3028, Block 3029, Block 3030, Block 3031, Block 3032, Block 3033, Block 3034, Block 3035, Block 3036, Block 3037, Block 3038, Block 3039, Block 3040, Block 3041, Block 3042, Block 3043, Block 3044, Block 3045, Block 3046, Block 3047, Block 3050; Tract 9: Block Group 6: Block 6010; Block Group 7: Block 7023, Block 7024, Block 7025, Block 7026, Block 7027, Block 7028, Block 7029, Block 7032, Block 7033, Block 7034, Block 7035, Block 7036, Block 7037, Block 7038, Block 7039, Block 7040, Block 7042, Block 7043, Block 7044; Precinct 26: Tract 6.01: Block Group 3: Block 3005, Block 3006, Block 3007, Block 3010, Block 3011, Block 3012; Tract 6.02: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1014, Block 1015, Block 1016, Block 1017; Tract 9: Block Group 5: Block 5016, Block 5017, Block 5024, Block 5025, Block 5026, Block 5027, Block 5030, Block 5031, Block 5032, Block 5033, Block 5034, Block 5035, Block 5036, Block 5037, Block 5038, Block 5039, Block 5040; Block Group 7: Block 7000, Block 7001, Block 7002, Block 7003, Block 7004, Block 7007, Block 7008, Block 7009, Block 7010, Block 7011, Block 7012, Block 7013, Block 7014, Block 7015, Block 7016, Block 7017, Block 7018, Block 7019, Block 7020, Block 7021, Block 7022, Block 7041; Precinct 27, Precinct 28, Precinct 29, Precinct 30.

District 6: Jones County, Onslow County.

District 7: Franklin County, Granville County, Vance County, Warren County.

District 8: Brunswick County, Columbus County, Pender County.

District 9: New Hanover County.

District 10: Duplin County, Lenoir County, Sampson County.

District 11: Nash County, Wilson County.

District 12: Johnston County, Wayne County: Precinct 01, Precinct 02: Tract 2: Block Group 1: Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1020, Block 1027; Tract 3.01: Block Group 4: Block 4000, Block 4005, Block 4006, Block 4007, Block 4008, Block 4009; Precinct 03, Precinct 04, Precinct 05, Precinct 08, Precinct 09, Precinct 16, Precinct 24, Precinct 25: Tract 8: Block Group 2: Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018; Tract 9: Block Group 3: Block 3010; Block Group 6: Block 6001, Block 6002, Block 6003, Block 6005, Block 6007, Block 6008, Block 6009, Block 6011, Block 6012, Block 6013, Block 6014, Block 6015, Block 6017, Block 6998, Block 6999; Block Group 7: Block 7030, Block 7031; Tract 10: Block Group 1: Block 1026; Precinct 26: Tract 9: Block Group 4: Block 4009, Block 4010, Block 4011, Block 4012, Block 4013, Block 4021, Block 4022, Block 4023; Block Group 5: Block 5010, Block 5011, Block 5012, Block 5013, Block 5014, Block 5015, Block 5028, Block 5029, Block 5041, Block 5042, Block 5995, Block 5996; Block Group 7: Block 7005, Block 7006.

District 13: Hoke County, Robeson County.

District 14: Wake County: Precinct 01‑12: Tract 527.01: Block Group 2: Block 2028, Block 2029, Block 2030, Block 2031, Block 2036, Block 2037, Block 2038; Precinct 01‑18: Tract 527.01: Block Group 1: Block 1013, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034; Precinct 01‑19, Precinct 01‑20: Tract 507: Block Group 1, Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011; Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004, Block 4005; Tract 521.02: Block Group 1: Block 1009; Precinct 01‑21: Tract 521.01: Block Group 2: Block 2033, Block 2035, Block 2036, Block 2037, Block 2038, Block 2042, Block 2043; Tract 522.02: Block Group 1: Block 1027, Block 1028, Block 1029, Block 1039, Block 1040, Block 1041, Block 1050, Block 1052, Block 1053, Block 1056, Block 1059, Block 1060, Block 1061, Block 1062, Block 1063, Block 1064, Block 1065, Block 1069, Block 1080; Precinct 01‑22, Precinct 01‑26: Tract 507: Block Group 3: Block 3012, Block 3013; Block Group 4: Block 4006, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4013; Block Group 5: Block 5004, Block 5005, Block 5006, Block 5007, Block 5008; Tract 508: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010; Block Group 2: Block 2000, Block 2001, Block 2002; Block Group 3; Tract 509: Block Group 1: Block 1019; Block Group 2: Block 2000, Block 2001, Block 2009, Block 2010; Tract 521.01: Block Group 2: Block 2000; Precinct 01‑28, Precinct 01‑34, Precinct 01‑35: Tract 508: Block Group 1: Block 1011, Block 1012; Block Group 2: Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010; Tract 509: Block Group 2: Block 2002, Block 2003, Block 2006, Block 2007, Block 2008, Block 2011, Block 2012; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3019, Block 3020, Block 3021; Tract 521.01: Block Group 1, Block Group 2: Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2039, Block 2040, Block 2041, Block 2044, Block 2045; Tract 522.01: Block Group 1: Block 1021; Tract 522.02: Block Group 1: Block 1000; Precinct 01‑38, Precinct 01‑40, Precinct 01‑46, Precinct 01‑50, Precinct 09‑01, Precinct 09‑02, Precinct 09‑03, Precinct 10‑01, Precinct 10‑02, Precinct 10‑03, Precinct 10‑04, Precinct 13‑01, Precinct 13‑03, Precinct 13‑05: Tract 540.10: Block Group 1: Block 1057, Block 1060, Block 1061, Block 1062, Block 1063, Block 1085, Block 1086, Block 1087, Block 1088, Block 1089, Block 1090, Block 1091, Block 1092, Block 1093, Block 1094, Block 1095, Block 1096, Block 1997, Block 1998, Block 1999; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2025, Block 2026, Block 2027, Block 2028; Precinct 13‑06: Tract 540.10: Block Group 1: Block 1000, Block 1058, Block 1059; Precinct 13‑07, Precinct 16‑01: Tract 528.03: Block Group 2: Block 2033, Block 2035; Tract 528.04: Block Group 1: Block 1000, Block 1001, Block 1002; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037, Block 2038, Block 2039, Block 2040, Block 2041, Block 2042, Block 2043, Block 2044, Block 2045, Block 2046, Block 2047, Block 2048; Precinct 16‑02, Precinct 16‑08, Precinct 17‑01, Precinct 17‑02, Precinct 17‑03, Precinct 17‑04, Precinct 17‑05, Precinct 17‑06, Precinct 17‑07, Precinct 17‑08, Precinct 17‑09, Precinct 17‑10, Precinct 17‑11, Precinct 19‑01, Precinct 19‑02: Tract 542.01: Block Group 5: Block 5000, Block 5001, Block 5002, Block 5142, Block 5143; Tract 542.02: Block Group 2: Block 2013, Block 2014; Precinct 19‑04, Precinct 19‑07: Tract 542.01: Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004, Block 4005, Block 4999; Tract 542.02: Block Group 2: Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2030, Block 2996; Precinct 19‑08.

District 15: Wake County: Precinct 01‑11, Precinct 01‑15, Precinct 01‑17, Precinct 01‑18: Tract 526.02: Block Group 2: Block 2009; Tract 527.01: Block Group 1: Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1017, Block 1018, Block 1019; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2999; Precinct 01‑29: Tract 515.01: Block Group 1: Block 1000, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023; Precinct 01‑30, Precinct 01‑36, Precinct 01‑37, Precinct 01‑39, Precinct 01‑42, Precinct 01‑43, Precinct 01‑44, Precinct 01‑45, Precinct 01‑47, Precinct 01‑51, Precinct 02‑01, Precinct 02‑02, Precinct 02‑03, Precinct 02‑04, Precinct 02‑05, Precinct 02‑06, Precinct 07‑02, Precinct 07‑03, Precinct 07‑04, Precinct 07‑05, Precinct 07‑06, Precinct 07‑07, Precinct 07‑09, Precinct 07‑11, Precinct 07‑12, Precinct 07‑13, Precinct 08‑01, Precinct 08‑02, Precinct 08‑03, Precinct 08‑04, Precinct 08‑05, Precinct 08‑06, Precinct 08‑07, Precinct 08‑08, Precinct 08‑09, Precinct 13‑02, Precinct 13‑04, Precinct 13‑05: Tract 540.10: Block Group 1: Block 1046, Block 1047, Block 1050, Block 1052, Block 1053, Block 1056, Block 1064, Block 1065, Block 1066, Block 1067, Block 1068, Block 1069, Block 1070, Block 1071, Block 1072, Block 1073, Block 1074, Block 1075, Block 1076, Block 1077, Block 1078, Block 1079, Block 1080, Block 1081, Block 1082, Block 1083, Block 1084; Precinct 13‑06: Tract 540.10: Block Group 1: Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1031, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1041, Block 1042, Block 1043, Block 1044, Block 1045, Block 1048, Block 1049, Block 1051, Block 1054, Block 1055; Precinct 14‑01, Precinct 14‑02, Precinct 19‑02: Tract 542.01: Block Group 1, Block Group 5: Block 5003, Block 5004, Block 5005, Block 5006, Block 5007, Block 5008, Block 5009, Block 5010, Block 5011, Block 5012, Block 5013, Block 5014, Block 5015, Block 5016, Block 5017, Block 5018, Block 5019, Block 5020, Block 5021, Block 5022, Block 5023, Block 5024, Block 5025, Block 5026, Block 5027, Block 5028, Block 5029, Block 5030, Block 5031, Block 5032, Block 5033, Block 5034, Block 5035, Block 5036, Block 5037, Block 5038, Block 5039, Block 5040, Block 5041, Block 5042, Block 5043, Block 5044, Block 5045, Block 5046, Block 5047, Block 5048, Block 5049, Block 5050, Block 5051, Block 5052, Block 5113, Block 5114, Block 5115, Block 5116, Block 5117, Block 5118, Block 5119, Block 5120, Block 5121, Block 5122, Block 5123, Block 5124, Block 5125, Block 5132, Block 5133, Block 5134, Block 5135, Block 5136, Block 5137, Block 5138, Block 5139, Block 5140, Block 5141; Precinct 19‑03, Precinct 19‑05, Precinct 19‑06, Precinct 19‑07: Tract 540.10: Block Group 2: Block 2000, Block 2040, Block 2041, Block 2042, Block 2043, Block 2044, Block 2045, Block 2046, Block 2047, Block 2048, Block 2062, Block 2063, Block 2064, Block 2065, Block 2066, Block 2067; Block Group 4: Block 4006, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4018, Block 4019, Block 4020, Block 4021, Block 4022, Block 4023.

District 16: Wake County: Precinct 01‑01, Precinct 01‑02, Precinct 01‑03, Precinct 01‑04, Precinct 01‑05, Precinct 01‑06, Precinct 01‑07, Precinct 01‑09, Precinct 01‑10, Precinct 01‑12: Tract 517: Block Group 1: Block 1008; Tract 518: Block Group 1: Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1020, Block 1021, Block 1022, Block 1023; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005; Block Group 3; Tract 527.01: Block Group 2: Block 2039; Precinct 01‑13, Precinct 01‑14, Precinct 01‑16, Precinct 01‑20: Tract 501: Block Group 1: Block 1052, Block 1053, Block 1054, Block 1057, Block 1058, Block 1059, Block 1060, Block 1061, Block 1079, Block 1080, Block 1081, Block 1082, Block 1083, Block 1084, Block 1085, Block 1086, Block 1087, Block 1088, Block 1089, Block 1093, Block 1094, Block 1095, Block 1096, Block 1097, Block 1098, Block 1099, Block 1100, Block 1101, Block 1102; Tract 507: Block Group 5: Block 5000, Block 5001, Block 5002, Block 5003; Precinct 01‑21: Tract 522.02: Block Group 1: Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1042, Block 1043, Block 1044, Block 1045, Block 1051, Block 1997, Block 1998, Block 1999; Block Group 2, Block Group 3; Precinct 01‑23, Precinct 01‑25, Precinct 01‑26: Tract 501: Block Group 1: Block 1090, Block 1091, Block 1092, Block 1112, Block 1113, Block 1114, Block 1115, Block 1116, Block 1117; Tract 509: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1015, Block 1016, Block 1017, Block 1018, Block 1020, Block 1021; Precinct 01‑27, Precinct 01‑29: Tract 515.01: Block Group 1: Block 1008; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2017, Block 2018, Block 2019; Tract 515.02: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010; Precinct 01‑31, Precinct 01‑32, Precinct 01‑33, Precinct 01‑35: Tract 508: Block Group 2: Block 2011, Block 2012, Block 2013; Tract 509: Block Group 1: Block 1022, Block 1023, Block 1024, Block 1025; Block Group 2: Block 2004, Block 2005, Block 2013; Block Group 3: Block 3004, Block 3005, Block 3006, Block 3016, Block 3017, Block 3018; Tract 522.01: Block Group 1: Block 1000, Block 1001, Block 1018, Block 1019, Block 1020; Tract 522.02: Block Group 1: Block 1001, Block 1002; Precinct 01‑41, Precinct 01‑48, Precinct 01‑49, Precinct 04‑01, Precinct 04‑02, Precinct 04‑03, Precinct 04‑04: Tract 535.07: Block Group 2: Block 2001, Block 2002; Block Group 3: Block 3007, Block 3008, Block 3009; Precinct 04‑05, Precinct 04‑08, Precinct 04‑09, Precinct 04‑11, Precinct 04‑12, Precinct 04‑15, Precinct 04‑17, Precinct 04‑18, Precinct 04‑20, Precinct 04‑21, Precinct 05‑01, Precinct 05‑02, Precinct 05‑03, Precinct 07‑01, Precinct 07‑10, Precinct 11‑01, Precinct 11‑02, Precinct 18‑01: Tract 523.01: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1021, Block 1022, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1041; Tract 523.02: Block Group 2: Block 2003, Block 2004, Block 2005, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037, Block 2038, Block 2039, Block 2040, Block 2041, Block 2042, Block 2043, Block 2044, Block 2045, Block 2046, Block 2047, Block 2048, Block 2049, Block 2050, Block 2051, Block 2999; Precinct 18‑06: Tract 523.01: Block Group 1: Block 1003, Block 1005, Block 1006, Block 1017, Block 1018, Block 1019, Block 1020, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1043, Block 1996, Block 1997, Block 1998, Block 1999; Tract 524.04: Block Group 1: Block 1043, Block 1996, Block 1997, Block 1998, Block 1999; Tract 530.01: Block Group 2: Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027; Tract 530.02: Block Group 1: Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1041, Block 1042, Block 1043, Block 1057, Block 1058, Block 1994, Block 1998, Block 1999; Precinct 18‑08: Tract 530.01: Block Group 2: Block 2000, Block 2001, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2031, Block 2032, Block 2038, Block 2039, Block 2040, Block 2041, Block 2042, Block 2043; Precinct 20‑02: Tract 534.03: Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2015, Block 2016, Block 2017, Block 2018; Tract 536: Block Group 2: Block 2119, Block 2120, Block 2121, Block 2122, Block 2123, Block 2128, Block 2129, Block 2130, Block 2131, Block 2132, Block 2133, Block 2134, Block 2135, Block 2136, Block 2137, Block 2138, Block 2139, Block 2140, Block 2141, Block 2142, Block 2143, Block 2144, Block 2145, Block 2146, Block 2147, Block 2148, Block 2149, Block 2150, Block 2151, Block 2161, Block 2162, Block 2164, Block 2165, Block 2166, Block 2167, Block 2202, Block 2221, Block 2222, Block 2223, Block 2224, Block 2225, Block 2226, Block 2227, Block 2228, Block 2229, Block 2230, Block 2231, Block 2232, Block 2233.

District 17: Wake County: Precinct 03‑00, Precinct 04‑04: Tract 535.08: Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010; Precinct 04‑06, Precinct 04‑07, Precinct 04‑10, Precinct 04‑13, Precinct 04‑14, Precinct 04‑16, Precinct 04‑19, Precinct 06‑01, Precinct 06‑02, Precinct 06‑03, Precinct 12‑01, Precinct 12‑02, Precinct 12‑03, Precinct 12‑04, Precinct 12‑05, Precinct 12‑06, Precinct 12‑07, Precinct 15‑01, Precinct 15‑02, Precinct 15‑03, Precinct 15‑04, Precinct 16‑01: Tract 528.05: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1061; Precinct 16‑03, Precinct 16‑04, Precinct 16‑05, Precinct 16‑06, Precinct 16‑07, Precinct 16‑09, Precinct 18‑01: Tract 530.02: Block Group 2: Block 2019, Block 2020, Block 2021; Precinct 18‑02, Precinct 18‑03, Precinct 18‑04, Precinct 18‑05, Precinct 18‑06: Tract 530.02: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1044, Block 1045, Block 1046, Block 1049, Block 1050, Block 1993; Precinct 18‑07, Precinct 18‑08: Tract 530.01: Block Group 1: Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009; Block Group 2: Block 2028, Block 2029, Block 2030, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037, Block 2044, Block 2049, Block 2050, Block 2051, Block 2052, Block 2053, Block 2054, Block 2055, Block 2056, Block 2057, Block 2058, Block 2059, Block 2060, Block 2061, Block 2062, Block 2063, Block 2064, Block 2065, Block 2066, Block 2067, Block 2068, Block 2080, Block 2081, Block 2082, Block 2083, Block 2084, Block 2085, Block 2086, Block 2087, Block 2088, Block 2089, Block 2090, Block 2091, Block 2164, Block 2165; Precinct 20‑01, Precinct 20‑02: Tract 534.03: Block Group 2: Block 2013, Block 2014, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037, Block 2038, Block 2039, Block 2040, Block 2041, Block 2042, Block 2043, Block 2044, Block 2045, Block 2046, Block 2047, Block 2048, Block 2049, Block 2050, Block 2051, Block 2052, Block 2054, Block 2055, Block 2056, Block 2057; Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004, Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011; Precinct 20‑03, Precinct 20‑04, Precinct 20‑05, Precinct 20‑06, Precinct 20‑07, Precinct 20‑08, Precinct 20‑09, Precinct 20‑10.

District 18: Chatham County, Durham County: Precinct 03: Tract 4.01: Block Group 3: Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010; Tract 4.02: Block Group 1: Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1043, Block 1048; Tract 5: Block Group 1: Block 1003; Precinct 04: Tract 4.01: Block Group 1: Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017; Block Group 2: Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023; Block Group 3: Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023; Tract 4.02: Block Group 1: Block 1013, Block 1014; Precinct 05: Tract 5: Block Group 1: Block 1004, Block 1005; Tract 15.01, Tract 15.02; Precinct 06: Tract 6: Block Group 2: Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2026, Block 2027, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037, Block 2038, Block 2039, Block 2040, Block 2041, Block 2042, Block 2043; Precinct 16, Precinct 27, Precinct 35, Precinct 36, Precinct 38, Precinct 39, Precinct 43, Precinct 48, Precinct 50, Precinct 51, Precinct 53, Precinct 54; Lee County.

District 19: Bladen County, Cumberland County: Precinct Alderman, Precinct Arran Hills, Precinct Beaver Dam & Cedar Creek, Precinct Black River, Precinct Brentwood, Precinct Cross Creek 01, Precinct Cross Creek 02, Precinct Cross Creek 08, Precinct Cross Creek 10, Precinct Cross Creek 11, Precinct Cross Creek 12, Precinct Cross Creek 14: Tract 7: Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004; Precinct Cross Creek 15, Precinct Cross Creek 18, Precinct Cross Creek 20, Precinct Cross Creek 29, Precinct Cross Creek 30, Precinct Cross Creek 31, Precinct Cross Creek 34, Precinct Cumberland 1, Hope Mills 1, & Stoney Point, Precinct Cumberland 2, Precinct Cumberland 3, Precinct Eastover, Precinct Hope Mills 2, Precinct Hope Mills 3, Precinct Judson‑Vander, Precinct Linden, Precinct Pearces Mill 2, Precinct Pearces Mill 3, Precinct Pearces Mill 4, Precinct Sherwood, Precinct Stedman, Precinct Wade.

District 20: Durham County: Precinct 01, Precinct 02, Precinct 03: Tract 4.01: Block Group 3: Block 3001, Block 3002, Block 3003; Tract 4.02: Block Group 1: Block 1001, Block 1002, Block 1025, Block 1026, Block 1029, Block 1030, Block 1041, Block 1042, Block 1044, Block 1045, Block 1046, Block 1047; Tract 5: Block Group 1: Block 1001, Block 1002; Precinct 04: Tract 4.01: Block Group 1: Block 1010, Block 1018, Block 1019, Block 1020, Block 1023, Block 1024; Block Group 2: Block 2001; Precinct 05: Tract 5: Block Group 1: Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1017, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025; Tract 6: Block Group 2: Block 2000, Block 2001, Block 2002; Precinct 06: Tract 5: Block Group 3: Block 3006, Block 3007; Tract 6: Block Group 2: Block 2003, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2022, Block 2023, Block 2024, Block 2025, Block 2028, Block 2029; Precinct 07, Precinct 08, Precinct 09, Precinct 10, Precinct 11, Precinct 12, Precinct 13, Precinct 14, Precinct 15, Precinct 17, Precinct 18, Precinct 19, Precinct 20, Precinct 21, Precinct 22, Precinct 23, Precinct 24, Precinct 25, Precinct 26, Precinct 28, Precinct 29, Precinct 30, Precinct 31, Precinct 32, Precinct 33, Precinct 34, Precinct 37, Precinct 40, Precinct 41, Precinct 42, Precinct 44, Precinct 45, Precinct 46, Precinct 47, Precinct 49, Precinct 52.

District 21: Cumberland County: Precinct Auman, Precinct Cliffdale West, Precinct Cross Creek 03, Precinct Cross Creek 04, Precinct Cross Creek 05, Precinct Cross Creek 06, Precinct Cross Creek 07, Precinct Cross Creek 09, Precinct Cross Creek 13, Precinct Cross Creek 14: Tract 9: Block Group 2: Block 2012; Block Group 3, Block Group 6: Block 6004, Block 6005, Block 6006, Block 6008, Block 6009, Block 6010, Block 6011, Block 6012, Block 6013; Tract 20: Block Group 1: Block 1000, Block 1018; Tract 21: Block Group 2, Block Group 5; Precinct Cross Creek 16, Precinct Cross Creek 17, Precinct Cross Creek 19, Precinct Cross Creek 21, Precinct Cross Creek 22, Precinct Cross Creek 23, Precinct Cross Creek 24, Precinct Cross Creek 25, Precinct Cross Creek 26, Precinct Cross Creek 27, Precinct Cross Creek 28, Precinct Cross Creek 32, Precinct Cross Creek 33, Precinct Lake Rim, Precinct Long Hill, Precinct Manchester, Precinct Montibello, Precinct Morganton Rd 2, Precinct Spring Lake, Precinct Westarea.

District 22: Harnett County, Moore County.

District 23: Orange County, Person County.

District 24: Alamance County, Caswell County.

District 25: Anson County, Richmond County, Scotland County, Stanly County.

District 26: Guilford County: Precinct Center Grove North, Precinct Clay North 1, Precinct Clay North 2, Precinct Clay South, Precinct Deep River North, Precinct Fentress 2, Precinct Friendship 3, Precinct Friendship 4, Precinct Friendship 5, Precinct GB 06: Tract 154: Block Group 6: Block 6006; Precinct GB 39: Tract 161.01: Block Group 1: Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016; Precinct GB 40A: Tract 160.02: Block Group 2: Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034; Block Group 3: Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012; Tract 161.01: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1999; Precinct GB 41, Precinct GB 64: Tract 160.04: Block Group 4: Block 4063, Block 4064, Block 4065, Block 4066, Block 4068, Block 4069, Block 4071; Tract 162.01: Block Group 2: Block 2043, Block 2058, Block 2059, Block 2060, Block 2062, Block 2063, Block 2064, Block 2065, Block 2066, Block 2067, Block 2068, Block 2069, Block 2070, Block 2077, Block 2078; Tract 162.02: Block Group 1: Block 1002, Block 1003; Precinct Gibsonville, Precinct Greene, Precinct Jefferson 1: Tract 128.03: Block Group 1: Block 1025, Block 1026, Block 1027, Block 1031; Tract 153: Block Group 1: Block 1004, Block 1005, Block 1013, Block 1014, Block 1025, Block 1026, Block 1027, Block 1028, Block 1056, Block 1057, Block 1058; Block Group 2; Tract 154: Block Group 5: Block 5027, Block 5028, Block 5029, Block 5034, Block 5035, Block 5036, Block 5037, Block 5038, Block 5039, Block 5040, Block 5041, Block 5042, Block 5043, Block 5044, Block 5045, Block 5048, Block 5049; Block Group 6: Block 6000, Block 6001, Block 6002, Block 6003, Block 6004, Block 6005, Block 6007, Block 6009, Block 6010, Block 6011, Block 6012, Block 6013, Block 6014, Block 6015, Block 6016, Block 6017, Block 6018, Block 6019; Precinct Jefferson 2: Tract 128.03: Block Group 1: Block 1024, Block 1028, Block 1029, Block 1030, Block 1032; Tract 153: Block Group 3: Block 3006, Block 3007, Block 3008, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3029, Block 3030, Block 3031, Block 3032, Block 3033, Block 3034, Block 3035; Precinct Jefferson 4, Precinct Madison North, Precinct Madison South, Precinct Monroe 3, Precinct Oak Ridge 1, Precinct Oak Ridge 2, Precinct Rock Creek 1, Precinct Rock Creek 2, Precinct Stokesdale, Precinct Summerfield 1, Precinct Summerfield 2, Precinct Summerfield 3, Precinct Summerfield 4, Precinct Washington North, Precinct Washington South; Rockingham County.

District 27: Guilford County: Precinct Center Grove 1, Precinct Center Grove 2, Precinct Center Grove 3, Precinct GB 01, Precinct GB 02, Precinct GB 07, Precinct GB 08, Precinct GB 09, Precinct GB 10, Precinct GB 11, Precinct GB 12, Precinct GB 13, Precinct GB 14, Precinct GB 15, Precinct GB 16, Precinct GB 17, Precinct GB 18, Precinct GB 19, Precinct GB 20, Precinct GB 21, Precinct GB 22, Precinct GB 23, Precinct GB 24, Precinct GB 25, Precinct GB 26, Precinct GB 27, Precinct GB 28, Precinct GB 29, Precinct GB 30, Precinct GB 31, Precinct GB 32, Precinct GB 33, Precinct GB 34, Precinct GB 35, Precinct GB 36, Precinct GB 37, Precinct GB 38, Precinct GB 39: Tract 125.06: Block Group 1: Block 1065, Block 1067; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3007; Precinct GB 40A: Tract 160.02: Block Group 2: Block 2004, Block 2005; Precinct GB 40B, Precinct GB 42, Precinct GB 43, Precinct GB 44, Precinct GB 45, Precinct GB 47, Precinct GB 48, Precinct GB 49, Precinct GB 50, Precinct GB 51, Precinct GB 52: Tract 126.04: Block Group 1: Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3017; Precinct GB 54, Precinct GB 55, Precinct GB 56, Precinct GB 57, Precinct GB 58, Precinct GB 59, Precinct GB 60, Precinct GB 61, Precinct GB 62, Precinct GB 63, Precinct GB 64: Tract 160.04: Block Group 4: Block 4038, Block 4044, Block 4045, Block 4046, Block 4047, Block 4048, Block 4049, Block 4050, Block 4051, Block 4052, Block 4053, Block 4054, Block 4055, Block 4056, Block 4057, Block 4058, Block 4059, Block 4060, Block 4061, Block 4062, Block 4067; Block Group 5: Block 5000, Block 5001, Block 5002, Block 5003, Block 5004, Block 5005, Block 5006, Block 5007, Block 5012, Block 5013, Block 5014, Block 5015, Block 5016; Precinct Monroe 1, Precinct Monroe 2.

District 28: Guilford County: Precinct Deep River South: Tract 162.02: Block Group 1: Block 1032, Block 1033, Block 1034, Block 1035, Block 1044, Block 1046, Block 1047, Block 1048, Block 1049, Block 1050, Block 1055, Block 1056, Block 1121, Block 1122, Block 1123, Block 1124, Block 1125, Block 1126, Block 1127, Block 1128, Block 1134, Block 1135, Block 1136, Block 1137, Block 1141, Block 1142, Block 1143, Block 1144, Block 1145, Block 1146; Precinct Fentress 1, Precinct Friendship 1, Precinct Friendship 2, Precinct GB 03, Precinct GB 04, Precinct GB 05, Precinct GB 06: Tract 127.05: Block Group 2: Block 2000, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022; Tract 127.06: Block Group 2: Block 2000, Block 2001, Block 2004, Block 2005, Block 2006, Block 2007, Block 2011, Block 2013; Tract 127.07: Block Group 1: Block 1002, Block 1003, Block 1004, Block 1005, Block 1006; Tract 128.03: Block Group 1: Block 1001, Block 1003, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1999; Tract 154: Block Group 6: Block 6008; Precinct GB 46, Precinct GB 52: Tract 113: Block Group 2: Block 2015, Block 2016, Block 2019, Block 2020, Block 2021; Tract 114: Block Group 5: Block 5006, Block 5007, Block 5008; Tract 126.04: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1011, Block 1012, Block 1013, Block 1026, Block 1027; Precinct GB 53, Precinct GB 64: Tract 162.02: Block Group 1: Block 1000, Block 1001, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1133, Block 1147, Block 1148; Tract 164.03: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1010, Block 1011, Block 1012, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1029; Tract 165.03: Block Group 1: Block 1000, Block 1001, Block 1010; Precinct GB 65, Precinct GB 66, Precinct GB 67, Precinct GB 68, Precinct GB 69, Precinct GB 70, Precinct GB 71, Precinct GB 72, Precinct GB 73, Precinct GB 74, Precinct GB 75, Precinct HP, Precinct HP 01, Precinct HP 02, Precinct HP 03, Precinct HP 04, Precinct HP 05, Precinct HP 06, Precinct HP 07, Precinct HP 08, Precinct HP 09, Precinct HP 10, Precinct HP 11, Precinct HP 12, Precinct HP 17, Precinct HP 18, Precinct HP 19A, Precinct HP 19B, Precinct HP 20A, Precinct HP 20B, Precinct HP 26, Precinct HP 27, Precinct Jamestown 1, Precinct Jamestown 2, Precinct Jamestown 3, Precinct Jamestown 4, Precinct Jamestown 5, Precinct Jefferson 1: Tract 127.06: Block Group 2: Block 2002, Block 2003; Tract 128.03: Block Group 1: Block 1000, Block 1002, Block 1004, Block 1011, Block 1017, Block 1033, Block 1034, Block 1080; Precinct Jefferson 2: Tract 111.02: Block Group 2: Block 2000; Tract 127.07: Block Group 1: Block 1000, Block 1001; Tract 128.03: Block Group 1: Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1042, Block 1049, Block 1051, Block 1055, Block 1066, Block 1067, Block 1069, Block 1070, Block 1074, Block 1075, Block 1076, Block 1077; Block Group 2: Block 2000, Block 2001, Block 2007, Block 2012, Block 2013, Block 2038; Tract 153: Block Group 3: Block 3036; Precinct Jefferson 3, Precinct Pleasant Garden 1, Precinct Pleasant Garden 2, Precinct Sumner 1, Precinct Sumner 2, Precinct Sumner 3, Precinct Sumner 4.

District 29: Montgomery County, Randolph County.

District 30: Alleghany County, Stokes County, Surry County, Yadkin County.

District 31: Forsyth County: Precinct 011, Precinct 012, Precinct 013: Tract 33.07: Block Group 1: Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1033, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1041, Block 1042, Block 1043, Block 1044, Block 1045, Block 1053, Block 1054, Block 1055, Block 1056, Block 1057, Block 1058, Block 1059, Block 1060, Block 1061, Block 1062, Block 1063, Block 1064, Block 1065, Block 1066, Block 1067, Block 1068, Block 1069, Block 1070, Block 1071, Block 1072, Block 1999; Tract 33.08: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1022, Block 1023, Block 1024, Block 1025, Block 1047; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2024, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037, Block 2038, Block 2039, Block 2040, Block 2041, Block 2042, Block 2043, Block 2044, Block 2045, Block 2046, Block 2047, Block 2048, Block 2049, Block 2050, Block 2051, Block 2052, Block 2053, Block 2054, Block 2055, Block 2056, Block 2057, Block 2999; Precinct 014, Precinct 015, Precinct 021, Precinct 031, Precinct 032: Tract 28.05: Block Group 1: Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1025, Block 1026, Block 1027, Block 1050, Block 1051, Block 1052, Block 1053, Block 1054, Block 1082, Block 1083, Block 1084, Block 1085, Block 1086, Block 1087, Block 1088, Block 1089, Block 1090, Block 1091, Block 1092, Block 1093, Block 1094, Block 1095, Block 1096, Block 1097, Block 1098, Block 1100; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3040, Block 3041, Block 3042, Block 3043, Block 3044, Block 3045, Block 3046, Block 3047, Block 3048, Block 3049, Block 3052, Block 3053, Block 3057, Block 3058, Block 3059, Block 3060, Block 3061, Block 3062, Block 3064, Block 3065, Block 3066, Block 3069, Block 3070, Block 3071, Block 3072, Block 3073, Block 3074, Block 3075, Block 3076, Block 3077, Block 3078, Block 3079, Block 3080, Block 3995, Block 3996, Block 3997, Block 3998, Block 3999; Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004, Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4017, Block 4018; Precinct 033: Tract 28.07: Block Group 1: Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021; Tract 29.01: Block Group 2: Block 2005, Block 2006, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2022, Block 2023, Block 2024, Block 2029, Block 2030, Block 2031, Block 2033; Precinct 034, Precinct 043: Tract 33.03: Block Group 3: Block 3034, Block 3035, Block 3036, Block 3037; Tract 34.02: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035; Block Group 2: Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2021, Block 2023, Block 2024, Block 2025, Block 2026, Block 2029, Block 2030, Block 2031, Block 2035; Precinct 051, Precinct 052, Precinct 053, Precinct 054, Precinct 055, Precinct 061, Precinct 062, Precinct 063, Precinct 064, Precinct 065, Precinct 066, Precinct 067, Precinct 068, Precinct 071, Precinct 072, Precinct 073, Precinct 074, Precinct 075, Precinct 091, Precinct 092, Precinct 101: Tract 28.01: Block Group 3: Block 3028, Block 3029, Block 3030, Block 3031, Block 3032, Block 3033, Block 3034, Block 3035, Block 3040, Block 3041, Block 3042, Block 3043, Block 3044, Block 3045, Block 3046, Block 3047, Block 3048, Block 3061, Block 3062, Block 3063; Tract 28.04: Block Group 1: Block 1018, Block 1019, Block 1020, Block 1021, Block 1022; Block Group 3: Block 3025, Block 3026, Block 3027, Block 3028; Tract 28.05: Block Group 3: Block 3063; Block Group 4: Block 4013, Block 4014, Block 4015, Block 4016, Block 4019; Precinct 111, Precinct 112, Precinct 123: Tract 39.04: Block Group 1: Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037; Block Group 2: Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029; Precinct 131, Precinct 132, Precinct 133, Precinct 507: Tract 33.03: Block Group 2: Block 2000, Block 2057, Block 2058, Block 2059; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3028, Block 3029; Precinct 701, Precinct 702, Precinct 703, Precinct 704: Tract 10: Block Group 3: Block 3009; Tract 21: Block Group 1: Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011; Block Group 3: Block 3000, Block 3001, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010; Tract 22: Block Group 4: Block 4014, Block 4015, Block 4018, Block 4019; Precinct 705: Tract 21: Block Group 2, Block Group 3: Block 3002, Block 3003; Tract 22: Block Group 5: Block 5026, Block 5027, Block 5033, Block 5034, Block 5035, Block 5036, Block 5037, Block 5038, Block 5039, Block 5040, Block 5041; Precinct 706, Precinct 707: Tract 22: Block Group 5: Block 5006, Block 5007, Block 5008, Block 5009, Block 5010, Block 5011, Block 5012, Block 5013, Block 5014, Block 5015, Block 5016, Block 5017, Block 5018, Block 5019, Block 5020, Block 5021, Block 5022, Block 5023, Block 5024, Block 5025; Tract 25.02: Block Group 2: Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2021, Block 2022, Block 2023, Block 2024, Block 2998, Block 2999; Precinct 801, Precinct 802, Precinct 803, Precinct 804, Precinct 805, Precinct 806, Precinct 807, Precinct 808: Tract 39.04: Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2015, Block 2016; Tract 39.05: Block Group 1: Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009; Tract 39.06: Block Group 3: Block 3009, Block 3010, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018; Precinct 809, Precinct 901, Precinct 906, Precinct 907.

District 32: Forsyth County: Precinct 013: Tract 33.08: Block Group 2: Block 2023, Block 2025, Block 2026, Block 2058, Block 2059, Block 2060, Block 2061, Block 2062, Block 2063, Block 2064, Block 2065, Block 2998; Precinct 032: Tract 28.04: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014; Tract 28.06: Block Group 1: Block 1009, Block 1010, Block 1011, Block 1031; Precinct 033: Tract 27.02: Block Group 1: Block 1000, Block 1001, Block 1012; Tract 28.05: Block Group 2: Block 2027, Block 2028; Tract 28.06: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038; Block Group 2; Precinct 042, Precinct 043: Tract 33.03: Block Group 3: Block 3032, Block 3033, Block 3038, Block 3039; Tract 34.01: Block Group 1: Block 1000, Block 1001, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1033, Block 1034, Block 1035, Block 1036, Block 1041, Block 1042, Block 1043, Block 1044, Block 1045, Block 1046, Block 1047, Block 1048, Block 1049, Block 1050, Block 1051, Block 1056, Block 1057, Block 1058; Block Group 2; Tract 34.02: Block Group 1: Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026; Block Group 2: Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2022, Block 2032, Block 2033, Block 2034, Block 2036, Block 2037; Precinct 081, Precinct 082, Precinct 083, Precinct 101: Tract 28.04: Block Group 1: Block 1016, Block 1017, Block 1999; Block Group 2: Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3011, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3029, Block 3030; Precinct 122, Precinct 123: Tract 39.03: Block Group 2: Block 2009, Block 2010, Block 2011, Block 2012, Block 2013; Precinct 201, Precinct 203, Precinct 204, Precinct 205, Precinct 206, Precinct 207, Precinct 301, Precinct 302, Precinct 303, Precinct 304, Precinct 305, Precinct 306, Precinct 401, Precinct 402, Precinct 403, Precinct 404, Precinct 405, Precinct 501, Precinct 502, Precinct 503, Precinct 504, Precinct 505, Precinct 506, Precinct 507: Tract 33.03: Block Group 2: Block 2001, Block 2002, Block 2003, Block 2006, Block 2007, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2020, Block 2021, Block 2023, Block 2024, Block 2035, Block 2036, Block 2037, Block 2038, Block 2039, Block 2040, Block 2041, Block 2042, Block 2043, Block 2052, Block 2053, Block 2054, Block 2055, Block 2056, Block 2060, Block 2061, Block 2062, Block 2998; Block Group 3: Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3026, Block 3027, Block 3030, Block 3031, Block 3040, Block 3041; Tract 34.01: Block Group 1: Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1037, Block 1038, Block 1039, Block 1040, Block 1052, Block 1053, Block 1054, Block 1055; Precinct 601, Precinct 602, Precinct 603, Precinct 604, Precinct 605, Precinct 606, Precinct 607, Precinct 704: Tract 10: Block Group 3: Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3010, Block 3011; Precinct 705: Tract 38.02: Block Group 1: Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1041, Block 1042, Block 1043, Block 1044, Block 1045, Block 1046, Block 1047, Block 1048, Block 1049, Block 1050, Block 1997, Block 1998, Block 1999; Block Group 3: Block 3000; Tract 38.04: Block Group 1: Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016; Precinct 707: Tract 38.02: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003; Precinct 708, Precinct 709, Precinct 808: Tract 39.03: Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008; Precinct 902, Precinct 903, Precinct 904, Precinct 905, Precinct 908, Precinct 909.

District 33: Davidson County, Guilford County: Precinct Deep River South: Tract 162.02: Block Group 1: Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1075, Block 1076, Block 1079, Block 1087, Block 1088, Block 1092, Block 1093, Block 1094, Block 1096, Block 1097, Block 1098, Block 1099, Block 1100, Block 1101, Block 1108, Block 1115, Block 1118, Block 1119, Block 1138, Block 1139, Block 1140; Tract 163.01: Block Group 2: Block 2012; Precinct HP 13, Precinct HP 14, Precinct HP 15, Precinct HP 16, Precinct HP 21, Precinct HP 22, Precinct HP 23, Precinct HP 24, Precinct HP 25.

District 34: Davie County, Rowan County.

District 35: Mecklenburg County: Precinct 201, Precinct 216, Precinct 218, Precinct 219, Precinct 220, Precinct 221, Precinct 234, Precinct 235, Precinct 236; Union County.

District 36: Cabarrus County, Iredell County: Precinct Coddle Creek 1, Precinct Coddle Creek 2, Precinct Coddle Creek 3, Precinct Coddle Creek 4: Tract 613: Block Group 1: Block 1019, Block 1066, Block 1067, Block 1068, Block 1070; Tract 614: Block Group 5: Block 5000, Block 5001, Block 5002, Block 5062, Block 5063, Block 5064, Block 5065, Block 5073, Block 5999; Block Group 8: Block 8029, Block 8030, Block 8031, Block 8032, Block 8033, Block 8034, Block 8035, Block 8038, Block 8039, Block 8044, Block 8045, Block 8046, Block 8047, Block 8048, Block 8049, Block 8050, Block 8051, Block 8052, Block 8053, Block 8054, Block 8055, Block 8056, Block 8057, Block 8061; Tract 616: Block Group 5: Block 5007, Block 5008, Block 5010, Block 5011, Block 5013, Block 5016, Block 5017, Block 5018, Block 5019, Block 5020, Block 5025, Block 5031; Block Group 6: Block 6010, Block 6011, Block 6012, Block 6013, Block 6014, Block 6016, Block 6019, Block 6020, Block 6021, Block 6022, Block 6023, Block 6031, Block 6032, Block 6033, Block 6034, Block 6035, Block 6036.

District 37: Mecklenburg County: Precinct 001, Precinct 002, Precinct 004, Precinct 005, Precinct 006, Precinct 007, Precinct 008, Precinct 009, Precinct 010, Precinct 015, Precinct 017, Precinct 018, Precinct 020, Precinct 021, Precinct 029, Precinct 032, Precinct 033, Precinct 034, Precinct 035, Precinct 037, Precinct 038, Precinct 044, Precinct 045, Precinct 046, Precinct 047, Precinct 049, Precinct 050, Precinct 051, Precinct 061, Precinct 062, Precinct 063, Precinct 064, Precinct 066, Precinct 083, Precinct 084, Precinct 094, Precinct 095, Precinct 099, Precinct 102, Precinct 108, Precinct 109, Precinct 115, Precinct 116, Precinct 117, Precinct 123, Precinct 124, Precinct 125, Precinct 130, Precinct 203, Precinct 205.

District 38: Mecklenburg County: Precinct 011, Precinct 012, Precinct 013, Precinct 016, Precinct 022, Precinct 023, Precinct 024, Precinct 025, Precinct 027: Tract 52: Block Group 2, Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012; Block Group 4: Block 4002, Block 4003, Block 4004, Block 4005, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4018, Block 4019, Block 4025, Block 4026, Block 4027, Block 4028, Block 4030, Block 4031, Block 4038; Precinct 031, Precinct 039, Precinct 040, Precinct 041, Precinct 052, Precinct 053, Precinct 054, Precinct 055, Precinct 056: Tract 51: Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017; Tract 52: Block Group 3: Block 3004, Block 3005; Precinct 078, Precinct 079, Precinct 080, Precinct 081, Precinct 089, Precinct 098, Precinct 120, Precinct 122, Precinct 134, Precinct 138, Precinct 200, Precinct 209, Precinct 210, Precinct 211: Tract 61.01: Block Group 1: Block 1004, Block 1005, Block 1006, Block 1011, Block 1062, Block 1063; Tract 61.02: Block Group 3: Block 3002, Block 3003, Block 3004, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3030, Block 3040; Precinct 222, Precinct 223, Precinct 224, Precinct 225: Tract 58.06: Block Group 1: Block 1012, Block 1013, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1037, Block 1038, Block 1039; Precinct 228, Precinct 229, Precinct 230, Precinct 243, Precinct 77, Precinct 97.

District 39: Mecklenburg County: Precinct 019, Precinct 036, Precinct 048, Precinct 057, Precinct 058, Precinct 059, Precinct 065, Precinct 067, Precinct 068, Precinct 069, Precinct 070, Precinct 071, Precinct 072, Precinct 073, Precinct 074, Precinct 075, Precinct 076, Precinct 085, Precinct 086, Precinct 087, Precinct 088, Precinct 090, Precinct 091, Precinct 092, Precinct 093, Precinct 096, Precinct 100, Precinct 101, Precinct 103, Precinct 106, Precinct 110, Precinct 111, Precinct 112, Precinct 113, Precinct 114, Precinct 118, Precinct 119, Precinct 121, Precinct 129, Precinct 131, Precinct 136, Precinct 137, Precinct 139, Precinct 140, Precinct 144, Precinct 215, Precinct 217, Precinct 225: Tract 58.06: Block Group 1: Block 1034, Block 1035, Block 1036, Block 1040, Block 1041, Block 1042, Block 1043, Block 1044, Block 1045, Block 1046, Block 1047, Block 1048, Block 1049, Block 1050, Block 1051, Block 1052, Block 1053, Block 1054, Block 1055, Block 1056, Block 1057, Block 1058, Block 1059, Block 1060, Block 1061, Block 1062, Block 1063, Block 1064, Block 1065, Block 1066, Block 1067, Block 1070, Block 1076, Block 1078, Block 1080, Block 1081, Block 1082, Block 1083, Block 1084, Block 1085, Block 1086, Block 1087, Block 1088, Block 1089, Block 1090, Block 1091, Block 1092; Block Group 2; Tract 58.07: Block Group 1: Block 1011, Block 1012, Block 1013, Block 1014; Precinct 226, Precinct 227, Precinct 231, Precinct 232, Precinct 233.

District 40: Mecklenburg County: Precinct 003, Precinct 014, Precinct 026, Precinct 027: Tract 52: Block Group 1: Block 1000, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013; Tract 53.01: Block Group 1: Block 1000, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1015, Block 1016, Block 1017, Block 1019, Block 1020, Block 1021, Block 1022, Block 1036, Block 1037; Precinct 028, Precinct 030, Precinct 042, Precinct 043, Precinct 056: Tract 50: Block Group 2: Block 2000, Block 2001, Block 2005; Tract 51: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030; Tract 52: Block Group 1: Block 1001; Tract 53.01: Block Group 1: Block 1001, Block 1002, Block 1013, Block 1014, Block 1018; Precinct 060, Precinct 082, Precinct 104, Precinct 105, Precinct 107, Precinct 126, Precinct 127, Precinct 128, Precinct 132, Precinct 133, Precinct 135, Precinct 141, Precinct 142, Precinct 143, Precinct 145, Precinct 202, Precinct 204, Precinct 206, Precinct 207, Precinct 208, Precinct 211: Tract 55.03: Block Group 1: Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1060, Block 1061, Block 1062, Block 1063, Block 1064, Block 1065, Block 1066; Tract 61.02: Block Group 3: Block 3000, Block 3001, Block 3005, Block 3006, Block 3007, Block 3026, Block 3027, Block 3028, Block 3029, Block 3031, Block 3032; Precinct 212, Precinct 213, Precinct 214, Precinct 237, Precinct 238, Precinct 239, Precinct 240, Precinct 241, Precinct 242.

District 41: Gaston County: Precinct Alexis, Precinct Lucia, Precinct Mt Holly 1, Precinct Mt Holly 2, Precinct Stanley 1, Precinct Stanley 2; Iredell County: Precinct Barringer, Precinct Bethany, Precinct Chambersburg, Precinct Coddle Creek 4: Tract 612: Block Group 9: Block 9031, Block 9032, Block 9033, Block 9034, Block 9035, Block 9036, Block 9051, Block 9053; Tract 613: Block Group 1: Block 1017, Block 1018, Block 1051, Block 1052, Block 1055, Block 1056, Block 1057, Block 1058, Block 1061, Block 1063, Block 1064, Block 1065, Block 1078; Tract 614: Block Group 3: Block 3001; Block Group 5: Block 5003, Block 5004, Block 5005, Block 5006, Block 5007, Block 5008, Block 5009, Block 5014, Block 5017, Block 5018, Block 5019, Block 5020, Block 5021, Block 5025, Block 5026, Block 5030, Block 5032, Block 5033, Block 5042, Block 5046, Block 5047, Block 5048, Block 5059, Block 5060, Block 5061, Block 5066, Block 5067, Block 5068, Block 5069, Block 5070, Block 5072, Block 5076, Block 5077, Block 5078, Block 5081, Block 5082, Block 5083, Block 5998; Precinct Cool Springs, Precinct Davidson 1, Precinct Davidson 2, Precinct Fallstown, Precinct Statesville 1, Precinct Statesville 2, Precinct Statesville 3, Precinct Statesville 4, Precinct Statesville 5, Precinct Statesville 6; Lincoln County.

District 42: Catawba County, Iredell County: Precinct Concord, Precinct Eagle Mills, Precinct New Hope, Precinct Olin, Precinct Sharpesburg, Precinct Shiloh, Precinct Turnersburg, Precinct Union Grove.

District 43: Gaston County: Precinct Armstrong, Precinct Ashbrook, Precinct Belmont 1, Precinct Belmont 2, Precinct Belmont 3, Precinct Bessemer City 1, Precinct Bessemer City 2, Precinct Catawba Heights, Precinct Cherryville 1, Precinct Cherryville 2, Precinct Cherryville 3, Precinct Cramerton, Precinct Crowders Mountain, Precinct Dallas 1, Precinct Dallas 2, Precinct Flint Grove, Precinct Forest Heights, Precinct Gardner Park, Precinct Gaston Day, Precinct Grier, Precinct Health Center, Precinct High Shoals, Precinct Highland, Precinct Landers Chapel, Precinct Lowell, Precinct Mcadenville, Precinct Myrtle, Precinct New Hope, Precinct Pleasant Ridge, Precinct Ranlo, Precinct Robinson 1, Precinct Robinson 2, Precinct Sherwood, Precinct South Gastonia, Precinct Southpoint, Precinct Tryon, Precinct Union, Precinct Victory, Precinct Wood Hill, Precinct York Chester.

District 44: Burke County, Caldwell County.

District 45: Alexander County, Ashe County, Watauga County, Wilkes County.

District 46: Cleveland County, Rutherford County.

District 47: Avery County, Haywood County: Precinct Allens Creek, Precinct Beaverdam 1, Precinct Beaverdam 2, Precinct Beaverdam 3, Precinct Beaverdam 4, Precinct Beaverdam 5/6, Precinct Beaverdam 7, Precinct Big Creek, Precinct Clyde North, Precinct Clyde South, Precinct Crabtree, Precinct Fines Creek 1, Precinct Fines Creek 2, Precinct Hazelwood, Precinct Iron Duff, Precinct Ivy Hill, Precinct Jonathan Creek, Precinct Lake Junaluska, Precinct Saunook, Precinct Waynesville Center, Precinct Waynesville East, Precinct Waynesville South 1, Precinct Waynesville South 2, Precinct Waynesville West, Precinct White Oak; Madison County, McDowell County, Mitchell County, Yancey County.

District 48: Buncombe County: Precinct Asheville 18, Precinct Asheville 19, Precinct Asheville 24: Tract 12: Block Group 5: Block 5001, Block 5002, Block 5018, Block 5019, Block 5020, Block 5021, Block 5022, Block 5023, Block 5024, Block 5025, Block 5029, Block 5030, Block 5033, Block 5034, Block 5992, Block 5993, Block 5994, Block 5995; Tract 23.02: Block Group 3: Block 3014, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3028, Block 3029, Block 3030, Block 3031, Block 3043, Block 3044, Block 3045, Block 3046, Block 3050, Block 3051, Block 3052, Block 3053, Block 3054, Block 3055, Block 3056, Block 3057, Block 3060, Block 3062, Block 3992, Block 3993, Block 3994; Precinct Asheville 29, Precinct Averys Creek, Precinct Biltmore, Precinct Broad River, Precinct Fairview 1, Precinct Fairview 2, Precinct Limestone 1, Precinct Limestone 2, Precinct Limestone 3, Precinct Limestone 4, Precinct Lower Hominy 1, Precinct Lower Hominy 3, Precinct Upper Hominy 1 & 3; Henderson County, Polk County.

District 49: Buncombe County: Precinct Asheville 01, Precinct Asheville 02, Precinct Asheville 03, Precinct Asheville 04, Precinct Asheville 05, Precinct Asheville 06, Precinct Asheville 07, Precinct Asheville 08, Precinct Asheville 09, Precinct Asheville 10, Precinct Asheville 11, Precinct Asheville 12, Precinct Asheville 13, Precinct Asheville 14, Precinct Asheville 15, Precinct Asheville 16, Precinct Asheville 17, Precinct Asheville 20, Precinct Asheville 21, Precinct Asheville 22, Precinct Asheville 23, Precinct Asheville 24: Tract 12: Block Group 5: Block 5005, Block 5006, Block 5007, Block 5008, Block 5009, Block 5010, Block 5011, Block 5012, Block 5013, Block 5026, Block 5027, Block 5028; Tract 13: Block Group 2: Block 2015, Block 2016, Block 2018, Block 2023, Block 2024, Block 2025, Block 2027; Tract 23.02: Block Group 3: Block 3064, Block 3987; Tract 25.02: Block Group 4: Block 4016, Block 4017, Block 4018, Block 4019, Block 4020, Block 4021, Block 4024, Block 4025, Block 4026, Block 4027, Block 4028, Block 4029, Block 4030; Block Group 6: Block 6000, Block 6007, Block 6008, Block 6009, Block 6010, Block 6011, Block 6012, Block 6013, Block 6014, Block 6015, Block 6016, Block 6017, Block 6019, Block 6020, Block 6021, Block 6022, Block 6023, Block 6024, Block 6026, Block 6027, Block 6028, Block 6029, Block 6030; Precinct Asheville 25, Precinct Asheville 26, Precinct Asheville 27, Precinct Asheville 28, Precinct Black Mountain 1, Precinct Black Mountain 2, Precinct Black Mountain 3, Precinct Black Mountain 4, Precinct Black Mountain 5, Precinct Flat Creek, Precinct French Broad, Precinct Hazel 1, Precinct Hazel 2, Precinct Ivy 1 & 2, Precinct Leicester 1, Precinct Leicester 2 & Sandy Mush, Precinct Lower Hominy 2, Precinct North Buncombe, Precinct Reems Creek, Precinct Reynolds, Precinct Riceville 1 & Swannanoa 2, Precinct Riceville 2 & Swannanoa 3, Precinct Swannanoa 1, Precinct Upper Hominy 2, Precinct Weaverville, Precinct West Buncombe 1, Precinct West Buncombe 2, Precinct Woodfin, Precinct Woodland Hills.

District 50: Cherokee County, Clay County, Graham County, Haywood County: Precinct Cecil, Precinct East Fork, Precinct Pigeon, Precinct Pigeon Center; Jackson County, Macon County, Swain County, Transylvania County.

(b)        The names and boundaries of precincts (voting tabulation districts), tracts, block groups, and blocks specified in this section are as shown on the Redistricting Census 2000 TIGER Files, with modifications made by the Legislative Services Office on its computer database as of October 20, 2003, to reflect precincts updated as outlined in subsection (c) of this section. However, the boundary corner between Forsyth, Stokes, and Rockingham Counties is as established by Chapter 23, Public Laws of 1848‑49.

(c)        The Legislative Services Office modified on its computer database some of the precincts shown on the Redistricting Census 2000 TIGER Files to reflect with greater accuracy the precincts as they existed as of October 20, 2003, including changes made to precincts after the TIGER Files were completed. As a result, precincts are shown differently on the Legislative Services Office computer database from the TIGER Files in several counties. Those changes include actions by county boards of elections to divide, merge, and otherwise realign precincts. Where a realignment of precinct boundaries by a county board of elections is impossible to reflect in the database using Census geography, the Legislative Services Office modified the database by either merging two precincts or by approximating the boundary using Census geography. The following is a list, for informational purposes only, of precincts shown in the TIGER Files, the geography of which has been modified in the Legislative Services Office computer database:

(1)        Anson County: All precincts except Burnsville, Peachland, and White Store.

(2)        Buncombe County: Asheville 4, 15, 22, 19, Riceville Swannanoa 2 CRU, and Black Mountain 3.

(3)        Cabarrus County: 0202 and 1209.

(4)        Caldwell County: Lovelady 2.

(5)        Carteret County: Cape Carteret, Cedar Point, Indian Beach, Salter Path, Newport 1, and Newport 2.

(6)        Caswell County: Yanceyville 2 and Yanceyville 4.

(7)        Chatham County: East Williams, North Williams, and West Williams.

(8)        Craven County: Havelock.

(9)        Cumberland County: Beaver Dam, Cedar Creek, Arran Hills, Cumberland 1, Hope Mills 1, and Stoney Point.

(10)      Dare County: Manteo.

(11)      Gates County: 1 and 5.

(12)      Guilford County: Greensboro 40, North Clay, High Point 19, High Point 20, Center Grove 1, and Summerfield 3.

(13)      Hertford County: Murfreesboro 2 and Murfreesboro 3.

(14)      Iredell County: Coddle Creek 1 through 4 and Statesville 1 through 6.

(15)      Johnston County: East Clayton, Pleasant Grove, and Wilders.

(16)      Lee County: West Sanford 2.

(17)      Lincoln County: North Brook I/II, Iron Station, Lowesville, Denver, Hickory Grove, Pumpkin Center, and Triangle.

(18)      Mecklenburg County: 77, 97, 121, 122, 138, 140, 142, 143, 144, 202, 206, 225, 228, 239, 240, and 242.

(19)      Moore County: Eureka and Knollwood.

(20)      New Hanover County: Harnett 2 and 8.

(21)      Onslow County: Voting Districts Not Defined.

(22)      Orange County: Booker Creek, Cedar Falls, Dogwood Acres, and Frank Porter Graham.

(23)      Pasquotank County: Precincts Mt. Hermon, Providence, 1A, 1B, 2A, 2B, 3A, 3B, and 4A.

(24)      Robeson County: Fairmont 1 and 2 and Red Springs 1 and 2.

(25)      Rowan County: Bostian Crossroads, Enochville, Franklin, and Granite Quarry.

(26)      Union County: 22 and 33.

(27)      Wake County: 01‑22, 01‑32, 01‑43, 04‑09, 04‑11, 05‑00, 07‑02, 07‑05, 07‑06, 08‑01, 08‑03, 08‑04, 09‑02, 10‑01, 10‑02, 12‑01, 12‑02, 12‑04, 13‑02, 13‑03, 15‑01, 15‑02, 16‑01, 16‑04, 17‑01, 17‑02, 17‑05, 17‑07, 18‑02, 18‑03, 19‑02, 19‑03, 19‑04, 20‑01, 20‑03, 20‑04, and 20‑06.

The database is available for public inspection, and where it differs from the foregoing list, the database prevails.

In additional instances, precincts shown in the TIGER Files have not been changed geographically, but the names that appear in TIGER have been modified to correct misspellings, to standardize naming, or to reflect more closely the names used by county boards of elections and the State Board of Elections.

(d)        If any precinct boundary is changed, that change shall not change the boundary of a senatorial district, which shall remain the same.

(e)        If this section does not specifically assign any area within North Carolina to a district, and the area is:

(1)        Entirely surrounded by a single district, the area shall be deemed to have been assigned to that district.

(2)        Contiguous to two or more districts, the area shall be deemed to have been assigned to that district which contains the least population according to the 2000 United States Census.

(3)        Contiguous to only one district and to another state or the Atlantic Ocean, the area shall be deemed to have been assigned to that district. (Code, s. 2844; Rev., s. 4398; 1911, c. 150; C.S., s. 6087; 1921, c. 161; 1941, c. 225; 1963, Ex. Sess., c. 1; 1966, Ex. Sess., c. 1, s. 1; 1971, c. 1177; 1981, c. 821; 1982, Ex. Sess., c. 5; 1982, 2nd Ex. Sess., c. 2; 1984, Ex. Sess., c. 4, ss. 1‑3; c. 5, ss. 1‑4; 1991, c. 676, s. 1; 1991, Ex. Sess., c. 4, ss. 1, 2; 2001‑458, ss. 1, 2; 2001‑487, s. 121.5; 2002‑1, Ex. Sess., s. 3.1; 2003‑434, 1st Ex. Sess., ss. 3, 4.)



§ 120-2. House apportionment specified.

§ 120‑2.  House apportionment specified.

(a)        For the purpose of nominating and electing members of the North Carolina House of Representatives in 2004 and periodically thereafter, the State of North Carolina shall be divided into the following districts with each district electing one Representative:

District 1: Camden County, Currituck County, Pasquotank County, Tyrrell County.

District 2: Chowan County, Dare County, Hyde County, Washington County.

District 3: Craven County: Precinct Brices Creek: Tract 9610: Block Group 5: Block 5016, Block 5017, Block 5997, Block 5998, Block 5999; Block Group 6: Block 6000, Block 6001, Block 6002, Block 6003, Block 6004, Block 6005, Block 6006, Block 6007, Block 6008, Block 6009, Block 6010, Block 6012, Block 6013, Block 6014, Block 6015, Block 6016, Block 6017, Block 6018, Block 6019, Block 6020, Block 6021, Block 6024, Block 6993, Block 6994, Block 6995, Block 6996, Block 6998, Block 6999; Precinct Bridgeton, Precinct Clarks: Tract 9603: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1998, Block 1999; Tract 9605: Block Group 3: Block 3021, Block 3022, Block 3023, Block 3995; Precinct Croatan: Tract 9611: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1037, Block 1038, Block 1039, Block 1040, Block 1997, Block 1999; Block Group 2: Block 2000, Block 2001, Block 2002; Precinct Epworth, Precinct Ernul, Precinct Fairfield Harbour, Precinct Fort Barnwell, Precinct Fort Totten: Tract 9604: Block Group 1: Block 1049; Tract 9607: Block Group 2: Block 2002, Block 2009, Block 2010, Block 2011, Block 2012, Block 2015, Block 2016, Block 2020; Precinct George Street: Tract 9604: Block Group 1: Block 1041, Block 1042, Block 1043, Block 1051, Block 1052, Block 1053, Block 1054, Block 1062, Block 1998; Tract 9609: Block Group 1: Block 1000, Block 1001, Block 1007, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1996, Block 1997, Block 1998, Block 1999; Precinct Glenburnie Park: Tract 9605: Block Group 3: Block 3000, Block 3001, Block 3997, Block 3999; Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004, Block 4005, Block 4006, Block 4007, Block 4008, Block 4015, Block 4016, Block 4017, Block 4018, Block 4019, Block 4020, Block 4021, Block 4022, Block 4023, Block 4024, Block 4025, Block 4026, Block 4027, Block 4028, Block 4029, Block 4030, Block 4031, Block 4033, Block 4034, Block 4998, Block 4999; Tract 9606: Block Group 3: Block 3000; Tract 9608: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1998, Block 1999; Block Group 2: Block 2000, Block 2001; Precinct Grantham: Tract 9610: Block Group 1: Block 1032, Block 1033, Block 1034, Block 1999; Block Group 2: Block 2000, Block 2001, Block 2003, Block 2023, Block 2028, Block 2029, Block 2030, Block 2999; Block Group 3, Block Group 4, Block Group 5: Block 5000, Block 5001, Block 5002, Block 5003, Block 5004, Block 5008, Block 5009, Block 5010, Block 5011, Block 5012, Block 5013, Block 5014, Block 5015, Block 5018, Block 5019, Block 5020, Block 5021, Block 5022, Block 5023, Block 5024, Block 5025, Block 5026, Block 5027, Block 5028, Block 5029, Block 5030, Block 5031, Block 5032, Block 5033, Block 5034, Block 5035, Block 5036, Block 5037, Block 5038, Block 5039, Block 5040, Block 5041, Block 5042, Block 5043, Block 5044, Block 5045, Block 5046, Block 5047, Block 5048, Block 5049, Block 5050, Block 5051; Block Group 7: Block 7000, Block 7001, Block 7002, Block 7003, Block 7004, Block 7005, Block 7006, Block 7009, Block 7010, Block 7011; Tract 9611: Block Group 1: Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1998; Precinct Grover C. Fields: Tract 9605: Block Group 4: Block 4009, Block 4010, Block 4011, Block 4012, Block 4013, Block 4014, Block 4032; Tract 9606: Block Group 2: Block 2000, Block 2005, Block 2006; Block Group 3: Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3015, Block 3016, Block 3017, Block 3018, Block 3026, Block 3039, Block 3040, Block 3041; Block Group 4: Block 4027, Block 4029, Block 4030, Block 4031, Block 4032, Block 4033, Block 4035, Block 4036, Block 4037; Tract 9607: Block Group 1: Block 1006, Block 1007, Block 1009, Block 1010, Block 1011, Block 1012, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023; Block Group 2: Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2023, Block 2024; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020; Precinct H.J. Macdonald: Tract 9606: Block Group 1: Block 1008, Block 1009, Block 1010; Precinct Havelock East: Tract 9613: Block Group 2: Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2031, Block 2032; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016; Block Group 4: Block 4010, Block 4011, Block 4012, Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4018, Block 4019, Block 4027; Block Group 5: Block 5033, Block 5034, Block 5035, Block 5036, Block 5037, Block 5038, Block 5039, Block 5040, Block 5053, Block 5054, Block 5056, Block 5057; Precinct Havelock West: Tract 9611: Block Group 1: Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1996; Block Group 2: Block 2029, Block 2034, Block 2035, Block 2036, Block 2037, Block 2038, Block 2039, Block 2040, Block 2041, Block 2042, Block 2043, Block 2044, Block 2045, Block 2046, Block 2047, Block 2048, Block 2049, Block 2050, Block 2051, Block 2052, Block 2053, Block 2054, Block 2055, Block 2056, Block 2057, Block 2058, Block 2059, Block 2060, Block 2061, Block 2062, Block 2063, Block 2064, Block 2065; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3998; Tract 9612: Block Group 1: Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1996, Block 1997; Tract 9613: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1022, Block 1026, Block 1027, Block 1028, Block 1999; Precinct Jasper: Tract 9603: Block Group 1: Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1996; Precinct New Bern West: Tract 9604: Block Group 2: Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036; Block Group 3: Block 3000, Block 3001, Block 3002; Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004, Block 4005, Block 4006, Block 4007, Block 4008; Block Group 5: Block 5000, Block 5001, Block 5017, Block 5018, Block 5019, Block 5023, Block 5024, Block 5025, Block 5026, Block 5027, Block 5028, Block 5029, Block 5030, Block 5031, Block 5040, Block 5041, Block 5042, Block 5043, Block 5044, Block 5045, Block 5046, Block 5047, Block 5048, Block 5049, Block 5050; Block Group 6: Block 6000, Block 6001, Block 6002, Block 6003, Block 6004, Block 6005, Block 6012, Block 6013, Block 6016, Block 6017, Block 6018, Block 6019, Block 6020, Block 6995, Block 6999; Tract 9606: Block Group 1: Block 1007; Block Group 2: Block 2001, Block 2004, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014; Tract 9607: Block Group 3: Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014; Precinct Rhems: Tract 9604: Block Group 5: Block 5070; Block Group 7: Block 7000, Block 7001; Precinct River Bend: Tract 9604: Block Group 5: Block 5073, Block 5074; Block Group 7: Block 7004, Block 7005, Block 7006, Block 7007, Block 7008, Block 7009, Block 7010, Block 7011, Block 7012, Block 7013, Block 7014, Block 7015, Block 7016, Block 7019, Block 7020, Block 7021, Block 7022, Block 7023, Block 7024, Block 7025, Block 7026, Block 7027, Block 7028, Block 7029, Block 7030, Block 7031, Block 7032, Block 7033, Block 7034, Block 7035, Block 7036, Block 7037, Block 7038, Block 7039, Block 7040, Block 7041, Block 7042, Block 7043, Block 7044, Block 7045, Block 7046, Block 7047, Block 7994, Block 7995, Block 7996, Block 7997; Precinct Trent Woods: Tract 9604: Block Group 1: Block 1044, Block 1045, Block 1046, Block 1047, Block 1048, Block 1055, Block 1056, Block 1057, Block 1058, Block 1059, Block 1060, Block 1061, Block 1996, Block 1997; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2037, Block 2038, Block 2039, Block 2040, Block 2041; Block Group 3: Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3998, Block 3999; Block Group 6: Block 6006, Block 6007, Block 6008, Block 6009, Block 6010, Block 6011, Block 6024, Block 6025, Block 6026, Block 6027, Block 6028, Block 6029, Block 6030, Block 6031, Block 6032, Block 6033, Block 6034, Block 6035, Block 6037, Block 6038, Block 6039, Block 6040, Block 6041, Block 6042, Block 6996, Block 6998; Precinct Truitt, Precinct Vanceboro; Pamlico County.

District 4: Duplin County, Onslow County: Precinct Catherine Lake, Precinct Gum Branch, Precinct Richlands, Precinct Tar Landing.

District 5: Bertie County, Gates County, Hertford County, Perquimans County.

District 6: Beaufort County, Pitt County: Precinct Greenville 08A, Precinct Greenville 08B, Precinct Greenville 09: Tract 3: Block Group 1, Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2015, Block 2016; Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004, Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4053, Block 4054, Block 4055, Block 4056, Block 4057, Block 4999; Tract 9: Block Group 2: Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2036, Block 2037, Block 2055, Block 2056, Block 2057, Block 2059, Block 2993, Block 2994, Block 2995, Block 2996; Tract 10: Block Group 4: Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4018, Block 4019, Block 4020, Block 4021, Block 4022, Block 4023, Block 4997; Precinct Greenville 10B, Precinct Grimesland, Precinct Pactolus, Precinct Simpson A, Precinct Simpson B.

District 7: Halifax County: Precinct Butterwood: Tract 9906: Block Group 2: Block 2018, Block 2019, Block 2021, Block 2056, Block 2057, Block 2058, Block 2059, Block 2060; Tract 9907: Block Group 4: Block 4030, Block 4031; Tract 9908: Block Group 1: Block 1000, Block 1029; Precinct Conoconnara, Precinct Enfield 1, Precinct Enfield 2, Precinct Enfield 3, Precinct Faucett, Precinct Halifax, Precinct Hobgood, Precinct Hollister: Tract 9906: Block Group 3: Block 3011, Block 3012, Block 3013, Block 3019, Block 3020, Block 3021; Tract 9908: Block Group 1: Block 1026, Block 1027, Block 1028, Block 1036, Block 1037, Block 1038, Block 1039; Block Group 2: Block 2011; Block Group 3: Block 3000; Block Group 4: Block 4000, Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4020; Precinct Littleton 1: Tract 9906: Block Group 2: Block 2020; Tract 9907: Block Group 2: Block 2013; Block Group 4: Block 4000, Block 4001, Block 4003, Block 4004, Block 4022, Block 4023, Block 4024, Block 4025, Block 4026, Block 4029; Precinct Palmyra, Precinct Ringwood, Precinct Roanoke Rapids 07, Precinct Roanoke Rapids 08, Precinct Roanoke Rapids 09, Precinct Roanoke Rapids 10, Precinct Roanoke Rapids 11: Tract 9905: Block Group 1: Block 1040, Block 1041, Block 1042, Block 1043, Block 1045, Block 1046; Block Group 2: Block 2004, Block 2005, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014; Precinct Roseneath, Precinct Scotland Neck 1, Precinct Scotland Neck 2, Precinct Weldon 1, Precinct Weldon 2, Precinct Weldon 3; Nash County: Precinct Rocky Mount 01, Precinct Rocky Mount 02, Precinct Rocky Mount 03, Precinct Rocky Mount 04: Tract 102: Block Group 2: Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032; Block Group 3: Block 3001, Block 3002, Block 3004, Block 3005, Block 3006, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013; Tract 103:  Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004, Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011, Block 4014, Block 4015, Block 4016, Block 4017, Block 4018; Precinct Rocky Mount 10, Precinct Whitakers North 1, Precinct Whitakers South.

District 8: Martin County, Pitt County: Precinct Arthur: Tract 17: Block Group 1: Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1068, Block 1069, Block 1075, Block 1076, Block 1077; Tract 18: Block Group 4: Block 4001, Block 4002, Block 4003, Block 4004; Precinct Belvoir, Precinct Bethel, Precinct Carolina, Precinct Falkland, Precinct Farmville A, Precinct Farmville B, Precinct Fountain, Precinct Greenville 01, Precinct Greenville 03, Precinct Greenville 04: Tract 6: Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3011, Block 3012, Block 3013, Block 3014, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3999; Block Group 4: Block 4005, Block 4011, Block 4016, Block 4017, Block 4018, Block 4019, Block 4020, Block 4021, Block 4022, Block 4023, Block 4024, Block 4025, Block 4026, Block 4027, Block 4028, Block 4029, Block 4030, Block 4031, Block 4032, Block 4033, Block 4034, Block 4035, Block 4036, Block 4037, Block 4038, Block 4039, Block 4040, Block 4041, Block 4042, Block 4043, Block 4044, Block 4045, Block 4053, Block 4054, Block 4055, Block 4056, Block 4057, Block 4058, Block 4059, Block 4060, Block 4061, Block 4062, Block 4063, Block 4064, Block 4067; Tract 7.01: Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3029, Block 3030, Block 3039, Block 3040, Block 3041, Block 3042, Block 3043, Block 3044; Tract 7.02: Block Group 1, Block Group 2; Precinct Greenville 05A, Precinct Greenville 05B: Tract 7.01: Block Group 1, Block Group 2: Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033; Block Group 3: Block 3013, Block 3014, Block 3015, Block 3031, Block 3032, Block 3033, Block 3034, Block 3035, Block 3036, Block 3037, Block 3038, Block 3045, Block 3046; Precinct Greenville 06: Tract 1: Block Group 3: Block 3038, Block 3039, Block 3040, Block 3041, Block 3042, Block 3054, Block 3055, Block 3056, Block 3057, Block 3058, Block 3059, Block 3060, Block 3062, Block 3063, Block 3064, Block 3065; Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004, Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4018, Block 4019, Block 4020, Block 4021, Block 4022, Block 4023, Block 4024, Block 4025, Block 4026, Block 4027, Block 4028, Block 4029, Block 4030; Block Group 5: Block 5011, Block 5012, Block 5013, Block 5014, Block 5015, Block 5018, Block 5019, Block 5020, Block 5021, Block 5023; Precinct Greenville 12A: Tract 6: Block Group 2: Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016.

District 9: Pitt County: Precinct Arthur: Tract 6: Block Group 2: Block 2018, Block 2021; Tract 16: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1020; Block Group 2: Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2040, Block 2041, Block 2042, Block 2043, Block 2044, Block 2049, Block 2050, Block 2054; Block Group 3: Block 3005, Block 3006; Tract 17: Block Group 1: Block 1049, Block 1050, Block 1051, Block 1052, Block 1053, Block 1054, Block 1055, Block 1056, Block 1057, Block 1058, Block 1059, Block 1060, Block 1061, Block 1062, Block 1066, Block 1067, Block 1070, Block 1071, Block 1072, Block 1073, Block 1074; Tract 18: Block Group 4: Block 4000; Precinct Ayden A, Precinct Ayden B, Precinct Chicod, Precinct Greenville 04: Tract 6: Block Group 3: Block 3015, Block 3032, Block 3036, Block 3037, Block 3038; Block Group 4: Block 4006, Block 4007, Block 4008, Block 4009, Block 4010, Block 4046, Block 4047, Block 4048, Block 4049, Block 4050, Block 4051, Block 4052, Block 4065, Block 4066; Tract 16: Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013; Tract 17: Block Group 1: Block 1043, Block 1044, Block 1045, Block 1046; Precinct Greenville 05B: Tract 5: Block Group 1: Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1041, Block 1042; Precinct Greenville 06: Tract 1: Block Group 3: Block 3034, Block 3035, Block 3036, Block 3037, Block 3043, Block 3044, Block 3045, Block 3046, Block 3047, Block 3048, Block 3050, Block 3051, Block 3052, Block 3053, Block 3061, Block 3066, Block 3067; Block Group 4: Block 4031; Block Group 5: Block 5006, Block 5007, Block 5008, Block 5009, Block 5010, Block 5016, Block 5017, Block 5022; Tract 4: Block Group 4: Block 4006, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4013, Block 4014, Block 4015, Block 4016; Tract 5: Block Group 1: Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1017, Block 1018; Precinct Greenville 07A, Precinct Greenville 07B, Precinct Greenville 07C, Precinct Greenville 09: Tract 1: Block Group 5: Block 5024, Block 5025; Tract 2: Block Group 5: Block 5022, Block 5023, Block 5024, Block 5025; Tract 3: Block Group 2: Block 2014, Block 2017, Block 2018, Block 2019, Block 2037; Tract 4: Block Group 3: Block 3005, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3029; Block Group 4: Block 4004, Block 4005; Precinct Greenville 10A, Precinct Greenville 11A, Precinct Greenville 11B, Precinct Greenville 12A: Tract 6: Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2017, Block 2019, Block 2020, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037, Block 2038, Block 2039, Block 2040, Block 2041, Block 2042, Block 2043, Block 2044; Tract 16: Block Group 2: Block 2035, Block 2036; Precinct Greenville 12B, Precinct Grifton, Precinct Swift Creek, Precinct Winterville Central A, Precinct Winterville Central B, Precinct Winterville East.

District 10: Greene County, Lenoir County: Precinct Contentnea, Precinct Falling Creek: Tract 107: Block Group 3: Block 3021, Block 3022, Block 3023, Block 3024, Block 3998; Tract 110: Block Group 1: Block 1029, Block 1030; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2018, Block 2019, Block 2020; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3005, Block 3999; Block Group 4: Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4018, Block 4019, Block 4020, Block 4021, Block 4022, Block 4999; Block Group 5: Block 5002, Block 5003, Block 5004, Block 5005, Block 5006, Block 5007, Block 5008, Block 5009, Block 5010, Block 5011, Block 5012, Block 5013, Block 5014, Block 5015, Block 5016, Block 5017, Block 5018, Block 5019, Block 5020, Block 5021, Block 5022, Block 5023, Block 5024, Block 5025, Block 5026, Block 5027, Block 5028, Block 5029, Block 5030, Block 5031, Block 5032, Block 5033, Block 5034, Block 5035, Block 5036, Block 5037, Block 5038, Block 5039, Block 5040, Block 5041; Block Group 6: Block 6000, Block 6001, Block 6002, Block 6003, Block 6004, Block 6005, Block 6006, Block 6007, Block 6008, Block 6009, Block 6010, Block 6017, Block 6018, Block 6019, Block 6020, Block 6021, Block 6026, Block 6027, Block 6028, Block 6029, Block 6030, Block 6031, Block 6032, Block 6033, Block 6034, Block 6035, Block 6036, Block 6037, Block 6038, Block 6039, Block 6040, Block 6041, Block 6042, Block 6043, Block 6044, Block 6045, Block 6046, Block 6047, Block 6995, Block 6996, Block 6997, Block 6998, Block 6999; Tract 113: Block Group 4: Block 4018, Block 4028, Block 4990, Block 4995; Precinct Institute, Precinct Kinston 3: Tract 107: Block Group 3: Block 3000, Block 3001, Block 3002, Block 3018, Block 3019, Block 3020; Precinct Kinston 4: Tract 106: Block Group 1; Tract 108: Block Group 1: Block 1015, Block 1016, Block 1017, Block 1020, Block 1021, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030; Block Group 2: Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027; Block Group 3: Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3029, Block 3030; Precinct Kinston 5: Tract 106: Block Group 2: Block 2001, Block 2005, Block 2019, Block 2020; Precinct Kinston 6: Tract 101: Block Group 4: Block 4004, Block 4005, Block 4006, Block 4010, Block 4012; Precinct Moseley Hall, Precinct Neuse: Tract 112: Block Group 3: Block 3009; Tract 113: Block Group 1: Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1017, Block 1018, Block 1021, Block 1022, Block 1023; Block Group 2: Block 2000; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3020, Block 3021, Block 3022, Block 3023; Block Group 4: Block 4015, Block 4016, Block 4017, Block 4019, Block 4020, Block 4021, Block 4022, Block 4023, Block 4024, Block 4025, Block 4026, Block 4027, Block 4029, Block 4030, Block 4031, Block 4989, Block 4991, Block 4992, Block 4993, Block 4994, Block 4996; Block Group 5: Block 5001, Block 5002, Block 5003, Block 5004, Block 5005, Block 5006, Block 5007, Block 5008, Block 5009, Block 5010, Block 5011, Block 5012, Block 5013, Block 5014, Block 5015, Block 5016, Block 5017, Block 5019, Block 5020, Block 5021, Block 5022, Block 5023, Block 5024, Block 5025, Block 5026, Block 5027, Block 5028; Tract 114: Block Group 2: Block 2006, Block 2007; Precinct Pink Hill 1, Precinct Pink Hill 2, Precinct Sandhill: Tract 114: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1999; Precinct Southwest: Tract 114: Block Group 2: Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037, Block 2038, Block 2039, Block 2040, Block 2041, Block 2042, Block 2043, Block 2044, Block 2045, Block 2994, Block 2995, Block 2996; Block Group 3, Block Group 4: Block 4000, Block 4001, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4013, Block 4014, Block 4015; Precinct Trent 1, Precinct Trent 2, Precinct Vance: Tract 109: Block Group 1: Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1016, Block 1017; Block Group 2: Block 2000, Block 2001, Block 2002; Block Group 3; Precinct Woodington; Wayne County: Precinct 14: Tract 4: Block Group 1: Block 1039, Block 1080; Block Group 3: Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3029, Block 3030, Block 3031, Block 3032, Block 3033, Block 3034, Block 3035, Block 3036, Block 3037, Block 3038, Block 3039, Block 3047, Block 3048, Block 3997, Block 3998, Block 3999; Block Group 4: Block 4004; Precinct 15: Tract 3.02: Block Group 2: Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2998; Tract 4: Block Group 1: Block 1050, Block 1051, Block 1055, Block 1056, Block 1057, Block 1058, Block 1059, Block 1060, Block 1061, Block 1062, Block 1063, Block 1064, Block 1065, Block 1066, Block 1074, Block 1075, Block 1076, Block 1077, Block 1078, Block 1079; Block Group 3: Block 3000, Block 3001, Block 3040, Block 3041, Block 3042, Block 3043, Block 3044, Block 3045, Block 3046, Block 3049, Block 3050, Block 3052, Block 3053, Block 3054, Block 3055, Block 3056, Block 3057, Block 3058, Block 3059, Block 3060, Block 3992, Block 3993, Block 3994, Block 3996; Block Group 4: Block 4000, Block 4001, Block 4002, Block 4005, Block 4006; Tract 6.02: Block Group 3: Block 3016, Block 3018, Block 3019, Block 3020, Block 3025, Block 3026, Block 3027, Block 3028, Block 3029, Block 3030, Block 3031, Block 3032, Block 3033, Block 3034, Block 3035, Block 3036, Block 3040, Block 3048, Block 3049, Block 3050, Block 3051, Block 3052, Block 3053, Block 3054, Block 3055, Block 3056, Block 3057; Block Group 4; Precinct 26: Tract 6.01: Block Group 3: Block 3005, Block 3006, Block 3007, Block 3010, Block 3011, Block 3012; Tract 6.02: Block Group 1: Block 1000, Block 1001, Block 1002; Precinct 28: Tract 4: Block Group 1: Block 1069, Block 1070, Block 1071, Block 1072, Block 1073; Block Group 2: Block 2005, Block 2006, Block 2007, Block 2999; Block Group 3: Block 3051, Block 3995; Tract 6.01: Block Group 1: Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029; Tract 6.02: Block Group 1: Block 1010, Block 1011, Block 1012, Block 1013, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1999; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2028, Block 2029, Block 2030, Block 2031, Block 2998, Block 2999; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3017, Block 3021, Block 3022, Block 3023, Block 3024, Block 3037, Block 3038, Block 3039, Block 3041, Block 3042, Block 3043, Block 3044, Block 3045, Block 3046, Block 3047, Block 3997, Block 3998, Block 3999; Tract 7: Block Group 3: Block 3000, Block 3001, Block 3003, Block 3004, Block 3005, Block 3006, Block 3020, Block 3021.

District 11: Wayne County: Precinct 01, Precinct 02, Precinct 03, Precinct 04, Precinct 05, Precinct 06, Precinct 07, Precinct 08, Precinct 09, Precinct 10: Tract 12: Block Group 1: Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1030, Block 1031, Block 1032; Block Group 2: Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013; Precinct 11: Tract 12: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1019, Block 1020, Block 1033, Block 1034, Block 1035, Block 1052, Block 1053, Block 1054, Block 1055, Block 1056, Block 1057, Block 1058, Block 1066, Block 1067, Block 1068, Block 1069, Block 1070; Tract 19: Block Group 1: Block 1007, Block 1008, Block 1009, Block 1010, Block 1012, Block 1013, Block 1014, Block 1015, Block 1019, Block 1020, Block 1021, Block 1047, Block 1049, Block 1050; Block Group 2: Block 2001; Precinct 12, Precinct 13, Precinct 14: Tract 3.02: Block Group 2: Block 2031, Block 2032, Block 2033, Block 2034; Tract 4: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1040, Block 1041, Block 1042, Block 1043, Block 1044, Block 1091, Block 1092; Block Group 3: Block 3008, Block 3009; Block Group 4: Block 4003, Block 4007; Precinct 15: Tract 3.02: Block Group 2: Block 2012, Block 2013; Precinct 16, Precinct 21: Tract 5: Block Group 1: Block 1001; Tract 13: Block Group 3: Block 3040; Tract 14: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1048, Block 1049, Block 1050; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3011, Block 3013; Tract 19: Block Group 2: Block 2002, Block 2003, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017; Block Group 3: Block 3049, Block 3050, Block 3053, Block 3054; Precinct 22, Precinct 23: Tract 4: Block Group 1: Block 1008, Block 1009, Block 1015, Block 1016, Block 1017, Block 1018, Block 1023, Block 1024, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1045, Block 1046, Block 1047, Block 1048, Block 1049, Block 1052, Block 1053, Block 1054, Block 1067, Block 1068, Block 1081, Block 1082, Block 1083, Block 1084, Block 1085, Block 1086, Block 1087, Block 1088, Block 1089, Block 1090; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004; Tract 5: Block Group 1: Block 1000; Precinct 24: Tract 9: Block Group 6: Block 6004, Block 6006; Tract 10: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037, Block 2038, Block 2039, Block 2045; Block Group 3; Precinct 25: Tract 8: Block Group 1: Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1041, Block 1042, Block 1043, Block 1044, Block 1045; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3030, Block 3031, Block 3032, Block 3033; Tract 9: Block Group 3: Block 3010; Block Group 6: Block 6001, Block 6002, Block 6003, Block 6005, Block 6007, Block 6008, Block 6009, Block 6010, Block 6011, Block 6012, Block 6013, Block 6014, Block 6015, Block 6017, Block 6998, Block 6999; Block Group 7: Block 7023, Block 7024, Block 7025, Block 7026, Block 7027, Block 7028, Block 7029, Block 7030, Block 7031, Block 7032, Block 7033, Block 7034, Block 7035, Block 7036, Block 7042, Block 7043, Block 7044; Precinct 27: Tract 6.01: Block Group 1: Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1007; Precinct 29: Tract 14: Block Group 1: Block 1007, Block 1008, Block 1009, Block 1010, Block 1011; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003; Tract 15: Block Group 1: Block 1000; Tract 18: Block Group 1: Block 1055, Block 1056, Block 1063, Block 1064, Block 1065; Tract 19: Block Group 1: Block 1011, Block 1017, Block 1018, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1042, Block 1043, Block 1044, Block 1045, Block 1046, Block 1048; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3029, Block 3030, Block 3031, Block 3032, Block 3033, Block 3034, Block 3035, Block 3036, Block 3037, Block 3038, Block 3039, Block 3040, Block 3041, Block 3042, Block 3043, Block 3044, Block 3045, Block 3046, Block 3047, Block 3048, Block 3051, Block 3052, Block 3055.

District 12: Craven County: Precinct Brices Creek: Tract 9610: Block Group 6: Block 6011, Block 6022, Block 6023, Block 6025, Block 6026, Block 6027, Block 6028, Block 6029, Block 6030, Block 6031, Block 6032, Block 6033, Block 6034, Block 6035, Block 6036, Block 6037, Block 6038, Block 6997; Precinct Clarks: Tract 9604: Block Group 5: Block 5054, Block 5055, Block 5056, Block 5057, Block 5058, Block 5059, Block 5060, Block 5061, Block 5062; Tract 9605: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1009, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1028, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034; Block Group 3: Block 3016, Block 3017, Block 3025, Block 3026, Block 3994, Block 3996; Precinct Cove City, Precinct Croatan: Tract 9610: Block Group 7: Block 7007, Block 7013, Block 7014, Block 7015, Block 7016, Block 7017, Block 7018, Block 7019, Block 7020, Block 7021, Block 7022, Block 7023, Block 7024, Block 7025, Block 7026, Block 7027, Block 7028, Block 7029, Block 7030, Block 7031, Block 7032, Block 7033, Block 7034, Block 7035, Block 7036, Block 7037, Block 7038, Block 7039, Block 7999; Tract 9611: Block Group 2: Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2016, Block 2017, Block 2018, Block 2019, Block 2030, Block 2031; Precinct Dover, Precinct Fort Totten: Tract 9604: Block Group 1: Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1050; Block Group 4: Block 4009, Block 4010, Block 4011, Block 4012; Tract 9606: Block Group 4: Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4038, Block 4039, Block 4040; Tract 9607: Block Group 1: Block 1001, Block 1002, Block 1003, Block 1004, Block 1005; Block Group 2: Block 2000, Block 2001, Block 2013, Block 2014, Block 2017, Block 2018, Block 2019, Block 2021, Block 2022, Block 2025; Tract 9608: Block Group 3: Block 3032, Block 3044, Block 3045, Block 3046, Block 3047, Block 3049, Block 3050; Block Group 4: Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4018, Block 4019, Block 4020; Block Group 5; Tract 9609: Block Group 3: Block 3007, Block 3008; Precinct George Street: Tract 9604: Block Group 1: Block 1000, Block 1001, Block 1027, Block 1040, Block 1995, Block 1999; Tract 9607: Block Group 1: Block 1000; Tract 9608: Block Group 3: Block 3023, Block 3024, Block 3025, Block 3026, Block 3051; Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004; Block Group 6: Block 6000, Block 6003, Block 6004, Block 6005, Block 6006, Block 6007, Block 6008, Block 6009, Block 6010, Block 6011, Block 6012, Block 6013, Block 6014, Block 6015, Block 6016; Tract 9609: Block Group 1: Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1008, Block 1017, Block 1018, Block 1019, Block 1020, Block 1027, Block 1028, Block 1029, Block 1030, Block 1039, Block 1040, Block 1041, Block 1042, Block 1994, Block 1995; Block Group 2, Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3997, Block 3998, Block 3999; Precinct Glenburnie Park: Tract 9606: Block Group 3: Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3030, Block 3031, Block 3032, Block 3033, Block 3034, Block 3035, Block 3036, Block 3037, Block 3038; Block Group 4: Block 4000, Block 4002, Block 4003, Block 4004, Block 4005, Block 4006, Block 4007, Block 4022, Block 4023, Block 4024, Block 4025; Tract 9608: Block Group 1: Block 1014, Block 1015, Block 1016; Block Group 2: Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3027, Block 3028, Block 3029, Block 3030, Block 3031, Block 3033, Block 3034, Block 3035, Block 3036, Block 3037, Block 3038, Block 3039, Block 3040, Block 3041, Block 3042, Block 3043, Block 3048; Block Group 6: Block 6001, Block 6002; Precinct Grantham: Tract 9610: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1998; Block Group 2: Block 2002, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2024, Block 2025, Block 2026, Block 2027, Block 2997, Block 2998; Block Group 5: Block 5005, Block 5006, Block 5007; Block Group 7: Block 7008, Block 7012; Precinct Grover C. Fields: Tract 9606: Block Group 3: Block 3013, Block 3014, Block 3024, Block 3025, Block 3027, Block 3028, Block 3029; Block Group 4: Block 4001, Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4018, Block 4019, Block 4020, Block 4021, Block 4026, Block 4028, Block 4034; Tract 9607: Block Group 1: Block 1008, Block 1013; Precinct H.J. Macdonald: Tract 9605: Block Group 1: Block 1008, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1027, Block 1029, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1041, Block 1042, Block 1043, Block 1044, Block 1045, Block 1046, Block 1047, Block 1048, Block 1049, Block 1050, Block 1051, Block 1052, Block 1053, Block 1054, Block 1055, Block 1056; Block Group 2, Block Group 3: Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3018, Block 3019, Block 3020, Block 3024, Block 3027, Block 3028, Block 3029, Block 3030, Block 3993, Block 3998; Tract 9606: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006; Precinct Harlowe, Precinct Havelock East: Tract 9612: Block Group 1: Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019; Tract 9613: Block Group 2: Block 2000, Block 2001, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030; Block Group 3: Block 3017, Block 3018; Block Group 4: Block 4000, Block 4002, Block 4003, Block 4004, Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4020, Block 4021, Block 4022, Block 4025, Block 4026, Block 4028, Block 4029; Block Group 5: Block 5005, Block 5006, Block 5007, Block 5010, Block 5011, Block 5012, Block 5013, Block 5014, Block 5018, Block 5019, Block 5020, Block 5021, Block 5022, Block 5023, Block 5024, Block 5025, Block 5026, Block 5027, Block 5028, Block 5029, Block 5030, Block 5031, Block 5032, Block 5041, Block 5042, Block 5043, Block 5044, Block 5045, Block 5046, Block 5047, Block 5048, Block 5049, Block 5050, Block 5051, Block 5052, Block 5055, Block 5058, Block 5059, Block 5060, Block 5061, Block 5062, Block 5063; Precinct Havelock West: Tract 9611: Block Group 2: Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2032, Block 2033, Block 2066, Block 2067, Block 2068, Block 2069, Block 2070, Block 2071, Block 2072, Block 2073, Block 2074, Block 2075, Block 2076, Block 2077, Block 2078, Block 2079, Block 2080, Block 2081, Block 2082, Block 2083, Block 2084, Block 2085, Block 2086, Block 2087, Block 2088, Block 2997, Block 2998, Block 2999; Block Group 3: Block 3017, Block 3018, Block 3999; Tract 9612: Block Group 1: Block 1000, Block 1001, Block 1012, Block 1013, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1032, Block 1033, Block 1992, Block 1993, Block 1995, Block 1998, Block 1999; Tract 9613: Block Group 1: Block 1021, Block 1023, Block 1024, Block 1025; Block Group 4: Block 4001, Block 4023, Block 4024; Block Group 5: Block 5015, Block 5016, Block 5017; Block Group 6: Block 6047, Block 6048, Block 6049, Block 6050; Precinct Jasper: Tract 9603: Block Group 1: Block 1004, Block 1005, Block 1006, Block 1007, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1997; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037, Block 2038, Block 2039, Block 2040, Block 2041, Block 2042, Block 2043, Block 2044, Block 2045, Block 2046, Block 2047, Block 2048, Block 2049, Block 2050, Block 2051, Block 2052, Block 2053, Block 2054, Block 2055; Block Group 3: Block 3000, Block 3037; Block Group 4: Block 4053; Precinct New Bern West: Tract 9604: Block Group 4: Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4018, Block 4019, Block 4020, Block 4021, Block 4022, Block 4023; Block Group 5: Block 5002, Block 5003, Block 5004, Block 5005, Block 5006, Block 5007, Block 5008, Block 5009, Block 5011, Block 5013, Block 5014, Block 5015, Block 5016, Block 5020, Block 5021, Block 5022, Block 5032, Block 5033, Block 5034, Block 5035, Block 5036, Block 5037, Block 5038, Block 5039; Tract 9606: Block Group 2: Block 2002, Block 2003; Precinct Rhems: Tract 9604: Block Group 5: Block 5010, Block 5012, Block 5051, Block 5052, Block 5053, Block 5063, Block 5064, Block 5065, Block 5066, Block 5067, Block 5068, Block 5069, Block 5071, Block 5072, Block 5075, Block 5076; Block Group 6: Block 6014, Block 6015, Block 6021, Block 6022,Block 6023; Block Group 7: Block 7002, Block 7048, Block 7049, Block 7051, Block 7052, Block 7053, Block 7054, Block 7992, Block 7999; Precinct River Bend: Tract 9604: Block Group 7: Block 7003, Block 7017, Block 7018, Block 7050, Block 7993, Block 7998; Precinct Trent Woods: Tract 9604: Block Group 6: Block 6036, Block 6997; Lenoir County: Precinct Falling Creek: Tract 110: Block Group 2: Block 2017; Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004; Block Group 5: Block 5000, Block 5001; Precinct Kinston 1, Precinct Kinston 2, Precinct Kinston 3: Tract 106: Block Group 2: Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034; Block Group 4: Block 4015, Block 4016, Block 4017, Block 4018, Block 4019, Block 4020, Block 4021, Block 4022, Block 4023, Block 4024, Block 4025, Block 4026; Tract 107: Block Group 1: Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021; Block Group 2: Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037, Block 2038, Block 2039, Block 2040, Block 2047, Block 2048, Block 2049, Block 2056, Block 2996; Block Group 3: Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3025, Block 3026, Block 3027, Block 3028, Block 3029, Block 3030, Block 3031, Block 3032, Block 3033, Block 3034, Block 3035, Block 3036, Block 3037, Block 3038, Block 3039, Block 3040, Block 3041, Block 3042, Block 3043, Block 3044, Block 3045, Block 3046; Precinct Kinston 4: Tract 108: Block Group 1: Block 1018, Block 1019; Precinct Kinston 5: Tract 106: Block Group 2: Block 2000, Block 2002, Block 2003, Block 2004, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2035, Block 2036, Block 2037, Block 2038; Block Group 3: Block 3005, Block 3006, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022; Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004, Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4013, Block 4014; Precinct Kinston 6: Tract 101: Block Group 4: Block 4003, Block 4007, Block 4008, Block 4009, Block 4011, Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4018, Block 4019; Tract 105: Block Group 1, Block Group 2, Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004; Block Group 4: Block 4000, Block 4001, Block 4002; Precinct Kinston 7, Precinct Kinston 8, Precinct Kinston 9, Precinct Neuse: Tract 103: Block Group 1: Block 1998, Block 1999; Tract 107: Block Group 2: Block 2997, Block 2998, Block 2999; Block Group 3: Block 3999; Tract 113: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1014, Block 1015, Block 1016, Block 1019, Block 1020; Block Group 2: Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014; Block Group 3: Block 3018, Block 3019; Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004, Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4013, Block 4014, Block 4032, Block 4987, Block 4988, Block 4997, Block 4998, Block 4999; Block Group 5: Block 5000, Block 5018; Precinct Sandhill: Tract 114: Block Group 1: Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1998; Precinct Southwest: Tract 114: Block Group 2: Block 2000, Block 2014, Block 2015, Block 2999; Precinct Vance: Tract 108: Block Group 1: Block 1010, Block 1011, Block 1012; Tract 109: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1012, Block 1013, Block 1014, Block 1015; Block Group 2: Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024.

District 13: Carteret County, Jones County.

District 14: Onslow County: Precinct Bear Creek, Precinct Brynn Marr, Precinct Half Moon, Precinct Hubert, Precinct Mills, Precinct Mortons, Precinct New River, Precinct Northeast, Precinct Northwoods East, Precinct precincts not defined 1, Precinct Swansboro.

District 15: Onslow County: Precinct Cross Roads, Precinct Folkstone, Precinct Haws Run, Precinct Holly Ridge, Precinct Jacksonville, Precinct Nine Mile, Precinct Northwoods West, Precinct precincts not defined 2, Precinct Sneads Ferry, Precinct Verona.

District 16: New Hanover County: Precinct Harnett 2 & 8, Precinct Harnett 5, Precinct Harnett 6, Precinct Harnett 7, Precinct Harnett 9; Pender County.

District 17: Brunswick County: Precinct Belville, Precinct Boiling Spring Lakes, Precinct Bolivia, Precinct Frying Pan, Precinct Grissettown, Precinct Hood Creek, Precinct Leland, Precinct Longwood Tract 205.01: Block Group 2: Block 2011, Block 2084, Block 2085; Tract 206: Block Group 2: Block 2332, Block 2350, Block 2351, Block 2352, Block 2353; Precinct Mosquito, Precinct Oak Island 1, Precinct Oak Island 2, Precinct Oak Island 3, Precinct Secession 1, Precinct Secession 2, Precinct Shallotte: Tract 204.01: Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3029, Block 3030, Block 3031, Block 3032, Block 3033, Block 3034, Block 3035, Block 3036, Block 3037, Block 3038, Block 3039, lock 3040, Block 3041, Block 3042, Block 3043, Block 3051, Block 3075, Block 3076, Block 3997, Block 3998; Block Group 5: Block 5010, Block 5011, Block 5012, Block 5013, Block 5014, Block 5015, Block 5016, Block 5018, Block 5019, Block 5020, Block 5021, Block 5022, Block 5026, Block 5027, Block 5028, Block 5029, Block 5030, Block 5031, Block 5032, Block 5033, Block 5034, Block 5035, Block 5036, Block 5037, Block 5038, Block 5039, Block 5040, Block 5041, Block 5042, Block 5043, Block 5044, Block 5045, Block 5046, Block 5047, Block 5048, Block 5049, Block 5050, Block 5051, Block 5052, Block 5053, Block 5054, Block 5055, Block 5056, Block 5057, Block 5058, Block 5059, Block 5060, Block 5061, Block 5062, Block 5063, Block 5064, Block 5065, Block 5066, Block 5067, Block 5068, Block 5069, Block 5072, Block 5073, Block 5074, Block 5075, Block 5076, Block 5077, Block 5998, Block 5999; Tract 206: Block Group 2: Block 2277, Block 2278, Block 2279, Block 2281, Block 2282, Block 2283, Block 2284, Block 2285, Block 2286, Block 2287, Block 2288, Block 2291, Block 2292, Block 2293, Block 2294, Block 2295, Block 2296, Block 2297, Block 2298, Block 2300, Block 2301, Block 2302, Block 2310, Block 2311, Block 2312, Block 2313, Block 2314, Block 2315, Block 2316, Block 2317, Block 2318, Block 2319, Block 2320, Block 2321, Block 2322, Block 2323, Block 2324, Block 2325, Block 2326, Block 2327, Block 2328, Block 2329, Block 2330, Block 2331, Block 2334, Block 2335, Block 2336, Block 2337, Block 2338, Block 2339, Block 2340, Block 2341, Block 2342, Block 2343, Block 2344, Block 2345, Block 2346, Block 2347, Block 2348, Block 2349; Precinct Shingletree 1, Precinct Shingletree 2, Precinct Southport 1, Precinct Southport 2, Precinct Supply: Tract 204.01: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007; Block Group 2: Block 2022, Block 2023, Block 2024, Block 2025; Block Group 4; Precinct Towncreek, Precinct Woodburn.

District 18: New Hanover County: Precinct Cape Fear 1, Precinct Cape Fear 2, Precinct Cape Fear 3, Precinct Harnett 1, Precinct Harnett 4, Precinct Wilmington 01, Precinct Wilmington 02, Precinct Wilmington 03, Precinct Wilmington 06, Precinct Wilmington 07, Precinct Wilmington 08, Precinct Wilmington 09, Precinct Wilmington 10, Precinct Wilmington 12, Precinct Wilmington 13, Precinct Wilmington 15, Precinct Wilmington 18, Precinct Wilmington 22, Precinct Wilmington 23, Precinct Wilmington 24.

District 19: New Hanover County: Precinct Federal Point 1, Precinct Federal Point 2, Precinct Federal Point 3, Precinct Federal Point 4, Precinct Federal Point 5, Precinct Harnett 3, Precinct Masonboro 2, Precinct Masonboro 3, Precinct Masonboro 4, Precinct Masonboro 5, Precinct Wilmington 04, Precinct Wilmington 05, Precinct Wilmington 11, Precinct Wilmington 14, Precinct Wilmington 16, Precinct Wilmington 17, Precinct Wilmington 19, Precinct Wilmington 20, Precinct Wilmington 21, Precinct Wrightsville Beach.

District 20: Brunswick County: Precinct Longwood: Tract 205.01: Block Group 1: Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1041, Block 1042, Block 1043, Block 1044, Block 1045, Block 1046, Block 1047, Block 1048, Block 1049, Block 1050, Block 1051, Block 1052, Block 1053, Block 1054, Block 1055, Block 1998; Block Group 2: Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2052, Block 2053, Block 2054, Block 2055, Block 2056, Block 2057, Block 2058, Block 2059, Block 2060, Block 2061, Block 2062, Block 2063, Block 2064, Block 2065, Block 2066, Block 2067, Block 2068, Block 2069, Block 2070, Block 2075, Block 2086, Block 2087, Block 2998; Tract 205.02: Block Group 1: Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022; Block Group 2: Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2017, Block 2018; Tract 206: Block Group 2: Block 2245, Block 2246, Block 2247, Block 2248, Block 2333; Precinct Shallotte: Tract 204.01: Block Group 5: Block 5003, Block 5004, Block 5005, Block 5006, Block 5007, Block 5008, Block 5009, Block 5017, Block 5023, Block 5024, Block 5025, Block 5070, Block 5071; Tract 206: Block Group 2: Block 2090, Block 2091, Block 2092, Block 2128, Block 2133, Block 2134, Block 2135, Block 2136, Block 2137, Block 2138, Block 2139, Block 2140, Block 2141, Block 2142, Block 2143, Block 2144, Block 2145, Block 2146, Block 2147, Block 2148, Block 2149, Block 2150, Block 2151, Block 2152, Block 2153, Block 2154, Block 2155, Block 2156, Block 2157, Block 2165, Block 2166, Block 2167, Block 2168, Block 2169, Block 2170, Block 2171, Block 2172, Block 2173, Block 2174, Block 2175, Block 2176, Block 2177, Block 2178, Block 2179, Block 2180, Block 2181, Block 2182, Block 2183, Block 2184, Block 2185, Block 2186, Block 2187, Block 2188, Block 2189, Block 2190, Block 2196, Block 2197, Block 2198, Block 2199, Block 2200, Block 2201, Block 2202, Block 2203, Block 2204, Block 2205, Block 2206, Block 2207, Block 2208, Block 2209, Block 2210, Block 2211, Block 2212, Block 2213, Block 2214, Block 2215, Block 2216, Block 2217, Block 2218, Block 2219, Block 2220, Block 2221, Block 2222, Block 2223, Block 2224, Block 2225, Block 2226, Block 2227, Block 2228, Block 2229, Block 2230, Block 2231, Block 2232, Block 2233, Block 2237, Block 2238, Block 2249, Block 2250, Block 2251, Block 2252, Block 2253, Block 2254, Block 2255, Block 2258, Block 2259, Block 2260, Block 2261, Block 2275, Block 2276, Block 2280, Block 2289, Block 2290, Block 2299, Block 2303, Block 2304, Block 2305, Block 2306, Block 2307, Block 2308, Block 2309, Block 2354, Block 2355, Block 2356, Block 2357, Block 2358, Block 2359, Block 2362, Block 2363; Precinct Supply: Tract 204.01: Block Group 5: Block 5000, Block 5001, Block 5002; Tract 206: Block Group 2: Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2028, Block 2093, Block 2094, Block 2095, Block 2097, Block 2098, Block 2099, Block 2100, Block 2101, Block 2102, Block 2103, Block 2104, Block 2105, Block 2106, Block 2107, Block 2108, Block 2109, Block 2110, Block 2111, Block 2112, Block 2113, Block 2114, Block 2115, Block 2116, Block 2117, Block 2118, Block 2119, Block 2120, Block 2121, Block 2122, Block 2123, Block 2124, Block 2125, Block 2126, Block 2127, Block 2129, Block 2130, Block 2131, Block 2132, Block 2256, Block 2257, Block 2262, Block 2263, Block 2264, Block 2265, Block 2266, Block 2267, Block 2268, Block 2269, Block 2270, Block 2271, Block 2272, Block 2273, Block 2274, Block 2360, Block 2361, Block 2364; Block Group 3: Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3029, Block 3055, Block 3056, Block 3057, Block 3058, Block 3059, Block 3060, Block 3061, Block 3062, Block 3063, Block 3064, Block 3065, Block 3066, Block 3067, Block 3068, Block 3088, Block 3089, Block 3090; Block Group 4: Block 4044, Block 4047, Block 4048, Block 4052, Block 4053, Block 4077, Block 4078, Block 4079, Block 4080, Block 4081, Block 4085, Block 4086, Block 4087, Block 4088, Block 4089, Block 4090, Block 4091, Block 4104, Block 4105, Block 4106, Block 4107, Block 4108, Block 4109, Block 4110, Block 4111, Block 4112, Block 4113, Block 4114, Block 4115, Block 4116, Block 4117, Block 4118, Block 4119, Block 4120, Block 4143, Block 4144, Block 4145, Block 4146, Block 4147, Block 4148, Block 4149, Block 4150, Block 4151, Block 4152, Block 4153, Block 4154, Block 4155, Block 4156, Block 4157, Block 4158, Block 4159, Block 4160, Block 4161, Block 4162, Block 4163, Block 4164, Block 4165, Block 4166, Block 4167, Block 4168, Block 4169, Block 4170, Block 4171, Block 4172, Block 4173, Block 4174, Block 4175, Block 4176, Block 4177, Block 4178, Block 4179, Block 4180, Block 4181, Block 4182, Block 4183, Block 4184, Block 4185, Block 4186, Block 4187, Block 4188, Block 4189; Precinct Waccamaw; Columbus County.

District 21: Sampson County: Precinct Clinton Central, Precinct Clinton East, Precinct Clinton Northeast, Precinct Clinton Southwest, Precinct Clinton West, Precinct Garland, Precinct Giddensville, Precinct Harrells, Precinct Ingold, Precinct Keener, Precinct Kitty Fork: Tract 9702: Block Group 4: Block 4027, Block 4028, Block 4036, Block 4037, Block 4039, Block 4040, Block 4041, Block 4042, Block 4043, Block 4044, Block 4045, Block 4046, Block 4047, Block 4048, Block 4049, Block 4050, Block 4051; Tract 9705: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1007, Block 1015, Block 1016, Block 1017, Block 1022, Block 1023; Tract 9706: Block Group 1: Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1024, Block 1025; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003; Precinct Lakewood, Precinct Newton Grove: Tract 9701: Block Group 4: Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4019, Block 4020, Block 4024, Block 4025; Tract 9702: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1036, Block 1037, Block 1038, Block 1039; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2007, Block 2008, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037, Block 2038, Block 2039, Block 2040, Block 2041, Block 2042, Block 2043, Block 2044, Block 2045, Block 2046, Block 2047, Block 2048, Block 2049, Block 2050, Block 2051, Block 2052, Block 2053, Block 2054, Block 2055, Block 2056, Block 2057, Block 2058, Block 2059, Block 2060, Block 2061, Block 2069, Block 2070, Block 2071, Block 2999; Precinct Roseboro: Tract 9704: Block Group 1: Block 1023, Block 1024, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1041, Block 1042; Block Group 2: Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2034, Block 2039, Block 2042, Block 2050, Block 2051, Block 2052; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3036, Block 3037, Block 3038, Block 3039, Block 3040, Block 3041, Block 3042, Block 3043, Block 3044, Block 3045, Block 3046, Block 3047; Precinct Rowan, Precinct Salemburg: Tract 9705: Block Group 1: Block 1014, Block 1033, Block 1034, Block 1035, Block 1036, Block 1998, Block 1999; Block Group 2: Block 2026, Block 2027, Block 2029; Precinct Turkey; Wayne County: Precinct 10: Tract 12: Block Group 1: Block 1028, Block 1029, Block 1039, Block 1040, Block 1081, Block 1083, Block 1084, Block 1085, Block 1086, Block 1087, Block 1088, Block 1089, Block 1090, Block 1091; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037, Block 2038, Block 2039, Block 2040, Block 2041, Block 2042; Tract 18: Block Group 1: Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037, Block 2038, Block 2039, Block 2040, Block 2041, Block 2042, Block 2043, Block 2044, Block 2045, Block 2046, Block 2047, Block 2048, Block 2049, Block 2050, Block 2051, Block 2052, Block 2053, Block 2054, Block 2055, Block 2056, Block 2057, Block 2058, Block 2062, Block 2063, Block 2064, Block 2065, Block 2066, Block 2067, Block 2068, Block 2069, Block 2070, Block 2071, Block 2072, Block 2073, Block 2074; Precinct 11: Tract 12: Block Group 1: Block 1017, Block 1018, Block 1036, Block 1037, Block 1038, Block 1041, Block 1042, Block 1043, Block 1044, Block 1045, Block 1046, Block 1047, Block 1048, Block 1049, Block 1050, Block 1051, Block 1059, Block 1060, Block 1061, Block 1062, Block 1063, Block 1064, Block 1065, Block 1071, Block 1072, Block 1073, Block 1074, Block 1075, Block 1076, Block 1077, Block 1078, Block 1079, Block 1080, Block 1082; Tract 18: Block Group 1: Block 1000; Tract 19: Block Group 1: Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1016, Block 1022, Block 1023; Precinct 17, Precinct 18, Precinct 19, Precinct 20, Precinct 21: Tract 14: Block Group 1: Block 1013, Block 1014, Block 1029, Block 1030, Block 1033, Block 1041, Block 1042, Block 1045, Block 1046, Block 1047, Block 1051; Block Group 3: Block 3003, Block 3009, Block 3010, Block 3012, Block 3014, Block 3015, Block 3016, Block 3022, Block 3023, Block 3027, Block 3028, Block 3029; Precinct 23: Tract 4: Block Group 1: Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1019, Block 1020, Block 1021, Block 1022, Block 1025, Block 1026; Tract 13: Block Group 3: Block 3058, Block 3059, Block 3060, Block 3061, Block 3062, Block 3063, Block 3064, Block 3065; Precinct 24: Tract 10: Block Group 2: Block 2040, Block 2041, Block 2042, Block 2043, Block 2044; Precinct 25: Tract 8: Block Group 2: Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017; Block Group 3: Block 3019, Block 3028, Block 3029, Block 3034, Block 3035, Block 3036, Block 3037, Block 3038, Block 3039, Block 3040, Block 3041, Block 3042, Block 3043, Block 3044, Block 3045, Block 3046, Block 3047, Block 3050; Tract 9: Block Group 7: Block 7037, Block 7038, Block 7039, Block 7040; Tract 10: Block Group 1: Block 1026; Precinct 26: Tract 6.02: Block Group 1: Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1014, Block 1015, Block 1016, Block 1017; Tract 9: Block Group 4: Block 4009, Block 4010, Block 4011, Block 4012, Block 4013, Block 4021, Block 4022, Block 4023; Block Group 5: Block 5010, Block 5011, Block 5012, Block 5013, Block 5014, Block 5015, Block 5016, Block 5017, Block 5024, Block 5025, Block 5026, Block 5027, Block 5028, Block 5029, Block 5030, Block 5031, Block 5032, Block 5033, Block 5034, Block 5035, Block 5036, Block 5037, Block 5038, Block 5039, Block 5040, Block 5041, Block 5042, Block 5995, Block 5996; Block Group 7: Block 7000, Block 7001, Block 7002, Block 7003, Block 7004, Block 7005, Block 7006, Block 7007, Block 7008, Block 7009, Block 7010, Block 7011, Block 7012, Block 7013, Block 7014, Block 7015, Block 7016, Block 7017, Block 7018, Block 7019, Block 7020, Block 7021, Block 7022, Block 7041; Precinct 27: Tract 6.01: Block Group 1: Block 1000, Block 1006, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1020, Block 1021, Block 1022, Block 1998, Block 1999; Block Group 2, Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3008, Block 3009; Tract 6.02: Block Group 2: Block 2027, Block 2997; Tract 9: Block Group 4: Block 4999; Block Group 5: Block 5000, Block 5001, Block 5002, Block 5003, Block 5004, Block 5005, Block 5006, Block 5007, Block 5008, Block 5018, Block 5019, Block 5020, Block 5021, Block 5022, Block 5023, Block 5997, Block 5998, Block 5999; Precinct 28: Tract 7: Block Group 3: Block 3002, Block 3033; Precinct 29: Tract 15: Block Group 1: Block 1001, Block 1002, Block 1003; Tract 18: Block Group 1: Block 1047, Block 1048, Block 1057, Block 1058, Block 1059, Block 1061, Block 1062; Precinct 30.

District 22: Bladen County, Cumberland County: Precinct Alderman, Precinct Beaver Dam & Cedar Creek, Precinct Cumberland 1, Hope Mills 1, & Stoney Point: Tract 16.01: Block Group 2: Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037, Block 2038, Block 2039, Block 2040, Block 2043; Block Group 3: Block 3024; Tract 19.01: Block Group 1: Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040; Tract 31: Block Group 1: Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1037, Block 1038, Block 1039, Block 1040, Block 1041, Block 1042, Block 1043, Block 1044, Block 1045, Block 1046, Block 1047, Block 1048, Block 1049, Block 1050, Block 1051, Block 1052, Block 1053, Block 1054, Block 1055, Block 1056, Block 1057, Block 1064, Block 1065, Block 1995, Block 1996, Block 1997, Block 1998, Block 1999; Block Group 2, Block Group 3: Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3034, Block 3035, Block 3995, Block 3996, Block 3997; Block Group 4: Block 4026; Tract 32.01: Block Group 1: Block 1026, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1045, Block 1046, Block 1047, Block 1048, Block 1049, Block 1050, Block 1051, Block 1998; Block Group 2, Block Group 3: Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3029, Block 3030, Block 3031, Block 3032, Block 3033, Block 3034; Tract 32.04: Block Group 4: Block 4014; Precinct Hope Mills 2: Tract 16.01: Block Group 1: Block 1030, Block 1032, Block 1033, Block 1034, Block 1993, Block 1995, Block 1999; Block Group 2: Block 2996; Block Group 4: Block 4998, Block 4999; Tract 30: Block Group 1: Block 1007, Block 1008, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1041, Block 1042, Block 1043, Block 1044, Block 1045, Block 1046, Block 1047, Block 1048, Block 1049, Block 1051, Block 1052, Block 1053, Block 1054, Block 1055, Block 1056; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2012, Block 2013; Block Group 5: Block 5014, Block 5015, Block 5019, Block 5020; Tract 31: Block Group 3: Block 3000, Block 3009, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3029, Block 3030, Block 3031, Block 3032, Block 3033, Block 3994, Block 3998, Block 3999; Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004, Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4021, Block 4023, Block 4024, Block 4025, Block 4027, Block 4028, Block 4029, Block 4030, Block 4031, Block 4032, Block 4033, Block 4034, Block 4035, Block 4036, Block 4037, Block 4038, Block 4039, Block 4040, Block 4041, Block 4042, Block 4043, Block 4044, Block 4045, Block 4046, Block 4047, Block 4048, Block 4049, Block 4050, Block 4051, Block 4052, Block 4053, Block 4054, Block 4055, Block 4056, Block 4057, Block 4058, Block 4059, Block 4060, Block 4061, Block 4062, Block 4063, Block 4064, Block 4065, Block 4066, Block 4067, Block 4068, Block 4069, Block 4070, Block 4992, Block 4994, Block 4997, Block 4998, Block 4999; Precinct Judson‑Vander: Tract 28: Block Group 3: Block 3027, Block 3028, Block 3029, Block 3030, Block 3999; Precinct Sherwood, Precinct Stedman: Tract 28: Block Group 1: Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1999; Block Group 2, Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3026; Tract 29: Block Group 1: Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1013.

District 23: Edgecombe County: Precinct Battleboro, Precinct Conetoe, Precinct Lawrence, Precinct Leggett, Precinct Lewis, Precinct Macclesfield, Precinct Old Sparta, Precinct Pinetops, Precinct Speed, Precinct Tarboro 1, Precinct Tarboro 2, Precinct Tarboro 3, Precinct Tarboro 4, Precinct Whitakers; Wilson County: Precinct Black Creek, Precinct Crossroads, Precinct Gardners, Precinct Oldfields, Precinct Saratoga, Precinct Spring Hill, Precinct Stantonsburg, Precinct Taylors, Precinct Wilson I, Precinct Wilson J.

District 24: Edgecombe County: Precinct Rocky Mount 1, Precinct Rocky Mount 2, Precinct Rocky Mount 4, Precinct Rocky Mount 5, Precinct Sharpsburg, Precinct Temperance Hall, Precinct West Edgecombe; Wilson County: Precinct Toisnot, Precinct Wilson A, Precinct Wilson B, Precinct Wilson C, Precinct Wilson D, Precinct Wilson E, Precinct Wilson F, Precinct Wilson G, Precinct Wilson H, Precinct Wilson K, Precinct Wilson L, Precinct Wilson M, Precinct Wilson N, Precinct Wilson P, Precinct Wilson Q.

District 25: Nash County: Precinct Bailey, Precinct Castalia, Precinct Coopers, Precinct Drywells, Precinct Ferrells, Precinct Griffins: Tract 108: Block Group 1: Block 1064, Block 1065; Tract 109: Block Group 1: Block 1029, Block 1030, Block 1031, Block 1034, Block 1035, Block 1036, Block 1038, Block 1039; Block Group 2: Block 2011, Block 2012; Block Group 3: Block 3000, Block 3001, Block 3002; Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004, Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4018, Block 4019, Block 4020, Block 4021, Block 4022, Block 4023, Block 4024, Block 4027, Block 4028, Block 4029, Block 4030, Block 4031, Block 4032, Block 4033, Block 4034, Block 4035, Block 4040, Block 4043, Block 4044, Block 4045, Block 4046, Block 4999; Precinct Jacksons, Precinct Mannings 1, Precinct Mannings 2, Precinct Nashville, Precinct Oak Level, Precinct Red Oak, Precinct Rocky Mount 04: Tract 102: Block Group 3: Block 3000, Block 3003, Block 3007, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024; Block Group 4, Block Group 5: Block 5000, Block 5001, Block 5002, Block 5003, Block 5004, Block 5012, Block 5013; Tract 103: Block Group 4: Block 4012, Block 4013, Block 4019, Block 4020, Block 4021, Block 4022; Block Group 5: Block 5000, Block 5001, Block 5002, Block 5004; Block Group 6: Block 6020, Block 6036, Block 6037, Block 6038, Block 6039, Block 6040, Block 6042, Block 6043, Block 6044, Block 6045, Block 6046; Precinct Rocky Mount 05, Precinct Rocky Mount 06, Precinct Rocky Mount 07, Precinct Rocky Mount 08, Precinct Rocky Mount 09, Precinct Stony Creek, Precinct Whitakers North 2.

District 26: Johnston County: Precinct Beulah North, Precinct Beulah South, Precinct Clayton East, Precinct Clayton North, Precinct Clayton South, Precinct Clayton West, Precinct Micro, Precinct Oneals North, Precinct Oneals South, Precinct Pine Level: Tract 403: Block Group 2: Block 2020, Block 2057, Block 2058, Block 2059, Block 2060, Block 2061, Block 2062; Block Group 4: Block 4000, Block 4012, Block 4013, Block 4072, Block 4073, Block 4074, Block 4075, Block 4076, Block 4077, Block 4078, Block 4079, Block 4080, Block 4081, Block 4082, Block 4083, Block 4084; Block Group 6: Block 6000, Block 6001, Block 6002, Block 6033; Tract 404: Block Group 1, Block Group 2: Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3017, Block 3018, Block 3019, Block 3021, Block 3022, Block 3023; Precinct Selma East, Precinct Selma West, Precinct Smithfield East: Tract 406: Block Group 1, Block Group 2: Block 2012, Block 2013, Block 2014, Block 2016; Block Group 3: Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025; Tract 407: Block Group 2: Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2027, Block 2035, Block 2036, Block 2037, Block 2038, Block 2039, Block 2040, Block 2041, Block 2042; Block Group 3: Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3029, Block 3030, Block 3031, Block 3032, Block 3033, Block 3034, Block 3046, Block 3047, Block 3048; Tract 408: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1042, Block 1043, Block 1044, Block 1045; Tract 412: Block Group 2: Block 2000; Precinct Smithfield North, Precinct Smithfield South: Tract 408: Block Group 1: Block 1005, Block 1006, Block 1019, Block 1030, Block 1031, Block 1040, Block 1041; Block Group 2, Block Group 3; Tract 409: Block Group 4: Block 4027, Block 4028; Tract 412: Block Group 1: Block 1012, Block 1014, Block 1015, Block 1016; Block Group 2: Block 2001; Precinct Wilders North, Precinct Wilders South, Precinct Wilsons Mills.

District 27: Northampton County, Vance County: Precinct Dabney, Precinct Henderson East 1, Precinct Henderson East 2, Precinct Henderson North 1, Precinct Henderson North 2, Precinct Henderson West 1, Precinct Henderson West 2, Precinct Middleburg, Precinct Townsville, Precinct Williamsboro; Warren County.

District 28: Johnston County: Precinct Banner North, Precinct Banner South, Precinct Banner West, Precinct Bentonville, Precinct Boon Hill North, Precinct Boon Hill South, Precinct Cleveland North, Precinct Cleveland South, Precinct Elevation North, Precinct Elevation South, Precinct Ingrams East, Precinct Ingrams West, Precinct Meadow North, Precinct Meadow South, Precinct Pine Level: Tract 404: Block Group 3: Block 3016, Block 3020, Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3029, Block 3030, Block 3031, Block 3032, Block 3033, Block 3034, Block 3035, Block 3036, Block 3037, Block 3038, Block 3039; Tract 407: Block Group 2: Block 2000, Block 2047; Precinct Pleasant Grove North, Precinct Pleasant Grove South, Precinct Smithfield East: Tract 406: Block Group 2: Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2015, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025; Block Group 3: Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3019, Block 3026, Block 3027, Block 3028; Tract 407: Block Group 2: Block 2026, Block 2032, Block 2033, Block 2034, Block 2046; Tract 412: Block Group 2: Block 2007, Block 2008, Block 2999; Block Group 5: Block 5000, Block 5002; Precinct Smithfield South: Tract 409: Block Group 4: Block 4025, Block 4026; Block Group 5: Block 5050, Block 5051, Block 5052, Block 5057, Block 5058, Block 5059, Block 5060, Block 5061, Block 5063, Block 5064, Block 5065, Block 5066, Block 5067, Block 5068; Tract 412: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1013, Block 1998, Block 1999; Block Group 2: Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2993, Block 2998; Tract 415: Block Group 3: Block 3024; Sampson County: Precinct Autryville, Precinct Clement, Precinct Herring, Precinct Kitty Fork: Tract 9702: Block Group 4: Block 4030, Block 4031, Block 4032, Block 4033, Block 4034, Block 4035, Block 4038; Tract 9705: Block Group 1: Block 1006, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013; Block Group 2: Block 2011; Precinct Mingo, Precinct Newton Grove: Tract 9702: Block Group 1: Block 1019, Block 1020, Block 1021; Block Group 2: Block 2006, Block 2009, Block 2062, Block 2063, Block 2064, Block 2066, Block 2067, Block 2068; Block Group 3: Block 3000, Block 3001, Block 3021, Block 3022, Block 3023; Precinct Plainview, Precinct Roseboro: Tract 9704: Block Group 1: Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1014, Block 1026, Block 1027; Block Group 3: Block 3006, Block 3007, Block 3048, Block 3049, Block 3050, Block 3053; Block Group 4: Block 4025, Block 4026, Block 4033, Block 4034, Block 4035, Block 4036, Block 4037, Block 4038, Block 4039, Block 4040, Block 4041, Block 4042, Block 4043, Block 4044, Block 4045; Tract 9709: Block Group 1: Block 1036; Precinct Salemburg: Tract 9704: Block Group 1: Block 1000, Block 1001; Tract 9705: Block Group 2: Block 2013, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2028; Block Group 3: Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3029, Block 3030, Block 3031, Block 3032, Block 3033, Block 3034, Block 3035, Block 3036, Block 3037, Block 3038, Block 3039, Block 3040, Block 3041, Block 3042, Block 3043, Block 3044, Block 3045, Block 3046, Block 3047, Block 3048, Block 3049, Block 3050, Block 3051, Block 3052, Block 3053, Block 3054, Block 3055, Block 3056, Block 3057, Block 3058, Block 3059, Block 3060, Block 3062, Block 3065, Block 3066, Block 3067, Block 3071, Block 3073, Block 3074, Block 3075; Precinct Westbrook.

District 29: Durham County: Precinct 07, Precinct 08, Precinct 09, Precinct 10, Precinct 11, Precinct 12, Precinct 13, Precinct 16, Precinct 17, Precinct 27, Precinct 38, Precinct 39, Precinct 40, Precinct 41, Precinct 42, Precinct 48, Precinct 49, Precinct 51, Precinct 53, Precinct 54: Tract 20.12: Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3026, Block 3029, Block 3999.

District 30: Durham County: Precinct 01, Precinct 02, Precinct 03, Precinct 04, Precinct 05, Precinct 06, Precinct 24, Precinct 36, Precinct 37, Precinct 43, Precinct 44, Precinct 45: Tract 16.01: Block Group 2: Block 2007; Block Group 3: Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020; Tract 16.03: Block Group 1, Block Group 2: Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024; Tract 16.04: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1032, Block 1033, Block 1034; Block Group 2: Block 2037, Block 2043, Block 2044, Block 2046, Block 2047, Block 2048; Precinct 46, Precinct 50.

District 31: Durham County: Precinct 14, Precinct 15, Precinct 18, Precinct 19, Precinct 29, Precinct 30, Precinct 31, Precinct 32, Precinct 33, Precinct 34, Precinct 35, Precinct 47, Precinct 52, Precinct 54: Tract 20.14: Block Group 1: Block 1047, Block 1048, Block 1049, Block 1050, Block 1051, Block 1052, Block 1053, Block 1054, Block 1055, Block 1056, Block 1057, Block 1058, Block 1064.

District 32: Granville County, Vance County: Precinct Henderson South 1, Precinct Henderson South 2, Precinct Hilltop, Precinct Kittrell, Precinct Sandy Creek, Precinct Watkins.

District 33: Wake County: Precinct 01‑12: Tract 518: Block Group 1: Block 1007, Block 1008, Block 1009; Block Group 3: Block 3000, Block 3001, Block 3008, Block 3018; Tract 527.01: Block Group 2: Block 2028, Block 2029, Block 2030, Block 2031, Block 2036, Block 2037, Block 2038, Block 2039; Precinct 01‑13, Precinct 01‑19, Precinct 01‑20, Precinct 01‑22, Precinct 01‑28, Precinct 01‑34, Precinct 01‑38, Precinct 01‑40, Precinct 01‑46, Precinct 13‑01: Tract 527.04: Block Group 1: Block 1000, Block 1028; Tract 325.02, Tract 540.10: Block Group 2: Block 2007, Block 2015, Block 2016, Block 2017, Block 2018, Block 2024, Block 2029, Block 2030, Block 2031; Tract 541.04: Block Group 1: Block 1010, Block 1016, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1058; Precinct 13‑07: Tract 540.09: Block Group 1: Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036; Block Group 2: Block 2112, Block 2113, Block 2114, Block 2115, Block 2116, Block 2117, Block 2118, Block 2119, Block 2120, Block 2121, Block 2122, Block 2123, Block 2124, Block 2125, Block 2126, Block 2127, Block 2128, Block 2129, Block 2130; Precinct 17‑01, Precinct 17‑03, Precinct 17‑05, Precinct 17‑07, Precinct 17‑09, Precinct 17‑10, Precinct 17‑11.

District 34: Wake County: Precinct 01‑10, Precinct 01‑11, Precinct 01‑15, Precinct 01‑17, Precinct 01‑18, Precinct 01‑30, Precinct 01‑36, Precinct 01‑37, Precinct 01‑39, Precinct 01‑42, Precinct 01‑43, Precinct 01‑44, Precinct 01‑45, Precinct 01‑51, Precinct 07‑02, Precinct 07‑03, Precinct 07‑04, Precinct 07‑06, Precinct 07‑09, Precinct 07‑11, Precinct 07‑13, Precinct 13‑02, Precinct 13‑05, Precinct 13‑06.

District 35: Wake County: Precinct 01‑01, Precinct 01‑02, Precinct 01‑03, Precinct 01‑04, Precinct 01‑16, Precinct 01‑29, Precinct 01‑31, Precinct 01‑32, Precinct 01‑33, Precinct 01‑41, Precinct 01‑48, Precinct 01‑49, Precinct 04‑02, Precinct 04‑05, Precinct 04‑08, Precinct 04‑11, Precinct 04‑17, Precinct 04‑18, Precinct 04‑21, Precinct 07‑01: Tract 525.01: Block Group 1: Block 1016, Block 1017; Precinct 11‑01, Precinct 11‑02, Precinct 18‑06: Tract 530.02: Block Group 1: Block 1009, Block 1010, Block 1011, Block 1012.

District 36: Wake County: Precinct 04‑01, Precinct 04‑03, Precinct 04‑04, Precinct 04‑06, Precinct 04‑07, Precinct 04‑10, Precinct 04‑12, Precinct 04‑14, Precinct 04‑15, Precinct 04‑16, Precinct 04‑20, Precinct 18‑02, Precinct 18‑03, Precinct 18‑04: Tract 530.01: Block Group 1: Block 1000, Block 1010, Block 1011, Block 1012, Block 1998, Block 1999; Precinct 18‑05, Precinct 18‑06: Tract 523.01: Block Group 1: Block 1003, Block 1005, Block 1006, Block 1017, Block 1018, Block 1019, Block 1020, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1043, Block 1996, Block 1997, Block 1998, Block 1999; Tract 524.04: Block Group 1: Block 1043, Block 1996, Block 1997, Block 1998, Block 1999; Tract 530.01: Block Group 2: Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027; Tract 530.02: Block Group 1: Block 1000, Block 1001, Block 1002,Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1041, Block 1042, Block 1043, Block 1044, Block 1045, Block 1046, Block 1049, Block 1050, Block 1057, Block 1058, Block 1993, Block 1994, Block 1998, Block 1999; Precinct 18‑07, Precinct 18‑08, Precinct 20‑03, Precinct 20‑05, Precinct 20‑09.

District 37: Wake County: Precinct 03‑00, Precinct 06‑01, Precinct 06‑02, Precinct 06‑03, Precinct 12‑01, Precinct 12‑02, Precinct 12‑03, Precinct 12‑04, Precinct 12‑05, Precinct 12‑06, Precinct 12‑07, Precinct 15‑01, Precinct 15‑02: Tract 529: Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2027, Block 2031, Block 2032, Block 2033; Tract 531.03: Block Group 1: Block 1000, Block 1021, Block 1022, Block 1023; Precinct 15‑03, Precinct 20‑01, Precinct 20‑06, Precinct 20‑07: Tract 534.03: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1034, Block 1035, Block 1036, Block 1039, Block 1040, Block 1041, Block 1077, Block 1078; Block Group 4: Block 4013, Block 4014, Block 4015, Block 4017, Block 4039, Block 4040, Block 4041, Block 4042, Block 4045, Block 4046, Block 4047, Block 4048, Block 4049, Block 4050, Block 4051, Block 4052, Block 4053, Block 4066, Block 4067, Block 4068, Block 4069, Block 4070, Block 4071, Block 4072, Block 4073, Block 4077, Block 4078, Block 4080, Block 4081, Block 4147, Block 4148; Precinct 20‑08.

District 38: Wake County: Precinct 01‑05, Precinct 01‑06, Precinct 01‑07, Precinct 01‑09, Precinct 01‑12: Tract 517: Block Group 1: Block 1008; Tract 518: Block Group 1: Block 1010, Block 1011, Block 1020, Block 1021, Block 1022, Block 1023; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005; Block Group 3: Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017; Precinct 01‑14, Precinct 01‑21, Precinct 01‑23, Precinct 01‑25, Precinct 01‑26, Precinct 01‑27, Precinct 01‑35, Precinct 01‑50, Precinct 15‑02: Tract 530.02: Block Group 4; Precinct 15‑04, Precinct 16‑02: Tract 522.02: Block Group 1: Block 1046, Block 1047, Block 1048, Block 1049, Block 1054, Block 1055, Block 1057, Block 1058, Block 1066, Block 1067, Block 1068, Block 1070, Block 1071, Block 1072, Block 1073, Block 1074, Block 1075, Block 1076, Block 1077, Block 1078, Block 1079, Block 1081, Block 1082, Block 1083, Block 1084; Tract 528.03: Block Group 4: Block 4002; Precinct 16‑03, Precinct 16‑05, Precinct 16‑06: Tract 528.01: Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017; Block Group 4; Precinct 16‑07, Precinct 18‑01, Precinct 18‑04: Tract 528.02: Block Group 1: Block 1007, Block 1008; Tract 530.01: Block Group 1: Block 1026, Block 1027, Block 1028, Block 1029; Tract 530.02: Block Group 1: Block 1047, Block 1048, Block 1051, Block 1052, Block 1053, Block 1054, Block 1055, Block 1056, Block 1992; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018; Block Group 5: Block 5000, Block 5001, Block 5010.

District 39: Wake County: Precinct 09‑01, Precinct 09‑02, Precinct 09‑03, Precinct 10‑01, Precinct 10‑02, Precinct 10‑03, Precinct 10‑04, Precinct 13‑01: Tract 541.04: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1040; Precinct 13‑03: Tract 540.09: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026; Block Group 2: Block 2088, Block 2089, Block 2090, Block 2091, Block 2092, Block 2093, Block 2094, Block 2095, Block 2096, Block 2097, Block 2098, Block 2100; Precinct 13‑07: Tract 540.09: Block Group 2: Block 2099, Block 2101, Block 2102, Block 2103, Block 2104, Block 2105, Block 2106, Block 2107, Block 2108, Block 2109, Block 2110, Block 2111; Precinct 16‑01, Precinct 16‑02: Tract 521.01: Block Group 2: Block 2034; Tract 528.03: Block Group 1, Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2036, Block 2037, Block 2038, Block 2039, Block 2040, Block 2041, Block 2042, Block 2043, Block 2044, Block 2045, Block 2046, Block 2047, Block 2048, Block 2049, Block 2050, Block 2051, Block 2052, Block 2053, Block 2054, Block 2055, Block 2056, Block 2057, Block 2058, Block 2059, Block 2060, Block 2061, Block 2062, Block 2063, Block 2064, Block 2065, Block 2066, Block 2067, Block 2068, Block 2069, Block 2070, Block 2071, Block 2072, Block 2073, Block 2074, Block 2075; Block Group 3, Block Group 4: Block 4000, Block 4001, Block 4003, Block 4004, Block 4005, Block 4006, Block 4007, Block 4008; Tract 528.04: Block Group 3: Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3999; Precinct 16‑04, Precinct 16‑06: Tract 528.05: Block Group 2, Block Group 3: Block 3010, Block 3011, Block 3012, Block 3013, Block 3999; Block Group 4; Precinct 16‑08, Precinct 16‑09, Precinct 17‑02, Precinct 17‑04, Precinct 17‑06, Precinct 17‑08, Precinct 19‑08: Tract 541.02: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1042, Block 1043, Block 1044, Block 1045, Block 1046, Block 1047, Block 1999.

District 40: Wake County: Precinct 01‑47, Precinct 02‑01, Precinct 02‑02, Precinct 02‑03, Precinct 02‑04, Precinct 02‑05, Precinct 02‑06, Precinct 07‑05, Precinct 08‑04, Precinct 08‑05, Precinct 08‑07, Precinct 08‑08, Precinct 13‑03: Tract 540.09: Block Group 2: Block 2062, Block 2063, Block 2064, Block 2065, Block 2066, Block 2067, Block 2068, Block 2069, Block 2070, Block 2071, Block 2072, Block 2073, Block 2074, Block 2075, Block 2076, Block 2077, Block 2078, Block 2082, Block 2083, Block 2084, Block 2085, Block 2086, Block 2087; Precinct 13‑04, Precinct 14‑01, Precinct 14‑02, Precinct 19‑01, Precinct 19‑02, Precinct 19‑03, Precinct 19‑04, Precinct 19‑05, Precinct 19‑06, Precinct 19‑07, Precinct 19‑08: Tract 542.02: Block Group 4: Block 4009, Block 4010, Block 4011, Block 4012, Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4018, Block 4019, Block 4024, Block 4025, Block 4026, Block 4997, Block 4998.

District 41: Wake County: Precinct 04‑09, Precinct 04‑13, Precinct 04‑19, Precinct 05‑01, Precinct 05‑02, Precinct 05‑03, Precinct 07‑01: Tract 525.01: Block Group 2: Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037, Block 2038, Block 2039, Block 2040, Block 2041; Precinct 07‑07, Precinct 07‑10, Precinct 07‑12, Precinct 08‑01, Precinct 08‑02, Precinct 08‑03, Precinct 08‑06, Precinct 08‑09, Precinct 20‑02, Precinct 20‑04, Precinct 20‑07: Tract 534.03: Block Group 1: Block 1037, Block 1038, Block 1079, Block 1080; Block Group 2: Block 2053, Block 2058, Block 2059, Block 2060, Block 2061, Block 2062, Block 2063, Block 2064, Block 2065, Block 2066, Block 2067, Block 2068, Block 2069, Block 2070, Block 2071, Block 2072; Block Group 4: Block 4012, Block 4043, Block 4044; Precinct 20‑10.

District 42: Cumberland County: Precinct Auman, Precinct Cliffdale West, Precinct Cross Creek 17, Precinct Cross Creek 27: Tract 33.07: Block Group 2: Block 2000; Tract 33.08: Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3014; Precinct Cross Creek 28: Tract 32.03: Block Group 1: Block 1008, Block 1009, Block 1010, Block 1014, Block 1015; Tract 32.04: Block Group 1: Block 1001; Tract 32.05: Block Group 2: Block 2000, Block 2001, Block 2003, Block 2004; Tract 33.02: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1013, Block 1999; Block Group 3: Block 3006, Block 3007, Block 3008, Block 3009, Block 3018, Block 3019, Block 3020, Block 3996, Block 3997, Block 3998, Block 3999; Tract 33.07: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1005, Block 1006, Block 1007, Block 1009, Block 1010, Block 1011; Block Group 2: Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2999; Precinct Cross Creek 32, Precinct Cumberland 1, Hope Mills 1, & Stoney Point: Tract 32.01: Block Group 1: Block 1022, Block 1023, Block 1024, Block 1025, Block 1028, Block 1038, Block 1999; Tract 32.04: Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004, Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4998, Block 4999; Block Group 5: Block 5003, Block 5004, Block 5005, Block 5006, Block 5007, Block 5008, Block 5009, Block 5010, Block 5011, Block 5012, Block 5013, Block 5014, Block 5015, Block 5016, Block 5017, Block 5018, Block 5019, Block 5998, Block 5999; Precinct Lake Rim, Precinct Manchester: Tract 34: Block Group 1: Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2017, Block 2018, Block 2020, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037, Block 2038, Block 2039, Block 2040, Block 2041, Block 2042, Block 2043, Block 2044, Block 2045, Block 2046, Block 2047, Block 2048, Block 2049, Block 2050, Block 2053, Block 2054, Block 2055, Block 2056, Block 2057, Block 2058, Block 2059, Block 2060, Block 2061, Block 2062, Block 2063, Block 2064, Block 2065, Block 2066, Block 2067, Block 2068, Block 2074, Block 2087, Block 2088, Block 2089, Block 2090, Block 2092, Block 2093, Block 2094, Block 2095, Block 2096, Block 2097, Block 2098, Block 2099, Block 2100, Block 2997, Block 2998, Block 2999; Tract 35: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1009, Block 1013; Block Group 2: Block 2000, Block 2007, Block 2008, Block 2009; Tract 36: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1030, Block 1031, Block 1032, Block 1993, Block 1994, Block 1995, Block 1997, Block 1998, Block 1999; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2012, Block 2013, Block 2017, Block 2031, Block 2037, Block 2038, Block 2047, Block 2048, Block 2049, Block 2054, Block 2055, Block 2056, Block 2057, Block 2058, Block 2059, Block 2060, Block 2061, Block 2062, Block 2995, Block 2996, Block 2998, Block 2999; Block Group 4: Block 4000, Block 4002, Block 4003, Block 4004, Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4018, Block 4019, Block 4020, Block 4021, Block 4022, Block 4023, Block 4024, Block 4025, Block 4026, Block 4028, Block 4029, Block 4030, Block 4031, Block 4032, Block 4033, Block 4034, Block 4037, Block 4039, Block 4043, Block 4044, Block 4045, Block 4046, Block 4998; Tract 37: Block Group 2: Block 2021, Block 2022, Block 2023, Block 2025, Block 2026, Block 2043, Block 2995; Precinct Montibello, Precinct Spring Lake, Precinct Westarea: Tract 24: Block Group 1: Block 1008, Block 1009, Block 1015, Block 1999; Block Group 3: Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010; Block Group 4: Block 4014, Block 4015, Block 4016, Block 4017.

District 43: Cumberland County: Precinct Cross Creek 01, Precinct Cross Creek 03: Tract 22: Block Group 1, Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2023, Block 2024; Tract 23: Block Group 1, Block Group 9: Block 9001, Block 9002, Block 9003, Block 9998; Precinct Cross Creek 05, Precinct Cross Creek 09, Precinct Cross Creek 13, Precinct Cross Creek 16, Precinct Cross Creek 19, Precinct Cross Creek 21, Precinct Cross Creek 23: Tract 25.01: Block Group 1: Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1011; Block Group 9: Block 9074, Block 9075; Precinct Cross Creek 26: Tract 33.04: Block Group 2: Block 2000, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3010; Precinct Cross Creek 33, Precinct Long Hill: Tract 25.04: Block Group 2: Block 2002, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028; Precinct Manchester: Tract 34: Block Group 2: Block 2021, Block 2022, Block 2023, Block 2051, Block 2052, Block 2069, Block 2070, Block 2071, Block 2072, Block 2073, Block 2075, Block 2076, Block 2077, Block 2078, Block 2079, Block 2080, Block 2081, Block 2082, Block 2083, Block 2084, Block 2085, Block 2086, Block 2091; Precinct Westarea: Tract 24: Block Group 1: Block 1007; Block Group 2: Block 2000, Block 2001; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003; Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004, Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4013, Block 4018, Block 4019; Block Group 5: Block 5004, Block 5005, Block 5006, Block 5007, Block 5008, Block 5011; Tract 25.01: Block Group 1: Block 1000, Block 1001, Block 1008, Block 1009, Block 1010, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034; Block Group 9: Block 9000, Block 9001, Block 9002, Block 9003, Block 9004, Block 9006, Block 9010, Block 9011, Block 9016, Block 9017, Block 9018, Block 9019, Block 9020, Block 9024, Block 9044, Block 9076, Block 9077; Tract 25.02: Block Group 1: Block 1008, Block 1010, Block 1011, Block 1012, Block 1013, Block 1015, Block 1016, Block 1017, Block 1019, Block 1022, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1034, Block 1035, Block 1036, Block 1997; Block Group 3: Block 3007, Block 3010, Block 3011, Block 3012, Block 3997; Tract 25.03: Block Group 2: Block 2027, Block 2028, Block 2029, Block 2030; Tract 25.04: Block Group 3.

District 44: Cumberland County: Precinct Arran Hills, Precinct Brentwood, Precinct Cross Creek 03: Tract 20: Block Group 1: Block 1001, Block 1002, Block 1003; Tract 22: Block Group 2: Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030; Precinct Cross Creek 04, Precinct Cross Creek 06, Precinct Cross Creek 07, Precinct Cross Creek 08, Precinct Cross Creek 12: Tract 7: Block Group 3: Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3033, Block 3034, Block 3999; Block Group 4: Block 4008, Block 4009, Block 4010, Block 4011, Block 4012; Precinct Cross Creek 14, Precinct Cross Creek 15: Tract 6: Block Group 1: Block 1003, Block 1004, Block 1005, Block 1006, Block 1007; Block Group 2, Block Group 3: Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3011; Tract 18: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003; Block Group 2: Block 2000, Block 2001; Precinct Cross Creek 18: Tract 7: Block Group 4: Block 4007, Block 4014, Block 4015, Block 4016, Block 4017, Block 4018, Block 4023; Precinct Cross Creek 20, Precinct Cross Creek 24, Precinct Cross Creek 25, Precinct Cross Creek 26: Tract 20: Block Group 2: Block 2997, Block 2998, Block 2999; Tract 33.04: Block Group 3: Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3999; Tract 33.09: Block Group 1, Block Group 2: Block 2999; Precinct Cross Creek 27: Tract 20: Block Group 2: Block 2996; Tract 33.08: Block Group 1, Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037, Block 2038, Block 2039, Block 2040, Block 2041, Block 2042, Block 2043; Tract 33.09: Block Group 2: Block 2998; Precinct Cross Creek 28: Tract 32.03: Block Group 1: Block 1001, Block 1002, Block 1051, Block 1052, Block 1053, Block 1054; Tract 33.02: Block Group 3: Block 3003, Block 3004, Block 3005, Block 3010, Block 3011, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017; Precinct Cross Creek 29, Precinct Cross Creek 30, Precinct Cross Creek 31, Precinct Cross Creek 34, Precinct Cumberland 1, Hope Mills 1, & Stoney Point: Tract 19.03: Block Group 1: Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010; Tract 32.03: Block Group 2: Block 2015, Block 2016, Block 2017; Tract 32.04: Block Group 4:  Block 4012, Block 4013; Precinct Cumberland 2, Precinct Morganton Rd 2, Precinct Pearces Mill 4: Tract 17: Block Group 1: Block 1031.

District 45: Cumberland County: Precinct Black River, Precinct Cross Creek 02, Precinct Cross Creek 10, Precinct Cross Creek 11, Precinct Cross Creek 12: Tract 7: Block Group 3: Block 3017, Block 3998; Precinct Cross Creek 15: Tract 4: Block Group 1: Block 1044, Block 1045; Tract 6: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1008, Block 1009, Block 1999; Block Group 3: Block 3000, Block 3010; Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004, Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4018, Block 4019, Block 4020, Block 4021, Block 4022, Block 4023, Block 4025, Block 4026, Block 4999; Precinct Cross Creek 18: Tract 4: Block Group 1: Block 1037, Block 1038, Block 1039, Block 1040, Block 1043; Tract 7: Block Group 2: Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026; Block Group 3: Block 3035, Block 3036; Block Group 4: Block 4013, Block 4035, Block 4036, Block 4038, Block 4039, Block 4040, Block 4041, Block 4042, Block 4043, Block 4044, Block 4045, Block 4046, Block 4047, Block 4048; Precinct Cross Creek 22, Precinct Cross Creek 23: Tract 25.02: Block Group 2: Block 2001, Block 2002, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2998; Tract 25.03: Block Group 1, Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2033, Block 2999; Tract 25.04: Block Group 1: Block 1003, Block 1004, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011; Block Group 2: Block 2000, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2029, Block 2996, Block 2997, Block 2998, Block 2999; Tract 37: Block Group 1: Block 1096; Precinct Cumberland 1, Hope Mills 1, & Stoney Point: Tract 16.01: Block Group 2: Block 2001, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2025, Block 2026, Block 2027, Block 2998; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023; Tract 16.02: Block Group 1: Block 1061, Block 1998; Tract 19.01: Block Group 1: Block 1004, Block 1005, Block 1006, Block 1014; Tract 19.02: Block Group 1: Block 1059; Tract 31: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1058, Block 1059, Block 1060, Block 1061, Block 1062, Block 1063, Block 1066; Tract 32.01: Block Group 3: Block 3001; Precinct Cumberland 3, Precinct Eastover, Precinct Hope Mills 2: Tract 15: Block Group 2: Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2032, Block 2998, Block 2999; Tract 16.01: Block Group 1: Block 1000, Block 1001, Block 1027; Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004, Block 4005, Block 4006, Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4018, Block 4019, Block 4020; Tract 30: Block Group 1: Block 1009, Block 1020, Block 1998, Block 1999; Precinct Hope Mills 3, Precinct Judson‑Vander: Tract 14: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1030, Block 1031, Block 1032, Block 1035, Block 1036; Block Group 2: Block 2047, Block 2048; Block Group 3: Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022; Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004, Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4018, Block 4019, Block 4020, Block 4021, Block 4022, Block 4023, Block 4033, Block 4034, Block 4036, Block 4044, Block 4045; Block Group 5: Block 5000, Block 5001, Block 5002, Block 5003, Block 5004, Block 5005, Block 5007, Block 5008, Block 5009, Block 5020, Block 5021, Block 5028, Block 5029, Block 5032, Block 5033, Block 5034, Block 5035, Block 5036, Block 5037, Block 5041, Block 5042, Block 5043, Block 5044, Block 5045, Block 5046, Block 5047, Block 5995, Block 5996, Block 5997, Block 5998; Tract 27: Block Group 3: Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022; Block Group 4: Block 4024, Block 4025, Block 4026, Block 4027, Block 4028, Block 4029; Tract 28: Block Group 3: Block 3019, Block 3020; Precinct Linden, Precinct Long Hill: Tract 25.02: Block Group 1: Block 1001; Block Group 2: Block 2000, Block 2003, Block 2004, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2999; Block Group 3: Block 3014, Block 3999; Tract 25.04: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1005, Block 1006, Block 1012, Block 1013, Block 1014, Block 1015, Block 1999; Block Group 2: Block 2001, Block 2030; Tract 37: Block Group 1: Block 1086, Block 1090, Block 1091, Block 1092, Block 1093, Block 1094, Block 1095, Block 1097, Block 1098, Block 1099, Block 1100, Block 1101, Block 1996, Block 1997; Block Group 2: Block 2004, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2024, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2040, Block 2041, Block 2042, Block 2993, Block 2994, Block 2996, Block 2997; Precinct Pearces Mill 2, Precinct Pearces Mill 3, Precinct Pearces Mill 4: Tract 17: Block Group 1: Block 1018, Block 1019, Block 1022, Block 1026, Block 1027, Block 1028, Block 1030, Block 1032, Block 1033, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1041; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017; Block Group 3: Block 3030, Block 3031, Block 3032; Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004, Block 4005, Block 4006, Block 4023, Block 4024, Block 4025; Precinct Stedman: Tract 28: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006; Block Group 3: Block 3014, Block 3015, Block 3016, Block 3017, Block 3018; Precinct Wade.

District 46: Hoke County: Precinct Buchan, Precinct Mccain: Tract 9701: Block Group 5: Block 5003, Block 5004, Block 5005; Tract 9702: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1045, Block 1994; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2031, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037, Block 2038, Block 2039, Block 2040, Block 2045, Block 2087, Block 2088, Block 2089, Block 2090, Block 2091, Block 2092, Block 2093, Block 2094, Block 2095, Block 2096, Block 2097, Block 2098, Block 2099, Block 2100, Block 2101, Block 2102, Block 2103, Block 2104, Block 2105, Block 2106, Block 2107, Block 2108, Block 2109, Block 2110, Block 2111, Block 2112, Block 2113, Block 2114, Block 2115, Block 2116, Block 2117, Block 2118, Block 2119, Block 2120, Block 2121, Block 2122, Block 2123, Block 2124, Block 2125, Block 2126, Block 2127, Block 2128, Block 2129, Block 2130, Block 2131, Block 2132, Block 2133, Block 2134, Block 2135, Block 2136, Block 2137, Block 2138, Block 2139, Block 2140, Block 2141, Block 2142, Block 2143, Block 2144, Block 2145, Block 2146, Block 2147, Block 2148, Block 2149, Block 2150; Block Group 3: Block 3002, Block 3003, Block 3004, Block 3005, Block 3047, Block 3050, Block 3051, Block 3052, Block 3053, Block 3054, Block 3055, Block 3056, Block 3057; Precinct precincts not defined, Precinct Puppy Creek, Precinct Rockfish, Precinct Stonewall: Tract 9704: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1030, Block 1034, Block 1041, Block 1042, Block 1043, Block 1044, Block 1045, Block 1046, Block 1047, Block 1048, Block 1049, Block 1050, Block 1051, Block 1052, Block 1053, Block 1054, Block 1055, Block 1056, Block 1057, Block 1058, Block 1059, Block 1060, Block 1061, Block 1062, Block 1063, Block 1064, Block 1065, Block 1066, Block 1067, Block 1077, Block 1078, Block 1079, Block 1095, Block 1998, Block 1999; Robeson County: Precinct Howellsville East, Precinct Howellsville West, Precinct Lumberton 3: Tract 9611: Block Group 1: Block 1003, Block 1004; Tract 9612: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1015, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1040; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2035; Block Group 3: Block 3000, Block 3001, Block 3002; Tract 9613: Block Group 5: Block 5001, Block 5002, Block 5003, Block 5004, Block 5005, Block 5006, Block 5007, Block 5008, Block 5009, Block 5010, Block 5011, Block 5012, Block 5013, Block 5014, Block 5015, Block 5016, Block 5017, Block 5020, Block 5021, Block 5022, Block 5023, Block 5024, Block 5025, Block 5026, Block 5027, Block 5028, Block 5029, Block 5030, Block 5031, Block 5032, Block 5033, Block 5034, Block 5038, Block 5039, Block 5040, Block 5041, Block 5042, Block 5043, Block 5044, Block 5045, Block 5046; Precinct Lumberton 4, Precinct Parkton, Precinct St Pauls North, Precinct St Pauls South, Precinct Wisharts; Scotland County: Precinct 03, Precinct 04: Tract 101: Block Group 5, Block Group 7; Tract 103: Block Group 1: Block 1057, Block 1058, Block 1059, Block 1060, Block 1061, Block 1062, Block 1063, Block 1064, Block 1065, Block 1066, Block 1067, Block 1068, Block 1069, Block 1070, Block 1071, Block 1072, Block 1073, Block 1074, Block 1091, Block 1092, Block 1093, Block 1094, Block 1095, Block 1096, Block 1097, Block 1098, Block 1099, Block 1101, Block 1995, Block 1996, Block 1997, Block 1998; Tract 105: Block Group 5: Block 5045, Block 5046, Block 5047, Block 5048, Block 5049, Block 5050, Block 5051, Block 5052, Block 5053, Block 5054, Block 5055, Block 5056, Block 5057, Block 5058, Block 5996; Precinct 05, Precinct 08: Tract 102: Block Group 1: Block 1005, Block 1009; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2018, Block 2019, Block 2023, Block 2024, Block 2025, Block 2026, Block 2084, Block 2085, Block 2086, Block 2087; Tract 105: Block Group 1: Block 1996, Block 1999; Tract 106: Block Group 3: Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3040, Block 3041, Block 3042, Block 3043, Block 3044, Block 3045, Block 3046, Block 3047, Block 3048, Block 3049, Block 3050, Block 3051, Block 3052, Block 3126, Block 3127, Block 3128, Block 3129, Block 3130, Block 3131, Block 3132, Block 3133, Block 3134, Block 3135, Block 3136, Block 3137, Block 3138, Block 3139, Block 3140, Block 3141, Block 3142, Block 3143, Block 3144, Block 3145, Block 3146, Block 3147, Block 3148, Block 3149, Block 3150, Block 3151, Block 3152, Block 3153, Block 3154, Block 3155, Block 3156, Block 3157, Block 3158, Block 3159, Block 3160, Block 3161, Block 3162, Block 3163, Block 3164, Block 3165, Block 3166, Block 3167, Block 3168, Block 3169, Block 3170, Block 3171, Block 3172, Block 3173, Block 3174, Block 3175, Block 3176, Block 3177, Block 3178, Block 3179, Block 3180, Block 3181, Block 3182, Block 3183, Block 3184, Block 3185, Block 3186, Block 3187, Block 3188, Block 3189, Block 3190, Block 3191, Block 3192, Block 3193, Block 3194, Block 3195, Block 3196, Block 3197, Block 3198, Block 3199, Block 3200, Block 3201, Block 3207, Block 3363, Block 3364, Block 3365, Block 3366, Block 3367, Block 3368, Block 3369, Block 3370, Block 3371, Block 3372, Block 3373, Block 3374, Block 3375, Block 3376, Block 3377, Block 3378, Block 3379, Block 3380, Block 3381, Block 3382, Block 3383, Block 3384, Block 3385, Block 3386, Block 3387, Block 3388, Block 3389, Block 3390, Block 3391, Block 3392, Block 3393, Block 3396, Block 3397, Block 3398, Block 3399, Block 3400, Block 3401, Block 3994; Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004, Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4018, Block 4019, Block 4020, Block 4021, Block 4022, Block 4023, Block 4024, Block 4025, Block 4026, Block 4027, Block 4028, Block 4029, Block 4030, Block 4031, Block 4032, Block 4033, Block 4034, Block 4035, Block 4036, Block 4037, Block 4038, Block 4039, Block 4040, Block 4041, Block 4042, Block 4043, Block 4044, Block 4045, Block 4046, Block 4047, Block 4048, Block 4049, Block 4050, Block 4051, Block 4052, Block 4053, Block 4054, Block 4055, Block 4056, Block 4057, Block 4058, Block 4059, Block 4060, Block 4061, Block 4062, Block 4063, Block 4064, Block 4065, Block 4066, Block 4067, Block 4068, Block 4069, Block 4070, Block 4072, Block 4073, Block 4074, Block 4075, Block 4076, Block 4077, Block 4100, Block 4101, Block 4102, Block 4107, Block 4108, Block 4109, Block 4110, Block 4111, Block 4112, Block 4113, Block 4114, Block 4115, Block 4116, Block 4117, Block 4118, Block 4119, Block 4120, Block 4121, Block 4122, Block 4123, Block 4124, Block 4125, Block 4126, Block 4127, Block 4128, Block 4129, Block 4130, Block 4131, Block 4132, Block 4133, Block 4134, Block 4135, Block 4136, Block 4137, Block 4138, Block 4139, Block 4140, Block 4141, Block 4142, Block 4143, Block 4144, Block 4145, Block 4146, Block 4147, Block 4148, Block 4149, Block 4150, Block 4151, Block 4152, Block 4153, Block 4154, Block 4155, Block 4156, Block 4157, Block 4158, Block 4159, Block 4160, Block 4161, Block 4162, Block 4163, Block 4164, Block 4165, Block 4166, Block 4167, Block 4168, Block 4169, Block 4170, Block 4171, Block 4172, Block 4173, Block 4174, Block 4175, Block 4176, Block 4177, Block 4178, Block 4179, Block 4180, Block 4181, Block 4182, Block 4183, Block 4184, Block 4185, Block 4186, Block 4187, Block 4188, Block 4189, Block 4190, Block 4191, Block 4192, Block 4193, Block 4194, Block 4195, Block 4196, Block 4197, Block 4198, Block 4199, Block 4200, Block 4201, Block 4202, Block 4203, Block 4204, Block 4205, Block 4206, Block 4207, Block 4208, Block 4209, Block 4210, Block 4211, Block 4212, Block 4213, Block 4214, Block 4215, Block 4216, Block 4217, Block 4218, Block 4219, Block 4220, Block 4221, Block 4993, Block 4995, Block 4996, Block 4997, Block 4998, Block 4999; Block Group 5: Block 5002, Block 5003, Block 5004, Block 5005, Block 5006, Block 5007, Block 5008, Block 5009, Block 5010, Block 5011, Block 5012, Block 5013, Block 5014, Block 5015, Block 5016, Block 5017, Block 5018, Block 5019, Block 5020, Block 5021, Block 5022, Block 5023, Block 5024, Block 5025, Block 5026, Block 5027, Block 5028, Block 5030, Block 5036, Block 5037, Block 5046, Block 5050, Block 5051, Block 5052, Block 5053, Block 5054, Block 5055, Block 5056, Block 5057, Block 5058, Block 5059, Block 5060, Block 5061, Block 5062, Block 5063, Block 5064, Block 5065, Block 5066, Block 5067, Block 5068, Block 5069, Block 5070, Block 5071, Block 5072, Block 5073, Block 5074, Block 5075, Block 5076, Block 5077, Block 5078, Block 5079, Block 5080, Block 5081, Block 5082, Block 5083, Block 5084, Block 5085, Block 5086, Block 5087, Block 5088, Block 5089, Block 5090, Block 5091, Block 5092, Block 5093, Block 5094, Block 5095, Block 5096, Block 5097, Block 5999; Precinct 09, Precinct 10.

District 47: Robeson County: Precinct Back Swamp: Tract 9605: Block Group 5: Block 5000, Block 5001, Block 5002, Block 5003, Block 5040; Tract 9608: Block Group 1: Block 1062, Block 1063, Block 1064, Block 1065, Block 1066, Block 1067, Block 1068, Block 1069, Block 1070, Block 1071, Block 1072, Block 1073, Block 1074, Block 1075, Block 1079, Block 1080, Block 1081, Block 1082, Block 1083, Block 1084, Block 1085, Block 1086, Block 1087, Block 1088, Block 1092, Block 1093, Block 1094, Block 1095, Block 1096, Block 1097, Block 1098, Block 1099, Block 1999; Block Group 4: Block 4042, Block 4043, Block 4044, Block 4045, Block 4046, Block 4087, Block 4088, Block 4089, Block 4090, Block 4091; Tract 9618: Block Group 1, Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2014, Block 2016, Block 2017, Block 2018, Block 2021, Block 2022, Block 2023, Block 2024, Block 2998, Block 2999; Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004, Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4018, Block 4019, Block 4020, Block 4021, Block 4022, Block 4023, Block 4024, Block 4025, Block 4026, Block 4027, Block 4028, Block 4029, Block 4030, Block 4031, Block 4032, Block 4033, Block 4034, Block 4035, Block 4036, Block 4037, Block 4038, Block 4039, Block 4040, Block 4041, Block 4042, Block 4043, Block 4044, Block 4045, Block 4049, Block 4050, Block 4051; Precinct Burnt Swamp, Precinct Lumber Bridge, Precinct Lumberton 1, Precinct Lumberton 2: Tract 9609: Block Group 1: Block 1000; Tract 9610: Block Group 1, Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037, Block 2038; Block Group 3: Block 3001, Block 3002; Tract 9612: Block Group 1: Block 1012, Block 1014; Tract 9613: Block Group 1: Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029; Block Group 4: Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4018, Block 4019, Block 4020, Block 4021, Block 4022, Block 4023; Precinct Lumberton 7: Tract 9608: Block Group 1: Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1041, Block 1042, Block 1043, Block 1044, Block 1045, Block 1046, Block 1047, Block 1048, Block 1049, Block 1050, Block 1051, Block 1054, Block 1055, Block 1056, Block 1057, Block 1058, Block 1059, Block 1060, Block 1061, Block 1076, Block 1077, Block 1078, Block 1089, Block 1090, Block 1091; Block Group 2: Block 2016; Block Group 3: Block 3010; Precinct Lumberton 8, Precinct Oxendine, Precinct Pembroke North, Precinct Pembroke South, Precinct Philadelphus, Precinct Prospect, Precinct Raft Swamp, Precinct Red Springs 1, Precinct Red Springs 2, Precinct Rennert, Precinct Saddletree, Precinct Shannon, Precinct Smyrna: Tract 9616: Block Group 1: Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012; Block Group 2: Block 2010; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3029, Block 3030, Block 3031, Block 3032, Block 3033; Precinct Thompson, Precinct Union.

District 48: Hoke County: Precinct Allendale, Precinct Antioch, Precinct Blue Springs, Precinct Mccain: Tract 9702: Block Group 3: Block 3001, Block 3058, Block 3059, Block 3060, Block 3061, Block 3062; Precinct Raeford 1, Precinct Raeford 2, Precinct Raeford 3, Precinct Raeford 4, Precinct Raeford 5, Precinct Stonewall: Tract 9704: Block Group 1: Block 1023, Block 1024, Block 1026, Block 1027, Block 1028, Block 1029, Block 1031, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1068, Block 1069, Block 1070, Block 1071, Block 1072, Block 1073, Block 1074, Block 1075, Block 1076, Block 1080, Block 1081, Block 1082, Block 1083, Block 1084, Block 1085, Block 1087, Block 1088, Block 1089, Block 1090, Block 1091, Block 1092, Block 1093, Block 1094, Block 1997; Block Group 2: Block 2000; Robeson County: Precinct Alfordsville, Precinct Back Swamp: Tract 9618: Block Group 2: Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2015, Block 2019, Block 2020; Precinct Britts, Precinct Fairmont 1, Precinct Fairmont 2, Precinct Gaddys, Precinct Lumberton 2: Tract 9612: Block Group 1: Block 1010, Block 1011, Block 1013, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1024, Block 1025; Precinct Lumberton 3: Tract 9610: Block Group 3: Block 3000; Tract 9612: Block Group 1: Block 1022, Block 1023, Block 1026, Block 1027, Block 1028, Block 1038, Block 1039; Precinct Lumberton 5, Precinct Lumberton 6, Precinct Lumberton 7: Tract 9608: Block Group 1: Block 1000, Block 1031, Block 1032, Block 1033, Block 1039, Block 1040, Block 1052, Block 1053, Block 1100; Block Group 2: Block 2015; Block Group 3: Block 3009, Block 3011; Precinct Maxton, Precinct Orrum, Precinct Rowland, Precinct Smyrna: Tract 9608: Block Group 4: Block 4051, Block 4052, Block 4055, Block 4056, Block 4057, Block 4058, Block 4059, Block 4060, Block 4061, Block 4062, Block 4063, Block 4064, Block 4065, Block 4066, Block 4067, Block 4068, Block 4069, Block 4070, Block 4071, Block 4072; Tract 9616: Block Group 1:  Block 1006; Block Group 2: Block 2011; Block Group 3: Block 3020, Block 3035, Block 3036, Block 3037, Block 3038; Precinct Sterlings, Precinct Whitehouse; Scotland County: Precinct 01, Precinct 02, Precinct 04: Tract 101: Block Group 4: Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4027, Block 4028, Block 4029, Block 4030, Block 4031, Block 4032, Block 4033, Block 4034, Block 4035, Block 4036; Tract 103:  Block Group 1: Block 1055, Block 1056; Precinct 06, Precinct 07, Precinct 08: Tract 102: Block Group 1: Block 1002, Block 1003, Block 1004, Block 1006, Block 1010; Tract 106: Block Group 5: Block 5000, Block 5001, Block 5029, Block 5031, Block 5032, Block 5033, Block 5034, Block 5035, Block 5038, Block 5039, Block 5040, Block 5041, Block 5042, Block 5043, Block 5044, Block 5045, Block 5047, Block 5048, Block 5049.

District 49: Franklin County, Halifax County: Precinct Butterwood: Tract 9908: Block Group 1: Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1016, Block 1017, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1999; Precinct Hollister: Tract 9908: Block Group 1: Block 1013, Block 1014, Block 1015, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1035; Block Group 2: Block 2012; Block Group 3: Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020; Block Group 4: Block 4001, Block 4002, Block 4003, Block 4004, Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4018, Block 4019; Precinct Littleton 1: Tract 9907: Block Group 2: Block 2014, Block 2015, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2993; Block Group 3: Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3022, Block 3023, Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3038, Block 3039, Block 3040, Block 3041, Block 3042, Block 3043, Block 3044, Block 3045, Block 3046, Block 3047, Block 3048, Block 3049, Block 3050; Block Group 4: Block 4002, Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4018, Block 4019, Block 4020, Block 4021; Tract 9908: Block Group 1: Block 1001, Block 1002, Block 1003; Precinct Littleton 2, Precinct Roanoke Rapids 01, Precinct Roanoke Rapids 02, Precinct Roanoke Rapids 03, Precinct Roanoke Rapids 04, Precinct Roanoke Rapids 05, Precinct Roanoke Rapids 06, Precinct Roanoke Rapids 11: Tract 9903: Block Group 1: Block 1999; Tract 9905: Block Group 1: Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1009, Block 1010, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1039, Block 1044, Block 1999; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2006, Block 2997, Block 2998, Block 2999; Tract 9907: Block Group 2: Block 2996; Nash County: Precinct Griffins: Tract 109: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1032, Block 1033, Block 1037, Block 1040, Block 1041, Block 1045, Block 1046.

District 50: Caswell County, Orange County: Precinct Caldwell, Precinct Cameron Park, Precinct Carr, Precinct Cedar Grove, Precinct Cheeks, Precinct Coles Store, Precinct Efland, Precinct Eno, Precinct Grady Brown, Precinct Hillsborough, Precinct Hillsborough West, Precinct Orange Grove, Precinct St Marys, Precinct Tolars.

District 51: Harnett County: Precinct Barbeque, Precinct Buckhorn, Precinct Johnsonville, Precinct U.L.R. 2; Lee County.

District 52: Moore County: Precinct Aberdeen East, Precinct Aberdeen West, Precinct Bensalem, Precinct Carthage: Tract 9501: Block Group 2: Block 2043, Block 2044, Block 2045, Block 2046, Block 2047; Block Group 3: Block 3022, Block 3023, Block 3024, Block 3029, Block 3033, Block 3034, Block 3035, Block 3037, Block 3038, Block 3039, Block 3040, Block 3041; Tract 9503: Block Group 1: Block 1038, Block 1039; Block Group 2: Block 2010; Block Group 3: Block 3001, Block 3002; Tract 9504: Block Group 1: Block 1048, Block 1049, Block 1050, Block 1051; Block Group 2: Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2036, Block 2037, Block 2038; Block Group 3, Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004, Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4018, Block 4019, Block 4020, Block 4021, Block 4022, Block 4023, Block 4024, Block 4025, Block 4026, Block 4033, Block 4034, Block 4035, Block 4036, Block 4037, Block 4038, Block 4039, Block 4040, Block 4041, Block 4042, Block 4043, Block 4999; Block Group 5: Block 5000, Block 5001, Block 5002, Block 5003, Block 5004, Block 5005, Block 5006, Block 5007, Block 5008, Block 5009, Block 5010, Block 5011, Block 5012, Block 5013, Block 5014, Block 5015, Block 5016, Block 5020, Block 5021, Block 5027, Block 5028, Block 5031, Block 5032, Block 5033, Block 5034, Block 5035, Block 5036, Block 5039, Block 5040, Block 5041, Block 5042, Block 5072, Block 5073, Block 5074; Block Group 6: Block 6002, Block 6003, Block 6004, Block 6005, Block 6006, Block 6007, Block 6008, Block 6009, Block 6010, Block 6011, Block 6012, Block 6013, Block 6014, Block 6015, Block 6016, Block 6017, Block 6018, Block 6019, Block 6020, Block 6021, Block 6022, Block 6023, Block 6024, Block 6025, Block 6026, Block 6027, Block 6028, Block 6029, Block 6030, Block 6031, Block 6032, Block 6033, Block 6034, Block 6035, Block 6036, Block 6037, Block 6038, Block 6039, Block 6040, Block 6041, Block 6042, Block 6043, Block 6044, Block 6045, Block 6046, Block 6047, Block 6048, Block 6049, Block 6050, Block 6051, Block 6052, Block 6053, Block 6054, Block 6055, Block 6056, Block 6057, Block 6058, Block 6059, Block 6060, Block 6061, Block 6065, Block 6066, Block 6073, Block 6074, Block 6075, Block 6076, Block 6080, Block 6081, Block 6082, Block 6083, Block 6084, Block 6085; Tract 9505.01: Block Group 1: Block 1015, Block 1016, Block 1017; Tract 9505.02: Block Group 2: Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2019, Block 2020, Block 2021, Block 2995; Precinct Deep River/High Falls/Ritter, Precinct Eastwood, Precinct Eureka, Precinct Knollwood, Precinct Little River, Precinct Pinebluff, Precinct Pinedene, Precinct Pinehurst A, Precinct Pinehurst B, Precinct Pinehurst C, Precinct Robbins, Precinct Seven Lakes, Precinct Southern Pines North, Precinct Southern Pines South, Precinct Taylortown, Precinct Vass, Precinct West End, Precinct Westmoore.

District 53: Harnett County: Precinct Anderson Creek, Precinct Averasboro 1, Precinct Averasboro 2, Precinct Averasboro 3, Precinct Averasboro 4, Precinct Averasboro 5, Precinct Black River, Precinct Duke 1, Precinct Duke 2, Precinct Duke 3, Precinct Grove 1, Precinct Grove 2, Precinct Hectors Creek, Precinct Lillington, Precinct Neils Creek 1, Precinct Neils Creek 2, Precinct Stewarts Creek, Precinct U.L.R. 1.

District 54: Chatham County, Moore County: Precinct Cameron, Precinct Carthage: Tract 9501: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1050, Block 1051, Block 1052, Block 1053, Block 1054, Block 1055, Block 1056, Block 1057, Block 1058; Block Group 2: Block 2000, Block 2001, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015; Tract 9504: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1020, Block 1028, Block 1029, Block 1030, Block 1032, Block 1033, Block 1034, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1041, Block 1042, Block 1043, Block 1044, Block 1047, Block 1999; Block Group 2: Block 2035; Block Group 6: Block 6001, Block 6064; Orange County: Precinct Damascus, Precinct Dogwood Acres, Precinct Kings Mill, Precinct St John, Precinct White Cross.

District 55: Durham County: Precinct 20, Precinct 21, Precinct 22, Precinct 23, Precinct 25, Precinct 26, Precinct 28, Precinct 45: Tract 16.01: Block Group 1: Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027; Block Group 3: Block 3011, Block 3012, Block 3021; Tract 17.08: Block Group 1: Block 1003; Person County.

District 56: Orange County: Precinct Battle Park, Precinct Booker Creek, Precinct Carrboro, Precinct Carrboro North, Precinct Cedar Falls, Precinct Coker Hills, Precinct Colonial Heights, Precinct Country Club, Precinct Eastside, Precinct Estes Hills, Precinct Franklin East, Precinct Glenwood, Precinct Greenwood, Precinct Lincoln, Precinct Lions Club, Precinct Mason Farm, Precinct Northside, Precinct Owasa, Precinct Patterson, Precinct Ridgefield, Precinct Town Hall, Precinct Weaver Dairy, Precinct Weaver Dairy Satellite, Precinct Westwood.

District 57: Guilford County: Precinct Friendship 1, Precinct Friendship 2: Tract 164.03: Block Group 1: Block 1007, Block 1008, Block 1056; Tract 164.04: Block Group 1: Block 1000; Tract 165.03: Block Group 1: Block 1002, Block 1003, Block 1004, Block 1005; Precinct GB 15, Precinct GB 16, Precinct GB 33, Precinct GB 34, Precinct GB 35, Precinct GB 36, Precinct GB 37, Precinct GB 38, Precinct GB 39: Tract 125.06: Block Group 1: Block 1065, Block 1067; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3007; Precinct GB 43, Precinct GB 47: Tract 116.01: Block Group 1: Block 1000, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1023, Block 1024, Block 1025, Block 1026, Block 1029; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2013, Block 2014, Block 2020; Precinct GB 48, Precinct GB 49, Precinct GB 50, Precinct GB 51, Precinct GB 56, Precinct GB 58, Precinct GB 60, Precinct GB 61, Precinct GB 62, Precinct GB 63, Precinct GB 64: Tract 160.04: Block Group 4: Block 4038, Block 4044, Block 4045, Block 4046, Block 4047, Block 4048, Block 4049, Block 4050, Block 4051, Block 4052, Block 4053, Block 4054, Block 4055, Block 4056, Block 4057, Block 4058, Block 4059, Block 4060, Block 4061, Block 4062, Block 4067; Block Group 5: Block 5000, Block 5001, Block 5002, Block 5003, Block 5004, Block 5005, Block 5006, Block 5007, Block 5012, Block 5013, Block 5014, Block 5015, Block 5016; Tract 162.02: Block Group 1: Block 1000, Block 1001, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1133, Block 1147, Block 1148; Tract 164.03: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1010, Block 1011, Block 1012, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1029; Tract 165.03: Block Group 1: Block 1000, Block 1001, Block 1010; Precinct GB 65, Precinct GB 66, Precinct HP: Tract 164.03: Block Group 1: Block 1009, Block 1031; Precinct Jamestown 3: Tract 126.09: Block Group 2: Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2025, Block 2029, Block 2030, Block 2033, Block 2045, Block 2047; Tract 165.02: Block Group 1: Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1010, Block 1011, Block 1012, Block 1013, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029; Tract 165.04: Block Group 1: Block 1058, Block 1064.

District 58: Guilford County: Precinct Clay North 1, Precinct Clay North 2, Precinct Clay South, Precinct Fentress 1, Precinct Fentress 2, Precinct GB 03, Precinct GB 04, Precinct GB 05, Precinct GB 06, Precinct GB 46: Tract 108.01: Block Group 1: Block 1067, Block 1073, Block 1079; Tract 113: Block Group 2: Block 2014, Block 2017, Block 2018; Tract 114: Block Group 1: Block 1001, Block 1002, Block 1004, Block 1005, Block 1006, Block 1007, Block 1009, Block 1010, Block 1011, Block 1012, Block 1016; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003; Precinct GB 52: Tract 113: Block Group 2: Block 2015, Block 2016, Block 2019, Block 2020, Block 2021; Precinct GB 53: Tract 128.04: Block Group 1: Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1014, Block 1027; Precinct GB 67, Precinct GB 68, Precinct GB 69, Precinct GB 70, Precinct GB 71, Precinct GB 72, Precinct GB 73, Precinct GB 74, Precinct GB 75, Precinct Gibsonville, Precinct Greene, Precinct Jefferson 1, Precinct Jefferson 2, Precinct Jefferson 3, Precinct Jefferson 4, Precinct Pleasant Garden 1: Tract 168: Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004, Block 4005; Tract 169: Block Group 1: Block 1004, Block 1005, Block 1006, Block 1007; Precinct Rock Creek 1, Precinct Rock Creek 2, Precinct Washington South.

District 59: Guilford County: Precinct GB 01, Precinct GB 02, Precinct GB 07, Precinct GB 08, Precinct GB 09, Precinct GB 10, Precinct GB 11, Precinct GB 12, Precinct GB 13, Precinct GB 14, Precinct GB 17, Precinct GB 18, Precinct GB 19, Precinct GB 20, Precinct GB 21, Precinct GB 22, Precinct GB 23, Precinct GB 26, Precinct GB 31, Precinct GB 44, Precinct GB 45, Precinct Madison North, Precinct Madison South, Precinct Monroe 1, Precinct Monroe 2, Precinct Monroe 3, Precinct Washington North.

District 60: Guilford County: Precinct GB 46: Tract 113: Block Group 2: Block 2013; Tract 114: Block Group 1: Block 1008, Block 1015, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021; Block Group 2, Block Group 3: Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011; Block Group 4, Block Group 5: Block 5000, Block 5001, Block 5002, Block 5003, Block 5004, Block 5005; Block Group 6; Tract 115: Block Group 1: Block 1000, Block 1001, Block 1012, Block 1013, Block 1014; Block Group 2: Block 2000, Block 2001; Precinct GB 47: Tract 115: Block Group 1: Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030; Block Group 2: Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015; Block Group 3, Block Group 4; Tract 126.04: Block Group 3: Block 3008, Block 3015, Block 3016; Precinct GB 52: Tract 114: Block Group 5: Block 5006, Block 5007, Block 5008; Tract 126.04: Block Group 1, Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3017; Precinct GB 53: Tract 128.04: Block Group 1: Block 1004, Block 1005, Block 1006, Block 1012, Block 1013, Block 1026, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034; Block Group 2; Tract 168: Block Group 2: Block 2012, Block 2015, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037, Block 2038, Block 2039, Block 2047; Precinct GB 54, Precinct GB 55, Precinct GB 57, Precinct GB 59, Precinct HP 02: Tract 140: Block Group 1: Block 1015, Block 1016, Block 1021, Block 1022, Block 1023; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2032, Block 2033, Block 2034; Precinct HP 03: Tract 142: Block Group 2: Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3021, Block 3022, Block 3023, Block 3027, Block 3028, Block 3029, Block 3030, Block 3031, Block 3032, Block 3033, Block 3034, Block 3035, Block 3036, Block 3037, Block 3038; Tract 143: Block Group 1: Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1017, Block 1018; Block Group 2: Block 2006; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3033, Block 3034, Block 3035; Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004, Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4018, Block 4019, Block 4020, Block 4021, Block 4022, Block 4023, Block 4024, Block 4025, Block 4026, Block 4027, Block 4028, Block 4029, Block 4030, Block 4031, Block 4032, Block 4033, Block 4034, Block 4035; Tract 146: Block Group 1: Block 1055, Block 1056, Block 1057, Block 1060, Block 1061, Block 1062, Block 1063, Block 1064, Block 1076, Block 1077, Block 1078, Block 1079, Block 1080; Precinct HP 04: Tract 145.02: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1008; Tract 166: Block Group 1: Block 1050, Block 1051, Block 1052, Block 1053, Block 1054, Block 1055; Precinct HP 05, Precinct HP 07, Precinct HP 08, Precinct HP 09, Precinct HP 10: Tract 139: Block Group 1: Block 1000; Tract 144.06: Block Group 1: Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031; Block Group 2; Tract 145.03: Block Group 1: Block 1056; Precinct HP 11, Precinct HP 12: Tract 136.02: Block Group 1: Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017; Block Group 2: Block 2000, Block 2001, Block 2003, Block 2004, Block 2010, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018; Block Group 3: Block 3018; Tract 138: Block Group 4: Block 4006, Block 4007, Block 4010, Block 4011, Block 4012, Block 4018, Block 4019, Block 4020, Block 4021, Block 4022, Block 4023; Tract 146: Block Group 1: Block 1000, Block 1001, Block 1035, Block 1036, Block 1037, Block 1038; Precinct HP 17: Tract 136.02: Block Group 1: Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010; Block Group 4: Block 4000, Block 4011, Block 4012, Block 4013; Precinct HP 18: Tract 144.05: Block Group 2: Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2019, Block 2020; Block Group 3: Block 3003, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3014, Block 3015; Precinct HP 19A: Tract 144.05: Block Group 2: Block 2011, Block 2015, Block 2016, Block 2017, Block 2018, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030; Precinct Jamestown 5: Tract 145.02: Block Group 1: Block 1005, Block 1009, Block 1999; Tract 164.02: Block Group 2: Block 2072, Block 2073, Block 2079, Block 2080, Block 2086; Tract 166: Block Group 1: Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1034, Block 1037, Block 1038, Block 1039, Block 1042, Block 1043, Block 1044, Block 1045, Block 1046, Block 1047, Block 1048, Block 1049, Block 1056, Block 1057, Block 1058, Block 1059, Block 1060, Block 1061, Block 1062, Block 1063, Block 1064, Block 1065, Block 1067, Block 1068, Block 1069, Block 1070, Block 1071, Block 1102, Block 1103, Block 1104, Block 1105, Block 1106, Block 1107, Block 1108, Block 1109, Block 1110, Block 1112, Block 1113, Block 1114, Block 1115, Block 1116, Block 1117, Block 1118, Block 1119, Block 1120, Block 1121, Block 1122, Block 1123, Block 1124; Tract 167: Block Group 5: Block 5040, Block 5041; Precinct Pleasant Garden 1: Tract 168: Block Group 1: Block 1013, Block 1014, Block 1015, Block 1017, Block 1018; Block Group 2: Block 2060, Block 2061, Block 2063; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3023, Block 3998; Block Group 4: Block 4006, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4018, Block 4019, Block 4020, Block 4021, Block 4022, Block 4023, Block 4024, Block 4025, Block 4026; Precinct Pleasant Garden 2, Precinct Sumner 1: Tract 165.02: Block Group 2: Block 2002, Block 2003; Tract 167: Block Group 1: Block 1003, Block 1004, Block 1010; Block Group 2: Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2016, Block 2017, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2028; Precinct Sumner 2, Precinct Sumner 3: Tract 167: Block Group 1: Block 1011, Block 1012, Block 1013; Block Group 2: Block 2026, Block 2027, Block 2035, Block 2036, Block 2037, Block 2038; Block Group 3: Block 3010, Block 3011; Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004, Block 4005, Block 4006, Block 4007, Block 4011, Block 4012, Block 4013, Block 4014, Block 4015, Block 4016, Block 4017; Precinct Sumner 4.

District 61: Guilford County: Precinct Deep River South: Tract 162.02: Block Group 1: Block 1015, Block 1016, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1044, Block 1046, Block 1047, Block 1048, Block 1049, Block 1050, Block 1055, Block 1056, Block 1075, Block 1076, Block 1079, Block 1087, Block 1088, Block 1092, Block 1093, Block 1094, Block 1096, Block 1097, Block 1098, Block 1099, Block 1100, Block 1101, Block 1108, Block 1115, Block 1118, Block 1119, Block 1121, Block 1122, Block 1123, Block 1124, Block 1125, Block 1126, Block 1127, Block 1128, Block 1134, Block 1135, Block 1136, Block 1137, Block 1138, Block 1139, Block 1140, Block 1141, Block 1142, Block 1145, Block 1146; Tract 163.01: Block Group 2: Block 2012; Precinct Friendship 2: Tract 164.03: Block Group 1: Block 1053, Block 1054, Block 1055, Block 1057; Tract 164.04: Block Group 1: Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1070, Block 1071, Block 1072, Block 1073, Block 1074, Block 1075, Block 1076, Block 1077, Block 1078, Block 1079, Block 1080, Block 1105, Block 1107, Block 1108, Block 1109, Block 1110, Block 1111, Block 1112, Block 1113, Block 1114, Block 1115, Block 1116, Block 1117; Precinct HP: Tract 162.02: Block Group 1: Block 1041, Block 1042, Block 1043, Block 1045; Tract 163.02: Block Group 2: Block 2002, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2014, Block 2015, Block 2016, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037, Block 2038, Block 2039, Block 2040, Block 2041, Block 2042, Block 2043, Block 2044, Block 2045, Block 2046, Block 2047, Block 2048, Block 2049, Block 2050, Block 2051, Block 2052, Block 2054, Block 2055, Block 2056, Block 2057, Block 2997, Block 2998, Block 2999; Tract 164.02: Block Group 1: Block 1022, Block 1024, Block 1025, Block 1026, Block 1061, Block 1062, Block 1063, Block 1069, Block 1070, Block 1071, Block 1072, Block 1075, Block 1076, Block 1077, Block 1078, Block 1079, Block 1080, Block 1081, Block 1082, Block 1083, Block 1084, Block 1085, Block 1086, Block 1087, Block 1088, Block 1089, Block 1999; Tract 164.03: Block Group 1: Block 1013, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1030, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1041, Block 1042, Block 1043, Block 1044, Block 1045, Block 1046, Block 1047, Block 1048, Block 1049, Block 1050, Block 1051, Block 1052, Block 1058, Block 1059, Block 1060, Block 1061, Block 1062, Block 1063, Block 1064, Block 1065, Block 1066, Block 1067, Block 1068, Block 1069, Block 1070, Block 1071, Block 1072, Block 1073, Block 1074, Block 1075, Block 1076, Block 1077, Block 1078, Block 1079, Block 1080, Block 1081, Block 1082, Block 1083, Block 1084, Block 1085, Block 1086, Block 1087, Block 1088, Block 1089, Block 1090, Block 1091, Block 1092, Block 1093, Block 1094, Block 1095, Block 1096, Block 1998, Block 1999; Tract 164.04: Block Group 1: Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1041, Block 1042, Block 1043, Block 1044, Block 1045, Block 1046, Block 1047, Block 1048, Block 1049, Block 1050, Block 1051, Block 1052, Block 1053, Block 1054, Block 1055, Block 1056, Block 1057, Block 1058, Block 1059, Block 1060, Block 1061, Block 1062, Block 1063, Block 1064, Block 1065, Block 1066, Block 1067, Block 1068, Block 1098, Block 1099, Block 1100, Block 1101, Block 1102, Block 1103, Block 1104, Block 1106, Block 1999; Precinct HP 01, Precinct HP 02: Tract 140: Block Group 1: Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1017, Block 1018, Block 1019, Block 1020, Block 1024, Block 1025, Block 1026; Block Group 2: Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2030, Block 2031, Block 2035, Block 2036, Block 2061, Block 2062; Tract 144.07: Block Group 2: Block 2030, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037, Block 2038, Block 2039, Block 2040, Block 2041, Block 2042, Block 2043, Block 2044, Block 2045, Block 2046, Block 2047, Block 2048, Block 2049, Block 2050, Block 2051; Precinct HP 03: Tract 143: Block Group 1: Block 1000, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1019, Block 1020; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031; Block Group 3: Block 3008, Block 3009, Block 3010, Block 3011, Block 3020, Block 3021, Block 3022, Block 3023, Block 3031, Block 3032, Block 3036, Block 3037, Block 3038, Block 3039; Block Group 4: Block 4039, Block 4040, Block 4041; Tract 145.01: Block Group 1: Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1034, Block 1035; Precinct HP 04: Tract 145.01: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1045, Block 1046, Block 1047, Block 1048, Block 1049, Block 1050, Block 1051, Block 1052, Block 1053, Block 1054, Block 1055, Block 1056, Block 1057; Tract 145.02: Block Group 1: Block 1006, Block 1007, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1027, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1037, Block 1038, Block 1041, Block 1047, Block 1049, Block 1051, Block 1052, Block 1053, Block 1060, Block 1062, Block 1063; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037, Block 2038, Block 2039, Block 2040, Block 2041, Block 2042, Block 2043, Block 2044, Block 2045, Block 2046, Block 2047, Block 2048; Tract 166: Block Group 1: Block 1082, Block 1083, Block 1084, Block 1085; Precinct HP 06, Precinct HP 10: Tract 144.06: Block Group 1: Block 1000, Block 1001, Block 1011; Precinct HP 12: Tract 136.02: Block Group 2: Block 2002, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2011, Block 2019, Block 2020; Block Group 3: Block 3011, Block 3012, Block 3013, Block 3015, Block 3016, Block 3017, Block 3022, Block 3023, Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3029, Block 3030, Block 3031, Block 3032; Tract 138: Block Group 4: Block 4008, Block 4009; Tract 146: Block Group 1: Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1033, Block 1034, Block 1047, Block 1048, Block 1049; Precinct HP 13, Precinct HP 14, Precinct HP 15, Precinct HP 16, Precinct HP 17: Tract 136.02: Block Group 1: Block 1000; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3014, Block 3019, Block 3020, Block 3021; Block Group 4: Block 4001, Block 4006, Block 4007, Block 4009, Block 4010; Precinct HP 18:  Tract 144.05: Block Group 2: Block 2003; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3004, Block 3005, Block 3006, Block 3013; Precinct HP 19A: Tract 144.05: Block Group 2: Block 2012, Block 2013, Block 2014; Precinct HP 19B, Precinct HP 20A, Precinct HP 20B, Precinct HP 21, Precinct HP 22, Precinct HP 23, Precinct HP 24, Precinct HP 25, Precinct HP 26, Precinct HP 27, Precinct Jamestown 1, Precinct Jamestown 2, Precinct Jamestown 3: Tract 126.09: Block Group 2: Block 2024, Block 2026, Block 2027, Block 2028, Block 2031, Block 2032, Block 2034, Block 2035, Block 2036, Block 2037, Block 2038, Block 2039, Block 2040, Block 2041, Block 2042, Block 2043, Block 2044, Block 2998; Tract 165.02: Block Group 1: Block 1015, Block 1016, Block 1017, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1041, Block 1042, Block 1043, Block 1044, Block 1045, Block 1046, Block 1047, Block 1048, Block 1049, Block 1050, Block 1051, Block 1052, Block 1053, Block 1054, Block 1055, Block 1056; Block Group 3: Block 3009, Block 3011, Block 3012, Block 3013; Tract 165.04: Block Group 1: Block 1065; Precinct Jamestown 4, Precinct Jamestown 5: Tract 145.02: Block Group 1: Block 1026, Block 1028, Block 1036, Block 1039, Block 1040, Block 1042, Block 1043, Block 1044, Block 1045, Block 1046, Block 1048, Block 1050, Block 1054, Block 1055, Block 1056, Block 1057, Block 1058, Block 1059, Block 1061; Block Group 2: Block 2025; Tract 166: Block Group 1: Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1013, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1035, Block 1036, Block 1040, Block 1041, Block 1066, Block 1072, Block 1073, Block 1074, Block 1075, Block 1076, Block 1077, Block 1078, Block 1079, Block 1080, Block 1081, Block 1086, Block 1087, Block 1088, Block 1089, Block 1090, Block 1091, Block 1092, Block 1093, Block 1094, Block 1095, Block 1096, Block 1097, Block 1098, Block 1099, Block 1100, Block 1101; Tract 167: Block Group 1: Block 1039; Precinct Sumner 1: Tract 165.02: Block Group 2: Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2046, Block 2047, Block 2048, Block 2049, Block 2050, Block 2057, Block 2075; Tract 167: Block Group 1: Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1015, Block 1016, Block 1017, Block 1021, Block 1022, Block 1023; Precinct Sumner 3: Tract 167: Block Group 1: Block 1014; Block Group 5: Block 5013, Block 5014, Block 5015, Block 5016, Block 5017, Block 5018, Block 5019, Block 5020.

District 62: Guilford County: Precinct Center Grove 1, Precinct Center Grove 2, Precinct Center Grove 3, Precinct Center Grove North, Precinct Deep River North, Precinct Deep River South: Tract 162.02: Block Group 1: Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1143, Block 1144; Precinct Friendship 3, Precinct Friendship 4, Precinct Friendship 5, Precinct GB 24, Precinct GB 25, Precinct GB 27, Precinct GB 28, Precinct GB 29, Precinct GB 30, Precinct GB 32, Precinct GB 39: Tract 161.01: Block Group 1: Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016; Precinct GB 40A, Precinct GB 40B, Precinct GB 41, Precinct GB 42, Precinct GB 64: Tract 160.04: Block Group 4: Block 4063, Block 4064, Block 4065, Block 4066, Block 4068, Block 4069, Block 4071; Tract 162.01: Block Group 2: Block 2043, Block 2058, Block 2059, Block 2060, Block 2062, Block 2063, Block 2064, Block 2065, Block 2066, Block 2067, Block 2068, Block 2069, Block 2070, Block 2077, Block 2078; Tract 162.02: Block Group 1: Block 1002, Block 1003; Precinct Oak Ridge 1, Precinct Oak Ridge 2, Precinct Stokesdale, Precinct Summerfield 1, Precinct Summerfield 2, Precinct Summerfield 3, Precinct Summerfield 4.

District 63: Alamance County: Precinct Burlington 04, Precinct Burlington 05, Precinct Burlington 07, Precinct Burlington 08, Precinct Burlington 10, Precinct Burlington East, Precinct Burlington North, Precinct Burlington South, Precinct Burlington West, Precinct Graham 3, Precinct Graham East, Precinct Graham North, Precinct Graham West, Precinct Haw River, Precinct Melville North, Precinct Melville South, Precinct Pleasant Grove.

District 64: Alamance County: Precinct Albright, Precinct Boone 5, Precinct Boone Central, Precinct Boone North, Precinct Boone South, Precinct Boone West, Precinct Burlington 06, Precinct Burlington 09, Precinct Coble, Precinct Faucette, Precinct Graham 4, Precinct Graham South, Precinct Melville 3, Precinct Morton, Precinct Newlin North, Precinct Newlin South, Precinct Patterson, Precinct Thompson North, Precinct Thompson South.

District 65: Rockingham County: Precinct Bethlehem, Precinct Central Area, Precinct Draper, Precinct Ironworks: Tract 415: Block Group 5: Block 5004, Block 5005, Block 5006, Block 5009, Block 5010, Block 5997; Tract 416: Block Group 3: Block 3006, Block 3007, Block 3008, Block 3009, Block 3012, Block 3013, Block 3014, Block 3015, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3029, Block 3041, Block 3992, Block 3993, Block 3999; Precinct Leaksville 1, Precinct Leaksville 2, Precinct Leaksville 3, Precinct Mayfield, Precinct Oregon Hill, Precinct Price, Precinct Reidsville 1, Precinct Reidsville 2, Precinct Reidsville 3, Precinct Reidsville 4, Precinct Reidsville 5, Precinct Reidsville 6, Precinct Ruffin, Precinct Shiloh, Precinct Simpsonville: Tract 411: Block Group 5: Block 5000, Block 5001, Block 5018, Block 5019, Block 5020, Block 5021, Block 5022, Block 5023, Block 5024; Tract 412: Block Group 1: Block 1024; Tract 415: Block Group 5: Block 5000, Block 5001; Tract 416: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1039; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2036, Block 2037, Block 2038, Block 2039, Block 2040, Block 2998, Block 2999; Precinct Spray 1, Precinct Stoneville, Precinct Wentworth, Precinct Williamsburg.

District 66: Montgomery County: Precinct Biscoe, Precinct Candor, Precinct Cheeks Creek, Precinct Little River, Precinct Mt Gilead, Precinct Ophir, Precinct Pee Dee, Precinct Rocky Springs, Precinct Star, Precinct Troy 1, Precinct Troy 2, Precinct Uwharrie: Tract 9603: Block Group 1: Block 1160, Block 1165, Block 1166; Block Group 2: Block 2003, Block 2004, Block 2006; Precinct Wadeville; Richmond County.

District 67: Montgomery County: Precinct Eldorado, Precinct Uwharrie: Tract 9602: Block Group 4: Block 4058; Tract 9603: Block Group 2: Block 2000, Block 2001, Block 2002, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037, Block 2038, Block 2039, Block 2040, Block 2041, Block 2042, Block 2043, Block 2044, Block 2045, Block 2046, Block 2047, Block 2048, Block 2049, Block 2050, Block 2051, Block 2052, Block 2053, Block 2054, Block 2055, Block 2056, Block 2057, Block 2058, Block 2059, Block 2060, Block 2061, Block 2062, Block 2063, Block 2064, Block 2065, Block 2066, Block 2067, Block 2068, Block 2069, Block 2070, Block 2071, Block 2072, Block 2073, Block 2074, Block 2075, Block 2076, Block 2077, Block 2078, Block 2079, Block 2080, Block 2081, Block 2082, Block 2083, Block 2084, Block 2085, Block 2086, Block 2087, Block 2088, Block 2089, Block 2090, Block 2091, Block 2092, Block 2998, Block 2999; Tract 9604: Block Group 4: Block 4033, Block 4997; Stanly County, Union County: Precinct 11, Precinct 12: Tract 202.01: Block Group 1: Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1041, Block 1042, Block 1043; Block Group 3: Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014; Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4013, Block 4014, Block 4015, Block 4016, Block 4025, Block 4026, Block 4027; Precinct 13: Tract 202.01: Block Group 4: Block 4005, Block 4006, Block 4017, Block 4018, Block 4019, Block 4020, Block 4021, Block 4022, Block 4023; Precinct 32.

District 68: Union County: Precinct 05, Precinct 06, Precinct 07: Tract 210.03: Block Group 1: Block 1021, Block 1022, Block 1026, Block 1027, Block 1042, Block 1043, Block 1044, Block 1045; Block Group 3: Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3029, Block 3030, Block 3031, Block 3032, Block 3033, Block 3034, Block 3035, Block 3036, Block 3037, Block 3038, Block 3039, Block 3040, Block 3045; Precinct 12: Tract 202.02: Block Group 4: Block 4010, Block 4020; Precinct 13: Tract 202.01: Block Group 4: Block 4024; Tract 202.02: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1016, Block 1024, Block 1025; Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004, Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4011, Block 4012, Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4018, Block 4019; Precinct 14, Precinct 15, Precinct 16, Precinct 17, Precinct 18, Precinct 19, Precinct 20, Precinct 21, Precinct 22 & 33, Precinct 28, Precinct 29, Precinct 30, Precinct 31, Precinct 34: Tract 206: Block Group 1: Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010; Precinct 35, Precinct 37, Precinct 38, Precinct 39, Precinct 40, Precinct 41, Precinct 42.

District 69: Anson County, Union County: Precinct 01, Precinct 02, Precinct 03, Precinct 04, Precinct 07: Tract 205: Block Group 4: Block 4011, Block 4012, Block 4013, Block 4015, Block 4016, Block 4017, Block 4018, Block 4019, Block 4020, Block 4021, Block 4022, Block 4023, Block 4024, Block 4025, Block 4026, Block 4027, Block 4028, Block 4029, Block 4030, Block 4031, Block 4032, Block 4033, Block 4034; Tract 209.02: Block Group 2: Block 2000, Block 2001, Block 2002, Block 2013; Tract 210.03: Block Group 3: Block 3000, Block 3001, Block 3041, Block 3042, Block 3043, Block 3044; Precinct 08, Precinct 09, Precinct 10, Precinct 23, Precinct 24, Precinct 25, Precinct 26, Precinct 27, Precinct 34: Tract 201: Block Group 2: Block 2047, Block 2048; Block Group 3: Block 3012, Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3029, Block 3030, Block 3034, Block 3035, Block 3036, Block 3037, Block 3038, Block 3039, Block 3040, Block 3041, Block 3042, Block 3043, Block 3044, Block 3045, Block 3046, Block 3047, Block 3048, Block 3049, Block 3050, Block 3051, Block 3052, Block 3053, Block 3054, Block 3055, Block 3056, Block 3057, Block 3058, Block 3059, Block 3060, Block 3061, Block 3062, Block 3063, Block 3064, Block 3065, Block 3066, Block 3067, Block 3068, Block 3069, Block 3070, Block 3071, Block 3072, Block 3998, Block 3999; Tract 206: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1029, Block 1030, Block 1998, Block 1999; Tract 207: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2013, Block 2014, Block 2038, Block 2039; Precinct 36, Precinct 43.

District 70: Randolph County: Precinct Archdale 1, Precinct Archdale 2, Precinct Archdale 3, Precinct Asheboro Armory, Precinct Asheboro Eastside, Precinct Asheboro Lindley Park, Precinct Asheboro North 2, Precinct Falls, Precinct Franklinville, Precinct Level Cross, Precinct Liberty, Precinct New Market North, Precinct New Market South, Precinct Providence 1, Precinct Providence 2, Precinct Ramseur, Precinct Randleman East, Precinct Randleman West, Precinct Staley.

District 71: Forsyth County: Precinct 042: Tract 35: Block Group 4: Block 4006, Block 4007; Precinct 043: Tract 34.01: Block Group 1: Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1033, Block 1034, Block 1035, Block 1036, Block 1041, Block 1043, Block 1045, Block 1046; Block Group 2: Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034; Precinct 082: Tract 17: Block Group 1: Block 1000; Block Group 5: Block 5000, Block 5001, Block 5002, Block 5003, Block 5009, Block 5010, Block 5011, Block 5012, Block 5013, Block 5014, Block 5015, Block 5016, Block 5017, Block 5018, Block 5019, Block 5020, Block 5021, Block 5022, Block 5023, Block 5024, Block 5025, Block 5026, Block 5027, Block 5028, Block 5029, Block 5030, Block 5031, Block 5034, Block 5035, Block 5036, Block 5037, Block 5038, Block 5039, Block 5040, Block 5041, Block 5042; Tract 30.01: Block Group 1: Block 1050, Block 1052, Block 1053, Block 1054, Block 1055, Block 1056, Block 1057, Block 1058, Block 1059, Block 1060, Block 1061, Block 1062, Block 1063, Block 1064, Block 1065, Block 1070, Block 1071, Block 1072, Block 1073, Block 1074, Block 1075, Block 1076, Block 1077, Block 1078, Block 1079, Block 1080, Block 1081, Block 1082, Block 1083, Block 1084, Block 1085, Block 1086, Block 1087, Block 1093, Block 1094, Block 1095, Block 1998, Block 1999; Tract 30.02: Block Group 2: Block 2029, Block 2032, Block 2033, Block 2034; Precinct 122: Tract 37: Block Group 4: Block 4036, Block 4037, Block 4039, Block 4040, Block 4041, Block 4042, Block 4043, Block 4044, Block 4045, Block 4046, Block 4047, Block 4083, Block 4084; Precinct 301, Precinct 401, Precinct 402, Precinct 403, Precinct 404, Precinct 405, Precinct 501, Precinct 502, Precinct 503, Precinct 504, Precinct 505, Precinct 506: Tract 36: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012; Block Group 2: Block 2000, Block 2001, Block 2005, Block 2006, Block 2007, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2999; Precinct 507: Tract 33.03: Block Group 2: Block 2006, Block 2007, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2020, Block 2021, Block 2023, Block 2024, Block 2035, Block 2036, Block 2037, Block 2038, Block 2039, Block 2040, Block 2041, Block 2042, Block 2043, Block 2052, Block 2053, Block 2054, Block 2055, Block 2062, Block 2998; Block Group 3: Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021; Tract 34.01: Block Group 1: Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1037, Block 1038, Block 1039, Block 1040, Block 1052, Block 1053, Block 1054, Block 1055; Precinct 601: Tract 9: Block Group 1, Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3013, Block 3014; Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4008, Block 4009, Block 4015, Block 4016, Block 4017, Block 4018; Tract 10: Block Group 1: Block 1000, Block 1001, Block 1006, Block 1007, Block 1008, Block 1009; Block Group 2: Block 2004; Precinct 602: Tract 37: Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2998, Block 2999; Precinct 603, Precinct 604: Tract 10: Block Group 2: Block 2000, Block 2001, Block 2002, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018; Block Group 3: Block 3000, Block 3001, Block 3012, Block 3013, Block 3014; Tract 37: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022; Precinct 605: Tract 20.02: Block Group 1: Block 1001, Block 1002, Block 1012, Block 1013, Block 1014; Block Group 2: Block 2002, Block 2003, Block 2004, Block 2007, Block 2016, Block 2017; Tract 36: Block Group 2: Block 2002, Block 2003, Block 2004, Block 2008, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2998; Block Group 3: Block 3007, Block 3008, Block 3009; Tract 37: Block Group 1: Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028; Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004, Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012; Precinct 606, Precinct 704: Tract 10: Block Group 3: Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3009, Block 3010, Block 3011; Tract 21: Block Group 1: Block 1007; Precinct 902: Tract 1: Block Group 1: Block 1033, Block 1034, Block 1048, Block 1049, Block 1050, Block 1080, Block 1081, Block 1082, Block 1083, Block 1084, Block 1085, Block 1086, Block 1090, Block 1091, Block 1092; Tract 2: Block Group 1: Block 1014, Block 1015, Block 1018, Block 1019, Block 1020, Block 1021, Block 1024, Block 1025, Block 1026; Tract 11: Block Group 2: Block 2000, Block 2001, Block 2002, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022.

District 72: Forsyth County: Precinct 031: Tract 28.07: Block Group 1: Block 1000, Block 1001, Block 1011, Block 1012, Block 1022, Block 1023, Block 1024, Block 1025; Precinct 032: Tract 28.04: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014; Tract 28.05: Block Group 3: Block 3077, Block 3078, Block 3079; Block Group 4: Block 4000, Block 4001, Block 4002, Block 4004, Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4017, Block 4018; Tract 28.06: Block Group 1: Block 1009, Block 1010, Block 1011, Block 1031; Precinct 033: Tract 27.02: Block Group 1: Block 1000, Block 1001, Block 1012; Tract 28.05: Block Group 2: Block 2027, Block 2028; Tract 28.06: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038; Block Group 2; Tract 28.07: Block Group 1: Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021; Tract 29.01: Block Group 2: Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2022, Block 2023, Block 2024, Block 2029, Block 2030, Block 2031, Block 2033; Precinct 081, Precinct 082: Tract 17: Block Group 5: Block 5004, Block 5005, Block 5006, Block 5007, Block 5008; Tract 30.02: Block Group 2: Block 2035, Block 2036, Block 2037; Precinct 083: Tract 16.01: Block Group 1: Block 1000, Block 1012, Block 1013; Tract 29.02: Block Group 1: Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1041, Block 1042, Block 1043, Block 1044, Block 1045, Block 1046, Block 1047, Block 1048, Block 1049, Block 1050, Block 1051, Block 1052, Block 1053, Block 1054, Block 1055, Block 1056, Block 1057, Block 1058, Block 1059, Block 1060, Block 1061, Block 1062, Block 1063, Block 1064, Block 1065, Block 1066, Block 1067, Block 1068, Block 1069, Block 1070, Block 1071, Block 1072, Block 1073, Block 1074, Block 1075, Block 1076, Block 1077, Block 1078, Block 1079, Block 1080, Block 1081, Block 1082, Block 1083, Block 1084, Block 1085, Block 1086, Block 1087, Block 1090, Block 1091, Block 1092, Block 1093, Block 1094, Block 1095, Block 1096, Block 1097, Block 1098, Block 1099, Block 1100; Block Group 2: Block 2000, Block 2011; Block Group 4: Block 4000, Block 4001, Block 4002, Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4013, Block 4014, Block 4026, Block 4027, Block 4028, Block 4029, Block 4030, Block 4031, Block 4032, Block 4033, Block 4034, Block 4035, Block 4036, Block 4037, Block 4038, Block 4039; Tract 30.02: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1016, Block 1017, Block 1018; Block Group 2: Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2020, Block 2021; Precinct 101: Tract 28.04: Block Group 1: Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1999; Block Group 2: Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3011, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3026, Block 3027, Block 3030; Tract 28.05: Block Group 4: Block 4015, Block 4016, Block 4019; Precinct 111: Tract 29.01: Block Group 2: Block 2021, Block 2025, Block 2026, Block 2027, Block 2028; Precinct 201, Precinct 203, Precinct 204, Precinct 205, Precinct 206, Precinct 207, Precinct 302, Precinct 303, Precinct 304, Precinct 305, Precinct 306, Precinct 903, Precinct 904, Precinct 905, Precinct 907, Precinct 908: Tract 26.03: Block Group 3: Block 3001; Tract 26.04: Block Group 3: Block 3000, Block 3001, Block 3002; Precinct 909: Tract 26.04: Block Group 1: Block 1012, Block 1013, Block 1016, Block 1017, Block 1019; Block Group 2: Block 2001, Block 2002, Block 2003, Block 2007, Block 2008, Block 2009, Block 2010, Block 2023, Block 2024, Block 2025.

District 73: Davidson County: Precinct Abbotts Creek, Precinct Gumtree, Precinct Wallburg; Forsyth County: Precinct 011, Precinct 012, Precinct 013, Precinct 014, Precinct 015, Precinct 021, Precinct 042: Tract 35: Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004, Block 4005, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4018, Block 4019; Precinct 043: Tract 33.03: Block Group 3: Block 3032, Block 3033, Block 3034, Block 3035, Block 3036, Block 3037, Block 3038, Block 3039; Tract 34.01: Block Group 1: Block 1000, Block 1001, Block 1042, Block 1044, Block 1047, Block 1048, Block 1049, Block 1050, Block 1051, Block 1056, Block 1057, Block 1058; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022; Tract 34.02: Block Group 1, Block Group 2: Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037; Precinct 061, Precinct 062, Precinct 063, Precinct 064, Precinct 065, Precinct 066, Precinct 067, Precinct 068, Precinct 112: Tract 31.01: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1013, Block 1052, Block 1053, Block 1054; Precinct 507: Tract 33.03: Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2056, Block 2057, Block 2058, Block 2059, Block 2060, Block 2061; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3022, Block 3023, Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3029, Block 3030, Block 3031, Block 3040, Block 3041.

District 74: Forsyth County: Precinct 031: Tract 28.07: Block Group 2: Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2031, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037, Block 2999; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3012, Block 3013, Block 3022, Block 3023, Block 3024, Block 3025, Block 3026, Block 3027; Precinct 032: Tract 28.05: Block Group 1: Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1025, Block 1026, Block 1027, Block 1050, Block 1051, Block 1052, Block 1053, Block 1054, Block 1082, Block 1083, Block 1084, Block 1085, Block 1086, Block 1087, Block 1088, Block 1089, Block 1090, Block 1091, Block 1092, Block 1093, Block 1094, Block 1095, Block 1096, Block 1097, Block 1098, Block 1100; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3040, Block 3041, Block 3042, Block 3043, Block 3044, Block 3045, Block 3046, Block 3047, Block 3048, Block 3049, Block 3052, Block 3053, Block 3057, Block 3058, Block 3059, Block 3060, Block 3061, Block 3062, Block 3064, Block 3065, Block 3066, Block 3069, Block 3070, Block 3071, Block 3072, Block 3073, Block 3074, Block 3075, Block 3076, Block 3080, Block 3995, Block 3996, Block 3997, Block 3998, Block 3999; Block Group 4: Block 4003; Precinct 033: Tract 29.01: Block Group 2: Block 2005, Block 2006, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013; Precinct 034, Precinct 082: Tract 30.01: Block Group 1: Block 1002, Block 1003, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1041, Block 1042, Block 1043, Block 1044, Block 1045, Block 1046, Block 1047, Block 1048, Block 1049, Block 1051, Block 1088, Block 1089, Block 1090, Block 1091, Block 1092; Block Group 2: Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2076, Block 2077, Block 2078, Block 2079, Block 2080, Block 2081, Block 2082; Block Group 3: Block 3009, Block 3010, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3064, Block 3065, Block 3066, Block 3067, Block 3068, Block 3069, Block 3070, Block 3071, Block 3072, Block 3073, Block 3077, Block 3089, Block 3090, Block 3091; Tract 30.02: Block Group 2: Block 2000, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2030, Block 2031; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3015, Block 3016, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3029, Block 3030, Block 3031, Block 3032, Block 3033, Block 3034, Block 3035, Block 3036, Block 3037, Block 3038, Block 3039, Block 3040, Block 3041, Block 3042, Block 3043, Block 3044, Block 3045, Block 3046, Block 3047, Block 3048, Block 3049, Block 3050, Block 3051, Block 3052, Block 3053, Block 3054, Block 3055, Block 3056, Block 3057, Block 3058, Block 3059, Block 3060, Block 3061, Block 3062, Block 3063, Block 3997, Block 3998, Block 3999; Precinct 083: Tract 29.02: Block Group 1: Block 1000, Block 1001, Block 1011, Block 1012, Block 1013, Block 1014, Block 1088, Block 1089; Tract 30.02: Block Group 3: Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3017, Block 3018, Block 3019, Block 3020; Precinct 091, Precinct 092, Precinct 101: Tract 28.01: Block Group 3: Block 3028, Block 3029, Block 3030, Block 3031, Block 3032, Block 3033, Block 3034, Block 3035, Block 3040, Block 3041, Block 3042, Block 3043, Block 3044, Block 3045, Block 3046, Block 3047, Block 3048, Block 3061, Block 3062, Block 3063; Tract 28.04: Block Group 3: Block 3028, Block 3029; Tract 28.05: Block Group 3: Block 3063; Block Group 4: Block 4013, Block 4014; Precinct 111: Tract 28.07: Block Group 2: Block 2000, Block 2001, Block 2029, Block 2030, Block 2038; Tract 29.01: Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2007, Block 2008, Block 2019, Block 2020; Tract 29.02: Block Group 5: Block 5006, Block 5007, Block 5008, Block 5009, Block 5010, Block 5011, Block 5013, Block 5014, Block 5015, Block 5016, Block 5017, Block 5018, Block 5019, Block 5020, Block 5021, Block 5022, Block 5023, Block 5024, Block 5025, Block 5026, Block 5027, Block 5028, Block 5029, Block 5030, Block 5031, Block 5034, Block 5999; Block Group 6: Block 6005, Block 6006, Block 6007, Block 6008; Precinct 112: Tract 29.02: Block Group 5: Block 5000, Block 5001, Block 5002, Block 5003, Block 5004, Block 5005, Block 5032, Block 5033, Block 5035, Block 5036, Block 5037, Block 5038, Block 5039; Block Group 6: Block 6000, Block 6001, Block 6002, Block 6003, Block 6004, Block 6009, Block 6010, Block 6011, Block 6012, Block 6013, Block 6014; Tract 31.01: Block Group 1: Block 1012, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1041, Block 1042, Block 1043, Block 1044, Block 1045, Block 1046, Block 1047, Block 1048, Block 1049, Block 1050, Block 1051, Block 1055, Block 1056, Block 1057, Block 1058, Block 1059, Block 1060, Block 1061, Block 1062, Block 1063, Block 1064, Block 1065, Block 1066, Block 1067, Block 1068; Block Group 2: Block 2023, Block 2024, Block 2026, Block 2027, Block 2028, Block 2029, Block 2061, Block 2062, Block 2064, Block 2993; Precinct 131, Precinct 132, Precinct 133: Tract 39.07: Block Group 2: Block 2008; Tract 40.08: Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008; Tract 41.02: Block Group 1: Block 1014, Block 1015, Block 1016, Block 1018, Block 1019, Block 1021, Block 1022, Block 1023, Block 1024, Block 1997, Block 1998; Block Group 2: Block 2001, Block 2002, Block 2003, Block 2004, Block 2999; Precinct 601: Tract 10: Block Group 1:  Block 1002, Block 1003, Block 1004, Block 1005, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017; Block Group 2: Block 2003, Block 2005, Block 2006; Block Group 4: Block 4000; Precinct 604: Tract 10: Block Group 2: Block 2007, Block 2008; Block Group 4: Block 4003, Block 4004, Block 4011; Precinct 701, Precinct 702, Precinct 703, Precinct 706, Precinct 707, Precinct 801, Precinct 802, Precinct 803, Precinct 804, Precinct 805, Precinct 806, Precinct 809, Precinct 901, Precinct 902: Tract 1: Block Group 1: Block 1035, Block 1036, Block 1043, Block 1044, Block 1045, Block 1046, Block 1047, Block 1087, Block 1088, Block 1089; Tract 11: Block Group 1: Block 1013, Block 1014, Block 1015, Block 1016, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024; Block Group 2: Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2023, Block 2024; Block Group 3: Block 3010, Block 3011; Precinct 906, Precinct 908: Tract 26.04: Block Group 3: Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3029, Block 3030, Block 3031, Block 3032, Block 3033, Block 3034, Block 3035, Block 3036, Block 3037, Block 3038, Block 3039, Block 3040, Block 3041, Block 3042, Block 3043, Block 3044, Block 3045, Block 3047, Block 3048, Block 3049, Block 3050, Block 3051, Block 3052, Block 3053, Block 3997, Block 3998, Block 3999; Precinct 909: Tract 26.04: Block Group 1: Block 1014, Block 1015, Block 1018; Block Group 2: Block 2004, Block 2005, Block 2006, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031.

District 75: Forsyth County: Precinct 042: Tract 35: Block Group 4: Block 4020, Block 4021, Block 4022, Block 4023, Block 4024, Block 4025, Block 4026, Block 4027, Block 4028, Block 4029, Block 4030, Block 4031, Block 4032, Block 4033, Block 4034, Block 4035; Tract 36: Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3029, Block 3030, Block 3031, Block 3032, Block 3033, Block 3034, Block 3035, Block 3036, Block 3037, Block 3039, Block 3040, Block 3041, Block 3042, Block 3043, Block 3044, Block 3045, Block 3046, Block 3047, Block 3048, Block 3049, Block 3050, Block 3051, Block 3052, Block 3053, Block 3054, Block 3055, Block 3056, Block 3057, Block 3058, Block 3059, Block 3060, Block 3061, Block 3062, Block 3063, Block 3064, Block 3065, Block 3066, Block 3067, Block 3068, Block 3069, Block 3999; Precinct 051, Precinct 052, Precinct 053, Precinct 054, Precinct 055, Precinct 071, Precinct 072, Precinct 073, Precinct 074, Precinct 075, Precinct 122: Tract 37: Block Group 2: Block 2041, Block 2042, Block 2043; Block Group 4: Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4018, Block 4019, Block 4020, Block 4021, Block 4022, Block 4023, Block 4024, Block 4025, Block 4026, Block 4027, Block 4028, Block 4029, Block 4030, Block 4031, Block 4032, Block 4033, Block 4034, Block 4035, Block 4038, Block 4048, Block 4049, Block 4050, Block 4051, Block 4052, Block 4053, Block 4054, Block 4055, Block 4056, Block 4057, Block 4058, Block 4059, Block 4060, Block 4061, Block 4062, Block 4063, Block 4064, Block 4065, Block 4066, Block 4067, Block 4068, Block 4069, Block 4070, Block 4071, Block 4072, Block 4073, Block 4074, Block 4075, Block 4076, Block 4077, Block 4078, Block 4079, Block 4080, Block 4081, Block 4082, Block 4085, Block 4086, Block 4087, Block 4088, Block 4089, Block 4090, Block 4091, Block 4092, Block 4093, Block 4094, Block 4095, Block 4096, Block 4097, Block 4098, Block 4099, Block 4100, Block 4101, Block 4102, Block 4103, Block 4104, Block 4105, Block 4106, Block 4107, Block 4108, Block 4109, Block 4110, Block 4111, Block 4112, Block 4113, Block 4114, Block 4115, Block 4116, Block 4117, Block 4118, Block 4119, Block 4120, Block 4121, Block 4997, Block 4998, Block 4999; Tract 38.03: Block Group 2: Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2025, Block 2026, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034; Precinct 123, Precinct 133: Tract 40.08: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1016, Block 1017, Block 1018; Block Group 2: Block 2009, Block 2010, Block 2011; Tract 40.09: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1019, Block 1028, Block 1999; Block Group 2; Tract 41.02: Block Group 2: Block 2012, Block 2998; Precinct 506: Tract 36: Block Group 1: Block 1013; Block Group 3: Block 3004, Block 3005, Block 3013, Block 3014; Precinct 602: Tract 37: Block Group 2: Block 2023, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037, Block 2038, Block 2039, Block 2040; Block Group 3; Tract 38.03: Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2022, Block 2023, Block 2024, Block 2027, Block 2028; Precinct 605: Tract 36: Block Group 3: Block 3006, Block 3010, Block 3011, Block 3012, Block 3038; Precinct 607, Precinct 704: Tract 21: Block Group 1: Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1008, Block 1009, Block 1010, Block 1011; Block Group 3: Block 3000, Block 3001, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010; Tract 22: Block Group 4: Block 4014, Block 4015, Block 4018, Block 4019; Precinct 705, Precinct 708, Precinct 709, Precinct 807, Precinct 808.

District 76: Rowan County: Precinct Barnhardt Mill, Precinct Blackwelder Park, Precinct Bostian Cross Road, Precinct Bostian School, Precinct China Grove North, Precinct China Grove South, Precinct Enochville East, Precinct Enochville West, Precinct Faith, Precinct Gold Knob, Precinct Granite Quarry North, Precinct Granite Quarry South, Precinct Hatters Shop, Precinct Kannapolis East, Precinct Kannapolis West, Precinct Landis East, Precinct Landis West, Precinct Morgan 1, Precinct Morgan 2, Precinct Rock Grove, Precinct Rockwell, Precinct Sumner: Tract 502.02: Block Group 2: Block 2033, Block 2034, Block 2035, Block 2036, Block 2066; Tract 511.02: Block Group 1: Block 1000, Block 1001; Block Group 2: Block 2003, Block 2004, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2014, Block 2015, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030; Tract 512.03: Block Group 1: Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1033; Block Group 2: Block 2000, Block 2001, Block 2004, Block 2014, Block 2015, Block 2016, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030; Tract 512.04: Block Group 2: Block 2020, Block 2021, Block 2022, Block 2024, Block 2027, Block 2028; Precinct Trading Ford.

District 77: Rowan County: Precinct Bradshaw, Precinct Cleveland, Precinct Ellis, Precinct Franklin, Precinct Innes West, Precinct Locke North, Precinct Locke South, Precinct Milford Hills City, Precinct Milford Hills County, Precinct Mt. Ulla, Precinct Scotch Irish, Precinct Spencer, Precinct Spencer East, Precinct Steele, Precinct Sumner: Tract 511.02: Block Group 2: Block 2012, Block 2013, Block 2016; Tract 512.03: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1030, Block 1031, Block 1032, Block 1034, Block 1035; Block Group 2: Block 2002, Block 2003, Block 2017; Tract 512.04: Block Group 1: Block 1013, Block 1023, Block 1024, Block 1040; Block Group 2: Block 2000, Block 2016, Block 2017, Block 2018, Block 2019, Block 2023; Precinct Unity, Precinct Ward 1 East, Precinct Ward 1 North, Precinct Ward 1 West, Precinct Ward 2 East, Precinct Ward 2 North, Precinct Ward 2 West, Precinct Ward 3 West, Precinct Ward South.

District 78: Randolph County: Precinct Asheboro Loflin, Precinct Asheboro Mccrary, Precinct Asheboro North 1, Precinct Asheboro Southpointe, Precinct Asheboro Westside, Precinct Back Creek, Precinct Brower, Precinct Cedar Grove East, Precinct Cedar Grove West, Precinct Coleridge, Precinct Concord, Precinct Grant, Precinct New Hope, Precinct Pleasant Grove, Precinct Prospect, Precinct Richland, Precinct Tabernacle, Precinct Trinity East, Precinct Trinity Tabernacle, Precinct Trinity West, Precinct Union.

District 79: Davie County, Iredell County: Precinct Bethany: Tract 607: Block Group 1: Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1014, Block 1015, Block 1016, Block 1017; Block Group 2: Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2014, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2024, Block 2026, Block 2991, Block 2993, Block 2994, Block 2997, Block 2998; Tract 610: Block Group 2: Block 2000; Block Group 3: Block 3008, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3019; Block Group 4: Block 4014, Block 4111, Block 4112; Precinct Chambersburg, Precinct Cool Springs, Precinct Statesville 1, Precinct Statesville 2, Precinct Statesville 6: Tract 601: Block Group 4: Block 4025, Block 4026, Block 4027, Block 4028, Block 4029, Block 4030, Block 4031, Block 4033, Block 4034; Tract 602: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1017, Block 1018, Block 1020; Block Group 2; Tract 603: Block Group 1: Block 1011; Block Group 2: Block 2000, Block 2007, Block 2008, Block 2030; Block Group 3: Block 3028; Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4028, Block 4029; Tract 606: Block Group 3: Block 3038, Block 3039, Block 3040, Block 3041, Block 3042, Block 3043, Block 3044, Block 3045, Block 3046, Block 3047, Block 3054, Block 3055, Block 3056, Block 3057, Block 3058, Block 3059, Block 3060; Block Group 4: Block 4008, Block 4009, Block 4011, Block 4012, Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4018, Block 4019, Block 4020, Block 4021, Block 4022, Block 4023, Block 4024, Block 4025, Block 4026, Block 4030, Block 4031, Block 4032, Block 4033, Block 4034, Block 4035, Block 4036, Block 4037, Block 4038, Block 4039, Block 4041, Block 4042, Block 4043, Block 4044, Block 4045, Block 4046, Block 4048, Block 4049, Block 4053, Block 4997; Tract 612: Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3027, Block 3028, Block 3029, Block 3033; Tract 613: Block Group 3: Block 3013, Block 3014, Block 3015, Block 3016; Precinct Turnersburg.

District 80: Davidson County: Precinct Arcadia, Precinct Denton, Precinct Emmons, Precinct Healing Springs, Precinct Holly Grove, Precinct Lexington 3, Precinct Liberty, Precinct Midway, Precinct North Davidson, Precinct Reeds Yadkin College, Precinct Reedy Creek, Precinct Silver Valley, Precinct South Davidson, Precinct Thomasville 01, Precinct Thomasville 05: Tract 607: Block Group 1: Block 1031; Tract 610: Block Group 1: Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1041, Block 1042, Block 1043, Block 1044, Block 1045, Block 1046, Block 1047, Block 1048; Block Group 2: Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030; Block Group 3: Block 3019, Block 3020, Block 3021, Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3029; Tract 611: Block Group 1: Block 1000, Block 1005; Block Group 2: Block 2001, Block 2002, Block 2004, Block 2005; Precinct Thomasville 08, Precinct Thomasville 09, Precinct Thomasville 10, Precinct Welcome, Precinct West Arcadia.

District 81: Davidson County: Precinct Boone, Precinct Central, Precinct Cotton Grove, Precinct Lexington 1, Precinct Lexington 2, Precinct Lexington 4, Precinct Silver Hill, Precinct Southmont, Precinct Thomasville 02, Precinct Thomasville 03, Precinct Thomasville 04, Precinct Thomasville 05: Tract 607: Block Group 1: Block 1032; Tract 610: Block Group 2: Block 2019, Block 2020, Block 2021; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3017, Block 3018, Block 3022, Block 3023, Block 3030, Block 3031, Block 3032, Block 3033, Block 3034, Block 3035, Block 3036, Block 3045, Block 3046, Block 3047, Block 3048, Block 3049, Block 3050, Block 3051, Block 3052, Block 3053, Block 3054, Block 3055, Block 3056, Block 3057, Block 3058, Block 3059; Precinct Thomasville 07, Precinct Tyro, Precinct Ward 1, Precinct Ward 2, Precinct Ward 3, Precinct Ward 4, Precinct Ward 5, Precinct Ward 6.

District 82: Cabarrus County: Precinct 01‑03, Precinct 02‑01, Precinct 02‑02, Precinct 02‑03, Precinct 02‑04, Precinct 02‑05, Precinct 02‑06, Precinct 02‑07, Precinct 03‑00, Precinct 12‑01, Precinct 12‑02, Precinct 12‑03, Precinct 12‑04, Precinct 12‑05, Precinct 12‑06, Precinct 12‑07, Precinct 12‑08, Precinct 12‑09, Precinct 12‑10, Precinct 12‑11, Precinct 12‑12.

District 83: Cabarrus County: Precinct 01‑01, Precinct 01‑02, Precinct 01‑04, Precinct 04‑01, Precinct 04‑02, Precinct 04‑03, Precinct 04‑04, Precinct 04‑05, Precinct 04‑06, Precinct 04‑07, Precinct 04‑08, Precinct 04‑09, Precinct 04‑10, Precinct 05‑00, Precinct 06‑00, Precinct 07‑00, Precinct 08‑00, Precinct 09‑00, Precinct 10‑00, Precinct 11‑01, Precinct 11‑02.

District 84: Avery County, Caldwell County: Precinct Gamewell 1, Precinct Gamewell 2, Precinct Globe/Johns River, Precinct Lenoir 4: Tract 302: Block Group 2: Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2025; Block Group 3: Block 3000, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3029, Block 3030, Block 3031, Block 3032, Block 3033, Block 3034; Block Group 4: Block 4001, Block 4002, Block 4003, Block 4004, Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4018, Block 4019, Block 4020, Block 4021, Block 4022, Block 4023, Block 4024; Tract 303: Block Group 2: Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021; Tract 309: Block Group 1: Block 1133, Block 1134, Block 1135, Block 1136; Precinct Mulberry, Precinct North Catawba 2: Tract 303: Block Group 3: Block 3017, Block 3018, Block 3019, Block 3020, Block 3022, Block 3023; Precinct Wilson Creek; Mitchell County, Yancey County: Precinct Brush Creek, Precinct Burnsville, Precinct Cane River, Precinct Crabtree, Precinct Egypt, Precinct Green Mountain, Precinct Jacks Creek, Precinct Pensacola, Precinct Prices Creek: Tract 9603: Block Group 1: Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1078; Tract 9604: Block Group 1: Block 1066, Block 1067, Block 1068, Block 1069, Block 1094; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3037, Block 3041, Block 3042, Block 3043, Block 3044, Block 3045, Block 3046, Block 3047, Block 3048, Block 3049, Block 3050, Block 3051, Block 3054, Block 3055, Block 3056, Block 3057, Block 3058, Block 3059, Block 3060, Block 3063, Block 3064, Block 3065, Block 3094, Block 3095, Block 3096, Block 3097, Block 3098, Block 3099, Block 3100, Block 3101, Block 3102, Block 3103, Block 3104, Block 3105, Block 3106, Block 3107, Block 3108; Precinct Ramseytown, Precinct South Toe.

District 85: Burke County: Precinct Icard 2, Precinct Icard 3, Precinct Icard 4: Tract 210: Block Group 2: Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2047, Block 2049, Block 2053, Block 2054, Block 2055, Block 2056, Block 2057, Block 2058, Block 2059, Block 2060, Block 2061, Block 2062, Block 2066, Block 2067, Block 2068, Block 2069, Block 2072, Block 2073, Block 2074, Block 2075, Block 2076, Block 2077, Block 2078; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006; Tract 212.02: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1041; Block Group 2: Block 2002, Block 2003; Precinct Icard 5, Precinct Lower Fork, Precinct Morganton 07: Tract 213.01: Block Group 1: Block 1009, Block 1010; Block Group 3: Block 3018, Block 3019, Block 3021; Tract 213.02: Block Group 1: Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1025, Block 1026; Block Group 2: Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2014, Block 2015, Block 2016, Block 2024; Precinct Silver Creek 2, Precinct Silver Creek 3, Precinct Upper Fork; McDowell County.

District 86: Burke County: Precinct Drexel 1, Precinct Drexel 3, Precinct Icard 1, Precinct Icard 4: Tract 210: Block Group 2: Block 2042, Block 2043, Block 2044, Block 2048, Block 2050, Block 2063, Block 2064, Block 2065, Block 2070, Block 2071; Precinct Jonas Ridge, Precinct Linville 1, Precinct Linville 2, Precinct Lovelady 1, Precinct Lovelady 2, Precinct Lovelady 4, Precinct Lower Creek, Precinct Morganton 01, Precinct Morganton 04, Precinct Morganton 05, Precinct Morganton 06, Precinct Morganton 07: Tract 203.02: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1031, Block 1032; Tract 213.01: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1011, Block 1012; Block Group 2; Tract 213.02: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1024; Block Group 2: Block 2013; Precinct Morganton 08, Precinct Morganton 09, Precinct Morganton 10, Precinct Quaker Meadow 1, Precinct Quaker Meadow 2, Precinct Silver Creek 1, Precinct Smokey Creek, Precinct Upper Creek.

District 87: Caldwell County: Precinct Hudson 1, Precinct Hudson 2, Precinct Kings Creek, Precinct Lenoir 1, Precinct Lenoir 2, Precinct Lenoir 3, Precinct Lenoir 4: Tract 302: Block Group 2: Block 2000, Block 2001, Block 2010, Block 2011, Block 2012, Block 2024, Block 2026; Precinct Little River, Precinct Lovelady 1, Precinct Lovelady 2, Precinct Lovelady‑Rhodhiss, Precinct Lower Creek 1, Precinct Lower Creek 2, Precinct Lower Creek 3, Precinct Lower Creek 4, Precinct North Catawba 1, Precinct North Catawba 2: Tract 303: Block Group 3: Block 3013, Block 3016, Block 3021, Block 3024, Block 3025, Block 3026, Block 3027; Tract 307: Block Group 1: Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014; Block Group 5: Block 5001; Tract 308: Block Group 2: Block 2000, Block 2001, Block 2005; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3015, Block 3016, Block 3017, Block 3018; Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004, Block 4005; Precinct Patterson, Precinct Sawmills 1, Precinct Sawmills 2, Precinct Yadkin Valley.

District 88: Alexander County, Catawba County: Precinct College Park, Precinct Falling Creek, Precinct Greenmont, Precinct Highland, Precinct Kenworth, Precinct Northwest, Precinct Oakland Heights, Precinct Oakwood, Precinct Ridgeview, Precinct Sweetwater: Tract 109: Block Group 2: Block 2000, Block 2025, Block 2026, Block 2027, Block 2028, Block 2030, Block 2031, Block 2032, Block 2033; Tract 110: Block Group 2: Block 2018, Block 2024, Block 2025, Block 2026, Block 2028, Block 2029, Block 2030, Block 2031; Block Group 4: Block 4018, Block 4019, Block 4023, Block 4024, Block 4025, Block 4026, Block 4027, Block 4028, Block 4029, Block 4030, Block 4031, Block 4032, Block 4033, Block 4034, Block 4035, Block 4036, Block 4037, Block 4038; Tract 111.02: Block Group 1: Block 1000, Block 1001, Block 1002; Block Group 3: Block 3001, Block 3002, Block 3003, Block 3004; Precinct Viewmont 1, Precinct Viewmont 2.

District 89: Catawba County: Precinct Balls Creek, Precinct Catawba, Precinct Claremont, Precinct Lake Norman, Precinct Maiden, Precinct Maiden East, Precinct Monogram, Precinct Mount Olive, Precinct Newton South, Precinct Oxford, Precinct Sherrills Ford, Precinct Startown: Tract 117.01: Block Group 2: Block 2048, Block 2049, Block 2050, Block 2051, Block 2052, Block 2053, Block 2054, Block 2055, Block 2056, Block 2057, Block 2058, Block 2059, Block 2060; Tract 117.02: Block Group 1: Block 1017, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040; Block Group 2: Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032; Block Group 3: Block 3016, Block 3017, Block 3018, Block 3022; Iredell County: Precinct Bethany: Tract 610: Block Group 2: Block 2001, Block 2002, Block 2003, Block 2010, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3009, Block 3010, Block 3011; Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004, Block 4013; Block Group 5: Block 5000, Block 5001, Block 5007, Block 5009, Block 5010, Block 5011, Block 5012, Block 5013, Block 5014, Block 5015, Block 5016, Block 5017, Block 5018, Block 5019; Precinct Concord, Precinct Fallstown: Tract 611: Block Group 5: Block 5031, Block 5032, Block 5033; Tract 612: Block Group 1: Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1998, Block 1999; Block Group 2: Block 2017; Precinct Shiloh.

District 90: Alleghany County, Surry County: Precinct Bryan, Precinct Dobson 1, Precinct Dobson 2, Precinct Dobson 3, Precinct Elkin 1, Precinct Elkin 2, Precinct Elkin 3, Precinct Franklin, Precinct Marsh, Precinct Mt Airy 1, Precinct Mt Airy 2, Precinct Mt Airy 3, Precinct Mt Airy 4, Precinct Mt Airy 5, Precinct Mt Airy 7, Precinct Mt Airy 8, Precinct Mt Airy 9, Precinct Rockford, Precinct Stewarts Creek 1, Precinct Stewarts Creek 2.

District 91: Rockingham County: Precinct Dan Valley, Precinct Hogans, Precinct Huntsville, Precinct Ironworks: Tract 416: Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3010, Block 3011, Block 3016, Block 3017, Block 3018, Block 3019, Block 3030, Block 3031, Block 3032, Block 3033, Block 3034, Block 3035, Block 3036, Block 3037, Block 3038, Block 3039, Block 3040, Block 3991, Block 3994, Block 3995, Block 3996, Block 3997, Block 3998; Block Group 4: Block 4002, Block 4003, Block 4004, Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4018, Block 4019, Block 4020, Block 4021, Block 4022, Block 4023, Block 4024, Block 4025, Block 4026, Block 4027, Block 4028, Block 4999; Block Group 5: Block 5009, Block 5010, Block 5020; Precinct Madison 1, Precinct Madison 2, Precinct Martins, Precinct Mayodan, Precinct New Bethel, Precinct Simpsonville: Tract 416: Block Group 1: Block 1038; Block Group 2: Block 2017, Block 2028, Block 2034, Block 2035, Block 2997; Block Group 5: Block 5000, Block 5008; Stokes County.

District 92: Iredell County: Precinct Eagle Mills, Precinct New Hope, Precinct Olin, Precinct Sharpesburg, Precinct Union Grove; Surry County: Precinct Eldora, Precinct Longhill, Precinct Mt Airy 6, Precinct Pilot 1, Precinct Pilot 2, Precinct Shoals, Precinct Siloam, Precinct Westfield North, Precinct Westfield South; Yadkin County.

District 93: Ashe County, Watauga County.

District 94: Wilkes County.

District 95: Iredell County: Precinct Barringer, Precinct Coddle Creek 1, Precinct Coddle Creek 2, Precinct Coddle Creek 3, Precinct Coddle Creek 4, Precinct Davidson 1, Precinct Davidson 2, Precinct Fallstown: Tract 612: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1024, Block 1025, Block 1026, Block 1027; Block Group 2: Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032; Block Group 3: Block 3037, Block 3040, Block 3043, Block 3044, Block 3045, Block 3046, Block 3047, Block 3048, Block 3049, Block 3050, Block 3051, Block 3052, Block 3053; Block Group 4: Block 4003, Block 4004, Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4018, Block 4020, Block 4021, Block 4022, Block 4023, Block 4024, Block 4027, Block 4028, Block 4030, Block 4031, Block 4032; Block Group 5: Block 5005, Block 5006, Block 5007, Block 5008, Block 5009, Block 5010, Block 5011, Block 5012, Block 5013, Block 5014, Block 5015, Block 5016, Block 5020, Block 5021, Block 5022, Block 5023, Block 5030, Block 5031, Block 5999; Block Group 6, Block Group 7, Block Group 8: Block 8000, Block 8001, Block 8002, Block 8003, Block 8004, Block 8005, Block 8006, Block 8007, Block 8009, Block 8010, Block 8048, Block 8049, Block 8053, Block 8054, Block 8996, Block 8999; Block Group 9: Block 9002, Block 9003, Block 9004, Block 9005, Block 9006, Block 9007, Block 9008, Block 9009, Block 9010, Block 9011; Precinct Statesville 3, Precinct Statesville 4, Precinct Statesville 5, Precinct Statesville 6: Tract 603: Block Group 2: Block 2012, Block 2013, Block 2014, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2031; Block Group 3: Block 3027, Block 3029; Block Group 4: Block 4004, Block 4005, Block 4015, Block 4016, Block 4017, Block 4018, Block 4019, Block 4020, Block 4023, Block 4024, Block 4025, Block 4026, Block 4027; Tract 612: Block Group 2: Block 2000, Block 2001, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2999; Block Group 3: Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3026, Block 3998, Block 3999.

District 96: Catawba County: Precinct Banoak, Precinct Blackburn, Precinct Brookford, Precinct Conover East, Precinct Conover West, Precinct Longview North, Precinct Longview South, Precinct Mountain View 1, Precinct Mountain View 2, Precinct Newton East, Precinct Newton North, Precinct Newton West, Precinct Sandy Ridge, Precinct Springs, Precinct St Stephens 1, Precinct St Stephens 2, Precinct Startown: Tract 111.02: Block Group 2: Block 2084, Block 2085; Block Group 3: Block 3039, Block 3040; Tract 117.01: Block Group 1: Block 1049, Block 1050, Block 1051, Block 1052; Block Group 2: Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2036, Block 2037, Block 2038, Block 2039, Block 2040, Block 2041, Block 2042, Block 2043, Block 2044, Block 2045; Tract 117.02: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1018, Block 1019; Precinct Sweetwater: Tract 110: Block Group 3: Block 3002, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3029, Block 3032, Block 3033, Block 3035, Block 3036, Block 3037, Block 3038, Block 3039, Block 3040, Block 3041, Block 3042, Block 3043, Block 3044, Block 3045, Block 3046, Block 3047, Block 3048, Block 3049, Block 3050, Block 3051, Block 3052, Block 3053, Block 3054, Block 3055, Block 3056, Block 3057, Block 3058; Block Group 4: Block 4000, Block 4001, Block 4002, Block 4003, Block 4004, Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4020, Block 4021, Block 4022, Block 4039, Block 4040, Block 4041, Block 4042, Block 4043, Block 4044, Block 4045, Block 4046, Block 4047, Block 4048, Block 4049, Block 4050, Block 4051, Block 4052, Block 4053, Block 4054, Block 4055, Block 4056, Block 4057, Block 4058, Block 4059, Block 4060, Block 4061, Block 4062, Block 4063, Block 4064, Block 4065, Block 4066, Block 4067, Block 4068, Block 4069, Block 4070, Block 4071, Block 4072, Block 4073, Block 4074, Block 4075, Block 4076, Block 4077, Block 4078, Block 4079, Block 4080, Block 4081, Block 4082, Block 4083, Block 4084; Tract 111.02: Block Group 1: Block 1007, Block 1008, Block 1009, Block 1010, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1021; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2081, Block 2082, Block 2083, Block 2086, Block 2087; Block Group 3: Block 3000, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3029, Block 3030, Block 3031, Block 3032, Block 3033, Block 3034, Block 3035, Block 3036, Block 3037, Block 3038, Block 3041; Tract 117.01: Block Group 1: Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026.

District 97: Lincoln County.

District 98: Mecklenburg County: Precinct 127, Precinct 128, Precinct 133, Precinct 134: Tract 62.07: Block Group 2: Block 2010, Block 2011, Block 2012, Block 2015, Block 2016; Precinct 142, Precinct 143, Precinct 145, Precinct 202, Precinct 206, Precinct 207: Tract 62.06: Block Group 1: Block 1034, Block 1035, Block 1046, Block 1047; Tract 63.01: Block Group 1: Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1025, Block 1027, Block 1028, Block 1029, Block 1030; Block Group 2: Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007; Precinct 208, Precinct 209: Tract 61.01: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1007, Block 1008, Block 1009, Block 1010, Block 1012, Block 1013, Block 1014, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1041, Block 1042, Block 1069, Block 1996, Block 1997, Block 1998, Block 1999; Tract 62.07: Block Group 1: Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1989, Block 1990, Block 1991, Block 1992, Block 1993, Block 1994, Block 1995, Block 1996, Block 1997; Block Group 2: Block 2017, Block 2018, Block 2019, Block 2045, Block 2046, Block 2047, Block 2048, Block 2049, Block 2050, Block 2051, Block 2052, Block 2053, Block 2054, Block 2055, Block 2056, Block 2057, Block 2058, Block 2059, Block 2060, Block 2061, Block 2062, Block 2063, Block 2064, Block 2065, Block 2066, Block 2067, Block 2068, Block 2069, Block 2070, Block 2071, Block 2072, Block 2073, Block 2074; Precinct 211: Tract 61.01: Block Group 1: Block 1004, Block 1005, Block 1006, Block 1011, Block 1062, Block 1063; Precinct 214, Precinct 223: Tract 60.03: Block Group 1: Block 1000, Block 1001; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2028, Block 2029, Block 2050, Block 2051, Block 2997, Block 2998, Block 2999; Tract 61.01: Block Group 1: Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1043, Block 1044, Block 1045, Block 1046, Block 1047, Block 1048, Block 1049, Block 1050, Block 1051, Block 1052, Block 1053, Block 1994, Block 1995; Precinct 238, Precinct 239, Precinct 240, Precinct 241: Tract 63.02: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1041, Block 1042, Block 1043, Block 1044, Block 1045, Block 1046, Block 1047, Block 1048, Block 1049, Block 1050, Block 1051, Block 1052, Block 1053, Block 1999; Precinct 242.

District 99: Mecklenburg County: Precinct 004, Precinct 082: Tract 53.04: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007; Block Group 3; Precinct 104, Precinct 105, Precinct 107, Precinct 123, Precinct 126, Precinct 132: Tract 15.05: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034; Precinct 134: Tract 62.06: Block Group 1: Block 1048, Block 1049; Tract 62.07: Block Group 2: Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037, Block 2038, Block 2039, Block 2040, Block 2041, Block 2042, Block 2043, Block 2044, Block 2077, Block 2078, Block 2079; Block Group 3: Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3028, Block 3029, Block 3030, Block 3031, Block 3032, Block 3033, Block 3034, Block 3035, Block 3041; Precinct 135: Tract 54.02: Block Group 1: Block 1000, Block 1001, Block 1002; Tract 55.04: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1032, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1041, Block 1042, Block 1043, Block 1044, Block 1045, Block 1046, Block 1047, Block 1048, Block 1049, Block 1050, Block 1051, Block 1052, Block 1053, Block 1054, Block 1055, Block 1056, Block 1057, Block 1058, Block 1059, Block 1060, Block 1061, Block 1062, Block 1063, Block 1064, Block 1065, Block 1066, Block 1067, Block 1068, Block 1069, Block 1070, Block 1071, Block 1072, Block 1999; Tract 61.02: Block Group 1: Block 1000, Block 1001, Block 1002; Precinct 141, Precinct 204, Precinct 205, Precinct 207: Tract 63.01: Block Group 2: Block 2013, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027; Block Group 3: Block 3008, Block 3009; Precinct 209: Tract 62.07: Block Group 3: Block 3023, Block 3024, Block 3025, Block 3026, Block 3027, Block 3048; Precinct 211: Tract 55.03: Block Group 1: Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1060, Block 1061, Block 1062, Block 1063, Block 1064, Block 1065, Block 1066; Tract 61.02: Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3023, Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3029, Block 3030, Block 3031, Block 3032; Precinct 212, Precinct 237, Precinct 241: Tract 62.07: Block Group 2: Block 2000, Block 2001, Block 2075, Block 2076, Block 2080, Block 2081; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3036, Block 3037, Block 3038, Block 3039, Block 3040, Block 3042, Block 3043, Block 3044, Block 3045, Block 3046, Block 3047; Tract 63.02: Block Group 1: Block 1019; Block Group 2.

District 100: Mecklenburg County: Precinct 005, Precinct 006, Precinct 007, Precinct 033, Precinct 034, Precinct 045, Precinct 062, Precinct 063, Precinct 064, Precinct 066: Tract 20.02: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1008; Precinct 084, Precinct 085, Precinct 095, Precinct 096, Precinct 099, Precinct 106: Tract 20.03: Block Group 1: Block 1000, Block 1002, Block 1008, Block 1014, Block 1015; Precinct 108, Precinct 117, Precinct 124, Precinct 125, Precinct 130, Precinct 217: Tract 30.15: Block Group 3: Block 3000, Block 3001, Block 3007; Tract 58.12: Block Group 1: Block 1001, Block 1002, Block 1003, Block 1005, Block 1011, Block 1012.

District 101: Mecklenburg County: Precinct 011, Precinct 012, Precinct 026, Precinct 027, Precinct 042: Tract 53.03: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1005, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014; Precinct 053: Tract 40: Block Group 5: Block 5000, Block 5001; Tract 59.01: Block Group 2: Block 2025, Block 2027; Precinct 054, Precinct 055, Precinct 056, Precinct 079, Precinct 080, Precinct 081, Precinct 089, Precinct 135: Tract 55.04: Block Group 1: Block 1073; Tract 61.02: Block Group 1: Block 1003, Block 1013, Block 1014, Block 1015; Precinct 200: Tract 59.01: Block Group 2: Block 2012, Block 2013, Block 2030, Block 2031, Block 2035, Block 2036; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3036, Block 3037, Block 3038, Block 3995, Block 3996, Block 3997, Block 3999; Precinct 210, Precinct 211: Tract 61.02: Block Group 3: Block 3021, Block 3022, Block 3040; Precinct 213, Precinct 222, Precinct 223: Tract 60.03: Block Group 1: Block 1002, Block 1003, Block 1004, Block 1005, Block 1006; Block Group 2: Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037, Block 2038, Block 2039, Block 2040, Block 2996; Tract 61.01: Block Group 2: Block 2005; Precinct 224.

District 102: Mecklenburg County: Precinct 001, Precinct 002, Precinct 003, Precinct 013, Precinct 014, Precinct 015, Precinct 017, Precinct 028, Precinct 029, Precinct 030, Precinct 035: Tract 22: Block Group 1, Block Group 2: Block 2000, Block 2001; Precinct 042: Tract 53.03: Block Group 1: Block 1003, Block 1004, Block 1006; Block Group 2, Block Group 3: Block 3001, Block 3002, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021; Block Group 4: Block 4002, Block 4003, Block 4004, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011; Block Group 5: Block 5012; Precinct 043, Precinct 044, Precinct 046, Precinct 060, Precinct 061, Precinct 082: Tract 53.03: Block Group 3: Block 3000, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009; Block Group 4: Block 4000, Block 4001, Block 4005, Block 4006; Block Group 5: Block 5000, Block 5001, Block 5002, Block 5003, Block 5004, Block 5005, Block 5006, Block 5007, Block 5008, Block 5009, Block 5010, Block 5011, Block 5013; Tract 53.04: Block Group 1: Block 1008; Block Group 2; Precinct 109, Precinct 132: Tract 15.05: Block Group 1: Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029; Tract 53.03: Block Group 6: Block 6000, Block 6001.

District 103: Mecklenburg County: Precinct 083, Precinct 094, Precinct 102, Precinct 115, Precinct 116, Precinct 136, Precinct 201, Precinct 203, Precinct 215, Precinct 216, Precinct 217: Tract 58.12: Block Group 1: Block 1013, Block 1014, Block 1015, Block 1016, Block 1017; Block Group 2: Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037, Block 2038; Tract 58.13: Block Group 1: Block 1000, Block 1001, Block 1002; Precinct 218, Precinct 219, Precinct 220, Precinct 221, Precinct 233, Precinct 234, Precinct 235, Precinct 236.

District 104: Mecklenburg County: Precinct 008: Tract 27: Block Group 4: Block 4007, Block 4008, Block 4009; Block Group 5: Block 5013, Block 5014; Precinct 019, Precinct 035: Tract 22: Block Group 2: Block 2002, Block 2004, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011; Precinct 036, Precinct 047: Tract 20.02: Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012; Tract 22: Block Group 3; Precinct 048, Precinct 049, Precinct 057, Precinct 065, Precinct 066: Tract 20.02: Block Group 1: Block 1004, Block 1005, Block 1006, Block 1007, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026; Precinct 067, Precinct 068, Precinct 069: Tract 30.13: Block Group 1: Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1019, Block 1020, Block 1021, Block 1022; Precinct 070, Precinct 071, Precinct 072, Precinct 073, Precinct 074, Precinct 075, Precinct 076, Precinct 086, Precinct 092, Precinct 093, Precinct 101, Precinct 106: Tract 20.03: Block Group 1: Block 1001, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010; Precinct 110, Precinct 111, Precinct 114, Precinct 119, Precinct 129: Tract 58.07: Block Group 4: Block 4009, Block 4011, Block 4012, Block 4013, Block 4014, Block 4018, Block 4019, Block 4020, Block 4021, Block 4022, Block 4023, Block 4024, Block 4025, Block 4026.

District 105: Mecklenburg County: Precinct 069: Tract 30.13: Block Group 1: Block 1000, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1023, Block 1024; Block Group 2; Precinct 087: Tract 58.06: Block Group 5: Block 5009, Block 5010, Block 5011; Block Group 6: Block 6000, Block 6005, Block 6006; Tract 58.08: Block Group 1: Block 1002, Block 1003, Block 1004, Block 1005; Block Group 2; Precinct 088, Precinct 090, Precinct 091, Precinct 100, Precinct 103, Precinct 112, Precinct 113, Precinct 118, Precinct 121, Precinct 131, Precinct 137, Precinct 139, Precinct 140, Precinct 144, Precinct 226, Precinct 227, Precinct 231: Tract 58.18: Block Group 2: Block 2009, Block 2010, Block 2011, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024; Precinct 232.

District 106: Mecklenburg County: Precinct 008: Tract 27: Block Group 2, Block Group 3: Block 3000, Block 3001, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3015; Block Group 4: Block 4000, Block 4005, Block 4006; Block Group 5: Block 5000, Block 5001, Block 5002, Block 5006, Block 5007, Block 5008, Block 5009, Block 5010, Block 5011; Precinct 009, Precinct 010, Precinct 018, Precinct 020, Precinct 021, Precinct 032, Precinct 037, Precinct 038, Precinct 047: Tract 22: Block Group 4; Precinct 050, Precinct 051, Precinct 052, Precinct 058, Precinct 059, Precinct 078, Precinct 098, Precinct 120, Precinct 138, Precinct 77, Precinct 97.

District 107: Mecklenburg County: Precinct 016, Precinct 022, Precinct 023, Precinct 024, Precinct 025, Precinct 031, Precinct 039, Precinct 040, Precinct 041, Precinct 053: Tract 40: Block Group 2: Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013; Block Group 4, Block Group 5: Block 5002, Block 5003, Block 5004, Block 5005, Block 5006, Block 5007, Block 5008, Block 5009, Block 5010, Block 5011, Block 5012, Block 5013, Block 5014, Block 5015, Block 5016, Block 5017, Block 5018, Block 5019, Block 5020, Block 5021; Tract 43.01: Block Group 3: Block 3021, Block 3022; Block Group 4; Precinct 087: Tract 58.06: Block Group 4: Block 4002, Block 4003, Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012; Block Group 5: Block 5000, Block 5001, Block 5002, Block 5003, Block 5004, Block 5005, Block 5006, Block 5007, Block 5008, Block 5012; Block Group 6: Block 6001, Block 6002, Block 6003, Block 6004; Precinct 122, Precinct 129: Tract 58.06: Block Group 4: Block 4000, Block 4001, Block 4004, Block 4013, Block 4014, Block 4015, Block 4016, Block 4017, Block 4018, Block 4019; Block Group 5: Block 5013; Tract 58.07: Block Group 1: Block 1015, Block 1016, Block 1017; Block Group 3: Block 3005, Block 3006, Block 3007, Block 3009, Block 3010; Block Group 4: Block 4007, Block 4008, Block 4010, Block 4015, Block 4016, Block 4017, Block 4027, Block 4028, Block 4029; Precinct 200: Tract 59.01: Block Group 3: Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3029, Block 3030, Block 3031, Block 3032, Block 3033, Block 3993, Block 3994, Block 3998; Block Group 4; Precinct 225, Precinct 228, Precinct 229, Precinct 230, Precinct 231: Tract 58.06: Block Group 3; Tract 58.18: Block Group 2: Block 2012, Block 2013, Block 2014; Precinct 243.

District 108: Gaston County: Precinct Ashbrook, Precinct Belmont 1, Precinct Belmont 2, Precinct Belmont 3, Precinct Catawba Heights, Precinct Cramerton, Precinct Flint Grove: Tract 313.01: Block Group 1: Block 1023, Block 1024; Tract 313.02: Block Group 2: Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025; Tract 314: Block Group 1: Block 1007; Block Group 3: Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021; Block Group 4: Block 4001, Block 4002, Block 4003, Block 4004, Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4013, Block 4014, Block 4016, Block 4019, Block 4020, Block 4021, Block 4022, Block 4023, Block 4024, Block 4025, Block 4026, Block 4029, Block 4030; Tract 321: Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3033, Block 3034; Precinct Gardner Park, Precinct Grier, Precinct Lowell, Precinct Lucia, Precinct Mcadenville, Precinct Mt Holly 1, Precinct Mt Holly 2, Precinct New Hope: Tract 322: Block Group 3: Block 3010, Block 3011; Tract 325.04: Block Group 3: Block 3017, Block 3025, Block 3026, Block 3028, Block 3029; Precinct Ranlo, Precinct Sherwood, Precinct Southpoint: Tract 324: Block Group 4: Block 4000, Block 4001, Block 4021, Block 4022, Block 4023, Block 4024, Block 4025, Block 4026, Block 4027, Block 4028, Block 4996, Block 4997; Block Group 5: Block 5012, Block 5013, Block 5014, Block 5015, Block 5016, Block 5017, Block 5018, Block 5019, Block 5020, Block 5021, Block 5022, Block 5023, Block 5024, Block 5025, Block 5026, Block 5027, Block 5028, Block 5029, Block 5999; Block Group 6: Block 6010, Block 6011, Block 6012, Block 6013, Block 6016, Block 6017, Block 6018, Block 6020, Block 6022; Precinct Stanley 1, Precinct Stanley 2.

District 109: Gaston County: Precinct Armstrong, Precinct Crowders Mountain, Precinct Forest Heights, Precinct Gaston Day, Precinct Health Center, Precinct Highland, Precinct Myrtle, Precinct New Hope: Tract 325.02, Tract 325.04: Block Group 1: Block 1003; Block Group 3: Block 3010, Block 3013, Block 3015, Block 3016, Block 3027, Block 3030, Block 3031, Block 3032, Block 3033, Block 3034, Block 3035, Block 3037, Block 3038, Block 3039, Block 3040, Block 3041, Block 3042, Block 3043, Block 3044, Block 3995; Precinct Pleasant Ridge, Precinct Robinson 1, Precinct Robinson 2, Precinct South Gastonia, Precinct Southpoint: Tract 324: Block Group 6: Block 6000, Block 6001, Block 6002, Block 6003, Block 6004, Block 6005, Block 6006, Block 6007, Block 6008, Block 6009, Block 6014, Block 6015, Block 6019, Block 6021, Block 6023, Block 6024, Block 6025, Block 6026, Block 6027, Block 6028, Block 6029, Block 6030, Block 6031, Block 6032, Block 6033, Block 6034, Block 6035, Block 6036, Block 6997, Block 6998, Block 6999; Precinct Union, Precinct Victory, Precinct York Chester.

District 110: Cleveland County: Precinct Casar, Precinct Fallston, Precinct Lawndale, Precinct Mulls, Precinct Oak Grove: Tract 9503: Block Group 3: Block 3000, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3028, Block 3029, Block 3030; Block Group 4: Block 4004, Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4011; Block Group 5: Block 5005, Block 5006, Block 5007, Block 5018; Block Group 6: Block 6000, Block 6001, Block 6002, Block 6003, Block 6004, Block 6005, Block 6006, Block 6007, Block 6008, Block 6009, Block 6010, Block 6011, Block 6012, Block 6013, Block 6016, Block 6018, Block 6019; Precinct Polkville, Precinct Waco; Gaston County: Precinct Alexis, Precinct Bessemer City 1, Precinct Bessemer City 2, Precinct Cherryville 1, Precinct Cherryville 2, Precinct Cherryville 3, Precinct Dallas 1, Precinct Dallas 2, Precinct Flint Grove: Tract 314: Block Group 2: Block 2000, Block 2001, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013; Block Group 5: Block 5006, Block 5007, Block 5009, Block 5010, Block 5011, Block 5012; Precinct High Shoals, Precinct Landers Chapel, Precinct Tryon, Precinct Wood Hill.

District 111: Cleveland County: Precinct Bethware, Precinct Boiling Springs, Precinct Grover, Precinct Holly Springs, Precinct Kings Mountain 1, Precinct Kings Mountain 2, Precinct Kings Mountain 3, Precinct Kings Mountain 4, Precinct Oak Grove: Tract 9503: Block Group 5: Block 5008, Block 5009, Block 5010, Block 5011, Block 5012, Block 5013, Block 5014, Block 5015, Block 5016; Block Group 6: Block 6014, Block 6015, Block 6017; Tract 9506: Block Group 1: Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009; Precinct Rippy, Precinct Shanghai, Precinct Shelby 1, Precinct Shelby 2, Precinct Shelby 3, Precinct Shelby 4, Precinct Shelby 5, Precinct Shelby 6, Precinct Shelby 7, Precinct Shelby 8.

District 112: Cleveland County: Precinct Kingstown, Precinct Lattimore, Precinct Mooresboro‑Young; Rutherford County.

District 113: Henderson County: Precinct Armory, Precinct Atkinson, Precinct Crab Creek, Precinct East Flat Rock, Precinct Etowah South, Precinct Flat Rock, Precinct Green River, Precinct Raven Rock; Polk County, Transylvania County.

District 114: Buncombe County: Precinct Asheville 02, Precinct Asheville 03, Precinct Asheville 04, Precinct Asheville 11, Precinct Asheville 12, Precinct Asheville 13, Precinct Asheville 14: Tract 2: Block Group 2: Block 2999; Tract 3: Block Group 1: Block 1994, Block 1995, Block 1996; Tract 9: Block Group 4: Block 4999; Tract 10: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1025, Block 1026, Block 1027, Block 1999; Tract 11: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026; Tract 12: Block Group 1: Block 1000, Block 1001; Tract 13: Block Group 1: Block 1000, Block 1001; Tract 14: Block Group 1: Block 1002, Block 1003, Block 1009, Block 1011, Block 1012, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1999; Block Group 2, Block Group 3: Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3997, Block 3998; Block Group 4: Block 4012, Block 4013, Block 4015, Block 4016; Block Group 5: Block 5012, Block 5013, Block 5014, Block 5015; Precinct Asheville 15, Precinct Asheville 16, Precinct Asheville 22, Precinct Asheville 26, Precinct Asheville 27, Precinct Asheville 28, Precinct Flat Creek, Precinct French Broad, Precinct Ivy 1 & 2, Precinct Leicester 1, Precinct Leicester 2 & Sandy Mush, Precinct North Buncombe, Precinct Reems Creek, Precinct Weaverville, Precinct West Buncombe 1: Tract 25.01: Block Group 5: Block 5044, Block 5045, Block 5046; Tract 26.01: Block Group 2: Block 2013, Block 2014, Block 2015, Block 2046, Block 2047, Block 2048, Block 2049; Tract 26.02: Block Group 1: Block 1021; Block Group 2: Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2024, Block 2025; Block Group 3: Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015; Block Group 4: Block 4004, Block 4006, Block 4007; Precinct Woodland Hills.

District 115: Buncombe County: Precinct Asheville 01, Precinct Asheville 06, Precinct Asheville 07, Precinct Asheville 08, Precinct Asheville 09, Precinct Asheville 10, Precinct Asheville 17, Precinct Asheville 20, Precinct Asheville 21, Precinct Asheville 23, Precinct Asheville 25, Precinct Asheville 29: Tract 22.02: Block Group 1: Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018; Precinct Black Mountain 1, Precinct Black Mountain 2, Precinct Black Mountain 3, Precinct Black Mountain 4, Precinct Black Mountain 5, Precinct Broad River, Precinct Fairview 1, Precinct Fairview 2, Precinct Limestone 4: Tract 21.02: Block Group 1: Block 1031; Block Group 2: Block 2043; Tract 22.02: Block Group 1: Block 1001, Block 1002, Block 1005, Block 1006, Block 1009, Block 1010, Block 1019, Block 1020, Block 1021; Tract 32: Block Group 1: Block 1030, Block 1031, Block 1032; Block Group 2: Block 2019, Block 2020, Block 2023, Block 2024, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2039, Block 2041, Block 2043; Block Group 3: Block 3011; Precinct Reynolds, Precinct Riceville 1 & Swannanoa 2, Precinct Riceville 2 & Swannanoa 3, Precinct Swannanoa 1.

District 116: Buncombe County: Precinct Asheville 05, Precinct Asheville 14: Tract 14: Block Group 5: Block 5002, Block 5006, Block 5007, Block 5008, Block 5016, Block 5017, Block 5018, Block 5019, Block 5020, Block 5021; Precinct Asheville 18, Precinct Asheville 19, Precinct Asheville 24, Precinct Asheville 29: Tract 22.02: Block Group 2: Block 2009, Block 2010, Block 2011; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013; Precinct Averys Creek, Precinct Biltmore, Precinct Hazel 1, Precinct Hazel 2, Precinct Limestone 1, Precinct Limestone 2, Precinct Limestone 3, Precinct Limestone 4: Tract 22.02: Block Group 1: Block 1022, Block 1023, Block 1024, Block 1025; Tract 32: Block Group 3: Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3030, Block 3031, Block 3032, Block 3033, Block 3034, Block 3035, Block 3036, Block 3037, Block 3038, Block 3039, Block 3040, Block 3041, Block 3042, Block 3043; Precinct Lower Hominy 1, Precinct Lower Hominy 2, Precinct Lower Hominy 3, Precinct Upper Hominy 1 & 3, Precinct Upper Hominy 2, Precinct West Buncombe 1: Tract 14: Block Group 5: Block 5005; Tract 26.02: Block Group 2: Block 2000, Block 2027, Block 2028; Block Group 3: Block 3000, Block 3001, Block 3002; Block Group 6: Block 6007, Block 6008, Block 6009, Block 6010, Block 6011, Block 6012, Block 6013, Block 6014, Block 6015, Block 6016, Block 6017, Block 6018; Block Group 7: Block 7000, Block 7001, Block 7003, Block 7004, Block 7005, Block 7006, Block 7010, Block 7017, Block 7999; Precinct West Buncombe 2, Precinct Woodfin.

District 117: Henderson County: Precinct Bat Cave, Precinct Blue Ridge North, Precinct Blue Ridge South, Precinct Brickton, Precinct Clear Creek, Precinct Edneyville, Precinct Etowah Valley, Precinct Fletcher, Precinct Grimesdale, Precinct Hendersonville 1, Precinct Hendersonville 2, Precinct Hendersonville 3, Precinct Hoopers Creek, Precinct Horse Shoe, Precinct Laurel Park, Precinct Long John Mountain, Precinct Mills River North, Precinct Mills River South, Precinct Moores Grove, Precinct Northeast, Precinct Northwest, Precinct Park Ridge, Precinct Pisgah View, Precinct Rugby, Precinct Southeast, Precinct Southwest.

District 118: Haywood County: Precinct Allens Creek: Tract 9808: Block Group 2: Block 2020, Block 2021, Block 2022, Block 2024; Tract 9811: Block Group 2: Block 2023, Block 2054, Block 2055, Block 2056, Block 2074, Block 2075, Block 2076, Block 2078, Block 2079, Block 2080, Block 2081, Block 2082, Block 2083, Block 2084, Block 2085; Tract 9812: Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3029, Block 3030, Block 3031, Block 3032, Block 3033, Block 3034, Block 3035, Block 3036, Block 3037, Block 3038, Block 3039, Block 3040, Block 3041, Block 3042, Block 3044; Block Group 4: Block 4000, Block 4001, Block 4002, Block 4017, Block 4018, Block 4023; Block Group 5: Block 5014, Block 5015, Block 5034, Block 5035, Block 5036, Block 5037; Precinct Beaverdam 1, Precinct Beaverdam 2, Precinct Beaverdam 3, Precinct Beaverdam 4, Precinct Beaverdam 5/6, Precinct Beaverdam 7, Precinct Big Creek, Precinct Clyde North, Precinct Clyde South, Precinct Crabtree, Precinct Fines Creek 1, Precinct Fines Creek 2, Precinct Hazelwood, Precinct Iron Duff, Precinct Ivy Hill: Tract 9801: Block Group 2: Block 2056, Block 2057, Block 2058; Tract 9806: Block Group 1: Block 1037, Block 1041, Block 1042, Block 1073, Block 1074, Block 1075, Block 1076, Block 1077, Block 1078, Block 1079, Block 1080, Block 1081, Block 1082, Block 1083, Block 1084, Block 1085, Block 1086; Block Group 4: Block 4030, Block 4031, Block 4032, Block 4033, Block 4034, Block 4035, Block 4036, Block 4037, Block 4055, Block 4056, Block 4057, Block 4058, Block 4059, Block 4060, Block 4066; Tract 9808: Block Group 1: Block 1003, Block 1010; Precinct Jonathan Creek, Precinct Lake Junaluska, Precinct Pigeon: Tract 9811: Block Group 2: Block 2009, Block 2010, Block 2013, Block 2014, Block 2015, Block 2016; Tract 9812: Block Group 5: Block 5000; Tract 9813: Block Group 1: Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1041; Block Group 2: Block 2019, Block 2020, Block 2037, Block 2039, Block 2040; Block Group 3: Block 3015, Block 3016, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3029, Block 3030, Block 3031, Block 3032, Block 3033, Block 3034, Block 3035, Block 3036, Block 3041, Block 3042, Block 3058, Block 3059, Block 3060, Block 3068, Block 3069, Block 3070, Block 3071, Block 3072, Block 3073, Block 3074, Block 3075, Block 3076, Block 3077, Block 3078, Block 3079, Block 3080, Block 3081, Block 3082, Block 3083, Block 3084, Block 3085, Block 3086, Block 3087, Block 3088, Block 3089, Block 3090, Block 3091, Block 3092, Block 3093, Block 3094, Block 3095, Block 3096, Block 3097, Block 3098, Block 3099, Block 3100; Block Group 4: Block 4001, Block 4002, Block 4003, Block 4004, Block 4005, Block 4006, Block 4007, Block 4008, Block 4009, Block 4010, Block 4011, Block 4012, Block 4021, Block 4022, Block 4023, Block 4024, Block 4025, Block 4026, Block 4027, Block 4028, Block 4029, Block 4030, Block 4036, Block 4037, Block 4038, Block 4039, Block 4048, Block 4049, Block 4050; Block Group 5: Block 5000, Block 5001, Block 5002, Block 5003, Block 5004, Block 5005; Precinct Pigeon Center, Precinct Waynesville Center, Precinct Waynesville East, Precinct Waynesville South 1: Tract 9808: Block Group 1: Block 1011, Block 1013, Block 1025, Block 1026, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1042, Block 1049, Block 1050, Block 1051, Block 1052, Block 1053, Block 1054, Block 1055, Block 1056, Block 1057, Block 1058, Block 1059, Block 1060, Block 1061, Block 1067, Block 1068, Block 1069, Block 1070, Block 1071, Block 1072, Block 1073, Block 1074, Block 1075; Block Group 2: Block 2002; Tract 9809: Block Group 1: Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037; Block Group 2: Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037; Tract 9811: Block Group 1: Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1035, Block 1036, Block 1037, Block 1038, Block 1040, Block 1041, Block 1042; Tract 9812: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006; Precinct Waynesville South 2, Precinct Waynesville West, Precinct White Oak; Madison County, Yancey County: Precinct Prices Creek: Tract 9604: Block Group 3: Block 3038, Block 3039, Block 3040, Block 3052, Block 3053, Block 3061, Block 3062, Block 3066, Block 3067, Block 3068, Block 3069, Block 3070, Block 3071, Block 3072, Block 3073, Block 3074, Block 3075, Block 3081, Block 3082, Block 3083, Block 3084, Block 3085, Block 3086, Block 3087, Block 3088, Block 3089, Block 3090, Block 3091, Block 3092, Block 3093.

District 119: Haywood County: Precinct Allens Creek: Tract 9811: Block Group 2: Block 2020, Block 2021, Block 2022, Block 2086, Block 2087; Tract 9812: Block Group 3: Block 3021, Block 3022, Block 3023, Block 3043; Block Group 4: Block 4003, Block 4004, Block 4005, Block 4006, Block 4007, Block 4109, Block 4110, Block 4111, Block 4112, Block 4113, Block 4114, Block 4115, Block 4116, Block 4117, Block 4118, Block 4119, Block 4120, Block 4121, Block 4122, Block 4123, Block 4124, Block 4125, Block 4126, Block 4127, Block 4128, Block 4129, Block 4130, Block 4131, Block 4132, Block 4133, Block 4134, Block 4135; Block Group 5: Block 5001, Block 5003, Block 5004, Block 5005, Block 5006, Block 5007, Block 5008, Block 5009, Block 5010, Block 5011, Block 5012, Block 5013, Block 5016, Block 5017, Block 5018, Block 5019, Block 5020, Block 5021, Block 5022, Block 5023, Block 5024, Block 5025, Block 5026, Block 5027, Block 5028, Block 5029, Block 5030, Block 5032, Block 5033, Block 5038, Block 5039, Block 5040, Block 5041; Tract 9813: Block Group 4: Block 4057, Block 4058; Precinct Cecil, Precinct East Fork, Precinct Ivy Hill: Tract 9801: Block Group 2: Block 2053, Block 2054, Block 2055, Block 2059; Tract 9806: Block Group 4: Block 4038, Block 4039, Block 4040, Block 4041; Tract 9807: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1041, Block 1042, Block 1043, Block 1044, Block 1045, Block 1046, Block 1047, Block 1048, Block 1049, Block 1050, Block 1051, Block 1052, Block 1053, Block 1054, Block 1055, Block 1056, Block 1057, Block 1058, Block 1059, Block 1060, Block 1061, Block 1062, Block 1063, Block 1064, Block 1065, Block 1066, Block 1067, Block 1068, Block 1069, Block 1070, Block 1071, Block 1072, Block 1073, Block 1074, Block 1075, Block 1076, Block 1077, Block 1078, Block 1079, Block 1080, Block 1081, Block 1082, Block 1083, Block 1084, Block 1085, Block 1086, Block 1087, Block 1088, Block 1089, Block 1090, Block 1091, Block 1092, Block 1093, Block 1094, Block 1095, Block 1096, Block 1097, Block 1098, Block 1099, Block 1100, Block 1101, Block 1102, Block 1103, Block 1104, Block 1105, Block 1106, Block 1107, Block 1108, Block 1109, Block 1110, Block 1111, Block 1112, Block 1113, Block 1114, Block 1115, Block 1116, Block 1117, Block 1118, Block 1119, Block 1120, Block 1121, Block 1122, Block 1123, Block 1124, Block 1125, Block 1126, Block 1127, Block 1128, Block 1129, Block 1130, Block 1131, Block 1132, Block 1133, Block 1134, Block 1135, Block 1136, Block 1137, Block 1138, Block 1139, Block 1140, Block 1141, Block 1142, Block 1143, Block 1144, Block 1145, Block 1146, Block 1147, Block 1148, Block 1149, Block 1150, Block 1151, Block 1152, Block 1153, Block 1154, Block 1155, Block 1156, Block 1157, Block 1158, Block 1159, Block 1160, Block 1161, Block 1162, Block 1163, Block 1164, Block 1165, Block 1166, Block 1167, Block 1168, Block 1169, Block 1170; Block Group 2, Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3029, Block 3030, Block 3031, Block 3032, Block 3033, Block 3034, Block 3035, Block 3036, Block 3037, Block 3038, Block 3039, Block 3040, Block 3041, Block 3042, Block 3043, Block 3044, Block 3045, Block 3046, Block 3047, Block 3048, Block 3049, Block 3050, Block 3051, Block 3052, Block 3053, Block 3054, Block 3055, Block 3056, Block 3057, Block 3058, Block 3059, Block 3060, Block 3061, Block 3062, Block 3063, Block 3064, Block 3065, Block 3066, Block 3067, Block 3068, Block 3069, Block 3070, Block 3071, Block 3072, Block 3073, Block 3074, Block 3075, Block 3076, Block 3077, Block 3078, Block 3079, Block 3080, Block 3081, Block 3082, Block 3083, Block 3084, Block 3085, Block 3086, Block 3087, Block 3088, Block 3089, Block 3090, Block 3091, Block 3092, Block 3093, Block 3094, Block 3095, Block 3096, Block 3097, Block 3098, Block 3099, Block 3100, Block 3101, Block 3102, Block 3103, Block 3104, Block 3105, Block 3106, Block 3107, Block 3108, Block 3109, Block 3110, Block 3111, Block 3112, Block 3113, Block 3114, Block 3115, Block 3116, Block 3117, Block 3118, Block 3119, Block 3120, Block 3121, Block 3122, Block 3123, Block 3124, Block 3125, Block 3126, Block 3127, Block 3128, Block 3134; Tract 9808: Block Group 1: Block 1014, Block 1019, Block 1021, Block 1083; Precinct Pigeon: Tract 9813: Block Group 1: Block 1038, Block 1039; Block Group 4: Block 4000, Block 4031, Block 4032, Block 4033, Block 4034, Block 4035, Block 4040, Block 4041, Block 4042, Block 4043, Block 4044, Block 4045, Block 4046, Block 4047, Block 4051, Block 4052, Block 4056, Block 4086, Block 4087, Block 4088, Block 4089, Block 4090, Block 4091, Block 4092, Block 4093, Block 4154, Block 4155, Block 4156, Block 4161; Block Group 5: Block 5006, Block 5007, Block 5008, Block 5009, Block 5010, Block 5011, Block 5012, Block 5013, Block 5014, Block 5015, Block 5016, Block 5017; Block Group 6: Block 6020, Block 6021, Block 6022, Block 6025, Block 6026; Precinct Saunook, Precinct Waynesville South 1: Tract 9807: Block Group 3: Block 3129, Block 3130, Block 3131, Block 3132; Tract 9808: Block Group 1: Block 1012, Block 1015, Block 1016, Block 1017, Block 1018, Block 1020, Block 1022, Block 1023, Block 1024, Block 1027, Block 1039, Block 1040, Block 1041, Block 1043, Block 1044, Block 1045, Block 1046, Block 1047, Block 1048, Block 1078, Block 1079, Block 1080, Block 1081, Block 1082; Block Group 2: Block 2003, Block 2013, Block 2014; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005; Jackson County, Macon County: Precinct Cowee, Precinct Franklin North: Tract 9703: Block Group 1: Block 1014; Block Group 2: Block 2002, Block 2003, Block 2004, Block 2005; Block Group 6: Block 6027, Block 6028, Block 6029; Block Group 7: Block 7013, Block 7014, Block 7015, Block 7016, Block 7017, Block 7018, Block 7019, Block 7025, Block 7044, Block 7045, Block 7048, Block 7049, Block 7051, Block 7052, Block 7053, Block 7054, Block 7055, Block 7059, Block 7060, Block 7061, Block 7062, Block 7063, Block 7064, Block 7065, Block 7066, Block 7067, Block 7068, Block 7069, Block 7070, Block 7071, Block 7072, Block 7073; Block Group 8: Block 8016, Block 8017, Block 8036, Block 8037, Block 8039, Block 8040, Block 8041, Block 8042, Block 8043, Block 8044, Block 8045, Block 8046; Precinct Iotla, Precinct Millshoal: Tract 9701: Block Group 2: Block 2024, Block 2026, Block 2027, Block 2028, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2034, Block 2036; Block Group 3: Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3026, Block 3027, Block 3028, Block 3029, Block 3030, Block 3031, Block 3032, Block 3033, Block 3034, Block 3035, Block 3036, Block 3037, Block 3038, Block 3039, Block 3040, Block 3041, Block 3042, Block 3043, Block 3044, Block 3045, Block 3046, Block 3047, Block 3048, Block 3049, Block 3051, Block 3052, Block 3053, Block 3054, Block 3055, Block 3067, Block 3068, Block 3999; Tract 9703: Block Group 1: Block 1998; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3005, Block 3998, Block 3999; Tract 9704: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1041, Block 1042, Block 1043, Block 1044, Block 1045, Block 1046, Block 1048, Block 1049, Block 1050, Block 1051, Block 1054, Block 1055, Block 1056, Block 1057, Block 1058, Block 1059, Block 1075, Block 1077, Block 1078, Block 1079, Block 1080, Block 1081, Block 1082; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3025, Block 3026, Block 3027, Block 3028, Block 3029; Swain County.

District 120: Cherokee County, Clay County, Graham County, Macon County: Precinct Burningtown, Precinct Cartoogechaye, Precinct Ellijay, Precinct Flats, Precinct Franklin East, Precinct Franklin North: Tract 9703: Block Group 2: Block 2000, Block 2001, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2027, Block 2028; Block Group 7: Block 7020, Block 7021, Block 7022, Block 7023, Block 7024, Block 7026, Block 7027, Block 7028, Block 7029, Block 7030, Block 7031, Block 7032, Block 7033, Block 7034, Block 7039, Block 7041, Block 7042, Block 7043, Block 7046, Block 7047, Block 7050, Block 7056, Block 7057, Block 7058; Precinct Franklin South, Precinct Highlands, Precinct Millshoal: Tract 9703: Block Group 3: Block 3004; Tract 9704: Block Group 1: Block 1052, Block 1053, Block 1074, Block 1076; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2028, Block 2029, Block 2031; Block Group 3: Block 3043; Precinct Nantahala, Precinct Smithbridge, Precinct Sugarfork, Precinct Union.

(b)        The names and boundaries of precincts (voting tabulation districts), tracts, block groups, and blocks specified in this section are as shown on the Redistricting Census 2000 TIGER Files, with modifications made by the Legislative Services Office on its computer database as of October 20, 2003, to reflect precincts updated as outlined in subsection (c) of this section. However, the boundary corner between Forsyth, Stokes, and Rockingham Counties is as established by Chapter 23, Public Laws of 1848‑49.

(c)        The Legislative Services Office modified on its computer database some of the precincts shown on the Redistricting Census 2000 TIGER Files to reflect with greater accuracy the precincts as they existed as of October 20, 2003, including changes made to precincts after the TIGER Files were completed. As a result, precincts are shown differently on the Legislative Services Office computer database from the TIGER Files in several counties. Those changes include actions by county boards of elections to divide, merge, and otherwise realign precincts. Where a realignment of precinct boundaries by a county board of elections is impossible to reflect in the database using Census geography, the Legislative Services Office modified the database by either merging two precincts or by approximating the boundary using Census geography. The following is a list, for informational purposes only, of precincts shown in the TIGER Files, the geography of which has been modified in the Legislative Services Office computer database:

(1)        Anson County: All precincts except Burnsville, Peachland, and White Store.

(2)        Buncombe County: Asheville 4, 15, 22, 19, Riceville Swannanoa 2 CRU, and Black Mountain 3.

(3)        Cabarrus County: 0202 and 1209.

(4)        Caldwell County: Lovelady 2.

(5)        Carteret County: Cape Carteret, Cedar Point, Indian Beach, Salter Path, Newport 1, and Newport 2.

(6)        Caswell County: Yanceyville 2 and Yanceyville 4.

(7)        Chatham County: East Williams, North Williams, and West Williams.

(8)        Craven County: Havelock.

(9)        Cumberland County: Beaver Dam, Cedar Creek, Arran Hills, Cumberland 1, Hope Mills 1, and Stoney Point.

(10)      Dare County: Manteo.

(11)      Gates County: 1 and 5.

(12)      Guilford County: Greensboro 40, North Clay, High Point 19, High Point 20, Center Grove 1, and Summerfield 3.

(13)      Hertford County: Murfreesboro 2 and Murfreesboro 3.

(14)      Iredell County: Coddle Creek 1 through 4 and Statesville 1 through 6.

(15)      Johnston County: East Clayton, Pleasant Grove, and Wilders.

(16)      Lee County: West Sanford 2.

(17)      Lincoln County: North Brook I/II, Iron Station, Lowesville, Denver, Hickory Grove, Pumpkin Center, and Triangle.

(18)      Mecklenburg County: 77, 97, 121, 122, 138, 140, 142, 143, 144, 202, 206, 225, 228, 239, 240, and 242.

(19)      Moore County: Eureka and Knollwood.

(20)      New Hanover County: Harnett 2 and 8.

(21)      Onslow County: Voting Districts Not Defined.

(22)      Orange County: Booker Creek, Cedar Falls, Dogwood Acres, and Frank Porter Graham.

(23)      Pasquotank County: Precincts Mt. Hermon, Providence, 1A, 1B, 2A, 2B, 3A, 3B, and 4A.

(24)      Robeson County: Fairmont 1 and 2 and Red Springs 1 and 2.

(25)      Rowan County: Bostian Crossroads, Enochville, Franklin, and Granite Quarry.

(26)      Union County: 22 and 33.

(27)      Wake County: 01‑22, 01‑32, 01‑43, 04‑09, 04‑11, 05‑00, 07‑02, 07‑05, 07‑06, 08‑01, 08‑03, 08‑04, 09‑02, 10‑01, 10‑02, 12‑01, 12‑02, 12‑04, 13‑02, 13‑03, 15‑01, 15‑02, 16‑01, 16‑04, 17‑01, 17‑02, 17‑05, 17‑07, 18‑02, 18‑03, 19‑02, 19‑03, 19‑04, 20‑01, 20‑03, 20‑04, and 20‑06.

The database is available for public inspection, and where it differs from the foregoing list, the database prevails.

In additional instances, precincts shown in the TIGER Files have not been changed geographically, but the names that appear in TIGER have been modified to correct misspellings, to standardize naming, or to reflect more closely the names used by county boards of elections and the State Board of Elections.

(d)        If any precinct boundary is changed, that change shall not change the boundary of a house district, which shall remain the same.

(e)        If this section does not specifically assign any area within North Carolina to a district, and the area is:

(1)        Entirely surrounded by a single district, the area shall be deemed to have been assigned to that district.

(2)        Contiguous to two or more districts, the area shall be deemed to have been assigned to that district which contains the least population according to the 2000 United States Census.

(3)        Contiguous to only one district and to another state or the Atlantic Ocean, the area shall be deemed to have been assigned to that district.  (Code, s. 2845; Rev., c. 4399; 1911, c. 151; C.S., s. 6088; 1921, c. 144; 1941, c. 112; 1961, c. 265; 1966, Ex. Sess., c. 5, s. 1; 1971, c. 483; 1981, c. 800; c. 1130, s. 1; 1982, Ex. Sess., c. 4; 1982, 2nd Ex. Sess., c. 1; 1984, Ex. Sess., c. 1, ss. 1, 2; c. 6, ss. 1‑6; c. 7; 1991, c. 675, s. 1; 1991, Ex. Sess., c. 5, ss. 1, 2; 1993, c. 553, s. 34; 2001‑459, s. 1; 2001‑487, s. 77; 2002‑1, Ex Sess., ss. 1, 2; 2002‑2, Ex. Sess., s. 1; 2003‑434, 1st Ex. Sess., ss. 1, 2; 2009‑78, s. 1.)



§ 120-2.1. Severability of Senate and House apportionment acts.

§ 120‑2.1.  Severability of Senate and House apportionment acts.

If any provision of any act of the General Assembly that apportions Senate or House districts is held invalid by any court of competent jurisdiction, the invalidity shall not affect other provisions that can be given effect without the invalid provision; and to this end the provisions of any said act are severable. (1981, c. 771, s. 1.)



§ 120-2.2. Dividing precincts in Senate and House apportionment acts restricted.

§ 120‑2.2.  Dividing precincts in Senate and House apportionment acts restricted.

(a)        An act of the General Assembly that apportions Senate or House districts after the return of a census may not divide precincts unless an act that apportioned Senate or House districts after the return of that same census has been rejected by the United States Department of Justice or the District Court for the District of Columbia under section 5 of the Voting Rights Act of 1965.

(b)        If an act that apportioned Senate or House districts has been rejected by the United States Department of Justice or the District Court for the District of Columbia under section 5 of the Voting Rights Act of 1965, then a subsequent act may only divide the minimum number of precincts necessary to obtain approval of the act under section 5 of the Voting Rights Act of 1965.

(c)        This section does not prevent the General Assembly from taking any action to comply with federal law or the Constitution of the United States. (1995, c. 355, s. 1; c. 509, s. 135.2(h).)



§ 120-2.3. Contents of judgments invalidating apportionment or redistricting acts.

§ 120‑2.3.  Contents of judgments invalidating apportionment or redistricting acts.

Every order or judgment declaring unconstitutional or otherwise invalid, in whole or in part and for any reason, any act of the General Assembly that apportions or redistricts State legislative or congressional districts shall find with specificity all facts supporting that declaration, shall state separately and with specificity the court's conclusions of law on that declaration, and shall, with specific reference to those findings of fact and conclusions of law, identify every defect found by the court, both as to the plan as a whole and as to individual districts. (2003‑434, 1st Ex. Sess., s. 8.)



§ 120-2.4. Opportunity for General Assembly to remedy defects.

§ 120‑2.4.  Opportunity for General Assembly to remedy defects.

If the General Assembly enacts a plan apportioning or redistricting State legislative or congressional districts, in no event may a court impose its own substitute plan unless the court first gives the General Assembly a period of time to remedy any defects identified by the court in its findings of fact and conclusions of law. That period of time shall not be less than two weeks. In the event the General Assembly does not act to remedy any identified defects to its plan within that period of time, the court may impose an interim districting plan for use in the next general election only, but that interim districting plan may differ from the districting plan enacted by the General Assembly only to the extent necessary to remedy any defects identified by the court. (2003‑434, 1st Ex. Sess., s. 9.)



§ 120-2.5. Direct appeal to Supreme Court.

§ 120‑2.5.  Direct appeal to Supreme Court.

Appeal lies of right directly to the Supreme Court from any final order or judgment of a court declaring unconstitutional or otherwise invalid in whole or in part and for any reason any act of the General Assembly that apportions or redistricts State legislative or congressional districts. (2003‑434, 1st Ex. Sess., s. 10.)



§ 120-3. Pay of members and officers of the General Assembly.

§ 120‑3.  Pay of members and officers of the General Assembly.

(a)        The Speaker of the House shall be paid an annual salary of thirty‑eight thousand one hundred fifty‑one dollars ($38,151) payable monthly, and an expense allowance of one thousand four hundred thirteen dollars ($1,413) per month. The President Pro Tempore of the Senate shall be paid an annual salary of thirty‑eight thousand one hundred fifty‑one dollars ($38,151) payable monthly, and an expense allowance of one thousand four hundred thirteen dollars ($1,413) per month. The Speaker Pro Tempore of the House shall be paid an annual salary of twenty‑one thousand seven hundred thirty‑nine dollars ($21,739) payable monthly, and an expense allowance of eight hundred thirty‑six dollars ($836.00) per month. The Deputy President Pro Tempore of the Senate shall be paid an annual salary of twenty‑one thousand seven hundred thirty‑nine dollars ($21,739) payable monthly, and an expense allowance of eight hundred thirty‑six dollars ($836.00) per month. The majority and minority leaders in the House and the majority and minority leaders in the Senate shall be paid an annual salary of seventeen thousand forty‑eight dollars ($17,048) payable monthly, and an expense allowance of six hundred sixty‑six dollars ($666.00) per month.

(b)        Every other member of the General Assembly shall receive increases in annual salary only to the extent of and in the amounts equal to the average increases received by employees of the State, effective upon convening of the next Regular Session of the General Assembly after enactment of these increased amounts, except no such increase is granted upon the convening of the 1997 Regular Session of the General Assembly. Accordingly, upon convening of the 1997 Regular Session of the General Assembly, every other member of the General Assembly shall be paid an annual salary of thirteen thousand nine hundred fifty‑one dollars ($13,951) payable monthly, and an expense allowance of five hundred fifty‑nine dollars ($559.00) per month.

(c)        The salary and expense allowances provided in this section are in addition to any per diem compensation and any subsistence and travel allowance authorized by any other law with respect to any regular or extra session of the General Assembly, and service on any State board, agency, commission, standing committee and study commission. (1929, c. 2, s. 1; 1951, c. 23, s. 1; 1965, c. 917; c. 1157, s. 1; 1967, c. 1120; 1969, c. 1278, s. 1; 1971, c. 1200, s. 5; 1973, c. 1482, s. 1; 1977, 2nd Sess., c. 1249, ss. 1, 2; 1979, 2nd Sess., c. 1137, s. 9.1; 1983, c. 761, s. 203; 1983 (Reg. Sess., 1984), c. 1034, s. 209; 1985, c. 479, s. 208; 1985 (Reg. Sess., 1986), c. 1014, s. 29; 1987, c. 738, s. 15; c. 830, s. 70; 1987 (Reg. Sess., 1988), c. 1086, s. 9; 1989, c. 752, s. 26; 1991 (Reg. Sess., 1992), c. 900, s. 35; 1993, c. 321, s. 52; 1993 (Reg. Sess., 1994), c. 769, s. 7.5; 1995, c. 507, s. 7.8; 2002‑159, s. 39.)



§ 120-3.1. Subsistence and travel allowances for members of the General Assembly.

§ 120‑3.1.  Subsistence and travel allowances for members of the General Assembly.

(a)        In addition to compensation for their services, members of the General Assembly shall be paid the following allowances:

(1)        A weekly travel allowance for each week or fraction thereof that the General Assembly is in regular or extra session. The amount of the weekly travel allowance shall be calculated for each member by multiplying the actual round‑trip mileage from that member's home to the City of Raleigh by the rate per mile which is the business standard mileage rate set by the Internal Revenue Service in Rev. Proc. 93‑51, December 27, 1993.

(2)        A travel allowance at the rate which is the business standard mileage rate set by the Internal Revenue Service in Rev. Proc. 93‑51, December 27, 1993, whenever the member travels, whether in or out of session, as a representative of the General Assembly or of its committees or commissions, with the approval of the Legislative Services Commission.

(3)        A subsistence allowance for meals and lodging at a daily rate equal to the maximum per diem rate for federal employees traveling to Raleigh, North Carolina, as set out at 58 Federal Register 67959 (December 22, 1993), while the General Assembly is in session and, except as otherwise provided in this subdivision, while the General Assembly is not in session when, with the approval of the Speaker of the House of Representatives in the case of Representatives or the President Pro Tempore of the Senate in case of Senators, the member is:

a.         Traveling as a representative of the General Assembly or of its committees or commissions, or

b.         Otherwise in the service of the State.

A member who is authorized to travel, whether in or out of session, within the United States outside North Carolina, may elect to receive, in lieu of the amount provided in the preceding paragraph, a subsistence allowance of twenty‑six dollars ($26.00) a day for meals, plus actual expenses for lodging when evidenced by a receipt satisfactory to the Legislative Services Officer, the latter not to exceed the maximum per diem rate for federal employees traveling to the same place, as set out at 58 Federal Register 67950‑67964 (December 22, 1993) and at 59 Federal Register 23702‑23709 (May 6, 1994).

(4)        A member may be reimbursed for registration fees as permitted by the Legislative Services Commission.

(b)        Payment of travel and subsistence allowances shall be made to members of the General Assembly only after certification by the claimant as to the correctness thereof on forms prescribed by the Legislative Services Commission. Claims for travel and subsistence payments shall be paid at such times as may be prescribed by the Legislative Services Commission.

(c)        When the General Assembly by joint action of the two houses adjourns to a day certain, which day is more than three days after the date of adjournment, the period between the date of adjournment and the date of reconvening shall for the purposes of this section be deemed to be a period when the General Assembly is not in session, and no member shall be entitled to subsistence and travel allowance during that period, except under circumstances which would entitle him to subsistence and travel allowance when the General Assembly is not in session.

(d)        Repealed by Session Laws 1989 (Regular Session 1990), c. 1066, s. 24(a). (1957, c. 8; 1959, c. 939; 1961, c. 889; 1965, c. 86, s. 1; 1969, c. 1257, s. 1; 1971, c. 1200, ss. 1‑4; 1973, c. 1482, s. 2; 1977, 2nd Sess., c. 1249, ss. 3, 4; 1979, 2nd Sess., c. 1137, s. 30; 1983, c. 761, ss. 25, 26; 1983 (Reg. Sess., 1984), c. 1034, ss. 184, 186; 1985, c. 479, s. 206; 1985 (Reg. Sess., 1986), c. 1014, s. 40(a); 1987 (Reg. Sess., 1988), c. 1086, s. 30(c); 1989, c. 117; 1989 (Reg. Sess., 1990), c. 1066, s. 24(a); 1991 (Reg. Sess., 1992), c. 900, s. 51; 1993, c. 321, ss. 24(b), (c); 1993 (Reg. Sess., 1994), c. 769, s. 7.28; 1996, 2nd Ex. Sess., c. 18, s. 8(b).)



§ 120-4: Repealed by Session Laws 1985 (Reg. Sess. 1986), c. 1014, s. 40(b).

§ 120‑4:  Repealed by Session Laws 1985 (Reg.  Sess. 1986), c. 1014, s. 40(b).



§ 120-4.1. Repealed by Session Laws 1973, c. 1482, s. 3.

§ 120‑4.1.  Repealed by Session Laws 1973, c. 1482, s. 3.



§ 120-4.2. Repeal of Legislative Retirement Fund.

§ 120‑4.2.  Repeal of Legislative Retirement Fund.

(a)        Effective as of the end of the term of the members of the 1973 General Assembly, G.S. 120‑4.1 is repealed, subject to the following provisions to preserve vested and inchoate rights in the Legislative Retirement Fund:

(b)        All persons who have at least four terms of creditable service as of the end of the 1973 term shall be entitled to receive the retirement benefits provided under G.S. 120‑4.1 as it existed prior to this repealing act, but no credit shall be given for any service performed after the end of the 1973 term.

(c)        Solely for purposes of administering the benefits authorized by G.S. 120‑3 to 120‑4.2, the authority and duties created by G.S. 120‑4.1 as it existed prior to this repealing act shall continue in effect. (1973, c. 1482, s. 3.)



§§ 120-4.3 through 120-4.7. Reserved for future codification purposes.

§§ 120‑4.3 through 120‑4.7.  Reserved for future codification purposes.



§ 120-4.8. Definitions.

Article 1A.

Legislative Retirement System.

§ 120‑4.8.  Definitions.

The following words and phrases as used in this Article, unless the context clearly requires otherwise, have the following meanings:

(1)        "Accumulated contributions" means the sum of all the amounts deducted from the compensation of a member and credited to his individual account in the annuity savings fund, together with regular interest as provided in G.S. 135‑7(b).

(2)        "Actuarial equivalent" means a benefit of equal value when computed upon the basis of the mortality tables as adopted by the Board of Trustees, and regular interest.

(3)        "Annuity" means payment for life derived from the "Accumulated contribution" of a member. All "annuities" are payable in equal monthly installments.

(4)        "Annuity reserve" means the present value of all payments to be made on account of any annuity or benefit in lieu of any annuity, computed upon the basis of the mortality tables as adopted by the Board of Trustees, and regular interest.

(5)        "Compensation" means salary and expense allowance paid for service as a legislator in the North Carolina General Assembly, exclusive of travel and per diem. Effective July 1, 2009, "compensation" also means payment of military differential wages.

(6)        "Filing," when used in reference to an application for retirement, means the receipt of an acceptable application on a form provided by the Retirement System.

(7)        "Highest annual salary" means the twelve consecutive months of compensation authorized during a member's final legislative term for the highest position that a member ever held as a member of the General Assembly.

(8)        "Medical Board" means the board of physicians provided for in G.S. 135‑6, which shall determine disability as provided in this Article.

(9)        "Member in service" means a member in service on or after June 15, 1983.

(10)      "Pension reserve" means the present value of all payments to be made on account of any pension or benefit in lieu of any pension computed upon the basis of the mortality tables adopted by the Board of Trustees, and regular interest.

(11)      "Pensions" means payments for life derived from money provided by the State of North Carolina. All pensions are payable in equal monthly installments.

(12)      "Present member of the General Assembly" means a person who is a member of the General Assembly on or after June 15, 1983.

(13)      "Regular interest" means interest compounded annually at the rate determined by the Board of Trustees in accordance with G.S. 135‑7(b) and G.S. 120‑4.10.

(14)      "Retirement" means the withdrawal from active service with a retirement allowance granted under the provisions of this Article. In order for a member's retirement to become effective in any month, the member must render no service at any time during that month.

(15)      "Year" as used in this Article shall mean the regular fiscal year beginning July 1, and ending June 30 in the following calendar year unless otherwise defined by rule of the Board of Trustees.  (1983, c. 761, s. 238; 1983 (Reg. Sess., 1984), c. 1034, s. 198; 1987, c. 738, s. 31(a); 1993 (Reg. Sess., 1994), c. 769, s. 7.29(a); 2009‑66, s. 6(h).)



§ 120-4.9. Retirement system established.

§ 120‑4.9.  Retirement system established.

A Retirement System is established and placed under the Board of Trustees of the Teachers' and State Employees' Retirement System for administrative purposes.

The Retirement System shall have all the power and privileges of a  corporation and shall be known as the "Legislative Retirement System of North Carolina." By this name all of its business shall be transacted, all of its funds invested and all of its cash and securities and other property held. All direction and policies concerning the Legislative Retirement System shall be vested in the Legislative Services Commission. (1983, c. 761, s. 238.)



§ 120-4.10. Administration of retirement system.

§ 120‑4.10.  Administration of retirement system.

The Board of Trustees of the Teachers' and State Employees' Retirement System shall be the trustee of the Retirement System, under the direction of the Legislative Services Commission. The provisions of this Article shall be administered by the Board of Trustees, under the direction of the Legislative Services Commission. (1983, c. 761, s. 238.)



§ 120-4.11. Membership.

§ 120‑4.11.  Membership.

The following members of the General Assembly and former members of the General Assembly are eligible for membership in the Retirement System:

(1)        Members of the General Assembly who serve on and after June 15, 1983; and

(2)        Former members of the General Assembly who served prior to June 15, 1983; and

a.         Who elect to transfer current and future entitlements, or contributions, from the Legislative Retirement Fund established by Chapter 1269 of the 1969 Session Laws; or

b.         Who have five or more years of service as a member of the General Assembly. (1983, c. 761, s. 238; 1983 (Reg. Sess., 1984), c. 1034, ss. 188, 189; 1985, c. 400, ss. 1, 7; 1987 (Reg. Sess., 1988), c. 1109; 2001‑424, s. 32.30(a).)



§ 120-4.12. Creditable service.

§ 120‑4.12.  Creditable service.

(a)        Creditable service at retirement consists of the membership service rendered by the member of the Retirement System and any prior service purchased or granted by this Article.

(b)        Membership Service means the number of years served as a member of the General Assembly as of the establishment of the Retirement System and thereafter. One year of membership service is equal to 12 months for which a legislator received compensation.

(c)        Prior service means:

(1)        The number of years a present member of the General Assembly served in the General Assembly prior to becoming a member of the Retirement System;

(2)        The number of years served by former members of the General Assembly who were vested in the Legislative Retirement Fund. One year of prior service is equal to 12 months for which a legislator received compensation.

(c1)      Any member of the Retirement System who was a member of the General Assembly as of January 1985 may purchase prior service credit for the month of January 1985 based upon seven percent (7%) of the compensation received for that period.

(d)        Any member of the Retirement System who has eight or more years of creditable service as a member of the General Assembly may purchase prior service credit for service in the armed forces of the United States at the same rates and conditions as set forth in G.S. 120‑4.14 and G.S. 120‑4.16; provided that credit is allowed only for the initial period of active duty in the armed forces of the United States up to the time the member was first eligible to be separated or released therefrom, and subsequent periods of such active duty as required by the armed forces of the United States up to the date of first eligibility for separation or release therefrom; and further provided that the member submits satisfactory evidence of the service claimed and that service credit be allowed only for the period of active service in the armed forces of the United States not creditable in any other retirement system, except the National Guard or any reserve component of the armed forces of the United States.

(e)        Any member of the Retirement System who has five or more years of creditable service as a member of the General Assembly may purchase credit for service in the Armed Forces of the United States eligible under subsection (d) of this section by making a lump sum payment into the Annuity Savings Fund equal to the full actuarial cost as provided for in G.S. 135‑4(m).

(f)         If a member who has not vested in this System on July 1, 2007, is convicted of an offense listed in G.S. 120‑4.33 for acts committed after July 1, 2007, then that member shall forfeit all benefits under this System. If a member who has vested in this System on July 1, 2007, is convicted of an offense listed in G.S. 120‑4.33 for acts committed after July 1, 2007, then that member is not entitled to any creditable service that accrued after July 1, 2007. No member shall forfeit any benefit or creditable service earned from a position not as a member of the General Assembly.  (1983, c. 761, s. 238; 1983 (Reg. Sess., 1984), c. 1034, ss. 187, 190; 1989, c. 762, s. 1; 1993, c. 321, s. 71; 2007‑179, s. 1(b); 2009‑281, s. 1.)



§ 120-4.12A. Reciprocity of creditable service with other state-administered retirement systems.

§ 120‑4.12A.  Reciprocity of creditable service with other state‑administered retirement systems.

(a)        Only for the purpose of determining eligibility for benefits accruing under this Article, creditable service standing to the credit of a member of the Consolidated Judicial Retirement System, Teachers' and State Employees' Retirement System, or Local Governmental Employees' Retirement System shall be added to the creditable service standing to the credit of a member of this System; provided, that in the event a person is a retired member of any of the foregoing retirement systems, such creditable service standing to the credit of the retired member prior to retirement shall be likewise counted.  In no instance shall service credits maintained in the aforementioned retirement systems be added to the creditable service in this System for application of this System's benefit accrual rate in computing a service retirement benefit unless specifically authorized by this Article.

(b)        A person who was a former member of this System and who has forfeited his creditable service in this System by receiving a return of contributions and who has creditable service in the Consolidated Judicial Retirement System, Teachers' and State Employees' Retirement System, or the Local Governmental Employees' Retirement System may count such creditable service for the purpose of restoring the creditable service forfeited in this System under the terms and conditions as set forth in this Article and reestablish membership in this System.

(c)        Creditable service under this section shall not be counted twice for the same period of time whether earned as a member, purchased, or granted as prior service credits. (1989 (Reg. Sess., 1990), c. 1066, s. 35(a).)



§ 120-4.13. Transfer of membership and benefits.

§ 120‑4.13.  Transfer of membership and benefits.

(a)        The Board of Trustees shall set up procedures to transfer membership from the Legislative Retirement Fund to the Retirement System and to recompute benefits paid to retirees of the Legislative Retirement Fund who elect to transfer to the Retirement System.

(b)        The accumulated contributions and creditable service of any member whose service as a member of the General Assembly has been or is terminated other than by retirement or death and who, while still a member of this Retirement System, became or becomes a member, as defined in G.S. 135‑1(13), of the Teachers' and State Employees' Retirement System for a period of five or more years may, upon application of the member, be transferred from this Retirement System to the Teachers' and State Employees' Retirement System. In order to effect the transfer of a member's creditable service from the Legislative Retirement System to the Teachers' and State Employees' Retirement System, there shall be transferred from the Legislative Retirement System to the Teachers' and State Employees' Retirement System the sum of (i) the accumulated contributions of the member credited in the annuity savings fund and (ii) the amount of reserve held in the Legislative Retirement System as a result of previous contributions by the employer on behalf of the transferring member.

(c)        The accumulated contributions and creditable service of any member whose service as a member of the General Assembly has been or is terminated other than by retirement or death and who, while still a member of this Retirement System, became or becomes a member, as defined in G.S. 135‑53(11), of the Consolidated Judicial Retirement System for a period of five or more years may, upon application of the member, be transferred from this Retirement System to the Consolidated Judicial Retirement System. In order to effect the transfer of a member's creditable service from the Legislative Retirement System to the Consolidated Judicial Retirement System, there shall be transferred from the Legislative Retirement System to the Consolidated Judicial Retirement System the sum of (i) the accumulated contributions of the member credited in the annuity savings fund and (ii) the amount of reserve held in the Legislative Retirement System as a result of previous contributions by the employer on behalf of the transferring member. (1983, c. 761, s. 238; 2003‑284, s. 30.18(a).)



§ 120-4.14. Purchase of prior service.

§ 120‑4.14.  Purchase of prior service.

Purchase of prior service rendered by a member of the General Assembly before becoming a member of the Retirement System that is not service that may be transferred pursuant to G.S. 120‑4.12 shall be at the rate of one month of service for each month for which a legislator received compensation, computed as follows:

(1)        For final legislative terms beginning with the 1975 General Assembly, seven percent (7%) of the highest legislative compensation at the time of purchase plus an administrative fee to be paid in lump sum.

(2)        For final legislative terms beginning prior to the 1975 General Assembly, five percent (5%) of the highest legislative compensation at the time of purchase plus an administrative fee to be paid in lump sum. (1983, c. 761, s. 238; c. 923, s. 217; 1983 (Reg. Sess., 1984), c. 1034, s. 191; 1985, c. 400, s. 2.)



§ 120-4.15. Repayment of contributions.

§ 120‑4.15.  Repayment of contributions.

Repayment of contributions withdrawn from the Legislative Retirement Fund and System shall be at the rate of seven percent (7%) of the highest monthly compensation received as a legislator at the time of purchase for each month of creditable service restored plus an administrative fee to be paid in lump sum. (1983, c. 761, s. 238; c. 923, s. 217; 1983 (Reg. Sess., 1984), c. 1034, s. 192.)



§ 120-4.16. Repayments and purchases.

§ 120‑4.16.  Repayments and purchases.

(a)        All repayments and purchases of service credit, allowed under this Article, shall be made within two years after the member first becomes eligible to make such repayments and purchases. All such repayments and purchases not made within two years after the member becomes eligible shall equal the full actuarial cost of the additional service credit as defined in G.S. 135‑4(m).

(b)        Purchase of Service Credits Through Rollover Contributions From Certain Other Plans.  Notwithstanding any other provision of this Article, and without regard to any limitations on contributions otherwise set forth in this Article, a member, who is eligible to restore or purchase membership or creditable service pursuant to the provisions of this Article, may purchase such service credits through rollover contributions to the Annuity Savings Fund from (i) an annuity contract described in Section 403(b) of the Internal Revenue Code, (ii) an eligible plan under Section 457(b) of the Internal Revenue Code which is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state, (iii) an individual retirement account or annuity described in Section 408(a) or 408(b) of the Internal Revenue Code that is eligible to be rolled over and would otherwise be includible in gross income, or (iv) a qualified plan described in Section 401(a) or 403(a) of the Internal Revenue Code. Notwithstanding the foregoing, the Retirement System shall not accept any amount as a rollover contribution unless such amount is eligible to be rolled over to a qualified trust in accordance with applicable law and the member provides evidence satisfactory to the Retirement System that such amount qualifies for rollover treatment. Unless received by the Retirement System in the form of a direct rollover, the rollover contribution must be paid to the Retirement System on or before the 60th day after the date it was received by the member.

Purchase of Service Credits Through Plan‑to‑Plan Transfers.  Notwithstanding any other provision of this Article, and without regard to any limitations on contributions otherwise set forth in this Article, a member, who is eligible to restore or purchase membership or creditable service pursuant to the provisions of this Article, may purchase such service credits through a direct transfer to the Annuity Savings Fund of funds from (i) an annuity contract described in Section 403(b) of the Internal Revenue Code or (ii) an eligible plan under Section 457(b) of the Code which is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state.

(c)        (See editor's note for effective date) Purchase of Service Credits Through Plan‑to‑Plan Transfers.  Notwithstanding any other provision of this Article, and without regard to any limitations on contributions otherwise set forth in this Article, a member, who is eligible to restore or purchase membership or creditable service pursuant to the provisions of this Article, may purchase such service credits through a direct transfer to the Annuity Savings Fund of funds from (i) the Supplemental Retirement Income Plans A, B, or C of North Carolina or (ii) any other defined contribution plan qualified under Section 401(a) of the Internal Revenue Code which is maintained by the State of North Carolina, a political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state. (1983, c. 761, s. 238; 1987, c. 738, s. 31(b); 2002‑71, s. 1.)



§ 120-4.17. Assets of retirement system.

§ 120‑4.17.  Assets of retirement system.

(a)        All of the assets of the Retirement System shall be credited according to the purpose for which they are held to one of two funds, either the Annuity Savings Fund or the Pension Accumulation Fund.

(b)        The Annuity Savings Fund is the fund to which all members' contributions, and regular interest allowances provided for as in G.S. 135‑7(b), shall be credited. From this fund shall be paid the accumulated contributions of a member.

(c)        Upon the retirement of a member, his accumulated contributions  shall be transferred from the Annuity Savings Fund to the Pension Accumulation Fund. In the event that a retired former member should subsequently again become a member of the Retirement System as provided for in G.S. 120‑4.11, any excess of his accumulated contributions at his date of retirement over the sum of the retirement allowance payments received by him since his date of retirement shall be transferred from the Pension Accumulation Fund to the Annuity Savings Fund and shall be credited to his individual account in the Annuity Savings Fund.

(d)        The Pension Accumulation Fund is the fund in which accumulated  contributions by the State and amounts transferred from the Annuity Savings Fund in accordance with subsection (c) of this section and to which all income from the invested assets of the Retirement System are credited. From this fund is paid retirement allowances and any other benefits provided for under this Article except payments of accumulated contributions as provided in G.S. 120‑4.14.

(e)        The regular interest allowance on the members' accumulated contributions provided for as in G.S. 135‑7(b) shall be transferred each year from the Pension Accumulation Fund to the Annuity Savings Fund. (1983, c. 761, s. 238.)



§ 120-4.18. Management of funds.

§ 120‑4.18.  Management of funds.

The Board of Trustees shall manage the fund established by G.S. 120‑4.17 pursuant to G.S. 135‑7. (1983, c. 761, s. 238.)



§ 120-4.19. Contributions by the members.

§ 120‑4.19.  Contributions by the members.

Effective upon convening of the 1985 Regular Session of the General Assembly, each member shall contribute by payroll deduction for each pay period for which he receives compensation seven percent (7%) of his compensation for the period.

Anything within this Article to the contrary notwithstanding, the State, pursuant to the provisions of Section 414(h)(2) of the Internal Revenue Code of 1954 as amended, shall pick up and pay the contributions which would be payable by the members under this section with respect to the services of such members rendered after the effective date of this paragraph.  The members' contributions picked up by the State shall be designated for all purposes of the Retirement System as member contributions, except for the determination of tax upon a distribution from the System.  These contributions shall be credited to the Annuity Savings Fund and accumulated within the Fund in a member's account which shall be separately established for the purpose of accounting for picked‑up contributions. Member contributions picked up by the State shall be payable from the same source of funds used for the payment of compensation to a member.  A deduction shall be made from a member's compensation equal to the amount of his contributions picked up by the State. This deduction, however, shall not reduce a member's compensation as defined in G.S. 120‑4.8(1).  Picked‑up contributions shall be transmitted to the Retirement System monthly for the preceding month by means of a warrant drawn by the State payable to the Retirement System and shall be accompanied by a schedule of the picked‑up contributions on such forms as may be prescribed. (1983, c. 761, s. 238; 1985, c. 400, s. 8.)



§ 120-4.20. Contributions by the State.

§ 120‑4.20.  Contributions by the State.

(a)        Effective upon convening of the 1985 Regular Session of the General Assembly, the State shall contribute annually an amount equal to the sum of the "normal contribution" and the "accrued liability contribution."

(b)        The normal contribution for any period shall be determined as a percentage, equal to the normal contribution rate, of the total compensation of the members for the period. The normal contribution rate shall be determined as the percentage represented by the ratio of (i) the annual normal cost to provide the benefits of the Retirement System, computed in accordance with recognized actuarial principles on the basis of methods and assumptions approved by the Board of Trustees, in excess of the part thereof provided by the members' contributions, to (ii) the total annual compensation of the members of the Retirement System.

(c)        The accrued liability contribution for any period shall be determined as a percentage, equal to the accrued liability contribution rate, of the total compensation of the members for the period. The accrued liability contribution rate shall be determined as the percentage represented by the ratio of (i) the level annual contribution necessary to amortize the unfunded accrued liability over a period of 15 years, computed in accordance with recognized actuarial principles on the basis of methods and assumptions approved by the Board of Trustees, to (ii) the total annual compensation of the members of the Retirement System.

(d)        The unfunded accrued liability as of any date shall be determined, in accordance with recognized actuarial principles on the basis of methods and assumptions approved by the Board of Trustees, as the excess of (i) the then present value of the benefits to be provided under the Retirement System in the future over (ii) the sum of the assets of the Retirement System then currently on hand in the Annuity Savings Fund and the Pension Accumulation Fund, plus the then present value of the stipulated contributions to be made in the future by the members, plus the then present value of the normal contributions expected to be made in the future by the State.

(e)        The normal contribution rate and the accrued liability contribution rate shall be determined after each annual valuation of the Retirement System and shall remain in effect until a new valuation is made.

(f)         The annual contributions by the State for any year shall be at  least sufficient, when combined with the amount held in the Pension Accumulation Fund at the start of the year, to provide the retirement  allowances and other benefits payable out of the fund during the current year. (1983, c. 761, s. 238.)



§ 120-4.21. Service retirement benefits.

§ 120‑4.21.  Service retirement benefits.

(a)        Eligibility; Application.  Any member may retire with full benefits who has reached 65 years of age with five years of creditable service. Any member may retire with reduced benefits who has reached the age of 50 years with 20 years of creditable service or 60 years with five years of creditable service. The member shall make electronic submission or written application to the Board of Trustees to retire on a service retirement allowance on the first day of the particular calendar month he designates. The designated date shall be no less than one day nor more than 120 days from the filing of the application. During this period of notification, a member may separate from service without forfeiting his retirement benefits.

(b)        Computation.  Upon retirement from service in accordance with subsection (a) of this section before July 1, 1990, a member shall receive a service retirement allowance computed as follows:

(1)        For a member whose retirement date occurs on or after his 65th birthday and upon completion of five years of creditable service, four percent (4%) of his "highest annual salary," multiplied by the number of years of creditable service.

(2)        For a member whose retirement date occurs on or after his 60th and before his 65th birthday and upon completion of five years of creditable service, computation as in subdivision (1) of this subsection, reduced by one‑fourth of one percent (¼ of 1%) for each month his retirement date precedes his 65th birthday.

(b1)      Computation.  Upon retirement from service in accordance with subsection (a) of this section on or after July 1, 1990, but before February 1, 1995, a member shall receive a service retirement allowance computed as follows:

(1)        For a member whose retirement date occurs on or after his 65th birthday and upon completion of five years of creditable service, four and two‑hundredths percent (4.02%) of his "highest annual salary," multiplied by the number of years of creditable service.

(2)        For a member whose retirement date occurs on or after his 60th and before his 65th birthday and upon completion of five years of creditable service, computation as in subdivision (1) of this subsection, reduced by one‑fourth of one percent (¼ of 1%) for each month his retirement date precedes his 65th birthday.

(b2)      Computation.  Upon retirement from service in accordance with subsection (a) of this section on or after February 1, 1995, a member shall receive a service retirement allowance computed as follows:

(1)        For a member whose retirement date occurs on or after his 65th birthday and upon completion of five years of creditable service, four and two‑hundredths percent (4.02%) of his "highest annual salary", multiplied by the number of years of creditable service.

(2)        For a member whose retirement date occurs on or after his 60th and before his 65th birthday and upon completion of five years of creditable service, computation as in subdivision (1) of this subsection, reduced by one‑fourth of one percent (¼ of 1%) for each month his retirement date precedes his 65th birthday.

(3)        For a member whose retirement date occurs on or after his 50th birthday and before his 60th birthday and upon completion of 20 years of creditable service, computation as in subdivision (2) of this subsection, reduced by the same percentage as provided for in Article 1 of Chapter 135 of the General Statutes.

(c)        Limitations Applicable to Members Retiring Before September 1, 2005.  In no event shall any member receive a service retirement allowance greater than seventy‑five percent (75%) of his "highest annual salary".

(d)        Limitations Applicable to Members Retiring on or After September 1, 2005.  In no event shall any member receive a service retirement allowance greater than seventy‑five percent (75%) of  the member's "highest annual salary" nor shall a member receive any service retirement allowance whatsoever while employed in a position that makes the member a contributing member of either the Teachers' and State Employees' Retirement System or the Consolidated Judicial Retirement System. If the member should become a member of either of these systems, payment of the member's service retirement allowance shall be suspended until the member withdraws from membership in that system.  (1993 (Reg. Sess., 1994), c. 769, s. 7.30(p); 2001‑424, s. 32.30(b); 2005‑276, s. 29.30A(j); 2006‑226, ss. 23(a), (b); 2007‑431, s. 3; 2009‑66, s. 12(k).)



§ 120-4.22. Disability retirement benefits.

§ 120‑4.22.  Disability retirement benefits.

(a)        Eligibility; Application.  Upon application by or on behalf of the member, any member in service who has completed at least five years of creditable service and who has not reached his 60th birthday may, after medical certification, be retired on a disability retirement allowance by the Board of Trustees on the first day of the particular calendar month designated by the applicant. The designated date shall be no less than one day nor more than 120 days from the filing of the application.

(b)        Medical Certification.  After a medical examination of the member, the medical board shall certify to the Board of Trustees that the member is mentally or physically incapacitated for further performance of duty as a member of the General Assembly, that the incapacity was incurred at the time of active employment and has been continuous thereafter, that the incapacity is likely to be permanent and whether the member should be retired.

(c)        Computation.  Upon retirement for disability pursuant to subsection (a) of this section, a member shall receive a disability retirement allowance equal to a service retirement allowance calculated on the basis of the member's "highest annual salary" and the creditable service he would have had by the age of 60 had he continued in service.

(d)        Limitations.  In no event shall any member receive a disability retirement allowance greater than seventy‑five percent (75%) of his "highest annual salary".  (1983, c. 761, s. 238; 1983 (Reg. Sess., 1984), c. 1034, ss. 195, 196; 1987, c. 513, s. 1; c. 738, s. 31(d); 2001‑424, s. 32.30(c); 2009‑66, s. 3(l).)



§ 120-4.22A. Post-retirement increases in allowances.

§ 120‑4.22A.  Post‑retirement increases in allowances.

(a)        Retired members and beneficiaries of the Retirement System shall receive post‑retirement increases in allowances on the same basis as post‑retirement increases in allowances are provided to retired members and beneficiaries of the Teachers' and State Employees' Retirement System.

(b)        In accordance with subsection (a) of this section, from and after July 1, 1986, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before January 1, 1986, shall be increased by the same amount as provided to retired members and beneficiaries of the Teachers' and State Employees' Retirement System pursuant to the provisions of G.S. 135‑5(ii) and (jj).

(c)        In accordance with subsection (a) of this section, from and after July 1, 1987, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before January 1, 1987, shall be increased by the same amount as provided to retired members and beneficiaries of the Teachers' and State Employees' Retirement System pursuant to the provisions of G.S. 135‑5(ii) and (jj).

(d)        In accordance with subsection (a) of this section, from and after July 1, 1988, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before January 1, 1988, shall be increased by the same amount as provided to retired members and beneficiaries of the Teachers' and State Employees' Retirement System pursuant to the provisions of G.S. 135‑5(ll ) and (mm).

(e)        In accordance with subsection (a) of this section, from and after July 1, 1989, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before January 1, 1989, shall be increased by the same amount as provided to retired members and beneficiaries of the Teachers' and State Employees' Retirement System pursuant to the provisions of G.S. 135‑5(ll ) and (mm).

(f)         In accordance with subsection (a) of this section, from and after July 1, 1990, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before January 1, 1990, shall be increased by the same amount as provided to retired members and beneficiaries of the Teachers' and State Employees' Retirement System pursuant to the provisions of G.S. 135‑5(rr) and (ss).

(g)        In accordance with subsection (a) of this section, from and after July 1, 1992, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before January 1, 1992, shall be increased by one and six‑tenths percent (1.6%) of the allowance payable on July 1, 1992. Furthermore, from and after July 1, 1992, the retirement allowance to or on account of beneficiaries whose retirement commenced after January 1, 1992, but before June 30, 1992, shall be increased by a prorated amount of one and six‑tenths percent (1.6%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between January 1, 1992 and June 30, 1992.

(h)        In accordance with subsection (a) of this section, from and after July 1, 1993, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before January 1, 1993, shall be increased by one and six‑tenths percent (1.6%) of the allowance payable on January 1, 1993. Furthermore, from and after July 1, 1993, the retirement allowance to or on account of beneficiaries whose retirement commenced after January 1, 1993, but before June 30, 1993, shall be increased by a prorated amount of one and six‑tenths percent (1.6%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between January 1, 1993, and June 30, 1993.

(i)         In accordance with subsection (a) of this section, from and after July 1, 1994, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before January 1, 1994, shall be increased by three and one‑half percent (3.5%) of the allowance payable on January 1, 1994. Furthermore, from and after July 1, 1994, the retirement allowance to or on account of beneficiaries whose retirement commenced after January 1, 1994, but before June 30, 1994, shall be increased by a prorated amount of three and one‑half percent (3.5%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between January 1, 1994, and June 30, 1994.

(j)         In accordance with subsection (a) of this section, from and after July 1, 1995, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before January 1, 1995, shall be increased by two percent (2%) of the allowance payable on January 1, 1995. Furthermore, from and after July 1, 1995, the retirement allowance to or on account of beneficiaries whose retirement commenced after January 1, 1995, but before June 30, 1995, shall be increased by a prorated amount of two percent (2%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between January 1, 1995, and June 30, 1995.

(k)        In accordance with subsection (a) of this section, from and after September 1, 1996, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before January 1, 1996, shall be increased by four and four‑tenths percent (4.4%) of the allowance payable on January 1, 1996. Furthermore, from and after September 1, 1996, the retirement allowance to or on account of beneficiaries whose retirement commenced after January 1, 1996, but before June 30, 1996, shall be increased by a prorated amount of four and four‑tenths percent (4.4%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between January 1, 1996, and June 30, 1996.

(l)         In accordance with subsection (a) of this section, from and after July 1, 1997, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before January 1, 1997, shall be increased by four percent (4%) of the allowance payable on June 1, 1997. Furthermore, from and after July 1, 1997, the retirement allowance to or on account of beneficiaries whose retirement commenced after January 1, 1997, but before June 30, 1997, shall be increased by a prorated amount of four percent (4%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between January 1, 1997, and June 30, 1997.

(m)       In accordance with subsection (a) of this section, from and after July 1, 1998, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before January 1, 1998, shall be increased by two and one‑half percent (2.5%) of the allowance payable on June 1, 1998. Furthermore, from and after July 1, 1998, the retirement allowance to or on account of beneficiaries whose retirement commenced after January 1, 1998, but before June 30, 1998, shall be increased by a prorated amount of two and one‑half percent (2.5%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between January 1, 1998, and June 30, 1998.

(n)        In accordance with subsection (a) of this section, from and after July 1, 1999, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before January 1, 1999, shall be increased by two and three‑tenths percent (2.3%) of the allowance payable on June 1, 1999. Furthermore, from and after July 1, 1999, the retirement allowance to or on account of beneficiaries whose retirement commenced after January 1, 1999, but before June 30, 1999, shall be increased by a prorated amount of two and three‑tenths percent (2.3%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between January 1, 1999, and June 30, 1999.

(o)        In accordance with subsection (a) of this section, from and after July 1, 2000, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before January 1, 2000, shall be increased by three and six‑tenths percent (3.6%) of the allowance payable on June 1, 2000. Furthermore, from and after July 1, 2000, the retirement allowance to or on account of beneficiaries whose retirement commenced after January 1, 2000, but before June 30, 2000, shall be increased by a prorated amount of three and six‑tenths percent (3.6%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between January 1, 2000, and June 30, 2000.

(p)        In accordance with subsection (a) of this section, from and after July 1, 2001, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before January 1, 2001, shall be increased by two percent (2%) of the allowance payable on June 1, 2001. Furthermore, from and after July 1, 2001, the retirement allowance to or on account of beneficiaries whose retirement commenced after January 1, 2001, but before June 30, 2001, shall be increased by a prorated amount of two percent (2%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between January 1, 2001, and June 30, 2001.

(q)        In accordance with subsection (a) of this section, from and after July 1, 2002, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before January 1, 2002, shall be increased by one and four‑tenths percent (1.4%) of the allowance payable on June 1, 2002. Furthermore, from and after July 1, 2002, the retirement allowance to or on account of beneficiaries whose retirement commenced after January 1, 2002, but before June 30, 2002, shall be increased by a prorated amount of one and four‑tenths percent (1.4%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between January 1, 2002, and June 30, 2002.

(r)        In accordance with subsection (a) of this section, from and after July 1, 2003, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before January 1, 2003, shall be increased by one and twenty‑eight hundredths percent (1.28%) of the allowance payable on June 1, 2003. Furthermore, from and after July 1, 2003, the retirement allowance to or on account of beneficiaries whose retirement commenced after January 1, 2003, but before June 30, 2003, shall be increased by a prorated amount of one and twenty‑eight hundredths percent (1.28%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between January 1, 2003, and June 30, 2003.

(s)        From and after July 1, 2004, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before January 1, 2004, shall be increased by one and seven‑tenths percent (1.7%) of the allowance payable on June 1, 2004, in accordance with G.S. 135‑5(o). Furthermore, from and after July 1, 2004, the retirement allowance to or on account of beneficiaries whose retirement commenced after January 1, 2004, but before June 30, 2004, shall be increased by a prorated amount of one and seven‑tenths percent (1.7%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between January 1, 2004, and June 30, 2004.

(t)         In accordance with subsection (a) of this section, from and after July 1, 2005, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before January 1, 2005, shall be increased by two percent (2%) of the allowance payable on June 1, 2005. Furthermore, from and after July 1, 2005, the retirement allowance to or on account of beneficiaries whose retirement commenced after January 1, 2005, but before June 30, 2005, shall be increased by a prorated amount of two percent (2%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between January 1, 2005, and June 30, 2005.

(u)        In accordance with subsection (a) of this section, from and after July 1, 2006, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before January 1, 2006, shall be increased by three percent (3%) of the allowance payable on June 1, 2006. Furthermore, from and after July 1, 2006, the retirement allowance to or on account of beneficiaries whose retirement commenced after January 1, 2006, but before June 30, 2006, shall be increased by a prorated amount of three percent (3%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between January 1, 2006, and June 30, 2006.

(v)        In accordance with subsection (a) of this section, from and after July 1, 2007, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before January 1, 2007, shall be increased by two and two‑tenths percent (2.2%) of the allowance payable on June 1, 2007. Furthermore, from and after July 1, 2007, the retirement allowance to or on account of beneficiaries whose retirement commenced after January 1, 2007, but before June 30, 2007, shall be increased by a prorated amount of two and two‑tenths percent (2.2%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between January 1, 2007, and June 30, 2007.

(w)       In accordance with subsection (a) of this section, from and after July 1, 2008, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before January 1, 2008, shall be increased by two and two‑tenths percent (2.2%) of the allowance payable on June 1, 2008. Furthermore, from and after July 1, 2008, the retirement allowance to or on account of beneficiaries whose retirement commenced after January 1, 2008, but before June 30, 2008, shall be increased by a prorated amount of two and two‑tenths percent (2.2%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between January 1, 2008, and June 30, 2008.  (1985 (Reg. Sess., 1986), c. 1014, s. 49(c); 1987, c. 738, s. 27(d); 1987 (Reg. Sess., 1988), c. 1086, s. 22(d); 1989, c. 752, s. 41(d); 1989 (Reg. Sess., 1990), c. 1077, s. 11; 1991 (Reg. Sess., 1992), c. 900, s. 53(d); 1993, c. 321, s. 74(a); 1993 (Reg. Sess., 1994), c. 769, s. 7.30(k); 1995, c. 507, s. 7.22(c); 1996, 2nd Ex. Sess., c. 18, s. 28.21(c); 1997‑443, s. 33.22(f); 1998‑153, s. 21(c); 1999‑237, s. 28.23(c); 2000‑67, s. 26.20(f); 2001‑424, s. 32.22(c); 2002‑126, s. 28.8(d); 2003‑284, s. 30.17(c); 2004‑124, s. 31.17(c); 2005‑276, s. 29.25(c); 2006‑66, s. 22.18(b); 2007‑323, s. 28.20(c); 2008‑107, s. 26.23(c).)



§ 120-4.23. Reexamination for disability retirement allowance.

§ 120‑4.23.  Reexamination for disability retirement allowance.

Any disability retiree who has not reached age 65 shall be reexamined pursuant to G.S. 135‑5(e). After he reaches age 65, no further examinations are required. (1983, c. 761, s. 238.)



§ 120-4.24. Return to membership of former member.

§ 120‑4.24.  Return to membership of former member.

If a retired former member of the Retirement System or of the Legislative Retirement Fund returns to service as a member of the General Assembly, his retirement allowance shall cease and he shall be restored as a member of the Retirement System. The computation of the amount of benefits to which he may subsequently become entitled under this Article shall be computed as follows:

Upon his subsequent retirement, he shall be paid a retirement allowance determined as follows:

(1)        For a member who earns at least three years' membership service after restoration to service, the retirement allowance shall be computed on the basis of his compensation and service before and after the period of prior retirement without restrictions.

(2)        For a member who does not earn three years' membership service after restoration to service, the retirement allowance shall be equal to the sum of the retirement allowance to which he would have been entitled had he not been restored to service, without modification of the election of an optional allowance previously made, and the retirement allowance that results from service earned since being restored to service. (1983, c. 761, s. 238; 1987, c. 738, s. 39(a).)



§ 120-4.25. Return of accumulated contributions.

§ 120‑4.25.  Return of accumulated contributions.

If a member ceases to be a member of the General Assembly except by death or retirement, he shall, upon submission of an application, be paid not earlier than 60 days following the date of termination of service, the sum of his contributions if he has less than five years of creditable service, or the sum of his accumulated contributions if he has five or more years of creditable service, provided he has not in the meantime returned to service. Upon payment of this sum his membership in the System ceases. If he becomes a member afterwards, no credit shall be allowed for any service previously rendered except as provided in G.S. 120‑4.14 and the payment shall be in full and complete discharge of any rights in or to any benefits otherwise payable under this Article. Upon receipt of proof satisfactory to the Board of Trustees of the death, prior to retirement, of a member or former member, there shall be paid to the person or persons he nominated by electronic submission prior to completing 10 years of service in a form approved by the Board of Trustees or by written designation duly acknowledged and filed with the Board of Trustees, if the person or persons are living at the time of the member's death, otherwise to the member's legal representatives, the amount of his accumulated contributions at the time of his death, unless the beneficiary elects to receive the alternate benefit under the provisions of G.S. 120‑4.28.  (1983, c. 761, s. 238; 1983 (Reg. Sess., 1984), c. 1034, s. 197; 1987, c. 738, s. 31(e); 1993, c. 531, s. 1; 2009‑66, s. 11(k).)



§ 120-4.26. Benefit payment options.

§ 120‑4.26.  Benefit payment options.

Any member may elect to receive his benefits in a retirement allowance payable throughout life, or he may elect to receive the actuarial equivalent of the retirement allowance in a reduced allowance payable throughout life under the provisions of one of the options set forth below. No election may be made after the first payment becomes due, or the first retirement check cashed, nor may an election be revoked or a nomination changed. The election of Option 2 or Option 3 or the nomination of the person thereunder shall be revoked if the person nominated dies prior to the date the first payment becomes normally due or until the first retirement check has been cashed. The election may be revoked by the member prior to the date the first payment becomes normally due or until his first retirement check has been cashed. Provided, however, in the event a member has elected Option 2 or Option 3 and nominated his or her spouse to receive a retirement allowance upon the member's death, and the spouse predeceases the member after the first payment becomes normally due or the first retirement check has been cashed, if the member remarries he or she may nominate a new spouse to receive the retirement allowance under the previously elected option, within 90 days of the remarriage. The new nomination shall be effective on the first day of the month in which it is made and shall provide for a retirement allowance computed to be the actuarial equivalent of the retirement allowance in effect immediately prior to the effective date of the new nomination. Any member having elected Options 2 or 3 and nominated his or her spouse to receive a retirement allowance upon the member's death may, after divorce from his or her spouse, revoke the nomination and elect a new option, effective on the first day of the month in which the new option is elected, providing for a retirement allowance computed to be the actuarial equivalent to the retirement allowance in effect immediately prior to the effective date of the new option.

Option 1. For Members Retiring Prior to July 1, 1993.  If a member dies within 10 years from his retirement date, an amount equal to his accumulated contributions at retirement, less one‑one hundred twentieth (1/120) for each month for which he has received a retirement allowance payment, shall be paid to his legal representative or to the person he nominates by written designation acknowledged and filed with the Board of Trustees;

Option 2.  Upon his death, his reduced retirement allowance shall be continued throughout the life of and paid to the person he nominates by written designation duly acknowledged and filed with the Board of Trustees at the time of his retirement. If the person selected is other than his spouse, the reduced retirement allowance payable to the member shall not be less than one half of the retirement allowance without optional modification which would otherwise be payable to him; or

Option 3.  Upon his death, one half of his reduced retirement allowance shall be continued throughout the life of and paid to the person he nominates by written designation duly acknowledged and filed with the Board of Trustees at the time of his retirement. (1983, c. 761, s. 238; 1985, c. 649, s. 9; 1993, c. 321, s. 74.1(a); 1998‑212, s. 28.26(a).)



§ 120-4.26A. Benefits on death after retirement.

§ 120‑4.26A.  Benefits on death after retirement.

In the event of the death of a retired member while in receipt of a retirement allowance under the provisions of this Article, there shall be paid to such person or persons as the retiree shall have nominated by electronic submission in a form approved by the Board of Trustees or by written designation duly acknowledged and filed with the Board of Trustees, if such person or persons are living at the time of the retiree's death, otherwise to the retiree's legal representatives, a death benefit equal to the excess, if any, of the accumulated contributions of the retiree at the date of retirement over the total of the retirement allowances paid prior to the death of the retiree.

In the event that a retirement allowance becomes payable to the designated survivor of a retired member under the provisions of G.S. 120‑4.26 and such retirement allowance to the survivor shall terminate upon the death of the survivor before the total of the retirement allowances paid to the retiree and the designated survivor combined equals the amount of the accumulated contributions of the retiree at the date of retirement, the excess, if any, of such accumulated contributions over the total of the retirement allowances paid to the retiree and the survivor combined shall be paid in a lump sum to such person or persons as the retiree shall have nominated by electronic submission in a form approved by the Board of Trustees or by written designation duly acknowledged and filed with the Board of Trustees, if such person or persons are living at the time such payment falls due, otherwise to the retiree's legal representative.  (1993, c. 321, s. 74.1(b); 2009‑66, s. 11(l).)



§ 120-4.27. Death benefit.

§ 120‑4.27.  Death benefit.

The designated beneficiary of a member who dies while in service after completing one year of creditable service shall receive a lump‑sum payment of an amount equal to the deceased member's highest annual salary, to a maximum of fifteen thousand dollars ($15,000). For purposes of this death benefit "in service" means currently serving as a member of the North Carolina General Assembly. "In service" also means service in the Uniformed Services, as that term is defined in section 4303(16) of the Uniformed Services Employment and Reemployment Rights Act, Public Law 103‑353, if that service begins during the member's term of office. If the participant does not return immediately after that service to employment with a covered employer in this System, then the participant shall be deemed "in service" until the date on which the participant was first eligible to be separated or released from his or her involuntary military service.

The death benefit provided by this section shall be designated a group life insurance benefit payable under an employee welfare benefit plan that is separate and apart from the Retirement System but under which the members of the Retirement System shall participate and be eligible for group life insurance benefits. The Board of Trustees is authorized to provide the death benefit in the form of group life insurance either by purchasing a contract or contracts of group life insurance with any life insurance company or companies licensed and authorized to transact business in the State of North Carolina for the purpose of insuring the lives of qualified members in service, or by establishing or affiliating with a separate trust fund qualified under Section 501(c)(9) of the Internal Revenue Code of 1954, as amended.

Upon receipt of proof, satisfactory to the Board of Trustees, of the death of a retired member of the Retirement System or Retirement Fund on or after July 1, 1988, but before January 1, 1999, there shall be paid a death benefit to the surviving spouse of a deceased retired member, or to the deceased retired member's legal representative if not survived by a spouse; provided the retired member has elected, when first eligible, to make, and has continuously made, in advance of his death required contributions as determined by the Retirement System on a fully contributory basis, through retirement allowance deductions or other methods adopted by the Retirement System, to a group death benefit trust fund administered by the Board of Trustees separate and apart from the Retirement System's Annuity Savings Fund and Pension Accumulation Fund. This death benefit shall be a lump‑sum payment in the amount of five thousand dollars ($5,000) upon the completion of twenty‑four months of contributions required under this subsection. Should death occur before the completion of twenty‑four months of contributions required under this subsection, the deceased retired member's surviving spouse or legal representative if not survived by a spouse shall be paid the sum of the retired member's contributions required by this subsection plus interest to be determined by the Board of Trustees.

Upon receipt of proof, satisfactory to the Board of Trustees, of the death of a retired member of the Retirement System or Retirement Fund on or after January 1, 1999, but before July 1, 2004, there shall be paid a death benefit to the surviving spouse of a deceased retired member, or to the deceased retired member's legal representative if not survived by a spouse; provided the retired member has elected, when first eligible, to make, and has continuously made, in advance of his death required contributions as determined by the Retirement System on a fully contributory basis, through retirement allowance deductions or other methods adopted by the Retirement System, to a group death benefit trust fund administered by the Board of Trustees separate and apart from the Retirement System's Annuity Savings Fund and Pension Accumulation Fund. This death benefit shall be a lump‑sum payment in the amount of six thousand dollars ($6,000) upon the completion of 24 months of contributions required under this subsection. Should death occur before the completion of 24 months of contributions required under this subsection, the deceased retired member's surviving spouse or legal representative if not survived by a spouse shall be paid the sum of the retired member's contributions required by this subsection plus interest to be determined by the Board of Trustees.

Upon receipt of proof, satisfactory to the Board of Trustees, of the death of a retired member of the Retirement System or Retirement Fund on or after July 1, 2004, but before July 1, 2007, there shall be paid a death benefit to the surviving spouse of a deceased retired member, or to the deceased retired member's legal representative if not survived by a spouse; provided the retired member has elected, when first eligible, to make, and has continuously made, in advance of his death required contributions as determined by the Retirement System on a fully contributory basis, through retirement allowance deductions or other methods adopted by the Retirement System, to a group death benefit trust fund administered by the Board of Trustees separate and apart from the Retirement System's Annuity Savings Fund and Pension Accumulation Fund. This death benefit shall be a lump‑sum payment in the amount of nine thousand dollars ($9,000) upon the completion of 24 months of contributions required under this subsection. Should death occur before the completion of 24 months of contributions required under this subsection, the deceased retired member's surviving spouse or legal representative if not survived by a spouse shall be paid the sum of the retired member's contributions required by this subsection plus interest to be determined by the Board of Trustees.

Upon receipt of proof, satisfactory to the Board of Trustees, of the death of a retired member of the Retirement System or Retirement Fund on or after July 1, 2007, there shall be paid a death benefit to the surviving spouse of a deceased retired member, or to the deceased retired member's legal representative if not survived by a spouse; provided the retired member has elected, when first eligible, to make, and has continuously made, in advance of his death required contributions as determined by the Retirement System on a fully contributory basis, through retirement allowance deductions or other methods adopted by the Retirement System, to a group death benefit trust fund administered by the Board of Trustees separate and apart from the Retirement System's Annuity Savings Fund and Pension Accumulation Fund. This death benefit shall be a lump‑sum payment in the amount of ten thousand dollars ($10,000) upon the completion of 24 months of contributions required under this subsection. Should death occur before the completion of 24 months of contributions required under this subsection, the deceased retired member's surviving spouse or legal representative if not survived by a spouse shall be paid the sum of the retired member's contributions required by this subsection plus interest to be determined by the Board of Trustees.  (1983, c. 761, s. 238; 1985, c. 400, s. 9; 1987, c. 824, s. 1; 1998‑212, s. 28.27(d); 2004‑147, s. 4; 2007‑496, s. 3; 2009‑66, s. 6(d).)



§ 120-4.28. Survivor's alternate benefit.

§ 120‑4.28.  Survivor's alternate benefit.

The designated beneficiary of a member who dies in service before retirement but after age 60 and after completing five years of creditable service or after completing 12 years of creditable service is entitled to Option 2 prescribed by G.S. 120‑4.26. (1983, c. 761, s. 238; 1983 (Reg. Sess., 1984), c. 1034, s. 199; 1985, c. 400, s. 3; 1987, c. 738, ss. 31(d), 37(c).)



§ 120-4.29. Exemption from garnishment, attachment.

§ 120‑4.29.  Exemption from garnishment, attachment.

Except for the applications of the provisions of G. S. 110‑136, and in connection with a court‑ordered equitable distribution under G.S. 50‑20, the right of a person to a pension, annuity, or retirement allowance, to the return of contributions, or to the receipt of the pension, annuity or retirement allowance itself, any optional benefit or any other right accrued or accruing to any person under the provisions of this Article, and the moneys in the various funds created by this Article, are exempt from levy and sale, garnishment, attachment, or any other process whatsoever, and shall be unassignable except as this Article specifically provides.  Notwithstanding any provisions to the contrary, any overpayment of benefits to a member in a State‑administered retirement system or Disability Salary Continuation Plan may be offset against any retirement allowance, return of contributions or any other right accruing under this Chapter to the same person, the person's estate, or designated beneficiary. (1983, c. 761, s. 238; 1985, c. 402; c. 649, s. 5; 1989, c. 792, s. 2.2; 1991, c. 636, s. 13.)



§ 120-4.30. Termination or partial termination; discontinuance of contributions.

§ 120‑4.30.  Termination or partial termination; discontinuance of contributions.

In the event of the termination or partial termination of the Retirement System or in the event of complete discontinuance of contributions under the Retirement System, the rights of all affected members to benefits accrued to the date of such termination, partial termination, or discontinuance, to the extent funded as of such date, or the amounts credited to the members' accounts, shall be nonforfeitable and fully vested. (1987, c. 177, s. 1(a), (b).)



§ 120-4.31. Internal Revenue Code compliance.

§ 120‑4.31.  Internal Revenue Code compliance.

(a)        Notwithstanding any other provisions of law to the contrary, compensation for any calendar year after 1988 in which employee or employer contributions are made and for which annual compensation is used for computing any benefit under this Article shall not exceed the higher of two hundred thousand dollars ($200,000) or the amount determined by the Commissioner of Internal Revenue as the limitation for calendar years after 1989; provided the imposition of the limitation shall not reduce a member's benefit below the amount determined as of December 31, 1988.

Effective January 1, 1996, the annual compensation of a member taken into account for determining all benefits provided under this Article shall not exceed one hundred fifty thousand dollars ($150,000), as adjusted pursuant to section 401(a)(17)(B) of the Internal Revenue Code and any regulations issued under the Code. However, with respect to a person who became a member of the Retirement System prior to January 1, 1996, the imposition of this limitation on compensation shall not reduce the amount of compensation which may be taken into account for determining the benefits of that member under this Article below the amount of compensation which would have been recognized under the provisions of this Article in effect on July 1, 1993.

Effective January 1, 2002, the annual compensation of a person, who became a member of the Retirement System on or after January 1, 1996, taken into account for determining all benefits accruing under this Article for any plan year after December 31, 2001, shall not exceed two hundred thousand dollars ($200,000) or the amount otherwise set by the Internal Revenue Code or determined by the Commissioner of Internal Revenue as the limitation for calendar years after 2002.

(b)        Notwithstanding any other provisions of law to the contrary, the annual benefit payable on behalf of a member shall, if necessary, be reduced to the extent required by Section 415(b) and with respect to calendar years commencing prior to January 1, 2000, Section 415(e) of the Internal Revenue Code, as adjusted by the Secretary of the Treasury or his delegate pursuant to Section 415(d) of the Code. If a member is a participant under any qualified defined contributions plan that is required to be taken into account for the purposes of the limitation contained in Section 415 of the Internal Revenue Code, the annual benefit payable under this Article shall be reduced to the extent required by Section 415(e) prior to making any reduction under the defined contribution plan provided by the employer. However, with respect to a member who has benefits accrued under this Article but whose benefit had not commenced as of December 31, 1999, the combined plan limitation contained in Section 415(e) of the Internal Revenue Code shall not be applied to such member for calendar years commencing on or after January 1, 2000.

(c)        On and after January 1, 1989, the retirement allowance of a member who has terminated employment shall begin no later than the later of April 1 of the calendar year following the calendar year that the member attains 70 ½ years of age or April 1 of the calendar year following the calendar year in which the member terminates employment.

(d)        This subsection applies to distributions made on or after January 1, 1993. Notwithstanding any other provision of the Plan to the contrary that would otherwise limit a distributee's election under this Article, a distributee may elect, at the time and in the manner prescribed by the Plan administrator, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in a direct rollover. Provided, an eligible rollover distribution is any distribution of all or any portion of the balance to the credit of the distributee, except that an eligible rollover distribution does not include: any distribution that is one of a series of substantially equal periodic payments (not less frequently than annually) made for the life (or life expectancy) of the distributee or the joint lives (or joint life expectancies) of the distributee and the distributee's designated beneficiary, or for a specified period of 10 years or more; any distribution to the extent such distribution is required under section 401(a)(9) of the Code; and the portion of any distribution that is not includible in gross income (determined without regard to the exclusion for net realized appreciation with respect to employer securities). Effective as of January 1, 2002, and notwithstanding the preceding sentence, a portion of a distribution shall not fail to be an eligible rollover distribution merely because the portion consists of after‑tax employee contributions that are not includible in gross income. However, such portion may be transferred only to an individual retirement account or annuity described in Section 408(a) or (b) of the Code, or to a qualified defined contribution plan described in Section 401(a) or 403(a) of the Code that agrees to separately account for amounts so transferred, including separately accounting for the portion of such distribution which is includible in gross income and the portion of such distribution which is not so includible. Provided, an eligible retirement plan is an individual retirement account described in section 408(a) of the Code, an individual retirement annuity described in section 408(b) of the Code, an annuity plan described in section 403(a) of the Code, or a qualified trust described in section 401(a) of the Code, that accepts the distributee's eligible rollover distribution. Effective on and after January 1, 2002, an eligible retirement plan shall also mean an annuity contract described in Section 403(b) of the Code and an eligible plan under Section 457(b) of the Code which is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state and which agrees to separately account for amounts transferred into such plan from this Plan. The definition of eligible retirement plan shall also apply in the case of a distribution to surviving spouse, or to a spouse or former spouse who is the alternate payee under a qualified domestic relations order, as defined in Section 414(p) of the Internal Revenue Code, or a court‑ordered equitable distribution of marital property, as provided under G.S. 50‑30. Provided, a distributee includes an employee or former employee. Provided further, a direct rollover is a payment by the Plan to the eligible retirement plan specified by the distributee. Effective on and after January 1, 2007, notwithstanding any other provision of this subsection, a nonspouse beneficiary of a deceased member may elect, at the time and in the manner prescribed by the administrator of the Board of Trustees of this Retirement System, to directly roll over any portion of the beneficiary's distribution from the Retirement System; however, such rollover shall conform with the provisions of section 402(c)(11) of the Code.  (1989, c. 276, s. 1; 1993, c. 531, s. 2; 1995, c. 361, s. 4; 2002‑71, s. 2; 2009‑66, s. 1(c).)



§ 120-4.32. Deduction for payments to certain employees' or retirees' associations allowed.

§ 120‑4.32.  Deduction for payments to certain employees' or retirees' associations allowed.

Any beneficiary who is a member of a domiciled employees' or retirees' association that has at least 2,000 members, the majority of whom are active or retired employees of the State or public school employees, may authorize, in writing, the periodic deduction from the beneficiary's retirement benefits a designated lump sum to be paid to the employees' or retirees' association. The authorization shall remain in effect until revoked by the beneficiary. A plan of deductions pursuant to this section shall become void if the employees' or retirees' association engages in collective bargaining with the State, any political subdivision of the State, or any local school administrative unit. (2002‑126, s. 6.4(d).)



§ 120-4.33. Forfeiture of retirement benefits for certain felonies.

§ 120‑4.33.  Forfeiture of retirement benefits for certain felonies.

(a)        Except as provided in G.S. 120‑4.12(f), the Board of Trustees shall not pay any retirement benefits or allowances, except for a return of member contributions plus interest, to any member who is convicted of any felony under the federal laws listed in subsection (b) of this section or the laws of this State listed in subsection (c) of this section if all of the following apply:

(1)        The federal or State offense is committed while serving as a member of the General Assembly.

(2)        The conduct on which the federal or State offense is based is directly related to the member's service as a member of the General Assembly.

(b)        The federal offenses covered by this section are as follows:

(1)        A felony violation of 18 U.S.C. § 201 (Bribery of public officials and witnesses), 18 U.S.C. § 286 (Conspiracy to defraud the Government with respect to claims), 18 U.S.C. § 287 (False, fictitious or fraudulent claims), 18 U.S.C. § 371 (Conspiracy to commit offense or to defraud United States), 18 U.S.C. § 597 (Expenditures to influence voting), 18 U.S.C. § 599 (Promise of appointment by candidate), 18 U.S.C. § 606 (Intimidation to secure political contributions), 18 U.S.C. § 641 (Public money, property, or records), 18 U.S.C. § 666 (Embezzlement and theft), 18 U.S.C. § 1001 (Statements or entries generally), 18 U.S.C. § 1341 (Frauds and swindles), 18 U.S.C. § 1343 (Fraud by wire, radio, or television), 18 U.S.C. § 1503 (Influencing or injuring officer or juror generally), 18 U.S.C. § 1951 (Interference with commerce by threats or violence), 18 U.S.C. § 1952 (Interstate and foreign travel or transportation in aid of racketeering enterprises), 18 U.S.C. § 1956 (Laundering of monetary instruments), 18 U.S.C. § 1962 (Prohibited activities), or section 7201 of the Internal Revenue Code (Attempt to evade or defeat tax).

(2)        Reserved for future codification purposes.

(c)        The offenses under the laws of this State covered by this section are as follows:

(1)        A felony violation of Article 29, 30, or 30A of Chapter 14 of the General Statutes (Relating to bribery, obstructing justice, and secret listening) or G.S. 14‑228 (Buying and selling offices), or Part 1 of Article 14 of Chapter 120 of the General Statutes (Code of Legislative Ethics), Article 20 or 22 of Chapter 163 of the General Statutes (Relating to absentee ballots, corrupt practices and other offenses against the elective franchise, and regulating of contributions and expenditures in political campaigns).

(2)        Perjury or false information as follows:

a.         Perjury committed under G.S. 14‑209 in falsely denying the commission of an act that constitutes an offense within the purview of an offense listed in subdivision (1) of subsection (c) of this section.

b.         Subornation of perjury committed under G.S. 14‑210 in connection with the false denial of another as specified by subdivision (2) of this subsection.

c.         Perjury under Article 22A of Chapter 163 of the General Statutes.

(d)        All monies forfeited under this section shall be remitted to the Civil Penalty and Forfeiture Fund. (2007‑179, s. 1(a).)



§ 120-5. Presiding officers may administer oaths.

Article 2.

Duty and Privilege of Members.

§ 120‑5.  Presiding officers may administer oaths.

The President of the Senate is authorized to administer oaths for the qualification of Senators and officers of the Senate, and the Speaker of the House of Representatives is authorized to administer oaths for the qualification of all officers of the House and all members who shall appear after the election of Speaker. (1883, c. 19; Code, s. 2855; Rev., s. 4400; C.S., s. 6089.)



§ 120-6. Members to convene at appointed time and place.

§ 120‑6.  Members to convene at appointed time and place.

Every person elected to represent any county or district in the General Assembly shall appear at such time and place as may be appointed for the meeting thereof, on the first day, and attend to the public business as occasion shall require. (1787, c. 277, s. 1, P.R.; R.C., c. 52, s. 27; Code, s. 2847; Rev., s. 4401; C.S., s. 6090.)



§ 120-6.1. Request that reconvened session not be held.

§ 120‑6.1.  Request that reconvened session not be held.

(a)        As provided by Section 22(7) of Article II of the Constitution of North Carolina, if within 30 days after adjournment, a bill is returned by the Governor with objections and veto message to that house in which it shall have originated, the Governor shall reconvene that session as provided by Section 5(11) of Article III of the Constitution for reconsideration of the bill, unless the Governor prior to reconvening the session receives written requests dated no earlier than 30 days after such adjournment, signed by a majority of the members of each house that a reconvened session to reconsider vetoed legislation is unnecessary. If sufficient requests are received such that the session will not be reconvened, the Governor shall immediately issue a proclamation to that effect and so notify the President Pro Tempore of the Senate and the principal clerks and presiding officers of both houses.

(b)        The form for the requests shall be:

"To the Governor:

A reconvened session to reconsider vetoed legislation is unnecessary.

This ________ day of ________, ________,

__________, Member of the [Senate] [House of Representatives]"

Petitions as they are received are public records and shall be maintained by the Office of the Governor. (1995, c. 20, s. 15.1; 1997‑1, s. 2.)



§ 120-7. Penalty for failure to discharge duty.

§ 120‑7.  Penalty for failure to discharge duty.

If any member shall fail to appear, or shall neglect to attend to the duties of his office, he shall forfeit and pay for not appearing ten dollars ($10.00), and two dollars ($2.00) for every day he may be absent from his duties during the session, to be deducted from his pay as a member; but a majority of the members of either house of the General Assembly may remit such fines and forfeitures, or any part thereof, where it shall appear that such member has been prevented from attending to his duties by sickness or other sufficient cause. (1787, c. 277, s. 2, P.R.; R.C., c. 52, s. 28; Code, s. 2848; Rev., s. 4402; C.S., s. 6091.)



§ 120-8. Expulsion for corrupt practices in election.

§ 120‑8.  Expulsion for corrupt practices in election.

If any person elected a member of the General Assembly shall by himself or any other person, directly or indirectly, give, or cause to be given, any money, property, reward or present whatsoever, or give, or cause to be given by himself or another, any treat or entertainment of meat or drink, at any public meeting or collection of the people, to any person for his vote or to influence him in his election, such person shall, on due proof, be expelled from his seat in the General Assembly. (1801, c. 580, s. 2, P.R.; R.C., c. 52, s. 24; Code, s. 2846; Rev., s. 4403; C.S., s. 6092.)



§ 120-9. Freedom of speech.

§ 120‑9.  Freedom of speech.

The members shall have freedom of speech and debate in the General Assembly, and shall not be liable to impeachment or question, in any court or place out of the General Assembly, for words therein spoken. (1787, c. 277, s. 3, P.R.; R.C., c. 52, s. 29; Code, s. 2849; Rev., s. 4404; C.S., 6093; 1991 (Reg. Sess., 1992), c. 1037, s. 1; 2000‑140, s. 28.)



§ 120-10: Repealed by Session Laws 2005-3, s. 1, effective March 10, 2005.

Article 3.

Contests.

§ 120‑10: Repealed by Session Laws 2005‑3, s. 1, effective March 10, 2005.



§ 120-10.1. Contesting a seat.

§ 120‑10.1.  Contesting a seat.

Except as otherwise provided by rules of the house, a contest of the qualifications as a candidate or election of a member of the House of Representatives or the Senate under Article II, Section 20 of the Constitution shall be conducted in accordance with the provisions of this Article. (2005‑3, s. 2.)



§ 120-10.2. Definitions.

§ 120‑10.2.  Definitions.

As used in this Article, the following terms mean:

(1)        Clerk.  The Principal Clerk of the house in which the election of the seat is being contested.

(2)        Committee.  The Committee on Rules of the appropriate house unless, by rule, the house has designated another committee to hear contests.

(3)        Contest.  A challenge to the apparent election of a member of the General Assembly or a request to determine an undecided election to a seat of the General Assembly in accordance with the provisions of this Article.

(4)        Contestant.  An unsuccessful candidate in an election to which this Article applies who initiates a contest.

(5)        Contestee.  A candidate in an election to which this Article applies who is not a contestant.

(6)        Notice of intent.  The notice required to initiate a contest in accordance with the provisions of this Article.

(7)        Unsuccessful candidate.  A candidate for an elective office to which this Article applies who has not been issued a certificate of election. (2005‑3, s. 2.)



§ 120-10.3. Initiating a contest.

§ 120‑10.3.  Initiating a contest.

(a)        Who May Initiate.  A contest may be initiated only by a contestant by the filing of a written notice of the intent to petition for a contest in accordance with this section.

(b)        When May Initiate.  The notice of intent may be filed no earlier than the date provided in G.S. 163‑182.5 for the canvass by the board of elections with jurisdiction for the office under G.S. 163‑182.4. The notice of intent must be filed no later than the latter of: (i) 10 days after a certificate of election has been issued, or (ii) 10 days after the conclusion of the election protest procedure under Article 15A of Chapter 163 of the General Statutes, but in no event may a contestant initiate a contest later than 30 days after the convening of a regular or special session of the General Assembly next after the election.

(c)        Content of Notice.  A notice of intent shall state the grounds for the contest. The grounds shall be either or both of the following:

(1)        Objections to the eligibility or qualifications of the contestee as a candidate in the election based on specific allegations.

(2)        Objections to the conduct or results of the election accompanied by specific allegations that if proven true would have a probable impact on the outcome of the election.

The notice of intent shall also state that a contestee shall file an answer to the notice of intent in accordance with G.S. 120‑10.4. The notice of intent shall be signed by the contestant and shall be verified in accordance with Rule 11(b) of the Rules of Civil Procedure. (2005‑3, s. 2.)



§ 120-10.4. Answering a notice of intent.

§ 120‑10.4.  Answering a notice of intent.

Within 10 days after service of the notice of intent on a contestee, a contestee shall file a written answer with the clerk. The contestee's answer shall admit or deny the allegations on which the contestant relies, or state that the contestee has no knowledge or information concerning an allegation which shall be deemed denial, and state any other defenses, in law or fact, on which the contestee relies and any different or additional issues the contestee wants considered. The answer shall be signed by the contestee and shall be verified in accordance with Rule 11(b) of the Rules of Civil Procedure. The failure to file an answer shall be deemed to be a general denial of the allegations. (2005‑3, s. 2.)



§ 120-10.5. Filings and service.

§ 120‑10.5.  Filings and service.

The notice of intent to contest shall be filed by the contestant with the clerk and copies thereof served by the contestant on the contestee as provided under Rule 4(j)(1) of the Rules of Civil Procedure. Proof of service shall be filed with the clerk in accordance with G.S. 1‑75.10. The answer, petition, and any reply and copies thereof shall be filed with the clerk, and copies shall be served on the opposing party or the opposing party's counsel, if any, in the manner prescribed by Rule 5 of the Rules of Civil Procedure. (2005‑3, s. 2.)



§ 120-10.6. Discovery.

§ 120‑10.6.  Discovery.

(a)        Depositions.  After service of the notice of intent, any party, after five days notice to the other party or parties may take depositions to sustain or invalidate the election. The contestant shall complete the taking of depositions to submit with the contestant's petition at any time within 20 days following the date of service of the notice of intent, and a contestee shall complete the taking of the contestee's depositions within 30 days following the date of service of the notice of intent on the contestee. By written stipulation of the parties, the testimony of any witness may be filed in the form of an affidavit by the witness within the same time limitations prescribed for the taking of depositions. Every deposition shall be taken before a person authorized by law to administer oaths, who shall certify and seal the deposition in the same manner as in judicial civil proceedings and file the same with the clerk.

(b)        Witnesses.  Subpoenas for witnesses in a contest shall be issued upon the application of either party or upon motion of the committee under the same procedures as under Article 5A of this Chapter and shall be enforced as provided under G.S. 120‑19.4. Witnesses shall be entitled to the same allowances and privileges, and be subject to the same penalties, as witnesses summoned to attend the courts. (2005‑3, s. 2.)



§ 120-10.7. Petitions.

§ 120‑10.7.  Petitions.

(a)        Filing.  A written petition shall be filed by the contestant with the clerk within 40 days following the date of service of the notice of intent. The petition shall set forth the facts and arguments supporting the case of the contestant. A contestee may file a written reply to the petition within five days following its service on the contestee.

(b)        Affidavits.  No affidavit may be made a part of, or filed in support of, a petition or reply thereto unless the affidavit has previously been filed with the clerk, pursuant to the written stipulation of the parties or their counsel, on or before the date established by G.S. 120‑10.6 for the completion of the taking of depositions by the proponent of the affidavit. (2005‑3, s. 2.)



§ 120-10.8. Referral to committee.

§ 120‑10.8.  Referral to committee.

(a)        Referral.  The clerk shall refer the notice, answer, petition, reply, depositions, and affidavits to the committee, which documents shall constitute part of the record in the contest. The committee shall hear the contest and conduct such investigation as has been directed by resolution of its house.

(b)        Procedure.  The committee shall set a schedule for taking depositions and receiving affidavits. The committee may consider the contestant's and contestee's recommendations for the procedural schedule. The committee may hold hearings and may compel the attendance of witnesses and the production of documents in its inquiry in accordance with Article 5A of this Chapter. The committee may accept the filing of briefs. The committee may order the recount of the ballots in the election and may seek and obtain the assistance of the State Board of Elections in the interpretation and counting of ballots.

(c)        Compel Discovery.  No witness in a contest shall be excused from discovering whether the witness voted in the election that is the subject of the contest or the witness's qualification to vote, except as to the witness's conviction for any offense which would disqualify the witness from voting. If the witness was not a qualified voter, the witness shall be compelled to discover for whom the witness voted; but any witness making such discovery shall not be subject to criminal or penal prosecution for having voted in the election.

(d)        Report.  The committee shall report its findings as to the law and the facts and make recommendations to the house for its action. (2005‑3, s. 2.)



§ 120-10.9. Basis for decision.

§ 120‑10.9.  Basis for decision.

(a)        Eligibility and Qualification.  If the contest is as to the eligibility or qualifications of the contestee, the house shall determine if the contestee is eligible and qualified. If it determines that the contestee is not eligible or not qualified, it shall order a new election.

(b)        Conduct or Results of Election.  If the contest is as to the conduct or results of the election, the house shall determine which candidate received the highest number of votes. If it can determine which candidate received the highest number of votes, it shall seat that person as a member of the house. If it cannot determine which candidate received the highest number of votes, it may order a new election, or may order such other relief, as may be necessary and proper. If it determines that two or more candidates shall be equal and highest in votes, the provisions of G.S. 163‑182.8 shall apply. (2005‑3, s. 2.)



§ 120-10.10. Jurisdiction.

§ 120‑10.10.  Jurisdiction.

A contest of any election held at the same time and place as members of the General Assembly are elected shall be considered by the newly elected house. Any other contest shall be heard by the house sitting at the time of the election. (2005‑3, s. 2.)



§ 120-10.11. Judicial proceedings abated.

§ 120‑10.11.  Judicial proceedings abated.

Notwithstanding any other provision of law, upon the initiation of a contest under this Article, any judicial proceedings involving either the contestant or the contestee encompassing the issues set forth in the notice of intent or an answer thereto concerning the election that is the subject of the contest shall abate. The clerk shall file a copy of the notice of intent and final determination with the court in any judicial proceeding pending prior to the filing of the notice of intent. (2005‑3, s. 2.)



§ 120-10.12. Determination of house not reviewable.

§ 120‑10.12.  Determination of house not reviewable.

The decision of one of the houses of the General Assembly in determining a contest pursuant to this Article may not be reviewed by the General Court of Justice. (2005‑3, s. 2.)



§ 120-10.13. Bad faith costs assessed.

§ 120‑10.13.  Bad faith costs assessed.

The prevailing party in any contest may recover that party's costs incurred in conjunction with the contest in a civil action, upon a showing that the other party filed, pursued, maintained, or defended the contest in bad faith and without substantial justification. (2005‑3, s. 2.)



§ 120-10.14. Applicability.

§ 120‑10.14.  Applicability.

This Article applies only to a general or special election and does not apply to a primary or any other part of the nominating process. (2005‑3, s. 2.)



§ 120-11: Repealed by Session Laws 2005-3, s. 1, effective March 10, 2005.

§ 120‑11: Repealed by Session Laws 2005‑3, s. 1, effective March 10, 2005.



§ 120-11.1. Time of meeting.

Article 3A.

Sessions; Electronic Voting.

§ 120‑11.1.  Time of meeting.

The regular session of the Senate and House of Representatives shall be held biennially beginning at 12:00 noon on the third Wednesday after the second Monday in January next after their election. (1967, c. 1181; 1989 (Reg. Sess., 1990), c. 1066, s. 21.)



§ 120-11.2. Installation and use of electronic voting apparatus.

§ 120‑11.2.  Installation and use of electronic voting apparatus.

(a)        The General Assembly of North Carolina shall, in accordance with rules adopted by each of the respective bodies, vote by use of electronic voting apparatus. The electronic voting apparatus shall be purchased by and installed under the direct supervision of the Legislative Services Commission as soon as is practicable, but in any event the apparatus shall be installed and fully operational as soon as possible after January 1, 1975.

(b)        The rules of the House of Representatives and the Senate shall be amended so as to provide for the installation and use of electronic voting apparatus.

(c)        Working plans for the installation of electronic voting equipment shall be submitted to the Legislative Services Commission for approval to the end that the architectural integrity of the building may be preserved. (1973, c. 488, ss. 1‑3.)



§ 120-12. Reports from State institutions and departments.

Article 4.

Reports of Officers to General Assembly.

§ 120‑12.  Reports from State institutions and departments.

It shall be the duty of the chief officer of each department of the State and of the boards of directors of all institutions supported in whole or in part by appropriations from the State, to submit to the General Assembly, with their respective reports, bills providing for the support and management of their respective departments; these reports, with those of the other officers of the executive department, shall be submitted to the Governor, to be transmitted by him with his message to the General Assembly. (1800, c. 557, s. 2, P.R.; Code, s. 2865; Rev., s. 4410; C.S., s. 6099.)



§ 120-12.1. Reports on vacant positions in the Judicial Department and three other departments.

§ 120‑12.1.  Reports on vacant positions in the Judicial Department and three other departments.

The Judicial Department, the Department of Correction, the Department of Justice, and the Department of Crime Control and Public Safety shall each report by Feburary 1 of each year to the Chairs of the House and Senate Appropriations Committees and the Chairs of the House and Senate Appropriations Subcommittees on Justice and Public Safety on all positions within that department that have remained vacant for 12 months or more. The report shall include the original position vacancy dates, the dates of any postings or repostings of the positions, and an explanation for the length of the vacancies. (1998‑212, s. 16.23.)



§ 120-13: Repealed by Session Laws 1961, c. 243, s. 1.

§ 120‑13:  Repealed by Session Laws 1961, c. 243, s. 1.



§ 120-14. Power of committees.

Article 5.

Investigating Committees.

§ 120‑14.  Power of committees.

Any committee of investigation raised either by joint resolution or resolution of either house of the General Assembly has full power to send for persons and papers, and, if necessary, to compel attendance and production of papers by attachment or otherwise. (1869‑70, c. 5, s. 1; Code, s. 2853; Rev., s. 4412; C.S., s. 6100.)



§ 120-15. Chairman may administer oaths.

§ 120‑15.  Chairman may administer oaths.

The chairman of any committee or any person in his presence, and under his direction, shall have power and authority to administer oaths. (1869‑70, c. 5, s. 3; Code, s. 2856; Rev., s. 4413; C.S., s. 6101.)



§ 120-16. Pay of witnesses.

§ 120‑16.  Pay of witnesses.

Any witness appearing and giving testimony shall be entitled to receive from the person at whose instance he was summoned ten cents (10¢) for every mile traveling to and from his residence, and ferriage, to be recovered in the district court upon the certificate of the commissioner. (1800, c. 557, s. 2, P.R.; R.C., c. 52, s. 33; Code, s. 2860; Rev., s. 4414; C.S., s. 6102; 1973, c. 108, s. 69.)



§ 120-17. Appearance before committee.

§ 120‑17.  Appearance before committee.

Every person desiring to appear either in person or by attorney to introduce testimony, or to offer argument for or against the passage of an act or resolution, before any committee of either house of the General Assembly, shall first make application to such committee, stating in writing his object, the number and names of his witnesses, and the nature of their testimony. If the committee consider the information likely to be important, or the interest of the applicant to be great, they shall appoint a time and place for hearing the same, with such limitations as may be deemed necessary. (1868‑9, c. 270, s. 10; Code, s. 2858; Rev., s. 4415; C.S., s. 6103.)



§ 120-18. Appeal from denial of right to be heard.

§ 120‑18.  Appeal from denial of right to be heard.

If any committee shall refuse to grant the request of any citizen to be heard before it in a matter touching his interests, he may appeal to the house of which the committee is a part; and if he shows good reason for his request the house shall order it to be granted. (1868‑9, c. 270, s. 11; Code, s. 2859; Rev., s. 4416; C.S., s. 6104.)



§ 120-19. State officers, etc., upon request, to furnish data and information to legislative committees or commissions.

§ 120‑19.  State officers, etc., upon request, to furnish data and information to legislative committees or commissions.

Except as provided in G.S. 105‑259, all officers, agents, agencies and departments of the State are required to give to any committee of either house of the General Assembly, or any committee or commission whose funds are appropriated or transferred to the General Assembly or to the Legislative Services Commission for disbursement, upon request, all information and all data within their possession, or ascertainable from their records. This requirement is mandatory and shall include requests made by any individual member of the General Assembly or one of its standing committees or the chair of a standing committee. (Resolution 19, 1937, p. 927; 1993, c. 485, s. 37; 2001‑491, s. 33.1.)



§ 120-19.1. Hearings; examination of witnesses; counsel.

Article 5A.

Committee Activity.

§ 120‑19.1.  Hearings; examination of witnesses; counsel.

(a)        Committees of either the House or Senate of the General Assembly of North Carolina may hold separate or joint hearings, call witnesses, and compel testimony relevant to any bill, resolution or other matter properly before the committee.

(b)        Witnesses may be examined under oath.

(c)        When any person is examined before a committee, any member wishing to ask a question must address it to the chairman or presiding officer, who repeats the question or directs the witness to answer the member's question.  Staff members or counsel employed by the committee may propound questions to the chairman for a witness to answer.

(d)        Objections to the propriety of a question are directed to the committee as a whole.  The committee must determine whether the objection is to be sustained or overruled by majority vote of the committee.

(e)        When any witness is examined under oath, the proceedings must be taken and transcribed verbatim.  Upon request, a witness must be furnished a copy of the transcript of his appearance before the committee.

(f)         Witnesses may be accompanied by their own counsel for the purpose of advising them concerning their rights. (1973, c. 543.)



§ 120-19.2. Invitations to witnesses; when hearings and examinations held; subpoenas.

§ 120‑19.2.  Invitations to witnesses; when hearings and examinations held; subpoenas.

(a)        Committees of the General Assembly may invite witnesses to appear and testify concerning pending legislation or other matters properly before the committee and may require the attendance of witnesses by subpoena as hereinafter provided. The committee may submit questions in writing to the witness in advance of his appearance. Witnesses may be permitted, in the discretion of the committee, to submit written, sworn statements in addition to or in lieu of sworn oral testimony before the committee.

(b)        Hearings and examinations of witnesses concerning pending legislation or other appropriate matter may be conducted during sessions of the General Assembly, during recesses, and in the interim period between sessions, at such times as committees are authorized to convene.

(c)        A subpoena for the purpose of obtaining the testimony of a witness may be issued by the chairman of a committee, upon authorization of the Speaker of the House or the Speaker pro tempore of the House for House committees, and the President of the Senate or the President pro tempore of the Senate for Senate committees, and by majority vote of the committee. A subpoena for the purpose of obtaining the testimony of a witness before a joint committee of the House and Senate may be issued by the joint action of the cochairmen of the joint committee, upon authorization of one of the above officers from each house and by majority vote of the joint committee. The subpoena shall be signed by the committee chairman and either the Speaker of the House, the President of the Senate, the President pro tempore of the Senate, or the Speaker pro tempore of the House and shall be directed to the witness, and state the name of the witness, and a description of any papers, documents, or records that he is required to bring with him; and the subpoena shall state the subject matter of the hearing before the committee, the name of the committee, and the name and address of the committee chairman; and the subpoena shall also clearly designate the date, time, and place at which the witness's presence is required.

(d)        Any witness shall have five days' notice of hearing, unless waived by the witness, and subpoenas may be served by a member of the State Bureau of Investigation, the State Highway Patrol, or within their respective jurisdiction by any sheriff or deputy, or any municipal police officer or other law‑enforcement officer. In addition, a subpoena may be served in the manner provided for service of subpoenas under the North Carolina Rules of Civil Procedure.

(e)        The form of subpoena shall generally follow the practice in the General Court of Justice in North Carolina with such additional information or modification as shall be approved by the Legislative Services Commission.

(f)         Return of the subpoena shall be to the Legislative Services Officer, where a permanent record shall be maintained for five years, and one copy of the subpoena shall be immediately filed with the committee chairman and one copy transmitted to the Speaker of the House, the President of the Senate, the President pro tempore of the Senate, or the Speaker pro tempore of the House, as the case may be. (1973, c. 543.)



§ 120-19.3. Witness fees and expenses.

§ 120‑19.3.  Witness fees and expenses.

Witnesses subpoenaed to testify before a committee of either house of the General Assembly or a joint committee of the General Assembly shall be entitled to the same fees and expenses as are allowable for witnesses in criminal proceedings in the superior court division of the General Court of Justice. (1973, c. 543.)



§ 120-19.4. Failure to respond to subpoena or refusal to testify punishable as contempt.

§ 120‑19.4.  Failure to respond to subpoena or refusal to testify punishable as contempt.

(a)        Any person who without good cause fails to obey a subpoena which was served upon him, or, fails or refuses to testify shall be deemed to be in contempt of the committee and shall be punished as in the case of a civil contempt under the procedures set out in subsection (b). Any person whose action in the immediate presence of the committee directly tends to disrupt its proceedings may also be punished as in the case of a civil contempt under the procedures set out in subsection (b).

(b)        If by a majority vote the committee deems that any person is in contempt under the provisions of subsection (a) the committee shall file a complaint signed by the chairman in the General Court of Justice, superior court division, requesting that the court issue an order directing that the person appear within a reasonable time and show good cause why he should not be held in contempt of the committee or its processes. If the person does not establish good cause the court shall punish the person in accordance with the provisions of G.S. 5A‑12 or G.S. 5A‑21, whichever is applicable. (1973, c. 543; 1977, c. 344, s. 2; 1985, c. 790, s. 5.)



§ 120-19.4A. Requests to State Bureau of Investigation for background investigation of a person who must be confirmed by legislative action.

§ 120‑19.4A.  Requests to State Bureau of Investigation for background investigation of a person who must be confirmed by legislative action.

The President of the Senate or the Speaker of the House may request that the State Bureau of Investigation perform a background investigation on a person who must be appointed or confirmed by the General Assembly, the Senate, or the House of Representatives. The person being investigated shall be given written notice by regular mail at least 10 days prior to the date that the State Bureau of Investigation is requested to perform the background investigation by the presiding officer of the body from which the request originated. There is a rebuttable presumption that the person being investigated received the notice if the presiding officer has a copy of the notice. The State Bureau of Investigation shall perform the requested background investigation and shall provide the information, including criminal records, to the presiding officer of the body from which the request originated. A copy of the information also shall be provided to the person being investigated. The term "background investigation" shall be limited to an investigation of a person's criminal record, educational background, employment record, records concerning the listing and payment of taxes, and credit record, and to a requirement that the person provide the information contained in the statements of economic interest required to be filed by persons subject to Chapter 138A of the General Statutes.  (1987, c. 867, s. 2; 2008‑213, s. 89.)



§ 120-19.5. Committee staff assistance.

§ 120‑19.5.  Committee staff assistance.

Upon a certificate of need from the Speaker of the House, the President of the Senate, the President pro tempore of the Senate, or the Speaker pro tempore of the House and upon request of the committee chairman, the Legislative Services Officer is authorized to assign to any standing committee having interim research, drafting, or hearing assignment one or more members of his staff who shall function as research assistant and counsel to the committee when needed. (1973, c. 543.)



§ 120-19.6. Interim committee activity; rules.

§ 120‑19.6.  Interim committee activity; rules.

(a)        Upon a general directive by resolution of the house in question or upon a specific authorization of either the Speaker of the House, President of the Senate, President Pro Tempore of the Senate or the Speaker Pro Tempore of the House, any standing committee, select committee or subcommittee of either house of the General Assembly is authorized to meet in the interim period between sessions or during recesses of the General Assembly to consider specific bills or resolutions or other matters properly before the committee. No particular form of authority is needed, but this section is intended to promote better coordination by having a system of authorization for meetings of the committees of the General Assembly between sessions or during recesses. Meetings will be held in Raleigh, but with the approval of the Speaker or Speaker Pro Tempore, a House committee may meet elsewhere; and with the approval of the President or President Pro Tempore, a Senate committee may meet elsewhere. In addition, committees may meet at such places as authorized by specific resolution or action of either body of the General Assembly.

(a1)      The Speaker of the House or the President Pro Tempore of the Senate may authorize, in writing, the creation of interim study committees to study and investigate governmental agencies and institutions and matters of public policy to assist that chamber in performing its duties in the most efficient and effective manner. The Speaker of the House or the President Pro Tempore of the Senate may appoint members of the relevant chamber, State officers and employees, and members of the public to the interim study committee. An interim study committee created under this subsection shall be deemed a committee of the relevant chamber for the purposes of this Article. Interim study committee members who are State officers and employees or members of the public shall receive subsistence and travel expenses as provided in G.S. 120‑3.1, 138‑5, or 138‑6, as appropriate.

(b)        In all other respects, committees shall function in the interim period between sessions or during recesses in the same manner and under the rules generally applicable to committees of the house in question of the General Assembly during the session of the General Assembly.

(c)        Any committee during the interim period that meets upon specific authorization of the Speaker of the House, President of the Senate, President Pro Tempore of the Senate or Speaker Pro Tempore of the House shall limit its activities to those matters contained in the authorization, and shall suspend its activities upon written directive of such officer. Any interim committee that meets upon a directive by resolution of the house in question of the General Assembly shall limit its activities to those matters contained in the authorization. (1973, c. 543; 2001‑491, s. 33.2.)



§ 120-19.7. Subcommittees.

§ 120‑19.7.  Subcommittees.

By consent and approval of a majority of any committee, the chairman may designate a subcommittee of not less than five persons to conduct hearings, call witnesses, and inquire into any matters properly before the committee. A duly constituted subcommittee shall have all of the powers of the full committee, but any subcommittee shall cease its activities upon majority vote of the full committee, or as provided in G.S. 120‑19.6. (1973, c. 543.)



§ 120-19.8. Limitation by resolution of either house.

§ 120‑19.8.  Limitation by resolution of either house.

The provisions of G.S. 120‑19.5 pertaining to staff assistance and the provisions of G.S. 120‑19.6 pertaining to interim committee activity shall not apply to the House if the House by rule or resolution shall adopt an alternate method of staff assistance or interim committee activity and shall not apply to the Senate if the Senate by rule or resolution shall adopt an alternate method of staff assistance or interim committee activity. Either house of the General Assembly shall have the right to determine any matter concerning the scope of its internal procedure by appropriate rule or resolution without the joinder of the other. (1973, c. 543.)



§ 120-19.9. Local acts affecting State highway system to be considered by transportation committees.

§ 120‑19.9.  Local acts affecting State highway system to be considered by transportation committees.

Any local bill affecting the State highway system shall, prior to its passage, be referred to a committee of either the House or Senate charged with the responsibility of examining bills or issues related to transportation or to the State highway system. (1987, c. 747, s. 24.)



§ 120-20. When acts take effect.

Article 6.

Acts, Journals, and Reports to the General Assembly.

§ 120‑20.  When acts take effect.

Acts of the General Assembly shall be in force only from and after 60 days after the adjournment of the session in which they shall have passed, unless the commencement of the operation thereof be expressly otherwise directed. (1799, c. 527, P.R.; R.C., c. 52, s. 35; 1868‑9, c. 270, s. 1; Code, s. 2862; Rev., s. 4417; C.S., s. 6105; 1995, c. 20, s. 3.)



§ 120-20.1. Coded bill drafting.

§ 120‑20.1.  Coded bill drafting.

(a)        Whenever in any act:

(1)        It is stated that:

a.         A law "reads as rewritten:"; or

b.         Laws "read as rewritten:"; and

(2)        The law is set out showing material struck through or underlined, or both

the material struck through is being deleted from the existing law, and the material underlined is being added to the existing law.

(b)        Notwithstanding subsection (a) of this section, underlining in a column heading is existing law, and a double underline shows a column heading being added to existing law.

(b1)      In any part of a law enacted in the format provided by this section, the material deleted from existing law and the material being added to existing law are the only changes made, the setting out of material not deleted or added is for illustration only, and the fact that two different acts amend the same law, when one or more of those is in the format provided by this section, does not in itself create a conflict.

(b2)      In any act ratified on or after January 11, 1989, when a new section, subsection, or subdivision is added to the General Statutes, and that section, subsection, or subdivision is underlined, the underlining is not part of the law, but merely an illustration that the material in the bill which enacted the law is new.

(c)        As used in this section "act" and "law" also includes joint and simple resolutions.

(d)        This section applies to acts ratified on or after February 9, 1987. (1987, c. 138; c. 485, s. 4; 1989, c. 770, s. 40; 2001‑487, s. 78.)



§§ 120-21 through 120-22. Repealed by Session Laws 1969, c. 1184, s. 8.

§§ 120‑21 through 120‑22.  Repealed by Session Laws 1969, c. 1184, s. 8.



§§ 120-23 through 120-25. Transferred to G.S. 147-43.1 to 147-43.3 by Session Laws 1943, c. 543.

§§ 120‑23 through 120‑25.  Transferred to G.S. 147‑43.1 to 147‑43.3 by Session Laws 1943, c. 543.



§ 120-26. Repealed by Session Laws 1943, c. 543.

§ 120‑26.  Repealed by Session Laws 1943, c. 543.



§ 120-27. Journals; preparation and filing by clerks of houses.

§ 120‑27.  Journals; preparation and filing by clerks of houses.

It shall be the duty of the principal clerks of the two houses of the General Assembly to hasten the preparation of their journals for the printer, so that in no case at any time shall the journal of either house of any one day's proceedings remain unprepared for the printer by the clerk for a longer period than six days after its approval, and such clerks shall, immediately after the preparation of any and every day's proceedings of their respective houses, send the same to the office of the Secretary of State. (1872‑3, c. 45, ss. 2, 3; Code, ss. 3627, 3628; Rev., s. 5100; C.S., s. 7299.)



§ 120-28. Journals indexed by clerks.

§ 120‑28.  Journals indexed by clerks.

The principal clerks of the two houses of the General Assembly shall provide full and complete indexes for the journals of their respective houses. (1866‑7, c. 71; 1881, c. 292; Code, s. 2868; Rev., s. 4421; C.S., s. 6112.)



§ 120-29. Journals deposited with Secretary of State.

§ 120‑29.  Journals deposited with Secretary of State.

The principal clerks of the Senate and House of Representatives, as soon as may be practicable after the close of each session, shall deposit in the office of the Secretary of State the journals of the General Assembly; and the Secretary of State shall make and certify copies of any part or entry of the journals, and may take for the copy of each entry made and certified the same fee as for the copy of a grant.  (1819, c. 1020, P.R.; R.C., c. 52, s. 36; Code, s. 2867; Rev., s. 4420; C.S., s. 6113.)



§ 120-29.1. Approval of bills.

§ 120‑29.1.  Approval of bills.

(a)        If the Governor approves a bill, the Governor shall write upon the same, below the signatures of the presiding officers of the two houses, the fact, date, and time of approval, as follows: "Approved ________.m. this ________ day of ________, ________ " and shall sign the same as follows: "________ Governor". The Governor shall then return the approved bill to the enrolling clerk.

(b)        If any bill becomes law because of the failure of the Governor to take any action, it shall be the duty of the Governor to return the measure to the enrolling clerk, who shall sign the following certificate on the measure and deposit it with the Secretary of State: "This bill having been presented to the Governor for his signature on the ________ day of ________, ________ and the Governor having failed to approve it within the time prescribed by law, the same is hereby declared to have become a law.

This ________ day of ________, ________, ________ Enrolling Clerk".

(c)        If the Governor returns any bill to the house of origin with his objections, the Governor shall write such objections on the measure or cause the objections to be attached to the measure. When any such bill becomes law after reconsideration of the two houses, the principal clerk of the second house to act shall, below the objections of the Governor, sign the following certificate: "Became law notwithstanding the objections of the Governor, ________.m. this ________ day of ________, ________". The principal clerk of the second house to act shall fill in the time. The enrolling clerk shall deposit the measure with the Secretary of State.

(d)        In calculating the period under Section 22(7) of Article II of the North Carolina Constitution, the day on which the bill is presented to the Governor shall be excluded and the entire last day of the period is included. (1995, c. 20, s. 2; 1997‑1, s. 3.)



§ 120-29.5. State agency reports to the General Assembly.

§ 120‑29.5.  State agency reports to the General Assembly.

Whenever a report is directed by law or resolution to be made to the General Assembly, the State agency preparing the report shall deliver one copy of the report to each of the following officers: the Speaker of the House of Representatives, the President Pro Tempore of the Senate, the House Principal Clerk, and the Senate Principal Clerk; and two copies of the report to the Legislative Library. The State agency is encouraged to inform members of the General Assembly that an electronic copy is available. This section does not affect any responsibilities for depositing documents with the State Library or the State Publications Clearinghouse under Chapter 125 of the General Statutes. (2004‑203, s. 49(b).)



§ 120-30: Repealed by Session Laws 1961, c. 24.

§ 120‑30:  Repealed by Session Laws 1961, c.  24.



§§ 120-30.1 through 120-30.9: Repealed by Session Laws 1965, c. 1142.

Article 6A.

Submission of Acts.

§§ 120‑30.1 through 120‑30.9: Repealed by Session Laws 1965, c.  1142.



§ 120-30.9A. Purpose.

§ 120‑30.9A.  Purpose.

The purpose of this Article is to ensure compliance with Section 5 of the Voting Rights Act of 1965 by designating certain officials who shall submit to the Attorney General of the United States any statute enacted by the General Assembly or action taken by any local government which affects any voting qualification, prerequisite to voting, or standard, practice, or procedure with respect to voting different from that in force or effect on November 1, 1964, in any jurisdiction covered by Section 5 of the Voting Rights Act of 1965. (1985, c. 579, s. 1; 1997‑456, s. 27.)



§ 120-30.9B. Statewide statutes; State Board of Elections.

§ 120‑30.9B.  Statewide statutes; State Board of Elections.

(a)        The Executive Director of the State Board of Elections shall seek approval as required by 42 U.S.C. § 1973c for all of the following:

(1)        Within 30 days of the time they become laws all acts of the General Assembly that amend, delete, add to, modify or repeal any provision of Chapter 163 of the General Statutes or any other statewide legislation, except relating to Chapter 7A of the General Statutes or as provided in subsection (b) of this section, which constitutes a "change affecting voting" under Section 5 of the Voting Rights Act of 1965; and

(2)        Within 30 days all alterations of precinct boundaries under G.S. 163‑132.2(c) in counties covered by Section 5 of the Voting Rights Act of 1965.

(b)        With respect to acts of the General Assembly that amend, delete, add to, modify, or repeal any provision relating to apportioning or redistricting of State legislative or congressional districts, the Attorney General of North Carolina shall seek approval of the plan as required by 42 U.S.C. § 1973c. (1985, c. 579, s. 1; 1989, c. 440, s. 4; 1995, c. 20, s. 4; 2001‑319, s. 11; 2003‑434, 1st Ex. Sess., s. 12.)



§ 120-30.9C. The judicial system; Administrative Office of the Courts.

§ 120‑30.9C.  The judicial system; Administrative Office of the Courts.

The Administrative Officer of the Courts shall submit to the Attorney General of the United States within 30 days of the time they become laws all acts of the General Assembly that amend, delete, add to, modify or repeal any provision of Chapter 7A of the General Statutes of North Carolina which constitutes a "change affecting voting" under Section 5 of the Voting Rights Act of 1965. (1985, c. 579, s. 1; 1995, c. 20, s. 5.)



§ 120-30.9D. Constitutional amendments; Secretary of State.

§ 120‑30.9D.  Constitutional amendments; Secretary of State.

The Secretary of State shall submit to the Attorney General of the United States within 30 days of ratification all acts of the General Assembly that amend the North Carolina Constitution and which constitute a "change affecting voting" under Section 5 of the Voting Rights Act of 1965. (1985, c. 579, s. 1.)



§ 120-30.9E. Counties; County Attorney.

§ 120‑30.9E.  Counties; County Attorney.

The County Attorney of any county covered by the Voting Rights Act of 1965 shall submit to the Attorney General of the United States within 30 days:

(1)        Of the time they become laws, any local acts of the General Assembly; and

(2)        Of adoption actions of the county board of commissioners, or the county board of elections or any other county agency which constitutes a "change affecting voting" under Section 5 of the Voting Rights Act of 1965 in that county. (1985, c. 579, s. 1; 1995, c. 20, s. 6.)



§ 120-30.9F. Municipalities; municipal attorney.

§ 120‑30.9F.  Municipalities; municipal attorney.

The municipal attorney of any municipality covered by the Voting Rights Act of 1965 shall submit to the Attorney General of the United States within 30 days:

(1)        Of the time they become laws, any local acts of the General Assembly; and

(2)        Of adoption actions of the municipal governing body or municipal board of elections or any other municipal agency which constitutes a "change affecting voting" under Section 5 of the Voting Rights Act of 1965 in that municipality; provided that, if required or allowed by regulations or practices of the United States Department of Justice, a municipal attorney may delay submission of any annexation ordinance or group of ordinances until all previously submitted annexation ordinances have been precleared or otherwise received final disposition. (1985, c. 579, s. 1; 1989, c. 598, s. 4; 1995, c. 20, s. 7.)



§ 120-30.9G. School Administrative Units; State Board of Education; Local Boards of Education Attorney.

§ 120‑30.9G.  School Administrative Units; State Board of Education; Local Boards of Education Attorney.

(a)        The State Board of Education shall submit to the Attorney General of the United States within 30 days any rules, policies, procedures, or actions taken pursuant to G.S. 115C‑64.4 which could result in the appointment of a caretaker administrator or board to perform any of the powers and duties of a local board of education where that school administrative unit is covered by the Voting Rights Act of 1965.

(b)        The attorney for any local board of education where that school administrative unit is covered by the Voting Rights Act of 1965 shall submit to the Attorney General of the United States within 30 days:

(1)        Of the time they become laws, any local acts of the General Assembly; and

(2)        Of adoption actions of the local boards of education which constitutes a "change affecting voting" under Section 5 of the Voting Rights Act of 1965 in that school administrative unit. If the change affecting voting is a merger of two or more school administrative units, the change shall be submitted jointly by the attorneys of the school administrative units involved, or by one of them by agreement of the attorneys involved. (1985, c. 579, s. 1; 1991, c. 529, s. 2; 1995, c. 20, s. 8.)



§ 120-30.9H. Decision letters of U. S. Attorney General published in North Carolina Register.

§ 120‑30.9H.  Decision letters of U. S. Attorney General published in North Carolina Register.

All letters and other documents received by the authorities required by this Article to submit any "changes affecting voting" from the Attorney General of the United States in which a final decision is made concerning a submitted "change affecting voting" shall be filed with the Director of the Office of Administrative Hearings. The Director shall publish the letters and other documents in the North Carolina Register. (1985 (Reg. Sess., 1986), c. 1032, s. 11.)



§ 120-30.9I. Alternate submission authority.

§ 120‑30.9I.  Alternate submission authority.

Notwithstanding any other provision of this Article, in the event that the person or party responsible under G.S. 120‑30.9E, 120‑30.9F, or 120‑30.9G for submitting any local act of the General Assembly shall delay, obstruct, or refuse to make a submittal to the Attorney General of the United States, the Attorney General of North Carolina may submit that local act.  Any person or party responsible under this Article for making such a submission shall promptly provide any information and materials the Attorney General of North Carolina might request to facilitate making the submission and making any supplements to the submission. (1991, c. 761, s. 21.1.)



§ 120-30.10. Creation; appointment of members; members ex officio.

Article 6B.

Legislative Research Commission.

§ 120‑30.10.  Creation; appointment of members; members ex officio.

(a)        There is hereby created a Legislative Research Commission to consist of five Senators to be appointed by the President pro tempore of the Senate and five Representatives to be appointed by the Speaker of the House. The President pro tempore of the Senate and the Speaker of the House shall be ex officio members of the Legislative Research Commission. Provided, that when the President of the Senate has been elected by the Senate from its own membership, then the President of the Senate shall make the appointments of the Senate members of the Legislative Research Commission, shall serve ex officio as a member of the Commission and shall perform the duties otherwise vested in the President pro tempore by G.S. 120‑30.13 and 120‑30.14.

(b)        The cochairmen of the Legislative Research Commission may appoint additional members of the General Assembly to work with the regular members of the Research Commission on study committees. The terms of the additional study committee members shall be limited by the same provisions as apply to regular commission members, and they may be further limited by the appointing authorities.

(c)        The cochairmen of the Legislative Research Commission may appoint persons who are not members of the General Assembly to advisory subcommittees. The terms of advisory subcommittee members shall be limited by the same provisions as apply to regular Commission members, and they may be further limited by the appointing authorities. (1965, c. 1045, s. 1; 1975, c. 692, s. 1.)



§ 120-30.11. Time of appointments; terms of office.

§ 120‑30.11.  Time of appointments; terms of office.

Appointments to the Legislative Research Commission shall be made not earlier than the close of each regular session of the General Assembly held in the odd‑numbered year nor later than 15 days subsequent to the close. The term of office shall begin on the day of appointment, and shall end on January 15 of the next odd‑numbered year. No moneys appropriated to the Legislative Research Commission may be expended for meetings of the Commission, its committees or subcommittees held after January 15 of the next odd‑numbered year and before the appointment of the next Legislative Research Commission. (1965, c. 1045, s. 2; 1975, c. 692, s. 2; 1977, c. 915, s. 4; 1981, c. 688, s. 19; 1983, c. 63, s. 1; 1983 (Reg. Sess., 1984), c. 1034, s. 178; 1991 (Reg. Sess., 1992), c. 900, s. 16.)



§ 120-30.12. Vacancies.

§ 120‑30.12.  Vacancies.

Vacancies in the appointive membership of the Legislative Research Commission occurring during a term shall be filled for the unexpired term by appointment by the officer who made the original appointment. Vacancies in the ex officio membership shall be filled for the unexpired term by election by the remaining members of the Commission. Every vacancy shall be filled by a member of the same house as that of the person causing the vacancy.

If for any reason the office of President pro tempore of the Senate becomes vacant, the five Senate members of the Legislative Research Commission shall elect one of their own number to perform and exercise the duties imposed and powers granted pursuant to this Article, and such Senator so elected shall serve until the Senate shall elect a President pro tempore. If for any reason the office of Speaker of the House of Representatives becomes vacant, the five members of the House of Representatives of the Legislative Research Commission shall elect one of their own number to perform and exercise the duties imposed and powers granted pursuant to this Article, and such member of the House of Representatives so elected shall serve until the House of Representatives shall elect a Speaker. (1965, c. 1045, s. 3; 1969, c. 1037.)



§ 120-30.13. Cochairmen; rules of procedure; quorum.

§ 120‑30.13.  Cochairmen; rules of procedure; quorum.

The President pro tempore of the Senate and the Speaker of the House shall serve as cochairmen of the Legislative Research Commission. The Commission shall adopt rules of procedure governing its meetings. Eight members, including ex officio members, shall constitute a quorum of the Commission. (1965, c. 1045, s. 4.)



§ 120-30.14. Meetings.

§ 120‑30.14.  Meetings.

The first meeting of the Legislative Research Commission shall be held at the call of the President Pro Tempore of the Senate in the State Legislative Building or in another building designated by the Legislative Services Commission. Thereafter the Commission shall meet at the call of the chairmen. Every member of the preceding General Assembly has the right to attend all sessions of the Commission, and to present his views at the meeting on any subject under consideration. (1965, c. 1045, s. 5; 1981, c. 772, s. 1.)



§ 120-30.15. Repealed by Session Laws 1969, c. 1184, s. 8.

§ 120‑30.15.  Repealed by Session Laws 1969, c. 1184, s. 8.



§ 120-30.16. Cooperation with Commission.

§ 120‑30.16.  Cooperation with Commission.

The Legislative Research Commission may call upon any department, agency, institution, or officer of the State or of any political subdivision thereof for such facilities and data as may be available, and these departments, agencies, institutions, and officers shall cooperate with the Commission and its committees to the fullest possible extent. (1965, c. 1045, s. 7.)



§ 120-30.17. Powers and duties.

§ 120‑30.17.  Powers and duties.

The Legislative Research Commission has the following powers and duties:

(1)        Pursuant to the direction of the General Assembly or either house thereof, or of the chairmen, to make or cause to be made such studies of and investigations into governmental agencies and institutions and matters of public policy as will aid the General Assembly in performing its duties in the most efficient and effective manner.

(2)        To report to the General Assembly the results of the studies  made. The reports may be accompanied by the recommendations of the Commission and bills suggested to effectuate the recommendations.

(3), (4) Repealed by Session Laws 1969, c. 1184, s. 8.

(5), (6) Repealed by Session Laws 1981, c. 688, s. 2.

(7)        To obtain information and data from all State officers, agents, agencies and departments, while in discharge of its duty, pursuant to the provisions of G.S. 120‑19 as if it were a committee of the General Assembly.

(8)        To call witnesses and compel testimony relevant to any matter properly before the Commission or any of its committees. The  provisions of G.S. 120‑19.1 through G.S. 120‑19.4 shall apply to the proceedings of the Commission and its committees as if each were a joint committee of the General Assembly. In addition to the other signatures required for the issuance of a subpoena under this subsection, the subpoena shall also be signed by the members of the Commission or of its committee who vote for the issuance of the subpoena.

(9)        For studies authorized to be made by the Legislative Research Commission, to request another State agency, board, commission or committee to conduct the study if the Legislative Research Commission determines that the other body is a more appropriate vehicle with which to conduct the study. If the other body agrees, and no legislation specifically provides otherwise, that body shall conduct the study as if the original authorization had assigned the study to that body and shall report to the General Assembly at the same time other studies to be conducted by the Legislative Research Commission are to be reported. The other agency shall conduct the transferred study within the funds already assigned to it. (1965, c. 1045, s. 8; 1969, c. 1184, s. 8; 1977, c. 915, s. 3; 1981, c. 688, s. 2; 1983, c. 905, s. 7; 1985, c. 790, s. 7.)



§ 120-30.18. Facilities; compensation of members; payments from appropriations.

§ 120‑30.18.  Facilities; compensation of members; payments from appropriations.

The facilities of the State Legislative Building, and any other State office building used by the General Assembly, shall be available to the Commission for its work. Members of the General Assembly serving on the Legislative Research Commission or its study committees shall be reimbursed for travel and subsistence expenses at the rates set out in G.S. 120‑3.1. Advisory subcommittee members shall be reimbursed and compensated at the rates set out in G.S. 138‑5 (public members) and G.S. 138‑6 (State officials or employees). All expenses of the Commission shall be paid from funds appropriated for the Commission. (1965, c. 1045, s. 9; 1975, c. 692, s. 3; 1981, c. 772, s. 2.)



§§ 120-30.19 through 120-30.23. Reserved for future codification purposes.

§§ 120‑30.19 through 120‑30.23.  Reserved for future codification purposes.



§§ 120-30.24 through 120-30.28: Repealed by Session Laws 1983, c. 927, s. 2.

Article 6C.

Review of Administrative Rules.

§§ 120‑30.24 through 120‑30.28:  Repealed by Session Laws 1983, c.  927, s.  2.



§ 120-30.29: Repealed by Session Laws 1981, c. 688, s. 8.

§ 120‑30.29:  Repealed by Session Laws 1981, c.  688, s. 8.



§ 120-30.29A: Repealed by Session Laws 1983, c. 927, s. 2.

§ 120‑30.29A:  Repealed by Session Laws 1983, c.  927, s. 2.



§§ 120-30.30, 120-30.31: Repealed by Session Laws 1981, c. 688, s. 8.

§§ 120‑30.30 through 120‑30.31:  Repealed by Session Laws 1981, c.  688, s. 8.



§ 120-30.32: Repealed by Session Laws 1983, c. 927, s. 2.

§ 120‑30.32:  Repealed by Session Laws 1983, c.  927, s. 2.



§ 120-30.33: Repealed by Session Laws 1981, c. 688, s. 8.

§ 120‑30.33:  Repealed by Session Laws 1981, c.  688, s. 8.



§§ 120-30.34 through 120-30.40: Repealed by Session Laws 1983, c. 927, s. 2.

§§ 120‑30.34 through 120‑30.40:  Repealed by Session Laws 1983, c.  927, s.  2.



§ 120-30.41. Short title.

Article 6D.

Local Government Fiscal Information Act.

§ 120‑30.41.  Short title.

This Article may be cited as the "Local Government Fiscal Information Act." (1979, 2nd Sess., c. 1262, s. 1.)



§ 120-30.42. Definitions.

§ 120‑30.42.  Definitions.

For the purposes of this Article, "unit of local government" means counties, cities, towns, and incorporated villages, sanitary districts, mosquito control districts, hospital districts, metropolitan sewerage districts, metropolitan water districts, county water and sewer districts, special airport districts, water and sewer authorities, county boards of education and city boards of education. (1979, 2nd Sess., c. 1262, s. 2.)



§ 120-30.43. Purpose.

§ 120‑30.43.  Purpose.

It is the purpose of this Article to provide procedures for the preparation and distribution of fiscal information on bills, resolutions, amendments to bills and resolutions or rules which if enacted or adopted would have a fiscal impact on the units of local government of this State. (1979, 2nd Sess., c. 1262, s. 3.)



§ 120-30.44. Fiscal note defined.

§ 120‑30.44.  Fiscal note defined.

For purposes of this Article, "fiscal note" means a realistic statement of the estimated effect on the expenditures or revenues of units of local government of implementing or complying with a proposed bill, resolution or rule. (1979, 2nd Sess., c. 1262, s. 4.)



§ 120-30.45. Fiscal note on legislation.

§ 120‑30.45.  Fiscal note on legislation.

(a)        Every bill and resolution introduced in the General Assembly proposing any change in the law that could increase or decrease expenditures or revenues of a unit of local government shall have attached to it at the time of its consideration by the General Assembly a fiscal note prepared by the Fiscal Research Division. The fiscal note shall identify and estimate, for the first five fiscal years the proposed change would be in effect, all costs of the proposed legislation. If, after careful investigation, the Fiscal Research Division determines that no dollar estimate is possible, the note shall contain a statement to that effect, setting forth the reasons why no dollar amount can be given. No comment or opinion shall be included in the fiscal note with regard to the merits of the measure for which the note is prepared. However, technical and mechanical defects may be noted.

(b)        The sponsor of each bill or resolution to which this section applies shall present a copy of the bill or resolution with the request for a fiscal note to the Fiscal Research Division. Upon receipt of the request and the copy of the bill or resolution, the Fiscal Research Division shall prepare the fiscal note as promptly as possible. The Fiscal Research Division shall prepare the fiscal note and transmit it to the sponsor within two weeks after the request is made, unless the sponsor agrees to an extension of time.

(c)        This fiscal note shall be attached to the original of each proposed bill or resolution that is reported favorably by any committee of the General Assembly, but shall be separate from the bill or resolution and shall be clearly designated as a fiscal note. A fiscal note attached to a bill or resolution pursuant to this subsection is not a part of the bill or resolution and is not an expression of legislative intent proposed by the bill or resolution.

(d)        If a committee of the General Assembly reports favorably a proposed bill or resolution with an amendment that proposes a change in the law that could increase or decrease expenditures or revenues of a unit of local government, the chair of the committee shall obtain from the Fiscal Research Division and attach to the amended bill or resolution a fiscal note as provided in this section.

(e)        The Office of State Budget and Management, the Department of Revenue, the Department of the State Treasurer, the Department of the State Auditor, the State department most directly concerned, and, where appropriate, officials of units of local government, upon the request of Fiscal Research Division, shall assist the Fiscal Research Division in the preparation of the fiscal note.

(f)         Copies of fiscal notes prepared by the Fiscal Research Division shall be furnished to the sponsor of the bill or resolution, the chairmen of the Local Government Committees, and the chairmen of the Appropriations, Finance, Rules, or the Senate Ways and Means Committees as appropriate. (1979, 2nd Sess., c. 1262, s. 5; 1995, c. 415, s. 6; 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b).)



§ 120-30.46. Fiscal information related to requests for State appropriations.

§ 120‑30.46.  Fiscal information related to requests for State appropriations.

Any State department, institution, agency, or other authority making requests for State appropriations to fund changes in existing programs or for implementing new programs shall, if such changes or new programs would require local expenditures, incorporate as a part of the information submitted in support of the request a statement of the estimated fiscal effect on the units of local government. (1979, 2nd Sess., c. 1262, s. 6.)



§ 120-30.47. Legislation introduced by request.

§ 120‑30.47.  Legislation introduced by request.

Any State department, institution, agency, or other authority requesting a member or members of the General Assembly to introduce legislation which if enacted would have a fiscal impact on the units of local government of this State shall furnish to such member or members, and to the Fiscal Research Division, a fiscal note containing a realistic estimate of the effect of the measure for the ensuing two fiscal periods. (1979, 2nd Sess., c. 1262, s. 7.)



§ 120-30.48. Fiscal impact of administrative rules.

§ 120‑30.48.  Fiscal impact of administrative rules.

An agency is required to prepare a fiscal note on a proposed administrative rule that affects the expenditures or revenues of a unit of local government as provided in G.S. 150B‑21.4. (1979, 2nd Sess., c. 1262, s. 8; 1987, c. 827, ss. 1, 55; 1991, c. 418, s. 13.)



§ 120-30.49. Compiling federal mandates; annual report.

§ 120‑30.49.  Compiling federal mandates; annual report.

(a)        The Fiscal Research Division shall, in consultation with the appropriate staff of the Research and Bill Drafting Divisions, make an annual report to the General Assembly pertaining to the fiscal effect of federal mandates on, or federal law on which is conditioned the receipt of federal funds by the State and units of local government. The annual report on federal mandates shall include the following:

(1)        A listing of federal laws that require the State and any unit of local government, including a county, city, school administrative unit, or other local entity funded by or through a unit of local government to carry out additional or modified responsibilities;

(2)        An estimate of the amount of any increase or decrease in the costs to the State and units of local government in providing or delivering public services required by federal law that are funded in whole or in part by the State or units of local government; and

(3)        A listing of any other federal actions directly affecting the expenditures or revenues of the State and units of local government.

(b)        The Office of State Budget and Management shall assist the Fiscal Research Division in the preparation of the annual report on federal mandates upon the request of the Division. Each State department, agency, or institution shall cooperate fully with the Fiscal Research Division in compiling the annual report on federal mandates and shall supply information to the Division in accordance with G.S. 120‑32.01. The North Carolina Association of County Commissioners, the North Carolina League of Municipalities, and units of local government shall cooperate with the Fiscal Research Division in compiling the annual report on federal mandates, as requested, by supplying information relevant to the expenditures or revenues of units of local government.

(c)        Copies of the annual report on federal mandates to the State and units of local government shall be provided to members of the General Assembly and to the Governor, the Office of State Budget and Management, the North Carolina Association of County Commissioners, and the North Carolina League of Municipalities. (1995, c. 415, s. 7; 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b).)



§ 120-31. Legislative Services Commission organization.

Article 7.

Legislative Services Commission.

§ 120‑31.  Legislative Services Commission organization.

(a)        The Legislative Services Commission shall consist of the President pro tempore of the Senate, seven Senators appointed by the President pro tempore of the Senate, the Speaker of the House of Representatives, and seven Representatives appointed by the Speaker of the House of Representatives. The President pro tempore of the Senate, and the Speaker of the House shall serve until the selection and qualification of their respective successors as officers of the General Assembly. The initial appointive members shall be appointed after the date of ratification of this Article and each shall serve for the remainder of his elective term of office and until his successor is appointed or until he ceases to be a member of the General Assembly, whichever occurs first. A vacancy in one of the appointive positions shall be filled in the same manner that the vacated position was originally filled, and the person so appointed shall serve for the remainder of the unexpired term of the person whom he succeeds. In the event the office of Speaker becomes vacated, the seven Representatives shall elect one of themselves to perform the duties of the Speaker as required by this Article. In the event the office of President pro tempore becomes vacated, the seven Senators shall elect one of themselves to perform the duties of President pro tempore as required by this Article. Members so elevated shall perform the duties required by this Article until a Speaker or a President pro tempore is duly elected by the appropriate house.

(b)        The President pro tempore of the Senate shall be the chairman of the Commission in odd‑numbered years and the Speaker of the House of Representatives shall be chairman of the Commission in even‑numbered years.

(c)        The Commission may elect from its membership such other officers as it deems appropriate, and may appoint other members of the General Assembly to serve on any committee of the Commission.

(d)        The Commission may adopt rules governing its own organization and proceedings.

(e)        Members of the Commission, when the General Assembly is not in session, shall be reimbursed for subsistence and travel allowance as provided for members of the General Assembly when in session for such days as they are engaged in the performance of their duties. (1969, c. 1184, s. 1; 1971, c. 1116, ss. 1‑3; 1999‑431, s. 3.6(a).)



§ 120-32. Commission duties.

§ 120‑32.  Commission duties.

The Legislative Services Commission is authorized to:

(1)        Determine the number, titles, classification, functions, compensation, and other conditions of employment of the joint legislative service employees of the General Assembly, including but not limited to the following departments:

a.         Legislative Services Officer and personnel.

b.         Electronic document writing system.

c.         Proofreaders.

d.         Legislative printing.

e.         Enrolling clerk and personnel.

f.          Library.

g.         Research and bill drafting.

h.         Printed bills.

i.          Disbursing and supply.

j.          Program evaluation.

Temporary employees of the General Assembly are exempt from the provisions of G.S. 135‑3(8)c., as to compensation earned in that status.

(2)        Determine the classification and compensation of employees of the respective houses other than staff elected officers; however, the hiring of employees of each house and their duties shall be prescribed by the rules and administrative regulations of the respective house;

(3)        Acquire and dispose of furnishings, furniture, equipment, and supplies required by the General Assembly, its agencies and commissions and maintain custody of same between sessions. It shall be a Class 1 misdemeanor for any person(s) to remove any state‑owned furniture, fixtures, or equipment from the State Legislative Building for any purpose whatsoever, except as approved by the Legislative Services Commission;

(4)        Contract for services required for the operation of the General Assembly, its agencies, and commissions; however, any departure from established operating procedures, requiring a substantial expenditure of funds, shall be approved by appropriate resolution of the General Assembly;

(5)       a.         Provide for engrossing and enrolling of bills,

b.         Appoint an enrolling clerk to act under its supervision in the enrollment and ratification of acts;

(6)       a.         Provide for the duplication and limited distribution of copies of ratified laws and joint resolutions of the General Assembly and forward such copies to the persons authorized to receive same,

b.         Maintain such records of legislative activities and publish such documents as it may deem appropriate for the operation of the General Assembly;

(7)       a.         Provide for the indexing and printing of the session laws of each regular, extra or special session of the General Assembly and provide for the printing of the journal of each house of the General Assembly,

b.           Provide and supply to the Secretary of State such bound volumes of the journals and session laws and of these publications in electronic format as may be required by the Secretary of State to be distributed under the provisions of G.S. 147‑45, 147‑46.1 and 147‑48.

(8)        Repealed by Session Laws 1985 (Regular Session, 1986), c. 1014, s. 40(c).

(9)        To establish a bill drafting division to draft bills at the request of members or committees of the General Assembly.

(10)      To select the locations for buildings occupied by the General Assembly, and to name any building occupied by the General Assembly.

(11)      To specify the uses within the General Assembly budget of funds appropriated to the General Assembly which remain available for expenditure after the end of the biennial fiscal period, and to revert funds under G.S. 143C‑1‑2.

(12)      Provide insurance to provide excess indemnity for any occurrence which results in a claim against any member of the General Assembly, as provided in G.S. 143‑300.2 through G.S. 143‑300.6. That insurance may not provide for any indemnity to be payable for any claim not covered by the above cited statutes, nor for any criminal act by a member, nor for any act committed by a member or former member prior to the inception of insurance.

(13)      Provide insurance to provide excess indemnity for any occurrence that results in a claim against any employee, officer, or committee, subcommittee, or commission member in the legislative branch other than a member of the General Assembly, as provided in G.S. 143‑300.2 through G.S. 143‑300.6. That insurance may not provide for any indemnity to be payable for any claim not covered by the above cited statutes, nor for any criminal act, nor for any act committed prior to the inception of insurance.  (1969, c. 1184, s. 2; 1971, c. 685, s. 2; c. 1200, s. 8; 1977, c. 802, s. 50.60; 1981 (Reg. Sess., 1982), c. 1191, s. 67; 1983 (Reg. Sess., 1984), c. 1034, s. 182; 1985, c. 479, s. 176(a), (b); 1985 (Reg. Sess., 1986), c. 1014, s. 40(c); 1993, c. 539, s. 912; 1994, Ex. Sess., c. 24, s. 14(c); 2001‑424, s. 32.21A(a); 2001‑513, s. 16(c); 2006‑203, s. 59; 2007‑78, s. 1.)



§ 120-32.01. Information to be supplied.

§ 120‑32.01.  Information to be supplied.

(a)        Every State department, State agency, or State institution shall furnish the Legislative Services Office and the Research, Fiscal Research, Program Evaluation, and Bill Drafting Divisions any information or records requested by them and access to any facilities and personnel requested by them. Except when accessibility is prohibited by a federal statute, federal regulation, or State statute, every State department, State agency, or State institution shall give the Legislative Services Office and these divisions access to any data base or stored information maintained by computer, telecommunications, or other electronic data processing equipment, whether stored on tape, disk, or otherwise, and regardless of the medium for storage or transmission.

(b)        Notwithstanding subsection (a) of this section, access to the State Personnel Management Information System by the Research, Bill Drafting, and Program Evaluation Divisions shall only be through the Fiscal Research Division.

(c)        Consistent with subsection (a) of this section and notwithstanding any other law relating to privacy of personnel records, the Retirement Systems Division of the Department of State Treasurer shall furnish the Fiscal Research Division direct online read‑only access to active and retired member information or records maintained by the Retirement Systems Division in online information systems. Direct online read‑only access shall not include access to medical records of individual members. Nothing in this subsection shall limit the provisions of subsection (a) of this section. (1983 (Reg. Sess., 1984), c. 1034, s. 177; 1996, 2nd Ex. Sess., c. 18, s. 8.2; 2007‑78, s. 2; 2007‑103, s. 1.)



§ 120-32.02. Legislative commissions' and committees' employees and consultants.

§ 120‑32.02.  Legislative commissions' and committees' employees and consultants.

(a)        In the construction of a statute creating, continuing, or modifying a commission or committee whose funds are appropriated or transferred to the General Assembly or to the Legislative Services Commission for disbursement, unless that construction would be inconsistent with the manifest intent of the General Assembly or repugnant to the context of the statute, the creation, continuation, or modification of the commission or committee shall not be construed as a grant of authority to the commission or committee to hire its own employees or to contract for consultant or other services.

(b)        Notwithstanding any other provision of law, a commission or committee whose funds are appropriated or transferred to the General Assembly or to the Legislative Services Commission for disbursement and which has the power to contract for consultants or hire employees, or both, may contract for consultants, or hire employees, or both, only upon the prior approval of the Legislative Services Commission.  A contract for employment or consultant services by such a commission or committee is void and unenforceable unless approved by the Legislative Services Commission prior to the contract being entered into.

(c)        This section shall not apply to contracts of employment or for consultant services for standing or select committees of either house of the General Assembly, or subcommittees thereof, which shall be entered into by either the Speaker of the House or the President Pro Tempore of the Senate, as appropriate, and governed by the provisions of G.S. 120‑35. (1987 (Reg. Sess., 1988), c. 1100, s. 9.1.)



§ 120-32.03. Grants and contributions to legislative commissions and committees.

§ 120‑32.03.  Grants and contributions to legislative commissions and committees.

(a)        In the construction of a statute creating, continuing, or modifying a commission or committee whose funds are appropriated or transferred to the General Assembly or to the Legislative Services Commission for disbursement, unless that construction would be inconsistent with the manifest intent of the General Assembly or repugnant to the context of the statute, the creation, continuation, or modification of the commission or committee shall not be construed as a grant of authority to the commission or committee to apply for, receive or accept grants, loans, and advances of non‑State funds, or to receive and accept contributions from any source, of money, property, labor, or any other thing of value in order for it to conduct its work.

(b)        Notwithstanding any other provision of law, a commission or committee whose funds are appropriated or transferred to the General Assembly or to the Legislative Services Commission for disbursement may, only with specific approval of the Legislative Services Commission, apply for, receive, or accept grants and contributions, from any source, of money, property, labor, or any other thing of value, to be held and used for the purposes set forth in the act creating the commission or committee. Any thing of value remaining at the termination of the commission or committee shall be deposited with the Legislative Services Commission to be employed for the use of the General Assembly. (1987 (Reg. Sess., 1988), c. 1100, s. 9.1.)



§ 120-32.1. Use and maintenance of buildings and grounds.

§ 120‑32.1.  Use and maintenance of buildings and grounds.

(a)        The Legislative Services Commission shall:

(1)        Establish policy for the use of the State legislative buildings and grounds;

(2)        Maintain and care for the State legislative buildings and grounds, but the Commission may delegate the actual work of the maintenance of those buildings and grounds to the Department of Administration, which shall perform the work as delegated;

(3)        Provide security for the State legislative buildings and grounds;

(4)        Allocate space within the State legislative buildings and grounds; and

(5)        Have the exclusive authority to assign parking space in the State legislative buildings and grounds.

(b)        The Legislative Services Officer shall have posted the rules adopted by the Legislative Services Commission under the authority of this section in a conspicuous place in the State Legislative Building and the Legislative Office Building. The Legislative Services Officer shall have filed a copy of the rules, certified by the chairman of the Legislative Services Commission, in the office of the Secretary of State and in the office of the Clerk of the Superior Court of Wake County. When so posted and filed, these rules shall constitute notice to all persons of the existence and text of the rules. Any person, whether on his own behalf or for another, or acting as an agent or representative of any person, firm, corporation, partnership or association, who knowingly violates any of the rules adopted, posted and filed under the authority of this section is guilty of a Class 1 misdemeanor. Any person, firm, corporation, partnership or association who combines, confederates, conspires, aids, abets, solicits, urges, instigates, counsels, advises, encourages or procures another or others to knowingly violate any of the rules adopted, posted and filed under the authority of this section is guilty of a Class 1 misdemeanor.

(c)        The Legislative Services Commission may cause to be removed at the owner's expense any vehicle parked in the State legislative buildings and grounds in violation of the rules of the Legislative Services Commission and may cause to be removed any vehicle parked in any State‑owned parking space leased to an employee of the General Assembly where the vehicle is parked without the consent of the employee to whom the space is leased.

(d)        For the purposes of this section, the term "State legislative buildings and grounds" means:

(1)        At all times:

a.         The State Legislative Building;

a1.       Repealed by Session Laws 1998‑156, s. 1, effective September 24, 1998.

a2.       The areas between the outer walls of the State Legislative Building and the far curbline of those sections of Jones, Wilmington, Salisbury, and Lane Streets that border the land on which it is situated;

b.         The Legislative Office Building, which shall include the following areas:

1.         The garden area and outer stairway;

2.         The loading dock area bounded by the wall on the east abutting the Halifax Street Mall, the southern edge of the southernmost exit lane on Salisbury Street for the parking deck, and the Salisbury Street sidewalk;

3.         The area between its outer wall and the near curbline of that section of Lane Street that borders the land on which it is situated; and

4.         The area bounded by its western outer wall, the extension of a line along its northern outer wall to the middle of Salisbury Street, following the middle line of Salisbury Street to the nearest point of the intersection of Lane and Salisbury Streets, and thence east to the near curbline of the Legislative Office Building at its southwestern corner;

c.         Any State‑owned parking lot which is leased to the General Assembly;

d.         The bridge between the State Legislative Building and the Halifax Street Mall;

e.         A portion of the brick sidewalk surface area of the Halifax Street Mall, described as follows: beginning at the northeast corner of the Legislative Office Building, thence east across the brick sidewalk to the inner edge of the sidewalk adjacent to the grassy area of the Mall, thence south along the inner edge of the sidewalk to the southwest outer corner of the grassy area of the Mall, thence east along the inner edge of the sidewalk adjacent to the southern outer edge of the grassy area of the Mall to a point north of the northeast corner of the pedestrian surface of the Lane Street pedestrian bridge, thence south from that point to the northeast corner of the pedestrian surface of the bridge, thence west along the southern edge of the brick sidewalk area of the Mall to the southeast corner of the Legislative Office Building, thence north along the east wall of the Legislative Office Building, to the point of beginning; and

f.          From the center of Lane Street to the far curbline on the south side of the street; between the western edge of the Lane Street driveway to the gardens behind the State Records Center, and Wilmington Street.

(2)        Repealed by Session Laws 1998‑156, s. 1, effective September 24, 1998. (1973, c. 99, s. 1; 1975, c. 145, s. 3; 1981, c. 772, ss. 3, 4; 1991 (Reg. Sess., 1992), c. 1044, s. 7(a); 1993, c. 539, s. 913; 1994, Ex. Sess., c. 24, s. 14(c); 1996, 2nd Ex. Sess., c. 18, ss. 8(c), 8.1; 1998‑156, s. 1; 2003‑284, s. 19B.2; 2006‑264, s. 60.)



§ 120-32.1A. Evacuation of legislative buildings and grounds.

§ 120‑32.1A.  Evacuation of legislative buildings and grounds.

The Chief of the General Assembly Police, or the Chief's designee, shall exercise at all times those means that, in the opinion of the Chief, or the Chief's designee, may be effective in protecting the State legislative buildings and grounds and the persons within those buildings and grounds from fire, bombs, bomb threats, or any other emergency or potentially hazardous conditions, including both the ordering and control of the evacuation of those buildings and grounds. The Chief, or the Chief's designee, may employ the assistance of other available law enforcement agencies and emergency agencies to aid and assist in evacuations of the legislative buildings and grounds. (1997‑112, s. 2.)



§ 120-32.2. General Assembly Special Police.

§ 120‑32.2.  General Assembly Special Police.

(a)        All sworn members of the General Assembly Special Police employed by the Legislative Services Office are special police officers, and have all the powers of policemen of cities, within any of the following areas of jurisdiction, while on official duty:

(1)        Within those areas of the City of Raleigh and of the unincorporated parts of Wake County surrounded by the innermost right‑of‑way of Interstate 440.

(2)        In any part of the State:

a.         While accompanying a member of the General Assembly who is conducting, or traveling to or from, his or her official duties.

b.         While preparing for, or providing security to, a session of either or both houses of the General Assembly, or official events directly related to that session.

c.         While performing advance work and providing security for the protection of legislative members, staff, and the public for any meeting of a study, standing, select, or joint select committee, or any commission meeting of the General Assembly, or any state, regional, or national meetings of legislative bodies or organizations representing legislative bodies, and while accompanying a member of the General Assembly to or from any event listed in this subdivision.

(b)        General Assembly Special Police officers may arrest persons outside the areas described in subsection (a) of this section when the person arrested has committed a criminal offense within any of the areas, for which the officer could have arrested the person within that area, and the arrest is made during such person's immediate and continuous flight from that area.

(c)        The General Assembly Special Police  officers have the exclusive authority and responsibility for enforcing the parking rules of the Legislative Services Commission.  (1975, c. 145, s. 1; 1981, c. 772, s. 5; 1991 (Reg. Sess., 1992), c. 1044, s. 7(b); 2005‑359, s. 1; 2008‑145, s. 1.)



§ 120-32.3. Oath of General Assembly Special Police officers.

§ 120‑32.3.  Oath of General Assembly Special Police officers.

Before exercising the duties of a special police officer, each General Assembly Special Police officer shall take an oath before some officer empowered to administer oaths, and the oaths shall be filed with the Clerk of Superior Court of Wake County. The oath of office shall be as follows:

"State of North Carolina, Wake County.

"I, ________, do solemnly swear (or affirm) that I will well and truly execute the duties of General Assembly Special Police officer in the State Legislative Building and other buildings and grounds subject to the jurisdiction of the Legislative Services Commission and in other areas designated by law, according to the best of my skill and ability and according to law; and that I will use my best endeavors to enforce all rules and regulations of the Legislative Services Commission concerning use of those buildings and grounds and all laws of the State of North Carolina. So help me, God.

"Sworn and subscribed to before me, this the ____ day of ______, A.D. ____"

(1975, c. 145, s. 2; 1981, c. 772, s. 6; 2005‑359, s. 2; 2008‑145, s. 2.)



§ 120-32.4. Subpoena and contempt powers.

§ 120‑32.4.  Subpoena and contempt powers.

The provisions of G.S. 120‑19.1 through 120‑19.4 shall apply to the proceedings of the Legislative Services Commission as if it were a joint committee of the General Assembly. (1977, c. 344, s. 5.)



§ 120-32.5. Leave for temporary employees.

§ 120‑32.5.  Leave for temporary employees.

Temporary part‑time or full‑time employees of the General Assembly who have four years of aggregate employment with the General Assembly (temporary or permanent) shall receive the same holidays, vacation leave, and sick leave as permanent part‑time or full‑time employees of the General Assembly respectively, or as may be determined by the Legislative Services Commission. (1983, c. 923, s. 217.)



§ 120-32.6. Certain employment authority.

§ 120‑32.6.  Certain employment authority.

G.S. 114‑2.3 and G.S. 147‑17 shall not apply to the General Assembly. (2006‑201, s. 3.)



§ 120-33. Duties of enrolling clerk.

§ 120‑33.  Duties of enrolling clerk.

(a)        All bills passed by the General Assembly shall be enrolled for ratification under the supervision of the enrolling clerk.

(b)        Prior to enrolling any bill, the enrolling clerk shall substitute the corresponding Arabic numeral(s) for any date or section number of the General Statutes or of any act of the General Assembly which is written in words. The enrolled bill shall have the word "RATIFIED" following the bill number.

(c)        All bills shall be typewritten and carefully proofread before enrollment.

(d)        Upon ratification of an act or joint resolution, the enrolling clerk shall present one true ratified copy:

(1)        To the Governor of any act except acts not required to be presented to the Governor under Article II, Section 22 of the Constitution of North Carolina; and

(2)        To the Secretary of State of:

a.         Acts not required to be presented to the Governor under Article II, Section 22 of the Constitution of North Carolina; and

b.         Joint resolutions.

In the case of any bill presented to the Governor, the enrolling clerk shall write upon the bill the time and date presented to the Governor.

(d1)      The enrolling clerk shall present to the Secretary of State one true ratified copy of:

(1)        Any bill which has become law with the approval of the Governor as provided by G.S. 120‑29.1(a);

(2)        Any bill which has become law without the approval of the Governor as provided by G.S. 120‑29.1(b); and

(3)        Any bill which has become law notwithstanding the objections of the Governor, as provided by G.S. 120‑29.1(c).

(d2)      No bill required to be presented to the Governor under Article II, Section 22 of the Constitution of North Carolina shall be so presented until the next business day after the bill was ratified, unless expressly ordered by that house where such bill was ordered enrolled. For the purpose of this section, a business day is a weekday other than one on which there is both a State employee holiday and neither house is in session. No bill required to be presented to the Governor under Article II, Section 22 of the North Carolina Constitution shall be recalled from the Enrolling Clerk or Governor after it has been ratified but before it has been acted upon by the Governor except by joint resolution.

(e)        Repealed by Session Laws 1995, c. 20, s. 1.

(f)         The enrolling clerk upon completion of duties after each session shall deposit the original bills and resolutions enrolled for ratification with the Secretary of State. (1969, c. 1184, s. 3; 1995, c. 20, s. 1; 1997‑1, s. 1.)



§ 120-34. Printing of session laws; numbering of session laws.

§ 120‑34.  Printing of session laws; numbering of session laws.

(a)        The Legislative Services Commission shall publish all laws and joint resolutions passed at each session of the General Assembly and the executive orders of the Governor issued since the adjournment of the prior session of the General Assembly. The laws and joint resolutions shall be kept separate and indexed separately. Each volume shall contain a certificate from the Secretary of State stating that the volume was printed under the direction of the Legislative Services Commission from ratified acts and resolutions and executive orders of the Governor on file in the Office of the Secretary of State. The Commission may publish the Session Laws and House and Senate Journals of extra and special sessions of the General Assembly in the same volume or volumes as those of regular sessions of the General Assembly. In printing the ratified acts and resolutions, the signatures of the presiding officers and the Governor shall be omitted.

The enrolling clerk or the Legislative Services Office shall assign to each bill that becomes law a number in the order the bill became law, and the laws shall be printed in the Session Laws in that order. The number shall be preceded by the phrase "Session Law" or the letters "S.L." followed by the calendar year it was ordered enrolled, followed by a hyphen and the sequential law number. Laws of Extra Sessions shall so indicate. In the case of any bill required to be presented to the Governor, and which became law, the Session Laws shall carry, below the date of ratification, editorial notes as to what time and what date the bill became law. In any case where the Governor has returned a bill to the General Assembly with objections, those objections shall be printed verbatim in the Session Laws, regardless of whether or not the bill became law notwithstanding the objections.

(b)        All index references with respect to the session laws shall refer to the Chapter numbers of such laws in lieu of page numbers, and all index references to resolutions shall refer to the resolution numbers of the resolutions in lieu of page numbers, to the end that the indexes shall thereby be made consistent with the index to the General Statutes which refers to the section numbers and not to page numbers.

(c)        There shall be printed not more than 2,500 volumes of the session laws and 600 volumes of the journals of each house of each session of the General Assembly, all of which shall be bound, and delivered to the Secretary of State for distribution by him under the provisions of G.S. 147‑45, G.S. 147‑46.1, G.S. 147‑48 and other applicable statutes. (1969, c. 1184, s. 4; 1971, c. 685, s. 1; 1983 (Reg. Sess., 1984), c. 1034, s. 179; 1995, c. 20, s. 12; 1997‑456, s. 45; 2001‑513, s. 16(d).)



§ 120-35. Payment for expenses.

§ 120‑35.  Payment for expenses.

Actual expenses for the joint operation of the General Assembly shall be paid by the State Treasurer upon authorization of the President pro tempore of the Senate and the Speaker of the House of Representatives. Expenses for the operation of the Senate shall be paid upon authorization of the President pro tempore of the Senate. Expenses for the operation of the House shall be paid upon authorization of the Speaker of the House. (1969, c. 1184, s. 5; 1971, c. 1200, s. 6.)



§ 120-36. Legislative Services Officer of the General Assembly.

§ 120‑36.  Legislative Services Officer of the General Assembly.

(a)        The Legislative Services Officer of the General Assembly shall be appointed by and serve at the pleasure of the Legislative Services Commission, and his compensation shall be fixed by the Legislative Services Commission.

(b)        The Legislative Services Officer of the General Assembly shall perform such duties as are assigned to him by the Legislative Services Commission and shall be available to the Legislative Research Commission to provide such clerical, printing, drafting, and research duties as are necessary to the proper functions of the Legislative Research Commission. (1969, c. 1184, s. 6.)



§ 120-36.1. Fiscal Research Division of Legislative Services Commission established.

Article 7A.

Fiscal Research Division.

§ 120‑36.1.  Fiscal Research Division of Legislative Services Commission established.

There is hereby established the Fiscal Research Division of the Legislative Services Commission, which shall be solely a staff agency of the General Assembly, shall be responsible to the General Assembly through the Commission, and shall be independent of all other officers, agencies, boards, commissions, divisions, and other instrumentalities of State government.  The Division shall not be subject to the Executive Budget Act or the State Personnel Act. (1971, c. 659, s. 1.)



§ 120-36.2. Organization.

§ 120‑36.2.  Organization.

(a)        The Legislative Services Commission shall appoint a Director of Fiscal Research, who shall serve at the pleasure of the Commission. The Director of Fiscal Research shall be responsible to the Legislative Services Officer in the performance of his duties.

(b)        The Director of Fiscal Research shall assign the duties and supervise and direct the activities of the employees of the Division.

(c)        The Director and employees of the Division shall receive salaries that shall be fixed by the Commission, shall receive the travel and subsistence allowances fixed by G.S. 138‑6 and 138‑7, and shall be entitled to the other benefits available to State employees. (1971, c. 659, s. 1; 2006‑259, s. 22.)



§ 120-36.3. Functions.

§ 120‑36.3.  Functions.

In addition to the functions prescribed in Article 7 of Chapter 120, the Legislative Services Commission, acting through the Fiscal Research Division, shall have the following powers and duties:

(1)        To make periodic and special analyses of past receipts and expenditures and of current requests and recommendations for appropriations of State departments, agencies, and institutions, giving special consideration to the requests and recommendations for appropriations to continue current programs and services;

(2)        To review and evaluate compliance by State departments, agencies, and institutions with such legislative directions as may be contained in the State budget;

(3)        To examine the structure and organization of State departments, agencies, and institutions and recommend such changes as considerations of increased efficiency might indicate;

(4)        To make such other studies, analyses, and inquiries into the  affairs of State government as may be directed by the Legislative Services Commission, by the Committee on Appropriations of either house, or by either house of the General Assembly.

(5)        To make periodic reports on the activities of the Division and special reports on the above‑mentioned studies, reviews, analyses, evaluations, examinations, and inquiries to the Committee on Appropriations of either house of the General Assembly, or to either house of the General Assembly, as may be appropriate. The reports of the Division shall, where feasible, include estimates of the financial savings achieved by or anticipated to result from its recommendations. (1971, c. 659, s. 1.)



§ 120-36.4: Repealed by Session Laws 1983 (Regular Session 1984), c. 1034, s. 176.

§ 120‑36.4: Repealed by Session Laws 1983 (Regular Session 1984), c.  1034, s. 176.



§ 120-36.5. Office space and equipment.

§ 120‑36.5.  Office space and equipment.

The Fiscal Research Division shall be provided with suitable office space and equipment. (1971, c. 659, s. 1; 1981; c. 772, s. 7; c. 859, s. 13.3.)



§ 120-36.6. Legislative Fiscal Research staff participation.

§ 120‑36.6.  Legislative Fiscal Research staff participation.

The Legislative Services Officer shall designate a member of the Fiscal Research staff, and a member of the General Research or Bill Drafting staff who may attend all meetings of the Board of Awards and Council of State, unless the Board or Council has voted to exclude them from the specific meeting, provided that no final action may be taken while they are so excluded. The Legislative Services Officer and the Director of Fiscal Research shall be notified of all such meetings, hearings and trips in the same manner and at the same time as notice is given to members of the Board or Council. The Legislative Services Officer and the Director of Fiscal Research shall be provided with a copy of all reports, memoranda, and other informational material which are distributed to the members of the Board or Council; these reports, memoranda and materials shall be delivered to the Legislative Services Officer and the Director of Fiscal Research at the same time that they are distributed to the members of the Board or Council.(1971, c. 659, s. 2; 1983 (Reg. Sess., 1984), c. 1034, s. 177.1; 1996, 2nd Ex. Sess., c. 18, s. 8(d); 2006‑203, s. 60.)



§ 120-36.7. Long-term fiscal notes.

§ 120‑36.7.  Long‑term fiscal notes.

(a)        Budget Outlook; Proposed Legislation.  Every fiscal analysis of the State budget outlook shall encompass the upcoming five‑year period.  Every fiscal analysis of the impact of proposed legislation on the State budget shall estimate the impact for the first five fiscal years the legislation would be in effect.

(b)        Proposed State Buildings.  Upon the request of a member of the General Assembly, the Fiscal Research Division shall prepare a fiscal analysis of proposed legislation to appropriate funds for a State building.  The analysis shall estimate the projected maintenance and operating costs of the building for the first 20 fiscal years after it is completed.

(c)        Proposed New Programs.  Upon the request of a member of the General Assembly, the Fiscal Research Division shall prepare a fiscal analysis of proposed legislation to create a new State program.  The analysis shall identify and estimate all personnel costs of the proposed new program for the first five fiscal years it will operate.  The analysis shall also include a five‑year estimate of space requirements, an indication of whether those requirements can be satisfied using existing State‑owned facilities, and estimated costs of occupying leased space where State‑owned space is not available.

(d)        Proposed Increases in Incarceration.  Every bill and resolution introduced in the General Assembly proposing any change in the law that could cause a net increase in the length of time for which persons are incarcerated or the number of persons incarcerated, whether by increasing penalties for violating existing laws, by criminalizing behavior, or by any other means, shall have attached to it at the time of its consideration by the General Assembly a fiscal note prepared by the Fiscal Research Division.  The fiscal note shall be prepared in consultation with the Sentencing Policy and Advisory Commission and shall identify and estimate, for the first five fiscal years the proposed change would be in effect, all costs of the proposed net increase in incarceration, including capital outlay costs if the legislation would require increased cell space.  If, after careful investigation, the Fiscal Research Division determines that no dollar estimate is possible, the note shall contain a statement to that effect, setting forth the reasons why no dollar estimate can be given.  No comment or opinion shall be included in the fiscal note with regard to the merits of the measure for which the note is prepared.  However, technical and mechanical defects may be noted.

The sponsor of each bill or resolution to which this subsection applies shall present a copy of the bill or resolution with the request for a fiscal note to the Fiscal Research Division.  Upon receipt of the request and the copy of the bill or resolution, the Fiscal Research Division shall prepare the fiscal note as promptly as possible.  The Fiscal Research Division shall prepare the fiscal note and transmit it to the sponsor within two weeks after the request is made, unless the sponsor agrees to an extension of time.

This fiscal note shall be attached to the original of each proposed bill or resolution that is reported favorably by any committee of the General Assembly, but shall be separate from the bill or resolution and shall be clearly designated as a fiscal note.  A fiscal note attached to a bill or resolution pursuant to this subsection is not a part of the bill or resolution and is not an expression of legislative intent proposed by the bill or resolution.

If a committee of the General Assembly reports favorably a proposed bill or resolution with an amendment that proposes a change in the law that could cause a net increase in the length of time for which persons are incarcerated or the number of persons incarcerated, whether by increasing penalties for violating existing laws, by criminalizing behavior, or by any other means, the chair of the committee shall obtain from the Fiscal Research Division and attach to the amended bill or resolution a fiscal note as provided in this section. (1991, c. 689, s. 340; 1993, c. 561, s. 21.)



§ 120-36.8. Certification of legislation required by federal law.

Article 7B.

Research Division.

§ 120‑36.8.  Certification of legislation required by federal law.

(a)        Every bill and resolution introduced in the General Assembly proposing any change in the law which purports to implement federal law or to be required or necessary for compliance with federal law, or on which is conditioned the receipt of federal funds shall have attached to it at the time of its consideration by the General Assembly a certification prepared by the Research Division, in consultation with the Bill Drafting and Fiscal Research Divisions, identifying the federal law requiring passage of the bill or resolution. The certification shall contain a statement setting forth the reasons why the bill or resolution is required by federal law. If the bill or resolution is not required by federal law or exceeds the requirements of federal law, then the certification shall state the reasons for that opinion. No comment or opinion shall be included in the certification with regard to the merits of the measure for which the certification is prepared. However, technical and mechanical defects may be noted.

(b)        The sponsor of each bill or resolution to which this section applies shall present a copy of the bill or resolution with the request for certification to the Research Division. Upon receipt of the request and the copy of the bill or resolution, the Research Division shall consult with the Bill Drafting and Fiscal Research Divisions, and may consult with the Office of State Budget and Management or any State agency on preparation of the certification as promptly as possible. The Research Division shall prepare the certification and transmit it to the sponsor within two weeks after the request is made, unless the sponsor agrees to an extension of time.

(c)        This certification shall be attached to the original of each proposed bill or resolution that is reported favorably by any committee of the General Assembly, but shall be separate from the bill or resolution and shall be clearly designated as a certification. A certification attached to a bill or resolution pursuant to this section is not a part of the bill or resolution and is not an expression of legislative intent proposed by the bill or resolution.

(d)        If a committee of the General Assembly reports favorably a proposed bill or resolution with an amendment proposing any change in the law which purports to implement federal law or to be required or necessary for compliance with federal law, the chair of the committee shall obtain from the Research Division and attach to the amended bill or resolution a certification as provided in this section. (1995, c. 415, s. 8; 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b); 2001‑487, s. 79.)



§ 120-36.9: Reserved for future codification purposes.

§ 120-36.9: Reserved for future codification purposes.



§ 120-36.10: Reserved for future codification purposes.

§ 120-36.10: Reserved for future codification purposes.



§ 120-36.11. Program Evaluation Division established.

Article 7C.

Program Evaluation.

§ 120‑36.11.  Program Evaluation Division established.

(a)        Division.  The Program Evaluation Division of the General Assembly is established. The purpose of the Division is to assist the General Assembly in fulfilling its responsibility to oversee government functions by providing an independent, objective source of information to be used in evaluating whether public services are delivered in an effective and efficient manner and in accordance with law.

(b)        Director.  The Director of the Program Evaluation Division is appointed by the Legislative Services Commission and serves at the pleasure of the Commission. The Director is responsible for hiring and dismissing employees of the Division and directing the activities of the Division. The Director may not hire or dismiss an employee without the approval of the Legislative Services Officer. (2007‑78, s. 3.)



§ 120-36.12. Duties of Program Evaluation Division.

§ 120‑36.12.  Duties of Program Evaluation Division.

The Program Evaluation Division of the Legislative Services Commission has the following powers and duties:

(1)        To examine a program or an activity of a State agency and evaluate the merits of the program or activity and the agency's effectiveness in conducting the program or activity.

(2)        To develop quantitative indicators for measuring the activities performed and services provided by a State agency and the extent to which the activities and services are achieving desired results.

(3)        To develop unit cost measures to determine the cost of activities performed and services provided by a State agency.

(4)        To determine if a program or an activity of a State agency complies with the agency's mission, as established by law.

(5)        To make unannounced visits to a State agency when needed to evaluate a program or an activity of the agency.

(6)        To make recommendations to improve the efficiency and effectiveness of a State agency.

(7)        To determine the extent to which a State agency has implemented any of the Division's recommendations concerning the agency.

(8)        To require a State agency to submit a written response to a proposed or final recommendation of the Division and to submit a written explanation of the extent to which the agency has implemented the Division's recommendations.

(9)        To make periodic reports of the activities and recommendations of the Division and of any savings achieved by the implementation of its recommendations.

(10)      To receive reports alleging improper activities or matters of public concern listed in G.S. 126‑84. The individual making the report may, at the individual's discretion, remain anonymous. Any report received under this subdivision, in whatever form, shall not be a "public record" as defined by G.S. 132‑1 and becomes available to the public only as provided in G.S. 120‑131.  (2007‑78, s. 3; 2008‑196, s. 2(a).)



§ 120-36.13. Work plan and requests for program evaluation.

§ 120‑36.13.  Work plan and requests for program evaluation.

(a)        Plan.  The Joint Legislative Program Evaluation Oversight Committee, in consultation with the Director of the Program Evaluation Division, must establish an annual work plan for the Division. The Division must adhere to this annual plan, unless the Joint Legislative Program Evaluation Oversight Committee changes the annual plan to add a new evaluation or remove a planned evaluation. Any enacted legislation that directs the Program Evaluation Division to conduct a study or an evaluation is included in the annual work plan by operation of law.

The annual work plan constitutes an information request and a drafting request made by the Committee cochairs to legislative employees under Article 17 of Chapter 120 of the General Statutes. Any document prepared by a legislative employee pursuant to the annual work plan becomes available to the public only as provided in G.S. 120‑131. Any document prepared by an agency employee pursuant to a request under G.S. 120‑131.1(a1) becomes available to the public only as provided in G.S. 120‑131.

(b)        Request.  A request to the Program Evaluation Division for an evaluation of a program or an activity of a State agency must be submitted by a member of the General Assembly. The Director of the Division must review each request in accordance with the following criteria and make a recommendation to the Joint Legislative Program Evaluation Oversight Committee on whether to amend the Division's work plan to include the requested evaluation:

(1)        The work required to conduct the requested evaluation.

(2)        The effect that conducting the requested evaluation will have on the Division's ability to complete its work plan.

(3)        The significance of the requested evaluation compared to the evaluations to be conducted under the work plan.

(4)        Any overlap between the requested evaluation and other evaluations previously conducted by the Division or another agency.  (2007‑78, s. 3; 2008‑196, s. 1(a).)



§ 120-36.14. Content of report of Program Evaluation Division.

§ 120‑36.14.  Content of report of Program Evaluation Division.

A report of an evaluation of a program or an activity of a State agency by the Program Evaluation Division of the General Assembly must include the following:

(1)        The findings of the Division concerning the program or activity.

(2)        Specific recommendations for making the program or activity more efficient or effective.

(3)        Any legislation needed to implement the Division's findings and recommendations concerning the program or activity.

(4)        An estimate of the costs or savings expected from implementing the Division's findings and recommendations concerning the program or activity. (2007‑78, s. 3.)



§ 120-36.15. Joint Legislative Program Evaluation Oversight Committee established.

§ 120‑36.15.  Joint Legislative Program Evaluation Oversight Committee established.

(a)        Membership.  The Joint Legislative Program Evaluation Oversight Committee is established. The Committee consists of 18 members as follows:

(1)        Nine members of the Senate appointed by the President Pro Tempore of the Senate. At least two of the members must be a Cochair of the Senate Appropriations Committee or a subcommittee of the Senate Appropriations Committee. At least three of the members must be members of the minority party.

(2)        Nine members of the House of Representatives appointed by the Speaker of the House of Representatives. At least two of the members must be a Cochair of the House Appropriations Committee or a subcommittee of the House Appropriations Committee. At least three of the members must be members of the minority party.

(b)        Terms.  Terms on the Committee are for two years and begin on January 15 of each odd‑numbered year. Legislative members may complete a term of service on the Committee even if they do not seek reelection or are not reelected to the General Assembly. Resignation or removal from service in the General Assembly constitutes resignation or removal from service on the Committee. A member continues to serve until a successor is appointed.

(c)        Chairs and Quorum.  The President Pro Tempore of the Senate and the Speaker of the House of Representatives must each designate a cochair of the Committee. The Committee meets upon the call of the cochairs. A quorum of the Committee is nine members. The Committee may not act except by a majority vote at a meeting at which a quorum is present.

(d)        Standard Procedure.  In performing its duties, the Committee has the powers of a committee under G.S. 120‑19 and G.S. 120‑19.1 through G.S. 120‑19.4. Funding for the Committee is provided by the Legislative Services Commission from appropriations made to the General Assembly. Members of the Committee receive subsistence and travel expenses as provided in G.S. 120‑3.1. The Committee may contract for consultants or hire employees in accordance with G.S. 120‑32.02. Upon approval of the Legislative Services Commission, the Legislative Services Officer must assign professional and clerical staff to assist the Committee in its work. (2007‑78, s. 3.)



§ 120-36.16. Duties of Joint Legislative Program Evaluation Oversight Committee.

§ 120‑36.16.  Duties of Joint Legislative Program Evaluation Oversight Committee.

The Joint Legislative Program Evaluation Oversight Committee has the following powers and duties:

(1)        To receive and review requests for evaluations to be performed by the Program Evaluation Division of the General Assembly.

(2)        To establish an annual work plan for the Program Evaluation Division that describes the evaluations to be performed by the Division. The Committee must consult with the Director of the Program Evaluation Division in performing this duty.

(3)        To receive reports prepared by the Program Evaluation Division.

(4)        To consult with an oversight committee or another committee established in this Chapter about a report concerning a program or an activity that is within that committee's scope of study.

(5)        To recommend to the General Assembly any changes needed to implement a recommendation that is included in a report of the Program Evaluation Division and is endorsed by the Committee. (2007‑78, s. 3; 2007‑484, s. 31.)



§ 120-37. Elected officers; salaries; staff.

Article 8.

Elected Officers.

§ 120‑37.  Elected officers; salaries; staff.

(a)        At the convening of the first session of the General Assembly following each biennial election of members of the General Assembly, each house shall elect a principal clerk for a term of two years, subject to the condition that each officer shall serve at the pleasure of the house that elected him or her and until his or her successor is elected. The reading clerk and sergeant‑at‑arms of the Senate shall serve for terms of two years, subject to the condition that each serves at the pleasure of the Senate and until the officer's successor is elected. The reading clerk and sergeant‑at‑arms of the House of Representatives shall serve as provided in the rules of the House.

(b)        The sergeant‑at‑arms and the reading clerk in each house shall be paid a salary of three hundred eighty dollars ($380.00) per week plus subsistence at the same daily rate provided for members of the General Assembly, plus mileage at the rate provided for members of the General Assembly for one round trip only from their homes to Raleigh and return. The sergeants‑at‑arms shall serve during sessions of the General Assembly and at such time prior to the convening of, and subsequent to adjournment or recess of, sessions as may be authorized by the Legislative Services Commission. The reading clerks shall serve during sessions only.

(c)        The principal clerks shall be full‑time officers. Each principal clerk shall be entitled to other benefits available to permanent legislative employees and shall be paid an annual salary of one hundred four thousand eighty‑four dollars ($104,084) payable monthly. Each principal clerk shall also receive such additional compensation as approved by the Speaker of the House of Representatives or the President Pro Tempore of the Senate, respectively, for additional employment duties beyond those provided by the rules of their House. The Legislative Services Commission shall review the salary of the principal clerks prior to submission of the proposed operating budget of the General Assembly to the Governor and shall make appropriate recommendations for changes in those salaries. Any changes enacted by the General Assembly shall be by amendment to this paragraph.

(d)        The Legislative Services Commission may authorize additional full‑time staff employees of the office of each principal clerk. The Speaker may assign to the Principal Clerk of the House additional duties for the periods between sessions and during recesses of the General Assembly. The President pro tempore of the Senate may assign to the Principal Clerk of the Senate additional duties for the periods between sessions and during recesses of the General Assembly.

(e)        The principal clerks and the sergeants‑at‑arms may, upon authorization of the Legislative Services Commission, employ temporary assistants to prepare for each legislative session, serve during the session, and perform necessary duties following adjournment.

(f)         Following adjournment sine die of each session of the General Assembly, each principal clerk shall retain in his office for a period of two years every bill and resolution considered by but not enacted or adopted by his house, together with the calendar books and other records deemed worthy of retention. At the end of two years, these materials shall be turned over to the Office of Archives and History of the Department of Cultural Resources for ultimate retention or disposition.  (1969, c. 1184, s. 7; 1977, 2nd Sess., c. 1278; 1979, c. 838, s. 82; 1979, 2nd Sess., c. 1137, s. 8; 1981, c. 1127, s. 9; 1983, c. 761, s. 197; 1983 (Reg. Sess., 1984), c. 1034, s. 208; c. 1116, s. 110; 1985, c. 479, ss. 205, 207; c. 757, s. 189; 1985 (Reg. Sess., 1986), c. 1014, ss. 30, 31; 1987, c. 738, ss. 16, 17; 1987 (Reg. Sess., 1988), c. 1086, ss. 10, 11; c. 1100, s. 16(c); 1989, c. 752, ss. 27, 28; 1991, c. 756, s. 34; 1991 (Reg. Sess., 1992), c. 900, ss. 36, 37; 1993, c. 321, ss. 53, 54; 1993 (Reg. Sess., 1994), c. 769, ss. 7.6, 7.7; 1995, c. 507, ss. 7.9, 7.10; 1996, 2nd Ex. Sess., c. 18, ss. 28.7, 28.8; 1997‑443, ss. 33.13, 33.14; 1998‑153, ss. 10, 11; 1998‑212, s. 28.7(a); 1999‑237, ss. 28.7, 28.8; 2000‑67, ss. 26.7, 26.8; 2001‑424, ss. 32.8, 32.9; 2002‑159, s. 35(f); 2004‑124, ss. 31.8(b), 31.9(b); 2005‑276, ss. 29.8, 29.9, 19B.1; 2005‑345, s. 40; 2006‑66, ss. 22.8, 22.9; 2006‑203, s. 61; 2007‑323, ss. 28.8, 28.9; 2008‑107, ss. 26.8, 26.9.)



§§ 120-38 through 120-39: Repealed by Session Laws 1969, c. 1184, s. 7.

§§ 120‑38 through 120‑39:  Repealed by Session Laws 1969, c.  1184, s. 7.



§§ 120-40 through 120-47: Recodified as G.S. 120-47.1 through 120-47.10.

Article 9.

Lobbying.

§§ 120‑40 through 120‑47:  Recodified as G.S.  120‑47.1 through 120‑47.10.



§§ 120-47.1 through 120-47.12: Repealed by Session Laws 2006-201, s. 17, effective January 1, 2007.

Article 9A.

Legislative Branch Lobbying [Repealed].

§§ 120‑47.1 through 120‑47.12: Repealed by Session Laws 2006‑201, s. 17, effective January 1, 2007.



§§ 120-48 through 120-55: Repealed by Session Laws 1991, c. 740, s. 1.2.

Article 10.

Influencing Public Opinion or Legislation.

§§ 120‑48 through 120‑55:  Repealed by Session Laws 1991, c.  740, s. 1.2.



§ 120-56. Legislative Intern Program Council created.

Article 11.

Legislative Intern Program.

§ 120‑56.  Legislative Intern Program Council created.

There is hereby created the Legislative Intern Program Council which shall consist of the President Pro Tempore of the Senate or the designee of that person, the Speaker of the House of Representatives or the designee of that person, and the chairman of the department of politics at North Carolina State University. Such Council shall establish a program for legislative interns for both houses of the General Assembly. (1969, c. 32; 1995, c. 490, s. 29.)



§ 120-57. Legislative Intern Program Council to promulgate a plan for the use of legislative interns.

§ 120‑57.  Legislative Intern Program Council to promulgate a plan for the use of legislative interns.

(a)        For purposes of this section the term "institutions of higher education" means four year colleges and universities and community colleges that offer college transfer programs.

(b)        The Legislative Intern Program Council is hereby empowered and is directed to promulgate for each session of the General Assembly a plan providing for the selection, tenure, duties and compensation of legislative interns. Interns shall be selected from institutions of higher education within North Carolina, including but not limited to all units of the university system and community college system. The selection shall be based upon guidelines set forth by the Legislative Intern Program Council; these guidelines shall permit the proper consideration of each applicant. (1969, c. 32; 1979, c. 1067, s. 1; 2007‑201, s. 1.)



§§ 120-58 through 120-70. Repealed by Session Laws 1999-395, s. 21B.1, effective July 1, 1999.

Article 12.

Commission on Children with Special Needs.

§§ 120‑58 through 120‑70.  Repealed by Session Laws 1999‑395, s. 21B.1, effective July 1, 1999.



§ 120-70.1. Committee established.

Article 12A.

Joint Legislative Utility Review Committee.

§ 120‑70.1.  Committee established.

There is hereby established a permanent committee of the General Assembly to be known as the Joint Legislative Utility Review Committee, hereinafter called the Joint Committee, which shall exercise the powers and fulfill the duties described in this Article. (1985, c. 499, s. 1.)



§ 120-70.2. Appointment of members and organization.

§ 120‑70.2.  Appointment of members and organization.

The Joint Committee shall consist of ten sitting members of the General Assembly. Five shall be appointed by the President Pro Tempore of the Senate from the membership of the Senate and five shall be appointed by the Speaker of the House of Representatives from the membership of the House. Members will serve at the pleasure of their appointing officer and any vacancies occurring on the Joint Committee shall be filled by the appointing officer of the appropriate house. The President Pro Tempore of the Senate shall designate one Senator to serve as cochairman and the Speaker of the House of Representatives shall designate one Representative to serve as cochairman. A quorum shall consist of six members. (1985, c. 499, s. 1; 1991, c. 739, s. 1; 1995, c. 440, s. 1; c. 542, s. 20.5.)



§ 120-70.3. Powers and duties.

§ 120‑70.3.  Powers and duties.

The Joint Committee shall have the following powers and duties:

(1)        To evaluate the actions of the North Carolina Utilities Commission, including the review of its interim and final orders, to the end that the members of the General Assembly may better judge whether these actions serve the best interest of the citizens of North Carolina, individual and corporate.

(2)        To analyze the operations of the several utility companies doing business in North Carolina, including review of their programs, projects, sources and amounts of income, performance and accomplishments, and determination of whether expenditures were in all cases appropriate and necessary.

(3)        To inquire into the role of the North Carolina Utilities Commission, the Public Staff, and the several utility companies in the development of alternate sources of energy.

(4)        To inquire into the individual and collective effort of the utility companies to encourage the conservation of energy and thus reduce requirements for additional generating facilities.

(5)        To review and evaluate changes in federal law and regulation, or changes brought about by court actions, as well as changes in technology affecting utilities, to determine whether the State's laws require modification as a result of those changes.

(6)        To submit evaluations to the General Assembly, from time to time, of the performance of the North Carolina Utilities Commission, the Public Staff, and the various utilities operating in the State.  A proposed draft of such evaluations shall be submitted to the North Carolina Utilities Commission, the Public Staff and the affected public utilities prior to submission to the General Assembly and the affected entity shall be given an opportunity to be heard before the Joint Committee prior to the completion of the evaluation and its submission to the General Assembly.

(7)        To make reports and recommendations to the General Assembly, from time to time, on matters relating to the powers and duties set out in this section.

(8)        To undertake such additional studies or evaluations as may, from time to time, be requested by the President Pro Tempore of the Senate, the Speaker of the House of Representatives, the Legislative Research Commission, or either House of the General Assembly. (1985, c. 499, s. 1; 1991, c. 739, s. 2.)



§ 120-70.4. Additional powers.

§ 120‑70.4.  Additional powers.

The Joint Committee, while in the discharge of official duties, may exercise all the powers provided for under the provisions of G.S. 120‑19 and 120‑19.1 through 120‑19.4. The Joint Committee may meet at any time upon the call of either chairman, whether or not the General Assembly is in session. (1985, c. 499, s. 1.)



§ 120-70.5. Compensation and expenses of members.

§ 120‑70.5.  Compensation and expenses of members.

Members of the Joint Committee shall receive subsistence and travel expenses at the rates set forth in G.S. 120‑3.1. (1985, c. 499, s. 1.)



§ 120-70.6. Joint Committee staffing.

§ 120‑70.6.  Joint Committee staffing.

The Joint Committee shall use clerical and professional employees of the General Assembly for its staff, who shall be made available to the Joint Committee by the Legislative Services Commission. The Joint Committee shall have the power to employ other professional staff, upon the determination of the necessity therefor by the Joint Committee; provided, however, that sufficient funds for such outside staff are available within the Joint Committee's budget. Travel and subsistence allowances for staff and employees of the Joint Committee shall be as fixed by G.S. 138‑6 and G.S. 138‑7 when such travel is approved by either chairman. Employees of the Joint Committee shall not be subject to the Executive Budget Act or to the State Personnel Act. Suitable office and meeting space, and appropriate equipment, shall be assigned to the Joint Committee by the Legislative Services Commission. (1985, c. 499, s. 1.)



§§ 120-70.7 through 120-70.30: Repealed by Session Laws 1989, c. 802, s. 10.3.

Article 12B.

Commission on Children and Youth.

§§ 120‑70.7 through 120‑70.30:  Repealed by Session Laws 1989, c.  802, s. 10.3.



§ 120-70.31. Committee established.

Article 12C.

Joint Select Committee on Low‑Level Radioactive Waste.

§ 120‑70.31.  Committee established.

The Joint Select Committee on Low‑Level Radioactive Waste is hereby established as a permanent joint committee of the General Assembly.  As used in this Article, the term "Joint Select Committee" means the Joint Select Committee on Low‑Level Radioactive Waste. (1987 (Reg. Sess., 1988), c. 1100, s. 3.1.)



§ 120-70.32. Membership; cochairmen; vacancies; quorum.

§ 120‑70.32.  Membership; cochairmen; vacancies; quorum.

The Joint Select Committee shall consist of six Senators appointed by the President Pro Tempore of the Senate and six Representatives appointed by the Speaker of the House of Representatives who shall serve at the pleasure of their appointing officer.  The President Pro Tempore of the Senate shall designate one Senator to serve as cochairman and the Speaker of the House of Representatives shall designate one Representative to serve as cochairman.  Any vacancy which occurs on the Joint Select Committee shall be filled in the same manner as the original appointment.  A quorum of the Joint Select Committee shall consist of seven members. (1987 (Reg. Sess., 1988), c. 1100, s. 3.1; 1991, c. 739, s. 3.)



§ 120-70.33. Powers and duties.

§ 120‑70.33.  Powers and duties.

The Joint Select Committee shall have the following powers and duties:

(1)        To study alternatives available to the State for dealing with low‑level radioactive waste and the ramifications of each of those alternatives;

(2)        Repealed by Session Laws 2001‑474, s. 12, effective November 29, 2001.

(3)        To evaluate actions of the Radiation Protection Commission, the radiation protection programs administered by the Division of Environmental Health of the Department of Environment and Natural Resources, and of any other board, commission, department, or agency of the State or local government as such actions relate to low‑level radioactive waste management;

(4)        Repealed by Session Laws 2001‑474, s. 12, effective November 29, 2001.

(5)        To review and evaluate changes in federal law and regulations, relevant court decisions, and changes in technology affecting low‑level radioactive waste management;

(6)        To review existing and proposed State law and rules affecting low‑level radioactive waste management and to determine whether any modification of law or rules is in the public interest;

(7)        To make reports and recommendations, including draft legislation, to the General Assembly from time to time as to any matter relating to the powers and duties set out in this section; and

(8)        To undertake such additional studies as it deems appropriate or as may from time to time be requested by the President Pro Tempore of the Senate, the Speaker of the House of Representatives, either house of the General Assembly, the Legislative Research Commission, the Joint Legislative Commission on Governmental Operations, the Environmental Review Commission, or the Joint Legislative Utility Review Committee, and to make such reports and recommendations to the General Assembly regarding such studies as it deems appropriate. (1987 (Reg. Sess., 1988), c. 1100, s. 3.1; 1991, c. 342, s. 5; c. 739, s. 4; 1993, c. 501, s. 11; 1997‑443, s. 11A.119(a); 2001‑474, s. 12; 2002‑70, s. 4.)



§ 120-70.34. Additional powers.

§ 120‑70.34.  Additional powers.

The Joint Select Committee, while in the discharge of official duties, may exercise all the powers provided for under the provisions of G.S. 120‑19, and G.S. 120‑19.1 through G.S. 120‑19.4.  The Joint Select Committee may meet at any time upon the call of either cochairman, whether or not the General Assembly is in session.  The Joint Select Committee may meet in the Legislative Building or the Legislative Office Building upon the approval of the Legislative Services Commission. (1987 (Reg. Sess., 1988), c. 1100, s. 3.1.)



§ 120-70.35. Compensation and expenses of members.

§ 120‑70.35.  Compensation and expenses of members.

Members of the Joint Select Committee shall receive subsistence and travel expenses at the rates set forth in G.S. 120‑3.1. (1987 (Reg. Sess., 1988), c. 1100, s. 3.1.)



§ 120-70.36. Staffing.

§ 120‑70.36.  Staffing.

The Legislative Services Officer shall assign as staff to the Joint Select Committee professional employees of the General Assembly, as approved by the Legislative Services Commission. Clerical staff shall be assigned to the Joint Select Committee through the offices of the Directors of Legislative Assistants of the Senate and House of Representatives. The expenses of employment of clerical staff shall be borne by the Joint Select Committee. (1987 (Reg. Sess., 1988), c. 1100, s. 3.1; 1996, 2nd Ex. Sess., c. 18, s. 8(e); 2007‑495, s. 11.)



§ 120-70.37. Funding.

§ 120‑70.37.  Funding.

From funds available to the General Assembly, the Legislative Services Commission shall allocate monies to fund the Joint Select Committee created by this Part. (1987 (Reg. Sess., 1988), c. 1100, s. 3.1.)



§ 120-70.38. Reserved for future codification purposes.

§ 120‑70.38.  Reserved for future codification purposes.



§ 120-70.39. Reserved for future codification purposes.

§ 120‑70.39.  Reserved for future codification purposes.



§ 120-70.40. Reserved for future codification purposes.

§ 120‑70.40.  Reserved for future codification purposes.



§ 120-70.41. Commission established.

Article 12D.

Environmental Review Commission.

§ 120‑70.41.  Commission established.

The Environmental Review Commission is hereby established. (1987 (Reg. Sess., 1988), c. 1100, s. 4.1.)



§ 120-70.42. Membership; cochairs; vacancies; quorum.

§ 120‑70.42.  Membership; cochairs; vacancies; quorum.

(a)        The Environmental Review Commission shall consist of six Senators appointed by the President Pro Tempore of the Senate, six Representatives appointed by the Speaker of the House of Representatives, who shall serve at the pleasure of their appointing officer, the Chair or a Cochair of the Senate Committee on Agriculture, Environment, and Natural Resources or the equivalent committee, the Chair or a Cochair of the House of Representatives Committee on Environment and Natural Resources or the equivalent committee, the Chair or a Cochair of the Senate Committee on Appropriations  Natural and Economic Resources or the equivalent committee, and the Chair or a Cochair of the House of Representatives Committee on Appropriations  Natural and Economic Resources or the equivalent committee.

(b)        The President Pro Tempore of the Senate shall designate one Senator to serve as cochair and the Speaker of the House of Representatives shall designate one Representative to serve as cochair.

(c)        Except as otherwise provided in this subsection, a member of the Commission shall continue to serve for so long as the member remains a member of the General Assembly and no successor has been appointed. A member of the Commission who does not seek reelection or is not reelected to the General Assembly may complete a term of service on the Commission until the day on which a new General Assembly convenes. A member of the Commission who resigns or is removed from service in the General Assembly shall be deemed to have resigned or been removed from service on the Commission. Any vacancy that occurs on the Environmental Review Commission shall be filled in the same manner as the original appointment.

(d)        A quorum of the Environmental Review Commission shall consist of nine members. (1987 (Reg. Sess., 1988), c. 1100, s. 4.1; 1989, c. 727, s. 139; 1991, c. 739, s. 5; 1997‑31, s. 1; 2002‑176, s. 4; 2003‑340, s. 4.)



§ 120-70.43. Powers and duties.

§ 120‑70.43.  Powers and duties.

(a)        The Environmental Review Commission shall have the following powers and duties:

(1)        To evaluate actions of all boards, commissions, departments, and other agencies of the State and local governments as such actions relate to the environment or protection of the environment, including but not limited to an evaluation of:

a.         Benefits of each program relative to costs;

b.         Achievement of program goals;

c.         Use of measures by which the success or failure of a program can be measured; and

d.         Conformity with legislative intent;

(2)        To study on a continuing basis the organization of State government as it relates to the environment or to the protection of public health and the environment, including but not limited to:

a.         Improvements in administrative structure, practices, and procedures;

b.         Increased integration and coordination of programs and functions;

c.         Increased efficiency in budgeting and use of resources;

d.         Efficient administration of licensing, permitting, and grant programs;

e.         Prompt, effective response to environmental emergencies;

f.          Opportunities for effective citizen participation; and

g.         Broadening of career opportunities for professional staff;

(3)        To make any recommendations it deems appropriate regarding the reorganization and consolidation of environmental regulatory agencies and the recodification of statutes relating to the environment, including but not limited to:

a.         Ways in which agencies may operate more efficiently and economically;

b.         Ways in which agencies can provide better services to the State and to the people; and

c.         Instances in which functions of agencies are duplicative, overlapping, incomplete in scope or coverage, fail to accomplish legislative objectives, or for any other reason should be redefined or redistributed;

(4)        To review and evaluate changes in federal law and regulations, relevant court decisions, and changes in technology affecting the environment or protection of the environment;

(5)        To review existing and proposed State law and rules affecting the environment or protection of the environment and to determine whether any modification of law or rules is in the public interest;

(6)        To make reports and recommendations, including draft legislation, to the General Assembly from time to time as to any matter relating to the powers and duties set out in this section; and

(7)        To undertake such additional studies as it deems appropriate or as may from time to time be requested by the President Pro Tempore of the Senate, the Speaker of the House of Representatives, either house of the General Assembly, the Legislative Research Commission, the Joint Legislative Commission on Governmental Operations, the Joint Legislative Utility Review Committee, or the Joint Select Committee on Low‑Level Radioactive Waste and to make such reports and recommendations to the General Assembly regarding such studies as it deems appropriate; provided that the Environmental Review Commission shall not undertake any study which the General Assembly has assigned to another legislative commission or committee.

(b)        The Environmental Review Commission may continue the study of environmental agency consolidation and reorganization. The study of environmental agency consolidation shall include, but is not limited to:

(1)        Monitoring the implementation of Session Laws 1989, c. 727;

(2)        Evaluation of the organization, programs, and operation of the Department of Environment and Natural Resources;

(3)        Evaluation of the organization, functions, powers, and duties of the components of the Department of Environment and Natural Resources, including boards, commissions, councils, and regional offices; and

(4)        Recodification of the General Statutes relating to the environment and environmental agencies.

(c)        In addition to its general powers and duties, the Environmental Review Commission shall have the following powers and duties with respect to hazardous waste management:

(1)        To study the current and projected need for hazardous waste treatment, storage, and disposal capacity in the State in light of anticipated generation of hazardous waste and alternatives for hazardous waste treatment and disposal;

(2)        To evaluate the potential for the development of additional hazardous waste treatment, storage, and disposal capacity by the private sector;

(3)        To study the necessity for and scope of hazardous waste treatment, storage, and disposal facilities which are sited, owned, or operated by the State;

(4)        To review progress in securing a volunteer county to host a hazardous waste treatment facility;

(5)        To study incentives and compensation for the community which hosts, either voluntarily or involuntarily, a hazardous waste treatment facility, including any additional incentives and compensation which may be needed, whether there should be differential compensation for a volunteer county, options for use of funds by local governments, distribution of compensation among local governments, and methods of providing flexibility in the development of an incentives and compensation package for a particular local community;

(6)        To review progress in developing interstate agreements for the treatment, storage, and disposal of hazardous waste;

(7)        To assist in the development of cooperative, comprehensive regional approach to hazardous waste treatment and disposal;

(8),(9)  Repealed by Session Laws 2001‑474, s. 12.

(10)      To study the capacity assurance requirement under the Comprehensive Environmental Response, Compensation and Liability Act of 1980, Pub. L. No. 96‑510, 94 Stat. 2767, 42 U.S.C. 9601 et seq., as amended, and the Superfund Amendments and Reauthorization Act of 1986, Pub. L. No. 99‑499, 100 Stat. 1613, as amended as it relates to the continued eligibility of North Carolina for remedial actions under Superfund;

(11)      To study alternatives available to the State for dealing with hazardous waste and the ramifications of those alternatives; and

(12)      To receive and evaluate reports of every State agency, board, and commission which has any power or duty with respect to hazardous waste management. (1987 (Reg. Sess., 1988), c. 1100, s. 4.1; 1989, c. 168, s. 46(b); c. 727, s. 225(a); 1991, c. 739, s. 6; 1991 (Reg. Sess., 1992), c. 990, s. 4; 1997‑443, s. 11A.119(a); 2001‑474, s. 12.)



§ 120-70.44. Additional powers.

§ 120‑70.44.  Additional powers.

(a)        The Environmental Review Commission, while in the discharge of official duties, may exercise all the powers provided for under the provisions of G.S. 120‑19, and G.S. 120‑19.1 through G.S. 120‑19.4. The Environmental Review Commission may meet at any time upon the call of either cochairman, whether or not the General Assembly is in session. The Environmental Review Commission may meet in the Legislative Building or the Legislative Office Building upon the approval of the Legislative Services Commission.

(b)        Notwithstanding any rule or resolution to the contrary, proposed legislation to implement any recommendation of the Environmental Review Commission regarding any study the Environmental Review Commission is authorized to undertake or any report authorized or required to be made by or to the Environmental Review Commission may be introduced and considered during any session of the General Assembly.

(c)        The Commission may contract for consultants or hire employees in accordance with G.S. 120‑32.02. (1987 (Reg. Sess., 1988), c. 1100, s. 4.1; 1989, c. 784, s. 5; 2006‑255, s. 3.1.)



§ 120-70.45. Compensation and expenses of members.

§ 120‑70.45.  Compensation and expenses of members.

Members of the Environmental Review Commission shall receive subsistence and travel expenses at the rates set forth in G.S. 120‑3.1. (1987 (Reg. Sess., 1988), c. 1100, s. 4.1.)



§ 120-70.46. Staffing.

§ 120‑70.46.  Staffing.

The Legislative Services Officer shall assign as staff to the Environmental Review Commission professional employees of the General Assembly, as approved by the Legislative Services Commission. Clerical staff shall be assigned to the Environmental Review Commission through the offices of the Directors of the Legislative Assistants of the Senate and House of Representatives. The expenses of employment of clerical staff shall be borne by the Environmental Review Commission. (1987 (Reg. Sess., 1988), c. 1100, s. 4.1; 1996, 2nd Ex. Sess., c. 18, s. 8(f); 2007‑495, s. 12.)



§ 120-70.47. Funding.

§ 120‑70.47.  Funding.

From funds available to the General Assembly, the Legislative Services Commission shall allocate monies to fund the work of the Environmental Review Commission. (1987 (Reg. Sess., 1988), c. 1100, s. 4.1.)



§ 120-70.48. Reserved for future codification purposes.

§ 120‑70.48.  Reserved for future codification purposes.



§ 120-70.49. Reserved for future codification purposes.

§ 120‑70.49.  Reserved for future codification purposes.



§ 120-70.50. Creation and membership of Joint Legislative Transportation Oversight Committee.

Article 12E.

Joint Legislative Transportation Oversight Committee.

§ 120‑70.50.  Creation and membership of Joint Legislative Transportation Oversight Committee.

The Joint Legislative Transportation Oversight Committee is established. The Committee consists of 18 members as follows:

(1)        Nine members of the Senate appointed by the President Pro Tempore of the Senate, at least two of whom are members of the minority party; and

(2)        Nine members of the House of Representatives appointed by the Speaker of the House of Representatives, at least three of whom are members of the minority party.

Terms on the Committee are for two years and begin on January 15 of each odd‑numbered year, except the terms of the initial members, which begin on appointment. Members may complete a term of service on the Committee even if they do not seek reelection or are not reelected to the General Assembly, but resignation or removal from service in the General Assembly constitutes resignation or removal from service on the Committee.

A member continues to serve until his successor is appointed. A vacancy shall be filled within 30 days by the officer who made the original appointment. (1989, c. 692, s. 1.2; 1993, c. 321, s. 169.2(a); 2001‑486, s. 2.4.)



§ 120-70.51. Purpose and powers of Committee.

§ 120‑70.51.  Purpose and powers of Committee.

(a)        The Joint Legislative Transportation Oversight Committee may:

(1)        Review reports prepared by the Department of Transportation or any other agency of State government related, in any manner, to transportation, when those reports are required by any law.

(2)        Monitor the funds deposited in and expenditures from the North Carolina Highway Trust Fund, the Highway Fund, the General Fund, or any other fund when those expenditures are related, in any manner, to transportation.

(3)        Determine whether funds related, in any manner, to transportation are being spent in accordance with law.

(4)        Determine whether any revisions are needed in the funding for a program for which funds in the Trust Fund, the Highway Fund, the General Fund, or any other fund when those expenditures are related, in any manner, to transportation may be used, including revisions needed to meet any statutory timetable or program.

(5)        Report to the General Assembly at the beginning of each regular session concerning its determinations of needed changes in the funding or operation of programs related, in any manner, to transportation.

These powers, which are enumerated by way of illustration, shall be liberally construed to provide for the maximum oversight by the Committee of all transportation matters in this State.

(b)        The Committee may make interim reports to the General Assembly on matters for which it may report to a regular session of the General Assembly.  A report to the General Assembly may contain any legislation needed to implement a recommendation of the Committee. (1989, c. 692, s. 1.2; 1993, c. 321, s. 169.2(b).)



§ 120-70.52. Organization of Committee.

§ 120‑70.52.  Organization of Committee.

(a)        The President Pro Tempore of the Senate and the Speaker of the House of Representatives shall each designate a cochair of the Joint Legislative Transportation Oversight Committee. The Committee shall meet at least once a quarter and may meet at other times upon the joint call of the cochairs.

(b)        A quorum of the Committee is nine members. No action may be taken except by a majority vote at a meeting at which a quorum is present. While in the discharge of its official duties, the Committee has the powers of a joint committee under G.S. 120‑19 and G.S. 120‑19.1 through 120‑19.4.

(c)        The Committee shall be funded by appropriations made to the Highway Trust Fund and allocated to the Intrastate System projects. Members of the Committee receive subsistence and travel expenses as provided in G.S. 120‑3.1. The Committee may contract for consultants or hire employees in accordance with G.S. 120‑32.02. The Legislative Services Commission, through the Legislative Services Officer, shall assign professional staff to assist the Committee in its work. Upon the direction of the Legislative Services Commission, the Supervisors of Clerks of the Senate and of the House of Representatives shall assign clerical staff to the Committee. The expenses for clerical employees shall be borne by the Committee. (1989, c. 692, s. 1.2; 1993, c. 321, s. 169.2(c); 1996, 2nd Ex. Sess., c. 18, s. 8(g).)



§§ 120-70.53 through 120-70.59. Reserved for future codification purposes.

§§ 120‑70.53 through 120‑70.59.  Reserved for future codification purposes.



§ 120-70.60. Commission established.

Article 12F.

Joint Legislative Commission on Seafood and Aquaculture.

§ 120‑70.60.  Commission established.

The Joint Legislative Commission on Seafood and Aquaculture is hereby established as a permanent joint committee of the General Assembly. As used in this Article, the term "Commission" means the Joint Legislative Commission on Seafood and Aquaculture. (1989, c. 802, s. 12.1; 2002‑165, s. 1.3.)



§ 120-70.61. Membership; cochairs; vacancies; quorum.

§ 120‑70.61.  Membership; cochairs; vacancies; quorum.

(a)        The Joint Legislative Commission on Seafood and Aquaculture shall consist of 15 members: four Senators appointed by the President Pro Tempore of the Senate; four Representatives appointed by the Speaker of the House of Representatives; four members appointed by the Governor; and three members appointed by the Commissioner of Agriculture. The members shall serve at the pleasure of their appointing officer.

(b)        The President Pro Tempore of the Senate shall designate one Senator to serve as cochair, and the Speaker of the House of Representatives shall designate one Representative to serve as cochair.

(c)        Except as otherwise provided in this section, a legislative member of the Commission shall serve for so long as the member remains a member of the General Assembly and no successor has been appointed. A member of the General Assembly who does not seek reelection or is not reelected to the General Assembly may complete a term of service on the Commission until the day on which a new General Assembly convenes. A legislative member of the Commission who resigns or is removed from service in the General Assembly shall be deemed to have resigned or been removed from office on the Commission. Any vacancy that occurs on the Commission shall be filled in the same manner as the original appointment.

(d)        A quorum of the Commission shall consist of eight members.  (1989, c. 802, s. 12.1; 1991, c. 689, s. 184.1; 2005‑386, s. 6; 2009‑484, s. 9.)



§ 120-70.62. Powers and duties.

§ 120‑70.62.  Powers and duties.

The Commission shall have the following powers and duties:

(1)        To monitor and study the current seafood industry in North Carolina including studies of the feasibility of increasing the State's production, processing, and marketing of seafood;

(2)        To study the potential for increasing the role of aquaculture in all regions of the State;

(3)        To evaluate the feasibility of creating a central permitting office for fishing and aquaculture matters;

(4)        To evaluate actions of the Division of Marine Fisheries of the Department of Environment and Natural Resources, the Wildlife Resources Commission of the Department of Environment and Natural Resources and of any other board, commission, department, or agency of the State or local government as such actions relate to the seafood and aquaculture industries;

(5)        To make recommendations regarding regulatory matters relating to the seafood and aquaculture industries including, but not limited to:

a.         Increasing the State's representation and decision‑making ability by dividing the State between the Atlantic and South Atlantic regions of the National Division of Marine Fisheries; and

b.         Evaluating the necessity to substantially increase penalties for trespass and theft of shellfish and other aquaculture products;

(6)        To review and evaluate changes in federal law and regulations, relevant court decisions, and changes in technology affecting the seafood and aquaculture industries;

(7)        To review existing and proposed State law and rules affecting the seafood and aquaculture industries and to determine whether any modification of law or rules is in the public interest;

(8)        To make reports and recommendations, including draft legislation, to the General Assembly from time to time as to any matter relating to the powers and duties set out in this section; and

(9)        To undertake such additional studies as it deems appropriate or as may from time to time be requested by the President of the Senate, the President Pro Tempore of the Senate, the Speaker of the House of Representatives, either house of the General Assembly, the Legislative Research Commission, or the Joint Legislative Commission on Governmental Operations, and to make such reports and recommendations to the General Assembly regarding such studies as it deems appropriate. (1989, c. 802, s. 12.1; 1997‑443, s. 11A.119(a); 2005‑386, s. 1.8.)



§ 120-70.63. Additional powers.

§ 120‑70.63.  Additional powers.

(a)        The Commission, while in the discharge of official duties, may exercise all the powers of a joint committee of the General Assembly provided for under the provisions of G.S. 120‑19, and G.S. 120‑19.1 through G.S. 120‑19.4. The Commission may meet at any time upon the call of either cochair, whether or not the General Assembly is in session. The Commission may meet in the Legislative Building or the Legislative Office Building upon the approval of the Legislative Services Commission.

(b)        The Commission may contract for consultants or hire employees in accordance with G.S. 120‑32.02. (1989, c. 802, s. 12.1; 2005‑386, s. 1.9; 2006‑255, s. 3.2.)



§ 120-70.64. Compensation and expenses of members.

§ 120‑70.64.  Compensation and expenses of members.

Members of the Commission shall receive per diem and travel allowances in accordance with G.S. 120‑3.1 for members who are legislators, and shall receive compensation and per diem and travel allowances in accordance with G.S. 138‑5 for members who are not legislators. (1989, c. 802, s. 12.1.)



§ 120-70.65. Staffing.

§ 120‑70.65.  Staffing.

The Legislative Services Officer shall assign as staff to the Commission professional employees of the General Assembly, as approved by the Legislative Services Commission. Clerical staff shall be assigned to the Commission through the offices of the Directors of Legislative Assistants of the Senate and House of Representatives. The expenses of employment of clerical staff shall be borne by the Commission. (1989, c. 802, s. 12.1; 1996, 2nd Ex. Sess., c. 18, s. 8(h); 2007‑495, s. 13.)



§ 120-70.66. Funding.

§ 120‑70.66.  Funding.

From funds available to the General Assembly, the Legislative Services Commission shall allocate  monies to fund the Joint Legislative Commission on Seafood and Aquaculture. (1989, c. 802, s. 12.1.)



§ 120-70.67. Reserved for future codification purposes.

§ 120‑70.67.  Reserved for future codification purposes.



§ 120-70.68. Reserved for future codification purposes.

§ 120‑70.68.  Reserved for future codification purposes.



§ 120-70.69. Reserved for future codification purposes.

§ 120‑70.69.  Reserved for future codification purposes.



§§ 120-70.70 through 120-70.75: Repealed by Session Laws 1997-443, s. 12.15.

Article 12G.

Commission on the Family.

§§ 120‑70.70 through 120‑70.75:  Repealed by Session Laws 1997‑443, s.  12.15.



§§ 120-70.76 through 120-70.79. Reserved for future codification purposes.

§§ 120‑70.76 through 120‑70.79.  Reserved for future codification purposes.



§ 120-70.80. Creation and membership of Joint Legislative Education Oversight Committee.

Article 12H.

Joint Legislative Education Oversight Committee.

§ 120‑70.80.  Creation and membership of Joint Legislative Education Oversight Committee.

The Joint Legislative Education Oversight Committee is established. The Committee consists of 22 members as follows:

(1)        Eleven members of the Senate appointed by the President Pro Tempore of the Senate, at least two of whom are members of the minority party; and

(2)        Eleven members of the House of Representatives appointed by the Speaker of the House of Representatives, at least three of whom are members of the minority party.

Terms on the Committee are for two years and begin on the convening of the General Assembly in each odd‑numbered year. Members may complete a term of service on the Committee even if they do not seek reelection or are not reelected to the General Assembly, but resignation or removal from service in the General Assembly constitutes resignation or removal from service on the Committee.

A member continues to serve until his successor is appointed. A vacancy shall be filled within 30 days by the officer who made the original appointment. (1989 (Reg. Sess., 1990), c. 1066, s. 115; 1997‑456, s. 46(a); 1997‑495, s. 91(a); 1999‑431, s. 3.7(a); 2001‑486, s. 2.5.)



§ 120-70.81. Purpose and powers of Committee.

§ 120‑70.81.  Purpose and powers of Committee.

(a)        The Joint Legislative Education Oversight Committee shall examine, on a continuing basis, the several educational institutions in North Carolina, in order to make ongoing recommendations to the General Assembly on ways to improve public education from kindergarten through higher education. In this examination, the Committee shall:

(1)        Study the budgets, programs, and policies of the Department of Public Instruction, the State Board of Education, the Community Colleges System Office, the Board of Governors of The University of North Carolina, and the constituent institutions of The University of North Carolina to determine ways in which the General Assembly may encourage the improvement of all education provided to North Carolinians and may aid in the development of more integrated methods of institutional accountability;

(2)        Examine, in particular, the Basic Education Plan and the School Improvement and Accountability Act of 1989, to determine whether changes need to be built into the plans, whether implementation schedules need to be restructured, and how to manage the ongoing development of the policies underlying these legislative plans, including a determination of whether there is a need for the legislature to develop ongoing funding patterns for these plans;

(3)        Study other states' educational initiatives in public schools, community colleges, and public universities, in order to provide an ongoing commentary to the General Assembly on these initiatives and to make recommendations for implementing similar initiatives in North Carolina; and

(4)        Study any other educational matters that the Committee considers necessary to fulfill its mandate.

(b)        The Committee may make interim reports to the General Assembly on matters for which it may report to a regular session of the General Assembly. A report to the General Assembly may contain any legislation needed to implement a recommendation of the Committee. (1989 (Reg. Sess., 1990), c. 1066, s. 115; 1999‑84, s. 20.)



§ 120-70.82. Organization of Committee.

§ 120‑70.82.  Organization of Committee.

(a)        The President Pro Tempore of the Senate and the Speaker of the House of Representatives shall each designate a cochair of the Joint Legislative Education Oversight Committee. The Committee shall meet at least once a quarter and may meet at other times upon the joint call of the cochairs.

(b)        A quorum of the Committee is 10 members. No action may be taken except by a majority vote at a meeting at which a quorum is present. While in the discharge of its official duties, the Committee has the powers of a joint committee under G.S. 120‑19 and G.S. 120‑19.1 through G.S. 120‑19.4.

(c)        Members of the Committee receive subsistence and travel expenses as provided in G.S. 120‑3.1. The Committee may contract for consultants or hire employees in accordance with G.S. 120‑32.02. The Legislative Services Commission, through the Legislative Services Officer, shall assign professional staff to assist the Committee in its work. Upon the direction of the Legislative Services Commission, the Supervisors of Clerks of the Senate and of the House of Representatives shall assign clerical staff to the Committee. The expenses for clerical employees shall be borne by the Committee. (1989 (Reg. Sess., 1990), c. 1066, s. 115; 1996, 2nd Ex. Sess., c. 18, s. 8(i); 1997‑456, s. 46(b); 1997‑495, s. 91(b).)



§ 120-70.83. Additional powers.

§ 120‑70.83.  Additional powers.

The Joint Legislative Education Oversight Committee, while in discharge of official duties, shall have access to any paper or document, and may compel the attendance of any State official or employee before the Committee or secure any evidence under G.S. 120.19. In addition, G.S. 120‑19.1 through G.S. 120‑19.4 shall apply to the proceedings of the Committee as if it were a joint committee of the General Assembly. (1997‑18, s. 15(b).)



§§ 120-70.84 through 120-70.89. Reserved for future codification purposes.

§§ 120‑70.84 through 120‑70.89.  Reserved for future codification purposes.



§§ 120-70.90 through 120-70.92: Repealed by Session Laws 1996, Second Extra Session, c. 18, s. 24.29(g).

Article 12I.

Joint Legislative Oversight Committee on Early Childhood Education and Development Initiatives.

§§ 120‑70.90 through 120‑70.92:  Repealed by Session Laws 1996, Second Extra Session, c. 18, s. 24.29(g).



§ 120-70.93. Creation and membership of Joint Legislative Corrections, Crime Control, and Juvenile Justice Oversight Committee.

Article 12J.

Joint Legislative Corrections, Crime Control, and Juvenile Justice Oversight Committee.

§ 120‑70.93.  Creation and membership of Joint Legislative Corrections, Crime Control, and Juvenile Justice Oversight Committee.

The Joint Legislative Corrections, Crime Control, and Juvenile Justice Oversight Committee is established. The Committee consists of 16 members as follows:

(1)        Eight members of the Senate appointed by the President Pro Tempore of the Senate, at least two of whom are members of the minority party; and

(2)        Eight members of the House of Representatives appointed by the Speaker of the House of Representatives, at least three of whom are members of the minority party.

Terms on the Committee are for two years and begin on the convening of the General Assembly in each odd‑numbered year, except the terms of the initial members, which begin on appointment and end on the day of the convening of the 1995 General Assembly. Members may complete a term of service on the Committee even if they do not seek reelection or are not reelected to the General Assembly, but resignation or removal from service in the General Assembly constitutes resignation or removal from service on the Committee.

A member continues to serve until his successor is appointed. A vacancy shall be filled within 30 days by the officer who made the original appointment. (1994, Ex. Sess., c. 24, s. 49(a); 1997‑443, s. 21.4(a); 2001‑138, s. 2.)



§ 120-70.94. Purpose and powers of Committee.

§ 120‑70.94.  Purpose and powers of Committee.

(a)        The Joint Legislative Corrections, Crime Control, and Juvenile Justice Oversight Committee shall examine, on a continuing basis, the correctional, law enforcement, and juvenile justice systems in North Carolina, in order to make ongoing recommendations to the General Assembly on ways to improve those systems and to assist those systems in realizing their objectives of protecting the public and of punishing and rehabilitating offenders. In this examination, the Committee shall:

(1)        Study the budget, programs, and policies of the Departments of Correction, Crime Control and Public Safety, and Juvenile Justice and Delinquency Prevention to determine ways in which the General Assembly may improve the effectiveness of those Departments;

(2)        Examine the effectiveness of the Department of Correction in implementing the public policy stated in G.S. 148‑26 of providing work assignments and employment for inmates as a means of reducing the cost of maintaining the inmate population while enabling inmates to acquire or retain skills and work habits needed to secure honest employment after their release;

(2a)      Examine the effectiveness of the Department of Crime Control and Public Safety in implementing the duties and responsibilities charged to the Department in G.S. 143B‑474 and the overall effectiveness and efficiency of law enforcement in the State;

(2b)      Examine the effectiveness of the Department of Juvenile Justice and Delinquency Prevention in implementing the duties and responsibilities charged to the Department in Article 12 of Chapter 143B of the General Statutes and the overall effectiveness and efficiency of the juvenile justice system in the State; and

(3)        Study any other matters that the Committee considers necessary.

(b)        The Committee may make interim reports to the General Assembly on matters for which it may report to a regular session of the General Assembly. A report to the General Assembly may contain any legislation needed to implement a recommendation of the Committee. (1994, Ex. Sess., c. 24, s. 49(a); 1997‑443, s. 21.4(a); 2001‑138, s. 1.)



§ 120-70.95. Organization of Committee.

§ 120‑70.95.  Organization of Committee.

(a)        The President Pro Tempore of the Senate and the Speaker of the House of Representatives shall each designate a cochair of the Joint Legislative Corrections, Crime Control, and Juvenile Justice Oversight Committee. The Committee shall meet at least once a quarter and may meet at other times upon the joint call of the cochairs.

(b)        A quorum of the Committee is nine members. No action may be taken except by a majority vote at a meeting at which a quorum is present. While in the discharge of its official duties, the Committee has the powers of a joint committee under G.S. 120‑19 and G.S. 120‑19.1 through G.S. 120‑19.4.

(c)        Members of the Committee receive subsistence and travel expenses as provided in G.S. 120‑3.1. The Committee may contract for consultants or hire employees in accordance with G.S. 120‑32.02. The Legislative Services Commission, through the Legislative Services Officer, shall assign professional staff to assist the Committee in its work. Upon the direction of the Legislative Services Commission, the Supervisors of Clerks of the Senate and of the House of Representatives shall assign clerical staff to the Committee. The expenses for clerical employees shall be borne by the Committee. (1994, Ex. Sess., c. 24, s. 49(a); 1996, 2nd Ex. Sess., c. 18, s. 8(k); 1997‑443, s. 21.4(a); 2001‑138, s. 2.)



§§ 120-70.96 through 120-70.99. Reserved for future codification purposes.

§§ 120‑70.96 through 120‑70.99.  Reserved for future codification purposes.



§ 120-70.100. Creation and membership of Joint Legislative Administrative Procedure Oversight Committee.

Article 12K.

Joint Legislative Administrative Procedure Oversight Committee.

§ 120‑70.100.  Creation and membership of Joint Legislative Administrative Procedure Oversight Committee.

(a)        The Joint Legislative Administrative Procedure Oversight Committee is established. The Committee consists of 16 members as follows:

(1)        Eight members of the Senate appointed by the President Pro Tempore of the Senate, at least three of whom are members of the minority party.

(2)        Eight members of the House of Representatives appointed by the Speaker of the House of Representatives, at least three of whom are members of the minority party.

(b)        Members of the Committee shall serve a term of two years beginning on January 15 of each odd‑numbered year. Members may complete a term of service on the Committee even if they do not seek reelection or are not reelected to the General Assembly, but resignation or removal from service in the General Assembly constitutes resignation or removal from service on the Committee. A member continues to serve until the member's successor is appointed. A vacancy shall be filled within 30 days by the officer who made the original appointment. (1995, c. 507, s. 27.8(a).)



§ 120-70.101. Purpose and powers of Committee.

§ 120‑70.101.  Purpose and powers of Committee.

The Joint Legislative Administrative Procedure Oversight Committee has the following powers and duties:

(1)        To review rules to which the Rules Review Commission has objected to determine if statutory changes are needed to enable the agency to fulfill the intent of the General Assembly.

(2)        To receive reports prepared by the Rules Review Commission containing the text and a summary of each rule approved by the Commission.

(3)        Repealed by Session Laws 2009‑125, s. 1, effective October 1, 2009.

(3a)      To review the activities of State occupational licensing boards to determine if the boards are operating in accordance with statutory requirements and if the boards are still necessary to achieve the purposes for which they were created. This review shall not include decisions concerning board personnel matters or determinations on individual licensing applications or individual disciplinary actions.

(4)        To review State regulatory programs to determine if the programs overlap, have conflicting goals, or could be simplified and still achieve the purpose of the regulation.

(5)        To review existing rules to determine if the rules are necessary or if the rules can be streamlined.

(6)        To review the rule‑making process to determine if the procedures for adopting rules give the public adequate notice of and information about proposed rules.

(7)        To review any other concerns about administrative law to determine if statutory changes are needed.

(8)        To report to the General Assembly from time to time concerning the Committee's activities and any recommendations for statutory changes.  (1995, c. 507, s. 27.8(a); 1996, 2nd Ex. Sess., c. 18, s. 7.10(h); 2009‑125, s. 1.)



§ 120-70.102. Organization of Committee.

§ 120‑70.102.  Organization of Committee.

(a)        The President Pro Tempore of the Senate and the Speaker of the House of Representatives shall each designate a cochair of the Joint Legislative Administrative Procedure Oversight Committee. The Committee shall meet at least once a quarter and may meet at other times upon the joint call of the cochairs.

(b)        A quorum of the Committee is nine members. No action may be taken except by a majority vote at a meeting at which a quorum is present. While in the discharge of its official duties, the Committee has the powers of a joint committee under G.S. 120‑19 and G.S. 120‑19.1 through G.S. 120‑19.4.

(c)        Members of the Committee receive subsistence and travel expenses as provided in G.S. 120‑3.1. The Committee may contract for consultants or hire employees in accordance with G.S. 120‑32.02. The Committee may meet in the Legislative Building or the Legislative Office Building upon the approval of the Legislative Services Commission. The Legislative Services Commission, through the Legislative Services Officer, shall assign professional staff to assist the Committee in its work. Upon the direction of the Legislative Services Commission, the Supervisors of Clerks of the Senate and of the House of Representatives shall assign clerical staff to the Committee. The expenses for clerical employees shall be paid by the Committee. (1995, c. 507, s. 27.8(a); 1996, 2nd Ex. Sess., c. 18, s. 8(l).)



§ 120-70.103: Repealed by Session Laws 2009-125, s. 5, effective October 1, 2009.

§ 120‑70.103: Repealed by Session Laws 2009‑125, s. 5, effective October 1, 2009.



§ 120-70.104. Reserved for future codification purposes.

§ 120‑70.104.  Reserved for future codification purposes.



§ 120-70.105. Creation and membership of the Revenue Laws Study Committee.

Article 12L.

Revenue Laws Study Committee.

§ 120‑70.105.  Creation and membership of the Revenue Laws Study Committee.

(a)        Membership.  The Revenue Laws Study Committee is established. The Committee consists of 20 members as follows:

(1)        Ten members appointed by the President Pro Tempore of the Senate; the persons appointed may be members of the Senate or public members.

(2)        Ten members appointed by the Speaker of the House of Representatives; the persons appointed may be members of the House of Representatives or public members.

(b)        Terms.  Terms on the Committee are for two years and begin on January 15 of each odd‑numbered year, except the terms of the initial members, which begin on appointment. Legislative members may complete a term of service on the Committee even if they do not seek reelection or are not reelected to the General Assembly, but resignation or removal from service in the General Assembly constitutes resignation or removal from service on the Committee.

A member continues to serve until a successor is appointed. A vacancy shall be filled within 30 days by the officer who made the original appointment.  (1997‑483, s. 14.1; 1998‑98, s. 39; 2009‑574, s. 51.1.)



§ 120-70.106. Purpose and powers of Committee.

§ 120‑70.106.  Purpose and powers of Committee.

(a)        The Revenue Laws Study Committee may:

(1)        Study the revenue laws of North Carolina and the administration of those laws.

(2)        Review the State's revenue laws to determine which laws need clarification, technical amendment, repeal, or other change to make the laws concise, intelligible, easy to administer, and equitable.

(3)        Call upon the Department of Revenue to cooperate with it in the study of the revenue laws.

(4)        Report to the General Assembly at the beginning of each regular session concerning its determinations of needed changes in the State's revenue laws.

These powers, which are enumerated by way of illustration, shall be liberally construed to provide for the maximum review by the Committee of all revenue law matters in this State.

(b)        The Committee may make interim reports to the General Assembly on matters for which it may report to a regular session of the General Assembly. A report to the General Assembly may contain any legislation needed to implement a recommendation of the Committee. When a recommendation of the Committee, if enacted, would result in an increase or decrease in State revenues, the report of the Committee must include an estimate of the amount of the increase or decrease.

(c)        The Revenue Laws Study Committee must review the effect Article 42 of Chapter 66 of the General Statutes, as enacted by S.L. 2006‑151, has on the issues listed in this section to determine if any changes to the law are needed:

(1)        Competition in video programming services.

(2)        The number of cable service subscribers, the price of cable service by service tier, and the technology used to deliver the service.

(3)        The deployment of broadband in the State.

The Committee must review the impact of this Article on these issues every two years and report its findings to the North Carolina General Assembly. The Committee must make its first report to the 2008 Session of the North Carolina General Assembly. (1997‑483, s. 14.1; 2006‑151, s. 21.)



§ 120-70.107. Organization of Committee.

§ 120‑70.107.  Organization of Committee.

(a)        The President Pro Tempore of the Senate and the Speaker of the House of Representatives shall each designate a cochair of the Revenue Laws Study Committee. The Committee shall meet upon the joint call of the cochairs.

(b)        A quorum of the Committee is nine members. No action may be taken except by a majority vote at a meeting at which a quorum is present. While in the discharge of its official duties, the Committee has the powers of a joint committee under G.S. 120‑19 and G.S. 120‑19.1 through G.S. 120‑19.4.

(c)        The Committee shall be funded by the Legislative Services Commission from appropriations made to the General Assembly for that purpose. Members of the Committee receive subsistence and travel expenses as provided in G.S. 120‑3.1 and G.S. 138‑5. The Committee may contract for consultants or hire employees in accordance with G.S. 120‑32.02. Upon approval of the Legislative Services Commission, the Legislative Services Officer shall assign professional staff to assist the Committee in its work. Upon the direction of the Legislative Services Commission, the Supervisors of Clerks of the Senate and of the House of Representatives shall assign clerical staff to the Committee. The expenses for clerical employees shall be borne by the Committee. (1997‑483, s. 14.1.)



§ 120-70.108. Property Tax Subcommittee.

§ 120‑70.108.  Property Tax Subcommittee.

(a)        The Revenue Laws Study Committee shall establish a Property Tax Subcommittee consisting of up to eight members. The Senate cochair of the Committee shall designate up to four members appointed by the President Pro Tempore of the Senate to serve on the Subcommittee and shall name one of those members a cochair of the Subcommittee. The House cochair of the Committee shall designate up to four members appointed by the Speaker of the House of Representatives to serve on the Subcommittee and shall name one of those members a cochair of the Subcommittee. The Subcommittee shall meet upon the call of the Subcommittee cochairs.

(b)        The Property Tax Subcommittee shall study, examine, and, if necessary, recommend changes to the property tax system. The Subcommittee shall include in its study an examination of all classes of property, including exemptions and exclusions of property from the property tax base. The Subcommittee shall also study the present‑use value system, including the following:

(1)        Examine the implementation and application of the current present‑use value statutes.

(2)        Evaluate other tax credits, including adjustments to and credits for ad valorem taxes, to encourage agricultural, forestry, horticultural, and conservation use of land.

(3)        Evaluate the treatment of undeveloped land in ad valorem tax.

(4)        Evaluate the possibility of amending the present‑use value system and developing other tax incentives to encourage conservation and environmental protection of land. The study shall include the feasibility of allowing lands managed for conservation and the preservation of water quality, wildlife habitats, and other conservation purposes to be taxed at their present‑use value.

(5)        Evaluate the possibility of adding more specific land and resource management criteria to the sound management programs required for all lands enrolled in the present‑use value system.

(6)        Review other issues related to the taxation of agricultural land, horticultural land, and forestland, including reducing the acreage requirement for land to qualify as forestland.

(c)        The Subcommittee shall report any recommendations to the Revenue Laws Study Committee. (2002‑184, s. 8; 2004‑170, s. 35.)



§ 120-70.109. Reserved for future codification purposes.

§ 120‑70.109.  Reserved for future codification purposes.



§ 120-70.110. Creation and membership of Joint Legislative Health Care Oversight Committee.

Article 12M.

Joint Legislative Health Care Oversight Committee.

§ 120‑70.110.  Creation and membership of Joint Legislative Health Care Oversight Committee.

There is established the Joint Legislative Health Care Oversight Committee. The Committee consists of 16 members as follows:

(1)        Eight members of the Senate appointed by the President Pro Tempore of the Senate, at least three of whom are members of the minority party; and

(2)        Eight members of the House of Representatives appointed by the Speaker of the House of Representatives, at least three of whom are members of the minority party.

Terms on the Committee are for two years and begin on the convening of the General Assembly in each odd‑numbered year, except the terms of the initial members, which begin on appointment. Members may complete a term of service on the Committee even if they do not seek reelection or are not reelected to the General Assembly, but resignation or removal from service in the General Assembly constitutes resignation or removal from service on the Committee.

A member continues to serve until the member's successor is appointed. A vacancy shall be filled within 30 days by the officer who made the original appointment. (1997‑443, s. 22.1(b); 1998‑1, s. 2(a).)



§ 120-70.111. Purpose and powers of Committee.

§ 120‑70.111.  Purpose and powers of Committee.

(a)        The Joint Legislative Health Care Oversight Committee shall review, on a continuing basis, the provision of health care and health care coverage to the citizens of this State, in order to make ongoing recommendations to the General Assembly on ways to improve health care for North Carolinians. To this end, the Committee shall study the delivery, availability, and cost of health care in North Carolina. The Committee shall also review, on a continuing basis, the implementation of the State Health Insurance Program for Children established under Part 8 of Article 2 of Chapter 108A of the General Statutes. As part of its review, the Committee shall advise and consult with the Department of Health and Human Services as provided under G.S. 108A‑70.21. The Committee shall review, on a continuing basis, the implementation of the North Carolina Health Insurance Risk Pool established under Part 6 of Article 50 of Chapter 58 of the General Statutes. As part of its review, the Committee shall advise and consult with the Executive Director of the North Carolina Health Insurance Risk Pool as provided under G.S. 58‑50‑180. The Committee may also study other matters related to health care and health care coverage in this State.

(b)        The Committee may make interim reports to the General Assembly on matters for which it may report to a regular session of the General Assembly. A report to the General Assembly may contain any legislation needed to implement a recommendation of the Committee.

(c)        The Committee may use employees of the Legislative Services Office and may employ contractual services as approved by the Legislative Services Commission to review and monitor, on a continuing basis, the implementation of the Health Insurance Program for Children established under Part 8 of Article 2 of Chapter 108A of the General Statutes. The Committee shall have access to all records of the Department of Health and Human Services pertaining to the Health Insurance Program for Children and shall be kept apprised by the Department of communications between the Department and the Health Care Financing Administration with respect to development, submission, and approval of and amendments to the State Plan for the Health Insurance Program for Children. The Committee and its employees shall also be entitled to attend all meetings and have access to all records of the State Health Plan for Teachers and State Employees pertaining to the Health Insurance Program for Children that are not confidential in accordance with G.S. 135‑37. G.S 135‑37 shall be applicable to the Health Insurance Program for Children to the same extent that is applicable to teachers and State employees. (1997‑443, s. 22.1(b); 1998‑1, s. 2(c); 2007‑323, s. 28.22A(o); 2007‑345, s. 12; 2007‑532, s. 1.5.)



§ 120-70.112. Organization of Committee.

§ 120‑70.112.  Organization of Committee.

(a)        The President Pro Tempore of the Senate and the Speaker of the House of Representatives shall each designate a cochair of the Joint Legislative Health Care Oversight Committee. The Committee shall meet at least once a quarter and may meet at other times upon the joint call of the cochairs.

(b)        A quorum of the Committee is eight members. No action may be taken except by a majority vote at a meeting at which a quorum is present. While in the discharge of its official duties, the Committee has the powers of a joint committee under G.S. 120‑19 and G.S. 120‑19.1 through G.S. 120‑19.4.

(c)        Members of the Committee receive subsistence and travel expenses as provided in G.S. 120‑3.1. The Committee may contract for consultants or hire employees in accordance with G.S. 120‑32.02. The Legislative Services Commission, through the Legislative Services Officer, shall assign professional staff to assist the Committee in its work. Upon the direction of the Legislative Services Commission, the Supervisors of Clerks of the Senate and of the House of Representatives shall assign clerical staff to the Committee. The expenses for clerical employees shall be borne by the Committee. (1997‑443, s. 22.1(b).)



§§ 120-70.113 through 120-70.119. Reserved for future codification purposes.

§§ 120‑70.113 through 120‑70.119.  Reserved for future codification purposes.



§ 120-70.120: Expired.

Article 12N.

Joint Legislative Growth Strategies Oversight Committee.

§ 120‑70.120:  Expired.



§ 120-70.121: Expired.

§ 120‑70.121:  Expired.



§ 120-70.122: Expired.

§ 120‑70.122:  Expired.



§§ 120-70.123 through 120-70.129: Expired.

§§ 120‑70.123 through 120‑70.129:  Expired.



§ 120-70.130. Creation and membership of Joint Legislative Economic Development Oversight Committee.

Article 12O.

Joint Legislative Economic Development Oversight Committee.

§ 120‑70.130.  Creation and membership of Joint Legislative Economic Development Oversight Committee.

The Joint Legislative Economic Development Oversight Committee is established. The Committee consists of 12 members as follows:

(1)        Six members of the Senate appointed by the President Pro Tempore of the Senate; and

(2)        Six members of the House of Representatives appointed by the Speaker of the House of Representatives.

Terms on the Committee are for two years and begin on the convening of the General Assembly in each odd‑numbered year, except the terms of the initial members, which begin on appointment and end on the day of the convening of the 2007 General Assembly. Members may complete a term of service on the Committee even if they do not seek reelection or are not reelected to the General Assembly, but resignation or removal from service in the General Assembly constitutes resignation or removal from service on the Committee.

A member continues to serve until a successor is appointed. A vacancy shall be filled by the officer who made the original appointment. (2005‑241, s. 7.)



§ 120-70.131. Purpose and powers of Committee.

§ 120‑70.131.  Purpose and powers of Committee.

(a)        The Joint Legislative Economic Development Oversight Committee shall examine, on a continuing basis, economic growth and development issues and strategies in North Carolina in order to make ongoing recommendations to the General Assembly on ways to promote cost‑effective economic development initiatives. In this examination, the Committee may:

(1)        Study the budgets, programs, and policies of the Department of Commerce, the North Carolina Partnership for Economic Development, and other State, regional, and local entities involved in economic development.

(2)        Analyze legislation from other states regarding economic development.

(3)        Analyze proposals produced by the Economic Development Board.

(4)        Study any other matters that the Committee considers necessary to fulfill its mandate.

(b)        The Committee may make interim reports to the General Assembly on matters for which it may report to a regular session of the General Assembly. A report to the General Assembly may contain any legislation needed to implement a recommendation of the Committee. (2005‑241, s. 7.)



§ 120-70.132. Organization of Committee.

§ 120‑70.132.  Organization of Committee.

(a)        The President Pro Tempore of the Senate and the Speaker of the House of Representatives shall each designate a cochair of the Joint Legislative Economic Development Oversight Committee. The Committee shall meet upon the joint call of the cochairs.

(b)        A quorum of the Committee is seven members. Only recommendations, including proposed legislation, receiving at least six affirmative votes may be included in a Committee report to the General Assembly. While in the discharge of its official duties, the Committee has the powers of a joint committee under G.S. 120‑19 and G.S. 120‑19.1 through G.S. 120‑19.4.

(c)        The cochairs of the Committee may call upon other knowledgeable persons or experts to assist the Committee in its work.

(d)        Members of the Committee shall receive subsistence and travel expenses as provided in G.S. 120‑3.1, 138‑5, or 138‑6, as appropriate. The Committee may contract for consultants or hire employees in accordance with G.S. 120‑32.02. The Legislative Services Commission, through the Legislative Services Officer, shall assign professional staff to assist the Committee in its work. Upon the direction of the Legislative Services Commission, the Supervisors of Clerks of the Senate and of the House of Representatives shall assign clerical staff to the Committee. The expenses for clerical employees shall be borne by the Committee. (2005‑241, s. 7.)



§ 120-70.133. Reserved for future codification purposes.

§ 120-70.133. Reserved for future codification purposes.



§ 120-70.134. Reserved for future codification purposes.

§ 120-70.134. Reserved for future codification purposes.



§ 120-70.135. Reserved for future codification purposes.

§ 120-70.135. Reserved for future codification purposes.



§ 120-70.136. Reserved for future codification purposes.

§ 120-70.136. Reserved for future codification purposes.



§ 120-70.137. Reserved for future codification purposes.

§ 120-70.137. Reserved for future codification purposes.



§ 120-70.138. Reserved for future codification purposes.

§ 120-70.138. Reserved for future codification purposes.



§ 120-70.139. Reserved for future codification purposes.

§ 120-70.139. Reserved for future codification purposes.



§ 120-70.140. Creation and membership of Joint Legislative Elections Oversight Committee.

Article 12P.

Joint Legislative Elections Oversight Committee.

§ 120‑70.140.  Creation and membership of Joint Legislative Elections Oversight Committee.

The Joint Legislative Elections Oversight Committee is established. The Committee consists of 18 members as follows:

(1)        Nine members of the Senate appointed by the President Pro Tempore of the Senate. The President Pro Tempore shall appoint members proportionally according to the partisan composition of the Senate.

(2)        Nine members of the House of Representatives appointed by the Speaker of the House of Representatives. The Speaker shall appoint members proportionally according to the partisan composition of the House.

Terms on the Committee are for two years and begin on January 15 of each odd‑numbered year, except the terms of the initial members, which begin on appointment and end on January 15 of the next odd‑numbered year. Members may complete a term of service on the Committee even if they do not seek reelection or are not reelected to the General Assembly, but resignation or removal from service in the General Assembly constitutes resignation or removal from service on the Committee.

A member continues to serve until his or her successor is appointed. A vacancy shall be filled within 30 days by the officer who made the original appointment.  (2008‑150, s. 1(a).)



§ 120-70.141. Purpose and powers of Committee.

§ 120‑70.141.  Purpose and powers of Committee.

(a)        The Joint Legislative Elections Oversight Committee shall examine, on a continuing basis, election administration and campaign finance regulation in North Carolina, in order to make ongoing recommendations to the General Assembly on ways to improve elections administration and campaign finance regulation. In this examination, the Committee shall do the following:

(1)        Study the budgets, programs, and policies of the State Board of Elections and the county boards of elections to determine ways in which the General Assembly may improve election administration and campaign finance regulation.

(2)        Examine election statutes and court decisions to determine any legislative changes that are needed to improve election administration and campaign finance regulation.

(3)        Study other states' initiatives in election administration and campaign finance regulation to provide an ongoing commentary to the General Assembly on these initiatives and to make recommendations for implementing similar initiatives in North Carolina; and

(4)        Study any other election matters that the Committee considers necessary to fulfill its mandate.

(b)        The Committee may make interim reports to the General Assembly on matters for which it may report to a regular session of the General Assembly. A report to the General Assembly may contain any legislation needed to implement a recommendation of the Committee.  (2008‑150, s. 1(a).)



§ 120-70.142. Organization of Committee.

§ 120‑70.142.  Organization of Committee.

(a)        The President Pro Tempore of the Senate and the Speaker of the House of Representatives shall each designate a cochair of the Joint Legislative Elections Oversight Committee. The Committee shall meet at least once a quarter and may meet at other times upon the joint call of the cochairs.

(b)        A quorum of the Committee is 10 members. No action may be taken except by a majority vote at a meeting at which a quorum is present. While in the discharge of its official duties, the Committee has the powers of a joint committee under G.S. 120‑19 and G.S. 120‑19.1 through G.S. 120‑19.4.

(c)        Members of the Committee receive subsistence and travel expenses as provided in G.S. 120‑3.1. The Committee may contract for consultants or hire employees in accordance with G.S. 120‑32.02. The Legislative Services Commission, through the Legislative Services Officer, shall assign professional staff to assist the Committee in its work. Upon the direction of the Legislative Services Commission, the Supervisors of Clerks of the Senate and of the House of Representatives shall assign clerical staff to the Committee. The expenses for clerical employees shall be borne by the Committee.  (2008‑150, s. 1(a).)



§ 120-70.143. Additional powers.

§ 120‑70.143.  Additional powers.

The Joint Legislative Elections Oversight Committee, while in discharge of official duties, shall have access to any paper or document and may compel the attendance of any State official or employee before the Committee or secure any evidence under G.S. 120‑19. In addition, G.S. 120‑19.1 through G.S. 120‑19.4 shall apply to the proceedings of the Committee as if it were a joint committee of the General Assembly.  (2008‑150, s. 1(a).)



§ 120-71. Purpose.

Article 13.

Joint Legislative Commission on Governmental Operations.

§ 120‑71.  Purpose.

The rapid increase in the functions and costs of State government and the complexity of agency operations deeply concern the General Assembly. Members of the General Assembly have the ultimate responsibility for making public policy decisions and deciding on appropriations of public moneys. Knowledge of the public service needs being met, having evidence as to whether previous policy and appropriations have resulted in expected program benefits, and data on how State government reorganization has affected agency operations are most important.

Legislative examination and review of public policies, expenditures and reorganization implementation as an integral part of legislative duties and responsibilities should be strengthened. For the purpose of performing such continuing examination and evaluation of State agencies, [and] their actual effectiveness in programming and in carrying out procedures under reorganization, the General Assembly herein provides for the continuing review of operations of State government. (1975, c. 490.)



§ 120-72. Definition.

§ 120‑72.  Definition.

For the purposes of this Article, "program evaluation" is defined as: an examination of the organization, programs, and administration of State government to ascertain whether such functions (i) are effective, (ii) continue to serve their intended purposes, (iii) are efficient, and (iv) require modification or elimination. (1975, c. 490.)



§ 120-73. Commission established.

§ 120‑73.  Commission established.

There is hereby established the Joint Legislative Commission on Governmental Operations, hereinafter called the Commission, which shall conduct evaluative studies of the programs, policies, practices and procedures of the various departments, agencies, and institutions of State government. (1975, c. 490.)



§ 120-74. Appointment of members; terms of office.

§ 120‑74.  Appointment of members; terms of office.

The Commission shall consist of 38 members. The President pro tempore of the Senate, the Speaker pro tempore of the House, the Deputy President pro tempore of the Senate, the Majority Leader of the House of Representatives, and the Majority Leader of the Senate and the Speaker of the House shall serve as ex officio members of the Commission. The Speaker of the House of Representatives shall appoint 16 members from the House. The President pro tempore of the Senate shall appoint 16 members from the Senate. Vacancies created by resignation or otherwise shall be filled by the original appointing authority. Members shall serve two‑year terms beginning and ending on January 15 of the odd‑numbered years. Members shall not be disqualified from completing a term of service on the Commission because they fail to run or are defeated for reelection. Resignation or removal from the General Assembly shall constitute resignation or removal from membership on the Commission. (1975, c. 490; 1977, c. 988, s. 1; 1979, c. 932, s. 9; 1981, c. 859, s. 85; 1985, c. 757, s. 142(a)‑(c); 1991, c. 72, s. 1; 1995, c. 542, s. 24.1(a); 1997‑495, s. 92; 1999‑405, s. 1; 1999‑431, s. 3.5(a); 2001‑486, s. 2.6.)



§ 120-75. Organization of the Commission.

§ 120‑75.  Organization of the Commission.

The President pro tempore of the Senate and the Speaker of the House of Representatives shall serve as cochairmen of the Commission.  Either of the cochairmen may call a meeting of the Commission. (1975, c. 490; 1977, c. 988, s. 2; 1981, c. 859, s. 86; 1991, c. 72, s. 2.)



§ 120-76. Powers and duties of the Commission.

§ 120‑76.  Powers and duties of the Commission.

The Commission shall have the following powers:

(1)        To conduct program evaluation studies of the various components of State agency activity as they relate to:

a.         Service benefits of each program relative to expenditures;

b.         Achievement of program goals;

c.         Use of indicators by which the success or failure of a program may be gauged; and

d.         Conformity with legislative intent.

(2)        To study legislation which would result in new programs with statewide implications for feasibility and need. These studies may be jointly conducted with the Fiscal Research Division of the Legislative Services Commission.

(3)        To study on a continuing basis the implementation of State government reorganization with respect to:

a.         Improvements in administrative structure, practices and procedures;

b.         The relative effectiveness of centralization and decentralization of management decisions for agency operation;

c.         Opportunities for effective citizen participation; and

d.         Broadening of career opportunities for professional staff.

(4)        To make such studies and reports of the operations and functions of State government as it deems appropriate or upon petition by resolution of either the Senate or the House of Representatives.

(5)        To produce routine written reports of findings for general legislative and public distribution. Special attention shall be given to the presentation of findings to the appropriate committees of the Senate and the House of Representatives. If findings arrived at during a study have a potential impact on either the finance or appropriations deliberations, such findings shall immediately be presented to the committees. Such reports shall contain recommendations for appropriate executive action and when legislation is considered necessary to effect change, draft legislation for that purpose may be included. Such reports as are submitted shall include but not be limited to the following matters:

a.         Ways in which the agencies may operate more economically and efficiently;

b.         Ways in which agencies can provide better services to the State and to the people; and

c.         Areas in which functions of State agencies are duplicative, overlapping, or failing to accomplish legislative objectives, or for any other reason should be redefined or redistributed.

(6)        To devise a system, in cooperation with the Fiscal Research Division of the Legislative Services Commission, whereby all new programs authorized by the General Assembly incorporate an evaluation component. The results of such evaluations may be made to the Appropriations Committees at the beginning of each regular session.

(7)        To evaluate and approve or deny requests from the Department of Transportation regarding the funding of federally eligible construction projects as provided in the fourth paragraph of G.S. 136‑44.2.

(8)        The Joint Legislative Commission on Governmental Operations shall be consulted by the Governor before the Governor does any of the following:

a.         Repealed by Session Laws 2007‑117, s. 2, effective July 1, 2007.

b.         Authorizes expenditures in excess of the total requirements of a purpose or program as enacted by the General Assembly and as provided by G.S. 143C‑6‑4.

c.         Proceeds to reduce programs subsequent to a reduction of ten percent (10%) or more in the federal fund level certified to a department and any subsequent changes in distribution formulas.

d.         Takes extraordinary measures under Article III, Section 5(3) of the Constitution to effect necessary economies in State expenditures required for balancing the budget due to a revenue shortfall, including, but not limited to, the following: loans among funds, personnel freezes or layoffs, capital project reversions, program eliminations, and use of reserves. However, if the Committee fails to meet within 10 calendar days of a request by the Governor for its consultation, the Governor may proceed to take the actions he feels are appropriate and necessary and shall then report those actions at the next meeting of the Commission.

e.         Approves a new capital improvement project funded from gifts, grants, receipts, special funds, self‑liquidating indebtedness, and other funds or any combination of funds for the project not specifically authorized by the General Assembly. The budget for each capital project must include projected revenues in an amount not less than projected expenditures. (1975, c. 490; 1981, c. 859, s. 87; 1996, 2nd Ex. Sess., c. 18, s. 7.4(a); 1997‑443, s. 7.8(e); 2005‑276, s. 6.7(a); 2006‑203, s. 62; 2007‑117, s. 2.)



§ 120-76.1. Prior consultation with the Commission.

§ 120‑76.1.  Prior consultation with the Commission.

(a)        Notwithstanding the provisions of G.S. 120‑76(8) or any other provision of law requiring prior consultation by the Governor with the Commission, whenever an expenditure is required because of an emergency that poses an imminent threat to public health or public safety, and is either the result of a natural event, such as a hurricane or a flood, or an accident, such as an explosion or a wreck, the Governor may take action without consulting the Commission if the action is determined by the Governor to be related to the emergency. The Governor shall report to the Commission on any expenditures made under this subsection no later than 30 days after making the expenditure and shall identify in the report the emergency, the type of action taken, and how it was related to the emergency.

(b)        Any agency, board, commission, or other entity required under G.S. 120‑76(8) or any other provision of law to consult with the Commission prior to taking an action shall submit a detailed report of the action under consideration to the Chairs of the Commission, the Commission Assistant, and the Fiscal Research Division of the General Assembly. If the Commission does not hold a meeting to hear the consultation within 90 days of receiving the submission of the detailed report, the consultation requirement is satisfied. With regard to capital improvement projects of The University of North Carolina, if the Commission does not hold a meeting to hear the consultation within 30 days of receiving the submission of the detailed report, the consultation requirement of G.S. 120‑76(8)e. is satisfied.

(c)        Consultations regarding the establishment of new fees and charges and the increase of existing fees and charges are governed by G.S. 12‑3.1, and this section does not apply to those consultations. (1996, 2nd Ex. Sess., c. 18, s. 7.4(a); 2005‑276, s. 6.7(a); 2007‑322, s. 10.)



§ 120-77. Additional powers.

§ 120‑77.  Additional powers.

The Commission, while in the discharge of official duties, shall have access to any paper or document, and may compel the attendance of any State official or employee before the Commission or secure any evidence under the provisions of G.S. 120‑19. In addition, the provisions of G.S. 120‑19.1 through 120‑19.4 shall apply to the proceedings of the Commission as if it were a joint committee of the General Assembly. (1975, c. 490; 1977, c. 344, s. 1.)



§ 120-78. Compensation and expenses of Commission members.

§ 120‑78.  Compensation and expenses of Commission members.

Members of the Commission, who are also members of the General Assembly, shall receive subsistence and travel expenses at the rates set forth in G.S. 120‑3.1 for General Assembly members.  The Commission shall be funded by the Legislative Services Commission from appropriations made to the General Assembly for that purpose. (1975, c. 490; 1977, c. 988, s. 3; 1991, c. 72, s. 3.)



§ 120-79. Commission staffing.

§ 120‑79.  Commission staffing.

(a)        The Commission shall use available secretarial employees of the General Assembly, or may employ, and may remove, such professional and clerical employees as the Commission deems proper. The chairmen may assign and direct the activities of the employees of the Commission, subject to the advice of the Commission.

(b)        The employees of the Commission shall receive salaries that shall be fixed by the Legislative Services Commission and shall receive travel and subsistence allowances fixed by G.S. 138‑6 and 138‑7 when such travel is approved by either chairman, subject to the advice of the Commission. The employees of the Commission shall not be subject to the Executive Budget Act or to the State Personnel Act.

(c)        The Commission may use employees of the Fiscal Research Division of the Legislative Services Commission.

(d)        The Commission shall assure that sufficient funds are available within its appropriations before employing professional and clerical employees. (1975, c. 490; 1981, c. 859, ss. 88, 89.)



§§ 120-80 through 120-84. Reserved for future codification purposes.

§§ 120‑80 through 120‑84.  Reserved for future codification purposes.



§§ 120-84.1 through 120-84.5: Repealed by Session Laws 1987, c. 738, s. 120(d).

Article 13A.

Joint Legislative Committee to Review Federal Block Grant Funds.

§§ 120‑84.1 through 120‑84.5:  Repealed by Session Laws 1987, c.  738, s. 120(d).



§ 120-84.6. Purpose.

Article 13B.

Joint Legislative Commission on Future Strategies for North Carolina.

§ 120‑84.6.  Purpose.

There is hereby established the Joint Legislative Commission on Future Strategies for North Carolina, hereinafter called the Commission, which shall review future trends and events to consider how they may affect North Carolina, and develop policy options for how State and local governments and the general public can be prepared to benefit from these future trends and events. (1989 (Reg. Sess., 1990), c. 1066, s. 23.)



§ 120-84.7. Membership.

§ 120‑84.7.  Membership.

The Commission shall consist of six members of the House of Representatives appointed by the Speaker of the House of Representatives and six members of the Senate appointed by the President Pro Tempore of the Senate.  Members shall serve for two‑year terms beginning on the convening of the General Assembly in each odd‑numbered year; provided, however, the terms of initial members shall begin on appointment and end on the day of the convening of the 1991 General Assembly.  Members shall not be disqualified from completing a term of service on the Commission because they fail to run or are defeated for reelection.  Resignation or removal from the General Assembly shall constitute resignation or removal from membership on the Commission.

Vacancies created by resignation or otherwise shall be filled by the original appointing authority.

A House cochairman and a Senate cochairman shall be elected by the Commission from among its members. (1989 (Reg. Sess., 1990), c. 1066, s. 23.)



§ 120-84.8. Powers and duties.

§ 120‑84.8.  Powers and duties.

The Commission shall have the following powers and duties:

(1)        To review reports which propose future strategies, goals, or recommendations for North Carolina, and determine the status of the proposed strategies, goals, and recommendations.

(2)        To review governmental and nongovernmental research and studies relating to current and future trends and events, and to assess the impact of these future trends and events on future governmental policy.

(3)        To review current statutes related to comprehensive planning at all levels of government and propose changes considered most consistent with state‑of‑the‑art comprehensive growth management and development policies.

(4)        To review the history and current status of intergovernmental relationships in North Carolina.

(5)        To conduct periodic surveys to assess citizen attitudes toward current trends and determine their impact on strategic policy options.

(6)        To undertake such additional studies, surveys, or evaluations as may, from time to time, be requested by the President Pro Tempore of the Senate, the Speaker of the House of Representatives, the Legislative Research Commission, or either house of the General Assembly.

(7)        To appoint advisory committees, which may include government officials and interested citizens, to examine specific issues as determined by the Commission.  A Commission member shall be appointed chairman of such advisory committees.

(8)        To conduct studies of long range fiscal impact of proposals or policies under review by the Commission.

(9)        To develop rules regarding the selection, design, methodology, and execution of citizens attitude surveys, research and study topics for Commission approval and consideration.

(10)      To issue reports, forecasts, and recommendations to the General Assembly, from time to time, on matters relating to the powers and duties set out in this section. (1989 (Reg. Sess., 1990), c. 1066, s. 23.)



§ 120-84.9. Reports to the General Assembly.

§ 120‑84.9.  Reports to the General Assembly.

The reports shall contain findings, recommendations, and forecasts of potential future strategies and policy alternatives which may be beneficial to State and local governments and the general public of North Carolina.  (1989 (Reg. Sess., 1990), c. 1066, s. 23.)



§ 120-84.10. Additional powers.

§ 120‑84.10.  Additional powers.

The Commission shall have the following additional powers:

(1)        While in the discharge of official duties, to have access to any paper or document, and to compel the attendance of any State official or employee before the Commission or secure any evidence under the provisions of G.S. 120‑19.  In addition, the provisions of G.S. 120‑19.1 through G.S. 120‑19.4 shall apply to the proceedings of the Commission as if it were a joint committee of the General Assembly.

(2)        To apply for and receive gifts and grants from private sources to assist the Commission in fulfilling its duties, subject to the approval of the Legislative Services Commission.  (1989 (Reg. Sess., 1990), c. 1066, s. 23.)



§ 120-84.11. Compensation and expenses of Commission members.

§ 120‑84.11.  Compensation and expenses of Commission members.

Members of the Commission shall serve without pay but shall receive per diem and subsistence in accordance with G.S. 138‑5, 138‑6, or 120‑3.1, as appropriate.  The facilities of the State Legislative Building and any other State office building used by the General Assembly, shall be available to the Commission for its use.  (1989 (Reg. Sess., 1990), c. 1066, s. 23.)



§ 120-84.12. Commission staffing.

§ 120‑84.12.  Commission staffing.

(a)        The Commission may use available clerical employees of the General Assembly, with the approval of the Legislative Services Commission.

(b)        The Commission may, with the consent of the Legislative Services Commission, use employees of the Fiscal Research, Legislative Automated Systems, General Research, Legislative Drafting, and Public Information Divisions of the Legislative Services Commission.  (1989 (Reg. Sess., 1990), c. 1066, s. 23.)



§ 120-85: Repealed by Session Laws 2006-201, s. 4, effective January 1, 2007.

Article 14.

Legislative Ethics Act.

Part 1. Code of Legislative Ethics.

§ 120‑85: Repealed by Session Laws 2006‑201, s. 4, effective January 1, 2007.



§ 120-85.1. Definitions.

§ 120‑85.1.  Definitions.

As used in this Article, the following terms mean:

(1)        Business with which associated.  As defined in G.S. 138A‑3.

(2)        Confidential information.  As defined in G.S. 138A‑3.

(3)        Economic interest.  As defined in G.S. 138A‑3.

(4)        Immediate family.  As defined in G.S. 138A‑3.

(5)        Legislator.  As defined in G.S. 138A‑3.

(6)        Nonprofit corporation or organization with which associated.  As defined in G.S. 138A‑3.

(7)        Vested trust.  As defined in G.S. 138A‑3. (2006‑201, s. 5.)



§ 120-86. Bribery, etc.

§ 120‑86.  Bribery, etc.

(a)        No person shall offer or give to a legislator or a member of a legislator's immediate family, or to a business with which the legislator is associated, and no legislator shall solicit or receive, anything of monetary value, including a gift, favor or service or a promise of future employment, based on any understanding that the legislator's vote, official actions or judgment would be influenced thereby, or where it could reasonably be inferred that the thing of value would influence the legislator in the discharge of the legislator's duties.

(b)        It shall be unlawful for the partner, client, customer, or employer of a legislator or the agent of that partner, client, customer, or employer, directly or indirectly, to threaten economically that legislator with the intent to influence the legislator in the discharge of the legislator's duties.

(b1)      It shall be unlawful for any person, directly or indirectly, to threaten economically another person in order to compel the threatened person to attempt to influence a legislator in the discharge of the legislator's duties.

(c)        It shall be unethical for a legislator to contact the partner, client, customer, or employer of another legislator if the purpose of the contact is to cause the partner, client, customer, or employer, directly or indirectly, to threaten economically that legislator with the intent to influence that legislator in the discharge of the legislator's duties.

(d)        Repealed by Session Laws 2006‑201, s. 6, effective January 1, 2007.

(e)        Violation of subsection (a), (b), or (b1) is a Class F felony. Violation of subsection (c) is not a crime but is punishable under G.S. 120‑103.1. (1975, c. 564, s. 1; 1983, c. 780, s. 2; 1993, c. 539, s. 1302; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑443, s. 19.27(a); 2006‑201, s. 6.)



§ 120-86.1. Personnel-related action unethical.

§ 120‑86.1.  Personnel‑related action unethical.

It shall be unethical for a legislator to take, promise, or threaten any legislative action, as defined in G.S. 120C‑100(5), for the purpose of influencing or in retaliation for any action regarding State employee hirings, promotions, grievances, or disciplinary actions subject to Chapter 126 of the General Statutes. (1997‑520, s. 7; 2006‑201, s. 20(a).)



§ 120-87. Disclosure of confidential information.

§ 120‑87.  Disclosure of confidential information.

(a)        No legislator shall use or disclose in any way confidential information gained in the course of the legislator's official activities or by reason of the legislator's official position that could result in financial gain for: (i) the legislator; (ii) a business with which the legislator is associated; (iii) a nonprofit corporation or organization with which the legislator is associated; (iv) a member of the legislator's immediate family; or (v) any other person.

(b)        Repealed by Session Laws 2006‑201, s. 4, effective January 1, 2007. (1975, c. 564, s. 1; 2004‑199, s. 31(b); 2006‑201, s. 4; 2007‑347, s. 1; 2007‑484, s. 16.)



§ 120-88: Repealed by Session Laws 2006-201, s. 4, effective January 1, 2007.

§ 120‑88: Repealed by Session Laws 2006‑201, s. 4, effective January 1, 2007.



§ 120-89: Repealed by Session Laws 2006-201, s. 4, effective January 1, 2007.

Part 2. Statement of Economic Interest.

§ 120‑89: Repealed by Session Laws 2006‑201, s. 4, effective January 1, 2007.



§ 120-90: Repealed by Session Laws 2001-119, s. 2.

§ 120‑90: Repealed by Session Laws 2001‑119, s. 2.



§ 120-91: Repealed by 1987 (Reg. Sess., 1988), c. 1028, s. 3.

§ 120‑91:  Repealed by 1987 (Reg.  Sess., 1988), c. 1028, s. 3.



§§ 120-92 through 120-94: Repealed by Session Laws 2006-201, s. 4, effective January 1, 2007.

§§ 120‑92 through 120‑94: Repealed by Session Laws 2006‑201, s. 4, effective January 1, 2007.



§ 120-95: Repealed by 1987 (Reg. Sess., 1988), c. 1028, s. 3.

§ 120‑95:  Repealed by 1987 (Reg.  Sess., 1988), c. 1028, s. 3.



§ 120-96: Repealed by Session Laws 2006-201, s. 4, effective January 1, 2007.

§ 120‑96: Repealed by Session Laws 2006‑201, s. 4, effective January 1, 2007.



§ 120-97: Repealed by 1987 (Reg. Sess., 1988), c. 1028, s. 3.

§ 120‑97:  Repealed by 1987 (Reg.  Sess., 1988), c. 1028, s. 3.



§ 120-98: Repealed by Session Laws 2006-201, s. 4, effective January 1, 2007.

§ 120‑98: Repealed by Session Laws 2006‑201, s. 4, effective January 1, 2007.



§ 120-99. Creation; composition.

Part 3. Legislative Ethics Committee.

§ 120‑99.  Creation; composition.

(a)        The Legislative Ethics Committee is created and shall consist of 12 members, six Senators appointed by the President Pro Tempore of the Senate, and six members of the House of Representatives appointed by the Speaker of the House. The President Pro Tempore of the Senate shall appoint three members from a list of nominees submitted by the majority leader of the Senate and three members from a list of nominees submitted by the minority leader of the Senate. The Speaker of the House shall appoint three members from a list of nominees submitted by the majority leader of the House and three members from a list of nominees submitted by the minority leader of the House. The nominating majority or minority leader shall submit to the person making the appointment a list of twice the number of vacancies on the Committee that are to be filled from that leader's nominees.

(b)        The President Pro Tempore of the Senate and the Speaker of the House as the appointing officers shall each designate a cochair of the Legislative Ethics Committee from the respective officer's appointees to serve as cochair for the current General Assembly, and until the cochair's successor is designated. The cochair appointed by the President Pro Tempore of the Senate shall preside over the Legislative Ethics Committee during the odd‑numbered year, and the cochair appointed by the Speaker of the House shall preside in the even‑numbered year. A cochair may preside at anytime during the absence of the presiding cochair or upon the presiding cochair's designation. In the event a cochair is unable to act as cochair on a specific matter before the Legislative Ethics Committee, and so indicates in writing to the appointing officer and the Legislative Ethics Committee, the respective officer shall designate from that officer's appointees a member to serve as cochair for that specific matter.

(c)        Repealed by Session Laws 2006‑201, s. 8, effective January 1, 2007.

(d)        The appointments of the President Pro Tempore of the Senate and the Speaker of the House shall ensure that the composition of the Legislative Ethics Committee is bipartisan in equal numbers.  (1975, c. 564, s. 1; 1985, c. 790, s. 6; 1991, c. 739, s. 15; 1995, c. 180, s. 1; 2004‑199, s. 31(d); 2006‑201, ss. 7, 8; 2009‑10, s. 1.)



§ 120-100. Term of office; vacancies.

§ 120‑100.  Term of office; vacancies.

(a)        Appointments to the Legislative Ethics Committee shall be made immediately after the convening of the regular session of the General Assembly in odd‑numbered years. The term of office for members of the Legislative Ethics Committee shall be four years from the date of the convening of the General Assembly in which the member is appointed to the Committee. Members shall not serve two consecutive full terms.

(b)        A vacancy occurs on the Legislative Ethics Committee when a member resigns or is no longer a member of the General Assembly. A vacancy occurring for any reason during a term shall be filled for the unexpired term by the authority making the appointment which caused the vacancy, and the person appointed to fill the vacancy shall, if possible, be a member of the same political party as the member who caused the vacancy, from a list of two nominees submitted by that party's leader.

(c)        In the event a member of the Legislative Ethics Committee is unable to act on a specific matter before the Legislative Ethics Committee, and so indicates in writing to the appointing officer and the Legislative Ethics Committee, the appointing officer may appoint another member of the respective chamber from a list of two members submitted by the majority leader or minority leader who nominated the member who is unable to act on the matter to serve as a member of the Legislative Ethics Committee for the specific matter only. If on any specific matter, the number of members of the Legislative Ethics Committee who are unable to act on a specific matter exceeds four members, the appropriate appointing officer shall appoint other members of the General Assembly to serve as members of the Legislative Ethics Committee for that specific matter only.  (1975, c. 564, s. 1; 1995, c. 180, s. 2; 2004‑199, s. 31(e); 2009‑10, s. 2.)



§ 120-101. Quorum; expenses of members.

§ 120‑101.  Quorum; expenses of members.

(a)        Eight members constitute a quorum of the Committee. A vacancy on the Committee does not impair the right of the remaining members to exercise all the powers of the Committee.

(b)        The members of the Committee, while serving on the business of the Committee, are performing legislative duties and are entitled to the subsistence and travel allowances to which members of the General Assembly are entitled when performing legislative duties. (1975, c. 564, s. 1; 1995, c. 180, s. 3; 2006‑201, s. 9.)



§ 120-102. Powers and duties of Committee.

§ 120‑102.  Powers and duties of Committee.

(a)        In addition to the other powers and duties specified in this Article, the Committee may:

(1)        through (4)  Repealed by Session Laws 2006‑201, s. 10, effective January 1, 2007.

(5)        Prepare a list of ethical principles and guidelines to be used by legislators and legislative employees to identify potential conflicts of interest and prohibited behavior, prepare advisory memoranda to legislators and legislative employees on specific ethical concerns, and suggest rules of conduct that shall be adhered to by legislators and legislative employees.

(5a)      Advise each General Assembly committee of specific danger areas where conflicts of interest may exist and to suggest rules of conduct that should be adhered to by committee members in order to avoid conflict.

(6)        Advise General Assembly members or render written opinions if so requested by the member about questions of ethics or possible points of conflict and suggested standards of conduct of members upon ethical points raised.

(6a)      Review, modify, or overrule advisory opinions issued to legislators by the State Ethics Commission under G.S. 138A‑13.

(7)        Propose rules of legislative ethics and conduct. The rules, when adopted by the House of Representatives and the Senate, shall be the standards adopted for that term.

(8)        Upon receipt of information that a legislator owes money to the State and is delinquent in making repayment of such obligation, investigate and dispose of the matter according to the terms of this Article.

(9)        Investigate alleged violations in accordance with G.S. 120‑103.1 and hire separate legal counsel, through the Legislative Services Commission, for these purposes.

(10)      Adopt procedures to implement this Article.

(11)      Perform other duties as may be necessary to accomplish the purposes of this Article.

(b)        G.S. 120‑19.1 through G.S. 120‑19.8 shall apply to the proceedings of the Legislative Ethics Committee as if it were a joint committee of the General Assembly, except that both cochairs shall sign all subpoenas on behalf of the Committee. Notwithstanding any other law, every State agency, local governmental agency, and units and subdivisions thereof shall make available to the Committee any documents, records, data, statements or other information, except tax returns or information relating thereto, which the Committee designates as being necessary for the exercise of its powers and duties. (1975, c. 564, s. 1; 1979, c. 864, s. 3; 1991, c. 700, s. 1; 2006‑201, s. 10; 2007‑348, s. 1.)



§ 120-103: Repealed by Session Laws 2006-201, s. 11, effective January 1, 2007.

§ 120‑103: Repealed by Session Laws 2006‑201, s. 11, effective January 1, 2007.



§ 120-103.1. Investigations by the Committee.

§ 120‑103.1.  Investigations by the Committee.

(a)        Institution of Proceedings.  On its own motion, or upon receipt of a referral of a complaint from the State Ethics Commission under Chapter 138A of the General Statutes, the Committee shall conduct an investigation into any of the following:

(1)        The application or alleged violation of Chapter 138A of the General Statutes and of this Article.

(2)        Repealed by Session Laws 2007‑348, s. 2, effective August 9, 2007.

(3)        The alleged violation of the criminal law by a legislator while acting in the legislator's official capacity as a participant in the lawmaking process.

(a1)      Complaints on Its Own Motion.  An investigation initiated by the Committee on its own motion instituted under subsection (a) of this section shall be treated as a complaint for purposes of this section and need not be sworn or verified. Any requirements under this section that require the Committee to notify the complainant shall not apply to complaints taken up by the Committee on its own motion. If the Committee is acting on a complaint referred to the Committee by the Commission where the Commission was acting on its own motion, the Committee shall be deemed to have satisfied the notice requirements by providing notice to the Commission. Any notice provided to the Commission under this section is confidential and shall not be disclosed by the Commission.

(b)        Initial Consideration of a Complaint.  All of the following shall apply to the Committee's initial consideration of a complaint:

(1)        The Committee may, in its sole discretion, request additional information to be provided by the complainant within a specified period of time of no less than seven business days.

(2)        The Committee may decline to accept or further investigate a complaint if it determines that any of the following apply:

a.         The complaint is frivolous or brought in bad faith.

b.         The individuals and conduct complained of have already been the subject of a prior complaint.

c.         The conduct complained of is primarily a matter more appropriately and adequately addressed and handled by other federal, State, or local agencies or authorities, including law enforcement authorities. If other agencies or authorities are conducting an investigation of the same actions or conduct involved in a complaint filed under this section, the Committee may stay its complaint investigation pending final resolution of the other investigation.

(3)        Repealed by Session Laws 2009‑549, s. 1, effective August 28, 2009.

(4)        Notwithstanding any other provisions of this section, complaints filed with the Committee concerning the conduct of the Lieutenant Governor shall be referred to the State Ethics Commission under Chapter 138A of the General Statutes without investigation by the Committee.

(c)        Investigation of Complaints.  The Committee shall investigate all complaints properly before the Committee in a timely manner. Within 60 days of receiving a complaint or a referral of a complaint to the Committee, the Committee shall do at least one of the following:

(1)        Dismiss the complaint.

(2)        Initiate a preliminary investigation of the complaint.

(3)        Refer the complaint for further investigation and a hearing in accordance with subsection (i) of this section.

(4)        Make recommendations to the house in which the legislator who is the subject of the complaint is a member without further investigation, if the referral is from the State Ethics Commission.

(c1)      Preliminary Investigation.  The Committee may initiate a preliminary investigation if it determines that the complaint alleges facts sufficient to constitute a violation of matters over which the Committee has jurisdiction as set forth in subsection (a) of this section. In determining whether there is reason to believe that a violation has or may have occurred, a member of the Committee may take general notice of available information even if not formally provided to the Committee in the form of a complaint. The Committee may utilize the services of a hired investigator when conducting investigations. The Committee shall provide written notification of the initiation of an investigation under this section to the legislator who is the subject of the complaint within 10 days of the date of the Committee's decision to initiate an investigation.

(d)        Repealed by Session Laws 2009‑549, s. 1, effective August 28, 2009.

(e)        Investigation by the Committee of Matters Other Than Complaints.  The Committee may investigate matters other than complaints properly before the Committee under subsection (a) of this section. For any investigation initiated under this subsection, the Committee may take any action it deems necessary or appropriate to further compliance with this Article, including the initiation of a complaint, the issuance of an advisory opinion under G.S. 120‑104, or referral to appropriate law enforcement or other authorities pursuant to subdivision (j)(2) of this section.

(f)         Legislator Cooperation with Investigation.  Legislators shall promptly and fully cooperate with the Committee in any Committee‑related investigation. Failure to cooperate fully with the Committee in any investigation shall be grounds for sanctions under this section.

(g)        Dismissal of Complaint After Preliminary Investigation.  If the Committee determines at the end of its preliminary investigation that the complaint does not allege facts sufficient to constitute a violation of matters over which the Committee has jurisdiction as set forth in subsection (a) of this section, the Committee shall dismiss the complaint and provide written notice of the dismissal to the individual who filed the complaint and to the legislator against whom the complaint was filed.

(h)        Probable Cause Determination.  If at the end of its preliminary investigation, the Committee determines that probable cause exists to proceed with further investigation into the conduct of a legislator, the Committee shall determine the charges that will be the basis for further investigation of the complaint and provide written notice to the individual who filed the complaint and the legislator that the Committee will conduct further investigation and the charges against the legislator. The legislator shall be given an opportunity to file a written response to the charges with the Committee.

(h1)      Consideration of Response and Notice of Hearing.  The Committee shall give full and fair consideration to the complaint and to the legislator's response to the complaint. If the Committee determines that the complaint cannot be resolved without further investigation and a hearing, or if the legislator requests a public hearing, the Committee shall hold a hearing on the charges against the legislator. The Committee shall send a notice of the hearing to the complainant and to the legislator. The notice shall contain the charges against the legislator and the time and place for the hearing. The Committee shall begin the hearing no sooner than 15 days and no later than 90 days after the date of the notice of hearing.

(i)         Hearing.  All the following shall apply to any hearing on a complaint held by the Committee:

(1)‑(3)  Repealed by Session Laws 2009‑549, s. 1, effective August 28, 2009.

(4)        Oral evidence shall be taken only on oath or affirmation.

(5)        The hearing shall be open to the public, except for matters that could otherwise be considered in closed session under G.S. 143‑318.11, matters involving minors, or matters involving a personnel record. In any event, the deliberations by the Commission on a complaint may be held in closed session.

(6)        The legislator being investigated shall have the right to present evidence, call and examine witnesses, cross‑examine witnesses, introduce exhibits, and be represented by counsel.

(j)         Disposition of Investigations.  Except as permitted under subsections (b) and (g) of this section, after the hearing, the Committee shall dispose of the matter before the Committee under this section, in any of the following ways:

(1)        If the Committee finds that the alleged violation is not established by clear and convincing evidence, the Committee shall dismiss the complaint.

(2)        If the Committee finds that the alleged violation is established by clear and convincing evidence, the Committee shall do one or more of the following:

a.         Issue a public or private admonishment to the legislator.

b.         Refer the matter to the Attorney General for investigation and referral to the district attorney for possible prosecution or the appropriate house for appropriate action, or both, if the Committee finds substantial evidence of a violation of a criminal statute.

c.         Refer the matter to the appropriate house for appropriate action, which may include censure and expulsion.

(3)        If the Committee issues an admonishment as provided in subdivision (2)a. of this subsection, the legislator affected may, upon written request to the Committee, have the matter referred as provided under subdivision (2)c. of this subsection.

(k)        Effect of Dismissal or Private Admonishment.  If the Committee dismisses a complaint or issues a private admonishment prior to commencing a hearing under subsection (i) of this section, the Committee shall retain its records or findings in confidence, unless the legislator under inquiry requests in writing that the records and findings be made public. If the Committee later finds that a legislator's subsequent unethical activities were similar to and the subject of an earlier private admonishment, then the Committee may make public the earlier admonishment and the records and findings related to it.

(l)         Confidentiality.  Except as provided under subsection (k) of this section, the complaint, response, records, and findings of the Committee connected to an inquiry under this section shall be confidential and not matters of public record, except as otherwise provided in this section or when the legislator under inquiry requests in writing that the complaint, response, and findings be made public. Once a hearing under subsection (i) of this section commences the complaint, response, Committee's report to the house, and all other documents offered at the hearing in conjunction with the complaint, that are not otherwise privileged or confidential under law, shall be public records. If no hearing is held, at such time as the Committee recommends sanctions to the house of which the legislator is a member, the complaint, response, and Committee's report to the house shall be made public.

(m)       Concurrent Jurisdiction.  Any action or lack of action by the Committee under this section shall not limit the right of each house of the General Assembly to discipline or to expel its members.

(n)        Reports.  The Committee shall publish annual statistics on complaints filed with or considered by the Committee, including the number of complaints filed, the number of complaints dismissed, the number of complaints resulting in admonishment, the number of complaints referred to the appropriate house for appropriate action, the number of complaints referred for criminal prosecution, and the number and age of complaints pending action by the Committee.  (2006‑201, s. 12; 2007‑347, s. 2; 2007‑348, ss. 2‑4; 2008‑187, s. 20; 2008‑213, ss. 1(a), 3; 2009‑549, s. 1.)



§ 120-104. Advisory opinions.

§ 120‑104.  Advisory opinions.

(a)        At the request of any member of the General Assembly, the Committee shall render formal advisory opinions on specific questions involving legislative ethics.

(b)        The Committee shall receive and review recommended advisory opinions issued to legislators, except the Lieutenant Governor, by the State Ethics Commission under G.S. 138A‑13. The opinion shall not be considered a formal advisory opinion until the advisory opinion is adopted by the Committee. The Committee may modify or overrule the recommended advisory opinions issued to legislators by the State Ethics Commission, and the final action on the opinion by the Committee shall control.

(c)        A legislator who acts in reliance on a formal advisory opinion issued by the Committee under this section shall be entitled to the immunity granted under G.S. 138A‑13(b).

(d)        Staff to the Committee may issue informal, nonbinding advisory opinions under procedures adopted by the Committee.

(e)        The Committee may interpret Chapter 138A of the General Statutes as it applies to legislators, except the Lieutenant Governor, and these interpretations are binding on all legislators upon publication.

(f)         The Committee shall submit its formal advisory opinions to the State Ethics Commission, and the State Ethics Commission shall publish the Committee's opinions under G.S. 138A‑13(d). The Committee shall edit for publication purposes as necessary to protect the identities of the individuals requesting opinions prior to submission to the State Ethics Commission. The Committee may distribute the edited formal advisory opinion to members of the General Assembly prior to publication by the State Ethics Commission.

(g)        Except as provided under subsection (f) of this section, a request made by a legislator to the Committee for an advisory opinion, advisory opinions issued under this section, recommended advisory opinions received from the State Ethics Commission, and any supporting documents submitted or caused to be submitted to the Committee in connection with requests for advisory opinions or recommended advisory opinions are confidential. Neither the identity of the legislator making the request nor the existence of the request may be revealed to any person without the consent of the legislator. A legislator requesting or receiving an advisory opinion may authorize the release to any other person, the State, or any governmental unit of the request, the recommended advisory opinion, the advisory opinion, or any supporting documents.

For purposes of this section, "document" is as defined in G.S. 120‑129. Requests for advisory opinions, recommended advisory opinions, advisory opinions issued by the Committee, and any supporting documents are not "public records" as defined in G.S. 132‑1.

(h)        Requests for advisory opinions may be withdrawn by the requestor at any time prior to the issuance of an advisory opinion.  (1975, c. 564, s. 1; 2006‑201, s. 13; 2007‑347, s. 3; 2007‑348, ss. 5, 6; 2008‑213, s. 2(a).)



§ 120-105. Continuing study of ethical questions.

§ 120‑105.  Continuing study of ethical questions.

The Committee shall conduct continuing studies of questions of legislative ethics including revisions and improvements of this Article and Chapter 138A and Chapter 120C of the General Statutes. The Committee shall report to the General Assembly from time to time recommendations for amendments to the statutes and legislative rules which the Committee deems desirable in promoting, maintaining and effectuating high standards of ethics in the legislative branch of State government. (1975, c. 564, s. 1; 2006‑201, s. 14.)



§ 120-106. Article applicable to presiding officers.

§ 120‑106.  Article applicable to presiding officers.

The provisions of this Article shall apply to the presiding officers of the General Assembly. (1975, c. 564, s. 2.)



§§ 120-107 through 120-111. Reserved for future codification purposes.

§§ 120‑107 through 120‑111.  Reserved for future codification purposes.



§ 120-111.1. Creation.

Article 14A.

Committees on Pensions and Retirement.

§ 120‑111.1.  Creation.

A standing committee is hereby created in the House of Representatives to be known as the Committee on Pensions and Retirement, to consist of a minimum of four members to be appointed by the Speaker of the House of Representatives. A standing committee is hereby created in the Senate to be known as the Committee on Pensions and Retirement, to consist of the following members at the minimum: the Chairmen of the Senate Committees on Appropriations, Finance and Ways and Means. (1979, 2nd Sess., c. 1250, s. 1; 1981, c. 85, s. 2; 1989 (Reg. Sess., 1990), c. 899.)



§ 120-111.2. Duties.

§ 120‑111.2.  Duties.

With respect to public officers and public employees to whom State‑administered retirement benefit or pension plans are applicable, the Senate and House Committees on Pensions and Retirement shall:

(1)        Study the benefits, including those available under Social Security and any other federal programs available to the public officers and employees.

(2)        Consider all aspects of retirement and pension financing, planning and operation, including the financing of accrued liabilities of each retirement or pension fund, health program, and other fringe benefits.

(3)        Request the Governor, the State Treasurer, the State Auditor and any other agency or department head which has information relevant to these committees' study to prepare any reports deemed necessary by the committee.

(4)        Recommend legislation which will insure and maintain sound retirement and pension policy for all funds.

(5)        Analyze each item of proposed pension and retirement legislation in accordance with Article 15 of Chapter 120 of the General Statutes.

(6)        Study, analyze, and report on related subjects directed to be studied by joint resolution, resolution of either house of the General Assembly, or by direction of the Speaker of the House or President of the Senate. (1979, 2nd Sess., c. 1250, s. 1; 1981, c. 85, s. 3; 1987, c. 1091, s. 4; 1989, c. 261, s. 2.)



§ 120-111.3. Analysis of legislation.

§ 120‑111.3.  Analysis of legislation.

Every bill, which creates or modifies any provision for the retirement of public officers or public employees or for the payment of retirement benefits or of pensions to public officers or public employees, shall, upon introduction in either house of the General Assembly, be referred to the Committee on Pensions and Retirement of each house. When the bill is reported out of committee it shall be accompanied by a written report by the Committee on Pensions and Retirement containing, among other matters which the Committee deems relevant, the actuarial note required by Article 15 of Chapter 120 of the General Statutes, and pursuant to the Rules of the General Assembly, and an evaluation of the proposed legislation's actuarial soundness and adherence to sound retirement and pension policy. Any bill referred to the Committee on Pensions and Retirement cannot be further considered by that house until such bill has received a favorable report, a report without prejudice, or has been recalled from that committee.

Whenever a bill is considered by the Committee on Pensions and Retirement that proposes changes in the benefits of any State‑administered retirement or pension plan to be financed by unencumbered actuarial experience gains generated either through a change in actuarial assumptions adopted by the plan for the previous budget year or through a continuation of the actuarial assumptions adopted by the plan for the previous budget year, the Committee shall give equal consideration to the effects that such unencumbered actuarial gains would have upon annual employer or State contributions to the plan and to the amount by which the plan's unfunded accrued liabilities, if any, might be reduced. If such unencumbered actuarial experience gains could be used to modify annual employer or State contributions to the plan resulting in a corresponding effect upon State appropriations, the Committee on Pensions and Retirement shall, upon a favorable report, refer the bill to the Committee on Appropriations of the same house before the bill is considered by that house. (1979, 2nd Sess., c. 1250, s. 1; 1981, c. 85, s. 4; 1985, c. 187; c. 400, s. 10; 1987 (Reg. Sess., 1988), c. 1110, s. 11.1.)



§ 120-111.4. Staff and actuarial assistance.

§ 120‑111.4.  Staff and actuarial assistance.

Upon application of the chairman of the Senate or House Committee on Pensions and Retirement, the Legislative Services Commission shall provide staff, including actuarial assistance, to aid the committee in its work. (1979, 2nd Sess., c. 1250, s. 1; 1981, c. 85, s. 5.)



§ 120-112. Title.

Article 15.

Legislative Actuarial Note Act.

§ 120‑112.  Title.

This Article may be cited as the "Legislative Actuarial Note Act". (1977, c. 503, s. 1; 1987 (Reg. Sess., 1988), c. 1091, s. 1; 1993, c. 553, s. 35.)



§ 120-113. Duties and functions of Fiscal Research Division.

§ 120‑113.  Duties and functions of Fiscal Research Division.

(a)        The Fiscal Research Division of the Legislative Services Commission of the General Assembly shall have authority to evaluate on a continuing basis all aspects of any State, municipal, or other retirement system, funded in whole or in part out of public funds, and all aspects of any program of hospital, medical, disability, or related benefits provided for teachers and State employees, funded in whole or in part by State funds, as to actuarial soundness. The Fiscal Research Division shall make periodic detailed reports to the General Assembly specifically setting forth the findings of such evaluations. In conducting its evaluations the division shall have complete access without charge to all books, accounts, and personnel of the retirement systems, and to all books, accounts, and personnel of agencies and contractors charged with providing programs of hospital, medical, disability, or related benefits for teachers and State employees.

(b)        No provision of this Article shall be deemed or in any way construed to preclude the authority of any retirement system funded in whole or in part out of public funds to hire an actuary for any such retirement system.  No provision of this Article shall be deemed or in any way construed to preclude the authority of any program of hospital, medical, disability, or related benefits provided for teachers and State employees, funded in whole or in part by State funds, to hire an actuary for any such program.

(c)        The Fiscal Research Division shall, in addition to the powers and functions conferred by this Article, render such assistance as the Legislative Services Commission may require with respect to any other matter requiring actuarial evaluations. (1977, c. 503, s. 2; 1987 (Reg. Sess., 1988), c. 1091, s. 2.)



§ 120-114. Actuarial notes.

§ 120‑114.  Actuarial notes.

(a)        Every bill, joint resolution, and simple or concurrent resolution introduced in the General Assembly proposing any change in the law relative to any State, municipal, or other retirement system, funded in whole or in part out of public funds, or any program of hospital, medical, disability, or related benefits provided for teachers and State employees, funded in whole or in part by State funds, shall have attached to it at the time of its consideration by any committee of either house of the General Assembly a brief explanatory statement or note which shall include a reliable estimate of the financial and actuarial effect of the proposed change in any such retirement system or program of hospital, medical, disability, or related benefits. This actuarial note shall be attached to the original of each proposed bill or resolution which is reported favorably by any committee of either house of the General Assembly, but shall be separate therefrom, shall be clearly designated as an actuarial note and shall not constitute a part of the law or other provisions or expression of legislative intent proposed by the bill or resolution.

(b)        The author of each bill or resolution shall present a copy of the bill or resolution, with his request for an actuarial note, to the Fiscal Research Division which shall have the duty to prepare said actuarial note as promptly as possible. Actuarial notes shall be prepared and transmitted to the author or authors no later than two weeks after the request for the actuarial note is made, unless an extension of time is agreed to by the author or authors as being necessary in preparation of the note. Any person who signs an actuarial note knowing it to contain false information shall be fined not more than five hundred dollars ($500.00) or imprisoned not more than six months, or both.

(c)        The author of each bill or resolution shall also present a copy of the bill or resolution to any actuary employed by the retirement system, or to any actuary employed by a program of hospital, medical, disability, or related benefits provided for teachers and State employees, affected by the bill or resolution in question. Actuarial notes shall be prepared and transmitted to the author or authors of the measure no later than two weeks after the request for the actuarial note is received, unless an extension of time is agreed to by the author or authors as being necessary in preparation of the note. Any person who signs an actuarial note knowing it to contain false information shall be fined not more than five hundred dollars ($500.00) or imprisoned not more than six months, or both. The provisions of this subsection may be waived for any local government retirement or pension plans not administered by the State, and for any local government program of hospital, medical, disability, or related benefits for local government employees not administered by the State.

(d)        The note shall be factual and shall, if possible, provide a reliable estimate of both the immediate effect and, if determinable or reasonably foreseeable, the long range fiscal and actuarial effect of the measure. If, after careful investigation, it is determined that no dollar estimate is possible, the note shall contain a statement to that effect, setting forth the reasons why no dollar estimate can be given. No comment or opinion shall be included in the actuarial note with regard to the merits of the measure for which the note is prepared. However, technical and mechanical defects may be noted.

(e)        At any time any committee of either house reports any legislative instrument, to which an actuarial note or notes are attached at the time of committee consideration, with any amendment of such nature as would substantially affect the cost to or the revenues of any retirement system, or program of hospital, medical, disability, or related benefits for teachers and State employees, as stated in the actuarial note or notes attached to the measure at the time of such consideration, it shall be the responsibility of the chairman of the committee reporting such instrument to obtain from the Fiscal Research Division an actuarial note of the fiscal and actuarial effect of the change proposed by the amendment reported. Such actuarial note shall be attached to the report of the committee on the measure as a supplement thereto. A floor amendment to a bill or resolution to which an actuarial note was attached at the time of committee consideration of the bill or resolution shall not be in order, if the amendment affects the costs to or the revenues of a retirement system, or program of hospital, medical, disability, or related benefits provided for teachers and State employees, unless the amendment is accompanied by an actuarial note, prepared by the Fiscal Research Division, as to the actuarial effect of the amendment. (1977, c. 503, s. 3; 1985, c. 189; 1987 (Reg. Sess., 1988), c. 1091, s. 3; 1989, c. 261.)



§§ 120-115 through 120-120. Reserved for future codification purposes.

§§ 120‑115 through 120‑120.  Reserved for future codification purposes.



§ 120-121. Legislative appointments.

Article 16.

Legislative Appointments to Boards and Commissions.

§ 120‑121.  Legislative appointments.

(a)        In any case where the General Assembly is called upon by law to appoint a member to any board or commission, that appointment shall be made by enactment of a bill.

(b)        A bill may make more than one appointment.

(c)        The bill shall state the name of the person being appointed, the board or commission to which the appointment is being made, the effective date of the appointment, the date of expiration of the term, the county of residence of the appointee, and whether the appointment is made upon the recommendation of the Speaker of the House of Representatives, President Pro Tempore of the Senate, or the President of the Senate.

(d)        Nothing in this section or any other statute precludes any member of the General Assembly from proposing an amendment to any bill making an appointment to a board or commission, or from introducing a bill to make an appointment to a board or commission, where an appointment by the General Assembly is authorized by law. (1981 (Reg. Sess., 1982), c. 1191, s. 2; 1983, c. 717, s. 111; 1985, c. 290, s. 9.)



§ 120-122. Vacancies in legislative appointments.

§ 120‑122.  Vacancies in legislative appointments.

When a vacancy occurs in any office subject to appointment by the General Assembly upon the recommendation of the Speaker of the House of Representatives, upon the recommendation of the President Pro Tempore of the Senate, or upon the recommendation of the President of the Senate, and the vacancy occurs either: (i) after election of the General Assembly but before convening of the regular session; (ii) when the General Assembly has adjourned to a date certain, which date is more than 20 days after the date of adjournment; (iii) after sine die adjournment of the regular session; or (iv) when the term of office expires and a successor has not been appointed, then the Governor may appoint a person to serve until the expiration of the term or until the General Assembly fills the vacancy, whichever occurs first. The General Assembly may fill the vacancy in accordance with G.S. 120‑121 during a regular or extra session. When a person is holding over in office after the expiration of the term, for the purpose of this section that office may be filled as if it were vacant. Before making an appointment, the Governor shall consult the officer who recommended the original appointment to the General Assembly (the Speaker of the House of Representatives, the President Pro Tempore of the Senate, or the President of the Senate), and ask for a written recommendation. After receiving the written recommendation, the Governor must within 30 days either appoint the person recommended or inform the officer who made the recommendation that he is rejecting the recommendation. Failure to act within 30 days as required under the provisions of the preceding sentence shall be deemed to be approval of the candidate, and the candidate shall be eligible to enter the office in as full and ample extent as if the Governor had executed the appointment. The Governor shall not appoint a person other than the person so recommended. Any position subject to initial appointment by the General Assembly but not filled prior to sine die adjournment of the Session at which the position was created or adjournment to a date certain which date is more than 20 days after the date of adjournment of the session at which the position was created may be filled by the Governor under this section as if it were a vacancy occurring after the General Assembly had made an appointment. (1981 (Reg. Sess., 1982), c. 1191, s. 2; 1983, c. 717, ss. 112, 113; 1985, c. 752, ss. 1, 2; 1993, c. 563, s. 13; 2004‑187, s. 5; 2004‑195, s. 7.)



§ 120-123. Service by members of the General Assembly on certain boards and commissions.

§ 120‑123.  Service by members of the General Assembly on certain boards and commissions.

No member of the General Assembly may serve on any of the following boards or commissions:

(1)        The Board of Agriculture, as established by G.S. 106‑2.

(1a)      Not effectuated.

(1b)      The Rules Review Commission as established by G.S. 143B‑30.1.

(2)        Repealed by Session Laws 2007‑484, s. 17, effective August 30, 2007.

(3)        Repealed by Session Laws 2007‑323, s. 19.1(c), effective July 1, 2007.

(3a)      The State Banking Commission, as established by G.S. 53‑92.

(4)        The Board of Public Telecommunications Commissioners, as established by G.S. 143B‑426.9.

(5)        The Board of Transportation, as established by G.S. 143B‑350.

(6)        The Board of Trustees Teachers' and State Employees' Retirement System, as established by G.S. 135‑6.

(6a)      Repealed by Session Laws 1991 (Regular Session, 1992), c. 1030, s. 33.

(7)        The Coastal Resources Commission, as established by G.S. 113A‑104.

(8)        The Environmental Management Commission, as established by G.S. 143B‑283.

(8a)      The Genetic Engineering Review Board, as created by G.S. 106‑769.

(9)        The State Fire and Rescue Commission, as established by G.S. 58‑78‑1.

(10)      The Public Officers and Employees Liability Insurance Commission, as established by G.S. 58‑32‑1.

(11)      Repealed by Session Laws 1983 (Regular Session, 1984), c. 995, s. 4.

(12)      Repealed by Session Laws 1987, c. 71, s. 4.

(13)      The North Carolina Criminal Justice Education and Training Standards Commission, as established by G.S. 17C‑3.

(14)      The North Carolina Housing Finance Agency Board of Directors, as established by G.S. 122A‑4.

(15)      The North Carolina Seafood Industrial Park Authority, as established by G.S. 113‑315.25.

(16)      Repealed by Session Laws 1985, c. 479, s. 153(b).

(17)      The Board of Trustees of the North Carolina School of Science and Mathematics, as established by G.S. 116‑233.

(18)      The North Carolina Board of Science and Technology, as established by G.S. 143B‑426.30.

(19)      Repealed by Session Laws 1989, c. 500, s. 107(b).

(20)      Repealed by Session Laws 1989 (Regular Session, 1990), c. 1024, s. 23(a).

(21)      The Board of Trustees of the University of North Carolina Center for Public Television, as established by G.S. 116‑37.1.

(22)      The Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services, as established by G.S. 143B‑147.

(23)      Repealed by Session Laws 1993, c. 501, s. 12.

(24)      The North Carolina Alcoholism Research Authority, as established by G.S. 122C‑431.

(25)      Repealed by Session Laws 2002‑126, s. 6.6(b), effective November 12, 2002.

(25a)    The North Carolina Global TransPark Authority as established under G.S. 63A‑3.

(26)      The North Carolina State Ports Authority, as established by G.S. 143B‑452.

(27)      The Property Tax Commission, as established by G.S. 105‑288.

(28)      The Social Services Commission, as established by G.S. 143B‑154.

(29)      The North Carolina State Commission of Indian Affairs, as established by G.S. 143B‑407.

(30)      The Wildlife Resources Commission, as established by G.S. 143‑240.

(31)      The North Carolina Council for Women, as established by G.S. 143B‑393.

(31a)    The North Carolina Structural Pest Control Committee, as established by G.S. 106‑65.23.

(32)      The Board of Trustees of North Carolina Museum of Art, established by G.S. 140‑5.13.

(33)      The North Carolina Sheriffs' Education and Training Standards Commission, established by G.S. 17E.

(33a)    Repealed by Session Laws 1987, c. 738, s. 41(d).

(34)      The Board of Trustees of the North Carolina Public Employee Deferred Compensation Plan, as established by G.S. 143B‑426.24.

(34a)    Repealed by Session Laws 1989 (Regular Session, 1990), c. 1024, s. 23(b).

(34b)    The North Carolina Housing Partnership, as established by G.S. 122E‑4.

(35)      The Board of Trustees of the State Health Plan for Teachers and State Employees, as established by G.S. 135‑39.

(36)      Repealed by Session Laws 2004‑199, s. 27(b), effective August 17, 2004.

(37)      The State Board of Chiropractic Examiners as established by G.S. 90‑139.

(38)      The North Carolina Manufactured Housing Board, as established by G.S. 143‑143.10.

(39)      Repealed by Session Laws 1987, c. 71, s. 4.

(40)      The Alarm System Licensing Board, as established by G.S. 74D‑4.

(41)      Repealed by Session Laws 1985 (Regular Session, 1986), c. 1011, s. 2.1(c).

(42)      The Crime Victims Compensation Commission, as established by G.S. 15B‑3.

(43)      The North Carolina Council on Ocean Affairs, as established by G.S. 143B‑390.10.

(44)      The Child Care Commission, as established by G.S. 143B‑168.3.

(45)      Repealed by Session Laws 1995, c. 517, s. 39, effective October 1, 1995.

(45a)    The North Carolina Teaching Fellows Commission, as established by G.S. 115C‑363.22.

(46)      The Board of Directors of the North Carolina Arboretum, as established in G.S. 116‑240.

(47)      The North Carolina Agricultural Finance Authority, as established by G.S. 122D‑4.

(48)      Reserved for future codification purposes.

(49)      The Northeastern North Carolina Farmers Market Commission as established by G.S. 106‑720.

(50)      The Southeastern North Carolina Farmers Market Commission as established by G.S. 106‑727.

(50a)    The North Carolina Board of Dieteticsutrition as created by Article 25 of Chapter 90 of the General Statutes.

(51)      The State Building Commission, as established by G.S. 143‑135.25.

(52)      The Commission on School Facility Needs, established by G.S. 115C‑489.4.

(53)      (Effective retroactively to September 1, 1997) The North Carolina Marine Fisheries Commission as established by G.S. 143B‑289.51.

(54)      Repealed by Session Laws 2001‑474, s. 13, effective November 29, 2001.

(55)      Repealed by Session Laws 1998‑217, s. 45, effective October 31, 1998.

(56)      Repealed by Session Laws 2001‑474, s. 13, effective November 29, 2001.

(57)      Repealed by Session Laws 2004‑129, s. 35, effective July 1, 2004.

(58)      The Appraisal Board created in G.S. 93E‑1‑5.

(59)      Repealed by Session Laws 1997‑286, s. 7.

(59a)    The North Carolina Principal Fellows Commission established by G.S. 116‑74.41.

(60)      Repealed by Session Laws 1997‑443, s. 8.26b.

(61)      The State Health Plan Purchasing Alliance Board, as established by G.S. 143‑625.

(62)      The North Carolina's Northeast Commission, as established by G.S. 158‑8.2.

(63)      The Teacher Academy Board of Trustees, as established by Section 17.9 of House Bill 229 of the 1995 General Assembly [G.S. 116‑30.01].

(63a)    The North Carolina Code Officials Qualification Board, as established by G.S. 143‑151.9.

(64)      A facility authority established under Part 4 of Article 20 of Chapter 160A of the General Statutes.

(64a)    The North Carolina Educational Facilities Finance Agency, as established by G.S. 115E‑4.

(65)      Repealed by Session Laws 1998‑217, s. 45.

(66)      The Local Government Commission, as established by G.S. 159‑3.

(67)      The Board of Trustees of the Natural Heritage Trust Fund, as established by G.S. 113‑77.8.

(68)      The State Personnel Commission.

(69)      The North Carolina Partnership for Children, Inc., established pursuant to Part 10B of Article 3 of Chapter 143B of the General Statutes, and all local partnerships established pursuant to this Part.

(70)      The Tobacco Trust Fund Commission established in Article 75 of Chapter 143 of the General Statutes.

(71)      The Health and Wellness Trust Fund Commission established in Article 21 of Chapter 130A of the General Statutes.

(72)      Repealed by Session Laws 2008‑134, s. 73(c), effective July 28, 2008.

(73)      Repealed by Session Laws 2000‑149, s. 5, as amended by Session Laws 2003‑425, s. 3, effective December 31, 2003.

(74)      The North Carolina Respiratory Care Board as created by Article 37 of Chapter 90 of the General Statutes.

(75)      The North Carolina Turnpike Authority.

(76)      The Economic Investment Committee established under G.S. 143B‑437.54.

(77)      (Repealed effective December 31, 2011) The e‑NC Authority created in Part 2F of Article 10 of Chapter 143B of the General Statutes.

(78)      The North Carolina State Lottery Commission, as established in Chapter 18C of the General Statutes.  (1981 (Reg. Sess., 1982), c. 1191, s. 2; 1983, c. 328, s. 1.1; c. 558, s. 5; c. 559, s. 4; c. 717, ss. 2, 3, 43.2, 99, 105, 110; c. 761, s. 179; c. 778, s. 2; c. 786, s. 9; c. 789, s. 2; c. 832, ss. 2, 6; c. 871, s. 3; c. 899, s. 3; 1983 (Reg. Sess., 1984), c. 995, ss. 4, 19; 1985, c. 202, s. 5; c. 479, s. 153(b); c. 589, s. 37; c. 666, s. 80; c. 746, s. 6; c. 757, ss. 155(b), 167(h), 179(e), 206(f), 208(c); 1985 (Reg. Sess., 1986), c. 1011, ss. 2, 2.1(c); c. 1014, ss. 63(h), 99; c. 1028, s. 33; c. 1029, s. 14.3; 1987, c. 71, ss. 4, 5; c. 622, s. 15; c. 641, s. 21; c. 738, s. 41(d); c. 765, s. 2; c. 841, s. 4; c. 850, s. 18; 1987 (Reg. Sess., 1988), c. 993, s. 27; 1989, c. 139, s. 2; c. 168, s. 8; c. 239, s. 7; c. 500, ss. 107(b), 109(g); c. 625, s. 24; c. 727, s. 140; c. 750, s. 4; c. 752, s. 148(c); 1989 (Reg. Sess., 1990), c. 827, s. 14; c. 1024, s. 23(a)‑(d); c. 1074, s. 32(a)‑(c); 1991, c. 134, s. 1; c. 301, s. 1; c. 668, s. 2; c. 749, s. 6; 1991 (Reg. Sess., 1992), c. 900, s. 14(f); c. 1007, s. 37; c. 1030, ss. 33, 51.14; c. 1044, s. 10(b); 1993, c. 321, ss. 85(d), 135(b), 309.1(b); c. 405, s. 18.1; c. 419, s. 13.1; c. 501, s. 12; c. 529, s. 3.9; 1993 (Reg. Sess., 1994), c. 777, s. 4(f); 1995, c. 324, s. 17.9(i); c. 458, s. 2; c. 490, ss. 12(b), 17(b), 21(b), 30(b), 37(b); c. 517, s. 39(d); 1997‑286, s. 7; 1997‑443, s. 8.26; 1997‑506, s. 42; 1998‑181, s. 3; 1998‑212, s. 12.37B(e); 1998‑217, s. 45; 1998‑224, s. 19(c); 1998‑225, s. 1.2; 2000‑147, s. 5; 2000‑148, s. 2; 2000‑149, ss. 2, 5; 2000‑162, s. 2; 2001‑474, s. 13; 2001‑487, s. 21(b); 2002‑126, s. 6.6(b); 2002‑133, s. 5; 2002‑172, s. 2.5; 2003‑416, s. 2; 2003‑425, ss. 2, 3; 2004‑129, s. 35; 2004‑199, s. 27(b); 2005‑344, s. 8; 2006‑66, s. 12.3(a); 2007‑93, s. 1; 2007‑323, ss. 19.1(c), 28.22A(o); 2007‑345, s. 12; 2007‑484, s. 17; 2008‑134, s. 73(c).)



§§ 120-124 through 120-128. Reserved for future codification purposes.

§§ 120‑124 through 120‑128.  Reserved for future codification purposes.



§ 120-129. Definitions.

Article 17.

Confidentiality of Legislative Communications.

§ 120‑129.  Definitions.

As used in this Article:

(1)        "Document" means all records, papers, letters, maps, books, photographs, films, sound recordings, magnetic or other tapes, electronic data‑processing records, artifacts, or other documentary material regardless of physical form or characteristics.

(1a)      "Legislative commission" means any commission or committee which the Legislative Services Commission is directed or authorized to staff by law or resolution and which it does, in fact, staff.

(2)        "Legislative employee" means employees and officers of the General Assembly, consultants and counsel to members and committees of either house of the General Assembly or of legislative commissions who are paid by State funds, and employees of the School of Government at the University of North Carolina at Chapel Hill; but does not mean legislators and members of the Council of State.

(3)        "Legislator" means a member‑elect, member‑designate, or member of the North Carolina Senate or House of Representatives. (1983, c. 900, s. 1; 1983 (Reg. Sess., 1984), c. 1038, ss. 1‑3; 2006‑264, s. 29(i).)



§ 120-130. Drafting and information requests to legislative employees.

§ 120‑130.  Drafting and information requests to legislative employees.

(a)        A drafting request made to a legislative employee from a legislator is confidential. Neither the identity of the legislator making the request nor, except to the extent necessary to answer the request, the existence of the request may be revealed to any person who is not a legislative employee without the consent of the legislator.

(b)        An information request made to a legislative employee from a legislator is confidential. Neither the identity of the legislator making the request nor, except to the extent necessary to answer the request, the existence of the request may be revealed to any person who is not a legislative employee without the consent of the legislator. Notwithstanding the preceding sentences of this subsection, the periodic publication by the Fiscal Research Division of the Legislative Services Office of a list of information requests is not prohibited, if the identity of the legislator making the request is not revealed.

(c)        Any supporting documents submitted or caused to be submitted to a legislative employee by a legislator in connection with a drafting or information request are confidential. Except to the extent necessary to answer the request, neither the document nor copies of it, nor the identity of the person, firm, or association producing it, may be provided to any person who is not a legislative employee without the consent of the legislator.

(d)        Drafting or information requests or supporting documents are not "public records" as defined by G.S. 132‑1. (1983, c. 900, s. 1.)



§ 120-131. Documents produced by legislative employees.

§ 120‑131.  Documents produced by legislative employees.

(a)        Documents prepared by legislative employees upon the request of legislators are confidential. Except as provided in subsection (b) of this section, the existence of the document may not be revealed nor may a copy of the document be provided to any person who is not a legislative employee without the consent of the legislator.

(b)        A document prepared by a legislative employee upon the request of a legislator becomes available to the public when the document is a:

(1)        Bill or resolution and it has been introduced;

(2)        Proposed amendment or committee substitute for a bill or resolution and it has been offered at a committee meeting or on the floor of a house;

(3)        Proposed conference committee report and it has been offered at a joint meeting of the conference committees; or

(4)        Bill, resolution, memorandum, written analysis, letter, or other document resulting from a drafting or information request and it has been distributed at a legislative commission or standing committee or subcommittee meeting not held in executive session, closed session, or on the floor of a house.

A document prepared by a legislative employee upon the request of any legislator, that pursuant to this Article does not become available to the public, is not a "public record," as defined by G.S. 132‑1.

(c)        This section does not prohibit the dissemination of information or language contained in any document which has been prepared by a legislative employee in response to a substantially similar request from another legislator, provided that the identity of the requesting legislator and the fact that he had made such a request not be divulged. (1983, c. 900, s. 1; 1983 (Reg. Sess., 1984), c. 1038, s. 4; 1993 (Reg. Sess., 1994), c. 570, s. 9.)



§ 120-131.1. Requests from legislative employees for assistance in the preparation of fiscal notes and evaluation reports.

§ 120‑131.1.  Requests from legislative employees for assistance in the preparation of fiscal notes and evaluation reports.

(a)        A request, including any accompanying documents, made to an agency employee by a legislative employee of the Fiscal Research Division for assistance in the preparation of a fiscal note is confidential. An agency employee who receives such a request or who learns of such a request made to another agency employee of his or her agency shall reveal the existence of the request only to other agency employees of the agency to the extent that it is necessary to respond to the request, and to the agency employee's supervisor and to the Office of State Budget and Management. All documents prepared by the agency employee in response to the request of the Fiscal Research Division are also confidential and shall be kept confidential in the same manner as the original request, except that documents submitted to the Fiscal Research Division in response to the request cease to be confidential under this section when the Fiscal Research Division releases a fiscal note based on the documents.

(a1)      A request, and any accompanying documents, made to an agency employee by a legislative employee of the Program Evaluation Division for assistance in the preparation of an evaluation report is confidential. The request and any accompanying documents are not "public records" as defined by G.S. 132‑1. An agency employee who receives a request under this subsection or who learns of such a request made to another agency employee of his or her agency may reveal the existence of the request to other agency employees to the extent that it is necessary to respond to the request and to the agency employee's supervisor. All documents prepared by the agency employee in response to the request of a legislative employee of the Program Evaluation Division are confidential, shall be kept confidential in the same manner as the original request, and are not "public records" as defined in G.S. 132‑1.

(b)        As used in this section, "agency employee" means an employee or officer of every agency of North Carolina government or its subdivisions, including every public office, public officer or official (State or local, elected or appointed), institution, board, commission, bureau, council, department, authority, or other unit of government of the State or of any county, unit, special district, or other political subdivision of government.

(c)        Violation of this section may be grounds for disciplinary action.  (1995, c. 324, s. 8.1(a); c. 507, s. 8.2; 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b); 2008‑196, s. 1(b).)



§ 120-132. Testimony by legislative employees.

§ 120‑132.  Testimony by legislative employees.

No present or former legislative employees may be required to disclose any information that the individual, while employed or retained by the State, may have acquired:

(1)        In a standing, select, or conference committee or subcommittee of either house of the General Assembly or a legislative commission;

(2)        On the floor of either house of the General Assembly, or in any office of a legislator;

(3)        As a result of communications that are confidential under G.S. 120‑130 and G.S. 120‑131.

Notwithstanding the provisions of the preceding sentence, the presiding judge of a court of competent jurisdiction may compel that disclosure, if in his opinion, the same is necessary to a proper administration of justice. (1983, c. 900, s. 1; 1983 (Reg. Sess., 1984), c. 1038, s. 5.)



§ 120-133. Redistricting communications.

§ 120‑133.  Redistricting communications.

Notwithstanding any other provision of law, all drafting and information requests to legislative employees and documents prepared by legislative employees for legislators concerning redistricting the North Carolina General Assembly or the Congressional Districts are no longer confidential and become public records upon the act establishing the relevant district plan becoming law. Present and former legislative employees may be required to disclose information otherwise protected by G.S. 120‑132 concerning redistricting the North Carolina General Assembly or the Congressional Districts upon the act establishing the relevant district plan becoming law. (1983, c. 900, s. 1; 1995, c. 20, s. 13.)



§ 120-134. Penalty.

§ 120‑134.  Penalty.

Violation of any provision of this Article shall be grounds for disciplinary action in the case of employees, for referral to the academic institution for appropriate discipline in the case of law student externs, and for removal from office in the case of public officers. No criminal penalty shall attach for any violation of this Article.  (1983, c. 900, s. 1; 1983 (Reg. Sess., 1984), c. 1038, s. 6; 2009‑129, s. 2.)



§§ 120-135 through 120-139. Reserved for future codification purposes.

§§ 120‑135 through 120‑139.  Reserved for future codification purposes.



§§ 120-140 through 120-149: Expired.

Article 18.

Review of Proposals to License New Occupations and Professions.

§§ 120‑140 through 120‑149:  Expired.



§ 120-149.1. Findings and purpose.

Article 18A.

Review of Proposals to License New Occupations and Professions.

§ 120‑149.1.  Findings and purpose.

The General Assembly finds that the number of licensed occupations and professions has substantially increased and that licensing boards have occasionally been established without a determination that the police power of the State is reasonably exercised by the establishment of such licensing boards.

The General Assembly further finds that by establishing criteria and procedures for reviewing proposed licensing boards, it will be better able to evaluate the need for new licensing boards.  To this end, it is the purpose of this Article to assure that no new licensing board shall be established unless the following criteria are met:

(1)        The unregulated practice of the profession or occupation can substantially harm or endanger the public health, safety or welfare, and the potential for such harm is recognizable and not remote or dependent upon tenuous argument;

(2)        The profession or occupation possesses qualities that distinguish it from ordinary labor;

(3)        Practice of the profession or occupation requires specialized skill or training;

(4)        A substantial majority of the public does not have the knowledge or experience to evaluate whether the practitioner is competent; and

(5)        The public is not effectively protected by other means; and

(6)        Licensure will not have a substantial adverse economic impact upon consumers of the practitioner's goods or services. (1987, c. 180, s. 1.)



§ 120-149.2. Definitions.

§ 120‑149.2.  Definitions.

As used in this Article:

(1)        "Assessment report" means a report that initially describes the need for and the fiscal impact of a new licensing board.

(2)        "Committee" means the Legislative Committee on New Licensing Boards.

(3)        "Licensing" means a regulatory system that requires persons to meet certain qualifications before they are eligible to engage in a particular occupation or profession, but does not include a regulatory system that imposes certain qualifications as a condition for using or advertising specified titles or descriptions in connection with a particular occupation or profession, unless the restrictions on the use and advertisement of said titles is so broad as to effectively prohibit the practitioner from engaging in the profession or occupation without meeting the qualifications.

(4)        "New licensing board" includes each of the following:

a.         A proposed new board with licensing authority over an occupation or profession; and

b.         An existing board with proposed licensing authority over an occupation or profession not previously licensed by the board; provided, however, that the Committee, in reviewing a proposal to license a profession or occupation under an existing board, shall not assess the need for the continued licensing of professions and occupations already within the board's jurisdiction.

(5)        "Supplementary report" means a report that assesses the changes proposed by an amendment or committee substitute which would substantially alter a legislative proposal to create a new licensing board and for which an assessment report has already been prepared. (1987, c. 180; 1997‑456, s. 27.)



§ 120-149.3. Assessment of new licensing boards.

§ 120‑149.3.  Assessment of new licensing boards.

(a)        Any legislative proposal introduced in the General Assembly after the effective date of this act proposing (1) the establishment of a new licensing board, or (2) a study of the need to establish a new licensing board, shall not be eligible for consideration on the floor of either house (other than first reading) or before any committee of either house of the General Assembly until a final assessment report has been issued pursuant to G.S. 120‑149.4(e), with a copy of the report accompanying the proposal in accordance with the rules of the appropriate house.

(b)        If the proposal to establish a new licensing board is first contained in a legislative proposal, the sponsor shall present a copy of the legislative proposal to the Legislative Committee on New Licensing Boards which shall prepare an assessment report. If the proposal is not in the form of a legislative proposal, the person or organization seeking to establish a new licensing board may obtain an assessment report from the Committee only if a legislator requests such a report.

(c)        If a legislative proposal receives a favorable report but does not become law during the biennial session in which it is introduced, a new assessment report shall be required before the same or a substantially similar legislative proposal may be considered after first reading or by any committee during a subsequent biennial session of the General Assembly. If a proposal receives a favorable report but is not introduced as a legislative proposal, the favorable report shall expire at the adjournment of the biennial session coinciding with or following issuance of the final report.

(d)        A preliminary assessment report shall be prepared and returned to the sponsor or requesting legislator as soon as possible and not later than 60 days after the Committee receives the request, provided that if the volume of requests makes preparation of all such reports impossible within that time, the Committee may extend the time for preparation of any report to a maximum of 90 days from the time the request is received. The Committee shall not consider any request until it has received the information required by G.S. 120‑149.4(a).

(e)        If an amendment or committee substitute to a legislative proposal is introduced, the appropriate committee chairman, the presiding officer of the appropriate house, or the sponsor of the proposal may request a supplementary report when, in the opinion of any of them, the amendment or committee substitute substantially alters the legislative proposal. The supplementary report shall be prepared and returned to the requesting individual, and to the sponsor, within 30 days after the Committee receives the request.

(f)         Each assessment report shall be designated as either preliminary, final, or supplementary and shall not constitute any part of the expression of legislative intent proposed by the formation of a new licensing board. An unfavorable final report shall not bar further consideration of the proposal on the floor or by any committee of either house.

(g)        The Committee shall make all reports, including supplementary reports, available to all members of the General Assembly. At least one copy of all preliminary, final, and supplementary reports shall be maintained in the Legislative Library for public inspection. (1987, c. 180, s. 1; 1995, c. 20, s. 14.)



§ 120-149.4. Procedure and criteria to be used in preparation of assessment reports.

§ 120‑149.4.  Procedure and criteria to be used in preparation of assessment reports.

(a)        The Legislative Committee on New Licensing Boards shall conduct an evaluation of the need for each new licensing board.

If a legislator or other person or organization is seeking to establish a new licensing board, that legislator or other person or organization shall have the burden of demonstrating to the Committee that the criteria listed in G.S. 120‑149.1 are met, and furnish the Committee additional information to show:

(1)        That the unregulated practice of the occupation or profession may be hazardous to the public health, safety, or welfare;

(2)        The approximate number of people who would be regulated and the number of persons who are likely to utilize the services of the occupation or profession;

(3)        That the occupational or professional group has an established code of ethics, a voluntary certification program, or other measures to ensure a minimum quality of service;

(4)        That other states have regulatory provisions similar to the one proposed;

(5)        How the public will benefit from regulation of the occupation or profession;

(6)        How the occupation or profession will be regulated, including the qualifications and disciplinary proceedings to be applied to practitioners;

(7)        The purpose of the proposed regulation and whether there has been any public support for licensure of the profession or occupation;

(8)        That no other licensing board regulates similar or parallel activities;

(9)        That the educational requirements for licensure, if any, are fully justified; and

(10)      Any other information the Committee considers relevant to the proposed regulatory plan.  The Committee shall adopt an appropriate form for use by applicants.  The form shall contain a list of questions to be completed by the person or organization requesting the assessment report and a copy of this Article.

(b)        In preparing an assessment report with respect to a legislative proposal to establish a new licensing board, the Committee shall consider, but shall not be limited to considering, the factors listed in subsection (a).  The report shall analyze the effects of the new licensing board and shall include the Committee's recommendation on whether the General Assembly should approve the new licensing board.  The Committee shall make specific findings in its report on each of the following:

(1)        Whether the unregulated practice of the profession or occupation can substantially harm or endanger the public health, safety, or welfare, and whether the potential for such harm is recognizable and not remote or dependent upon tenuous argument;

(2)        Whether the profession or occupation possesses qualities that distinguish it from ordinary labor;

(3)        Whether practice of the profession or occupation requires specialized skill or training;

(4)        Whether a substantial majority of the public has the knowledge or experience to evaluate the practitioner's competence;

(5)        Whether the public can be effectively protected by other means; and

(6)        Whether licensure would have a substantial adverse economic impact upon consumers of the practitioner's goods or services.

(c)        The Committee may also evaluate the legislative proposal itself in terms of its clarity, conciseness, conformity with existing statutes and general principles of administrative law, and specificity of the delegation of authority to promulgate rules and set fees.

(d)        The Committee shall furnish a copy of the preliminary assessment report to the requesting legislator or sponsor at least seven days prior to the Committee's final meeting on the proposal, unless the sponsor or requesting legislator waives this requirement.  The requesting legislator or sponsor shall have an opportunity at the final meeting to respond to the preliminary report.

(e)        The Committee shall adopt a final assessment report on the proposal at the final meeting and shall issue the report within 14 days of the issuance of the preliminary report; provided that if the Committee wishes to further review or consider the sponsor's or requesting legislator's responses to the preliminary assessment report, the final report shall be issued within 21 days of the issuance of the preliminary report. If the Committee recommends against licensure, it may suggest alternative measures for regulation of the occupation or profession. (1987, c. 180, s. 1.)



§ 120-149.5. Hearings.

§ 120‑149.5.  Hearings.

(a)        Before submitting a preliminary or final assessment report, the Committee may, in its discretion, hold one or more public hearings in the Legislative Building or Legislative Office Building.

(b)        When assessment reports involving the same or similar occupations or professions are pending before the Committee, the Committee may consider any or all of the matters to be addressed by the reports. (1987, c. 180, s. 1.)



§ 120-149.6. Legislative Committee on New Licensing Boards.

§ 120‑149.6.  Legislative Committee on New Licensing Boards.

(a)        The Legislative Committee on New Licensing Boards is created to consist of a Chairman and eight members, four Senators appointed by the President Pro Tempore of the Senate, four members of the House of Representatives appointed by the Speaker of the House and the Chairman to be appointed as provided herein.

(b)        The President Pro Tempore of the Senate shall appoint a member of the Senate as Chairman upon the effective date of this Article who shall serve a term beginning with the effective date of this Article and expiring upon the organization of the General Assembly in 1989.  Thereafter, the Speaker of the House and the President Pro Tempore of the Senate shall alternate the appointment of the Chairman to serve during each biennial session of the General Assembly.  The Chairman may vote only in the event of a tie vote.  The members of the Committee shall likewise serve biennial terms.  If the office of Chairman or any member shall become vacant, the vacancy shall be filled for the unexpired term by the authority making the initial appointment.  Five members shall constitute a quorum of the Committee.

(c)        The Committee may meet on days when the members of the General Assembly are entitled to subsistence pursuant to G.S. 120‑3.1.  The Committee is authorized to use the facilities of the State Legislative Building and Legislative Office Building.  Clerical and professional staff shall be provided by the Legislative Services Commission. (1987, c. 180; 1991, c. 739, s. 16.)



§ 120-150. Creation; appointment of members.

Article 19.

Commission on Agriculture and Forestry Awareness.

§ 120‑150.  Creation; appointment of members.

There is created an Agriculture and Forestry Awareness Study Commission. Members of the Commission shall be citizens of North Carolina who are interested in the vitality of the agriculture and forestry sectors of the State's economy. Members shall be as follows:

(1)        Three appointed by the Governor;

(2)        Three appointed by the President Pro Tempore of the Senate;

(3)        Three appointed by the Speaker of the House;

(4)        The chairman of the House Agriculture Committee;

(5)        The chairman of the Senate Agriculture Committee;

(6)        The Commissioner of Agriculture or the Commissioner's designee;

(7)        A member of the Board of Agriculture designated by the chairman of the Board of Agriculture;

(8)        The President of the North Carolina Farm Bureau Federation, Inc., or the President's designee;

(9)        The Master of the North Carolina State Grange or the Master's designee;

(10)      The Secretary of Environment and Natural Resources or the Secretary's designee; and

(11)      The President of the North Carolina Forestry Association, Inc., or the President's designee.

Members shall be appointed for two‑year terms beginning October 1 of each odd‑numbered year. The cochairmen of the Commission shall be the chairmen of the Senate and House Agriculture Committees respectively. (1985, c. 792, s. 20.1; 1989, c. 727, s. 218(81); 1989 (Reg. Sess., 1990), c. 1004, s. 19(b); 1991 (Reg. Sess., 1992), c. 785, s. 1; 1993, c. 23, s. 1; 1995, c. 490, s. 5; 1997‑443, s. 11A.119(a); 2001‑474, s. 14.)



§ 120-151. Advisory Committee.

§ 120‑151.  Advisory Committee.

Upon proper motion and by a vote of a majority of the members present, the Commission may appoint an Advisory Committee. Members of the Advisory Committee should be from the various organizations, commodity groups, associations, and councils representing agriculture and forestry. The purpose of the Advisory Committee shall be to render technical advice and assistance to the Commission. The Advisory Committee shall consist of no more than 20 members plus a chairman who shall be appointed by the cochairmen of the Commission. (1985, c. 792, s. 20.1; 1991 (Reg. Sess., 1992), c. 785, s. 2.)



§ 120-152. Subsistence and travel expenses.

§ 120‑152.  Subsistence and travel expenses.

The members of the Commission who are members of the General Assembly shall receive subsistence and travel allowances at the rate set forth in G.S. 120‑3.1. Members who are officials or employees of the State of North Carolina shall receive subsistence and travel allowances at the rate set forth in G.S. 138‑6. All other members plus the Chairman of the Advisory Committee shall be paid the per diem allowances at the rates set forth in G.S. 138‑5. Other members of the Advisory Committee shall serve on a voluntary basis and not receive subsistence and travel expenses. (1985, c. 792, s. 20.1.)



§ 120-153. Facilities and staff.

§ 120‑153.  Facilities and staff.

The Commission may hold its meetings in the State Legislative Building with the approval of the Legislative Services Commission. The Legislative Services Commission shall provide necessary professional and clerical assistance to the Commission. (1985, c. 792, s. 20.1.)



§ 120-154. Duties.

§ 120‑154.  Duties.

The Commission shall bring to the attention of the General Assembly the influence of agriculture and forestry on the economy of the State, develop alternatives for increasing the public awareness of agriculture and forestry, study the present status of agriculture and forestry, identify problems limiting future growth and development of the industry, develop an awareness of the importance of science and technological development to the future of agriculture and forestry industries, and formulate plans for new State initiatives and support for agriculture and forestry and for the expansion of opportunities in these sectors.

In conducting its study the Commission may hold public hearings and meetings across the State.

The Commission shall report to the General Assembly at least one month prior to the first regular session of each General Assembly. (1985, c. 792, s. 20.1; 1991 (Reg. Sess., 1992), c. 785, s. 3.)



§ 120-155. Reserved for future codification purposes.

§ 120‑155.  Reserved for future codification purposes.



§ 120-156. Reserved for future codification purposes.

§ 120‑156.  Reserved for future codification purposes.



§ 120-157. Reserved for future codification purposes.

§ 120‑157.  Reserved for future codification purposes.



§ 120-158. Creation of Commission.

Article 20.

Joint Legislative Commission on Municipal Incorporations.

Part 1. Organization.

§ 120‑158.  Creation of Commission.

(a)        There is created the Joint Legislative Commission on Municipal Incorporations, referred to in this Article as "Commission".

(b)        The Commission shall consist of six members, appointed as follows:

(1)        Two Senators appointed by the President Pro Tempore of the Senate;

(2)        Two House members appointed by the Speaker;

(3)        One city manager or elected city official, appointed by the President Pro Tempore of the Senate from a list of three eligible persons nominated by the North Carolina League of Municipalities; and

(4)        One county commissioner or county manager, appointed by the Speaker from a list of three eligible persons nominated by the North Carolina Association of County Commissioners. (1985 (Reg. Sess., 1986), c. 1003, s. 1; 1991, c. 739, s. 17.)



§ 120-159. Terms.

§ 120‑159.  Terms.

Members shall be appointed for terms ending June 30, 1987, and subsequently for two‑year terms beginning July 1, 1987, and biennially thereafter. A member eligible when appointed may continue for the remainder of the term regardless of the member's continued eligibility for the category. The Commission shall elect a chairman from its membership for a one‑year term. (1985 (Reg. Sess., 1986), c. 1003, s. 1.)



§ 120-160. Compensation.

§ 120‑160.  Compensation.

Members of the Commission who are members of the General Assembly shall receive subsistence and travel allowances as provided by G.S. 120‑3.1. Members who are State officers or employees shall receive subsistence and travel allowances as provided by G.S. 138‑6. All other members shall receive per diem, subsistence, and travel allowances as provided by G.S. 138‑5. (1985 (Reg. Sess., 1986), c. 1003, s. 1.)



§ 120-161. Facilities and staff.

§ 120‑161.  Facilities and staff.

The Commission may meet in the Legislative Building or the Legislative Office Building. Staff for the Commission shall be provided by the Legislative Services Commission. The Commission may contract with the School of Government at the University of North Carolina at Chapel Hill, the Local Government Commission, the Department of Environment and Natural Resources, or other agencies as may be necessary in completing any required studies, within the funds appropriated to the Commission. (1985 (Reg. Sess., 1986), c. 1003, s. 1; 1989, c. 727, s. 218(82); 1997‑443, s. 11A.119(a); 2006‑264, s. 29(j).)



§ 120-162. Reserved for future codification purposes.

§ 120‑162.  Reserved for future codification purposes.



§ 120-163. Petition.

Part 2. Procedure for Incorporation Review.

§ 120‑163.  Petition.

(a)        The process of seeking the recommendation of the Commission is commenced by filing with the Commission a petition signed by fifteen percent (15%) of the registered voters of the area proposed to be incorporated, but by not less than 25 registered voters of that area, asking for incorporation. The voter shall sign the petition and also clearly print that voter's name adjacent to the signature. The petition must also contain the voter's residence address and date of birth.

(b)        The petition must be verified by the county board of elections of the county where the voter is alleged to be registered. The board of elections shall cause to be examined the signature, shall place a check mark beside the name of each signer who is qualified and registered to vote in that county in the area proposed to be incorporated, and shall attach to the petition a certificate stating the number of voters registered in that county in the area proposed to be incorporated, and the total number of registered voters who have been verified. The county board of elections shall return the petition to the person who presented it within 15 working days of receipt. That period of 15 working days shall be tolled for any period of time that is also either two weeks before or one week after a primary or election being conducted by the county board of elections.

(c)        The petition must include a proposed name for the city, a map of the city, a list of proposed services to be provided by the proposed municipality, the names of three persons to serve as interim governing board, a proposed charter, a statement of the estimated population, assessed valuation, degree of development, population density, and recommendations as to the form of government and manner of election. The petition must contain a statement that the proposed municipality will have a budget ordinance with an ad valorem tax levy of at least five cents (5¢) on the one hundred dollar ($100.00) valuation upon all taxable property within its corporate limits. The petition must contain a statement that the proposed municipality will offer four of the following services no later than the first day of the third fiscal year following the effective date of the incorporation: (i) police protection; (ii) fire protection; (iii) solid waste collection or disposal; (iv) water distribution; (v) street maintenance; (vi) street construction or right‑of‑way acquisition; (vii) street lighting; and (viii) zoning. In order to qualify for providing police protection, the proposed municipality must propose either to provide police service or to have services provided by contract with a county or another municipality that proposes that the other government be compensated for providing supplemental protection. The proposed municipality may not contain any noncontiguous areas.

(d)        The petitioners must present to the Commission the verified petition from the county board of elections.

(e)        A petition must be submitted to the Commission at least 60 days prior to convening of the next regular session of the General Assembly in order for the Commission to make a recommendation to that session. (1985 (Reg. Sess., 1986), c. 1003, s. 1; 1999‑458, s. 1; 2001‑353, s. 6.)



§ 120-164. Notification.

§ 120‑164.  Notification.

(a)        Not later than five days before submitting the petition to the Commission, the petitioners shall notify:

(1)        The board or boards of county commissioners of the county or counties where the proposed municipality is located;

(2)        All cities within that county or counties; and

(3)        All cities in any other county that are within five miles of the proposed municipality of the intent to present the petition to the Commission.

(b)        The petitioners shall also publish, one per week for two consecutive weeks, with the second publication no later than seven days before submitting the petition to the Commission, notice in a newspaper of general circulation in the area proposed to be incorporated of the intent to present the petition to the Commission. (1985 (Reg. Sess., 1986), c. 1003, s. 1.)



§ 120-165. Initial inquiry.

§ 120‑165.  Initial inquiry.

(a)        The Commission shall, upon receipt of the petition, determine if the requirements of G.S. 120‑163 and G.S. 120‑164 have been met. If it determines that those requirements have not been met, it shall return the petition to the petitioners. The Commission shall also publish in the North Carolina Register notice that it has received the petition.

(b)        If it determines that those requirements have been met, it shall conduct further inquiry as provided by this Part. (1985 (Reg. Sess., 1986), c. 1003, s. 1.)



§ 120-166. Additional criteria; nearness to another municipality.

§ 120‑166.  Additional criteria; nearness to another municipality.

(a)        The Commission may not make a positive recommendation if the proposed municipality is located within one mile of a municipality of 5,000 to 9,999, within three miles of a municipality of 10,000 to 24,999, within four miles of a municipality of 25,000 to 49,999, or within five miles of a municipality of 50,000 or over, according to the most recent decennial federal census, or according to the most recent annual estimate of the Office of State Budget and Management if the municipality was incorporated since the return of that census. For purposes of this section, "municipality" means a city as defined by G.S. 160A‑1(2) or a county that has exercised its authority under Article 24 of Chapter 153A of the General Statutes.

(b)        Subsection (a) of this section does not apply in the case of proximity to a specific municipality if:

(1)        The proposed municipality is entirely on an island that the nearby city is not on;

(2)        The proposed municipality is separated by a major river or other natural barrier from the nearby city, such that provision of municipal services by the nearby city to the proposed municipality is infeasible or the cost is prohibitive, and the Commission shall adopt policies to implement this subdivision;

(3)        The municipalities within the distances described in subsection (a) of this section by resolution express their approval of the incorporation; or

(4)        An area of at least fifty percent (50%) of the proposed municipality has petitioned for annexation to the nearby city under G.S. 160A‑31 within the previous 12 months before the incorporation petition is submitted to the Commission but the annexation petition was not approved. (1985 (Reg. Sess., 1986), c. 1003, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 25; 1998‑150, s. 2; 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b); 2005‑35, s. 2.)



§ 120-167. Additional criteria; population.

§ 120‑167.  Additional criteria; population.

The Commission may not make a positive recommendation unless the proposed municipality has a permanent population of at least 100 and a population density (either permanent or seasonal) of at least 250 persons per square mile. (1985 (Reg. Sess., 1986), c. 1003, s. 1; 1999‑458, s. 2.)



§ 120-168. Additional criteria; development.

§ 120‑168.  Additional criteria; development.

The Commission may not make a positive recommendation unless forty percent (40%) of the area is developed for residential, commercial, industrial, institutional, or governmental uses, or is dedicated as open space under the provisions of a zoning ordinance, subdivision ordinance, conditional or special use permit, or recorded restrictive covenants. (1985 (Reg. Sess., 1986), c. 1003, s. 1; 1999‑458, s. 3.)



§ 120-169. Additional criteria; area unincorporated.

§ 120‑169.  Additional criteria; area unincorporated.

The Commission may not make a positive recommendation if any of the proposed municipality is included within the boundary of another incorporated municipality, as defined by G.S. 153A‑1(1), or if any of the proposed municipality is included within the boundary of a county that has exercised its authority under Article 24 of Chapter 153A of the General Statutes. (1985 (Reg. Sess., 1986), c. 1003, s. 1; 2005‑35, s. 3.)



§ 120-169.1. Additional criteria; level of development, services; financial impact on other local governments.

§ 120‑169.1.  Additional criteria; level of development, services; financial impact on other local governments.

(a)        Repealed by Session Laws 1999‑458, s. 4.

(b)        Services.  The Commission may not make a positive recommendation unless the area to be incorporated submits a plan for providing a reasonable level of municipal services. This plan shall be based on the proposed services stated in the petition under G.S. 120‑163(c).

(c)        The Commission in its report shall indicate the impact on other municipalities and counties of diversion of already levied local taxes or State‑shared revenues from existing local governments to support services in the proposed municipality. (1998‑150, s. 3; 1999‑458, s. 4.)



§ 120-170. Findings as to services.

§ 120‑170.  Findings as to services.

The Commission may not make a positive recommendation unless it finds that the proposed municipality can provide at a reasonable tax rate the services requested by the petition, and finds that the proposed municipality can provide at a reasonable tax rate the types of services usually provided by similar municipalities. In making findings under this section, the Commission shall take into account municipal services already being provided. (1985 (Reg. Sess., 1986), c. 1003, s. 1.)



§ 120-171. Procedures if findings made.

§ 120‑171.  Procedures if findings made.

(a)        If the Commission finds that it may not make a positive recommendation because of the provisions of G.S. 120‑166 through G.S. 120‑170, it shall make a negative recommendation to the General Assembly. The report to the General Assembly shall list the grounds on which a negative recommendation is made, along with specific findings. If a negative recommendation is made, the Commission shall notify the petitioners of the need for a legally sufficient description of the proposed municipality if the proposal is to be considered by the General Assembly. At the request of a majority of the members of the interim board named in the petition, the Commission may conduct a public hearing and forward any comments or findings made as a result of that hearing along with the negative recommendation.

(b)        If the Commission determines that it will not be barred from making a positive recommendation by G.S. 120‑166 through G.S. 120‑170, it shall require that petitioners have a legally sufficient description of the proposed municipality prepared at their expense as a condition of a positive recommendation.

(c)        If the Commission determines that it is not barred from making a positive recommendation, it shall make a positive recommendation to the General Assembly for incorporation.

(d)        The report of the Commission on a petition shall be in a form determined by the Commission to be useful to the General Assembly. (1985 (Reg. Sess., 1986), c. 1003, s. 1.)



§ 120-172. Referendum.

§ 120‑172.  Referendum.

Based on information received at the public hearing, the Commission may recommend that any incorporation act passed by the General Assembly shall be submitted to a referendum, except if the petition contained the signatures of fifty percent (50%) of registered voters the Commission shall not recommend a referendum. (1985 (Reg. Sess., 1986), c. 1003, s. 1.)



§ 120-173. Modification of petition.

§ 120‑173.  Modification of petition.

With the agreement of the majority of the persons designated by the petition as an interim governing board, the Commission may submit to the General Assembly recommendations based on deletion of areas from the petition, as long as there are no noncontiguous areas. (1985 (Reg. Sess., 1986), c. 1003, s. 1.)



§ 120-174. Deadline for recommendations.

§ 120‑174.  Deadline for recommendations.

If the petition is timely received under G.S. 120‑163(e), the Commission shall make its recommendation to the General Assembly no later than 60 days after convening of the next regular session after submission of the petition. (1985 (Reg. Sess., 1986), c. 1003, s. 1.)



§§ 120-175 through 120-179. Reserved for future codification purposes.

§§ 120‑175 through 120‑179.  Reserved for future codification purposes.



§ 120-180. Commission; creation.

Article 21.

The North Carolina Study Commission on Aging.

§ 120‑180.  Commission; creation.

The North Carolina Study Commission on Aging is created to study and evaluate the existing system of delivery of State services to older adults and to recommend an improved system of delivery to meet the present and future needs of older adults.  This study shall be a continuing one and the evaluation ongoing, as the population of older citizens grows and as old problems faced by older citizens magnify and are augmented by new problems. (1987, c. 873, s. 13.1)



§ 120-181. Commission; duties.

§ 120‑181.  Commission; duties.

The Commission shall study the issues of availability and accessibility of health, mental health, social, and other services needed by older adults.  In making this study the Commission shall:

(1)        Study the needs of older adults in North Carolina;

(2)        Assess the current status of the adequacy and of the delivery of health, mental health, social, and other services to older adults;

(3)        Collect current and long range data on the older adult population and disseminate this data on an ongoing basis to agencies and organizations that are concerned with the needs of older adults;

(4)        Develop a comprehensive data base relating to older adults, which may be used to facilitate both short and long range agency planning for services for older adults and for delivery of these services;

(5)        Document and review requests of federal, State, regional, and local governments for legislation or appropriations for services for older adults, and make recommendations after review;

(6)        Evaluate long‑term health care and its non‑institutional alternatives;

(7)        Propose a plan for the development and delivery of State services for older adults that, if implemented, would, over 10 years, result in a comprehensive, cost‑effective system of services for older adults;

(8)        Study all issues and aspects of gerontological concerns and problems, including but not limited to Alzheimer's Disease; and

(9)        Carry out any other evaluations the Commission considers necessary to perform its mandate. (1987, c. 873, s. 13.1.)



§ 120-182. Commission; membership.

§ 120‑182.  Commission; membership.

The Commission shall consist of 17 members, as follows:

(1)        The Secretary of the Department of Health and Human Services or his, the Secretary's, delegate shall serve ex officio as a non‑voting member;

(2)        Eight shall be appointed by the Speaker of the House of Representatives, five being members of the House of Representatives at the time of their appointment, and at least two being planners for or providers of health, mental health, or social services to older adults; and

(3)        Eight shall be appointed by the President Pro Tempore of the Senate, five being members of the Senate at the time of their appointment, and at least two being planners for or providers of health, mental health, or social services to older adults.

Any vacancy shall be filled by the appointing authority who made the initial appointment and by a person having the same qualifications. All initial appointments shall be made within one calendar month from the effective date of this Article [July 1, 1987]. Members' terms shall last for two years. Members may be appointed to a maximum of three consecutive terms and may be appointed again after having been off the Commission for two years.  (1987, c. 873, s. 13.1; 1991, c. 739, s. 18; 1997‑443, s. 11A.118(a); 2009‑142, s. 1.)



§ 120-183. Commission; meetings.

§ 120‑183.  Commission; meetings.

The Commission shall have its initial meeting no later than October 1, 1987, at the call of the President of the Senate and Speaker of the House.  The President Pro Tempore of the Senate and the Speaker of the House of Representatives shall appoint a cochairman each from the membership of the Commission.  The Commission shall meet upon the call of the cochairmen. (1987, c. 873, s. 13.1; 1991, c. 739, s. 19.)



§ 120-184. Commission; reimbursement.

§ 120‑184.  Commission; reimbursement.

The Commission members shall receive no salary as a result of serving on the Commission but shall receive necessary subsistence and travel expenses in accordance with the provisions of G.S. 120‑3.1, G.S. 138‑5 and G.S. 138‑6, as applicable. (1987, c. 873, s. 13.1.)



§ 120-185. Commission; public hearings.

§ 120‑185.  Commission; public hearings.

The Commission may hold public meetings across the State to solicit public input with respect to the issues of aging in North Carolina. (1987, c. 873, s. 13.1.)



§ 120-186. Commission; authority.

§ 120‑186.  Commission; authority.

The Commission has the authority to obtain information and data from all State officers, agents, agencies and departments, while in discharge of its duties, pursuant to the provisions of G.S. 120‑19, as if it were a committee of the General Assembly.  The Commission shall also have the authority to call witnesses, compel testimony relevant to any matter properly before the Commission, and subpoena records and documents, provided that any patient record shall have patient identifying information removed.  The provisions of G.S. 120‑19.1 through G.S. 120‑19.4 shall apply to the proceedings of the Commission as if it were a joint committee of the General Assembly.  In addition to the other signatures required for the issuance of a subpoena under this section, the subpoena shall also be signed by the cochairmen of the Commission.  Any cost of providing information to the Commission not covered by G.S. 120‑19.3 may be reimbursed by the Commission from funds appropriated  to it for its continuing study. (1987, c. 873, s. 13.1.)



§ 120-186.1. Commission; Alzheimer's Subcommittee, Long-Term Care Subcommittee, and other subcommittees.

§ 120‑186.1.  Commission; Alzheimer's Subcommittee, Long‑Term Care Subcommittee, and other subcommittees.

(a)        The Commission cochairs shall appoint subcommittees as needed to assist with the completion of the work of the Commission. These subcommittees may include an Alzheimer's Subcommittee, a Long‑Term Care Subcommittee, or other special subject subcommittees. The cochairs shall appoint as members of any subcommittee not more than four Commission members and at least four but no more than eight non‑Commission members.

(b)        The Commission cochairs shall prescribe the duties of any subcommittee created. Duties of the Alzheimer's Subcommittee may include conducting studies on the availability and efficacy of currently existing geriatric or memory disorder services and programs, advising the Commission on matters regarding Alzheimer's services and programs, and recommending to the Commission solutions to related problems. Duties of the Long‑Term Care Subcommittee may include developing a long‑term care policy for the State that has at least the following elements:

(1)        Promotes elder independence, choice, and dignity;

(2)        Provides a seamless, uniform system of flexible and responsive services;

(3)        Provides single‑entry access;

(4)        Includes a wide range of home and community‑based services available to all elderly who need them but targeted primarily to the most frail, needy elderly;

(5)        Provides care and services at the least expense in the least confusing manner and based on the desires of the elder population and their families;

(6)        Expands Medicaid income eligibility to allow more services in the home and community;

(7)        Creates a single agency and budget stream to administer services to the elderly; and

(8)        Approaches long‑term care within the context of the entire health care system. (1989, c. 368, s. 1; 1995 (Reg. Sess., 1996), c. 583, s. 1; 1999‑76, s. 1.)



§ 120-187. Commission; reports.

§ 120‑187.  Commission; reports.

The Commission shall report to the General Assembly and the Governor the results of its study and recommendations.  A written report shall be submitted to each bienniel session of the General Assembly at its convening. (1987, c. 873, s. 13.1.)



§ 120-188. Commission; staff; meeting place.

§ 120‑188.  Commission; staff; meeting place.

The Commission may contract for clerical or professional staff or for any other services it may require in the course of its on‑going study. At the request of the Commission, the Legislative Services Commission may supply members of the staff of the Legislative Services Office and clerical assistance to the Commission as the Legislative Services Commission considers appropriate.

The Commission may, with the approval of the Legislative Services Commission, meet in the State Legislative Building or the Legislative Office Building. (1987, c. 873, s. 13.1.)



§§ 120-189 through 120-194. Reserved for future codification purposes.

§§ 120‑189 through 120‑194.  Reserved for future codification purposes.



§ 120-195. Commission created; purpose.

Article 22.

The Public Health Study Commission.

§ 120‑195.  Commission created; purpose.

There is established the Public Health Study Commission. The Commission shall examine the public health system to determine its effectiveness and efficiency in assuring the delivery of public health services to the citizens of North Carolina. (1993 (Reg. Sess., 1994), c. 771, s. 2.1, 8.1; 1995, c. 358, s. 6; c. 437, s. 4; c. 467, s. 3; c. 507, s. 23A.6(b).)



§ 120-196. Commission duties.

§ 120‑196.  Commission duties.

The Commission shall study the availability and accessibility of public health services to all citizens throughout the State. In conducting the study the Commission shall:

(1)        Determine whether the public health services currently available in each local health department conform to the mission and essential services established under G.S. 130A‑1.1;

(2)        Study the workforce needs of each local department, including salary levels, professional credentials, and continuing education requirements, and determine the impact that shortages of public health professional personnel have on the delivery of public health services in local health departments;

(3)        Review the status and needs of local health departments relative to facilities, and the need for the development of minimum standards governing the provision and maintenance of these facilities;

(4)        Propose a long‑range plan for funding the public health system, which plan shall include a review and evaluation of the current structure and financing of public health in North Carolina and any other recommendations the Commission deems appropriate based on its study activities;

(5)        Conduct any other studies or evaluations the Commission considers necessary to effectuate its purpose; and

(6)        Study the capacity of small counties to meet the core public health functions mandated by current State and federal law. The Commission shall consider whether the current local health departments should be organized into a network of larger multidistrict community administrative units. In making its recommendations on this study, the Commission shall consider whether the State should establish minimum populations for local health departments, and if so, shall recommend the number of and configuration for these multicounty administrative units and shall recommend a series of incentives to ease county transition into these new arrangements. (1993 (Reg. Sess., 1994), c. 771, s. 2.1; 1995, c. 507, s. 23A.6(a), (b); 1997‑502, s. 11.)



§ 120-197. Commission membership; vacancies; terms.

§ 120‑197.  Commission membership; vacancies; terms.

(a)        The Commission shall consist of 17 members, one of whom shall be the State Health Director. The Speaker of the House of Representatives shall appoint seven members, two of whom shall be selected from among the following: the UNC School of Public Health, the North Carolina Primary Care Association, the North Carolina Home Care Association, the North Carolina Pediatric Society, and the North Carolina Citizens for Public Health. Five of the Speaker's appointees shall be persons who are members of the House of Representatives at the time of their appointment, one of the five being the Representative who chairs the House standing committee related to health matters. The President Pro Tempore of the Senate shall appoint seven members, two of whom shall be selected from among the following: the North Carolina Health Directors' Association, the North Carolina Public Health Association, the Association of Public Health Nurses, the North Carolina Environmental Health Supervisors' Association, and the North Carolina Association of Public Health Educators. Five of the President Pro Tempore's appointees shall be persons who are members of the Senate at the time of their appointment, one of the five being the Senator who chairs the Senate standing committee related to health matters. The Governor shall appoint one member from either the North Carolina Medical Society or the North Carolina Hospital Association. The Lieutenant Governor shall appoint one member from either the North Carolina Association of County Commissioners or the Association of North Carolina Boards of Health.

(b)        Vacancies shall be filled by the official who made the initial appointment using the same criteria as provided by this section. All initial appointments shall be made within one calendar month from the effective date of this Article.

(c)        Legislative members appointed by the Speaker and the President Pro Tempore shall serve two‑year terms. The public members initially appointed by the Speaker and the President Pro Tempore shall each serve a three‑year term. The members initially appointed by the Governor and the Lieutenant Governor shall each serve a one‑year term. Thereafter, the terms of all Commission members shall be for two years. (1993 (Reg. Sess., 1994), c. 771, s. 2.1, 8.1; 1995, c. 358, s. 6; c. 437, s. 4; 467, s. 3; c. 507, s. 23A.6(b).)



§ 120-198. Commission meetings.

§ 120‑198.   Commission meetings.

The Commission shall have its first meeting not later than 60 days after the sine die adjournment of the 1993 General Assembly at the call of the President Pro Tempore of the Senate and the Speaker of the House of Representatives. The President Pro Tempore of the Senate and the Speaker of the House of Representatives shall each appoint one legislative member of the Commission to serve as cochair. The Commission shall meet upon the call of the cochairs. (1993 (Reg. Sess., 1994), c. 771, s. 2.1, 8.1; 1995, c. 358, s. 6; c. 437, s. 4; c. 467, s. 3; c. 507, s. 23A.6(b).)



§ 120-199. Commission reimbursement.

§ 120‑199.  Commission reimbursement.

The Commission members shall receive no salary as a result of serving on the Commission but shall receive necessary subsistence and travel expenses in accordance with G.S. 120‑3.1, 138‑5, and 138‑6, as applicable. (1993 (Reg. Sess., 1994), c. 771, ss. 2.1, 8.1; 1995, c, 358, s. 6; c. 437, s. 4; c. 467, s. 3; c. 507, s. 23A.6(b).)



§ 120-200. Commission subcommittees; non-Commission membership.

§ 120‑200.  Commission subcommittees; non‑Commission membership.

The Commission cochairs may establish subcommittees for the purpose of making special studies pursuant to its duties, and may appoint non‑Commission members to serve on each subcommittee as resource persons. Resource persons shall be voting members of the subcommittee and shall receive subsistence and travel expenses in accordance with G.S. 138‑5 and G.S. 138‑6. (1993 (Reg. Sess., 1994), c. 771, s. 2.1, 8.1; 1995, c. 358, s. 6; c. 437, s. 4; c. 467, s. 3; c. 507, s. 23A.6(b).)



§ 120-201. Commission authority.

§ 120‑201.  Commission authority.

The Commission may obtain information and data from all State officers, agents, agencies, and departments, while in discharge of its duties, under G.S. 120‑19, as if it were a committee of the General Assembly. The Commission also may call witnesses, compel testimony relevant to any matter properly before the Commission, and subpoena records and documents, provided that any patient record shall have patient identifying information removed. The provisions of G.S. 120‑19.1 through G.S. 120‑19.4 shall apply to the proceedings of the Commission as if it were a joint committee of the General Assembly. In addition to the other signatures required for the issuance of a subpoena under this section, the subpoena shall also be signed by the cochairs of the Commission. Any cost of providing information to the Commission not covered by G.S. 120‑19.3 may be reimbursed by the Commission from funds appropriated to it for its continuing study. (1993 (Reg. Sess., 1994), c. 771, s. 2.1, 8.1; 1995, c. 358, s. 6; c. 437, s. 4; c. 467, s. 3; c. 507, s. 23A.6(b).)



§ 120-202. Commission reports.

§ 120‑202.  Commission reports.

The Commission shall report to the General Assembly, the Governor, and the Lieutenant Governor the results of its study and recommendations. The Commission shall submit its written report not later than 30 days after the convening of each biennial session of the General Assembly. (1993 (Reg. Sess., 1994), c. 771, s. 2.1, 8.1; 1995,.c. 358, s. 6; c. 437, s. 4; c. 467, s. 3; c. 507, s. 23A.6(b).)



§ 120-203. Commission staff; meeting place.

§ 120‑203.  Commission staff; meeting place.

The Commission may contract for clerical and professional staff or for any other services it may require in the course of its ongoing study.

The Commission may, with the approval of the Legislative Services Commission, meet in the State Legislative Building or the Legislative Office Building. (1993 (Reg. Sess., 1994), c. 771, s. 2.1; 1995,  c. 358, s. 6; c. 437, s. 4; c. 467, s. 3; c. 507, s. 23A.6(b).)



§§ 120-204 through 120-207: Repealed by Session Laws 2006-32, s. 2, effective June 29, 2006.

Article 23.

The Legislative Study Commission on Mental Health, Developmental Disabilities, and Substance Abuse Services.

§§ 120‑204 through 120‑207: Repealed by Session Laws 2006‑32, s. 2, effective June 29, 2006.



§§ 120-208 through 120-214. Reserved for future codification purposes.

§§ 120‑208 through 120‑214.  Reserved for future codification purposes.



§ 120-215. Commission created; purpose.

Article 24.

The Legislative Study Commission on Children and Youth.

§ 120‑215.  Commission created; purpose.

There is created the Legislative Study Commission on Children and Youth. The purpose of the Commission is to study and evaluate the system of delivery of services to children and youth and to make recommendations to improve service delivery to meet present and future needs of the children and youth of this State. This study shall be a continuing one and the evaluation ongoing. (1997‑390, s. 11.)



§ 120-216. Commission duties.

§ 120‑216.  Commission duties.

The Commission shall have the following duties:

(1)        Study the needs of children and youth. This study shall include, but is not limited to:

a.         Determining the adequacy and appropriateness of services:

1.         To children and youth receiving child welfare services;

2.         To children and youth in the juvenile court system;

3.         Provided by the Division of Social Services and the Department of Juvenile Justice and Delinquency Prevention;

4.         To children and youth served by the Mental Health, Developmental Disabilities, and Substance Abuse Services system.

b.         Developing methods for identifying and providing services to children and youth not receiving but in need of child welfare services, children and youth at risk of entering the juvenile court system, and children and youth exposed to domestic violence situations.

c.         Developing strategies for addressing the issues of school dropout, teen suicide, and adolescent pregnancy.

d.         Identifying and evaluating the impact on children and youth of other economic and environmental issues.

e.         Identifying obstacles to ensuring that children who are in secure or nonsecure custody are placed in safe and permanent homes within a reasonable period of time and recommending strategies for overcoming those obstacles. The Commission shall consider what, if anything, can be done to expedite the adjudication and appeal of abuse and neglect charges against parents so that decisions may be made about the safe and permanent placement of their children as quickly as possible.

(2)        Evaluate problems associated with juveniles who are beyond the disciplinary control of their parents, including juveniles who are runaways, and develop solutions for addressing the problems of those juveniles.

(3)        Identify strategies for the development and funding of a comprehensive statewide database relating to children and youth to facilitate State agency planning for delivery of services to children and youth.

(4)        Conduct any other studies, evaluations, or assessments necessary for the Commission to carry out its purpose. (1997‑390, s. 11; 1997‑443, s. 11A.118(b); 1999‑423, s. 5; 2000‑137, s. 4(u); 2007‑323, s. 10.10(i).)



§ 120-217. Commission membership; terms; compensation.

§ 120‑217.  Commission membership; terms; compensation.

(a)        The Commission shall consist of 26 members, as follows:

(1)        Eleven members appointed by the Speaker of the House of Representatives, among them:

a.         Five shall be members of the House of Representatives at the time of their appointment, of whom at least one shall also serve on the House of Representatives Appropriations Subcommittee on Health and Human Services, one of whom also serves on the Joint Legislative Education Oversight Committee, one of whom also serves on the Joint Legislative Oversight Committee on Mental Health, Developmental Disabilities, and Substance Abuse Services, and one of whom also serves on the House of Representatives Appropriations Subcommittee on Justice and Public Safety,

b.         One shall be the director of a local health department,

c.         One shall be the director of a county department of social services,

d.         One shall be the parent of a child who is at risk for behavioral, social, health, or safety problems or academic failure,

e.         One shall be a licensed physician who is knowledgeable about the health needs of children and youth,

f.          One shall be a chief district court judge recommended by the Council of Chief District Judges, and

g.         One shall be a representative from the Covenant with North Carolina Children.

(2)        Eleven members appointed by the President Pro Tempore of the Senate, as follows:

a.         Five shall be members of the Senate at the time of their appointment, of whom at least one shall also serve on the Senate Appropriations Committee on Health and Human Services, at least one of whom shall also serve on the Joint Legislative Education Oversight Committee, at least one of whom shall also serve on the Joint Legislative Oversight Committee on Mental Health, Developmental Disabilities, and Substance Abuse Services, and at least one of whom also serves on the Senate Appropriations Committee on Justice and Public Safety,

b.         One shall be the director of a mental health area authority,

c.         One shall be a representative of the Association of County Commissioners,

d.         One shall be a representative of a local board of education,

e.         One shall be a licensed attorney whose practice includes the representation of parents accused of criminal or civil abuse or neglect,

f.          One shall be a chief district court judge recommended by the Council of Chief District Judges,

g.         One shall be a representative from Action for Children of North Carolina, and

h.         One shall be a representative from the North Carolina Child Fatality Task Force.

(3)        The following shall serve ex officio as nonvoting members of the Commission:

a.         The Secretary of Health and Human Services, or the Secretary's designee,

b.         The State Superintendent of Public Instruction, or the Superintendent's designee,

c.         The Secretary of Administration, or the Secretary's designee, and

d.         The Director of the Administrative Office of the Courts, or the Director's designee.

(b)        Any vacancy shall be filled by the appointing authority who made the initial appointment and by a person having the same qualification. Members' terms shall last for two years. Members may be appointed to a maximum of three consecutive terms and may be appointed again after having been off the Commission for two years.

(c)        Commission members shall receive no salary as a result of serving on the Commission and the Task Force on the Coordination of Children's Services but shall receive necessary subsistence and travel expenses in accordance with G.S. 120‑3.1, 138‑5, and 138‑6, as applicable.  (1997‑390, s. 11; 1997‑443, ss. 11A‑120, 11A‑121, 11A‑122; 1997‑483, s. 3.1; 2007‑323, s. 10.10(i); 2009‑142, s. 2.)



§ 120-218. Commission meetings; public hearings; staff.

§ 120‑218.  Commission meetings; public hearings; staff.

(a)        The Commission shall hold its initial meeting at the call of the Speaker of the House of Representatives and the President Pro Tempore of the Senate. Subsequent meetings shall be held upon the call of the Commission cochairs. The Speaker of the House of Representatives and the President Pro Tempore of the Senate shall appoint a cochair each from the membership of the Commission.

(b)        The Commission may hold public hearings across the State to solicit public input with respect to issues relating to children and youth.

(c)        The Commission may contract for clerical or professional staff or for any other services it may require in the course of its ongoing study. At the request of the Commission, the Legislative Services Commission may supply members of the staff of the Legislative Services Office and clerical assistance to the Commission as the Legislative Services Commission considers appropriate. The Commission and the Task Force on the Coordination of Children's Services may, with the approval of the Legislative Services Commission, meet in the State Legislative Building or the Legislative Office Building. (1997‑390, s. 11; 2007‑323, s. 10.10(i).)



§ 120-219. Commission reports.

§ 120‑219.  Commission reports.

The Commission shall report to the General Assembly and to the Governor the results of its study and recommendations. A written report shall be submitted to each biennial session of the General Assembly at its convening. (1997‑390, s. 11.)



§ 120-220. Commission authority.

§ 120‑220.  Commission authority.

The Commission and the Task Force on the Coordination of Children's Services has the authority to obtain information and data from all State officers, agents, agencies, and departments, while in discharge of its duties, pursuant to G.S. 120‑19, as if it were a committee of the General Assembly. (1997‑390, s. 11; 2007‑323, s. 10.10(i).)



§ 120-221. Task Force on the Coordination of Children's Services.

§ 120‑221.  Task Force on the Coordination of Children's Services.

(a)        There is created the Task Force on the Coordination of Children's Services, which shall be a Task Force of the Commission. The following members of the Commission shall serve on the Task Force:

(1)        Five of the Commission members appointed by the Speaker of the House of Representatives, as follows:

a.         The Commission member who serves on the House of Representatives Appropriations Subcommittee on Health and Human Services, and the Commission member who is a member of the House of Representatives and who also serves on the Legislative Oversight Committee on Mental Health, Developmental Disabilities, and Substance Abuse Services,

b.         The Commission member who is a local health director,

c.         The Commission member who is the parent of a child at risk for behavioral, social, health, or safety problems or academic failure, and

d.         The Commission member who is the director of a county department of social services.

(2)        Five of the Commission members appointed by the President Pro Tempore of the Senate, as follows:

a.         The Commission member who is a member of the Senate and serves on the Joint Legislative Education Oversight Committee, and the Commission member who serves on the Senate Appropriations Committee on Justice and Public Safety,

b.         The Commission member who represents a local board of education,

c.         The Commission member who is a representative of Action for Children of North Carolina, and

d.         The Commission member who is the director of an area authority or county program.

(3)        One designee of each of the following ex officio Commission members:

a.         The Secretary of Health and Human Services,

b.         The Superintendent of Public Instruction, and

c.         The Secretary of Administration.

(4)        Each cochair of the Commission shall appoint one of the Task Force members as cochair of the Task Force.

(b)        The purpose of the Task Force is to study and recommend changes to the Commission, the Governor, and the General Assembly to improve collaboration and coordination among agencies that provide services to children, youth, and families with multiple service needs. Task Force recommendations shall include mechanisms for establishing clear State leadership, consistent policy direction, and increased accountability at the State and local levels. As part of its work, the Task Force shall:

(1)        Identify existing State, regional, and local collaborative bodies (including their charges, scopes of authority, and accountability requirements) that have been created by legislation, administrative rule, or agency policy and that are charged with serving, protecting, or improving the well‑being of North Carolina's children, youth, and families. Once it has identified the collaborative bodies, the Task Force shall consider how they could be consolidated, reorganized, or eliminated in order to improve their effectiveness and accountability, increase the likelihood that key players will actively participate, and reduce unnecessary duplication of effort. The Task Force shall also consider the creation of a mechanism for coordination and communication among the State and local collaborative bodies, incentives for collaboration, clarification of roles among agencies, and ways to monitor the extent to which groups are collaborating.

(2)        Study the practices of agencies currently implementing a system of care platform of practices and make recommendations regarding whether to adopt those practices statewide and across child‑serving agencies as the preferred mechanism for providing services to children, youth, and families. In examining this issue, the Task Force shall identify those State and local agencies that are currently implementing practices that are consistent with a system of care, those states that have implemented a system of care as a statewide policy initiative, and the extent to which a system of care is cost‑effective.

(3)        The Task Force shall also examine the following principles that are associated with a system of care and determine whether to recommend the adoption of a State policy that reflects these principles:

a.         Services for children should promote success, safety, and permanence.

b.         Services should be child‑ and family‑centered, giving priority to keeping children with their families, in their home, school, and community.

c.         Services should actively promote early identification and intervention.

d.         Services should be designed to protect the rights of children.

e.         Services shall be integrated and comprehensive, addressing the child's physical, educational, social, and emotional needs through a single child and family team.

f.          Services shall be outcomes‑accountable and tied to a unified child and family plan.

g.         Agency resources and services shall be shared and coordinated.

h.         Services shall be provided as close to home as appropriate in the least restrictive setting consistent with what is known to be effective.

i.          Services shall be culturally competent.

j.          Services shall address the unique strengths, needs, and potential of each child and family, and shall be sufficiently flexible to meet highly individualized child and family needs.

k.         Management of the child‑serving system is a responsibility shared among all public and private child‑serving agencies that should be held collectively accountable for outcomes.

(4)        In reviewing principles relating to a system of care, the Task Force shall determine whether they articulate goals that are measurable and if not, determine whether they could be modified to reflect measurable goals.

(5)        Study any other issues the Task Force determines would improve coordination and collaboration among child‑serving agencies.

(c)        The Task Force shall report at least annually to the Commission or more frequently at the request of the cochairs of the Commission, and shall also report on April 1 of each year to the House of Representatives Appropriations Subcommittee on Health and Human Services, the Senate Appropriations Committee on Health and Human Services, the Joint Legislative Oversight Committee on Mental Health, Developmental Disabilities, and Substance Abuse Services, and the Fiscal Research Division. (2007‑323, s. 10.10(i).)



§ 120-222. Reserved for future codification purposes.

§ 120‑222.  Reserved for future codification purposes.



§ 120-223. Reserved for future codification purposes.

§ 120‑223.  Reserved for future codification purposes.



§ 120-224. Reserved for future codification purposes.

§ 120‑224.  Reserved for future codification purposes.



§ 120-225: Repealed by Session Laws 2001-424, s. 21.13(a).

Article 25.

Joint Legislative Public Assistance Commission.

§ 120‑225: Repealed by Session Laws 2001‑424, s. 21.13(a).



§ 120-226. Commission established; purpose; reports.

Article 25A.

Legislative Commission on Methamphetamine Abuse.

§ 120‑226.  Commission established; purpose; reports.

(a)        Establishment.  The Legislative Commission on Methamphetamine Abuse is established.

(b)        Purpose.  The purpose of the Commission is to study: (i) issues regarding the abuse of methamphetamine precursors used to make methamphetamine and any other issues that are relevant to that topic; (ii) the cost, feasibility, and advisability of developing and implementing data‑tracking mechanisms related to the sale of pseudoephedrine products; (iii) development of programs to curb the use of and access to methamphetamine in North Carolina; (iv) development of training and education programs targeted for employees of establishments where pseudoephedrine products are available for sale; (v) development of programs to educate the citizens of the State on the issues of detection and prevention of clandestine methamphetamine laboratories in the State and to educate the citizens of the State of the restrictions on the sale of pseudoephedrine products set forth in Article 5D of Chapter 90 of the General Statutes.

(c)        Membership.  The Commission shall consist of 22 members to be appointed as follows:

(1)        Two members of the Senate appointed by the President Pro Tempore of the Senate.

(2)        Two members of the House of Representatives appointed by the Speaker of the House of Representatives.

(3)        The Attorney General or the Attorney General's designee.

(4)        The Governor or the Governor's designee.

(5)        One representative from the North Carolina Association of County Directors of Social Services, as appointed by the President Pro Tempore of the Senate.

(6)        One representative from the North Carolina Retail Merchants Association, as appointed by the Speaker of the House of Representatives.

(7)        One representative from the North Carolina Association of Community Pharmacists, as appointed by the President Pro Tempore of the Senate.

(8)        One representative from the Conference of District Attorneys of North Carolina, as appointed by the Speaker of the House of Representatives.

(9)        One representative from the Consumer Healthcare Products Association, as appointed by the President Pro Tempore of the Senate.

(10)      One representative from the North Carolina Sheriffs' Association, Inc., as appointed by the Speaker of the House of Representatives.

(11)      The Secretary of Health and Human Services or the Secretary's designee.

(12)      The Director of the State Bureau of Investigation or the Director's designee.

(13)      One representative from the North Carolina Narcotic Enforcement Officers' Association, as appointed by the President Pro Tempore of the Senate.

(14)      One representative from the North Carolina Association of Chiefs of Police, as appointed by the Speaker of the House of Representatives.

(15)      The Commissioner of Agriculture or the Commissioner's designee.

(16)      The Chair of the Commission on Mental Health or the Chair's designee.

(17)      The Director of the National Drug Intelligence Center or the Director's designee.

(18)      The Administrator of the United States Drug Enforcement or the Administrator's designee.

(19)      One representative from the National Association of Chain Drug Stores, as appointed by the President Pro Tempore of the Senate.

(20)      One representative from a child advocacy organization in the State, as appointed by the Speaker of the House of Representatives.

(d)        Terms.  Members shall serve for two‑year terms, with no prohibition against being reappointed, except initial appointments shall be for terms as follows:

(1)        The President Pro Tempore of the Senate shall initially appoint three members for a term of two years and four members for a term of three years.

(2)        The Speaker of the House of Representatives shall initially appoint three members for a term of two years and four members for a term of three years.

Initial terms shall commence on September 1, 2005.

(e)        Cochairs.  The Commission shall have two Cochairs, one senator designated by the President Pro Tempore of the Senate and one representative designated by the Speaker of the House of Representatives from among their respective appointees. The initial terms shall commence on September 1, 2005.

(f)         Vacancies.  A vacancy on the Commission shall be filled in the same manner in which the original appointment was made, and the term shall be for the balance of the unexpired term.

(g)        Compensation.  The Commission members shall receive no salary as a result of serving on the Commission but shall receive per diem, subsistence, and travel expenses in accordance with the provisions of G.S. 120‑3.1, 138‑5, and 138‑6, as applicable. When approved by the Commission, members may be reimbursed for subsistence and travel expenses in excess of the statutory amount.

(h)        Meetings.  The Cochairs shall convene the Commission. Meetings shall be held as often as necessary, but not less than four times a year.

(i)         Quorum.  A majority of the members of the Commission shall constitute a quorum for the transaction of business.

(j)         Staff.  Upon the prior approval of the Legislative Services Commission, the Legislative Services Officer shall assign professional staff to the Commission to aid in its work.

(k)        Reports.  The Commission shall annually report on its activities and recommendations, including any legislative proposals, to the General Assembly. The Commission shall make its first report on or before November 1, 2005.

(l)         Funding.  From funds appropriated to the General Assembly, the Legislative Services Commission shall allocate funds for the purpose of conducting the study provided for in this section. (2005‑434, s. 7.)



§ 120-227. Reserved for future codification purposes.

§ 120‑227.  Reserved for future codification purposes.



§ 120-228. Reserved for future codification purposes.

§ 120‑228.  Reserved for future codification purposes.



§ 120-229. Reserved for future codification purposes.

§ 120‑229.  Reserved for future codification purposes.



§ 120-230. Creation and purpose of the Joint Legislative Oversight Committee on Information Technology.

Article 26.

Joint Legislative Oversight Committee on Information Technology.

§ 120‑230.  Creation and purpose of the Joint Legislative Oversight Committee on Information Technology.

There is established the Joint Legislative Oversight Committee on Information Technology. The Committee shall review current information technology that impacts public policy, including electronic data processing and telecommunications, software technology, and information processing. The goals and objectives of the Committee shall be to develop electronic commerce in the State and to coordinate the use of information technology by State agencies in a manner that assures that the citizens of the State receive quality services from all State agencies and that the needs of the citizens are met in an efficient and effective manner. The Committee shall examine, on a continuing basis, systemwide issues affecting State government information technology, including, but not limited to, State information technology operations, infrastructure, development, financing, administration, and service delivery. The Committee may examine State agency or enterprise‑specific information technology issues. The Committee shall make ongoing recommendations to the General Assembly on ways to improve the effectiveness, efficiency, and quality of State government information technology. (1999‑237, s. 22(a); 2004‑129, s. 7A(b).)



§ 120-231. Committee duties; reports.

§ 120‑231.  Committee duties; reports.

(a)        The Joint Legislative Oversight Committee on Information Technology may:

(1)        Evaluate the current technological infrastructure of State government and information systems use and needs in State government and determine potential demands for additional information staff, equipment, software, data communications, and consulting services in State government during the next 10 years. The evaluation may include an assessment of ways technological infrastructure and information systems use may be leveraged to improve State efficiency and services to the citizens of the State, including an enterprise‑wide infrastructure and data architecture.

(2)        Evaluate information technology governance, policy, and management practices, including policies and practices related to personnel and acquisition issues, on both a statewide and project level.

(3)        Study, evaluate, and recommend changes to the North Carolina General Statutes relating to electronic commerce.

(4)        Study, evaluate, and recommend action regarding reports received by the Committee.

(5)        Study, evaluate, and recommend any changes proposed for future development of the information highway system of the State.

(b)        The Committee may consult with the State Chief Information Officer on statewide technology strategies and initiatives and review all legislative proposals and other recommendations of the State Chief Information Officer.

(c)        The Committee shall submit annual reports to the General Assembly on or before the convening of the regular session of the General Assembly each year. The Committee may submit interim reports at any time it deems appropriate. (1999‑237, s. 22(a); 2004‑129, ss. 7A(c), 36; 2006‑264, s. 10.)



§ 120-232. Committee membership; terms; organization; vacancies.

§ 120‑232.  Committee membership; terms; organization; vacancies.

(a)        The Committee shall consist of 16 members as follows:

(1)        Eight members of the Senate at the time of their appointment, appointed by the President Pro Tempore of the Senate. At least two appointees shall be members of the Senate Appropriations Committee.

(2)        Eight members of the House of Representatives at the time of their appointment, appointed by the Speaker of the House of Representatives. At least two appointees shall be members of the House of Representatives Appropriations Committee.

(3),       (4) Repealed by Session Laws 2004‑129, s. 7A(d), effective July 1, 2004.

(b)        Members of the Committee shall serve terms of two years beginning at the convening of the General Assembly in each odd‑numbered year, with no prohibition against being reappointed, except initial appointments shall begin on appointment and end on the day of convening of the 2005 General Assembly.

(c)        Members may complete a term of service on the Committee even if they do not seek reelection or are not reelected, but resignation or removal from service constitutes resignation or removal from service on the Committee.

(d)        The President Pro Tempore of the Senate and the Speaker of the House of Representatives shall each select a legislative member from their appointees to serve as cochair of the Committee.

(e)        The Committee shall meet at least once a quarter and may meet at other times upon the call of the cochairs. A majority of the members of the Committee shall constitute a quorum for the transaction of business. The affirmative vote of a majority of the members present at meetings of the Committee shall be necessary for action to be taken by the Committee.

(f)         All members shall serve at the will of their appointing officer. A member continues to serve until the member's successor is appointed. A vacancy shall be filled within 30 days by the officer who made the original appointment. (1999‑237, s. 22(a); 2001‑486, s. 2.7; 2004‑129, s. 7A(d).)



§ 120-233. Assistance; per diem; subsistence; and travel allowances.

§ 120‑233.  Assistance; per diem; subsistence; and travel allowances.

(a)        The Committee may contract for consulting services as provided by G.S. 120‑32.02. Upon approval of the Legislative Services Commission, the Legislative Services Officer shall assign professional and clerical staff to assist in the work of the Committee. The professional staff shall include the appropriate staff from the Fiscal Research, Research, Legislative Drafting, and Information Systems Divisions of the Legislative Services Office of the General Assembly. Clerical staff shall be furnished to the Committee through the offices of the Senate and the House of Representatives Supervisors of Clerks. The expenses of employment of the clerical staff shall be borne by the Committee. The Committee may meet in the Legislative Building or the Legislative Office Building upon the approval of the Legislative Services Commission.

(b)        Members of the Committee shall receive per diem, subsistence, and travel allowances as follows:

(1)        Committee members who are members of the General Assembly, at the rate established in G.S. 120‑3.1.

(2)        Committee members who are officials or employees of the State or of local government agencies, at the rate established in G.S. 138‑6.

(3)        All other Committee members, at the rate established in G.S. 138‑5. (1999‑237, s. 22(a).)



§ 120-234. Committee authority.

§ 120‑234.  Committee authority.

The Committee may obtain information and data from all State officers, agents, agencies, and departments, while in discharge of its duties, under G.S. 120‑19, as if it were a committee of the General Assembly. The provisions of G.S. 120‑19.1 through G.S. 120‑19.4 shall apply to the proceedings of the Committee as if it were a committee of the General Assembly. Any cost of providing information to the Committee not covered by G.S. 120‑19.3 may be reimbursed by the Committee from funds appropriated to it for its continuing study. (1999‑237, s. 22(a).)



§ 120-235. Committee subcommittees; noncommittee membership.

§ 120‑235.  Committee subcommittees; noncommittee membership.

The Committee cochairs may establish subcommittees for the purpose of making special studies pursuant to its duties, and may appoint noncommittee members to serve on each subcommittee as resource persons. Resource persons shall be voting members of the subcommittee and shall receive subsistence and travel expenses in accordance with G.S. 138‑5 and G.S. 138‑6. (1999‑237, s. 22(a).)



§§ 120-236 through 120-239. Reserved for future codification purposes.

§§ 120‑236 through 120‑239.  Reserved for future codification purposes.



§ 120-240. Creation and membership of Joint Legislative Oversight Committee on Mental Health, Developmental Disabilities, and Substance Abuse Services.

Article 27.

The Joint Legislative Oversight Committee On Mental Health, Developmental Disabilities, and Substance Abuse Services.

§ 120‑240.  Creation and membership of Joint Legislative Oversight Committee on Mental Health, Developmental Disabilities, and Substance Abuse Services.

(a)        Establishment; Definition.  There is established the Joint Legislative Oversight Committee on Mental Health, Developmental Disabilities, and Substance Abuse Services.

(b)        Membership.  The Committee shall consist of 16 members, as follows:

(1)        Eight members of the Senate appointed by the President Pro Tempore of the Senate, as follows:

a.         At least two members of the Senate Committee on Appropriations.

b.         The chair of the Senate Appropriations Committee on Human Resources.

c.         At least two members of the minority party.

(2)        Eight members of the House of Representatives appointed by the Speaker of the House of Representatives, as follows:

a.         At least two members of the House of Representatives Committee on Appropriations.

b.         The cochairs of the House of Representatives Appropriations Subcommittee on Health and Human Services.

c.         At least two members of the minority party.

(c)        Terms.  Terms on the Committee are for two years and begin on the convening of the General Assembly in each odd‑numbered year, except the terms of the initial members, which begin on appointment and end on the day of the convening of the 2001 General Assembly. Members may complete a term of service on the Committee even if they do not seek reelection or are not reelected to the General Assembly, but resignation or removal from service in the General Assembly constitutes resignation or removal from service on the Committee.

A member continues to serve until the member's successor is appointed. A vacancy shall be filled within 30 days by the officer who made the original appointment. (2000‑83, s. 2.)



§ 120-241. Purpose of Committee.

§ 120‑241.  Purpose of Committee.

The Joint Legislative Oversight Committee on Mental Health, Developmental Disabilities, and Substance Abuse Services shall examine, on a continuing basis, systemwide issues affecting the development, financing, administration, and delivery of mental health, developmental disabilities, and substance abuse services, including issues relating to the governance, accountability, and quality of services delivered. The Committee shall make ongoing recommendations to the General Assembly on ways to improve the quality and delivery of services and to maintain a high level of effectiveness and efficiency in system administration at the State and local levels. In conducting its examination, the Committee shall study the budget, programs, administrative organization, and policies of the Department of Health and Human Services to determine ways in which the General Assembly may encourage improvement in mental health, developmental disabilities, and substance abuse services provided to North Carolinians. (2000‑83, s. 2.)



§ 120-242. Organization of Committee.

§ 120‑242.  Organization of Committee.

(a)        The President Pro Tempore of the Senate and the Speaker of the House of Representatives shall each designate a cochair of the Joint Legislative Oversight Committee on Mental Health, Developmental Disabilities, and Substance Abuse Services. The Committee shall meet at least once a quarter and may meet at other times upon the joint call of the cochairs.

(b)        A quorum of the Committee is eight members. No action may be taken except by a majority vote at a meeting at which a quorum is present. While in the discharge of its official duties, the Committee has the powers of a joint committee under G.S. 120‑19 and G.S. 120‑19.1 through G.S. 120‑19.4.

(c)        Members of the Committee receive subsistence and travel expenses as provided in G.S. 120‑3.1. The Committee may contract for consultants or hire employees in accordance with G.S. 120‑32.02. The Legislative Services Commission, through the Legislative Services Officer, shall assign professional staff to assist the Committee in its work. Upon the direction of the Legislative Services Commission, the Supervisors of Clerks of the Senate and of the House of Representatives shall assign clerical staff to the Committee. The expenses for clerical employees shall be borne by the Committee. (2000‑83, s. 2.)



§ 120-243. Reports to Committee.

§ 120‑243.  Reports to Committee.

Whenever the Department of Health and Human Services, Division of Mental Health, Developmental Disabilities, and Substance Abuse Services, is required by law to report to the General Assembly or to any of its permanent committees or subcommittees on matters affecting mental health, developmental disabilities, and substance abuse services, the Department shall transmit a copy of the report to the cochairs of the Joint Legislative Oversight Committee on Mental Health, Developmental Disabilities, and Substance Abuse Services. (2003‑58, s. 4.)



§ 120-244. Committee authority.

§ 120‑244.  Committee authority.

The Committee may obtain information and data from all State officers, agents, agencies, and departments, while in discharge of its duties, under G.S. 120‑19, as if it were a committee of the General Assembly. The provisions of G.S. 120‑19.1 through G.S. 120‑19.4 shall apply to the proceedings of the Committee as if it were a committee of the General Assembly. Any cost of providing information to the Committee not covered by G.S. 120‑19.3 may be reimbursed by the Committee from funds appropriated to it for its continuing study. (2006‑32, s. 1.)



§ 120-245. Commission Established.

Article 28.

Future of the North Carolina Railroad Study Commission.

§ 120‑245.  Commission Established.

There is established the Future of the North Carolina Railroad Study Commission.  (1999‑237, s. 27.25(a).)



§ 120-246. Membership.

§ 120‑246.  Membership.

The Commission shall be composed of 18 members as follows:

(1)        Nine members of the House of Representatives appointed by the Speaker of the House.

(2)        Nine members of the Senate appointed by the President Pro Tempore of the Senate.

Terms on the Commission are for two years and begin on January 15 of each odd‑numbered year, except for the terms of the initial members, which begin on appointment. Members may complete a term of service on the Commission even if they do not seek reelection or are not reelected to the General Assembly, but resignation or removal from service in the General Assembly constitutes resignation or removal from service on the Commission. (1999‑237, s. 27.25(b); 2000‑138, s. 8.1; 2001‑486, s. 2.8.)



§ 120-247. Duties of the Commission.

§ 120‑247.  Duties of the Commission.

The Commission shall study the following matters:

(1)        The importance of railroads and railroad infrastructure     improvements to economic development in North Carolina,     including improvements to short line railroads.

(2)        Issues important to the future of passenger and freight rail service in North Carolina.

(3)        Methods to expedite property disputes between railroads and private landowners.

(4)        All aspects of the operation, structure, management, and long‑range plans of the North Carolina Railroad.

The Commission's study of these and any other matters is not intended and shall not delay the North Carolina Railroad Company's contract negotiations with freight and passenger rail service operators including Research Triangle Regional Public Transportation Authority and Norfolk Southern Railway Company. (1999‑237, s. 27.25(c); 2000‑138, s. 8.2; 2000‑146, s. 12.)



§ 120-248. Vacancies.

§ 120‑248.  Vacancies.

Any vacancy on the Commission shall be filled by the appointing authority. (1999‑237, s. 27.25(d).)



§ 120-249. Cochairs.

§ 120‑249.  Cochairs.

Cochairs of the Commission shall be designated by the Speaker of the House of Representatives and the President Pro Tempore of the Senate from among their respective appointees. The Commission shall meet upon the call of the cochairs. (1999‑237, s. 27.25(e).)



§ 120-250. Quorum.

§ 120‑250.  Quorum.

A quorum of the Commission shall be nine members. (1999‑237, s. 27.25(f).)



§ 120-251. Expenses of Members.

§ 120‑251.  Expenses of Members.

Members of the Commission shall receive per diem, subsistence, and travel allowances in accordance with G.S. 120‑3.1. (1999‑237, s. 27.25(g).)



§ 120-252. Staff.

§ 120‑252.  Staff.

Adequate staff shall be provided to the Commission by the Legislative Services Office. (1999‑237, s. 27.25(h).)



§ 120-253. Consultants.

§ 120‑253.  Consultants.

The Commission may hire consultants to assist with the study. Before expending any funds for a consultant, the Commission shall report to the Joint Legislative Commission on Governmental Operations on the consultant selected, the work products to be provided by the consultant, and the cost of the contract, including an itemization of the cost components. (1999‑237, s. 27.25(i).)



§ 120-254. Meeting Location.

§ 120‑254.  Meeting Location.

The Legislative Services Commission shall grant adequate meeting space to the Commission in the State Legislative Building or the Legislative Office Building. (1999‑237, s. 27.25(j).)



§ 120-255. Reports.

§ 120‑255.  Reports.

The Commission shall submit an annual report to the General Assembly on or before the convening of the regular session of the General Assembly each year. (1999‑237, s. 27.25(k); 2000‑138, s. 8.3; 2000‑146, s. 13.)



§ 120-256. Reserved for future codification purposes.

§ 120‑256.  Reserved for future codification purposes.



§ 120-257. Reserved for future codification purposes.

§ 120‑257.  Reserved for future codification purposes.



§ 120-258. Committee created.

Article 29.

Joint Legislative Oversight Committee on Capital Improvements.

§ 120‑258.  Committee created.

There is established the Joint Legislative Oversight Committee on Capital Improvements. The Committee consists of 16 members as follows:

(1)        Eight members of the House of Representatives appointed by the Speaker of the House of Representatives; and

(2)        Eight members of the Senate appointed by the President Pro Tempore of the Senate.

Terms on the Committee are for two years and begin on the convening of the General Assembly in each odd‑numbered year, except the terms of the initial members, which begin on appointment. Members may complete a term of service on the Committee even if they do not seek reelection or are not reelected to the General Assembly, but resignation or removal from service in the General Assembly constitutes resignation or removal from service on the Committee.

A member continues to serve until the member's successor is appointed. A vacancy shall be filled within 30 days by the officer who made the original appointment. (2002‑126, s. 29.3.)



§ 120-259. Purpose and powers of the Committee.

§ 120‑259.  Purpose and powers of the Committee.

(a)        The Joint Legislative Oversight Committee on Capital Improvements shall examine, on a continuing basis, capital improvements approved and undertaken for State facilities and institutions. As used in this section "capital improvements" includes repairs and renovations, and "State facilities and institutions" includes facilities and institutions of The University of North Carolina.

(b)        The Committee shall have oversight over implementation of the six‑year capital improvements plan developed pursuant to G.S. 143C‑8‑5.

(c)        The Committee, while in discharge of official duties, shall have access to any paper or document and may compel the attendance of any State official or employee before the Committee or secure any evidence under G.S. 120.19. In addition, G.S. 120‑19.1 through G.S. 120‑19.4 shall apply to the proceedings of the Committee as if it were a joint committee of the General Assembly.

(d)        The Committee may make interim reports to the General Assembly on matters for which it may report to a regular session of the General Assembly. A report to the General Assembly may contain any legislation needed to implement a recommendation of the Committee. (2002‑126, s. 29.3; 2006‑203, s. 63.)



§ 120-260. Organization of Committee.

§ 120‑260.  Organization of Committee.

(a)        The President Pro Tempore of the Senate and the Speaker of the House of Representatives shall each designate a cochair of the Joint Legislative Oversight Committee on Capital Improvements. The Committee shall meet at least once a quarter and may meet at other times upon the joint call of the cochairs.

(b)        A quorum of the Committee is nine members. No action may be taken except by a majority vote at a meeting at which a quorum is present. While in the discharge of its official duties, the Committee has the powers of a joint committee under G.S. 120‑19 and G.S. 120‑19.1 through G.S. 120‑19.4.

(c)        Members of the Committee receive subsistence and travel expenses as provided in G.S. 120‑3.1. The Committee may contract for consultants or hire employees in accordance with G.S. 120‑32.02. The Legislative Services Commission, through the Legislative Services Officer, shall assign professional staff to assist the Committee in its work. Upon the direction of the Legislative Services Commission, the Supervisors of Clerks of the Senate and of the House of Representatives shall assign clerical staff to the Committee. The expenses for clerical employees shall be borne by the Committee. (2002‑126, s. 29.3.)



§ 120-261. Reserved for future codification purposes.

§ 120-261. Reserved for future codification purposes.



§ 120-262. Reserved for future codification purposes.

§ 120‑262. Reserved for future codification purposes.



§ 120-263. Reserved for future codification purposes.

§ 120‑263. Reserved for future codification purposes.



§ 120-264. Reserved for future codification purposes.

§ 120‑264. Reserved for future codification purposes.



§ 120-265. Creation and membership of Joint Legislative Committee on Domestic Violence.

Article 30.

Joint Legislative Committee on Domestic Violence.

§ 120‑265.  Creation and membership of Joint Legislative Committee on Domestic Violence.

The Joint Legislative Committee on Domestic Violence is established. The Committee consists of 16 members as follows:

(1)        Eight members of the Senate appointed by the President Pro Tempore of the Senate; and

(2)        Eight members of the House of Representatives appointed by the Speaker of the House of Representatives.

Terms on the Committee are for two years and begin on the convening of the General Assembly in each odd‑numbered year, except the terms of the initial members, which begin on appointment and end on the day of the convening of the 2007 General Assembly. Members may complete a term of service on the Committee even if they do not seek reelection or are not reelected to the General Assembly, but resignation or removal from service in the General Assembly constitutes resignation or removal from service on the Committee. A member continues to serve until his successor is appointed. A vacancy shall be filled within 30 days by the officer who made the original appointment. (2005‑356, s. 1.)



§ 120-266. Purposes and powers of Committee.

§ 120‑266.  Purposes and powers of Committee.

(a)        The Joint Legislative Committee on Domestic Violence shall examine, on a continuing basis, domestic violence issues in North Carolina in order to make ongoing recommendations to the General Assembly on ways to reduce incidences of domestic violence and to provide additional assistance to victims of domestic violence. In this examination, the Committee shall:

(1)        Study the budget, programs, and policies of the Domestic Violence Commission to determine ways in which the General Assembly may improve the effectiveness of the Commission;

(2)        Study and evaluate the funding sources and needs of domestic violence programs providing services to domestic violence victims and programs providing treatment to domestic violence abusers;

(3)        Study legal services funding for domestic violence victims and explore additional sources of funding;

(4)        Explore sources of additional funding for all domestic violence programs, including visitation centers;

(5)        Examine current programs and explore new programs to provide effective services to domestic violence victims and treatment to domestic violence abusers;

(6)        Examine law enforcement and judicial responses to domestic violence;

(7)        Review data collected on domestic violence cases pursuant to G.S. 15A‑1382.1;

(8)        Study the effectiveness of the Crime Victims Rights Act as it relates to domestic violence; and

(9)        Conduct any other studies, evaluations, or assessments necessary for the Committee to carry out its purpose.

(b)        The Committee may make interim reports to the General Assembly on matters for which it may report to a regular session of the General Assembly. A report to the General Assembly may contain any legislation needed to implement a recommendation of the Committee. (2005‑356, s. 1.)



§ 120-267. Organization of the Committee.

§ 120‑267.  Organization of the Committee.

(a)        The President Pro Tempore of the Senate and the Speaker of the House of Representatives shall each designate a cochair of the Joint Legislative Committee on Domestic Violence. The Committee shall meet at least once a quarter and may meet at other times upon the joint call of the cochairs.

(b)        A quorum of the Committee is nine members. No action may be taken except by a majority vote at a meeting at which a quorum is present. While in the discharge of its official duties, the Committee has the powers of a joint committee under G.S. 120‑19 and G.S. 120‑19.1 through G.S. 120‑19.4.

(c)        Members of the Committee receive subsistence and travel expenses as provided in G.S. 120‑3.1. The Committee may contract for consultants or hire employees in accordance with G.S. 120‑32.02. The Legislative Services Commission, through the Legislative Services Officer, shall assign professional staff to assist the Committee in its work. Upon the direction of the Legislative Services Commission, the Supervisors of Clerks of the Senate and of the House of Representatives shall assign clerical staff to the Committee. The expenses for clerical employees shall be borne by the Committee.

(d)        The Committee cochairs may establish subcommittees for the purpose of making special studies pursuant to its duties and may appoint non‑Commission members to serve on each subcommittee as resource persons. Resource persons shall be voting member of the subcommittee and shall receive subsistence and travel expenses in accordance with G.S. 138‑5 and G.S. 138‑6. (2005‑356, s. 1.)



§ 120-268. Reserved for future codification purposes.

§ 120-268. Reserved for future codification purposes.



§ 120-269. Reserved for future codification purposes.

§ 120-269. Reserved for future codification purposes.



§ 120-270. Report by State agencies to the General Assembly on ways to reduce incidence of identity theft.

Article 31.

Miscellaneous.

§ 120‑270.  Report by State agencies to the General Assembly on ways to reduce incidence of identity theft.

Agencies of the State shall evaluate and report annually by January 1 to the General Assembly about the agency's efforts to reduce the dissemination of personal identifying information, as defined in G.S. 14‑113.20(b). The evaluation shall include the review of public forms, the use of random personal identification numbers, restriction of access to personal identifying information, and reduction of use of personal identifying information when it is not necessary. Special attention shall be given to the use, collection, and dissemination of social security numbers. If the collection of a social security number is found to be unwarranted, the State agency shall immediately discontinue the collection of social security numbers for that purpose. (2005‑414, s. 5.)



§ 120-271. Use of likenesses of any seal or coat of arms of the Senate.

§ 120‑271.  Use of likenesses of any seal or coat of arms of the Senate.

(a)        Whoever, except as directed by the Senate or the Principal Clerk of the Senate on its behalf, knowingly uses, manufactures, reproduces, sells, or purchases for resale, either separately or appended to any article manufactured or sold, any likeness of any seal or coat of arms of the Senate, or any substantial part thereof, except for manufacture or sale of the article for the official use of the State of North Carolina, shall be guilty of a Class 2 misdemeanor.

(b)        A violation of this section may be enjoined at the suit of the Attorney General. (2007‑354, s. 1.)



§ 120-272: Reserved for future codification purposes.

§ 120‑272: Reserved for future codification purposes.



§ 120-273: Reserved for future codification purposes.

§ 120‑273: Reserved for future codification purposes.



§ 120-274: Reserved for future codification purposes.

§ 120‑274: Reserved for future codification purposes.



§ 120-275. (Effective until June 30, 2015) Commission established.

Article 32.

Joint Legislative Commission on the Department of Transportation Disadvantaged Minority-Owned and Women-Owned Businesses Program.

§ 120‑275.  (Effective until June 30, 2015) Commission established.

There is established the Joint Legislative Commission on the Department of Transportation Disadvantaged Minority‑Owned and Women‑Owned Businesses Program. (2006‑261, s. 5.)



§ 120-276. (Effective until June 30, 2015) Membership; terms.

§ 120‑276.  (Effective until June 30, 2015) Membership; terms.

(a)        Membership.  The Commission shall be composed of 12 members as follows:

(1)        Five members of the House of Representatives appointed by the Speaker of the House.

(2)        Five members of the Senate appointed by the President Pro Tempore of the Senate.

(3)        The Senate and House cochairs of the Joint Legislative Transportation Oversight Committee, or their designees, shall serve as ex officio members.

(b)        Terms.  Members of the Commission shall serve two‑year terms, beginning July 1 of each odd‑numbered year. Members shall serve at the pleasure of the appointing authority. Members may complete a term of service on the Commission even if they do not seek reelection or are not reelected to the General Assembly, but resignation or removal from service in the General Assembly constitutes resignation or removal from the Commission.

(c)        Vacancies.  Vacancies on the Commission shall be filled by the appointing authority. (2006‑261, s. 5.)



§ 120-277. (Effective until June 30, 2015) Duties of the Commission.

§ 120‑277.  (Effective until June 30, 2015) Duties of the Commission.

The Commission shall:

(1)        Monitor the implementation, and assess and evaluate the effectiveness, of the Department of Transportation program under G.S. 136‑28.4.

(2)        Review the strategies the Department of Transportation plans to use to implement the requirements of G.S. 136‑28.4.

(3)        Develop recommendations for submittal to the Department of Transportation or the General Assembly to improve the program under G.S. 136‑28.4. (2006‑261, s. 5.)



§ 120-278. (Effective until June 30, 2015) Department of Transportation reporting.

§ 120‑278.  (Effective until June 30, 2015) Department of Transportation reporting.

The Department of Transportation shall report quarterly to the Commission on the status of the program under G.S. 136‑28.4 and efforts made to achieve the goals of the program. (2006‑261, s. 5.)



§ 120-279. (Effective until June 30, 2015) Organization of Commission.

§ 120‑279.  (Effective until June 30, 2015) Organization of Commission.

(a)        The President Pro Tempore of the Senate and the Speaker of the House of Representatives shall each designate a cochair of the Joint Legislative Commission on the Department of Transportation Disadvantaged Minority‑Owned and Women‑Owned Businesses Program. The Commission shall meet upon the joint call of the cochairs.

(b)        A quorum of the Commission is seven members. No action may be taken except by a majority vote at a meeting at which a quorum is present. While in the discharge of its official duties, the Commission has the powers of a joint commission under G.S. 120‑19 and G.S. 120‑19.1 through G.S. 120‑19.4.

(c)        Members of the Commission receive subsistence and travel expenses as provided in G.S. 120‑3.1. The Commission may contract for consultants or hire employees in accordance with G.S. 120‑32.02. The Legislative Services Commission, through the Legislative Services Officer, shall assign professional staff to assist the Commission in its work. Upon the direction of the Legislative Services Commission, the Directors of Legislative Assistants of the Senate and of the House of Representatives shall assign clerical staff to the Commission. The expenses for clerical employees shall be borne by the Commission. (2006‑261, s. 5.)






Chapter 120C - Lobbying.

§§ 120C-1 through 120C-99: Reserved for future codification purposes.

Chapter 120C.

Lobbying.

Article 1.

General Provisions.

§§ 120C‑1 through 120C‑99: Reserved for future codification purposes.



§ 120C-100. Definitions.

§ 120C‑100.  Definitions.

(a)        As used in this Article, the following terms mean:

(1)        Commission.  The State Ethics Commission under Chapter 138A of the General Statutes.

(2)        Designated individual.  A legislator, legislative employee, or public servant.

(3)        Executive action.  The preparation, research, drafting, development, consideration, modification, amendment, adoption, approval, tabling, postponement, defeat, or rejection of a policy, guideline, request for proposal, procedure, regulation, or rule by a public servant purporting to act in an official capacity. This term does not include any of the following:

a.         Present, prior, or possible proceedings of a contested case hearing under Chapter 150B of the General Statutes, of a judicial nature, or of a quasi‑judicial nature.

b.         A public servant's communication with a person, or another person on that person's behalf, with respect to any of the following:

1.         Applying for a permit, license, determination of eligibility, or certification.

2.         Making an inquiry about or asserting a benefit, claim, right, obligation, duty, entitlement, payment, or penalty.

3.         Making an inquiry about or responding to a request for proposal made under Chapter 143 of the General Statutes.

4.         Ratemaking.

c.         Internal administrative functions, including those functions exempted from the definition of "rule" in G.S. 150B‑2(8a).

d.         Ministerial functions.

e.         A public servant's communication with a person or another person on that person's behalf with respect to public comments made at an open meeting, or submitted as written comment, on a proposed executive action in response to a request for public comment, provided the identity of the person on whose behalf the comments are made is disclosed as part of the public participation, and no reportable expenditure is made.

(4)        In session.  One of the following:

a.         The General Assembly is in extra session from the date the General Assembly convenes until the General Assembly:

1.         Adjourns sine die.

2.         Recesses or adjourns for more than 10 days.

b.         The General Assembly is in regular session from the date set by law or resolution that the General Assembly convenes until the General Assembly:

1.         Adjourns sine die.

2.         Recesses or adjourns for more than 10 days.

(5)        Legislative action.  The preparation, research, drafting, introduction, consideration, modification, amendment, approval, passage, enactment, tabling, postponement, defeat, or rejection of a bill, resolution, amendment, motion, report, nomination, appointment, or other matter, whether or not the matter is identified by an official title, general title, or other specific reference, by a legislator or legislative employee acting or purporting to act in an official capacity. It also includes the consideration of any bill by the Governor for the Governor's approval or veto under Article II, Section 22(1) of the Constitution or for the Governor to allow the bill to become law under Article II, Section 22(7) of the Constitution.

(6)        Legislative employee.  Employees and officers of the General Assembly, consultants and counsel to committees of either house of the General Assembly or of legislative commissions, who are paid by State funds, and students at an accredited law school while in an externship program at the General Assembly approved by the Legislative Services Commission, but not including legislators, members of the Council of State, nonsupervisory employees of the Administrative Division's Facility Maintenance and Food Services staff, or pages.

(7)        Legislator.  As defined in G.S. 138A‑3 and G.S. 120C‑104.

(8)        Liaison personnel.  Any State employee, counsel employed under G.S. 147‑17, or officer whose principal duties, in practice or as set forth in that individual's job description, include lobbying legislators or legislative employees.

(9)        Lobbying.  Any of the following:

a.         Influencing or attempting to influence legislative or executive action, or both, through direct communication or activities with a designated individual or that designated individual's immediate family.

b.         Developing goodwill through communications or activities, including the building of relationships, with a designated individual or that designated individual's immediate family with the intention of influencing current or future legislative or executive action, or both.

The term "lobbying" does not include communications or activities as part of a business, civic, religious, fraternal, personal, or commercial relationship which is not connected to legislative or executive action, or both.

(10)      Lobbyist.  An individual who engages in lobbying and meets any of the following criteria:

a.         Repealed by Session Laws 2007‑348, s. 8(a), effective October 10, 2007.

b.         Represents another person or governmental unit, but is not directly employed by that person or governmental unit, and receives payment for services. For the purposes of this sub‑subdivision, the term "payment for services" shall not include reimbursement of actual travel and subsistence.

c.         Contracts for economic consideration for the purpose of lobbying.

d.         Is employed by a person and a significant part of that employee's duties include lobbying. In no case shall an employee be considered a lobbyist if in no 30‑day period less than five percent (5%) of that employee's actual duties include engaging in lobbying as defined in subdivision (9)a. of this section or if in no 30‑day period less than five percent (5%) of that employee's actual duties include engaging in lobbying as defined in subdivision (9)b. of this section.

The term "lobbyist" shall not include individuals who are specifically exempted from this Chapter by G.S. 120C‑700 or registered as liaison personnel under Article 5 of this Chapter.

(11)      Lobbyist principal and principal.  The person or governmental unit on whose behalf the lobbyist lobbies. In the case where a lobbyist is compensated by a law firm, consulting firm, or other entity retained by a person or governmental unit for lobbying, the principal is the person or governmental unit whose interests the lobbyist represents in lobbying. In the case of a lobbyist employed or retained by an association or other organization, the lobbyist principal is the association or other organization, not the individual members of the association or other organization.

The term "lobbyist principal" shall not include those designating registered liaison personnel under Article 5 of this Chapter.

(11a) through (11j) Reserved for future codification purposes.

(11k)    Payment for services.  Any money, thing of value, or economic benefit paid to a lobbyist for the purpose of lobbying other than reimbursement of actual travel, administrative expenses, or subsistence.

(12)      Reportable expenditure.  Any of the following that directly or indirectly is made to, at the request of, for the benefit of, or on the behalf of a designated individual or that individual's immediate family member:

a.         Any advance, contribution, conveyance, deposit, distribution, payment, gift, retainer, fee, salary, honorarium, reimbursement, loan, pledge, or thing of value greater than ten dollars ($10.00) per designated individual per single calendar day.

b.         A contract, agreement, promise, or other obligation whether or not legally enforceable.

(13)      Solicitation of others.  A solicitation of members of the public to communicate directly with or contact one or more designated individuals for the purpose of influencing or attempting to influence legislative or executive action to further the solicitor's position on that legislative or executive action, when that request is made by any of the following methods:

a.         A broadcast, cable, or satellite transmission.

b.         An e‑mail communication or a Web site posting.

c.         A communication delivered by print media as defined in G.S. 163‑278.38Z.

d.         A letter or other written communication delivered by mail or by comparable delivery service.

e.         Telephone.

f.          A communication at a conference, meeting, or similar event.

The term "solicitation of others" does not include communications made by a person or by the person's agent to that person's stockholders, employees, board members, officers, members, subscribers, or other recipients who have affirmatively assented to receive the person's regular publications or notices.

(b)        Except as otherwise defined in this section, the definitions in Article 1 of Chapter 138A of the General Statutes apply in this Chapter.  (1933, c. 11, s. 1; 1975, c. 820, s. 1; 1991, c. 740, s. 1.1; 2001‑424, s. 6.10(b); 2005‑456, s. 1.; 2006‑201, s. 18; 2007‑347, s. 6(b); 2007‑348, ss. 7, 8(a), (b); 2008‑213, ss. 4‑8, 90; 2009‑129, s. 3.)



§ 120C-101. Rules and forms.

§ 120C‑101.  Rules and forms.

(a)        The Commission shall adopt any rules or definitions necessary to interpret the provisions of this Chapter and adopt any rules necessary to administer the provisions of this Chapter, except for Articles 2, 4 and 8 of this Chapter. The Secretary of State shall adopt any rules, orders, and forms as are necessary to administer the provisions of Articles 2, 4 and 8 of this Chapter. The Secretary of State may appoint a council to advise the Secretary in adopting rules under this section.

(b)        With respect to the forms adopted under subsection (a) of this section, the Secretary of State shall adopt rules to protect from disclosure all confidential information under Chapter 132 of the General Statutes related to economic development initiatives or to industrial or business recruitment activities. The information shall remain confidential until the State, a unit of local government, or the business has announced a commitment by the business to expand or locate a specific project in this State or a final decision not to do so, and the business has communicated that commitment or decision to the State or local government agency involved with the project.

(c)        In adopting rules under this Chapter, the Commission is exempt from the requirements of Article 2A of Chapter 150B of the General Statutes, except that the Commission shall comply with G.S. 150B‑21.2(d). At least 30 business days prior to adopting a rule, the Commission shall:

(1)        Publish the proposed rules in the North Carolina Register.

(2)        Submit the rule and a notice of public hearing to the Codifier of Rules, and the Codifier of Rules shall publish the proposed rule and the notice of public hearing on the Internet to be posted within five business days.

(3)        Notify those on the mailing list maintained in accordance with G.S. 150B‑21.2(d) and any other interested parties of its intent to adopt a rule and of the public hearing.

(4)        Accept written comments on the proposed rule for at least 15 business days prior to adoption of the rule.

(5)        Hold at least one public hearing on the proposed rule no less than five days after the rule and notice have been published.

A rule adopted under this subsection becomes effective the first day of the month following the month the final rule is submitted to the Codifier of Rules for entry into the North Carolina Administrative Code.

(d)        For purposes of G.S. 150B‑21.3(b2), a written objection filed by the Commission to a rule adopted by the Secretary of State pursuant to this Chapter shall be deemed written objections from 10 or more persons under that statute. Notwithstanding G.S. 150B‑21.3(b2), a rule adopted by the Secretary of State pursuant to this Chapter objected to by the Commission under this subsection shall not become effective until an act of the General Assembly approving the rule has become law. If the General Assembly does not approve a rule under this subsection by the day of adjournment of the next regular session of the General Assembly that begins at least 25 days after the date the Rules Review Commission approves the rule, the permanent rule shall not become effective and any temporary rule associated with the permanent rule expires. If the General Assembly fails to approve a rule by the day of adjournment, the Secretary of State may initiate rulemaking for a new permanent rule, including by the adoption of a temporary rule.  (1991, c. 740, s. 1.1; 2005‑456, s. 1; 2006‑201, s. 18; 2007‑348, s. 9; 2008‑213, s. 9.)



§ 120C-102. Request for advice.

§ 120C‑102.  Request for advice.

(a)        At the request of any person, State agency, or governmental unit affected by this Chapter, the Commission shall render advice on specific questions involving the meaning and application of this Chapter and that person's, State agency's, or any governmental unit's compliance therewith. Requests for advice and advice rendered in response to those requests shall relate to real or reasonably anticipated fact settings or circumstances.

(a1)      A request for a formal opinion under subsection (a) of this section shall be in writing, electronic or otherwise. The Commission shall issue formal advisory opinions having prospective application only. An individual, State agency, or governmental unit who relies upon the advice provided to that individual, State agency, or governmental unit on a specific matter addressed by a requested formal advisory opinion shall be immune from all of the following:

(1)        Investigation by the Commission.

(2)        Any adverse action by the employing entity.

(3)        Investigation by the Secretary of State.

(b)        Staff to the Commission may issue advice, but not formal advisory opinions, under procedures adopted by the Commission.

(c)        The Commission shall publish its formal advisory opinions within 30 days of issuance, edited as necessary to protect the identities of the individuals requesting opinions.

(d)        Except as provided under subsections (c) and (d1) of this section, a request for advice, any advice provided by Commission staff, any formal advisory opinions, any supporting documents submitted or caused to be submitted to the Commission or Commission staff, and any documents prepared or collected by the Commission or the Commission staff in connection with a request for advice are confidential. The identity of the individual, State agency, or governmental unit making the request for advice, the existence of the request, and any information related to the request may not be revealed without the consent of the requestor. An individual, State agency, or governmental unit who requests advice or receives advice, including a formal advisory opinion, may authorize the release to any other person, the State, or any governmental unit of the request, the advice, or any supporting documents.

For purposes of this section, "document" is as defined in G.S. 120‑129. Requests for advice, any advice, and any documents related to requests for advice are not "public records" as defined in G.S. 132‑1.

(d1)      Staff to the Commission may share all information and documents related to requests under subsection (a) and (a1) of this section with staff of the Office of the Secretary of State. The information and documents in the possession of the staff of the Office of the Secretary of State shall remain confidential and not public records. The Commission shall forward an unedited copy of each formal advisory opinion under this section to the Secretary of State at the time the formal advisory opinion is issued to the requestor, and the Secretary of State shall treat that unedited advisory opinion as confidential and not a public record.

(e)        Requests for advisory opinions may be withdrawn by the requestor at any time prior to the issuance of a formal advisory opinion.  (2006‑201, s. 18; 2007‑348, s. 10; 2008‑213, s. 2(c); 2009‑570, s. 14.)



§ 120C-103. Lobbying education program.

§ 120C‑103.  Lobbying education program.

(a)        The Commission shall develop and implement a lobbying education and awareness program designed to instill in all designated individuals, lobbyists, and lobbyists' principals a keen and continuing awareness of their obligations and sensitivity to situations that might result in real or potential violation of this Chapter or other related laws. The Commission shall make basic lobbying education and awareness presentations to all designated individuals upon their election, appointment, or hiring and shall offer periodic refresher presentations as the Commission deems appropriate. Every designated individual shall participate in a lobbying presentation approved by the Commission within six months of the designated individual's election, appointment, or hiring and shall attend refresher lobbying education presentations at least every two years thereafter in a manner the Commission deems appropriate. The Commission shall also make lobbying education and awareness programs available to lobbyists and lobbyists' principals. Upon request, the Commission shall assist each agency in developing in‑house education programs and procedures necessary or desirable to meet the agency's particular needs for lobbying education.

(a1)      A designated individual appointed to a board determined and designated as nonadvisory under G.S. 138A‑10(a)(3) by the Commission shall attend lobbying education and awareness programs within six months of notification of the designation by the Commission and at least every two years thereafter in a manner as the Commission deems appropriate.

(b)        The Commission shall publish a newsletter containing summaries of the advisory opinions, policies, procedures, and interpretive bulletins as issued from time to time, but no less than once per year. The newsletter shall be distributed to all designated individuals, lobbyists, and lobbyists' principals. Publication under this subsection may be done electronically.

(c)        The Commission shall assemble and maintain a collection of relevant State laws, rules, and regulations that set forth lobbying standards applicable to designated individuals. The collection of laws, rules, and regulations shall be made available electronically as resource material to designated individuals, lobbyists, and lobbyists' principals upon request.  (2006‑201, s. 18; 2008‑213, s. 11; 2009‑549, s. 2.)



§ 120C-104. Chapter applies to candidates for certain offices.

§ 120C‑104.  Chapter applies to candidates for certain offices.

For purposes of this Chapter, the term "legislator" as defined in G.S. 120C‑100(7) and the term "public servant" as defined in G.S. 138A‑3(30)a. shall include an individual having filed a notice of candidacy for such office under G.S. 163‑106 or Article 11 of Chapter 163 of the General Statutes or nominated under G.S. 163‑114 or G.S. 163‑98.  (2006‑201, s. 18; 2008‑213, s. 12.)



§§ 120C-105 through 120C-199. Reserved for future codification purposes.

§§ 120C‑105 through 120C‑199.  Reserved for future codification purposes.



§ 120C-200. Lobbyist registration procedure.

Article 2.

Registration.

§ 120C‑200.  Lobbyist registration procedure.

(a)        A lobbyist shall file a separate registration statement for each principal the lobbyist represents with the Secretary of State before engaging in any lobbying. It shall be unlawful for an individual to lobby without registering within one business day of engaging in any lobbying as defined in G.S. 120C‑100(9) unless exempted by this Chapter.

(b)        The form of the registration shall be prescribed by the Secretary of State and shall include the registrant's full name, firm, complete address, and telephone number; the registrant's place of business; the full name, complete address, and telephone number of each principal the lobbyist represents; and a general description of the matters on which the registrant expects to act as a lobbyist.

(c)        Each lobbyist shall file an amended registration form with the Secretary of State no later than 10 business days after any change in the information supplied in the lobbyist's last registration under subsection (b) of this section. Each supplementary registration shall include a complete statement of the information that has changed.

(d)        Unless a resignation is filed under G.S. 120C‑210, each registration statement of a lobbyist required under this Chapter shall be effective from the date of filing until January 1 of the following year. The lobbyist shall file a new registration statement after that date, and the applicable fee shall be due and payable.

(e)        Each lobbyist shall identify himself or herself as a lobbyist prior to engaging in lobbying communications or activities with a designated individual. The lobbyist shall also disclose the identity of the lobbyist principal connected to that lobbying communication or activity.  (1933, c. 11, s. 2; 1973, c. 1451; 1975, c. 820, s. 1; 1983, c. 713, s. 51; 1991, c. 740, s. 1.1; 2004‑203, s. 50(a); 2006‑201, s. 18; 2008‑213, ss. 13, 90; 2009‑549, s. 3.)



§ 120C-201. Lobbyist's registration fee.

§ 120C‑201.  Lobbyist's registration fee.

(a)        Except as provided for in subsection (b) of this section, a fee of one hundred dollars ($100.00) is due and payable to the Secretary of State at the time of each lobbyist registration. Fees so collected shall be deposited in the General Fund of the State. The Secretary of State shall allow fees required under this section to be paid electronically but shall not require the fees to be paid electronically.

(b)        The Secretary of State shall adopt rules providing for a waiver or reduction of the fees required by this section for lobbyists registering to represent persons who have been granted nonprofit status under 26 U.S.C. § 501(c)(3). (1975, c. 852, s. 1; 1983, c. 713, s. 50; 1991, c. 740, s. 1.1; 2002‑126, s. 29A.33; 2005‑456, s. 1; 2006‑201, s. 18.)



§ 120C-202. Reserved for future codification purposes.

§ 120C‑202.  Reserved for future codification purposes.



§ 120C-203. Reserved for future codification purposes.

§ 120C‑203.  Reserved for future codification purposes.



§ 120C-204. Reserved for future codification purposes.

§ 120C‑204.  Reserved for future codification purposes.



§ 120C-205. Reserved for future codification purposes.

§ 120C‑205.  Reserved for future codification purposes.



§ 120C-206. Lobbyist principal's authorization.

§ 120C‑206.  Lobbyist principal's authorization.

(a)        A written authorization signed by the lobbyist principal authorizing the lobbyist to represent the principal shall be filed with the Secretary of State within 20 business days after the lobbyist's registration. If the written authorization is filed more than 20 business days after the lobbyist's registration and before January 1 of the following year, the lobbyist registration is effective from the date of filing of the lobbyist registration and all reports due under Article 4 of this Chapter shall be filed.

(b)        The form of the written authorization shall be prescribed by the Secretary of State and shall include the lobbyist principal's full name, complete address, and telephone number, name and title of any official authorized to sign for the lobbyist principal, and the name of each lobbyist registered to represent that principal.

(c)        An amended authorization shall be filed with the Secretary of State no later than 10 business days after any change in the information on the principal's authorization. Each supplementary authorization shall include a complete statement of the information that has changed.  (1933, c. 11, s. 4; 1961, c. 1151; 1975, c. 820, s. 1; 1991, c. 740, s. 1.1; 2005‑456, s. 1; 2006‑201, s. 18; 2007‑347, s. 4; 2008‑213, s. 90; 2009‑549, s. 4.)



§ 120C-207. Lobbyist principal's fees.

§ 120C‑207.  Lobbyist principal's fees.

(a)        Except as provided for in subsection (b) of this section, a fee of one hundred dollars ($100.00) is due and payable to the Secretary of State at the time the principal's first authorization statement is filed each calendar year for a lobbyist. Fees so collected shall be deposited in the General Fund of the State. The Secretary of State shall allow fees required under this section to be paid electronically but shall not require the fees to be paid electronically.

(b)        The Secretary of State shall adopt rules providing for a waiver or reduction of the fees required by this section for lobbyist principals that have been granted nonprofit status under 26 U.S.C. § 501(c)(3).  (1933, c. 11, s. 4; 1961, c. 1151; 1975, c. 820, s. 1; 1991, c. 740, s. 1.1; 2005‑456, s. 1; 2006‑201, s. 18; 2008‑213, s. 90.)



§ 120C-208. Reserved for future codification purposes.

§ 120C‑208.  Reserved for future codification purposes.



§ 120C-209. Reserved for future codification purposes.

§ 120C‑209.  Reserved for future codification purposes.



§ 120C-210. Resignation and termination.

§ 120C‑210.  Resignation and termination.

(a)        A registration of a lobbyist under G.S. 120C‑200 and the written authorization of that lobbyist principal under G.S. 120C‑206 are terminated upon the filing of either a lobbyist resignation or a principal termination with the Secretary of State, whichever occurs first.

(b)        Lobbyist resignations and lobbyist principal terminations are effective upon filing.  (2009‑549, s. 5.)



§ 120C-211. Reserved for future codification purposes.

§ 120C‑211.  Reserved for future codification purposes.



§ 120C-212. Reserved for future codification purposes.

§ 120C‑212.  Reserved for future codification purposes.



§ 120C-213. Reserved for future codification purposes.

§ 120C‑213.  Reserved for future codification purposes.



§ 120C-214. Reserved for future codification purposes.

§ 120C‑214.  Reserved for future codification purposes.



§ 120C-215. Other persons required to register.

§ 120C‑215.  Other persons required to register.

(a)        A person not otherwise required to register under this Chapter shall register and report when the total expense incurred for solicitation of others exceeds three thousand dollars ($3,000) during any 90‑day period. Expenses incurred shall mean the costs of producing and transmitting the communication and, if the communication is made at a conference, meeting, or similar event, the costs of planning, hosting, sponsoring, and attending the conference, meeting, or similar event.

(b)        A person required to register and report under this section shall be referred to as a "solicitor" for purposes of this Chapter.

(c)        No fee shall be charged for registering as a solicitor.

(d)        For purposes of this section, "incur" means the point at which a binding obligation arises. (2006‑201, s. 18; 2007‑348, s. 11.)



§ 120C-216. Reserved for future codification purposes.

§ 120C‑216.  Reserved for future codification purposes.



§ 120C-217. Reserved for future codification purposes.

§ 120C‑217.  Reserved for future codification purposes.



§ 120C-218. Reserved for future codification purposes.

§ 120C‑218.  Reserved for future codification purposes.



§ 120C-219. Reserved for future codification purposes.

§ 120C‑219.  Reserved for future codification purposes.



§ 120C-220. Publication and availability of registrations.

§ 120C‑220.  Publication and availability of registrations.

(a)        The Secretary of State shall make available as soon as practicable the registrations of the lobbyists and liaison personnel in an electronic, searchable format.

(b)        The Secretary of State shall make available as soon as practicable the authorizations of the lobbyists' principals in an electronic, searchable format.

(c)        The Secretary of State shall make available as soon as practicable the registrations of other persons required by this Chapter to file a registration in an electronic, searchable format.

(d)        Within 20 days after the convening of each session of the General Assembly, the Secretary of State shall furnish each designated individual and the State Legislative Library a list of all persons who have registered as lobbyists and whom they represent. A supplemental list of lobbyists shall be furnished periodically every 20 days while the General Assembly is in session and every 60 days thereafter. For each special session of the General Assembly, a supplemental list of lobbyists shall be furnished to the State Legislative Library.

(e)        All lists required by this section may be furnished electronically.  (2006‑201, s. 18; 2008‑213, s. 15.)



§§ 120C-221 through 120C-299. Reserved for future codification purposes.

§§ 120C‑221 through 120C‑299.  Reserved for future codification purposes.



§ 120C-300. Contingency fees prohibited.

Article 3.

Prohibitions and Restrictions.

§ 120C‑300.  Contingency fees prohibited.

(a)        No individual shall act as a lobbyist for payment for services that is dependent upon the result or outcome of any legislative or executive action.

(b)        This section shall not apply to an individual doing business with the State who is engaged in sales with respect to that business with the State whose regular remuneration agreement includes commissions based on those sales. For purposes of this subsection, the term "regular remuneration" means any money, thing of value, or economic benefit conferred on or received by the individual in return for services rendered or to be rendered by that individual or another.

(c)        Any payment for services to a lobbyist in violation of this section is subject to forfeiture and shall be paid into the Civil Penalty and Forfeiture Fund.  (1933, c. 11, s. 3; 1975, c. 820, s. 1; 1991, c. 740, s. 1.1; 2005‑456, s. 1; 2006‑201, s. 18; 2008‑213, s. 16.)



§ 120C-301. Election influence prohibited.

§ 120C‑301.  Election influence prohibited.

(a)        No person shall attempt to influence the action of any designated individual by the promise of financial support of the designated individual's candidacy, or by threat of financial support in opposition to the designated individual's candidacy in any future election.

(b)        No lobbyist, lobbyist principal, or other person required to register under this Chapter shall attempt to influence the action of any designated individual by the promise of financial support of the designated individual's candidacy, or by threat of financial support in opposition to the designated individual's candidacy in any future election.  (1933, c. 11, s. 3; 1975, c. 820, s. 1; 1991, c. 740, s. 1.1; 2005‑456, s. 1; 2006‑201, s. 18; 2008‑213, s. 90.)



§ 120C-302: Recodified as G.S. 163-278.13C, by Session Laws 2007-347, s. 5(a), effective August 9, 2007.

§ 120C‑302: Recodified as G.S. 163‑278.13C, by Session Laws 2007‑347, s. 5(a), effective August 9, 2007.



§ 120C-303. Gifts by lobbyists and lobbyist principals prohibited.

§ 120C‑303.  Gifts by lobbyists and lobbyist principals prohibited.

(a)        Except as provided in subsection (b) of this section, no lobbyist or lobbyist principal may do any of the following:

(1)        Knowingly give a gift to a designated individual.

(2)        Knowingly give a gift with the intent that a designated individual be the ultimate recipient.

(b)        Subsection (a) of this section shall not apply to gifts as described in G.S. 138A‑32(e).

(c)        The offering or giving of a gift in compliance with this Chapter without corrupt intent shall not constitute a violation of the statutes related to bribery under G.S. 14‑217, 14‑218, or 120‑86, but shall be subject to civil fines under G.S. 120C‑602(b).

(d)        Gifts made to a nonpartisan state, regional, national, or international legislative organization of which the General Assembly is a member or a legislator or legislative employee is a member or participant of by virtue of that legislator's or legislative employee's public position, or to an affiliated organization of that nonpartisan state, regional, national, or international organization, shall not constitute a violation of subdivision (a)(2) of this section or of G.S. 138A‑32(c).

(e)        Gifts made to a nonpartisan state, regional, national, or international organization of which a public servant's agency is a member or a public servant is a member or participant of by virtue of that public servant's public position, or to an affiliated organization of that nonpartisan state, regional, national, or international organization, shall not constitute a violation of subdivision (a)(2) of this section or of G.S. 138A‑32(c).  (2006‑201, s. 18; 2007‑348, s. 12(a), (b); 2008‑213, ss. 17‑19, 90.)



§ 120C-304. Restrictions.

§ 120C‑304.  Restrictions.

(a)        No legislator or former legislator may register as a lobbyist under this Chapter:

(1)        While in office.

(2)        Before the later of the close of session as set forth in G.S. 120C‑100(a)(4)b.1 in which the legislator served or six months after leaving office.

(b)        No public servant or former public servant as defined in G.S. 138A‑3(30)a. may register as a lobbyist while in office or within six months after leaving office.

(c)        No public servant or former public servant as defined in G.S. 138A‑3(30)c. may register as a lobbyist under this Chapter within six months after separation from employment as a public servant.

(d)        No individual registered as a lobbyist under this Chapter shall serve as a treasurer as defined in G.S. 163‑278.6(19) or an assistant campaign treasurer for a political committee for the election of a member of the General Assembly or a Constitutional officer of the State.

(e)        A lobbyist shall not be eligible for appointment by a State official to, or service on, any body created under the laws of this State that has regulatory authority over the activities of a person or governmental unit that the lobbyist currently represents or has represented within 120 days after the expiration of the lobbyist's registration representing that person or governmental unit. Nothing herein shall be construed to prohibit appointment by any unit of local government.

(f)         Any appointment or registration made in violation of this section shall be void.  (2005‑456, s. 1; 2006‑201, s. 18; 2007‑348, s. 13(a); 2008‑213, ss. 20, 21.)



§ 120C-305. Prohibition on the use of cash or credit of the lobbyist.

§ 120C‑305.  Prohibition on the use of cash or credit of the lobbyist.

No lobbyist or another acting on the lobbyist's behalf shall permit a designated individual, or that designated individual's immediate family member, to use the cash or credit of the lobbyist for the purpose of lobbying unless the lobbyist is in attendance at the time of the reportable expenditure.  (2006‑201, s. 18; 2008‑213, s. 22.)



§§ 120C-306 through 120C-399. Reserved for future codification purposes.

§§ 120C‑306 through 120C‑399.  Reserved for future codification purposes.



§ 120C-400. Reporting of reportable expenditures.

Article 4.

Reporting.

§ 120C‑400.  Reporting of reportable expenditures.

(a)        For purposes of this Chapter, all reportable expenditures made for the purpose of lobbying shall be reported, including the following:

(1)        Reportable expenditures benefiting or made on behalf of a designated individual in the regular course of that designated individual's employment.

(1a)      Reportable expenditures benefiting or made on behalf of a designated individual's immediate family member in the regular course of that immediate family member's employment.

(2)        Contractual arrangements or direct business relationships between a lobbyist or lobbyist principal and a designated individual, or that designated individual's immediate family member, in effect during the reporting period or the previous 12 months.

(3)        Reportable expenditures reimbursed to a lobbyist in the ordinary course of business by the lobbyist principal or other employer.

(b)        This section shall not apply to any reportable expenditure of cash, a cash equivalent, or a fixed asset made directly to a State agency that maintains an accounting of the reportable expenditure that is a public record.  (2005‑456, s. 1; 2006‑201, s. 18; 2007‑348, s. 14; 2008‑213, ss. 23, 90.)



§ 120C-401. Reporting generally.

§ 120C‑401.  Reporting generally.

(a)        Reports shall be filed whether or not reportable expenditures are made and shall be due 15 business days after the end of the reporting period.

(b)        For reportable expenditures, each report shall set forth all of the following:

(1)        The fair market value or face value if shown.

(2)        The date of the reportable expenditure.

(3)        A description of the reportable expenditure.

(4)        The name and address of the payee or beneficiary.

(5)        The name of any designated individual or that designated individual's immediate family member connected with the reportable expenditure.

(b1)      For purposes of subdivision (b)(5) of this section,  when more than 15 designated individuals benefit from or request a reportable expenditure, no names of individuals need be reported provided that the report identifies the approximate number of designated individuals benefiting or requesting and the basis for their selection, including the name of the legislative body, committee, caucus, or other group whose membership list is a matter of public record in accordance with G.S. 132‑1 or including a description of the group that clearly distinguishes its purpose or composition from the general membership of the General Assembly. The approximate number of immediate family members of designated individuals who benefited from the reportable expenditure shall be listed separately.

(b2)      For purposes of subdivision (b)(5) of this section, when the reportable expenditure is a gift given with the intent that a designated individual be the ultimate recipient and the lobbyist or lobbyist principal does not know the name or names of the designated individuals, the lobbyist or lobbyist principal shall report a description of the designated individuals and those designated individuals' immediate family members connected with the reportable expenditure that clearly distinguishes its purpose or composition, and an approximate number, if known.

(c)        Reportable expenditures shall be reported using the following categories:

(1)        Transportation and lodging.

(2)        Entertainment.

(3)        Food and beverages.

(4)        Meetings and events.

(5)        Gifts.

(6)        Other reportable expenditures.

(d)        Each report shall be in the form prescribed by the Secretary of State, which may include electronic reports.

(e)        When any report as required by this Article is not filed, the Secretary of State shall send a certified letter, return receipt requested, advising the lobbyist, lobbyist principal, or other person required to report of the delinquency and the penalties provided by law. A late filing fee of fifty dollars ($50.00) per day, commencing on the tenth business day after the date the certified letter is received, applies to a report that is not timely filed. The cumulative late filing fee may not exceed five hundred dollars ($500.00). Within 20 days of the receipt of the letter, the report shall be delivered or posted by United States mail to the Secretary of State together with the late filing fee. Filing of the required report and payment of the additional fee within the time extended shall constitute compliance with this section.

(f)         Failure to file a required report in one of the manners prescribed in this section shall void any and all registrations of the lobbyist, lobbyist principal, or solicitor. No lobbyist, lobbyist principal, or solicitor may register or reregister until full compliance with this section has occurred.

(g)        Appeal of a decision by the Secretary of State under this section shall be in accordance with Article 3 of Chapter 150B of the General Statutes.

(h)        The Secretary of State may adopt rules to facilitate complete and timely disclosure of required reporting, including additional categories of information, and to protect the addresses of payees under protective order issued pursuant to Chapter 50B of the General Statutes or participating in the Address Confidentiality Program pursuant to Chapter 15C of the General Statutes. The Secretary of State shall not impose any penalties or late filing fees upon a lobbyist, lobbyist principal, or solicitor for subsequent failures to comply with the requirements of this section if the Secretary of State failed to provide the required notification under subsection (e) of this section.

(i)         Any reportable expenditure promptly paid for at fair market value or promptly returned to a lobbyist or lobbyist principal by a designated individual or a member of the designated individual's immediate family within the reporting period shall not be reported under G.S. 120C‑402 or G.S. 120C‑403, and if reported, the repayment or return of the expenditure at any time shall be reported by the lobbyist and lobbyist principal on the next report due under this Article.

(j)         The Secretary of State shall make available a report form that may be filed by a designated individual or a member of the designated individual's immediate family who promptly declines, returns, pays fair market value for, or donates a reportable expenditure in accordance with G.S. 138A‑32(g). The Secretary of State shall index the filing of this form together with the lobbyist or lobbyist principal who gave the reportable expenditure.  (1933, c. 11, s. 5; 1973, c. 108, s. 70; 1975, c. 820, s. 1; 1991, c. 740, s. 1.1; 1991 (Reg. Sess., 1992), c. 1030, s. 51.9; 1999‑338, s. 1; 2005‑456, s. 1; 2006‑201, s. 18; 2007‑348, s. 15(a); 2008‑213, ss. 24, 25, 90; 2009‑477, s. 1; 2009‑549, s. 7(a).)



§ 120C-402. Lobbyist's reports.

§ 120C‑402.  Lobbyist's reports.

(a)        Each lobbyist shall file quarterly reports under oath with the Secretary of State with respect to each lobbyist principal.

(b)        The report shall include all of the following for the reporting period:

(1)        All reportable expenditures made for the purpose of lobbying.

(2)        Solicitation of others when such solicitation involves an aggregate cost of more than three thousand dollars ($3,000).

(3)        Reportable expenditures reimbursed by the lobbyist principal, or another person or governmental unit on the lobbyist principal's behalf.

(4)        All reportable expenditures for gifts given under G.S. 138A‑32(e)(1)‑(9), 138A‑32(e)(11), 138A‑32(e)(12), and all gifts given under G.S. 138A‑32(e)(10) with a value of more than ten dollars ($10.00).

(c)        In addition to the reports required by this section, each lobbyist incurring reportable expenditures in any month while the General Assembly is in session with respect to lobbying legislators and legislative employees shall file a monthly reportable expenditure report. The monthly reportable expenditure report shall contain information required by this section with respect to all lobbying of legislators and legislative employees, and is due within 10 business days after the end of the month. The information on the monthly reportable expenditure report shall also be included in each quarterly report required by subsection (a) of this section.  (1933, c. 11, s. 5; 1973, c. 108, s. 70; 1975, c. 820, s. 1; 1991, c. 740, s. 1.1; 1991 (Reg. Sess., 1992), c. 1030, s. 51.9; 1999‑338, s. 1; 2005‑456, s. 1; 2006‑201, s. 18; 2007‑348, s. 41(b); 2008‑213, ss. 27, 90.)



§ 120C-403. Lobbyist principal's reports.

§ 120C‑403.  Lobbyist principal's reports.

(a)        Each lobbyist principal shall file quarterly reports under oath with the Secretary of State with respect to each lobbyist principal.

(b)        The report shall be filed whether or not reportable expenditures are made, shall be due 10 business days after the end of the reporting period, and shall include all of the following for the reporting period:

(1)        All reportable expenditures made for the purpose of lobbying.

(2)        Solicitation of others when such solicitation involves an aggregate cost of more than three thousand dollars ($3,000).

(3)        With respect to each lobbyist registered under G.S. 120C‑206, payment for services paid to all lobbyists during the quarter. If a lobbyist is a full‑time employee of the principal, or is paid by means of an annual fee or retainer, the principal shall estimate and report the portion of the salary, fee, or retainer that is reasonably allocated for the purpose of lobbying. A lobbyist principal may rely upon a statement by the lobbyist estimating the portion of the salary, fee, or retainer that is reasonably allocated for the purpose of lobbying.

(4)        With respect to each lobbyist registered under G.S. 120C‑206, reportable expenditures reimbursed or paid to lobbyists for lobbying that are not reported on the lobbyist's report, with an itemized description of those reportable expenditures.

(5)        All reportable expenditures for gifts given under G.S. 138A‑32(e)(1)‑(9), 138A‑32(e)(11), 138A‑32(e)(12), and all gifts given under G.S. 138A‑32(e)(10) with a value of more than two hundred dollars ($200.00).

(c)        In addition to the reports required by this section, each lobbyist principal incurring reportable expenditures in any month while the General Assembly is in session with respect to lobbying legislators and legislative employees shall file a monthly reportable expenditure report. The monthly reportable expenditure report shall contain information required by this section with respect to all lobbying of legislators and legislative employees, and is due within 10 business days after the end of the month. The information on the monthly report shall also be included in each quarterly report required by subsection (a) of this section.  (1933, c. 11, s. 5; 1973, c. 108, s. 70; 1975, c. 820, s. 1; 1991, c. 740, s. 1.1; 1991 (Reg. Sess., 1992), c. 1030, s. 51.10; 1999‑338, s. 2; 2005‑456, s. 1; 2006‑201, s. 18; 2007‑348, s. 41(c); 2008‑213, ss. 29(a), 90.)



§ 120C-404. Solicitor's reports.

§ 120C‑404.  Solicitor's reports.

(a)        Each solicitor shall file quarterly reports under oath with the Secretary of State.

(b)        The report shall include all of the following:

(1)        All reportable expenditures made for the purpose of lobbying during the reporting period.

(2)        Solicitation of others when such solicitation involves an aggregate cost of more than three thousand dollars ($3,000). (2006‑201, s. 18.)



§ 120C-405. Report availability.

§ 120C‑405.  Report availability.

(a)        All reports filed under this Chapter shall be open to public inspection upon filing.

(b)        The Secretary of State shall coordinate with the State Board of Elections to create a searchable Web‑based database of reports filed under this Chapter and reports filed under Subchapter VIII of Chapter 163 of the General Statutes. (2006‑201, s. 18.)



§§ 120C-406 through 120C-499. Reserved for future codification purposes.

§§ 120C‑406 through 120C‑499.  Reserved for future codification purposes.



§ 120C-500. Liaison personnel.

Article 5.

Liaison Personnel.

§ 120C‑500.  Liaison personnel.

(a)        All agencies and constitutional officers of the State, including all boards, departments, divisions, constituent institutions of The University of North Carolina, community colleges, and other units of government in the executive branch shall designate liaison personnel to lobby for legislative action. This subsection shall not apply to units of local government, or a State agency or board with no staff.

(b)        No State agency or constitutional officer of the State may contract with individuals who are not employed by the State to lobby legislators and legislative employees. This subsection shall not apply to counsel employed by any agency, board, department, or division authorized to employ counsel under G.S. 147‑17.

(c)        No more than two individuals may be designated as liaison personnel for each agency and constitutional officers of the State, including all boards, departments, divisions, constituent institutions of The University of North Carolina, community colleges, and other units of government in the executive branch.

(d)        The Chief Justice of the Supreme Court shall designate at least one, but no more than four, liaison personnel to lobby for legislative action for all offices, conferences, commissions, and other agencies established under Chapter 7A of the General Statutes. This subsection shall not apply to any office created under Article 60 of Chapter 7A of the General Statutes, so long as that office complies with subsection (a) of this section.  (1933, c. 11, s. 7; 1975, c. 820, s. 1; 1977, c. 697; 1991, c. 740, s. 1.1; 1993, c. 553, s. 3; 2001‑424, s. 6.10(a); 2005‑456, s. 1; 2006‑201, s. 18; 2007‑347, s. 6(a); 2008‑213, ss. 30‑32.)



§ 120C-501. Applicability of Chapter on liaison personnel.

§ 120C‑501.  Applicability of Chapter on liaison personnel.

(a)        Except as otherwise provided in this section, this Chapter shall not apply to liaison personnel.

(b)        G.S. 120C‑200 shall apply to liaison personnel. No registration fee shall be required for registration under this subsection.

(c)        Liaison personal designated under this Article shall file reports under G.S. 120C‑402.

(d)        G.S. 120C‑303 shall apply to liaison personnel with respect to legislators and legislative employees.

(e)        The Board of Governors of the University of North Carolina and its constituent institutions, or the liaison personnel designated by that board or the constituent institutions, shall not give, for the purpose of lobbying, athletic tickets to any designated individual, except for those who are described in G.S. 138A‑3(30)j. or those who are students and receive tickets on the same basis as other students.  (2001‑424, s. 6.10(a); 2005‑456, s. 1; 2006‑201, s. 18; 2008‑213, s. 33.)



§§ 120C-502 through 120C-599. Reserved for future codification purposes.

§§ 120C‑502 through 120C‑599.  Reserved for future codification purposes.



§ 120C-600. Powers and duties of the Secretary of State.

Article 6.

Violations and Enforcement.

§ 120C‑600.  Powers and duties of the Secretary of State.

(a)        The Secretary of State shall perform systematic reviews of reports required to be filed under Articles 4 and 8 of this Chapter on a regular basis to assure complete and timely disclosure of reportable expenditures. The Secretary of State shall refer to the Commission any complaints of violations of this Chapter other than those related solely to Articles 2, 4, or 8 of this Chapter.

(b)        The Secretary of State may petition the Superior Court of Wake County for the approval to issue subpoenas and subpoenas duces tecum as necessary to conduct investigations of violations of Articles 2, 4, and 8 of this Chapter. The court shall authorize subpoenas under this subsection when the court determines they are necessary for the enforcement of Articles 2, 4, and 8 of this Chapter. Subpoenas issued under this subsection shall be enforceable by the court through contempt powers. Venue shall be with the Superior Court of Wake County for any nonresident person, or that person's agent, who makes a reportable expenditure under this Chapter, and personal jurisdiction may be asserted under G.S. 1‑75.4.

(c)        Complaints of violations of Articles 2, 4, and 8 of this Chapter, all other records accumulated in conjunction with the investigation of these complaints, and any records accumulated in the performance of a systematic review shall be considered confidential records and may be released only by order of a court of competent jurisdiction. Any information obtained by the Secretary of State from any law enforcement agency, administrative agency, or regulatory organization on a confidential or otherwise restricted basis in the course of an investigation or systematic review shall be confidential and exempt from G.S. 132‑6 to the same extent that it is confidential in the possession of the providing agency or organization.  (2005‑456, s. 1; 2006‑201, s. 18; 2006‑259, s. 43.5(a); 2008‑213, s. 34.)



§ 120C-601. Powers and duties of the Commission.

§ 120C‑601.  Powers and duties of the Commission.

(a)        The Commission may investigate complaints of violations of this Chapter and shall refer complaints related solely to Articles 2, 4, or 8 of this Chapter to the Secretary of State.

(b)        The Commission may petition the Superior Court of Wake County for the approval to issue subpoenas and subpoenas duces tecum as necessary to conduct investigations of violations of this Chapter. The court shall authorize subpoenas under this subsection when the court determines they are necessary for the enforcement of this Chapter. Subpoenas issued under this subsection shall be enforceable by the court through contempt powers. Venue shall be with the Superior Court of Wake County for any nonresident person, or that person's agent, who makes a reportable expenditure under this Chapter, and personal jurisdiction may be asserted under G.S. 1‑75.4.

(c)        Complaints of violations of this Chapter and all other records accumulated in conjunction with the investigation of these complaints shall be considered confidential records and may be released only by order of a court of competent jurisdiction. Any information obtained by the Commission from any law enforcement agency, administrative agency, or regulatory organization on a confidential or otherwise restricted basis in the course of an investigation shall be confidential and exempt from G.S. 132‑6 to the same extent that it is confidential in the possession of the providing agency or organization.  (2006‑201, s. 18; 2006‑259, s. 43.5(a); 2008‑213, s. 35.)



§ 120C-602. Punishment for violation.

§ 120C‑602.  Punishment for violation.

(a)        Whoever willfully violates any provision of Article 2 or Article 3 of this Chapter shall be guilty of a Class 1 misdemeanor, except as provided in those Articles. In addition, no lobbyist who is convicted of a violation of the provisions of this Chapter shall in any way act as a lobbyist for a period of two years from the date of conviction.

(b)        In addition to the criminal penalties set forth in this section, the Secretary of State may levy civil fines for a violation of any provision of Articles 2, 4, or 8 of this Chapter up to five thousand dollars ($5,000) per violation. In addition to the criminal penalties set forth in this section, the Commission may levy civil fines for a violation of any provision of this Chapter except Article 2, 4, or 8 of this Chapter up to five thousand dollars ($5,000) per violation. (1933, c. 11, s. 8; 1975, c. 820, s. 1; 1991, c. 740, s. 1.1; 1993, c. 539, s. 914; 1994, Ex. Sess., c. 24, s. 14(c); 2005‑456, s. 1; 2006‑201, s. 18; 2006‑259, s. 43.5(a).)



§ 120C-603. Enforcement by district attorney and Attorney General.

§ 120C‑603.  Enforcement by district attorney and Attorney General.

(a)        The Commission or the Secretary of State, as appropriate, may investigate complaints of violations of this Chapter and shall report apparent violations of this Chapter to the district attorney of the prosecutorial district as defined in G.S. 7A‑60 of which Wake County is a part, who shall prosecute any person or governmental unit who violates any provisions of this Chapter.

(b)        Complaints of violations of this Chapter involving the Commission or any member employee of the Commission shall be referred to the Attorney General for investigation. The Attorney General shall, upon receipt of a complaint, make an appropriate investigation thereof, and the Attorney General shall forward a copy of the investigation to the district attorney of the prosecutorial district as defined in G.S. 7A‑60 of which Wake County is a part, who shall prosecute any person or governmental unit who violates any provisions of this Chapter.  (1975, c. 820, s. 1; 1987 (Reg. Sess., 1988), c. 1037, s. 112; 2005‑456, s. 1; 2006‑201, s. 18; 2006‑259, s. 43.5(b); 2008‑213, s. 36.)



§§ 120C-604 through 120C-699. Reserved for future codification purposes.

§§ 120C‑604 through 120C‑699.  Reserved for future codification purposes.



§ 120C-700. Persons exempted from this Chapter.

Article 7.

Exemptions.

§ 120C‑700.  Persons exempted from this Chapter.

Except as otherwise provided in Article 8, the provisions of this Chapter shall not be construed to apply to any of the following:

(1)        An individual solely engaged in expressing a personal opinion or stating facts or recommendations on legislative action or executive action to a designated individual and not acting as a lobbyist.

(2)        A person appearing before a committee, commission, board, council, or other collective body whose membership includes one or more designated individuals at the invitation or request of the committee or a member thereof and who does not act in any further activities as a lobbyist with respect to the legislative or executive action for which that person appeared.

(3)        A duly elected or appointed official or employee of the State, the United States, a county, municipality, school district, or other governmental agency, when acting solely in connection with matters pertaining to the office and public duties, except for a person designated as liaison personnel under G.S. 120C‑500. For purposes of this subdivision, an individual appointed as a county or city attorney under Part 7 of Article 5 of Chapter 153A of the General Statutes or Part 6 of Article 7 of Chapter 160A of the General Statutes, respectively, shall be considered an employee of the county or city.

(4)        A person performing professional services in drafting bills, or in advising and rendering opinions to clients, or to designated individuals on behalf of clients, as to the construction and effect of proposed or pending legislative or executive action where the professional services are not otherwise connected with the legislative or executive action.

(5)        A person who owns, publishes, or is an employee of any recognized news medium, while engaged in the acquisition and publication of news or news and commentary on behalf of that recognized news medium.

(6)        Designated individuals while acting in their official capacity.

(7)        A person responding to inquiries from a designated individual and who does not act in any further activities as a lobbyist in connection with that inquiry.

(8)        A person who is a political committee as defined in G.S. 163‑278.6(14), that person's employee, or that person's contracted service provider. (1933, c. 11, s. 7; 1975, c. 820, s. 1; 1977, c. 697; 1991, c. 740, s. 1.1; 1993, c. 553, s. 3; 2005‑456, s. 1; 2006‑201, s. 18; 2007‑348, s. 16.)



§§ 120C-701 through 120C-799. Reserved for future codification purposes.

§§ 120C‑701 through 120C‑799.  Reserved for future codification purposes.



§ 120C-800. Reportable expenditures made by persons exempted or not covered by this Chapter.

Article 8.

Miscellaneous.

§ 120C‑800.  Reportable expenditures made by persons exempted or not covered by this Chapter.

(a)        If a designated individual accepts a reportable expenditure made for the purpose of lobbying with a total value of over two hundred dollars ($200.00) per calendar quarter from a person or group of persons acting together, exempted or not otherwise covered by this Chapter, the person, or group of persons, making the reportable expenditure shall report the date, a description of the reportable expenditure, the name and address of the person, or group of persons, making the reportable expenditure, the name of the designated individual accepting the reportable expenditure, and the estimated fair market value, or face value if shown, of the reportable expenditure.

(b)        If the person making the reportable expenditure in subsection (a) of this section is outside North Carolina, and the designated individual accepting the reportable expenditure is also outside North Carolina at the time the designated individual accepts the reportable expenditure, then the designated individual accepting the reportable expenditure shall be responsible for filing the report or reporting the information in the designated individual's statement of economic interest in accordance with G.S. 138A‑24(a)(2).

(c)        If a designated individual accepts a scholarship related to that designated individual's public service or position valued over two hundred dollars ($200.00) from a person, or group of persons, acting together, exempted or not covered by this Chapter, the person, or group of persons, granting the scholarship shall report the date of the scholarship, a description of the event involved, the name and address of the person, or group of persons, granting the scholarship, the name of the designated individual accepting the scholarship, and the estimated fair market value.

(d)        If the person granting the scholarship in subsection (c) of this section is outside North Carolina, the designated individual accepting the scholarship shall be responsible for filing the report or reporting the information in the designated individual's statement of economic interest in accordance with G.S. 138A‑24(a)(2).

(e)        This section shall not apply to any of the following:

(1)        Lawful campaign contributions properly received and reported as required under Article 22A of Chapter 163 of the General Statutes.

(2)        Any reportable expenditure from a designated individual's extended family member to a designated individual.

(3)        Reportable expenditures associated primarily with the designated individual's employment or that designated individual's immediate family member's employment.

(4)        Reportable expenditures, other than food, beverages, travel, and lodging, which are received from a person who is a citizen of a country other than the United States or a state other than North Carolina and given during a ceremonial presentation or as a custom.

(5)        A thing of value that is paid for by the State.

(6)        A scholarship paid for by a nonpartisan state, regional, national, or international legislative organization of which the General Assembly is a member or a legislator or legislative employee is a member or participant of by virtue of that legislator's or legislative employee's public position, or to an affiliated organization of that nonpartisan state, regional, national, or international organization.

(f)         Within 15 business days after the end of the quarter in which the reportable expenditure was made, reports required by this section shall be filed with the Secretary of State in a manner prescribed by the Secretary of State, which may include electronic reports. If the designated individual is required to file a statement of economic interest under G.S. 138A‑24, then that designated individual may opt to report any information required by this section in the statement of economic interest.

(g)        For purposes of this section, the term "scholarship" shall mean a grant‑in‑aid to attend a conference, meeting, or other similar event. For purposes of this section only, the term "person" shall include all persons as defined in G.S. 138A‑3(27) and all governmental units as defined in G.S. 138A‑3(15d).  (2005‑456, s. 1; 2006‑201, s. 18; 2007‑348, s. 17; 2008‑213, ss. 37, 38(a), 39; 2009‑549, s. 7(b).)



§§ 120C-801 through 120C-899. Reserved for future codification purposes.

§§ 120C‑801 through 120C‑899.  Reserved for future codification purposes.






Chapter 121 - Archives and History.

§ 121-1. Short title.

Chapter 121.

Archives and History.

Article 1.

General Provisions.

§ 121‑1.  Short title.

This Article shall be known as the North Carolina Archives and History Act. (1973, c. 476, s. 48.)



§ 121-2. Definitions.

§ 121‑2.  Definitions.

For the purposes of this Article:

(1)        "Agency" shall mean any State, county, or municipal office, department, division, board, commission or separate unit of government created or established by constitution or law.

(2)        "Commission" shall mean the North Carolina Historical Commission.

(3)        "Department" shall mean the Department of Cultural Resources  of the State of North Carolina.

(4)        "Historic preservation" shall mean any activity reasonably related to the identification, research, conservation, protection, and restoration, maintenance, or operation of buildings, structures, objects, districts, areas, and sites significant in the history, architecture, archaeology, or culture of this State, its communities, or the nation.

(5)        "Historic property" or "historic properties" shall mean any building, structure, object, district, area, or site that is significant in the history, architecture, archaeology, or culture of this State, its communities, or the nation.

(6)        "North Carolina Museum of History" shall mean an establishment or establishments administered by the Department of Cultural Resources as the official State museum of history for the collection, preservation, and exhibition of artifacts and other materials that have been determined by the Department or by the Commission to have sufficient historical or other cultural value to warrant retention as evidence of the history and culture of the State and its subdivisions.

(7)        "North Carolina State Archives" shall mean an establishment or establishments administered by the Department of Cultural Resources as the State's official repository for the preservation of those public records or other documentary materials that have been determined by the Department in accordance with rules, regulations, and standards of the Historical Commission to have sufficient historical or other value to warrant their continued preservation and have been accepted by the Department for preservation in its custody.

(8)        "Public record" or "public records" shall mean all documents, papers, letters, maps, books, photographs, films, sound recordings, magnetic or other tapes, electronic data processing records, artifacts, or other documentary material, regardless of physical form or characteristics, made or received pursuant to law or ordinance or in connection with the transaction of official business by any agency.

(9)        "Records center" or "records centers" shall mean an establishment or establishments administered by the Department of Cultural Resources primarily for the economical housing, processing, servicing, microfilming or security of public records that must be retained for varying periods of time but which need not be retained in an agency's office equipment and space.

(10)      "Secretary" shall mean the Secretary of Cultural Resources.

(11)      "State historic site" or "state historic sites" shall mean a property or properties acquired by the State and administered by the Department of Cultural Resources because of its or their historical, archaeological, architectural, or cultural value in depicting the heritage of the State. (1973, c. 476, s. 48.)



§ 121-3. Name.

§ 121‑3.  Name.

The archival and historical agency of the State of North Carolina shall be the Department of Cultural Resources. (1945, c. 55; 1955, c. 543, s. 1; 1973, c. 476, s. 48.)



§ 121-4. Powers and duties of the Department of Cultural Resources.

§ 121‑4.  Powers and duties of the Department of Cultural Resources.

The Department of Cultural Resources shall have the following powers and duties:

(1)        To accept gifts, bequests, devises, and endowments for purposes which fall within the general legal powers and duties of the Department. Unless otherwise specified by the donor or legator, the Department may either expend both the principal and interest of any gift or bequests or may invest such funds in whole or in part, by and with the consent of the State Treasurer.

(2)        To conduct a records management program, including the operation of a records center or centers and a centralized microfilming program, for the benefit of all State agencies, and to give advice and assistance to the public officials and agencies in matters pertaining to the economical and efficient maintenance and preservation of public records.

(3)        To preserve and administer, in the North Carolina State Archives, such public records as may be accepted into its custody, and to collect, preserve, and administer private and unofficial historical records and other documentary materials relating to the history of North Carolina and the territory included therein from the earliest times. The Department shall carefully protect and preserve such materials, file them according to approved archival practices, and permit them, at reasonable times and under the supervision of the Department, to be inspected, examined, or copied: Provided, that any materials placed in the keeping of the Department under special terms or conditions restricting their use shall be made accessible only in accordance with such terms or conditions.

(4)        To have materials on the history of North Carolina properly edited, published as other State printing, and distributed under the direction of the Department. The Department may charge a reasonable price for such publications and devote the revenue arising from such sales to the work of the Department.

(5)        With the cooperation of the State Board of Education and the Department of Public Instruction to develop, conduct, and assist in the coordination of a program for the better and more adequate teaching of State and local history in the public schools and the institutions of the community college system of North Carolina, including, as appropriate, the preparation and publication of suitable histories of all counties and of other appropriate materials, the distribution of such materials to the public schools and community college system for a reasonable charge, and the coordination of this program throughout the State.

(6)        To maintain and administer the North Carolina Museum of History, to collect and preserve therein important historical and cultural materials, and according to approved museum practices to classify, accession, house, and when feasible exhibit such materials and make them available for study.

(7)        To select suitable sites on property owned by the State of North Carolina, or any subdivision of the State, for the erection of historical markers calling attention to nearby historic sites and prepare appropriate inscriptions to be placed on such markers. The Department shall have all markers manufactured, and when completed, each marker shall be delivered to the Department of Transportation for payment and erection under the provisions of G.S. 136‑42.2 and 136‑42.3. The Secretary is authorized to appoint a highway historical marker advisory committee to approve all proposed highway historical markers and to establish criteria for carrying out this responsibility.

(8)        In accordance with G.S. 121‑9 of this Chapter, to acquire real and personal properties that have statewide historical, architectural, archaeological, or other cultural significance, by gift, purchase, devise, or bequest; to preserve and administer such properties; and, when necessary, to charge reasonable admission fees to such properties. In the acquisition of such property, the Department shall also have the authority to acquire nearby or adjacent property adjacent to properties having statewide significance deemed necessary for the proper use, administration, and protection of historic, architectural, archaeological, or cultural properties, or for the protection of the environment thereof.

(9)        To administer and enforce reasonable rules adopted and promulgated by the Historical Commission for the regulation of the use by the public of such historical, architectural, archaeological, or cultural properties under its charge, which regulations, after having been posted in conspicuous places on and adjacent to such State properties and having been filed according to law, shall have the force and effect of law and any violation of such regulations shall constitute a Class 3 misdemeanor.

(10)      To coordinate the objectives of the state‑created historical and commemorative commissions with the other policies, objectives, and programs of the Department of Cultural Resources.

(11)      To organize and administer a junior historian program, in cooperation with the Department of Public Education, the public schools, and other agencies or organizations that may be concerned therein.

(12)      With the approval of the Historical Commission, to dispose of any accessioned records, artifacts, and furnishings in the custody of the Department that are determined to have no further use or value for official or administrative purposes or for research and reference purposes.

(13)      To promote and encourage throughout the State knowledge and appreciation of North Carolina history and heritage by encouraging the people of the State to engage in the preservation and care of archives, historical manuscripts, museum items, and other historical materials; the writing and publication of State and local histories of high standard; the display and interpretation of historical materials; the marking and preservation of historic, architectural, or archaeological structures and sites of great importance; the teaching of North Carolina and local history in the schools and colleges; the appropriate observance of events of importance to the State's history; the publicizing of the State's history through media of public information; and other activities in historical and allied fields.

(14)      With the approval of the Historical Commission, to charge and collect fees not to exceed cost for photographs, photocopies of documents, microfilm and other microforms and other audio or visual reproductions of public records or other documentary materials, objects, artifacts, and research materials; and for the restoration and preservation of documents and other materials important for archival or historical purposes.

(15)      To encourage and develop, in cooperation with the Department of Administration and in consultation with the Department of Transportation, the Department of Commerce, the Department of Environment and Natural Resources, the North Carolina League of Municipalities, the North Carolina Association of County Commissioners, and the Historic Preservation Foundation of North Carolina, Inc., a central clearinghouse for information on historic preservation for the benefit and use of public and private agencies and persons in North Carolina.

(16)      Repealed by Session Laws 2004‑203, s. 51, effective August 17, 2004.

(17)      (See Editor's note) To enter into an agreement with a private nonprofit corporation for the management of facilities to provide food and beverages at the North Carolina Museum of History. Any net proceeds received by the private nonprofit corporation shall be devoted to the work of the Department. Any private nonprofit corporation entering into an agreement with the Department with regard to the management of the facilities may enter into further agreements with private persons or corporations concerning the operation of the facilities. The Department may enter into an agreement in regard to obtaining or installing equipment, furniture, and furnishings for such facilities. (Rev., ss. 4540, 4541; 1907, c. 714, s. 2; 1911, c. 211, s. 6; C.S., s. 6142; 1925, c. 275, s. 11; 1943, c. 237; 1945, c. 55; 1955, c. 543, s. 1; 1957, c. 330, s. 1; 1959, c. 68, s. 1; 1971, c. 345, s. 3; 1973, c. 476, s. 48; 1977, c. 464, s. 38; 1981, c. 721; 1989, c. 379; c. 727, s. 218(83); c. 751, s. 11; 1991, c. 757, s. 5; 1991 (Reg. Sess., 1992), c. 959, s. 30; 1993, c. 522, s. 8; c. 539, s. 915; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑443, s. 11A.119(a); 2004‑203, s. 51.)



§ 121-4.1. North Carolina Register of Historic Places.

§ 121‑4.1.  North Carolina Register of Historic Places.

(a)        The Department of Cultural Resources may establish, expand, and maintain a North Carolina Register of Historic Places composed of districts, sites, buildings, structures, and objects significant in North Carolina history, architecture, archaeology, engineering, and culture.  Until such time as the North Carolina Register of Historic Places is established, all references to it in the General Statutes and in the rules adopted pursuant to it shall be construed to mean properties and districts in North Carolina that are listed in the National Register of Historic Places.

(b)        The North Carolina Historical Commission shall establish criteria for properties to be included in the State Register of Historic Places, and, within such criteria, shall provide for levels of significance as necessary and appropriate.

(c)        The North Carolina Historical Commission shall promulgate regulations requiring that before any property or district may be included on the North Carolina Register of Historic Places, the owner or owners of such property, or a majority of the owners of the properties within the district in the case of an historic district, shall be given the opportunity (including a reasonable period of time) to concur in, or object to, the nomination of the property or district for such inclusion or designation.  If the owner or owners of any privately owned property, or a majority of the owners of such properties within the district in the case of an historic district, object to such inclusion or designation, such property shall not be included on the North Carolina Register until such objection has been withdrawn.  The regulations under this paragraph shall include provisions to carry out the purposes of this paragraph in the case of multiple ownership of a single property. (1989, c. 60.)



§ 121-5. Public records and archives.

§ 121‑5.  Public records and archives.

(a)        State Archival Agency Designated.  The Department of Cultural Resources shall be the official archival agency of the State of North Carolina with authority as provided throughout this Chapter and Chapter 132 of the General Statutes of North Carolina in relation to the public records of the State, counties, municipalities, and other subdivisions of government.

(b)        Destruction of Records Regulated.  No person may destroy, sell, loan, or otherwise dispose of any public record without the consent of the Department of Cultural Resources, except as provided in G.S. 130A‑99. Whoever unlawfully removes a public record from the office where it is usually kept, or alters, mutilates, or destroys it shall be guilty of a Class 3 misdemeanor and upon conviction only fined at the discretion of the court.

When the custodian of any official State records certifies to the Department of Cultural Resources that such records have no further use or value for official and administrative purposes and when the Department certifies that such records appear to have no further use or value for research or reference, then such records may be destroyed or otherwise disposed of by the agency having custody of them.

When the custodian of any official records of any county, city, municipality, or other subdivision of government certifies to the Department that such records have no further use or value for official business and when the Department certifies that such records appear to have no further use or value for research or reference, then such records may be authorized by the governing body of said county, city, municipality, or other subdivision of government to be destroyed or otherwise disposed of by the agency having custody of them. A record of such certification and authorization shall be entered in the minutes of the governing body granting the authority.

The North Carolina Historical Commission is hereby authorized and empowered to make such orders, rules, and regulations as may be necessary and proper to carry into effect the provisions of this section. When any State, county, municipal, or other governmental records shall have been destroyed or otherwise disposed of in accordance with the procedure authorized in this subsection, any liability that the custodian of such records might incur for such destruction or other disposal shall cease and determine.

(c)        Assistance to Public Officers.  The Department of Cultural Resources shall have the right to examine into the condition of public records and shall, subject to the availability of staff and funds, give advice and assistance to public officials and agencies in regard to preserving or disposing of the public records in their custody. When requested by the Department of Cultural Resources, public officials shall assist the Department in the preparation of an inclusive inventory of records in their custody, to which inventory shall be attached a schedule, approved by the head of the governmental unit or agency having custody of the records and the Department of Cultural Resources, establishing a time period for the retention or disposal of each series of records. So long as such approved schedule remains in effect, destruction or disposal of records in accordance with its provisions shall be deemed to have met the requirements of G.S. 121‑5(b).

The Department of Cultural Resources is hereby authorized and directed to conduct a program of inventorying, repairing, and microfilming in the counties for security purposes those official records of the several counties which the Department determines have permanent value, and of providing safe storage for microfilm copies of such records. Subject to the availability of funds, such program shall be extended to the records of permanent value of the cities, municipalities, and other subdivisions of government.

(d)        Preservation of Permanently Valuable Records.  Public records certified by the Department of Cultural Resources as being of permanent value shall be preserved in the custody of the agency in which the records are normally kept or of the North Carolina State Archives. Any State, county, municipal, or other public official is hereby authorized and empowered to turn over to the Department of Cultural Resources any State, county, municipal, or other public records no longer in current official use, and the Department of Cultural Resources is authorized in its discretion to accept such records, and having done so shall provide for their administration and preservation in the North Carolina State Archives. When such records have been thus surrendered, photocopies, microfilms, typescripts, or other copies of them shall be made and certified under seal of the Department, upon application of any person, which certification shall have the same force and effect as if made by the official or agency by which the records were transferred to the Department of Cultural Resources; and the Department may charge reasonable fees for these copies. The Department may answer written inquiries for nonresidents of the State and for this service may charge a search and handling fee not to exceed twenty‑five dollars ($25.00). The receipts from this fee shall be used to defray the cost of providing this service.

(e)        Program Funding.  Fees credited to the Department under G.S. 161‑11.6 shall be used to offset the Department's costs in providing essential records management and archival services for public records pursuant to Chapter 121 and Chapter 132 of the General Statutes.  (1907, c. 714, s. 5; C.S., s. 6145; 1939, c. 249; 1943, c. 237; 1945, c. 55; 1953, c. 224; 1955, c. 543, s. 1; 1959, c. 1162; 1973, c. 476, s. 48; 1979, c. 361; c. 801, s. 95; 1981, c. 406, ss. 1, 2; 1993, c. 539, s. 916; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑309, s. 13; 2001‑427, s. 3(a); 2009‑451, s. 20B.3(b).)



§ 121-5.1. State Historical Records Advisory Board.

§ 121‑5.1.  State Historical Records Advisory Board.

(a)        The State Historical Records Advisory Board, which was constituted in 1975 in accordance with 44 U.S.C. § 2501; 36 C.F.R. § 1206 is continued under State law and shall be located administratively in the Department of Cultural Resources. The Board shall consist of 10 members. Eight members shall be appointed by the Governor for three‑year staggered terms, and each member shall have experience in the administration and use of historical records. All current members shall continue to serve until the expiration of their term unless a member is removed or the position becomes vacant, in which case the vacancy shall be filled in accordance with subsection (c) of this section. The Deputy Secretary of the Office of Archives and History and the State Archivist shall both serve as ex officio members of the Board.

(b)        The Board's primary duty shall be to serve as the central advisory body for historical records coordination within the State and for the National Historical Publications and Records Commission (NHPRC). In addition, subject to the availability of funds, the Board shall:

(1)        Offer assistance, advice, and consultation to State, county, and municipal governments, historic sites, museums, historical societies, and other institutions holding records of historical value concerning the care, preservation, and management of their records.

(2)        Solicit, review, and assess grant proposals in connection with NHPRC grants or grants from other sources.

(3)        Offer educational programs and conferences.

(4)        Conduct statewide studies and surveys of the State's historical records.

(c)        The Governor may remove any member for good cause shown. The Governor shall fill any vacancy on the Board. Appointees to fill vacancies shall serve the remainder of the unexpired term and until their successors have been appointed and qualified.

(d)        Members of the Board shall receive per diem and reimbursement for travel and subsistence as provided in G.S. 138‑5 and G.S. 138‑6, as appropriate.

(e)        The Governor shall appoint either the Deputy Secretary of the Office of Archives and History or the State Archivist as the State coordinator as required by NHPRC regulations. The State coordinator shall serve a four‑year term and may be reappointed. The State coordinator may designate a deputy State coordinator from the Board's membership.

(f)         The Board shall hold at least two meetings each year to conduct business. The Board shall establish the procedures for calling, holding, and conducting regular and special meetings. A majority of the members of the Board constitutes a quorum for the transaction of business. (2007‑150, s. 1.)



§ 121-6. Historical publications.

§ 121‑6.  Historical publications.

(a)        General Provisions.  It shall be the duty of the Department of Cultural Resources to promote and encourage the writing of North Carolina history and to collect, edit, publish, print, and distribute books, pamphlets, papers, manuscripts, documents, maps, and other materials relating to North Carolina archives and history. The Department of Cultural Resources may establish a reasonable charge for such publications and devote the revenue arising therefrom to such additional publication of materials relating to North Carolina archives and history as may be undertaken by the Department of Cultural Resources. Except for reports, bulletins, and other publications issued for free distribution, professional materials including books and journals published by the Department of Cultural Resources are hereby expressly excluded from provisions of G.S. 147‑50.

(b)        Editing and Publishing of Official Messages and Other Papers of Governor.  During the term of office of each Governor of this State, a copy of all official messages delivered to the General Assembly, addresses, speeches, statements, news releases, proclamations, executive orders, weekly calendars, articles, transcripts of news conferences, lists of appointments, and other official releases and papers of the Governor shall be kept in the Governor's office for delivery to the Department of Cultural Resources at the end of each quarter during the Governor's administration. These papers shall be compiled and a selection made therefrom by a skilled and competent editor. The editor shall edit, according to acceptable scholarly standards, the selected materials which shall be published in a documentary volume as soon as practicable after the conclusion of the term of office of each Governor. If, for any reason, a Governor serves less than a full term, a documentary volume shall be edited and published for such portion of a term as he shall have served. If a Governor serves more than one term, a documentary volume shall be edited and published for each term served. Funds for editorial assistance, printing, binding, and distribution shall be paid from the Contingency and Emergency Fund. The number of copies of each volume to be printed shall be determined by the Department of Cultural Resources in consultation with the Governor whose papers are being published.

(c)        It shall be the duty and the responsibility for the Department of Cultural Resources to edit and publish a second or new series of the most significant records of colonial North Carolina. From records which have been compiled in the North Carolina State Archives concerning the colonial period of North Carolina, a selection of the most significant documents shall be made therefrom by a skilled and competent editor. The editor shall edit, according to acceptable scholarly standards, the selected materials which shall be published in documentary volumes not to exceed approximately 700 pages each in length until full and representative published colonial records of North Carolina shall have been achieved. The number of copies of each volume to be so printed shall be determined by the Department of Cultural Resources, and such determination shall be based on the number of copies the Department can reasonably expect to sell in a period of 10 years from the date of publication. In any year during which the Department of Cultural Resources has completed a volume and has it ready for publication, the Department may include in its continuation budget for that year sufficient funds to pay the estimated costs of publishing the volume. In the event that the volume is not published during that year, the appropriation made, or any unencumbered balance, shall revert to the general fund. (1971, c. 480, s. 6; 1973, c. 476, s. 48; 1979, c. 1010; 1981 (Reg. Sess., 1982), c. 1290.)



§ 121-7. Historical museums.

§ 121‑7.  Historical museums.

(a)        The Department of Cultural Resources shall maintain and administer State historic attractions under the management of the Office of Archives and History for the collection, preservation, study, and exhibition of authentic artifacts and other historical materials relating to the history and heritage of North Carolina. The Department, with the approval of the Historical Commission, may acquire, either by purchase, gift, or loan such artifacts and materials, and, having acquired them, shall according to accepted museum practices classify, accession, preserve, and where feasible exhibit such materials and make them available for study. Within available funds, one or more branch museums of history or specialized regional history museums may be established and administered by the Department. The Department of Cultural Resources, subject to the availability of staff and funds, may give financial, technical, and professional assistance to nonstate historical museums sponsored by governmental agencies and nonprofit organizations according to regulations adopted by the North Carolina Historical Commission.

The Department of Cultural Resources may, with the explicit approval of the North Carolina Historical Commission sell, trade, or place on permanent loan any artifact owned by the State of North Carolina and in the custody of and curated by the Office of Archives and History, unless the sale, trade, or loan would be contrary to the terms of acquisition. The net proceeds of any sale, after deduction of the expenses attributable to that sale, shall be deposited to the State treasury to the credit of the Office of Archives and History Artifact Fund and shall be used only for the purchase of other artifacts. No artifact curated by any agency of the Department of Cultural Resources may be pledged or mortgaged.

(b)        Insofar as practicable, the Office of Archives and History shall accession and maintain records showing provenance, value, location, and other pertinent information on such furniture, furnishings, decorative items, and other objects as have historical or cultural importance and which are owned by or to be acquired by the State for use in the State Capitol and the Executive Mansion, and, upon request of the Department of Administration, any other state‑owned building. When any such item or object has been entered in the accession records of the Office of Archives and History, the custodian of such item or object shall, upon its removal from the premises upon which it was located or when it is otherwise disposed of, submit to the Office of Archives and History sufficient details concerning its removal or disposition to permit an adequate entry in the accession records to the end that its location or disposition, and authority for such change, shall be shown therein.

(c)        Title to an artifact whose ownership is unknown or whose owner cannot be located passes to the Department of Cultural Resources if:

(1)        The artifact was placed on loan with the Office of Archives and History for a period of time exceeding five years or for an indefinite period of time or the artifact's status with the Office of Archives and History as a loan, gift, purchase, or other arrangement is unknown; and

(2)        The artifact has been a part of the inventory of the Office of Archives and History for more than five years; and

(3)        The Department of Cultural Resources makes a reasonable effort, including a diligent search of its own records, to locate and inform the owner, his heirs or successors, that the Office of Archives and History is holding the artifact and to clarify the artifact's status with that Office.

To initiate the procedure to clarify title to an artifact, the Department of Cultural Resources shall mail, first class postage prepaid, a notice to the last known address of the owner of the artifact or the last known address of the owner's heirs or successors. The Department need not mail a notice, if after exercising due diligence to find a record within the Department of Cultural Resources indicating the owner of the artifact and his latest address, that information is not available. If no claim is made within 90 days from the date that notice is mailed, the Department of Cultural Resources shall publish a notice in three papers of general circulation once a week for four consecutive weeks. If, at the end of 30 days, no claim of ownership is submitted to the Department of Cultural Resources, the Department may determine that legal title to the artifact is vested in the Office of Archives and History.

(d)        Any person claiming legal title to an artifact to which the North Carolina Office of Archives and History also claims title as provided by subsection (c) may file a claim with the Department of Cultural Resources on a form prescribed by the Department. If the claimant is not the owner from whom the Department originally obtained the artifact, the claimant shall state in addition to any other information required by the Department, the facts surrounding the unavailability of the person who originally loaned or bestowed the property to the Office of Archives and History and the basis for the claim to title of the artifact. If the Department of Cultural Resources is satisfied that the claim is valid and that the claimant is the legal owner of the artifact, the Department shall return the artifact to the owner. If the Department determines that the claim is not valid and rejects the claim to the artifact, the claimant may appeal the determination as provided by Chapter 150B. (1973, c. 476, s. 48; 1979, c. 861, s. 1; 1987, c. 721, s. 1; 1991, c. 689, s. 191(a); c. 757, s. 6; 1993 (Reg. Sess., 1994), c. 769, s. 12.3; 1997‑411, s. 4; 2002‑159, s. 35(g).)



§ 121-7.1. Maritime Museum; disposition of artifacts.

§ 121‑7.1.  Maritime Museum; disposition of artifacts.

Notwithstanding Article 3A of Chapter 143 of the General Statutes, G.S. 143‑49(4), or any other law pertaining to surplus State property, the Department of Cultural Resources, with the approval of the North Carolina Historical Commission, may sell, trade, or place on permanent loan any artifact from the collection of the North Carolina Maritime Museum unless the sale, trade, or loan would be contrary to the terms of the acquisition. Sales or exchanges shall be conducted in accordance with generally accepted practices for accredited museums. If an artifact is sold, the net proceeds of the sale shall be deposited in the State treasury to the credit of a special fund to be used for the improvement of the Museum's collections or exhibits. (1998‑212, s. 21(b).)



§ 121-7.2. (See Editor's notes) Maritime Museum; branch museum.

§ 121‑7.2.  (See Editor's notes) Maritime Museum; branch museum.

The Department of Cultural Resources shall assume from the Southport Maritime Museum, Inc., the administration of the Southport Maritime Museum in Brunswick County and shall operate it as a branch of the North Carolina Maritime Museum. (1999‑237, s. 26.1(a).)



§ 121-7.3. Admission fees.

§ 121‑7.3.  Admission fees.

The Department of Cultural Resources may charge a reasonable admission fee to any museum administered by the Department. Admission fees collected under this section are receipts of the Department and shall be deposited in a nonreverting account. The Department shall retain unbudgeted receipts at the end of each fiscal year, beginning June 30, 2004, and shall deposit these receipts into the account. Funds in the account shall be used to support a portion of each museum's operation. The Secretary may adopt rules necessary to carry out the provisions of this section. The Department shall provide a quarterly report to the Joint Legislative Commission on Governmental Operations as to the Department's or museums' anticipated use of funds or expenditures of funds pursuant to this section. (2003‑284, s. 35A.4.)



§ 121-7.4. Graveyard of the Atlantic Museum.

§ 121‑7.4.  Graveyard of the Atlantic Museum.

The Department of Cultural Resources shall assume from the Graveyard of the Atlantic Museum, the administration of the Graveyard of the Atlantic Museum on Hatteras Island and shall designate it as a member of the State History Museums Division, in accordance with the feasibility study conducted by the Department. (2007‑359, s. 1(a).)



§ 121-7.5. Bentonville Battlefield Fund.

§ 121‑7.5.  Bentonville Battlefield Fund.

(a)        Fund.  The Bentonville Battlefield Fund is created as a special fund in the Department of Cultural Resources, Division of State Historic Sites. The interest earned by the Fund shall be credited to the Fund by the State Treasurer pursuant to G.S. 147‑69.2 and G.S. 147‑69.3. The Fund shall be used for operation, interpretation, maintenance, preservation, development, and expansion at Bentonville Battlefield State Historic Site.

(b)        Disposition of Fees.  Notwithstanding Chapter 146 of the General Statutes, all receipts derived from donations or the lease, rental, or other disposition of structures or products of the land owned by or under the supervision or control of the Division of Historic Sites in Johnston County shall be credited to the Fund.

(c)        The monies credited to this Fund pursuant to this section are annually appropriated to the Department of Cultural Resources.  (2008‑107, s. 19A.1.)



§ 121-8. Historic preservation program.

§ 121‑8.  Historic preservation program.

(a)        Historic Preservation Agency Designated.  The historic preservation agency of the State of North Carolina shall be the Department of Cultural Resources.

(b)        Surveys of Historic Properties.  The Department of Cultural Resources shall conduct a continuing statewide survey to identify, document, and record properties having historical, architectural, archaeological, or other cultural significance to the State, its communities, and the nation. Upon approval of the North Carolina Historical Commission, the Deputy Secretary of Archives and History or his designee as the State Historic Preservation Officer, may nominate appropriate properties for entry in the National Register of Historic Places as established by the National Historic Preservation Act of 1966, Public Law 89‑665, 16 U.S.C. section 470. The Department of Cultural Resources shall maintain a permanent file containing research reports, descriptions, photographs, and other appropriate documentation relating to properties deemed worthy of inclusion in the statewide survey.

(c)        Statewide Historic Preservation Plan.  The Department of Cultural Resources shall prepare and revise as needed a State plan for historic preservation, which plan, when approved by the North Carolina Historical Commission, shall constitute official State policy for the preservation, or the encouragement of the preservation, of important historic, architectural, archaeological, and other cultural properties in North Carolina.

(d)        Cooperation with Federal Government.  The Department of Cultural Resources and/or the Department of Administration may enter into and carry out contracts with the federal government or any agency thereof under which said government or agency grants financial or other assistance to the Department of Cultural Resources to further the purposes of this Chapter. Either of the Departments may agree to and comply with any reasonable conditions not inconsistent with State law which are imposed on such grants. Such grants or other assistance may be accepted from the federal government or an agency thereof and expended whether or not pursuant to a contract.

(e)        Cooperation with Local Governments.  The Department shall, within the limits of staff and available funds, cooperate with and assist counties, cities, municipalities, and other subdivisions of government, and, where appropriate, private individuals and organizations, in promoting historic preservation to the end that important properties which are not owned by the State may be preserved or encouraged to be preserved. Such cooperation and assistance may include but not be limited to reviewing historic preservation plans, evaluating historic properties, and providing technical, financial and professional assistance. The Department may further enter into and carry out contracts with local governments or their agencies and with any private party to further the purposes of this Article.

(f)         Continuing Programs.  The Department of Cultural Resources shall develop a continuing program of historical, architectural, archaeological, and cultural research and development to include surveys, excavation, salvage, preservation, scientific recording, interpretation, and publication of the State's historical, architectural, archaeological, and cultural resources. A reasonable charge may be made for publications resulting therefrom and the income from such sales may be devoted to the work of the Department.

(g)        Abandoned Cemeteries.  The Department of Cultural Resources is authorized to take appropriate measures to record and permanently preserve information of significant historical genealogical or archaeological value when, in the opinion of the Department, any such information located within an abandoned cemetery is in imminent danger of loss or destruction because of the condition or circumstances of the cemetery. The Department may obtain access to any abandoned cemetery for the purpose of recording and preserving information of significant historical, genealogical or archaeological value pursuant to Chapter 15, Article 4A of the General Statutes: Provided, that prior to the requesting of the administrative warrant, the Department shall contact the affected landowners and request their consent for access to their lands for the purpose of gathering such information. If consent is not granted, the Department shall give reasonable notice of the time, place and before whom the administrative warrant will be requested so that the owner or owners may have an opportunity to be heard. Service of this notice may be in any manner prescribed by N.C.G.S. 1A‑1 Rule 4(j). Any measures taken by the Department pursuant to this subsection shall be effected in such a manner as to cause as little inconvenience or disruption as possible to the owners of the land upon which the abandoned cemetery is located and of land necessary to obtain access to the cemetery. (1973, c. 476, s. 48; 1981, c. 215; 1989, c. 65; 2002‑159, s. 35(h).)



§ 121-9. Historic properties.

§ 121‑9.  Historic properties.

(a)        Administration of Properties Acquired by State.  Historic or archaeological properties acquired by the State for administration by the State of North Carolina shall be under the control and administration of the Department of Cultural Resources. Upon approval of the North Carolina Historical Commission and the Secretary of Cultural Resources, the Department of Cultural Resources may, in its discretion, make a contract with any county or municipality within the State or with any nonprofit corporation or organization for the administration of any portion of such property.

(b)        Acquisition of Historic Properties.  For the purpose of protecting or preserving any property of historical, architectural, archaeological, or other cultural importance to the people of North Carolina, and subject to the provisions of Subchapter II of Chapter 146 of the General Statutes, the Department may, with the approval of the North Carolina Historical Commission and after consultation with the Joint Legislative Commission on Governmental Operations, acquire, preserve, restore, hold, maintain, operate, and dispose of such properties, together with such adjacent lands as may be necessary for their protection, preservation, maintenance, and operation. Such property may be real or personal in nature, and in the case of real property, the acquisition may include the fee or any lesser interest therein. Property may be acquired by gift, grant, bequest, devise, lease, purchase, or condemnation pursuant to the provisions of Chapter 40A of the General Statutes, or otherwise. Property may be acquired by the Department, using such funds as may be appropriated for the purpose or moneys available to it from any other source.

(b1)      In the case of real property, the North Carolina Historical Commission shall report the following information to the Joint Legislative Commission on Governmental Operations before acquiring the property:

(1)        The statewide historical significance of the site.

(2)        The potential uses of the site.

(3)        The capital requirements of the site over a 20‑year period of time.

(4)        The annual operating costs of the site.

(5)        The expected levels of visitation at the site.

(6)        Any other information that would assist in determining the full cost of maintaining, operating, and administering the site as State property.

(c)        Interests Which May Be Acquired.  In the case of real property, the interest acquired shall be limited to that estate, interest, or term deemed by the Department to be reasonably necessary for the continued protection or preservation of the property. The Department may acquire the fee simple title, but where it finds that a lesser interest, including any development right, negative or affirmative easement in gross or appurtenant, covenant, lease, or other contractual right of or to any real property to be the most practical and economical method of protecting and preserving historic property, the lesser interest may be acquired.

(d)        Conveyance of Property for Preservation Purposes.  In appropriate cases, the Department may acquire or dispose of the fee or lesser interest to any such property for the specific purpose of conveying or leasing the property back to its original owner or of conveying or leasing it to such other person, firm, association, corporation, or other organization under such covenants, deed restrictions, lease, or other contractual arrangements as will limit the future use of the property in such a way as to insure its preservation. Where such action is taken, the property may be conveyed or leased by private sale. In all cases where property is conveyed, it shall be subjected by covenant or otherwise to such rights of access, public visitation, and other conditions or restrictions of operation, maintenance, restoration, and repair as the Department may prescribe, or to such conditions as may be agreed upon between the Department and the grantee or lessee to accomplish the purposes of this section.

(e)        Use of Property so Acquired.  Any historic property acquired, whether in fee or otherwise, may be used, maintained, improved, restored, or operated by the Department for any public purpose within its powers and not inconsistent with the purpose of the continued preservation of the property. The property shall not be subject to condemnation by the State of North Carolina or any of its agencies or political subdivisions at any time, unless such method of acquisition is first approved by the Governor and Council of State.

(f)         Emergency Acquisition Where Funds Not Immediately Available.  If funds or contributions for the acquisition of needed historic property are not available, the Governor and Council of State may, upon the recommendation of the Secretary of Cultural Resources and approval of the North Carolina Historical Commission, allocate from the Contingency and Emergency Fund an amount sufficient to acquire an option on the property or properties, which option shall continue until 90 days after the adjournment sine die of the next General Assembly. Upon recommendation of the Secretary and approval of the Historical Commission, the Governor and Council of State may allocate funds from the Contingency and Emergency Fund for the immediate acquisition, preservation, restoration, or operation of historically, archaeologically, architecturally, or culturally important properties. All funds hereinafter appropriated to purchase, restore, maintain, develop, or operate historic or archaeological or other important property shall be administered subject to the provisions of Chapter 143C and G.S. 143B‑53.1 of the General Statutes unless the statute making the appropriation shall in specific and express terms provide otherwise.

(g)        Power to Acquire Property by Condemnation.  In the event that a property which has been found by the Department of Cultural Resources to be important for public ownership or assistance is in danger of being sold, used, or neglected to such an extent that its historical or cultural importance will be destroyed or seriously impaired, or that the property is otherwise in danger of destruction or serious impairment, the Department of Cultural Resources, after receiving the approval of the North Carolina Historical Commission and of the Governor and Council of State, may acquire the historic property or any interest therein by condemnation under the provisions of Chapter 40A of the General Statutes. The Department of Cultural Resources, upon finding that destruction or serious impairment of the value of the property is imminent, shall file with the Governor and Council of State a report on the importance of the property and the desirability of ownership of the property, or the ownership of an interest therein, by the State of North Carolina. Upon giving their approval, the Governor and Council of State shall cause to have filed such approval with the clerk of the superior court in the county or counties where the property is situated. Until the approval is filed, the power of condemnation may not be exercised. All condemnation proceedings shall be instituted and prosecuted in the name of the State of North Carolina.

(h)        Preservation and Custodial Care of State Capitol.  The rotunda, corridors, and stairways of the first floor of the State Capitol and all portions of the second, third, and loft floors of the said building shall be placed in the custody of the Department of Cultural Resources; and the Department shall, subject to the availability of funds for the purpose, care for and administer these areas for the edification of present and future generations. The aforesaid areas shall be preserved as historic shrines and shall be maintained insofar as practicable as they shall appear following the restoration of the Capitol. The Department of Cultural Resources is authorized to deny the use of the legislative chambers for meetings in order that they, with their historic furnishings, may be better preserved for posterity; provided, however, that the General Assembly may hold therein such sessions as it may by resolution deem proper.

The Department of Cultural Resources is hereby entrusted with the responsibilities herein specified as being the agency with the experience best qualified to preserve and administer historic properties in a suitable manner. However, for the purposes of carrying out the provisions of this section, it is hereby directed that such cooperation and assistance shall be made available to the said Department of Cultural Resources and such labor supplied, as may be feasible, by the Department of Administration.

The offices and working areas of the first floor as well as all washrooms and the exterior of the Capitol shall remain under the jurisdiction of the Department of Administration: Provided, however, that the Department of Administration shall seek the advice of the Department of Cultural Resources in matters relating to any alteration, renovation, and furnishing of said offices and areas. (1955, c. 543, s. 1; 1961, c. 724; 1963, c. 210, s. 1; 1965, c. 1129; 1971, c. 480, ss. 1‑3, 5; 1973, c. 476, s. 48; 1991 (Reg. Sess., 1992), c. 1030, s. 34; 1993 (Reg. Sess., 1994), c. 682, s. 2; 1995, c. 507, s. 12(b); 1996, 2nd Ex. Sess., c. 18, s. 7.7(a); 2006‑203, s. 64.)



§ 121-9.1. Lake Mattamuskeet Lodge Preservation.

§ 121‑9.1.  Lake Mattamuskeet Lodge Preservation.

(a)        Notwithstanding G.S. 121‑9, the State of North Carolina accepts the transfer of the Mattamuskeet Lodge and surrounding property to the State under the Lake Mattamuskeet Lodge Preservation Act, P.L. 109‑358. After completion of repairs and renovations by the Department of Cultural Resources, the property shall be transferred to and managed by the Wildlife Resources Commission.

(b)        Any plans for repair and renovation of the Mattamuskeet Lodge from the Repairs and Renovations Reserve Account under G.S. 143C‑4‑3 are subject to review by the Wildlife Resources Commission. (2007‑13, ss. 1, 2.)



§ 121-10. Security of historic properties.

§ 121‑10.  Security of historic properties.

(a)        Designated Employees Commissioned Special Peace Officers by Governor.  Upon application by the Secretary of Cultural Resources, the Governor is hereby authorized and empowered to commission as special peace officers such employees of the Department of Cultural Resources as the Secretary may designate for the purpose of enforcing the laws, rules, and regulations enacted or adopted for the protection, preservation and government of State historic or archaeological properties under the control or supervision of the Department of Cultural Resources. Such employees shall receive no additional compensation for performing the duties of special peace officers under this section.

(b)        Powers of Arrest.  Any employee of the Department of Cultural Resources commissioned as a special peace officer shall have the right to arrest with warrant any person violating any law, rule, or regulation on or relating to the State historic or archaeological properties under the control or supervision of the Department of Cultural Resources, and shall have power to pursue and arrest without warrant any person violating in his presence any law, rule, or regulation on or relating to said historic and archaeological properties under the control or supervision of the Department of Cultural Resources.

(c)        Bond Required.  Each employee of the Department of Cultural Resources commissioned as a special peace officer under this section shall give a bond with a good surety, payable to the State of North Carolina in a sum not less than one thousand dollars ($1,000), conditioned upon the faithful discharge of his duty as such peace officer. The bond shall be duly approved by and filed in the office of the Commissioner of Insurance, and copies of the same, certified by the Commissioner of Insurance, shall be received in evidence in all actions and proceedings in this State.

(d)        Oaths Required.  Before any employee of the Department of Cultural Resources commissioned as a special peace officer shall exercise any power of arrest under this Article, he shall take the oaths required of public officers before an officer authorized to administer oaths. (1955, c. 543, s. 1; 1973, c. 476, s. 48.)



§ 121-11. Procedures where assistance extended to cities, counties, and other agencies or individuals.

§ 121‑11.  Procedures where assistance extended to cities, counties, and other agencies or individuals.

In consideration of the public purpose thereby achieved, the Department of Cultural Resources may assist any county, city, or other political subdivision, corporation or organization, or private individual in the acquisition, maintenance, preservation, restoration, or development of historic or archaeological property by providing a portion of the cost therefor: Provided, that the Department of Cultural Resources may not make any acquisition, maintenance, preservation, restoration, or development of any property, nor any assistance for any property, nor any contribution for these purposes, until:

(1)        The property or properties shall have been approved for these purposes by the Department of Cultural Resources according to criteria adopted by the North Carolina Historical Commission,

(2)        The report and recommendations of the Commission have been received and considered by the Department of Cultural Resources, and

(3)        The Department has found that there is a feasible and practical method of providing funds for the acquisition, restoration, preservation, maintenance, and operation of such property.

In all cases where assistance is extended by the Department of Cultural Resources to nonstate owners of property, whether from State funds or otherwise, it shall be a condition of assistance that

(1)        The property assisted shall, upon its acquisition or restoration, be made accessible to the public at such times and upon such terms as the Department of Cultural Resources shall by rule prescribe;

(2)        That the plans for preservation, restoration, and development be reviewed and approved by the Department of Cultural Resources;

(3)        That the expenditure of such funds be supervised by the Department of Cultural Resources; and

(4)        That such expenditures be accounted to the Department in a manner and at such times as are satisfactory to it.

In further consideration of the public purpose thereby achieved, the Department of Cultural Resources may assist any county, city, or other political subdivision, or corporation nonprofit history museum in the development of interpretive, security or climate control programs or projects. Provided, that the Department of Cultural Resources may not make any assistance or contribution from State funds for a program or project until:

(1)        The program or project shall have been approved for these purposes by the Department of Cultural Resources according to criteria adopted by the North Carolina Historical Commission;

(2)        The report and recommendations of the Commission have been received and considered by the Department of Cultural Resources; and

(3)        The Department has found that there is a feasible and practical method of providing funds for the maintenance and operation of such history museum.

In all cases where assistance is extended by the Department of Cultural Resources to nonstate owners of history museums, whether from State funds or otherwise, it shall be a condition of assistance that:

(1)        The museum assisted shall be accessible to the public at such times and upon such terms as the Department of Cultural Resources shall by rule prescribe;

(2)        Plans for the development of museum programs or projects be reviewed and approved by the Department of Cultural Resources;

(3)        The expenditure of such funds be supervised by the Department of Cultural Resources; and

(4)        Such expenditures be accounted to the Department in a manner and at such times as are satisfactory to it. (1973, c. 476, s. 48; 1979, c. 861, s. 2; 1985 (Reg. Sess., 1986), c. 1014, s. 171(a).)



§ 121-12. North Carolina Historical Commission.

§ 121‑12.  North Carolina Historical Commission.

(a)        Protection of Properties on National Register.  It shall be the duty of the Historical Commission, meeting at such times and according to such procedures as it shall by rule prescribe, to provide an advisory and coordinative mechanism in and by which State undertakings of every kind that are potentially harmful to the cause of historic preservation within the State may be discussed, and where possible, resolved, giving due consideration to the competing public interests that may be involved. To this end, the head of any State agency having direct or indirect jurisdiction over a proposed State or state‑assisted undertaking, or the head of any State department, board, commission, or independent agency having authority to build, construct, operate, license, authorize, assist, or approve any State or state‑assisted undertaking, shall, prior to the approval of any State funds for the undertaking, or prior to any approval, license, or authorization, as the case may be, take into account the effect of the undertaking on any district, site, building, structure, or object that is listed in the National Register of Historic Places established pursuant to Public Law 89‑665, 16 U.S.C. 470.

Where, in the judgment of the Commission, an undertaking will have an effect upon any listed district, site, building, structure, area, or object, the head of the appropriate State agency shall afford the Commission a reasonable opportunity to comment with regard to such undertaking.

The Historical Commission shall act with reasonable diligence to insure that all State departments, boards, commissions, or agencies potentially affected by the provisions of this section be kept currently informed with respect to the name, location, and other significant particulars of any district, site, building, structure, or object listed or placed upon the National Register of Historic Places. Each affected State department or agency shall furnish, either upon its own initiative or at the request of the Historical Commission such information as may reasonably be required by the Commission for the proper implementation of this section.

(b)        Criteria for State Historic Properties.  The Commission shall prepare and adopt criteria for the evaluation of State historic sites and all other real and personal property which it may consider to be of such historic, architectural, archaeological, or cultural importance as would justify the acquisition and ownership thereof by the State of North Carolina, or for the extension of any assistance or aid thereto by the State, acting by itself or in connection with any county, city, corporation, organization, or individual. The Commission shall cooperate to the fullest practical extent with any local historical organization and with any city or county historic district properties commission. In evaluating whether a building should be a State historic site, the Commission shall request and review plans for the use and maintenance of the building.

(c)        Criteria for State Aid to Historic Properties.  The Commission shall also prepare and adopt criteria for the evaluation of all properties of historic or archaeological importance owned by, under option to, or being considered for acquisition by a county, city, historic properties commission, or other organization or individual for which State aid or assistance is requested from the Department of Cultural Resources. The Commission shall investigate, evaluate, and prepare a written report on all historic or archaeological property for which State aid or appropriations to be administered by the Department of Cultural Resources are proposed. If the property is a building, the Commission shall request and review the plans for the use, maintenance, operation, and purpose of the building and shall comment on the feasibility of the plans in the written report. This report, which shall be filed as a matter of record in the custody of the Department of Cultural Resources, shall set forth the following opinions or recommendations of the Commission:

(1)        Whether the property is historically authentic;

(2)        Whether it is of such educational, historical, or cultural significance as to be essential to the development of a balanced State program of historic and archaeological sites and properties;

(3)        The estimated total cost of the project under consideration and the apportionment of said cost among State and nonstate sources;

(4)        Whether practical plans have been or can be developed for the funding of the nonstate portion of the costs;

(5)        Whether practical plans have been developed for the continued staffing, maintenance and operation of the property without State assistance; and

(6)        Such further comments and recommendations that the Commission may make.

(c1)      Criteria for State Aid to Historical Museums.  The Commission shall also prepare and adopt criteria for the evaluation of all interpretive, security or climate control programs or projects to be installed in nonprofit history museums for which State aid or assistance is requested from the Department of Cultural Resources. The Commission shall investigate, evaluate, and prepare a written report on all interpretive, security, or climate control programs or projects for which State appropriations to be administered by the Department of Cultural Resources are proposed. This report, which shall be filed as a matter of record in the custody of the Department of Cultural Resources, shall set forth the following opinions or recommendations of the Commission:

(1)        The statewide educational significance and the qualitative level of the program or project and whether the program or project is essential to the development of a State program of historical interpretation;

(2)        The local or regional need for such a program or project;

(3)        The estimated total cost of the program or project under consideration and the apportionment of said cost among State and nonstate sources;

(4)        Whether practical plans have been or can be developed for the funding of the nonstate portions of the costs;

(5)        Whether practical plans have been developed for the continued staffing, maintenance, and operating of the museum without State assistance; and

(6)        Such further comments and recommendations that the Commission may make.

(d)        Commission to Furnish Recommendations to Legislative Committees.  The Commission through the Department of Cultural Resources shall furnish as soon as practicable to the chairman of each legislative committee to which is referred any bill seeking an appropriation of State funds to the Department of Cultural Resources for the purpose of acquiring, preserving, restoring, or operating, or otherwise assisting, any property having historic, archaeological, architectural, or other cultural value or significance, and to the chairman of each legislative committee to which is referred any bill seeking an appropriation of State funds to the Department of Cultural Resources for the purpose of assisting a history museum, at least five copies of a report on the findings and recommendations of the Commission relating to such property. (1973, c. 476, s. 48; 1975, c. 19, s. 40; 1979, c. 861, ss. 3‑5; 1985 (Reg. Sess., 1986), c. 1014, s. 171(b); 1995, c. 324, s. 12.)



§ 121-12.1. Grants-in-aid.

§ 121‑12.1.  Grants‑in‑aid.

Under the concepts of reorganization of State government, responsibility for administering appropriations to the Department of Cultural Resources for grants‑in‑aid to private nonprofit organizations in the areas of history, art, and culture is hereby assigned to the Department of Cultural Resources. It shall be the responsibility of the Department of Cultural Resources to receive, analyze, and recommend to the Governor and the General Assembly the disposition of any request for funding received by it from or for any of these organizations, and to disburse under provisions of law any appropriations made to the Department for them. Appropriations to the Department of Cultural Resources for grants‑in‑aid to assist in the restoration of historic sites owned by private nonprofit organizations shall in addition be expended only in accordance with G.S. 121‑11, 121‑12 and 143B‑53.1. (1977, c. 802, s. 47; 1985 (Reg. Sess., 1986), c. 955, s. 40; c. 1014, s. 171(c); 2006‑203, s. 65.)



§ 121-12.2. Procedures for preparing budget requests and expending appropriations for grants-in-aid.

§ 121‑12.2.  Procedures for preparing budget requests and expending appropriations for grants‑in‑aid.

Requests for funding may be submitted by these organizations to the Department of Cultural Resources. If received by any other department of State government except the General Assembly they shall be forwarded to the Department of Cultural Resources. All such requests shall be subjected to the process described in G.S. 121‑12.1 and included in the Department's biennial budget request submitted in compliance with the Executive Budget Act.

The Department of Cultural Resources shall notify on a timely basis and in appropriate detail all those recipients of continuing appropriations as grants‑in‑aid of the requirements for submission of requests for appropriations for the ensuing fiscal period.

The Secretary of Cultural Resources is empowered and directed, in discharging the responsibilities herein assigned, to make regular and timely reviews, studies and recommendations concerning the operations and needs of these organizations for State funds, and to request from the applicants for grants and the recipients of grants through the Department, operating statements, audit reports and other information deemed appropriate. (1977, c. 802, s. 47; 1985 (Reg. Sess., 1986), c. 1014, s. 171(d).)



§ 121-13. Acquisition of portrait of Governor during term of office.

§ 121‑13.  Acquisition of portrait of Governor during term of office.

During the term of office of each Governor of this State and at least six months prior to its expiration, the Secretary of the Department of Cultural Resources is directed to select a skilled artist to paint a portrait of such Governor, and have the same suitably framed. Upon the painting and acquisition of such portrait, the same shall be placed in some appropriate building to be designated by the Department of Cultural Resources and which is located in the City of Raleigh.

The cost of the painting and acquisition of said portrait, including the cost of the frame and other necessary expenses incident thereto, shall be paid from the Contingency and Emergency Fund. (1955, c. 1248; 1973, c. 476, s. 48.)



§§ 121-13.1 through 121-13.2. Repealed by Session Laws 1973, c. 476, s. 48.

§§ 121‑13.1 through 121‑13.2.  Repealed by Session Laws 1973, c. 476, s. 48.



§ 121-14. Acceptance and administration of gifts for restoration of Tryon's Palace; execution of deeds, etc.

Article 2.

Tryon's Palace and Tryon's Palace Commission.

§ 121‑14.  Acceptance and administration of gifts for restoration of Tryon's Palace; execution of deeds, etc.

The Department of Cultural Resources is hereby authorized and empowered to accept gifts of real or personal property from any source for the restoration of Tryon's Palace at New Bern, North Carolina, and administer the same. All gifts of moneys received by the Department of Cultural Resources shall be deposited in a special account with the Treasurer of North Carolina. The Department of Cultural Resources is hereby given authority to execute such deeds and other instruments as may be necessary. (1945, c. 791, s. 1; 1955, c. 543, s. 8; 1973, c. 476, s. 48.)



§ 121-15. Authority to acquire necessary property for restoration when certain funds available.

§ 121‑15.  Authority to acquire necessary property for restoration when certain funds available.

The Department of Cultural Resources is hereby authorized and directed to acquire the necessary property in New Bern, North Carolina, for the restoration of Tryon's Palace, when as much as two hundred fifty thousand dollars ($250,000), or securities in said amount as provided in G.S. 121‑17, has been provided by private contributions for this purpose: Provided, that the Department of Cultural Resources at such time shall find that there are reasonable grounds to anticipate that from private donations there will thereafter be provided ample funds to restore the Palace. (1945, c. 791, s. 2; 1949, c. 233, s. 1; 1955, c. 543, s. 8; 1973, c. 476, s. 48.)



§ 121-16. Acquiring lands by purchase or condemnation.

§ 121‑16.  Acquiring lands by purchase or condemnation.

The Department of Cultural Resources, within the limits and amounts appropriated by the General Assembly and any funds available from donations or otherwise, when the conditions set forth in G.S. 121‑15 of this Article have been met, is hereby granted the power and authority to purchase sufficient lands for the restoration of the Palace, and the Department is hereby authorized to accept title to lands in the name of the State of North Carolina.

The Department of Cultural Resources shall also have the authority to acquire, by condemnation, under the provisions of Chapter 40A of the General Statutes of North Carolina, including the provisions of the Public Works Eminent Domain Law, which is hereby made applicable to such proceedings, any areas of land in New Bern, North Carolina, as it may find necessary for the restoration of the Palace. (1945, c. 791, s. 3; 1949, c. 233, s. 2; 1955, c. 543, s. 8; 1973, c. 476, s. 48; 2001‑487, s. 38(g).)



§ 121-17. Funds deposited with trustee.

§ 121‑17.  Funds deposited with trustee.

The Governor as Director of the Budget shall have full authority and discretion to approve the acceptance of donations of cash or securities irrevocably deposited with a trustee in lieu of any requirement that funds provided by outside sources be turned over to the State, and funds or securities placed in trust by private donors for such purpose shall be deemed to be funds turned over to the State for acquisition and restoration of the Palace. (1945, c. 791, s. 4.)



§ 121-18. Closing streets and including area in restoration project; acquiring area originally included in Palace grounds.

§ 121‑18.  Closing streets and including area in restoration project; acquiring area originally included in Palace grounds.

Whereas the said Tryon's Palace and grounds originally included all of that area in the City of New Bern known and designated as George Street between Pollock and South Front Streets, and the title thereto is in the State of North Carolina, subject to the easement for use of said street, and the use of such portion of said George Street is essential for a proper restoration of Tryon's Palace, when the governing body of the City of New Bern under its general authority imposed by law shall close George Street between Pollock and South Front Streets, or such portion thereof as may be found by the Commission herein authorized to be essential for the purposes of such restoration, the area within such closed street shall be thereafter used exclusively for the restoration of Tryon's Palace. Provided, that the Department of Cultural Resources is authorized and empowered, in its discretion, to acquire for the use of said Tryon's Palace such part of the area in the City of New Bern originally included in the Palace grounds as may be deemed reasonably necessary for the restoration of said Palace. (1945, c. 791, s. 5; 1949, c. 233, s. 3; 1955, c. 543, s. 8; 1973, c. 476, s. 48.)



§ 121-19. Repealed by Session Laws 1973, c. 476, s. 56.

§ 121‑19.  Repealed by Session Laws 1973, c. 476, s. 56.



§ 121-20. Commission to receive and expend funds donated or made available for restoration of Tryon's Palace; Commission to acquire and sell artifacts for Tryon's Palace.

§ 121‑20.  Commission to receive and expend funds donated or made available for restoration of Tryon's Palace; Commission to acquire and sell artifacts for Tryon's Palace.

(a)        In addition to exercising the powers and duties imposed upon the Tryon Palace Commission by Chapter 791 of the Session Laws of 1945 and Chapter 233 of the Session Laws of 1949, the Tryon Palace Commission is hereby fully authorized and empowered to receive and expend and disburse, for the restoration of the said Tryon's Palace, all such funds and property which were provided for said purpose by the last will and testament of Maude Moore Latham, deceased, and the said Commission shall likewise have the power and authority to receive and expend all such other funds as may be donated or made available for the purpose of restoring the said Palace or for the purpose of furnishing and equipping same and the grounds on which the same is located at New Bern, North Carolina.

The Tryon Palace Commission is hereby authorized, empowered and directed to designate some person as financial officer and treasurer, to disburse the funds and property devised by Maude Moore Latham to the said Tryon Palace Commission for the aforesaid purpose and all such other funds as may be donated or made available to the said Commission for expenditure for the aforesaid purposes. The said financial officer and treasurer shall be made the custodian of all stocks, bonds and securities and funds hereinbefore referred to and shall be authorized and empowered to sell, convert and transfer any stocks, bonds and securities held for such purpose, subject to and with the advice and approval of a finance committee to be appointed by the Tryon Palace Commission for such purpose. The sale and conversion and transfer of said securities shall be made when necessary to provide funds required for the said restoration and at such time as, in the opinion of the finance officer and treasurer, when approved by the finance committee, will be to the interests and advantage of the Tryon Palace Commission and the purposes for which said funds and securities were provided.

The finance officer and treasurer aforesaid shall be required to give such bond as, in the opinion of the Tryon Palace Commission, is proper for the faithful performance as finance officer and treasurer, and shall render to the Tryon Palace Finance Committee, with copies to the Department of Cultural Resources and the State Treasurer, annual or ad interim detailed reports of moneys and/or securities received, exchanged or converted into cash. Checks issued against such funds shall be countersigned by the chairman of Tryon Palace Commission, or by one duly authorized by the said Commission.

The finance officer and treasurer shall serve without compensation; however, any expenses incurred for the faithful performance of said duties, including the cost of the bond, shall be borne by the Tryon Palace Commission, from the proceeds of the funds thus handled.

The Tryon Palace Commission shall have the power and authority in its discretion to call upon the Treasurer of the State of North Carolina to act as treasurer of the said funds and properties and, if so designated, said treasurer shall exercise all the powers and duties herein imposed upon the financial officer and treasurer hereinbefore referred to.

The Tryon Palace Commission is hereby authorized and empowered to expend the funds hereinbefore referred to and it may disburse said funds through the Department of Cultural Resources in the event it is found more practical to do so, and said Commission shall cooperate with the Department of Cultural Resources of the State of North Carolina in the expenditure of the funds for the restoration of said Tryon's Palace provided by two trust funds created by Maude Moore Latham in her lifetime, which funds shall be expended in accordance with the terms and provisions of said trusts for the purposes therein set out.

(b)        The Tryon Palace Commission may solicit, accept, and hold artifacts and furnishings, and may acquire them by purchase or gift for the interpretive needs and development of Tryon Palace Historic Sites and Gardens. The Commission may dispose of by trade, sale, or transfer, in accordance with accepted museum practices, any accessioned or unaccessioned artifacts and furnishings in the custody of the Commission, or its appointed officers, that are determined to have no further value for official or administrative purposes or for research, reference, or interpretation. Any proceeds realized through the deaccession and sale of artifacts and furnishings shall be placed in a collections fund administered by the Tryon Palace Commission. Monies received by the Commission, after deduction of the expenses attributable to that sale, shall be used for the acquisition of artifacts and furnishings necessary or desirable for research, reference, and interpretation at Tryon Palace Historic Sites and Gardens. (1953, c. 1100; 1973, c. 1262, s. 86; 1975, c. 387; 1993 (Reg. Sess., 1994), c. 769, s. 12.2.)



§ 121-21. Commission authorized to adopt and copyright certain emblems and lease or license the use of reproductions or replicas.

§ 121‑21.  Commission authorized to adopt and copyright certain emblems and lease or license the use of reproductions or replicas.

The Tryon Palace Commission is hereby authorized to adopt an official flag, seal, and other emblems appropriate in connection with the management and operation of the Tryon Palace Restoration, and to copyright the same in the name of the State. The Commission, with the approval of the Governor, is authorized to lease or license the use of reproductions or replicas of such flag, seal, and other emblems upon such terms and conditions as it deems advisable. (1957, c. 1449.)



§ 121-21.1. Tryon Palace Historic Sites and Gardens Fund.

§ 121‑21.1.  Tryon Palace Historic Sites and Gardens Fund.

(a)        Fund.  The Tryon Palace Historic Sites and Gardens Fund is hereby created as a special, interest‑bearing, and nonreverting fund in the Division of Tryon Palace Historic Sites and Gardens. The Fund shall be treated as a special trust fund and shall be credited with interest by the State Treasurer pursuant to G.S. 147‑69.2 and G.S. 147‑69.3. The Fund shall be used for repair, renovation, expansion, and maintenance at Tryon Palace Historic Sites and Gardens.

(b)        Disposition of Fees.  All entrance fee receipts shall be credited to the Tryon Palace Historic Sites and Gardens Fund.

(c)        The Tryon Palace Commission shall submit to the Joint Legislative Commission on Governmental Operations, the House and Senate Appropriations Subcommittees on General Government, and the Fiscal Research Division by September 30 of each year a report on the Tryon Palace Historic Sites and Gardens Fund that shall include the source and amounts of all funds credited to the Fund and the purpose and amount of all expenditures from the Fund during the prior fiscal year. (2005‑276, s. 19A.1; 2006‑180, s. 1.)



§ 121-22. Title to bottoms of certain waters and shipwrecks, etc., thereon declared to be in State.

Article 3.

Salvage of Abandoned Shipwrecks and Other Underwater Archaeological Sites.

§ 121‑22.  Title to bottoms of certain waters and shipwrecks, etc., thereon declared to be in State.

Subject to Chapter 82 of the General Statutes, entitled "Wrecks" and to the provisions of Chapter 210, Session Laws of 1963, and to any statute of the United States, the title to all bottoms of navigable waters within one marine league seaward from the Atlantic seashore measured from the extreme low watermark; and the title to all shipwrecks, vessels, cargoes, tackle, and underwater archaeological artifacts which have remained unclaimed for more than 10 years lying on the said bottoms, or on the bottoms of any other navigable waters of the State, is hereby declared to be in the State of North Carolina, and such bottoms, shipwrecks, vessels, cargoes, tackle, and underwater archaeological artifacts shall be subject to the exclusive dominion and control of the State. (1967, c. 533, s. 1.)



§ 121-23. Department is custodian of underwater personal property of the State and may adopt rules concerning the property.

§ 121‑23.  Department is custodian of underwater personal property of the State and may adopt rules concerning the property.

The Department of Cultural Resources is the custodian of shipwrecks, vessels, cargoes, tackle, and underwater archaeological artifacts to which the State has title under G.S. 121‑22.  The Department of Cultural Resources may adopt rules necessary to preserve, protect, recover, or salvage any or all of these properties. (1967, c. 533, s. 2; 1973, c. 476, s. 48; 1993, c. 249.)



§ 121-24. Department authorized to establish professional staff.

§ 121‑24.  Department authorized to establish professional staff.

The Department of Cultural Resources is also authorized to establish a professional staff for the purpose of conducting and/or supervising the surveillance, protection, preservation, survey and systematic underwater archaeological recovery of underwater materials as defined in G.S. 121‑22 hereof. (1967, c. 533, s. 3; 1973, c. 476, s. 48.)



§ 121-25. License to conduct exploration, recovery or salvage operations.

§ 121‑25.  License to conduct exploration, recovery or salvage operations.

Any qualified person, firm or corporation desiring to conduct any type of exploration, recovery or salvage operations, in the course of which any part of a derelict vessel or its contents or other archaeological site may be removed, displaced or destroyed, shall first make application to the Department of Cultural Resources and obtain a permit or license to conduct such operations. If the Department of Cultural Resources shall find that the granting of such permit or license is in the best interest of the State, it may grant such applicant a permit or license for such a period of time and under such conditions as the Department may deem to be in the best interest of the State. Such permit or license may include but need not be limited to the following:

(1)        Payment of monetary fee to be set by the Department;

(2)        That a portion or all of the historic material or artifacts be delivered to custody and possession of the Department;

(3)        That a portion of all of such relics or artifacts may be sold or retained by the licensee;

(4)        That a portion or all of such relics or artifacts may be sold or traded by the Department.

Permits or licenses may be renewed upon or prior to expiration upon such terms as the applicant and the Department may mutually agree. Holders of permits or licenses shall be responsible for obtaining permission of any federal agencies having jurisdiction, including the United States Coast Guard, the United States Department of the Navy and the United States Army Corps of Engineers prior to conducting any salvaging operations. (1967, c. 533, s. 4; 1973, c. 476, s. 48; 2005‑367, s. 2.)



§ 121-25.1. Criminal record checks of applicants for permit or license.

§ 121‑25.1.  Criminal record checks of applicants for permit or license.

(a)        The following definitions apply to this section:

(1)        Applicant.  A person or entity applying for a permit or license under G.S. 121‑25 to conduct any type of exploration, recovery, or salvage operations of any part of a derelict vessel or its contents or other archaeological site.

(2)        Criminal history.  A history of conviction of a state or federal crime, whether a misdemeanor or felony, that bears upon an applicant's fitness to conduct activities related to the surveillance, protection, preservation, and archaeological recovery of property subject to the exclusive dominion and control of the State under G.S. 121‑22. The crimes include the criminal offenses set forth in any of the following Articles of Chapter 14 of the General Statutes: Article 5, Counterfeiting and Issuing Monetary Substitutes; Article 5A, Endangering Executive and Legislative Officers and Court Officers; Article 6, Homicide; Article 7A, Rape and Other Sex Offenses; Article 8, Assaults; Article 10, Kidnapping and Abduction; Article 13, Malicious Injury or Damage by Use of Explosive or Incendiary Device or Material; Article 14, Burglary and Other Housebreakings; Article 15, Arson and Other Burnings; Article 16, Larceny; Article 17, Robbery; Article 18, Embezzlement; Article 19, False Pretenses and Cheats; Article 19A, Obtaining Property or Services by False or Fraudulent Use of Credit Device or Other Means; Article 19B, Financial Transaction Card Crime Act; Article 19C, Financial Identity Fraud; Article 20, Frauds; Article 21, Forgery; Article 26, Offenses Against Public Morality and Decency; Article 26A, Adult Establishments; Article 27, Prostitution; Article 28, Perjury; Article 29, Bribery; Article 31, Misconduct in Public Office; Article 35, Offenses Against the Public Peace; Article 36A, Riots and Civil Disorders; Article 39, Protection of Minors; Article 40, Protection of the Family; Article 59, Public Intoxication; and Article 60, Computer‑Related Crime. The crimes also include possession or sale of drugs in violation of the North Carolina Controlled Substances Act, Article 5 of Chapter 90 of the General Statutes, and alcohol‑related offenses such as sale to underage persons in violation of G.S. 18B‑302, or driving while impaired in violation of G.S. 20‑138.1 through G.S. 20‑138.5.

(b)        All applicants shall consent to a criminal history record check. Refusal to consent to a criminal history record check or to the use of fingerprints or other identifying information may constitute grounds for the Department of Cultural Resources to deny a permit or a license to an applicant. The Department of Cultural Resources shall be responsible for providing to the North Carolina Department of Justice the fingerprints of the applicant to be checked, a form signed by the applicant consenting to the criminal record check and the use of fingerprints and other identifying information required by the State or National Repositories of Criminal Histories, and any additional information required by the Department of Justice. If the applicant is not an individual, the applicant shall provide fingerprints for the principals, officers, directors, and controlling persons of the applicant. Each set of fingerprints shall be certified by an authorized law enforcement officer. The Department of Cultural Resources shall keep all information obtained under this section confidential.

(c)        If an applicant's criminal history record check reveals one or more convictions listed under subdivision (a)(2) of this section, the conviction shall not automatically bar the issuance of a permit or a license. When determining whether to issue a permit or license to an applicant, the Department of Cultural Resources shall consider all of the following factors regarding the conviction:

(1)        The level and seriousness of the crime.

(2)        The date of the crime.

(3)        The age of the person at the time of conviction.

(4)        The circumstances surrounding the commission of the crime, if known.

(5)        The nexus between the criminal conduct of the person and the person's responsibilities pursuant to the application.

(6)        The incarceration, probation, parole, rehabilitation, and employment records of the person since the date the crime was committed.

(7)        The subsequent commission by the person of a crime. (2005‑367, s. 3.)



§ 121-26. Funds received by Department under § 121-25.

§ 121‑26.  Funds received by Department under § 121‑25.

Any funds which may be paid to or received by the Department of Cultural Resources under the terms of G.S. 121‑25 hereof may be allocated for use by the Department of Cultural Resources for continuing its duties under this Article, subject to the approval of the Department of Administration. (1967, c. 533, s. 5; 1973, c. 476, s. 48; 1975, c. 879, s. 46.)



§ 121-27. Law-enforcement agencies empowered to assist Department.

§ 121‑27.  Law‑enforcement agencies empowered to assist Department.

All law‑enforcement agencies and officers, State and local, are hereby empowered to assist the Department of Cultural Resources in carrying out its duties under this Article. (1967, c. 533, s. 6; 1973, c. 476, s. 48.)



§ 121-28. Violation of Article a misdemeanor.

§ 121‑28.  Violation of Article a misdemeanor.

Any person violating the provisions of this Article or any rules or regulations established thereunder shall be guilty of a Class 1 misdemeanor. (1967, c. 533, s. 8; 1993, c. 539, s. 917; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 121-29 through 121-33. Reserved for future codification purposes.

§§ 121‑29 through 121‑33.  Reserved for future codification purposes.



§ 121-34. Short title.

Article 4.

Conservation and Historic Preservation Agreements Act.

§ 121‑34.  Short title.

The title of this Article shall be known as the "Conservation and Historic Preservation Agreements Act." (1979, c. 747, s. 1; 2004‑195, s. 1.3.)



§ 121-35. Definitions.

§ 121‑35.  Definitions.

Subject to any additional definitions contained in this Article, or unless the context otherwise requires:

(1)        A "conservation agreement" means a right, whether or not stated in the form of a restriction, reservation, easement, covenant or condition, in any deed, will or other instrument executed by or on behalf of the owner of land or improvement thereon or in any order of taking, appropriate to retaining land or water areas predominantly in their natural, scenic or open condition or in agricultural, horticultural, farming or forest use, to forbid or limit any or all (i) construction or placing of buildings, roads, signs, billboards or other advertising, utilities or other structures on or above the ground, (ii) dumping or placing of soil or other substance or material as landfill, or dumping or placing of trash, waste or unsightly or offensive materials, (iii) removal or destruction of trees, shrubs or other vegetation, (iv) excavation, dredging or removal of loam, peat, gravel, soil, rock or other mineral substance in such manner as to affect the surface, (v) surface use except for agricultural, farming, forest or outdoor recreational purposes or purposes permitting the land or water area to remain predominantly in its natural condition, (vi) activities detrimental to drainage, flood control, water conservation, erosion control or soil conservation, or (vii) other acts or uses detrimental to such retention of land or water areas.

(2)        "Holder" means any public body of this State, including the State, any of its agencies, any city, county, district or other political subdivision or municipal or public corporation, or any instrumentality of any of the foregoing, any agency, department, or instrumentality of the United States, any nonprofit corporation or trust, or any private corporation or business entity whose purposes include any of those stated in (1) and (3), covering the purposes of preservation and conservation agreements.

(3)        A "preservation agreement" means a right, whether or not stated in the form of a restriction, reservation, easement, covenant, condition or otherwise, in any deed, will or other instrument executed by or on behalf of the owner of the land or any improvement thereon, or in any other [order] of taking, appropriate to preservation of a structure or site historically significant for its architecture, archaeology or historical associations, to forbid or limit any or all (i) alteration, (ii) alterations in exterior or interior features of the structure, (iii) changes in appearance or condition of the site, (iv) uses not historically appropriate, or (v) other acts or uses supportive of or detrimental to appropriate preservation of the structure or site. (1979, c. 747, s. 2; 1995, c. 443, s. 1.)



§ 121-36. Applicability.

§ 121‑36.  Applicability.

(a)        This Article shall apply to all conservation and preservation agreements falling within its terms and conditions.

(b)        This Article shall not be construed to make unenforceable any restriction, easement, covenant or condition which does not comply with the requirements of this Article.

(c)        This Article shall not be construed to diminish the powers of any public entity, agency, or instrumentality to acquire by purchase, gift, devise, inheritance, eminent domain or otherwise and to use property of any kind for public purposes. (1979, c. 747, s. 3.)



§ 121-37. Acquisition and approval of conservation and preservation agreements.

§ 121‑37.  Acquisition and approval of conservation and preservation agreements.

Subject to the conditions stated in this Article, any holder may, in any manner, acquire, receive or become a party of a conservation agreement or a preservation agreement. (1979, c. 747, s. 4.)



§ 121-38. Validity of agreements.

§ 121‑38.  Validity of agreements.

(a)        No conservation or preservation agreement shall be unenforceable because of

(1)        Lack of privity of estate or contract, or

(2)        Lack of benefit to particular land or person, or

(3)        The assignability of the benefit to another holder as defined in this Article.

(b)        These agreements are interests in land and may be acquired by any holder in the same manner as it may acquire other interests in land.

(c)        These agreements may be effective perpetually or for shorter stipulated periods of time.

(d)        These agreements may impose present, future, or continuing obligations on either party to the agreement, or their successors, in furtherance of the purposes of the agreement.

(e)        These agreements may contain provisions which require the payment of a fee upon a future conveyance of the property that is subject to the agreement.  (1979, c. 747, s. 5; 2008‑165, s. 1.)



§ 121-39. Enforceability of agreements.

§ 121‑39.  Enforceability of agreements.

(a)        Conservation or preservation agreements may be enforced by the holder by injunction and other appropriate equitable relief administered or afforded by the courts of this State. Where appropriate under the agreement, damages, or other monetary relief may also be awarded either to the holder or creator of the agreement or either of their successors for breach of any obligations undertaken by either.

(b)        Such agreements shall entitle representatives of the holder to enter the involved land or improvement in a reasonable manner and at reasonable times to assure compliance. (1979, c. 747, s. 6.)



§ 121-40. Assessment of land or improvements subject to agreement.

§ 121‑40.  Assessment of land or improvements subject to agreement.

For purposes of taxation, land and improvements subject to a conservation or preservation agreement shall be assessed on the basis of the true value of the land and improvement less any reduction in value caused by the agreement. (1979, c. 747, s. 7.)



§ 121-41. Public recording of agreements.

§ 121‑41.  Public recording of agreements.

(a)        Conservation agreements shall be recorded in the office of the Register of Deeds of the county or counties in which the subject land or improvement is located, in the same manner as deeds are now recorded.

(b)        Releases or terminations of such agreements shall be recorded in the same waiver. Releases or terminations, or the recording entry, shall appropriately identify by date, parties, and book and pages of recording, the agreement which is the subject of the release or termination. (1979, c. 747, s. 8.)



§ 121-42. Citation of Article.

§ 121‑42.  Citation of Article.

This Article shall be known and may be cited as the "Conservation and Historic Preservation Agreements Act." (1979, c. 747, s. 9; 2004‑195, s. 1.4.)






Chapter 122 - Hospitals for the Mentally Disordered.

§§ 122-1 through 122-122: Repealed by Session Laws 1985, c. 589, s. 1.

Chapter 122.

Hospitals for the Mentally Disordered.

§§ 122‑1 through 122‑122: Repealed by Session Laws 1985, c.  589, s. 1.






Chapter 122A - North Carolina Housing Finance Agency.

§ 122A-1. Short title.

Chapter 122A.

North Carolina Housing Finance Agency.

§ 122A‑1.  Short title.

This Chapter shall be known and may be cited as the "North Carolina Housing Finance Agency Act." (1969, c. 1235, s. 1; 1973, c. 1296, s. 1.)



§ 122A-2. Legislative findings and purposes.

§ 122A‑2.  Legislative findings and purposes.

The General Assembly hereby finds and declares that as a result of the spread of slum conditions and blight to formerly sound urban and rural neighborhoods and as a result of actions involving highways, public facilities and urban renewal activities there exists in the State of North Carolina a serious shortage of decent, safe and sanitary residential housing available at low prices or rentals to persons and families of lower income. This shortage is severe in certain urban areas of the State, is especially critical in the rural  areas, and is inimical to the health, safety, welfare and prosperity of all residents of the State and to the sound growth of North Carolina communities.

The General Assembly hereby finds and declares further that private enterprise and investment have not been able to produce, without assistance, the needed construction of decent, safe and sanitary residential housing at low prices or rentals which persons and families of lower income can afford, or to achieve the urgently needed rehabilitation of much of the present lower income housing. It is imperative that the supply of residential housing for persons  and families of lower income affected by the spread of slum conditions and blight and for persons and families of lower income displaced by public actions or natural disaster be increased; and that private enterprise and investment be encouraged to sponsor, build and rehabilitate residential housing for such persons and families, to help prevent the recurrence of slum conditions and blight and assist in their permanent elimination throughout North Carolina.

The General Assembly hereby finds and declares further that the purposes of this Chapter are to provide financing for residential housing construction, new or rehabilitated, for sale or rental to persons and families of lower income.

The General Assembly hereby finds and declares further that in accomplishing this purpose, the North Carolina Housing Finance Agency, a public agency and an instrumentality of the State, is acting in all respects for the benefit of the people of the State in the performance of essential public functions and serves a public purpose in improving and otherwise promoting their health, welfare and prosperity, and that the North Carolina Housing Finance Agency, is empowered to act on behalf of the State of North Carolina and its people in serving this public purpose for the benefit of the general public.

The General Assembly hereby further finds and declares that it shall be the policy of said Agency, whenever feasible, to give first priority in its programs to assisting persons and families of lower income in the purchase and rehabilitation of residential housing, and to undertake its programs in the areas where the greatest housing need exists, and to give priority to projects and individual units which conform to sound principles and practices of comprehensive land use and environmental planning, regional development planning and transportation planning as established by units of local government and regional organizations having jurisdiction over the area within which such projects and units are to be located if such government agencies exist in an area under consideration. However, no area of need shall be penalized because government planning agencies do not exist in such areas.

The General Assembly hereby also further finds and declares that private enterprise and investment have not been able to provide, without assistance, the needed installation of energy saving materials in owner occupied residences of persons and families of lower income. It is imperative for the health, safety and welfare of these persons and the general public that their residences be suitably heated at affordable cost in order to provide decent housing; and that the consumption of nonrenewable sources of energy be reduced. Therefore, the General Assembly finds that one of the purposes of this Chapter is to assist persons and families of lower income to obtain loans for the purpose of heating their homes at affordable cost and at the same time to significantly reduce the amount of consumption of nonrenewable sources of energy. (1969, c. 1235, s. 2; 1973, c. 1296, s. 2; 1977, c. 1083, s. 1.)



§ 122A-3. Definitions.

§ 122A‑3.  Definitions.

The following definitions apply in this section:

(1)        Agency.  The North Carolina Housing Finance Agency created by this Chapter.

(2)        Bonds or notes.  The bonds or the bond anticipation notes or construction loan notes authorized to be issued by the Agency under this Chapter.

(3)        Counseling agency.  A nonprofit counseling agency located in North Carolina that is approved by the North Carolina Housing Finance Agency.

(4)        Energy conservation loan.  A loan obtained from a mortgage lender for the purpose of satisfying an existing obligation of a borrower who is the resident owner of a single‑family dwelling or of "residential housing." The existing obligation of the owner in an "energy conservation loan" must have been incurred to pay for the purchase of materials or the installation of materials, or both, which results in a significant decrease in the amount of consumption of nonrenewable sources of energy in order to provide or maintain a comfortable level of room temperatures in his residence during the winter. "Energy conservation loan" does not include a loan obtained to refinance an existing loan agreement unless payment or collection of the original loan was guaranteed by the Agency.

(5)        Federally insured securities.  An evidence of indebtedness secured by a first mortgage lien on residential housing for persons of lower income and insured or guaranteed as to repayment of principal and interest by the United States or any agency or instrumentality thereof.

(6)        Governmental agency.  Any department, division, public agency, political subdivision, or other public instrumentality of the State, the federal government, any other State or public agency, or any two or more thereof.

(7)        Mortgage or mortgage loan.  A mortgage loan for residential housing, including, without limitation, a mortgage loan to finance, either temporarily or permanently, the construction, rehabilitation, improvement, or acquisition and rehabilitation or improvement of residential housing and a mortgage loan insured or guaranteed by the United States or an instrumentality thereof or for which there is a commitment by the United States or an instrumentality thereof to insure such a mortgage. A mortgage obligation may be evidenced by a security document and secured by a lien upon real property, including a deed of trust and land sale agreement. Mortgage also means an obligation evidenced by a security lien on real property upon which an owner‑occupied mobile home is located.

(8)        Mortgage lenders.  Any bank or trust company, savings bank, national banking association, savings and loan association, or building and loan association, life insurance company, mortgage banking company, the federal government, and any other financial institution authorized to transact business in the State.

(9)        Mortgagee.  The owner of a beneficial interest in a mortgage loan, the servicer for the owner of a beneficial interest in a mortgage loan, or the trustee for a securitized trust that holds title to a beneficial interest in a mortgage loan.

(10)      Obligations.  Any bonds or bond anticipation notes authorized to be issued by the Agency under the provisions of this Chapter.

(11)      Persons and families of lower income.  Persons and families deemed by the Agency to require such assistance as is made available by this Chapter on account of insufficient personal or family income, taking into consideration, without limitation, (i) the amount of the total income of such persons and families available for housing needs, (ii) the size of the family, (iii) the cost and condition of housing facilities available, (iv) the eligibility of such persons and families for federal housing assistance of any type predicated upon a lower‑income basis, and (v) the ability of such persons and families to compete successfully in the normal housing market and to pay the amounts at which private enterprise is providing decent, safe, and sanitary housing and deemed by the Agency therefore to be eligible to occupy residential housing financed wholly or in part, with mortgages, or with other public or private assistance.

(12)      Rehabilitation.  The renovation or improvement of residential housing by the owner of said residential housing.

(13)      Residential housing.  A specific work or improvement undertaken primarily to provide dwelling accommodations for persons and families of lower income, including the rehabilitation of buildings and improvements, and such other nonhousing facilities as may be incidental or appurtenant thereto.

(14)      State.  The State of North Carolina.  (1969, c. 1235, s. 3; 1973, c. 1296, ss. 3‑6, 8‑14, 16, 17; 1975, c. 19, s. 42; 1977, c. 1083, s. 2; 1979, 2nd Sess., c. 1238, s. 1; 1981, c. 344, s. 1; 1983, c. 148, s. 1; 2008‑107, s. 21.1(a).)



§ 122A-4. North Carolina Housing Finance Agency.

§ 122A‑4.  North Carolina Housing Finance Agency.

(a)        There is hereby created a body politic and corporate to be known as "North Carolina Housing Finance Agency" which shall be constituted a public agency and an instrumentality of the State for the performance of essential public functions.

(b)        The Agency shall be governed by a board of directors composed of 13 members. The directors of the Agency shall be residents of the State and shall not hold other public office.

(c)        The General Assembly shall appoint eight directors, four upon the recommendation of the Speaker of the House of Representatives (at least one of whom shall have had experience with a mortgage‑servicing institution and one of whom shall be experienced as a licensed real estate broker), and four upon the recommendation of the President Pro Tempore of the Senate (at least one of whom shall be experienced with a savings and loan institution and one of whom shall be experienced in home building). Appointments by the General Assembly shall be made in accordance with G.S. 120‑121, and vacancies in those appointments shall be filled in accordance with G.S. 120‑122. Notwithstanding any other provision of law, the terms of the four noncategorical appointments by the General Assembly shall expire on June 30, 1983. Subsequent noncategorical appointments shall be for terms of two years each. The terms of the initial categorical appointees by the General Assembly upon the recommendation of the Speaker shall expire on June 30, 1983; the terms of subsequent appointees shall be two years. The term of one of the initial categorical appointees by the General Assembly upon the recommendation of the President of the Senate shall expire on June 30, 1983, and the other on June 30, 1985; the terms of subsequent appointees shall be four years.

(d)        The Governor shall appoint four of the directors of the Agency; one of such appointees shall be experienced in community planning, one shall be experienced in subsidized housing management, one shall be experienced as a specialist in public housing policy, and one shall be experienced in the manufactured housing industry. The four appointees of the Governor shall be appointed for staggered four‑year terms, two being appointed initially for three years and two for four years, and shall continue in office until their successors are duly appointed and qualified. Any person appointed to fill a vacancy shall serve only for the unexpired term.

(e)        Any member of the board of directors shall be eligible for reappointment. The 12 members of the board shall then elect a thirteenth member to the board by simple majority vote. Each member of the board of directors may be removed by the Governor for misfeasance, malfeasance or neglect of duty after reasonable notice and a public hearing, unless the same are in writing expressly waived. Each member of the board of directors before entering upon his duties shall take an oath of office to administer the duties of his office faithfully and impartially, and a record of such oath shall be filed in the office of the Secretary of State.

(f)         The Governor shall designate from among the members of the Board a chairman and a vice‑chairman. The terms of the chairman and vice‑chairman shall extend to the earlier of either two years or the date of expiration of their then current terms as members of the Board of Directors of the Agency. The Agency shall exercise all of its prescribed statutory powers independently of any principal State Department except as described in this Chapter. The Executive Director of the Agency shall be appointed by the Board of Directors, subject to approval by the Governor. All staff and employees of the Agency shall be appointed by the Executive Director, subject to approval by the Board of Directors; shall be eligible for participation in the State Employees' Retirement System; and shall be exempt from the provisions of the State Personnel Act. All employees other than the Executive Director shall be compensated in accordance with the salary schedules adopted pursuant to the State Personnel Act. The salary of the Executive Director shall be fixed by the Board of Directors. The salary of the Executive Director and all staff and employees of the Agency shall not be subject to any limitations imposed pursuant to any salary schedule adopted pursuant to the terms of the State Personnel Act. The Board of Directors shall, subject to the approval of the Governor, elect and prescribe the duties of any other officers it finds necessary or advisable, and the Board of Directors shall fix the compensation of these officers. The books and records of the Agency shall be maintained by the Agency and shall be subject to periodic review and audit by the State.

No part of the revenues or assets of the Agency shall inure to the benefit of or be distributable to its members or officers or other private persons. The members of the Agency shall receive no compensation for their services but shall be entitled to receive, from funds of the Agency, for attendance at meetings of the Agency or any committee thereof and for other services for the Agency reimbursement for such actual expenses as may be incurred for travel and subsistence in the performance of official duties and such per diem as is allowed by law for members of other State boards, commissions and committees.

The Executive Director shall administer, manage and direct the affairs and business of the Agency, subject to the policies, control and direction of the members of the Agency Board of Directors. The Secretary of the Agency shall keep a record of the proceedings of the Agency and shall be custodian of all books, documents and papers filed with the Agency, the minute book or journal of the Agency and its official seal. The Secretary may have copies made of all minutes and other records and documents of the Agency and may give certificates under the official seal of the Agency to the effect that such copies are true copies, and all persons dealing with the Agency may rely upon such certificates. Seven members of the Board of Directors of the Agency shall constitute a quorum and the affirmative vote of a majority of the members present at a meeting of the Board of Directors duly called and held shall be necessary for any action taken by the Board of Directors of the Agency, except adjournment; provided, however, that the Board of Directors may appoint an executive committee to act in behalf of said Board during the period between regular meetings of said Board, and said committee shall have full power to act upon the vote of a majority of its members. No vacancy in the membership of the Agency shall impair the rights of a quorum to exercise all the rights and to perform all the duties of the Agency. (1969, c. 1235, s. 4; 1973, c. 476, s. 128; c. 1262, ss. 51, 86; c. 1296, ss. 18‑20; 1975, c. 19, s. 43; 1977, c. 673, s. 4; c. 771, s. 4; 1981, c. 895, s. 2; 1981 (Reg. Sess., 1982), c. 1191, s. 32; 1983, c. 148, s. 4; c. 717, ss. 36‑37; 1985, c. 479, s. 222; 1987, c. 305, s. 3; 1991 (Reg. Sess., 1992), c. 1039, s. 26; 1995, c. 490, s. 24; 2004‑124, s. 31.15(a).)



§ 122A-5. General powers.

§ 122A‑5.  General powers.

The Agency shall have all of the powers necessary or convenient to carry out and effectuate the purposes and provisions of this Chapter, including, but without limiting the generality of the foregoing, the power:

(1)        To participate in any federally assisted lease program for housing for persons of lower income under any federal legislation, including, without limitation, section 8 of the National Housing Act; provided, however, that such participation may take place only upon the request and approval of the governing body of the county, city or town in which any such project is to be located;

(2)        To make or participate in the making of mortgage loans to sponsors of residential housing; provided, however, that such loans shall be made only upon the determination by the Agency that mortgage loans are not otherwise available wholly or in part from private lenders upon reasonably equivalent terms and conditions;

(3)        To purchase or participate in the purchase and enter into commitments by itself or together with others for

a.         The purchase of mortgage loans made by mortgage lenders to sponsors of residential housing or to persons of lower income for residential housing where the Agency has given its approval prior to the initial making of the mortgage loan; provided, however, that any such purchase shall be made only upon the determination by the Agency that mortgage loans were, at the time the approval was given, not otherwise available, wholly or in part, from private lenders upon reasonably equivalent terms and conditions, or

b.         The purchase of mortgage loans made by mortgage lenders without such prior approval to sponsors of housing for persons and families of any income or to persons of any income for housing upon such terms and conditions requiring the proceeds thereof to be used by such mortgage lenders for the making of new mortgage loans to sponsors of residential housing or to persons of lower income for residential housing as the Agency may prescribe by its rules and regulations; provided, however, that (i) any such purchase of existing mortgage loans shall be made only upon the determination by the Agency that such new mortgage loans are not otherwise available from private lenders upon reasonably equivalent terms and conditions, and (ii) the Agency shall purchase mortgage loans made to sponsors of housing for persons and families not of lower income or to persons not of lower income for housing only upon the determination by the Agency that mortgage loans made to sponsors of residential housing or to persons of lower income for residential housing are not available for purchase by the Agency upon reasonable terms and conditions;

(4)        Repealed by Session Laws 1973, c. 1296, s. 24;

(4a)      To make loans to mortgage lenders on terms and conditions requiring the proceeds thereof to be used by such mortgage lenders to originate new mortgage loans to (i) sponsors of residential housing for persons and families of lower income and persons and families of moderate income and (ii) persons and families of lower income and persons and families of moderate income for residential housing. The loans to mortgage lenders and the loans to be made by such mortgage lenders shall be made on such applicable terms and conditions as are set forth in rules and regulations of the Agency; Provided, however, that loans shall be made by such mortgage lenders only upon the determination by the Agency that such financing is not otherwise available, wholly or in part, from private lenders upon reasonably equivalent terms and conditions;

(5)        To collect and pay reasonable fees and charges in connection with making, purchasing and servicing its loans, notes, bonds, commitments and other evidences of indebtedness;

(6)        To acquire on a temporary basis real property, or an interest therein, in its own name, by purchase, transfer or foreclosure, where such acquisition is necessary or appropriate to protect any loan in which the Agency has an interest and to sell, transfer and convey any such property to a buyer and, in the event such sale, transfer or conveyance cannot be effected with reasonable promptness or at a reasonable price, to rent or lease such property to a tenant pending such sale, transfer or conveyance;

(7)        To sell, at public or private sale, all or any part of any mortgage or other instrument or document securing a loan of any type permitted by this Chapter;

(8)        To procure insurance against any loss in connection with its operations in such amounts, and from such insurers, as it may deem necessary or desirable;

(9)        To consent, whenever it deems it necessary or desirable in the fulfillment of its corporate purposes, to the modification of the rate of interest, time of payment of any installment of principal or interest, or any other terms, of any mortgage loan, mortgage loan commitment, contract or agreement of any kind to which the Agency is a party;

(10)      To borrow money as herein provided to carry out and effectuate its corporate purposes and to issue its obligation as evidence of any such borrowing;

(11)      To include in any borrowing such amounts as may be deemed necessary by the Agency to pay financing charges, interest on the obligations for a period not exceeding two years from their date, consultant, advisory and legal fees and such other expenses as are necessary or incident to such borrowing;

(12)      To make and publish rules and regulations respecting its lending programs and such other rules and regulations as are necessary to effectuate its corporate purposes;

(13)      To provide technical and advisory services to sponsors, builders and developers of residential housing and to residents thereof;

(14)      To promote research and development in scientific methods of constructing low‑cost residential housing of high durability;

(15)      To service or contract for the servicing of mortgage loans and to make and execute agreements, contracts and other instruments necessary or convenient in the exercise of the powers and functions of the Agency under this Chapter, including contracts with any person, firm, corporation, governmental agency or other entity, and each and any North Carolina governmental agency is hereby authorized to enter into contracts and otherwise cooperate with the Agency to facilitate the purposes of this Chapter;

(16)      To receive, administer and comply with the conditions and requirements respecting any appropriation or any gift, grant or donation of any property or money, including the proceeds of general obligation bonds of the State;

(17)      To sue and be sued in its own name, plead and be impleaded;

(18)      To establish and maintain an office for the transaction of its business in the City of Raleigh and at such place or places as the board of directors deems advisable or necessary in carrying out the purposes of this Chapter; provided, however, that the Agency shall comply with the provisions of Articles 6 and 7 of Chapter 146 of the General Statutes governing the acquisition of office space;

(19)      To adopt an official seal and alter the same at pleasure;

(20)      To adopt bylaws for the regulation of its affairs and the conduct of its business and to prescribe rules, regulations and policies in connection with the performance of its functions and duties;

(21)      To employ fiscal consultants, engineers, attorneys, real estate counselors, appraisers and such other consultants and employees as may be required in the judgment of the Agency and to fix and pay their compensation from funds available to the Agency therefor;

(22)      To purchase or to participate in the purchase and enter into commitments by itself or together with others for the purchase of federally insured securities; provided, however, that the Agency shall first determine that the proceeds of such securities will be utilized for the purpose of making new mortgage loans to sponsors of residential housing or to persons of lower income for residential housing, all as specified in regulations to be adopted by the Agency;

(23)      To provide, or contract for the providing of, management and counseling services whenever, in the judgment of the Agency, no other satisfactory low‑income housing counseling service is available for occupants of rental projects for persons of lower income or for prospective homeowners of lower income; provided, however, that no such program shall be undertaken until the Agency shall have made a study of its feasibility and shall have determined that the undertaking of such program will not adversely affect other programs of the Agency;

(24)      To advise the Governor regarding the coordination of public and private low‑ and moderate‑income housing programs;

(25)      To participate in and administer federal housing programs, including housing rehabilitation, construction of new housing, assistance to the homeless, and home ownership assistance;

(26)      To acquire, hold, rent, encumber, transfer, convey, and otherwise deal with real property and utilities in the same manner as a private person or corporation, subject only to the approval of the Governor and Council of State. The Board of Directors may pledge or encumber income and assets of the Agency to secure financing for real property; and

(27)      To select and retain, subject to the approval of the Local Government Commission, the financial consultants, underwriters, and bond attorneys to be associated with the issuance of any bonds and to pay for services rendered by underwriters, financial consultants, or bond attorneys out of the proceeds of any such issue with regard to which the services were performed.  (1969, c. 1235, s. 5; 1973, c. 1296, ss. 21‑24, 27, 29, 35, 36, 40‑43; 1975, c. 616, ss. 1, 2; 1981, c. 895, s. 3; 1983, c. 148, s. 2; 1993, c. 321, s. 305(b); 2008‑194, s. 1(a); 2009‑570, s. 15.)



§ 122A-5.1. Rules and regulations governing Agency activity.

§ 122A‑5.1.  Rules and regulations governing Agency activity.

(a)        The Agency shall from time to time adopt, modify or repeal rules and regulations governing the purchase of federally insured securities by the Agency and the purchase and sale of mortgage loans and the application of the proceeds thereof, including rules and regulations as to any or all of the following:

(1)        Procedures for the submission of requests or the invitation of  proposals for the purchase and sale of mortgage loans or for the purchase of federally insured securities;

(2)        Limitations or restrictions as to the number of family units, location or other qualifications or characteristics of residences to be financed by mortgage loans and requirements as to the income limits of persons and families of lower income occupying such residences;

(3)        Restrictions as to the interest rates on mortgage loans or the return which may be realized by mortgage lenders on any mortgage loans or on the sale of federally insured securities to the Agency;

(4)        Requirements as to commitments by mortgage lenders with respect to the use of the proceeds of sale of any federally insured securities;

(5)        Schedules of any fees and charges necessary to provide for expenses and reserves of the Agency; and

(6)        Any other matters related to the duties and the exercise of the powers of the Agency to purchase and sell mortgage loans, or to purchase federally insured securities.

Such rules and regulations shall be designed to effectuate the general purposes of this Chapter and the following specific objectives: (i) the construction of decent, safe and sanitary residential housing at low prices or rentals which persons and families of lower income can afford; (ii) the rehabilitation of present lower‑income housing; (iii) increasing the supply of residential housing for persons and families of lower income affected  by the spread of slum conditions and blight and for persons and families of lower income displaced by public action or natural disaster; (iv) the encouraging of private enterprise and investment to sponsor, build and rehabilitate residential housing for such persons and families to prevent the recurrence of slum conditions and blight and assist in their permanent elimination throughout the State; and (v) the restriction of the financial return and benefit to that necessary to protect against the realization by mortgage lenders of an excessive financial return or benefit as determined by prevailing market conditions.

(b)        The interest rate or rates and other terms of federally insured securities or mortgage loans purchased from the proceeds of any issue of bonds of the Agency shall be at least sufficient to assure the payment of said bonds and the interest thereon as the same become due from the amounts received by the Agency in repayment of such federally insured securities or such loans and interest thereon.

(c)        The Agency shall require as a condition of the purchase of federally insured securities from a mortgage lender and the purchase or the making of a commitment to purchase mortgage loans from a mortgage lender where the Agency has not given its approval prior to the initial making of the mortgage loan that such mortgage lender shall on or prior to the one‑hundred‑eightieth day (or such earlier day as may be prescribed by rules and regulations of the Agency) following the receipt of the sale proceeds have entered into written commitments to make, and shall thereafter proceed as promptly as practicable to make from such sale proceeds, new mortgage loans with respect to residential housing in the State having a stated maturity of not less than 20 years from the date thereof in an aggregate principal amount equal to the amount of such sale proceeds. The Agency shall not purchase nor make commitment to purchase mortgage loans, federally insured securities or other obligations from a mortgage lender from which it has previously purchased federally insured securities or mortgage loans initially made without such prior approval unless said mortgage lender has either made or entered into written commitments to make such new mortgage loans. (1973, c. 1296, s. 44; 1975, c. 616, s. 3.)



§ 122A-5.2. Mortgage insurance authority.

§ 122A‑5.2.  Mortgage insurance authority.

(a)        The Agency may upon application of a proposed mortgagee insure and make advance commitments to insure payments required by a loan for residential housing for persons of lower income upon such terms and conditions as the Agency may prescribe. Mortgage loans insured by the Agency under this Chapter may provide financing for related ancillary facilities to the extent permitted by applicable Agency regulations. Mortgage loans insured by the Agency under this Chapter shall be secured by a first mortgage.

The aggregate principal amount of all mortgages so insured by the Agency under this Chapter and outstanding at any one time shall not exceed 10 times the average annual balance for the preceding calendar year of funds on deposit in the housing mortgage insurance fund, the creation of which is hereby authorized. The aggregate amount of principal obligations of all mortgages so insured shall not be deemed to constitute a debt, liability or obligation of the State or of any political subdivision thereof or a pledge of the faith and credit of the State or of any such political subdivision, but shall be payable solely from moneys on deposit to the credit of the housing mortgage insurance fund. Any contract of insurance executed by the Agency under this section shall be conclusive evidence of eligibility for such mortgage insurance and the validity of any contract of insurance so executed or of an advance commitment to issue such shall be incontestable in the hands of a mortgagee from the date of execution of such contract or commitment, except for fraud or misrepresentation on the part of such mortgagee and, as to commitments to insure, noncompliance with the terms of the advance commitment or Agency regulations in force at the time of issuance of the advance commitment.

(b)        For mortgage payments to be eligible for insurance under the provisions of this Chapter, the underlying mortgage loan shall:

(1)        Be one which is made and held by a mortgagee approved by the Agency as responsible and able to service the mortgage properly;

(2)        Not exceed (i) ninety percent (90%) of the estimated cost of the proposed housing if owned or to be owned by a profit‑ making sponsor or (ii) one hundred percent (100%) of the estimated cost of such proposed housing if owned or to be owned by a nonprofit housing sponsor or, if owned by a person or family of lower income, in the case of a single family dwelling or condominium;

(3)        Have a maturity satisfactory to the Agency but in no case longer than eighty percent (80%) of the Corporation's [Agency's] estimate of the remaining useful life of said housing or 40 years from the date of the issuance of insurance, whichever is earlier;

(4)        Contain amortization provisions satisfactory to the Agency requiring periodic payments by the mortgagor not in excess of his ability to pay as determined by the Agency;

(5)        Be in such form and contain such terms and provisions with respect to maturity, property insurance, repairs, alterations, payment of taxes and assessments, default reserves, delinquency charges, default remedies, anticipation of maturity, additional and secondary liens, equitable and legal redemption rights, prepayment privileges and other matters as the Agency may prescribe.

(c)        All applications for mortgage insurance shall be forwarded, together with an application fee prescribed by the Agency, to the executive director of the Agency. The Agency shall cause an investigation of the proposed housing to be made, review the application and the report of the investigation, and approve or deny the application. No application shall be approved unless the Agency finds that it is consistent with the purposes of this Chapter and further finds that the financing plan for the proposed housing is sound. The Agency shall notify the applicant and the proposed lender of its decision. Any such approval shall be conditioned upon payment to the Agency, within such reasonable time and after notification of approval as may be specified by the Agency, of the commitment fee prescribed by the Agency.

(d)        The Agency shall fix mortgage insurance premiums for the insurance of mortgage payments under the provision of this Chapter. Such premiums shall be computed as a percentage of the principal of the mortgage outstanding at the beginning of each mortgage year, but shall not be more than one half of one percent (1/2 of 1%) per year of such principal amount. The amount of premium need not be uniform for all insured loans. Such premiums shall be payable by mortgagors or mortgagees in such manner as prescribed by the Agency.

(e)        In the event of default by the mortgagor, the mortgagee shall notify the Agency both of the default and the mortgagee's proposed course of action. When it appears feasible, the Agency may for a temporary period upon default or threatened default by the mortgagor authorize mortgage payments to be made by the Agency to the mortgagee which payments shall be repaid under such conditions as the Agency may prescribe. The Agency may also agree to revised terms of financing when such appear prudent. The mortgagee shall be entitled to receive the benefits of the insurance provided herein upon:

(1)        Any sale of the mortgaged property by court order in foreclosure or a sale with the consent of the Agency by the mortgagor or a subsequent owner of the property or by the mortgagee after foreclosure or acquisition by deed in lieu of foreclosure, provided all claims of the mortgagee against the mortgagor or others arising from the mortgage, foreclosure, or any deficiency judgment shall be assigned to the Agency without recourse except such claims as may have been released with the consent of the Agency; or

(2)        The expiration of six months after the mortgagee has taken title to the mortgaged property under judgment of strict foreclosure, foreclosure by sale or other judicial sale, or under a deed in lieu of foreclosure if during such period the mortgagee has made a bona fide attempt to sell the property, and thereafter conveys the property to the Agency with an assignment, without recourse, to the Agency of all claims of the mortgagee against the mortgagor or others arising out of the mortgage foreclosure, or deficiency judgment; or

(3)        The acceptance by the Agency of title to the property or an assignment of the mortgage, without recourse to the Agency, in the event the Agency determines it imprudent to proceed under (1) or (2) above.

Upon the occurrence of either (1), (2) or (3) hereof, the obligation of the mortgagee to pay premium charges for insurance shall cease, and the Agency shall, within 30 days thereafter, pay to the mortgagee ninety‑eight percent (98%) of the sum of (i) the then unpaid principal balance of the insured indebtedness, (ii) the unpaid interest to the date of conveyance or assignment to the Agency, as the case may be, (iii) the amount of all payments made by the mortgagee for which it has not been reimbursed for taxes, insurance, assessments and mortgage insurance premiums, and (iv) such other necessary fees, costs or expenses of the mortgagee as may be approved by the Agency.

(f)         Upon request of the mortgagee, the Agency may at any time, under such terms and conditions as it may prescribe, consent to the release of the mortgagor from his liability or consent to the release of parts of the property from the lien of the mortgage, or approve a substitute mortgagor or sale of the property or part thereof.

(g)        No claim for the benefit of the insurance provided in this Chapter shall be accepted by the Agency except within one year after any sale or acquisition of title of the mortgaged premises described in subdivisions (1) or (2) of subsection (e) of this section.

(h)        There shall be paid into the housing mortgage insurance fund (i) all premiums received by the Agency for the granting of such mortgage insurance, (ii) any moneys or other assets received by the Agency as a result of default or delinquency on mortgage loans insured by the Agency, including any proceeds from the sale or lease of real property, (iii) any moneys appropriated and made available by the State for the purpose of such fund. (1973, c. 1296, s. 45.)



§ 122A-5.3. Energy conservation loan authority.

§ 122A‑5.3.  Energy conservation loan authority.

(a)        The Agency may guarantee the payment or collection of energy conservation loans pursuant to and in accordance with the provisions of this Chapter when the Agency has given its approval prior to the initial making of the loan; provided that any such guarantee shall be made only upon determination by the Agency that energy conservation loans were at the time of approval not otherwise available from private lenders upon reasonably equivalent terms and conditions; and provided further, no single guarantee of payment or collection shall exceed the sum of twelve hundred dollars ($1200) and  no person or family of lower income shall be entitled to more than one loan guarantee.

(b)        At no time may the Agency have outstanding loan guarantees in which the liability of the Agency exceeds 15 times any amounts remaining unspent from the specific funds appropriated by the General Assembly for the energy conservation loan guarantee program plus any specific grants or donations for this purpose; but the Agency is authorized to expend any unspent amounts from these sources to satisfy its liabilities under the loan guarantee program; provided no other assets of the Agency shall be obligated or expended in satisfaction of its energy conservation loan guarantee liability.

(c)        The Agency shall from time to time adopt, modify, or repeal rules and regulations governing the guaranteeing of energy conservation loans including rules and regulations as to any or all of the following:

(1)        Procedures for the submission and approval of requests to guarantee energy conservation loans including advance commitments by the Agency to guarantee loans;

(2)        Limitations and restrictions on the number of family units, location or other qualifications or characteristics of residences in regard to which energy conservation work is performed to qualify for a loan guarantee;

(3)        Restrictions as to interest rates on energy conservation loans or the return which may be realized by mortgage lenders on energy conservation loans guaranteed by the Agency;

(4)        Schedules of any fees and charges necessary to provide for the administrative expenses of the Agency allocable to the administration of the energy conservation loan guarantee program;

(5)        Procedures regarding the servicing of energy conservation loan guarantees including procedures for honoring defaults and procedures to be implemented to enforce the obligations of the borrowers to repay guaranteed energy conservation loans;

(6)        Any other matters related to the duties and the exercise of the power of the Agency with respect to the energy conservation loan guarantee program deemed necessary to effectuate the purposes of this act. (1977, c. 1083, s. 3.)



§ 122A-5.4. Housing for persons and families of moderate income.

§ 122A‑5.4.  Housing for persons and families of moderate income.

(a)        The General Assembly hereby finds and determines that there is a serious shortage of decent, safe and sanitary housing which persons and families of moderate income in the State can afford; that it is in the best interests of the State to encourage home ownership by persons and families of moderate income; that the assistance provided by this section will enable persons and families of moderate income to acquire existing decent, safe and sanitary housing without undue financial hardship and will encourage private enterprise to sponsor, build and rehabilitate additional housing for such persons and families; and that the Agency in providing such assistance is promoting the health, welfare and prosperity of all citizens of the State and is serving a public purpose for the benefit of the general public.

(b)        The terms "persons and families of lower income" and "persons of lower income" wherever they appear in this Chapter, except where they appear in G.S. 122A‑2 and G.S. 122A‑3, shall be deemed to include "persons and families of moderate income" as defined in clause (c) of this section.

(c)        "Persons and families of moderate income" means persons and families deemed by the Agency to require the assistance made available by this Chapter on account of insufficient personal or family income taking into consideration, without limitation, (i) the amount of the total income of such persons and families available for housing needs, (ii) the size of the family, (iii) the cost and condition of housing facilities available and (iv) the eligibility of such persons and families for federal housing assistance of any type predicated upon a moderate or low and moderate income basis.  (1979, c. 810; 2008‑107, s. 21.1(b).)



§ 122A-5.5. Rehabilitation Loan Authority.

§ 122A‑5.5.  Rehabilitation Loan Authority.

(a)        In order to effectuate the authority of the Agency to participate in commitments to purchase and to purchase mortgage loans for the rehabilitation of existing residential housing the Agency is hereby empowered to adopt, modify or repeal rules and regulations governing the making or participation in the making of mortgage loans and the purchase or participation in commitments for the purchase of mortgage loans for the rehabilitation of existing residential housing.

(b)        The rules and regulations of the Agency adopted pursuant to this section shall provide at a minimum that:

(1)        Rehabilitation mortgage loans shall be for the purpose of owner‑ financed improvements to or renovation of residential housing;

(2)        Requirements for eligibility for rehabilitation mortgage loans shall be consistent with all applicable federal laws and regulations governing bonds for rehabilitation mortgage loans in order to insure that such bonds are exempt from taxation. (1981, c. 344, s. 2.)



§ 122A-5.6. Terms and conditions of loans to and by mortgage lenders.

§ 122A‑5.6.  Terms and conditions of loans to and by mortgage lenders.

(a)        The Agency shall from time to time adopt, modify, amend or repeal rules and regulations governing the making of loans to mortgage lenders and the application of the proceeds thereof. These rules and regulations shall be designed to effectuate the general purposes of this Chapter and the following specific objectives: (i) the construction and rehabilitation of decent, safe and sanitary residential housing available to persons and families of lower income and persons and families of moderate income at prices or rentals that they can afford; (ii) the encouragement of private enterprise and investment to sponsor, build and rehabilitate residential housing for persons and families of lower income and persons and families of moderate income; and (iii) the restriction of the financial return and benefit to the mortgage lenders from such loans to an amount that is necessary to induce their participation and that is not excessive as determined by prevailing market conditions.

(b)        Notwithstanding any other provision of this section, the interest rate or rates and other terms of the loans to mortgage lenders made from the proceeds of any issue of bonds of the Agency shall provide that the amounts received by the Agency in repayment of the loans and interest thereon shall be at least sufficient to assure the payment of the principal of and the interest on the bonds as they become due.

(c)        The Agency shall enter into a written agreement with each mortgage lender that shall require as a condition of each loan to such mortgage lender that the mortgage lender shall originate new mortgage loans within a reasonable period of time as determined by the Agency's rules and regulations and that such new mortgage loans shall have such stated maturities as determined by the Agency's rules and regulations.

(d)        The loans to mortgage lenders shall be general obligations of the respective mortgage lenders owing them. The Agency shall require that such loans shall be additionally secured as to payment of both principal and interest by a pledge and lien upon collateral security. The collateral security itself shall be in such amount as the Agency determines will assure the payment of the principal of and the interest on the bonds as they become due. Collateral security shall be deemed to be sufficient if the principal of and the interest on the collateral security, when due, will be sufficient to pay the principal of and the interest on the bonds. The collateral security shall consist of any of the following items: (i) direct obligations of, or obligations guaranteed by, the State or the United States of America; (ii) bonds, debentures, notes or other evidences of indebtedness, satisfactory to the Agency, issued by any of the following federal agencies: Bank for Cooperatives, Federal Intermediate Credit Bank, Federal Home Loan Bank System, Export‑Import Bank of Washington, Federal Land Banks, Fannie Mae or the Government National Mortgage Association; (iii) direct obligations of or obligations guaranteed by the State; (iv) mortgages insured or guaranteed by the United States of America or an instrumentality of it as to payment of principal and interest; (v) any other mortgages secured by real estate on which there is located a residential structure, the collateral value of which shall be determined by the regulations issued from time to time by the Agency; (vi) obligations of Federal Home Loan Banks; (vii) certificates of deposit of banks or trust companies, including the trustee, organized under the laws of the United States or any state, which have a combined capital and surplus of at least fifteen million dollars ($15,000,000); (viii) Bankers Acceptances; and (ix) commercial paper that has been classified for rating purposes by Dun & Bradstreet, Inc., as Prime‑1 or by Standard & Poor's Corp. as A‑1.

(e)        The Agency may require as a condition of any loan to a mortgage lender such representations and warranties that it determines to be necessary to secure such loans and to carry out the purposes of this section. (1983, c. 148, s. 3; 2001‑487, s. 14(i).)



§ 122A-5.7. Homeownership Assistance Fund authorized; authority.

§ 122A‑5.7.  Homeownership Assistance Fund authorized; authority.

The North Carolina Housing Finance Agency is authorized to establish a Homeownership Assistance Fund (hereinafter referred to as "the Fund") to assist families of low and moderate income in the purchase of affordable residential housing. To achieve this purpose, the Agency may use the Fund to provide additional security for eligible loans, to subsidize down payments, principal payments and interest payments, and to provide any type of mortgage assistance the Agency deems necessary. The Fund shall operate as a revolving fund. The Agency shall adopt rules for the operation and use of the Fund. These funds shall be used for people who otherwise would be unable to  receive subsidized loans from the Housing Finance Agency. (1983, c. 923, s. 203.)



§ 122A-5.8. Distressed multi-family residential rental housing provisions.

§ 122A‑5.8.  Distressed multi‑family residential rental housing provisions.

(a)        The General Assembly hereby finds and determines that a serious shortage of decent, safe and sanitary multi‑family residential rental housing which persons and families of low and moderate income in the State can afford continues to exist; that it is in the best interests of the State to continue to promote and maintain the viability of such housing and to encourage private enterprise to sponsor, build and rehabilitate additional multi‑family residential rental housing for such low and moderate income persons and families; that certain multi‑family residential rental housing projects financed by the Agency are currently experiencing financial difficulties due to low occupancy levels; that measures to facilitate higher occupancy levels by extending occupancy on a temporary basis to those with incomes in excess of required low and moderate levels will help to maintain certain multi‑family residential rental housing for persons and families of low and moderate income to prevent foreclosure and the use of such facilities without regard to income limitations; and that the Agency in providing such temporary assistance is promoting the health, welfare and property of all citizens of the State and is serving a public purpose for the benefit of the general public.

(b)        "Distressed rental housing project" means any multi‑family residential rental housing project heretofore or hereafter financed by the Agency that, as determined by resolution of the Board of Directors of the Agency, has an occupancy level below that required for sustaining operation and as a result thereof needs to increase its occupancy levels in order to avoid foreclosure and the subsequent use of such facilities without regard to the Agency's income limitations.  In determining the foregoing, the Board of Directors of the Agency shall take into consideration (1) occupancy rates of the project, (2) market conditions affecting the project, (3) costs of operation of the project, (4) debt service for the project, (5) management of the project and such other factors as the Board of Directors may deem relevant.

(c)        The Board of Directors of the Agency may determine, by resolution, to permit not in excess of ten percent (10%) of the rental units in any distressed rental housing project to be rented to persons or families without regard to income until the project's occupancy levels, in the judgment of the Agency, will sustain operations at a level sufficient to prevent delinquency or default.

(d)        The Board of Directors may also determine, by resolution, to permit additional rental units at any such distressed rental housing project, to be rented to persons or families without regard to income, subject to the restriction contained in subsection (c) of this section, provided that: (1) the units therein that have been available for rental without regard to income have been available for a period of time not less than three months, (2) the Agency has determined that permitting additional units, in excess of ten percent (10%), to be rented without regard to income is necessary in order for such distressed rental housing project to avoid foreclosure, and (3) the total number of housing units at any distressed rental housing project rented without regard to income shall not exceed fifteen percent (15%) of the total number of units therein.

(e)        Once a distressed rental housing project attains sustaining occupancy at a level satisfactory to the Agency, the Agency will thereafter require the owners of such distressed rental housing project to rent only to persons and families of low and moderate income and will require that any units that were leased without regard to income limitations pursuant to the provisions of this section will next be leased, when such units become vacant, only to persons and families whose incomes fall within the then current Agency income limitations. (1987, c. 305, s. 1; 1989, c. 454, ss. 1‑3; 1989, c. 454, s. 3.)



§ 122A-5.9. Formation of subsidiary corporations to own and operate housing projects.

§ 122A‑5.9.  Formation of subsidiary corporations to own and operate housing projects.

(a)        The Agency may acquire, by purchase or otherwise, construct, acquire, develop, own, repair, maintain, improve, rehabilitate, renovate, furnish, equip, operate, and manage residential rental housing projects to rent to persons and families of lower and moderate income.

(b)        The Agency may form a nonprofit corporation or corporations under the laws of this State which may acquire, construct, develop, repair, improve, rehabilitate, renovate, furnish, equip, operate and manage residential rental housing projects for persons and families of lower and moderate income.  All of the stock of a nonprofit corporation formed by the Agency shall be owned by the Agency and its Board of Directors shall be elected or appointed by the Agency.

(c)        No  statutory provisions with respect to the acquisition, operation or disposition of property by other public bodies shall be applicable to the Agency or to any nonprofit corporation formed pursuant to this section. (1987, c. 305, s. 2.)



§ 122A-5.10. Housing Coordination and Policy Council; creation; duties.

§ 122A‑5.10.  Housing Coordination and Policy Council; creation; duties.

(a)        There is created the Housing Coordination and Policy Council in the Office of the Governor.  The Housing Coordination and Policy Council shall have the following functions and duties:

(1)        To advise the Governor regarding the coordination of various public and private low‑ and moderate‑income housing programs;

(2)        To advise the Governor in the preparation of an overall, comprehensive State housing plan with specific recommendations to address identified areas of need, which report shall be presented to the General Assembly;

(3)        To advise the Governor with respect to the best use of housing resources; and

(4)        To advise the Governor regarding any other matter relating to housing the Governor may refer to it.

(b)        Nothing herein shall abrogate the existing statutory responsibility of any other agency to develop housing plans and policies relating to specific housing programs. (1993, c. 321, s. 305(d).)



§ 122A-5.11. Council membership; compensation; procedures.

§ 122A‑5.11.  Council membership; compensation; procedures.

(a)        The Housing Coordination and Policy Council shall consist of 15 representatives, as follows:

(1)        One member of the N.C. Housing Partnership who is experienced with housing programs for low‑income persons, as designated by the chair.

(2)        One member of the Community Development Council who is experienced with federal, State, and local housing programs, as designated by the chair.

(3)        One member of the N.C. Housing Finance Agency Board of Directors who is experienced with real estate finance and development, as designated by the chair.

(4)        One member of the Weatherization Policy Advisory Council who is experienced with community weatherization programs, as designated by the chair.

(5)        One member of the State protection and advocacy agency designated under the Developmental Disabilities Assistance and Bill of Rights Act 2000, P.L. 106‑402, who is familiar with the housing needs of the disabled.

(6)        The executive director of the Commission of Indian Affairs, or a designee familiar with Indian housing programs.

(7)        The Assistant Secretary of Community Development and Housing, or a designee familiar with housing programs related to community development and housing functions.

(8)        The director of the Division of Aging, or a designee familiar with the housing programs of the Division.

(9)        The executive director of the N.C. Housing Finance Agency, or a designee familiar with the housing programs of the Agency.

(10)      The director of the Division of Mental Health, or a designee familiar with housing for those with mental disabilities.

(11)      The executive director of the N.C. Human Relations Commission, or a designee familiar with federal and State fair housing laws.

(12)      The head of the AIDS Care Branch, or a designee familiar with the housing programs of the Division of Adult Health Promotion.

(13)      The director of the Office of Economic Opportunity, or a designee familiar with programs for the homeless.

(14)      Two members of nonprofit organizations who are experienced with housing advocacy for low‑income persons and State and federal housing programs.

(b)        All members except those serving ex officio shall be appointed by the Governor. The Governor shall designate one member of the Council to serve as Chair.

(c)        The initial members of the Council other than those serving ex officio shall be appointed to serve for terms of four years and until their successors are appointed and qualified. Any appointment to fill a vacancy created by resignation, dismissal, death, or disability of a member shall be for the balance of the term.

(d)        Members of the Council may receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

(e)        A majority of the Council shall constitute a quorum for the transaction of business.

(f)         All clerical and other services required by the Council shall be supplied by the Housing Finance Agency. (1993, c. 321, s. 305(d); 1995, c. 263, s. 1; 2007‑323, s. 19.1(d).)



§ 122A-5.12. Council meetings; report.

§ 122A‑5.12.  Council meetings; report.

(a)        The Housing Coordination and Policy Council shall meet at least quarterly and may hold special meetings at any time and place within the State at the call of the Chair or upon written request of a majority of the members.

(b)        The Council shall assist in the preparation and filing of an annual written report which contains a review of work completed, a review of ongoing activities, and housing policy recommendations.  This report shall be filed with the General Assembly and the Governor by May 1. (1993, c. 321, s. 305(d).)



§ 122A-5.13. Adult Care Home, Group Home, and Nursing Home Fire Protection Fund authorized; authority.

§ 122A‑5.13.  Adult Care Home, Group Home, and Nursing Home Fire Protection Fund authorized; authority.

(a)        The North Carolina Housing Finance Agency shall establish an Adult Care Home, Group Home, and Nursing Home Fire Protection Fund (hereinafter "Fire Protection Fund") to assist owners of adult care homes, group homes for developmentally disabled adults, and nursing homes with the purchase and installation of fire protection systems and emergency generators in existing and new adult care homes, group homes for developmentally disabled adults, and nursing homes. The Fire Protection Fund shall be a revolving fund.

(b)        The Agency, in consultation with the Department of Health and Human Services, shall adopt rules for the management and use of the Fire Protection Fund. These rules at a minimum shall provide for the following:

(1)        Financial incentives for owners of facilities who utilize Fire Protection Fund monies to install sprinkler systems instead of smoke detection equipment.

(2)        Maximum loan amounts of one dollar and seventy‑five cents ($1.75) per square foot for advanced smoke detectors and digital communication equipment, three dollars and seventy‑five cents ($3.75) per square foot for residential sprinkler systems, and six dollars ($6.00) per square foot for institutional sprinkler systems.

(3)        Interest rates from three percent (3%) to six percent (6%) for a period not to exceed 20 years for sprinkler systems and 10 years for smoke detection systems.

(4)        Documentary verification that owners of facilities obtain fire protection systems and emergency generators at a reasonable cost.

(5)        Acceleration of a loan when statutory fire protection requirements are not met by the facility for which the loan was made.

(6)        Loan approval priority criteria that considers the frailty level of residents at a facility.

(7)        Loan origination and servicing fees.

(c)        Proceeds from the Fire Protection Fund, not to exceed ten thousand dollars ($10,000) annually, may be used to provide staff support to the North Carolina Housing Finance Agency for loan processing under this section and to the Department of Health and Human Services for review and approval of fire protection plans and inspection of fire protection systems. (1996, 2nd Ex. Sess., c. 18, s. 24.26B(a); 1997‑443, s. 11A.118(a); 1999‑237, s. 11.17; 2000‑67, s. 11.10.)



§ 122A-5.14. Home Protection Program and Fund.

§ 122A‑5.14.  Home Protection Program and Fund.

(a)        The North Carolina Housing Finance Agency shall establish and administer the Home Protection Program ("Program") to assist North Carolina workers who have lost jobs as a result of changing economic conditions in North Carolina when the workers are in need of assistance to avoid losing their homes to foreclosure. The Agency shall do all of the following:

(1)        Develop and administer the Home Protection Program Fund ("Fund") to ensure that workers in North Carolina have assistance to avoid losing their homes to foreclosure.

(2)        Make loans secured by liens on residential real property located in North Carolina to property owners who are eligible for those loans.

(3)        Develop and administer procedures by which property owners at risk of being foreclosed upon may qualify for assistance.

(4)        Designate, approve, and fund nonprofit counseling agencies in North Carolina to be available to assist the Agency in implementing the provisions of this section, provide services such as direct mortgagee negotiations on behalf of unemployed workers, and process loan applications for the Agency.

(5)        Develop and fund enhanced methods by which workers may be notified of foreclosure mitigation services, may easily contact local nonprofit counseling agencies, and may apply for loans from the Agency.

(b)        Home Protection Period.  Notwithstanding Chapters 23, 24, and 45 of the General Statutes or any other provision of law, upon the proper filing of an application for loan assistance by a mortgagor under this section, a mortgagee shall not do the following for a period of 120 days following the date of the mortgagor's properly filed application:

(1)        Accelerate the maturity of any mortgage obligation covered under this section.

(2)        Commence or continue any legal action, including mortgage foreclosure pursuant to Chapter 45 of the General Statutes, to recover the mortgage obligation.

(3)        Take possession of any security of the mortgagor for the mortgage obligation.

(4)        Procure or receive a deed in lieu of foreclosure.

(5)        Enter judgment by confession pursuant to a note accompanying a mortgage.

(6)        Proceed to enforce the mortgage obligation pursuant to applicable rules of civil procedure.

The provisions of this section shall not apply if the mortgagee receives notice from the Agency that the mortgagor's application has been denied.

If a mortgagee acts as proscribed in subdivisions (1) through (6) of this subsection, a mortgagor shall be entitled to injunctive relief without the necessity of providing a bond. This relief shall be in addition to any defenses available under G.S. 45‑21.16(d) and any other remedies at law or equity.

Upon the Agency's receipt of a properly filed mortgagor's application for loan assistance, the Agency shall mail notice of the application to the mortgagor's mortgagee within 10 business days of the Agency's receipt of the application. The Agency shall also mail notice of the acceptance or denial of the mortgagor's application to the mortgagee within five days of the Agency's determination. Notice shall be deemed sufficient if sent to the last known address of the mortgagee.

(c)        Rule Making.  Solely with respect to the adoption of procedures for the program by which property owners at risk of being foreclosed upon may qualify for assistance, the Agency is exempt from the requirements of Article 2A of Chapter 150B of the General Statutes. Prior to adoption or amendment of procedures, the Agency shall:

(1)        Publish the proposed procedures in the North Carolina Register at least 30 days prior to the adoption of the final procedures.

(2)        Accept oral and written comments on the proposed procedures.

(3)        Hold at least one public hearing on the proposed procedures.

(d)        Annual Report.  By April 1 of each year, the Agency shall report to the House Appropriations Subcommittee on General Government and Senate Appropriations Subcommittee on General Government and Information Technology on the effectiveness of the Program in accomplishing its purposes and provide any other information the Agency determines is pertinent or that the General Assembly requests.  (2008‑107, s. 21.1(c).)



§ 122A-6. Credit of State not pledged.

§ 122A‑6.  Credit of State not pledged.

Obligations issued under the provisions of this Chapter shall not be deemed to constitute a debt, liability or obligation of the State or of any political subdivision thereof or a pledge of the faith and credit of the State or of any such political subdivision, but shall be payable solely from the revenues or assets of the Agency. Each obligation issued under this Chapter shall contain on the face thereof a statement to the effect that the Agency shall not be obligated to pay the same nor the interest thereon except from the revenues or assets pledged therefor and that neither the faith and credit nor the taxing power of the State or of any political subdivision thereof is pledged to the payment of the principal of or the interest on such obligation.

Expenses incurred by the Agency in carrying out the provisions of this Chapter may be made payable from funds provided pursuant to this Chapter and no liability shall be incurred by the Agency hereunder beyond the extent to which moneys shall have been so provided. Provided the provisions of this section do not apply to the liability of the Agency with respect to energy conservation loan guarantees. (1969, c. 1235, s. 6; 1973, c. 1296, s. 46; 1977, c. 1083, s. 4.)



§ 122A-6.1. Credit of State not pledged to satisfy liabilities under energy conservation loan guarantees.

§ 122A‑6.1.  Credit of State not pledged to satisfy liabilities under energy conservation loan guarantees.

Energy conservation loan guarantees issued under the provisions of this Chapter shall not be deemed to constitute a debt, liability, obligation of the State or of any political subdivision thereof, or a pledge of the faith and credit of the State or of any political subdivision thereof, but shall be payable solely from any unspent specific appropriations by the General Assembly for the energy conservation loan guarantee program and any donations and grants for this specific purpose. Each guarantee issued by the Agency shall contain on its face a statement to the effect that the Agency shall not be obligated to pay the same nor the interest thereon except from the unspent specific appropriations by the General Assembly for the energy conservation loan guarantee program and any specific donations and grants for this purpose, and that neither the faith and credit nor the taxing power of the State or of any political subdivision thereof is pledged to the payment of the principal of or the interest on such  guarantees.

Provided any recoveries from the borrower or others which ultimately reduce the amounts paid out by the Agency in satisfaction of its liabilities under the energy conservation loan guarantee program shall be deemed unspent appropriations, donations or grants. (1977, c. 1083, s. 5.)



§ 122A-7. Repealed by Session Laws 1973, c. 1296, s. 47.

§ 122A‑7.  Repealed by Session Laws 1973, c. 1296, s. 47.



§ 122A-8. Bonds and notes.

§ 122A‑8.  Bonds and notes.

The Agency is hereby authorized to provide for the issuance, at one time or from time to time, of bonds and notes of the Agency to carry out and effectuate its corporate purposes. The Agency also is hereby authorized to provide for the issuance, at one time or from time to time of (i) bond anticipation notes in anticipation of the issuance of such bonds and (ii) construction loan notes to finance the making or purchase of mortgage loans to sponsors of residential housing for the construction, rehabilitation or improvement of residential housing. The total amount of bonds, bond anticipation notes, and construction loan notes outstanding at any one time shall not exceed three billion dollars ($3,000,000,000) excluding therefrom any bond anticipation notes for the payment of which bonds have been issued. The principal of and the interest on such bonds or notes shall be payable solely from the funds herein provided for such payment. Any such notes may be made payable from the proceeds of bonds or renewal notes or, in the event bond or renewal note proceeds are not available, such notes may be paid from any available revenues or assets of the Agency. The bonds or notes of each issue shall be dated and may be made redeemable before maturity at the option of the Agency at such price or prices and under such terms and conditions as may be determined by the Agency. Any such bonds or notes shall bear interest at such rate or rates as may be determined by the Local Government Commission of North Carolina with the approval of the Agency. Notes shall mature at such time or times not exceeding 10 years from their date or dates and bonds shall mature at such time or times not exceeding 43 years from their date or dates, as may be determined by the Agency. The Agency shall determine the form and manner of execution of the bonds or notes, including any interest coupons to be attached thereto, and shall fix the denomination or denominations and the place or places of payment of principal and interest, which may be any bank or trust company within or without the State. In case any officer whose signature or a facsimile of whose signature shall appear on any bonds or notes or coupons attached thereto shall cease to be such officer before the delivery thereof, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. The Agency may also provide for the authentication of the bonds or notes by a trustee or fiscal agent. The bonds or notes may be issued in coupon or in registered form, or both, as the Agency may determine, and provision may be made for the registration of any coupon bonds or notes as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds or notes of any bonds or notes registered as to both principal and interest, and for the interchange of registered and coupon bonds or notes. Upon the filing with the Local Government Commission of North Carolina of a resolution of the Agency requesting that its bonds and notes be sold, such bonds or notes may be sold in such manner, either at public or private sale, and for such price as the Commission shall determine to be for the best interest of the Agency and best effectuate the purposes of this Chapter, as long as the sale is approved by the Agency.

The proceeds of any bonds or notes shall be used solely for the purposes for which issued and shall be disbursed in such manner and under such restrictions, if any, as the Agency may provide in the resolution authorizing the issuance of such bonds or notes or in the trust agreement hereinafter mentioned securing the same.

Prior to the preparation of definitive bonds, the Agency may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The Agency may also provide for the replacement of any bonds or notes which shall become mutilated or shall be destroyed or lost.

Bonds or notes may be issued under the provisions of this Chapter without obtaining, except as otherwise expressly provided in this Chapter, the consent of any department, division, commission, board, body, bureau or agency of the State, and without any other proceedings or the happening of any conditions or things other than those proceedings, conditions or things which are specifically required by this Chapter and the provisions of the resolution authorizing the issuance of such bonds or notes or the trust agreement securing the same. (1969, c. 1235, s. 8; 1973, c. 1296, s. 48; 1979, c. 844; 1979, 2nd Sess., c. 1238, s. 2; 1981, c. 343; 1983 (Reg. Sess., 1984), c. 1062, s. 2; 1985, c. 769, s. 2; 1997‑13, s. 1; 2001‑185, s. 1.)



§ 122A-8.1: Repealed by Session Laws 2008-194, s. 1(b), effective August 8, 2008.

§ 122A‑8.1: Repealed by Session Laws 2008‑194, s. 1(b), effective August 8, 2008.



§ 122A-9. Trust agreement or resolution.

§ 122A‑9.  Trust agreement or resolution.

In the discretion of the Agency any obligations issued under the provisions of this Chapter may be secured by a trust agreement by and between the Agency and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the State. Such trust agreement or the resolution providing for the issuance of such obligations may pledge or assign all or any part of the revenues or assets of the Agency, including, without limitation, mortgage loans, mortgage loan commitments, contracts, agreements and other security or investment obligations, the fees or charges made or received by the Agency, the moneys received in payment of loans and interest thereon and any other moneys received or to be received by the Agency. Such trust agreement or resolution may contain such provisions for protecting and enforcing the rights and remedies of the holders of any such obligations as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the Agency in relation to the purposes to which obligation proceeds may be applied, the disposition or pledging of the revenues or assets of the Agency, the terms and conditions for the issuance of additional obligations, and the custody, safeguarding and application of all moneys. It shall be lawful for any bank or trust company incorporated under the laws of the State which may act as depositary of the proceeds of obligations,  revenues or other money hereunder to furnish such indemnifying bonds or to pledge such securities as may be required by the Agency. Any such trust agreement or resolution may set forth the rights and remedies of the holders of any obligations and of the trustee, and may restrict the individual right of action by any such holders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the Agency may deem reasonable and proper for the security of the holders of any obligations. All expenses incurred in carrying out the provisions of such trust agreement or resolution may be paid from the revenues or assets pledged or assigned to the payment of the principal of and the interest on obligations or from any other funds available to the Agency. (1969, c. 1235, s. 9; 1973, c. 1296, s. 49.)



§ 122A-10. Validity of any pledge.

§ 122A‑10.  Validity of any pledge.

The pledge of any assets or revenues of the Agency to the payment of the principal of or the interest on any obligations of the Agency shall be valid and binding from the time when the pledge is made and any such assets or revenues shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the Agency, irrespective of whether such parties have notice thereof. Nothing herein shall be construed to prohibit the Agency from selling any assets subject to any such pledge except to the extent that any such sale may be restricted by the trust agreement or resolution providing for the issuance of such obligations. (1969, c. 1235, s. 10; 1973, c. 1296, s. 50.)



§ 122A-11. Trust funds.

§ 122A‑11.  Trust funds.

Notwithstanding any other provisions of law to the contrary, all moneys received pursuant to the authority of this Chapter shall be deemed to be trust funds to be held and applied solely as provided in this Chapter. The resolution authorizing any obligations or the trust agreement securing the same may provide that any of such moneys may be temporarily invested pending the disbursement thereof and shall provide that any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as this Chapter and such resolution or trust agreement may provide.

Any moneys received pursuant to the authority of this Chapter and any other moneys available to the Agency for investment may be invested:

(1)        As provided in G.S. 159‑30, except that for purposes of G.S. 159‑30(b) the Agency may deposit moneys at interest in banks or trust companies outside as well as in this State, as long as any moneys at deposit outside this State are collateralized to the same extent and manner as if at deposit in this State;

(2)        In evidences of ownership of, or fractional undivided interests in, future interest and principal payments on either direct obligations of the United States government or obligations the principal of and the interest on which are guaranteed by the United States government, which obligations are held by a bank or trust company organized and existing under the laws of the United States of America or any state in the capacity of custodian;

(3)        In obligations which are collateralized by mortgage pass‑through securities guaranteed by the Government National Mortgage Association, the Federal Home Loan Mortgage Corporation, or Fannie Mae;

(4)        In a trust certificate or similar instrument evidencing an equity investment in a trust or other similar arrangement which is formed for the purpose of issuing obligations which are collateralized by mortgage pass‑through or participation certificates guaranteed by the Government National Mortgage Association, the Federal Home Loan Mortgage Corporation or Fannie Mae; and

(5)        In repurchase agreements with respect to (i) direct obligations of the United States government, (ii) obligations the principal of and the interest on which are guaranteed by the United States government, or (iii) obligations described in G.S. 159‑30(c)(2), (3), (6), or (7), if all of the following conditions are met:

a.         The repurchase agreement is entered into with an institution whose ability to pay its unsecured long‑term obligations (including, if the institution is an insurance company, its claims paying ability) is rated in one of the two highest ratings categories by a nationally recognized securities rating agency. If the term of the repurchase agreement is for a period of one year or less, however, the repurchase agreement may be entered into with an institution that does not have such a long‑term rating if its ability to pay its unsecured short‑term obligations is rated in one of the two highest ratings categories by a nationally recognized securities rating agency. If the institution with which the agreement is to be entered does not meet the ratings requirement of this subparagraph, the repurchase agreement may nevertheless be entered into with the institution if the obligations of the institution under the repurchase agreement are fully guaranteed by another institution that does meet the ratings requirement of this subparagraph.

b.         The repurchase agreement provides that it shall be terminated, without penalty, if the institution with which the repurchase agreement is entered or by whom the institution's obligations are guaranteed fails to maintain (i) in the event that the repurchase agreement was entered into in reliance upon the rating of the institution's long‑term obligations, a rating of its long‑term obligations in one of the three highest ratings categories by at least one nationally recognized securities rating agency, or (ii) in the event that the repurchase agreement was entered into in reliance upon the rating of the institution's short‑term obligations, a rating of its short‑term obligations in one of the two highest ratings categories by at least one nationally recognized securities rating agency. The repurchase agreement does not have to be terminated, however, if a new guarantor meeting the rating requirement set forth in subparagraph a. as the requirement necessary for the Agency to enter the repurchase agreement agrees to fully guarantee the obligations of the institution under the repurchase agreement.

c.         The obligations that are subject to the repurchase agreement are delivered (in physical or in book entry form) to the Agency, or any financial institution serving either as trustee for obligations issued by the Agency or as fiscal agent for the Agency or the State Treasurer or are supported by a safekeeping receipt issued by a depository satisfactory to the Agency. The repurchase agreement must provide that the value of the underlying obligations shall be maintained at a current market value, calculated at least daily, of not less than one hundred percent (100%) of the repurchase price. The financial institution serving either as trustee or as fiscal agent for the Agency holding the obligations subject to the repurchase agreement hereunder or the depository issuing the safekeeping receipt shall not be the provider of the repurchase agreement.

d.         A valid and perfected first security interest in the obligations which are the subject of the repurchase agreement has been granted to the Agency or its assignee or book entry procedures, conforming, to the extent practicable, with federal regulations and satisfactory to the agency have been established for the benefit of the Agency or its assignee.

e.         The securities are free and clear of any adverse third‑party claims.

f.          The repurchase agreement is in a form satisfactory to the Agency. (1969, c. 1235, s. 11; 1973, c. 1296, s. 51; 1985, c. 479, s. 149(b); 1985 (Reg. Sess., 1986), c. 1014, s. 185; 1997‑13, s. 2; 2001‑181, s. 1.)



§ 122A-12. Remedies.

§ 122A‑12.  Remedies.

Any holder of obligations issued under the provisions of this Chapter or any coupons appertaining thereto, and the trustee under any trust agreement or resolution authorizing the issuance of such obligations, except to the extent the rights herein given may be restricted by such trust agreement or resolution, may, either at law or in equity, by suit, action, mandamus or other proceeding, protect and enforce any and all rights under the laws of the State or granted  hereunder or under such trust agreement or resolution, or under any other contract executed by the Agency pursuant to this Chapter, and may enforce and compel the performance of all duties required by this Chapter or by such trust agreement or resolution to be performed by the Agency or by any officer thereof. (1969, c. 1235, s. 12; 1973, c. 1296, s. 52.)



§ 122A-13. Negotiable instruments.

§ 122A‑13.  Negotiable instruments.

Notwithstanding any of the foregoing provisions of this Chapter or any recitals in any obligations issued under the provisions of this Chapter, all such obligations and interest coupons appertaining thereto shall be and are hereby made negotiable instruments under the laws of this State, subject only to any applicable provisions for registration. (1969, c. 1235, s. 13.)



§ 122A-14. Obligations eligible for investment.

§ 122A‑14.  Obligations eligible for investment.

Obligations issued under the provisions of this Chapter are hereby made securities in which all public officers and public bodies of the State and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such obligations are hereby made securities which may properly and legally be deposited with and received by any State or municipal officer or any agency or political subdivision of the State for any purpose for which the deposit of bonds, notes or obligations of the State is now or may hereafter be authorized by law. (1969, c. 1235, s. 14.)



§ 122A-15. Refunding obligations.

§ 122A‑15.  Refunding obligations.

The Agency is hereby authorized to provide for the issuance of refunding obligations for the purpose of refunding any obligations then outstanding which shall have been issued under the provisions of this Chapter, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such obligations and, if deemed advisable by the Agency, for any corporate purpose of the Agency. The issuance of such obligations, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties and obligations of the Agency in respect of the same shall be governed by the provisions of this Chapter which relate to the issuance of obligations, insofar as such provisions may be appropriate therefor.

Refunding obligations may be sold or exchanged for outstanding obligations issued under this Chapter and, if sold, the proceeds thereof may be applied, in addition to any other authorized purposes, to the purchase, redemption or payment of such outstanding obligations. Pending the application of the proceeds of any such refunding obligations, with any other available funds, to the payment of the principal, accrued interest and any redemption premium on the obligations being refunded, and, if so provided or permitted in the resolution authorizing the issuance of such refunding obligations or in the trust agreement securing the same, to the payment of any interest on such refunding obligations and any expenses in connection with such refunding, such proceeds may be invested in direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by, the United States of America which shall mature or which shall be subject to redemption by the holders thereof, at the option of such holders, not later than the respective dates when the proceeds, together with the interest accruing thereon, will be required for the purposes intended. (1965, c. 1235, s. 15; 1973, c. 1296, s. 55.)



§ 122A-16. Oversight by committees of General Assembly; annual reports.

§ 122A‑16.  Oversight by committees of General Assembly; annual reports.

The Finance Committee of the House of Representatives and the Finance Committee of the Senate shall exercise continuing oversight of the Agency in order to assure that the Agency is effectively fulfilling its statutory purpose; provided, however, that nothing in this Chapter shall be construed as required by the Agency to receive legislative approval for the exercise of any of the powers granted by this Chapter. The Agency shall, promptly following the close of each fiscal year, submit an annual report of its activities for the preceding year to the Governor, the Office of State Budget and Management, State Auditor, the aforementioned committees of the General Assembly and the Local Government Commission. Each such report shall set forth a complete operating and financial statement of the Agency during such year. The Agency shall cause an audit of its books and accounts to be made at least once in each year by an independent certified public accountant and the cost thereof may be paid from any available moneys of the Agency. The Agency shall on January 1 and July 1 of each year submit a written report of its activities to the Joint Legislative Commission on Governmental Operations. The Agency shall also at the end of each fiscal year submit a written report of its budget expenditures by line item to the Joint Legislative Commission on Governmental Operations. (1969, c. 1235, s. 16; 1973, c. 1296, s. 56; 1977, c. 673, s. 3; c. 771, s. 4; 1981, c. 895, s. 4; 1981 (Reg. Sess., 1982), c. 1191, s. 34; 1983 (Reg. Sess., 1984), c. 1034, s. 134; 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b); 2006‑203, s. 67.)



§ 122A-17. Officers not liable.

§ 122A‑17.  Officers not liable.

No member or other officer of the Agency shall be subject to any personal liability or accountability by reason of his execution of any obligations or the issuance thereof. (1969, c. 1235, s. 17; 1973, c. 1296, s. 57.)



§ 122A-18. Authorization to accept appropriated moneys.

§ 122A‑18.  Authorization to accept appropriated moneys.

The Agency is authorized to accept such moneys as may be appropriated from time to time by the General Assembly for effectuating its corporate purposes including, without limitation, the payment of the initial expenses of administration and operation and the establishment of a reserve or contingency fund to be available for the payment of the principal of and the interest on any bonds or notes of the Agency. (1969, c. 1235, s. 18; 1973, c. 1296, s. 58.)



§ 122A-19. Tax exemption.

§ 122A‑19.  Tax exemption.

The exercise of the powers granted by this Chapter will be in all respects for the benefit of the people of the State, for their well‑being and prosperity and for the improvement of their social and economic conditions, and the Agency shall not be required to pay any tax or assessment on any property owned by the Agency under the provisions of this Chapter or upon the income therefrom.

Any obligations issued by the Agency under the provisions of this Chapter shall at all times be free from taxation by the State or any local unit or political subdivision or other instrumentality of the State, excepting inheritance or gift taxes, income taxes on the gain from the transfer of the obligations, and franchise taxes. The interest on the obligations is not subject to taxation as income. (1969, c. 1235, s. 19; 1973, c. 1296, s. 59; 1995, c. 46, s. 10.)



§ 122A-20. Conflict of interest.

§ 122A‑20.  Conflict of interest.

If any member, officer or employee of the Agency shall be interested either directly or indirectly, or shall be an officer or employee of or have an ownership interest in any firm or corporation interested directly or indirectly in any contract with the Agency, including any loan to any sponsor, builder or developer, such interest shall be disclosed to the Agency and shall be set forth in the minutes of the Agency, and the member, officer or employee having such interest therein shall not participate on behalf of the Agency in the  authorization of any such contract. (1969, c. 1235, s. 20; 1973, c. 1296, s. 60.)



§ 122A-21. Additional method.

§ 122A‑21.  Additional method.

The foregoing sections of this Chapter shall be deemed to provide an additional and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to powers conferred by other laws, and shall not be regarded as in derogation of any powers now existing; provided, however, that the issuance of bonds or notes under the provisions of this Chapter need not comply with the requirements of any other law applicable to the issuance of bonds or notes. (1969, c. 1235, s. 21.)



§ 122A-22. Chapter liberally construed.

§ 122A‑22.  Chapter liberally construed.

This Chapter, being necessary for the prosperity of the State and its inhabitants, shall be liberally construed to effect the purposes thereof. (1969, c. 1235, s. 22.)



§ 122A-23. Inconsistent laws inapplicable.

§ 122A‑23.  Inconsistent laws inapplicable.

Insofar as the provisions of this Chapter are inconsistent with the provisions of any general or special laws, or parts thereof, the provisions of this Chapter shall be controlling. (1969, c. 1235, s. 24.)






Chapter 122B - North Carolina Agricultural Facilities Finance Act.

§§ 122B-1 through 122B-29. Repealed by Session Laws 1985 (Reg. Sess., 1986), c. 1011, s. 2.1(a), effective July 15, 1986.

Chapter 122B.

North Carolina Agricultural Facilities Finance Act.

§§ 122B‑1 through 122B‑29.  Repealed by Session Laws 1985 (Reg. Sess., 1986), c. 1011, s. 2.1(a), effective July 15, 1986.






Chapter 122C - Mental Health, Developmental Disabilities, and Substance Abuse Act of 1985.

§ 122C-1. Short title.

Chapter 122C.

Mental Health, Developmental Disabilities, and Substance Abuse Act of 1985.

Article 1.

General Provisions.

§ 122C‑1.  Short title.

This Chapter may be cited as the Mental Health, Developmental Disabilities, and Substance Abuse Act of 1985. (1985, c. 589, s. 2; 1989, c. 625, ss. 1, 2.)



§ 122C-2. Policy.

§ 122C‑2.  Policy.

The policy of the State is to assist individuals with needs for mental health, developmental disabilities, and substance abuse services in ways consistent with the dignity, rights, and responsibilities of all North Carolina citizens. Within available resources it is the obligation of State and local government to provide mental health, developmental disabilities, and substance abuse services through a delivery system designed to meet the needs of clients in the least restrictive, therapeutically most appropriate setting available and to maximize their quality of life. It is further the obligation of State and local government to provide community‑based services when such services are appropriate, unopposed by the affected individuals, and can be reasonably accommodated within available resources and taking into account the needs of other persons for mental health, developmental disabilities, and substance abuse services.

State and local governments shall develop and maintain a unified system of services centered in area authorities or county programs. The public service system will strive to provide a continuum of services for clients while considering the availability of services in the private sector. Within available resources, State and local government shall ensure that the following core services are available:

(1)        Screening, assessment, and referral.

(2)        Emergency services.

(3)        Service coordination.

(4)        Consultation, prevention, and education.

Within available resources, the State shall provide funding to support services to targeted populations, except that the State and counties shall provide matching funds for entitlement program services as required by law.

As used in this Chapter, the phrase "within available resources" means State funds appropriated and non‑State funds and other resources appropriated, allocated or otherwise made available for mental health, developmental disabilities, and substance abuse services.

The furnishing of services to implement the policy of this section requires the cooperation and financial assistance of counties, the State, and the federal government. (1977, c. 568, s. 1; 1979, c. 358, s. 1; 1983, c. 383, s. 1; 1985, c. 589, s. 2; c. 771; 1989, c. 625, s. 2; 2001‑437, s. 1.1.)



§ 122C-3. Definitions.

§ 122C‑3.  Definitions.

The following definitions apply in this Chapter:

(1)        "Area authority" means the area mental health, developmental disabilities, and substance abuse authority.

(2)        "Area board" means the area mental health, developmental disabilities, and substance abuse board.

(2a)      "Area director" means the administrative head of the area authority program appointed pursuant to G.S. 122C‑121.

(2b)      "Board of county commissioners" includes the participating boards of county commissioners for multicounty area authorities and multicounty programs.

(3)        "Camp Butner reservation" means the original Camp Butner reservation as may be designated by the Secretary as having been acquired by the State and includes not only areas which are owned and occupied by the State but also those which may have been leased or otherwise disposed of by the State, and shall also include those areas within the municipal boundaries of the Town of Butner and that portion of the extraterritorial jurisdiction of the Town of Butner consisting of lands not owned by the State of North Carolina.

(4)        "City" has the same meaning as in G.S. 153A‑1(1).

(5)        "Catchment area" means the geographic part of the State served by a specific area authority or county program.

(6)        "Client" means an individual who is admitted to and receiving service from, or who in the past had been admitted to and received services from, a facility.

(7)        "Client advocate" means a person whose role is to monitor the protection of client rights or to act as an individual advocate on behalf of a particular client in a facility.

(8)        "Commission" means the Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services, established under Part 4 of Article 3 of Chapter 143B of the General Statutes.

(9)        "Confidential information" means any information, whether recorded or not, relating to an individual served by a facility that was received in connection with the performance of any function of the facility. "Confidential information" does not include statistical information from reports and records or information regarding treatment or services which is shared for training, treatment, habilitation, or monitoring purposes that does not identify clients either directly or by reference to publicly known or available information.

(9a)      "Core services" are services that are necessary for the basic foundation of any service delivery system. Core services are of two types: front‑end service capacity such as screening, assessment, and emergency triage, and indirect services such as prevention, education, and consultation at a community level.

(10)      "County of residence" of a client means the county of his domicile at the time of his admission or commitment to a facility. A county of residence is not changed because an individual is temporarily out of his county in a facility or otherwise.

(10a)    "County program" means a mental health, developmental disabilities, and substance abuse services program established, operated, and governed by a county pursuant to G.S. 122C‑115.1.

(11)      "Dangerous to himself or others" means:

a.         "Dangerous to himself" means that within the relevant past:

1.         The individual has acted in such a way as to show:

I.          That he would be unable, without care, supervision, and the continued assistance of others not otherwise available, to exercise self‑control, judgment, and discretion in the conduct of his daily responsibilities and social relations, or to satisfy his need for nourishment, personal or medical care, shelter, or self‑protection and safety; and

II.         That there is a reasonable probability of his suffering serious physical debilitation within the near future unless adequate treatment is given pursuant to this Chapter. A showing of behavior that is grossly irrational, of actions that the individual is unable to control, of behavior that is grossly inappropriate to the situation, or of other evidence of severely impaired insight and judgment shall create a prima facie inference that the individual is unable to care for himself; or

2.         The individual has attempted suicide or threatened suicide and that there is a reasonable probability of suicide unless adequate treatment is given pursuant to this Chapter; or

3.         The individual has mutilated himself or attempted to mutilate himself and that there is a reasonable probability of serious self‑mutilation unless adequate treatment is given pursuant to this Chapter.

Previous episodes of dangerousness to self, when applicable, may be considered when determining reasonable probability of physical debilitation, suicide, or self‑mutilation.

b.         "Dangerous to others" means that within the relevant past, the individual has inflicted or attempted to inflict or threatened to inflict serious bodily harm on another, or has acted in such a way as to create a substantial risk of serious bodily harm to another, or has engaged in extreme destruction of property; and that there is a reasonable probability that this conduct will be repeated. Previous episodes of dangerousness to others, when applicable, may be considered when determining reasonable probability of future dangerous conduct. Clear, cogent, and convincing evidence that an individual has committed a homicide in the relevant past is prima facie evidence of dangerousness to others.

(11a)    "Day/night service" means a service provided on a regular basis, in a structured environment that is offered to the same individual for a period of three or more hours within a 24‑hour period.

(12)      "Department" means the North Carolina Department of Health and Human Services.

(12a)    "Developmental disability" means a severe, chronic disability of a person which:

a.         Is attributable to a mental or physical impairment or combination of mental and physical impairments;

b.         Is manifested before the person attains age 22, unless the disability is caused by a traumatic head injury and is manifested after age 22;

c.         Is likely to continue indefinitely;

d.         Results in substantial functional limitations in three or more of the following areas of major life activity: self‑care, receptive and expressive language, capacity for independent living, learning, mobility, self‑direction and economic self‑sufficiency; and

e.         Reflects the person's need for a combination and sequence of special interdisciplinary, or generic care, treatment, or other services which are of a lifelong or extended duration and are individually planned and coordinated; or

f.          When applied to children from birth through four years of age, may be evidenced as a developmental delay.

(13)      "Division" means the Division of Mental Health, Developmental Disabilities, and Substance Abuse Services of the Department.

(13a)    Repealed by Session Laws 2000‑67, s. 11.21(c), effective July 1, 2000.

(13a1)  Recodified as subdivision (13c).

(13b)    Recodified as subdivision (13d).

(13c)    "Eligible infants and toddlers" means children with or at risk for developmental delays or atypical development until:

a.         They have reached their third birthday;

b.         Their parents have requested to have them receive services in the preschool program for children with disabilities established under Article 9 of Chapter 115C of the General Statutes; and

c.         They have been placed in the program by the local educational agency.

In no event shall a child be considered an eligible toddler after the beginning of the school year immediately following the child's third birthday, unless the Secretary and the State Board enter into an agreement under G.S. 115C‑106.4(c) [G.S. 115C‑107.1(c)].

The early intervention services that may be provided for these children and their families include early identification and screening, multidisciplinary evaluations, case management services, family training, counseling and home visits, psychological services, speech pathology and audiology, and occupational and physical therapy. All evaluations performed as part of early intervention services shall be appropriate to the individual child's age and development.

(13d)    "Eligible psychologist" means a licensed psychologist who has at least two years' clinical experience. After January 1, 1995, "eligible psychologist" means a licensed psychologist who holds permanent licensure and certification as a health services provider psychologist issued by the North Carolina Psychology Board.

(14)      "Facility" means any person at one location whose primary purpose is to provide services for the care, treatment, habilitation, or rehabilitation of the mentally ill, the developmentally disabled, or substance abusers, and includes:

a.         An "area facility", which is a facility that is operated by or under contract with the area authority or county program. For the purposes of this subparagraph, a contract is a contract, memorandum of understanding, or other written agreement whereby the facility agrees to provide services to one or more clients of the area authority or county program. Area facilities may also be licensable facilities in accordance with Article 2 of this Chapter. A State facility is not an area facility;

b.         A "licensable facility", which is a facility that provides services to individuals who are mentally ill, developmentally disabled, or substance abusers for one or more minors or for two or more adults. These services shall be day services offered to the same individual for a period of three hours or more during a 24‑hour period, or residential services provided for 24 consecutive hours or more. Facilities for individuals who are substance abusers include chemical dependency facilities;

c.         A "private facility", which is a facility that is either a licensable facility or a special unit of a general hospital or a part of either in which the specific service provided is not covered under the terms of a contract with an area authority;

d.         The psychiatric service of the University of North Carolina Hospitals at Chapel Hill;

e.         A "residential facility", which is a 24‑hour facility that is not a hospital, including a group home;

f.          A "State facility", which is a facility that is operated by the Secretary;

g.         A "24‑hour facility", which is a facility that provides a structured living environment and services for a period of 24 consecutive hours or more and includes hospitals that are facilities under this Chapter; and

h.         A Veterans Administration facility or part thereof that provides services for the care, treatment, habilitation, or rehabilitation of the mentally ill, the developmentally disabled, or substance abusers.

(15)      "Guardian" means a person appointed as a guardian of the person or general guardian by the court under Chapters 7A or 35A or former Chapters 33 or 35 of the General Statutes.

(16)      "Habilitation" means training, care, and specialized therapies undertaken to assist a client in maintaining his current level of functioning or in achieving progress in developmental skills areas.

(17)      "Incompetent adult" means an adult individual adjudicated incompetent.

(18)      "Intoxicated" means the condition of an individual whose mental or physical functioning is presently substantially impaired as a result of the use of alcohol or other substance.

(19)      "Law‑enforcement officer" means sheriff, deputy sheriff, police officer, State highway patrolman, or an officer employed by a city or county under G.S. 122C‑302.

(20)      "Legally responsible person" means: (i) when applied to an adult, who has been adjudicated incompetent, a guardian; (ii) when applied to a minor, a parent, guardian, a person standing in loco parentis, or a legal custodian other than a parent who has been granted specific authority by law or in a custody order to consent for medical care, including psychiatric treatment; or (iii) when applied to an adult who is incapable as defined in G.S. 122C‑72(c) and who has not been adjudicated incompetent, a health care agent named pursuant to a valid health care power of attorney.

(20a)    "Local funds" means fees from services, including client payments, Medicare and the local and federal share of Medicaid receipts, fees from agencies under contract, gifts and donations, and county and municipal funds, and any other funds not administered by the Division.

(20b)    "Local management entity" or "LME" means an area authority, county program, or consolidated human services agency. It is a collective term that refers to functional responsibilities rather than governance structure.

(21)      "Mental illness" means: (i) when applied to an adult, an illness which so lessens the capacity of the individual to use self‑control, judgment, and discretion in the conduct of his affairs and social relations as to make it necessary or advisable for him to be under treatment, care, supervision, guidance, or control; and (ii) when applied to a minor, a mental condition, other than mental retardation alone, that so impairs the youth's capacity to exercise age adequate self‑control or judgment in the conduct of his activities and social relationships so that he is in need of treatment.

(22)      "Mental retardation" means significantly subaverage general intellectual functioning existing concurrently with deficits in adaptive behavior and manifested before age 22.

(23)      "Mentally retarded with accompanying behavior disorder" means an individual who is mentally retarded and who has a pattern of maladaptive behavior that is recognizable no later than adolescence and is characterized by gross outbursts of rage or physical aggression against other individuals or property.

(23a)    "Minimally adequate services" means a level of service required for compliance with all applicable State and federal laws, rules, regulations, and policies and with generally accepted professional standards and principles.

(24)      "Next of kin" means the individual designated in writing by the client or his legally responsible person upon the client's acceptance at a facility; provided that if no such designation has been made, "next of kin" means the client's spouse or nearest blood relation in accordance with G.S. 104A‑1.

(25)      "Operating costs" means expenditures made by an area authority in the delivery of services for mental health, developmental disabilities, and substance abuse as provided in this Chapter and includes the employment of legal counsel on a temporary basis to represent the interests of the area authority.

(26)      Repealed by Session Laws 1987, c. 345, s. 1.

(26a)    "Other recipient" means an individual who is not admitted to a facility but who receives a service other than care, treatment, or rehabilitation services. The services that the "other recipient" may receive include consultative, preventative, educational, and assessment services.

(27)      "Outpatient treatment" as used in Part 7 of Article 5 means treatment in an outpatient setting and may include medication, individual or group therapy, day or partial day programming activities, services and training including educational and vocational activities, supervision of living arrangements, and any other services prescribed either to alleviate the individual's illness or disability, to maintain semi‑independent functioning, or to prevent further deterioration that may reasonably be predicted to result in the need for inpatient commitment to a 24‑hour facility.

(28)      "Person" means any individual, firm, partnership, corporation, company, association, joint stock association, agency, or area authority.

(29)      "Physician" means an individual licensed to practice medicine in North Carolina under Chapter 90 of the General Statutes or a licensed medical doctor employed by the Veterans Administration.

(29a)    "Program director" means the director of a county program established pursuant to G.S. 122C‑115.1.

(30)      "Provider of support services" means a person that provides to a facility support services such as data processing, dosage preparation, laboratory analyses, or legal, medical, accounting, or other professional services, including human services.

(30a)    "Psychologist" means an individual licensed to practice psychology under Chapter 90. The term "eligible psychologist" is defined in subdivision (13a).

(30b)    "Public services" means publicly funded mental health, developmental disabilities, and substance abuse services, whether provided by public or private providers.

(31)      "Qualified professional" means any individual with appropriate training or experience as specified by the General Statutes or by rule of the Commission in the fields of mental health or developmental disabilities or substance abuse treatment or habilitation, including physicians, psychologists, psychological associates, educators, social workers, registered nurses, certified fee‑based practicing pastoral counselors, and certified counselors.

(32)      "Responsible professional" means an individual within a facility who is designated by the facility director to be responsible for the care, treatment, habilitation, or rehabilitation of a specific client and who is eligible to provide care, treatment, habilitation, or rehabilitation relative to the client's disability.

(33)      "Secretary" means the Secretary of the Department of Health and Human Services.

(33a)    "Severe and persistent mental illness" means a mental disorder suffered by persons of 18 years of age or older that leads these persons to exhibit emotional or behavioral functioning that is so impaired as to interfere substantially with their capacity to remain in the community without supportive treatment or services of a long term or indefinite duration. This disorder is a severe and persistent mental disability, resulting in a long‑term limitation of functional capacities for the primary activities of daily living, such as interpersonal relations, homemaking, self‑care, employment, and recreation.

(34)      Repealed by Session Laws 2001‑437, s. 1.2(c), effective July 1, 2002.

(35)      Repealed by Session Laws 2001‑437, s. 1.2(c), effective July 1, 2002.

(35a)    Renumbered as subdivision (35e).

(35b)    "Specialty services" means services that are provided to consumers from low‑incidence populations.

(35c)    "State" or "Local" Consumer Advocate means the individual carrying out the duties of the State or Local Consumer Advocacy Program Office in accordance with Article 1A of this Chapter.

(35d)    "State Plan" means the State Plan for Mental Health, Developmental Disabilities, and Substance Abuse Services.

(35e)    "State resources" means State and federal funds and other receipts administered by the Division.

(36)      "Substance abuse" means the pathological use or abuse of alcohol or other drugs in a way or to a degree that produces an impairment in personal, social, or occupational functioning. "Substance abuse" may include a pattern of tolerance and withdrawal.

(37)      "Substance abuser" means an individual who engages in substance abuse.

(38)      "Targeted population" means those individuals who are given service priority under the State Plan.

(39)      "Uniform portal process" means a standardized process and procedures used to ensure consumer access to, and exit from, public services in accordance with the State Plan.  (1899, c. 1, s. 28; Rev., s. 4574; C.S., s. 6189; 1945, c. 952, s. 18; 1947, c. 537, s. 12; 1949, c. 71, s. 3; 1955, c. 887, s. 1; 1957, c. 1232, s. 13; 1959, c. 1028, s. 4; 1963, c. 1166, ss. 2, 10; c. 1184, s. 1; 1965, c. 933; 1973, c. 475, s. 2; c. 476, s. 133; c. 726, s. 1; c. 1408, ss. 1, 3; 1977, c. 400, ss. 2, 12; c. 568, s. 1; c. 679, s. 7; 1977, 2nd Sess., c. 1134, s. 2; 1979, c. 164, ss. 3, 4; c. 171, s. 2; c. 358, ss. 2, 26; c. 915, s. 1; c. 751, s. 28; 1981, c. 51, ss. 2‑4; c. 539, s. 1; 1983, c. 280; c. 383, s. 2; c. 638, s. 2; c. 718, s. 1; c. 864, s. 4; 1983 (Reg. Sess., 1984), c. 1110, s. 4; 1985, c. 589, s. 2; c. 695, s. 1; c. 777, s. 2; 1985 (Reg. Sess., 1986), c. 863, s. 7; 1987, c. 345, s. 1; c. 830, ss. 47(a), (b); 1989, c. 141, s. 8; c. 223; c. 486, s. 2; c. 625, s. 2; 1989 (Reg. Sess., 1990), c. 823, s. 11; c. 1003, s. 2; c. 1024, s. 26(a); 1993, c. 321, s. 220(a)‑(c); c. 375, s. 6; c. 396, ss. 1, 2; 1995, c. 249, s. 1; c. 406, s. 5; 1997‑443, s. 11A.118(a); 1997‑456, s. 27; 1998‑198, s. 3; 1998‑202, s. 4(r); 1999‑186, s. 1; 2000‑67, s. 11.21(c); 2001‑437, ss. 1.2(b), 1.2(c); 2001‑437, s. 1.2(a); 2003‑313, s. 1; 2006‑69, s. 3(n); 2006‑142, ss. 4(a), 7; 2007‑269, s. 3.1; 2007‑502, s. 15(a); 2008‑107, s. 10.15(dd).)



§ 122C-4. Use of phrase "client or his legally responsible person."

§ 122C‑4.  Use of phrase "client or his legally responsible person."

Except as otherwise provided by law, whenever in this Chapter the phrase "client or his legally responsible person" is used, and the client is a minor or an incompetent adult, the duty or right involved shall be exercised not by the client, but by the legally responsible person. (1985, c. 589, s. 2.)



§ 122C-5. Report on restraint and seclusion.

§ 122C‑5.  Report on restraint and seclusion.

The Secretary shall report annually on October 1 to the Joint Legislative Oversight Committee on Mental Health, Developmental Disabilities, and Substance Abuse Services on the following for the immediately preceding fiscal year:

(1)        The level of compliance of each facility with applicable State and federal laws, rules, and regulations governing the use of restraints and seclusion. The information shall indicate areas of highest and lowest levels of compliance.

(2)        The total number of facilities that reported deaths under G.S. 122C‑31, the number of deaths reported by each facility, the number of deaths investigated pursuant to G.S. 122C‑31, and the number found by the investigation to be related to the use of restraint or seclusion. (2000‑129, s. 3(b); 2003‑58, s. 1.)



§ 122C-6. Smoking prohibited; penalty.

§ 122C‑6.  Smoking prohibited; penalty.

(a)        Smoking is prohibited inside facilities licensed under this Chapter. As used in this section, "smoking" means the use or possession of any lighted cigar, cigarette, pipe, or other lighted smoking product. As used in this section, "inside" means a fully enclosed area.

(b)        The person who owns, manages, operates, or otherwise controls a facility subject to this section shall:

(1)        Conspicuously post signs clearly stating that smoking is prohibited inside the facility. The signs may include the international "No Smoking" symbol, which consists of a pictorial representation of a burning cigarette enclosed in a red circle with a red bar across it.

(2)        Direct any person who is smoking inside the facility to extinguish the lighted smoking product.

(3)        Provide written notice to individuals upon admittance that smoking is prohibited inside the facility and obtain the signature of the individual or the individual's representative acknowledging receipt of the notice.

(c)        The Department may impose an administrative penalty not to exceed two hundred dollars ($200.00) for each violation on any person who owns, manages, operates, or otherwise controls a facility licensed under this Chapter and fails to comply with subsection (b) of this section. A violation of this section constitutes a civil offense only and is not a crime.

(d)        This section does not apply to State psychiatric hospitals. (2007‑459, s. 3.)



§ 122C-7. Reserved for future codification purposes.

§ 122C‑7.  Reserved for future codification purposes.



§ 122C-8. Reserved for future codification purposes.

§ 122C‑8.  Reserved for future codification purposes.



§ 122C-9. Reserved for future codification purposes.

§ 122C‑9.  Reserved for future codification purposes.



§ 122C-10. (This article has a contingent effective date - see note) MH/DD/SA Consumer Advocacy Program.

Article 1A.

MH/DD/SA Consumer Advocacy Program.

§ 122C‑10.  (This article has a contingent effective date  see note) MH/DD/SA Consumer Advocacy Program.

The General Assembly finds that many consumers of mental health, developmental disabilities, and substance abuse services are uncertain about their rights and responsibilities and how to access the public service system to obtain appropriate care and treatment. The General Assembly recognizes the importance of ensuring that consumers have information about the availability of services and access to resources to obtain timely quality care. There is established the MH/DD/SA Consumer Advocacy Program. The purpose of this Program is to provide consumers, their families, and providers with the information and advocacy needed to locate appropriate services, resolve complaints, or address common concerns and promote community involvement. It is further the intent of the General Assembly that the Department, within available resources and pursuant to its duties under this Chapter, ensure that the performance of the mental health care system in this State is closely monitored, reviews are conducted, findings and recommendations and reports are made, and that local and systemic problems are identified and corrected when necessary to promote the rights and interests of all consumers of mental health, developmental disabilities, and substance abuse services. (2001‑437, s. 2; 2002‑126, s. 10.30; 2003‑284, s. 10.10; 2005‑276, s. 10.27.)



§ 122C-11. (This article has a contingent effective date - see notes) MH/DD/SA Consumer Advocacy Program/definitions.

§ 122C‑11.  (This article has a contingent effective date  see notes) MH/DD/SA Consumer Advocacy Program/definitions.

Unless the context clearly requires otherwise, as used in this Article:

(1)        "MH/DD/SA" means mental health, developmental disabilities, and substance abuse.

(2)        "State Consumer Advocate" means the individual charged with the duties and functions of the State MH/DD/SA Consumer Advocacy Program established under this Article.

(3)        "State Consumer Advocacy Program" means the State MH/DD/SA Consumer Advocacy Program.

(4)        "Local Consumer Advocate" means an individual employed and certified by the State Consumer Advocate to perform the duties and functions of the MH/DD/SA Local Consumer Advocacy Program in accordance with this Article.

(5)        "Local Consumer Advocacy Program" means a local MH/DD/SA Local Consumer Advocacy Program.

(6)        "Consumer" means an individual who is a client or a potential client of public services from a State or area facility. (2001‑437, s. 2; 2002‑126, s. 10.30; 2003‑284, s. 10.10; 2005‑276, s. 10.27.)



§ 122C-12. (This article has a contingent effective date - see note) State MH/DD/SA Consumer Advocacy Program.

§ 122C‑12.  (This article has a contingent effective date  see note) State MH/DD/SA Consumer Advocacy Program.

The Secretary shall establish a State MH/DD/SA Consumer Advocacy Program office in the Office of the Secretary of Health and Human Services. The Secretary shall appoint a State Consumer Advocate. In selecting the State Consumer Advocate, the Secretary shall consider candidates recommended by citizens' organizations representing the interest of individuals with needs for mental health, developmental disabilities, and substance abuse services. The State Consumer Advocate may hire individuals to assist in executing the State Consumer Advocacy Program and to act on the State Consumer Advocate's behalf. The State Consumer Advocate shall have expertise and experience in MH/DD/SA, including expertise and experience in advocacy. The Attorney General shall provide legal staff and advice to the State Consumer Advocate. (2001‑437, s. 2; 2002‑126, s. 10.30; 2003‑284, s. 10.10; 2005‑276, s. 10.27.)



§ 122C-13. (This article has a contingent effective date - see note) State Consumer Advocate duties.

§ 122C‑13.  (This article has a contingent effective date  see note) State Consumer Advocate duties.

The State Consumer Advocate shall:

(1)        Establish Local Quality Care Consumer Advocacy Programs described in G.S. 122C‑14 and appoint the Local Consumer Advocates.

(2)        Establish certification criteria and minimum training requirements for Local Consumer Advocates.

(3)        Certify Local Consumer Advocates. The certification requirements shall include completion of the minimum training requirements established by the State Consumer Advocate.

(4)        Provide training and technical Advocacy to Local Consumer Advocates.

(5)        Establish procedures for processing and resolving complaints both at the State and local levels.

(6)        Establish procedures for coordinating complaints with local human rights committees and the State protection and advocacy agency.

(7)        Establish procedures for appropriate access by the State and Local Consumer Advocates to State, area authority, and county program facilities and records to ensure MH/DD/SA. The procedures shall include, but not be limited to, interviews of owners, consumers, and employees of State, area authority, and county program facilities, and on‑site monitoring of conditions and services. The procedures shall ensure the confidentiality of these records and that the identity of any complainant or consumer will not be disclosed except as otherwise provided by law.

(8)        Provide information to the public about available MH/DD/SA services, complaint procedures, and dispute resolution processes.

(9)        Analyze and monitor the development and implementation of federal, State, and local laws, regulations, and policies relating to consumers and recommend changes as considered necessary to the Secretary.

(10)      Analyze and monitor data relating to complaints or concerns about access and issues to identify significant local or systemic problems, as well as opportunities for improvement, and advise and assist the Secretary in developing policies, plans, and programs for ensuring that the quality of services provided to consumers is of a uniformly high standard.

(11)      Submit a report annually to the Secretary, the Joint Legislative Oversight Committee on Mental Health, Developmental Disabilities, and Substance Abuse Services, and the Joint Legislative Health Care Oversight Committee containing data and findings regarding the types of problems experienced and complaints reported by or on behalf of providers, consumers, and employees of providers, as well as recommendations to resolve identified issues and to improve the administration of MH/DD/SA facilities and the delivery of MH/DD/SA services throughout the State. (2001‑437, s. 2; 2002‑126, s. 10.30; 2003‑284, s. 10.10; 2005‑276, s. 10.27.)



§ 122C-14. (This article has a contingent effective date - see note) Local Consumer Advocate; duties.

§ 122C‑14.  (This article has a contingent effective date  see note) Local Consumer Advocate; duties.

(a)        The State Consumer Advocate shall establish a Local MH/DD/SA Consumer Advocacy Program in locations in the State to be designated by the Secretary. In determining where to locate the Local Consumer Advocacy Programs, the Secretary shall ensure reasonable consumer accessibility to the Local Consumer Advocates. Local Consumer Advocates shall administer the Local Consumer Advocacy Programs. The State Consumer Advocate shall appoint a Local Consumer Advocate for each of the Local Consumer Advocacy Programs. The State Consumer Advocate shall supervise the Local Consumer Advocates.

(b)        Pursuant to policies and procedures established by the State Consumer Advocate, the Local Consumer Advocate shall:

(1)        Assist consumers and their families with information, referral, and advocacy in obtaining appropriate services.

(2)        Assist consumers and their families in understanding their rights and remedies available to them from the public service system.

(3)        Serve as a liaison between consumers and their families and facility personnel and administration.

(4)        Promote the development of consumer and citizen involvement in addressing issues relating to MH/DD/SA.

(5)        Visit the State, area authority, or county program facilities to review and evaluate the quality of care provided to consumers and submit findings to the State Consumer Advocate.

(6)        Work with providers and consumers and their families or advocates to resolve issues of common concern.

(7)        Participate in regular Local Consumer Advocate training established by the State Consumer Advocate.

(8)        Report regularly to area authorities and county programs, county and area authority boards, and boards of county commissioners about the Local Consumer Advocate's activities, including the findings made pursuant to subdivision (5) of this subsection.

(9)        Provide training and technical assistance to counties, area authority boards, and providers concerning responding to consumers, evaluating quality of care, and determining availability of services and access to resources.

(10)      Coordinate activities with local human rights committees based on procedures developed by the State Consumer Advocate.

(11)      Provide information to the public on MH/DD/SA issues.

(12)      Perform any other related duties as directed by the State Consumer Advocate. (2001‑437, s. 2; 2002‑126, s. 10.30; 2003‑284, s. 10.10; 2005‑276, s. 10.27.)



§ 122C-15. (This Article has a contingent effective date - see note) State/Local Consumer Advocate; authority to enter; communication with residents, clients, patients; review of records.

§ 122C‑15.  (This Article has a contingent effective date  see note) State/Local Consumer Advocate; authority to enter; communication with residents, clients, patients; review of records.

(a)        For purposes of this section, G.S. 122C‑16 and G.S. 122C‑17, "Consumer Advocate" means either the State Consumer Advocate or any Local Consumer Advocate.

(b)        In performing the Consumer Advocate's duties, a Consumer Advocate shall have access at all times to any State or area facility and shall have reasonable access to any consumer or to an employee of a State or area facility. Entry and access to any consumer or to an employee shall be conducted in a manner that will not significantly disrupt the provision of services. If a facility requires visitor registration, then the Consumer Advocate shall register.

(c)        In performing the Consumer Advocate's duties, a Consumer Advocate may communicate privately and confidentially with a consumer. A consumer shall not be compelled to communicate with a Consumer Advocate. When initiating communication, a Consumer Advocate shall inform the consumer of the Consumer Advocate's purpose and that a consumer may refuse to communicate with the Consumer Advocate. A Consumer Advocate also may communicate privately and confidentially with State and area facility employees in performing the Consumer Advocate's duties.

(d)        Notwithstanding G.S. 8‑53, G.S. 8‑53.3, or any other law relating to confidentiality of communications involving a consumer, in the course of performing the Consumer Advocate's duties, the Consumer Advocate may access any information, whether recorded or not, concerning the admission, discharge, medication, treatment, medical condition, or history of any consumer to the extent permitted by federal law and regulations. Notwithstanding any State law pertaining to the privacy of personnel records, in the course of the Consumer Advocate's duties, the Consumer Advocate shall have access to personnel records of employees of State, area authority, or county program facilities. (2001‑437, s. 2; 2002‑126, s. 10.30; 2003‑284, s. 10.10; 2005‑276, s. 10.27.)



§ 122C-16. (This Article has a contingent effective date - see note) State/Local Consumer Advocate; resolution of complaints.

§ 122C‑16.  (This Article has a contingent effective date  see note) State/Local Consumer Advocate; resolution of complaints.

(a)        Following receipt of a complaint, a Consumer Advocate shall attempt to resolve the complaint using, whenever possible, informal mediation, conciliation, and persuasion.

(b)        If a complaint concerns a particular consumer, the consumer may participate in determining what course of action the Consumer Advocate should take on the consumer's behalf. If the consumer has an opinion concerning a course of action, the Consumer Advocate shall consider the consumer's opinion.

(c)        Following receipt of a complaint, a Consumer Advocate shall contact the service provider to allow the service provider the opportunity to respond, provide additional information, or initiate action to resolve the complaint.

(d)        Complaints or conditions adversely affecting consumers that cannot be resolved in the manner described in subsection (a) of this section shall be referred by the Consumer Advocate to the appropriate licensing agency under Article 2 of this Chapter. (2001‑437, s. 2; 2002‑126, s. 10.30; 2003‑284, s. 10.10; 2005‑276, s. 10.27.)



§ 122C-17. (This Article has a contingent effective date - see note) State/Local Consumer Advocate; confidentiality.

§ 122C‑17.  (This Article has a contingent effective date  see note) State/Local Consumer Advocate; confidentiality.

(a)        Except as required by law, a Consumer Advocate shall not disclose the following:

(1)        Any confidential or privileged information obtained pursuant to G.S. 122C‑15 unless the affected individual authorizes disclosure in writing; or

(2)        The name of anyone who has furnished information to a Consumer Advocate unless the individual authorizes disclosure in writing.

(b)        Violation of this section is a Class 3 misdemeanor, punishable only by a fine not to exceed five hundred dollars ($500.00).

(c)        All confidential or privileged information obtained under this section and the names of persons providing information to a Consumer Advocate are exempt from disclosure pursuant to Chapter 132 of the General Statutes. Access to substance abuse records and redisclosure of protected information shall be in compliance with federal confidentiality laws protecting medical records. (2001‑437, s. 2; 2002‑126, s. 10.30; 2003‑284, s. 10.10; 2005‑276, s. 10.27.)



§ 122C-18. (This Article has a contingent effective date - see note) State/Local Consumer Advocate; retaliation prohibited.

§ 122C‑18.  (This Article has a contingent effective date  see note) State/Local Consumer Advocate; retaliation prohibited.

No one shall discriminate or retaliate against any person, provider, or facility because the person, provider, or facility in good faith complained or provided information to a Consumer Advocate. (2001‑437, s. 2; 2002‑126, s. 10.30; 2003‑284, s. 10.10; 2005‑276, s. 10.27.)



§ 122C-19. (This Article has a contingent effective date - see note) State/Local Consumer Advocate; immunity from liability.

§ 122C‑19.  (This Article has a contingent effective date  see note) State/Local Consumer Advocate; immunity from liability.

(a)        The State and Local Consumer Advocate shall be immune from liability for the good faith performance of official Consumer Advocate duties.

(b)        A State or area facility, its employees, and any other individual interviewed by a Consumer Advocate are immune from liability for damages resulting from disclosure of any information or documents to a Consumer Advocate pursuant to this Article. (2001‑437, s. 2; 2002‑126, s. 10.30; 2003‑284, s. 10.10; 2005‑276, s. 10.27.)



§ 122C-20. (This Article has a contingent effective date - see note) State/Local Consumer Advocate; penalty for willful interference.

§ 122C‑20.  (This Article has a contingent effective date  see note) State/Local Consumer Advocate; penalty for willful interference.

Willful interference by an individual other than the consumer or the consumer's representative with the State or a Local Consumer Advocate in the performance of the Consumer Advocate's official duties is a Class 1 misdemeanor. (2001‑437, s. 2; 2002‑126, s. 10.30; 2003‑284, s. 10.10; 2005‑276, s. 10.27.)



§ 122C-21. Purpose.

Article 2.

Licensure of Facilities for the Mentally Ill, the Developmentally Disabled, and Substance Abusers.

§ 122C‑21.  Purpose.

The purpose of this Article is to provide for licensure of facilities for the mentally ill, developmentally disabled, and substance abusers by the development, establishment, and enforcement of basic rules governing:

(1)        The provision of services to individuals who receive services from licensable facilities as defined by this Chapter, and

(2)        The construction, maintenance, and operation of these licensable facilities that in the light of existing knowledge will ensure safe and adequate treatment of these individuals. The Department shall ensure that licensable facilities are inspected every two years to determine compliance with physical plant and life‑safety requirements. (1983, c. 718, s. 1; 1985, c. 589, s. 2; 1989, c. 625, s. 4; 2005‑276, s. 10.40A(c).)



§ 122C-22. Exclusions from licensure; deemed status.

§ 122C‑22.  Exclusions from licensure; deemed status.

(a)        The following are excluded from the provisions of this Article and are not required to obtain licensure under this Article:

(1)        Physicians and psychologists engaged in private office practice;

(2)        General hospitals licensed under Article 5 of Chapter 131E of the General Statutes, that operate special units for the mentally ill, developmentally disabled, or substance abusers;

(3)        State and federally operated facilities;

(4)        Adult care homes licensed under Chapter 131D of the General Statutes;

(5)        Developmental child care centers licensed under Article 7 of Chapter 110 of the General Statutes;

(6)        Persons subject to licensure under rules of the Social Services Commission;

(7)        Persons subject to rules and regulations of the Division of Vocational Rehabilitation Services;

(8)        Facilities that provide occasional respite care for not more than two individuals at a time; provided that the primary purpose of the facility is other than as defined in G.S. 122C‑3(14);

(9)        Twenty‑four‑hour nonprofit facilities established for the purposes of shelter care and recovery from alcohol or other drug addiction through a 12‑step, self‑help, peer role modeling, and self‑governance approach;

(10)      Inpatient chemical dependency or substance abuse facilities that provide services exclusively to inmates of the Department of Correction, as described in G.S. 148‑19.1; and

(11)      A charitable, nonprofit, faith‑based, adult residential treatment facility that does not receive any federal or State funding and is part of an international organization serving at least 50 countries that helps persons ages 18 through 40 overcome life‑controlling problems and is a religious organization exempt from federal income tax under section 501(a) of the Internal Revenue Code.

(b)        The Commission may adopt rules establishing a procedure whereby a licensable facility certified by a nationally recognized agency, such as the Joint Commission on Accreditation of Hospitals, may be deemed licensed under this Article by the Secretary. Any facility licensed under the provisions of this subsection shall continue to be subject to inspection by the Secretary. (1983, c. 718, s. 1; 1983 (Reg. Sess., 1984), c. 1110, s. 5; 1985, c. 589, s. 2; c. 695, s. 13; 1987, c. 345, s. 2; 1989, c. 625, s. 5; 1995, c. 535, s. 7; 1997‑506, s. 43; 2000‑67, s. 11.25A; 2001‑424, s. 25.19(b); 2004‑199, s. 32.)



§ 122C-23. Licensure.

§ 122C‑23.  Licensure.

(a)        No person shall establish, maintain, or operate a licensable facility for the mentally ill, developmentally disabled, or substance abusers without a current license issued by the Secretary.

(b)        Each license is issued to the person only for the premises named in the application and shall not be transferrable or assignable except with prior written approval of the Secretary.

(c)        Any person who intends to establish, maintain, or operate a licensable facility shall apply to the Secretary for a license. The Secretary shall prescribe by rule the contents of the application forms.

(d)        The Secretary shall issue a license if the Secretary finds that the person complies with this Article and the rules of the Commission and Secretary.

(e)        Initial licenses issued under the authority of this section shall be valid for not more than 15 months. Licenses shall be renewed annually thereafter and shall expire at the end of the calendar year. The expiration date of a license shall be specified on the license when issued. Renewal of a regular license is contingent upon receipt of information required by the Secretary for renewal and continued compliance with this Article and the rules of the Commission and the Secretary. Licenses for facilities that have not served any clients during the previous 12 months are not eligible for renewal.

The Secretary may issue a provisional license for a period up to six months to a person obtaining the initial license for a facility. The licensee must demonstrate substantial compliance prior to being issued a full license.

A provisional license for a period not to exceed six months may be granted by the Secretary to a person who is temporarily unable to comply with a rule when the noncompliance does not present an immediate threat to the health and safety of the individuals in the licensable facility. During this period the licensable facility shall correct the noncompliance based on a plan submitted to and approved by the Secretary. A provisional license for an additional period of time to meet the noncompliance may not be issued.

(e1)      Except as provided in subsection (e2) of this section, the Secretary shall not enroll any new provider for Medicaid Home or Community Based services or other Medicaid services, as defined in 42 C.F.R. 440.90, 42 C.F.R. 440.130(d), and 42 C.F.R. 440.180, or issue a license for a new facility or a new service to any applicant meeting any of the following criteria:

(1)        The applicant was the owner, principal, or affiliate of a licensable facility under Chapter 122C, Chapter 131D, or Article 7 of Chapter 110 that had its license revoked until 60 months after the date of the revocation.

(2)        The applicant is the owner, principal, or affiliate of a licensable facility that was assessed a penalty for a Type A or Type B violation under Article 3 of this Chapter, or any combination thereof, and any one of the following conditions exist:

a.         A single violation has been assessed in the six months prior to the application.

b.         Two violations have been assessed in the 18 months prior to the application and 18 months have not passed from the date of the most recent violation.

c.         Three violations have been assessed in the 36 months prior to the application and 36 months have not passed from the date of the most recent violation.

d.         Four or more violations have been assessed in the 60 months prior to application and 60 months have not passed from the date of the most recent violation.

(3)        The applicant is the owner, principal, or affiliate of a licensable facility that had its license summarily suspended or downgraded to provisional status as a result of violations under G.S. 122C‑24.1(a) until 60 months after the date of reinstatement or restoration of the license.

(4)        The applicant is the owner, principal, or affiliate of a licensable facility that had its license summarily suspended or downgraded to provisional status as a result of violations under Article 1A of Chapter 131D until 60 months after the date of reinstatement or restoration of the license.

(e2)      The Secretary may enroll a provider described in subsection (e1) of this section if any of the following circumstances apply:

(1)        The applicant is an area program or county program providing services under G.S. 122C‑141, and there is no other provider of the service in the catchment area.

(2)        The Secretary finds that the area program or county program has shown good cause by clear and convincing evidence why the enrollment should be allowed.

(e3)      For purposes of subdivision (e1)(2), fines assessed prior to October 23, 2002, are not applicable to this provision. However, licensure or enrollment shall be denied if an applicant's history as a provider under Chapter 131D, Chapter 122C, or Article 7 of Chapter 110 is such that the Secretary has concluded the applicant will likely be unable to comply with licensing or enrollment statutes, rules, or regulations. In the event the Secretary denies licensure or enrollment under this subsection, the reasons for the denial and appeal rights pursuant to Article 3 of Chapter 150B shall be given to the provider in writing.

(f)         Upon written application and in accordance with rules of the Commission, the Secretary may for good cause waive any of the rules implementing this Article, provided those rules do not affect the health, safety, or welfare of the individuals within the licensable facility. Decisions made pursuant to this subsection may be appealed to the Commission for a hearing in accordance with Chapter 150B of the General Statutes.

(g)        The Secretary may suspend the admission of any new clients to a facility licensed under this Article where the conditions of the facility are detrimental to the health or safety of the clients. This suspension shall be for the period determined by the Secretary and shall remain in effect until the Secretary is satisfied that conditions or circumstances merit removal of the suspension. In suspending admissions under this subsection, the Secretary shall consider the following factors:

(1)        The degree of sanctions necessary to ensure compliance with this section and rules adopted to implement this subsection, and

(2)        The character and degree of impact of the conditions at the facility on the health or safety of its clients.

A facility may contest a suspension of admissions under this subsection in accordance with Chapter 150B of the General Statutes. In contesting the suspension of admissions, the facility must file a petition for a contested case within 20 days after the Department mails notice of suspension of admissions to the licensee.

(h)        The Department shall charge facilities licensed under this Chapter a nonrefundable annual base license fee plus a nonrefundable annual per‑bed fee as follows:

Type of Facility                         Number of Beds                       Base Fee                      Per‑Bed Fee

Facilities (non‑ICF/MR):           0 beds                                      $215.00                             $0

1 to 6 beds                               $305.00                             $0

More than 6 beds                     $475.00                         $17.50

ICF/MR Only:                          1 to 6 beds                               $845.00                             $0

More than 6 beds                     $800.00                         $17.50

(i)         (Applicable to social setting detoxification facilities licensed on and after August 7, 2003) A social setting detoxification facility or medical detoxification facility subject to licensure under this Chapter shall not deny admission or treatment to an individual based solely on the individual's inability to pay.  (1899, c. 1, s. 60; Rev., s. 4600; C.S., s. 6219; 1945, c. 952, s. 41; 1957, c. 100, ss. 1, 4; 1963, c. 813, s. 1; c. 1166, s. 7; 1965, c. 1178, ss. 1‑3; 1969, c. 954; 1973, c. 476, ss. 133, 152; 1977, c. 679, s. 7; 1981, c. 51, s. 3; 1983, c. 718, ss. 1, 4; 1985, c. 589, s. 2; 1985 (Reg. Sess., 1986), c. 863, s. 8; 1987, c. 345, ss. 3, 4; 1989, c. 625, s. 6; 2000‑55, s. 3; 2002‑164, s. 4.1; 2003‑284, s. 34.8(a); 2003‑294, s. 2; 2003‑390, s. 3; 2005‑276, ss. 41.2(h), 10.40A(d); 2006‑66, s. 10.23; 2009‑451, s. 10.76(f).)



§ 122C-23.1. Licensure of residential treatment facilities.

§ 122C‑23.1.  Licensure of residential treatment facilities.

The General Assembly finds:

(1)        That much of the care for residential treatment facility residents is paid by the State and the counties;

(2)        That the cost to the State for care for residents of residential treatment facilities is substantial, and high vacancy rates in residential treatment facilities further increase the cost of care;

(3)        That the proliferation of residential treatment facilities results in costly duplication and underuse of facilities and may result in lower quality service;

(4)        There is currently no ongoing relationship between some applicants for licensure and local management entities (LMEs) that are responsible for the placement of children and adults in residential treatment facilities; and

(5)        That it is necessary to protect the general welfare and lives, health, and property of the people of the State for the local management entity (LME) to verify that additional beds are needed in the LME's catchment area before new residential treatment facilities are licensed. This process is established to ensure that unnecessary costs to the State do not result, residential treatment facility beds are available where needed, and that individuals who need care in residential treatment facilities may have access to quality care.

Based on these findings, the Department of Health and Human Services may license new residential treatment facilities if the applicant for licensure submits with the application a letter of support obtained from the local management entity in whose catchment area the facility will be located. The letter of support shall be submitted to the Department of Health and Human Services, Division of Health Service Regulation and Division of Mental Health, Developmental Disabilities, and Substance Abuse Services, and shall specify the number of existing beds in the same type of facility in the catchment area and the projected need for additional beds of the same type of facility. As used in this subsection, "residential treatment facility" means a "residential facility" as defined in and licensed under this Chapter, but not subject to Certificate of Need requirements under Article 9 of Chapter 131E of the General Statutes. (2005‑276, s. 10.40(a); 2007‑182, s. 1.)



§ 122C-24. Adverse action on a license.

§ 122C‑24.  Adverse action on a license.

(a)        The Secretary may deny, suspend, amend, or revoke a license in any case in which the Secretary finds that there has been a substantial failure to comply with any provision of this Article or other applicable statutes or any applicable rule adopted pursuant to these statutes.  Action[s] under this section and appeals of those actions shall be in accordance with rules of the Commission and Chapter 150B of the General Statutes.

(b)        When an appeal is filed concerning the denial, suspension, amendment, or revocation of a license, a copy of the proposal for decision shall be sent to the Chairman of the Commission in addition to the parties specified in G.S. 150B‑34. The Chairman or members of the Commission designated by the Chairman may submit for the Secretary's consideration written or oral comments concerning the proposal prior to the issuance of a final agency decision in accordance with G.S. 150B‑36. (1983, c. 718, s. 1; 1985, c. 589, s. 2; 1985 (Reg. Sess., 1986), c. 863, ss. 8‑10; 1987, c. 345, s.  5.)



§ 122C-24.1. Penalties; remedies.

§ 122C‑24.1.  Penalties; remedies.

(a)        Violations Classified.  The Department of Health and Human Services shall impose an administrative penalty in accordance with provisions of this Article on any facility licensed under this Article which is found to be in violation of Article 2 or 3 of this Chapter or applicable State and federal laws and regulations. Citations issued for violations shall be classified according to the nature of the violation as follows:

(1)        "Type A Violation" means a violation by a facility of the regulations, standards, and requirements set forth in Article 2 or 3 of this Chapter or applicable State or federal laws and regulations governing the licensure or certification of a facility which results in death or serious physical harm, or results in substantial risk that death or serious physical harm will occur. Type A Violations shall be abated or eliminated immediately. The Department shall require an immediate plan of correction for each Type A Violation. The person making the findings shall do the following:

a.         Orally and immediately inform the administrator of the facility of the specific findings and what must be done to correct them, and set a date by which the violation must be corrected;

b.         Within 10 working days of the investigation, confirm in writing to the administrator the information provided orally under sub‑subdivision a. of this subdivision; and

c.         Provide a copy of the written confirmation required under sub‑subdivision b. of this subdivision to the Department.

The Department shall impose a civil penalty in an amount not less than five hundred dollars ($500.00) nor more than ten thousand dollars ($10,000) for each Type A Violation in facilities or programs that serve six or fewer persons. The Department shall impose a civil penalty in an amount not less than one thousand dollars ($1,000) nor more than twenty thousand dollars ($20,000) for each Type A Violation in facilities or programs that serve seven or more persons.

(2)        "Type B Violation" means a violation by a facility of the regulations, standards, and requirements set forth in Article 2 or 3 of this Chapter or applicable State or federal laws and regulations governing the licensure or certification of a facility which present a direct relationship to the health, safety, or welfare of any client or patient, but which does not result in substantial risk that death or serious physical harm will occur. The Department shall require a plan of correction for each Type B Violation and may require the facility to establish a specific plan of correction within a specific time period to address the violation.

(b)        Penalties for Failure to Correct Violations Within Time Specified. 

(1)        Where a facility has failed to correct a Type A Violation, the Department shall assess the facility a civil penalty in the amount of up to one thousand dollars ($1,000) for each day that the deficiency continues beyond the time specified in the plan of correction approved by the Department or its authorized representative. The Department or its authorized representative shall ensure that the violation has been corrected.

(2)        Where a facility has failed to correct a Type B Violation within the time specified for correction by the Department or its authorized representative, the Department shall assess the facility a civil penalty in the amount of up to four hundred dollars ($400.00) for each day that the deficiency continues beyond the date specified for correction without just reason for the failure. The Department or its authorized representative shall ensure that the violation has been corrected.

(3)        The Department shall impose a civil penalty which is treble the amount assessed under subdivision (1) of subsection (a) of this section when a facility under the same management, ownership, or control has received a citation and paid a penalty for violating the same specific provision of a statute or regulation for which it received a citation during the previous 12 months.

(c)        Factors to Be Considered in Determining Amount of Initial Penalty.  In determining the amount of the initial penalty to be imposed under this section, the Department shall consider the following factors:

(1)        The gravity of the violation, including the fact that death or serious physical harm to a client or patient has resulted; the severity of the actual or potential harm, and the extent to which the provisions of the applicable statutes or regulations were violated;

(2)        The gravity of the violation, including the probability that death or serious physical harm to a client or patient will result; the severity of the potential harm, and the extent to which the provisions of the applicable statutes or regulations were violated;

(3)        The gravity of the violation, including the probability that death or serious physical harm to a client or patient may result; the severity of the potential harm, and the extent to which the provisions of the applicable statutes or regulations were violated;

(4)        The reasonable diligence exercised by the licensee to comply with G.S. 131E‑256 and other applicable State and federal laws and regulations;

(5)        Efforts by the licensee to correct violations;

(6)        The number and type of previous violations committed by the licensee within the past 36 months;

(7)        The amount of assessment necessary to ensure immediate and continued compliance; and

(8)        The number of clients or patients put at risk by the violation.

(d)        The facts found to support the factors in subsection (c) of this section shall be the basis in determining the amount of the penalty. The Department shall document the findings in written record and shall make the written record available to all affected parties including:

(1)        The licensee involved;

(2)        The clients or patients affected; and

(3)        The family members or guardians of the clients or patients affected.

(e)        The Department shall impose a civil penalty on any facility which refuses to allow an authorized representative of the Department to inspect the premises and records of the facility.

(f)         Any facility wishing to contest a penalty shall be entitled to an administrative hearing as provided in Chapter 150B of the General Statutes. A petition for a contested case shall be filed within 30 days after the Department mails a notice of penalty to a licensee. At least the following specific issues shall be addressed at the administrative hearing:

(1)        The reasonableness of the amount of any civil penalty assessed, and

(2)        The degree to which each factor has been evaluated pursuant to subsection (c) of this section to be considered in determining the amount of an initial penalty.

If a civil penalty is found to be unreasonable or if the evaluation of each factor is found to be incomplete, the hearing officer may recommend that the penalty be adjusted accordingly.

(g)        Any penalty imposed by the Department of Health and Human Services under this section shall commence on the day the violation began.

(h)        The Secretary may bring a civil action in the superior court of the county wherein the violation occurred to recover the amount of the administrative penalty whenever a facility:

(1)        Which has not requested an administrative hearing fails to pay the penalty within 60 days after being notified of the penalty, or

(2)        Which has requested an administrative hearing fails to pay the penalty within 60 days after receipt of a written copy of the decision as provided in G.S. 150B‑36.

(i)         In lieu of assessing an administrative penalty, the Secretary may order a facility to provide staff training if:

(1)        The penalty would be for the facility's only violation within a 12‑month period preceding the current violation and while the facility is under the same management; and

(2)        The training is:

a.         Specific to the violation;

b.         Approved by the Department of Health and Human Services; and

c.         Taught by someone approved by the Department and other than the provider.

(j)         The clear proceeds of civil penalties provided for in this section shall be remitted to the State Treasurer for deposit in accordance with State law.

(k)        In considering renewal of a license, the Department shall not renew a license if outstanding fines and penalties imposed by the Department against the facility or program have not been paid. Fines and penalties for which an appeal is pending are exempt from consideration for nonrenewal under this subsection. (2000‑55, s. 4; 2005‑276, ss. 10.40A(e), 10.40A(f).)



§ 122C-25. Inspections; confidentiality.

§ 122C‑25.  Inspections; confidentiality.

(a)        The Secretary shall make or cause to be made inspections that the Secretary considers necessary. Facilities licensed under this Article shall be subject to inspection at all times by the Secretary. All residential facilities as defined in G.S. 122C‑3(14)e. shall be inspected on an annual basis.

(b)        Notwithstanding G.S. 8‑53, G.S. 8‑53.3 or any other law relating to confidentiality of communications involving a patient or client, in the course of an inspection conducted under this section, representatives of the Secretary may review any writing or other record concerning the admission, discharge, medication, treatment, medical condition, or history of any individual who is or has been a patient, resident, or client of a licensable facility and the personnel records of those individuals employed by the licensable facility.

A licensable facility, its employees, and any other individual interviewed in the course of an inspection are immune from liability for damages resulting from disclosure of any information to the Secretary.

Except as required by law, it is unlawful for the Secretary or an employee of the Department to disclose the following information to someone not authorized to receive the information:

(1)        Any confidential or privileged information obtained under this section unless the client or his legally responsible person authorizes disclosure in writing; or

(2)        The name of anyone who has furnished information concerning a licensable facility without the individual's consent.

Violation of this subsection is a Class 3 misdemeanor punishable only by a fine, not to exceed five hundred dollars ($500.00).

All confidential or privileged information obtained under this section and the names of persons providing this information are exempt from Chapter 132 of the General Statutes.

(c)        The Secretary shall adopt rules regarding inspections, that, at a minimum, provide for:

(1)        A general administrative schedule for inspections; and

(2)        An unscheduled inspection without notice, if there is a complaint alleging the violation of any licensing rule adopted under this Article.

(d)        All residential facilities, as defined in G.S. 122C‑3(14)e., shall ensure that the Division of Health Service Regulation complaint hotline number is posted conspicuously in a public place in the facility. (1983, c. 718, s. 1; 1985, c. 589, s. 2; 1993, c. 539, s. 918; 1994, Ex. Sess., c. 24, s. 14(c); 2005‑276, ss. 10.40A(g), 10.40A(h); 2007‑182, s. 1.)



§ 122C-26. Powers of the Commission.

§ 122C‑26.  Powers of the Commission.

In addition to other powers and duties, the Commission shall exercise the following powers and duties:

(1)        Adopt, amend, and repeal rules consistent with the laws of this State and the laws and regulations of the federal government to implement the provisions and purposes of this Article;

(2)        Issue declaratory rulings needed to implement the provisions and purposes of this Article;

(3)        Adopt rules governing appeals of decisions to approve or deny licensure under this Article;

(4)        Adopt rules for the waiver of rules adopted under this Article; and

(5)        Adopt rules applicable to facilities licensed under this Article:

a.         Establishing personnel requirements of staff employed in facilities;

b.         Establishing qualifications of facility administrators or directors;

c.         Establishing requirements for death reporting including confidentiality provisions related to death reporting;

d.         Establishing requirements for patient advocates; and

e.         Requiring facility personnel who refer clients to provider agencies to disclose any pecuniary interest the referring person has in the provider agency, or other interest that may give rise to the appearance of impropriety.

(6)        Adopt rules providing for the licensure and accreditation of residential treatment facilities that provide services to persons with traumatic brain injury.  (1983, c. 718, s. 1; 1985, c. 589, s. 2; 2000‑55, s. 5; 2005‑276, s. 10.33; 2009‑361, s. 1.)



§ 122C-27. Powers of the Secretary.

§ 122C‑27.  Powers of the Secretary.

The Secretary shall:

(1)        Administer and enforce the provisions, rules, and decisions pursuant to this Article;

(2)        Appoint hearing officers to conduct appeals under this Article;

(3)        Prescribe by rule the contents of the application for licensure and renewal;

(4)        Inspect facilities and records of each facility to be licensed under this Article under the rules and decisions pursuant to this Article;

(5)        Issue a license upon a finding that the applicant and facility comply with the provisions of this Article and the rules of the Commission and the Secretary;

(6)        Define by rule procedures for submission of periodic reports by facilities licensed under this Article;

(7)        Grant, deny, suspend, or revoke a license under this Article;

(8)        In accordance with rules of the Commission, make final agency decisions for appeals from the denial, suspension, or revocation of a license in accordance with G.S. 122C‑24; and

(9)        In accordance with rules of the Commission, grant waiver for good cause of any rules implementing this Article that do not affect the health, safety, or welfare of individuals within a licensable facility. (1983, c. 718, s. 1; 1985, c. 589, s. 2.)



§ 122C-28. Penalties.

§ 122C‑28.  Penalties.

Operating a licensable facility without a license is a Class 3 misdemeanor and is punishable only by a fine not to exceed fifty dollars ($50.00), for the first offense and a fine, not to exceed five hundred dollars ($500.00), for each subsequent offense.  Each day's operation of a licensable facility without a license is a separate offense. (1983, c. 718, s. 1; 1985, c. 589, s. 2; 1993, c. 539, s. 919; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 122C-29. Injunction.

§ 122C‑29.  Injunction.

(a)        Notwithstanding the existence or pursuit of any other remedy, the Secretary may, in the way provided by law, maintain an action in the name of the State for injunction or other process against any person to restrain or prevent the establishment, conduct, management, or operation of a licensable facility operating without a license or in a way that threatens the health, safety, or welfare of the individuals in the licensable facility.

(b)        If any individual interferes with the proper performance or duty of the Secretary in carrying out this Article, the Secretary may institute an action in the superior court of the county in which the interference occurred for injunctive relief against the continued interference, irrespective of all other remedies at law. (1983, c. 718, s. 1; 1985, c. 589, s. 2.)



§ 122C-30. Peer review committee; immunity from liability; confidentiality.

§ 122C‑30.  Peer review committee; immunity from liability; confidentiality.

For purposes of peer review functions of a facility licensed under the provisions of this Chapter:

(1)        A member of a duly appointed peer review committee or quality assurance committee who acts without malice or fraud shall not be subject to liability for damages in any civil action on account of any act, statement, or proceeding undertaken, made, or performed within the scope of the functions of the committee; and

(2)        Proceedings of a peer review or quality assurance committee, the records and materials it produces, and the material it considers shall be confidential and not considered public records within the meaning of G.S. 132‑1, "Public records' defined," and shall not be subject to discovery or introduction into evidence in any civil action against a facility or a provider of professional health services that results from matters which are the subject of evaluation and review by the committee. No person who was in attendance at a meeting of the committee shall be required to testify in any civil action as to any evidence or other matters produced or presented during the proceedings of the committee or as to any findings, recommendations, evaluations, opinions, or other actions of the committee or its members. However, information, documents or records otherwise available are not immune from discovery or use in a civil action merely because they were presented during proceedings of the committee, and nothing herein shall prevent a provider of professional health services from using such otherwise available information, documents or records in connection with an administrative hearing or civil suit relating to the medical staff membership, clinical privileges or employment of the provider. Documents otherwise available as public records within the meaning of G.S. 132‑1 do not lose their status as public records merely because they were presented or considered during proceedings of the committee. A member of the committee or a person who testifies before the committee may be subpoenaed and be required to testify in a civil action as to events of which the person has knowledge independent of the peer review or quality assurance process, but cannot be asked about the person's testimony before the committee for impeachment or other purposes or about any opinions formed as a result of the committee hearings. (1989 (Reg. Sess., 1990), c. 1053, s. 2; 2004‑149, s. 2.8.)



§ 122C-31. Report required upon death of client.

§ 122C‑31.  Report required upon death of client.

(a)        A facility shall notify the Secretary immediately upon the death of any client of the facility that occurs within seven days of physical restraint or seclusion of the client, and shall notify the Secretary within three days of the death of any client of the facility resulting from violence, accident, suicide, or homicide. The Secretary may assess a civil penalty of not less than five hundred dollars ($500.00) and not more than one thousand dollars ($1,000) against a facility that fails to notify the Secretary of a death and the circumstances surrounding the death known to the facility. Chapter 150B of the General Statutes governs the assessment of a penalty under this section. A civil penalty owed under this section may be recovered in a civil action brought by the Secretary or the Attorney General. The clear proceeds of the penalty shall be remitted to the State Treasurer for deposit in accordance with State law.

(b)        Upon receipt of notification from a facility in accordance with subsection (a) of this section, the Secretary shall notify the State protection and advocacy agency designated under the Developmental Disabilities Assistance and Bill of Rights Act 2000, 42 U.S.C. § 15001, et seq., that a person with a disability has died. The Secretary shall provide the agency access to the information about each death reported pursuant to subsection (a) of this section, including information resulting from any investigation of the death by the Department and from reports received from the Chief Medical Examiner pursuant to G.S. 130A‑385. The agency shall use the information in accordance with its powers and duties under applicable State and federal law and regulations.

(c)        If the death of a client of a facility occurs within seven days of the use of physical restraint or seclusion, then the Secretary shall initiate immediately an investigation of the death.

(d)        An inpatient psychiatric unit of a hospital licensed under Chapter 131E of the General Statutes shall comply with this section.

(e)        Nothing in this section abrogates State or federal law or requirements pertaining to the confidentiality, privilege, or other prohibition against disclosure of information provided to the Secretary or the agency. In carrying out the requirements of this section, the Secretary and the agency shall adhere to State and federal requirements of confidentiality, privilege, and other prohibitions against disclosure and release applicable to the information received under this section. A facility or provider that makes available confidential information in accordance with this section and with State and federal law is not liable for the release of the information.

(f)         The Secretary shall establish a standard reporting format for reporting deaths pursuant to this section and shall provide to facilities subject to this section a form for the facility's use in complying with this section.

(g)        In addition to the reporting requirements specified in subsections (a) through (e) of this section, and pursuant to G.S. 130A‑383, every State facility shall report, without redactions other than to protect confidential personnel information, the death of any client of the facility, and, if known, the death of any former client of a facility who dies within 14 days of release from the facility, regardless of the manner of death:

(1)        To the medical examiner of the county in which the body of the deceased is found; and

(2)        To the State protection and advocacy agency designated under the Developmental Disabilities Assistance and Bill of Rights Act 2000, 42 U.S.C. § 15001, et seq. The State protection and advocacy agency shall use the information in accordance with its powers and duties under applicable State or federal law and regulations.

(h)        Notwithstanding G.S. 122C‑52, and unless otherwise prohibited by State or federal law or requirements, in order to provide for greater transparency in connection with the reporting requirements specified in subsections (a) through (g) of this section, the following information in reports made pursuant to this section shall be public records within the meaning of G.S. 132‑1 when reported by a State facility:

(1)        The name, sex, age, and date of birth of the deceased.

(2)        The name of the facility providing the report.

(3)        The date, time, and location of the death.

(4)        A brief description of the circumstances of death, including the manner of death, if known.

(5)        A list of all entities to whom the event was reported.

(i)         Notwithstanding G.S. 122C‑22, all facilities, as defined in G.S. 122C‑3(14), shall comply with this section.  (2000‑129, s. 3(a); 2007‑323, ss. 19.1(e), (f); 2008‑131, s. 1; 2009‑299, ss. 1‑4.)



§§ 122C-32 through 122C-50. Reserved for future codification purposes.

§§ 122C‑32 through 122C‑50.  Reserved for future codification purposes.



§ 122C-51. Declaration of policy on clients' rights.

Article 3.

Clients' Rights and Advance Instruction.

Part 1.  Client's Rights.

§ 122C‑51.  Declaration of policy on clients' rights.

It is the policy of the State to assure basic human rights to each client of a facility. These rights include the right to dignity, privacy, humane care, and freedom from mental and physical abuse, neglect, and exploitation. Each facility shall assure to each client the right to live as normally as possible while receiving care and treatment.

It is further the policy of this State that each client who is admitted to and is receiving services from a facility has the right to treatment, including access to medical care and habilitation, regardless of age or degree of mental illness, developmental disabilities, or substance abuse. Each client has the right to an individualized written treatment or habilitation plan setting forth a program to maximize the development or restoration of his capabilities. (1973, c. 475, s. 1; c. 1436, ss. 1, 8; 1985, c. 589, s. 2; 1989, c. 625, s. 7; 1997‑442, s. 1.)



§ 122C-52. Right to confidentiality.

§ 122C‑52.  Right to confidentiality.

(a)        Except as provided in G.S. 132‑5 and G.S. 122C‑31(h), confidential information acquired in attending or treating a client is not a public record under Chapter 132 of the General Statutes.

(b)        Except as authorized by G.S. 122C‑53 through G.S. 122C‑56, no individual having access to confidential information may disclose this information.

(c)        Except as provided by G.S. 122C‑53 through G.S. 122C‑56, each client has the right that no confidential information acquired be disclosed by the facility.

(d)        No provision of G.S. 122C‑205 and G.S. 122C‑53 through G.S. 122C‑56 permitting disclosure of confidential information may apply to the records of a client when federal statutes or regulations applicable to that client prohibit the disclosure of this information.

(e)        Except as required or permitted by law, disclosure of confidential information to someone not authorized to receive the information is a Class 3 misdemeanor and is punishable only by a fine, not to exceed five hundred dollars ($500.00).  (1955, c. 887, s. 12; 1963, c. 1166, s. 10; 1965, c. 800, s. 4; 1973, c. 47, s. 2; c. 476, s. 133; c. 673, s. 5; c. 1408, s. 2; 1979, c. 147; 1983, c. 383, s. 10; c. 491; c. 638, s. 22; c. 864, s. 4; 1985, c. 589, s. 2; 1985 (Reg. Sess., 1986), c. 863, s. 11; 1987, c. 749, s. 2; 1993, c. 539, s. 920; 1994, Ex. Sess., c. 24, s. 14(c); 2009‑299, s. 5.)



§ 122C-53. Exceptions; client.

§ 122C‑53.  Exceptions; client.

(a)        A facility may disclose confidential information if the client or his legally responsible person consents in writing to the release of the information to a specified person. This release is valid for a specified length of time and is subject to revocation by the consenting individual.

(b)        A facility may disclose the fact of admission or discharge of a client to the client's next of kin whenever the responsible professional determines that the disclosure is in the best interest of the client.

(c)        Upon request a client shall have access to confidential information in his client record except information that would be injurious to the client's physical or mental well‑being as determined by the attending physician or, if there is none, by the facility director or his designee. If the attending physician or, if there is none, the facility director or his designee has refused to provide confidential information to a client, the client may request that the information be sent to a physician or psychologist of the client's choice, and in this event the information shall be so provided.

(d)        Except as provided by G.S. 90‑21.4(b), upon request the legally responsible person of a client shall have access to confidential information in the client's record; except information that would be injurious to the client's physical or mental well‑being as determined by the attending physician or, if there is none, by the facility director or his designee. If the attending physician or, if there is none, the facility director or his designee has refused to provide confidential information to the legally responsible person, the legally responsible person may request that the information be sent to a physician or psychologist of the legally responsible person's choice, and in this event the information shall be so provided.

(e)        A client advocate's access to confidential information and his responsibility for safeguarding this information are as provided by subsection (g) of this section.

(f)         As used in subsection (g) of this section, the following terms have the meanings specified:

(1)        "Internal client advocate" means a client advocate who is employed by the facility or has a written contractual agreement with the Department or with the facility to provide monitoring and advocacy services to clients in the facility in which the client is receiving services; and

(2)        "External client advocate" means a client advocate acting on behalf of a particular client with the written consent and authorization;

a.         In the case of a client who is an adult and who has not been adjudicated incompetent under Chapter 35A or former Chapters 33 or 35 of the General Statutes, of the client; or

b.         In the case of any other client, of the client and his legally responsible person.

(g)        An internal client advocate shall be granted, without the consent of the client or his legally responsible person, access to routine reports and other confidential information necessary to fulfill his monitoring and advocacy functions. In this role, the internal client advocate may disclose confidential information received to the client involved, to his legally responsible person, to the director of the facility or his designee, to other individuals within the facility who are involved in the treatment or habilitation of the client, or to the Secretary in accordance with the rules of the Commission.  Any further disclosure shall require the written consent of the client and his legally responsible person.  An external client advocate shall have access to confidential information only upon the written consent of the client and his legally responsible person.  In this role, the external client advocate may use the information only as authorized by the client and his legally responsible person.

(h)        In accordance with G.S. 122C‑205, the facility shall notify the appropriate individuals upon the escape from and subsequent return of clients to a 24‑hour facility.

(i)         Upon the request of (i) a client who is an adult and who has not been adjudicated incompetent under Chapter 35A or former Chapters 33 or 35 of the General Statutes, or (ii) the legally responsible person for any other client, a facility shall disclose to an attorney confidential information relating to that client. (1973, c. 475, s. 1; c. 1436, ss. 2‑5; 1985, c. 589, s. 2; 1989 (Reg. Sess., 1990), c. 1024, s. 26(d); 1995, c. 507, s. 23.4.)



§ 122C-54. Exceptions; abuse reports and court proceedings.

§ 122C‑54.  Exceptions; abuse reports and court proceedings.

(a)        A facility shall disclose confidential information if a court of competent jurisdiction issues an order compelling disclosure.

(a1)      Upon a determination by the facility director or his designee that disclosure is in the best interests of the client, a facility may disclose confidential information for purposes of filing a petition for involuntary commitment of a client pursuant to Article 5 of this Chapter or for purposes of filing a petition for the adjudication of incompetency of the client and the appointment of a guardian or an interim guardian under Chapter 35A of the General Statutes.

(b)        If an individual is a defendant in a criminal case and a mental examination of the defendant has been ordered by the court as provided in G.S. 15A‑1002, the facility shall send the results or the report of the mental examination to the clerk of court, to the district attorney or prosecuting officer, and to the attorney of record for the defendant as provided in G.S. 15A‑1002(d).

(c)        Certified copies of written results of examinations by physicians and records in the cases of clients voluntarily admitted or involuntarily committed and facing district court hearings and rehearings pursuant to Article 5 of this Chapter shall be furnished by the facility to the client's counsel, the attorney representing the State's interest, and the court. The confidentiality of client information shall be preserved in all matters except those pertaining to the necessity for admission or continued stay in the facility or commitment under review. The relevance of confidential information for which disclosure is sought in a particular case shall be determined by the court with jurisdiction over the matter.

(d)        Any individual seeking confidential information contained in the court files or the court records of a proceeding made pursuant to Article 5 of this Chapter may file a written motion in the cause setting out why the information is needed. A district court judge may issue an order to disclose the confidential information sought if he finds the order is appropriate under the circumstances and if he finds that it is in the best interest of the individual admitted or committed or of the public to have the information disclosed.

(d1)      After a judicial determination that an individual shall be involuntarily committed for either inpatient or outpatient mental health treatment pursuant to Article 5 of this Chapter, the clerk of superior court in the county where the judicial determination was made shall, as soon as practicable, cause a report of the commitment to be transmitted to the National Instant Criminal Background Check System (NICS). Reporting of an individual involuntarily committed to outpatient mental health treatment under this subsection shall only be reported if the individual is found to be a danger to self or others. The clerk shall also cause to be transmitted to NICS a record where an individual is found not guilty by reason of insanity or found mentally incompetent to proceed to criminal trial. The clerk, upon receipt of documentation that an affected individual has received a relief from disabilities pursuant to G.S. 122C‑54.1 or any applicable federal law, shall cause the individual's record in NICS to be updated. The record of involuntary commitment shall be accessible only by an entity having proper access to NICS and shall remain otherwise confidential as provided by this Article. The clerk shall effect the transmissions to NICS required by the subsection according to protocols which shall be established by the Administrative Office of the Courts.

(e)        Upon the request of the legally responsible person or the minor admitted or committed, and after that minor has both been released and reached adulthood, the court records of that minor made in proceedings pursuant to Article 5 of this Chapter may be expunged from the files of the court. The minor and his legally responsible person shall be informed in writing by the court of the right provided by this subsection at the time that the application for admission is filed with the court.

(f)         A State facility and the psychiatric service of the University of North Carolina Hospitals at Chapel Hill may disclose confidential information to staff attorneys of the Attorney General's office whenever the information is necessary to the performance of the statutory responsibilities of the Attorney General's office or to its performance when acting as attorney for a State facility or the psychiatric service of the University of North Carolina Hospitals at Chapel Hill.

(g)        A facility may disclose confidential information to an attorney who represents either the facility or an employee of the facility, if such information is relevant to litigation, to the operations of the facility, or to the provision of services by the facility. An employee may discuss confidential information with his attorney or with an attorney representing the facility in which he is employed.

(h)        A facility shall disclose confidential information for purposes of complying with Article 3 of Chapter 7B of the General Statutes and Article 6 of Chapter 108A of the General Statutes, or as required by other State or federal law.

(i)         G.S. 132‑1.4 shall apply to the records of criminal investigations conducted by any law enforcement unit of a State facility, and information described in G.S. 132‑1.4(c) that is collected by the State facility law enforcement unit shall be public records within the meaning of G.S. 132‑1.

(j)         Notwithstanding any other provision of this Chapter, the Secretary may inform any person of any incident or event involving the welfare of a client or former client when the Secretary determines that the release of the information is essential to maintaining the integrity of the Department. However, the release shall not include information that identifies the client directly, or information for which disclosure is prohibited by State or federal law or requirements, or information for which, in the Secretary's judgment, by reference to publicly known or available information, there is a reasonable basis to believe the client will be identified.  (1955, c. 887, s. 12; 1963, c. 1166, s. 10; 1973, c. 47, s. 2; c. 476, s. 133; c. 673, s. 5; c. 1408, s. 2; 1977, c. 696, s. 1; 1979, c. 147; c. 915, s. 20; 1983, c. 383, s. 10; c. 491; c. 638, s. 22; c. 864, s. 4; 1985, c. 589, s. 2; 1987, c. 638, ss. 1, 3.1; 1989, c. 141, s. 9; 1993, c. 516, s. 12; 1998‑202, s. 13(dd); 2003‑313, s. 2; 2008‑210, s. 1; 2009‑299, s. 6.)



§ 122C-54.1. Restoration process to remove mental commitment bar.

§ 122C‑54.1.  Restoration process to remove mental commitment bar.

(a)        Any individual over the age of 18 may petition for the removal of the mental commitment bar to purchase, possess, or transfer a firearm when the individual no longer suffers from the condition that resulted in the individual's involuntary commitment for either inpatient or outpatient mental health treatment pursuant to Article 5 of this Chapter and no longer poses a danger to self or others for purposes of the purchase, possession, or transfer of firearms pursuant to 18 U.S.C. § 922, G.S. 14‑404, and G.S. 14‑415.12. The individual may file the petition with a district court judge upon the expiration of any current inpatient or outpatient commitment. No individual who has been found not guilty by reason of insanity may petition a court for restoration under this section.

(b)        The petition must be filed in the district court of the county where the respondent was the subject of the most recent judicial determination that either inpatient or outpatient treatment was appropriate or in the district court of the county of the petitioner's residence. An individual disqualified from firearms possession due to a comparable out‑of‑State mental commitment shall make application in the county of residence. The clerk of court upon receipt of the petition shall schedule a hearing using the regularly scheduled commitment court time and provide notice of the hearing to the petitioner and the district attorney. Copies of the petition must be served on the director of the inpatient and outpatient treatment facility, in‑State or out‑of‑State, and the district attorney in the petitioner's current county of residence.

(c)        The burden is on the petitioner to establish by a preponderance of the evidence that the petitioner no longer suffers from the condition that resulted in commitment and no longer poses a danger to self or others for purposes of the purchase, possession, or transfer of firearms pursuant to 18 U.S.C. § 922, G.S. 14‑404, and G.S. 14‑415.12. The district attorney shall present any and all relevant information to the contrary. For these purposes, the district attorney may access and use any and all mental health records, juvenile records, and criminal history of the petitioner wherever maintained. The applicant must sign a release for the district attorney to receive any mental health records of the applicant. This hearing shall be closed to the public, unless the court finds that the public interest would be better served by conducting the hearing in public. If the court determines the hearing should be open to the public, upon motion by the petitioner, the court may allow for the in camera inspection of any mental health records. The court may allow the use of the record but shall restrict it from public disclosure, unless it finds that the public interest would be better served by making the record public. The district court shall enter an order that the petitioner does or does not continue to suffer from the condition that resulted in commitment and does or does not continue to pose a danger to self or others for purposes of the purchase, possession, or transfer of firearms pursuant to 18 U.S.C. § 922, G.S. 14‑404, and G.S. 14‑415.12. The court shall include in its order the specific findings of fact on which it bases its decision. The decision of the district court may be appealed to the superior court for a hearing de novo. After a denial by the superior court, the applicant must wait a minimum of one year before reapplying. Attorneys designated by the Attorney General shall be available to represent the State, or assist in the representation of the State, in a restoration proceeding when requested to do so by a district attorney and approved by the Attorney General. An attorney so designated shall have all the powers of the district attorney under this section.

(d)        Upon a judicial determination to grant a petition under this section, the clerk of superior court in the county where the petition was granted shall forward the order to the National Instant Criminal Background Check System (NICS) for updating of the respondent's record.  (2008‑210, s. 2.)



§ 122C-55. Exceptions; care and treatment.

§ 122C‑55.  Exceptions; care and treatment.

(a)        Any area or State facility or the psychiatric service of the University of North Carolina Hospitals at Chapel Hill may share confidential information regarding any client of that facility with any other area or State facility or the psychiatric service of the University of North Carolina Hospitals at Chapel Hill when necessary to coordinate appropriate and effective care, treatment or habilitation of the client. For the purposes of this subsection, coordinate means the provision, coordination, or management of mental health, developmental disabilities, and substance abuse services and related services by one or more facilities and includes the referral of a client from one facility to another.

(a1)      Any facility may share confidential information regarding any client of that facility with the Secretary, and the Secretary may share confidential information regarding any client with a facility when necessary to conduct quality assessment and improvement activities or to coordinate appropriate and effective care, treatment or habilitation of the client. For purposes of this subsection and subsection (a6) of this section, the purposes or activities for which confidential information may be disclosed include, but are not limited to, case management and care coordination, disease management, outcomes evaluation, the development of clinical guidelines and protocols, the development of care management plans and systems, population‑based activities relating to improving or reducing health care costs, and the provision, coordination, or management of mental health, developmental disabilities, and substance abuse services and related services. As used in this section, "facility" includes an LME and "Secretary" includes the Department's Community Care of North Carolina Program or other primary care case management programs that contract with the Department to provide a primary care case management program for recipients of publicly funded health and related services.

(a2)      Any area or State facility or the psychiatric service of the University of North Carolina Hospitals at Chapel Hill may share confidential information regarding any client of that facility with any other area facility or State facility or the psychiatric service of the University of North Carolina Hospitals at Chapel Hill when necessary to conduct payment activities relating to an individual served by the facility. Payment activities are activities undertaken by a facility to obtain or provide reimbursement for the provision of services and may include, but are not limited to, determinations of eligibility or coverage, coordination of benefits, determinations of cost‑sharing amounts, claims management, claims processing, claims adjudication, claims appeals, billing and collection activities, medical necessity reviews, utilization management and review, precertification and preauthorization of services, concurrent and retrospective review of services, and appeals related to utilization management and review.

(a3)      Whenever there is reason to believe that a client is eligible for benefits through a Department program, any State or area facility or the psychiatric service of the University of North Carolina Hospitals at Chapel Hill may share confidential information regarding any client of that facility with the Secretary, and the Secretary may share confidential information regarding any client with an area facility or State facility or the psychiatric services of the University of North Carolina Hospitals at Chapel Hill. Disclosure is limited to that information necessary to establish initial eligibility for benefits, determine continued eligibility over time, and obtain reimbursement for the costs of services provided to the client.

(a4)      An area authority or county program may share confidential information regarding any client with any area facility, and any area facility may share confidential information regarding any client of that facility with the area authority or county program, when the area authority or county program determines the disclosure is necessary to develop, manage, monitor, or evaluate the area authority's or county program's network of qualified providers as provided in G.S. 122C‑115.2(b)(1) b., G.S. 122C‑141(a), the State Plan, and rules of the Secretary. For the purposes of this subsection, the purposes or activities for which confidential information may be disclosed include, but are not limited to, quality assessment and improvement activities, provider accreditation and staff credentialing, developing contracts and negotiating rates, investigating and responding to client grievances and complaints, evaluating practitioner and provider performance, auditing functions, on‑site monitoring, conducting consumer satisfaction studies, and collecting and analyzing performance data.

(a5)      Any area facility may share confidential information with any other area facility regarding an applicant when necessary to determine whether the applicant is eligible for area facility services. For the purpose of this subsection, the term "applicant" means an individual who contacts an area facility for services.

(a6)      When necessary to conduct quality assessment and improvement activities or to coordinate appropriate and effective care, treatment, or habilitation of the client, a DHHS primary care case manager may disclose confidential information acquired pursuant to subsection (a1) of this section to a health care provider or other entity that has entered into a written agreement with the Department's Community Care of North Carolina Program, or other primary care case management program, to participate in the care management support network and systems developed and maintained by the primary care case manager for the purpose of coordinating and improving the quality of care for recipients of publicly funded health and related services. Health care providers and other entities receiving confidential information from the Department's Community Care of North Carolina Program or other primary care case management program pursuant to this subsection may use and disclose the information as authorized by G.S. 122C‑53 through G.S. 122C‑56 or as permitted or required by other applicable State or federal law.

(b)        A facility, physician, or other individual responsible for evaluation, management, supervision, or treatment of respondents examined or committed for outpatient treatment under the provisions of Article 5 of this Chapter may request, receive, and disclose confidential information to the extent necessary to enable them to fulfill their responsibilities.

(c)        A facility may furnish confidential information in its possession to the Department of Correction when requested by that department regarding any client of that facility when the inmate has been determined by the Department of Correction to be in need of treatment for mental illness, developmental disabilities, or substance abuse. The Department of Correction may furnish to a facility confidential information in its possession about treatment for mental illness, developmental disabilities, or substance abuse that the Department of Correction has provided to any present or former inmate if the inmate is presently seeking treatment from the requesting facility or if the inmate has been involuntarily committed to the requesting facility for inpatient or outpatient treatment. Under the circumstances described in this subsection, the consent of the client or inmate shall not be required in order for this information to be furnished and the information shall be furnished despite objection by the client or inmate. Confidential information disclosed pursuant to this subsection is restricted from further disclosure.

(d)        A responsible professional may disclose confidential information when in his opinion there is an imminent danger to the health or safety of the client or another individual or there is a likelihood of the commission of a felony or violent misdemeanor.

(e)        A responsible professional may exchange confidential information with a physician or other health care provider who is providing emergency medical services to a client. Disclosure of the information is limited to that necessary to meet the emergency as determined by the responsible professional.

(e1)      A State facility may furnish client identifying information to the Department for the purpose of maintaining an index of clients served in State facilities which may be used by State facilities only if that information is necessary for the appropriate and effective evaluation, care and treatment of the client.

(e2)      A responsible professional may disclose an advance instruction for mental health treatment or confidential information from an advance instruction to a physician, psychologist, or other qualified professional when the responsible professional determines that disclosure is necessary to give effect to or provide treatment in accordance with the advance instruction.

(f)         A facility may disclose confidential information to a provider of support services whenever the facility has entered into a written agreement with a person to provide support services and the agreement includes a provision in which the provider of support services acknowledges that in receiving, storing, processing, or otherwise dealing with any confidential information, he will safeguard and not further disclose the information.

(g)        Whenever there is reason to believe that the client is eligible for financial benefits through a governmental agency, a facility may disclose confidential information to State, local, or federal government agencies. Except as provided in G.S.122C‑55(a3), disclosure is limited to that confidential information necessary to establish financial benefits for a client. After establishment of these benefits, the consent of the client or his legally responsible person is required for further release of confidential information under this subsection.

(h)        Within a facility, employees, students, consultants or volunteers involved in the care, treatment, or habilitation of a client may exchange confidential information as needed for the purpose of carrying out their responsibility in serving the client.

(i)         Upon specific request, a responsible professional may release confidential information to a physician or psychologist who referred the client to the facility.

(j)         Upon request of the next of kin or other family member who has a legitimate role in the therapeutic services offered, or other person designated by the client or his legally responsible person, the responsible professional shall provide the next of kin or other family member or the designee with notification of the client's diagnosis, the prognosis, the medications prescribed, the dosage of the medications prescribed, the side effects of the medications prescribed, if any, and the progress of the client, provided that the client or his legally responsible person has consented in writing, or the client has consented orally in the presence of a witness selected by the client, prior to the release of this information. Both the client's or the legally responsible person's consent and the release of this information shall be documented in the client's medical record. This consent shall be valid for a specified length of time only and is subject to revocation by the consenting individual.

(k)        Notwithstanding the provisions of G.S. 122C‑53(b) or G.S. 122C‑206, upon request of the next of kin or other family member who has a legitimate role in the therapeutic services offered, or other person designated by the client or his legally responsible person, the responsible professional shall provide the next of kin, or family member, or the designee, notification of the client's admission to the facility, transfer to another facility, decision to leave the facility against medical advice, discharge from the facility, and referrals and appointment information for treatment after discharge, after notification to the client that this information has been requested.

(l)         In response to a written request of the next of kin or other family member who has a legitimate role in the therapeutic services offered, or other person designated by the client, for additional information not provided for in subsections (j) and (k) of this section, and when such written request identifies the intended use for this information, the responsible professional shall, in a timely manner:

(1)        Provide the information requested based upon the responsible professional's determination that providing this information will be to the client's therapeutic benefit, and provided that the client or his legally responsible person has consented in writing to the release of the information requested; or

(2)        Refuse to provide the information requested based upon the responsible professional's determination that providing this information will be detrimental to the therapeutic relationship between client and professional; or

(3)        Refuse to provide the information requested based upon the responsible professional's determination that the next of kin or family member or designee does not have a legitimate need for the information requested.

(m)       The Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services shall adopt rules specifically to define the legitimate role referred to in subsections (j), (k), and (l) of this section.  (1955, c. 887, s. 12; 1963, c. 1166, s. 10; 1973, c. 47, s. 2; c. 476, s. 133; c. 673, s. 5; c. 1408, s. 2; 1979, c. 147; 1983, c. 383, s. 10; c. 491; c. 638, s. 22; c. 864, s. 4; 1985, c. 589, s. 2; c. 695, s. 15; 1987, c. 638, ss. 2, 3; 1989, c. 141, s. 10; c. 438; c. 625, s. 8; 1989 (Reg. Sess., 1990), c. 1024, s. 27; 1991, c. 359, s. 1; c. 544, s. 1; 1998‑198, s. 4; 2003‑313, s. 3; 2009‑65, s. 1(a), (b); 2009‑487, s. 5; 2009‑570, s. 43.)



§ 122C-56. Exceptions; research and planning.

§ 122C‑56.  Exceptions; research and planning.

(a)        The Secretary may require information that does not identify clients from State and area facilities for purposes of preparing statistical reports of activities and services and for planning and study. The Secretary may also receive confidential information from State and area facilities when specifically required by other State or federal law.

(b)        The Secretary may have access to confidential information from private or public agencies or agents for purposes of research and evaluation in the areas of mental health, developmental disabilities, and substance abuse. No confidential information shall be further disclosed.

(c)        A facility may disclose confidential information to persons responsible for conducting general research or clinical, financial, or administrative audits if there is a justifiable documented need for this information. A person receiving the information may not directly or indirectly identify any client in any report of the research or audit or otherwise disclose client identity in any way. (1965, c. 800, s. 4; 1973, c. 476, s. 133; 1985, c. 589, s. 2; 1989, c. 625, s. 9.)



§ 122C-57. Right to treatment and consent to treatment.

§ 122C‑57.  Right to treatment and consent to treatment.

(a)        Each client who is admitted to and is receiving services from a facility has the right to receive age‑appropriate treatment for mental health, mental retardation, and substance abuse illness or disability. Each client within 30 days of admission to a facility shall have an individual written treatment or habilitation plan implemented by the facility. The client and the client's legally responsible person shall be informed in advance of the potential risks and alleged benefits of the treatment choices.

(b)        Each client has the right to be free from unnecessary or excessive medication. Medication shall not be used for punishment, discipline, or staff convenience.

(c)        Medication shall be administered in accordance with accepted medical standards and only upon the order of a physician as documented in the client's record.

(d)        Each voluntarily admitted client or the client's legally responsible person (including a health care agent named pursuant to a valid health care power of attorney) has the right to consent to or refuse any treatment offered by the facility. Consent may be withdrawn at any time by the person who gave the consent. If treatment is refused, the qualified professional shall determine whether treatment in some other modality is possible. If all appropriate treatment modalities are refused, the voluntarily admitted client may be discharged. In an emergency, a voluntarily admitted client may be administered treatment or medication, other than those specified in subsection (f) of this section, despite the refusal of the client or the client's legally responsible person, even if the client's refusal is expressed in a valid advance instruction for mental health treatment. The Commission may adopt rules to provide a procedure to be followed when a voluntarily admitted client refuses treatment.

(d1)      Except as provided in G.S. 90‑21.4, discharge of a voluntarily admitted minor from treatment shall include notice to and consultation with the minor's legally responsible person and in no event shall a minor be discharged from treatment upon the minor's request alone.

(e)        In the case of an involuntarily committed client, treatment measures other than those requiring express written consent as specified in subsection (f) of this section may be given despite the refusal of the client, the client's legally responsible person, a health care agent named pursuant to a valid health care power of attorney, or the client's refusal expressed in a valid advance instruction for mental health treatment in the event of an emergency or when consideration of side effects related to the specific treatment measure is given and in the professional judgment, as documented in the client's record, of the treating physician and a second physician, who is either the director of clinical services of the facility, or the director's designee, either:

(1)        The client, without the benefit of the specific treatment measure, is incapable of participating in any available treatment plan which will give the client a realistic opportunity of improving the client's condition;

(2)        There is, without the benefit of the specific treatment measure, a significant possibility that the client will harm self or others before improvement of the client's condition is realized.

(f)         Treatment involving electroshock therapy, the use of experimental drugs or procedures, or surgery other than emergency surgery may not be given without the express and informed written consent of the client, the client's legally responsible person, a health care agent named pursuant to a valid health care power of attorney, or the client's consent expressed in a valid advance instruction for mental health treatment. This consent may be withdrawn at any time by the person who gave the consent. The Commission may adopt rules specifying other therapeutic and diagnostic procedures that require the express and informed written consent of the client, the client's legally responsible person, or a health care agent named pursuant to a valid health care power of attorney. (1973, c. 475, s. 1; c. 1436, ss. 6, 7; 1981, c. 328, ss. 1, 2; 1985, c. 589, s. 2; 1995, c. 336, s. 1; 1997‑442, s. 3; 1998‑198, s. 5; 1998‑217, s. 53(a)(4); 1999‑456, s. 4; 2007‑502, s. 15(b).)



§ 122C-58. Civil rights and civil remedies.

§ 122C‑58.  Civil rights and civil remedies.

Except as otherwise provided in this Chapter, each adult client of a facility keeps the same right as any other citizen of North Carolina to exercise all civil rights, including the right to dispose of property, execute instruments, make purchases, enter into contractual relationships, register and vote, bring civil actions, and marry and get a divorce, unless the exercise of a civil right has been precluded by an unrevoked adjudication of incompetency. This section shall not be construed as validating the act of any client who was in fact incompetent at the time he performed the act. (1973, c. 475, s. 1; c. 1436, ss. 2‑5; 1985, c. 589, s. 2.)



§ 122C-59. Use of corporal punishment.

§ 122C‑59.  Use of corporal punishment.

Corporal punishment may not be inflicted upon any client. (1973, c. 475, s. 1; 1985, c. 589, s. 2.)



§ 122C-60. Use of physical restraints or seclusion.

§ 122C‑60.  Use of physical restraints or seclusion.

(a)        Physical restraint or seclusion of a client shall be employed only when there is imminent danger of abuse or injury to the client or others, when substantial property damage is occurring, or when the restraint or seclusion is necessary as a measure of therapeutic treatment. For purposes of this section, a technique to reenact the birthing process as defined by G.S. 14‑401.21 is not a measure of therapeutic treatment. All instances of restraint or seclusion and the detailed reasons for such action shall be documented in the client's record. Each client who is restrained or secluded shall be observed frequently, and a written notation of the observation shall be made in the client's record.

(a1)      A facility that employs physical restraint or seclusion of a client shall collect data on the use of the restraints and seclusion. The data shall reflect for each incidence, the type of procedure used, the length of time employed, alternatives considered or employed, and the effectiveness of the procedure or alternative employed. The facility shall analyze the data on at least a quarterly basis to monitor effectiveness, determine trends, and take corrective action where necessary. The facility shall make the data available to the Secretary upon request. Nothing in this subsection abrogates State or federal law or requirements pertaining to the confidentiality, privilege, or other prohibition against disclosure of information provided to the Secretary under this subsection. In reviewing data requested under this subsection, the Secretary shall adhere to State and federal requirements of confidentiality, privilege, and other prohibitions against disclosure and release applicable to the information received under this subsection.

(a2)      Facilities shall implement policies and practices that emphasize the use of alternatives to physical restraint and seclusion. Physical restraint and seclusion may be employed only by staff who have been trained and have demonstrated competence in the proper use of and alternatives to these procedures. Facilities shall ensure that staff authorized to employ and terminate these procedures are retrained and have demonstrated competence at least annually.

(b)        The Commission shall adopt rules to implement this section. In adopting rules, the Commission shall take into consideration federal regulations and national accreditation standards. Rules adopted by the Commission shall include:

(1)        Staff training and competence in:

a.         The use of positive behavioral supports.

b.         Communication strategies for defusing and deescalating potentially dangerous behavior.

c.         Monitoring vital indicators.

d.         Administration of CPR.

e.         Debriefing with client and staff.

f.          Methods for determining staff competence, including qualifications of trainers and training curricula.

g.         Other areas to ensure the safe and appropriate use of restraints and seclusion.

(2)        Other matters relating to the use of physical restraint or seclusion of clients necessary to ensure the safety of clients and others.

The Department may investigate complaints and inspect a facility at any time to ensure compliance with this section. (1973, c. 475, s. 1; 1985, c. 589, s. 2; 2000‑129, s. 1; 2003‑205, s. 2.)



§ 122C-61. Treatment rights in 24-hour facilities.

§ 122C‑61.  Treatment rights in 24‑hour facilities.

In addition to the rights set forth in G.S. 122C‑57, each client who is receiving services at a 24‑hour facility has the following rights:

(1)        The right to receive necessary treatment for and prevention of  physical ailments based upon the client's condition and projected length of stay. The facility may seek to collect appropriate reimbursement for its costs in providing the treatment and prevention; and

(2)        The right to have, as soon as practical during treatment or habilitation but not later than the time of discharge, an individualized written discharge plan containing recommendations for further services designed to enable the client to live as normally as possible. A discharge plan may not be required when it is not feasible because of an unanticipated discontinuation of a client's treatment. With the consent of the client or his legally responsible person, the professionals responsible for the plans shall contact appropriate agencies at the client's destination or in his home community before formulating the recommendations. A copy of the plan shall be furnished to the client or to his legally responsible person and, with the consent of the client, to the client's next of kin. (1973, c. 475, s. 1; c.  1436, ss. 6, 7; 1981, c. 328, ss. 1, 2; 1985, c. 589, s. 2.)



§ 122C-62. Additional rights in 24-hour facilities.

§ 122C‑62.  Additional rights in 24‑hour facilities.

(a)        In addition to the rights enumerated in G.S. 122C‑51 through G.S. 122C‑61, each adult client who is receiving treatment or habilitation in a 24‑hour facility keeps the right to:

(1)        Send and receive sealed mail and have access to writing material, postage, and staff assistance when necessary;

(2)        Contact and consult with, at his own expense and at no cost to the facility, legal counsel, private physicians, and private mental health, developmental disabilities, or substance abuse professionals of his choice; and

(3)        Contact and consult with a client advocate if there is a client advocate.

The rights specified in this subsection may not be restricted by the facility and each adult client may exercise these rights at all reasonable times.

(b)        Except as provided in subsections (e) and (h) of this section, each adult client who is receiving treatment or habilitation in a 24‑hour facility at all times keeps the right to:

(1)        Make and receive confidential telephone calls. All long distance calls shall be paid for by the client at the time of making the call or made collect to the receiving party;

(2)        Receive visitors between the hours of 8:00 a.m. and 9:00 p.m. for a period of at least six hours daily, two hours of which shall be after 6:00 p.m.; however visiting shall not take precedence over therapies;

(3)        Communicate and meet under appropriate supervision with individuals of his own choice upon the consent of the individuals;

(4)        Make visits outside the custody of the facility unless:

a.         Commitment proceedings were initiated as the result of the client's being charged with a violent crime, including a crime involving an assault with a deadly weapon, and the respondent was found not guilty by reason of insanity or incapable of proceeding;

b.         The client was voluntarily admitted or committed to the facility while under order of commitment to a correctional facility of the Department of Correction; or

c.         The client is being held to determine capacity to proceed pursuant to G.S. 15A‑1002;

A court order may expressly authorize visits otherwise prohibited by the existence of the conditions prescribed by this subdivision;

(5)        Be out of doors daily and have access to facilities and equipment for physical exercise several times a week;

(6)        Except as prohibited by law, keep and use personal clothing and possessions, unless the client is being held to determine capacity to proceed pursuant to G.S. 15A‑1002;

(7)        Participate in religious worship;

(8)        Keep and spend a reasonable sum of his own money;

(9)        Retain a driver's license, unless otherwise prohibited by Chapter 20 of the General Statutes; and

(10)      Have access to individual storage space for his private use.

(c)        In addition to the rights enumerated in G.S. 122C‑51 through G.S. 122C‑57 and G.S. 122C‑59 through G.S. 122C‑61, each minor client who is receiving treatment or habilitation in a 24‑hour facility has the right to have access to proper adult supervision and guidance. In recognition of the minor's status as a developing individual, the minor shall be provided opportunities to enable him to mature physically, emotionally, intellectually, socially, and vocationally. In view of the physical, emotional, and intellectual immaturity of the minor, the 24‑hour facility shall provide appropriate structure, supervision and control consistent with the rights given to the minor pursuant to this Part. The facility shall also, where practical, make reasonable efforts to ensure that each minor client receives treatment apart and separate from adult clients unless the treatment needs of the minor client dictate otherwise.

Each minor client who is receiving treatment or habilitation from a 24‑hour facility has the right to:

(1)        Communicate and consult with his parents or guardian or the agency or individual having legal custody of him;

(2)        Contact and consult with, at his own expense or that of his legally responsible person and at no cost to the facility, legal counsel, private physicians, private mental health, developmental disabilities, or substance abuse professionals, of his or his legally responsible person's choice; and

(3)        Contact and consult with a client advocate, if there is a client advocate.

The rights specified in this subsection may not be restricted by the facility and each minor client may exercise these rights at all reasonable times.

(d)        Except as provided in subsections (e) and (h) of this section, each minor client who is receiving treatment or habilitation in a 24‑hour facility has the right to:

(1)        Make and receive telephone calls. All long distance calls shall be paid for by the client at the time of making the call or made collect to the receiving party;

(2)        Send and receive mail and have access to writing materials, postage, and staff assistance when necessary;

(3)        Under appropriate supervision, receive visitors between the hours of 8:00 a.m. and 9:00 p.m. for a period of at least six hours daily, two hours of which shall be after 6:00 p.m.; however visiting shall not take precedence over school or therapies;

(4)        Receive special education and vocational training in accordance with federal and State law;

(5)        Be out of doors daily and participate in play, recreation, and physical exercise on a regular basis in accordance with his needs;

(6)        Except as prohibited by law, keep and use personal clothing and possessions under appropriate supervision, unless the client is being held to determine capacity to proceed pursuant to G.S. 15A‑1002;

(7)        Participate in religious worship;

(8)        Have access to individual storage space for the safekeeping of personal belongings;

(9)        Have access to and spend a reasonable sum of his own money; and

(10)      Retain a driver's license, unless otherwise prohibited by Chapter 20 of the General Statutes.

(e)        No right enumerated in subsections (b) or (d) of this section may be limited or restricted except by the qualified professional responsible for the formulation of the client's treatment or habilitation plan. A written statement shall be placed in the client's record that indicates the detailed reason for the restriction. The restriction shall be reasonable and related to the client's treatment or habilitation needs. A restriction is effective for a period not to exceed 30 days. An evaluation of each restriction shall be conducted by the qualified professional at least every seven days, at which time the restriction may be removed. Each evaluation of a restriction shall be documented in the client's record. Restrictions on rights may be renewed only by a written statement entered by the qualified professional in the client's record that states the reason for the renewal of the restriction. In the case of an adult client who has not been adjudicated incompetent, in each instance of an initial restriction or renewal of a restriction of rights, an individual designated by the client shall, upon the consent of the client, be notified of the restriction and of the reason for it. In the case of a minor client or an incompetent adult client, the legally responsible person shall be notified of each instance of an initial restriction or renewal of a restriction of rights and of the reason for it. Notification of the designated individual or legally responsible person shall be documented in writing in the client's record.

(f)         The Commission may adopt rules to implement subsection (e) of this section.

(g)        With regard to clients being held to determine capacity to proceed pursuant to G.S. 15A‑1002 or clients in a facility for substance abuse, and notwithstanding the prior provisions of this section, the Commission may adopt rules restricting the rights set forth under (b)(2), (b)(3), and (d)(3) of this section if restrictions are necessary and reasonable in order to protect the health, safety, and welfare of the client involved or other clients.

(h)        The rights stated in subdivisions (b)(2), (b)(4), (b)(5), (b)(10), (d)(3), (d)(5) and (d)(8) may be modified in a general hospital by that hospital to be the same as for other patients in that hospital; provided that any restriction of a specific client's rights shall be done in accordance with the provisions of subsection (e) of this section. (1973, c. 475, s. 1; c. 1436, ss. 2‑5, 8; 1985, c. 589, s. 2; 1989, c. 625, s. 10; 1995, c. 299, s. 2; 1997‑456, s. 27.)



§ 122C-63. Assurance for continuity of care for individuals with mental retardation.

§ 122C‑63.  Assurance for continuity of care for individuals with mental retardation.

(a)        Any individual with mental retardation admitted for residential care or treatment for other than respite or emergency care to any residential facility operated under the authority of this Chapter and supported all or in part by state‑appropriated funds has the right to residential placement in an alternative facility if the client is in need of placement and if the original facility can no longer provide the necessary care or treatment.

(b)        The operator of a residential facility providing residential care or treatment, for other than respite or emergency care, for individuals with mental retardation shall notify the area authority serving the client's county of residence of his intent to close a facility or to discharge a client who may be in need of continuing care at least 60 days prior to the closing or discharge.

The operator's notification to the area authority of intent to close a facility or to discharge a client who may be in need of continuing care constitutes the operator's acknowledgement of the obligation to continue to serve the client until:

(1)        The area authority determines that the client is not in need of continuing care;

(2)        The client is moved to an alternative residential placement; or

(3)        Sixty days have elapsed;

whichever occurs first.

In cases in which the safety of the client who may be in need of continuing care, of other clients, of the staff of the residential facility, or of the general public, is concerned, this 60‑ day notification period may be waived by securing an emergency placement in a more secure and safe facility. The operator of the residential facility shall notify the area authority that an emergency placement has been arranged within 24 hours of the placement. The area authority and the Secretary shall retain their respective responsibilities upon receipt of this notice.

(c)        An individual who may be in need of continuing care may be discharged from a residential facility without further claim for continuing care against the area authority or the State if:

(1)        After the parent or guardian, if the client is a minor or an adjudicated incompetent adult, or the client, if an adult not adjudicated incompetent, has entered into a contract with the operator upon the client's admission to the original residential facility the parent, guardian, or client who entered into the contract refuses to carry out the contract, or

(2)        After an alternative placement for a client in need of continuing care is located, the parent or guardian who admitted the client to the residential facility, if the client is a minor or an adjudicated incompetent adult, or the client if an adult not adjudicated incompetent, refuses the alternative placement.

(d)        Decisions made by the area authority regarding the need for continued placement or regarding the availability of an alternative placement of a client may be appealed pursuant to the appeals process of the area authority and subsequently to the Secretary or the Commission under their rules. If the appeal process extends beyond the operator's 60‑day obligation to continue to serve the client, the Secretary shall arrange a temporary placement in a State facility for the mentally retarded pending the outcome of the appeal.

(e)        The area authority that serves the county of residence of the client is responsible for assessing the need for continuity of care and for the coordination of the placement among available public and private facilities whenever the authority is notified that a client may be in need of continuing care. If an alternative placement is not available beyond the operator's 60‑day obligation to continue to serve the client, the Secretary shall arrange for a temporary placement in a State facility for the mentally retarded. The area authority shall retain responsibility for coordination of placement during a temporary placement in a State facility.

(f)         The Secretary is responsible for coordinative and financial assistance to the area authority in the performing of its duties to coordinate placement so as to assure continuity of care and for assuring a continuity of care placement beyond the operator's 60‑day obligation period.

(g)        The area authority's financial responsibility, through local and allocated State resources, is limited to:

(1)        Costs relating to the identification and coordination of alternative placements;

(2)        If the original facility is an area facility, maintenance of the client in the original facility for up to 60 days; and

(3)        Release of allocated categorical State funds used to support the care or treatment of the specific client at the time of alternative placement if the Secretary requires the release.

(h)        In accordance with G.S. 143B‑147(a)(1) the Commission shall develop programmatic rules to implement this section, and, in accordance with G.S. 122C‑112(a)(6), the Secretary shall adopt budgetary rules to implement this section. (1981, c. 1012; 1985, c. 589, s. 2.)



§ 122C-64. Client rights and human rights committees.

§ 122C‑64.  Client rights and human rights committees.

Client rights and human rights committees responsible for protecting the rights of clients shall be established at each State facility, for each local management entity, and provider agency. The Commission shall adopt rules for the establishment, composition, and duties of the committees and procedures for appointment and coordination with the State and Local Consumer Advocacy programs. The membership of the client rights and human rights committee for a multicounty program or local management entity shall include a representative from each of the participating counties.  (1985‑589, s. 2; 2001‑437, s. 1.3; 2009‑190, s. 1.)



§ 122C-65. Offenses relating to clients.

§ 122C‑65.  Offenses relating to clients.

(a)        For the protection of clients receiving treatment or habilitation in a 24‑hour facility, it is unlawful for any individual who is not a developmentally disabled client in a facility:

(1)        To assist, advise, or solicit, or to offer to assist, advise, or solicit a client of a facility to leave without authority;

(2)        To transport or to offer to transport a client of a facility to or from any place without the facility's authority;

(3)        To receive or to offer to receive a minor client of a facility into any place, structure, building, or conveyance for the purpose of engaging in any act that would constitute a sex offense, or to solicit a minor client of a facility to engage in any act that would constitute a sex offense;

(4)        To hide an individual who has left a facility without authority; or

(5)        To engage in, or offer to engage in an act with a client of a facility that would constitute a sex offense.

(b)        Violation of this section is a Class 1 misdemeanor. (1899, c. 1, s. 53; Rev., s. 3694; C.S., s. 6171; 1963, c. 1184, ss. 1, 6; 1985, c. 589, s. 2; 1989, c. 625, s. 11; 1993, c. 539, s. 921; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 122C-66. Protection from abuse and exploitation; reporting.

§ 122C‑66.  Protection from abuse and exploitation; reporting.

(a)        An employee of or a volunteer at a facility who, other than as a part of generally accepted medical or therapeutic procedure, knowingly causes pain or injury to a client or borrows or takes personal property from a client is guilty of a Class 1 misdemeanor. Any employee or volunteer who uses reasonable force to carry out the provisions of G.S. 122C‑60 or to protect himself or others from a violent client does not violate this subsection.

(b)        An employee of a facility who witnesses or has knowledge of a violation of subsection (a) or of an accidental injury to a client shall report the violation or accidental injury to authorized personnel designated by the facility. No employee making a report may be threatened or harassed by any other employee or volunteer on account of the report. Violation of this subsection is a Class 3 misdemeanor punishable only by a fine, not to exceed five hundred dollars ($500.00).

(c)        The identity of an individual who makes a report under this section or who cooperates in an ensuing investigation may not be disclosed without his consent, except to persons authorized by the facility or by State or federal law to investigate or prosecute these incidents, or in a grievance or personnel hearing or civil or criminal action in which a reporting individual is testifying, or when disclosure is legally compelled or authorized by judicial discovery. This subsection shall not be interpreted to require the disclosure of the identity of an individual where it is otherwise prohibited by law.

(d)        An employee who makes a report in good faith under this section is immune from any civil liability that might otherwise occur for the report. In any case involving liability, making of a report under this section is prima facie evidence that the maker acted in good faith.

(e)        The duty imposed by this section is in addition to any duty imposed by G.S. 7B‑301 or G.S. 108A‑102.

(f)         The facility shall investigate or provide for the investigation of all reports made under the provisions of this section. (1985, c. 589, s. 2; 1993, c. 539, ss. 922, 923; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑202, s. 13(ee).)



§ 122C-67. Other rules regarding abuse, exploitation, neglect not prohibited.

§ 122C‑67.  Other rules regarding abuse, exploitation, neglect not prohibited.

G.S. 122C‑66 does not prohibit the Commission from adopting rules for State and area facilities and does not prohibit other facilities from issuing policies regarding other forms of prohibited abuse, exploitation, or neglect. (1985, c. 589, s. 2.)



§ 122C-68. Reserved for future codification purposes.

§ 122C‑68.  Reserved for future codification purposes.



§ 122C-69. Reserved for future codification purposes.

§ 122C‑69.  Reserved for future codification purposes.



§ 122C-70. Reserved for future codification purposes.

§ 122C‑70.  Reserved for future codification purposes.



§ 122C-71. Purpose.

Part 2.  Advance Instruction for Mental Health Treatment.

§ 122C‑71.  Purpose.

(a)        The General Assembly recognizes as a matter of public policy the fundamental right of an individual to control the decisions relating to the individual's mental health care.

(b)        The purpose of this Part is to establish an additional, nonexclusive method for an individual to exercise the right to consent to or refuse mental health treatment when the individual lacks sufficient understanding or capacity to make or communicate mental health treatment decisions.

(c)        This Part is intended and shall be construed to be consistent with the provisions of Article 3 of Chapter 32A of the General Statutes, provided that in the event of a conflict between the provisions of this Part and Article 3 of Chapter 32A, the provisions of this Part control. (1997‑442, s. 2; 1998‑198, s. 2.)



§ 122C-72. Definitions.

§ 122C‑72.  Definitions.

As used in this Part, unless the context clearly requires otherwise, the following terms have the meanings specified:

(1)        "Advance instruction for mental health treatment" or "advance instruction" means a written instrument, signed in the presence of two qualified witnesses who believe the principal to be of sound mind at the time of the signing, and acknowledged before a notary public, pursuant to which the principal makes a declaration of instructions, information, and preferences regarding the principal's mental health treatment and states that the principal is aware that the advance instruction authorizes a mental health treatment provider to act according to the instruction. It may also state the principal's instructions regarding, but not limited to, consent to or refusal of mental health treatment when the principal is incapable.

(2)        "Attending physician" means the physician who has primary responsibility for the care and treatment of the principal.

(3)        Repealed by Session Laws 1998‑198, s. 2.

(4)        "Incapable" means that, in the opinion of a physician or eligible psychologist, the person currently lacks sufficient understanding or capacity to make and communicate mental health treatment decisions. As used in this Part, the term "eligible psychologist" has the meaning given in G.S. 122C‑3(13d).

(5)        "Mental health treatment" means the process of providing for the physical, emotional, psychological, and social needs of the principal for the principal's mental illness. "Mental health treatment" includes, but is not limited to, electroconvulsive treatment (ECT), commonly referred to as "shock treatment", treatment of mental illness with psychotropic medication, and admission to and retention in a facility for care or treatment of mental illness.

(6)        "Principal" means the person making the advance instruction.

(7)        "Qualified witness" means a witness who affirms that the principal is personally known to the witness, that the principal signed or acknowledged the principal's signature on the advance instruction in the presence of the witness, that the witness believes the principal to be of sound mind and not to be under duress, fraud, or undue influence, and that the witness is not:

a.         The attending physician or mental health service provider or an employee of the physician or mental health treatment provider;

b.         An owner, operator, or employee of an owner or operator of a health care facility in which the principal is a patient or resident; or

c.         Related within the third degree to the principal or to the principal's spouse. (1997‑442, s. 2; 1998‑198, s. 2.)



§ 122C-73. Scope, use, and authority of advance instruction for mental health treatment.

§ 122C‑73.  Scope, use, and authority of advance instruction for mental health treatment.

(a)        Any adult of sound mind may make an advance instruction regarding mental health treatment. The advance instruction may include consent to or refusal of mental health treatment.

(b)        An advance instruction may include, but is not limited to, the names and telephone numbers of individuals to be contacted in case of a mental health crisis, situations that may cause the principal to experience a mental health crisis, responses that may assist the principal to remain in the principal's home during a mental health crisis, the types of assistance that may help stabilize the principal if it becomes necessary to enter a facility, and medications that the principal is taking or has taken in the past and the effects of those medications.

(c)        An individual shall not be required to execute or to refrain from executing an advance instruction as a condition for insurance coverage, as a condition for receiving mental or physical health services, as a condition for receiving privileges while in a facility, or as a condition of discharge from a facility.

(c1)      A principal, through an advance instruction, may grant or withhold authority for mental health treatment, including, but not limited to, the use of psychotropic medication, electroconvulsive treatment, and admission to and retention in a facility for the care or treatment of mental illness.

(d)        A principal may nominate, by advance instruction for mental health treatment, the guardian of the person of the principal if a guardianship proceeding is thereafter commenced. The court shall make its appointment in accordance with the principal's most recent nomination in an unrevoked advance instruction for mental health treatment, except for good cause shown.

(e)        If, following the execution of an advance instruction for mental health treatment, a court of competent jurisdiction appoints a guardian of the person of the principal, or a general guardian with powers over the person of the principal, the guardian shall follow the advance instruction consistent with G.S. 35A‑1201(a)(5).

(f)         An advance instruction for mental health treatment may be combined with a health care power of attorney or general power of attorney that is executed in accordance with the requirements of Chapter 32A of the General Statutes so long as each form shall be executed in accordance with its own statute. (1997‑442, s. 2; 1998‑198, s. 2.)



§ 122C-74. Effectiveness and duration; revocation.

§ 122C‑74.  Effectiveness and duration; revocation.

(a)        A validly executed advance instruction becomes effective upon its proper execution and remains valid unless revoked.

(b)        The attending physician or other mental health treatment provider may consider valid and rely upon an advance instruction, or a copy of that advance instruction that is obtained from the Advance Health Care Directive Registry maintained by the Secretary of State pursuant to Article 21 of Chapter 130A of the General Statutes, in the absence of actual knowledge of its revocation or invalidity.

(c)        An attending physician or other mental health treatment provider may presume that a person who executed an advance instruction in accordance with this Part was of sound mind and acted voluntarily when he or she executed the advance instruction.

(d)        An attending physician or other mental health treatment provider shall act in accordance with an advance instruction when the principal has been determined to be incapable. If a patient is incapable, an advance instruction executed in accordance with this Article is presumed to be valid.

(e)        The attending physician or mental health treatment provider shall continue to obtain the principal's informed consent to all mental health treatment decisions when the principal is capable of providing informed consent or refusal, as required by G.S. 122C‑57. Unless the principal is deemed incapable by the attending physician or eligible psychologist, the instructions of the principal at the time of treatment shall supersede the declarations expressed in the principal's advance instruction.

(f)         The fact of a principal's having executed an advance instruction shall not be considered an indication of a principal's capacity to make or communicate mental health treatment decisions at such times as those decisions are required.

(g)        Upon being presented with an advance instruction, an attending physician or other mental health treatment provider shall make the advance instruction a part of the principal's medical record. When acting under authority of an advance instruction, an attending physician or other mental health treatment provider shall comply with the advance instruction unless:

(1)        Compliance, in the opinion of the attending physician or other mental health treatment provider, is not consistent with generally accepted community practice standards of treatment to benefit the principal;

(2)        Compliance is not consistent with the availability of treatments requested;

(3)        Compliance is not consistent with applicable law;

(4)        The principal is committed to a 24‑hour facility pursuant to Article 5 of Chapter 122C of the General Statutes, and treatment is authorized in compliance with G.S. 122C‑57 and rules adopted pursuant to it; or

(5)        Compliance, in the opinion of the attending physician or other mental health treatment provider, is not consistent with appropriate treatment in case of an emergency endangering life or health.

In the event that one part of the advance instruction is unable to be followed because of one or more of the above, all other parts of the advance instruction shall nonetheless be followed.

(h)        If the attending physician or other mental health treatment provider is unwilling at any time to comply with any part or parts of an advance instruction for one or more of the reasons set out in subdivisions (1) through (5) of subsection (g), the attending physician or other mental health care treatment provider shall promptly notify the principal and, if applicable, the health care agent and shall document the reason for not complying with the advance instruction and shall document the notification in the principal's medical record.

(i)         An advance instruction does not limit any authority provided in Article 5 of G.S. 122C either to take a person into custody, or to admit, retain, or treat a person in a facility.

(j)         An advance instruction may be revoked at any time by the principal so long as the principal is not incapable. The principal may exercise this right of revocation in any manner by which the principal is able to communicate an intent to revoke and by notifying the revocation to the treating physician or other mental health treatment provider. The attending physician or other mental health treatment provider shall note the revocation as part of the principal's medical record. (1997‑442, s. 2; 1998‑198, s. 2; 2001‑455, s. 5; 2001‑513, s. 30(b).)



§ 122C-75. Reliance on advance instruction for mental health treatment.

§ 122C‑75.  Reliance on advance instruction for mental health treatment.

(a)        An attending physician or eligible psychologist who in good faith determines that the principal is or is not incapable for the purpose of deciding whether to proceed or not to proceed according to an advance instruction, is not subject to criminal prosecution, civil liability, or professional disciplinary action for making and acting upon that determination.

(b)        In the absence of actual knowledge of the revocation of an advance instruction, no attending physician or other mental health treatment provider shall be subject to criminal prosecution or civil liability or be deemed to have engaged in unprofessional conduct as a result of the provision of treatment to a principal in accordance with this Part unless the absence of actual knowledge resulted from the negligence of the attending physician or mental health treatment provider.

(c)        An attending physician or mental health treatment provider who administers or does not administer mental health treatment according to and in good faith reliance upon the validity of an advance instruction is not subject to criminal prosecution, civil liability, or professional disciplinary action resulting from a subsequent finding of an advance instruction's invalidity.

(d)        No attending physician or mental health treatment provider who administers or does not administer treatment under authorization obtained pursuant to this Part shall incur liability arising out of a claim to the extent that the claim is based on lack of informed consent or authorization for this action.

(e)        This section shall not be construed as affecting or limiting any liability that arises out of a negligent act or omission in connection with the medical diagnosis, care, or treatment of a principal under an advance instruction or that arises out of any deviation from reasonable medical standards. (1997‑442, s. 2; 1998‑198, s. 2.)



§ 122C-76. Penalty.

§ 122C‑76.  Penalty.

It is a Class 2 misdemeanor for a person, without authorization of the principal, willfully to alter, forge, conceal, or destroy an instrument, the reinstatement or revocation of an instrument, or any other evidence or document reflecting the principal's desires and interests, with the intent or effect of affecting a mental health treatment decision.  (1997‑442, s. 2.)



§ 122C-77. Statutory form for advance instruction for mental health treatment.

§ 122C‑77.  Statutory form for advance instruction for mental health treatment.

(a)        This Part shall not be construed to invalidate an advance instruction for mental health treatment that was executed prior to January 1, 1999, and was otherwise valid.

(b)        The use of the following or similar form after the effective date of this Part in the creation of an advance instruction for mental health treatment is lawful, and, when used, it shall specifically meet the requirements and be construed in accordance with the provisions of this Part.

"ADVANCE INSTRUCTION FOR MENTAL HEALTH TREATMENT

I, ___________________________, being an adult of sound mind, willfully and voluntarily make this advance instruction for mental health treatment to be followed if it is determined by a physician or eligible psychologist that my ability to receive and evaluate information effectively or communicate decisions is impaired to such an extent that I lack the capacity to refuse or consent to mental health treatment. "Mental health treatment" means the process of providing for the physical, emotional, psychological, and social needs of the principal. "Mental health treatment" includes electroconvulsive treatment (ECT), commonly referred to as "shock treatment", treatment of mental illness with psychotropic medication, and admission to and retention in a facility for care or treatment of mental illness.

I understand that under G.S. 122C‑57, other than for specific exceptions stated there, mental health treatment may not be administered without my express and informed written consent or, if I am incapable of giving my informed consent, the express and informed consent of my legally responsible person, my health care agent named pursuant to a valid health care power of attorney, or my consent expressed in this advance instruction for mental health treatment. I understand that I may become incapable of giving or withholding informed consent for mental health treatment due to the symptoms of a diagnosed mental disorder. These symptoms may include:

PSYCHOACTIVE MEDICATIONS

If I become incapable of giving or withholding informed consent for mental health treatment, my instructions regarding psychoactive medications are as follows: (Place initials beside choice.)

_______           I consent to the administration of the following medications:

_______           I do not consent to the administration of the following medications:

______________________________________________________________________________

______________________________________________________________________________

Conditions or limitations:___________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

ADMISSION TO AND RETENTION IN FACILITY

If I become incapable of giving or withholding informed consent for mental health treatment, my instructions regarding admission to and retention in a health care facility for mental health treatment are as follows: (Place initials beside choice.)

_______           I consent to being admitted to a health care facility for mental health treatment.

My facility preference is____________________________________________________________

_______           I do not consent to being admitted to a health care facility for mental health treatment.

This advance instruction cannot, by law, provide consent to retain me in a facility for more than 10 days.

Conditions or limitations___________________________________________________________

______________________________________________________________________________

ADDITIONAL INSTRUCTIONS

These instructions shall apply during the entire length of my incapacity.

In case of mental health crisis, please contact:

1.         Name:________________________________________________________________

Home Address:______________________________________________________

Home Telephone Number:_____________________________________________

Work Telephone Number:______________________________________________

Relationship to Me:___________________________________________________

2.         Name:________________________________________________________________

Home Address:______________________________________________________

Home Telephone Number:_____________________________________________

Work Telephone Number:______________________________________________

Relationship to Me:___________________________________________________

3.         My Physician:

Name:_____________________________________________________________

Telephone Number:___________________________________________________

4.         My Therapist:

Name:_____________________________________________________________

Telephone Number:___________________________________________________

The following may cause me to experience a mental health crisis:

______________________________________________________________________________

______________________________________________________________________________

The following may help me avoid a hospitalization:________________________________________

______________________________________________________________________________

______________________________________________________________________________

I generally react to being hospitalized as follows:_________________________________________

______________________________________________________________________________

______________________________________________________________________________

Staff of the hospital or crisis unit can help me by doing the following:

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

I give permission for the following person or people to visit me:

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

Instructions concerning any other medical interventions, such as electroconvulsive (ECT) treatment (commonly referred to as "shock treatment"):

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

Other instructions:________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

_______           I have attached an additional sheet of instructions to be followed and considered part of this advance instruction.

SHARING OF INFORMATION BY PROVIDERS

I understand that the information in this document may be shared by my mental health treatment provider with any other mental health treatment provider who may serve me when necessary to provide treatment in accordance with this advance instruction.

Other instructions about sharing of information:

______________________________________________________________________________

______________________________________________________________________________

SIGNATURE OF PRINCIPAL

By signing here, I indicate that I am mentally alert and competent, fully informed as to the contents of this document, and understand the full impact of having made this advance instruction for mental health treatment.

Signature of Principal                                                                      Date

NATURE OF WITNESSES

I hereby state that the principal is personally known to me, that the principal signed or acknowledged the principal's signature on this advance instruction for mental health treatment in my presence, that the principal appears to be of sound mind and not under duress, fraud, or undue influence, and that I am not:

a.         The attending physician or mental health service provider or an employee of the physician or mental health treatment provider;

b.         An owner, operator, or employee of an owner or operator of a health care facility in which the principal is a patient or resident; or

c.         Related within the third degree to the principal or to the principal's spouse.

AFFIRMATION OF WITNESSES

We affirm that the principal is personally known to us, that the principal signed or acknowledged the principal's signature on this advance instruction for mental health treatment in our presence, that the principal appears to be of sound mind and not under duress, fraud, or undue influence, and that neither of us is:

A person appointed as an attorney‑in‑fact by this document;

The principal's attending physician or mental health service provider or a relative of the physician or provider;

The owner, operator, or relative of an owner or operator of a facility in which the principal is a patient or resident; or

A person related to the principal by blood, marriage, or adoption.

Witnessed by:

Witness:_____________________________             Date:________________________________

Witness:_____________________________             Date:________________________________

STATE OF NORTH CAROLINA

COUNTY OF____________________________________

CERTIFICATION OF NOTARY PUBLIC

STATE OF NORTH CAROLINA

COUNTY OF

I, __________________________, a Notary Public for the County cited above in the State of North Carolina, hereby certify that ____________________ appeared before me and swore or affirmed to me and to the witnesses in my presence that this instrument is an advance instruction for mental health treatment, and that he/she willingly and voluntarily made and executed it as his/her free act and deed for the purposes expressed in it.

I further certify that _____________________and _____________________, witnesses, appeared before me and swore or affirmed that they witnessed _________________________ sign the attached advance instruction for mental health treatment, believing him/her to be of sound mind; and also swore that at the time they witnessed the signing they were not (i) the attending physician or mental health treatment provider or an employee of the physician or mental health treatment provider and (ii) they were not an owner, operator, or employee of an owner or operator of a health care facility in which the principal is a patient or resident, and (iii) they were not related within the third degree to the principal or to the principal's spouse. I further certify that I am satisfied as to the genuineness and due execution of the instrument.

This is the ____________ day of___________________________,______________________

__________________________________________

Notary Public

My Commission expires:

NOTICE TO PERSON MAKING AN INSTRUCTION FOR MENTAL HEALTH TREATMENT

This is an important legal document. It creates an instruction for mental health treatment. Before signing this document you should know these important facts:

This document allows you to make decisions in advance about certain types of mental health treatment. The instructions you include in this declaration will be followed if a physician or eligible psychologist determines that you are incapable of making and communicating treatment decisions. Otherwise you will be considered capable to give or withhold consent for the treatments. Your instructions may be overridden if you are being held in accordance with civil commitment law. Under the Health Care Power of Attorney you may also appoint a person as your health care agent to make treatment decisions for you if you become incapable. You have the right to revoke this document at any time you have not been determined to be incapable. YOU MAY NOT REVOKE THIS ADVANCE INSTRUCTION WHEN YOU ARE FOUND INCAPABLE BY A PHYSICIAN OR OTHER AUTHORIZED MENTAL HEALTH TREATMENT PROVIDER. A revocation is effective when it is communicated to your attending physician or other provider. The physician or other provider shall note the revocation in your medical record. To be valid, this advance instruction must be signed by two qualified witnesses, personally known to you, who are present when you sign or acknowledge your signature. It must also be acknowledged before a notary public.

NOTICE TO PHYSICIAN OR OTHER MENTAL HEALTH TREATMENT PROVIDER

Under North Carolina law, a person may use this advance instruction to provide consent for future mental health treatment if the person later becomes incapable of making those decisions. Under the Health Care Power of Attorney the person may also appoint a health care agent to make mental health treatment decisions for the person when incapable. A person is "incapable" when in the opinion of a physician or eligible psychologist the person currently lacks sufficient understanding or capacity to make and communicate mental health treatment decisions. This document becomes effective upon its proper execution and remains valid unless revoked. Upon being presented with this advance instruction, the physician or other provider must make it a part of the person's medical record. The attending physician or other mental health treatment provider must act in accordance with the statements expressed in the advance instruction when the person is determined to be incapable, unless compliance is not consistent with G.S. 122C‑74(g). The physician or other mental health treatment provider shall promptly notify the principal and, if applicable, the health care agent, and document noncompliance with any part of an advance instruction in the principal's medical record. The physician or other mental health treatment provider may rely upon the authority of a signed, witnessed, dated, and notarized advance instruction, as provided in G.S. 122C‑75. (1997‑442, s. 2; 1998‑198, s. 2; 1998‑217, s. 53(a)(5).)



§ 122C-78. Reserved for future codification purposes.

§ 122C‑78.  Reserved for future codification purposes.



§ 122C-79. Reserved for future codification purposes.

§ 122C‑79.  Reserved for future codification purposes.



§ 122C-80. Criminal history record check required for certain applicants for employment.

Article 3A.

Miscellaneous Provisions.

§ 122C‑80.  Criminal history record check required for certain applicants for employment.

(a)        Definition.  As used in this section, the term "provider" applies to an area authority/county program and any provider of mental health, developmental disability, and substance abuse services that is licensable under Article 2 of this Chapter.

(b)        Requirement.  An offer of employment by a provider licensed under this Chapter to an applicant to fill a position that does not require the applicant to have an occupational license is conditioned on consent to a State and national criminal history record check of the applicant. If the applicant has been a resident of this State for less than five years, then the offer of employment is conditioned on consent to a State and national criminal history record check of the applicant. The national criminal history record check shall include a check of the applicant's fingerprints. If the applicant has been a resident of this State for five years or more, then the offer is conditioned on consent to a State criminal history record check of the applicant. A provider shall not employ an applicant who refuses to consent to a criminal history record check required by this section. Except as otherwise provided in this subsection, within five business days of making the conditional offer of employment, a provider shall submit a request to the Department of Justice under G.S. 114‑19.10 to conduct a criminal history record check required by this section or shall submit a request to a private entity to conduct a State criminal history record check required by this section. Notwithstanding G.S. 114‑19.10, the Department of Justice shall return the results of national criminal history record checks for employment positions not covered by Public Law 105‑277 to the Department of Health and Human Services, Criminal Records Check Unit. Within five business days of receipt of the national criminal history of the person, the Department of Health and Human Services, Criminal Records Check Unit, shall notify the provider as to whether the information received may affect the employability of the applicant. In no case shall the results of the national criminal history record check be shared with the provider. Providers shall make available upon request verification that a criminal history check has been completed on any staff covered by this section. A county that has adopted an appropriate local ordinance and has access to the Division of Criminal Information data bank may conduct on behalf of a provider a State criminal history record check required by this section without the provider having to submit a request to the Department of Justice. In such a case, the county shall commence with the State criminal history record check required by this section within five business days of the conditional offer of employment by the provider. All criminal history information received by the provider is confidential and may not be disclosed, except to the applicant as provided in subsection (c) of this section. For purposes of this subsection, the term "private entity" means a business regularly engaged in conducting criminal history record checks utilizing public records obtained from a State agency.

(c)        Action.  If an applicant's criminal history record check reveals one or more convictions of a relevant offense, the provider shall consider all of the following factors in determining whether to hire the applicant:

(1)        The level and seriousness of the crime.

(2)        The date of the crime.

(3)        The age of the person at the time of the conviction.

(4)        The circumstances surrounding the commission of the crime, if known.

(5)        The nexus between the criminal conduct of the person and the job duties of the position to be filled.

(6)        The prison, jail, probation, parole, rehabilitation, and employment records of the person since the date the crime was committed.

(7)        The subsequent commission by the person of a relevant offense.

The fact of conviction of a relevant offense alone shall not be a bar to employment; however, the listed factors shall be considered by the provider. If the provider disqualifies an applicant after consideration of the relevant factors, then the provider may disclose information contained in the criminal history record check that is relevant to the disqualification, but may not provide a copy of the criminal history record check to the applicant.

(d)        Limited Immunity.  A provider and an officer or employee of a provider that, in good faith, complies with this section shall be immune from civil liability for:

(1)        The failure of the provider to employ an individual on the basis of information provided in the criminal history record check of the individual.

(2)        Failure to check an employee's history of criminal offenses if the employee's criminal history record check is requested and received in compliance with this section.

(e)        Relevant Offense.  As used in this section, "relevant offense" means a county, state, or federal criminal history of conviction or pending indictment of a crime, whether a misdemeanor or felony, that bears upon an individual's fitness to have responsibility for the safety and well‑being of persons needing mental health, developmental disabilities, or substance abuse services. These crimes include the criminal offenses set forth in any of the following Articles of Chapter 14 of the General Statutes: Article 5, Counterfeiting and Issuing Monetary Substitutes; Article 5A, Endangering Executive and Legislative Officers; Article 6, Homicide; Article 7A, Rape and Other Sex Offenses; Article 8, Assaults; Article 10, Kidnapping and Abduction; Article 13, Malicious Injury or Damage by Use of Explosive or Incendiary Device or Material; Article 14, Burglary and Other Housebreakings; Article 15, Arson and Other Burnings; Article 16, Larceny; Article 17, Robbery; Article 18, Embezzlement; Article 19, False Pretenses and Cheats; Article 19A, Obtaining Property or Services by False or Fraudulent Use of Credit Device or Other Means; Article 19B, Financial Transaction Card Crime Act; Article 20, Frauds; Article 21, Forgery; Article 26, Offenses Against Public Morality and Decency; Article 26A, Adult Establishments; Article 27, Prostitution; Article 28, Perjury; Article 29, Bribery; Article 31, Misconduct in Public Office; Article 35, Offenses Against the Public Peace; Article 36A, Riots and Civil Disorders; Article 39, Protection of Minors; Article 40, Protection of the Family; Article 59, Public Intoxication; and Article 60, Computer‑Related Crime. These crimes also include possession or sale of drugs in violation of the North Carolina Controlled Substances Act, Article 5 of Chapter 90 of the General Statutes, and alcohol‑related offenses such as sale to underage persons in violation of G.S. 18B‑302 or driving while impaired in violation of G.S. 20‑138.1 through G.S. 20‑138.5.

(f)         Penalty for Furnishing False Information.  Any applicant for employment who willfully furnishes, supplies, or otherwise gives false information on an employment application that is the basis for a criminal history record check under this section shall be guilty of a Class A1 misdemeanor.

(g)        Conditional Employment.  A provider may employ an applicant conditionally prior to obtaining the results of a criminal history record check regarding the applicant if both of the following requirements are met:

(1)        The provider shall not employ an applicant prior to obtaining the applicant's consent for criminal history record check as required in subsection (b) of this section or the completed fingerprint cards as required in G.S. 114‑19.10.

(2)        The provider shall submit the request for a criminal history record check not later than five business days after the individual begins conditional employment. (2000‑154, s. 4; 2001‑155, s. 1; 2004‑124, ss. 10.19D(c), (h); 2005‑4, ss. 1, 2, 3, 4, 5(a); 2007‑444, s. 3.)



§ 122C-81. National accreditation benchmarks.

§ 122C‑81.  National accreditation benchmarks.

(a)        As used in this section, the term:

(1)        "National accreditation" applies to accreditation by an entity approved by the Secretary that accredits mental health, developmental disabilities, and substance abuse services.

(2)        "Provider" applies to only those providers of services, including facilities, requiring national accreditation, which services are designated by the Secretary pursuant to subsection (b) of this section.

(b)        The Secretary, through the Medicaid State Plan, Medicaid waiver, or rules adopted by the Secretary, shall designate the mental health, developmental disabilities, and substance abuse services that require national accreditation.

(c)        Providers enrolled with the Medicaid program prior to July 1, 2008, and providing services that require national accreditation approved by the Secretary pursuant to subsection (b) of this section, shall successfully complete national accreditation requirements within three years of enrollment with the Medicaid program. Providers shall meet the following benchmarks to ensure continuity of care for consumers in the event the provider does not make sufficient progress in achieving national accreditation in a timely manner:

(1)        Nine months prior to the accreditation deadline  Formal selection of an accrediting agency as documented by a letter from the agency to the provider acknowledging the provider's selection of that accrediting agency. A provider failing to meet this benchmark shall be prohibited from admitting new clients to service. If a provider fails to meet this benchmark, then the LMEs shall work with the provider to transfer all the provider's entire case load to another provider within four months of the date of the provider's failure to meet the benchmark. The transfer of the case load shall be in increments such that not fewer than twenty‑five percent (25%) of the provider's total caseload shall be transferred per month. The Department shall terminate the provider's enrollment in the Medicaid program within four months of the provider's failure to meet the benchmark.

(2)        Six months prior to the accreditation deadline  An on‑site accreditation review scheduled by the accrediting agency as documented by a letter from the agency to the facility. A provider failing to meet this benchmark will be prohibited from admitting new clients to service. If a provider fails to meet this benchmark, then the LMEs shall work with the provider to transfer the provider's entire case load to another provider within three months of the date of the provider's failure to meet the benchmark. The transfer of the case load shall be in increments such that not fewer than thirty‑three percent (33%) of the provider's total caseload shall be transferred per month. The Department shall terminate the provider's enrollment in the Medicaid program within three months of the provider's failure to meet the benchmark.

(3)        Three months prior to the accreditation deadline  Completion of an on‑site accreditation review, receipt of initial feedback from accrediting agency, and submission of a Plan of Correction for any deficiencies noted by the accrediting agency. A provider failing to meet this benchmark shall be prohibited from admitting new clients to service. If a provider fails to meet this benchmark, then the LMEs shall work with the provider to transfer the provider's entire case load to another provider within two months of the date of the provider's failure to meet the benchmark. The transfer of the case load shall be in increments such that not fewer than fifty percent (50%) of the provider's total caseload shall be transferred per month. The Department shall terminate the provider's enrollment in the Medicaid program within two months of the provider's failure to meet the benchmark.

(4)        Accreditation deadline  Approval as fully accredited by the national accrediting agency. A provider failing to meet this requirement shall be prohibited from admitting new clients to service. The LMEs will work with a provider failing to meet this deadline to transition clients currently receiving service to other providers within 60 days. The Department shall terminate the provider's enrollment in the Medicaid program within 60 days of the provider's failure to meet the benchmark.

(5)        A provider that has its enrollment terminated in the Medicaid program as a result of failure to meet benchmarks for national accreditation or failure to continue to be nationally accredited may not apply for re‑enrollment in the Medicaid program for at least one year following its enrollment termination.

(d)        Providers enrolled in the Medicaid program or contracting for State‑funded services on or after July 1, 2008, and providing services which require national accreditation shall successfully complete all accreditation requirements and be awarded national accreditation within one year of enrollment in the Medicaid program or within two years following the provider's first contract to deliver a State‑funded service requiring national accreditation. Providers providing services that require national accreditation shall be required to discontinue service delivery and shall have their Medicaid enrollment and any service contracts terminated if they do not meet the following benchmarks for demonstrating sufficient progress in achieving national accreditation following the date of enrollment in the Medicaid program or initial contract for State‑funded services:

(1)        Three months  On‑site accreditation review scheduled by accrediting agency as documented by a letter from the agency to the provider and completion of self‑study and self‑evaluation protocols distributed by the selected accrediting agency.

(2)        Six months  On‑site accreditation review scheduled by accrediting agency as documented by a letter from the agency to the provider.

(3)        Nine months  Completion of on‑site accreditation review, receipt of initial feedback from accrediting agency, plan to address any deficiencies identified developed.

(4)        If a provider's Medicaid enrollment or service delivery contracts are terminated as a result of failure to meet accreditation benchmarks or failure to continue to be nationally accredited, the provider will work with the LME to transition consumers served by the provider to other service providers in an orderly fashion within 60 days of notification by the LME of such failure.

(5)        A provider that has its Medicaid enrollment or service delivery contracts terminated as a result of failure to meet accreditation benchmarks or failure to continue to be nationally accredited may not reapply for enrollment in the Medicaid program or enter into any new service delivery contracts for at least one year following enrollment or contract termination.  (2008‑107, s. 10.15A(c).)



§ 122C-101. Policy.

Article 4.

Organization and System for Delivery of Mental Health, Developmental Disabilities, and Substance Abuse Services.

Part 1. Policy.

§ 122C‑101.  Policy.

Within the public system of mental health, developmental disabilities, and substance abuse services, there are area, county, and State facilities. An area authority or county program is the locus of coordination among public services for clients of its catchment area. (1985, c. 589, s. 2; 1989, c. 625, s. 13; 1993, c. 396, s. 3; 2001‑437, s. 1.4.)



§ 122C-102. State Plan for Mental Health, Developmental Disabilities, and Substance Abuse Services; system performance measures.

§ 122C‑102.  State Plan for Mental Health, Developmental Disabilities, and Substance Abuse Services; system performance measures.

(a)        Purpose of State Plan.  The Department shall develop and implement a State Plan for Mental Health, Developmental Disabilities, and Substance Abuse Services. The purpose of the State Plan is to provide a strategic template regarding how State and local resources shall be organized and used to provide services. The State Plan shall be issued every three years beginning July 1, 2007. It shall identify specific goals to be achieved by the Department, area authorities, and county programs over a three‑year period of time and benchmarks for determining whether progress is being made towards those goals. It shall also identify data that will be used to measure progress towards the specified goals. In order to increase the ability of the State, area authorities, county programs, private providers, and consumers to successfully implement the goals of the State Plan, the Department shall not adopt or implement policies that are inconsistent with the State Plan without first consulting with the Joint Legislative Oversight Committee on Mental Health, Developmental Disabilities, and Substance Abuse Services.

(b)        Content of State Plan.  The State Plan shall include the following:

(1)        Vision and mission of the State Mental Health, Developmental Disabilities, and Substance Abuse Services system.

(2)        Repealed by Session Laws 2006‑142, s. 2(a), effective July 19, 2006.

(3)        Protection of client rights and consumer involvement in planning and management of system services.

(4)        Provision of services to targeted populations, including criteria for identifying targeted populations.

(5)        Compliance with federal mandates in establishing service priorities in mental health, developmental disabilities, and substance abuse.

(6)        Description of the core services that are available to all individuals in order to improve consumer access to mental health, developmental disabilities, and substance abuse services at the local level.

(7)        Service standards for the mental health, developmental disabilities, and substance abuse services system.

(8)        Implementation of the uniform portal process.

(9)        Strategies and schedules for implementing the service plan, including consultation on Medicaid policy with area and county programs, qualified providers, and others as designated by the Secretary, intersystem collaboration, promotion of best practices, technical assistance, outcome‑based monitoring, and evaluation.

(10)      A plan for coordination of the State Plan for Mental Health, Developmental Disabilities, and Substance Abuse Services with the Medicaid State Plan, and NC Health Choice.

(11)      A business plan to demonstrate efficient and effective resource management of the mental health, developmental disabilities, and substance abuse services system, including strategies for accountability for non‑Medicaid and Medicaid services.

(12)      Strategies and schedules for implementing a phased in plan to eliminate disparities in the allocation of State funding across county programs and area authorities by January 1, 2007, including methods to identify service gaps and to ensure equitable use of State funds to fill those gaps among all counties.

(c)        State Performance Measures.  The State Plan shall also include a mechanism for measuring the State's progress towards increased performance on the following matters: access to services, consumer‑focused outcomes, individualized planning and supports, promotion of best practices, quality management systems, system efficiency and effectiveness, and prevention and early intervention. Beginning October 1, 2006, and every six months thereafter, the Secretary shall report to the General Assembly and the Joint Legislative Oversight Committee on Mental Health, Developmental Disabilities, and Substance Abuse Services, on the State's progress in these performance areas. (2001‑437, s. 1.5; 2006‑142, s. 2(a).)



§§ 122C-103 through 122C-110. Reserved for future codification purposes.

§§ 122C‑103 through 122C‑110.  Reserved for future codification purposes.



§ 122C-111. Administration.

Part 2. State, County and Area Authority.

§ 122C‑111.  Administration.

The Secretary shall administer and enforce the provisions of this Chapter and the rules of the Commission and shall operate State facilities. An area director or program director shall (i) manage the public mental health, developmental disabilities, and substance abuse system for the area authority or county program according to the local business plan, and (ii) enforce applicable State laws, rules of the Commission, and rules of the Secretary. The Secretary in cooperation with area and county program directors and State facility directors shall provide for the coordination of public services between area authorities, county programs, and State facilities. The area authority or county program shall monitor the provision of mental health, developmental disabilities, and substance abuse services for compliance with the law, which monitoring and management shall not supersede or duplicate the regulatory authority or functions of agencies of the Department. (1963, c. 1166, s. 3; 1973, c. 476, s. 133; 1985, c. 589, s. 2; 2001‑437, s. 1.6; 2002‑164, s. 4.2; 2006‑142, s. 4(b).)



§ 122C-112: Repealed by Session Laws 2001-437, s. 1.7(a), effective July 1, 2002.

§ 122C‑112: Repealed by Session Laws 2001‑437, s. 1.7(a), effective July 1, 2002.



§ 122C-112.1. Powers and duties of the Secretary.

§ 122C‑112.1.  Powers and duties of the Secretary.

(a)        The Secretary shall do all of the following:

(1)        Oversee development and implementation of the State Plan for Mental Health, Developmental Disabilities, and Substance Abuse Services.

(2)        Enforce the provisions of this Chapter and the rules of the Commission and the Secretary.

(3)        Establish a process and criteria for the submission, review, and approval or disapproval of LME business plans submitted by area authorities and county programs for the management of mental health, developmental disabilities, and substance abuse services.

(4)        Adopt rules specifying the content and format of LME business plans.

(5)        Review LME business plans and, upon approval of the plan, certify the submitting area authority or county program to manage the delivery of mental health, developmental disabilities, and substance abuse services in the applicable catchment area.

(6)        Establish comprehensive, cohesive oversight and monitoring procedures and processes to ensure continuous compliance by area authorities, county programs, and all providers of public services with State and federal policy, law, and standards. The procedures shall include the development and use of critical performance measures and report cards for each area authority and county program.

(7)        Conduct regularly scheduled monitoring and oversight of area authority, county programs, and all providers of public services. Monitoring and oversight shall be used to assess compliance with the LME business plan and implementation of core LME functions. Monitoring shall also include the examination of LME and provider performance on outcome measures including adherence to best practices, the assessment of consumer satisfaction, and the review of client rights complaints.

(8)        Make findings and recommendations based on information and data collected pursuant to subdivision (7) of this subsection and submit these findings and recommendations to the applicable area authority board, county program director, board of county commissioners, providers of public services, and to the Local Consumer Advocacy Office.

(9)        Provide ongoing and focused technical assistance to area authorities and county programs in the implementation of the LME functions and the establishment and operation of community‑based programs. The technical assistance required under this subdivision includes, but is not limited to, the technical assistance required under G.S. 122C‑115.4(d)(2). The Secretary shall include in the State Plan a mechanism for monitoring the Department's success in implementing this duty and the progress of area authorities and county programs in achieving these functions.

(10)      Operate State facilities and adopt rules pertaining to their operation.

(11)      Develop a unified system of services provided at the community level, by State facilities, and by providers enrolled or under a contract with the State and an area authority or county program.

(12)      Adopt rules governing the expenditure of all funds for mental health, developmental disabilities, and substance abuse programs and services.

(13)      Adopt rules to implement the appeal procedure authorized by G.S. 122C‑151.2.

(14)      Implement the uniform portal process developed under rules adopted by the Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services in accordance with G.S. 122C‑114.

(15)      Except as provided in G.S. 122C‑26(4), adopt rules establishing procedures for waiver of rules adopted by the Secretary under this Chapter.

(16)      Notify the clerks of superior court of changes in the designation of State facility regions and of facilities designated under G.S. 122C‑252.

(17)      Promote public awareness and understanding of mental health, mental illness, developmental disabilities, and substance abuse.

(18)      Administer and enforce rules that are conditions of participation for federal or State financial aid.

(19)      Carry out G.S. 122C‑361.

(20)      Monitor the fiscal and administrative practices of area authorities and county programs to ensure that the programs are accountable to the State for the management and use of federal and State funds allocated for mental health, developmental disabilities, and substance abuse services. The Secretary shall ensure maximum accountability by area authorities and county programs for rate‑setting methodologies, reimbursement procedures, billing procedures, provider contracting procedures, record keeping, documentation, and other matters pertaining to financial management and fiscal accountability. The Secretary shall further ensure that the practices are consistent with professionally accepted accounting and management principles.

(21)      Provide technical assistance, including conflict resolution, to counties in the development and implementation of area authority and county program business plans and other matters, as requested by the county.

(22)      Develop a methodology to be used for calculating county resources to reflect cash and in‑kind contributions of the county.

(23)      Adopt rules establishing program evaluation and management of mental health, developmental disabilities, and substance abuse services.

(24)      Adopt rules regarding the requirements of the federal government for grants‑in‑aid for mental health, developmental disabilities, or substance abuse programs which may be made available to area authorities or county programs or the State. This section shall be liberally construed in order that the State and its citizens may benefit from the grants‑in‑aid.

(25)      Adopt rules for determining minimally adequate services for purposes of G.S. 122C‑124.1 and G.S. 122C‑125.

(26)      Establish a process for approving area authorities and county programs to provide services directly in accordance with G.S. 122C‑141.

(27)      Sponsor training opportunities in the fields of mental health, developmental disabilities, and substance abuse.

(28)      Enforce the protection of the rights of clients served by State facilities, area authorities, county programs, and providers of public services.

(29)      Adopt rules for the enforcement of the protection of the rights of clients being served by State facilities, area authorities, county programs, and providers of public services.

(30)      Prior to requesting approval to close a State facility under G.S. 122C‑181(b):

a.         Notify the Joint Legislative Commission on Governmental Operations, the Joint Legislative Committee on Mental Health, Developmental Disabilities, and Substance Abuse Services, and members of the General Assembly who represent catchment areas affected by the closure; and

b.         Present a plan for the closure to the members of the Joint Legislative Committee on Mental Health, Developmental Disabilities, and Substance Abuse Services, the House of Representatives Appropriations Subcommittee on Health and Human Services, and the Senate Appropriations Committee on Health and Human Services for their review, advice, and recommendations. The plan shall address specifically how patients will be cared for after closure, how support services to community‑based agencies and outreach services will be continued, and the impact on remaining State facilities. In implementing the plan, the Secretary shall take into consideration the comments and recommendations of the committees to which the plan is presented under this subdivision.

(31)      Ensure that the State Plan for Mental Health, Developmental Disabilities, and Substance Abuse Services is coordinated with the Medicaid State Plan and NC Health Choice.

(32)      Implement standard forms, quality measures, contracts, processes, and procedures to be used by all area authorities and county programs with other public and private service providers. The Secretary shall consult with LMEs, CFACs, counties, and qualified providers regarding the development of any forms, processes, and procedures required under this subdivision. Any document, process, or procedure developed under this subdivision shall place an obligation upon providers to transmit to LMEs timely client information and outcome data. The Secretary shall also adopt rules regarding what constitutes a clean claim for purposes of billing.

When implementing this subdivision, the Secretary shall balance the need for LMEs to exercise discretion in the discharge of their LME functions with the need of qualified providers for a uniform system of doing business with public entities.

(33)      Develop and implement critical performance indicators to be used to hold LMEs accountable for managing the mental health, developmental disabilities, and substance abuse services system. The performance system indicators shall be implemented no later than July 1, 2007.

(34)      Adopt rules for the implementation of a co‑payment graduated schedule to be used by LMEs and by contractual provider agencies under G.S. 122C‑146. The co‑payment graduated schedule shall be developed to require a co‑payment for services identified by the Secretary. Families whose family income is three hundred percent (300%) or greater of the federal poverty level are eligible for services with the applicable co‑payment.

(35)      Develop and adopt rules governing a statewide data system containing waiting list information obtained annually from each LME as required under G.S. 122C‑115.4(b)(8). The rules adopted shall establish standardized criteria to be used by LMEs to ensure that the waiting list data are consistent across LMEs. The Department shall use data collected from LMEs under G.S. 122C‑115.4(b)(8) for statewide planning and needs projections. The creation of the statewide waiting list data system does not create an entitlement to services for individuals on the waiting list. The Department shall report annually to the Joint Legislative Oversight Committee on Mental Health, Developmental Disabilities, and Substance Abuse Services its recommendations based on data obtained annually from each LME. The report shall indicate the services that are most needed throughout the State, plans to address unmet needs, and any cost projections for providing needed services.

(36)      The Department shall ensure that developmental disability services funded from State appropriations to or allocations from the Division of Mental Health, Developmental Disabilities, and Substance Abuse Services, including CAP‑MRDD are authorized on a quarterly, semiannual, or annual basis, in accordance with guidelines issued by the Department, unless a change in the individual's person‑centered plan indicates a different authorization frequency.

(37)      The Department shall develop new developmental disability service definitions for developmental disability services funded from State appropriations to or allocations from the Division of Mental Health, Developmental Disabilities, and Substance Abuse Services, including CAP‑MRDD that allow for person‑centered and self‑directed supports.

(b)        The Secretary may do the following:

(1)        Acquire, by purchase or otherwise in the name of the Department, equipment, supplies, and other personal property necessary to carry out the mental health, developmental disabilities, and substance abuse programs.

(2)        Promote and conduct research in the fields of mental health, developmental disabilities, and substance abuse; promote best practices.

(3)        Receive donations of money, securities, equipment, supplies, or any other personal property of any kind or description that shall be used by the Secretary for the purpose of carrying out mental health, developmental disabilities, and substance abuse programs. Any donations shall be reported to the Office of State Budget and Management as determined by that office.

(4)        Accept, allocate, and spend any federal funds for mental health, developmental disabilities, and substance abuse activities that may be made available to the State by the federal government. This Chapter shall be liberally construed in order that the State and its citizens may benefit fully from these funds. Any federal funds received shall be deposited with the Department of State Treasurer and shall be appropriated by the General Assembly for the mental health, developmental disabilities, or substance abuse purposes specified.

(5)        Enter into agreements authorized by G.S. 122C‑346.

(6)        Notwithstanding G.S. 126‑18, authorize funds for contracting with a person, firm, or corporation for aid or assistance in locating, recruiting, or arranging employment of health care professionals in any facility listed in G.S. 122C‑181.

(7)        Contract with one or more private providers or other public service agencies to serve clients of an area authority or county program and reallocate program funds to pay for services under the contract if the Secretary finds all of the following:

a.         The area authority or county program refuses or has failed to provide the services to clients within its catchment area, or provide specialty services in another catchment area, in a manner that is at least adequate.

b.         Clients within the area authority or county program catchment area will either not be served or will suffer an unreasonable hardship if required to obtain the services from another area authority or county program.

c.         There is at least one private provider or public service agency within the area authority or county program catchment area, or within reasonable proximity to the catchment area, willing and able to provide services under contract.

Before contracting with a private provider as authorized under this subdivision, the Secretary shall provide written notification to the area authority or county program and to the applicable participating boards of county commissioners of the Secretary's intent to contract and shall provide the area authority or county program and the applicable participating boards of county commissioners an opportunity to be heard.

(8)        Contract with one or more private providers or other public service agencies to serve clients from more than one area authority or county program and reallocate the funds of the applicable programs to pay for services under the contract if the Secretary finds either that there is no other area authority or county program available to act as the administrative entity under contract with the provider or that the area authority or county program refuses or has failed to properly manage and administer the contract with the contract provider, and clients will either not be served or will suffer unreasonable hardship if services are not provided under the contract. Before contracting with a private provider as authorized under this subdivision, the Secretary shall provide written notification to the area authority or county program and the applicable participating boards of county commissioners of the Secretary's intent to contract and shall provide the area authority or county program and the applicable participating boards of county commissioners an opportunity to be heard.

(9)        Require reports of client characteristics, staffing patterns, agency policies or activities, services, or specific financial data of the area authority, county program, and providers of public services. The reports shall not identify individual clients of the area authority or county program unless specifically required by State law or by federal law or regulation or unless valid consent for the release has been given by the client or legally responsible person.  (2001‑437, s. 1.7(b); 2006‑142, s. 4(m); 2007‑410, s. 2; 2007‑504, s. 2.2; 2009‑186, s. 2.)



§ 122C-113. Cooperation between Secretary and other agencies.

§ 122C‑113.  Cooperation between Secretary and other agencies.

(a)        The Secretary shall cooperate with other State agencies to coordinate services for the treatment and habilitation of individuals who are mentally ill, developmentally disabled, or substance abusers. The Secretary shall also coordinate with these agencies to provide public education to promote a better understanding of mental illness, developmental disabilities, and substance abuse.

(b)        The Secretary shall promote cooperation among area facilities, State facilities, and local agencies to facilitate the provision of services to individuals who are mentally ill, developmentally disabled, or substance abusers.

(b1)      The Secretary shall cooperate with the State Board of Education and the Department of Juvenile Justice and Delinquency Prevention in coordinating the responsibilities of the Department of Health and Human Services, the State Board of Education, the Department of Juvenile Justice and Delinquency Prevention, and the Department of Public Instruction for adolescent substance abuse programs. The Department of Health and Human Services, through its Division of Mental Health, Developmental Disabilities, and Substance Abuse Services, in cooperation with the Department of Juvenile Justice and Delinquency Prevention, shall be responsible for intervention and treatment in non‑school based programs. The State Board of Education and the Department of Public Instruction, in consultation with the Department of Juvenile Justice and Delinquency Prevention, shall have primary responsibility for in‑school education, identification, and intervention services, including student assistance programs.

(c)        The Secretary shall adopt rules to assure this coordination. (1963, c. 1166, s. 3; 1973, c. 476, s. 133; 1977, c. 679, s. 7; 1981, c. 51, s. 3; 1985, c. 589, s. 2; 1987, c. 863, s. 1; 1989, c. 625, s. 14; 1993, c. 522, s. 9; 1997‑443, s. 11A.118(a); 1998‑202, s. 4(s); 2000‑137, s. 4(v).)



§ 122C-114. Powers and duties of the Commission.

§ 122C‑114.  Powers and duties of the Commission.

(a)        The Commission shall have authority as provided by this Chapter, Chapters 90 and 148 of the General Statutes, and by G.S. 143B‑147.

(b)        The Commission shall adopt rules regarding all of the following:

(1)        The development of a process for screening, triage, and referral, including a uniform portal process, for implementation by the Secretary as required under G.S. 122C‑112.1(14).

(2)        LME monitoring and endorsement of providers of mental health, developmental disabilities, and substance abuse services.

(3)        LME provision of technical assistance to providers of mental health, developmental disabilities, and substance abuse services.

(4)        The requirements of a qualified public or private provider as that term is used in G.S. 122C‑141. In adopting rules under this subsection, the Commission shall take into account the need to ensure fair competition among providers. (C.S., s. 6153; 1929, c. 265, s. 1; 1933, c. 342, s. 1; 1943, cc. 32, 164; 1945, c. 952, s. 9; 1947, c. 537, s. 5; 1957, c. 1232, s. 1; 1959, c. 348, s. 3; c. 1002, s. 3; c. 1028, ss. 1, 2, 3, 5; 1963, c. 451, s. 1; c. 1166, s. 10; 1973, c. 476, s. 133; 1977, c. 679, s. 7; 1981, c. 51, s. 3; 1985, c. 589, s. 2; 2007‑504, s. 2.3.)



§ 122C-115. Duties of counties; appropriation and allocation of funds by counties and cities.

§ 122C‑115.  Duties of counties; appropriation and allocation of funds by counties and cities.

(a)        A county shall provide mental health, developmental disabilities, and substance abuse services through an area authority or through a county program established pursuant to G.S. 122C‑115.1. The catchment area of an area authority or a county program shall contain either a minimum population of at least 200,000 or a minimum of six counties. To the extent this section conflicts with G.S. 153A‑77(a), the provisions of G.S. 153A‑77(a) control.

(a1)      Effective July 1, 2007, the Department of Health and Human Services shall reduce by ten percent (10%) annually the administrative funding for LMEs that do not comply with the catchment area requirements of subsection (a) of this section. However, an LME that does not comply with the catchment area requirements because of a change in county membership shall have 12 months from the effective date of the change to comply with subsection (a) of this section.

(b)        Counties shall and cities may appropriate funds for the support of programs that serve the catchment area, whether the programs are physically located within a single county or whether any facility housing a program is owned and operated by the city or county. Counties and cities may make appropriations for the purposes of this Chapter and may allocate for these purposes other revenues not restricted by law, and counties may fund them by levy of property taxes pursuant to G.S. 153A‑149(c)(22).

(c)        Except as authorized in G.S. 122C‑115.1, within a catchment area designated in the business plan pursuant to G.S. 122C‑115.2, a board of county commissioners or two or more boards of county commissioners jointly shall establish an area authority with the approval of the Secretary.

(d)        Except as otherwise provided in this subsection, counties shall not reduce county appropriations and expenditures for current operations and ongoing programs and services of area authorities or county programs because of the availability of State‑allocated funds, fees, capitation amounts, or fund balance to the area authority or county program. Counties may reduce county appropriations by the amount previously appropriated by the county for one‑time, nonrecurring special needs of the area authority or county program. (1977, c. 568, s. 1; c. 679, s. 7; 1979, c. 358, ss. 5, 23; 1981, c. 51, s. 3; 1985, c. 589, s. 2; 1989, c. 625, s. 14; 1995 (Reg. Sess., 1996), c. 749, s. 1; 1999‑202, s. 1; 2001‑437, s. 1.8; 2004‑124, s. 10.26(a); 2006‑66, s. 10.32(c), (d); 2007‑504, s. 1.3.)



§ 122C-115.1. County governance and operation of mental health, developmental disabilities, and substance abuse services program.

§ 122C‑115.1.  County governance and operation of mental health, developmental disabilities, and substance abuse services program.

(a)        A county may operate a county program for mental health, developmental disabilities, and substance abuse services as a single county or, pursuant to Article 20 of Chapter 160A of the General Statutes, may enter into an interlocal agreement with one or more other counties for the operation of a multicounty program. An interlocal agreement shall provide for the following:

(1)        Adoption and administration of the program budget in accordance with Chapter 159 of the General Statutes.

(2)        Appointment of a program director to carry out the provisions of G.S. 122C‑111 and duties and responsibilities delegated by the county. Except when specifically waived by the Secretary, the program director shall meet all the following minimum qualifications:

a.         Masters degree.

b.         Related experience.

c.         Management experience.

d.         Any other qualifications required under G.S. 122C‑120.1.

(3)        Repealed by Session Laws 2006‑66, s. 10.32(e), effective July 1, 2007.

(4)        Compliance with the provisions of this Chapter and the rules of the Commission and the Secretary.

(5)        Written notification to the Secretary prior to the termination of the interlocal agreement.

(6)        Appointment of an advisory committee. The interlocal agreement shall designate a county manager to whom the advisory committee shall report. The interlocal agreement shall also designate the appointing authorities. The appointing authorities shall make appointments that take into account sufficient citizen participation, equitable representation of the disability groups, and equitable representation of participating counties. The membership shall conform to the requirements provided in G.S. 122C‑118.1.

(b)        Before establishing a county program pursuant to this section, a county board of commissioners shall hold a public hearing with notice published at least 10 days before the hearing.

(c)        A county shall ensure that the county program and the services provided through the county program comply with the provisions of this Chapter and the rules adopted by the Commission and the Secretary.

(d)        A county program shall submit on a quarterly basis to the Secretary and the board of county commissioners service delivery reports that assess the quality and availability of public services within the county program's catchment area. The service delivery reports shall include the types of services delivered, number of recipients served, and services requested but not delivered due to staffing, financial, or other constraints. In addition, at least annually, a progress report shall be submitted to the Secretary and the board of county commissioners. The progress report shall include an assessment of the progress in implementing local service plans, goals, and outcomes. All reports shall be in a format and shall contain any additional information required by the Secretary or board of county commissioners.

(e)        Within 30 days of the end of each quarter of the fiscal year, the program director and finance officer of the county program shall present to each member of the board of county commissioners a budgetary statement and balance sheet that details the assets, liabilities, and fund balance of the county program. This information shall be read into the minutes of the meeting at which it is presented. The program director or finance officer of the county program shall provide to the board of county commissioners ad hoc reports as requested by the board of county commissioners.

(f)         In a single‑county program, the program director shall be appointed by the county manager. In a multicounty program, the program director shall be appointed in accordance with the terms of the interlocal agreement.

Except when specifically waived by the Secretary, the program director in a single county program shall meet all the following minimum qualifications:

(1)        Masters degree.

(2)        Related experience.

(3)        Management experience.

(4)        Any other qualifications required under G.S. 122C‑120.1.

(g)        In a single‑county program, an advisory committee shall be appointed by the board of county commissioners and shall report to the county manager. The appointments shall take into account sufficient citizen participation, equitable representation of the disability groups, and equitable representation of participating counties. The membership shall conform to the requirements in G.S. 122C‑118.1. In a multicounty program, the advisory committee shall be appointed in accordance with the terms of the interlocal agreement.

(h)        The county program may contract to provide services to governmental or private entities, including Employee Assistance Programs.

(i)         Except as otherwise specifically provided, this Chapter applies to counties that provide mental health, developmental disabilities, and substance abuse services through a county program. As used in the applicable sections of this Article, the terms "area authority", "area program", and "area facility" shall be construed to include "county program". The following sections of this Article do not apply to county programs:

(1)        G.S. 122C‑115.3, 122C‑116, 122C‑117, and 122C‑118.1.

(2)        G.S. 122C‑119 and G.S. 122C‑119.1.

(3)        G.S. 122C‑120 and G.S. 122C‑121.

(4)        G.S. 122C‑127.

(5)        G.S. 122C‑147.

(6)        G.S. 122C‑152 and G.S. 122C‑153.

(7)        G.S. 122C‑156.

(8)        G.S. 122C‑158. (2001‑437, s. 1.9; 2006‑66, s. 10.32(e); 2006‑142, s. 4(f), (g), (i), (j).)



§ 122C-115.2. LME business plan required; content, process, certification.

§ 122C‑115.2.  LME business plan required; content, process, certification.

(a)        Every county, through an area authority or county program, shall provide for the development, review, and approval of an LME business plan for the management and delivery of mental health, developmental disabilities, and substance abuse services. An LME business plan shall provide detailed information regarding how the area authority or county program will meet State standards, laws, and rules for ensuring quality mental health, developmental disabilities, and substance abuse services, including outcome measures for evaluating program effectiveness. The business plan shall be in effect for at least three State fiscal years. The Secretary shall develop a model business plan that illustrates compliance with this section, including specific State standards and rules adopted by the Secretary. The Secretary shall provide each LME with the model business plan to assist the LME in developing its business plan.

(b)        Business plans shall include the following:

(1)        Description of how the following core administrative functions will be carried out:

a.         Planning.  Local services plans that identify service gaps and methods for filling the gaps, ensure the availability of an array of services based on consumer needs, provision of core services, equitable service delivery among member counties, and prescribing the efficient and effective use of all funds for targeted services. Local planning shall be an open process involving key stakeholders.

b.         Provider network development.  Ensuring available, qualified providers to deliver services based on the business plan. Development of new providers and monitoring provider performance and service outcomes. Provider network development shall address consumer choice and fair competition. For the purposes of this section, a "qualified provider" means a provider who meets the provider qualifications as defined by rules adopted by the Secretary.

c.         Service management.  Implementation of uniform portal process. Service management shall include appropriate level and intensity of services, management of State hospitals/facilities bed days, utilization management, case management, and quality management. If services are provided directly by the area authority or county program, then the plan shall indicate how consumer choice and fair competition in the marketplace is ensured.

d.         Financial management and accountability.  Carrying out business functions in an efficient and effective manner, cost‑sharing, and managing resources dedicated to the public system.

e.         Service monitoring and oversight.  Ensuring that services provided to consumers and families meet State outcome standards and ensure quality performance by providers in the network.

f.          Evaluation.  Self‑evaluation based on statewide outcome standards and participation in independent evaluation studies.

g.         Collaboration.  Collaborating with other local service systems in ensuring access and coordination of services at the local level. Collaborating with other area authorities and county programs and the State in planning and ensuring the delivery of services.

h.         Access.  Ensuring access to core and targeted services.

(2)        Description of how the following will be addressed:

a.         Reasonable administrative costs based on uniform State criteria for calculating administrative costs and costs or savings anticipated from consolidation.

b.         Proposed reinvestment of savings toward direct services.

c.         Compliance with the catchment area consolidation plan adopted by the Secretary.

d.         Based on rules adopted by the Secretary, method for calculating county resources to reflect cash and in‑kind contributions of the county.

e.         Financial and services accountability and oversight in accordance with State and federal law.

f.          The composition, appointments, selection process, and the process for notifying each board of county commissioners of all appointments made to the area authority board.

g.         The population base of the catchment area to be served.

h.         Use of local funds for the alteration, improvement, and rehabilitation of real property as authorized by and in accordance with G.S. 122C‑147.

i.          The resources available and needed within the catchment area to prevent out‑of‑community placements and shall include input from the community public agencies.

(3)        Other matters determined by the Secretary to be necessary to effectively and efficiently ensure the provision of mental health, developmental disabilities, and substance abuse services through an area authority or county program.

(c)        The county program or area authority proposing the business plan shall submit the proposed plan as approved by the board of county commissioners to the Secretary for review and certification. The Secretary shall review the business plan within 30 days of receipt of the plan. If the business plan meets all of the requirements of State law and standards adopted by the Secretary, then the Secretary shall certify the area authority or county program as a single‑county area authority, a single‑county program, a multicounty area authority, or a multicounty program. A business plan that demonstrates substantial compliance with the model business plan developed by the Secretary shall be deemed as meeting the requirements of State law and standards adopted by the Secretary. Implementation of the certified plan shall begin within 30 days of certification. If the Secretary determines that changes to the plan are necessary, then the Secretary shall so notify the submitting county program or area authority and the applicable participating boards of county commissioners and shall indicate in the notification the changes that need to be made in order for the proposed program to be certified. If the Secretary determines that a business plan needs substantial changes in order to be certifiable, the Secretary shall provide the LME submitting the plan with detailed information on each area of the plan that is in need of change, the particular State law or standard adopted by the Secretary that has not been met, and instructions or assistance on what changes need to be made in order for the plan to be certifiable. The submitting county program or area authority shall have 30 days from receipt of the Secretary's notice to make the requested changes and resubmit the amended plan to the Secretary for review. The Secretary shall provide whatever assistance is necessary to resolve outstanding issues. Amendments to the business plan shall be subject to the approval of the participating boards of county commissioners.

(d)        Annually, in accordance with procedures established by the Secretary, each area authority and county program submitting a business plan shall enter into a memorandum of agreement with the Secretary for the purpose of ensuring that State funds are used in accordance with priorities expressed in the business plan. (2001‑437, s. 1.9; 2002‑164, s. 4.3; 2006‑142, s. 4(c); 2007‑504, s. 2.1.)



§ 122C-115.3. Dissolution of area authority.

§ 122C‑115.3.  Dissolution of area authority.

(a)        Whenever the board of commissioners of each county constituting an area authority determines that the area authority is not operating in the best interests of consumers, it may direct that the area authority be dissolved. In addition, whenever a board of commissioners of a county that is a member of an area authority determines that the area authority is not operating in the best interests of consumers of that county, it may withdraw from the area authority. Dissolution of an area authority or withdrawal from the area authority by a county shall be effective only at the end of the fiscal year in which the action of dissolution or withdrawal transpired.

(b)        Notwithstanding the provisions of subsection (a) of this section, no county shall withdraw from an area authority nor shall an area authority be dissolved without first demonstrating that continuity of services will be assured and without prior approval of the Secretary.

(c)        Prior to withdrawal of a county from an area authority, the county board of commissioners shall hold a public hearing with notice published at least 10 days before the hearing.

(d)        Prior to dissolution of an area authority, the area authority shall hold a public hearing with notice published in every participating county at least 10 days before the hearing.

(e)        Any budgetary surplus available to an area authority at the time of its dissolution shall be distributed to those counties comprising the area authority on the same pro rata basis that the counties appropriated and contributed funds to the area authority's budget during the current fiscal year. Distribution to the counties shall be determined on the basis of an audit of the financial record of the area authority. The area authority board shall select a certified public accountant or an accountant who is subsequently certified by the Local Government Commission to conduct the audit. The audit shall be performed in accordance with G.S. 159‑34. The same method of distribution of funds described in this subsection shall apply when one or more counties of an area authority withdraw from the area authority.

(f)         Funds distributed to counties pursuant to subsection (e) of this section shall be placed in the fund balance of the county program or area authority subsequently established or joined pursuant to G.S. 122C‑115.

(g)        Any liabilities at the time of its dissolution shall be paid from unobligated surplus funds available to the area authority. If unobligated surplus funds are not sufficient to satisfy the total indebtedness of the area authority, then the remaining unsatisfied indebtedness shall be apportioned on the same pro rata basis that the counties appropriated and contributed funds to the area authority's budget during the current fiscal year. (2001‑437, s. 1.9.)



§ 122C-115.4. Functions of local management entities.

§ 122C‑115.4.  Functions of local management entities.

(a)        Local management entities are responsible for the management and oversight of the public system of mental health, developmental disabilities, and substance abuse services at the community level. An LME shall plan, develop, implement, and monitor services within a specified geographic area to ensure expected outcomes for consumers within available resources.

(b)        The primary functions of an LME are designated in this subsection and shall not be conducted by any other entity unless an LME voluntarily enters into a contract with that entity under subsection (c) of this section. The primary functions include all of the following:

(1)        Access for all citizens to the core services and administrative functions described in G.S. 122C‑2. In particular, this shall include the implementation of a 24‑hour a day, seven‑day a week screening, triage, and referral process and a uniform portal of entry into care.

(2)        Provider endorsement, monitoring, technical assistance, capacity development, and quality control. An LME may remove a provider's endorsement if a provider fails to do any of the following:

a.         Meet defined quality criteria.

b.         Adequately document the provision of services.

c.         Provide required staff training.

d.         Provide required data to the LME.

e.         Allow the LME access in accordance with rules established under G.S. 143B‑139.1.

f.          Allow the LME access in the event of an emergency or in response to a complaint related to the health or safety of a client.

If at anytime the LME has reasonable cause to believe a violation of licensure rules has occurred, the LME shall make a referral to the Division of Health Service Regulation. If at anytime the LME has reasonable cause to believe the abuse, neglect, or exploitation of a client has occurred, the LME shall make a referral to the local Department of Social Services, Child Protective Services Program, or Adult Protective Services Program.

(3)        Utilization management, utilization review, and determination of the appropriate level and intensity of services. An LME may participate in the development of person centered plans for any consumer and shall monitor the implementation of person centered plans. An LME shall review and approve person centered plans for consumers who receive State‑funded services and shall conduct concurrent reviews of person centered plans for consumers in the LME's catchment area who receive Medicaid funded services.

(4)        Authorization of the utilization of State psychiatric hospitals and other State facilities. Authorization of eligibility determination requests for recipients under a CAP‑MR/DD waiver.

(5)        Care coordination and quality management. This function involves individual client care decisions at critical treatment junctures to assure clients' care is coordinated, received when needed, likely to produce good outcomes, and is neither too little nor too much service to achieve the desired results. Care coordination is sometimes referred to as "care management." Care coordination shall be provided by clinically trained professionals with the authority and skills necessary to determine appropriate diagnosis and treatment, approve treatment and service plans, when necessary to link clients to higher levels of care quickly and efficiently, to facilitate the resolution of disagreements between providers and clinicians, and to consult with providers, clinicians, case managers, and utilization reviewers. Care coordination activities for high‑risk/high‑cost consumers or consumers at a critical treatment juncture include the following:

a.         Assisting with the development of a single care plan for individual clients, including participating in child and family teams around the development of plans for children and adolescents.

b.         Addressing difficult situations for clients or providers.

c.         Consulting with providers regarding difficult or unusual care situations.

d.         Ensuring that consumers are linked to primary care providers to address the consumer's physical health needs.

e.         Coordinating client transitions from one service to another.

f.          Conducting customer service interventions.

g.         Assuring clients are given additional, fewer, or different services as client needs increase, lessen, or change.

h.         Interfacing with utilization reviewers and case managers.

i.          Providing leadership on the development and use of communication protocols.

j.          Participating in the development of discharge plans for consumers being discharged from a State facility or other inpatient setting who have not been previously served in the community.

(6)        Community collaboration and consumer affairs including a process to protect consumer rights, an appeals process, and support of an effective consumer and family advisory committee.

(7)        Financial management and accountability for the use of State and local funds and information management for the delivery of publicly funded services.

(8)        Each LME shall develop a waiting list of persons with intellectual or developmental disabilities that are waiting for specific services. The LME shall develop the list in accordance with rules adopted by the Secretary to ensure that waiting list data are collected consistently across LMEs. Each LME shall report this data annually to the Department. The data collected should include numbers of persons who are:

a.         Waiting for residential services.

b.         Potentially eligible for CAP‑MRDD.

c.         In need of other services and supports funded from State appropriations to or allocations from the Division of Mental Health, Developmental Disabilities, and Substance Abuse Services, including CAP‑MRDD.

Subject to all applicable State and federal laws and rules established by the Secretary and the Commission, nothing in this subsection shall be construed to preempt or supersede the regulatory or licensing authority of other State or local departments or divisions.

(c)        Subject to subsection (b) of this section and all applicable State and federal laws and rules established by the Secretary, an LME may contract with a public or private entity for the implementation of LME functions designated under subsection (b) of this section.

(d)        Except as provided in G.S. 122C‑124.1 and G.S. 122C‑125, the Secretary may neither remove from an LME nor designate another entity as eligible to implement any function enumerated under subsection (b) of this section unless all of the following applies:

(1)        The LME fails during the previous consecutive three months to achieve a satisfactory outcome on any of the critical performance measures developed by the Secretary under G.S. 122C‑112.1(33).

(2)        The Secretary provides focused technical assistance to the LME in the implementation of the function. The assistance shall continue for at least three months or until the LME achieves a satisfactory outcome on the performance measure, whichever occurs first.

(3)        If, after three months of receiving technical assistance from the Secretary, the LME still fails to achieve or maintain a satisfactory outcome on the critical performance measure, the Secretary shall enter into a contract with another LME or agency to implement the function on behalf of the LME from which the function has been removed.

(e)        Notwithstanding subsection (d) of this section, in the case of serious financial mismanagement or serious regulatory noncompliance, the Secretary may temporarily remove an LME function after consultation with the Joint Legislative Oversight Committee on Mental Health, Developmental Disabilities, and Substance Abuse Services.

(f)         The Commission shall adopt rules regarding the following matters:

(1)        The definition of a high risk consumer. Until such time as the Commission adopts a rule under this subdivision, a high risk consumer means a person who has been assessed as needing emergent crisis services three or more times in the previous 12 months.

(2)        The definition of a high cost consumer. Until such time as the Commission adopts a rule under this subdivision, a high cost consumer means a person whose treatment plan is expected to incur costs in the top twenty percent (20%) of expenditures for all consumers in a disability group.

(3)        The notice and procedural requirements for removing one or more LME functions under subsection (d) of this section.  (2006‑142, s. 4(d); 2007‑323, ss. 10.49(l), (hh); 2007‑484, ss. 18, 43.7(a)‑(c); 2007‑504, s. 1.2; 2008‑107, s. 10.15(cc); 2009‑186, s. 1; 2009‑189, s. 1.)



§ 122C-116. Status of area authority; status of consolidated human services agency.

§ 122C‑116.  Status of area authority; status of consolidated human services agency.

(a)        An area authority is a local political subdivision of the State except that a single county area authority is considered a department of the county in which it is located for the purposes of Chapter 159 of the General Statutes.

(b)        A consolidated human services agency is a department of the county. (1977, c. 568, s. 1; c. 679, s. 7; 1979, c. 358, s. 2; 1981, c. 51, ss. 3, 4; c. 539, s. 1; 1983, c. 280; c. 383, s. 2; 1985, c. 589, s. 2; 1995 (Reg. Sess., 1996), c. 690, s. 10.)



§ 122C-117. Powers and duties of the area authority.

§ 122C‑117.  Powers and duties of the area authority.

(a)        The area authority shall do all of the following:

(1)        Engage in comprehensive planning, budgeting, implementing, and monitoring of community‑based mental health, developmental disabilities, and substance abuse services.

(2)        Ensure the provision of services to clients in the catchment area, including clients committed to the custody of the Department of Juvenile Justice and Delinquency Prevention.

(3)        Determine the needs of the area authority's clients and coordinate with the Secretary and with the Department of Juvenile Justice and Delinquency Prevention the provision of services to clients through area and State facilities.

(4)        Develop plans and budgets for the area authority subject to the approval of the Secretary. The area authority shall submit the approved budget to the board of county commissioners and the county manager and provide quarterly reports on the financial status of the program in accordance with subsection (c) of this section.

(5)        Assure that the services provided by the county through the area authority meet the rules of the Commission and Secretary.

(6)        Comply with federal requirements as a condition of receipt of federal grants.

(7)        Appoint an area director in accordance with G.S. 122C‑121(d). The appointment is subject to the approval of the board of county commissioners except that one or more boards of county commissioners may waive its authority to approve the appointment. The appointment shall be based on a selection by a search committee of the area authority board. The search committee shall include consumer board members, a county manager, and one or more county commissioners. The Secretary shall have the option to appoint one member to the search committee.

(8)        Develop and submit to the board of county commissioners for approval the business plan required under G.S. 122C‑115.2. A multicounty area authority shall submit the business plan to each participating board of county commissioners for its approval. The boards of county commissioners of a multicounty area authority shall jointly submit one approved business plan to the Secretary for approval and certification.

(9)        Perform public relations and community advocacy functions.

(10)      Recommend to the board of county commissioners the creation of local program services.

(11)      Submit to the Secretary and the board of county commissioners service delivery reports, on a quarterly basis, that assess the quality and availability of public services within the area authority's catchment area. The service delivery reports shall include the types of services delivered, number of recipients served, and services requested but not delivered due to staffing, financial, or other constraints. In addition, at least annually, a progress report shall be submitted to the Secretary and the board of county commissioners. The progress report shall include an assessment of the progress in implementing local service plans, goals, and outcomes. All reports shall be in a format and shall contain any additional information required by the Secretary or board of county commissioners.

(12)      Comply with this Article and rules adopted by the Secretary for the development and submission of and compliance with the area authority business plan.

(13)      Coordinate with Treatment Accountability for Safer Communities for the provision of services to criminal justice clients.

(14)      Maintain a 24‑hour a day, seven day a week crisis response service. Crisis response shall include telephone and face‑to‑face capabilities. Crisis phone response shall include triage and referral to appropriate face‑to‑face crisis providers and shall be initiated within one hour of notification. Crisis services do not require prior authorization but shall be delivered in compliance with appropriate policies and procedures. Crisis services shall be designed for prevention, intervention, and resolution, not merely triage and transfer, and shall be provided in the least restrictive setting possible, consistent with individual and family need and community safety.

(15)      An LME that utilizes single stream funding shall, on a biannual basis, report on the allocation of service dollars and allow for public comment at a regularly scheduled LME board of directors meeting.

(16)      Before an LME proposes to reduce State funding to HUD group homes and HUD apartments below the original appropriation of State funds, the LME must:

a.         Receive approval of the reduction in funding from the Department, and

b.         Hold a public hearing at an open LME board meeting to receive comment on the reduction in funding.

(a1)      The area authority may contract to provide services to governmental or private entities, including Employee Assistance Programs.

(b)        The governing unit of the area authority is the area board. All powers, duties, functions, rights, privileges, or immunities conferred on the area authority may be exercised by the area board.

(c)        Within 30 days of the end of each quarter of the fiscal year, the area director and finance officer of the area authority shall provide the quarterly report of the area authority to the county finance officer. The county finance officer shall provide the quarterly report to the board of county commissioners at the next regularly scheduled meeting of the board. The clerk of the board of commissioners shall notify the area director and the county finance officer if the quarterly report required by this subsection has not been submitted within the required period of time. This information shall be presented in a format prescribed by the county. At least twice a year, this information shall be presented in person and shall be read into the minutes of the meeting at which it is presented. In addition, the area director or finance officer of the area authority shall provide to the board of county commissioners ad hoc reports as requested by the board of county commissioners.

(d)        A multicounty area authority shall provide to each board of county commissioners of participating counties a copy of the area authority's annual audit. The audit findings shall be presented in a format prescribed by the county and shall be read into the minutes of the meeting at which the audit findings are presented.  (1971, c. 470, s. 1; 1973, c. 476, s. 133; c. 661; 1977, c. 568, s. 1; c. 679, s. 7; 1979, c. 358, ss. 1, 3, 14, 23; 1981, c. 51, s. 3; 1983, c. 383, s. 1; 1985, c. 589, s. 2; 1987, c. 830, s. 47(d); 1989, c. 625, s. 14; 1991, c. 215, s. 1; 1995 (Reg. Sess., 1996), c. 749, s. 2; 1997‑443, s. 11A.118(a); 1998‑202, s. 4(t); 2000‑137, s. 4(w).; 2001‑437, s. 1.10; 2001‑487, s. 79.5; 2005‑371, s. 2; 2006‑142, s. 3(a); 2009‑191, s. 1.)



§ 122C-118: Repealed by Session Laws 2001-437, s. 1.11.

§ 122C‑118:  Repealed by Session Laws 2001‑437, s. 1.11.



§ 122C-118.1. Structure of area board.

§ 122C‑118.1.  Structure of area board.

(a)        An area board shall have no fewer than 11 and no more than 25 members. However, the area board for a multicounty area authority consisting of eight or more counties may have up to 30 members. In a single‑county area authority, the members shall be appointed by the board of county commissioners. Except as otherwise provided, in areas consisting of more than one county, each board of county commissioners within the area shall appoint one commissioner as a member of the area board. These members shall appoint the other members. The boards of county commissioners within the multicounty area shall have the option to appoint the members of the area board in a manner other than as required under this section by adopting a resolution to that effect. The boards of county commissioners in a multicounty area authority shall indicate in the business plan each board's method of appointment of the area board members in accordance with G.S. 122C‑115.2(b). These appointments shall take into account sufficient citizen participation, representation of the disability groups, and equitable representation of participating counties. Individuals appointed to the board shall include two individuals with financial expertise, an individual with expertise in management or business, and an individual representing the interests of children. A member of the board may be removed with or without cause by the initial appointing authority. Vacancies on the board shall be filled by the initial appointing authority before the end of the term of the vacated seat or within 90 days of the vacancy, whichever occurs first, and the appointments shall be for the remainder of the unexpired term.

(b)        Except as otherwise provided in this subsection, not more than fifty percent (50%) of the members of the area board shall represent the following:

(1)        A physician licensed under Chapter 90 of the General Statutes to practice medicine in North Carolina who, when possible, is certified as having completed a residency in psychiatry.

(2)        A clinical professional from the fields of mental health, developmental disabilities, or substance abuse.

(3)        At least one family member or individual from a citizens' organization composed primarily of consumers or their family members, representing the interests of individuals:

a.         With mental illness;

b.         In recovery from addiction; or

c.         With developmental disabilities.

(4)        At least one openly declared consumer:

a.         With mental illness;

b.         With developmental disabilities; or

c.         In recovery from addiction.

An individual that contracts with a local management entity (LME) for the delivery of mental health, developmental disabilities, and substance abuse services may not serve on the board of the LME for the period during which the contract for services is in effect.

(c)        The board of county commissioners may elect to appoint a member of the area authority board to fill concurrently no more than two categories of membership if the member has the qualifications or attributes of the two categories of membership.

(d)        Any member of an area board who is a county commissioner serves on the board in an ex officio capacity. The terms of county commissioners on an area board are concurrent with their terms as county commissioners. The terms of the other members on the area board shall be for three years, except that upon the initial formation of an area board one‑third shall be appointed for one year, one‑third for two years, and all remaining members for three years. Members shall not be appointed for more than two consecutive terms. Board members serving as of July 1, 2006, may remain on the board for one additional term.

(e)        Upon request, the board shall provide information pertaining to the membership of the board that is a public record under Chapter 132 of the General Statutes. (2001‑437, s. 1.11(b); 2002‑159, s. 40(a); 2006‑142, s. 4(e); 2007‑504, s. 1.4.)



§ 122C-119. Organization of area board.

§ 122C‑119.  Organization of area board.

(a)        The area board shall meet at least six times per year.

(b)        Meetings shall be called by the area board chairman or by three or more members of the board after notifying the area board chairman in writing.

(c)        Members of the area board elect the board's chairman. The term of office of the area board chairman shall be one year. A county commissioner area board member may serve as the area board chairman.

(d)        The area board shall establish a finance committee that shall meet at least six times per year to review the financial strength of the area program. The finance committee shall have a minimum of three members, two of whom have expertise in budgeting and fiscal control. The member of the area board who is the county finance officer or individual with financial expertise shall serve as an ex officio member. All other finance officers of participating counties in a multicounty area authority may serve as ex officio members. If the area board so chooses, the entire area board may function as the finance committee; however, its required meetings as a finance committee shall be distinct from its meetings as an area board. (1971, c. 470, s. 1; 1973, c. 455; c. 476, s. 133; c. 1355; 1975, c. 400, ss. 1‑4; 1977, c. 568, s. 1; 1979, c. 358, ss. 6, 23; c. 455; 1981, c. 52; 1983, c. 6; 1985, c. 589, s. 2; 1995 (Reg. Sess., 1996), c. 749, s. 4; 2001‑437, s. 1.11(c).)



§ 122C-119.1. Area Authority board members' training.

§ 122C‑119.1.  Area Authority board members' training.

All members of the governing body for an area authority shall receive initial orientation on board members' responsibilities and training provided by the Department in fiscal management, budget development, and fiscal accountability. A member's refusal to be trained shall be grounds for removal from the board. (1995, c. 507, s. 23.3; 1995 (Reg. Sess., 1996), c. 749, s. 5.)



§ 122C-120. Compensation of area board members.

§ 122C‑120.  Compensation of area board members.

(a)        Area board members may receive as compensation for their services per diem and a subsistence allowance for each day during which they are engaged in the official business of the area board. The amount of the per diem and subsistence allowances shall be established by the area board. The amount of per diem allowance shall not exceed fifty dollars ($50.00). Reimbursement of subsistence expenses shall be at the rates allowed to State officers and employees under G.S. 138‑6(a)(3).

(b)        Area board members may be reimbursed for all necessary travel expenses and registration fees in amounts fixed by the board. (1979, c. 358, s. 28; 1985, c. 589, s. 2; 2000‑67, s. 11.18.)



§ 122C-120.1. Job classifications; director and finance officer.

§ 122C‑120.1.  Job classifications; director and finance officer.

(a)        The Office of State Personnel shall develop a job classification for director of an area authority or county program that reflects the skills required of an individual operating a local management entity. The Office of State Personnel shall also review the job classifications for area authority and county program finance officers to determine whether they reflect the skills necessary to manage the finances of a local management entity. The Commission shall adopt a job classification for director and any new or revised job classifications for finance officers no later than December 31, 2006.

(b)        The job classifications developed under subsection (a) of this section shall apply to persons newly hired on or after January 1, 2007. (2006‑142, s. 4(h).)



§ 122C-121. Area director.

§ 122C‑121.  Area director.

(a)        The area director is an employee of the area board, shall serve at the pleasure of the board, and shall be appointed in accordance with G.S. 122C‑117(7). As used in this subsection, "employee" means an individual and does not include a corporation, a partnership, a limited liability corporation, or any other business association.

(a1)      The area board shall establish the area director's salary under Article 3 of Chapter 126 of the General Statutes. An area board may request an adjustment to the salary ranges under G.S. 126‑9(b). The request shall include specific information supporting the need for the adjustment, including comparative salary and patient caseload data for other LMEs, and shall also include the specific amount the area board proposes to pay the director. The area board shall not request a salary adjustment that is more than ten percent (10%) above the normal allowable salary range as determined by the State Personnel Commission.

(a2)      The area board shall not provide the director with any benefits that are not also provided by the area board to all permanent employees of the area program. The director shall be reimbursed only for allowable employment‑related expenses at the same rate and in the same manner as other employees of the area program.

(b)        The area board shall evaluate annually the area director for performance based on criteria established by the Secretary and the area board. In conducting the evaluation, the area board shall consider comments from the board of county commissioners.

(c)        The area director is the administrative head of the area program. In addition to the duties under G.S. 122C‑111, the area director shall:

(1)        Appoint, supervise, and terminate area program staff.

(2)        Administer area authority services.

(3)        Develop the budget of the area authority for review by the area board.

(4)        Provide information and advice to the board of county commissioners through the county manager.

(5)        Act as liaison between the area authority and the Department.

(d)        Except when specifically waived by the Secretary, the area director shall meet all the following minimum qualifications:

(1)        Masters degree.

(2)        Related experience.

(3)        Management experience.

(4)        Any other qualifications required under G.S. 122C‑120.1. (1971, c. 470, s. 1; 1973, c. 476, s. 133; 1977, c. 568, s. 1; c. 679, s. 7; 1979, c. 358, s. 14; 1981, c. 51, s. 3; 1985, c. 589, s. 2; 2001‑437, s. 1.12; 2006‑142, s. 4(k); 2007‑323, s. 6.20(a).)



§ 122C-122. Public guardians.

§ 122C‑122.  Public guardians.

The officers and employees of the Division, or any successor agency, and the area director or any officer or employee of an area authority designated by the area board, or any officer or employee of any area facility designated by the area board, may, if they are a disinterested public agent as defined by G.S. 35A‑1202(4), serve as guardians for adults adjudicated incompetent under the provisions of Subchapter I of Chapter 35A of the General Statutes, and they shall so act if ordered to serve in that capacity by the clerk of superior court having jurisdiction of a proceeding brought under that Subchapter. Bond shall be required or purchased as provided by G.S. 35A‑1239. (1977, c. 679, s. 7; c. 725, s. 7; 1979, c. 358, s. 26; 1985, c. 589, s. 2; 1987, c. 550, s. 26.)



§ 122C-123. Other agency responsibility.

§ 122C‑123.  Other agency responsibility.

Notwithstanding the provisions of G.S. 122C‑112(a)(10), G.S. 122C‑117(a)(1), G.S. 122C‑127, and G.S. 122C‑131, other agencies of the Department, other State agencies, and other local agencies shall continue responsibility for services they provide for persons with developmental disabilities. (1987, c. 830, s. 47(e); 1989, c. 625, s. 14; 1995 (Reg. Sess., 1996), c. 690, s. 11.)



§ 122C-123.1. Area authority reimbursement to State for disallowed expenditures.

§ 122C‑123.1.  Area authority reimbursement to State for disallowed expenditures.

Any funds or part thereof of an area authority that are transferred by the area authority to any entity including a firm, partnership, corporation, company, association, joint stock association, agency, or nonprofit private foundation shall be subject to reimbursement by the area authority to the State when expenditures of the area authority are disallowed pursuant to a State or federal audit. (1999‑237, s. 11.41.)



§ 122C-124: Repealed by Session Laws 2001-437, s. 1.13(a).

§ 122C‑124: Repealed by Session Laws 2001‑437, s. 1.13(a).



§ 122C-124.1. Actions by the Secretary when area authority or county program is not providing minimally adequate services.

§ 122C‑124.1.  Actions by the Secretary when area authority or county program is not providing minimally adequate services.

(a)        Notice of Likelihood of Action.  When the Secretary determines that there is a likelihood of suspension of funding, assumption of service delivery or management functions, or appointment of a caretaker board under this section within the ensuing 60 days, the Secretary shall so notify in writing the area authority board or the county program and the board of county commissioners of the area authority or county program. The notice shall state the particular deficiencies in program services or administration that must be remedied to avoid action by the Secretary under this section. The area authority board or county program shall have 60 days from the date it receives notice under this subsection to take remedial action to correct the deficiencies. The Secretary shall provide technical assistance to the area authority or county program in remedying deficiencies.

(b)        Suspension of Funding; Assumption of Service Delivery or Management Functions.  If the Secretary determines that a county, through an area authority or county program, is not providing minimally adequate services to persons in need in a timely manner, or fails to demonstrate reasonable efforts to do so, the Secretary, after providing written notification of the Secretary's intent to the area authority or county program and to the board of county commissioners of the area authority or county program, and after providing the area authority or county program and the boards of county commissioners of the area authority or county program an opportunity to be heard, may:

(1)        Withhold funding for the particular service or services in question from the area authority or county program and ensure the provision of these services through contracts with public or private agencies or by direct operation by the Department.

Upon suspension of funding, the Department shall direct the development and oversee implementation of a corrective plan of action and provide notification to the area authority or county program and the board of county commissioners of the area authority or county program of any ongoing concerns or problems with the area authority's or county program's finances or delivery of services.

(2)        Assume control of the particular service or management functions in question or of the area authority or county program and appoint an administrator to exercise the powers assumed. This assumption of control shall have the effect of divesting the area authority or county program of its powers in G.S. 122C‑115.1 and G.S. 122C‑117 and all other service delivery powers conferred on the area authority or county program by law as they pertain to this service or management function. County funding of the area authority or county program shall continue when the State has assumed control of the catchment area or of the area authority or county program. At no time after the State has assumed this control shall a county withdraw funds previously obligated or appropriated to the area authority or county program.

Upon assumption of control of service delivery or management functions, the Department shall, in conjunction with the area authority or county program, develop and implement a corrective plan of action and provide notification to the area authority or county program and the board of county commissioners of the area authority or county program of the plan. The Department shall also keep the area authority board and the board of county commissioners informed of any ongoing concerns or problems with the delivery of services.

(c)        Appointment of Caretaker Administrator.  In the event that a county, through an area authority or county program, fails to comply with the corrective plan of action required when funding is suspended or when the State assumes control of service delivery or management functions, the Secretary, after providing written notification of the Secretary's intent to the area authority or county program and the applicable participating boards of county commissioners of the area authority or county program, shall appoint a caretaker administrator, a caretaker board of directors, or both.

The Secretary may assign any of the powers and duties of the area director or program director or of the area authority board or board of county commissioners of the area authority or county program pertaining to the operation of mental health, developmental disabilities, and substance abuse services to the caretaker board or to the caretaker administrator as it deems necessary and appropriate to continue to provide direct services to clients, including the powers as to the adoption of budgets, expenditures of money, and all other financial powers conferred on the area authority or county program by law pertaining to the operation of mental health, developmental disabilities, and substance abuse services. County funding of the area authority or county program shall continue when the State has assumed control of the financial affairs of the program. At no time after the State has assumed this control shall a county withdraw funds previously obligated or appropriated to the area authority or county program. The caretaker administrator and the caretaker board shall perform all of these powers and duties. The Secretary may terminate the area director or program director when it appoints a caretaker administrator. Chapter 150B of the General Statutes shall apply to the decision to terminate the area director or program director. Neither party to any such contract shall be entitled to damages. After a caretaker board has been appointed, the General Assembly shall consider, at its next regular session, the future governance of the identified area authority or county program.  (2001‑437, s. 1.13(b); 2008‑107, s. 10.15(ee).)



§ 122C-125. Area Authority financial failure; State assumption of financial control.

§ 122C‑125.  Area Authority financial failure; State assumption of financial control.

At any time that the Secretary of the Department of Health and Human Services determines that an area authority is in imminent danger of failing financially and of failing to provide direct services to clients, the Secretary, after providing written notification of the Secretary's intent to the area board and after providing the area authority an opportunity to be heard, may assume control of the financial affairs of the area authority and appoint an administrator to exercise the powers assumed.  This assumption of control shall have the effect of divesting the area authority of its powers as to the adoption of budgets, expenditures of money, and all other financial powers conferred in the area authority by law. County funding of the area authority shall continue when the State has assumed control of the financial affairs of the area authority.  At no time after the State has assumed this control shall a county withdraw funds previously obligated or appropriated to the area authority.  The Secretary shall adopt rules to define imminent danger of failing financially and of failing to provide direct services to clients.

Upon assumption of financial control, the Department shall, in conjunction with the area authority, develop and implement a corrective plan of action and provide notification to the area authority's board of directors of the plan.  The Department shall also keep the county board of commissioners and the area authority's board of directors informed of any ongoing concerns or problems with the area authority's finances. (1995, c. 507, s. 23.2; 1995 (Reg. Sess., 1996), c. 749, s. 7; 1997‑443, s. 11A.118(a).)



§ 122C-125.1: Repealed by Session Laws 2001-437, s. 1.13.

§ 122C‑125.1: Repealed by Session Laws 2001‑437, s. 1.13.



§ 122C-126: Repealed by Session Laws 2001-437, s. 1.13.

§ 122C‑126: Repealed by Session Laws 2001‑437, s. 1.13.



§ 122C-127. Consolidated human services board; human services director.

Part 2A.  Consolidated Human Services.

§ 122C‑127.  Consolidated human services board; human services director.

(a)        Except as otherwise provided by this section and subject to any limitations that may be imposed by the board of county commissioners under G.S. 153A‑77, a consolidated human services agency shall have the responsibility and authority set forth in G.S. 122C‑117(a) to carry out the programs established in this Chapter in conformity with the rules and regulations of the Department and under the supervision of the Secretary in the same manner as an area authority. In addition to the powers conferred by G.S. 153A‑77(d), a consolidated human services board shall have all the powers and duties of the governing unit of an area authority as provided by G.S. 122C‑117(b), except that the consolidated human services board may not:

(1)        Appoint the human services director.

(2)        Transmit or present the budget for social services programs.

(3)        Enter into contracts, including contracts to provide services to governmental or private entities, unless specifically authorized to do so by the board of county commissioners in accordance with county contracting policies and procedures.

(b)        In addition to the powers conferred by G.S. 153A‑77(e), a human services director shall have all the powers and duties of an area director as provided by G.S. 122C‑121, except that the human services director may:

(1)        Serve as the executive officer of the consolidated human services board only to the extent and in the manner authorized by the county manager.

(2)        Appoint staff of the consolidated human services agency only upon the approval of the county manager.

The human services director is not an employee of the area board, but serves as an employee of the county under the direct supervision of the county manager. (1995 (Reg. Sess., 1996), c. 690, s. 12.)



§ 122C-128. Reserved for future codification purposes.

§ 122C‑128.  Reserved for future codification purposes.



§ 122C-129. Reserved for future codification purposes.

§ 122C‑129.  Reserved for future codification purposes.



§ 122C-130. Reserved for future codification purposes.

§ 122C‑130.  Reserved for future codification purposes.



§ 122C-131. Composition of system.

Part 3.  Service Delivery System.

§ 122C‑131.  Composition of system.

Mental health, developmental disabilities, and substance abuse services of the public system in this State shall be delivered through area authorities and State facilities. (1985, c. 589, s. 2; 1989, c. 625, s. 15.)



§ 122C-132: Repealed by Session Laws 2001-437, s. 1.14.

§ 122C‑132: Repealed by Session Laws 2001‑437, s. 1.14.



§ 122C-132.1: Repealed by Session Laws 2001-437, s. 1.14.

§ 122C‑132.1: Repealed by Session Laws 2001‑437, s. 1.14.



§§ 122C-133 through 122C-140. Reserved for future codification purposes.

§§ 122C‑133 through 122C‑140.  Reserved for future codification purposes.



§ 122C-141. Provision of services.

Part 4. Area Facilities.

§ 122C‑141.  Provision of services.

(a)        The area authority or county program shall contract with other qualified public or private providers, agencies, institutions, or resources for the provision of services, and, subject to the approval of the Secretary, is authorized to provide services directly. The area authority or county program shall indicate in its local business plan how services will be provided and how the provision of services will address issues of access, availability of qualified public or private providers, consumer choice, and fair competition. The Secretary shall take into account these issues when reviewing the local business plan and considering approval of the direct provision of services. Unless an area authority or county program requests a shorter time, any approval granted by the Secretary shall be for not less than one year. The Secretary shall develop criteria for the approval of direct service provision by area authorities and county programs in accordance with this section and as evidenced by compliance with the local business plan. For the purposes of this section, a qualified public or private provider is a provider that meets the provider qualifications as defined by rules adopted by the Secretary.

(b)        All area authority or county program services provided directly or under contract shall meet the requirements of applicable State statutes and the rules of the Commission and the Secretary. The Secretary may delay payments and, with written notification of cause, may reduce or deny payment of funds if an area authority or county program fails to meet these requirements.

(c)        The area authority or board of county commissioners of a county program may contract with a health maintenance organization, certified and operating in accordance with the provisions of Article 67 of Chapter 58 of the General Statutes for the area authority or county program, to provide mental health, developmental disabilities, or substance abuse services to enrollees in a health care plan provided by the health maintenance organization. The terms of the contract must meet the requirements of all applicable State statutes and rules of the Commission and Secretary governing both the provision of services by an area authority or county program and the general and fiscal operation of an area authority or county program and the reimbursement rate for services rendered shall be based on the usual and customary charges paid by the health maintenance organization to similar providers. Any provision in conflict with a State statute or rule of the Commission or the Secretary shall be void; however, the presence of any void provision in that contract does not render void any other provision in that contract which is not in conflict with a State statute or rule of the Commission or the Secretary. Subject to approval by the Secretary and pending the timely reimbursement of the contractual charges, the area authority or county program may expend funds for costs which may be incurred by the area authority or county program as a result of providing the additional services under a contractual agreement with a health maintenance organization.

(d)        If two or more counties enter into an interlocal agreement under Article 20 of Chapter 160A of the General Statutes to be a public provider of mental health, developmental disabilities, or substance abuse services ("public provider"), before an LME may enter into a contract with the public provider, all of the following must apply:

(1)        The public provider must meet all the provider qualifications as defined by rules adopted by the Commission. A county that satisfies its duties under G.S. 122C‑115(a) through a consolidated human services agency may not be considered a qualified provider for purposes of this subdivision.

(2)        The LME must adopt a conflict of interest policy that applies to all provider contracts.

(3)        The interlocal agreement must provide that any liabilities of the public provider shall be paid from its unobligated surplus funds and that if those funds are not sufficient to satisfy the indebtedness, the remaining indebtedness shall be apportioned to the participating counties.

(e)        When enforcing rules adopted by the Commission,  the Secretary shall ensure that there is fair competition among providers. (1977, c. 568, s. 1; c. 679, s. 7; 1979, c. 358, ss. 7, 18; 1981, c. 51, s. 3; c. 539, ss. 3, 4; c. 614, s. 7; 1985, c. 589, s. 2; 1987, c. 839; 1989, c. 625, s. 16; 2001‑437, s. 1.15; 2006‑142, s. 4(l); 2007‑504, s. 2.4(a).)



§ 122C-142. Contract for services.

§ 122C‑142.  Contract for services.

(a)        When the area authority contracts with persons for the provision of services, it shall use the standard contract adopted by the Secretary and shall assure that these contracted services meet the requirements of applicable State statutes and the rules of the Commission and the Secretary. However, an area authority or county program may amend the contract to comply with any court‑imposed duty or responsibility. An area authority or county program that is operating under a Medicaid waiver may amend the contract subject to the approval of the Secretary. Terms of the standard contract shall require the area authority to monitor the contract to assure that rules and State statutes are met. It shall also place an obligation upon the entity providing services to provide to the area authority timely data regarding the clients being served, the services provided, and the client outcomes. The Secretary may also monitor contracted services to assure that rules and State statutes are met.

(b)        When the area authority contracts for services, it may provide funds to purchase liability insurance, to provide legal representation, and to pay any claim with respect to liability for acts, omissions, or decisions by members of the boards or employees of the persons with whom the area authority contracts. These acts, omissions, and decisions shall be ones that arise out of the performance of the contract and may not result from actual fraud, corruption, or actual malice on the part of the board members or employees. (1977, c. 568, s. 1; c. 679, s. 7; 1979, c. 358, s. 18; 1981, c. 51, s. 3; c. 539, ss. 3, 4; 1985, c. 589, s. 2; 2006‑142, s. 1; 2006‑259, s. 23.)



§ 122C-142.1. Substance abuse services for those convicted of driving while impaired or driving while less than 21 years old after consuming alcohol or drugs.

§ 122C‑142.1.  Substance abuse services for those convicted of driving while impaired or driving while less than 21 years old after consuming alcohol or drugs.

(a)        Services.  An area authority shall provide, directly or by contract, the substance abuse services needed by a person to obtain a certificate of completion required under G.S. 20‑17.6 as a condition for the restoration of a drivers license. A person may obtain the required services from an area facility, from a private facility authorized by the Department to provide this service, or, with the approval of the Department, from an agency that is located in another state.

(a1)      Authorization of a Private Facility Provider.  The Department shall authorize a private facility located in this State to provide substance abuse services needed by a person to obtain a certificate of completion if the private facility complies with all of the requirements of this subsection:

(1)        Notifies both the designated area facility for the catchment area in which it is located and the Department of its intent to provide the services.

(2)        Agrees to comply with the laws and rules concerning these services that apply to area facilities.

(3)        Pays the Department the applicable fee for authorizing and monitoring the services of the facility. The initial fee is payable at the time the facility notifies the Department of its intent to provide the services and by July 1 of each year thereafter. Collected fees shall be used by the Division for program monitoring and quality assurance. The applicable fee is based upon the number of assessments completed during the prior fiscal year as set forth below:

Number of Assessments                             Fee Amount

0‑24                                              $250.00

25‑99                                             $500.00

100 or more                                        $750.00.

(b)        Assessments.  To conduct a substance abuse assessment, a facility shall give a client a standardized test approved by the Department to determine chemical dependency and shall conduct a clinical interview with the client. Based on the assessment, the facility shall recommend that the client either attend an alcohol and drug education traffic (ADET) school or obtain treatment. A recommendation shall be reviewed and signed by a certified alcoholism, drug abuse, or substance abuse counselor, as defined by the Commission, a Certified Substance Abuse Counselor, or by a physician certified by the American Society of Addiction Medicine (ASAM). The signature on the recommendation shall be the personal signature of the individual authorized to review the recommendation and not the signature of his or her agent. The signature shall reflect that the authorized individual has personally reviewed the recommendation and, with full knowledge of the contents of the recommendation, approved of the recommended treatment.

(b1)      Persons Authorized to Conduct Assessments.  The following individuals are authorized to conduct a substance abuse assessment under subsection (b) of this section:

(1)        A Certified Substance Abuse Counselor (CSAC), as defined by the Commission.

(2)        A Licensed Clinical Addiction Specialist (LCAS), as defined by the Commission.

(3)        Repealed by Session Laws 2004‑197, s. 2, effective October 1, 2008, and applicable to substance abuse assessments conducted on or after that date.

(4)        A person licensed by the North Carolina Medical Board or the North Carolina Psychology Board.

(5)        A physician certified by the American Society of Addiction Medicine (ASAM).

(c)        School or Treatment.  Attendance at an ADET school is required if none of the following applies and completion of a treatment program is required if any of the following applies:

(1)        The person took a chemical test at the time of the offense that caused the person's license to be revoked and the test revealed that the person had an alcohol concentration at any relevant time after driving of at least 0.15.

(2)        The person has a prior conviction of an offense involving impaired driving.

(3)        The substance abuse assessment identifies a substance abuse disability.

(d)        Standards.  An ADET school shall offer the curriculum established by the Commission and shall comply with the rules adopted by the Commission. A substance abuse treatment program offered to a person who needs the program to obtain a certificate of completion shall comply with the rules adopted by the Commission.

(d1)      Persons Authorized to Provide Instruction.  Beginning January 1, 2009, individuals who provide ADET school instruction as a Department‑authorized ADETS instructor must have at least one of the following qualifications:

(1)        A Certified Substance Abuse Counselor (CSAC), as defined by the Commission.

(2)        A Licensed Clinical Addictions Specialist (LCAS), as defined by the Commission.

(3)        A Certified Substance Abuse Prevention Consultant (CSAPC), as defined by the Commission.

(e)        Certificate of Completion.  Any facility that issues a certificate of completion shall forward the original certificate of completion to the Department. The Department shall review the certificate of completion for accuracy and completeness. If the Department finds the certificate of completion to be accurate and complete, the Department shall forward it to the Division of Motor Vehicles of the Department of Transportation. If the Department finds the certificate of completion is not accurate or complete, the Department shall return the certificate of completion to the area facility for appropriate action.

(f)         (See note for expiration date) Fees.  A person who has a substance abuse assessment conducted for the purpose of obtaining a certificate of completion shall pay to the assessing agency a fee of one hundred dollars ($100). A person shall pay to a treatment facility or school a fee of seventy‑five dollars ($75.00). If the defendant is treated by an area mental health facility, G.S. 122C‑146 applies after receipt of the seventy‑five dollar ($75.00) fee.

A facility that provides to a person who is required to obtain a certificate of completion a substance abuse assessment, an ADET school, or a substance abuse treatment program may require the person to pay a fee required by this subsection before it issues a certificate of completion. As stated in G.S. 122C‑146, however, an area facility may not deny a service to a person because the person is unable to pay.

An area facility shall remit to the Department five percent (5%) of each fee paid to the area facility under this subsection by a person who attends an ADET school conducted by the area facility. The Department may use amounts remitted to it under this subsection only to support, evaluate, and administer ADET schools.

(f)         (See note for effective date) Fees.  A person who has a substance abuse assessment conducted for the purpose of obtaining a certificate of completion shall pay to the assessing agency a fee of one hundred dollars ($100). A person shall pay to a school a fee of one hundred sixty dollars ($160.00). A person shall pay to a treatment facility a fee of seventy‑five dollars ($75.00). If the defendant is treated by an area mental health facility, G.S. 122C‑146 applies after receipt of the seventy‑five dollar ($75.00) fee.

A facility that provides to a person who is required to obtain a certificate of completion a substance abuse assessment, an ADET school, or a substance abuse treatment program may require the person to pay a fee required by this subsection before it issues a certificate of completion. As stated in G.S. 122C‑146, however, an area facility may not deny a service to a person because the person is unable to pay.

A facility shall remit to the Department ten percent (10%) of each fee paid to the facility under this subsection by a person who attends an ADET school conducted by the facility. The Department may use amounts remitted to it under this subsection only to support, evaluate, and administer ADET schools.

(f1)       Multiple Assessments.  If a person has more than one offense for which a certificate of completion is required under G.S. 20‑17.6, the person shall pay the assessment fee required under subsection (f) of this section for each certificate of completion required. However, the facility shall conduct only one substance abuse assessment and recommend only one ADET school or treatment program for all certificates of completion required at that time, and the person shall pay the fee required under subsection (f) of this section for only one school or treatment program.

If any of the criteria in subdivisions (c)(1), (c)(2), or (c)(3) of this section are present in any of the offenses for which the person needs a certificate of completion, completion of a treatment program shall be required pursuant to subsection (c) of this section.

The provisions of this subsection do not apply to subsequent assessments performed after a certificate of completion has already been issued for a previous assessment.

(g)        Out‑of‑State Services.  A person may obtain a substance abuse service needed to obtain a certificate of completion from a provider located in another state if the service offered by that provider is substantially similar to the service offered by a provider located in this State. A person who obtains a service from a provider located in another state is responsible for paying any fees imposed by the provider.

(h)        Rules.  The Commission may adopt rules to implement this section. In developing rules for determining when a person needs to be placed in a substance abuse treatment program, the Commission shall consider diagnostic criteria such as those contained in the most recent revision of the Diagnostic and Statistical Manual or used by the American Society of Addiction Medicine (ASAM).

(i)         Report.  The Department shall submit an annual report on substance abuse assessments to the Joint Legislative Commission on Governmental Operations. The report is due by February 1. Each facility that provides services needed by a person to obtain a certificate of completion shall file an annual report with the Department by October 1 that contains the information the Department needs to compile the report the Department is required to submit under this section.

The report submitted to the Joint Legislative Commission on Governmental Operations shall include all of the following information and any other information requested by that Commission:

(1)        The number of persons required to obtain a certificate of completion during the previous fiscal year as a condition of restoring the person's drivers license under G.S. 20‑17.6.

(2)        The number of substance abuse assessments conducted during the previous fiscal year for the purpose of obtaining a certificate of completion.

(3)        Of the number of assessments reported under subdivision (2) of this subsection, the number recommending attendance at an ADET school, the number recommending treatment, and, for those recommending treatment, the level of treatment recommended.

(4)        Of the number of persons recommended for an ADET school or treatment under subdivision (3) of this subsection, the number who completed the school or treatment.

(5)        The number of substance abuse assessments conducted by each facility and, of these assessments, the number that recommended attendance at an ADET school and the number that recommended treatment.

(6)        The fees paid to a facility for providing services for persons to obtain a certificate of completion and the facility's costs in providing those services.

(j)         The Department shall establish an outcomes evaluation study on the effectiveness of substance abuse services provided to persons who obtain a certificate of completion under G.S. 20‑17.6 as a condition for restoration of a drivers license. The findings of the study shall be reported every two years to the Joint Legislative Commission on Governmental Operations. The Department shall submit an initial report on the findings of the study to the Commission no later than December 31, 2007, and shall submit a report to the Commission every two years following that date.  (1995, c. 496, ss. 10, 13; 2001‑370, s. 9; 2003‑396, ss. 1, 3, 4; 2004‑197, ss. 1, 2, 3; 2005‑312, ss. 1, 2, 4; 2008‑130, ss. 7, 8.)



§ 122C-143: Repealed by Session Laws 1993, c. 321, s. 220(d).

§ 122C‑143:  Repealed by Session Laws 1993, c.  321, s. 220(d).



§ 122C-143.1. Policy guidance.

§ 122C‑143.1.  Policy guidance.

(a)        The General Assembly shall, as it considers necessary, endorse as policy guidance long‑range plans for the broad age/disability categories of persons to be served and the services to be provided by area authorities.

(b)        The Secretary shall develop a payment policy that designates, within broad age/disability categories, the priority populations, based on their disability level and the types of service to be supported by State resources.  The Secretary shall review the Department's payment policy annually to assure that payments are made consistent with the State's long‑range plans.

(c)        The Secretary shall ensure that the payment policy provides incentives designated to target resources consistent with legislative policy and with the State's long‑range plans and to promote equal accessibility to services for individuals regardless of their catchment area.

(d)        Upon request of the Secretary, each area authority shall develop, revise, or amend its local long‑range plans to be consistent with the policy guidance set forth in the State's long‑range plans.  Local service implementation plans shall be subject to the approval of the Secretary.

(e)        The Secretary shall ensure that the Department's requests for expansion funds for area authorities are consistent with the State's long‑range plans and include consideration of needs identified by the area authorities and their local plans. (1993, c. 321, s. 220(e).)



§ 122C-143.2: Repealed by Session Laws 2001-437, s. 1.16, effective July 1, 2002.

§ 122C‑143.2: Repealed by Session Laws 2001‑437, s. 1.16, effective July 1, 2002.



§ 122C-144: Repealed by Session Laws 1993, c. 321, s. 220(f).

§ 122C‑144:  Repealed by Session Laws 1993, c.  321, s. 220(f).



§ 122C-144.1. Budget format and reports.

§ 122C‑144.1.  Budget format and reports.

(a)        The area authority shall maintain its budget in accordance with the requirements of Article 3 of Subchapter III of Chapter 159 of the General Statutes, the Local Government Budget and Fiscal Control Act.

(b)        The Secretary may require periodic reports of receipts and expenditures for all area authority services provided directly or under contract according to a format prescribed by the Secretary.

(c)        In accordance with G.S. 159‑34, the area authority shall have an audit completed and submit it to the Local Government Commission.

(d)        The Secretary may require reports of client characteristics, staffing patterns, agency policies or activities, services, or specific financial data of the area authority, but the reports shall not identify individual clients of the area authority unless specifically required by State statute or federal statute or regulation, or unless valid consent for the release has been given by the client or legally responsible person. (1993, c. 321, s. 220(g).)



§ 122C-145: Renumbered as G.S. 122C-151.2 by Session Laws 1993, c. 321, s. 220.

§ 122C‑145:  Renumbered as G.S.  122C‑151.2 by Session Laws 1993, c. 321, s. 220.



§ 122C-146. Uniform co-payment schedule.

§ 122C‑146.  Uniform co‑payment schedule.

(a)        The LME and its contractual provider agencies shall implement the co‑payment schedule based on family income adopted by the Secretary under G.S. 122C‑112.1(a)(34). The LME is responsible for determining the applicability of the co‑payment to individuals authorized by the LME to receive services. An LME that provides services and its contractual provider agencies shall also make every reasonable effort to collect appropriate reimbursement for costs in providing these services from individuals or entities able to pay, including insurance and third‑party payments. However, no individual may be refused services because of an inability to pay.

(b)        Individuals may not be charged for free services, as required in "The Amendments to the Education of the Handicapped Act", P.L. 99‑457, provided to eligible infants and toddlers and their families. This exemption from charges does not exempt insurers or other third‑party payors from being charged for payment for these services, if the person who is legally responsible for any eligible infant or toddler is first advised that the person may or may not grant permission for the insurer or other payor to be billed for the free services.

(c)        All funds collected from co‑payments for LME operated services shall be used to provide services to individuals in targeted populations.

The collection of co‑payments by an LME that provides services may not be used as justification for reduction or replacement of the budgeted commitment of local tax revenue. All funds collected from co‑payments by contractual provider agencies shall be used to provide services to individuals in targeted populations. (1977, c. 568, s. 1; 1979, c. 358, s. 16; 1985, c. 589, s. 2; 1989 (Reg. Sess., 1990), c. 1003, s. 4; 1991, c. 215, s. 2; 1993, c. 487, s. 3; c. 553, s. 36; 2007‑410, s. 1.)



§ 122C-147. Financing and title of area authority property.

§ 122C‑147.  Financing and title of area authority property.

(a)        Repealed by Session Laws 1993, c. 321, s. 220(i).

(b)        Unless otherwise specified by the Secretary, State appropriations to area authorities shall be used exclusively for the operating costs of the area authority; provided however:

(1)        The Secretary may specify that designated State funds may be used by area authorities (i) for the purchase, alteration, improvement, or rehabilitation of real estate to be used as a facility or (ii) in contracting with a private, nonprofit corporation or with another governmental entity that operates facilities for the mentally ill, developmentally disabled, or substance abusers and according to the terms of the contract between the area authority and the private, nonprofit corporation or with the governmental entity, for the purchase, alteration, improvement, rehabilitation of real estate or, to make a lump sum down payment or periodic payments on a real property mortgage in the name of the private, nonprofit corporation or governmental entity.

(2)        Upon cessation of the use of the facility by the area authority, if operated by the area authority, or upon termination, default, or nonrenewal of the contract if operated by a contractual agency, the Department shall be reimbursed in accordance with rules adopted by the Secretary for the Department's participation in the purchase of the facility.

(c)        All real property purchased for use by the area authority shall be provided by local or federal funds unless otherwise allowed under subsection (b) of this section or by specific capital funds appropriated by the General Assembly. The title to this real property and the authority to acquire it is held by the county where the property is located. The authority to hold title to real property and the authority to acquire it, including the area authority's authority to finance its acquisition by an installment contract under G.S. 160A‑20, may be held by the area authority or by the contracting governmental entity with the approval of the board or boards of commissioners of all the counties that comprise the area authority. The approval of a board of county commissioners shall be by resolution of the board and may have any necessary or proper conditions, including provisions for distribution of the proceeds in the event of disposition of the property by the area authority. Real property may not be acquired by means of an installment contract under G.S. 160A‑20 unless the Local Government Commission has approved the acquisition. No deficiency judgment may be rendered against any unit of local government in any action for breach of a contractual obligation authorized by this subsection, and the taxing power of a unit of local government is not and may not be pledged directly or indirectly to secure any moneys due under a contract authorized by this subsection.

(d)        The area authority may lease real property.

(e)        Equipment necessary for the operation of the area authority may be obtained with local, State, federal, or donated funds, or a combination of these.

(f)         The area authority may acquire or lease personal property. An acquisition may be accomplished by an installment contract under G.S. 160A‑20 or by a lease‑purchase agreement. An area authority may not acquire personal property by means of an installment contract under G.S. 160A‑20 without the approval of the board or boards of commissioners of all the counties that comprise the area authority. The approval of a board of county commissioners shall be by resolution of the board and may have any necessary or proper conditions, including provisions for distribution of the proceeds in the event of disposition of the property by the area authority. The area authority may not acquire personal property by means of an installment contract under G.S. 160A‑20 without the approval of the Local Government Commission, when required by that statute. No deficiency judgment may be rendered against any unit of local government in any action for breach of a contractual obligation authorized by this subsection, and the taxing power of a unit of local government is not and shall not be pledged directly or indirectly to secure any moneys due under a contract authorized by this subsection. Title to personal property may be held by the area authority.

(g)        All area authority funds shall be spent in accordance with the rules of the Secretary. Failure to comply with the rules is grounds for the Secretary to stop participation in the funding of the particular program. The Secretary may withdraw funds from a specific program of services not being administered in accordance with an approved plan and budget after written notice and subject to an appeal as provided by G.S. 122C‑145 and Chapter 150B of the General Statutes.

(h)        Notwithstanding subsection (b) of this section and in addition to the purposes listed in that subsection, the funds allocated by the Secretary for services for members of the class identified in Willie M., et al. vs. Hunt, et al. (C‑C‑79‑294, Western District) may be used for the purchase, alteration, improvement, or rehabilitation of real property owned or to be owned by a nonprofit corporation or by another governmental entity and used or to be used as a facility.

(i)         Notwithstanding subsection (c) of this section and in addition to the purposes listed in that subsection, funds allocated by the Secretary for services for members of the class identified in Willie M., et al. vs. Hunt, et al. (C‑C‑79‑294, Western District) may be used for the purchase, alteration, improvement, or rehabilitation of real property used by an area authority as long as the title to the real property is vested in the county where the property is located or is vested in another governmental entity. If the property ceases to be used in accordance with the annual plan, the unamortized part of funds spent under this subsection for the purchase, alteration, improvement, or rehabilitation of real property shall be returned to the Department, in accordance with the rules of the Secretary.

(j)         Notwithstanding subsection (c) of this section the area authority, with the approval of the Secretary, may use local funds for the alteration, improvement, and rehabilitation of real property owned by a nonprofit corporation or by another governmental entity under contract with the area authority and used or to be used as a facility. Prior to the use of county appropriated funds for this purpose, the area authority shall obtain consent of the board or boards of commissioners of all the counties that comprise the area authority. The consent shall be by resolution of the affected board or boards of county commissioners and may have any necessary or proper conditions, including provisions for distribution of the proceeds in the event of disposition of the property. (1973, c. 476, s. 133; c. 613; 1977, c. 568, s. 1; c. 679, s. 7; 1979, c. 358, s. 29; 1981, c. 51, s. 3; 1983, c. 5; c. 25; c. 402; 1985, c. 589, s. 2; 1987, c. 720, s. 3; c. 784; 1989, c. 625, s. 17; 1993, c. 321, s. 220(h), (i); 1993 (Reg. Sess., 1994), c. 592, s. 1; 1995, c. 305, s. 1.)



§ 122C-147.1. Appropriations and allocations.

§ 122C‑147.1.  Appropriations and allocations.

(a)        Except as provided in subsection (b) of this section, funds shall be appropriated by the General Assembly in broad age/disability categories. The Secretary shall allocate and account for funds in broad age/disability categories so that the area authority may, with flexibility, earn funds in response to local needs that are identified within the payment policy developed in accordance with G.S. 122C‑143.1(b).

(b)        When the General Assembly determines that it is necessary to appropriate funds for a more specific purpose than the broad age/disability category, the Secretary shall determine whether expenditure accounting, special reporting within earning from a broad fund, the Memorandum of Agreement, or some other mechanism allows the best accounting for the funds.

(b1)      Notwithstanding subsection (b) of this section, funds appropriated by the General Assembly for crisis services shall not be allocated in broad disability or age/disability categories. Subsection (c) of this section shall not apply to funds appropriated by the General Assembly for crisis services.

(c)        Funds that have been appropriated by the General Assembly for a more specific purpose than specified in subsection (a) of this section shall be converted to a broad age/disability category at the beginning of the second biennium following the appropriation, unless otherwise acted upon by the General Assembly.

(d)        The Secretary shall allocate funds to area programs:

(1)        To be earned in a purchase of service basis, at negotiated reimbursement rates, for services that are included in the payment policy and delivered to mentally ill, developmentally disabled, and substance abuse clients and for services that are included in the payment policy to other recipients; or

(2)        To be paid under a grant on the basis of agreed‑upon expenditures, when the Secretary determines that it would be impractical to pay on a purchase of service basis.

(d1)      Notwithstanding subsections (b) and (d) of this section, each area program shall determine whether to earn the funds for crisis services and funds for services to substance abuse clients in a purchase‑for‑service basis, under a grant, or some combination of the two. Area programs shall account for funds expended on a grant basis according to procedures required by the Secretary and in a manner that is similar to funds expended in a purchase‑for‑service basis.

(e)        After the close of a fiscal year, final payments of funds shall be made:

(1)        Under the purchase of service basis, on the earnings of the area authority for the delivery to individuals within each age/disability group, of any services that are consistent with the payment policy established in G.S. 122C‑143.1(b), up to the final allocation amount; or

(2)        When awarded on an expenditure basis, on allowable actual expenditures, up to the final allocation amount.

Under rules adopted by the Secretary, final payments shall be adjusted on the basis of the audit required in G.S. 122C‑144.1(d). (1993, c. 321, s. 220(j); 2007‑323, ss. 10.49(b), (q).)



§ 122C-147.2. Purchase of services and reimbursement rates.

§ 122C‑147.2.  Purchase of services and reimbursement rates.

(a)        When funds are used to purchase services, the following provisions apply:

(1)        Reimbursement rates for specific types of service shall be negotiated between the Secretary and the area authority. The negotiation shall begin with the rate determined by a standardized cost‑finding and rate‑setting procedure approved by the Secretary.

(2)        The reimbursement rate used for the payment of services shall incorporate operating and administrative costs, including costs for property in accordance with G.S. 122C‑147.

(b)        To ensure uniformity in rates charged to area programs and funded with State‑allocated resources, the Division of Mental Health, Developmental Disabilities, and Substance Abuse Services of the Department of Health and Human Services may require a private agency that provides services under contract with an area program or county program, except for hospital services that have an established Medicaid rate, to complete an agency‑wide uniform cost finding in accordance with subsection (a) of this section. The resulting cost shall be the maximum included for the private agency in the contracting area program's unit cost finding. If a private agency fails to timely and accurately complete the required agency‑wide uniform cost finding in a manner acceptable to the Department's controller's office, the Department may suspend all Department funding and payment to the private agency until such time as an acceptable cost finding has been completed by the private agency and approved by the Department's controller's office. (1993, c. 321, s. 220(j); 2005‑276, s. 10.30.)



§§ 122C-148 through 122C-150: Repealed by Session Laws 1993, c. 321, s. 220(k).

§§ 122C‑148 through 122C‑150:  Repealed by Session Laws 1993, c.  321, s. 220(k).



§ 122C-151. Responsibilities of those receiving appropriations.

§ 122C‑151.  Responsibilities of those receiving appropriations.

(a)        All resources allocated to and received by any area authority and used for programs of mental health, developmental disabilities, substance abuse or other related services are subject to the conditions specified in this Article and to the rules of the Commission and the Secretary and to the conditions of the Memorandum of Agreement specified in G.S. 122C‑143.2.

(b)        If an area authority fails to complete actions necessary for the development of a Memorandum of Agreement, fails to file required reports within the time limit set by the Secretary, or fails to comply with any other requirements specified in this Article, the Secretary may:

(1)        Delay payments; and

(2)        With written notification of cause and subject to an appeal as provided by G.S. 122C‑151.2, reduce or deny payment of funds.  Restoration of funds upon compliance is within the discretion of the Secretary. (1977, c. 568, s. 1; c. 679, s. 7; 1979, c. 358, s. 25; 1981, c. 51, s. 3; 1985, c. 589, s. 2; 1989, c. 625, s. 19; 1993, c. 321, s. 220(l).)



§ 122C-151.1: Repealed by Session Laws 1993, c. 321, s. 220(n), as amended by Session Laws 1993 (Regular Session, 1994), c. 591, s. 7.)

§ 122C‑151.1:  Repealed by Session Laws 1993, c.  321, s. 220(n), as amended by Session Laws 1993 (Regular Session, 1994), c. 591, s. 7.)



§ 122C-151.2. Appeal by area authorities and county programs.

§ 122C‑151.2.  Appeal by area authorities and county programs.

(a)        The area authority or county program may appeal to the Commission any action regarding rules under the jurisdiction of the Commission or rules under the joint jurisdiction of the Commission and the Secretary.

(b)        The area authority or county program may appeal to the Secretary any action regarding rules under the jurisdiction of the Secretary.

(c)        Appeals shall be conducted according to rules adopted by the Commission and Secretary and in accordance with Chapter 150B of the General Statutes. (1977, c. 568, s. 1; c. 679, s. 7; 1979, c. 358, ss. 7, 19; 1981, c. 51, s. 3; c. 614, s. 7; 1985, c. 589, s. 2; 1987, c. 720, s. 3; 1993, c. 321, s. 220(m); 2001‑437, s. 1.17(a).)



§ 122C-151.3. Dispute with area authorities or county programs.

§ 122C‑151.3.  Dispute with area authorities or county programs.

An area authority or county program shall establish written procedures for resolving disputes over decisions of an area authority or county program that may be appealed to the State MH/DD/SA Appeals Panel under G.S. 122C‑151.4. The procedures shall be informal and shall provide an opportunity for those who dispute the decision to present their position. (1993, c. 321, s. 220(o); 2001‑437, s. 1.17(b).)



§ 122C-151.4. Appeal to State MH/DD/SA Appeals Panel.

§ 122C‑151.4.  Appeal to State MH/DD/SA Appeals Panel.

(a)        Definitions.  The following definitions apply in this section:

(1)        "Appeals Panel" means the State MH/DD/SA Appeals Panel established under this section.

(1a)      "Client" means an individual who is admitted to or receiving public services from an area facility. "Client" includes the client's personal representative or designee.

(1b)      "Contract" means a contract with an area authority or county program to provide services, other than personal services, to clients and other recipients of services.

(2)        "Contractor" means a person who has a contract or who had a contract during the current fiscal year, or whose application for endorsement has been denied by an area authority or county program.

(3)        "Former contractor" means a person who had a contract during the previous fiscal year.

(b)        Appeals Panel.  The State MH/DD/SA Appeals Panel is established. The Panel shall consist of three members appointed by the Secretary. The Secretary shall determine the qualifications of the Panel members. Panel members serve at the pleasure of the Secretary.

(c)        Who Can Appeal.  The following persons may appeal to the State MH/DD/SA Appeals Panel after having exhausted the appeals process at the appropriate area authority or county program:

(1)        A contractor or a former contractor who claims that an area authority or county program is not acting or has not acted within applicable State law or rules in denying the contractor's application for endorsement or in imposing a particular requirement on the contractor on fulfillment of the contract;

(2)        A contractor or a former contractor who claims that a requirement of the contract substantially compromises the ability of the contractor to fulfill the contract;

(3)        A contractor or former contractor who claims that an area authority or county program has acted arbitrarily and capriciously in reducing funding for the type of services provided or formerly provided by the contractor or former contractor;

(4)        A client or a person who was a client in the previous fiscal year, who claims that an area authority or county program has acted arbitrarily and capriciously in reducing funding for the type of services provided or formerly provided to the client directly by the area authority or county program; and

(5)        A person who claims that an area authority or county program did not comply with a State law or a rule adopted by the Secretary or the Commission in developing the plans and budgets of the area authority or county program and that the failure to comply has adversely affected the ability of the person to participate in the development of the plans and budgets.

(d)        Hearing.  All members of the State MH/DD/SA Appeals Panel shall hear an appeal to the Panel. An appeal shall be filed with the Panel within the time required by the Secretary and shall be heard by the Panel within the time required by the Secretary. A hearing shall be conducted at the place determined in accordance with the rules adopted by the Secretary. A hearing before the Panel shall be informal; no sworn testimony shall be taken and the rules of evidence do not apply. The person who appeals to the Panel has the burden of proof. The Panel shall not stay a decision of an area authority during an appeal to the Panel.

(e)        Decision.  The State MH/DD/SA Appeals Panel shall make a written decision on each appeal to the Panel within the time set by the Secretary. A decision may direct a contractor, an area authority, or a county program to take an action or to refrain from taking an action, but it shall not require a party to the appeal to pay any amount except payment due under the contract. In making a decision, the Panel shall determine the course of action that best protects or benefits the clients of the area authority or county program. If a party to an appeal fails to comply with a decision of the Panel and the Secretary determines that the failure deprives clients of the area authority or county program of a type of needed service, the Secretary may use funds previously allocated to the area authority or county program to provide the service.

(f)         Chapter 150B Appeal.  A person who is dissatisfied with a decision of the Panel may commence a contested case under Article 3 of Chapter 150B of the General Statutes. Notwithstanding G.S. 150B‑2(1a), an area authority or county program is considered an agency for purposes of the limited appeal authorized by this section. If the need to first appeal to the State MH/DD/SA Appeals Panel is waived by the Secretary, a contractor may appeal directly to the Office of Administrative Hearings after having exhausted the appeals process at the appropriate area authority or county program. The Secretary shall make a final decision in the contested case.

(g)        This section does not apply to providers of community support services who appeal directly to the Department of Health and Human Services under the Department's community support provider appeal process.  (1993, c. 321, s. 220(o); 2001‑437, s. 1.17(c); 2008‑107, s. 10.15A(h).)



§ 122C-152. Liability insurance and waiver of immunity as to torts of agents, employees, and board members.

§ 122C‑152.  Liability insurance and waiver of immunity as to torts of  agents, employees, and board members.

(a)        An area authority, by securing liability insurance as provided in this section, may waive its governmental immunity from liability for damage by reason of death or injury to person or property caused by the negligence or tort of any agent, employee, or board member of the area authority when acting within the scope of his authority or within the course of his duties or employment. Governmental immunity is waived by the act of obtaining this insurance, but it is waived by only to the extent that the area authority is indemnified by insurance for the negligence or tort.

(b)        Any contract of insurance purchased pursuant to this section shall be issued by a company or corporation licensed and authorized to execute insurance contracts in this State and shall by its terms adequately insure the area authority against any and all liability for any damages by reason of death or injury to a person or property proximately caused by the negligent acts or torts of the agents, employees, and board members of the area authority when acting within the course of their duties or employment. The area board shall determine the extent of the liability and what agents, employees by class, and board members are covered by any insurance purchased pursuant to this subsection. Any company or corporation that enters into a contract of insurance as described in this section with the authority, by this act waives any defense based upon the governmental immunity of the area authority.

(c)        Any persons sustaining damages, or, in the case of death, his personal representative, may sue an area authority insured under this section for the recovery of damages in any court of competent jurisdiction in this State, but only in a county located within the geographic limits of the authority. It is no defense to any action that the negligence or tort complained of was in pursuance of a governmental or discretionary function of the area authority if, and to the extent that, the authority has insurance coverage as provided by this section.

(d)        Except as expressly provided by subsection (c) of this section, nothing in this section deprives any area authority of any defense whatsoever to any action for damages or to restrict, limit, or otherwise affect any defense which the area authority may have at common law or by virtue of any statute. Nothing in this section relieves any person sustaining damages nor any personal representative of any decedent from any duty to give notice of a claim to the area authority or to commence any civil action for the recovery of damages within the applicable period of time prescribed or limited by statute.

(e)        The area authority may incur liability pursuant to this section only with respect to a claim arising after the authority has procured  liability insurance pursuant to this section and during the time when the insurance is in force.

(f)         No part of the pleadings that relate to or allege facts as to a defendant's insurance against liability may be read or mentioned in the presence of the trial jury in any action brought pursuant to this section. This liability does not attach unless the plaintiff waives the right to have all issues of law or fact relating to insurance in the action determined by a jury. These issues shall be heard and determined by the judge, and the jury shall be absent during any motions, arguments, testimony, or announcement of findings of fact or conclusions of law with respect to insurance. (1981, c. 539, s. 2; 1985, c. 589, s. 2.)



§ 122C-153. Defense of agents, employees, and board members.

§ 122C‑153.  Defense of agents, employees, and board members.

(a)        Upon request made by or in behalf of any agent, employee, or board member or former agent, employee, or board member of the area authority, any area authority may provide for the defense of any civil or criminal action or proceeding brought against him either in his official or in his individual capacity, or both, on account of any act done or omission made, or any act allegedly done or omission allegedly made, in the scope and course of his duty as an agent, employee, or board member. The defense may be provided by the local board by employing counsel or by purchasing insurance that requires that the insurer provide the defense. Nothing in this section requires any area authority to provide for the defense of any action or proceeding of any nature.

(b)        An area authority may budget funds for the purpose of paying all or part of the claim made or any civil judgment entered against any of its agents, employees, or board members or former agents, employees, or board members when a claim is made or judgment is rendered as damages on account of any act done or omission made, or any act allegedly done or omission allegedly made, in the scope and course of his duty as an agent, employee, or board member of the area authority. Nothing in this section shall authorize any area authority to budget funds for the purpose of paying any claim made or civil judgment against any of its agents, employees, or board members, or former agents, employees, or board members, if the authority finds that the agent, employee, or board member acted or failed to act because of actual fraud, corruption, or actual malice on his part. Any authority may budget for and purchase insurance coverage for payment of claims or judgments pursuant to this section. Nothing in this section requires any authority to pay any claim or judgment referred to, and the purchase of insurance coverage for payment of the claim or judgment may not be considered an assumption of any liability not covered by the insurance contract and may not be deemed an assumption of liability or payment of any claim or judgment in excess of the limits of coverage in the insurance contract.

(c)        Subsection (b) of this section does not authorize an authority to pay all or part of a claim made or civil judgment entered or to provide a defense to a criminal charge unless (i) notice of the claim or litigation is given to the area authority before the time that the claim is settled or civil judgment is entered; and (ii) the area authority has adopted, and made available for public inspection, uniform standards under which claims made, civil judgments entered, or criminal charges against agents, employees, or board members or former agents, employees, or board members shall be defended or paid.

(d)        The board or boards of county commissioners that establish the  area authority and the Secretary may allocate funds not otherwise restricted by law, in addition to the funds allocated for the operation of the program, for the purpose of paying legal defense, judgments, and settlements under this section. (1981, c. 539, s. 2; 1985, c. 589, s. 2.)



§ 122C-154. Personnel.

§ 122C‑154.  Personnel.

Employees under the direct supervision of the area director are employees of the area authority. For the purpose of personnel administration, Chapter 126 of the General Statutes applies unless otherwise provided in this Article. Employees appointed by the county program director are employees of the county. In a multicounty program, employment of county program staff shall be as agreed upon in the interlocal agreement adopted pursuant to G.S. 122C‑115.1. (1971, c. 470, s. 1; 1973, c. 476, s. 133; 1977, c. 568, s. 1; c. 679, s. 7; 1979, c. 358, s. 14; 1981, c. 51, s. 3; 1985, c. 589, s. 2; 2001‑437, s. 1.18.)



§ 122C-155. Supervision of services.

§ 122C‑155.  Supervision of services.

Unless otherwise specified, client services are the responsibility of a qualified professional. Direct medical and psychiatric services shall be provided by a qualified psychiatrist or a physician with adequate training and experience acceptable to the Secretary. (1971, c. 470, s. 1; 1973, c. 476, s. 133; 1977, c. 568, s. 1; c. 679, s. 7; 1979, c. 358, s. 14; 1981, c. 51, s. 3; 1985, c. 589, s. 2.)



§ 122C-156. Salary plan for employees of the area authority.

§ 122C‑156.  Salary plan for employees of the area authority.

(a)        The area authority shall establish a salary plan which shall set the salaries for employees of the area authority. The salary plan shall be in compliance with Chapter 126 of the General Statutes. In a multi‑county area, the salary plan shall not exceed the highest paying salary plan of any county in that area. In a single‑county area, the salary plan shall not exceed the county's salary plan. The salary plan limitations set forth in this section may be exceeded only if the area authority and the board or boards of county commissioners, as the case may be, jointly agree to exceed these limitations.

(b)        An area authority may purchase life insurance or health insurance or both for the benefit of all or any class of authority officers or employees as a part of its compensation. An area authority may provide other fringe benefits for authority officers and employees.

(c)        An area authority that is providing health insurance under subsection (b) of this section may provide health insurance for all or any class of former officers and employees of the area authority who are receiving benefits under Article 3 of Chapter 128 of the General Statutes. Health insurance may be paid entirely by the area authority, partly by the area authority and former officer or employee, or entirely by the former officer or employee, at the option of the area board. (1977, c. 568, s. 1; 1979, c. 358, ss. 15, 23; 1985, c. 589, s. 2.)



§ 122C-157. Establishment of a professional reimbursement policy.

§ 122C‑157.  Establishment of a professional reimbursement policy.

The area authority shall adopt and enforce a professional reimbursement policy. This policy shall (i) require that fees for the provision of services received directly under the supervision of the area authority shall be paid to the area authority, (ii) prohibit employees of the area authority from providing services on a private basis which require the use of the resources and facilities of the area authority, and (iii) provide that employees may not accept dual compensation and dual employment unless they have the written permission of the area authority. (1977, c. 568, s. 1; 1979, c. 358, s. 17; 1985, c. 589, s. 2.)



§ 122C-158. Privacy of personnel records.

§ 122C‑158.  Privacy of personnel records.

(a)        Notwithstanding the provisions of G.S. 132‑6 or any other State statute concerning access to public records, personnel files of employees or applicants for employment maintained by an area authority are subject to inspection and may be disclosed only as provided by this section. For purposes of this section, an employee's personnel file consists of any information in any form gathered by the area authority with respect to that employee, including his application, selection or nonselection, performance, promotions, demotions, transfers, suspensions and other disciplinary actions, evaluation forms, leave, salary, and termination of employment. As used in this section, "employee" includes former employees of the area authority.

(b)        The following information with respect to each employee is a matter of public record: name; age; date of original employment or appointment to the area authority; the terms of any contract by which the employee is employed whether written or oral, past and current, to the extent that the agency has the written contract or a record of the oral contract in its possession; current position title; current salary; date and amount of most recent increase or decrease in salary; date of the most recent promotion, demotion, transfer, suspension, separation, or other change in position classification; and the office to which the employee is currently assigned. For the purposes of this subsection, the term "salary" includes pay, benefits, incentives, bonuses, and deferred and all other forms of compensation paid by the employing entity. The area authority shall determine in what form and by whom this information will be maintained. Any person may have access to this information for the purpose of inspection, examination, and copying during regular business hours, subject only to rules for the safekeeping of public records as the area authority may have adopted. Any person denied access to this information may apply to the appropriate division of the General Court of Justice for an order compelling disclosure, and the court shall have jurisdiction to issue these orders.

(c)        All information contained in an employee's personnel file, other than the information made public by subsection (b) of this section, is confidential and is open to inspection only in the following instances:

(1)        The employee or an authorized agent may examine portions of his personnel file except (i) letters of reference solicited before employment, and (ii) information concerning a medical disability, mental or physical, that a prudent physician would not divulge to a patient.

(2)        A licensed physician designated in writing by the employee may examine the employee's medical record.

(3)        An area authority employee having supervisory authority over the employee may examine all material in the employee's personnel file.

(4)        By order of a court of competent jurisdiction, any person may examine the part of an employee's personnel file that is ordered by the court.

(5)        An official of an agency of the State or federal government, or any political subdivision of the State, may inspect any part of a personnel file pursuant to G.S. 122C‑25(b) or G.S. 122C‑192(a) or when the inspection is considered by the official having custody of the records to be inspected to be necessary and essential to the pursuance of a proper function of the inspecting agency. No information may be divulged for the purpose of assisting in a criminal prosecution of the employee or for the purpose of assisting in an investigation of the employee's tax liability. However, the official having custody of the records may release the name, address, and telephone number from a personnel file for the purpose of assisting in a criminal investigation.

(6)        An employee may sign a written release, to be placed with the employee's personnel file, that permits the person with custody of the file to provide, either in person, by telephone or by mail, information specified in the release to prospective employers, educational institutions, or other persons specified in the release.

(7)        The area authority may tell any person of the employment or nonemployment, promotion, demotion, suspension, or other disciplinary action, reinstatement, transfer, or termination of an employee and the reasons for that personnel action. Before releasing the information, the area authority shall determine in writing that the release is essential to maintaining public confidence in the administration of services or to maintaining the level and quality of services. This written determination shall be retained as a record for public inspection and shall become part of the employee's personnel file.

(d)        Even if considered part of an employee's personnel file, the following information need not be disclosed to an employee nor to any other person:

(1)        Testing or examination material used solely to determine individual qualifications for appointment, employment, or promotion in the area authority service, when disclosure would compromise the objectivity or the fairness of the testing or examination process.

(2)        Investigative reports or memoranda and other information concerning the investigation of possible criminal action of an employee, until the investigation is completed and no criminal action taken, or until the criminal action is concluded.

(3)        Information that might identify an undercover law‑enforcement officer or a law‑enforcement informer.

(4)        Notes, preliminary drafts, and internal communications concerning an employee. In the event these materials are used for any official personnel decision, then the employee or an authorized agent has a right to inspect these materials.

(e)        The area authority may permit access, subject to limitations it may impose, to selected personnel files by a professional representative of a training, research, or academic institution if that representative certifies that he will not release information identifying the employees whose files are opened and that the information will be used solely for statistical, research, or teaching purposes. This certification shall be retained by the area authority as long as each personnel file so examined is retained.

(f)         The area authority that maintains personnel files containing information other than the information mentioned in subsection (b) of this section shall establish procedures whereby an employee who objects to material in the employee's file on grounds that it is inaccurate or misleading may seek to have the material removed from the file or may place in the file a statement relating to the material.

(g)        Permitting access, other than that authorized by this section, to a personnel file of an employee of an area authority is a Class 3 misdemeanor and is punishable only by a fine, not to exceed five hundred dollars ($500.00).

(h)        Anyone who, knowing that he is not authorized to do so, examines, removes, or copies information in a personnel file of an employee of an area authority is guilty of a Class 3 misdemeanor and is punishable only by a fine, not to exceed five hundred dollars ($500.00). (1983, c. 281; 1985, c. 589, s. 2; 1993, c. 539, ss. 924, 925; 1994, Ex. Sess., c. 24, s. 14(c); 2007‑508, s. 3.)



§§ 122C-159 through 122C-169. Reserved for future codification purposes.

§§ 122C‑159 through 122C‑169.  Reserved for future codification purposes.



§ 122C-170. Local Consumer and Family Advisory Committees.

Part 4A. Consumer and Family Advisory Committees.

§ 122C‑170.  Local Consumer and Family Advisory Committees.

(a)        Area authorities and county programs shall establish committees made up of consumers and family members to be known as Consumer and Family Advisory Committees (CFACS). A local CFAC shall be a self‑governing and a self‑directed organization that advises the area authority or county program in its catchment area on the planning and management of the local public mental health, developmental disabilities, and substance abuse services system.

Each CFAC shall adopt bylaws to govern the selection and appointment of its members, their terms of service, the number of members, and other procedural matters. At the request of either the CFAC or the governing board of the area authority or county program, the CFAC and the governing board shall execute an agreement that identifies the roles and responsibilities of each party, channels of communication between the parties, and a process for resolving disputes between the parties.

(b)        Each of the disability groups shall be equally represented on the CFAC, and the CFAC shall reflect as closely as possible the racial and ethnic composition of the catchment area. The terms of members shall be three years, and no member may serve more than two consecutive terms. The CFAC shall be composed exclusively of:

(1)        Adult consumers of mental health, developmental disabilities, and substance abuse services.

(2)        Family members of consumers of mental health, developmental disabilities, and substance abuse services.

(c)        The CFAC shall undertake all of the following:

(1)        Review, comment on, and monitor the implementation of the local business plan.

(2)        Identify service gaps and underserved populations.

(3)        Make recommendations regarding the service array and monitor the development of additional services.

(4)        Review and comment on the area authority or county program budget.

(5)        Participate in all quality improvement measures and performance indicators.

(6)        Submit to the State Consumer and Family Advisory Committee findings and recommendations regarding ways to improve the delivery of mental health, developmental disabilities, and substance abuse services.

(d)        The director of the area authority or county program shall provide sufficient staff to assist the CFAC in implementing its duties under subsection (c) of this section. The assistance shall include data for the identification of service gaps and underserved populations, training to review and comment on business plans and budgets, procedures to allow participation in quality monitoring, and technical advice on rules of procedure and applicable laws. (2006‑142, s. 5.)



§ 122C-171. State Consumer and Family Advisory Committee.

§ 122C‑171.  State Consumer and Family Advisory Committee.

(a)        There is established the State Consumer and Family Advisory Committee (State CFAC). The State CFAC shall be shall be a self‑governing and self‑directed organization that advises the Department and the General Assembly on the planning and management of the State's public mental health, developmental disabilities, and substance abuse services system.

(b)        The State CFAC shall be composed of 21 members. The members shall be composed exclusively of adult consumers of mental health, developmental disabilities, and substance abuse services; and family members of consumers of mental health, developmental disabilities, and substance abuse services. The terms of members shall be three years, and no member may serve more than two consecutive terms. Vacancies shall be filled by the appointing authority. The members shall be appointed as follows:

(1)        Nine by the Secretary. The Secretary's appointments shall reflect each of the disability groups. The terms shall be staggered so that terms of three of the appointees expire each year.

(2)        Three by the President Pro Tempore of the Senate, one each of whom shall come from the three State regions for institutional services (Eastern Region, Central Region, and Western Region). The terms of the appointees shall be staggered so that the term of one appointee expires every year.

(3)        Three by the Speaker of the House of Representatives, one each of whom shall come from the three State regions for institutional services (Eastern Region, Central Region, and Western Region). The terms of the appointees shall be staggered so that the term of one appointee expires every year.

(4)        Three by the Council of Community Programs, one each of whom shall come from the three State regions for institutional services (Eastern Region, Central Region, and Western Region). The terms of the appointees shall be staggered so that the term of one appointee expires every year.

(5)        Three by the North Carolina Association of County Commissioners, one each of whom shall come from the three State regions for institutional services (Eastern Region, Central Region, and Western Region). The terms of the appointees shall be staggered so that the term of one appointee expires every year.

(c)        The State CFAC shall undertake all of the following:

(1)        Review, comment on, and monitor the implementation of the State Plan for Mental Health, Developmental Disabilities, and Substance Abuse Services.

(2)        Identify service gaps and underserved populations.

(3)        Make recommendations regarding the service array and monitor the development of additional services.

(4)        Review and comment on the State budget for mental health, developmental disabilities, and substance abuse services.

(5)        Participate in all quality improvement measures and performance indicators.

(6)        Receive the findings and recommendations by local CFACs regarding ways to improve the delivery of mental health, developmental disabilities, and substance abuse services.

(7)        Provide technical assistance to local CFACs in implementing their duties.

(d)        The Secretary shall provide sufficient staff to assist the State CFAC in implementing its duties under subsection (c) of this section. The assistance shall include data for the identification of service gaps and underserved populations, training to review and comment on the State Plan and departmental budget, procedures to allow participation in quality monitoring, and technical advice on rules of procedure and applicable laws.

(e)        State CFAC members shall receive the per diem and allowances prescribed by G.S. 138‑5 for State boards and commissions.  (2006‑142, s. 5; 2009‑50, s. 1.)



§§ 122C-172 through 122C-180. Reserved for future codification purposes.

§§ 122C‑172 through 122C‑180.  Reserved for future codification purposes.



§ 122C-181. Secretary's jurisdiction over State facilities.

Part 5. State Facilities.

§ 122C‑181.  Secretary's jurisdiction over State facilities.

(a)        Except as provided in subsection (b) of this section, the Secretary shall operate the following facilities:

(1)        Psychiatric Hospitals:

a.         Cherry Hospital.

a1.       (Contingent effective date, see Editor's note) Central Regional Hospital.

b.         (Contingent repeal date, see Editor's note) Dorothea Dix Hospital.

c.         (Contingent repeal date, see Editor's note) John Umstead Hospital.

d.         Broughton Hospital.

(2)        Developmental Centers:

a.         Caswell Developmental Center.

b.         Repealed by Session Laws 2007‑177, s. 1, effective July 5, 2007.

b1.       J. Iverson Riddle Developmental Center.

c.         Murdoch Developmental Center.

d.         through e. Repealed by Session Laws 2007‑177, s. 1, effective July 5, 2007.

(3)        Alcohol and Drug Treatment Centers:

a.         Walter B. Jones Alcohol and Drug Abuse Treatment Center.

b.         Repealed by Session Laws 2007‑177, s. 1, effective July 5, 2007.

c.         Julian F. Keith Alcohol and Drug Abuse Treatment Center.

d.         R.J. Blackley Alcohol and Drug Treatment Center.

(4)        Neuro‑Medical Treatment Centers:

a.         through c. Repealed by Session Laws 2007‑177, s. 1, effective July 5, 2007.

d.         Black Mountain Neuro‑Medical Treatment Center.

e.         O'Berry Neuro‑Medical Treatment Center.

f.          Longleaf Neuro‑Medical Treatment Center.

(5)        Residential Programs for Children:

a.         Whitaker School.

b.         Wright School.

(b)        Subject to the requirements of subsection (c) of this section, the Secretary may, with the approval of the Governor and Council of State, close any State facility.

(c)        Closure of a State facility under subsection (b) of this section becomes effective on the earlier of the 31st legislative day or the day of adjournment of the next regular session of the General Assembly that begins at least 10 days after the date the closure is approved, unless a different effective date applies under this subsection. If a bill that specifically disapproves the State facility closure is introduced in either house of the General Assembly before the thirty‑first legislative day of that session, the closure becomes effective on the earlier of either the day an unfavorable final action is taken on the bill or the day that session of the General Assembly adjourns without ratifying a bill that specifically disapproves the State facility closure. If the Secretary specifies a later effective date for closure than the date that would otherwise apply under this subsection, the later date applies. Closure of a State facility does not become effective if the closure is specifically disapproved by a bill enacted into law before it becomes effective. Notwithstanding any rule of either house of the General Assembly, any member of the General Assembly may introduce a bill during the first 30 legislative days of any regular session to disapprove closure of a facility that has been approved by the Governor and Council of State as provided in subsection (b) of this section. Nothing in this subsection shall be construed to impair the Secretary's power or duty otherwise imposed by law to close a State facility temporarily for the protection of health and safety. (Code, ss. 2227, 2240; 1899, c. 1, s. 1; Rev., s. 4542; C.S., s. 6151; 1945, c. 952, s. 8; 1947, c. 537, s. 2; 1949, c. 1206, s. 1; 1955, c. 887, s. 1; 1959, c. 348, s. 1; c. 1002, s. 1; c. 1008; c. 1028, ss. 1‑4; 1961, c. 513; c. 1173, ss. 1, 2, 4; 1963, c. 1166, ss. 2, 10, 12; c. 1184, s. 6; 1967, c. 151; 1969, c. 982; 1973, c. 476, ss. 128, 133, 138; 1975, c. 19, s. 41; 1977, c. 679, s. 7; 1981, c. 51, s. 3; c. 77; c. 412, s. 4; 1983, c. 383, s. 9; 1985, c. 589, s. 2; 1989, c. 145, s. 1; 1991, c. 689, s. 136; 2001‑437, s. 1.19; 2001‑487, s. 80(a); 2007‑177, ss. 1, 2.)



§ 122C-182. Authority to contract with area authorities.

§ 122C‑182.  Authority to contract with area authorities.

To establish a coordinated system of services for its clients, a State facility shall contract with an area authority. Contracted services shall meet the rules of the Commission and the Secretary. (1985, c. 589, s. 2.)



§ 122C-183. Appointment of employees as police officers who may arrest without warrant.

§ 122C‑183.  Appointment of employees as police officers who may arrest without warrant.

The director of each State facility may appoint as special police officers the number of employees of their respective facilities they consider necessary. Within the grounds of the State facility the employees appointed as special police officers have all the powers of police officers of cities. They have the right to arrest without warrant individuals committing violations of the State law or the ordinances or rules of that facility in their presence and to bring the offenders before a magistrate who shall proceed as in other criminal cases. (1899, c. 1, s. 55; 1901, c. 627; Rev., s. 4569; C.S., s. 6181; 1921, c. 207; 1957, c. 1232, s. 12; 1959, c. 1002, s. 12; 1973, c. 108, s. 73; c. 673, s. 12.1; 1981, c. 635, s. 5; 1985, c. 589, s. 2.)



§ 122C-184. Oath of special police officers.

§ 122C‑184.  Oath of special police officers.

Before exercising the duties of a special police officer, the employees appointed under G.S. 122C‑183 shall take an oath or affirmation of office before an officer empowered to administer oaths. The oath or affirmation shall be filed with the records of the Department. The oath or affirmation of office is:

State of North Carolina: ________County.

I, ________, do solemnly swear (or affirm) that I will well and truly execute the duties of office of special police officer in and for the State facility called_______, according to the best of my skill and ability and according to law; and that I will use my best endeavors to enforce all the ordinances of said facility, and to suppress nuisances, and to suppress and prevent disorderly conduct within these grounds. So help me, God.

Sworn and subscribed before me, this ______ day of______, A.D. _____.

(1899, c. 1, s. 56; 1901, c. 627; Rev., s. 4570; C.S., s. 6182; 1963, c. 1166, s. 11; 1973, c. 108, s. 74; c. 476, s. 133; 1985, c. 589, s. 2.)



§ 122C-185. Application of funds belonging to State facilities.

§ 122C‑185.  Application of funds belonging to State facilities.

(a)        All moneys and proceeds of property donated to any State facility shall be deposited into the State treasury and accounted for in the appropriate fund as determined by the Secretary and approved by the Office of State Budget and Management. All moneys and proceeds of property donated in which there are special directions for their application and the interest earned on these funds shall be spent as the donor has directed and except as required for deposit with the State treasury, shall not be subject to the provisions of the State Budget Act except for capital improvements projects which shall be authorized and executed in accordance with G.S. 143C‑8‑8 and G.S. 143C‑8‑9.

(b)        Proceeds from the transfer or sale of surplus, obsolete, or unused equipment of State facilities shall be deposited and accounted for in accordance with G.S. 143‑49(4).

(c)        The net proceeds from the sale, lease, rental, or other disposition of real estate owned by a State facility shall be deposited and accounted for in accordance with G.S. 146‑30.

(d)        All proceeds from the operation of vending facilities as defined in G.S. 111‑42(d) and operated by State facilities shall be deposited and accounted for in accordance with the State Budget Act, Chapter 143C of the General Statutes.

(e)        All other revenues and other receipts collected by a State facility shall be deposited to the credit of the State treasury in accordance with G.S. 147‑77. (1899, c. 1, s. 34; Rev., s. 4552; C.S., s. 6167; 1963, c. 1166, s. 13; 1973, c. 476, s. 133; 1985, c. 589, s. 2; 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b); 2006‑203, s. 68.)



§ 122C-186. General Assembly visitors of State facilities.

§ 122C‑186.  General Assembly visitors of State facilities.

The members of the General Assembly are ex officio visitors of all State facilities, provided that the common law right of visitation of a State facility is abrogated to the extent that it does not include the right to access to confidential information. This right of access is only as granted by statute. (1963, c. 1184, s. 1; 1973, c. 476, s. 133; 1985, c. 589, s. 2.)



§§ 122C-187 through 122C-190. Reserved for future codification purposes.

§§ 122C‑187 through 122C‑190.  Reserved for future codification purposes.



§ 122C-191. Quality of services.

Part 6. Quality Assurance.

§ 122C‑191.  Quality of services.

(a)        The assurance that services provided are of the highest possible quality within available resources is an obligation of the area authority and the Secretary.

(b)        Each area authority and State facility shall comply with the rules of the Commission regarding quality assurance activities, including: program evaluation; utilization and peer review; and staff qualifications, privileging, supervision, education, and training. These rules may not nullify compliance otherwise required by Chapter 126 of the General Statutes.

(c)        Each area authority and State facility shall develop internal processes to monitor and evaluate the level of quality obtained by all its programs and services including the activities prescribed in the rules of the Commission.

(d)        The Secretary shall develop rules for a review process to monitor area facilities and State facilities for compliance with the required quality assurance activities as well as other rules of the Commission and the Secretary. The rules may provide that the Secretary has the authority to determine whether applicable standards of practice have been met.

(e)        For purposes of peer review functions only:

(1)        A member of a duly appointed quality assurance committee who acts without malice or fraud shall not be subject to liability for damages in any civil action on account of any act, statement, or proceeding undertaken, made, or performed within the scope of the functions of the committee.

(2)        The proceedings of a quality assurance committee, the records and materials it produces, and the material it considers shall be confidential and not considered public records within the meaning of G.S. 132‑1,
" 'Public records' defined," and shall not be subject to discovery or introduction into evidence in any civil action against a facility or a provider of professional health services that results from matters which are the subject of evaluation and review by the committee. No person who was in attendance at a meeting of the committee shall be required to testify in any civil action as to any evidence or other matters produced or presented during the proceedings of the committee or as to any findings, recommendations, evaluations, opinions, or other actions of the committee or its members. However, information, documents or records otherwise available are not immune from discovery or use in a civil action merely because they were presented during proceedings of the committee, and nothing herein shall prevent a provider of professional health services from using such otherwise available information, documents or records in connection with an administrative hearing or civil suit relating to the medical staff membership, clinical privileges or employment of the provider. Documents otherwise available as public records within the meaning of G.S. 132‑1 do not lose their status as public records merely because they were presented or considered during proceedings of the committee. A member of the committee or a person who testifies before the committee may be subpoenaed and be required to testify in a civil action as to events of which the person has knowledge independent of the peer review process, but cannot be asked about the person's testimony before the committee for impeachment or other purposes or about any opinions formed as a result of the committee hearings.

(3)        Peer review information that is confidential and is not subject to discovery or use in civil actions under this section may be released to a professional standards review organization that contracts with an agency of this State or the federal government to perform any accreditation or certification function, including the Joint Commission on Accreditation of Healthcare Organizations. Information released under this subdivision shall be limited to that which is reasonably necessary and relevant to the standards review organization's determination to grant or continue accreditation or certification. Information released under this subdivision retains its confidentiality and is not subject to discovery or use in any civil actions as provided under this subsection, and the standards review organization shall keep the information confidential subject to this section. (1977, c. 568, s. 1; 1979, c. 358, s. 1; 1983, c. 383, s. 1; 1985, c. 589, s. 2; 1989 (Reg. Sess., 1990), c. 1053, s. 1; 1998‑212, s. 12.35C(d); 1999‑222, s. 1; 2004‑149, s. 2.7.)



§ 122C-192. Review and protection of information.

§ 122C‑192.  Review and protection of information.

(a)        Notwithstanding G.S. 8‑53, G.S. 8‑53.3, or any other law relating to confidentiality of communications involving a patient or client, as needed to ensure quality assurance activities, the Secretary may review any writing or other record concerning the admission, discharge, medication, treatment, medical condition, or history of a client of an area authority or State facility.  The Secretary may also review the personnel records of employees of an area authority or State facility.

(b)        An area authority, State facility, its employees, and any other individual interviewed in the course of an inspection are immune from liability for damages resulting from disclosure of any information to the Secretary.

Except as required by law, it is unlawful for the Secretary or his representative to disclose:

(1)        Any confidential or privileged information obtained under this section unless the client or his legally responsible person authorizes disclosure in writing; or

(2)        The name of anyone who has furnished information concerning an area authority or State facility without that individual's consent.

Violation of this subsection is a Class 3 misdemeanor punishable only by a fine, not to exceed five hundred dollars ($500.00).

(c)        The Secretary shall adopt rules to ensure that unauthorized disclosure does not occur.

(d)        All confidential or privileged information obtained under this section and the names of individuals providing such information are not public records under Chapter 132 of the General Statutes. (1985, c. 589, s. 2; 1993, c. 539, s. 926; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 122C-193. Reserved for future codification purposes.

§ 122C‑193.  Reserved for future codification purposes.



§§ 122C-194 through 122C-200: Repealed by Session Laws 2000-67, s. 11.21(e).

Part 7. Contested Case Hearings for Eligible Assaultive and Violent Children.

§§ 122C‑194 through 122C‑200:  Repealed by Session Laws 2000‑67, s.  11.21(e).



§ 122C-201. Declaration of policy.

Article 5.

Procedure for Admission and Discharge of Clients.

Part l. General Provisions.

§ 122C‑201.  Declaration of policy.

It is State policy to encourage voluntary admissions to facilities.  It is further State policy that no individual shall be involuntarily committed to a 24‑hour facility unless that individual is mentally ill or a substance abuser and dangerous to self or others.  All admissions and commitments shall be accomplished under conditions that protect the dignity and constitutional rights of the individual.

It is further State policy that, except as provided in G.S. 122C‑212(b), individuals who have been voluntarily admitted shall be discharged upon application and that involuntarily committed individuals shall be discharged as soon as a less restrictive mode of treatment is appropriate. (1973, c. 723, s. 1; c. 726, s. 1; c. 1084; c. 1408, s. 1; 1977, c. 400, s. 1; 1979, c. 915, ss. 2, 11; 1983, c. 638, s. 1; c. 864, s. 4; 1985, c. 589, s. 2; 1995 (Reg. Sess., 1996), c. 739, s. 2.)



§ 122C-202. Applicability of Article.

§ 122C‑202.  Applicability of Article.

This Article applies to all facilities unless expressly provided otherwise. Specific provisions that are delineated by the disability of the client, whether mentally ill, mentally retarded, developmentally disabled, or substance abuser, also apply to all facilities for that client's disability. Provisions that refer to a specific facility or type of facility apply only to the designated facility or facilities. (1985, c. 589, s. 2; 1989, c. 625, s. 20.)



§ 122C-202.1. Hospital privileges.

§ 122C‑202.1.  Hospital privileges.

Nothing in this Article related to admission, commitment, or treatment shall be deemed to mandate hospitals to grant or deny to any individuals privileges to practice in hospitals. (1985, c. 589, s. 2.)



§ 122C-203. Admission or commitment and incompetency proceedings to have no effect on one another.

§ 122C‑203.  Admission or commitment and incompetency proceedings to have no effect on one another.

The admission or commitment to a facility of an alleged mentally ill individual, an alleged substance abuser, or an alleged mentally retarded or developmentally disabled individual under the provisions of this Article shall in no way affect incompetency proceedings as set forth in Chapter 35A or former Chapters 33 or 35 of the General Statutes and incompetency proceedings under those Chapters shall have no effect upon admission or commitment proceedings under this Article. (1963, c. 1184, s. 1; 1985, c. 589, s. 2; 1989, c. 625, s. 21; 1989 (Reg. Sess., 1990), c. 1024, s. 26(b).)



§ 122C-204. Civil liability for corruptly attempting admission or commitment.

§ 122C‑204.  Civil liability for corruptly attempting admission or commitment.

Nothing in this Article relieves from liability in any suit instituted in the courts of this State any individual who unlawfully, maliciously, and corruptly attempts to admit or commit any individual to any facility under this Article. (1963, c. 1184, s. 1; 1985, c. 589, s. 2.)



§ 122C-205. Return of clients to 24-hour facilities.

§ 122C‑205.  Return of clients to 24‑hour facilities.

(a)        When a client of a 24‑hour facility who:

(1)        Has been involuntarily committed;

(2)        Is being detained pending a judicial hearing;

(3)        Has been voluntarily admitted but is a minor or incompetent adult;

(4)        Has been placed on conditional release from the facility; or

(5)        Has been involuntarily committed or voluntarily admitted and is the subject of a detainer placed with the 24‑hour facility by an appropriate official

escapes or breaches a condition of his release, if applicable, the responsible professional shall notify or cause to be notified immediately the appropriate law enforcement agency in the county of residence of the client, the appropriate law enforcement agency in the county where the facility is located, and the appropriate law enforcement agency in any county where there are reasonable grounds to believe that the client may be found.  The responsible professional shall determine the amount of personal identifying and background information reasonably necessary to divulge to the law enforcement agency or agencies under the particular circumstances involved in order to assure the expeditious return of the client to the 24‑hour facility involved and protect the general public.

(b)        When a competent adult who has been voluntarily admitted to a 24‑hour facility escapes or breaches a condition of his release, the responsible professional, in the exercise of accepted professional judgment, practice, and standards, will determine if it is reasonably foreseeable that:

(1)        The client may cause physical harm to others or himself;

(2)        The client may cause damage to property;

(3)        The client may commit a felony or a violent misdemeanor; or

(4)        That the health or safety of the client may be endangered

unless he is immediately returned to the facility.  If the responsible professional finds that any or all of these occurrences are reasonably foreseeable, he will follow the same procedures as those set forth in subsection (a) of this section.

(c)        Upon receipt of notice of an escape or breach of a condition of release as described in subsections (a) and (b) of this section, an appropriate law enforcement officer shall take the client into custody and have the client returned to the 24‑hour facility from which the client has escaped or has been conditionally released.  Transportation of the client back to the 24‑hour facility shall be provided in the same manner as described in G.S. 122C‑251 and G.S. 122C‑408(b).  Law enforcement agencies who are notified of a client's escape or breach of conditional release shall be notified of the client's return by the responsible 24‑hour facility.  Under the circumstances described in this section, the initial notification by the 24‑hour facility of the client's escape or breach of conditional release shall be given by telephone communication to the appropriate law enforcement agency or agencies and, if available and appropriate, by Division of Criminal Information (DCI) message to any law enforcement agency in or out of state and by entry into the National Crime Information Center (NCIC) telecommunications system.  As soon as reasonably possible following notification, written authorization to take the client into custody shall also be issued by the 24‑hour facility.  Under this section, law enforcement officers shall have the authority to take a client into custody upon receipt of the telephone notification or Division of Criminal Information message prior to receiving written authorization.  The notification of a law enforcement agency does not, in and of itself, render this information public information within the purview of Chapter 132 of the General Statutes.  However, the responsible law enforcement agency shall determine the extent of disclosure of personal identifying and background information reasonably necessary, under the circumstances, in order to assure the expeditious return of a client to the 24‑hour facility involved and to protect the general public and is authorized to make such disclosure.  The responsible law enforcement agency may also place any appropriate message or entry into either the Division of Criminal Information System or National Crime Information System, or both, as appropriate.

(d)        In the situations described in subsections (a) and (b) of this section, the responsible professional shall also notify or cause to be notified as soon as practicable:

(1)        The next of kin of the client or legally responsible person for the client;

(2)        The clerk of superior court of the county of commitment of the client;

(3)        The area authority of the county of residence of the client, if appropriate;

(4)        The physician or eligible psychologist who performed the first examination for a commitment of the client, if appropriate; and

(5)        Any official who has placed a detainer on a client as described in subdivision (a)(5) of this section

of the escape or breach of condition of the client's release upon occurrence of either action and of his subsequent return to the facility.  (1899, c. 1, s. 27; Rev., s. 4563; C.S., s. 6175; 1927, c. 114; 1945, c. 952, s. 12; 1953, c. 256, s. 1; 1955, c. 887, s. 3; 1973, c. 673, s. 11; 1983, c. 548; 1985, c. 589, s. 2; c. 695, s. 2; 1985 (Reg. Sess., 1986), c. 863, ss. 12‑14; 1987, c. 749, s. 1.)



§ 122C-205.1. Discharge of clients who escape or breach the condition of release.

§ 122C‑205.1.  Discharge of clients who escape or breach the condition of release.

(a)        As described in G.S. 122C‑205(a), when a client of a 24‑hour facility escapes or breaches the condition of his release and does not return to the facility, the facility shall:

(1)        If the client was admitted under Part 2 of this Article or under Parts 3 or 4 of this Article to a nonrestrictive facility, discharge the client based on the professional judgment of the responsible professional;

(2)        If the client was admitted under Part 3 or Part 4 of this Article to a restrictive facility, discharge the client when the period for continued treatment, as specified by the court, expires;

(3)        If the client was admitted pending a district court hearing under Part 7 of this Article, request that the court consider dismissal or continuance of the case at the initial district court hearing; or

(4)        If the client was committed under Part 7 of this Article, discharge the client when the commitment expires.

(b)        As described in G.S. 122C‑205(a), when a client of a 24‑hour facility who was admitted under Part 8 of this Article escapes or breaches the conditions of his release and does not return to the facility, the facility may discharge the client from the facility based on the professional judgment of the responsible professional and following consultation with the appropriate area authority or physician.

(c)        Upon discharge of the client, the 24‑hour facility shall notify all the persons directed to be notified of the client's escape or breach of conditional release under 122C‑205(a), (b) and (d) that the client has been discharged.

(d)        If the client is returned to the 24‑hour facility subsequent to discharge from the facility, applicable admission or commitment procedures shall be followed, when appropriate. (1987, c. 674, s. 1.)



§ 122C-206. Transfers of clients between 24-hour facilities.

§ 122C‑206.  Transfers of clients between 24‑hour facilities.

(a)        Before transferring a voluntary adult client from one 24‑hour facility to another, the responsible professional at the original facility shall: (i) get authorization from the receiving facility that the facility will admit the client; (ii) get consent from the client; and (iii) if consent to share information is granted by the client, notify the next of kin of the time and location of the transfer. The preceding requirements of this paragraph may be waived if the client has been admitted under emergency procedures to a State facility not serving the client's region of the State. Following an emergency admission, the client may be transferred to the appropriate State facility without consent according to the rules of the Commission.

(b)        Before transferring a respondent held for a district court hearing or a committed respondent from one 24‑hour facility to another, the responsible professional at the original facility shall:

(1)        Obtain authorization from the receiving facility that the facility will admit the respondent; and

(2)        Provide reasonable notice to the respondent, or legally responsible person, of the reason for the transfer and document the notice in the client's record.

No later that 24 hours after the transfer, the responsible professional at the original facility shall notify the petitioner, the clerk of court, and, if consent is granted by the respondent, the next of kin, that the transfer is completed. If the transfer is completed before the judicial commitment hearing, these proceedings shall be initiated by the receiving facility.

(c)        Minors and incompetent adults, admitted pursuant to Parts 3 and 4 of this Article, may be transferred from one 24‑hour facility to another following the same procedures specified in subsection (b) of this section. In addition, the legally responsible person shall be consulted before the proposed transfer. If the transfer is completed before the judicial determination required in G.S. 122C‑223 or G.S. 122C‑232, these proceedings shall be initiated by the receiving facility.

(c1)      If a client described in subsections (b) or (c) of this section is to be transferred from one 24‑hour facility to another and transportation is needed, the responsible professional at the original facility shall notify the clerk of court or magistrate, and the clerk of court or magistrate shall issue a custody order for transportation of the client as provided by G.S. 122C‑251.

(d)        Minors and incompetent adults, admitted pursuant to Part 5 of this Article, may be transferred from one 24‑hour facility to another provided that prior to transfer the responsible professional at the original facility shall:

(1)        Obtain authorization from the receiving facility that the facility will admit the client; and

(2)        Provide reasonable notice to the client regarding the reason for transfer and document the notice in the client's record; and

(3)        Provide reasonable notice to and consult with the legally responsible person regarding the reason for the transfer and document the notice and consultation in the client's record.

No later than 24 hours after the transfer, the responsible professional at the original facility shall notify the legally responsible person that the transfer is completed.

(e)        The responsible professional may transfer a client from one facility to another for emergency medical treatment, emergency medical evaluation, or emergency surgery without notice to or consent from the client.  Within a reasonable period of time the responsible professional shall notify the next of kin or the legally responsible person of the client of the transfer.

(f)         When a client is transferred to another facility solely for medical reasons, the client shall be returned to the original facility when the medical care is completed unless the responsible professionals at both facilities concur that discharge of the client who is not subject to G.S. 122C-266(b) is appropriate.

(g)        The Commission may adopt rules to implement this section. (1919, c. 330; C.S., S. 6163; 1925, c. 51, s. 1; 1945, c. 925, s. 5; 1947, c. 537, s. 9; c. 623, s. 1; 1953, c. 675, s. 15; 1955, c. 1274, s. 1; 1959, c. 1002, s. 11; 1963, c. 1166, ss. 10, 12; 1973, c. 475, s. 1; c. 476, s. 133; c. 673, ss. 7, 8; c. 1436, ss. 6, 7; 1977, c. 679, s. 7; 1981, c. 51, s. 3; c. 328, ss. 1, 2; 1985, c. 589, s. 2; 1985 (Reg. Sess., 1986), c. 863, s. 15; 1991, c. 704, s. 1.)



§ 122C-207. Confidentiality.

§ 122C‑207.  Confidentiality.

Court records made in all proceedings pursuant to this Article are confidential, and are not open to the general public except as provided for by G. S. 122C‑54(d). (1977, c. 696, s. 1; 1979, c. 164, s. 2; c. 915, s. 20; 1985, c. 589, s. 2.)



§ 122C-208. Voluntary admission not admissible in involuntary proceeding.

§ 122C‑208.  Voluntary admission not admissible in involuntary proceeding.

Except when considering treatment history as it pertains to an involuntary outpatient commitment, the fact that an individual has been voluntarily admitted for treatment shall not be competent evidence in an involuntary commitment proceeding. (1985, c. 589, s. 2.)



§ 122C-209. Voluntary admissions acceptance.

§ 122C‑209.  Voluntary admissions acceptance.

Nothing contained in Parts 2 through 5 of this Article requires a private physician or private facility to accept an individual as a client for examination or treatment. Examination or treatment at a private facility or by a private physician is at the expense of the individual to the extent that charges are not disposed of by contract between the area authority and private facility. (1985, c. 589, s. 2.)



§ 122C-210. Guardian to pay expenses out of estate.

§ 122C‑210.  Guardian to pay expenses out of estate.

It is the duty of the guardian who has legal custody of the estate of an incompetent individual held pursuant to the provisions of this Article in a facility to supply funds for his support in the facility during the stay as long as there are sufficient funds for that purpose over and beyond maintaining and supporting those individuals who may be legally dependent on the estate. (1985, c. 589, s. 2.)



§ 122C-210.1. Immunity from liability.

§ 122C‑210.1.  Immunity from liability.

No facility or any of its officials, staff, or employees, or any physician or other individual who is responsible for the custody, examination, management, supervision, treatment, or release of a client and who follows accepted professional judgment, practice, and standards is civilly liable, personally or otherwise, for actions arising from these responsibilities or for actions of the client.  This immunity is in addition to any other legal immunity from liability to which these facilities or individuals may be entitled and applies to actions performed in connection with, or arising out of, the admission or commitment of any individual pursuant to this Article. (1899, c. 1, s. 31; Rev., s. 4560; C.S., s. 6172; 1961, c. 511, s. 1; 1973, c. 673, s. 10; 1983, c. 638, s. 15; c. 864, s. 4; 1985, c. 589, s. 2; 1995 (Reg. Sess., 1996), c. 739, s. 3.)



§ 122C-210.2. Research at State facilities for the mentally ill.

§ 122C‑210.2.  Research at State facilities for the mentally ill.

(a)        For research purposes, State facilities for the mentally ill may be designated by the Secretary as facilities for the voluntary admission of adults who are not admissible as clients otherwise.  Designation of these facilities shall be made in accordance with rules of the Secretary that assure the protection of those admitted for research purposes.

(b)        Individuals may be admitted to such designated facilities on either an outpatient or inpatient basis.

(c)        The Human Rights Committee of the designated facility shall monitor the care of individuals admitted for research during their participation in any research program.

(d)        For these individuals admitted to such designated facilities for research purposes only, the following provisions shall apply:

(1)        A written application for admission pursuant to G.S. 122C‑211(a) and an examination by a physician within 24 hours of admission shall be provided to each of these individuals;

(2)        They shall be exempt from the provisions of G.S. 122C‑57(a) governing the rights to treatment and to a treatment plan; the requirements of G.S. 122C‑61(2) and G.S. 122C‑212(b); and the requirements of any single portal of entry and exit plan; however, nothing in this section shall take away the individual's right to be informed of the potential risks and alleged benefits of their participation in any research program;

(3)        The Secretary shall exempt these individuals from the provisions of Article 7 of Chapter 143 of the General Statutes requiring payment for treatment in a State institution.  The Secretary may also authorize reasonable compensation to be paid to individuals participating in research projects for their services; provided, that the compensation is paid from research grant funds; and

(4)        The Commission shall adopt rules regarding the admission, care and discharge of those individuals admitted for research purposes only. (1987, c. 358, s. 1.)



§ 122C-211. Admissions.

Part 2.  Voluntary Admissions and Discharges, Competent Adults, Facilities for the Mentally Ill and Substance Abusers.

§ 122C‑211.  Admissions.

(a)        Except as provided in subsections (b) through (f1) of this section, any individual, including a parent in a family unit, in need of treatment for mental illness or substance abuse may seek voluntary admission at any facility by presenting himself for evaluation to the facility. No physician's statement is necessary, but a written application for evaluation or admission, signed by the individual seeking admission, is required. The application form shall be available at all times at all facilities. However, no one shall be denied admission because application forms are not available. An evaluation shall determine whether the individual is in need of care, treatment, habilitation or rehabilitation for mental illness or substance abuse or further evaluation by the facility. Information provided by family members regarding the individual's need for treatment shall be reviewed in the evaluation. An individual may not be accepted as a client if the facility determines that the individual does not need or cannot benefit from the care, treatment, habilitation, or rehabilitation available and that the individual is not in need of further evaluation by the facility. The facility shall give to an individual who is denied admission a referral to another facility or facilities that may be able to provide the treatment needed by the client.

(b)        In 24‑hour facilities the application shall acknowledge that the applicant may be held by the facility for a period of 72 hours after any written request for release that the applicant may make, and shall acknowledge that the 24‑hour facility may have the legal right to petition for involuntary commitment of the applicant during that period. At the time of application, the facility shall tell the applicant about procedures for discharge.

(c)        Any individual who voluntarily seeks admission to a 24‑hour facility in which medical care is an integral component of the treatment shall be examined and evaluated by a physician of the facility within 24 hours of admission. The evaluation shall determine whether the individual is in need of treatment for mental illness or substance abuse or further evaluation by the facility. If the evaluating physician determines that the individual will not benefit from the treatment available, the individual shall not be accepted as a client.

(d)        Any individual who voluntarily seeks admission to any 24‑hour facility, other than one in which medical care is an integral component of the treatment, shall have a medical examination within 30 days before or after admission if it is reasonably expected that the individual will receive treatment for more than 30 days or shall produce a current, valid physical examination report, signed by a physician, completed within 12 months prior to the current admission. When applicable, this examination may be included in an examination conducted to meet the requirements of G.S. 122C‑223 or G.S. 122C‑232.

(e)        When an individual from a single portal area seeks admission to an area or State 24‑hour facility, the admission shall follow the procedures as prescribed in the area plan. When an individual from a single portal area presents himself for admission to the facility directly and is in need of an emergency admission, the individual may be accepted for admission. The facility shall notify the area authority within 24 hours of the admission. Further planning of treatment for the client is the joint responsibility of the area authority and the facility as prescribed in the area plan.

(f)         A family unit may voluntarily seek admission to a 24‑hour substance abuse facility that is able to provide, directly or by contract, treatment, habilitation, or rehabilitation services that will specifically address the family unit's needs. These services shall include gender‑specific substance abuse treatment, habilitation, or rehabilitation for the parent as well as assessment, well‑child care, and, as needed, early intervention services for the child. A family unit that voluntarily seeks admission to a 24‑hour substance abuse facility shall be evaluated by the facility to determine whether the family unit would benefit from the services of the facility. A facility shall not accept a family unit as a client if the facility determines that the family unit does not need or cannot benefit from the care, habilitation, or rehabilitation available at the facility. The facility shall give to a family unit that is denied admission a referral to another facility or facilities that may be able to provide treatment needed by the family unit. Except as otherwise provided, this section applies to a parent in a family unit seeking admission under this section.

(f1)       An individual in need of treatment for mental illness may be admitted to a facility pursuant to an advance instruction for mental health treatment or pursuant to the authority of a health care agent named in a valid health care power of attorney, provided that the individual is incapable, as defined in G.S. 122C‑72(4) at the time of the need for admission. An individual admitted to a facility pursuant to an advance instruction for mental health treatment may not be retained for more than 10 days, except as provided for in subsection (b) of this section. When a health care power of attorney authorizes a health care agent to seek the admission of an incapable individual, the health care agent shall act for the individual in applying for admission to a facility and in consenting to medical treatment at the facility when consent is required, provided that the individual is incapable.

(g)        As used in this Part, the term "family unit" means a parent and the parent's dependent children under the age of three years. (1945, c. 952, s. 471/2; 1963, c. 1184, s. 22; 1973, c. 723, s. 1; c. 1084; 1983, c. 383, s. 4; 1985, c. 589, s. 2; 1985 (Reg. Sess., 1986), c. 863, s. 16; 1989, c. 287; 1998‑47, s. 1(a); 1998‑198, s. 6; 1998‑217, s. 53(a)(1), (2); 1999‑456, s. 5.)



§ 122C-212. Discharges.

§ 122C‑212.  Discharges.

(a)        Except as provided in subsections (b) and (c) of this section, an individual who has been voluntarily admitted to a facility shall be discharged upon his own request. A request for discharge from a 24‑hour facility shall be in writing.

(b)        An individual who has been voluntarily admitted to a 24‑hour facility may be held for 72 hours  after his written application for discharge is submitted.

(c)        When an individual from a single portal area who has been voluntarily admitted to an area or State 24‑hour facility is discharged, the discharge shall follow the procedures as prescribed in the area plan. (1973, c. 723, s. 1; c. 1084; 1983, c. 383, s. 4; 1985, c. 589, s. 2.)



§§ 122C-213 through 122C-220. Reserved for future codification purposes.

§§ 122C‑213 through 122C‑220.  Reserved for future codification purposes.



§ 122C-221. Admissions.

Part 3.  Voluntary Admissions and Discharges, Minors, Facilities for the Mentally Ill and Substance Abusers.

§ 122C‑221.  Admissions.

(a)        Except as otherwise provided in this Part, a minor may be admitted to a facility if the minor is mentally ill or a substance abuser and in need of treatment.  Except as otherwise provided in this Part, the provisions of G.S. 122C‑211 shall apply to admissions of minors under this Part.  Except as provided in G.S. 90‑21.5, in applying for admission to a facility, in consenting to medical treatment when consent is required, and in any other legal procedure under this Article, the legally responsible person shall act for the minor.  If a minor reaches the age of 18 while in treatment under this Part, further treatment is authorized only on the written authorization of the client or under the provisions of Part 7 or Part 8 of Article 5 of this Chapter.

(b)        The Commission shall adopt rules governing procedures for admission to 24‑hour facilities not falling within the category of facilities where freedom of movement is restricted.  These rules shall be designed to ensure that no minor is improperly admitted to or improperly remains in a 24‑hour facility. (1973, c. 1084; 1983, c. 302, s. 1; 1985, c. 589, s. 2; 1987, c. 370, s. l.)



§ 122C-222. Admissions to State facilities.

§ 122C‑222.  Admissions to State facilities.

Admission of a minor who is a resident of a county that is not in a single portal area shall be made to a State facility following screening and upon referral by an area authority, a physician, or an eligible psychologist.  Further planning of treatment and discharge for the minor is the joint responsibility of the State facility and the person making the referral. (1987, c. 370, s. 1.)



§ 122C-223. Emergency admission to a 24-hour facility.

§ 122C‑223.  Emergency admission to a 24‑hour facility.

(a)        In an emergency situation, when the legally responsible person does not appear with the minor to apply for admission, a minor who is mentally ill or a substance abuser and in need of treatment may be admitted to a 24‑hour facility upon his own written application. The application shall serve as the initiating document for the hearing required by G.S. 122C‑224.

(b)        Within 24 hours of admission, the facility shall notify the legally responsible person of the admission unless notification is impossible due to an inability to identify, to locate, or to contact him after all reasonable means to establish contact have been attempted.

(c)        If the legally responsible person cannot be located within 72 hours of admission, the responsible professional shall initiate proceedings for juvenile protective services as described in Article 3 of Chapter 7B of the General Statutes in either the minor's county of residence or in the county in which the facility is located.

(d)        Within 24 hours of an emergency admission to a State facility, the State facility shall notify the area authority and, as appropriate, the minor's physician or eligible psychologist. Further planning of treatment and discharge for the minor is the joint responsibility of the State facility and the appropriate person in the community. (1973, c. 1084; 1983, c. 302, s. 1; 1985, c. 589, s. 2; 1987, c. 370, s. 1; 1998‑202, s. 13(ff).)



§ 122C-224. Judicial review of voluntary admission.

§ 122C‑224.  Judicial review of voluntary admission.

(a)        When a minor is admitted to a 24‑hour facility where the minor will be subjected to the same restrictions on his freedom of movement present in the State facilities for the mentally ill, or to similar restrictions, a hearing shall be held by the district court in the county in which the 24‑hour facility is located within 15 days of the day that the minor is admitted to the facility.  A continuance of not more than five days may be granted.

(b)        Before the admission, the facility shall provide the minor and his legally responsible person with written information describing the procedures for court review of the admission and informing them about the discharge procedures.  They shall also be informed that, after a written request for discharge, the facility may hold the minor for 72 hours during which time the facility may apply for a petition for involuntary commitment.

(c)        Within 24 hours after admission, the facility shall notify the clerk of court in the county where the facility is located that the minor has been admitted and that a hearing for concurrence in the admission must be scheduled.  At the time notice is given to schedule a hearing, the facility shall notify the clerk of the names and addresses of the legally responsible person and the responsible professional. (1975, c. 839; 1977, c. 756; 1979, c. 171, s. 1; 1983, c. 889, ss. 1, 2; 1985, c. 589, s. 2; 1987, c. 370, s. 1.)



§ 122C-224.1. Duties of clerk of court.

§ 122C‑224.1.  Duties of clerk of court.

(a)        Within 48 hours of receipt of notice that a minor has been admitted to a 24‑hour facility wherein his freedom of movement will be restricted, an attorney shall be appointed for the minor in accordance with rules adopted by the Office of Indigent Defense Services. When a minor has been admitted to a State facility for the mentally ill, the attorney appointed shall be the attorney employed in accordance with G.S. 122C‑270(a) through (c). All minors shall be conclusively presumed to be indigent, and it shall not be necessary for the court to receive from any minor an affidavit of indigency. The attorney shall be paid a reasonable fee in accordance with rules adopted by the Office of Indigent Defense Services. The judge may require payment of the attorney's fee from a person other than the minor as provided in G.S. 7A‑450.1 through G.S. 7A‑450.4.

(b)        Upon receipt of notice that a minor has been admitted to a 24‑hour facility wherein his freedom of movement will be restricted, the clerk shall calendar a hearing to be held within 15 days of admission for the purpose of review of the minor's admission. Notice of the time and place of the hearing shall be given as provided in G.S. 1A‑1, Rule 4(j) to the attorney in lieu of the minor, as soon as possible but not later than 72 hours before the scheduled hearing. Notice of the hearing shall be sent to the legally responsible person and the responsible professional as soon as possible but not later than 72 hours before the hearing by first‑class mail postage prepaid to the individual's last known address.

(c)        The clerk shall schedule all hearings and rehearings and send all notices as required by this Part. (1987, c. 370, s. 1; 2000‑144, s. 37.)



§ 122C-224.2. Duties of the attorney for the minor.

§ 122C‑224.2.  Duties of the attorney for the minor.

(a)        The attorney shall meet with the minor within 10 days of his appointment but not later than 48 hours before the hearing.  In addition, the attorney shall inform the minor of the scheduled hearing and shall give the minor a copy of the notice of the time and place of the hearing no later than 48 hours before the hearing.

(b)        The attorney shall counsel the minor concerning the hearing procedure and the potential effects of the hearing proceeding on the minor. If the minor does not wish to appear, the attorney shall file a motion with the court before the scheduled hearing to waive the minor's right to be present at the hearing procedure except during the minor's own testimony.  If the attorney determines that the minor does not wish to appear before the judge to provide his own testimony, the attorney shall file a separate motion with the court before the hearing to waive the minor's right to testify.

(c)        In all actions on behalf of the minor, the attorney shall represent the minor until formally relieved of the responsibility by the judge. (1987, c. 370, s. 1.)



§ 122C-224.3. Hearing for review of admission.

§ 122C‑224.3.  Hearing for review of admission.

(a)        Hearings shall be held at the 24‑hour facility in which the minor is being treated, if it is located within the judge's district court district as defined in G.S. 7A‑133, unless the judge determines that the court calendar will be disrupted by such scheduling.  In cases where the hearing cannot be held in the 24‑hour facility, the judge may schedule the hearing in another location, including the judge's chambers.  The hearing may not be held in a regular courtroom, over objection of the minor's attorney, if in the discretion of the judge a more suitable place is available.

(b)        The minor shall have the right to be present at the hearing unless the judge rules favorably on the motion of the attorney to waive the minor's appearance.  However, the minor shall retain the right to appear before the judge to provide his own testimony and to respond to the judge's questions unless the judge makes a separate finding that the minor does not wish to appear upon motion of the attorney.

(c)        Certified copies of reports and findings of physicians, psychologists and other responsible professionals as well as previous and current medical records are admissible in evidence, but the minor's right, through his attorney, to confront and cross‑examine witnesses may not be denied.

(d)        Hearings shall be closed to the public unless the attorney requests otherwise.

(e)        A copy of all documents admitted into evidence and a transcript of the proceedings shall be furnished to the attorney, on request, by the clerk upon the direction of a district court judge.  The copies shall be provided at State expense.

(f)         For an admission to be authorized beyond the hearing, the minor must be (1) mentally ill or a substance abuser and (2) in need of further treatment at the 24‑hour facility to which he has been admitted.  Further treatment at the admitting facility should be undertaken only when lesser measures will be insufficient.  It is not necessary that the judge make a finding of dangerousness in order to support a concurrence in the admission.

(g)        The court shall make one of the following dispositions:

(1)        If the court finds by clear, cogent, and convincing evidence that the requirements of subsection (f) have been met, the court shall concur with the voluntary admission and set the length of the authorized admission of the minor for a period not to exceed 90 days; or

(2)        If the court determines that there exist reasonable grounds to believe that the requirements of subsection (f) have been met but that additional diagnosis and evaluation is needed before the court can concur in the admission, the court may make a one time authorization of up to an additional 15 days of stay, during which time further diagnosis and evaluation shall be conducted; or

(3)        If the court determines that the conditions for concurrence or continued diagnosis and evaluation have not been met, the judge shall order that the minor be released.

(h)        The decision of the District Court in all hearings and rehearings is final.  Appeal may be had to the Court of Appeals by the State or by any party on the record as in civil cases.  The minor may be retained and treated in accordance with this Part, pending the outcome of the appeal, unless otherwise ordered by the District Court or the Court of Appeals. (1987, c. 370; 1987 (Reg. Sess., 1988), c. 1037, s. 113.)



§ 122C-224.4. Rehearings.

§ 122C‑224.4.  Rehearings.

(a)        A minor admitted to a 24‑hour facility upon order of the court for further diagnosis and evaluation shall have the right to a rehearing if the responsible professional determines that the minor is in need of further treatment beyond the time authorized by the court for diagnosis and evaluation.

(b)        A minor admitted to a 24‑hour facility upon the concurrence of the court shall have the right to a rehearing for further concurrence in continued treatment before the end of the period authorized by the court.  The court shall review the continued admission in accordance with the hearing procedures in this Part.  The court may order discharge of the minor if the minor no longer meets the criteria for admission.  If the minor continues to meet the criteria for admission the court shall concur with the continued admission of the minor and set the length of the authorized admission for a period not to exceed 180 days.  Subsequent rehearings shall be scheduled at the end of each subsequent authorized treatment period, but no longer than every 180 days.

(c)        The responsible professional shall notify the clerk, no later than 15 days before the end of the authorized admission, that continued stay beyond the authorized admission is recommended for the minor.  The clerk shall calendar the rehearing to be held before the end of the current authorized admission. (1987, c. 370, s. 1.)



§ 122C-224.5. Transportation.

§ 122C‑224.5.  Transportation.

When it is necessary for a minor to be transported to a location other than the treating facility for the purpose of a hearing, transportation shall be provided under the provisions of G.S. 122C‑251.  However, the 24‑hour facility may obtain permission from the court to routinely provide transportation of minors to and from hearings. (1987, c. 370, s. 1.)



§ 122C-224.6. Treatment pending hearing and after authorization for or concurrence in admission.

§ 122C‑224.6.  Treatment pending hearing and after authorization for or concurrence in admission.

(a)        Pending the initial hearing and after authorization for further diagnosis and evaluation, or concurrence in admission, the responsible professional may administer to the minor reasonable and appropriate medication and treatment that is consistent with accepted medical standards and consistent with Article 3 of this Chapter.

(b)        The responsible professional may release the minor conditionally for periods not in excess of 30 days on specified appropriate conditions.  Violation of the conditions is grounds for return of the minor to the 24‑hour facility.  A law enforcement officer, on request of the responsible professional, shall take the minor into custody and return him to the facility in accordance with G.S. 122C‑205. (1987, c. 370, s. 1.)



§ 122C-224.7. Discharge.

§ 122C‑224.7.  Discharge.

(a)        The responsible professional shall unconditionally discharge a minor from treatment at any time that it is determined that the minor is no longer mentally ill or a substance abuser, or no longer in need of treatment at the facility.

(b)        The legally responsible person may file a written request for discharge from the facility at any time.  The facility may hold the minor in the facility for 72 hours after receipt of the request for discharge.  If the responsible professional believes that the minor is mentally ill and dangerous to himself or others, he may file a petition for involuntary commitment under the provisions of Part 7 of this Article.  If the responsible professional believes that the minor is a substance abuser and dangerous to himself or others, he may file a petition for involuntary commitment under the provisions of Part 8 of this Article.  If an order authorizing the holding of the minor under involuntary commitment procedures is issued, further treatment and holding shall follow the provisions of Part 7 or Part 8 whichever is applicable.  If an order authorizing the holding of the minor under involuntary commitment procedures is not issued, the minor shall be discharged.

(c)        If a client reaches age 18 while in treatment, and the client refuses to sign an authorization for continued treatment within 72 hours of reaching 18, he shall be discharged unless the responsible professional obtains an order to hold the client under the provisions of Part 7 or Part 8 of this Article pursuant to an involuntary commitment. (1975, c. 839; 1977, c. 756; 1979, c. 171, s. 1; 1983, c. 889, ss. 1, 2; 1985, c. 589, s. 2; 1987, c. 370, s. 1.)



§§ 122C-225 through 122C-230. Reserved for future codification purposes.

§§ 122C‑225 through 122C‑230.  Reserved for future codification purposes.



§ 122C-231. Admissions.

Part 4. Voluntary Admissions and Discharges, Incompetent Adults, Facilities for the Mentally Ill and Substance Abusers.

§ 122C‑231.  Admissions.

Except as otherwise provided in this Part an incompetent adult may be admitted to a facility when the individual is mentally ill or a substance abuser and in need of treatment. The provisions of G.S. 122C‑211 shall apply to admissions of an incompetent adult under this Part except that the legally responsible person shall act for the individual, in applying for admission to a facility, in consenting to medical treatment when consent is required, in giving or receiving any legal notice, and in any other legal procedure under this Article. (1973, c. 1084; 1983, c. 302, s. 1; 1985, c. 589, s. 2.)



§ 122C-232. Judicial determination.

§ 122C‑232.  Judicial determination.

(a)        When an incompetent adult is admitted to a 24‑hour facility where the incompetent adult will be subjected to the same restrictions on his freedom of movement present in the State facilities for the mentally ill, or to similar restrictions, a hearing shall be held in the district court in the county in which the 24‑hour facility is located within 10 days of the day that the incompetent adult is admitted to the facility. A continuance of not more than five days may be granted upon motion of:

(1)        The court;

(2)        Respondent's counsel; or

(3)        The responsible professional.

The Commission shall adopt rules governing procedures for admission to other 24‑hour facilities not falling within the category of facilities where freedom of movement is restricted; these rules shall be designed to ensure that no incompetent adult is improperly admitted to or remains in a facility.

(b)        In any case requiring the hearing described in subsection (a) of this section, no petition is necessary; the written application for voluntary admission shall serve as the initiating document for the hearing. The court shall determine whether the incompetent adult is mentally ill or a substance abuser and is in need of further treatment at the facility. Further treatment at the facility should be undertaken only when lesser measures will be insufficient. If the court finds by clear, cogent, and convincing evidence that these requirements have been met, the court shall concur with the voluntary admission of the incompetent adult. If the court finds that these requirements have not been met, it shall order that the incompetent adult be released. A finding of dangerousness to self or others is not necessary to support the determination that further treatment should be undertaken.

(c)        Unless otherwise provided in this Part, the hearing specified in subsection (a) of this section, including the provisions for representation of indigent incompetent adults, all subsequent proceedings, and conditional release are governed by the involuntary commitment procedures of Part 7 of this Article.

(d)        In addition to the notice of hearings and rehearings to the incompetent adult and his counsel required under Part 7 of this Article, notice shall be given by the clerk to the legally responsible person, or his successor. The legally responsible person, or his successor may also file with the clerk of court a written waiver of his right to receive notice. (1975, c. 839; 1977, c. 756; 1979, c. 171, s. 1; 1983, c. 889, ss. 1, 2; 1985, c. 589, s. 2.)



§ 122C-233. Discharges.

§ 122C‑233.  Discharges.

(a)        Except as provided in subsection (b) of this section, an incompetent adult shall be discharged upon the request of the legally responsible person as provided in G.S. 122C‑212.

(b)        After the court has concurred in the admission of an incompetent adult to a 24‑hour facility as provided in G.S. 122C‑232, only the facility or the court may release the incompetent adult at any time when either determines that the incompetent adult does not need further treatment at the facility. If the legally responsible person believes that release is in the best interest of the incompetent adult, and the facility refuses release, the legally responsible person may apply to the court for a hearing for discharge. (1975, c. 839; 1977, c. 756; 1979, c. 171, s. 1; 1983, c. 889, ss. 1, 2; 1985, c. 589, s. 2.)



§§ 122C-234 through 122C-240: Reserved for future codification purposes.

§§ 122C‑234 through 122C‑240: Reserved for future codification purposes.



§ 122C-241. Admissions.

Part 5.  Voluntary Admissions and Discharges, Minors and Adults, Facilities for Individuals with Developmental Disabilities.

§ 122C‑241.  Admissions.

(a)        Except as provided in subsection (c) of this section an individual with developmental disabilities may be admitted to a facility for the developmentally disabled in order that he receive care, habilitation, rehabilitation, training, or treatment.  Application for admission is made as follows:

(1)        A minor with developmental disabilities may be admitted upon application by both the father and the mother if they are living together and, if not, by the parent or parents having custody or by the legally responsible person.

(2)        An adult with developmental disabilities who has been adjudicated incompetent under Chapter 35A or former Chapters 33 or 35 of the General Statutes may be admitted upon application by his guardian.

(3)        An adult with developmental disabilities who has not been adjudicated incompetent under Chapter 35A or former Chapters 33 or 35 of the General Statutes may be admitted upon his own application.

(b)        Prior to admission to a 24‑hour facility, the individual shall be examined and evaluated by a physician or psychologist to determine whether the individual is developmentally disabled. In addition, the individual shall be examined and evaluated by a qualified developmental disabilities professional no sooner than 31 days prior to admission or within 72 hours after admission to determine whether the individual is in need of care, habilitation, rehabilitation, training or treatment by the facility. If the evaluating professional determines that the individual will not benefit from an admission, the individual shall not be admitted as a client.

(c)        An admission to an area or State 24‑hour facility of an individual from a single portal area shall follow the procedures as prescribed in the area plan. When an individual from a single portal area presents himself or is presented for admission to a State facility for the mentally retarded directly and is in need of an emergency admission, he may be accepted for admission. The State facility shall notify the area authority within 24 hours of the admission and further planning of treatment for the individual is the joint responsibility of the area authority and the State facility as prescribed in the area plan. (1963, c. 1184, s. 6; 1965, c. 800, s. 12; 1973, c. 476, s. 133; 1977, c. 679, s. 7; 1981, c. 51, s. 3; 1983, c. 383, s. 7; 1985, c. 589, s. 2; c. 695, s. 14; 1989, c. 625, s. 22; 1989 (Reg. Sess., 1990), c. 1024, s. 26(d).)



§ 122C-242. Discharges.

§ 122C‑242.  Discharges.

(a)        Except as provided in subsections (b) through (d) of this section, discharges from facilities for individuals with developmental disabilities are made upon request of the individual authorized in G.S. 122C‑241(a) to make application for admission or by the director of the facility.

(b)        Any adult who has not been declared incompetent and who is admitted to a 24‑hour facility shall be discharged upon his own request, unless the director of the facility has reason to believe that the adult is endangering himself by the discharge. In this case the individual may be held for a period not to exceed five days while the director petitions for the adjudication of incompetency of the individual and the appointment of an interim guardian under Chapter 35A of the General Statutes.

(c)        Any individual admitted to a 24‑hour facility may be discharged when in the judgment of the director of the facility the individual is no longer in need of care, treatment, habilitation or rehabilitation by the facility or the individual will no longer benefit from the service available. In the case of an area or State facility rules adopted by the Commission or by the Secretary in accordance with G.S. 122C‑63 shall be followed.

(d)        When the individual to be discharged from an area or State 24‑hour facility is a resident of a single portal area, the discharge shall follow the procedures described in the area plan. (1963, c. 1184, s. 6; 1973, c. 476, s. 133; 1983, c. 383, s. 8; 1985, c. 589, s. 2; 1989, c. 625, s.22; 1989 (Reg. Sess., 1990), c. 1024, s. 26(c).)



§§ 122C-243 through 122C-250. Reserved for future codification purposes.

§§ 122C‑243 through 122C‑250.  Reserved for future codification purposes.



§ 122C-251. Transportation.

Part 6.  Involuntary Commitment  General Provisions.

§ 122C‑251.  Transportation.

(a)        Except as provided in subsections (f) and (g), transportation of a respondent within a county under the involuntary commitment proceedings of this Article, including admission and discharge, shall be provided by the city or county. The city has the duty to provide transportation of a respondent who is a resident of the city or who is taken into custody in the city limits. The county has the duty to provide transportation for a respondent who resides in the county outside city limits or who is taken into custody outside of city limits. However, cities and counties may contract with each other to provide transportation.

(b)        Except as provided in subsections (f) and (g) or in G.S. 122C‑408(b), transportation between counties under the involuntary commitment proceedings of this Article for admission to a 24‑hour facility shall be provided by the county where the respondent is taken into custody. Transportation between counties under the involuntary commitment proceedings of this Article for respondents held in 24‑hour facilities who have requested a change of venue for the district court hearing shall be provided by the county where the petition for involuntary commitment was initiated. Transportation between counties under the involuntary commitment proceedings of this Article for discharge of a respondent from a 24‑hour facility shall be provided by the county of residence of the respondent. However, a respondent being discharged from a facility may use his own transportation at his own expense.

(c)        Transportation of a respondent may be by city‑ or county‑owned vehicles or by private vehicle by contract with the city or county. To the extent feasible, law enforcement officers transporting respondents shall dress in plain clothes and shall travel in unmarked vehicles. Further, law enforcement officers, to the extent possible, shall advise respondents when taking them into custody that they are not under arrest and have not committed a crime, but are being transported to receive treatment and for their own safety and that of others.

(d)        In providing transportation of a respondent, a city or county shall provide a driver or attendant who is the same sex as the respondent, unless the law‑enforcement officer allows a family member of the respondent to accompany the respondent in lieu of an attendant of the same sex as the respondent.

(e)        In providing transportation required by this section, the law‑enforcement officer may use reasonable force to restrain the respondent if it appears necessary to protect himself, the respondent, or others. No law‑enforcement officer may be held criminally or civilly liable for assault, false imprisonment, or other torts or crimes on account of reasonable measures taken under the authority of this Article.

(f)         Notwithstanding the provisions of subsections (a), (b), and (c) of this section, a clerk, a magistrate, or a district court judge, where applicable, may authorize the family or immediate friends of the respondent, if they so request, to transport the respondent in accordance with the procedures of this Article. This authorization shall only be granted in cases where the danger to the public, the family or friends of the respondent, or the respondent himself is not substantial. The family or immediate friends of the respondent shall bear the costs of providing this transportation.

(g)        The governing body of a city or county may adopt a plan for transportation of respondents in involuntary commitment proceedings in this Article. Law‑enforcement personnel, volunteers, or other public or private agency personnel may be designated to provide all or parts of the transportation required by involuntary commitment proceedings. Persons so designated shall be trained and the plan shall assure adequate safety and protections for both the public and the respondent. Law enforcement, other affected agencies, and the area authority shall participate in the planning. If any person other than a law‑enforcement agency is designated by a city or county, the person so designated shall provide the transportation and follow the procedures in this Article. References in this Article to a law‑enforcement officer apply to this person.

(h)        The cost and expenses of transporting a respondent to or from a 24‑hour facility is the responsibility of the county of residence of the respondent. The State (when providing transportation under G.S. 122C‑408(b)), a city, or a county is entitled to recover the reasonable cost of transportation from the county of residence of the respondent. The county of residence of the respondent shall reimburse the State, another county, or a city the reasonable transportation costs incurred as authorized by this subsection. The county of residence of the respondent is entitled to recover the reasonable cost of transportation it has paid to the State, a city, or a county. Provided that the county of residence provides the respondent or other individual liable for the respondent's support a reasonable notice and opportunity to object to the reimbursement, the county of residence of the respondent may recover that cost from:

(1)        The respondent, if the respondent is not indigent;

(2)        Any person or entity that is legally liable for the resident's support and maintenance provided there is sufficient property to pay the cost;

(3)        Any person or entity that is contractually responsible for the cost; or

(4)        Any person or entity that otherwise is liable under federal, State, or local law for the cost. (1899, c. 1, s. 32; Rev., s. 4555; 1919, c. 326, s. 4; C.S., ss. 6201, 6202; 1945, c. 952, ss. 29, 30; 1953, c. 256, s. 6; 1961, c. 186; 1963, c. 1184, s. 1; 1969, c. 982; 1973, c. 1408, s. 1; 1979, c. 915, ss. 21, 22; 1983, c. 138, ss. 1, 2; 1985, c. 589, s. 2; 1987, c. 268; 1995 (Reg. Sess., 1996), c. 739, s. 4; 1999‑201, s. 1; 1999‑456, s. 36.)



§ 122C-252. Twenty-four hour facilities for custody and treatment of involuntary clients.

§ 122C‑252.  Twenty‑four hour facilities for custody and treatment of involuntary clients.

State facilities, 24‑hour facilities licensed under this Chapter or hospitals licensed under Chapter 131E may be designated by the Secretary as facilities for the custody and treatment of involuntary clients. Designation of these facilities shall be made in accordance with rules of the Secretary that assure the protection of the client and the general public. Facilities so designated may detain a client under the procedures of Parts 7 and 8 of this Article both before a district court hearing and after commitment of the respondent. (1973, c. 726, s. 1; c. 1408, s. 1; 1977, c. 400, s. 4; c. 679, s. 8; c. 739, s. 1; 1979, c. 358, s. 27; c. 915, s. 4; 1983, c. 380, ss. 4, 10; c. 638, ss. 6, 7, 25.1; c. 864, s. 4; 1985, c. 589, s. 2.)



§ 122C-253. Fees under commitment order.

§ 122C‑253.  Fees under commitment order.

Nothing contained in Parts 6, 7, or 8 of this Article requires a private physician, private psychologist, or private facility to accept a respondent as a client either before or after commitment. Treatment at a private facility or by a private physician or private psychologist is at the expense of the respondent to the extent that the charges are not disposed of by contract between the area authority and the private facility. An area authority and its contract agencies shall set and recover fees for inpatient or outpatient treatment services provided under a commitment order in accordance with G.S. 122C‑146. (1973, c. 726, s. 1; c. 1408, s. 1; 1977, c. 400, s. 8; c. 739, s. 2; 1979, c. 358, s. 26; c. 915, ss. 8, 15, 16; 1981, c. 537, s. 1; 1983, c. 380, s. 8; c. 638, s. 14; c. 864, s. 4; 1985, c. 589, s. 2; c. 695, s. 3.)



§ 122C-254. Housing responsibility for certain clients in or escapees from involuntary commitment.

§ 122C‑254.  Housing responsibility for certain clients in or escapees from involuntary commitment.

(a)        Any individual who has been involuntarily committed under the provisions of this Article to a 24‑hour facility:

(1)        Who escapes from or is absent without authorization from the facility before being discharged; and

(2)        Who is charged with a criminal offense committed after the escape or during the unauthorized absence; and

(3)        Whose involuntary commitment is determined to be still valid by the judge or judicial officer who would make the pretrial release determination regarding the criminal offense under the provisions of G.S. 15A‑533 and G.S. 15A‑534; or

(4)        Who is charged with committing a crime while still residing in the facility and whose commitment is still valid as prescribed by subdivision (3) of this section;

shall be denied pretrial release pursuant to G.S. 15A‑533 and G.S. 15A‑ 534. In lieu of pretrial release, and pending the additional proceedings on the criminal offense, the individual shall be returned to the 24‑hour facility in which he was residing at the time of the alleged crime or from which he escaped or absented himself for continuation of his commitment.

(b)        Absent findings of lack of mental responsibility for his criminal offense or lack of competency to stand trial for the criminal offense, the involuntary commitment of an individual as described in subsection (a) of this section shall not be utilized in lieu of nor shall it constitute a bar to proceeding to trial for the criminal offense. At any time that the district court or the responsible professional of the 24‑hour facility finds that the individual should be unconditionally discharged, committed for outpatient treatment, or conditionally released, the facility shall notify the clerk of superior court in the county in which the criminal charge is pending before making the change in status. At this time, a pretrial release determination pursuant to the provisions of G.S. 15A‑533 and G.S. 15A‑ 534 shall be made. In this event, arrangements for returning the individual for the pretrial release determination shall be the responsibility of the clerk of superior court.

(c)        An individual who has been processed in accordance with subsections (a) and (b) of this section may not later be returned to a 24‑hour facility before trial except pursuant to involuntary commitment proceedings by the district court in accordance with Parts 7 and 8 of this Article or after proceedings in accordance with the provisions of G.S. 15A‑1002 or G.S. 15A‑1321.

(d)        Other involuntarily committed respondents who escape, but do not meet the additional criteria specified in subsection (a) of this section, are handled in accordance with the provisions of G.S. 122C‑ 205. (1981, c. 936, s. 1; 1985, c. 589, s. 2.)



§§ 122C-255 through 122C-260. Reserved for future codification purposes.

§§ 122C‑255 through 122C‑260.  Reserved for future codification purposes.



§ 122C-261. Affidavit and petition before clerk or magistrate when immediate hospitalization is not necessary; custody order.

Part 7. Involuntary Commitment of the Mentally Ill; Facilities for the Mentally Ill.

§ 122C‑261.  Affidavit and petition before clerk or magistrate when immediate hospitalization is not necessary; custody order.

(a)        Anyone who has knowledge of an individual who is mentally ill and either (i) dangerous to self, as defined in G.S. 122C‑3(11)a., or dangerous to others, as defined in G.S. 122C‑3(11)b., or (ii) in need of treatment in order to prevent further disability or deterioration that would predictably result in dangerousness, may appear before a clerk or assistant or deputy clerk of superior court or a magistrate and execute an affidavit to this effect, and petition the clerk or magistrate for issuance of an order to take the respondent into custody for examination by a physician or eligible psychologist. The affidavit shall include the facts on which the affiant's opinion is based. If the affiant has knowledge or reasonably believes that the respondent, in addition to being mentally ill, is also mentally retarded, this fact shall be stated in the affidavit. Jurisdiction under this subsection is in the clerk or magistrate in the county where the respondent resides or is found.

(b)        If the clerk or magistrate finds reasonable grounds to believe that the facts alleged in the affidavit are true and that the respondent is probably mentally ill and either (i) dangerous to self, as defined in G.S. 122C‑3(11)a., or dangerous to others, as defined in G.S. 122C‑3(11)b., or (ii) in need of treatment in order to prevent further disability or deterioration that would predictably result in dangerousness, the clerk or magistrate shall issue an order to a law enforcement officer or any other person authorized under G.S. 122C‑251 to take the respondent into custody for examination by a physician or eligible psychologist. If the clerk or magistrate finds that, in addition to probably being mentally ill, the respondent is also probably mentally retarded, the clerk or magistrate shall contact the area authority before issuing a custody order and the area authority shall designate the facility to which the respondent is to be taken for examination by a physician or eligible psychologist. The clerk or magistrate shall provide the petitioner and the respondent, if present, with specific information regarding the next steps that will occur for the respondent.

(c)        If the clerk or magistrate issues a custody order, the clerk or magistrate shall also make inquiry in any reliable way as to whether the respondent is indigent within the meaning of G.S. 7A‑450. A magistrate shall report the result of this inquiry to the clerk.

(d)        If the affiant is a physician or eligible psychologist, the affiant may execute the affidavit before any official authorized to administer oaths. This affiant is not required to appear before the clerk or magistrate for this purpose. This affiant shall file the affidavit with the clerk or magistrate by delivering to the clerk or magistrate the original affidavit or a copy in paper form that is printed through the facsimile transmission of the affidavit. If the affidavit is filed through facsimile transmission, the affiant shall mail the original affidavit no later than five days after the facsimile transmission of the affidavit to the clerk or magistrate to be filed by the clerk or magistrate with the facsimile copy of the affidavit. This affiant's examination shall comply with the requirements of the initial examination as provided in G.S. 122C‑263(c). If the physician or eligible psychologist recommends outpatient commitment and the clerk or magistrate finds probable cause to believe that the respondent meets the criteria for outpatient commitment, the clerk or magistrate shall issue an order that a hearing before a district court judge be held to determine whether the respondent will be involuntarily committed. The physician or eligible psychologist shall provide the respondent with written notice of any scheduled appointment and the name, address, and telephone number of the proposed outpatient treatment physician or center. The physician or eligible psychologist shall contact the local management entity that serves the county where the respondent resides or the local management entity that coordinated services for the respondent to inform the local management entity that the respondent has been scheduled for an appointment with an outpatient treatment physician or center. If the physician or eligible psychologist recommends inpatient commitment and the clerk or magistrate finds probable cause to believe that the respondent meets the criteria for inpatient commitment, the clerk or magistrate shall issue an order for transportation to or custody at a 24‑hour facility described in G.S. 122C‑252, provided that if a 24‑hour facility is not immediately available or appropriate to the respondent's medical condition, the respondent may be temporarily detained under appropriate supervision and, upon further examination, released in accordance with G.S. 122C‑263(d)(2). If the clerk or magistrate finds probable cause to believe that the respondent, in addition to being mentally ill, is also mentally retarded, the clerk or magistrate shall contact the area authority before issuing the order and the area authority shall designate the facility to which the respondent is to be transported. If a physician or eligible psychologist executes an affidavit for inpatient commitment of a respondent, a second physician shall be required to perform the examination required by G.S. 122C‑266.

(e)        Upon receipt of the custody order of the clerk or magistrate or a custody order issued by the court pursuant to G.S. 15A‑1003, a law enforcement officer or other person designated in the order shall take the respondent into custody within 24 hours after the order is signed, and proceed according to G.S. 122C‑263. The custody order is valid throughout the State.

(f)         When a petition is filed for an individual who is a resident of a single portal area, the procedures for examination by a physician or eligible psychologist as set forth in G.S. 122C‑263 shall be carried out in accordance with the area plan. Prior to issuance of a custody order for a respondent who resides in an area authority with a single portal plan, the clerk or magistrate shall communicate with the area authority to determine the appropriate 24‑hour facility to which the respondent should be admitted according to the area plan or to determine if there are more appropriate resources available through the area authority to assist the petitioner or the respondent. When an individual from a single portal area is presented for commitment at a 24‑hour area or State facility directly, the individual may not be accepted for admission until the facility notifies the area authority and the area authority agrees to the admission. If the area authority does not agree to the admission, it shall determine the appropriate 24‑hour facility to which the individual should be admitted according to the area plan or determine if there are more appropriate resources available through the area authority to assist the individual. If the area authority agrees to the admission, further planning of treatment for the client is the joint responsibility of the area authority and the facility as prescribed in the area plan.

Notwithstanding the provisions of this section, in no event shall an individual known or reasonably believed to be mentally retarded be admitted to a State psychiatric hospital, except as follows:

(1)        Persons described in G.S. 122C‑266(b);

(2)        Persons admitted pursuant to G.S. 15A‑1321;

(3)        Respondents who are so extremely dangerous as to pose a serious threat to the community and to other patients committed to non‑State hospital psychiatric inpatient units, as determined by the Director of the Division of Mental Health, Developmental Disabilities, and Substance Abuse Services or his designee; and

(4)        Respondents who are so gravely disabled by both multiple disorders and medical fragility or multiple disorders and deafness that alternative care is inappropriate, as determined by the Director of the Division of Mental Health, Developmental Disabilities, and Substance Abuse Services or his designee.

Individuals transported to a State facility for the mentally ill who are not admitted by the facility may be transported by law enforcement officers or designated staff of the State facility in State‑owned vehicles to an appropriate 24‑hour facility that provides psychiatric inpatient care.

No later than 24 hours after the transfer, the responsible professional at the original facility shall notify the petitioner, the clerk of court, and, if consent is granted by the respondent, the next of kin, that the transfer has been completed.  (1973, c. 726, s. 1; c. 1408, s. 1; 1977, c. 400, s. 3; 1979, c. 164, s. 2; c. 915, ss. 3, 18; 1983, c. 383, s. 5; c. 638, ss. 3‑5; c. 864, s. 4; 1985, c. 589, s. 2; c. 695, ss. 2, 4; 1985 (Reg. Sess., 1986), c. 863, s. 17; 1989 (Reg. Sess., 1990), c. 823, ss. 1, 2; c. 1024, s. 27.1; 1991, c. 37, s. 7; 1995 (Reg. Sess., 1996), c. 739, s. 6; 1997‑456, s. 47; 2004‑23, s. 1(a); 2005‑135, s. 1; 2009‑315, s. 1; 2009‑340, s. 1.)



§ 122C-262. Special emergency procedure for individuals needing immediate hospitalization.

§ 122C‑262.  Special emergency procedure for individuals needing immediate hospitalization.

(a)        Anyone, including a law enforcement officer, who has knowledge of an individual who is subject to inpatient commitment according to the criteria of G.S. 122C‑261(a) and who requires immediate hospitalization to prevent harm to self or others, may transport the individual directly to an area facility or other place, including a State facility for the mentally ill, for examination by a physician or eligible psychologist in accordance with G.S. 122C‑263(c).

(b)        Upon examination by the physician or eligible psychologist, if the individual meets the criteria required in G.S. 122C‑261(a), the physician or eligible psychologist shall so certify in writing before any official authorized to administer oaths. The certificate shall also state the reason that the individual requires immediate hospitalization. If the physician or eligible psychologist knows or has reason to believe that the individual is mentally retarded, the certificate shall so state.

(c)        If the physician or eligible psychologist executes the oath, appearance before a magistrate shall be waived. The physician or eligible psychologist shall send a copy of the certificate to the clerk of superior court by the most reliable and expeditious means. If it cannot be reasonably anticipated that the clerk will receive the copy within 24 hours, excluding Saturday, Sunday, and holidays, of the time that it was signed, the physician or eligible psychologist shall also communicate the findings to the clerk by telephone.

(d)        Anyone, including a law enforcement officer if necessary, may transport the individual to a 24‑hour facility described in G.S. 122C‑252 for examination and treatment pending a district court hearing. If there is no area 24‑hour facility and if the respondent is indigent and unable to pay for care at a private 24‑hour facility, the law enforcement officer or other designated person providing transportation shall take the respondent to a State facility for the mentally ill designated by the Commission in accordance with G.S. 143B‑147(a)(1)a and immediately notify the clerk of superior court of this action. The physician's or eligible psychologist's certificate shall serve as the custody order and the law enforcement officer or other designated person shall provide transportation in accordance with the provisions of G.S. 122C‑251.

In the event an individual known or reasonably believed to be mentally retarded is transported to a State facility for the mentally ill, in no event shall that individual be admitted to that facility except as follows:

(1)        Persons described in G.S. 122C‑266(b);

(2)        Persons admitted pursuant to G.S. 15A‑1321;

(3)        Respondents who are so extremely dangerous as to pose a serious threat to the community and to other patients committed to non‑State hospital psychiatric inpatient units, as determined by the Director of the Division of Mental Health, Developmental Disabilities, and Substance Abuse Services or his designee; and

(4)        Respondents who are so gravely disabled by both multiple disorders and medical fragility or multiple disorders and deafness that alternative care is inappropriate, as determined by the Director of the Division of Mental Health, Developmental Disabilities, and Substance Abuse Services or his designee.

Individuals transported to a State facility for the mentally ill who are not admitted by the facility may be transported by law enforcement officers or designated staff of the State facility in State‑owned vehicles to an appropriate 24‑hour facility that provides psychiatric inpatient care.

No later than 24 hours after the transfer, the responsible professional at the original facility shall notify the petitioner, the clerk of court, and, if consent is granted by the respondent, the next of kin, that the transfer has been completed.

(e)        Respondents received at a 24‑hour facility under the provisions of this section shall be examined by a second physician in accordance with G.S. 122C‑266. After receipt of notification that the district court has determined reasonable grounds for the commitment, further proceedings shall be carried out in the same way as for all other respondents under this Part. (1973, c. 726, s. 1; c. 1408, s. 1; 1985, c. 589, s. 2; c. 695, s. 2; 1987, c. 596, s. 1; 1995 (Reg. Sess., 1996), c. 739, s. 7.)



§ 122C-263. Duties of law-enforcement officer; first examination by physician or eligible psychologist.

§ 122C‑263.  Duties of law‑enforcement officer; first examination by physician or eligible psychologist.

(a)        Without unnecessary delay after assuming custody, the law enforcement officer or the individual designated by the clerk or magistrate under G.S. 122C‑251(g) to provide transportation shall take the respondent to an area facility for examination by a physician or eligible psychologist; if a physician or eligible psychologist is not available in the area facility, the person designated to provide transportation shall take the respondent to any physician or eligible psychologist locally available. If a physician or eligible psychologist is not immediately available, the respondent may be temporarily detained in an area facility, if one is available; if an area facility is not available, the respondent may be detained under appropriate supervision in the respondent's home, in a private hospital or a clinic, in a general hospital, or in a State facility for the mentally ill, but not in a jail or other penal facility.

(b)        The examination set forth in subsection (a) of this section is not required if:

(1)        The affiant who obtained the custody order is a physician or eligible psychologist who recommends inpatient commitment;

(2)        The custody order states that the respondent was charged with a violent crime, including a crime involving assault with a deadly weapon, and he was found incapable of proceeding; or

(3)        Repealed by Session Laws 1987, c. 596, s. 3.

In any of these cases, the law‑enforcement officer shall take the respondent directly to a 24‑hour facility described in G.S. 122C‑252.

(c)        The physician or eligible psychologist described in subsection (a) of this section shall examine the respondent as soon as possible, and in any event within 24 hours, after the respondent is presented for examination. When the examination set forth in subsection (a) of this section is performed by a physician or eligible psychologist the respondent may either be in the physical face‑to‑face presence of the physician or eligible psychologist or may be examined utilizing telemedicine equipment and procedures. A physician or eligible psychologist who examines a respondent by means of telemedicine must be satisfied to a reasonable medical certainty that the determinations made in accordance with subsection (d) of this section would not be different if the examination had been done in the physical presence of the physician or eligible psychologist. A physician or eligible psychologist who is not so satisfied must note that the examination was not satisfactorily accomplished, and the respondent must be taken for a face‑to‑face examination in the physical presence of a person authorized to perform examinations under this section. As used in this subsection, "telemedicine" is the use of two‑way real‑time interactive audio and video between places of lesser and greater medical capability or expertise to provide and support health care when distance separates participants who are in different geographical locations. A recipient is referred by one provider to receive the services of another provider via telemedicine.

The examination shall include but is not limited to an assessment of the respondent's:

(1)        Current and previous mental illness and mental retardation including, if available, previous treatment history;

(2)        Dangerousness to self, as defined in G.S. 122C‑3(11)a. or others, as defined in G.S. 122C‑3(11)b.;

(3)        Ability to survive safely without inpatient commitment, including the availability of supervision from family, friends or others; and

(4)        Capacity to make an informed decision concerning treatment.

(d)        After the conclusion of the examination the physician or eligible psychologist shall make the following determinations:

(1)        If the physician or eligible psychologist finds that:

a.         The respondent is mentally ill;

b.         The respondent is capable of surviving safely in the community with available supervision from family, friends, or others;

c.         Based on the respondent's psychiatric history, the respondent is in need of treatment in order to prevent further disability or deterioration that would predictably result in dangerousness as defined by G.S. 122C‑3(11); and

d.         The respondent's current mental status or the nature of the respondent's illness limits or negates the respondent's ability to make an informed decision to seek voluntarily or comply with recommended treatment.

The physician or eligible psychologist shall so show on the examination report and shall recommend outpatient commitment. In addition the examining physician or eligible psychologist shall show the name, address, and telephone number of the proposed outpatient treatment physician or center. The person designated in the order to provide transportation shall return the respondent to the respondent's regular residence or, with the respondent's consent, to the home of a consenting individual located in the originating county, and the respondent shall be released from custody.

(2)        If the physician or eligible psychologist finds that the respondent is mentally ill and is dangerous to self, as defined in G.S. 122C‑3(11)a., or others, as defined in G.S. 122C‑3(11)b., the physician or eligible psychologist shall recommend inpatient commitment, and shall so show on the examination report. If, in addition to mental illness and dangerousness, the physician or eligible psychologist also finds that the respondent is known or reasonably believed to be mentally retarded, this finding shall be shown on the report. The law enforcement officer or other designated person shall take the respondent to a 24‑hour facility described in G.S. 122C‑252 pending a district court hearing. If there is no area 24‑hour facility and if the respondent is indigent and unable to pay for care at a private 24‑hour facility, the law enforcement officer or other designated person shall take the respondent to a State facility for the mentally ill designated by the Commission in accordance with G.S. 143B‑147(a)(1)a. for custody, observation, and treatment and immediately notify the clerk of superior court of this action. If a 24‑hour facility is not immediately available or appropriate to the respondent's medical condition, the respondent may be temporarily detained under appropriate supervision at the site of the first examination, provided that at anytime that a physician or eligible psychologist determines that the respondent is no longer in need of inpatient commitment, the proceedings shall be terminated and the respondent transported and released in accordance with subdivision (3) of this subsection. However, if the physician or eligible psychologist determines that the respondent meets the criteria for outpatient commitment, as defined in subdivision (1) of this subsection, the physician or eligible psychologist may recommend outpatient commitment, and the respondent shall be transported and released in accordance with subdivision (1) of this subsection. Any decision to terminate the proceedings or to recommend outpatient commitment after an initial recommendation of inpatient commitment shall be documented and reported to the clerk of superior court in accordance with subsection (e) of this section. If the respondent is temporarily detained and a 24‑hour facility is not available or medically appropriate seven days after the issuance of the custody order, a physician or psychologist shall report this fact to the clerk of superior court and the proceedings shall be terminated. Termination of proceedings pursuant to this subdivision shall not prohibit or prevent the initiation of new involuntary commitment proceedings when appropriate. Affidavits filed in support of proceedings terminated pursuant to this subdivision may not be submitted in support of any subsequent petitions for involuntary commitment. If the affiant initiating new commitment proceedings is a physician or eligible psychologist, the affiant shall conduct a new examination and may not rely upon examinations conducted as part of proceedings terminated pursuant to this subdivision.

In the event an individual known or reasonably believed to be mentally retarded is transported to a State facility for the mentally ill, in no event shall that individual be admitted to that facility except as follows:

a.         Persons described in G.S. 122C‑266(b);

b.         Persons admitted pursuant to G.S. 15A‑1321;

c.         Respondents who are so extremely dangerous as to pose a serious threat to the community and to other patients committed to non‑State hospital psychiatric inpatient units, as determined by the Director of the Division of Mental Health, Developmental Disabilities, and Substance Abuse Services or his designee; and

d.         Respondents who are so gravely disabled by both multiple disorders and medical fragility or multiple disorders and deafness that alternative care is inappropriate, as determined by the Director of the Division of Mental Health, Developmental Disabilities, and Substance Abuse Services or his designee.

Individuals transported to a State facility for the mentally ill who are not admitted by the facility may be transported by law enforcement officers or designated staff of the State facility in State‑owned vehicles to an appropriate 24‑hour facility that provides psychiatric inpatient care.

No later than 24 hours after the transfer, the responsible professional at the original facility shall notify the petitioner, the clerk of court, and, if consent is granted by the respondent, the next of kin, that the transfer has been completed.

(3)        If the physician or eligible psychologist finds that neither condition described in subdivisions (1) or (2) of this subsection exists, the proceedings shall be terminated. The person designated in the order to provide transportation shall return the respondent to the respondent's regular residence or, with the respondent's consent, to the home of a consenting individual located in the originating county and the respondent shall be released from custody.

(e)        The findings of the physician or eligible psychologist and the facts on which they are based shall be in writing in all cases. The physician or eligible psychologist shall send a copy of the findings to the clerk of superior court by the most reliable and expeditious means. If it cannot be reasonably anticipated that the clerk will receive the copy within 48 hours of the time that it was signed, the physician or eligible psychologist shall also communicate his findings to the clerk by telephone.

(f)         When outpatient commitment is recommended, the examining physician or eligible psychologist, if different from the proposed outpatient treatment physician or center, shall give the respondent a written notice listing the name, address, and telephone number of the proposed outpatient treatment physician or center and directing the respondent to appear at the address at a specified date and time. The examining physician or eligible psychologist before the appointment shall notify by telephone the designated outpatient treatment physician or center and shall send a copy of the notice and his examination report to the physician or center.

(g)        The physician or eligible psychologist, at the completion of the examination, shall provide the respondent with specific information regarding the next steps that will occur.  (1973, c. 726, s. 1; c. 1408, s. 1; 1977, c. 400, s. 4; c. 679, s. 8; c. 739, s. 1; 1979, c. 358, s. 27; c. 915, s. 4; 1983, c. 380, ss. 4, 10; c. 638, ss. 6, 7, 25.1; c. 864, s. 4; 1985, c. 589, s. 2; c. 695, ss. 2, 5, 6; 1985 (Reg. Sess., 1986), c. 863, s. 18; 1987, c. 596, s. 3; 1989, c. 225, s. 2; c. 770, s. 74; 1989 (Reg. Sess., 1990), c. 823, ss. 3, 4; 1991, c. 37, s. 8; c. 636, s. 2(1); c. 761, s. 49; 1995 (Reg. Sess., 1996), c. 739, s. 8(a)‑(d); 2009‑315, s. 2; 2009‑340, s. 2.)



§ 122C-264. Duties of clerk of superior court and the district attorney.

§ 122C‑264.  Duties of clerk of superior court and the district attorney.

(a)        Upon receipt of a physician's or eligible psychologist's finding that the respondent meets the criteria of G.S. 122C‑263(d)(1) and that outpatient commitment is recommended, the clerk of superior court of the county where the petition was initiated, upon direction of a district court judge, shall calendar the matter for hearing and shall notify the respondent, the proposed outpatient treatment physician or center, and the petitioner of the time and place of the hearing. The petitioner may file a written waiver of his right to notice under this subsection with the clerk of court.

(b)        Upon receipt of a physician's or eligible psychologist's finding that a respondent meets the criteria of G.S. 122C‑263(d)(2) and that inpatient commitment is recommended, the clerk of superior court of the county where the 24‑hour facility is located shall, after determination required by G.S. 122C‑261(c) and upon direction of a district court judge, assign counsel if necessary, calendar the matter for hearing, and notify the respondent, his counsel, and the petitioner of the time and place of the hearing. The petitioner may file a written waiver of his right to notice under this subsection with the clerk of court.

(b1)      Upon receipt of a physician's or eligible psychologist's certificate that a respondent meets the criteria of G.S. 122C‑261(a) and that immediate hospitalization is needed pursuant to G.S. 122C‑262, the clerk of superior court of the county where the treatment facility is located shall submit the certificate to the Chief District Court Judge. The court shall review the certificate within 24 hours, excluding Saturday, Sunday, and holidays, for a finding of reasonable grounds in accordance with 122C‑261(b). The clerk shall notify the treatment facility of the court's findings by telephone and shall proceed as set forth in subsections (b), (c), and (f) of this section.

(c)        Notice to the respondent, required by subsections (a) and (b) of this section, shall be given as provided in G.S. 1A‑1, Rule 4(j) at least 72 hours before the hearing. Notice to other individuals shall be sent at least 72 hours before the hearing by first‑class mail postage prepaid to the individual's last known address. G.S. 1A‑1, Rule 6 shall not apply.

(d)        In cases described in G.S. 122C‑266(b) in addition to notice required in subsections (a) and (b) of this section, the clerk of superior court shall notify the chief district judge and the district attorney in the county in which the defendant was found incapable of proceeding. The notice shall be given in the same way as the notice required by subsection (c) of this section. The judge or the district attorney may file a written waiver of his right to notice under this subsection with the clerk of court.

(d1)      For hearings and rehearings pursuant to G.S. 122C‑268.1 and G.S. 122C‑276.1, the clerk of superior court shall calendar the hearing or rehearing and shall notify the respondent, his counsel, counsel for the State, and the district attorney involved in the original trial. The notice shall be given in the same manner as the notice required by subsection (c) of this section.  Upon receipt of the notice, the district attorney shall notify any persons he deems appropriate, including anyone who has filed with his office a written request for notification of any hearing or rehearing concerning discharge or conditional release of a respondent. Notice sent by the district attorney shall be by first‑class mail to the person's last known address.

(e)        The clerk of superior court of the county where outpatient commitment is to be supervised shall keep a separate list regarding outpatient commitment and shall prepare quarterly reports listing all active cases, the assigned supervisor, and the disposition of all hearings, supplemental hearings, and rehearings.

(f)         The clerk of superior court of the county where inpatient commitment hearings and rehearings are held shall provide all notices, send all records and maintain a record of all proceedings as required by this Part; provided that if the respondent has been committed to a 24‑hour facility in a county other than his county of residence and the district court hearing is held in the county of the facility, the clerk of superior court in the county of the facility shall forward the record of the proceedings to the clerk of superior court in the county of respondent's residence, where they shall be maintained by receiving clerk. (1973, c. 1408, s. 1; 1977, c. 400, s. 5; c. 414, s. 1; 1979, c. 915, s. 5; 1983, c. 380, s. 9; c. 638, ss. 8, 16; c. 864, s. 4; 1985, c. 589, s. 2; c. 695, s. 7; 1985 (Reg. Sess., 1986), c. 863, s. 19; 1987, c. 596, s. 2; 1991, c. 37, s. 4; 1995 (Reg. Sess., 1996), c. 739, s. 9.)



§ 122C-265. Outpatient commitment; examination and treatment pending hearing.

§ 122C‑265.  Outpatient commitment; examination and treatment pending hearing.

(a)        If a respondent, who has been recommended for outpatient commitment by an examining physician or eligible psychologist different from the proposed outpatient treatment physician or center, fails to appear for examination by the proposed outpatient treatment physician or center at the designated time, the physician or center shall notify the clerk of superior court who shall issue an order to a law‑enforcement officer or other person authorized under G.S. 122C‑251 to take the respondent into custody and take him immediately to the outpatient treatment physician or center for evaluation. The custody order is valid throughout the State. The law‑enforcement officer may wait during the examination and return the respondent to his home after the examination.

(b)        The examining physician or the proposed outpatient treatment physician or center may prescribe to the respondent reasonable and appropriate medication and treatment that are consistent with accepted medical standards pending the district court hearing.

(c)        In no event may a respondent released on a recommendation that he meets the outpatient commitment criteria be physically forced to take medication or forceably detained for treatment pending a district court hearing.

(d)        If at any time pending the district court hearing the outpatient treatment physician or center determines that the respondent does not meet the criteria of G.S. 122C‑263(d)(1), he shall release the respondent and notify the clerk of court and the proceedings shall be terminated.

(e)        If a respondent becomes dangerous to himself, as defined in G.S. 122C‑3(11)a., or others, as defined in G.S. 122C‑3(11)b.,  pending a district court hearing on outpatient commitment, new proceedings for involuntary inpatient commitment may be initiated.

(f)         If an inpatient commitment proceeding is initiated pending the hearing for outpatient commitment and the respondent is admitted to a 24‑hour facility to be held for an inpatient commitment hearing, notice shall be sent by the clerk of court in the county where the respondent is being held to the clerk of court of the county where the outpatient commitment was initiated and the outpatient commitment proceeding shall be terminated. (1983, c. 638, s. 11; c. 864, s. 4; 1985, c. 589, s. 2; c. 695, s. 6; 1989 (Reg. Sess., 1990), c. 823, s. 5; 1991, c. 636, s. 2(2); c. 761, s. 49; 2004‑23, s. 2(a).)



§ 122C-266. Inpatient commitment; second examination and treatment pending hearing.

§ 122C‑266.  Inpatient commitment; second examination and treatment pending hearing.

(a)        Except as provided in subsections (b) and (e), within 24 hours of arrival at a 24‑hour facility described in G.S. 122C‑252, the respondent shall be examined by a physician. This physician shall not be the same physician who completed the certificate or examination under the provisions of G.S. 122C‑262 or G.S. 122C‑263. The examination shall include but is not limited to the assessment specified in G.S. 122C‑263(c).

(1)        If the physician finds that the respondent is mentally ill and is dangerous to self, as defined by G.S. 122C‑3(11)a., or others, as defined by G.S. 122C‑3(11)b., the physician shall hold the respondent at the facility pending the district court hearing.

(2)        If the physician finds that the respondent meets the criteria for outpatient commitment under G.S. 122C‑263(d)(1), the physician shall show these findings on the physician's examination report, release the respondent pending the district court hearing, and notify the clerk of superior court of the county where the petition was initiated of these findings. In addition, the examining physician shall show on the examination report the name, address, and telephone number of the proposed outpatient treatment physician or center. The physician shall give the respondent a written notice listing the name, address, and telephone number of the proposed outpatient treatment physician or center and directing the respondent to appear at that address at a specified date and time. The examining physician before the appointment shall notify by telephone and shall send a copy of the notice and the examination report to the proposed outpatient treatment physician or center.

(3)        If the physician finds that the respondent does not meet the criteria for commitment under either G.S. 122C‑263(d)(1) or G.S. 122C‑263(d)(2), the physician shall release the respondent and the proceedings shall be terminated.

(4)        If the respondent is released under subdivisions (2) or (3) of this subsection, the law enforcement officer or other person designated to provide transportation shall return the respondent to the respondent's residence in the originating county or, if requested by the respondent, to another location in the originating county.

(b)        If the custody order states that the respondent was charged with a violent crime, including a crime involving assault with a deadly weapon, and that he was found incapable of proceeding, the physician shall examine him as set forth in subsection (a) of this section. However, the physician may not release him from the facility until ordered to do so following the district court hearing.

(c)        The findings of the physician and the facts on which they are based shall be in writing, in all cases. A copy of the findings shall be sent to the clerk of superior court by reliable and expeditious means.

(d)        Pending the district court hearing, the physician attending the respondent may administer to the respondent reasonable and appropriate medication and treatment that is consistent with accepted medical standards. Except as provided in subsection (b) of this section, if at any time pending the district court hearing, the attending physician determines that the respondent no longer meets the criteria of either G.S. 122C‑263(d)(1) or (d)(2), he shall release the respondent and notify the clerk of court and the proceedings shall be terminated.

(e)        If the 24‑hour facility described in G.S. 122C‑252 or G.S. 122C‑262 is the facility in which the first examination by a physician or eligible psychologist occurred and is the same facility in which the respondent is held, the second examination shall occur not later than the following regular working day. (1973, c. 726, s. 1; c. 1408, s. 1; 1977, c. 400, s. 6; 1979, c. 915, s. 6; 1983, c. 380, s. 5; c. 638, ss. 9, 10; c. 864, s. 4; 1985, c. 589, s. 2; c. 695, s. 2; 1987, c. 596, s. 4; 1989 (Reg. Sess., 1990), c. 823, s. 6; 1991, c. 37, s. 9; 1995 (Reg. Sess., 1996), c. 739, s. 10(a), (b).)



§ 122C-267. Outpatient commitment; district court hearing.

§ 122C‑267.  Outpatient commitment; district court hearing.

(a)        A hearing shall be held in district court within 10 days of the day the respondent is taken into custody pursuant to G.S. 122C‑261(e). Upon its own motion or upon motion of the proposed outpatient treatment physician or the respondent, the court may grant a continuance of not more than five days.

(b)        The respondent shall be present at the hearing. A subpoena may be issued to compel the respondent's presence at a hearing. The petitioner and the proposed outpatient treatment physician or his designee may be present and may provide testimony.

(c)        Certified copies of reports and findings of physicians and psychologists and medical records of previous and current treatment are admissible in evidence.

(d)        At the hearing to determine the necessity and appropriateness of outpatient commitment, the respondent need not, but may, be represented by counsel. However, if the court determines that the legal or factual issues raised are of such complexity that the assistance of counsel is necessary for an adequate presentation of the merits or that the respondent is unable to speak for himself, the court may continue the case for not more than five days and order the appointment of counsel for an indigent respondent. Appointment of counsel shall be in accordance with rules adopted by the Office of Indigent Defense Services.

(e)        Hearings may be held at the area facility in which the respondent is being treated, if it is located within the judge's district court district as defined in G.S. 7A‑133, or in the judge's chambers. A hearing may not be held in a regular courtroom, over objection of the respondent, if in the discretion of a judge a more suitable place is available.

(f)         The hearing shall be closed to the public unless the respondent requests otherwise.

(g)        A copy of all documents admitted into evidence and a transcript of the proceedings shall be furnished to the respondent on request by the clerk upon the direction of a district court judge. If the client is indigent, the copies shall be provided at State expense.

(h)        To support an outpatient commitment order, the court is required to find by clear, cogent, and convincing evidence that the respondent meets the criteria specified in G.S. 122C‑263(d)(1). The court shall record the facts which support its findings and shall show on the order the center or physician who is responsible for the management and supervision of the respondent's outpatient commitment. (1973, c. 726, s. 1; c. 1408, s. 1; 1975, cc. 322, 459; 1977, c. 400, s. 7; c. 1126, s. 1; 1979, c. 915, ss. 7, 13; 1983, c. 380, s. 6; c. 638, ss. 12, 13; c. 864, s. 4; 1985, c. 589, s. 2; c. 695, s. 8; 1987, c. 282, s. 18; 1987 (Reg. Sess., 1988), c. 1037, s. 113.1; 2000‑144, s. 38.)



§ 122C-268. Inpatient commitment; district court hearing.

§ 122C‑268.  Inpatient commitment; district court hearing.

(a)        A hearing shall be held in district court within 10 days of the day the respondent is taken into law enforcement custody pursuant to G.S. 122C‑261(e) or G.S. 122C‑262. A continuance of not more than five days may be granted upon motion of:

(1)        The court;

(2)        Respondent's counsel; or

(3)        The State, sufficiently in advance to avoid movement of the respondent.

(b)        The attorney, who is a member of the staff of the Attorney General assigned to one of the State's facilities for the mentally ill or the psychiatric service of the University of North Carolina Hospitals at Chapel Hill, shall represent the State's interest at commitment hearings, rehearings, and supplemental hearings held for respondents admitted pursuant to this Part or G.S. 15A‑1321 at the facility to which he is assigned.

In addition, the Attorney General may, in his discretion, designate an attorney who is a member of his staff to represent the State's interest at any commitment hearing, rehearing, or supplemental hearing held in a place other than at one of the State's facilities for the mentally ill or the psychiatric service of the University of North Carolina Hospitals at Chapel Hill.

(c)        If the respondent's custody order indicates that he was charged with a violent crime, including a crime involving an assault with a deadly weapon, and that he was found incapable of proceeding, the clerk shall give notice of the time and place of the hearing as provided in G.S. 122C‑264(d). The district attorney in the county in which the respondent was found incapable of proceeding may represent the State's interest at the hearing.

(d)        The respondent shall be represented by counsel of his choice; or if he is indigent within the meaning of G.S. 7A‑450 or refuses to retain counsel if financially able to do so, he shall be represented by counsel appointed in accordance with rules adopted by the Office of Indigent Defense Services.

(e)        With the consent of the court, counsel may in writing waive the presence of the respondent.

(f)         Certified copies of reports and findings of physicians and psychologists and previous and current medical records are admissible in evidence, but the respondent's right to confront and cross‑examine witnesses may not be denied.

(g)        Hearings may be held in an appropriate room not used for treatment of clients at the facility in which the respondent is being treated if it is located within the judge's district court district as defined in G.S. 7A‑133 or in the judge's chambers. A hearing may not be held in a regular courtroom, over objection of the respondent, if in the discretion of a judge a more suitable place is available.

(h)        The hearing shall be closed to the public unless the respondent requests otherwise.

(i)         A copy of all documents admitted into evidence and a transcript of the proceedings shall be furnished to the respondent on request by the clerk upon the direction of a district court judge. If the respondent is indigent, the copies shall be provided at State expense.

(j)         To support an inpatient commitment order, the court shall find by clear, cogent, and convincing evidence that the respondent is mentally ill and dangerous to self, as defined in G.S. 122C‑3(11)a., or dangerous to others, as defined in G.S. 122C‑3(11)b. The court shall record the facts that support its findings. (1985, c. 589, s. 2; c. 695, s. 8; 1985 (Reg. Sess., 1986), c. 1014, s. 195(b); 1987 (Reg. Sess., 1988), c. 1037, s. 114; 1989, c. 141, s. 11; 1989 (Reg. Sess., 1990), c. 823, s. 7; 1991, c. 37, s. 10; c. 257, s. 2; 1995 (Reg. Sess., 1996), c. 739, s. 11(a), (b); 2000‑144, s. 39.)



§ 122C-268.1. Inpatient commitment; hearing following automatic commitment.

§ 122C‑268.1.  Inpatient commitment; hearing following automatic commitment.

(a)        A respondent who is committed pursuant to G.S. 15A‑1321 shall be provided a hearing, unless waived, before the expiration of 50 days from the date of his commitment.

(b)        The district attorney in the county in which the respondent was found not guilty by reason of insanity may represent the State's interest at the hearing, rehearings, and supplemental rehearings. Notwithstanding the provisions of G.S. 122C‑269, if the district attorney elects to represent the State's interest, upon motion of the district attorney, the venue for the hearing, rehearings, and supplemental rehearings shall be the county in which the respondent was found not guilty by reason of insanity. If the district attorney declines to represent the State's interest, then the representation shall be determined as follows. An attorney, who is a member of the staff of the Attorney General assigned to one of the State's facilities for the mentally ill or the psychiatric service of the University of North Carolina Hospitals at Chapel Hill, may represent the State's interest at commitment hearings, rehearings, and supplemental hearings. Alternatively, the Attorney General may, in his discretion, designate an attorney who is a member of his staff to represent the State's interest at any commitment hearing, rehearing, or supplemental hearing.

(c)        The clerk shall give notice of the time and place of the hearing as provided in G.S. 122C‑264(d1).

(d)        The respondent shall be represented by counsel of his choice, or if he is indigent within the meaning of G.S. 7A‑450 or refuses to retain counsel if financially able to do so, he shall be represented by counsel appointed in accordance with rules adopted by the Office of Indigent Defense Services.

(e)        With the consent of the court, counsel may in writing waive the presence of the respondent.

(f)         Certified copies of reports and findings of physicians and psychologists and previous and current medical records are admissible in evidence, but the respondent's right to confront and cross‑examine witnesses may not be denied.

(g)        The hearing shall take place in the trial division in which the original trial was held. The hearing shall be open to the public. For purposes of this subsection, "trial division" means either the superior court division or the district court division of the General Court of Justice.

(h)        A copy of all documents admitted into evidence and a transcript of the proceedings shall be furnished to the respondent on request by the clerk upon the direction of the presiding judge. If the respondent is indigent, the copies shall be provided at State expense.

(i)         The respondent shall bear the burden to prove by a preponderance of the evidence that he (i) no longer has a mental illness as defined in G.S. 122C‑3(21), or (ii) is no longer dangerous to others as defined in G.S. 122C‑3(11)b. If the court is so satisfied, then the court shall order the respondent discharged and released. If the court finds that the respondent has not met his burden of proof, then the court shall order that inpatient commitment continue at a 24‑hour facility designated pursuant to G.S. 122C‑252 for a period not to exceed 90 days. The court shall make a written record of the facts that support its findings.

(j)         Nothing in this section shall limit the respondent's right to habeas corpus relief. (1991, c. 37, s. 2; 1991 (Reg. Sess., 1992), c. 1034, ss. 2, 3; 1995, c. 140, s. 1; 2000‑144, s. 40.)



§ 122C-269. Venue of hearing when respondent held at a 24-hour facility pending hearing.

§ 122C‑269.  Venue of hearing when respondent held at a 24‑hour facility pending hearing.

(a)        In all cases where the respondent is held at a 24‑hour facility pending hearing as provided in G.S. 122C‑268, G.S. 122C‑268.1, 122C‑276.1, or 122C‑277(b1), unless the respondent through counsel objects to the venue, the hearing shall be held in the county in which the facility is located. Upon objection to venue, the hearing shall be held in the county where the petition was initiated, except as otherwise provided in subsection (c) of this section.

(b)        An official of the facility shall immediately notify the clerk of superior court of the county in which the facility is located of a determination to hold the respondent pending hearing. That clerk shall request transmittal of all documents pertinent to the proceedings from the clerk of superior court where the proceedings were initiated. The requesting clerk shall assume all duties set forth in G.S. 122C‑264. The counsel provided for in G.S. 122C‑268(d) shall be appointed in accordance with rules adopted by the Office of Indigent Defense Services.

(c)        Upon motion of any interested person, the venue of an initial hearing described in G.S. 122C‑268(c) or G.S. 122C‑268.1 or a rehearing required by G.S. 122C‑276(b), G.S. 122C‑276.1, or subsections (b) or (b1) of G.S. 122C‑277 shall be moved to the county in which the respondent was found not guilty by reason of insanity or incapable of proceeding when the convenience of witnesses and the ends of justice would be promoted by the change. (1975, 2nd Sess., c. 983, s. 133; 1981, c. 537, s. 6; 1983, c. 380, s. 7; 1985, c. 589, s. 2; 1991, c. 37, ss. 11, 12; 1995, c. 140, s. 2; 2000‑144, s. 41; 2001‑487, s. 29.)



§ 122C-270. Attorneys to represent the respondent and the State.

§ 122C‑270.  Attorneys to represent the respondent and the State.

(a)        In a superior court district or set of districts as defined in G.S. 7A‑41.1 in which a State facility for the mentally ill is located, the Commission on Indigent Defense Services shall appoint an attorney licensed to practice in North Carolina as special counsel for indigent respondents who are mentally ill. These special counsel shall serve at the pleasure of the Commission, may not privately practice law, and shall receive annual compensation within the salary range for assistant public defenders as fixed by the Office of Indigent Defense Services. The special counsel shall represent all indigent respondents at all hearings, rehearings, and supplemental hearings held at the State facility. Special counsel shall determine indigency in accordance with G.S. 7A‑450(a). Indigency is subject to redetermination by the presiding judge. If the respondent appeals, counsel for the appeal shall be appointed in accordance with rules adopted by the Office of Indigent Defense Services.

(b)        The State facility shall provide suitable office space for the counsel to meet privately with respondents. The Office of Indigent Defense Services shall provide secretarial and clerical service and necessary equipment and supplies for the office.

(c)        In the event of a vacancy in the office of special counsel, counsel's incapacity, or a conflict of interest, counsel for indigents at hearings or rehearings may be assigned in accordance with rules adopted by the Office of Indigent Defense Services. No mileage or compensation for travel time is paid to a counsel appointed pursuant to this subsection. Counsel may also be so assigned when, in the opinion of the Director of the Office of Indigent Defense Services, the volume of cases warrants.

(d)        At hearings held in counties other than those designated in subsection (a) of this section, counsel for indigent respondents shall be appointed in accordance with rules adopted by the Office of Indigent Defense Services.

(e)        If the respondent is committed to a non‑State 24‑hour facility, assigned counsel remains responsible for the respondent's representation at the trial level until discharged by order of district court, until the respondent is unconditionally discharged from the facility, or until the respondent voluntarily admits himself or herself to the facility. If the respondent is transferred to a State facility for the mentally ill, assigned counsel is discharged. If the respondent appeals, counsel for the appeal shall be appointed in accordance with rules adopted by the Office of Indigent Defense Services.

(f)         The Attorney General may employ four attorneys, one to be assigned by him full‑time to each of the State facilities for the mentally ill, to represent the State's interest at commitment hearings, rehearings and supplemental hearings held under this Article at the State facilities for respondents admitted to those facilities pursuant to Part 3, 4, 7, or 8 of this Article or G.S. 15A‑1321 and to provide liaison and consultation services concerning these matters. These attorneys are subject to Chapter 126 of the General Statutes and shall also perform additional duties as may be assigned by the Attorney General. The attorney employed by the Attorney General in accordance with G.S. 114‑4.2B shall represent the State's interest at commitment hearings, rehearings and supplemental hearings held for respondents admitted to the University of North Carolina Hospitals at Chapel Hill pursuant to Part 3, 4, 7, or 8 of this Article or G.S. 15A‑1321. (1973, c. 47, s. 2; c. 1408, s. 1; 1977, c. 400, s. 11; 1979, c. 915, s. 12; 1983, c. 275, ss. 1, 2; 1985, c. 589, s. 2; 1987 (Reg. Sess., 1988), c. 1037, s. 115; 1989, c. 141, s. 12; 1991, c. 257, s. 1; 1995 (Reg. Sess., 1996), c. 739, s. 12(a); 2000‑144, s. 42; 2006‑264, s. 61(a).)



§ 122C-271. Disposition.

§ 122C‑271.  Disposition.

(a)        If an examining physician or eligible psychologist has recommended outpatient commitment and the respondent has been released pending the district court hearing, the court may make one of the following dispositions:

(1)        If the court finds by clear, cogent, and convincing evidence that the respondent is mentally ill; that he is capable of surviving safely in the community with available supervision from family, friends, or others; that based on respondent's treatment history, the respondent is in need of treatment in order to prevent further disability or deterioration that would predictably result in dangerousness as defined in G.S. 122C‑3(11); and that the respondent's current mental status or the nature of his illness limits or negates his ability to make an informed decision to seek voluntarily or comply with recommended treatment, it may order outpatient commitment for a period not in excess of 90 days.

(2)        If the court does not find that the respondent meets the criteria of commitment set out in subdivision (1) of this subsection, the respondent shall be discharged and the facility at which he was last a client so notified.

(b)        If the respondent has been held in a 24‑hour facility pending the district court hearing pursuant to G.S. 122C‑268, the court may make one of the following dispositions:

(1)        If the court finds by clear, cogent, and convincing evidence that the respondent is mentally ill; that the respondent is capable of surviving safely in the community with available supervision from family, friends, or others; that based on respondent's psychiatric history, the respondent is in need of treatment in order to prevent further disability or deterioration that would predictably result in dangerousness as defined by G.S. 122C‑3(11); and that the respondent's current mental status or the nature of the respondent's illness limits or negates the respondent's ability to make an informed decision voluntarily to seek or comply with recommended treatment, it may order outpatient commitment for a period not in excess of 90 days. If the commitment proceedings were initiated as the result of the respondent's being charged with a violent crime, including a crime involving an assault with a deadly weapon, and the respondent was found incapable of proceeding, the commitment order shall so show.

(2)        If the court finds by clear, cogent, and convincing evidence that the respondent is mentally ill and is dangerous to self, as defined in G.S. 122C‑3(11)a., or others, as defined in G.S. 122C‑3(11)b., it may order inpatient commitment at a 24‑hour facility described in G.S. 122C‑252 for a period not in excess of 90 days. However, no respondent found to be both mentally retarded and mentally ill may be committed to a State, area or private facility for the mentally retarded. An individual who is mentally ill and dangerous to self, as defined in G.S. 122C‑3(11)a., or others, as defined in G.S. 122C‑3(11)b., may also be committed to a combination of inpatient and outpatient commitment at both a 24‑hour facility and an outpatient treatment physician or center for a period not in excess of 90 days. If the commitment proceedings were initiated as the result of the respondent's being charged with a violent crime, including a crime involving an assault with a deadly weapon, and the respondent was found incapable of proceeding, the commitment order shall so show. If the court orders inpatient commitment for a respondent who is under an outpatient commitment order, the outpatient commitment is terminated; and the clerk of the superior court of the county where the district court hearing is held shall send a notice of the inpatient commitment to the clerk of superior court where the outpatient commitment was being supervised.

(3)        If the court does not find that the respondent meets either of the commitment criteria set out in subdivisions (1) and (2) of this subsection, the respondent shall be discharged, and the facility in which the respondent was last a client so notified.

(4)        Before ordering any outpatient commitment, the court shall make findings of fact as to the availability of outpatient treatment. The court shall also show on the order the outpatient treatment physician or center who is to be responsible for the management and supervision of the respondent's outpatient commitment. When an outpatient commitment order is issued for a respondent held in a 24‑hour facility, the court may order the respondent held at the facility for no more than 72 hours in order for the facility to notify the designated outpatient treatment physician or center of the treatment needs of the respondent. The clerk of court in the county where the facility is located shall send a copy of the outpatient commitment order to the designated outpatient treatment physician or center. If the outpatient commitment will be supervised in a county other than the county where the commitment originated, the court shall order venue for further court proceedings to be transferred to the county where the outpatient commitment will be supervised. Upon an order changing venue, the clerk of superior court in the county where the commitment originated shall transfer the file to the clerk of superior court in the county where the outpatient commitment is to be supervised.

(c)        If the respondent was found not guilty by reason of insanity and has been held in a 24‑hour facility pending the court hearing held pursuant to G.S. 122C‑268.1, the court may make one of the following dispositions:

(1)        If the court finds that the respondent has not proved by a preponderance of the evidence that he no longer has a mental illness or that he is no longer dangerous to others, it shall order inpatient treatment at a 24‑hour facility for a period not to exceed 90 days.

(2)        If the court finds that the respondent has proven by a preponderance of the evidence that he no longer has a mental illness or that he is no longer dangerous to others, the court shall order the respondent discharged and released. (1973, c. 726, s. 1; c. 1408, s. 1; 1977, c. 400, s. 8; c. 739, s. 2; 1979, c. 358, s. 26; c. 915, ss. 8, 15, 16; 1981, c. 537, s. 1; 1983, c. 380, s. 8; c. 638, s. 14; c. 864, s. 4; 1985, c. 589, s. 2; c. 695, s. 2; 1985 (Reg. Sess., 1986), c. 863, ss. 20‑22; 1989, c. 225, s. 1; c. 770, s. 73; 1989 (Reg. Sess., 1990), c. 823, s. 8; 1991, c. 37, s. 13; 1991 (Reg. Sess., 1992), c. 1034, s. 5; 1995 (Reg. Sess., 1996), c. 739, s. 13.)



§ 122C-272. Appeal.

§ 122C‑272.  Appeal.

Judgment of the district court is final. Appeal may be had to the Court of Appeals by the State or by any party on the record as in civil cases. Appeal does not stay the commitment unless so ordered by the Court of Appeals. The Attorney General represents the State's interest on appeal. The district court retains limited jurisdiction for the purpose of hearing all reviews, rehearings, or supplemental hearings allowed or required under this Part.  (1973, c. 726, s. 1; c. 1408, s. 1; 1979, c. 915, s. 19; 1985, c. 589, s. 2; 2009‑570, s. 27.)



§ 122C-273. Duties for follow-up on commitment order.

§ 122C‑273.  Duties for follow‑up on commitment order.

(a)        Unless prohibited by Chapter 90 of the General Statutes, if the commitment order directs outpatient treatment, the outpatient treatment physician may prescribe or administer, or the center may administer, to the respondent reasonable and appropriate medication and treatment that are consistent with accepted medical standards.

(1)        If the respondent fails to comply or clearly refuses to comply with all or part of the prescribed treatment, the physician, the physician's designee, or the center shall make all reasonable effort to solicit the respondent's compliance. These efforts shall be documented and reported to the court with a request for a supplemental hearing.

(2)        If the respondent fails to comply, but does not clearly refuse to comply, with all or part of the prescribed treatment after reasonable effort to solicit the respondent's compliance, the physician, the physician's designee, or the center may request the court to order the respondent taken into custody for the purpose of examination. Upon receipt of this request, the clerk shall issue an order to a law‑enforcement officer to take the respondent into custody and to take him immediately to the designated outpatient treatment physician or center for examination. The custody order is valid throughout the State. The law‑enforcement officer shall turn the respondent over to the custody of the physician or center who shall conduct the examination and then release the respondent. The law‑enforcement officer may wait during the examination and return the respondent to his home after the examination. An examination conducted under this subsection in which a physician or eligible psychologist determines that the respondent meets the criteria for inpatient commitment may be substituted for the first examination required by G.S. 122C‑263 if the clerk or magistrate issues a custody order within six hours after the examination was performed.

(3)        In no case may the respondent be physically forced to take medication or forcibly detained for treatment unless he poses an immediate danger to himself or others. In such cases inpatient commitment proceedings shall be initiated.

(4)        At any time that the outpatient treatment physician or center finds that the respondent no longer meets the criteria set out in G.S. 122C‑263(d)(1), the physician or center shall so notify the court and the case shall be terminated; provided, however, if the respondent was initially committed as a result of conduct resulting in his being charged with a violent crime, including a crime involving an assault with a deadly weapon, and the respondent was found incapable of proceeding, the designated outpatient treatment physician or center shall notify the clerk that discharge is recommended. The clerk shall calendar a supplemental hearing as provided in G.S. 122C‑274 to determine whether the respondent meets the criteria for outpatient commitment.

(5)        Any individual who has knowledge that a respondent on outpatient commitment has become dangerous to himself, as defined by G.S. 122C‑3(11)a., and others, as defined in G.S. 122C‑3(11)b., may initiate a new petition for inpatient commitment as provided in this Part. If the respondent is committed as an inpatient, the outpatient commitment shall be terminated and notice sent by the clerk of court in the county where the respondent is committed as an inpatient to the clerk of court of the county where the outpatient commitment is being supervised.

(b)        If the respondent on outpatient commitment intends to move or moves to another county within the State, the designated outpatient treatment physician or center shall request that the clerk of court in the county where the outpatient commitment is being supervised calendar a supplemental hearing.

(c)        If the respondent moves to another state or to an unknown location, the designated outpatient treatment physician or center shall notify the clerk of superior court of the county where the outpatient commitment is supervised and the outpatient commitment shall be terminated.

(d)        If the commitment order directs inpatient treatment, the physician attending the respondent may administer to the respondent reasonable and appropriate medication and treatment that are consistent with accepted medical standards. The attending physician shall release or discharge the respondent in accordance with G.S. 122C‑277. (1983, c. 638, s. 16; c. 864, s. 4; 1985, c. 589, s. 2; 1985 (Reg. Sess., 1986), c. 863, ss. 23‑26; 1989 (Reg. Sess., 1990), c. 823, s. 9; 1991, c. 37, s. 14; 2004‑23, s. 2(b).)



§ 122C-274. Supplemental hearings.

§ 122C‑274.  Supplemental hearings.

(a)        Upon receipt of a request for a supplemental hearing, the clerk shall calendar a hearing to be held within 14 days and notify, at least 72 hours before the hearing, the petitioner, the respondent, his attorney, if any, and the designated outpatient treatment physician or center. The respondent shall be notified at least 72 hours before the hearing by personally serving on him an order to appear. Other persons shall be notified as provided in G.S. 122C‑264(c).

(b)        The procedures for the hearing shall follow G.S. 122C‑267.

(c)        In supplemental hearings for alleged noncompliance, the court shall determine whether the respondent has failed to comply and, if so, the causes for noncompliance. If the court determines that the respondent has failed or refused to comply it may:

(1)        Upon finding probable cause to believe that the respondent is mentally ill and dangerous to himself, as defined in G.S. 122C‑3(11)a., or others, as defined in G.S. 122C‑3(11)b., order an examination by the same or different physician or eligible psychologist as provided in G.S. 122C‑263(c) in order to determine the necessity for continued outpatient or inpatient commitment;

(2)        Reissue or change the outpatient commitment order in accordance with G.S. 122C‑271; or

(3)        Discharge the respondent from the order and dismiss the case.

(d)        At the supplemental hearing for a respondent who has moved or intends to move to another county, the court shall determine if the respondent meets the criteria for outpatient commitment set out in G.S. 122C‑263(d)(1). If the court determines that the respondent no longer meets the criteria for outpatient commitment, it shall discharge the respondent from the order and dismiss the case. If the court determines that the respondent continues to meet the criteria for outpatient commitment, it shall continue the outpatient commitment but shall designate a physician or center at the respondent's new residence to be responsible for the management or supervision of the respondent's outpatient commitment. The court shall order the respondent to appear for treatment at the address of the newly designated outpatient treatment physician or center and shall order venue for further court proceedings under the outpatient commitment to be transferred to the new county of supervision. Upon an order changing venue, the clerk of court in the county where the outpatient commitment has been supervised shall transfer the records regarding the outpatient commitment to the clerk of court in the county where the commitment will be supervised. Also, the clerk of court in the county where the outpatient commitment has been supervised shall send a copy of the court's order directing the continuation of outpatient treatment under new supervision to the newly designated outpatient treatment physician or center.

(e)        At any time during the term of an outpatient commitment order, a respondent may apply to the court for a supplemental hearing for the purpose of discharge from the order. The application shall be made in writing by the respondent to the clerk of superior court of the county where the outpatient commitment is being supervised. At the supplemental hearing the court shall determine whether the respondent continues to meet the criteria specified in G.S. 122C‑263(d)(1). The court may either reissue or change the commitment order or discharge the respondent and dismiss the case.

(f)         At supplemental hearings requested pursuant to G.S. 122C‑277(a) for transfer from inpatient to outpatient commitment, the court shall determine whether the respondent meets the criteria for either inpatient or outpatient commitment. If the court determines that the respondent continues to meet the criteria for inpatient commitment, it shall order the continuation of the original commitment order. If the court determines that the respondent meets the criteria for outpatient commitment, it shall order outpatient commitment for a period of time not in excess of 90 days. If the court finds that the respondent does not meet either criteria, the respondent shall be discharged and the case dismissed. (1983, c. 638, s. 17; c. 864, s. 4; 1985, c. 589, s. 2; c. 695, s. 2; 1989 (Reg. Sess., 1990), c. 823, s. 10.)



§ 122C-275. Outpatient commitment; rehearings.

§ 122C‑275.  Outpatient commitment; rehearings.

(a)        Fifteen days before the end of the initial or subsequent periods of outpatient commitment if the outpatient treatment physician or center determines that the respondent continues to meet the criteria specified in G.S. 122C‑263(d)(1), he shall so notify the clerk of superior court of the county where the outpatient commitment is supervised. If the respondent no longer meets the criteria, the physician shall so notify the clerk who shall dismiss the case; provided, however, if the respondent was initially committed as a result of conduct resulting in his being charged with a violent crime, including a crime involving an assault with a deadly weapon, and the respondent was found incapable of proceeding, the physician or center shall notify the clerk that discharge is recommended. The clerk, at least 10 days before the end of the commitment period, on order of the district court, shall calendar the rehearing.

(b)        Notice and procedures of rehearings are governed by the same procedures as initial hearings, and the respondent has the same rights he had at the initial hearing including the right to appeal.

(c)        If the court finds that the respondent no longer meets the criteria of G.S. 122C‑263(d)(1), it shall unconditionally discharge him. A copy of the discharge order shall be furnished by the clerk to the designated outpatient treatment physician or center. If the respondent continues to meet the criteria of G.S. 122C‑263(d)(1), the court may order outpatient commitment for an additional period not in excess of 180 days. (1983, c. 638, s. 20; c. 864, s. 4; 1985, c. 589, s. 2; 1991, c. 37, s. 15.)



§ 122C-276. Inpatient commitment; rehearings for respondents other than insanity acquittees.

§ 122C‑276.  Inpatient commitment; rehearings for respondents other than insanity acquittees.

(a)        Fifteen days before the end of the initial inpatient commitment period if the attending physician determines that commitment of a respondent beyond the initial period will be necessary, he shall so notify the clerk of superior court of the county in which the facility is located. The clerk, at least 10 days before the end of the initial period, on order of a district court judge of the district court district as defined in G.S. 7A‑133 in which the facility is located, shall calendar the rehearing. If the respondent was initially committed as the result of conduct resulting in his being charged with a violent crime, including a crime involving an assault with a deadly weapon, and respondent was found incapable of proceeding, the clerk shall also notify the chief district court judge, the clerk of superior court, and the district attorney in the county in which the respondent was found incapable of proceeding of the time and place of the hearing.

(b)        Fifteen days before the end of the initial treatment period of a respondent who was initially committed as a result of conduct resulting in his being charged with a violent crime, including a crime involving an assault with a deadly weapon, having been found incapable of proceeding, if the attending physician determines that commitment of the respondent beyond the initial period will not be necessary, he shall so notify the clerk of superior court who shall schedule a rehearing as provided in subsection (a) of this section.

(c) Subject to the provisions of G.S. 122C‑269(c), rehearings shall be held at the facility in which the respondent is receiving treatment. The judge is a judge of the district court of the district court district as defined in G.S. 7A‑133 in which the facility is located or a district court judge temporarily assigned to that district.

(d)        Notice and proceedings of rehearings are governed by the same procedures as initial hearings and the respondent has the same rights he had at the initial hearing including the right to appeal.

(e)        At rehearings the court may make the same dispositions authorized in G.S. 122C‑271(b) except a second commitment order may be for an additional period not in excess of 180 days.

(f)         Fifteen days before the end of the second commitment period and annually thereafter, the attending physician shall review and evaluate the condition of each respondent; and if he determines that a respondent is in continued need of inpatient commitment or, in the alternative, in need of outpatient commitment, or a combination of both, he shall so notify the respondent, his counsel, and the clerk of superior court of the county, in which the facility is located. Unless the respondent through his counsel files with the clerk a written waiver of his right to a rehearing, the clerk, on order of a district court judge of the district in which the facility is located, shall calendar a rehearing for not later than the end of the current commitment period. The procedures and standards for the rehearing are the same as for the first rehearing. No third or subsequent inpatient recommitment order shall be for a period longer than one year.

(g)        At any rehearings the court has the option to order outpatient commitment for a period not in excess of 180 days in accordance with the criteria specified in G.S. 122C‑263(d)(1) and following the procedures as specified in this Article. (1973, c. 726, s. 1; c. 1408, s. 1; 1977, c. 400, s. 9; 1979, c. 915, ss. 9, 17; 1981, c. 537, ss. 2‑4; 1983, c. 638, ss. 18, 19; c. 864, s. 4; 1985, c. 589, s. 2; 1987 (Reg. Sess., 1988), c. 1037, s. 116; 1991, c. 37, s. 5.)



§ 122C-276.1. Inpatient commitment; rehearings for respondents who are insanity acquittees.

§ 122C‑276.1.  Inpatient commitment; rehearings for respondents who are insanity acquittees.

(a)        At least 15 days before the end of any inpatient commitment period ordered pursuant to G.S. 122C‑268.1, the clerk shall calendar the hearing and notify the parties as specified in G.S. 122C‑264(d1), unless the hearing is waived by the respondent.

(b)        The proceedings of the rehearing shall be governed by the same procedures provided by G.S. 122C‑268.1.

(c)        The respondent shall bear the burden to prove by a preponderance of the evidence that he (i) no longer has a mental illness as defined in G.S. 122C‑3(21), or (ii) is no longer dangerous to others as defined in G.S. 122C‑3(11)b. If the court is so satisfied, then the court shall order the respondent discharged and released. If the court finds that the respondent has not met his burden of proof, then the court shall order inpatient commitment be continued for a period not to exceed 180 days. The court shall make a written record of the facts that support its findings.

(d)        At least 15 days before the end of any commitment period ordered pursuant to subsection (c) of this section and annually thereafter, the clerk shall calendar the hearing and notify the parties as specified in G.S. 122C‑264(d1). The procedures and standards for the rehearing are the same as under this section. No third or subsequent inpatient recommitment order shall be for a period longer than one year. (1991, c. 37, s. 3; 1991 (Reg. Sess., 1992), c. 1034, s. 4.)



§ 122C-277. Release and conditional release; judicial review.

§ 122C‑277.  Release and conditional release; judicial review.

(a)        Except as provided in subsections (b) and (b1) of this section, the attending physician shall discharge a committed respondent unconditionally at any time he determines that the respondent is no longer in need of inpatient commitment. However, if the attending physician determines that the respondent meets the criteria for outpatient commitment as defined in G.S. 122C‑263(d)(1), he may request the clerk to calendar a supplemental hearing to determine whether an outpatient commitment order shall be issued. Except as provided in subsections (b) and (b1) of this section, the attending physician may also release a respondent conditionally for periods not in excess of 30 days on specified medically appropriate conditions. Violation of the conditions is grounds for return of the respondent to the releasing facility. A law‑enforcement officer, on request of the attending physician, shall take a conditional releasee into custody and return him to the facility in accordance with G.S. 122C‑205. Notice of discharge and of conditional release shall be furnished to the clerk of superior court of the county of commitment and of the county in which the facility is located.

(b)        If the respondent was initially committed as the result of conduct resulting in his being charged with a violent crime, including a crime involving an assault with a deadly weapon, and respondent was found incapable of proceeding, 15 days before the respondent's discharge or conditional release the attending physician shall notify the clerk of superior court of the county in which the facility is located of his determination regarding the proposed discharge or conditional release. The clerk shall then schedule a rehearing to determine the appropriateness of respondent's release under the standards of commitment set forth in G.S. 122C‑271(b). The clerk shall give notice as provided in G.S. 122C‑264(d). The district attorney of the district where respondent was found incapable of proceeding may represent the State's interest at the hearing.

(b1)      If the respondent was initially committed pursuant to G.S. 15A‑1321, 15 days before the respondent's discharge or conditional release the attending physician shall notify the clerk of superior court. The clerk shall calendar a hearing and shall give notice as provided by G.S. 122C‑264(d1). The district attorney for the original trial may represent the State's interest at the hearing. The hearing shall be conducted under the standards and procedures set forth in G.S. 122C‑268.1. Provided, that in no event shall discharge or conditional release under this section be allowed for a respondent during the period from automatic commitment to hearing under G.S. 122C‑268.1.

(c)        If a committed respondent under subsections (a), (b), or (b1) of this section is from a single portal area, the attending physician shall plan jointly with the area authority as prescribed in the area plan before discharging or releasing the respondent. (1973, c. 726, s. 1; c. 1408, s. 1; 1981, c. 537, s. 5; 1983, c. 383, s. 6; c. 638, s. 21; c. 864, s. 4; 1985, c. 589, s. 2; 1991, c. 37, s. 6.)



§§ 122C-278 through 122C-280. Reserved for future codification purposes.

§§ 122C‑278 through 122C‑280.  Reserved for future codification purposes.



§ 122C-281. Affidavit and petition before clerk or magistrate; custody order.

Part 8. Involuntary Commitment of Substance Abusers, Facilities for Substance Abusers.

§ 122C‑281.  Affidavit and petition before clerk or magistrate; custody order.

(a)        Any individual who has knowledge of a substance abuser who is dangerous to himself or others may appear before a clerk or assistant or deputy clerk of superior court or a magistrate, execute an affidavit to this effect, and petition the clerk or magistrate for issuance of an order to take the respondent into custody for examination by a physician or eligible psychologist. The affidavit shall include the facts on which the affiant's opinion is based. Jurisdiction under this subsection is in the clerk or magistrate in the county where the respondent resides or is found.

(b)        If the clerk or magistrate finds reasonable grounds to believe that the facts alleged in the affidavit are true and that the respondent is probably a substance abuser and dangerous to himself or others, he shall issue an order to a law‑enforcement officer or any other person authorized by G.S. 122C‑251 to take the respondent into custody for examination by a physician or eligible psychologist.

(c)        If the clerk or magistrate issues a custody order, he shall also make inquiry in any reliable way as to whether the respondent is indigent within the meaning of G.S. 7A‑450. A magistrate shall report the result of this inquiry to the clerk.

(d)        If the affiant is a physician or eligible psychologist, he may execute the affidavit before any official authorized to administer oaths. He is not required to appear before the clerk or magistrate for this purpose. His examination shall comply with the requirements of the initial examination as provided in G.S. 122C‑283(c). If the physician or eligible psychologist recommends commitment and the clerk or magistrate finds probable cause to believe that the respondent meets the criteria for commitment, he shall issue an order for transportation to or custody at a 24‑hour facility or release the respondent, pending hearing, as described in G.S. 122C‑283(d)(1). If a physician or eligible psychologist executes an affidavit for commitment of a respondent, a second qualified professional shall perform the examination required by G.S. 122C‑285.

(e)        Upon receipt of the custody order of the clerk or magistrate, a law‑enforcement officer or other person designated in the order shall take the respondent into custody within 24 hours after the order is signed. The custody order is valid throughout the State.

(f)         When a petition is filed for an individual who is a resident of a single portal area, the procedures for examination by a physician or eligible psychologist as set forth in G.S. 122C‑283(c) shall be carried out in accordance with the area plan. When an individual from a single portal area is presented for commitment at a facility directly, he may be accepted for admission in accordance with G.S. 122C‑285. The facility shall notify the area authority within 24 hours of admission and further planning of treatment for the individual is the joint responsibility of the area authority and the facility as prescribed in the area plan. (1973, c. 726, s. 1; c. 1408, s. 1; 1977, c. 400, s. 3; 1979, c. 164, s. 2; c. 915, ss. 3, 18; 1983, c. 383, s. 5; c. 638, ss. 3‑5; c. 864, s. 4; 1985, c. 589, s. 2; c. 695, ss. 2, 4; 2004‑23, s. 1(b).)



§ 122C-282. Special emergency procedure for violent individuals.

§ 122C‑282.  Special emergency procedure for violent individuals.

When an individual subject to commitment under the provisions of this Part is also violent and requires restraint and when delay in taking him to a physician or eligible psychologist for examination would likely endanger life or property, a law‑enforcement officer may take the person into custody and take him immediately before a magistrate or clerk. The law‑enforcement officer shall execute the affidavit required by G.S. 122C‑281 and in addition shall swear that the respondent is violent and requires restraint and that delay in taking the respondent to a physician or eligible psychologist for an examination would endanger life or property.

If the clerk or magistrate finds by clear, cogent, and convincing evidence that the facts stated in the affidavit are true, that the respondent is in fact violent and requires restraint, and that delay in taking the respondent to a physician or eligible psychologist for an examination would endanger life or property, he shall order the law‑enforcement officer to take the respondent directly to a 24‑hour facility described in G.S. 122C‑252.

Respondents received at a 24‑hour facility under the provisions of this section shall be examined and processed thereafter in the same way as all other respondents under this Part. (1973, c. 726, s. 1; c. 1408, s. 1; 1985, c. 589, s. 2; c. 695, s. 2.)



§ 122C-283. Duties of law-enforcement officer; first examination by physician or eligible psychologist.

§ 122C‑283.  Duties of law‑enforcement officer; first examination by physician or eligible psychologist.

(a)        Without unnecessary delay after assuming custody, the law‑enforcement officer or the individual designated by the clerk or magistrate under G.S. 122C‑251(g) to provide transportation shall take the respondent to an area facility for examination by a physician or eligible psychologist; if a physician or eligible psychologist is not available in the area facility, he shall take the respondent to any physician or eligible psychologist locally available. If a physician or eligible psychologist is not immediately available, the respondent may be temporarily detained in an area facility if one is available; if an area facility is not available, he may be detained under appropriate supervision, in his home, in a private hospital or a clinic, or in a general hospital, but not in a jail or other penal facility.

(b)        The examination set forth in subsection (a) of this section is not required if:

(1)        The affiant who obtained the custody order is a physician or eligible psychologist; or

(2)        The respondent is in custody under the special emergency procedure described in G.S. 122C‑282.

In these cases when it is recommended that the respondent be detained in a 24‑hour facility, the law‑enforcement officer shall take the respondent directly to a 24‑hour facility described in G.S. 122C‑252.

(c)        The physician or eligible psychologist described in subsection (a) of this section shall examine the respondent as soon as possible, and in any event within 24 hours, after the respondent is presented for examination. The examination shall include but is not limited to an assessment of the respondent's:

(1)        Current and previous substance abuse including, if available, previous treatment history; and

(2)        Dangerousness to himself or others as defined in G.S. 122C‑3(11).

(d)        After the conclusion of the examination the physician or eligible psychologist shall make the following determinations:

(1)        If the physician or eligible psychologist finds that the respondent is a substance abuser and is dangerous to himself or others, he shall recommend commitment and whether the respondent should be released or be held at a 24‑hour facility pending hearing and shall so show on [the] his examination report. Based on the physician's or eligible psychologist's recommendation the law‑enforcement officer or other designated individual shall take the respondent to a 24‑hour facility described in G.S. 122C‑252 or release the respondent.

(2)        If the physician or eligible psychologist finds that the condition described in subdivision (1) of this subsection does not exist, the respondent shall be released and the proceedings terminated.

(e)        The findings of the physician or eligible psychologist and the facts on which they are based shall be in writing in all cases. A copy of the findings shall be sent to the clerk of superior court by the most reliable and expeditious means. If it cannot be reasonably anticipated that the clerk will receive the copy within 48 hours of the time that it was signed, the physician or eligible psychologist shall also communicate his findings to the clerk by telephone. (1973, c. 726, s. 1; c. 1408, s. 1; 1977, c. 400, s. 4; c. 679, s. 8; c. 739, s. 1; 1979, c. 358, s. 27; c. 915, s. 4; 1983, c. 380, ss. 4, 10; c. 638, ss. 6, 7, 25.1; c. 864, s. 4; 1985, c. 589, s. 2; c. 695, ss. 2, 9.)



§ 122C-284. Duties of clerk of superior court.

§ 122C‑284.  Duties of clerk of superior court.

(a)        Upon receipt of a physician's or eligible psychologist's finding that a respondent is a substance abuser and dangerous to himself or others and that commitment is recommended, the clerk of superior court of the county where the facility is located, if the respondent is held in a 24‑hour facility, or the clerk of superior court where the petition was initiated shall upon direction of a district court judge assign counsel, calendar the matter for hearing, and notify the respondent, his counsel, and the petitioner of the time and place of the hearing. The petitioner may file a written waiver of his right to notice under this subsection with the clerk of court.

(b)        Notice to the respondent required by subsection (a) of this section shall be given as provided in G.S. 1A‑1, Rule 4(j) at least 72 hours before the hearing. Notice to other individuals shall be given by mailing at least 72 hours before the hearing a copy by first‑class mail postage prepaid to the individual at his last known address. G.S. 1A‑1, Rule 6 shall not apply.

(c)        Upon receipt of notice that transportation is necessary to take a committed respondent to a 24‑hour facility pursuant to G.S. 122C‑290(b), the clerk shall issue a custody order for the respondent.

(d)        The clerk of superior court shall upon the direction of a district court judge calendar all hearings, supplemental hearings, and rehearings and provide all notices required by this Part. (1973, c. 1408, s. 1; 1977, c. 400, s. 5; c. 414, s. 1; 1979, c. 915, s. 5; 1983, c. 380, s. 9; c. 638, s. 8; c. 864, s. 4; 1985, c. 589, s. 2; c. 695, s. 10; 1985 (Reg. Sess., 1986), c. 863, s. 27.)



§ 122C-285. Commitment; second examination and treatment pending hearing.

§ 122C‑285.  Commitment; second examination and treatment pending hearing.

(a)        Within 24 hours of arrival at a 24‑hour facility described in G.S. 122C‑252, the respondent shall be examined by a qualified professional. This professional shall be a physician if the initial commitment evaluation was conducted by an eligible psychologist. The examination shall include the assessment specified in G.S. 122C‑283(c). If the qualified professional finds that the respondent is a substance abuser and is dangerous to himself or others, he shall hold and treat the respondent at the facility or designate other treatment pending the district court hearing. If the qualified professional finds that the respondent does not meet the criteria for commitment under G.S. 122C‑283(d)(1), he shall release the respondent and the proceeding shall be terminated. In this case the reasons for the release shall be reported in writing to the clerk of superior court of the county in which the custody order originated. If the respondent is released, the law‑enforcement officer or other person designated to provide transportation shall return the respondent to the originating county.

(b)        If the 24‑hour facility described in G.S. 122C‑252 is the facility in which the first examination by a physician or eligible psychologist occurred and is the same facility in which the respondent is held, the second examination must occur not later than the following regular working day. (1973, c. 726, s. 1; c. 1408, s. 1; 1977, c. 400, s. 6; 1979, c. 915, s. 6; 1983, c. 380, s. 5; c. 638, ss. 9, 10; c. 864, s. 4; 1985, c. 589, s. 2; c. 695, s. 11; 1985 (Reg. Sess., 1986), c. 863, s. 28.)



§ 122C-286. Commitment; district court hearing.

§ 122C‑286.  Commitment; district court hearing.

(a)        A hearing shall be held in district court within 10 days of the day the respondent is taken into custody. Upon its own motion or upon motion of the responsible professional, the respondent, or the State, the court may grant a continuance of not more than five days.

(b)        The respondent shall be present at the hearing. A subpoena may be issued to compel the respondent's presence at a hearing. The petitioner and the responsible professional of the area authority or the proposed treating physician or his designee may be present and may provide testimony.

(c)        Certified copies of reports and findings of physicians and psychologists and medical records of previous and current treatment are admissible in evidence, but the respondent's right to confront and cross‑examine witnesses shall not be denied.

(d)        The respondent may be represented by counsel of his choice. If the respondent is indigent within the meaning of G.S. 7A‑450, counsel shall be appointed to represent the respondent in accordance with rules adopted by the Office of Indigent Defense Services.

(e)        Hearings may be held at a facility if it is located within the judge's district court district as defined in G.S. 7A‑133 or in the judge's chambers. A hearing may not be held in a regular courtroom, over objection of the respondent, if in the discretion of a judge a more suitable place is available.

(f)         The hearing shall be closed to the public unless the respondent requests otherwise.

(g)        A copy of all documents admitted into evidence and a transcript of the proceedings shall be furnished to the respondent on request by the clerk upon the direction of a district court judge. If the respondent is indigent, the copies shall be provided at State expense.

(h)        To support a commitment order, the court shall find by clear, cogent, and convincing evidence that the respondent meets the criteria specified in G.S. 122C‑283(d)(1). The court shall record the facts that support its findings and shall show on the order the area authority or physician who is responsible for the management and supervision of the respondent's treatment. (1985, c. 589, s. 2; c. 695, s. 8; 1985 (Reg. Sess., 1986), c. 863, ss. 29, 30; 1987 (Reg. Sess., 1988), c. 1037, s. 117; 2000‑144, s. 43.)



§ 122C-286.1. Venue of district court hearing when respondent held at a 24-hour facility pending hearing.

§ 122C‑286.1.  Venue of district court hearing when respondent held at a 24‑hour facility pending hearing.

(a)        In all cases where the respondent is held at a 24‑hour facility pending the district court hearing as provided in G.S. 122C‑286, unless the respondent through counsel objects to the venue, the hearing shall be held in the county in which the facility is located. Upon objection to venue, the hearing shall be held in the county where the petition was initiated.

(b)        An official of the facility shall immediately notify the clerk of superior court of the county in which the facility is located of a determination to hold the respondent pending hearing. That clerk shall request transmittal of all documents pertinent to the proceedings from the clerk of superior court where the proceedings were initiated. The requesting clerk shall assume all duties set forth in G.S. 122C‑284. The counsel provided for in G.S. 122C‑286(d) shall be appointed in accordance with rules adopted by the Office of Indigent Defense Services. (1985 (Reg. Sess., 1986), c. 863, s. 31; 2000‑144, s. 44.)



§ 122C-287. Disposition.

§ 122C‑287.  Disposition.

The court may make one of the following dispositions:

(1)        If the court finds by clear, cogent, and convincing evidence that the respondent is a substance abuser and is dangerous to himself or others, it shall order for a period not in excess of 180 days commitment to and treatment by an area authority or physician who is responsible for the management and supervision of the respondent's commitment and treatment.

(2)        If the court finds that the respondent does not meet the commitment criteria set out in subdivision (1) of this subsection, the respondent shall be discharged and the facility in which he was last treated so notified. (1973, c. 726, s. 1; c. 1408, s. 1; 1977, c. 400, s. 8; c. 739, s. 2; 1979, c. 358, s. 26; c. 915, ss. 8, 15, 16; 1981, c. 537, s. 1; 1983, c. 380, s. 8; c. 638, s. 14; c. 864, s. 4; 1985, c. 589, s. 2.)



§ 122C-288. Appeal.

§ 122C‑288.  Appeal.

Judgment of the district court is final. Appeal may be had to the Court of Appeals by the State or by any party on the record as in civil cases. Appeal does not stay the commitment unless so ordered by the Court of Appeals. The Attorney General shall represent the State's interest on appeal. The district court retains limited jurisdiction for the purpose of hearing all reviews, rehearings, or supplemental hearings allowed or required under this Part. (1973, c. 726, s. 1; c. 1408, s. 1; 1979, c. 915, s. 19; 1985, c. 589, s. 2.)



§ 122C-289. Duty of assigned counsel; discharge.

§ 122C‑289.  Duty of assigned counsel; discharge.

If the respondent is committed, assigned counsel remains responsible for the respondent's representation at the trial level until discharged by order of district court or until the respondent is otherwise unconditionally discharged. If the respondent appeals, counsel for the appeal shall be appointed in accordance with rules adopted by the Office of Indigent Defense Services. (1973, c. 1408, s. 1; 1985, c. 589, s. 2; 2006‑264, s. 61(b).)



§ 122C-290. Duties for follow-up on commitment order.

§ 122C‑290.  Duties for follow‑up on commitment order.

(a)        The area authority or physician responsible for management and supervision of the respondent's commitment and treatment may prescribe or administer to the respondent reasonable and appropriate treatment either on an outpatient basis or in a 24‑hour facility.

(b)        If the respondent whose treatment is provided on an outpatient basis fails to comply with all or part of the prescribed treatment after reasonable effort to solicit the respondent's compliance or whose treatment is provided on an inpatient basis is discharged in accordance with G.S. 122C‑205.1(b), the area authority or physician may request the clerk or magistrate to order the respondent taken into custody for the purpose of examination. Upon receipt of this request, the clerk or magistrate shall issue an order to a law enforcement officer to take the respondent into custody and to take him immediately to the designated area authority or physician for examination. The custody order is valid throughout the State. The law enforcement officer shall turn the respondent over to the custody of the physician or area authority who shall conduct the examination and release the respondent or have the respondent taken to a 24‑hour facility upon a determination that treatment in the facility will benefit the respondent. Transportation to the 24‑hour facility shall be provided as specified in G.S. 122C‑251, upon notice to the clerk or magistrate that transportation is necessary, or as provided in G.S. 122C‑408(b). If placement in a 24‑hour facility is to exceed 45 consecutive days, the area authority or physician shall notify the clerk of court by the 30th day and request a supplemental hearing as specified in G.S. 122C‑291.

(c)        If the respondent intends to move or moves to another county within the State, the area authority or physician shall notify the clerk of court in the county where the commitment is being supervised and request that a supplemental hearing be calendared.

(d)        If the respondent moves to another state or to an unknown location, the designated area authority or physician shall notify the clerk of superior court of the county where the commitment is supervised and the commitment shall be terminated. (1983, c. 638, s. 16; c. 864, s. 4; 1985, c. 589, s. 2; 1985 (Reg. Sess., 1986), c. 863, s. 32; 1987, c. 674, s. 2; c. 750; 2004‑23, s. 2(c).)



§ 122C-291. Supplemental hearings.

§ 122C‑291.  Supplemental hearings.

(a)        Upon receipt of a request for a supplemental hearing, the clerk shall calendar a hearing to be held within 14 days and notify, at least 72 hours before the hearing, the petitioner, the respondent, his attorney, if any, and the designated area authority or physician. Notice shall be provided in accordance with G.S. 122C‑284(b). The procedures for the hearing shall follow G.S. 122C‑286.

(b)        At the supplemental hearing for a respondent who has moved or may move to another county, the court shall determine if the respondent meets the criteria for commitment set out in G.S. 122C‑283(d)(1). If the court determines that the respondent no longer meets the criteria for commitment, it shall discharge the respondent from the order and dismiss the case. If the court determines that the respondent continues to meet the criteria for commitment, it shall continue the commitment but shall designate an area authority or physician at the respondent's new residence to be responsible for the management or supervision of the respondent's commitment. The court shall order the respondent to appear for treatment at the address of the newly designated area authority or physician and shall order venue for further court proceedings under the commitment to be transferred to the new county of supervision. Upon an order changing venue, the clerk of court in the county where the commitment has been supervised shall transfer the records regarding the commitment to the clerk of court in the county where the commitment will be supervised. Also, the clerk of court in the county where the commitment has been supervised shall send a copy of the court's order directing the continuation of treatment under new supervision to the newly designated area authority or physician.

(c)        At a supplemental hearing for a respondent to be held longer than 45 consecutive days in a 24‑hour facility, the court shall determine if the respondent meets the criteria for commitment set out in G.S. 122C‑283(d)(1). If the court determines that the respondent continues to meet the criteria and that further treatment in the 24‑hour facility is necessary, the court may authorize continued care in the facility for not more than 90 days, after which a rehearing for the purpose of determining the need for continued care in the 24‑hour facility shall be held, or the court may order the respondent released from the 24‑hour facility and continued on the commitment on an outpatient basis. If the court determines that the respondent no longer meets the criteria for commitment the respondent shall be released and his case dismissed.

(d)        At any time during the term of commitment order, a respondent may apply to the court for a supplemental hearing for the purpose of discharge from the order. The application shall be made in writing to the clerk of superior court. At the supplemental hearing the court shall determine whether the respondent continues to meet the criteria for commitment. The court may reissue or change the commitment order or discharge the respondent and dismiss the case. (1985, c. 589, s. 2.)



§ 122C-292. Rehearings.

§ 122C‑292.  Rehearings.

(a)        Fifteen days before the end of the initial or subsequent periods of commitment if the area authority or physician determines that the respondent continues to meet the criteria specified in G.S. 122C‑283(d)(1), the clerk of superior court of the county where commitment is supervised shall be notified. The clerk, at least 10 days before the end of the commitment period, on order of the district court, shall calendar the rehearing. If the respondent no longer meets the criteria, the area authority or physician shall so notify the clerk who shall dismiss the case.

(b)        Rehearings are governed by the same notice and procedures as initial hearings, and the respondent has the same rights he had at the initial hearing including the right to appeal.

(c)        If the court finds that the respondent no longer meets the criteria of G.S. 122C‑283(d)(1), it shall unconditionally discharge him. A copy of the discharge order shall be furnished by the clerk to the designated area authority or physician. If the respondent continues to meet the criteria of G.S. 122C‑283(d)(1), the court may order commitment for additional periods not in excess of 365 days each. (1973, c. 726, s. 1; c. 1408, s. 1; 1977, c. 400, s. 9; 1979, c. 915, ss. 9, 17; 1981, c. 537, ss. 2‑4; 1983, c. 638, ss. 18‑19; 864, s. 4; 1985, c. 589, s. 2.)



§ 122C-293. Release by area authority or physician.

§ 122C‑293.  Release by area authority or physician.

The area authority or physician as designated in the order shall discharge a committed respondent unconditionally at any time he determines that the respondent no longer meets the criteria of G.S. 122C‑283(d)(1). Notice of discharge and the reasons for the release shall be reported in writing to the clerk of superior court of the county in which the commitment was ordered. (1973, c. 726, s. 1; c. 1408, s. 1; 1981, c. 537, s. 5; 1983, c. 383, s. 6; c. 638, s. 21; c. 864, s. 4; 1985, c. 589, s. 2.)



§ 122C-294. Local plan.

§ 122C‑294.  Local plan.

Each area authority shall develop a local plan with local law‑enforcement agencies, local courts, local hospitals, and local medical societies necessary to facilitate implementation of this Part. (1973, c. 1408, s. 1; 1977, c. 679, s. 8; 1979, c. 358, ss. 26, 27; 1985, c. 589, s. 2.)



§§ 122C-295 through 122C-300. Reserved for future codification purposes.

§§ 122C‑295 through 122C‑300.  Reserved for future codification purposes.



§ 122C-301. Assistance to an individual who is intoxicated in public; procedure for commitment to shelter or facility.

Part 9. Public Intoxication.

§ 122C‑301.  Assistance to an individual who is intoxicated in public;  procedure for commitment to shelter or facility.

(a)        An officer may assist an individual found intoxicated in a public place by taking any of the following actions:

(1)        The officer may direct or transport the intoxicated individual  home;

(2)        The officer may direct or transport the intoxicated individual to the residence of another individual willing to accept him;

(3)        If the intoxicated individual is apparently in need of and apparently unable to provide for himself food, clothing, or shelter but is not apparently in need of immediate medical care, the officer may direct or transport him to an appropriate public or private shelter facility;

(4)        If the intoxicated individual is apparently in need of but apparently unable to provide for himself immediate medical care, the officer may direct or transport him to an area facility, hospital, or physician's office; or the officer may direct or transport the individual to any other appropriate health care facility; or

(5)        If the intoxicated individual is apparently a substance abuser and is apparently dangerous to himself or others, the officer may proceed as provided in Part 8 of this Article.

(b)        In providing the assistance authorized by subsection (a) of this section, the officer may use reasonable force to restrain the intoxicated individual if it appears necessary to protect himself, the intoxicated individual, or others. No officer may be held criminally or civilly liable for assault, false imprisonment, or other torts or crimes on account of reasonable measures taken under authority of this Part.

(c)        If the officer takes the action described in either subdivision (a)(3) or (a)(4) of this section, the facility to which the intoxicated individual is taken may detain him only until he becomes sober or a maximum of 24 hours. The individual may stay a longer period if he wishes to do so and the facility is able to accommodate him.

(d)        Any individual who has knowledge that a person assisted to a shelter or other facility under subdivisions (a)(3) or (a)(4) of this section is a substance abuser and is dangerous to himself or others may proceed as provided in Part 8 of this Article. (1977, 2nd Sess., c. 1134, s. 2; 1981, c. 519, s. 5; 1985, c. 589, s. 2.)



§ 122C-302. Cities and counties may employ officers to assist intoxicated individuals.

§ 122C‑302.  Cities and counties may employ officers to assist intoxicated individuals.

A city or county may employ officers to assist individuals who are intoxicated in public. Officers employed for this purpose shall be trained to give assistance to those who are intoxicated in public including the administration of first aid. An officer employed by a city or county to assist intoxicated individuals has the powers and duties set out in G.S. 122C‑301 within the same territory in which criminal laws are enforced by law‑enforcement officers of that city or county. (1977, 2nd Sess., c. 1134, s. 2; 1985, c. 589, s. 2.)



§ 122C-303. Use of jail for care for intoxicated individual.

§ 122C‑303.  Use of jail for care for intoxicated individual.

In addition to the actions authorized by G.S. 122C‑301(a), an officer may assist an individual found intoxicated in a public place by directing or transporting that individual to a city or county jail. That action may be taken only if the intoxicated individual is apparently in need of and apparently unable to provide for himself food, clothing, or shelter but is not apparently in need of immediate medical care and if no other facility is readily available to receive him. The officer and employees of the jail are exempt from liability as provided in G.S. 122C‑301(b). The intoxicated individual may be detained at the jail only until he becomes sober or a maximum of 24 hours and may be released at any time to a relative or other individual willing to be responsible for his care. (1977, 2nd Sess., c. 1134, s. 3; 1985, c. 589, s. 2.)



§§ 122C-304 through 122C-310. Reserved for future codification purposes.

§§ 122C‑304 through 122C‑310.  Reserved for future codification purposes.



§ 122C-311. Individuals on parole.

Part 10. Voluntary Admissions, Involuntary Commitments and Discharges, Inmates and Parolees, Department of Correction.

§ 122C‑311.  Individuals on parole.

Any individual who has been released from any correctional facility on parole is admitted, committed and discharged from facilities in accordance with the procedures specified in this Article for other individuals. (1959, c. 1002, s. 24; 1963, c. 1184, s. 28; 1973, c. 253, s. 4; 1985, c. 589, s. 2.)



§ 122C-312. Voluntary admissions and discharges of inmates of the Department of Correction.

§ 122C‑312.  Voluntary admissions and discharges of inmates of the Department of Correction.

Inmates in the custody of the Department of Correction may seek voluntary admission to State facilities for the mentally ill or substance abusers. The provisions of Part 2 of this Article shall apply except that an admission may be accomplished only when the Secretary and the Secretary of the Department of Correction jointly agree to the inmate's request. When an inmate is admitted he shall be discharged in accordance with the provisions of Part 2 of this Article except that an inmate who is ready for discharge, but still under a term of incarceration, shall be discharged only to an official of the  Department of Correction. The Department of Correction is responsible  for the security and cost of transporting inmates to and from facilities under the provisions of this section. (1979, c. 547; 1985, c. 589, s. 2.)



§ 122C-313. Inmate becoming mentally ill and dangerous to himself or others.

§ 122C‑313.  Inmate becoming mentally ill and dangerous to himself or others.

(a)        An inmate who becomes mentally ill and dangerous to himself or others after incarceration in any facility operated by the Department of Correction in the State is processed in accordance with Part 7 of this Article, as modified by this section, except when the provisions of Part 7 are manifestly inappropriate. A staff psychiatrist or eligible psychologist of the correctional facility shall execute the affidavit required by G.S. 122C‑261 and send it to the clerk of superior court of the county in which the correctional facility is located. Upon receipt of the affidavit, the clerk shall calendar a district court hearing and notify the respondent and his counsel as required by G.S. 122C‑284(a). The hearing is conducted in a district courtroom. If the judge finds by clear, cogent, and convincing evidence that the respondent is mentally ill and dangerous to himself or others, he shall order him transferred for treatment to a State facility designated by the Secretary. The judge shall not order outpatient commitment for an inmate‑respondent.

(b)        If the sentence of an inmate‑respondent expires while he is committed to a State facility, he is considered in all respects as if he had been initially committed under Part 7 of this Article.

(c)        If the sentence of an inmate‑respondent has not expired, and if in the opinion of the attending physician of the State facility an inmate‑respondent ceases to be mentally ill and dangerous to himself or others, he shall notify the Department of Correction which shall arrange for the inmate‑respondent's return to a correctional facility.

(d)        Special counsel at a State facility shall represent any inmate who becomes mentally ill and dangerous to himself or others while confined in a correctional facility in the same county, otherwise counsel is assigned in accordance with G.S. 122C‑270(d).

(e)        The Department of Correction is responsible for the security and cost of transporting inmates to and from State facilities under the provisions of this section. (1899, c. 1, s. 66; Rev., s. 4619; C.S., s. 6238; 1923, c. 165, s. 55; 1945, c. 952, s. 55; 1955, c. 887, s. 14; 1957, c. 1232, s. 26; 1963, c. 1184, s. 27; 1965, c. 800, s. 13; 1973, c. 253, s. 3; c. 1433; 1977, c. 679, s. 8; 1979, c. 358, s. 27; c. 915, s. 11; 1985, c. 589, s. 2; c. 695, s. 2.)



§§ 122C-314 through 122C-320: Reserved for future codification purposes.

§§ 122C‑314 through 122C‑320: Reserved for future codification purposes.



§ 122C-321. Voluntary admissions and discharges.

Part 11. Voluntary Admissions, Involuntary Commitments and Discharges, the Psychiatric Service of the University of North Carolina Hospitals at Chapel Hill.

§ 122C‑321.  Voluntary admissions and discharges.

Any individual in need of treatment for mental illness or substance abuse may seek voluntary admission to the psychiatric service of the University of North Carolina Hospitals at Chapel Hill.  Procedures for admission and discharge shall be made in accordance with Parts 2 through 4 of this Article. The applicant may be admitted only upon the approval of the director of the psychiatric service or his designee. (1955, c. 1274, s. 2; 1963, c. 1184, s. 2; 1973, c. 723, s. 3; c. 1084; 1985, c. 589, s. 2; 1989, c. 141, s. 14.)



§ 122C-322. Involuntary commitments.

§ 122C‑322.  Involuntary commitments.

(a) Except as otherwise specifically provided in this section references in Parts 6 through 8 of this Article to 24‑hour facilities, outpatient treatment centers, or area authorities, or private facilities shall include the psychiatric service of the University of North Carolina Hospitals at Chapel Hill. The psychiatric service may be used for temporary detention pending a district court hearing, for commitment of the respondent after the hearing, or as the manager and supervisor of outpatient commitment. However, no individual may be held at or committed to the psychiatric service without the prior approval of the director of the psychiatric service or his designee.

(b)        Initial hearings, supplemental hearings, and rehearings may be held at the psychiatric service facility or at any place in Orange County where district court can be held under G.S. 7A‑133. Legal counsel for the respondent at all hearings and rehearings shall be assigned from among the members of the bar of the same county in accordance with G.S. 122C‑270(d). (1977, c. 738, s. 1; 1981, c. 442; 1985, c. 589, s. 2; 1989, c. 141, s. 15.)



§§ 122C-323 through 122C-330. Reserved for future codification purposes.

§§ 122C‑323 through 122C‑330.  Reserved for future codification purposes.



§ 122C-331. Voluntary admissions and discharges.

Part 12. Voluntary Admissions, Involuntary Commitments and Discharges, Veterans Administration Facilities.

§ 122C‑331.  Voluntary admissions and discharges.

Veterans in need of treatment for mental illness or substance abuse may seek voluntary admission to a facility operated by the Veterans Administration. Procedures for admission and discharge shall be made in accordance with Parts 2 and 4 of this Article. The Veterans Administration may require additional procedures not inconsistent with these Parts. (1973, c. 1408, s. 1; 1985, c. 589, s. 2.)



§ 122C-332. Involuntary commitments.

§ 122C‑332.  Involuntary commitments.

(a)        Except as otherwise specifically provided in this section, references in Parts 6 through 8 of this Article to 24‑hour facilities, outpatient treatment centers, or area authorities, or private facilities shall include the facilities operated by the Veterans Administration. Veterans Administration facilities may be used for temporary detention pending a district court hearing, for commitment of the respondent after the hearing, or as the manager and supervisor of outpatient commitment. Eligibility of the veteran‑ respondent for treatment at a Veterans Administration facility and the availability of space shall be determined by the Veterans Administration in all cases before sending or committing a veteran‑respondent.

(b)        Initial hearings, supplemental hearings, and rehearings for veteran‑respondents may be held at the facility or at the county courthouse in the county in which the facility is located, and counsel shall be assigned from among the members of the bar of the same county in accordance with G.S. 122C‑270(d). (1985, c. 589, s. 2.)



§ 122C-333. Order of another state.

§ 122C‑333.  Order of another state.

The judgment or order of commitment by a court of competent jurisdiction of another state, committing a person to the Veterans Administration or another federal agency that is located in this State shall have the same force and effect on the committed person while in this State as in the jurisdiction of the court entering the judgment or making the order. The courts of the committing state shall retain jurisdiction of the person so committed for the purpose of inquiring into the mental condition of the person, and for determining the necessity for continuance of his restraint. Consent is given to the application of the law of the committing state on the authority of the chief officer of any facility of the Veterans Administration or of any institution operated in this State by any other federal agency to retain custody, transfer, parole, or discharge the committed person. (1985, c. 589, s. 2.)



§§ 122C-334 through 122C-340. Reserved for future codification purposes.

§§ 122C‑334 through 122C‑340.  Reserved for future codification purposes.



§ 122C-341. Determination of residence.

Part 13. Voluntary Admissions, Involuntary Commitment and Discharge of Non‑State Residents and the Return of North Carolina Resident Clients.

§ 122C‑341.  Determination of residence.

It is the responsibility of the facility to determine if a client is not a resident of the State. (1899, c. 1, s. 18; Rev., ss. 3591, 4587, 4588; C.S., ss. 6187, 6188; 1945, c. 952, ss. 16, 17; 1947, c. 537, s. 11; 1953, c. 256, s. 3; 1957, c. 1386; 1963, c. 1184, s. 1; 1973, c. 673, s. 13; 1985, c. 589, s. 2.)



§ 122C-342. Voluntary admissions and discharges.

§ 122C‑342.  Voluntary admissions and discharges.

A non‑State resident may be admitted to and discharged from a facility on a voluntary basis in accordance with Parts 2 through 5 of this Article at his own expense. If the facility determines that the client should be returned to his own state the provisions of G.S. 122C‑345 or G.S. 122C‑361, as appropriate, shall apply. (1899, c. 1, s. 16; Rev., s. 4584; C.S., s. 6210; 1945, c. 952, s. 33; 1947, c. 537, s. 18; 1963, c. 1184, s. 1; 1971, c. 1140; 1973, c. 476, s. 133; c. 673, s. 13; 1985, c. 589, s. 2.)



§ 122C-343. Involuntary commitments.

§ 122C‑343.  Involuntary commitments.

Involuntary commitments of non‑State residents are made under the provisions of Parts 6 through 8 of this Article. If after commitment to a 24‑hour facility the facility determines that the respondent needs long‑term care and should be returned to his state of residence, the provisions of G.S. 122C‑345 or G.S. 122C‑361, as appropriate, shall apply. (1899, c. 1, s. 16; Rev., s. 4584; C.S., s. 6210; 1945, c. 952, s. 33; 1947, c. 537, s. 18; 1963, c. 1184, s. 1; 1971, c. 1140; 1973, c. 476, s. 133; c. 673, s. 13; 1985, c. 589, s. 2.)



§ 122C-344. Citizens of other countries.

§ 122C‑344.  Citizens of other countries.

In addition to the provisions of G.S. 122C‑341 through G.S. 122C‑343, if a 24‑hour facility determines that a client is not a citizen of the United States, the facility shall notify the Governor of this State of the name of the client, the country and place of his residence in the country and other facts in the case as can be obtained, together with a copy of pertinent medical records.  The Governor shall send the information to the nearest consular office of the committed foreign national, with the request that the consular office tell the minister resident or plenipotentiary of the country of which the client is alleged to be a citizen. (1899, c. 1, s. 16; Rev., s. 4585; C.S., s. 6211; 1963, c. 1184, s. 1; 1985, c. 589, s. 2; 1993, c. 561, s. 86(a).)



§ 122C-345. Return of a non-State resident client to his resident state.

§ 122C‑345.  Return of a non‑State resident client to his resident state.

(a)        Except as provided in subsection (c) of this section, it is the responsibility of the director of a facility to arrange for the transfer of a client to his resident state. The cost of returning the client to his resident state is the responsibility of the client or his family.

(b)        A non‑State resident client of an area 24‑hour facility may be  transferred to a State facility in accordance with G.S. 122C‑206 in order for the client to be returned to his resident state.

(c)        A non‑State resident client of a State facility may be returned to his resident state under procedures established under G.S. 122C‑346 or G.S. 122C‑361. The cost of returning a client to his resident state under this subsection shall be the responsibility of the State. (1899, c. 1, s. 16; Rev., s. 4584; C.S., s. 6210; 1945, c. 952, s. 33; 1947, c. 537, ss. 18, 20; 1955, c. 887, s. 13; 1959, c. 1002, s. 22; 1963, c. 1184, s. 1; 1971, c. 1140; 1973, c. 476, s. 133; c. 673, s. 13; 1977, c. 679, s. 7; 1981, c. 51, s. 3; 1985, c. 589, s. 2.)



§ 122C-346. Authority of the Secretary to enter reciprocal agreements.

§ 122C‑346.  Authority of the Secretary to enter reciprocal agreements.

The Secretary may enter agreements with other states for the return of non‑State resident clients to their resident state and for the return of North Carolina residents to North Carolina when under treatment in another state. (1947, c. 537, s. 20; 1955, c. 887, s. 13; 1959, c. 1002, s. 22; 1963, c. 1184, s. 1; 1973, c. 476, s. 133; 1977, c. 679, s. 7; 1981, c. 51, s. 3; 1985, c. 589, s. 2.)



§ 122C-347. Return of North Carolina resident clients from other states.

§ 122C‑347.  Return of North Carolina resident clients from other states.

North Carolina residents who are in treatment in another state may be returned to North Carolina either under an agreement authorized in G.S. 122C‑346 or under the provisions of G.S. 122C‑361. The cost of returning a North Carolina resident to this State is the responsibility of the sending state. Within 72 hours after admission in a State facility, a returned resident shall be evaluated. The returned resident may agree to a voluntary admission or may be released, or proceedings for an involuntary commitment under this Article may be initiated as necessary by the responsible professional in the facility. (1945, c. 952, s. 34; 1947, c. 537, s. 19; 1959, c. 1002, ss. 20, 21; 1963, c. 1184, s. 1; 1965, c. 800, s. 9; 1969, c. 982; 1973, c. 476, ss. 133, 138; c. 673, s. 13; 1985, c. 589, s. 2.)



§ 122C-348. Residency not affected.

§ 122C‑348.  Residency not affected.

(a)        A nonresident of this State who is under care in a 24‑hour facility in this State is not considered a resident. No length of time spent in this State while a client in a 24‑hour facility is sufficient to make a nonresident a resident or entitled to care or treatment.

(b)        A North Carolina resident who is under care and treatment in a  24‑hour facility in another state shall retain his residency in North Carolina. (1899, c. 1, s. 18; Rev., ss. 3591, 4587, 4588; C.S., ss. 6187, 6188; 1945, c. 952, ss. 16, 17; 1947, c. 537, ss. 11, 20; 1953, c. 256, s. 3; 1955, c. 887, s. 13; 1957, c. 1386; 1959, c. 1002, s. 22; 1963, c. 1184, s. 1; 1973, c. 476, s. 133; c. 673, s. 13; 1977, c. 679, s. 7; 1981, c. 51, s. 3; 1985, c. 589, s. 2.)



§§ 122C-349 through 122C-360. Reserved for future codification purposes.

§§ 122C‑349 through 122C‑360.  Reserved for future codification purposes.



§ 122C-361. Compact entered into; form of Compact.

Part 14. Interstate Compact on Mental Health.

§ 122C‑361.  Compact entered into; form of Compact.

The Interstate Compact on Mental Health is hereby enacted into law and entered into by this State with all other states legally joining therein in the form substantially as follows: The contracting states solemnly agree that:

Article I.

The party states find that the proper and expeditious treatment of the mentally ill and mentally deficient can be facilitated by cooperative action, to the benefit of the patients, their families, and society as a whole. Further, the party states find that the necessity of and desirability for furnishing such care and treatment bears no primary relation to the residence or citizenship of the patient but, that, on the contrary, the controlling factors of community safety and humanitarianism require that facilities and services be made available for all who are in need of them. Consequently, it is the purpose of this Compact and of the party states to provide the necessary legal basis for the institutionalization or other appropriate care and treatment of the mentally ill and mentally deficient under a system that recognizes the paramount importance of patient welfare and to establish the responsibilities of the party states in term of such welfare.

Article II.

As used in this Compact:

(a)        "Sending state" shall mean a party state from which a patient is transported pursuant to the provisions of the Compact or from which it is contemplated that a patient may be so sent.

(b)        "Receiving state" shall mean a party state to which a patient is transported pursuant to the provisions of the Compact or to which it is contemplated that a patient may be so sent.

(c)        "Institution" shall mean any hospital or other facility maintained by a party state or political subdivision thereof for the care and treatment of mental illness or mental deficiency.

(d)        "Patient" shall mean any person subject to or eligible as determined by the laws of the sending state, for institutionalization or other care, treatment, or supervision pursuant to the provisions of this Compact.

(e)        "Aftercare" shall mean care, treatment and services provided  a patient, as defined herein, on convalescent status or conditional release.

(f)         "Mental illness" shall mean mental disease to such extent that a person so afflicted requires care and treatment for his own welfare, or the welfare of others, or of the community.

(g)        "Mental deficiency" shall mean mental deficiency as defined by appropriate clinical authorities to such extent that a person so afflicted is incapable of managing himself and his affairs, but shall not include mental illness as defined herein.

(h)        "State" shall mean any state, territory or possession of the  United States, the District of Columbia, and the Commonwealth of Puerto Rico.

Article III.

(a)        Whenever a person physically present in any party state shall be in need of institutionalization by reason of mental illness or mental deficiency, he shall be eligible for care and treatment in an institution in that state irrespective of his residence, settlement or citizenship qualifications.

(b)        The provisions of paragraph (a) of this Article to the contrary notwithstanding, any patient may be transferred to an institution in another state whenever there are factors based upon clinical determinations indicating that the care and treatment of said patient would be facilitated or improved thereby. Any such institutionalization may be for the entire period of care and treatment or for any portion or portions thereof. The factors referred to in this paragraph shall include the patient's full record with due regard for the location of the patient's family, character of the illness and probable duration thereof, and such other factors as shall be considered appropriate.

(c)        No state shall be obliged to receive any patient pursuant to the provisions of paragraph (b) of this Article unless the sending state has given advance notice of its intention to send the patient; furnished all available medical and other pertinent records concerning the patient; given the qualified medical or other appropriate clinical authorities of the receiving state an opportunity to examine the patient if said authorities so wish; and unless the receiving state shall agree to accept the patient.

(d)        In the event that the laws of the receiving state establish a system of priorities for the admission of patients, an interstate patient under this Compact shall receive the same priority as a local patient and shall be taken in the same order and at the same time that it would be taken if he were a local patient.

(e)        Pursuant to this Compact, the determination as to the suitable  place of institutionalization for a patient may be reviewed at any time and such further transfer of the patient may be made as seems likely to be in the best interest of the patient.

Article IV.

(a)        Whenever, pursuant to the laws of the state in which a patient is physically present, it shall be determined that the patient should receive aftercare or supervision, such care or supervision may be provided in a receiving state. If the medical or other appropriate clinical authorities have responsibility for the care and treatment of the patient in the sending state shall have reason to believe that aftercare in another state would be in the best interest of the patient and would not jeopardize the public safety, they shall request the appropriate authorities in the receiving state to investigate the desirability of affording the patient such aftercare in said receiving state, and such investigation shall be made with all reasonable speed. The request for investigation shall be accompanied by complete information concerning the patient's intended place of residence and the identity of the person in whose charge it is proposed to place the patient, the complete medical history of the patient, and such other documents as may be pertinent.

(b)        If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state and the appropriate authorities in the receiving state find that the best interest of the patient would be served thereby, and if the public safety would not be jeopardized thereby, the patient may receive aftercare or supervision in the receiving state.

(c)        In supervising, treating, or caring for a patient on aftercare  pursuant to the terms of this Article, a receiving state shall employ the same standards of visitation, examination, care, and treatment that it employs for similar local patients.

Article V.

Whenever a dangerous or potentially dangerous patient escapes from an institution in any party state, that state shall promptly notify all appropriate authorities within and without the jurisdiction of the escape in a way reasonably calculated to facilitate the speedy apprehension of the escapee. Immediately upon the apprehension and identification of any such dangerous or potentially dangerous patient, he shall be detained in the state where found pending disposition in accordance with law.

Article VI.

The duly accredited officers of any state party to this Compact, upon the establishment of their authority and the identity of the patient, shall be permitted to transport any patient being moved pursuant to this Compact through any and all states party to this Compact, without inferference.

Article VII.

(a)        No person shall be deemed a patient of more than one institution at any given time. Completion of transfer of any patient to an institution in a receiving state shall have the effect of making the person a patient of the institution in the receiving state.

(b)        The sending state shall pay all costs of and incidental to the  transportation of any patient pursuant to this Compact, but any two or more party states may, by making a specific agreement for that purpose, arrange for a different allocation of costs as among themselves.

(c)        No provision of this Compact shall be construed to alter or affect any internal relationships among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

(d)        Nothing in this Compact shall be construed to prevent any party state or subdivision thereof from asserting any right against any person, agency or other entity in regard to costs for which such party state or subdivision thereof may be responsible pursuant to any provision of this Compact.

(e)        Nothing in this Compact shall be construed to invalidate any reciprocal agreement between a party state and a nonparty state relating to institutionalization, care or treatment of the mentally ill or mentally deficient, or any statutory authority pursuant to which such agreements may be made.

Article VIII.

(a)        Nothing in this Compact shall be construed to abridge, diminish, or in any way impair the rights, duties, and responsibilities of any patient's guardian on his own behalf or in respect of any patient for whom he may serve, except that where the transfer of any patient to another jurisdiction makes advisable the appointment of a supplemental or substitute guardian, any court of competent jurisdiction in the receiving state may make such supplemental or substitute appointment and the court which appointed the previous guardian shall upon being duly advised of the new appointment, and upon the satisfactory completion of such accounting and other acts as such court may by law require, relieve the previous guardian of power and responsibility to whatever extent shall be appropriate in the circumstances; provided, however, that in the case of any patient having settlement in the sending state, the court of competent jurisdiction in the sending state shall have the sole discretion to relieve a guardian appointed by it or continue his power and responsibility, whichever it shall deem advisable. The court in the receiving state may, in its discretion, confirm or reappoint the person or persons previously serving as guardian in the sending state in lieu of making a supplemental or substitute appointment.

(b)        The term "guardian" as used in paragraph (a) of this Article shall include any guardian, trustee, legal committee, conservator, or other person or agency however denominated who is charged by law with power to act for or responsibility for the person or property of a patient.

Article IX.

(a)        No provision of this Compact except Article V shall apply to any person institutionalized while under sentence in a penal or correctional institution or while subject to trial on a criminal charge, or whose institutionalization is due to the commission of an offense for which, in the absence of mental illness or mental deficiency, said person would be subject to incarceration in a penal or correctional institution.

(b)        To every extent possible, it shall be the policy of states party to this Compact that no patient shall be placed or detained in any prison, jail or lockup, but such patient shall, with all expedition, be taken to a suitable institutional facility for mental illness or mental deficiency.

Article X.

(a)        Each party state shall appoint a "Compact Administrator" who, on behalf of his state, shall act as general coordinator of activities under the Compact in his state and who shall receive copies of all reports, correspondence, and other documents relating to any patient processed under the Compact by his state either in the capacity of sending or receiving state. The Compact Administrator or his duly designated representative shall be the official with whom other party states shall deal in any matter relating to the Compact or any patient processed thereunder.

(b)        The Compact Administrators of the respective party states shall have power to promulgate reasonable rules and regulations to carry out more effectively the terms and provisions of this Compact.

Article XI.

The duly constituted administrative authorities of any two or more party states may enter into supplementary agreements for the provision of any service or facility or for the maintenance of any institution on a joint or cooperative basis whenever the states concerned shall find that such agreements will improve services, facilities, or institutional care and treatment in the fields of mental illness or mental deficiency. No such supplementary agreement shall be construed so as to relieve any party state of any obligation which it otherwise would have under other provisions of this Compact.

Article XII.

This Compact shall enter into full force and effect as to any state when enacted by it into law and such state shall thereafter be a party thereto with any and all states legally joining therein.

Article XIII.

(a)        A state party to this Compact may withdraw therefrom by enacting a statute repealing the same. Such withdrawal shall take effect one year after notice thereof has been communicated officially and in writing to the governors and Compact administrators of all other party states. However, the withdrawal of any state shall not change the status of any patient who has been sent to said state or sent out of said state pursuant to the provisions of the Compact.

(b)        Withdrawal from any agreement permitted by Article VII(b) as to costs or from any supplementary agreement made pursuant to Article XI shall be in accordance with the terms of such agreement.

Article XIV.

This Compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this Compact shall be severable and if any phrase, clause, sentence or provision of this Compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this Compact shall be held contrary to the constitution of any state party thereto, the Compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. (1959, c. 1003, s. 1; 1963, c. 1184, s. 12; 1985, c. 589, s. 2.)



§ 122C-362. Compact Administrator.

§ 122C‑362.  Compact Administrator.

Pursuant to the Compact, the Secretary is the Compact Administrator and, acting jointly with like officers of other party states, may adopt rules to carry out more effectively the terms of the Compact. The Compact Administrator shall cooperate with all departments, agencies and officers of and in the government of this State and its subdivisions in facilitating the proper administration of the Compact, of any supplementary agreement, or agreements entered into by this State. (1959, c. 1003, s. 2; 1963, c. 1184, s. 12; 1973,  c. 476, s. 133; 1985, c. 589, s. 2.)



§ 122C-363. Supplementary agreements.

§ 122C‑363.  Supplementary agreements.

The Compact Administrator may enter into supplementary agreements with appropriate officials of other states pursuant to Articles VII and XI of the Compact. In the event that these supplementary agreements shall require or contemplate the use of any institution or facility of this State or require or contemplate the provision of any service by this State, no such agreement shall be effective until approved by the head of the department or agency under whose jurisdiction the institution or facility is operated or whose department or agency will be charged with the rendering of this service. (1959, c. 1003, s. 3; 1963, c. 1184, s. 12; 1985, c. 589, s. 2.)



§ 122C-364. Financial arrangements.

§ 122C‑364.  Financial arrangements.

The Compact Administrator, with the approval of the Director of the Budget, may make or arrange for any payments necessary to discharge any financial obligations imposed upon this State by the Compact or by any supplementary agreement entered into under it. (1959, c. 1003, s. 4; 1963, c. 1184, s. 12; 1985, c. 589, s. 2.)



§ 122C-365. Transfer of clients.

§ 122C‑365.  Transfer of clients.

The Compact Administrator is directed to consult with the immediate family or legally responsible person of any proposed transferee. (1959, c. 1003, s. 5; 1963, c. 1184, ss. 12, 38; 1985, c. 589, s. 2.)



§ 122C-366. Transmittal of copies of Part.

§ 122C‑366.  Transmittal of copies of Part.

Copies of this Part shall, upon its approval, be transmitted by the Compact Administrator to the governor of each state, the attorney general of each state, the Administrator of General Services of the United States, and the Council of State Governments. (1959, c. 1003, s. 6; 1963, c. 1184, s. 12; 1985, c. 589, s. 2.)



§§ 122C-367 through 122C-400. Reserved for future codification purposes.

§§ 122C‑367 through 122C‑400.  Reserved for future codification purposes.



§ 122C-401. Use of Camp Butner Hospital authorized.

Article 6.

Special Provisions.

Part 1. Camp Butner and Community of Butner.

§ 122C‑401.  Use of Camp Butner Hospital authorized.

The State may use the Camp Butner Hospital, including buildings, equipment, and land necessary for the operation of modern up‑to‑date facilities for the care and treatment of citizens of this State. (1947, c. 789, s. 2; 1963, c. 1166, s. 10; 1973, c. 476, s. 133; 1985, c. 589, s. 2.)



§ 122C-402. Application of State highway and motor vehicle laws at State institutions on Camp Butner reservation.

§ 122C‑402.  Application of State highway and motor vehicle laws at State institutions on Camp Butner reservation.

The provisions of Chapter 20 of the General Statutes relating to the use of the highways of the State and the operation of motor vehicles thereon are made applicable to the streets, alleys, and driveways on the Camp Butner reservation that are on the grounds of any State facility or any State institution operated by the Department or by the Department of Correction. Any person violating any of the provisions of Chapter 20 of the General Statutes in or on these streets, alleys, or driveways shall upon conviction be punished as prescribed in that Chapter. This section does not interfere with the ownership and control of the streets, alleys, and driveways on the grounds as is now vested by law in the Department. (1949, c. 71, s. 2; 1955, c. 887, s. 1; 1959, c. 1028, s. 4; 1963, c. 1166, s. 10; 1973, c. 476, s. 133; 1985, c. 589, s. 2.)



§ 122C-403. Secretary's authority over Camp Butner reservation.

§ 122C‑403.  Secretary's authority over Camp Butner reservation.

The Secretary shall administer the Camp Butner reservation except (i) those areas within the municipal boundaries of the Town of Butner and (ii) that portion of the Town of Butner's extraterritorial jurisdiction consisting of lands not owned by the State of North Carolina. In performing this duty, the Secretary has the powers listed below. In exercising these powers the Secretary has the same authority and is subject to the same restrictions that the governing body of a city would have and would be subject to if the reservation was a city, unless this section provides to the contrary. The Secretary may:

(1)        Regulate airports on the reservation in accordance with the powers granted in Article 4 of Chapter 63 of the General Statutes.

(2)        Take actions in accordance with the general police power granted in Article 8 of Chapter 160A of the General Statutes.

(3)        Regulate the development of the reservation in accordance with the powers granted in Article 19, Parts 2, 3, 3C, 5, 6, and 7, of Chapter 160A of the General Statutes. The Secretary may not, however, grant a special use permit, a conditional use permit, or a special exception under Part 3 of that Article. In addition, the Secretary is not required to notify landowners of zoning classification actions under G.S. 160A‑384, and the protest petition requirements in G.S. 160A‑385, and 160A‑386 do not apply, but the Secretary shall give the mayor of the Town of Butner at least 14 days' advance written notice of any proposed zoning change. The Secretary may designate Advisory establish a board to act like a Board of Adjustment to make recommendations to the Secretary concerning implementation of plans for the development of the reservation. When acting as a Board of Adjustment, Advisory that board shall be subject to subsections (b), (c), (d), (f), and (g) of G.S. 160A‑388.

(4)        Establish one or more planning agencies in accordance with the power granted in G.S. 160A‑361.

(5)        Regulate streets, traffic, and parking on the reservation in accordance with the powers granted in Article 15 of Chapter 160A of the General Statutes.

(6)        Control erosion and sedimentation on the reservation in accordance with the powers granted in G.S. 160A‑458 and Article 4 of Chapter 113A of the General Statutes.

(7)        Contract with and undertake agreements with units of local government in accordance with the powers granted in G.S. 160A‑413 and Article 20, Part 1, of Chapter 160A of the General Statutes.

(8)        Regulate floodways on the reservation in accordance with the powers granted in G.S. 160A‑458.1 and Article 21, Part 6, of Chapter 143 of the General Statutes.

(8a)      Repealed by Session Laws 2007‑269, s. 4. For effective date, see editor's note.

(9)        Assign duties given by the statutes listed in the preceding subdivisions to a local official to the Secretary's designee.

(9a)      Repealed by Session Laws 2007‑269, s. 4. For effective date, see editor's note.

(10)      Adopt rules to carry out the purposes of this Article. (1949, c. 71, s. 3; 1955, c. 887, s. 1; 1959, c. 1028, s. 4; 1963, c. 1166, s. 10; 1965, c. 933; 1973, c. 476, s. 133; 1985, c. 589, s. 2; 1987, c. 536, s. 2; 1995 (Reg. Sess., 1996), c. 667, s. 3; 1997‑59, s. 5; 1997‑443, s. 11A.118(a); 1999‑140, s. 4; 2007‑269, s. 4.)



§ 122C-404: Repealed by Session Laws 1995 (Regular Session, 1996), c. 667, s. 4.

§ 122C‑404:  Repealed by Session Laws 1995 (Regular Session, 1996), c.  667, s. 4.



§ 122C-405. Procedure applicable to rules.

§ 122C‑405.  Procedure applicable to rules.

Rules adopted by the Secretary under this Article shall be adopted in accordance with the procedures for adopting a city ordinance on the same subject, shall be subject to review in the manner provided for a city ordinance adopted on the same subject, and shall be enforceable in accordance with the procedures for enforcing a city ordinance on the same subject. Violation of a rule adopted under this Article is punishable as provided in G.S. 122C‑406.

Rules adopted under this Article may apply to part or all of the Camp Butner Reservation, except those areas within the municipal boundaries of the Town of Butner and that portion of the Town of Butner's extraterritorial jurisdiction consisting of lands not owned by the State of North Carolina. If a public hearing is required before the adoption of a rule, Advisory the Secretary shall designate one or more employees of the Department to conduct the hearing. The Butner Town Council shall receive at least 14 days' advance written notice of any public hearing with all correspondence concerning such public hearings to be directed to the mayor of the Town of Butner and sent by certified mail, return receipt requested, or equivalent delivery service to Butner Town Hall. (1949, c. 71, s. 4; 1963, c. 1166, s. 10; 1973, c. 476, s. 133; 1981, c. 614, s. 6; 1985, c. 589, s. 2; 1987, c. 536, s. 4; c. 720, s. 3; 1995 (Reg. Sess., 1996), c. 667, s. 5; 1997‑59, s. 6; 1999‑140, s. 5; 2007‑269, s. 5.)



§ 122C-406. Violations made misdemeanor.

§ 122C‑406.  Violations made misdemeanor.

A person who violates an ordinance or rule adopted under this Part is guilty of a Class 3 misdemeanor. (1949, c. 71, s. 5; 1985, c. 589, s. 2; 1993, c. 539, s. 927; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 122C-407. Water and sewer system.

§ 122C‑407.  Water and sewer system.

(a)        The Department may acquire, construct, establish, enlarge, maintain, operate, and contract for the operation of a water supply and distribution system and a sewage collection and disposal system for the Camp Butner Reservation, and may enter into such contracts, memoranda of understanding, and other agreements with other persons or entities, including, but not limited to, local governments, authorities, and private enterprises, reasonably necessary to extend or otherwise provide water and sewer service to any portion of the Camp Butner Reservation.

(b)        Those things authorized by subsection (a) of this section may be operated for the benefit of persons and property within the Camp Butner reservation and areas outside the reservation within reasonable limitations specifically including any sanitary district, water and sewer authority, county water and sewer district, or municipality in Durham or Granville Counties.

(c)        The Secretary may fix and enforce water and sewer rates and charges in accordance with G.S. 160A‑314 as if it were a city. (1985, c. 589, s. 2; 2007‑269, s. 6.)



§ 122C-408. Butner Public Safety Division of the Department of Crime Control and Public Safety; jurisdiction; fire and police district.

§ 122C‑408.  Butner Public Safety Division of the Department of Crime Control and Public Safety; jurisdiction; fire and police district.

(a)        The Secretary of Crime Control and Public Safety may employ special police officers for the territory of the Butner Reservation. The Secretary of Crime Control and Public Safety shall contract with the Town of Butner to provide fire and police protection to those areas within the incorporated limits of the Town of Butner. The territorial jurisdiction of these officers shall consist of the property shown on a map produced May 20, 2003, by the Information Systems Division of the North Carolina General Assembly and kept on file in the office of the Butner Town Manager and in the office of Director of the Butner Public Safety Division of the Department of Crime Control and Public Safety and such additional areas which are within the incorporated limits of the Town of Butner as shown on a map to be kept in the office of the Butner Town Manager and in the office of Director of the Butner Public Safety Division of the Department of Crime Control and Public Safety. The Secretary of Crime Control and Public Safety may organize these special police officers into a public safety department for that territory and may establish it as a division within that principal department as permitted by Chapter 143B of the General Statutes.

(b)        After taking the oath of office required for law‑enforcement officers, the special police officers authorized by this section shall have the authority of deputy sheriffs of Durham and Granville Counties in those counties respectively. Within the territorial jurisdiction stated in subsection (a) of this section, the special police officers have the primary responsibility to enforce the laws of North Carolina, the ordinances of the Town of Butner, and any rule applicable to the Butner Reservation adopted under authority of this Part or under G.S. 143‑116.6 or G.S. 143‑116.7 or under the authority granted any other agency of the State and also have the powers set forth for firemen in Articles 80, 82 and 83 of Chapter 58 of the General Statutes. Any civil or criminal process to be served on any individual confined at any State facility within the territorial jurisdiction described in subsection (a) of this section shall be forwarded by the sheriff of the county in which the process originated to the Director of the Butner Public Safety Division. Special police officers authorized by this section shall be assigned to transport any individual transferred to or from any State facility within the territorial jurisdiction described in subsection (a) of this section to or from the psychiatric service of the University of North Carolina Hospitals at Chapel Hill.

(c)        The contract between the Town of Butner and the Department of Crime Control and Public Safety shall provide that:

(1)        The Butner Public Safety Division of the Department of Crime Control and Public Safety shall provide the same level of service to the incorporated area known as the Town of Butner as provided to those areas of the Town of Butner served by Butner Public Safety on January 1, 2007;

(2)        The Town of Butner shall pay to the State Treasurer, on or before May 1 of each year, for deposit in the General Fund an amount equal to the amount that actually would have been collected from real and personal property ad valorem taxes due January 5, 2007, in the area incorporated as the Town of Butner effective July 1, 2007, assuming a tax of twenty‑five cents (25¢) per one hundred dollars ($100.00) valuation of all real and personal property in said area increased effective July 1 of each year by the increase in the percentage change in the Consumer Price Index published by the U.S. Department of Labor, Bureau of Labor Statistics, for the southeast region, all urban consumers (or if that data shall no longer be available, the closest equivalent substitute then in publication by the United States Government) for the previous year ended December 31st;

(3)        If additional areas are added to the incorporated limits of the Town of Butner, the payments due under the contract shall be increased by an amount equal to the amount that actually would have been collected from real and personal property ad valorem taxes due January 5 of the year of incorporation of such area if said incorporation occurs on or before May 1 or the amount collected for the preceding year if said incorporation occurs prior to May 1 of the then current year assuming a tax of twenty‑five cents (25¢) per one hundred dollars ($100.00) valuation of all real and personal property in said area and increased yearly as set out above; and

(4)        The Town of Butner and the Department of Crime Control and Public Safety may by mutual agreement modify the amounts required to be paid by the Town of Butner pursuant to subdivisions (2) and (3) of this subsection. (1949, c. 71, s. 6; 1955, c. 887, s. 1; 1959, c. 35; c. 1028, s. 4; 1963, c. 1166, s. 10; 1973, c. 476, s. 133; 1981, c. 491, s. 1; c. 964, s. 19; c. 1127, s. 49; 1983, c. 761, s. 165; 1985, c. 589, s. 2; 1987, c. 827, s. 246; 1989, c. 141, s. 16; 2003‑346, s. 2; 2007‑269, s. 7.)



§ 122C-409. Community of Butner comprehensive emergency management plan.

§ 122C‑409.  Community of Butner comprehensive emergency management plan.

The Department of Crime Control and Public Safety shall establish an emergency management agency as defined in G.S. 166A‑4(2) for the Camp Butner Reservation, and the Town of Butner. (1985, c. 589, s. 2; 2007‑269, s. 8.)



§ 122C-410. Authority of county or city over Camp Butner Reservation; zoning jurisdiction by Town of Butner over State lands.

§ 122C‑410.  Authority of county or city over Camp Butner Reservation; zoning jurisdiction by Town of Butner over State lands.

(a)        A municipality other than the Town of Butner may not annex territory extending into or extend its extraterritorial jurisdiction into the Camp Butner reservation without written approval from the Secretary and the Butner Town Council of each proposed annexation or extension. The Town of Butner may not annex territory extending into or extend its extraterritorial jurisdiction into those portions of the Camp Butner Reservation owned by the State of North Carolina without written approval from the Secretary of each proposed annexation or extension. The procedures, if any, for withdrawing approval granted by the Secretary to an annexation or extension of extraterritorial jurisdiction shall be stated in the notice of approval.

(b)        A county ordinance may apply in part or all of the Camp Butner reservation (other than areas within the Town of Butner) if the Secretary gives written approval of the ordinance, except that ordinances adopted by a county under Article 18 of Chapter 153A of the General Statutes may not apply in the extraterritorial jurisdiction of the Town of Butner without approval of the Butner Town Council. The Secretary may withdraw approval of a county ordinance by giving written notification, by certified mail, return receipt requested, to the county. A county ordinance ceases to be effective in the Camp Butner reservation 30 days after the county receives the written notice of the withdrawal of approval. This section does not enhance or diminish the authority of a county to enact ordinances applicable to the Town of Butner and its extraterritorial jurisdiction.

(c)        Notwithstanding any other provision of this Article, no portion of the lands owned by the State as of September 1, 2007, which are located in the extraterritorial jurisdiction or the incorporated limits of the Town of Butner shall be subject to any of the powers granted to the Town of Butner pursuant to Article 19 of Chapter 160A of the General Statutes except as to property no longer owned by the State. If any portion of such property owned by the State of North Carolina as of September 1, 2007, is no longer owned by the State, the Town of Butner may exercise all legal authority granted to the Town pursuant to the terms of its charter or by Article 19 of Chapter 160A of the General Statutes and may do so by ordinances adopted prior to the actual date of transfer. Before the State shall dispose of any property inside the incorporated limits of the Town of Butner or any of that property currently under the control of the North Carolina Department of Health and Human Services or the North Carolina Department of Agriculture and Consumer Services within the extraterritorial jurisdiction of the Town of Butner, southeast of Old Highway 75, northeast of Central Avenue, southwest of 33rd Street, and northwest of "G" Street, by sale or lease for any use not directly associated with a State function, the Town of Butner shall first be given the right of first refusal to purchase said property at fair market value as determined by the average of the value of said property as determined by a qualified appraiser selected by the Secretary and a qualified appraiser selected by the Town of Butner. (1987, c. 536, s. 5; 2007‑269, s. 9.)



§ 122C-411. Fire protection contracts.

§ 122C‑411.  Fire protection contracts.

The Department of Crime Control and Public Safety may contract with industries in the vicinity of Butner to provide fire protection to those industries.  Those contracts shall provide for a payment by any contracting industry calculated on the basis of twenty cents (20¢) per one hundred dollars ($100.00) of assessed valuation. (1987, c. 845.)



§ 122C-411.1: Repealed by Session Laws 1996, Second Extra Session, c. 18, s. 21.4.

§ 122C‑411.1:  Repealed by Session Laws 1996, Second Extra Session, c.  18, s. 21.4.



§ 122C-412. Repealed.

Part 1A.  Butner Planning Council.

§ 122C‑412.  Repealed.



§ 122C-412.1. Repealed.

§ 122C‑412.1.  Repealed.



§ 122C-412.2. Repealed.

§ 122C‑412.2.  Repealed.



§ 122C-413: Repealed by Session Laws 2007-269, s. 10. For effective date, see Editor's note.

§ 122C‑413: Repealed by Session Laws 2007‑269, s. 10. For effective date, see Editor's note.



§ 122C-413.1: Repealed by Session Laws 2007-269, s. 10. For effective date, see Editor's note.

§ 122C‑413.1: Repealed by Session Laws 2007‑269, s. 10. For effective date, see Editor's note.



§ 122C-414. Butner Fire and Police Commission.

Part 1D. Butner Commissions.

§ 122C‑414.  Butner Fire and Police Commission.

(a)        There is created a Butner Fire and Police Commission to consist of seven members, to be appointed in accordance with this section.

(b)        The Butner Fire and Police Commission shall consist of seven members, three appointed by the Town of Butner, two appointed by the Secretary, one appointed by the Secretary of Crime Control and Public Safety, and one appointed by the Granville County Board of Commissioners. All members appointed by the Town of Butner shall reside within the Town of Butner or its extraterritorial jurisdiction or the Butner Reservation. All members appointed by the Secretary or the Secretary of Crime Control and Public Safety shall either work at or have responsibility for one of the State‑run institutions located within the Butner Reservation or shall reside within the Town of Butner and its extraterritorial jurisdiction or the Butner Reservation. The Director of the Butner Public Safety Division of the Department of Crime Control and Public Safety shall serve as an ex officio member of the Butner Fire and Police Commission. No active member of the Butner Public Safety Division of the Department of Crime Control and Public Safety may serve on the Butner Fire and Police Commission.

(c)        The Butner Fire and Police Commission has the following duties and responsibilities:

(1)        To periodically review, and recommend changes to, the operational policy for the Butner Public Safety Division of the Department of Crime Control and Public Safety.

(2)        To consult with the Secretary of the Department of Crime Control and Public Safety in the Department's hiring of the Director of the Butner Public Safety Division of the Department of Crime Control and Public Safety. Such consultation shall include, but not be limited to, the Commission reviewing and providing its comments to the Secretary of the Department of Crime Control and Public Safety on the credentials of the applicants for said position. In performing its functions under this subsection, the Commission members shall have the same access to the applicants' personnel records pursuant to Article 7, Chapter 126 of the General Statutes as the Secretary of the Department of Crime Control and Public Safety and shall be subject to the same restraints concerning the personnel information as set out in said article.

(3)        To review and make recommendations to the Secretary of Crime Control and Public Safety concerning the recommended needs of the Butner Public Safety Division of the Department of Crime Control and Public Safety.

(4)        To receive and forward citizen complaints received by the Commission concerning the Butner Public Safety Division of the Department of Crime Control and Public Safety to the Director of the Butner Public Safety Division of the Department of Crime Control and Public Safety and the Secretary of the Department of Crime Control and Public Safety as the Commission determines is appropriate.

(5)        To perform all such other functions assigned to it by the General Assembly or the Secretary of the Department of Crime Control and Public Safety.

(d)        The members of the Butner Fire and Police Commission shall be appointed within 30 days after the effective date of incorporation of the Town of Butner. One member appointed by the Town of Butner, one member appointed by the Secretary, and the member appointed by the Granville County Board of Commissioners shall serve an initial term of two years. The remainder of the members shall serve an initial term of four years. The beginning date of each initial term for the purpose of reappointment shall be September 1, 2007. Thereafter each member shall serve a term of four years. (2007‑269, s. 11.)



§ 122C-415. Butner Lands Commission.

§ 122C‑415.  Butner Lands Commission.

(a)        There is created a Butner Lands Commission to consist of nine members, to be appointed in accordance with this section.

(b)        The Butner Lands Commission shall consist of nine members, two appointed by the Town of Butner, two appointed by Granville County, two appointed by the Secretary, one appointed by the Commissioner of the North Carolina Department of Agriculture and Consumer Services, one appointed by the Secretary of Commerce, and one appointed by the Governor on or before September 1, 2007. The Butner Lands Commission shall make recommendations to the Governor on or before September 1, 2008, concerning:

(1)        Land owned by the State of North Carolina in the Butner Reservation that may be well‑suited to the creation of a mega‑site business and industrial park.

(2)        Land owned by the State of North Carolina that should be released for private commercial and residential development.

(3)        The use of other lands within the Butner Reservation that will promote agricultural research and development, the development and growth of State institutions, and the preservation of natural lands. (2007‑269, s. 11.)



§ 122C-416. Reserved for future codification purposes.

§ 122C‑416.  Reserved for future codification purposes.



§ 122C-417. Reserved for future codification purposes.

§ 122C‑417.  Reserved for future codification purposes.



§ 122C-418. Reserved for future codification purposes.

§ 122C‑418.  Reserved for future codification purposes.



§ 122C-419. Reserved for future codification purposes.

§ 122C‑419.  Reserved for future codification purposes.



§ 122C-420. Reserved for future codification purposes.

§ 122C‑420.  Reserved for future codification purposes.



§ 122C-421. Joint security force.

Part 2. Black Mountain Joint Security Force.

§ 122C‑421.   Joint security force.

(a)        The Secretary may designate one or more special police officers who shall make up a joint security force to enforce the law of North Carolina and any ordinance or regulation adopted pursuant to G.S. 143‑116.6 or G.S. 143‑116.7 or pursuant to the authority granted the Department by any other law on the territory of the Black Mountain Center, the Alcohol Rehabilitation Center, and the Juvenile Evaluation Center, all in Buncombe County. After taking the oath of office for law enforcement officers as set out in G.S. 11‑11, these special police officers have the same powers as peace officers now vested in sheriffs within the territory embraced by the named centers. These special police officers shall also have the power prescribed by G.S. 7B‑1900 outside the territory embraced by the named centers but within the confines of Buncombe County. These special police officers may arrest persons outside the territory of the named centers but within the confines of Buncombe County when the person arrested has committed a criminal offense within that territory, for which the officers could have arrested the person within that territory, and the arrest is made during the person's immediate and continuous flight from that territory.

(b)        These special police officers may exercise any and all of the powers enumerated in this Part upon or in pursuit from the property formerly occupied by the Black Mountain Center and transferred to the Department of Correction by Senate Bill 388 and House Bill 709 of the 1985 Session of the General Assembly. These special police officers shall exercise said powers upon the property transferred to the Department of Correction only by agreement of the Departments of Correction and Health and Human Services. (1983 (Reg. Sess., 1984), c. 1116, s. 30; 1985, c. 408, ss. 3, 5; c. 589, s. 2; 1995, c. 391, s. 3; 1997‑320, s. 2; 1997‑443, s. 11A.118(a); 1998‑202, s. 13(gg).)



§§ 122C-422 through 122C-429. Reserved for future codification purposes.

§§ 122C‑422 through 122C‑429.  Reserved for future codification purposes.



§ 122C-430. Joint security force.

Part 2A. Broughton Hospital Joint Security Force.

§ 122C‑430.  Joint security force.

The Secretary may designate one or more special police officers who shall make up a joint security force to enforce the law of North Carolina and any ordinance or regulation adopted pursuant to G.S. 143‑116.6 or G.S. 143‑116.7 or pursuant to the authority granted the Department by any other law on the territory of the Broughton Hospital, North Carolina School for the Deaf at Morganton (K‑12), Western Regional Vocational Rehabilitation Facility, J. Iverson Riddle Developmental Center, and the surrounding grounds and land adjacent to Broughton Hospital allocated to the Department of Agriculture and Consumer Services, all in Burke County. After taking the oath of office for law enforcement officers as set out in G.S. 11‑11, these special police officers have the same powers as peace officers now vested in sheriffs within the territory embraced by the named facilities. These special police officers may arrest persons outside the territory of the named institutions but within the confines of Burke County when the person arrested has committed a criminal offense within that territory for which the officers could have arrested the person within that territory, and the arrest is made during the person's immediate and continuous flight from that territory.  (1997‑320, s. 1; 2007‑177, s. 3; 2008‑187, s. 30.)



§ 122C-430.10. Joint security force.

Part 2B. Cherry Hospital Joint Security Force.

§ 122C‑430.10.  Joint security force.

The Secretary may designate one or more special police officers who shall make up a joint security force to enforce the law of North Carolina and any ordinance or regulation adopted pursuant to G.S. 143‑116.6 or G.S. 143‑116.7 or pursuant to the authority granted the Department by any other law on the territory of the Cherry Hospital in Wayne County. After taking the oath of office for law enforcement officers as set out in G.S. 11‑11, these special police officers have the same powers as peace officers now vested in sheriffs within the territory of the Cherry Hospital. These special police officers shall also have the power prescribed by G.S. 122C‑205 outside the territory of the Cherry Hospital but within the confines of Wayne County. These special police officers may arrest persons outside the territory of the Cherry Hospital but within the confines of Wayne County, when the person arrested has committed a criminal offense within the territory of the Cherry Hospital, for which the officers could have arrested the person within that territory, and the arrest is made during the person's immediate and continuous flight from that territory. (2001‑125, s. 1.)



§ 122C-430.20. Joint security force.

Part 2C. Dorothea Dix Hospital Joint Security Force.

§ 122C‑430.20.  Joint security force.

The Secretary may designate one or more special police officers who shall make up a joint security force to enforce the law of North Carolina and any ordinance or regulation adopted pursuant to G.S. 143‑116.6 or G.S. 143‑116.7 or pursuant to the authority granted the Department by any other law on the territory of the Dorothea Dix Hospital in Wake County. After taking the oath of office for law enforcement officers as set out in G.S. 11‑11, these special police officers have the same powers as peace officers now vested in sheriffs within the territory of the Dorothea Dix Hospital. These special police officers shall also have the power prescribed by G.S. 122C‑205 outside the territory of the Dorothea Dix Hospital but within the confines of Wake County. These special police officers may arrest persons outside the territory of the Dorothea Dix Hospital but within the confines of Wake County, when the person arrested has committed a criminal offense within the territory of the Dorothea Dix Hospital, for which the officers could have arrested the person within that territory, and the arrest is made during the person's immediate and continuous flight from that territory. (2001‑125, s. 1.)



§ 122C-430.30. Joint security force.

Part 2D. Long Leaf Neuro‑Medical Treatment Center and Eastern North Carolina School for the Deaf Joint Security Force.

§ 122C‑430.30.  Joint security force.

The Secretary may designate one or more special police officers who shall make up a joint security force to enforce the law of North Carolina and any ordinance or regulation adopted pursuant to G.S. 143‑116.6 or G.S. 143‑116.7 or pursuant to the authority granted the Department by any other law on the territory of the Long Leaf Neuro‑Medical Treatment Center and the Eastern North Carolina School for the Deaf in Wilson County. After taking the oath of office for law enforcement officers as set out in G.S. 11‑11, these special police officers have the same powers as peace officers now vested in sheriffs within the territory embraced by the named facilities. These special police officers may arrest persons outside the territory of the named institutions but within the confines of Wilson County when the person arrested has committed a criminal offense within that territory for which the officers could have arrested the person within that territory, and the arrest is made during the person's immediate and continuous flight from that territory.  (2009‑315, s. 3.)



§ 122C-431. North Carolina Alcoholism Research Authority created.

Part 3.  North Carolina Alcoholism Research Authority.

§ 122C‑431.  North Carolina Alcoholism Research Authority created.

(a)        The North Carolina Alcoholism Research Authority is created and shall consist of and be governed by a nine‑member board to be appointed by the Governor. Three of the members shall be appointed for a two‑year term, three shall be appointed for a four‑year term and three shall be appointed for a six‑year term; thereafter all appointments shall be for terms of six years. Any vacancy occurring in the membership of the board shall be filled by the Governor for the unexpired term.

(b)        The board shall elect one of its members as chairman and one as vice‑chairman. The director of the Center for Alcohol Studies of The University of North Carolina at Chapel Hill shall serve ex officio as  executive secretary to the Authority. Board members shall receive the same per diem, subsistence, and travel allowances as members of similar State boards and commissions, provided funds are available in the "Alcoholism Research Fund" for this purpose. (1973, c. 682, ss. 1, 2; 1985, c. 589, s. 2.)



§ 122C-432. Authorized to receive and spend funds.

§ 122C‑432.  Authorized to receive and spend funds.

The Authority may receive funds from State, federal, private, or other sources. These funds shall be held separately and designated as the "Alcoholism Research Fund". The Authority shall spend the Fund on research as to the causes and effects of alcohol abuse and alcoholism and for the training of alcohol research personnel. Expenditures for the purposes specified in this section shall be made as grants to nonprofit corporations, organizations, agencies, or institutions engaging in such research or training. The Authority may also pay necessary administrative expenses from the Fund. (1973, c. 682, s. 3; 1985, c. 589, s. 2.)



§ 122C-433. Applications for grants; promulgation of rules.

§ 122C‑433.  Applications for grants; promulgation of rules.

(a)        Applications for grants are processed by the Center for Alcohol Studies. All applications shall be reviewed by scientific consultants to the Center; and the Center, after review and study, shall make recommendations to the Authority as to the awarding of grants. The Center shall also furnish to the Authority clerical assistance as may be required.

(b)        The Authority shall adopt rules relative to applications for grants, the reviewing of grants and awarding of grants. (1973, c. 682, ss. 4, 5; 1985, c. 589, s. 2.)






Chapter 122D - North Carolina Agricultural Finance Act.

§ 122D-1. Short title.

Chapter 122D.

North Carolina Agricultural Finance Act.

§ 122D‑1.  Short title.

This chapter shall be known and may be cited as the "North Carolina Agricultural Finance Act." (1983, c. 789, s. 1; 1985 (Reg. Sess., 1986), c. 1011, s. 1; 1989, c. 500, s. 109(e); 1989 (Reg. Sess., 1990), c. 1074, s. 32(b).)



§ 122D-2. Legislative findings and purposes.

§ 122D‑2.  Legislative findings and purposes.

(a)        The General Assembly hereby finds and declares that there exists in the State of North Carolina a serious shortage of capital and credit available for investment in agriculture, for domestic and export purposes, at interest rates within the financial means of persons engaged in agricultural production and agricultural exports. This shortage of available capital and credit is severe throughout the State, has persisted for a number of years, and constitutes a grave threat to the agricultural industry and to the health, welfare, safety and prosperity of all residents of the State.

(b)        The General Assembly hereby finds and declares further that private enterprise and existing federal and state governmental programs have not adequately alleviated the severe shortage of capital and credit available at affordable interest rates for investment in agriculture.

(c)        The General Assembly hereby finds and declares that it is a matter of grave public necessity that the North Carolina Agricultural Finance Authority be created and empowered to alleviate the severe shortage of capital and credit available at affordable interest rates for investment in agriculture and for the export of agricultural products, commodities and services by providing such capital and credit at interest rates within the financial means of persons and businesses engaged in agriculture and agricultural exports. (1983, c. 789, s. 1; 1985 (Reg. Sess., 1986), c. 1011, s. 1; 1989, c. 500, s. 109(e); 1989 (Reg. Sess., 1990), c. 1074, s. 32(b).)



§ 122D-3. Definitions.

§ 122D‑3.  Definitions.

As used in this Chapter, the following terms, unless the context clearly indicates a different meaning, shall have the following meanings:

(1)        "Agricultural Loan" means a loan made by a lending institution or by the Authority to any person for the purpose of financing or refinancing land acquisition or improvement; soil conservation; irrigation; construction, renovation or expansion of buildings and facilities; purchase of farm fixtures, livestock, poultry, and fish of any kind; seeds; fertilizers; pesticides; feeds; machinery; equipment; containers or supplies or any other products employed in the production, cultivation, harvesting, storage, marketing, distribution or export of agricultural products.

(2)        "Agriculture" means the commercial production, storage, processing, marketing, distribution or export of any agronomic, floricultural, horticultural, viticultural, silvicultural or aquacultural crop including, but not limited to, farm products, livestock and livestock products, poultry and poultry products, milk and dairy products, fruit and other horticultural products, and seafood and aquacultural products.

(3)        "Authority" means the North Carolina Agricultural Finance Authority created by this Chapter.

(4)        "Bonds" or "notes" means the bonds, notes, renewal notes, refunding bonds, interim certificates, certificates of indebtedness, debentures, warrants, commercial paper, or other obligations or evidences of indebtedness authorized to be issued by the Authority pursuant to the provisions of this Chapter.

(5)        "Commissioner" means the North Carolina Commissioner of Agriculture.

(6)        "Department" means the North Carolina Department of Agriculture and Consumer Services.

(7)        "Federal government" means the United States of America and any agency or instrumentality, corporate or otherwise, of the United States of America.

(8)        "Lending institution" means any bank, bank or trust company, federal land bank, production credit association, bank for cooperatives, building and loan association, homestead, insurance company, investment banker, mortgage banker or company, pension or retirement fund, savings bank or savings and loan association, small business investment company, credit union, the federal government or any other financial institution authorized to do business in North Carolina or operating under the supervision of any federal agency or any corporation organized or operating pursuant to Section 25 of the Federal Reserve Act.

(9)        "Persons" means any individual, partnership, firm, corporation, company, cooperative, association, society, trust or any other business unit or entity, including any state or federal agency.

(10)      "State" means the State of North Carolina or any agency or instrumentality thereof. (1983, c. 789, s. 1; 1985 (Reg. Sess., 1986), c. 1011, s. 1; 1987, c. 112, s. 3; 1989 (Reg. Sess., 1990), c. 1074, s. 32(b); 1997‑261, s. 85.)



§ 122D-4. North Carolina Agricultural Finance Authority.

§ 122D‑4.  North Carolina Agricultural Finance Authority.

(a)        The North Carolina Agricultural Finance Authority, a body politic and corporate, is hereby created within the Department of Agriculture and Consumer Services. The Authority shall be constituted a public agency and an instrumentality of the State for the performance of essential public functions.

(b)        The Authority shall be composed of 10 members appointed to three‑year terms as follows:

(1)        One member appointed by the Governor to a term that expires on 1 July of years that precede by one year those years that are evenly divisible by three.

(2)        One member appointed by the Governor to a term that expires on 1 July of years that are evenly divisible by three.

(3)        One member appointed by the Governor to a term that expires on 1 July of years that follow by one year those years that are evenly divisible by three.

(4)        One member appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate to a term that expires on 1 July of years that precede by one year those years that are evenly divisible by three.

(5)        One member appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate to a term that expires on 1 July of years that are evenly divisible by three.

(6)        One member appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate to a term that expires on 1 July of years that follow by one year those years that are evenly divisible by three.

(7)        One member appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives to a term that expires on 1 July of years that precede by one year those years that are evenly divisible by three.

(8)        One member appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives to a term that expires on 1 July of years that are evenly divisible by three.

(9)        One member appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives to a term that expires on 1 July of years that follow by one year those years that are evenly divisible by three.

(10)      The Commissioner or the Commissioner's designee shall serve ex officio, with the same rights and privileges, including voting rights, as other members.

(c)        A member appointed under subdivisions (1) through (9) of subsection (b) of this section may be reappointed to no more than two successive three‑year terms. Upon the expiration of a three‑year term, a member shall continue to serve until a successor is appointed and duly qualified as provided by G.S. 128‑7.

(d)        Vacancies in the offices of any appointed members of the Authority shall be filled in accordance with G.S. 120‑122 for the remainder of the unexpired term. No vacant office shall be included in the determination of a quorum. No vacancy in office shall impair the rights of the members to exercise all rights and to conduct official business of the Authority.

(e)        The domicile of the Authority shall be the City of Raleigh.

(f)         A majority of the members shall constitute a quorum for the transaction of official business. All official actions of the Authority shall require an affirmative vote of a majority of the members present and voting at any meeting.

(g)        Members of the Authority shall not receive any salary for the performance of their duties as members. Appointed members may receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

(h)        The Authority shall meet quarterly and may meet more frequently upon call.

(i)         The Authority may delegate to one or more of its members, officers, employees or agents such powers and duties as it may deem proper. (1983, c. 789, s. 1; 1985, c. 583, s. 2; 1985 (Reg. Sess., 1986), c. 1011, s. 1; 1989, c. 500, s. 109(e); 1989 (Reg. Sess., 1990), c. 1074, s. 32(b); 1995, c. 490, s. 4; 1997‑261, s. 109; 2004‑195, s. 5.1.)



§ 122D-5. Officers and employees; administration of Chapter.

§ 122D‑5.  Officers and employees; administration of Chapter.

(a)        The Authority shall annually elect a chairman and vice‑chairman from its members.

(b)        The Authority may appoint an Executive Director. The salary of the Executive Director shall be set by the General Assembly in the Current Operations Appropriations Act.

(c)        The Executive Director shall administer and enforce this Chapter in accordance with rules promulgated by the Authority. The Executive Director may employ such personnel as may be necessary to administer and enforce the provisions of this Chapter, subject to the approval of the Authority. All employees other than the Executive Director shall be compensated in accordance with the salary schedules adopted pursuant to the State Personnel Act. All employees shall be under the supervision of the Executive Director.

(d)        The Authority may employ legal, financial and technical experts and consultants as it deems necessary on a contractual basis. (1983, c. 789, s. 1; 1985, c. 583, s. 2; 1985 (Reg. Sess., 1986), c. 1011, s. 1; 1989, c. 500, s. 109(e); 1989 (Reg. Sess., 1990), c. 1074, s. 32(b).)



§ 122D-6. General powers of Authority.

§ 122D‑6.  General powers of Authority.

The Authority shall have all the powers necessary to give effect to and carry out the purposes and provisions of this Chapter, including the following powers in addition to all other powers granted by other provisions of this Chapter, to:

(1)        Sue and be sued in its own name and in the name of any subsidiary corporation or entity which may be created pursuant to paragraph (19) of this section;

(2)        Have a seal and alter the same at its pleasure;

(3)        Adopt bylaws for the internal organization and government of the Authority;

(4)        Adopt, promulgate and amend rules for the administration of the Chapter;

(4a)      Limit the definition of agricultural loan under G.S. 122D‑3(1);

(5)        Make and execute contracts and all other instruments necessary or convenient for the exercise of its powers and functions under this Chapter with any federal or State governmental agency, public or private corporation, lending institution or other entity or person, and each and any North Carolina governmental agency is hereby authorized to enter into contracts and otherwise cooperate with the agency to facilitate the purposes of this Chapter;

(6)        Accept, administer and expend donations of movable or immovable property from any source, and receive, administer and expend appropriations from the legislature and financial assistance, guarantees, insurance or subsidies from the federal or State government;

(7)        Subject to the rights of holders of bonds of the Authority, to renegotiate, refinance or foreclose on any mortgage, security interest or lien; or commence any action to protect or enforce any right or benefit conferred upon the Authority by any law, mortgage, security interest, lien, contract or other agreement; and bid for and purchase property at any foreclosure or at any other sale or otherwise acquire or take possession of any property; and in any such event, the Authority may complete, administer, pay the principal of and interest on any obligation incurred in connection with such property, dispose of and otherwise deal with such property in such manner as may be necessary or desirable to protect the interest of the Authority or of holders of its bonds therein;

(8)        Procure or provide for the procurement of insurance or reinsurance against any loss in connection with its property or operations, including but not limited to insurance, reinsurance or other guarantees from any federal or State governmental agency or private insurance company for the payment of any bonds issued by the Authority, or bond, notes or any other obligations or evidences of indebtedness issued or made by any subsidiary corporation or entity created pursuant to subdivision (19) of this section or by any lending institution or other entity or person, or insurance or reinsurance against loss with respect to agricultural loans, mortgages or mortgage loans, or any other type of loans, including the power to pay premiums on such insurance or reinsurance;

(9)        Make, insure, coinsure, reinsure, or cause to be insured, coinsured or reinsured, agricultural loans, mortgage loans or mortgages, or any other type of loans and pay or receive premiums on such insurance, coinsurance or reinsurance, and establish reserves for losses, and participate in the insurance, coinsurance or reinsurance of agricultural loans, mortgage loans or mortgages, or any other type of loans with the federal or State government or any private insurance company;

(10)      Undertake and carry out or authorize the completion of studies and analyses of agricultural conditions and needs within the State and needs relating to the promotion of agricultural exports and ways of meeting such needs, and make such studies and analyses available to the public and to the agricultural industry, and to engage in research or disseminate information on agriculture and agricultural exports;

(11)      Accept federal, State or private financial or technical assistance and comply with any conditions for such assistance, provided such conditions are not in conflict with the intent of this Chapter;

(12)      Establish, pay and collect fees and charge in connection with its loans, deposits, insurance commitments and services, including but not limited to, reimbursement of costs of issuing bonds, origination and servicing fees, and insurance premiums;

(13)      Make loans to or deposits with lending institutions and purchase or sell agricultural loans;

(14)      Acquire or contract to acquire from any person, firm, corporation, municipality, federal or State agency, by grant, purchase or otherwise, movable or immovable property or any interest therein; own, hold, clear, improve, lease, construct or rehabilitate, and sell, invest, assign, exchange, transfer, convey, lease, mortgage or otherwise dispose of or encumber the same, subject to the rights of holders of the bonds of the Authority, at public or private sale, with or without public bidding;

(15)      Borrow money, issue bonds, and provide for the rights of the lenders or holders thereof and purchase, discount, sell, negotiate and guarantee, insure, coinsure and reinsure note, drafts, checks, bills of exchange, acceptances, bankers acceptances, cable transfers, letters of credit and other evidence of indebtedness with or without credit enhancement devices;

(16)      Subject to the rights of holders of the bonds of the Authority, consent to any modification with respect to the rate of interest, time, payment of any installment of principal or interest, security or any other term or condition of any loan, contract, mortgage, mortgage loan or commitment therefor or agreement of any kind to which the Authority is a party or beneficiary;

(17)      Maintain an office at such place or places as the Authority shall determine;

(18)      Serve as the beneficiary of any public trust;

(19)      After reporting to the agriculture committees of the House of Representatives and the Senate, to create such subsidiary corporations or entities as may be necessary to borrow money, insure or reinsure agricultural loans, or issue bonds in the international financial market; and

(20)      Purchase or participate in the purchase and enter into commitments by itself or together with others for the purchase of federally issued securities; provided that the proceeds of such securities will be utilized in accordance with the provisions of this Chapter. (1983, c. 789, s. 1; 1985 (Reg. Sess., 1986), c. 1011, s. 1; 1987, c. 112, s. 4; 1989, c. 500, s. 109(e); 1989 (Reg. Sess., 1990), c. 1000, s. 1, c. 1074, s. 32(b); 1993, c. 553, ss. 37, 38.)



§ 122D-7. Purchases and sales of agricultural loans.

§ 122D‑7.  Purchases and sales of agricultural loans.

The Authority may purchase or contract to purchase and sell or contract to sell agricultural loans made by lending institutions. All lending institutions are hereby authorized to purchase and sell agricultural loans to the Authority in accordance with the provisions of this Chapter and the rules and regulations of the Authority. To the extent that any provisions of this section may be inconsistent with any provision of law governing lending institutions, the provisions of this section shall control. (1985 (Reg. Sess., 1986), c. 1011, s. 1; 1989, c. 500, s. 109(e); 1989 (Reg. Sess., 1990), c. 1074, s. 32(b).)



§ 122D-8. Loans to and deposits with lending institutions.

§ 122D‑8.  Loans to and deposits with lending institutions.

The Authority may make, or contract to make, loans to and deposits with lending institutions. All lending institutions may borrow funds and accept deposits from the Authority in accordance with the provisions of this Chapter and the rules and regulations of the Authority. The Authority shall require that all proceeds of its loans to or deposits with lending institutions, or an equivalent amount, shall be used by such lending institutions to make agricultural loans, subject to such terms and conditions as the Authority may prescribe. To the extent that any provisions of this section may be inconsistent with any provision of the law governing lending institutions, the provisions of this section shall control. (1983, c. 789, s. 1; 1985 (Reg. Sess., 1986), c. 1011, s. 1; 1989, c. 500, s. 109(e); 1989 (Reg. Sess., 1990), c. 1074, s. 32(b).)



§ 122D-9. Insurance of agricultural loans.

§ 122D‑9.  Insurance of agricultural loans.

(a)        The Authority may insure and reinsure agricultural loans made by lending institutions, subject to the terms, conditions, limitations, collateral and security provisions, and reserve requirements as shall be determined by the Authority in accordance with the rules adopted by the Authority.

(b)        Unless otherwise determined by the Authority, insurance of agricultural loans shall be in the amount of one hundred percent (100%) of the unpaid principal and interest on each loan.

(c)        An insured agricultural loan shall be in default when the holder of such loan makes application to the Authority for payment of insurance on such loan stating that such loan is in default in accordance with the terms of any agreement with respect to such insurance executed pursuant to this section.

(d)        The Authority may enter into agreements with any person, lending institution or holder of an insured agricultural loan upon such terms as may be agreed upon between the Authority and such person, lending institution, or holder, to provide for the administration, applications therefor, repayment thereof, and to establish the conditions for payment of insurance by the Authority, and the servicing, suit upon, or foreclosure of insured agricultural loans.

(e)        The aggregate value of all agricultural loans insured by the Authority and outstanding at any one time shall not exceed 20 times the total value of funds, investments, properties and other assets of the Authority except that this insurance may be further expanded by use of federal, state or private loan insurance, reinsurance, or guarantees of which the Authority is or shall become the beneficiary. (1985 (Reg. Sess., 1986), c. 1011, s. 1; 1989, c. 500, s. 109(e); 1989 (Reg. Sess., 1990), c. 1074, s. 32(b).)



§ 122D-10. Bonds of the Authority.

§ 122D‑10.  Bonds of the Authority.

(a)        The Authority may issue from time to time bonds, notes, bond anticipation notes, renewal notes, refunding bonds, interim certificates, certificates of indebtedness, debentures, warrants, commercial paper or other obligations or evidences of indebtedness, hereinafter collectively referred to as "bonds", to provide funds for and to fulfill and achieve its authorized public functions or corporate purposes, as set forth in this Chapter, including, but not limited to, the purchase of agricultural loans from lending institutions, the making of loans to or deposits with lending institutions, the payment of interest on bonds of the Authority, the establishment of reserves to secure such bonds, the establishment of reserves with respect to the insurance of agricultural loans, and all other purposes and expenditures of the Authority incident to and necessary or convenient to carry out its public functions or corporate purposes.

(b)        Except as may otherwise be provided by the Authority, all bonds issued by the Authority shall be negotiable instruments and may be general obligations of the Authority, secured by the full faith and credit of the Authority and payable out of any money, assets or revenues of the Authority or from any other sources whatsoever that may be available to the Authority. Obligations issued under the provisions of this Chapter shall not be deemed to constitute a debt, liability or obligation of the State or of any political subdivision thereof or a pledge of the faith and credit of the State or of any such political subdivision, but shall be payable solely from the revenues or assets of the Authority. Each obligation issued under this Chapter shall contain on the face thereof a statement to the effect that the Authority shall not be obligated to pay the same nor the interest thereon except from the revenues or assets pledged therefor and that neither the faith and credit nor the taxing power of the State or of any political subdivision thereof is pledged to the payment of the principal of or the interest on such obligation.

(c)        Bonds shall be authorized, issued and sold by a resolution or resolutions of the Authority adopted as provided in this Chapter. Such bonds may be of such series, bear such date or dates, mature at such time or times, bear interest at such rate or rates including variable, adjustable or zero interest rates, be payable at such time or times, be in such denominations, be sold at such price or prices, at public or private negotiated sale, be in such form, carry such registration and exchangeability privileges, be payable at such place or places, be subject to such terms of redemption, and be entitled to such priorities on the income, revenue and receipts of, or available to, the Authority as may be provided by the Authority in the resolution or resolutions providing for the issuance and sale of the bonds of the Authority.

(d)        The bonds of the Authority shall be signed by such members or officers of the Authority, by either manual or facsimile signatures, as shall be determined by resolution or resolutions of the Authority, and shall have impressed or imprinted thereon the seal of the Authority, or a facsimile thereof. The coupons attached to coupon bonds of the Authority shall bear the facsimile signature of such member or officer of the Authority as shall be determined by resolution or resolutions of the Authority. The Authority may also provide for the authentication of the bonds, notes or coupons by a trustee or fiscal agent.

(e)        Any bonds of the Authority may be validly issued, sold and delivered, notwithstanding that one or more of the members or officers of the Authority signing such bonds, or whose facsimile signature or signatures may be on the bonds or on coupons, shall have ceased to be such member or officer of the Authority at the time such bonds shall actually have been delivered.

(f)         Bonds of the Authority may be sold for such price in such manner and from time to time as may be determined by the Authority to be most beneficial, and the Authority may pay all expenses, premiums, fees or commissions which it may deem necessary or advantageous in connection with the issuance and sale thereof, subject to the provisions of this Chapter.

(g)        The bonds or notes may be issued in coupon or in registered form, or both, as the Agency may determine, and provision may be made for the registration of any coupon bonds or notes as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds or notes of any bonds or notes registered as to both principal and interest, and for the interchange of registered and coupon bonds or notes.

(h)        Prior to the preparation of definitive bonds, the Authority may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The Authority may also provide for the replacement of any bonds or notes which shall become mutilated or shall be destroyed or lost.

(i)         Bonds or notes may be issued under the provisions of this Chapter without obtaining, except as otherwise expressly provided in this Chapter, the consent of any department, division, commission, board, body, bureau or agency of the State, and without any other proceedings or the happening of any conditions or things other than those proceedings, conditions or things which are specifically required by this Chapter and the provisions of the resolution authorizing the issuance of such bonds or notes or the trust agreement securing the same. (1983, c. 789, s. 1; 1985 (Reg. Sess., 1986), c. 1011, s. 1; 1989, c. 500, s. 109(e); 1989 (Reg. Sess., 1990), c. 1000, s. 1.)



§ 122D-11. Statutory pledge.

§ 122D‑11.  Statutory pledge.

Any pledge made by the Authority shall be valid and binding from time to time when the pledge is made. The money, assets or revenues of the Authority so pledged and thereafter received by the Authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the Authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded or filed in order to establish and perfect a lien or security interest in the property so pledged by the Authority. Nothing herein shall be construed to prohibit the Authority from selling any assets subject to any such pledge except to the extent that any such sale may be restricted by the trust agreement or resolution providing for the issuance of such obligations. (1983, c. 789, s. 1; 1985 (Reg. Sess., 1986), c. 1011, s. 1; 1989, c. 500, s. 109(e); 1989 (Reg. Sess., 1990), c. 1074, s. 32(b).)



§ 122D-12. Refunding bonds.

§ 122D‑12.  Refunding bonds.

Subject to the rights of the holders of the bonds of the Authority, the Authority may issue from time to time its bonds for the purpose of refunding any bonds of the Authority then outstanding, together with the payment of any redemption premiums thereon and interest accrued or to accrue to the date of redemption of such outstanding bonds. All such refunding bonds of the Authority shall be issued, sold or exchanged, and delivered, shall be secured, and shall be subject to the provisions of this Chapter in the same manner and to the same extent as any other bonds issued by the Authority pursuant to this Chapter, unless otherwise determined by resolution of the Authority. Refunding bonds issued by the Authority as herein provided may be sold or exchanged for outstanding bonds of the Authority and, if sold, the proceeds thereof may be applied, in addition to any other authorized purposes, to the purchase, redemption or payment of such outstanding bonds.

Pending the application of the proceeds of any such refunding obligations, with any other available funds, to the payment of the principal, accrued interest and any redemption premium on the obligations being refunded, and, if so provided or permitted in the resolution authorizing the issuance of such refunding obligations or in the trust agreement securing the same, to the payment of any interest on such refunding obligations and any expenses in connection with such refunding, such proceeds may be invested in direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by, the United States of America which shall mature or which shall be subject to redemption by the holders thereof, at the option of such holders, not later than the respective dates when the proceeds, together with the interest accruing thereon, will be required for the purposes intended. (1983, c. 789, s. 1; 1985 (Reg. Sess., 1986), c. 1011, s. 1; 1989, c. 500, s. 109(e); 1989 (Reg. Sess., 1990), c. 1000, s. 1.)



§ 122D-13. Purchase of bonds by Authority.

§ 122D‑13.  Purchase of bonds by Authority.

Subject to the rights of holders of bonds, the Authority shall have the power out of any funds available therefor, to purchase bonds of the Authority, which shall thereupon be cancelled, at a price not exceeding:

(1)        If the bonds are then subject to optional redemption, the optional redemption price then applicable plus accrued interest to the next interest payment date thereon; or

(2)        If the bonds are not then subject to optional redemption, the optional redemption price applicable on the first date after such purchase upon which the notes or bonds become subject to optional redemption plus accrued interest to such date. (1985 (Reg. Sess., 1986), c. 1011, s. 1; 1989, c. 500, s. 109(e); 1989 (Reg. Sess., 1990), c. 1074, s. 32(b).)



§ 122D-14. Exemption from taxes.

§ 122D‑14.  Exemption from taxes.

The exercise of the powers granted by this Chapter will be in all respects for the benefit of the people of the State, for their well‑being and prosperity and for the improvement of their social and economic conditions, and the Authority shall not be required to pay any tax or assessment on any property owned by the Authority under the provisions of this Chapter or upon the income therefrom.

Any obligations issued by the Authority under the provisions of this Chapter shall at all times be free from taxation by the State or any local unit or political subdivision or other instrumentality of the State, excepting inheritance or gift taxes, income taxes on the gain from the transfer of the obligations, and franchise taxes. The interest on the obligations is not subject to taxation as income. (1985 (Reg. Sess., 1986), c. 1011, s. 1; 1989 (Reg. Sess., 1990), c. 1000, s. 1; 1995, c. 46, s. 11.)



§ 122D-15. Covenant of State.

§ 122D‑15.  Covenant of State.

In consideration of the acceptance of and payment for the bonds of the Authority by the holders thereof, the State does hereby pledge to and agree with the holders of any bonds of the Authority issued pursuant to the provisions of this Chapter, that the State will not impair, limit or alter the rights hereby vested in the Authority to fulfill the terms of any agreements made with the holders of the bonds of the Authority, or in any way impair the rights or remedies of such holders thereof, until such bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of such holders, are fully met and discharged. The Authority is authorized to include this pledge and agreement of the State in any agreement with the holders of bonds of the Authority. (1983, c. 789, s. 1; 1985 (Reg. Sess., 1986), c. 1011, s. 1; 1989, c. 500, s. 109(e); 1989 (Reg. Sess., 1990), c. 1000, s. 1.)



§ 122D-16. Trust funds.

§ 122D‑16.  Trust funds.

(a)        Notwithstanding any other provisions of law to the contrary, all moneys received pursuant to the authority of this Chapter shall be deemed to be trust funds to be held and applied solely as provided in this Chapter. Interest earned from these moneys and interest received from loans made from these moneys may be used for any purpose set out in this Chapter and for the costs of administering this Chapter. The resolution authorizing any obligations or the trust agreement securing any obligations may provide that any of these moneys may be temporarily invested pending the disbursement of the moneys and shall provide that any officer with whom, or any bank or trust company with which, such moneys shall be deposited, shall act as trustee of the moneys and shall hold and apply the moneys for the purposes under this Chapter, subject to any rules adopted pursuant to this Chapter and any provisions in the provision or trust agreement.

(b)        All moneys of the Authority may be invested in the following:

(1)        Bonds, notes or treasury bills of the United States;

(2)        Non‑convertible debt securities of the following issuers:

a.         The Federal Home Loan Bank Board;

b.         Fannie Mae;

c.         The Federal Farm Credit Bank; and

d.         The Student Loan Marketing Association;

(3)        Any other obligations not listed above which are guaranteed as to principal and interest by the United States or any of its agencies;

(4)        Certificates of deposit and other evidences of deposit at state and federal chartered banks and savings and loan associations; provided that any principal amount of such certificate in excess of the amount insured by the federal government or any agency thereof be fully collateralized;

(5)        Obligations of the United States or its agencies under a repurchase agreement for a shorter time than the maturity date of the security itself if the market value of the security itself is more than the amount of funds invested;

(6)        Money market funds whose portfolios consist of any of the foregoing investments;

(7)        A guaranteed investment or similar contract, which provides for the investment of funds at a guaranteed rate of return, with an insurance company or depository financial institution with a claim paying rating of no less than either of the two highest grades given by a nationally recognized rating agency; and

(8)        Any other investment authorized by law for the investment of funds by a unit of local government. (1983, c. 789, s. 1; 1985 (Reg. Sess., 1986), c. 1011, s. 1; 1987, c. 112, s. 1; 1989, c. 500, s. 109(e); 1989 (Reg. Sess., 1990), c. 1074, s. 32(b); 1997‑443, s. 14.5; 2001‑487, s. 14(k).)



§ 122D-17. Bonds as legal investment and security for public deposits.

§ 122D‑17.  Bonds as legal investment and security for public deposits.

Obligations issued under the provisions of this Chapter are hereby made securities in which all public officers and public bodies of the State and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such obligations are hereby made securities which may properly and legally be deposited with and received by any State or municipal officer or any agency or political subdivision of the State for any purpose for which the deposit of bonds, notes or obligations of the State is now or may hereafter be authorized by law. (1983, c. 789, s. 1; 1985 (Reg. Sess., 1986), c. 1011, s. 1; 1989, c. 500, s. 109(e); 1989 (Reg. Sess., 1990), c. 1000, s. 1.)



§ 122D-18. Account and audits.

§ 122D‑18.  Account and audits.

(a)        Subject to the provisions of any contract with the holders of its bonds, the Authority shall establish a system of accounts.

(b)        The Authority may cause an independent audit of its books and accounts to be prepared annually and the cost thereof may be paid from any available moneys of the Authority.

(c)        Within six months after the end of each fiscal year, the Authority shall submit to the Governor and to the General Assembly an annual report on the operations of the Authority. Within 60 days after receipt thereof, the Authority shall submit to the Governor and to the General Assembly a copy of the report of every audit of the books and accounts of the Authority. (1983, c. 789, s. 1; 1985 (Reg. Sess., 1986), c. 1011, s. 1; 1989, c. 500, s. 109(e); 1989 (Reg. Sess., 1990), c. 1074, s. 32(b).)



§ 122D-19. Cooperation of State agencies.

§ 122D‑19.  Cooperation of State agencies.

All State officers and agencies may render such services to the Authority within their respective functions as may be requested by the Authority. (1985 (Reg. Sess., 1986), c. 1011, s. 1; 1989, c. 500, s. 109(e); 1989 (Reg. Sess., 1990), c. 1074. s. 32(b).)



§ 122D-20. Construction of Chapter.

§ 122D‑20.  Construction of Chapter.

This Chapter, being necessary for the welfare of the State and its residents, shall be liberally construed to effect the purposes thereof. (1983, c. 789, s. 1; 1985 (Reg. Sess., 1986), c. 1011, s. 1; 1989, c. 500, s. 109(e); 1989 (Reg. Sess., 1990), c. 1074, s. 32(b).)



§ 122D-21. Termination of the Authority.

§ 122D‑21.  Termination of the Authority.

In the event of the termination of the Authority, all of its rights, money, assets and revenues in excess of its obligations shall be deposited in the general fund. (1985 (Reg. Sess., 1986), c. 1011, s. 1; 1989, c. 500, s. 109(e); 1989 (Reg. Sess., 1990), c. 1074, s. 32(b).)



§ 122D-22. Severability.

§ 122D‑22.  Severability.

The provisions of this Chapter are severable, and if any provision of this Chapter is held invalid by a court of competent jurisdiction, the invalidity shall not affect other provisions of this Chapter which can be given effect without the invalid provision. (1983, c. 789, s. 1; 1985 (Reg. Sess., 1986), c. 1011, s. 1; 1989, c. 500, s. 109(e); 1989 (Reg. Sess., 1990), c. 1074, s. 32(b).)



§ 122D-23. Immunity.

§ 122D‑23.  Immunity.

There shall be no liability on the part of and no cause of action of any nature may arise against the members of the Authority for any acts or omission to act by them in the performance of their powers and duties under this Chapter.  The immunity established by this section shall not extend to willful neglect or malfeasance that would otherwise be actionable.  The immunity established by this section further shall not extend to any act or omission occurring or arising out of the operation of a motor vehicle.  The immunity established herein is waived to the extent of any indemnification by insurance for the liability of the members of the authority for which this act otherwise provides immunity. (1987, c. 335, s. 1; 1989, c. 500, s. 109(e); 1989 (Reg. Sess., 1990), c. 1074, s. 32(b).)






Chapter 122E - North Carolina Housing Trust and Oil Overcharge Act.

§ 122E-1. Short title.

Chapter 122E.

North Carolina Housing Trust and Oil Overcharge Act.

§ 122E‑1.  Short title.

This Chapter shall be known and may be cited as the "North Carolina Housing Trust and Oil Overcharge Act." (1987, c. 841, s. 1.)



§ 122E-2. Definitions.

§ 122E‑2.  Definitions.

As used in this Chapter:

(1)        The term "substandard unit" means a housing unit which, by reason of dilapidation, deterioration, age or obsolescence, inadequate provision for ventilation, light, air, sanitation, or open spaces, high density of population and overcrowding, unsanitary or unsafe conditions, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, is conducive to ill health, transmission of disease, or has an adverse effect upon the public health, safety, morals or welfare of its inhabitants.

(2)        The term "Partnership" means the North Carolina Housing Partnership.

(3)        The term "Agency" means the North Carolina Housing Finance agency.

(4)        The term "Fund" means the North Carolina Housing Trust Fund.

(5)        The term "Treasurer" means the North Carolina State Treasurer.

(6)        The term "affordable housing unit" means a unit for which an occupant is paying no more than thirty percent (30%) of gross monthly household income for rent and utilities.

(7)        The term "Stripper Well Litigation Funds" means funds received by North Carolina, and all interest and other income generated by such funds, pursuant to the Settlement Agreement that was approved by Order of the Court, dated July 7, 1986, in In re: The Department of Energy Stripper Well Exemption Litigation M.D.L. No. 378 (D. Kan.).

(8)        The term "Diamond Shamrock Litigation Funds" means funds received by North Carolina, and all interest and other income generated by such funds, pursuant to the Order of the Court, dated June 6, 1986, in Diamond Shamrock Refining and Marketing Co. v. Standard Oil Co., Civil Action No. C2‑84‑1432 (S.D. Ohio). (1987, c. 841, s. 1.)



§ 122E-3. North Carolina Housing Trust Fund.

§ 122E‑3.  North Carolina Housing Trust Fund.

(a)        There is established a North Carolina Housing Trust Fund, separate and distinct from the General Fund.

(b)        The Fund shall consist of monies received under this act and any other sources of revenue, public or private, dedicated for inclusion in the Fund.

(c)        The State Treasurer shall serve as trustee for the Fund.  The Treasurer shall invest the North Carolina Housing Trust Fund revenues he receives as provided in G.S. 147‑69.2(b).  The Treasurer shall provide the Agency with quarterly and annual reports of Fund revenues and interest earnings. (1987, c. 841, s. 1.)



§ 122E-4. North Carolina Housing Partnership created; compensation; organization.

§ 122E‑4.  North Carolina Housing Partnership created; compensation; organization.

(a)        The North Carolina Housing Partnership is hereby created within the North Carolina Housing Finance Agency to establish policy, promulgate rules and regulations, and oversee the operation of the Fund. The Partnership shall be constituted to coordinate private enterprise and investment with public efforts to address the serious shortage of decent, safe, and affordable housing for low and moderate income citizens of this State.

(b)        The Partnership shall consist of 13 members as follows:

(1)        The Executive Director of the North Carolina Housing Finance Agency shall serve ex officio;

(2)        The Secretary of the Department of Commerce or his designee shall serve ex officio;

(3)        The State Treasurer or his designee shall serve ex officio;

(4)        In accordance with G.S. 120‑121, five members shall be appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate, provided that one member shall be a representative of the homebuilding industry, one member shall be a low income housing advocate, and one member shall be a representative of the League of Municipalities;

(5)        In accordance with G.S. 120‑121, five members shall be appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives, provided that one member shall be a representative of the real estate lending industry; one member shall be a representative of a non‑profit housing development corporation; and one member shall be a resident of low income housing.

The members of the Partnership shall elect one of their members to serve as Chairman for a term of one year. Seven members of the Partnership shall constitute a quorum. All members shall have the right to vote on all issues before the Partnership.

(c)        Members of the Partnership shall serve for three year terms. Initial terms shall begin on September 1, 1987. Appointed members shall serve until their successors are appointed and qualify.

(d)        Vacancies in the offices of any appointed members shall be filled in accordance with G.S. 120‑122 for the remainder of the unexpired term. No vacant office shall be included in the determination of a quorum. No vacancy in office shall impair the rights of the members to exercise all rights and conduct the official business of the Partnership.

(e)        Members of the Partnership shall receive as compensation for each day spent on work for the Partnership such actual expenses as may be incurred for such travel and subsistence in the performance of official duties and such per diem as is allowed by law for other such State boards and commissions. Members shall not receive a salary for the performance of their duties as members.

(f)         The Partnership shall have the following powers and duties:

(1)        To promulgate rules and regulations governing all policy matters relating to the implementation of all programs for uses of the Fund and the Partnership's oversight of the Agency's administration of the Fund.

(2)        To promote the development of a coordinated State low income housing plan.

(3)        To obtain necessary information from other State agencies concerning housing; and

(4)        To allocate monies contained in the Fund.

(g)        The Partnership may appoint an Executive Director. The Executive Director shall be empowered to employ such additional professional and clerical assistance as the Partnership may deem necessary to administer the provisions of this Chapter. All employees of the Partnership, other than the Executive Director, shall be compensated in accordance with the salary schedules adopted pursuant to the State Personnel Act. The Partnership and the Agency may enter into agreements for the use of Agency staff to assist the Partnership and the provision of administrative support for the Partnership by the Agency.

(h)        The Partnership shall meet quarterly and can meet more regularly upon the call of the Chairman or upon written request of four members.

(i)         Members of the Partnership may not receive any direct benefit from, or participate in, the programs of the Fund. Members of the Partnership may be employed by, or serve as a board member of, a nonprofit entity participating in a program of the Fund if the member discloses the employment or the membership in the minutes of the Partnership and does not vote on any matter pertaining to the entity's participation. This policy applies to:

(1)        Individual members of the Partnership;

(2)        Businesses, corporations, or partnerships owned in whole or in part by members of the Partnership; and

(3)        The immediate family members of the members of the Partnership. (1987, c. 841, s. 1; 1989, c. 727, s. 223(c); c. 751, ss. 7(12), 9(c); c. 754, s. 53; 1991 (Reg. Sess., 1992), c. 959, s. 31; 1995, c. 490, s. 25.)



§ 122E-5. Administration.

§ 122E‑5.  Administration.

(a)        The North Carolina Housing Finance Agency shall administer the Fund in accordance with the policies, rules and regulations promulgated by the Partnership.

(b)        The Agency's responsibilities shall include:

(1)        The Management of the overall program for the use of the fund;

(2)        Development of program design in accordance with policies established by the Partnership;

(3)        Development and management of a selection system in accordance with policies established by the Partnership;

(4)        Provision of technical assistance to prospective applicants; and

(5)        Monitoring of projects to ensure compliance with applicable State and federal laws and regulations and relevant court decisions.

(6)        The Agency shall promulgate rules and regulations governing the administration of the Fund and its overall program for use of the Fund in accordance with the policies, rules and regulations promulgated by the Partnership.

(c)        In administering the Fund, the Agency shall maintain a separate account for and shall keep separate records regarding the principal and expenditures made from the Stripper Well Litigation funds and the Diamond Shamrock Litigation funds in order to assure the proper expenditure and reporting of these funds to the respective courts and to the United States Department of Energy.

(d)        The Agency shall file all required reports with the appropriate courts in the Stripper Well Litigation and in the Diamond Shamrock Litigation, and otherwise shall fully comply with all relevant court orders.  The Agency also shall file the report of planned expenditures which is required under Paragraph II. B. 3. f. iv of the Final Settlement Agreement in the Stripper Well Litigation prior to its first expenditure of Stripper Well Litigation Funds. (1987, c. 841, s. 1.)



§ 122E-6. Uses of funds.

§ 122E‑6.  Uses of funds.

Funds from the Fund shall be used to increase the supply of decent, affordable and energy‑efficient housing for low, very low, and moderate income residents of the State as defined in G.S. 122E‑2.  Such funds shall be used to finance, in whole or in part, projects and activities eligible under this section.  The Agency shall make available loans, grants, interest reduction payments, or other comparable forms of assistance to eligible applicants.  Provided, however, that with regard to those funds of the Fund which are Stripper Well Litigation Funds or Diamond Shamrock Funds, grants shall be from both the principal and income generated by the principal of such Funds so that all such Funds will be expended within a reasonable period of time.  Provided, further, that with regard to that portion of the Fund which is derived from the appropriation of State funds, the amount of grants to be made in any fiscal year shall be limited to the amount of income generated by the principal of that portion of the Fund.

(a)        Beneficiaries.

(1)        The Partnership shall ensure that the Agency's program for uses of monies from the Fund directly benefit low, very low and moderate income persons and families as set forth in subsections (2), (3), and (4) below.

(2)        The Partnership shall ensure that at least thirty percent (30%) of the total funds from the Fund eligible for expenditure by the Agency in any fiscal year directly benefit persons and families whose incomes do not exceed thirty percent (30%) of the median family income for the local area, with adjustments for family size, according to the latest figures available from the U.S. Department of Housing and Urban Development.

(3)        The Partnership shall be authorized to allocate up to thirty percent (30%) of the total funds from the Fund for the benefit of persons and families whose incomes do not exceed fifty percent (50%) of the median family income for the local area, with adjustments for family size, according to the latest figures available from the U.S. Department of Housing and Urban Development; provided, however, these funds may also be directed for the benefit of the persons and families defined in subsection (2).

(4)        The Partnership shall ensure that no more than forty percent (40%) of the total funds from the fund eligible for expenditure by the Agency in any fiscal year directly benefit persons and families whose incomes do not exceed eighty percent (80%) of the median family income for the local area, with adjustments for family size, according to the latest figures available from the U.S. Department of Housing and Urban Development.

(b)        Eligible Projects.

(1)        An eligible project consists of one or more residential buildings containing similarly constructed units, the site on which the building(s) is located and any functionally related facilities.  Multiple buildings may constitute a project only if bounded together as a result of proximate location, or common ownership and financing.

(2)        Projects which provide for the construction or rehabilitation of rental projects must contain contractual guarantees to ensure that at least twenty percent (20%) of the units are occupied by persons and families defined in G.S. 122E‑6(a) (2) and (3) for a period of time following the award of grants or loan funds from the Fund, said period to be not less than 10 years, and shall be established by the rules and regulations promulgated by the Partnership and are affordable housing units as defined in G.S. 122E‑2(9) [G.S. 122E‑2(6)].

(c)        Eligible Uses for State Appropriated Funds.

Eligible activities include, but are not limited to the following:

(1)        Rehabilitation, including weatherization, of sub‑standard housing units;

(2)        Assistance for costs of necessary studies, surveys, plans and permits, engineering, legal and architectural and other technical services;

(3)        new construction, including costs of land acquisition and site preparation;

(4)        Assistance for the construction or rehabilitation of shelters for the homeless;

(5)        Assistance in the development of manufactured housing sites which constitute eligible projects as defined in subsection (b) of this section.  The Agency may contract with outside organizations to provide such assistance; and

(6)        Such other programs which increase the supply of decent and affordable housing for low, very low, and moderate income persons which the Partnership shall deem appropriate to meet the purposes stated in this section.

(d)        Eligible Uses for Stripper Well Litigation Funds and Diamond Shamrock Litigation Funds.

(1)        Eligible uses for the Stripper Well Litigation funds shall be those uses permitted under Paragraph II.B.3.f.ii. of the Settlement Agreement that was approved by Order of the Court, dated July 7, 1986, including, but not limited to, those residential energy‑related uses which are identified in Exhibit J to said Settlement Agreement.

(2)        Eligible uses for the Diamond Shamrock Litigation funds shall be those uses permitted under Exhibit B to the Order of the Court, dated June 6, 1986, including but no [not] limited to those residential energy‑related uses which are identified in Attachment C to Exhibit B to said Order. (1987, c. 841, s. 1.)



§ 122E-7. Eligible applicants.

§ 122E‑7.  Eligible applicants.

Eligible applicants shall include units of State and local governments including municipal corporations, for profit and nonprofit housing developers.  Provided, however, that the Partnership's rules and regulations shall ensure an equitable distribution of Fund funds based upon population and low and moderate income housing needs across the State. (1987, c. 841, s. 1.)



§ 122E-8. Allocation of funds.

§ 122E‑8.  Allocation of funds.

(a)        Monies within the Fund shall be allocated to eligible applicants under this Chapter by the Agency, in accordance with funding cycles established at least annually. The Partnership shall establish rules and regulations with full public input, including at least one public hearing for which adequate notice is provided in a timely manner. These rules and regulations shall establish general policies governing the eligibility of applicants, application procedures, project eligibility requirements, and the criteria and standards for awarding grants and loans. Such rules and regulations shall be adopted within 270 days from the effective date of this Chapter.

(b)        The Agency shall promulgate rules and regulations governing the review of applications for assistance and the awarding of grants or loans under this Chapter in accordance with the rules and regulations adopted pursuant to subsection (a) above. The rules and regulations shall provide that if an application is rejected, the Agency shall detail in writing the reasons for the rejection.

(c)        The Agency shall give priority to applications providing for:

(1)        The improvement of existing housing stock which is affordable for low and very low income families;

(2)        The construction of housing units for very low income families; and

(3)        The leveraging of Fund monies by combination with other private or governmental loan grant or bond financing programs.

(d)        The Agency shall also give priority to applications which include provisions such as:

(1)        Interest rates and loan terms more favorable than those conventionally offered;

(2)        Developer contributions to project costs;

(3)        Local government contributions to project costs, including infrastructure improvements, contributions of publicly owned land for housing development, and the provision of funds for such services as child care and job training;

(4)        Coordination with other housing and/or infrastructure investments in the community;

(5)        Provision of housing to the disabled, single parent households, or rurally isolated households; or

(6)        Provision of housing to persons whose current housing fails to meet basic standards of health and safety and who have little prospect of improving the condition of their housing except by residing in an eligible project receiving assistance under this Chapter. (1987, c. 841, s. 1; 1997‑506, s. 44.)



§ 122E-9. Displacement.

§ 122E‑9.  Displacement.

In establishing criteria for G.S. 122E‑8(a), the Agency shall give special attention to designing protections to provide that any lawful occupants who live in a project as defined in G.S. 122E‑6(b) prior to rehabilitation or demolition shall not be displaced as a result of such activity, other than temporarily, in which case suitable relocation arrangements shall be provided.  The Agency shall promulgate rules concerning acquisition of property and relocation. (1987, c. 841, s. 1.)






Chapter 123 - Impeachment.

§ 123-1. Senate is court of impeachment; quorum.

Chapter 123.

Impeachment.

Article 1.

The Court.

§ 123‑1.  Senate is court of impeachment; quorum.

The court for the trial of impeachments shall be the Senate. A majority of the members shall be necessary to constitute a quorum. (Const., art. 4, s. 3; 1868‑9, c. 168, s. 1; Code, ss. 2923, 2924; Rev., s. 4623; C.S., s. 6244.)



§ 123-2. Chief Justice presides in impeachment of Governor.

§ 123‑2.  Chief Justice presides in impeachment of Governor.

When the Governor of the State, or Lieutenant Governor, upon whom the powers and duties of the office of Governor have devolved, is impeached, the Chief Justice of the Supreme Court shall preside; and in a case requiring the Chief Justice to preside, notice shall be given him, by order of the Senate, of the time and place fixed for the consideration of the articles of impeachment, with a request to attend; and the Chief Justice shall preside over the Senate during the consideration of said articles upon the trial of the person impeached. But the Chief Justice shall not vote on any question during the trial, and shall pronounce decision only as the organ of the Senate with its assent. (Const., art. 4, s. 4; 1868‑9, c. 168, s. 6; Code, s. 2927; Rev., s. 4624; C.S., s. 6245.)



§ 123-3. Power of the Senate as a court.

§ 123‑3.  Power of the Senate as a court.

The Senate, as a court, shall have power to compel the attendance of parties and witnesses, to enforce obedience to its orders, mandates, writs, precepts, and judgments, to preserve order, to punish, in a summary way, contempts of its authority, orders, mandates, writs, precepts, or judgments, to adjourn from time to time, and to make all lawful rules and regulations which it may deem essential or conducive to the ends of justice. (1868‑9, c. 168, s. 4; Code, s. 2926; Rev., s. 4626; C.S., s. 6246.)



§ 123-4. Power of presiding officer.

§ 123‑4.  Power of presiding officer.

The presiding officer of the Senate shall have power:

(1)        To direct all necessary preparations in the Senate chamber.

(2)        To make and issue by himself or by the clerk of the Senate all orders, mandates, writs, and precepts authorized by law or by the Senate.

(3)        To direct all the forms of procedure during the trial not otherwise specially provided for.

(4)        To decide in the first instance, without a division, all questions of evidence and incidental questions; but the same shall, on demand of one fifth of the members present, be decided by yeas and nays. (1868‑9, c. 168, s. 5; Code, s. 2927; Rev., s. 4627; C.S., s. 6247.)



§ 123-5. Causes for impeachment.

§ 123‑5.  Causes for impeachment.

Each member of the Council of State, each justice of the General Court of Justice, and each judge of the General Court of Justice shall be liable to impeachment for the commission of any felony, or the commission of any misdemeanor involving moral turpitude, or for malfeasance in office, or for willful neglect of duty. (1868‑9, c. 168, s. 16; Code, s. 2937; Rev., s. 4628; C.S., s. 6248; 1973, c. 1420.)



§ 123-6. Articles of impeachment preferred.

Article 2.

Procedure in Impeachment.

§ 123‑6.  Articles of impeachment preferred.

All impeachments must be delivered by the House of Representatives to the presiding officer of the Senate, who shall thereupon cause proclamation to be made in the following words:

"All persons are commanded to keep silence, on pain of imprisonment, while the House of Representatives is exhibiting to the Senate of North Carolina articles of impeachment against ______."

After which the articles shall be exhibited, and then the presiding officer of the Senate shall inform the House of Representatives that the Senate will take proper order on the subject of impeachment, of which due notice shall be given to the House of Representatives. (1868‑9, c. 168, ss. 2, 3; Code, s. 2925; Rev., s. 4630; C.S., s. 6249.)



§ 123-7. When President of Senate impeached, another officer chosen.

§ 123‑7.  When President of Senate impeached, another officer chosen.

If the President of the Senate be impeached, notice thereof shall immediately be given to the Senate by the House of Representatives, in order that another President may be chosen. (1868‑ 9, c. 168, s. 14; Code, s. 2935; Rev., s. 4631; C.S., s. 6250.)



§ 123-8. Notice given to the accused.

§ 123‑8.  Notice given to the accused.

The Senate, upon the presentation of articles of impeachment and its organization as a court, shall forthwith cause the person impeached to appear and answer the articles exhibited, either in person or by attorney. He shall be entitled to a copy of the impeachment and have a reasonable time to answer the same. (1868‑9, c. 168, s. 7; Code, s. 2928; Rev., s. 4632; C.S., s. 6251.)



§ 123-9. Accused entitled to counsel.

§ 123‑9.  Accused entitled to counsel.

The person accused is entitled on the trial of impeachment to the aid of counsel. (1868‑9, c. 168, s. 8; Code, s. 2929; Rev., s. 4629; C.S., s. 6252.)



§ 123-10. Time of hearing fixed.

§ 123‑10.  Time of hearing fixed.

When issue is joined in the trial of an impeachment the court shall fix a time and place for the trial thereof. (1868‑9, c. 168, s. 9; Code, s. 2930; Rev., s. 4633; C.S., s. 6253.)



§ 123-11. Oath administered to members.

§ 123‑11.  Oath administered to members.

At the time and place appointed, and before the commencement of the trial, the presiding officer of the Senate shall administer to each member of the court then present, and to other members as they appear, an oath or affirmation truly and impartially to try and determine the charge in question, under the Constitution and laws, according to the evidence. No member of the court shall sit or give his vote upon the trial until he shall have taken such oath or affirmation. (1868‑9, c. 168, s. 10; Code, s. 2931; Rev., s. 4625; C.S., s. 6254.)



§ 123-12. Accused suspended during trial.

Article 3.

Effect of Impeachment.

§ 123‑12.  Accused suspended during trial.

Every officer impeached shall be suspended from the exercise of his office until his acquittal. (1868‑9, c. 168, s. 13; Code, s. 2934; Rev., s. 4634; C.S., s. 6255.)



§ 123-13. Manner of conviction; judgment; indictment.

§ 123‑13.  Manner of conviction; judgment; indictment.

No person shall be convicted on an impeachment without the concurrence of two thirds of the Senators present. Upon a conviction of the person impeached, judgment may be given that he be removed from office, or that he be disqualified to hold any office of honor, trust, or profit under this State, or both. Every person convicted on impeachment shall, nevertheless, be liable to indictment and punishment according to law. (Const., art. 4, ss. 3, 4; 1868‑9, c. 168, ss. 11, 12, 15; Code, ss. 2932, 2933, 2936; Rev., s. 4635; C.S., s. 6256.)






Chapter 123A - Industrial Development.

§§ 123A-1 through 123A-27: Repealed by Session Laws 1983, c. 717, s. 39.

Chapter 123A.

Industrial Development.

§§ 123A‑1 through 123A‑27:  Repealed by Session Laws 1983, c.  717, s. 39.






Chapter 124 - Internal Improvements.

§ 124-1. Control of internal improvements.

Chapter 124.

Internal Improvements.

Article 1.

General Provisions.

§ 124‑1.  Control of internal improvements.

The Governor and Council of State shall have charge of all the State's interest in all railroads, canals and other works of internal improvements. The Board of Directors of a State‑owned railroad company shall be responsible for managing its affairs and for reporting as set forth in G.S. 124‑3. (1925, c. 157, s. 1; 2000‑146, s. 2.)



§ 124-2. State deemed shareholder in corporation accepting appropriation.

§ 124‑2.  State deemed shareholder in corporation accepting appropriation.

When an appropriation is made by the State to any work of internal improvement conducted by a corporation, the State shall be considered, if so directed in the act making the appropriation, a stockholder in such corporation, and shall have as many shares as may correspond with the amount of money appropriated; and the acceptance of such money shall be deemed to be a consent of the corporation to the terms herein expressed. (1925, c. 157, s. 2; 1985, c. 792, s. 13.21.)



§ 124-3. Report of railroad, canal, etc.; contents.

§ 124‑3.  Report of railroad, canal, etc.; contents.

(a)        The president or other chief officer of every railroad, canal, or other public work of internal improvement in which the State owns an interest, shall, report annually to the Joint Legislative Commission on Governmental Operations. This report shall include:

(1)        Number of shares owned by the State.

(2)        Number of shares owned otherwise.

(3)        Par value of the shares.

(4)        Repealed by Session Laws 2000, c. 146, s. 3.

(5)        Amount of bonded debt, and for what purpose contracted.

(6)        Amount of other debt, and how incurred.

(7)        If interest on bonded debt has been punctually paid as agreed; if not, how much in arrears.

(8)        Amount of gross receipts for past year, and from what sources derived.

(9)        An itemized account of expenditures for past year.

(10)      A summary of all leases, sales, or acquisitions of real property to which the company has been a party since the last report.

(11)      Suits at law pending against his company concerning its bonded debt, or in which title to all or any part of such road or canal is concerned.

(12)      Any sales of stock owned by the State, by whose order made, and disposition of the proceeds.

(13)      Annual financial statements, including notes, audited by an independent certified public accounting firm.

(b)        Upon the request of the Governor or any committee of the General Assembly, a State‑owned railroad company shall provide all additional information and data within its possession or ascertainable from its records. The State‑owned railroad company shall not be deemed to have waived any attorney‑client privilege when complying with this subsection. At the time a State‑owned railroad company provides information under this section, it shall indicate whether the information is confidential. Confidential information shall be subject to subsection (c) of this section.

(c)        Confidential information includes (i) information related to a proposed specific business transaction where inspection, examination, or copying of the records would frustrate the purpose for which the records were created, or (ii) information that is subject to confidentiality obligations of a railroad company. Confidential information shall not be subject to a request under G.S. 132‑6(a). (1925, c. 157, s. 3; 1993, c. 539, s. 928; 1994, Ex. Sess., c. 24, s. 14(c); 2000‑67, s. 7.2(b); 2000‑146, s. 3.)



§ 124-4: Repealed by Session Laws 2000-146, s. 4.

§ 124‑4:  Repealed by Session Laws 2000‑146, s.  4.



§ 124-5. Approval of encumbrance on State's interest in corporations.

§ 124‑5.  Approval of encumbrance on State's interest in corporations.

(a)        No corporation or company in which the State owns the majority of any class of voting stock shall sell, lease, mortgage, or otherwise encumber its franchise, right‑of‑way, or other property, except by and with the approval and consent of the Governor and Council of State.

(b)        No State‑owned railroad company shall sell, lease, mortgage, or otherwise encumber its franchise, right‑of‑way, or other property, except by and with the approval and consent of the Board of Directors of that corporation. The president or other chief officer of the State‑owned railroad company shall report any acquisitions and dispositions in accordance with G.S. 124‑3(10). (1925, c. 157, s. 5; 1981 (Reg. Sess., 1982), c. 1372, s. 5; 1983, c. 905, ss. 10, 11; 1985, c. 792, ss. 13.25, 13.26; 2000‑146, s. 5.)



§ 124-5.1. State use of North Carolina Railroad dividends.

§ 124‑5.1.  State use of North Carolina Railroad dividends.

(a)        Notwithstanding the provisions of G.S. 136‑16.6, in order to increase the capital of the North Carolina Railroad Company, any dividends of the North Carolina Railroad Company received by the State shall be applied to reduce the obligations described in subsection (c) of Section 32.30 of S.L. 1997‑443, as amended by subsection (d) of Section 27.11 of S.L. 1999‑237. Any dividends of the North Carolina Railroad Company received by the State shall be used by the Department of Transportation for the improvement of the property of the North Carolina Railroad Company as recommended and approved by the Board of Directors of the North Carolina Railroad Company. The improvements may include the following project types:

(1)        Railroad and industrial track rehabilitation.

(2)        Railroad signal and grade crossing protection.

(3)        Bridge improvements.

(4)        Corridor protection.

(5)        Industrial site acquisition.

(b)        Effective January 1, 2000, interest shall not be accrued or otherwise charged on the remaining balance of the obligations described in subsection (c) of Section 32.30 of S.L. 1997‑443, as amended by subsection (d) of Section 27.11 of S.L. 1999‑237. Interest accrued on those obligations relating to periods prior to January 1, 2000, shall be deemed paid and contributed by the State to the capital of the North Carolina Railroad Company. (2000‑67, s. 7.2(a); 2005‑276, s. 28.7.)



§ 124-6. Appointment of proxies, director of railroad companies, etc.

§ 124‑6.  (For effective date, see editor's note) Appointment of proxies, director of railroad companies, etc.

(a)        The Governor shall appoint on behalf of the State all such officers or agents as, by any act, incorporating a company for the purpose of internal improvement, are allowed to represent the stock or other interests which the State may have in such company; and such person or persons shall cast the vote to which the State may be entitled in all the meetings of the stockholders of such company under the direction of said Governor; and the said Governor may, if in his opinion the public interest so requires, remove or suspend such persons, officers, agents, proxies, or directors in his discretion.

(b)        Notwithstanding subsection (a) of this section, for any railroad company organized as a corporation in which the State is the owner of all the voting stock and which has trackage in more than two counties, five of the members of the Board of Directors shall be appointed by the Governor, two of the members of the Board of Directors shall be appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives in accordance with G.S. 120‑121, and two of the members of the Board of Directors shall be appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate in accordance with G.S. 120‑121. Of the Governor's five appointments, three shall be either an investment banker, a person with railroad management experience, a person on an economic development commission whose region contains track of the company, or an attorney with corporate experience. The remaining two shall be at‑large members. The Speaker of the House of Representatives shall recommend two at‑large members. The President Pro Tempore of the Senate shall recommend two at‑large members. The Board of Directors shall consist of nine members. Of the initial members appointed by the Governor, three shall be appointed for terms of four years and two shall be appointed for terms of two years. Of the initial members recommended to the General Assembly by the Speaker of the House of Representatives, one shall be appointed for a term of four years and one shall be appointed for a term of two years. Of the initial members recommended to the General Assembly by the President Pro Tempore of the Senate, one shall be appointed for a term of four years and one shall be appointed for a term of two years. Thereafter all Board members shall serve four‑year terms. The Board shall elect the chairman from among its membership. (1925, c. 157, s. 6; 1997‑443, s. 32.30(k).)

§ 124‑6.  (For effective date, see editor's note) Appointment of proxies, director of railroad companies, etc.

(a)        The Governor shall appoint on behalf of the State all such officers or agents as, by any act, incorporating a company for the purpose of internal improvement, are allowed to represent the stock or other interests which the State may have in such company; and such person or persons shall cast the vote to which the State may be entitled in all the meetings of the stockholders of such company under the direction of said Governor; and the said Governor may, if in his opinion the public interest so requires, remove or suspend such persons, officers, agents, proxies, or directors in his discretion.

(b)        Notwithstanding subsection (a) of this section, for any railroad company organized as a corporation in which the State is the owner of all the voting stock and which has trackage in more than two counties, seven of the members of the Board of Directors shall be appointed by the Governor, three of the members of the Board of Directors shall be appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives in accordance with G.S. 120‑121, and three of the members of the Board of Directors shall be appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate in accordance with G.S. 120‑121. The Board of Directors shall consist of 13 members. Of the initial members appointed by the Governor, three shall be appointed for terms of four years and four shall be appointed for terms of two years. Of the initial members recommended to the General Assembly by the Speaker of the House of Representatives, two shall be appointed for terms of four years and one shall be appointed for a term of two years. Of the initial members recommended to the General Assembly by the President Pro Tempore of the Senate, two shall be appointed for terms of four years and one shall be appointed for a term of two years. Thereafter all Board members shall serve four‑year terms. The Board shall elect the chairman from among its membership. (1925, c. 157, s. 6; 1997‑443, s. 32.30(k); 1999‑431, s. 3.3(a).)



§ 124-7. Power of investigation of corporations.

§ 124‑7.  Power of investigation of corporations.

The Governor and Council of State shall have the power to investigate the affairs of any corporation or association described in G.S. 124‑3 and may require the Attorney General or the Utilities Commission to assist in making such investigation under the rules and regulations prescribed in Chapter 62. (1925, c. 157, s. 7; 1933, c. 134, s. 8; 1941, c. 97, s. 1.)



§ 124-8. Reserved for future codification purposes.

§ 124‑8.  Reserved for future codification purposes.



§ 124-9. Reserved for future codification purposes.

§ 124‑9.  Reserved for future codification purposes.



§ 124-10. Reserved for future codification purposes.

§ 124‑10.  Reserved for future codification purposes.



§ 124-11. Definition.

Article 2.

State‑Owned Railroad Company.

§ 124‑11.  Definition.

As used in this Chapter, the term "State‑Owned Railroad Company" shall mean a railroad company in which the State owns all of the voting stock.  (2000‑146, s. 7.)



§ 124-12. Powers of a State-owned railroad company.

§ 124‑12.  Powers of a State‑owned railroad company.

A State‑owned railroad company shall have, in addition to the powers of any railroad corporation, the power to:

(1)        Lease, license, or improve property.  A State‑owned railroad company may lease, license, or improve its right‑of‑way and property, whether held by easement, presumptive grant, express grant, or otherwise, for the purpose of preserving and protecting its railroad corridor and franchise.

(2)        Condemnation in fee simple.  A State‑owned railroad company may exercise the power of eminent domain to acquire property in fee simple for the purposes specified in G.S. 40A‑3(a)(4). The procedures of Article 2 of Chapter 40A of the General Statutes shall apply to the exercise of the power of eminent domain under this subdivision. (2000‑146, s. 7.)



§ 124-13. Effect on State-owned railroad company charter.

§ 124‑13.  Effect on State‑owned railroad company charter.

Nothing in this Chapter repeals or modifies any State‑owned railroad company charter or limits the rights of the shareholders of the company as provided in Chapter 55 of the General Statutes. (2000‑146, s. 7.)






Chapter 125 - Libraries.

§ 125-1. State library agency.

Chapter 125.

Libraries.

Article 1.

State Library Agency.

§ 125‑1.  State library agency.

The library agency of the State of North Carolina shall be the Department of Cultural Resources. (1955, c. 505, s. 3; 1973, c. 476, s. 84.)



§ 125-2. Powers and duties of Department of Cultural Resources.

§ 125‑2.  Powers and duties of Department of Cultural Resources.

The Department of Cultural Resources shall have the following powers and duties:

(1)        To adopt a seal for use in official business.

(2)        To make to the Governor a biennial report of its activities and needs, including recommendations for improving its services to the State, to be transmitted by the Governor to the General Assembly.

(3)        To accept gifts, bequests and endowments for the purposes which fall within the general legal powers and duties of the Department of Cultural Resources. Unless otherwise specified by the donor or legator, the Department of Cultural Resources may either expend both the principal and interest of any gift or bequest or may invest such sums in whole or in part, by and with the consent of the State Treasurer, in securities in which sinking funds may be invested under the provisions of G.S. 142‑34.

(4)        To purchase and maintain collections of books, periodicals, newspapers, maps, films, audiovisual and other materials; to subscribe to computerized databases; to provide other resources, services and programs; and to serve as an information distribution center for State government and the people of the State as a means for the promotion of knowledge, education, commerce and business in the State.  The scope of the library's collections, resources and services should be determined by the Secretary of Cultural Resources upon consideration of the recommendations of the State Library Commission; and in making these decisions, the Secretary shall take into account the collections, resources and services of other libraries throughout the State and the availability of such collections, resources and services to the general public.  All materials owned by the State Library shall be available for free circulation to libraries and to all citizens of the State under rules and regulations fixed by the librarian, except that the librarian may restrict the circulation of books and other materials which, because they are rare or are used intensively in the library for reference purposes or for other good reasons, should be retained in the library at all times.  The public schools shall be given equal priority in borrowing all films which are available for circulation.

(5)        To give assistance, advice and counsel to other State agencies maintaining special reference collections as to the best means of establishing and administering such libraries and collections.

(5a)      To provide for the establishment and maintenance of union catalogs.

(6)        To fix reasonable penalties for damage to or failure to return any book, periodical or other material owned by the Department of Cultural Resources, or for violation of any rule or regulation concerning the use of books, periodicals, and other materials in the custody of the Department of Cultural Resources.

(7)        Repealed by Session Laws 1987, c. 199, s. 4.

(8)        To give assistance, advice and counsel to all libraries in the State, to all communities which may propose to establish libraries, and to all persons interested in public libraries, as to the best means of establishing and administering such libraries, as to the selection of books, cataloguing, maintenance and other details of library management.

(9)        To provide library services to blind and physically handicapped readers of North Carolina by making available to them books and other reading materials in braille, or sound recordings or any other medium used by the blind and physically handicapped; to enter into contracts and agreements with appropriate libraries and other organizations for the purposes of serving the blind and physically handicapped; to enter into contracts with library agencies of other states for providing library service to the blind and physically handicapped of those states, provided adequate compensation is paid for such service and such contract is otherwise advantageous to this State.

(10)      To plan and coordinate cooperative programs between the various types of libraries within the State of North Carolina, and to coordinate State development with regional and national cooperative library programs; and to assist nonprofit corporations in organization and operation for the purposes of cooperative programs. (1955, c. 505, s. 3; 1961, c. 1161; 1973, c. 476, s. 84; 1977, c. 645, s. 1; 1981, c. 918, s. 4; 1983, c. 819; 1987, c. 199, ss. 1‑6.)



§§ 125-3 through 125-4. Repealed by Session Laws 1973, c. 476, s. 84.

§§ 125‑3 through 125‑4.  Repealed by Session Laws 1973, c. 476, s. 84.



§ 125-5. Public libraries to report to Department of Cultural Resources.

§ 125‑5.  Public libraries to report to Department of Cultural Resources.

Every public library in the State shall make an annual report to the Department of Cultural Resources in such form as may be prescribed by the Department. The term "public library" shall, for the purpose of this section, include subscription libraries, college and university libraries, legal association, medical association, Supreme Court, and other special libraries. (1955, c. 505, s. 3; 1973, c. 476, s. 84.)



§ 125-6. Librarian's seal.

§ 125‑6.  Librarian's seal.

It shall be the duty of the Secretary of State to furnish the State Librarian with a seal of office. The State Librarian is authorized to certify to the authenticity and genuineness of any document, paper, or extract from any document, paper, or book or other writing which may be on file in the Library. When a certificate is made under his hand and attested by his official seal, it shall be received as prima facie evidence of the correctness of the matter therein contained, and as such shall receive full faith and credit. (1955, c. 505, s. 3.)



§ 125-7. State policy as to public library service; annual appropriation therefor; administration of funds.

§ 125‑7.  State policy as to public library service; annual appropriation therefor; administration of funds.

(a)        It is hereby declared the policy of the State to promote the establishment and development of public library service throughout all sections of the State.

(b)        For promoting, aiding, and equalizing public library service in North Carolina a sum shall annually be appropriated out of the moneys within the State treasury to be known as the Aid to Public Libraries Fund.

(c)        The fund herein provided shall be administered by the Department of Cultural Resources, which shall frame bylaws, rules and regulations for the allocation and administration of such funds. The funds shall be used to improve, stimulate, increase and equalize public library service to the people of the whole State, shall be used for no other purpose, except as herein provided, and shall be allocated among the legally established municipal, county or regional libraries in the State taking into consideration local needs, area and population to be served, local interest and such other factors as may  affect the State program of public library service.

(d)        For the necessary expenses of administration, allocation, and supervision, a sum not to exceed seven percent (7%) of the annual appropriation may annually be used by the Department of Cultural Resources.

(e)        The fund appropriated under this section shall be separate and apart from the appropriations of the Department of Cultural Resources, which appropriation shall not be affected by this section or the appropriation hereunder.

(f)         Repealed by Session Laws 1973, c. 476, s. 84. (1955, c. 505, s. 3; 1973, c. 476, s. 84; 1979, c. 578.)



§ 125-8. Department of Cultural Resources authorized to accept and administer funds from federal government and other agencies.

§ 125‑8.  Department of Cultural Resources authorized to accept and administer funds from federal government and other agencies.

The Department of Cultural Resources is hereby authorized and empowered to receive, accept and administer any money or moneys appropriated or granted to it, separate and apart from the appropriation by the State for the Department of Cultural Resources, for providing and equalizing public library service in North Carolina:

(1)        By the federal government and,

(2)        By any other agencies, private and/or otherwise.

The fund herein provided for shall be administered by the Department of Cultural Resources, which Department shall frame bylaws, rules and regulations for the allocation and administration of this fund. This fund shall be used to increase, improve, stimulate and equalize library service to people of the whole State, and shall be used for no other purpose whatsoever except as hereinafter provided, and shall be allocated among the counties of the State, taking into consideration local needs, area and population to be served, local interests as evidenced by local appropriations, and such other factors as may affect the State program of library service. Any gift or grant from the federal government or other sources shall become a part of said funds, to be used as part of the State fund, or may be invested as the Department of Cultural Resources may deem advisable, according to provisions of G.S. 125‑5(5), the income to be used for the promotion of libraries as stated in this section. (1955, c. 505, s. 3; 1973, c. 476, s. 84.)



§ 125-9. Librarian certification.

§ 125‑9.  Librarian certification.

The Secretary of Cultural Resources shall issue librarian certificates to public librarians under such reasonable rules and regulations as the Public Librarian Certification Commission may adopt. A complete record of the transaction of the Department in the issuance of librarian certificates shall be kept at all times in the office of the North Carolina State Library. (1955, c. 505, s. 3; 1973, c. 476, s. 53.)



§ 125-10. Temporary certificates for public librarians.

§ 125‑10.  Temporary certificates for public librarians.

Upon the submission of satisfactory evidence that no qualified librarian is available for appointment as chief librarian, and upon written application by the Department of Cultural Resources for issuance of a temporary certificate to an unqualified person who is available for the position, a temporary certificate, valid for one year only, may be issued to such persons by the Public Librarian Certification Commission. (1955, c. 505, s. 3; 1973, c. 476, ss. 53, 84.)



§ 125-11. Failure to return books.

§ 125‑11.  Failure to return books.

Any person who shall fail to return any book, periodical, or other material withdrawn by him from the Library shall be guilty of a Class 3 misdemeanor if he shall fail to return the borrowed material within 30 days after receiving a notice from the State Librarian that the material is overdue.  The provisions of this section shall not be in effect unless a copy of this section is attached to the overdue notice by the State Librarian. (1955, c. 505, s. 3; 1993, c. 539, s. 929; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 125-11.1 through 125-11.4. Reserved for future codification purposes.

§§ 125‑11.1 through 125‑11.4.  Reserved for future codification purposes.



§ 125-11.5. Purpose.

Article 1A.

State Depository Library System.

§ 125‑11.5.  Purpose.

The purpose of this Article is to establish a depository system for the distribution of State publications to designated libraries throughout the State in order to facilitate public access to publications issued by State agencies. (1987, c. 771, s. 2.)



§ 125-11.6. Definitions.

§ 125‑11.6.  Definitions.

As used in this Article:

(1)        "Depository library" means a library designated to receive and maintain State publications and make them available to the public.

(2)        "Document" means any printed document including any report, directory, statistical compendium, bibliography, map, regulation, newsletter, pamphlet, brochure, periodical, bulletin, compilation, or register, regardless of whether the printed document is in paper, film, tape, disk, or any other format.

(3)        "State agency" means every State department, institution, board, and commission.

(4)        "State publication" means any document prepared by a State agency or private organization, consultant, or research firm, under contract with or under the supervision of a State agency:  Provided, however, the term "State publication" does not include administrative documents used only within the issuing agency, documents produced for instructional purposes that are not intended for sale or publication, appellate division reports and advance sheets distributed by the Administrative Office of the Courts, the S.B.I. Investigative "Bulletin", documents that will be reproduced in the Senate or House of Representatives Journals, or documents that are confidential pursuant to Article 17 of Chapter 120 of the General Statutes. (1987, c. 771, s. 2.)



§ 125-11.7. State Library designated the official depository for all State publications.

§ 125‑11.7.  State Library designated the official depository for all State publications.

The State Library shall be the official, complete, and permanent depository for all State publications, and shall receive five copies of all State publications in addition to the copies required for the depository system: Provided, however, the State Library shall receive only five copies of any State publication offered for sale by a State agency at a price at least high enough to recover production costs: Provided, further, the State Library, notwithstanding the definition of "State publication" contained in this Article, shall have authority to exclude from required deposit in the State Library any items or materials which it finds are not appropriate for deposit. (1987, c. 771, s. 2.)



§ 125-11.8. State Publications Clearinghouse created.

§ 125‑11.8.  State Publications Clearinghouse created.

(a)        A State Publications Clearinghouse is created within the Department of Cultural Resources, the Division of State Library.

(b)        The Clearinghouse shall:

(1)        Advise State agencies annually of the number of copies of State publications needed for distribution.

(2)        Advise State agencies annually that they are required to submit only five copies of any State publication offered for sale at a price at least high enough to recover production costs.

(3)        Receive from State agencies promptly after publication the number of copies of State publications specified, and distribute these to the depository libraries.

(4)        Prepare on microfiche one or more copies of each State publication that is printed on paper for reference and interlibrary loan purposes.

(5)        Publish a checklist of State publications and distribute the checklist without charge to all requesting North Carolina libraries.

(6)        Forward two copies of all State publications that are printed on paper to the Library of Congress. (1987, c. 771, s. 2.)



§ 125-11.9. Powers and duties of the State Library.

§ 125‑11.9.  Powers and duties of the State Library.

The State Library:

(1)        Shall carry out the provisions of this Article.

(2)        Develop and maintain standards for depository libraries.  The standards shall include the ability to receive, process, organize, retain, and make available State publications and the ability to provide reference assistance and interlibrary loan service for depository publications.

(3)        Shall designate depository libraries, taking into account regional distribution and number of persons served, such that State publications will be conveniently accessible to residents in all areas of the State.  The State Library may designate at least one library in each congressional district.

(4)        May designate as selective depository libraries those institutions that wish to receive less than the full deposit.  Selective depository libraries shall meet the same standards for reference and interlibrary loan service as full depository libraries.

(5)        May enter into depository contracts with public libraries and community, technical, special, college and university libraries that meet the standards for depository eligibility adopted by the Clearinghouse.

(6)        Shall determine how many copies of State publications each State agency must submit for the State depository system.  The State Library may permit a State agency to submit fewer copies of a document if the State Library determines that fewer copies are adequate in light of the cost of the document and the projected public interest in the document.

(7)        Shall adopt rules to administer the depository program.  These rules may include the State Library's priorities and resulting schedules for collecting, maintaining, and making available State publications in various formats. (1987, c. 771, s. 2; 1991, c. 636, s. 14.)



§ 125-11.10. Duties of State agencies.

§ 125‑11.10.  Duties of State agencies.

(a)        State agencies shall send the requested number of copies of each of their publications to the Clearinghouse within 10 days of issuance.

(b)        The head of each State agency shall designate a publications officer who shall be responsible for supplying the requested number of copies of each State publication of that agency to the Clearinghouse.  Each agency shall notify the Clearinghouse of the identity of its publications officer before October 1, 1987, and within 30 days of any change of publications officer.  The publications officer shall supply the Clearinghouse semiannually a complete list of the agency's State publications issued within the previous six months and any other information regarding the publications of the agency requested by the Clearinghouse.

(c)        State agencies may request permission from the State Library to submit fewer than the requested number of copies of a document.  The request shall include information on the cost of the document and the projected public interest in the document. (1987, c. 771, s. 2.)



§ 125-11.11. Advisory Committee.

§ 125‑11.11.  Advisory Committee.

The Secretary of Cultural Resources may appoint an advisory committee of State officials and depository librarians to review and advise on the operation of the depository system. (1987, c. 771, s. 2.)



§ 125-11.12: Repealed by Session Laws 1993, c. 447, s. 1.

§ 125‑11.12:  Repealed by Session Laws 1993, c.  447, s. 1.



§ 125-11.13. Alkaline paper required for government publications.

§ 125‑11.13.  Alkaline paper required for government publications.

(a)        State publications that are of historical or enduring value and importance to the citizens of North Carolina shall be printed on alkaline (acid‑free) paper.  These publications shall be designated on an annual basis by the State Librarian and the University Librarian at the University of North Carolina at Chapel Hill and shall include publications of an historical, biographical, legal, or statistical nature relating to the State of North Carolina, past, present, or future.  These publications shall identify thereon, adjacent to the name of the agency responsible for publication, a statement that the publication is printed on permanent paper.

(b)        By November 1 of each year, the State Librarian and the University Librarian at the University of North Carolina at Chapel Hill shall designate the titles for publication on alkaline paper and shall notify each State agency that is responsible for the publication of a designated title.  An agency so notified shall begin printing the designated title on alkaline paper within one year after receipt of the notification or at the awarding of the contract for the publication, whichever event occurs first.  The Coordinator of the North Carolina State Publications Clearinghouse shall monitor compliance with this requirement and shall transmit a copy of the compliance report to the State Librarian and to the University Librarian at the University of North Carolina at Chapel Hill by October 1 of each year.

(c)        The State Librarian and the University Librarian at the University of North Carolina at Chapel Hill shall report by November 1 of each year to the Joint Legislative Commission on Governmental Operations regarding the titles designated for printing on alkaline paper and shall include in the report the compliance report received from the Coordinator of the North Carolina State Publications Clearinghouse. (1991, c. 224, s. 1.)



§ 125-12. Compact enacted into law; form.

Article 2.

Interstate Library Compact.

§ 125‑12.  Compact enacted into law; form.

The Interstate Library Compact is hereby enacted into law and entered into by this State with all states legally joining therein in the form substantially as follows:

INTERSTATE LIBRARY COMPACT.

Article I. POLICY AND PURPOSE.

Because the desire for the services provided by libraries transcends governmental boundaries and can most effectively be satisfied by giving such services to communities and people regardless of jurisdictional lines, it is the policy of the states party to this Compact to cooperate and share their responsibilities; to authorize cooperation and sharing with respect to those types of library facilities and services which can be more economically or efficiently  developed and maintained on a cooperative basis, and to authorize cooperation and sharing among localities, states and others in providing joint or cooperative library services in areas where the distribution of population or of existing and potential library resources make the provision of library service on an interstate basis the most effective way of providing adequate and efficient service.

Article II. DEFINITIONS.

As used in this Compact: (a) "Public library agency" means any unit or agency of local or state government operating or having power to operate a library.

(b)        "Private library agency" means any nongovernmental entity which operates or assumes a legal obligation to operate a library.

(c)        "Library agreement" means a contract establishing an interstate library district pursuant to this Compact or providing for the joint or cooperative furnishing of library services.

Article III. INTERSTATE LIBRARY DISTRICTS.

(a)        Any one or more public library agencies in a party state in cooperation with any public library agency or agencies in one or more other party states may establish and maintain an interstate library district. Subject to the provisions of this Compact and any other laws of the party states which pursuant hereto remain applicable, such district may establish, maintain and operate some or all of the library facilities and services for the area concerned in accordance with the terms of a library agreement therefor. Any private library agency or agencies within an interstate library district may cooperate therewith, assume duties, responsibilities and obligations thereto, and receive benefits therefrom as provided in any library agreement to which such agency or agencies become party.

(b)        Within an interstate library district, and as provided by a library agreement, the performance of library functions may be undertaken on a joint or cooperative basis or may be undertaken by means of one or more arrangements between or among public or private library agencies for the extension of library privileges to the use of facilities or services operated or rendered by one or more of the individual library agencies.

(c)        If a library agreement provides for joint establishment, maintenance or operation of library facilities or services by an interstate library district, such district shall have power to do any one or more of the following in accordance with such library agreement:

(1)        Undertake, administer and participate in programs or arrangements for securing, lending or servicing of books and other publications, any other materials suitable to be kept or made available by libraries, library equipment or for the dissemination of information about libraries, the value and significance of particular items therein, and the use thereof.

(2)        Accept for any of its purposes under this Compact any and all donations, and grants of money, equipment, supplies, materials, and services, (conditional or otherwise), from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, person, firm or corporation, and receive, utilize and dispose of the same.

(3)        Operate mobile library units or equipment for the purpose of rendering bookmobile service within the district.

(4)        Employ professional, technical, clerical and other personnel, and fix terms of employment, compensation and other appropriate benefits; and where desirable, provide for the in‑service training of such personnel.

(5)        Sue and be sued in any court of competent jurisdiction.

(6)        Acquire, hold, and dispose of any real or personal property or any interest or interests therein as may be appropriate to the rendering of library service.

(7)        Construct, maintain and operate a library, including any appropriate branches thereof.

(8)        Do such other things as may be incidental to or appropriate for the carrying out of any of the foregoing powers.

Article IV. INTERSTATE LIBRARY DISTRICTS, GOVERNING BOARD.

(a)        An interstate library district which establishes, maintains or operates any facilities or services in its own right shall have a governing board which shall direct the affairs of the district and act for it in all matters relating to its business. Each participating public library agency in the district shall be represented on the governing board which shall be organized and conduct its business in accordance with provision therefor in the library agreement. But in no event shall a governing board meet less often than twice a year.

(b)        Any private library agency or agencies party to a library agreement establishing an interstate library district may be represented on or advise with the governing board of the district in such manner as the library agreement may provide.

Article V. STATE LIBRARY AGENCY COOPERATION.

Any two or more state library agencies of two or more of the party states may undertake and conduct joint or cooperative library programs, render joint or cooperative library services, and enter into and perform arrangements for the cooperative or joint acquisition, use, housing and disposition of items or collections of materials which, by reason of expense, rarity, specialized nature, or infrequency of demand therefor would be appropriate for central collection and shared use. Any such programs, services or arrangements may include provision for the exercise on a cooperative or joint basis of any power exercisable by an interstate library district and an agreement embodying any such program, service or arrangement shall contain provisions covering the subjects detailed in Article VI of this Compact for interstate library agreements.

Article VI. LIBRARY AGREEMENTS.

(a)        In order to provide for any joint or cooperative undertaking pursuant to this Compact, public and private library agencies may enter into library agreements. Any agreement executed pursuant to the provisions of this Compact shall, as among the parties to the agreement:

(1)        Detail the specific nature of the services, programs, facilities, arrangements or properties to which it is applicable.

(2)        Provide for the allocation of costs and other financial responsibilities.

(3)        Specify the respective rights, duties, obligations and liabilities of the parties.

(4)        Set forth the terms and conditions for duration, renewal, termination, abrogation, disposal of joint or common property, if any, and all other matters which may be appropriate to the proper effectuation and performance of the agreement.

(b)        No public or private library agency shall undertake to exercise itself, or jointly with any other library agency, by means of a library agreement any power prohibited to such agency by the constitution or statutes of its state.

(c)        No library agreement shall become effective until filed with the Compact Administrator of each state involved, and approved in accordance with Article VII of this Compact.

Article VII. APPROVAL OF LIBRARY AGREEMENTS.

(a)        Every library agreement made pursuant to this Compact shall, prior to and as a condition precedent to its entry into force, be submitted to the attorney general of each state in which a public library agency party thereto is situated, who shall determine whether the agreement is in proper form and compatible with the laws of his state. The attorneys general shall approve any agreement submitted to them unless they shall find that it does not meet the conditions set forth herein and shall detail in writing addressed to the governing bodies of the public library agencies concerned the specific respects in which the proposed agreement fails to meet the requirements of law. Failure to disapprove an agreement submitted hereunder within 90 days of its submission shall constitute approval thereof.

(b)        In the event that a library agreement made pursuant to this Compact shall deal in whole or in part with the provision of services or facilities with regard to which an officer or agency of the state government has constitutional or statutory powers of control, the agreement shall, as a condition precedent to its entry into force, be submitted to the state officer or agency having such power of control and shall be approved or disapproved by him or it as to all matters within his or its jurisdiction in the same manner and subject to the same requirements governing the action of the attorneys general pursuant to subsection (a) of this Article. This requirement of submission and approval shall be in addition to and not in substitution for the requirement of submission to and approval by the attorneys general.

Article VIII. OTHER LAWS APPLICABLE.

Nothing in this Compact or in any library agreement shall be construed to supersede, alter or otherwise impair any obligation imposed on any library by otherwise applicable law, nor to authorize the transfer or disposition of any property held in trust by a library agency in a manner contrary to the terms of such trust.

Article IX. APPROPRIATIONS AND AID.

(a)        Any public library agency party to a library agreement may appropriate funds to the interstate library district established thereby in the same manner and to the same extent as to a library wholly maintained by it and, subject to the laws of the state in which such public library agency is situated, may pledge its credit in support of an interstate library district established by the agreement.

(b)        Subject to the provisions of the library agreement pursuant to which it functions and the laws of the states in which such district is situated, an interstate library district may claim and receive any state and federal aid which may be available to library agencies.

Article X. COMPACT ADMINISTRATOR.

Each state shall designate a Compact Administrator with whom copies of all library agreements to which his state or any public library agency thereof is party shall be filed. The Administrator shall have such other powers as may be conferred upon him by the laws of his state and may consult and cooperate with the compact administrators of other party states and take such steps as may effectuate the purposes of this Compact. If the laws of a party state  so provide, such state may designate one or more deputy Compact administrators in addition to its Compact Administrator.

Article XI. ENTRY INTO FORCE AND WITHDRAWAL.

(a)        This Compact shall enter into force and effect immediately upon its enactment into law by any two states. Thereafter, it shall enter into force and effect as to any other state upon the enactment thereof by such state.

(b)        This Compact shall continue in force with respect to a party state and remain binding upon such state until six months after such state has given notice to each other party state of the repeal thereof. Such withdrawal shall not be construed to relieve any party to a library agreement entered into pursuant to this Compact from any obligation of that agreement prior to the end of its duration as provided therein.

Article XII. CONSTRUCTION AND SEVERABILITY.

This Compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this Compact shall be severable and if any phrase, clause, sentence or provision of this Compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this Compact shall be held contrary to the constitution of any state party thereto, the Compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. (1967, c. 190, s. 1.)



§ 125-13. Political subdivisions to comply with laws governing capital outlay and pledging of credit.

§ 125‑13.  Political subdivisions to comply with laws governing capital outlay and pledging of credit.

No county, municipality, or other political subdivision of this State shall be party to a library agreement which provides for the construction or maintenance of a library pursuant to Article III, subdivision (c)(7) of the Compact, nor pledge its credit in support of such a library, or contribute to the capital financing thereof, except after compliance with any laws applicable to such counties, municipalities, or other political subdivisions relating to or governing capital outlays and the pledging of credit. (1967, c. 190, s. 2.)



§ 125-14. "State library agency" defined.

§ 125‑14.  "State library agency" defined.

As used in the Compact, "state library agency," with reference to this State, means the Department of Cultural Resources. (1967, c. 190, s. 3; 1973, c. 476, s. 84.)



§ 125-15. State and federal aid to interstate library districts.

§ 125‑15.  State and federal aid to interstate library districts.

An interstate library district lying partly within this State may claim and be entitled to receive State aid in support of any of its functions to the same extent and in the same manner as such functions are eligible for support when carried on by entities wholly within this State. For the purposes of computing and apportioning State aid to an interstate library district, this State will consider that portion of the area which lies within this State as an independent entity for the performance of the aided function or functions and compute and apportion the aid accordingly. Subject to any applicable laws of this State, such a district also may apply for and be entitled to receive any federal aid for which it may be eligible. (1967, c. 190, s. 4.)



§ 125-16. Compact Administrator and deputies.

§ 125‑16.  Compact Administrator and deputies.

The State Librarian shall be the Compact Administrator pursuant to Article X of the Compact. The State Librarian may appoint one or more deputy Compact Administrators pursuant to said Article. (1967, c. 190, s. 5.)



§ 125-17. Withdrawal from Compact.

§ 125‑17.  Withdrawal from Compact.

In the event of withdrawal from the Compact the Governor shall send and receive any notices required by Article XI(b) of the Compact. (1967, c. 190, s. 6.)



§ 125-18. Definitions.

Article 3.

Library Records.

§ 125‑18.  Definitions.

As used in this Article, unless the context requires otherwise:

(1)        "Library" means a library established by the State; a county, city, township, village, school district, or other local unit of government or authority or combination of local units of governments and authorities; community college or university; or any private library open to the public.

(2)        "Library record" means a document, record, or other method of storing information retained by a library that identifies a person as having requested or obtained specific information or materials from a library. "Library record" does not include nonidentifying material that may be retained for the purpose of studying or evaluating the circulation of library  materials in general. (1985, c. 486, s. 2.)



§ 125-19. Confidentiality of library user records.

§ 125‑19.  Confidentiality of library user records.

(a)        Disclosure.  A library shall not disclose any library record that identifies a person as having requested or obtained specific materials, information, or services, or as otherwise having used the library, except as provided for in subsection (b).

(b)        Exceptions.  Library records may be disclosed in the following instances:

(1)        When necessary for the reasonable operation of the library;

(2)        Upon written consent of the user; or

(3)        Pursuant to subpoena, court order, or where otherwise required by law. (1985, c. 486, s. 2.)






Chapter 126 - State Personnel System.

§ 126-1. Purpose of Chapter; application to local employees.

Chapter 126.

State Personnel System.

Article 1.

State Personnel System Established.

§ 126‑1.  Purpose of Chapter; application to local employees.

It is the intent and purpose of this Chapter to establish for the government of the State a system of personnel administration under the Governor, based on accepted principles of personnel administration and applying the best methods as evolved in government and industry. It is also the intent of this Chapter that this system of personnel administration shall apply to local employees paid entirely or in part from federal funds, except to the extent that local governing boards are authorized by this Chapter to establish local rules, local pay plans, and local personnel systems. It is also the intent of this Chapter to make provisions for a decentralized system of personnel administration, where appropriate, and without additional cost to the State, with the State Personnel Commission as the policy and rule‑making body. The Office of State Personnel shall make recommendations for policies and rules to the Commission based on research and study in the field of personnel management, develop and administer statewide standards and criteria for good personnel management, provide training and technical assistance to all agencies, departments, and institutions, provide oversight, which includes conducting audits to monitor compliance with established State Personnel Commission policies and rules, administer a system for implementing necessary corrective actions when the rule, standards, or criteria are not met, and serve as the central repository for State Personnel System data. The agency, department, and institution heads shall be responsible and accountable for execution of Commission policies and rules for their employees. (1965, c. 640, s. 2; 1997‑349, s. 1.)



§ 126-1.1. Career State employee defined.

§ 126‑1.1.  Career State employee defined.

For the purposes of this Chapter, unless the context clearly indicates otherwise, "career State employee" means a State employee or an employee of a local entity who is covered by this Chapter pursuant to G.S. 126‑5(a)(2) who:

(1)        Is in a permanent position appointment; and

(2)        Has been continuously employed by the State of North Carolina or a local entity as provided in G.S. 126‑5(a)(2) in a position subject to the State Personnel Act for the immediate 24 preceding months. (1995, c. 141, s. 1; 2007‑372, s. 1.)



§ 126-1A: Repealed by Session Laws 1995, c. 141, s. 2.

§ 126‑1A:  Repealed by Session Laws 1995, c.  141, s. 2.



§ 126-2. State Personnel Commission.

§ 126‑2.  State Personnel Commission.

(a)        There is hereby established the State Personnel Commission (hereinafter referred to as "the Commission").

(b)        The Commission shall consist of nine members, appointed as follows:

(1)        Two members shall be attorneys licensed to practice law in North Carolina appointed by the General Assembly, one of whom shall be appointed upon the recommendation of the Speaker of the House of Representatives, and one of whom shall be appointed upon the recommendation of the President Pro Tempore of the Senate.

The initial two attorney members appointed under this subdivision shall serve terms expiring June 30, 2004; the terms of subsequent appointees shall be six years.

(2)        Two persons from private business or industry appointed by the Governor, both of whom shall have a working knowledge of, or practical experience in, human resources management. The initial members appointed under this subdivision shall serve terms expiring June 30, 2003; the terms of subsequent appointees shall be six years.

(3)        Two State employees subject to the State Personnel Act serving in nonexempt positions, appointed by the Governor, including one of whom is a veteran of the armed forces appointed upon the nomination of the Veterans' Affairs Commission. One employee shall serve in a State government position having supervisory duties, and one employee shall serve in a nonsupervisory position. Neither employee may be a human resources professional. The Governor shall consider nominations submitted by the State Employees Association of North Carolina. The initial members appointed under this subdivision shall serve terms expiring June 30, 2001; the terms of subsequent appointees shall be six years.

(4)        Two local government employees subject to the State Personnel Act appointed by the Governor upon recommendation of the North Carolina Association of County Commissioners, one a nonsupervisory local employee and one a supervisory local employee. Neither local government employee may be a human resources professional. The initial members appointed under this subdivision shall serve terms expiring June 30, 2003; the terms of subsequent appointees shall be for six years.

(5)        One member of the public at large appointed by the Governor. The initial member appointed under this subdivision shall serve for a term expiring June 30, 2001; the terms of subsequent appointees shall be for six years.

(c)        Members of the Commission may serve no more than two consecutive terms. Appointments by the General Assembly shall be made in accordance with G.S. 120‑121, and vacancies in those appointments shall be filled in accordance with G.S. 120‑122. Vacancies in appointments made by the Governor occurring prior to the expiration of a term shall be filled by appointment for the unexpired term.

(d)        No member of the Commission may serve on a case where there would be a conflict of interest. The appointing authority may at any time remove any Commission member for cause.

(e)        Members of the Commission who are State or local government employees subject to the State Personnel Act shall be entitled to administrative leave without loss of pay for all periods of time required to conduct the business of the Commission.

(f)         Six members of the Commission shall constitute a quorum.

(g)        The Governor shall designate one member of the Commission as chair.

(h)        The Commission shall meet quarterly, and at other times at the call of the chair. (1965, c. 640, s. 2; 1975, c. 667, ss. 2‑4; 1989, c. 540; 1998‑181, s. 1(a), (b); 2000‑140, s. 29; 2007‑287, s. 1.)



§ 126-3. Office of State Personnel established and responsibilities outlined; administration and supervision; appointment, compensation and tenure of Director.

§ 126‑3.  Office of State Personnel established and responsibilities outlined; administration and supervision; appointment, compensation and tenure of Director.

(a)        There is hereby established the Office of State Personnel (hereinafter referred to as "the Office") which shall be placed for organizational purposes within the Department of Administration. Notwithstanding the provisions of North Carolina State government reorganization as of January 1, 1975, and specifically notwithstanding the provisions of Chapter 864 of the 1971 North Carolina Session Laws [Chapter 143A], the Office of State Personnel shall exercise all of its statutory powers in this Chapter independent of control by the Secretary of Administration and shall be under the administration and supervision of a State Personnel Director (hereinafter referred to as "the Director") appointed by the Governor and subject to the supervision of the Commission for purposes of this Chapter. The salary of the Director shall be fixed by the General Assembly in the Current Operations Appropriations Act. The Director shall serve at the pleasure of the Governor.

(b)        The Office shall be responsible for the following activities, and such other activities as specified in this Chapter:

(1)        Providing policy and rule development for the Commission and implementing and administering all policies, rules, and procedures established by the Commission;

(2)        Providing training in personnel management to agencies, departments, and institutions including train‑the‑trainer programs for those agencies, departments, and institutions who request such training and where sufficient staff and expertise exist to provide the training within their respective agencies, departments, and institutions;

(3)        Providing technical assistance in the management of personnel programs and activities to agencies, departments, and institutions;

(4)        Negotiating decentralization agreements with all agencies, departments, and institutions where it is cost‑effective to include delegation of authority for certain classification and corresponding salary administration actions and other personnel programs to be specified in the agreements;

(5)        Administering such centralized programs and providing services as approved by the Commission which have not been transferred to agencies, departments, and institutions or where this authority has been rescinded for noncompliance;

(6)        Providing approval authority of personnel actions involving classification and compensation where such approval authority has not been transferred by the Commission to agencies, departments, and institutions or where such authority has been rescinded for noncompliance;

(7)        Maintaining a computer database of all relevant and necessary information on employees and positions within agencies, departments, and institutions in the State's personnel system;

(8)        Developing criteria and standards to measure the level of compliance or noncompliance with established Commission policies, rules, procedures, criteria, and standards in agencies, departments, and institutions to which authority has been delegated for classification, salary administration and other decentralized programs, and determining through routine monitoring and periodic review process, that agencies, departments, and institutions are in compliance or noncompliance with established Commission policies, rules, procedures, criteria, and standards; and

(9)        Implementing corrective actions in cases of noncompliance. (1965, c. 640, s. 2; 1975, c. 667, s. 5; 1983, c. 717, s. 40; 1983 (Reg. Sess., 1984), c. 1034, s. 164; 1997‑349, s. 2.)



§ 126-4. Powers and duties of State Personnel Commission.

§ 126‑4.  Powers and duties of State Personnel Commission.

Subject to the approval of the Governor, the State Personnel Commission shall establish policies and rules governing each of the following:

(1)        Position classification plans which shall provide for the classification and reclassification of all positions subject to this Chapter according to the duties and responsibilities of the positions.

(2)        Compensation plans which shall provide for minimum, maximum, and intermediate rates of pay for all employees subject to the provisions of this Chapter.

(3)        For each class of positions, reasonable qualifications as to education, experience, specialized training, licenses, certifications, and other job‑related requirements pertinent to the work to be performed.

(4)        Recruitment programs designed to promote public employment, communicate current hiring activities within State government, and attract a sufficient flow of internal and external applicants; and determine the relative fitness of applicants for the respective positions.

(5)        Hours and days of work, holidays, vacation, sick leave, and other matters pertaining to the conditions of employment. The legal public holidays established by the Commission as paid holidays for State employees shall include Martin Luther King, Jr.'s Birthday and Veterans Day. The Commission shall not provide for more than 11 paid holidays per year except that in those years in which Christmas Day falls on a Tuesday, Wednesday, or Thursday, the Commission shall not provide for more than 12 paid holidays.

(5a)      In years in which New Year's Day falls on Saturday, the Commission may designate December 31 of the previous calendar year as the New Year's holiday, provided that the number of holidays for the previous calendar year does not exceed 12 and the number of holidays for the current year does not exceed 10. When New Year's Day falls on either Saturday or Sunday, the constituent institutions of The University of North Carolina that adopt alternative dates to recognize the legal public holidays set forth in subdivision (5) of this section and established by the Commission may designate, in accordance with the rules of the Commission and the requirements of this subdivision, December 31 of the previous calendar year as the New Year's holiday.

(6)        The appointment, promotion, transfer, demotion and suspension of employees.

(7)        Cooperation with the State Board of Education, the Department of Public Instruction, the University of North Carolina, and the Community Colleges of the State and other appropriate resources in developing programs in, including but not limited to, management and supervisory skills, performance evaluation, specialized employee skills, accident prevention, equal employment opportunity awareness, and customer service; and to maintain an accredited Certified Public Manager program.

(7a)      The separation of employees.

(8)        A program of meritorious service awards.

(9)        The investigation of complaints and the issuing of such binding corrective orders or such other appropriate action concerning employment, promotion, demotion, transfer, discharge, reinstatement, and any other issue defined as a contested case issue by this Chapter in all cases as the Commission shall find justified.

(10)      Programs of employee assistance, productivity incentives, equal opportunity, safety and health as required by Part 1 of Article 63 of Chapter 143 of the General Statutes, and such other programs and procedures as may be necessary to promote efficiency of administration and provide for a fair and modern system of personnel administration. This subdivision may not be construed to authorize the establishment of an incentive pay program.

(11)      In cases where the Commission finds discrimination, harassment, or orders reinstatement or back pay whether (i) heard by the Commission or (ii) appealed for limited review after settlement or (iii) resolved at the agency level, the assessment of reasonable attorneys' fees and witnesses' fees against the State agency involved.

(12)      Repealed by Session Laws 1987, c. 320, s. 2.

(13)      Repealed by Session Laws 1987, c. 320, s. 3.

(14)      The implementation of G.S. 126‑5(e).

(15)      Recognition of State employees, public personnel management, and management excellence.

(16)      The implementation of G.S. 126‑7.

(17)      An alternative dispute resolution procedure.

(18)      Delegation of authority for approval of personnel actions through decentralization agreements with the heads of State agencies, departments, and institutions.

a.         Decentralization agreements with Executive Branch agencies shall require a person, designated in the agency, to be accountable to the State Personnel Director for the compliance of all personnel actions taken pursuant to the delegated authority of the agency. Such agreements shall specify the required rules and standards for agency personnel administration.

b.         The State Personnel Director shall have the authority to take appropriate corrective actions including adjusting employee salaries and changing employee classifications that are not in compliance with policy or standards and to suspend decentralization agreements for agency noncompliance with the required personnel administration standards.

The policies and rules of the Commission shall not limit the power of any elected or appointed department head, in the department head's discretion and upon the department head's determination that it is in the best interest of the Department, to transfer, demote, or separate a State employee who is not a career State employee as defined by this Chapter. (1965, c. 640, s. 2; 1971, c. 1244, s. 14; 1975, c. 667, ss. 6, 7; 1977, c. 288, s. 1; c. 866, ss. 1, 17, 20; 1985, c. 617, ss. 2, 3; c. 791, s. 50(b); 1985 (Reg. Sess., 1986), c. 1028, s. 6; 1987, c. 25, s. 2; c. 320, ss. 1‑3; 1991, c. 65, s. 1; c. 354, s. 2; c. 750, s. 1; 1991 (Reg. Sess., 1992), c. 994, s. 2; 1993, c. 388, s. 2; c. 522, s. 10; 1995, c. 141, s. 4; 1997‑349, s. 3; 1998‑135, s. 1.)



§ 126-4.1. Commission panels may recommend final agency decisions.

§ 126‑4.1.  Commission panels may recommend final agency decisions.

(a)        The State Personnel Commission ("Commission") may make a final agency decision in a contested case brought under Article 3 of Chapter 150B of the General Statutes upon the recommendation of a panel of its members appointed by the Chair.

(b)        For contested case purposes, the Chair of the Commission may appoint panels of four members, with three panelists constituting a quorum of the panel. The Chair shall make every effort to provide that each category of Commission membership enumerated in G.S. 126‑2(b) shall be represented on the appointed panels.

(c)        When a panel hears and makes a recommendation in a contested case, that recommendation shall then be referred to the full Commission. Upon referral, the full Commission may either:

(1)        Accept the recommendation of the panel and incorporate the panel's recommendation as the Commission's final decision; or

(2)        Reject the recommendation of the panel and make a final decision upon consideration by the full Commission. (1998‑181, s. 2.)



§ 126-5. Employees subject to Chapter; exemptions.

§ 126‑5.  Employees subject to Chapter; exemptions.

(a)        The provisions of this Chapter shall apply to:

(1)        All State employees not herein exempt, and

(2)        All employees of the following local entities:

a.         Area mental health, developmental disabilities, and substance abuse authorities.

b.         Local social services departments.

c.         County health departments and district health departments.

d.         Local emergency management agencies that receive federal grant‑in‑aid funds.

An employee of a consolidated county human services agency created pursuant to G.S. 153A‑77(b) is not considered an employee of an entity listed in this subdivision.

(3)        County employees not included under subdivision (2) of this subsection as the several boards of county commissioners may from time to time determine.

(b)        As used in this section:

(1)        "Exempt position" means an exempt managerial position or an exempt policymaking position.

(2)        "Exempt managerial position" means a position delegated with significant managerial or programmatic responsibility that is essential to the successful operation of a State department, agency, or division, so that the application of G.S. 126‑35 to an employee in the position would cause undue disruption to the operations of the agency, department, institution, or division.

(3)        "Exempt policymaking position" means a position delegated with the authority to impose the final decision as to a settled course of action to be followed within a department, agency, or division, so that a loyalty to the Governor or other elected department head in their respective offices is reasonably necessary to implement the policies of their offices. The term shall not include personnel professionals.

(4)        "Personnel professional" means any employee in a State department, agency, institution, or division whose primary job duties involve administrative personnel and human resources functions for that State department, agency, institution, or division.

(c)        Except as to the policies, rules, and plans established by the Commission pursuant to G.S. 126‑4(1), 126‑4(2), 126‑4(3), 126‑4(4), 126‑4(5), 126‑4(6), and 126‑7, and except as to the provisions of Articles 6 and 7 of this Chapter, the provisions of this Chapter shall not apply to:

(1)        A State employee who is not a career State employee as defined by this Chapter.

(2)        One confidential assistant and two confidential secretaries for each elected or appointed department head and one confidential secretary for each chief deputy or chief administrative assistant.

(3)        Employees in exempt policymaking positions designated pursuant to G.S. 126‑5(d).

(4)        The chief deputy or chief administrative assistant to the head of each State department who is designated either by statute or by the department head to act for and perform all of the duties of such department head during his absence or incapacity.

(c1)      Except as to the provisions of Articles 6 and 7 of this Chapter, the provisions of this Chapter shall not apply to:

(1)        Constitutional officers of the State.

(2)        Officers and employees of the Judicial Department.

(3)        Officers and employees of the General Assembly.

(4)        Members of boards, committees, commissions, councils, and advisory councils compensated on a per diem basis.

(5)        Officials or employees whose salaries are fixed by the General Assembly, or by the Governor, or by the Governor and Council of State, or by the Governor subject to the approval of the Council of State.

(6)        Employees of the Office of the Governor that the Governor, at any time, in the Governor's discretion, exempts from the application of the provisions of this Chapter by means of a letter to the State Personnel Director designating these employees.

(7)        Employees of the Office of the Lieutenant Governor, that the Lieutenant Governor, at any time, in the Lieutenant Governor's discretion, exempts from the application of the provisions of this Chapter by means of a letter to the State Personnel Director designating these employees.

(8)        Instructional and research staff, physicians, and dentists of The University of North Carolina, including the faculty of the North Carolina School of Science and Mathematics.

(9)        Employees whose salaries are fixed under the authority vested in the Board of Governors of The University of North Carolina by the provisions of G.S. 116‑11(4), 116‑11(5), and 116‑14.

(9a)      Employees of the North Carolina Cooperative Extension Service of North Carolina State University who are employed in county operations and who are not exempt pursuant to subdivision (8) or (9) of this subsection.

(10)      Repealed by Session Laws 1991, c. 84, s. 1.

(11)      Repealed by Session Laws 2006‑66, s. 9.11(z), effective July 1, 2007.

(12), (13) Repealed by Session Laws 2001‑474, s. 15, effective November 29, 2001.

(14)      Employees of the North Carolina State Ports Authority.

(15)      Employees of the North Carolina Global TransPark Authority.

(16)      The executive director and one associate director of the North Carolina Center for Nursing established under Article 9F of Chapter 90 of the General Statutes.

(17)      Repealed by Session Laws 2004‑129, s. 37, effective July 1, 2004.

(18)      Employees of the Tobacco Trust Fund Commission established in Article 75 of Chapter 143 of the General Statutes.

(19)      Employees of the Health and Wellness Trust Fund Commission established in Article 21 of Chapter 130A of the General Statutes.

(20)      Repealed by Session Laws 2008‑134, s. 73(d), effective July 28, 2008.

(21)      Employees of the Clean Water Management Trust Fund.

(22)      Employees of the North Carolina Turnpike Authority.

(23)      The Executive Administrator and the Deputy Executive Administrator of the State Health Plan for Teachers and State Employees.

(24)      Employees of the State Health Plan for Teachers and State Employees as designated by law or by the Executive Administrator of the Plan.

(25)      The North Carolina State Lottery Director and employees of the North Carolina State Lottery.

(26)      The Executive Director, associate and assistant directors, and instructional staff of the North Carolina Teacher Academy.

(27)      The Chief Administrative Law Judge of the Office of Administrative Hearings.

(28)      The Executive Director and the Assistant Director of the U.S.S. North Carolina Battleship Commission.

(29)      The Executive Director, Deputy Director, all other directors, assistant and associate directors, and center fellows of the North Carolina Center for the Advancement of Teaching.

(c2)      The provisions of this Chapter shall not apply to:

(1)        Public school superintendents, principals, teachers, and other public school employees.

(2)        Recodified as G.S. 126‑5(c)(4) by Session Laws 1985 (Regular Session, 1986), c. 1014, s. 41.

(3)        Employees of community colleges whose salaries are fixed in accordance with the provisions of G.S. 115D‑5 and G.S. 115D‑20, and employees of the Community Colleges System Office whose salaries are fixed by the State Board of Community Colleges in accordance with the provisions of G.S. 115D‑3.

(c3)      Except as to the policies, rules, and plans established by the Commission pursuant to G.S. 126‑4(5) and the provisions of Article 6 of this Chapter, the provisions of this Chapter shall not apply to: Teaching and related educational classes of employees of the Department of Correction, the Department of Health and Human Services, and any other State department, agency or institution, whose salaries shall be set in the same manner as set for corresponding public school employees in accordance with Chapter 115C of the General Statutes.

(c4)      Repealed by Session Laws 1993, c. 321, s. 145(b).

(c5)      Notwithstanding any other provision of this Chapter, Article 14 of this Chapter shall apply to all State employees, public school employees, and community college employees.

(c6)      Article 15 of this Chapter shall apply to all State employees, public school employees, and community college employees.

(c7)      Except as to the policies, rules, and plans established by the Commission pursuant to G.S. 126‑4(1), 126‑4(2), 126‑4(3), 126‑4(4), 126‑4(5), 126‑4(6), 126‑7, 126‑14.3, and except as to the provisions of G.S. 126‑14.2, G.S. 126‑34.1(a)(2), and Articles 6 and 7 of this Chapter, the provisions of this Chapter shall not apply to exempt managerial positions.

(c8)      Except as to the provisions of Articles 5, 6, 7, and 14 of this Chapter, the provisions of this Chapter shall not apply to:

(1)        Employees of the University of North Carolina Health Care System.

(2)        Employees of the University of North Carolina Hospitals at Chapel Hill, as may be provided pursuant to G.S. 116‑37(a)(4).

(3)        Employees of the clinical patient care programs of the School of Medicine of the University of North Carolina at Chapel Hill as may be provided pursuant to G.S. 116‑37(a)(4).

(4)        Employees of the Medical Faculty Practice Plan, a division of the School of Medicine of East Carolina University.

(c9)      Notwithstanding any other provision of this section, the provisions of Article 16 of this Chapter shall apply to all exempt and nonexempt State employees in the executive, legislative, and judicial branches unless provided otherwise by Article 16 of this Chapter. The provisions of Article 16 of this Chapter shall not apply to employees described in subdivisions (2) and (3) of subsection (a) of this section.

(c10)    Notwithstanding any other provision of this section, the provisions of G.S. 126‑8.5 shall apply to all exempt and nonexempt State employees in the executive, legislative, and judicial branch unless provided otherwise by G.S. 126‑8.5. The provisions of G.S. 126‑8.5 shall not apply to employees described in subdivisions (2) and (3) of subsection (a) of this section.

(c11)    The following are exempt from: (i) the classification and compensation rules established by the State Personnel Commission pursuant to G.S. 126‑4(1) through (4); (ii) G.S. 126‑4(5) only as it applies to hours and days of work, vacation, and sick leave; (iii) G.S. 126‑4(6) only as it applies to promotion and transfer; (iv) G.S. 126‑4(10) only as it applies to the prohibition of the establishment of incentive pay programs; and (v) Article 2 of Chapter 126 of the General Statutes, except for G.S. 126‑7.1:

(1)        The Office of the Commissioner of Banks and its employees; and

(2)        The following employees of the Department of Cultural Resources:

a.         Director and Associate Directors of the North Carolina Museum of History.

b.         Program Chiefs and Curators.

c.         Regional History Museum Administrators and Curators.

d.         North Carolina Symphony.

e.         Director, Associate Directors, and Curators of Tryon Palace.

f.          Director, Associate Directors, and Curators of Transportation Museum.

g.         Director and Associate Directors of the North Carolina Arts Council.

h.         Director, Assistant Directors, and Curators of the Division of State Historic Sites.

(d)       (1)        Exempt Positions in Cabinet Department.  The Governor may designate a total of 100 exempt policymaking positions throughout the following departments:

a.         Department of Administration;

b.         Department of Commerce;

c.         Department of Correction;

d.         Department of Crime Control and Public Safety;

e.         Department of Cultural Resources;

f.          Department of Health and Human Services;

g.         Department of Environment and Natural Resources;

h.         Department of Revenue;

i.          Department of Transportation; and

j.          Department of Juvenile Justice and Delinquency Prevention.

The Governor may designate exempt managerial positions in a number up to one percent (1%) of the total number of full‑time positions in each cabinet department listed above in this sub‑subdivision, not to exceed 30 positions in each department. Notwithstanding the provisions of this subdivision, or the other requirements of this subsection, the Governor may at any time increase by five the number of exempt policymaking positions at the Department of Health and Human Services, but at no time shall the total number of exempt policymaking positions exceed 105. The Governor shall notify the General Assembly and the State Personnel Director of the additional positions designated hereunder.

(2)        Exempt Positions in Council of State Departments and Offices.  The Secretary of State, the Auditor, the Treasurer, the Attorney General, the Commissioner of Agriculture, the Commissioner of Insurance, and the Labor Commissioner may designate exempt positions. The State Board of Education may designate exempt positions in the Department of Public Instruction. The number of exempt policymaking positions in each department headed by an elected department head listed above in this sub‑subdivision shall be limited to 20 exempt policymaking positions or one percent (1%) of the total number of full‑time positions in the department, whichever is greater. The number of exempt managerial positions shall be limited to 20 positions or one percent (1%) of the total number of full‑time positions in the department, whichever is greater.

(2a)      Designation of Additional Positions.  The Governor, elected department head, or State Board of Education may request that additional positions be designated as exempt. The request shall be made by sending a list of exempt positions that exceed the limit imposed by this subsection to the Speaker of the North Carolina House of Representatives and the President of the North Carolina Senate. A copy of the list also shall be sent to the State Personnel Director. The General Assembly may authorize all, or part of, the additional positions to be designated as exempt positions. If the General Assembly is in session when the list is submitted and does not act within 30 days after the list is submitted, the list shall be deemed approved by the General Assembly, and the positions shall be designated as exempt positions. If the General Assembly is not in session when the list is submitted, the 30‑day period shall not begin to run until the next date that the General Assembly convenes or reconvenes, other than for a special session called for a specific purpose not involving the approval of the list of additional positions to be designated as exempt positions; the policymaking positions shall not be designated as exempt during the interim.

(3)        Letter.  These positions shall be designated in a letter to the State Personnel Director, the Speaker of the House of Representatives, and the President of the Senate by May 1 of the year in which the oath of office is administered to each Governor unless the provisions of subsection (d)(4) apply.

(4)        Vacancies.  In the event of a vacancy in the Office of Governor or in the office of a member of the Council of State, the person who succeeds to or is appointed or elected to fill the unexpired term shall make such designations in a letter to the State Personnel Director, the Speaker of the House of Representatives, and the President of the Senate within 120 days after the oath of office is administered to that person. In the event of a vacancy in the Office of Governor, the State Board of Education shall make these designations in a letter to the State Personnel Director, the Speaker of the House of Representatives, and the President of the Senate within 120 days after the oath of office is administered to the Governor.

(5)        Creation, Transfer, or Reorganization.  The Governor, elected department head, or State Board of Education may designate as exempt a position that is created or transferred to a different department, or is located in a department in which reorganization has occurred, after May 1 of the year in which the oath of office is administered to the Governor. The designation must be made in a letter to the State Personnel Director, the Speaker of the North Carolina House of Representatives, and the President of the North Carolina Senate within 120 days after such position is created, transferred, or in which reorganization has occurred.

(6)        Reversal.  Subsequent to the designation of a position as an exempt position as hereinabove provided, the status of the position may be reversed and made subject to the provisions of this Chapter by the Governor, by an elected department head, or by the State Board of Education in a letter to the State Personnel Director, the Speaker of the North Carolina House of Representatives, and the President of the North Carolina Senate.

(7)        Hearing Officers.  Except as otherwise specifically provided by this section, no employee, by whatever title, whose primary duties include the power to conduct hearings, take evidence, and enter a decision based on findings of fact and conclusions of law based on statutes and legal precedents shall be designated as exempt. This subdivision shall apply beginning July 1, 1985, and no list submitted after that date shall designate as exempt any employee described in this subdivision.

(e)        An exempt employee may be transferred, demoted, or separated from his or her position by the department head authorized to designate the exempt position except:

(1)        When an employee who has the minimum service requirements described in G.S. 126‑1.1 but less than 10 years of cumulative service in subject positions prior to placement in an exempt position is removed from an exempt position, for reasons other than just cause, the employee shall have priority to any position that becomes available for which the employee is qualified, according to rules and regulations regulating and defining priority as promulgated by the State Personnel Commission; or

(2)        When an employee who has 10 years or more cumulative service, including the immediately preceding 12 months, in subject positions prior to placement in an exempt position is removed from an exempt position, for reasons other than just cause, the employee shall be reassigned to a subject position within the same department or agency, or if necessary within another agency, and within a 35 mile radius of the exempt position, at the same grade and salary, including all across‑the‑board increases since placement in the position designated as exempt, as his most recent subject position.

(f)         A department head is authorized to use existing budgeted positions within his department in order to carry out the provisions of subsection (e) of this section. If it is necessary to meet the requirements of subsection (e) of this section, a department head may use salary reserve funds authorized for his department.

(g)        No employee shall be placed in an exempt position without 10 working days prior written notification that such position is so designated. A person applying for a position that is designated as exempt must be notified in writing at the time he makes the application that the position is designated as exempt.

(h)        In case of dispute as to whether an employee is subject to the provisions of this Chapter, the dispute shall be resolved as provided in Article 3 of Chapter 150B.  (1965, c. 640, s. 2; 1967, c. 24, s. 20; cc. 1038, 1143; 1969, c. 982; 1971, c. 1025, s. 2; 1973, c. 476, s. 143; 1975, c. 667, ss. 8, 9; 1977, c. 866, ss. 2‑5; 1979, 2nd Sess., c. 1137, s. 40; 1983, c. 717, s. 41; c. 867, s. 2; 1985, c. 589, s. 38; c. 617, s. 1; c. 757, s. 206(c); 1985 (Reg. Sess., 1986), c. 955, s. 43; c. 1014, ss. 41, 235; c. 1022, s. 9; 1987, c. 320, s. 4; c. 395, s. 1; c. 809, s. 1; c. 850, s. 19; 1987 (Reg. Sess., 1988), c. 1064, s. 3; 1989, c. 168, s. 9; c. 236, s. 3; c. 484; c. 727, s. 218(85); c. 751, s. 7(13); 1991, c. 65, s. 2; c. 84, ss. 1, 2; c. 354, s. 3; c. 749, s. 4; 1991 (Reg. Sess., 1992), c. 879, s. 5; c. 959, s. 85; 1993, c. 145, s. 1; c. 321, s. 145(b); c. 553, ss. 39, 40; 1993 (Reg. Sess., 1994), c. 777, s. 4(g); 1995, c. 141, ss. 3, 5; c. 393, s. 1; 1995 (Reg. Sess., 1996), c. 690, s. 15; 1997‑443, ss. 11A.118(a), 11A.119(a), 22.2(b); 1997‑520, s. 3; 1998‑212, s. 11.8(b); 1999‑84, s. 21; 1999‑253, s. 1; 1999‑434, s. 25; 2000‑137, s. 4(nn); 2000‑147, s. 4; 2000‑148, s. 3; 2001‑92, s. 2; 2001‑424, s. 32.16(a); 2001‑474, s. 15; 2001‑487, ss. 21(d), 30(a), (b); 2002‑126, s. 28.4; 2002‑133, s. 4; 2004‑124, s. 31.27(b); 2004‑129, s. 37; 2005‑276, s. 29.34(b); 2005‑344, s. 9; 2006‑66, ss. 9.11(y), (z), 9.17(e), 18.2(e); 2006‑204, s. 2; 2006‑221, s. 20; 2006‑259, s. 49; 2006‑264, s. 11; 2007‑117, s. 3(b); 2007‑195, s. 1; 2007‑323, s. 28.22A(o); 2007‑345, s. 12; 2007‑484, s. 9(c); 2008‑134, s. 73(d); 2009‑451, s. 9.13(f).)



§ 126-6: Repealed by Session Laws 1991, c. 65, s. 3.

§ 126‑6:  Repealed by Session Laws 1991, c.  65, s. 3.



§ 126-6.1: Repealed by Session Laws 1993, c. 397, s. 1.

§ 126‑6.1:  Repealed by Session Laws 1993, c.  397, s. 1.



§ 126-6.2. Reports.

§ 126‑6.2.  Reports.

(a)        Beginning January 1, 1998, and quarterly thereafter, the head of each State agency, department, or institution employing State employees subject to the State Personnel Act shall report to the Office of State Personnel on the following:

(1)        The costs associated with the defense or settlement of administrative grievances and lawsuits filed by current or former State employees and applicants for State employment, including the costs of settlements, attorneys' fees, litigation expenses, damages, or awards incurred by the respective State agencies, departments, and institutions. The report shall include an explanation of the fiscal impact of these costs upon the operations of the State agency, department, or institution.

(2)        The modification of position descriptions resulting in changes in position qualifications to allow the use of educational, experience, or other equivalencies in the hiring or promotion of State employees where such equivalencies were not previously used in the position descriptions. The report shall include an explanation of the reasons for the changes in the position descriptions and the bases for the use of the equivalencies.

(b)        Beginning May 1, 1998, and annually thereafter, the State Personnel Commission shall report to the Joint Legislative Commission on Governmental Operations on the costs associated with the defense or settlement of lawsuits and on the use of position qualification equivalencies, as compiled in accordance with subsection (a) of this section.

(c)        Beginning May 1, 1998, and then annually thereafter, the State Personnel Commission, through the Office of State Personnel, shall report to the Joint Legislative Commission on Governmental Operations on outcomes with respect to State employee hirings, promotions, disciplinary actions, and compensation, based upon demographics. (1997‑520, s. 8(a)‑(c).)



§ 126-7. Compensation of State employees.

Article 2.

Salaries, Promotions, and Leave of State Employees.

§ 126‑7.  Compensation of State employees.

(a)        It is the policy of the State to compensate its employees at a level sufficient to encourage excellence of performance and to maintain the labor market competitiveness necessary to recruit and retain a competent work force. To this end, salary increases to State employees shall be implemented through the Comprehensive Compensation System based upon the individual performance of each State employee. The Comprehensive Compensation System shall combine salary increases and awards into an interrelated system of compensation that furthers the recruitment, retention, career service, and outstanding performance of State employees.

(a1)      Repealed by Session Laws 1993, c. 388, s. 1.

(a2)      For the purpose of this section, unless the context indicates otherwise:

(1)        "Career growth recognition award" means an annual salary increase awarded to a State employee whose final annual performance appraisal indicates job performance that meets or exceeds management's expectations and performance requirements;

(2)        "Cost‑of‑living adjustment" means a general salary increase given to State employees in response to inflation and labor market factors;

(3)        "Performance bonus" means a salary increase that is awarded in a lump sum to a State employee whose final annual performance appraisal indicates job performance that exceeds management's expectations and performance requirements.

(b)        To guide the Governor and the General Assembly in making appropriations to fund the Comprehensive Compensation System, the State Personnel Commission shall conduct annual compensation surveys. The Commission shall present the results of the compensation survey to the Appropriations Committees of the House and Senate no later than two weeks after the convening of the legislature in odd years and May 1st of even years.

(b1)      The Comprehensive Compensation System shall consist of the following components: (i) the career growth recognition award, (ii) the cost‑of‑living adjustment, and (iii) the performance bonus. The career growth recognition award shall be the primary method by which an employee progresses through his or her salary range and shall be awarded annually to employees who qualify for the award. An employee may receive, within a 12‑month period, the career growth recognition award, the cost‑of‑living adjustment, and the performance bonus, if the employee's job performance equals or exceeds the level of performance set forth in subdivisions (4), (4a), and (4b) of subsection (c) of this section. No employee shall be eligible to receive during a 12‑month period a performance bonus greater than the maximum amount or less than the minimum amount established by the Commission. Nothing in this section shall affect the system of longevity payments established by the Commission.

(c)        Career growth recognition awards, cost‑of‑living adjustments, and performance bonuses shall be based on annual performance appraisals of all employees conducted by each department, agency, and institution. The State Personnel Commission, under the authority of G.S. 126‑4(8), shall adopt policy and regulations for performance appraisal. The policy and regulations shall include the following:

(1)        The performance appraisal system of each department, agency, or institution shall be designed and administered to ensure that career growth recognition awards, cost‑of‑living adjustments, and performance bonuses are distributed fairly.

(2)        To be eligible to distribute career growth recognition awards, cost‑of‑living adjustments, and performance bonuses, a department, agency, or institution shall have an operative performance appraisal system which has been approved by the Commission. The performance appraisal system adopted shall use a rating scale of five levels, with level four or better qualifying for performance bonuses, level three or better qualifying for career growth recognition awards, and level two or better qualifying for cost‑of‑living adjustments. The performance appraisal system adopted shall adhere to modern personnel management techniques and practices in common use in the public and private sectors.

(3)        The State Personnel Director shall help departments, agencies, and institutions to establish and administer their performance appraisal systems and shall provide initial and ongoing training in performance appraisal and performance system administration.

(4)        An employee whose performance is rated at or above level four of the rating scale shall be eligible to receive, subject to the rules and regulations of the Commission, a performance bonus unless the employee's supervisor justifies in writing to the employee the decision not to award the performance bonus. Other than the Commission, no department, agency, or institution shall set limits so as to preclude an employee whose performance exceeds management's expectations and performance requirements from consideration for a performance bonus.

(4a)      An employee whose performance is rated at or above level three of the rating scale shall receive a career growth recognition award unless the employee's supervisor justifies in writing to the employee the decision not to give the career growth recognition award. The career growth recognition award shall represent a two percent (2%) increase within the employee's assigned pay grade. In no event shall any award increase an employee's compensation above the maximum of the range. Other than the Commission, no agency, department, or institution shall set limits so as to preclude an employee whose performance meets or exceeds management's expectations and performance requirements from receiving a career growth recognition award.

(4b)      An employee whose performance is rated at or above level two of the rating scale and who has not received a suspension without pay or demotion that has not been resolved shall receive a cost‑of‑living increase. Other than the Commission, no agency, department, or institution shall set limits or initiate written disciplinary procedures for the purpose of precluding an eligible employee from receiving a cost‑of‑living adjustment.

(5)        Repealed by Session Laws 1993, c. 388, s. 1.

(5a)      Repealed by Session Laws 1993, c. 388, s. 1.

(6)        The State Personnel Director may rescind any career growth recognition award or performance bonus that does not appear to meet the intent of the provisions of the performance appraisal system and require the originating department, agency, or institution to reconsider or justify the increase.

(7)        An employee who disputes the fairness of his or her performance appraisal or the amount of a performance bonus awarded or who believes that he or she was unfairly denied a career growth recognition award or performance bonus shall first discuss the problem with his or her supervisor. Appeals of the supervisor's decision shall be made only to the grievance committee or internal performance review board of the department, agency, or institution which shall make a recommendation to the head of the department, agency, or institution for final decision, or when consented to by both the agency and the employee, the supervisor's decision may be appealed by following the alternative dispute resolution process adopted by the State Personnel Commission. The State Personnel Director shall help a department, agency, or institution establish an internal performance review board or, if it includes employee members, to use its existing grievance committee to hear performance pay disputes. Notwithstanding G.S. 150B‑2(2) and G.S. 126‑22, 126‑25, and 126‑34, performance pay disputes, including disputes about individual performance appraisals, shall not be considered contested case issues.

(7a)      Each department, agency, and institution shall establish a performance management and pay advisory committee as part of the performance appraisal system. The purpose of the committee is to ensure that salary increases and awards are made in an equitable manner. The committee shall be responsible for reviewing:

a.         Agency salary increase and award policies to determine whether this section and any guidelines promulgated by the State Personnel Commission have been adhered to;

b.         Agency training and education programs to determine whether all employees receive appropriate information; and

c.         Performance appraisal ratings within the department, agency, or institution to determine whether an equitable distribution has been made.

The committee must have a minimum of five members. The head of each department, agency, and institution shall appoint the members of the committee with equal representation of nonsupervisory, supervisory, and management employees. The committee shall elect its own chair.

The performance management and pay advisory committee shall meet at least two times each year. The committee shall submit a written report following each meeting to the head of the department, agency, or institution. The report shall include recommendations for changes and corrections in the administration of the performance management system. The recommendations of the committee shall be advisory only. The head of the department, agency, or institution shall respond to the committee within three months. Copies of the report shall be included in the report to the Office of State Personnel that is required of that agency, department, or institution. Summaries of the report shall be included in the annual reports that are mandated by this subsection.

(8)        The State Personnel Director shall monitor the performance appraisal system and the distribution of salary increases and awards within each department, agency, and institution. Each department, agency, and institution shall submit to the Director annual reports which shall include data on the demographics of performance ratings, the frequency of evaluations, the distribution of salary increases and awards, and the implementation schedule for salary increases and awards. The Director shall analyze the data to ensure that salary increases and awards are distributed fairly within each department, agency, and institution and across all departments, agencies, and institutions of State government and shall report back to each department, agency, and institution on its appraisal and distribution performance.

(9)        The State Personnel Director shall report annually on the Comprehensive Compensation System to the Commission. The report shall evaluate the performance of each department, agency, and institution in the administration of its appraisal system and the distribution of salary increases and awards within each department, agency, and institution and across State government. The report shall include recommendations for improving the performance appraisal system and alleviating inequities. Copies of the report, as adopted by the State Personnel Commission, shall be sent to the Governor, Lieutenant Governor, President Pro Tempore of the Senate, Speaker of the House of Representatives, the standing personnel committees of the House of Representatives and the Senate, and the State Auditor. The State Personnel Director shall recommend to the General Assembly for its approval sanctions to be levied against departments, agencies, and institutions that have deficient performance appraisal systems or that do not link salary increases and awards to employee job performance. These sanctions may include withholding salary increases and awards from the managers and supervisors of individual employing units of departments, agencies, and institutions in which discrepancies exist.

(10)      Repealed by Session Laws 1993, c. 388, s. 1.

(d)        Repealed by Session Laws 1993, c. 388, s. 1.

(e)        The Governor and the General Assembly, subject to availability of funds, shall advance the State's Comprehensive Compensation System by recommending and making annual appropriations to the Comprehensive Compensation System in the following manner:

(1)        The career growth recognition award component shall be funded each year at the level required for full implementation as provided by this section.

(2)        To the extent that expansion funds are available, the Comprehensive Compensation System shall receive an additional appropriation to fund cost‑of‑living adjustments. Any remaining available funds shall next be allocated to provide for performance bonuses. The level of the performance bonus allocation shall not exceed two percent (2%) of the total employee payroll. (1965, c. 640, s. 2; 1975, c. 667, s. 2; 1977, c. 802, s. 40.5; c. 866, s. 6; 1977, 2nd Sess., c. 1213; 1989, c. 796; 1989 (Reg. Sess., 1990), c. 1025, s. 1; c. 1028; 1991, c. 689, s. 187(b)‑(e); 1993, c. 388, s. 1; 1995, c. 141, s. 6; c. 509, s. 67; 1998‑212, s. 28.16B(a).)



§ 126-7.1. Posting requirement; State employees receive priority consideration; reduction-in-force rights; Work First hiring.

§ 126‑7.1.  Posting requirement; State employees receive priority consideration; reduction‑in‑force rights; Work First hiring.

(a)        All vacancies for which any State agency, department, or institution openly recruit shall be posted within at least the following:

(1)        The personnel office of the agency, department, or institution having the vacancy; and

(2)        The particular work unit of the agency, department, or institution having the vacancy

in a location readily accessible to employees. If the decision is made, initially or at any time while the vacancy remains open, to receive applicants from outside the recruiting agency, department, or institution, the vacancy shall be listed with the Office of State Personnel for the purpose of informing current State employees of such vacancy. The State agency, department, or institution may not receive approval from the Office of State Personnel to fill a job vacancy if the agency, department, or institution cannot prove to the satisfaction of the Office of State Personnel that it complied with these posting requirements. The agency, department, or institution which hires any person in violation of these posting requirements shall pay such person when employment is discontinued as a result of such violation for the work performed during the period of time between his initial employment and separation.

(a1)      State employees to be affected by a reduction in force shall be notified of the reduction in force as soon as practicable, and in any event, no less than 30 days prior to the effective date of the reduction in force.

(a2)      The State Personnel Commission shall adopt rules to provide that priority consideration for State employees separated from State employment as the result of reductions in force is to enable a State employee's return to career service at a salary grade and salary rate equal to that held in the most recent position. The State Personnel Commission shall provide that a State employee who:

(1)        Accepts a position at the same salary grade shall be paid at the same salary rate as the employee's previous position.

(2)        Accepts a position at a lower salary grade than the employee's previous position shall be paid at the same rate as the previous position unless the salary rate exceeds the maximum of the new salary grade. When the salary rate exceeds the maximum of the salary grade, the employee's new salary rate shall be reduced to the maximum of the new salary grade.

(b)        Subsection (a) of this section does not apply to vacancies which must be filled immediately to prevent work stoppage or the protection of the public health, safety, or security.

(c)        If a State employee subject to this section:

(1)        Applies for another position of State employment that would constitute a promotion and;

(2)        Has substantially equal qualifications as an applicant who is not a State employee

then the State employee shall receive priority consideration over the applicant who is not a State employee. This priority consideration shall not apply when the only applicants considered for the vacancy are current State employees.

(c1)      If a State employee who has been separated due to reduction in force or who has been given notice of imminent separation due to reduction in force:

(1)        Applies for another position of State employment equal to or lower in salary grade than the position held by the employee at the time of notification or separation; and

(2)        Is determined qualified for that position

then within all State agencies, the State employee shall receive priority consideration over all other applicants but shall receive equal consideration with other applicants who are current State employees not affected by the reduction in force. This priority shall remain in effect for a period of 12 months from the date the employee receives notification of separation by reduction in force. State employees separated due to reduction in force shall receive higher priority than other applicants with employment or reemployment priorities, except that the reemployment priority created by G.S. 126‑5(e)(1) shall be considered as equal. The reduction‑in‑force priority created by this subsection shall be administered in accordance with rules promulgated by the State Personnel Commission.

(c2)      If the applicants for reemployment for a position include current State employees, a State employee with more than 10 years of service shall receive priority consideration over a State employee having less than 10 years of service in the same or related position classification. This reemployment priority shall be given by all State departments, agencies, and institutions with regard to positions subject to this Chapter.

(d)        "Qualifications" within the meaning of subsection (c) of this section shall consist of:

(1)        Training or education;

(2)        Years of experience; and

(3)        Other skills, knowledge, and abilities that bear a reasonable functional relationship to the abilities and skills required in the job vacancy applied for.

(e)        Each State agency, department, and institution is encouraged to hire into State government employment qualified applicants who are current or former Work First Program participants.

(f)         Each State agency, department, institution, university, community college, and local education agency shall verify, in accordance with the Basic Pilot Program administered by the United States Department of Homeland Security pursuant to 8 U.S.C. § 1101, et seq, each individual's legal status or authorization to work in the United States after hiring the individual as an employee to work in the United States. (1987, c. 689, s. 2; 1991, c. 65, s. 4; c. 474, s. 1; 1995, c. 141, s. 9; c. 507, s. 7.20(a); 1997‑443, s. 12.7(d); 2006‑259, s. 23.1(a).)



§ 126-7.2. Time limit for appeals of applicants and noncareer State employees.

§ 126‑7.2.  Time limit for appeals of applicants and noncareer State employees.

Any applicant or employee that has not attained career status, appealing any decision or action shall file a petition for contested case hearing with the Office of Administrative Hearings as provided in G.S. 150B‑23(a) no later than 30 days after receipt of notice of the decision or action which triggers the right of appeal. (1995, c. 141, s. 10.)



§ 126-8. Minimum leave granted State employees.

§ 126‑8.  Minimum leave granted State employees.

The amount of vacation leave granted to each full‑time State employee subject to the provisions of this Chapter shall be determined in accordance with a graduated scale established by the State Personnel Commission which shall allow the equivalent rate of not less than two weeks' vacation per calendar year, prorated monthly, cumulative to at least 30 days.  On December 31 of each year, any State employee who has vacation leave in excess of the allowed accumulation shall have that leave converted to sick leave.  Sick leave allowed as needed to such State employees shall be at a rate not less than 10 days for each calendar year, cumulative from year to year.  Notwithstanding any other provisions of this section, no full‑time State employee subject to the provisions of Chapter 126, as the same appears in the Cumulative Supplement to Volume 3B of the General Statutes, on May 23, 1973, shall be allowed less than the equivalent of three weeks' vacation per calendar year, cumulative to at least 30 days. (1965, c. 640, s. 2; 1973, c. 697, ss. 1, 2; 1975, c. 667, s. 2; 1993, c. 321, s. 73(f); c. 561, s. 18(a).)



§ 126-8.1. Paid leave for certain athletic competition.

§ 126‑8.1.  Paid leave for certain athletic competition.

(a)        As used in this section, the term "United States team" includes any group leader, coach, official, trainer, or athlete who is a member of an official United States delegation in Pan American, Olympic or international athletic competition.

(b)        Any State employee or public school employee paid by State funds who has been chosen to be a member of a United States team for Pan American, Olympic or international competition shall be granted paid leave, in addition to annual and sick leave that person is otherwise entitled to, for the sole purpose of training for and competing in that competition. The paid leave shall be for the period of the official training camp and competition or 30 days a year, whichever is less.

(c)        The Department of Administration may adopt such rules and regulations as are reasonable and necessary to carry out the provisions of this section, with the approval of the Governor. (1979, c. 708; 1983, c. 717, s. 42; 1985, (Reg. Sess., 1986), c. 955, ss. 44, 45; 2006‑203, s. 69.)



§ 126-8.2. Replacement of law-enforcement officer on final sick leave.

§ 126‑8.2.  Replacement of law‑enforcement officer on final sick leave.

When a sworn law‑enforcement officer employed by the State is on sick leave, and the head of the department employing the officer has obtained a certification from a physician that the officer will not recover and return to duty, a replacement for the officer may be hired even though the resulting number of employees in the department exceeds the number for which an appropriation was made in the Current Operations Appropriations Act, if sufficient funds are available from appropriations to the department for salaries to pay the salary of both the new employee and the officer on sick leave until the officer's accumulated leave is exhausted or his employment is terminated. (1983 (Reg. Sess., 1984), c. 1034, s. 105.)



§ 126-8.3. Voluntary shared leave.

§ 126‑8.3.  Voluntary shared leave.

The State Personnel Commission, in cooperation with the State Board of Community Colleges and the State Board of Education, shall adopt rules and policies to allow any employee at a State agency to share leave voluntarily with an immediate family member who is an employee of a State agency, community college, or public school; and with a coworker's immediate family member who is an employee of a State agency, community college, or public school. For the purposes of this section, the term "immediate family member" means a spouse, parent, child, brother, sister, grandparent, or grandchild. The term includes the step, half, and in‑law relationships. The term "coworker" means that the employee donating the leave is employed by the same agency, department, institution, university, local school administrative unit, or community college as the employee whose immediate family member is receiving the leave. (1999‑170, s. 1; 2003‑9, s. 1; 2003‑284, s. 30.14A(a).)



§ 126-8.4. (See note on condition precedent) No sick leave taken for absences by State employees resulting from adverse reactions to vaccination.

§ 126‑8.4.  (See note on condition precedent) No sick leave taken for absences by State employees resulting from adverse reactions to vaccination.

(a)        Absence from work by an employee shall not count against the employee's sick leave, and the employee's salary shall continue during the absence when the employee receives in employment vaccination against smallpox incident to the Administration of Smallpox Countermeasures by Health Professionals, section 304 of the Homeland Security Act, Pub. L. No. 107‑296 (Nov. 25, 2002) (to be codified at 42 U.S.C. § 233(p)) and the absence is due to the employee having an adverse medical reaction resulting from the vaccination. The provisions of this subsection shall apply for a maximum of 480 employment hours. The employing department, agency, institution, or entity may require the employee to obtain certification from a health care provider justifying the need for leave after the first 24 hours of leave taken pursuant to this subsection.

(b)        Absence from work by an employee shall not count against the employee's sick leave, and the employee's salary shall continue during the absence when the employee is permanently or temporarily living in the home of a person who receives in employment vaccination against smallpox incident to the Administration of Smallpox Countermeasures by Health Professionals, section 304 of the Homeland Security Act, Pub. L. No. 107‑296 (Nov. 25, 2002) (to be codified at 42 U.S.C. § 233(p)) and the absence is due to (i) the employee having an adverse medical reaction resulting from exposure to the vaccinated person, or (ii) the need to care for the vaccinated person who has an adverse medical reaction resulting from the vaccination. The provisions of this subsection shall apply for a maximum of 480 employment hours. The employing department, agency, institution, or entity may require the employee to obtain certification from a health care provider justifying the need for leave after the first 24 hours of leave taken pursuant to this subsection.

(c)        Notwithstanding any other provisions of this Chapter, this section applies to all State employees. (2003‑169, s. 4.)



§ 126-8.5. Discontinued service retirement allowance and severance wages for certain State employees.

§ 126‑8.5.  Discontinued service retirement allowance and severance wages for certain State employees.

(a)        When the Director of the Budget determines that the closing of a State institution or a reduction in force will accomplish economies in the State Budget, he shall pay either a discontinued service retirement allowance or severance wages to any affected State employee, provided reemployment is not available. As used in this section, "economies in the State Budget" means economies resulting from elimination of a job and its responsibilities or from a lack of funds to support the job. In determining whether to pay a discontinued service retirement allowance or severance wages, the Director of the Budget shall consider the recommendation of the department head involved and any recommendation of the State Personnel Director. Severance wages shall not be paid to an employee who chooses a discontinued service retirement. Severance wages shall not be subject to employer or employee retirement contributions. Severance wages shall be paid according to the policies adopted by the State Personnel Commission.

Notwithstanding any other provisions of the State's retirement laws, any employee of the State who is a member of the Teachers' and State Employees' Retirement System or the Law‑Enforcement Officers' Retirement System and who has his job involuntarily terminated as a result of economies in the State Budget may be entitled to a discontinued service retirement allowance, subject to the approval of the employing agency and the availability of agency funds. An unreduced discontinued service retirement allowance, not otherwise allowed, may be approved for employees with 20 or more years of creditable retirement service who are at least 55 years of age; or a discontinued service retirement allowance, not otherwise allowed, may be approved for employees with 20 or more years of creditable retirement service who are at least 50 years of age, reduced by one‑fourth of one percent (¼ of 1%) for each month that retirement precedes his fifty‑fifth birthday. In cases where a discontinued service retirement allowance is approved, the employing agency shall make a lump sum payment to the Administrator of the State Retirement Systems equal to the actuarial present value of the additional liabilities imposed upon the System, to be determined by the System's consulting actuary, as a result of the discontinued service retirement, plus an administrative fee to be determined by the Administrator.

The salary used to determine severance wages under this section is the last annual salary except that if the employee was promoted within the previous 12 months, the last annual salary is that annual salary prior to the promotion. If the annual salary prior to the promotion is used, it shall be adjusted to account for any across‑the‑board legislative salary increases. Excluded from any calculation are any benefits such as, but not limited to, overtime pay, shift pay, holiday premium, or longevity pay.

(b)        Any employee separated from State government and paid severance wages under this section shall not be employed under a contractual arrangement by any State agency, other than the constituent institutions of The University of North Carolina and the constituent institutions of the North Carolina Community College System, until 12 months have elapsed since the separation. This subsection does not affect any reduction in force rights that the employee may have. (1979, c. 838, s. 22; 1983, c. 761, s. 225; c. 923, s. 217(R); 1983 (Reg. Sess., 1984), c. 1034, s. 251; 1985 (Reg. Sess., 1986), c. 981, s. 1; c. 1024, s. 20; 1987, c. 177, s. 2; 1989 (Reg. Sess., 1990), c. 1066, s. 36(a); 1998‑212, s. 28.28(a); 2006‑203, s. 6.)



§ 126-9. County or municipal employees may be made subject to rules adopted by local governing body.

Article 3.

Local Discretion as to Local Government Employees.

§ 126‑9.  County or municipal employees may be made subject to rules adopted by local governing body.

(a)        When a board of county commissioners adopts rules and regulations governing annual leave, sick leave, hours of work, holidays, and the administration of the pay plan for county employees generally and the county rules and regulations are filed with the State Personnel Director, the county rules will supersede the rules adopted by the State Personnel Commission as to the county employees otherwise subject to the provisions of this Chapter.

(b)        No county employees otherwise subject to the provisions of this Chapter may be paid a salary less than the minimum nor more than the maximum of the applicable salary range adopted in accordance with this Chapter without approval of the State Personnel Commission. Provided, however, that subject to the approval of the State Personnel Commission, a board of county commissioners may adjust the salary ranges applicable to employees who are otherwise subject to the provisions of this Chapter, in order to cause the level of pay to conform to local financial ability and fiscal policy. The State Personnel Commission shall adopt policies and regulations to ensure that significant relationships within the schedule of salary ranges are maintained.

(c)        When two or more counties are combined into a district for the  performance of an activity whose employees are subject to the provisions of this Chapter, the boards of county commissioners of the counties may jointly exercise the authority hereinabove granted in subsections (a) and (b) of this section.

(d)        When a municipality is performing an activity by or through employees which are subject to the provisions of this Chapter, the governing body of the municipality may exercise the authority hereinabove granted in subsections (a) and (b) of this section. (1965, c. 640, s. 2; 1975, c. 667, s. 2.)



§ 126-10. Personnel services to local governmental units.

§ 126‑10.  Personnel services to local governmental units.

The State Personnel Commission may make the services and facilities of the Office of State Personnel available upon request to the political subdivisions of the State. The State Personnel Commission may establish reasonable charges for the service and facilities so provided, and all funds so derived shall be deposited in the State treasury to the credit of the general fund. (1965, c. 640, s. 2; 1975, c. 667, ss. 2, 12.)



§ 126-11. Local personnel system may be established; approval and monitoring; rules and regulations.

§ 126‑11.  Local personnel system may be established; approval and monitoring; rules and regulations.

(a)        The board of county commissioners of any county may establish and maintain a personnel system for all employees of the county subject to its jurisdiction, which system and any substantial changes to the system, shall be approved by the State Personnel Commission as substantially equivalent to the standards established under this Chapter for employees of local departments of social services, local health departments, and area mental health programs, local emergency management programs.  If approved by the State Personnel Commission, the employees covered by the county system shall be exempt from all provisions of this Chapter except Article 6.

(a1)      With approval of each of the boards of commissioners of the county or counties which comprise the area mental health authority, the area mental health authority may establish and maintain a personnel system for all employees of the area mental health authority, which system and any substantial changes to the system, shall be equivalent to the standards established under this Chapter for employees of area mental health authorities.  If approved by the State Personnel Commission, the employees covered by the area mental health authority system shall be exempt from all provisions of this Chapter except Article 6.

(b)        A board of county commissioners may petition the State Personnel Commission to determine whether any portion of its total personnel system meets the requirements in (a) above.  Upon such determination, county employees shall be exempt from the provisions of this Chapter relating to the approved portions of the county personnel system.

(b1)      The board of an area mental health authority, with the approval of each of the boards of commissioners of the county or counties which comprise the area mental health authority, may petition the State Personnel Commission to determine whether any portion of its total personnel system meets the requirements in subsection (a1) above.  Upon such determination, area mental health authority employees shall be exempt from the provisions of this Chapter relating to the approved portions of the area mental health authority personnel system except as provided in G.S. 122C‑121.

(c)        The Office of State Personnel shall monitor at least annually county or area mental health authority personnel systems approved under this section in order to ensure compliance.

(d)        In order to define "substantially equivalent," the State Personnel Commission is authorized to promulgate rules and regulations to implement the federal merit system standards and these regulations at a minimum shall include: recruitment and selection of employees; position classification; pay administration; training; employee relations; equal employment opportunity; and records and reports. (1965, c. 640, s. 2; 1975, c. 667, s. 2; 1983, c. 674, s. 1; 1991, c. 65, s. 5; c. 564.)



§ 126-12. Governor and Council of State to determine competitive service.

Article 4.

Competitive Service.

§ 126‑12.  Governor and Council of State to determine competitive service.

The Governor, with the approval of the Council of State, shall from time to time determine for which, if any of the positions subject to the provisions of Article 1 of this Chapter, appointments and promotions shall be based on a competitive system of selection. (1965, c. 640, s. 2.)



§ 126-13. Appropriate political activity of State employees defined.

Article 5.

Political Activity of Employees.

§ 126‑13.  Appropriate political activity of State employees defined.

(a)        As an individual, each State employee retains all the rights and obligations of citizenship provided in the Constitution and laws of the State of North Carolina and the Constitution and laws of the United States of America; however, no State employee subject to the Personnel Act or temporary State employee shall:

(1)        Take any active part in managing a campaign, or campaign for political office or otherwise engage in political activity while on duty or within any period of time during which he is expected to perform services for which he receives compensation from the State;

(2)        Otherwise use the authority of his position, or utilize State funds, supplies or vehicles to secure support for or oppose any candidate, party, or issue in an election involving candidates for office or party nominations, or affect the results thereof.

(b)        No head of any State department, agency, or institution or other State employee exercising supervisory authority shall make, issue, or enforce any rule or policy the effect of which is to interfere with the right of any State employee as an individual to engage in political activity while not on duty or at times during which he is not performing services for which he receives compensation from the State.  A State employee who is or may be expected to perform his duties on a twenty‑four hour per day basis shall not be prevented from engaging in political activity except during regularly scheduled working hours or at other times when he is actually performing the duties of his office.  The willful violation of this subdivision shall be a Class 1 misdemeanor. (1967, c. 821, s. 1; 1985, c. 469, s. 1, c. 617, s. 5; 1993, c. 539, s. 930; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 126-14. Promise or threat to obtain political contribution or support.

§ 126‑14.  Promise or threat to obtain political contribution or support.

(a)        It is unlawful for a State employee or a person appointed to State office, other than elective office or office on a board, commission, committee, or council whose function is advisory only, whether or not subject to the Personnel Act, to coerce:

(1)        a State employee subject to the Personnel Act,

(2)        a probationary State employee,

(3)        a temporary State employee, or

(4)        an applicant for a position subject to the Personnel Act

to support or contribute to a political candidate, political committee as defined in G.S. 163‑278.6, or political party or to change the party designation of his voter registration by threatening that change in employment status or discipline or preferential personnel treatment will occur with regard to a person listed in subdivisions (1) through (4).

(b)        Any person violating this section shall be guilty of a Class 2 misdemeanor.

(c)        A State employee subject to the Personnel Act, probationary State employee, or temporary State employee who without probable cause falsely accuses a State employee or a person appointed to State office of violating this section shall be subject to discipline or change in employment status in accordance with the provisions of G.S. 126‑35, 126‑37, and 126‑38 and may, as otherwise provided by law, be subject to criminal penalties for perjury or civil liability for libel, slander, or malicious prosecution. (1967, c. 821, s. 1; 1985, c. 469, s. 2; 1991, c. 505, s. 1; 1993, c. 539, s. 931; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 126-14.1. Threat to obtain political contribution or support.

§ 126‑14.1.  Threat to obtain political contribution or support.

(a)        It is unlawful for any person to coerce:

(1)        a State employee subject to the Personnel Act,

(2)        a probationary State employee,

(3)        a temporary State employee, or

(4)        an applicant for a position subject to the Personnel Act

to support or contribute to a political candidate, political committee as defined in G.S. 163‑278.6, or political party or to change the party designation of his voter registration by explicitly threatening that change in employment status or discipline or preferential personnel treatment will occur with regard to any person listed in subdivisions (1) through (3) of this subsection.

(b)        Any person violating this section shall be guilty of a Class 2 misdemeanor.

(c)        A State employee subject to the Personnel Act, probationary State employee, or temporary State employee, who without probable cause falsely accuses a person of violating this section shall be subject to discipline or change in employment status in accordance with the provisions of G.S. 126‑35, 126‑37, and 126‑38 and may, as otherwise provided by law, be subject to criminal penalties for perjury or civil liability for libel, slander, or malicious prosecution. (1985, c. 469, s. 3; 1991, c. 505, s. 2; 1993, c. 539, s. 932; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 126-14.2. Political hirings limited.

§ 126‑14.2.  Political hirings limited.

(a)        It is the policy of this State that State departments, agencies, and institutions select from the pool of the most qualified persons for State government employment based upon job‑related qualifications of applicants for employment using fair and valid selection criteria.

(b)        All State departments, agencies, and institutions shall select from the pool of the most qualified persons for State government employment without regard to political affiliation or political influence. For the purposes of this section, the "most qualified persons" shall mean each of the State employees or applicants for initial State employment who:

(1)        Have timely applied for a position in State government;

(2)        Have the essential qualifications for that position; and

(3)        Are determined to be substantially more qualified as compared to other applicants for the position, after applying fair and valid job selection criteria, in accordance with G.S. 126‑5(e), G.S. 126‑7.1, Articles 6 and 13 of this Chapter, and State personnel policies approved by the State Personnel Commission.

(c)        It is a violation of this section giving rise to the remedies set forth in G.S. 126‑14.4 if:

(1)        The complaining State employee or applicant for initial State employment timely applied for the State government position in question;

(2)        The complaining State employee or applicant for initial State employment was not hired into the position;

(3)        The complaining State employee or applicant for initial State employment was among the most qualified persons applying for the position as defined in this Chapter;

(4)        The successful applicant for the position was not among the most qualified persons applying for the position; and

(5)        The hiring decision was based upon political affiliation or political influence.

(d)        The provisions of this section shall not apply to positions exempt from this Chapter, except that this section does apply to exempt managerial positions as defined by G.S. 126‑5(b)(2). (1997‑520, s. 1.)



§ 126-14.3. Open and fair competition.

§ 126‑14.3.  Open and fair competition.

The State Personnel Commission shall adopt rules or policies to:

(1)        Assure recruitment, selection, and hiring procedures that encourage open and fair competition for positions in State government employment and that encourage the hiring of a diverse State government workforce.

(2)        Assure the proper and thorough advertisement of job openings in State government employment and lengthen, as appropriate, the period for submitting applications for State government employment.

(3)        Require that a closing date shall be posted for each job opening, unless an exception for critical classifications has been approved by the State Personnel Commission.

(4)        Require that timely written notice shall be provided to each unsuccessful applicant for State employment who is in the pool of the most qualified applicants for a position, as defined by G.S. 126‑14.2(b).

(5)        Assure that State departments, agencies, and institutions follow similar selection processes when hiring State employees in accordance with this Chapter.

(6)        Assure that State supervisory and management personnel, and personnel professionals, receive adequate training and continuing education to carry out the State's policy of hiring from among the most qualified persons.

(7)        Establish a monitoring system to measure the effectiveness of State agency personnel procedures to promote fairness and reduce adverse impact on all demographic groups in the State government workforce.

(8)        Otherwise implement the State's policy of nonpolitical hiring practices in accordance with this Chapter. (1997‑520, s. 1.)



§ 126-14.4. Remedies.

§ 126‑14.4.  Remedies.

(a)        A State employee or applicant for initial State employment who has reason to believe that he or she was among the pool of the most qualified persons for a position in State government employment and was denied employment or promotion in violation of G.S. 126‑14.2 because of political affiliation or political influence may complain directly through the Civil Rights Division of the Office of Administrative Hearings, which shall be responsible for making an initial determination of whether there is probable cause to believe that there has been a violation of G.S. 126‑14.2.

The complaining State employee or applicant shall file a complaint with the Civil Rights Division of the Office of Administrative Hearings within 30 days after the complainant receives written notice that the position in question has been filled.

The Civil Rights Division of the Office of Administrative Hearings shall promptly make appropriate formal and informal inquiries in its investigatory, fact‑finding role and may consider any matter, document, or statement deemed pertinent to the initial determination, including telephone conversations, in determining if there is probable cause to believe there has been a violation of G.S. 126‑14.2. The Civil Rights Division may apply to an administrative law judge in the Office of Administrative Hearings for the issuance of oaths and subpoenas under G.S. 7A‑756. The investigation and fact‑finding phase of the complaint shall be completed by the Civil Rights Division within 30 days.

(b)        The Civil Rights Division of the Office of Administrative Hearings shall notify the person alleged to have been hired in violation of G.S. 126‑14.2 of the appeal, and the person may present any information to the Civil Rights Division that is pertinent to the initial determination of probable cause. The person alleged to have been hired in violation of G.S. 126‑14.2 shall be notified of the results of the initial determination and shall have a right to intervene in any administrative proceedings pursuant to G.S. 150B‑23(d).

(c)        Upon an initial determination that there is probable cause to believe there has been a violation of G.S. 126‑14.2, the complainant may file within 15 days a petition for a contested case pursuant to G.S. 126‑34.1 and Article 3 of Chapter 150B of the General Statutes.

(d)        An initial determination by the Civil Rights Division that there is not probable cause to believe there has been a violation of G.S. 126‑14.2 shall be conclusive of any rights under that section but shall not be admissible or binding in any separate or subsequent civil action or proceeding.

(e)        Within 90 days after the filing of a contested case petition, the administrative law judge shall issue a recommended decision to the State Personnel Commission which shall include findings of fact and conclusions of law and, if the administrative law judge has found a violation of G.S. 126‑14.2, an appropriate recommended remedy.

(f)         Within 60 days of receipt of the official record by the Office of Administrative Hearings, the State Personnel Commission shall make a final written decision as to whether there has been a violation of G.S. 126‑14.2. In any case where a violation is found, the State Personnel Commission shall take suitable action to correct the violation, which may include:

(1)        Directing the State agency, department, or institution to declare the position vacant, and to hire from among the most qualified State employees or applicants for initial State employment who had applied for the position, or

(2)        Requiring that the vacancy be posted pursuant to this Chapter.

(g)        A career State employee with:

(1)        Less than 10 years of service who was placed in an exempt managerial position, as defined by G.S. 126‑5(b)(2), shall be given priority consideration for a position at the same salary grade equal to that held in the most recent position before being placed in the exempt managerial position if he or she has to vacate because of violation of G.S. 126‑14.2.

(2)        10 or more years of service who was placed in an exempt managerial position, as defined by G.S. 126‑5(b)(2), shall be placed in a comparable position at the same grade and salary equal to that held in the most recent position before being placed in the exempt managerial position if he or she had to vacate because of violation of G.S. 126‑14.2. (1997‑520, s. 2; 2006‑264, s. 12.)



§ 126-15. Disciplinary action for violation of Article.

§ 126‑15.  Disciplinary action for violation of Article.

Failure to comply with this Article is grounds for disciplinary action which, in case of deliberate or repeated violation, may include dismissal or removal from office. (1967, c. 821, s. 1.)



§ 126-15.1. Probationary State employee defined.

§ 126‑15.1.  Probationary State employee defined.

As used in this Article, "probationary State employee" means a State employee who is exempt from the Personnel Act only because he has not been continuously employed by the State for the period required by G.S. 126‑1.1. (1985, c. 469, s. 4; 1987, c. 282, s. 19; 2006‑264, s. 13.)



§ 126-16. Equal opportunity for employment and compensation by State departments and agencies and local political subdivisions.

Article 6.

Equal Employment and Compensation Opportunity; Assisting in Obtaining State Employment.

§ 126‑16.  Equal opportunity for employment and compensation by State departments and agencies and local political subdivisions.

All State departments and agencies and all local political subdivisions of North Carolina shall give equal opportunity for employment and compensation, without regard to race, religion, color, creed, national origin, sex, age, or handicapping condition as defined in G.S. 168A‑3 to all persons otherwise qualified, except where specific age, sex or physical requirements constitute bona fide occupational qualifications necessary to proper and efficient administration.  This section with respect to equal opportunity as to age shall be limited to individuals who are at least 40 years of age. (1971, c. 823; 1975, c. 158; 1977, c. 866, s. 7; 1979, c. 862, s. 3; 1983 (Reg. Sess., 1984), c. 1116, s. 111; 1985, c. 571, s. 2; 1991, c. 65, s. 6.)



§ 126-16.1. Equal employment opportunity training.

§ 126‑16.1.  Equal employment opportunity training.

Each State agency, each State department, and The University of North Carolina shall:

(1)        Enroll each newly appointed supervisor or manager within one year of appointment in the Equal Employment Opportunity Institute operated by the Division of Equal Opportunity Services of the Office of State Personnel.  Current managers and supervisors are encouraged to enroll/participate in the Institute.

(2)        Be responsible for providing supplies and resource materials for managers and supervisors who are enrolled from that department, agency or university. (1991, c. 416, s. 1.)



§ 126-17. Retaliation by State departments and agencies and local political subdivisions.

§ 126‑17.  Retaliation by State departments and agencies and local political subdivisions.

No State department, agency, or local political subdivision of North Carolina shall retaliate against an employee for protesting alleged violations of G.S. 126‑16. (1977, c. 866, s. 8.)



§ 126-18. Compensation for assisting person in obtaining State employment barred; exception.

§ 126‑18.  Compensation for assisting person in obtaining State employment barred; exception.

It shall be unlawful for any person, firm or corporation to collect, accept or receive any compensation, consideration or thing of value for obtaining on behalf of any other person, or aiding or assisting any other person in obtaining employment with the State of North Carolina; provided, however, any person, firm, or corporation that is duly licensed and supervised by the North Carolina Department of Labor as a private employment service acting in the normal course of business, may collect such regular and customary fees for services rendered pursuant to a written contract when such fees are paid by someone other than the State of North Carolina; however, any person, firm, or corporation collecting fees for this service must have been licensed by the North Carolina Department of Labor for a period of not less than one year.

Any person, firm or corporation collecting fees for this service must make a monthly report to the Department of Labor listing the name of the person, firm or corporation collecting fees and the person for whom a job was found, the nature and purpose of the job obtained, and the fee collected by the person, firm or corporation collecting the fee.  Violation of this section shall constitute a Class 1 misdemeanor. (1977, c. 397, s. 1; 1993, c. 539, s. 933; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 126-19. Equal employment opportunity plans; reports; maintenance of services by State Personnel Director.

§ 126‑19.  Equal employment opportunity plans; reports; maintenance of services by State Personnel Director.

(a) Each member of the Council of State under G.S. 143A‑11, each of the principal departments enumerated in G.S. 143B‑6, The University of North Carolina, the judicial branch, and the legislative branch, shall develop and submit an Equal Employment Opportunity plan which shall include goals and programs that provide positive measures to assure equitable and fair representation of North Carolina's citizens. The plans developed by the judicial branch and by the Legislative Services Office on behalf of the legislative branch shall be submitted to the General Assembly  on or before June 1 of each year. All other such plans shall be submitted to the State Personnel Director for review and approval on or before March 1, of each year.

(b)        The State Personnel Commission shall submit a report to the General Assembly concerning the status of Equal Employment Opportunity plans and programs for all State departments, agencies, [and] universities, which are required by this Chapter to report to the State Personnel Director, on or before June 1 of each year. If any plan has been disapproved, the report shall contain reasons for disapproval. The status report submitted to the General Assembly by the State Personnel Director and the plans submitted to the General Assembly by the judicial branch and the Legislative Services Office on behalf of the legislative branch shall contain the total number of persons employed in each job category, the race, sex, salary, and other demographics relative to persons hired and promoted during the reporting period, analysis of the data, and an indication as to which goals were achieved.

(c)        The State Personnel Director shall at least maintain current services of Equal Employment Opportunity technical assistance, training, oversight, monitoring, evaluation, support programs, and reporting to assure that State government's work force at all occupational levels reflect North Carolina's population. To the extent reasonably possible, these services shall be provided by qualified personnel who have continuous experience in the field of Equal Employment Opportunity and affirmative action and who are sensitive to circumstances and experiences of individuals from diverse backgrounds and cultures, and recognize that efficient and effective government requires the talents, skills, and abilities of all available human resources. (1991 (Reg. Sess., 1992) c. 919, ss. 2‑4.)



§ 126-20. Reserved for future codification purposes.

§ 126‑20.  Reserved for future codification purposes.



§ 126-21. Reserved for future codification purposes.

§ 126‑21.  Reserved for future codification purposes.



§ 126-22. Personnel files not subject to inspection under § 132-6.

Article 7.

The Privacy of State Employee Personnel Records.

§ 126‑22.  Personnel files not subject to inspection under § 132‑6.

(a)        Except as provided in G.S. 126‑23 and G.S. 126‑24,  personnel files of State employees shall not be subject to inspection and examination as authorized by G.S. 132‑6.

(b)        For purposes of this Article the following definitions apply:

(1)        "Employee" means any current State employee, former State employee, or applicant for State employment.

(2)        "Employer" means any State department, university, division, bureau, commission, council, or other agency subject to Article 7 of this Chapter.

(3)        "Personnel file" means any employment‑related or personal information gathered by an employer, the Retirement Systems Division of the Department of State Treasurer, or by the Office of State Personnel. Employment‑related information contained in a personnel file includes information related to an individual's application, selection, promotion, demotion, transfer, leave, salary, contract for employment, benefits, suspension, performance evaluation, disciplinary actions, and termination. Personal information contained in a personnel file includes an individual's home address, social security number, medical history, personal financial data, marital status, dependents, and beneficiaries.

(4)        "Record" means the personnel information that each employer is required to maintain in accordance with G.S. 126‑23.

(c)        Personnel files of former State employees who have been separated from State employment for 10 or more years may be open to inspection and examination except for papers and documents relating to demotions and to disciplinary actions resulting in the dismissal of the employee and personnel files maintained by the Retirement Systems Division of the Department of State Treasurer.

(d)        Notwithstanding any provision of this section to the contrary, the Retirement Systems Division of the Department of State Treasurer may disclose the name and mailing address of former State employees to domiciled, nonprofit organizations representing 10,000 or more retired State government, local government, or public school employees.  (1975, c. 257, s. 1; 1977, c. 866, s. 9; 2007‑508, s. 4.5; 2008‑194, s. 11(a).)



§ 126-23. Certain records to be kept by State agencies open to inspection.

§ 126‑23.  Certain records to be kept by State agencies open to inspection.

Each department, agency, institution, commission and bureau of the State shall maintain a record of each of its employees, showing the following information with respect to each such employee: name, age, date of original employment or appointment to the State service, the terms of any contract by which the employee is employed whether written or oral, past and current, to the extent that the agency has the written contract or a record of the oral contract in its possession, current position, title, current salary, date and amount of most recent increase or decrease in salary, date of most recent promotion, demotion, transfer, suspension, separation, or other change in position classification, and the office or station to which the employee is currently assigned. For the purposes of this section, the term "salary" includes pay, benefits, incentives, bonuses, and deferred and all other forms of compensation paid by the employing entity. Subject only to rules and regulations for the safekeeping of the records, adopted by the State Personnel Commission, every person having custody of such records shall permit them to be inspected and examined and copies thereof made by any person during regular business hours. Any person who is denied access to any such record for the purpose of inspecting, examining or copying the same shall have a right to compel compliance with the provisions of this section by application to a court of competent jurisdiction for a writ of mandamus or other appropriate relief. (1975, c. 257, s. 1; c. 667, s. 2; 2007‑508, s. 4.)



§ 126-24. Confidential information in personnel files; access to such information.

§ 126‑24.  Confidential information in personnel files; access to such information.

All other information contained in a personnel file is confidential and shall not be open for inspection and examination except to the following persons:

(1)        The employee, applicant for employment, former employee, or his properly authorized agent, who may examine his own personnel file in its entirety except for (i) letters of reference solicited prior to employment, or (ii) information concerning a medical disability, mental or physical, that a prudent physician would not divulge to a patient. An employee's medical record may be disclosed to a licensed physician designated in writing by the employee;

(2)        The supervisor of the employee;

(3)        Members of the General Assembly who may inspect and examine personnel records under the authority of G.S. 120‑19;

(4)        A party by authority of a proper court order may inspect and  examine a particular confidential portion of a State employee's personnel file; and

(5)        An official of an agency of the federal government, State government or any political subdivision thereof. Such an official may inspect any personnel records when such inspection is deemed by the department head of the employee whose record is to be inspected or, in the case of an applicant for employment or a former employee, by the department head of the agency in which the record is maintained as necessary and essential to the pursuance of a proper function of said agency; provided, however, that such information shall not be divulged for purposes of assisting in a criminal prosecution, nor for purposes of assisting in a tax investigation.

Notwithstanding any other provision of this Chapter, any department head may, in his discretion, inform any person or corporation of any promotion, demotion, suspension, reinstatement, transfer, separation, dismissal, employment or nonemployment of any applicant, employee or former employee employed by or assigned to his department or whose personnel file is maintained in his department and the reasons therefor and may allow the personnel file of such person or any portion thereof to be inspected and examined by any person or corporation when such department head shall determine that the release of such information or the inspection and examination of such file or portion thereof is essential to maintaining the integrity of such department or to maintaining the level or quality of services provided by such department; provided that prior to releasing such information or making such file or portion thereof available as provided herein, such department head shall prepare a memorandum setting forth the circumstances which the department head deems to require such disclosure and the information to be disclosed. The memorandum shall be retained in the files of said department head and shall be a public record. (1975, c. 257, s. 1; 1977, c. 866, s. 10; 1977, 2nd Sess., c. 1207.)



§ 126-25. Remedies of employee objecting to material in file.

§ 126‑25.  Remedies of employee objecting to material in file.

An employee, former employee or applicant for employment who objects to material in his file may place in his file a statement relating to the material he considers to be inaccurate or misleading. An employee, former employee or applicant for employment who objects to material in his file because he considers it inaccurate or misleading may seek the removal of such material from his file in accordance with the grievance procedure of that department, including appeal to the State Personnel Commission. When a department, division, bureau, commission, or other agency agrees or is ordered by the State Personnel Commission or by the General Court of Justice of this State to remove inaccurate or misleading material from an employee's file, which information was placed in the file by the supervisor or other agent of management, it shall destroy the original and all copies of the material removed and may not retain any inaccurate or misleading information derived from the material removed. (1975, c. 257, s. 1; c. 667, s. 2; 1977, c. 866, s. 11; 1985, c. 638.)



§ 126-26. Rules and regulations.

§ 126‑26.  Rules and regulations.

The State Personnel Commission shall prescribe such rules and regulations as it deems necessary to implement the provisions of this Article. (1975, c. 257, s. 1; c. 667, s. 2.)



§ 126-27. Penalty for permitting access to confidential file by unauthorized person.

§ 126‑27.  Penalty for permitting access to confidential file by unauthorized person.

Any public official or employee who shall knowingly and willfully permit any person to have access to or custody or possession of any portion of a personnel file designated as confidential by this Article, unless such person is one specifically authorized by G.S. 126‑24 to have access thereto for inspection and examination, shall be guilty of a Class 3 misdemeanor and upon conviction shall only be fined in the discretion of the court but not in excess of five hundred dollars ($500.00). (1975, c. 257, s. 1; 1993, c. 539, s. 934; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 126-28. Penalty for examining, copying, etc., confidential file without authority.

§ 126‑28.  Penalty for examining, copying, etc., confidential file without authority.

Any person, not specifically authorized by G.S. 126‑24 to have access to a personnel file designated as confidential by this Article, who shall knowingly and willfully examine in its official filing place, remove or copy any portion of a confidential personnel file shall be guilty of a Class 3 misdemeanor and upon conviction shall only be fined in the discretion of the court but not in excess of five hundred dollars ($500.00). (1975, c. 257, s. 1; 1993, c. 539, s. 935; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 126-29. Access to material in file for agency hearing.

§ 126‑29.  Access to material in file for agency hearing.

A party to a quasi‑judicial hearing of a State agency subject to Article 7 of this Chapter, or a State agency subject to Article 7 of this Chapter which is conducting a quasi‑judicial hearing, may have access to relevant material in personnel files and may introduce copies of such material or information based on such material as evidence in the hearing either upon consent of the employee, former employee, or applicant for employment or upon subpoena properly issued by the agency either upon request of a party or on its own motion.  Nothing in this Article shall impose liability on any agent or officer of the State for compliance with this provision, notwithstanding any other provision of this Article. (1977, c. 866, s. 12; 1987, c. 320, s. 5.)



§ 126-30. Fraudulent disclosure and willful nondisclosure on application for State employment; penalties.

§ 126‑30.  Fraudulent disclosure and willful nondisclosure on application for State employment; penalties.

(a)        Any employee who knowingly and willfully discloses false or misleading information, or conceals dishonorable military service; or conceals prior employment history or other requested information, either of which are significantly related to job responsibilities on an application for State employment may be subjected to disciplinary action up to and including immediate dismissal from employment.  Dismissal shall be mandatory where the applicant discloses false or misleading information in order to meet position qualifications.  Application forms for State employment shall include a statement informing applicants of the consequences of such fraudulent disclosure or lack of disclosure.

(b)        The employing authority within each department, university, board, or commission, shall verify the status of credentials and the accuracy of statements contained in the application of each new employee within 90 days from the date of the employees employment.  Failure to verify the application shall not bar action under subsection (a) above.

(c)        The State Personnel Commission shall issue rules and procedures to implement this section for all departments, agencies and institutions which are not exempted from the State Personnel Act under G.S. 126‑5(c1).  Each agency, department and institution which is exempted under G.S. 126‑5(c1) shall issue regulations to implement this section pursuant to the rulemaking procedures applicable to it. (1987, c. 666, s. 1.)



§ 126-31. Reserved for future codification purposes.

§ 126‑31.  Reserved for future codification purposes.



§ 126-32. Reserved for future codification purposes.

§ 126‑32.  Reserved for future codification purposes.



§ 126-33. Reserved for future codification purposes.

§ 126‑33.  Reserved for future codification purposes.



§ 126-34. Grievance appeal for career State employees.

Article 8.

Employee Appeals of Grievances and Disciplinary Action.

§ 126‑34.  Grievance appeal for career State employees.

Unless otherwise provided in this Chapter, any career State employee having a grievance arising out of or due to the employee's employment and who does not allege unlawful harassment or discrimination because of the employee's age, sex, race, color, national origin, religion, creed, handicapping condition as defined by G.S. 168A‑3, or political affiliation shall first discuss the problem or grievance with the employee's supervisor and follow the grievance procedure established by the employee's department or agency. Any State employee having a grievance arising out of or due to the employee's employment who alleges unlawful harassment because of the employee's age, sex, race, color, national origin, religion, creed, or handicapping condition as defined by G.S. 168A‑3 shall submit a written complaint to the employee's department or agency. The department or agency shall have 60 days within which to take appropriate remedial action. If the employee is not satisfied with the department or agency's response to the complaint, the employee shall have the right to appeal directly to the State Personnel Commission. (1975. c. 667, s. 10; 1987, c. 320, s. 6; 1991, c. 354, s. 4; 1998‑135, s. 2.)



§ 126-34.1. Grounds for contested case under the State Personnel Act defined.

§ 126‑34.1.  Grounds for contested case under the State Personnel Act defined.

(a)        A State employee or former State employee may file in the Office of Administrative Hearings a contested case under Article 3 of Chapter 150B of the General Statutes only as to the following personnel actions or issues:

(1)        Dismissal, demotion, or suspension without pay based upon an alleged violation of G.S. 126‑35, if the employee is a career State employee.

(2)        An alleged unlawful State employment practice constituting discrimination, as proscribed by G.S. 126‑36, including:

a.         Denial of promotion, transfer, or training, on account of the employee's age, sex, race, color, national origin, religion, creed, political affiliation, or handicapping condition as defined by Chapter 168A of the General Statutes.

b.         Demotion, reduction in force, or termination of an employee in retaliation for the employee's opposition to alleged discrimination on account of the employee's age, sex, race, color, national origin, religion, creed, political affiliation, or handicapping condition as defined by Chapter 168A of the General Statutes.

(3)        Retaliation against an employee, as proscribed by G.S 126‑17, for protesting an alleged violation of G.S. 126‑16.

(4)        Denial of the veteran's preference granted in accordance with Article 13 of this Chapter in initial State employment or in connection with a reduction in force, for an eligible veteran as defined by G.S. 126‑81.

(5)        Denial of promotion for failure to post or failure to give priority consideration for promotion or reemployment, to a career State employee as required by G.S. 126‑7.1 and G.S. 126‑36.2.

(6)        Denial of an employee's request for removal of allegedly inaccurate or misleading information from the employee's personnel file as provided by G.S. 126‑25.

(7)        Any retaliatory personnel action that violates G.S. 126‑85.

(8)        Denial of promotion in violation of G.S. 126‑14.2, where an initial determination found probable cause to believe there has been a violation of G.S. 126‑14.2.

(9)        Denial of employment in violation of G.S. 126‑14.2, where an initial determination found probable cause to believe that there has been a violation of G.S. 126‑14.2.

(10)      Harassment in the workplace based upon age, sex, race, color, national origin, religion, creed, or handicapping condition, whether the harassment is based upon the creation of a hostile work environment or upon a quid pro quo.

(11)      Violation of any of the following federal statutes as applied to the employee:

a.         The Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

b.         The Age Discrimination in Employment Act, 29 U.S.C. § 621, et seq.

c.         The Family Medical Leave Act, 29 U.S.C. § 2601, et seq.

d.         The Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.

(b)        An applicant for initial State employment may file in the Office of Administrative Hearings a contested case under Article 3 of Chapter 150B of the General Statutes based upon:

(1)        Alleged denial of employment in violation of G.S. 126‑16.

(2)        Denial of the applicant's request for removal of allegedly inaccurate or misleading information from the personnel file as provided by G.S. 126‑25.

(3)        Denial of equal opportunity for employment and compensation on account of the employee's age, sex, race, color, national origin, religion, creed, political affiliation, or handicapping condition as defined by Chapter 168A of the General Statutes. This subsection with respect to equal opportunity as to age shall be limited to persons who are at least 40 years of age. An applicant may not, however, file a contested case where political affiliation was the reason for the person's nonselection for (i) an exempt policymaking position as defined in G.S. 126‑5(b)(3), (ii) a chief deputy or chief administrative assistant position under G.S. 126‑5(c)(4), or (iii) a confidential assistant or confidential secretary position under G.S. 126‑5(c)(2).

(4)        Denial of the veteran's preference in initial State employment provided by Article 13 of this Chapter, for an eligible veteran as defined by G.S. 126‑81.

(5)        Denial of employment in violation of G.S. 126‑14.2, where an initial determination found probable cause to believe that there has been a violation of G.S. 126‑14.2.

(c)        In the case of a dispute as to whether a State employee's position is properly exempted from the State Personnel Act under G.S. 126‑5, the employee may file in the Office of Administrative Hearings a contested case under Article 3 of Chapter 150B of the General Statutes.

(d)        A State employee or applicant for State employment may file in the Office of Administrative Hearings a contested case under Article 3 of Chapter 150B of the General Statutes based upon a false accusation regarding, or disciplinary action relating to, the employee's alleged violation of G.S. 126‑14 or G.S. 126‑14.1.

(e)        Any issue for which appeal to the State Personnel Commission through the filing of a contested case under Article 3 of Chapter 150B of the General Statutes has not been specifically authorized by this section shall not be grounds for a contested case under Chapter 126. (1995, c. 141, s. 7; 1997‑520, s. 4; 1998‑135, s. 3; 2001‑467, s. 2.)



§ 126-34.2. Alternative dispute resolution.

§ 126‑34.2.  Alternative dispute resolution.

(a)        Notwithstanding the provisions of Articles 6 and 7 of this Chapter, or the other provisions of this Article, with the consent of the parties, a matter for which a State employee, a former State employee, or an applicant for State employment has filed a contested case under Article 3 of Chapter 150B of the General Statutes may be handled in accordance with alternative dispute resolution procedures adopted by the State Personnel Commission.

(b)        In its discretion, the State Personnel Commission may adopt alternative dispute resolution procedures for the resolution of matters not constituting grounds for a contested case under G.S. 126‑34.1.

(c)        Nothing in this section shall be construed to limit the right of any person to file in the Office of Administrative Hearings a contested case under Article 3 of Chapter 150B of the General Statutes. (1995, c. 141, s. 8.)



§ 126-35. Just cause; disciplinary actions for State employees.

§ 126‑35.  Just cause; disciplinary actions for State employees.

(a)        No career State employee subject to the State Personnel Act shall be discharged, suspended, or demoted for disciplinary reasons, except for just cause. In cases of such disciplinary action, the employee shall, before the action is taken, be furnished with a statement in writing setting forth in numerical order the specific acts or omissions that are the reasons for the disciplinary action and the employee's appeal rights. The employee shall be permitted 15 days from the date the statement is delivered to appeal to the head of the department. However, an employee may be suspended without warning for causes relating to personal conduct detrimental to State service, pending the giving of written reasons, in order to avoid undue disruption of work or to protect the safety of persons or property or for other serious reasons. The employee, if he is not satisfied with the final decision of the head of the department, or if he is unable, within a reasonable period of time, to obtain a final decision by the head of the department, may appeal to the State Personnel Commission. Such appeal shall be filed not later than 30 days after receipt of notice of the department head's decision. The State Personnel Commission may adopt, subject to the approval of the Governor, rules that define just cause.

(b)        Notwithstanding any other provision of this Chapter, a reduction in pay or position which is not imposed for disciplinary reasons shall not be considered a disciplinary action within the meaning of this Article. Disciplinary actions, for the purpose of this Article, are those actions taken in accordance with the disciplinary procedures adopted by the State Personnel Commission and specifically based on unsatisfactory job performance, unacceptable personal conduct or a combination of the two.

(c)        For the purposes of contested case hearings under Chapter 150B, an involuntary separation (such as a separation due to a reduction in force) shall be treated in the same fashion as if it were a disciplinary action.

(d)        In contested cases conducted pursuant to Chapter 150B of the General Statutes, the burden of showing that a career State employee subject to the State Personnel Act was discharged, suspended, or demoted for just cause rests with the department or agency employer. (1975, c. 667, s. 10; 1989 (Reg. Sess., 1990), c. 1025, s. 2; 1991, c. 65, s. 7; c. 354, s. 5; c. 722, s. 1; 2000‑190, s. 13.)



§ 126-36. Appeal of unlawful State employment practice.

§ 126‑36.  Appeal of unlawful State employment practice.

(a)        Any State employee or former State employee who has reason to believe that employment, promotion, training, or transfer was denied the employee or that demotion, layoff, transfer, or termination of employment was forced upon the employee in retaliation for opposition to alleged discrimination or because of the employee's age, sex, race, color, national origin, religion, creed, political affiliation, or handicapping condition as defined by G.S. 168A‑3 except where specific age, sex or physical requirements constitute a bona fide occupational qualification necessary to proper and efficient administration, shall have the right to appeal directly to the State Personnel Commission.

(b)        Subject to the requirements of G.S. 126‑34, any State employee or former State employee who has reason to believe that the employee has been subjected to any of the following shall have the right to appeal directly to the State Personnel Commission:

(1)        Harassment in the workplace based upon age, sex, race, color, national origin, religion, creed, or handicapping condition, whether the harassment is based upon the creation of a hostile work environment or upon a quid pro quo.

(2)        Retaliation for opposition to harassment in the workplace based upon age, sex, race, color, national origin, religion, creed, or handicapping condition, whether the harassment is based upon the creation of a hostile work environment or upon a quid pro quo. (1975, c. 667, s. 10; 1977, c. 866, ss. 13, 16; 1987, c. 320, s. 7; 1998‑135, s. 4.)



§ 126-36.1. Appeal to Personnel Commission by applicant for employment.

§ 126‑36.1.  Appeal to Personnel Commission by applicant for employment.

Any applicant for State employment who has reason to believe that employment was denied in violation of G.S. 126‑16 shall have the right to appeal directly to the State Personnel Commission. (1977, c. 866, s. 16.)



§ 126-36.2. Appeal to Personnel Commission by career State employee denied notice of vacancy or priority consideration.

§ 126‑36.2.  Appeal to Personnel Commission by career State employee denied notice of vacancy or priority consideration.

Any career State employee who has reason to believe that he was denied promotion due to the failure of the agency, department, or institution that had a job vacancy to:

(1)        Post notice of the job vacancy pursuant to G.S. 126‑7.1(a) or;

(2)        Give him priority consideration pursuant to G.S. 126‑7.1(c)

may appeal directly to the State Personnel Commission. (1987, c. 689, s. 3; 1991, c. 354, s. 6.)



§ 126-37. Personnel Commission to review Administrative Law Judge's recommended decision and make final decision.

§ 126‑37.  Personnel Commission to review Administrative Law Judge's recommended decision and make final decision.

(a)        Appeals involving a disciplinary action, alleged discrimination or harassment, and any other contested case arising under this Chapter shall be conducted in the Office of Administrative Hearings as provided in Article 3 of Chapter 150B; provided that no grievance may be appealed unless the employee has complied with G.S. 126‑34. The State Personnel Commission shall make a final decision in these cases as provided in G.S. 150B‑36, except as provided in subsection (b1) of this section. The State Personnel Commission is hereby authorized to reinstate any employee to the position from which the employee has been removed, to order the employment, promotion, transfer, or salary adjustment of any individual to whom it has been wrongfully denied or to direct other suitable action to correct the abuse which may include the requirement of payment for any loss of salary which has resulted from the improperly discriminatory action of the appointing authority.

(b)        Repealed by 1993 (Reg. Sess., 1994), c. 572, s. 1.

(b1)      In appeals involving local government employees subject to this Chapter pursuant to G.S. 126‑5(a)(2), except in appeals in which discrimination prohibited by Article 6 of this Chapter is found or in any case where a binding decision is required by applicable federal standards, the decision of the State Personnel Commission shall be advisory to the local appointing authority. The State Personnel Commission shall comply with all requirements of G.S. 150B‑44 in making an advisory decision. The local appointing authority shall, within 90 days of receipt of the advisory decision of the State Personnel Commission, issue a written, final decision either accepting, rejecting, or modifying the decision of the State Personnel Commission. If the local appointing authority rejects or modifies the advisory decision, the local appointing authority must state the specific reasons why it did not adopt the advisory decision. A copy of the final decision shall be served on each party personally or by certified mail, and on each party's attorney of record.

(b2)      The final decision is subject to judicial review pursuant to Article 4 of Chapter 150B of the General Statutes. Appeals in which it is found that discrimination prohibited by Article 6 of this Chapter has occurred or in any case where a binding decision is required by applicable federal standards shall be heard as all other appeals, except that the decision of the State Personnel Commission shall be final.

(c)        If the local appointing authority is other than a board of county commissioners, the local appointing authority must give the county notice of the appeal taken pursuant to subsection (a) of this section. Notice must be given to the county manager or the chairman of the board of county commissioners by certified mail within 15 days of the receipt of the notice of appeal. The county may intervene in the appeal within 30 days of receipt of the notice. If the action is appealed to superior court the county may intervene in the superior court proceeding even if it has not intervened in the administrative proceeding. The decision of the superior court shall be binding on the county even if the county does not intervene. (1975, c. 667, s. 10; 1981, c. 680, s. 1; 1985, c. 746, s. 15; 1985 (Reg. Sess., 1986), c. 1022, s. 10; 1987, c. 394; 1989 (Reg. Sess., 1990), c. 1025, s. 3; 1991, c. 103, s. 1; 1993 (Reg. Sess., 1994), c. 572, s. 1; 1998‑135, s. 5.)



§ 126-38. Time limit for appeals.

§ 126‑38.  Time limit for appeals.

Any employee appealing any decision or action shall file a petition for a contested case with the Office of Administrative Hearings as provided in G.S. 150B‑23(a) no later than 30 days after receipt of notice of the decision or action which triggers the right of appeal. (1977, c. 866, s. 14; 1989 (Reg. Sess., 1990), c. 1025, s. 4.)



§ 126-39. Scope of this Article.

§ 126‑39.  Scope of this Article.

Except for positions subject to competitive service and except for appeals brought under G.S. 126‑16, 126‑25, and 126‑36, this Article applies to all State employees who are career State employees at the time of the act, grievance, or employment practice complained of. (1977, c. 866, s. 15; 1985, c. 617, s. 4; 1987, c. 320, s. 8; 1991, c. 354, s. 7.)



§126-40: Repealed by Session Laws 1985, c. 746, s. 16.

§ 126‑40: Repealed by Session Laws 1985, c.  746, s. 16.



§ 126-41. Attorney and witness fees.

§ 126‑41.  Attorney and witness fees.

The decision of the Commission assessing or refusing to assess reasonable witness fees or a reasonable attorney's fee as provided in G.S. 126‑4(11) is a final agency decision appealable under Article 4 of Chapter 150B of the General Statutes. The reviewing court may reverse or modify the decision of the Commission if the decision is unreasonable or the award is inadequate. The reviewing court shall award court costs and a reasonable attorney's fee for representation in connection with the appeal to an employee who obtains a reversal or modification of the Commission's decision in an appeal under this section. (1985, c. 717; 1987, c. 827, ss. 1, 56.)



§ 126-42. Reserved for future codification purposes.

§ 126‑42.  Reserved for future codification purposes.



§§ 126-43 through 126-44: Repealed by Session Laws 1987, c. 320, s. 9.

Article 9.

The Administrative Procedure Act and Modifications.

§§ 126-43 through 126-44: Repealed by Session Laws 1987, c.  320, s. 9.



§126-45: Repealed by Session Laws 1977, c. 866, s. 18.

§ 126‑45: Repealed by Session Laws 1977, c.  866, s. 18.



§§ 126-46 through 126-50. Reserved for future codification purposes.

§§ 126‑46 through 126‑50.  Reserved for future codification purposes.



§ 126-51. Short title.

Article 10.

Interchange of Governmental Employees.

§ 126‑51.  Short title.

This Article shall be known and may be cited as the "North Carolina Interchange of Governmental Employees Act of 1977." (1977, c. 783, s. 1.)



§ 126-52. Definitions.

§ 126‑52.  Definitions.

For purposes of this Article:

(1)        "Assigned employee" means an employee of a sending agency who is assigned or detailed to a receiving agency as part of the employee's regular duties with the sending agency.

(2)        "Employee on leave" means an employee on leave of absence without pay from a sending agency who becomes an employee of a receiving agency while on leave from the sending agency.

(3)        "Receiving agency" means any division, department, agency, instrumentality, authority, or political subdivision of the federal government or of a state or local government which, under this Article, receives an employee of another governmental division, department, agency, instrumentality, authority, or political subdivision of the federal government or of a state or local government.

(4)        "Sending agency" means any division, department, agency, instrumentality, authority, or political subdivision of the federal government or of a state or local government which, under this Article, sends any employee thereof to another governmental division, department, agency, instrumentality, authority, or political subdivision of the federal government or of a state or local government. (1977, c. 783, s. 1.)



§ 126-53. Authority to interchange employees.

§ 126‑53.  Authority to interchange employees.

(a)        Any division, department, agency, instrumentality, authority, or political subdivision of the State of North Carolina is authorized to participate in a program of interchange of employees with divisions, departments, agencies, instrumentalities, authorities, or political subdivisions of the federal government, of another state, or of this State, as a sending agency or a receiving agency.

(b)        The period of individual assignment, detail, or leave of absence under an interchange program shall not exceed two years.

(c)        The temporary assignment of the employee may be terminated by mutual agreement between the sending agency and the receiving agency.

(d)        Elected officials may not participate in a program of interchange under this Article. (1977, c. 783, s. 1.)



§ 126-54. Status of employees of sending agency.

§ 126‑54.  Status of employees of sending agency.

(a)        Employees of a sending agency participating in an exchange of personnel authorized by G.S. 126‑53 may be considered during such participation to be either assigned employees or employees on leave.

(b)        Assigned employees shall be entitled to the same salary and employment benefits to which they would be entitled as employees of the sending agency and shall remain employees of the sending agency for all purposes unless otherwise provided in this Article or in a written agreement between the sending agency and the receiving agency.

(c)        Employees on leave shall have the same rights, benefits and obligations as other State or local employees subject to this Chapter who are granted leaves of absences, unless otherwise provided in this Article, or in a written agreement between the sending agency and the receiving agency.

(d)        When a division, department, agency, instrumentality, authority or political subdivision of the State of North Carolina acts as a sending agency, employees participating in an exchange of personnel authorized by G.S. 126‑53, whether considered assigned employees or employees on leave, shall have the same rights, benefits and obligations to participate in and receive benefits, including death benefits, from any retirement system of which they are members as employees of the sending agency, whether they are members of the Teachers' and State Employees' Retirement System, the North Carolina Local Governmental Employees' Retirement System, the Law Enforcement Officers' Benefit and Retirement Fund, or other Retirement System which has been or may be established by the State for public employees; provided, however, that the receiving agency agrees to and makes the employer contributions and deducts from the salary of the employee the employee contributions for continued membership in such Retirement System. Provided, further, that if no contributions are paid into the appropriate Retirement System during the period that the employee participates in the exchange of personnel authorized by this Article, such employee shall remain entitled to death benefits resulting from his death during the period of the exchange. Provided, that where duplicate benefits would otherwise be payable on account of disability or death, the employee or his estate shall elect, within one year of the date of disability or death, which benefits to receive. (1977, c. 783, s. 1.)



§ 126-55. Travel expenses of employees from this State.

§ 126‑55.  Travel expenses of employees from this State.

A sending agency in this State shall not pay the travel expenses of its assigned or on leave employees and shall not pay the travel expenses of such employees incurred in the course of performing work for the receiving agency. Such expenses shall be borne by the receiving agency. (1977, c. 783, s. 1.)



§ 126-56. Status of employees of other governments.

§ 126‑56.  Status of employees of other governments.

(a)        When a division, department, agency, instrumentality, authority or political subdivision of the State of North Carolina acts as a receiving agency, assigned employees of the sending agency remain the employees of the sending agency and continue to receive the employment benefits of the sending agency unless otherwise specified in a written agreement between the sending agency and the receiving agency.

(b)        When a division, department, agency, instrumentality, authority or political subdivision of this State acts as a receiving agency, employees on leave from the sending agency will receive appointments as employees with the receiving agency and will be entitled to the same employment benefits as other employees of the receiving agency unless otherwise specified in a written agreement between the sending agency and the receiving agency. Such appointments may be made without regard to any rules or regulations of the receiving agency regarding the selection of employees; but all rules of the State Personnel Act shall apply to State employees. (1977, c. 783, s. 1.)



§ 126-57. Travel expenses of employees of other governments.

§ 126‑57.  Travel expenses of employees of other governments.

A receiving agency in the State of North Carolina may, in accordance with its travel regulations and travel regulations by law, pay the travel expenses incurred in the course of an assigned employee's duties or incurred in the course of the duties of an employee on leave with the receiving agency on the same basis as the travel expenses of regular employees are paid. (1977, c. 783, s. 1.)



§ 126-58. Administration.

§ 126‑58.  Administration.

The State Personnel Commission and any State division, department, agency, instrumentality, authority or political subdivision participating in an interchange of employees program may promulgate rules or regulations necessary for the administration of such program, so long as such rules or regulations do not conflict with the provisions of this Article or any other provision of law. (1977, c. 783, s. 1.)



§§ 126-59 through 126-63. Reserved for future codification purposes.

§§ 126‑59 through 126‑63.  Reserved for future codification purposes.



§§ 126-64 through 126-73: Repealed by Session Laws 1985, c. 479, s. 153(a).

Article 11.

Governor's Commission on Governmental Productivity.

§§ 126‑64 through 126‑73:  Repealed by Session Laws 1985, c.  479, s. 153(a).



§ 126-74. Work Options Program established.

Article 12.

Work Options Program for State Employees.

§ 126‑74.  Work Options Program established.

There is established a Work Options Program for State employees in the Office of State Personnel to be administered by the State Personnel Commission.  The State Personnel Director shall assign an employee within the Office of State Personnel, to be known as the State Work Options Coordinator, to direct the Work Options Program as established in this Article. (1981, c. 917, s. 1; 1991, c. 65, s. 8.)



§ 126-75. Work options for State employees.

§ 126‑75.  Work options for State employees.

(a)        The following work options allowed State employees are to be included in the program administered under this Article:

(1)        Flexible work hours as established by the State Personnel Commission;

(2)        Job sharing as permitted by the State Personnel Commission;

(3)        Permanent part‑time positions as established under the State  Personnel Act.

(b)        The State Personnel Commission shall examine the present options listed in subsection (a) of this section available to State employees and other options the State Personnel Commission may make available for a comprehensive program of work options for State employees. The State Personnel Commission shall, with the concurrence of the agency, determine the need for additional permanent part‑time positions within State Government and how increased use of these positions could benefit employee morale and productivity as well as increase the use of the available labor force. None of the provisions  of this Article shall be administered to reduce the total number of hours per day a State office normally is open to serve the public. (1981, c. 917, s. 1.)



§ 126-76. Promoting Work Options Program.

§ 126‑76.  Promoting Work Options Program.

The State Personnel Commission shall develop a program to expand the use of work options. This program shall include training sessions for agency personnel to instruct them in the use of work options available to State employees. The State Personnel Commission shall also provide technical assistance to agency personnel in developing a Work Options Program for each agency or expanding existing programs in each agency. The Work Options Coordinator shall also identify personnel positions within the State Personnel System which can effectively be structured in job sharing or permanent part‑ time employment positions. (1981, c. 917, s. 1.)



§ 126-77. Authority of agencies to participate.

§ 126‑77.  Authority of agencies to participate.

The State Personnel Commission shall request from each agency assistance in formulating the Work Options Program. Any division, department, agency, instrumentality or authority shall participate in the program of work options as established in this Article. (1981, c. 917, s. 1.)



§ 126-78. Administration.

§ 126‑78.  Administration.

The State Personnel Commission and any State division, department, agency, instrumentality or authority participating in the State Work Options Program shall promulgate rules necessary for the administration of the program. (1981, c. 917, s. 1; 1987, c. 827, s. 57.)



§ 126-79. Report required.

§ 126‑79.  Report required.

The State Personnel Commission shall require a biennial report of each State division, department, agency, instrumentality or authority on the status of the Work Options Program. The State Personnel Commission shall in turn make a biennial report to the General Assembly on the status of the Work Options Program, including any increase in the use of job sharing, flexible work hours and any other approved work option for State employees. (1981, c. 917, s. 1.)



§ 126-80. Declaration of policy.

Article 13.

Veteran's Preference.

§ 126‑80.  Declaration of policy.

It shall be the policy of the State of North Carolina that, in appreciation for their service to this State and this country during a period of war, and in recognition of the time and advantage lost toward the pursuit of a civilian career, veterans shall be granted preference in employment for positions subject to the provisions of this Chapter with every State department, agency, and institution. (1987 (Reg. Sess., 1988), c. 1064, s. 1.)



§ 126-81. Definitions.

§ 126‑81.  Definitions.

As used in this Article:

(1)        "A period of war" includes World War I (April 16, 1917, through November 11, 1918), World War II (December 7, 1941, through December 31, 1946), the Korean Conflict (June 27, 1950, through January 31, 1955), the period of time between January 31, 1955, and the end of the hostilities in Vietnam (May 7, 1975), or any other campaign, expedition, or engagement for which a campaign badge or medal is authorized by the United States Department of Defense.

(2)        "Veteran" means a person who served in the Armed Forces of the United States on active duty, for reasons other than training, and has been discharged under other than dishonorable conditions.

(3)        "Eligible veteran" means:

a.         A veteran who served during a period of war; or

b.         The spouse of a disabled veteran; or

c.         The surviving spouse or dependent of a veteran who dies on active duty during a period of war either directly or indirectly as a result of such service; or

d.         A veteran who suffered a service‑connected disability during peacetime; or

e.         The spouse of a veteran described in subdivision d. of this subsection; or

f.          The surviving spouse or dependent of a person who served in the Armed Forces of the United States on active duty, for reasons other than training, who died for service‑related reasons during peacetime. (1987 (Reg. Sess., 1988), c. 1064, s. 1.)



§ 126-82. State Personnel Commission to provide for preference.

§ 126‑82.  State Personnel Commission to provide for preference.

(a)        The State Personnel Commission shall provide that in evaluating the qualifications of an eligible veteran against the minimum requirements for obtaining a position, credit shall be given for all military service training or schooling and experience that bears a reasonable and functional relationship to the knowledge, skills, and abilities required for the position. This preference applies to initial employment with the State and extends to other employment events including subsequent hirings, promotions, reassignments, and horizontal transfers.

(b)        The State Personnel Commission shall provide that if an eligible veteran has met the minimum requirements for the position, after receiving experience credit under subsection (a) of this section, he shall receive experience credit as determined by the Commission for additional related and unrelated military service. This preference applies to initial employment with the State and extends to other employment events including subsequent hirings, promotions, reassignments, and horizontal transfers.

(c)        The State Personnel Commission may provide that in reduction in force situations where seniority or years of service is one of the considerations for retention, an eligible veteran shall be accorded credit for military service.

(d)        Any eligible veteran who has reason to believe that he or she did not receive a veteran's preference in accordance with the provisions of this Article or rules adopted under it may appeal directly to the State Personnel Commission.

(e)        The willful failure of any employee subject to the provisions of Article 8 of this Chapter to comply with the provisions of this Article or rules adopted under it constitutes personal misconduct in accordance with the provisions and promulgated rules of this Chapter, including those for suspension, demotion, or dismissal. (1987 (Reg. Sess., 1988), c. 1064, s. 1; 2007‑286, s. 2.)



§ 126-83. Exceptions.

§ 126‑83.  Exceptions.

Notwithstanding G.S. 126‑5, and notwithstanding provisions in that section that only certain Articles of this Chapter apply to some employees, this Article applies to all persons covered by this Chapter except those exempted by G.S. 126‑5(c)(2), G.S. 126‑5(c)(3), G.S. 126‑5(c)(4), G.S. 126‑5(c1), G.S. 126‑5(c2), or G.S. 126‑5(c3), but this Article does not apply to those persons covered by G.S. 126‑5(a)(2).  G.S. 128‑15 shall apply to those persons exempted from coverage of this Article, but shall not apply to any person covered by this Article. (1987 (Reg. Sess., 1988), c. 1064, s. 1; 1991, c. 65, s. 9.)



§ 126-84. Statement of policy.

Article 14.

Protection for Reporting Improper Government Activities.

§ 126‑84.  Statement of policy.

(a)        It is the policy of this State that State employees shall be encouraged to report verbally or in writing to their supervisor, department head, or other appropriate authority, evidence of activity by a State agency or State employee constituting:

(1)        A violation of State or federal law, rule or regulation;

(2)        Fraud;

(3)        Misappropriation of State resources;

(4)        Substantial and specific danger to the public health and safety; or

(5)        Gross mismanagement, a gross waste of monies, or gross abuse of authority.

(b)        Further, it is the policy of this State that State employees be free of intimidation or harassment when reporting to public bodies about matters of public concern, including offering testimony to or testifying before appropriate legislative panels. (1989, c. 236, s. 1; 1997‑520, s. 5.)



§ 126-85. Protection from retaliation.

§ 126‑85.  Protection from retaliation.

(a)        No head of any State department, agency or institution or other State employee exercising supervisory authority shall discharge, threaten or otherwise discriminate against a State employee regarding the State employee's compensation, terms, conditions, location, or privileges of employment because the State employee, or a person acting on behalf of the employee, reports or is about to report, verbally or in writing, any activity described in G.S. 126‑84, unless the State employee knows or has reason to believe that the report is inaccurate.

(a1)      No State employee shall retaliate against another State employee because the employee, or a person acting on behalf of the employee, reports or is about to report, verbally or in writing, any activity described in G.S. 126‑84.

(b)        No head of any State department, agency or institution or other State employee exercising supervisory authority shall discharge, threaten or otherwise discriminate against a State employee regarding the employee's compensation, terms, conditions, location or privileges of employment because the State employee has refused to carry out a directive which in fact constitutes a violation of State or federal law, rule or regulation or poses a substantial and specific danger to the public health and safety.

(b1)      No State employee shall retaliate against another State employee because the employee has refused to carry out a directive which may constitute a violation of State or federal law, rule or regulation, or poses a substantial and specific danger to the public health and safety.

(c)        The protections of this Article shall include State employees who report any activity described in G.S. 126‑84 to the State Auditor as authorized by G.S. 147‑64.6B or to the Program Evaluation Division as authorized by G.S. 120‑36.12(10).  (1989, c. 236, s. 1; 1997‑520, s. 6; 2008‑196, s. 2(b); 2008‑215, s. 8.)



§ 126-86. Civil actions for injunctive relief or other remedies.

§ 126‑86.  Civil actions for injunctive relief or other remedies.

Any State employee injured by a violation of G.S. 126‑85 may maintain an action in superior court for damages, an injunction, or other remedies provided in this Article against the person or agency who committed the violation within one year after the occurrence of the alleged violation of this Article; provided, however, any claim arising under Article 21 of Chapter 95 of the General Statutes may be maintained pursuant to the provisions of that Article only and may be redressed only by the remedies and relief available under that Article. (1989, c. 236, s. 1; 1991 (Reg. Sess., 1992), c. 1021, s. 6.)



§ 126-87. Remedies.

§ 126‑87.  Remedies.

A court, in rendering a judgment in an action brought pursuant to this Article, may order an injunction, damages, reinstatement of the employee, the payment of back wages, full reinstatement of fringe benefits and seniority rights, costs, reasonable attorney's fees or any combination of these.  If an application for a permanent injunction is granted, the employee shall be awarded costs and reasonable attorney's fees.  If in an action for damages the court finds that the employee was injured by a willful violation of G.S. 126‑85, the court shall award as damages three times the amount of actual damages plus costs and reasonable attorney's fees against the individual or individuals found to be in violation of G.S. 126‑84. (1989, c. 236, s.1)



§ 126-88. Notice of employee protections and obligations.

§ 126‑88.  Notice of employee protections and obligations.

It shall be the duty of an employer of a State employee to post notice in accordance with G.S. 95‑9 or use other appropriate means to keep his employees informed of their protections and obligations under this Article. (1989, c. 236, s. 1.)



§ 126-89: Reserved for future codification purposes.

§ 126-89: Reserved for future codification purposes.



§ 126-90. Communications with members of the General Assembly.

Article 15.

Communications With Members of the General Assembly.

§ 126‑90.  Communications with members of the General Assembly.

A State employee's right to speak to a member of the General Assembly at the member's request shall not be directly or indirectly limited by the employee's supervisor or by any policy of the department, agency, or institution that employs that State employee. (1997‑443, s. 22.2(a).)



§ 126-94: Reserved for future codification purposes.

§ 126-94: Reserved for future codification purposes.



§ 126-95. Flexible compensation plan.

Article 16.

Flexible Compensation Plan.

§ 126‑95.  Flexible compensation plan.

(a)        The Director of the Budget may provide eligible officers and employees of State departments, institutions, and agencies not covered by the provisions of G.S. 116‑17.2 a program of dependent care assistance as available under section 129 and related sections of the Internal Revenue Code of 1986, as amended. The Director of the Budget may authorize State departments, institutions, and agencies to enter into annual agreements with employees who elect to participate in the program to provide for a reduction in salary. With the approval of the Director of the Budget, savings in the employer's share of contributions under the Federal Insurance Contributions Act on account of the reduction in salary may be used to pay some or all of the administrative expenses of the program. Should the Director of the Budget decide to contract with a third party to administer the terms and conditions of a program of dependent care assistance, the Director of the Budget may select a contractor only upon a thorough and completely competitive procurement process.

(b)        Notwithstanding any other provisions of law relating to the salaries of officers and employees of departments, institutions, and agencies of State government, the Director of the Budget may provide a plan of flexible compensation to eligible officers and employees of State departments, institutions, and agencies not covered by the provisions of G.S. 116‑17.2 for benefits available under section 125 and related sections of the Internal Revenue Code of 1986, as amended. This plan shall not replace, substitute for, or duplicate any benefits provided to employees and officers under Article 1A of Chapter 120 of the General Statutes and Articles 1, 3, 4, and 6 of Chapter 135 of the General Statutes. The plan may, however, include offerings for products and benefits that are supplemental or additional to these statutory benefits. In providing a plan of flexible compensation, the Director of the Budget may authorize State departments, institutions, and agencies to enter into agreements with their employees for reductions in the salaries of employees electing to participate in the plan of flexible compensation provided by this section. With the approval of the Director of the Budget, savings in the employer's share of contributions under the Federal Insurance Contributions Act on account of the reduction in salary may be used to pay some or all of the administrative expenses of the program. Should the Director of the Budget decide to contract with a third party to administer the terms and conditions of a plan of flexible compensation as provided by this section, it may select such a contractor only upon a thorough and completely advertised competitive procurement process. (2007‑117, s. 3.)



§ 126-96: Reserved for future codification purposes.

§ 126-96: Reserved for future codification purposes.



§ 126-97: Reserved for future codification purposes.

§ 126-97: Reserved for future codification purposes.



§ 126-98: Reserved for future codification purposes.

§ 126-98: Reserved for future codification purposes.



§ 126-99: Reserved for future codification purposes.

§ 126-99: Reserved for future codification purposes.






Chapter 127 - Militia.

§§ 127-1 through 127-127. Repealed by Session Laws 1975, c. 604, s. 1.

Chapter 127.

Militia.

§§ 127‑1 through 127‑127.  Repealed by Session Laws 1975, c. 604, s. 1.






Chapter 127A - Militia.

§ 127A-1. Composition of militia.

Chapter 127A.

Militia.

Article 1.

Classification of Militia.

§ 127A‑1.  Composition of militia.

The militia of the State shall consist of all able‑bodied citizens of the State and of the United States and such other able‑bodied persons who have or shall declare their intention to become citizens of the United States, subject to such qualifications as may be hereinafter prescribed, who shall be drafted into said militia or shall voluntarily accept commission, appointment, or assignment to duty therein. (1917, c. 200, s. 1; C.S., s. 6791; 1949, c. 1130, s. 1; 1957, c. 1043, s. 1; 1963, c. 1016, s. 2; 1967, c. 563, s. 1; 1975, c. 604, s. 2.)



§ 127A-2. Classification of militia.

§ 127A‑2.  Classification of militia.

The militia shall be divided into the organized and unorganized militia. The organized militia shall consist of four classes: the North Carolina National Guard, the naval militia, the State defense militia and historic military commands.  (1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-3. Organized militia; National Guard.

§ 127A‑3.  Organized militia; National Guard.

The North Carolina National Guard, both army and air, shall consist of regularly commissioned, warrant and enlisted personnel between such ages as may be established by regulations promulgated by the secretary of the appropriate service and shall be organized, governed, armed, equipped and have such duties and responsibilities as hereinafter provided.  (1917, c. 200, s. 2; C.S., s. 6792; 1949, c. 1130, s. 1; 1957, c. 136, s. 1; 1961, c. 192, s. 1; 1963, c. 1016, s. 2; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-4. Organized militia; naval militia.

§ 127A‑4.  Organized militia; naval militia.

The naval militia shall consist of regularly commissioned, warrant and enlisted personnel between such ages as may be established by regulations promulgated by the secretary of the appropriate service and shall be organized, governed, armed, equipped and have such duties and responsibilities as hereinafter provided. (1917, c. 200, s. 3; C.S., s. 6793; 1949, c. 1130, s. 1; 1975, c. 604, s. 2.)



§ 127A-5. Organized militia; State defense militia.

§ 127A‑5.  Organized militia; State defense militia.

The State defense militia shall consist of commissioned, warrant and enlisted personnel called, ordered, appointed or enlisted therein by the Governor under the provisions of Article 5 of this Chapter and shall be organized, governed, armed, equipped and have such duties and responsibilities as hereinafter provided. (1963, c. 1016, s. 2; 1975, c. 604, s. 2.)



§ 127A-6. Organized militia; historic military commands.

§ 127A‑6.  Organized militia; historic military commands.

Historic military commands are those historic groups which remain active by meeting at least once a month and which follow military procedures. Only such groups as may be designated by the Governor shall fall within this branch of the militia. Any maximum age limits prescribed by this Chapter shall not be applicable to members of historic military commands. (1957, c. 1043, s. 2; 1967, c. 563, s. 2; 1975, c. 604, s. 2.)



§ 127A-7. Composition of unorganized militia.

§ 127A‑7.  Composition of unorganized militia.

The unorganized militia shall consist of all other able‑bodied citizens of the State and of the United States and such other able‑bodied persons who have or shall declare their intention to become citizens of the United States, who shall be at least 17 years of age, except those who have been convicted of a felony or discharged from any component of the military under other than honorable conditions. (1917, c. 200, s. 4; C.S., s. 6794; 1949, c. 1130, s. 1; 1963, c. 1016, s. 2; 1975, c. 604, s. 2; 1983, c. 314, s. 1.)



§ 127A-8. Exemptions from duty with the militia.

§ 127A‑8.  Exemptions from duty with the militia.

The officers, judicial and executive, of the government of the United States and the State of North Carolina, persons in the military or naval service of the United States, customhouse clerks, persons employed by the United States in the transmission of mail, artificers and personnel employed in the armories, arsenals and navy yards of the United States, pilots, mariners actually employed in the sea service of any citizen or merchant within the United States shall be exempt from duty with the militia without regard to age, and all persons who, because of religious beliefs, shall claim exemption from  duty with the militia, if the conscientious holding of such belief by such person shall be established under such regulations as are or may be prescribed for exemption from service with the armed forces of the United States, shall be exempted from militia service in a combatant capacity; but no person so exempted shall be exempt from militia service in any capacity that shall be declared noncombatant for the armed forces of the United States. (1917, c. 200, s. 5; C.S., s. 6795; 1975, c. 604, s. 2.)



§ 127A-9. Number of troops authorized.

§ 127A‑9.  Number of troops authorized.

In time of peace the State shall maintain only such troops as may be authorized by the President of the United States; but nothing contained in this Chapter shall be construed as limiting the rights of the State in the use of the National Guard or the State defense militia or both within its borders in time of peace. Nothing contained in this Chapter shall prevent the organization and maintenance of State police or constabulary.  (1917, c. 200, s. 8; C.S., s. 6797; 1963, c. 1016, s. 2; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-10. Corps entitled to retain privileges.

§ 127A‑10.  Corps entitled to retain privileges.

Any corps of artillery, cavalry, or infantry existing in the State on the passage of the act of Congress of May 8, 1792, which by the laws, customs, or usages of the State has been in continuous existence since the passage of such act, under its provisions and under the provisions of section 232 and sections 1625 to 1660, both inclusive, of Title 16 of the revised statutes of 1873 and the act of Congress of January 21, 1903, relating to the militia, shall be allowed to retain its ancient privileges, subject, nevertheless, to all duties required by law of the militia; but such organizations may be a part of the National Guard, and entitled to all the privileges of this Chapter, and shall conform in all respects to the organization, discipline, and training of the National Guard in time of war. For purposes of training and when on active duty in the service of the United States they may be assigned to higher units, as the President may direct, and shall be subject to the orders of officers under whom they shall be serving.  (1917, c. 200, s. 87; C.S., s. 6798; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§§ 127A-11 through 127A-15. Reserved for future codification purposes.

§§ 127A‑11 through 127A‑15.  Reserved for future codification purposes.



§ 127A-16. Governor as commander in chief.

Article 2.

General Administrative Officers.

§ 127A‑16.  Governor as commander in chief.

(a)        The Governor shall be commander in chief of the militia and shall have power to call out the militia to execute the laws, secure the safety of persons and property, suppress riots or insurrections, repel invasions and provide disaster relief.

(b)        The Governor shall have the additional power, subject to the availability of funding, to place individuals, units, or parts of units of the North Carolina National Guard in a State Active Duty status to assist with the planning, support, and execution of activities connected with the swearing in and installation of the Governor and other members of the Council of State. (1917, c. 200, s. 11; C.S., s. 6799; 1975, c. 604, s. 2; 1999‑442, s. 1.)



§ 127A-17. Commander in chief to prescribe regulations.

§ 127A‑17.  Commander in chief to prescribe regulations.

The commander in chief shall have the power and it shall be his duty from time to time to issue such orders and to prescribe such regulations relating to the organized and unorganized militia as will cause the same at all times to conform to the federal requirements of the United States government relating thereto. (1917, c. 200, s. 36; C.S., s. 6800; 1963, c. 1016, s. 2; 1975, c. 604, s. 2.)



§ 127A-17.1. Confidentiality of National Guard records.

§ 127A‑17.1.  Confidentiality of National Guard records.

Notwithstanding any provision of Chapter 143B, no records of the National Guard in the Department of Crime Control and Public Safety shall be disclosed or used for any purpose except for official purposes, and no records shall be disclosed, destroyed or used in any manner which is in violation of any existing federal law or regulation. Nothing in this Chapter shall convert records which are the property of the federal government into State property.  (1977, c. 70, s. 3; 2009‑281, s. 1.)



§ 127A-18. Personal staff of Governor.

§ 127A‑18.  Personal staff of Governor.

The Governor may detail not more than 10 active National Guard members and two active naval militia members who shall in addition to their regular duties, perform the duties of aides‑de‑camp on the personal staff of the Governor.  (1917, c. 200, s. 12; C.S., s. 6801; 1959, c. 218, s. 1; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-19. Adjutant General.

§ 127A‑19.  Adjutant General.

The military head of the militia shall be the Adjutant General who shall hold the rank of major general. The Adjutant General shall be appointed by the Governor in his capacity as commander in chief of the militia, in consultation with the Secretary of Crime Control and Public Safety, and shall serve at the pleasure of the Governor. No person shall be appointed as Adjutant General who has less than five years' commissioned service in an active status in any component of the armed forces of the United States. The Adjutant General, while holding such office, may be a member of the active National Guard or naval militia.

Subject to the approval of the Governor and in consultation with the Secretary, Department of Crime Control and Public Safety, the Adjutant General may appoint (i) a deputy adjutant general who may hold the rank of major general, and (ii) an assistant adjutant general for Army National Guard, and an assistant adjutant general for Air National Guard, each of whom may hold the rank of brigadier general and who shall serve at the pleasure of the Governor. The Adjutant General may also employ such staff members and other personnel as may be authorized by the Secretary and funded.  (1917, c. 200, s. 14; C.S., s. 6802; 1925, c. 54; 1939, c. 14; 1949, c. 1225; 1959, c. 218, s. 2; 1973, c. 620, s. 9; 1975, c. 604, s. 2; 1977, c. 70, s. 2; 1979, c. 481; 1995, c. 122, s. 1; 2005‑314, s. 1; 2008‑162, s. 3; 2009‑281, s. 1.)



§ 127A-20. Administrative and operational relationships of the Adjutant General.

§ 127A‑20.  Administrative and operational relationships of the Adjutant General.

In all administrative and operational matters affecting the militia while under State control, the Adjutant General shall be responsible to and subject to the direction and supervision of the Secretary of Crime Control and Public Safety. (1973, c. 620, s. 9; 1975, c. 604, s. 2; 1977, c. 70, s. 2.)



§ 127A-21. United States property and fiscal officer.

§ 127A‑21.  United States property and fiscal officer.

(a)        The Governor of the State, in consultation with the Secretary of Crime Control and Public Safety, shall appoint, designate, or detail, subject to the approval of the Secretary of the Army and the Secretary of the Air Force, a qualified commissioned officer of the North Carolina National Guard who is also a commissioned officer of the Army National Guard of the United States or the Air National Guard of the United States, as the case may be, to be the United States property and fiscal officer for North Carolina. If the officer is not on active duty, the President may order him to active duty, with his consent, to serve as a property and fiscal officer.

(b)        The status of the United States property and fiscal officer is that of a reserve commissioned officer of the army or air force, as appropriate, on extended active duty and detailed for duty with the National Guard Bureau for administrative purposes. In his capacity as United States property and fiscal officer, he will function under the direction of and cooperate fully with the State Adjutant General.

(c)        The assumption and performance of duties and responsibilities, pay and allowances, and other personnel actions to include retention and retirement of an officer appointed and serving as the United States property and fiscal officer will be governed by regulations promulgated by the National Guard Bureau or pursuant to regulations promulgated by the secretary of the appropriate service.  (1975, c. 604, s. 2; 1977, c. 70, s. 2; 2009‑281, s. 1.)



§ 127A-22. North Carolina property and fiscal officer.

§ 127A‑22.  North Carolina property and fiscal officer.

(a)        Upon full mobilization of the North Carolina National Guard into federal service to the extent that the functions of a United States property and fiscal officer no longer exist or are authorized under federal statutes, the Governor of the State, in consultation with the Secretary of Crime Control and Public Safety, may appoint, designate or detail a qualified individual to serve at the pleasure of the Governor as the North Carolina property and fiscal officer for any composition of a nonfederally recognized State National Guard or State defense militia organized under the provisions of G.S. 127A‑1 et seq.

(b)        In consideration of his services for the responsibility, care, utilization, and issue of State or federal facilities and property, under the jurisdiction of the State of North Carolina, the North Carolina property and fiscal officer shall receive from the State such salary as the Governor may authorize to be just and proper; the salary to constitute a charge upon appropriations made to the Department of Crime Control and Public Safety.

(c)        The property and fiscal officer for North Carolina shall be an employee of the Department of Crime Control and Public Safety. He shall be required to give good and sufficient bond to the State, the amount thereof to be determined by the Governor, for the faithful performance of his duties and for the safekeeping and proper distribution of such funds and property entrusted to his care. He shall receipt for and account for all funds and property allotted to his custody from the appropriation for military purposes by State and federal agencies, and shall make such returns and reports through the Secretary of Crime Control and Public Safety concerning same as may be required by the Governor or State laws.  (1917, c. 200, ss. 24, 25; C.S., ss. 6804, 6805; 1929, c. 317, s. 1; 1957, c. 136, s. 3; 1963, c. 1016, s. 2; 1973, c. 620, s. 9; 1975, c. 604, s. 2; 1977, c. 70, s. 2; 2009‑281, s. 1.)



§ 127A-23. Commissions for commandants and officers at qualified educational institutions.

§ 127A‑23.  Commissions for commandants and officers at qualified educational institutions.

The Governor of North Carolina is authorized to appoint and commission, as staff officers of the North Carolina unorganized militia, the officers of any university, college, academy or other educational institution which qualifies as herein provided. Any university, college, academy or other educational institution shall be qualified under this section when such institution has been regularly incorporated under and by virtue of the laws of North Carolina; the institution, as a part of its courses of study, regularly teaches military science and tactics; the Department of Defense at Washington, D.C., has detailed an officer of the armed forces as professor or assistant professor of military science and tactics; the institution has been designated as qualified by the secretary of the appropriate service and has been made a unit of the Senior or Junior Reserve Officers' Training Corps, or the institution, not having a unit of the Reserve Officers' Training Corps, has been approved and authorized by the Secretary of Defense to participate in the National Defense Cadet Corps Training Program or other military training programs under Title 10, United States Code, sections 3540 and 4651.

Any qualified institution desiring the appointment of officers in the North Carolina unorganized militia shall make application to the Governor setting forth all requisite facts as to its qualifications, the names of the persons to be commissioned, the rank desired for each, and the person's position at the institution. The application shall be signed by the chancellor, president, superintendent or other presiding official, under the seal of the institution. Upon receipt of the application, the Governor may appoint and commission the officers of such qualified institution as follows: the chancellor, president, superintendent or other presiding official, as colonel; the vice‑president, principal or other officer second in authority, as major; the professors and members of the faculty, as captains. The persons so commissioned shall have no connection with the National Guard or other military forces of the State, nor shall they exercise any military authority other than in the discharge of their duties at their respective institutions. The commissions issued under this section may be terminated at the will of the Governor.  (1919, c. 265, ss. 1, 2, 3; C.S., s. 6812; 1929, c. 61, s. 1; 1963, c. 1095; 1973, c. 476, s. 128; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§§ 127A-24 through 127A-28. Reserved for future codification purposes.

§§ 127A‑24 through 127A‑28.  Reserved for future codification purposes.



§ 127A-29. National Guard.

Article 3.

National Guard.

§ 127A‑29.  National Guard.

The National Guard class of the four classes of the organized militia as established under G.S. 127A‑2 is hereby designated the North Carolina National Guard. Those elements of the North Carolina National Guard which receive federal recognition by the United States government shall hold a dual status both as State troops and as a reserve component of the armed forces of the United States. In its federal status, the North Carolina National Guard shall be subject to federal laws and regulations pertaining thereto. The Adjutant General shall insure compliance with such federal laws and regulations and with all State laws and orders of the Governor not inconsistent with those federal laws and regulations.  (1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-30. Organization of National Guard units.

§ 127A‑30.  Organization of National Guard units.

Except as otherwise specifically provided by the laws of the United States, the organization of the National Guard, including the composition of all units thereof, shall be the same as that which is or may hereafter be prescribed for the regular army or air force subject in time of peace to such general exceptions as may be authorized by the Secretary of Defense.  (1917, c. 200, s. 7; C.S., s. 6808; 1959, c. 218, s. 4; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-31. Location of units.

§ 127A‑31.  Location of units.

The Governor shall determine and fix the location of the units and headquarters of the National Guard within the State; but no organization of the National Guard, members of which shall be entitled to and shall have received compensation under the provisions of the act of Congress approved June 3, 1916, as amended, shall be disbanded without the consent of the President, nor without such consent shall the commissioned or enlisted strength of any such organization be reduced below the minimum that is now or shall be hereafter prescribed therefor by the President.  (1917, c. 200, s. 9; C.S., s. 6809; 1921, c. 120, s. 2; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-32. Officers appointed and commissioned; oath of office.

§ 127A‑32.  Officers appointed and commissioned; oath of office.

All officers of the National Guard shall be appointed and commissioned by the Governor as follows, viz.:

(1)        Except as otherwise specifically provided by the laws of the United States, the qualifications for appointment as an officer in the National Guard shall be the same as those prescribed for the regular establishment, subject to such general exceptions as may be authorized by the Secretary of Defense.

(2)        Candidates for such appointment shall make written application therefor on such forms as may be prescribed by the secretary of the appropriate service, to the Adjutant General, State of North Carolina, through command channels for comment by endorsements thereon.

(3)        No person shall hereafter be appointed an officer of the National Guard unless he has established to the satisfaction of a board of officers his physical, moral, and professional qualifications to perform the duties of the grade and position for which examined, subject to such general exceptions as may be authorized by the Secretary of Defense. The board shall consist of three or more commissioned officers of the appropriate service, appointed under such regulations as may be promulgated by the secretary of the appropriate service.

(4)        Candidates appointed as officers of the National Guard shall take and subscribe to the following oath of office:

"I, (First Name  Middle Name  Last Name), do solemnly swear that I will support and defend the Constitution of the United States and the Constitution of the State of North Carolina against all enemies, foreign and domestic; that I will bear true faith and allegiance to the same; that I will obey orders of the President of the United States and of the Governor of the State of North Carolina; that I make this obligation freely, without any mental reservation or purpose of evasion, and that I will well and faithfully discharge the duties of the office of (Grade) (Branch) in the National Guard of the State of North Carolina upon which I am about to enter, so help me God."  (1917, c. 200, s. 15; C.S., s. 6811; 1921, c. 120, s. 3; 1959, c. 218, s. 5; 1973, c. 620, s. 9; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-33. Promotion of officers by seniority and in accordance with regulations.

§ 127A‑33.  Promotion of officers by seniority and in accordance with regulations.

The promotion of all officers shall be by seniority as far as the same is practicable and to the best interest of the service within the organization, and in accordance with regulations promulgated by the secretary of the appropriate service. (1917, c. 200, s. 17; C.S., s. 6814; 1921, c. 120, s. 4; 1959, c. 218, s. 7; 1975, c. 604, s. 2.)



§ 127A-34. Relative rank among officers of same grade.

§ 127A‑34.  Relative rank among officers of same grade.

Officers of the North Carolina National Guard in the same grade rank among themselves according to the date of rank established by regulations promulgated by the secretary of the appropriate service and the Adjutant General of the State of North Carolina.  (1917, c. 200, s. 19; C.S., s. 6816; 1921, c. 120, s. 5; 1927, c. 227, s. 1; 1959, c. 218, s. 8; 1961, c. 192, s. 2; 1963, c. 1016, s. 2; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-35. Elimination and disposition of officers; efficiency board; transfer to inactive status.

§ 127A‑35.  Elimination and disposition of officers; efficiency board; transfer to inactive status.

(a)        Whenever the efficiency or general fitness, including physical fitness, of a National Guard officer is in question, the Adjutant General, State of North Carolina, may order him to appear before an efficiency board to determine whether or not the appointment of the officer should be withdrawn. The efficiency board will be composed of not less than three commissioned officers, all senior in rank to the officer undergoing investigation. A member of the board serving in a legal or medical advisory capacity may be junior to any person, other than a judge advocate, law specialist, or medical officer being considered. The findings of an efficiency board are not final until reviewed and approved by the Secretary of the Department of Crime Control and Public Safety and the Governor of the State of North Carolina.

(b)        Commissions of officers of the National Guard may be vacated upon resignation, absence without leave for 30 days, pursuant to sentence of a court martial, or pursuant to regulations promulgated by the secretary of the appropriate service.

(c)        Officers of the National Guard may, upon their own request, be transferred to the inactive National Guard, subject to such exceptions as may be authorized by the Adjutant General, State of North Carolina, or the Secretary of Defense.  (1917, c. 200, s. 28; C.S., s. 6818; 1959, c. 218, s. 9; 1975, c. 604, s. 2; 1977, c. 70, s. 2; 2009‑281, s. 1.)



§ 127A-36. Retirement of officers.

§ 127A‑36.  Retirement of officers.

Retirement of officers shall be regulated so as to conform to federal laws and regulations of the United States relating to retirement of National Guard officers.  (1917, c. 200, s. 29; C.S., s. 6819; 1949, c. 1130, s. 2; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-37. Enlistments in National Guard; oath of enlistment.

§ 127A‑37.  Enlistments in National Guard; oath of enlistment.

(a)        Enlistments in the National Guard shall be for such periods and subject to such qualifications as prescribed by the secretary of the appropriate service.

(b)        Enlisted men shall not be recognized as members of the National Guard until they shall have subscribed to the following oath of enlistment:

"I do hereby acknowledge to have voluntarily enlisted this ____day of______, ____, in the (Army) (Air) National Guard of the State of North Carolina and as a Reserve of the (Army) (Air Force) with membership in the (Army National Guard of the United States) (Air National Guard of the United States) for a period of (Years  Months  Days) under the conditions prescribed by law, unless sooner discharged by proper authority.

"I, (First Name  Middle Name  Last Name), do solemnly swear (or affirm) that I will support and defend the Constitution of the United States and of the State of North Carolina against all enemies, foreign and domestic; that I will bear true faith and allegiance to them; and that I will obey the orders of the President of the United States and the Governor of North Carolina and the orders of the officers appointed over me, according to law, regulations, and the Uniform Code of Military Justice, so help me God."  (1917, c. 200, s. 30; C.S., s. 6820; 1921, c. 120, s. 6; 1957, c. 136, s. 6; 1959, c. 218, s. 10; 1975, c. 604, s. 2; 1999, c. 456, s. 59; 2009‑281, s. 1.)



§ 127A-38. Discharge of enlisted personnel.

§ 127A‑38.  Discharge of enlisted personnel.

(a)        Enlisted personnel discharged from service in the National Guard shall receive a discharge in writing in such form and with such classification as is or shall be prescribed under regulations promulgated by the appropriate service.

(b)        Discharges may be given prior to the expiration of terms of enlistment under such regulations as may be prescribed by the Adjutant General, State of North Carolina, or pursuant to regulations promulgated by the secretary of the appropriate service.  (1917, c. 200, s. 32; C.S., s. 6822; 1959, c. 218, s. 12; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-39. Membership continued in the National Guard.

§ 127A‑39.  Membership continued in the National Guard.

When called or ordered into federal service and discharged therefrom, members shall continue their membership in the National Guard until the expiration of their enlistment or appointment, unless sooner terminated by proper authority.  (1921, c. 120, s. 8; C.S., s. 6822(a); 1959, c. 218, s. 13; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-40. Pensions for the members of the North Carolina National Guard.

§ 127A‑40.  Pensions for the members of the North Carolina National Guard.

(a)        Every member and former member of the North Carolina National Guard who meets the requirements hereinafter set forth shall receive, commencing at age 60, a pension of ninety‑five dollars ($95.00) per month for 20 years' creditable military service with an additional nine dollars fifty cents ($9.50) per month for each additional year of such service; provided, however, that the total pension shall not exceed one hundred ninety dollars ($190.00) per month. The requirements for such pension are that each member shall:

(1)        Have served and qualified for at least 20 years' creditable military service, including National Guard, reserve and active duty, under the same requirement specified for entitlement to retired pay for nonregular service under Chapter 67, Title 10, United States Code.

(2)        Have at least 15 years of the aforementioned service as a member of the North Carolina National Guard.

(3)        Have received an honorable discharge from the North Carolina National Guard.

(b)        Payment to a retired member of the North Carolina National Guard under the provisions of this section will cease at the death of the individual and no payment will be made to beneficiaries or to the decedent's estate, except that the legal representative of a retired member who dies shall be entitled to a full check for the month in which the death occurred.

(c)        No individual receiving retired pay as a result of length of service, age or physical disability retirement from any of the regular components of the armed forces of the United States will be eligible for benefits under this section.

(d)        Nothing contained in this section shall preclude or in any way affect the benefits that an individual may be entitled to from State, federal or private retirement systems.

(e)        Repealed by Session Laws 1989, c. 792, s. 2.3.

(f)         The Secretary of Crime Control and Public Safety shall determine the eligibility of guard members for the benefits herein provided and shall certify those eligible to the State Treasurer. In addition, the Department of Crime Control and Public Safety shall, on and after July 1, 1983, provide the Department of State Treasurer with an annual census population, by age and the number of years of creditable service, for all former members of the National Guard in receipt of a pension as well as for all active members of the National Guard who are not in receipt of a pension and who have seven and more years of creditable service. The Department of Crime Control and Public Safety shall also provide the State Treasurer a census population of all former members of the National Guard who are not in receipt of a pension and who have 15 and more years of creditable service. The Department of State Treasurer shall make pension payments to those persons certified from the North Carolina National Guard Pension Fund, which shall include general fund appropriations made to the Department of State Treasurer. The Department of State Treasurer shall have performed an annual actuarial valuation of the fund and shall have the financial responsibility for maintaining the fund on a generally accepted actuarial basis. The Department of Crime Control and Public Safety shall provide the Department of State Treasurer with whatever assistance is required by the State Treasurer in carrying out his financial responsibilities.

(g)        The provisions of this section shall apply to any member or former member of the North Carolina National Guard who is qualified for the above retirements with eligibility of such person commencing at age 60 or July 1, 1974, whichever is the later date.

(h)        If, for any reason, the North Carolina National Guard Pension Fund shall be insufficient to pay in full any pension benefits, or other charges, then all benefits or payments shall be reduced pro rata, for as long as the deficiency in amount exists. No claim shall accrue with respect to any amount by which a pension or benefit payment shall have been reduced.

(h1)      Any member or former member of the North Carolina National Guard who is qualified for benefits under this section and who is a member of a domiciled employees' or retirees' association that has at least 2,000 members, the majority of whom are active or retired employees of the State or public school employees, may authorize, in writing, the periodic deduction from the member's retirement benefits a designated lump sum to be paid to the employees' or retirees' association. The authorization shall remain in effect until revoked by the member. A plan of deductions pursuant to this subsection shall become void if the employees' or retirees' association engages in collective bargaining with the State, any political subdivision of the State, or any local school administrative unit.

(i)         Pensions for members of the North Carolina National Guard shall be subject to future legislative change or revision.  (1973, c. 625, s. 1; c. 1241, ss. 1‑3; 1975, c. 604, s. 2; 1977, c. 70, s. 2; 1979, c. 870; 1983, c. 761, ss. 250, 251; 1989, c. 792, s. 2.3; 2002‑126, s. 6.4(g); 2005‑276, s. 29.27; 2006‑66, s. 22.20; 2007‑323, s. 28.21A; 2009‑66, s. 10; 2009‑281, s. 1; 2009‑451, s. 26.21.)



§ 127A-41. Uniforms, arms and equipment.

§ 127A‑41.  Uniforms, arms and equipment.

The National Guard shall, as far as practicable, be uniformed, armed and equipped with the same type of uniforms, arms and equipment as is or shall be provided for the appropriate regular service.  (1917, c. 200, s. 37; C.S., s. 6824; 1959, c. 218, s. 15; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-41.1. Stay of legal and court proceedings because of State military service.

§ 127A‑41.1.  Stay of legal and court proceedings because of State military service.

At any stage of any legal proceeding in any court in which a person called into service of the State by the Governor is involved, either as plaintiff or defendant, during the period of service or within 60 days after the conclusion of the period of active service, all actions and proceedings:

(1)        May be stayed by the court on its own motion; or

(2)        Shall be stayed on application by the member or by a person acting on behalf of the member, unless, in the opinion of the court, the ability of the plaintiff to prosecute the action or the defendant to conduct his defense is not materially affected by reason of the military service. (1997‑153, s. 5.)



§ 127A-41.2. Operation of post exchanges.

§ 127A‑41.2.  Operation of post exchanges.

(a)        The North Carolina National Guard is authorized to operate post exchanges.

(b)        The North Carolina National Guard is authorized to enter into agreements with the Army & Air Force Exchange Service to operate post exchanges.  (2007‑60, s. 2; 2009‑281, s. 1.)



§ 127A-42. Distinguished Service Medal by Governor of North Carolina.

§ 127A‑42.  Distinguished Service Medal by Governor of North Carolina.

There is hereby created the North Carolina Distinguished Service Medal which shall be of appropriate design, and a ribbon, together with a rosette or other device to be worn in lieu thereof. This medal and appurtenances thereto shall be of a design approved by the Governor. Upon the recommendation of the Secretary of Crime Control and Public Safety and a board consisting of the Adjutant General and all other general officers and officers assigned to authorized general‑officer‑grade vacancies, North Carolina National Guard, the Governor is authorized to present such medal to any member or former member of the armed forces discharged under honorable conditions, who has distinguished himself by exceptionally meritorious conduct in the performance of outstanding service to the North Carolina National Guard. The Governor, on his own authority, may award such medal to the Secretary of Crime Control and Public Safety, the Adjutant General, or any other active or inactive general officer of the armed forces, who has distinguished himself by especially meritorious conduct in the performance of his duties.  (1955, c. 255, s. 2; 1963, c. 1016, s. 2; 1973, c. 1124; 1975, c. 604, s. 2; 1977, c. 230, s. 1; 2009‑281, s. 1.)



§ 127A-43. North Carolina National Guard Meritorious Service Medal.

§ 127A‑43.  North Carolina National Guard Meritorious Service Medal.

There is hereby created the North Carolina National Guard Meritorious Service Medal which shall be of appropriate design, and a ribbon, together with a rosette or other device to be worn in lieu thereof. This medal and appurtenances thereto shall be of a design approved by the Governor or his designated representative. The Governor or his designated representative is authorized to award this medal upon the recommendation of the Secretary of Crime Control and Public Safety in consultation with the Adjutant General and a board of officers appointed by the Adjutant General. Any member or former member of the armed forces discharged under honorable conditions, who has distinguished himself by heroism, meritorious achievement, or meritorious service to the North Carolina National Guard, is eligible for this award. The Governor, on his own authority, may award such medal to the Secretary of Crime Control and Public Safety, the Adjutant General or any other active or inactive general officer of the armed forces who has distinguished himself by heroism, meritorious achievement, or meritorious service to the North Carolina National Guard. The required heroism, achievement, or service, while of a lesser degree than that required for awarding of the North Carolina Distinguished Service Medal, must nevertheless be accomplished with distinction.  (1973, c. 966, s. 1; 1975, c. 604, s. 2; 1977, c. 230, s. 2; 2009‑281, s. 1.)



§ 127A-44. North Carolina National Guard Commendation Medal.

§ 127A‑44.  North Carolina National Guard Commendation Medal.

There is hereby created the North Carolina National Guard Commendation Medal which shall be of appropriate design, and a ribbon, together with a rosette or other device to be worn in lieu thereof.  This medal and appurtenances thereto shall be of a design approved by the Governor or his designated representative.  The Adjutant General of North Carolina or his designated representative, who shall not be below the rank of colonel (O‑6), may award this medal.  Any member or former member of the armed forces discharged under honorable conditions, who distinguishes himself by his example or the performance of a specific act in behalf of the North Carolina National Guard, is eligible for this award. (1975, c. 604, s. 2; 1977, c. 230,  s. 3; 1991, c. 367, s. 2.)



§ 127A-44.1. North Carolina National Guard Achievement Medal.

§ 127A‑44.1.  North Carolina National Guard Achievement Medal.

There is hereby created the North Carolina National Guard Achievement Medal which shall be of appropriate design, and a ribbon, together with a rosette or other device to be worn in lieu thereof.  This medal and appurtenances thereto shall be of a design approved by the Governor or his designated representative.  The Adjutant General of North Carolina or his designated representative, who shall not be below the rank of lieutenant colonel (O‑5), may award this medal.  Any member or former member of the armed forces discharged under honorable conditions, who distinguishes himself by his example or the performance of a specific act in behalf of the North Carolina National Guard, is eligible for this award. (1991, c. 367, s. 3.)



§ 127A-45. North Carolina National Guard State Active Duty Award.

§ 127A‑45.  North Carolina National Guard State Active Duty Award.

There is hereby created the North Carolina National Guard State Active Duty Award which shall be a ribbon of appropriate design.  This ribbon and appurtenances thereto shall be of a design approved by the Governor or his designated representative.  The Adjutant General of North Carolina may present this ribbon to members of the North Carolina National Guard who, by order of the Governor, satisfactorily serve a tour of State active duty.  To be worthy of this award, the nature of the tour of State active duty must have been a distinct and notable service to the State or to a community, as determined by the Adjutant General of North Carolina.  On or after July 1, 1991, this award may also be presented to active guard personnel and reserve personnel who satisfactorily participate in tours of State active duty. (1973, c. 966, s. 2; 1975, c. 604, s. 2; 1991, c. 367, s. 1.)



§ 127A-45.1. North Carolina National Guard Governor's Unit Citation.

§ 127A‑45.1.  North Carolina National Guard Governor's Unit Citation.

There is hereby created the North Carolina National Guard Governor's Unit Citation which shall be a streamer, a unit emblem, and a certificate, all of appropriate design as approved by the Governor or his designated representative. The Governor or his designated representative is authorized to present such unit citation, upon recommendation of the Adjutant General, subject to the approval of the Secretary, to any unit of North Carolina National Guard distinguishing itself by extraordinary heroism or meritorious service while in a State active duty status. The unit must display such gallantry, determination, and esprit de corps in accomplishing its mission under conditions which set it apart and above other units.  (1977, c. 229, s. 1; 2009‑281, s. 1.)



§ 127A-45.2. North Carolina National Guard Meritorious Unit Citation.

§ 127A‑45.2.  North Carolina National Guard Meritorious Unit Citation.

There is hereby created the North Carolina National Guard Meritorious Unit Citation which shall be a streamer, a unit emblem, and a certificate, all of appropriate design as approved by the Governor or his designated representative. The Adjutant General is authorized to present such citation to any unit of the North Carolina National Guard distinguishing itself through heroism or meritorious service to the State of North Carolina. The required heroism or meritorious service, while of a lesser degree than that required for the award of the North Carolina National Guard Governor's Unit Citation, must nevertheless have been accomplished with distinction.  (1977, c. 229, s. 2; 2009‑281, s. 1.)



§ 127A-45.2A. North Carolina National Guard Outstanding Unit Award.

§ 127A‑45.2A.  North Carolina National Guard Outstanding Unit Award.

There is hereby created the North Carolina National Guard Outstanding Unit Award which shall be a streamer, a unit emblem, and a certificate, all of appropriate design as approved by the Governor or his designated representative.  The Adjutant General may present this citation to any unit of the North Carolina National Guard distinguishing itself through meritorious achievement or service to the State of North Carolina.  The required meritorious service, while of a lesser degree than that required for the award of the North Carolina National Guard Meritorious Unit Citation, must nevertheless have been accomplished with distinction. (1991, c. 367, s. 4.)



§ 127A-45.3. North Carolina National Guard Distinguished Civilian Service Medal.

§ 127A‑45.3.  North Carolina National Guard Distinguished Civilian Service Medal.

There is hereby created the North Carolina National Guard Distinguished Civilian Service Medal which shall be of appropriate design, rosette or other device to be worn in lieu thereof, and citation certificate, of a design approved by the Governor or his designated representative. The Governor or his designated representative is authorized to award this medal upon the recommendation of the Adjutant General of North Carolina and a board of officers and noncommissioned officers appointed by the Adjutant General, to United States citizens and governmental officials at the policy development level who render distinguished service to the North Carolina National Guard.  (1977, c. 796; 2009‑281, s. 1.)



§ 127A-45.4. North Carolina National Guard Outstanding Civilian Service Medal.

§ 127A‑45.4.  North Carolina National Guard Outstanding Civilian Service Medal.

There is hereby created the North Carolina National Guard Outstanding Civilian Service Medal which shall be of appropriate design, rosette or other device to be worn in lieu thereof, and citation certificate, of a design approved by the Governor or his designated representative. The Adjutant General of North Carolina is authorized to award this medal upon the recommendation of a board of officers and noncommissioned officers, appointed by the Adjutant General, to United States citizens and governmental officials who render outstanding service to the North Carolina National Guard.  (1977, c. 796; 2009‑281, s. 1.)



§ 127A-45.5. North Carolina National Guard Meritorious Civilian Service Award.

§ 127A‑45.5.  North Carolina National Guard Meritorious Civilian Service Award.

There is hereby created the North Carolina National Guard Meritorious Civilian Service Award which shall consist of a certificate of a design approved by the Governor or his designated representative. The Adjutant General of North Carolina or a designated representative, who shall not be below the grade of general officer, is authorized to confer this award. This award may be granted to individuals, organizations, corporations, associations and other groups, making a substantial contribution to the North Carolina National Guard.  (1977, c. 796; 2009‑281, s. 1.)



§ 127A-45.5A. Other awards.

§ 127A‑45.5A.  Other awards.

The Adjutant General may, from time to time, create such other awards and medals to recognize meritorious service or outstanding achievement.  The creation of such awards and medals shall be approved by the Governor.  The Governor or his designee shall approve the design of such awards and medals. (1991, c. 367, s. 5.)



§ 127A-46. Authority to wear medals, ribbons and other awards.

§ 127A‑46.  Authority to wear medals, ribbons and other awards.

The Adjutant General may prescribe those medals, ribbons and other awards and decorations which may be worn by members of the militia, not inconsistent with regulations of the respective armed services of the United States. (1939, c. 344; 1959, c. 218, s. 16; 1967, c. 563, s. 4; 1975, c. 604, s. 2.)



§ 127A-47. Courts-martial for National Guard.

§ 127A‑47.  Courts‑martial for National Guard.

Courts‑martial for organizations of the National Guard not in the service of the United States shall be of three kinds, namely, general courts‑martial, special courts‑martial, and summary courts‑martial. They shall be constituted, have cognizance of the same subjects, and possess like powers, except as to punishments, as similar courts provided for by the law and regulations governing the armed forces of the United States, and the proceedings of courts‑martial of the National Guard shall follow the forms and modes of procedure prescribed for such similar courts.  (1917, c. 200, s. 55; C.S., s. 6825; 1963, c. 1018, s. 1; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-48. General courts-martial.

§ 127A‑48.  General courts‑martial.

General courts‑martial of the National Guard not in the service of the United States may be convened by orders of the Governor of the State, and such courts shall have the power to impose fines not exceeding two hundred dollars ($200.00); sentence to forfeiture of pay and allowances; to a reprimand; to dismissal or dishonorable discharge from the service; to reduction of enlisted personnel to the ranks; or any two or more of such punishments may be combined in the sentences imposed by such courts.  (1917, c. 200, s. 56; C.S., s. 6826; 1957, c. 136, s. 7; 1963, c. 1018, s. 2; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-49. Special courts-martial; appointments, power and authority.

§ 127A‑49.  Special courts‑martial; appointments, power and authority.

In the National Guard, not in the service of the United States, special courts‑martial may be appointed by:

(1)        The commander of a brigade, regiment, comparable or higher command of the North Carolina Army National Guard;

(2)        The commander of a wing, group, separate squadron, comparable or higher command of the North Carolina Air National Guard;

(3)        The commander or officer in charge of any North Carolina National Guard command when empowered by the Governor or the Adjutant General of North Carolina.

Except as to commissioned officers, such courts‑martial shall have the power and authority to try any person subject to military law for any crimes or offenses within the jurisdiction of a general military court. Such courts‑martial shall have the same powers of punishment as general courts‑martial except that fines imposed by such courts‑martial shall not exceed one hundred dollars ($100.00), and such courts‑martial shall not have the power of dismissal from the National Guard.  (1917, c. 200, s. 57; C.S., s. 6827; 1957, c. 136, s. 8; 1963, c. 1018, s. 3; 1973, c. 1123; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-50. Summary courts-martial.

§ 127A‑50.  Summary courts‑martial.

In the National Guard, not in the service of the United States, summary courts‑martial may be appointed by the commander of any company, battery, detachment, squadron, or any other federally recognized unit, either army or air. Such court shall consist of one officer, who shall have the power to administer oaths and try enlisted personnel of each respective command for breaches of discipline and violations of laws governing such organizations. Such courts shall also have the power to impose fines not exceeding twenty‑five dollars ($25.00) for any single offense, may sentence to forfeiture of pay and allowances, or may sentence enlisted personnel to reduction in rank; but in the case of noncommissioned officers above the fourth enlisted grade, may not adjudge reduction except to the next inferior grade. There shall be no right to demand trial by special court‑martial.  (1917, c. 200, s. 58; C.S., s. 6828; 1957, c. 136, s. 9; 1963, c. 1018, s. 4; 1975, c. 604, s. 2; 1983, c. 315, s. 1; 2009‑281, s. 1.)



§ 127A-50.1. Military judges.

§ 127A‑50.1.  Military judges.

The Adjutant General shall appoint military judges to preside over courts‑martial of the National Guard not in federal service.  Minimum requirements for appointment as a military judge shall be:

(1)        Licensed to practice law in this State or certified as a military judge by the Judge Advocate General of the Army, Air Force, Navy, or Marines;

(2)        Designation as a judge advocate by The Judge Advocate General of the Army, Navy, Air Force, or Marines; and

(3)        Membership in the North Carolina National Guard, the National Guard of another state, or the active or reserve components of any of the military services. (1987, c. 649, s. 1.)



§ 127A-51. Nonjudicial punishment.

§ 127A‑51.  Nonjudicial punishment.

Any commander of the National Guard, not in the service of the United States, may, in addition to or in lieu of admonition or reprimand, impose nonjudicial punishment in like manner and to the extent prescribed by Article 15 of the Uniform Code of Military Justice, Manual for Courts‑Martial, United States, as shall be currently in use by the armed forces of the United States except that there shall be no right to demand trial by special court‑martial.  (1957, c. 136, s. 10; 1975, c. 604, s. 2; 1983, c. 315, s. 2; c. 316, s. 1; 2009‑281, s. 1.)



§ 127A-52. Jurisdiction of courts-martial.

§ 127A‑52.  Jurisdiction of courts‑martial.

The jurisdiction of courts‑martial of the National Guard, not in the service of the United States, except as to punishments, shall be as prescribed by the Manual for Courts‑Martial, United States, as shall be currently in use by the armed forces of the United States. Such courts‑martial shall have jurisdiction to try accused persons for offenses committed while serving without the State and while going to and returning from such service without the State in like manner and to the same extent as while serving within the State.  (1957, c. 136, s. 10; 1975, c. 604, s. 2; 1983, c. 316, s. 2; 2009‑281, s. 1.)



§ 127A-53. Manual for Courts-Martial.

§ 127A‑53.  Manual for Courts‑Martial.

Trials and proceedings by all courts and boards shall be in accordance with the plans and procedures laid down in the Manual for Courts‑Martial, United States, as shall be currently in use by the armed forces of the United States, except as modified by this Chapter. (1917, c. 200, s. 64; C.S., s. 6831; 1957, c. 136, s. 14; 1975, c. 604, s. 2; 1983, c. 316, s. 3.)



§ 127A-54. Sentences; where executed.

§ 127A‑54.  Sentences; where executed.

All sentences to confinement imposed by any military court of this State shall be executed in such prisons as the court may designate. (1917, c. 200, s. 61; C.S., s. 6832; 1975, c. 604, s. 2.)



§ 127A-55. Forms for courts-martial procedure.

§ 127A‑55.  Forms for courts‑martial procedure.

In the National Guard, not in the service of the United States, forms for courts‑martial procedure shall be substantially as those set forth in the Appendices, Manual for Courts‑Martial, United States, as shall be currently in use by the armed forces of the United States.  (1957, c. 136, s. 13; 1975, c. 604, s. 2; 1983, c. 316, s. 4; 2009‑281, s. 1.)



§ 127A-56. Powers of courts-martial.

§ 127A‑56.  Powers of courts‑martial.

In the National Guard, not in the service of the United States, presidents of courts‑martial and summary court officers shall have power to issue warrants to arrest accused persons and to bring them before the court for trial whenever such persons shall have disobeyed an order in writing from the convening authority to appear before such court, a copy of the charge or charges having been delivered to the accused with such order, and to issue commitments in carrying out sentences of confinement, and to issue subpoenas and subpoenas duces tecum, and to enforce by attachment attendance of witnesses and the production of books, papers, records and other articles subject to a subpoena duces tecum, and to sentence for a refusal to be sworn or to answer as provided in actions before civil courts. He shall also have power to punish for contempt occurring in the presence of the court.

In addition to the power to issue warrants set forth in the first paragraph of this section, the arrest and confinement of persons subject to this Chapter may be accomplished by the means and under the procedures set forth in Articles 9 and 10 of the Uniform Code of Military Justice, Manual for Courts‑Martial, United States, as shall be currently in use by the armed forces of the United States.  (1917, c. 200, s. 60; C.S., s. 6830; 1957, c. 136, s. 12; 1975, c. 604, s. 2; 1983, c. 316, s. 5; 2009‑281, s. 1.)



§ 127A-57. Execution of processes and sentences.

§ 127A‑57.  Execution of processes and sentences.

All processes and sentences of any of the military courts of this State shall be executed by any sheriff, deputy sheriff, or police officer into whose hands the same may be placed for service or execution, and such officer shall make return thereof to the officer issuing or imposing the same. Such service or execution of process or sentence shall be made by such officer without tender or advancement of fee therefor; but all costs in such cases shall be paid from funds  appropriated for military purposes. The actual necessary expenses of conveying a prisoner from one county in the State to another, when the same is authorized and directed by the Adjutant General of the State, shall be paid from the military funds of the State upon a warrant approved by the Adjutant General. (1917, c. 200, s. 62; C.S., s. 6833; 1973, c. 108, s. 80; 1975, c. 604, s. 2.)



§ 127A-58. Sentence of confinement.

§ 127A‑58.  Sentence of confinement.

All courts‑martial of the National Guard, not in the service of the United States, including summary courts, shall have power to sentence to confinement in lieu of fines authorized to be imposed: Provided, that such sentences of confinement shall not exceed one day for each one dollar ($1.00) of fine authorized.  (1917, c. 200, s. 59; C.S., s. 6829; 1949, c. 1130, s. 3; 1957, c. 136, s. 11; 1963, c. 1018, s. 5; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-59. Commitments.

§ 127A‑59.  Commitments.

When any sentence to fine or imprisonment shall be imposed by any military court of this State, it shall be the duty of the president of said court, or summary court officer, upon the approval of the findings and sentence of such court, to make out and sign a certificate entitling the case, giving the name of the accused, the date and place of trial, the date of approval of sentence, the amount of fine or manner, place, and duration of confinement, and deliver such certificate to the sheriff, or deputy sheriff, or police officer of the county wherein the sentence is to be executed; and it shall thereupon be the duty of such officer to carry said sentence into execution in the manner prescribed by law for the collection of fines or commitment to service of terms of imprisonment in criminal cases determined in the courts of this State. (1917, c. 200, s. 63; C.S., s. 6834; 1973, c. 108, s. 81; 1975, c. 604, s. 2.)



§ 127A-60. Sentence of dismissal.

§ 127A‑60.  Sentence of dismissal.

No sentence of dismissal from the service or dishonorable discharge, imposed by a National Guard court‑martial not in the service of the United States, shall be executed until approved by the Governor. Any officer convicted by a general court‑martial and dismissed from the service shall be forever disqualified from holding a commission in the militia.  (1917, c. 200, s. 65; C.S., s. 6835; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-61. Disposition of fines.

§ 127A‑61.  Disposition of fines.

Fines imposed by courts‑martial under this Chapter shall be disposed of as prescribed in Article IX, Sec. 7, of the Constitution of North Carolina. (1975, c. 604, s. 2.)



§§ 127A-62 through 127A-66. Reserved for future codification purposes.

§§ 127A‑62 through 127A‑66.  Reserved for future codification purposes.



§ 127A-67. Organization and equipment.

Article 4.

Naval Militia.

§ 127A‑67.  Organization and equipment.

The organization of the naval militia shall be units of convenient size, in each of which the number and rank of officers and the distribution of the total enlisted strength among the several ratings of petty officers and other enlisted personnel shall be such as are prescribed by the Secretary of the Navy, who may also prescribe the number of officers and the number of petty officers and other enlisted personnel required for the organization of such units into larger bodies for administrative and other purposes, and the arms and equipment of the naval militia shall be those which are now or may hereafter be prescribed by the Secretary of the Navy. (1917, c. 200, s. 66; C.S., s. 6836; 1975, c. 604, s. 2.)



§ 127A-68. Officers appointed to naval militia.

§ 127A‑68.  Officers appointed to naval militia.

Officers of the United States navy and marine corps may, with the approval of the Secretary of the Navy, be appointed by the Governor and commissioned as officers of the naval militia. (1917, c. 200, s. 67; C.S., s. 6837; 1975, c. 604, s. 2.)



§ 127A-69. Officers assigned to duty.

§ 127A‑69.  Officers assigned to duty.

Line officers of the naval militia may be for line duties only, for engineering duties only, or for aeronautic duties only. (1917, c. 200, s. 68; C.S., s. 6838; 1975, c. 604, s. 2.)



§ 127A-70. Discipline in naval militia.

§ 127A‑70.  Discipline in naval militia.

The naval militia shall be subject to the system of discipline prescribed for the United States navy and marine corps, and the commanding officer of a naval militia battalion or brigade, or a naval militia officer in command of naval militia forces on shore or on any vessel of the navy loaned to the State, or on any vessel on which such forces are training, whether within or without the State, or wherever, either within or without the State, naval militia forces  of the State shall be assembled pursuant to orders, shall have power without trial by courts‑martial to impose upon members of the naval militia the punishments which the commanding officer of a vessel of the navy is authorized by law to impose. (1917, c. 200, s. 69; C.S., s. 6839; 1975, c. 604, s. 2.)



§ 127A-71. Disbursing and accounting officer.

§ 127A‑71.  Disbursing and accounting officer.

The Governor shall appoint a disbursing officer, approved by and of such rank as may be prescribed by the Secretary of the Navy, to perform such duties as the Secretary of the Navy may prescribe. The Governor shall also appoint the above described disbursing officer, or such other officer of the pay corps of the naval militia as he may elect, as accounting officer for each battalion thereof, or at his option for each larger unit or combination of units of the same, who shall be responsible for the proper accounting for all public property issued to and for the use of such battalion or larger unit or combination of units. (1917, c. 200, s. 70; C.S., s. 6840; 1975, c. 604, s. 2.)



§ 127A-72. Rendition of accounts.

§ 127A‑72.  Rendition of accounts.

Accounting officers shall render accounts as prescribed by the Governor or by the Secretary of the Navy, and shall be required to give good and sufficient bond to the State and to the United States, in such sums as the Governor or the Secretary of the Navy may direct, and conditioned upon the faithful accounting for all public property and for the safekeeping of such part thereof as may be in the personal custody of such officer. Accounting officers may issue any or all such property to other officers or enlisted personnel of the naval militia under such rules and regulations as may be prescribed. (1917, c. 200,  s. 71; C.S., s. 6841; 1975, c. 604, s. 2.)



§ 127A-73. Disbandment of naval militia.

§ 127A‑73.  Disbandment of naval militia.

No part of the naval militia which is entitled to compensation under the provisions of an act of Congress approved August 29, 1916, shall be disbanded without the consent of the President. (1917, c. 200, s. 86; C.S., s. 6842; 1975, c. 604, s. 2.)



§ 127A-74. Courts-martial for naval militia.

§ 127A‑74.  Courts‑martial for naval militia.

Courts‑martial for the naval militia, not in the service of the United States, shall be organized, have the same powers, functions and authorities, and follow the same procedures as courts‑martial for the National Guard as set forth in G.S. 127A‑47 through 127A‑61.  (1975, c. 604, s. 2; 2009‑281, s. 1.)



§§ 127A-75 through 127A-79. Reserved for future codification purposes.

§§ 127A‑75 through 127A‑79.  Reserved for future codification purposes.



§ 127A-80. Authority to organize and maintain State defense militia of North Carolina.

Article 5.

State Defense Militia.

§ 127A‑80.  Authority to organize and maintain State defense militia of North Carolina.

(a)        The Governor is authorized to organize such part of the unorganized militia as a State force for discipline and training, into companies, battalions, regiments, brigades or similar organizations, as may be deemed necessary for the defense of the State; to maintain, uniform and equip such military force within the appropriations available; to exercise discipline in the same manner as is now or may hereafter be provided by the laws of the State for the National Guard. Such military force shall be subject to the call or the order of the Governor to execute the law and secure the safety of persons and property, suppress riots or insurrections, repel invasions or provide disaster relief, as may now or hereafter be provided by law for the National Guard or for the State militia.

(b)        Such military force shall be designated as the "North Carolina State Defense Militia" and shall be composed of personnel of the unorganized militia as may volunteer for service therein or be drafted as provided by law. To be eligible for service in an enlisted status, a person must be at least 17 years of age. To be eligible for service as an officer, a person must be at least 18 years of age. The force and its personnel shall be additional to and distinct from the National Guard organized under existing law. A person may not become a member of the defense militia established under this section, if a member of a reserve component of the armed forces.

(c)        The Governor is hereby authorized: to prescribe rules and regulations governing the appointment of officers, the enlistment of other personnel, the organization, administration, equipment, discipline and discharge of the personnel of such military force; to requisition from the Secretary of Defense such arms and equipment as may be in possession of and can be spared by the Department of Defense; and to furnish the facilities of available armories, equipment, State premises and property, for the purpose of drill and instruction.

(d)        Such force shall not be called, ordered, or in any manner drafted, as such, into the military service of the United States, but no person shall by reason of membership therein, be exempt from military service under any federal law.

(e)        The Governor is hereby authorized to transfer to the benefit of the State defense militia any available and unexpended funds which he shall find necessary for its use from any appropriations to the National Guard by the General Assembly, and for the same purpose to allot moneys from the Contingency and Emergency Fund with the concurrence of the Council of State. Upon disbandment of the State defense militia any moneys or balance to the credit of any unit of this organization shall be paid into the State treasury for the benefit of the National Guard, and all property, clothing, and equipment belonging to the State shall be transferred to the account of the National Guard for disposition in accordance with the best interests of the State and as deemed advisable by the Governor. Upon disbandment of any unit of the State defense militia prior to the disbandment of the entire organization, the Governor is authorized to direct the transfer of any State property or balance of funds of the disbanded unit to any other unit, including any new unit or units organized to fill vacancies, or otherwise, as the Governor may direct.

(f)         The North Carolina State defense militia shall be subject to the military laws of the State not inconsistent with or contrary to the provisions contained in this Article with the following exceptions:

The provisions of G.S. 127A‑117, 127A‑118, [and] 127A‑139 as amended, shall not be applicable to the personnel and units of the State defense militia.

(g)        There shall be allowed annually to each unit or company of the State defense militia such funds as may be necessary to be applied to the payment of armory rent, heat, light, stationery, printing, and other expenses.

(h)        All payments are to be made by the Secretary of the Department of Crime Control and Public Safety in accordance with State laws in semiannual installments on the first day of July and the first day of January of each year, but no payment shall be made unless all assemblies and duties required by law are duly performed by all organizations named.

(i)         The commander of each organization participating in the appropriation herein named shall render an itemized statement of all funds received from any source whatsoever for the support of the organization in such manner and on such forms as may be prescribed by the Secretary of the Department of Crime Control and Public Safety. Failure on the part of any commander to submit promptly when due the financial statement of the organization will be sufficient cause to withhold all appropriations for the organization.  (1941, c. 43; 1943, c. 166; 1945, c. 209, s. 1; c. 835; 1957, c. 1083; 1963, c. 1016, s. 1; 1975, c. 604, s. 2; 1977, c. 70, s. 2; c. 553; 1983, c. 314, ss. 2, 3; 2009‑281, s. 1.)



§ 127A-81. State defense militia cadre.

§ 127A‑81.  State defense militia cadre.

(a)        The Governor is authorized: to organize and regulate part of the unorganized militia as a State defense militia cadre in units or commands which he may deem necessary to provide a cadre for an active State defense militia; to prescribe regulations for the maintenance of the property and equipment of the cadre, for the exercise of its discipline, and for its training and duties.

(b)        The cadre shall be designated the "North Carolina State Defense Militia Cadre" and shall be composed of a force of officers and enlisted personnel raised by appointment of the Governor, or otherwise, as may be provided by law. The Secretary of the Department of Crime Control and Public Safety may reimburse cadre members for expenses actually incurred, not to exceed the amount appropriated and authorized for such purposes by the General Assembly.

(c)        The Governor's authority hereunder shall not be subject to regulations prescribed by the Secretary of Defense. Age and membership requirements for the State defense militia generally, as set forth in G.S. 127A‑80 shall apply. The training of the cadre need not be in accordance with training regulations issued by the Department of Defense. The provisions of G.S. 127A‑80(c), (d), (g), (h) and (i) shall also apply to cadres.

(d)        The total authorized strength of the cadre, its authorized officer and enlisted strength, the composition of each of its units or commands, and the allocation of cadre units or commands among the counties, cities, and towns of the State, shall be as prescribed by the Governor in suitable regulations enforced through the Adjutant General, or as otherwise provided by law.

(e)        The duties of the State defense militia cadre shall be as ordered and directed by the Governor from time to time, or in regulations, and may include authority to take charge of armories and other military installations and real properties used by the North Carolina National Guard, together with such other property as the regulations may provide, when and if the North Carolina National Guard, or any part thereof, may be inducted into the service of the United States, or, for any extended period of time, may be absent on any duty from its home station. In addition, the cadre shall have duties appropriate to the organization, maintenance, and training of a military cadre to act as a nucleus for the organization of an active State defense militia whenever the necessity may arise.  (1963, c. 1016, s. 1; 1975, c. 604, s. 2; 1977, c. 70, s. 2; 1983, c. 314, s. 4; 1991 (Reg. Sess., 1992), c. 1030, s. 35; 2009‑281, s. 1.)



§§ 127A-82 through 127A-86. Reserved for future codification purposes.

§§ 127A‑82 through 127A‑86.  Reserved for future codification purposes.



§ 127A-87. Unorganized militia ordered out for service.

Article 6.

Unorganized Militia.

§ 127A‑87.  Unorganized militia ordered out for service.

The commander in chief may at any time, in order to execute the law, secure the safety of persons and property, suppress riots or insurrections, repel invasions or provide disaster relief, in addition to the National Guard, the State defense militia and the naval militia, order out the whole or any part of the unorganized militia. When the militia of this State or a part thereof is called forth under the Constitution and laws of the United States, the Governor shall first order out for service the National Guard, the State defense militia or naval militia, or such thereof as may be necessary, and if the number available be insufficient, he shall then order out such a part of the unorganized militia as he may deem necessary. During the absence or organizations of the National Guard or naval militia in the service of the United States, their state designations shall not be given to new organizations.  (1917, c. 200, s. 46; C.S., s. 6860; 1963, c. 1016, s. 2; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-88. Manner of ordering out unorganized militia.

§ 127A‑88.  Manner of ordering out unorganized militia.

The Governor shall, when ordering out the unorganized militia, designate the number. He may order them out either by calling for volunteers or by draft. He may attach them to the several organizations of the National Guard, the State defense militia or naval militia, as may be best for the service.  (1917, c. 200, s. 47; C.S., s. 6861; 1963, c. 1016, s. 2; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-89. Draft of unorganized militia.

§ 127A‑89.  Draft of unorganized militia.

If the unorganized militia is ordered out by draft, the Governor shall designate the persons in each county to make the draft, and prescribe rules and regulations for conducting the same. (1917, c. 200, s. 48; C.S., s. 6862; 1975, c. 604, s. 2.)



§ 127A-90. Punishment for failure to appear.

§ 127A‑90.  Punishment for failure to appear.

Every member of the militia ordered out for duty, or who shall volunteer or be drafted, who does not appear at the time and place ordered, shall be liable to such punishment as a court‑martial may determine. (1917, c. 200, s. 49; C.S., s. 6863; 1975, c. 604, s. 2.)



§ 127A-91. Promotion of marksmanship.

§ 127A‑91.  Promotion of marksmanship.

The Adjutant General is authorized to detail a commissioned officer of the North Carolina National Guard or member of the State defense militia to promote rifle marksmanship among the State defense militia and the unorganized militia of the State. Such officer or member so detailed shall serve without pay and it shall be his duty to organize and supervise rifle clubs in schools, colleges, universities, clubs and other groups, under such rules and regulations as the Adjutant General shall prescribe and in such manner to make them, when duly organized, acceptable for membership in the National Rifle Association. Provided, that such duties and efforts shall in nowise interfere or conflict with clubs of schools or units operating in R.O.T.C. or similar schools under the supervision of armed forces instructors.  (1937, c. 449; 1963, c. 1016, s. 2; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§§ 127A-92 through 127A-96. Reserved for future codification purposes.

§§ 127A‑92 through 127A‑96.  Reserved for future codification purposes.



§ 127A-97. National Guard and naval militia first ordered out.

Article 7.

Regulations as to Active Service.

§ 127A‑97.  National Guard and naval militia first ordered out.

In all cases the National Guard and naval militia as provided for in this Chapter shall be first ordered into service.  (1917, c. 200, s. 44; C.S., s. 6857; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-98. Regulations enforced on active State service.

§ 127A‑98.  Regulations enforced on active State service.

Whenever any portion of the militia shall be called into active State service to execute the law, secure the safety of persons and property, suppress riots or insurrections, repel invasions or provide disaster relief, the provisions of the Uniform Code of Military Justice of the United States, governing the armed forces of the United States, and the regulations prescribed for the armed forces of the United States, and the regulations issued thereunder, shall be  enforced and regarded as part of this Chapter until said forces shall be relieved from such duty. As to offenses committed when such provisions of the Uniform Code of Military Justice of the United States are so enforced, courts‑martial shall possess, in addition to the jurisdiction and power of sentence and punishment herein vested in them, all additional jurisdiction and power of sentence and punishment exercisable by like courts under such provisions of the Uniform Code of Military Justice of the United States or regulations or laws governing the United States armed forces or the customs and usages thereof; but no punishment under such Code which shall extend to the taking of life shall in any case be inflicted except in case of war, invasion, or insurrection, declared by a proclamation of the Governor to exist and then only after approval by the Governor of the sentence inflicting such punishment. Imprisonment other than in guardhouse shall be executed in county jails or other prisons designated by the Governor for that purpose. (1917, c. 200, s. 45; C.S., s. 6858; 1963,  c. 1018, s. 6; 1975, c. 604, s. 2.)



§ 127A-99. Regulations governing unorganized militia.

§ 127A‑99.  Regulations governing unorganized militia.

Whenever any part of the unorganized militia is ordered out, it shall be governed by the same rules and regulations and be subject to the same penalties as the National Guard or naval militia.  (1917, c. 200, s. 35; C.S., s. 6859; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§§ 127A-100 through 127A-104. Reserved for future codification purposes.

§§ 127A‑100 through 127A‑104.  Reserved for future codification purposes.



§ 127A-105. Rations and pay on State service.

Article 8.

Pay of Militia.

§ 127A‑105.  Rations and pay on State service.

The militia of the State, both officers and enlisted personnel, when called into the service of the State by the Governor shall receive the same pay as when called or ordered into the service of the United States, and shall be rationed or paid the equivalent thereof, provided that no officer or enlisted personnel shall receive less than 18 times the minimum hourly wage per day as provided for in G.S. 95‑25.3(a). (1813, c. 850, s. 5, P.R.; R.C., c. 70, s. 84; Code, s. 3248; Rev., s. 4856; 1907, c. 316; 1917, c. 200, s. 50; C.S., s. 6864; 1935, c. 452; 1959, c. 218, s. 17; 1975, c. 604, s. 2; 1997‑153, s. 2; 1997‑443, s. 7.12(c).)



§ 127A-106. Paid by the State.

§ 127A‑106.  Paid by the State.

When the militia or any portion thereof shall be ordered by the Governor into State service, the pay (including payment for any leave earned as a result of more than 30 days of continuous service), subsistence, transportation and other necessary expenses incident thereto shall be paid by the State Treasurer, upon the approval of the Governor. (1917, c. 200, s. 52; C.S., s. 6866; 1975, c. 604, s. 2; 1993, c. 257, s. 12; 1997‑153, s. 6; 1997‑443, s. 7.12(c).)



§ 127A-107. Rate of pay for other service.

§ 127A‑107.  Rate of pay for other service.

The Governor may, whenever the public service requires it, order upon special or regular duty any officer or enlisted member of the National Guard or naval militia, and the expenses and compensation therefor of such officer and enlisted member shall be paid out of the appropriations made to the Department of Crime Control and Public Safety. Such officers and enlisted members shall receive the same rate of pay as officers and enlisted members of the same grade and like service of the regular service, provided that no such officer or enlisted member shall receive less than 18 times the minimum hourly wage per day as provided for in G.S. 95‑25.3(a). Officers and enlisted members when on duty in connection with examining boards, efficiency boards, advisory boards, courts of inquiry or similar duty shall be allowed per diem and subsistence prescribed for lawful State boards and commissions generally for such duty. Officers and enlisted members serving on general or special courts‑martial shall receive the base pay of their rank. No staff officer or enlisted member who receives a salary from the State as such shall be entitled to any additional compensation other than actual and necessary expenses incurred while traveling upon orders issued by the proper authority.  (1917, c. 200, s. 51; C.S., s. 6865; 1935, c. 451; 1949, c. 1130, s. 4; 1959, c. 218, s. 18; 1963, c. 1019, s. 1; 1969, c. 986; 1971, c. 204; 1973, c. 620, s. 9; 1975, c. 604, s. 2; 1977, c. 70, s. 2; 1997‑153, s. 3; 1997‑443, s. 7.12(c); 2009‑281, s. 1.)



§ 127A-108. Pay and care of soldiers, airmen and sailors disabled in service.

§ 127A‑108.  Pay and care of soldiers, airmen and sailors disabled in service.

A member of the National Guard, the State defense militia, or the naval militia who without fault or negligence on his part is disabled through illness, injury, or disease contracted or incurred while on duty or by reason of duty in the service of the State or while reasonably proceeding to or returning from such duty shall receive the actual necessary expenses for care and medicine and medical attention at the expense of the State and if such shall temporarily incapacitate him for pursuing his usual business or occupation he shall receive during such incapacity the pay and allowances as are provided for the same grade and rating in like circumstances in the active armed forces of the United States. If such member is permanently disabled, he shall receive the pensions and rewards that persons under similar circumstances in the military service of the United States receive from the United States. In case any such member shall die as a result of such injury, illness or disease within one year after it has been incurred or contracted, the surviving spouse, minor children, or dependent parents of the member shall receive such pension and rewards as persons under similar circumstances receive from the United States.

The cost incurred by reason of this section shall be paid out of the Contingency and Emergency Fund, or such other fund as may be designated by law.

The Adjutant General, with the approval of the Governor, shall make and publish such regulations pursuant to this section as may be necessary for its implementation. Before the name of any person is placed on the disability or pension rolls of the State under this section, proof shall be made in accordance with such regulations that the applicant is entitled to such care, pension, or reward.

Nothing herein shall in any way limit or condition any other payment to such member as by law may be allowed: Provided, however, any payments made under the provisions of Chapter 97 of the General Statutes or under federal statutes as now or hereafter amended shall be deducted from the payments made under this section.  (1917, c. 200, s. 54; C.S., s. 6868; 1959, c. 218, s. 19; c. 763; 1965, c. 1058; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-109. Pay of general and field officers.

§ 127A‑109.  Pay of general and field officers.

General and field officers when away from their home stations visiting the organizations of their commands, for inspection and instruction under orders from proper authority, shall receive actual necessary expenses and the pay of their rank. (1917, c. 200, s. 53; C.S., s. 6867; 1975, c. 604, s. 2.)



§ 127A-110. Proceedings against third party injuring or killing guard personnel.

§ 127A‑110.  Proceedings against third party injuring or killing guard personnel.

(a)        The right to compensation and other benefits under G.S. 127A‑108 shall not be affected by the fact that the injury or death was caused under circumstances creating a liability in some person other than the State to pay damages therefor, such person hereinafter being referred to as the "third party." The respective rights and interests of the guard member under this Article, and the State, if any, in respect of the common‑law cause of action against such third party and the damages recovered shall be as set forth in this section.

(b)        The guard member or personal representative if guard member be dead, shall have the exclusive right to proceed to enforce the liability of the third party by appropriate proceedings if such proceedings are instituted not later than 12 months after the date of injury or death, whichever is later. During said 12‑month period, and at any time thereafter if summons is issued against the third party during said 12‑month period, the guard member or personal representative shall have the right to settle with the third party and to give a valid and complete release of all claims to the third party by reason of such injury or death, subject to the provisions of (h) below.

(c)        If settlement is not made and summons is not issued within said 12‑month period, then all rights of the guard member, or personal representative if guard member be dead, against the third party shall  pass by operation of the period fixed by the statute of limitations applicable to such rights and if the State shall not have settled with or instituted proceedings against the third party within such time, then all such rights shall revert to the guard member or personal representative 60 days before the expiration of the applicable statute of limitations.

(d)        The person in whom the right to bring such proceeding or make settlement is vested shall, during the continuation thereof, also have the exclusive right to make settlement with the third party and the release of the person having the right shall fully acquit and discharge the third party except as provided by (h) below. A proceeding so instituted by the person having the right shall be brought in the name of the guard member or personal representative and the State shall not be a necessary or proper party thereto. If the guard member or personal representative should refuse to cooperate with the State by being the party plaintiff, then the action shall be brought in the name of the State and the guard member or personal representative shall be made a party plaintiff or party defendant by order of court.

(e)        The amount of compensation and other benefits paid or payable on account of such injury or death shall not be admissible in evidence in any proceeding against the third party. If the third party defending such proceeding, by answer duly served on the State, sufficiently alleges that actionable negligence of the State joined and concurred with the negligence of the third party in producing the injury or death, then an issue shall be submitted to the jury in such case as to whether actionable negligence of the State joined and concurred with the negligence of the third party in producing the injury or death. The State shall have the right to appear, to be represented, to introduce evidence, to cross‑examine adverse witnesses, and to argue to the jury as to this issue as fully as though it were a party although not named or joined as a party to the proceeding. Such issue shall be the last of the issues submitted to the jury. If the verdict shall be that actionable negligence of the State did join and concur with that of the third party in producing the injury or death, then the court shall reduce the damages awarded by the jury against the third party by the amount which the State would otherwise be entitled to receive therefrom by way of subrogation hereunder and the entire amount recovered, after such reduction, shall belong to the guard member or personal representative free of any claim by the State and the third party shall have no further right by way of contribution or otherwise against the State, except any right which may exist by reason of an express contract of indemnity between  the State and the third party, which was entered into prior to the injury to the guard member.

(f)         (1)        Any amount obtained by any person by settlement with, judgment against, or otherwise from the third party by reason of such injury or death shall be disbursed by order of the court for the following purposes and in the following order of priority:

a.         First to the payment of actual court costs taxed by judgment.

b.         Second to the payment of the fee of the attorney representing the person making settlement or obtaining judgment, and such fee shall not exceed one third of the amount obtained or recovered of the third party.

c.         Third to the reimbursement of the State for all benefits by way of compensation or medical treatment expense paid or to be paid by the State pursuant to G.S. 127A‑108.

d.         Fourth to the payment of any amount remaining to the guard member or personal representative.

(2)        The attorney fee paid under (f)(1) shall be paid by the guard member and the State in direct proportion to the amount each shall receive under (f)(1)c and (f)(1)d hereof and shall be deducted from such payments when distribution is made.

(g)        In any proceeding against or settlement with the third party, every party to the claim for compensation shall have a lien to the extent of the party's interest under (f) hereof upon any payment made by the third party by reason of such injury or death, whether paid in settlement, in satisfaction of judgment, as consideration for covenant not to sue, or otherwise and such lien may be enforced against any person receiving such funds. Neither the guard member or personal representative nor the State shall make any settlement with or accept any payment from the third party without the written consent of the other and no release to or agreement with the third party shall be valid or enforceable for any purpose unless both State and guard member or personal representative join therein; provided, that this sentence shall not apply if the State is made whole for all benefits paid or to be paid by him under this Chapter less attorney's fees as provided by (f)(1) and (2) hereof and the release to or agreement with the third party is executed by the guard member. The Attorney General shall have the right on behalf of the State to reduce by compromise its claim.

(h)        Institution of proceedings against or settlement with the third party, or acceptance of benefits under this Chapter, shall not in any way or manner affect any other remedy which any party to the claim for compensation may have except as otherwise specifically provided in this Chapter, and the exercise of one remedy shall not in any way or manner be held to constitute an election of remedies so as to bar the other. (1967, c. 1081, s. 1; 1975, c. 604, s. 2.)



§ 127A-111. Civilian leave option.

§ 127A‑111.  Civilian leave option.

(a)        A member of the North Carolina National Guard called into service of the State by the Governor shall have the right to take leave without pay from his or her civilian employment. No member of the North Carolina National Guard shall be forced to use or exhaust his or her vacation or other accrued leaves from his or her civilian employment for a period of active service. The choice of leave shall be solely within the discretion of the member.

(b)        The Commissioner of Labor shall enforce the provisions of this section pursuant to Chapter 95 of the General Statutes. (1997‑153, s. 4.)



§§ 127A-112 through 127A-115. Reserved for future codification purposes.

§§ 127A‑112 through 127A‑115.  Reserved for future codification purposes.



§ 127A-116. Leaves of absence for State officers and employees.

Article 9.

Privilege of Organized State Militia and Reserve Components of the United States Armed Forces.

§ 127A‑116.  Leaves of absence for State officers and employees.

The Governor or the Governor's designee shall promulgate appropriate policy and regulations relating to leaves of absence for short periods of military training and for State or federal military duty or special emergency management service of all officers and employees of the State and its political subdivisions, including officers and employees of public educational facilities under the sponsorship of the State, without loss of pay, time or efficiency rating. (1917, c. 200, s. 88; C.S., s. 6869; 1937, c. 224, s. 1; 1949, c. 1274; 1975, c. 604, s. 2; 2001‑513, s. 23(b).)



§ 127A-117. Contributing members.

§ 127A‑117.  Contributing members.

Each organization of the National Guard and naval militia may, besides its regular and active members, enroll contributing members on payment in advance by each person desiring to become such contributing member of not less than ten dollars ($10.00) per annum, which money shall be paid into the unit fund. Each contributing member shall be entitled to receive from the commanding officer thereof a certificate of membership.  (1917, c. 200, s. 90; C.S., s. 6871; 1967, c. 218, s. 3; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-118. Organizations may own property; actions.

§ 127A‑118.  Organizations may own property; actions.

Organizations of the National Guard and naval militia shall have the right to own and keep real and personal property, which shall belong to the organization; and the commanding officer of any organization may recover for its use debts or effects belonging to it, or damages for injury to such property, action for such recovery to be brought in the name of the commanding officer thereof before any court of justice within the State having jurisdiction; and no suit or complaint pending in his name shall be abated by his ceasing to be commanding officer of the organization; but upon motion of the commander succeeding him such commander shall be admitted to prosecute the suit or complaint in like manner and with like effect as if it had been originally commenced by him.  (1917, c. 200, s. 92; C.S., s. 6872; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-119. When families of soldiers, airmen and sailors supported by county.

§ 127A‑119.  When families of soldiers, airmen and sailors supported by county.

When any citizen of the State is absent on duty as a member of the National Guard, State defense militia or naval militia, and his family are unable to support themselves during his absence, the board of commissioners of his county, on application, shall make towards their maintenance such allowance as may be deemed reasonable.  (1917, c. 200, s. 93; C.S., s. 6873; 1963, c. 1019, s. 2; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§§ 127A-120 through 127A-124. Reserved for future codification purposes.

§§ 127A‑120 through 127A‑124.  Reserved for future codification purposes.



§ 127A-125. Custody of military property.

Article 10.

Care of Military Property.

§ 127A‑125.  Custody of military property.

All public military property, except when used in the performance of military duty, shall be kept in armories, or other properly designated places of deposit; and it shall be unlawful for any person charged with the care and safety of said public property to allow the same out of his custody, except as above specified. (1917, c. 200, s. 38; C.S., s. 6874; 1975, c. 604, s. 2.)



§ 127A-126. Other suitable storage facilities.

§ 127A‑126.  Other suitable storage facilities.

All public military property of every description which may not be distributed among the units of the National Guard or State defense militia according to law shall be stored and kept at suitable storage facilities as determined by the Adjutant General.  (1917, c. 200, s. 39; C.S., s. 6875; 1959, c. 218, s. 20; 1963, c. 1019, s. 3; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-127. Property kept in good order.

§ 127A‑127.  Property kept in good order.

Every officer and enlisted member belonging to any unit equipped with public military property shall keep and preserve such property in good order; and for neglect to do so may be punished as a court‑martial may direct. (1917, c. 200, s. 40; C.S., s. 6877; 1959, c. 218, s. 22; 1975, c. 604, s. 2.)



§ 127A-128. Equipment and vehicles.

§ 127A‑128.  Equipment and vehicles.

Equipment and vehicles issued by the Department of Defense to the National Guard or State defense militia shall be used solely for military purposes, except in those specific cases where nonmilitary use is authorized by the Department of Defense and/or the Governor. Necessary expense in maintaining such equipment and vehicles, not provided for by the federal government shall be a proper charge against State funds appropriated for the National Guard: Provided, such expense shall be specifically authorized by the Governor and certified by the Adjutant General.  (1917, c. 200, s. 41; C.S., s. 6878; 1921, c. 120, s. 9; 1959, c. 218, s. 23; 1963, c. 1019, s. 4; 1967, c. 563, s. 5; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-129. Transfer of property.

§ 127A‑129.  Transfer of property.

All officers accountable or responsible for public funds, property, or books, before being relieved from the duty, shall turn over the same according to the regulations prescribed by the Governor. (1917, c. 200, s. 42; C.S., s. 6879; 1975, c. 604, s. 2.)



§ 127A-130. Replacement of lost or damaged property.

§ 127A‑130.  Replacement of lost or damaged property.

Whenever any military property issued to the National Guard or State defense militia of the State shall have been lost, damaged, or destroyed, and upon report of a disinterested surveying officer it shall appear that the loss, damage, or destruction of property was due to carelessness or neglect, or that its loss, damage or destruction could have been avoided by exercise of able care, the money value of such property shall be charged to the responsible officer or enlisted member, and the pay of such officers and enlisted members from both federal and State funds at any time accruing may be stopped and applied to the payment of any such indebtedness until same is discharged.  (1917, c. 200, s. 43; C.S., s. 6880; 1959, c. 218, s. 24; 1963, c. 1019, s. 5; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-131. Unlawful conversion or willful destruction of military property.

§ 127A‑131.  Unlawful conversion or willful destruction of military property.

(a)        If any person shall willfully or wantonly destroy or injure, willfully retain after demand made or otherwise convert to his own use any property of the State or of the United States issued for the purpose of arming or equipping the militia of the State or if any person shall purchase any property of the State or of the United States knowing it to be unlawfully obtained, he shall be guilty of a Class 1 misdemeanor.

(b)        Any person, firm or corporation receiving in pledge or buying from any other person, firm or corporation for the purpose of resale any goods, to include arms, ammunition, explosives, equipment, clothing, supplies and materials, which may reasonably be thought to be the property of the armed forces of the United States and their reserve components or of the militia of the State of North Carolina, shall keep a register and shall enter therein a true and accurate record of each purchase, showing the name, social security number and address of the person from whom purchased, the name and address of the firm or corporation from whom purchased, together with the amount paid for each item or lot of small items, the date of purchase, the serial numbers of all items bearing serial numbers, and any other marks, brands or descriptions which will serve to identify the items purchased.  The register shall be at all times open to the inspection of the public.  Any person, firm or corporation failing to comply with this provision shall be guilty of a Class 1 misdemeanor; and any person, firm or corporation making a false entry in such register shall be guilty of a Class 1 misdemeanor. (1876‑7, c. 272, s. 19; Code, s. 3274; Rev., ss. 3536, 3537; C.S., ss. 6881, 6882; 1959, c. 218, s. 25; 1963, c. 1019, s. 6; 1975, c. 604, s. 2; 1993, c. 539, s. 936; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 127A-132 through 127A-136. Reserved for future codification purposes.

§§ 127A‑132 through 127A‑136.  Reserved for future codification purposes.



§ 127A-137. Requisition for federal funds.

Article 11.

Support of Militia.

§ 127A‑137.  Requisition for federal funds.

The Governor shall make requisition upon the secretary of the appropriate service for such State allotment from federal funds as may be appropriate for the support of the militia. (1917, c. 200, s. 23; C.S., s. 6887; 1921, c. 120, s. 10; 1963, c. 1019, s. 8; 1975, c. 604, s. 2.)



§ 127A-138. Local appropriations; unit funds.

§ 127A‑138.  Local appropriations; unit funds.

(a)        Every municipality and county within the State is hereby authorized and empowered to appropriate for the benefit of any unit or units of the militia such amounts of public funds from year to year as the governing body of such municipality or county may deem wise, patriotic and expedient; and is further authorized, either alone or in connection with others, to provide heat, electricity, water, telephone service and other costs of operation and maintenance of any armory. Such appropriations may be funded by the levy of property taxes pursuant to G.S. 153A‑149 and 160A‑209 or by the allocation of other revenues whose use is not otherwise restricted by law.

(b)        Any funds donated to any unit or units of the militia by local  governments, civic organizations or private sources, short‑term rental of their armory buildings, or funds earned through vending machine commissions and items of similar nature shall remain at the unit or units to be expended in accordance with rules and regulations prescribed by the Secretary. (1947, c. 1010, s. 8; 1975, c. 604, s. 2; 1979, c. 701, s. 1.)



§ 127A-139. Allowances made to different organizations and personnel.

§ 127A‑139.  Allowances made to different organizations and personnel.

(a)        There may be allowed each year to the following officers, under rules and regulations prescribed by the Secretary of Crime Control and Public Safety, as follows: to general officers, and commanders of divisions, corps, groups, brigades, regiments, separate battalions, squadrons or similar organizations, not to exceed two hundred and twenty‑five dollars ($225.00); to commanding officers of companies, batteries, troops, detachments and similar units not to exceed two hundred dollars ($200.00); to executive officers, adjutants, plans and training officers, logistical officers and commissioned officers in comparable assignments in divisions, corps, groups, brigades, regiments, battalions, squadrons and similar organizations, not to exceed two hundred dollars ($200.00). No officer shall be entitled to receive any part of the amounts named herein unless he has performed satisfactorily all duties required of him by law and regulations and has pursued such course of instruction as may from time to time be required.

(b)        There may be allowed annually to the supply sergeant of each company, battery, troop, detachment, and similar organizations, a sum of money not to exceed one hundred dollars ($100.00) for services satisfactorily performed.

(c)        There shall be allowed annually sufficient funds to be allocated by the Secretary of Crime Control and Public Safety among the federally recognized units of the National Guard and their headquarters, NCNG State Pistol Team, NCNG State Rifle Team, NCARNG Aviation Support Facility, and NCARNG Aviation Flight Activity for administrative and operating expenses, including heat, electricity, telephone, postage, office supplies and equipment, minor repairs and replacement of equipment, and such other expenses and special items of equipment not otherwise provided as may be authorized in accordance with National Guard rules and regulations.

(d)        Repealed by Session Laws 1979, c. 701, s. 2.

(e)        The commanding officers of all organizations participating in the appropriations herein made shall render an itemized statement of all funds received from any source whatever for the support of their respective organizations in such manner and on such forms as may be prescribed by the Secretary through the Adjutant General. Failure on the part of any officer to submit promptly when due the financial statement of his organization will be sufficient cause to withhold all appropriations for such organizations.  (1917, c. 200, s. 97; 1919, c. 311; C.S., s. 6889; 1921, c. 120, s. 11; 1923, c. 24; 1924, c. 6; 1927, c. 227, s. 2; 1949, c. 1130, s. 5; 1951, c. 1144, s. 1; 1953, c. 1246; 1959, c. 421; 1963, c. 1020; 1967, c. 563, s. 6; 1973, c. 1460; 1975, c. 604, s. 2; 1977, c. 70, s. 2; 1979, c. 701, s. 2; 2009‑281, s. 1.)



§§ 127A-140 through 127A-144. Reserved for future codification purposes.

§§ 127A‑140 through 127A‑144.  Reserved for future codification purposes.



§ 127A-145. Reports of officers.

Article 12.

General Provisions.

§ 127A‑145.  Reports of officers.

All officers of the National Guard, the State defense militia, and the naval militia shall make such returns and reports to the Governor, Secretary of Defense, or to such officers as they may designate at such times and in such form as may from time to time be prescribed.  (1917, c. 200, s. 21; C.S., s. 6890; 1963, c. 1019, s. 10; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-146. Officer to give notice of absence.

§ 127A‑146.  Officer to give notice of absence.

When any officer shall have occasion to be absent from his usual residence one week or more, he shall notify the officer next in command, and also his next superior officer in command, of his intended absence, and shall arrange for the officer next in command to handle and attend to all official communications. (1917, c. 200, s. 22; C.S., s. 6891; 1975, c. 604, s. 2.)



§ 127A-147. Orders, rules, regulations and Uniform Code of Military Justice applicable to militia when not in service of United States.

§ 127A‑147.  Orders, rules, regulations and Uniform Code of Military Justice applicable to militia when not in service of United States.

The National Guard, State defense militia and naval militia, when not in the service of the United States, shall except as to punishments, be governed by the orders, rules and regulations of the Adjutant General, regulations promulgated by the secretary of the appropriate service of the armed forces of the United States, and the Uniform Code of Military Justice, as amended from time to time.  (1917, c. 200, s. 34; C.S., s. 6892; 1963, c. 1018, s. 7; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-148. Commander may prevent trespass and disorder.

§ 127A‑148.  Commander may prevent trespass and disorder.

The commander upon any occasion of duty may place in arrest during the continuance thereof any person who shall trespass upon the campground, parade ground, armory, or other place devoted to such duty, or who shall in any way or manner interrupt or molest the orderly discharge of duty by those under arms, or shall disturb or prevent the passage of troops going to or returning from any duty. He may prohibit and prevent the sale or use of all spirituous liquors, wine, ale, beer, or cider, the holding of huckster or auction sales, and all gambling within the limits of the post, campground, place of encampment, parade, or drill under his command, or within such limits not exceeding one mile therefrom as he may prescribe. And he may in his discretion abate as common nuisance all such sales. (1917, c. 200, s. 94; C.S., s. 6893; 1975, c. 604, s. 2.)



§ 127A-149. Power of arrest in certain emergencies.

§ 127A‑149.  Power of arrest in certain emergencies.

In the event members of the North Carolina National Guard or State defense militia are called out by the Governor pursuant to the authority vested in him by the Constitution, they shall have such power of arrest as may be reasonably necessary to accomplish the purpose for which they have been called out.  (1959, c. 453; 1963, c. 1019, s. 11; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-150. Immunity of guardsmen from civil and criminal liability.

§ 127A‑150.  Immunity of guardsmen from civil and criminal liability.

(a)        A member of the North Carolina National Guard or State defense militia, while acting in aid of civil authorities and in the line of duty, shall have the immunities of a law‑enforcement officer.

(b)        Whenever members of the North Carolina National Guard or State defense militia are called upon to execute the laws, engage in disaster relief, suppress or prevent actual or threatened riot or insurrection, repel invasion, apprehend or disburse [disperse] any sniper, rioters, mob or unlawful assembly, they shall have the immunities of a law‑enforcement officer.

(c)        Any civil claim against a member of the National Guard or State defense militia allegedly arising from the action or inaction of such member of the National Guard or State defense militia while in line of duty shall be filed within two years of the date of the occurrence or forever barred.  (1969, c. 969; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-151. Organizing company without authority.

§ 127A‑151.  Organizing company without authority.

If any person shall organize a military company, or drill or parade under arms as a military body, except under the militia laws and regulations of the State, or shall exercise or attempt to exercise the power or authority of a military officer in this State, without holding a commission from the Governor, he shall be guilty of a Class 1 misdemeanor. (1893, c. 374, s. 38; Rev., s. 3538; C.S., s. 6894; 1975, c. 604, s. 2; 1993, c. 539, s. 937; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 127A-152. Placing name on muster roll wrongfully.

§ 127A‑152.  Placing name on muster roll wrongfully.

If any officer of the militia of the State shall knowingly or willfully place, or cause to be placed, on any muster roll the name of any person not regularly or lawfully enlisted, or the name of any enlisted man who is dead or who has been discharged, transferred, or has lost membership for any cause whatsoever, or who has been convicted of any infamous crime, he shall be guilty of a Class 1 misdemeanor. (1893, c. 374, s. 33; Rev., s. 3539; C.S., s. 6895; 1975, c. 604, s. 2; 1993, c. 539, s. 938; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 127A-153. Protection of uniform.

§ 127A‑153.  Protection of uniform.

(a)        The wearing of any military uniform of the United States government by members of the militia shall be pursuant to applicable regulations promulgated by the respective armed services of the United States and regulations of the Adjutant General of North Carolina not inconsistent with federal uniform regulations.

(b)        The wearing of any military uniform of the North Carolina State government by members of the militia shall be pursuant to applicable regulations promulgated by the Adjutant General of North Carolina.

(c)        Members of the militia who violate the regulations referred to in (a) and (b) above shall, upon conviction by a court‑martial, be punished by a fine not exceeding fifty dollars ($50.00) or by imprisonment not exceeding 30 days, or by both fine and imprisonment, for each offense.

(d)        Persons not subject to courts‑martial who violate the regulations referred to in (a) and (b) above may be charged and tried in the State courts and upon conviction shall be punished as provided in (c) above. (1921, c. 120, s. 12; C.S., s. 6895(a); 1963, c. 1017; 1975, c. 604, s. 2.)



§ 127A-154. Upkeep of properties.

§ 127A‑154.  Upkeep of properties.

There shall be paid from the appropriations from the National Guard such amounts as may be necessary for the maintenance, upkeep, and improvement of State military properties and facilities. Provided, such expenditures shall be approved and authorized by the Governor.  (1921, c. 120, s. 13; C.S., s. 6895(b); 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-155. When officers authorized to administer oaths.

§ 127A‑155.  When officers authorized to administer oaths.

Officers of the National Guard are authorized to administer oaths in all circumstances pertaining to any military matter whenever an oath is required.  (1949, c. 1130, s. 6; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§§ 127A-156 through 127A-160. Reserved for future codification purposes.

§§ 127A‑156 through 127A‑160.  Reserved for future codification purposes.



§ 127A-161. Definitions.

Article 13.

Armories.

§ 127A‑161.  Definitions.

As used in this Article, the following terms mean:

(1)        Armory: Any building or building complex and related facilities, including the lands for them, which are intended to be utilized by the militia for training, administration, storage, and the maintenance and servicing of equipment.

(2)        Armory site: That land, meeting federal and State specifications, upon which an armory may be constructed.

(3)        Department: The North Carolina Department of Crime Control and Public Safety.

(4)        Facilities: Those adjuncts to an armory, including but not limited to yards, storage buildings, sheds, ramps, racks, target ranges, furniture, fixtures and other equipment and installations.

(5)        Funds: Any moneys appropriated by any municipality, county, the State or the United States government and made available for the purpose of acquiring armory sites or constructing or repairing any armory, warehouse, or other facility for the use of any unit or for any other purpose in connection with the housing, training, instruction or promotion of the interest of any unit.

(6)        Municipality: Any incorporated city, town or village.

(7)        Unit: Any organizational entity of the militia. (1947, c. 1010, s. 1; 1973, c. 620, s. 9; 1975, c. 604, s. 2; 1977, c. 70, s. 2.)



§ 127A-162. Authority to foster development of armories and facilities.

§ 127A‑162.  Authority to foster development of armories and facilities.

The Department of Crime Control and Public Safety is authorized and empowered to foster the development in North Carolina of adequate armories and other necessary facilities for the proper housing, instruction, training and administration of all units and facilities necessary for the proper protection, care, maintenance, repair, issue and upkeep of public and military property issued to or for the use of any unit. (1947, c. 1010, s. 4; 1973, c. 620, s. 9; 1975, c. 604, s. 2; 1977, c. 70, s. 2.)



§ 127A-163. Powers of Department specified.

§ 127A‑163.  Powers of Department specified.

The Department of Crime Control and Public Safety is further authorized and empowered:

(1)        To act as an agency of the State of North Carolina for the purpose of setting up and administering any statewide plan for the acquisition of armories and armory sites, for the construction and maintenance of armories and for providing facilities which are now or may be necessary in order to comply with any federal law and in order to receive, administer and disburse any funds which may be provided by act of Congress for such purpose;

(2)        As such agency of the State of North Carolina, to promulgate  statewide plans for the acquisition of armories and armory sites, for the construction and maintenance of armories and such other facilities as may be found desirable or necessary to meet the requirements and receive the benefits of any federal legislation with respect thereto;

(3)        To receive and administer any funds which may be appropriated by any act of Congress or otherwise for the acquisition of armories and armory sites; for the construction and maintenance of armories and for providing facilities, which may at any time become available for such purposes;

(4)        To receive and administer any other funds which may be available in furtherance of any activity in which the Department of Crime Control and Public Safety is authorized and empowered to engage under the provisions of this Article; and

(5)        To adopt such rules and regulations as may be necessary to carry out the intent and purpose of this Article. (1947, c. 1010, s. 5; 1973, c. 620, s. 9; 1975, c. 604, s. 2; 1977, c. 70, s. 2.)



§ 127A-164. Power to acquire land, make contracts, etc.

§ 127A‑164.  Power to acquire land, make contracts, etc.

In furtherance of the duties, power, and authority given herein, the Department of Crime Control and Public Safety is authorized and empowered within the limitations of G.S. 143‑341 to accept and hold title to real property in the name of the State of North Carolina, and to enter in contracts and do any and all things necessary to carry out any statewide programs for the acquisition of armories and armory sites, the construction and maintenance of armories, and to provide facilities which may be considered by it as necessary for any unit and which may be authorized by act of Congress or otherwise. (1947, c. 1010, s. 6; 1973, c. 620, s. 9; 1975, c. 604, s. 2; 1977, c. 70, s. 2.)



§ 127A-165. Counties and municipalities may lease, convey or acquire property for use as armory.

§ 127A‑165.  Counties and municipalities may lease, convey or acquire property for use as armory.

Every municipality and county of the State of North Carolina is hereby authorized and empowered to lease or convey by deed to the State of North Carolina:

(1)        Any existing armory and the land adjacent thereto;

(2)        Any real property suitable for the construction of an armory, warehouse or other facility; and

(3)        Any real property suitable for use in the administration, instruction and training of any unit.

Every municipality and county is further authorized and empowered to acquire any real property which may be suitable for use as an armory or for the construction of an armory thereon, or for any other purpose of a unit. The contracting of an indebtedness and the expenditure of public funds by any municipality or county to comply with the provisions of this Article are hereby declared to be a necessary expense and for a public purpose. (1947, c. 1010, s. 7; 1949, c. 1066, s. 1; 1975, c. 604, s. 2.)



§ 127A-166. Prior conveyances validated.

§ 127A‑166.  Prior conveyances validated.

All conveyances of real property made before April 20, 1949, by any municipality or county of the State of North Carolina to the State of North Carolina for armory purposes are hereby validated and ratified in every respect. (1949, c. 1066, s. 2; 1975, c. 604, s. 2.)



§ 127A-167. Appropriations to supplement available funds authorized.

§ 127A‑167.  Appropriations to supplement available funds authorized.

Any city or town and any county in the State, separately or jointly, may make appropriations to supplement available federal or State funds to be used for the construction of armory facilities for the North Carolina National Guard. Appropriations made under authority of this Article shall be in such amounts and in such proportions as may be deemed adequate and necessary by the governing body of the county and/or municipality desiring to participate in the armory construction program.  (1955, c. 1181, s. 1; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-168. Local financial support.

§ 127A‑168.  Local financial support.

Each county and city in this State is authorized to make appropriations for the purposes of this Article and to fund them by levy of property taxes pursuant to G.S. 153A‑149 and 160A‑209 and by the allocation of other revenues whose use is not otherwise restricted by law. (1955, c. 1181, s. 2; 1961, c. 1042; 1973, c. 803, s. 12; 1975, c. 604, s. 2.)



§ 127A-169. Unexpended portion of State appropriation.

§ 127A‑169.  Unexpended portion of State appropriation.

The unexpended portion of any appropriation from the general fund of the State for the purposes set out in this Article, remaining at the end of any biennium, shall not revert to the general fund of the State, but shall constitute part of a permanent fund to be expended from time to time in the manner and for the purposes set out in this Article. (1949, c. 1202, s. 2; 1975, c. 604, s. 2.)



§§ 127A-170 through 127A-174. Reserved for future codification purposes.

§§ 127A‑170 through 127A‑174.  Reserved for future codification purposes.



§ 127A-175. Purposes.

Article 14.

National Guard Mutual Assistance Compact.

§ 127A‑175.  Purposes.

(a)        Provide for mutual aid among the party states in the utilization of the National Guard to cope with emergencies.

(b)        Permit and encourage a high degree of flexibility in the deployment of National Guard forces in the interest of efficiency.

(c)        Maximize the effectiveness of the National Guard in those situations which call for its utilization under this Compact.

(d)        Provide protection for the rights of National Guard personnel when serving in other states on emergency duty.  (1969, c. 674, s. 1; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-176. Entry into force and withdrawal.

§ 127A‑176.  Entry into force and withdrawal.

(a)        This Compact shall enter into force when enacted into law by any two states. Thereafter, this Compact shall become effective as to any other state upon its enactment thereof.

(b)        Any party state may withdraw from this Compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of such withdrawal to the governors of all other party states. (1969, c. 674, s. 1; 1975, c. 604, s. 2.)



§ 127A-177. Definitions; mutual aid.

§ 127A‑177.  Definitions; mutual aid.

(a)        As used in this Article:

(1)        "Emergency" means an occurrence or condition, temporary in nature, in which police and other public safety officials and locally available National Guard forces are, or may reasonably be expected to be, unable to cope with substantial and imminent danger to the public safety.

(2)        "Requesting state" means the state whose governor requests assistance in coping with an emergency.

(3)        "Responding state" means the state furnishing aid, or requested to furnish aid.

(b)        Upon request of the governor of a party state for assistance in an emergency, the governor of a responding state shall have authority under this Compact to send without the borders of his state and place under the temporary command of the appropriate National Guard or other military authorities of the requesting state all or any part of the National Guard forces of his state as he may deem necessary, and the exercise of his discretion in this regard shall be conclusive.

(c)        The governor of a party state may withhold the National Guard forces of his state from such use and recall any forces or part or member thereof previously deployed in a requesting state.

(d)        Whenever National Guard forces of any party state are engaged in another state in carrying out the purposes of this Compact, the members thereof so engaged shall have the same powers, duties, rights, privileges and immunities as members of National Guard forces in such other state. The requesting state shall save members of the National Guard forces of responding states harmless from civil liability for acts or omissions in good faith which occur in the performance of their duty while engaged in carrying out the purposes of this Compact, whether the responding forces are serving the requesting state within its borders or are in transit to or from such service.

(e)        Subject to the provisions of subsections (f), (g) and (h) of this section, all liability that may arise under the laws of the requesting state, the responding state, or a third state on account of or in connection with a request for aid, shall be assumed and borne by the requesting state.

(f)         Any responding state rendering aid pursuant to this Compact shall be reimbursed by the requesting state for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost of the materials, transportation and maintenance of National Guard personnel and equipment incurred in connection with such request: Provided, that nothing herein contained shall prevent any responding state from assuming such loss, damage, expense or other cost.

(g)        Each party state shall provide, in the same amounts and manner as if they were on duty within their state, for the pay and allowances of the personnel of its National Guard units while engaged without the state pursuant to this Compact and while going to and returning from such duty pursuant to this Compact. Such pay and allowances shall be deemed items of expense reimbursable under subsection (f) by the requesting state.

(h)        Each party state providing for the payment of compensation and death benefits to injured members and the representatives of deceased members of its National Guard forces in case such members sustain injuries or are killed within their own state, shall provide for the payment of compensation and death benefits in the same manner and on the same terms in case such members sustain injury or are killed while rendering aid pursuant to this Compact. Such compensation and death benefits shall be deemed items of expense reimbursable pursuant to subsection (f) of this section.  (1969, c. 674, s. 1; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-178. Delegation.

§ 127A‑178.  Delegation.

Nothing in this Compact shall be construed to prevent the governor of a party state from delegating any of his responsibilities or authority respecting the National Guard, provided that such delegation is otherwise in accordance with law. For purposes of this Compact, however, the governor shall not delegate the power to request assistance from another state.  (1969, c. 674, s. 1; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-179. Limitations.

§ 127A‑179.  Limitations.

Nothing in this Compact shall:

(1)        Expand or add to the functions of the National Guard, except with respect to the jurisdictions within [which] such functions may be performed;

(2)        Authorize or permit National Guard units to be placed under the field command of any person not having the military or National Guard rank or status required by law for the field command position in question.  (1969, c. 674, s. 1; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-180. Construction and severability.

§ 127A‑180.  Construction and severability.

This Compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this Compact shall be severable and if any phrase, clause, sentence or provision of this Compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this Compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this Compact shall be held contrary to the constitution of any state participating herein, the Compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters. (1969, c. 674, s. 1; 1975, c. 604, s. 2.)



§ 127A-181. Payment of liability to responding state.

§ 127A‑181.  Payment of liability to responding state.

Upon presentation of a claim therefor by an appropriate authority of a state whose National Guard forces have aided this State pursuant to the Compact, any liability of this State pursuant to G.S. 127A‑177(f) of this Compact shall be paid out of the general fund.  (1969, c. 674, s. 1; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-182. Status, rights and benefits of forces engaged pursuant to Compact.

§ 127A‑182.  Status, rights and benefits of forces engaged pursuant to Compact.

In accordance with G.S. 127A‑177(h) of this Compact, members of the National Guard forces of this State shall be deemed to be in State service at all times when engaged pursuant to this Compact, and shall be entitled to all rights and benefits provided pursuant to the laws of this State.  (1969, c. 674, s. 1; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§ 127A-183. Injury or death while going to or returning from duty.

§ 127A‑183.  Injury or death while going to or returning from duty.

All benefits to be paid under G.S. 127A‑177(h) of the foregoing Compact shall include any injury or death sustained while going to or returning from such duty. (1969, c. 674, s. 1; 1975, c. 604, s. 2.)



§ 127A-184. Authority of responding state required to relieve from assignment or reassign officers.

§ 127A‑184.  Authority of responding state required to relieve from assignment or reassign officers.

Nothing in the foregoing Compact shall authorize or permit state officials or military officers of the requesting state to relieve from assignment or reassign officers or noncommissioned officers of National Guard units of the responding state without authorization by the appropriate authorities of the responding state.  (1969, c. 674, s. 1; 1975, c. 604, s. 2; 2009‑281, s. 1.)



§§ 127A-185 through 127A-189. Reserved for future codification purposes.

§§ 127A‑185 through 127A‑189.  Reserved for future codification purposes.



§ 127A-190. Short title.

Article 15.

North Carolina National Guard Tuition Assistance Act of 1975.

§ 127A‑190.  Short title.

This Article shall be known and may be cited as the North Carolina National Guard Tuition Assistance Act of 1975. (1975, c. 917, s. 2.)



§ 127A-191. Purpose.

§ 127A‑191.  Purpose.

The General Assembly of North Carolina, recognizing that the North Carolina National Guard is the only organized, trained and equipped military force subject to the control of the State, hereby establishes a program of tuition assistance for qualifying guard members for the purpose of encouraging voluntary membership in the guard, improving the educational level of its members, and thereby benefiting the State as a whole.  (1975, c. 917, s. 3; 2009‑281, s. 1.)



§ 127A-192. Definitions.

§ 127A‑192.  Definitions.

(a)        Academic Year.  Any period of 365 days beginning with the first day of enrollment for a course of instruction.

(a1)      Business or Trade School.  Any school within the State of North Carolina which is licensed by the State Board of Education and listed by that Board as an approved private business school or an approved private trade school.

(b)        Private Educational Institutions.  Any junior college, senior college or university which is operated and governed by private interests not under the control of the federal, State or any local government, which is located within and licensed by the State of North Carolina, which does not operate for profit, whose curriculum is primarily directed toward the awarding of associate, baccalaureate or graduate degrees, which agrees to the applicable administration and funding provisions of this Article.

(c)        Secretary.  The Secretary of Crime Control and Public Safety or his or her designee.

(d)        State Educational Institutions.  Any of the constituent institutions of the University of North Carolina, or any community college operated under the provisions of Chapter 115D of the General Statutes of North Carolina.

(e)        Repealed by Session Laws 2008‑94, s. 2, effective July 1, 2008.

(f)         Student Loan.  A loan or loans made to eligible students or parents of students to aid in attaining an education beyond the high school level.  (1975, c. 917, s. 4; 1977, c. 70, s. 2; c. 228, s. 1; 1987, c. 564, s. 24; 2008‑94, s. 2.)



§ 127A-193. Benefit.

§ 127A‑193.  Benefit.

The benefit provided under this Article shall consist of a monetary educational assistance grant not to exceed the highest amount charged by a State educational institution per academic year or a lesser amount, as prescribed by the Secretary, to remain within the funds appropriated, to qualifying members of the North Carolina National Guard. Benefits provided under G.S. 127A‑195(g) shall be payable for a period of one year at a time, renewable at the option of the Secretary. All other benefits provided under this Article shall be payable for a period of one academic year at a time, renewable at the option of the Secretary.  (1975, c. 917, s. 5; 1977, c. 228, s. 2; 1983 (Reg. Sess., 1984), c. 1034, ss. 99, 100; 1993 (Reg. Sess., 1994), c. 769, s. 22.3; 2000‑67, s. 18; 2005‑444, s. 1; 2008‑94, s. 3.)



§ 127A-194. Eligibility.

§ 127A‑194.  Eligibility.

(a)        Active members of the North Carolina National Guard who are enrolled or who shall enroll in any business or trade school, private educational institution, or State educational institution shall be eligible to apply for this tuition assistance benefit: Provided, that the applicant has a minimum obligation of two years remaining as a member of the National Guard from the end of the academic period for which tuition assistance is provided or that the applicant commit himself or herself to extended membership for at least two additional years from the end of that academic period.

(b)        This tuition assistance benefit shall be applicable to students in the following categories:

(1)        Students seeking to achieve completion of their secondary school education at a community college or technical institute.

(2)        Students seeking trade or vocational training or education.

(3)        Students seeking to achieve a two‑year associate degree.

(4)        Students seeking to achieve a four‑year baccalaureate degree.

(5)        Students seeking to achieve a graduate degree.

(c)        The following persons shall be eligible to apply for disbursements to pay outstanding student loans pursuant to G.S. 127A‑195(g):

(1)        Persons described in subsections (a) and (b) of this section.

(2)        Active members of the North Carolina National Guard who were previously enrolled in any business or trade school, private educational institution, or State educational institution, but only if:

a.         The applicant has a minimum obligation of two years remaining as a member of the National Guard from the time of the application; or

b.         The applicant commits himself or herself to extended membership for at least two additional years from the time of the application.  (1975, c. 917, s. 6; 1977, c. 228, ss. 3, 4; 2008‑94, s. 4.)



§ 127A-195. Administration and funding.

§ 127A‑195.  Administration and funding.

(a)        The Secretary of Crime Control and Public Safety is charged with the administration of the tuition assistance program under this Article. He may delegate administrative tasks to other persons within the Department of Crime Control and Public Safety as he deems best for the orderly administration of this program.

(b)        The Secretary shall determine the eligibility of applicants, select the benefit recipients, establish the effective date of the benefit, and may suspend or revoke the benefit if he finds that the recipient does not maintain an adequate academic status, or if the recipient engages in riots, unlawful demonstrations, the seizure of educational buildings, or otherwise engages in disorderly conduct, breaches of the peace, or unlawful assemblies. The Secretary shall maintain such records and shall promulgate such rules and regulations as he deems necessary for the orderly administration of this program. The Secretary may require of business or trade schools or State or private educational institutions such reports and other information as he may need to carry out the provisions of this Article and he shall disburse benefit payments for recipients upon certification of enrollment by the enrolling institutions.

(c)        All tuition benefit disbursements shall be made to the business or trade school or State or private educational institution concerned, for credit to the tuition account of each recipient. Funds disbursed pursuant to subsection (g) of this section shall be made to the student loan creditor concerned to be applied against the outstanding student loans of each National Guard member beneficiary.

(d)        The participation by any business or trade school or private educational institution in this program shall be subject to the applicable provisions of this Article and to examination by the State Auditor of the accounts of the benefit recipients attending or having attended such private schools or institutions. The Secretary may defer making an award or may suspend an award in any business or trade school or private educational institution which does not comply with the provisions of this Article relating to said institutions. The manner of payment to any business or trade school or private educational institution shall be as prescribed by the Secretary.

(e)        Irrespective of other provisions of this Article, the Secretary may prescribe special procedures for adjusting the accounts of benefit recipients who, for reasons of illness, physical inability to attend classes or for other valid reason satisfactory to the Secretary, may withdraw from any business or trade school or State or private educational institution prior to the completion of the term, semester, quarter or other academic period being attended at the time of withdrawal.

(f)         Any balance of the monetary educational assistance grant up to the maximum for the academic year remaining after tuition is paid pursuant to subsection (c) of this section may be disbursed to the recipient as reimbursement for required course books and materials. The manner of obtaining the reimbursement payment for these required books and materials shall be as prescribed by the Secretary.

(g)        Any funds not needed to accomplish the other purposes of this Article may be used to help members of the North Carolina National Guard repay outstanding student loans in accordance with rules to be adopted by the Secretary. These rules shall provide that the length of a member's deployment may be considered in determining whether or not, and in what amount, a member receives assistance pursuant to this subsection. There shall be no reimbursement under this subsection for payments already made on student loans, and funds shall not be provided under this subsection for the purpose of paying student loans obtained for courses from which the member withdrew or for which the member did not receive a passing grade. Payments for outstanding loans shall not exceed the maximum benefit available under G.S. 127A‑193.  (1975, c. 917, s. 7; 1977, c. 70, s. 2; 2005‑444, ss. 2, 3; 2008‑94, s. 1.)



§§ 127A-196 through 127A-200. Reserved for future codification purposes.

§§ 127A‑196 through 127A‑200.  Reserved for future codification purposes.



§ 127A-201. Entitlement.

Article 16.

National Guard Reemployment Rights.

§ 127A‑201.  Entitlement.

Any member of the North Carolina National Guard who, at the direction of the Governor, enters State duty, is entitled, upon honorable release from State duty, to all the reemployment rights provided for in this Article. (1979, c. 155, s. 1.)



§ 127A-202. Rights.

§ 127A‑202.  Rights.

Upon release from State duty, the employee shall make written application to his previous employer for reemployment within five days of his release from duty or from hospitalization continuing after release. If the employee is still qualified for his previous employment, he shall be restored to his previous position or to a position of like seniority, status and salary, unless the employer's circumstances now make the restoration unreasonable. If the employee is no longer qualified for his previous employment, he shall be placed in another position, for which he is qualified, and which will give him appropriate seniority, status and salary, unless the employer's circumstances now make the placement unreasonable. (1979, c. 155, s. 1.)



§ 127A-202.1. Discrimination against persons who serve in the North Carolina National Guard and acts of reprisal prohibited.

§ 127A‑202.1.  Discrimination against persons who serve in the North Carolina National Guard and acts of reprisal prohibited.

(a)        It is the policy of this State that all individuals shall be afforded the right to perform, apply to perform, or have an obligation to perform service in the North Carolina National Guard without fear of discrimination or retaliatory action from their employer or prospective employer on the basis of that membership, application for membership, performance of service, application for service, or obligation.

(b)        An individual who is a member of the North Carolina National Guard who performs, has performed, applies to perform, or has an obligation to perform service in the North Carolina National Guard shall not be denied initial employment, reemployment, retention in employment, promotion, or any benefit of employment by an employer on the basis of that membership, application for membership, performance of service, application for service, or obligation.

(c)        A person shall be considered to have denied a member of the North Carolina National Guard initial employment, reemployment, retention in employment, promotion, or a benefit of employment in violation of this section if the member's membership, application for membership, performance of service, application for service, or obligation for service in the North Carolina National Guard is a motivating factor in that person's action, unless the person can prove by the greater weight of the evidence that the same unfavorable action would have taken place in the absence of the member's membership, application for membership, performance of service, application for service, or obligation.

(d)        Nothing in this section shall be construed to require a person to pay salary or wages to a member of the North Carolina National Guard during the member's period of active service.

(e)        The Commissioner of Labor shall enforce the provisions of this section according to Article 21 of Chapter 95 of the General Statutes, including the rules and regulations issued pursuant to that Article.

(f)         This section shall also apply when a member of the North Carolina National Guard is called into active duty at the direction of the President, the Governor, or by any other competent authority. (1997‑153, s. 1; 2004‑130, s. 3.)



§ 127A-203. Penalties for denial.

§ 127A‑203.  Penalties for denial.

If any employer, public or private, fails or refuses to comply with G.S. 127A‑202, the superior court for the district of the employer's place of business may, upon the filing of a motion, petition, or other appropriate pleading by the employee, require the employer to comply with G.S. 127A‑202 and to compensate the employee for any loss of wages or benefits suffered by reason of the employer's unlawful failure or refusal. (1979, c. 155, s. 1.)






Chapter 127B - Military Affairs.

§127B-1. Military property sales facility defined.

Chapter 127B.

Military Affairs.

Article 1.

Military Property Sales Facilities.

§127B‑1. Military property sales facility defined.

Any person, partnership, association or corporation who engages in the business of selling, consigning, purchasing, transferring or in any way acquiring military property for resale, is a "military property sales facility". Specifically excluded are facilities operated by the United States Government, the State of North Carolina or any of its agencies and persons, partnerships, associations or corporations selling or purchasing military property pursuant to a contract with the United States Government, the State of North Carolina or any of its agencies. (1985, c. 522, s. 1.)



§ 127B-2. Military property defined.

§ 127B‑2.  Military property defined.

"Military property" means property originally manufactured for the United States or State of North Carolina which is a type and kind issued for use in, or furnished and intended for, the military service of the United States or the militia of the State of North Carolina. (1985, c. 522, s. 1.)



§ 127B-3. License.

§ 127B‑3.  License.

No person, partnership, association or corporation shall engage in the business of selling military property or purchasing military property for resale without first having obtained a license to do so from the local governing body of the city, town, or county in which it is located and by paying the county, State, and municipal tax required by law, and otherwise complying with the requirements made in this and succeeding sections. The license shall be posted in a prominent place, easily visible to the public, on the designated premises. (1985, c. 522, s. 1.)



§ 127B-4. Local governing authorities to grant and control license; bond.

§ 127B‑4.  Local governing authorities to grant and control license; bond.

(a)        The governing body of any city, town, or county in this State may grant to such person, partnership, association or corporation as who shall produce satisfactory evidence of good character, a license authorizing such person, partnership, association or corporation to carry on the business of a military property sales facility. The license shall designate the building in which the person, partnership, association or corporation shall carry on the business, and no person, partnership, association or corporation shall carry on the business of a military property sales facility without being duly licensed, nor in any other building than the one designated in the license.

(b)        Any person or the principal officers of any association or corporation or all the partners of any partnership applying for a license shall furnish the governing body the following information:

(1)        Full name, and any other names used by the applicant during the preceding five years, or in the case of a partnership, association or corporation, the applicant shall list any partnership, association, or corporate names used during the preceding five years;

(2)        Current address, and all addresses used by the applicant during the preceding five years;

(3)        Physical description;

(4)        Age;

(5)        Driver's license number, if any, and state of issuance;

(6)        Recent color photograph;

(7)        Record of felony convictions; and

(8)        Record of other convictions during the preceding five years.

(c)        Every person, partnership, association or corporation so licensed to carry on the business of a military property sales facility shall, at the time of receiving a license, file with the governing body of the city, town, or county granting the license, a bond payable to the city, town, or county in the sum of one thousand dollars ($1,000), to be executed by the person licensed and by two responsible sureties, or a surety company licensed to do business in the State of North Carolina, to be approved of by the governing body. The bond shall be for the faithful performance of the requirements and obligations pertaining to the business licensed. The governing body, may revoke the license and sue for forfeiture of the bond upon a breach of the licensee's duties under the bond. Any person who may obtain a judgment against a military property sales facility and upon which judgment execution is returned unsatisfied may maintain an action in his own name upon the bond of the military property sales facility, in any court having jurisdiction of the amount demanded to satisfy the judgment. (1985, c. 522, s. 1.)



§ 127B-5. Perjury; punishment.

§ 127B‑5.  Perjury; punishment.

Any person who shall willfully commit perjury in any application for a permit pursuant to this Article shall be guilty of a Class 1 misdemeanor. (1985, c. 522, s. 1; 1993, c. 539, s. 939; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 127B-6. Records to be kept.

§ 127B‑6.  Records to be kept.

(a)        Every military property sales facility owner shall keep a book in which shall be legibly written, at the time of each transaction involving the acquisition by any means of used or new military property by the military property sales facility owner, his employee or agent, from any person, partnership, association or corporation, the following information:

(1)        An account and description of the used or new military property including if applicable, the manufacturer's name, the model, the model number, the serial number of the property, and any engraved numbers or initials found on the property. Property lacking any identifying mark or characteristic shall be marked by the military property sales facility owner in such a way as to allow clear identification of the property.

(2)        The amount of money paid;

(3)        The date of the transaction; and

(4)        The name and residence of the person selling, consigning or transferring the used or new military property.

(b)        The military property sales facility owner, or his employee or agent shall require that the person selling the new or used military property, to present two forms of positive identification to him before the military property sales facility personnel may complete any transaction regarding the buying, consigning or acquiring of new or used military property. The presentation of any one state or federal government issued identification containing a photographic representation imprinted on it shall constitute compliance with the identification requirements of this paragraph. The military property sales facility owner or his employee or agent shall legibly record this identification information next to the person's name and residence in the book required to be kept. Both the military property sales facility owner, his employee or agent and the seller, consignor or transferor of the military property shall sign the record entry.

(c)        The book shall be a permanent record to be kept at all times on the premises of the place of business of the military property sales facility and shall be made available, during regular business hours, to any law enforcement officer who requests to inspect the book. A copy of the records required to be kept by this section shall be filed within 48 hours of the transaction in the office of the local law enforcement agency serving the city, town, or county which issued the license to the military. Mailing the required copy to the local law enforcement agency within 48 hours shall constitute compliance with this section. (1985, c. 522, s. 1.)



§ 127B-7. Penalties.

§ 127B‑7.  Penalties.

Any dealer who violates the provisions of this Article shall be guilty of a Class 2 misdemeanor.  In addition, any dealer convicted of violating this Article shall be ineligible for a dealer's permit for a period of three years from the date of conviction.  Each violation shall constitute a separate and distinct offense. (1985, c. 522, s. 1; 1993, c. 539, s. 940; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 127B-8 through 127B-9. Reserved for future codification purposes.

§§ 127B‑8 through 127B‑9.  Reserved for future codification purposes.



§ 127B-10. Purpose.

Article 2.

Discrimination Against Military Personnel.

§ 127B‑10.  Purpose.

The General Assembly finds and declares that military personnel in North Carolina vitally affect the general economy of this State and that it is in the public interest and public welfare to ensure that no discrimination against military personnel is practiced by any business. (1985, c. 522, s. 1.)



§ 127B-11. Private discrimination prohibited.

§ 127B‑11.  Private discrimination prohibited.

No person shall discriminate against any officer, warrant officer or enlisted person of the military or naval forces of the State or of the United States because of their membership therein. No member of these military forces shall be prejudiced or injured by any person, employer, officer or agent of any corporation, company or firm with respect to their employment, position or status or denied or disqualified for employment by virtue of their membership or service in the military forces of this State or of the United States. (1985, c. 522, s. 1.)



§ 127B-12. Public discrimination prohibited.

§ 127B‑12.  Public discrimination prohibited.

No officer or employee of the State, or of any county, city and county, municipal corporation, school district, water district, or other district shall discriminate against any officer, warrant officer or enlisted person of the military or naval forces of the State or of the United States because of their membership therein. No member of the military forces shall be prejudiced or injured by any officer or employee of the State, or of any county, city and county, municipal corporation, school district, water district, or other district with respect to their employment, appointment, position or status or denied or disqualified for or discharged from their employment or position by virtue of their membership or service in the military forces of this State or of the United States. (1985, c. 522, s. 1.)



§ 127B-13. Refusing entrance prohibited.

§ 127B‑13.  Refusing entrance prohibited.

No person shall prohibit or refuse entrance to any officer, warrant officer or enlisted person of the military or naval forces of this State or of the United States into any public place of entertainment, of amusement, or accommodation because the officer or enlisted person is wearing the uniform of the organization to which they belong or because of their membership or service in the military forces of this State or of the United States. (1985, c. 522, s. 1.)



§ 127B-14. Employer discrimination prohibited.

§ 127B‑14.  Employer discrimination prohibited.

No employer or officer or agent of any corporation, company, or firm, or other person shall discharge any person from employment because of the performance of any emergency military duty by reason of being an officer, warrant officer or enlisted person of the military or naval forces of this State or the United States. (1985, c. 522, s. 1.)



§ 127B-15. Penalties.

§ 127B‑15.  Penalties.

Any person who violates the provisions of this Article shall be deemed guilty of a Class 2 misdemeanor.  Each violation shall constitute a separate and distinct offense. (1985, c. 522, s. 1; 1993, c. 539, s. 941; 1994, Ex. Sess., c. 24, s. 14(c).)






Chapter 127C - Advisory Commission on Military Affairs.

§ 127C-1. Creation of the North Carolina Advisory Commission on Military Affairs.

Chapter 127C.

Advisory Commission on Military Affairs.

§ 127C‑1.  Creation of the North Carolina Advisory Commission on Military Affairs.

There is created in the Office of the Governor the North Carolina Advisory Commission on Military Affairs to advise the Governor and the Secretary of Commerce on protecting the existing military infrastructure in this State and to promote new military missions and economic opportunities for the State and its citizens. (2001‑424, s. 12.1.)



§ 127C-2. Membership.

§ 127C‑2.  Membership.

(a)        The North Carolina Advisory Commission on Military Affairs shall consist of 21 voting members, who shall serve on the Executive Committee, and 15 nonvoting, ex officio members who shall serve by reason of their positions.

(b)        The Executive Committee shall be appointed as follows:

(1)        Three members appointed by the Speaker of the House of Representatives, one of whom shall be a member of a recognized veterans' organization.

(2)        Three members appointed by the President Pro Tempore of the Senate, one of whom shall be a member of a recognized veterans' organization.

(3)        Fifteen members appointed by the Governor, consisting of:

a.         Three representatives from the Jacksonville community.

b.         Three representatives from the Havelock community.

c.         Three representatives from the Goldsboro community.

d.         Three representatives from the Fayetteville community.

e.         Three public members from across the State.

(c)        The following members, or their designee, shall serve ex officio:

(1)        The Lieutenant Governor.

(1a)      Secretary of Crime Control and Public Safety.

(2)        Secretary of Commerce.

(2a)      The Secretary of Transportation.

(2b)      The Secretary of the Department of Environment and Natural Resources.

(3)        Commanding General 18th Airborne Corps, Fort Bragg.

(4)        Commanding General Marine Corps Base, Camp Lejeune.

(5)        Commanding General Marine Corps Air Station, Cherry Point.

(6)        Commander 4th FW, Seymour Johnson Air Force Base.

(7)        Commander 43rd Airlift Wing, Pope Air Force Base.

(8)        Commander of the U.S. Coast Guard Support Center, Elizabeth City.

(9)        Adjutant General of the North Carolina National Guard.

(10)      The Executive Director of the North Carolina League of Municipalities.

(11)      The Executive Director of the North Carolina Association of County Commissioners.

(12)      The Assistant Secretary for Veterans Affairs, Department of Administration.

(d)        The Governor shall designate one member of the Executive Committee appointed pursuant to subsection (b) of this section to serve as chair. The Executive Committee shall elect four persons from amongst its membership to serve as vice‑chairs.

(e)        The terms of the members of the Executive Committee shall be as follows:

(1)        The members initially appointed by the Speaker of the House of Representatives and the President Pro Tempore of the Senate shall serve terms ending on December 31, 2003.

(2)        Seven of the members appointed by the Governor shall serve initial terms ending on December 31, 2002.

(3)        Eight of the members appointed by the Governor shall serve initial terms ending on December 31, 2003.

Thereafter, all members shall serve two‑year terms. (2001‑424, s. 12.1; 2001‑486, s. 2.9(a), (b); 2004‑49, s. 1.)



§ 127C-3. Military Advisor.

§ 127C‑3.  Military Advisor.

The Military Advisor within the Office of the Governor shall serve as the administrative head of the Commission and be responsible for the operations and normal business activities of the Commission, with oversight by the Executive Committee. (2001‑424, s. 12.1.)



§ 127C-4. Purposes.

§ 127C‑4.  Purposes.

The Commission shall have the following responsibilities and duties:

(1)        Advise the Governor and Secretary of Commerce on how to strengthen the State's relationship with the military to protect the installations of this State from the results of any future defense budget cuts or military downsizing by providing a sound infrastructure, affordable housing, and affordable education for military members and their families, working to be viewed by national military leaders as the most military‑friendly State in the nation.

(2)        Develop a strategic plan to provide initiatives to support the long‑term viability and prosperity of the military of this State that shall include, at least:

a.         A comprehensive Economic Impact Study of Military Activities in North Carolina to be conducted by the North Carolina State University Department of Economics and the East Carolina University Office of Regional Development.

b.         A Strengths/Weaknesses/Opportunities/Threats (SWOT) Analysis conducted by a professional strategic planning group on the current status of the military in North Carolina.

(3)        Study ways to improve educational opportunities for military personnel in North Carolina.

(4)        Assist in coordinating the State's interests in future activities of the Department of Defense.

(5)        Promote initiatives to improve the quality of life for military personnel in this State. (2001‑424, s. 12.1.)






Chapter 128 - Offices and Public Officers.

§ 128-1. No person shall hold more than one office; exception.

Chapter 128.

Offices and Public Officers.

Article 1.

General Provisions.

§ 128‑1.  No person shall hold more than one office; exception.

No person who shall hold any office or place of trust or profit under the United States, or any department thereof or under this State, or under any other state or government, shall hold or exercise any other office or place of trust or profit under the authority of this State, or be eligible to a seat in either house of the General Assembly except as provided in G.S. 128‑1.1, or by other General Statute. (Const., art. 14, s. 7; Rev., s. 2364; C.S., s. 3200; 1967, c. 24, s. 24; 1969, c. 1070; 1971, c. 697, s. 1; 1983, c. 609, s. 9.)



§ 128-1.1. Dual-office holding allowed.

§ 128‑1.1.  Dual‑office holding allowed.

(a)        Any person who holds an appointive office, place of trust or profit in State or local government is hereby authorized by the General Assembly, pursuant to Article VI, Sec. 9 of the North Carolina Constitution, to hold concurrently one other appointive office, place of trust or profit, or an elective office in either State or local government.

(b)        Any person who holds an elective office in State or local government is hereby authorized by the General Assembly, pursuant to Article VI, Sec. 9 of the North Carolina Constitution to hold concurrently one other appointive office, place of trust or profit, in either State or local government.

(c)        Any person who holds an office or position in the federal postal system or is commissioned as a special officer or deputy special officer of the United States Bureau of Indian Affairs is hereby authorized to hold concurrently therewith one position in State or local government.

(c1)      Where authorized by federal law, any State or local law enforcement agency may authorize its law enforcement officers to also perform the functions of an officer under 8 U.S.C. § 1357(g) if the agency has a Memorandum of Agreement or Memorandum of Understanding for that purpose with a federal agency. State and local law enforcement officers authorized under this provision are authorized to hold any office or position with the applicable federal agency required to perform the described functions.

(d)        The term "elective office," as used herein, shall mean any office filled by election by the people when the election is conducted by a county or municipal board of elections under the supervision of the State Board of Elections. (1971, c. 697, s. 2; 1975, c. 174; 1987, c. 427, s. 10; 2006‑259, s. 24(a).)



§ 128-1.2. Ex officio service by county and city representatives and officials.

§ 128‑1.2.  Ex officio service by county and city representatives and officials.

Except when the resolution of appointment provides otherwise, whenever the governing body of a county or city appoints one of its own members or officials to another board or commission, the individual so appointed is considered to be serving on the other board or commission as a part of the individual's duties of office and shall not be considered to be serving in a separate office.

As used in this section, the term "official" means (i) in the case of a county, the county manager, acting county manager, interim county manager, county attorney, finance officer, or clerk to the board and (ii) in the case of a city, the city manager, acting city manager, interim city manager, city attorney, finance officer, city clerk, or deputy clerk.  As used in this section, the term "city" has the meaning provided in G.S. 160A‑1. (1983, c. 651, s. 1; 1991, c. 508, s. 5.)



§ 128-2. Holding office contrary to the Constitution; penalty.

§ 128‑2.  Holding office contrary to the Constitution; penalty.

If any person presumes to hold any office, or place of trust or profit, or is elected to a seat in either house of the General Assembly, contrary to Article VI, Sec. 9 of the North Carolina Constitution, he shall forfeit all rights and emoluments incident thereto. (1790, c. 319, P.R.; 1792, c. 366, P.R.; 1793, c. 393, P.R.; 1796, c. 450, P.R.; 1811, c. 811, P.R.; R.C., c. 77, s. 1; Code, s. 1870; Rev., s. 2365; C.S., s. 3201; Ex. Sess., 1924, c. 110; 1971, c. 697, s. 3.)



§ 128-3. Bargains for office void.

§ 128‑3.  Bargains for office void.

All bargains, bonds and assurances made or given for the purchase or sale of any office whatsoever, the sale of which is contrary to law, shall be void. (5 and 6 Edw. VI, c. 16, s. 3; R.C., c. 77, s. 2; Code, s. 1871; Rev., s. 2366; C.S., s. 3202.)



§ 128-4. Receiving compensation of subordinates for appointment or retention; removal.

§ 128‑4.  Receiving compensation of subordinates for appointment or retention; removal.

Any official or employee of this State or any political subdivision thereof, in whose office or under whose supervision are employed one or more subordinate officials or employees who shall, directly or indirectly, receive or demand, for himself or another, any part of the compensation of any such subordinate, as the price of appointment or retention of such subordinate, shall be guilty of a Class 1 misdemeanor:  Provided, that this section shall not apply in cases in which an official or employee is given an allowance for the conduct of his office from which he is to compensate himself and his subordinates in such manner as he sees fit.  Any person convicted of violating this section, in addition to the criminal penalties, shall be subject to removal from office.  The procedure for removal shall be the same as that provided for removal of certain local officials from office by G.S. 128‑16 to 128‑20, inclusive. (1937, c. 32, ss. 1, 2; 1993, c. 539, s. 942; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 128-5. Oath required before acting; penalty.

§ 128‑5.  Oath required before acting; penalty.

Every officer and other person required to take an oath of office, or an oath for the faithful discharge of any duty imposed on him, and also the oath appointed for such as hold any office of trust or profit in the State, shall take all said oaths before entering on the duties of the office, or the duties imposed on such person, on pain of forfeiting five hundred dollars ($500.00) to the use of the poor of the county in or for which the office is to be used, and of being ejected from his office or place by proper proceedings for that purpose. (R.C., c. 77, s. 4; Code, s. 1873; Rev., s. 2367; C.S., s. 3203.)



§ 128-6. Persons admitted to office deemed to hold lawfully.

§ 128‑6.  Persons admitted to office deemed to hold lawfully.

Any person who shall, by the proper authority, be admitted and sworn into any office, shall be held, deemed, and taken, by force of such admission, to be rightfully in such office until, by judicial sentence, upon a proper proceeding, he shall be ousted therefrom, or his admission thereto be, in due course of law, declared void. (Const., art. 4, s. 25; 1844, c. 38, s. 2; 1848, c. 64, s. 1; R.C., c. 77, s. 3; Code, s. 1872; Rev., s. 2368; C.S., s. 3204.)



§ 128-7. Officer to hold until successor qualified.

§ 128‑7.  Officer to hold until successor qualified.

All officers shall continue in their respective offices until their successors are elected or appointed, and duly qualified. (1848, c. 64, s. 2; R.C., c. 77, s. 3; Code, s. 1872; Rev., s. 2368; C.S., s. 3205.)



§ 128-7.1. Failure to qualify creates vacancy.

§ 128‑7.1.  Failure to qualify creates vacancy.

If any person who has been elected to public office (i) dies or becomes disqualified for the office before qualifying for the office, or (ii) for any reason refuses to qualify for the office, the office shall be declared vacant. Unless otherwise provided by law, such vacancy shall be filled by appointment by the authority having the power to fill vacancies as prescribed by law. (1971, c. 183.)



§ 128-7.2. Qualifications for appointment to fill vacancy in elective office.

§ 128‑7.2.  Qualifications for appointment to fill vacancy in elective office.

No person is eligible for appointment to fill a vacancy in any elective office, whether State or local, unless that person would have been qualified to vote as an elector for that office if an election were to be held on the date of appointment. This section is intended to implement the provisions of Section 8 of Article VI of the Constitution. (2007‑391, s. 27(a).)



§ 128-8: Repealed by Session Laws 1981, c. 884, s. 13.

§ 128‑8: Repealed by Session Laws 1981, c.  884, s. 13.



§128-9: Repealed by Session Laws 1979, c. 650.

§ 128‑9: Repealed by Session Laws 1979, c.  650.



§ 128-10. Citizen to recover funds of county or town retained by delinquent official.

§ 128‑10.  Citizen to recover funds of county or town retained by delinquent official.

When an official of a county, city or town is liable upon his bond for unlawfully and wrongfully retaining by virtue of his office a fund, or a part thereof, to which the county, city or town is entitled, any citizen and taxpayer may, in his own name for the benefit of the county, city or town, institute suit and recover from the delinquent official the fund so retained. Any county commissioners, aldermen, councilmen or governing board who fraudulently, wrongfully and unlawfully permit an official so to retain funds shall be personally liable therefor; any citizen and taxpayer may, in his own name for the benefit of the county, city or town, institute suit and recover from such county commissioners, aldermen, councilmen, or governing board, the fund so retained. Before instituting suit under this section, the citizen and taxpayer shall file a statement before the county commissioners, treasurer, or other  officers authorized by law to institute the suit, setting forth the fund alleged to be retained or permitted to be retained, and demanding that suit be instituted by the authorities authorized to sue within 60 days. The citizen and taxpayer so suing shall receive one‑third part, up to the sum of five hundred dollars ($500.00), of the amount recovered, to indemnify him for his services, but the amount received by the taxpayer and citizen as indemnity shall in no case exceed five hundred dollars ($500.00). (1913, c. 80; C.S., s. 3206.)



§ 128-11. Trust funds to be kept separate.

§ 128‑11.  Trust funds to be kept separate.

Any sheriff, treasurer or other officer of any county, city, town or other political subdivision of the State, receiving, by virtue of his office, public money or money to be held by him in trust shall keep or deposit such money or the credits or other evidence thereof separate and apart from his own funds and shall not, at any time, apply such money to his own use or benefit or intermingle the same in any manner with credits or funds of his own. (1931, c. 77, s. 1.)



§ 128-12. Violations to be reported; misdemeanors.

§ 128‑12.  Violations to be reported; misdemeanors.

It shall be the duty of the director of the Local Government Commission to report to the district attorney of the district any violation of G.S. 128‑11 of which he may have knowledge, and any violation of such section shall be unlawful and shall constitute a Class 1 misdemeanor. (1931, c. 60, s. 3; 1931, c. 77, s. 2; 1973, c. 47, s. 2; 1993, c. 539, s. 943; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 128-13. Officers compensated from fees in certain counties to render statement; penalty; proceeds to school fund.

§ 128‑13.  Officers compensated from fees in certain counties to render statement; penalty; proceeds to school fund.

Every clerk of the superior court, register of deeds, sheriff, coroner, surveyor, or other county officer, whose compensation or services performed shall be derived from fees, shall render to the board of county commissioners of their respective counties, on the first Monday in December of each year, a statement, verified under oath, showing: first, the total gross amount of all fees collected during the preceding fiscal year; second, the total amount paid out during the preceding fiscal year for clerical or office assistance. Any county officer, subject to this section, who refuses or fails to file such report as above provided, on or before the first Monday in December, shall be subject to a fine of twenty‑ five dollars ($25.00) and ten dollars ($10.00) additional for each day or fraction of a day such failure shall continue. The board of county commissioners shall assess and collect the penalty above provided for, and supply same to the general school fund of the county. The first report under this section shall be for the fiscal year beginning December 12, 1913.

This section applies only to the Counties of Anson, Bertie, Bladen, Cabarrus, Carteret, Chowan, Currituck, Duplin, Halifax, Harnett, Haywood, Hertford, Johnston, Jones, Moore, Pender, Perquimans, Pitt, Randolph, Richmond, Rowan, Scotland, Union, Vance, Warren, Washington, Wayne, Wilson. (1913, c. 97; Ex. Sess., 1913, c. 10; 1935, c. 390.)



§ 128-14. Identification cards for field agents or deputies of State departments.

§ 128‑14.  Identification cards for field agents or deputies of State departments.

Every field agent or deputy of the various State departments who is authorized to collect money, audit books, inspect premises of individual or business firms and/or any other field work pertaining to the department which he represents, shall be furnished with an identification card signed by the head of the department represented by him, certifying that the said field agent or deputy has authority to represent the department, and such identification card shall carry a photographic likeness of said representative. (1937, c.  236.)



§ 128-15. Employment preference for veterans and their spouses or surviving spouses.

§ 128‑15.  Employment preference for veterans and their spouses or surviving spouses.

(a)        It shall be the policy of the State of North Carolina that, in appreciation for their service to this State and this country during a period of war, and in recognition of the time and advantage lost toward the pursuit of a civilian career, veterans shall be granted preference in employment with every State department, agency, and institution.

(b)        As used in this section:

(1)        "A period of war" includes World War I (April 16, 1917, through November 11, 1918), World War II (December 7, 1941, through December 31, 1946), the Korean Conflict (June 27, 1950, through January 31, 1955), the period of time between January 31, 1955, and the end of the hostilities in Vietnam (May 7, 1975), or any other campaign, expedition, or engagement for which a campaign badge or medal is authorized by the United States Department of Defense.

(2)        "Veteran" means a person who served in the Armed Forces of the United States on active duty, for reasons other than training, and has been discharged under other than dishonorable conditions.

(3)        "Eligible veteran" means:

a.         A veteran who served during a period of war; or

b.         The spouse of a disabled veteran; or

c.         The surviving spouse or dependent of a veteran who dies on active duty during a period of war either directly or indirectly as the result of such service; or

d.         A veteran who suffered a disabling injury for service‑related reasons during peacetime; or

e.         The spouse of a veteran described in subdivision d. of this subsection; or

f.          The surviving spouse or dependent of a person who served in the Armed Forces of the United States on active duty, for reasons other than training, who dies for service‑related reasons during peacetime.

(c)        Hereafter, in all evaluations of applicants for positions with this State or any of its departments, institutions or agencies, a preference shall be awarded to all eligible veterans who are citizens of the State and who served the State or the United States honorably in either the army, navy, marine corps, nurses' corps, air corps, air force, coast guard, or any of the armed services during a period of war. This preference applies to initial employment with the State and extends to other employment events including subsequent hirings, promotions, reassignments, and horizontal transfers.

(d)        The provisions of this section shall be subject to the provisions of Article 1 of Chapter 165 of the General Statutes, and Parts 13 and 19 of Article 9 of Chapter 143B of the General Statutes. (1939, c. 8; 1953, c. 1332; 1967, c. 536; 1987 (Reg. Sess., 1988), c. 1064, s. 2; 2007‑286, s. 1.)



§ 128-15.1: Repealed by 1987 (Reg. Sess., 1988), c. 1064, s. 4.

§ 128‑15.1:  Repealed by 1987 (Reg.  Sess., 1988), c. 1064, s. 4.



§ 128-15.2. Appointment of acting heads of certain agencies.

§ 128‑15.2.  Appointment of acting heads of certain agencies.

In every case where a State board or commission is authorized by statute to appoint the executive head of a State agency or institution, that board or commission may appoint an acting executive head of that agency or institution to serve

(1)        During the physical or mental incapacity of the regular holder  of the office to discharge the duties of his office,

(2)        During the continued absence of the regular holder of the office, or

(3)        During a vacancy in the office and pending the selection and  qualification of a person to serve for the unexpired term.

An acting executive head of a State agency or institution appointed in accordance with this section may perform any act and exercise any power which a regularly selected holder of such office could lawfully perform and exercise. All powers granted to an acting executive head of a State agency or institution under this section shall expire immediately

(1)        Upon the termination of the incapacity of the officer in whose  stead he acts,

(2)        Upon the return of the officer in whose stead he acts, or

(3)        Upon the selection and qualification of a person to serve for the unexpired term.

Each State board or commission may determine (after such inquiry  as it deems appropriate) that the executive head of a State agency or institution whom it is authorized by statute to appoint is physically or mentally incapable of performing the duties of his office. Each such board or commission may also determine that such incapacity has terminated. (1959, c. 284, s. 1.)



§ 128-15.3. Discrimination against handicapped prohibited in hiring; recruitment, etc., of handicapped persons.

§ 128‑15.3.  Discrimination against handicapped prohibited in hiring; recruitment, etc., of handicapped persons.

There shall be no discrimination in the hiring policies of the State Personnel System against any applicant for employment based upon any physical defect or impairment of the applicant unless the defect or impairment to some degree prevents the applicant from performing the duties required by the employment sought.

It shall be the policy of this State to give positive emphasis to the recruitment, evaluation, and employment of physically handicapped persons in State government. To carry out the provisions of this section, the Office of State Personnel shall develop methods and programs to assist and encourage the departments, institutions, and agencies of State government in carrying out this policy and to provide for appropriate study and review of the employment of handicapped persons. (1971, c. 748; 1973, c. 1299.)



§ 128-16. Officers subject to removal; for what offenses.

Article 2.

Removal of Unfit Officers.

§ 128‑16.  Officers subject to removal; for what offenses.

Any sheriff or police officer shall be removed from office by the judge of the superior court, resident in or holding the courts of the district where said officer is resident upon charges made in writing, and hearing thereunder, for the following causes:

(1)        For willful or habitual neglect or refusal to perform the duties of his office.

(2)        For willful misconduct or maladministration in office.

(3)        For corruption.

(4)        For extortion.

(5)        Upon conviction of a felony.

(6)        For intoxication, or upon conviction of being intoxicated. (P.L. 1913, c. 761, s. 20; 1919, c. 288; C.S., s. 3208; 1959, c. 1286; 1961, c. 991; 1973, c. 108, s. 82.)



§ 128-17. Petition for removal; county attorney to prosecute.

§ 128‑17.  Petition for removal; county attorney to prosecute.

The complaint or petition shall be entitled in the name of the State of North Carolina, and may be filed upon the relation of any five qualified electors of the county in which the person charged is an officer, upon the approval of the county attorney of such county, or the district attorney of the district, or by any such officer upon his own motion. It shall be the duty of the county attorney or district attorney to appear and prosecute this proceeding. (P.L. 1913, c. 761, s. 21; 1919, c. 288; C.S., s. 3209; 1973, c. 47, s. 2.)



§ 128-18. Petition filed with clerk; what it shall contain; answer.

§ 128‑18.  Petition filed with clerk; what it shall contain; answer.

The accused shall be named as defendant, and the petition shall be signed by some elector, or by such officer. The petition shall state the charges against the accused, and may be amended, and shall be filed in the office of the clerk of the superior court of the county in which the person charged is an officer. The accused may at any time prior to the time fixed for hearing file in the office of the clerk of the superior court his answer, which shall be verified. (P.L. 1913, c. 761, s. 22; 1919, c. 288; C.S., s. 3210.)



§ 128-19. Suspension pending hearing; how vacancy filled.

§ 128‑19.  Suspension pending hearing; how vacancy filled.

Upon the filing of the petition in the office of the clerk of the superior court, and the presentation of the same to the judge, the judge may suspend the accused from office if in his judgment sufficient cause appear from the petition and affidavit, or affidavits, which may be presented in support of the charges contained therein. In case of suspension, as herein provided, the temporary vacancy shall be filled in the manner provided by law for filling of the vacancies in such office. (P.L. 1913, c. 761, s. 23; 1919, c. 288; C.S., s. 3211.)



§ 128-20. Precedence on calendar; costs.

§ 128‑20.  Precedence on calendar; costs.

In the trial of the cause in the superior court the cause shall be advanced and take precedence over all other causes upon the court calendar, and shall be heard at the next session after the petition is filed, provided the proceedings are filed in said court in time for said action to be heard. The superior court shall fix the time of hearing. If the final termination of such proceedings be favorable to any accused officer, said officer shall be allowed the reasonable and necessary expense, including a reasonable attorney fee, to be fixed by the judge, he has incurred in making his defense, by the county, if he be a county officer, or by the city or town in which he holds office, if he be a city officer. If the action is instituted upon the complaint of citizens as herein provided, and it appears to the court that there was no reasonable cause for filing the complaint, the costs may be taxed against the complaining parties. (P.L. 1913, c. 761, s. 24; 1919, c. 288; C.S., s. 3212; 1973, c. 108, s. 83.)



§ 128-21. Definitions.

Article 3.

Retirement System for Counties, Cities and Towns.

§ 128‑21.  Definitions.

The following words and phrases as used in this Article, unless a different meaning is plainly required by the context, shall have the following meanings:

(1)        "Accumulated contribution" shall mean the sum of all amounts deducted from the compensation of a member and credited to his individual account in the annuity savings fund, together with regular interest thereon, as provided in G.S. 128‑30, subsection (b).

(2)        "Actuarial equivalent" shall mean a benefit of equal value when computed at regular interest upon the basis of such mortality tables as shall be adopted by the Board of Trustees.

(3)        "Annuity" shall mean payments for life derived from the accumulated contribution of a member. All annuities shall be payable in equal monthly installments.

(4)        "Annuity reserve" shall mean the present value of all payments to be made on account of any annuity or benefit in lieu of any annuity computed at regular interest upon the basis of such mortality tables as shall be adopted by the Board of Trustees.

(5)        "Average final compensation" shall mean the average annual compensation, not including any terminal payments for unused sick leave, of a member during the four consecutive calendar years of creditable service producing the highest such average; but shall not include any compensation, as determined by the Board of Trustees, for the reimbursement of expenses or payments for housing or any other allowances whether or not classified as salary and wages.

(6)        "Beneficiary" shall mean any person in receipt of a pension, an annuity, a retirement allowance or other benefit as provided by this Article.

(7)        "Board of Trustees" shall mean the Board provided for in G.S. 128‑28 to administer the Retirement System.

(7a)     a.         "Compensation" shall mean all salaries and wages prior to any reduction pursuant to sections 125, 401(k), 403(b), 414(h)(2), and 457 of the Internal Revenue Code, not including any terminal payments for unused sick leave, derived from public funds which are earned by a member of the Retirement System for service as an employee in the unit of the Retirement System for which he is performing full‑time work. In addition to the foregoing, "compensation" shall include:

1.         Performance‑based compensation (regardless of whether paid in a lump sum, periodic installments, or on a monthly basis);

2.         Conversion of additional benefits to salary (additional benefits such as health, life, or disability plans), so long as the benefits are other than mandated by State law or regulation;

3.         Payment of tax consequences for benefits provided by the employer so long as they constitute an adjustment or increase in salary and not a "reimbursement of expenses";

4.         Payout of vacation leave so long as such payouts are permitted by applicable law and regulation;

5.         Employee contributions to eligible deferred compensation plans; and

6.         Effective July 1, 2009, payment of military differential wages.

b.         "Compensation" shall not include any payment, as determined by the Board of Trustees, for the reimbursement of expenses or payments for housing or any other allowances whether or not classified as salary and wages. Notwithstanding any other provision of this Chapter, "compensation" shall not include:

1.         Supplement/allowance provided to employee to purchase additional benefits such as health, life, or disability plans;

2.         Travel supplement/allowance (nonaccountable allowance plans);

3.         Employer contributions to eligible deferred compensation plans;

4.         Employer‑provided fringe benefits (additional benefits such as health, life, or disability plans);

5.         Reimbursement of uninsured medical expenses;

6.         Reimbursement of business expenses;

7.         Reimbursement of moving expenses;

8.         Reimbursement/payment of personal expenses;

9.         Incentive payments for early retirement;

10.       Bonuses paid incident to retirement;

11.       Contract buyout/severance payments; and

12.       Payouts for unused sick leave.

c.         In the event an employer reports as "compensation" payments not specifically included or excluded as "compensation", such payments shall be "compensation" for retirement purposes only if the employer pays the Retirement System the additional actuarial liability created by such payments.

(8)        "Creditable service" shall mean the total of "prior service" plus "membership service" plus service, both noncontributory and purchased, for which credit is allowable as provided in G.S. 128‑26. In no event, however, shall "creditable service" be deemed "membership service" for the purpose of determining eligibility for benefits accruing under this Chapter.

(9)        "Earnable compensation" shall mean the full rate of the compensation that would be payable to an employee if he worked the full normal working time, including any allowance of maintenance or in lieu thereof received by the member.

(10)      "Employee" shall mean any person who is regularly employed in the service of and whose salary or compensation is paid by the employer as defined in subdivision (11) of this section, whether employed or appointed for stated terms or otherwise, except teachers in the public schools and except such employees who hold office by popular election as are not required to devote a major portion of their time to the duties of their office. "Employee" also means all full‑time, paid firemen who are employed by any fire department that serves a city or county or any part of a city or county and that is supported in whole or in part by municipal or county funds. "Employee" also includes any participant whose employment is interrupted by reason of service in the Uniformed Services, as that term is defined in section 4303(16) of the Uniformed Services Employment and Reemployment Rights Act, Public Law 103‑353, if that participant was an employee at the time of the interruption; if the participant does not return immediately after that service to employment with a covered employer in this System, then the participant shall be deemed "in service" until the date on which the participant was first eligible to be separated or released from his or her involuntary military service. In all cases of doubt the Board of Trustees shall decide who is an employee. On and after August 1, 2001, a person who is a nonimmigrant alien and who otherwise meets the requirements of this subdivision shall not be excluded from the definition of "employee" solely because the person holds a temporary or time‑limited visa.

(11)      "Employer" shall mean any county, incorporated city or town, the board of alcoholic control of any county or incorporated city or town, the North Carolina League of Municipalities, and the State Association of County Commissioners. "Employer" shall also mean any separate, juristic political subdivision of the State as may be approved by the Board of Trustees upon the advice of the Attorney General.

(11a)    "Filing" when used in reference to an application for retirement shall mean the receipt of an acceptable application on a form provided by the Retirement System.

(11b)    "Law Enforcement Officer" means a full‑time paid employee of an employer, who possesses the power of arrest, who has taken the law enforcement oath administered under the authority of the State as prescribed by G.S. 11‑11, and who is certified as a law enforcement officer under the provisions of Chapter 17C of the General Statutes or certified as a deputy sheriff under the provisions of Chapter 17E of the General Statutes. "Law enforcement officer" also means the sheriff of the county. The number of paid personnel employed as law enforcement officers by a law enforcement agency may not exceed the number of law enforcement positions approved by the applicable local governing board.

(12)      "Medical board" shall mean the board of physicians provided for in G.S. 128‑28, subsection (l).

(13)      "Member" shall mean any person included in the membership of the Retirement System as provided in G.S. 128‑24.

(14)      "Membership service" shall mean service as an employee rendered while a member of the Retirement System.

(15)      "Pension" shall mean payments for life derived from money provided by the employer. All pensions shall be payable in equal monthly installments.

(16)      "Pension reserve" shall mean the present value of all payments to be made on account of any pension or benefit in lieu of any pension computed at regular interest upon the basis of such mortality tables as shall be adopted by the Board of Trustees.

(17)      "Prior service" shall mean the service of a member rendered before the date he becomes a member of the System, certified on his prior service certificate and allowable as provided by G.S. 128‑26.

(18)      "Regular interest" shall mean interest compounded annually at such rate as shall be determined by the Board of Trustees in accordance with G.S. 128‑29, subsection (b).

(19)      "Retirement" shall mean withdrawal from active service with a retirement allowance granted under the provisions of this Article. In order for a member's retirement to become effective in any month, the member must render no service at any time during that month.

(20)      "Retirement allowance" shall mean the sum of the annuity and the pension, or any optional benefit payable in lieu thereof.

(21)      "Retirement System" shall mean the North Carolina Local Governmental Employees' Retirement System as defined in this Article.

(22)      "Service" shall mean service as an employee as described in subdivision (10) of this section and paid for by the employer as described in subdivision (11) of this section.

(23)      "Year" shall mean the regular fiscal year beginning July 1, and ending June 30; in the following calendar year unless otherwise defined by regulation of the Board of Trustees.  (1939, c. 390, s. 1; 1941, c. 357, s. 1; 1943, c. 535; 1945, c. 526, s. 1; 1947, c. 833, ss. 1, 2; 1949, c. 231, ss. 1, 2; 1949, c. 1015; 1959, c. 491, ss. 1, 2; 1961, c. 515, s. 5; 1965, c. 781; 1971, c. 325, ss. 1‑4; 1975, 2nd Sess., c. 983, s. 125; 1977, c. 316, ss. 1, 2; 1981, c. 557, ss. 1, 2; 1985, c. 479, s. 196(b); c. 649, s. 3; 1991, c. 51, s. 1; 1991 (Reg. Sess., 1992), c. 762, ss. 1, 2; 1997‑144, s. 1; 1999‑167, ss. 1, 2; 1999‑456, s. 37; 2001‑426, s. 1; 2003‑359, ss. 13, 14; 2009‑66, ss. 2(a), 6(f), (j).)



§ 128-22. Name and date of establishment.

§ 128‑22.  Name and date of establishment.

A Retirement System is hereby established and placed under the management of the Board of Trustees for the purpose of providing retirement allowances and other benefits under the provisions of this Article for employees of those counties, cities and towns or other eligible employers participating in the said Retirement System. Following the filing of the application as provided in G.S. 128‑23(c), the Board shall set a date, effective the first day of a calendar quarter, not more than 90 days thereafter, as of which date participation of the employer may begin, which date shall be known as the date of participation for such employer: Provided, that in the judgment of the Board of Trustees an adequate number of persons have indicated their intention to participate; otherwise at such later date as the Board of Trustees may set.

It shall have the power and privileges of a corporation and shall be known as the "North Carolina Local Governmental Employees' Retirement System," and by such name all of its business shall be transacted, all of its funds invested, and all of its cash and securities and other property held. (1939, c. 390, s. 2; 1941, c. 357, s. 2; 1943, c. 535; 1945, c. 526, s. 2; 1959, c. 491, s. 3.)



§ 128-23. Acceptance by cities, towns and counties.

§ 128‑23.  Acceptance by cities, towns and counties.

(a)        Pursuant to the favorable vote of a majority of the employees of any incorporated city or town, the governing body may, by resolution legally adopted and approved by the Board of Trustees, elect to have its employees become eligible to participate in the Retirement System, and the said municipal governing body may make the necessary appropriation therefor and if necessary levy annually taxes for payment of the same.

(b)        Pursuant to the favorable vote of a majority of the employees of the county, the board of commissioners of any county may, by resolution legally adopted and approved by the Board of Trustees, elect to have its employees become eligible to participate in the Retirement System.  Each county is authorized to make appropriations for these purposes and to fund them by levy of property taxes pursuant to G.S. 153‑65 and by the allocation of other revenues whose use is not otherwise restricted by law.

(c)        Any eligible employer desiring to participate in the Retirement System shall file with the Board of Trustees an application for participation under the conditions included in this Article on a form approved by the Board of Trustees.  In such application the employer shall agree to make the contributions required of participating employers, to deduct from the salaries of employees who may become members the contributions required of members under this Article, and to transmit such contributions to the Board of Trustees.  It shall also agree to make the employer's contributions for the participation in the Retirement System of all employees entering the service of the employer, after its participation begins, who shall become members.

(d)        Such contributions as are made by employers shall be regarded as additions to the compensation of such employees as are members of the Retirement System and deducted therefrom for the purpose of making the employer's contribution, in addition to the deduction from the compensation of employees on account of member contributions.

(e)        The agreement of such employer to contribute on account of its employees shall be irrevocable, but should an employer for any reason become financially unable to make the normal and accrued liability contributions payable on account of its employees, then such employer shall be deemed to be in temporary default.  Such temporary default shall not relieve such employer from any liability for its contributions payable on account of its employees.

Notwithstanding anything to the contrary, the Retirement System shall not be liable for the payment of any pensions or other benefits on account of the employees or pensioners of any employer under this Article, for which reserves have not been previously created from funds contributed by such employer or its employees for such benefits.

(f)         Effective January 1, 1955, there shall be three classes of employers to be designated Class A, Class B and Class C, respectively.  Each employer whose date of participation occurs before July 1, 1951, shall be a Class A employer unless such an employer by written notice filed with the Board of Trustees on or before June 30, 1951, elected to be a Class B employer.  Each employer whose date of participation occurs on or after July 1, 1951, but before January 1, 1955, shall be a Class A employer.  Each employer whose date of participation occurs on or after January 1, 1955, shall be a Class C employer.

(g)        Notwithstanding any other provisions of this Article, any employer who is not a participating employer and who employs law enforcement officers transferred from the Law Enforcement Officers' Retirement System to this Retirement System on January 1, 1986, or who employs law enforcement officers electing to become members of this Retirement System on and after January 1, 1986, shall be employers participating in this Retirement System as this participation pertains to their law enforcement officers.  The election of membership in this Retirement System shall be at the sole discretion of law enforcement officers of participating employers described in this subsection. (1939, c. 390, s. 3; 1951, c. 274, s. 1; 1955, c. 1153, s. 1; 1971, c. 325, s. 5; 1973, c. 803, s. 16; 1985, c. 479, s. 196(c); 1991, c. 585, s. 1.)



§ 128-24. Membership.

§ 128‑24.  Membership.

The membership of this Retirement System shall be composed as follows:

(1)        All employees entering or reentering the service of a participating employer after the date of participation in the Retirement System of the employer. On and after July 1, 1965, new extension service employees excluded from coverage under Title II of the Social Security Act in the employ of a county participating in the Local Governmental Employees' Retirement System are hereby excluded from participation in the Teachers' and State Employees' Retirement System to the extent of that part of their compensation derived from a county; provided that on and after July 1, 1965, new extension service employees excluded from coverage under Title II of the Social Security Act who are required to accept a federal Civil Service appointment may elect in writing on a form acceptable to the Retirement System, to be excluded from the Teachers' and State Employees' Retirement System and the local Retirement System. At such time as Cooperative Agricultural Extension Service Employees excluded from coverage under Title II of the Social Security Act become covered by Title II of the Social Security Act, such employees shall no longer be covered by the provisions of this section, provided no accrued rights of these employees under this section prior to coverage by Title II of the Social Security Act shall be diminished.

(1a)      Should any member in any period of eight consecutive years after becoming a member be absent from service more than seven years, or should he withdraw his accumulated contributions or should he become a beneficiary or die, he shall thereupon cease to be a member; provided that on and after July 1, 1971, a member shall cease to be a member only if he withdraws his accumulated contributions, or becomes a beneficiary, or dies.

(2)        All persons who are employees of a participating county, city, or town except those who shall notify the Board of Trustees in writing, on or before 90 days following the date of participation in the Retirement System by such county, city or town: Provided, further, that employees of county social services and health departments whose compensation is derived from federal, State, and local funds may be members of the North Carolina Local Governmental Employees' Retirement System to the full extent of their compensation. Any member on or after July 1, 1969, may deposit in the annuity savings fund by a single payment the contributions plus interest which would have been credited to his account had he not signed a nonelection blank, and be entitled to such membership service credits and any prior service credits which became void upon execution of such nonelection blank; provided that the employer will pay the appropriate matching contributions.

(3)        Effective January 1, 1955, there shall be three classes of members, to be designated Class A, Class B and Class C respectively. Each member who is an employee of a Class A employer shall be a Class A member; each member who is an employee of a Class B employer shall be a Class B member; and each member who is an employee of a Class C employer shall be a Class C member.

(3a)      Repealed by Session Laws 1981 (Regular Session, 1982), c. 1396, s. 1.

(4)        The provisions of this subdivision (4) shall apply to any member whose retirement became effective prior to July 1, 1965, and became entitled to benefits hereunder in accordance with the provisions hereof. Such benefits shall be computed in accordance with the provisions of G.S. 128‑27(b1) as in effect at the date of such separation from service.

a.         Notwithstanding any other provision of this Chapter, any member who separates from service prior to the time he shall have attained the age of 60 years, or if a uniformed policeman or fireman prior to the time he shall have attained the age of 55 years, for any reason other than death or retirement for disability as provided in G.S. 128‑27(c), after completing 20 or more years of creditable service, and who leaves his total accumulated contributions in the Retirement System, shall have the right to retire on a deferred retirement allowance upon the date he shall have attained the age of 60 years, or if a uniformed policeman or fireman upon the date he shall have attained the age of 55 years; provided that such member may retire only upon electronic submission or written application to the Board of Trustees setting forth at what time, not less than 30 days nor more than 120 days next following the date of filing such application, he desires to be retired. Such deferred retirement allowance shall be computed in accordance with the provisions of G.S. 128‑27(b), paragraphs (1), (2) and (3).

b.         In lieu of the benefits provided in paragraph a of this subdivision (4), any member who separates from service prior to the time he shall have attained the age of 60 years, or if a uniformed policeman or fireman prior to the time he shall have attained the age of 55 years, for any reason other than death or retirement for disability as provided in G.S. 128‑27(c), after completing 30 or more years of creditable service, and who leaves his total accumulated contributions in the Retirement System, may elect to retire on an early retirement allowance; provided that such a member may so retire only upon electronic submission or written application to the Board of Trustees setting forth at what time, not less than 30 days nor more than 120 days next following the date of filing such application, he desires to be retired; provided further that such application shall be duly filed within 60 days following the date of such separation. Such early retirement allowance so elected shall be the actuarial equivalent of the deferred retirement allowance otherwise payable at the attainment of age 60 years, or if a uniformed policeman or fireman at the attainment of age 55 years, upon proper application therefor.

c.         Should an employee who retired on an early or service retirement allowance be restored to service prior to the time he shall have attained the age of 62 years, or if a uniformed policeman or fireman prior to the time he shall have attained the age of 55 years, his allowance shall cease, he shall again become a member of the Retirement System, and he shall contribute thereafter at the uniform contribution rate for his class member. Upon his subsequent retirement, he shall be entitled to an allowance not less than the allowance described in 1 below reduced by the amount in 2 below.

1.         The allowance to which he would have been entitled if he were retiring for the first time, calculated on the basis of his total creditable service represented by the sum of his creditable service at the time of his first retirement, and his creditable service after he was restored to service.

2.         The actuarial equivalent of the retirement benefits he previously received.

d.         Should an employee who retired on an early or service retirement allowance be restored to service after the attainment of the age of 62 years, his retirement allowance shall be reduced to the extent necessary (if any) so that the sum of the retirement allowance at the time of retirement and earnings from employment by a unit of the Retirement System for any year (beginning January 1 and ending December 31) will not exceed the member's compensation received for the 12 months of service prior to retirement. Provided, however, that under no circumstances will the member's retirement allowance be reduced below the amount of his annuity as defined in G.S. 128‑21(3).

(5)        The provisions of this subdivision (5) shall apply to any member whose membership is terminated on or after July 1, 1965, and who becomes entitled to benefits hereunder in accordance with the provisions hereof.

a.         Notwithstanding any other provision of this Chapter, any member who separates from service prior to the attainment of the age of 60 years for any reason other than death or retirement for disability as provided in G.S. 128‑27(c), after completing 15 or more years of creditable service, and who leaves his total accumulated contributions in said System shall have the right to retire on a deferred retirement allowance upon attaining the age of 60 years; provided that such member may retire only upon electronic submission or written application to the Board of Trustees setting forth at what time, not less than one day nor more than 120 days subsequent to the execution and filing thereof, he desires to be retired; and further provided that in the case of a member who so separates from service on or after July 1, 1967, the aforestated requirement of 15 or more years of creditable service shall be reduced to 12 or more years of creditable service; and further provided that in the case of a member who so separates from service on or after July 1, 1971, or whose account is active on July 1, 1971, the aforestated requirement of 12 or more years of creditable service shall be reduced to five or more years of creditable service. Such deferred retirement allowance shall be computed in accordance with the service retirement provisions of this Article pertaining to a member who is not a law enforcement officer or eligible former law enforcement officer.

b.         In lieu of the benefits provided in paragraph a of this subdivision, any member who separates from service prior to the attainment of the age of 60 years, for any reason other than death or retirement for disability as provided in G.S. 128‑27(c), after completing 20 or more years of creditable service, and who leaves his total accumulated contributions in said System may elect to retire on an early retirement allowance upon attaining the age of 50 years or at any time thereafter; provided that such member may so retire only upon electronic submission or written application to the Board of Trustees setting forth at what time, not less than one day nor more than 120 days subsequent to the execution and filing thereof, he desires to be retired. Such early retirement allowance so elected shall be equal to the deferred retirement allowance otherwise payable at the attainment of the age of 60 years reduced by the percentage thereof indicated below.

Age at                                                          Percentage

Retirement                                                           Reduction

59                                                                     7

58                                                                   14

57                                                                   20

56                                                                   25

55                                                                   30

54                                                                   35

53                                                                   39

52                                                                   43

51                                                                   46

50                                                                   50

b1.       In lieu of the benefits provided in paragraphs a and b of this subdivision, any member who is a law enforcement officer at the time of separation from service prior to the attainment of the age of 50 years, for any reason other than death or disability as provided in this Article, after completing 15 or more years of creditable service in this capacity immediately prior to separation from service, and who leaves his total accumulated contributions in this System, may elect to retire on a deferred early retirement allowance upon attaining the age of 50 years or at any time thereafter; provided, that the member may commence retirement only upon electronic submission or written application to the Board of Trustees setting forth at what time, as of the first day of a calendar month, not less than one day nor more than 120 days subsequent to the execution and filing thereof, he desires to commence retirement. The deferred early retirement allowance shall be computed in accordance with the service retirement provisions of this Article pertaining to law enforcement officers.

b2.       In lieu of the benefits provided in paragraphs a and b of this subdivision, any member who is a law enforcement officer at the time of separation from service prior to the attainment of the age of 55 years, for any reason other than death or disability as provided in this Article, after completing five or more years of creditable service in this capacity immediately prior to separation from service, and who leaves his total accumulated contributions in this System may elect to retire on a deferred service retirement allowance upon attaining the age of 55 years or at any time thereafter; provided, that the member may commence retirement only upon electronic submission or written application to the Board of Trustees setting forth at what time, as of the first day of a calendar month not less than one day nor more than 120 days subsequent to the execution and filing thereof, he desires to commence retirement. The deferred service retirement allowance shall be computed in accordance with the service retirement provisions of this Article pertaining to law enforcement officers.

b3.       Deferred retirement allowance of members retiring on or after July 1, 1995.  In lieu of the benefits provided in paragraphs a. and b. of this subdivision, any member who separates from service prior to attainment of age 60 years, after completing 20 or more years of creditable service, and who leaves his total accumulated contributions in said System, may elect to retire on a deferred retirement allowance upon attaining the age of 50 years or any time thereafter; provided that such member may so retire only upon electronic submission or written application to the Board of Trustees setting forth at what time, not less than one day nor more than 120 days subsequent to the execution and filing thereof, he desires to be retired. Such deferred retirement allowance shall be computed in accordance with the service retirement provisions of this Article pertaining to a member who is not a law enforcement officer or an eligible former law enforcement officer.

c.         Should a beneficiary who retired on an early or service retirement allowance be reemployed by, or otherwise engaged to perform services for, an employer participating in the Retirement System on a part‑time, temporary, interim, or on fee‑for‑service basis, whether contractual or otherwise, and if such beneficiary earns an amount during the 12‑month period immediately following the effective date of retirement or in any calendar year which exceeds fifty percent (50%) of the reported compensation, excluding terminal payments, during the 12 months of service preceding the effective date of retirement, or twenty thousand dollars ($20,000), whichever is greater, as hereinafter indexed, then the retirement allowance shall be suspended as of the first day of the month following the month in which the reemployment earnings exceed the amount above, for the balance of the calendar year, except when the reemployment earnings exceed the amount above in the month of December, in which case the retirement allowance shall not be suspended. The retirement allowance of the beneficiary shall be reinstated as of January 1 of each year following suspension. The amount that may be earned before suspension shall be increased on January 1 of each year by the ratio of the Consumer Price Index to the Index one year earlier, calculated to the nearest tenth of a percent (1/10 of 1%).

c1.       Within 90 days of the end of each month in which a beneficiary is reemployed under the provisions of sub‑subdivision c. of this subdivision, each employer shall provide a report for that month on each reemployed beneficiary, including the terms of the reemployment, the date of the reemployment, and the amount of the monthly compensation. If such a report is not received within the required 90 days, the Board shall assess the employer with a penalty of ten percent (10%) of the compensation of the unreported reemployed beneficiaries during the months for which the employer did not report the reemployed beneficiaries, with a minimum penalty of twenty‑five dollars ($25.00).

d.         Should a beneficiary who retired on an early or service retirement allowance be restored to service as an employee, then the retirement allowance shall cease as of the first day of the month following the month in which the beneficiary is restored to service and the beneficiary shall become a member of the Retirement System and shall contribute thereafter as allowed by law at the uniform contribution payable by all members.

Upon his subsequent retirement, he shall be paid a retirement allowance determined as follows:

1.         For a member who earns at least three years' membership service after restoration to service, the retirement allowance shall be computed on the basis of his compensation and service before and after the period of prior retirement without restriction; provided, that if the prior allowance was based on a social security leveling payment option, the allowance shall be adjusted actuarially for the difference between the amount received under the optional payment and what would have been paid if the retirement allowance had been paid without optional modification.

2.         For a member who does not earn three years' membership service after restoration to service, the retirement allowance shall be equal to the sum of the retirement allowance to which he would have been entitled had he not been restored to service, without modification of the election of an optional allowance previously made, and the retirement allowance that results from service earned since being restored to service; provided, that if the prior retirement allowance was based on a social security leveling payment option, the prior allowance shall be adjusted actuarially for the difference between the amount that would have been paid for each month had the payment not been suspended and what would have been paid if the retirement allowance had been paid without optional modification.

(5a)      Notwithstanding the provisions of paragraphs c and d of the subdivision (5) to the contrary, a beneficiary who was a beneficiary retired on an early or service retirement with the Law Enforcement Officers' Retirement System at the time of the transfer of law enforcement officers employed by a participating employer and beneficiaries last employed by a participating employer to this Retirement System on January 1, 1986, and who also was a contributing member of this Retirement System on January 1, 1986, shall continue to be paid his retirement allowance without restriction and may continue as a member of this Retirement System with all the rights and privileges appendant to membership. Any beneficiary who retired on an early or service retirement allowance as an employee of any participating employer under the Law Enforcement Officers' Retirement System and becomes employed as an employee by an employer participating in the Retirement System after January 1, 1986, becomes  subject to the provisions of G.S. 128‑24(5)c. and G.S. 128‑24(5)d. on and after January 1, 1989.

(6)        Employees of a sending agency participating in an intergovernmental exchange of personnel under the provisions of Article 10 of Chapter 126 shall remain members entitled to all benefits of the System provided that the requirements of Article 10 of Chapter 126 are met; provided further, that a member may retain membership status while serving as an assigned employee or employee on leave under the provisions of Article 10 of Chapter 126 for purposes of receiving the death benefit regardless of whether he and his employer are contributing to his account during the exchange period except that no duplicate benefits shall be paid.  (1939, c. 390, s. 4; 1941, c. 357, s. 3; 1949, cc. 1011, 1013; 1951, c. 274, s. 2; 1955, c. 1153, s. 2; 1957, c. 854; 1959, c. 491, s. 4; 1961, c. 515, s. 1; 1965, c. 781; 1967, c. 978, ss. 1, 2; 1969, c. 442, ss. 1‑5, 7; c. 982; 1971, c. 325, ss. 6‑8; c. 326, ss. 1, 2; 1973, c. 243, s. 1; 1977, c. 783, s. 2; 1981, c. 979, s. 2; 1981 (Reg. Sess., 1982), c. 1396, ss. 1, 2; 1983, c. 556, ss. 1, 2; 1983 (Reg. Sess., 1984), c. 1106, ss. 1, 2; 1985, c. 479, s. 196(d)‑(g); c. 649, s. 2; 1987, c. 513, s. 1; c. 738, s. 38(a); 1993 (Reg. Sess., 1994), c. 769, ss. 7.30(a), 7.31(a), (b); 1995, c. 507, s. 7.22(d); 2002‑126, s. 28.13(b); 2007‑431, s. 10; 2009‑66, ss. 3(g), (h), 8(b), 12(e), (f).)



§ 128-25. Membership in System.

§ 128‑25.  Membership in System.

Should sixty per centum (60%) of the members of any retirement, pension or annuity fund or system of any county, city or town of the State, hereafter referred to as a local pension system, elect to become members of the North Carolina Governmental Employees' Retirement System, by a petition duly signed by such members, the participation of such members in the Retirement System may be approved as provided in G.S. 128‑24 as though such local pension system were not in operation, and the provisions of this Article shall also apply, except that the existing pensioners or annuitants of the local pension system who were being paid pensions on the date of the approval shall  be continued and paid at their existing rates by the North Carolina Governmental Employees' Retirement System, and the liability on this account shall be included in the computation of the accrued liability by the actuary as provided by G.S. 128‑30, subsection (d). Any cash and securities to the credit of the local pension system shall be transferred to the North Carolina Governmental Employees' Retirement System as of the date of the approval. The trustees or other administrative head of the local pension system as of the date of the  approval shall certify the proportion, if any, of the funds of the System that represents the accumulated contributions of the members, and the relative shares of the members as of that date. Such shares shall be credited to the respective annuity savings accounts of such members in the North Carolina Governmental Employees' Retirement System. The balance of the funds transferred to the North Carolina Governmental Employees' Retirement System shall be offset against the accrued liability before determining the special accrued liability contribution to be paid by the county, city or town as provided by G.S. 128‑30, subsection (d). The operation of the local pension system shall be discontinued as of the date of the approval. (1939, c. 390, s. 5; 1941, c. 357, s. 4.)



§ 128-26. Allowance for service.

§ 128‑26.  Allowance for service.

(a)        Each person who becomes a member during the first year of his employer's participation, and who was an employee of the same employer at any time during the year immediately preceding the date of participation, shall file a detailed statement of all service rendered by him to that employer prior to the date of participation for which he claims credit.

A participating employer may allow prior service credit to any of its employees on account of: their earlier service to the aforesaid employer; or, their earlier service to any other employer as the term employer is defined in G.S. 128‑21(11); or, their earlier service to any state, territory, or other governmental subdivision of the United States other than this State.

A participating employer may allow prior service credit to any of its employees on account of service, as defined in G.S. 135‑1(23), to the State of North Carolina to the extent of such service prior to the establishment of the Teachers' and State Employees' Retirement System on July 1, 1941; provided that employees allowed such prior service credit pay in a total lump sum an amount calculated on the basis of compensation the employee earned when he first entered membership and the employee contribution rate at that time together with interest thereon from year of first membership to year of payment shall be one half of the calculated cost.

With respect to a member retiring on or after July 1, 1967, the governing board of a participating unit may allow credit for any period of military service in the armed forces of the United States if the person returned to the service of his employer within two years after having been honorably discharged, or becoming entitled to be discharged, released, or separated from such armed services; provided that, notwithstanding the above provisions, any member having credit for not less than 10 years of otherwise creditable service may be allowed credit for such military services which are not creditable in any other governmental retirement system; provided further, that a member will receive credit for military service under the provisions of this paragraph only if he submits satisfactory evidence of the military service claimed and the participating unit of which he is an employee agrees to grant credit for such military service prior to January 1, 1972.

A member retiring on or after July 1, 1971, who is not granted credit for military service under the provisions of the preceding paragraph will be allowed credit for any period in the armed services of the United States up to the date he was first eligible to be separated or released therefrom; provided that he was an employee as defined in G.S. 128‑21(10) at the time he entered military service, and either of the following conditions is met:

(1)        He returns to service, with the employer by whom he was employed when he entered military service, within a period of two years after he is first eligible to be separated or released from such military service under other than dishonorable conditions.

(2)        He is in service, with the employer by whom he was employed when he entered military service, for a period of not less than 10 years after he is separated or released from such armed services under other than dishonorable conditions.

(b)        The Board of Trustees shall fix and determine by appropriate rules and regulations how much service in any year is equivalent to one year of service, but in no case shall more than one year of service be creditable for all service in one calendar year.

(c)        Subject to the above restrictions and to such other rules and regulations as the Board of Trustees may adopt, the Board of Trustees shall verify, as soon as practicable after the filing of such statements of service, the service therein claimed.

In lieu of a determination of the actual compensation of the members that was received during such period of prior service, the Board of Trustees may use for the purpose of this Article the compensation rates which if they had progressed with the rates of salary increase shown in the tables as prescribed in subsection (o) of G.S. 128‑28 would have resulted in the same average salary of the member for the five years immediately preceding the date of participation of his employer, as the records show the member actually received.

(d)        Any member may, up to his date of retirement and within one year thereafter, request the Board of Trustees to modify or correct his prior service credit.

(e)        Creditable service at retirement on which the retirement allowance of a member shall be based shall consist of the membership service rendered by him since he last became a member, and also if he has a prior service certificate which is in full force and effect, the amount of the service certified on his prior service certificate; and if he has sick leave standing to his credit upon retirement on or after July 1, 1971, one month of credit for each 20 days or portion thereof, but not less than one hour; sick leave shall not be counted in computing creditable service for the purpose of determining eligibility for disability retirement or for a vested deferred allowance.

On and after July 1, 1971, a member whose account was closed on account of absence from service under the provisions of G.S. 128‑24(1a) and who subsequently returns to service for a period of five years, may thereafter repay the amount withdrawn plus regular interest thereon from the date of withdrawal through the year of repayment and thereby increase his creditable service by the amount of creditable service lost when this account was closed.

On and after July 1, 1973, a member whose account in the Teachers' and State Employees' Retirement System was closed on account of absence from service under the provisions of G.S. 135‑3(3) and who subsequently became or becomes a member of this System with credit for five years of service, may thereafter repay in a lump sum the amount withdrawn from the Teachers' and State Employees' Retirement System plus regular interest thereon from the date of withdrawal through the year of repayment and thereby increase his creditable service in this System by the amount of creditable service lost when his account was closed.

Notwithstanding any other provision of this Chapter, any member who entered service or was restored to service prior to July 1, 1982, and was excluded from membership service solely on account of having attained the age of 62 years, in accordance with former G.S. 128‑24(3a), may purchase membership service credits for such excluded service by making a lump‑sum payment equal to the contributions that would have been deducted pursuant to G.S. 128‑30(b) had he been a member of the Retirement System, increased by interest calculated at a rate of seven percent (7%) per annum. Creditable service for unused sick leave shall be allowed only for sick leave accrued monthly during employment under a duly adopted sick leave policy and for which the member may be able to take credits and be paid for sick leave without restriction.

On and after January 1, 1986, the creditable service of a member who was a member of the Law Enforcement Officers' Retirement System at the time of the transfer of law enforcement officers employed by participating employers from that System to this Retirement System and whose accumulated contributions are transferred from that System to this Retirement System, includes service that was creditable in the Law Enforcement Officers' Retirement System; and membership service with that System is membership service with this Retirement System; provided, notwithstanding any provisions of this Article to the contrary, any inchoate or accrued rights of such a member to purchase creditable service for military service, withdrawn service and prior service under the rules and regulations of the Law Enforcement Officers' Retirement System may not be diminished and may be purchased as creditable service with this Retirement System under the same conditions that would have otherwise applied.

(f)         Effective January 1, 1955, there shall be three classes of prior service certificates, to be designated as Class A, Class B and Class C respectively. Each such certificate issued on account of service rendered to a Class A employer shall be a Class A prior service certificate; each such certificate issued on account of service rendered to a Class B employer shall be a Class B prior service certificate; and each such certificate issued on account of service rendered to a Class C employer shall be a Class C prior service certificate. Each Class C prior service certificate shall specify a prior service benefit percentage rate which shall be three per centum (3%) in the case of any member entitled to such certificate who is, at the date of participation of his employer, in a position covered by the Social Security Act under a federal‑State agreement and which shall be five per centum (5%) in the case of a member entitled to such certificate but who at the date of participation of his employer is in a position not so covered.

(g)        During periods when a member is on leave of absence and is receiving less than his full compensation, he will be deemed to be in service only if he is contributing to the Retirement System as provided in G.S. 128‑30(b)(4). If he is so contributing, the annual rate of compensation paid to such employee immediately before the leave of absence began will be deemed to be the actual compensation rate of the employee during the leave of absence.

(h)        Creditable service at retirement shall include any service rendered by a member while on leave of absence to serve as a member or officer of the General Assembly which is not creditable toward retirement under the Legislative Retirement Fund provided the allowance of such credit shall be contingent upon the cancellation of service credit in the fund and the transfer of the member's contributions plus accumulated interest from the fund to this System.

(h1)      Any member may purchase creditable service for service as a member of the General Assembly not otherwise creditable under this section, provided the service is not credited in the Legislative Retirement Fund nor the Legislative Retirement System, and further provided the member pays a lump sum amount equal to the full cost of the additional service credits calculated on the basis of the assumptions used for the purposes of the actuarial valuation of the System's liabilities, taking into account the additional retirement allowance arising on account of the additional service credits commencing at the earliest age at which a member could retire on an unreduced retirement allowance as determined by the Board of Trustees upon the advice of the consulting actuary, plus an administrative fee to be set by the Board of Trustees. Notwithstanding the foregoing provisions of this subsection that provide for the purchase of service credits, the terms "full cost", "full liability", and "full actuarial cost" include assumed annual post‑retirement allowance increases, as determined by the Board of Trustees, from the earliest age at which a member could retire on an unreduced service allowance.

(i)         Notwithstanding any other provision of this Chapter, any person who withdrew his contributions in accordance with the provisions of G.S. 128‑27(f) or 135‑5(f) or the rules and regulations of the Law Enforcement Officers' Retirement System and who subsequently returns to service may, upon completion of five years of prior and current membership service, repay in a total lump sum any and all of the accumulated contributions previously withdrawn with interest compounded annually at the rate of six and one‑half percent (6.5%) for each calendar year from the year of withdrawal to the year of repayment plus a fee to cover expense of handling which shall be determined by the Board of Trustees, and receive credit for the service forfeited at time of withdrawal(s). These provisions shall apply equally to retired members who had attained five years of prior and current membership service prior to retirement. The retirement allowance of a retired member who restores service under this subsection shall be increased the month following the month payment is received. The increase in the retirement allowance shall be the difference between the initial retirement allowance, under any optional allowance elected at the time of retirement, and the amount of the retirement allowance, under any optional allowance elected at the time of retirement, to which the retired member would have been entitled had the service not been previously forfeited, adjusted by any increases in the retirement accrual rate occurring between the member's date of retirement and the date of payment. The increase in the retirement allowance shall not include any adjustment for cost‑of‑living increases granted since the date of retirement.

(j)         Repealed by Session Laws 1987, c. 617, s. 3.

(j1)       Notwithstanding any other provision of this Chapter, any member and any retired member as herein described may purchase creditable service for service in the Armed Forces of the United States, not otherwise allowed, by paying a total lump sum payment determined as follows:

(1)        For members who completed 10 years of membership service, and retired members who completed 10 years of membership service prior to retirement, and whose membership began on or prior to January 1, 1988, and who make such purchase within three years after first becoming eligible, the cost shall be an amount equal to the monthly compensation the member earned when he first entered membership service times the employee contribution rate at that time times the months of service to be purchased with sufficient interest added thereto so as to equal one‑half of the cost of allowing such service, plus an administrative fee to be set by the Board of Trustees.

(2)        For members who complete five years of membership service, and retired members who complete five years of membership service prior to retirement, and eligible members and retired members covered by paragraph (1) of this subdivision, whose membership began on or before January 1, 1988, but who did not or do not make such purchase within three years after first becoming eligible, the cost shall be an amount equal to the full liability of the service credits calculated on the basis of the assumptions used for the purposes of the actuarial valuation of the System's liabilities and shall take into account the retirement allowance arising on account of the additional service credits commencing at the earliest age at which the member could retire on an unreduced allowance, as determined by the Board of Trustees upon the advice of the consulting actuary, plus an administrative fee to be set by the Board of Trustees. Notwithstanding the foregoing provisions of this subsection that provide for the purchase of service credits, the term "full liability" includes assumed post‑retirement allowance increases, as determined by the Board of Trustees, from the earliest age at which a member could retire on an unreduced service retirement allowance.

Creditable service allowed under this subdivision shall be only for the initial period of "active duty", as defined in 38 U.S. Code Section 101(21), in the Armed Forces of the United States up to the date the member was first eligible to be separated and released and for subsequent periods of "active duty", as defined in 38 U.S. Code Section 101(21), as required by the Armed Forces of the United States up to the date of first eligibility for separation or release, but shall not include periods of active duty in the Armed Forces of the United States creditable in any other retirement system except the National Guard or any reserve component of the Armed Forces of the United States, and shall not include periods of "active duty for training", as defined in 38 U.S. Code Section 101(22), or periods of "inactive duty training", as defined in 38 U.S. Code Section 101(23), rendered in any reserve component of the Armed Forces of the United States. Provided, creditable service may be allowed only for active duty in the Armed Forces of the United States of a member that resulted in a general or honorable discharge from duty. The member shall submit satisfactory evidence of the service claimed. For purposes of this subsection, membership service may include any membership or prior service credits transferred to this Retirement System pursuant to G.S. 128‑24.

(j2)       Notwithstanding any other provision of this Chapter, any member and any retired member as herein described may purchase creditable service previously rendered to any state, territory, or other governmental subdivision of the United States other than this State by paying a total lump‑sum payment determined as follows:

(1)        For members who completed 10 years of prior and current membership service, and retired members who completed 10 years of prior and current membership service prior to retirement, and whose membership began on or before January 1, 1988, and who make such purchase within three years after first becoming eligible, the cost shall be an amount equal to the monthly compensation the member earned when he first entered membership service, times the employee contribution rate at that time, times the months of service to be purchased, times two, with sufficient interest added thereto so as to equal the full cost of allowing such service, plus an administrative fee to be set by the Board of Trustees.

(2)        For members who complete five years of prior and current membership service, and retired members who complete five years of prior and current membership service prior to retirement, and eligible members and retired members covered by subdivision (1) of this subsection, whose membership began on or before January 1, 1988, but who did not or do not make such purchase within three years after first becoming eligible, the cost shall be an amount equal to the full liability of the service credits calculated on the basis of the assumptions used for the purposes of the actuarial valuation of the System's liabilities and shall take into account the retirement allowance arising on account of the additional service credits commencing at the earliest age at which the member could retire on an unreduced allowance, as determined by the Board of Trustees upon the advice of the consulting actuary, plus an administrative fee to be set by the Board of Trustees. Notwithstanding the foregoing provisions of this subsection that provide for the purchase of service credits, the term "full liability" includes assumed postretirement allowance increases, as determined by the Board of Trustees, from the earliest age at which a member could retire on an unreduced service retirement allowance. Notwithstanding the requirement of five years of current membership service, a member whose membership began prior to the service the member desires to purchase shall be eligible to purchase creditable service under this subdivision upon returning to service as an employee upon completion of a total of five years of membership service and upon completion of one year of current membership service.

Current membership service shall mean membership service earned since the service previously rendered to any state, territory, or other governmental subdivision of the United States other than this State. Creditable service under this subsection shall be allowed only at the rate of one year of out‑of‑state service for each year of service in this State, with a maximum allowable of 10 years of out‑of‑state service. Such service is limited to full‑time service which would be allowable under the laws governing this System. Credit will be allowed only if no benefit is allowable in another public retirement system as a result of the service.

(k)        Notwithstanding any language to the contrary of any provision of this section, or of any repealed provision of this section that was repealed with the inchoate and accrued rights preserved, all repayments and purchases of service credits, allowed under the provisions of this section or of any repealed provision of this section that was repealed with inchoate and accrued rights preserved, must be made within three years after the member first becomes eligible to make such repayments and purchases. Any member who does not repay or purchase service credits within said three years after first eligibility to make such repayments and purchases may, under the same conditions as are otherwise required, repay or purchase service credits provided that the repayment or purchase equals the full cost of the service credits calculated on the basis of the assumptions used for purchases of the actuarial valuation of the System's liabilities and shall take into account the additional retirement allowance arising on account of such additional service credit commencing at the earliest age at which such member could retire on an unreduced retirement allowance as determined by the Board of Trustees upon the advice of the consulting actuary. Notwithstanding the foregoing provisions of this subsection that provide for the purchase of service credits, the terms "full cost", "full liability", and "full actuarial cost" include assumed annual post‑retirement allowance increases, as determined by the Board of Trustees, from the earliest age at which a member could retire on an unreduced service allowance. Notwithstanding the foregoing, on and after January 1, 2003, the provisions of this subsection shall not apply to the repayment of contributions withdrawn pursuant to subsection (i) of this section.

(l)         Notwithstanding any other provision of this Chapter, any member may purchase creditable service for periods of employer approved leaves of absence when in receipt of benefits under the North Carolina Workers' Compensation Act. This service shall be purchased by paying a cost calculated in the following manner:

(1)        Leaves of Absence Terminated Prior to July 1, 1983.  The cost to a member whose employer approved leave of absence, when in receipt of benefits under the North Carolina Workers' Compensation Act, terminated upon return to service prior to July 1, 1983, shall be a lump sum amount payable to the Annuity Savings Fund equal to the full liability of the service credits calculated on the basis of the assumptions used for purposes of the actuarial valuation of the system's liabilities, and shall take into account the retirement allowance arising on account of the additional service credit commencing at the earliest age at which the member could retire on an unreduced retirement allowance, as determined by the board of trustees upon the advice of the consulting actuary, plus an administrative fee to be set by the Board of Trustees. Notwithstanding the foregoing provisions of this subdivision that provide for the purchase of service credits, the terms "full cost", "full liability", and "full actuarial cost" include assumed annual post‑retirement allowance increases, as determined by the Board of Trustees, from the earliest age at which a member could retire on an unreduced service allowance.

(2)        Leaves of Absence Terminating On and After July 1, 1983.  The cost to a member whose employer approved leave of absence, when in receipt of benefits under the North Carolina Workers' Compensation Act, terminates upon return to service on and after July 1, 1983, shall be a lump sum amount due and payable to the Annuity Savings Fund within six months from return to service equal to the total employee and employer percentage rates of contribution in effect at the time of purchase and based on the annual rate of compensation of the member immediately prior to the leave of absence; Provided, however, the cost to a member whose amount due is not paid within six months from return to service shall be the amount due plus one percent (1%) per month penalty for each month or fraction thereof the payment is made beyond the six‑month period.

Whenever the creditable service purchased pursuant to this subsection is for a period that occurs during the four consecutive calendar years that would have produced the highest average annual compensation pursuant to G.S. 128‑21(5) had the member not been on leave of absence without pay, then the compensation that the member would have received during the purchased period shall be included in calculating the member's average final compensation. In such cases, the compensation that the member would have received during the purchased period shall be based on the annual rate of compensation of the member immediately prior to the leave of absence.

In the case of a law enforcement officer electing to purchase service under this section who is in receipt of benefits under the North Carolina Workers' Compensation Act due to serious bodily injury suffered in the line of duty as a result of an intentional or unlawful act of another, as certified by the head of the employing law enforcement agency, and whose approved leave of absence terminates on or before a return to service on and after August 1, 2006, the employer percentage rate of contribution payable under subdivision (2) of this subsection shall be made by the employer that granted the leave of absence. The cost to the law enforcement officer shall be reduced by the amount paid by the employer. For purposes of this subsection, "serious bodily injury" means bodily injury that creates a substantial risk of death, or that causes serious permanent disfigurement, coma, a permanent or protracted condition that causes extreme pain, or permanent or protracted loss or impairment of the function of any bodily member or organ, or that results in prolonged hospitalization.

Nothing in this subsection prevents an employer from voluntarily paying all or a part of the employee portion of the total cost of the service credit purchased, and the employer does not discriminate against any eligible law enforcement officer in this subsection employed by the employer by paying that portion of cost. To the extent paid by the employer, the employee portion paid by the employer shall be credited to the Pension Accumulation Fund; to the extent paid by the member, the employee portion paid by the member shall be credited to the member's annuity savings account. A member shall pay any part of the employee portion of the total cost not paid by the employer.

(m)       Omitted Membership Service.  A member who had service as an employee as defined in G.S. 135‑1(10) and G.S. 128‑21(10) or as a teacher as defined in G.S. 135‑1(25) and who was omitted from contributing membership through error may be allowed membership service, after submitting clear and convincing evidence of the error, as follows:

(1)        within 90 days of the omission, by the payment of employee and employer contributions that would have been paid; or

(2)        after 90 days and prior to three years of the omission, by the payment of the employee and employer contributions that would have been paid plus interest compounded annually at a rate equal to the greater of the average yield on the pension accumulation fund for the preceding calendar year or the actuarial investment rate‑of‑return assumption, as adopted by the Board of Trustees; or

(3)        after three years of the omission, by the payment of an amount equal to the full cost of the service credits calculated on the basis of the assumptions used for the purposes of the actuarial valuation of the System's liabilities, and shall take into account the additional retirement allowance arising on account of such additional service credit commencing at the earliest age at which a member could retire on an unreduced retirement allowance, as determined by the Board of Trustees upon the advice of the consulting actuary, plus an administrative fee to be set by the Board of Trustees. Notwithstanding the foregoing provisions of this subdivision that provide for the purchase of service credits, the terms "full cost", "full liability", and "full actuarial cost" include assumed annual post‑retirement allowance increases, as determined by the Board of Trustees, from the earliest age at which a member could retire on an unreduced service allowance.

Nothing contained in this subsection shall prevent an employer or member from paying all or a part of the cost of the omitted membership service; and to the extent paid by the employer, the cost paid by the employer shall be credited to the pension accumulation fund; and to the extent paid by the member, the cost paid by the members shall be credited to the member's annuity savings account; provided, however, an employer does not discriminate against any member or group of members in his employ in paying all or any part of the cost of the omitted membership service. In the event an employer pays all or a part of the full actuarial cost as determined in subdivision (3) of this subsection, the employer may, at its option, pay such amount either in a lump sum or by increasing its "accrued liability contribution" for the remainder of its accrued liability period. In the event an employer has satisfied its accrued liability contribution, the employer may amortize its portion of the full actuarial cost over a period not to exceed ten years. The expense of making an actuarial valuation to determine the accrued liability contribution or the additional accrued liability contribution, required to amortize the portion of the full actuarial cost paid by the employer, shall be paid by the employer in a lump sum at the time of the actuarial valuation.

(n)        Repealed by Session Laws 2002‑153, s. 3, effective January 1, 2003.

(o)        Credit at Full Cost for Federal Employment.  Notwithstanding any other provisions of this Chapter, a member, upon the completion of five years of membership service, may purchase creditable service for periods of federal employment, provided that the member is not receiving any retirement benefits resulting from this federal employment, and provided that the member is not vested in the particular federal retirement system to which the member may have belonged while a federal employee. The member shall purchase this service by making a lump sum amount payable to the Annuity Savings Fund equal to the full liability of the service credits calculated on the basis of the assumptions used for purposes of the actuarial valuation of the liabilities of the Retirement System; and the calculation of the amount payable shall take into account the retirement allowance arising on account of the additional service credit commencing at the earliest age at which the member could retire on an unreduced retirement allowance, as determined by the Board of Trustees upon the advice of the consulting actuary, plus an administrative fee to be set by the Board of Trustees. Members may also purchase creditable service for periods of employment with public community service entities within the State funded entirely with federal funds, other than the federal government, that are not covered by the provisions of G.S. 128‑21(11) or G.S. 135‑1(11), under the same terms and conditions that are applicable to the purchase of creditable service for periods of federal employment in accordance with this subsection. "Public community service entities" as used in this subsection shall mean community action, human relations, manpower development, and community development programs as defined in Articles 19 and 21 of Chapter 160A and Article 18 of Chapter 153A of the General Statutes and any other similar programs that the Board of Trustees may adopt. Notwithstanding the foregoing provisions of this subsection that provide for the purchase of service credits, the terms "full cost", "full liability", and "full actuarial cost" include assumed annual post‑retirement allowance increases, as determined by the Board of Trustees, from the earliest age at which a member could retire on an unreduced service allowance.

(p)        Part‑Time Service Credit. 

(1)        Notwithstanding any other provision of this Chapter, upon completion of five years of membership service, any member may purchase service previously rendered as a part‑time employee of a participating employer as defined in G.S. 128‑21(11) or G.S. 135‑1(11), except for temporary or part‑time service rendered while a full‑time student in pursuit of a degree or diploma in a degree‑granting program. Payment shall be made in a single lump sum in an amount equal to the full actuarial cost of providing credit for the service, together with interest and an administrative fee, as determined by the Board of Trustees on the advice of the Retirement System's actuary. Notwithstanding the provisions of G.S. 128‑26(b), the Board of Trustees shall fix and determine by appropriate rules and regulations how much service in any year, as based on compensation, is equivalent to one year of service in proportion to "earnable compensation", but in no case shall more than one year of service be creditable for all service in one year. Notwithstanding the foregoing provisions of this subdivision that provide for the purchase of service credits, the terms "full cost", "full liability", and "full actuarial cost" include assumed annual post‑retirement allowance increases, as determined by the Board of Trustees, from the earliest age at which a member could retire on an unreduced service allowance.

(2)        Under all requirements and conditions set forth in the preceding subdivision of this subsection, except for the requirement that the completion of five years of membership service be subsequent to service rendered as a part‑time employee, any member with five or more years of membership service standing to his credit may purchase additional membership service for service rendered as a part‑time employee of an employer as defined in G.S. 128‑21(11) if (i) the member terminates or has terminated employment in any capacity as an employee, (ii) the purchase of the additional membership service causes the member to become eligible to commence an early or service retirement allowance, and (iii) the member immediately elects to commence retirement and become a beneficiary.

(q)        Credit at Full Cost for Probationary Employment.  Notwithstanding any other provision of this Chapter, a member may purchase creditable service, prior to retirement, for employment with an employer as defined in this Article when considered to be in a probationary or employer imposed waiting period status and thereby not regularly employed, between date of employment and date of membership service with the retirement system, provided that the employer or former employer of such a member has revoked this probationary employment or waiting period policy.

Provided, the member shall purchase this service by making a lump sum amount payable to the Annuity Savings Fund equal to the full liability of the service credits calculated on the basis of the assumptions used for purposes of the actuarial valuation of the liabilities of the retirement system, and the calculation of the amount payable shall take into account the retirement allowance arising on account of the additional service credit commencing at the earliest age at which the member could retire on an unreduced retirement allowance, as determined by the Board of Trustees upon the advice of the consulting actuary, plus an administrative fee to be set by the Board of Trustees. In no instance shall the amount payable be less than the contributions a member would have made during the employment plus four percent (4%) interest compounded annually.

Notwithstanding the foregoing provisions of this subsection that provide for the purchase of service credits, the terms "full cost", "full liability", and "full actuarial cost" include assumed annual post‑retirement allowance increases, as determined by the Board of Trustees, from the earliest age at which a member could retire on an unreduced service allowance.

Nothing contained in this subsection shall prevent an employer or member from paying all or a part of the cost of the probationary employment; and to the extent paid by the employer, the cost paid by the employer shall be credited to the pension accumulation fund; and to the extent paid by the member, the cost paid by the member shall be credited to the member's annuity savings account; provided, however, an employer does not discriminate against any member or group of members in its current employ in paying all or any part of the cost of the probationary employment. In the event an employer pays all or a part of the full actuarial cost, the employer may, at its option, pay such amount either in a lump sum or by increasing its "accrued liability contribution" for the remainder of its accrued liability period. In the event an employer has satisfied its accrued liability contribution, the employer may amortize its portion of the full actuarial cost over a period not to exceed 10 years. The expense of making an actuarial valuation to determine the accrued liability contribution or the additional accrued liability contribution, required to amortize the portion of the full actuarial cost paid by the employer, shall be paid by the employer in a lump sum at the time of the actuarial valuation.

(r)        Credit at Full Cost for Temporary Government Employment.  Notwithstanding any other provisions of this Chapter, any member may purchase creditable service for government employment when classified as a temporary employee subject to the conditions that:

(1)        The member was employed by an employer as defined in G.S. 128‑21(11) or G.S. 135‑1(11);

(2)        The member's temporary employment met all other requirements of G.S. 128‑21(10), or G.S. 135‑1(10) or (25);

(3)        The member has completed five years or more of membership service;

(4)        The member acquires from the employer such certifications of temporary employment as are required by the Board of Trustees; and

(5)        The member makes a lump sum payment into the Annuity Savings Fund equal to the full liability of the service credits calculated on the basis of the assumptions used for purposes of the actuarial valuation of the retirement system's liabilities, and the calculation of the amount payable shall take into account the retirement allowance arising on account of the additional service credit commencing at the earliest age at which the member could retire on an unreduced retirement allowance, as determined by the Board of Trustees upon the advice of the actuary, plus an administrative fee to be determined by the Board of Trustees. Notwithstanding the foregoing provisions of this subdivision that provide for the purchase of service credits, the terms "full cost", "full liability", and "full actuarial cost" include assumed annual post‑retirement allowance increases, as determined by the Board of Trustees, from the earliest age at which a member could retire on an unreduced service allowance.

(s)        Credit at Full Cost for Employment Not Otherwise Creditable.  Notwithstanding any other provisions of this Chapter, any member may purchase creditable service for any employment as an employee, as defined in G.S. 128‑21(10), of a local government employer not creditable in any other retirement system or plan, upon completion of five years of membership service by making a lump sum payment into the Annuity Savings Fund. The payment by the member shall be equal to the full liability of the service credits calculated on the basis of the assumptions used for purposes of the actuarial valuation of the retirement system's liabilities, and the calculation of the amount payable shall take into account the additional retirement allowance arising on account of the additional service credits commencing at the earliest age at which the member could retire with an unreduced retirement allowance, as determined by the Board of Trustees upon the advice of the actuary plus an administrative fee to be determined by the Board of Trustees. Notwithstanding the foregoing provisions of this subsection that provide for the purchase of service credits, the terms "full cost", "full liability", and "full actuarial cost" include assumed annual post‑retirement allowance increases, as determined by the Board of Trustees, from the earliest age at which a member could retire on an unreduced service allowance.

(t)         Purchase of Service Credits Through Rollover Contributions From Certain Other Plans.  Notwithstanding any other provision of this Article, and without regard to any limitations on contributions otherwise set forth in this Article, a member, who is eligible to restore or purchase membership or creditable service pursuant to the provisions of G.S. 128‑26, may, subject to such rules and regulations established by the Board of Trustees, purchase such service credits through rollover contributions to the Annuity Savings Fund from (i) an annuity contract described in Section 403(b) of the Internal Revenue Code, (ii) an eligible plan under Section 457(b) of the Internal Revenue Code which is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state, (iii) an individual retirement account or annuity described in Section 408(a) or 408(b) of the Internal Revenue Code that is eligible to be rolled over and would otherwise be includible in gross income, or (iv) a qualified plan described in Section 401(a) or 403(a) of the Internal Revenue Code. Notwithstanding the foregoing, the Retirement System shall not accept any amount as a rollover contribution unless such amount is eligible to be rolled over to a qualified trust in accordance with applicable law and the member provides evidence satisfactory to the Retirement System that such amount qualifies for rollover treatment. Unless received by the Retirement System in the form of a direct rollover, the rollover contribution must be paid to the Retirement System on or before the 60th day after the date it was received by the member.

Purchase of Service Credits Through Plan‑to‑Plan Transfers.  Notwithstanding any other provision of this Article, and without regard to any limitations on contributions otherwise set forth in this Article, a member, who is eligible to restore or purchase membership or creditable service pursuant to the provisions of G.S. 128‑26, may, subject to such rules and regulations established by the Board of Trustees, purchase such service credits through a direct transfer to the Annuity Savings Fund of funds from (i) an annuity contract described in Section 403(b) of the Internal Revenue Code or (ii) an eligible plan under Section 457(b) of the Code which is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state.

(u)        Purchase of Service Credits Through Plan‑to‑Plan Transfers.  Notwithstanding any other provision of this Article, and without regard to any limitations on contributions otherwise set forth in this Article, a member, who is eligible to restore or purchase membership or creditable service pursuant to the provisions of G.S. 128‑26, may, subject to such rules and regulations established by the Board of Trustees, purchase such service credits through a direct transfer to the Annuity Savings Fund of funds from (i) the Supplemental Retirement Income Plans A, B, or C of North Carolina or (ii) any other defined contribution plan qualified under Section 401(a) of the Internal Revenue Code which is maintained by the State of North Carolina, a political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state.

(u1)      (See Editor's Note for December 31, 2009, expiration provision) Credit at Full Cost for Nonqualified Employment.  Notwithstanding any other provisions of this Chapter, any member may purchase a maximum of five years of creditable service for nonqualified employment with an economic development organization that receives at least fifty percent (50%) of its funding from local government, upon the completion of five years of membership service, by making a lump‑sum payment into the Annuity Savings Fund. The member shall obtain written verification of the service from the nonprofit corporation. The payment by the member shall be equal to the full liability of the service credits calculated on the basis of the assumptions used for purposes of the actuarial valuation of the Retirement System's liabilities, and the calculation of the amount payable shall take into account the additional retirement allowance arising on account of the additional service credits commencing at the earliest age at which the member could retire with an unreduced retirement allowance, as determined by the Board of Trustees upon the advice of the actuary, plus an administrative fee to be determined by the Board of Trustees. Notwithstanding the foregoing provisions of this subsection that provide for the purchase of service credits, the terms "full cost," "full liability," and "full actuarial cost" include assumed annual postretirement allowance increases, as determined by the Board of Trustees, from the earliest age at which a member could retire on an unreduced service allowance.

(v)        Retroactive Membership Service.  A member who is reinstated to service as an employee as defined in G.S. 128‑21(10) retroactively to the date of prior involuntary termination (with backpay and benefits) may be allowed membership service, after submitting clear and convincing evidence of the reinstatement, as follows:

(1)        Within 90 days of the involuntary termination, by the payment of employee and employer contributions that would have been paid; or

(2)        After 90 days of the involuntary termination, by the payment of the employee and employer contributions that would have been paid plus interest compounded annually at a rate equal to the greater of the average yield on the pension accumulation fund for the preceding calendar year or the actuarial investment rate‑of‑return assumption, as adopted by the Board of Trustees.

Nothing contained in this subsection shall prevent an employer or member from paying all or a part of the cost of the retroactive membership service; and to the extent paid by the employer, the cost paid by the employer shall be credited to the pension accumulation fund; and to the extent paid by the member, the cost paid by the member shall be credited to the member's annuity savings account; provided, however, an employer does not discriminate against any member or group of members in his employ in paying all or any part of the cost of the retroactive membership service.

In the event a member received a return of accumulated contributions subsequent to an involuntary termination as provided in G.S. 128‑27(f), the member may redeposit, within 90 days of reinstatement retroactive to the date of prior involuntary termination, in the annuity savings fund by single payment, an amount equal to the total amount he previously withdrew plus regular interest and restore the creditable service forfeited upon receiving his return of accumulated contributions.

(w)       If a member who is an elected government official and has not vested in this System on July 1, 2007, is convicted of an offense listed in G.S. 128‑38.4 for acts committed after July 1, 2007, then that member shall forfeit all benefits under this System. If a member who is an elected government official and has vested in this System on July 1, 2007, is convicted of an offense listed in G.S. 128‑38.4 for acts committed after July 1, 2007, then that member is not entitled to any creditable service that accrued after July 1, 2007. No member shall forfeit any benefit or creditable service earned from a position not as an elected government official.  (1939, c. 390, s. 6; 1941, c. 357, s. 5; 1943, c. 535; 1945, c. 526, s. 3; 1951, c. 274, s. 3; 1955, c. 1153, s. 3; 1967, c. 978, ss. 11, 12; 1969, c. 442, s. 6; 1971, c. 325, ss. 9‑11, 19; 1973, c. 243, s. 2; c. 667, s. 1; c. 816, s. 3; c. 1310, ss. 1‑4; 1975, c. 205, s. 1; c. 485, ss. 1‑3; 1977, c. 973; 1979, c. 866, s. 1; c. 868, ss. 1, 2; c. 1059, s. 1; 1981, c. 557, s. 3; 1981 (Reg. Sess., 1982), c. 1283, s. 1; c. 1396, s. 3; 1983, c. 533, s. 2; 1983 (Reg. Sess., 1984), c. 1034, s. 231; 1985, c. 407, s. 1; c. 479, s. 196(h); c. 649, ss. 1, 4; 1987, c. 533, s. 2; c. 617, ss. 1‑4; c. 717, s. 1; 1987 (Reg. Sess., 1988), c. 1088, ss. 5, 6; c. 1110, s. 8; 1989, c. 255, ss. 1‑10; c. 762, s. 2; 1989 (Reg. Sess., 1990), c. 1024, s. 28; 1991, c. 753, s. 1; 1991 (Reg. Sess., 1992), c. 1017, s. 1; 1995, c. 507, s. 7.23D(a); 1998‑71, ss. 1, 2; 1998‑214, s. 1; 1999‑158, s. 1; 2001‑487, s. 82; 2002‑71, s. 3; 2002‑153, ss. 1‑3; 2003‑359, ss. 17‑19, 22; 2005‑91, s. 8; 2006‑29, s. 1; 2007‑179, s. 2(b); 2007‑304, s. 1; 2009‑281, s. 1; 2009‑392, s. 1.)



§ 128-26A. Reciprocity of creditable service with other State-administered retirement systems.

§ 128‑26A.  Reciprocity of creditable service with other State‑administered retirement systems.

(a)        Only for the purpose of determining eligibility for benefits accruing under this Article, creditable service standing to the credit of a member of the Legislative Retirement System, Consolidated Judicial Retirement System, or the Teachers' and State Employees' Retirement System shall be added to the creditable service standing to the credit of a member of this System; provided, that in the event a person is a retired member of any of the foregoing retirement systems, such creditable service standing to the credit of the retired member prior to retirement shall be likewise counted.  In no instance shall service credits maintained in the aforementioned retirement systems be added to the creditable service in this System for application of this System's benefit accrual rate in computing a service retirement benefit unless specifically authorized by this Article.

(b)        A person who was a former member of this System and who has forfeited his creditable service in this System by receiving a return of contributions and who has creditable service in the Legislative Retirement System, Consolidated Judicial Retirement System, or the Teachers' and State Employees' Retirement System may count such creditable service for the purpose of restoring the creditable service forfeited in this System under the terms and conditions as set forth in this Article and reestablish membership in this System.

(c)        Creditable service under this section shall not be counted twice for the same period of time whether earned as a member, purchased, or granted as prior service credits.  (1989 (Reg. Sess., 1990), c. 1066, s. 35(b).)



§ 128-27. Benefits.

§ 128‑27.  Benefits.

(a)        Service Retirement Benefits. 

(1)        Any member may retire upon electronic submission or written application to the Board of Trustees setting forth at what time, as of the first day of a calendar month, not less than one day nor more than 120 days subsequent to the execution and filing thereof, he desires to be retired: Provided, that the said member at the time so specified for his retirement shall have attained the age of 60 years and have at least five years of creditable service or shall have completed 30 years of creditable service, or if a fireman, he shall have attained the age of 55 years and have at least five years of creditable service.

(2)        Repealed by Session Laws 1983 (Regular Session, 1984), c. 1019, s. 1.

(3)        Repealed by Session Laws 1971, c. 325, s. 12.

(4)        Any member who was in service October 8, 1981, who had attained 60 years of age, may retire upon electronic submission or written application to the Board of Trustees setting forth at what time, as of the first day of a calendar month, not less than one day nor more than 120 days subsequent to the execution and filing thereof, he desires to be retired.

(5)        Any member who is a law enforcement officer, and who attains age 50 and completes 15 or more years of creditable service in this capacity or who attains age 55 and completes five or more years of creditable service in this capacity, may retire upon electronic submission or written application to the Board of Trustees setting forth at what time, as of the first day of a calendar month, not less than one day nor more than 120 days subsequent to the execution and filing thereof, he desires to be retired; provided, also, any member who has met the conditions required by this subdivision but does not retire, and later becomes an employee other than as a law enforcement officer, continues to have the right to commence retirement.

(a1)      Early Service Retirement Benefits.  Any member may retire and receive a reduced retirement allowance upon electronic submission or written application to the Board of Trustees setting forth at what time, as of the first day of a calendar month, not less than one day nor more than 120 days subsequent to the execution and filing thereof, he desires to be retired: Provided, that the said member at the time so specified for his retirement shall have attained the age of 50 years and have at least 20 years of creditable service.

(a2)      Discontinued Service Retirement Allowance.  A member whose employment with a participating employer is involuntarily terminated as a result of a termination event as defined in this subsection may be allowed a discontinued service retirement allowance, provided that the discontinued service retirement allowance is approved by the terminated member's participating employer, and provided that reemployment with that participating employer is not available to the member at the time of the termination event. For purposes of this section, "termination event" means termination of employment as a result of (i) the participating employer's cessation of operations; (ii) the participating employer's dissolution; (iii) the merger of a participating employer with and into an unrelated entity, other than another participating employer; (iv) the acquisition of the participating employer by an unrelated entity, other than another participating employer; or (v) the determination by the participating employer that a reduction in force will accomplish economies in the participating employer's budget resulting from either the elimination of a job and its responsibilities or from lack of funds to support the job. Final action approving the discontinued service retirement allowance for a terminated member by the member's participating employer shall be taken in an open meeting.

Upon the occurrence of a termination event, and subject to the provisions of this subsection, an unreduced discontinued service retirement allowance, not otherwise allowed under this Chapter, may be approved for terminated members with 20 or more years of creditable service who are at least 55 years of age. Alternatively, upon the occurrence of a termination event, a discontinued service retirement allowance, not otherwise allowed under this Chapter, may be approved for terminated members with 20 or more years of creditable service who are at least 50 years of age, reduced by one‑fourth of one percent (¼ of 1%) for each month that retirement precedes the member's fifty‑fifth birthday.

In cases in which a discontinued service retirement allowance is approved, the terminated member's employer shall be responsible for making a lump‑sum payment to the Retirement System's Board of Trustees equal to the actuarial present value of the additional liabilities imposed upon the Retirement System, to be determined by the Retirement System's consulting actuary, as a result of the discontinued service retirement allowance, plus an administrative fee to be determined by the Board of Trustees. An employer shall not discriminate against any member or group of members employed by the employer in the approval or disapproval of a discontinued service retirement allowance.

(b)        Service Retirement Allowance of Persons Retiring on or after July 1, 1959, but prior to July 1, 1965.  Upon retirement from service on or after July 1, 1959, but prior to July 1, 1965, a member shall receive a service retirement allowance which shall consist of:

(1)        An annuity which shall be the actuarial equivalent of his accumulated contributions at the time of his retirement; and

(2)        A pension equal to the annuity allowable at the age of 65 years or at his retirement age, whichever is the earlier, on the basis of contributions made prior to such earlier age; and

(3)        If he has a prior service certificate in full force and effect, an additional pension which shall be equal to the annuity which would have been provided at the age of 65 years, or at the earlier age of retirement if prior thereto, by twice the contributions which he would have made during such period of service had the System been in operation and he contributed thereunder at the rate of

a.         Six and twenty‑five hundredths percent (6.25%) of his compensation if such certificate is a Class A certificate, or

b.         Five percent (5%) of his compensation if such certificate is a Class B certificate, or

c.         Four percent (4%) of his compensation if such certificate is a Class C certificate.

(b1)      Service Retirement Allowances of Persons Retiring on or after July 1, 1965, but prior to July 1, 1967.  Upon retirement from service on or after July 1, 1965, but prior to July 1, 1967, a member shall receive a service retirement allowance which shall consist of:

(1)        If the member's service retirement date occurs on or after his sixty‑fifth birthday, such allowance shall be equal to the sum of (i) one percent (1%) of the portion of his average final compensation not in excess of forty‑eight hundred dollars ($4,800), plus one and one‑half percent (1½%) of the portion of such compensation in excess of forty‑eight hundred dollars ($4,800) multiplied by the number of years of his creditable service rendered prior to January 1, 1966, and (ii) one percent (1%) of the portion of his average final compensation not in excess of forty‑eight hundred dollars ($4,800), plus one and one‑half percent (1½%) of the portion of such compensation in excess of fifty‑six hundred dollars ($5,600), multiplied by the number of years of his creditable service rendered after January 1, 1966.

(2a)      If the member's service retirement date occurs on or after his sixtieth birthday but before his sixty‑fifth birthday, his service retirement allowance shall be computed as in (1) above but shall be reduced by five twelfths of one percent (5/12 of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following his sixty‑fifth birthday.

(2b)      If the member's service retirement date occurs before his sixtieth birthday, his service retirement allowance shall be the actuarial equivalent of the allowance payable at the age of 60 years as computed in (2a) above.

(3)        Notwithstanding the foregoing provisions, any member whose creditable service commenced prior to July 1, 1965, and uniformed policemen or firemen not covered under the Social Security Act employed thereafter, shall receive not less than the benefit provided by G.S. 128‑27(b).

(b2)      Service Retirement Allowances of Persons Retiring on or after July 1, 1967, but prior to July 1, 1969.  Upon retirement from service on or after July 1, 1967, but prior to July 1, 1969, a member shall receive a service retirement allowance which shall consist of:

(1)        If the member's service retirement date occurs on or after his sixty‑fifth birthday, such allowance shall be equal to one and one‑quarter percent (1¼%) of the portion of his average final compensation not in excess of five thousand six hundred dollars ($5,600) plus one and one‑half percent (1½%) of the portion of such compensation in excess of five thousand six hundred dollars ($5,600), multiplied by the number of years of his creditable service.

(2a)      If the member's service retirement date occurs before his sixty‑fifth birthday, his service retirement allowance shall be computed as in (1) above, but shall be reduced by one third of one percent (1/3 of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following his sixty‑fifth birthday.

(2b)      If the member's service retirement date occurs before his sixtieth birthday, his service retirement allowance shall be the actuarial equivalent of the allowance payable at the age of 60 years as computed in (2a) above.

(3)        Notwithstanding the foregoing provision, any member whose creditable service commenced prior to July 1, 1965, and policemen or firemen not covered under the Social Security Act employed thereafter, shall receive not less than the benefits provided by G.S. 128‑27(b).

(b3)      Service Retirement Allowances of Persons Retiring on or after July 1, 1969, but prior to July 1, 1973.  Upon retirement from service on or after July 1, 1969, but prior to July 1, 1973, a member shall receive a service retirement allowance which shall consist of:

(1)        If the member's service retirement date occurs on or after his sixty‑fifth birthday, regardless of his years of creditable service, or on or after his sixty‑second birthday and the completion of 30 years of creditable service, such allowance shall be equal to one and one‑quarter percent (1¼%) of the portion of his average final compensation not in excess of fifty‑six hundred dollars ($5,600) plus one and one‑half percent (1½%) of the portion of such compensation in excess of fifty‑six hundred dollars ($5,600), multiplied by the number of years of his creditable service.

(2a)      If the member's service retirement date occurs before his sixty‑fifth birthday and prior to his completion of 30 or more years of creditable service, his service retirement allowance shall be computed as in (1) above, but shall be reduced by one quarter of one percent (¼ of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following his sixty‑fifth birthday.

(2b)      If the member's service retirement date occurs before his sixtieth birthday and prior to his completion of 30 or more years of creditable service, his service retirement allowance shall be the actuarial equivalent of the allowance payable at the age of 60 years as computed in (2a) above.

(3a)      If the member's service retirement date occurs before his sixty‑second birthday but on or after his sixtieth birthday and on or after completion of 30 or more years of creditable service, his service retirement allowance shall be computed as in (1) above, but shall be reduced by one quarter of one percent (¼ of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following his sixty‑second birthday.

(3b)      If the member's service retirement date occurs before his sixtieth birthday but on or after completion of 30 or more years of creditable service, his service retirement allowance shall be the actuarial equivalent of the allowance payable at the age of 60 years as computed in (3a) above.

(4)        Notwithstanding the foregoing provisions, any member whose creditable service commenced prior to July 1, 1965, and uniformed policemen or firemen not covered under the Social Security Act employed thereafter, shall receive not less than the benefits provided by G.S. 128‑27(b).

(b4)      Service Retirement Allowances of Members Retiring on or after July 1, 1973, but prior to July 1, 1976.  Upon retirement from service, in accordance with subsection (a) above, on or after July 1, 1973, but prior to July 1, 1976, a member shall receive a service retirement allowance computed as follows:

(1)        If the member's service retirement date occurs on or after his sixty‑fifth birthday, regardless of his years of creditable service, or after the completion of 30 years of creditable service, such allowance shall be equal to one and one‑quarter percent (1¼%) of the portion of his average final compensation not in excess of fifty‑six hundred dollars ($5,600) plus one and one‑half percent (1½%) of the portion of such compensation in excess of fifty‑six hundred dollars ($5,600), multiplied by the number of years of his creditable service.

(2a)      If the member's service retirement date occurs on or after his sixtieth birthday but before his sixty‑fifth birthday and prior to his completion of 30 or more years of creditable service, his service retirement allowance shall be computed as in (1) above, but shall be reduced by one quarter of one percent (¼ of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following his sixty‑fifth birthday.

(2b)      If the member's service retirement date occurs before his sixtieth birthday and prior to his completion of 30 or more years of creditable service, his service retirement allowance shall be the actuarial equivalent of the allowance payable at the age of 60 years as computed in (2a) above.

(3)        Notwithstanding the foregoing provisions, any member whose creditable service commenced prior to July 1, 1965, and uniformed policemen or firemen not covered under the Social Security Act employed thereafter, shall receive not less than the benefits provided by G.S. 128‑27(b).

(b5)      Service Retirement Allowances of Members Retiring on or after July 1, 1976, but prior to July 1, 1978.  Upon retirement from service, in accordance with subsection (a) above, on or after July 1, 1976, but prior to July 1, 1978, a member shall receive a service retirement allowance computed as follows:

(1)        If the member's service retirement date occurs on or after his sixty‑fifth birthday, regardless of his years of creditable service, or after the completion of 30 years of creditable service, such allowance shall be equal to one and one‑half percent (1½%) of his average final compensation, multiplied by the number of years of his creditable service.

(2a)      If the member's service retirement date occurs on or after his sixtieth birthday but before his sixty‑fifth birthday and prior to his completion of 30 or more years of service, his service retirement allowance shall be computed as in (1) above, but shall be reduced by one quarter of one percent (¼ of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following his sixty‑fifth birthday.

(2b)      If the member's service retirement date occurs before his sixtieth birthday and prior to his completion of 30 or more years of creditable service, his service retirement allowance shall be the actuarial equivalent of the allowance payable at the age of 60 years as computed in (2a) above.

(3)        Notwithstanding the foregoing provisions, any member whose creditable service commenced prior to July 1, 1965, and uniformed policemen or firemen not covered under the Social Security Act employed thereafter, shall receive not less than the benefits provided by G.S. 128‑27(b).

(b6)      Service Retirement Allowance of Members Retiring on or after July 1, 1978, but prior to July 1, 1983.  Upon retirement from service, in accordance with subsection (a) above, on or after July 1, 1978, but prior to July 1, 1983, a member shall receive a service retirement allowance computed as follows:

(1)        If the member's service retirement date occurs on or after his sixty‑fifth birthday or after the completion of 30 years of creditable service, such allowance shall be equal to one and fifty‑five one‑hundredths percent (1.55%) of his average final compensation, multiplied by the number of years of his creditable service.

(2a)      If the member's service retirement date occurs after his sixtieth and before his sixty‑fifth birthday and prior to his completion of 30 or more years of creditable service, his retirement allowance shall be computed as in (1) above, but shall be reduced by one quarter of one percent (1/4 of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following his sixty‑fifth birthday.

(2b)      If the member's service retirement date occurs before his sixtieth birthday and prior to his completion of 30 or more years of creditable service, his retirement allowance shall be the actuarial equivalent of the allowance payable at the age of 60 years as computed in (2a) above.

(3)        Notwithstanding the foregoing provisions, any member whose creditable service commenced prior to July 1, 1965, and uniformed policemen or firemen not covered under the Social Security Act employed thereafter, shall receive not less than the benefits provided by G.S. 128‑27(b).

(b7)      Service Retirement Allowances of Members Retiring on or after July 1, 1983, but prior to July 1, 1985.  Upon retirement from service, in accordance with subsection (a) above, on or after July 1, 1983, but prior to July 1, 1985, a member shall receive a service retirement allowance computed as follows:

(1)        If the member's service retirement date occurs on or after his sixty‑fifth birthday, regardless of his years of creditable service, or after the completion of 30 years of creditable service, such allowance shall be equal to one and fifty‑seven one‑hundredths percent (1.57%) of his average final compensation, multiplied by the number of years of his creditable service.

(2a)      If the member's service retirement date occurs after his sixtieth and before his sixty‑fifth birthday and prior to his completion of 30 or more years of creditable service, his retirement allowance shall be computed as in (1) above, but shall be reduced by one quarter of one percent (1/4 of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following his sixty‑fifth birthday.

(2b)      If the member's service retirement date occurs before his sixtieth birthday and prior to his completion of 30 or more years of creditable service, his retirement allowance shall be the actuarial equivalent of the allowance payable at the age of 60 years as computed in (2a) above.

(3)        Notwithstanding the foregoing provisions, any member whose creditable service commenced prior to July 1, 1965, and uniformed policemen or firemen not covered under the Social Security Act employed thereafter, shall receive not less than the benefits provided by G.S. 128‑27(b).

(b8)      Service Retirement Allowance of Law Enforcement Officers Retiring on or after January 1, 1986, but before July 1, 1988.  Upon retirement from service, in accordance with subsection (a) above, on or after January 1, 1986, but before July 1, 1988, a member who is a law enforcement officer or an eligible former law enforcement officer shall receive the following service retirement allowance:

(1)        If the member's service retirement date occurs on or after his 55th birthday, and completion of five years of creditable service as a law enforcement officer, or after the completion of 30 years of creditable service, the allowance shall be equal to one and fifty‑eight one hundredths percent (1.58%) of his average final compensation, multiplied by the number of years of his creditable service.

(2)        If the member's service retirement date occurs after his 50th and before his 55th birthday with 15 or more years of creditable service as a law enforcement officer and prior to his completion of 30 years of creditable service, his retirement allowance shall be computed as in (1) above, but shall be reduced by one‑third of one percent (1/3 of 1%) for each month by which his retirement date precedes the first day of the month coincident with or next following his 55th birthday.

(b9)      Service Retirement Allowance of Members Retiring on or after July 1, 1985, but before July 1, 1988.  Upon retirement from service, in accordance with subsection (a) above, on or after July 1, 1985, but before July 1, 1988, a member shall receive the following service retirement allowance:

(1)        If the member's service retirement date occurs on or after his 65th birthday, regardless of his years of creditable service, or after the completion of 30 years of creditable service, such allowance shall be equal to one and fifty‑eight one hundredths percent (1.58%) of his average final compensation, multiplied by the number of years of his creditable service.

(2)        Such allowance shall also be governed by the provisions of G.S. 128‑27(b7)(2a), (2b), and (3).

(b10)    Service Retirement Allowance of Members Retiring on or after July 1, 1988, but before July 1, 1989.  Upon retirement from service in accordance with subsection (a) above, on or after July 1, 1988, but before July 1, 1989, a member shall receive the following service retirement allowance:

(1)        A member who is a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 55th birthday, and completion of five years of creditable service as a law enforcement officer, or after the completion of 30 years of creditable service, the allowance shall be equal to one and sixty hundredths percent (1.60%) of his average final compensation, multiplied by the number of years of his creditable service.

b.         Such allowance shall also be governed by the provisions of G.S. 128‑27(b8)(2).

(2)        A member who is not a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 65th birthday upon the completion of five years of creditable service or after the completion of 30 years of creditable service, or on or after his 60th birthday upon the completion of 25 years of creditable service, such allowance shall be equal to one and sixty‑hundredths percent (1.60%) of his average final compensation, multiplied by the number of years of his creditable service.

b.         Such allowance shall also be governed by the provisions of G.S. 128‑27(b7)(2a), (2b) and (3).

(b11)    Service Retirement Allowance of Members Retiring on or after July 1, 1989, but before July 1, 1990.  Upon retirement from service in accordance with subsection (a) above, on or after July 1, 1989, but before July 1, 1990, a member shall receive the following service retirement allowance:

(1)        A member who is a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 55th birthday, and completion of five years of creditable service as a law enforcement officer, or after the completion of 30 years of creditable service, the allowance shall be equal to one and sixty‑three hundredths percent (1.63%) of his average final compensation, multiplied by the number of years of his creditable service.

b.         This allowance shall also be governed by the provisions of G.S. 128‑27(b8)(2).

(2)        A member who is not a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 65th birthday upon the completion of five years of creditable service or after the completion of 30 years of creditable service or on or after his 60th birthday upon the completion of 25 years of creditable service, the allowance shall be equal to one and sixty‑three hundredths percent (1.63%) of his average final compensation, multiplied by the number of years of creditable service.

b.         This allowance shall also be governed by the provisions of G.S. 128‑27(b7)(2a) and (3).

(b12)    Service Retirement Allowance of Members Retiring on or after July 1, 1990, but before July 1, 1992.  Upon retirement from service in accordance with subsection (a) above, on or after July 1, 1990, but before July 1, 1992, a member shall receive the following service retirement allowance:

(1)        A member who is a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 55th birthday, and completion of five years of creditable service as a law enforcement officer, or after the completion of 30 years of creditable service, the allowance shall be equal to one and sixty‑four hundredths percent (1.64%) of his average final compensation, multiplied by the number of years of his creditable service.

b.         This allowance shall also be governed by the provisions of G.S. 128‑27(b8)(2).

(2)        A member who is not a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 65th birthday upon the completion of five years of creditable service or after the completion of 30 years of creditable service or on or after his 60th birthday upon the completion of 25 years of creditable service, the allowance shall be equal to one and sixty‑four hundredths percent (1.64%) of his average final compensation, multiplied by the number of years of creditable service.

b.         This allowance shall also be governed by the provisions of G.S. 128‑27(b7)(2a) and (3).

(b13)    Service Retirement Allowance of Members Retiring on or after July 1, 1992, but before July 1, 1994.  Upon retirement from service in accordance with subsection (a) above, on or after July 1, 1992, but before July 1, 1994, a member shall receive the following service retirement allowance:

(1)        A member who is a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 55th birthday, and completion of five years of creditable service as a law enforcement officer, or after the completion of 30 years of creditable service, the allowance shall be equal to one and seventy hundredths percent (1.70%) of his average final compensation, multiplied by the number of years of his creditable service.

b.         This allowance shall also be governed by the provisions of G.S. 128‑27(b8)(2).

(2)        A member who is not a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 65th birthday upon the completion of five years of creditable service or after the completion of 30 years of creditable service or on or after his 60th birthday upon the completion of 25 years of creditable service, the allowance shall be equal to one and seventy hundredths percent (1.70%) of his average final compensation, multiplied by the number of years of creditable service.

b.         This allowance shall also be governed by the provisions of G.S. 128‑27(b7)(2a), (2b), and (3).

(b14)    Service Retirement Allowance of Members Retiring on or after July 1, 1994, but before July 1, 1995.  Upon retirement from service in accordance with subsection (a) or (a1) above, on or after July 1, 1994, but before July 1, 1995, a member shall receive the following service retirement allowance:

(1)        A member who is a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 55th birthday, and completion of five years of creditable service as a law enforcement officer, or after the completion of 30 years of creditable service, the allowance shall be equal to one and seventy‑one hundredths percent (1.71%) of his average final compensation, multiplied by the number of years of his creditable service.

b.         This allowance shall also be governed by the provisions of G.S. 128‑27(b8)(2).

(2)        A member who is not a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 65th birthday upon the completion of five years of creditable service or after the completion of 30 years of creditable service or on or after his 60th birthday upon the completion of 25 years of creditable service, the allowance shall be equal to one and seventy‑one hundredths percent (1.71%) of his average final compensation, multiplied by the number of years of creditable service.

b.         This allowance shall also be governed by the provisions of G.S. 128‑27(b7)(2a), (2b), and (3).

(b15)    Service Retirement Allowance of Members Retiring on or after July 1, 1995 but before July 1, 1997.  Upon retirement from service in accordance with subsection (a) or (a1) above, on or after July 1, 1995, but before July 1, 1997, a member shall receive the following service retirement allowance:

(1)        A member who is a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 55th birthday, and completion of five years of creditable service as a law enforcement officer, or after the completion of 30 years of creditable service, the allowance shall be equal to one and seventy‑two hundredths percent (1.72%) of his average final compensation, multiplied by the number of years of his creditable service.

b.         If the member's service retirement date occurs on or after his 50th birthday and before his 55th birthday with 15 or more years of creditable service as a law enforcement officer and prior to the completion of 30 years of creditable service, his retirement allowance shall be equal to the greater of:

1.         The service retirement allowance payable under G.S. 128‑27(b15)(1)a. reduced by one‑third of one percent (1/3 of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following the month the member would have attained his 55th birthday; or

2.         The service retirement allowance as computed under G.S. 128‑27(b15)(1)a. reduced by five percent (5%) times the difference between 30 years and his creditable service at retirement.

(2)        A member who is not a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 65th birthday upon the completion of five years of creditable service or after the completion of 30 years of creditable service or on or after his 60th birthday upon the completion of 25 years of creditable service, the allowance shall be equal to one and seventy‑two hundredths percent (1.72%) of his average final compensation, multiplied by the number of years of creditable service.

b.         If the member's service retirement date occurs after his 60th and before his 65th birthday and prior to his completion of 25 years or more of creditable service, his retirement allowance shall be computed as in G.S. 128‑27(b15)(2)a. but shall be reduced by one‑quarter of one percent (¼ of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following his 65th birthday.

c.         If the member's early service retirement date occurs on or after his 50th birthday and before his 60th birthday and after completion of 20 years of creditable service but prior to the completion of 30 years of creditable service, his early service retirement allowance shall be equal to the greater of:

1.         The service retirement allowance as computed under G.S. 128‑27(b15)(2)a. but reduced by the sum of five‑twelfths of one percent (5/12 of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following the month the member would have attained his 60th birthday, plus one‑quarter of one percent (¼ of 1%) thereof for each month by which his 60th birthday precedes the first day of the month coincident with or next following his 65th birthday; or

2.         The service retirement allowance as computed under G.S. 128‑27(b15)(2)a. reduced by five percent (5%) times the difference between 30 years and his creditable service at retirement; or

3.         If the member's creditable service commenced prior to July 1, 1995, the service retirement allowance equal to the actuarial equivalent of the allowance payable at the age of 60 years as computed in G.S. 128‑27(b15)(2)b.

d.         Notwithstanding the foregoing provisions, any member whose creditable service commenced prior to July 1, 1965, shall not receive less than the benefit provided by G.S. 128‑27(b).

(b16)    Service Retirement Allowance of Member Retiring on or after July 1, 1997, but before July 1, 1998.  Upon retirement from service in accordance with subsection (a) or (a1) above, on or after July 1, 1997, but before July 1, 1998, a member shall receive the following service retirement allowance:

(1)        A member who is a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 55th birthday, and completion of five years of creditable service as a law enforcement officer, or after the completion of 30 years of creditable service, the allowance shall be equal to one and seventy‑six hundredths percent (1.76%) of his average final compensation, multiplied by the number of years of his creditable service.

b.         If the member's service retirement date occurs on or after his 50th birthday and before his 55th birthday with 15 or more years of creditable service as a law enforcement officer and prior to the completion of 30 years of creditable service, his retirement allowance shall be equal to the greater of:

1.         The service retirement allowance payable under G.S. 128‑27(b16)(1)a., reduced by one‑third of one percent (1/3 of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following the month the member would have attained his 55th birthday; or

2.         The service retirement allowance as computed under G.S. 128‑27(b16)(1)a. reduced by five percent (5%) times the difference between 30 years and his creditable service at retirement.

(2)        A member who is not a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 65th birthday upon the completion of five years of creditable service or after the completion of 30 years of creditable service or on or after his 60th birthday upon the completion of 25 years of creditable service, the allowance shall be equal to one and seventy‑six hundredths percent (1.76%) of average final compensation, multiplied by the number of years of creditable service.

b.         If the member's service retirement date occurs after his 60th birthday and before his 65th birthday and prior to his completion of 25 years or more of creditable service, his retirement allowance shall be computed as in G.S. 128‑27(b16)(2)a. but shall be reduced by one‑quarter of one percent (¼ of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following his 65th birthday.

c.         If the member's early service retirement date occurs on or after his 50th birthday and before his 60th birthday and after completion of 20 years of creditable service but prior to the completion of 30 years of creditable service, his early service retirement allowance shall be equal to the greater of:

1.         The service retirement allowance as computed under G.S. 128‑27(b16)(2)a. but reduced by the sum of five‑twelfths of one percent (5/12 of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following the month the member would have attained his 60th birthday, plus one‑quarter of one percent (¼ of 1%) thereof for each month by which his 60th birthday precedes the first day of the month coincident with or next following his 65th birthday; or

2.         The service retirement allowance as computed under G.S. 128‑27(b16)(2)a. reduced by five percent (5%) times the difference between 30 years and his creditable service at retirement; or

3.         If the member's creditable service commenced prior to July 1, 1995, the service retirement allowance equal to the actuarial equivalent of the allowance payable at the age of 60 years as computed in G.S. 128‑27(b16)(2)b.

d.         Notwithstanding the foregoing provisions, any member whose creditable service commenced prior to July 1, 1965, shall not receive less than the benefit provided by G.S. 128‑27(b).

(b17)    Service Retirement Allowance of Member Retiring on or After July 1, 1998, but before July 1, 2000.  Upon retirement from service in accordance with subsection (a) or (a1) above, on or after July 1, 1998, but before July 1, 2000, a member shall receive the following service retirement allowance:

(1)        A member who is a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 55th birthday and completion of five years of creditable service as a law enforcement officer, or after the completion of 30 years of creditable service, the allowance shall be equal to one and seventy‑seven hundredths percent (1.77%) of his average final compensation, multiplied by the number of years of his creditable service.

b.         If the member's service retirement date occurs on or after his 50th birthday and before his 55th birthday with 15 or more years of creditable service as a law enforcement officer and prior to the completion of 30 years of creditable service, his retirement allowance shall be equal to the greater of:

1.         The service retirement allowance payable under G.S. 128‑27(b17)(1)a. reduced by one‑third of one percent (1/3 of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following the month the member would have attained his 55th birthday; or

2.         The service retirement allowance as computed under G.S. 128‑27(b17)(1)a. reduced by five percent (5%) times the difference between 30 years and his creditable service at retirement.

(2)        A member who is not a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 65th birthday upon the completion of five years of creditable service or after the completion of 30 years of creditable service or on or after his 60th birthday upon the completion of 25 years of creditable service, the allowance shall be equal to one and seventy‑seven hundredths percent (1.77%) of average final compensation, multiplied by the number of years of creditable service.

b.         If the member's service retirement date occurs after his 60th birthday and before his 65th birthday and prior to his completion of 25 years or more of creditable service, his retirement allowance shall be computed as in G.S. 128‑27(b17)(2)a. but shall be reduced by one‑quarter of one percent (¼ of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following his 65th birthday.

c.         If the member's early service retirement date occurs on or after his 50th birthday and before his 60th birthday and after completion of 20 years of creditable service but prior to the completion of 30 years of creditable service, his early service retirement allowance shall be equal to the greater of:

1.         The service retirement allowance as computed under G.S. 128‑27(b17)(2)a. but reduced by the sum of five‑twelfths of one percent (5/12 of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following the month the member would have attained his 60th birthday, plus one‑quarter of one percent (¼ of 1%) thereof for each month by which his 60th birthday precedes the first day of the month coincident with or next following his 65th birthday; or

2.         The service retirement allowance as computed under G.S. 128‑27(b17)(2)a. reduced by five percent (5%) times the difference between 30 years and his creditable service at retirement; or

3.         If the member's creditable service commenced prior to July 1, 1995, the service retirement allowance equal to the actuarial equivalent of the allowance payable at the age of 60 years as computed in G.S. 128‑27(b17)(2)b.

d.         Notwithstanding the foregoing provisions, any member whose creditable service commenced prior to July 1, 1965, shall not receive less than the benefit provided by G.S. 128‑27(b).

(b18)    Service Retirement Allowance of Member Retiring on or After July 1, 2000, but Before July 1, 2001.  Upon retirement from service in accordance with subsection (a) or (a1) above, on or after July 1, 2000, but before July 1, 2001, a member shall receive the following service retirement allowance:

(1)        A member who is a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 55th birthday and completion of five years of creditable service as a law enforcement officer, or after the completion of 30 years of creditable service, the allowance shall be equal to one and seventy‑eight hundredths percent (1.78%) of his average final compensation, multiplied by the number of years of his creditable service.

b.         If the member's service retirement date occurs on or after his 50th birthday and before his 55th birthday with 15 or more years of creditable service as a law enforcement officer and prior to the completion of 30 years of creditable service, his retirement allowance shall be equal to the greater of:

1.         The service retirement allowance payable under G.S. 128‑27(b18)(1)a. reduced by one‑third of one percent (1/3 of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following the month the member would have attained his 55th birthday;

2.         The service retirement allowance as computed under G.S. 128‑27(b18)(1)a. reduced by five percent (5%) times the difference between 30 years and his creditable service at retirement.

(2)        A member who is not a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 65th birthday upon the completion of five years of creditable service or after the completion of 30 years of creditable service or on or after his 60th birthday upon the completion of 25 years of creditable service, the allowance shall be equal to one and seventy‑eight hundredths percent (1.78%) of average final compensation, multiplied by the number of years of creditable service.

b.         If the member's service retirement date occurs after his 60th birthday and before his 65th birthday and prior to his completion of 25 years or more of creditable service, his retirement allowance shall be computed as in G.S. 128‑27(b18)(2)a. but shall be reduced by one‑quarter of one percent (¼ of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following his 65th birthday.

c.         If the member's early service retirement date occurs on or after his 50th birthday and before his 60th birthday and after completion of 20 years of creditable service but prior to the completion of 30 years of creditable service, his early service retirement allowance shall be equal to the greater of:

1.         The service retirement allowance as computed under G.S. 128‑27(b18)(2)a. but reduced by the sum of five‑twelfths of one percent (5/12 of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following the month the member would have attained his 60th birthday, plus one‑quarter of one percent (¼ of 1%) thereof for each month by which his 60th birthday precedes the first day of the month coincident with or next following his 65th birthday; or

2.         The service retirement allowance as computed under G.S. 128‑27(b18)(2)a. reduced by five percent (5%) times the difference between 30 years and his creditable service at retirement; or

3.         If the member's creditable service commenced prior to July 1, 1995, the service retirement allowance equal to the actuarial equivalent of the allowance payable at the age of 60 years as computed in G.S. 128‑27(b18)(2)b.

d.         Notwithstanding the foregoing provisions, any member whose creditable service commenced prior to July 1, 1965, shall not receive less than the benefit provided by G.S. 128‑27(b).

(b19)    Service Retirement Allowance of Member Retiring on or After July 1, 2001, But Before July 1, 2002.  Upon retirement from service in accordance with subsection (a) or (a1) above, on or after July 1, 2001, but before July 1, 2002, a member shall receive the following service retirement allowance:

(1)        A member who is a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 55th birthday and completion of five years of creditable service as a law enforcement officer, or after the completion of 30 years of creditable service, the allowance shall be equal to one and eighty‑one hundredths percent (1.81%) of his average final compensation, multiplied by the number of years of his creditable service.

b.         If the member's service retirement date occurs on or after his 50th birthday and before his 55th birthday with 15 or more years of creditable service as a law enforcement officer and prior to the completion of 30 years of creditable service, his retirement allowance shall be equal to the greater of:

1.         The service retirement allowance payable under G.S. 128‑27(b19)(1)a. reduced by one‑third of one percent (1/3 of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following the month the member would have attained his 55th birthday;

2.         The service retirement allowance as computed under G.S. 128‑27(b19)(1)a. reduced by five percent (5%) times the difference between 30 years and his creditable service at retirement.

(2)        A member who is not a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 65th birthday upon the completion of five years of creditable service or after the completion of 30 years of creditable service or on or after his 60th birthday upon the completion of 25 years of creditable service, the allowance shall be equal to one and eighty‑one hundredths percent (1.81%) of average final compensation, multiplied by the number of years of creditable service.

b.         If the member's service retirement date occurs after his 60th birthday and before his 65th birthday and prior to his completion of 25 years or more of creditable service, his retirement allowance shall be computed as in G.S. 128‑27(b19)(2)a. but shall be reduced by one‑quarter of one percent (¼ of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following his 65th birthday.

c.         If the member's early service retirement date occurs on or after his 50th birthday and before his 60th birthday and after completion of 20 years of creditable service but prior to the completion of 30 years of creditable service, his early service retirement allowance shall be equal to the greater of:

1.         The service retirement allowance as computed under G.S. 128‑27(b19)(2)a. but reduced by the sum of five‑twelfths of one percent (5/12 of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following the month the member would have attained his 60th birthday, plus one‑quarter of one percent (¼ of 1%) thereof for each month by which his 60th birthday precedes the first day of the month coincident with or next following his 65th birthday; or

2.         The service retirement allowance as computed under G.S. 128‑27(b19)(2)a. reduced by five percent (5%) times the difference between 30 years and his creditable service at retirement; or

3.         If the member's creditable service commenced prior to July 1, 1995, the service retirement allowance equal to the actuarial equivalent of the allowance payable at the age of 60 years as computed in G.S. 128‑27(b19)(2)b.

d.         Notwithstanding the foregoing provisions, any member whose creditable service commenced prior to July 1, 1965, shall not receive less than the benefit provided by G.S. 128‑27(b).

(b20)    Service Retirement Allowance of Member Retiring on or After July 1, 2002, but Before July 1, 2003.  Upon retirement from service in accordance with subsection (a) or (a1) above, on or after July 1, 2002, but before July 1, 2003, a member shall receive the following service retirement allowance:

(1)        A member who is a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 55th birthday and completion of five years of creditable service as a law enforcement officer, or after the completion of 30 years of creditable service, the allowance shall be equal to one and eighty‑two hundredths percent (1.82%) of his average final compensation, multiplied by the number of years of his creditable service.

b.         If the member's service retirement date occurs on or after his 50th birthday and before his 55th birthday with 15 or more years of creditable service as a law enforcement officer and prior to the completion of 30 years of creditable service, his retirement allowance shall be equal to the greater of:

1.         The service retirement allowance payable under G.S. 128‑27(b20)(1)a. reduced by one‑third of one percent (1/3 of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following the month the member would have attained his 55th birthday;

2.         The service retirement allowance as computed under G.S. 128‑27(b20)(1)a. reduced by five percent (5%) times the difference between 30 years and his creditable service at retirement.

(2)        A member who is not a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 65th birthday upon the completion of five years of creditable service or after the completion of 30 years of creditable service or on or after his 60th birthday upon the completion of 25 years of creditable service, the allowance shall be equal to one and eighty‑two hundredths percent (1.82%) of average final compensation, multiplied by the number of years of creditable service.

b.         If the member's service retirement date occurs after his 60th birthday and before his 65th birthday and prior to his completion of 25 years or more of creditable service, his retirement allowance shall be computed as in G.S. 128‑27(b20)(2)a. but shall be reduced by one‑quarter of one percent (¼ of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following his 65th birthday.

c.         If the member's early service retirement date occurs on or after his 50th birthday and before his 60th birthday and after completion of 20 years of creditable service but prior to the completion of 30 years of creditable service, his early service retirement allowance shall be equal to the greater of:

1.         The service retirement allowance as computed under G.S. 128‑27(b20)(2)a. but reduced by the sum of five‑twelfths of one percent (5/12 of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following the month the member would have attained his 60th birthday, plus one‑quarter of one percent (¼ of 1%) thereof for each month by which his 60th birthday precedes the first day of the month coincident with or next following his 65th birthday; or

2.         The service retirement allowance as computed under G.S. 128‑27(b20)(2)a. reduced by five percent (5%) times the difference between 30 years and his creditable service at retirement; or

3.         If the member's creditable service commenced prior to July 1, 1995, the service retirement allowance equal to the actuarial equivalent of the allowance payable at the age of 60 years as computed in G.S. 128‑27(b20)(2)b.

d.         Notwithstanding the foregoing provisions, any member whose creditable service commenced prior to July 1, 1965, shall not receive less than the benefit provided by G.S. 128‑27(b).

(b21)    Service Retirement Allowance of Member Retiring on or After July 1, 2003.  Upon retirement from service in accordance with subsection (a) or (a1) above, on or after July 1, 2003, a member shall receive the following service retirement allowance:

(1)        A member who is a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 55th birthday and completion of five years of creditable service as a law enforcement officer, or after the completion of 30 years of creditable service, the allowance shall be equal to one and eighty‑five hundredths percent (1.85%) of his average final compensation, multiplied by the number of years of his creditable service.

b.         If the member's service retirement date occurs on or after his 50th birthday and before his 55th birthday with 15 or more years of creditable service as a law enforcement officer and prior to the completion of 30 years of creditable service, his retirement allowance shall be equal to the greater of:

1.         The service retirement allowance payable under G.S. 128‑27(b21)(1)a. reduced by one‑third of one percent (1/3 of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following the month the member would have attained his 55th birthday;

2.         The service retirement allowance as computed under G.S. 128‑27(b21)(1)a. reduced by five percent (5%) times the difference between 30 years and his creditable service at retirement.

(2)        A member who is not a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 65th birthday upon the completion of five years of creditable service or after the completion of 30 years of creditable service or on or after his 60th birthday upon the completion of 25 years of creditable service, the allowance shall be equal to one and eighty‑five hundredths percent (1.85%) of average final compensation, multiplied by the number of years of creditable service.

b.         If the member's service retirement date occurs after his 60th birthday and before his 65th birthday and prior to his completion of 25 years or more of creditable service, his retirement allowance shall be computed as in G.S. 128‑27(b21)(2)a. but shall be reduced by one‑quarter of one percent (¼ of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following his 65th birthday.

c.         If the member's early service retirement date occurs on or after his 50th birthday and before his 60th birthday and after completion of 20 years of creditable service but prior to the completion of 30 years of creditable service, his early service retirement allowance shall be equal to the greater of:

1.         The service retirement allowance as computed under G.S. 128‑27(b21)(2)a. but reduced by the sum of five‑twelfths of one percent (5/12 of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following the month the member would have attained his 60th birthday, plus one‑quarter of one percent (¼ of 1%) thereof for each month by which his 60th birthday precedes the first day of the month coincident with or next following his 65th birthday; or

2.         The service retirement allowance as computed under G.S. 128‑27(b21)(2)a. reduced by five percent (5%) times the difference between 30 years and his creditable service at retirement; or

3.         If the member's creditable service commenced prior to July 1, 1995, the service retirement allowance equal to the actuarial equivalent of the allowance payable at the age of 60 years as computed in G.S. 128‑27(b21)(2)b.

d.         Notwithstanding the foregoing provisions, any member whose creditable service commenced prior to July 1, 1965, shall not receive less than the benefit provided by G.S. 128‑27(b).

(c)        Disability Retirement Benefits.  Upon the application of a member or of his employer, any member who has had five or more years of creditable service may be retired by the Board of Trustees, on the first day of any calendar month, not less than one day nor more than 120 days next following the date of filing such application, on a disability retirement allowance: Provided, that the medical board, after a medical examination of such member, shall certify that such member is mentally or physically incapacitated for the further performance of duty, that such incapacity was incurred at the time of active employment and has been continuous thereafter, that such incapacity is likely to be permanent, and that such member should be retired; Provided further the medical board shall determine if the member is able to engage in gainful employment and, if so, the member may still be retired and the disability retirement allowance as a result thereof shall be reduced as in subsection (e) below. Provided further, that the Medical Board shall not certify any member as disabled who:

(1)        Applies for disability retirement based upon a mental or physical incapacity which existed when the member first established membership in the system; or

(2)        Is in receipt of any payments on account of the same disability which existed when the member first established membership in the system.

The Board of Trustees shall require each employee upon enrolling in the retirement system to provide information on the membership application concerning any mental or physical incapacities existing at the time the member enrolls.

Notwithstanding the requirement of five or more years of creditable service to the contrary, a member who is a law enforcement officer or a fireman as defined in G.S. 58‑86‑25 or rescue squad worker as defined in G.S. 58‑86‑30 and who has had one year or more of creditable service and becomes incapacitated for duty as the natural and proximate result of an accident occurring while in the actual performance of duty, and meets all other requirements for disability retirement benefits, may be retired by the Board of Trustees on a disability retirement allowance.

Notwithstanding the foregoing to the contrary, any beneficiary who commenced retirement with an early or service retirement benefit has the right, within three years of his retirement, to convert to an allowance with disability retirement benefits without modification of any election of optional allowance previously made; provided, the beneficiary would have met all applicable requirements for disability retirement benefits while still in service as a member. The allowance on account of disability retirement benefits to the beneficiary shall be retroactive to the effective date of early or service retirement.

Notwithstanding the foregoing, effective April 1, 1991, the surviving designated beneficiary of a deceased member who met all other requirements for disability retirement benefits, except whose death occurred before the first day of the calendar month in which the member's disability retirement allowance was to be due and payable, may elect to receive the reduced retirement allowance provided by a one hundred percent (100%) joint and survivor payment option in lieu of a return of accumulated contributions, provided the following conditions apply:

(1)        The member had designated as the principal beneficiary, to receive a return of accumulated contributions at the time of his death, one and only one person, and

(2)        The member had not instructed the Board of Trustees in writing that he did not wish the provision of this subsection to apply.

(d)        Allowance on Disability Retirement of Persons Retiring prior to July 1, 1965.  Upon retirement for disability, in accordance with subsection (c) above, prior to July 1, 1965, a member shall receive a service retirement allowance if he has attained the age of 60 years, otherwise he shall receive a disability retirement allowance which shall consist of:

(1)        An annuity which shall be the actuarial equivalent of his accumulated contributions at the time of the retirement;

(2)        A pension equal to seventy‑five percent (75%) of the pension that would have been payable upon service retirement at the age of 65 years had the member continued in service to the age of 65 years without further change in compensation.

Supplemental disability benefits heretofore provided are hereby made a permanent part of disability benefits after age 65, and shall not be discontinued at age 65.

(d1)      Allowance on Disability Retirement of Persons Retiring on or after July 1, 1965, but prior to July 1, 1969.  Upon retirement for disability, in accordance with subsection (c) above, on or after July 1, 1965, but prior to July 1, 1969, a member shall receive a service retirement allowance if he has attained the age of 60 years, otherwise he shall receive a disability retirement allowance which shall be computed as follows:

(1)        Such allowance shall be equal to the service retirement allowance which would have been payable had he continued in service without further change in compensation, to the age of 60 years, minus the actuarial equivalent of the contributions he would have made during such continued service.

(2)        Notwithstanding the foregoing provisions, any member whose creditable service commenced prior to July 1, 1965, and uniformed policemen or firemen not covered under the Social Security Act employed thereafter, shall receive not less than the benefit provided by G.S. 128‑27(d).

(d2)      Allowance on Disability Retirement of Persons Retiring on or after July 1, 1969, but prior to July 1, 1971.  Upon retirement for disability, in accordance with subsection (c) above, on or after July 1, 1969, but prior to July 1, 1971, a member shall receive a service retirement allowance if he has attained the age of 60 years, otherwise he shall receive a disability retirement allowance which shall be computed as follows:

(1)        Such allowance shall be equal to the service retirement allowance which would have been payable had he continued in service without further change in compensation to the age of 65 years, minus the actuarial equivalent of the contributions he would have made during such continued service.

(2)        Notwithstanding the foregoing provisions, any member whose creditable service commenced prior to July 1, 1965, and uniformed policemen or firemen not covered under the Social Security Act employed thereafter, shall receive not less than the benefit provided by G.S. 128‑27(d).

(d3)      Allowance on Disability Retirement of Persons Retiring on or after July 1, 1971, but prior to July 1, 1982.  Upon retirement for disability, in accordance with subsection (c) of this section on or after July 1, 1971, but prior to July 1, 1982, a member shall receive a service retirement allowance if he has attained the age of 65 years; otherwise he shall receive a disability retirement allowance which shall be computed as follows:

(1)        Such allowance shall be equal to a service retirement allowance calculated on the basis of the member's average final compensation prior to his disability retirement and the creditable service he would have had at the age of 65 years if he had continued in service.

(2)        Notwithstanding the foregoing provisions,

a.         Any member whose creditable service commenced prior to July 1, 1971, shall receive not less than the benefit provided by G.S. 128‑27(d2);

b.         The amount of disability allowance payable from the reserve funds of the Retirement System to any member retiring on or after July 1, 1974, who is eligible for and in receipt of a disability benefit under the Social Security Act shall be seventy percent (70%) of the amount calculated under a above, and the balance shall be provided by the employer from time to time during each year in such amounts as may be required to cover such payments as current disbursements; and

c.         The amount of disability allowance payable to any member retiring on or after July 1, 1974, who is not eligible for and in receipt of a disability benefit under the Social Security Act shall not be payable from the reserve funds of the Retirement System but shall be provided by the employer from time to time during each year in such amounts as may be required to cover such payments as current disbursements.

(d4)      Allowance on Disability Retirement of Persons Retiring on or after July 1, 1982.  Upon retirement for disability, in accordance with subsection (c) of this section on or after July 1, 1982, a member shall receive a service retirement allowance if he has qualified for an unreduced service retirement allowance; otherwise the allowance shall be equal to a service retirement allowance calculated on the member's average final compensation prior to his disability retirement and the creditable service he would have had had he continued in service until the earliest date on which he would have qualified for an unreduced service retirement allowance.

(e)        Reexamination of Beneficiaries Retired on Account of Disability.  Once each year during the first five years following retirement of a member on a disability allowance, and once in every three‑year period thereafter, the Board of Trustees may, and upon his application shall, require any disability beneficiary who has not yet attained the age of 60 years to undergo a medical examination, such examination to be made at the place of residence of said beneficiary or other place mutually agreed upon, by the physician or physicians designated by the Board of Trustees. Should any disability beneficiary who has not yet attained the age of 60 years refuse to submit to at least one medical examination in any such year by a physician or physicians designated by the Board of Trustees, his allowance may be discontinued until his withdrawal of such refusal, and should his refusal continue for one year, all his rights in and to his pension may be revoked by the Board of Trustees.

(1)        The Board of Trustees shall determine whether a disability beneficiary is engaged in or is able to engage in a gainful occupation paying more than the difference, as hereinafter indexed, between his disability retirement allowance and the gross compensation earned as an employee during the 12 consecutive months in the final 48 months of service prior to retirement producing the highest gross compensation excluding any compensation received on account of termination. If the disability beneficiary is earning or is able to earn more than the difference, the portion of his disability retirement allowance not provided by his contributions shall be reduced to an amount which, together with the portion of the disability retirement allowance provided by his contributions and the amount earnable by him shall equal the amount of his gross compensation prior to retirement. This difference shall be increased on January 1 each year by the ratio of the Consumer Price Index to the Index  one year earlier, calculated to the nearest tenth of a percent (1/10 of 1%). Should the earning capacity of the disability beneficiary later change, the portion of his disability retirement allowance not provided by his contributions may be further modified. In lieu of the reductions on account of a disability beneficiary earning more than the aforesaid difference, he may elect to convert his disability retirement allowance to a service retirement allowance calculated on the basis of his average final compensation and creditable service at the time of disability retirement and his age at the time of conversion to service retirement. This election is irrevocable.

The provisions of this subdivision shall not apply to beneficiaries of the Law Enforcement Officers' Retirement System transferred to this Retirement System who commenced retirement on and before July 1, 1981.

(2)        Should a disability beneficiary under the age of 62 years be restored to active service at a compensation not less than his average final compensation, his retirement allowance shall cease, he shall again become a member of the Retirement System and he shall contribute thereafter at the contribution rate which is applicable during his subsequent membership service. Any prior service certificate on the basis of which his service was computed at the time of his retirement shall be restored to full force and effect, and in addition, upon his subsequent retirement he shall be credited with all his service as a member, but should he be restored to active service on or after the attainment of the age of 50 years his pension upon subsequent retirement shall not exceed the sum of the pension which he was receiving immediately prior to his last restoration after June 30, 1951, and the pension that he would have received on account of his service since such last restoration had he entered service at that time as a new entrant.

(3)        Notwithstanding the foregoing, a member retired on a disability retirement allowance who is restored to service and subsequently retires on or after July 1, 1971, shall be entitled to an allowance not less than the allowance prescribed in a below reduced by the amount in b below.

a.         The allowance to which he would have been entitled if he were retiring for the first time, calculated on the basis of his total creditable service represented by the sum of his creditable service at the time of his first retirement and his creditable service after he was restored to service.

b.         The actuarial equivalent of the retirement benefits he previously received.

(3a)      Notwithstanding the foregoing, should a beneficiary who retired on a disability retirement allowance be restored to service as an employee, then the retirement allowance shall cease as of the first day of the month following the month in which the beneficiary is restored to service and the beneficiary shall become a member of the Retirement System and shall contribute thereafter as allowed by law at the uniform contribution payable by all members. Upon the subsequent retirement of the beneficiary, he shall be entitled to an allowance to which he would have been entitled if he were retiring for the first time, calculated on the basis of his total creditable service represented by the sum of his creditable service at the time of his first retirement and his creditable service after he was restored to service. Provided, however, any election of an optional allowance cannot be changed unless the member subsequently completes three years of membership service after being restored to service.

(4)        As a condition to the receipt of the disability retirement allowance provided for in G.S. 128‑27(d), (d1), (d2) and (d3) each member retired on a disability retirement allowance shall, on or before April 15 of each calendar year, provide the Board of Trustees with a statement of his or her income received as compensation for services, including fees, commissions or similar items, and income received from business, for the previous calendar year. Such statement shall be filed on a form as required by the Board of Trustees. The benefit payable to a beneficiary who does not or refuses to provide the information requested within 60 days after such request shall not be paid a benefit until the information so requested is provided, and should such refusal or failure to provide such information continue for 240 days after such request, the right of a beneficiary to a benefit under the Article may be terminated.

The Director of the State Retirement Systems shall contact any State or federal agency which can provide information to substantiate the statement required to be submitted by this subdivision and may enter into agreements for the exchange of information.

(5)        Notwithstanding any other provisions of this Article to the contrary, a beneficiary who was a beneficiary retired on a disability retirement with the Law Enforcement Officers' Retirement System at the time of the transfer of law enforcement officers employed by a participating employer and beneficiaries last employed by a participating employer to this Retirement System and who also was a contributing member of this Retirement System at that time, shall continue to be paid his retirement allowance without restriction and may continue as a member of this Retirement System with all the rights and privileges appendant to membership. Any beneficiary who retired on a disability retirement allowance as an employee of any participating employer under the Law Enforcement Officers' Retirement System and becomes employed as an employee other than as a law enforcement officer by an employer participating in the Retirement System after the aforementioned transfer shall continue to be  paid his retirement allowance without restriction and may continue as a member of this Retirement System with all the rights and privileges appendant to membership until January 1, 1989, at which time his retirement allowance shall cease and his subsequent retirement shall be determined in accordance with the preceding subdivision (3a) of this section. Any beneficiary as hereinbefore described who becomes employed as a law enforcement officer by an employer participating in the Retirement System shall cease to be a beneficiary and shall immediately commence membership and his subsequent retirement shall be determined in accordance with subdivision (3a) of this section.

(6)        Notwithstanding any other provision to the contrary, a beneficiary in receipt of a disability retirement allowance until the earliest date on which he would have qualified for an unreduced service retirement allowance shall thereafter (i) not be subject to further reexaminations as to disability, (ii) not be subject to any reduction in allowance on account of being engaged in a gainful occupation other than with an employer participating in the Retirement System, and (iii) be considered a beneficiary in receipt of a service retirement allowance. Provided, however, a beneficiary in receipt of a disability retirement allowance whose allowance is reduced on account of reexamination as to disability or to ability to engage in a gainful occupation prior to the date on which he would have qualified for an unreduced service retirement allowance shall have only the right to elect to convert to an early or service retirement allowance as permitted under subdivision (1) above.

(f)         Return of Accumulated Contributions.  Should a member cease to be an employee except by death or retirement under the provisions of this Chapter, he shall upon submission of an application be paid, not earlier than 60 days from the date of termination of service, his contributions and, if he has attained at least five years of membership service or if termination of his membership service is involuntary as certified by the employer, the accumulated regular interest thereon, provided that he has not in the meantime returned to service. Upon payment of such sum his membership in the System shall cease and, if he thereafter again becomes a member, no credit shall be allowed for any service previously rendered except as provided in G.S. 128‑26; and such payment shall be in full and complete discharge of any rights in or to any benefits otherwise payable hereunder. Upon receipt of proof satisfactory to the Board of Trustees of the death, prior to retirement, of a member or former member there shall be paid to such person or persons as he shall have nominated by electronic submission prior to completing 10 years of service in a form approved by the Board of Trustees or by written designation duly acknowledged and filed with the Board of Trustees, if such person or persons are living at the time of the member's death, otherwise to the member's legal representatives, the amount of his accumulated contributions at the time of his death, unless the beneficiary elects to receive the alternate benefit under the provisions of (m) below. An extension service employee who made contributions to the Local Governmental Employees' Retirement System and the Teachers' and State Employees' Retirement System as a result of dual employment may not be paid his accumulated contributions unless he is eligible to be paid his accumulated contributions in both systems for the same period of service.

Pursuant to the provisions of G.S. 135‑56.2, a member who is also a member of the Consolidated Judicial Retirement System may irrevocably elect to transfer any accumulated contributions to the Consolidated Judicial Retirement System or to the Supplemental Retirement Income Plan and forfeit any rights in or to any benefits otherwise payable hereunder.

(f1)       Notwithstanding the foregoing provisions, upon or after retirement any member who was a uniformed fireman and any surviving beneficiary of a member who was a uniformed fireman, shall upon submission of an application, be paid the sum of accumulated contributions, with regular interest thereon, made under those provisions of G.S. 128‑30(b)(1) that applied from July 1, 1965, through June 30, 1971, to the extent of the contributions required of the member that were in excess of the contributions required of other members of the Local Governmental Employees' Retirement System covered under the Social Security Act as was from time to time in effect; provided that, the return of contributions shall be payable only if the contributions did not increase the retirement allowance of the member or surviving beneficiary under the provisions of this Chapter.

(f2)       Expired.

(g)        Election of Optional Allowance.  With the provision that until the first payment on account of any benefit becomes normally due, or his first retirement check has been cashed, any member may elect to receive his benefits in a retirement allowance payable throughout life, or he may elect to receive the actuarial equivalent of such retirement allowance, including any special retirement allowance, in a reduced allowance payable throughout life under the provisions of one of the Options set forth below. The election of Option two or Option three or nomination of the person thereunder shall be revoked if such person nominated dies prior to the date the first payment becomes normally due or the first retirement check has been cashed. Such election may be revoked by the member prior to the date the first payment becomes normally due or his first retirement check has been cashed. Provided, however, in the event a member has elected Option 2 or Option 3 and nominated his or her spouse to receive a retirement allowance upon the member's death, and the spouse predeceases the member after the first payment becomes normally due or the first retirement check has been cashed, if the member remarries he or she may request to nominate a new spouse to receive the retirement allowance under the previously elected option, within 90 days of the remarriage, and may nominate a new spouse to receive the retirement allowance under the previously elected option by written designation duly acknowledged and filed with the Board of Trustees within 120 days of the remarriage. The new nomination shall be effective on the first day of the month in which it is made and shall provide for a retirement allowance computed to be the actuarial equivalent of the retirement allowance in effect immediately prior to the effective date of the new nomination. Any member having elected Options two, three, or six and nominated his or her spouse to receive a retirement allowance upon the member's death may, after divorce from his or her spouse, revoke the nomination and elect a new option, effective on the first day of the month in which the new option is elected, providing for a retirement allowance computed to be the actuarial equivalent of the retirement allowance in effect immediately prior to the effective date of the new option.

Option one.

(a)        In the Case of a Member Who Retires prior to July 1, 1965.  If he dies before he has received in annuity payments the present value of his annuity as it was at the time of his retirement, the balance shall be paid to such person as he shall nominate by written designation duly acknowledged and filed with the Board of Trustees or, if none, to his legal representative.

(b)        In the Case of a Member Who Retires on or after July 1, 1965, but prior to July 1, 1993.  If he dies within 10 years from his retirement date, an amount equal to his accumulated contributions at retirement, less one one‑hundred‑twentieth thereof for each month for which he has received a retirement allowance payment, shall be paid to such person as he shall nominate by written designation duly acknowledged and filed with the Board of Trustees or, if none, to his legal representative; or

Option two. Upon his death his reduced retirement allowance shall be continued throughout the life of and paid to such person as he shall nominate by written designation duly acknowledged and filed with the Board of Trustees at the time of his retirement, provided that if the person selected is other than his spouse the reduced retirement allowance payable to the member shall not be less than one half of the retirement allowance without optional modification which would otherwise be payable to him; or

Option three. Upon his death, one half of his reduced retirement allowance shall be continued throughout the life of, and paid to such person as he shall nominate by written designation duly acknowledged and filed with the Board of Trustees at the time of his retirement; or

Option four. Adjustment of Retirement Allowance for Social Security Benefits.  Until the first payment on account of any benefit becomes normally due, any member may elect to convert his benefit otherwise payable on his account after retirement into a retirement allowance of equivalent actuarial value of such amount that with his benefit under Title II of the Federal Social Security Act, he will receive, so far as possible, approximately the same amount per year before and after the earliest age at which he becomes eligible, upon application therefor, to receive a social security benefit.

Option five. For Members Retiring prior to July 1, 1993.  The member may elect to receive a reduced retirement allowance under the conditions of Option two or Option three, as provided for above, with the modification that if both he and the person nominated die within 10 years from his retirement date, an amount equal to his accumulated contributions at retirement, less 1/120th thereof for each month for which a retirement allowance has been paid, shall be paid to his legal representatives or to such person as he shall nominate by written designation duly acknowledged and filed with the Board of Trustees.

Option six. A member may elect either Option two or Option three with the added provision that in the event the designated beneficiary predeceases the member, the retirement allowance payable to the member after the designated beneficiary's death shall be equal to the retirement allowance which would have been payable had the member not elected the option.

Upon the death of a member after the effective date of a retirement for which the member has been approved and following receipt by the Board of Trustees of an election of benefits but prior to the cashing of the first benefit check, the retirement benefit shall be payable as provided by the member's election of benefits under this subsection.

Upon the death of a member after the effective date of a retirement for which the member has been approved but prior to the receipt by the Board of Trustees of an election of benefits (Form 6‑E or Form 7‑E), properly acknowledged and filed by the member, the member's designated beneficiary for a return of accumulated contributions may elect to receive the benefit, if only one beneficiary is named for the return of accumulated contributions. If more than one beneficiary is named for the return of accumulated contributions, the administrator or executor of the member's estate will select an option and name the beneficiary or beneficiaries.

(g1)      In the event of the death of a retired member while in receipt of a retirement allowance under the provisions of this Article, there shall be paid to such person or persons as the retiree shall have nominated by electronic submission in a form approved by the Board of Trustees or by written designation duly acknowledged and filed with the Board of Trustees, if such person or persons are living at the time of the retiree's death, otherwise to the retiree's legal representatives, a death benefit equal to the excess, if any, of the accumulated contributions of the retiree at the date of retirement over the total of the retirement allowances paid prior to the death of the retiree. For purposes of this paragraph, the term "accumulated contributions" includes amounts of employee voluntary contributions that were transferred from the Supplemental Retirement Income Plan of North Carolina to this Retirement System at retirement by eligible law enforcement officers.

In the event that a retirement allowance becomes payable to the designated survivor of a retired member under the provisions above and such retirement allowance to the survivor shall terminate upon the death of the survivor before the total of the retirement allowances paid to the retiree and the designated survivor combined equals the amount of the accumulated contributions of the retiree at the date of retirement, the excess, if any, of such accumulated contributions over the total of the retirement allowances paid to the retiree and the survivor combined shall be paid in a lump sum to such person or persons as the retiree shall have nominated by electronic submission in a form approved by the Board of Trustees or by written designation duly acknowledged and filed with the Board of Trustees, if such person or persons are living at the time such payment falls due, otherwise to the retiree's legal representative. For purposes of this paragraph, the term "accumulated contributions" includes amounts of employee voluntary contributions that were transferred from the Supplemental Retirement Income Plan of North Carolina to this Retirement System at retirement by eligible law enforcement officers.

In the event that a retirement allowance becomes payable to the principal beneficiary designated to receive a return of accumulated contributions pursuant to subsection (m) of this section and that beneficiary dies before the total of the retirement allowances paid equals the amount of the accumulated contributions of the member at the date of the member's death, the excess of those accumulated contributions over the total of the retirement allowances paid to the beneficiary shall be paid in a lump sum to the person or persons the member has designated as the contingent beneficiary for return of accumulated contributions, if the person or persons are living at the time the payment falls due, otherwise to the principal beneficiary's legal representative. For purposes of this paragraph, the term "accumulated contributions" includes amounts of employee voluntary contributions that were transferred from the Supplemental Retirement Income Plan of North Carolina to this Retirement System at retirement by eligible law enforcement officers.

In the event a retiree purchases creditable service as provided in G.S. 128‑26, there shall be paid to such person or persons as the retiree shall have nominated by electronic submission in a form approved by the Board of Trustees or by written designation duly acknowledged and filed with the Board of Trustees, if such person or persons are living at the time of the retiree's death, otherwise to the retiree's legal representatives, an additional death benefit equal to the excess, if any, of the cost of the creditable service purchased less the administrative fee, if any, over the total of the increase in the retirement allowance attributable to the additional creditable service, paid from the month following the month in which payment was received to the death of the retiree.

In the event that a retirement allowance becomes payable to the designated survivor of a retired member under the provisions above, and such retirement allowance to the survivor shall terminate upon the death of the survivor before the total of the increase in the retirement allowance attributable to the additional creditable service paid to the retiree and the designated survivor combined equals the cost of the creditable service purchased less the administrative fee, the excess, if any, shall be paid in a lump sum to such person or persons as the retiree shall have nominated by electronic submission in a form approved by the Board of Trustees or by written designation duly acknowledged and filed with the Board of Trustees, if such person or persons are living at the time such payment falls due, otherwise to the retiree's legal representative.

In the event that a retiree dies without having designated a beneficiary to receive a benefit under the provisions of this subsection, any such benefit that becomes payable shall be paid to the member's estate.

(h)        Until June 30, 1951, all benefits payable to or on account of any beneficiary retired before such date shall be computed on the basis of the provisions of Chapter 128 as they existed at the date of establishment of the Retirement System. On and after July 1, 1951, all such benefits shall be adjusted to take into account, under such rules as the Board of Trustees may adopt, the provisions of Chapter 128 and all amendments thereto in effect on July 1, 1951, and no further contributions on account of such adjustments shall be required of such beneficiaries. The Board of Trustees may authorize such transfers of reserves between the funds of the Retirement System as may be required on account of such adjustments.

(i)         No action shall be commenced against the State or the Retirement System by any retired member or beneficiary respecting any deficiency in the payment of benefits more than three years after such deficient payment was made, and no action shall be commenced by the State or the Retirement System against any retired member or former member or beneficiary respecting any overpayment of benefits or contributions more than three years after such overpayment was made.

(j)         Increase in Benefits to Those Persons Who Were in Receipt of Benefits prior to July 1, 1967.  From and after July 1, 1967, the monthly benefits, to or on account of persons who commenced receiving benefits from the System prior to July 1, 1967, shall be increased by a percentage thereof. Such percentage shall be determined in accordance with the following schedule:

Period in Which Benefits Commenced                                                     Percentage

January 1, 1966, to June 30, 1967........................................................... 5%

Year 1965............................................................................................... 6%

Year 1964............................................................................................... 7%

Year 1963............................................................................................... 8%

Year 1962............................................................................................... 9%

Year 1961............................................................................................. 10%

Year 1960............................................................................................. 11%

Year 1959............................................................................................. 12%

Year 1958............................................................................................. 13%

Year 1957............................................................................................. 14%

Year 1956............................................................................................. 15%

Year 1955............................................................................................. 16%

Year 1954............................................................................................. 17%

Year 1953............................................................................................. 18%

Year 1952............................................................................................. 19%

Year 1951............................................................................................. 20%

Year 1950............................................................................................. 21%

Year 1949............................................................................................. 22%

Year 1948............................................................................................. 23%

Year 1947............................................................................................. 24%

Year 1946............................................................................................. 25%

The minimum increase pursuant to this subsection (j) shall be five dollars ($5.00) per month; provided that, if an optional benefit has been elected, said minimum shall be reduced actuarially as determined by the Board and shall be applicable to a retired member, if surviving, otherwise to his designated beneficiary under the option elected.

(k)        Post‑Retirement Increases in Allowances.  As of December 31, 1969, the ratio of the Consumer Price Index to such index one year earlier shall be determined. If such ratio indicates an increase that equals or exceeds three per centum (3%), each beneficiary receiving a retirement allowance as of December 31, 1968, shall be entitled to have his allowance increased three per centum (3%) effective July 1, 1970.

As of December 31, 1970, the ratio of the Consumer Price Index to such index one year earlier shall be determined. If such ratio indicates an increase of at least one per centum (1%), each beneficiary on the retirement rolls as of July 1, 1970, shall be entitled to have his allowance increased effective July 1, 1971, as follows:

Increase                                   Increase In

In Index                                    Allowance

1.00 to 1.49%                                        1%

1.50 to 2.49%                                        2%

2.50 to 3.49%                                        3%

3.50% or more                                       4%

As of December 31, 1971, an increase in retirement allowances shall be calculated and made effective July 1, 1972, in the manner described in the preceding paragraph. As of December 31 of each year after 1971, the ratio (R) of the Consumer Price Index to such index one year earlier shall be determined, and each beneficiary on the retirement rolls as of July 1 of the year of determination shall be entitled to have his allowance increased effective on July 1 of the year following the year of determination by the same percentage of increase indicated by the ratio (R) calculated to the nearest tenth of one per centum (1/10 of 1%), but not more than four per centum (4%); provided that any such increase in allowances shall be contingent upon the total fund providing sufficient investment gains to cover the additional actuarial liabilities on account of such increase.

The allowance of a surviving annuitant of a beneficiary whose allowance is increased under this subsection shall, when and if payable, be increased by the same per centum.

Any increase in allowance granted hereunder shall be permanent, irrespective of any subsequent decrease in the Consumer Price Index, and shall be included in determining any subsequent increase.

For purposes of this subsection, Consumer Price Index shall mean the Consumer Price Index (all items  United States city average), as published by the United States Department of Labor, Bureau of Labor Statistics.

(l)         Death Benefit Plan.  The provisions of this subsection shall become effective for any employer only after an agreement to that effect has been executed by the employer and the Director of the Retirement System. There is hereby created a Group Life Insurance Plan (hereinafter called the "Plan") which is established as an employee welfare benefit plan that is separate and apart from the Retirement System and under which the members of the Retirement System shall participate and be eligible for group life insurance benefits. Upon receipt of proof, satisfactory to the Board of Trustees in their capacity as trustees under the Group Life Insurance Plan, of the death, in service, of a member who had completed at least one full calendar year of membership in the Retirement System, there shall be paid to such person as he shall have nominated by electronic submission prior to completing 10 years of service in a form approved by the Board of Trustees or by written designation duly acknowledged and filed with the Board of Trustees, if such person is living at the time of the member's death, otherwise to the member's legal representatives, a death benefit. Such death benefit shall be equal to the greater of:

(1)        The compensation on which contributions were made by the member during the calendar year preceding the year in which his death occurs, or

(2)        The greatest compensation on which contributions were made by the member during a 12‑month period of service within the 24‑month period of service ending on the last day of the month preceding the month in which his last day of actual service occurs;

(3)        Repealed by Session Laws 1983 (Regular Session, 1984), c. 1049, s. 2;

subject to a minimum of twenty‑five thousand dollars ($25,000) and a maximum of fifty thousand dollars ($50,000). Such death benefit shall be payable apart and separate from the payment of the member's accumulated contributions under the System on his death pursuant to the provisions of subsection (f) of this section. For the purpose of the Plan, a member shall be deemed to be in service at the date of his death if his death occurs within 180 days from the last day of his actual service.

The death benefit provided in this subsection shall not be payable, notwithstanding the member's compliance with all the conditions set forth in the preceding paragraph, if his death occurs

(1)        After June 30, 1969 and after he has attained age 70; or

(2)        After December 31, 1969 and after he has attained age 69; or

(3)        After December 31, 1970 and after he has attained age 68; or

(4)        After December 31, 1971 and after he has attained age 67; or

(5)        After December 31, 1972 and after he has attained age 66; or

(6)        After December 31, 1973 and after he has attained age 65; or

(7)        After December 31, 1978, but before January 1, 1987, and after he has attained age 70.

Notwithstanding the above provisions, the death benefit shall be payable on account of the death of any member who died or dies on or after January 1, 1974, but before January 1, 1979, after attaining age 65, if he or she had not yet attained age 65, if he or she had not yet attained age 66, was at the time of death completing the work year for those individuals under specific contract, or during the fiscal year for those individuals not under specific contract, in which he or she attained age 65, and otherwise met all conditions for payment of the death benefit.

Notwithstanding the above provisions, the Board of Trustees may and is specifically authorized to provide the death benefit according to the terms and conditions otherwise appearing in this Plan in the form of group life insurance, either (i) by purchasing a contract or contracts of group life insurance with any life insurance company or companies licensed and authorized to transact business in this State for the purpose of insuring the lives of members in service, or (ii) by establishing a separate trust fund qualified under section 501(c)(9) of the Internal Revenue Code of 1954, as amended, for such purpose. To that end the Board of Trustees is authorized, empowered and directed to investigate the desirability of utilizing group life insurance by either of the foregoing methods for the purpose of providing the death benefit. If a separate trust fund is established, it shall be operated in accordance with rules and regulations adopted by the Board of Trustees and all investment earnings on the trust fund shall be credited to such fund.

In administration of the death benefit the following shall apply:

(1)        For the purpose of determining eligibility only, in this subsection "calendar year" shall mean any period of 12 consecutive months. For all other purposes in this subsection "calendar year" shall mean the 12 months beginning January 1 and ending December 31.

(2)        Last day of actual service shall be:

a.         When employment has been terminated, the last day the member actually worked.

b.         When employment has not been terminated, the date on which an absent member's sick and annual leave expire.

c.         When a participant's employment is interrupted by reason of service in the Uniformed Services, as that term is defined in section 4303(16) of the Uniformed Services Employment and Reemployment Rights Act, Public Law 103‑353, and the participant does not return immediately after that service to employment with a covered employer in this System, the date on which the participant was first eligible to be separated or released from his or her involuntary military service.

(3)        For a period when a member is on leave of absence, his status with respect to the death benefit will be determined by the provisions of G.S. 128‑26(g).

(4)        A member on leave of absence from his position as a local governmental employee for the purpose of serving as a member or officer of the General Assembly shall be deemed to be in service during sessions of the General Assembly and thereby covered by the provisions of the death benefit, if applicable. The amount of the death benefit for such member shall be the equivalent of the salary to which the member would have been entitled as a local governmental employee during the 12‑month period immediately prior to the month in which death occurred, not to be less than twenty‑five thousand dollars ($25,000) nor to exceed fifty thousand dollars ($50,000).

The provisions of the Retirement System pertaining to administration, G.S. 128‑28, and management of funds, G.S. 128‑29, are hereby made applicable to the Plan.

(l1)       Death Benefit Plan for Law Enforcement Officers.  Under all requirements and conditions as otherwise provided for in subsection (l), except for the requirement that the provisions are effective only after an agreement has been executed by the employer and the Director of the Retirement System, all law enforcement officers who are members of the Retirement System shall participate and be eligible for group life insurance benefits under the Plan, and employers shall fund the cost of these benefits.

(l2)       Death Benefit for Retired Members.  Upon receipt of proof, satisfactory to the Board of Trustees in its capacity under this subsection, of the death of a retired member of the Retirement System on or after July 1, 1988, but before January 1, 1999, there shall be paid a death benefit to the surviving spouse of the deceased retired member or to the deceased retired member's legal representative if not survived by a spouse; provided the retired member has elected, when first eligible, to make, and has continuously made, in advance of his death required contributions as determined by the Board of Trustees on a fully contributory basis through retirement allowance deductions or other methods adopted by the Board of Trustees, to a group death benefit trust fund administered by the Board of Trustees separate and apart from the Retirement System's Annuity Savings Fund and Pension Accumulation Fund. This death benefit shall be a lump‑sum payment in the amount of five thousand dollars ($5,000) upon the completion of 24 months of contributions required under this subsection. Should death occur before the completion of 24 months of contributions required under this subsection, the deceased retired member's surviving spouse or legal representative if not survived by a spouse shall be paid the sum of the retired member's contributions required by this subsection plus interest to be determined by the Board of Trustees.

(l3)       Death Benefit for Retired Members.  Upon receipt of proof, satisfactory to the Board of Trustees in its capacity under this subsection, of the death of a retired member of the Retirement System on or after January 1, 1999, but before July 1, 2004, there shall be paid a death benefit to the surviving spouse of the deceased retired member or to the deceased retired member's legal representative if not survived by a spouse; provided the retired member has elected, when first eligible, to make, and has continuously made, in advance of his death required contributions as determined by the Board of Trustees on a fully contributory basis through retirement allowance deductions or other methods adopted by the Board of Trustees, to a group death benefit trust fund administered by System's Annuity Savings Fund and Pension Accumulation Fund. This death benefit shall be a lump sum payment in the amount of six thousand dollars ($6,000) upon the completion of 24 months of contributions required under this subsection. Should death occur before the completion of 24 months of contributions required under this subsection, the deceased retired member's surviving spouse or legal representative if not survived by a spouse shall be paid the sum of the retired member's contributions required by this subsection plus interest to be determined by the Board of Trustees.

(l4)       Death Benefit for Retired Members.  Upon receipt of proof, satisfactory to the Board of Trustees in its capacity under this subsection, of the death of a retired member of the Retirement System on or after July 1, 2004, but before July 1, 2007, there shall be paid a death benefit to the surviving spouse of the deceased retired member or to the deceased retired member's legal representative if not survived by a spouse; provided the retired member has elected, when first eligible, to make, and has continuously made, in advance of his death required contributions as determined by the Board of Trustees on a fully contributory basis through retirement allowance deductions or other methods adopted by the Board of Trustees, to a group death benefit trust fund administered by the Board of Trustees separate and apart from the Retirement System's Annuity Savings Fund and Pension Accumulation Fund. This death benefit shall be a lump‑sum payment in the amount of nine thousand dollars ($9,000) upon the completion of 24 months of contributions required under this subsection. Should death occur before the completion of 24 months of contributions required under this subsection, the deceased retired member's surviving spouse or legal representative if not survived by a spouse shall be paid the sum of the retired member's contributions required by this subsection plus interest to be determined by the Board of Trustees.

Upon receipt of proof, satisfactory to the Board of Trustees in its capacity under this subsection, of the death of a retired member of the Retirement System on or after July 1, 2007, there shall be paid a death benefit to the surviving spouse of the deceased retired member or to the deceased retired member's legal representative if not survived by a spouse; provided the retired member has elected, when first eligible, to make, and has continuously made, in advance of his death required contributions as determined by the Board of Trustees on a fully contributory basis through retirement allowance deductions or other methods adopted by the Board of Trustees, to a group death benefit trust fund administered by the Board of Trustees separate and apart from the Retirement System's Annuity Savings Fund and Pension Accumulation Fund. This death benefit shall be a lump‑sum payment in the amount of ten thousand dollars ($10,000) upon the completion of 24 months of contributions required under this subsection. Should death occur before the completion of 24 months of contributions required under this subsection, the deceased retired member's surviving spouse or legal representative if not survived by a spouse shall be paid the sum of the retired member's contributions required by this subsection plus interest to be determined by the Board of Trustees.

(m)       Survivor's Alternate Benefit.  Upon the death of a member in service, the principal beneficiary designated to receive a return of accumulated contributions shall have the right to elect to receive in lieu thereof the reduced retirement allowance provided by Option two of subsection (g) above computed by assuming that the member had retired on the first day of the month following the date of his death, provided that all three of the following conditions apply:

(1)       a.         The member had attained such age and/or creditable service to be eligible to commence retirement with an early or service retirement allowance, or

b.         The member had obtained 20 years of creditable service in which case the retirement allowance shall be computed in accordance with G.S. 128‑27(b21)(1)b. or G.S. 128‑27(b21)(2)c., notwithstanding the requirement of obtaining age 50,

b1.       The member was a law enforcement officer who had obtained 15 years of service as a law enforcement officer and was killed in the line of duty, in which case the retirement allowance shall be computed in accordance with G.S. 128‑27(b21)(1)b., notwithstanding the requirement of obtaining age 50, or

c.         The member had not commenced to receive a retirement allowance as provided under this Chapter.

(2)        The member had designated as the principal beneficiary to receive a return of his accumulated contributions one and only one person who is living at the time of his death.

(3)        The member had not instructed the Board of Trustees in writing that he did not wish the provisions of this subsection apply.

For the purpose of this benefit, a member is considered to be in service at the date of his death if his death occurs within 180 days from the last day of his actual service. The last day of actual service shall be determined as provided in subsection (l) of this section. Upon the death of a member in service, the surviving spouse may make all purchases for creditable service as provided for under this Chapter for which the member had made application in writing prior to the date of death, provided that the date of death occurred prior to or within 60 days after notification of the cost to make the purchase.

For the purpose of calculating this benefit, any terminal payouts made after the date of death that meet the definition of compensation shall be credited to the month prior to the month of death. These terminal payouts do not include salary or wages paid for work performed during the month of death.

(m1)     Special Retirement Allowance for Law Enforcement Officers.  Upon retirement, a member who is a law enforcement officer may elect to transfer his eligible accumulated contributions, not including any Roth after‑tax contributions and the earnings thereon, from the Supplemental Retirement Income Plan of North Carolina to this Retirement System and receive, in addition to his basic service, early or disability retirement allowance, a special retirement allowance which shall be based upon his eligible accumulated account balance at the date of the transfer of the assets to this System. For the purpose of determining the special retirement allowance, the Board of Trustees shall adopt straight life annuity factors on the basis of mortality tables, such other tables as may be necessary and the interest assumption rate recommended by the actuary based upon actual experience including an assumed annual post‑retirement allowance increase of four percent (4%). The Board of Trustees shall modify such factors every five years, as shall be deemed necessary, based upon the five year experience study as required by G.S. 128‑29(o). Provided, however, a member who transfers his eligible accumulated contributions from the Supplemental Retirement Income Plan of North Carolina shall be taxed for North Carolina State Income tax purposes on the special retirement allowance the same as if that special retirement allowance had been paid directly by the Supplemental Retirement Income Plan of North Carolina. The Local Governmental Employees' Retirement System shall be responsible to determine the taxable amount, if any, and report accordingly.

(n)        Increases in Benefits Paid in Respect to Members Retired prior to July 1, 1967.  From and after July 1, 1971, the monthly benefits to or on account of persons who commenced receiving benefits prior to July 1, 1965, shall be increased by twenty percent (20%) thereof; the monthly benefits to or on account of persons who commenced receiving benefits after June 30, 1965 and before July 1, 1967, shall be increased by five percent (5%) thereof. These increases shall be calculated after monthly retirement allowances as of July 1, 1971 have been increased to the extent provided for in subsection (k) above.

(o)        Increases in Benefits to Those Persons Who Were Retired prior to January 1, 1969.  From and after July 1, 1973, the monthly benefits to or on account of persons who commenced receiving benefits from the System prior to January 1, 1969, shall be increased by a percentage thereof. Such percentage shall be determined in accordance with the following schedule:

Year(s) in Which

Benefits Commenced                                                          Percentage

1959 through 1968                                                               10

1946 through 1958                                                               25

These increases shall be calculated after monthly retirement allowances as of July 1, 1973, have been increased to the extent provided for in the preceding subsection (k).

(p)        Increases in Benefits to Those Persons on Disability Retirement Who Were Retired prior to July 1, 1971.  From and after July 1, 1974, the monthly benefits to members who commenced receiving disability benefits prior to July 1, 1965, shall be increased by one percent (1%) thereof for each year by which the member retired prior to the age of 65 years; the monthly benefits to members who commenced receiving disability benefits after June 30, 1965, and before July 1, 1971, shall be increased by five percent (5%) thereof. These increases shall be calculated before monthly retirement allowances as of June 30, 1974, have been increased to the extent provided for in the preceding subsection (k).

(q)        Notwithstanding any of the foregoing provisions, the increase in allowance to each beneficiary on the retirement rolls as of July 1, 1973, which shall become effective on July 1, 1974, as otherwise provided in G.S. 128‑27(k), shall be the current maximum four percent (4%) plus an additional two percent (2%) to a total of six percent (6%) for the year 1974 only. The provisions of this subsection shall apply also to the allowance of a surviving annuitant of a beneficiary.

(r)        Notwithstanding any of the foregoing provisions, the increase in allowance to each beneficiary on the retirement rolls as of July 1, 1974, which shall become payable on July 1, 1975, and to each beneficiary on the retirement rolls as of July 1, 1975, which shall become payable on July 1, 1976, as otherwise provided in G.S. 128‑27(k), shall be the current maximum four percent (4%) plus an additional four percent (4%) to a total of eight percent (8%) for the years 1975 and 1976 only, provided that the increases do not exceed the actual percentage increase in the Consumer Price Index as determined in G.S. 128‑27(k). The provisions of this subsection shall apply also to the allowance of a surviving annuitant of a beneficiary.

(s)        Notwithstanding any other provision of this section, the increase in the allowance to each beneficiary on the retirement rolls as otherwise provided in G.S. 128‑27(k) shall be the current maximum of four per centum (4%) plus an additional four per centum (4%) to a total of eight per centum (8%) on July 1, 1975, and July 1, 1976, provided the increases do not exceed the actual percentage increase in the cost of living as determined in G.S. 128‑27(k). The provisions of this subsection shall apply also to the allowance of a surviving annuitant of a beneficiary. The cost of these increases shall be borne from the funds of the Retirement System.

(t)         Increases in Benefits to Those Persons on Disability Retirement Who Were Retired prior to July 1, 1971.  From and after July 1, 1975, the monthly benefits to members who commenced receiving disability benefits prior to July 1, 1965, shall be increased one percent (1%) thereof for each year by which the member retired prior to age 65 years; the monthly benefits to members who commenced receiving disability benefits after June 30, 1965, and before July 1, 1971, shall be increased by five percent (5%) thereof. These increases shall be calculated before monthly retirement allowances as of June 30, 1975, have been increased to the extent provided in the preceding provisions of this Chapter.

(u)        Notwithstanding the foregoing provisions, the increase in allowance to each beneficiary on the retirement rolls as of July 1, 1977, which shall become payable on July 1, 1978, as otherwise provided in G.S. 128‑27(k), shall be the current maximum four percent (4%) plus an additional two and one‑half percent (2 ½%) for the year beginning July 1, 1978. The provisions of this subsection shall apply also to the allowance of a surviving annuitant of a beneficiary.

(v)        Increases in Allowances Paid Beneficiaries Retired prior to July 1, 1976.  From and after July 1, 1978, the monthly allowances paid to or on account of beneficiaries who commenced receiving such allowances prior to July 1, 1976, shall be increased by seven percent (7%) thereof. This increase shall be calculated before monthly allowances, as of July 1, 1978, have been increased to the extent provided for in the preceding subsections (k) and (u). The provisions of this subsection shall apply also to the allowance of a surviving annuitant of a beneficiary.

(w)       Notwithstanding the foregoing provisions, the increase in allowance to each beneficiary on the retirement rolls as of July 1, 1978, which shall become payable on July 1, 1979, as otherwise provided in G.S. 128‑27(k), shall be five percent (5%) for the year beginning July 1, 1979. Provisions of this subsection shall apply also to the allowance of a surviving annuitant of a beneficiary.

(x)        Increases in Benefits to Those Persons Who Were Retired prior to July 1, 1978.  From and after July 1, 1980, the monthly benefits to or on account of persons who commenced receiving benefits from the system prior to July 1, 1978, shall be increased by a percentage in accordance with the following schedule:

Period in Which Benefits Commenced                                                   Percentage

On or before June 30, 1959                                                                      10%

July 1, 1959, to June 30, 1968                                                                    7%

July 1, 1968, to June 30, 1978                                                                    2%

This increase shall be calculated independent of any other post‑retirement increase, without compounding, otherwise payable from and after July 1, 1980.

(y)        Notwithstanding the foregoing provisions, the increase in allowance to each beneficiary on the retirement rolls as of July 1, 1980, which shall become payable on January 1, 1982, as otherwise provided in G.S. 128‑27(h), shall be the percentage available therefrom plus an additional six and six‑tenths percent (6.6%); provided that in no case shall the increase exceed a total of seven percent (7%). The provisions of this subsection shall apply also to the allowance of a surviving annuitant of the beneficiary.

(z)        Notwithstanding the foregoing provisions, the increase in allowance to each beneficiary as of July 1, 1983, which shall become payable on July 1, 1984, shall be three and eight‑tenths percent (3.8%) as provided in G.S. 128‑27(k) plus an additional four and two‑tenths percent (4.2%) to a total of eight percent (8%). The provision of this subsection shall apply also to the allowance of a surviving annuitant of a beneficiary. The cost of these increases shall be borne from the funds of the Retirement System.

(z1)      Notwithstanding the foregoing provisions, from and after July 1, 1985, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1984, shall be increased by four percent (4%) of the allowance payable on July 1, 1984, in accordance with G.S. 128‑27(k). Furthermore, from and after July 1, 1985, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1984, but before June 30, 1985, shall be increased by a prorated amount of four percent (4%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1984, and June 30, 1985.

(aa)      From and after July 1, 1985, the retirement allowance to or on account of beneficiaries on the retirement rolls as of June 1, 1985, shall be increased by six‑tenths percent (0.6%) of the allowance payable on June 1, 1985. This allowance shall be calculated on the basis of the allowance payable and in effect on June 30, 1985, so as not to be compounded on any other increases payable on allowances in effect on June 30, 1985.

(bb)      From and after July 1, 1986, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1985, shall be increased by three and eight‑tenths percent (3.8%) of the allowance payable on July 1, 1985, in accordance with G.S. 128‑27(k). Furthermore, from and after July 1, 1986, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1985, but before June 30, 1986, shall be increased by a prorated amount of three and eight‑tenths percent (3.8%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1985, and June 30, 1986.

(cc)      From and after July 1, 1987, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1986, shall be increased by four percent (4.0%) of the allowance payable on July 1, 1986, in accordance with G.S. 128‑27(k). Furthermore, from and after July 1, 1987, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1986, but before June 30, 1987, shall be increased by a prorated amount of four percent (4.0%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1986, and June 30, 1987.

(dd)      From and after July 1, 1988, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1987, shall be increased by three and six‑tenths percent (3.6%) of the allowance payable on July 1, 1987, in accordance with G.S. 128‑27(k). Furthermore, from and after July 1, 1988, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1987, but before June 30, 1988, shall be increased by a prorated amount of three and six‑tenths percent (3.6%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1987, and June 30, 1988.

(ee)      Increase in Allowance as to Persons on Retirement Rolls as of June 1, 1988.  From and after July 1, 1988, the retirement allowance to or on account of beneficiaries on the retirement rolls as of June 1, 1988, shall be increased by one and two‑tenths percent (1.2%) of the allowance payable on June 1, 1988. This allowance shall be calculated on the basis of the allowance payable and in effect on June 30, 1988, so as not to be compounded on any other increase payable under subsection (k) of this section or otherwise granted by act of the 1987 Session of the General Assembly.

(ff)        From and after July 1, 1989, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1988, shall be increased by three and one‑half percent (3.5%) of the allowance payable on July 1, 1988, in accordance with G.S. 128‑27(k). Furthermore, from and after July 1, 1989, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1988, but before June 30, 1989, shall be increased by a prorated amount of three and one‑half percent (3.5%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1988, and June 30, 1989.

(gg)      Increase in Allowance as to Persons on Retirement Rolls as of June 1, 1989.  From and after July 1, 1989, the retirement allowance to or on account of beneficiaries on the retirement rolls as of June 1, 1989, shall be increased by one and nine‑tenths percent (1.9%) of the allowance payable on June 1, 1989. This allowance shall be calculated on the basis of the allowance payable and in effect on June 30, 1989, so as not to be compounded on any other increase payable under subsection (k) of this section or otherwise granted by act of the 1989 Session of the General Assembly.

(hh)      Increase in Allowance as to Persons on Retirement Rolls as of June 1, 1990.  From and after July 1, 1990, the retirement allowance to or on account of beneficiaries on the retirement rolls as of June 1, 1990, shall be increased by six‑tenths of one percent (0.6%) of the allowance payable on June 1, 1990. This allowance shall be calculated on the basis of the allowance payable and in effect on June 30, 1990, so as not to be compounded on any other increase granted by act of the 1989 Session of the General Assembly (1990 Regular Session).

(ii)        From and after July 1, 1990, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1989, shall be increased by six and one‑tenth percent (6.1%) of the allowance payable on July 1, 1989, in accordance with G.S. 128‑27(k). Furthermore, from and after July 1, 1990, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1989, but before June 30, 1990, shall be increased by a prorated amount of six and one‑tenth percent (6.1%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1989, and June 30, 1990.

(jj)        Increase in Allowance as to Persons on Retirement Rolls as of June 1, 1992.  From and after July 1, 1992, the retirement allowance to or on account of beneficiaries on the retirement rolls as of June 1, 1992, shall be increased by three and six‑tenths percent (3.6%) of the allowance payable on June 1, 1992. This allowance shall be calculated on the allowance payable and in effect on June 30, 1992, so as not to be compounded on any other increase payable under subsection (k) of this section or otherwise granted by act of the 1991 Session of the General Assembly, 1992 Regular Session.

(kk)      From and after July 1, 1992, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1991, shall be increased by one and six‑tenths percent (1.6%) of the allowance payable on July 1, 1991, in accordance with G.S. 128‑27(k). Furthermore, from and after July 1, 1992, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1991, but before June 30, 1992, shall be increased by a prorated amount of one and six‑tenths percent (1.6%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1991 and June 30, 1992.

(ll)        From and after July 1, 1993, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1992, shall be increased by one and six‑tenths percent (1.6%) of the allowance payable on July 1, 1992, in accordance with G.S. 128‑27(k). Furthermore, from and after July 1, 1993, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1992, but before June 30, 1993, shall be increased by a prorated amount of one and six‑tenths percent (1.6%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1992, and June 30, 1993.

(mm)    Increase in Allowance as to Persons on Retirement Rolls as of June 1, 1994.  From and after July 1, 1994, the retirement allowance to or on account of beneficiaries on the retirement rolls as of June 1, 1994, shall be increased by six‑tenths of one percent (.6%) of the allowance payable on June 1, 1994. This allowance shall be calculated on the allowance payable and in effect on June 30, 1994, so as not to be compounded on any other increase payable under subsection (k) of this section or otherwise granted by act of the 1993 General Assembly in 1994.

(nn)      From and after July 1, 1994, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1993, shall be increased by two and eight‑tenths percent (2.8%) of the allowance payable on July 1, 1993, in accordance with G.S. 128‑27(k). Furthermore, from and after July 1, 1994, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1993, but before June 30, 1994, shall be increased by a prorated amount of two and eight‑tenths percent (2.8%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1993, and June 30, 1994.

(oo)      From and after July 1, 1995, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1994, shall be increased by two percent (2%) of the allowance payable on July 1, 1994, in accordance with G.S. 128‑27(k). Furthermore, from and after July 1, 1995, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1994, but before June 30, 1995, shall be increased by a prorated amount of two percent (2%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1994, and June 30, 1995.

(pp)      Increase in Allowance as to Persons on Retirement Rolls as of June 1, 1995.  From and after July 1, 1995, the retirement allowance to or on account of beneficiaries on the retirement rolls as of June 1, 1995, shall be increased by six‑tenths of one percent (0.6%) of the allowance payable on June 1, 1995. This allowance shall be calculated on the allowance payable and in effect on June 30, 1995, so as not to be compounded on any other increase payable under subsection (k) of this section or otherwise granted by act of the 1995 General Assembly.

(qq)      From and after July 1, 1995, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1993, shall be increased by seven‑tenths of one percent (0.7%) of the allowance payable on July 1, 1993, in accordance with G.S. 128‑27(k). Furthermore, from and after July 1, 1995, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1993, but before June 30, 1994, shall be increased by a prorated amount of seven‑tenths of one percent (0.7%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1993, and June 30, 1994.

(rr)       From and after September 1, 1996, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1995, shall be increased by four and four‑tenths percent (4.4%) of the allowance payable on July 1, 1995, in accordance with G.S. 128‑27(k). Furthermore, from and after September 1, 1996, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1995, but before June 30, 1996, shall be increased by a prorated amount of four and four‑tenths percent (4.4%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1995, and June 30, 1996.

(ss)       From and after July 1, 1997, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1996, shall be increased by four percent (4%) of the allowance payable on June 1, 1997, in accordance with G.S. 128‑27(k). Furthermore, from and after July 1, 1997, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1996, but before June 30, 1997, shall be increased by a prorated amount of four percent (4%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1996, and June 30, 1997.

(tt)        Increase in Allowance as to Persons on Retirement Rolls as of June 1, 1997.  From and after July 1, 1997, the retirement allowance to or on account of beneficiaries on the retirement rolls as of June 1, 1997, shall be increased by two and three‑tenths percent (2.3%) of the allowance payable on June 1, 1997. This allowance shall be calculated on the allowance payable and in effect on June 30, 1997, so as not to be compounded on any other increase payable under subsection (k) of this section or otherwise granted by act of the 1997 General Assembly.

(uu)      From and after July 1, 1998, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1997, shall be increased by two and one‑half percent (2.5%) of the allowance payable on June 1, 1998, in accordance with subsection (k) of this section. Furthermore, from and after July 1, 1998, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1997, but before June 30, 1998, shall be increased by a prorated amount of two and one‑half percent (2.5%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1997, and June 30, 1998.

(vv)      Increase in Allowance as to Persons on Retirement Rolls as of June 1, 1998.  From and after July 1, 1998, the retirement allowance to or on account of beneficiaries on the retirement rolls as of June 1, 1998, shall be increased by six‑tenths of one percent (0.6%) of the allowance payable on June 1, 1998. This allowance shall be calculated on the allowance payable and in effect on June 30, 1998, so as not to be compounded on any other increase payable under subsection (k) of this section or otherwise granted by act of the 1997 General Assembly.

(ww)    From and after July 1, 1999, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1998, shall be increased by one percent (1.0%) of the allowance payable on June 1, 1999, in accordance with subsection (k) of this section. Furthermore, from and after July 1, 1999, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1998, but before June 30, 1999, shall be increased by a prorated amount of one percent (1.0%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1998, and June 30, 1999.

(xx)      Increase in Allowance as to Persons on Retirement Rolls as of June 1, 2000.  From and after July 1, 2000, the retirement allowance to or on account of beneficiaries on the retirement rolls as of June 1, 2000, shall be increased by six‑tenths of one percent (0.6%) of the allowance payable on June 1, 2000. This allowance shall be calculated on the allowance payable and in effect on June 30, 2000, so as not to be compounded on any other increase payable under subsection (k) of this section or otherwise granted by act of the 1999 General Assembly, 2000 Regular Session.

(yy)      From and after July 1, 2000, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1999, shall be increased by three and eight‑tenths percent (3.8%) of the allowance payable on June 1, 2000, in accordance with subsection (k) of this section. Furthermore, from and after July 1, 2000, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1999, but before June 30, 2000, shall be increased by a prorated amount of three and eight‑tenths percent (3.8%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1999, and June 30, 2000.

(zz)       From and after July 1, 2001, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 2000, shall be increased by two percent (2%) of the allowance payable on June 1, 2001, in accordance with subsection (k) of this section. Furthermore, from and after July 1, 2001, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 2000, but before June 30, 2001, shall be increased by a prorated amount of two percent (2%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 2000, and June 30, 2001.

(aaa)    Increase in Allowance as to Persons on Retirement Rolls as of June 1, 2001.  From and after July 1, 2001, the retirement allowance to or on account of beneficiaries on the retirement rolls as of June 1, 2001, shall be increased by one and seven‑tenths percent (1.7%) of the allowance payable on June 1, 2001. This allowance shall be calculated on the allowance payable and in effect on June 30, 2001, so as not to be compounded on any other increase payable under subsection (k) of this section or otherwise granted by act of the 2001 General Assembly.

(bbb)    From and after July 1, 2002, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 2001, shall be increased by one and four‑tenths percent (1.4%) of the allowance payable on June 1, 2002, in accordance with subsection (k) of this section. Furthermore, from and after July 1, 2002, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 2001, but before June 30, 2002, shall be increased by a prorated amount of one and four‑tenths percent (1.4%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 2001, and June 30, 2002.

(ccc)    Increase in Allowance as to Persons on Retirement Rolls as of June 1, 2002.  From and after July 1, 2002, the retirement allowance to or on account of beneficiaries on the retirement rolls as of June 1, 2002, shall be increased by six‑tenths of one percent (0.6%) of the allowance payable on June 1, 2002. This allowance shall be calculated on the allowance payable and in effect on June 30, 2002, so as not to be compounded on any other increase payable under subsection (k) of this section or otherwise granted by act of the 2002 Regular Session of the 2001 General Assembly.

(ddd)    From and after July 1, 2003, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 2002, shall be increased by two percent (2.0%) of the allowance payable on June 1, 2003, in accordance with subsection (k) of this section. Furthermore, from and after July 1, 2003, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 2002, but before June 30, 2003, shall be increased by a prorated amount of two percent (2.0%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 2002, and June 30, 2003.

(eee)    From and after July 1, 2003, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before June 1, 1982, shall be increased by six percent (6.0%) of the allowance payable on June 1, 2003, in accordance with subsection (k) of this section. Furthermore, from and after July 1, 2003, the retirement allowance to or on account of beneficiaries whose retirement commenced on or after July 1, 1982, but before July 1, 1993, shall be increased by one and one‑tenth percent (1.1%) of the allowance payable on June 1, 2003, in accordance with subsection (k) of this section. This allowance shall be calculated on the allowance payable and in effect on June 30, 2003, so as not to be compounded on any other increase payable under subsection (k) of this section or otherwise granted by act of the 2003 Regular Session of the 2003 General Assembly.

(fff)       Increase in Allowance as to Persons on Retirement Rolls as of June 1, 2003.  From and after July 1, 2003, the retirement allowance to or on account of beneficiaries on the retirement rolls as of June 1, 2003, shall be increased by one and one‑half percent (1.5%) of the allowance payable on June 1, 2003. This allowance shall be calculated on the allowance payable and in effect on June 30, 2003, so as not to be compounded on any other increase payable under subsection (k) of this section or otherwise granted by act of the 2003 General Assembly.

(ggg)    From and after July 1, 2005, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 2004, shall be increased by two and one‑half percent (2.5%) of the allowance payable on June 1, 2005, in accordance with subsection (k) of this section. Furthermore, from and after July 1, 2005, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 2004, but before June 30, 2005, shall be increased by a prorated amount of two and one‑half percent (2.5%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 2004, and June 30, 2005.  (1939, c. 390, s. 7; 1945, c. 526, s. 4; 1951, c. 274, ss. 4‑6; 1955, c. 1153, ss. 4‑6; 1957, c. 855, ss. 1‑4; 1959, c. 491, ss. 5‑8; 1961, c. 515, ss. 2, 6, 7; 1965, c. 781; 1967, c. 978, ss. 3‑7; 1969, c. 442, ss. 7‑14; c. 898; 1971, c. 325, ss. 12‑16, 19; c. 326, ss. 3‑7; 1973, c. 243, ss. 3‑7; c. 244, ss. 1‑3; c. 816, s. 4; c. 994, ss. 2, 4; c. 1313, ss. 1, 2; 1975, c. 486, ss. 1, 2; c. 621, ss. 1, 2; 1975, 2nd Sess., c. 983, ss. 126‑128; 1977, 2nd Sess., c. 1240; 1979, c. 862, ss. 2, 6, 7; c. 974, s. 1; c. 1063, s. 2; 1979, 2nd Sess., c. 1196, s. 2; cc. 1213, 1240; 1981, c. 672, s. 2; c. 689, s. 1; c. 940, s. 1; c. 975, s. 2; c. 978, ss. 3, 4; c. 980, ss. 1, 2; c. 981, ss. 1, 2; 1981 (Reg. Sess., 1982), c. 1284, ss. 1, 2; 1983, c. 467; c. 761, ss. 226, 227; 1983 (Reg. Sess., 1984), c. 1019, s. 1; c. 1044; c. 1049, ss. 1‑3; c. 1086; 1985, c. 138; c. 348, s. 2; c. 479, s. 196(i)‑(n); c. 520, s. 2; c. 649, ss. 8, 10; c. 751, ss. 1‑4, 6; c. 791, s. 56; 1985 (Reg. Sess., 1986), c. 1014, s. 49(d); 1987, c. 181, s. 1; c. 513, s. 1; c. 738, ss. 27(c), 37(b); c. 824, s. 2; 1987 (Reg. Sess., 1988), c. 1061, s. 2; c. 1086, s. 22(c); c. 1108, s. 3; c. 1110, ss. 4‑7; 1989, c. 717, ss. 13, 13.1; c. 731, s. 2; c. 752, s. 41(c); c. 792, ss. 3.4‑3.6; 1989 (Reg. Sess., 1990), c. 1077, ss. 13‑16; c. 1080; 1991, c. 636, s. 20(a); 1991 (Reg. Sess., 1992), c. 766, s. 1; c. 900, ss. 52(e)‑(g), 53(a); c. 929, s. 1; c. 1030, s. 51.1; 1993, c. 321, ss. 74(b), 74.1(c), (d); c. 531, s. 3; 1993 (Reg. Sess., 1994), c. 769, ss. 7.30(b)‑(d), (l); 1995, c. 507, ss. 7.22(e), (f), 7.23(c), (d), 7.23A(c); 1996, 2nd Ex. Sess., c. 18, s. 28.21(d); 1997‑443, s. 33.22(g)‑(j); 1998‑153, s. 21(d)‑(h); 1998‑212, ss. 28.26(b), 28.27(e), (f); 1999‑237, s. 28.23(d); 2000‑67, ss. 26.20(g)‑(j); 2001‑424, ss. 32.22(d), 32.23(a)‑(d); 2001‑435, s. 1; 2002‑126, ss. 28.8(b), 28.9(e)‑(h); 2003‑319, ss. 1‑4; 2003‑359, ss. 15, 16, 21; 2004‑136, s. 1; 2004‑147, ss. 2, 3; 2005‑91, ss. 9, 10; 2005‑276, s. 29.25(d); 2007‑384, ss. 10.1, 10.2; 2007‑431, ss. 2, 6; 2007‑496, s. 2; 2009‑66, ss. 3(i)‑(k), 5(d)‑(f), 6(b), 11(h)‑(j), 12(g), (h); 2009‑109, s. 2.)



§ 128-28. Administration and responsibility for operation of System.

§ 128‑28.  Administration and responsibility for operation of System.

(a)        Vested in Board of Trustees.  The general administration and responsibility for the proper operation of the Retirement System and for making effective the provisions of this Article are hereby vested in the Board of Trustees: Provided, that all expenses in connection with the administration of the North Carolina Local Governmental Employees' Retirement System shall be charged against and paid from the expense fund as provided in subsection (f) of G.S. 128‑30.

(b)        Board of Trustees a Body Politic and Corporate; Powers and Authority; Exemption from Taxation.  The Board of Trustees shall be a body politic and corporate under the name Board of Trustees of the North Carolina Local Governmental Employees' Retirement System, and as a body politic and corporate shall have the right to sue and be sued, shall have perpetual succession and a common seal, and in said corporate name shall be able and capable in law to take, demand, receive and possess all kinds of real and personal property necessary and proper for its corporate purposes, and to bargain, sell, grant, alien, or dispose of all such real and personal property as it may lawfully acquire. All such property owned or acquired by said body politic and corporate shall be exempt from all taxes imposed by the State or any political subdivision thereof, and shall not be subject to income taxes.

(c)        Members of Board.  The Board shall consist of (i) seven members of the Board of Trustees of the Teachers' and State Employees' Retirement System appointed under G.S. 135‑6(b): the State Treasurer; the Superintendent of Public Instruction; the two members appointed by the General Assembly; and the three members appointed by the Governor who are not members of the teaching profession or State employees; and (ii) seven members designated by the Governor:

(1)        One member shall be a mayor or a member of the governing body of a city or town participating in the Retirement System;

(2)        One member shall be a county commissioner of a county participating in the Retirement System;

(3)        One member shall be a law‑enforcement officer employed by an employer participating in the Retirement System;

(4)        One member shall be a county manager of a county participating in the Retirement System;

(5)        One member shall be a city or town manager of a city or town participating in the Retirement System;

(6)        One member shall be an active, Fair Labor Standards Act nonexempt, local governmental employee of an employer; and

(7)        One member shall be a retired, Fair Labor Standards Act nonexempt, local governmental employee of an employer.

The Governor shall designate seven members on April 1 of years in which an election is held for the office of Governor, or as soon thereafter as possible, and the seven members designated by the Governor shall serve on the Board in addition to the regular duties of their city, town, or county office: Provided, that if for any reason any member appointed pursuant to subdivisions (1) through (6) of this subsection vacates the city, town, or county office or employment which the member held at the time of this designation, the Governor shall designate another member to serve until the next regular date for the designation of  members to serve on the Board.

(d)        Compensation of Trustees.  The trustees shall be paid during sessions of the Board at the prevailing rate established for members of State boards and commissions, and they shall be reimbursed for all necessary expenses that they incur through service on the Board.

(e)        Oath.  Each trustee other than the ex officio members shall, within 10 days after his appointment, take an oath of office, that, so far as it devolves upon him, he will diligently and honestly administer the affairs of the said Board, and that he will not knowingly violate or willingly permit to be violated any of the provisions of law applicable to the Retirement System. Such oath shall be subscribed to by the member making it, and certified by the officer before whom it is taken, and immediately filed in the office of the Secretary of State: Provided, that where a local governmental official designated by the Governor has taken an oath of office in connection with the local governmental office that he holds, the oath for his local governmental office shall be deemed to be sufficient, and he shall not be required to take the oath hereinabove provided.

(f)         Voting Rights.  Each trustee shall be entitled to one vote in the Board. A majority of affirmative votes in attendance shall be necessary for a decision by the trustees at any meeting of said Board.

(g)        Rules and Regulations.  Subject to the limitations of this Chapter, the Board of Trustees shall, from time to time, establish rules and regulations for the administration of the funds created by this Chapter and for the transaction of its business. The Board of Trustees shall also, from time to time, in its discretion, adopt rules and regulations to prevent injustices and inequalities which might otherwise arise in the administration of this Chapter.

(h)        Officers and Other Employees, Salaries and Expenses.  The Board of Trustees shall elect from its membership a chairman, and shall, by a majority vote of all the members, appoint a director, who may be, but need not be, one of its members. The Board of Trustees shall engage such actuarial and other service as shall be required to transact the business of the Retirement System. The compensation of all persons engaged by the Board of Trustees, and all other expenses of the Board necessary for the operation of the Retirement System, shall be paid at such rates and in such amounts as the Board of Trustees shall approve.

(i)         Actuarial Data.  The Board of Trustees shall keep in convenient form such data as shall be necessary for actuarial valuation of the various funds of the Retirement System, and for checking the experience of the System.

(j)         Record of Proceedings; Annual Report.  The Board of Trustees shall keep a record of all of its proceedings which shall be open to public inspection. It shall publish annually a report showing the fiscal transactions of the Retirement System for the preceding year, the amount of the accumulated cash and securities of the System, and the last balance sheet showing the financial condition of the System by means of an actuarial valuation of the assets and liabilities of the Retirement System.

(k)        Legal Adviser.  The Attorney General shall be the legal adviser of the Board of Trustees.

(l)         Medical Board.  The Board of Trustees shall designate a Medical Board to be composed of not less than three nor more than five physicians not eligible to participate in the Retirement System. If required, other physicians may be employed to report on special cases. The Medical Board shall arrange for and pass upon all medical examinations required under the provisions of this Chapter, and shall investigate all essential statements and certificates by or on behalf of a member in connection with an application for disability retirement, and shall report in writing to the Board of Trustees its conclusion and recommendations upon all the matters referred to it.

(m)       Duties of Actuary.  The Board of Trustees shall designate an actuary who shall be the technical adviser of the Board of Trustees on matters regarding the operation of the funds created by the provisions of this Chapter and shall perform such other duties as are required in connection therewith.

(n)        Immediately after the establishment of the Retirement System the actuary shall make such investigation of the mortality, service and compensation experience of the members of the System as he shall recommend and the Board of Trustees shall authorize, and on the basis of such investigation he shall recommend for adoption by the Board of Trustees such tables and such rates as are required in subsection (o), paragraphs (1) and (2), of this section. The Board of Trustees shall adopt tables and certify rates, and as soon as practicable thereafter the actuary shall make a valuation based on such tables and rates of the assets and liabilities of the funds created by this Chapter.

(o)        In the year 1945, and at least once in each five‑year period thereafter, the actuary shall make an actuarial investigation into the mortality, service and compensation experience of the members and beneficiaries of the Retirement System, and shall make a valuation of the assets and liabilities of the funds of the System, and taking into account the result of such investigation and valuation, the Board of Trustees shall:

(1)        Adopt for the Retirement System such mortality, service and other tables as shall be deemed necessary; and

(2)        Certify the rates of contributions payable by the participating units on account of new entrants at various ages.

(p)        On the basis of such tables and interest assumption rate as the Board of Trustees shall adopt, the actuary shall make an annual valuation of the assets and liabilities of the funds of the System created by this Chapter.

(q)        Notwithstanding any law, rule, regulation or policy to the contrary, any board, agency, department, institution or subdivision of the State maintaining lists of names and addresses in the administration of their programs may upon request provide to the Retirement System information limited to social security numbers, current name and addresses of persons identified by the System as members, beneficiaries, and beneficiaries of members of the System. The System shall use such information for the sole purpose of notifying members, beneficiaries, and beneficiaries of members of their rights to and accruals of benefits in the Retirement System. Any social security number, current name and address so obtained and any information concluded therefrom and the source thereof shall be treated as confidential and shall not be divulged by any employee of the Retirement System or of the Department of State Treasurer except as may be necessary to notify the member, beneficiary, or beneficiary of the member of their rights to and accruals of benefits in the Retirement System. Any person, officer, employee or former employee violating this provision shall be guilty of a Class 1 misdemeanor; and if such offending person be a public official or employee, he shall be dismissed from office or employment and shall not hold any public office or employment in this State for a period of five years thereafter. (1939, c. 390, s. 8; 1941, c. 357, s. 6; 1945, c. 526, s. 7; 1961, c. 515, ss. 3, 4; 1965, c. 781; 1969, c. 442, s. 15; 1973, c. 243, s. 8; 1985, c. 479, s. 196(o); 1987, c. 539, s. 1; 1993, c. 539, s. 944; 1994, Ex. Sess., c. 24, s. 14(c); 2006‑64, ss. 1.1, 1.2.)



§ 128-29. Management of funds.

§ 128‑29.  Management of funds.

(a)        Vested in Board of Trustees.  The Board of Trustees shall be the trustee of the several funds created by this Article as provided in G.S. 128‑30.

(b)        Annual Allowance of Regular Interest.  The Board of Trustees  annually shall allow regular interest on the mean amount for the preceding year in each of the funds with the exception of the expense fund. The amounts so allowed shall be due and payable to said funds, and shall be annually credited thereto by the Board of Trustees from interest and other earnings on the moneys of the Retirement System. Any additional amount required to meet the interest on the funds of the Retirement System shall be paid from the pension accumulation fund, and any excess of earnings over such amount required shall be paid to the pension accumulation fund. Regular interest shall mean interest at the rate of four per centum (4%) per annum with respect to all calculations and allowances on account of members' contributions and at the rate of three per centum (3%) per annum with respect to employers' contributions, with the right reserved to the Board of Trustees to set a different rate or rates from time to time.

(c)        Custodian of Funds.  The State Treasurer shall be the custodian of the several funds and shall invest their assets in accordance with the provisions of G.S. 147‑69.2 and 147‑69.3. All payments from said funds shall be made by him only upon vouchers signed by two persons designated by the Board of Trustees. The secretary of the Board of Trustees shall furnish said Board a surety bond in a company authorized to do business in North Carolina in such amount as shall be required by the Board, the premium to be paid from the expense fund.

(d)        Cash Deposits for Meeting Disbursements.  For the purpose of meeting disbursements for pensions, annuities and other payments there may be kept available cash, not exceeding ten per centum (10%) of the total amount in the several funds of the Retirement System, on deposit in one or more banks or trust companies of the State of North Carolina, organized under the laws of the State of North Carolina, or of the United States: Provided, that the sum on deposit in any one bank or trust company shall not exceed twenty‑five per centum (25%) of the paid up capital and surplus of such bank or trust company.

(e)        Selection of Depositories.  The Board of Trustees shall select a bank or banks for the deposits of the funds and securities of the Retirement System in the same manner as such banks are selected by the Treasurer of the State of North Carolina. Such banks selected shall be required to conform to the law governing banks selected by the State. The funds and properties of the North Carolina Governmental Employees' Retirement System held in any bank of the State shall be safeguarded by a fidelity and surety bond, the amount to be determined by the Board of Trustees.

(f)         Immunity of Funds.  Except as otherwise herein provided, no trustee and no employee of the Board of Trustees shall have any direct interest in the gains or profits of any investment made by the Board of Trustees, nor as such receive any pay or emolument for this service. No trustee or employee of the Board shall, directly or indirectly, for himself or as an agent in any manner use the same, except to make such current and necessary payments as are authorized by the Board of Trustees; nor shall any trustee or employee of the Board of Trustees become an endorser or surety or in any manner an obligor for moneys loaned or borrowed from the Board of Trustees. (1939, c. 390, s. 9; 1941, c. 357, s. 7; 1945, c. 526, s. 5; 1957, c. 846, s. 1; 1959, c. 1181, s. 1; 1961, c. 397; 1967, c. 978, s. 8; 1971, c. 386, s. 3; 1973, c. 243, s. 10; 1979, c. 467, ss. 12, 13.)



§ 128-29.1. Authority to invest in certain common and preferred stocks.

§ 128‑29.1.  Authority to invest in certain common and preferred stocks.

In addition to all other powers of investment, the Board of Trustees, within the limitations set forth in this section, is also authorized to invest Retirement System funds in stocks, preferred or common, issued or guaranteed by a corporation created or existing under the laws of the United States or any state, district, or territory thereof, provided:

(1)        That for a period of five fiscal years for which the necessary  statistical data are available next preceding the date of investment, such corporation as disclosed by its published fiscal annual statements shall have had an average annual net income plus its average annual fixed charges (as herein used, fixed charges shall mean interest on funded or unfunded debt, contingent interest charges, amortization of debt discount and expense and rentals for leased property and, in the case  of consolidated earnings statements of parent and subsidiary  corporations shall include all fixed charges and preferred dividend requirement, if any, of the subsidiaries) at least equal to one and one‑half times the sum of its average annual dividend requirement for preferred stock and its average annual fixed charges for the same period; however, during neither of the last two years of such period shall the sum of its annual net income and its annual fixed charges have been less than one and one‑half times the sum of its dividend requirements for preferred stock and its fixed charges for the same period;

(2)        That such corporation shall have no arrears of dividends on its preferred stock;

(3)        That such common stock is registered on a national securities exchange as provided in the Federal Securities Exchange Act, but such registration shall not be required of the following stocks:

a.         The common stock of a bank which is a member of Federal Deposit Insurance Corporation and has capital funds, represented by capital, surplus and undivided profits, of at least twenty million dollars ($20,000,000);

b.         The common stock of a life insurance company which has capital funds represented by capital, special surplus funds and unassigned surplus, of at least fifty million dollars ($50,000,000);

c.         The common stock of a fire or casualty insurance company,  or a combination thereof, which has capital funds represented by capital, net surplus and voluntary reserves, of at least fifty million dollars ($50,000,000);

(4)        That the preferred stock of such corporation, if any be outstanding, shall qualify for investment under this section;

(5)        That such corporation, having no preferred stock outstanding, shall have had earnings for the five fiscal years next preceding the date of investment of at least twice the interest on all mortgages, bonds, debentures, and funded debts, if any, after deduction of the proper charges for replacements, depreciation, and obsolescence;

(6)        That such corporation shall have paid a cash dividend on its  common stock in each year of the 10‑year period next preceding the date of investment and the aggregate net earnings available for dividends on the common stock of such corporation for the whole of such period shall have been at least equal to the amount of such dividends paid;

(7)        That in applying the earnings test under this section to any  issuing, assuming, or guaranteeing corporation, where such corporation, shall have acquired its property or any substantial part thereof within a five‑year period immediately preceding the date of investment by consolidation, merger, or by the purchase of all or a substantial portion of the property of any other corporation or corporations, or shall have acquired the assets of any unincorporated business enterprise by purchase or otherwise, net income, fixed charges and preferred dividends of the several predecessor or constituent corporations or enterprises shall be consolidated and adjusted so as to ascertain whether or not the applicable requirements of this section have been complied with;

(8)        That the total value of common and preferred stocks shall not exceed twenty‑five per centum (25%) of the total value of all invested funds of the Retirement System; provided, further:

a.         Not more than one and one‑half per centum (1 1/2%) of the total value of such funds shall be invested in the stock of a single corporation, and provided further;

b.         The total number of shares in a single corporation shall not exceed eight per centum (8%) of the issued and outstanding stock of such corporation, and provided further;

c.         As used in this subdivision (8), value shall consist of the par value or unpaid balance of all unmatured or unpaid investments requiring the payment of a fixed amount at payment date and the cost price of all other investments.

In order to carry out the duties and exercise the powers imposed and granted by this section, the chairman of the Board of Trustees is authorized to appoint an investment committee consisting of five members, three of whom shall be members of the Board of Trustees designated ex officio by the chairman and two of whom shall not be members of the Board. Such investment committee shall have such powers and duties as the Board of Trustees may prescribe. The members of the investment committee shall receive for their services the same  per diem and other allowances as are granted the members of the State  Boards and commissions generally. (1961, c. 626; 1965, c. 415, s. 2; 1973, c. 243, s. 10.)



§ 128-30. Method of financing.

§ 128‑30.  Method of financing.

(a)        Funds to Which Assets of Retirement System Credited.  All of the assets of the Retirement System shall be credited according to the purpose for which they are held to one of five funds, namely, the annuity savings fund, the annuity reserve fund, the pension accumulation fund, the pension reserve fund and the expense fund.

(b)        Annuity Savings Fund.  The annuity savings fund shall be a fund in which shall be accumulated contributions from the compensation of members to provide for their annuities. Contributions to and payments from the annuity savings fund shall be made as follows:

(1)        Prior to July 1, 1951, each participating employer shall cause to be deducted from the salary of each member of each and every payroll of such employer for each and every payroll period four per centum (4%) of his earnable compensation. On and after such date the rate so deducted shall be five per centum (5%) in the case of a Class A member or a Class C member, and four per centum (4%) in the case of a Class B member; provided, however, that with respect to any member who is covered under the Social Security Act in accordance with the agreement entered into during 1955 in accordance with the provisions of Article 2 of Chapter 135 of Volume 17 of the General Statutes, as amended, such deduction shall, commencing with the first day of the period of service with respect to which such agreement is effective, be at the rate of three per centum (3%) of the part of his actual compensation not in excess of the amount taxable to him under the Federal Insurance Contributions Act as from time to time in effect plus five per centum (5%) of the part of his actual compensation not so taxable; provided that in the case of any member so eligible and receiving compensation from two or more employers such deductions may be adjusted under such rules as the Board of Trustees may establish so as to be as nearly equivalent as practicable to the deductions which would have been made had the member received all of such compensation from one employer. Notwithstanding the foregoing, the Board of Trustees may in its discretion cause such portion as it may determine of deductions made between January 1, 1955, and December 1, 1955, to be transferred into the contribution fund established under G.S. 135‑24, such amounts so transferred shall in that event be deemed to be taxes contributed by employees as required under Article 2 of Chapter 135 of Volume 17 of the General Statutes, as amended, and shall be in lieu of contributions otherwise payable in the same amount as so required. In determining the amount earned by a member whose compensation is derived partly or wholly from fees, such member shall submit a sworn statement to his employer monthly, or at least quarterly, each year as to the amount of fees received by such member as compensation during the period, and each month, or at least quarterly, such member shall pay to his employer the proper per centum of such compensation received from fees, which shall be considered as deductions by the employer as provided in subdivisions (1) and (2) of this subsection.

Notwithstanding the foregoing, effective July 1, 1965, with respect to the period of service commencing on July 1, 1965, and ending December 31, 1965, the rates of such deductions shall be four per centum (4%) of the portion of compensation not in excess of forty‑eight hundred dollars ($4,800) and six per centum (6%) of the portion of compensation in excess of forty‑eight hundred dollars ($4,800); and with respect to the period of service commencing January 1, 1966, and ending June 30, 1967, the rate of such deduction shall be four per centum (4%) of the portion of compensation not in excess of fifty‑six hundred dollars ($5,600) and six per centum (6%) of the portion of compensation in excess of fifty‑six hundred dollars ($5,600); and with respect to the period of service commencing July 1, 1967, and ending June 30, 1976, the rate of such deductions shall be five per centum (5%) of the portion of compensation not in excess of five thousand six hundred dollars ($5,600) and six per centum (6%) of the portion of compensation in excess of five thousand six hundred dollars ($5,600). Such rates shall apply uniformly to all members of the Retirement System, irrespective of class.

Notwithstanding the foregoing, effective July 1, 1976, with respect to compensation paid on and after July 1, 1976, the rate of such deductions shall be six per centum (6%) of the compensation received by any member. Such rates shall apply uniformly to all members of the Retirement System, irrespective of class.

(2)        The deductions provided for herein shall be made notwithstanding that the minimum compensation provided for by law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deductions made and provided for herein and shall receipt for his full salary or compensation, and payment of salary or compensation less said deduction shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payment, except as to the benefits provided under this Article. The employer shall certify to the Board of Trustees on each and every payroll or in such other manner as the Board of Trustees may prescribe, the amounts to be deducted; and each of said amounts shall be deducted, and when deducted shall be paid into said annuity savings fund, and shall be credited, together with regular interest thereon to the individual account of the member from whose compensation said deduction was made.

(3)        The accumulated contributions of a member drawn by him, or paid to his estate or to his designated beneficiary in event of his death as provided in this Article, shall be paid from the annuity savings fund. Upon the retirement of a member his accumulated contributions shall be transferred from the annuity savings fund to the annuity reserve fund.

(4)        The Board of Trustees may approve the purchase of creditable service by any member for leaves of absence or for interrupted service to an employer for the sole purpose of acquiring knowledge, talents, or abilities and to increase the efficiency of service to the employer. This approval shall be made prior to the purchase of the creditable service, is limited to a career total of four years for each member, and may be obtained in the following manner:

a.         Approved leave of absence.  Where the employer grants an approved leave of absence, a member may make monthly contributions to the annuity savings fund on the basis of compensation the member was earning immediately prior to such leave of absence. The employer shall make monthly contributions equal to the normal and accrued liability contribution on such compensation or, in lieu thereof, the member may pay into the annuity savings fund monthly an amount equal to the employer's normal and accrued liability contribution when the policy of the employer is not to make such payment.

b.         No educational leave policy.  Where the employer has a policy of not granting educational leaves of absence or the member has unsuccessfully petitioned for leave of absence and the member has interrupted service for educational purposes, the member may make monthly contributions into the annuity savings fund in an amount equal to the employee contribution plus the employer normal and accrued liability contribution on the basis of the compensation the member was earning immediately prior to the interrupted service.

c.         Educational program prior to July 1, 1981.  Creditable service for leaves of absence or interrupted service for educational purposes prior to July 1, 1981, may be purchased by a member, before or after retirement, who returned as a contributing employee or teacher within 12 months after completing the educational program and completed 10 years of subsequent membership service, by making a lump sum payment into the annuity savings fund equal to the full cost of the service credits calculated on the basis of the assumptions used for purposes of the actuarial valuation of the system's liabilities and shall take into account the retirement allowance arising on account of the additional service credit commencing at the earliest age at which the member could retire on an unreduced retirement allowance as determined by the board of trustees upon the advice of the consulting actuary, plus a fee to be determined by the board of trustees.

Payments required to be made by the member and/or the employer under subparagraphs a or b are due by the 15th of the month following the month for which the service credit is allowed and payments made after the due date shall be assessed a penalty, in lieu of interest, of one percent (1%) per month or fraction thereof the payment is made beyond the due date; provided, that these payments shall be made prior to retirement and provided further, that if the member did not become a contributing member within 12 months after completing the educational program and failed to complete three years of subsequent membership service, except in the event of death or disability, any payment made by the member including penalty shall be refunded with regular interest thereon and the service credits cancelled prior to or at retirement.

(b1)      Pick Up of Employee Contributions.  Anything within this section to the contrary notwithstanding, effective July 1, 1982, an employer, pursuant to the provisions of section 414(h)(2) of the Internal Revenue Code of 1954 as amended, may elect to pick up and pay the contributions which would be payable by the employees as members under subsection (b) of this section with respect to the service of employees after June 30, 1982.

The members' contributions picked up by an employer shall be designated for all purposes of the Retirement System as member contributions, except for the determination of tax upon a distribution from the System. These contributions shall be credited to the annuity savings fund and accumulated within the fund in a member's account which shall be separately established for the purpose of accounting for picked‑up contributions.

Member contributions picked up by an employer shall be payable from the same source of funds used for the payment of compensation to a member. A deduction shall be made from a member's compensation equal to the amount of his contributions picked up by his employer. This deduction, however, shall not reduce his compensation as defined in subdivision (7a) of G.S. 128‑21. Picked‑up contributions shall be transmitted to the System monthly for the preceding month by means of a warrant drawn by the employer and payable to the Local Governmental Employees' Retirement System and shall be accompanied by a schedule of the picked‑up contributions on such forms as may be prescribed. In the case of a failure to fulfill these conditions the provisions of subsection (g)(3) of this section shall apply.

(b2)      Retroactive Adjustment in Compensation or an Underreporting of Compensation.  A member or beneficiary who is awarded backpay in cases of a denied promotional opportunity in which the aggrieved member or beneficiary is granted a promotion retroactively, or in cases in which an employer errs in the reporting of compensation, including the employee and employer contributions, the member or beneficiary and employer may make employee and employer contributions on the retroactive or additional compensation after submitting clear and convincing evidence of the retroactive promotion or underreporting of compensation, as follows:

(1)        Within 90 days of the denial of the promotion or the error in reporting, by the payment of employee and employer contributions that would have been paid; or

(2)        After 90 days of the denial of the promotion or the error in reporting, by the payment of the employee and employer contributions that would have been paid plus interest compounded annually at a rate equal to the greater of the average yield on the pension accumulation fund for the preceding calendar year or the actuarial investment rate‑of‑return assumption, as adopted by the Board of Trustees.

For members or beneficiaries electing to make the employee contributions on the retroactive adjustment in compensation or on the underreported compensation, the member's or beneficiary's employer, which granted the retroactive promotion or erred in underreporting compensation and contributions, shall make the required employer contributions. Nothing contained in this subsection shall prevent an employer from paying all or a part of the interest assessed on the employee contributions; and to the extent paid by the employer, the interest paid by the employer shall be credited to the pension accumulation fund; provided, however, an employer does not discriminate against any member or beneficiary or group of members or beneficiaries in his employ in paying all or any part of the interest assessed on the employee contributions due.

In the event the retroactive adjustment in compensation or the underreported compensation is for a period that occurs during the four consecutive calendar years that would have produced the highest average annual compensation pursuant to G.S. 135‑1(5), the compensation the member or beneficiary would have received during the period shall be included in calculating the member's or beneficiary's average final compensation only in the event the appropriate employee and employer contributions are paid on such compensation.

An employer error in underreporting compensation shall not include a retroactive increase in compensation that occurs during the four consecutive calendar years that would have produced the highest average annual compensation pursuant to G.S. 135‑1(5), for reasons other than a wrongfully denied promotional opportunity where the member is promoted retroactively.

(c)        Annuity Reserve Fund.  The annuity reserve fund shall be the fund in which shall be held the reserves on all annuities in force and from which shall be paid all annuities and all benefits in lieu of annuities, payable as provided in this Article. Should a beneficiary retired on account of disability be restored to active service with a compensation not less than his average final compensation at the time of his last retirement his annuity reserve shall be transferred from the annuity reserve fund to the annuity savings fund and credited to his individual account therein.

(d)        Pension Accumulation Fund.  The pension accumulation fund shall be the fund in which shall be accumulated all reserves for the payment of all pensions and other benefits payable from contributions made by employers and from which shall be paid all pensions and other benefits on account of members with prior service credit. Contributions to and payments from the pension accumulation fund shall be made as follows:

(1)        Each participating employer shall pay to the pension accumulation fund monthly, or at such other intervals as may be agreed upon with the Board of Trustees, an amount equal to a certain percentage of the actual compensation of each member, to be known as the "normal contribution" and an additional amount equal to a percentage of his actual compensation to be known as the "accrued liability contribution." The rate per centum of such contributions shall be fixed on the basis of the liabilities of the Retirement System as shown by actuarial valuation. Until the first valuation for any employer whose participation commenced prior to July 1, 1951, the normal contribution shall be three percent (3%) for general employees and five percent (5%) for firemen and policemen, and the accrued liability contribution shall be three percent (3%) for general employees and six percent (6%) for firemen and policemen. Until the first valuation for any employer whose participation commenced on or after July 1, 1951, the normal contribution shall be four percent (4%) for general employees and six and two‑thirds percent (62/3%) for firemen and policemen, and the accrued liability contribution shall be four percent (4%) for general employees and eight percent (8%) for firemen and policemen.

(2)        On the basis of regular interest and of such mortality and other tables as shall be adopted by the Board of Trustees, the actuary engaged by the Board to make each valuation required by this Article during the period over which the accrued liability contribution is payable, immediately after making such valuation, shall determine the uniform and constant percentage of the actual compensation of the average new entrant throughout his entire period of active service which would be sufficient to provide for the payment of any pension payable on his account and for the pro rata share of the cost of administration of the Retirement System. The rate per centum so determined shall be known as the "normal contribution" rate. After the accrued liability contribution has ceased to be payable, the normal contribution rate shall be the rate per centum of the earnable salary of all members obtained by deducting from the total liabilities of the pension accumulation fund the amount of the funds in hand to the credit of that fund and dividing the remainder by one per centum (1%) of the present value of the prospective future salaries of all members as computed on the basis of the mortality and service tables adopted by the Board of Trustees and regular interest. The normal rate of contribution shall be determined by the actuary after each valuation. A normal contribution rate shall be determined separately for general employees as a group and for law enforcement officers as a group, these rates to be applied to the respective group payrolls of each employer in determining the normal contribution required of each employer.

(3)        The "accrued liability contribution" shall be set for each employer on the basis of the prior service credits allowable to the employees thereof, who are entitled to prior service certificates, and shall be paid for a period of approximately 30 years, provided that the length of the period of payment for each employer after contributions begin shall be the same for all employers and shall be determined by the Board of Trustees as the result of actuarial valuations.

(4)        At the end of the first year following the date of participation for each employer, the accrued liability payable by such employer shall be set, by deducting from the present value of the total liability for all pensions payable on account of all members and pensioners of the System who became participants through service for such employer, the present value of the future normal contributions payable, and the amount of any assets resulting from any contributions previously made by such employer. Then the "accrued liability contribution" rate for such employer shall be the per centum of the total annual compensation of all members employed by such employer which is equivalent to four per centum (4%) of the amount of such accrued liability. The expense of making such actuarial valuation to determine the accrued liability contribution for each employer shall be paid by such employer. The accrued liability contribution rate shall be increased on the basis of subsequent valuation if benefits are increased over those included in the valuations on the basis of which the original accrued liability contribution rate was determined.

(5)        The total amount payable in each year to the pension accumulation fund shall not be less than the sum of the rate per centum known as the normal contribution rate and the accrued liability contribution rate of the total earned compensation of all members during the preceding year: Provided, however, that the amount of each annual accrued liability contribution shall be at least three per centum (3%) greater than the preceding annual accrued liability payment, and that the aggregate payment by employers shall be sufficient, when combined with the amount in the fund, to provide the pensions and other benefits payable out of the fund during the year then current.

(6)        The accrued liability contribution shall be discontinued as soon as the accumulated reserve in the pension accumulation fund shall equal the present value, as actuarially computed and approved by the Board of Trustees, of the total liability of such fund less the present value, computed on the basis of the normal contribution rate then in force, of the prospective normal contributions to be received on account of all persons who are at that time members, as separately determined for general employees and law‑enforcement officers.

(7)        All pensions, and benefits in lieu thereof, with the exception of those payable on account of members who received no prior service allowance, payable from contributions of employers, shall be paid from the pension accumulation fund.

(8)        Upon the retirement of a member not entitled to credit for prior service, an amount equal to his pension reserve shall be transferred from the pension accumulation fund to the pension reserve fund.

(9)        Notwithstanding the foregoing provisions of this subsection, beginning with the December 31, 1985 valuation, the actuary shall determine an additional "accrued liability contribution" on account of each employer's law enforcement officers. This contribution shall be that percentage of law enforcement officer compensation necessary to liquidate the "existing unfunded accrued liability" over a period of years to be determined by the Board of Trustees. The "existing unfunded accrued liability" for each employer shall be equal to the sum of two liabilities. The first is that portion of the unfunded accrued liability of the Law Enforcement Officers' Retirement System as of December 31, 1985, attributable to the accrued liability for each employer's law enforcement officers participating in that System, all based on actuarial assumptions and methods applicable to that System. The second is the accrued liability for additional benefits payable to each employer's law enforcement officers who are members of this Retirement System on December 31, 1985. The "accrued liability contribution" determined on the basis of this paragraph shall be added to that determined under subdivision (3) and shall be included in the total amount payable under subdivision (5).

(e)        Pension Reserve Fund.  The pension reserve fund shall be the fund in which shall be held the reserves of all pensions granted to members not entitled to credit for prior service and from which such pensions and benefits in lieu thereof shall be paid. Should such a beneficiary retired on account of disability be restored to active service with a compensation not less than his average final compensation at the time of his last retirement the pension thereon shall be transferred from the pension reserve fund to the pension accumulation fund. Should the pension of such disability beneficiary be reduced as a result of an increase in his earning capacity, the amount of the annual reduction in his pension shall be paid annually into the pension accumulation fund during the period of such reduction.

(f)         Expense Fund.  The expense fund shall be the fund from which the expenses of the administration of the Retirement System shall be paid, exclusive of amounts payable as retirement allowances and as other benefits provided herein. Contribution shall be made to the expense fund as follows:

(1)        The Board of Trustees shall determine annually the amount required to defray such administrative expenses for the ensuing fiscal year and shall adopt a budget in accordance therewith. The budget estimate of such expenses shall be paid to the expense fund from the pension accumulation fund.

(2)        For the purpose of organizing the Retirement System and establishing an office, the Board of Trustees may provide as a prerequisite to participation in the Retirement System that each participating employer or employee or both shall pay an additional contribution to the Retirement System for the expense fund not to exceed two dollars ($2.00) for each employee, such contribution of the employee to be credited to his individual account in the annuity savings fund at such later time as the Board of Trustees shall determine, and/or the Board of Trustees may borrow such amounts as may be necessary to organize and establish the Retirement System.

(g)        Collection of Contributions. 

(1)        The collection of members' contributions shall be as follows:

a.         Each employer shall cause to be deducted on each and every payroll of a member for each and every payroll subsequent to the date of participation in the Retirement System the contributions payable by such member as provided in this Article. Each employer shall certify to the treasurer of said employer on each and every payroll a statement as vouchers for the amount so deducted.

b.         The treasurer of each employer on the authority from the employer shall make deductions from salaries of members as provided in this Article and shall transmit monthly, or at such time as the Board of Trustees shall designate, the amount specified to be deducted, to the secretary‑treasurer of the Board of Trustees. The secretary‑treasurer of the Board of Trustees after making a record of all such receipts shall deposit them in a bank or banks selected by said Board of Trustees for use according to the provisions of this Article.

(2)        The collections of employers' contributions shall be made as follows: Upon the basis of each actuarial valuation provided herein the Board of Trustees shall annually prepare and certify to each employer a statement of the total amount necessary for the ensuing fiscal year to the pension accumulation fund as provided under subsection (d) of this section. Such employer contributions shall be transmitted to the secretary‑treasurer of the Board of Trustees together with the employee deductions as provided under sub‑subdivision b. of subdivision (1) of this subsection.

(3)        In the event the employee or employer contributions required under this section are not received by the date set by the Board of Trustees, the Board shall assess the employer with a penalty of 1% per month with a minimum penalty of twenty‑five dollars ($25.00). If within 90 days after request therefor by the Board any employer shall not have provided the System with the records and other information required hereunder or if the full accrued amount of the contributions provided for under this section due from members employed by an employer or from an employer shall not have been received by the System from the chief fiscal officer of such employer within 30 days after the last due date as herein provided, then, notwithstanding anything herein or in the provisions of any other law to the contrary, upon notification by the Board to the State Treasurer as to the default of such employer as herein provided, any distributions which might otherwise be made to such employer, or the municipality or county of which such employer is an integral part, from any funds of the State or any funds collected by the State shall be withheld from such employer until notice from the Board to the State Treasurer that such employer is no longer in default.

(h)        Merger of Annuity Reserve Fund, and Pension Reserve Fund into Pension Accumulation Fund.  Notwithstanding the foregoing, effective at such date not later than December 31, 1959, as the Board of Trustees shall determine, the annuity reserve fund and the pension reserve fund shall be merged into and become a part of the pension accumulation fund, provided that such merger shall in no way adversely affect the rights of any members or retired members of the System and further provided the Board of Trustees shall be and hereby is authorized to make such changes in the accounting methods and procedures of the System from time to time as, in its opinion, are in the interest of sound and proper administration of the System.  (1939, c. 390, s. 10; 1941, c. 357, s. 8; 1943, c. 535; 1945, c. 526, s. 6; 1951, c. 274, ss. 7‑9; 1955, c. 1153, s. 7; 1959, c. 491, s. 9; 1965, c. 781; 1967, c. 978, ss. 9, 10; 1971, c. 325, ss. 17‑19; 1975, 2nd Sess., c. 983, ss. 129, 130; 1981, c. 1000, ss. 1, 3; 1981 (Reg. Sess., 1982), c. 1282, s. 9; 1985, c. 479, s. 196(p)‑(r); c. 539, ss. 1, 2; 1991, c. 585, s. 2; 1995, c. 509, s. 68; 2003‑359, s. 20; 2009‑66, s. 7(b).)



§ 128-31. Exemptions from execution.

§ 128‑31.  Exemptions from execution.

Except for the applications of the provisions of G.S. 110‑136, and G.S. 110‑136.3 et seq., and in connection with a court‑ordered equitable distribution under G.S. 50‑20, the right of a person to a pension, an annuity, or a retirement allowance, to the return of contributions, the pension, annuity or retirement allowance itself, any optional benefit or any other right accrued or accruing to any person under the provisions of this Article, and the moneys in the various funds created by this Article, are exempt from levy and sale, garnishment, attachment, or any other process whatsoever, and shall be unassignable except as in this Article specifically otherwise provided. Notwithstanding any provisions to the contrary, any overpayment of benefits to a member in a State‑administered retirement system, the Disability Salary Continuation Plan, or the Disability Income Plan of North Carolina may be offset against any retirement allowance, return of contributions or any other right accruing under this Chapter to the same person, the person's estate, or designated beneficiary. (1939, c. 390, s. 11; 1985, c. 402; c. 649, s. 5; 1989, c. 665, s. 3; c. 792, s. 2.4; 2005‑91, s. 11.)



§ 128-32. Protection against fraud.

§ 128‑32.  Protection against fraud.

Any person who shall knowingly make any false statement or shall falsify or permit to be falsified any record or records of this Retirement System in any attempt to defraud such System as a result of such act shall be guilty of a Class 1 misdemeanor.  Should any change or error in the records result in any member or beneficiary receiving from the Retirement System more or less than he would have been entitled to receive had their records been correct, the Board of Trustees shall correct such error, and as far as practicable, shall adjust the payment in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid. (1939, c. 390, s. 12; 1993, c. 539, s. 945; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 128-32.1. Failure to respond.

§ 128‑32.1.  Failure to respond.

If a member fails to respond in any way within 90 days after preliminary option figures and the Form 6‑E are mailed, the Form 6 shall be null and void; the retirement system shall not be liable for any benefits due on account of the voided application, and a new application must be filed establishing a subsequent effective date of retirement. If an applicant for disability retirement fails to furnish requested additional medical information within 90 days following such request, the application shall be declared null and void under the same conditions outlined above, unless the applicant is eligible for early or service retirement in which case the application shall be processed accordingly, using the same effective date as would have been used had the application for disability retirement been approved. The Director of the Retirement Systems Division, acting on behalf of the Board of Trustees, may extend the 90‑day limitation provided for in this section when a member has suffered incapacitation such that a reasonable person would not have expected the member to be able to complete the required paperwork within the regular deadline, or when an omission by the Retirement Systems Division prevents the member from having sufficient time to meet the regular deadline.  (2005‑91, s. 12; 2009‑66, s. 4(a).)



§ 128-33. Certain laws not applicable to members.

§ 128‑33.  Certain laws not applicable to members.

Subject to the provisions of Article 2 of Chapter 135 of Volume 3B of the General Statutes, as amended, no other provision of law in any other statute which provides wholly or partly at the expense of any county, city or town for pensions or retirement benefits for employees of the said county, city or town, their widows, or other dependents shall apply to members or beneficiaries of the Retirement System established by this Article. (1939, c. 390, s. 13; 1955, c. 1153, s. 8.)



§ 128-34. Transfer of members.

§ 128‑34.  Transfer of members.

(a)        Any member of the North Carolina Governmental Employees' Retirement System who leaves the service of his employer and enters the service of another employer participating in the North Carolina Governmental Employees' Retirement System shall maintain his status as a member of the Retirement System and shall be credited with all of the amounts previously credited to his account in any of the funds under this Article, but the new employer shall be responsible for any accrued liability contribution payable on account of any prior service credit which such employee may have at the time of the transfer, and such employee shall be given such status and be credited with such service with the new employer as allowed with the former employer.

(b)        Any member of the Local Governmental Employees' Retirement System shall be entitled prior to his retirement to transfer to this Retirement System his credits for membership and prior service in the Teachers' and State Employees' Retirement System: Provided, the actual transfer of employment is made while he has an active account in the State System and such person shall request the State System to transfer his accumulated contributions, interest, and service credits to this Retirement System; provided further, the State System agrees to transfer to this Retirement System the amount of reserve held in the State System as the result of previous contributions of the employer on behalf of the transferring employee.

(c)        Any member whose services are terminated for any reason other than retirement or death who becomes employed by an employer participating in the Teachers' and State Employees' Retirement System shall be entitled to transfer to the State System his credits for membership and prior service in this Retirement System in accordance with G.S. 135‑18.1: Provided, the actual transfer of employment is made while he has an active account in this Retirement System and such persons shall request this Retirement System to transfer his accumulated contributions, interest, and service credits to the State System. When such request is made by a member who is entitled to make it and who becomes a member of the State System after July 1, 1969, this Retirement System will also transfer to the State System the amount of reserve held by this System as a result of previous contributions of the employer on behalf of the transferring employee.

(d)        The accumulated contributions and creditable service of any member whose service as an employee has been or is terminated other than by retirement or death and who, while still a member of this Retirement System, became or becomes a member, as defined in G.S. 135‑53(11), of the Consolidated Judicial Retirement System for a period of five or more years may, upon application of the member, be transferred from this Retirement System to the Consolidated Judicial Retirement System. In order to effect the transfer of a member's creditable service from the Local Governmental Employees' Retirement System to the Consolidated Judicial Retirement System, there shall be transferred from the Local Governmental Employees' Retirement System to the Consolidated Judicial Retirement System the sum of (i) the accumulated contributions of the member credited in the annuity savings fund and (ii) the amount of reserve held in the Local Governmental Employees' Retirement System as a result of previous contributions by the employer on behalf of the transferring member. (1939, c. 390, s. 14; 1971, c. 325, s. 20; 1973, c. 242, s. 11; 1999‑237, s. 28.24(a).)



§ 128-35. Obligations of pension accumulation fund.

§ 128‑35.  Obligations of pension accumulation fund.

The maintenance of annuity reserves and pension reserves as provided for, and regular interest creditable to the various funds as provided in G.S. 128‑30, and the payment of all pensions, annuities, retirement allowances, refunds and other benefits granted under the provisions of this Article, are hereby made obligations of the pension accumulation fund. All income, interest and dividends derived from deposits and investments authorized by this Article shall be used for the payment of said obligations of the said fund. (1939, c. 390, s. 15.)



§ 128-36. Local laws unaffected; when benefits begin to accrue.

§ 128‑36.  Local laws unaffected; when benefits begin to accrue.

Nothing in this Article shall have the effect of repealing any public‑local or private act creating or authorizing the creation of any officers' or employees' retirement system in any county, city or town or prohibiting the enactment of any public‑local or private act creating or authorizing the creation of any officers' or employees' retirement system in any county, city, or town. No payment on account of any benefit granted under the provisions of G.S. 128‑27, subsections (a) to (d) inclusive, shall become effective or begin to accrue until the end of one year following the date the System is established nor shall any compulsory retirement be made during that period. The provisions of this Article shall apply only to those counties, cities or towns whose governing authorities voluntarily elect to be bound by same. (1939, c. 390, s. 16; 1941, c. 357, s. 9B; 1945, c. 526, s. 7A.)



§ 128-36.1: Repealed by Session Laws 1977, c. 318.

§ 128‑36.1: Repealed by Session Laws 1977, c.  318.



§ 128-37. Membership of employees of district health departments or public health authorities.

§ 128‑37.  Membership of employees of district health departments or public health authorities.

Under such rules and regulations as the Board of Trustees shall establish and promulgate, the boards of county commissioners of any group of counties composing a district health department, or the governing board of any public health authority, or the board of county commissioners of any county as to county boards of health, or the governing authorities of any county and/or city as to city‑county boards of health, may elect that employees of such health departments may be members of the North Carolina Local Governmental Employees' Retirement System to the extent of that part of their compensation paid by the various counties composing said district health department. (1949, c. 1012; 1951, c. 700; 1997‑502, s. 4.)



§ 128-37.1. Membership of employees of county social services department.

§ 128‑37.1.  Membership of employees of county social services department.

Under such rules and regulations as the Board of Trustees shall establish and promulgate, the board of county commissioners of any county may elect that employees of the county social services department may be members of the North Carolina Local Governmental Employees' Retirement System; provided, that such membership may be elected jointly with such county health department employees as provided under G.S. 128‑37. (1959, c. 1179; 1969, c. 982.)



§ 128-38. Reservation of power to change.

§ 128‑38.  Reservation of power to change.

The General Assembly reserves the right at any time and from time to time, and if deemed necessary or appropriate by said General Assembly in order to coordinate with any changes in the benefit and other provisions of the Social Security Act made after January 1, 1955, to modify or amend in whole or in part any or all of the provisions of the North Carolina Local Governmental Employees' Retirement System. (1955, c. 1153, s. 9.)



§ 128-38.1. Termination or partial termination; discontinuance of contributions.

§ 128‑38.1.  Termination or partial termination; discontinuance of contributions.

In the event of the termination or partial termination of the Retirement System or in the event of complete discontinuance of contributions under the Retirement System, the rights of all affected members to benefits accrued to the date of such termination, partial termination, or discontinuance, to the extent funded as of such date, or the amounts credited to the members' accounts, shall be nonforfeitable and fully vested. (1987, c. 177, s. 1(a), (b).)



§ 128-38.2. Internal Revenue Code compliance.

§ 128‑38.2.  Internal Revenue Code compliance.

(a)        Notwithstanding any other provisions of law to the contrary, compensation for any calendar year after 1988 in which employee or employer contributions are made and for which annual compensation is used for computing any benefit under this Article shall not exceed the higher of two hundred thousand dollars ($200,000) or the amount determined by the Commissioner of Internal Revenue as the limitation for calendar years after 1989; provided the imposition of the limitation shall not reduce a member's benefit below the amount determined as of December 31, 1988.

Effective January 1, 1996, the annual compensation of a member taken into account for determining all benefits provided under this Article shall not exceed one hundred fifty thousand dollars ($150,000), as adjusted pursuant to section 401(a)(17)(B) of the Internal Revenue Code and any regulations issued under the Code. However, with respect to a person who became a member of the Retirement System prior to January 1, 1996, the imposition of this limitation on compensation shall not reduce the amount of compensation which may be taken into account for determining the benefits of that member under this Article below the amount of compensation which would have been recognized under the provisions of this Article in effect on July 1, 1993.

Effective January 1, 2002, the annual compensation of a person, who became a member of the Retirement System on or after January 1, 1996, taken into account for determining all benefits accruing under this Article for any plan year after December 31, 2001, shall not exceed two hundred thousand dollars ($200,000) or the amount otherwise set by the Internal Revenue Code or determined by the Commissioner of Internal Revenue as the limitation for calendar years after 2002.

(b)        Notwithstanding any other provisions of law to the contrary, the annual benefit payable on behalf of a member shall, if necessary, be reduced to the extent required by Section 415(b) and with respect to calendar years commencing prior to January 1, 2000, Section 415(e) of the Internal Revenue Code, as adjusted by the Secretary of the Treasury or his delegate pursuant to Section 415(d) of the Code. If a member is a participant under any qualified defined contributions plan that is required to be taken into account for the purposes of the limitation contained in Section 415 of the Internal Revenue Code, the annual benefit payable under this Article shall be reduced to the extent required by Section 415(e) prior to making any reduction under the defined contribution plan provided by the employer. However, with respect to a member who has benefits accrued under this Article but whose benefit had not commenced as of December 31, 1999, the combined plan limitation contained in Section 415(e) of the Internal Revenue Code shall not be applied to such member for calendar years commencing on or after January 1, 2000.

(c)        On and after January 1, 1989, the retirement allowance of a member who has terminated employment shall begin no later than the later of April 1 of the calendar year following the calendar year that the member attains 70 ½ years of age or April 1 of the calendar year following the calendar year in which the member terminates employment.

(d)        This subsection applies to distributions made on or after January 1, 1993. Notwithstanding any other provision of the Plan to the contrary that would otherwise limit a distributee's election under this Article, a distributee may elect, at the time and in the manner prescribed by the Plan administrator, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in a direct rollover. Provided, an eligible rollover distribution is any distribution of all or any portion of the balance to the credit of the distributee, except that an eligible rollover distribution does not include: any distribution that is one of a series of substantially equal periodic payments (not less frequently than annually) made for the life (or life expectancy) of the distributee or the joint lives (or joint life expectancies) of the distributee and the distributee's designated beneficiary, or for a specified period of 10 years or more; any distribution to the extent such distribution is required under section 401(a)(9) of the Code; and the portion of any distribution that is not includible in gross income (determined without regard to the exclusion for net realized appreciation with respect to employer securities). Effective as of January 1, 2002, and notwithstanding the preceding sentence, a portion of a distribution shall not fail to be an eligible rollover distribution merely because the portion consists of after‑tax employee contributions which are not includible in gross income. However, such portion may be transferred only to an individual retirement account or annuity described in Section 408(a) or (b) of the Code, or to a qualified defined contribution plan described in Section 401(a) or 403(a) of the Code that agrees to separately account for amounts so transferred, including separately accounting for the portion of such distribution which is includible in gross income and the portion of such distribution which is not so includible. Provided, an eligible retirement plan is an individual retirement account described in section 408(a) of the Code, an individual retirement annuity described in section 408(b) of the Code, an annuity plan described in section 403(a) of the Code, or a qualified trust described in section 401(a) of the Code, that accepts the distributee's eligible rollover distribution. Effective on and after January 1, 2002, an eligible retirement plan shall also mean an annuity contract described in Section 403(b) of the Code and an eligible plan under Section 457(b) of the Code which is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state and which agrees to separately account for amounts transferred into such plan from this Plan. The definition of eligible retirement plan shall also apply in the case of a distribution to surviving spouse, or to a spouse or former spouse who is the alternate payee under a qualified domestic relations order, as defined in Section 414(p) of the Internal Revenue Code, or a court‑ordered equitable distribution of marital property, as provided under G.S. 50‑30. Provided, a distributee includes an employee or former employee. Provided further, a direct rollover is a payment by the Plan to the eligible retirement plan specified by the distributee. Effective on and after January 1, 2007, notwithstanding any other provision of this subsection, a nonspouse beneficiary of a deceased member may elect, at the time and in the manner prescribed by the administrator of the Board of Trustees of this Retirement System, to directly roll over any portion of the beneficiary's distribution from the Retirement System; however, such rollover shall conform with the provisions of section 402(c)(11) of the Code.  (1989, c. 276, s. 2; 1993, c. 531, s. 4; 1995, c. 361, s. 3; 2002‑71, s. 4; 2009‑66, s. 1(d).)



§ 128-38.3. Deduction for payment to certain employees' associations allowed.

§ 128‑38.3.  Deduction for payment to certain employees' associations allowed.

Any beneficiary who is a member of a domiciled employees' or retirees' association that has at least 2,000 members, the majority of whom are active or retired employees of employers as defined in G.S. 128‑21(11), may authorize, in writing, the periodic deduction from the beneficiary's retirement benefits a designated lump sum to be paid to the employees' or retirees' association. The authorization shall remain in effect until revoked by the beneficiary. A plan of deductions pursuant to this section shall become void if the employees' or retirees' association engages in collective bargaining with the State, any political subdivision of the State, or any local school administrative unit. (2001‑424, s. 32.31; 2002‑126, s. 6.4(b).)



§ 128-38.4. Forfeiture of retirement benefits for certain felonies.

§ 128‑38.4.  Forfeiture of retirement benefits for certain felonies.

(a)        Except as provided in G.S. 128‑26(w), the Board of Trustees shall not pay any retirement benefits or allowances, except for a return of member contributions plus interest, to any member who is convicted of any felony under the federal laws listed in subsection (b) of this section or the laws of this State listed in subsection (c) of this section if all of the following apply:

(1)        The federal or State offense is committed while serving as an elected government official.

(2)        The conduct on which the federal or State offense is based is directly related to the member's service as an elected government official.

(b)        The federal offenses covered by this section are as follows:

(1)        A felony violation of 18 U.S.C. § 201 (Bribery of public officials and witnesses), 18 U.S.C. § 286 (Conspiracy to defraud the Government with respect to claims), 18 U.S.C. § 287 (False, fictitious or fraudulent claims), 18 U.S.C. § 371 (Conspiracy to commit offense or to defraud United States), 18 U.S.C. § 597 (Expenditures to influence voting), 18 U.S.C. § 599 (Promise of appointment by candidate), 18 U.S.C. § 606 (Intimidation to secure political contributions), 18 U.S.C. § 641 (Public money, property, or records), 18 U.S.C. § 666 (Embezzlement and theft), 18 U.S.C. § 1001 (Statements or entries generally), 18 U.S.C. § 1341 (Frauds and swindles), 18 U.S.C. § 1343 (Fraud by wire, radio, or television), 18 U.S.C. § 1503 (Influencing or injuring officer or juror generally), 18 U.S.C. § 1951 (Interference with commerce by threats or violence), 18 U.S.C. § 1952 (Interstate and foreign travel or transportation in aid of racketeering enterprises), 18 U.S.C. § 1956 (Laundering of monetary instruments), 18 U.S.C. § 1962 (Prohibited activities), or section 7201 of the Internal Revenue Code (Attempt to evade or defeat tax).

(2)        Reserved for future codification purposes.

(c)        The offenses under the laws of this State covered by this section are as follows:

(1)        A felony violation of Article 29, 30, or 30A of Chapter 14 of the General Statutes (Relating to bribery, obstructing justice, and secret listening) or G.S. 14‑228 (Buying and selling offices), or Part 1 of Article 14 of Chapter 120 of the General Statutes (Code of Legislative Ethics), Article 20 or 22 of Chapter 163 of the General Statutes (Relating to absentee ballots, corrupt practices and other offenses against the elective franchise, and regulating of contributions and expenditures in political campaigns).

(2)        Perjury or false information as follows:

a.         Perjury committed under G.S. 14‑209 in falsely denying the commission of an act that constitutes an offense within the purview of an offense listed in subdivision (1) of subsection (c) of this section.

b.         Subornation of perjury committed under G.S. 14‑210 in connection with the false denial of another as specified by subdivision (2) of this subsection.

c.         Perjury under Article 22A of Chapter 163 of the General Statutes.

(d)        All monies forfeited under this section shall be remitted to the Civil Penalty and Forfeiture Fund. (2007‑179, s. 2(a).)



§ 128-39. Leaves of absence for State officials for protracted illness or other reason.

Article 4.

Leaves of Absence.

§ 128‑39.  Leaves of absence for State officials for protracted illness or other reason.

Any elective or appointive State official may obtain leave of absence from the official's duties for protracted illness or other reason satisfactory to the Governor, for such period as the Governor may designate. The leave shall be obtained only upon application by the official and with the consent of the Governor. The official shall receive no salary during the period of leave unless the leave of absence is granted by reason of protracted illness, in which event the granting of a leave of absence shall not deprive the official of the benefits of cumulative sick leave to which the official may be entitled under rules and regulations adopted pursuant to G.S. 143‑37 or to which he may otherwise be entitled by law. The period of leave may be extended upon application to and with the approval of the Governor if the reason for the original leave still exists, and it may be shortened if the reason shall unexpectedly terminate: Provided, that no leave or extension thereof shall operate to extend the term of office of any official beyond the period for which the official was elected or appointed. If, by reason of the length of the period of absence or the nature of the duties of the official, the Governor deems it necessary, the Governor may appoint any citizen of the State, without regard to residence or district, as a temporary replacement for the period of the official's leave of absence. This appointee shall have all the authority, duties, perquisites, and emoluments of the official temporarily replaced. The appointee shall possess all the qualifications required by law for holding the office for which the temporary replacement official is appointed. (1941, c. 121, s. 1; 2007‑432, s. 1.)



§ 128-39.1. Leaves of absence for State officials for military or naval service.

§ 128‑39.1.  Leaves of absence for State officials for military or naval service.

(a)        Any elective or appointive State official may obtain leave of absence from the official's duties when the official enters active duty in the armed forces of the United States or the North Carolina National Guard as a result of being voluntarily or involuntarily activated, drafted, or otherwise called to duty. The official shall receive no salary during the period of leave. No vacancy is created by a State official obtaining a leave of absence under this section.

(b)        If the official will be on active duty for a period of at least 30 days, a leave of absence may be obtained, and a temporary replacement for the official may be appointed in the following manner:

(1)        If the official is not a member of the General Assembly:

a.         Leave of absence shall be obtained by filing a copy of the official's active duty orders with the Office of the Governor.

b.         G.S. 128‑39 shall provide the procedure for selecting a temporary replacement official.

(2)        If the official is a member of the General Assembly:

a.         Leave of absence shall be obtained by filing a copy of the official's active duty orders with the clerk of the house of the General Assembly of which the official is a member.

b.         The Governor shall select a person to serve as the temporary replacement representative or senator. If the appropriate party executive committee recommends an eligible person within 14 days of the occurrence of the vacancy, the appointment shall be made under the same procedure as provided by G.S. 163‑11. If a recommendation is not made on a timely basis, the Governor may appoint any person who is both:

1.         A resident of the legislative district represented by the legislator being temporarily replaced.

2.         A member of the same political party as the legislator being temporarily replaced.

In any case, the person appointed must be eligible to serve under Section 6 of Article II of the North Carolina Constitution if a senator or Section 7 of Article II of the North Carolina Constitution if a representative.

(c)        If the official will be on active duty for a period of less than 30 days, a temporary replacement official shall not be appointed, even if a leave of absence is obtained.

(d)        The Governor shall appoint the temporary replacement to begin service on the date specified in writing by the official being temporarily replaced as the date the official will enter active military service, or as soon as practicable thereafter. A temporary replacement official shall have all the authority, duties, perquisites, and emoluments of the official temporarily replaced.

(e)        The term of the temporary replacement official appointed under this section shall terminate as soon as any of the following occurs:

(1)        On the third day after the last day of active duty status of the official who is temporarily replaced.

(2)        The clerk of the appropriate house of the General Assembly receives written notice from the official who is temporarily replaced that the official is ready and able to resume the duties of his or her office.

(3)        The term of office of the official who is temporarily replaced expires. (2007‑432, s. 2.)



§ 128-40. Leaves of absence for county officials for protracted illness or other reason.

§ 128‑40.  Leaves of absence for county officials for protracted illness or other reason.

Any elective or appointive county official may obtain leave of absence from the official's duties for protracted illness or other reason satisfactory to the board of county commissioners of his county, for such period as the board of county commissioners may designate. The leave shall be obtained only upon application by the official and with the consent of the board of county commissioners. The official shall receive no salary during the period of leave unless the leave of absence is granted by reason of protracted illness, in which event the granting of a leave of absence shall not deprive the official of the benefits of any sick leave to which the official may be entitled by law. The period of leave may be extended upon application to and with the approval of the board of county commissioners if the reason for the original leave still exists, and it may be shortened if the reason shall unexpectedly terminate: Provided, that no leave or extension thereof shall operate to extend the term of office of any official beyond the period for which the official was elected or appointed. If, by reason of the length of the period of absence or the nature of the duties of the official, the board of county commissioners deems it necessary, the board may appoint any qualified citizen of the county as a temporary replacement for the period of the official's leave of absence. This appointee shall have all the authority, duties, perquisites, and emoluments of the official temporarily replaced. The appointee shall possess all the qualifications required by law for holding the office for which the temporary replacement official is appointed. (1941, c. 121, s. 2; 2007‑432, s. 3.)



§ 128-41. Leaves of absence for municipal officials for protracted illness or other reason.

§ 128‑41.  Leaves of absence for municipal officials for protracted illness or other reason.

Any elective or appointive municipal official may obtain leave of absence from the official's duties for protracted illness or other reason satisfactory to the governing body of the municipality, for such period as the governing body may designate. The leave shall be obtained only upon application by the official and with the consent of the governing body. The official shall receive no salary during the period of leave unless the leave of absence is granted by reason of protracted illness, in which event the granting of a leave of absence shall not deprive the official of the benefits of any sick leave to which the official may be entitled by law. The period of leave may be extended upon application to and with the approval of the governing body of the municipality if the reason for the original leave still exists, and it may be shortened if the reason shall unexpectedly terminate: Provided, that no leave or extension thereof shall operate to extend the term of office of any official beyond the period for which the official was elected or appointed. If, by reason of the length of the period of absence or the nature of the duties of the official, the governing body deems it necessary, it may appoint any qualified citizen of the municipality as a temporary replacement for the period of the official's leave of absence. This appointee shall have all the authority, duties, perquisites, and emoluments of the official temporarily replaced. The appointee shall possess all the qualifications required by law for holding the office for which the temporary replacement official is appointed. (1941, c. 121, s. 3; 2007‑432, s. 4.)



§ 128-42. Leaves of absence for county or municipal officials for military or naval service.

§ 128‑42.  Leaves of absence for county or municipal officials for military or naval service.

(a)        Any elective or appointive county or municipal official may obtain leave of absence from the official's duties when the official enters active duty in the armed forces of the United States or the North Carolina National Guard as a result of being voluntarily or involuntarily activated, drafted, or otherwise called to duty. The official shall receive no salary during the period of leave. No vacancy is created by a county or municipal official obtaining a leave of absence under this section.

(b)        If the official will be on active duty for a period of at least 30 days, a leave of absence may be obtained, and a temporary replacement for the official may be appointed in the following manner:

(1)        Leave of absence shall be obtained by placing a copy of the official's active duty orders with the clerk.

(2)        G.S. 128‑41 shall govern the procedure for selecting a temporary replacement official if the official being temporarily replaced is a municipal official; otherwise, G.S. 128‑40 shall govern.

(c)        If the official will be on active duty for a period of less than 30 days, a temporary replacement official shall not be appointed, even if a leave of absence is obtained.

(d)        The appropriate authority under G.S. 128‑40 or G.S. 128‑41 shall appoint the temporary replacement to begin service on the date specified in writing by the official being temporarily replaced as the date the official will enter active military service, or as soon as practicable thereafter. A temporary replacement official shall have all the authority, duties, perquisites, and emoluments of the official temporarily replaced. The appointee shall possess all the qualifications required by law for holding the office for which the temporary replacement official is appointed.

(e)        The term of the temporary replacement official appointed under this section shall terminate as soon as any of the following occurs:

(1)        On the third day after the last day of active duty status of the official who is temporarily replaced.

(2)        The clerk receives written notice from the official who is temporarily replaced that the official is ready and able to resume the duties of his or her office.

(3)        The term of office of the official who is temporarily replaced expires.

(f)         As used in this section, the term "clerk" means the city clerk as defined in G.S. 160A‑171 if the official being temporarily replaced is a municipal official and means the clerk to the board of county commissioners as defined in G.S. 153A‑1(2) if the official being temporarily replaced is a county official. (2007‑432, s. 5.)






Chapter 129 - Public Buildings and Grounds.

§§ 129-1 through 129-3. Repealed by Session Laws 1971, c. 1097, s. 5.

Chapter 129.

Public Buildings and Grounds.

Article 1.

General Services Division.

§§ 129‑1 through 129‑3.  Repealed by Session Laws 1971, c. 1097, s. 5.



§ 129-4. Transferred to G.S. 143-340 by Session Laws 1971, c. 1097, s. 2.

§ 129‑4.  Transferred to G.S. 143‑340 by Session Laws 1971, c. 1097, s. 2.



§ 129-5. Transferred to G.S. 143-341 by Session Laws 1971, c. 1097, s. 3.

§ 129‑5.  Transferred to G.S. 143‑341 by Session Laws 1971, c. 1097, s. 3.



§§ 129-6 through 129-9. Transferred to G.S. 143-345.1 to 143-345.4 by Session Laws 1971, c. 1097, s. 4.

§§ 129‑6 through 129‑9.  Transferred to G.S. 143‑345.1 to 143‑345.4 by Session Laws 1971, c. 1097, s. 4.



§§ 129-10 through 129-11: Repealed by Session Laws 1971, c. 1097, s. 5.

§§ 129‑10 through 129‑11:  Repealed by Session Laws 1971, c.  1097, s. 5.



§ 129-12: Transferred to G.S. 143-345.5 by Session Laws 1971, c. 1097, s. 4.

Article 2.

Building Program.

§ 129‑12:  Transferred to G.S.  143‑345.5 by Session Laws 1971, c. 1097, s. 4.



§ 129-12.1. Official name.

Article 2A.

State Legislative Building.

§ 129‑12.1.  Official name.

The building constructed under the direction of the State Legislative Building Commission in Raleigh, and which is used to house the legislative branch of the State government is officially designated as the State Legislative Building, and all references in publications issued by the State of North Carolina or any agency, department or institution thereof shall refer to the building as the State Legislative Building. (1963, c. 8.)



§§ 129-13 through 129-17. Repealed by Session Laws 1973, c. 99, s. 3.

Article 3.

State Legislative Building Commission.

§§ 129‑13 through 129‑17.  Repealed by Session Laws 1973, c. 99, s. 3.



§§ 129-17.1 through 129-17.5. Repealed by Session Laws 1973, c. 99, s. 4.

Article 3.1.

Legislative Building Governing Commission.

§§ 129‑17.1 through 129‑17.5.  Repealed by Session Laws 1973, c. 99, s. 4.



§§ 129-18 through 129-25. Repealed by Session Laws 1965, c. 1002, s. 1

Article 4.

Heritage Square and Commission.

§§ 129‑18 through 129‑25.  Repealed by Session Laws 1965, c. 1002, s. 1



§§ 129-26 to 129-30. Expired.

Article 5.

State Capital Planning Commission.

§§ 129‑26 to 129‑30.  Expired.



§§ 129-31 through 129-39. Repealed by Session Laws 1975, c. 879, s. 12.

Article 6.

North Carolina Capital Planning Commission.

§§ 129‑31 through 129‑39.  Repealed by Session Laws 1975, c. 879, s. 12.



§ 129-40 through 129-49: Repealed by Session Laws 1987, c. 71, s. 2.

Article 7.

North Carolina Capital Building Authority.

§ 129‑40 through 129‑49:  Repealed by Session Laws 1987, c.  71, s. 2.



§§ 129-50 through 129-70. Repealed by Session Laws 1975, c. 879, s. 46.

Article 8.

State Construction Finance Authority.

§§ 129‑50 through 129‑70.  Repealed by Session Laws 1975, c. 879, s. 46.






Chapter 130 - Public Health.

§§ 130-1 through 130-285: Repealed.

Chapter 130.

Public Health.

§§ 130‑1 through 130‑285:  Repealed.






Chapter 130A - Public Health.

§ 130A-1. Title.

Chapter 130A.

Public Health.

Article 1.

Definitions, General Provisions and Remedies.

Part 1. General Provisions.

§ 130A‑1.  Title.

This Chapter shall be known as the Public Health Law of North Carolina. (1983, c. 891, s. 2.)



§ 130A-1.1. Mission and essential services.

§ 130A‑1.1.  Mission and essential services.

(a)        The General Assembly recognizes that unified purpose and direction of the public health system is necessary to ensure that all citizens in the State have equal access to essential public health services. The General Assembly declares that the mission of the public health system is to promote and contribute to the highest level of health possible for the people of North Carolina by:

(1)        Preventing health risks and disease;

(2)        Identifying and reducing health risks in the community;

(3)        Detecting, investigating, and preventing the spread of disease;

(4)        Promoting healthy lifestyles;

(5)        Promoting a safe and healthful environment;

(6)        Promoting the availability and accessibility of quality health care services through the private sector; and

(7)        Providing quality health care services when not otherwise available.

(b)        As used in this section, the term "essential public health services" means those services that the State shall ensure because they are essential to promoting and contributing to the highest level of health possible for the citizens of North Carolina. The Departments of Environment and Natural Resources and Health and Human Services shall attempt to ensure within the resources available to them that the following essential public health services are available and accessible to all citizens of the State, and shall account for the financing of these services:

(1)        Health Support:

a.         Assessment of health status, health needs, and environmental risks to health;

b.         Patient and community education;

c.         Public health laboratory;

d.         Registration of vital events;

e.         Quality improvement; and

(2)        Environmental Health:

a.         Lodging and institutional sanitation;

b.         On‑site domestic sewage disposal;

c.         Water and food safety and sanitation; and

(3)        Personal Health:

a.         Child health;

b.         Chronic disease control;

c.         Communicable disease control;

d.         Dental public health;

e.         Family planning;

f.          Health promotion and risk reduction;

g.         Maternal health; and

(4)        Public Health Preparedness.

The Commission for Public Health shall determine specific services to be provided under each of the essential public health services categories listed above.

(c)        The General Assembly recognizes that there are health‑related services currently provided by State and local government and the private sector that are important to maintaining a healthy social and ecological environment but that are not included on the list of essential public health services required under this section. Omission of these services from the list of essential public health services shall not be construed as an intent to prohibit or decrease their availability. Rather, such omission means only that the omitted services may be more appropriately assured by government agencies or private entities other than the public health system.

(d)        The list of essential public health services required by this section shall not be construed to limit or restrict the powers and duties of the Commission for Public Health or the Departments of Environment and Natural Resources and Health and Human Services as otherwise conferred by State law.  (1991, c. 299, s. 1; 1997‑443, s. 11A.54; 2007‑182, s. 2; 2009‑442, s. 1.)



§ 130A-2. Definitions.

§ 130A‑2.  Definitions.

The following definitions shall apply throughout this Chapter unless otherwise specified:

(1)        "Accreditation board" or "Board" means the Local Health Department Accreditation Board.

(1a)      "Commission" means the Commission for Public Health.

(1b)      "Communicable condition" means the state of being infected with a communicable agent but without symptoms.

(1c)      "Communicable disease" means an illness due to an infectious agent or its toxic products which is transmitted directly or indirectly to a person from an infected person or animal through the agency of an intermediate animal, host, or vector, or through the inanimate environment.

(2)        "Department" means the Department of Health and Human Services.

(3)        "Imminent hazard" means a situation that is likely to cause an immediate threat to human life, an immediate threat of serious physical injury, an immediate threat of serious adverse health effects, or a serious risk of irreparable damage to the environment if no immediate action is taken.

(3a)      "Isolation authority" means the authority to issue an order to limit the freedom of movement or action of persons or animals that are infected or reasonably suspected to be infected with a communicable disease or communicable condition for the period of communicability to prevent the direct or indirect conveyance of the infectious agent from the person or animal to other persons or animals who are susceptible or who may spread the agent to others.

(4)        "Local board of health" means a district board of health or a public health authority board or a county board of health.

(5)        "Local health department" means a district health department or a public health authority or a county health department.

(6)        "Local health director" means the administrative head of a local health department appointed pursuant to this Chapter.

(6a)      "Outbreak" means an occurrence of a case or cases of a disease in a locale in excess of the usual number of cases of the disease.

(7)        "Person" means an individual, corporation, company, association, partnership, unit of local government or other legal entity.

(7a)      "Quarantine authority" means the authority to issue an order to limit the freedom of movement or action of persons or animals which have been exposed to or are reasonably suspected of having been exposed to a communicable disease or communicable condition for a period of time as may be necessary to prevent the spread of that disease. Quarantine authority also means the authority to issue an order to limit access by any person or animal to an area or facility that may be contaminated with an infectious agent. The term also means the authority to issue an order to limit the freedom of movement or action of persons who have not received immunizations against a communicable disease when the State Health Director or a local health director determines that the immunizations are required to control an outbreak of that disease.

(8)        "Secretary" means the Secretary of Health and Human Services.

(9)        "Unit of local government" means a county, city, consolidated city‑county, sanitary district or other local political subdivision, authority or agency of local government.

(10)      "Vital records" means birth, death, fetal death, marriage, annulment and divorce records registered under the provisions of Article 4 of this Chapter. (1957, c. 1357, s. 1; 1963, c. 492, ss. 5, 6; 1967, c. 343, s. 2; c. 1257, s. 1; 1973, c. 476, s. 128; 1975, c. 751, s. 1; 1981, c. 130, s. 1; c. 340, ss. 1‑4; 1983, c. 891, s. 2; 1989, c. 727, s. 141; 1989 (Reg. Sess., 1990), c. 1004, s. 19(b); 1991, c. 631, s. 1; 1997‑443, s. 11A.55; 1997‑502, s. 2(a), (b); 2002‑179, s. 4; 2004‑80, s. 1; 2005‑369, s. 1(a); 2007‑182, s. 2.)



§ 130A-3. Appointment of the State Health Director.

§ 130A‑3.  Appointment of the State Health Director.

The Secretary shall appoint the State Health Director. The State Health Director shall be a physician licensed to practice medicine in this State. The State Health Director shall perform duties and exercise authority assigned by the Secretary. (1983, c. 891, s. 2.)



§ 130A-4. Administration.

§ 130A‑4.  Administration.

(a)        Except as provided in subsection (c) of this section, the Secretary shall administer and enforce the provisions of this Chapter and the rules of the Commission. A local health director shall administer the programs of the local health department and enforce the rules of the local board of health.

(b)        When requested by the Secretary, a local health department shall enforce the rules of the Commission under the supervision of the Department. The local health department shall utilize local staff authorized by the Department to enforce the specific rules.

(c)        The Secretary of Environment and Natural Resources shall administer and enforce the provisions of Part 4 of Article 5 and Articles 8, 9, 10, 11, and 12 of this Chapter and the rules of the Commission.

(d)        When requested by the Secretary of Environment and Natural Resources, a local health department shall enforce the rules of the Commission and the rules adopted by the Environmental Management Commission pursuant to G.S. 87‑87 under the supervision of the Department of Environment and Natural Resources. The local health department shall utilize local staff authorized by the Department of Environment and Natural Resources to enforce the specific rules. (1983, c. 891, s. 2; 1995, c. 123, s. 2; 1997‑443, s. 11A.56; 2001‑474, s. 18; 2006‑202, s. 5; 2006‑255, s. 13.1.)



§ 130A-4.1. State funds for maternal and child health care/nonsupplanting.

§ 130A‑4.1.  State funds for maternal and child health care/nonsupplanting.

(a)        The Department shall ensure that local health departments do not reduce county appropriations for maternal and child health services provided by the local health departments because they have received State appropriations for this purpose.

(b)        All income earned by local health departments for maternal and child health programs supported in whole or in part from State or federal funds, received from the Department, shall be budgeted and expended by local health departments to further the objectives of the program that generated the income. (1991, c. 689, s. 170; 1997‑443, s. 11A.57.)



§ 130A-4.2. State funds for health promotion/nonsupplanting.

§ 130A‑4.2.  State funds for health promotion/nonsupplanting.

The Department shall ensure that local health departments do not reduce county appropriations for health promotion services provided by the local health departments because they have received State appropriations for this purpose. (1991, c. 689, s. 171; 1997‑443, s. 11A.58.)



§ 130A-5. Duties of the Secretary.

§ 130A‑5.  Duties of the Secretary.

The Secretary shall have the authority:

(1)        To enforce the State health laws and the rules of the Commission;

(2)        To investigate the causes of epidemics and of infectious, communicable and other diseases affecting the public health in order to control and prevent these diseases; to provide, under the rules of the Commission, for the prevention, detection, reporting and control of communicable, infectious or any other diseases or health hazards considered harmful to the public health;

(3)        To develop and carry out reasonable health programs that may be necessary for the protection and promotion of the public health and the control of diseases. The Commission is authorized to adopt rules to carry out these programs;

(4)        To make sanitary and health investigations and inspections;

(5)        To investigate occupational health hazards and occupational diseases and to make recommendations for the elimination of the hazards and diseases. The Secretary shall work with the Industrial Commission and shall file sufficient reports with the Industrial Commission to enable it to carry out all of the provisions of the Workers' Compensation Act with respect to occupational disease.

(6)        To receive donations of money, securities, equipment, supplies, realty or any other property of any kind or description which shall be used by the Department for the purpose of carrying out its public health programs;

(7)        To acquire by purchase, devise or otherwise in the name of the Department equipment, supplies and other property, real or personal, necessary to carry out the public health programs;

(8)        To use the official seal of the Department. Copies of documents in the possession of the Department may be authenticated with the seal of the Department, attested by the signature or a facsimile of the signature of the Secretary, and when authenticated shall have the same evidentiary value as the originals;

(9)        To disseminate information to the general public on all matters pertaining to public health; to purchase, print, publish, and distribute free, or at cost, documents, reports, bulletins and health informational materials. Money collected from the distribution of these materials shall remain in the Department to be used to replace the materials;

(10)      To be the health advisor of the State and to advise State officials in regard to the location, sanitary construction and health management of all State institutions; to direct the attention of the State to health matters which affect the industries, property, health and lives of the people of the State; to inspect at least annually State institutions and facilities; to make a report as to the health conditions of these institutions or facilities with suggestions and recommendations to the appropriate State agencies. It shall be the duty of the persons in immediate charge of these institutions or facilities to furnish all assistance necessary for a thorough inspection;

(11)      To establish a schedule of fees based on income to be paid by a recipient for services provided by Migrant Health Clinics and Development Evaluation Centers;

(12)      To establish fees for the sale of specimen containers, vaccines and other biologicals. The fees shall not exceed the actual cost of such items, plus transportation costs;

(13)      To establish a fee to cover costs of responding to requests by employers for industrial hygiene consultation services and occupational consultation services. The fee shall not exceed two hundred dollars ($200.00) per on site inspection; and

(14)      To establish a fee for companion animal certificate of examination forms to be distributed, upon request, by the Department to licensed veterinarians. The fee shall not exceed the cost of the form and shipping costs.

(15)      To establish a fee not to exceed the cost of analyzing clinical Pap smear specimens sent to the State Laboratory by local health departments and State‑owned facilities and for reporting the results of the analysis. This fee shall be in addition to the charge for the Pap smear test kit.

(16)      To charge a fee of up to fifty‑five dollars ($55.00) for analyzing private well‑water samples sent to the State Laboratory of Public Health by local health departments. The fee shall be imposed only for analyzing samples from newly constructed wells. The fee shall be computed annually by the Director of the State Laboratory of Public Health by analyzing the previous year's testing at the State Laboratory of Public Health, and applying the amount of the total cost of the private well‑water testing, minus State appropriations that support this effort. The fee includes the charge for the private well‑water panel test kit. (1957, c. 1357, s. 1; 1961, c. 51, s. 4; c. 833, s. 14; 1969, c. 982; 1973, c. 476, ss. 128, 138; 1979, c. 714, s. 2; 1981, c. 562, s. 4; 1983, c. 891, s. 2; 1985, c. 470, s. 1; 1991, c. 227, s. 1; 1993 (Reg. Sess., 1994), c. 715, s. 1; 2003‑284, s. 34.13(a); 2006‑66, s. 10.20(a); 2007‑115, s. 2.)



§ 130A-5.1. State health standards.

§ 130A‑5.1.  State health standards.

(a)        The Secretary shall adopt measurable standards and goals for community health against which the State's actions to improve the health status of its citizens will be measured.  The Secretary shall report annually to the General Assembly upon its convening or reconvening and to the Governor on all of the following:

(1)        How the State compares to national health measurements and established State goals for each standard.  Comparisons shall be reported using disaggregated data for health standards.

(2)        Steps taken by State and non‑State entities to meet established goals.

(3)        Additional steps proposed or planned to be taken to achieve established goals.

(b)        The Secretary may coordinate and contract with other entities to assist in the establishment of standards and preparation of the report.  The Secretary may use resources available to implement this section. (2000‑67, s. 11.)



§ 130A-6. Delegation of authority.

§ 130A‑6.  Delegation of authority.

Whenever authority is granted by this Chapter upon a public official, the authority may be delegated to another person authorized by the public official. (1983, c. 891, s. 2.)



§ 130A-7. Grants-in-aid.

§ 130A‑7.  Grants‑in‑aid.

The State is authorized to accept, allocate and expend any grants‑in‑aid for public health purposes which may be made available to the State by the federal government. This Chapter is to be liberally construed in order that the State and its citizens may benefit fully from these grants‑in‑aid. The Commission is authorized to adopt rules, not inconsistent with the laws of this State, as required by the federal government for receipt of federal funds. Any federal funds received are to be deposited with the State Treasurer and are to be appropriated by the General Assembly for the public health purposes specified. (1957, c. 1357, s. 1; 1983, c. 891, s. 2.)



§ 130A-8. Counties to recover indirect costs on certain federal public health or mental health grants.

§ 130A‑8.  Counties to recover indirect costs on certain federal public health or mental health grants.

(a)        The Department shall include in its request for federal funds applicable to public health or mental health grants from the federal government to the State or any of its agencies, indirect costs incurred by counties acting as subgrantees under the grants or otherwise providing services to the Department with regard to the grants to the full extent permitted by OMB Circular A‑87 or its successor. The Department shall allow counties to claim and recover their indirect costs on these grants to the full extent permitted by the Circular.

(b)        This section shall not apply to those federal public health or  mental health grants which are formula grants to the State or which are otherwise limited as to the maximum amounts receivable on a statewide basis. (1977, c. 876, ss. 1, 2; 1983, c. 891, s. 2.)



§ 130A-9. Standards.

§ 130A‑9.  Standards.

The Commission is authorized to establish reasonable standards governing the nature and scope of public health services rendered by local health departments. (1957, c. 1357, s. 1; 1973, c. 110; 1975, c. 83; 1979, c. 504, s. 15; 1983, c. 891, s. 2.)



§ 130A-10. Advisory Committees.

§ 130A‑10.  Advisory Committees.

The Secretary is authorized to establish and appoint as many special advisory committees as may be necessary to advise and confer with the Department concerning the public health. Members of any special advisory committee shall serve without compensation but may be allowed travel and subsistence expenses in accordance with G.S. 138‑6. (1957, c. 1357, s. 1; 1975, c. 281; 1983, c. 891, s. 2.)



§ 130A-11. Residencies in public health.

§ 130A‑11.  Residencies in public health.

The Department shall establish a residency program designed to attract dentists into the field of public health and to train them in the specialty of public health practice.  The program shall include practical experience in public health principles and practices. (1975, c. 945, s. 1; 1983, c. 891, s. 2; 1991, c. 342, s. 6.)



§ 130A-12. Confidentiality of records.

§ 130A‑12.  Confidentiality of records.

All records containing privileged patient medical information, information protected under 45 Code of Federal Regulations Parts 160 and 164, and information collected under the authority of Part 4 of Article 5 of this Chapter that are in the possession of the Department of Health and Human Services, the Department of Environment and Natural Resources, or local health departments shall be confidential and shall not be public records pursuant to G.S. 132‑1. Information contained in the records may be disclosed only when disclosure is authorized or required by State or federal law. Notwithstanding G.S. 8‑53 or G.S. 130A‑143, the information contained in the records may be disclosed for purposes of treatment, payment, or health care operations. For purposes of this section, the terms "treatment," "payment," and "health care operations" have the meanings given those terms in 45 Code of Federal Regulations § 164.501. (1985, c. 470, s. 2; 1991 (Reg. Sess., 1992), c. 890, s. 9; 1995, c. 428, s. 1.1; 2004‑80, s. 4; 2006‑255, s. 13.2.)



§ 130A-13. Application for eligibility for Department medical payment program constitutes assignment to the State of right to third party benefits.

§ 130A‑13.  Application for eligibility for Department medical payment program constitutes assignment to the State of right to third party benefits.

(a)        Notwithstanding any other provisions of law, by applying for financial eligibility for any Department medical payment program administered under this Chapter, the recipient patient or responsible party for the recipient patient shall be deemed to have made an assignment to the State of the right to third party benefits, contractual or otherwise, to which he may be entitled to the extent of the amount of the Department's payment on behalf of the recipient patient. Any attorney retained by the recipient patient shall be compensated for his services in accordance with the following schedule and in the following order of priority from any amount of such third party benefits obtained on behalf of the recipient by settlement, with judgment against, or otherwise from a third party:

(1)        First to the payment of any court costs taxed by the judgment;

(2)        Second to the payment of the fee of the attorney representing the beneficiary making the settlement or obtaining the judgment, but this fee shall not exceed one‑third of the amount obtained or recovered to which the right of subrogation applies;

(3)        Third to the payment of the amount of assistance received by the beneficiary as prorated with other claims against the amount obtained or received from the third party to which the right of subrogation applies, but the amount shall not exceed one‑third of the amount obtained or recovered to which the right of subrogation applies; and

(4)        Fourth to the payment of any amount remaining to the beneficiary or his personal representative.

The United States and the State of North Carolina shall be entitled to shares in each net recovery under this section. Their shares shall be promptly paid under this section and their proportionate parts of such sum shall be determined in accordance with the matching formulas in use during the period for which assistance was paid to the recipient.

(b)        The Department shall establish a third party resources collection unit that is adequate to ensure collection of third party resources.

(c)        The Commission may adopt rules necessary to implement this section.

(d)        Notwithstanding any other law to the contrary, in all actions brought by the State pursuant to subsection (a) of this section to obtain reimbursement for payments for medical services, liability shall be determined on the basis of the same laws and standards, including bases for liability and applicable defenses, as would be applicable if the action were brought by the individual on whose behalf the medical services were rendered. (1989, c. 483, s. 1; 1995, c. 508, s. 1.)



§ 130A-14. Department may assist private nonprofit foundations.

§ 130A‑14.  Department may assist private nonprofit foundations.

(a)        The Secretary may allow employees of the Department to assist any private nonprofit foundation that works directly with services or programs of the Department and whose sole purpose is to support the services and programs of the Department, and may provide other appropriate services to any such foundation. No employee of the Department may work with a foundation for more than 20 hours in any one month.  Chapter 150B of the General Statutes does not apply to any assistance or services provided to a private nonprofit foundation pursuant to this section.

(b)        The board of directors of any private nonprofit foundation that receives assistance or services pursuant to this section shall secure and pay for the services of the Department of State Auditor or shall employ a certified public accountant to conduct an annual audit of the financial accounts of the foundation.  The board of directors of the foundation shall transmit a copy of the annual financial audit report to the Secretary. (1991, c. 761, s. 37.3; 1993, c. 553, s. 40.1)



§ 130A-15. Access to information.

§ 130A‑15.  Access to information.

(a)        Health care providers and persons in charge of health care facilities or laboratories shall, upon request and proper identification, permit the State Health Director to examine, review, and obtain a copy of records containing privileged medical information or information protected under the Health Information Portability and Accountability Act (HIPAA) medical privacy rule, 45 C.F.R. Parts 160 and 164, that the State Health Director deems are necessary to prevent, control, or investigate a disease or health hazard that may present a clear danger to the public health.

(b)        Privileged medical information or protected health information received by the State Health Director pursuant to this section shall be confidential and is not a public record under G.S. 132‑1. The information shall not be released, except when the release is made pursuant to any other provision of law, to another federal, state, or local public health agency for the purpose of preventing or controlling a disease or public health hazard or to a court or law enforcement official or law enforcement officer for the purpose of enforcing the provisions of this Chapter or for the purpose of investigating a disease or public health hazard.

(c)        A person who permits examination, review, or copying of records or who provides copies of the records pursuant to subsection (a) of this section is immune from any civil or criminal liability that might otherwise be incurred or imposed. (2007‑115, s. 1.)



§ 130A-16. Collection and reporting of race and ethnicity data.

§ 130A‑16.  Collection and reporting of race and ethnicity data.

All medical care providers required by the provisions of this Chapter to report to the Division of Public Health shall collect and document patient self‑reported race and ethnicity data and shall include such data in their reports to the Division.  (2008‑119, s. 1.)



§ 130A-17. Right of entry.

Part 2. Remedies.

§ 130A‑17.  Right of entry.

(a)        The Secretary and a local health director shall have the right of entry upon the premises of any place where entry is necessary to enforce the provisions of this Chapter or the rules adopted by the Commission or a local board of health. If consent for entry is not obtained, an administrative search and inspection warrant shall be obtained pursuant to G.S. 15‑27.2. However, if an imminent hazard exists, no warrant is required for entry upon the premises.

(b)        The Secretary of Environment and Natural Resources and a local health director shall have the same rights enumerated in subsection (a) of this section to enforce the provisions of Part 4 of Article 5 and Articles 8, 9, 10, 11, and 12 of this Chapter. (1983, c. 891, s. 2; 1997‑443, s. 11A.60; 2001‑474, s. 19; 2006‑255, s. 13.3.)



§ 130A-18. Injunction.

§ 130A‑18.  Injunction.

(a)        If a person shall violate any provision of this Chapter, the rules adopted by the Commission or rules adopted by a local board of health, or a condition or term of a permit or order issued under this Chapter, the Secretary or a local health director may institute an action for injunctive relief, irrespective of all other remedies at law, in the superior court of the county where the violation occurred or where a defendant resides.

(b)        The Secretary of Environment and Natural Resources and a local health director shall have the same rights enumerated in subsection (a) of this section to enforce the provisions of Part 4 of Article 5 and Articles 8, 9, 10, 11, and 12 of this Chapter. (1983, c. 891, s. 2; 1997‑443, s. 11A.61; 2001‑474, s. 20; 2006‑255, s. 13.4; 2007‑550, s. 2(a).)



§ 130A-19. Abatement of public health nuisance.

§ 130A‑19.  Abatement of public health nuisance.

(a)        If the Secretary or a local health director determines that a public health nuisance exists, the Secretary or a local health director may issue an order of abatement directing the owner, lessee, operator or other person in control of the property to take any action necessary to abate the public health nuisance. If the person refuses to comply with the order, the Secretary or the local health director may institute an action in the superior court of the county where the public health nuisance exists to enforce the order. The action shall be calendared for trial within 60 days after service of the complaint upon the defendant. The court may order the owner to abate the nuisance or direct the Secretary or the local health director to abate the nuisance. If the Secretary or the local health director is ordered to abate the nuisance, the Department or the local health department shall have a lien on the property for the costs of the abatement of the nuisance in the nature of a mechanic's and materialmen's lien as provided in Chapter 44A of the General Statutes and the lien may be enforced as provided therein.

(b)        The Secretary of Environment and Natural Resources and a local health director shall have the same rights enumerated in subsection (a) of this section to enforce the provisions of Part 4 of Article 5 and Articles 8, 9, 10, 11, and 12 of this Chapter. (1893, c. 214, s. 22; Rev., ss. 3446, 4450; 1911, c. 62, ss. 12, 13; 1913, c. 181, s. 3; C.S., ss. 7071, 7072; 1957, c. 1357, s. 1; 1983, c. 891, s. 2; 1997‑443, s. 11A.62; 2006‑255, s. 13.5.)



§ 130A-20. Abatement of an imminent hazard.

§ 130A‑20.  Abatement of an imminent hazard.

(a)        If the Secretary or a local health director determines that an imminent hazard exists, the Secretary or a local health director may order the owner, lessee, operator, or other person in control of the property to abate the imminent hazard or may, after notice to or reasonable attempt to notify the owner, lessee, operator, or other person in control of the property enter upon any property and take any action necessary to abate the imminent hazard. If the Secretary or a local health director abates the imminent hazard, the Department or the local health department shall have a lien on the property of the owner, lessee, operator, or other person in control of the property where the imminent hazard existed for the cost of the abatement of the imminent hazard. The lien may be enforced in accordance with procedures provided in Chapter 44A of the General Statutes. The lien may be defeated by a showing that an imminent hazard did not exist at the time the Secretary or the local health director took the action. The owner, lessee, operator, or any other person against whose property the lien has been filed may defeat the lien by showing that that person was not culpable in the creation of the imminent hazard.

(b)        The Secretary of Environment and Natural Resources and a local health director shall have the same rights enumerated in subsection (a) of this section to enforce the provisions of Part 4 of Article 5 and Articles 8, 9, 10, 11, and 12 of this Chapter. (1893, c. 214, s. 22; Rev., ss. 3446, 4450; 1911, c. 62, ss. 12, 13; 1913, c. 181, s. 3; C.S., ss. 7071, 7072; 1957, c. 1357, s. 1; 1983, c. 891, s. 2; 1997‑443, s. 11A.63; 2002‑179, s. 6; 2006‑255, s. 13.6.)



§ 130A-20.01. Action for the recovery of costs of hazardous materials emergency medical response.

§ 130A‑20.01.  Action for the recovery of costs of hazardous materials emergency medical response.

A person who causes the release of a hazardous material that results in the activation of one or more State Medical Assistance Teams (SMATs) or the Epidemiology Section of the Division of Public Health of the Department of Health and Human Services shall be liable for all reasonable costs incurred by each team or the Epidemiology Section that responds to or mitigates the incident. The Secretary of Health and Human Services shall invoice the person liable for the hazardous materials release and, in the event of nonpayment, may institute an action to recover those costs in the superior court of the county in which the release occurred. (2007‑107, s. 3.1(b).)



§ 130A-21. Embargo.

§ 130A‑21.  Embargo.

(a)        In addition to the authority of the Department of Agriculture and Consumer Services pursuant to G.S. 106‑125, the Secretary of Environment and Natural Resources or a local health director has authority to exercise embargo authority concerning food or drink pursuant to G.S. 106‑125(a), (b) and (c) when the food or drink is in an establishment that is subject to regulation by the Department of Environment and Natural Resources pursuant to this Chapter, that is subject to rules adopted by the Commission, or that is the subject of an investigation pursuant to G.S. 130A‑144; however, no such action shall be taken in any establishment or part of an establishment that is under inspection or otherwise regulated by the Department of Agriculture and Consumer Services or the United States Department of Agriculture other than the part of the establishment that is subject to regulation by the Department of Environment and Natural Resources pursuant to this Chapter. Any action under this section shall only be taken by, or after consultation with, Department of Environment and Natural Resources regional environmental health specialists, or the Director of the Division of Environmental Health or the Director's designee, in programs regulating food and drink pursuant to this Chapter or in programs regulating food and drink that are subject to rules adopted by the Commission. Authority under this section shall not be delegated to individual environmental health specialists in local health departments otherwise authorized and carrying out laws and rules pursuant to G.S. 130A‑4. When any action is taken pursuant to this section, the Department of Environment and Natural Resources or the local health director shall immediately notify the Department of Agriculture and Consumer Services. For the purposes of this subsection, all duties and procedures in G.S. 106‑125 shall be carried out by the Secretary of the Department of Environment and Natural Resources or the local health director and shall not be required to be carried out by the Department of Agriculture and Consumer Services. It shall be unlawful for any person to remove or dispose of the food or drink by sale or otherwise without the permission of a Department of Environment and Natural Resources regional environmental health specialist, the Director of the Division of Environmental Health or the Director's designee, the local health director, or a duly authorized agent of the Department of Agriculture and Consumer Services, or by the court in accordance with the provisions of G.S. 106‑125.

(b)        If the Secretary of Environment and Natural Resources or a local health director has probable cause to believe that any milk designated as Grade "A" milk is misbranded or does not satisfy the milk sanitation rules adopted pursuant to G.S. 130A‑275, the Secretary of Environment and Natural Resources or a local health director may detain or embargo the milk by affixing a tag to it and warning all persons not to remove or dispose of the milk until permission for removal or disposal is given by the official by whom the milk was detained or embargoed or by the court. It shall be unlawful for any person to remove or dispose of the detained or embargoed milk without that permission.

The official by whom the milk was detained or embargoed shall petition a judge of the district or superior court in whose jurisdiction the milk is detained or embargoed for an order for condemnation of the article. If the court finds that the milk is misbranded or that it does not satisfy the milk sanitation rules adopted pursuant to G.S. 130A‑275, either the milk shall be destroyed under the supervision of the petitioner or the petitioner shall ensure that the milk will not be used for human consumption as Grade "A" milk. All court costs and fees, storage, expenses of carrying out the court's order and other expense shall be taxed against the claimant of the milk. If, the milk, by proper labelling or processing, can be properly branded and will satisfy the milk sanitation rules adopted pursuant to G.S. 130A‑275, the court, after the payment of all costs, fees, and expenses and after the claimant posts an adequate bond, may order that the milk be delivered to the claimant for proper labelling and processing under the supervision of the petitioner. The bond shall be returned to the claimant after the petitioner represents to the court either that the milk is no longer mislabelled or in violation of the milk sanitation rules adopted pursuant to G.S. 130A‑275, or that the milk will not be used for human consumption, and that in either case the expenses of supervision have been paid.

(c)        If the Secretary of Environment and Natural Resources or a local health director has probable cause to believe that any scallops, shellfish or crustacea is adulterated or misbranded, the Secretary of Environment and Natural Resources or a local health director may detain or embargo the article by affixing a tag to it and warning all persons not to remove or dispose of the article until permission for removal or disposal is given by the official by whom it was detained or embargoed or by the court. It shall be unlawful for any person to remove or dispose of the detained or embargoed article without that permission.

The official by whom the scallops, shellfish or crustacea was detained or embargoed shall petition a judge of the district or superior court in whose jurisdiction the article is detained or embargoed for an order for condemnation of the article. If the court finds that the article is adulterated or misbranded, that article shall be destroyed under the supervision of the petitioner. All court costs and fees, storage and other expense shall be taxed against the claimant of the article. If, the article, by proper labelling can be properly branded, the court, after the payment of all costs, fees, expenses, and an adequate bond, may order that the article be delivered to the claimant for proper labelling under the supervision of the petitioner. The bond shall be returned to the claimant after the petitioner represents to the court that the article is no longer mislabelled and that the expenses of supervision have been paid.

(d)        Nothing in this section is intended to limit the embargo authority of the Department of Agriculture and Consumer Services. The Department of Environment and Natural Resources and the Department of Agriculture and Consumer Services are authorized to enter agreements respecting the duties and responsibilities of each agency in the exercise of their embargo authority.

(e)        For the purpose of this section, a food or drink is adulterated if the food or drink is deemed adulterated under G.S. 106‑129; and food or drink is misbranded if it is deemed misbranded under G.S. 106‑130. (1983, c. 891, s. 2; 1997‑261, s. 109; 1997‑443, s. 11A.63A; 2006‑80, s. 1; 2007‑7, s. 1.)



§ 130A-22. Administrative penalties.

§ 130A‑22.  Administrative penalties.

(a)        The Secretary of Environment and Natural Resources may impose an administrative penalty on a person who violates Article 9 of this Chapter, rules adopted by the Commission pursuant to Article 9, or any term or condition of a permit or order issued under Article 9. Each day of a continuing violation shall constitute a separate violation. The penalty shall not exceed fifteen thousand dollars ($15,000) per day in the case of a violation involving nonhazardous waste. The penalty shall not exceed thirty‑two thousand five hundred dollars ($32,500) per day in the case of a first violation involving hazardous waste as defined in G.S. 130A‑290 or involving the disposal of medical waste as defined in G.S. 130A‑290 in or upon water in a manner that results in medical waste entering waters or lands of the State; and shall not exceed fifty thousand dollars ($50,000) per day for a second or further violation involving the disposal of medical waste as defined in G.S. 130A‑290 in or upon water in a manner that results in medical waste entering waters or lands of the State. The penalty shall not exceed thirty‑two thousand five hundred dollars ($32,500) per day for a violation involving a voluntary remedial action implemented pursuant to G.S. 130A‑310.9(c) or a violation of the rules adopted pursuant to G.S. 130A‑310.12(b). The penalty shall not exceed one hundred dollars ($100.00) for a first violation; two hundred dollars ($200.00) for a second violation within any 12‑month period; and five hundred dollars ($500.00) for each additional violation within any 12‑month period for any violation of Part 2G of Article 9 of this Chapter. If a person fails to pay a civil penalty within 60 days after the final agency decision or court order has been served on the violator, the Secretary of Environment and Natural Resources shall request the Attorney General to institute a civil action in the superior court of any county in which the violator resides or has his or its principal place of business to recover the amount of the assessment. Such civil actions must be filed within three years of the date the final agency decision or court order was served on the violator.

(a1)      Part 5 of Article 21A of Chapter 143 of the General Statutes shall apply to the determination of civil liability or penalty pursuant to subsection (a) of this section.

(b)        The Secretary of Environment and Natural Resources may impose an administrative penalty on a person who violates G.S. 130A‑325. Each day of a continuing violation shall constitute a separate violation. The penalty shall not exceed twenty‑five thousand dollars ($25,000) for each day the violation continues.

(b1)      The Secretary may impose an administrative penalty on a person who violates Article 19 of this Chapter or a rule adopted pursuant to that Article. Except as provided in subsection (b2) of this section, the penalty shall not exceed one thousand dollars ($1,000) per day per violation. Until the Department has notified the person of the violation, a continuing violation shall be treated as one violation. Each day thereafter of a continuing violation shall be treated as a separate violation.

In determining the amount of a penalty under this subsection or subsection (b2) of this section, the Secretary shall consider all of the following factors:

(1)        The degree and extent of harm to the natural resources of the State, to the public health, or to private property resulting from the violation.

(2)        The duration and gravity of the violation.

(3)        The effect on air quality.

(4)        The cost of rectifying the damage.

(5)        The amount of money the violator saved by noncompliance.

(6)        The prior record of the violator in complying or failing to comply with Article 19 of this Chapter or a rule adopted pursuant to that Article.

(7)        The cost to the State of the enforcement procedures.

(8)        If applicable, the size of the renovation and demolition involved in the violation.

(b2)      The penalty for violations of the asbestos NESHAP for demolition and renovation, as defined in G.S. 130A‑444, shall not exceed ten thousand dollars ($10,000) per day per violation. Until the Department has provided the person with written notification of the violation of the asbestos NESHAP for demolition and renovation that describes the violation, recommends a general course of action, and establishes a time frame in which to correct the violations, a continuing violation shall be treated as one violation. Each day thereafter of a continuing violation shall be treated as a separate violation. A violation of the asbestos NESHAP for demolition and renovation is not considered to continue during the period a person who has received the notice of violation is following the general course of action and complying with the time frame set forth in the notice of violation.

(b3)      The Secretary may impose an administrative penalty on a person who violates Article 19A or 19B of this Chapter or any rules adopted pursuant to Article 19A or 19B of this Chapter. Each day of a continuing violation is a separate violation. The penalty shall not exceed one thousand dollars ($1,000) for each day the violation continues for Article 19A of this Chapter. The penalty shall not exceed seven hundred fifty dollars ($750.00) for each day the violation continues for Article 19B of this Chapter. The penalty authorized by this section does not apply to a person who is not required to be certified under Article 19A or 19B.

(c)        The Secretary of Environment and Natural Resources may impose an administrative penalty on a person who willfully violates Article 11 of this Chapter, rules adopted by the Commission pursuant to Article 11 or any condition imposed upon a permit issued under Article 11. An administrative penalty may not be imposed upon a person who establishes that neither the site nor the system may be improved or a new system installed so as to comply with Article 11 of this Chapter. Each day of a continuing violation shall constitute a separate violation. The penalty shall not exceed fifty dollars ($50.00) per day in the case of a wastewater collection, treatment and disposal system with a design daily flow of no more than 480 gallons or in the case of any system serving a single one‑family dwelling. The penalty shall not exceed three hundred dollars ($300.00) per day in the case of a wastewater collection, treatment and disposal system with a design daily flow of more than 480 gallons which does not serve a single one‑family dwelling.

(c1)      The Secretary may impose a monetary penalty on a vendor who violates rules adopted by the Commission pursuant to Article 13 of this Chapter when the Secretary determines that disqualification would result in hardship to participants in the Women, Infants, and Children (WIC) program. The penalty shall be calculated using the following formula: multiply five percent (5%) times the average dollar amount of the vendor's monthly redemptions of WIC food instruments for the 12‑month period immediately preceding disqualification, then multiply that product by the number of months of the disqualification period determined by the Secretary.

(d)        In determining the amount of the penalty in subsections (a), (b) and (c), the Secretary and the Secretary of Environment and Natural Resources shall consider the degree and extent of the harm caused by the violation and the cost of rectifying the damage.

(e)        A person contesting a penalty shall, by filing a petition pursuant to G.S. 150B‑23(a) not later than 30 days after receipt by the petitioner of the document which constitutes agency action, be entitled to an administrative hearing and judicial review in accordance with Chapter 150B of the General Statutes, the Administrative Procedure Act.

(f)         The Commission shall adopt rules concerning the imposition of administrative penalties under this section.

(g)        The Secretary or the Secretary of Environment and Natural Resources may bring a civil action in the superior court of the county where the violation occurred or where the defendant resides to recover the amount of an administrative penalty authorized under this section whenever a person:

(1)        Who has not requested an administrative hearing in accordance with subsection (e) of this section fails to pay the penalty within 60 days after being notified of the penalty; or

(2)        Who has requested an administrative hearing fails to pay the penalty within 60 days after service of a written copy of the final agency decision.

(h)        A local health director may impose an administrative penalty on any person who willfully violates the wastewater collection, treatment, and disposal rules of the local board of health adopted pursuant to G.S. 130A‑335(c) or who willfully violates a condition imposed upon a permit issued under the approved local rules. An administrative penalty may not be imposed upon a person who establishes that neither the site nor the system may be improved or a new system installed so as to comply with Article 11 of this Chapter. The local health director shall establish and recover the amount of the administrative penalty in accordance with subsections (d) and (g). Each day of a continuing violation shall constitute a separate violation. The penalty shall not exceed fifty dollars ($50.00) per day in the case of a wastewater collection, treatment and disposal system with a design daily flow of no more than 480 gallons or in the case of any system serving a single one‑family dwelling. The penalty shall not exceed three hundred dollars ($300.00) per day in the case of a wastewater collection, treatment and disposal system with a design daily flow of more than 480 gallons which does not serve a single one‑family dwelling. A person contesting a penalty imposed under this subsection shall be entitled to an administrative hearing and judicial review in accordance with G.S. 130A‑24. A local board of health shall adopt rules concerning the imposition of administrative penalties under this subsection.

(h1)      (Effective January 2, 2010) A local health director may take the following actions and may impose the following administrative penalty on a person who manages, operates, or controls a public place or place of employment and fails to comply with the provisions of Part 1C of Article 23 of this Chapter or with rules adopted thereunder or with local ordinances, rules, laws, or policies adopted pursuant to Part 2 of Article 23 of this Chapter:

(1)        First violation.  Provide the person in violation with written notice of the person's first violation and notification of action to be taken in the event of subsequent violations.

(2)        Second violation.  Provide the person in violation with written notice of the person's second violation and notification of administrative penalties to be imposed for subsequent violations.

(3)        Subsequent violations.  Impose on the person in violation an administrative penalty of not more than two hundred dollars ($200.00) for the third and subsequent violations.

Each day on which a violation of this Article or rules adopted pursuant to this Article occurs may be considered a separate and distinct violation. Notwithstanding G.S. 130A‑25, a violation of Article 23 of this Chapter shall not be punishable as a criminal violation.

(i)         The clear proceeds of penalties assessed pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(j)         The Secretary of Environment and Natural Resources may also assess the reasonable costs of any investigation, inspection, or monitoring associated with the assessment of the civil penalty against any person who is assessed a civil penalty under this section.  (1983, c. 891, s. 2; 1987, c. 269, s. 2; c. 656; c. 704, s. 1; c. 827, s. 247; 1989, c. 742, s. 4; 1991, c. 691, s. 1; c. 725, s. 8; 1991 (Reg. Sess., 1992), c. 944, s. 11; 1993 (Reg. Sess., 1994), c. 686, s. 1; 1995, c. 504, s. 8; 1997‑443, s. 11A.64; 1997‑523, s. 2; 1998‑215, s. 54(a); 2001‑474, s. 21; 2002‑154, s. 1; 2007‑550, ss. 3(a), 4(a); 2009‑27, s. 2; 2009‑163, s. 2; 2009‑488, s. 2.)



§ 130A-23. Suspension and revocation of permits and program participation.

§ 130A‑23.  Suspension and revocation of permits and program participation.

(a)        The Secretary may suspend or revoke a permit issued under this Chapter upon a finding that a violation of the applicable provisions of this Chapter, the rules of the Commission or a condition imposed upon the permit has occurred. A permit may also be suspended or revoked upon a finding that its issuance was based upon incorrect or inadequate information that materially affected the decision to issue the permit.

(b)        The Secretary may suspend or revoke a person's participation in a program administered under this Chapter upon a finding that a violation of the applicable provisions of this Chapter or the rules of the Commission has occurred. Program participation may also be suspended or revoked upon a finding that participation was based upon incorrect or inadequate information that materially affected the decision to grant program participation.

(c)        A person shall be given notice that there has been a tentative decision to suspend or revoke the permit or program participation and that an administrative hearing will be held in accordance with Chapter 150B of the General Statutes, the Administrative Procedure Act, at which time the person may challenge the tentative decision.

(d)        A permit shall be suspended or revoked immediately if a violation of the Chapter, the rules or a condition imposed upon the permit presents an imminent hazard. An operation permit issued pursuant to G.S. 130A‑281 shall be immediately suspended for failure of a public swimming pool to maintain minimum water quality or safety standards or design and construction standards pertaining to the abatement of suction hazards which result in an unsafe condition. A permit issued pursuant to G.S. 130A‑248 shall be revoked immediately for failure of an establishment to maintain a minimum grade of C. The Secretary of Environment and Natural Resources shall immediately give notice of the suspension or revocation and the right of the permit holder or program participant to appeal the suspension or revocation under G.S. 150B‑23.

(e)        The Secretary of Environment and Natural Resources shall have all of the applicable rights enumerated in this section to enforce the provisions of Articles 8, 9, 10, 11, and 12 of this Chapter. (1983, c. 891, s. 2; 1987, c. 827, s. 1; c. 438, s. 3; 1993, c. 211, s. 2; 1993 (Reg. Sess., 1994), c. 732, s. 2; 1995, c. 123, s. 15; 1997‑443, s. 11A.65.)



§ 130A-24. Appeals procedure.

§ 130A‑24.  Appeals procedure.

(a)        Appeals concerning the enforcement of rules adopted by the Commission, concerning the suspension and revocation of permits and program participation by the Secretary and concerning the imposition of administrative penalties by the Secretary shall be governed by Chapter 150B of the General Statutes, the Administrative Procedure Act.

(a1)      Any person appealing an action taken by the Department pursuant to this Chapter or rules of the Commission shall file a petition for a contested case with the Office of Administrative Hearings as provided in G.S. 150B‑23(a). The petition shall be filed not later than 30 days after notice of the action which confers the right of appeal unless a federal statute or regulation provides for a different time limitation. The time limitation imposed under this subsection shall commence when notice of the agency decision is given to all persons aggrieved. Such notice shall be provided to all persons known to the agency by personal delivery or by the placing of notice in an official depository of the United States Postal Service addressed to the person at the latest address provided to the agency by the person.

(b)        Appeals concerning the enforcement of rules adopted by the local board of health and concerning the imposition of administrative penalties by a local health director shall be conducted in accordance with this subsection and subsections (c) and (d) of this section. The aggrieved person shall give written notice of appeal to the local health director within 30 days of the challenged action. The notice shall contain the name and address of the aggrieved person, a description of the challenged action and a statement of the reasons why the challenged action is incorrect. Upon filing of the notice, the local health director shall, within five working days, transmit to the local board of health the notice of appeal and the papers and materials upon which the challenged action was taken.

(c)        The local board of health shall hold a hearing within 15 days of the receipt of the notice of appeal. The board shall give the person not less than 10 days' notice of the date, time and place of the hearing. On appeal, the board shall have authority to affirm, modify or reverse the challenged action. The local board of health shall issue a written decision based on the evidence presented at the hearing. The decision shall contain a concise statement of the reasons for the decision.

(d)        A person who wishes to contest a decision of the local board of health under subsection (b) of this section shall have a right of appeal to the district court having jurisdiction within 30 days after the date of the decision by the board. The scope of review in district court shall be the same as in G.S. 150B‑51.

(e)        The appeals procedures enumerated in this section shall apply to appeals concerning the enforcement of rules, the imposition of administrative penalties, or any other action taken by the Department of Environment and Natural Resources pursuant to Articles 8, 9, 10, 11, and 12 of this Chapter. (1983, c. 891, s. 2; 1987, c. 482; c. 827, s. 248; 1993, c. 211, s. 1; 1997‑443, s. 11A.66; 1998‑217, s. 33.)



§ 130A-25. Misdemeanor.

§ 130A‑25.  Misdemeanor.

(a)        A person who violates a provision of this Chapter or the rules adopted by the Commission or a local board of health shall be guilty of a misdemeanor.

(b)        A person convicted under this section for violation of G.S. 130A‑144(f) or G.S. 130A‑145 shall not be sentenced under Article 81B of Chapter 15A of the General Statutes but shall instead be sentenced to a term of imprisonment of no more than two years and shall serve any prison sentence in McCain Hospital, Division of Prisons, Department of Correction, McCain, North Carolina; the North Carolina Correctional Center for Women, Division of Prisons, Department of Correction, Raleigh, North Carolina; or any other confinement facility designated for this purpose by the Secretary of Correction after consultation with the State Health Director. The Secretary of Correction shall consult with the State Health Director concerning the medical management of these persons.

(c)        Notwithstanding G.S. 148‑4.1, G.S. 148‑13, or any other contrary provision of law, a person imprisoned for violation of G.S. 130A‑144(f) or G.S. 130A‑145 shall not be released prior to the completion of the person's term of imprisonment unless and until a determination has been made by the District Court that release of the person would not create a danger to the public health. This determination shall be made only after the medical consultant of the confinement facility and the State Health Director, in consultation with the local health director of the person's county of residence, have made recommendations to the Court. (1983, c. 891, s. 2; 1987, c. 782, s. 19; 1991, c. 187, s. 1; 1993, c. 539, s. 946; 1994, Ex. Sess., c. 24, s. 14(c); 1993 (Reg. Sess., 1994), c. 767, s. 18.)



§ 130A-26: Repealed by Session Laws 1995, c. 311, s. 1.

§ 130A‑26:  Repealed by Session Laws 1995, c.  311, s. 1.



§ 130A-26.1. Criminal violation of Article 9.

§ 130A‑26.1.  Criminal violation of Article 9.

(a)        The definition of "person" set out in G.S. 130A‑290 shall apply to this section. In addition, for purposes of this section, the term "person" shall also include any responsible corporate or public officer or employee.

(b)        No proceeding shall be brought or continued under this section for or on account of a violation by any person who has previously been convicted of a federal violation based upon the same set of facts.

(c)        In proving the defendant's possession of actual knowledge, circumstantial evidence may be used, including evidence that the defendant took affirmative steps to shield himself from relevant information. Consistent with the principles of common law, the subjective mental state of defendants may be inferred from their conduct.

(d)        For the purposes of the felony provisions of this section, a person's state of mind shall not be found "knowingly and willfully" or "knowingly" if the conduct that is the subject of the prosecution is the result of any of the following occurrences or circumstances:

(1)        A natural disaster or other act of God which could not have been prevented or avoided by the exercise of due care or foresight.

(2)        An act of third parties other than agents, employees, contractors, or subcontractors of the defendant.

(3)        An act done in reliance on the written advice or emergency on‑site direction of an employee of the Department of Environment and Natural Resources. In emergencies, oral advice may be relied upon if written confirmation is delivered to the employee as soon as practicable after receiving and relying on the advice.

(4)        An act causing no significant harm to the environment or risk to the public health, safety, or welfare and done in compliance with other conflicting environmental requirements or other constraints imposed in writing by environmental agencies or officials after written notice is delivered to all relevant agencies that the conflict exists and will cause a violation of the identified standard.

(5)        Violations of permit limitations causing no significant harm to the environment or risk to the public health, safety, or welfare for which no enforcement action or civil penalty could have been imposed under any written civil enforcement guidelines in use by the Department of Environment and Natural Resources at the time, including but not limited to, guidelines for the pretreatment permit civil penalties. This subdivision shall not be construed to require the Department of Environment and Natural Resources to develop or use written civil enforcement guidelines.

(e)        All general defenses, affirmative defenses, and bars to prosecution that may apply with respect to other criminal offenses under State criminal offenses may apply to prosecutions brought under this section or other criminal statutes that refer to this section and shall be determined by the courts of this State according to the principles of common law as they may be applied in the light of reason and experience. Concepts of justification and excuse applicable under this section may be developed in the light of reason and experience.

(f)         Any person who knowingly and willfully does any of the following shall be guilty of a Class I felony, which may include a fine not to exceed one hundred thousand dollars ($100,000) per day of violation, provided that this fine shall not exceed a cumulative total of five hundred thousand dollars ($500,000) for each period of 30 days during which a violation continues:

(1)        Transports or causes to be transported any hazardous waste identified or listed under G.S. 130A‑294(c) to a facility which does not have a permit or interim status under G.S. 130A‑294(c) or 42 U.S.C. § 6921, et seq.

(2)        Transports or causes to be transported such hazardous waste with the intent of delivery to a facility without a permit.

(3)        Treats, stores, or disposes of such hazardous waste without a permit or interim status under G.S. 130A‑294(c) or 42 U.S.C. § 6921, et seq., or in knowing violation of any material condition or requirement or such permit or applicable interim status rules.

(g)        Any person who knowingly and willfully does any of the following shall be guilty of a Class I felony, which may include a fine not to exceed one hundred thousand dollars ($100,000) per day of violation, provided that the fine shall not exceed a cumulative total of five hundred thousand dollars ($500,000) for each period of 30 days during which a violation continues:

(1)        Transports or causes to be transported hazardous waste without a manifest as required under G.S. 130A‑294(c).

(2)        Transports hazardous waste without a United States Environmental Protection Agency identification number as required by rules promulgated under G.S. 130A‑294(c).

(3)        Omits material information or makes any false material statement or representation in any application, label, manifest, record, report, permit, or other document filed, maintained, or used for purposes of compliance with rules promulgated under G.S. 130A‑294(c).

(4)        Generates, stores, treats, transports, disposes of, exports, or otherwise handles any hazardous waste or any used oil burned for energy recovery and who knowingly destroys, alters, conceals, or fails to file any record, application, manifest, report, or other document required to be maintained or filed for purposes of compliance with rules promulgated under G.S. 130A‑294(c).

(5)        Provides false information or fails to provide information relevant to a decision by the Department as to whether or not to enter into a brownfields agreement under Part 5 of Article 9 of this Chapter.

(6)        Provides false information or fails to provide information required by a brownfields agreement under Part 5 of Article 9 of this Chapter.

(7)        Provides false information relevant to a decision by the Department pursuant to:

a.         G.S. 130A‑308(b).

b.         G.S. 130A‑310.7(c).

c.         G.S. 143‑215.3(f).

d.         G.S. 143‑215.84(e).

(h)        For the purposes of subsections (f) and (g) of this section, the phrase "knowingly and willfully" shall mean intentionally and consciously as the courts of this State, according to the principles of common law interpret the phrase in the light of reason and experience.

(i)         (1)        Any person who knowingly transports, treats, stores, disposes of, or exports any hazardous waste or used oil regulated under G.S. 130A‑294(c) in violation of subsection (f) or (g) of this section, who knows at the time that he thereby places another person in imminent danger of death or personal bodily injury shall be guilty of a Class C felony which may include a fine not to exceed two hundred fifty thousand dollars ($250,000) per day of violation, provided that this fine shall not exceed a cumulative total of one million dollars ($1,000,000) for each period of 30 days during which a violation continues.

(2)        For the purposes of this subsection, a person's state of mind is knowing with respect to:

a.         His conduct, if he is aware of the nature of his conduct;

b.         An existing circumstance, if he is aware or believes that the circumstance exists; or

c.         A result of his conduct, if he is aware or believes that his conduct is substantially certain to cause danger of death or serious bodily injury.

(3)        Under this subsection, in determining whether a defendant who is a natural person knew that his conduct placed another person in imminent danger of death or serious bodily injury:

a.         The person is responsible only for actual awareness or actual belief that he possessed; and

b.         Knowledge possessed by a person other than the defendant but not by the defendant himself may not be attributed to the defendant.

(4)        It is an affirmative defense to a prosecution under this subsection that the conduct charged was conduct consented to by the person endangered and that the danger and conduct charged were reasonably foreseeable hazards of an occupation, a business, or a profession; or of medical treatment or medical or scientific experimentation conducted by professionally approved methods and such other person had been made aware of the risks involved prior to giving consent. The defendant may establish an affirmative defense under this subdivision by a preponderance of the evidence.

(j)         Any person convicted of an offense under subsection (f), (g), or (h) of this section following a previous conviction under this section shall be subject to a fine, or imprisonment, or both, not exceeding twice the amount of the fine, or twice the term of imprisonment provided in the subsection under which the second or subsequent conviction occurs. (1989 (Reg. Sess., 1990), c. 1045, s. 9; 1993, c. 539, ss. 1303‑1305; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑357, s. 3; 1997‑443, s. 11A.67.)



§ 130A-26.2. Penalty for false reporting under Article 9.

§ 130A‑26.2.  Penalty for false reporting under Article 9.

Any person who knowingly makes any false statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained under Article 9 of this Chapter or rules adopted under Article 9 of this Chapter; or who knowingly makes a false statement of a material fact in a rule‑making proceeding or contested case under Article 9 of this Chapter; or who falsifies, tampers with, or knowingly renders inaccurate any recording or monitoring device or method required to be operated or maintained under Article 9 of this Chapter or rules adopted under Article 9 of this Chapter is guilty of a Class 2 misdemeanor. The maximum fine that may be imposed for an offense under this section is ten thousand dollars ($10,000). (1993 (Reg. Sess., 1994), c. 598, s. 3.)



§ 130A-26A. Violations of Article 4.

§ 130A‑26A.  Violations of Article 4.

(a)        A person who commits any of the following acts shall be guilty of a Class 1 misdemeanor:

(1)        Willfully and knowingly makes any false statement in a certificate, record, or report required by Article 4 of this Chapter;

(2)        Removes or permits the removal of a dead body of a human being without authorization provided in Article 4 of this Chapter;

(3)        Refuses or fails to furnish correctly any information in the person's possession or furnishes false information affecting a certificate or record required by Article 4 of this Chapter;

(4)        Fails, neglects, or refuses to perform any act or duty required by Article 4 of this Chapter or by the instructions of the State Registrar prepared under authority of the Article.

(5)        Charges a fee for performing any act or duty required by Article 4 of this Chapter or by the State Registrar pursuant to Article 4 of this Chapter, other than fees specifically authorized by law.

(b)        A person who commits any of the following acts shall be guilty of a Class I felony:

(1)        Willfully and knowingly makes any false statement in an application for a certified copy of a vital record, or who willfully and knowingly supplies false information intending that the information be used in the obtaining of any copy of a vital record;

(2)        Without lawful authority and with the intent to deceive makes, counterfeits, alters, amends, or mutilates a certificate, record, or report required by Article 4 of this Chapter or a certified copy of the certificate, record, or report;

(3)        Willfully and knowingly obtains, possesses, sells, furnishes, uses, or attempts to use for any purpose of deception, a certificate, record, or report required by Article 4 of this Chapter or a certified copy of the certificate, record, or report, which is counterfeited, altered, amended, or mutilated, or which is false in whole or in part or which relates to the birth of another person, whether living or deceased;

(4)        When employed by the Vital Records Section of the Department or designated under Article 4 of this Chapter, willfully and knowingly furnishes or processes a certificate of birth, death, marriage, or divorce, or certified copy of a certificate of birth, death, marriage, or divorce with the knowledge or intention that it be used for the purposes of deception;

(5)        Without lawful authority possesses a certificate, record, or report required by Article 4 of this Chapter or a certified copy of the certificate, record, or report knowing that it was stolen or otherwise unlawfully obtained;

(6)        Willfully alters, except as provided by G.S. 130A‑118, or falsifies a certificate or record required by Article 4 of this Chapter; or willfully alters, falsifies, or changes a photocopy, certified copy, extract copy, or any document containing information obtained from an original or copy of a certificate or record required by Article 4 of this Chapter; or willfully makes, creates, or uses any altered, falsified or changed record, reproduction, copy or document for the purpose of attempting to prove or establish for any purpose whatsoever any matter purported to be shown on it;

(7)        Without lawful authority, manufactures or possesses the seal of:  (i) the Vital Records Section, (ii) a county register of deeds, or (iii) a county health department, or without lawful authority, manufactures or possesses a reproduction or a counterfeit copy of the seal;

(8)        Without lawful authority prepares or issues any certificate which purports to be an official certified copy of a vital record;

(9)        Without lawful authority, manufactures or possesses Vital Records Section, county register of deeds, or county health department vital records forms or safety paper used to certify births, deaths, marriages, and divorces, or reproductions or counterfeit copies of the forms or safety paper; or

(10)      Willfully and knowingly furnishes a certificate of birth or certified copy of a record of birth with the intention that it be used by an unauthorized person or for an unauthorized purpose. (1995, c. 311, s. 2.)



§ 130A-27. Recovery of money.

§ 130A‑27.  Recovery of money.

The Secretary or the Secretary of Environment and Natural Resources may institute an action in the county where the action arose or the county where the defendant resides to recover any money, other property or interest in property or the monetary value of goods or services provided or paid for by the Department or the Secretary of Environment and Natural Resources which are wrongfully paid or transferred to a person under a program administered by the Department or the Secretary of Environment and Natural Resources pursuant to this Chapter. (1983, c. 891, s. 2; 1997‑443, s. 11A.68.)



§ 130A-28. Forfeiture of gain.

§ 130A‑28.  Forfeiture of gain.

In the case of a violation of this Chapter or the rules adopted by the Commission, money or other property or interest in property so acquired shall be forfeited to the State unless ownership by an innocent person may be established. An action may be instituted by the Attorney General or a district attorney pursuant to G.S. 1‑532. (1983, c. 891, s. 2.)



§ 130A-29. Commission for Public Health - Creation, powers and duties.

Article 1A.

Commission for Public Health.

§ 130A‑29.  Commission for Public Health  Creation, powers and duties.

(a)        The Commission for Public Health is created with the authority and duty to adopt rules to protect and promote the public health.

(b)        The Commission is authorized to adopt rules necessary to implement the public health programs administered by the Department as provided in this Chapter.

(c)        The Commission shall adopt rules:

(1)        Repealed by Session Laws 1983 (Regular Session, 1984), c. 1022, s. 5.

(2)        Establishing standards for approving sewage‑treatment devices and holding tanks for marine toilets as provided in G.S. 75A‑6(o).

(3)        Establishing specifications for sanitary privies for schools where water‑carried sewage facilities are unavailable as provided in G.S. 115C‑522.

(4)        Establishing requirements for the sanitation of local confinement facilities as provided in Part 2 of Article 10 of Chapter 153A of the General Statutes.

(5)        Repealed by Session Laws 1989 (Regular Session, 1990), c. 1075, s. 1.

(5a)      Establishing eligibility standards for participation in Department reimbursement programs.

(6)        Requiring proper treatment and disposal of sewage and other waste from chemical and portable toilets.

(7)        Establishing statewide health outcome objectives and delivery standards.

(8)        Establishing permit requirements for the sanitation of premises, utensils, equipment, and procedures to be used by a person engaged in tattooing, as provided in Part 11 of Article 8 of this Chapter.

(9)        Implementing immunization requirements for adult care homes as provided in G.S. 131D‑9 and for nursing homes as provided in G.S. 131E‑113.

(10)      Pertaining to the biological agents registry in accordance with G.S. 130A‑479.

(d)        The Commission is authorized to create:

(1)        Metropolitan water districts as provided in G.S. 162A‑33;

(2)        Sanitary districts as provided in Part 2 of Article 2 of this Chapter; and

(3)        Mosquito control districts as provided in Part 2 of Article 12 of this Chapter.

(e)        Rules adopted by the Commission shall be enforced by the Department. (1973, c. 476, s. 123; 1975, c. 19, s. 57; c. 694, s. 6; 1979, c. 41, s. 1; 1981, c. 614, s. 9; 1983, c. 891, s. 15; 1983 (Reg. Sess., 1984), c. 1022, s. 5; 1989, c. 727, ss. 175, 176; 1989 (Reg. Sess., 1990), c. 1004, s. 50; c. 1075, s. 1; 1991, c. 548, s. 2; 1993, c. 321, s. 274; 1993 (Reg. Sess., 1994), c. 670, s. 3; 2000‑112, s. 6; 2001‑469, s. 2; 2002‑179, s. 2(b); 2007‑182, s. 2.)



§ 130A-30. Commission for Public Health - Members; selection; quorum; compensation.

§ 130A‑30.  Commission for Public Health  Members; selection; quorum; compensation.

(a)        The Commission for Public Health shall consist of 13 members, four of whom shall be elected by the North Carolina Medical Society and nine of whom shall be appointed by the Governor.

(b)        One of the members appointed by the Governor shall be a licensed pharmacist, one a registered engineer experienced in sanitary engineering or a soil scientist, one a licensed veterinarian, one a licensed optometrist, one a licensed dentist, and one a registered nurse. The initial members of the Commission shall be the members of the State Board of Health who shall serve for a period equal to the remainder of their current terms on the State Board of Health, three of whose appointments expire May 1, 1973, and two of whose appointments expire May 1, 1975. At the end of the respective terms of office of initial members of the Commission, their successors shall be appointed for terms of four years and until their successors are appointed and qualify. Any appointment to fill a vacancy on the Commission created by the resignation, dismissal, death, or disability of a member shall be for the balance of the unexpired term.

(c)        The North Carolina Medical Society shall have the right to remove any member elected by it for misfeasance, malfeasance, or nonfeasance, and the Governor shall have the right to remove any member appointed by him for misfeasance, malfeasance, or nonfeasance in accordance with the provisions of G.S. 143B‑13. Vacancies on said Commission among the membership elected by the North Carolina Medical Society shall be filled by the executive committee of the Medical Society until the next meeting of the Medical Society, when the Medical Society shall fill the vacancy for the unexpired term. Vacancies on said Commission among the membership appointed by the Governor shall be filled by the Governor for the unexpired term.

(d)        A majority of the members of the Commission shall constitute a quorum for the transaction of business.

(e)        The members of the Commission shall receive per diem and necessary traveling and subsistence expenses in accordance with the provisions of G.S. 138‑5. (1973, c. 476, s. 124; c. 1367, ss. 1, 2; 1981, c. 553; 1989, c. 727, ss. 175, 177; 1989 (Reg. Sess., 1990), c. 1004, s. 51; 1995, c. 507, s. 26.8(d); 2007‑182, s. 2.)



§ 130A-31. Commission for Public Health - Officers.

§ 130A‑31.  Commission for Public Health  Officers.

The Commission for Public Health shall have a chairman and a vice‑chairman. The chairman shall be designated by the Governor from among the members of the Commission to serve as chairman at his pleasure. The vice‑chairman shall be elected by and from the members of the Commission and shall serve for a term of two years or until the expiration of his regularly appointed term. (1973, c. 476, s. 125; 1989, c. 727, s. 175; 2007‑182, s. 2.)



§ 130A-32. Commission for Public Health - Election meetings.

§ 130A‑32.  Commission for Public Health  Election meetings.

The meeting of the Commission for Public Health for the election of vice‑chairman shall be at the first regular meeting after the joint session of the Commission for Public Health and the North Carolina Medical Society at the annual meeting of the North Carolina Medical Society each odd‑numbered year. (1973, c. 476, s. 126; 1989, c. 727, s. 175; 2007‑182, s. 2.)



§ 130A-33. Commission for Public Health - Regular and special meetings.

§ 130A‑33.  Commission for Public Health  Regular and special meetings.

Each year there shall be four regular meetings of the Commission for Public Health, one of which shall be held conjointly with a general session of the annual meeting of the North Carolina Medical Society. The State Health Director shall submit an annual report on public health at this meeting. The other three meetings shall be at such times and places as the chairman of the Commission shall designate. Special meetings of the Commission may be called by the chairman, or by a majority of the members of the Commission. (1973, c. 476, s. 127; 1989, c. 727, ss. 175, 178; 1993, c. 513, s. 6; 2007‑182, s. 2.)



§§ 130A-33.1 through 130A-33.29. Reserved for future codification purposes.

§§ 130A‑33.1 through 130A‑33.29.  Reserved for future codification purposes.



§ 130A-33.30. Commission of Anatomy - Creation; powers and duties.

Article 1B.

Commissions and Councils.

Part 1. Commission of Anatomy.

§ 130A‑33.30.  Commission of Anatomy  Creation; powers and duties.

There is created the Commission of Anatomy in the Department with the power and duty to adopt rules for the distribution of dead human bodies and parts thereof for the purpose of promoting the study of anatomy in the State of North Carolina. The Commission is authorized to receive dead bodies pursuant to G.S. 130A‑412.13 and to be a donee of a body or parts thereof pursuant to Part 3A, Article 16 of Chapter 130A of the General Statutes known as the Revised Uniform Anatomical Gift Act and to distribute such bodies or parts thereof pursuant to the rules adopted by the Commission. (1975, c. 694, s. 2; 1989, c. 727, ss. 182(a), 183; 1989 (Reg. Sess., 1990), c. 1024, s. 29; 1997‑443, s. 11A.69; 2007‑538, s. 9.)



§ 130A-33.31. Commission of Anatomy  Members; selection; term; chairman; quorum; meetings.

§ 130A‑33.31.  Commission of Anatomy  Members; selection; term; chairman; quorum; meetings.

(a)        The Commission of Anatomy shall consist of five members, one representative from the field of mortuary science, and one each from The University of North Carolina School of Medicine, East Carolina University School of Medicine, Duke University School of Medicine, and Bowman Gray School of Medicine. The dean of each school shall make recommendations and the Secretary shall appoint from such recommendations a member to the Commission. The president of the State Board of Funeral Service shall appoint the representative from the field of mortuary science to the Commission. The members shall serve terms of four years except two of the original members shall serve a term of one year, one shall serve a term of two years, one shall serve a term of three years, and one shall serve a term of four years. The Secretary shall determine the terms of the original members.

(b)        Any appointment to fill a vacancy on the Commission created by the resignation, dismissal, death, or disability of a member shall be for the balance of the unexpired term.

(c)        The Secretary shall remove any member of the Commission from office for misfeasance, malfeasance or nonfeasance.

(d)        The Commission shall elect a chair annually from its own membership.

(e)        A majority of the Commission shall constitute a quorum for the transaction of business.

(f)         The Commission shall meet at any time and place within the State at the call of the chair or upon the written request of three members.

(g)        All clerical and other services required by the Commission shall be supplied by the Secretary. (1975, c. 694, s. 2; 1989, c. 727, ss. 182(a), 184; 1995, c. 123, s. 5; 1997‑443, s. 11A.70; 2003‑420, s. 1.)



§ 130A-33.32. Commission of Anatomy - Reference to former Board of Anatomy in testamentary disposition.

§ 130A‑33.32.  Commission of Anatomy  Reference to former Board of Anatomy in testamentary disposition.

A testamentary disposition of a body or part thereof to the former Board of Anatomy shall be deemed in all respects to be a disposition to the Commission of Anatomy. (1975, c. 694, s. 2; 1989, c. 727, ss. 182(a), 185.)



§§ 130A-33.33 through 130A-33.39. Reserved for future codification purposes.

§§ 130A‑33.33 through 130A‑33.39.  Reserved for future codification purposes.



§ 130A-33.40. Governor's Council on Physical Fitness and Health - Creation; powers; duties.

Part 2.  Governor's Council on Physical Fitness and Health.

§ 130A‑33.40.  Governor's Council on Physical Fitness and Health  Creation; powers; duties.

There is hereby created the Governor's Council on Physical Fitness and Health in the Department. The Council shall have the following functions and duties:

(1)        To promote interest in the area of physical fitness; to consider the need for new State programs in the field of physical fitness; to enlist the active support of individual citizens, professional and civic groups, amateur and professional athletes, voluntary organizations, State and local government agencies, private industry and business, and community recreation programs in efforts to improve the physical fitness and the health of the citizens of North Carolina;

(2)        To examine current programs of physical fitness available to the people of North Carolina, and to make recommendations to the Governor for coordination of programs to prevent duplication of such services; to support programs of physical fitness in the public school systems; to develop cooperative programs with medical, dental, and other groups; to maintain a liaison with government, private and other agencies concerning physical fitness programs; to stimulate research in the area of physical fitness; to sponsor physical fitness workshops, clinics, conferences, and other related activities pertaining to physical fitness throughout the State;

(3)        To serve as an agency for recognizing outstanding developments, contributions, and achievements in physical fitness in North Carolina;

(3a)      To serve as the North Carolina sanctioning body for the State Games and for other competitive athletic events for which sanctioning by the State is required; and

(4)        To make an annual report to the Governor and to the Secretary,  including suggestions and recommendations for the furtherance of the physical fitness of the people of North Carolina. (1979, c. 634; 1989, c. 727, ss. 186, 187; 1991, c. 96, s. 1; 1997‑443, s. 11A.71.)



§ 130A-33.41. The Governor's Council on Physical Fitness and Health - Members; selection; quorum; compensation.

§ 130A‑33.41.  The Governor's Council on Physical Fitness and Health  Members; selection; quorum; compensation.

The Governor's Council on Physical Fitness in the Department shall consist of 10 members, including a chair.

(1)        The composition of the Council shall be as follows: one member of the Senate appointed by the President Pro Tempore of the Senate, and one member of the House of Representatives appointed by the Speaker of the House of Representatives, and eight persons from the health care professions, the fields of business and industry, physical education, recreation, sports and the general public. The eight nonlegislative members of the Council shall be appointed by the Governor to serve at the Governor's pleasure.

(2)        The eight initial nonlegislative members of the Council shall be appointed as follows: two for a term of one year, two for a term of two years, two for a term of three years, two for a term of four years. At the end of the respective terms of office of these initial members, all succeeding appointments of nonlegislative members shall be for terms of four years; nonlegislative members shall serve no more than two consecutive four‑year terms; all unexpired terms due to resignation, death, disability, removal or refusal to serve shall be filled by a qualified person appointed by the Governor for the balance of the unexpired term.

(3)        Legislative members of the Council shall serve two‑year terms beginning and ending on July 1 of odd‑numbered years, and shall serve no more than two consecutive terms.

(4)        Members of the Governor's Council shall receive per diem and necessary travel and subsistence expenses in accordance with G.S. 138‑5 or 138‑6, or travel and subsistence expenses under G.S. 120‑3.1, as appropriate.

(5)        The Council shall meet no more than quarterly.

(6)        A majority of the Governor's Council shall constitute a quorum for the transaction of business. (1979, c. 634; 1989, c. 727, ss. 186, 188; 1991, c. 739, s. 20; 1997‑443, s. 11A.72.)



§ 130A-33.42. Reserved for future codification purposes.

§ 130A‑33.42.  Reserved for future codification purposes.



§ 130A-33.43. Minority Health Advisory Council.

Part 3.  Minority Health Advisory Council.

§ 130A‑33.43.  Minority Health Advisory Council.

There is established the Minority Health Advisory Council in the Department. The Council shall have the following duties and responsibilities:

(1)        To make recommendations to the Governor and the Secretary aimed at improving the health status of North Carolina's minority populations;

(2)        To identify and examine the limitations and problems associated with existing laws, regulations, programs and services related to the health status of North Carolina's minority populations;

(3)        To examine the financing and access to health services for North Carolina's minority populations;

(4)        To identify and review health promotion and disease prevention strategies relating to the leading causes of death and disability among minority populations; and

(5)        To advise the Governor and the Secretary upon any matter which the Governor or Secretary may refer to it. (1991 (Reg. Sess., 1992), c. 900, s. 166; 1997‑443, s. 11A.73.)



§ 130A-33.44. Minority Health Advisory Council - members; selection; quorum; compensation.

§ 130A‑33.44.  Minority Health Advisory Council  members; selection; quorum; compensation.

(a)        The Minority Health Advisory Council in the Department shall consist of 15 members to be appointed as follows:

(1)        Five members shall be appointed by the Governor. Members appointed by the Governor shall be representatives of the following: health care providers, public health, health related public and private agencies and organizations, community‑based organizations, and human services agencies and organizations.

(2)        Five members shall be appointed by the Speaker of the House of Representatives, two of whom shall be members of the House of Representatives, and at least one of whom shall be a public member. The remainder of the Speaker's appointees shall be representative of any of the entities named in subdivision (1) of this subsection.

(3)        Five members shall be appointed by the President Pro Tempore of the Senate, two of whom shall be members of the Senate, and at least one of whom shall be a public member. The remainder of the President Pro Tempore's appointees shall be representative of any of the entities named in subdivision (1) of this subsection.

(4)        Of the members appointed by the Governor, two shall serve initial terms of one year, two shall serve initial terms of two years, and one shall serve an initial term of three years. Thereafter, the Governor's appointees shall serve terms of four years.

(5)        Of the nonlegislative members appointed by the Speaker of the House of Representatives, two shall serve initial terms of two years, and one shall serve an initial term of three years. Thereafter, nonlegislative members appointed by the Speaker of the House of Representatives shall serve terms of four years. Of the nonlegislative members appointed by the President Pro Tempore of the Senate, two shall serve initial terms of two years, and one shall serve an initial term of three years. Thereafter, nonlegislative members appointed by the President Pro Tempore of the Senate shall serve terms of four years. Legislative members of the Council shall serve two‑year terms.

(b)        The Chairperson of the Council shall be elected by the Council from among its membership.

(c)        The majority of the Council shall constitute a quorum for the transaction of business.

(d)        Members of the Council shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5 or G.S. 138‑6, or travel and subsistence expenses in accordance with the provisions of G.S. 120‑3.1, as applicable.

(e)        All clerical support and other services required by the Council shall be provided by the Department. (1991 (Reg. Sess., 1992), c. 900, s. 166; 1997‑443, s. 11A.74.)



§§ 130A-33.45 through 130A-33.49. Reserved for future codification purposes.

§§ 130A‑33.45 through 130A‑33.49.  Reserved for future codification purposes.



§ 130A-33.50. Advisory Committee on Cancer Coordination and Control established; membership, compensation.

Part 4. Advisory Committee on Cancer Coordination and Control.

§ 130A‑33.50.  Advisory Committee on Cancer Coordination and Control established; membership, compensation.

(a)        The Advisory Committee on Cancer Coordination and Control is established in the Department.

(b)        The Committee shall have up to 34 members, including the Secretary of the Department or the Secretary's designee. The members of the Committee shall elect a chair and vice‑chair from among the Committee membership. The Committee shall meet at the call of the chair. Six of the members shall be legislators, three of whom shall be appointed by the Speaker of the House of Representatives, and three of whom shall be appointed by the President Pro Tempore of the Senate. Four of the members shall be cancer survivors, two of whom shall be appointed by the Speaker of the House of Representatives, and two of whom shall be appointed by the President Pro Tempore of the Senate. The remainder of the members shall be appointed by the Governor as follows:

(1)        One member from the Department of Environment and Natural Resources;

(2)        Three members, one from each of the following: the Department, the Department of Public Instruction, and the North Carolina Community College System;

(3)        Four members representing the cancer control programs at North Carolina medical schools, one from each of the following: the University of North Carolina at Chapel Hill School of Medicine, the Bowman Gray School of Medicine, the Duke University School of Medicine, and the East Carolina University School of Medicine;

(4)        One member who is an oncology nurse representing the North Carolina Nurses Association;

(5)        One member representing the Cancer Committee of the North Carolina Medical Society;

(6)        One member representing the Old North State Medical Society;

(7)        One member representing the American Cancer Society, North Carolina Division, Inc.;

(8)        One member representing the North Carolina Hospital Association;

(9)        One member representing the North Carolina Association of Local Health Directors;

(10)      One member who is a primary care physician licensed to practice medicine in North Carolina;

(11)      One member representing the American College of Surgeons;

(12)      One member representing the North Carolina Oncology Society;

(13)      One member representing the Association of North Carolina Cancer Registrars;

(14)      One member representing the Medical Directors of the North Carolina Association of Health Plans; and

(15)      Up to four additional members at large.

Except for the Secretary, the members shall be appointed for staggered four‑year terms and until their successors are appointed and qualify. The Governor may remove any member of the Committee from office in accordance with the provisions of G.S. 143B‑13. Members may succeed themselves for one term and may be appointed again after being off the Committee for one term.

(c)        The Speaker of the House of Representatives, the President Pro Tempore of the Senate, and the Governor shall make their appointments to the Committee not later than 30 days after the adjournment of the 1993 Regular Session of the General Assembly. A vacancy on the Committee shall be filled by the original appointing authority, using the criteria set out in this section for the original appointment.

(d)        To the extent that funds are made available, members of the Committee shall receive per diem and necessary travel and subsistence expenses in accordance with G.S. 138‑5.

(e)        A majority of the Committee shall constitute a quorum for the transaction of its business.

(f)         The Committee may use funds allocated to it to employ an administrative staff person to assist the Committee in carrying out its duties. The Secretary shall provide clerical and other support staff services needed by the Committee. (1993, c. 321, s. 288; 1997‑443, s. 11A.75; 1998‑212, s. 12.48(a).)



§ 130A-33.51. Advisory Committee on Cancer Coordination and Control; responsibilities.

§ 130A‑33.51.  Advisory Committee on Cancer Coordination and Control; responsibilities.

(a)        The Advisory Committee on Cancer Coordination and Control has the following responsibilities:

(1)        To recommend to the Secretary a plan for the statewide implementation of an interagency comprehensive coordinated cancer control program;

(2)        To identify and examine the limitations and problems associated with existing laws, regulations, programs, and services related to cancer control;

(3)        To examine the financing and access to cancer control services for North Carolina's citizens, and advise the Secretary on a coordinated and efficient use of resources;

(4)        To identify and review health promotion and disease prevention strategies relating to the leading causes of cancer mortality and morbidity;

(5)        To recommend standards for:

a.         Oversight and development of cancer control services;

b.         Development and maintenance of interagency training and technical assistance in the provision of cancer control services;

c.         Program monitoring and data collection;

d.         Statewide evaluation of locally based cancer control programs;

e.         Coordination of funding sources for cancer control programs; and

f.          Procedures for awarding grants to local agencies providing cancer control services.

(b)        The Committee shall submit a written report not later than May 1, 1994, and not later than October 1 of each subsequent year, to the Governor and to the Joint Legislative Commission on Governmental Operations.  The report shall address the progress in implementation of a cancer control program.  The report shall include an accounting of funds expended and anticipated funding needs for full implementation of recommended programs. (1993, c. 321, s. 288.)



§ 130A-34. Provision of local public health services.

Article 2.

Local Administration.

Part 1. Local Health Departments.

§ 130A‑34.  Provision of local public health services.

(a)        A county shall provide public health services.

(b)        A county shall operate a county health department, establish a consolidated human services agency pursuant to G.S. 153A‑77, participate in a district health department, or contract with the State for the provision of public health services. (1901, c. 245, s. 3; Rev., s. 4444; 1911, c. 62, s. 9; C.S., s. 7604; 1931, c. 149; 1941, c. 185; 1945, c. 99; c. 1030, s. 2; 1947, c. 474, s. 3; 1951, c. 92; 1957, c. 1357, s. 1; 1963, c. 359; 1967, c. 1224, s. 1; 1969, c. 719, s. 1; 1971, c. 175, s. 1; 1973, c. 137, s. 1; c. 1151; 1975, c. 272; 1979, c. 621; 1983, c. 891, s. 2; 1995 (Reg. Sess., 1996), c. 690, s. 13.)



§ 130A-34.1. Accreditation of local health departments; board established.

§ 130A‑34.1.  Accreditation of local health departments; board established.

(a)        The Local Health Department Accreditation Board is established within the North Carolina Institute for Public Health. The Board shall be composed of 17 members appointed by the Secretary of the Department of Health and Human Services as follows:

(1)        Four shall be county commissioners recommended by the North Carolina Association of County Commissioners, and four shall be members of a local board of health as recommended by the Association of North Carolina Boards of Health.

(2)        Three local health directors.

(3)        Two staff members from the Division of Public Health, Department of Health and Human Services.

(4)        One staff member from the Division of Environmental Health, recommended by the Secretary of Environment and Natural Resources.

(5)        Three at large.

(b)        Members shall serve four‑year terms except that initial terms shall be staggered such that three members are appointed for one year, four members are appointed for two years, four members are appointed for three years, and six members are appointed for four years. An appointment to fill a vacancy on the Board created by the resignation, dismissal, ineligibility, death, or disability of any member shall be made for the balance of the unexpired term. The Secretary may remove any member for misfeasance, malfeasance, or nonfeasance. The chair shall be designated by the Secretary and shall designate the times and places at which the Board shall meet. The Board shall meet as often as necessary to carry out its duty to develop and review periodically accreditation standards, to engage in activities necessary to assign accreditation status to local health departments, and to engage in other activities necessary to implement this section.

(c)        Members of the Board who are not officers or employees of the State shall receive reimbursement for travel and subsistence expenses at the rates specified in G.S. 138‑5. Members of the Board who are officers or employees of the State shall receive reimbursement for travel and subsistence at the rate set out in G.S. 138‑6.

(d)        The Board shall assign an accreditation status to each local health department that applies for initial accreditation, reaccreditation, or relief from conditional accreditation. The Board shall assign the appropriate accreditation status, as follows:

(1)        Accredited, which means that the local health department has satisfied the accreditation standards adopted by the Board and applicable rules adopted by the Commission.

(2)        Conditionally accredited, which means that the local health department has failed to meet one or more accreditation standards and has therefore been granted short‑term accreditation subject to conditions specified by the Board.

(3)        Unaccredited, which means that the local health department has continued to fail to meet one or more accreditation standards after a period of conditional accreditation.

(e)        The Commission shall, after reviewing standards developed by and consulting with the Board, adopt rules establishing accreditation standards for local health departments. The accreditation standards shall include at least all of the following:

(1)        An accreditation process that consists of the following components:

a.         A self‑assessment conducted by the local health department seeking accreditation.

b.         A site visit by a team of experts to clarify, verify, and amplify the information in the self‑assessment.

c.         Final action by the Board on the local health department's accreditation status.

(2)        The local health department's capacity to provide the essential public health services, as follows:

a.         Monitoring health status to identify community health problems.

b.         Diagnosing and investigating health hazards in the community.

c.         Informing, educating, and empowering people about health issues.

d.         Mobilizing community partnerships to identify and solve health problems.

e.         Developing policies and plans that support individual and community health efforts.

f.          Enforcing laws and regulations that protect health and ensure safety.

g.         Linking people to needed personal health care services and assuring the provision of health care when otherwise unavailable.

h.         Assuring a competent public health workforce and personal health care workforce.

i.          Evaluating effectiveness, accessibility, and quality of personal and population‑based health services.

j.          Conducting research.

(3)        The local health department's facilities and administration.

(4)        The local health department's staff competencies and training procedures or programs.

(5)        The local health department's governance and fiscal management; and

(6)        Informal procedures for reviewing Board decisions.

(f)         All local health departments shall obtain and maintain accreditation in accordance with this section. The Board shall implement accreditation over a period of eight years, beginning January 1, 2006. The Board shall establish a schedule specifying when each local health department shall apply for initial accreditation and ensuring that all local health departments have applied for initial accreditation by December 1, 2014.

(g)        The Board shall assign the following accreditation status, as applicable:

(1)        "Accredited" to a local health department that satisfies the accreditation standards. The initial period of accreditation shall expire four calendar years after initial accreditation is granted.

(2)        "Conditionally accredited" to a local health department that, in its initial accreditation application, fails to satisfy the accreditation standards. The period of conditional accreditation shall expire two calendar years after conditional accreditation is granted. The Board shall provide to the local health department a written statement of the conditions that must be satisfied in order for the local health department to be accredited. At any time during the two‑year period, the local health department may request that its status be reviewed and changed from "conditionally accredited" to "accredited." If the Board finds that the conditions have been met, the Board shall change the local health department's status to "accredited" with the accreditation period to expire four calendar years after the conditional accreditation was initially granted. If the Board finds that the conditions have not been satisfied, the local health department shall continue under its grant of conditional accreditation. During the conditional accreditation period, the local health department may apply again for accreditation in accordance with rules adopted by the Commission.

(h)        Each accredited local health department shall apply for reaccreditation in accordance with rules adopted by the Commission.

(i)         When the Board assigns the status "unaccredited" to a local health department, the Board shall send written notification of that status to the local health department and to the Secretary.

(j)         The Commission shall adopt rules to implement this section. (2005‑369, s. 1(b).)



§ 130A-35. County board of health; appointment; terms.

§ 130A‑35.  County board of health; appointment; terms.

(a)        A county board of health shall be the policy‑making, rule‑making and adjudicatory body for a county health department.

(b)        The members of a county board of health shall be appointed by the county board of commissioners. The board shall be composed of 11 members. The composition of the board shall reasonably reflect the population makeup of the county and shall include: one physician licensed to practice medicine in this State, one licensed dentist, one licensed optometrist, one licensed veterinarian, one registered nurse, one licensed pharmacist, one county commissioner, one professional engineer, and three representatives of the general public. Except as otherwise provided in this section, all members shall be residents of the county. If there is not a licensed physician, a licensed dentist, a licensed veterinarian, a registered nurse, a licensed pharmacist, or a professional engineer available for appointment, an additional representative of the general public shall be appointed. If however, one of the designated professions has only one person residing in the county, the county commissioners shall have the option of appointing that person or a member of the general public. In the event a licensed optometrist who is a resident of the county is not available for appointment, then the county commissioners shall have the option of appointing either a licensed optometrist who is a resident of another county or a member of the general public.

(c)        Except as provided in this subsection, members of a county board of health shall serve three‑year terms. No member may serve more than three consecutive three‑year terms unless the member is the only person residing in the county who represents one of the professions designated in subsection (b) of this section. The county commissioner member shall serve only as long as the member is a county commissioner. When a representative of the general public is appointed due to the unavailability of a licensed physician, a licensed dentist, a resident licensed optometrist or a nonresident licensed optometrist as authorized by subsection (b) of this section, a licensed veterinarian, a registered nurse, a licensed pharmacist, or a professional engineer, that member shall serve only until a licensed physician, a licensed dentist, a licensed resident or nonresident optometrist, a licensed veterinarian, a registered nurse, a licensed pharmacist, or a professional engineer becomes available for appointment. In order to establish a uniform staggered term structure for the board, a member may be appointed for less than a three‑year term.

(d)        Vacancies shall be filled for any unexpired portion of a term.

(e)        A chairperson shall be elected annually by a county board of health. The local health director shall serve as secretary to the board.

(f)         A majority of the members shall constitute a quorum.

(g)        A member may be removed from office by the county board of commissioners for:

(1)        Commission of a felony or other crime involving moral turpitude;

(2)        Violation of a State law governing conflict of interest;

(3)        Violation of a written policy adopted by the county board of commissioners;

(4)        Habitual failure to attend meetings;

(5)        Conduct that tends to bring the office into disrepute; or

(6)        Failure to maintain qualifications for appointment required under subsection (b) of this section.

A board member may be removed only after the member has been given written notice of the basis for removal and has had the opportunity to respond.

(h)        A member may receive a per diem in an amount established by the county board of commissioners. Reimbursement for subsistence and travel shall be in accordance with a policy set by the county board of commissioners.

(i)         The board shall meet at least quarterly. The chairperson or three of the members may call a special meeting.  (1901, c. 245, s. 3; Rev., s. 4444; 1911, c. 62, s. 9; C.S., s. 7604; 1931, c. 149; 1941, c. 185; 1945, c. 99; c. 1030, s. 2; 1947, c. 474, s. 3; 1951, c. 92; 1957, c. 1357, s. 1; 1963, c. 359; 1967, c. 1224, s. 1; 1969, c. 719, s. 1; 1971, c. 175, s. 1; c. 940, s. 1; 1973, c. 137, s. 1; c. 1151; 1975, c. 272; 1979, c. 621; 1981, c. 104; 1983, c. 891, s. 2; 1985, c. 418, s. 1; 1987, c. 84, s. 1; 1989, c. 764, s. 2; 1995, c. 264, s. 1; 2009‑447, s. 1.)



§ 130A-36. Creation of district health department.

§ 130A‑36.  Creation of district health department.

(a)        A district health department including more than one county may be formed in lieu of county health departments upon agreement of the county boards of commissioners and local boards of health having jurisdiction over each of the counties involved. A county may join a district health department upon agreement of the boards of commissioners and local boards of health having jurisdiction over each of the counties involved. A district health department shall be a public authority as defined in G.S. 159‑7(b)(10).

(b)        Upon creation of or addition to a district health department, the existing rules of the former board or boards of health shall continue in effect until amended or repealed by the district board of health. (1957, c. 1357, s. 1; 1969, c. 719, s. 2; 1971, c. 175, s. 2; 1973, c. 143, ss. 1‑4; c. 476, s. 128; 1975, c. 396, s. 1; 1981, c. 238; c. 408; 1983, c. 891, s. 2.)



§ 130A-37. District board of health.

§ 130A‑37.  District board of health.

(a)        A district board of health shall be the policy‑making, rule‑making and adjudicatory body for a district health department and shall be composed of 15 members; provided, a district board of health may be increased up to a maximum number of 18 members by agreement of the boards of county commissioners in all counties that comprise the district. The agreement shall be evidenced by concurrent resolutions adopted by the affected boards of county commissioners.

(b)        The county board of commissioners of each county in the district shall appoint one county commissioner to the district board of health. The county commissioner members of the district board of health shall appoint the other members of the board, including at least one physician licensed to practice medicine in this State, one licensed dentist, one licensed optometrist, one licensed veterinarian, one registered nurse, one licensed pharmacist, and one professional engineer. The composition of the board shall reasonably reflect the population makeup of the entire district and provide equitable district‑wide representation. All members shall be residents of the district. If there is not a licensed physician, a licensed dentist, a licensed optometrist, a licensed veterinarian, a registered nurse, a licensed pharmacist, or a professional engineer available for appointment, an additional representative of the general public shall be appointed. If however, one of the designated professions has only one person residing in the district, the county commissioner members shall have the option of appointing that person or a member of the general public.

(c)        Except as provided in this subsection, members of a district board of health shall serve terms of three years. Two of the original members shall serve terms of one year and two of the original members shall serve terms of two years. No member shall serve more than three consecutive three‑year terms unless the member is the only person residing in the district who represents one of the professions designated in subsection (b) of this section. County commissioner members shall serve only as long as the member is a county commissioner. When a representative of the general public is appointed due to the unavailability of a licensed physician, a licensed dentist, a licensed optometrist, a licensed veterinarian, a registered nurse, a licensed pharmacist, or a professional engineer that member shall serve only until a licensed physician, a licensed dentist, a licensed optometrist, a licensed veterinarian, a registered nurse, a licensed pharmacist, or a professional engineer becomes available for appointment. The county commissioner members may appoint a member for less than a three‑year term to achieve a staggered term structure.

(d)        Whenever a county shall join or withdraw from an existing district health department, the district board of health shall be dissolved and a new board shall be appointed as provided in subsection (c).

(e)        Vacancies shall be filled for any unexpired portion of a term.

(f)         A chairperson shall be elected annually by a district board of health. The local health director shall serve as secretary to the board.

(g)        A majority of the members shall constitute a quorum.

(h)        A member may be removed from office by the district board of health for:

(1)        Commission of a felony or other crime involving moral turpitude;

(2)        Violation of a State law governing conflict of interest;

(3)        Violation of a written policy adopted by the county board of commissioners of each county in the district;

(4)        Habitual failure to attend meetings;

(5)        Conduct that tends to bring the office into disrepute; or

(6)        Failure to maintain qualifications for appointment required under subsection (b) of this section.

A board member may be removed only after the member has been given written notice of the basis for removal and has had the opportunity to respond.

(i)         A member may receive a per diem in an amount established by the county commissioner members of the district board of health. Reimbursement for subsistence and travel shall be in accordance with a policy set by the county commissioner members of the district board of health.

(j)         The board shall meet at least quarterly. The chairperson or three of the members may call a special meeting.

(k)        A district board of health is authorized to provide liability insurance for the members of the board and the employees of the district health department. A district board of health is also authorized to contract for the services of an attorney to represent the board, the district health department and its employees, as appropriate. The purchase of liability insurance pursuant to this subsection waives both the district board of health's and the district health department's governmental immunity, to the extent of insurance coverage, for any act or omission occurring in the exercise of a governmental function. By entering into a liability insurance contract with the district board of health, an insurer waives any defense based upon the governmental immunity of the district board of health or the district health department. (1957, c. 1357, s. 1; 1969, c. 719, s. 2; 1971, c. 175, s. 2; c. 940, s. 1; 1973, c. 143, ss. 1‑4; c. 476, s. 128; 1975, c. 396, s. 1; 1981, cc. 104, 238, 408; 1983, c. 891, s. 2; 1983 (Reg. Sess., 1984), c. 1077; 1985, c. 418, s. 2; 1987, c. 84, s. 2; 1989, c. 764, s. 3; 1995, c. 264, s. 2.)



§ 130A-38. Dissolution of a district health department.

§ 130A‑38.  Dissolution of a district health department.

(a)        Whenever the board of commissioners of each county constituting a district health department determines that the district health department is not operating in the best health interests of the respective counties, they may direct that the district health department be dissolved. In addition, whenever a board of commissioners of a county which is a member of a district health department determines that the district health department is not operating in the best health interests of that county, it may withdraw from the district health department. Dissolution of a district health department or withdrawal from the district health department by a county shall be effective only at the end of the fiscal year in which the action of dissolution or withdrawal transpired.

(b)        Notwithstanding the provisions of subsection (a), no district health department shall be dissolved without prior written notification to the Department.

(c)        Any budgetary surplus available to a district health department at the time of its dissolution shall be distributed to those counties comprising the district on the same pro rata basis that the counties appropriated and contributed funds to the district health department budget during the current fiscal year. Distribution to the counties shall be determined on the basis of an audit of the financial record of the district health department. The district board of health shall select a certified public accountant or an accountant who is subsequently certified by the Local Government Commission to conduct the audit. The audit shall be performed in accordance with G.S. 159‑34. The same method of distribution of funds described above shall apply when one or more counties of a district health department withdraw from a district.

(d)        Upon dissolution or withdrawal, all rules adopted by a district board of health shall continue in effect until amended or repealed by the new board or boards of health. (1971, c. 858; 1975, c. 396, s. 2; c. 403; 1983, c. 891, s. 2.)



§ 130A-39. Powers and duties of a local board of health.

§ 130A‑39.  Powers and duties of a local board of health.

(a)        A local board of health shall have the responsibility to protect and promote the public health. The board shall have the authority to adopt rules necessary for that purpose.

(b)        A local board of health may adopt a more stringent rule in an area regulated by the Commission for Public Health or the Environmental Management Commission where, in the opinion of the local board of health, a more stringent rule is required to protect the public health; otherwise, the rules of the Commission for Public Health or the rules of the Environmental Management Commission shall prevail over local board of health rules. However, a local board of health may not adopt a rule concerning the grading, operating, and permitting of food and lodging facilities as listed in Part 6 of Article 8 of this Chapter and as defined in G.S. 130A‑247(1), and a local board of health may adopt rules concerning wastewater collection, treatment and disposal systems which are not designed to discharge effluent to the land surface or surface waters only in accordance with G.S. 130A‑335(c).

(c)        The rules of a local board of health shall apply to all municipalities within the local board's jurisdiction.

(d)        Not less than 10 days before the adoption, amendment or repeal of any local board of health rule, the proposed rule shall be made available at the office of each county clerk within the board's jurisdiction, and a notice shall be published in a newspaper having general circulation within the area of the board's jurisdiction. The notice shall contain a statement of the substance of the proposed rule or a description of the subjects and issues involved, the proposed effective date of the rule and a statement that copies of the proposed rule are available at the local health department. A local board of health rule shall become effective upon adoption unless a later effective date is specified in the rule.

(e)        Copies of all rules shall be filed with the secretary of the local board of health.

(f)         A local board of health may, in its rules, adopt by reference any code, standard, rule or regulation which has been adopted by any agency of this State, another state, any agency of the United States or by a generally recognized association. Copies of any material adopted by reference shall be filed with the rules.

(g)        A local board of health may impose a fee for services to be rendered by a local health department, except where the imposition of a fee is prohibited by statute or where an employee of the local health department is performing the services as an agent of the State. Notwithstanding any other provisions of law, a local board of health may impose cost‑related fees for services performed pursuant to Article 11 of this Chapter, "Wastewater Systems," for services performed pursuant to Part 10, Article 8 of this Chapter, "Public Swimming Pools", for services performed pursuant to Part 11, Article 8 of this Chapter, "Tattooing", and for services performed pursuant to G.S. 87‑97. Fees shall be based upon a plan recommended by the local health director and approved by the local board of health and the appropriate county board or boards of commissioners. The fees collected under the authority of this subsection are to be deposited to the account of the local health department so that they may be expended for public health purposes in accordance with the provisions of the Local Government Budget and Fiscal Control Act. (1901, c. 245, s. 3; Rev., s. 4444; 1911, c. 62, s. 9; C.S., s. 7065; 1957, c. 1357, s. 1; 1959, c. 1024, s. 1; 1963, c. 1087; 1973, c. 476, s. 128; c. 508; 1977, c. 857, s. 2; 1981, c. 130, s. 2; c. 281; c. 949, s. 4; 1983, c. 891, s. 2; 1985, c. 175, s. 1; 1989, c. 577, s. 2; 1991 (Reg. Sess., 1992), c. 944, s. 10; 1993 (Reg. Sess., 1994), c. 670, s. 2; 1995, c. 507, s. 26.8(c); 2006‑202, s. 6; 2007‑182, s. 2.)



§ 130A-40. Appointment of local health director.

§ 130A‑40.  Appointment of local health director.

(a)        A local board of health, after consulting with the appropriate county board or boards of commissioners, shall appoint a local health director.  All persons who are appointed to the position of local health director on or after January 1, 1992, must possess minimum education and experience requirements for that position, as follows:

(1)        A medical doctorate; or

(2)        A masters degree in Public Health Administration, and at least one year of employment experience in health programs or health services; or

(3)        A masters degree in a public health discipline other than public health administration, and at least three years of employment experience in health programs or health services; or

(4)        A masters degree in public administration, and at least two years of experience in health programs or health services; or

(5)        A masters degree in a field related to public health, and at least three years of experience in health programs or health services; or

(6)        A bachelors degree in public health administration or public administration and at least three years of experience in health programs or health services.

(b)        Before appointing a person to the position of local health director under subsection (a)(5) of this section, the local board of health shall forward the application and other pertinent materials of such candidate to the State Health Director.  If the State Health Director determines that the candidate's masters degree is in a field not related to public health, the State Health Director shall so notify the local board of health in writing within 15 days of the State Health Director's receipt of the application and materials, and such candidate shall be deemed not to meet the education requirements of subsection (a)(5) of this section.  If the State Health Director fails to act upon the application within 15 days of receipt of the application and materials from the local board of health, the application shall be deemed approved with respect to the education requirements of subsection (a)(5) of this section, and the local board of health may proceed with appointment process.

(c)        The State Health Director shall review requests of educational institutions to determine whether a particular masters degree offered by the requesting institution is related to public health for the purposes of subsection (a)(5) of this section.  The State Health Director shall act upon such requests within 90 days of receipt of the request and pertinent materials from the institution, and shall notify the institution of its determination in writing within the 90‑day review period.  If the State Health Director determines that an institution's particular masters degree is not related to public health, the State Health Director shall include the reasons therefor in his written determination to the institution.

(d)        When a local board of health fails to appoint a local health director within 60 days of the creation of a vacancy, the State Health Director may appoint a local health director to serve until the local board of health appoints a local health director in accordance with this section. (1957, c. 1357, s. 1; 1973, c. 152; c. 476, s. 128; 1983, c. 891, s. 2; 1983 (Reg. Sess., 1984), c. 1034, s. 75; 1991, c. 612.)



§ 130A-40.1. Pilot program for nurse as health director.

§ 130A‑40.1.  Pilot program for nurse as health director.

(a)        Notwithstanding G.S. 130A‑40, a local board of health, after consulting with the appropriate county board of commissioners, and with the approval of the Secretary of Health and Human Services, may appoint a local health director who meets the following education and experience requirements for that position:

(1)        Graduation from a four‑year college or university with a Bachelor of Science in Nursing degree that includes a public health nursing rotation; or

(2)        A candidate with an RN but not a bachelors degree if the candidate has at least 10 years' experience, at least seven years of which must be in an administrative or supervisory role, and of this seven years, at least five years must be at the agency at which the candidate is an applicant for employment as local health director.

(b)        The Secretary of Health and Human Services may approve only one request under subsection (a) of this section, this section being designed as a pilot program concerning alternative qualifications for a local health director. The Secretary of Health and Human Services shall report any approval under this section to the Public Health Study Commission.

(c)        All bachelors level candidates appointed under this section shall have a total of 10 years' public health experience, at least five years of which must be in a supervisory capacity at the agency at which the candidate is an applicant for employment as a local health director. Bachelor of Science in Nursing candidates with a public health rotation may use this BSN degree as credit for one year's public health experience.

(d)        In addition to possessing the qualifications required in this section, all Bachelor of Science, Bachelor of Arts, or Registered Nurse candidates must complete at least six contact hours of continuing education annually on the subject of local and State government finance, organization, or budgeting. The training must be in a formal setting offered through the State or local government or through an accredited educational institution. This training is in addition to any other required training for local health director or other continuing education required to maintain other professional credentials. If during the course of employment as local health director the employee meets the requirements of this subsection, the additional training requirements of this section are waived. (2003‑284, s. 10.33C.)



§ 130A-41. Powers and duties of local health director.

§ 130A‑41.  Powers and duties of local health director.

(a)        A local health director shall be the administrative head of the local health department, shall perform public health duties prescribed by and under the supervision of the local board of health and the Department and shall be employed full time in the field of public health.

(b)        A local health director shall have the following powers and duties:

(1)        To administer programs as directed by the local board of health;

(2)        To enforce the rules of the local board of health;

(3)        To investigate the causes of infectious, communicable and other diseases;

(4)        To exercise quarantine authority and isolation authority pursuant to G.S. 130A‑145;

(5)        To disseminate public health information and to promote the benefits of good health;

(6)        To advise local officials concerning public health matters;

(7)        To enforce the immunization requirements of Part 2 of Article 6 of this Chapter;

(8)        To examine and investigate cases of venereal disease pursuant to Parts 3 and 4 of Article 6 of this Chapter;

(9)        To examine and investigate cases of tuberculosis pursuant to Part 5 of Article 6 of this Chapter;

(10)      To examine, investigate and control rabies pursuant to Part 6 of Article 6 of this Chapter;

(11)      To abate public health nuisances and imminent hazards pursuant to G.S. 130A‑19 and G.S. 130A‑20;

(12)      To employ and dismiss employees of the local health department in accordance with Chapter 126 of the General Statutes;

(13)      To enter contracts, in accordance with The Local Government Finance Act, G.S. Chapter 159, on behalf of the local health department. Nothing in this paragraph shall be construed to abrogate the authority of the board of county commissioners.

(c)        Authority conferred upon a local health director may be exercised only within the county or counties comprising the local health department. (1957, c. 1357, s. 1; 1973, c. 476, s. 128; 1983, c. 891, s. 2; 1985, c. 175, s. 2; 1999‑110, s. 1.)



§ 130A-42. Personnel records of district health departments.

§ 130A‑42.  Personnel records of district health departments.

Employee personnel records of a district health department shall have the same protections from disclosure as county employee personnel records under G.S. 153A‑98. For the purposes of this section, the local health director shall perform the duties assigned to the county manager pursuant to G.S. 153A‑98 and the district board of health shall perform the duties assigned to the county board of commissioners pursuant to G.S. 153A‑98. (1983, c. 891, s. 2.)



§ 130A-43. Consolidated human services agency; board; director.

Part 1A.  Consolidated Human Services Agency.

§ 130A‑43.  Consolidated human services agency; board; director.

(a)        Except as otherwise provided by this section and subject to any limitations that may be imposed by the board of county commissioners under G.S. 153A‑77, a consolidated human services agency created pursuant to G.S. 153A‑77 shall have the responsibility to carry out the duties of a local health department and the authority to administer the local public health programs established in this Chapter in the same manner as a local health department.

(b)        In addition to the powers conferred by G.S. 153A‑77(d), a consolidated human services board shall have all the powers and duties of a local board of health as provided by G.S. 130A‑39, except that the consolidated human services board may not:

(1)        Appoint the human services director.

(2)        Transmit or present the budget for local health programs.

(c)        In addition to the powers conferred by G.S. 153A‑77(e), a human services director shall have all the powers and duties of a local health director provided by G.S. 130A‑41, except that the human services director may:

(1)        Serve as the executive officer of the consolidated human services agency only to the extent and in the manner authorized by the county manager.

(2)        Appoint staff of the consolidated human services agency only upon the approval of the county manager. (1995 (Reg. Sess., 1996), c. 690, s. 14.)



§ 130A-44. Reserved for future codification purposes.

§ 130A‑44.  Reserved for future codification purposes.



§ 130A-45. Title and purpose.

Part 1B.  Public Health Authorities Authorized.

§ 130A‑45.  Title and purpose.

(a)        This Part shall be known and may be cited as the "Public Health Authorities Act".

(b)        The purpose of this Part is to provide an alternative method for counties to provide public health services. This Part shall not be regarded as repealing any powers now existing under any other law, either general, special, or local.

(c)        It is the policy of the General Assembly that Public Health Authorities should have adequate authority to exercise the powers, rights, duties, functions, privileges, and immunities conferred upon them by law. (1997‑502, s. 1.)



§ 130A-45.01. Definitions.

§ 130A‑45.01.  Definitions.

As used in this Part, unless otherwise specified:

(1)        "Authority service area" means the area within the boundaries of the authority as provided for in G.S. 130A‑45.4.

(2)        "Board" means a public health authority board created under this Part.

(3)        "County" means the county which is, or is about to be, included in the territorial boundaries of a public health authority when created hereunder.

(4)        "County board of commissioners" means the legislative body charged with governing the county.

(5)        "Department" means the Department of Health and Human Services.

(6)        "Federal government" means the United States of America, or any agency, instrumentality, corporate or otherwise, of the United States of America.

(7)        "Government" means the State and federal governments and any subdivision, agency, or instrumentality, corporate or otherwise, of either of them.

(8)        "Public health authority" means a public body and a body corporate and politic organized under the provisions of this Part.

(9)        "Public health facility" means any one or more buildings, structures, additions, extensions, improvements, or other facilities, whether or not located on the same site or sites, machinery, equipment, furnishings or other real or personal property suitable for providing public health services; and includes, without limitation, local public health departments or centers; public health clinics and outpatient facilities; nursing homes, including skilled nursing facilities and intermediate care facilities, adult care homes for the aged and disabled; public health laboratories; administration buildings, central service and other administrative facilities; communication, computer and other electronic facilities; pharmaceutical facilities; storage space; vehicular parking lots and other such public health facilities, customarily under the jurisdiction of or provided by public health departments, or any combination of the foregoing, with all necessary, convenient or related interests in land, machinery, apparatus, appliances, equipment, furnishings, appurtenances, site preparation, landscaping, and physical amenities.

(10)      "Real property" means lands, lands under water, structures, and any and all easements, franchises and incorporeal hereditaments and every estate and right therein, legal and equitable, including terms for years and liens by way of judgment, mortgage or otherwise.

(11)      "State" means the State of North Carolina. (1997‑502, s. 1.)



§ 130A-45.02. Creation of a public health authority.

§ 130A‑45.02.  Creation of a public health authority.

(a)        A public health authority may be created upon joint resolution of the county board of commissioners and the local board of health that it is in the interest of the public health and welfare to create a public health authority to provide public health services as required under G.S. 130A‑34.

(b)        A public health authority including more than one county may be formed upon joint resolution of the county boards of commissioners and local boards of health having jurisdiction over each of the counties involved.

(c)        After the adoption of a resolution creating a public health authority, a public health authority board shall be appointed in accordance with G.S. 130A‑45.1.

(d)        A county may join a public health authority upon joint resolution of the boards of commissioners and local boards of health having jurisdiction over each of the counties involved.

(e)        A public health authority board shall govern the public health authority. All powers, duties, functions, rights, privileges, or immunities conferred on the public health authority may be exercised by the authority board.

(f)         The public health authority board shall absorb the functions, assets, and liabilities of the county or district boards of health, and that board is dissolved.

(g)        For the purpose of Chapter 159 of the General Statutes, a public health authority is a public authority as defined in G.S. 159‑7(b)(10).

(h)        Before adopting a resolution creating a public health authority, the county board of commissioners shall hold a public hearing with notice published at least 10 days before the hearing.

(i)         For the purposes of Article 9 of Chapter 131E of the General Statutes, a public health authority is a person as defined in G.S. 131E‑176(19). (1997‑502, s. 1; 2001‑92, s. 3.)



§ 130A-45.1. Membership of the public health authority board.

§ 130A‑45.1.  Membership of the public health authority board.

(a)        A public health authority board shall be the policy‑making, rule‑making, and adjudicatory body for a public health authority and shall be composed of no fewer than seven members and no more than nine members; except that in an authority comprising two or more counties, the board shall be composed of no more than 11 members. Boards which intend to pursue federally qualified health center (or look‑alike) status may have no fewer than nine and no more than 25 members.

(b)        In a single county authority, the county board of commissioners shall appoint the members of the board; in an authority comprising two or more counties, the chair of the county board of commissioners of each county in the authority shall appoint one county commissioner, or the commissioner's express designee, to the authority board and these members shall jointly appoint the other members of the board.

(c)        The members of the board shall include:

(1)        At least one physician licensed under Chapter 90 of the General Statutes to practice medicine in this State, and at least one dentist licensed under Article 2 of Chapter 90 of the General Statutes to practice dentistry in this State;

(2)        At least one county commissioner or the commissioner's express designee from each county in the authority;

(3)        At least two licensed or registered professionals from any of the following professions: optometry, veterinary science, nursing, pharmacy, engineering, or accounting;

(4)        At least one member from the administrative staff of a hospital serving the authority service area; and

(5)        At least one member from the general public.

(d)        Except as provided in this subsection, members of the board shall serve terms of three years. In order to establish a uniform staggered term structure for the Board, a member may be appointed for less than a three‑year term.

(e)        Any member who is a county commissioner serves on the board in an ex officio capacity.

(f)         Whenever a county shall join or withdraw from an existing public health authority, the board shall be dissolved and a new board shall be appointed as provided in subsection (b) of this section.

(g)        Vacancies shall be filled within 120 days for any unexpired portion of a term.

(h)        A chair shall be elected annually by a board. The authority director shall serve as secretary to the board.

(i)         A majority of the members shall constitute a quorum.

(j)         A member may be removed from office by the board for any of the following:

(1)        Commission of a felony or other crime involving moral turpitude.

(2)        Violation of a State law governing conflict of interest.

(3)        Violation of a written policy adopted by the county board of commissioners of each county in the authority.

(4)        Habitual failure to attend meetings.

(5)        Conduct that tends to bring the office into disrepute.

(6)        Failure to maintain qualifications for appointment required under subsection (c) of this section.

A board member may be removed only after the member has been given written notice of the basis for removal and has had the opportunity to respond.

(k)        Board members may receive per diem in an amount established by the county commissioner members of the Public Health Authority Board. Reimbursement for subsistence and travel shall be in accordance with a policy set by the county commissioner members of the Public Health Authority Board.

(l)         The board shall meet at least quarterly. The chair or three of the members may call a special meeting. (1997‑502, s. 1; 2005‑459, s. 2; 2007‑229, s. 1.)



§ 130A-45.2. Dissolution of a public health authority.

§ 130A‑45.2.  Dissolution of a public health authority.

(a)        Whenever the board of commissioners of each county constituting a public health authority determines that the authority is not operating in the best health interests of the authority service area, they may direct that the authority be dissolved. In addition, whenever a board of commissioners of a county which is a member of an authority determines that the authority is not operating in the best health interests of that county, it may withdraw from the authority. Dissolution of an authority or withdrawal from the authority by a county shall be effective only at the end of the fiscal year in which the action of dissolution or withdrawal transpired.

(b)        Notwithstanding the provisions of subsection (a) of this section, no public health authority shall be dissolved without prior written notification to the Department.

(c)        Any budgetary surplus available to a public health authority at the time of its dissolution shall be distributed to those counties comprising the authority on the same pro rata basis that the counties appropriated and contributed funds to the authority's budget during the current fiscal year. Distribution to the counties shall be determined on the basis of an audit of the financial record of the authority. The public health authority board shall select a certified public accountant or an accountant who is subsequently certified by the Local Government Commission to conduct the audit. The audit shall be performed in accordance with G.S. 159‑34. The same method of distribution of funds described above shall apply when one or more counties of an authority withdraw from the authority.

(d)        Upon dissolution or withdrawal, all rules adopted by the board continue in effect until amended or repealed by the new authority board or boards of health. (1997‑502, s. 1.)



§ 130A-45.3. Powers and duties of authority board.

§ 130A‑45.3.  Powers and duties of authority board.

(a)        A public health authority shall have all the powers necessary or convenient to carry out the purposes of this Part, including the following powers to:

(1)        Protect and promote the public health. The board shall have the authority to adopt rules necessary for that purpose.

(2)        Construct, equip, operate, and maintain public health facilities.

(3)        Use property owned or controlled by the authority.

(4)        Acquire real or personal property, including existing public health facilities, by purchase, grant, gift, devise, lease or, with the permission of the county commissioners, condemnation.

(5)        Establish a fee schedule for services received from public health facilities and make services available regardless of ability to pay.

(6)        Appoint a public health authority director to serve at the pleasure of the authority board.

(7)        Establish a salary plan which shall set the salaries for employees of the area authority.

(8)        To adopt and enforce a professional reimbursement policy which may include the following provisions: (i) require that fees for the provision of services received directly under the supervision of the public health authority shall be paid to the authority, (ii) prohibit employees of the public health authority from providing services on a private basis which require the use of the resources and facilities of the public health authority, and (iii) provide that employees may not accept dual compensation and dual employment unless they have the written permission of the public health authority director.

(9)        Delegate to its agents or employees any powers or duties as it may deem appropriate.

(10)      Employ its own counsel and legal staff.

(11)      Adopt, amend, and repeal bylaws for the conduct of its business.

(12)      Enter into contracts for necessary supplies, equipment, or services for the operation of its business.

(13)      Act as an agent for the federal, State, or local government in connection with the acquisition, construction, operation, or management of a public health facility, or any part thereof.

(14)      Insure the property or the operations of the authority against risks as the authority may deem advisable.

(15)      Sue and be sued.

(16)      Accept donations or money, personal property, or real estate for the benefit of the authority and to take title to the same from any person, firm, corporation, or society.

(17)      Appoint advisory boards, committees, and councils composed of qualified and interested residents of the authority service area to study, interpret, and advise the public health authority board.

(18)      To purchase or finance real or personal property in the manner provided for cities and counties under G.S. 160A‑20.

(b)        A public health authority shall have the power to establish and operate health care networks and may contract with or enter into any arrangement with other public health authorities or local health departments of this or other states, federal, or other public agencies, or with any person, private organization, or nonprofit corporation or association for the provision of public health services, including managed health care activities; provided, however, that for the purposes of this subsection only, a public health authority shall be permitted to and shall comply with the requirements of Article 67 of Chapter 58 of the General Statutes to the extent that such requirements apply to the activities undertaken by the public health authority pursuant to this subsection. The public health authority may pay for or contribute its share of the cost of any such contract or arrangement from revenues available for these purposes, including revenues arising from the provision of public health services.

(c)        A public health authority may lease any public health facility, or part, to a nonprofit association on terms and conditions consistent with the purposes of this Part. The authority will determine the length of the lease. No lease executed under this subsection shall be deemed to convey a freehold interest.

(d)        A public health authority shall neither sell nor convey any rights of ownership the county has in any public health facility, including the buildings, land, and equipment associated with the facility, to any corporation or other business entity operated for profit, except that nothing herein shall prohibit the sale of surplus buildings, surplus land, or surplus equipment by an authority to any corporation or other business entity operated for profit. For purposes of this subsection, "surplus" means any building, land, or equipment which is not required for use in the delivery of public health care services by a public health facility at the time of the sale or conveyance of ownership rights.

(e)        A public health authority may lease any public health facility, or part, to any corporation, foreign or domestic, authorized to do business in North Carolina on terms and conditions consistent with the purposes of this Part and with G.S. 160A‑272.

(f)         A public health authority may exercise any or all of the powers conferred upon it by this Part, either generally or with respect to any specific public health facility or facilities, through or by designated agents, including any corporation or corporations which are or shall be formed under the laws of this State.

(g)        An authority may contract to insure itself and any of its board members, agents, or employees against liability for wrongful death or negligent or intentional damage to person or property or against absolute liability for damage to person or property caused by an act or omission of the authority or of any of its board members, agents, or employees when acting within the scope of their authority and the course of their employment. The board shall determine what liabilities and what members, agents, and employees shall be covered by any insurance purchased pursuant to this subsection.

Purchase of insurance pursuant to this subsection waives the authority's governmental immunity, to the extent of insurance coverage, for any act or omission occurring in the exercise of a governmental function. Participation in a local government risk pool pursuant to Article 23 of Chapter 58 of the General Statutes shall be deemed to be the purchase of insurance for the purposes of this section. By entering into an insurance contract with the authority, an insurer waives any defense based upon the governmental immunity of the authority.

(h)        If an authority has waived its governmental immunity pursuant to subsection (g) of this section, any person, or in the event of death, their personal representative, sustaining damages as a result of an act or omission of the authority or any of its board members, agents, or employees, occurring in the exercise of a governmental function, may sue the authority for recovery of damages. To the extent of the coverage of insurance purchased pursuant to subsection (g) of this section, governmental immunity may not be a defense to the action. Otherwise, however, the authority has all defenses available to private litigants in any action brought pursuant to this section without restriction, limitation, or other effect, whether the defense arises from common law or by virtue of a statute.

Despite the purchase of insurance as authorized by subsection (g) of this section, the liability of an authority for acts or omissions occurring in the exercise of governmental functions does not attach unless the plaintiff waives the right to have all issues of law or fact relating to insurance in the action determined by a jury. The judge shall hear and determine these issues without resort to a jury, and the jury shall be absent during any motion, argument, testimony, or announcement of findings of fact or conclusions of law relating to these issues unless the defendant requests a jury trial on them. (1997‑502, s. 1; 2007‑229, s. 2.)



§ 130A-45.4. Appointment of a public health authority director.

§ 130A‑45.4.  Appointment of a public health authority director.

(a)        A public health authority board, after consulting with the appropriate county board or boards of commissioners, shall appoint a public health authority director.

(b)        All persons who are appointed to the position of public health authority director must possess minimum education and experience requirements for that position, as follows:

(1)        A medical doctorate; or

(2)        A masters degree in Public Health Administration, and at least one year of employment experience in health programs or health services; or

(3)        A masters degree in a public health discipline other than public health administration, and at least three years of employment experience in health programs or health services; or

(4)        A masters degree in public administration, and at least two years of experience in health programs or health services; or

(5)        A masters degree in a field related to public health, and at least three years of experience in health programs or health services; or

(6)        A bachelors degree in public health administration or public administration and at least three years of experience in health programs or health services.

(c)        Before appointing a person to the position of public health authority director under subdivision (a)(5) of this section, the authority board shall forward the application and other pertinent materials of such candidate to the State Health Director. If the State Health Director determines that the candidate's masters degree is in a field not related to public health, the State Health Director shall so notify the authority board in writing within 15 days of the State Health Director's receipt of the application and materials, and such candidate shall be deemed not to meet the education requirements of subdivision (a)(5) of this section. If the State Health Director fails to act upon the application within 15 days of receipt of the application and materials from the authority board, the application shall be deemed approved with respect to the education requirements of subdivision (a)(5) of this section, and the authority board may proceed with the appointment process.

(d)        The State Health Director shall review requests of educational institutions to determine whether a particular masters degree offered by the requesting institution is related to public health for the purposes of subdivision (a)(5) of this section. The State Health Director shall act upon such requests within 90 days of receipt of the request and pertinent materials from the institution, and shall notify the institution of its determination in writing within the 90‑day review period. If the State Health Director determines that an institution's particular masters degree is not related to public health, the State Health Director shall include the reasons therefor in his written determination to the institution.

(e)        When an authority board fails to appoint a public health authority director within 60 days of the creation of a vacancy, the State Health Director may appoint an authority director to serve until the authority board appoints an authority director in accordance with this section. (1997‑502, s. 1.)



§ 130A-45.5. Powers and duties of a public health authority director.

§ 130A‑45.5.  Powers and duties of a public health authority director.

(a)        The public health authority director is an employee of the authority board and shall serve at the pleasure of the authority board.

(b)        An authority health director shall perform public health duties prescribed by and under the supervision of the public health authority board and the Department and shall be employed full time in the field of public health.

(c)        An authority health director shall have the following powers and duties:

(1)        To administer programs as directed by the public health authority board;

(2)        To enforce the rules of the public health authority board;

(3)        To investigate the causes of infectious, communicable, and other diseases;

(4)        To exercise quarantine authority and isolation authority pursuant to G.S. 130A‑145;

(5)        To disseminate public health information and to promote the benefits of good health;

(6)        To advise local officials concerning public health matters;

(7)        To enforce the immunization requirements of Part 2 of Article 7 of this Chapter;

(8)        To examine and investigate cases of venereal disease pursuant to Parts 3 and 4 of Article 6 of this Chapter;

(9)        To examine and investigate cases of tuberculosis pursuant to Part 5 of Article 6 of this Chapter;

(10)      To examine, investigate, and control rabies pursuant to Part 6 of Article 6 of this Chapter;

(11)      To abate public health nuisances and imminent hazards pursuant to G.S. 130A‑19 and G.S. 130A‑20; and

(12)      To employ, discipline, and dismiss employees of the public health authority.

(d)        Authority conferred upon a public health authority director may be exercised only within the county or counties comprising the public health authority. (1997‑502, s. 1.)



§ 130A-45.6. Boundaries of the authority.

§ 130A‑45.6.  Boundaries of the authority.

A public health authority may provide or contract to provide public health services and to acquire, construct, establish, enlarge, improve, maintain, own, or operate, and contract for the operation of any public health facilities outside the territorial limits, within reasonable limitation, of the county or counties creating the authority, but in no case shall a public health authority be held liable for damages to those outside the territorial limits of the county or counties creating the authority for failure to provide any public health service. (1997‑502, s. 1.)



§ 130A-45.7. Medical review committee.

§ 130A‑45.7.  Medical review committee.

(a)        A member of a duly appointed medical review committee who acts without malice or fraud shall not be subject to liability for damages in any civil action on account of any act, statement, or proceeding undertaken, made, or performed within the scope of the functions of the committee.

(b)        The proceedings of a medical review committee, the records and materials it produces and the materials it considers shall be confidential and not considered public records within the meaning of G.S. 132‑1, "Public records" defined, and shall not be subject to discovery or introduction into evidence in any civil action against a public health authority or a provider of professional health services which results from matters which are the subject of evaluation and review by the committee. No person who was in attendance at a meeting of the committee shall be required to testify in any civil action as to any evidence or other matters produced or presented during the proceedings of the committee or as to any findings, recommendations, evaluations, opinions, or other actions of the committee or its members. However, information, documents, or records otherwise available are not immune from discovery or use in a civil action merely because they were presented during proceedings of the committee. A member of the committee or a person who testifies before the committee may testify in a civil action but cannot be asked about his testimony before the committee or any opinions formed as a result of the committee hearings. (1997‑502, s. 1.)



§ 130A-45.8. Confidentiality of patient information.

§ 130A‑45.8.  Confidentiality of patient information.

(a)        Medical records compiled and maintained by public health authorities in connection with the admission, treatment, and discharge of individual patients are not public records as defined by Chapter 132 of the General Statutes.

(b)        Charges, accounts, credit histories, and other personal financial records compiled and maintained by public health authorities in connection with the admission, treatment, and discharge of individual patients are not public records as defined by Chapter 132 of the General Statutes. (1997‑502, s. 1.)



§ 130A-45.9. Confidentiality of personnel information.

§ 130A‑45.9.  Confidentiality of personnel information.

(a)        Except as provided in subsection (b) of this section, the personnel files of employees or former employees and the files of applicants for employment maintained by a public health authority are not public records as defined by Chapter 132 of the General Statutes.

(b)        The following information with respect to each employee of a public health authority is a matter of public record: name; age; date of original employment or appointment; beginning and ending dates, position title, position descriptions, and total compensation of current and former positions; the terms of any contract by which the employee is employed whether written or oral, past and current, to the extent that the authority has the written contract or a record of the oral contract in its possession, and date of the most recent promotion, demotion, transfer, suspension, separation, or other change in position classification. In addition, the following information with respect to each licensed medical provider employed by or having privileges to practice in a public health facility shall be a matter of public record: educational history and qualifications, date and jurisdiction or original and current licensure; and information relating to medical board certifications or other qualifications of medical specialists. For the purposes of this subsection, the term "total compensation" includes pay, benefits, incentives, bonuses, and deferred and all other forms of compensation paid by the employing entity.

(c)        Information regarding the qualifications, competence, performance, character, fitness, or conditions of appointment of an independent contractor who provides health care services under a contract with a public health authority is not a public record as defined by Chapter 132 of the General Statutes. Information regarding a hearing or investigation of a complaint, charge, or grievance by or against an independent contractor who provides health care services under a contract with a public health authority is not a public record as defined by Chapter 132 of the General Statutes. Final action making an appointment or discharge or removal by a public health authority having final authority for the appointment or discharge or removal shall be taken in an open meeting, unless otherwise exempted by law. The following information with respect to each independent contractor of health care services of a public health authority is a matter of public record: name; age; date of original contract; beginning and ending dates; position title; position descriptions; and total compensation of current and former positions; and the date of the most recent promotion, demotion, transfer, suspension, separation, or other change in position classification. (1997‑502, s. 1; 2007‑508, s. 5.)



§ 130A-45.10. Confidentiality of credentialing information.

§ 130A‑45.10.  Confidentiality of credentialing information.

Information acquired by a public health authority or by persons acting for or on behalf of a public health authority in connection with the credentialing and peer review of persons having or applying for privileges to practice in a public health facility is confidential and is not a public record under Chapter 132 of the General Statutes; provided that information otherwise available to the public shall not become confidential merely because it was acquired by the authority or by persons acting for or on behalf of the authority. (1997‑502, s. 1.)



§ 130A-45.11. Confidentiality of competitive health care information.

§ 130A‑45.11.  Confidentiality of competitive health care information.

Information relating to competitive health care activities by or on behalf of public health authorities shall be confidential and not a public record under Chapter 132 of the General Statutes; provided that any contract entered into by or on behalf of a public health authority shall be a public record unless otherwise exempted by law. (1997‑502, s. 1.)



§ 130A-45.12. Personnel.

§ 130A‑45.12.  Personnel.

Employees under the supervision of the public health authority director are employees of the public health authority and shall be exempt from Chapter 126 of the General Statutes, unless otherwise provided in this Part. (2001‑92, s. 1.)



§ 130A-45.13. Authority to contract directly with private providers to operate billing system for county Medicaid claims.

§ 130A‑45.13.  Authority to contract directly with private providers to operate billing system for county Medicaid claims.

A public health authority board may contract directly with private vendors to operate the authority's Medicaid billing system as an alternative to the State‑operated health services information system. The contract may provide for the private vendor to bill directly the State Medicaid billing system (MMIS), thereby bypassing the State health services information system (HSIS). The public health authority shall issue a "request for proposal" to solicit private vendor bids for contracts authorized under this section. Information systems authorized under this section shall be consistent with and interface with relevant statewide public health data systems to address State cost containment and service reporting needs. (2005‑459, s. 1.)



§ 130A-46. Reserved for future codification purposes.

§ 130A‑46.  Reserved for future codification purposes.



§ 130A-47. Creation by Commission.

Part 2. Sanitary Districts.

§ 130A‑47.  Creation by Commission.

(a)        For the purpose of preserving and promoting the public health and welfare, the Commission may create sanitary districts without regard for county, township or municipal lines. However, no municipal corporation or any part of the territory in a municipal corporation shall be included in a sanitary district except at the request of the governing board of the municipal corporation. If the municipal corporation has not levied any tax nor performed any official act nor held any elections within a period of four years preceding the date of the petition for the sanitary district, a request of the governing board shall not be required.

(b)        For the purposes of this Part, the term "Department" means the Department of Environment and Natural Resources, and the term "Secretary" means the Secretary of Environment and Natural Resources. (1927, c. 100, s. 1; 1955, c. 1307; 1957, c. 1357, s. 1; 1973, c. 476, s. 128; 1983, c. 891, s. 2; 2007‑187, s. 1.)



§ 130A-48. Procedure for incorporating district.

§ 130A‑48.  Procedure for incorporating district.

A sanitary district shall be incorporated as follows. Either fifty‑one percent (51%) or more of the resident freeholders within a proposed sanitary district or fifty‑one percent (51%) or more of the freeholders within a proposed sanitary district, whether or not the freeholders are residents of the proposed sanitary district, may petition the county board of commissioners of the county in which all or the largest portion of the land of the proposed district is located. This petition shall set forth the boundaries of the proposed sanitary district and the objectives of the proposed district. For the purposes of this Part, the term "freeholder" shall mean a person holding a deed to a tract of land within the district or proposed district, and also shall mean a person who has entered into a contract to purchase a tract of land within the district or proposed district, is making payments pursuant to a contract and will receive a deed upon completion of the contractual payments. The contracting purchaser, rather than the contracting seller, shall be deemed to be the freeholder. The county tax office shall be responsible for checking the freeholder status of those persons signing the petition. That office shall also be responsible for confirming the location of the property owned by those persons. Upon receipt of the petition, the county board of commissioners, through its chairperson, shall notify the Department and the chairperson of the county board of commissioners of any other county or counties in which any portion of the proposed district lies of the receipt of the petition. The chairperson shall request that the Department hold a joint public hearing with the county commissioners of all the counties in which a portion of the district lies concerning the creation of the proposed sanitary district. The Secretary and the chairperson of the county board of commissioners shall name a time and place within the proposed district to hold the public hearing. The chairperson of the county board of commissioners shall give prior notice of the hearing by posting a notice at the courthouse door of the county and also by publication at least once a week for four successive weeks in a newspaper published in the county. In the event the hearing is to be before a joint meeting of the county boards of commissioners of more than one county, or in the event the land to be affected lies in more than one county, publication and notice shall be made in each of the affected counties. In the event that all matters pertaining to the creation of this sanitary district cannot be concluded at the hearing, the hearing may be continued at a time and place within the proposed district named by the Department. (1927, c. 100, ss. 2‑4; 1951, c. 178, s. 1; 1957, c. 1357, s. 1; 1959, c. 1189, s. 1; 1965, c. 135; 1967, c. 24, s. 21; 1973, c. 476, s. 128; 1975, c. 536; 1983, c. 891, s. 2; 2002‑159, s. 55(f).)



§ 130A-49. Declaration that district exists; status of industrial villages within boundaries of district.

§ 130A‑49.  Declaration that district exists; status of industrial villages within boundaries of district.

(a)        If, after the required public hearing, the Commission and the county commissioners determine that a district shall be created for the purposes stated in the petition, the Commission shall adopt a resolution defining the boundaries of the district and declaring the territory within the boundaries to be a sanitary district. The Commission may make minor deviation in defining the boundaries from those prescribed in the petition when it determines the change to be in the interest of the public health.

(b)        The owner or controller of an industrial plant may make application requesting that the plant or the plant and its contiguous village be included within or excluded from the sanitary district. The application shall be filed with the Commission on or before the date of the public hearing. If an application is properly filed, the Commission shall include or exclude the industrial plant and contiguous village in accordance with the application.

(c)        Each district when created shall be identified by a name or number assigned by the Commission. (1927, c. 100, s. 5; 1957, c. 1357, s. 1; 1973, c. 476, s. 128; 1983, c. 891, s. 2.)



§ 130A-49.5. Ethics.

§ 130A‑49.5.  Ethics.

(a)        The governing board shall adopt a resolution or policy containing a code of ethics, as required by G.S. 160A‑86.

(b)        All members of the governing board, whether elected or appointed, shall receive the ethics education required by G.S. 160A‑87.  (2009‑403, s. 6.)



§ 130A-50. Election and terms of office of sanitary district boards.

§ 130A‑50.  Election and terms of office of sanitary district boards.

(a)        The Department shall send a copy of the resolution creating the sanitary district to the board or boards of county commissioners of the county or counties in which all or part of the district is located. The Department shall file or cause to be filed with the county board or boards of elections in the same county or counties a map of the district. With the map it shall include supporting documents. That map and documents shall be filed within 10 business days after the creation of the district and amended within 10 days after any change to the boundaries of the district. The board or boards of commissioners shall hold a meeting or joint meeting for the purpose of electing the members of the sanitary district board.

(b)        The sanitary district board shall be composed of either three or five members as the county commissioners in their discretion shall determine. The members first appointed shall serve as the governing body of the sanitary district until the next regular election for municipal and special district officers as provided in G.S. 163‑279, which occurs more than 90 days after their appointment. At that election, their successors shall be elected. The terms of the members shall be for two years or four years and may be staggered as determined by the county board of commissioners so that some members are elected at each biennial election. The members of the sanitary district board shall be residents of the district. The county board of commissioners shall notify the county board of elections of any decision made under this subsection.

If the sanitary district board consists of three members, the county commissioners may at any time increase the sanitary district board to five members. The increase shall become effective with respect to any election where the filing period for candidacy opens at least 30 days after approval of the expansion to five members. The effective date of the expansion is the organizational meeting of the sanitary district board after the election.

The county commissioners may provide for staggering terms of an existing sanitary district board whose members serve two‑year terms by providing for some of the members to be elected at the next election to be for four‑year terms. The change shall become effective with respect to any election where the filing period for candidacy opens at least 30 days after approval of the staggering of terms.

The sanitary district board may provide for staggering its terms if its members serve unstaggered four‑year terms by providing for some of the members to be elected at the next election for two‑year terms. The change shall become effective with respect to any election where the filing period for candidacy opens at least 30 days after approval of the staggering of terms.

The county commissioners may provide for changing a sanitary district board from two‑year terms to unstaggered four‑year terms. This may be done either by providing that at the next election, all members shall be elected for four‑year terms, or by extending the terms of existing members from two years to four years. The change shall become effective with respect to any election where the filing period for candidacy opens at least 30 days after approval of the change of length of terms.

(b1)      If a sanitary district:

1.         Does not share territory with any city as defined by G.S. 160A‑1(2), and

2.         The sanitary district is in more than one county,

the boards of county commissioners in all counties with territory in the sanitary district may set the sanitary district elections to be held on the same date as general elections in even‑numbered years under G.S. 163‑1 and may extend the terms of any sanitary district board members who are in office at the ratification of this act until the next even‑year general election can been [be] held and successors qualified.

(b2)      If a sanitary district:

(1)        Is located entirely within a county which has no incorporated city as defined by G.S. 160A‑1(2) located within that county; and

(2)        Has a sanitary district board whose members serve four‑year terms which are not staggered and which next expire in 1991,

the board of commissioners of that county may, by resolution adopted prior to December 31, 1989, set the sanitary district election to be held on the same date as general elections in even‑numbered years under G.S. 163‑1. Such resolution shall extend the terms of office of the then serving members of the sanitary district board by one year, so that they will expire on the first Monday in December following the 1992 general election. Other than as provided by this subsection, sanitary district elections shall continue to be conducted in accordance with this Article and Chapter 163 of the General Statutes.

(c)        The election shall be nonpartisan and decided by simple plurality as provided in G.S. 163‑292 and shall be held and conducted by the county board of elections in accordance with the applicable provisions of Articles 23 and 24 of Chapter 163 of the General Statutes. If the district is in more than one county, then the county board of elections of the county including the largest part of the district shall conduct the election for the entire district with the assistance and full cooperation of the boards of elections in the other counties.

(d)        The board of elections shall certify the results of the election to the clerk of superior court. The clerk of superior court shall take and file the oaths of office of the board members elected.

(e)        The elected members of the board shall take the oath of office on the first Monday in December following their election and shall serve for the term elected and until their successors are elected and qualified. (1927, c. 100, s. 6; 1943, c. 602; 1953, c. 798; 1955, c. 1073; 1957, c. 1357, s. 1; 1963, c. 644; 1973, c. 476, s. 128; 1981, c. 186, s. 1; 1983, c. 891, s. 2; 1987, c. 22, s. 1; 1989, c. 310; 1993 (Reg. Sess., 1994), c. 736, s. 1.1; 1997‑117, s. 1; 2007‑391, s. 15.)



§ 130A-51. City governing body acting as sanitary district board.

§ 130A‑51.  City governing body acting as sanitary district board.

(a)        When the General Assembly incorporates a city or town that includes within its territory fifty percent (50%) or more of the territory of a sanitary district, the governing body of the city or town shall become ex officio the governing board of the sanitary district if the General Assembly provides for this action in the incorporation act and if the existing sanitary district board adopts a final resolution pursuant to this section. The resolution may be adopted at any time within the period beginning on the day the incorporation act becomes law and ending 270 days after that date.

(b)        To begin the process leading to the city or town board becoming ex officio the sanitary district board, the board of the sanitary district shall first adopt a preliminary resolution finding that the interests of the citizens of the sanitary district and of the city or town will be best served if both units of local government are governed by a single governing body. This resolution shall also set the time and place for a public hearing on the preliminary resolution.

(c)        Upon adoption of this preliminary resolution, the chairperson of the sanitary district board shall publish a notice of the public hearing once at least 10 days before the hearing in a newspaper of general circulation within the sanitary district. This notice shall set forth the time and place of the hearing and shall briefly describe its purpose. At the hearing, the board shall hear any citizen of the sanitary district or of the city or town who wishes to speak to the subject of the preliminary resolution.

(d)        Within 30 days after the day of the public hearing, the sanitary district board may adopt a final resolution finding that the interests of the citizens of the sanitary district and of the city or town will be best served if both units are governed by a single board. This resolution shall set the date on which the terms of office of the members of the sanitary district board end and that board is dissolved and service by the ex officio board begins. This date may be the effective date of the incorporation of the city or town or any date within one year after the effective date. At that time, the sanitary district board is dissolved and the mayor and members of the governing body of the city or town become ex officio the board of the sanitary district. The mayor shall act ex officio as chairperson of the sanitary district board.

(e)        The chairperson of the sanitary district board that adopts a final resolution shall within 10 days after the day the resolution is adopted, send a copy of the resolution to the mayor and each member of the city or town governing board and to the Department. (1981, c. 201; 1983, c. 891, s. 2; 1995, c. 20, s. 15.)



§ 130A-52. Special election if election not held in November of 1981.

§ 130A‑52.  Special election if election not held in November of 1981.

(a)        If in a sanitary district, an election of board members was required to be held in November of 1981 under G.S. 130A‑50 but was not held, the board of commissioners of the county or counties in which the district is located may by resolution order a special election of all the board members to be held at the same time as the General Election in November of 1982.

(b)        The election shall be held under the procedures of Articles 23 and 24 of Chapter 163 of the General Statutes and in accordance with G.S. 130A‑50, except that filing shall open at noon on Monday, August 9, 1982, and close at noon on Monday, August 23, 1982.

(c)        In the election held under this section, all of the members of the board shall be elected. If the board of commissioners has provided for two‑ or four‑year terms, the members elected in 1982 shall serve until the 1983 or 1985 election, respectively, and then their successors shall be elected for the two‑ or four‑year terms provided by the county board or boards of commissioners.

(d)        Any resolution adopted under subsection (a) of this section shall be filed with the Department. (1981 (Reg. Sess., 1982), c. 1271, s. 1; 1983, c. 891, s. 2.)



§ 130A-52.1. Action if 1983 election not held.

§ 130A‑52.1.  Action if 1983 election not held.

If any sanitary district held an election in 1982 under G.S. 130A‑52, but failed to hold the 1983 election, then the persons elected in 1982 shall hold office until the terms that were to begin in 1983 have expired. (1983 (Reg. Sess., 1984), c. 1021, s. 1.)



§ 130A-53. Actions validated.

§ 130A‑53.  Actions validated.

Any action of a sanitary district taken prior to July 1, 1984, shall not be invalidated by failure to hold an election for members of the board. (1981 (Reg. Sess., 1982), c. 1271, s. 1; 1983, c. 891, s. 2; 1983 (Reg. Sess., 1984), c. 1021, s. 2.)



§ 130A-54. Vacancy appointments to district boards.

§ 130A‑54.  Vacancy appointments to district boards.

Any vacancy in a sanitary district board shall be filled by the county commissioners until the next election for sanitary district board members. If the district is located in more than one county, the vacancy shall be filled by the county commissioners of the county from which the vacancy occurred. (1935, c. 357, s. 2; 1957, c. 1357, s. 1; 1981, c. 186, s. 2; 1983, c. 891, s. 2.)



§ 130A-55. Corporate powers.

§ 130A‑55.  Corporate powers.

A sanitary district board shall be a body politic and corporate and may sue and be sued in matters relating to the sanitary district. Notwithstanding any limitation in the petition under G.S. 130A‑48, but subject to the provisions of G.S. 130A‑55(17)e, each sanitary district may exercise all of the powers granted to sanitary districts by this Article. In addition, the sanitary district board shall have the following powers:

(1)        To acquire, construct, maintain and operate sewage collection, treatment and disposal systems of all types, including septic tank systems or other on‑site collection, treatment or disposal facilities or systems; water supply systems; water purification or treatment plants and other utilities necessary for the preservation and promotion of the public health and sanitary welfare within the district. The utilities shall be constructed, operated and maintained in accordance with applicable statutes and rules.

(2)        To acquire, construct, maintain and operate sewage collection, treatment and disposal systems of all types, including septic tank systems or other on‑site collection or disposal facilities or systems, water supply systems; water purification or treatment plants and other utilities, within and outside the corporate limits of the district, as may be necessary for the preservation of the public health and sanitary welfare outside the corporate limits of the district, within reasonable limitation. The utilities shall be constructed, operated and maintained in accordance with applicable statutes and rules.

a.         The authority granted to a sanitary district by the provisions of this subsection is supplemental to the authority granted to a sanitary district by other provisions of law.

b.         Actions taken by a sanitary district to acquire, construct, maintain and operate sewage collection, treatment and disposal systems of all types; water supply systems; water purification or treatment plants and other utilities within and outside the corporate limits to provide service outside the corporate limits are approved and validated.

c.         This subsection shall apply only in counties with a population of 70,000 or greater, as determined by the most recent decennial federal census.

(3)        To levy taxes on property within the district in order to carry out the powers and duties conferred and imposed on the district by law, and to pay the principal of and interest on bonds and notes of the district.

(4)        To acquire either by purchase, condemnation or otherwise and hold real and personal property, easements, rights‑of‑way and water rights in the name of the district within or without the corporate limits of the district, necessary or convenient for the construction or maintenance of the works of the district.

(5)        To employ and compensate engineers, counsel and other persons as may be necessary to carry out projects.

(6)        To negotiate and enter into agreements with the owners of existing water supplies, sewage systems or other utilities as may be necessary to carry out the intent of this Part.

(7)        To adopt rules necessary for the proper functioning of the district. However, these rules shall not conflict with rules adopted by the Commission for Public Health, Environmental Management Commission, or the local board of health having jurisdiction over the area.

(8)       a.         To contract with any person within or outside the corporate limits of the district to supply raw water without charge to the person in return for an agreement to allow the district to discharge sewage in the person's previous water supply. The district may so contract and construct at its expense all improvements necessary or convenient for the delivery of the water when, in the opinion of the sanitary district board and the Department, it will be for the best of the district.

b.         To contract with any person within or outside the corporate limits of the district to supply raw or filtered water and sewer service to the person where the service is available. For service supplied outside the corporate limits of the district, the sanitary district board may fix a different rate from that charged within the corporate limits but shall not be liable for damages for failure to furnish a sufficient supply of water and adequate sewer service.

c.         To contract with any person within or outside the corporate limits of the district for the treatment of the district's sewage in a sewage disposal or treatment plant owned and constructed or to be constructed by that person.

(9)        After adoption of a plan as provided in G.S. 130A‑60, the sanitary district board may, in its discretion, alter or modify the plan if the Department determines that the alteration or modification does not constitute a material deviation from the objective of the plan and is in the public health interest of the district. The alteration or modification must be approved by the Department. The sanitary district board may appropriate or reappropriate money of the district for carrying out the altered or modified plan.

(10)      To take action, subject to the approval of the Department, for the prevention and eradication of diseases transmissible by vectors by instituting programs for the eradication of the mosquito.

(11)      To collect and dispose of garbage, waste and other refuse by contract or otherwise.

(12)      To establish a fire department, or to contract for firefighting apparatus and personnel for the protection of life and property within the district.

(13)      To provide or contract for rescue service, ambulance service, rescue squad or other emergency medical services for use in the district. The sanitary district shall be subject to G.S. 153A‑250.

(14)      To have privileges and immunities granted to other governmental units in exercise of the governmental functions.

(15)      To use the income of the district, and if necessary, to levy and collect taxes upon all the taxable property within the district sufficient to pay the costs of collecting and disposing of garbage, waste and other refuse, to provide fire protection and rescue services in the district, and to acquire, construct, maintain, operate, and regulate roads and streets within the district. Taxes shall be levied and collected at the same time and in the same manner as taxes for debt service as provided in G.S. 130A‑62.

(16)      To adopt rules for the promotion and protection of the public health and for these purposes to possess the following powers:

a.         To require the owners of developed property on which there are situated one or more residential dwelling units or commercial establishments located within the jurisdiction of the district and within a reasonable distance of any waterline or sewer collection line owned, leased as lessee, or operated by the district to connect the property with the waterline, sewer connection line, or both and fix charges for the connections. The power granted by this subdivision may be exercised by a district only to the extent that the service, whether water, sewer, or a combination thereof, to be provided by the district is not then being provided to the improved property by any other political subdivision or by a public utility regulated by the North Carolina Utilities Commission pursuant to Chapter 62 of the General Statutes. In the case of improved property that would qualify for the issuance of a building permit for the construction of one or more residential dwelling units or commercial establishments and where the district has installed water or sewer lines or a combination thereof directly available to the property, the district may require payment of a periodic availability charge, not to exceed the minimum periodic service charge for properties that are connected.

b.         To require any person owning, occupying or controlling improved real property within the district where the water or sewage systems of the district are not immediately available or it is impractical with the systems, to install sanitary toilets, septic tanks and other health equipment or installations in accordance with applicable statutes and rules.

c.         To order a person to abate a public health nuisance of the district. If the person being ordered to abate the nuisance refuses to comply with the order, the sanitary district board may institute an action in the superior court of the county where the public health nuisance exists to enforce the order.

d.         To abolish or regulate and control the use and occupancy of all pigsties and other animal stockyards or pens within the district and for an additional distance of 500 feet beyond the outer boundaries of the district, unless the 500 feet is within the corporate limits of a city or town.

e.         Upon the noncompliance by a person of a rule adopted by the sanitary district board, the board shall notify the person of the rule being violated and the facts constituting the violation. The person shall have a reasonable time to comply with the rule as determined by the local health director of the person's residence. Upon failure to comply within the specified time or within a time extended by the sanitary district board, the person shall be guilty of a Class 1 misdemeanor.

f.          The sanitary district board is authorized to enforce the rules adopted pursuant to this Part by criminal action or civil action, including injunctive relief.

(17)      For the purpose of promoting and protecting the public health, safety and the general welfare of the State, a sanitary district board is authorized to establish as zoning units any portions of the sanitary district not under the control of the United States or this State or any agency or instrumentality of either, in accordance with the following:

a.         No sanitary district board shall designate an area a zoning area until a petition signed by two‑thirds of the qualified voters in the area, as shown by the registration books used in the last general election, and with a petition signed by two‑thirds of the owners of real property in the area, as shown by the records in the office of the register of deeds for the county, is filed with the sanitary district board. The petition must be accompanied by a map of the proposed zoning area. The board shall hold a public hearing to obtain comment on the proposed creation of the zoning area. A notice of public hearing must be published in a newspaper of general circulation in the county at least two times, and a copy of the notice shall be posted at the county courthouse and in three other public places in the sanitary district.

b.         When a zoning area is established within a sanitary district, the sanitary district board as to the zoning area shall have all rights, privileges, powers and duties granted to municipal corporations under Part 3, Article 19, Chapter 160A of the General Statutes. However, the sanitary district board shall not be required to appoint any zoning commission or board of adjustment. If neither a zoning commission nor board of adjustment is appointed, the sanitary district board shall have all rights.

c.         A sanitary district board may enter into an agreement with any city, town or sanitary district for the establishment of a joint zoning commission.

d.         A sanitary district board is authorized to use the income of the district and levy and collect taxes upon the taxable property within the district necessary to carry out and enforce the rules and provisions of this subsection.

e.         This subsection shall apply only to sanitary districts which adjoin and are contiguous to an incorporated city or town and are located within three miles or less of the boundaries of two other cities or towns.

(18)      To negotiate for and acquire by contract any distribution system located outside the district when the water for the distribution system is furnished by the district. If the distribution system is acquired by a district, the district may continue the operation of the system even though it remains outside the district.

(19)      To accept gifts of real and personal property for the purpose of operating a nonprofit cemetery; to own, operate and maintain cemeteries with the donated property; and to establish perpetual care funds for the cemeteries in the manner provided by G.S. 160A‑347.

(20)      To dispose of real or personal property belonging to the district according to the procedures prescribed in Article 12 of Chapter 160A of the General Statutes. For purposes of this subsection, references in Article 12 of Chapter 160A to the "city," the "council," or a specific city official refer, respectively, to the sanitary district, the sanitary district board, and the sanitary district official who most nearly performs the same duties performed by the specified city official. For purposes of this subsection, references in G.S. 160A‑266(c) to "one or more city officials" are deemed to refer to one or more sanitary district officials designated by the sanitary district board.

(21)      To acquire, renovate property for or construct a medical clinic to serve the district, and to maintain real and personal property for a medical clinic to serve the district.

(22)      To make special assessments against benefitted property within the corporate limits of the sanitary district and within the area served or to be served by the sanitary district for the purpose of constructing, reconstructing, extending, or otherwise improving water systems or sanitary collection, treatment, and sewage disposal systems, in the same manner that a county may make special assessments under authority of Article 9 of Chapter 153A of the General Statutes, except that the language appearing in G.S. 153A‑185 reading as follows: "A county may not assess property within a city pursuant to subdivision (1) or (2) of this section unless the governing board of the city has by resolution approved the project," shall not apply to assessments levied by sanitary districts. For the purposes of this paragraph, references in Article 9 of Chapter 153A of the General Statutes, to the "county," the "board of county commissioners," "the board" or a specific county official or employee are deemed to refer respectively to the sanitary district and to the official or employee of the sanitary district who performs most nearly the same duties performed by the specified county official or employee.

Assessment rolls after being confirmed shall be filed for registration in the office of the Register of Deeds of the county in which the property being assessed is located, and the term "county tax collector" wherever used in G.S. 153A‑195 and G.S. 153A‑196, shall mean the officer designated by the sanitary district to perform the functions described in said sections of the statute. This subdivision applies only to sanitary districts with a population of 15,000 or over.

(23)      To acquire (by purchase, lease, gift, or otherwise, but not by condemnation), construct, maintain, operate, and regulate roads and streets within the sanitary district which are not State‑maintained. Not all of these powers need be exercised.

(24)      Expired.

(25)      To negotiate and enter into agreements with other municipal corporations or sanitary districts for the purpose of developing and implementing an economic development plan. The agreement may provide for the establishment of a special fund, in which monies not expended at the end of a fiscal year shall remain in the fund. The lead agency designated under the agreement shall be responsible for examination of the fund and compliance with sound accounting principles, including the annual independent audit under G.S. 159‑34. The audit responsibilities of the other municipal corporations and sanitary districts extend only to the verification of the contribution to the fund created under the agreement. The procedural requirements of G.S. 158‑7.1(c) shall apply to actions of a sanitary district under this subdivision as if it were a city. (1927, c. 100, s. 7; 1933, c. 8, ss. 1, 2; 1935, c. 287, ss. 1, 2; 1941, c. 116; 1945, c. 651, ss. 1, 2; 1947, c. 476; 1949, c. 880, s. 1; cc. 1130, 1145; 1951, c. 17, s. 1; c. 1035, s. 1; 1957, c. 1357, s. 1; 1961, cc. 669, 865, 1155; 1963, c. 1232; 1965, c. 496, s. 1; 1967, c. 632; c. 637, s. 1; c. 798, s. 2; 1969, cc. 478, 700, 944; 1971, c. 780, s. 29; 1973, c. 476, s. 128; 1979, c. 520, s. 2; c. 619, s. 7; 1981, cc. 629, 655; c. 820, ss. 1‑3; c. 898, ss. 1‑4; 1981 (Reg. Sess., 1982), c. 1237; 1983, c. 891, s. 2; c. 925, s. 2; 1993, c. 539, s. 948; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 422, ss. 1‑4; 2001‑221, s. 1; 2006‑214, s. 1; 2007‑182, s. 2.)



§ 130A-55.1: Repealed by Session Laws 1997, c. 443, s. 11A.2.

§ 130A‑55.1:  Repealed by Session Laws 1997, c.  443, s. 11A.2.



§ 130A-56. Election of officers; board compensation.

§ 130A‑56.  Election of officers; board compensation.

(a)        Upon election, a sanitary district board shall meet and elect one of its members as chairperson and another member as secretary.

(b)        The board may employ a clerk or other assistants as necessary and may fix duties of and compensation for employees. A sanitary district board may remove employees and fill vacancies.

(c)        The board may fix the compensation and allowances of the chairman and other members of the board by adoption of the annual budget ordinance, payable from the funds of the district, but no increase may become effective earlier than the first meeting of the board following the next election of board members after adoption of the ordinance. Until adoption of an ordinance under this subsection, each member of the board may receive compensation as provided for members of State boards under G.S. 138‑5, payable from funds of the district. (1927, c. 100, s. 8; 1957, c. 1357, s. 1; 1967, c. 723; 1977, c. 183; 1983, c. 891, s. 2; 1985, c. 29, ss. 1, 2; 1995, c. 422, s. 5; 2003‑185, s. 1.)



§ 130A-57. Power to condemn property.

§ 130A‑57.  Power to condemn property.

A sanitary district board may purchase real estate, right‑of‑way or easement within or outside the corporate limits of the district for improvements authorized by this Part. If a purchase price cannot be agreed upon, the board may condemn the real estate, right‑of‑ way or easement in accordance with Chapter 40A of the General Statutes. (1927, c. 100, s. 9; 1933, c. 8, s. 3; 1957, c. 1357, s. 1; 1981, c. 919, s. 13; 1983, c. 891, s. 2.)



§ 130A-58. Construction of systems by corporations or individuals.

§ 130A‑58.  Construction of systems by corporations or individuals.

When it is inadvisable or impractical for the sanitary district to build a water supply, sewage system or part of either to serve an area within the sanitary district, a corporation or residents within the sanitary district may build and operate a system at its or their own expense. The system shall be constructed and operated under plans and specifications approved by the district board and by the Department. The system shall also be constructed and operated in accordance with applicable rules and statutes. (1927, c. 100, s. 10; 1957, c. 1357, s. 1; 1973, c. 476, s. 128; 1983, c. 891, s. 2.)



§ 130A-59. Reports.

§ 130A‑59.  Reports.

Upon the election of a sanitary district board, the board shall employ engineers licensed by this State to make a report on the problems of the sanitary district. The report shall be prepared and filed with the sanitary district board and shall include the following:

(1)        Comprehensive maps showing the boundaries of the sanitary district and, in a general way, the location of the various parts of the work that is proposed to be done and information as may be useful for a thorough understanding of the proposed undertaking;

(2)        A general description of existing facilities for carrying out the purposes of the district;

(3)        A general description of the various plans which might be adopted for accomplishment of the purposes of the district;

(4)        General plans and specifications for the work;

(5)        General description of property proposed to be acquired or which may be damaged in carrying out the work;

(6)        Comparative detail estimates of cost for the various construction plans; and

(7)        Recommendations. (1927, c. 100, s. 11; 1957, c. 1357, s. 1; 1983, c. 891, s. 2.)



§ 130A-60. Consideration of reports and adoption of a plan.

§ 130A‑60.  Consideration of reports and adoption of a plan.

(a)        A report filed by the engineers pursuant to G.S. 130A‑59 shall be given consideration by the sanitary district board and the board shall adopt a plan. Before adopting a plan the board may hold a public hearing for the purpose of considering objections to the plan. Once adopted, the sanitary district board shall submit the plan to the Department. The plan shall not become effective until it is approved by the Department.

(b)        The provisions of this section and of G.S. 130A‑58 shall apply when the sanitary district board determines that adoption of the plan requires the issuance of bonds. However, these provisions shall not apply to a proposed purchase of firefighting equipment and apparatus. Failure to observe or comply with these provisions shall not, however, affect the validity of the bonds of a sanitary district. (1927, c. 100, s. 12; 1949, c. 880, s. 1; 1951, c. 17, s. 1; 1957, c. 1357, s. 1; 1973, c. 476, s. 128; 1983, c. 891, s. 2.)



§ 130A-61. Bonds and notes authorized.

§ 130A‑61.  Bonds and notes authorized.

A sanitary district is authorized to issue bonds and notes under the Local Government Finance Act. (1927, c. 100, s. 13; 1949, c. 880, s. 1; 1951, c. 17, s. 1; c. 846, s. 1; 1957, c. 1357, s. 1; 1963, c. 1247, s. 1; 1971, c. 780, s. 27; 1983, c. 891, s. 2.)



§ 130A-62. Annual budget; tax levy.

§ 130A‑62.  Annual budget; tax levy.

(a)        A sanitary district shall operate under an annual balanced budget adopted in accordance with the Local Government Budget and Fiscal Control Act.

(b)        A sanitary district has the option of either collecting its own taxes or having its taxes collected by the county or counties in which it is located. Unless a district takes affirmative action to collect its own taxes, taxes shall be collected by the county.

(c)        For sanitary districts whose taxes are collected by the county, before May 1 of each year, the assessor of each county in which the district is located shall certify to the district board the total assessed value of property in the county subject to taxation by the district. By July 1 or upon adoption of its annual budget ordinance, the district board shall certify to the county board of commissioners the rate of ad valorem tax levied by the district on property in that county. Upon receiving the district's certification of its tax levy, the county commissioners shall compute the district tax for each taxpayer and shall separately state the district tax on the county tax receipts for the fiscal year. The county shall collect the district tax in the same manner that county taxes are collected and shall remit these collections to the district at least monthly. Partial payments shall be proportionately divided between the county and the district. The district budget ordinance may include an appropriation to the county for the cost to the county of computing, billing, and collecting the district tax. The amount of the appropriation shall be agreed upon by the county and the district, but may not exceed five percent (5%) of the district levy. Any agreement shall remain effective until modified by mutual agreement. The amount due the county for collecting the district tax may be deducted by the county from its monthly remittances to the district or may be paid to the county by the district.

(d)        Sanitary districts electing to collect their own taxes shall be deemed cities for the purposes of the Machinery Act, Subchapter II of Chapter 105 of the General Statutes. (1927, c. 100, s. 17; 1935, c. 287, ss. 3, 4; 1949, c. 880, s. 1; 1951, c. 17, s. 1; 1957, c. 1357, s. 1; 1959, c. 994; 1963, c. 1226; 1965, c. 496, s. 3; 1971, c. 780, s. 29; 1983, c. 891, s. 2; 1987, c. 45, s. 1; 1991 (Reg. Sess., 1992), c. 1007, s. 38.)



§ 130A-63. Engineers to provide plans and supervise work; bids.

§ 130A‑63.  Engineers to provide plans and supervise work; bids.

(a)        The sanitary district board shall retain engineers licensed by this State to provide detailed plans and specifications and to supervise the work undertaken by the district. The work or any portion of the work may be done by the sanitary district board by purchasing the material and letting a contract for the work or by letting a contract for furnishing all the materials and doing the work.

(b)        All contracts for work performed for construction or repair and for the purchase of materials by sanitary districts shall be in accordance with the provisions of Article 8, Chapter 143 of the General Statutes which are applicable to counties and municipal corporations.

(c)        All work done shall be in accordance with the plans and specifications prepared by the engineers in conformity with the plan adopted by the sanitary district board. (1927, c. 100, s. 19; 1957, c. 1357, s. 1; 1977, c. 544, s. 1; 1983, c. 891, s. 2.)



§ 130A-64. Service charges and rates.

§ 130A‑64.  Service charges and rates.

A sanitary district board shall apply service charges and rates based upon the exact benefits derived. These service charges and rates shall be sufficient to provide funds for the maintenance, adequate depreciation and operation of the work of the district. If reasonable, the service charges and rates may include an amount sufficient to pay the principal and interest maturing on the outstanding bonds and, to the extent not otherwise provided for, bond  anticipation notes of the district. Any surplus from operating revenues shall be set aside as a separate fund to be applied to the payment of interest on or to the retirement of bonds or bond anticipation notes. The sanitary district board may modify and adjust these service charges and rates. (1927, c. 100, s. 20; 1933, c. 8, s. 5; 1957, c. 1357, s. 1; 1965, c. 496, s. 4; 1983, c. 891, s. 2.)



§ 130A-64.1. Electronic notice of new or increased charges and rates; public comment period.

§ 130A‑64.1.  Electronic notice of new or increased charges and rates; public comment period.

(a)        If a sanitary district has a Web site maintained by one or more of its employees, the sanitary district shall provide notice of the imposition of or increase in service charges or rates applicable solely to the construction of development subject to Part 2 of Article 19 of Chapter 160A or Part 2 of Article 18 of Chapter 153A for any service provided by the sanitary district on the sanitary district's Web site at least seven days prior to the first meeting where the imposition of or increase in the charges or rates is on the agenda for consideration.

(b)        During the consideration of the imposition of or increase in service charges or rates as provided in subsection (a) of this section, the governing body of the sanitary district shall permit a period of public comment.

(c)        This section shall not apply if the imposition of or increase in service charges or rates is contained in a budget filed in accordance with the requirements of G.S. 159‑12.  (2009‑436, s. 3.)



§ 130A-65. Liens for sewer service charges in sanitary districts not operating water distribution system; collection of charges; disconnection of sewer lines.

§ 130A‑65.  Liens for sewer service charges in sanitary districts not operating water distribution system; collection of charges; disconnection of sewer lines.

In sanitary districts which maintain and operate a sewage system but do not maintain and operate a water distribution system, the charges made for sewer service or for use of sewer service facilities shall be a lien upon the property served.  If the charges are not paid within 15 days after they become due and payable, suit may be brought in the name of the sanitary district in the county in which the property served is located, or the property, subject to the lien, may be sold by the sanitary district under the same rules, rights of redemption and savings as are prescribed by law for the sale of land for unpaid ad valorem taxes.  A sanitary district is authorized to adopt rules for the use of sewage works and the collection of charges.  A sanitary district is authorized in accordance with its rules to enter upon the premises of any person using the sewage works and failing to pay the charges, and to disconnect the sewer line of that person from the district sewer line or disposal plant.  A person who connects or reconnects with district sewer line or disposal plant without a permit from the sanitary district shall be guilty of a Class 1 misdemeanor. (1965, c. 920, s. 1; 1983, c. 891, s. 2; 1993, c. 539, s. 949; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 130A-66. Removal of member of board.

§ 130A‑66.  Removal of member of board.

A petition with the signatures of twenty‑five percent (25%) or more of the voters within a sanitary district which requests the removal from office of one or more members of a sanitary district board for malfeasance or nonfeasance in office may be filed with the board of commissioners of the county in which all or the greater portion of the voters of a sanitary district are located. Upon receipt of the petition, the county board of commissioners shall meet and adopt a resolution to hold an election on the question of removal. In the event that more than one member of a sanitary district board is subjected to recall in an election, the names of each member of the board subjected to recall shall appear upon separate ballots. If in a recall election, a majority of the votes within the sanitary district are cast for the removal of a member or members of the sanitary district board subject to recall, the member or members shall cease to be a member or members of the sanitary district board. A vacancy shall be immediately filled. The expenses of holding a recall election shall be paid from the funds of the sanitary district. (1927, c. 100, s. 21; 1957, c. 1357, s. 1; 1981, c. 186, s. 3; 1983, c. 891, s. 2.)



§ 130A-67. Rights-of-way granted.

§ 130A‑67.  Rights‑of‑way granted.

A right‑of‑way in, along or across a county or State highway, street or property within a sanitary district is granted to a sanitary district in case the board finds it necessary or convenient for carrying out the work of the district. Any work done in, along or across a State highway shall be done in accordance with the rules of the Board of Transportation. (1927, c. 100, s. 22; 1933, c. 172, s. 17; 1957, c. 1357, s. 1; 1973, c. 507, s. 5; 1983, c. 891, s. 2.)



§ 130A-68. Returns of elections.

§ 130A‑68.  Returns of elections.

In all elections provided for in this Part, the board of elections shall file copies of the returns with the county boards of commissioners, sanitary district board and clerk of superior court in which the district is located. (1927, c. 100, s. 23; 1957, c. 1357, s. 1; 1981, c. 186, s. 4; 1983, c. 891, s. 2.)



§ 130A-69. Procedure for extension of district.

§ 130A‑69.  Procedure for extension of district.

(a)        If after a sanitary district has been created or the provisions of this Part have been made applicable to a sanitary district, a petition signed by not less than fifteen percent (15%) of the resident freeholders within any territory contiguous to and adjoining the sanitary district may be presented to the sanitary district board requesting annexation of territory described in the petition. The sanitary district board shall send a copy of the petition to the board of commissioners of the county or counties in which the district is located and to the Department. The sanitary district board shall request that the Department hold a joint public hearing with the sanitary district board on the question of annexation. The Secretary and the chairperson of the sanitary district board shall name a time and place for the public hearing. The chairperson of the sanitary district board shall publish a notice of public hearing once in a newspaper or newspapers published or circulating in the sanitary district and the territory proposed to be annexed. The notice shall be published not less than 15 days prior to the hearing. If after the hearing, the Commission approves the annexation of the territory described in the petition, the Department shall advise the board or boards of commissioners of the approval. The board or boards of commissioners shall order and provide for the holding of a special election upon the question of annexation within the territory proposed to be annexed.

(b)        If at or prior to the public hearing, a petition is filed with the sanitary district board signed by not less than fifteen percent (15%) of the freeholders residing in the sanitary district requesting an election be held on the annexation question, the sanitary district board shall send a copy of the petition to the board or boards of commissioners who shall order and provide for the submission of the question to the voters within the sanitary district. This election may be held on the same day as the election in the territory proposed to be annexed, and both elections and registrations may be held pursuant to a single notice. A majority of the votes cast is necessary for a territory to be annexed to a sanitary district.

(c)        The election shall be held by the county board or boards of elections as soon as possible after the board or boards of commissioners orders the election. The cost of the election shall be paid by the sanitary district. Registration in the area proposed for annexation shall be under the same procedure as G.S. 163‑288.2.

(d)        Notice of the election shall be given as required by G.S. 163‑33(8) and shall include a statement that the boundary lines of the territory to be annexed and the boundary lines of the sanitary district have been prepared by the district board and may be examined. The notice shall also state that if a majority of the those voting in the election favor annexation, then the territory annexed shall be subject to all debts of the sanitary district.

(e)        The ballot shall be substantially as follows:

"[ ] FOR annexation to the ______ Sanitary District

[ ] AGAINST annexation to the ______ Sanitary District."

The board or boards of elections shall certify the results of the election to the sanitary district board and the board or boards of commissioners of the county or counties in which the district is located.

(f)         Notwithstanding any other provisions of this section, if a petition for extension of the boundaries of a sanitary district is signed by not less than fifty‑one percent (51%) of the resident freeholders within the territory proposed to be annexed, it shall not be necessary to hold an election provided for by this section on the question of the extension of the boundaries of the sanitary district.

(g)        Notwithstanding any other provisions of this section, if a petition for extension of the boundaries of a sanitary district is signed by the owners of all the real property within the territory proposed to be annexed, it shall not be necessary to hold any election or any hearings provided for by this section on the question of the extension of the boundaries of the sanitary district.

(h)        No right of action or defense founded upon the invalidity of the election shall be asserted, nor shall the validity of the election be open to question in any court on any ground unless the action or proceeding is commenced within 30 days after the certification of the results by the board or boards of elections.

(i)         When additional territory has been annexed to a sanitary district and the proposition of issuing bonds of the sanitary district after the annexation has been approved by the voters at an election held within one year subsequent to annexation, fifty‑one percent (51%) or more of the resident freeholders within the annexed territory may petition the sanitary district board for the removal and exclusion of the territory from the sanitary district. No petition may be filed after bonds of the sanitary district have been approved in an election held at any time after annexation. If the sanitary district board approves the petition, it shall send a copy to the Department requesting that the petition be granted and shall send additional copies to the county board or boards of commissioners. A public hearing shall be conducted under the same procedure provided for the annexation of additional territory. If the Commission deems it advisable to comply with the request of the petition, the Commission shall adopt a resolution to that effect and shall redefine the boundaries of the sanitary district. (1927, c. 100, s. 24; 1943, c. 543; 1947, c. 463, s. 1; 1951, c. 897, s. 1; 1957, c. 1357, s. 1; 1959, c. 1189, s. 2; 1961, c. 732; 1973, c. 476, s. 128; 1981, c. 186, s. 5; 1983, c. 891, s. 2.)



§ 130A-70. District and municipality extending boundaries and corporate limits simultaneously.

§ 130A‑70.  District and municipality extending boundaries and corporate limits simultaneously.

(a)        When the boundaries of a sanitary district lie entirely within or are coterminous with the corporate limits of a city or town and the sanitary district provides the only public water supply and sewage disposal system for the city or town, the boundaries of the sanitary district and the corporate limits of the city or town may be extended simultaneously as provided in this section.

(b)        Twenty‑five percent (25%) or more of the resident freeholders within the territory proposed to be annexed to the sanitary district and to the city or town may petition the sanitary district board and the governing board of the city or town setting forth the boundaries of the area proposed to be annexed and the objects annexation is proposed to accomplish. The petition may also include any area already within the corporate limits of the city or town but not already within the boundaries of the sanitary district. Upon receipt of the petition, the sanitary district board and the governing board of the city or town shall meet jointly and shall hold a public hearing prior to approval of the petition. Notice of the hearing shall be made by posting a notice at the courthouse door of the county or counties and by publishing a notice at least once a week for four consecutive weeks in a newspaper with a circulation in the county or counties. If at or after the public hearing the sanitary district board and the governing board of the city or town, acting jointly, shall each approve the petition, the petition shall be submitted to the Commission for approval. If the Commission approves the petition, the question shall be submitted to a vote of all voters in the area or areas proposed to be annexed voting as a whole. The election shall be held on a date approved by the sanitary district board and by the governing board of the city or town.

(c)        The words "For Extension" and "Against Extension" shall be printed on the ballots for the election. A majority of all the votes cast is necessary for a district and municipality to extend boundaries and corporate limits simultaneously.

(d)        After declaration of the extension, the territory and its citizens and property shall be subject to all debts, ordinances and rules in force in the sanitary district and in the city or town, and shall be entitled to the same privileges and benefits as other parts of the sanitary district and the city or town. The newly annexed territory shall be subject to the sanitary district and the city or town taxes levied for the fiscal year following the date of annexation.

(e)        The costs of holding and conducting the election for annexation pursuant to this section, shall be shared equally by the sanitary district and by the city or town.

(f)         The sanitary district board and the governing board of the city or town acting jointly, may order the board or boards of elections of the county or counties in which the sanitary district and the city or town are located, to call, hold, conduct and certify the result of the election, according to the provisions of Chapter 163 of the General Statutes.

(g)        When the boundaries of a sanitary district and the corporate limits of a city or town are extended as provided in this section, and the proposition of issuing bonds of the sanitary district as enlarged has not been approved by the voters at an election held within one year subsequent to the extension, the annexed territory may be removed and excluded from the sanitary district in the manner provided in G.S. 130A‑69. If the petition includes areas within the present corporate limits of the city or town but not within the present boundaries of the sanitary district, these areas shall not be removed or excluded from the city or town under the provisions of this section.

(h)        The powers granted by this section shall be supplemental and additional to powers conferred by any other law and shall not be regarded as in derogation to any powers now existing. (1953, c. 977; 1957, c. 1357, s. 1; 1973, c. 476, s. 128; 1981, c. 186, s. 6; 1983, c. 891, s. 2.)



§ 130A-70.1. Satellite annexation in conjunction with municipal annexation in certain sanitary districts.

§ 130A‑70.1.  Satellite annexation in conjunction with municipal annexation in certain sanitary districts.

(a)        This section only applies to a sanitary district where one or more municipalities lie within its boundaries.

(b)        Whenever a municipality which lies within a sanitary district receives a petition for annexation under Part 4 of Article 4A of Chapter 160A of the General Statutes, the municipality may petition the sanitary district for that sanitary district to also annex the same area. In such case, the sanitary district may, by resolution, annex the same area, but the annexation shall only become effective if the territory is annexed by the requesting municipality.

(c)        If G.S. 160A‑58.5 allows the municipality to fix and enforce schedules of rents, rates, fees, charges, and penalties in excess of those fixed and enforced within the primary corporate limits, the sanitary district may do likewise as if G.S. 160A‑58.5 applied to it.

(d)        If the annexed area contains utility lines constructed or operated by the county and the sanitary district is to assume control, operation, or management of those lines, the sanitary district and county may by contract agree for the sanitary district to assume the pro rata or otherwise mutually agreeable portion of indebtedness incurred by the county for such purpose, or to contractually agree with the county to reimburse the county for any debt service. (2001‑301, s. 1.)



§ 130A-71. Procedure for withdrawing from district.

§ 130A‑71.  Procedure for withdrawing from district.

Fifty‑one percent (51%) or more of the resident freeholders of a portion of a sanitary district which has no outstanding indebtedness, with the approval of the sanitary district board, may petition the county board of commissioners of the county in which a major portion of the petitioners reside, that the identified portion of the district be removed and excluded from the district. If the county board of commissioners approves the petition, an election shall be held in the entire district on the question of exclusion. A majority of all the votes cast is necessary for a district to be removed and excluded from a sanitary district. The county board of commissioners shall notify the Commission who shall remove and exclude the portion of the district, and redefine the limits accordingly. (1957, c. 1357, s. 1; 1973, c. 476, s. 128; 1983, c. 891, s. 2.)



§ 130A-72. Dissolution of certain sanitary districts.

§ 130A‑72.  Dissolution of certain sanitary districts.

Fifty‑one percent (51%) or more of the resident freeholders of a sanitary district which has no outstanding indebtedness may petition the board of commissioners of the county in which all or the greater portion of the resident freeholders of the district are located to dissolve the district. Upon receipt of the petition, the county board of commissioners shall notify the Department and the chairperson of the county board of commissioners of any other county or counties in which any portion of the district lies, of the receipt of the petition, and shall request that the Department hold a joint public hearing with the county commissioners concerning the dissolution of the district. The Secretary and the chairperson of the county board of commissioners shall name a time and place within the district for the public hearing. The county board of commissioners shall give prior notice of the hearing by posting a notice at the courthouse door of the county or counties and by publication in a newspaper or newspapers with circulation in the county or counties at least once a week for four consecutive weeks. If all matters pertaining to the dissolution of the sanitary district cannot be concluded at the hearing, the hearing may be continued to a time and place determined by the Department. If after the hearing, the Commission and the county board or boards of commissioners deem it advisable to comply with the request of the petition, the Commission shall adopt a resolution to dissolve the sanitary district. The sanitary district board of the dissolved district is authorized to convey all assets, including cash, to any county, municipality, or other governmental unit, or to any public utility company operating or to be operated under the authority of a certificate of public convenience and necessity granted by the North Carolina Utilities Commission in return for the assumption of the obligation to provide water and sewage services to the area served by the district at the time of dissolution. (1943, c. 620; 1951, c. 178, s. 2; 1957, c. 1357, s. 1; 1967, c. 4, s. 1; 1973, c. 476, s. 128; 1983, c. 891, s. 2.)



§ 130A-73. Dissolution of sanitary districts having no outstanding indebtedness and located wholly within or coterminous with corporate limits of city or town.

§ 130A‑73.  Dissolution of sanitary districts having no outstanding indebtedness and located wholly within or coterminous with corporate limits of city or town.

When the boundaries of a sanitary district which has no outstanding indebtedness are entirely located within or coterminous with the corporate limits of a city or town, fifty‑one percent (51%) or more of the resident freeholders within the district may petition the board of commissioners within the county in which all or the greater portion of the resident freeholders of the district are located to dissolve the district. Upon receipt of the petition, the board of commissioners shall notify the Department, the chairperson of the board of commissioners of any other county or counties in which any portion of the district lies and the governing body of the city or town within which the district lies of the receipt of the petition, and shall request that the Department hold a joint public hearing with the board or boards of commissioners and the governing body of the city or town. The Secretary, the chairperson of the board of commissioners of the county in which all or the greater portion of the resident freeholders are located and the presiding officer of the governing body of the city or town shall name a time and place within the boundaries of the district and the city or town for the public hearing. The county board of commissioners shall give notice of the hearing by posting prior notice at the courthouse door of the county or counties and also by publication in a newspaper or newspapers circulating in the district at least once a week for four consecutive weeks. If all matters pertaining to the dissolution of the sanitary district cannot be concluded at the hearing, the hearing may be continued to a time and place determined by the Department. If, after the hearing, the Commission, the county board or boards of commissioners and the governing body of the city or town shall deem it advisable to comply with the request of the petition, the Commission shall adopt a resolution dissolving the district. All taxes levied by the sanitary district which were levied prior to but which are collected after the dissolution shall vest in the city or town. All property held, owned, controlled or used by the sanitary district upon the dissolution or which may later be vested in the sanitary district, and all judgments, liens, rights and causes of actions in favor of the sanitary district shall vest in the city or town. At the dissolution,  taxes owed to the sanitary district shall be collected by the city or town. (1963, c. 512, s. 1; 1973, c. 476, s. 128; 1983, c. 891, s. 2.)



§ 130A-73.1. Dissolution of sanitary districts having no outstanding indebtedness and located wholly within or coterminous with corporate limits of city or town.

§ 130A‑73.1.  Dissolution of sanitary districts having no outstanding indebtedness and located wholly within or coterminous with corporate limits of city or town.

(a)        When the boundaries of a sanitary district that (i) is located entirely within one county, (ii) has no outstanding indebtedness, (iii) at the time of its creation was not located entirely within or coterminous with the corporate limits of a city or town, (iv) has not provided any water or sewer service for at least five years, (v) did not levy any ad valorem tax in the current year, (vi) has been for at least five years entirely located within or coterminous with the corporate limits of a city or town, and (vii) at the time of the annexation of the area of the district by that city or town, the city or town assumed all assets and liabilities of the district, the board of that district by unanimous vote may petition the board of commissioners of the county in which the district is located to dissolve the district. Upon receipt of the petition, the board of commissioners shall notify the Department and the governing body of the city or town within which the district lies of the receipt of the petition. If the Commission, the county board of commissioners, and the governing body of the city or town shall deem it advisable to comply with the request of the petition, the Commission shall adopt a resolution dissolving the district. All taxes levied by the sanitary district that were levied prior to, but that are collected after, the dissolution shall vest in the city or town. All property held, owned, controlled, or used by the sanitary district upon the dissolution or that may later be vested in the sanitary district, and all judgments, liens, rights, and causes of actions in favor of the sanitary district shall vest in the city or town. At the dissolution, taxes owed to the sanitary district shall be collected by the city or town.

(b)        The procedure for the dissolution of a sanitary district set out in this section is an alternative to the procedure set out in G.S. 130A‑73 and any sanitary district to which both that section and this section apply may be dissolved under either section. (1998‑123, s. 1.)



§ 130A-74. Validation of creation of districts.

§ 130A‑74.  Validation of creation of districts.

All actions prior to June 6, 1961, taken by the county boards of commissioners[,] by the State Board of Health, by any officer or by any other agency, board or officer of the State in the formation and creation of sanitary districts in the State, and the formation and creation, or the attempted formation and creation of any sanitary districts are in all respects validated. These sanitary districts are declared lawfully formed and created and in all respects legal and valid sanitary districts. (1953, c. 596, s. 1; 1957, c. 1357, s. 1; 1961, c. 667, s. 1; 1983, c. 891, s. 2.)



§ 130A-75. Validation of extension of boundaries of districts.

§ 130A‑75.  Validation of extension of boundaries of districts.

(a)        All actions prior to April 1, 1957, taken by the State Board of Health, a county board of commissioners, and a sanitary district board for the purpose of extending the boundaries of a sanitary district where the territory which was annexed contained no resident freeholders, and where the owner or owners of the real property annexed requested of the sanitary district board that the territory be annexed to the sanitary district, are validated, notwithstanding any lack of power to perform these acts or proceedings, and notwithstanding any defect or irregularity in the acts or proceedings.

(b)        All actions and proceedings prior to April 1, 1979, taken by the State Board of Health, the Commission, a board of county commissioners and a sanitary district board for the purpose of annexing additional territory to a sanitary district or with respect to the annexation are validated notwithstanding any lack of power to perform these acts or proceedings or any defect or irregularity in any acts or proceedings; these sanitary districts are lawfully extended to include this additional territory. (1959, c. 415, s. 2; 1975, c. 712, s. 1; 1979, 2nd Sess., c. 1079, s. 1; 1983, c. 891, s. 2.)



§ 130A-76. Validation of dissolution of districts.

§ 130A‑76.  Validation of dissolution of districts.

All actions prior to January 1, 1981, taken by a county board of commissioners, by the State Board of Health or Commission, by an officer or by any other agency, board or officer of the State in the dissolution of a sanitary district and the dissolution or attempted dissolution of a sanitary district are validated. (1953, c. 596, s. 2; 1957, c. 1357, s. 1; 1981, c. 20, ss. 1, 2; 1983, c. 891, s. 2.)



§ 130A-77. Validation of bonds of districts.

§ 130A‑77.  Validation of bonds of districts.

All actions and proceedings prior to April 1, 1979, taken, and all elections held in a sanitary district or in a district purporting to be a legal sanitary district by virtue of the purported authority and acts of a county board of commissioners, State Board of Health, Commission, or any other board, officer or agency for the purpose of authorizing, selling or issuing the bonds of the sanitary district, and all bonds at any time issued by or on behalf of a sanitary district, are in all respects validated. These bonds are declared to be the legal and binding obligations of the sanitary district. (1953, c. 596, s. 3; 1957, c. 1357, s. 1; 1979, 2nd Sess., c. 1079, s. 2; 1983, c. 891, s. 2.)



§ 130A-78. Tax levy for validated bonds.

§ 130A‑78.  Tax levy for validated bonds.

Sanitary districts are authorized to make appropriations and to levy annually a tax on property having a situs in the district under the rules and according to the procedure prescribed in the Machinery Act for the purpose of paying the principal of and interest on bonds validated in G.S. 130A‑77. The tax shall be sufficient for this purpose and shall be in addition to all other taxes which may be levied upon the taxable property in the sanitary district. (1945, c. 89, s. 3; 1957, c. 1357, s. 1; 1973, c. 803, s. 17; 1983, c. 891, s. 2.)



§ 130A-79. Validation of appointment or election of members of district boards.

§ 130A‑79.  Validation of appointment or election of members of district boards.

(a)        All actions and proceedings prior to June 6, 1961, taken in the appointment or election of members of a sanitary district board are validated. Members of these boards shall have all the powers and may perform all the duties required or permitted of them to be pursuant to this Part.

(b)        All actions and proceedings prior to May 1, 1959, taken in the  appointment or election of members of a sanitary district board and the appointment or election of members are validated. Members of these boards shall have all the powers and may perform all the duties required or permitted of them pursuant to the provisions of this Part. (1953, c. 596, s. 4; 1957, c. 1357, s. 1; 1959, c. 415, s. 1; 1961, c. 667, s. 2; 1983, c. 891, s. 2.)



§ 130A-80. Merger of district with contiguous city or town; election.

§ 130A‑80.  Merger of district with contiguous city or town; election.

A sanitary district may merge with a contiguous city or town in the following manner:

(1)        The sanitary district board and the governing board of the city or town may resolve that it is advisable to call an election within both the sanitary district and the city or town to determine if the sanitary district and the city or town should merge;

(2)        If the sanitary district board and the governing board of the city or town resolve that it is advisable to call for an election, both boards shall adopt a resolution requesting the board of commissioners in the county or counties in which the district and the town or city or any portion is located to hold an election on a date named by the sanitary district board and the governing board of the city or town after consultation with the appropriate board or boards of elections. The election shall be held within the sanitary district and the city or town on the question of merger;

(3)        The county board or boards of commissioners shall request the appropriate board or boards of elections to hold and conduct the election. All voters of the city or town and the sanitary district shall be eligible to vote if the election is called in both areas as authorized in subsection (1);

(4)        Notice of the election shall be given as required in G.S. 163‑33(8). The board or boards of elections may use either method of registration set out in G.S. 163‑288.2;

(5)        If an election is called as provided in subsection (2), the board or boards of elections shall provide ballots for the election in substantially the following form:

"[ ] FOR merger of the Town of . . . . . . . . . . . . and the . . . . . . . . . Sanitary District, if a majority of the registered voters of both the Sanitary District and the Town vote in favor of merger, the combined territories to be known as the Town of . . . . . . . . . . . . and to assume all of the obligations of the Sanitary District and to receive from the Sanitary District all the property rights of the District; from and after merger residents of the District would enjoy all of the benefits of the municipality and would assume their proportionate share of the obligations of the Town as merged.

[ ] AGAINST merger."

(6)        A majority of all the votes cast by voters of the sanitary district and a majority of all the votes cast by voters of the city or town is necessary for the merger of a sanitary district with the city or town. The merger shall be effective on July 1 following the election. If a majority of the votes cast in either the sanitary district or the city or town vote against the merger, any election on similar propositions of merger may not occur until one year from the date of the last election.

(7)        Upon the merger of a sanitary district and a city or town pursuant to this section, the city or town shall assume all obligations of the sanitary district and the sanitary district shall convey all property rights to the city or town. The vote for merger shall include a vote for the city or town to assume the obligations of the district. The sanitary district shall cease to exist as a political subdivision from and after the effective date of the merger. After the merger, the residents of the sanitary district enjoy all of the benefits of the municipality and shall assume their share of the obligations of the city or town. All taxes levied and collected by the city or town from and after the effective date of the merger shall be levied and collected uniformly in all the territory included in the enlarged municipality; and

(8)        If merger is approved, the governing board of the city or town shall determine the proportion of the district's indebtedness, if any, which was incurred for the construction of water systems and the proportion which was incurred for construction of sewage disposal systems. The governing board shall send a certified copy of the determination to the local government commission in order that the Commission and the governing body of the merged municipality can determine the net debt of the merged municipality as required by G.S. 159‑55. (1961, c. 866; 1981, c. 186, s. 7; 1983, c. 891, s. 2; 1987, c. 314, s. 1.)



§ 130A-80.1. Merger of district with coterminous city or town; election.

§ 130A‑80.1.  Merger of district with coterminous city or town; election.

A sanitary district may merge with a coterminous city or town in the following manner:

(1)        The sanitary district board and the governing board of the city or town may resolve that it is advisable to call an election within the area of the sanitary district and the city or town to determine if the sanitary district and the city or town should merge;

(2)        If the sanitary district board and the governing board of the city or town resolve that it is advisable to call for an election, both boards shall adopt a resolution requesting the board of commissioners in the county or counties in which the district and the town or city or any portion is located to hold an election on a date named by the sanitary district board and the governing board of the city or town after consultation with the appropriate board or boards of elections. The election shall be held within the sanitary district and the city or town on the question of merger;

(3)        The county board or boards of commissioners shall request the appropriate board or boards of elections to hold and conduct the election. All voters of the city or town and the sanitary district shall be eligible to vote;

(4)        Notice of the election shall be given as required in G.S. 163‑33(8);

(5)        The board or boards of elections shall provide ballots for the election in substantially the following form:

"[] FOR merger of the Town of . . . . . . . . . . and the . . . . . . . . . Sanitary District, if a majority of the registered voters vote in favor of merger, the area to be known as the Town of . . . . . . . . . . . and to assume all of the obligations of the Sanitary District and to receive from the Sanitary District all the property rights of the District.

[] AGAINST merger."

(6)        A majority of all the votes cast is necessary for the merger of a sanitary district with the city or town. The merger shall be effective on July 1 following the election. If a majority of the votes cast is not in favor of the merger, an election on merger may not occur until one year from the date of the last election.

(7)        Upon the merger of a sanitary district and a city or town pursuant to this section, the city or town shall assume all obligations of the sanitary district and the sanitary district shall convey all property rights to the city or town. The vote for merger shall include a vote for the city or town to assume the obligations of the district. The sanitary district shall cease to exist as a political subdivision from and after the effective date of the merger; and

(8)        If merger is approved, the governing board of the city or town shall determine the proportion of the district's indebtedness, if any, which was incurred for the construction of water systems and the proportion which was incurred for construction of sewage disposal systems. The governing board shall send a certified copy of the determination to the Local Government Commission in order that the Commission and the governing body of the merged municipality can determine the net debt of the merged municipality as required by G.S. 159‑55. (1989, c. 194, s. 1.)



§ 130A-80.2. Merger of district with noncoterminous city or town it is contained wholly within; election.

§ 130A‑80.2.  Merger of district with noncoterminous city or town it is contained wholly within; election.

A sanitary district may merge with a city or town which it is contained wholly within, but where the sanitary district and the city or town do not have coterminous boundaries, in the following manner:

(1)        The sanitary district board and the governing board of the city or town may resolve that it is advisable to call an election within both the sanitary district and the city or town to determine if the sanitary district and the city or town should merge;

(2)        If the sanitary district board and the governing board of the city or town resolve that it is advisable to call for an election, both boards shall adopt a resolution requesting the board of commissioners in the county or counties in which the district and the town or city or any portion is located to hold an election on a date named by the sanitary district board and the governing board of the city or town after consultation with the appropriate board or boards of elections. The election shall be held within the sanitary district and the city or town on the question of merger;

(3)        The county board or boards of commissioners shall request the appropriate board or boards of elections to hold and conduct the election. All voters of the city or town and the sanitary district shall be eligible to vote if the election is called in both areas as authorized in subdivision (1);

(4)        Notice of the election shall be given as required in G.S. 163‑33(8). The board or boards of elections may use either method of registration set out in G.S. 163‑288.2;

(5)        If an election is called as provided in subsection (2), the board or boards of elections shall provide ballots for the election in substantially the following form:

"[]        FOR merger of the Town of . . . . . . . . . and the . . . . . . . . Sanitary District, if a majority of the registered voters of both the Sanitary District and the Town vote in favor of merger, the combined territories to be known as the Town of . . . . . . . . . . . . and to assume all of the obligations of the Sanitary District and to receive from the Sanitary District all the property rights of the District; from and after merger residents of the District would enjoy all of the benefits of the municipality and would assume their proportionate share of the obligations of the Town as merged.

[]          AGAINST merger."

(6)        A majority of all the votes cast by voters of the sanitary district and a majority of all the votes cast by voters of the city or town is necessary for the merger of a sanitary district with the city or town. The merger shall be effective on July 1 following the election. If a majority of the votes cast in either the sanitary district or the city or town vote against the merger, any election on similar propositions of merger may not occur until one year from the date of the last election.

(7)        Upon the merger of a sanitary district and a city or town pursuant to this section, the city or town shall assume all obligations of the sanitary district and the sanitary district shall convey all property rights to the city or town. The vote for merger shall include a vote for the city or town to assume the obligations of the district. The sanitary district shall cease to exist as a political subdivision from and after the effective date of the merger. After the merger, the residents of the sanitary district enjoy all of the benefits of the municipality and shall assume their share of the obligations of the city or town. All taxes levied and collected by the city or town from and after the effective date of the merger shall be levied and collected uniformly in all the territory included in the enlarged municipality; and

(8)        If merger is approved, the governing board of the city or town shall determine the proportion of the district's indebtedness, if any, which was incurred for the construction of water systems and the proportion which was incurred for construction of sewage disposal systems. The governing board shall send a certified copy of the determination to the Local Government Commission in order that the Commission and the governing body of the merged municipality can determine the net debt of the merged municipality as required by G.S. 159‑55. (1989, c. 194, s. 2.)



§ 130A-80.3. Merger of district with contiguous metropolitan water district.

§ 130A‑80.3.  Merger of district with contiguous metropolitan water district.

(a)        A sanitary district may merge with a contiguous, but not coterminous, metropolitan water district organized under Article 4 of Chapter 162A of the General Statutes in the following manner, but only if the metropolitan water district has no outstanding indebtedness:

(1)        The sanitary district board and the district board of the metropolitan water district shall resolve that it is advisable for the sanitary district and the metropolitan water district should merge;

(2)        If the sanitary district board and the district board of the metropolitan water district resolve that it is advisable to merge, they shall call a public hearing on the merger. Each of such boards shall hold a public hearing on the question of merger, and advertisement of the public hearing shall be published at least 10 days before the public hearing;

(3)        After the public hearing, if the sanitary district board and the district board of the metropolitan water district by resolution approve the merger, the merger shall be effective on July 1 following the adoption of the resolution;

(4)        Upon the merger of a sanitary district and a metropolitan water district pursuant to this section, the sanitary district shall assume all obligations of the metropolitan water district, and the metropolitan water district shall convey all property rights to the sanitary district. The metropolitan water district shall cease to exist as a political subdivision from and after the effective date of the merger. After the merger, the residents of the metropolitan water district enjoy all of the benefits of the sanitary district and shall assume their share of the obligations of the sanitary district. All taxes levied and collected by the sanitary district from and after the effective date of the merger shall be levied and collected uniformly in all the territory included in the enlarged sanitary district; and

(5)        Certified copies of the merger resolutions shall be filed with the Commission for Public Health.

(b)        At the same time as approving the resolution of merger, the district board of the metropolitan water district shall designate by resolution two of its members to serve on an expanded sanitary district board from and after the date of the merger.

(c)        If the sanitary district board serves staggered four‑year terms, the resolution shall designate one of those two persons to serve until the organizational meeting after the next election of a sanitary district board, and the other to serve until the organizational meeting after the second succeeding election of a sanitary district board. Successors shall be elected by the qualified voters of the sanitary district for four‑year terms.

(d)        If the sanitary district board serves nonstaggered four‑year terms, or serves two‑year terms, the two persons shall serve until the organizational meeting after the next election of a sanitary district board. Successors shall be elected by the qualified voters of the sanitary district for terms of the same length as other sanitary district board members.

(e)        When a sanitary district and metropolitan water district are merged under this section, the sanitary district board may change the name of the sanitary district. Notice of such name change shall be filed with the Commission for Public Health. (1989, c. 194, s. 3; 2007‑182, s. 2.)



§ 130A-81. Incorporation of municipality and simultaneous dissolution of sanitary district, with transfer of assets and liabilities from the district to the municipality.

§ 130A‑81.  Incorporation of municipality and simultaneous dissolution of sanitary district, with transfer of assets and liabilities from the district to the municipality.

The General Assembly may incorporate a municipality, which includes within its boundaries or is coterminous with a sanitary district and provide for the simultaneous dissolution of the sanitary district and the transfer of the district's assets and liabilities to the municipality, in the following manner:

(1)        The incorporation act shall define the boundaries of the proposed municipality; shall set the date for and provide for a referendum on the incorporation of the proposed municipality and dissolution of the sanitary district; shall provide for registration of voters in the area of the proposed municipality in accordance with G.S. 163‑288.2; shall set a proposed effective date for the incorporation of the municipality and the dissolution of the sanitary district; shall establish the form of government for the proposed municipality and the composition of its governing board, and provide for transitional arrangements for the sanitary district to the municipality; and may include any other matter appropriate to a municipal charter.

(1a)      As an alternate to subdivision (1) of this section, the incorporation act shall define the boundaries of the proposed municipality; shall provide that the incorporation is not subject to referendum; shall set a proposed effective date for the incorporation of the municipality and the dissolution of the sanitary district; shall establish the form of government for the proposed municipality and the composition of its governing board, and provide for transitional arrangements for the sanitary district to the municipality, and may include any other matter appropriate to a municipal charter. If this subdivision is followed instead of subdivision (1), then the municipality shall be incorporated and the sanitary district simultaneously dissolved at 12 noon on the date set for incorporation in the incorporation act, and the provisions of paragraphs a through g of subdivision (5) of this section shall apply.

(2)        The referendum shall be conducted by the board of elections of the county in which the proposed municipality is located. If the proposed municipality is located in more than one county, the board of elections of the county which has the greatest number of residents of the proposed municipality shall conduct the referendum. The board of election shall conduct the referendum in accordance with this section and the provisions of the incorporation act.

(3)        The form of the ballot for a referendum under this section shall be substantially as follows:

"[] FOR incorporation of the Town (City) of . . . . . . . . . . and the simultaneous dissolution of the . . . . . . . . . . Sanitary District, with transfer of the District's assets and liabilities to the Town (City), and assumption of the District's indebtedness by the Town (City).

[] AGAINST incorporation of the Town (City) of . . . . . . . . . . and the simultaneous dissolution of the . . . . . . . . . . Sanitary District, with transfer of the District's assets and liabilities, to the Town (City), and assumption of the District's indebtedness by the Town (City)."

(4)        If a majority of those voting in the referendum vote in favor of incorporating the proposed municipality and dissolving the sanitary district, the board of elections shall notify the Department and the Local Government Commission of the date on which the municipality will be incorporated and the sanitary district dissolved and shall state that all assets and liabilities of the sanitary district will be transferred to the municipality and that the municipality will assume the district's indebtedness.

(5)        If a majority of those voting in the referendum vote in favor of incorporating the proposed municipality and dissolving the sanitary district, the municipality shall be incorporated and the sanitary district shall be simultaneously dissolved at 12 noon on the date set for incorporation in the incorporation act. At that time:

a.         The sanitary district shall cease to exist as a body politic and corporate;

b.         All property, real, personal and mixed, belonging to the sanitary district vests in and is the property of the municipality;

c.         All judgments, liens, rights and courses of action in favor of the sanitary district vest in favor of the municipality;

d.         All rentals, taxes, assessments and other funds, charges or fees owed to the sanitary district are owed to and may be collected by the municipality;

e.         Any action, suit, or proceeding pending against, or instituted by the sanitary district shall not be abated by its dissolution, but shall be continued and completed in the same manner as if dissolution had not occurred. The municipality shall be a party to these actions, suits and proceedings in the place of the sanitary district and shall pay any judgment rendered against the sanitary district in any of these actions or proceedings. No new process need be served in any of the actions, suits or proceedings;

f.          All obligations of the sanitary district, including outstanding indebtedness, are assumed by the municipality, and all the obligations and outstanding indebtedness are constituted obligations and indebtedness of the municipality. The full faith and credit of the municipality is deemed to be pledged for the payment of the principal of and interest on all general obligation bonds and bond anticipation notes of the sanitary district, and all the taxable property within the municipality shall remain subject to taxation for these payments; and

g.         All rules of the sanitary district shall continue in effect until repealed or amended by the governing body of the municipality.

(6)        The transition between the sanitary district and the municipality shall be provided for in the incorporation act of the municipality. (1971, c. 737, 1973, c. 476, s. 128; 1983, c. 891, s. 2; 1985, c. 375.)



§ 130A-82. Dissolution of sanitary districts; referendum.

§ 130A‑82.  Dissolution of sanitary districts; referendum.

(a)        A county board of commissioners in counties having a population in excess of 275,000 may dissolve a sanitary district by holding a referendum on the questions of dissolution and assumption by the county of any outstanding indebtedness of the district. The county board of commissioners may dissolve a sanitary district which has no outstanding indebtedness when the members of the district shall vote in favor of dissolution.

(b)        Before the dissolution of any district shall be approved, a plan for continued operation and provision of all services and functions being performed or rendered by the district shall be adopted and approved by the board of county commissioners.

(c)        No plan shall be adopted unless at the time of its adoption any water system or sanitary sewer system being operated by the district is in compliance with all local, State and federal rules and regulations, and if the system is to be serviced by a municipality, the municipality shall first approve the plan.

(d)        When all actions relating to dissolution of the sanitary district have been completed, the chairperson of the county board of commissioners shall notify the Department. (1973, c. 476, s. 128; c. 951; 1983, c. 891, s. 2.)



§ 130A-83. Merger of two contiguous sanitary districts.

§ 130A‑83.  Merger of two contiguous sanitary districts.

Two contiguous sanitary districts may merge in the following manner:

(1)        The sanitary district board of each sanitary district must first adopt a common proposed plan of merger. The plan shall contain the name of the new or successor sanitary district, designate the members of the merging boards who shall serve as the interim sanitary district board for the new or successor district until the next election required by G.S. 130A‑50(b) and 163‑279, and any other matters necessary to complete the merger.

(2)        The merger may become effective only if approved by the voters of the two sanitary districts. In order to call an election, both boards shall adopt a resolution calling upon the board of county commissioners in the county or counties in which the districts are located to call for an election on a date named by the sanitary district boards after consultation with the appropriate boards of election. The board or boards of commissioners shall hold an election on the proposed merger of the sanitary districts.

(3)        The county board or boards of commissioners shall request the appropriate board of elections to hold and conduct the elections. All voters of the two sanitary districts shall be eligible to vote.

(4)        Notice of the elections shall be given as required in G.S. 163‑33(8). The board of elections may use the method of registration set out in G.S. 163‑288.2.

(5)        If an election is called as provided in subsection (2), the board or boards of elections shall provide ballots for the election in substantially the following form:

"[] FOR the merger of the . . . . . . . . . . . . Sanitary District and the. . . . . . . . Sanitary District into a single district to be known as the . . . . . . . . Sanitary District, in which all the property, assets, liabilities, obligations, and indebtedness of the two districts become the property, assets, liabilities, obligations, and indebtedness of the . . . . . . . . Sanitary District.

[] AGAINST the merger of the . . . . . . . . Sanitary District and the. . . . . . . . Sanitary District into a single district to be known as the . . . . . . . . Sanitary District, in which all the property, assets, liabilities, obligations, and indebtedness of the two districts become the property, assets, liabilities, obligations, and indebtedness of the . . . . . . . . Sanitary District."

(6)        If a majority of all the votes cast in each sanitary district vote in favor of the merger, the two sanitary districts shall be merged on July 1 following the election. Should the majority of the votes cast in either sanitary district be against the proposition, the sanitary districts shall not be merged. If a majority of the votes cast in either sanitary district are against the merger, any election on similar propositions of merger may not occur until one year from the date of the last election.

(7)        Upon the merger of two sanitary districts pursuant to this section and the creation of a new district, the merger becomes effective at 12 noon on the following July 1. At that time:

a.         The two sanitary districts shall cease to exist as bodies politic and corporate, and the new sanitary district exists as a body politic and corporate.

b.         All property, real, personal and mixed, belonging to the sanitary districts vests in and is the property of the new sanitary district.

c.         All judgments, liens, rights of liens and causes of action in favor of either sanitary district vest in the new sanitary district.

d.         All rentals, taxes, assessments and other funds, charges or fees owed to either of the sanitary districts are owed to and may be collected by the new sanitary district.

e.         Any action, suit, or proceeding pending against, or having been instituted by, either of the sanitary districts shall not be abated by its dissolution, but shall be continued and completed in the same manner as if dissolution had not occurred. The new sanitary district shall be a party to all these actions, suits and proceedings in the place of the dissolved sanitary district and shall pay any judgment rendered against either of the sanitary districts in any of these actions or proceedings. No new process need be served in any of the actions, suits or proceedings.

f.          All obligations of either of the sanitary districts, including any outstanding indebtedness, are assumed by the new sanitary district and all the obligations and outstanding indebtedness are constituted obligations and indebtedness of the new sanitary district. The full faith and credit of the new sanitary district is deemed to be pledged for the punctual payment of the principal of and interest on all general obligation bonds and bond anticipation notes of either of the sanitary districts, and all the taxable property within the new sanitary district shall remain subject to taxation for these payments.

g.         All rules of either of the sanitary districts shall continue in effect until repealed or amended by the governing body of the new sanitary district.

(8)        Upon the merger of two sanitary districts pursuant to this section when one district is to be dissolved and the other district is to be a successor covering the territory of both, the merger becomes effective at 12 noon on the following July 1. At that time:

a.         One sanitary district shall cease to exist as a body politic and corporate, and the successor sanitary district continues to exist as a body politic and corporate.

b.         All property, real, personal and mixed, belonging to the sanitary districts vests in, and is the property of the successor sanitary district.

c.         All judgments, liens, rights of liens and causes of action in favor of either sanitary district vest in the successor sanitary district.

d.         All rentals, taxes, assessments and other funds, charges or fees owed either of the sanitary districts are owed to and may be collected by the successor sanitary district.

e.         Any action, suit, or proceeding pending against, or instituted by either of the sanitary districts shall not be abated by its dissolution, but shall be continued and completed in the same manner as if dissolution had not occurred. The successor sanitary district shall be a party to all these actions, suits and proceedings in the  place of the dissolved sanitary district and shall pay any judgment rendered against the sanitary district in any of these actions or proceedings. No new process need be served in any of the actions, suits or proceedings.

f.          All obligations of either of the sanitary districts, including any outstanding indebtedness, are assumed by the successor sanitary district and all the obligations and outstanding indebtedness are constituted obligations and indebtedness of the successor sanitary district. The full faith and credit of the successor sanitary district  is deemed to be pledged for the punctual payment of the principal of and interest on all general obligation bonds and bond anticipation notes of either of the sanitary districts, and all the taxable property within the successor sanitary district shall be and remain subject to taxation for these payments.

g.         All rules of either of the sanitary districts shall continue in effect until repealed or amended by the governing body of the successor sanitary district. (1981, c. 951; 1983, c. 891, s. 2; 1987, c. 314, s. 2.)



§ 130A-84. Withdrawal of water.

§ 130A‑84.  Withdrawal of water.

A sanitary district is empowered to engage in litigation or to join with other parties in litigation opposing the withdrawal of water from a river or other water supply. (1983, c. 891, s. 2.)



§ 130A-85. Further dissolution procedures.

§ 130A‑85.  Further dissolution procedures.

(a)        The County Board of Commissioners may dissolve a Sanitary District located entirely within one county upon the following conditions:

(1)        There are 500 or less resident freeholders residing within the District;

(2)        The District has no outstanding bonded indebtedness;

(3)        The Board of Commissioners agrees to assume and pay any other outstanding legal indebtedness of the District;

(4)        The Board of Commissioners adopts a plan providing for continued operation and provision of all services previously being performed or rendered to the District.  No plan shall be adopted unless at the time of its adoption any water and sewer or sanitary system being operated by the District is in compliance with all local, State, and federal rules and regulations; and

(5)        The Board of Commissioners adopts a resolution finding that the interest of the citizens of the Sanitary District and the county will be best served if the operation and the services provided by the District were provided for by the Board of Commissioners.

(a1)      The County Board of Commissioners may dissolve a Sanitary District located entirely within one county and for which no District Board members have been elected within eight years preceding dissolution, upon the following conditions:

(1)        The District has no outstanding legal indebtedness;

(2)        The Board of Commissioners adopts a plan providing for continued operation and provision of all services, if any, previously being performed or rendered to the District.  No plan shall be adopted unless at the time of its adoption any water and sewer or sanitary system being operated by the District is in compliance with all local, State, and federal rules and regulations; and

(3)        The Board of Commissioners adopts a resolution finding that the interest of the citizens of the Sanitary District and the county will be best served if the operation and the services provided by the District are provided for by the Board of Commissioners.

When all actions relating to dissolution of the sanitary district have been completed, the chairperson of the County Board of Commissioners shall notify the Department.

(b)        Prior to taking action to dissolve a Sanitary District, the Board of Commissioners shall hold a public hearing concerning dissolution of the District.  The County Board of Commissioners shall give notice of the hearing by publication of notice thereof in a newspaper or newspapers with general circulation in the county, once per week for three consecutive weeks.  If, after the hearing, the Board of Commissioners deems it advisable to dissolve the District, they shall thereafter adopt the resolution and plan provided for herein.

During the period commencing with the first publication of notice of the public hearing as herein provided, and for a period of 60 days following the public hearing, the Board of Commissioners of the District may not enter into any contracts, incur any indebtedness or pledge, or encumber any of the District's assets except in the ordinary course of business.

(c)        Upon adoption of the resolution provided for herein, all property, real, personal, and mixed, belonging to the District vests in and becomes the property of the county; all judgments, liens, rights of liens and causes of action in favor of the District vests in the county; and all rentals, taxes and assessments and other funds, charges or fees owed to the District may be collected by the county.

(d)        Following dissolution of the District, the county may operate, maintain, and extend the services previously provided for by the District either:

(1)        As a part of county government; or

(2)        As a service district created on or after January 1, 1987, under Article 16 of Chapter 153A of the General Statutes to serve at least the area of the Sanitary District.

In lieu thereof, the services may be provided by any authority or district created after January 1, 1987, under this Article, or Articles 1, 4, 5 or 6 of Chapter 162A of the General Statutes to serve at least the area of the District.  In such case, the county may convey the property, including all judgments, liens, rights of liens, causes of action, rentals, taxes and assessments mentioned in subsection (c) of this section, to that authority or District. (1987, c. 521; 1991, c. 417.)



§ 130A-86. Reserved for future codification purposes.

§ 130A‑86.  Reserved for future codification purposes.



§ 130A-87. Reserved for future codification purposes.

§ 130A‑87.  Reserved for future codification purposes.



§ 130A-88. Laboratory established.

Article 3.

State Laboratory of Public Health.

§ 130A‑88.  Laboratory established.

(a)        A State Laboratory of Public Health is established within the Department. The Department is authorized to make examinations, and provide consultation and technical assistance as the public health may require.

(b)        The Commission shall adopt rules necessary for the operation of the State Laboratory of Public Health. (1905, c. 415; Rev., s. 3057; 1907, cc. 721, 884; 1911, c. 62, s. 36; C.S., s. 7056; 1957, c. 1357, s. 1; 1973, c. 476, s. 128; 1979, c. 788, s. 3; 1983, c. 891, s. 2.)



§ 130A-89. Reserved for future codification purposes.

§ 130A‑89.  Reserved for future codification purposes.



§ 130A-90. Vital statistics program.

Article 4.

Vital Statistics.

§ 130A‑90.  Vital statistics program.

The Department shall maintain a Vital Statistics Program which shall operate the only system of vital records registration throughout this State. (1983, c. 891, s. 2.)



§ 130A-91. State Registrar.

§ 130A‑91.  State Registrar.

The Secretary shall appoint a State Registrar of Vital Statistics. The State Registrar of Vital Statistics shall exercise all the authority conferred by this Article. (1913, c. 109, s. 2; C.S., s. 7088; 1955, c. 951, s. 5; 1957, c. 1357, s. 1; 1969, c. 1031, s. 1; 1973, c. 476, s. 128; 1977, c. 163, s. 1; 1983, c. 891, s. 2.)



§ 130A-92. Duties of the State Registrar.

§ 130A‑92.  Duties of the State Registrar.

(a)        The State Registrar shall secure and maintain all vital records required under this Article and shall do all things necessary to carry out its provisions.  The State Registrar shall:

(1)        Examine vital records received from local registrars to determine if these records are complete and satisfactory, and require the provision of information necessary to make the records complete and satisfactory;

(2)        Permanently preserve the information from the vital records in a systematic manner in adequate fireproof space which shall be provided in a State building by the Department of Administration, and maintain a comprehensive and continuous index of all vital records;

(3)        Prepare and supply or approve all forms used in carrying out the provisions of this Article;

(4)        Appoint local registrars as required by G.S. 130A‑95 and exercise supervisory authority over local registrars, deputy local registrars and sub‑registrars;

(5)        Enforce the provisions of this Article, investigate cases of irregularity or violations and report violations to law‑enforcement officials for prosecution under G.S. 130A‑26;

(6)        Conduct studies and research and recommend to the General Assembly any additional legislation necessary to carry out the purposes of this Article; and

(7)        Adopt rules necessary to carry out the provisions of this Article.

(b)        The State Registrar may retain payments made in excess of the fees established by this Article if the overpayment is in the amount of three dollars ($3.00) or less and the payor does not request a refund of the overpayment. The State Registrar is not required to notify the payor of any overpayment of three dollars ($3.00) or less.  (1913, c. 109, s. 1; C.S., s. 7086; 1957, c. 1357, s. 1; 1969, c. 1031, s. 1; 1971, c. 444, s. 3; 1973, c. 476, s. 128; 1983, c. 891, s. 2; 1985, c. 366; 1993, c. 146, s. 2.)



§ 130A-93. Access to vital records; copies.

§ 130A‑93.  Access to vital records; copies.

(a)        Only the State Registrar shall have access to original vital records and to indices to the original vital records. County offices authorized to issue certificates and the North Carolina State Archives also shall have access to indices to these original vital records, when specifically authorized by the State Registrar.

(b)        The following birth data, in any form and on any medium, in the possession of the Department, local health departments, or local register of deeds offices shall not be public records pursuant to Chapter 132 of the General Statutes: the names of children and parents, the addresses of parents (other than county of residence and postal code), and the social security numbers of parents. Access to copies and abstracts of these data shall be provided in accordance with G.S. 130A‑99, Chapter 161 of the General Statutes, and this section. All other birth data shall be public records pursuant to Chapter 132 of the General Statutes. All birth records and data are State property and shall be managed only in accordance with official disposition instructions prepared by the Department of Cultural Resources. The application of this Chapter is subject to the provisions of Article 1 of Chapter 121 of the General Statutes, the North Carolina Archives and History Act. The State Registrar and other officials authorized to issue certified copies of vital records shall provide copies or abstracts of vital records, except those described in subsections (d), (e), (f) and (g) of this section, to any person upon request.

(c)        The State Registrar and other officials authorized to issue certified copies of vital records shall provide certified copies of vital records, except those described in subsections (d), (e), (f), and (g) of this section, only to the following:

(1)        A person requesting a copy of the person's own vital records or that of the person's spouse, sibling, direct ancestor or descendant, or stepparent or stepchild;

(2)        A person seeking information for a legal determination of personal or property rights; or

(3)        An authorized agent, attorney or legal representative of a person described above.

(c1)      A funeral director or funeral service licensee shall be entitled upon request to a certified copy of a death certificate.

(d)        Copies, certified copies or abstracts of birth certificates of adopted persons shall be provided in accordance with G.S. 48‑9‑107.

(e)        Copies or abstracts of the health and medical information contained on birth certificates shall be provided only to a person requesting a copy of the health and medical information contained on the person's own birth certificate, a person authorized by that person, or a person who will use the information for medical research purposes. Copies of or abstracts from any computer or microform database which contains individual‑specific health or medical birth data, whether the database is maintained by the Department, a local health department, or any other public official, shall be provided only to an individual requesting his or her own data, a person authorized by that individual, or a person who will use the information for medical research purposes. The State Registrar shall adopt rules providing for the use of this information for medical research purposes. The rules shall, at a minimum, require a written description of the proposed use of the data, including protocols for protecting confidentiality of the data.

(f)         Copies, certified copies or abstracts of new birth certificates issued to persons in the federal witness protection program shall be provided only to a person requesting a copy of the person's own birth certificate and that person's supervising federal marshall.

(g)        No copies, certified copies or abstracts of vital records shall be provided to a person purporting to request copies, certified copies or abstracts of that person's own vital records upon determination that the person whose vital records are being requested is deceased.

(h)        A certified copy issued under the provisions of this section shall have the same evidentiary value as the original and shall be prima facie evidence of the facts stated in the document. The State Registrar may appoint agents who shall have the authority to issue certified copies under a facsimile signature of the State Registrar. These copies shall have the same evidentiary value as those issued by the State Registrar.

(i)         Fees for issuing any copy of a vital record or for conducting a search of the files when no copy is made shall be as established in G.S. 130A‑93.1 and G.S. 161‑10.

(j)         No person shall prepare or issue any certificate which purports to be an official certified copy of a vital record except as authorized in this Article or the rules. (1983, c. 891, s. 2; 1985, c. 325, s. 1; 1991, c. 343, s. 1; 1993, c. 146, s. 3; 1995, c. 457, s. 7; 1997‑242, s. 1.)



§ 130A-93.1. Fees for vital records copies or search; automation fund.

§ 130A‑93.1.  Fees for vital records copies or search; automation fund.

(a)        The State Registrar shall collect, process, and utilize fees for services as follows:

(1)        A fee not to exceed twenty‑four dollars ($24.00) shall be charged for issuing a first copy of a vital record or for conducting a routine search of the files for the record when no copy is made. A fee of fifteen dollars ($15.00) shall be charged for each additional certificate copy requested from the same search. When certificates are issued or searches conducted for statewide issuance by local agencies using databases maintained by the State Registrar, the local agency shall charge these fees and shall retain ten dollars ($10.00) of these fees to cover local administrative costs and forward the remaining fees to the State Registrar for the purposes established in subsection (b) of this section.

(2)        A fee not to exceed fifteen dollars ($15.00) for in‑State requests and not to exceed twenty dollars ($20.00) for out‑of‑state requests shall be charged in addition to the fee charged under subdivision (1) of this subsection and to all shipping and commercial charges when expedited service is specifically requested.

(2a)      The fee for a copy of a computer or microform database shall not exceed the cost to the agency of making and providing the copy.

(3)        Except as provided in subsection (b) of this section, fees collected under this subsection shall be used by the Department for public health purposes.

(b)        The Vital Records Automation Account is established as a nonreverting account within the Department. Five dollars ($5.00) of each fee collected pursuant to subdivision (a)(1) shall be credited to this Account. The Department shall use the revenue in the Account to fully automate and maintain the vital records system. When funds sufficient to fully automate and maintain the system have accumulated in the Account, fees shall no longer be credited to the Account but shall be used as specified in subdivision (a)(3) of this section.  (1991, c. 343, s. 2; 1991 (Reg. Sess., 1992), c. 1039, s. 5; 1997‑242, s. 2; 2002‑126, s. 29A.18(a); 2009‑451, s. 10.22.)



§ 130A-94. Local registrar.

§ 130A‑94.  Local registrar.

The local health director shall serve, ex officio, as the local registrar of each county within the jurisdiction of the local health department. (1983, c. 891, s. 2.)



§ 130A-95. Control of local registrar.

§ 130A‑95.  Control of local registrar.

The State Registrar shall direct, control and supervise the activities of local registrars. (1913, c. 109, s. 4; 1915, c. 20; C.S., ss. 7089, 7090; 1955, c. 951, s. 6; 1957, c. 1357, s. 1; 1969, c. 1031, s. 1; 1983, c. 891, s. 2; 1985, c. 462, s. 14.)



§ 130A-96. Appointment of deputy and sub-registrars.

§ 130A‑96.  Appointment of deputy and sub‑registrars.

(a)        Each local registrar shall immediately upon appointment, appoint a deputy whose duty shall be to assist the local registrar and to act as local registrar in case of absence, illness, disability or removal of the local registrar. The deputy shall be designated in writing and be subject to all rules and statutes governing local registrars. The local registrar shall direct, control and supervise the activities of the deputy registrar and may remove a deputy registrar for cause.

(b)        The local registrar may, when necessary and with the approval of the State Registrar, appoint one or more persons to act as sub‑registrars. Sub‑registrars shall be authorized to receive certificates and issue burial‑transit permits in and for designated portions of the county. Each sub‑registrar shall enter the date the certificate was received and shall forward all certificates to the local registrar within three days.

(c)        The State Registrar shall direct, control and supervise sub‑registrars and may remove a sub‑registrar for cause. (1913, c. 109, s. 4; C.S., s. 7091; 1955, c. 951, s. 8; 1957, c. 1357, s. 1; 1969, c. 1031, s. 1; 1983, c. 891, s. 2.)



§ 130A-97. Duties of local registrars.

§ 130A‑97.  Duties of local registrars.

The local registrar shall:

(1)        Administer and enforce provisions of this Article and the rules, and immediately report any violation to the State Registrar;

(2)        Furnish certificate forms and instructions supplied by the State Registrar to persons who require them;

(3)        Examine each certificate when submitted to determine if it has been completed in accordance with the provisions of this Article and the rules. If a certificate is incomplete or unsatisfactory, the responsible person shall be notified and required to furnish the necessary information. All birth and death certificates shall be typed or written legibly in permanent black, blue‑black, or blue ink;

(4)        Enter the date on which a certificate is received and sign as local registrar;

(5)        Transmit to the register of deeds of the county a copy of each certificate registered within seven days of receipt of a birth or death certificate. The copy transmitted shall include the race of the father and mother if that information is contained on the State copy of the certificate of live birth. Copies transmitted may be on blanks furnished by the State Registrar or may be photocopies made in a manner approved by the register of deeds. The local registrar may also keep a copy of each certificate for no more than two years;

(6)        On the fifth day of each month or more often, if requested, send to the State Registrar all original certificates registered during the preceding month; and

(7)        Maintain records, make reports and perform other duties required by the State Registrar. (1913, c. 109, s. 18; 1915, c. 85, s. 2; c. 164, s. 2; C.S., s. 7109; Ex. Sess. 1920, c. 58, s. 1; 1931, c. 79; 1933, c. 9, s. 1; 1943, c. 673; 1949, c. 133; 1955, c. 951, ss. 20, 21; 1957, c. 1357, s. 1; 1963, c. 492, ss. 4, 8; 1969, c. 1031, s. 1; 1971, c. 444, s. 8; 1979, c. 95, s. 9; 1981, c. 554; 1983, c. 891, s. 2; 2003‑60, s. 1.)



§ 130A-98. Pay of local registrars.

§ 130A‑98.  Pay of local registrars.

A local health department shall provide sufficient staff, funds and other resources necessary for the proper administration of the local vital records registration program. (1913, c. 109, s. 19; Ex. Sess. 1913, c. 15, s. 1; 1915, c. 85, s. 3; 1919, c. 210, s. 1; C.S., s 7110; Ex. Sess. 1920, c. 58, s. 2; 1949, c. 306; 1957, c. 1357, s. 1; 1969, c. 1031, s. 1; 1983, c. 891, s. 2.)



§ 130A-99. Register of deeds to preserve copies of birth and death records.

§ 130A‑99.  Register of deeds to preserve copies of birth and death records.

(a)        The register of deeds of each county shall file and preserve the copies of birth and death certificates furnished by the local registrar under the provisions of G.S. 130A‑97, and shall make and keep a proper index of the certificates. These certificates shall be open to inspection and examination. Copies or abstracts of these certificates shall be provided to any person upon request. Certified copies of these certificates shall be provided only to those persons described in G.S. 130A‑93(c).

(b)        The register of deeds may remove from the records and destroy copies of birth or death certificates for persons born or dying in counties other than the county in which the office of the register of deeds is located, only after confirming that copies of the birth or death certificates removed and destroyed are maintained by the State Registrar or North Carolina State Archives. (1957, c. 1357, s. 1; 1969, c. 80, s. 3; c. 1031, s. 1; 1983, c. 891, s. 2; 1997‑309, s. 11.)



§ 130A-100. Register of deeds may perform notarial acts.

§ 130A‑100.  Register of deeds may perform notarial acts.

(a)        The register of deeds is authorized to take acknowledgments, administer oaths and affirmations and to perform all other notarial acts necessary for the registration or issuance of certificates relating to births, deaths or marriages. The register of deeds shall be entitled to a fee as prescribed in G.S. 161‑10.

(b)        All acknowledgments taken, affirmations or oaths administered or other notarial acts performed by the register of deeds relating to the registration of certificates of births, deaths or marriages prior to June 16, 1959, are validated. (1945, c. 100; 1957, c. 1357, s. 1; 1959, c. 986; 1969, c. 80, s. 9; c. 1031, s. 1; 1983, c. 891, s. 2.)



§ 130A-101. Birth registration.

§ 130A‑101.  Birth registration.

(a)        A certificate of birth for each live birth, regardless of the gestation period, which occurs in this State shall be filed with the local registrar of the county in which the birth occurs within 10 days after the birth and shall be registered by the registrar if it has been completed and filed in accordance with this Article and the rules.

(b)        When a birth occurs in a hospital or other medical facility, the person in charge of the facility shall obtain the personal data, prepare the certificate, secure the signatures required by the certificate and file it with the local registrar within five days after the birth. The physician or other person in attendance shall provide the medical information required by the certificate.

(c)        When a birth occurs outside a hospital or other medical facility, the certificate shall be prepared and filed by one of the following in the indicated order of priority:

(1)        The physician in attendance at or immediately after the birth, or in the absence of such a person;

(2)        Any other person in attendance at or immediately after the birth, or in the absence of such a person;

(3)        The father, the mother or, in the absence or inability of the father and the mother, the person in charge of the premises where the birth occurred.

(d)        When a birth occurs on a moving conveyance and the child is first moved from the conveyance in this State, the birth shall be registered in the county where the child is first removed from the conveyance, and that place shall be considered the place of birth.

(e)        If the mother was married at the time of either conception or birth, or between conception and birth, the name of the husband shall be entered on the certificate as the father of the child, except as provided in this subsection. The surname of the child shall be the same as that of the husband, except that upon agreement of the husband and mother, or upon agreement of the mother and father if paternity has been otherwise determined, any surname may be chosen. The name of the putative father shall be entered on the certificate as the father of the child if one of the following conditions exists:

(1)        Paternity has been otherwise determined by a court of competent jurisdiction, in which case the name of the father as determined by the court shall be entered.

(2)        The child's mother, mother's husband, and putative father complete an affidavit acknowledging paternity that contains all of the following:

a.         A sworn statement by the mother consenting to the assertion of paternity by the putative father and declaring that the putative father is the child's natural father.

b.         A sworn statement by the putative father declaring that he believes he is the natural father of the child.

c.         A sworn statement by the mother's husband consenting to the assertion of paternity by the putative father.

d.         Information explaining in plain language the effect of signing the affidavit, including a statement of parental rights and responsibilities and an acknowledgment of the receipt of this information.

e.         The social security numbers of the putative father, mother, and mother's husband.

f.          The results of a DNA test that has confirmed the paternity of the putative father.

(f)         If the mother was unmarried at all times from date of conception through date of birth, the name of the father shall not be entered on the certificate unless the child's mother and father complete an affidavit acknowledging paternity which contains the following:

(1)        A sworn statement by the mother consenting to the assertion of paternity by the father and declaring that the father is the child's natural father and that the mother was unmarried at all times from the date of conception through the date of birth;

(2)        A sworn statement by the father declaring that he believes he is the natural father of the child;

(3)        Information explaining in plain language the effect of signing the affidavit, including a statement of parental rights and responsibilities and an acknowledgment of the receipt of this information; and

(4)        The social security numbers of both parents.

The State Registrar, in consultation with the Child Support Enforcement Section of the Division of Social Services, shall develop and disseminate a form affidavit for use in compliance with this section, together with an information sheet that contains all the information required to be disclosed by subdivision (3) of this subsection.

Upon the execution of the affidavit, the declaring father shall be listed as the father on the birth certificate, subject to the declaring father's right to rescind under G.S. 110‑132. The executed affidavit shall be filed with the registrar along with the birth certificate. In the event paternity is properly placed at issue, a certified copy of the affidavit shall be admissible in any action to establish paternity. The surname of the child shall be determined by the mother, except if the father's name is entered on the certificate, the mother and father shall agree upon the child's surname. If there is no agreement, the child's surname shall be the same as that of the mother.

The execution and filing of this affidavit with the registrar does not affect rights of inheritance unless the affidavit is also filed with the clerk of court in accordance with G.S. 29‑19(b)(2).

(g)        Each parent shall provide his or her social security number to the person responsible for preparing and filing the certificate of birth.  (1913, c. 109, s. 13; 1915, c. 85, s. 1; C.S., s. 7010; 1957, c. 1357, s. 1; 1969, c. 1031, s. 1; 1979, c. 95, s. 4; c. 417; 1983, c. 891, s. 2; 1989, c. 199, ss. 1, 2; 1989 (Reg. Sess., 1990), c. 1004, s. 6; 1993, c. 333, s. 1; 1995, c. 428, s. 1; 1997‑433, s. 4.12; 1998‑17, s. 1; 2005‑389, s. 4; 2009‑285, s. 1.)



§ 130A-102. Contents of birth certificate.

§ 130A‑102.  Contents of birth certificate.

The certificate of birth shall contain those items recommended by the federal agency responsible for national vital statistics, except as amended or changed by the State Registrar. Medical information contained in a birth certificate shall not be public records open to inspection. (1913, c. 109, s. 14; C.S., s. 7102; 1949, c. 161, s. 2; 1955, c. 951, s. 15; 1957, c. 1357, s. 1; 1969, c. 1031, s. 1; 1979, c. 95, s. 7; 1983, c. 891, s. 2.)



§ 130A-103. Registration of birth certificates more than five days and less than one year after birth.

§ 130A‑103.  Registration of birth certificates more than five days and less than one year after birth.

Any birth may be registered more than five days and less than one year after birth in the same manner as births are registered under this Article within five days of birth. The registration shall have the effect as if the registration had occurred within five days of birth. The registration however, shall not relieve any person of criminal liability for the failure to register the birth within five days of birth as required by G.S. 130A‑101. (1941, c. 126; 1957, c. 1357, s. 1; 1969, c. 1031, s. 1; 1979, c. 95, s. 5; 1983, c. 891, s. 2.)



§ 130A-104. Registration of birth one year or more after birth.

§ 130A‑104.  Registration of birth one year or more after birth.

(a)        When the birth of a person born in this State has not been registered within one year after birth, a delayed certificate may be filed with the register of deeds in the county in which the birth occurred. An applicant for a delayed certificate must submit the minimum documentation prescribed by the State Registrar.

(b)        A certificate of birth registered one year or more after the date of the birth shall be marked "delayed" and show the date of the delayed registration. A summary statement of evidence submitted in support of the delayed registration shall be endorsed on the certificate. The register of deeds shall forward the original and a duplicate to the State Registrar for final approval. If the certificate complies with the rules and has not been previously registered, the State Registrar shall file the original and return the duplicate to the register of deeds for recording.

(c)        When an applicant does not submit the minimum documentation required or when the State Registrar finds reason to question the validity or adequacy of the certificate or documentary evidence, the State Registrar shall not register the delayed certificate and shall advise the applicant of the reasons for this action. If the deficiencies are not corrected, the applicant shall be advised of the right to an administrative hearing and of the availability of a judicial determination under G.S. 130A‑106.

(d)        Delayed certificates shall have the same evidentiary value as those registered within five days. (1941, c. 126; 1957, c. 1357, s. 1; 1969, c. 80, s. 8; c. 1031, s. 1; 1973, c. 476, s. 128; 1979, c. 95, s. 6; 1983, c. 891, s. 2.)



§ 130A-105. Validation of irregular registration of birth certificates.

§ 130A‑105.  Validation of irregular registration of birth certificates.

The registration and filing with the State Registrar prior to April 1, 1941, of the birth certificate of a person whose birth was not registered within five days of birth is validated. All copies of birth certificates filed prior to April 9, 1941, properly certified by the State Registrar, shall have the same evidentiary value as those registered within five days. (1941, c. 126; 1957, c. 1357, s. 1; 1969, c. 1031, s. 1; 1973, c. 476, s. 128; 1983, c. 891, s. 2.)



§ 130A-106. Establishing fact of birth by persons without certificates.

§ 130A‑106.  Establishing fact of birth by persons without certificates.

(a)        A person born in this State not having a recorded certificate of birth, may file a verified petition with the clerk of the superior court in the county of the petitioner's legal residence or place of birth, setting forth the date, place of birth and parentage, and petitioning the clerk to hear evidence, and to find and adjudge the date, place and parentage of the birth of the petitioner. Upon the filing of a petition, the clerk shall set a hearing date, and shall conduct the proceeding in the same manner as other special proceedings. At the time set for the hearing, the petitioner shall present evidence to establish the facts of birth. If the evidence offered satisfies the court, the court shall enter judgment establishing the date, place of birth and parentage of the petitioner, and record it in the record of special proceedings. The clerk shall certify the judgment to the State Registrar who shall keep a record of the judgment. A copy shall be certified to the register of deeds of the county in which the petitioner was born.

(b)        Repealed by Session Laws 2007‑323, s. 30.10(f), effective August 1, 2007, and applicable to all costs assessed or collected on or after that date.

(c)        The record of birth established under this section, when recorded, shall have the same evidentiary value as other records covered by this Article. (1941, c. 122; 1957, c. 1357, s. 1; 1969, c. 1031, s. 1; 1973, c. 476, s. 128; 1983, c. 891, s. 2; 2007‑323, s. 30.10(f).)



§ 130A-107. Establishing facts relating to a birth of unknown parentage; certificate of identification.

§ 130A‑107.  Establishing facts relating to a birth of unknown parentage; certificate of identification.

(a)        A person of unknown parentage whose place and date of birth are unknown may file a verified petition with the clerk of the superior court in the county where the petitioner was abandoned. The petition shall set forth the facts concerning abandonment, the name, date and place of birth of petitioner and the names of any persons acting in loco parentis to the petitioner.

(b)        The clerk shall find facts and, if there is insufficient evidence to establish the place of birth, it shall be conclusively presumed that the person was born in the county of abandonment. The clerk shall enter and record judgment in the record of special proceedings. The clerk shall certify the judgment to the State Registrar who shall keep a record of the judgment. A copy shall be certified to the register of deeds of the county of abandonment.

(c)        A certificate of identification for a person of unknown parentage shall be filed by the clerk with the local registrar of vital statistics of the district in which the person was found.

(d)        Repealed by Session Laws 2007‑323, s. 30.10(g), effective August 1, 2007, and applicable to all costs assessed or collected on or after that date. (1959, c. 492; 1969, c. 1031, s. 1; 1973, c. 476, s. 128; 1983, c. 891, s. 2; 2007‑323, s. 30.10(g).)



§ 130A-108. Certificate of identification for individual of foreign birth.

§ 130A‑108.  Certificate of identification for individual of foreign birth.

(a)        In the case of an adopted individual born in a foreign country and residing in this State at the time of application, the State Registrar shall, upon the presentation of a certified copy of the original birth certificate from the country of birth and a certified copy of the final order of adoption signed by the clerk of court or other appropriate official, prepare a certificate of identification for the individual. The certificate shall contain the same information required by G.S. 48‑9‑107(a) for individuals adopted in this State, except that the country of birth shall be specified in lieu of the state of birth.

(b)        In the case of an adopted individual born in a foreign country and readopted in this State, the State Registrar shall, upon receipt of a report of that adoption from the Division of Social Services pursuant to G.S. 48‑9‑102(f), prepare a certificate of identification for that individual. The certificate shall contain the same information required by G.S. 48‑9‑107(a) for individuals adopted in this State, except the country of birth shall be specified in lieu of the state of birth. (1949, c. 160, s. 2; 1955, c. 951, s. 16; 1957, c. 1357, s. 1; 1969, c. 1031, s. 1; 1983, c. 891, s. 2; 1995, c. 457, s. 8; 1997‑215, s. 13; 2001‑208, s. 13; 2001‑487, s. 101.)



§ 130A-109. Birth certificate as evidence.

§ 130A‑109.  Birth certificate as evidence.

Certified copies of birth certificates shall be accepted by public school authorities in this State as prima facie evidence of the age of children registering for school attendance, and no other proof shall be required. In addition, certified copies of birth certificates shall be required by all factory inspectors and employers of youthful labor, as prima facie proof of age, and no other proof shall be required. However, when it is not possible to secure a certified copy  of a birth certificate, school authorities, factory inspectors and employers may accept as secondary proof of age any competent evidence by which the age of persons is usually established. (1913, c. 109, s. 17; C.S., s. 7107; 1957, c. 1357, s. 1; 1969, c. 1031, s. 1; 1983, c. 891, s. 2.)



§ 130A-110. Registration of marriage certificates.

§ 130A‑110.  Registration of marriage certificates.

(a)        On or before the fifteenth day of the month, the register of deeds shall transmit to the State Registrar a record of each marriage ceremony performed during the preceding calendar month for which a license was issued by the register of deeds. The State Registrar shall prescribe a form containing the information required by G.S. 51‑16 and additional information to conform with the requirements of the federal agency responsible for national vital statistics. The form shall be the official form of a marriage license, certificate of marriage and application for marriage license.

(b)        Each form signed and issued by the register of deeds, assistant register of deeds or deputy register of deeds shall constitute an original or a duplicate original. Upon request, the State Registrar shall furnish a true copy of the marriage registration. The copy shall have the same evidentiary value as the original.

(c)        The register of deeds shall provide copies or abstracts of marriage certificates to any person upon request. Certified copies of these certificates shall be provided only to those persons described in G.S. 130A‑93(c).

(d)        Marriage certificates maintained by the local register of deeds shall be open to inspection and examination. (1961, c. 862; 1969, c. 1031, s. 1; 1973, c. 476, s. 128; 1977, c. 1110, s. 3; 1983, c. 891, s. 2; 1985, c. 325, s. 2; 2001‑62, s. 15; 2001‑487, s. 83.)



§ 130A-111. Registration of divorces and annulments.

§ 130A‑111.  Registration of divorces and annulments.

For each divorce and annulment of marriage granted by a court of competent jurisdiction in this State, a report shall be prepared and filed by the clerk of court with the State Registrar. On or before the fifteenth day of each month, the clerk shall forward to the State Registrar the report of each divorce and annulment granted during the preceding calendar month. (1957, c. 983; 1969, c. 1031, s. 1; 1973, c. 476, s. 128; 1977, c. 1110, s. 2; 1983, c. 891, s. 2; 1985, c. 325, s. 3.)



§ 130A-112. Notification of death.

§ 130A‑112.  Notification of death.

A funeral director or person acting as such who first assumes custody of a dead body or fetus of 20 completed weeks gestation or more shall submit a notification of death to the local registrar in the county where death occurred, within 24 hours of taking custody of the body or fetus. The notification of death shall identify the attending physician responsible for medical certification, except that for deaths under the jurisdiction of the medical examiner, the notification shall identify the medical examiner and certify that the medical examiner has released the body to a funeral director or person acting as such for final disposition. (1913, c. 109, s. 5; 1915, c. 164, s. 1; C.S., s. 7092; 1955, c. 951, s. 9; 1957, c. 1357, s. 1; 1969, c. 1031, s. 1; 1973, c. 873, s. 1; 1983, c. 891, s. 2.)



§ 130A-113. Permits for burial-transit, authorization for cremation and disinterment-reinterment.

§ 130A‑113.  Permits for burial‑transit, authorization for cremation and disinterment‑reinterment.

(a)        The funeral director or person acting as such who first assumes custody of a dead body or fetus which is under the jurisdiction of the medical examiner shall obtain a burial‑transit permit signed by the medical examiner prior to final disposition or removal from the State and within five days after death.

(b)        A dead body shall not be cremated or buried at sea unless the provisions of G.S. 130A‑388 are met.

(c)        A permit for disinterment‑reinterment shall be required prior to disinterment of a dead body or fetus except as otherwise authorized by law or rule. The permit shall be issued by the local registrar to a funeral director, embalmer or other person acting as such upon proper application.

(d)        No dead body or fetus shall be brought into this State unless accompanied by a burial‑transit or disposal permit issued under the law of the state in which death or disinterment occurred. The permit shall be final authority for final disposition of the body or fetus in this State.

(e)        The local registrar shall issue a burial‑transit permit for the removal of a dead body or fetus from this State if the requirements of G.S. 130A‑112 are met and that the death is not under the jurisdiction of the medical examiner. (1973, c. 873, s. 2; 1977, c. 163, s. 2; 1983, c. 891, s. 2.)



§ 130A-114. Fetal death registration.

§ 130A‑114.  Fetal death registration.

(a)        Each spontaneous fetal death occurring in the State of 20 completed weeks gestation or more, as calculated from the first day of the last normal menstrual period until the day of delivery, shall be reported within 10 days after delivery to the local registrar of the county in which the delivery occurred. The report shall be made on a form prescribed and furnished by the State Registrar.

(b)        When fetal death occurs in a hospital or other medical facility, the person in charge of the facility shall obtain the cause of fetal death and other required medical information over the signature of the attending physician, and shall prepare and file the report with the local registrar.

(c)        When a fetal death occurs outside of a hospital or other medical facility, the physician in attendance at or immediately after the delivery shall prepare and file the report. When a fetal death is attended by a person authorized to attend childbirth, the supervising physician shall prepare and file the report. Fetal deaths attended by lay midwives and all other persons shall be treated as deaths without medical attendance as provided for in G.S. 130A‑115 and the medical examiner shall prepare and file the report. (1913, c. 109, s. 6; C.S., s. 7093; 1933, c. 9, s. 2; 1951, c. 1091, s. 1; 1955, c. 951, s. 10; 1957, c. 1357, s. 1; 1969, c. 1031, s. 1; 1973, c. 873, s. 3; 1979, c. 95, s. 1; 1983, c. 891, s. 2; 1989, c. 199, s. 3.)



§ 130A-115. Death registration.

§ 130A‑115.  Death registration.

(a)        A death certificate for each death which occurs in this State shall be filed with the local registrar of the county in which the death occurred within five days after the death. If the place of death is unknown, a death certificate shall be filed within five days in the county where the dead body is found. If the death occurs in a moving conveyance, a death certificate shall be filed in the county in which the dead body was first removed from the conveyance.

(b)        The funeral director or person acting as such who first assumes custody of a dead body shall file the death certificate with the local registrar. The personal data shall be obtained from the next of kin or the best qualified person or source available. The funeral director or person acting as such is responsible for obtaining the medical certification of the cause of death, stating facts relative to the date and place of burial, and filing the death certificate with the local registrar within five days of the death.

(c)        The medical certification shall be completed and signed by the physician in charge of the patient's care for the illness or condition which resulted in death, except when the death falls within the circumstances described in G.S. 130A‑383. In the absence of the physician or with the physician's approval, the certificate may be completed and signed by an associate physician, the chief medical officer of the hospital or facility in which the death occurred or a physician who performed an autopsy upon the decedent under the following circumstances: the individual has access to the medical history of the deceased; the individual has viewed the deceased at or after death; and the death is due to natural causes. When specifically approved by the State Registrar, an electronic signature or facsimile signature of the physician shall be acceptable. As used in this section, the term electronic signature has the same meaning as applies in G.S. 66‑58.2. The physician shall state the cause of death on the certificate in definite and precise terms. A certificate containing any indefinite terms or denoting only symptoms of disease or conditions resulting from disease as defined by the State Registrar, shall be returned to the person making the medical certification for correction and more definite statement.

(d)        The physician or medical examiner making the medical certification as to the cause of death shall complete the medical certification no more than three days after death. The physician or medical examiner may, in appropriate cases, designate the cause of death as unknown pending an autopsy or upon some other reasonable cause for delay, but shall send the supplementary information to the local registrar as soon as it is obtained.

(e)        In the case of death or fetal death without medical attendance, it shall be the duty of the funeral director or person acting as such and any other person having knowledge of the death to notify the local medical examiner of the death. The body shall not be disposed of or removed without the permission of the medical examiner. If there is no county medical examiner, the Chief Medical Examiner shall be notified. (1913, c. 109, ss. 7, 9; C.S., ss. 7094, 7096; 1949, c. 161, s. 1; 1955, c. 951, ss. 11, 12; 1957, c. 1357, s. 1; 1963, c. 492, ss. 1, 2, 4; 1969, c. 1031, s. 1; 1973, c. 476, s. 128; c. 873, s. 5; 1979, c. 95, ss. 2, 3; 1981, c. 187, s. 1; 1983, c. 891, s. 2; 1999‑247, s. 1.)



§ 130A-116. Contents of death certificate.

§ 130A‑116.  Contents of death certificate.

The certificate of death shall contain those items prescribed and specified on the standard certificate of death as prepared by the federal agency responsible for national vital statistics. The State Registrar may require additional information. (1913, c. 109, s. 7; C.S., s. 7094; 1949, c. 161, s. 1; 1955, c. 951, s. 11; 1957, c. 1357, s. 1; 1963, c. 492, ss. 1, 4; 1969, c. 1031, s. 1; 1983, c. 891, s. 2.)



§ 130A-117. Persons required to keep records and provide information.

§ 130A‑117.  Persons required to keep records and provide information.

(a)        All persons in charge of hospitals or other institutions, public or private, to which persons resort for confinement or treatment of diseases or to which persons are committed by process of law, shall make a record of personal data concerning each person admitted or confined to the institution. The record shall include information required for the certificates of birth and death and the reports of spontaneous fetal death required by this Article. The record shall be made at the time of admission from information provided by the person being admitted or confined. When this information cannot be obtained from this person, it shall be obtained from relatives or other knowledgeable persons.

(b)        When a dead body or dead fetus of 20 weeks gestation or more is released or disposed of by an institution, the person in charge of the institution shall keep a record showing the name of the decedent, date of death, name and address of the person to whom the body or fetus is released and the date of removal from the institution. If final disposition is made by the institution, the date, place, and manner of disposition shall also be recorded.

(c)        A funeral director, embalmer, or other person who removes from the place of death, transports or makes final disposition of a dead body or fetus, shall keep a record which shall identify the body, and information pertaining to the receipt, removal, delivery, burial, or cremation of the body, as may be required by the State Registrar. In addition, that person shall file a certificate or other report required by this Article or the rules of the Commission.

(d)        Records maintained under this section shall be retained for a period of not less than three years and shall be made available for inspection by the State Registrar upon request. (1913, c. 109, s. 16; C.S., s. 7104; 1957, c. 1357, s. 1; 1969, c. 1031, s. 1; 1979, c. 95, s. 8; 1983, c. 891, s. 2.)



§ 130A-118. Amendment of birth and death certificates.

§ 130A‑118.  Amendment of birth and death certificates.

(a)        After acceptance for registration by the State Registrar, no record made in accordance with this Article shall be altered or changed, except by a request for amendment. The State Registrar may adopt rules governing the form of these requests and the type and amount of proof required.

(b)        A new certificate of birth shall be made by the State Registrar when:

(1)        Proof is submitted to the State Registrar that the previously unwed parents of a person have intermarried subsequent to the birth of the person;

(2)        Notification is received by the State Registrar from the clerk of a court of competent jurisdiction of a judgment, order or decree disclosing different or additional information relating to the parentage of a person;

(3)        Satisfactory proof is submitted to the State Registrar that there has been entered in a court of competent jurisdiction a judgment, order or decree disclosing different or additional information relating to the parentage of a person; or

(4)        A written request from an individual is received by the State Registrar to change the sex on that individual's birth record because of sex reassignment surgery, if the request is accompanied by a notarized statement from the physician who performed the sex reassignment surgery or from a physician licensed to practice medicine who has examined the individual and can certify that the person has undergone sex reassignment surgery.

(c)        A new birth certificate issued under subsection (b) may reflect a change in surname when:

(1)        A child is legitimated by subsequent marriage and the parents agree and request that the child's surname be changed; or

(2)        A child is legitimated under G.S. 49‑10 and the parents agree and request that the child's surname be changed, or the court orders a change in surname after determination that the change is in the best interests of the child.

(d)        For the amendment of a certificate of birth or death after its acceptance for filing, or for the making of a new certificate of birth under this Article, the State Registrar shall be entitled to a fee not to exceed fifteen dollars ($15.00) to be paid by the applicant.

(e)        When a new certificate of birth is made, the State Registrar shall substitute the new certificate for the certificate of birth then on file, and shall forward a copy of the new certificate to the register of deeds of the county of birth. The copy of the certificate of birth on file with the register of deeds, if any, shall be forwarded to the State Registrar within five days. The State Registrar shall place under seal the original certificate of birth, the copy forwarded by the register of deeds and all papers relating to the original certificate of birth. The seal shall not be broken except by an order of a court of competent jurisdiction. Thereafter, when a certified copy of the certificate of birth of the person is issued, it shall be a copy of the new certificate of birth, except when an order of a court of competent jurisdiction shall require the issuance of a copy of the original certificate of birth. (1957, c. 1357, s. 1; 1969, c. 1031, s. 1; 1975, c. 556; 1977, c. 1110, s. 4; 1983, c. 891, s. 2; 2002‑126, s. 29A.18(b).)



§ 130A-119. Clerk of Court to furnish State Registrar with facts as to paternity of illegitimate children judicially determined.

§ 130A‑119.  Clerk of Court to furnish State Registrar with facts as to paternity of illegitimate children judicially determined.

Upon the entry of a judgment determining the paternity of an illegitimate child, the clerk of court of the county in which the judgment is entered shall notify the State Registrar in writing of the name of the person against whom the judgment has been entered, together with the other facts disclosed by the record as may assist in identifying the record of the birth of the child as it appears in the office of the State Registrar. If the judgment is modified or vacated, that fact shall be reported by the clerk to the State Registrar in the same manner. Upon receipt of the notification, the State Registrar shall record the information upon the birth certificate of the illegitimate child. (1941, c. 297, s. 1; 1955, c. 951, s. 19; 1957, c. 1357, s. 1; 1969, c. 1031, s. 1; 1971, c. 444, s. 5; 1983, c. 891, s. 2.)



§ 130A-120. Certification of birth dates furnished to veterans' organizations.

§ 130A‑120.  Certification of birth dates furnished to veterans' organizations.

Upon application by any veterans' organization in this State in connection with junior or youth baseball, the State Registrar shall furnish certification of dates of birth without the payment of the fees prescribed in this Article. (1931, c. 318; 1939, c. 353; 1945, c. 996; 1955, c. 951, s. 24; 1957, c. 1357, s. 1; 1969, c. 1031, s. 1; 1973, c. 476, s. 128; 1983, c. 891, s. 2.)



§ 130A-121. List of deceased residents for county jury commission and Commissioner of Motor Vehicles.

§ 130A‑121.  List of deceased residents for county jury commission and Commissioner of Motor Vehicles.

(a)        The State Registrar shall provide to each county's jury commission an alphabetical list of all residents of that county who have died in the two years prior to July 1 of each odd‑numbered year, unless an annual jury list is being prepared under G.S. 9‑2(a), in which case the list shall be of all residents of the county who have died in the year prior to July 1 of each year. The list shall include the name and address of each deceased resident and may be in either printed or computerized form, as requested by the jury commission.

(b)        The State Registrar shall provide to the Commissioner of Motor Vehicles an alphabetical list of all residents of the State who have died in the two years prior to July 1 of each odd‑numbered year, unless an annual jury list is being prepared under G.S. 9‑2(a), in which case the list shall be of all residents of the State who have died in the year prior to July 1 of each year. The list shall include the name and address of each deceased resident and may be in either printed or computerized form, as requested by the Commissioner of Motor Vehicles. (2007‑512, s. 2.)



§ 130A-122. Reserved for future codification purposes.

§ 130A‑122.  Reserved for future codification purposes.



§ 130A-123. Reserved for future codification purposes.

§ 130A‑123.  Reserved for future codification purposes.



§ 130A-124. Department to establish maternal and child health program.

Article 5.

Maternal and Child Health and Women's Health.

Part 1.  In General.

§ 130A‑124.  Department to establish maternal and child health program.

(a)        The Department shall establish and administer a maternal and child health program for the delivery of preventive, diagnostic, therapeutic and habilitative health services to women of childbearing years, children and other persons who require these services. The program may include, but shall not be limited to, providing professional education and consultation, community coordination and direct care and counseling.

(b)        The Commission shall adopt rules necessary to implement the program.

(c)        Prior year refunds received by the Children's Special Health Services Program that are not encumbered or spent during a fiscal year shall not revert to the General Fund but shall remain in the Department for purchase of care and contracts in the Program. Funds appropriated for the purchase of care and contracts in the Program that are encumbered and not spent during a fiscal year shall not revert to the General Fund but shall remain in the Department for the purchase of care and contracts in the Program. (1983, c. 891, s. 2; 1993, c. 321, s. 275(a); 1997‑172, s. 1; 1997‑456, s. 54.)



§ 130A-125. Screening of newborns for metabolic and other hereditary and congenital disorders.

§ 130A‑125.  Screening of newborns for metabolic and other hereditary and congenital disorders.

(a)        The Department shall establish and administer a Newborn Screening Program. The program shall include, but shall not be limited to:

(1)        Development and distribution of educational materials regarding the availability and benefits of newborn screening.

(2)        Provision of laboratory testing.

(3)        Development of follow‑up protocols to assure early treatment for identified children, and the provision of genetic counseling and support services for the families of identified children.

(4)        Provision of necessary dietary treatment products or medications for identified children as medically indicated and when not otherwise available.

(5)        For each newborn, provision of physiological screening in each ear for the presence of permanent hearing loss.

(b)        The Commission shall adopt rules necessary to implement the Newborn Screening Program. The rules shall include, but shall not be limited to, the conditions for which screening shall be required, provided that screening shall not be required when the parents or the guardian of the infant object to such screening. If the parents or guardian object to the screening, the objection shall be presented in writing to the physician or other person responsible for administering the test, who shall place the written objection in the infant's medical record.

(b1)      The Commission for Public Health shall adopt temporary and permanent rules to include newborn hearing screening in the Newborn Screening Program established under this section.

(c)        A fee of nineteen dollars ($19.00) applies to a laboratory test performed by the State Laboratory of Public Health pursuant to this section. The fee for a laboratory test is a departmental receipt of the Department and shall be used to offset the cost of the Newborn Screening Program.  (1991, c. 661, s. 1; 1991 (Reg. Sess., 1992), c. 1039, s. 6; 1998‑131, s. 13; 2000‑67, s. 11.31(a); 2005‑276, s. 41.1(a); 2007‑182, s. 2; 2008‑107, s. 29.4(a).)



§ 130A-126. Rule-making authority for birth - three-year-old early intervention program.

§ 130A‑126.  Rule‑making authority for birth  three‑year‑old early intervention program.

The rule‑making authority for the birth  three‑year‑old early intervention program through Part C of the Individuals with Disabilities Act (IDEA) is transferred from the Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services to the Commission for Public Health. (2005‑276, s. 10.54A; 2007‑182, s. 2.)



§ 130A-127. Department to establish program.

Part 2.  Perinatal Health Care.

§ 130A‑127.  Department to establish program.

(a)        The Department shall establish and administer a perinatal health care program. The program may include, but shall not be limited to:

(1)        Prenatal health care services including health education and identification of high‑risk pregnancies;

(2)        Prenatal, delivery and newborn health care services provided at hospitals participating at graduated levels of complexity; and

(3)        Regionalized perinatal health care services including a plan for effective communication, consultation, referral and transportation links among hospitals, health departments, physicians, schools and other relevant community resources for mothers and infants at high risk for mortality and morbidity.

(b)        The Commission shall adopt rules necessary to implement the program. (1973, c. 1240, s. 1; 1983, c. 891, s. 2.)



§ 130A-128: Repealed by Session Laws 1991, c. 518, s.1.

§ 130A‑128:  Repealed by Session Laws 1991, c.  518, s. 1.



§ 130A-128A: Recodified as G. S. 130A-128.1 by Session Laws 2009-570, s. 43.1, effective August 28, 2009.

§ 130A‑128A: Recodified as G. S. 130A‑128.1 by Session Laws 2009‑570, s. 43.1, effective August 28, 2009.



§ 130A-128.1. Department to provide free educational information about umbilical cord stem cells and umbilical cord blood banking.

§ 130A‑128.1.  Department to provide free educational information about umbilical cord stem cells and umbilical cord blood banking.

(a)        As used in this section:

(1)        Health care professional.  A person who is licensed pursuant to Chapter 90 of the General Statutes to practice as a physician, physician assistant, or registered nurse or who is approved pursuant to Chapter 90 of the General Statutes to practice midwifery.

(2)        Umbilical cord blood.  The blood that remains in the umbilical cord and placenta after the birth of a newborn child.

(b)        Effective January 1, 2010, the Department of Health and Human Services shall make available free of charge to the general public on its Internet Web site printable publications, in a format that can be downloaded, containing medically accurate information regarding umbilical cord stem cells and umbilical cord blood banking that is sufficient to allow a pregnant woman to make an informed decision about whether to participate in a public or private umbilical cord blood banking program. The publications shall include at least all of the following information:

(1)        An explanation of the medical processes involved in the collection of umbilical cord blood.

(2)        An explanation of any risks associated with umbilical cord blood collection to the mother and the newborn child.

(3)        The options available to a mother regarding stem cells contained in the umbilical cord blood after delivery of the mother's newborn child, including:

a.         Having the stem cells discarded.

b.         Donating the stem cells to a public umbilical cord blood bank.

c.         Storing the stem cells in a private umbilical cord blood bank for use by immediate and extended family members.

d.         Storing the stem cells for use by the family through a family or sibling donor banking program that provides free collection, processing, and storage of the stem cells where there is a medical need.

(4)        The current and potential future medical uses, risks, and benefits of umbilical cord blood collection to (i) the mother, newborn child, and biological family and (ii) individuals who are not biologically related to the mother or newborn child.

(5)        An explanation of the differences between public and private umbilical cord blood banking.

(6)        Options for ownership and future use of the donated umbilical cord blood.

(c)        The Department may satisfy the requirements of subsection (b) of this section by including on its Internet Web site a link to a federally sponsored Internet Web site that North Carolina citizens may access so long as the federally sponsored Internet Web site contains all of the information specified in subdivisions (1) through (6) of subsection (b) of this section.

(d)        The Department shall encourage health care professionals who provide health care services that are directly related to a woman's pregnancy to provide each woman with the publications described in subsection (b) of this section prior to the woman's third trimester of pregnancy.

(e)        A health care professional or health care institution shall not be liable for damages in a civil action, subject to prosecution in a criminal proceeding, or subject to disciplinary action by the North Carolina Medical Board or the North Carolina Board of Nursing for acting in good faith with respect to informing a pregnant woman prior to her third trimester of pregnancy about the publications described in subsection (b) of this section.  (2009‑67, s. 1; 2009‑570, s. 43.1.)



§ 130A-129. Department to establish program.

Part 3.  Sickle Cell.

§ 130A‑129.  Department to establish program.

The Department shall establish and administer a Sickle Cell Program.  The Commission shall, after consultation with the Council on Sickle Cell Syndrome, adopt rules for the program that shall include, but not be limited to, programs for education, voluntary testing, counseling, and medical reimbursement services for sickle cell syndrome.  "Sickle cell syndrome" includes sickle cell disease, sickle cell trait, sickle cell thalassemia and variants. (1987, c. 822, s. 2.)



§ 130A-130. Duties of local health departments.

§ 130A‑130.  Duties of local health departments.

Local health departments shall provide sickle cell syndrome testing and counseling at no cost to persons requesting these services.  If an individual is found to have any aspect of sickle cell syndrome, the local health department shall inform the individual to that effect.  The State Laboratory of Public Health shall, upon request, provide a person's sickle cell screening test results to any local health department or Sickle Cell Program contracting agency which has been requested to provide sickle cell services to that person. (1987, c. 822, s. 2.)



§ 130A-131. Council on Sickle Cell Syndrome; appointment; expenses; terms.

Part 3A. Council on Sickle Cell Syndrome.

§ 130A‑131.  Council on Sickle Cell Syndrome; appointment; expenses; terms.

A Council on Sickle Cell Syndrome is created.  The Council shall consist of a chairperson and 14 other members appointed by the Governor.  Members shall serve without compensation except for reimbursement for travel and expenses in pursuit of Council business.  Except as provided in this subsection, Council members shall serve a term of three years.  To achieve a staggered term structure, five members shall be appointed for a term of one year, five members for a term of two years, and five members for a term of three years. (1973, c. 570, s. 1; 1987, c. 822, s. 3; 1989, c. 727, s. 179.)



§ 130A-131.1. Council membership.

§ 130A‑131.1.  Council membership.

In making appointments, consideration shall be given to persons representing the following areas:

(1)        Members of community agencies interested in sickle cell syndrome;

(2)        State and local officials concerned with public health, social services and rehabilitation;

(3)        Teachers and members of State and local school boards;

(4)        Physicians in medical centers and physicians in community practice who are interested in sickle cell syndrome;

(5)        Persons or relatives of persons with sickle cell disease. (1973, c. 570, s. 2; 1987, c. 822, s. 3; 1989, c. 727, s. 179.)



§ 130A-131.2. Council role.

§ 130A‑131.2.  Council role.

The Council shall advise the Department and the Commission for Public Health on the needs of persons with sickle cell syndrome, and shall make recommendations to meet these needs. Such recommendations shall include but not be limited to recommendations for legislative action and for rules regarding the services of the Sickle Cell Program. The Council shall develop procedures to facilitate its operation. All clerical and other services required by the Council shall be furnished by the Department without budget limitations. (1973, c. 570, s. 3; 1987, c. 822, s. 3; 1989, c. 727, ss. 179, 180; 1997‑443, s. 11A.76; 2007‑182, s. 2.)



§ 130A-131.3. Reserved for future codification purposes.

§ 130A‑131.3.  Reserved for future codification purposes.



§ 130A-131.4. Reserved for future codification purposes.

§ 130A‑131.4.  Reserved for future codification purposes.



§ 130A-131.5. Commission to adopt rules.

Part 4. Lead Poisoning in Children.

§ 130A‑131.5.  Commission to adopt rules.

(a)        For the protection of the public health, the Commission shall adopt rules for the prevention and control of lead poisoning in children in accordance with this Part.

(b)        Repealed by Session Laws 1998‑209, s. 1. (1989, c. 333; c. 751, s. 15; 1991, c. 300, s. 1; 1997‑506, s. 45; 1998‑209, s. 1.)



§ 130A-131.6. Reserved for future codification purposes.

§ 130A‑131.6.  Reserved for future codification purposes.



§ 130A-131.7. Definitions.

§ 130A‑131.7.  Definitions.

The following definitions apply in this Part:

(1)        "Abatement" means undertaking any of the following measures to eliminate a lead‑based paint hazard:

a.         Removing lead‑based paint from a surface and repainting the surface.

b.         Removing a component, such as a windowsill, painted with lead‑based paint and replacing the component.

c.         Enclosing a surface painted with lead‑based paint with paneling, vinyl siding, or another approved material.

d.         Encapsulating a surface painted with lead‑based paint with a sealant.

e.         Any other measure approved by the Commission.

(2)        "Child‑occupied facility" means a building, or portion of a building, constructed before 1978, regularly visited by a child who is less than six years of age. Child‑occupied facilities may include, but are not limited to, child care facilities, preschools, nurseries, kindergarten classrooms, schools, clinics, or treatment centers including the common areas, the grounds, any outbuildings, or other structures appurtenant to the facility.

(3)        "Confirmed lead poisoning" means a blood lead concentration of 20 micrograms per deciliter or greater determined by the lower of two consecutive blood tests within a six‑month period.

(4)        "Department" means the Department of Environment and Natural Resources or its authorized agent.

(5)        "Elevated blood lead level" means a blood lead concentration of 10 micrograms per deciliter or greater determined by the lower of two consecutive blood tests within a six‑month period.

(6)        "Lead‑based paint hazard" means a condition that is likely to result in exposure to lead‑based paint or to soil or dust that contains lead at a concentration that constitutes a lead poisoning hazard.

(7)        "Lead poisoning hazard" means any of the following:

a.         Any lead‑based paint or other substance that contains lead in an amount equal to or greater than 1.0 milligrams lead per square centimeter as determined by X‑ray fluorescence or five‑tenths of a percent (0.5%) lead by weight as determined by chemical analysis: (i) on any readily accessible substance or chewable surface on which there is evidence of teeth marks or mouthing; or (ii) on any other deteriorated or otherwise damaged interior or exterior surface.

b.         Any substance that contains lead intended for use by children less than six years of age in an amount equal to or greater than 0.06 percent (0.06%) lead by weight as determined by chemical analysis.

c.         Any concentration of lead dust that is equal to or greater than 40 micrograms per square foot on floors or 250 micrograms per square foot on interior windowsills, vinyl miniblinds, bathtubs, kitchen sinks, or lavatories.

d.         Any lead‑based paint or other substance that contains lead on a friction or impact surface that is subject to abrasion, rubbing, binding, or damage by repeated contact and where the lead dust concentrations on the nearest horizontal surface underneath the friction or impact surface are equal to or greater than 40 micrograms per square foot on floors or 250 micrograms per square foot on interior windowsills.

e.         Any concentration of lead in bare soil in play areas, gardens, pet sleeping areas, and areas within three feet of a residential housing unit or child‑occupied facility equal to or greater than 400 parts per million. Any concentration of lead in bare soil in other locations of the yard equal to or greater than 1,200 parts per million.

f.          Any ceramic ware generating equal to or greater than three micrograms of lead per milliliter of leaching solution for flatware or 0.5 micrograms of lead per milliliter for cups, mugs, and pitchers as determined by Method 973.32 of the Association of Official Analytical Chemists.

g.         Any concentration of lead in drinking water equal to or greater than 15 parts per billion.

(8)        "Lead‑safe housing" is housing that was built since 1978 or has been tested by a person that has been certified to perform risk assessments and found to have no lead‑based paint hazard within the meaning of the Residential Lead‑Based Paint Reduction Act of 1992, 42 U.S.C. § 4851b(15).

(9)        "Maintenance standard" means the following:

a.         Using safe work practices, repairing and repainting areas of deteriorated paint inside a residential housing unit and for single‑family and duplex residential dwelling built before 1950, repairing and repainting areas of deteriorated paint on interior and exterior surfaces;

b.         Cleaning the interior of the unit to remove dust that constitutes a lead poisoning hazard;

c.         Adjusting doors and windows to minimize friction or impact on surfaces;

d.         Subject to the occupant's approval, appropriately cleaning any carpets;

e.         Taking such steps as are necessary to ensure that all interior surfaces on which dust might collect are readily cleanable; and

f.          Providing the occupant or occupants all information required to be provided under the Residential Lead‑Based Paint Hazard Reduction Act of 1992, and amendments thereto.

(10)      "Managing agent" means any person who has charge, care, or control of a building or part thereof in which dwelling units or rooming units are leased.

(11), (12)     Repealed by Session Laws 2003‑150, s. 1, effective July 1, 2003.

(13)      "Readily accessible substance" means any substance that can be ingested or inhaled by a child less than six years of age. Readily accessible substances include deteriorated paint that is peeling, chipping, cracking, flaking, or blistering to the extent that the paint has separated from the substrate. Readily accessible substances also include soil, water, toys, vinyl miniblinds, bathtubs, lavatories, doors, door jambs, stairs, stair rails, windows, interior windowsills, baseboards, and paint that is chalking.

(14)      "Regularly visits" means the presence at a residential housing unit or child‑occupied facility on at least two different days within any week, provided that each day's visit lasts at least three hours and the combined weekly visits last at least six hours, and the combined annual visits last at least 60 hours.

(15)      "Remediation" means the elimination or control of lead poisoning hazards by methods approved by the Department.

(16)      "Residential housing unit" means a dwelling, dwelling unit, or other structure, all or part of which is designed or used for human habitation, including the common areas, the grounds, any outbuildings, or other structures appurtenant to the residential housing unit.

(17)      "Supplemental address" means a residential housing unit or child‑occupied facility where a child with confirmed lead poisoning regularly visits or attends. Supplemental address also means a residential housing unit or child‑occupied facility where a child resided, regularly visited, or attended within the six months immediately preceding the determination of confirmed lead poisoning. (1997‑443, ss. 11A.123, 15.30(b); 1998‑209, s. 2; 2003‑150, s. 1.)



§ 130A-131.8. Laboratory reports.

§ 130A‑131.8.  Laboratory reports.

(a)        All laboratories doing business in this State shall report to the Department all environmental lead test results and blood lead test results for children less than six years of age and for individuals whose ages are unknown at the time of testing. Reports shall be made by electronic submission within five working days after test completion.

(b)        Reports of blood lead test results shall contain all of the following:

(1)        The child's full name, date of birth, sex, race, ethnicity, address, and Medicaid number, if any.

(2)        The name, address, and telephone number of the requesting health care provider.

(3)        The name, address, and telephone number of the testing laboratory.

(4)        The laboratory results, whether the specimen type is venous or capillary; the laboratory sample number, and the dates the sample was collected and analyzed.

(c)        Reports of environmental lead test results shall contain all of the following:

(1)        The address where the samples were collected.

(2)        Sample type, such as dust, paint, soil, or water.

(3)        Surface type, such as floor, window sill, or window trough.

(4)        Collection location.

(5)        The name, address, and telephone number of the testing laboratory.

(6)        The laboratory results, unit of measurement, the laboratory sample number, and the dates the sample was collected and analyzed.  (1997‑443, s. 15.30(b); 2003‑150, s. 2; 2009‑484, s. 1.)



§ 130A-131.9. Examination and testing.

§ 130A‑131.9.  Examination and testing.

When the Department has a reasonable suspicion that a child less than six years of age has an elevated blood lead level or a confirmed lead poisoning, the Department may require that child to be examined and tested within 30 days. The Department shall require from the owner, managing agent, or tenant of the residential housing unit or child‑occupied facility information on each child who resides in, regularly visits, or attends, or, who has within the past six months, resided in, regularly visited, or attended the unit or facility. The information required shall include each child's name and date of birth, the names and addresses of each child's parents, legal guardian, or full‑time custodian. The owner, managing agent, or tenant shall submit the required information within 10 days of receipt of the request from the Department. (1997‑443, s. 15.30(b); 2003‑150, s. 3.)



§ 130A-131.9A. Investigation to identify lead poisoning hazards.

§ 130A‑131.9A.  Investigation to identify lead poisoning hazards.

(a)        When the Department learns of confirmed lead poisoning, the Department shall conduct an investigation to identify the lead poisoning hazards to children. The Department shall investigate the residential housing unit where the child with confirmed lead poisoning resides. The Department shall also investigate the supplemental addresses of the child who has confirmed lead poisoning.

(a1)      When the Department learns of an elevated blood lead level, the Department shall, upon informed consent, investigate the residential housing unit where the child with the elevated blood level resides. When consent to investigate is denied, the child with the elevated blood lead level cannot be located, or the child's parent or guardian fails to respond, the Department shall document the denial of consent, inability to locate, or failure to respond.

(b)        The Department shall also conduct an investigation when it reasonably suspects that a lead poisoning hazard to children exists in a residential housing unit or child‑occupied facility occupied, regularly visited, or attended by a child less than six years of age.

(c)        In conducting an investigation, the Department may take samples of surface materials, or other materials suspected of containing lead, for analysis and testing. If samples are taken, chemical determination of the lead content of the samples shall be by atomic absorption spectroscopy or equivalent methods approved by the Department. (1997‑443, s. 15.30(b); 2003‑150, s. 4.)



§ 130A-131.9B. Notification.

§ 130A‑131.9B.  Notification.

Upon determination that a lead poisoning hazard exists, the Department shall give written notice of the lead poisoning hazard to the owner or managing agent of the residential housing unit or child‑occupied facility and to all persons residing in, attending, or regularly visiting the unit or facility. The written notice to the owner or managing agent shall include a list of possible methods of remediation. (1997‑443, s. 15.30(b); 2003‑150, s. 5.)



§ 130A-131.9C. Remediation.

§ 130A‑131.9C.  Remediation.

(a)        Upon determination that a child less than six years of age has a confirmed lead poisoning of 20 micrograms per deciliter or greater and that child resides in a residential housing unit containing lead poisoning hazards, the Department shall require remediation of the lead poisoning hazards. The Department shall also require remediation of the lead poisoning hazards identified at the supplemental addresses of a child less than six years of age with a confirmed lead poisoning of 20 micrograms per deciliter or greater.

(b)        When remediation of lead poisoning hazards is required under subsection (a) of this section, the owner or managing agent shall submit a written remediation plan to the Department within 14 days of receipt of the lead poisoning hazard notification and shall obtain written approval of the plan before initiating remediation activities. The remediation plan shall comply with subsections (g), (h), and (i) of this section.

(c)        If the remediation plan submitted fails to meet the requirements of this section, the Department shall issue an order requiring submission of a modified plan. The order shall indicate the modifications that shall be made to the remediation plan and the date that the plan as modified shall be submitted to the Department.

(d)        If the owner or managing agent does not submit a remediation plan within 14 days, the Department shall issue an order requiring submission of a remediation plan within five days of receipt of the order.

(e)        The owner or managing agent shall notify the Department and the occupants of the dates of remediation activities at least three days before commencement of the activities.

(f)         Remediation of the lead poisoning hazards shall be completed within 60 days of the Department's approval of the remediation plan. If the remediation activities are not completed within 60 days, the Department shall issue an order requiring completion of the activities. An owner or managing agent may apply to the Department for an extension of the deadline. The Department may issue an order extending the deadline for 30 days upon proper written application by the owner or managing agent.

(g)        All of the following methods of remediation of lead‑based paint hazards are prohibited:

(1)        Stripping paint on‑site with methylene chloride‑based solutions.

(2)        Torch or flame burning.

(3)        Heating paint with a heat gun above 1,100 degrees Fahrenheit.

(4)        Covering with new paint or wallpaper unless all readily accessible lead‑based paint has been removed.

(5)        Uncontrolled abrasive blasting, machine sanding, or grinding, except when used with High Efficiency Particulate Air (HEPA) exhaust control that removes particles of 0.3 microns or larger from the air at ninety‑nine and seven‑tenths percent (99.7%) or greater efficiency.

(6)        Uncontrolled waterblasting.

(7)        Dry scraping, unless used in conjunction with heat guns, or around electrical outlets, or when treating no more than two square feet on interior surfaces, or no more than 20 square feet on exterior surfaces.

(h)        All lead‑containing waste and residue shall be removed and disposed of in accordance with applicable federal, State, and local laws and rules. Other substances containing lead that are intended for use by children less than six years of age and vinyl miniblinds that constitute a lead poisoning hazard shall be removed and disposed of in accordance with applicable federal, State, and local laws and rules.

(i)         All remediation plans shall require that the lead poisoning hazards be reduced to the following levels:

(1)        Fewer than 40 micrograms per square foot for lead dust on floors.

(2)        Fewer than 250 micrograms per square foot for lead dust on interior windowsills, bathtubs, kitchen sinks, and lavatories.

(3)        Fewer than 400 micrograms per square foot for lead dust on window troughs.

(4)        Fewer than 400 parts per million for lead in bare soil in play areas, gardens, pet sleeping areas, and areas within three feet of the residential housing unit or child‑occupied facility. Lead in bare soil in other locations of the yard shall be reduced to less than 1,200 parts per million.

(5)        Fewer than 15 parts per billion for lead in drinking water.

(j)         The Department shall verify by visual inspection that the approved remediation plan has been completed. The Department may also verify plan completion by residual lead dust monitoring and soil or drinking water lead level measurement.

(j1)       Compliance with the maintenance standard satisfies the remediation requirements for confirmed lead poisoning cases identified on or after 1 October 1990 as long as all lead poisoning hazards identified on interior and exterior surfaces are addressed by remediation. Except for owner‑occupied residential housing units, continued compliance shall be verified by means of an annual monitoring inspection conducted by the Department. For owner‑occupied residential housing units, continued compliance shall be verified (i) by means of an annual monitoring inspection, (ii) by documentation that no child less than six years of age has resided in or regularly visited the residential housing unit within the past year, or (iii) by documentation that no child less than six years of age residing in or regularly visiting the unit has an elevated blood lead level.

(k)        Removal of children from the residential housing unit or child‑occupied facility shall not constitute remediation if the property continues to be used for a residential housing unit or child‑occupied facility. The remediation requirements imposed in subsection (a) of this section apply so long as the property continues to be used as a residential housing unit or child‑occupied facility. (1997‑443, s. 15.30(b); 1998‑209, s. 3; 2003‑150, s. 6.)



§ 130A-131.9D. Effect of compliance with maintenance standard.

§ 130A‑131.9D.  Effect of compliance with maintenance standard.

Any owner of a residential housing unit constructed prior to 1978 who is sued by a current or former occupant seeking damages for injuries allegedly arising from exposure to lead‑based paint or lead‑contaminated dust, shall not be deemed liable (i) for any injuries sustained by that occupant after the owner first complied with the maintenance standard defined under G.S. 130A‑131.7 provided the owner has repeated the steps provided for in the maintenance standard annually for units in which children of less than six years of age have resided or regularly visited within the past year and obtained a certificate of compliance under G.S. 130A‑131.9E annually during such occupancy; or (ii) if the owner is able to show by other documentation that compliance with the maintenance standard has been maintained during the period when the injuries were sustained; or (iii) if the owner is able to show that the unit was lead‑safe housing containing no lead‑based paint hazards during the period when the injuries were sustained. (1997‑443, s. 15.30(b); 1998‑209, s. 4.)



§ 130A-131.9E. Certificate of evidence of compliance.

§ 130A‑131.9E.  Certificate of evidence of compliance.

An owner of a unit who has complied with the maintenance standard may apply annually to the Department for a certificate of compliance. Upon presentation of acceptable proof of compliance, the Department shall provide to the owner a certificate evidencing compliance. The Department may issue a certificate based solely on information provided by the owner and may revoke the certificate upon showing that any of the information is erroneous or inadequate, or upon finding that the unit is no longer in compliance with the maintenance standard. (1997‑443, s. 15.30(b).)



§ 130A-131.9F. Discrimination in financing.

§ 130A‑131.9F.  Discrimination in financing.

(a)        No bank or financial institution in the business of lending money for the purchase, sale, construction, rehabilitation, improvement, or refinancing of real property of the lending of money secured by an interest in real property may refuse to make such loans merely because of the presence of lead‑based paint on the residential real property or in the residential housing unit provided that the owner is in compliance with the maintenance standard and has obtained a certificate of compliance under G.S. 130A‑131.9E annually.

(b)        Nothing in this section shall (i) require a financial institution to extend a loan or otherwise provide financial assistance if it is clearly evident that health‑related issues, other than those related to lead‑based paint, made occupancy of the housing accommodation an imminent threat to the health or safety of the occupant, or (ii) be construed to preclude a financial institution from considering the fair market value of the property which will secure the proposed loan.

(c)        Failure to meet the maintenance standard shall not be deemed a default under existing mortgages. (1997‑443, s. 15.30(b).)



§ 130A-131.9G. Resident responsibilities.

§ 130A‑131.9G.  Resident responsibilities.

In any residential housing unit occupied by a child less than six years of age who has an elevated blood lead level of 10 micrograms per deciliter or greater, the Department shall advise, in writing, the owner or managing agent and the child's parents or legal guardian of the importance of carrying out routine cleaning activities in the units they occupy, own, or manage. The cleaning activities shall include all of the following:

(1)        Wiping clean all windowsills with a damp cloth or sponge at least weekly.

(2)        Regularly washing all surfaces accessible to children.

(3)        In the case of a leased residential housing unit, identifying any deteriorated paint in the unit and notifying the owner or managing agent of the conditions within 72 hours of discovery.

(4)        Identifying and understanding potential lead poisoning hazards in the environment of each child less than six years of age in the unit (including toys, vinyl miniblinds, playground equipment, drinking water, soil, and painted surfaces), and taking steps to prevent children from ingesting lead such as encouraging children to wash their faces and hands frequently and especially after playing outdoors. (1997‑443, s. 15.30(b); 2003‑150, s. 7.)



§ 130A-131.9H. Application fees for certificates of compliance.

§ 130A‑131.9H.  Application fees for certificates of compliance.

The Department shall collect an application fee of ten dollars ($10.00) for each certificate of compliance. Fee receipts shall be used to support the program that is developed to implement this Part. Fee receipts also may be used to provide for relocation and medical expenses incurred by children with confirmed lead poisoning. (1998‑209, s. 5.)



§ 130A-131.10. Manner of disposition of remains of pregnancies.

Part 5. Disposition of Remains of Terminated Pregnancies.

§ 130A‑131.10.  Manner of disposition of remains of pregnancies.

(a)        The Commission for Public Health shall adopt rules to ensure that all facilities authorized to terminate pregnancies, and all medical or research laboratories or facilities to which the remains of terminated pregnancies are sent by facilities authorized to terminate pregnancies, shall dispose of the remains in a manner limited to burial, cremation, or, except as prohibited by subsection (b) of this section, approved hospital type of incineration.

(b)        A hospital or other medical facility or a medical or research laboratory or facility shall dispose of the remains of a recognizable fetus only by burial or cremation. The Commission shall adopt rules to implement this subsection.

(c)        A hospital or other medical facility is relieved from the obligation to dispose of the remains in accordance with subsections (a) and (b) of this section if it sends the remains to a medical or research laboratory or facility.

(d)        This section does not impose liability on a permitted medical waste treatment facility for a hospital's or other medical facility's violation of this section nor does it impose any additional duty on the treatment facility to inspect waste received from the hospital or medical facility to determine compliance with this section. (1989, c. 85; 1997‑517, s. 4; 2007‑182, s. 2.)



§§ 130A-131.11 through 130A-131.14. Reserved for future codification purposes.

§§ 130A‑131.11 through 130A‑131.14.  Reserved for future codification purposes.



§ 130A-131.15: Repealed by Session Laws 2001-424, s. 21.89(b), effective July 1, 2001.

Part 6. Teen Pregnancy Prevention.

§ 130A‑131.15: Repealed by Session Laws 2001‑424, s. 21.89(b), effective July 1, 2001.



§ 130A-131.15A. Department to establish program.

§ 130A‑131.15A.  Department to establish program.

(a)        The Department shall establish and administer Teen Pregnancy Prevention Initiatives. The Department shall establish initiatives for primary prevention, secondary prevention, and special projects.

(b)        The Commission shall adopt rules necessary to implement this section. The rules shall include a maximum annual funding level for initiatives and a requirement for local match.

(c)        Initiatives shall be funded in accordance with selection criteria established by the Commission. In funding initiatives, the Department shall target counties with the highest teen pregnancy rates, increasingly higher rates, high rates within demographic subgroups, or greatest need for parenting programs. Grants shall be awarded on an annual basis.

(d)        Initiatives shall be funded on a four‑year funding cycle. The Department may end funding prior to the end of the four‑year period if programmatic requirements and performance standards are not met. At the end of four years of funding, a local initiative shall be eligible to reapply for funding.

(e)        Administrative costs in implementing this section shall not exceed ten percent (10%) of the total funds administered pursuant to this section.

(f)         Programs are not required to provide a cash match for these funds; however, the Department may require an in‑kind match.

(g)        The Department shall periodically evaluate the effectiveness of teen pregnancy prevention programs. (2001‑424, s. 21.89(c).)



§ 130A-131.16. Birth defects monitoring program established; definitions.

Part 7.  Birth Defects.

§ 130A‑131.16.  Birth defects monitoring program established; definitions.

(a)        The Birth Defects Monitoring Program is established within the State Center for Health and Environmental Statistics. The Birth Defects Monitoring Program shall compile, tabulate, and publish information related to the incidence and prevention of birth defects.

(b)        As used in this Part, unless the context clearly requires otherwise, the term:

(1)        "Birth defect" means any physical, functional, or chemical abnormality present at birth that is of possible genetic or prenatal origin.

(2)        "Program" means the Birth Defects Monitoring Program established under this Part.

(c)        Physicians and persons in charge of licensed medical facilities shall, upon request, permit staff of the Program to examine, review, and obtain a copy of any medical record in their possession or under their control that pertains to a diagnosed or suspected birth defect, including the records of the mother.

(d)        A physician or person in charge of a licensed medical facility who permits examination, review, or copying of medical records pursuant to this section shall be immune from civil or criminal liability that might otherwise be incurred or imposed for providing access to these medical records based upon invasion of privacy or breach of physician‑patient confidentiality. (1995, c. 268, s. 1.)



§ 130A-131.17. Confidentiality of information; research.

§ 130A‑131.17.  Confidentiality of information; research.

(a)        All information collected and analyzed by the Program pursuant to this Part shall be confidential insofar as the identity of the individual patient is concerned.  This information shall not be considered public record open to inspection.  Access to the information shall be limited to Program staff authorized by the Director of the State Center for Health and Environmental Statistics.  The Director of the State Center for Health and Environmental Statistics may also authorize access to this information to persons engaged in demographic, epidemiological, or other similar scientific studies related to health.  The Commission shall adopt rules that establish strict criteria for the use of monitoring Program information for scientific research.  All persons given authorized access to Program information shall agree, in writing, to maintain confidentiality.

(b)        All scientific research proposed to be conducted by persons other than authorized Program staff using the information from the Program, shall first be reviewed and approved by the Director of the State Center for Health and Environmental Statistics and an appropriate committee for the protection of human subjects which is approved by the United States Department of Health and Human Services pursuant to Part 46 of Title 45 of the Code of Federal Regulations.  Satisfaction of the terms of the Commission's rules for data access shall entitle the researcher to obtain information from the Program and, if part of the research protocol, to contact case subjects.

(c)        Whenever authorized Program staff propose a research protocol that includes contacting case subjects, the Director of the State Center for Health and Environmental Statistics shall submit a protocol describing the research to the State Health Director and to an appropriate committee for the protection of human subjects which is approved by the United States Department of Health and Human Services pursuant to Part 46 of Title 45 of the Code of Federal Regulations.  If and when the protocol is approved by the committee and by the State Health Director pursuant to the rules of the Commission, then Program staff shall be entitled to complete the approved project and to contact case subjects.

(d)        The Program shall maintain a record of all persons who are given access to the information in the system.  The record shall include the following:

(1)        The name of the person authorizing access;

(2)        The name, title, and organizational affiliation of persons given access;

(3)        The dates of access; and

(4)        The specific purposes for which information is to be used.

The record required under this subsection shall be open to public inspection during normal operating hours.

(e)        Nothing in this section prohibits the Program from publishing statistical compilations relating to birth defects that do not in any way identify individual patients. (1995, c. 268, s. 1.)



§§ 130A-131.18 through 130A-131.24. Reserved for future codification purposes.

§§ 130A‑131.18 through 130A‑131.24.  Reserved for future codification purposes.



§ 130A-131.25. Office of Women's Health established.

Part 8.  Office of Women's Health.

§ 130A‑131.25.  Office of Women's Health established.

(a)        There is established in the Department the Office of Women's Health. The purpose of the office is to expand the State's public health concerns and focus to include a comprehensive outlook on the overall health status of women. The primary goals of the Office shall be the prevention of disease and improvement in the quality of life for women over their entire lifespan. The Department shall develop strategies for achieving these goals, which shall include but not be limited to:

(1)        Developing a strategic plan to improve public services and programs targeting women;

(2)        Conducting policy analyses on specific issues related to women's health;

(3)        Facilitating communication among the Department's programs and between the Department and external women's health groups and community‑based organizations;

(4)        Building public health awareness and capacity regarding women's health issues by providing a series of services including evaluation, recommendation, technical assistance, and training; and

(5)        Developing initiatives for modification or expansion of women‑oriented services with the intent of establishing meaningful public/private partnerships in the future.

(b)        The Office shall study the feasibility of establishing initiatives for:

(1)        Early intervention services for women infected with HIV; and

(2)        Outreach, treatment, and follow‑up services to women at high risk for contracting sexually transmitted diseases.

In conducting the study the Department shall take into consideration related services already in place in the Department and at the local level. (1997‑172, s. 2.)



§ 130A-131.32. Reserved for future codification purposes.

§ 130A‑131.32.  Reserved for future codification purposes.



§ 130A-133: Repealed by Session Laws 2002-179, s. 3, effective October 1, 2002.

Article 6.

Communicable Diseases.

Part 1. In General.

§ 130A‑133: Repealed by Session Laws 2002‑179, s. 3, effective October 1, 2002.



§ 130A-134. Reportable diseases and conditions.

§ 130A‑134.  Reportable diseases and conditions.

The Commission shall establish by rule a list of communicable diseases and communicable conditions to be reported. (1983, c. 891, s. 2; 1987, c. 782, s. 4.)



§ 130A-135. Physicians to report.

§ 130A‑135.  Physicians to report.

A physician licensed to practice medicine who has reason to suspect that a person about whom the physician has been consulted professionally has a communicable disease or communicable condition declared by the Commission to be reported, shall report information required by the Commission to the local health director of the county or district in which the physician is consulted.  The Commission shall declare confirmed HIV infection to be a reportable communicable condition. (1893, c. 214, s. 11; Rev., s. 3448; 1917, c. 263, s. 7; C.S., s. 7151; 1921, c. 223, s. 1; 1957, c. 1357, s. 1; 1973, c. 476, s. 128; 1983, c. 891, s. 2; 1987, c. 782, s. 5; 1989, c. 698, s. 3.)



§ 130A-136. School principals and child care operators to report.

§ 130A‑136.  School principals and child care operators to report.

A principal of a school and an operator of a child care facility, as defined in G.S. 110‑86(3), who has reason to suspect that a person within the school or child care facility has a communicable disease or communicable condition declared by the Commission to be reported, shall report information required by the Commission to the local health director of the county or district in which the school or facility is located. (1979, c. 192, s. 2; 1983, c. 891, s. 2; 1987, c. 782, s. 6; 1997‑506, s. 46.)



§ 130A-137. Medical facilities may report.

§ 130A‑137.  Medical facilities may report.

A medical facility, in which there is a patient reasonably suspected of having a communicable disease or condition declared by the Commission to be reported, may report information specified by the Commission to the local health director of the county or district in which the facility is located. (1983, c. 891, s. 2; 1987, c. 782, s. 7.)



§ 130A-138. Operators of restaurants and other food or drink establishments to report.

§ 130A‑138.  Operators of restaurants and other food or drink establishments to report.

An operator of a restaurant or other establishment where food or drink is prepared or served for pay, as defined in G.S. 130A‑247(4) and (5), shall report information required by the Commission to the local health director of the county or district in which the restaurant or food establishment is located when the operator has reason to suspect an outbreak of food‑borne illness in its customers or employees or when it has reason to suspect that a food handler at the establishment has a food‑borne disease or food‑borne condition required by the Commission to be reported. (1917, c. 263, s. 9; C.S., s. 7153; 1921, c. 223, s. 3; 1957, c. 1357, s. 1; 1973, c. 476, s. 128; 1979, c. 192, s. 3; 1983, c. 891, s. 2; 1987, c. 782, s. 8.)



§ 130A-139. Persons in charge of laboratories to report.

§ 130A‑139.  Persons in charge of laboratories to report.

A person in charge of a laboratory providing diagnostic service in this State shall report information required by the Commission to a public health agency specified by the Commission when the laboratory makes any of the following findings:

(1)        Sputa, gastric contents, or other specimens which are smear positive for acid fast bacilli or culture positive for Mycobacterium tuberculosis;

(2)        Urethral smears positive for Gram‑negative intracellular diplococci or any culture positive for Neisseria gonorrhoeae;

(3)        Positive serological tests for syphilis or positive darkfield examination;

(4)        Any other positive test indicative of a communicable disease or communicable condition for which laboratory reporting is required by the Commission. (1981, c. 81, s. 1; 1983, c. 891, s. 2; 1987, c. 782, s. 9; 2001‑28, s. 1.)



§ 130A-140. Local health directors to report.

§ 130A‑140.  Local health directors to report.

A local health director shall report to the Department all cases of diseases or conditions or laboratory findings of residents of the jurisdiction of the local health department which are reported to the local health director pursuant to this Article. A local health director shall report all other cases and laboratory findings reported pursuant to this Article to the local health director of the county, district, or authority where the person with the reportable disease or condition or laboratory finding resides. (1919, c. 206, s. 2; C.S., s. 7192; 1957, c. 1357, s. 1; 1961, c. 753; 1973, c. 476, s. 128; 1983, c. 891, s. 2; 1987, c. 782, s. 10; 1997‑502, s. 10.)



§ 130A-141. Form, content and timing of reports.

§ 130A‑141.  Form, content and timing of reports.

The Commission shall adopt rules which establish the specific information to be submitted when making a report required by this Article, time limits for reporting, the form of the reports and to whom reports of laboratory findings are to be made. (1983, c. 891, s. 2; 1987, c. 782, s. 11.)



§ 130A-141.1. Temporary order to report.

§ 130A‑141.1.  Temporary order to report.

(a)        The State Health Director may issue a temporary order requiring health care providers to report symptoms, diseases, conditions, trends in use of health care services, or other health‑related information when necessary to conduct a public health investigation or surveillance of an illness, condition, or symptoms that may indicate the existence of a communicable disease or condition that presents a danger to the public health. The order shall specify which health care providers must report, what information is to be reported, and the period of time for which reporting is required. The period of time for which reporting is required pursuant to a temporary order shall not exceed 90 days. The Commission may adopt rules to continue the reporting requirement when necessary to protect the public health.

(b)        For the purposes of this section, the term "health care provider" has the same meaning as that term is defined in G.S. 130A‑476(g). (2004‑80, s. 5.)



§ 130A-142. Immunity of persons who report.

§ 130A‑142.  Immunity of persons who report.

A person who makes a report pursuant to the provisions of this Article shall be immune from any civil or criminal liability that might otherwise be incurred or imposed as a result of making that report. (1983, c. 891, s. 2; 1987, c. 782, s. 12.)



§ 130A-143. Confidentiality of records.

§ 130A‑143.  Confidentiality of records.

All information and records, whether publicly or privately maintained, that identify a person who has AIDS virus infection or who has or may have a disease or condition required to be reported pursuant to the provisions of this Article shall be strictly confidential. This information shall not be released or made public except under the following circumstances:

(1)        Release is made of specific medical or epidemiological information for statistical purposes in a way that no person can be identified;

(2)        Release is made of all or part of the medical record with the written consent of the person or persons identified or their guardian;

(3)        Release is made to health care personnel providing medical care to the patient;

(4)        Release is necessary to protect the public health and is made as provided by the Commission in its rules regarding control measures for communicable diseases and conditions;

(5)        Release is made pursuant to other provisions of this Article;

(6)        Release is made pursuant to subpoena or court order. Upon request of the person identified in the record, the record shall be reviewed in camera. In the trial, the trial judge may, during the taking of testimony concerning such information, exclude from the courtroom all persons except the officers of the court, the parties and those engaged in the trial of the case;

(7)        Release is made by the Department or a local health department to a court or a law enforcement official for the purpose of enforcing this Article or Article 22 of this Chapter, or investigating a terrorist incident using nuclear, biological, or chemical agents. A law enforcement official who receives the information shall not disclose it further, except (i) when necessary to enforce this Article or Article 22 of this Chapter, or when necessary to conduct an investigation of a terrorist incident using nuclear, biological, or chemical agents, or (ii) when the Department or a local health department seeks the assistance of the law enforcement official in preventing or controlling the spread of the disease or condition and expressly authorizes the disclosure as necessary for that purpose;

(8)        Release is made by the Department or a local health department to another federal, state or local public health agency for the purpose of preventing or controlling the spread of a communicable disease or communicable condition;

(9)        Release is made by the Department for bona fide research purposes. The Commission shall adopt rules providing for the use of the information for research purposes;

(10)      Release is made pursuant to G.S. 130A‑144(b); or

(11)      Release is made pursuant to any other provisions of law that specifically authorize or require the release of information or records related to AIDS. (1983, c. 891, s. 2; 1987, c. 782, s. 13; 2002‑179, s. 7.)



§ 130A-144. Investigation and control measures.

§ 130A‑144.  Investigation and control measures.

(a)        The local health director shall investigate, as required by the Commission, cases of communicable diseases and communicable conditions reported to the local health director pursuant to this Article.

(b)        Physicians, persons in charge of medical facilities or laboratories, and other persons shall, upon request and proper identification, permit a local health director or the State Health Director to examine, review, and obtain a copy of medical or other records in their possession or under their control which the State Health Director or a local health director determines pertain to the (i) diagnosis, treatment, or prevention of a communicable disease or communicable condition for a person infected, exposed, or reasonably suspected of being infected or exposed to such a disease or condition, or (ii) the investigation of a known or reasonably suspected outbreak of a communicable disease or communicable condition.

(c)        A physician or a person in charge of a medical facility or laboratory who permits examination, review or copying of medical records pursuant to subsection (b) shall be immune from any civil or criminal liability that otherwise might be incurred or imposed as a result of complying with a request made pursuant to subsection (b).

(d)        The attending physician shall give control measures prescribed by the Commission to a patient with a communicable disease or communicable condition and to patients reasonably suspected of being infected or exposed to such a disease or condition. The physician shall also give control measures to other individuals as required by rules adopted by the Commission.

(e)        The local health director shall ensure that control measures prescribed by the Commission have been given to prevent the spread of all reportable communicable diseases or communicable conditions and any other communicable disease or communicable condition that represents a significant threat to the public health. The local health department shall provide, at no cost to the patient, the examination and treatment for tuberculosis disease and infection and for sexually transmitted diseases designated by the Commission.

(f)         All persons shall comply with control measures, including submission to examinations and tests, prescribed by the Commission subject to the limitations of G.S. 130A‑148.

(g)        The Commission shall adopt rules that prescribe control measures for communicable diseases and conditions subject to the limitations of G.S. 130A‑148. Temporary rules prescribing control measures for communicable diseases and conditions shall be adopted pursuant to G.S. 150B‑13.

(h)        Anyone who assists in an inquiry or investigation conducted by the State Health Director for the purpose of evaluating the risk of transmission of HIV or Hepatitis B from an infected health care worker to patients, or who serves on an expert panel established by the State Health Director for that purpose, shall be immune from civil liability that otherwise might be incurred or imposed for any acts or omissions which result from such assistance or service, provided that the person acts in good faith and the acts or omissions do not amount to gross negligence, willful or wanton misconduct, or intentional wrongdoing. This qualified immunity does not apply to acts or omissions which occur with respect to the operation of a motor vehicle. Nothing in this subsection provides immunity from liability for a violation of G.S. 130A‑143.  (1893, c. 214, s. 16; Rev., s. 4459; 1909, c. 793, s. 8; C.S., s. 7158; 1957, c. 1357, s. 1; 1973, c. 476, s. 128; 1983, c. 891, s. 2; 1987, c. 782, s. 14; 1991, c. 225, s. 1; 1995, c. 228, s. 1; 2001‑28, s. 2; 2004‑80, s. 6; 2009‑501, s. 2.)



§ 130A-145. Quarantine and isolation authority.

§ 130A‑145.  Quarantine and isolation authority.

(a)        The State Health Director and a local health director are empowered to exercise quarantine and isolation authority. Quarantine and isolation authority shall be exercised only when and so long as the public health is endangered, all other reasonable means for correcting the problem have been exhausted, and no less restrictive alternative exists.

(b)        No person other than a person authorized by the State Health Director or local health director shall enter quarantine or isolation premises. Nothing in this subsection shall be construed to restrict the access of authorized health care, law enforcement, or emergency medical services personnel to quarantine or isolation premises as necessary in conducting their duties.

(c)        Before applying quarantine or isolation authority to livestock or poultry for the purpose of preventing the direct or indirect conveyance of an infectious agent to persons, the State Health Director or a local health director shall consult with the State Veterinarian in the Department of Agriculture and Consumer Services.

(d)        When quarantine or isolation limits the freedom of movement of a person or animal or of access to a person or animal whose freedom of movement is limited, the period of limited freedom of movement or access shall not exceed 30 calendar days. Any person substantially affected by that limitation may institute in superior court in Wake County or in the county in which the limitation is imposed an action to review that limitation. The official who exercises the quarantine or isolation authority shall give the persons known by the official to be substantially affected by the limitation reasonable notice under the circumstances of the right to institute an action to review the limitation. If a person or a person's representative requests a hearing, the hearing shall be held within 72 hours of the filing of that request, excluding Saturdays and Sundays. The person substantially affected by that limitation is entitled to be represented by counsel of the person's own choice or if the person is indigent, the person shall be represented by counsel appointed in accordance with Article 36 of Chapter 7A of the General Statutes and the rules adopted by the Office of Indigent Defense Services. The court shall reduce or terminate the limitation unless it determines, by the preponderance of the evidence, that the limitation is reasonably necessary to prevent or limit the conveyance of a communicable disease or condition to others.

If the State Health Director or the local health director determines that a 30‑calendar‑day limitation on freedom of movement or access is not adequate to protect the public health, the State Health Director or local health director must institute in superior court in the county in which the limitation is imposed an action to obtain an order extending the period of limitation of freedom of movement or access. If the person substantially affected by the limitation has already instituted an action in superior court in Wake County, the State Health Director must institute the action in superior court in Wake County or as a counterclaim in the pending case. Except as provided below for persons with tuberculosis, the court shall continue the limitation for a period not to exceed 30 days if it determines, by the preponderance of the evidence, that the limitation is reasonably necessary to prevent or limit the conveyance of a communicable disease or condition to others. The court order shall specify the period of time the limitation is to be continued and shall provide for automatic termination of the order upon written determination by the State Health Director or local health director that the quarantine or isolation is no longer necessary to protect the public health. In addition, where the petitioner can prove by a preponderance of the evidence that quarantine or isolation was not or is no longer needed for protection of the public health, the person quarantined or isolated may move the trial court to reconsider its order extending quarantine or isolation before the time for the order otherwise expires and may seek immediate or expedited termination of the order. Before the expiration of an order issued under this section, the State Health Director or local health director may move to continue the order for additional periods not to exceed 30 days each. If the person whose freedom of movement has been limited has tuberculosis, the court shall continue the limitation for a period not to exceed one calendar year if it determines, by a preponderance of the evidence, that the limitation is reasonably necessary to prevent or limit the conveyance of tuberculosis to others. The court order shall specify the period of time the limitation is to be continued and shall provide for automatic termination of the order upon written determination by the State Health Director or local health director that the quarantine or isolation is no longer necessary to protect the public health. In addition, where the petitioner can prove by a preponderance of the evidence that quarantine or isolation was not or is no longer needed for protection of the public health, the person quarantined or isolated may move the trial court to reconsider its order extending quarantine or isolation before the time for the order otherwise expires and may seek immediate or expedited termination of the order. Before the expiration of an order limiting the freedom of movement of a person with tuberculosis, the State Health Director or local health director may move to continue the order for additional periods not to exceed one calendar year each. (1957, c. 1357, s. 1; 1983, c. 891, s. 2; 1987, c. 782, s. 15; 2002‑179, s. 5; 2004‑80, s. 2.)



§ 130A-146. Transportation of bodies of persons who have died of reportable diseases.

§ 130A‑146.  Transportation of bodies of persons who have died of reportable diseases.

No person shall transport in this State the remains of any person who has died of a disease declared by the Commission to be reported until the body has been encased in a manner as prescribed by rule by the Commission. Only persons who have complied with the rules of the Commission concerning the removal of dead bodies shall be issued a burial‑transit permit. (1893, c. 214, s. 16; Rev., s. 4459; C.S., s. 7161; 1953, c. 675, s. 16; 1957, c. 1357, s. 1; 1973, c. 476, s. 128; 1983, c. 891, s. 2.)



§ 130A-147. Rules of the Commission.

§ 130A‑147.  Rules of the Commission.

For the protection of the public health, the Commission is authorized to adopt rules for the detection, control and prevention of communicable diseases. (1983, c. 891, s. 2.)



§ 130A-148. Laboratory tests for AIDS virus infection.

§ 130A‑148.  Laboratory tests for AIDS virus infection.

(a)        For the protection of the public health, the Commission shall adopt rules establishing standards for the certification of laboratories to perform tests for Acquired Immune Deficiency Syndrome (AIDS) virus infection.  The rules shall address, but not be limited to, proficiency testing, record maintenance, adequate staffing and confirmatory testing.  Tests for AIDS virus infection shall be performed only by laboratories certified pursuant to this subsection and only on specimens submitted by a physician licensed to practice medicine.  This subsection shall not apply to testing performed solely for research purposes under the approval of an institutional review board.

(b)        Prior to obtaining consent for donation of blood, semen, tissue or organs, a facility or institution seeking to obtain blood, tissue, semen or organs for transfusion, implantation, transplantation or administration shall provide the potential donor with information about AIDS virus transmission, and information about who should not donate.

(c)        No blood or semen may be transfused or administered when blood from the donor has not been tested or has tested positive for AIDS virus infection by a standard laboratory test.

(d)        No tissue or organs may be transplanted or implanted when blood from the donor has not been tested or has tested positive for AIDS virus infection by a standard laboratory test unless consent is obtained from the recipient, or from the recipient's guardian or a responsible adult relative of the recipient if the recipient is not competent to give such consent.

(e)        Any facility or institution that obtains or transfuses, implants, transplants, or administers blood, tissue, semen, or organs shall be immune from civil or criminal liability that otherwise might be incurred or imposed for transmission of AIDS virus infection if the provisions specified in subsections (b), (c), and (d) of this section have been complied with.

(f)         Specimens may be tested for AIDS virus infection for research or epidemiologic purposes without consent of the person from whom the specimen is obtained if all personal identifying information is removed from the specimen prior to testing.

(g)        Persons tested for AIDS virus infection shall be notified of test results and counseled appropriately.  This subsection shall not apply to tests performed by or for entities governed by Article 39 of Chapter 58 of the General Statutes, the Insurance Information and Privacy Protection Act, provided that said entities comply with the notice requirements thereof.

(h)        The Commission may authorize or require laboratory tests for AIDS virus infection when necessary to protect the public health.

A test for AIDS virus infection may also be performed upon any person solely by order of a physician licensed to practice medicine in North Carolina who is rendering medical services to that person when, in the reasonable medical judgment of the physician, the test is necessary for the appropriate treatment of the person; however, the person shall be informed that a test for AIDS virus infection is to be conducted, and shall be given clear opportunity to refuse to submit to the test prior to it being conducted, and further if informed consent is not obtained, the test may not be performed.  A physician may order a test for AIDS virus infection without the informed consent of the person tested if the person is incapable of providing or incompetent to provide such consent, others authorized to give consent for the person are not available, and testing is necessary for appropriate diagnosis or care of the person.

An unemancipated minor may be tested for AIDS virus infection without the consent of the parent or legal guardian of the minor when the parent or guardian has refused to consent to such testing and there is reasonable suspicion that the minor has AIDS virus or HIV infection or that the child has been sexually abused.

(i)         Except as provided in this section, no test for AIDS virus infection shall be required, performed or used to determine suitability for continued employment, housing or public services, or for the use of places of public accommodation as defined in G.S. 168A‑3(8), or public transportation.

Further it shall be unlawful to discriminate against any person having AIDS virus or HIV infection on account of that infection in determining suitability for continued employment, housing, or public services, or for the use of places of public accommodation, as defined in G.S. 168A‑3(8), or public transportation.

Any person aggrieved by an act or discriminatory practice prohibited by this subsection relating to housing shall be entitled to institute a civil action pursuant to G.S. 41A‑7 of the State Fair Housing Act.  Any person aggrieved by an act or discriminatory practice prohibited by this subsection other than one relating to housing may bring a civil action to enforce rights granted or protected by this subsection.

The action shall be commenced in superior court in the county where the alleged discriminatory practice or prohibited conduct occurred or where the plaintiff or defendant resides.  Such action shall be tried to the court without a jury.  Any relief granted by the court shall be limited to declaratory and injunctive relief, including orders to hire or reinstate an aggrieved person or admit such person to a labor organization.

In a civil action brought to enforce provisions of this subsection relating to employment, the court may award back pay.  Any such back pay liability shall not accrue from a date more than two years prior to the filing of an action under this subsection.  Interim earnings or amounts earnable with reasonable diligence by the aggrieved person shall operate to reduce the back pay otherwise allowable.  In any civil action brought under this subsection, the court, in its discretion, may award reasonable attorney's fees to the substantially prevailing party as a part of costs.

A civil action brought pursuant to this subsection shall be commenced within 180 days after the date on which the aggrieved person became aware or, with reasonable diligence, should have become aware of the alleged discriminatory practice or prohibited conduct.

Nothing in this section shall be construed so as to prohibit an employer from:

(1)        Requiring a test for AIDS virus infection for job applicants in preemployment medical examinations required by the employer;

(2)        Denying employment to a job applicant based solely on a confirmed positive test for AIDS virus infection;

(3)        Including a test for AIDS virus infection performed in the course of an annual medical examination routinely required of all employees by the employer; or

(4)        Taking the appropriate employment action, including reassignment or termination of employment, if the continuation by the employee who has AIDS virus or HIV infection of his work tasks would pose a significant risk to the health of the employee, coworkers, or the public, or if the employee is unable to perform the normally assigned duties of the job.

(j)         It shall not be unlawful for a licensed health care provider or facility to:

(1)        Treat a person who has AIDS virus or HIV infection differently from persons who do not have that infection when such treatment is appropriate to protect the health care provider or employees of the provider or employees of the facility while providing appropriate care for the person who has the AIDS virus or HIV infection; or

(2)        Refer a person who has AIDS virus or HIV infection to another licensed health care provider or facility when such referral is for the purpose of providing more appropriate treatment for the person with AIDS virus or HIV infection. (1987, c. 782, s. 16; 1989, c. 698, s. 1; 1991, c. 720, s. 78.)



§ 130A-149: Recodified as G.S. 130A-479 by Session Laws 2002-179, s. 2, effective October 1, 2002.

§ 130A‑149: Recodified as G.S. 130A‑479 by Session Laws 2002‑179, s. 2, effective October 1, 2002.



§ 130A-150. Reserved for future codification purposes.

§ 130A‑150.  Reserved for future codification purposes.



§ 130A-151. Reserved for future codification purposes.

§ 130A‑151.  Reserved for future codification purposes.



§ 130A-152. Immunization required.

Part 2. Immunization.

§ 130A‑152.  Immunization required.

(a)        Every child present in this State shall be immunized against diphtheria, tetanus, whooping cough, poliomyelitis, red measles (rubeola) and rubella. In addition, every child present in this State shall be immunized against any other disease upon a determination by the Commission that the immunization is in the interest of the public health. Every parent, guardian, person in loco parentis and person or agency, whether governmental or private, with legal custody of a child shall have the responsibility to ensure that the child has received the required immunization at the age required by the Commission. If a child has not received the required immunizations by the specified age, the responsible person shall obtain the required immunization for the child as soon as possible after the lack of the required immunization is determined.

(b)        Repealed by Session Laws 2002‑179, s. 10, effective October 1, 2002.

(c)        The Commission shall adopt and the Department shall enforce rules concerning the implementation of the immunization program. The rules shall provide for:

(1)        The child's age at administration of each vaccine;

(2)        The number of doses of each vaccine;

(3)        Exemptions from the immunization requirements where medical practice suggests that immunization would not be in the best health interests of a specific category of children;

(4)        The procedures and practices for administering the vaccine; and

(5)        Redistribution of vaccines provided to local health departments.

(c1)      The Commission for Public Health shall, pursuant to G.S. 130A‑152 and G.S. 130A‑433, adopt rules establishing reasonable fees for the administration of vaccines and rules limiting the requirements that can be placed on children, their parents, guardians, or custodians as a condition for receiving vaccines provided by the State. These rules shall become effective January 1, 1994.

(d)        Only vaccine preparations which meet the standards of the United States Food and Drug Administration or its successor in licensing vaccines and are approved for use by the Commission may be used.

(e)        When the Commission requires immunization against a disease not listed in paragraph (a) of this section, or requires an additional dose of a vaccine, the Commission is authorized to exempt from the new requirement children who are or who have been enrolled in school (K‑12) on or before the effective date of the new requirement. (1957, c. 1357, s. 1; 1971, c. 191; 1973, c. 476, s. 128; c. 632, s. 1; 1975, c. 84; 1977, c. 160; 1979, c. 56, s. 1; 1983, c. 891, s. 2; 1985, c. 158; 1993, c. 321, s. 281(a); 2002‑179, s. 10; 2007‑182, s. 2.)



§ 130A-153. Obtaining immunization; reporting by local health departments; access to immunization information in patient records; immunization of minors.

§ 130A‑153.  Obtaining immunization; reporting by local health departments; access to immunization information in patient records; immunization of minors.

(a)        The required immunization may be obtained from a physician licensed to practice medicine or from a local health department. Local health departments shall administer required and State‑supplied immunizations at no cost to patients who are uninsured or underinsured and have family incomes below two hundred percent (200%) of the federal poverty level. A local health department may redistribute these vaccines only in accordance with the rules of the Commission.

(b)        Local health departments shall file monthly immunization reports with the Department. The report shall be filed on forms prepared by the Department and shall state, at a minimum, each patient's age and the number of doses of each type of vaccine administered.

(c)        Immunization certificates and information concerning immunizations contained in medical or other records shall, upon request, be shared with the Department, local health departments, and the patient's attending physician. In addition, an insurance institution, agent, or insurance support organization, as those terms are defined in G.S. 58‑39‑15, may share immunization information with the Department. The Commission may, for the purpose of assisting the Department in enforcing this Part, provide by rule that other persons may have access to immunization information, in whole or in part.

(d)        A physician or local health department may immunize a minor with the consent of a parent, guardian, or person standing in loco parentis to the minor. A physician or local health department may also immunize a minor who is presented for immunization by an adult who signs a statement that he or she is authorized by a parent, guardian, or person standing in loco parentis to the minor to obtain the immunization for the minor.  (1957, c. 1357, s. 1; 1959, c. 177; 1965, c. 652; 1971, c. 191; 1973, c. 476, s. 128; 1979, c. 56, s. 1; 1983, c. 891, s. 2; 1985, c. 743, ss. 1, 2; 1993, c. 134, s. 1; 1999‑110, s. 2; 2009‑451, s. 10.29A(a).)



§ 130A-154. Certificate of immunization.

§ 130A‑154.  Certificate of immunization.

(a)        A physician or local health department administering a required vaccine shall give a certificate of immunization to the person who presented the child for immunization. The certificate shall state the name of the child, the name of the child's parent, guardian, or person responsible for the child obtaining the required immunization, the address of the child and the parent, guardian or responsible person, the date of birth of the child, the sex of the child, the number of doses of the vaccine given, the date the doses were given, the name and address of the physician or local health department administering the required immunization and other relevant information required by the Commission.

(b)        Except as otherwise provided in this subsection, a person who received immunizations in a state other than North Carolina shall present an official certificate or record of immunization to the child care facility, school (K‑12), or college or university. This certificate or record shall state the person's name, address, date of birth, and sex; the type and number of doses of administered vaccine; the dates of the first MMR and the last DTP and polio; the name and address of the physician or local health department administering the required immunization; and other relevant information required by the Commission. (1957, c. 1357, s. 1; 1959, c. 177; 1965, c. 652; 1971, c. 191; 1979, c. 56, s. 1; 1983, c. 891, s. 2; 1999‑110, s. 3.)



§ 130A-155. Submission of certificate to child care facility, preschool and school authorities; record maintenance; reporting.

§ 130A‑155.  Submission of certificate to child care facility, preschool and school authorities; record maintenance; reporting.

(a)        No child shall attend a school (pre K‑12), whether public, private or religious, a child care facility as defined in G.S. 110‑86(3), unless a certificate of immunization indicating that the child has received the immunizations required by G.S. 130A‑152 is presented to the school or facility. The parent, guardian, or responsible person must present a certificate of immunization on the child's first day of attendance to the principal of the school or operator of the facility, as defined in G.S. 110‑86(7). If a certificate of immunization is not presented on the first day, the principal or operator shall present a notice of deficiency to the parent, guardian or responsible person. The parent, guardian or responsible person shall have 30 calendar days from the first day of attendance to obtain the required immunization for the child. If the administration of vaccine in a series of doses given at medically approved intervals requires a period in excess of 30 calendar days, additional days upon certification by a physician may be allowed to obtain the required immunization. Upon termination of 30 calendar days or the extended period, the principal or operator shall not permit the child to attend the school or facility unless the required immunization has been obtained.

(b)        The school or child care facility shall maintain on file immunization records for all children attending the school or facility which contain the information required for a certificate of immunization as specified in G.S. 130A‑154. These certificates shall be open to inspection by the Department and the local health department during normal business hours. When a child transfers to another school or facility, the school or facility which the child previously attended shall, upon request, send a copy of the child's immunization record at no charge to the school or facility to which the child has transferred.

(c)        The school shall file an annual immunization report with the Department by November 1. The child care facility shall file an immunization report annually with the Department. The report shall be filed on forms prepared by the Department and shall state the number of children attending the school or facility, the number of children who had not obtained the required immunization within 30 days of their first attendance, the number of children who received a medical exemption and the number of children who received a religious exemption.

(d)        Any adult who attends school (pre K‑12), whether public, private or religious, shall obtain the immunizations required in G.S. 130A‑152 and shall present to the school a certificate in accordance with this section. The physician or local health department administering a required vaccine to the adult shall give a certificate of immunization to the person. The certificate shall state the person's name, address, date of birth and sex; the number of doses of the vaccine given; the date the doses were given; the name and addresses of the physician or local health department administering the required immunization; and other relevant information required by the Commission. (1957, c. 1357, s. 1; 1959, c. 177; 1965, c. 652; 1971, c. 191; 1973, c. 632, s. 2; 1979, c. 56, s. 1; 1981, c. 44; 1983, c. 891, s. 2; 1997‑506, s. 47; 1999‑110, s. 4; 2007‑187, s. 2.)



§ 130A-155.1. Submission of certificate to college or universities.

§ 130A‑155.1.  Submission of certificate to college or universities.

(a)        Except as otherwise provided in this section, no person shall attend a college or university, whether public, private, or religious, unless a certificate of immunization or a record of immunization from a high school located in North Carolina indicating that the person has received immunizations required by G.S. 130A‑152 is presented to the college or university. The person shall present a certificate or record of immunization on or before the date the person first registers for a quarter or semester during which the student will reside on the campus or first registers for more than four traditional day credit hours to the registrar of the college or university. If a certificate or record of immunization is not in the possession of the college or university on the date of first registration, the college or university shall present a notice of deficiency to the student. The student shall have 30 calendar days from the date of the student's first registration to obtain the required immunization. If immunization requires a series of doses and the period necessary to give the vaccine at standard intervals extends beyond the date of the first registration, the student shall be allowed to attend the college or university upon written certification by a physician that the standard series is in progress. The physician shall state the time period needed to complete the series. Upon termination of this time period, the college or university shall not permit the student to continue in attendance unless the required immunization has been obtained.

(b)        The college or university shall maintain on file immunization records for all students attending the school which contain the information required for a certificate of immunization as specified in G.S. 130A‑154. These certificates shall be open to inspection by the Department and the local health department during normal business hours. When a student transfers to another college or university, the college or university which the student previously attended shall, upon request, send a copy of the student's immunization record at no charge to the college or university to which the student has transferred.

(c)        Within 60 calendar days after the commencement of a new school year, the college or university shall file an immunization report with the Department. The report shall be filed on forms prepared by the Department and shall state the number of students attending the school or facility, the number of students who had not obtained the required immunization within 30 days of their first attendance, the number of students who received a medical exemption and the number of students who received a religious exemption.

(d)        Repealed by Session Laws 1999‑110, s. 5.

(e)        The provisions of this section shall not apply to:

(1)        Educational institutions established under Chapter 115D of the General Statutes.

(2)        Students residing off‑campus and registering for any combination of:

a.         Off‑campus courses.

b.         Evening courses.

c.         Weekend courses.

d.         No more than four traditional day credit hours in on‑campus courses. (1985, c. 692, s. 1; 1987, c. 782, s. 17; 1991, c. 381, s. 1; 1999‑110, s. 5; 2007‑99, s. 1.)



§ 130A-156. Medical exemption.

§ 130A‑156.  Medical exemption.

The Commission for Public Health shall adopt by rule medical contraindications to immunizations required by G.S. 130A‑152. If a physician licensed to practice medicine in this State certifies that a required immunization is or may be detrimental to a person's health due to the presence of one of the contraindications adopted by the Commission, the person is not required to receive the specified immunization as long as the contraindication persists. The State Health Director may, upon request by a physician licensed to practice medicine in this State, grant a medical exemption to a required immunization for a contraindication not on the list adopted by the Commission. (1957, c. 1357, s. 1; 1959, c. 177; 1965, c. 652; 1971, c. 191; 1979, c. 56, s. 1; 1983, c. 891, s. 2; 1987, c. 782, s. 18; 1989, c. 122; 1999‑110, s. 6; 2007‑182, s. 2.)



§ 130A-157. Religious exemption.

§ 130A‑157.  Religious exemption.

If the bona fide religious beliefs of an adult or the parent, guardian or person in loco parentis of a child are contrary to the immunization requirements contained in this Chapter, the adult or the child shall be exempt from the requirements. Upon submission of a written statement of the bona fide religious beliefs and opposition to the immunization requirements, the person may attend the college, university, school or facility without presenting a certificate of immunization. (1957, c. 1357, s. 1; 1959, c. 177; 1965, c. 652; 1971, c. 191; 1979, c. 56, s. 1; 1983, c. 891, s. 2; 1985, c. 692, s. 2; 2002‑179, s. 17.)



§ 130A-158. Restitution required when vaccine spoiled due to provider negligence.

§ 130A‑158.  Restitution required when vaccine spoiled due to provider negligence.

Immunization program providers shall be liable for restitution to the State for the cost of replacement vaccine when vaccine in the provider's inventory has become spoiled or unstable due to the provider's negligence and unreasonable failure to properly handle or store the vaccine. (2001‑424, s. 21.86(a).)



§ 130A-159. Reserved for future codification purposes.

§ 130A‑159.  Reserved for future codification purposes.



§§ 130A-160 through 130A-166: Repealed by Session Laws 1991, c. 225, s. 2.

Part 3.  Venereal Disease.

§§ 130A‑160 through 130A‑166:  Repealed by Session Laws 1991, c.  225, s. 2.



§§ 130A-167 through 130A-170. Reserved for future codification purposes.

§§ 130A‑167 through 130A‑170.  Reserved for future codification purposes.



§§ 130A-171 through 130A-174: Repealed by Session Laws 1991, c. 225, s. 2.

Part 4.  Inflammation of Eyes of Newborn.

§§ 130A‑171 through 130A‑174:  Repealed by Session Laws 1991, c.  225, s. 2.



§ 130A-175. Reserved for future codification purposes.

§ 130A‑175.  Reserved for future codification purposes.



§ 130A-176. Reserved for future codification purposes.

§ 130A‑176.  Reserved for future codification purposes.



§§ 130A-177 through 130A-178: Repealed by Session Laws 1991, c. 225, s. 2.

Part 5.  Tuberculosis.

§§ 130A‑177 through 130A‑178:  Repealed by Session Laws 1991, c.  225, s. 2.



§ 130A-179. Repealed by Session Laws 1987, c. 782, s. 20.

§ 130A‑179.  Repealed by Session Laws 1987, c. 782, s. 20.



§§ 130A-180 through 130A-183. Reserved for future codification purposes.

§§ 130A‑180 through 130A‑183.  Reserved for future codification purposes.



§ 130A-184. Definitions.

Part 6. Rabies.

§ 130A‑184.  Definitions.

The following definitions apply in this Part:

(1)        Animal Control Officer.  A city or county employee whose responsibility includes animal control. The term "Animal Control Officer" also includes agents of a private organization that is operating an animal shelter under contract with a city or county whenever those agents are performing animal control functions at the shelter.

(2)        Cat.  A domestic  feline of the genus and species Felis catus.

(3)        Certified rabies vaccinator.  A person appointed and certified to administer rabies vaccine to animals in accordance with this Part.

(4)        Dog.  A domestic  canine of the genus, species, and subspecies Canis lupus familiaris.

(4a)      Feral.  An animal that is not socialized.

(4b)      Ferret.  A domestic mammal of the genus, species, and subspecies Mustela putorius furo.

(5)        Rabies vaccine.  An animal rabies vaccine licensed by the United States Department of Agriculture and approved for use in this State by the Commission.

(6)        State Public Heath Veterinarian.  A person appointed by the Secretary to direct the State public health veterinary program.

(6a)      Stray.  An animal that meets both of the following conditions:

a.         Is beyond the limits of confinement or lost.

b.         Is not wearing any tags, microchips, tattoos, or other methods of identification.

(7)        Vaccination.  The administration of rabies vaccine by a person authorized to administer it under G.S. 130A‑185.  (1935, c. 122, s. 1; 1949, c. 645, s. 1; 1953, c. 876, s. 1; 1957, c. 1357, s. 3; 1973, c. 476, s. 128; 1983, c. 891, s. 2; 2009‑304, s. 2; 2009‑327, s. 1.)



§ 130A-185. Vaccination required.

§ 130A‑185.  Vaccination required.

(a)        Vaccination required.  The owner of an animal listed in this subsection over four months of age shall have the animal vaccinated against rabies:

(1)        Cat.

(2)        Dog.

(3)        Ferret.

(b)        Vaccination.  Only animal rabies vaccine licensed by the United States Department of Agriculture and approved by the Commission shall be used on animals in this State. A rabies vaccine may only be administered by one or more of the following:

(1)        A licensed veterinarian.

(2)        A registered veterinary technician under the direct supervision of a licensed veterinarian.

(3)        A certified rabies vaccinator.  (1935, c. 122, s. 1; 1941, c. 259, s. 2; 1953, c. 876, s. 2; 1973, c. 476, s. 128; 1983, c. 891, s. 2; 2009‑327, s. 2.)



§ 130A-186. Appointment and certification of certified rabies vaccinator.

§ 130A‑186.  Appointment and certification of certified rabies vaccinator.

In those counties where licensed veterinarians are not available to participate in all scheduled county rabies control clinics, the local health director shall appoint one or more persons for the purpose of administering rabies vaccine to animals in that county. Whether or not licensed veterinarians are available, the local health director may appoint one or more persons for the purpose of administering rabies vaccine to animals in their county and these persons will make themselves available to participate in the county rabies control program. The State Public Health Veterinarian shall provide at least four hours of training to those persons appointed by the local health director to administer rabies vaccine. Upon satisfactory completion of the training, the State Public Health Veterinarian shall certify in writing that the appointee has demonstrated a knowledge and procedure acceptable for the administration of rabies vaccine to animals. A certified rabies vaccinator shall be authorized to administer rabies vaccine to animals in the county until the appointment by the local health director has been terminated. (1935, c. 122, s. 3; 1941, c. 259, s. 3; 1953, c. 876, s. 3; 1957, c. 1357, s. 4; 1983, c. 891, s. 2.)



§ 130A-187. County rabies vaccination clinics.

§ 130A‑187.  County rabies vaccination clinics.

(a)        Local Clinics.  The local health director shall organize or assist other county departments to organize at least one countywide rabies vaccination clinic per year for the purpose of vaccinating animals required to be vaccinated under this Part. Public notice of the time and place of rabies vaccination clinics shall be published in a newspaper having general circulation within the area.

(b)        Fee.  The county board of commissioners may establish a fee to be charged for a rabies vaccination given at a county rabies vaccination clinic. The fee amount may consist of the following:

(1)        A charge for administering and storing the vaccine, not to exceed ten dollars ($10.00).

(2)        The actual cost of the rabies vaccine, the vaccination certificate, and the rabies vaccination tag.  (1983, c. 891, s. 2; 1987, c. 219; 2009‑327, s. 3.)



§ 130A-188: Repealed by Session Laws 2009-327, s. 4, effective October 1, 2009.

§ 130A‑188: Repealed by Session Laws 2009‑327, s. 4, effective October 1, 2009.



§ 130A-189. Rabies vaccination certificates.

§ 130A‑189.  Rabies vaccination certificates.

A person who administers a rabies vaccine shall complete a rabies vaccination certificate. The Commission shall adopt rules specifying the information that must be included on the certificate. An original rabies vaccination certificate shall be given to the owner of the animal that receives the rabies vaccine. A copy of the rabies vaccination certificate shall be retained by the licensed veterinarian or the certified rabies vaccinator. A copy shall also be given to the county agency responsible for animal control, provided the information given to the county agency shall not be used for commercial purposes.  (1935, c. 122, s. 6; 1941, c. 259, s. 5; 1959, c. 352; 1983, c. 891, s. 2; 1993, c. 245, s. 1; 2009‑327, s. 5.)



§ 130A-190. Rabies vaccination tags.

§ 130A‑190.  Rabies vaccination tags.

(a)        Issuance.  A person who administers a rabies vaccine shall issue a rabies vaccination tag to the owner of the animal. The rabies vaccination tag shall show the year issued, a vaccination number, the words "North Carolina" or the initials "N.C." and the words "rabies vaccine." Dogs shall wear rabies vaccination tags at all times. Cats and ferrets must wear rabies vaccination tags unless they are exempt from wearing the tags by local ordinance.

(b)        Fee.  Rabies vaccination tags, links, and rivets may be obtained from the Department. The Secretary is authorized to establish by rule a fee for the rabies tags, links, and rivets in accordance with this subsection. The fee for each tag is the sum of the following:

(1)        The actual cost of the rabies tag, links, and rivets.

(2)        Transportation costs.

(3)        Five cents (5¢). This portion of the fee shall be used to fund rabies education and prevention programs.

(4)        Twenty cents (20¢). This portion of the fee shall be credited to the Spay/Neuter Account established in G.S. 19A‑62 and used to fund statewide spay/neuter programs. This portion of the fee shall not be imposed for tags provided to persons who operate establishments primarily for the purpose of boarding or training hunting dogs or who own and vaccinate 10 or more dogs per year.

(c)        Repealed by Session Laws 2007‑487, s. 1, effective January 1, 2008.  (1935, c. 122, s. 6; 1941, c. 259, s. 5; 1959, c. 352; 1983, c. 891, s. 2; 1997‑69, s. 1; 2000‑163, s. 2; 2007‑487, s. 1; 2009‑327, s. 6.)



§ 130A-191. Possession and distribution of rabies vaccine.

§ 130A‑191.  Possession and distribution of rabies vaccine.

It shall be unlawful for persons other than licensed veterinarians, certified rabies vaccinators and persons engaged in the distribution of rabies vaccine to possess rabies vaccine.  Persons engaged in the distribution of vaccines may distribute, sell and offer to sell rabies vaccine only to licensed veterinarians and certified rabies vaccinators. (1987, c. 218.)



§ 130A-192. Animals not wearing required rabies vaccination tags.

§ 130A‑192.  Animals not wearing required rabies vaccination tags.

(a)        The Animal Control Officer shall canvass the county to determine if there are any animals not wearing the required rabies vaccination tag. If an animal required to wear a tag is found not wearing one, the Animal Control Officer shall check to see if the owner's identification can be found on the animal. If the animal is wearing an owner identification tag with information enabling the owner of the animal to be contacted, or if the Animal Control Officer otherwise knows who the owner is, the Animal Control Officer shall notify the owner in writing to have the animal vaccinated against rabies and to produce the required rabies vaccination certificate to the Animal Control Officer within three days of the notification. If the animal is not wearing an owner identification tag and the Animal Control Officer does not otherwise know who the owner is, the Animal Control Officer may impound the animal. The duration of the impoundment of these animals shall be established by the county board of commissioners, but the duration shall not be less than 72 hours. During the impoundment period, the Animal Control Officer shall make a reasonable effort to locate the owner of the animal. If the Animal Control Officer has access at no cost or at a reasonable cost to a microchip scanning device, the Animal Control Officer may scan the animal and utilize any information that may be available through a microchip to locate the owner of the animal, if possible. If the animal is not reclaimed by its owner during the impoundment period, the animal shall be disposed of in one of the following manners: returned to the owner; adopted as a pet by a new owner; sold to institutions within this State registered by the United States Department of Agriculture pursuant to the Federal Animal Welfare Act, as amended; or put to death by a procedure approved by rules adopted by the Department of Agriculture and Consumer Services or, in the absence of such rules, by a procedure approved by the American Veterinary Medical Association, the Humane Society of the United States or of the American Humane Association.

(a1)      Before an animal may be sold or put to death, it shall be made available for adoption under procedures that enable members of the public to inspect the animal, except in cases in which the animal is found by the operator of the shelter to be unadoptable due to injury or defects of health or temperament. An animal that is seriously ill or injured may be euthanized if the manager of the animal shelter determines, in writing, that it is appropriate to do so. Nothing in this subsection shall supercede (i) any rules adopted by the Board of Agriculture which specify the number of animals allowed for kennel space in animal shelters, or (ii) the duration of impoundment established by the county board of commissioners, or the 72‑hour holding period, as provided in subsection (a) of this section.

(a2)      (See note) Except as otherwise provided in this subsection, a person who comes to an animal shelter attempting to locate a lost pet is entitled to view every animal held at the shelter, subject to rules providing for such viewing during at least four hours a day, three days a week. If the shelter is housing animals that must be kept apart from the general public for health reasons, public safety concerns, or in order to preserve evidence for criminal proceedings, the shelter shall make reasonable arrangements that allow pet owners to determine whether their lost pets are among those animals.

(a3)      The Animal Control Officer shall maintain a record of all animals impounded under this section which shall include the date of impoundment, the length of impoundment, the method of disposal of the animal and the name of the person or institution to whom any animal has been released.

(b)        In addition to domesticated dogs and cats not wearing the required rabies tags, the provisions of subsection (a) of this section concerning the holding of animals for at least 72 hours and the permissible means of disposition of animals after expiration of that holding period also apply to all of the following:

(1)        Dogs and cats that are wearing rabies tags but are taken into custody for violation of statutes or ordinances not related to rabies control, such as ordinances requiring the leashing or restraining of dogs and cats.

(2)        Dogs and cats surrendered to an animal shelter by the owners of the animals, unless an owner provides to the shelter the following:

a.         Some proof of ownership of the animal, and

b.         A signed written consent to the disposition of the animal, in a manner authorized by this section, before the expiration of the 72‑hour holding period or of a longer period established by ordinance or local rule to which the shelter is subject.

(c)        If an animal is not wearing tags, or other mode of identification indicating its owner, and is delivered to an animal shelter by (i) a person who has found and captured the animal, or (ii) by an approved rescue organization that received the animal from a person who found and captured the animal, then the shelter may, in writing, appoint the finder or approved rescue organization to be the agent of the shelter. For purposes of this subsection, the term "approved rescue organization" means a nonprofit corporation or association that cares for stray animals that has been favorably assessed by the operator of the animal shelter through the application of written standards.

(1)        If the animal is a dog or cat, the finder or approved rescue organization shall hold the animal for the 72‑hour holding period provided for in subsection (a) of this section or such longer holding period that may be applicable to the shelter by ordinance or local rule. If the animal is not a dog or cat, then the holding period shall be by agreement between the animal shelter and the person or organization receiving the animal.

(2)        After the expiration of the applicable holding period, the shelter may:

a.         Transfer the animal by adoption to the person or organization that has held it as agent, or

b.         Extend the period of time the finder or rescue organization holds the animal as agent of the shelter.

(3)        A shelter may terminate an agency created under this subsection at any time by directing the finder or rescue organization to deliver the animal to the shelter.

(4)        The city, county, or organization operating the animal shelter, as principal in the agency relationship, shall not be liable to reimburse the agent for the costs of care of the animal and shall not be liable to the owner of the animal for harm to the animal caused by the agent, absent a written contract providing otherwise.

(d)        During the 72‑hour or longer holding period established under subsection (a) of this section, an animal shelter may place an animal it is holding in foster care.

(e)        If an animal shelter transfers physical possession of a dog or cat under subsection (c) or (d) of this section, so that the animal is no longer on the animal shelter premises, at least one photograph which depicts the head and face of the animal shall (i) be displayed at the shelter in a conspicuous location that is available to the general public during hours of operation, and (ii) remain posted for the 72‑hour or longer holding period established under subsection (a) of this section.  (1935, c. 122, s. 8; 1983, c. 891, s. 2; 2009‑304, s. 1; 2009‑327, s. 7.)



§ 130A-193. Vaccination and confinement of animals brought into this State.

§ 130A‑193.  Vaccination and confinement of animals brought into this State.

(a)        Vaccination Required.  An animal brought into this State that is required to be vaccinated under this Part shall immediately be securely confined and shall be vaccinated against rabies within one week after entry. The animal shall remain confined for two weeks after vaccination.

(b)        Exceptions.  The provisions of subsection (a) shall not apply to:

(1)        An animal brought into this State for exhibition purposes if the animal is confined and not permitted to run at large.

(2)        An animal brought into this State accompanied by a certificate issued by a licensed veterinarian showing that the animal is apparently free from and has not been exposed to rabies and that the animal is currently vaccinated against rabies.  (1935, c. 122, s. 11; 1983, c. 891, s. 2; 2009‑327, s. 8.)



§ 130A-194. Quarantine of districts infected with rabies.

§ 130A‑194.  Quarantine of districts infected with rabies.

An area may be declared under quarantine against rabies by the local health director when the disease exists to the extent that the lives of persons are endangered. When quarantine is declared, each animal in the area that is required to be vaccinated under this Part shall be confined on the premises of the owner or in a veterinary hospital unless the animal is on a leash or under the control and in the sight of a responsible adult.  (1935, c. 122, s. 12; 1941, c. 259, s. 9; 1949, c. 645, s. 3; 1953, c. 876, s. 8; 1957, c. 1357, s. 8; 1983, c. 891, s. 2; 2009‑327, s. 9.)



§ 130A-195. Destroying stray or feral animals in quarantine districts.

§ 130A‑195.  Destroying stray or feral animals in quarantine districts.

When quarantine has been declared and stray or feral animals continue to run uncontrolled in the area, any peace officer or Animal Control Officer shall have the right, after reasonable effort has been made to apprehend the animals, to destroy the stray or feral animals and properly dispose of their bodies.  (1935, c. 122, s. 13; 1953, c. 876, s. 9; 1983, c. 891, s. 2; 2009‑327, s. 10.)



§ 130A-196. Notice and confinement of biting animals.

§ 130A‑196.  Notice and confinement of biting animals.

(a)        Notice.  When a person has been bitten by an animal required to be vaccinated under this Part, the person or parent, guardian or person standing in loco parentis of the person, and the person owning the animal or in control or possession of the animal shall notify the local health director immediately and give the name and address of the person bitten and the owner of the animal. If the animal that bites a person is a stray or feral animal, the local agency responsible for animal control shall make a reasonable attempt to locate the owner of the animal. If the owner cannot be identified within 72 hours of the event, the local health director may authorize the animal be euthanized, and the head of the animal shall be immediately sent to the State Laboratory of Public Health for rabies diagnosis. If the event occurs on a weekend or State holiday the time period for owner identification shall be extended 24 hours.

A physician who attends a person bitten by an animal known to be a potential carrier of rabies shall report the incident within 24 hours to the local health director. The report must include the name, age, and sex of the person.

(b)        Confinement.  When an animal required to be vaccinated under this Part bites a person, the animal shall be immediately confined for 10 days in a place designated by the local health director. The local health director may authorize a dog trained and used by a law enforcement agency to be released from confinement to perform official duties upon submission of proof that the dog has been vaccinated for rabies in compliance with this Part. After reviewing the circumstances of the particular case, the local health director may allow the owner to confine the animal on the owner's property. An owner who fails to confine an animal in accordance with the instructions of the local health director shall be guilty of a Class 2 misdemeanor. If the owner or the person who controls or possesses the animal that has bitten a person refuses to confine the animal as required by this subsection, the local health director may order seizure of the animal and its confinement for 10 days at the expense of the owner.  (1935, c. 122, s. 17; 1941, c. 259, s. 11; 1953, c. 876, s. 13; 1957, c. 1357, s. 9; 1977, c. 628; 1983, c. 891, s. 2; 1985, c. 674; 1989, c. 298; 1993, c. 539, s. 950; 1994, Ex. Sess., c. 24, s. 14(c); 2009‑327, s. 11.)



§ 130A-197. Infected animals to be destroyed; protection of vaccinated animals.

§ 130A‑197.  Infected animals to be destroyed; protection of vaccinated animals.

When the local health director reasonably suspects that an animal required to be vaccinated under this Part has been exposed to the saliva or nervous tissue of a proven rabid animal or animal reasonably suspected of having rabies that is not available for laboratory diagnosis, the animal shall be considered to have been exposed to rabies. An animal exposed to rabies shall be destroyed immediately by its owner, the county Animal Control Officer or a peace officer unless the animal has been vaccinated against rabies in accordance with this Part and the rules of the Commission more than 28 days prior to being exposed, and is given a booster dose of rabies vaccine within five days of the exposure. As an alternative to destruction, the animal may be quarantined at a facility approved by the local health director for a period up to six months, and under reasonable conditions imposed by the local health director.  (1935, c. 122, s. 14; 1953, c. 876, s. 10; 1983, c. 891, s. 2; 2000‑163, s. 4; 2009‑327, s. 12.)



§ 130A-198. Confinement.

§ 130A‑198.  Confinement.

A person who owns or has possession of an animal which is suspected of having rabies shall immediately notify the local health director or county Animal Control Officer and shall securely confine the animal in a place designated by the local health director. The animal shall be confined for a period of 10 days. Other animals may be destroyed at the discretion of the State Public Health Veterinarian.  (1935, c. 122, s. 15; c. 344; 1941, c. 259, s. 10; 1953, c. 876, s. 11; 1983, c. 891, s. 2; 2009‑327, s. 13.)



§ 130A-199. Rabid animals to be destroyed; heads to be sent to State Laboratory of Public Health.

§ 130A‑199.  Rabid animals to be destroyed; heads to be sent to State Laboratory of Public Health.

An animal diagnosed as having rabies by a licensed veterinarian shall be destroyed and its head sent to the State Laboratory of Public Health. The heads of all animals that die during a confinement period required by this Part shall be immediately sent to the State Laboratory of Public Health for rabies diagnosis.  (1935, c. 122, s. 16; 1953, c. 876, s. 12; 1973, c. 476, s. 128; 1983, c. 891, s. 2; 2009‑327, s. 14.)



§ 130A-200. Confinement or leashing of vicious animals.

§ 130A‑200.  Confinement or leashing of vicious animals.

A local health director may declare an animal to be vicious and a menace to the public health when the animal has attacked a person causing bodily harm without being teased, molested, provoked, beaten, tortured or otherwise harmed. When an animal has been declared to be vicious and a menace to the public health, the local health director shall order the animal to be confined to its owner's property. However, the animal may be permitted to leave its owner's property when accompanied by a responsible adult and restrained on a leash. (1935, c. 122, s. 18; 1953, c. 876, s. 14; 1983, c. 891, s. 2.)



§ 130A-201. Rabies emergency.

§ 130A‑201.  Rabies emergency.

A local health director in whose county or district rabies is found in the wild animal population as evidenced by a positive diagnosis of rabies in the past year in any wild animal, except a bat, may petition the State Health Director to declare a rabies emergency in the county or district. In determining whether a rabies emergency exists, the State Health Director shall consult with the Public Health Veterinarian and the State Agriculture Veterinarian and may consult with any other source of veterinary expertise the State Health Director deems advisable. Upon finding that a rabies emergency exists in a county or district, the State Health Director shall petition the Executive Director of the Wildlife Resources Commission to develop a plan pursuant to G.S. 113‑291.2(a1) to reduce the threat of rabies exposure to humans and domestic animals by foxes, raccoons, skunks, or bobcats in the county or district. Upon determination by the State Health Director that the rabies emergency no longer exists for a county or district, the State Health Director shall immediately notify the Executive Director of the Wildlife Resources Commission. (1997‑402, s. 1.)



§ 130A-202. Reserved for future codification purposes.

§ 130A‑202.  Reserved for future codification purposes.



§ 130A-203. Reserved for future codification purposes.

§ 130A‑203.  Reserved for future codification purposes.



§ 130A-204. Reserved for future codification purposes.

§ 130A‑204.  Reserved for future codification purposes.



§ 130A-205. Administration of program; rules.

Article 7.

Chronic Disease.

Part 1.  Cancer.

§ 130A‑205.  Administration of program; rules.

(a)        The Department shall establish and administer a program for the prevention and detection of cancer and the care and treatment of persons with cancer.

(b)        The Commission shall adopt rules necessary to implement the program. (1945, c. 1050, s. 1; 1957, c. 1357, s. 1; 1973, c. 476, s. 128; 1981, c. 345, s. 2; 1983, c. 891, s. 2.)



§ 130A-206. Financial aid for diagnosis and treatment.

§ 130A‑206.  Financial aid for diagnosis and treatment.

The Department shall provide financial aid for diagnosis and treatment of cancer to indigent citizens of this State having or suspected of having cancer. The Department may make facilities for diagnosis and treatment of cancer available to all citizens. Reimbursement shall only be provided for diagnosis and treatment performed in a medical facility which meets the minimum requirements for cancer control established by the Commission. The Commission shall adopt rules specifying the terms and conditions by which the patients  may receive financial aid. (1945, c. 1050, s. 2; 1957, c. 1357, s. 1; 1973, c. 476, s. 128; 1981, c. 345, s. 2; 1983, c. 891, s. 2.)



§ 130A-207. Cancer clinics.

§ 130A‑207.  Cancer clinics.

The Department is authorized to provide financial aid to sponsored cancer clinics in medical facilities and local health departments. The Commission shall adopt rules to establish minimum standards for the staffing, equipment and operation of the clinics sponsored by the Department. (1945, c. 1050, s. 3; 1949, c. 1071; 1957, c. 1357, s. 1; 1973, c. 476, s. 128; 1981, c. 345, s. 2; 1983, c. 891, s. 2.)



§ 130A-208. Central cancer registry.

§ 130A‑208.  Central cancer registry.

A central cancer registry is established within the Department. The central cancer registry shall compile, tabulate and preserve statistical, clinical and other reports and records relating to the incidence, treatment and cure of cancer received pursuant to this Part. The central cancer registry shall provide assistance and consultation for public health work. (1945, c. 1050, s. 7; 1957, c. 1357, s. 1; 1973, c. 476, s. 128; 1981, c. 345, s. 2; 1983, c. 891, s. 2.)



§ 130A-209. Incidence reporting of cancer; charge for collection if failure to report.

§ 130A‑209.  Incidence reporting of cancer; charge for collection if failure to report.

(a)        All health care facilities and health care providers that detect, diagnose, or treat cancer or benign brain or central nervous system tumors shall report to the central cancer registry each diagnosis of cancer or benign brain or central nervous system tumors in any person who is screened, diagnosed, or treated by the facility or provider. The reports shall be made within six months of diagnosis. Diagnostic, demographic and other information as prescribed by the rules of the Commission shall be included in the report.

(b)        If a health care facility or health care provider fails to report as required under this section, then the central cancer registry may conduct a site visit to the facility or provider or be provided access to the information from the facility or provider and report it in the appropriate format. The Commission may adopt rules requiring that the facility or provider reimburse the registry for its cost to access and report the information in an amount not to exceed one hundred dollars ($100.00) per case. Thirty days after the expiration of the six‑month period for reporting under subsection (a) of this section, the registry shall send notice to each facility and provider that has not submitted a report as of that date that failure to file a report within 30 days shall result in collection of the data by the registry and liability for reimbursement imposed under this section. Failure to receive or send the notice required under this section shall not be construed as a waiver of the reporting requirement. For good cause, the central cancer registry may grant an additional 30 days for reporting.

(c)        As used in this section, the term:

(1)        "Health care facility" or "facility" means any hospital, clinic, or other facility that is licensed to administer medical treatment or the primary function of which is to provide medical treatment in this State. The term includes health care facility laboratories and independent pathology laboratories;

(2)        "Health care provider" or "provider" means any person who is licensed or certified to practice a health profession or occupation under Chapter 90 of the General Statutes and who diagnoses or treats cancer or benign brain or central nervous system tumors. (1949, c. 499; 1957, c. 1357, s. 1; 1973, c. 476, s. 128; 1981, c. 345, s. 2; 1983, c. 891, s. 2; 1999‑33, s. 1; 2005‑373, s. 1.)



§ 130A-210. Repealed by Session Laws 1999-33, s. 2.

§ 130A‑210.  Repealed by Session Laws 1999‑33, s. 2.



§ 130A-211. Immunity of persons who report cancer.

§ 130A‑211.  Immunity of persons who report cancer.

A person who makes a report pursuant to G.S. 130A‑209 or 130A‑210 to the central cancer registry shall be immune from any civil or criminal liability that might otherwise be incurred or imposed. (1967, c. 859; 1969, c. 5; 1973, c. 476, s. 128; 1981, c. 345, s. 2; 1983, c. 891, s. 2.)



§ 130A-212. Confidentiality of records.

§ 130A‑212.  Confidentiality of records.

The clinical records or reports of individual patients shall be confidential and shall not be public records open to inspection. The Commission shall provide by rule for the use of the records and reports for medical research. (1981, c. 345, s. 2; 1983, c. 891, s. 2.)



§ 130A-213. Cancer Committee of the North Carolina Medical Society.

§ 130A‑213.  Cancer Committee of the North Carolina Medical Society.

In implementing this Part, the Department shall consult with the Cancer Committee of the North Carolina Medical Society. The Committee shall consist of at least one physician from each congressional district. Any proposed rules or reports affecting the operation of the cancer control program shall be reviewed by the Committee for comment prior to adoption. (1945, c. 1050, s. 9; 1957, c. 1357, s. 1; 1973, c. 476, s. 128; 1981, c. 345, s. 2; 1983, c. 891, s. 2.)



§ 130A-214. Duties of Department.

§ 130A‑214.  Duties of Department.

The Department shall study the entire problem of cancer including its causes, including environmental factors; prevention; detection; diagnosis and treatment. The Department shall provide or assure the availability of cancer educational resources to health professionals, interested private or public organizations and the public. (1967, c. 186, s. 2; 1973, c. 476, s. 128; 1981, c. 345, s. 2; 1983, c. 891, s. 2.)



§ 130A-215. Reports.

§ 130A‑215.  Reports.

The Secretary shall make a report to the Governor and the General Assembly specifying the activities of the cancer control program and its budget. The report shall be made to the Governor annually and to the General Assembly biennially. (1981, c. 345, s. 2; 1983, c. 891, s. 2.)



§ 130A-216. Cancer patient navigation program.

§ 130A‑216.  Cancer patient navigation program.

The Department shall establish a cancer patient navigation program under the Breast and Cervical Cancer Control Program. The purpose of the program shall be to provide education about and assistance with the management of cancer. At a minimum, the program shall do the following:

(1)        Initially serve breast and cervical cancer patients statewide with the intent of future expansion to all other cancer types.

(2)        Employ a multidisciplinary team approach to assist cancer patients in identifying and gaining access to available health care, financial and legal assistance, transportation, psychological support, and other related issues.

(3)        Work with an existing cancer service agency that is not affiliated with a particular health care institution so that program clients may have access to any cancer health care facility in the State.  (2009‑502, s. 1.)



§ 130A-217. Reserved for future codification purposes.

§ 130A‑217.  Reserved for future codification purposes.



§ 130A-218. Reserved for future codification purposes.

§ 130A‑218.  Reserved for future codification purposes.



§ 130A-219. Reserved for future codification purposes.

§ 130A‑219.  Reserved for future codification purposes.



§ 130A-220. Department to establish program.

Part 2.  Chronic Renal Disease.

§ 130A‑220.  Department to establish program.

(a)        The Department shall establish and administer a program for the detection and prevention of chronic renal disease and the care and treatment of persons with chronic renal disease. The program may include:

(1)        Development of services for the prevention of chronic renal disease;

(2)        Development and expansion of services for the care and treatment of persons with chronic renal disease, including techniques which will have a lifesaving effect in the care and treatment of those persons;

(3)        Provision of financial assistance on the basis of need for diagnosis and treatment of persons with chronic renal disease;

(4)        Equipping dialysis and transplantation centers; and

(5)        Development of an education program for physicians, hospitals, local health departments and the public concerning chronic renal disease.

(b)        The Commission is authorized to adopt rules necessary to implement the program. (1971, c. 1027, s. 1; 1973, c. 476, s. 128; 1983, c. 891, s. 2.)



§ 130A-221. Department authorized to establish program.

Part 3.  Glaucoma and Diabetes.

§ 130A‑221.  Department authorized to establish program.

(a)        The Department may establish and administer a program for the detection and prevention of glaucoma and diabetes and the care and treatment of persons with glaucoma and diabetes. The program may include:

(1)        Education of patients, health care personnel and the public;

(2)        Development and expansion of services to persons with glaucoma and diabetes; and

(3)        Provision of supplies, equipment and medication for detection and control of glaucoma and diabetes.

(b)        The Commission is authorized to adopt rules necessary to implement the program. (1977, 2nd Sess., c. 1257, s. 1; 1983, c. 891, s. 2; 1997‑137, s. 2.)



§ 130A-222. Department to establish program.

Part 4. Arthritis.

§ 130A‑222.  Department to establish program.

(a)        The Department shall establish and administer a program for the detection and prevention of arthritis and the care and treatment of persons with arthritis. The purpose of the program shall be:

(1)        To improve professional education for physicians and allied health professionals including nurses, physical and occupational therapists and social workers;

(2)        To conduct programs of public education and information;

(3)        To provide detection and treatment programs and services for the at‑risk population of this State;

(4)        To utilize the services available at the State medical schools, existing arthritis rehabilitation centers and existing local arthritis clinics and agencies;

(5)        To develop an arthritis outreach clinical system;

(6)        To develop and train personnel at clinical facilities for diagnostic work‑up, laboratory analysis and consultations with primary physicians regarding patient management; and

(7)        To develop the epidemiologic studies to determine frequency and distribution of the disease.

(b)        The Commission is authorized to adopt rules necessary to implement the program. (1979, c. 996, s. 2; 1983, c. 891, s. 2.)



§ 130A-223. Department to establish program.

Part 5. Adult Health.

§ 130A‑223.  Department to establish program.

(a)        The Department shall establish and administer a program for the prevention of diseases, disabilities and accidents that contribute significantly to mortality and morbidity among adults. The program may also provide for the care and treatment of persons with these diseases or disabilities.

(b)        The Commission is authorized to adopt rules necessary to implement the program. (1983, c. 891, s. 2.)



§ 130A-224. Department to establish program.

Part 6. Injury Prevention.

§ 130A‑224.  Department to establish program.

To protect and enhance the public health, welfare, and safety, the Department shall establish and administer a comprehensive statewide injury prevention program. The Department shall designate the Division of Public Health as the lead agency for injury prevention activities. The Division of Public Health shall:

(1)        Develop a comprehensive State plan for injury prevention;

(2)        Maintain an injury prevention program that includes data collection, surveillance, and education and promotes injury control activities; and

(3)        Develop collaborative relationships with other State agencies and private and community organizations to establish programs promoting injury prevention. (2007‑187, s. 3.)



§ 130A-225. Reserved for future codification purposes.

§ 130A‑225.  Reserved for future codification purposes.



§ 130A-226. Reserved for future codification purposes.

§ 130A‑226.  Reserved for future codification purposes.



§ 130A-227. Department to establish program; definitions.

Article 8.

Sanitation.

Part 1.  General.

§ 130A‑227.  Department to establish program; definitions.

(a)        For the purpose of promoting a safe and healthful environment and developing corrective measures required to minimize environmental health hazards, the Department shall establish a sanitation program. The Department shall employ environmental engineers, sanitarians, soil scientists and other scientific personnel necessary to carry out the sanitation provisions of this Chapter and the rules of the Commission.

(b)        The following definitions shall apply throughout this Article:

(1)        "Department" means the Department of Environment and Natural Resources.

(2)        "Secretary" means the Secretary of Environment and Natural Resources. (1983, c. 891, s. 2; 1997‑443, s. 11A.77A.)



§§ 130A-228 through 130A-229: Repealed by Session Laws 1995, c. 123, s. 11.

Part 2.  Meat Markets.

§§ 130A‑228 through 130A‑229:  Repealed by Session Laws 1995, c.  123, s. 11.



§ 130A-230. Commission to adopt rules; enforcement of rules.

Part 3.  Sanitation of Scallops, Shellfish and Crustacea.

§ 130A‑230.  Commission to adopt rules; enforcement of rules.

For the protection of the public health, the Commission shall adopt rules establishing sanitation requirements for the harvesting, processing and handling of scallops, shellfish and crustacea of in‑State origin. The rules of the Commission may also regulate scallops, shellfish and crustacea shipped into North Carolina. The Department is authorized to enforce the rules and may issue and revoke permits according to the rules. (1965, c. 783, s. 1; 1967, c. 1005, s. 1; 1973, c. 476, s. 128; 1983, c. 891, s. 2.)



§ 130A-231. Agreements between the Division of Environmental Health and the Division of Marine Fisheries.

§ 130A‑231.  Agreements between the Division of Environmental Health and the Division of Marine Fisheries.

Nothing in this Part is intended to limit the authority of the Division of Marine Fisheries of the Department of Environment and Natural Resources to regulate aspects of the harvesting, processing and handling of scallops, shellfish and crustacea relating to conservation of the fisheries resources of the State.  The Division of Environmental Health and the Division of Marine Fisheries are authorized to enter into agreements respecting the duties and responsibilities of each agency as to the harvesting, processing and handling of scallops, shellfish and crustacea. (1965, c. 783, s. 1; 1967, c. 1005, s. 1; 1973, c. 476, s. 128; c. 1262, s. 86; 1977, c. 771, s. 4; 1983, c. 891, s. 2; 1989, c. 727, s. 142; 1997‑443, s. 11A.78.)



§ 130A-232: Reserved for future codification purposes.

§ 130A‑232:  Reserved for future codification purposes.



§ 130A-233. Definitions.

Part 3A. Monitor Water Quality of Coastal Fishing and Recreation Waters.

§ 130A‑233.  Definitions.

The following definitions apply to this Part:

(1)        Coastal fishing waters.  Defined in G.S. 113‑129(4).

(2)        Inland fishing waters.  Defined in G.S. 113‑129(9).

(3)        Coastal recreation waters.  Defined in 33 U.S.C. § 1362. (1997‑443, s. 15.17(a); 1998‑217, s. 13; 2003‑149, s. 1.)



§ 130A-233.1. Monitoring program for State coastal fishing and recreation waters; development and implementation of program.

§ 130A‑233.1.  Monitoring program for State coastal fishing and recreation waters; development and implementation of program.

(a)        For the protection of the public health of swimmers and others who use the State's coastal fishing waters for recreational activities, the Department shall develop and implement a program to monitor the State's coastal fishing waters for contaminants. The monitoring program shall cover all coastal fishing waters up to the point where those waters are classified as inland fishing waters.

(b)        The Commission shall adopt rules to provide for a water quality monitoring program for the coastal recreation waters of the State and to allow the Department to implement the federal Beaches Environmental Assessment and Coastal Health Act of 2000 (Pub. L. No. 106‑284; 114 Stat. 870, 875; 33 U.S.C. §§ 1313, 1362). The rules shall address, but are not limited to, definitions, surveys, sampling, action standards, and posting of information on the water quality of coastal recreation waters. (1997‑443, s. 15.17(a); 2003‑149, s. 1.)



§ 130A-233.2. Removal or destruction of warning signs.

§ 130A‑233.2.  Removal or destruction of warning signs.

No person shall remove, destroy, damage, deface, mutilate, or otherwise interfere with any sign posted by the Department pursuant to G.S. 130A‑233.1. No person, without just cause or excuse, shall have in his possession any sign posted by the Department pursuant to G.S. 130A‑233.1. Any person who violates this section is guilty of a Class 2 misdemeanor. (2003‑149, s. 1.)



§ 130A-234. Reserved for future codification purposes.

§ 130A‑234.  Reserved for future codification purposes.



§ 130A-235. Regulation of sanitation in institutions; setback requirements applicable to certain water supply wells.

Part 4. Institutions and Schools.

§ 130A‑235.  Regulation of sanitation in institutions; setback requirements applicable to certain water supply wells.

(a)        For protection of the public health, the Commission shall adopt rules to establish sanitation requirements for all institutions and facilities at which individuals are provided room or board and for which a license to operate is required to be obtained or a certificate for payment is obtained from the Department. The rules shall also apply to facilities that provide room and board to individuals but are exempt from licensure under G.S. 131D‑10.4(1). No other State agency may adopt rules to establish sanitation requirements for these institutions and facilities. The Department shall issue a license to operate or a certificate for payment to such an institution or facility only upon compliance with all applicable sanitation rules of the Commission, and the Department may suspend or revoke a license or a certificate for payment for violation of these rules. In adopting rules pursuant to this section, the Commission shall define categories of standards to which such institutions and facilities shall be subject and shall establish criteria for the placement of any such institution or facility into one of the categories. This section shall not apply to State institutions and facilities subject to inspection under G.S. 130A‑5(10). This section shall not apply to a single‑family dwelling that is used for a family foster home or a therapeutic foster home, as those terms are defined in G.S. 131D‑10.2.

(b)        Rules that establish a minimum distance from a building foundation for a water supply well shall provide that an institution or facility located in a single‑family dwelling served by a water supply well that is located closer to a building foundation than the minimum distance specified in the rules may be licensed or approved if the results of water testing meet or exceed standards established by the Commission and there are no other potential health hazards associated with the well. At the time of application for licensure or approval, water shall be sampled and tested for pesticides, nitrates, and bacteria. Thereafter, water shall be sampled and tested at intervals determined by the Commission but not less than annually. A registered sanitarian or other health official who is qualified by training and experience shall collect the water samples as required by this subsection and may examine the well location to determine if there are other potential health hazards associated with the well. A well shall comply with all other applicable sanitation requirements established by the Commission.

(c)        The Department may suspend or revoke a license or approval for a violation of this section or rules adopted by the Commission. (1945, c. 829, s. 1; 1957, c. 1357, s. 1; 1973, c. 476, s. 128; 1983, c. 891, s. 2; 1987, c. 543, s. 1; 1989, c. 727, s. 143; 1997‑443, s. 11A.79; 1998‑136, s. 1; 2001‑109, s. 1; 2001‑487, s. 84(a).)



§ 130A-236. Regulation of sanitation in schools.

§ 130A‑236.  Regulation of sanitation in schools.

For the protection of the public health, the Commission shall adopt rules to establish sanitation requirements for public, private and religious schools.  The rules shall address, but not be limited to, the cleanliness of floors, walls, ceilings, storage spaces and other areas; adequacy of lighting, ventilation, water supply, toilet and lavatory facilities; sewage collection, treatment and disposal facilities; and solid waste disposal.  The Department shall inspect schools at least annually.  The Department shall submit written inspection reports of public schools to the State Board of Education and written inspection reports of private and religious schools to the Department of Administration. (1973, c. 1239, s. 1; 1983, c. 891, s. 2; 1993, c. 522, s. 11.)



§ 130A-237. Corrective action.

§ 130A‑237.  Corrective action.

A principal or administrative head of a public, private, or religious school shall immediately take action to correct conditions that do not satisfy the sanitation rules. (1973, c. 1239, s. 2; 1983, c. 891, s. 2; 1993, c. 262, s. 6.)



§§ 130A-238 through 130A-246: Repealed by Session Laws 1989, c. 91.

Part 5. Migrant Housing.

§§ 130A‑238 through 130A‑246:  Repealed by Session Laws 1989, c.  91.



§ 130A-247. Definitions.

Part. 6.  Regulation of Food and Lodging Facilities.

§ 130A‑247.  Definitions.

The following definitions shall apply throughout this Part:

(1)        "Establishment" means (i) an establishment that prepares or serves drink, (ii) an establishment that prepares or serves food, (iii) an establishment that provides lodging, (iv) a bed and breakfast inn, or (v) an establishment that prepares and sells meat food products as defined in G.S. 106‑549.15(14) or poultry products as defined in G.S. 106‑549.51(26).

(1a)      "Permanent house guest" means a person who receives room or board for periods of a week or longer. The term includes visitors of the permanent house guest.

(2)        "Private club" means an organization that maintains selective members, is operated by the membership, does not provide food or lodging for pay to anyone who is not a member or a member's guest, and is either incorporated as a nonprofit corporation in accordance with Chapter 55A of the General Statutes or is exempt from federal income tax under the Internal Revenue Code as defined in G.S. 105‑130.2(1).

(3)        "Regular boarder" means a person who receives food for periods of a week or longer.

(4)        "Establishment that prepares or serves drink" means a business or other entity that prepares or serves beverages made from raw apples or potentially hazardous beverages made from other raw fruits or vegetables or that otherwise puts together, portions, sets out, or hands out drinks for human consumption.

(5)        "Establishment that prepares or serves food" means a business or other entity that cooks, puts together, portions, sets out, or hands out food for human consumption.

(6)        "Bed and breakfast inn" means a business of not more than 12 guest rooms that offers bed and breakfast accommodations to at least nine but not more than 23 persons per night for a period of less than one week, and that:

a.         Does not serve food or drink to the general public for pay;

b.         Serves only the breakfast meal, and that meal is served only to overnight guests of the business;

c.         Includes the price of breakfast in the room rate; and

d.         Is the permanent residence of the owner or the manager of the business.

(7)        "Limited food services establishment" means an establishment as described in G.S. 130A‑248(a4), with food handling operations that are restricted by rules adopted by the Commission pursuant to G.S. 130A‑248(a4) and that prepares or serves food only in conjunction with amateur athletic events. (1983, c. 891, s. 2; 1987, c. 367; 1991, c. 733, s. 1; 1993, c. 262, s. 1; c. 513, s. 12; 1995, c. 123, s. 12; c. 507, s. 26.8(f); 1999‑247, ss. 3, 4.)



§ 130A-248. Regulation of food and lodging establishments.

§ 130A‑248.  Regulation of food and lodging establishments.

(a)        For the protection of the public health, the Commission shall adopt rules governing the sanitation of establishments that prepare or serve drink or food for pay and establishments that prepare and sell meat food products or poultry products. However, any establishment that prepares or serves food or drink to the public, regardless of pay, shall be subject to the provisions of this Article if the establishment that prepares or serves food or drink holds an ABC permit, as defined in G.S. 18B‑101, meets any of the definitions in G.S. 18B‑1000, and does not meet the definition of a private club as provided in G.S. 130A‑247(2).

(a1)      For the protection of the public health, the Commission shall adopt rules governing the sanitation of hotels, motels, tourist homes, and other establishments that provide lodging for pay.

(a2)      For the protection of the public health, the Commission shall adopt rules governing the sanitation of private homes offering bed and breakfast accommodations to eight or fewer persons per night, and rules governing the sanitation of bed and breakfast inns as defined in G.S. 130A‑247. In carrying out this function, the Commission shall adopt requirements that are the least restrictive so as to protect the public health and not unreasonably interfere with the operation of bed and breakfast inns.

(a3)      The rules adopted by the Commission pursuant to subsections (a), (a1), and (a2) of this section shall address, but not be limited to, the following:

(1)        Sanitation requirements for cleanliness of floors, walls, ceilings, storage spaces, utensils, ventilation equipment, and other areas and items;

(2)        Requirements for:

a.         Lighting and water supply;

b.         Wastewater collection, treatment, and disposal facilities; and

c.         Lavatory and toilet facilities, food protection, and waste disposal;

(3)        The cleaning and bactericidal treatment of eating and drinking utensils and other food‑contact surfaces. A requirement imposed under this subdivision to sanitize multiuse eating and drinking utensils and other food‑contact surfaces does not apply to utensils and surfaces provided in the guest room of the lodging unit for guests to prepare food while staying in the guest room.

(3a)      The appropriate and reasonable use of gloves or utensils by employees who handle unwrapped food;

(4)        The methods of food preparation, transportation, catering, storage, and serving;

(5)        The health of employees;

(6)        Animal and vermin control; and

(7)        The prohibition against the offering of unwrapped food samples to the general public unless the offering and acceptance of the samples are continuously supervised by an agent of the entity preparing or offering the samples or by an agent of the entity on whose premises the samples are made available. As used in this subdivision, "food samples" means unwrapped food prepared and made available for sampling by and without charge to the general public for the purpose of promoting the food made available for sampling. This subdivision does not apply to unwrapped food prepared and offered in buffet, cafeteria, or other style in exchange for payment by the general public or by the person or entity arranging for the preparation and offering of such unwrapped food. This subdivision shall not apply to open air produce markets nor to farmer market facilities operated on land owned or leased by the State of North Carolina or any local government.

The rules shall contain a system for grading establishments, such as Grade A, Grade B, and Grade C. The rules shall be written in a manner that promotes consistency in both the interpretation and application of the grading system.

(a4)      For the protection of the public health, the Commission shall adopt rules governing the sanitation of limited food service establishments. In adopting the rules, the Commission shall not limit the number of days that limited food service establishments may operate. Limited food service establishment permits shall be issued only to political subdivisions of the State, establishments operated by volunteers that prepare or serve food in conjunction with amateur athletic events, or for establishments operated by organizations that are exempt from federal income tax under section 501(c)(3) or section 501(c)(4) of the Internal Revenue Code.

(b)        No establishment shall commence or continue operation without a permit or transitional permit issued by the Department. The permit or transitional permit shall be issued to the owner or operator of the establishment and shall not be transferable. If the establishment is leased, the permit or transitional permit shall be issued to the lessee and shall not be transferable. If the location of an establishment changes, a new permit shall be obtained for the establishment. A permit shall be issued only when the establishment satisfies all of the requirements of the rules. The Commission shall adopt rules establishing the requirements that must be met before a transitional permit may be issued, and the period for which a transitional permit may be issued. The Department may also impose conditions on the issuance of a permit or transitional permit in accordance with rules adopted by the Commission. A permit or transitional permit shall be immediately revoked in accordance with G.S. 130A‑23(d) for failure of the establishment to maintain a minimum grade of C. A permit or transitional permit may otherwise be suspended or revoked in accordance with G.S. 130A‑23.

(b1)      A permit shall expire one year after an establishment closes unless the permit is the subject of a contested case pursuant to Article 3 of Chapter 150B of the General Statutes.

(c)        If ownership of an establishment is transferred or the establishment is leased, the new owner or lessee shall apply for a new permit. The new owner or lessee may also apply for a transitional permit. A transitional permit may be issued upon the transfer of ownership or lease of an establishment to allow the correction of construction and equipment problems that do not represent an immediate threat to the public health. Upon issuance of a new permit or a transitional permit for an establishment, any previously issued permit for an establishment in that location becomes void.

(c1)      The Commission shall adopt rules governing the sanitation of pushcarts and mobile food units. A permitted restaurant or commissary shall serve as a base of operations for a pushcart or mobile food unit.

(d)        The Department shall charge each establishment subject to this section, except nutrition programs for the elderly administered by the Division of Aging and Adult Services of the Department of Health and Human Services, establishments that prepare and sell meat food products or poultry products, and public school cafeterias, a fee of seventy‑five dollars ($75.00) for each permit issued. This fee shall be reassessed annually for permits that do not expire. The Commission shall adopt rules to implement this subsection. Fees collected under this subsection shall be used for State and local food, lodging, and institution sanitation programs and activities. No more than thirty‑three and one‑third percent (33 1/3%) of the fees collected under this subsection may be used to support State health programs and activities.

(d1)      The Department shall charge a twenty‑five dollar ($25.00) late payment fee to any establishment subject to this section, except nutrition programs for the elderly administered by the Division of Aging of the Department of Health and Human Services, establishments that prepare and sell meat food products or poultry products, and public school cafeterias, that fails to pay the fee required by subsection (d) of this section within 45 days after billing by the Department. The Department may, in accordance with G.S. 130A‑23, suspend the permit of an establishment that fails to pay the required fee within 60 days after billing by the Department. The Department shall charge a reinstatement fee of one hundred fifty dollars ($150.00) to any establishment that requests reinstatement of its permit after the permit has been suspended. The Commission shall adopt rules to implement this subsection.

The clear proceeds of civil penalties collected pursuant to this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(e)        In addition to the fees under subsection (d) of this section, the Department may charge a fee of two hundred fifty dollars ($250.00) for plan review of plans for prototype franchised or chain facilities for food establishments subject to this section. All of the fees collected under this subsection may be used to support the State food, lodging, and institution sanitation programs and activities under this Part.

(f)         Any local health department may charge a fee not to exceed two hundred fifty dollars ($250.00) for plan review by that local health department of plans for food establishments subject to this section that are not subject to subsection (e) of this section. All of the fees collected under this subsection may be used for local food, lodging, and institution sanitation programs and activities. No food establishment that pays a fee under subsection (e) of this section is liable for a fee under this subsection.  (1941, c. 309, s. 1; 1955, c. 1030, s. 1; 1957, c. 1214, s. 1; 1973, c. 476, s. 128; 1983, c. 891, s. 2; 1987, c. 438, s. 2; 1989, c. 551, ss. 1, 4; 1989 (Reg. Sess., 1990), c. 1064, s. 1; 1991, c. 226, s. 1; c. 656, ss. 1, 2; c. 733, s. 2; 1991 (Reg. Sess., 1992), c. 1039, s. 7; 1993, c. 262, s. 2; c. 346, s. 1; c. 513, s. 13; 1995, c. 123, s. 13(a)‑(d); c. 507, s. 26.8(b), (g); 1997‑367, s. 1; 1997‑443, s. 11A.118(a); 1997‑479, s. 1; 2002‑126, ss. 29A.15(a), 29A.16; 2003‑340, ss. 1.5, 3; 2005‑276, s. 6.37(s); 2009‑451, s. 13.2(a)‑(c); 2009‑484, s. 2(b).)



§ 130A-249. Inspections; report and grade card.

§ 130A‑249.  Inspections; report and grade card.

The Secretary may enter any establishment that is subject to the provisions of G.S. 130A‑248 for the purpose of making inspections. The Secretary shall inspect each food service establishment at a frequency established by the Commission. In establishing a schedule for inspections, the Commission shall consider the risks to the population served by the establishment and the type of food or drink served by the establishment. The person responsible for the management or control of an establishment shall permit the Secretary to inspect every part of the establishment and shall render all aid and assistance necessary for the inspection. The Secretary shall leave a copy of the inspection form and a card or cards showing the grade of the establishment with the responsible person. The Secretary shall post the grade card in a conspicuous place as determined by the Secretary where it may be readily observed by the public upon entering the establishment or upon picking up food prepared inside but received and paid for outside the establishment through delivery windows or other delivery devices. If a single establishment has one or more outside delivery service stations and an internal delivery system, that establishment shall have a grade card posted where it may be readily visible upon entering the establishment and one posted where it may be readily visible in each delivery window or delivery device upon picking up the food outside the establishment. The grade card or cards shall not be removed by anyone, except by or upon the instruction of the Secretary. (1941, c. 309, s. 2; 1955, c. 1030, s. 2; 1973, c. 476, s. 128; 1983, c. 891, s. 2; 1987, c. 145; c. 189; 1989, c. 551, s. 2; 1993, c. 262, s. 3; 2005‑386, s. 4.1.)



§ 130A-250. Exemptions.

§ 130A‑250.  Exemptions.

The following shall be exempt from this Part:

(1)        Establishments that provide lodging described in G.S. 130A‑248(a1) with four or fewer lodging units.

(2)        Condominiums.

(3)        Establishments that prepare or serve food or provide lodging to regular boarders or permanent houseguests only. However, the rules governing food sanitation adopted under G.S. 130A‑248 apply to establishments that are not regulated under G.S. 130A‑235 and that prepare or serve food for pay to 13 or more regular boarders or permanent houseguests who are disabled or who are 55 years of age or older. Establishments to which the rules governing food sanitation are made applicable by this subdivision that are in operation as of 1 July 2000 may continue to use equipment and construction in use on that date if no imminent hazard exists. Replacement equipment for these establishments shall comply with the rules governing food sanitation adopted under G.S. 130A‑248.

(4)        Private homes that occasionally offer lodging accommodations, which may include the providing of food, for two weeks or less to persons attending special events, provided these homes are not bed and breakfast homes or bed and breakfast inns.

(5)        Private clubs.

(6)        Curb markets operated by the State Agricultural Extension Service.

(7)        Establishments (i) that are incorporated as nonprofit corporations in accordance with Chapter 55A of the General Statutes or (ii) that are exempt from federal income tax under the Internal Revenue Code, as defined in G.S. 105‑228.90, or (iii) that are political committees as defined in G.S. 163‑278.6(14) and that prepare or serve food or drink for pay no more frequently than once a month for a period not to exceed two consecutive days, including establishments permitted pursuant to this Part when preparing or serving food or drink at a location other than the permitted locations. A nutrition program for the elderly that is administered by the Division of Aging of the Department of Health and Human Services and that prepares and serves food or drink on the premises where the program is located in connection with a fundraising event is exempt from this Part if food and drink are prepared and served no more frequently than one day each month.

(8)        Establishments that put together, portion, set out, or hand out only beverages that do not include those made from raw apples or potentially hazardous beverages made from raw fruits or vegetables, using single service containers that are not reused on the premises.

(9)        Establishments where meat food products or poultry products are prepared and sold and which are under inspection by the North Carolina Department of Agriculture and Consumer Services or the United States Department of Agriculture.

(10)      Markets that sell uncooked cured country ham or uncooked cured salted pork and that engage in minimal preparation such as slicing, weighing, or wrapping the ham or pork, when this minimal preparation is the only activity that would otherwise subject these markets to regulation under this Part.

(11)      Establishments that only set out or hand out beverages that are regulated by the North Carolina Department of Agriculture and Consumer Services in accordance with Article 12 of Chapter 106 of the General Statutes.

(12)      Establishments that only set out or hand out food that is regulated by the North Carolina Department of Agriculture and Consumer Services in accordance with Article 12 of Chapter 106 of the General Statutes. (1955, c. 1030, s. 4; 1957, c. 1214, s. 3; 1983, c. 884, ss. 1, 2; c. 891, s. 2; 1985 (Reg. Sess., 1986), c. 926; 1989, c. 551, s. 3; 1991, c. 733, s. 3; 1993, c. 262, s. 4; c. 513, s. 14; 1995, c. 123, s. 14; 1997‑261, s. 86; 1999‑13, s. 1; 1999‑247, s. 5; 2000‑82, s. 1; 2001‑440, s. 4.)



§ 130A-251. Legislative intent and purpose.

Part 7.  Mass Gatherings.

§ 130A‑251.  Legislative intent and purpose.

The intent and purpose of this Part is to provide for the protection of the public health, safety and welfare of those persons in attendance at mass gatherings and of those persons who reside near or are located in proximity to the sites of mass gatherings or are directly affected by them. (1971, c. 712, s. 1; 1983, c. 891, s. 2.)



§ 130A-252. Definition of mass gathering; applicability of Part.

§ 130A‑252.  Definition of mass gathering; applicability of Part.

(a)        For the purposes of this Part, "mass gathering" means a congregation or assembly of more than 5,000 people in an open space or open air for a period of more than 24 hours. A mass gathering shall include all congregations and assemblies organized or held for any purpose, but shall not include assemblies in permanent buildings or permanent structures designed or intended for use by a large number of people. To determine whether a congregation or assembly extends for more than 24 hours, the period shall begin when the people expected to attend are first permitted on the land where the congregation or assembly will be held and shall end when the people in attendance are expected to depart. To determine whether a congregation or assembly shall consist of more than 5,000 people, the number reasonably expected to attend, as determined from the promotion, advertisement and preparation for the congregation or assembly and from the attendance at prior congregations or assemblies of the same type, shall be considered.

(b)        The provisions of this Part do not apply to a permanent stadium with an adjacent campground that hosts an annual event that has, within the previous five years, attracted crowds in excess of 70,000 people. The term "stadium" includes speedways and dragways. (1971, c. 712, s. 1; 1973, c. 476, s. 128; 1983, c. 891, s. 2; 1999‑3, s. 1; 1999‑171, s. 1.)



§ 130A-253. Permit required; information report; revocation of permit.

§ 130A‑253.  Permit required; information report; revocation of permit.

(a)        No person shall organize, sponsor or hold any mass gathering unless a permit has been issued to the person by the Secretary under the provisions of this Part. A permit shall be required for each mass gathering and is not transferable.

(b)        A permit may be revoked by the Secretary at any time if the Secretary finds that the mass gathering is being or has been maintained or operated in violation of this Part. A permit may be revoked upon the request of the permittee or upon abandonment of the operation. A permit will otherwise expire upon satisfactory completion of the post‑gathering cleanup following the close of the mass gathering.

(c)        The Secretary, upon information that a congregation or assembly of people which may constitute a mass gathering is being organized or promoted, may direct the organizer or promoter to submit within five calendar days an information report to the Department. The report shall contain the information required for an application for permit under G.S. 130A‑254(b) and other information concerning the promotion, advertisement and preparation for the congregation or assembly and prior congregations or assemblies, as the Secretary deems necessary. The Secretary shall consider all available information including any report received and shall determine if the proposed congregation or assembly is a mass gathering. If the Secretary determines that a proposed congregation or assembly is a mass gathering, the Secretary shall notify the organizer or promoter to submit an application for permit at least 30 days prior to the commencement of the mass gathering. (1971, c. 712, s. 1; 1973, c. 476, s. 128; 1983, c. 891, s. 2.)



§ 130A-254. Application for permit.

§ 130A‑254.  Application for permit.

(a)        Application for a permit for a mass gathering shall be made to the Secretary on a form and in a manner prescribed by the Secretary. The application shall be filed with the Secretary at least 30 days prior to the commencement of the mass gathering. A fee as prescribed by the Secretary, not to exceed one hundred dollars ($100.00), shall accompany the application.

(b)        The application shall contain the following information: identification of the applicant; identification of any other person or persons responsible for organizing, sponsoring or holding the mass gathering; the location of the proposed mass gathering; the estimated maximum number of persons reasonably expected to be in attendance at any time; the date or dates and the hours during which the mass gathering is to be conducted; and a statement as to the total time period involved.

(c)        The application shall be accompanied by an outline map of the area to be used, to approximate scale, showing the location of all proposed and existing privies or toilets; lavatory and bathing facilities; all water supply sources including lakes, ponds, streams, wells and storage tanks; all areas of assemblage; all camping areas; all food service areas; all garbage and refuse storage and disposal areas; all entrances and exits to public highways; and emergency ingress and egress roads.

(d)        The application shall be accompanied by additional plans, reports and information required by the Secretary as necessary to carry out the provisions of this Part.

(e)        A charge shall be levied by the Secretary to cover the cost of  additional services, including police, fire and medical services, provided by the State or units of local government on account of the mass gathering. The Secretary shall reimburse the State or the units of local government for the additional services upon receipt of payment. (1971, c. 712, s. 1; 1973, c. 476, s. 128; 1983, c. 891, s. 2.)



§ 130A-255. Provisional permit; performance bond; liability insurance.

§ 130A‑255.  Provisional permit; performance bond; liability insurance.

(a)        Within 15 days after the receipt of the application, the Secretary shall review the application and inspect the proposed site for the mass gathering. If it is likely that the requirements of this Part and the rules of the Commission can be met by the applicant, a provisional permit shall be issued.

(b)        The Secretary shall require the permittee within five days after issuance of the provisional permit to file with the Secretary a performance bond or other surety to be executed to the State in the amount of five thousand dollars ($5,000) for up to 10,000 persons and an additional one thousand dollars ($1,000) for each additional 5,000 persons or fraction reasonably estimated to attend the mass gathering. The bond shall be conditioned on full compliance with this Part and the rules of the Commission and shall be forfeitable upon noncompliance and a showing by the Secretary of injury, damage or other loss to the State or local governmental agencies caused by the noncompliance.

(c)        The permittee shall in addition file satisfactory evidence of public liability and property damage insurance in an amount determined by the Secretary to be reasonable, not to exceed one million dollars ($1,000,000) in amount, in relation to the risks and hazards involved in the proposed mass gathering. (1971, c. 712, s. 1; 1973, c. 476, s. 128; 1983, c. 891, s. 2.)



§ 130A-256. Issuance of permit; revocation; forfeiture of bond; cancellation.

§ 130A‑256.  Issuance of permit; revocation; forfeiture of bond; cancellation.

(a)        If, upon inspection by the Secretary five days prior to the starting date of the mass gathering, or earlier upon request of the permittee, the required facilities are found to be in place, satisfactory arrangements are found to have been made for required services, the charge for additional services levied in accordance with G.S. 130A‑254(e) has been paid and other applicable provisions of this Part and the rules of the Commission are found to have been met, the Secretary shall issue a permit for the mass gathering. If, upon inspection, the facilities, arrangements or other provisions are not satisfactory, the provisional permit shall be revoked and no permit shall be issued.

(b)        Upon revocation of either the provisional permit or the permit, the permittee shall immediately announce cancellation of the mass gathering in as effective a manner as is reasonably possible including, but not limited to, the use or whatever methods were used for advertising or promoting the mass gathering.

(c)        If the provisional permit or the permit is revoked prior to or  during the mass gathering, the Secretary may order the permittee to install facilities and make arrangements necessary to accommodate persons who may nevertheless attend or be present at the mass gathering despite its cancellation and to restore the site to a safe and sanitary condition. In the event the permittee fails to comply with the order of the Secretary, the Secretary may immediately proceed to install facilities and make other arrangements and provisions for cleanup as may be minimally required in the interest of public health and safety, utilizing any State and local funds and resources as may be available.

(d)        If the Secretary installs facilities or makes arrangements or provisions for cleanup pursuant to subsection (c), the Secretary may apply to a court of competent jurisdiction prior to or within 60 days after the action to order forfeiture of the permittee's performance bond or surety for violation of this Part or the rules of the Commission. The court may order that the proceeds shall be applied to the extent necessary to reimburse State and local governmental agencies for expenditures made pursuant to the action taken by the Secretary upon the permittee's failure to comply with the order. Any excess proceeds shall be returned to the insurer of the bond or to the surety after deducting court costs. (1971, c. 712, s. 1; 1973, c. 476, s. 128; 1983, c. 891, s. 2.)



§ 130A-257. Rules of the Commission.

§ 130A‑257.  Rules of the Commission.

For the protection of the public health, safety and welfare of those attending mass gatherings and of other persons who may be affected by mass gatherings, the Commission shall adopt rules to carry out the provisions of this Part and to establish requirements for the provision of facilities and services at mass gatherings. The rules shall include, but not be limited to, the establishment of requirements as follows:

(1)        General requirements relating to minimum size of activity area  including camping and parking space, distance of activity area from dwellings, distance from public water supplies and watersheds and an adequate command post for use by personnel of health, law‑enforcement and other governmental agencies;

(2)        Adequate ingress and egress roads, parking facilities and entrances and exits to public highways;

(3)        Plans for limiting attendance and crowd control, dust control and rapid emergency evacuation;

(4)        Medical care, including facilities, services and personnel;

(5)        Sanitary water supply, source and distribution; toilet facilities; sewage disposal; solid waste collection and disposal; food dispensing; insect and rodent control; and post‑gathering cleanup; and

(6)        Noise level at perimeter; lighting and signs. (1971, c. 712, s. 1; 1973, c. 476, s. 128; 1983, c. 891, s. 2.)



§ 130A-258. Local ordinances not abrogated.

§ 130A‑258.  Local ordinances not abrogated.

Nothing in this Part shall be construed to limit the authority of units of local government to adopt ordinances regulating, but not prohibiting, congregations and assemblies not covered by this Part. (1971, c. 712, s. 1; 1983, c. 891, s. 2.)



§§ 130A-259 through 130A-260. Reserved for future codification purposes.

§§ 130A‑259 through 130A‑260.  Reserved for future codification purposes.



§ 130A-261. Definitions.

Part 8. Bedding.

§ 130A‑261.  Definitions.

The following definitions shall apply throughout this Part:

(1)        "Bedding" means any mattress, upholstered spring, sleeping bag, pad, comforter, cushion, pillow, decorative pillow, and any other padded or stuffed item designed to be or commonly used for reclining or sleeping. This definition includes dual purpose furniture such as studio couches and sofa beds. The term "mattress" does not include water bed liners, bladders or cylinders unless they contain padding or stuffing. The term "mattress" also does not include quilts and comforters made principally by hand sewing or stitching in a home or community workshop.

(2)        "Itinerant vendor" means a person who sells bedding from a movable conveyance.

(3)        "Manufacture" means the making of bedding out of new materials.

(4)        "New material" means any material or article that has not been used for any other purpose and by‑products of industry that have not been in human use.

(5)        "Previously used material" means any material of which previous use has been made, but manufacturing processes shall not be considered previous use.

(6)        "Renovate" means the reworking or remaking of used bedding or the making of bedding from previously used materials, except for the renovator's own personal use or the use of the renovator's immediate family.

(7)        "Sanitize" means treatment of secondhand bedding or previously used materials to be used in renovating for the destruction of pathogenic microorganisms and arthropods and the removal of dirt and filth.

(8)        "Secondhand bedding" means any bedding of which prior use has been made.

(9)        "Sell" or "sold" means sell, have to sell, give away in connection with a sale, delivery or consignment; or possess with intent to sell, deliver or consign in sale. (1937, c. 298, s. 1; 1957, c. 1357, s. 1; 1959, c. 619; 1965, c. 579, s. 1; 1983, c. 891, s. 2; 1987, c. 456, s. 1; 1991, c. 223, s. 1; 1993 (Reg. Sess., 1994), c. 647, s. 5.)



§ 130A-262. Sanitizing.

§ 130A‑262.  Sanitizing.

(a)        No person shall sell any renovated bedding or secondhand bedding unless it is sanitized in accordance with rules adopted by the Commission.

(b)        A sanitizing apparatus or process shall not be used for sanitizing bedding or material required to be sanitized under this Part until the apparatus is approved by the Department.

(c)        A person who sanitizes bedding shall attach to the bedding a yellow tag containing information required by the rules of the Commission.

(d)        A person who sanitizes material or bedding for another person shall keep a complete record of the kind of material and bedding which has been sanitized. The record shall be subject to inspection by the Department.

(e)        A person who receives used bedding for renovation or storage shall attach to the bedding a tag on which is legibly written the date of receipt and the name and address of the owner. (1937, c. 298, s. 2; 1957, c. 1357, s. 1; 1973, c. 476, s. 128; 1983, c. 891, s. 2; 1987, c. 456, s. 2.)



§ 130A-263. Manufacture regulated.

§ 130A‑263.  Manufacture regulated.

All materials used in the manufacture of bedding in this State or used in manufactured bedding to be sold in this State shall be free of toxic materials and shall be made from new materials. (1937, c. 298, s. 3; 1951, c. 929, s. 2; 1957, c. 1357, s. 1; 1959, c. 619; 1965, c. 579, s. 2; 1971, c. 371, ss. 1, 2; 1973, c. 476, s. 128; 1983, c. 891, s. 2.)



§ 130A-264. Storage of used materials.

§ 130A‑264.  Storage of used materials.

No establishment shall store any unsanitized previously used materials in the same room with bedding or materials that are new or have been sanitized unless the new or sanitized bedding or materials are completely segregated from the unsanitized materials in a manner approved by the rules of the Commission. (1937, c. 298, s. 3; 1951, c. 929, s. 2; 1957, c. 1357, s. 1; 1959, c. 619; 1965, c. 579, s. 2; 1971, c. 371, ss. 1, 2; 1973, c. 476, s. 128; 1983, c. 891, s. 2.)



§ 130A-265. Tagging requirements.

§ 130A‑265.  Tagging requirements.

(a)        A tag of durable material approved by the Commission shall be sewed securely to all bedding. The tag shall be at least two inches by three inches in size.

(b)        The following shall be plainly stamped or printed upon the tag with ink in English:

(1)        The name and kind of material or materials used to fill the bedding which are listed in the order of their predominance;

(2)        A registration number obtained from the Department; and

(3)        In letters at least one‑eighth inch high the words "made of new material", if the bedding contains no previously used material; or the words "made of previously used materials", if the bedding contains any previously used material; or the word "secondhand" on any bedding which has been used but not remade.

(4)        Repealed by Session Laws 1987, c. 456, s. 4.

(c)        A white tag shall be used for manufactured bedding and a yellow tag for renovated or sanitized bedding.

(d)        The tag must be sewed to the outside covering before the filling material has been inserted. No trade name, advertisement nor any other wording shall appear on the tag. (1937, c. 298, ss. 2, 3; 1951, c. 929, s. 2; 1957, c. 1357, s. 1; 1959, c. 619; 1965, c. 579, s. 2; 1971, c. 371, ss. 1, 2; 1973, c. 476, s. 128; 1983, c. 891, s. 2; 1987, c. 456, ss. 3, 4.)



§ 130A-266. Altering tags prohibited.

§ 130A‑266.  Altering tags prohibited.

No person, other than one purchasing bedding for personal use or a representative of the Department shall remove, deface or alter the tag required by this Part. (1937, c. 298, s. 4; 1957, c. 1357, s. 1; 1973, c. 476, s. 128; 1983, c. 891, s. 2.)



§ 130A-267. Selling regulated.

§ 130A‑267.  Selling regulated.

(a)        No person shall sell any bedding in this State (whether manufactured within or without this State) which has not been manufactured, tagged, and labeled in the manner required by this Part and which does not otherwise comply with the provisions of this Part.

(b)        This Part shall not apply to bedding sold by the owner and previous user from the owner's home directly to a purchaser for the purchaser's own personal use unless the bedding has been exposed to an infectious or communicable disease.

(c)        Possession of any bedding in any store, warehouse, itinerant vendor's conveyance or place of business, other than a private home, hotel or other place where these articles are ordinarily used, shall constitute prima facie evidence that the item is possessed with intent to sell. No secondhand bedding shall be possessed with intent to sell for a period exceeding 60 days unless it has been sanitized. (1957, c. 1357, s. 1; 1973, c. 476, s. 128; 1983, c. 891, s. 2; 1987, c. 456, s. 5.)



§ 130A-268. Registration numbers.

§ 130A‑268.  Registration numbers.

(a)        All persons manufacturing or sanitizing bedding in this State or manufacturing bedding to be sold in this State shall apply for a registration number on a form prescribed by the Secretary. Upon receipt of the completed application and applicable fees, the Department shall issue to the applicant a certificate of registration showing the person's name and address, registration number and other pertinent information required by the rules of the Commission.

(b)        to (e) Repealed by Session Laws 1987, c. 456, s. 6. (1937, c. 298, s. 7; 1951, c. 929, s. 1; 1957, c. 1357, s. 1; 1959, c. 619; 1971, c. 371, s. 3; 1973, c. 476, s. 128; 1983, c. 891, s. 2; 1987, c. 456, s. 6.)



§ 130A-269. Payment of fees; licenses.

§ 130A‑269.  Payment of fees; licenses.

(a),       (b) Repealed by Session Laws 1987, c. 456, s. 7.

(c)        The Department shall administer and enforce this Part.  A person who has done business in this State throughout the preceding calendar year shall obtain a license by paying a fee to the Department in an amount determined by the total number of bedding units manufactured, sold, or sanitized in this State by the applicant during the calendar year immediately preceding, at the rate of five and two tenths cents (5.2¢) per bedding unit.  However, if this amount is less than fifty dollars ($50.00), a minimum fee of fifty dollars ($50.00) shall be paid to the Department.

(d)        A person who has not done business in this State throughout the preceding calendar year shall obtain a license by paying an initial fee to the Department in the amount of seven hundred twenty dollars ($720.00) for the first year in which business is done in this State, prorated in accordance with the quarter of the calendar year in which the person begins doing business.  After submission of proof of business volume in accordance with subsection (h) of this section for the part of the preceding calendar year in which the person did business in this State, the Department shall determine the amount of fee for which the person is responsible for that time period by using a rate of five and two tenths cents (5.2¢) for each bedding unit.  However, if this amount is less than fifty dollars ($50.00), then the amount of the fee for which the person is responsible shall be fifty dollars ($50.00).  If the person's initial payment is more than the amount of the fee for which the person is responsible, the Department shall make a refund or adjustment to the cost of the fee due for the next year in the amount of the difference.  If the initial payment is less than the amount of the fee for which the person is responsible, the person shall pay the difference to the Department.

(d1)      Payments, refunds, and adjustments shall be made in accordance with rules adopted by the Commission.

(d2)      Upon payment of the fees charged pursuant to subsections (c) and (d), or the first installment thereof as provided by rules adopted by the Commission, the Department shall issue a license to the person.  Licenses shall be kept conspicuously posted in the place of business of the licensee at all times.  The Secretary may suspend a license for a maximum of six months for two or more serious violations of this Part or of the rules of the Commission, within any 12‑month period.

(e)        A maximum fee of seven hundred fifty dollars ($750.00) shall be charged for units of bedding manufactured in this State but not sold in this State.

(f)         For the sole purpose of computing fees for which a person is responsible, the following definitions shall apply: One mattress is defined as one bedding unit; one upholstered spring is defined as one bedding unit; one pad is defined as one bedding unit; one sleeping bag is defined as one bedding unit; five comforters, pillows or decorative pillows are defined as one bedding unit; and any other item is defined as one bedding unit.

(g)        An application for license must be submitted on a form prescribed by the Secretary. No license may be issued to a person unless the person complies with the rules of the Commission governing the granting of licenses.

(h)        The Commission shall adopt rules for the proper enforcement of this section. The rules shall include provisions governing the type and amount of proof which must be submitted by the applicant to the Department in order to establish the number of bedding units that were, during the preceding calendar year:

(1)        Manufactured and sold in this State;

(2)        Manufactured outside of this State and sold in this State; and

(3)        Manufactured in this State but not sold in this State.

(i)         The Commission may provide in its rules for additional proof of the number of bedding units sold during the preceding calendar year when it has reason to believe that the proof submitted by the manufacturer is incomplete, misleading or incorrect. (1937, c. 298, s. 5; 1949, c. 636; 1957, c. 1357, s. 1; 1965, c. 579, s. 3; 1967, c. 771; 1971, c. 371, ss. 4‑7; 1973, c. 476, s. 128; 1983, c. 891, s. 2; 1987, c. 456, s. 7.)



§ 130A-270. Bedding Law Account.

§ 130A‑270.  Bedding Law Account.

The Bedding Law Account is established as a nonreverting account within the Department. All fees collected under this Part shall be credited to the Account and applied to the following costs:

(1)        Salaries and expenses of inspectors and other employees who enforce this Part.

(2)        Expenses directly connected with the enforcement of this Part, including attorney's fees, which are expressly authorized to be incurred by the Secretary without authority from any other source when in the Secretary's opinion it is advisable to employ an attorney to prosecute any persons. (1937, c. 298, s. 5; 1949, c. 636; 1957, c. 1357, s. 1; 1965, c. 579, s. 3; 1967, c. 771; 1971, c. 371, ss. 4‑7; 1973, c. 476, s. 128; 1983, c. 891, s. 2; c. 913, s. 23; 1991 (Reg. Sess., 1992), c. 1039, s. 20.2.)



§ 130A-271. Enforcement by the Department.

§ 130A‑271.  Enforcement by the Department.

(a)        The Department shall enforce the provisions of this Part and the rules adopted by the Commission.

(b)        The Secretary may prohibit sale and place an "off sale" tag on any bedding which is not made, sanitized, or tagged as required by this Part and the rules of the Commission. The bedding shall not be sold or otherwise removed until the violation is remedied and the Secretary has reinspected it and removed the "off sale" tag.

(c)        A person supplying material to a bedding manufacturer shall furnish an itemized invoice of all furnished material. Each material entering into willowed or other mixtures shall be shown on the invoice. The bedding manufacturer shall keep the invoice on file for one year subject to inspection by the Department.

(d)        When the Secretary has reason to believe that bedding is not tagged or filled as required by this Part, the Secretary shall have authority to open a seam of the bedding to examine the filling, and, if unable after this examination to determine if the filling is of the kind stated on the tag, shall have the authority to examine purchase or other records necessary to determine definitely the kind of material used in the bedding. The Secretary shall have authority to seize and hold for evidence any records and any bedding or bedding material which in the Secretary's opinion is made, possessed or offered for sale in violation of this Part or the rules of the Commission. The Secretary shall have authority to take a sample of any bedding or bedding material for the purpose of examination or for evidence. (1937, c. 298, s. 6; 1957, c. 1357, s. 1; 1971, c. 371, s. 8; 1973, c. 476, s. 128; 1983, c. 891, s. 2; 1987, c. 456, s. 8.)



§ 130A-272. Exemptions for blind persons and State institutions.

§ 130A‑272.  Exemptions for blind persons and State institutions.

(a)        In cases where bedding is manufactured, sanitized or renovated in a plant or place of business which has qualified as a nonprofit agency for the blind or severely handicapped under P.L. 92‑28, as amended, the responsible person shall satisfy the provisions of this Part and the rules of the Commission. However, the responsible persons at these plants or places of business shall not be required to pay fees in accordance with G.S. 130A‑269.

(b)        State institutions engaged in the manufacture, renovation or sanitizing of bedding for their own use or that of another State institution are exempted from all provisions of this Part. (1937, c. 298, s. 11; 1957, c. 1357, s. 1; 1971, c. 371 s. 9; 1983, c. 891, s. 2; 1987, c. 456, s. 9.)



§ 130A-273. Rules.

§ 130A‑273.  Rules.

The Commission shall adopt rules required by this Part in order to protect the public health. (1983, c. 891, s. 2.)



§ 130A-274. Definitions.

Part 9. Milk Sanitation.

§ 130A‑274.  Definitions.

The following definitions shall apply throughout this Part:

(1)        "Grade 'A' milk" means fluid milk and milk products which have been produced, transported, handled, processed and distributed in accordance with the provisions of the rules adopted by the Commission.

(2)        "Milk" means the lacteal secretion practically free from colostrum obtained by the milking of one or more cows, goats, or other lactating animals. (1983, c. 891, s. 2; 2004‑195, s. 6.1.)



§ 130A-275. Commission to adopt rules.

§ 130A‑275.  Commission to adopt rules.

Notwithstanding the provisions of G.S. 106‑267 et seq., the Commission is authorized and directed to adopt rules relating to the sanitary production, transportation, processing and distribution of Grade "A" milk. The rules, in order to protect and promote the public health, shall provide definitions and requirements for: (i) the sanitary production and handling of milk on Grade "A" dairy farms; (ii) the sanitary transportation of Grade "A" raw milk for processing; (iii) the sanitary processing of Grade "A" milk; (iv) the sanitary handling and distribution of Grade "A" milk; (v) the requirements for the issuance, suspension and revocation of permits; and (vi) the establishment of quality standards for Grade "A" milk. The rules shall be no less stringent than the 1978 Pasteurized Milk Ordinance recommended by the U.S. Public Health Service/Food and Drug Administration as amended effective January 1, 1982. The Commission may adopt by reference the U.S. Public Health Service/Food and Drug Administration 1978 Pasteurized Milk Ordinance and any amendment thereto. (1983, c. 891, s. 2; 1985, c. 462, s. 15.)



§ 130A-276. Permits required.

§ 130A‑276.  Permits required.

No person shall produce, transport, process, or distribute Grade "A" milk without first having obtained a valid permit from the Department. (1983, c. 891, s. 2.)



§ 130A-277. Duties of the Department.

§ 130A‑277.  Duties of the Department.

The Department shall enforce the rules of the Commission governing Grade "A" milk by making sanitary inspections of Grade "A" dairy farms, Grade "A" processing plants, Grade "A" milk haulers and Grade "A" distributors; by determining the quality of Grade "A" milk; and by evaluating methods of handling Grade "A" milk to insure compliance with the provisions of the rules of the Commission.  The Department shall issue permits for the operation of Grade "A" dairy farms, processing plants and haulers in accordance with the provisions of the rules of the Commission and shall suspend or revoke permits for violations in accordance with the rules. (1983, c. 891, s. 2; 1995, c. 123, s. 3.)



§ 130A-278. Certain authorities of Department of Agriculture and Consumer Services not replaced.

§ 130A‑278.  Certain authorities of Department of Agriculture and Consumer Services not replaced.

This Part shall not repeal or limit the Department of Agriculture and Consumer Services' authority to carry out labeling requirements, required butterfat testing, aflatoxin testing, pesticide testing, other testing performed by the Department of Agriculture and Consumer Services any other function of the Department of Agriculture and Consumer Services concerning Grade "A" milk which is not inconsistent with this Article. (1983, c. 891, s. 2; 1997‑261, s. 87.)



§ 130A-279. Sale or dispensing of milk.

§ 130A‑279.  Sale or dispensing of milk.

Only milk that is Grade "A" pasteurized milk may be sold or dispensed directly to consumers for human consumption. Raw milk and raw milk products shall be sold or dispensed only to a permitted milk hauler or to a processing facility at which the processing of milk is permitted, graded, or regulated by a local, State, or federal agency. The Commission may adopt rules to provide exceptions for dispensing raw milk and raw milk products for nonhuman consumption. Any raw milk or raw milk product dispensed as animal feed shall include on its label the statement "NOT FOR HUMAN CONSUMPTION" in letters at least one‑half inch in height. Any raw milk or raw milk product dispensed as animal feed shall also include on its label the statement "IT IS NOT LEGAL TO SELL RAW MILK FOR HUMAN CONSUMPTION IN NORTH CAROLINA." "Sale" or "sold" shall mean any transaction that involves the transfer or dispensing of milk and milk products or the right to acquire milk and milk products through barter or contractual arrangement or in exchange for any other form of compensation including, but not limited to, the sale of shares or interest in a cow, goat, or other lactating animal or herd.  (1983, c. 891, s. 2; 2004‑195, s. 6.2; 2008‑88, s. 2.)



§ 130A-280. Scope.

Part 10.  Public Swimming Pools.

§ 130A‑280.  Scope.

This Article provides for the regulation of public swimming pools in the State as they may affect the public health and safety. As used in this Article, the term "public swimming pool" means any structure, chamber, or tank containing an artificial body of water used by the public for swimming, diving, wading, recreation, or therapy, together with buildings, appurtenances, and equipment used in connection with the body of water, regardless of whether a fee is charged for its use. The term includes municipal, school, hotel, motel, apartment, boarding house, athletic club, or other membership facility pools and spas. This Article does not apply to a private pool serving a single family dwelling and used only by the residents of the dwelling and their guests. This Article also does not apply to therapeutic pools used in physical therapy programs operated by medical facilities licensed by the Department or operated by a licensed physical therapist, nor to therapeutic chambers drained, cleaned, and refilled after each individual use. (1989, c. 577, s. 1; 1997‑443, s. 11A.80.)



§ 130A-281. Operation permit required.

§ 130A‑281.  Operation permit required.

No public swimming pool may be opened for use unless the owner or operator has obtained an operation permit issued by the Department pursuant to rules adopted under G.S. 130A‑282. (1989, c. 577, s. 1.)



§ 130A-282. Commission to adopt rules; exception.

§ 130A‑282.  Commission to adopt rules; exception.

(a)        Rules Required.  For protection of the public health and safety, the Commission shall adopt and the Department shall enforce rules concerning the construction and operation of public swimming pools. The Commission shall classify public swimming pools on the basis of size, usage, type, or any other appropriate factor and shall adopt requirements for each classification. The rules shall include requirements for:

(1)        Submission and review of plans prior to construction.

(2)        Application, review, expiration, renewal, and revocation or suspension of an operating permit.

(3)        Inspection.

(4)        Design and construction including materials, depth and other dimensions, and standards for the abatement of suction hazards.

(5)        Operation and safety including water source, water quality and testing, fencing, water treatment, chemical storage, toilet and bath facilities, measures to ensure the personal cleanliness of bathers, safety equipment and other safety measures, and sewage and other wastewater disposal.

(b)        Exception.  Public swimming pools constructed or remodeled prior to May 1, 1993, that do not meet specific design and construction requirements of the rules for public swimming pools adopted by the Commission shall not be required to comply with design and construction requirements other than requirements related to the abatement of suction hazards. Public swimming pools constructed or remodeled prior to May 1, 1993, shall comply with all other rules for public swimming pools adopted by the Commission.

(c)        No single drain, single suction outlet public swimming pools less than 18 inches deep shall be allowed to operate. (1989, c. 577, s. 1; 1993, c. 215, s. 1; 1993 (Reg. Sess., 1994), c. 732, s. 1.)



§ 130A-283. Tattooing regulated.

Part 11. Tattooing.

§ 130A‑283.  Tattooing regulated.

(a)        Definition.  As used in this Part, the term "tattooing" means the inserting of permanent markings or coloration, or the producing of scars, upon or under human skin through puncturing by use of a needle or any other method.

(b)        Prohibited Practice.  No person shall engage in tattooing without first obtaining a tattooing permit from the Department. Licensed physicians, as well as physician assistants and nurse practitioners working under the supervision of a licensed physician, who perform tattooing within the normal course of their professional practice are exempt from the requirements of this Part.

(c)        Application.  To obtain a tattooing permit, a person must apply to the Department. Upon receipt of the application, the Department, acting through the local health department, shall inspect the premises, instruments, utensils, equipment, and procedures of the applicant to determine whether the applicant meets the requirements for a tattooing permit set by the Commission. If the applicant meets these requirements, the Department shall issue a permit to the applicant. A permit is valid for one year and must be renewed annually by applying to the Department for a permit renewal.

(d)        Violations.  The Department may deny an application for a tattooing permit if an applicant does not meet the requirements set by the Commission for the permit. The Department may suspend, revoke, or refuse to renew a permit if it finds that tattooing is being performed in violation of this Part. In accordance with G.S. 130A‑24(a), Chapter 150B of the General Statutes, the Administrative Procedure Act, governs appeals concerning the enforcement of this Part.

(e)        Limitation.  A permit issued pursuant to this Part does not authorize a person to remove a tattoo from the body of a human being. Compliance with this Part is not a bar to prosecution for a violation of G.S. 14‑400. (1993 (Reg. Sess., 1994), c. 670, s. 1.)



§ 130A-284. Decontamination of property used for the manufacture of methamphetamine.

Part 12. Decontamination Standards for Methamphetamine Sites.

§ 130A‑284.  Decontamination of property used for the manufacture of methamphetamine.

For the protection of the public health, the Commission shall adopt rules establishing decontamination standards to ensure that certain property is reasonably safe for habitation. An owner, lessee, operator or other person in control of a residence or place of business or any structure appurtenant to a residence or place of business, and who has knowledge that the property has been used for the manufacture of methamphetamine, shall comply with these rules. For purposes of this section, the terms "residence" and "place of business" shall be defined as set forth in G.S. 130A‑334. (2004‑178, s. 7.)



§ 130A-285: Reserved for future codification purposes.

§ 130A‑285:  Reserved for future codification purposes.



§ 130A-286: Reserved for future codification purposes.

§ 130A‑286:  Reserved for future codification purposes.



§ 130A-287: Reserved for future codification purposes.

§ 130A‑287:  Reserved for future codification purposes.



§ 130A-288: Reserved for future codification purposes.

§ 130A‑288:  Reserved for future codification purposes.



§ 130A-289: Reserved for future codification purposes.

§ 130A‑289:  Reserved for future codification purposes.



§ 130A-290. Definitions.

Article 9.

Solid Waste Management.

Part 1. Definitions.

§ 130A‑290.  Definitions.

(a)        Unless a different meaning is required by the context, the following definitions shall apply throughout this Article:

(1)        "Affiliate" has the same meaning as in 17 Code of Federal Regulations § 240.12b‑2 (1 April 1996 Edition).

(1a)      "Business entity" has the same meaning as in G.S. 55‑1‑40(2a).

(1b)      "CERCLA/SARA" means the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, Pub. L. No. 96‑510, 94 Stat. 2767, 42 U.S.C. § 9601 et seq., as amended, and the Superfund Amendments and Reauthorization Act of 1986, Pub. L. No. 99‑499, 100 Stat. 1613, as amended.

(1c)      "Chemical or portable toilet" means a self‑contained mobile toilet facility and holding tank and includes toilet facilities in recreational vehicles.

(1d)      "Chlorofluorocarbon refrigerant" means any of the following when used as a liquid heat transfer agent in a mechanical refrigeration system: carbon tetrachloride, chlorofluorocarbons, halons, or methyl chloroform.

(2)        "Closure" means the cessation of operation of a solid waste management facility and the act of securing the facility so that it will pose no significant threat to human health or the environment.

(2a)      "Coal‑fired generating unit" means a coal‑fired generating unit, as defined by 40 Code of Federal Regulations § 96.2 (1 July 2001 Edition), that is located in this State and has the capacity to generate 25 or more megawatts of electricity.

(2b)      "Combustion products" means residuals, including fly ash, bottom ash, boiler slag, mill rejects, and flue gas desulfurization residue produced by a coal‑fired generating unit.

(2c)      "Combustion products landfill" means a facility or unit for the disposal of combustion products, where the landfill is located at the same facility with the coal‑fired generating unit or units producing the combustion products, and where the landfill is located wholly or partly on top of a facility that is, or was, being used for the disposal or storage of such combustion products, including, but not limited to, landfills, wet and dry ash ponds, and structural fill facilities.

(3)        "Commercial" when applied to a hazardous waste facility, means a hazardous waste facility that accepts hazardous waste from the general public or from another person for a fee.

(4)        "Construction" or "demolition" when used in connection with "waste" or "debris" means solid waste resulting solely from construction, remodeling, repair, or demolition operations on pavement, buildings, or other structures, but does not include inert debris, land‑clearing debris or yard debris.

(4a)      "Department" means the Department of Environment and Natural Resources.

(5)        Repealed by Session Laws 1995 (Regular Session, 1996), c. 594, s. 1.

(6)        "Disposal" means the discharge, deposit, injection, dumping, spilling, leaking or placing of any solid waste into or on any land or water so that the solid waste or any constituent part of the solid waste may enter the environment or be emitted into the air or discharged into any waters, including groundwaters.

(7)        "Garbage" means all putrescible wastes, including animal offal and carcasses, and recognizable industrial by‑products, but excluding sewage and human waste.

(8)        "Hazardous waste" means a solid waste, or combination of solid wastes, which because of its quantity, concentration or physical, chemical or infectious characteristics may:

a.         Cause or significantly contribute to an increase in mortality or an increase in serious irreversible or incapacitating reversible illness; or

b.         Pose a substantial present or potential hazard to human health or the environment when improperly treated, stored, transported, disposed of or otherwise managed.

(8a)      "Hazardous waste constituent" has the same meaning as in 40 Code of Federal Regulations § 260.10 (1 July 2006).

(9)        "Hazardous waste facility" means a facility for the collection, storage, processing, treatment, recycling, recovery, or disposal of hazardous waste. Hazardous waste facility does not include a hazardous waste transfer facility that meets the requirements of 40 Code of Federal Regulations § 263.12 (1 July 2006).

(10)      "Hazardous waste generation" means the act or process of producing hazardous waste.

(11)      "Hazardous waste disposal facility" means any facility or any portion of a facility for disposal of hazardous waste on or in land in accordance with rules adopted under this Article.

(12)      "Hazardous waste management" means the systematic control of the collection, source separation, storage, transportation, processing, treatment, recovery and disposal of hazardous wastes.

(13)      "Hazardous waste management program" means the program and activities within the Department pursuant to Part 2 of this Article, for hazardous waste management.

(13a)    "Hazardous waste transfer facility" means a facility or location where a hazardous waste transporter stores hazardous waste for a period of more than 24 hours but less than 10 days.

(13b)    "Industrial solid waste" means solid waste generated by manufacturing or industrial processes that is not hazardous waste.

(14)      "Inert debris" means solid waste which consists solely of material that is virtually inert and that is likely to retain its physical and chemical structure under expected conditions of disposal.

(15)      "Land‑clearing debris" means solid waste which is generated solely from land‑clearing activities.

(16)      "Landfill" means a disposal facility or part of a disposal facility where waste is placed in or on land and which is not a land treatment facility, a surface impoundment, an injection well, a hazardous waste long‑term storage facility or a surface storage facility.

(17)      "Manifest" means the form used for identifying the quantity, composition and the origin, routing and destination of hazardous waste during its transportation from the point of generation to the point of disposal, treatment or storage.

(17a)    "Medical waste" means any solid waste which is generated in the diagnosis, treatment, or immunization of human beings or animals, in research pertaining thereto, or in the production or testing of biologicals, but does not include any hazardous waste identified or listed pursuant to this Article, radioactive waste, household waste as defined in 40 Code of Federal Regulations § 261.4(b)(1) in effect on 1 July 1989, or those substances excluded from the definition of "solid waste" in this section.

(18)      "Motor vehicle oil filter" means a filter that removes impurities from the oil used to lubricate an internal combustion engine in a motor vehicle.

(18a)    "Municipal solid waste" means any solid waste resulting from the operation of residential, commercial, industrial, governmental, or institutional establishments that would normally be collected, processed, and disposed of through a public or private solid waste management service. Municipal solid waste does not include hazardous waste, sludge, industrial waste managed in a solid waste management facility owned and operated by the generator of the industrial waste for management of that waste, or solid waste from mining or agricultural operations.

(18b)    "Municipal solid waste management facility" means any publicly or privately owned solid waste management facility permitted by the Department that receives municipal solid waste for processing, treatment, or disposal.

(19)      "Natural resources" means all materials which have useful physical or chemical properties which exist, unused, in nature.

(20)      "Open dump" means any facility or site where solid waste is disposed of that is not a sanitary landfill and that is not a facility for the disposal of hazardous waste.

(21)      "Operator" means any person, including the owner, who is principally engaged in, and is in charge of, the actual operation, supervision, and maintenance of a solid waste management facility and includes the person in charge of a shift or periods of operation during any part of the day.

(21a)    "Parent" has the same meaning as in 17 Code of Federal Regulations § 240.12b‑2 (1 April 1996 Edition).

(22)      "Person" means an individual, corporation, company, association, partnership, unit of local government, State agency, federal agency or other legal entity.

(22a)    "Pre‑1983 landfill" means any land area, whether publicly or privately owned, on which municipal solid waste disposal occurred prior to 1 January 1983 but not thereafter, but does not include any landfill used primarily for the disposal of industrial solid waste.

(23)      "Processing" means any technique designed to change the physical, chemical, or biological character or composition of any solid waste so as to render it safe for transport; amenable to recovery, storage or recycling; safe for disposal; or reduced in volume or concentration.

(24)      "Recovered material" means a material that has known recycling potential, can be feasibly recycled, and has been diverted or removed from the solid waste stream for sale, use, or reuse. In order to qualify as a recovered material, a material must meet the requirements of G.S. 130A‑309.05(c).

(25)      "RCRA" means the Resource Conservation and Recovery Act of 1976, Pub. L. 94‑580, 90 Stat. 2795, 42 U.S.C. § 6901 et seq., as amended.

(26)      "Recyclable material" means those materials which are capable of being recycled and which would otherwise be processed or disposed of as solid waste.

(27)      "Recycling" means any process by which solid waste, or materials which would otherwise become solid waste, are collected, separated, or processed, and reused or returned to use in the form of raw materials or products.

(28)      "Refuse" means all nonputrescible waste.

(28a)    "Refuse‑derived fuel" means fuel that consists of municipal solid waste from which recyclable and noncombustible materials are removed so that the remaining material is used for energy production.

(29)      "Resource recovery" means the process of obtaining material or energy resources from discarded solid waste which no longer has any useful life in its present form and preparing the solid waste for recycling.

(30)      "Reuse" means a process by which resources are reused or rendered usable.

(31)      "Sanitary landfill" means a facility for disposal of solid waste on land in a sanitary manner in accordance with the rules concerning sanitary landfills adopted under this Article.

(31a)    "Secretary" means the Secretary of Environment and Natural Resources.

(32)      "Septage" means solid waste that is a fluid mixture of untreated and partially treated sewage solids, liquids, and sludge of human or domestic origin which is removed from a wastewater system. The term septage includes the following:

a.         Domestic septage, which is either liquid or solid material removed from a septic tank, cesspool, portable toilet, Type III marine sanitation device, or similar treatment works receiving only domestic sewage. Domestic septage does not include liquid or solid material removed from a septic tank, cesspool, or similar treatment works receiving either commercial wastewater or industrial wastewater and does not include grease removed from a grease trap at a restaurant.

b.         Domestic treatment plant septage, which is solid, semisolid, or liquid residue generated during the treatment of domestic sewage in a treatment works where the designed disposal is subsurface. Domestic treatment plant septage includes, but is not limited to, scum or solids removed in primary, secondary, or advanced wastewater treatment processes and a material derived from domestic treatment plant septage. Domestic treatment plant septage does not include ash generated during the firing of domestic treatment plant septage in an incinerator or grit and screenings generated during preliminary treatment of domestic sewage in a treatment works.

c.         Grease septage, which is material pumped from grease interceptors, separators, traps, or other appurtenances used for the purpose of removing cooking oils, fats, grease, and food debris from the waste flow generated from food handling, preparation, and cleanup.

d.         Industrial or commercial septage, which is material pumped from septic tanks or other devices used in the collection, pretreatment, or treatment of any water‑carried waste resulting from any process of industry, manufacture, trade, or business where the design disposal of the wastewater is subsurface. Domestic septage mixed with any industrial or commercial septage is considered industrial or commercial septage.

e.         Industrial or commercial treatment plant septage, which is solid, semisolid, or liquid residue generated during the treatment of sewage that contains any waste resulting from any process of industry, manufacture, trade, or business in a treatment works where the designed disposal is subsurface. Industrial or commercial treatment plant septage includes, but is not limited to, scum or solids removed in primary, secondary, or advanced wastewater treatment processes and a material derived from domestic treatment plant septage. Industrial or commercial treatment plant septage does not include ash generated during the firing of industrial or commercial treatment plant septage in an incinerator or grit and screenings generated during preliminary treatment of domestic sewage in a treatment works.

(33)      "Septage management firm" means a person engaged in the business of pumping, transporting, storing, treating or disposing septage. The term does not include public or community wastewater systems that treat or dispose septage.

(34)      "Sludge" means any solid, semisolid or liquid waste generated from a municipal, commercial, institutional or industrial wastewater treatment plant, water supply treatment plant or air pollution control facility, or any other waste having similar characteristics and effects.

(35)      "Solid waste" means any hazardous or nonhazardous garbage, refuse or sludge from a waste treatment plant, water supply treatment plant or air pollution control facility, domestic sewage and sludges generated by the treatment thereof in sanitary sewage collection, treatment and disposal systems, and other material that is either discarded or is being accumulated, stored or treated prior to being discarded, or has served its original intended use and is generally discarded, including solid, liquid, semisolid or contained gaseous material resulting from industrial, institutional, commercial and agricultural operations, and from community activities. The term does not include:

a.         Fecal waste from fowls and animals other than humans.

b.         Solid or dissolved material in:

1.         Domestic sewage and sludges generated by treatment thereof in sanitary sewage collection, treatment and disposal systems which are designed to discharge effluents to the surface waters.

2.         Irrigation return flows.

3.         Wastewater discharges and the sludges incidental to and generated by treatment which are point sources subject to permits granted under Section 402 of the Water Pollution Control Act, as amended (P.L. 92‑500), and permits granted under G.S. 143‑215.1 by the Environmental Management Commission. However, any sludges that meet the criteria for hazardous waste under RCRA shall also be a solid waste for the purposes of this Article.

c.         Oils and other liquid hydrocarbons controlled under Article 21A of Chapter 143 of the General Statutes. However, any oils or other liquid hydrocarbons that meet the criteria for hazardous waste under RCRA shall also be a solid waste for the purposes of this Article.

d.         Any source, special nuclear or byproduct material as defined by the Atomic Energy Act of 1954, as amended (42 U.S.C. § 2011).

e.         Mining refuse covered by the North Carolina Mining Act, G.S. 74‑46 through 74‑68 and regulated by the North Carolina Mining Commission (as defined under G.S. 143B‑290). However, any specific mining waste that meets the criteria for hazardous waste under RCRA shall also be a solid waste for the purposes of this Article.

f.          Recovered material.

(36)      "Solid waste disposal site" means any place at which solid wastes are disposed of by incineration, sanitary landfill or any other method.

(37)      "Solid waste generation" means the act or process of producing solid waste.

(38)      "Solid waste management" means purposeful, systematic control of the generation, storage, collection, transport, separation, treatment, processing, recycling, recovery and disposal of solid waste.

(39)      "Solid waste management facility" means land, personnel and equipment used in the management of solid waste.

(40)      "Special wastes" means solid wastes that can require special handling and management, including white goods, whole tires, used oil, lead‑acid batteries, and medical wastes.

(41)      "Storage" means the containment of solid waste, either on a temporary basis or for a period of years, in a manner which does not constitute disposal.

(41a)    "Subsidiary" has the same meaning as in 17 Code of Federal Regulations § 240.12b‑2 (1 April 1996 Edition).

(41b)    "Tire‑derived fuel" means a form of fuel derived from scrap tires.

(42)      "Treatment" means any method, technique or process, including neutralization, designed to change the physical, chemical or biological character or composition of any hazardous waste so as to neutralize such waste or so as to render such waste nonhazardous, safer for transport, amenable for recovery, amenable for storage or reduced in volume. "Treatment" includes any activity or processing designed to change the physical form or chemical composition of hazardous waste so as to render it nonhazardous.

(43)      "Unit of local government" means a county, city, town or incorporated village.

(44)      "White goods" includes refrigerators, ranges, water heaters, freezers, unit air conditioners, washing machines, dishwashers, clothes dryers, and other similar domestic and commercial large appliances.

(44a)    "Wooden pallet" means a wooden object consisting of a flat or horizontal deck or platform supported by structural components that is used as a base for assembling, stacking, handling, and transporting goods.

(45)      "Yard trash" means solid waste consisting solely of vegetative matter resulting from landscaping maintenance.

(b)        Unless a different meaning is required by the context, the following definitions shall apply throughout G.S. 130A‑309.15 through G.S. 130A‑309.24:

(1)        "Public used oil collection center" means:

a.         Automotive service facilities or governmentally sponsored collection facilities, which in the course of business accept for disposal small quantities of used oil from households; and

b.         Facilities which store used oil in aboveground tanks, which are approved by the Department, and which in the course of business accept for disposal small quantities of used oil from households.

(2)        "Reclaiming" means the use of methods, other than those used in rerefining, to purify used oil primarily to remove insoluble contaminants, making the oil suitable for further use; the methods may include settling, heating, dehydration, filtration, or centrifuging.

(3)        "Recycling" means to prepare used oil for reuse as a petroleum product by rerefining, reclaiming, reprocessing, or other means or to use used oil in a manner that substitutes for a petroleum product made from new oil.

(4)        "Rerefining" means the use of refining processes on used oil to produce high‑quality base stocks for lubricants or other petroleum products. Rerefining may include distillation, hydrotreating, or treatments employing acid, caustic, solvent, clay, or other chemicals, or other physical treatments other than those used in reclaiming.

(5)        "Used oil" means any oil which has been refined from crude oil or synthetic oil and, as a result of use, storage, or handling, has become unsuitable for its original purpose due to the presence of impurities or loss of original properties, but which may be suitable for further use and is economically recyclable.

(6)        "Used oil recycling facility" means any facility that recycles more than 10,000 gallons of used oil annually. (1969, c. 899; 1975, c. 311, s. 2; 1977, 2nd Sess., c. 1216; 1979, c. 464, s. 1; 1981, c. 704, s. 4; 1983, c. 795, ss. 1, 8.1; c. 891, s. 2; 1983 (Reg. Sess., 1984), c. 973, s. 2; 1985, c. 738, s. 1; 1987, c. 574, s. 1; 1987 (Reg. Sess., 1988), c. 1020, s. 1; c. 1058, s. 1; 1989, c. 168, s. 11; c. 742, s. 5; c. 784, s. 1; 1991, c. 342, s. 7; c. 621, s. 1; 1991 (Reg. Sess., 1992), c. 1013, s. 7; 1993, c. 173, ss. 1‑3; c. 471, ss. 1, 2; 1995 (Reg. Sess., 1996), c. 594, ss. 1‑5; 1997‑27, s. 1; 1997‑330, s. 3; 1997‑443, s. 11A.81; 2005‑362, s. 1; 2007‑107, ss. 1.1(c), 1.8(a), (b); 2007‑550, ss. 7(a), 12(a), (b).)



§ 130A-291. Division of Waste Management.

Part 2.  Solid and Hazardous Waste Management.

§ 130A‑291.  Division of Waste Management.

(a)        For the purpose of promoting and preserving an environment that is conducive to public health and welfare, and preventing the creation of nuisances and the depletion of our natural resources, the Department shall maintain a Division of Waste Management to promote sanitary processing, treatment, disposal, and statewide management of solid waste and the greatest possible recycling and recovery of resources, and the Department shall employ and retain qualified personnel as may be necessary to effect such purposes.  It is the purpose and intent of the State to be and remain cognizant not only of its responsibility to authorize and establish a statewide solid waste management program, but also of its responsibility to monitor and supervise, through the Department, the activities and operations of units of local government implementing a permitted solid waste management facility serving a specified geographic area in accordance with a solid waste management plan.

(b)        In furtherance of this purpose and intent, it is hereby determined and declared that it is necessary for the health and welfare of the inhabitants of the State that solid waste management facilities permitted hereunder and serving a specified geographic area shall be used by public or private owners or occupants of all lands, buildings, and premises within the geographic area, and a unit of local government may, by ordinance, require that all solid waste generated within the geographic area and placed in the waste stream for disposal, shall be delivered to the permitted solid waste management facility or facilities serving the geographic area.  Actions taken pursuant to this Article shall be deemed to be acts of the sovereign power of the State of North Carolina, and to the extent reasonably necessary to achieve the purposes of this section, a unit of local government may displace competition with public service for solid waste management and disposal.  It is further determined and declared that no person, firm, corporation, association or entity within the geographic area shall engage in any activities which would be competitive with this purpose or with ordinances, rules adopted pursuant to the authority granted herein. (1969, c. 899; 1973, c. 476, s. 128; 1975, c. 311, s. 3; 1977, 2nd Sess., c. 1216; 1983, c. 795, ss. 2, 8.1; c. 891, s. 2; 1987, c. 574, s. 1; 1989, c. 727, s. 144; 1989 (Reg. Sess., 1990), c. 1004, ss. 7, 8; 1995 (Reg. Sess., 1996), c. 743, s. 4.)



§ 130A-291.1. Septage management program; permit fees.

§ 130A‑291.1.  Septage management program; permit fees.

(a)        The Department shall establish and administer a septage management program in accordance with the provisions of this section.

(b)        For the protection of the public health, the Commission shall adopt rules governing the management of septage. The rules shall include, but are not limited to, criteria for the sanitary management of septage, including standards for the transportation, storage, treatment, and disposal of septage; operator registration and training; the issuance, suspension, and revocation of permits; and procedures for the payment of annual fees.

(c)        No septage management firm shall commence or continue operation that does not have a permit issued by the Department. The permit shall be issued only when the septage management firm satisfies all of the requirements of the rules adopted by the Commission. A septage management firm that commences operation without first having obtained a permit shall cease to operate until the firm obtains a permit under this section and shall pay an initial annual fee equal to twice the amount of the annual fee that would otherwise be applicable under subsection (e) of this section.

(d)        Septage shall be treated and disposed only at a wastewater system that has been approved by the Department under rules adopted by the Commission or by the Environmental Management Commission or at a site that is permitted by the Department under this section. A permit shall be issued only if the site satisfies all of the requirements of the rules adopted by the Commission.

(e)        A septage management firm that operates one pumper truck shall pay an annual fee of five hundred fifty dollars ($550.00) to the Department. A septage management firm that operates two or more pumper trucks shall pay an annual fee of eight hundred dollars ($800.00) to the Department.

(e1)      An individual who operates a septage treatment or disposal facility but who does not engage in the business of pumping, transporting, or disposing of septage shall pay an annual fee of two hundred dollars ($200.00).

(e2)      A properly completed application for a permit and the annual fee under this section are due by 1 January of each year. The Department shall mail a notice of the annual fees to each permitted septage management firm and each individual who operates a septage treatment or disposal facility prior to 1 November of each calendar year. A late fee in the amount equal to fifty percent (50%) of the annual permit fee under this section shall be submitted when a properly completed application and annual permit fee are not submitted by 1 January following the 1 November notice. The clear proceeds of civil penalties collected pursuant to this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(e3)      The Septage Management Account is established as a nonreverting account within the Department. Fees collected under this section shall be placed in the Septage Management Account and shall be applied only to the costs of the septage management program.

(e4)      Permits for new septage management firm operators and permits for septage management firm operators that have not operated a septage management firm in the 24 months immediately preceding the submittal of an application shall be considered probationary for 12 months. The Department may revoke any probationary permit of a firm or an individual that violates any provision of this section, G.S. 130A‑291.2, G.S. 130A‑291.3, or any rule adopted under these sections. If the Department revokes a probationary permit issued to a firm or individual, the Department shall not issue another permit to that firm or individual, and the firm or individual may not engage in any septage management activity for a period of 12 months.

(e5)      The Department shall provide technical and regulatory assistance to permit applicants and permit holders. Assistance may include, but is not limited to, taking soil samples on proposed and permitted septage land application sites and providing required training to permit applicants and permit holders.

(f)         All wastewater systems designed to discharge effluent to the surface waters may accept, treat, and dispose septage from permitted septage management firms, unless acceptance of the septage would constitute a violation of the permit conditions of the wastewater system. The wastewater system may charge a reasonable fee for acceptance, treatment, and disposal of septage based on a fee schedule that takes into account septage composition and quantity and that is consistent with other charges for use of that system.

(g)        Production of a crop in accordance with an approved nutrient management plan on land that is permitted as a septage land application site is a bona fide farm purpose under G.S. 153A‑340.

(h)        The Department shall inspect each septage land application site at least twice a year and shall inspect the records associated with each septage land application site at least annually. The Department shall inspect each pump truck used for septage management at least once every two years.

(i)         The Department shall approve innovative or alternative septage treatment or storage methods that are demonstrated to protect the public health and the environment.

(j)         Septage generated by the operation of a wastewater system permitted under Article 11 of this Chapter may be managed as provided in this section and may be land applied at a septage land application site permitted under this section. (1987 (Reg. Sess., 1988), c. 1058, s. 2; 1991 (Reg. Sess., 1992), c. 1039, s. 8; 1993, c. 173, s. 4; 2001‑505, s. 1.1; 2005‑276, s. 6.37(t); 2006‑255, s. 5.1(a).)



§ 130A-291.2. Temporary domestic wastewater holding tanks.

§ 130A‑291.2.  Temporary domestic wastewater holding tanks.

When a permanent domestic wastewater collection and treatment system is not available at a construction site or a temporary special event, a temporary wastewater holding tank of adequate capacity to prevent overflow may be used under a mobile or modular office to accommodate domestic wastewater from a commode and sink. The wastewater shall be removed often enough to prevent the temporary domestic wastewater holding tank from overflowing. The owner or lessee of a temporary construction trailer shall contract with a registered septage management firm or registered portable toilet sanitation firm for the removal of domestic waste. The wastewater shall be removed from the temporary domestic wastewater holding tank by a septage management firm holding a current permit to operate a septage firm. (2001‑505, s. 1.2.)



§ 130A-291.3. Septage operator training required.

§ 130A‑291.3.  Septage operator training required.

(a)        Each septage management firm operator shall attend a training course approved pursuant to subsection (d) of this section of no less than four hours of instruction per year. New septage management firm operators and those that have not operated a septage management firm in the 24 months preceding the submittal of an application shall complete the training before commencing operation.

(b)        Each septage land application site operator shall attend a training course approved pursuant to subsection (d) of this section of no less than three hours of instruction per year. New septage land application site operators and those that have not operated a septage land application site in the 24 months preceding the submittal of an application shall complete the training before commencing operation.

(c)        Upon the completion of the permit requirements under G.S. 130A‑291.1 and the training requirements under this section, the Department shall issue the septage management firm a certificate to operate as a registered portable sanitation firm or a registered septage management firm, or both.

(d)        The Department shall establish educational committees to develop and approve a training curriculum to satisfy the training requirements under this section. A training committee shall be established to develop a training program for portable sanitation waste; a training committee shall be established to develop a training program for septic tank waste and grease septage; and a training committee shall be established to develop a training program for land application of septage. Each committee shall consist of four industry members, one public health member, two employees of the Department, and one representative of the North Carolina Cooperative Extension Service. (2001‑505, s. 1.2.)



§ 130A-292. Conveyance of land used for commercial hazardous waste disposal facility to the State.

§ 130A‑292.  Conveyance of land used for commercial hazardous waste disposal facility to the State.

(a)        No land may be used for a commercial hazardous waste disposal facility until fee simple title to the land has been conveyed to this State. In consideration for the conveyance, the State shall enter into a lease agreement with the grantor for a term equal to the estimated life of the facility in which the State will be the lessor and the grantor the lessee. The lease agreement shall specify that for an annual rent of fifty dollars ($50.00), the lessee shall be allowed to use the land for the development and operation of a hazardous waste disposal facility. The lease agreement shall provide that the lessor or any person authorized by the lessor shall at all times have the right to enter without a search warrant or permission of the lessee upon any and all parts of the premises for monitoring, inspection and all other purposes necessary to carry out the provisions of this Article. The lessee shall remain fully liable for all damages, losses, personal injury or property damage which may result or arise out of the lessee's operation of the facility, and for compliance with regulatory requirements concerning insurance, bonding for closure and post‑closure costs, monitoring and other financial or health and safety requirements as required by applicable law and rules. The State, as lessor, shall be immune from liability except as otherwise provided by statute. The lease shall be transferable with the written consent of the lessor and the consent will not be unreasonably withheld. In the case of a transfer of the lease, the transferee shall be subject to all terms and conditions that the State deems necessary to ensure compliance with applicable laws and rules. If the lessee or any successor in interest fails in any material respect to comply with any applicable law, rule or permit condition, or with any term or condition of the lease, the State may terminate the lease after giving the lessee written notice specifically describing the failure to comply and upon providing the lessee a reasonable time to comply. If the lessee does not effect compliance within the reasonable time allowed, the State may reenter and take possession of the premises.

(b)        Notwithstanding the termination of the lease by either the lessee or the lessor for any reason, the lessee shall remain liable for, and be obligated to perform, all acts necessary or required by law, rule, permit condition or the lease for the permanent closure of the site until the site has either been permanently closed or until a substituted operator has been secured and has assumed the obligations of the lessee.

(c)        In the event of changes in laws or rules applicable to the facility which make continued operation by the lessee impossible or economically infeasible, the lessee shall have the right to terminate the lease upon giving the State reasonable notice of not less than six months, in which case the lessor shall have the right to secure a substitute lessee and operator.

(d)        In the event of termination of the lease by the lessor as provided in subsection (a) of this section, or by the lessee as provided in subsection (c) of this section, the lessee shall be paid the fair market value of any improvements made to the leased premises less the costs to the lessor resulting from termination of the lease and securing a substitute lessee and operator. However, the lessor shall have no obligation to secure a substitute lessee or operator and may require the lessee to permanently close the facility. (1981, c. 704, s. 5; 1983, c. 891, s. 2; 1989, c. 168, s. 12.)



§ 130A-293. Local ordinances prohibiting hazardous waste facilities invalid; petition to preempt local ordinance.

§ 130A‑293.  Local ordinances prohibiting hazardous waste facilities invalid; petition to preempt local ordinance.

(a)        It is the intent of the General Assembly to maintain a uniform system for the management of hazardous waste and to place limitations upon the exercise by all units of local government in North Carolina of the power to regulate the management of hazardous waste by means of special, local, or private acts or resolutions, ordinances, property restrictions, zoning regulations, or otherwise. Notwithstanding any authority granted to counties, municipalities, or other local authorities to adopt local ordinances, including but not limited to those imposing taxes, fees, or charges or regulating health, environment, or land use, any local ordinance that prohibits or has the effect of prohibiting the establishment or operation of a hazardous waste facility that the Secretary has preempted pursuant to subsections (b) through (f) of this section, shall be invalid to the extent necessary to effectuate the purposes of this Chapter. To this end, all provisions of special, local, or private acts or resolutions are repealed that:

(1)        Prohibit the transportation, treatment, storage, or disposal of hazardous waste within any county, city, or other political subdivision.

(2)        Prohibit the siting of a hazardous waste facility within any county, city, or other political subdivision.

(3)        Place any restriction or condition not placed by this Article upon the transportation, treatment, storage, or disposal of hazardous waste, or upon the siting of a hazardous waste facility within any county, city, or other political subdivision.

(4)        In any manner are in conflict or inconsistent with the provisions of this Article.

(a1)      No special, local, or private act or resolution enacted or taking effect hereafter may be construed to modify, amend, or repeal any portion of this Article unless it expressly provides for such by specific references to the appropriate section of this Article. Further to this end, all provisions of local ordinances, including those regulating land use, adopted by counties, municipalities, or other local authorities that prohibit or have the effect of prohibiting the establishment or operation of a hazardous waste facility are invalidated to the extent preempted by the Secretary pursuant to this section.

(b)        When a hazardous waste facility would be prevented from construction or operation by a county, municipal, or other local ordinance, the operator of the proposed facility may petition the Secretary to review the matter. After receipt of a petition, the Secretary shall hold a hearing in accordance with the procedures in subsection (c) of this section and shall determine whether or to what extent to preempt the local ordinance to allow for the establishment and operation of the facility.

(c)        When a petition described in subsection (b) of this section has been filed with the Secretary, the Secretary shall hold a public hearing to consider the petition. The public hearing shall be held in the affected locality within 60 days after receipt of the petition by the Secretary. The Secretary shall give notice of the public hearing by:

(1)        Publication in a newspaper or newspapers having general circulation in the county or counties where the facility is or is to be located or operated, once a week for three consecutive weeks, the first notice appearing at least 30 days prior to the scheduled date of the hearing; and

(2)        First class mail to persons who have requested notice. The Secretary shall maintain a mailing list of persons who request notice in advance of the hearing pursuant to this section. Notice by mail shall be complete upon deposit of a copy of the notice in a post‑paid wrapper addressed to the person to be notified at the address that appears on the mailing list maintained by the Board, in a post office or official depository under the exclusive care and custody of the United States Postal Service.

(c1)      Any interested person may appear before the Secretary at the hearing to offer testimony. In addition to testimony before the Secretary, any interested person may submit written evidence to the Secretary for the Secretary's consideration. At least 20 days shall be allowed for receipt of written comment following the hearing.

(d)        A local zoning or land‑use ordinance is presumed to be valid and enforceable to the extent the zoning or land‑use ordinance imposes requirements, restrictions, or conditions that are generally applicable to development, including, but not limited to, setback, buffer, and stormwater requirements, unless the Secretary makes a finding of fact to the contrary. The Secretary shall determine whether or to what extent to preempt local ordinances so as to allow for the establishment and operation of the facility no later than 60 days after conclusion of the hearing. The Secretary shall preempt a local ordinance only if the Secretary makes all of the following findings:

(1)        That there is a local ordinance that would prohibit or have the effect of prohibiting the establishment or operation of a hazardous waste facility.

(2)        That the proposed facility is needed in order to establish adequate capability to meet the current or projected hazardous waste management needs of this State or to comply with the terms of any interstate agreement for the management of hazardous waste to which the State is a party and therefore serves the interests of the citizens of the State as a whole.

(3)        That all legally required State and federal permits or approvals have been issued by the appropriate State and federal agencies or that all State and federal permit requirements have been satisfied and that the permits or approvals have been denied or withheld only because of the local ordinance.

(4)        That local citizens and elected officials have had adequate opportunity to participate in the siting process.

(5)        That the construction and operation of the facility will not pose an unreasonable health or environmental risk to the surrounding locality and that the facility operator has taken or consented to take reasonable measures to avoid or manage foreseeable risks and to comply to the maximum feasible extent with applicable local ordinances.

(d1)      If the Secretary does not make all of the findings under subsection (d) of this section, the Secretary shall not preempt the challenged local ordinance. The Secretary's decision shall be in writing and shall identify the evidence submitted to the Secretary plus any additional evidence used in arriving at the decision.

(e)        The decision of the Secretary shall be final unless a party to the action files a written appeal under Article 4 of Chapter 150B of the General Statutes, as modified by G.S. 7A‑29 and this section, within 30 days of the date of the decision. The record on appeal shall consist of all materials and information submitted to or considered by the Secretary, the Secretary's written decision, a complete transcript of the hearing, all written material presented to the Secretary regarding the location of the facility, the specific findings required by subsection (d) of this section, and any minority positions on the specific findings required by subsection (d) of this section. The scope of judicial review shall be that the court may affirm the decision of the Secretary, or may remand the matter for further proceedings, or may reverse or modify the decision if the substantial rights of the parties may have been prejudiced because the agency findings, inferences, conclusions, or decisions are:

(1)        In violation of constitutional provisions;

(2)        In excess of the statutory authority or jurisdiction of the agency;

(3)        Made upon unlawful procedure;

(4)        Affected by other error of law;

(5)        Unsupported by substantial evidence admissible under G.S. 150B‑29(a) or G.S. 150B‑30 in view of the entire record as submitted; or

(6)        Arbitrary or capricious.

(e1)      If the court reverses or modifies the decision of the agency, the judge shall set out in writing, which writing shall become part of the record, the reasons for the reversal or modification.

(f)         In computing any period of time prescribed or allowed by this procedure, the provisions of Rule 6(a) of the Rules of Civil Procedure, G.S. 1A‑1, shall apply.

(g)        Repealed by Session Laws 1989, c. 168, s. 13. (1981, c. 704, s. 5; 1983, s. 891, s. 2; 1983 (Reg. Sess., 1984), c. 973, ss. 3‑5; 1987, c. 827, s. 249; 1987 (Reg. Sess., 1988), c. 993, s. 28; c. 1082, s. 13; 1989, c. 168, s. 13; 1993, c. 501, s. 13; 2001‑474, s. 17; 2007‑107, s. 1.10(a).)



§ 130A-294. Solid waste management program.

§ 130A‑294.  Solid waste management program.

(a)        The Department is authorized and directed to engage in research, conduct investigations and surveys, make inspections and establish a statewide solid waste management program. In establishing a program, the Department shall have authority to:

(1)        Develop a comprehensive program for implementation of safe and sanitary practices for management of solid waste;

(2)        Advise, consult, cooperate and contract with other State agencies, units of local government, the federal government, industries and individuals in the formulation and carrying out of a solid waste management program;

(3)        Develop and adopt rules to establish standards for qualification as a "recycling, reduction or resource recovering facility" or as "recycling, reduction or resource recovering equipment" for the purpose of special tax classifications or treatment, and to certify as qualifying those applicants which meet the established standards. The standards shall be developed to qualify only those facilities and equipment exclusively used in the actual waste recycling, reduction or resource recovering process and shall exclude any incidental or supportive facilities and equipment;

(4)       a.         Develop a permit system governing the establishment and operation of solid waste management facilities. A landfill with a disposal area of 1/2 acre or less for the on‑site disposal of land clearing and inert debris is exempt from the permit requirement of this section and shall be governed by G.S. 130A‑301.1. The Department shall not approve an application for a new permit, the renewal of a permit, or a substantial amendment to a permit for a sanitary landfill, excluding demolition landfills as defined in the rules of the Commission, except as provided in subdivisions (3) and (4) of subsection (b1) of this section. No permit shall be granted for a solid waste management facility having discharges that are point sources until the Department has referred the complete plans and specifications to the Environmental Management Commission and has received advice in writing that the plans and specifications are approved in accordance with the provisions of G.S. 143‑215.1. If the applicant is a unit of local government, and has not submitted a solid waste management plan that has been approved by the Department pursuant to G.S. 130A‑309.09A(b), the Department may deny a permit for a sanitary landfill or a facility that disposes of solid waste by incineration, unless the Commission has not adopted rules pursuant to G.S. 130A‑309.29 for local solid waste management plans. In any case where the Department denies a permit for a solid waste management facility, it shall state in writing the reason for denial and shall also state its estimate of the changes in the applicant's proposed activities or plans that will be required for the applicant to obtain a permit.

b.         Repealed by Session Laws 2007‑550, s. 1(a), effective August 1, 2007.

c.         The Department shall deny an application for a permit for a solid waste management facility if the Department finds that:

1.         Construction or operation of the proposed facility would be inconsistent with or violate rules adopted by the Commission.

2.         Construction or operation of the proposed facility would result in a violation of water quality standards adopted by the Environmental Management Commission pursuant to G.S. 143‑214.1 for waters, as defined in G.S. 143‑213.

3.         Construction or operation of the facility would result in significant damage to ecological systems, natural resources, cultural sites, recreation areas, or historic sites of more than local significance. These areas include, but are not limited to, national or State parks or forests; wilderness areas; historic sites; recreation areas; segments of the natural and scenic rivers system; wildlife refuges, preserves, and management areas; areas that provide habitat for threatened or endangered species; primary nursery areas and critical fisheries habitat designated by the Marine Fisheries Commission; and Outstanding Resource Waters designated by the Environmental Management Commission.

4.         Construction or operation of the proposed facility would substantially limit or threaten access to or use of public trust waters or public lands.

5.         The proposed facility would be located in a natural hazard area, including a floodplain, a landslide hazard area, or an area subject to storm surge or excessive seismic activity, such that the facility will present a risk to public health or safety.

6.         There is a practical alternative that would accomplish the purposes of the proposed facility with less adverse impact on public resources, considering engineering requirements and economic costs.

7.         The cumulative impacts of the proposed facility and other facilities in the area of the proposed facility would violate the criteria set forth in sub‑sub‑subdivisions 2. through 5. of this sub‑subdivision.

8.         Construction or operation of the proposed facility would be inconsistent with the State solid waste management policy and goals as set out in G.S. 130A‑309.04 and with the State solid waste management plan developed as provided in G.S. 130A‑309.07.

9.         The cumulative impact of the proposed facility, when considered in relation to other similar impacts of facilities located or proposed in the community, would have a disproportionate adverse impact on a minority or low‑income community protected by Title VI of the federal Civil Rights Act of 1964.

(4a)      Repealed by Session Laws 2007‑550, s. 1(a), effective August 1, 2007.

(5)        Repealed by Session Laws 1983, c. 795, s. 3.

(5a)      Designate a geographic area within which the collection, transportation, storage and disposal of all solid waste generated within said area shall be accomplished in accordance with a solid waste management plan. Such designation may be made only after the Department has received a request from the unit or units of local government having jurisdiction within said geographic area that such designation be made and after receipt by the Department of a solid waste management plan which shall include:

a.         The existing and projected population for such area;

b.         The quantities of solid waste generated and estimated to be generated in such area;

c.         The availability of sanitary landfill sites and the environmental impact of continued landfill of solid waste on surface and subsurface waters;

d.         The method of solid waste disposal to be utilized and the energy or material which shall be recovered from the waste; and

e.         Such other data that the Department may reasonably require.

(5b)      Authorize units of local government to require by ordinance, that all solid waste generated within the designated geographic area that is placed in the waste stream for disposal be collected, transported, stored and disposed of at a permitted solid waste management facility or facilities serving such area. The provisions of such ordinance shall not be construed to prohibit the source separation of materials from solid waste prior to collection of such solid waste for disposal, or prohibit collectors of solid waste from recycling materials or limit access to such materials as an incident to collection of such solid waste; provided such prohibitions do not authorize the construction and operation of a resource recovery facility unless specifically permitted pursuant to an approved solid waste management plan. If a private solid waste landfill shall be substantially affected by such ordinance then the unit of local government adopting the ordinance shall be required to give the operator of the affected landfill at least two years written notice prior to the effective date of the proposed ordinance.

(5c)      Except for the authority to designate a geographic area to be serviced by a solid waste management facility, delegate authority and responsibility to units of local government to perform all or a portion of a solid waste management program within the jurisdictional area of the unit of local government; provided that no authority over or control of the operations or properties of one local government shall be delegated to any other local government.

(5d)      Require that an annual report of the implementation of the solid waste management plan within the designated geographic area be filed with the Department.

(6)        Charge and collect fees from operators of hazardous waste disposal facilities. The fees shall be used to establish a fund sufficient for each individual facility to defray the anticipated costs to the State for monitoring and care of the facility after the termination of the period during which the facility operator is required by applicable State and federal statutes, regulations or rules to remain responsible for post‑closure monitoring and care. In establishing the fees, consideration shall be given to the size of the facility, the nature of the hazardous waste and the projected life of the facility.

(7)        Establish and collect annual fees from generators and transporters of hazardous waste, and from storage, treatment, and disposal facilities regulated under this Article as provided in G.S. 130A‑294.1.

(a1)      A permit for a solid waste management facility may be transferred only with the approval of the Department.

(b)        The Commission shall adopt and the Department shall enforce rules to implement a comprehensive statewide solid waste management program. The rules shall be consistent with applicable State and federal law; and shall be designed to protect the public health, safety, and welfare; preserve the environment; and provide for the greatest possible conservation of cultural and natural resources. Rules for the establishment, location, operation, maintenance, use, discontinuance, recordation, post‑closure care of solid waste management facilities also shall be based upon recognized public health practices and procedures, including applicable epidemiological research and studies; hydrogeological research and studies; sanitary engineering research and studies; and current technological development in equipment and methods. The rules shall not apply to the management of solid waste that is generated by an individual or individual family or household unit on the individual's property and is disposed of on the individual's property.

(b1)     (1)        For purposes of this subsection and subdivision (4) of subsection (a) of this section, a "substantial amendment" means either:

a.         An increase of ten percent (10%) or more in:

1.         The population of the geographic area to be served by the sanitary landfill;

2.         The quantity of solid waste to be disposed of in the sanitary landfill; or

3.         The geographic area to be served by the sanitary landfill.

b.         A change in the categories of solid waste to be disposed of in the sanitary landfill or any other change to the application for a permit or to the permit for a sanitary landfill that the Commission or the Department determines to be substantial.

(2)        A person who intends to apply for a new permit, the renewal of a permit, or a substantial amendment to a permit for a sanitary landfill shall obtain, prior to applying for a permit, a franchise for the operation of the sanitary landfill from each local government having jurisdiction over any part of the land on which the sanitary landfill and its appurtenances are located or to be located. A local government may adopt a franchise ordinance under G.S. 153A‑136 or G.S. 160A‑319. A franchise granted for a sanitary landfill shall include all of the following:

a.         A statement of the population to be served, including a description of the geographic area.

b.         A description of the volume and characteristics of the waste stream.

c.         A projection of the useful life of the sanitary landfill.

d.         An explanation of how the franchise will be consistent with the jurisdiction's solid waste management plan required under G.S. 130A‑309.09A, including provisions for waste reduction, reuse, and recycling.

e.         The procedures to be followed for governmental oversight and regulation of the fees and rates to be charged by facilities subject to the franchise for waste generated in the jurisdiction of the franchising entity.

f.          A facility plan for the sanitary landfill that shall include the boundaries of the proposed facility, proposed development of the facility site in five‑year operational phases, the boundaries of all waste disposal units, final elevations and capacity of all waste disposal units, the amount of waste to be received per day in tons, the total waste disposal capacity of the sanitary landfill in tons, a description of environmental controls, and a description of any other waste management activities to be conducted at the facility. In addition, the facility plan shall show the proposed location of soil borrow areas, leachate facilities, and all other facilities and infrastructure, including ingress and egress to the facility.

(2a)      A local government may elect to award a preliminary franchise. If a local government elects to award a preliminary franchise, the preliminary franchise shall contain, at a minimum, all of the information described in sub‑subdivisions a. through e. of subdivision (2) of this subsection plus a general description of the proposed sanitary landfill, including the approximate number of acres required for the proposed sanitary landfill and its appurtenances and a description of any other solid waste management activities that are to be conducted at the site.

(3)        Prior to the award of a franchise for the construction or operation of a sanitary landfill, the board of commissioners of the county or counties in which the sanitary landfill is proposed to be located or is located or, if the sanitary landfill is proposed to be located or is located in a city, the governing board of the city shall conduct a public hearing. The board of commissioners of the county or counties in which the sanitary landfill is proposed to be located or is located or, if the sanitary landfill is proposed to be located or is located in a city, the governing board of the city shall provide at least 30 days' notice to the public of the public hearing. The notice shall include a summary of all the information required to be included in the franchise, and shall specify the procedure to be followed at the public hearing. The applicant for the franchise shall provide a copy of the application for the franchise that includes all of the information required to be included in the franchise, to the public library closest to the proposed sanitary landfill site to be made available for inspection and copying by the public.

(4)        An applicant for a new permit, the renewal of a permit, or a substantial amendment to a permit for a sanitary landfill shall request each local government having jurisdiction over any part of the land on which the sanitary landfill and its appurtenances are located or to be located to issue a determination as to whether the local government has in effect a franchise, zoning, subdivision, or land‑use planning ordinance applicable to the sanitary landfill and whether the proposed sanitary landfill, or the existing sanitary landfill as it would be operated under the renewed or substantially amended permit, would be consistent with the applicable ordinances. The request to the local government shall be accompanied by a copy of the permit application and shall be delivered to the clerk of the local government personally or by certified mail. In order to serve as a basis for a determination that an application for a new permit, the renewal of a permit, or a substantial amendment to a permit for a sanitary landfill is consistent with a zoning, subdivision, or land‑use planning ordinance, an ordinance or zoning classification applicable to the real property designated in the permit application shall have been in effect not less than 90 days prior to the date the request for a determination of consistency is delivered to the clerk of the local government. The determination shall be verified or supported by affidavit signed by the chief administrative officer, the chief administrative officer's designee, clerk, or other official designated by the local government to make the determination and, if the local government states that the sanitary landfill as it would be operated under the new, renewed, or substantially amended permit is inconsistent with a franchise, zoning, subdivision, or land‑use planning ordinance, shall include a copy of the ordinance and the specific reasons for the determination of inconsistency. A copy of the determination shall be provided to the applicant when the determination is submitted to the Department. The Department shall not act upon an application for a permit under this section until it has received a determination from each local government requested to make a determination by the applicant; provided that if a local government fails to submit a determination to the Department as provided by this subsection within 15 days after receipt of the request, the Department shall proceed to consider the permit application without regard to a franchise, local zoning, subdivision, and land‑use planning ordinances. Unless the local government makes a subsequent determination of consistency with all ordinances cited in the determination or the sanitary landfill as it would be operated under the new, renewed, or substantially amended permit is determined by a court of competent jurisdiction to be consistent with the cited ordinances, the Department shall attach as a condition of the permit a requirement that the applicant, prior to construction or operation of the sanitary landfill under the permit, comply with all lawfully adopted local ordinances cited in the determination that apply to the sanitary landfill. This subsection shall not be construed to affect the validity of any lawfully adopted franchise, local zoning, subdivision, or land‑use planning ordinance or to affect the responsibility of any person to comply with any lawfully adopted franchise, local zoning, subdivision, or land‑use planning ordinance. This subsection shall not be construed to limit any opportunity a local government may have to comment on a permit application under any other law or rule. This subsection shall not apply to any facility with respect to which local ordinances are subject to review under either G.S. 104E‑6.2 or G.S. 130A‑293.

(5)        As used in this subdivision, "coal‑fired generating unit" and "investor‑owned public utility" have the same meaning as in G.S. 143‑215.107D(a). Notwithstanding subdivisions (a)(4), (b1)(3), or (b1)(4) of this section, no franchise shall be required for a sanitary landfill used only to dispose of waste generated by a coal‑fired generating unit that is owned or operated by an investor‑owned utility subject to the requirements of G.S. 143‑215.107D.

(b2)      The Department shall require an applicant for a permit or a permit holder under this Article to satisfy the Department that the applicant or permit holder, and any parent, subsidiary, or other affiliate of the applicant, permit holder, or parent, including any joint venturer with a direct or indirect interest in the applicant, permit holder, or parent:

(1)        Is financially qualified to carry out the activity for which the permit is required. An applicant for a permit and permit holders for solid waste management facilities that are not hazardous waste facilities shall establish financial responsibility as required by G.S. 130A‑295.2. An applicant for a permit and permit holders for hazardous waste facilities shall establish financial responsibility as required by G.S. 130A‑295.04.

(2)        Has substantially complied with the requirements applicable to any activity in which the applicant or permit holder, or a parent, subsidiary, or other affiliate of the applicant, permit holder, or parent, or a joint venturer with a direct or indirect interest in the applicant has previously engaged and has been in substantial compliance with federal and state laws, regulations, and rules for the protection of the environment as provided in G.S. 130A‑295.3.

(b3)      An applicant for a permit or a permit holder under this Article shall satisfy the Department that the applicant has met the requirements of subsection (b2) of this section before the Department is required to otherwise review the application.

(c)        The Commission shall adopt and the Department shall enforce rules governing the management of hazardous waste. These rules shall establish a complete and integrated regulatory scheme in the area of hazardous waste management, implement this Part, and shall:

(1)        Establish criteria for hazardous waste, identify the characteristics of hazardous waste, and list particular hazardous waste.

(1a)      Establish criteria for hazardous constituents, identify the characteristics of hazardous constituents, and list particular hazardous constituents.

(2)        Require record keeping and reporting by generators and transporters of hazardous waste and owners and operators of hazardous waste facilities.

(3)        Require proper labeling of hazardous waste containers.

(4)        Require use of appropriate containers for hazardous waste.

(5)        Require maintenance of a manifest system to assure that all hazardous waste is designated for treatment, storage or disposal at a hazardous waste facility to which a permit has been issued.

(6)        Require proper transportation of hazardous waste.

(7)        Develop treatment storage and disposal standards of performance and techniques to be used by hazardous waste facilities.

(8)        Develop standards regarding location, design, ownership and construction of hazardous waste facilities; provided, however, that no hazardous waste disposal facility or polychlorinated biphenyl disposal facility shall be located within 25 miles of any other hazardous waste disposal facility or polychlorinated biphenyl disposal facility.

(9)        Require plans to minimize unanticipated damage from treatment, storage or disposal of hazardous waste; and a plan or plans providing for the establishment and/or operation of one or more hazardous waste facilities in the absence of adequate approved hazardous waste facilities established or operated by any person within the State.

(10)      Require proper maintenance and operation of hazardous waste facilities, including requirements for ownership by any person or the State, require demonstration of financial responsibility in accordance with this section and G.S. 130A‑295.04, provide for training of personnel, and provide for continuity of operation and procedures for establishing and maintaining hazardous waste facilities.

(11)      Require owners or operators of hazardous waste facilities to monitor the facilities.

(12)      Authorize or require inspection or copying of records required to be kept by owners or operators.

(13)      Provide for collection and analysis of hazardous waste samples and samples of hazardous waste containers and labels from generators and transporters and from owners and operators of hazardous waste facilities.

(14)      Develop a permit system governing the establishment and operation of hazardous waste facilities.

(15)      Develop additional requirements as necessary for the effective management of hazardous waste.

(16)      Require the operator of the hazardous waste disposal facility to maintain adequate insurance to cover foreseeable claims arising from the operation of the facility. The Department shall determine what constitutes an adequate amount of insurance.

(17)      Require the bottom of a hazardous waste disposal facility to be at least 10 feet above the seasonal high water table and more when necessary to protect the public health and the environment.

(18)      Require the operator of a hazardous waste disposal facility to make monthly reports to the board of county commissioners of the county in which the facility is located on the kinds and amounts of hazardous wastes in the facility.

(d)        The Commission is authorized to adopt and the Department is authorized to enforce rules where appropriate for public participation in the consideration, development, revision, implementation and enforcement of any permit rule, guideline, information or program under this Article.

(e)        Rules adopted under this section may incorporate standards and restrictions which exceed and are more comprehensive than comparable federal regulations.

(f)         Within 10 days of receiving an application for a permit or for an amendment to an existing permit for a hazardous waste facility, the Department shall notify the clerk of the board of commissioners of the county or counties in which the facility is proposed to be located or is located and, if the facility is proposed to be located or is located within a city, the clerk of the governing board of the city, that the application has been filed, and shall file a copy of the application with the clerk. Prior to the issuance of a permit or an amendment of an existing permit the Secretary or the Secretary's designee shall conduct a public hearing in the county, or in one of the counties in which the hazardous waste facility is proposed to be located or is located. The Secretary or the Secretary's designee shall give notice of the hearing, and the public hearing shall be in accordance with applicable federal regulations adopted pursuant to RCRA and with Chapter 150B of the General Statutes. Where the provisions of the federal regulations and Chapter 150B of the General Statutes are inconsistent, the federal regulations shall apply.

(g)        The Commission shall develop and adopt standards for permitting of hazardous waste facilities. Such standards shall be developed with, and provide for, public participation; shall be incorporated into rules; shall be consistent with all applicable federal and State law, including statutes, regulations and rules; shall be developed and revised in light of the best available scientific data; and shall be based on consideration of at least the following factors:

(1)        Hydrological and geological factors, including flood plains, depth to water table, groundwater travel time, soil pH, soil cation exchange capacity, soil composition and permeability, cavernous bedrock, seismic activity, slope, mines, and climate;

(2)        Environmental and public health factors, including air quality, quality of surface and groundwater, and proximity to public water supply watersheds;

(3)        Natural and cultural resources, including wetlands, gamelands, endangered species habitats, proximity to parks, forests, wilderness areas, nature preserves, and historic sites;

(4)        Local land uses;

(5)        Transportation factors, including proximity to waste generators, route safety, and method of transportation;

(6)        Aesthetic factors, including the visibility, appearance, and noise level of the facility;

(7)        Availability and reliability of public utilities; and

(8)        Availability of emergency response personnel and equipment.

(h)        Rules adopted by the Commission shall be subject to the following requirements:

(1)        Repealed by Session Laws 1989, c. 168, s. 20.

(2)        Hazardous waste shall be treated prior to disposal in North Carolina. The Commission shall determine the extent of waste treatment required before hazardous waste can be disposed of in a hazardous waste disposal facility.

(3)        Any hazardous waste disposal facility hereafter constructed in this State shall meet, at the minimum, the standards of construction imposed by federal regulations adopted under the RCRA at the time the permit is issued.

(4)        No hazardous waste disposal facility or polychlorinated biphenyl disposal facility shall be located within 25 miles of any other hazardous waste disposal facility or polychlorinated biphenyl disposal facility.

(5)        Repealed by Session Laws 2001‑474, s. 23, effective November 29, 2001.

(6)        The following shall not be disposed of in a hazardous waste disposal facility: ignitables as defined in the RCRA, polyhalogenated biphenyls of 50 ppm or greater concentration, and free liquids whether or not containerized.

(7)        Facilities for disposal or long‑term storage of hazardous waste shall have at a minimum the following: a leachate collection and removal system above an artificial impervious liner of at least 30 mils in thickness, a minimum of five feet of clay or clay‑like liner with a maximum permeability of 1.0 x 10  7 centimeters per second (cm/sec) below said artificial liner, and a leachate detection system immediately below the clay or clay‑like liner.

(8)        Hazardous waste shall not be stored at a hazardous waste treatment facility for over 90 days prior to treatment or disposal.

(9)        The Commission shall consider any hazardous waste treatment process proposed to it, if the process lessens treatment cost or improves treatment over then current methods or standards required by the Commission.

(10)      Prevention, reduction, recycling, and detoxification of hazardous wastes should be encouraged and promoted. Hazardous waste disposal facilities and polychlorinated biphenyl disposal facilities shall be detoxified as soon as technology which is economically feasible is available and sufficient money is available without additional appropriation.

(i)         The Department shall develop a comprehensive hazardous waste management plan for the State and shall revise the plan on or before 1 July of even‑numbered years. The Department shall report to the Environmental Review Commission on or before 1 October of each year on the implementation of the comprehensive hazardous waste management plan. The report shall include an evaluation of how well the State and private parties are managing and cleaning up hazardous waste. The report shall also include recommendations to the Governor, State agencies, and the General Assembly on ways to: improve waste management; reduce the amount of waste generated; maximize resource recovery, reuse, and conservation; and minimize the amount of hazardous waste which must be disposed of.

(j)         Repealed by Session Laws 2007‑107, s. 1.1(e), effective October 1, 2007.

(k)        Each person who generates hazardous waste who is required to pay a fee under G.S. 130A‑294.1, and each operator of a hazardous waste treatment facility which treats waste generated on‑site who is required to pay a fee under G.S. 130A‑294.1, shall submit to the Department at the time such fees are due, a written description of any program to minimize or reduce the volume and quantity or toxicity of such waste.

(l)         Disposal of solid waste in or upon water in a manner that results in solid waste entering waters or lands of the State is unlawful. Nothing herein shall be interpreted to affect disposal of solid waste in a permitted landfill.

(m)       Demolition debris consisting of used asphalt or used asphalt mixed with dirt, sand, gravel, rock, concrete, or similar nonhazardous material may be used as fill and need not be disposed of in a permitted landfill or solid waste disposal facility. Such demolition debris may not be placed in the waters of the State or at or below the seasonal high water table.

(n)        The Department shall encourage research and development and disseminate information on state‑of‑the‑art means of handling and disposing of hazardous waste. The Department may establish a waste information exchange for the State.

(o)        The Department shall promote public education and public involvement in the decision‑making process for the siting and permitting of proposed hazardous waste facilities. The Department shall assist localities in which facilities are proposed in collecting and receiving information relating to the suitability of the proposed site. At the request of a local government in which facilities are proposed, the Department shall direct the appropriate agencies of State government to develop such relevant data as that locality shall reasonably request.

(p)        The Department shall each year recommend to the Governor a recipient for a "Governor's Award of Excellence" which the Governor shall award for outstanding achievement by an industry or company in the area of waste management.

(q)        The Secretary shall, at the request of the Governor and under the Governor's direction, assist with the negotiation of interstate agreements for the management of hazardous waste.

(r)        The Commission shall, in accordance with the procedures set forth in G.S. 160A‑211.1 and G.S. 153A‑152.1, review upon appeal specific privilege license tax rates that localities may apply to waste management facilities in their jurisdiction.

(s)        The Department is authorized to enter upon any lands and structures upon lands to make surveys, borings, soundings, and examinations as may be necessary to determine the suitability of a site for a hazardous waste facility or hazardous waste disposal facility. The Department shall give 30 days notice of the intended entry authorized by this section in the manner prescribed for service of process by G.S. 1A‑1, Rule 4. Entry under this section shall not be deemed a trespass or taking; provided, however, that the Department shall make reimbursement for any damage to land or structures caused by these activities. (1969, c. 899; 1973, c. 476, s. 128; 1975, c. 311, s. 4; c. 764, s. 1; 1977, c. 123; 1977, 2nd Sess., c. 1216; 1979, c. 464, s. 2; c. 694, s. 2; 1981, c. 704, s. 6; 1983, c. 795, ss. 3, 8.1; c. 891, s. 2; 1983 (Reg. Sess., 1984), c. 973, ss. 6, 7; c. 1034, s. 73; 1985, c. 582; c. 738, ss. 2, 3; 1985 (Reg. Sess., 1986), c. 1027, s. 31; 1987, c. 597; c. 761; c. 773, s. 1; c. 827, ss. 1, 250; c. 848; 1987 (Reg. Sess., 1988), c. 1111, s. 6; 1989, c. 168, ss. 15‑22; c. 317; c. 727, s. 218(86); c. 742, s. 6; 1991, c. 537, s. 1; 1993, c. 86, s. 1; c. 273, s. 1; c. 365, s. 1; c. 473, ss. 1, 2; c. 501, s. 14; 1993 (Reg. Sess., 1994), c. 580, s. 1; c. 722, ss. 1, 2; 1995, c. 502, s. 1; c. 509, s. 70; 1995 (Reg. Sess., 1996), c. 594, ss. 6, 7; 1997‑27, s. 2; 2001‑357, s. 2; 2001‑474, ss. 22, 23, 24, 25; 2002‑148, s. 4; 2003‑37, s. 1; 2006‑256, ss. 1, 2, 3; 2007‑107, ss. 1.1(b), 1.1(d), 1.1(e), 2.1(a); 2007‑495, s. 14; 2007‑550, s. 1(a).)



§ 130A-294.1. Fees applicable to generators and transporters of hazardous waste, and to hazardous waste storage, treatment, and disposal facilities.

§ 130A‑294.1.  Fees applicable to generators and transporters of hazardous waste, and to hazardous waste storage, treatment, and disposal facilities.

(a)        It is the intent of the General Assembly that the fee system established by this section is solely to provide funding in addition to federal and State appropriations to support the State's hazardous waste management program.

(b)        Funds collected pursuant to this section shall be used for personnel and other resources necessary to:

(1)        Provide a high level of technical assistance and waste minimization effort for the hazardous waste management program;

(2)        Provide timely review of permit applications;

(3)        Insure that permit decisions are made on a sound technical basis and that permit decisions incorporate all conditions necessary to accomplish the purposes of this Part;

(4)        Improve monitoring and compliance of the hazardous waste management program;

(5)        Increase the frequency of inspections;

(6)        Provide chemical, biological, toxicological, and analytical support for the hazardous waste management program; and

(7)        Provide resources for emergency response to imminent hazards associated with the hazardous waste management program.

(c)        It is the intent of the General Assembly that the total funds collected per year pursuant to this section not exceed thirty percent (30%) of the total funds budgeted from all sources for the hazardous waste management program. This subsection shall not be construed to limit the obligation of any person to pay any fee imposed by this section.

(d)        The Hazardous Waste Management Account is established as a nonreverting account within the Department. All fees collected under this section shall be credited to the Account and shall be used for the purposes listed in subsection (b).

(e)        A person who generates either one kilogram or more of any acute hazardous waste as listed in 40 C.F.R. § 261.30(d) or § 261.33(e) as revised 1 July 1987, or 1000 kilograms or more of hazardous waste, in any calendar month during the year beginning 1 July and ending 30 June shall pay an annual fee of one thousand dollars ($1,000).

(f)         A person who generates 100 kilograms or more of hazardous waste in any calendar month during the year beginning 1 July and ending 30 June but less than 1000 kilograms of hazardous waste in each calendar month during that year shall pay an annual fee of one hundred twenty‑five dollars ($125.00).

(g)        A person who generates one kilogram or more of acute hazardous waste or 1000 kilograms or more of hazardous waste in any calendar month during the calendar year shall pay, in addition to any fee under subsections (e) and (f) of this section, a tonnage fee of fifty cents ($0.50) per ton or any part thereof of hazardous waste generated during that year up to a maximum of 25,000 tons.

(h)        A person who generates less than one kilogram of acute hazardous waste and less than 100 kilograms of hazardous waste in each calendar month during the year beginning 1 July and ending 30 June shall not be liable for payment of a fee under subsections (e) and (f) of this section for that year.

(i)         Hazardous waste generated as a result of any type of remedial action or by collection by a local government of hazardous waste from households shall not be subject to a tonnage fee under subsections (g) and (l) of this section.

(j)         A person who transports hazardous waste shall pay an annual fee of six hundred dollars ($600.00).

(k)        A storage, treatment, or disposal facility shall pay an annual activity fee of one thousand two hundred dollars ($1,200) for each activity.

(l)         A commercial hazardous waste storage, treatment, or disposal facility shall pay annually, in addition to the fees applicable to all hazardous waste storage, treatment, or disposal facilities, a single tonnage charge of one dollar and seventy‑five cents ($1.75) per ton or any part thereof of hazardous waste stored, treated, or disposed of at the facility. A manufacturing facility that receives hazardous waste generated from the use of a product typical of its manufacturing process for the purpose of recycling is exempt from this tonnage charge. A facility must have a permit issued under this Article which includes the recycling activity and specifies the type and amount of waste allowed to be received from off‑site for recycling.

(m)       An applicant for a permit for a hazardous waste storage, treatment, or disposal facility that proposes to operate as a commercial facility shall pay an application fee for each proposed activity as follows:

(1)        Storage facility                              $10,000;

(2)        Treatment facility                          $15,000;

(3)        Disposal facility                             $25,000.

(n)        The Commission may adopt rules setting fees for modifications to permits. Such fees shall not exceed fifty percent (50%) of the application fee.

(o)        Annual fees established under this section are due no later than 31 July for the fiscal year beginning 1 July in the same year. Tonnage fees established under this section are due no later than 31 July for the previous calendar year.

(p)        The Department shall make an annual report on or before 1 October to the General Assembly and its Fiscal Research Division on the cost of the hazardous waste management program. The report shall include, but is not limited to, beginning fund balance, fees collected under this section, anticipated revenue from all sources, total expenditures by activities and categories for the hazardous waste management program, ending fund balance, any recommended adjustments in the annual and tonnage fees which may be necessary to assure the continued availability of funds sufficient to pay the State's share of the cost of the hazardous waste management program, and any other information requested by the General Assembly. In recommending adjustments in annual and tonnage fees, the Department may propose fees for hazardous waste generators, and for hazardous waste treatment facilities which treat waste generated on‑site, which are designed to encourage reductions in the volume or quantity and toxicity of hazardous waste. (1987, c. 773, ss. 2, 4‑8; 1987 (Reg. Sess., 1988), c. 1020, s. 2; 1989, c. 168, s. 23; c. 724, s. 4; 1991, c. 286, s. 1; 1991 (Reg. Sess., 1992), c. 890, s. 10; c. 1039, s. 9; 2003‑284, s. 35.2(a), (b); 2007‑495, s. 24.)



§ 130A-295. Additional requirements for hazardous waste facilities.

§ 130A‑295.  Additional requirements for hazardous waste facilities.

(a)        An applicant for a permit for a hazardous waste facility shall satisfy the Department that:

(1)        Any hazardous waste facility constructed or operated by the applicant, or any parent or subsidiary corporation if the applicant is a corporation, has been operated in accordance, with sound waste management practices and in substantial compliance with federal and state laws, regulations and rules; and

(2)        The applicant, or any parent or subsidiary corporation if the applicant is a corporation, is financially qualified to operate the proposed hazardous waste facility.

(b)        An applicant for a permit for a hazardous waste facility shall satisfy the Department that he has met the requirements of subsection (a) of this section before the Department is required to otherwise review the application. In order to continue to hold a permit under this Chapter, a permittee must remain financially qualified and must provide any information requested by the Department to demonstrate that he continues to be financially qualified.

(c)        No permit for any new commercial hazardous waste treatment, storage, or disposal facility shall be issued or become effective, and no permit for a commercial hazardous waste treatment, storage, or disposal facility shall be modified until the applicant has satisfied the Department that such facility is needed to meet the current or projected hazardous waste management needs of this State or to comply with the terms of any interstate agreement for the management of hazardous waste to which the State is a party. The Commission shall adopt rules to implement this subsection.

(d)        At least 120 days prior to submitting an application, an applicant for a permit for a hazardous waste facility shall provide to the county in which the facility is located, to any municipality with planning jurisdiction over the site of the facility, and to all emergency response agencies that have a role under the contingency plan for the facility all of the following information:

(1)        Information on the nature and type of operations to occur at the facility.

(2)        Identification of the properties of the hazardous waste to be managed at the facility.

(3)        A copy of the draft contingency plan for the facility that includes the proposed role for each local government and each emergency response agency that received information under this subsection.

(4)        Information on the hazardous waste locations within the facility.

(e)        Within 60 days of receiving the information, each local government and emergency response agency that receives information under subsection (d) of this section shall respond to the applicant in writing as to the adequacy of the contingency plan and the availability and adequacy of its resources and equipment to respond to an emergency at the facility that results in a release of hazardous waste or hazardous waste constituents into the environment according to the role set forth for the local government or emergency response agency under the contingency plan.

(f)         An applicant for a permit for a hazardous waste facility shall include documentation that each local government and emergency response agency received the information required under subsection (d) of this section, the written responses the applicant received under subsection (e) of this section, and verification by each that its resources and equipment are available and adequate to respond to an emergency at the facility in accordance with its role as set forth in the contingency plan. If the applicant does not receive a timely verification from a local government or emergency response agency notified under subsection (d) of this section, the Department shall verify the adequacy of resources and equipment for emergency response during the course of review of the permit application, taking into account any contracts entered into by the applicant for such emergency response resources.

(g)        At each two‑year interval after a permit for a hazardous waste facility is issued, the permit holder shall verify that the resources and equipment of each local government and emergency response agency are available and adequate to respond to an emergency at the facility in accordance with its role as set forth in the contingency plan and shall submit this verification to the Department. (1981, c. 704, s. 7; 1983, c. 891, s. 2; 1983 (Reg. Sess., 1984), c. 973, s. 8; 1987, § 461, s. 3; 1989, c. 168, s. 24; 2007‑107, s. 1.2(a).)



§ 130A-295.01. Additional requirement for commercial hazardous waste facilities.

§ 130A‑295.01.  Additional requirement for commercial hazardous waste facilities.

(a)        As used in this section:

(1)        "Commercial hazardous waste facility" means any hazardous waste facility that accepts hazardous waste from the general public or from another person for a fee, but does not include any facility owned or operated by a generator of hazardous waste solely for his own use, and does not include any facility owned by the State or by any agency or subdivision thereof solely for the management of hazardous waste generated by agencies or subdivisions of the State.

(2)        "New", when used in connection with "facility", refers to a planned or proposed facility, or a facility that has not been placed in operation, but does not include facilities that have commenced operations as of 22 June 1987, including facilities operated under interim status.

(3)        "Modified", when used in connection with "permit", means any change in any permit in force on or after 22 June 1987 that would either expand the scope of permitted operations, or extend the expiration date of the permit, or otherwise constitute a Class 2 or Class 3 modification of the permit as defined in 40 Code of Federal Regulations § 270.41 (1 July 2006).

(4)        "7Q10 conditions", when used in connection with "surface water," refers to the minimum average flow for a period of seven consecutive days that has an average occurrence of once in 10 years as referenced in 15 NCAC 2B.0206(a)(3) as adopted 1 February 1976.

(b)        No permit for any new commercial hazardous waste facility shall be issued or become effective, and no permit for a commercial hazardous waste facility shall be modified, until the applicant has satisfied the Department that such facility meets, in addition to all other applicable requirements, the following requirements:

(1)        The facility shall not discharge directly a hazardous or toxic substance into a surface water that is upstream from a public drinking water supply intake in North Carolina, unless there is a dilution factor of 1000 or greater at the point of discharge into the surface water under 7Q10 conditions.

(2)        The facility shall not discharge indirectly through a publicly owned treatment works (POTW) a hazardous or toxic substance into a surface water that is upstream from a public drinking water supply intake in North Carolina, unless there is a dilution factor of 1000 or greater, irrespective of any dilution occurring in a wastewater treatment plant, at the point of discharge into the surface water under 7Q10 conditions.

(c)        The Department shall not issue a permit for a commercial hazardous waste facility for a period of more than five years. A permit holder for a commercial hazardous waste facility who intends to apply for renewal of the permit shall submit an application for the renewal of the permit at least one year before the permit expires unless the Department approves a shorter period of time.

(d)        The owner or operator of a commercial hazardous waste facility shall maintain a record of information at an off‑site location that identifies the generators of the waste and the quantity, type, location, and hazards of the waste at the facility and shall make this information available in a form and manner to be determined by the Department, accessible to the Department, to the county in which the facility is located, to any municipality with planning jurisdiction over the site of the facility, and to emergency response agencies that have a role under the contingency plan for the facility.

(e)       (1)        Within 10 days of filing an application for a permit for a commercial hazardous waste facility, the applicant shall notify every person who resides or owns property located within one‑fourth mile of any property boundary of the facility that the application has been filed. The notice shall be by mail to residents and by certified mail to property owners, or by any other means approved by the Department, shall be in a form approved by the Department, and shall include all of the following:

a.         The location of the facility.

b.         A description of the facility.

c.         The hazardous and nonhazardous wastes that are to be received and processed at the facility.

d.         A description of the emergency response plan for the facility.

(2)        The permit holder for a commercial hazardous waste facility shall publish a notice that includes the information set out in subdivision (1) of this subsection annually beginning one year after the permit is issued. The notice shall be published in a form and manner approved by the Department in a newspaper of general circulation in the community where the facility is located.

(3)        The permit holder for a commercial hazardous waste facility shall provide the information set out in subdivision (1) of this subsection by mail to the persons described in subdivision (1) of this subsection at the midpoint of the period for which the permit is issued.

(4)        Each commercial hazardous waste facility applicant and permit holder shall provide documentation to demonstrate to the Department that the requirements set out in subdivisions (1), (2), and (3) of this subsection have been met.

(f)         No later than 31 January of each year, the owner or operator of a commercial hazardous waste facility shall report to the Department any increase or decrease in the number of sensitive land uses and any increase or decrease in estimated population density based on information provided by the local government that has planning jurisdiction over the site on which the facility is located that occurred during the previous calendar year in the area located within one‑fourth mile of any property boundary of the facility. Changes shall be recorded in the operating record of the facility. As used in this subsection, "sensitive land use" includes residential housing, places of assembly, places of worship, schools, day care providers, and hospitals. Sensitive land use does not include retail businesses.

(g)        The owner or operator of a commercial hazardous waste facility shall provide a security and surveillance system at the facility 24 hours a day, seven days a week in order to continuously monitor site conditions and to control entry. The security and surveillance system shall be capable of promptly detecting unauthorized access to the facility; monitoring conditions; identifying operator errors; and detecting any discharge that could directly or indirectly cause a fire, explosion, or release of hazardous waste or hazardous waste constituents into the environment or threaten human health. The requirements of this subsection may be satisfied either by employing trained facility personnel or by providing an electronic security and surveillance system which may include television, motion detectors, heat‑sensing equipment, combustible gas monitors, or any combination of these, as approved by the Department.

(h)        The operator of a commercial hazardous waste facility shall install an on‑site wind monitor approved by the Department. The wind monitor required shall be located so that the real‑time wind direction can be determined from a remote location in the event of a release of hazardous waste or hazardous waste constituents into the environment. (1987, c. 437, s. 1; 2007‑107, ss. 1.3(a), 1.4(a), 1.5(a), 1.6(a), 1.7(a), 1.9(a), 2.1(b); 2007‑495, s. 15(a)‑(e).)



§ 130A-295.02. Resident inspectors required at commercial hazardous waste facilities; recovery of costs for same.

§ 130A‑295.02.  Resident inspectors required at commercial hazardous waste facilities; recovery of costs for same.

(a)        The Division shall employ full‑time resident inspectors for each commercial hazardous waste facility located within the State. Such inspectors shall be employed and assigned so that at least one inspector is on duty at all times during which any component of the facility is in operation, is undergoing any maintenance or repair, or is undergoing any test or calibration. Resident inspectors shall be assigned to commercial hazardous waste management facilities so as to protect the public health and the environment, to monitor all aspects of the operation of such facilities, and to assure compliance with all laws and rules administered by the Division and by any other division of the Department. Such inspectors may also enforce laws or rules administered by any other agency of the State pursuant to an appropriate memorandum of agreement entered into by the Secretary and the chief administrative officer of such agency. The Division may assign additional resident inspectors to a facility depending upon the quantity and toxicity of waste managed at a facility, diversity of types of waste managed at the facility, complexity of management technologies utilized at the facility, the range of components which are included at the facility, operating history of the facility, and other factors relative to the need for on‑site inspection and enforcement capabilities. The Division, in consultation with other divisions of the Department, shall define the duties of each resident inspector and shall determine whether additional resident inspectors are needed at a particular facility to meet the purposes of this section.

(b)        The Division shall establish requirements pertaining to education, experience, and training for resident inspectors so as to assure that such inspectors are fully qualified to serve the purposes of this section. The Division shall provide its resident inspectors with such training, equipment, facilities, and supplies as may be necessary to fulfill the purposes of this section.

(c)        As a condition of its permit, the owner or operator of each commercial hazardous waste facility located within the State shall provide and maintain such appropriate and secure offices and laboratory facilities as the Department may require for the use of the resident inspectors required by this section.

(d)        Resident inspectors assigned to a commercial hazardous waste facility shall have unrestricted access to all operational areas of such facility at all times. For the protection of resident inspectors and the public, the provisions of G.S. 143‑215.107(f) shall not apply to commercial hazardous waste facilities to which a resident inspector is assigned.

(e)        No commercial hazardous waste facility shall be operated, undergo any maintenance or repair, or undergo any testing or calibration unless an inspector employed by the Division is present at the facility.

(f)         The requirements of this section are intended to enhance the ability of the Department to protect the public health and the environment by providing the Department with the authority and resources necessary to maintain a rigorous inspection and enforcement program at commercial hazardous waste management facilities. The requirements of this section are intended to be supplementary to other requirements imposed on hazardous waste facilities. This section shall not be construed to relieve either the owner or the operator of any such facility or the Department from any other requirement of law or to require any unnecessary duplication of reporting or monitoring requirements.

(g)        For the purpose of enforcing the laws and rules enacted or adopted for the protection of the public health and the environment, resident inspectors employed pursuant to this section may be commissioned as special peace officers as provided in G.S. 113‑28.1. The provisions of Article 1A of Chapter 113 of the General Statutes shall apply to resident inspectors commissioned as special peace officers pursuant to this subsection.

(h)        The Department shall determine the full cost of the employment and assignment of resident inspectors at each commercial hazardous waste facility located within the State. Such costs shall include, but are not limited to, costs incurred for salaries, benefits, travel, training, equipment, supplies, telecommunication and data transmission, offices and other facilities other than those provided by the owner or operator, and administrative expenses. The Department shall establish and revise as necessary a schedule of fees to be assessed on the users of each such facility to recover the actual cost of the resident inspector program at that facility. The operator of each such facility shall serve as the collection agent for such fees, shall account to the Department on a monthly basis for all fees collected, and shall deposit with the Department all funds collected pursuant to this section within 15 days following the last day of the month in which such fees are collected. Fees collected under this section shall be credited to the General Fund as nontax revenue.

(i)         The Division shall establish and revise as necessary a program for assigning resident inspectors to commercial hazardous waste facilities so that scheduled rotation or equivalent oversight procedures ensure that each resident inspector will maintain objectivity.

(j)         For purposes of this subsection, special purpose commercial hazardous waste facilities include: a facility that manages limited quantities of hazardous waste; a facility that limits its hazardous waste management activities to reclamation or recycling, including energy or materials recovery or a facility that stores hazardous waste primarily for use at such facilities; or a facility that is determined to be low risk under rules adopted by the Commission pursuant to this subsection. The Commission shall adopt rules to determine whether a commercial hazardous waste facility is a special purpose commercial hazardous waste facility and to establish classifications of special purpose commercial hazardous waste facilities. The rules to determine whether a commercial hazardous waste facility is a special purpose commercial hazardous waste facility and to establish classifications of special purpose commercial hazardous waste facilities shall be based on factors including, but not limited to, the size of the facility, the type of treatment or storage being performed, the nature and volume of waste being treated or stored, the uniformity, similarity, or lack of diversity of the waste streams, the predictability of the nature of the waste streams and their treatability, whether the facility utilizes automated monitoring or safety devices that adequately perform functions that would otherwise be performed by a resident inspector, the fact that reclamation or recycling is being performed at the facility, and the compliance history of the facility and its operator. Based on the foregoing factors and any increase or decrease in the number of sensitive land uses over time or in estimated population density over time reported pursuant to G.S. 130A‑295.01(f), rules adopted pursuant to this subsection shall establish times and frequencies for the presence of a resident inspector on less than a full‑time basis at special purpose commercial hazardous waste facilities and specify a minimum number of additional inspections at special purpose hazardous waste facilities.

Special purpose commercial hazardous waste facilities that utilize hazardous waste as a fuel source shall be inspected a minimum of 40 hours per week, unless compliance data for these facilities can be electronically monitored and recorded off‑site by the Department. The Department, considering the benefits provided by electronic monitoring, shall determine the number of hours of on‑site inspection required at these facilities. The Department shall maintain records of all inspections at special purpose commercial hazardous waste facilities. Such records shall contain sufficient detail and shall be arranged in a readily understandable format so as to facilitate determination at any time as to whether the special purpose commercial hazardous waste facility is in compliance with the requirements of this subsection and of rules adopted pursuant to this subsection. Notwithstanding any other provision of this section, special purpose commercial hazardous waste facilities shall be subject to inspection at all times during which the facility is in operation, undergoing any maintenance or repair, or undergoing any test or calibration.

(k)        For purposes of this section, a facility that utilizes hazardous waste as a fuel or that has used hazardous waste as a fuel within the preceding calendar year, and that is an affiliate of and adjacent or contiguous to a commercial hazardous waste facility, shall be subject to inspection as a special purpose commercial hazardous waste facility under subsection (j) of this section as if the facility that utilizes hazardous waste as a fuel were a part of the commercial hazardous waste facility.

(l)         As used in this section, the words "affiliate", "parent", and "subsidiary" have the same meaning as in 17 Code of Federal Regulations § 240.12b‑2 (1 April 1990 Edition).

(m)       The Department shall report annually on or before 1 October to the Environmental Review Commission on the implementation of the resident inspectors program.  (1989 (Reg. Sess., 1990), c. 1082, s. 1; 1991, c. 20, s. 2; c. 403, s. 4; c. 450, s. 2; 1993, c. 511, s. 1; c. 513, s. 2(b); c. 553, s. 41; 1995, c. 327, s. 1; 2006‑79, s. 16; 2007‑107, s. 1.5(b); 2009‑570, s. 16.)



§ 130A-295.03. Additional requirement for hazardous waste disposal facilities; hazardous waste to be placed in containers.

§ 130A‑295.03.  Additional requirement for hazardous waste disposal facilities; hazardous waste to be placed in containers.

(a)        For purposes of this section, the term "container" means any portable device into which waste is placed for storage, transportation, treatment, disposal, or other handling, and includes the first enclosure which encompasses the waste.

(b)        All hazardous waste shall be placed in containers for disposal, except as the Commission shall provide for by rule.  The Commission shall adopt standards for the design and construction of containers for disposal.  Standards for containers may vary for different types of waste.  The standards for disposal containers may supplement or duplicate any of the performance or engineering standards for hazardous waste disposal facilities required under State or federal law; however, the performance or engineering standards for hazardous waste disposal facilities are separate and cumulative, and the performance or engineering standards for hazardous waste disposal facilities and containers may not substitute for or replace one another.  (1991, c. 450, s. 1; c.  761, s. 22.)



§ 130A-295.04. Financial responsibility requirements for applicants for a permit and permit holders for hazardous waste facilities.

§ 130A‑295.04.  Financial responsibility requirements for applicants for a permit and permit holders for hazardous waste facilities.

(a)        In addition to any other financial responsibility requirements for solid waste management facilities under this Part, the applicant for a permit or a permit holder for a hazardous waste facility shall establish financial assurance that will ensure that sufficient funds are available for facility closure, post‑closure maintenance and monitoring, any corrective action that the Department may require, and to satisfy any potential liability for sudden and nonsudden accidental occurrences, even if the applicant or permit holder becomes insolvent or ceases to reside, be incorporated, do business, or maintain assets in the State.

(b)        To establish sufficient availability of funds under this section, the applicant for a permit or a permit holder for a hazardous waste facility may use insurance, financial tests, third‑party guarantees by persons who can pass the financial test, guarantees by corporate parents who can pass the financial test, irrevocable letters of credit, trusts, surety bonds, or any other financial device, or any combination of the foregoing, shown to provide protection equivalent to the financial protection that would be provided by insurance if insurance were the only mechanism used.

(c)        The applicant for a permit or a permit holder for a hazardous waste facility, and any parent, subsidiary, or other affiliate of the applicant, permit holder, or parent, including any joint venturer with a direct or indirect interest in the applicant, permit holder, or parent, shall be a guarantor of payment for closure, post‑closure maintenance and monitoring, any corrective action that the Department may require, and to satisfy any potential liability for sudden and nonsudden accidental occurrences arising from the operation of the hazardous waste facility.

(d)        In addition to any other financial assurance requirements for hazardous waste management facilities under this section, an applicant for a permit or a permit holder for a commercial hazardous waste facility shall establish financial assurance that will ensure that sufficient funds are available for corrective action and for off‑site screening for potential migration of contaminants in the event of a release of hazardous waste or hazardous waste constituents into the environment in an amount approved by the Department. The applicant for a permit or a permit holder may not use a financial test or captive insurance to establish financial assurance under this subsection.

(e)        The Department may require an applicant for a permit for a hazardous waste facility to provide cost estimates for facility closure, post‑closure maintenance and monitoring, and any corrective action that the Department may require to the Department. The Department may require an applicant for a permit for a commercial hazardous waste facility to provide cost estimates for off‑site screening for potential migration of contaminants in the event of a release of hazardous waste or hazardous waste constituents into the environment.

(f)         Assets used to meet the financial assurance requirements of this section shall be in a form that will allow the Department to readily access funds for the purposes set out in this section. Assets used to meet financial assurance requirements of this section shall not be accessible to the permit holder except as approved by the Department.

(g)        The Department may provide a copy of any filing that an applicant for a permit or a permit holder for a hazardous waste facility submits to the Department to meet the financial responsibility requirements under this section to the State Treasurer. The State Treasurer shall review the filing and provide the Department with a written opinion as to the adequacy of the filing to meet the purposes of this section, including any recommended changes.

(h)        In order to continue to hold a permit for a hazardous waste facility, a permit holder must maintain financial responsibility as required by this Part and must provide any information requested by the Department to establish that the permit holder continues to maintain financial responsibility.

(i)         An applicant for a permit or a permit holder for a hazardous waste facility shall satisfy the Department that the applicant or permit holder has met the financial responsibility requirements of this Part before the Department is required to otherwise review the application.

(j)         The Commission may adopt rules regarding financial responsibility in order to implement this section. (2007‑107, s. 1.1(a))



§ 130A-295.05. Hazardous waste transfer facilities.

§ 130A‑295.05.  Hazardous waste transfer facilities.

(a)        The owner or operator of a hazardous waste transfer facility in North Carolina shall register the facility with the Department and shall obtain a hazardous waste transfer facility identification number for the facility. In order to obtain a hazardous waste transfer facility identification number for the facility, the owner or operator of the facility shall provide all of the following information to the Department at the time of registration:

(1)        The location of the hazardous waste transfer facility.

(2)        The name of the owner of the property on which the hazardous waste transfer facility is located.

(b)        Except during transportation emergencies as determined by the Department, the temporary storage, consolidation, or commingling of hazardous waste may occur only at a hazardous waste transfer facility that has been issued a facility identification number by the Department.

(c)        A hazardous waste transporter and the owner or operator of a hazardous waste transfer facility shall conduct all operations at any hazardous waste transfer facility in compliance with the requirements of 40 Code of Federal Regulations Part 263 (1 July 2006), 49 U.S.C. § 5101, et seq., and any laws, regulations, or rules enacted or adopted pursuant to these federal laws. Except as preempted under 49 U.S.C. § 5125, a hazardous waste transporter and the owner or operator of a hazardous waste transfer facility shall also conduct all operations at any hazardous waste transfer facility in compliance with all applicable State laws or rules.

(d)        A hazardous waste transporter shall notify the Department, on a form prescribed by the Department, of every hazardous waste transfer facility in North Carolina that the transporter uses. A hazardous waste transporter shall retain all records that are required to be maintained for at least three years.

(e)        The owner or operator of a hazardous waste transfer facility shall notify the Department, on a form prescribed by the Department, of every hazardous waste transporter that makes use of the facility. The owner or operator of a hazardous waste transfer facility shall retain all records that are required to be maintained for at least three years. (2007‑107, s. 1.8(c).)



§ 130A-295.1. (See Editor's note) Limitations on permits for sanitary landfills.

§ 130A‑295.1.  (See Editor's note) Limitations on permits for sanitary landfills.



§ 130A-295.2. Financial responsibility requirements for applicants and permit holders for solid waste management facilities.

§ 130A‑295.2.  Financial responsibility requirements for applicants and permit holders for solid waste management facilities.

(a)        As used in this section:

(1)        "Financial assurance" refers to the ability of an applicant or permit holder to pay the costs of assessment and remediation in the event of a release of pollutants from a facility, closure of the facility in accordance with all applicable requirements, and post‑closure monitoring and maintenance of the facility.

(2)        "Financial qualification" refers to the ability of an applicant or permit holder to pay the costs of proper design, construction, operation, and maintenance of the facility.

(3)        "Financial responsibility" encompasses both financial assurance and financial qualification.

(b)        The Commission may adopt rules governing financial responsibility requirements for applicants for permits and for permit holders to ensure the availability of sufficient funds for the proper design, construction, operation, maintenance, closure, and post‑closure monitoring and maintenance of solid waste management facilities and for any corrective action the Department may require during the active life of a facility or during the closure and post‑closure periods.

(c)        The Department may provide a copy of any filing that an applicant for a permit or a permit holder submits to the Department to meet the financial responsibility requirements under this section to the State Treasurer. The State Treasurer shall review the filing and provide the Department with a written opinion as to the adequacy of the filing to meet the purposes of this section, including any recommended changes.

(d)        The Department may, in its sole discretion, require an applicant for a permit to construct a facility to demonstrate its financial qualification for the design, construction, operation, and maintenance of a facility. The Department may require an applicant for a permit for a solid waste management facility to provide cost estimates for site investigation; land acquisition, including financing terms and land ownership; design; construction of each five‑year phase, if applicable; operation; maintenance; closure; and post‑closure monitoring and maintenance of the facility to the Department. The Department may allow an applicant to demonstrate its financial qualifications for only the first five‑year phase of the facility. If the Department allows an applicant for a permit to demonstrate its financial qualification for only the first five‑year phase of the facility, the Department shall require the applicant or permit holder to demonstrate its financial qualification for each successive five‑year phase of the facility when applying for a permit to construct each successive phase of the facility.

(e)        If the Department requires an applicant for a permit or a permit holder for a solid waste management facility to demonstrate its financial qualification, the applicant or permit holder shall provide an audited, certified financial statement. An applicant who is required to demonstrate its financial qualification may do so through a combination of cash deposits, insurance, and binding loan commitments from a financial institution licensed to do business in the State and rated AAA by Standard & Poor's, Moody's Investor Service, or Fitch, Inc. If assets of a parent, subsidiary, or other affiliate of the applicant or a permit holder, or a joint venturer with a direct or indirect interest in the applicant or permit holder, are proposed to be used to demonstrate financial qualification, then the party whose assets are to be used must be designated as a joint permittee with the applicant on the permit for the facility.

(f)         The applicant and permit holder for a solid waste management facility shall establish financial assurance by a method or combination of methods that will ensure that sufficient funds for closure, post‑closure maintenance and monitoring, and any corrective action that the Department may require will be available during the active life of the facility, at closure, and for any post‑closure period of time that the Department may require even if the applicant or permit holder becomes insolvent or ceases to reside, be incorporated, do business, or maintain assets in the State. Rules adopted by the Commission may allow a business entity that is an applicant for a permit or a permit holder to establish financial assurance through insurance, irrevocable letters of credit, trusts, surety bonds, or any other financial device, or any combination of the foregoing shown to provide protection equivalent to the financial protection that would be provided by insurance if insurance were the only mechanism used. Assets used to meet the financial assurance requirements of this section shall be in a form that will allow the Department to readily access funds for the purposes set out in this section. Assets used to meet financial assurance requirements of this section shall not be accessible to the permit holder except as approved by the Department.

(g)        In order to continue to hold a permit under this Article, a permit holder must maintain financial responsibility and must provide any information requested by the Department to establish that the permit holder continues to maintain financial responsibility. A permit holder shall notify the Department of any significant change in the: (i) identity of any person or structure of the business entity that holds the permit for the facility; (ii) identity of any person or structure of the business entity that owns or operates the facility; or (iii) assets of the permit holder, owner, or operator of the facility. The permit holder shall notify the Department within 30 days of a significant change. A change shall be considered significant if it has the potential to affect the financial responsibility of the permit holder, owner, or operator, or if it would result in a change in the identity of the permit holder, owner, or operator for purposes of either financial responsibility or environmental compliance review. Based on its review of the changes, the Department may require the permit holder to reestablish financial responsibility and may modify or revoke a permit, or require issuance of a new permit.

(h)        To meet the financial assurance requirements of this section, the owner or operator of a sanitary landfill shall establish financial assurance sufficient to cover a minimum of three million dollars ($3,000,000) in costs for potential assessment and corrective action at the facility. The Department may require financial assurance in a higher amount and may increase the amount of financial assurance required of a permit holder at any time based upon the types of waste disposed in the landfill, the projected amount of waste to be disposed in the landfill, the location of the landfill, potential receptors of releases from the landfill, and inflation. The financial assurance requirements of this subsection are in addition to the other financial responsibility requirements set out in this section.

(i)         The Commission may adopt rules under which a unit of local government and a solid waste management authority created pursuant to Article 22 of Chapter 153A of the General Statutes may meet the financial responsibility requirements of this section by either a local government financial test or a capital reserve fund requirement. (2007‑550, s. 5(a).)



§ 130A-295.3. Environmental compliance review requirements for applicants and permit holders.

§ 130A‑295.3.  Environmental compliance review requirements for applicants and permit holders.

(a)        For purposes of this section, "applicant" means an applicant for a permit and a permit holder and includes the owner or operator of the facility, and, if the owner or operator is a business entity, applicant also includes: (i) the parent, subsidiary, or other affiliate of the applicant; (ii) a partner, officer, director, member, or manager of the business entity, parent, subsidiary, or other affiliate of the applicant; and (iii) any person with a direct or indirect interest in the applicant, other than a minority shareholder of a publicly traded corporation who has no involvement in management or control of the corporation or any of its parents, subsidiaries, or affiliates.

(b)        The Department shall conduct an environmental compliance review of each applicant for a new permit, permit renewal, and permit amendment under this Article. The environmental compliance review shall evaluate the environmental compliance history of the applicant for a period of five years prior to the date of the application and may cover a longer period at the discretion of the Department. The environmental compliance review of an applicant may include consideration of the environmental compliance history of the parents, subsidiaries, or other affiliates of an applicant or parent that is a business entity, including any business entity or joint venturer with a direct or indirect interest in the applicant, and other facilities owned or operated by any of them. The Department shall determine the scope of the review of the environmental compliance history of the applicant, parents, subsidiaries, or other affiliates of the applicant or parent, including any business entity or joint venturer with a direct or indirect interest in the applicant, and of other facilities owned or operated by any of them. An applicant for a permit shall provide environmental compliance history information for each facility, business entity, joint venture, or other undertaking in which any of the persons listed in this subsection is or has been an owner, operator, officer, director, manager, member, or partner, or in which any of the persons listed in this subsection has had a direct or indirect interest as requested by the Department.

(c)        The Department shall determine the extent to which the applicant, or a parent, subsidiary, or other affiliate of the applicant or parent, or a joint venturer with a direct or indirect interest in the applicant, has substantially complied with the requirements applicable to any activity in which any of these entities previously engaged, and has substantially complied with federal and State laws, regulations, and rules for the protection of the environment. The Department may deny an application for a permit if the applicant has a history of significant or repeated violations of statutes, rules, orders, or permit terms or conditions for the protection of the environment or for the conservation of natural resources as evidenced by civil penalty assessments, administrative or judicial compliance orders, or criminal penalties.

(d)        A permit holder shall notify the Department of any significant change in its environmental compliance history or other information required by G.S. 130‑295.2(g). The Department may reevaluate the environmental compliance history of a permit holder and may modify or revoke a permit or require issuance of a new permit. (2007‑550, s. 6(a).)



§ 130A-295.4. Combustion products landfills.

§ 130A‑295.4.  Combustion products landfills.

(a)        The definitions set out in G.S. 130A‑290(a) apply to this section.

(b)        The Department may permit a combustion products landfill to be constructed partially or entirely within areas that have been formerly used for the storage or disposal of combustion products at the same facility as the coal‑fired generating unit that generates the combustion products, provided the landfill is constructed with a bottom liner system consisting of three components in accordance with this section. Of the required three components, the upper two components shall consist of two separate flexible membrane liners, with a leak detection system between the two liners. The third component shall consist of a minimum of two feet of soil underneath the bottom of those liners, with the soil having a maximum permeability of 1 x 10‑7 centimeters per second. The flexible membrane liners shall have a minimum thickness of thirty one‑thousandths of an inch (0.030"), except that liners consisting of high‑density polyethylene shall be at least sixty one‑thousandths of an inch (0.060") thick. The lower flexible membrane liner shall be installed in direct and uniform contact with the compacted soil layer. The Department may approve an alternative to the soil component of the composite liner system if the Department finds, based on modeling, that the alternative liner system will provide an equivalent or greater degree of impermeability.

(c)        An applicant for a permit for a combustion products landfill shall develop and provide to the Department a response plan, which shall describe the circumstances under which corrective measures are to be taken at the landfill in the event of the detection of leaks in the leak detection system between the upper two liner components at amounts exceeding an amount specified in the response plan (as expressed in average gallons per day per acre of landfill, defined as an Action Leakage Rate). The response plan shall also describe the remedial actions that the landfill is required to undertake in response to detection of leakage in amounts in excess of the Action Leakage Rate. The Department shall review the response plan as a part of the permit application for the landfill. Compliance with performance of the landfill to prevent releases of waste to the environment may be determined based on leakage rate rather than monitoring well data. (2007‑550, s. 7(b).)



§ 130A-295.5. Traffic study required for certain solid waste management facilities.

§ 130A‑295.5.  Traffic study required for certain solid waste management facilities.

(a)        An applicant for a permit for a sanitary landfill or for a transfer station shall conduct a traffic study of the impacts of the proposed facility. The Department shall include as a condition of a permit for a sanitary landfill or for a transfer station a requirement that the permit holder mitigate adverse impacts identified by the traffic study. The study shall include all of the following at a minimum:

(1)        Identification of routes from the nearest limited access highway used to access the proposed facility.

(2)        Daily and hourly traffic volumes that will result along each approach route between the nearest limited access highway and the proposed facility.

(3)        A map identifying land uses located along the identified approach routes, including, but not limited to, residential, commercial, industrial development, and agricultural operations. The map shall identify residences, schools, hospitals, nursing homes, and other significant buildings that front the approach routes.

(4)        Identification of locations on approach routes where road conditions are inadequate to handle the increased traffic associated with the proposed facility and a description of the mitigation measures proposed by the applicant to address the conditions.

(5)        A description of the potential adverse impacts of increased traffic associated with the proposed facility and the mitigation measures proposed by the applicant to address these impacts.

(6)        An analysis of the impact of any increase in freight traffic on railroads and waterways.

(b)        An applicant for a permit for a sanitary landfill or for a transfer station may satisfy the requirements of subsection (a) of this section by obtaining a certification from the Division Engineer of the Department of Transportation that the proposed facility will not have a substantial impact on highway traffic. (2007‑550, s. 8(a).)



§ 130A-295.6. Additional requirements for sanitary landfills.

§ 130A‑295.6.  Additional requirements for sanitary landfills.

(a)        The Department shall conduct a study of the environmental impacts of any proposed sanitary landfill. The study shall meet all of the requirements set forth in G.S. 113A‑4 and rules adopted pursuant to G.S. 113A‑4. If an environmental impact statement is required, the Department shall publish notice of the draft environmental impact statement and shall hold a public hearing in the county where the landfill will be located no sooner than 30 days following the public notice. The Department shall consider the study of environmental impacts and any mitigation measures proposed by the applicant in deciding whether to issue or deny a permit. An applicant for a permit for a sanitary landfill shall pay all costs incurred by the Department to comply with this subsection including the costs of any special studies that may be required.

(b)        The Department shall require a buffer between any perennial stream or wetland and the nearest waste disposal unit of a sanitary landfill of at least 200 feet. The Department may approve a buffer of less than 200 feet, but in no case less than 100 feet, if it finds all of the following:

(1)        The proposed sanitary landfill or expansion of the sanitary landfill will serve a critical need in the community.

(2)        There is no feasible alternative location that would allow siting or expansion of the sanitary landfill with 200‑foot buffers.

(c)        A waste disposal unit of a sanitary landfill shall not be constructed within:

(1)        A 100‑year floodplain or land removed from a 100‑year floodplain designation pursuant to 44 Code of Federal Regulations Part 72 (1 October 2006 Edition) as a result of man‑made alterations within the floodplain such as the placement of fill, except as authorized by variance granted under G.S. 143‑215.54A(b). This subdivision does not apply to land removed from a 100‑year floodplain designation (i) as a result of floodplain map corrections or updates not resulting from man‑made alterations of the affected areas within the floodplain, or (ii) pursuant to 44 Code of Federal Regulations Part 70 (1 October 2006 Edition) by a letter of map amendment.

(2)        A wetland, unless the applicant or permit holder can show all of the following, as to the waste disposal unit:

a.         Where applicable under section 404 of the federal Clean Water Act or applicable State wetlands laws, the presumption that a practicable alternative to the proposed waste disposal unit is available which does not involve wetlands is clearly rebutted;

b.         Construction of the waste disposal unit will not do any of the following:

1.         Cause or contribute to violations of any applicable State water quality standard.

2.         Violate any applicable toxic effluent standard or prohibition under section 307 of the federal Clean Water Act.

3.         Jeopardize the continued existence of endangered or threatened species or result in the destruction or adverse modification of a critical habitat, protected under the federal Endangered Species Act of 1973.

4.         Violate any requirement under the federal Marine Protection, Research, and Sanctuaries Act of 1972.

c.         Construction of the waste disposal unit will not cause or contribute to significant degradation of wetlands.

d.         To the extent required under section 404 of the federal Clean Water Act or applicable State wetlands laws, any unavoidable wetlands impacts will be mitigated.

(d)        The Department shall not issue a permit to construct any disposal unit of a sanitary landfill if, at the earlier of (i) the acquisition by the applicant or permit holder of the land or of an option to purchase the land on which the waste disposal unit will be located, (ii) the application by the applicant or permit holder for a franchise agreement, or (iii) at the time of the application for a permit, any portion of the proposed waste disposal unit would be located within:

(1)        Five miles of the outermost boundary of a National Wildlife Refuge.

(2)        One mile of the outermost boundary of a State gameland owned, leased, or managed by the Wildlife Resources Commission pursuant to G.S. 113‑306.

(3)        Two miles of the outermost boundary of a component of the State Parks System.

(e)        A sanitary landfill for the disposal of construction and demolition debris waste shall be constructed with a liner system that consists of a flexible membrane liner over two feet of soil with a maximum permeability of 1 x 10‑5 centimeters per second. The flexible membrane liner shall have a minimum thickness of thirty one‑thousandths of an inch (0.030"), except that a liner that consists of high‑density polyethylene shall be at least sixty one‑thousandths of an inch (0.060") thick. The flexible membrane liner shall be installed in direct and uniform contact with the soil layer. The Department may approve an alternative to the soil component of the liner system if the Department finds, based on modeling, that the alternative liner system will provide an equivalent or greater degree of impermeability.

(f)         A sanitary landfill, other than a sanitary landfill for the disposal of construction and demolition debris waste, shall be constructed so that the post‑settlement bottom elevation of the liner system, or the post‑settlement bottom elevation of the waste if no liner system is required, is a minimum of four feet above both the seasonal high groundwater table and the bedrock datum plane contours. A sanitary landfill for the disposal of construction and demolition debris waste shall be constructed so that the post‑settlement bottom elevation of the flexible membrane liner component of the liner system is a minimum of four feet above both the seasonal high groundwater table and the bedrock datum plane contours.

(g)        A permit holder for a sanitary landfill shall develop and implement a waste screening plan. The plan shall identify measures adequate to ensure compliance with State laws and rules and any applicable local ordinances that prohibit the disposal of certain items in landfills. The plan shall address all sources of waste generation. The plan is subject to approval by the Department.

(h)        The following requirements apply to any sanitary landfill for which a liner is required:

(1)        A geomembrane base liner system shall be tested for leaks and damage by methods approved by the Department that ensure that the entire liner is evaluated.

(2)        A leachate collection system shall be designed to return the head of the liner to 30 centimeters or less within 72 hours. The design shall be based on the precipitation that would fall on an empty cell of the sanitary landfill as a result of a 25‑year‑24‑hour storm event. The leachate collection system shall maintain a head of less than 30 centimeters at all times during leachate recirculation. The Department may require the operator to monitor the head of the liner to demonstrate that the head is being maintained in accordance with this subdivision and any applicable rules.

(3)        All leachate collection lines shall be designed and constructed to permanently allow cleaning and remote camera inspection. All leachate collection lines shall be cleaned at least once a year, except that the Department may allow leachate collection lines to be cleaned once every two years if: (i) the facility has continuous flow monitoring; and (ii) the permit holder demonstrates to the Department that the leachate collection lines are clear and functional based on at least three consecutive annual cleanings. Remote camera inspections of the leachate collection lines shall occur upon completion of construction, at least once every five years thereafter, and following the clearing of blockages.

(4)        Any pipes used to transmit leachate shall provide dual containment outside of the disposal unit. The bottom liner of a sanitary landfill shall be constructed without pipe penetrations.

(i)         The Department shall not issue a permit for a sanitary landfill that authorizes:

(1)        A capacity of more than 55 million cubic yards of waste.

(2)        A disposal area of more than 350 acres.

(3)        A maximum height, including the cap and cover vegetation, of more than 250 feet above the mean natural elevation of the disposal area.

(j)         This section does not apply to landfills for the disposal of land clearing and inert debris or to Type I or Type II compost facilities. (2007‑543, s. 1(a)‑(c); 2007‑550, s. 9(a), (c).)



§ 130A-295.7: Reserved for future codification purposes.

§ 130A-295.7: Reserved for future codification purposes.



§ 130A-295.8. Fees applicable to permits for solid waste management facilities.

§ 130A‑295.8.  Fees applicable to permits for solid waste management facilities.

(a)        The Solid Waste Management Account is established as a nonreverting account within the Department. All fees collected under this section shall be credited to the Account and shall be used to support the solid waste management program established pursuant to G.S. 130A‑294.

(b)        As used in this section:

(1)        "New permit" means any of the following:

a.         An application for a permit for a solid waste management facility that has not been previously permitted by the Department. The term includes one site suitability review, the initial permit to construct, and one permit to operate the constructed portion of a phase included in the permit to construct.

b.         An application that proposes to expand the boundary of a permitted waste management facility for the purpose of expanding the permitted activity.

c.         An application that includes a proposed expansion to the boundary of a waste disposal unit within a permitted solid waste management facility.

d.         An application for a substantial amendment to a solid waste permit, as defined in G.S. 130A‑294.

(2)        "Permit amendment" means any of the following:

a.         An application for a permit to construct and one permit to operate for the second and subsequent phases of landfill development described in the approved facility plan for a permitted solid waste management facility.

b.         An application for the five‑year renewal of a permit for a permitted solid waste management facility or for a permit review of a permitted solid waste management facility.

c.         Any application that proposes a change in ownership or corporate structure of a permitted solid waste management facility.

(3)        "Permit modification" means any of the following:

a.         An application for any change to the plans approved in a permit for a solid waste management facility that does not constitute a "permit amendment" or a "new permit".

b.         A second or subsequent permit to operate for a constructed portion of a phase included in the permit to construct.

(c)        An applicant for a permit shall pay an application fee upon submission of an application according to the following schedule:

(1)        Municipal Solid Waste Landfill accepting less than 100,000 tons/year of solid waste, New Permit  $25,000.

(2)        Municipal Solid Waste Landfill accepting less than 100,000 tons/year of solid waste, Amendment  $15,000.

(3)        Municipal Solid Waste Landfill accepting less than 100,000 tons/year of solid waste, Modification  $1,500.

(4)        Municipal Solid Waste Landfill accepting 100,000 tons/year or more of solid waste, New Permit  $50,000.

(5)        Municipal Solid Waste Landfill accepting 100,000 tons/year or more of solid waste, Amendment  $30,000.

(6)        Municipal Solid Waste Landfill accepting 100,000 tons/year or more of solid waste, Modification  $3,000.

(7)        Construction and Demolition Landfill accepting less than 100,000 tons/year of solid waste, New Permit  $15,000.

(8)        Construction and Demolition Landfill accepting less than 100,000 tons/year of solid waste, Amendment  $9,000.

(9)        Construction and Demolition Landfill accepting less than 100,000 tons/year of solid waste, Modification  $1,500.

(10)      Construction and Demolition Landfill accepting 100,000 tons/year or more of solid waste, New Permit  $30,000.

(11)      Construction and Demolition Landfill accepting 100,000 tons/year or more of solid waste, Amendment  $18,500.

(12)      Construction and Demolition Landfill accepting 100,000 tons/year or more of solid waste, Modification  $2,500.

(13)      Industrial Landfill accepting less than 100,000 tons/year of solid waste, New Permit  $15,000.

(14)      Industrial Landfill accepting less than 100,000 tons/year of solid waste, Amendment  $9,000.

(15)      Industrial Landfill accepting less than 100,000 tons/year of solid waste, Modification  $1,500.

(16)      Industrial Landfill accepting 100,000 tons/year or more of solid waste, New Permit  $30,000.

(17)      Industrial Landfill accepting 100,000 tons/year or more of solid waste, Amendment  $18,500.

(18)      Industrial Landfill accepting 100,000 tons/year or more of solid waste, Modification  $2,500.

(19)      Tire Monofill, New Permit  $1,750.

(20)      Tire Monofill, Amendment  $1,250.

(21)      Tire Monofill, Modification  $500.

(22)      Treatment and Processing, New Permit  $1,750.

(23)      Treatment and Processing, Amendment  $1,250.

(24)      Treatment and Processing, Modification  $500.

(25)      Transfer Station, New Permit  $5,000.

(26)      Transfer Station, Amendment  $3,000.

(27)      Transfer Station, Modification  $500.

(28)      Incinerator, New Permit  $1,750.

(29)      Incinerator, Amendment  $1,250.

(30)      Incinerator, Modification  $500.

(31)      Large Compost Facility, New Permit  $1,750.

(32)      Large Compost Facility, Amendment  $1,250.

(33)      Large Compost Facility, Modification  $500.

(34)      Land Clearing and Inert, New Permit  $1,000.

(35)      Land Clearing and Inert, Amendment  $500.

(36)      Land Clearing and Inert, Modification  $250.

(d)        A permitted solid waste management facility shall pay an annual permit fee on or before 1 August of each year according to the following schedule:

(1)        Municipal Solid Waste Landfill  $3,500.

(2)        Post‑Closure Municipal Solid Waste Landfill  $1,000.

(3)        Construction and Demolition Landfill  $2,750.

(4)        Post‑Closure Construction and Demolition Landfill  $500.

(5)        Industrial Landfill  $2,750.

(6)        Post‑Closure Industrial Landfill  $500.

(7)        Transfer Station  $750.

(8)        Treatment and Processing Facility  $500.

(9)        Tire Monofill  $500.

(10)      Incinerator  $500.

(11)      Large Compost Facility  $500.

(12)      Land Clearing and Inert Debris Landfill  $500.

(e)        The Department shall determine whether an application for a permit for a solid waste management facility that is subject to a fee under this section is complete within 90 days after the Department receives the application for the permit. A determination of completeness means that the application includes all required components but does not mean that the required components provide all of the information that is required for the Department to make a decision on the application. If the Department determines that an application is not complete, the Department shall notify the applicant of the components needed to complete the application. An applicant may submit additional information to the Department to cure the deficiencies in the application. The Department shall make a final determination as to whether the application is complete within the later of: (i) 90 days after the Department receives the application for the permit less the number of days that the applicant uses to provide the additional information; or (ii) 30 days after the Department receives the additional information from the applicant. The Department shall issue a draft permit decision on an application for a permit within one year after the Department determines that the application is complete. The Department shall hold a public hearing and accept written comment on the draft permit decision for a period of not less than 30 or more than 60 days after the Department issues a draft permit decision. The Department shall issue a final permit decision on an application for a permit within 90 days after the comment period on the draft permit decision closes. The Department and the applicant may mutually agree to extend any time period under this subsection. If the Department fails to act within any time period set out in this subsection, the applicant may treat the failure to act as a denial of the permit and may challenge the denial as provided in Chapter 150B of the General Statutes. (2007‑550, s. 13(a).)



§ 130A-295.9. Solid waste disposal tax; use of proceeds.

§ 130A‑295.9.  Solid waste disposal tax; use of proceeds.

It is the intent that the proceeds of the solid waste disposal tax imposed by Article 5G of Chapter 105 of the General Statutes shall be used only for the following purposes:

(1)        Funds credited pursuant to G.S. 105‑187.63(1) to the Inactive Hazardous Sites Cleanup Fund shall be used by the Department of Environment and Natural Resources to fund the assessment and remediation of pre‑1983 landfills, except up to seven percent (7%) of the funds credited under this subdivision may be used to fund administrative expenses related to the assessment and remediation of inactive hazardous waste sites.

(2)        Funds credited pursuant to G.S. 105‑187.63(3) to the Solid Waste Management Trust Fund shall be used by the Department of Environment and Natural Resources to fund grants to State agencies and units of local government to initiate or enhance local recycling programs and to provide for the management of difficult to manage solid waste, including abandoned mobile homes and household hazardous waste. Up to seven percent (7%) of the funds credited under this subdivision may be used by the Department to administer this Part.  (2007‑550, s. 14(b); 2009‑451, s. 13.3E.)



§ 130A-296: Repealed by Session Laws 1993, c. 501, s. 15.

§ 130A‑296:  Repealed by Session Laws 1993, c.  501, s. 15.



§ 130A-297. Receipt and distribution of funds.

§ 130A‑297.  Receipt and distribution of funds.

The Department may accept loans and grants from the federal government and other sources for carrying out the purposes of this Article, and shall adopt reasonable policies governing the administration and distribution of funds to units of local government, other State agencies, and private agencies, institutions or individuals for studies, investigations, demonstrations, surveys, planning, training, and construction or establishment of solid waste management facilities. (1969, c. 899; 1973, c. 476, s. 128; 1977, 2nd Sess., c. 1216; 1983, c. 1891, s. 2.)



§ 130A-298. Hazardous waste fund.

§ 130A‑298.  Hazardous waste fund.

A nonreverting hazardous waste fund is established within the Department which shall be available to defray the cost to the State for monitoring and care of hazardous waste disposal facilities after the termination of the period during which the facility operator is required by applicable State and federal statutes, rules or regulations to remain responsible for post‑closure monitoring and care. The establishment of this fund shall in no way be construed to relieve or reduce the liability of facility operators or any persons for damages caused by the facility. The fund shall be maintained by fees collected pursuant to the provisions of G.S. 130A‑294(a)(6). (1981, c. 704, s. 7; 1983, c. 891, s. 2; 1989, c. 168, s. 25.)



§ 130A-299. Single agency designation.

§ 130A‑299.  Single agency designation.

The Department is designated as the single State agency for purposes of RCRA or any State or federal legislation enacted to promote the proper management of solid waste. (1969, c. 899; 1973, c. 476, s. 128; 1977, 2nd Sess., c. 1216; 1983, c. 891, s. 2; 1989, c. 168, s. 26.)



§ 130A-300. Effect on laws applicable to water pollution control.

§ 130A‑300.  Effect on laws applicable to water pollution control.

This Article shall not be construed as amending, repealing or in any manner abridging or interfering with those sections of the General Statutes of North Carolina relative to the control of water pollution as now administered by the Environmental Management Commission nor shall the provisions of this Article be construed as being applicable to or in any way affecting the authority of the Environmental Management Commission to control the discharges of wastes to the waters of the State as provided in Articles 21 and 21A,  Chapter 143 of the General Statutes. (1977, 2nd Sess., c. 1216; 1983, c. 891, s. 2.)



§ 130A-301. Recordation of permits for disposal of waste on land and Notice of Open Dump.

§ 130A‑301.  Recordation of permits for disposal of waste on land and Notice of Open Dump.

(a)        Whenever the Department approves a permit for a sanitary landfill or a facility for the disposal of hazardous waste on land, the owner of the facility shall be granted both an original permit and a copy certified by the Secretary. The permit shall include a legal description of the site that would be sufficient as a description in an instrument of conveyance.

(b)        The owner of a facility granted a permit for a sanitary landfill or a facility for the disposal of hazardous waste on land shall file the certified copy of the permit in the office of the register of deeds in the county or counties in which the land is located.

(c)        The register of deeds shall record the certified copy of the permit and index it in the grantor index under the name of the owner of the land.

(d)        The permit shall not be effective unless the certified copy is filed as required under subsection (b) of this section.

(e)        When a sanitary landfill or a facility for the disposal of hazardous waste on land is sold, leased, conveyed or transferred, the deed or other instrument of transfer shall contain in the description section in no smaller type than that used in the body of the deed or instrument a statement that the property has been used as a sanitary landfill or a disposal site for hazardous waste and a reference by book and page to the recordation of the permit.

(f)         When the Department determines that an open dump exists, the Department shall notify the owner or operator of the open dump of applicable requirements to take remedial action at the site of the open dump to protect public health and the environment. If the owner or operator fails to take remedial action, the Department may record a Notice of Open Dump in the office of the register of deeds in the county or counties where the open dump is located. Not less than 30 days before recording the Notice of Open Dump, the Department shall notify the owner or operator of its intention to file a Notice of Open Dump. The Department may notify the owner or operator of its intention to file a Notice of Open Dump at the time it notifies the owner or operator of applicable requirements to take remedial action. An owner or operator may challenge a decision of the Department to file a Notice of Open Dump by filing a contested case under Article 3 of Chapter 150B of the General Statutes. If an owner or operator challenges a decision of the Department to file a Notice of Open Dump, the Department shall not file the Notice of Open Dump until the contested case is resolved, but may file a notice of pending litigation under Article 11 of Chapter 1 of the General Statutes. This power is additional and supplemental to any other power granted to the Department. This subsection does not repeal or supersede any statute or rule requiring or authorizing record notice by the owner.

(1)        The Department shall file the Notice of Open Dump in the office of the register of deeds in substantially the following form:

"NOTICE OF OPEN DUMP

The Division of Waste Management of the North Carolina Department of Environment and Natural Resources has determined that an open dump exists on the property described below. The Department provides the following information regarding this open dump as a public service. This Notice is filed pursuant to G.S. 130A‑301(f).

Name(s) of the record owner(s): _______________________________

Description of the real property: _______________________________

Description of the particular area where the open dump is located: ____

Any person who has questions regarding this Notice should contact the Division of Waste Management of the North Carolina Department of Environment and Natural Resources. The contact person for this Notice is: ______________ who may be reached by telephone at ______________ or by mail at ______________. Requests for inspection and copying of public records regarding this open dump may be directed to ______________ who may be reached by telephone at ______________ or by mail at ______________.

__________________________________________________________

Secretary of Environment and Natural Resources by _______________________

Date: _________."

(2)        The description of the particular area where the open dump is located shall be based on the best information available to the Department but need not be a survey plat that meets the requirements of G.S. 47‑30 unless a survey plat that meets those requirements and that is approved by the Department is furnished by the owner or operator.

(3)        The register of deeds shall record the Notice of Open Dump and index it in the grantor index under the name of the record owner or owners. After recording the Notice of Open Dump, the register of deeds shall return the Notice of Open Dump to the Department in care of the person listed as the contact person in the Notice of Open Dump.

(4)        When the owner removes all solid waste from the open dump site to the satisfaction of the Department, the Department shall file a Cancellation of the Notice of Open Dump. The Cancellation shall be in a form similar to the original Notice of Open Dump and shall state that all the solid waste that constituted the open dump has been removed to the satisfaction of the Department. The Cancellation shall be filed and indexed in the same manner as the original Notice of Open Dump. (1973, c. 444; c. 476, s. 128; 1977, 2nd Sess., c. 1216; 1981, c. 480, s. 3; 1983, c. 891, s. 2; 1997‑330, s. 2; 1997‑443, s. 11A.119(b).)



§ 130A-301.1. Land clearing and inert debris landfills with a disposal area of 1/2 acre or less; recordation.

§ 130A‑301.1.  Land clearing and inert debris landfills with a disposal area of 1/2 acre or less; recordation.

(a)        No landfill for the on‑site disposal of land clearing and inert debris shall, at the time the landfill is sited, be sited 50 feet or less from a boundary of an adjacent property.

(b)        The owner of a landfill for the on‑site disposal of land clearing and inert debris shall file a certified copy of a survey of the property on which the landfill is located in the register of deeds' office in the county in which the property is located, which survey shall accurately show the location of the landfill and the record owner of the land on which the landfill is situated.

(c)        Prior to the lease or conveyance of any lot or tract of land which directly abuts or is contiguous to the disposal area used for land clearing and inert debris, the owner of the lot or tract shall prepare a document disclosing that a portion of the property has been used as a disposal area for land clearing and inert debris or has been used to meet applicable minimum buffer requirements. The disclosure shall include a legal description of the property that would be sufficient in an instrument of conveyance and shall be filed in the register of deeds office prior to any lease or conveyance.

(d)        No public, commercial, or residential building shall be located or constructed on the property, or any portion of the property on which the landfill for the on‑site disposal of land clearing and inert debris is located, 50 feet or less from the landfill. Construction of such buildings, with the exception of site preparation and foundation work, shall not commence until after closure of the on‑site land clearing and inert debris landfill.

(e)        Source reduction methods including, but not limited to, chipping and mulching of land clearing and inert debris shall be utilized to the maximum degree technically and economically feasible.

(f)         The Department of Transportation is exempt from subsections (b) and (c) of this section for the on‑site disposal of land clearing and inert debris on highway rights‑of‑way. (1993 (Reg. Sess., 1994), c. 580, s. 2.)



§ 130A-301.2: Expired September 30, 2003, pursuant to Session Laws 1995, c. 502, s. 4, as amended by Session Laws 2001-357.

§ 130A‑301.2:  Expired September 30, 2003, pursuant to Session Laws 1995, c. 502, s. 4, as amended by Session Laws 2001-357.



§ 130A-302. Sludge deposits at sanitary landfills.

§ 130A‑302.  Sludge deposits at sanitary landfills.

Sludges generated by the treatment of wastewater discharges which are point sources subject to permits granted under Section 402 of the Federal Water Pollution Control Act, as amended (P.L. 92‑500), or permits generated under G. S. 143‑215.1 by the Environmental Management Commission shall not be deposited in or on a sanitary landfill permitted under this Article unless in a compliance with the rules concerning solid waste adopted under this Article. (1977, 2nd Sess., c. 1216; 1983, c. 891, s. 2.)



§ 130A-303. Imminent hazard.

§ 130A‑303.  Imminent hazard.

(a)        The judgment of the Secretary that an imminent hazard exists concerning solid waste shall be supported by findings of fact made by the Secretary.

(b)        In order to eliminate an imminent hazard, the Secretary may, without notice or hearing, issue an order requiring that immediate action be taken to protect the public health or the environment. This order may be directed to a generator or transporter of solid waste or to the owner or operator of a solid waste management facility. Where the imminent hazard is caused by an inactive hazardous substance or waste disposal site, the Secretary shall follow the procedures set forth in G.S. 130A‑310.5.  (1977, 2nd Sess., c. 1216; 1981, c. 704, s. 7; 1983, c. 891, s. 2; 1987, c. 574, s. 3; 2009‑570, s. 27.)



§ 130A-304. Confidential information protected.

§ 130A‑304.  Confidential information protected.

(a)        The following information received or prepared by the Department in the course of carrying out its duties and responsibilities under this Article is confidential information and shall not be subject to disclosure under G.S. 132‑6:

(1)        Information which the Secretary determines is entitled to confidential treatment pursuant to G.S. 132‑1.2.  If the Secretary determines that information received by the Department is not entitled to confidential treatment, the Secretary shall inform the person who provided the information of that determination at the time such determination is made.  The Secretary may refuse to accept or may return any information that is claimed to be confidential that the Secretary determines is not entitled to confidential treatment.

(2)        Information that is confidential under any provision of federal or state law.

(3)        Information compiled in anticipation of enforcement or criminal proceedings, but only to the extent disclosure could reasonably be expected to interfere with the institution of such proceedings.

(b)        Confidential information may be disclosed to officers, employees, or authorized representatives of federal or state agencies if such disclosure is necessary to carry out a proper function of the Department or the requesting agency or when relevant in any proceeding under this Article.

(c)        Except as provided in subsection (b) of this section or as otherwise provided by law, any officer or employee of the State who knowingly discloses information designated as confidential under this section shall be guilty of a Class 1 misdemeanor and shall be removed from office or discharged from employment. (1977, 2nd Sess., c. 1216; 1983, c. 891, s. 2; 1985, c. 738, s. 5; 1987, c. 282, s. 20; 1991, c. 745, s. 2; 1993, c. 539, s. 951; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 130A-305. Construction.

§ 130A‑305.  Construction.

This Article shall be interpreted as enabling the State to obtain federal financial assistance in carrying out its solid waste management program and to obtain the authority needed to assume primary enforcement responsibility for that portion of the solid waste management program concerning the management of hazardous waste. (1983, c. 891, s. 2.)



§ 130A-306. Emergency Response Fund.

§ 130A‑306.  Emergency Response Fund.

There is established under the control and direction of the Department, an Emergency Response Fund which shall be a nonreverting fund consisting of any money appropriated for such purpose by the General Assembly or available to it from grants, fees, charges, and other money paid to or recovered by or on behalf of the Department pursuant to this Article, except fees and penalties specifically designated by this Article for some other use or purpose. The Emergency Response Fund shall be treated as a special trust fund and shall be credited with interest by the State Treasurer pursuant to G.S. 147‑69.2 and G.S. 147‑69.3. The Fund shall be used to defray expenses incurred by the Department in developing and implementing an emergency hazardous waste remedial plan and to reimburse any federal, State or local agency and any agent or contractor for expenses incurred in developing and implementing such a plan that has been approved by the Department. These funds shall be used upon a determination that sufficient funds or corrective action cannot be obtained from other sources without incurring a delay that would significantly increase the threat to life or risk of damage to the environment. This Fund may not exceed five hundred thousand dollars ($500,000); money in excess of five hundred thousand dollars ($500,000) shall be deposited in the Inactive Hazardous Sites Cleanup Fund. The Secretary is authorized to take the necessary action to recover all costs incurred by the State for site investigation and the development and implementation of an emergency hazardous waste remedial plan, including attorney's fees and other expenses of bringing the cost recovery action from the responsible party or parties. The provisions of G.S. 130A‑310.7 shall apply to actions to recover costs under this section except that: (i) reimbursement shall be to the Emergency Response Fund and (ii) the State need not show that it has complied with the provisions of Part 3 of this Article. (1983 (Reg. Sess., 1984), c. 1034, s. 74; 1989, c. 286, s. 1; 1998‑215, s. 54(b).)



§ 130A-307. Reserved for future codification purposes.

§ 130A‑307.  Reserved for future codification purposes.



§ 130A-308. Continuing releases at permitted facilities; notification of completed corrective action.

§ 130A‑308.  Continuing releases at permitted facilities; notification of completed corrective action.

(a)        Standards adopted under G.S. 130A‑294(c) and a permit issued under G.S. 130A‑294(c) shall require corrective action for all releases of hazardous waste or constituents from any solid waste management unit at a treatment, storage, or disposal facility seeking a permit under G.S. 130A‑294(c), regardless of the time at which waste was placed in such unit. Permits issued under G.S. 130A‑294(c) which implement Section 3005 of RCRA (42 U.S.C. § 6925) shall contain schedules of compliance for corrective action if corrective action cannot be completed prior to issuance of the permit and establishment of financial assurance for completing corrective action. Notwithstanding any other provision of this section, this section shall apply only to units, facilities, and permits that are covered by Section 3004(u) of RCRA (42 U.S.C. § 6924(u)). Notwithstanding the foregoing, corrective action authorized elsewhere in this Chapter shall not be limited by this section.

(b)        The definitions set out in G.S. 130A‑310.31(b) apply to this subsection. Any person may submit a written request to the Department for a determination that a corrective action for a release of a hazardous waste or constituents from a solid waste management unit that is a treatment, storage, or disposal facility permitted under G.S 130A‑294(c) has been completed to unrestricted use standards. A request for a determination that a corrective action at a facility has been completed to unrestricted use standards shall be accompanied by the fee required by G.S. 130A‑310.39(a)(2). If the Department determines that the corrective action at a facility has been completed to unrestricted use standards, the Department shall issue a written notification that no further corrective action will be required at the facility. The notification shall state that no further corrective action will be required at the facility unless the Department later determines, based on new information or information not previously provided to the Department, that the corrective action at the facility has not been completed to unrestricted use standards or that the Department was provided with false or incomplete information. Under any of those circumstances, the Department may withdraw the notification and require responsible parties to take corrective action at a facility to bring the facility into compliance with unrestricted use standards. (1985, c. 738, s. 4; 1989, c. 168, s. 27; 1997‑357, s. 4; 2001‑384, s. 11; 2007‑107, s. 1.1(f).)



§ 130A-309. Corrective actions beyond facility boundary.

§ 130A‑309.  Corrective actions beyond facility boundary.

Standards adopted under G.S. 130A‑294(c) shall require that corrective action be taken beyond the facility boundary where necessary to protect human health and the environment unless the owner or operator of the facility concerned demonstrates to the satisfaction of the Department that, despite the owner or operator's best efforts, the owner or operator was unable to obtain the necessary permission to undertake such action. Such standards shall take effect upon adoption and shall apply to:

(1)        All facilities operating under permits issued under G.S. 130A‑294(c); and

(2)        All disposal facilities, surface impoundments, and waste pile units (including any new units, replacements of existing units or lateral expansions of existing units) which receive hazardous waste after July 26, 1982.

Pending adoption of such rules, the Department shall issue corrective action orders for facilities referred to in (1) and (2), on a case‑by‑case basis, consistent with the purposes of this section. Notwithstanding any other provision of this section, this section shall apply only to units, facilities, and permits that are covered by Section 3004(v) of RCRA (42 U.S.C. § 6924(v)). Notwithstanding the foregoing, corrective action authorized elsewhere in this Chapter shall not be limited by this section. (1985, c. 738, s. 4; 1989, c. 168, s. 28.)



§ 130A-309.01. Title.

Part 2A.  Nonhazardous Solid Waste Management.

§ 130A‑309.01.  Title.

This Part may be cited as the Solid Waste Management Act of 1989. (1989, c. 784, s. 2.)



§ 130A-309.02. Applicability.

§ 130A‑309.02.  Applicability.

This Part shall apply to solid waste other than hazardous waste and sludges. (1989, c. 784, s. 2.)



§ 130A-309.03. Findings, purposes.

§ 130A‑309.03.  Findings, purposes.

(a)        The General Assembly finds that:

(1)        Inefficient and improper methods of managing solid waste create hazards to public health, cause pollution of air and water resources, constitute a waste of natural resources, have an adverse effect on land values, and create public nuisances.

(2)        Problems of solid waste management have become a matter statewide in scope and necessitate State action to assist local governments in improving methods and processes to promote more efficient methods of solid waste collection and disposal.

(3)        The continuing technological progress and improvements in methods of manufacture, packaging, and marketing of consumer products have resulted in an ever‑mounting increase of the mass of material discarded by the purchasers of the products, thereby necessitating a statewide approach to assisting local governments around the State with their solid waste management programs.

(4)        The economic growth and population growth of our State have required increased industrial production together with related commercial and agricultural operations to meet our needs, which have resulted in a rising tide of unwanted and discarded materials.

(5)        The failure or inability to economically recover material and energy resources from solid waste results in the unnecessary waste and depletion of our natural resources; such that, maximum resource recovery from solid waste and maximum recycling and reuse of the resources must be considered goals of the State.

(6)        Certain solid waste, due to its quantity; concentration; or physical, chemical, biological, or infectious characteristics; is exceptionally hazardous to human health, safety, and to the environment; such that exceptional attention to the transportation, disposal, storage, and treatment of the waste is necessary to protect human health, safety, and welfare; and to protect the environment.

(7)        This Part should be integrated with other State laws and rules and applicable federal law.

(b)        It is the purpose of this Part to:

(1)        Regulate in the most economically feasible, cost‑effective, and environmentally safe manner the storage, collection, transport, separation, processing, recycling, and disposal of solid waste in order to protect the public health, safety, and welfare; enhance the environment for the people of this State; and recover resources which have the potential for further usefulness.

(2)        Establish and maintain a cooperative State program of planning, technical assistance, and financial assistance for solid waste management.

(3)        Require counties and municipalities to adequately plan and provide efficient, environmentally acceptable solid waste management programs; and require counties to plan for proper hazardous waste management.

(4)        Require review of the design, and issue permits for the construction, operation, and closure of solid waste management facilities.

(5)        Promote the application of resource recovery systems that preserve and enhance the quality of air, water, and land resources.

(6)        Ensure that exceptionally hazardous solid waste is transported, disposed of, stored, and treated in a manner adequate to protect human health, safety, and welfare; and the environment.

(7)        Promote the reduction, recycling, reuse, or treatment of solid waste, specifically including hazardous waste, in lieu of disposal of the waste.

(8)        Promote methods and technology for the treatment, disposal, and transportation of hazardous waste which are practical, cost‑effective, and economically feasible.

(9)        Encourage counties and municipalities to utilize all means reasonably available to promote efficient and proper methods of managing solid waste and to promote the economical recovery of material and energy resources from solid waste, including contracting with persons to provide or operate resource recovery services or facilities on behalf of the county or municipality.

(10)      Promote the education of the general public and the training of solid waste professionals to reduce the production of solid waste, to ensure proper disposal of solid waste, and to encourage recycling.

(11)      Encourage the development of waste reduction and recycling as a means of managing solid waste, conserving resources, and supplying energy through planning, grants, technical assistance, and other incentives.

(12)      Encourage the development of the State's recycling industry by promoting the successful development of markets for recycled items and by promoting the acceleration and advancement of the technology used in manufacturing processes that use recycled items.

(13)      Give the State a leadership role in recycling efforts by granting a preference in State purchasing to products with recycled content.

(14)      Require counties to develop and implement recycling programs so that valuable materials may be returned to productive use, energy and natural resources conserved, and the useful life of solid waste management facilities extended.

(15)      Ensure that medical waste is transported, stored, treated, and disposed of in a manner sufficient to protect human health, safety, and welfare; and the environment.

(16)      Require counties, municipalities, and State agencies to determine the full cost of providing storage, collection, transport, separation, processing, recycling, and disposal of solid waste in an environmentally safe manner; and encourage counties, municipalities, and State agencies to contract with private persons for any or all the services in order to assure that the services are provided in the most cost‑effective manner. (1989, c. 784, s. 2.)



§ 130A-309.04. State solid waste management policy and goals.

§ 130A‑309.04.  State solid waste management policy and goals.

(a)        It is the policy of the State to promote methods of solid waste management that are alternatives to disposal in landfills and to assist units of local government with solid waste management. In furtherance of this State policy, there is established a hierarchy of methods of managing solid waste, in descending order of preference:

(1)        Waste reduction at the source;

(2)        Recycling and reuse;

(3)        Composting;

(4)        Incineration with energy recovery;

(5)        Incineration without energy recovery;

(6)        Disposal in landfills.

(b)        It is the policy of the State to encourage research into innovative solid waste management methods and products and to encourage regional solid waste management projects.

(c)        It is the goal of this State to reduce the municipal solid waste stream, primarily through source reduction, reuse, recycling, and composting, by forty percent (40%) on a per capita basis by 30 June 2001.

(1),       (2) Repealed by Session Laws 1995 (Regular Session, 1996), c. 594, s. 8.

(c1)      To measure progress toward the municipal solid waste reduction goal in a given year, comparison shall be made between the amount by weight of the municipal solid waste that, during the baseline year and the given year, is received at municipal solid waste management facilities and is:

(1)        Disposed of in a landfill;

(2)        Incinerated;

(3)        Converted to tire‑derived fuel; or

(4)        Converted to refuse‑derived fuel.

(c2)      Comparison shall be between baseline and given years beginning on 1 July and ending on 30 June of the following year. The baseline year shall be the year beginning 1 July 1991 and ending 30 June 1992. However, a unit of local government may use an earlier baseline year if it demonstrates to the satisfaction of the Department that it has sufficient data to support the use of the earlier baseline year.

(c3)      Repealed by Session Laws 1995 (Regular Session, 1996), c. 594, s. 8.

(d)        In furtherance of the State's solid waste management policy, each State agency shall develop a solid waste management plan that is consistent with the solid waste management policy of the State.

(d1)      It is the policy of the State to obtain, to the extent practicable, economic benefits from the recovery from solid waste and reuse of material and energy resources. In furtherance of this policy, it is the goal of the State to foster partnerships between the public and private sectors that strengthen the supply of, and demand for, recyclable and reusable materials and that foster opportunities for economic development from the recovery and reuse of materials.

(e),  (f) Repealed by Session Laws 1995 (Regular Session, 1996), c. 594, s. 8.  (1989, c. 784, s. 2; 1991, c. 621, s. 2; 1991 (Reg. Sess., 1992), c. 1013, s. 6; 1995 (Reg. Sess., 1996), c. 594, s. 8.)



§ 130A-309.05. Regulated wastes; certain exclusions.

§ 130A‑309.05.  Regulated wastes; certain exclusions.

(a)        Notwithstanding other provisions of this Article, the following waste shall be regulated pursuant to this Part:

(1)        Medical waste; and

(2)        Ash generated by a solid waste management facility from the burning of solid waste.

(b)        Ash generated by a solid waste management facility from the burning of solid waste shall be disposed of in a properly designed solid waste disposal area that complies with standards developed by the Department for the disposal of the ash.  The Department shall work with solid waste management facilities that burn solid waste to identify and develop methods for recycling and reusing incinerator ash or treated ash.

(c)        Recovered material is not subject to regulation as solid waste under this Article.  In order for a material that would otherwise be regulated as solid waste to qualify as a recovered material, the Department may require any person who owns or has control over the material to demonstrate that the material meets the requirements of this subsection.  In order to protect public health and the environment, the Commission may adopt rules to implement this subsection.  In order to qualify as a recovered material:

(1)        A majority of the recovered material at a facility shall be sold, used, or reused within one year;

(2)        The recovered material or the products or by‑products of operations that process recovered material shall not be discharged, deposited, injected, dumped, spilled, leaked, or placed into or upon any land or water so that the products or by‑products or any constituent thereof may enter other lands or be emitted into the air or discharged into any waters including groundwaters, or otherwise enter the environment or pose a threat to public health and safety; and

(3)        The recovered material shall not be a hazardous waste or have been recovered from a hazardous waste. (1989, c. 784, s. 2; 1995 (Reg. Sess., 1996), c. 594, s. 9.)



§ 130A-309.06. Additional powers and duties of the Department.

§ 130A‑309.06.  Additional powers and duties of the Department.

(a)        In addition to other powers and duties set forth in this Part, the Department shall:

(1)        Develop a comprehensive solid waste management plan consistent with this Part. The plan shall be developed in consultation with units of local government and shall be updated at least every three years. In developing the State solid waste management plan, the Department shall hold public hearings around the State and shall give notice of these public hearings to all units of local government and regional planning agencies.

(2)        Provide guidance for the orderly collection, transportation, storage, separation, processing, recovery, recycling, and disposal of solid waste throughout the State.

(3)        Encourage coordinated local activity for solid waste management within a common geographical area.

(4)        Provide planning, technical, and financial assistance to units of local government and State agencies for reduction, recycling, reuse, and processing of solid waste and for safe and environmentally sound solid waste management and disposal.

(5)        Cooperate with appropriate federal agencies, local governments, and private organizations in carrying out the provisions of this Part.

(6)        Promote and assist the development of solid waste reduction, recycling, and resource recovery programs that preserve and enhance the quality of the air, water, and other natural resources of the State.

(7)        Maintain a directory of recycling and resource recovery systems in the State and provide assistance with matching recovered materials with markets.

(8)        Manage a program of grants for programs for recycling and special waste management, and for programs that provide for the safe and proper management of solid waste.

(9)        Provide for the education of the general public and the training of solid waste management professionals to reduce the production of solid waste, to ensure proper processing and disposal of solid waste, and to encourage recycling and solid waste reduction.

(10)      Develop descriptive literature to inform units of local government of their solid waste management responsibilities and opportunities.

(11)      Repealed by Session Laws 1995 (Regular Session, 1996), c. 594, s. 10.

(12)      Provide and maintain recycling bins for the collection and recycling of newspaper, aluminum cans, glass containers, and recyclable plastic beverage containers at the North Carolina Zoological Park.

(13)      Identify, based on reports required under G.S. 130A‑309.14 and any other relevant information, those materials in the municipal solid waste stream that are marketable in the State or any portion thereof and that should be recovered from the waste stream prior to treatment or disposal.

(14)      Identify and analyze, with assistance from the Department of Commerce pursuant to G.S. 130A‑309.14, components of the State's recycling industry and present and potential markets for recyclable materials in this State, other states, and foreign countries.

(b)        Repealed by Session Laws 2007‑550, s. 6(b), effective August 1, 2007, and applicable to any application for a permit for a solid waste management facility that is pending on that date.

(c)        The Department shall report to the Environmental Review Commission on or before 15 January of each year on the status of solid waste management efforts in the State. The report shall include:

(1)        A comprehensive analysis, to be updated in each report, of solid waste generation and disposal in the State projected for the 20‑year period beginning on 1 July 1991.

(2)        The total amounts of solid waste recycled and disposed of and the methods of solid waste recycling and disposal used during the calendar year prior to the year in which the report is published.

(3)        An evaluation of the development and implementation of local solid waste management programs and county and municipal recycling programs.

(4)        An evaluation of the success of each county or group of counties in meeting the municipal solid waste reduction goal established in G.S. 130A‑309.04.

(5)        Recommendations concerning existing and potential programs for solid waste reduction and recycling that would be appropriate for units of local government and State agencies to implement to meet the requirements of this Part.

(6)        An evaluation of the recycling industry, the markets for recycled materials, the recycling of polystyrene, and the success of State, local, and private industry efforts to enhance the markets for these materials.

(7)        Recommendations to the Governor and the Environmental Review Commission to improve the management and recycling of solid waste in the State, including any proposed legislation to implement the recommendations.

(8)        A description of the condition of the Solid Waste Management Trust Fund and the use of all funds allocated from the Solid Waste Management Trust Fund, as required by G.S. 130A‑309.12(c).

(9)        A description of the review and revision of bid procedures and the purchase and use of reusable, refillable, repairable, more durable, and less toxic supplies and products by both the Department of Administration and the Department of Transportation, as required by G.S. 130A‑309.14(a1)(3).

(10)      A description of the implementation of the North Carolina Scrap Tire Disposal Act that includes the beginning and ending balances in the Scrap Tire Disposal Account for the reporting period, the amount credited to the Scrap Tire Disposal Account during the reporting period, and the amount of revenue used for grants and to clean up nuisance tire collection sites, as required by G.S. 130A‑309.63(e).

(11)      A description of the management of white goods in the State, as required by G.S. 130A‑309.85.

(12)      A summary of the report by the Department of Transportation on the amounts and types of recycled materials that were specified or used in contracts that were entered into by the Department of Transportation during the previous fiscal year, as required by G.S. 136‑28.8(g).

(13)      A summary of the reports by each State department, institution, agency, community college, and local school administrative unit authorized to purchase materials and supplies detailing the amounts and types of materials and supplies with recycled content that were purchased during the previous fiscal year and the progress toward reaching the goals under G.S. 143‑58.3, as required by G.S. 143‑58.2(f).

(14)      (Effective July 1, 2009, and expiring October 1, 2023) A description of the activities related to the management of abandoned manufactured homes in the State in accordance with G.S. 130A‑117, the beginning and ending balances in the Solid Waste Management Trust Fund for the reporting period and the amount of funds used, itemized by county, for grants made under Part 2F of Article 9 of Chapter 130A of the General Statutes.

(d)        Repealed by Session Laws 2001‑452, s. 3.1, effective October 28, 2001.  (1989, c. 784, s. 2; 1991, c. 336, s. 4; c. 621, ss. 3, 4; 1993, c. 250, s. 3; 1995 (Reg. Sess., 1996), c. 594, s. 10; 2001‑452, s. 3.1; 2007‑550, s. 6(b); 2008‑136, s. 2.)



§ 130A-309.07. State solid waste management plan.

§ 130A‑309.07.  State solid waste management plan.

The State solid waste management plan shall include, at a minimum:

(1)        Procedures to encourage cooperative efforts in solid waste management by counties and municipalities and groups of counties and municipalities where appropriate, including the establishment of joint agencies pursuant to G.S. 160A‑462.

(2)        Provisions for the continuation of existing effective regional resource recovery, recycling, and solid waste management facilities and programs.

(3)        Planning guidance and technical assistance to counties and municipalities to aid in meeting the municipal solid waste reduction goals established in G.S. 130A‑309.04.

(4)        Planning guidance and technical assistance to counties and municipalities to assist the development and implementation of solid waste reduction programs.

(5)        Technical assistance to counties and municipalities in determining the full cost for solid waste management as required in G.S. 130A‑309.08.

(6)        Planning guidance and technical assistance to counties and municipalities to assist the development and implementation of programs for alternative disposal, processing, or recycling of the solid wastes prohibited from disposal in landfills pursuant to G.S. 130A‑309.10 and for special wastes.

(7)        A public education program, to be developed in cooperation with the Department of Public Instruction, units of local government, other State agencies, and business and industry organizations, to inform the public of the need for and the benefits of recycling solid waste and reducing the amounts of solid and hazardous waste generated and disposed of in the State.  The public education program shall be implemented through public workshops and through the use of brochures, reports, public service announcements, and other materials.

(8)        Provisions to encourage partnerships between the public and private sectors that strengthen the supply of, and demand for, recyclable materials and that foster opportunities for economic development from the recovery and reuse of materials. (1989, c. 784, s. 2; 1991, c. 621, s. 5; 1995 (Reg. Sess., 1996), c. 594, s. 11.)



§ 130A-309.08. Determination of cost for solid waste management; local solid waste management fees.

§ 130A‑309.08.  Determination of cost for solid waste management; local solid waste management fees.

(a)        Each county and each municipality shall annually determine the full cost for solid waste management within the service area of the county or municipality for the preceding year.  The Commission shall establish by rule the method for units of local government to use in calculating full cost.

(b)        Each municipality shall establish a system to inform, no less than once a year, residential and nonresidential users of solid waste management services within the municipality's service area of the user's share, on an average or individual basis, of the full cost for solid waste management as determined pursuant to subsection (a) of this section.  Counties shall provide the information required of municipalities only to residential and nonresidential users of solid waste management services within the county's service area that are not served by a municipality.  Municipalities shall include costs charged to them or to persons contracting with them for disposal of solid waste in the full cost information provided to residential and nonresidential users of solid waste management services.  Counties and municipalities are encouraged to operate their solid waste management systems through use of an enterprise fund.

(c)        For purposes of this section, "service area" means the area in which the county or municipality provides, directly or by contract, solid waste management services.  The provisions of this section shall not be construed to require a person operating under a franchise contract or other agreement to collect or dispose of solid waste within the service area of a county or municipality to make the calculations or to establish a system to provide the information required under this section, unless such person agrees to do so as part of such franchise contract or other agreement.

(d)        A county may charge fees for the collection, processing, or disposal of solid waste as provided in Article 15 of Chapter 153A of the General Statutes.  A city may charge fees for the collection, processing, or disposal of solid waste as provided in Article 16 of Chapter 160A of the General Statutes.

(e),  (f) Repealed by Session Laws 1995 (Regular Session, 1996), c. 594, s. 12. (1989, c. 784, s. 2; 1991, c. 621, s. 6; 1995 (Reg. Sess., 1996), c. 594, s. 12.)



§ 130A-309.09. Recodified as §§ 130A-309.09A to 130A-309.09C by Session Laws 1991, c. 621, ss. 7 to 10.

§ 130A‑309.09.  Recodified as §§ 130A‑309.09A to 130A‑309.09C by Session Laws 1991, c. 621, ss. 7 to 10.



§ 130A-309.09A. Local government solid waste responsibilities.

§ 130A‑309.09A.  Local government solid waste responsibilities.

(a)        The governing board of each unit of local government shall assess local solid waste collection services and disposal capacity and shall determine the adequacy of collection services and disposal capacity to meet local needs and to protect human health and the environment. Each unit of local government shall implement programs and take other actions that it determines are necessary to address deficiencies in service or capacity required to meet local needs and to protect human health and the environment. A unit of local government may adopt ordinances governing the disposal, in facilities that it operates, of solid waste generated outside of the area designated to be served by the facility. Such ordinances shall not be construed to apply to privately operated disposal facilities located within the boundaries of the unit of local government.

(b)        Each unit of local government, either individually or in cooperation with other units of local government, shall develop a 10‑year comprehensive solid waste management plan. Units of local government shall make a good‑faith effort to achieve the State's forty percent (40%) municipal solid waste reduction goal and to comply with the State's comprehensive solid waste management plan. Each unit of local government shall develop its solid waste management plan with public participation, including, at a minimum, one advertised public meeting. The Department shall assist units of local government in the preparation of the plan required by this subsection if the unit of local government requests assistance. Each plan shall be updated at least every three years. In order to assure compliance with this subsection, each unit of local government shall provide the Department with a copy of its current plan upon request by the Department. Each plan shall:

(1)        Evaluate the solid waste stream in the geographic area covered by the plan.

(2)        Include a goal for the reduction of municipal solid waste on a per capita basis by 30 June 2001 and a goal for the further reduction of municipal solid waste by 30 June 2006. The solid waste reduction goals shall be determined by the unit or units of local government that prepare the plan, and shall be determined so as to assist the State, to the maximum extent practical, to achieve the State's forty percent (40%) municipal solid waste reduction goal as set out in G.S. 130A‑309.04(c).

(3)        Be designed to achieve the solid waste reduction goals established by the plan.

(4)        Include a description of the process by which the plan was developed, including provisions for public participation in the development of the plan.

(5)        Include an assessment of current programs and a description of intended actions with respect to the following solid waste management methods:

a.         Reduction at the source.

b.         Collection.

c.         Recycling and reuse.

d.         Composting and mulching.

e.         Incineration with energy recovery.

f.          Incineration without energy recovery.

g.         Transfer outside the geographic area covered by the plan.

h.         Disposal.

(6)        Include an assessment of current programs and a description of intended actions with respect to:

a.         Education with the community and through the schools.

b.         Management of special wastes.

c.         Prevention of illegal disposal and management of litter.

d.         Purchase of recycled materials and products manufactured with recycled materials.

e.         (Effective July 1, 2010) For each county and each municipality with a population in excess of 25,000, collection of discarded computer equipment and televisions, as defined in G.S. 130A‑309.91.

(7)        Include a description and assessment of the full cost of solid waste management, including the costs of collection, disposal, waste reduction, and other programs, and of the methods of financing those costs.

(8)        Consider the use of facilities and other resources for management of solid waste that may be available through private enterprise.

(9)        (Expires October 1, 2023) Include as a component a written plan for the management of abandoned manufactured homes as required under G.S. 130A‑309.113(a).

(c)        Repealed by Session Laws 1995 (Regular Session, 1996), c. 594, s. 12.

(d)        In order to assess the progress in meeting the goal set out in G.S. 130A‑309.04, each unit of local government shall report to the Department on the solid waste management programs and waste reduction activities within the unit of local government by 1 September of each year. At a minimum, the report shall include:

(1)        A description of public education programs on recycling.

(2)        The amount of solid waste received at municipal solid waste management facilities, by type of solid waste.

(3)        The amount and type of materials from the solid waste stream that were recycled.

(4)        The percentage of the population participating in various types of recycling activities instituted.

(5)        The annual reduction in municipal solid waste, measured as provided in G.S. 130A‑309.04.

(6)        Information regarding programs and other actions implemented as part of the local comprehensive solid waste management plan.

(7)        A statement of the costs of solid waste management programs implemented by the unit of local government and the methods of financing those costs.

(e)        Repealed by Session Laws 1995 (Regular Session, 1996), c. 594, s. 13.

(f)         Each operator of a municipal solid waste management facility shall weigh all solid waste when it is received.

(g)        A unit of local government that is a collector of municipal solid waste shall not knowingly collect for disposal, and the owner or operator of a municipal solid waste management facility that is owned or operated by a unit of local government shall not knowingly dispose of, any type or form of municipal solid waste that is generated within the boundaries of a unit of local government that by ordinance:

(1)        Prohibits generators or collectors of municipal solid waste from disposing of that type or form of municipal solid waste.

(2)        Requires generators or collectors of municipal solid waste to recycle that type or form of municipal solid waste.  (1989, c. 784, s. 2; 1989 (Reg. Sess., 1990), c. 1009, s. 4; 1991, c. 621, s. 7; 1995 (Reg. Sess., 1996), c. 594, s. 13; 2007‑550, s. 16.2; 2008‑136, s. 3; 2008‑198, s. 11.4; 2008‑208, ss. 2, 7; 2009‑484, s. 16(a), (b); 2009‑550, s. 10(a), (b).)



§ 130A-309.09B. Local government waste reduction programs.

§ 130A‑309.09B.  Local government waste reduction programs.

(a)        Each unit of local government shall establish and maintain a solid waste reduction program that will enable the unit of local government to meet the local solid waste reduction goals established pursuant to G.S. 130A‑309.09A(b)(2). The following requirements shall apply:

(1)        Demolition debris consisting of used asphalt or used asphalt mixed with dirt, sand, gravel, rock, concrete, or similar nonhazardous material may be used as fill and need not be disposed of in a permitted landfill or solid waste disposal facility, provided that demolition debris may not be placed in the waters of the State or at or below the seasonal high water table.

(2)        Repealed by Session Laws 1991, c. 621, s. 8.

(3)        Units of local government are encouraged to separate marketable plastics, glass, metal, and all grades of paper for recycling prior to final disposal and are further encouraged to recycle yard trash and other organic solid waste into compost available for agricultural and other acceptable uses.

(b)        To the maximum extent practicable, units of local government should participate in the preparation and implementation of joint waste reduction and solid waste management programs, whether through joint agencies established pursuant to G.S. 153A‑421, G.S. 160A‑462, or any other means provided by law. Nothing in a county's solid waste management or waste reduction program shall affect the authority of a municipality to franchise or otherwise provide for the collection of solid waste generated within the boundaries of the municipality.

(c)        through (e) Repealed by Session Laws 1995 (Regular Session, 1996), c. 594, s. 14.

(f)         A county or counties and its or their municipalities may jointly determine, through a joint agency established pursuant to G.S. 153A‑421 or G.S. 160A‑462, which local governmental agency shall administer a solid waste management or waste reduction program.

(g)        Repealed by Session Laws 1995 (Regular Session, 1996), c. 594, s. 14. (1989, c. 784, s. 2; 1989 (Reg. Sess., 1990), c. 1009, s. 4; 1991, c. 537, s. 2; c. 621, s. 8; 1993, c. 86, s. 1; 1995 (Reg. Sess., 1996), c. 594, s. 14.)



§ 130A-309.09C. Additional powers of local governments; construction of this Part; effect of noncompliance.

§ 130A‑309.09C.  Additional powers of local governments; construction of this Part; effect of noncompliance.

(a)        To effect the purposes of this Part, counties and municipalities are authorized, in addition to other powers granted pursuant to this Part:

(1)        To contract with persons to provide resource recovery services or operate resource recovery facilities on behalf of the county or municipality.

(2)        To indemnify persons providing resource recovery services or operating resource recovery facilities for liabilities or claims arising out of the provision or operation of such services or facilities that are not the result of the sole negligence of the persons providing the services or operating the facilities.

(3)        To contract with persons to provide solid waste disposal services or operate solid waste disposal facilities on behalf of the county or municipality.

(b)        A county or municipality may enter into a written agreement with other persons, including persons transporting solid waste, to undertake to fulfill some or all of the county's or municipality's responsibilities under this Part.

(c)        Nothing in this Part shall be construed to prevent the governing board of any county or municipality from providing by ordinance or regulation for solid waste management standards which are stricter or more extensive than those imposed by the State solid waste management program and rules and orders issued to implement the State program.

(d)        Nothing in this Part or in any rule adopted by any agency shall be construed to require any county or municipality to participate in any regional solid waste management until the governing board of the county or municipality has determined that participation in such a program is economically feasible for that county or municipality. Nothing in this Part or in any special or local act or in any rule adopted by any agency shall be construed to limit the authority of a municipality to regulate the disposal of solid waste located within its boundaries or generated within its boundaries so long as a facility for any such disposal has been approved by the Department, unless the municipality is included within a solid waste management program created under a joint agency or special or local act. If bonds had been issued to finance a solid waste management program in reliance on State law granting to a unit of local government, a region, or a special district the responsibility for the solid waste management program, nothing herein shall permit any governmental agency to withdraw from the program if the agency's participation is necessary for the financial feasibility of the project, so long as the bonds are outstanding.

(e)        Nothing in this Part or in any rule adopted by any State agency pursuant to this Part shall require any person to subscribe to any private solid waste collection service.

(f)         In the event a region, special district, or other entity by special act or joint agency, has been established to manage solid waste, any duty or responsibility or penalty imposed under this Part on a unit of local government shall apply to such region, special district, or other entity to the extent of the grant of the duty or responsibility or imposition of such penalty.  To the same extent, such region, special district, or other entity shall be eligible for grants or other benefits provided pursuant to this Part.

(g)        In addition to any other penalties provided by law, a unit of local government that does not comply with the requirements of G.S. 130A‑309.09A(b) and G.S. 130A‑309.09B(a) shall not be eligible for grants from the Solid Waste Management Trust Fund, the Scrap Tire Disposal Account, or the White Goods Management Account and shall not receive the proceeds of the scrap tire disposal tax imposed by Article 5B of Chapter 105 of the General Statutes or the proceeds of the white goods disposal tax imposed by Article 5C of Chapter 105 of the General Statutes to which the unit of local government would otherwise be entitled.  The Secretary shall notify the Secretary of Revenue to withhold payment of these funds to any unit of local government that fails to comply with the requirements of G.S. 130A‑309.09A(b) and G.S. 130A‑309.09B(a). Proceeds of the scrap tire disposal tax that are withheld pursuant to this subsection shall be credited to the Scrap Tire Disposal Account and may be used as provided in G.S. 130A‑309.63. Proceeds of the white goods disposal tax that are withheld pursuant to this subsection shall be credited to the White Goods Management Account and may be used as provided in G.S. 130A‑309.83. (1989, c. 784, s. 2; 1989 (Reg. Sess., 1990), c. 1009, s. 4; 1991, c. 621, s. 9; 1995 (Reg. Sess., 1996), c. 594, s. 15.)



§ 130A-309.09D. Responsibilities of generators of municipal solid waste owners and operators of privately owned solid waste management facilities and collectors of municipal solid waste.

§ 130A‑309.09D.  Responsibilities of generators of municipal solid waste owners and operators of privately owned solid waste management facilities and collectors of municipal solid waste.

(a)        A generator of municipal solid waste shall not knowingly dispose of, a collector of municipal solid waste shall not knowingly collect for disposal, and the owner or operator of a privately owned or operated municipal solid waste management facility shall not knowingly dispose of, any type or form of municipal solid waste that is generated within the boundaries of a unit of local government that by ordinance:

(1)        Prohibits generators or collectors of municipal solid waste from disposing of that type or form of municipal solid waste.

(2)        Requires generators or collectors of municipal solid waste to recycle that type or form of municipal solid waste.

(b)        On or before 1 August, the owner or operator of a privately owned solid waste management facility shall report to the Department, for the previous year beginning 1 July and ending 30 June, the amount by weight of the solid waste that was received at the facility and disposed of in a landfill, incinerated, or converted to fuel.  To the maximum extent practicable, the reports shall indicate by weight the county of origin of all solid waste.  The owner or operator shall transmit a copy of the report to the county in which the facility is located and to each county from which solid waste originated.

(c)        A generator of industrial solid waste that owns and operates an industrial solid waste facility for the management of industrial solid waste generated by that generator shall develop a 10‑year waste management plan.  The plan shall be updated at least every three years.  In order to assure compliance with this subsection, each generator to which this subsection applies shall provide the Department with a copy of its current plan upon request by the Department.  Each generator to which this subsection applies shall file a report on its implementation of the plan required by this subsection with the Department by 1 August of each year.  A generator to which this subsection applies may provide the Department with a copy of a current plan prepared pursuant to an ordinance adopted by a unit of local government or prepared for any other purpose if the plan meets the requirements of this subsection.  The plan shall have the following components:

(1)        A waste reduction goal established by the generator.

(2)        Options for the management and reduction of wastes evaluated by the generator.

(3)        A waste management strategy, including plans for waste reduction and waste disposal, for the 10‑year period covered by the plan. (1991, c. 621, s. 11; 1995 (Reg. Sess., 1996), c. 594, s. 16.)



§ 130A-309.10. Prohibited acts relating to packaging; coded labeling of plastic containers required; disposal of certain solid wastes in landfills or by incineration prohibited.

§ 130A‑309.10.  Prohibited acts relating to packaging; coded labeling of plastic containers required; disposal of certain solid wastes in landfills or by incineration prohibited.

(a)        No beverage shall be sold or offered for sale within the State in a beverage container designed and constructed so that the container is opened by detaching a metal ring or tab.

(b)        No person shall distribute, sell, or offer for sale in this State, any product packaged in a container or packing material manufactured with fully halogenated chlorofluorocarbons (CFC). Producers of containers or packing material manufactured with chlorofluorocarbons (CFC) are urged to introduce alternative packaging materials that are environmentally compatible.

(c)       (1)        No plastic bag shall be provided at any retail outlet to any retail customer to use for the purpose of carrying items purchased by that customer unless the bag is composed of material that is recyclable.

(2)        It is the goal of the State that at least twenty‑five percent (25%) of the plastic bags provided at retail outlets in the State to retail customers for carrying items purchased by the customer be recycled.

(d)       (1)        No person shall distribute, sell, or offer for sale in this State any polystyrene foam product that is to be used in conjunction with food for human consumption unless the product is composed of material that is recyclable.

(2)        Repealed by Session Laws 1995, c. 321, s. 1.

(e)        No person shall distribute, sell, or offer for sale in this State any rigid plastic container, including a plastic beverage container unless the container has a molded label indicating the plastic resin used to produce the container. The code shall consist of a number placed within three triangulated arrows and letters placed below the triangulated arrows. The three arrows shall form an equilateral triangle with the common point of each line forming each angle of the triangle at the midpoint of each arrow and rounded with a short radius. The arrowhead of each arrow shall be at the midpoint of each side of the triangle with a short gap separating the arrowhead from the base of the adjacent arrow. The triangle formed by the three arrows curved at their midpoints shall depict a clockwise path around the code number. The label shall appear on or near the bottom of the container and be clearly visible. A container having a capacity of less than eight fluid ounces or more than five gallons is exempt from the requirements of this subsection. The numbers and letters shall be as follows:

(1)        For polyethylene terephthalate, the letters "PETE" and the number 1.

(2)        For high density polyethylene, the letters "HDPE" and the number 2.

(3)        For vinyl, the letter "V" and the number 3.

(4)        For low density polyethylene, the letters "LDPE" and the number 4.

(5)        For polypropylene, the letters "PP" and the number 5.

(6)        For polystyrene, the letters "PS" and the number 6.

(7)        For any other, the letters "OTHER" and the number 7.

(f)         No person shall knowingly dispose of the following solid wastes in landfills:

(1)        Repealed by Session Laws 1991, c. 375, s. 1.

(2)        Used oil.

(3)        Yard trash, except in landfills approved for the disposal of yard trash under rules adopted by the Commission. Yard trash that is source separated from solid waste may be accepted at a solid waste disposal area where the area provides and maintains separate yard trash composting facilities.

(4)        White goods.

(5)        Antifreeze (ethylene glycol).

(6)        Aluminum cans.

(7)        Whole scrap tires, as provided in G.S. 130A‑309.58(b). The prohibition on disposal of whole scrap tires in landfills applies to all whole pneumatic rubber coverings, but does not apply to whole solid rubber coverings.

(8)        Lead‑acid batteries, as provided in G.S. 130A‑309.70.

(9)        Beverage containers that are required to be recycled under G.S. 18B‑1006.1.

(10)      Motor vehicle oil filters.

(11)      Recyclable rigid plastic containers that are required to be labeled as provided in subsection (e) of this section, that have a neck smaller than the body of the container, and that accept a screw top, snap cap, or other closure. The prohibition on disposal of recyclable rigid plastic containers in landfills does not apply to rigid plastic containers that are intended for use in the sale or distribution of motor oil or pesticides.

(12)      Wooden pallets, except that wooden pallets may be disposed of in a landfill that is permitted to only accept construction and demolition debris.

(13)      Oyster shells.

(14)      (Effective January 1, 2011) Discarded computer equipment, as defined in G.S. 130A‑309.91.

(15)      (Effective January 1, 2011) Discarded televisions, as defined in G.S. 130A‑309.91.

(f1)       No person shall knowingly dispose of the following solid wastes by incineration in an incinerator for which a permit is required under this Article:

(1)        Antifreeze (ethylene glycol) used solely in motor vehicles.

(2)        Aluminum cans.

(3)        Repealed by Session Laws 1995 (Regular Session, 1996), c. 594, s. 17.

(4)        White goods.

(5)        Lead‑acid batteries, as provided in G.S. 130A‑309.70.

(6)        Beverage containers that are required to be recycled under G.S. 18B‑1006.1.

(7)        (Effective January 1, 2011) Discarded computer equipment, as defined in G.S. 130A‑309.91.

(8)        (Effective January 1, 2011) Discarded televisions, as defined in G.S. 130A‑309.91.

(f2)       Subsection (f1) of this section shall not apply to solid waste incinerated in an incinerator solely owned and operated by the generator of the solid waste. Subsection (f1) of this section shall not apply to antifreeze (ethylene glycol) that cannot be recycled or reclaimed to make it usable as antifreeze in a motor vehicle.

(g)        Repealed by Session Laws 1995 (Regular Session, 1996), c. 594, s. 17.

(h)        The accidental or occasional disposal of small amounts of prohibited solid waste by landfill shall not be construed as a violation of subsection (f) of this section.

(i)         The accidental or occasional disposal of small amounts of prohibited solid waste by incineration shall not be construed as a violation of subsection (f1) of this section if the Department has approved a plan for the incinerator as provided in subsection (j) of this section or if the incinerator is exempt from subsection (j) of this section.

(j)         The Department may issue a permit pursuant to this Article for an incinerator that is subject to subsection (f1) of this section only if the applicant for the permit has a plan approved by the Department pursuant to this subsection. The applicant shall file the plan at the time of the application for the permit. The Department shall approve a plan only if it complies with the requirements of this subsection. The plan shall provide for the implementation of a program to prevent the incineration of the solid waste listed in subsection (f1) of this section. The program shall include the random visual inspection prior to incineration of at least ten percent (10%) of the solid waste to be incinerated. The program shall also provide for the retention of the records of the random visual inspections and the training of personnel to recognize the solid waste listed in subsection (f1) of this section. If a random visual inspection discovers solid waste that may not be incinerated pursuant to subsection (f1) of this section, the program shall provide that the operator of the incinerator shall dispose of the solid waste in accordance with applicable federal and State laws, regulations, and rules. This subsection does not apply to an incinerator that disposes only of medical waste.

(k)        A county or city may petition the Department for a waiver from the prohibition on disposal of a material described in subdivisions (9), (10), (11) and (12) of subsection (f) of this section in a landfill based on a showing that prohibiting the disposal of the material would constitute an economic hardship.

(l)         Oyster shells that are delivered to a landfill shall be stored at the landfill for at least 90 days or until they are removed for recycling. If oyster shells that are stored at a landfill are not removed for recycling within 90 days of delivery to the landfill, then, notwithstanding subdivision (12) of subsection (f) of this section, the oyster shells may be disposed of in the landfill.  (1989, c. 784, s. 2; 1991, c. 23, s. 1; c. 375, s. 1; 1991 (Reg. Sess., 1992), c. 932, ss. 1, 2; 1993, c. 290, s. 1; 1995, c. 321, s. 1; c. 504, s. 9; 1995 (Reg. Sess., 1996), c. 594, s. 17; 2001‑440, ss. 3.1, 3.2; 2005‑348, s. 3; 2005‑362, ss. 2, 3; 2006‑226, s. 24(a); 2006‑264, ss. 98.5(a), (c); 2007‑550, ss. 16.3, 16.4; 2008‑198, s. 11.4; 2008‑208, ss. 3, 4, 7; 2009‑499, s. 1; 2009‑484, s. 16(a), (b); 2009‑550, s. 10(a), (b).)



§ 130A-309.11. Compost standards and applications.

§ 130A‑309.11.  Compost standards and applications.

(a)        In order to protect the State's land and water resources, compost produced, utilized, or disposed of by the composting process at solid waste management facilities in the State must meet criteria established by the Department.

(b)        The Commission shall adopt rules to establish standards for the production of compost.  Rules shall be adopted not later than 24 months after the initiation of rule making. Such rules shall include:

(1)        Requirements necessary to produce hygienically safe compost products for varying applications.

(2)        A classification scheme for compost based on:

a.         The types of waste composted, including at least one type containing only yard trash;

b.         The maturity of the compost, including at least three degrees of decomposition for fresh, semi‑mature, and mature; and

c.         The levels of organic and inorganic constituents in the compost.

(c)        The compost classification scheme shall address:

(1)        Methods for measurement of the compost maturity.

(2)        Particle sizes.

(3)        Moisture content.

(4)        Average levels of organic and inorganic constituents, including heavy metals, for such classes of compost as the Department establishes, and the analytical methods to determine those levels.

(d)        The Commission shall adopt rules to prescribe the allowable uses and application rates of compost.  Rules shall be adopted not later than 24 months after the initiation of rule making.  Such rules shall be based on the following criteria:

(1)        The total quantity of organic and inorganic constituents, including heavy metals, allowed to be applied through the addition of compost to the soil per acre per year.

(2)        The allowable uses of compost based on maturity and type of compost.

(e)        If compost is produced which does not meet the criteria prescribed by the Department for agricultural and other use, the compost must be reprocessed or disposed of in a manner approved by the Department, unless a different application is specifically permitted by the Department. (1989, c. 784, s. 2; 1995 (Reg. Sess., 1996), c. 594, s. 18.)



§ 130A-309.12. Solid Waste Management Trust Fund.

§ 130A‑309.12.  Solid Waste Management Trust Fund.

(a)        The Solid Waste Management Trust Fund is created and is to be administered by the Department for the purposes of:

(1)        Funding activities of the Department to promote waste reduction and recycling including but not limited to public education programs and technical assistance to units of local government;

(2)        Funding research on the solid waste stream in North Carolina;

(3)        Funding activities related to the development of secondary materials markets;

(4)        Providing funding for demonstration projects as provided by this Part; and

(5)        Providing funding for research by The University of North Carolina and independent nonprofit colleges and universities within the State which are accredited by the Southern Association of Colleges and Schools as provided by this Part.

(6)        Providing funding for the activities of the Division of Pollution Prevention and Environmental Assistance.

(b)        The Solid Waste Management Trust Fund shall consist of the following:

(1)        Funds appropriated by the General Assembly.

(2)        Contributions and grants from public or private sources.

(3)        Five percent (5%) of the proceeds of the scrap tire disposal tax imposed under Article 5B of Chapter 105 of the General Statutes.

(4)        Eight percent (8%) of the proceeds of the white goods disposal tax imposed under Article 5C of Chapter 105 of the General Statutes.

(c)        The Department shall include in the report required by G.S. 130A‑309.06(c) a description of the condition of the Solid Waste Management Trust Fund and the use of all funds allocated from the Solid Waste Management Trust Fund.  (1989, c. 784, s. 2; 1991, c. 690, s. 10; 1991 (Reg. Sess., 1992), c. 990, s. 7; 1993, c. 471, ss. 5, 8; c. 513, s. 1; c. 548, s. 3; 1997‑209, s. 1; 1998‑24, ss. 3, 7; 2000‑109, s. 9(a); 2001‑265, s. 5; 2001‑452, s. 3.2; 2009‑451, s. 13.3A.)



§ 130A-309.13. Reserved for future codification purposes.

§ 130A‑309.13.  Reserved for future codification purposes.



§ 130A-309.14. Duties of State agencies.

§ 130A‑309.14.  Duties of State agencies.

(a)        Each State agency, including the General Assembly, the General Court of Justice, and The University of North Carolina shall:

(1)        Establish a program in cooperation with the Department and the Department of Administration for the collection of all recyclable materials generated in State offices throughout the State. The program shall provide that recycling containers are readily accessible on each floor where State employees are located in a building occupied by a State agency. Recycling containers required pursuant to this subdivision shall be clearly labeled to identify the types of recyclable materials to be deposited in each container and, to the extent practicable, recycling containers for glass, plastic, and aluminum shall be located near trash receptacles. The program shall provide for the collection of all of the following recyclable materials.

a.         Aluminum.

b.         Newspaper.

c.         Sorted office paper.

d.         Recyclable glass.

e.         Plastic bottles.

As used in this subdivision, the term "sorted office paper" means paper used in offices that is of a high quality for purposes of recycling and includes copier paper, computer paper, letterhead, ledger, white envelopes, and bond paper.

(2)        Provide procedures for collecting and storing recyclable materials, containers for storing materials, and contractual or other arrangements with buyers of the recyclable materials.

(3)        The Department of Administration and the Department of Transportation shall each provide by 1 October of each year to the Department of Environment and Natural Resources a detailed description of the respective Agency's review and revision of bid procedures and purchase and use of reusable, refillable, repairable, more durable, and less toxic supplies and products. The information provided by the Department of Administration and the Department of Transportation to the Department of Environment and Natural Resources shall also be included in the report required by G.S. 130A‑309.06(c).

(4)        Establish and implement, in cooperation with the Department and the Department of Administration, a solid waste reduction program for materials used in the course of agency operations. The program shall be designed and implemented to achieve maximum feasible reduction of solid waste generated as a result of agency operations.

(5)        Prepare any written report in compliance with the model report under subsection (j) of this section. The State agency shall, in lieu of distributing the report in mass:

a.         Notify persons to whom each agency is required to report, and any other persons it deems appropriate, that a report has been published, its subject and title, and the locations, including State libraries, at which the report is available;

b.         Deliver any report to only those State libraries that each agency determines is likely to receive requests for a particular report; and

c.         Distribute a report to only those who request the report.

A State library that has received a report shall distribute a report only upon request. Any State agency required by law to report to an entity shall be in compliance with that law by notifying that entity under sub‑subdivision a. of this subdivision.

(a1)      The Department of Administration shall review and revise its bid procedures and specifications set forth in Article 3 of Chapter 143 of the General Statutes and the Department of Transportation shall review and revise its bid procedures and specifications set forth in Article 2 of Chapter 136 of the General Statutes to encourage the purchase or use of reusable, refillable, repairable, more durable, and less toxic supplies and products.

(1)        The Department of Administration shall require the procurement of such supplies and products to the extent that the purchase or use is practicable and cost‑effective. The Department of Administration shall require the purchase or use of remanufactured toner cartridges for laser printers to the extent practicable.

(2)        The Department of Transportation shall require the purchase or use of such supplies and products in the construction and maintenance of highways and bridges to the extent that the purchase or use is practicable and cost‑effective.

(3)        The Department of Administration and the Department of Transportation shall each provide by 1 October of each year to the Department of Environment and Natural Resources a detailed description of the respective Agency's review and revision of bid procedures and purchase and use of reusable, refillable, repairable, more durable, and less toxic supplies and products. The information provided by the Department of Administration and the Department of Transportation to the Department of Environment and Natural Resources shall also be included in the report required by G.S. 130A‑309.06(c).

(b)        The Department of Commerce shall assist and encourage the recycling industry in the State. Assistance and encouragement of the recycling industry shall include:

(1)        Assisting the Department in the identification and analysis, by the Department pursuant to G.S. 130A‑309.06, of components of the State's recycling industry and present and potential markets for recyclable materials in this State, other states, and foreign countries;

(2)        Providing information on the availability and benefits of using recycled materials to businesses and industries in the State; and

(3)        Distributing any material prepared in implementing this section to the public, businesses, industries, units of local government, or other organizations upon request.

(c)        Repealed by Session Laws 1993, c. 250, s. 2.

(d)        The Department of Commerce shall investigate the potential markets for composted materials and shall submit its findings to the Department for the waste registry informational program administered by the Department in order to stimulate absorption of available composted materials into such markets.

(e)        On or before 1 March 1991, the Department of Commerce shall report to the General Assembly its findings relative to:

(1)        Potential markets for composted materials, including private and public sector markets;

(2)        The types of materials which may legally and effectively be used in a successful composting operation; and

(3)        The manner in which the composted materials should be marketed for optimum use.

(f)        (1)        All State agencies, including the Department of Transportation and the Department of Administration, and units of local government are required to procure compost products when they can be substituted for, and cost no more than, regular soil amendment products, provided the compost products meet all applicable engineering and environmental quality standards, specifications, and rules. This product preference shall apply to, but not be limited to, highway construction and maintenance projects, highway planting and beautification projects, recultivation and erosion control programs, and other projects.

(2)        The Department of Transportation shall, consistent with economic feasibility and applicable engineering and environmental quality standards, use scrap tires, demolition debris, and untreated, stabilized, or encapsulated ash from boilers and incinerators in highway construction and maintenance projects.

(g)        The Department of Public Instruction, with the assistance of the Department and The University of North Carolina, shall develop, distribute, and encourage the use of guidelines for the collection of recyclable materials and for solid waste reduction in the State system of education. At a minimum, the guidelines shall address solid waste generated in administrative offices, classrooms, dormitories, and cafeterias. The guidelines shall be developed by 1 January 1991.

(h)        In order to orient students and their families to the recycling of waste and to encourage the participation of schools, communities, and families in recycling programs, the school board of each school district in the State shall make available an awareness program in the recycling of waste materials. The program shall be provided at both the elementary and secondary levels of education.

(i)         The Department of Public Instruction is directed to develop, from funds appropriated for environmental education, curriculum materials and resource guides for a recycling awareness program for instruction at the elementary, middle, and high school levels.

(j)         The Department of Administration shall develop a model report for reports published by any State agency, the General Assembly, the General Court of Justice, or The University of North Carolina. This model report shall satisfy the following:

(1)        The paper in the report shall, to the extent economically practicable, be made from recycled paper and shall be capable of being recycled.

(2)        The other constituent elements of the report shall, to the extent economically practicable, be made from recycled products and shall be capable of being recycled or reused.

(3)        The report shall be printed on both sides of the paper if no additional time, staff, equipment, or expense would be required to fulfill this requirement.

(4)        State publications that are of historical and enduring value and importance to the citizens of North Carolina shall be printed on alkaline (acid‑free) paper according to G.S. 125‑11.13.

(k)        The Department of Transportation shall provide and maintain recycling containers at each rest area located in this State on a highway in the Interstate Highway System or in the State highway system for the collection of each of the following recyclable materials for which recycling is feasible:

(1)        Aluminum.

(2)        Newspaper.

(3)        Recyclable glass.

(4)        Plastic bottles.

For each rest area that has recycling containers, the Department of Transportation shall install signs, or modify existing signs, that are proximately located to the rest area to notify motorists that the rest area has recycling containers.

(l)         Any State agency or agency of a political subdivision of the State that is using State funds, or any person contracting with any agency with respect to work performed under contract, shall procure products of recycled steel if all of the following conditions are satisfied:

(1)        The product must be acquired competitively within a reasonable time frame.

(2)        The product must meet appropriate performance standards.

(3)        The product must be acquired at a reasonable price.

(m)       The Alcoholic Beverage Control Commission, with the assistance of the Department, shall develop a model recycling program for holders of on‑premises malt beverage permits, on‑premises unfortified wine permits, on‑premises fortified wine permits, and mixed beverages permits under G.S. 18B‑1001 that are required to recycle beverage containers under G.S. 18B‑1006.1. The model program shall provide for the separation, storage, and collection for recycling of all beverage containers that are required to be recycled under G.S. 18B‑1006.1 and shall provide alternatives that reflect variations in local circumstances across the State. The Alcoholic Beverage Control Commission may adopt rules to comply with this section. (1989, c. 784, s. 2; 1991, c. 522, s. 1; 1991 (Reg. Sess., 1992), c. 959, s. 32; 1993, c. 197, s. 1; c. 250, ss. 1, 2; c. 448, ss. 1, 2; c. 553, s. 74; 2001‑144, s. 1; 2001‑452, s. 3.3; 2001‑512, ss. 13, 14; 2003‑284, s. 6.10(a); 2003‑340, s. 1.6; 2005‑348, s. 2.)



§ 130A-309.14A. Reports by certain State-assisted entities.

§ 130A‑309.14A.  Reports by certain State‑assisted entities.

Any community college, as defined in G.S. 115D‑2(2), and any nonprofit corporation that receives State funds are encouraged to prepare any written reports in compliance with G.S. 130A‑309.14(j). (1993, c. 448, s. 3.)



§ 130A-309.15. Prohibited acts regarding used oil.

§ 130A‑309.15.  Prohibited acts regarding used oil.

(a)        No person may knowingly:

(1)        Collect, transport, store, recycle, use, or dispose of used oil in any manner which endangers the public health or welfare.

(2)        Discharge used oil into sewers, drainage systems, septic tanks, surface waters, groundwaters, watercourses, or marine waters.

(3)        Dispose of used oil in landfills in the State unless such disposal has been approved by the Department.

(4)        Mix used oil with solid waste that is to be disposed of in landfills.

(5)        Mix used oil with hazardous substances that make it unsuitable for recycling or beneficial use.

(b)        A person who violates subsection (a) of this section shall be guilty of a misdemeanor and upon conviction shall be punished as provided by G.S. 130A‑25(a) and G.S. 14‑3.

(c)        A person who disposes of used oil in a landfill where such used oil has been mixed with other solid waste which may be lawfully disposed of in such landfill, and who is without knowledge that such solid waste has been mixed with used oil, is not guilty of a violation under this section.

(d)        Used oil shall not be used for road oiling, dust control, weed abatement, or other similar purposes that have the potential to release used oil into the environment. (1989, c. 784, s. 2.)



§ 130A-309.16. Public education program regarding used oil collection and recycling.

§ 130A‑309.16.  Public education program regarding used oil collection and recycling.

The Department shall conduct a public education program to inform the public of the needs for and benefits of collecting and recycling used oil and shall:

(1)        Encourage persons who annually sell at retail, in containers for use off the premises, more than 500 gallons of oil to provide the purchasers with information on the locations of collection facilities and information on proper disposal practices.

(2)        Establish, maintain, and publicize a used oil information center that disperses materials or information explaining local, State, and federal laws and rules governing used oil and informing the public of places and methods for proper disposal of used oil.

(3)        Encourage the voluntary establishment of used oil collection and recycling programs and provide technical assistance to persons who organize such programs.

(4)        Encourage the procurement of recycled automotive, industrial, and fuel oils and oils blended with recycled oils for all State and local government uses.  Recycled oils procured under this section shall meet equipment manufacturer's specifications. (1989, c. 784, s. 2.)



§ 130A-309.17. Registration of persons transporting, collecting, or recycling used oil; fees; reports and records.

§ 130A‑309.17.  Registration of persons transporting, collecting, or recycling used oil; fees; reports and records.

(a)        The following persons shall register annually with the Department pursuant to rules of the Department on forms prescribed by it:

(1)        Any person who transports over public highways more than 500 gallons of used oil per week.

(2)        Any person who maintains a collection facility that receives more than 6,000 gallons of used oil annually.  For purposes of registration, the amount received does not include used oil delivered to collection centers by individuals that change their own personal motor oil.

(3)        Any facility that recycles more than 10,000 gallons of used oil annually.

(b)        An electric utility which generates during its operation used oil that is then reclaimed, recycled, or rerefined by the electric utility for use in its operations is not required to register or report pursuant to this section.

(c)        An on‑site burner which only burns a specification used oil generated by the burner is not required to register or report pursuant to this section, provided that the burning is done in compliance with any air permits issued by the Department.

(d)        The Department may prescribe a fee for the registration required by this section in an amount which is sufficient to cover the cost of processing applications but which does not exceed twenty‑five dollars ($25.00).

(e)        The Department shall require each registered person to submit, no later than 1 July of each year, a report which specifies the type and quantity of used oil transported, collected, and recycled during the preceding calendar year.

(f)         Each registered person who transports or recycles used oil shall maintain records which identify:

(1)        The source of the materials transported or recycled;

(2)        The quantity of materials received;

(3)        The date of receipt; and

(4)        The destination or end use of the materials.

(g)        The Department shall perform technical studies to sample used oil at facilities of representative used oil transporters and at representative recycling facilities to determine the incidence of contamination of used oil with hazardous, toxic, or other harmful substances.

(h)        Any person who fails to register with the Department as required by this section shall be guilty of a misdemeanor and upon conviction shall be punished as provided by G.S. 130A‑25(a) and G.S. 14‑3.

(i)         The proceeds from the registration fees imposed by this section shall be deposited into the Solid Waste Management Trust Fund. (1989, c. 784, s. 2.)



§ 130A-309.18. Regulation of used oil as hazardous waste.

§ 130A‑309.18.  Regulation of used oil as hazardous waste.

Nothing in this Part shall prohibit the Department from regulating used oil as a hazardous waste in a manner consistent with applicable federal law and this Article. (1989, c. 784, s. 2.)



§ 130A-309.19. Coordination with other State agencies.

§ 130A‑309.19.  Coordination with other State agencies.

The Department of Transportation shall study the feasibility of using recycled oil products in road construction activities and shall report to the President Pro Tempore of the Senate and the Speaker of the House of Representatives annually, beginning 1 January 1991, on the results of its study. (1989, c. 784, s. 2.)



§ 130A-309.20. Public used oil collection centers.

§ 130A‑309.20.  Public used oil collection centers.

(a)        The Department shall encourage the voluntary establishment of public used oil collection centers and recycling programs and provide technical assistance to persons who organize such programs.

(b)        All State agencies and businesses that change motor oil for the public are encouraged to serve as public used oil collection centers.

(c)        A public used oil collection center must:

(1)        Notify the Department annually that it is accepting used oil from the public; and

(2)        Annually report quantities of used oil collected from the public.

(d)        No person may recover from the owner or operator of a used oil collection center any costs of response actions resulting from a release of either used oil or a hazardous substance against the owner or operator of a used oil collection center if such used oil is:

(1)        Not mixed with any hazardous substance by the owner or operator of the used oil collection center;

(2)        Not knowingly accepted with any hazardous substances contained therein;

(3)        Transported from the used oil collection center by a certified transporter pursuant to G.S. 130A‑309.23; and

(4)        Stored in a used oil collection center that is in compliance with this section.

(e)        Subsection (d) of this section applies only to that portion of the public used oil collection center used for the collection of used oil and does not apply if the owner or operator is grossly negligent in the operation of the public used oil collection center.  Nothing in this section shall affect or modify in any way the obligations or liability of any person under any other provisions of State or federal law, including common law, for injury or damage resulting from a release of used oil or hazardous substances.  For purposes of this section, the owner or operator of a used oil collection center may presume that a quantity of no more than five gallons of used oil accepted from any member of the public is not mixed with a hazardous substance, provided that the owner or operator acts in good faith. (1989, c. 784, s. 2)



§ 130A-309.21. Incentives program.

§ 130A‑309.21.  Incentives program.

(a)        The Department is authorized to establish an incentives program for individuals who change their own oil to encourage them to return their used oil to a used oil collection center.

(b)        The incentives used by the Department may involve the use of discount or prize coupons, prize drawings, promotional giveaways, or other activities the Department determines will promote collection, reuse, or proper disposal of used oil.

(c)        The Department may contract with a promotion company to administer the incentives program. (1989, c. 784, s. 2.)



§ 130A-309.22. Grants to local governments.

§ 130A‑309.22.  Grants to local governments.

(a)        The Department shall develop a grants program for units of local government to encourage the collection, reuse, and proper disposal of used oil.  No grant may be made for any project unless the project is approved by the Department.

(b)        The Department shall consider for grant assistance any unit of local government project that uses one or more of the following programs or any activity that the Department feels will reduce the improper disposal and reuse of used oil:

(1)        Curbside pickup of used oil containers by a unit of local government or its designee.

(2)        Retrofitting of solid waste equipment to promote curbside pickup or disposal of used oil at used oil collection centers designated by the unit of local government.

(3)        Establishment of publicly operated used oil collection centers at landfills or other public places.

(4)        Providing containers and other materials and supplies that the public can utilize in an environmentally sound manner to store used oil for pickup or return to a used oil collection center.

(5)        Providing incentives for the establishment of privately operated public used oil collection centers.

(c)        Eligible projects shall be funded according to provisions established by the Department; however, no grant may exceed twenty‑five thousand dollars ($25,000).

(d)        The Department shall initiate rule making on or before 1 January 1991, necessary to carry out the purposes of this section. (1989, c. 784, s. 2.)



§ 130A-309.23. Certification of used oil transporters.

§ 130A‑309.23.  Certification of used oil transporters.

(a)        Any person who transports over public highways after 1 January 1992, more than 500 gallons of used oil in any week must be a certified transporter or must be employed by a person who is a certified transporter.

(b)        The Department of Transportation shall develop a certification program for transporters of used oil, and shall issue, deny, or revoke certifications authorizing the holder to transport used oil.  Certification requirements shall help assure that a used oil transporter is familiar with appropriate rules and used oil management procedures.

(c)        The Department of Transportation shall adopt rules governing certification, which shall include requirements for the following:

(1)        Registration and annual reporting pursuant to G.S. 130A‑309.17.

(2)        Evidence of familiarity with applicable State laws and rules governing used oil transportation.

(3)        Proof of liability insurance or other means of financial responsibility for any liability which may be incurred in the transport of used oil.

(4)        Marking, by the certified transporter of used oil, of all vehicles which transport used oil or all containers of used oil when it is not feasible to mark the vehicle.  The mark must clearly identify the certified used oil transporter and clearly indicate that the vehicle is used to transport used oil.  The marking must be visible to others travelling on the highway. (1989, c. 784, s. 2; 1991, c. 488.)



§ 130A-309.24. Permits for used oil recycling facilities.

§ 130A‑309.24.  Permits for used oil recycling facilities.

(a)        Each person who intends to operate, modify, or close a used oil recycling facility shall obtain an operation or closure permit from the Department prior to operating, modifying, or closing the facility.

(b)        By 1 January 1992, the Department shall develop a permitting system for used oil recycling facilities after reviewing and considering the applicability of the permit system for hazardous waste treatment, storage, or disposal facilities.

(c)        Permits shall not be required under this section for the burning of used oil as a fuel, provided:

(1)        A valid air permit issued by the Department is in effect for the facility; and

(2)        The facility burns used oil in accordance with applicable United States Environmental Protection Agency regulations, local government regulations, and the requirements and conditions of its air permit.

(d)        No permit is required under this section for the use of used oil for the beneficiation or flotation of phosphate rock. (1989, c. 784, s. 2.)



§ 130A-309.25. Training of operators of solid waste management facilities.

§ 130A‑309.25.  Training of operators of solid waste management facilities.

(a)        The Department shall establish qualifications for, and encourage the development of training programs for, operators of incinerators, operators of landfills, coordinators of local recycling programs, and other solid waste management facilities.

(b)        The Department shall work with accredited community colleges, vocational technical centers, State universities, and private institutions in developing educational materials, courses of study, and other such information to be made available for persons seeking to be trained as operators of solid waste management facilities.

(c)        A person may not perform the duties of an operator of a solid waste management facility after 1 January 1998, unless he has completed an operator training course approved by the Department. An owner of a solid waste management facility may not employ any person to perform the duties of an operator unless the person has completed an approved solid waste management facility operator training course.

(d)        The Commission may adopt rules and minimum standards to effectuate the provisions of this section and to ensure the safe, healthy, and lawful operation of solid waste management facilities. The Commission may establish, by rule, various classifications for operators to address the need for differing levels of training required to operate various types of solid waste management facilities due to different operating requirements at the facilities.

(e)        In developing training programs for incinerator operators under this section, the Department shall establish and consult with ad hoc advisory groups to help coordinate the requirements under this section with other training programs for incinerator operators.

(f)         This section does not apply to any operator of a solid waste management facility who has five years continuous experience as an operator of a solid waste management facility immediately preceding January 1, 1998, provided that the operator attends a course and completes the continuing education requirements approved by the Department. (1989, c. 784, s. 2; 1993, c. 29, s. 1; 1995 (Reg. Sess., 1996), c. 594, s. 19; 1997‑443, s. 15.49(a).)



§ 130A-309.26. Regulation of medical waste.

§ 130A‑309.26.  Regulation of medical waste.

(a)        As used in this section:

(1)        "Sharps" means needles, syringes, and scalpel blades.

(2)        "Treatment" means any process, including steam sterilization, chemical treatment, incineration, and other methods approved by the Commission which changes the character or composition of medical waste so as to render it noninfectious.

(b)        It is the intent of the General Assembly to protect the public health by establishing standards for the safe packaging, storage, treatment, and disposal of medical waste. The Commission shall adopt and the Department shall enforce rules for the packaging, storage, treatment, and disposal of:

(1)        Medical waste at facilities where medical waste is generated;

(2)        Medical waste from the point at which the waste is transported from the facility where it was generated;

(3)        On‑site and off‑site treatment of medical waste; and

(4)        The off‑site transport, storage, treatment or disposal of medical waste.

(c)        No later than 1 August 1990, the Commission shall adopt rules necessary to protect the health, safety, and welfare of the public and to carry out the purpose of this section. Such rules shall address, but need not be limited to, the packaging of medical waste, including specific requirements for the safe packaging of sharps and the segregation, storage, treatment, and disposal of medical wastes at the facilities in which such waste is generated. (1989, c. 784, s. 2; 1995 (Reg. Sess., 1996), c. 594, s. 20.)



§ 130A-309.27. Joint and several liability.

§ 130A‑309.27.  Joint and several liability.

(a)        As used in this section:

(1)        "Owner or operator" means, in addition to the usual meanings of the term, any owner of record of any interest in land on which a landfill is or has been sited, any person or business entity that owns a majority interest in any other business entity which is the owner or operator of a landfill, and any person designated as a joint permittee pursuant to G.S. 130A‑295.2(e).

(2)        "Proceeds" means all funds collected and received by the Department, including interest and penalties on delinquent fees.

(b)        Every owner or operator of a landfill is jointly and severally liable for the improper operation and closure of the landfill, as provided by law.

(c)        through (f) Repealed by Session Laws 2007‑550, s. 5(b), effective August 1, 2007. (1989, c. 784, s. 2; 2007‑550, s. 5(b).)



§ 130A-309.28. University research.

§ 130A‑309.28.  University research.

Research, training, and service activities related to solid and hazardous waste management conducted by The University of North Carolina shall be coordinated by the Board of Governors of The University of North Carolina through the Office of the President.  Proposals for research contracts and grants; public service assignments; and responses to requests for information and technical assistance by the State and units of local government, business, and industry shall be addressed by a formal process involving an advisory board of university personnel appointed by the President and chaired and directed by an individual appointed by the President.  The Board of Governors of The University of North Carolina shall consult with the Department in developing the research programs and provide the Department with a copy of the proposed research program for review and comment before the research is undertaken.  Research contracts shall be awarded to independent nonprofit colleges and universities within the State which are accredited by the Southern Association of Colleges and Schools on the same basis as those research contracts awarded to The University of North Carolina.  Research activities shall include the following areas:

(1)        Methods and processes for recycling solid and hazardous waste;

(2)        Methods of treatment for detoxifying hazardous waste; and

(3)        Technologies for disposing of solid and hazardous waste. (1989, c. 784, s. 2.)



§ 130A-309.29. Adoption of rules.

§ 130A‑309.29.  Adoption of rules.

The Commission may adopt rules to implement the provisions of this Part pursuant to Article 2A of Chapter 150B of the General Statutes. (1991, c. 621, s. 12; 2000‑189, s. 12.)



§§ 130A-309.30 through 130A-309.50. Reserved for future codification purposes.

§§ 130A‑309.30 through 130A‑309.50.  Reserved for future codification purposes.



§ 130A-309.51. Title.

Part 2B.  Scrap Tire Disposal Act.

§ 130A‑309.51.  Title.

This Part may be cited as the "North Carolina Scrap Tire Disposal Act." (1989, c. 784, s. 3.)



§ 130A-309.52. Findings; purpose.

§ 130A‑309.52.  Findings; purpose.

(a)        The General Assembly finds that:

(1)        Scrap tire disposal poses a unique and troublesome solid waste management problem.

(2)        Scrap tires are a usable resource that may be recycled for energy value.

(3)        Uncontrolled disposal of scrap tires may create a public health and safety problem because tire piles act as breeding sites for mosquitoes and other disease‑transmitting vectors, pose substantial fire hazards, and present a difficult disposal problem for landfills.

(4)        A significant number of scrap tires are illegally dumped in North Carolina.

(5)        It is in the State's best interest to encourage efforts to recycle or recover resources from scrap tires.

(6)        It is desirable to allow units of local government to control tire disposal for themselves and to encourage multicounty, regional approaches to scrap tire disposal and collection.

(7)        It is desirable to encourage reduction in the volume of scrap tires being disposed of at public sanitary landfills.

(b)        The purpose of this Part is to provide statewide guidelines and structure for the environmentally safe disposal of scrap tires to be administered through units of local government. (1989, c. 784, s. 3.)



§ 130A-309.53. Definitions.

§ 130A‑309.53.  Definitions.

Unless a different meaning is required by the context, the following definitions shall apply throughout this Part:

(1)        "Collection site" means a site used for the storage of scrap tires.

(2)        "Disposal fee" is any amount charged by a tire collector, tire processor, or unit of local government in exchange for accepting scrap tires.

(3)        "In‑county scrap tire" means any scrap tire brought for disposal from inside the county in which the collection or processing site is located.

(4)        "Out‑of‑county scrap tire" means any scrap tire brought for disposal from outside the county in which the collection or processing site is located.

(5)        "Processing site" means a site actively used to produce or manufacture usable materials, including fuel, from scrap tires. Commercial enterprises processing scrap tires shall not be considered solid waste management facilities insofar as the provisions of G.S. 130A‑294(a)(4) and G.S. 130A‑294(b) are concerned.

(6)        "Scrap tire" means a tire that is no longer suitable for its original, intended purpose because of wear, damage, or defect.

(7)        "Tire" means a continuous solid or pneumatic rubber covering that encircles the wheel of a vehicle. Bicycle tires and other tires for vehicles propelled by human power are not subject to the provisions of this Part.

(8)        "Tire collector" means a person who owns or operates a site used for the storage, collection, or deposit of more than 50 scrap tires.

(9)        "Tire hauler" means a person engaged in the picking up or transporting of scrap tires for the purpose of storage, processing, or disposal.

(10)      "Tire processor" means a person who engages in the processing of scrap tires or one who owns or operates a tire processing site.

(11)      "Tire retailer" means a person who engages in the retail sale of a tire in any quantity for any use or purpose by the purchaser other than for resale. (1989, c. 784, s. 3; 1991, c. 221, s. 2; 1995 (Reg. Sess., 1996), c. 594, s. 21.)



§ 130A-309.54. Use of scrap tire tax proceeds.

§ 130A‑309.54.  Use of scrap tire tax proceeds.

Article 5B of Chapter 105 imposes a tax on new tires to provide funds for the disposal of scrap tires, for the cleanup of inactive hazardous waste sites under Part 3 of this Article, and for all the purposes for which the Bernard Allen Memorial Emergency Drinking Water Fund may be used under G.S. 87‑98. A county may use proceeds of the tax distributed to it under that Article only for the disposal of scrap tires pursuant to the provisions of this Part or for the abatement of a nuisance pursuant to G.S. 130A‑309.60.  (1989, c. 784, s. 3; 1991, c. 221, s. 3; 1993, c. 364, s. 1(a); 2009‑451, s. 13.3B(b).)



§§ 130A-309.55 through 130A-309.56: Repealed by Session Laws 1991, c. 221, s. 4.

§§ 130A‑309.55 through 130A‑309.56:  Repealed by Session Laws 1991, c.  221, s. 4.



§ 130A-309.57. Scrap tire disposal program.

§ 130A‑309.57.  Scrap tire disposal program.

(a)        The owner or operator of any scrap tire collection site shall, within six months after October 1, 1989, provide the Department with information concerning the site's location, size, and the approximate number of scrap tires that are accumulated at the site and shall initiate steps to comply with subsection (b) of this section.

(b)        On or after July 1, 1990:

(1)        A person may not maintain a scrap tire collection site or a scrap tire disposal site unless the site is permitted.

(2)        It is unlawful for any person to dispose of scrap tires in the State unless the scrap tires are disposed of at a scrap tire collection site or at a tire disposal site, or disposed of for processing at a scrap tire processing facility.

(c)        By January 1, 1990, the Commission shall adopt rules to carry out the provisions of this section.  Such rules shall:

(1)        Provide for the administration of scrap tire collector and collection center permits and scrap tire disposal site permits, which may not exceed two hundred fifty dollars ($250.00) annually;

(2)        Set standards for scrap tire processing facilities and associated scrap tire sites, scrap tire collection centers, and scrap tire collectors; and

(3)        Authorize the final disposal of scrap tires at a permitted solid waste disposal facility provided the tires have been cut into sufficiently small parts to assure their proper disposal.

(d)        A permit is not required for:

(1)        A tire retreading business where fewer than 1,000 scrap tires are kept on the business premises;

(2)        A business that, in the ordinary course of business, removes tires from motor vehicles if fewer than 1,000 of these tires are kept on the business premises; or

(3)        A retail tire‑selling business which is serving as a scrap tire collection center if fewer than 1,000 scrap tires are kept on the business premises.

(e)        The Department shall encourage the voluntary establishment of scrap tire collection centers at retail tire‑selling businesses, scrap tire processing facilities, and solid waste disposal facilities, to be open to the public for the deposit of used and scrap tires.  The Department may establish an incentives program for individuals to encourage them to return their used or scrap tires to a scrap tire collection center. (1989, c. 784, s. 3.)



§ 130A-309.58. Disposal of scrap tires.

§ 130A‑309.58.  Disposal of scrap tires.

(a)        Each county is responsible for providing for the disposal of scrap tires located within its boundaries in accordance with the provisions of this Part and any rules issued pursuant to this Part. The following are permissible methods of scrap tire disposal:

(1)        Incinerating;

(2)        Retreading;

(3)        Constructing crash barriers;

(4)        Controlling soil erosion when whole tires are not used;

(5)        Chopping or shredding;

(6)        Grinding into crumbs for use in road asphalt, tire derived fuel, and as raw material for other products;

(7)        Slicing vertically, resulting in each scrap tire being divided into at least two pieces;

(8)        Sludge composting;

(9)        Using for agriculture‑related purposes;

(10)      Chipping for use as an oyster cultch as approved by rules adopted by the Marine Fisheries Commission;

(11)      Cutting, stamping, or dyeing tires;

(12)      Pyrolizing and other physico‑chemical processing;

(13)      Hauling to out‑of‑State collection or processing sites; and

(14)      Monofilling split, ground, chopped, sliced, or shredded scrap tires.

(b)        The Commission may adopt rules approving other permissible methods of scrap tire disposal. Landfilling of whole scrap tires is prohibited. The prohibition against landfilling whole tires applies to all whole pneumatic rubber coverings, but does not apply to whole solid rubber coverings.

(c)        Units of local government may enter into joint ventures or other cooperative efforts with other units of local government for the purpose of disposing of scrap tires. Units of local government may enter into leases or other contractual arrangements with units of local government or private entities in order to dispose of scrap tires.

(d)        Each county is responsible for developing a description of scrap tire disposal procedures. These procedures shall be included in any solid waste management plan required by the Department under this Article. Further, any revisions to the initial description of the scrap tire disposal procedures shall be forwarded to the Department.

(e)        A county shall provide, directly or by contract with another unit of local government or private entity, at least one site for scrap tire disposal for that county. The unit of local government or contracting party may not charge a disposal fee for the disposal of scrap tires except as provided in this subsection. A unit of local government or contracting party may charge a disposal fee that does not exceed the cost of disposing of the scrap tires only if:

(1)        The scrap tires are new tires that are being disposed of by their manufacturer because they do not meet the manufacturer's standards for salable tires; or

(2)        The scrap tires are delivered to a local government scrap tire disposal site without an accompanying certificate required by G.S. 130A‑309.58(f) that indicates that the tires originated in a county within North Carolina.

(f)         Every tire retailer or other person disposing of scrap tires shall complete and sign a certification form prescribed by the Department and distributed to each county, certifying that the tires were collected in the normal course of business for disposal, the county in which the tires were collected, and the number of tires to be disposed of. This form also shall be completed and signed by the tire hauler, certifying that the load contains the same tires that were received from the tire retailer or other person disposing of scrap tires. The tire hauler shall present this certification form to the tire processor or tire collector at the time of delivery of the scrap tires for disposal, collection, or processing. Copies of these certification forms shall be retained for a minimum of three years after the date of delivery of the scrap tires.

(g)        The provisions of subsection (f) of this section do not apply to tires that are brought for disposal in quantities of five or less by someone other than a tire collector, tire processor, or tire hauler. (1989, c. 784, s. 3; 1991, c. 221, s. 5; 1993, c. 548, s. 4; 1995 (Reg. Sess., 1996), c. 594, s. 22; 1997‑209, s. 1.)



§ 130A-309.59. Registration of tire haulers.

§ 130A‑309.59.  Registration of tire haulers.

(a)        Before engaging in the hauling of scrap tires in this State, any tire hauler must register with the Department whereupon the Department shall issue to the tire hauler a scrap tire hauling identification number.  A tire retailer licensed under G.S. 105‑164.29 and solely engaged in the hauling of scrap tires received by it in connection with the retail sale of replacement tires is not required to register under this section.

(b)        Each tire hauler shall furnish its hauling identification number on all certification forms required under G.S. 130A‑309.58(f).  Any tire retailer engaged in the hauling of scrap tires and not required by subsection (a) of this section to be registered shall supply its merchant identification number on all certification forms required by G.S. 130A‑309.58(f). (1989, c. 784, s. 3.)



§ 130A-309.60. Nuisance tire collection sites.

§ 130A‑309.60.  Nuisance tire collection sites.

(a)        On or after July 1, 1990, if the Department determines that a tire collection site is a nuisance, it shall notify the person responsible for the nuisance and request that the tires be processed or removed within 90 days.  If the person fails to take the requested action within 90 days, the Department shall order the person to abate the nuisance within 90 days.  If the person responsible for the nuisance is not the owner of the property on which the tire collection site is located, the Department may order the property owner to permit abatement of the nuisance.  If the person responsible for the nuisance fails to comply with the order, the Department shall take any action necessary to abate the nuisance, including entering the property where the tire collection site is located and confiscating the scrap tires, or arranging to have the scrap tires processed or removed.

(b)        When the Department abates the nuisance pursuant to subsection (a) of this section, the person responsible for the nuisance shall be liable for the actual costs incurred by the Department for its nuisance abatement activities and its administrative and legal expenses related to the abatement.  The Department may ask the Attorney General to initiate a civil action to recover these costs from the person responsible for the nuisance.  Nonpayment of the actual costs incurred by the Department shall result in the imposition of a lien on the owner's real property on which the tire collection site is located.

(c)        This section does not apply to any of the following:

(1)        A retail business premises where tires are sold if no more than 500 scrap tires are kept on the premises at one time;

(2)        The premises of a tire retreading business if no more than 3,000 scrap tires are kept on the premises at one time;

(3)        A premises where tires are removed from motor vehicles in the ordinary course of business if no more than 500 scrap tires are kept on the premises at one time;

(4)        A solid waste disposal facility where no more than 60,000 scrap tires are stored above ground at one time if all tires received for storage are processed, buried, or removed from the facility within one year after receipt;

(5)        A site where no more than 250 scrap tires are stored for agricultural uses; and

(6)        A construction site where scrap tires are stored for use or used in road surfacing and construction of embankments.

(d)        The descending order of priority for the Department's abatement activities under subsection (a) of this section is as follows:

(1)        Tire collection sites determined by the Department to contain more than 1,000,000 tires;

(2)        Tire collection sites which constitute a fire hazard or threat to public health;

(3)        Tire collection sites in densely populated areas; and

(4)        Any other tire collection sites that are determined to be a nuisance.

(e)        This section does not change the existing authority of the Department to enforce any existing laws or of any person to abate a nuisance.

(f)         As used in this section, "nuisance" means an unreasonable danger to public health, safety, or welfare or to the environment. (1989, c. 784, s. 3.)



§ 130A-309.61. Effect on local ordinances.

§ 130A‑309.61.  Effect on local ordinances.

This Part preempts any local ordinance regarding the disposal of scrap tires to the extent the local ordinance is inconsistent with this Part or the rules adopted pursuant to this Part. (1989, c. 784, s. 3; 1993, c. 548, s. 5; 1997‑209, s. 1.)



§ 130A-309.62. Fines and penalties.

§ 130A‑309.62.  Fines and penalties.

Any person who knowingly hauls or disposes of a tire in violation of this Part or the rules adopted pursuant to this Part shall be assessed a civil penalty of fifty dollars ($50.00) per violation. Each tire hauled or disposed of in violation of this Part or rules adopted pursuant to this Part constitutes a separate violation.

The clear proceeds of civil penalties assessed pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1989, c. 784, s. 3; 1998‑215, s. 55.)



§ 130A-309.63. Scrap Tire Disposal Account.

§ 130A‑309.63.  Scrap Tire Disposal Account.

(a)        Creation.  The Scrap Tire Disposal Account is established as a nonreverting account within the Department. The Account consists of revenue credited to the Account from the proceeds of the scrap tire disposal tax imposed by Article 5B of Chapter 105 of the General Statutes.

(b)        Use.  The Department may use revenue in the Account only as authorized by this section.

(1)        The Department may use up to fifty percent (50%) of the revenue in the Account to make grants to units of local government to assist them in disposing of scrap tires. To administer the grants, the Department shall establish procedures for applying for a grant and the criteria for selecting among grant applicants. The criteria shall include the financial ability of a unit of local government to provide for scrap tire disposal, the severity of a unit of local government's scrap tire disposal problem, the effort made by a unit of local government to ensure that only tires generated in the normal course of business in this State are provided free disposal, and the effort made by a unit of local government to provide for scrap tire disposal within the resources available to it.

(2)        The Department may use up to forty percent (40%) of the revenue in the Account to make grants to encourage the use of processed scrap tire materials. These grants may be made to encourage the use of tire‑derived fuel, crumb rubber, carbon black, or other components of tires for use in products such as fuel, tires, mats, auto parts, gaskets, flooring material, or other applications of processed tire materials. These grants shall be made in consultation with the Department of Commerce, the Division of Pollution Prevention and Environmental Assistance of the Department, and, where appropriate, the Department of Transportation. Grants to encourage the use of processed scrap tire materials shall not be used to process tires.

(3)        The Department may use revenue in the Account to support a position to provide local governments with assistance in developing and implementing scrap tire management programs designed to complete the cleanup of nuisance tire collection sites and prevent scrap tires generated from outside of the State from being presented for free disposal in the State.

(4)        The Department may use the remaining revenue in the Account only to clean up scrap tire collection sites that the Department has determined are a nuisance. The Department may use funds in the Account to clean up a nuisance tire collection site only if no other funds are available for that purpose.

(c)        Eligibility.  A unit of local government is not eligible for a grant for scrap tire disposal unless its costs for disposing of scrap tires for the six‑month period preceding the date the unit of local government files an application for a grant exceeded the amount the unit of local government received during that period from the proceeds of the scrap tire tax under G.S. 105‑187.19. A grant to a unit of local government for scrap tire disposal may not exceed the unit of local government's unreimbursed cost for the six‑month period.

(d)        Repealed by Session Laws 2002‑126, s. 12.5(b), effective July 1, 2002.

(e)        Reporting.  The Department shall include in the report to be delivered to the Environmental Review Commission on or before 15 January of each year pursuant to G.S. 130A‑309.06(c) a description of the implementation of the North Carolina Scrap Tire Disposal Act for the fiscal year ending the preceding 30 June. The description of the implementation of the North Carolina Scrap Tire Disposal Act shall include the beginning and ending balances in the Account for the reporting period, the amount credited to the Account during the reporting period, and the amount of revenue used for grants and to clean up nuisance tire collection sites. (1993, c. 548, s. 6; 1995 (Reg. Sess., 1996), c. 594, s. 23; 1997‑209, ss. 1, 2; 2001‑452, s. 3.4; 2002‑126, s. 12.5(b).)



§§ 130A-309.64 through 130A-309.69. Reserved for future codification purposes.

§§ 130A‑309.64 through 130A‑309.69.  Reserved for future codification purposes.



§ 130A-309.70. Landfilling and incineration of lead-acid batteries prohibited; delivery for recycling.

Part 2C. Lead‑Acid Batteries.

§ 130A‑309.70.  Landfilling and incineration of lead‑acid batteries prohibited; delivery for recycling.

(a)        No person shall knowingly place or dispose of a used lead‑acid battery in a landfill, incinerator, or in any waste‑to‑energy facility.  Any person may deliver a lead‑acid battery to a battery retailer or wholesaler, or to a secondary lead smelter, or to a collection or recycling facility authorized under this Chapter or by the United States Environmental Protection Agency.

(b)        No battery retailer shall knowingly place or dispose of a used lead‑acid battery in a landfill, incinerator, or waste‑to‑energy facility. Any battery retailer may deliver a used lead‑acid battery to the agent of a battery wholesaler or a secondary lead smelter, to a battery manufacturer for delivery to a secondary lead smelter, or to a collection or recycling facility authorized under this Chapter or by the United States Environmental Protection Agency.

(c)        Any person who knowingly places or disposes of a lead‑acid battery in violation of this section shall be assessed a civil penalty of not more than fifty dollars ($50.00) per violation.  Each battery improperly disposed of shall constitute a separate violation.

The clear proceeds of civil penalties assessed pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1991, c. 375, s. 2; 1998‑215, s. 56.)



§ 130A-309.71. Retailers required to accept lead-acid batteries for recycling; posting of notice required.

§ 130A‑309.71.  Retailers required to accept lead‑acid batteries for recycling; posting of notice required.

(a)        A person who sells or offers for sale lead‑acid batteries at retail in this State shall accept from customers, at the point of transfer or sale, used lead‑acid batteries of the type and in a quantity at least equal to the number of new batteries purchased, if offered by customers.

(b)        A person who sells or offers for sale lead‑acid batteries at retail in this State shall post written notice which must be at least 8 1/2 inches by 11 inches in size and must contain the universal recycling symbol and the following language:

(1)        "It is illegal to improperly dispose of a motor vehicle battery or other lead‑acid battery."

(2)        "Recycle your used batteries."

(3)        "State law requires us to accept used motor vehicle batteries or other lead‑acid batteries for recycling in exchange for new batteries purchased."

(c)        Any person who fails to post the notice required by subsection (b) of this section after receiving a written warning from the Department to do so shall be assessed a civil penalty of not more than fifty dollars ($50.00) per day for each day the person fails to post the required notice.

The clear proceeds of civil penalties assessed pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1991, c. 375, s. 2; 1998‑215, s. 57.)



§ 130A-309.72. Wholesalers required to accept lead-acid batteries.

§ 130A‑309.72.  Wholesalers required to accept lead‑acid batteries.

(a)        No person selling new lead‑acid batteries at wholesale shall refuse to accept from customers at the point of transfer, used lead‑acid batteries of the type and in a quantity at least equal to the number of new batteries purchased, if offered by customers.  A person accepting batteries in transfer from a battery retailer shall be allowed a period not to exceed 90 days to remove batteries from the retail point of collection.

(b)        Any person who violates this section shall be assessed a civil penalty of fifty dollars ($50.00) per violation.  Each battery refused by a wholesaler or not removed from the retail point of collection within 90 days shall constitute a separate violation.

The clear proceeds of civil penalties assessed pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1991, c. 375, s. 2; 1998‑215, s. 58.)



§ 130A-309.73. Inspections of battery retailers authorized; construction of this Part.

§ 130A‑309.73.  Inspections of battery retailers authorized; construction of this Part.

(a)        The Department may inspect any place, building, or premise subject to the provisions of G.S. 130A‑309.71.  The Department may issue warnings to persons who fail to comply with the provisions of this Part.

(b)        The provisions of this Part shall not be construed to prohibit any person who does not sell lead‑acid batteries from collecting and recycling such batteries. (1991, c. 375, s. 2.)



§§ 130A-309.74 through 130A-309.79. Reserved for future codification purposes.

§§ 130A‑309.74 through 130A‑309.79.  Reserved for future codification purposes.



§ 130A-309.80. Findings and purpose.

Part 2D.  Management of Discarded White Goods.

§ 130A‑309.80.  Findings and purpose.

The General Assembly finds that white goods are difficult to dispose of, that white goods that contain chlorofluorocarbon refrigerants pose a danger to the environment, and that it is in the best interest of the State to require that chlorofluorocarbon refrigerants be removed from discarded white goods.  This Part therefore provides for the management of discarded white goods. (1993, c. 471, s. 4.)



§ 130A-309.81. Management of discarded white goods; disposal fee prohibited.

§ 130A‑309.81.  Management of discarded white goods; disposal fee prohibited.

(a)        Duty.  Each county is responsible for providing at least one site for the collection of discarded white goods. It must also provide for the disposal of discarded white goods and for the removal of chlorofluorocarbon refrigerants from white goods. A county may contract with another unit of local government or a private entity in accordance with Article 15 of Chapter 153A of the General Statutes to provide for the management of discarded white goods or for the removal of chlorofluorocarbon refrigerants from white goods.

(b)        Restrictions.  A unit of local government or a contracting party may not charge a disposal fee for the disposal of white goods. A white good may not be disposed of in a landfill, an incinerator, or a waste‑to‑energy facility.

(c)        Plan.  Each county shall establish written procedures for the management of white goods. The county shall include the procedures in any solid waste management plan required by the Department under this Article. (1993, c. 471, ss. 4, 6; 1993 (Reg. Sess., 1994), c. 745, ss. 36, 37; 2001‑265, s. 6.)



§ 130A-309.82. Use of disposal tax proceeds by counties.

§ 130A‑309.82.  Use of disposal tax proceeds by counties.

Article 5C of Chapter 105 of the General Statutes imposes a tax on new white goods to provide funds for the management of discarded white goods. A county must use the proceeds of the tax distributed to it under that Article for the management of discarded white goods. The purposes for which a county may use the tax proceeds include, but are not limited to, the following:

(1)        Capital improvements for infrastructure to manage discarded white goods, such as concrete pads for loading, equipment essential for moving white goods, storage sheds for equipment essential to white goods disposal management, and freon extraction equipment.

(2)        Operating costs associated with managing discarded white goods, such as labor, transportation, and freon extraction.

(3)        The cleanup of illegal white goods disposal sites, the cleanup of illegal disposal sites consisting of more than fifty percent (50%) discarded white goods, and, as to those illegal disposal sites consisting of fifty percent (50%) or less discarded white goods, the cleanup of the discarded white goods portion of the illegal disposal sites.

Except as provided in subdivision (3) of this section, a county may not use the tax proceeds for a capital improvement or operating expense that does not directly relate to the management of discarded white goods. Except as provided in subdivision (3) of this section, if a capital improvement or operating expense is partially related to the management of discarded white goods, a county may use the tax proceeds to finance a percentage of the costs equal to the percentage of the use of the improvement or expense directly related to the management of discarded white goods. (1993, c. 471, s. 4; 1998‑24, ss. 4, 7; 2000‑109, s. 9(a); 2001‑265, s. 5.)



§ 130A-309.83. White Goods Management Account.

§ 130A‑309.83.  White Goods Management Account.

(a)        The White Goods Management Account is established within the Department. The Account consists of revenue credited to the Account from the proceeds of the white goods disposal tax imposed by Article 5C of Chapter 105 of the General Statutes.

(b)        The Department shall use revenue in the Account to make grants to units of local government to assist them in managing discarded white goods. To administer the grants, the Department shall establish procedures for applying for a grant and the criteria for selecting among grant applicants. The criteria shall include the financial ability of a unit to manage white goods, the severity of a unit's white goods management problem, and the effort made by a unit to manage white goods within the resources available to it.

(c)        A unit of local government is not eligible for a grant unless its costs of managing white goods for a six‑month period preceding the date the unit files an application for a grant exceeded the amount the unit received during that period from the proceeds of the white goods disposal tax under G.S. 105‑187.24. The Department shall determine the six‑month period to be used in determining who is eligible for a grant. A grant to a unit may not exceed the unit's unreimbursed cost for the six‑month period.

(d)        If a unit of local government anticipates that its costs of managing white goods during a six‑month period will exceed the amount the unit will receive during that period because the unit will make a capital expenditure for the management of white goods or because the unit will incur other costs resulting from improvements to that unit's white goods management program, the unit may request that the Department make an advance determination that the costs are eligible to be paid by a grant from the White Goods Management Account and that there will be sufficient funds available in the Account to cover those costs. If the Department determines that the costs are eligible for reimbursement and that funds will be available, the Department shall reserve funds for that unit of local government in the amount necessary to reimburse allowable costs. The Department shall notify the unit of its determination and fund availability within 60 days of the request from the unit of local government. This subsection applies only to capital expenditures for the management of white goods and to costs resulting from improvements to a unit's white goods management program. (1993, c. 471, s. 4; 1995 (Reg. Sess., 1996), c. 594, s. 24; 1998‑24, s. 7; 2000‑109, s. 9(a); 2001‑265, s. 5.)



§ 130A-309.84. Civil penalties for improper disposal.

§ 130A‑309.84.  Civil penalties for improper disposal.

The Department may assess a civil penalty of not more than one hundred dollars ($100.00) against a person who, knowing it is unlawful, places or otherwise disposes of a discarded white good in a landfill, an incinerator, or a waste‑to‑energy facility. The Department may assess this penalty for the day the unlawful disposal occurs and each following day until the white good is disposed of properly.

The Department may assess a penalty of up to one hundred dollars ($100.00) against a person who, knowing it is required, fails to remove chlorofluorocarbon refrigerants from a discarded white good. The Department may assess this penalty for the day the failure occurs and each following day until the chlorofluorocarbon refrigerants are removed.

The clear proceeds of civil penalties assessed pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1993, c. 471, s. 4; 1998‑215, s. 59.)



§ 130A-309.85. Reporting on the management of white goods.

§ 130A‑309.85.  Reporting on the management of white goods.

The Department shall include in the report to be delivered to the Environmental Review Commission on or before 15 January of each year pursuant to G.S. 130A‑309.06(c) a description of the management of white goods in the State for the fiscal year ending the preceding 30 June. The description of the management of white goods shall include the following information:

(1)        The amount of taxes collected and distributed under G.S. 105‑187.24 during the period covered by the report.

(2)        The cost to each county of managing white goods during the period covered by the report.

(3)        The beginning and ending balances of the White Goods Management Account for the period covered by the report and a list of grants made from the Account for the period.

(4)        Any other information the Department considers helpful in understanding the problem of managing white goods.

(5)        A summary of the information concerning the counties' white goods management programs contained in the counties' Annual Financial Information Report. (1993, c. 471, s. 4; 1995 (Reg. Sess., 1996), c. 594, s. 25; 1998‑24, ss. 5, 7; 2000‑109, s. 9(a); 2001‑265, s. 5; 2001‑452, s. 3.5.)



§ 130A-309.86. Effect on local ordinances.

§ 130A‑309.86.  Effect on local ordinances.

This Part preempts any local ordinance regarding the management of white goods that is inconsistent with this Part or the rules adopted pursuant to this Part.  It does not preempt any local ordinance regarding the management of white goods that is consistent with this Part or rules adopted pursuant to this Part. (1993, c. 471, s. 4.)



§ 130A-309.87. Eligibility for disposal tax proceeds.

§ 130A‑309.87.  Eligibility for disposal tax proceeds.

(a)        Receipt of Funds.  A county may not receive a quarterly distribution of the white goods disposal tax proceeds under G.S. 105‑187.24 unless the undesignated balance in the county's white goods account at the end of its fiscal year is less than the threshold amount. Based upon the information in a county's Annual Financial Information Report, the Department must notify the Department of Revenue by March 1 of each year which counties may not receive a distribution of the white goods disposal tax for the current calendar year. The Department of Revenue will credit the undistributed tax proceeds to the White Goods Management Account.

If the undesignated balance in a county's white goods account subsequently falls below the threshold amount, the county may submit a statement to the Department, certified by the county finance officer, that the undesignated balance in its white goods account is less than the threshold amount. Upon receipt of the statement, the Department will notify the Department of Revenue to distribute to the county its quarterly distribution of the white goods disposal tax proceeds. The Department must notify the Department of Revenue of the county's change of status at least 30 days prior to the next quarterly distribution.

For the purposes of this subsection, the term "threshold amount" means twenty‑five percent (25%) of the amount of white goods disposal tax proceeds a county received, or would have received if it had been eligible to receive them under G.S. 130A‑309.87, during the preceding fiscal year.

(b)        Annual Financial Information Report.  On or before November 1 of each year, a county must submit a copy of its Annual Financial Information Report, prepared in accordance with G.S. 159‑33.1, to the Department. The Secretary of the Local Government Commission must require the following information in that report:

(1)        The tonnage of white goods scrap metal collected.

(2)        The amount of revenue credited to its white goods account. This revenue should include all receipts derived from the white goods disposal tax, the sale of white goods scrap metals and freon, and a grant from the White Goods Management Account.

(3)        The expenditures from its white goods account. The expenditures should include operating expenses and capital improvement costs associated with its white goods management program.

(4)        The designated and undesignated balance of its white goods account.

(5)        A comparison of the undesignated balance of its white goods account at the end of the fiscal year and the amount of white goods disposal tax proceeds it received, or would have received if it had been eligible to receive it under G.S. 130A‑309.87, during the fiscal year. (1998‑24, s. 6.)



§ 130A-309.88: Reserved for future codification purposes.

§ 130A-309.88: Reserved for future codification purposes.



§ 130A-309.89: Reserved for future codification purposes.

§ 130A-309.89: Reserved for future codification purposes.



§ 130A-309.90. (Effective July 1, 2010) Findings.

Part 2E. Discarded Computer Equipment and Television Management.

§ 130A‑309.90.  (Effective July 1, 2010) Findings.

The General Assembly finds that:

(1)        The computer equipment and television waste stream is growing rapidly in volume and complexity and can introduce toxic materials into solid waste landfills.

(2)        It is in the best interests of the citizens of this State to have convenient, simple, and free or low‑cost access to recycling services for discarded computer equipment and televisions.

(3)        Collection programs operated by manufacturers, and local government and nonprofit agencies are an efficient way to divert discarded computer equipment and televisions from disposal and to provide recycling services to all citizens of this State.

(4)        The development of local and nonprofit collection programs is hindered by the high costs of recycling and transporting discarded computer equipment and televisions.

(5)        No comprehensive system currently exists, either provided by electronics manufacturers, retailers, or others, to adequately serve all citizens of the State and to divert large quantities of discarded computer equipment and televisions from disposal.

(6)        Manufacturer responsibility is an effective way to ensure that manufacturers of computer equipment take part in a solution to the electronic waste problem.

(7)        The recycling of certain discarded computer equipment and televisions recovers valuable materials for reuse and will create jobs and expand the tax base of the State.

(8)        While some computers and computer monitors can be refurbished and reused and other consumer electronics products contain valuable materials, some older and bulkier consumer electronic products, including some televisions, may not contain any valuable products but should nevertheless be recycled to prevent the release of toxic substances to the environment.

(9)        For the products covered by this Part, differences in product life expectancy, market economics, residual value, and product portability necessitate different approaches to recycling.

(10)      In order to ensure that end‑of‑life computer equipment and televisions are responsibly recycled, to promote conservation, and to protect public health and the environment, a comprehensive and convenient system for recycling and reuse of certain electronic equipment should be established on the basis of shared responsibility among manufacturers, retailers, consumers, and the State.  (2007‑550, s. 16.1(a); 2008‑198, s. 11.4; 2008‑208, ss. 1, 7; 2009‑484, s. 16(a), (b); 2009‑550, s. 10(a), (b).)



§ 130A-309.91. (Effective July 1, 2010) Definitions.

§ 130A‑309.91.  (Effective July 1, 2010) Definitions.

As used in this Part, the following definitions apply:

(1)        Business entity.  Defined in G.S. 55‑1‑40(2a).

(2)        Computer equipment.  Any desktop central processing unit, any laptop computer, the monitor or video display unit for a computer system, and the keyboard, mice, and other peripheral equipment. Computer equipment does not include a printing device such as a printer, a scanner, a combination print‑scanner‑fax machine, or other device designed to produce hard paper copies from a computer; an automobile; a television; a household appliance; a large piece of commercial or industrial equipment, such as commercial medical equipment, that contains a cathode ray tube, a cathode ray tube device, a flat panel display, or similar video display device that is contained within, and is not separate from, the larger piece of equipment, or other medical devices as that term is defined under the federal Food, Drug, and Cosmetic Act.

(2a)      Computer manufacturer.  A person that manufactures computer equipment sold under its own brand or label; sells under its own brand or label computer equipment produced by other suppliers; imports into the United States computer equipment that was manufactured outside of the United States; or owns a brand that it licenses to another person for use on computer equipment. Manufacturer includes a business entity that acquires another business entity that manufactures or has manufactured computer equipment.

(2b)      Covered device.  Computer equipment and televisions. The term does not include a device that is:

a.         Part of a motor vehicle or any component of a motor vehicle assembled by, or for, a vehicle manufacturer or franchised dealer, including replacement parts for use in a motor vehicle.

b.         (i) Physically a part of or integrated within a larger piece of equipment designed and intended for use in an industrial, governmental, commercial, research and development, or medical setting; (ii) equipment used for diagnostic, monitoring, or other medical products as that term is defined under the Federal Food, Drug, and Cosmetic Act; (iii) equipment used for security, sensing, monitoring, antiterrorism purposes, or emergency services purposes.

c.         Contained within a household appliance, including, but not limited to, a clothes washer, clothes dryer, refrigerator, refrigerator and freezer, microwave oven, conventional oven or range, dishwasher, room air conditioner, dehumidifier, air purifier, or exercise equipment.

(3)        Discarded computer equipment.  Computer equipment that is solid waste.

(3a)      Discarded television.  A television that is solid waste.

(4)        Discarded computer equipment or television collector.  A municipal or county government, nonprofit agency, or retailer that accepts discarded computer equipment or a television from the public.

(5)        Recodified as G.S. 130A‑309.91(2a).

(5a)      Market share.  A television manufacturer's obligation to recycle discarded televisions. A television manufacturer's market share is the television manufacturer's prior year's sales of televisions as calculated by the Department pursuant to G.S. 130A‑309.95(4) divided by all manufacturers' prior year's sales for all televisions as calculated by the Department pursuant to G.S. 130A‑309.95(4). Market share may be expressed as a percentage, a fraction, or a decimal fraction.

(6)        Orphan discarded computer equipment.  Any discarded computer equipment for which a manufacturer cannot be identified or for which the manufacturer is no longer in business and has no successor in interest.

(7)        Retailer.  A person that sells computer equipment or televisions in the State to a consumer. Retailer includes a manufacturer of computer equipment or televisions that sells directly to a consumer through any means, including transactions conducted through sales outlets, catalogs, the Internet, or any similar electronic means, but does not include a person that sells computer equipment or televisions to a distributor or retailer through a wholesale transaction.

(8)        Television.  Any electronic device that contains a tuner that locks on to a selected carrier frequency and is capable of receiving and displaying of television or video programming via broadcast, cable, or satellite, including, without limitation, any direct view or projection television with a viewable screen of 9 inches or larger whose display technology is based on cathode ray tube (CRT), plasma, liquid crystal (LCD), digital light processing (DLP), liquid crystal on silicon (LCOS), silicon crystal reflective display (SXRD), light emitting diode (LED), or similar technology marketed and intended for use by a consumer primarily for personal purposes. The term does not include computer equipment.

(9)        Television manufacturer.  A person that: (i) manufactures for sale in this State a television under a brand that it licenses or owns; (ii) manufactures for sale in this State a television without affixing a brand; (iii) resells into this State a television under a brand it owns or licenses produced by other suppliers, including retail establishments that sell a television under a brand that the retailer owns or licenses; (iv) imports into the United States or exports from the United States a television for sale in this State; (v) sells at retail a television acquired from an importer that is the manufacturer as described in sub‑subdivision (iv) of this subdivision, and the retailer elects to register in lieu of the importer as the manufacturer of those products; (vi) manufactures a television for or supplies a television to any person within a distribution network that includes wholesalers or retailers in this State and that benefits from the sale in this State of the television through the distribution network; or (vii) assumes the responsibilities and obligations of a television manufacturer under this Part. In the event the television manufacturer is one that manufactures, sells, or resells under a brand it licenses, the licensor or brand owner of the brand shall not be considered to be a television manufacturer under (i) or (iii) of this subdivision.  (2007‑550, s. 16.1(a); 2008‑198, ss. 11.3, 11.4; 2008‑208, ss. 1, 7; 2009‑484, s. 16(a), (b); 2009‑550, s. 10(a), (b).)



§ 130A-309.92. (Effective July 1, 2010) Responsibility for recycling discarded computer equipment and televisions.

§ 130A‑309.92.  (Effective July 1, 2010) Responsibility for recycling discarded computer equipment and televisions.

In addition to the specific requirements of this Part, discarded computer equipment and television collectors and manufacturers share responsibility for the recycling of discarded computer equipment and televisions and the education of citizens of the State as to recycling opportunities for discarded computer equipment and televisions.  (2007‑550, s. 16.1(a); 2008‑198, s. 11.4; 2008‑208, ss. 1, 7; 2009‑484, s. 16(a), (b); 2009‑550, s. 10(a), (b).)



§ 130A-309.93. (For effective dates, see note) Requirements for computer manufacturers.

§ 130A‑309.93.  (For effective dates, see note) Requirements for computer manufacturers.

(a)        Registration and Fee Required.  Each manufacturer of computer equipment, before selling or offering for sale computer equipment in North Carolina, shall register with the Department and, at the time of registration, shall pay an initial registration fee of ten thousand dollars ($10,000) to the Department. A computer equipment manufacturer that has registered shall pay an annual renewal registration fee of one thousand dollars ($1,000) to the Department. The annual renewal registration fee shall be paid each year no later than the first day of the month in which the initial registration fee was paid. The proceeds of these fees shall be credited to the Computer Equipment Management Account. A manufacturer of computer equipment that sells 1,000 items of computer equipment or less per year is exempt from the requirement to pay the registration fee and the annual renewal fee imposed by this subsection.

(b)        Manufacturer Label Required.  A manufacturer shall not sell or offer to sell computer equipment in this State unless a visible, permanent label clearly identifying the manufacturer of that device is affixed to the equipment.

(c)        Computer Equipment Recycling Plan.  Each manufacturer of computer equipment shall develop and submit to the Department a plan for reuse or recycling of discarded computer equipment in the State produced by the manufacturer. The manufacturer shall submit a proposed plan to the Department within 120 days of registration as required by subsection (a) of this section. The plan shall:

(1)        Describe any direct take‑back program to be implemented by the manufacturer, including mail‑back programs and collection events.

(2)        Provide that the manufacturer will take responsibility for discarded computer equipment it manufactured.

(3)        Include a detailed description as to how the manufacturer will implement and finance the plan.

(4)        Provide for environmentally sound management practices to transport and recycle discarded computer equipment.

(5)        Describe the performance measures that will be used by the manufacturer to document recovery and recycling rates for discarded computer equipment. The calculation of recycling rates shall include the amount of discarded computer equipment managed under the manufacturer's program divided by the amount of computer equipment sold by the manufacturer in North Carolina.

(6)        Describe in detail how the manufacturer will provide for transportation of discarded computer equipment at no cost from discarded computer equipment collectors.

(7)        Describe in detail how the manufacturer will fully cover the costs of processing discarded computer equipment received from discarded computer equipment collectors.

(8)        Include a public education plan on the laws governing the recycling and reuse of discarded computer equipment under this Part and on the methods available to consumers to comply with those requirements.

(d)        Computer Equipment Recycling Plan Revision.  A manufacturer may prepare a revised plan and submit it to the Department at any time as the manufacturer considers appropriate in response to changed circumstances or needs. The Department may require a manufacturer to revise or update a plan if the Department finds that the plan is inadequate or out‑of‑date.

(e)        Payment of Costs for Plan Implementation.  Each manufacturer is responsible for all costs associated with the development and implementation of its plan. A manufacturer shall not collect a charge for the management of discarded computer equipment at the time the equipment is discarded.

(f)         Joint Computer Equipment Recycling Plans.  A manufacturer may fulfill the requirements of this section by participation in a joint recycling plan with other manufacturers. A joint plan shall meet the requirements of subsection (c) of this section.

(g)        Annual Report.  Each manufacturer shall submit a report to the Department by 1 February of each year that includes all of the following for the previous calendar year:

(1)        A description of the collection and recycling services used to recover the manufacturer's products.

(2)        The quantity and type of computer equipment sold by the manufacturer to retail consumers in this State.

(3)        The quantity and type of discarded computer equipment collected by the manufacturer for recovery in this State for the preceding calendar year.

(4)        Any other information requested by the Department.  (2007‑550, s. 16.1(a); 2008‑198, s. 11.4; 2008‑208, ss. 1, 7; 2009‑484, s. 16(a), (b); 2009‑550, s. 10(a), (b).)



§ 130A-309.93A. (For effective dates, see note) Requirements for television manufacturers.

§ 130A‑309.93A.  (For effective dates, see note) Requirements for television manufacturers.

(a)        Each television manufacturer, before selling or offering for sale televisions in the State, shall register with the Department and, at the time of registration, shall pay an initial registration fee of two thousand five hundred dollars ($2,500) to the Department. An initial registration shall be valid from the day of registration through the last day of the fiscal year in which the registration fee was paid. A television manufacturer that has registered shall pay an annual renewal registration fee of two thousand five hundred dollars ($2,500) to the Department. The annual renewal registration fee shall be paid to the Department each fiscal year no later than 30 June of the previous fiscal year. The Department may charge an administrative fee of up to one hundred fifty dollars ($150.00) for failure to pay the permit fee by 30 June of each year. The proceeds of these fees shall be credited to the Television Management Account. A television manufacturer that sells 1,000 televisions or less per year is exempt from the requirement to pay the registration fee and the annual renewal fee imposed by this subsection.

(b)        A television manufacturer shall not sell or offer to sell any television in this State unless a visible, permanent label clearly identifying the manufacturer of that device is affixed to the equipment.

(c)        The obligation to recycle televisions shall be allocated to each television manufacturer based on the television manufacturer's market share. A television manufacturer must annually recycle or arrange for the recycling of its market share of televisions pursuant to this section.

(d)        A television manufacturer shall conduct and document due diligence assessments of the recyclers the manufacturer contracts with, including an assessment of compliance with environmentally sound recovery standards adopted by the Department.

(e)        A television manufacturer shall provide the Department with contact information for the manufacturer's designated agent or employee whom the Department may contact for information related to the manufacturer's compliance with the requirements of this section.

(f)         A television manufacturer may fulfill the requirements of this section either individually or in participation with other television manufacturers.

(g)        A television manufacturer shall report to the Department by 1 October of each year the total weight of televisions the manufacturer collected and recycled in the State during the previous year.  (2008‑198, s. 11.4; 2008‑208, ss. 1, 7; 2009‑484, s. 16(a), (b); 2009‑550, s. 10(a), (b).)



§ 130A-309.93B. (Effective July 1, 2010) Requirements applicable to retailers.

§ 130A‑309.93B.  (Effective July 1, 2010) Requirements applicable to retailers.

(a)        A manufacturer must not sell or offer for sale or deliver to retailers for subsequent sale new televisions unless: (i) the covered device is labeled with the manufacturer's brand, which label is permanently affixed and readily visible; and (ii) the manufacturer has filed a registration with the Department, as specified in this Part.

(b)        A retailer that sells or offers for sale new televisions must, before the initial offer for sale, review the Department's Web site to determine that all new covered devices that the retailer is offering for sale are labeled with the manufacturer's brands that are registered with the Department.

(c)        A retailer is not responsible for an unlawful sale under this section if the manufacturer's registration expired or was revoked and the retailer took possession of the covered device prior to the expiration or revocation of the manufacturer's registration and the unlawful sale occurred within six months after the expiration or revocation.  (2008‑198, s. 11.4; 2008‑208, ss. 1, 7; 2009‑484, s. 16(a), (b); 2009‑550, s. 10(a), (b).)



§ 130A-309.94. (Effective July 1, 2010) Requirements for discarded computer equipment and television collectors.

§ 130A‑309.94.  (Effective July 1, 2010) Requirements for discarded computer equipment and television collectors.

Each discarded computer equipment and television collector shall ensure that discarded computer equipment and televisions received by the collector are properly stored, and either held for pickup by a manufacturer or delivered to a facility designated by a manufacturer.  (2007‑550, s. 16.1(a); 2008‑208, ss. 1, 7; 2009‑484, s. 16(a), (b); 2009‑550, s. 10(a), (b).)



§ 130A-309.95. (Effective July 1, 2010) Responsibilities of the Department.

§ 130A‑309.95.  (Effective July 1, 2010) Responsibilities of the Department.

In addition to its other responsibilities under this Part, the Department shall:

(1)        Develop and maintain a current list of manufacturers that are in compliance with the requirements of G.S. 130A‑309.93 and G.S. 130A‑309.93A and provide the current list to the Office of Information Technology Services each time that the list is updated.

(2)        Develop and implement a public education program on the laws governing the recycling and reuse of discarded televisions and computer equipment under this Part and on the methods available to consumers to comply with those requirements. The Department shall make this information available on the Internet and shall provide technical assistance to manufacturers to meet the requirements of G.S. 130A‑309.93(c)(8) and G.S. 130A‑309.93A(c)(8). The Department shall also provide technical assistance to units of local government on the establishment and operation of discarded computer equipment and television collection centers and in the development and implementation of local public education programs.

(3)        Maintain the confidentiality of any information that is required to be submitted by a manufacturer under this Part that is designated as a trade secret, as defined in G.S. 66‑152(3) and that is designated as confidential or as a trade secret under G.S. 132‑1.2.

(4)        The Department shall use national televisions sales data available from commercially available analytical sources to calculate the generation of discarded televisions and to determine each television manufacturer's recovery responsibilities for televisions based on the manufacturer's market share. The Department shall extrapolate data for the State from national data on the basis of the State's share of the national population.  (2007‑550, s. 16.1(a); 2008‑198, s. 11.4; 2008‑208, ss. 1, 7; 2009‑484, s. 16(a), (b); 2009‑550, s. 10(a), (b).)



§ 130A-309.96. (Effective July 1, 2010) Computer Equipment Management Account; Television Management Account.

§ 130A‑309.96.  (Effective July 1, 2010) Computer Equipment Management Account; Television Management Account.

(a)        The Computer Equipment Management Account is created as a nonreverting account within the Department. Funds in the Account shall be used by the Department to implement the provisions of this Part.

(b)        The Television Management Account is created as a nonreverting account within the Department. Funds in the Account shall be used by the Department to implement the provisions of this Part.  (2007‑550, s. 16.1(a); 2008‑198, s. 11.4; 2008‑208, ss. 1, 7; 2009‑484, s. 16(a), (b); 2009‑550, s. 10(a), (b).)



§ 130A-309.97. (Effective July 1, 2010) Enforcement.

§ 130A‑309.97.  (Effective July 1, 2010) Enforcement.

This Part may be enforced as provided by Part 2 of Article 1 of this Chapter.  (2007‑550, s. 16.1; 2008‑198, s. 11.4; 2008‑208, s. 7; 2009‑484, s. 16(a); 2009‑550, s. 10(a).)



§ 130A-309.98. (Effective January 15, 2011) Annual report.

§ 130A‑309.98.  (Effective January 15, 2011) Annual report.

No later than 15 January of each year, the Department shall submit a report on the recycling of discarded computer equipment and televisions in the State under this Part to the Environmental Review Commission. The report must include an evaluation of the recycling rates in the State for discarded computer equipment and televisions, a discussion of compliance and enforcement related to the requirements of this Part, and any recommendations for any changes to the system of collection and recycling of discarded computer equipment televisions, or other electronic devices.  (2007‑550, s. 16.1; 2008‑198, s. 11.4; 2008‑208, ss. 1, 7; 2009‑484, s. 16(a), (b); 2009‑550, s. 10(a), (b).)



§ 130A-309.99. Local government authority not preempted.

§ 130A‑309.99.  Local government authority not preempted.

Nothing in this Part shall be construed as limiting the authority of any local government to manage computer equipment and televisions that are solid waste.  (2008‑208, s. 1.)



§ 130A-309.111. (Effective July 1, 2009, and expiring October 1, 2023) Purpose.

Part 2F. Management of Abandoned Manufactured Homes.

§ 130A‑309.111.  (Effective July 1, 2009, and expiring October 1, 2023) Purpose.

The purpose of this Part is to provide units of local government with the authority, funding, and guidance needed to provide for the efficient and proper identification, deconstruction, recycling, and disposal of abandoned manufactured homes in this State.  (2008‑136, s. 1.)



§ 130A-309.112. (Effective July 1, 2009, and expiring October 1, 2023) Definitions.

§ 130A‑309.112.  (Effective July 1, 2009, and expiring October 1, 2023) Definitions.

The following definitions apply to this Part:

(1)        "Abandoned manufactured home" means a manufactured home or mobile classroom that is both:

a.         Vacant or in need of extensive repair.

b.         An unreasonable danger to public health, safety, welfare, or the environment.

(2)        "Intact" when used in connection with "abandoned manufactured home" means an abandoned manufactured home from which the wheels and axles, white goods, and recyclable materials have not been removed.

(3)        "Manufactured home" is defined in G.S. 105‑164.3.

(4)        "Responsible party" means any person or entity that possesses an ownership interest in an abandoned manufactured home.  (2008‑136, s. 1.)



§ 130A-309.113. (Effective July 1, 2009, and expiring October 1, 2023) Management of abandoned manufactured homes.

§ 130A‑309.113.  (Effective July 1, 2009, and expiring October 1, 2023) Management of abandoned manufactured homes.

(a)        Plan.  Each county shall consider whether to implement a program for the management of abandoned manufactured homes. If, after consideration, the county decides not to implement a program, the county must state in the comprehensive solid waste management plan that it is required to develop under G.S. 130A‑309.09A(b) that the county considered whether to implement a program for the management of abandoned manufactured homes and decided not to do so. A county may, at any time, reconsider its decision not to implement a program for the management of abandoned manufactured homes. If the county decides to implement a program, the county shall develop a written plan for the management of abandoned manufactured homes and include the plan as a component of the comprehensive solid waste management plan it is required to develop under G.S. 130A‑309.09A(b). At a minimum, the plan shall include:

(1)        A method by which the county proposes to identify abandoned manufactured homes in the county, including, without limitation, a process by which manufactured home owners or other responsible parties may request designation of their home as an abandoned manufactured home.

(2)        A plan for the deconstruction of these abandoned manufactured homes.

(3)        A plan for the removal of the deconstructed components, including mercury switches from thermostats, for reuse or recycling, as appropriate.

(4)        A plan for the proper disposal of abandoned manufactured homes that are not deconstructed under subdivision (2) of this subsection.

(b)        Authority to Contract.  A county may contract with another unit of local government or a private entity in accordance with Article 15 of Chapter 153A of the General Statutes to provide for the management of abandoned manufactured homes within the county and the implementation of its plan under subsection (a) of this section.

(c)        Fee Authority.  A unit of local government or a party that contracted with the county under subsection (b) of this section may charge a disposal fee for the disposal of any abandoned manufactured home at a landfill pursuant to this Part.

(d)        An intact abandoned manufactured home shall not be disposed of in a landfill.  (2008‑136, s. 1.)



§ 130A-309.114. (Effective July 1, 2009, and expiring October 1, 2023) Process for the disposal of abandoned manufactured homes.

§ 130A‑309.114.  (Effective July 1, 2009, and expiring October 1, 2023) Process for the disposal of abandoned manufactured homes.

(a)        If a county adopts and implements a plan for the management of abandoned manufactured homes pursuant to this Part, the county shall notify the responsible party and the owner of the property on whose land the abandoned manufactured home is located for each identified abandoned manufactured home in the county that the abandoned manufactured home must be properly disposed of by the responsible party within 90 days. The notice shall be in writing and shall be served on the person as provided by Rule 4(j) of the Rules of Civil Procedure, G.S. 1A‑1. The notice shall disclose the basis for the action and advise that a hearing will be held before a designated public officer at a place within the county in which the manufactured home is located not less than 10 days nor more than 30 days after the serving of the notice; that the responsible party shall be given the right to file an answer to the order and to appear in person, or otherwise, and give testimony at the place and time fixed in the notice; and that the rules of evidence prevailing in courts of law or equity shall not be controlling in hearings before the public officer.

(b)        If, after notice and hearing, the public officer determines that the manufactured home under consideration is abandoned, the officer shall state in writing the officer's findings of fact in support of that determination, and the county shall order the responsible party to dispose of the abandoned manufactured home within 90 days of the expiration of this period. If the responsible party fails to comply with this order, the county shall take any action it deems reasonably necessary to dispose of the abandoned manufactured home, including entering the property where the abandoned manufactured home is located and arranging to have the abandoned manufactured home deconstructed and disposed of in a manner consistent with the plan developed under G.S. 130A‑309.113(a). If the responsible party is not the owner of the property on which the abandoned manufactured home is located, the county may order the property owner to permit entry onto the owner's property by an appropriate party to permit the removal and proper disposal of the abandoned manufactured home.

(c)        When a county removes, deconstructs, and disposes of an abandoned manufactured home pursuant to this section, whether directly or through a party that contracted with the county, the responsible party shall be liable for the actual costs incurred by the county, directly or indirectly, for its abatement activities and its administrative and legal expenses incurred, less the amount of grants for reimbursement received by the county under G.S. 130A‑309.115 for the disposal activities for that manufactured home. The county may initiate a civil action to recover these unpaid costs from the responsible party. Nonpayment of any portion of the actual costs incurred by the county shall result in the imposition of a lien on any real property in the county owned by the responsible party.

(d)        This section does not apply to any of the following:

(1)        A retail business premises where manufactured homes are sold.

(2)        A solid waste disposal facility where no more than 10 manufactured homes are stored at one time if all of the manufactured homes received for storage are deconstructed or removed from the facility within one year after receipt.

(e)        This section does not change the existing authority of a county or a municipality to enforce any existing laws or of any person to abate a nuisance.  (2008‑136, s. 1.)



§ 130A-309.115. (Effective July 1, 2009, and expiring October 1, 2023) Grants to local governments.

§ 130A‑309.115.  (Effective July 1, 2009, and expiring October 1, 2023) Grants to local governments.

(a)        The Department shall use funds from the Solid Waste Trust Fund established by G.S. 130A‑309.12 to:

(1)        Provide grants to counties to reimburse their expenses for activities under this Part.

(2)        Provide technical assistance and support to counties to achieve the purposes of this Part.

(3)        Implement this Part, including costs associated with staffing, training, submitting reports, and fulfilling program goals.

(b)        Each county that requests a reimbursement grant from the Department shall also submit to the Department a proposed budget specifying in detail the expenses it expects to incur in a specified time period in connection with the activities under this Part. The Department shall review each submitted budget and make modifications, if necessary, in light of the availability of funds, the county's capacity to effectively and efficiently manage the abatement of abandoned manufactured homes, and any other factors that the Department reasonably determines are relevant. When the Department and a county agree on the amount of the county's budget under this subsection, the Department and the county shall execute an agreement that reflects this amount and that specifies the time period covered by the agreement, and the Department shall reserve funds for the county in the amount necessary to reimburse allowable costs. The amount of a reimbursement grant shall be calculated in accordance with subsections (c) and (d) of this section. A county shall not receive a reimbursement grant unless it has filed all the annual reports it is required to submit under G.S. 130A‑309.117.

(c)        Reimbursement grants shall be made in accordance with the terms of the grant agreement developed pursuant to subsection (b) of this section, but in any event, all reimbursements shall be calculated on a per‑unit basis and based on the actual cost of such activities, not to exceed one thousand dollars ($1,000) for each unit. For a county designated as a development tier one or two area pursuant to G.S. 143B‑437.08 where the costs associated with the disposition of an abandoned manufactured home in a manner consistent with this Part exceed one thousand dollars ($1,000) per unit, a county may request a supplemental grant in an amount equal to fifty percent (50%) of the amount in excess of one thousand dollars ($1,000). The Department shall consider the efficiency and effectiveness of the county program in making the supplemental grant, and the county participation must be a cash match.

(d)        A county shall use reimbursement grant funds only for operating expenses that are directly related to the management of abandoned manufactured homes. If an operating expense is partially related to the management of abandoned manufactured homes, a county may use the reimbursement grant funds to finance the percentage of the cost that equals the percentage of the expense that is directly related to the management of abandoned manufactured homes.  (2008‑136, s. 1.)



§ 130A-309.116. (Effective July 1, 2009, and expiring October 1, 2023) Authority to adopt ordinances.

§ 130A‑309.116.  (Effective July 1, 2009, and expiring October 1, 2023) Authority to adopt ordinances.

A county, or a unit of local government that is delegated authority to do so by the county, may adopt ordinances it deems necessary in order to implement this Part.  (2008‑136, s. 1.)



§ 130A-309.117. (Effective July 1, 2009, and expiring October 1, 2023) Reporting on the management of abandoned manufactured homes.

§ 130A‑309.117.  (Effective July 1, 2009, and expiring October 1, 2023) Reporting on the management of abandoned manufactured homes.

(a)        On or before 1 August of each year, any county that receives a reimbursement grant under G.S. 130A‑309.115 shall submit a report to the Department that includes all of the following information:

(1)        The number of units and approximate tonnage of abandoned manufactured homes removed, deconstructed, recycled, and disposed of during the previous fiscal year.

(2)        A detailed statement of the county's abandoned manufactured homes account receipts and disbursements during the previous fiscal year that sets out the source of all receipts and the purpose of all disbursements.

(3)        The obligated and unobligated balances in the county's abandoned manufactured homes account at the end of the fiscal year.

(4)        An assessment of the county's progress in removing, deconstructing, recycling, and disposing of abandoned manufactured homes consistent with this Part.

(b)        The Department shall include in its annual report to the Environmental Review Commission under G.S. 130A‑309.06(c) a description of the management of abandoned manufactured homes in the State for the fiscal year ending the preceding 30 June. The description of the management of abandoned manufactured homes shall include all of the following information:

(1)        The cost to each county of managing its abandoned manufactured home program during the reporting period.

(2)        The beginning and ending balances of the Solid Waste Management Trust Fund for the reporting period and a list of grants made from the Fund for the period, itemized by county.

(3)        A summary of the information contained in the reports submitted by counties pursuant to subsection (a) of this section.

(4)        Any other information the Department considers helpful in understanding the problem of managing abandoned manufactured homes in the State.  (2008‑136, s. 1.)



§ 130A-309.118. (Effective July 1, 2009, and expiring October 1, 2023) Effect on local ordinances.

§ 130A‑309.118.  (Effective July 1, 2009, and expiring October 1, 2023) Effect on local ordinances.

This Part shall not be construed to limit the authority of counties under Article 18 of Chapter 153A of the General Statutes or the authority of cities under Article 19 of Chapter 160A of the General Statutes.  (2008‑136, s. 1.)



§ 130A-309.119: Reserved for future codification purposes.

§ 130A-309.119: Reserved for future codification purposes.



§ 130A-309.120. Findings.

Part 2G. Plastic Bag Management.

§ 130A‑309.120.  Findings.

The General Assembly makes the following findings:

(1)        Distribution of plastic bags by retailers to consumers for use in carrying, transporting, or storing purchased goods has a detrimental effect on the environment of the State.

(2)        Discarded plastic bags contribute to overburdened landfills, threaten wildlife and marine life, degrade the beaches and other natural landscapes of North Carolina's coast, and, in many cases, require consumption of oil and natural gas during the manufacturing process.

(3)        It is in the best interest of the citizens of this State to gradually reduce the distribution and use of plastic bags.

(4)        Environmental degradation is especially burdensome in counties with barrier islands where soundside and ocean pollution are more significant, where removing refuse from such isolated places is more difficult and expensive, where such refuse deters tourism, and where the presence of a National Wildlife Refuge or National Seashore shows that the federal government places special value on protecting the natural environment in that vicinity.

(5)        The barrier islands are most relevant in that they are where sea turtles come to nest. North Carolina has some of the most important sea turtle nesting areas on the East Coast, due to the proximity of the islands to the Gulf Stream. Plastic bag debris can be harmful to sea turtles and other land and marine life. The waters adjacent to the barrier islands, because they serve as habitat for the turtles, are particularly sensitive to waterborne debris pollution.

(6)        Inhabitated barrier islands are visited by a high volume of tourists and therefore experience a high consumption of bags relative to their permanent population due to large numbers of purchases from restaurants, groceries, beach shops, and other retailers by the itinerant tourist population.

(7)        Barrier islands are small and narrow, and therefore the comparative impact of plastic bags on the barrier islands is high.  (2009‑163, s. 1.)



§ 130A-309.121. Definitions.

§ 130A‑309.121.  Definitions.

As used in this Part, the following definitions apply:

(1)        Plastic bag.  A carryout bag composed primarily of thermoplastic synthetic polymeric material, which is provided by a store to a customer at the point of sale and incidental to the purchase of other goods.

(2)        Prepared foods retailer.  A retailer primarily engaged in the business of selling prepared foods, as that term is defined in G.S. 105‑164.3, to consumers.

(3)        Recycled paper bag.  A paper bag that meets all of the following requirements:

a.         The bag is manufactured from one hundred percent (100%) recycled content, including postconsumer content, postindustrial content, or a mix of postconsumer and postindustrial content.

b.         The bag displays the words "made from recycled material" and "recyclable."

(4)        Retail Chain.  Five or more stores located within the State that are engaged in the same general field of business and (i) conduct business under the same business name or (ii) operate under common ownership or management or pursuant to a franchise agreement with the same franchisor.

(5)        Retailer.  A person who offers goods for sale in this State to consumers and who provides a single‑use plastic bag to the consumer to carry or transport the goods and (i) has more than 5,000 square feet of retail or wholesale space or (ii) is one of a retail chain.

(6)        Reusable bag.  A durable plastic bag with handles that is at least 2.25 mils thick and is specifically designed and manufactured for multiple reuse or a bag made of cloth or other machine washable fabric with handles.  (2009‑163, s. 1.)



§ 130A-309.122. Certain plastic bags banned.

§ 130A‑309.122.  Certain plastic bags banned.

No retailer shall provide customers with plastic bags unless the bag is a reusable bag, or the bag is used solely to hold sales to an individual customer of otherwise unpackaged portions of the following items:

(1)        Fresh fish or fresh fish products.

(2)        Fresh meat or fresh meat products.

(3)        Fresh poultry or fresh poultry products.

(4)        Fresh produce.  (2009‑163, s. 1.)



§ 130A-309.123. Substitution of paper bags restricted.

§ 130A‑309.123.  Substitution of paper bags restricted.

(a)        A retailer subject to G.S. 130A‑309.122 may substitute paper bags for the plastic bags banned by that section, but only if all of the following conditions are met:

(1)        The paper bag is a recycled paper bag.

(2)        The retailer offers one of the following incentives to any customer who uses the customer's own reusable bags instead of the bags provided by the retailer: (i) a cash refund; (ii) a store coupon or credit for general store use; or (iii) a value or reward under the retailer's customer loyalty or rewards program for general store use. The amount of the incentive shall be equal to or greater than the cost to the retailer of providing a recycled paper bag, multiplied by the number of reusable bags filled with the goods purchased by the customer.

(b)        Nothing in this Part shall prevent a retailer from providing customers with reused packaging materials originally used for goods received from the retailer's wholesalers or suppliers.

(c)        Notwithstanding subsection (a) of this section, a prepared foods retailer may package prepared foods in a recycled paper bag, regardless of the availability of a reusable bag, in order to comply with food sanitation or handling standards or best practices.  (2009‑163, s. 1.)



§ 130A-309.124. Required signage.

§ 130A‑309.124.  Required signage.

A retailer subject to G.S. 130A‑309.122 other than a prepared foods retailer shall display a sign in a location viewable by customers containing the following notice: "[county name] County discourages the use of single‑use plastic and paper bags to protect our environment from excess litter and greenhouse gases. We would appreciate our customers using reusable bags, but if you are not able to, a 100% recycled paper bag will be furnished for your use." The name of the county where the retailer displaying the sign is located should be substituted for "[county name]" in the language set forth in this section.  (2009‑163, s. 1.)



§ 130A-309.125. Applicability.

§ 130A‑309.125.  Applicability.

(a)        This Part applies only in a county which includes a barrier island or barrier peninsula, in which the barrier island or peninsula meets both of the following conditions:

(1)        It has permanent inhabitation of 200 or more residents and is separated from the North Carolina mainland by a sound.

(2)        It contains either a National Wildlife Refuge or a portion of a National Seashore.

(b)        Within any county covered by subsection (a) of this section, this Part applies only to an island or peninsula that both:

(1)        Is bounded on the east by the Atlantic Ocean.

(2)        Is bounded on the west by a coastal sound.  (2009‑163, s. 1.)



§ 130A-310. Definitions.

Part 3.  Inactive Hazardous Sites.

§ 130A‑310.  Definitions.

Unless a different meaning is required by the context, the following definitions shall apply throughout this Part:

(1)        "CERCLA/SARA" means the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, Pub. L. 96‑510, 94 Stat. 2767, 42 U.S.C. 9601 et seq., as amended, and the Superfund Amendments and Reauthorization Act of 1986, Pub. L. 99‑499, 100 Stat. 1613, as amended.

(2)        "Hazardous substance" means hazardous substance as defined in CERCLA/SARA.

(3)        "Inactive hazardous substance or waste disposal site" or "site" means any facility, as defined in CERCLA/SARA. These sites do not include hazardous waste facilities permitted or in interim status under this Article.

(4)        "Operator" means the person responsible for the overall operation of an inactive hazardous substance or waste disposal site.

(5)        "Owner" means any person who owns an inactive hazardous substance or waste disposal site, or any part thereof.

(6)        "Release" means release as defined in the CERCLA/SARA.

(7)        "Remedy" or "Remedial Action" means remedy or remedial action as defined in CERCLA/SARA.

(8)        "Remove" or "Removal" means remove or removal as defined in CERCLA/SARA.

(9)        "Responsible party" means any person who is liable pursuant to G.S. 130A‑310.7. (1987, c. 574, s. 2; 1989, c. 286, s. 2; 1999‑83, s. 1.)



§ 130A-310.1. Identification, inventory, and monitoring of inactive hazardous substance or waste disposal sites; duty of owners, operators, and responsible parties to provide information and access; remedies.

§ 130A‑310.1.  Identification, inventory, and monitoring of inactive hazardous substance or waste disposal sites; duty of owners, operators, and responsible parties to provide information and access; remedies.

(a)        The Department shall develop and implement a program for locating, cataloguing, and monitoring all inactive hazardous substance or waste disposal sites in North Carolina. The Secretary shall compile and maintain an inventory of all inactive hazardous substance or waste disposal sites based on information submitted by owners, operators, and responsible parties, and on data obtained directly by the Secretary. The Secretary shall maintain records of any evidence of contamination to the air, surface water, groundwater, surface or subsurface soils, or waste streams for inventoried sites. The records shall include all available information on the extent of any actual damage or potential danger to public health or to the environment resulting from the contamination.

(b)        The Commission shall develop and make available a format and checklist for submission of data relevant to inactive hazardous substance or waste disposal sites. Within 90 days of the date on which an owner, operator, or responsible party knows or should know of the existence of an inactive hazardous substance or waste disposal site, the owner, operator, or responsible party shall submit to the Secretary all site data that is known or readily available to the owner, operator, or responsible party. The owner, operator, or responsible party shall certify under oath that, to the best of his knowledge and belief, the data is complete and accurate.

(c)        Whenever the Secretary determines that there is a release, or substantial threat of a release, into the environment of a hazardous substance from an inactive hazardous substance or waste disposal site, the Secretary may, in addition to any other powers he may have, order any responsible party to conduct any monitoring, testing, analysis, and reporting that the Secretary deems reasonable and necessary to ascertain the nature and extent of any hazard posed by the site. Written notice of any order issued pursuant to this section shall be given to all persons subject to the order as set out in G.S. 130A‑310.3(c). The Secretary, prior to the entry of any order, shall solicit the cooperation of the responsible party.

(d)        If a person fails to submit data as required in subsection (b) of this section or violates the requirements or schedules in an order issued pursuant to subsection (c) of this section, the Secretary may institute an action for injunctive relief, irrespective of all other remedies at law, in the superior court of the county where the violation occurred or where a defendant resides.

(e)        Whenever a person ordered to take any action pursuant to this section is unable or fails to do so, or if the Secretary, after making a reasonable attempt, is unable to locate any responsible party, the Secretary may take the action. The cost of any action by the Secretary pursuant to this section may be paid from the Inactive Hazardous Sites Cleanup Fund, subject to a later action for reimbursement pursuant to G.S. 130A‑310.7. The provisions of subdivisions (a)(1) to (a)(3) of G.S.130A‑310.6 shall apply to any action taken by the Secretary pursuant to this section.

(f)         Upon reasonable notice, the Secretary may require any person to furnish to the Secretary any information, document, or record in that person's possession or under that person's control that relates to:

(1)        The identification, nature, and quantity of material that has been or is generated, treated, stored, or disposed of at an inactive hazardous substance or waste disposal site or that is transported to an inactive hazardous substance or waste disposal site.

(2)        The nature and extent of a release or threatened release of a hazardous substance or hazardous waste at or from an inactive hazardous substance or waste disposal site.

(3)        Information relating to the ability of a person to pay for or to perform a cleanup.

(g)        A person who is required to furnish any information, document, or record under subsection (f) of this section shall either allow the Secretary to inspect and copy all information, documents, and records or shall copy and furnish to the Secretary all information, documents, and records at the expense of the person.

(h)        To collect information to administer this Part, the Secretary may subpoena the attendance and testimony of witnesses and the production of documents, records, reports, answers to questions, and any other information that the Secretary deems necessary. Witnesses shall be paid the same fees and mileage that are paid to witnesses in proceedings in the General Court of Justice. In the event that a person fails to comply with a subpoena issued under this subsection, the Secretary may seek enforcement of the subpoena in the superior court in any county where the inactive hazardous substance or waste disposal site is located, in the county where the person resides, or in the county where the person has his or her principal place of business.

(i)         A person who owns or has control over an inactive hazardous substance or waste disposal site shall grant the Secretary access to the site at reasonable times. If a person fails to grant the Secretary access to the site, the Secretary may obtain an administrative search and inspection warrant as provided by G.S. 15‑27.2. (1987, c. 574, s. 2; 1989, c. 286, s. 3; 1997‑53, s. 1.)



§ 130A-310.2. Inactive Hazardous Waste Sites Priority List.

§ 130A‑310.2.  Inactive Hazardous Waste Sites Priority List.

(a)        No later than six months after July 1, 1987, the Commission shall develop a system for the prioritization of inactive hazardous substance or waste disposal sites based on the extent to which such sites endanger the public health and the environment. The Secretary shall apply the prioritization system to the inventory of sites to create and maintain an Inactive Hazardous Waste Site Priority List, which shall rank all inactive hazardous substance or waste disposal sites in decreasing order of danger. This list shall identify the location of each site and the type and amount of hazardous substances or waste known or believed to be located on the site. The first such list shall be published within two years after July 1, 1987, with subsequent lists to be published at intervals of not more than two years thereafter. The Secretary shall notify owners, operators, and responsible parties of sites listed on the Inactive Hazardous Waste Sites Priority List of their ranking on the list. The Inactive Hazardous Sites Priority List shall be used by the Department in determining budget requests and in allocating any State appropriation which may be made for remedial action, but shall not be used so as to impede any other action by the Department, or any remedial or other action for which funds are available.

(b)        No later than January 1 of each year, the Department shall report to each member of the General Assembly who has an inactive hazardous substance or waste disposal site in the member's district. This report shall include the location of each inactive hazardous substance or waste disposal site in the member's district, the type and amount of hazardous substances or waste known or believed to be located on each of these sites, the last action taken at each of these sites, and the date of that last action.  (1987, c. 574, s. 2; 2008‑107, s. 12.1A(a).)



§ 130A-310.3. Remedial action programs for inactive hazardous substance or waste disposal sites.

§ 130A‑310.3.  Remedial action programs for inactive hazardous substance or waste disposal sites.

(a)        The Secretary may issue a written declaration, based upon findings of fact, that an inactive hazardous substance or waste disposal site endangers the public health or the environment. After issuing such a declaration, and at any time during which the declaration is in effect, the Secretary shall be responsible for:

(1)        Monitoring the inactive hazardous substance or waste disposal site;

(2)        Developing a plan for public notice and for community and local government participation in any inactive hazardous substance or waste disposal site remedial action program to be undertaken;

(3)        Approving an inactive hazardous substance or waste disposal site remedial action program for the site;

(4)        Coordinating the inactive hazardous substance or waste disposal site remedial action program for the site; and

(5)        Ensuring that the hazardous substance or waste disposal site remedial action program is completed.

(b)        Where possible, the Secretary shall work cooperatively with any owner, operator, responsible party, or any appropriate agency of the State or federal government to develop and implement the inactive hazardous substance or waste disposal site remedial action program. The Secretary shall not take action under this section to the extent that the Environmental Management Commission, the Commissioner of Agriculture, or the Pesticide Board has assumed jurisdiction pursuant to Articles 21 or 21A of Chapter 143 of the General Statutes.

(c)        Whenever the Secretary has issued such a declaration, and at any time during which the declaration is in effect, the Secretary may, in addition to any other powers he may have, order any responsible party:

(1)        To develop an inactive hazardous substance or waste disposal site remedial action program for the site subject to approval by the Department, and

(2)        To implement the program within reasonable time limits specified in the order.

Written notice of such an order shall be provided to all persons subject to the order personally or by certified mail. If given by certified mail, notice shall be deemed to have been given on the date appearing in the return of the receipt. If giving of notice cannot be accomplished either personally or by certified mail, notice shall be given as provided in G.S. 1A‑1, Rule 4(j).

(d)        In any inactive hazardous substance or waste disposal site remedial action program implemented hereunder, the Secretary shall ascertain the most nearly applicable cleanup standard as would be applied under CERCLA/SARA, and may seek federal approval of any such program to insure concurrent compliance with federal standards. State standards may exceed and be more comprehensive than such federal standards. The Secretary shall assure concurrent compliance with applicable standards set by the Environmental Management Commission.

(e)        For any removal or remedial action conducted entirely on‑site under this Part, to the extent that a permit would not be required under 42 U.S.C. § 9621(e) for a removal or remedial action conducted entirely on‑site under CERCLA/SARA, the Secretary may grant a waiver from any State law or rule that requires that an environmental permit be obtained from the Department. The Secretary shall not waive any requirement that a permit be obtained unless either the removal or remedial action is being conducted pursuant to G.S. 130A‑310.3(c), 130A‑310.5, or 130A‑310.6, or the owner, operator, or other responsible party has entered into an agreement with the Secretary to implement a voluntary remedial action plan under G.S. 130A‑310.9(b). The Secretary shall invite public participation in the development of the remedial action plan in the manner set out in G.S. 130A‑310.4 prior to granting a permit waiver, except for a removal or remedial action conducted pursuant to G.S. 130A‑310.5.

(f)         In order to reduce or eliminate the danger to public health or the environment posed by an inactive hazardous substance or waste disposal site, an owner, operator, or other responsible party may impose restrictions on the current or future use of the real property comprising any part of the site if the restrictions meet the requirements of this subsection. The restrictions must be agreed to by the owner of the real property, included in a remedial action plan for the site that has been approved by the Secretary, and implemented as a part of the remedial action program for the site. The Secretary may approve restrictions included in a remedial action plan in accordance with standards determined as provided in subsection (d) of this section or pursuant to rules adopted under Chapter 150B of the General Statutes. Restrictions may apply to activities on, over, or under the land, including, but not limited to, use of groundwater, building, filling, grading, excavating, and mining. Any approved restriction shall be enforced by any owner, operator, or other party responsible for the inactive hazardous substance or waste disposal site. Any land‑use restriction may also be enforced by the Department through the remedies provided in Part 2 of Article 1 of this Chapter or by means of a civil action. The Department may enforce any land‑use restriction without first having exhausted any available administrative remedies. A land‑use restriction may also be enforced by any unit of local government having jurisdiction over any part of the site. A land‑use restriction shall not be declared unenforceable due to lack of privity of estate or contract, due to lack of benefit to particular land, or due to lack of any property interest in particular land. Any person who owns or leases a property subject to a land‑use restriction under this Part shall abide by the land‑use restriction. (1987, c. 574, s. 2; 1989, c. 727, s. 145; 1991, c. 281, ss. 1, 2; 1997‑394, s. 1; 2002‑154, s. 2.)



§ 130A-310.4. Public participation in the development of the remedial action plan.

§ 130A‑310.4.  Public participation in the development of the remedial action plan.

(a)        Within 10 days after the Secretary issues a declaration pursuant to G.S. 130A‑310.3, he shall notify in writing the local board of health and the local health director having jurisdiction in the county or counties in which an inactive hazardous substance or waste disposal site is located that the site may endanger the public health or environment and that a remedial action plan is being developed. The Secretary shall involve the local health director in the development of the remedial action plan.

(b)        Before approving any remedial action plan, the Secretary shall make copies of the proposed plan available for inspection as follows:

(1)        A copy of the plan shall be provided to the local health director.

(2)        A copy of the proposed plan shall be filed with the register of deeds in the county or counties in which the site is located.

(3)        A copy of the plan shall be provided to each public library located in the county or counties in which the site is located.

(4)        The Secretary may place copies of the plan in other locations so as to assure the availability thereof to the public.

In addition, copies of the plan shall be available for inspection and copying at cost by the public during regular business hours in the offices of the agency within the Department with responsibility for the administration of the remedial action program.

(c)        Before approving any remedial action plan, the Secretary shall give notice of the proposed plan as follows:

(1)        A notice and summary of the proposed plan shall be published weekly for a period of three consecutive weeks in a newspaper having general circulation in the county or counties where the site is located.

(2)        Notice that a proposed remedial action plan has been developed shall be given by first class mail to persons who have requested such notice. Such notice shall state the locations where a copy of the remedial action plan is available for inspection. The Department shall maintain a mailing list of persons who request notice pursuant to this section.

(d)        The Secretary may conduct a public meeting to explain the proposed plan and alternatives to the public.

(e)        At least 45 days from the latest date on which notice is provided pursuant to subsection (c)(1) of this section shall be allowed for the receipt of written comment on the proposed remedial action plan prior to its approval. If a public hearing is held pursuant to subsection (f) of this section, at least 20 days will be allowed for receipt of written comment following the hearing prior to the approval of the remedial action plan.

(f)         If the Secretary determines that significant public interest exists, he shall conduct a public hearing on the proposed plan and alternatives. The Department shall give notice of the hearing at least 30 days prior to the date thereof by:

(1)        Publication as provided in subdivision (c)(1) of this section, with first publication to occur not less than 30 days prior to the scheduled date of the hearing; and

(2)        First class mail to persons who have requested notice as provided in subdivision (c)(2) of this section.

(g)        The Commission on Health Services shall adopt rules prescribing the form and content of the notices required by this section. The proposed remedial action plan shall include a summary of all alternatives considered in the development of the plan. A record shall be maintained of all comment received by the Department regarding the remedial action plan. (1987, c. 574, s. 2; 1997‑28, s. 2.)



§ 130A-310.5. Authority of the Secretary with respect to sites which pose an imminent hazard.

§ 130A‑310.5.  Authority of the Secretary with respect to sites which pose an imminent hazard.

(a)        An imminent hazard exists whenever the Secretary determines, that there exists a condition caused by an inactive hazardous substance or waste disposal site, including a release or a substantial threat of a release into the environment of a hazardous substance from the site, which is causing serious harm to the public health or environment, or which is likely to cause such harm before a remedial action plan can be developed.  Whenever the Secretary determines that an imminent hazard exists he may, in addition to any other powers he may have, without notice or hearing, order any known responsible party to take immediately any action necessary to eliminate or correct the condition, or the Secretary, in his discretion, may take such action without issuing an order.  Written notice of any order issued pursuant to this section shall be provided to all persons subject to the order as set out in G.S. 130A‑310.3(c).  Unless the time required to do so would increase the harm to the public health or the environment, the Secretary shall solicit the cooperation of responsible parties prior to the entry of any such order.  The provisions of subdivisions (1) to (3) of G.S. 130A‑310.6(a) shall apply to any action taken by the Secretary pursuant to this section, and any such action shall be considered part of a remedial action program, the cost of which may be recovered from any responsible party.

(b)        If a person violates the requirements or schedules in an order issued pursuant to this section, the Secretary may institute an action for injunctive relief, irrespective of all other remedies at law, in the superior court of the county where the violation occurred or where a defendant resides.

(c)        The cost of any action by the Secretary pursuant to this section may be paid from the Inactive Hazardous Sites Cleanup Fund, or the Emergency Response Fund established pursuant to G.S. 130A‑306, subject to a later action for reimbursement pursuant to G.S. 130A‑310.7. (1987, c. 574, s. 2; 1989, c. 286, s. 4; 1989 (Reg. Sess., 1990), c. 1004, s. 9, c. 1024, s. 30(a); 1991, c. 342, s. 8.)



§ 130A-310.6. State action upon default of responsible parties or when no responsible party can be located.

§ 130A‑310.6.  State action upon default of responsible parties or when no responsible party can be located.

(a)        Whenever a person ordered to develop and implement an inactive hazardous substance or waste disposal site remedial action program is unable or fails to do so within the time specified in the order, the Secretary may develop and implement or cause to be developed and implemented such a program. The cost of developing and implementing a remedial action program pursuant to this section may be paid from the Inactive Hazardous Sites Cleanup Fund, subject to a later action for reimbursement pursuant to G.S. 130A‑310.7.

(1)        The Department is authorized and empowered to use any staff, equipment or materials under its control or provided by other cooperating federal, State or local agencies and to contract with any agent or contractor it deems appropriate to develop and implement the remedial action program. State agencies shall provide to the maximum extent feasible such staff, equipment, and materials as may be available for developing and implementing a remedial action program.

(2)        Upon completion of any inactive hazardous substance or waste disposal remedial action program, any State or local agency that has provided personnel, equipment, or material shall deliver to the Department a record of expenses incurred by the agency. The amount of the incurred expenses shall be disbursed by the Secretary to each such agency. The Secretary shall keep a record of all expenses incurred for the services of State personnel and for the use of the State's equipment and material.

(3)        As soon as feasible or after completion of any inactive hazardous substance or waste disposal site remedial action program, the Secretary shall prepare a statement of all expenses and costs of the program expended by the State and issue an order demanding payment from responsible parties. Written notice of such an order shall be provided to all persons subject to the order personally or by certified mail. If given by certified mail, notice shall be deemed to have been given on the date appearing on the return of the receipt. If giving of notice cannot be accomplished either personally or by certified mail, notice shall then be given as provided in G.S. 1A‑1, Rule 4(j).

(b)        If the Secretary, after declaring that an inactive hazardous substance or waste disposal site may endanger the public health or the environment, is unable, after making a reasonable attempt, to locate any responsible party, the Department may develop and implement a remedial action program for the site as provided in subsection (a)(1) and (2) of this section. If responsible parties are subsequently located, the Secretary may issue an order demanding payment from such persons in the manner set forth in subdivision (a)(3) of this section for the necessary expenses incurred by the Department for developing and implementing the remedial action program. If the persons subject to such an order refuse to pay the sum expended, or fail to pay such sum within the time specified in the order, the Secretary shall bring an action in the manner set forth in G.S. 130A‑310.7.

(c)        The Secretary shall use funds allocated to the Department under G.S. 130A‑295.9(1) to assess pre‑1983 landfills, to determine the priority for remediation of pre‑1983 landfills, and to develop and implement a remedial action plan for each pre‑1983 landfill that requires remediation. Environmental and human health risks posed by a pre‑1983 landfill may be mitigated using a risk‑based approach for assessment and remediation.

(d)        The Secretary shall not seek cost recovery from a unit of local government for assessment and remedial action performed under subsection (c) of this section at a pre‑1983 landfill. The Secretary shall not seek cost recovery for assessment and remedial action performed under subsection (c) of this section at a pre‑1983 landfill from any other potentially responsible party if the Secretary develops and implements a remedial action plan for that pre‑1983 landfill. If any potentially responsible party fails to cooperate with assessment of a site and implementation of control and mitigation measures at any site which the potentially responsible party owns or over which the potentially responsible party exercises control through a lease or other property interest, the Secretary may seek cost recovery for assessment and remedial action. Cooperation with assessment of a site and implementation of control and mitigation measures includes, but is not limited to, granting access to the site, allowing installation of monitoring wells, allowing installation and maintenance of improvements to the landfill cap, allowing installation of security measures, agreeing to record and implement land‑use restrictions, and providing access to any records regarding the pre‑1983 landfill. Nothing in this section shall alter any right, duty, obligation, or liability between a unit of local government and a third party. Nothing in this section shall alter any right, duty, obligation, or liability between any other potentially responsible party and a unit of local government, a third party, or, except as provided in this subsection, to the State.

(e)        The Secretary shall develop and implement remedial action plans for pre‑1983 landfills in the order of their priority determined as provided in subsection (c) of this section. The Secretary shall not develop or implement a remedial action plan for a pre‑1983 landfill unless the Secretary determines that sufficient funds will be available from the Inactive Hazardous Sites Cleanup Fund to pay the costs of development and implementation of a remedial action plan for that pre‑1983 landfill.

(f)         A unit of local government that voluntarily undertakes assessment or remediation of a pre‑1983 landfill may request that the Department reimburse the costs of assessment of the pre‑1983 landfill and implementation of measures necessary to remediate the site to eliminate an imminent hazard. The Department shall provide reimbursement under this subsection if the Department finds all of the following:

(1)        The unit of local government undertakes assessment and remediation under a plan approved by the Department.

(2)        The unit of local government provides a certified accounting of costs incurred for assessment and remediation.

(3)        Each contract for assessment and remediation complies with the requirements of Articles 3D and 8 of Chapter 143 of the General Statutes.

(4)        Remedial action is limited to measures necessary to abate the imminent hazard.

(g)        The Department may undertake any additional action necessary to remediate a pre‑1983 landfill based on the priority ranking of the site under subsection (c) of this section. (1987, c. 574, s. 2; 1989, c. 286, s. 5; 2007‑550, s. 14(c).)



§ 130A-310.7. Action for reimbursement; liability of responsible parties; notification of completed remedial action.

§ 130A‑310.7.  Action for reimbursement; liability of responsible parties; notification of completed remedial action.

(a)        Notwithstanding any other provision or rule of law, and subject only to the defenses set forth in this subsection, any person who:

(1)        Discharges or deposits; or

(2)        Contracts or arranges for any discharge or deposit; or

(3)        Accepts for discharge or deposit; or

(4)        Transports or arranges for transport for the purpose of discharge or deposit

any hazardous substance, the result of which discharge or deposit is the existence of an inactive hazardous substance or waste disposal site, shall be considered a responsible party. Neither an innocent landowner who is a bona fide purchaser of the inactive hazardous substance or waste disposal site without knowledge or without a reasonable basis for knowing that hazardous substance or waste disposal had occurred nor a person whose interest or ownership in the inactive hazardous substance or waste disposal site is based on or derived from a security interest in the property shall be considered a responsible party. A responsible party shall be directly liable to the State for any or all of the reasonably necessary expenses of developing and implementing a remedial action program for such site. The Secretary shall bring an action for reimbursement of the Inactive Hazardous Sites Cleanup Fund in the name of the State in the superior court of the county in which the site is located to recover such sum and the cost of bringing the action. The State must show that a danger to the public health or the environment existed and that the State complied with the provisions of this Part.

(b)        There shall be no liability under this section for a person who can establish by a preponderance of the evidence that the danger to the public health or the environment caused by the site was caused solely by:

(1)        An act of God; or

(2)        An act of war; or

(3)        An intentional act or omission of a third party (but this defense shall not be available if the act or omission is that of an employee or agent of the defendant, or if the act or omission occurs in connection with a contractual relationship with the defendant); or

(4)        Any combination of the above causes.

(c)        The definitions set out in G.S. 130A‑310.31(b) apply to this subsection. Any person may submit a written request to the Department for a determination that a site that is subject to this Part has been remediated to unrestricted use standards as provided in Part 5 of Article 9 of Chapter 130A of the General Statutes. A request for a determination that a site has been remediated to unrestricted use standards shall be accompanied by the fee required by G.S. 130A‑310.39(a)(2). If the Department determines that the site has been remediated to unrestricted use standards, the Department shall issue a written notification that no further remediation will be required at the site. The notification shall state that no further remediation will be required at the site unless the Department later determines, based on new information or information not previously provided to the Department, that the site has not been remediated to unrestricted use standards or that the Department was provided with false or incomplete information. Under any of those circumstances, the Department may withdraw the notification and require responsible parties to remediate the site to unrestricted use standards. (1987, c. 574, s. 2; 1989, c. 286, s. 6; 1989 (Reg. Sess., 1990), c. 1004, s. 10; c. 1024, s. 30(b); 1997‑357, s. 5; 2001‑384, s. 11.)



§ 130A-310.8. Recordation of inactive hazardous substance or waste disposal sites.

§ 130A‑310.8.  Recordation of inactive hazardous substance or waste disposal sites.

(a)        After determination by the Department of the existence and location of an inactive hazardous substance or waste disposal site, the owner of the real property on which the site is located, within 180 days after official notice to the owner to do so, shall submit to the Department a survey plat of areas designated by the Department that has been prepared and certified by a professional land surveyor, and entitled "NOTICE OF INACTIVE HAZARDOUS SUBSTANCE OR WASTE DISPOSAL SITE". Where an inactive hazardous substance or waste disposal site is located on more than one parcel or tract of land, a composite map or plat showing all parcels or tracts may be recorded. The Notice shall include a legal description of the site that would be sufficient as a description in an instrument of conveyance, shall meet the requirements of G.S. 47‑30 for maps and plats, and shall identify:

(1)        The location and dimensions of the disposal areas and areas of potential environmental concern with respect to permanently surveyed benchmarks.

(2)        The type, location, and quantity of hazardous substances known by the owner of the site to exist on the site.

(3)        Any restrictions approved by the Department on the current or future use of the site.

(b)        After the Department approves and certifies the Notice, the owner of the site shall file the certified copy of the Notice in the register of deeds' office in the county or counties in which the land is located within 15 days of the date on which the owner receives approval of the Notice from the Department.

(c)        The register of deeds shall record the certified copy of the Notice and index it in the grantor index under the names of the owners of the lands.

(d)        In the event that the owner of the site fails to submit and file the Notice required by this section within the time specified, the Secretary may prepare and file such Notice. The costs thereof may be recovered by the Secretary from any responsible party. In the event that an owner of a site who is not a responsible party submits and files the Notice required by this section, he may recover the reasonable costs thereof from any responsible party.

(e)        When an inactive hazardous substance or waste disposal site is sold, leased, conveyed, or transferred, the deed or other instrument of transfer shall contain in the description section, in no smaller type than that used in the body of the deed or instrument, a statement that the property has been used as a hazardous substance or waste disposal site and a reference by book and page to the recordation of the Notice.

(f)         A Notice of Inactive Hazardous Substance or Waste Disposal Site filed pursuant to this section may, at the request of the owner of the land, be cancelled by the Secretary after the hazards have been eliminated. If requested in writing by the owner of the land and if the Secretary concurs with the request, the Secretary shall send to the register of deeds of each county where the Notice is recorded a statement that the hazards have been eliminated and request that the Notice be cancelled of record. The Secretary's statement shall contain the names of the owners of the land as shown in the Notice and reference the plat book and page where the Notice is recorded. The register of deeds shall record the Secretary's statement in the deed books and index it on the grantor index in the names of the owners of the land as shown in the Notice and on the grantee index in the name "Secretary of Environment and Natural Resources". The register of deeds shall make a marginal entry on the Notice showing the date of cancellation and the book and page where the Secretary's statement is recorded, and the register of deeds shall sign the entry. If a marginal entry is impracticable because of the method used to record maps and plats, the register of deeds shall not be required to make a marginal entry.

(g)        Recordation under this section is not required for any inactive hazardous substance or waste disposal site that is undergoing voluntary remedial action pursuant to this Part unless the Secretary determines that either:

(1)        A concentration of a hazardous substance or hazardous waste that poses a danger to public health or the environment will remain following implementation of the voluntary remedial action program.

(2)        The voluntary remedial action program is not being implemented in a manner satisfactory to the Secretary and in compliance with the agreement between the Secretary and the owner, operator, or other responsible party.

(h)        The Secretary may waive recordation under this section with respect to any residential real property that is contaminated solely because a hazardous substance or hazardous waste migrated to the property from other property by means of groundwater flow if disclosure of the contamination is required under Chapter 47E of the General Statutes. An owner of residential real property whose recordation requirement is waived by the Secretary under this subsection and who fails to disclose contamination as required by Chapter 47E of the General Statutes is subject to both the penalties and remedies under this Chapter applicable to a person who fails to comply with the recordation requirements of this section as though those requirements had not been waived and to the remedies available under Chapter 47E of the General Statutes. (1987, c. 574, s. 2; 1989, c. 727, s. 219(34); 1989 (Reg. Sess., 1990), c. 1004, s. 19(b); 1997‑394, s. 2; 1997‑443, ss. 11A.119(a), 11A.119(b); 1997‑528, s. 1.)



§ 130A-310.9. Voluntary remedial actions; limitation of liability; agreements; implementation and oversight by private engineering and consulting firms.

§ 130A‑310.9.  Voluntary remedial actions; limitation of liability; agreements; implementation and oversight by private engineering and consulting firms.

(a)        No one owner, operator, or other responsible party who voluntarily participates in the implementation of a remedial action program under G.S. 130A‑310.3 or G.S. 130A‑310.5 may be required to pay in excess of five million dollars ($5,000,000) for the cost of implementing a remedial action program at a single inactive hazardous substance or waste disposal site. The owner, operator, or other responsible party who voluntarily participates in the implementation of a remedial action program under G.S. 130A‑310.3 or G.S. 130A‑310.5 shall be required to pay in addition to the cost of implementing the remedial action program a fee of one thousand dollars ($1,000) to be used for the Department's cost of monitoring and enforcing the remedial action program. The limitation of liability contained in this subsection applies to the cost of implementing the program and to the fee under this subsection. The limitation of liability contained in this subsection does not apply to the cost of developing the remedial action plan.

(b)        The Secretary may enter into an agreement with an owner, operator, or other responsible party that provides for implementation of a voluntary remedial action program in accordance with a remedial action plan approved by the Department. Investigations, evaluations, and voluntary remedial actions are subject to the provisions of G.S. 130A‑310.1(c), 130A‑310.1(d), 130A‑310.3(d), 130A‑310.3(f), 130A‑310.5, 130A‑310.8, and any other requirement imposed by the Department. A voluntary remedial action and all documents that relate to the voluntary remedial action shall be fully subject to inspection and audit by the Department. At least 30 days prior to entering into any agreement providing for the implementation of a voluntary remedial action program, the Secretary shall mail notice of the proposed agreement as provided in G.S. 130A‑310.4(c)(2). Sites undergoing voluntary remedial actions shall be so identified as a separate category in the inventory of sites maintained pursuant to G.S. 130A‑310.1 but shall not be included on the Inactive Hazardous Waste Sites Priority List required by G.S. 130A‑310.2.

(c)        The Department may approve a private environmental consulting and engineering firm to implement and oversee a voluntary remedial action by an owner, operator, or other responsible party. An owner, operator, or other responsible party who enters into an agreement with the Secretary to implement a voluntary remedial action may hire a private environmental consulting or engineering firm approved by the Department to implement and oversee the voluntary remedial action. A voluntary remedial action that is implemented and overseen by a private environmental consulting or engineering firm shall be implemented in accordance with all federal and State laws, regulations, and rules that apply to remedial actions generally and is subject to rules adopted pursuant to G.S. 130A‑310.12(b). The Department may revoke its approval of the oversight of a voluntary remedial action by a private environmental consulting or engineering firm and assume direct oversight of the voluntary remedial action whenever it appears to the Department that the voluntary remedial action is not being properly implemented or is not being adequately overseen. The Department may require the owner, operator, other responsible party, or private environmental consulting or engineering firm to take any action necessary to bring the voluntary remedial action into compliance with applicable requirements.  (1987, c. 574, s. 2; 1989, c. 286, s. 7; 1993 (Reg. Sess., 1994), c. 598, s. 1; 1995, c. 327, s. 2; 1997‑394, s. 3; 2007‑107, s. 1.1(g); 2009‑451, s. 13.3C(a).)



§ 130A-310.10. Annual reports.

§ 130A‑310.10.  Annual reports.

(a)        The Secretary shall report on inactive hazardous sites to the Environmental Review Commission on or before 1 October of each year. The report shall include at least:

(1)        The Inactive Hazardous Waste Sites Priority List;

(2)        A list of remedial action plans requiring State funding through the Inactive Hazardous Sites Cleanup Fund;

(3)        A comprehensive budget to implement these remedial action plans and the adequacy of the Inactive Hazardous Sites Cleanup Fund to fund the cost of said plans;

(4)        A prioritized list of sites that are eligible for remedial action under CERCLA/SARA together with recommended remedial action plans and a comprehensive budget to implement such plans. The budget for implementing a remedial action plan under CERCLA/SARA shall include a statement as to any appropriation that may be necessary to pay the State's share of such plan;

(5)        A list of sites and remedial action plans undergoing voluntary cleanup with Departmental approval;

(6)        A list of sites and remedial action plans that may require State funding, a comprehensive budget if implementation of these possible remedial action plans is required, and the adequacy of the Inactive Hazardous Sites Cleanup Fund to fund the possible costs of said plans;

(7)        A list of sites that pose an imminent hazard;

(8)        A comprehensive budget to develop and implement remedial action plans for sites that pose imminent hazards and that may require State funding, and the adequacy of the Inactive Hazardous Sites Cleanup Fund; and

(9)        Any other information requested by the General Assembly or the Environmental Review Commission.

(b)        Repealed by Session Laws 2001‑452, s. 2.3. (1987, c. 574, s. 2; 1989, c. 286, s. 8; 1997‑28, s. 1; 2001‑452, s. 2.3.)



§ 130A-310.11. Inactive Hazardous Sites Cleanup Fund created.

§ 130A‑310.11.  Inactive Hazardous Sites Cleanup Fund created.

(a)        There is established under the control and direction of the Department the Inactive Hazardous Sites Cleanup Fund. This fund shall be a revolving fund consisting of any monies appropriated for such purpose by the General Assembly or available to it from grants, taxes, and other monies paid to it or recovered by or on behalf of the Department. The Inactive Hazardous Sites Cleanup Fund shall be treated as a nonreverting special trust fund and shall be credited with interest by the State Treasurer pursuant to G.S. 147‑69.2 and G.S. 147‑69.3.

(b)        Funds credited to the Inactive Hazardous Sites Cleanup Fund pursuant to G.S. 130A‑295.9 shall be used only as provided in G.S. 130A‑295.9(1) and G.S. 130A‑310.5(c).  (1987, c. 574, s. 2; 1989, c. 286, s. 9; 2007‑550, s. 14(d); 2009‑484, s. 11.)



§ 130A-310.12. Administrative procedure; adoption of rules.

§ 130A‑310.12.  Administrative procedure; adoption of rules.

(a)        The provisions of Chapter 150B of the General Statutes apply to this Part.  The Commission shall adopt rules for the implementation of this Part.

(b)        The Commission shall adopt rules governing the selection and use of private environmental consulting and engineering firms to implement and oversee voluntary remedial actions by owners, operators, or other responsible parties under G.S. 130A‑310.9(c). Rules adopted under this subsection shall specify:

(1)        Standards applicable to private environmental consulting and engineering firms.

(2)        Criteria and procedures for approval of firms by the Department.

(3)        Requirements and procedures under which the Department monitors and audits a voluntary remedial action to ensure that the voluntary remedial action complies with applicable federal and State law, regulations, and under which the owner, operator, or other responsible party reimburses the Department for the cost of monitoring and auditing the voluntary remedial action.

(4)        Any financial assurances that may be required of an owner, operator, or other responsible party.

(5)        Requirements for the preparation, maintenance, and public availability of work plans and records, reports of data collection including sampling, sample analysis, and other site testing, and other records and reports that are consistent with the requirements applicable to remedial actions generally. (1987, c. 574, ss. 2, 5; 1993 (Reg. Sess., 1994), c. 598, s. 2; 1995, c. 327, s. 3.)



§ 130A-310.13. Short title.

§ 130A‑310.13.  Short title.

This Part shall be known and may be cited as the Inactive Hazardous Sites Response Act of 1987. (1991, c. 281, s. 3)



§§ 130A-310.14 through 130A-310.19. Reserved for future codification purposes.

§§ 130A‑310.14 through 130A‑310.19.  Reserved for future codification purposes.



§ 130A-310.20. Definitions.

Part 4. Superfund Program.

§ 130A‑310.20.  Definitions.

Unless a different meaning is required by the context, the following definitions shall apply throughout this Part:

(1)        "CERCLA/SARA" or "Superfund" means the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, Pub. L. No. 96‑510, 94 Stat. 2767, 42 U.S.C. § 9601 et seq., as amended, and the Superfund Amendments and Reauthorization Act of 1986, Pub. L. No. 99‑499, 100 Stat. 1613, as amended. (1989, c. 286, s. 10.)



§ 130A-310.21. Administration of the Superfund program.

§ 130A‑310.21.  Administration of the Superfund program.

The Department shall maintain an appropriate administrative subunit within the solid waste management unit authorized by G.S. 130A‑291 to carry out those activities in which the State is authorized to engage under CERCLA/SARA. (1989, c. 286, s. 10.)



§ 130A-310.22. Contracts authorized.

§ 130A‑310.22.  Contracts authorized.

(a)        The Department is authorized to enter into contracts and cooperative agreements with the United States and to engage in any activity otherwise authorized by law to identify, investigate, evaluate, and clean up any site or facility covered by CERCLA/SARA including but not limited to performing preliminary assessments, site investigations, remedial investigations, and feasibility studies; preparation of records of decision; conducting emergency response, remedial, and removal actions; and engaging in enforcement activities in accordance with the provisions of CERCLA/SARA.

(b)        The Department may make all assurances required by federal law or regulation including but not limited to assuring that the State will assume responsibility for the operation and maintenance of any remedial action for the anticipated duration of the remedial action; assuring that the State will provide its share of the cost of any remedial action at a site or facility which was privately owned or operated; assuring that the State will provide its share of the cost of any removal, remedial planning, and remedial action at a site or facility owned or operated by the State or a political subdivision of the State; assuring the availability of off‑site treatment, storage, or disposal capacity needed to effectuate a remedial action; assuring that the State will take title to, acquire an interest in, or accept transfer of any interest in real property needed to effectuate a remedial action; assuring that the State has adequate capacity to meet the assurances required by CERCLA/SARA (42 U.S.C. § 9604(c)(9)); assuring access to the facility and any adjacent property including the securing of any right‑of‑way or easement needed to effectuate a remedial action; and assuring that the State will satisfy all federal, State, and local requirements for permits and approvals necessary to effectuate a remedial action.

(c)        Each contract entered into by the Department under this section shall stipulate that all obligations of the State are subject to the availability of funds.  Neither this section nor any contract entered into under authority of this section shall be construed to obligate the General Assembly to make any appropriation to implement this Part or any contract entered into under this section.  The Department shall implement this Part and any contract entered into under this section from funds otherwise available or appropriated to the Department for such purpose. (1989, c. 286, s. 10; 1989 (Reg. Sess., 1990), c. 1004, s. 11, c. 1024, s. 30(c).)



§ 130A-310.23. Filing notices of CERCLA/SARA (Superfund) liens.

§ 130A‑310.23.  Filing notices of CERCLA/SARA (Superfund) liens.

Notices of liens and certificates of notices affecting liens for obligations payable to the United States under CERCLA/SARA (Superfund) (42 U.S.C. § 9607(l)) shall be filed in accordance with Article 11A of Chapter 44 of the General Statutes. (1989 (Reg. Sess., 1990), c. 1047, s. 1.1; 1991 (Reg. Sess., 1992), c. 890, s. 11.)



§§ 130A-310.24 through 130A-310.29. Reserved for future codification purposes.

§§ 130A‑310.24 through 130A‑310.29.  Reserved for future codification purposes.



§ 130A-310.30. Short title.

Part 5.  Brownfields Property Reuse Act.

§ 130A‑310.30.  Short title.

This Part may be cited as The Brownfields Property Reuse Act of 1997. (1997‑357, s. 2.)



§ 130A-310.31. Definitions.

§ 130A‑310.31.  Definitions.

(a)        Unless a different meaning is required by the context or unless a different meaning is set out in subsection (b) of this section, the definitions in G.S. 130A‑2 and G.S. 130A‑310 apply throughout this Part.

(b)        Unless a different meaning is required by the context:

(1)        "Affiliate" has the same meaning as in 17 Code of Federal Regulations § 240.12b‑2 (1 April 1996 Edition).

(2)        "Brownfields agreement" means an agreement between the Department and a prospective developer that meets the requirements of G.S. 130A‑310.32.

(3)        "Brownfields property" or "brownfields site" means abandoned, idled, or underused property at which expansion or redevelopment is hindered by actual environmental contamination or the possibility of environmental contamination and that is or may be subject to remediation under any State remedial program other than Part 2A of Article 21A of Chapter 143 of the General Statutes or that is or may be subject to remediation under the Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended (42 U.S.C. § 9601, et seq.) except for a site listed on the National Priorities List pursuant to 42 U.S.C. § 9605.

(4)        "Contaminant" means a regulated substance released into the environment.

(5)        "Unrestricted use standards" when used in connection with "cleanup", "remediated", or "remediation" means contaminant concentrations for each environmental medium that are considered acceptable for all uses and that comply with generally applicable standards, guidance, or established methods governing the contaminants that are established by statute or adopted, published, or implemented by the Environmental Management Commission, the Commission, or the Department instead of the site‑specific contaminant levels established pursuant to this Part.

(6)        "Environmental contamination" means contaminants at the property requiring remediation and that are to be remediated under the brownfields agreement including, at a minimum, hazardous waste, as defined in G.S. 130A‑290; a hazardous substance, as defined in G.S. 130A‑310; a hazardous substance, as defined in G.S. 143‑215.77; or oil, as defined in G.S. 143‑215.77.

(7)        "Local government" means a town, city, or county.

(8)        "Parent" has the same meaning as in 17 Code of Federal Regulations § 240.12b‑2 (1 April 1996 Edition).

(9)        "Potentially responsible party" means a person who is or may be liable for remediation under a remedial program.

(10)      "Prospective developer" means any person with a bona fide, demonstrable desire to either buy or sell a brownfields property for the purpose of developing or redeveloping that brownfields property and who did not cause or contribute to the contamination at the brownfields property.

(11)      "Regulated substance" means a hazardous waste, as defined in G.S 130A‑290; a hazardous substance, as defined in G.S. 143‑215.77A; oil, as defined in G.S. 143‑215.77; or other substance regulated under any remedial program implemented by the Department other than Part 2A of Article 21A of Chapter 143 of the General Statutes.

(12)      "Remedial program" means a program implemented by the Department for the remediation of any contaminant, including the Inactive Hazardous Sites Response Act of 1987 under Part 3 of this Article, the Superfund Program under Part 4 of this Article, and the Oil Pollution and Hazardous Substances Control Act of 1978 under Part 2 of Article 21A of Chapter 143 of the General Statutes.

(13)      "Remediation" means action to clean up, mitigate, correct, abate, minimize, eliminate, control, or prevent the spreading, migration, leaking, leaching, volatilization, spilling, transport, or further release of a contaminant into the environment in order to protect public health or the environment.

(14)      "Subsidiary" has the same meaning as in 17 Code of Federal Regulations § 240.12b‑2 (1 April 1996 Edition). (1997‑357, s. 2; 1997‑392, ss. 4.2‑4.4; 2001‑384, s. 11; 2006‑71, ss. 1, 2, 3.)



§ 130A-310.32. Brownfields agreement.

§ 130A‑310.32.  Brownfields agreement.

(a)        The Department may, in its discretion, enter into a brownfields agreement with a prospective developer who satisfies the requirements of this section. A prospective developer shall provide the Department with any information necessary to demonstrate that:

(1)        The prospective developer, and any parent, subsidiary, or other affiliate of the prospective developer has substantially complied with:

a.         The terms of any brownfields agreement or similar agreement to which the prospective developer or any parent, subsidiary, or other affiliate of the prospective developer has been a party.

b.         The requirements applicable to any remediation in which the applicant has previously engaged.

c.         Federal and state laws, regulations, and rules for the protection of the environment.

(2)        As a result of the implementation of the brownfields agreement, the brownfields property will be suitable for the uses specified in the agreement while fully protecting public health and the environment instead of being remediated to unrestricted use standards.

(3)        There is a public benefit commensurate with the liability protection provided under this Part.

(4)        The prospective developer has or can obtain the financial, managerial, and technical means to fully implement the brownfields agreement and assure the safe use of the brownfields property.

(5)        The prospective developer has complied with or will comply with all applicable procedural requirements.

(b)        In negotiating a brownfields agreement, parties may rely on land‑use restrictions that will be included in a Notice of Brownfields Property required under G.S. 130A‑310.35. A brownfields agreement may provide for remediation standards that are based on those land‑use restrictions.

(c)        A brownfields agreement shall contain a description of the brownfields property that would be sufficient as a description of the property in an instrument of conveyance and, as applicable, a statement of:

(1)        Any remediation to be conducted on the property, including:

a.         A description of specific areas where remediation is to be conducted.

b.         The remediation method or methods to be employed.

c.         The resources that the prospective developer will make available.

d.         A schedule of remediation activities.

e.         Applicable remediation standards.

f.          A schedule and the method or methods for evaluating the remediation.

(2)        Any land‑use restrictions that will apply to the brownfields property.

(3)        The desired results of any remediation or land‑use restrictions with respect to the brownfields property.

(4)        The guidelines, including parameters, principles, and policies within which the desired results are to be accomplished.

(5)        The consequences of achieving or not achieving the desired results.

(d)        Any failure of the prospective developer or the prospective developer's agents and employees to comply with the brownfields agreement constitutes a violation of this Part by the prospective developer. (1997‑357, s. 2; 2001‑384, s. 11.)



§ 130A-310.33. Liability protection.

§ 130A‑310.33.  Liability protection.

(a)        A prospective developer who enters into a brownfields agreement with the Department and who is complying with the brownfields agreement shall not be held liable for remediation of areas of contaminants identified in the brownfields agreement except as specified in the brownfields agreement, so long as the activities conducted on the brownfields property by or under the control or direction of the prospective developer do not increase the risk of harm to public health or the environment and the prospective developer is not required to undertake additional remediation to unrestricted use standards pursuant to subsection (c) of this section. The liability protection provided under this Part applies to all of the following persons to the same extent as to a prospective developer, so long as these persons are not otherwise potentially responsible parties or parents, subsidiaries, or affiliates of potentially responsible parties and the person is not required to undertake additional remediation to unrestricted use standards pursuant to subsection (c) of this section:

(1)        Any person under the direction or control of the prospective developer who directs or contracts for remediation or redevelopment of the brownfields property.

(2)        Any future owner of the brownfields property.

(3)        A person who develops or occupies the brownfields property.

(4)        A successor or assign of any person to whom the liability protection provided under this Part applies.

(5)        Any lender or fiduciary that provides financing for remediation or redevelopment of the brownfields property.

(b)        A person who conducts an environmental assessment or transaction screen on a brownfields property and who is not otherwise a potentially responsible party is not a potentially responsible party as a result of conducting the environmental assessment or transaction screen unless that person increases the risk of harm to public health or the environment by failing to exercise due diligence and reasonable care in performing the environmental assessment or transaction screen.

(c)        If a land‑use restriction set out in the Notice of Brownfields Property required under G.S. 130A‑310.35 is violated, the owner of the brownfields property at the time the land‑use restriction is violated, the owner's successors and assigns, and the owner's agents who direct or contract for alteration of the brownfields property in violation of a land‑use restriction shall be liable for remediation to unrestricted use standards. A prospective developer who completes the remediation or redevelopment required under a brownfields agreement or other person who receives liability protection under this Part shall not be required to undertake additional remediation at the brownfields property unless any of the following apply:

(1)        The prospective developer knowingly or recklessly provides false information that forms a basis for the brownfields agreement or that is offered to demonstrate compliance with the brownfields agreement or fails to disclose relevant information about contamination at the brownfields property.

(2)        New information indicates the existence of previously unreported contaminants or an area of previously unreported contamination on or associated with the brownfields property that has not been remediated to unrestricted use standards, unless the brownfields agreement is amended to include any previously unreported contaminants and any additional areas of contamination. If the brownfields agreement sets maximum concentrations for contaminants, and new information indicates the existence of previously unreported areas of these contaminants, further remediation shall be required only if the areas of previously unreported contaminants raise the risk of the contamination to public health or the environment to a level less protective of public health and the environment than that required by the brownfields agreement.

(3)        The level of risk to public health or the environment from contaminants is unacceptable at or in the vicinity of the brownfields property due to changes in exposure conditions, including (i) a change in land use that increases the probability of exposure to contaminants or in the vicinity of the brownfields property or (ii) the failure of remediation to mitigate risks to the extent required to make the brownfields property fully protective of public health and the environment as planned in the brownfields agreement.

(4)        The Department obtains new information about a contaminant associated with the brownfields property or exposures at or around the brownfields property that raises the risk to public health or the environment associated with the brownfields property beyond an acceptable range and in a manner or to a degree not anticipated in the brownfields agreement. Any person whose use, including any change in use, of the brownfields property causes an unacceptable risk to public health or the environment may be required by the Department to undertake additional remediation measures under the provisions of this Part.

(5)        A prospective developer fails to file a timely and proper Notice of Brownfields Development under this Part. (1997‑357, s. 2; 2001‑384, s. 11.)



§ 130A-310.34. Public notice and community involvement.

§ 130A‑310.34.  Public notice and community involvement.

(a)        A prospective developer who desires to enter into a brownfields agreement shall notify the public and the community in which the brownfields property is located of planned remediation and redevelopment activities. The prospective developer shall submit a Notice of Intent to Redevelop a Brownfields Property and a summary of the Notice of Intent to the Department. The Notice of Intent shall provide, to the extent known, a legal description of the location of the brownfields property, a map showing the location of the brownfields property, a description of the contaminants involved and their concentrations in the media of the brownfields property, a description of the intended future use of the brownfields property, any proposed investigation and remediation, and a proposed Notice of Brownfields Property prepared in accordance with G.S. 130A‑310.35. Both the Notice of Intent and the summary of the Notice of Intent shall state the time period and means for submitting written comment and for requesting a public meeting on the proposed brownfields agreement. The summary of the Notice of Intent shall include a statement as to the public availability of the full Notice of Intent. After approval of the Notice of Intent and summary of the Notice of Intent by the Department, the prospective developer shall provide a copy of the Notice of Intent to all local governments having jurisdiction over the brownfields property. The prospective developer shall publish the summary of the Notice of Intent in a newspaper of general circulation serving the area in which the brownfields property is located. The prospective developer shall conspicuously post a copy of the summary of the Notice of Intent at the brownfields property, and the prospective developer shall mail or deliver a copy of the summary to each owner of property contiguous to the brownfields property. The prospective developer shall submit documentation of the public notices to the Department prior to the Department entering into a brownfields agreement.

(b)        Publication of the approved summary of the Notice of Intent in a newspaper of general circulation, posting the summary at the brownfields property, and mailing or delivering the summary to each owner of property contiguous to the brownfields property shall begin a public comment period of at least 30 days from the latest date of publication, posting, and mailing or delivering. During the public comment period, members of the public, residents of the community in which the brownfields property is located, and local governments having jurisdiction over the brownfields property may submit comment on the proposed brownfields agreement, including methods and degree of remediation, future land uses, and impact on local employment.

(c)        Any person who desires a public meeting on a proposed brownfields agreement shall submit a written request for a public meeting to the Department within 21 days after the public comment period begins. The Department shall consider all requests for a public meeting and shall hold a public meeting if the Department determines that there is significant public interest in the proposed brownfields agreement. If the Department decides to hold a public meeting, the Department shall, at least 15 days prior to the public meeting, mail written notice of the public meeting to all persons who requested the public meeting and to each owner of property contiguous to the brownfields property. The Department shall also direct the prospective developer to publish, at least 15 days prior to the date of the public meeting, a notice of the public meeting at least one time in a newspaper having general circulation in such county where the brownfields property is located. In any county in which there is more than one newspaper having general circulation, the Department shall direct the prospective developer to publish a copy of the notice in as many newspapers having general circulation in the county as the Department in its discretion determines to be necessary to assure that the notice is generally available throughout the county. The Department shall prescribe the form and content of the notice to be published. The Department shall prescribe the procedures to be followed in the public meeting. The Department shall take detailed minutes of the meeting. The minutes shall include any written comments, exhibits, or documents presented at the meeting.

(d)        Prior to entering into a brownfields agreement, the Department shall take into account the comment received during the comment period and at the public meeting if the Department holds a public meeting. The Department shall incorporate into the brownfields agreement provisions that reflect comment received during the comment period and at the public meeting to the extent practical. The Department shall give particular consideration to written comment that is supported by valid scientific and technical information and analysis and to written comment from the units of local government that have taxing jurisdiction over the brownfields property.  (1997‑357, s. 2; 2000‑158, s. 2; 2006‑71, ss. 4, 5; 2009‑181, s. 1.)



§ 130A-310.35. Notice of Brownfields Property; land-use restrictions in deed.

§ 130A‑310.35.  Notice of Brownfields Property; land‑use restrictions in deed.

(a)        In order to reduce or eliminate the danger to public health or the environment posed by a brownfields property being addressed under this Part, a prospective developer who desires to enter into a brownfields agreement with the Department shall submit to the Department a proposed Notice of Brownfields Property. A Notice of Brownfields Property shall be entitled "Notice of Brownfields Property", shall include a survey plat of areas designated by the Department that has been prepared and certified by a professional land surveyor and that meets the requirements of G.S. 47‑30, shall include a legal description of the brownfields property that would be sufficient as a description of the property in an instrument of conveyance, and shall identify all of the following:

(1)        The location and dimensions of the areas of potential environmental concern with respect to permanently surveyed benchmarks.

(2)        The type, location, and quantity of regulated substances and contaminants known to exist on the brownfields property.

(3)        Any restrictions on the current or future use of the brownfields property or, with the owner's permission, other property that are necessary or useful to maintain the level of protection appropriate for the designated current or future use of the brownfields property and that are designated in the brownfields agreement. These land‑use restrictions may apply to activities on, over, or under the land, including, but not limited to, use of groundwater, building, filling, grading, excavating, and mining. Where a brownfields property encompasses more than one parcel or tract of land, a composite map or plat showing all parcels or tracts may be recorded.

(b)        After the Department approves and certifies the Notice of Brownfields Property under subsection (a) of this section, a prospective developer who enters into a brownfields agreement with the Department shall file a certified copy of the Notice of Brownfields Property in the register of deeds' office in the county or counties in which the land is located. The prospective developer shall file the Notice of Brownfields Property within 15 days of the prospective developer's receipt of the Department's approval of the notice or the prospective developer's entry into the brownfields agreement, whichever is later.

(c)        The register of deeds shall record the certified copy of the notice and index it in the grantor index under the names of the owners of the land, and, if different, also under the name of the prospective developer conducting the redevelopment of the brownfields property.

(d)        When a brownfields property is sold, leased, conveyed, or transferred, the deed or other instrument of transfer shall contain in the description section, in no smaller type than that used in the body of the deed or instrument, a statement that the brownfields property has been classified and, if appropriate, cleaned up as a brownfields property under this Part.

(e)        A Notice of Brownfields Property filed pursuant to this section may, at the request of the owner of the land, be cancelled by the Secretary after the hazards have been eliminated. If requested in writing by the owner of the land and if the Secretary concurs with the request, the Secretary shall send to the register of deeds of each county where the notice is recorded a statement that the hazards have been eliminated and request that the notice be cancelled of record. The Secretary's statement shall contain the names of the owners of the land as shown in the notice and reference the plat book and page where the notice is recorded. The register of deeds shall record the Secretary's statement in the deed books and index it on the grantor index in the names of the owners of the land as shown in the Notice of Brownfields Property and on the grantee index in the name "Secretary of Environment and Natural Resources". The register of deeds shall make a marginal entry on the Notice of Brownfields Property showing the date of cancellation and the book and page where the Secretary's statement is recorded, and the register of deeds shall sign the entry. If a marginal entry is impracticable because of the method used to record maps and plats, the register of deeds shall not be required to make a marginal entry.

(f)         Any land‑use restriction filed pursuant to this section shall be enforced by any owner of the land. Any land‑use restriction may also be enforced by the Department through the remedies provided in Part 2 of Article 1 of this Chapter or by means of a civil action. The Department may enforce any land‑use restriction without first having exhausted any available administrative remedies. A land‑use restriction may also be enforced by any unit of local government having jurisdiction over any part of the brownfields property by means of a civil action without the unit of local government having first exhausted any available administrative remedy. A land‑use restriction may also be enforced by any person eligible for liability protection under this Part who will lose liability protection if the land‑use restriction is violated. A land‑use restriction shall not be declared unenforceable due to lack of privity of estate or contract, due to lack of benefit to particular land, or due to lack of any property interest in particular land. Any person who owns or leases a property subject to a land‑use restriction under this section shall abide by the land‑use restriction.

(g)        This section shall apply in lieu of the provisions of G.S. 130A‑310.8 for brownfields properties remediated under this Part. (1997‑357, s. 2; 1997‑443, s. 11A.119(b).)



§ 130A-310.36. Appeals.

§ 130A‑310.36.  Appeals.

A decision by the Department as to whether or not to enter into a brownfields agreement including the terms of any brownfields agreement is reviewable under Article 3 of Chapter 150B of the General Statutes. (1997‑357, s. 2.)



§ 130A-310.37. Construction of Part.

§ 130A‑310.37.  Construction of Part.

(a)        This Part is not intended and shall not be construed to:

(1)        Affect the ability of local governments to regulate land use under Article 19 of Chapter 160A of the General Statutes and Article 18 of Chapter 153A of the General Statutes. The use of the identified brownfields property and any land‑use restrictions in the brownfields agreement shall be consistent with local land‑use controls adopted under those statutes.

(2)        Amend, modify, repeal, or otherwise alter any provision of any remedial program or other provision of this Chapter, Chapter 143 of the General Statutes, or any other provision of law relating to civil and criminal penalties or enforcement actions and remedies available to the Department, except as may be provided in a brownfields agreement.

(3)        Prevent or impede the immediate response of the Department or responsible party to an emergency that involves an imminent or actual release of a regulated substance that threatens public health or the environment.

(4)        Relieve a person receiving liability protection under this Part from any liability for contamination later caused by that person on a brownfields property.

(5)        Affect the right of any person to seek any relief available against any party to the brownfields agreement who may have liability with respect to the brownfields property, except that this Part does limit the relief available against any party to a brownfields agreement with respect to remediation of the brownfields property to the remediation required under the brownfields agreement.

(6)        Affect the right of any person who may have liability with respect to the brownfields property to seek contribution from any other person who may have liability with respect to the brownfields property and who neither received nor has liability protection under this Part.

(7)        Prevent the State from enforcing specific numerical remediation standards, monitoring, or compliance requirements specifically required to be enforced by the federal government as a condition to receive program authorization, delegation, primacy, or federal funds.

(8)        Create a defense against the imposition of criminal and civil fines or penalties or administrative penalties otherwise authorized by law and imposed as the result of the illegal disposal of waste or for the pollution of the land, air, or waters of this State on a brownfields property.

(9)        Relieve a person of any liability for failure to exercise due diligence and reasonable care in performing an environmental assessment or transaction screen.

(b)        Notwithstanding the provisions of the Tort Claims Act, G.S. 143‑291 through G.S. 143‑300.1 or any other provision of law waiving the sovereign immunity of the State of North Carolina, the State, its agencies, officers, employees, and agents shall be absolutely immune from any liability in any proceeding for any injury or claim arising from negotiating, entering, monitoring, or enforcing a brownfields agreement or a Notice of Brownfields Property under this Part or any other action implementing this Part.

(c)        The Department shall not enter into a brownfields agreement for a site listed on the National Priorities List pursuant to 42 U.S.C. § 9605. (1997‑357, s. 2; 1997‑392, s. 4.5; 2006‑71, s. 6.)



§ 130A-310.38. Brownfields Property Reuse Act Implementation Account.

§ 130A‑310.38.  Brownfields Property Reuse Act Implementation Account.

The Brownfields Property Reuse Act Implementation Account is created as a nonreverting interest‑bearing account in the Office of the State Treasurer. The Account shall consist of fees and interest collected under G.S. 130A‑310.39, moneys appropriated to it by the General Assembly, moneys received from the federal government, moneys contributed by private organizations, and moneys received from any other source. Funds in the Account shall be used by the Department to defray the costs of implementing this Part. The Department may contract with a private entity for any services necessary to implement this Part. (1997‑357, s. 2; 1999‑360, s. 17.2.)



§ 130A-310.39. Fees.

§ 130A‑310.39.  Fees.

(a)        The Department shall collect the following fees:

(1)        A prospective developer who submits a proposed brownfields agreement for review by the Department shall pay an initial fee of two thousand dollars ($2,000).

(2)        A prospective developer who enters into a brownfields agreement with the Department shall pay a fee in an amount equal to the full cost to the Department and the Department of Justice of all activities related to the brownfields agreement, including but not limited to negotiation of the brownfields agreement, public notice and community involvement, and monitoring the implementation of the brownfields agreement. The procedure by which the amount of this fee is determined shall be established by agreement between the prospective developer and the Department and shall be set out as a part of the brownfields agreement. The fee imposed by this subdivision shall be paid in two installments. The first installment shall be due at the time the prospective developer and the Department enter into the brownfields agreement and shall equal all costs that have been incurred by the Department and the Department of Justice at that time less the amount of the initial fee paid pursuant to subdivision (1) of this subsection. The Department shall not enter into the brownfields agreement unless the first installment is paid in full when due. The second installment shall be due at the time the prospective developer submits a final report certifying completion of remediation under the brownfields agreement and shall include any additional costs that have been incurred by the Department and the Department of Justice, including all costs of monitoring the implementation of the brownfields agreement.

(b)        Fees and interest imposed under this section shall be credited to the Brownfields Property Reuse Act Implementation Account.

(c)        If a prospective developer fails to pay the full amount of any fee due under this section, interest on the unpaid portion of the fee shall accrue from the time the fee is due until paid at the rate established by the Secretary of Revenue pursuant to G.S. 105‑241.21. A lien for the amount of the unpaid fee plus interest shall attach to the real and personal property of the prospective developer and to the brownfields property until the fee and interest is paid. The Department may collect unpaid fees and interest in any manner that a unit of local government may collect delinquent taxes. (1997‑357, s. 2; 1999‑360, s. 17.3; 2007‑491, s. 44(1)(a).)



§ 130A-310.40. Legislative reports.

§ 130A‑310.40.  Legislative reports.

The Department shall prepare and submit to the Environmental Review Commission, concurrently with the report on the Inactive Hazardous Sites Response Act of 1987 required under G.S. 130A‑310.10, an evaluation of the effectiveness of this Part in facilitating the remediation and reuse of existing industrial and commercial properties. This evaluation shall include any recommendations for additional incentives or changes, if needed, to improve the effectiveness of this Part in addressing such properties. This evaluation shall also include a report on receipts by and expenditures from the Brownfields Property Reuse Act Implementation Account. (1997‑357, s. 2.)



§ 130A-310.41. Reserved for future codification purposes.

§ 130A-310.41. Reserved for future codification purposes.



§ 130A-310.50. (Effective until December 31, 2017) Definitions.

Part 6. Mercury Switch Removal.

§ 130A‑310.50.  (Effective until December 31, 2017) Definitions.

As used in this Part:

(1)        Repealed by Session Laws 2007‑142, s. 1, effective June 29, 2007.

(2)        "End‑of‑life vehicle" means a vehicle that is sold, given, or otherwise conveyed to a vehicle crusher, vehicle dismantler, vehicle recycler, or scrap vehicle processing facility for the purpose of recycling.

(2a)      "Inaccessible", when used in connection with mercury switch, means that, due to the condition of the vehicle, the mercury switch cannot be removed from a vehicle without a significant risk of a release of mercury into the environment.

(3),       (4) Repealed by Session Laws 2007‑142, s. 1, effective June 29, 2007.

(4a)      "Mercury recovery performance ratio" means the ratio of the number of pounds of mercury recovered from mercury switches from the State in a calendar year to the estimated number of pounds of mercury available to be recovered from mercury switches from the State in the same calendar year.

(5)        "Mercury switch" means each capsule or assembly containing mercury that is part of a convenience light switch installed in a vehicle.

(5a)      Reserved for future codification purposes.

(5b)      "National mercury recovery performance ratio" means the ratio of the number of pounds of mercury recovered from mercury switches from the United States in a calendar year to the estimated number of pounds of mercury available to be recovered from mercury switches from the United States in the same calendar year.

(5c)      "NVMSRP" means the Memorandum of Understanding to establish the National Vehicle Mercury Switch Recovery Program dated 11 August 2006.

(6)        "Scrap vehicle processing facility" means a fixed location where machinery and equipment are used to process scrap vehicles into specification grade commodities including facilities where a shredder or fragmentizer is used to process scrap vehicles into shredded scrap and facilities where end‑of‑life vehicles are prepared to be shredded.

(7)        "Vehicle" means any passenger automobile or passenger car, station wagon, truck, van, or sport utility vehicle with a gross vehicle weight rating of less than 12,000 pounds.

(7a)      "Vehicle crusher" means a person who engages in the business of flattening, crushing, or otherwise processing end‑of‑life vehicles for recycling. Vehicle crusher includes, but is not limited to, a person who uses fixed or mobile equipment to flatten or crush end‑of‑life vehicles for a vehicle recycler or a scrap vehicle processing facility.

(7b)      "Vehicle dismantler" has the same meaning as "vehicle recycler."

(7c)      "Vehicle manufacturer" means a person, firm, association, partnership, corporation, governmental entity, organization, combination, or joint venture that is the last person in the production or assembly process of a motor vehicle that contains one or more mercury switches, or in the case of an imported vehicle, the importer or domestic distributor of the vehicle. "Vehicle manufacturer" does not include any person engaged in the business of selling new motor vehicles at retail or any person who converts or modifies new motor vehicles after the production or assembly process.

(8)        "Vehicle recycler" means a  person or entity engaged in the business of acquiring, dismantling, or destroying six or more end‑of‑life vehicles in a calendar year for the primary purpose of resale of parts of the vehicle, including scrap metal. (2005‑384, s. 1; 2006‑255, s. 5; 2007‑142, s. 1.)

§ 130A‑310.50.  (Effective December 31, 2017) Definitions.

As used in this Part:

(1)        "Capture rate" means the annual removal, collection, and recovery of mercury switches as a percentage of the total number of mercury switches available for removal from end‑of‑life vehicles.

(2)        "End‑of‑life vehicle" means a vehicle that is sold, given, or otherwise conveyed to a vehicle recycler or scrap metal recycling facility for the purpose of recycling.

(3)        "Manufacturer" means a person, firm, association, partnership, corporation, governmental entity, organization, combination, or joint venture that is the last person in the production or assembly process of a new vehicle that utilizes mercury switches, or in the case of an imported vehicle, the importer or domestic distributor of the vehicle.

(4)        "Mercury minimization plan" means a plan for removing, collecting, and recovering mercury switches from end‑of‑life vehicles that is prepared as provided in G.S. 130A‑310.53.

(5)        "Mercury switch" means each mercury‑containing capsule, commonly known as a "bullet", that is part of a convenience light switch assembly
installed in a vehicle.

(6)        "Scrap metal recycling facility" means a fixed location where machinery and equipment are used to process scrap metal into specific grades of scrap metal for sale and whose primary product is scrap iron, scrap steel, or nonferrous metallic scrap.

(7)        "Vehicle" means any passenger automobile or passenger car, station wagon, truck, van, or sport utility vehicle with a gross vehicle weight rating of less than 12,000 pounds.

(8)        "Vehicle recycler" means an individual or entity engaged in the business of acquiring, dismantling, or destroying six or more end‑of‑life vehicles in a calendar year for the primary purpose of resale of parts of the vehicle. (2005‑384, s. 1; 2006‑255, s. 5; 2007‑142, ss. 1, 9.)



§ 130A-310.51. (For expiration date - see note) Purpose.

§ 130A‑310.51.  (For expiration date  see note) Purpose.

The purpose of this Part is to reduce the quantity of mercury that is released into the environment by removing mercury switches from end‑of‑life vehicles and by creating a removal, collection, and recovery program for mercury switches that are removed from end‑of‑life vehicles in this State. (2005‑384, s. 1; 2006‑255, s. 5.)



§ 130A-310.52: Repealed by Session Laws 2007-142, s. 2, effective June 29, 2007, and expiring on December 31, 2017.

§ 130A‑310.52: Repealed by Session Laws 2007‑142, s. 2, effective June 29, 2007, and expiring on December 31, 2017.



§ 130A-310.53. (Effective until December 31, 2017) Removal of mercury switches from end-of-life vehicles.

§ 130A‑310.53.  (Effective until December 31, 2017) Removal of mercury switches from end‑of‑life vehicles.

(a)        A vehicle crusher, vehicle dismantler, vehicle recycler, or scrap vehicle processing facility shall not flatten, crush, bale, or shred an end‑of‑life vehicle that contains accessible mercury switches. Except as provided in this subsection, a vehicle crusher, vehicle dismantler, vehicle recycler, or scrap vehicle processing facility shall remove all accessible mercury switches from end‑of‑life vehicles before the vehicle is flattened, crushed, baled, or shredded, or before the vehicle is conveyed to another vehicle crusher, vehicle dismantler, vehicle recycler, or scrap vehicle processing facility. If a vehicle crusher, vehicle dismantler, vehicle recycler, or scrap vehicle processing facility conveys an end‑of‑life vehicle to another vehicle crusher, vehicle dismantler, vehicle recycler, or scrap vehicle processing facility without removing accessible mercury switches, the receiving vehicle crusher, vehicle dismantler, vehicle recycler, or scrap vehicle processing facility must agree to accept the end‑of‑life vehicle and assume responsibility for the proper removal of all accessible mercury switches. The agreement to assume responsibility for the proper removal of all accessible mercury switches shall be documented on an invoice that is provided by the vehicle crusher, vehicle dismantler, vehicle recycler, or scrap vehicle processing facility to the person to whom the vehicle is conveyed.

(b)        A vehicle crusher, vehicle dismantler, vehicle recycler, or scrap vehicle processing facility that removes all accessible mercury switches from an end‑of‑life vehicle shall mark the vehicle to indicate that all accessible mercury switches have been removed. The vehicle crusher, vehicle dismantler, vehicle recycler, or scrap vehicle processing facility shall certify to any person to whom the vehicle is conveyed, in a form acceptable to the Department, that all accessible mercury switches have been removed from the vehicle.

(c),       (d) Repealed by Session Laws 2007‑142, s. 3, effective July 1, 2007.

(e)        Mercury switches that are removed from end‑of‑life vehicles are considered "universal waste" as defined in 40 Code of Federal Regulations § 273.9 (July 1, 2006 Edition). Mercury switches that are removed from end‑of‑life vehicles shall be collected, transported, treated, stored, disposed of, and otherwise handled in accordance with rules adopted by the Commission governing universal waste.

(f)         Vehicle manufacturers, in cooperation with the Department, shall develop, implement, and bear the costs of a mercury switch collection system in accordance with the NVMSRP. This system shall be developed and implemented so as to enhance vehicle recyclability, promote public education and outreach, and provide for the proper removal, collection, and disposal of mercury switches from end‑of‑life vehicles. (2005‑384, s. 1; 2006‑255, s. 5; 2007‑142, s. 3.)

§ 130A‑310.53.  (Effective December 31, 2017) Removal of mercury switches from end‑of‑life vehicles.

(a)        A vehicle recycler that conveys ownership of an end‑of‑life vehicle to a scrap metal recycling facility shall remove all mercury switches identified in the mercury minimization plan prior to delivery of the vehicle to the scrap metal recycling facility. If a mercury switch is inaccessible, the fact that the mercury switch remains in the vehicle shall be noted on the vehicle recycler's invoice.

(b)        A scrap metal recycling facility that accepts an end‑of‑life vehicle that has not been flattened, crushed, baled, or shredded and that contains mercury switches shall remove the mercury switches before the end‑of‑life vehicle is flattened, crushed, baled, or shredded unless the mercury switch is inaccessible.

(c)        A mercury switch is inaccessible if, due to the condition of the vehicle, the switch cannot be removed in accordance with the mercury minimization plan and removal of the switch would significantly increase the risk of a release of mercury into the environment.

(d)        A vehicle recycler or scrap metal recycling facility that removes mercury switches pursuant to subsection (a) or (b) of this section shall make quarterly reports to the Department on the following:

(1)        The number of vehicles that it processed for recycling.

(2)        The number of vehicles from which it removed a mercury switch by make.

(3)        The number of vehicles for which it could not remove the mercury switch because the switch was inaccessible.

(e)        Mercury switches that are removed from end‑of‑life vehicles are considered "universal waste" as defined in 40 Code of Federal Regulations § 273.9 (1 July 2004 Edition). Mercury switches that are removed from end‑of‑life vehicles shall be collected, transported, treated, stored, disposed of, and otherwise handled in accordance with rules adopted by the Commission governing universal waste. (2005‑384, s. 1; 2006‑255, s. 5; 2007‑142, ss. 3, 9.)



§ 130A-310.54. (Effective until December 31, 2017) Mercury Switch Removal Account.

§ 130A‑310.54.  (Effective until December 31, 2017) Mercury Switch Removal Account.

(a)        The Mercury Switch Removal Account is established in the Department. Revenue is credited to the Account from the certificate of title fee under G.S. 20‑85.

(b)        Revenue in the Mercury Switch Removal Account shall be used to reimburse the Department and others for costs incurred in implementing the mercury switch removal program. The reimbursable costs are:

(1)        Five dollars ($5.00) for each mercury switch removed by a vehicle crusher, vehicle dismantler, vehicle recycler, or scrap vehicle processing facility pursuant to this Article and sent to destination facilities in accordance with the NVMSRP for recycling or disposal.

(2)        Costs incurred by the Department in administering the program.

(c)        The Department shall reimburse vehicle crushers, vehicle dismantlers, vehicle recyclers, and scrap vehicle processing facilities based on a reimbursement request that attests to the number of switches sent to destination facilities for recycling or disposal in accordance with the NVMSRP. Each reimbursement request shall be verified against information posted on the Internet site provided by the vehicle manufacturers in accordance with the NVMSRP, or against other information that verifies the reimbursement requested to the satisfaction of the Department. The vehicle crusher, vehicle dismantler, vehicle recycler, or scrap vehicle processing facility shall provide the Department with any information requested by the Department to verify the accuracy of a reimbursement request. Each vehicle crusher, vehicle dismantler, vehicle recycler, or scrap vehicle processing facility shall maintain accurate records that support each reimbursement request for a minimum of three years from the date the reimbursement request is approved. (2005‑384, s. 1; 2006‑255, s. 5; 2007‑142, s. 4.)

§ 130A‑310.54.  (Effective December 31, 2017) Funds to implement plan.

(a)        The Mercury Pollution Prevention Account is established in the Department. Revenue is credited to the Account from the certificate of title fee under G.S. 20‑85.

(b)        Revenue in the Mercury Pollution Prevention Account shall be used to reimburse the Department and others for costs incurred in implementing the mercury minimization plan. The reimbursable costs are:

(1)        Five dollars ($5.00) for each mercury switch removed by a vehicle recycler or scrap metal recycling facility pursuant to this Article.

(2)        Costs incurred by the Department in administering the plan.

(c)        The Department shall reimburse vehicle recyclers and scrap metal recycling facilities based on the quarterly reports submitted under G.S. 130A‑310.53. The Department may request any information needed to determine the accuracy of the reports. (2005‑384, s. 1; 2006‑255, s. 5; 2007‑142, ss. 4, 9.)



§ 130A-310.55. Violations of Article; enforcement.

§ 130A‑310.55.  Violations of Article; enforcement.

(a)        It is unlawful for a person to do any of the following:

(1)        Knowingly flatten, crush, bale, shred, or otherwise alter the condition of a vehicle from which accessible mercury switches have not been removed, in any manner that would prevent or significantly hinder the removal of a mercury switch.

(2)        Willfully fail to remove a mercury switch when the person is required to do so.

(3)        Knowingly make a false report that a mercury switch has been removed from an end‑of‑life vehicle.

(4)        Obtain a mercury switch from another source and falsely report that it was removed from a vehicle processed for recycling.

(b)        (Effective until December 31, 2017) Any person who violates subdivision (1) or (2) of subsection (a) of this section shall be punished as provided in G.S. 14‑3.

(b)        (Effective December 31, 2017) This Part may be enforced as provided in Part 2 of Article 1 of this Chapter.

(c)        (Expires December 31, 2017) Any person who violates subdivision (3) or (4) of subsection (a) of this section shall be guilty of a Class 2 misdemeanor and, upon conviction, shall be punished as provided in G.S. 130A‑26.2.

(d)        (Expires December 31, 2017) A violation of any provision of this Part, any rule adopted pursuant to this Part, or any rule governing universal waste may be enforced by an administrative or civil action as provided in Part 2 of Article 1 of this Chapter. (2005‑384, s. 1; 2006‑255, s. 5; 2007‑142, ss. 5, 9.)



§ 130A-310.56: Repealed by Session Laws 2007-142, s. 6, effective June 29, 2007, and expiring December 31, 2017.

§ 130A‑310.56: Repealed by Session Laws 2007‑142, s. 6, effective June 29, 2007, and expiring December 31, 2017.



§ 130A-310.57. (Effective until December 31, 2017) Reports.

§ 130A‑310.57.  (Effective until December 31, 2017) Reports.

The Department shall submit an annual report on the mercury switch removal program under this Part to the Environmental Review Commission and the Senate and House of Representatives Appropriations Subcommittees on Natural and Economic Resources on or before 1 October of each year. The report shall include, at a minimum, all of the following:

(1)        A detailed description of the mercury recovery performance ratio achieved by the mercury switch removal program.

(1a)      A detailed description of the mercury switch collection system developed and implemented by vehicle manufacturers in accordance with the NVMSRP.

(2)        In the event that a mercury recovery performance ratio of at least 0.90 of the national mercury recovery performance ratio as reported by the NVMSRP is not achieved, a description of additional or alternative actions that may be implemented to improve the mercury switch removal program.

(3)        The number of mercury switches collected and a description of how the mercury switches were managed.

(4)        A statement that details the costs required to implement the mercury switch removal program including a summary of receipts and disbursements from the Mercury Switch Removal Account. (2005‑384, s. 1; 2006‑255, s. 5; 2007‑142, s. 7.)

§ 130A‑310.57.  (Effective December 31, 2017) Report on plan.

The Department shall publish an annual report on the mercury minimization plan on or before November 1. The report shall include, at a minimum, all of the following:

(1)        A detailed description and documentation of the capture rate achieved.

(2)        In the event that a capture rate of at least ninety percent (90%) is not achieved, a description of additional or alternative actions that may be implemented to improve the mercury minimization plan and its implementation.

(3)        The number of mercury switches collected, the number of end‑of‑life vehicles containing mercury switches, the number of end‑of‑life vehicles processed for recycling, and a description of how the mercury switches were managed.

(4)        A statement that details the costs required to implement the mercury minimization plan. (2005‑384, s. 1; 2006‑255, s. 5; 2007‑142, ss. 7, 9.)



§ 130A-310.58. (For expiration date - see note) Adoption of rules; administrative procedure.

§ 130A‑310.58.  (For expiration date  see note) Adoption of rules; administrative procedure.

(a)        The Department may adopt rules to implement this Part.

(b)        Chapter 150B of the General Statutes governs implementation of this Part. (2005‑384, s. 1; 2006‑255, s.5.)



§ 130A-311. Short title.

Article 10.

North Carolina Drinking Water Act.

§ 130A‑311.  Short title.

This Article shall be cited as the "North Carolina Drinking Water Act." (1979, c. 788, s. 1; 1983, c. 891, s. 2.)



§ 130A-312. Purpose.

§ 130A‑312.  Purpose.

The purpose of this Article is to regulate water systems within the State which supply drinking water that may affect the public health. (1979, c. 788, s. 1; 1983, c. 891, s. 2.)



§ 130A-313. Definitions.

§ 130A‑313.  Definitions.

The following definitions shall apply throughout this Article:

(1)        "Administrator" means the Administrator of the United States Environmental Protection Agency.

(2)        "Certified laboratory" means a facility for performing bacteriological, chemical or other analyses on water which has received interim or final certification by either the Environmental Protection Agency or the Department.

(3)        "Contaminant" means any physical, chemical, biological or radiological substance or matter in water.

(3a)      "Department" means the Department of Environment and Natural Resources.

(4)        "Drinking water rules" means rules adopted pursuant to this Article.

(5)        "Federal act" means the Safe Drinking Water Act of 1974, P.L. 93‑523, as amended.

(6)        "Federal agency" means any department, agency or instrumentality of the United States.

(7)        "Maximum contaminant level" means the maximum permissible level of a contaminant in water which is delivered to any user of a public water system.

(8)        "National primary drinking water regulations" means primary drinking water regulations promulgated by the Administrator pursuant to the federal act.

(9)        "Person" means an individual, corporation, company, association, partnership, unit of local government, State agency, federal agency or other legal entity.

(10)      "Public water system" means a system for the provision to the public of water for human consumption through pipes or other constructed conveyances if the system serves 15 or more service connections or which regularly serves 25 or more individuals. The term includes:

a.         Any collection, treatment, storage or distribution facility under control of the operator of the system and used primarily in connection with the system; and

b.         Any collection or pretreatment storage facility not under the control of the operator of the system that is used primarily in connection with the system.

A public water system is either a "community water system" or a "noncommunity water system" as follows:

a.         "Community water system" means a public water system that serves 15 or more service connections or that regularly serves at least 25 year‑round residents.

b.         "Noncommunity water system" means a public water system that is not a community water system.

A connection to a system that delivers water by a constructed conveyance other than a pipe is not a connection within the meaning of this subdivision under any one of the following circumstances:

a.         The water is used exclusively for purposes other than residential uses.  As used in this subdivision, "residential uses" mean drinking, bathing, cooking, or other similar uses.

b.         The Department determines that alternative water to achieve the equivalent level of public health protection pursuant to applicable drinking water rules is provided for residential uses.

c.         The Department determines that the water provided for residential uses is centrally treated or treated at the point of entry by the provider, a pass‑through entity, or the user to achieve the equivalent level of protection provided by the applicable drinking water rules.

(10a)    "Secretary" means the Secretary of Environment and Natural Resources.

(11)      "Supplier of water" means a person who owns, operates or controls a public water system.

(12)      "Treatment technique requirement" means a requirement of the drinking water rules which specifies a specific treatment technique for a contaminant which leads to reduction in the level of the contaminant sufficient to comply with the drinking water rules. (1979, c. 788, s. 1; 1983, c. 891, s. 2; 1987, c. 704, s. 2; 1993 (Reg. Sess., 1994), c. 776, s. 14; 1997‑30, s. 1; 1997‑443, s. 11A.81A.)



§ 130A-314. Scope of the Article.

§ 130A‑314.  Scope of the Article.

(a)        The provisions of this Article shall apply to each public water system in the State unless the public water system meets all of the following conditions:

(1)        Consists only of distribution and storage facilities and does not have any collection and treatment facilities;

(2)        Obtains all of its water from, but is not owned or operated by, a public water system to which the drinking water rules apply;

(3)        Does not sell water to any person; and

(4)        Is not a carrier which conveys passengers in interstate commerce.

(b)        A provision of any charter granted to a public water system in conflict with the provisions of this Article is repealed. (1979, c. 788, s. 1; 1983, c. 891, s. 2.)



§ 130A-315. Drinking water rules; exceptions; limitation on implied warranties.

§ 130A‑315.  Drinking water rules; exceptions; limitation on implied warranties.

(a)        The Commission shall adopt and the Secretary shall enforce drinking water rules to regulate public water systems. The rules may distinguish between community water systems and noncommunity water systems.

(b)        The rules shall:

(1)        Specify contaminants which may have an adverse effect on the public health;

(2)        Specify for each contaminant either:

a.         A maximum contaminant level which is acceptable in water for human consumption, if it is feasible to establish the level of the contaminant in water in public water systems; or

b.         One or more treatment techniques which lead to a reduction in the level of contaminants sufficient to protect the public health, if it is not feasible to establish the level of the contaminants in water in a public water system; and

(3)        Establish criteria and procedures to assure a supply of drinking water which dependably complies with maximum contaminant levels and treatment techniques as determined in paragraph (2) of this subsection. These rules may provide for:

a.         The minimum quality of raw water which may be taken into a public water system;

b.         A program of laboratory certification;

c.         Monitoring and analysis;

d.         Record‑keeping and reporting;

e.         Notice of noncompliance, failure to perform monitoring, variances and exemptions;

f.          Inspection of public water systems; inspection of records required to be kept; and the taking of samples;

g.         Criteria for design and construction of new or modified public water systems;

h.         Review and approval of design and construction of new or modified public water systems;

i.          Siting of new public water system facilities;

j.          Variances and exemptions from the drinking water rules; and

k.         Additional criteria and procedures as may be required to carry out the purpose of this Article.

(b1)      The rules may also establish criteria and procedures to insure an adequate supply of drinking water. The rules may:

(1)        Provide for record keeping and reporting.

(2)        Provide for inspection of public water systems and required records.

(3)        Establish criteria for the design and construction of new public water systems and for the modification of existing public water systems.

(4)        Establish procedures for review and approval of the design and construction of new public water systems and for the modification of existing public water systems.

(4a)      Limit the number of service connections to a public water system based on the quantity of water available to the public water system, provided that the number of service connections shall not be limited for a public water system operating in accordance with a local water supply plan that meets the requirements of G.S. 143‑355(l).

(5)        Establish criteria and procedures for siting new public water systems.

(6)        Provide for variances and exemptions from the rules.

(7)        Provide for notice of noncompliance in accordance with G.S. 130A‑324.

(b2)      Two or more water systems that are adjacent, that are owned or operated by the same supplier of water, that individually serve less than 15 service connections or less than 25 persons but that in combination serve 15 or more service connections or 25 or more persons, and that individually are not public water systems shall meet the standards applicable to public water systems for the following contaminants: coliform bacteria, nitrates, nitrites, lead, copper, and other inorganic chemicals for which testing and monitoring is required for public water systems on 1 July 1994. The standards applicable to these contaminants shall be enforced by the Commission as though the water systems to which this subsection applies were public water systems.

(b3)      The Department shall not certify or renew a certification of a laboratory under rules adopted pursuant to subdivision (3)b. of subsection (b) of this section unless the laboratory offers to perform composite testing of samples taken from a single public water supply system for those contaminants that the laboratory is seeking certification or renewal of certification to the extent allowed by regulations adopted by the United States Environmental Protection Agency.

(c)        The drinking water rules may be amended as necessary in accordance with required federal regulations.

(d)        When a person that receives water from a public water system is authorized by the Utilities Commission, pursuant to G.S. 62‑110(g), to charge for the costs of providing water or sewer service, that person shall not be subject to regulation under this Article solely as a result of submetering and billing for water service. The supplying water system shall perform the same level of monitoring, analysis, and record keeping that the supplying system would perform if the providing water system had not been authorized to charge for the costs of providing water or sewer service pursuant to G.S. 62‑110(g).

(e)        When a public water system supplies water through a master meter to a water system not regulated by this Article, the supplying water system is not responsible for operation, maintenance, or repair of the providing water system. The supplying water system shall not be responsible for contamination that is confined to the providing water system if the supplying water system meets applicable requirements for water quality, treatment, and system operation for that contaminant. The supplying water system may monitor the water within the providing water system for contamination pursuant to rules adopted under this Article. The supplying water system and the Department shall have access to the providing water system to investigate water quality problems and to determine whether any contamination is confined to the providing water system and whether the quality of the water supplied by the supplying water system is contributing contamination to the providing water system.

(f)         If water in the providing water system exceeds the maximum contaminant levels established pursuant to this Article and the Department determines that the supplying water system is not responsible, the supplying water system must notify the providing water system owner in writing within one day of determining that the contamination is confined solely to the providing water system for bacteria, nitrate, and nitrite, and within 30 days for all other contaminants.

(g)        A supplier of water regulated under this Article shall not be deemed to provide any warranty under Article 2 of Chapter 25 of the General Statutes, including an implied warranty of merchantability or an implied warranty of fitness for a particular purpose.  (1979, c. 788, s. 1; 1983, c. 891, s. 2; 1985, c. 417, ss. 1, 2; 1991 (Reg. Sess., 1992), c. 826, s. 1; 1993 (Reg. Sess., 1994), c. 776, s. 15; 1995, c. 25, s. 1; 2000‑172, s. 1.1; 2001‑502, s. 6; 2004‑143, s. 8; 2008‑140, s. 1.)



§ 130A-316. Department to examine waters.

§ 130A‑316.  Department to examine waters.

The Department shall examine all waters and their sources and surroundings which are used as, or proposed to be used as, sources of public water supply to determine whether the waters and their sources are suitable for use as public water supply sources. (1979, c. 788, s. 1; 1983, c. 891, s. 2.)



§ 130A-317. Department to provide advice; submission and approval of public water system plans.

§ 130A‑317.  Department to provide advice; submission and approval of public water system plans.

(a)        The Department shall advise all persons and units of local government locating, constructing, altering or operating or intending to locate, construct, alter or operate a public water system of the most appropriate source of water supply and the best practical method of purifying water from that source having regard to the present and prospective needs and interests of other persons and units of local government which may be affected. The Department shall also advise concerning accepted engineering practices in the location, construction, alteration and operation of public water systems.

(b)        All persons and units of local government constructing or altering a public water system shall give prior notice and submit plans, specifications and other information to the Department. The Commission shall adopt rules providing for the amount of prior notice required to be given and the nature and detail of the plans, specifications and other information required to be submitted. The Commission shall take into consideration the complexity of the construction or alteration which may be involved and the resources of the Department to review the plans, specifications and other information. The Department shall review the plans, specifications and other information, and notify the person, Utilities Commission and unit of local government of compliance or lack of compliance with applicable statutes and rules of the Commission.

(c)        No person or unit of local government shall begin construction or alteration of a public water system or award a contract for construction or alteration unless all of the following conditions are met:

(1)        The plans for construction or alteration have been prepared by an engineer licensed by this State.

(2)        The Department has determined that the system, as constructed or altered, will be capable of compliance with the drinking water rules.

(3)        The Department has determined that the system is capable of interconnection at an appropriate time with an expanding municipal, county or regional system.

(4)        The Department has determined that adequate arrangements have been made for the continued operation, service and maintenance of the public water system.

(5)        The Department has approved the plans and specifications.

(d)        Municipalities, counties, local boards or commissions, water and sewer authorities, or groups of municipalities and counties may establish and administer within their utility service areas their own approval program in lieu of State approval of water system plans required in subsection (c) of this section for construction or alteration of the distribution system of a proposed or existing public water system, subject to the prior certification of the Department. For purposes of this subsection, the service area of a municipality shall include only that area within the corporate limits of the municipality and that area outside a municipality in its extraterritorial jurisdiction where water service is already being provided to the permit applicant by the municipality or connection to the municipal water system is immediately available to the applicant; the service areas of counties and the other entities or groups shall include only those areas where water service is already being provided to the applicant by the permitting authority or connection to the permitting authority's system is immediately available. No later than the 180th day after the receipt of an approval program and statement submitted by any local government, commission, authority, or board, the Department shall certify any local program that meets all of the following conditions:

(1)        Provides by ordinance or local law for requirements compatible with those imposed by this Article, and the standards and rules adopted pursuant to this Article.

(2)        Provides that the Department receives notice and a copy of each application for approval and that the Department receives copies of approved plans.

(3)        Provides that plans and specifications for all construction and alterations be prepared by or under the direct supervision of an engineer licensed to practice in this State.

(4)        Provides for the adequate enforcement of the program requirements by appropriate administrative and judicial process.

(5)        Provides for the adequate administrative organization, engineering staff, financial and other resources necessary to effectively carry out its plan review program. A local government, commission, authority, or board may either employ an engineer licensed under Chapter 89C of the General Statutes to practice as a professional engineer in the State or contract with an engineer licensed under Chapter 89C of the General Statutes to practice as a professional engineer in the State in order to provide for adequate engineering staff under this subdivision.

(6)        Provides that the system is capable of interconnection at an appropriate time with an expanding municipal, county, or regional system.

(7)        Provides for the adequate arrangement for the continued operation, service, and maintenance of the public water system.

(8)        Provides that an approved system, as constructed or altered, will be capable of compliance with the drinking water rules.

(9)        Is approved by the Department as adequate to meet the requirements of this Article and any applicable rules adopted pursuant to this Article.

(e)        The Department may deny, suspend, or revoke the certification of a local program upon a finding that a violation of the provisions in subsection (d) of this section has occurred. A local government administering an approval program shall be given notice that there has been a tentative decision to deny, suspend, or revoke certification and that an administrative hearing will be held in accordance with Chapter 150B of the General Statutes where the decision may be challenged. If a violation of the provisions in subsection (d) of this section presents an imminent hazard, certification may be suspended or revoked immediately. The Department shall give notice of the immediate suspension or revocation and notice that an administrative hearing will be held in accordance with Chapter 150B of the General Statutes where the decision may be challenged.

(f)         Notwithstanding any other provisions of subsection (d) of this section, if the Department determines that a public water system is violating plan approval requirements of a local program and that the local government has not acted to enforce those approval requirements, the Department may, after written notice to the local government, take enforcement action in accordance with the provisions of this Article. (1979, c. 788, s. 1; 1983, c. 891, s. 2; 1985, c. 697, s. 1; 1987, c. 827, s. 1; 2006‑238, s. 1.)



§ 130A-318. Disinfection of public water systems.

§ 130A‑318.  Disinfection of public water systems.

(a)        The Department is authorized to require disinfection of:

(1)        Public water systems introduced on or after January 1, 1972; and

(2)        All public water systems, regardless of the date introduced,  whenever:

a.         The maximum microbiological contaminant level is exceeded; or

b.         Conditions exist which make continued use of the water potentially hazardous to public health.

(b)        Public water systems shall employ disinfection methods and procedures approved by the Department. (1979, c. 788, s. 1; 1983, c. 891, s. 2.)



§ 130A-319. Condemnation of lands for public water systems.

§ 130A‑319.  Condemnation of lands for public water systems.

All units of local government operating public water systems and all water companies operating under franchise from the State or units of local government, may acquire by condemnation lands and rights in lands and water necessary for the successful operation and protection of their systems. Condemnation proceedings under this section shall be the same as prescribed by law under Chapter 40A of the General Statutes. (1979, c. 788, s. 1; 1981, c. 919, s. 14; 1983, c. 891, s. 2.)



§ 130A-320. Sanitation of watersheds; rules; inspections.

§ 130A‑320.  Sanitation of watersheds; rules; inspections.

(a)        The Commission shall adopt rules governing the sanitation of watersheds from which public drinking water supplies are obtained. In adopting these rules the Commission is authorized to consider the different classes of watersheds, taking into account general topography, nature of watershed development, density of population and need for frequency of sampling of raw water. The rules shall govern the keeping of livestock, operation of recreational areas, maintenance of residences and places of business, disposal of sewage, establishment of cemeteries or burying grounds, and any other factors which would endanger the public water supply.

(b)        Any person operating a public water system and furnishing water from unfiltered surface supplies shall inspect the watershed area at least quarterly, and more often when the Department determines that more frequent inspections are necessary. (1979, c. 788, s. 1; 1983, c. 891, s. 2.)



§ 130A-321. Variances and exemptions; considerations; duration; condition; notice and hearing.

§ 130A‑321.  Variances and exemptions; considerations; duration; condition; notice and hearing.

(a)        The Secretary may authorize variances from the drinking water rules.

(1)        The Secretary may grant one or more variances to a public water system from any requirement respecting a maximum contaminant  level of an applicable drinking water rule upon a finding that:

a.         Because of characteristics of the raw water sources reasonably available to the system, the system cannot meet the requirements respecting the maximum contaminant levels of the drinking water rules after application of the best technology, treatment techniques, or other means which the Secretary finds are available (taking costs into consideration); and

b.         The granting of a variance will not result in an unreasonable risk to public health when considering the population exposed, the projected duration of the requested variance and the degree to which the maximum contaminant level is being or will be exceeded.

(2)        The Secretary may grant one or more variances to a public water system from any requirement of a specified treatment technique of an applicable drinking water rule upon a finding that the public water system applying for the variance has demonstrated that the treatment technique is not necessary to protect the public health because of the nature of the raw water source of the system.

(3)        In consideration of whether the public water system is unable to comply with a contaminant level required by the drinking water rules because of the nature of the raw water sources, the Secretary shall consider factors such as:

a.         The availability and effectiveness of treatment methods for the contaminant for which the variance is requested; and

b.         Costs of implementing the best treatment(s), improving the quality of the raw water by the best means or using an alternate source.

(4)        In consideration of whether a public water system should be granted a variance from a required treatment technique because the treatment is unnecessary to protect the public health, the Secretary shall consider factors such as:

a.         Quality of the water source including water quality data and pertinent sources of pollution; and

b.         Source protection measures employed by the public water system.

(5)        In order to implement sub‑subdivision a. of subdivision (1) of this subsection, the Commission shall adopt by rule a list of the best available technologies, treatment techniques, or other means available, to deal with each contaminant for which a maximum contaminant level is established.

(b)        The Secretary may authorize exemptions from the drinking water rules.

(1)        The Secretary may exempt a public water system from any requirement respecting a maximum contaminant level or any treatment technique requirement, or from both, of an applicable drinking water rule upon a finding that:

a.         Due to compelling factors, including economic factors, the public water system is unable to comply with the contaminant level or treatment technique requirement;

b.         The public water system was in operation on the effective date of the contaminant level or treatment technique requirement or, for a system that was not in operation on that date, only if no reasonable alternative source of drinking water is available to the new system; and

c.         The granting of the exemption will not result in an unreasonable risk to public health when considering the population exposed, the projected duration of the requested exemption and the degree to which the maximum contaminant level is being or will be exceeded.

(2)        In consideration of whether the public water system is unable to comply due to compelling factors, the Secretary shall consider factors such as:

a.         Construction, installation or modification of treatment equipment or systems;

b.         The time needed to put into operation a new treatment facility to replace an existing system which is not in compliance; and

c.         Economic feasibility of immediate compliance.

(c)        As a condition of issuance of either a variance or an exemption, the Secretary shall issue a schedule of compliance for the public water system, including increments of progress for each drinking water rule for which the variance or exemption was issued.  As a further condition of a variance or exemption, the Secretary shall require the public water system to implement any necessary control measures prescribed by the Secretary during the period of the variance or exemption.  The compliance schedule for an exemption shall require compliance as expeditiously as practical but no later than June 19, 1987, for existing maximum contaminant levels and treatment techniques, or no later than one year from the issuance of the exemption for any newly adopted maximum contaminant level or treatment technique.  The final date for compliance provided in any exemption schedule may be extended up to three years after the date of the issuance of the exemption if the water system establishes:

(1)        The water system cannot meet the standard without capital improvements which cannot be completed within the period of exemption, or

(2)        The system needs financial assistance for necessary improvements and has entered into an agreement to obtain such assistance, or

(3)        The system has entered into an enforceable agreement to become part of a regional public water system and the system is taking all practical steps to meet the standard.

If a public water system serves 500 or fewer service connections and needs financial assistance for necessary improvements, an exemption may be renewed for one or more additional two‑year periods if the system establishes it meets the requirements set forth in subdivisions (1) and (2) of this section.

(d)        The Secretary shall provide notice and opportunity for public hearing on proposed variances and proposed variance and exemption schedules. (1979, c. 788, s. 1; 1981, c. 353, ss. 1, 2; 1983, c. 891, s. 2; 1987, c. 704, ss. 3‑5.)



§ 130A-322. Imminent hazard; power of the Secretary.

§ 130A‑322.  Imminent hazard; power of the Secretary.

(a)        The Secretary shall judge whether an imminent hazard exists concerning a present or potential condition in a public water system.

(b)        In order to eliminate an imminent hazard, the Secretary may, without notice or hearing, issue an order requiring the person or persons involved to immediately take action necessary to protect the public health. A copy of the order shall be delivered by certified mail or personal service. The order shall become effective immediately and shall remain in effect until modified or rescinded by the Secretary or by a court of competent jurisdiction. (1979, c. 788, s. 1; 1983, c. 891, s. 2.)



§ 130A-323. Emergency plan for drinking water; emergency circumstances defined.

§ 130A‑323.  Emergency plan for drinking water; emergency circumstances defined.

(a)        The Secretary shall develop and implement an adequate plan for the provision of drinking water under emergency circumstances. When the Secretary determines that emergency circumstances exist with respect to a need for drinking water, the Secretary may take action in accordance with the plan as necessary in order to provide drinking water.

(b)        Emergency circumstances shall exist whenever the available supply of drinking water is inadequate. (1979, c. 788, s. 1; 1983, c. 891, s. 2.)



§ 130A-324. Notice of noncompliance; failure to perform monitoring; variances and exemptions.

§ 130A‑324.  Notice of noncompliance; failure to perform monitoring; variances and exemptions.

Whenever a public water system:

(1)        Is not in compliance with the drinking water rules;

(2)        Fails to perform an applicable testing procedure or monitoring required by the drinking water rules;

(3)        Is subject to a variance granted for inability to meet a maximum contaminant level requirement;

(4)        Is subject to an exemption; or

(5)        Fails to comply with the requirements prescribed by a variance or exemption,

the supplier shall as soon as possible, but not later than 48 hours after discovery, notify the Department and give public notification as prescribed by the drinking water rules. (1979, c. 788, s. 1; 1983, c. 891, s. 2.)



§ 130A-325. Prohibited acts.

§ 130A‑325.  Prohibited acts.

The following acts are prohibited:

(1)        Failure by a supplier of water to comply with this Article, an order issued under this Article, or the drinking water rules;

(2)        Failure by a supplier of water to comply with the requirements of G.S. 130A‑324 or the dissemination by a supplier of any false or misleading information with respect to remedial actions being undertaken to achieve compliance with the drinking water rules;

(3)        Refusal by a supplier of water to allow the Department or local health department to inspect a public water system as provided for in G.S. 130A‑17;

(4)        The willful defiling by any person of any water supply of a public water system or the willful damaging of any pipe or other part of a public water system;

(5)        The discharge by any person of sewage or other waste above the intake of a public water system, unless the sewage or waste has been passed through a system of purification approved by the Department ; and

(6)        The failure by a person to maintain a system approved by the Department for collecting and disposing of all accumulations of human excrement located on the watershed of a public water system. (1979, c. 788, s. 1; 1983, c. 891, s. 2; 1985, c. 462, s. 2; 1989, c. 727, s. 146.)



§ 130A-326. Powers of the Secretary.

§ 130A‑326.  Powers of the Secretary.

To carry out the provisions of this Article, the Secretary is authorized to:

(1)        Administer and enforce the provisions of this Article, the drinking water rules and orders issued under this Article;

(2)        Enter into agreements or cooperative arrangements with, or participate in related programs of other states, other state agencies, federal or interstate agencies, units of local government, educational institutions, local health departments or other organizations or individuals;

(3)        Receive financial and technical assistance from the federal government and other public or private agencies;

(4)        Require public water systems to take actions or make modifications as necessary to comply with the requirements of this Article or the drinking water rules;

(5)        Prescribe policies and procedures necessary or appropriate to carry out the Secretary's function under this Article;

(6)        Establish and collect fees to recover the costs of laboratory analyses performed for compliance with this Article. The fees shall not exceed two hundred dollars ($200.00) for each analysis; and

(7)        Establish and collect fees for certification and certification renewal of laboratories to perform analyses for compliance under this Article. The fees shall not exceed twenty dollars ($20.00) per analyte certified. The minimum fee for certification or certification renewal shall be two hundred fifty dollars ($250.00) per analyte category. The maximum fee for certification or certification renewal shall be six hundred dollars ($600.00) per analyte category. The fees collected under this subdivision shall be used to administer blind performance evaluation samples to certified laboratories to determine compliance with certification requirements. (1979, c. 788, s. 1; 1981, c. 562, s. 9; 1983, c. 891, s. 2; 1987, c. 471; 1991 (Reg. Sess., 1992), c. 1039, s. 10.)



§ 130A-327. Construction.

§ 130A‑327.  Construction.

This Article shall be interpreted as giving the State the authority needed to assume primary enforcement responsibility under the federal act. (1979, c. 788, s. 1; 1983, c. 891, s. 2.)



§ 130A-328. Public water system operating permit and permit fee.

§ 130A‑328.  Public water system operating permit and permit fee.

(a)        No person shall operate a community or non transient non‑community water system who has not been issued an operating permit by the Department. A community or non transient non‑community water system operating permit shall be valid from January 1 through December 31 of each year unless suspended or revoked by the Department for cause. The Commission shall adopt rules concerning permit issuance and renewal and permit suspension and revocation. The annual fees in subsection (b) shall be prorated on a monthly basis for permits obtained after January 1 of each year.

(b)        The following fees are imposed for the issuance or renewal of a permit to operate a community or non transient non‑community water system; the fees are based on the number of persons served by the system:

Non Community Water Systems:                                                                                             Fee

Base Fee:

Non transient non‑community                                                                                                  $150

Community Water Systems:

Number of Persons Served

50 or fewer                                                                                                                              $255

More than 50 but no more than 100                                                                                         $270

More than 100 but no more than 200                                                                                       $330

More than 200 but no more than 300                                                                                       $350

More than 300 but no more than 400                                                                                       $385

More than 400 but no more than 500                                                                                       $420

More than 500 but no more than 750                                                                                       $780

More than 750 but no more than 1000                                                                                     $810

More than 1000 but no more than 2000                                                                                   $840

More than 2000 but no more than 3000                                                                                   $870

More than 3000 but no more than 4000                                                                                 $1350

More than 4000 but no more than 5000                                                                                 $1460

More than 5000 but no more than 7500                                                                                 $1925

More than 7500 but no more than 10,000                                                                              $2065

More than 10,000 but no more than 25,000                                                                           $2600

More than 25,000 but no more than 50,000                                                                           $2925

More than 50,000 but no more than 75,000                                                                           $4250

More than 75,000 but no more than 100,000                                                                         $4675

More than 100,000 but no more than 250,000                                                                       $5100

More than 250,000 but no more than 500,000                                                                       $5525

More than 500,000                                                                                                                $5950

(c)        The following fees are imposed for the review of plans, specifications, and other information submitted to the Department for approval of construction or alteration of a public water system. The fees are based on the type of constructions or alteration proposed:

Distribution system:                                                                                                                    Fee

Construction of water lines, less than 5000 linear feet                                                                $150

Construction of water lines, 5000 linear feet or more                                                                 $200

Other construction or alteration to a distribution system                                                               $75

Ground water system:

Construction of a new ground water system or adding a new well                                              $200

Alteration to an existing ground water system                                                                            $100

Surface Water system:

Construction of a new surface water treatment facility                                                               $250

Alteration to an existing surface water treatment facility                                                             $150

Water System Management Plan review                                                                                     $75

Miscellaneous changes or maintenance not covered above                                                          $50

(d)        The Department may charge an administrative fee of up to one hundred fifty dollars ($150.00) for failure to pay the permit fee by January 31 of each year.

(e)        All fees collected under this section shall be applied to the costs of administering and enforcing this Article. (1991, c. 576, s. 1; 1991 (Reg. Sess., 1992), c. 811, s. 6; c. 1039, s. 11; 2006‑66, s. 11.7(a).)



§ 130A-329. Reporting.

§ 130A‑329.  Reporting.

Reports required to be submitted under this Article or under rules adopted by the Commission shall be submitted electronically on a form specified by the Department. The Department may waive the requirement for electronic submission of a report if the water system demonstrates that it lacks the technical capability to report electronically.  (2008‑143, s. 12.)



§ 130A-330. Reserved for future codification purposes.

§ 130A‑330.  Reserved for future codification purposes.



§ 130A-331 Reserved for future codification purposes.

§ 130A‑331  Reserved for future codification purposes.



§ 130A-332 Reserved for future codification purposes.

§ 130A‑332 Reserved for future codification purposes.



§ 130A-333. Purpose.

Article 11.

Wastewater Systems.

§ 130A‑333.  Purpose.

The General Assembly finds and declares that continued installation, at a rapidly and constantly accelerating rate, of septic tank systems and other types of wastewater systems in a faulty or improper manner and in areas where unsuitable soil and population density adversely affect the efficiency and functioning of these systems, has a detrimental effect on the public health and environment through contamination of land, groundwater and surface waters. Recognizing, however, that wastewater can be rendered ecologically safe and the public health protected if methods of wastewater collection, treatment and disposal are properly regulated and recognizing that wastewater collection, treatment and disposal will continue to be necessary to meet the needs of an expanding population, the General Assembly intends to ensure the regulation of wastewater collection, treatment and disposal systems so that these systems may continue to be used, where appropriate, without jeopardizing the public health. (1973, c. 452, s. 3; 1981, c. 949, s. 3; 1983, c. 891, s. 2; 1991 (Reg. Sess., 1992), c. 944, ss. 1, 2.)



§ 130A-334. Definitions.

§ 130A‑334.  Definitions.

The following definitions shall apply throughout this Article:

(1)        "Construction" means any work at the site of placement done for the purpose of preparing a residence, place of business or place of public assembly for initial occupancy, or subsequent additions or modifications which increase sewage flow.

(1a)      "Department" means the Department of Environment and Natural Resources.

(2)        Repealed by Session Laws 1985, c. 462, s. 18.

(2a)      "Industrial process wastewater" means any water‑carried waste resulting from any process of industry, manufacture, trade, or business.

(3)        "Location" means the initial placement for occupancy of a residence, place of business or place of public assembly.

(3a)      "Maintenance" means normal or routine maintenance including replacement of broken pipes, cleaning, or adjustment to an existing wastewater system.

(4),       (5) Repealed by Session Laws 1985, c. 462, s. 18.

(6)        "Place of business" means a store, warehouse, manufacturing establishment, place of amusement or recreation, service station, office building or any other place where people work.

(7)        "Place of public assembly" means a fairground, auditorium, stadium, church, campground, theater or any other place where people assemble.

(7a)      "Plat" means a property survey prepared by a registered land surveyor, drawn to a scale of one inch equals no more than 60 feet, that includes: the specific location of the proposed facility and appurtenances, the site for the proposed wastewater system, and the location of water supplies and surface waters. "Plat" also means, for subdivision lots approved by the local planning authority and recorded with the county register of deeds, a copy of the recorded subdivision plat that is accompanied by a site plan that is drawn to scale.

(7b)      "Pretreatment" means any biological, chemical, or physical process or system for improving wastewater quality and reducing wastewater constituents prior to final treatment and disposal in a subsurface wastewater system and includes, but is not limited to aeration, clarification, digestion, disinfection, filtration, separation, and settling.

(8)        "Public or community wastewater system" means a single system of wastewater collection, treatment and disposal owned and operated by a sanitary district, a metropolitan sewage district, a water and sewer authority, a county or municipality or a public utility.

(9)        "Relocation" means the displacement of a residence or place of business from one site to another.

(9a)      "Repair" means the extension, alteration, replacement, or relocation of existing components of a wastewater system.

(10)      "Residence" means a private home, dwelling unit in a multiple family structure, hotel, motel, summer camp, labor work camp, manufactured home, institution or any other place where people reside.

(10a)    "Secretary" means the Secretary of Environment and Natural Resources.

(11)      Repealed by Session Laws 1992, c. 944, s. 3.

(12)      "Septic tank system" means a subsurface wastewater system consisting of a settling tank and a subsurface disposal field.

(13)      "Sewage" means the liquid and solid human body waste and liquid waste generated by water‑using fixtures and appliances, including those associated with foodhandling. The term does not include industrial process wastewater or sewage that is combined with industrial process wastewater.

(13a)    "Site plan" means a drawing not necessarily drawn to scale that shows the existing and proposed property lines with dimensions, the location of the facility and appurtenances, the site for the proposed wastewater system, and the location of water supplies and surface waters.

(14)      "Wastewater" means any sewage or industrial process wastewater discharged, transmitted, or collected from a residence, place of business, place of public assembly, or other places into a wastewater system.

(15)      "Wastewater system" means a system of wastewater collection, treatment, and disposal in single or multiple components, including a privy, septic tank system, public or community wastewater system, wastewater reuse or recycle system, mechanical or biological wastewater treatment system, any other similar system, and any chemical toilet used only for human waste. (1973, c. 452, s. 4; 1981, c. 949, s. 3; 1983, c. 891, s. 2; 1985, c. 462, s. 18; c. 487, s. 9; 1987, c. 435; 1991, c. 256, s. 1; 1991 (Reg. Sess., 1992), c. 944, s. 3; c. 1028, s. 4; 1995, c. 285, s. 1; 1995 (Reg. Sess., 1996), c. 585, s. 1; 1996, 2nd Ex. Sess., c. 18, s. 27.31(a), (b); 1997‑443, s. 11A.82.)



§ 130A-335. Wastewater collection, treatment and disposal; rules.

§ 130A‑335.  Wastewater collection, treatment and disposal; rules.

(a)        A person owning or controlling a residence, place of business or a place of public assembly shall provide an approved wastewater system. Except as may be allowed under another provision of law, all wastewater from water‑using fixtures and appliances connected to a water supply source shall discharge to the approved wastewater system. A wastewater system may include components for collection, treatment and disposal of wastewater.

(b)        All wastewater systems shall be regulated by the Department under rules adopted by the Commission except for the following wastewater systems that shall be regulated by the Department under rules adopted by the Environmental Management Commission:

(1)        Wastewater collection, treatment, and disposal systems designed to discharge effluent to the land surface or surface waters.

(2)        Wastewater systems designed for groundwater remediation, groundwater injection, or landfill leachate collection and disposal.

(3)        Wastewater systems designed for the complete recycle or reuse of industrial process wastewater.

(c)        A wastewater system subject to approval under rules of the Commission shall be reviewed and approved under rules of a local board of health in the following circumstances:

(1)        The local board of health, on its own motion, has requested the Department to review its proposed rules concerning wastewater systems; and

(2)        The local board of health has adopted by reference the wastewater system rules adopted by the Commission, with any more stringent modifications or additions deemed necessary by the local board of health to protect the public health; and

(3)        The Department has found that the rules of the local board of health concerning wastewater collection, treatment and disposal systems are at least as stringent as rules adopted by the Commission and are sufficient and necessary to safeguard the public health.

(d)        The Department may, upon its own motion, upon the request of a local board of health or upon the request of a citizen of an affected county, review its findings under subsection (c) of this section.

The Department shall review its findings under subsection (c) of this section upon modification by the Commission of the rules applicable to wastewater systems. The Department may deny, suspend, or revoke the approval of local board of health wastewater system rules upon a finding that the local wastewater rules are not as stringent as rules adopted by the Commission, are not sufficient and necessary to safeguard the public health, or are not being enforced. Suspension and revocation of approval shall be in accordance with G.S. 130A‑23.

(e)        The rules of the Commission and the rules of the local board of health shall address at least the following: Wastewater characteristics; Design unit; Design capacity; Design volume; Criteria for the design, installation, operation, maintenance and performance of wastewater collection, treatment and disposal systems; Soil morphology and drainage; Topography and landscape position; Depth to seasonally high water table, rock and water impeding formations; Proximity to water supply wells, shellfish waters, estuaries, marshes, wetlands, areas subject to frequent flooding, streams, lakes, swamps and other bodies of surface or groundwaters; Density of wastewater collection, treatment and disposal systems in a geographical area; Requirements for issuance, suspension and revocation of permits; and Other factors which affect the effective operation and performance of wastewater collection, treatment and disposal systems. The rules regarding required design capacity and required design volume for wastewater systems shall provide that exceptions may be granted upon a showing that a system is adequate to meet actual daily water consumption.

(f)         The rules of the Commission and the rules of the local board of health shall classify systems of wastewater collection, treatment and disposal according to size, type of treatment and any other appropriate factors. The rules shall provide construction requirements, including pretreatment and system control requirements, standards for operation, maintenance, monitoring, reporting, and ownership requirements for each classification of systems of wastewater collection, treatment and disposal in order to prevent, as far as reasonably possible, any contamination of the land, groundwater and surface waters. The Department and local health departments may impose conditions on the issuance of permits and may revoke the permits for failure of the system to satisfy the conditions, the rules, or this Article. Permits other than improvement permits shall be valid for a period prescribed by rule. Improvement permits shall be valid upon a showing satisfactory to the Department or the local health department that the site and soil conditions are unaltered, that the facility, design wastewater flow, and wastewater characteristics are not increased, and that a wastewater system can be installed that meets the permitting requirements in effect on the date the improvement permit was issued. Improvement permits for which a plat is provided shall be valid without expiration. Improvement permits for which a site plan is provided shall be valid for five years. The period of time for which the permit is valid and a statement that the permit is subject to revocation if the site plan or plat, whichever is applicable, or the intended use changes shall be displayed prominently on both the application form for the permit and the permit.

(f1)       A preconstruction conference with the owner or developer, or an agent of the owner or developer, and a representative of the local health department shall be required for any authorization for wastewater system construction issued with an improvement permit under G.S. 130‑336 when the authorization is greater than five years old. Following the conference, the local health department shall issue a revised authorization for wastewater system construction that includes current technology that can reasonably be expected to improve the performance of the system.

(f2)       For each septic tank system that is designed to treat 3,000 gallons per day or less of sewage, rules adopted pursuant to subsection (f) of this section shall require the use of an effluent filter to reduce the total suspended solids entering the drainfield and the use of an access device for each compartment of the septic tank to provide access to the compartment in order to facilitate maintenance of the septic tank. The Commission shall not adopt specifications for the effluent filter and access device that exceed the requirements of G.S. 130A‑335.1. Neither this section nor G.S. 130A‑335.1 shall be construed to prohibit the use of an effluent filter or access device that exceeds the requirements of G.S. 130A‑335.1. The Department shall approve effluent filters that meet the requirements of this section, G.S. 130A‑335.1, and rules adopted by the Commission.

(g)        Prior to denial of an improvement permit, the local health department shall advise the applicant of possible site modifications or alternative systems, and shall provide a brief description of those systems. When an improvement permit is denied, the local health department shall issue the site evaluation in writing stating the reasons for the unsuitable classification. The evaluation shall also inform the applicant of the right to an informal review by the Department, the right to appeal under G.S. 130A‑24, and to have the appeal held in the county in which the site for which the improvement permit was requested is located.

(h)        Except as provided in this subsection, a chemical or portable toilet may be placed at any location where the chemical or portable toilet can be operated and maintained under sanitary conditions. A chemical or portable toilet shall not be used as a replacement or substitute for a water closet or urinal where a water closet or urinal connected to a permanent wastewater treatment system is required by the North Carolina State Building Code, except that a chemical or portable toilet may be used to supplement a water closet or urinal during periods of peak use. A chemical or portable toilet shall not be used as an alternative to the repair of a water closet, urinal, or wastewater treatment system. It shall be unlawful to discharge sewage or other waste from a chemical or portable toilet used for human waste except into a wastewater system that has been approved by the Department under rules adopted by the Commission or by the Environmental Management Commission or at a site that is permitted by the Department under G.S. 130A‑291.1.  (1957, c. 1357, s. 1; 1973, c. 471, s. 1; c. 476, s. 128; c. 860; 1977, c. 857, s. 1; 1979, c. 788, s. 2; 1981, c. 949, s. 3; c. 1127, s. 47; 1983, c. 891, s. 2; 1987, c. 267, ss. 1, 2; 1989, c. 727, s. 147; c. 764, ss. 6, 7; 1989 (Reg. Sess., 1990), c. 1075, s. 2; 1991 (Reg. Sess., 1992), c. 944, s. 4; 1993, c. 173, s. 5; 1995, c. 285, s. 1; 1995 (Reg. Sess., 1996), c. 585, s. 2; 1996, 2nd Ex. Sess., c. 18, s. 27.31(c); 1998‑126, s. 1; 1998‑217, s. 46(a); 2008‑143, s. 13.)



§ 130A-335.1. Effluent filters and access devices for certain septic tank systems.

§ 130A‑335.1.  Effluent filters and access devices for certain septic tank systems.

(a)        The person who manufactures, installs, repairs, or pumps any septic tank to be installed in this State as a part of a septic tank system that is designed to treat 3,000 gallons per day or less of sewage shall provide an effluent filter approved by the Department pursuant to the requirements of G.S. 130A‑335, this section, and rules adopted by the Commission. Any person who manufactures, installs, repairs, or pumps systems described in this section may purchase and install any approved filters on the systems. The person who installs the effluent filter shall install the effluent filter as a part of the septic tank system in accordance with the specifications provided by the manufacturer of the effluent filter. An effluent filter shall:

(1)        Be made of materials that are capable of withstanding the corrosives to which septic tank systems are normally subject.

(2)        Prevent solid material larger than one‑sixteenth of an inch, as measured along the shortest axis of the material, from entering the drainfield.

(3)        Be designed and constructed to allow for routine maintenance.

(4)        Be designed and constructed so as not to require maintenance more frequently than once in any three‑year period under normally anticipated use.

(b)        The access device required by G.S. 130A‑335(f) shall provide access to each compartment of a septic tank for inspection and maintenance either by means of an opening in the top of the septic tank or by a riser assembly and shall include an appropriate cover. The access device shall:

(1)        Be of sufficient size to facilitate inspection and service.

(2)        Be designed and constructed to equal or exceed the minimum loading specifications applicable to the septic tank.

(3)        Prevent water entry.

(4)        Come to within six inches of the finished grade.

(5)        Be visibly marked so that the access device can be readily located. (1998‑126, s. 2; 2006‑255, s. 4; 2006‑264, s. 63(a).)



§ 130A-336. Improvement permit and authorization for wastewater system construction required.

§ 130A‑336.  Improvement permit and authorization for wastewater system construction required.

(a)        Any proposed site for a residence, place of business, or place of public assembly in an area not served by an approved wastewater system shall be evaluated by the local health department in accordance with rules adopted pursuant to this Article. An improvement permit shall be issued in compliance with the rules adopted pursuant to this Article. An improvement permit shall include:

(1)        For permits that are valid without expiration, a plat or, for permits that are valid for five years, a site plan.

(2)        A description of the facility the proposed site is to serve.

(3)        The proposed wastewater system and its location.

(4)        The design wastewater flow and characteristics.

(5)        The conditions for any site modifications.

(6)        Any other information required by the rules of the Commission.

The improvement permit shall not be affected by change in ownership of the site for the wastewater system provided both the site for the wastewater system and the facility the system serves are unchanged and remain under the ownership or control of the person owning the facility.  No person shall commence or assist in the construction, location, or relocation of a residence, place of business, or place of public assembly in an area not served by an approved wastewater system unless an improvement permit and an authorization for wastewater system construction are obtained from the local health department. This requirement shall not apply to a manufactured residence exhibited for sale or stored for later sale and intended to be located at another site after sale.

(b)        The local health department shall issue an authorization for wastewater system construction authorizing work to proceed and the installation or repair of a wastewater system when it has determined after a field investigation that the system can be installed and operated in compliance with this Article and rules adopted pursuant to this Article.  This authorization for wastewater system construction shall be valid for a period equal to the period of validity of the improvement permit, not to exceed five years, and may be issued at the same time the improvement permit is issued. No person shall commence or assist in the installation, construction, or repair of a wastewater system unless an improvement permit and an authorization for wastewater system construction have been obtained from the Department or the local health department.  No improvement permit or authorization for wastewater system construction shall be required for maintenance of a wastewater system.  The Department and the local health department may impose conditions on the issuance of an improvement permit and an authorization for wastewater system construction.

(c)        Unless the Commission otherwise provides by rule, plans, and specifications for all wastewater systems designed for the collection, treatment, and disposal of industrial process wastewater shall be reviewed and approved by the Department prior to the issuance of an authorization for wastewater system construction by the local health department.

(d)        If a local health department repeatedly fails to issue or deny improvement permits for conventional septic tank systems within 60 days of receiving completed applications for the permits, then the Department of Environment and Natural Resources may withhold public health funding from that local health department. (1973, c. 452, s. 5; c. 476, s. 128; 1981, c. 949, s. 3; 1983, c. 891, s. 2; 1985, c. 273; 1991, c. 256, s. 2; 1991 (Reg. Sess., 1992), c. 944, s. 5; 1995, c. 285, s. 1; 1995 (Reg. Sess., 1996), c. 585, s. 3; 1996, 2nd Ex. Sess., c. 18, s. 27.31(d)‑(f); 1997‑443, ss. 11A.83, 11A.119(a).)



§ 130A-337. Inspection; operation permit required.

§ 130A‑337.  Inspection; operation permit required.

(a)        No system of wastewater collection, treatment and disposal shall be covered or placed into use by any person until an inspection by the local health department has determined that the system has been installed or repaired in accordance with any conditions of the improvement permit, the rules, and this Article.

(b)        Upon determining that the system is properly installed or repaired and that the system is capable of being operated in accordance with the conditions of the improvement permit, the rules, this Article and any conditions to be imposed in the operation permit, as applicable, the local health department shall issue an operation permit authorizing the residence, place of business or place of public assembly to be occupied and for the system to be placed into use or reuse.

(c)        Upon determination that an existing wastewater system has a valid operation permit and is operating properly in a manufactured home park, the local health department shall issue authorization in writing for a manufactured home to be connected to the existing system and to be occupied. Notwithstanding G.S. 130A‑336, an improvement permit is not required for the connection of a manufactured home to an existing system with a valid operation permit in a manufactured home park.

(d)        No person shall occupy a residence, place of business or place of public assembly, or place a wastewater system into use or reuse for a residence, place of business or place of public assembly until an operation permit has been issued or authorization has been obtained pursuant to G.S. 130A‑337(c). (1973, c. 452, s. 6; 1981, c. 949, s. 3; 1983, c. 891, s. 2; 1985, c. 487, s. 9; 1991 (Reg. Sess., 1992), c. 944, s. 6; 1995, c. 285, s. 1.)



§ 130A-338. Authorization for wastewater system construction required before other permits to be issued.

§ 130A‑338.  Authorization for wastewater system construction required before other permits to be issued.

Where construction, location or relocation is proposed to be done upon a residence, place of business or place of public assembly, no permit required for electrical, plumbing, heating, air conditioning or other construction, location or relocation activity under any provision of general or special law shall be issued until an authorization for wastewater system construction has been issued under G.S. 130A‑336 or authorization has been obtained under G.S. 130A‑337(c). (1973, c. 452, s. 7; 1981, c. 949, s. 3; 1983, c. 891, s. 2; 1995, c. 285, s. 1.)



§ 130A-339. Limitation on electrical service.

§ 130A‑339.  Limitation on electrical service.

No person shall allow permanent electrical service to a residence, place of business or place of public assembly upon construction, location or relocation until the official electrical inspector with jurisdiction as provided in G.S. 143‑143.2 certifies to the electrical supplier that the required improvement permit authorization for wastewater system construction and an operation permit or authorization under G.S. 130A‑337(c) has been obtained. Temporary electrical service necessary for constructing a residence, place of business or place of public assembly can be provided upon compliance with G.S. 130A‑338. (1973, c. 452, s. 8; 1981, c. 949, s. 3; 1983, c. 891, s. 2; 1995, c. 285, s. 1.)



§ 130A-340. Review procedures and appeals.

§ 130A‑340.  Review procedures and appeals.

The Department, upon request by an applicant for an improvement permit, shall provide a technical review of any scientific data and system design submitted by the applicant.  The data and system design shall be evaluated by professional peers of those who prepared the data and system design.  The results of the technical review shall be available prior to a decision by the local health department and shall not affect an applicant's right to a contested hearing under Chapter 150B of the General Statutes. (1989, c. 764, s. 5.)



§ 130A-341. Consideration of a site with existing fill.

§ 130A‑341.  Consideration of a site with existing fill.

Upon application to the local health department, a site that has existing fill, including one on which fill material was placed prior to July 1, 1977, and that has sand or loamy sand for a depth of at least 36 inches below the existing ground surface, shall be evaluated for an on‑site wastewater system. The Commission shall adopt rules to implement this section. (1989, c. 764, s. 8; 1991 (Reg. Sess., 1992), c. 944, s. 7.)



§ 130A-342. Residential wastewater treatment systems.

§ 130A‑342.  Residential wastewater treatment systems.

(a)        Individual residential wastewater treatment systems that are approved and listed in accordance with the standards adopted by the National Sanitation Foundation, Inc. for Class I residential wastewater treatment systems, as set out in Standard 40 of the National Sanitation Foundation, Inc., (as approved 13 January 2001) as amended, shall be permitted under rules adopted by the Commission. The Commission may establish standards in addition to those set by the National Sanitation Foundation, Inc.

(b)        A permitted system shall be operated and maintained by a certified wastewater treatment facility operator.

(c)        Each county, in which one or more residential wastewater treatment systems permitted pursuant to this section are in use, shall document the performance of each system and report the results to the Department annually. (1989, c. 727, s. 223(b); c. 764, s. 9; 1989 (Reg. Sess., 1990), c. 1004, ss. 12, 37; 1991 (Reg. Sess., 1992), c. 944, s. 8; 1995, c. 285, s. 1; 1997‑443, ss. 11A.84, 11A.119(a); 2001‑505, s. 2.1.)



§ 130A-343. Approval of on-site subsurface wastewater systems.

§ 130A‑343.  Approval of on‑site subsurface wastewater systems.

(a)        Definitions.  As used in this section:

(1)        "Accepted wastewater system" means any wastewater system, other than a conventional wastewater system, or any technology, device, or component of a wastewater system that: (i) has been previously approved as an innovative wastewater system by the Department; (ii) has been in general use in this State as an innovative wastewater system for more than five years; and (iii) has been approved by the Commission for general use or use in one or more specific applications. An accepted wastewater system may be approved for use in applications for which a conventional wastewater system is unsuitable. The Commission may impose any design, operation, maintenance, monitoring, and management requirements on the use of an accepted wastewater system that it determines to be appropriate.

(2)        "Controlled demonstration wastewater system" means any wastewater system or any technology, device, or component of a wastewater system that, on the basis of acceptable research, is approved by the Department for research, testing, or trial use under actual field conditions in this State pursuant to a protocol that has been approved by the Department.

(3)        "Conventional wastewater system", "conventional sewage system", or "conventional septic tank system" means a wastewater system that consists of a traditional septic or settling tank and a gravity‑fed subsurface disposal field that uses washed gravel or crushed stone to distribute effluent to soil in one or more nitrification trenches and that does not include any other appurtenance.

(4)        "Experimental wastewater system" means any wastewater system or any technology, device, or component of a wastewater system that is approved by the Department for research, testing, or limited trial use under actual field conditions in this State pursuant to a protocol that has been approved by the Department.

(5)        "Innovative wastewater system" means any wastewater system, or any technology, device, or component of a wastewater system that: (i) has been demonstrated to perform in a manner equal or superior to a conventional wastewater system; (ii) is constructed of materials whose physical and chemical properties provide the strength, durability, and chemical resistance to allow the system to withstand loads and conditions as required by rules adopted by the Commission; and (iii) has been approved by the Department for general use or for one or more specific applications. An innovative wastewater system may be approved for use in applications for which a conventional wastewater system is unsuitable. The Department may impose any design, operation, maintenance, monitoring, and management requirements on the use of an innovative wastewater system that it determines to be appropriate.

(b)        Adoption of Rules Governing Approvals.  The Commission shall adopt rules for the approval and permitting of experimental, controlled demonstration, innovative, and accepted wastewater systems. The rules shall address the criteria to be considered prior to issuing a permit for a system, requirements for preliminary design plans and specifications that must be submitted, methodology to be used, standards for monitoring and evaluating the system, research evaluation of the system, the plan of work for monitoring system performance and maintenance, and any additional matters the Commission deems appropriate.

(c)        Approved Systems.  The Department may modify, suspend, or revoke the approval of a wastewater system if the Department determines that the approval is based on false, incomplete, or misleading information or if the Department finds that modification, suspension, or revocation is necessary to protect public health, safety, or welfare. The Department shall provide a listing of all approved experimental, controlled demonstration, innovative, and accepted wastewater systems to the local health departments annually, and more frequently, when the Department makes a final agency decision related to the approval of a wastewater system or the Commission adopts rules related to the approval of a wastewater system.

(d)        Evaluation Protocols.  The Department shall approve one or more nationally recognized protocols for the evaluation of on‑site subsurface wastewater systems. Any protocol approved by the Department shall specify a minimum number of sites that must be evaluated and the duration of the evaluation period. At the request of a manufacturer of a wastewater system, the Department may approve an alternative protocol for use in the evaluation of the performance of the manufacturer's wastewater system. A protocol for the evaluation of an on‑site subsurface wastewater system is a scientific standard within the meaning of G.S. 150B‑2(8a)h.

(e)        Experimental Systems.  A manufacturer of a wastewater system that is intended for on‑site subsurface use may apply to the Department to have the system evaluated as an experimental wastewater system as provided in this subsection. The manufacturer shall submit a proposal for evaluation of the system to the Department. The proposal for evaluation shall include the design of the system, a description of any laboratory or field research or testing that will be used to evaluate the system, a description of the research or testing protocol, and the credentials of the independent laboratory, consultant, or other entity that will be conducting the research or testing on the system. The proposal may include an evaluation of research and testing conducted in other states to the extent that the research and testing involves soil types, climate, hydrology, and other relevant conditions that are comparable to conditions in this State and if the research or testing was conducted pursuant to a protocol acceptable to the Department. The manufacturer shall enter into a contract for an evaluation of the performance of the experimental wastewater system with an independent laboratory, consultant, or other entity that has expertise in the evaluation of wastewater systems and that is approved by the Department. The manufacturer may install up to 50 experimental systems pursuant to a protocol approved by the Department on sites that are suitable for a conventional wastewater system and that have a repair area of sufficient size to allow installation of a conventional wastewater system, an approved innovative wastewater system, or an accepted wastewater system if the experimental wastewater system fails to perform properly.

(f)         Controlled Demonstration Systems.  A manufacturer of a wastewater system intended for on‑site subsurface use may apply to the Department to have the system evaluated as a controlled demonstration wastewater system as provided in this subsection. The manufacturer shall submit a proposal for evaluation of the system to the Department. The proposal for evaluation shall include the design of the system, a description of any laboratory or field research or testing that will be used to evaluate the system, a description of the research or testing protocol, and the credentials of the independent laboratory, consultant, or other entity that will be conducting the research or testing on the system. If the system was evaluated as an experimental system under subsection (e) of this section, the proposal shall include the results of the evaluation. The proposal may include an evaluation of research and testing conducted in other states to the extent that the research and testing involves soil types, climate, hydrology, and other relevant conditions that are comparable to conditions in this State and if the research or testing was conducted pursuant to a protocol acceptable to the Department. The manufacturer shall enter into a contract for an evaluation of the performance of the controlled demonstration wastewater system with an independent laboratory, consultant, or other entity that has expertise in the evaluation of wastewater systems and that is approved by the Department. The manufacturer may install up to 200 controlled demonstration wastewater systems pursuant to a protocol approved by the Department on sites that are suitable for a conventional wastewater system and that have a repair area of sufficient size to allow installation of a conventional wastewater system, an approved innovative wastewater system, or an accepted wastewater system if the controlled demonstration wastewater system fails to perform properly. If the controlled demonstration wastewater system is intended for use on sites that are not suitable, or that are provisionally suitable, for a conventional wastewater system, the Department may approve the installation of the controlled demonstration wastewater system if the Department determines that the manufacturer can provide an acceptable alternative method for collection, treatment, and disposal of the wastewater.

(g)        Innovative Systems.  A manufacturer of a wastewater system for on‑site subsurface use that has been evaluated as an experimental wastewater system as provided in subsection (e) of this section or that has been evaluated as a controlled demonstration wastewater system as provided in subsection (f) of this section may apply to the Department to have the system approved as an innovative wastewater system as provided in this subsection. A manufacturer of a wastewater system for on‑site subsurface use that has not been evaluated as an experimental wastewater system or as a controlled demonstration wastewater system may also apply to the Department to have the system approved as an innovative wastewater system on the basis of research and testing conducted in other states. The manufacturer shall provide the Department with the data and findings of all evaluations of the performance of the system that have been conducted in any state by or on behalf of the manufacturer. The manufacturer shall also provide the Department with a summary of the data and findings of all other evaluations of the performance of the system that are known to the manufacturer. The Department shall publish a notice that the manufacturer has submitted an application under this subsection in the North Carolina Register and may provide additional notice to the public via the Internet or by other means. The Department shall receive public comment on the application for at least 30 days after the date the notice is published in the North Carolina Register. In making a determination under this subsection, the Department shall consider the data, findings, and recommendations submitted by the manufacturer and all public comment. The Department may also consider any other information that the Department determines to be relevant. The Department shall determine: (i) whether the system performs in a manner equal or superior to a conventional wastewater system; (ii) whether the system is constructed of materials whose physical and chemical properties provide the strength, durability, and chemical resistance to allow the system to withstand loads and conditions as required by rules adopted by the Commission; (iii) the circumstances in which use of the system is appropriate; and (iv) any conditions and limitations related to the use of the system. The Department shall make the determinations required by this subsection and approve or deny the application within 180 days after the Department receives a complete application from a manufacturer. If the Department fails to act on the application within 180 days, the manufacturer may treat the application as denied and challenge the denial by filing a contested case as provided in Article 3 of Chapter 150B of the General Statutes. If the Department approves an innovative wastewater system, the Department shall specify the circumstances in which use of the system is appropriate and any conditions and limitations related to the use of the system.

(h)        Accepted Systems.  A manufacturer of an innovative wastewater system that has been in general use in this State for more than five years may petition the Commission to have the system designated as an accepted wastewater system as provided in this subsection. The manufacturer shall provide the Commission with the data and findings of all prior evaluations of the performance of the system. In addition, the manufacturer shall provide the Commission with information sufficient to enable the Commission to fully evaluate the performance of the system in this State for at least the five‑year period immediately preceding the petition. The Commission shall designate a wastewater system as an accepted wastewater system only if it finds that there is clear, convincing, and cogent evidence (i) to confirm the findings made by the Department at the time the Department approved the system as an innovative wastewater system and (ii) that the system performs in a manner that is equal or superior to a conventional wastewater system under actual field conditions in this State. The Commission shall specify the circumstances in which use of the system is appropriate and any conditions and limitations related to the use of the system.

(i)         Miscellaneous Provisions. 

(1)        In evaluating applications for approval under this section, the Department may consult with persons who have special training and experience related to on‑site subsurface wastewater systems and may form a technical advisory committee for this purpose. However, the Department is responsible for making timely and appropriate determinations under this section.

(2)        The Department may initiate a review of a nonproprietary wastewater system and approve the system for on‑site subsurface use as an experimental wastewater system, a controlled demonstration wastewater system, or an innovative wastewater system without having received an application from a manufacturer. The Department may recommend that the Commission designate a nonproprietary wastewater system as an accepted wastewater system without having received a petition from a manufacturer.

(j)         Warranty Required in Certain Circumstances.  The Department shall not approve a reduction of the total nitrification trench length for an innovative wastewater system or accepted wastewater system handling untreated septic tank effluent of more than twenty‑five percent (25%) as compared to the total nitrification trench length required for a 36‑inch‑wide conventional wastewater system unless the manufacturer of the innovative wastewater system or accepted wastewater system provides a performance warranty for the nitrification trench system to each owner or purchaser of the system for a warranty period of at least five years from the date on which the wastewater system is placed in operation. The warranty shall provide that the manufacturer shall provide all material and labor that may be necessary to provide a fully functional wastewater system. The Commission shall establish minimum terms and conditions for the warranty required by this subsection. This subsection shall not be construed to require that a manufacturer warrant a wastewater system that is not properly sized to meet the design load required for a particular use, that is improperly installed, or that is improperly operated and maintained.

(k)        Fees.  The Department shall collect the following fees under this section:

(1)       Review of an alternative protocol under

subsection (d) of this section                                                                       $1,000.00

(2)       Review of an experimental system                                                               $3,000.00

(3)       Review of a controlled demonstration system                                               $3,000.00

(4)       Review of an innovative system                                                                   $3,000.00

(5)       Review of an accepted system                                                                    $3,000.00

(6)       Review of a residential wastewater treatment

system pursuant to G.S. 130A‑342                                                             $1,500.00

(7)       Review of a component of a system                                                            $   100.00

(8)       Modification to approved innovative system                                                $1,000.00

(l)         On‑Site Wastewater System Account.  The On‑Site Wastewater System Account is established as a nonreverting account within the Department. Fees collected pursuant to this section shall be placed in the On‑Site Wastewater System Account and shall be applied only to the costs of implementing this section. (1989, c. 764, s. 10; 1991 (Reg. Sess., 1992), c. 944, s. 9; 1995, c. 285, s. 1; 2001‑505, s. 2.2.)



§ 130A-343.1. Transfer of ownership of provisionally approved septic tanks and innovative septic tank systems to joint agency in certain counties; inspection fees in those counties.

§ 130A‑343.1.  Transfer of ownership of provisionally approved septic tanks and innovative septic tank systems to joint agency in certain counties; inspection fees in those counties.

(a)        As used in this section, "provisionally approved septic tank or innovative septic tank system" means a septic tank system located in soil that is classified as provisionally suitable or an innovative septic tank system, as those terms are used in Subchapter 18A of Chapter 18 of Title 15A of the North Carolina Administrative Code, G.S. 130A‑343, and any applicable local rules or ordinances.

(b)        As used in this subsection, "unit of local government" has the same meaning as in G.S. 160A‑460. One or more units of local government located in the Counties of Camden, Chowan, Currituck, Gates, Hertford, Pasquotank, Perquimans, Tyrrell, and Washington may establish a joint agency for the purpose of owning and operating a provisionally approved septic tank or innovative septic tank system as provided in Article 20 of Chapter 160A of the General Statutes. Bertie County may join any joint agency established under this subsection. The owner of any provisionally approved septic tank or innovative septic tank system may, upon acceptance by a joint agency established under this subsection, transfer ownership of any real or personal property or interest therein that is a part of or used in connection with the provisionally approved septic tank or innovative septic tank system to the joint agency. Notwithstanding G.S. 160A‑462(a), a joint agency created pursuant to this subsection may hold real property necessary to the undertaking. Any county named in this subsection may accept real or personal property described in this subsection from the owner of the property for transfer to a joint agency established as provided in this subsection.

(c)        The Counties of Bertie, Camden, Chowan, Currituck, Gates, Hertford, Pasquotank, Perquimans, Tyrrell, and Washington may adopt an ordinance providing that any fee for the inspection, maintenance, and repair of a provisionally approved septic tank or other innovative septic tank system may be billed as property taxes, may be payable in the same manner as property taxes, and in the case of nonpayment, may be collected in any manner by which property taxes can be collected. If the ordinance states that delinquent fees can be collected in the same manner as delinquent real property taxes, the delinquent fees are a lien on the real property described on the bill that includes the fee. (1999‑288, ss. 1‑3;  2001‑78, ss. 1‑3.)



§ 130A-344: Repealed by Session Laws 1995, c. 285, s. 2.

§ 130A‑344:  Repealed by Session Laws 1995, c. 285, s. 2.



§ 130A-345. Reserved for future codification purposes.

§ 130A‑345.  Reserved for future codification purposes.



§ 130A-346. Mosquito and vector control program; definition.

Article 12.

Mosquito and Vector Control.

Part 1.  Mosquito and Vector Control Program.

§ 130A‑346.  Mosquito and vector control program; definition.

(a)        The Department shall establish and administer a vector control program to protect the public health and to promote an environment suitable for habitation.  A vector is a living transporter and transmitter of the causative agent of a disease.  The program shall address the problems presented by vectors and other arthropods and rodents of public health significance in this State, including, but not limited to, mosquitoes, ticks, rodents, fleas and flies.  The Department is authorized to engage in research, conduct investigations and surveillance, implement a vector control program and take other actions necessary to control vectors.

(b)        The Commission shall adopt rules necessary to implement the program including rules for the control of vectors and other arthropods and rodents.

(c)        The following definitions shall apply throughout this Article:

(1)        "Department" means the Department of Environment and Natural Resources.

(2)        "Secretary" means the Secretary of Environment and Natural Resources. (1957, c. 832, ss. 1, 2; 1973, c. 476, s. 128; 1983, c. 891, s. 2; 1997‑443, s. 11A.83A.)



§ 130A-347. Mosquito control funds.

§ 130A‑347.  Mosquito control funds.

Funds received by the Department for mosquito control may be used to aid mosquito control districts and other units of local government engaged in mosquito control. The Commission shall adopt rules concerning the allocation of the funds. The rules shall provide for priority funding to those local activities that involve the abatement of breeding grounds. The rules may include provisions to withhold part of the mosquito control funds for the suppression of potential or documented mosquito‑borne disease outbreaks. State aid for local physical control methods such as, but not limited to, cleaning, reopening or construction of ditches, restoration of streams and construction of impoundments shall not exceed the amount of funds and the value of services and facilities provided locally except State aid may be provided up to twice the locally provided amount for physical control methods in salt marsh areas. State aid for local chemical and biological control methods such as, but not limited to, control of immature and adult mosquitoes by use of chemicals, bacteria, fungi and mosquito fish shall not exceed the amount of funds and the value of services and facilities provided locally. State aid shall not be granted with respect to each individual project until the Department finds and certifies in writing for each project that: (i) the required local share is available; (ii) there is a documented mosquito problem which requires abatement; (iii) a work plan describing the method and procedures to be used for abatement is appropriate; and (iv) the rules of the Commission have been met. (1957, c. 832, s. 4; 1973, c. 476, s. 128; 1983, c. 891, s. 2; 1995, c. 324, s. 26.7A.)



§ 130A-348. Control of impounded water.

§ 130A‑348.  Control of impounded water.

For the protection of the public health, the Commission shall adopt rules concerning the impoundment of water. The rules shall address proper preparation of the land for inundation, maintenance of the shoreline after inundation and any other factors necessary to control mosquitoes. Persons shall obtain permits from the Department before constructing impoundments and impounding water. (1983, c. 891, s. 2.)



§ 130A-349. Control of outbreaks.

§ 130A‑349.  Control of outbreaks.

In the event of potential or documented outbreaks of vector‑ borne disease as determined by the Secretary, the Secretary is authorized to use all appropriate means, including the expenditure of unallocated mosquito control funds, to prevent or suppress the outbreaks. (1983, c. 891, s. 2.)



§§ 130A-350 through 130A-351. Reserved for future codification purposes.

§§ 130A‑350 through 130A‑351.  Reserved for future codification purposes.



§ 130A-352. Creation and purpose of mosquito control districts.

Part 2. Mosquito Control Districts.

§ 130A‑352.  Creation and purpose of mosquito control districts.

For the purpose of protecting and promoting the public health and welfare by providing for the control of mosquitoes and other arthropods of public health significance, mosquito control districts may be created in accordance with the provisions of this Part. A mosquito control district may be comprised of one or more contiguous counties or contiguous parts of one or more counties. (1957, c. 1247, s. 1; 1983, c. 891, s. 2.)



§ 130A-353. Nature of district; procedure for forming districts.

§ 130A‑353.  Nature of district; procedure for forming districts.

(a)        A mosquito control district shall be a body politic and corporate and a political subdivision of the State. A mosquito control district may sue and be sued in its corporate name.

(b)        If the proposed district lies wholly within a county, ten percent (10%) or more of the resident freeholders within the proposed district may petition the board of commissioners of the county in which the proposed district lies setting forth the boundaries of the district and a suggested name for the district. For the purposes of this Part, the term "freeholders" shall mean persons holding a deed to a tract of land within the district or proposed district, and also shall mean a person who has entered into a contract to purchase a tract of land within the district or proposed district, is making payments pursuant to a contract, and will receive a deed upon completion of the contractual payments. If the county board of commissioners considers the formation of the district to be in the interest of the public health, the board shall forward the petition to the Department. If the Department considers the formation of the district to be in the interest of the public health, the Department shall notify the county board of commissioners. Upon notification, the board shall give notice of a public hearing on the question of the formation of the district by advertising the time, place and purpose of the hearing once a week for four successive weeks prior to the hearing in a newspaper either published in the county or having a general circulation in the county. The public hearing shall be presided over by the chairman of the county board of commissioners and shall be attended by a representative of the Department. The hearing may be continued as may be necessary to hear the proponents and opponents of the formation of the district. If after the hearing, the county board of commissioners deem it advisable that the district be created, the board shall submit the question of whether or not the district shall be created to the voters residing within the proposed district at an election called for that purpose. Upon determining that the district should be created and established, and prior to the submission of the question of the formation of the district to the voters of the proposed district, the county board of commissioners may determine the maximum amount of special tax to be levied for mosquito control purposes should the formation of the district be approved by the voters. In no event shall the maximum authorized levy exceed thirty‑five cents (35¢) upon the one hundred dollar ($100.00) assessed valuation. If the county board of commissioners determines that the maximum amount of special tax to be levied for mosquito control purposes is to be less than thirty‑five cents (35¢) on the one hundred dollar ($100.00) valuation, the maximum amount must appear on the ballot to be used by the voters on the question of the creation of the district.

(c)        Prior to the election, the county board of commissioners may make minor deviations in defining the boundaries of the proposed district if: (1) the board determines that minor deviation from the boundaries described in the petition is in the interest of public health; and (2) ten percent (10%) of the resident freeholders within the revised boundaries have signed the petition proposing the creation of the district or additional resident freeholders within the revised  boundaries of the proposed district sign the petition to bring the total number of petitioners within the proposed revised boundaries to not less than ten percent (10%) of the voters therein.

(d)        The county board of commissioners shall request the county board of elections to hold the election and shall pay the expense of the election. The election shall be held in accordance with the applicable provisions of Chapter 163 of the General Statutes. Notice shall be given as provided in G.S. 163‑33(8).

(e)        The form of the question to be stated on the ballot shall be in substantially the following words:

"[] FOR creation of the (here insert name) Mosquito Control District and the levy of a special tax (here insert the words "not to exceed" and the maximum amount of special tax to be levied for mosquito control purposes if the county board of commissioners has determined that the maximum authorized amount is to be less than thirty‑five cents (35¢) on the one hundred dollar ($100.00) assessed valuation) for mosquito control purposes.

[] AGAINST creation of the (here insert name) Mosquito Control District and the levy of a special tax (here insert the words "not to exceed" and the maximum amount of special tax to be levied for mosquito control purposes if the county board of commissioners has determined that the maximum authorized amount is to be less than thirty‑ five cents (35¢) on the one hundred dollar ($100.00) assessed valuation) for mosquito control purposes."

The affirmative and negative forms shall be printed on one ballot and the voters shall make a mark of an "X" in one of the squares preceding the form.

(f)         If a majority of the voters voting at the election vote in favor of creation of the district and the levy of the special tax, the county board of commissioners shall declare the district created and shall adopt a resolution to that effect.

(g)        In the event the proposed mosquito control district shall embrace lands lying in two or more counties, the petition signed by the requisite number of resident freeholders within the proposed district shall be addressed to the Department. If the Department deems the formation of the proposed district to be in the interest of the public health, the Department shall hold public hearings within the proposed district after first giving notice of the time and place of the hearings by publication once a week for four successive weeks in a newspaper published or circulated in the proposed district. A public hearing shall be held in the courthouse of each of the counties in which any part of the proposed district is situated. After the hearing, if the Department deems the formation of the district to be in the interest of the public health, the Department shall order an election to be held upon the question of the formation of the district after first advertising the time of the election in the manner provided in subsection (d). At the request of the Commission, the county commissioners of the counties in which the proposed district lies shall request the county board of elections to hold an election on the question with substantially the same form of ballot set forth in subsection (e). Each county shall bear the expense of the election held in that county. The board of elections shall certify the results to the county commissioners and the Commission. If a majority of the votes cast favor creation of the district and the levy of the special tax, the Commission shall declare the district created and the county commissioners shall enter the certification upon the minutes of the board. Registration shall be in accordance with G.S. 163‑288.2. (1957, c. 1247, s. 2; 1959, c. 622, s. 1; 1973, c. 476, s. 128; 1981, c. 188, ss. 1, 2; 1983, c. 891, s. 2.)



§ 130A-354. Governing bodies for mosquito control districts.

§ 130A‑354.  Governing bodies for mosquito control districts.

(a)        A mosquito control district shall be governed by a board of commissioners. In the case of a district lying wholly within a single county, the board shall be composed of five members, all of whom shall be residents of the district. Three of the members shall be appointed by the county board of commissioners, one for an initial term of one year, one for an initial term of two years and one for an initial term of three years. All subsequent appointments made by the county board of commissioners shall be for terms of three years. One member shall be appointed by the Secretary and one member by the Director of the Wildlife Resources Commission. These two appointees shall serve at the pleasure of the appointing authority. A vacancy shall be filled by the authority which appointed the member creating the vacancy.

(b)        In the case of a district lying in two or more counties, the Secretary shall appoint one member and the Director of the Wildlife Commission shall appoint one member. The board of commissioners of each county in which any part of the district lies shall appoint one member. In the event the district lies in only two counties, the board of commissioners of the county in which a majority of the acreage of the district lies shall appoint two members, one for an initial term of one year and the other for an initial term of two years. The other county shall appoint one member for an initial term of three years. All succeeding terms of county appointees shall be for three years. A vacancy shall be filled by the authority which appointed the member creating the vacancy, and the appointees of the Secretary and the Director of the Wildlife Resources Commission shall hold office at the pleasure of the appointing authority.

(c)        At its first meeting, the board shall elect a chairman, a vice‑chairman, a secretary and a treasurer. The office of secretary and treasurer may be held by the same member. All official acts done by the board shall be entered in a book of minutes to be kept by the secretary. The board shall meet at least quarterly and may meet in a special meeting at any time upon call of the chairman or any two members, and upon notice of the time, place and purpose of the meeting of not less than three days. Before entering upon the discharge of their duties, each member shall take and subscribe an oath of office as follows and the oath shall be entered in the minute book:

"I, ________, do solemnly swear that I will well and truly perform my duties as a Commissioner of the ________ Mosquito Control District.

_________________ Signature

Affirmed and subscribed before me this ____ day of _____ _____

________________________________

Signature of Officer Administering Oath."

(1957, c. 1247, s. 3; 1973, c. 476, s. 128; 1983, c. 891, s. 2; 1999‑456, s. 59.)



§ 130A-355. Corporate powers.

§ 130A‑355.  Corporate powers.

A mosquito control district created in accordance with the provisions of this Part shall have and exercise through its board of commissioners the following corporate powers in addition to any incidental powers as may be necessary in order to discharge its corporate functions:

(1)        To levy ad valorem taxes upon all the taxable property within the district at a rate not to exceed thirty‑five cents (35¢) upon the adjusted one hundred dollar ($100.00) assessed valuation, except as provided in subdivision (a) of this subsection.

a.         Where a mosquito control district lies solely within a single county and includes the entire county, the county board of commissioners may levy and determine the rate of ad valorem tax to be levied at a rate not to exceed thirty‑ five cents (35¢) upon the adjusted one hundred dollar ($100.00) assessed valuation. Where a mosquito control district lies wholly within a single county and the maximum authorized special tax approved by the voters at the time of voting on the creation of the district was less than thirty‑five cents (35¢) on the one hundred dollar assessed valuation, the ad valorem tax levy shall not exceed the lesser amount.

b.         In the case of a district lying wholly within a single county, the valuations assessed by the county tax authorities shall be used by the mosquito control district or the county board of commissioners as the basis for its tax assessment. The mosquito control district or the county board of commissioners shall certify its tax rate to the county tax collector or supervisor in time to have the rate and the amount of tax due upon the valuation entered upon the official county tax receipts and stubs or duplicates. The county tax collector shall collect the taxes at the same time as county taxes are collected and shall deposit the receipts to the credit of the mosquito control district in a depository or depositories designated by the governing board of the district.

c.         In the case of a district lying in two or more counties, the commissioners of the mosquito control district shall horizontally equalize the assessed valuations of the property in all counties in which the district lies by adjusting the ratio of assessed valuation in the counties to the true values of the taxable property in the counties. From the adjusted and equalized valuations, any county board of commissioners may appeal to the Department of Revenue using the procedures set forth in Subchapter II of Chapter 105 of the General Statutes.

d.         The board of commissioners of the mosquito control district shall levy a tax based upon the equalized assessed valuations and shall certify the amount of the levy against each taxpayer to the appropriate county tax collector or supervisor in time for the amount of the mosquito control district tax to be entered upon the county tax receipts and stubs or duplicates. The county tax collectors shall collect the tax and deposit the receipts to the credit of the mosquito control district in a depository or depositories designated by the commissioners of the district.

e.         The taxes levied according to this Part shall become due; shall be subject to the same discounts, penalties and interest; and shall have the same remedies for the collection and refund of the taxes as provided for county and municipal ad valorem taxation by Chapter 310 of the Session Laws of 1939 as amended. These taxes shall constitute a lien to the same extent and with the same force and effect as county and municipal ad valorem taxes and shall have equal priority with those taxes;

(2)        To accept gifts or endowments and to receive federal and State grants‑in‑aid. All money or property acquired under this section or any other source, shall be deposited in a separate fund to be used solely for the purpose of carrying out the provisions of this Part. The deposited funds shall be withdrawn by warrants signed by the chairperson of the governing board of the district and countersigned by the secretary;

(3)        To take all necessary and proper steps to prevent the breeding of mosquitoes and other arthropods of public health significance within the district, and to destroy adult mosquitoes and other arthropods of public health significance found within the district;

(4)        To conduct arthropod control measures in cooperation with individuals, firms and corporations, and federal, State and local governmental agencies;

(5)        To enter all places both publicly and privately owned within the district to inspect, survey and treat with proper means all places where mosquitoes or other arthropods of public health significance are breeding and to take other actions as may be necessary;

(6)        To acquire by purchase, condemnation or otherwise, and to hold real and personal property, easements, rights‑of‑way or other property necessary or convenient for accomplishing the purpose of this Part. Any land which has been acquired by the board and improved by drainage, filling, diking or other treatment, and other real property held by the board may be sold or leased through competitive bidding. All condemnation proceedings are to be in accordance with the provisions of Chapter 40A of the General Statutes;

(7)        To employ necessary personnel; fix salaries; purchase equipment, supplies and materials; make contracts; rent office or storage space; and perform other administrative functions necessary for the purpose of carrying out this Part;

(8)        To borrow money in anticipation of tax collection and to execute and deliver its notes or bonds. Money shall be borrowed in gross amounts not to exceed the anticipated tax receipts for the fiscal year;

(9)        To reimburse members and employees of the board for actual expenditures incurred in authorized travel; and

(10)      To employ a district superintendent who is an engineer, entomologist or otherwise qualified as an arthropod control specialist. The professional qualifications of the superintendent must be approved by the Secretary. (1957, c. 1247, s. 4; 1959, c. 622, s. 2; 1973, c. 476, ss. 128, 193; 1981, c. 919, s. 15; 1983, c. 891, s. 2.)



§ 130A-356. Adoption of plan of operation.

§ 130A‑356.  Adoption of plan of operation.

(a)        At least 60 days prior to the initiation of operations, the governing board of each mosquito control district must submit to the Secretary, a plan of procedure and operation in a form and manner prescribed by the Secretary. The Secretary shall have authority to approve, modify or take other appropriate action in regard to the plans. No contract may be entered into, program commenced or work begun prior to the approval of the plan by the Secretary.

(b)        At least 60 days prior to the expiration of each fiscal year, the governing board of each mosquito control district must submit to the Secretary a plan of procedure and operation for the next fiscal year in a form and manner prescribed by the Secretary. The Secretary shall have authority to approve, modify or take other appropriate action in regard to the plans. No contract may be entered into, program commenced or work begun or continued prior to the approval of the plan by the Secretary. (1957, c. 1247, s. 5; 1973, c. 476, s. 128; 1983, c. 891, s. 2.)



§ 130A-357. Bond issues.

§ 130A‑357.  Bond issues.

A mosquito control district shall have power to issue bonds and notes under the Local Government Bond Act. (1957, c. 1247, s. 6; 1971, c. 780, s. 25; 1983, c. 891, s. 2.)



§ 130A-358. Dissolution of certain mosquito control districts.

§ 130A‑358.  Dissolution of certain mosquito control districts.

Fifty‑one percent (51%) or more of the resident freeholders of a mosquito control district which has no outstanding indebtedness may submit a petition for dissolution to the county board of commissioners in which all or the greater portion of the resident freeholders of the district are located. The county board of commissioners shall notify the Department and the county board of commissioners of any other county or counties in which any portion of the district lies, of the receipt of the petition, and shall request the Department to hold a joint public hearing with the county commissioners concerning the dissolution of the district. The Department and the chairperson of the county board of commissioners shall name a time and place within the district for the public hearing. The chairperson of the county board of commissioners of the county in which all or the greater portion of the resident freeholders of the district are located shall give prior notice of the hearing by posting a notice at the courthouse door of each county and also by publication in a newspaper or newspapers published in the county or counties at least once a week for four successive weeks. In the event that all matters pertaining to the dissolution of the mosquito control district cannot be concluded at the hearing, the hearing may be continued to a time and place determined by the Department. If after the hearing, the Commission and the county commissioners shall deem it advisable to comply with the request of the petition, the Commission shall adopt a resolution dissolving the district. (1959, c. 622, s. 3; 1973, c. 476, s. 128; 1983, c. 891, s. 2.)



§ 130A-359. Reserved for future codification purposes.

§ 130A‑359.  Reserved for future codification purposes.



§ 130A-360. Reserved for future codification purposes.

§ 130A‑360.  Reserved for future codification purposes.



§ 130A-361. Department to establish nutrition program.

Article 13.

Nutrition.

§ 130A‑361.  Department to establish nutrition program.

(a)        The Department shall establish and administer a nutrition program to promote the public health by achieving and maintaining optimal nutritional status in the population through activities such as nutrition screening and assessment; dietary counseling and treatment; nutrition education; follow‑up; referral; and the direct provision of food. The program may also include, but shall not be limited to, establishing policies and standards for nutritional practices; monitoring and surveillance of nutritional status; promoting interagency cooperation, professional education and consultation; providing technical assistance; conducting and supporting field research; providing direct care; and advising State and private institutions and other State and local agencies and departments in the establishment of food, nutrition and food service management standards.

(b)        The Commission for Public Health shall adopt rules necessary to implement the program. (Resolution 112, 1973, p. 1413; 1983, c. 891, s. 2; 1989, c. 204; 1991, c. 188, s. 1; 2007‑182, s. 2.)



§§ 130A-362 through 130A-365. Reserved for future codification purposes.

§§ 130A‑362 through 130A‑365.  Reserved for future codification purposes.



§ 130A-366. Department to establish dental health program.

Article 14.

Dental Health.

§ 130A‑366.  Department to establish dental health program.

(a)        The Department shall establish and administer a dental health program for the delivery of preventive, educational and dental care services to preschool children, school‑age children, and adults.  The program shall include, but not be limited to, providing teacher training, adult and child education, consultation, screening and referral, technical assistance, community coordination, field research and direct patient care.  The primary emphasis of the program shall be the delivery of preventive, educational, and dental care services to preschool children and school‑age children.

(b)        The Commission shall adopt rules necessary to implement the program. (1983, c. 891, s. 2; 1993, c. 321, s. 269.)



§ 130A-367. Dental providers for problem access areas.

§ 130A‑367.  Dental providers for problem access areas.

The State's dental public health program shall encourage the expansion of current educational and training programs for dentists, dental hygienists, and dental assistants targeted to serve citizens' unmet needs, particularly in the rural and low‑income areas that have traditionally had problems in accessing dental care. The program shall also promote and encourage the recruitment of in‑State and out‑of‑state private sector dental personnel to work in these dental health professional shortage areas. (2002‑37, s. 1.)



§§ 130A-368 through 130A-370. Reserved for future codification purposes.

§§ 130A‑368 through 130A‑370.  Reserved for future codification purposes.



§ 130A-371. State Center for Health Statistics established.

Article 15.

State Center for Health Statistics.

§ 130A‑371.  State Center for Health Statistics established.

A State Center for Health Statistics is established within the Department. (1983, c. 891, s. 2.).



§ 130A-372. Definitions.

§ 130A‑372.  Definitions.

The following definitions shall apply throughout this Article:

(1)        "Health data" means information relating to the health status of individuals, the availability of health resources and services, and the use and cost of these resources and services. The term shall not include vital records registered under the provisions of Article 4 of this Chapter.

(2)        "Medical records" means health data relating to the diagnosis or treatment of physical or mental ailments of individuals. (1983, c. 891, s. 2.)



§ 130A-373. Authority and duties.

§ 130A‑373.  Authority and duties.

(a)        The State Center for Health Statistics is authorized to:

(1)        Collect, maintain and analyze health data on:

a.         The extent, nature and impact of illness and disability on the population of the State;

b.         The determinants of health and health hazards;

c.         Health resources, including the extent of available work power and resources;

d.         Utilization of health care;

e.         Health care costs and financing; and

f.          Other health or health‑related matters; and

(2)        Undertake and support research, demonstrations and evaluations respecting new or improved methods for obtaining data.

(b)        The State Center for Health Statistics may collect health data on behalf of other governmental or nonprofit organizations.

(c)        The State Center for Health Statistics shall collect data only on a voluntary basis except when there is specific legal authority to compel mandatory reporting of the health data. In collecting health data on a voluntary basis, the State Center for Health Statistics shall give the person a statement in writing:

(1)        That the data is being collected on a voluntary basis and that the person is not required to respond; and

(2)        The purposes for which the health data is being collected.

(d)        Subject to the provisions of G.S. 130A‑374, the State Center for Health Statistics may share health data with other persons, agencies and organizations.

(e)        The State Center for Health Statistics shall:

(1)        Take necessary action to assure that statistics developed under this Article are of high quality, timely and comprehensive, as well as specific and adequately analyzed and indexed; and

(2)        Publish, make available and disseminate statistics on as wide a basis as practical.

(f)         The State Center for Health Statistics shall coordinate health data activities within the State in order to eliminate unnecessary duplication of data collection and to maximize the usefulness of data collected by:

(1)        Participating with State and local agencies in the design and implementation of a cooperative system for producing comparable and uniform health information and statistics at the State and local levels; and

(2)        Undertaking and supporting research, development, demonstration and evaluation respecting the cooperative system. (1983, c. 891, s. 2).



§ 130A-374. Security of health data.

§ 130A‑374.  Security of health data.

(a)        Medical records of individual patients shall be confidential and shall not be public records open to inspection. The State Center for Health Statistics may disclose medical records of individual patients which identify the individual described in the record only if:

(1)        The individual described in the medical record has authorized the disclosure; or

(2)        The disclosure is for bona fide research purposes. The Commission shall adopt rules providing for the use of the medical records for research purposes.

(b)        The State Center for Health Statistics shall take appropriate measures to protect the security of health data collected by the Center, including:

(1)        Limiting the access to health data to authorized individuals who have received training in the handling of this data;

(2)        Designating a person to be responsible for physical security; and

(3)        Developing and implementing a system for monitoring security. (1983, c. 891, s. 2.)



§§ 130A-375 through 130A-376. Reserved for future codification purposes.

§§ 130A‑375 through 130A‑376.  Reserved for future codification purposes.



§ 130A-377. Establishment and maintenance of central and district offices.

Article 16.

Postmortem Investigation and Disposition.

Part 1. Postmortem Medicolegal Examinations and Services.

§ 130A‑377.  Establishment and maintenance of central and district offices.

The Department shall establish and maintain a central office with appropriate facilities and personnel for postmortem medicolegal examinations. District offices, with appropriate facilities and personnel, may also be established and maintained if considered necessary by the Department for the proper management of postmortem examinations. (1955, c. 972, s. 1; 1957, c. 1357, s. 1; 1967, c. 1154, s. 1; 1973, c. 476, s. 128; 1983, c. 891, s. 2.)



§ 130A-378. Qualifications and appointment of the Chief Medical Examiner.

§ 130A‑378.  Qualifications and appointment of the Chief Medical Examiner.

The Chief Medical Examiner shall be a forensic pathologist certified by the American Board of Pathology and licensed to practice medicine. The Chief Medical Examiner shall be appointed by the Secretary. (1983, c. 891, s. 2.)



§ 130A-379. Duties of the Chief Medical Examiner.

§ 130A‑379.  Duties of the Chief Medical Examiner.

The Chief Medical Examiner shall perform postmortem medicolegal examinations as provided in this Part. The Chief Medical Examiner may, upon request, provide instruction in health science, legal medicine and other subjects related to his duties at The University of North Carolina, the North Carolina Justice Academy and other institutions of higher learning. (1983, c. 891, s. 2.)



§ 130A-380. The Chief Medical Examiner's staff.

§ 130A‑380.  The Chief Medical Examiner's staff.

The Chief Medical Examiner may employ qualified pathologists to serve as Associate and Assistant Medical Examiners in the central and district offices. The Associate and Assistant Medical Examiners shall perform duties assigned by the Chief Medical Examiner. Forensic chemists may be employed by the Chief Medical Examiner to provide toxicological and related support. (1983, c. 891, s. 2.)



§ 130A-381. Additional services and facilities.

§ 130A‑381.  Additional services and facilities.

In order to provide proper facilities for investigating deaths as authorized in this Part, the Chief Medical Examiner may arrange for the use of existing public or private laboratory facilities. Each county shall provide or contract for an appropriate facility for the examination and storage of bodies under Medical Examiner jurisdiction. The Chief Medical Examiner may contract with qualified persons to perform or to provide support services for autopsies and other studies and investigations. (1967, c. 1154, s. 1; 1973, c. 476, s. 128; 1983, c. 891, s. 2; 2007‑187, s. 5.)



§ 130A-382. County medical examiners; appointment; term of office; vacancies.

§ 130A‑382.  County medical examiners; appointment; term of office; vacancies.

One or more county medical examiners for each county shall be appointed by the Chief Medical Examiner for a three‑year term. County medical examiners shall be appointed from a list of physicians licensed to practice medicine in this State submitted by the medical society of the county in which the appointment is to be made. If no names are submitted by the society, the Chief Medical Examiner shall appoint one or more medical examiners from physicians in the county licensed to practice medicine in this State. In the event no licensed physician in a county accepts an appointment, the Chief Medical Examiner may appoint as acting county medical examiner one or more physicians licensed to practice medicine in this State from other counties, a licensed physician assistant, a nurse, a coroner, or an individual who has taken an approved course of training as required by the Chief Medical Examiner. The acting county medical examiner shall have all the duties and authority of the physician medical examiner except to perform autopsies. A medical examiner may serve more than one county. The Chief Medical Examiner may take jurisdiction in any case or appoint another medical examiner to do so. (1955, c. 972, s. 1; 1957, c. 1357, s. 1; 1963, c. 492, s. 4; 1967, c. 1154, s. 1; 1973, c. 476, s. 128; 1981, c. 187, ss. 2‑4; 1983, c. 891, s. 2; 2007‑187, s. 4.)



§ 130A-383. Medical examiner jurisdiction.

§ 130A‑383.  Medical examiner jurisdiction.

(a)        Upon the death of any person resulting from violence, poisoning, accident, suicide or homicide; occurring suddenly when the deceased had been in apparent good health or when unattended by a physician; occurring in a jail, prison, correctional institution or in police custody; occurring in State facilities operated in accordance with Part 5 of Article 4 of Chapter 122C of the General Statutes; occurring pursuant to Article 19 of Chapter 15 of the General Statutes; or occurring under any suspicious, unusual or unnatural circumstance, the medical examiner of the county in which the body of the deceased is found shall be notified by a physician in attendance, hospital employee, law‑enforcement officer, funeral home employee, emergency medical technician, relative or by any other person having suspicion of such a death. No person shall disturb the body at the scene of such a death until authorized by the medical examiner unless in the unavailability of the medical examiner it is determined by the appropriate law enforcement agency that the presence of the body at the scene would risk the integrity of the body or provide a hazard to the safety of others. For the limited purposes of this Part, expression of opinion that death has occurred may be made by a nurse, an emergency medical technician or any other competent person in the absence of a physician.

(b)        The discovery of anatomical material suspected of being part of a human body shall be reported to the medical examiner of the county in which the material is found.

(c)        Upon completion of the investigation and in accordance with the rules of the Commission, the medical examiner shall release the body to the next of kin or other interested person who will assume responsibility for final disposition.  (1955, c. 972, s. 1; 1957, c. 1357, s. 1; 1963, c. 492, s. 4; 1967, c. 1154, s. 1; 1983, c. 891, s. 2; 1989, c. 353, s. 1; 2008‑131, s. 2.)



§ 130A-384. Notification concerning out-of-state body.

§ 130A‑384.  Notification concerning out‑of‑state body.

When a body is brought into this State for disposal and there is reason to believe either that the death was not investigated properly or that there is not an adequate certificate of death, the body shall be reported to a medical examiner in the county where the body resides or to the Chief Medical Examiner. These deaths may be investigated by the same procedure as deaths occurring in this State under G.S. 130A‑383. (1983, c. 891, s. 2.)



§ 130A-385. Duties of medical examiner upon receipt of notice; reports; copies.

§ 130A‑385.  Duties of medical examiner upon receipt of notice; reports; copies.

(a)        Upon receipt of a notification under G.S. 130A‑383, the medical examiner shall take charge of the body, make inquiries regarding the cause and manner of death, reduce the findings to writing and promptly make a full report to the Chief Medical Examiner on forms prescribed for that purpose.

The Chief Medical Examiner or the county medical examiner is authorized to inspect and copy the medical records of the decedent whose death is under investigation. In addition, in an investigation conducted pursuant to this Article, the Chief Medical Examiner or the county medical examiner is authorized to inspect all physical evidence and documents which may be relevant to determining the cause and manner of death of the person whose death is under investigation, including decedent's personal possessions associated with the death, clothing, weapons, tissue and blood samples, cultures, medical equipment, X rays and other medical images. The Chief Medical Examiner or county medical examiner is further authorized to seek an administrative search warrant pursuant to G.S. 15‑27.2 for the purpose of carrying out the duties imposed under this Article. In addition to the requirements of G.S. 15‑27.2, no administrative search warrant shall be issued pursuant to this section unless the Chief Medical Examiner or county medical examiner submits an affidavit from the office of the district attorney in the district in which death occurred stating that the death in question is not under criminal investigation.

The Chief Medical Examiner shall provide directions as to the nature, character and extent of an investigation and appropriate forms for the required reports. The facilities of the central and district offices and their staff services shall be available to the medical examiners and designated pathologists in their investigations.

(b)        The medical examiner shall complete a certificate of death, stating the name of the disease which in his opinion caused death. If the death was from external causes, the medical examiner shall state on the certificate of death the means of death, and whether, in the medical examiner's opinion, the manner of death was accident, suicide, homicide, execution by the State, or undetermined. The medical examiner shall also furnish any information as may be required by the State Registrar of Vital Statistics in order to properly classify the death.

(c)        The Chief Medical Examiner shall have authority to amend a medical examiner death certificate.

(d)        A copy of the report of the medical examiner investigation may be forwarded to the appropriate district attorney.

(e)        In cases where death occurred due to an injury received in the course of the decedent's employment, the Chief Medical Examiner shall forward to the Commissioner of Labor a copy of the medical examiner's report of the investigation, including the location of the fatal injury and the name and address of the decedent's employer at the time of the fatal injury. The Chief Medical Examiner shall forward this report within 30 days of receipt of the information from the medical examiner.

(f)         If a death occurred in a facility licensed subject to Article 2 or Article 3 of Chapter 122C of the General Statutes, or Articles 1 or 1A of Chapter 131D of the General Statutes, and the deceased was a client or resident of the facility or a recipient of facility services at the time of death, then the Chief Medical Examiner shall forward a copy of the medical examiner's report to the Secretary of Health and Human Services within 30 days of receipt of the report from the medical examiner. (1955, c. 972, s. 1; 1957, c. 1357, s. 1; 1967, c. 1154, s. 1; 1973, c. 476, s. 128; 1977, 2nd Sess., c. 1145; 1983, c. 891, s. 2; 1989, c. 353, s. 2; c. 797; 1991 (Reg. Sess., 1992), c. 894, s. 6; 2000‑129, s. 4.)



§ 130A-386. Subpoena authority.

§ 130A‑386.  Subpoena authority.

The Chief Medical Examiner and the county medical examiners are authorized to issue subpoenas for the attendance of persons and for the production of documents as may be required by their investigation. (1983, c. 891, s. 2.)



§ 130A-387. Fees.

§ 130A‑387.  Fees.

For each investigation and prompt filing of the required report, the medical examiner shall receive a fee paid by the State. However, if the deceased is a resident of the county in which the death or fatal injury occurred, that county shall pay the fee. The fee shall be one hundred dollars ($100.00). (1983, c. 891, s. 2; 1991, c. 463, s. 1; 2005‑368, s. 1.)



§ 130A-388. Medical examiner's permission necessary before embalming, burial and cremation.

§ 130A‑388.  Medical examiner's permission necessary before embalming, burial and cremation.

(a)        No person knowing or having reason to know that a death may be under the jurisdiction of the medical examiner pursuant to G.S. 130A‑383 or 130A‑384, shall embalm, bury or cremate the body without the permission of the medical examiner.

(b)        A dead body shall not be cremated or buried at sea unless a medical examiner certifies that he has inquired into the cause and the manner of death and has the opinion that no further examination is necessary. This subsection shall not apply to deaths occurring less than 24 hours after birth or to deaths of patients resulting only from natural disease and occurring in a licensed hospital unless the death falls within the jurisdiction of the medical examiner under G.S. 130A‑ 383 or 130A‑384. The Commission is authorized to adopt rules creating additional exceptions to this subsection. For making this certification, the medical examiner shall be entitled to a fee in an amount determined reasonable and appropriate by the Secretary, not to exceed fifty dollars ($50.00), to be paid by the applicant. (1955, c. 972, s. 1; 1957, c. 1357, s. 1; 1963, c. 492, s. 4; 1967, c. 1154, s. 1; 1971, c. 444, s. 7; 1973, c. 873, s. 7; 1983, c. 891, s. 2.)



§ 130A-389. Autopsies.

§ 130A‑389.  Autopsies.

(a)        If, in the opinion of the medical examiner investigating the case or of the Chief Medical Examiner, it is advisable and in the public interest that an autopsy or other study be made; or, if an autopsy or other study is requested by the district attorney of the county or by any superior court judge, an autopsy or other study shall be made by the Chief Medical Examiner or by a competent pathologist designated by the Chief Medical Examiner. A complete autopsy report of findings and interpretations, prepared on forms designated for the purpose, shall be submitted promptly to the Chief Medical Examiner. Subject to the limitations of G.S. 130A‑389.1 relating to photographs and video or audio recordings of an autopsy, a copy of the report shall be furnished to any person upon request. A fee for the autopsy or other study shall be paid by the State. However, if the deceased is a resident of the county in which the death or fatal injury occurred, that county shall pay the fee. The fee shall be one thousand dollars ($1,000).

(b)        In deaths where the Chief Medical Examiner and the medical examiner investigating the case do not deem it advisable and in the public interest that an autopsy be performed, but the next‑of‑kin of the deceased requests that an autopsy be performed, the Chief Medical Examiner or a designated pathologist may perform the autopsy, unless the deceased's health care power of attorney granted authority for such decisions to the health care agent. If the Chief Medical Examiner or a designated pathologist performs the autopsy at the request of the next of kin, the cost shall be paid by the next of kin.

(c)        When the next‑of‑kin of a decedent whose death does not fall under G.S. 130A‑383 or 130A‑384 requests that an autopsy be performed, the Chief Medical Examiner or a designated pathologist may perform that autopsy and the cost shall be paid by the next‑of‑kin.

(d)        The report of autopsies performed pursuant to subsections (b) and (c) shall be a part of the decedents' medical records and therefore not public records open to inspection. (1955, c. 972, s. 1; 1957, c. 1357, s. 1; 1967, c. 1154, s. 1; 1973, c. 47, s. 2; c. 476, s. 128; 1975, c. 9; 1981, c. 187, s. 7; c. 562, p. 5; 1983, c. 891, s. 2; 1991, c. 463, s. 2; 1998‑212, s. 29A.10(a); 2005‑351, s. 4; 2005‑393, s. 2; 2006‑226, s. 32.)



§ 130A-389.1. Photographs and video or audio recordings made pursuant to autopsy.

§ 130A‑389.1.  Photographs and video or audio recordings made pursuant to autopsy.

(a)        Except as otherwise provided by law, any person may inspect and examine original photographs or video or audio recordings of an autopsy performed pursuant to G.S. 130A‑389(a) at reasonable times and under reasonable supervision of the custodian of the photographs or recordings. Except as otherwise provided by this section, no custodian of the original recorded images shall furnish copies of photographs or video or audio recordings of an autopsy to the public. For purposes of this section, the Chief Medical Examiner shall be the custodian of all autopsy photographs or video or audio recordings unless the photographs or recordings were taken by or at the direction of an investigating medical examiner and the investigating medical examiner retains the original photographs or recordings. If the investigating medical examiner has retained the original photographs or recordings, then the investigating medical examiner is the custodian of the photographs or video or audio recordings and must allow the public to inspect and examine them in accordance with this subsection.

(b)        The following public officials may obtain copies of autopsy photographs or video or audio recordings for official use only. These public officials shall not disclose the photographs or video or audio recordings to the public except as provided by law:

(1)        The Chief Medical Examiner or a pathologist designated by the Chief Medical Examiner.

(2)        Investigating Medical Examiner.

(3)        District attorney.

(4)        Superior court judge.

(5)        Law enforcement officials conducting an investigation relating to the death.

A public official authorized by this subsection to obtain copies may provide a copy of the photograph or videotape to another person for the sole purpose of aiding in the identification of the deceased through publication of the photograph or videotape.

(c)        The following persons may obtain copies of autopsy photographs or video or audio recordings but may not disclose the photographs or video or audio recordings to the public unless otherwise authorized by law:

(1)        The personal representative of the estate of the deceased.

(2)        A person authorized by an order issued in a special proceeding pursuant to subsection (d) of this section.

(3)        A physician licensed to practice in North Carolina who uses a copy of the photographs or video or audio recording to confer with attorneys or others with a bona fide professional need to use or understand forensic science, provided that the physician promptly returns the copy to the custodian.

(4)        After redacting all information identifying the decedent, including name, address, and social security number, and after anonymizing any physical recognition, a medical examiner, coroner, physician, or their designee who uses such material for:

a.         Medical or scientific teaching or training purposes;

b.         Teaching or training of law enforcement personnel;

c.         Teaching or training of attorneys or others with a bona fide professional need to use or understand forensic science;

d.         Conferring with medical or scientific experts in the field of forensic science; or

e.         Publication in a scientific or medical journal or textbook.

A medical examiner, coroner, or physician who has in good faith complied with this subsection shall not be subject to any penalty under this section.

Any person who lawfully obtains a copy of a photograph or video or audio recording pursuant to this subsection shall be required to sign a statement acknowledging that they have received notice that any unauthorized disclosure of the photograph or video or audio recording is a Class 2 misdemeanor.

(d)        A person who is denied access to copies of photographs or video or audio recordings, or who is restricted in the use the person may make of the photographs or video or audio recordings under this section, may commence a special proceeding in accordance with Article 33 of Chapter 1 of the General Statutes. Upon a showing of good cause, the clerk may issue an order authorizing the person to copy or disclose a photograph or video or audio recording of an autopsy and may prescribe any restrictions or stipulations that the clerk deems appropriate. In determining good cause, the clerk shall consider whether the disclosure is necessary for the public evaluation of governmental performance; the seriousness of the intrusion into the family's right to privacy and whether the disclosure is the least intrusive means available; and the availability of similar information in other public records, regardless of form. In all cases, the viewing, copying, listening to, or other handling of a photograph or video or audio recording of an autopsy shall be under the direct supervision of the Chief Medical Examiner or the Chief Medical Examiner's designee. A party aggrieved by an order of the clerk may appeal to the appropriate court in accordance with Article 27A of Chapter 1 of the General Statutes.

(e)        The petitioner shall provide reasonable notice of the commencement of a special proceeding, as authorized by subsection (d) of this section, and reasonable notice of the opportunity to be present and heard at any hearing on the matter in accordance with Rule 5 of the Rules of Civil Procedure. The notice shall be provided to the personal representative of the estate of the deceased, if any, and to the surviving spouse of the deceased. If there is no surviving spouse, then the notice shall be provided to the deceased's parents, and if the deceased has no living parent, then to the adult child of the deceased or to the guardian or custodian of a minor child of the deceased.

(f)         This section does not apply to the use of autopsy photographs or video or audio recordings in a criminal, civil, or administrative proceeding except that nothing in this section prohibits a court or presiding officer, upon good cause shown, from restricting or otherwise controlling the disclosure to persons other than the parties and attorneys to the proceeding of an autopsy, crime scene, or similar photograph or video or audio recordings in the manner provided under this section.

(g)        Any person who willfully and knowingly violates this section is guilty of a Class 2 misdemeanor, provided that more than one disclosure of the same item by the same person is not a separate offense.

(h)        Any person not authorized by this section to obtain a copy of an autopsy photograph or video or audio recording, who knowingly and willfully removes, copies, or otherwise creates an image of an autopsy photograph or video or audio recording with intent to steal the same, is guilty of a Class 1 misdemeanor. (2005‑393, s. 3.)



§ 130A-390. Exhumations.

§ 130A‑390.  Exhumations.

(a)        In any case of death described in G.S. 130A‑383 or 130A‑384 where the body is buried without investigation by a medical examiner as to the cause and manner of death or where sufficient cause develops for further investigation after a body is buried as determined by a county medical examiner or the Chief Medical Examiner, the Chief Medical Examiner shall authorize an investigation and send a report of the investigation with recommendations to the appropriate district attorney. The district attorney may forward the report to the superior court judge and petition for disinterment. The judge may order that the body be exhumed and that an autopsy be performed by the Chief Medical Examiner. A report of the autopsy and other pathological studies shall be delivered to the judge. The cost of the exhumation, autopsy, transportation and disposition of the body shall be paid by the State. However, if the deceased is a resident of the county in which death or fatal injury occurred, that county shall pay the cost.

(b)        Any person may petition a judge of the superior court for an order of exhumation. Upon showing of sufficient cause, the judge may order the body exhumed. The cost incurred shall be assigned to the petitioner.

(c)        Without applying for a judicial exhumation order, the next‑of‑kin of a deceased person may have the remains exhumed, examined by the Chief Medical Examiner and redisposed. The cost shall be paid by the next‑of‑kin. (1983, c. 891, s. 2; 1991, c. 463, s. 3.)



§ 130A-391: Repealed by Session Laws 2008-153, s. 3, effective August 2, 2008.

§ 130A‑391:  Repealed by Session Laws 2008‑153, s. 3, effective August 2, 2008.



§ 130A-392. Reports and records as evidence.

§ 130A‑392.  Reports and records as evidence.

Reports of investigations made by a county medical examiner or by the Chief Medical Examiner and toxicology and autopsy reports made pursuant to this Part may be received as evidence in any court or other proceeding. Copies of records, photographs, laboratory findings and records in the Office of the Chief Medical Examiner, any county medical examiner or designated pathologist, when duly certified, shall have the same evidentiary value as the original. (1967, c. 1154, s. 1; 1973, c. 476, s. 128; 1981, c. 187, s. 8; 1983, c. 891, s. 2.)



§ 130A-393. Rules.

§ 130A‑393.  Rules.

The Commission shall adopt rules to carry out the intent and purpose of this Part. (1967, c. 1154, s. 1; 1973, c. 476, s. 128; 1981, c. 614, s. 15; 1983, c. 891, s. 2.)



§ 130A-394. Coroner to hold inquests.

§ 130A‑394.  Coroner to hold inquests.

In every case requiring the medical examiner to be notified, as provided by G.S. 130A‑383, the coroner shall be notified by the medical examiner, and the coroner shall hold an inquest and preliminary hearing in those instances as required in G.S. 152‑7. The coroner shall file a written report of his investigation with the district attorney of the superior court and the medical examiner. The body shall remain in the custody and control of the medical examiner.  However, if a county has abolished the office of coroner pursuant to the provisions of Chapter 152A at a time when Chapter 152A was in effect in the county: (i) The provisions of this Article relating to coroner shall not be applicable to the county, (ii) the provisions of G.S. 152A‑9 shall remain in full force and effect in the county, and (iii) Chapter 152 of the General Statutes shall not be applicable in the county. (1955, c. 972, s. 1; 1957, c. 1357, s. 1; 1967, c. 1154, s. 1; 1969, c. 299; 1973, c. 47, s. 2; 1983, c. 891, s. 2; 1985, c. 462, s. 1.)



§ 130A-395. Handling and transportation of bodies.

§ 130A‑395.  Handling and transportation of bodies.

(a)        It shall be the duty of the physician licensed to practice medicine under Chapter 90 attending any person who dies and is known to have smallpox, plague, HIV infection, hepatitis B infection, rabies, or Jakob‑Creutzfeldt to provide written notification to all individuals handling the body of the proper precautions to prevent infection.  This written notification shall be provided to funeral service personnel at the time the body is removed from any hospital, nursing home, or other health care facility.  When the patient dies in a location other than a health care facility, the attending physician shall notify the funeral service personnel verbally of the precautions required in subsections (b) and (c) as soon as the physician becomes aware of the death.

(b)        The body of a person who died from smallpox or plague shall not be embalmed.  The body shall be enclosed in a strong, tightly sealed outer case which will prevent leakage or escape of odors as soon as possible after death and before the body is removed from the hospital room, home, building, or other premises where the death occurred.  This case shall not be reopened except with the consent of the local health director.

(c)        Persons handling bodies of persons who died and were known to have HIV infection, hepatitis B infection, Jakob‑Creutzfeldt, or rabies shall be provided written notification to observe blood and body fluid precautions. (1989, c. 698, s. 4.)



§§ 130A-396 through 130A-397: Reserved for future codification purposes.

§§ 130A‑396 through 130A‑397: Reserved for future codification purposes.



§ 130A-398. Limitation on right to perform autopsy.

Part 2. Autopsies.

§ 130A‑398.  Limitation on right to perform autopsy.

The right to perform an autopsy shall be limited to those cases in which:

(1)        The Chief Medical Examiner or a county medical examiner, acting pursuant to G.S. 130A‑389, directs that an autopsy be performed;

(2)        The Commission of Anatomy, acting pursuant to G.S. 130A‑415, has given written consent for an autopsy to be performed on an unclaimed body;

(3)        A prosecuting officer or district attorney, acting pursuant to G.S. 15‑7 in case of homicide, directs that an autopsy be performed;

(4)        The decedent directs in writing prior to death that an autopsy be performed upon the occurrence of the decedent's death;

(4a)      The health care agent under a health care power of attorney with authority to make decisions with respect to autopsies requests that an autopsy be performed upon the deceased principal;

(5)        The personal representative of the estate of the decedent requests that an autopsy be performed upon the decedent; or

(6)        Any of the following persons, in order of priority, when persons in prior classes are not available at the time of death, and in the absence of actual notice of contrary indications by the decedent or actual opposition by a member of the same or prior class, authorizes an autopsy to be performed:

a.         The spouse;

b.         Any adult child or stepchild;

c.         Any parent or stepparents;

d.         Any adult sibling;

e.         A guardian of the person of the decedent at the time of the decedent's death;

f.          Any relative or person who accepts responsibility for final disposition of the body by other customary and lawful procedures;

g.         Any person under obligation to dispose of the body. (1931, c. 152; 1933, c. 209; 1967, c. 1154, s. 4; 1969, c. 444; 1973, c. 47, s. 2; 1983, c. 891, s. 2; 2005‑351, s. 5; 2006‑226, s. 32.)



§ 130A-399. Postmortem examination of inmates of certain public institutions.

§ 130A‑399.  Postmortem examination of inmates of certain public institutions.

Upon the death of any inmate of an institution maintained by the State, or a city, county or other political subdivision of the State, for the care of the sick, mentally ill or mentally retarded, the administrator of the institution in which the death occurs is empowered to authorize a postmortem examination of the deceased person. The examination shall be of a scope and nature necessary to promote knowledge of the human organism and its disorders. (1943, c. 87, s. 1; 1983, c. 891, s. 2.)



§ 130A-400. Written consent for postmortem examinations required.

§ 130A‑400.  Written consent for postmortem examinations required.

An administrator of an institution shall not authorize a postmortem examination described in G.S. 130A‑399 without first securing the written consent of the deceased person's spouse, one of the next‑of‑kin or nearest known relative, or other person charged by law with the duty of burial, in the order named and as known. A copy of the written consent shall be filed in the office of the administrator of the institution where the inmate died. (1943, c. 87, s. 3; 1983, c. 891, s. 2.)



§ 130A-401. Postmortem examinations in certain medical schools.

§ 130A‑401.  Postmortem examinations in certain medical schools.

The postmortem examinations and studies authorized by G.S. 130A‑399 may be made in the laboratories of medical schools of colleges and universities on conditions established by the administrator. (1943, c. 87, s. 2; 1983, c. 891, s. 2.)



§ 130A-402: Repealed by Session Laws 2007-538, s. 3(b), effective October 1, 2007.

Part 3. Uniform Anatomical Gift Act.

§ 130A‑402: Repealed by Session Laws 2007‑538, s. 3(b), effective October 1, 2007.



§ 130A-403: Repealed by Session Laws 2007-538, s. 3(b), effective October 1, 2007.

§ 130A‑403: Repealed by Session Laws 2007‑538, s. 3(b), effective October 1, 2007.



§ 130A-404: Repealed by Session Laws 2007-538, s. 3(b), effective October 1, 2007.

§ 130A‑404: Repealed by Session Laws 2007‑538, s. 3(b), effective October 1, 2007.



§ 130A-405: Repealed by Session Laws 2007-538, s. 3(b), effective October 1, 2007.

§ 130A‑405: Repealed by Session Laws 2007‑538, s. 3(b), effective October 1, 2007.



§ 130A-406: Repealed by Session Laws 2007-538, s. 3(b), effective October 1, 2007.

§ 130A‑406: Repealed by Session Laws 2007‑538, s. 3(b), effective October 1, 2007.



§ 130A-407: Repealed by Session Laws 2007-538, s. 3(b), effective October 1, 2007.

§ 130A‑407: Repealed by Session Laws 2007‑538, s. 3(b), effective October 1, 2007.



§ 130A-408: Repealed by Session Laws 2007-538, s. 3(b), effective October 1, 2007.

§ 130A‑408: Repealed by Session Laws 2007‑538, s. 3(b), effective October 1, 2007.



§ 130A-409: Repealed by Session Laws 2007-538, s. 3(b), effective October 1, 2007.

§ 130A‑409: Repealed by Session Laws 2007‑538, s. 3(b), effective October 1, 2007.



§ 130A-410: Repealed by Session Laws 2007-538, s. 3(b), effective October 1, 2007.

§ 130A‑410: Repealed by Session Laws 2007‑538, s. 3(b), effective October 1, 2007.



§ 130A-411: Repealed by Session Laws 2007-538, s. 3(b), effective October 1, 2007.

§ 130A‑411: Repealed by Session Laws 2007‑538, s. 3(b), effective October 1, 2007.



§ 130A-412: Repealed by Session Laws 2007-538, s. 3(b), effective October 1, 2007.

§ 130A‑412: Repealed by Session Laws 2007‑538, s. 3(b), effective October 1, 2007.



§ 130A-412.1: Repealed by Session Laws 2007-538, s. 3(b), effective October 1, 2007.

§ 130A‑412.1: Repealed by Session Laws 2007‑538, s. 3(b), effective October 1, 2007.



§ 130A-412.2: Repealed by Session Laws 2007-538, s. 3(b), effective October 1, 2007.

§ 130A‑412.2: Repealed by Session Laws 2007‑538, s. 3(b), effective October 1, 2007.



§ 130A-412.3. Short title.

Part 3A. Revised Uniform Anatomical Gift Act.

§ 130A‑412.3.  Short title.

This Part may be cited as the Revised Uniform Anatomical Gift Act. (2007‑538, s. 1.)



§ 130A-412.4. Definitions.

§ 130A‑412.4.  Definitions.

The following definitions apply in this Part:

(1)        "Adult" means an individual who is at least 18 years of age.

(2)        "Agent" means an individual:

a.         Authorized to make an anatomical gift on the principal's behalf under a power of attorney for health care; or

b.         Expressly authorized to make an anatomical gift on the principal's behalf by any other record signed by the principal.

(3)        "Anatomical gift" means a donation of all or part of a human body to take effect after the donor's death for the purpose of transplantation, therapy, research, or education.

(4)        "Body part" means an organ, an eye, or tissue of a human being. The term does not include the whole body.

(5)        "Decedent" means a deceased individual whose body or body part is or may be the source of an anatomical gift. The term includes a stillborn infant and, subject to restrictions imposed by law other than this Article, a fetus.

(6)        "Disinterested witness" means any individual except for the following:

a.         The donor's: spouse, child, parent, sibling, grandchild, grandparent, or guardian.

b.         An adult who exhibited special care and concern for the donor.

c.         A person to whom an anatomical gift could pass under G.S. 130A‑412.13.

(7)        "Document of gift" means a donor card or other record used to make an anatomical gift. The term includes a statement or symbol on a drivers license, identification card, or donor registry.

(8)        "Donor" means an individual whose body or body part is the subject of an anatomical gift.

(9)        "Donor registry" means a database that contains records of anatomical gifts and amendments to or revocations of anatomical gifts.

(10)      "Drivers license" means a license or permit issued by the North Carolina Department of Transportation, Division of Motor Vehicles, to operate a vehicle, whether or not conditions are attached to the license or permit.

(11)      "Eye bank" means an entity that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of human eyes or portions of human eyes.

(12)      "Guardian" means a person appointed by a court to make decisions regarding the support, care, education, health, or welfare of an individual. The term does not include a guardian ad litem.

(12a)    "Health care decision" means any decision made regarding the health care of the prospective donor.

(13)      "Hospital" means a facility licensed as a hospital under the law of any state or a facility operated as a hospital by the United States, a state, or a subdivision of a state.

(14)      "Identification card" means an identification card issued by the North Carolina Department of Transportation, Division of Motor Vehicles.

(15)      "Know" means to have actual knowledge.

(16)      "Minor" means an individual who is under 18 years of age.

(17)      "Organ procurement organization" means a person designated by the Secretary of the United States Department of Health and Human Services as an organ procurement organization.

(18)      "Parent" means a parent whose parental rights have not been terminated.

(19)      "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(20)      "Physician" means an individual authorized to practice medicine or osteopathy under the law of any state.

(21)      "Procurement organization" means an eye bank, organ procurement organization, or tissue bank.

(22)      "Prospective donor" means an individual who is dead or near death and has been determined by a procurement organization to have a body part that could be medically suitable for transplantation, therapy, research, or education. The term does not include an individual who has made a refusal.

(23)      "Reasonably available" means able to be contacted by a procurement organization without undue effort and willing and able to act in a timely manner consistent with existing medical criteria necessary for the making of an anatomical gift.

(24)      "Recipient" means an individual into whose body a decedent's body part has been or is intended to be transplanted.

(25)      "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(26)      "Refusal" means a record created under G.S. 130A‑412.9 that expressly states an intent to bar other persons from making an anatomical gift of an individual's body or body part.

(27)      "Sign" means, with the present intent to authenticate or adopt a record:

a.         To execute or adopt a tangible symbol; or

b.         To attach to or logically associate with the record an electronic symbol, sound, or process.

(28)      "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(29)      "Technician" means an individual determined to be qualified to remove or process body parts by an appropriate organization that is licensed, accredited, or regulated under federal or state law. The term includes an enucleator.

(30)      "Tissue" means a portion of the human body other than an organ or an eye. The term does not include blood unless the blood is donated for the purpose of research or education.

(31)      "Tissue bank" means a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of tissue.

(32)      "Transplant hospital" means a hospital that furnishes organ transplants and other medical and surgical specialty services required for the care of transplant patients. (2007‑538, s. 1.)



§ 130A-412.5. Applicability.

§ 130A‑412.5.  Applicability.

This act applies to an anatomical gift or amendment to, revocation of, or refusal to make an anatomical gift, whenever made. (2007‑538, s. 1.)



§ 130A-412.6. Who may make an anatomical gift before donor's death.

§ 130A‑412.6.  Who may make an anatomical gift before donor's death.

Subject to G.S. 130A‑412.10, an anatomical gift of a donor's body or body part may be made during the life of the donor for the purpose of transplantation, therapy, research, or education in the manner provided in G.S. 130A‑412.7 by:

(1)        The donor, if the donor is an adult or if the donor is a minor and is:

a.         Emancipated; or

b.         Authorized under State law to apply for a drivers license because the donor is at least 16 years of age;

(2)        An agent of the donor to the extent authorized under a power of attorney for health care or other record;

(3)        A parent of the donor, if the donor is an unemancipated minor; or

(4)        The donor's guardian. (2007‑538, s. 1.)



§ 130A-412.7. Manner of making anatomical gift before donor's death.

§ 130A‑412.7.  Manner of making anatomical gift before donor's death.

(a)        A donor may make an anatomical gift by any of the following methods:

(1)        By authorizing that a statement or symbol be imprinted on the donor's drivers license or identification card indicating that the donor has made an anatomical gift. Anatomical gifts made by this method shall not include a donation of tissue or the donor's body.

(2)        In a will.

(3)        During a terminal illness or injury of the donor, by any form of communication addressed to at least two adults, at least one of whom is a disinterested witness.

(4)        As provided in subsection (b) of this section.

(b)        A donor or other person authorized to make an anatomical gift under G.S. 130A‑412.6 may make a gift by a signed donor card or other record signed by the donor or other person making the gift or by authorizing that a statement or symbol indicating that the donor has made an anatomical gift be included on a donor registry. If the donor or other person is physically unable to sign a record, the record may be signed by another individual at the direction of the donor or other person and must:

(1)        Be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and

(2)        State that it has been signed and witnessed as provided in subdivision (1) of this subsection.

(c)        Revocation, suspension, expiration, or cancellation of a drivers license or identification card upon which an anatomical gift is indicated does not invalidate the gift.

(d)        An anatomical gift made by will takes effect upon the donor's death whether or not the will is probated. Invalidation of the will after the donor's death does not invalidate the gift. (2007‑538, s. 1.)



§ 130A-412.8. Amending or revoking anatomical gift before donor's death.

§ 130A‑412.8.  Amending or revoking anatomical gift before donor's death.

(a)        Subject to G.S. 130A‑412.10, a donor or other person authorized to make an anatomical gift under G.S. 130A‑412.6 may amend or revoke an anatomical gift by:

(1)        A record signed by:

a.         The donor;

b.         The other person; or

c.         Subject to subsection (b) of this section, another individual acting at the direction of the donor or the other person if the donor or other person is physically unable to sign; or

(2)        A later‑executed document of gift that amends or revokes a previous anatomical gift or portion of an anatomical gift, either expressly or by inconsistency.

(b)        A record signed pursuant to sub‑subdivision c. of subdivision (1) of subsection (a) of this section must:

(1)        Be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and

(2)        State that it has been signed and witnessed as provided in subdivision (1) of this subsection.

(c)        Subject to G.S. 130A‑412.10, a donor or other person authorized to make an anatomical gift under G.S. 130A‑412.6 may revoke an anatomical gift by the destruction or cancellation of the document of gift, or the portion of the document of gift used to make the gift, with the intent to revoke the gift.

(d)        A donor may amend or revoke an anatomical gift that was not made in a will by any form of communication during a terminal illness or injury addressed to at least two adults, at least one of whom is a disinterested witness.

(e)        A donor who makes an anatomical gift in a will may amend or revoke the gift in the manner provided for amendment or revocation of wills or as provided in subsection (a) of this section. (2007‑538, s. 1.)



§ 130A-412.9. Refusal to make anatomical gift; effect of refusal.

§ 130A‑412.9.  Refusal to make anatomical gift; effect of refusal.

(a)        An individual may refuse to make an anatomical gift of the individual's body or body part by:

(1)        A record signed by:

a.         The individual; or

b.         Subject to subsection (b) of this section, another individual acting at the direction of the individual if the individual is physically unable to sign;

(2)        The individual's will, whether or not the will is admitted to probate or invalidated after the individual's death; or

(3)        Any form of communication made by the individual during the individual's terminal illness or injury addressed to at least two adults, at least one of whom is a disinterested witness.

(b)        A record signed pursuant to sub‑subdivision b. of subdivision (1) of subsection (a) of this section must:

(1)        Be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the individual; and

(2)        State that it has been signed and witnessed as provided in subdivision (1) of this subsection.

(c)        An individual who has made a refusal may amend or revoke the refusal:

(1)        In the manner provided in subsection (a) of this section for making a refusal;

(2)        By subsequently making an anatomical gift pursuant to G.S. 130A‑412.7 that is inconsistent with the refusal; or

(3)        By destroying or canceling the record evidencing the refusal, or the portion of the record used to make the refusal, with the intent to revoke the refusal.

(d)        Except as otherwise provided in G.S. 130A‑412.10(h), in the absence of an express, contrary indication by the individual set forth in the refusal, an individual's unrevoked refusal to make an anatomical gift of the individual's body or body part bars all other persons from making an anatomical gift of the individual's body or body part. (2007‑538, s. 1.)



§ 130A-412.10. Preclusive effect of an anatomical gift, amendment, or revocation.

§ 130A‑412.10.  Preclusive effect of an anatomical gift, amendment, or revocation.

(a)        Except as otherwise provided in subsection (g) of this section and subject to subsection (f) of this section, in the absence of an express, contrary indication by the donor, a person other than the donor is barred from making, amending, or revoking an anatomical gift of a donor's body or body part if either of the following apply:

(1)        The donor made an anatomical gift of the donor's body or body part under G.S. 130A‑412.7.

(2)        The donor made an amendment to an anatomical gift of the donor's body or body part under G.S. 130A‑412.8.

(b)        A donor's revocation of an anatomical gift of the donor's body or body part under G.S. 130A‑412.8 is not a refusal and does not bar another person specified in G.S. 130A‑412.6 or G.S. 130A‑412.11 from making an anatomical gift of the donor's body or body part under G.S. 130A‑412.7 or G.S. 130A‑412.12.

(c)        If a person other than the donor makes an unrevoked anatomical gift of the donor's body or body part under G.S. 130A‑412.7 or an amendment to an anatomical gift of the donor's body or body part under G.S. 130A‑412.8, another person may not make, amend, or revoke the gift of the donor's body or body part under G.S. 130A‑412.12.

(d)        A revocation of an anatomical gift of a donor's body or body part under G.S. 130A‑412.8 by a person other than the donor does not bar another person from making an anatomical gift of the body or body part under G.S. 130A‑412.7 or G.S. 130A‑412.12.

(e)        In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under G.S. 130A‑412.6, an anatomical gift of a body part is neither a refusal to give another body part nor a limitation on the making of an anatomical gift of another body part at a later time by the donor or another person.

(f)         In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under G.S. 130A‑412.6, an anatomical gift of a body part for one or more of the purposes set forth in G.S. 130A‑412.6 is not a limitation on the making of an anatomical gift of the body part for any of the other purposes by the donor or any other person under G.S. 130A‑412.7 or G.S. 130A‑412.12.

(g)        If a donor who is an unemancipated minor dies, a parent of the donor who is reasonably available may revoke or amend an anatomical gift of the donor's body or body part.

(h)        If an unemancipated minor who signed a refusal dies, a parent of the minor who is reasonably available may revoke the minor's refusal. (2007‑538, s. 1.)



§ 130A-412.11. Who may make an anatomical gift of decedent's body or body part.

§ 130A‑412.11.  Who may make an anatomical gift of decedent's body or body part.

(a)        Subject to subsections (b) and (c) of this section, and unless barred by G.S. 130A‑412.9 or G.S. 130A‑412.10, an anatomical gift of a decedent's body or body part for purpose of transplantation, therapy, research, or education may be made by any member of the following classes of persons who is reasonably available, in the order of priority listed:

(1)        An agent of the decedent at the time of death who could have made an anatomical gift under G.S. 130A‑412.6(2) immediately before the decedent's death;

(2)        The spouse of the decedent;

(3)        Adult children of the decedent;

(4)        Parents of the decedent;

(5)        Adult siblings of the decedent;

(6)        Adult grandchildren of the decedent;

(7)        Grandparents of the decedent;

(8)        An adult who exhibited special care and concern for the decedent;

(9)        The persons who were acting as the guardians of the person of the decedent at the time of death; and

(10)      Any other person having the authority to dispose of the decedent's body.

(b)        If there is more than one member of a class listed in subdivision (a)(1), (3), (4), (5), (6), (7), or (9) of this section entitled to make an anatomical gift, an anatomical gift may be made by a member of the class unless that member or a person to which the gift may pass under G.S. 130A‑412.13 knows of an objection by another member of the class. If an objection is known, the gift may be made only by a majority of the members of the class who are reasonably available.

(c)        A person may not make an anatomical gift if, at the time of the decedent's death, a person in a prior class under subsection (a) of this section is reasonably available to make or to object to the making of an anatomical gift. (2007‑538, s. 1.)



§ 130A-412.12. Manner of making, amending, or revoking anatomical gift of decedent's body or body part.

§ 130A‑412.12.  Manner of making, amending, or revoking anatomical gift of decedent's body or body part.

(a)        A person authorized to make an anatomical gift under G.S. 130A‑412.11 may make an anatomical gift by a document of gift signed by the person making the gift or by that person's oral communication that is electronically recorded or is contemporaneously reduced to a record and signed by the individual receiving the oral communication.

(b)        Subject to subsection (c) of this section, an anatomical gift by a person authorized under G.S. 130A‑412.11 may be amended or revoked orally or in a record by any member of a prior class who is reasonably available. If more than one member of the prior class is reasonably available, the gift made by a person authorized under G.S. 130A‑412.11 may be:

(1)        Amended only if a majority of the reasonably available members agrees to the amending of the gift; or

(2)        Revoked only if a majority of the reasonably available members agrees to the revoking of the gift or if they are equally divided as to whether to revoke the gift.

(c)        A revocation under subsection (b) of this section is effective only if, before an incision has been made to remove a body part from the donor's body or before invasive procedures have begun to prepare the recipient, the procurement organization, transplant hospital, or physician or technician knows of the revocation. (2007‑538, s. 1.)



§ 130A-412.13. Persons that may receive anatomical gift; purpose of anatomical gift.

§ 130A‑412.13.  Persons that may receive anatomical gift; purpose of anatomical gift.

(a)        An anatomical gift may be made to the following persons named in the document of gift:

(1)        A hospital; accredited medical school, dental school, college, or university; organ procurement organization; or other appropriate person, including the Commission on Anatomy, for research or education;

(2)        Subject to subsection (b) of this section, an individual designated by the person making the anatomical gift if the individual is the recipient of the body part;

(3)        An eye bank or tissue bank.

(b)        If an anatomical gift to an individual under subdivision (a)(2) of this section cannot be transplanted into the individual, the body part passes in accordance with subsection (g) of this section in the absence of an express, contrary indication by the person making the anatomical gift.

(c)        If an anatomical gift of one or more specific body parts or of all body parts is made in a document of gift that does not name a person described in subsection (a) of this section but identifies the purpose for which an anatomical gift may be used, the following rules apply:

(1)        If the body part is an eye and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate eye bank.

(2)        If the body part is tissue and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate tissue bank.

(3)        If the body part is an organ and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate organ procurement organization as custodian of the organ.

(4)        If the body part is an organ, an eye, or tissue and the gift is for the purpose of research or education, the gift passes to the appropriate procurement organization.

(d)        For the purpose of subsection (c) of this section, if there is more than one purpose of an anatomical gift set forth in the document of gift but the purposes are not set forth in any priority, the gift must be used for transplantation or therapy, if suitable. If the gift cannot be used for transplantation or therapy, the gift may be used for research or education.

(e)        If an anatomical gift of one or more specific body parts is made in a document of gift that does not name a person described in subsection (a) of this section and does not identify the purpose of the gift, the gift may be used only for transplantation or therapy, and the gift passes in accordance with subsection (g) of this section.

(f)         If a document of gift specifies only a general intent to make an anatomical gift by words such as "donor," "organ donor," or "body donor," or by a symbol or statement of similar import, the gift may be used only for transplantation or therapy, and the gift passes in accordance with subsection (g) of this section.

(g)        For purposes of subsections (b), (e), and (f) of this section, the following rules apply:

(1)        If the body part is an eye, the gift passes to the appropriate eye bank.

(2)        If the body part is tissue, the gift passes to the appropriate tissue bank.

(3)        If the body part is an organ, the gift passes to the appropriate organ procurement organization as custodian of the organ.

(h)        An anatomical gift of an organ for transplantation or therapy, other than an anatomical gift under subdivision (a)(2) of this section, passes to the organ procurement organization as custodian of the organ.

(i)         If an anatomical gift does not pass pursuant to subsections (a) through (h) of this section or the decedent's body or body part is not used for transplantation, therapy, research, or education, then custody of the body or body part passes to the person under obligation to dispose of the body or body part.

(j)         A person may not accept an anatomical gift if the person knows that the gift was not effectively made under G.S. 130A‑412.7 or G.S. 130A‑412.12 or if the person knows that the decedent made a refusal under G.S. 130A‑412.9 that was not revoked. For purposes of this subsection, if a person knows that an anatomical gift was made on a document of gift, the person is deemed to know of any amendment or revocation of the gift or any refusal to make an anatomical gift on the same document of gift.

(k)        Except as otherwise provided in subdivision (a)(2) of this section, nothing in this act affects the allocation of organs for transplantation or therapy. (2007‑538, s. 1.)



§ 130A-412.14. Search and notification.

§ 130A‑412.14.  Search and notification.

A search of an individual who is reasonably believed to be dead or near death for a document of gift or other information identifying the individual as a donor or as an individual who made a refusal, and, if applicable, notification of the hospital to which the individual is taken, shall be governed by G.S. 90‑602.  (2007‑538, s. 1; 2008‑153, s. 2.)



§ 130A-412.15. Delivery of document of gift not required; right to examine.

§ 130A‑412.15.  Delivery of document of gift not required; right to examine.

(a)        A document of gift need not be delivered during the donor's lifetime to be effective.

(b)        Upon or after an individual's death, a person in possession of a document of gift or a refusal to make an anatomical gift with respect to the individual shall allow examination and copying of the document of gift or refusal by a person authorized to make or object to the making of an anatomical gift with respect to the individual or by a person to which the gift could pass under G.S. 130A‑412.13. (2007‑538, s. 1.)



§ 130A-412.16. Rights and duties of procurement organization and others.

§ 130A‑412.16.  Rights and duties of procurement organization and others.

(a)        When a hospital refers an individual at or near death to a procurement organization, the organization shall make a reasonable search of the records of the North Carolina Department of Transportation, Division of Motor Vehicles, and any donor registry that it knows exists for the geographical area in which the individual resides to ascertain whether the individual has made an anatomical gift.

(b)        A procurement organization must be allowed reasonable access to information in the records of the North Carolina Department of Transportation, Division of Motor Vehicles, to ascertain whether an individual at or near death is a donor.

(c)        When a hospital refers an individual at or near death to a procurement organization, the organization may conduct any reasonable examination necessary to ensure the medical suitability of a body part that is or could be the subject of an anatomical gift for transplantation, therapy, research, or education from a donor or a prospective donor. During the examination period, measures necessary to ensure the medical suitability of the body part may not be withdrawn unless the hospital or procurement organization knows that the individual expressed a contrary intent.

(d)        Unless prohibited by law other than this Part, at any time after a donor's death, the person to which a body part passes under G.S. 130A‑412.13 may conduct any reasonable examination necessary to ensure the medical suitability of the body or body part for its intended purpose.

(e)        Unless otherwise prohibited by law, an examination under subsection (c) or (d) of this section may include an examination of all medical and dental records of the donor or prospective donor.

(f)         Upon the death of a minor who was a donor or had signed a refusal, unless a procurement organization knows the minor is emancipated, the procurement organization shall conduct a reasonable search for the parents of the minor and provide the parents with an opportunity to revoke or amend the anatomical gift or revoke the refusal.

(g)        Upon referral by a hospital under subsection (a) of this section, a procurement organization shall make a reasonable search for any person listed in G.S. 130A‑412.11 having priority to make an anatomical gift on behalf of a prospective donor. If a procurement organization receives information that an anatomical gift to any other person was made, amended, or revoked, it shall promptly advise the other person of all relevant information.

(h)        Subject to G.S. 130A‑412.13(i) and G.S. 130A‑412.25, the rights of the person to which a body part passes under G.S. 130A‑412.13 are superior to the rights of all others with respect to the body part. The person may accept or reject an anatomical gift in whole or in part. Subject to the terms of the document of gift and this Part, a person that accepts an anatomical gift of an entire body may allow embalming, burial, or cremation, and use of remains in a funeral service. If the gift is of a body part, the person to which the body part passes under G.S. 130A‑412.13, upon the death of the donor and before embalming, burial, or cremation, shall cause the body part to be removed without unnecessary mutilation.

(i)         Neither the physician who attends the decedent at death nor the physician who determines the time of the decedent's death may participate in the procedures for removing or transplanting a part from the decedent.

(j)         A physician or technician may remove a donated body part from the body of a donor that the physician or technician is qualified to remove. (2007‑538, s. 1.)



§ 130A-412.17. Coordination of procurement and use.

§ 130A‑412.17.  Coordination of procurement and use.

Each hospital in this State shall enter into agreements or affiliations with procurement organizations for coordination of procurement and use of anatomical gifts. (2007‑538, s. 1.)



§ 130A-412.18. Sale or purchase of body parts prohibited.

§ 130A‑412.18.  Sale or purchase of body parts prohibited.

(a)        Except as otherwise provided in subsection (b) of this section, a person, that for valuable consideration, knowingly purchases or sells a body part for transplantation or therapy if removal of a body part from an individual is intended to occur after the individual's death commits a Class H felony and upon conviction may be fined up to fifty thousand dollars ($50,000) for each offense.

(b)        A person may charge a reasonable amount for the removal, processing, preservation, quality control, storage, transportation, implantation, or disposal of a body part. (2007‑538, s. 1.)



§ 130A-412.19. Other prohibited acts.

§ 130A‑412.19.  Other prohibited acts.

A person that, in order to obtain a financial gain, intentionally falsifies, forges, conceals, defaces, or obliterates a document of gift, an amendment or revocation of a document of gift, or a refusal commits a Class H felony and upon conviction may be fined up to fifty thousand dollars ($50,000) for each offense. (2007‑538, s. 1.)



§ 130A-412.20. Immunity.

§ 130A‑412.20.  Immunity.

(a)        A person that acts with due care in accordance with this Part or with the applicable anatomical gift law of another state, or attempts in good faith to do so, is not liable for the act in a civil action, criminal prosecution, or administrative proceeding.

(b)        Neither the person making an anatomical gift nor the donor's estate is liable for any injury or damage that results from the making or use of the gift.

(c)        In determining whether an anatomical gift has been made, amended, or revoked under this Part, a person may rely upon representations of an individual listed in subdivisions (2) through (8) of G.S. 130A‑412.11(a) relating to the individual's relationship to the donor or prospective donor unless the person knows that the representation is untrue. (2007‑538, s. 1.)



§ 130A-412.21. Law governing validity; choice of law as to execution of document of gift; presumption of validity.

§ 130A‑412.21.  Law governing validity; choice of law as to execution of document of gift; presumption of validity.

(a)        A document of gift is valid if executed in accordance with:

(1)        This Part;

(2)        The laws of the state or country where it was executed; or

(3)        The laws of the state or country where the person making the anatomical gift was domiciled, has a place of residence, or was a national at the time the document of gift was executed.

(b)        If a document of gift is valid under this section, the law of this State governs the interpretation of the document of gift.

(c)        A person may presume that a document of gift or amendment of an anatomical gift is valid unless that person knows that it was not validly executed or was revoked. (2007‑538, s. 1.)



§ 130A-412.22. Donor registry.

§ 130A‑412.22.  Donor registry.

The online Organ Donor Registry Internet site established pursuant to G.S. 20‑43.2 shall be the State donor registry for anatomical gifts made pursuant to this Part. Requirements for maintenance and use of the State donor registry shall be as provided under G.S. 20‑43.2. (2007‑538, s. 1.)



§ 130A-412.23. Cooperation between a medical examiner and the procurement organization.

§ 130A‑412.23.  Cooperation between a medical examiner and the procurement organization.

(a)        The medical examiner shall cooperate with procurement organizations to maximize the opportunity to recover anatomical gifts for the purpose of transplantation, therapy, research, or education.

(b)        If a medical examiner receives notice from a procurement organization that an anatomical gift might be available or was made with respect to a decedent whose body is under the jurisdiction of the medical examiner and a postmortem examination is going to be performed, unless the medical examiner denies recovery in accordance with G.S. 130A‑412.24, the medical examiner or designee shall conduct a postmortem examination of the body or the body part in a manner and within a period compatible with its preservation for the purposes of the gift.

(c)        A body part may not be removed from the body of a decedent under the jurisdiction of a medical examiner for transplantation, therapy, research, or education unless the body part is the subject of an anatomical gift. The body of a decedent under the jurisdiction of the medical examiner may not be delivered to a person for research or education unless the body is the subject of an anatomical gift. This subsection does not preclude a medical examiner from performing the medicolegal investigation upon the body or body parts of a decedent under the jurisdiction of the medical examiner.

(d)        As used in this section and G.S. 130A‑412.24, "medical examiner" includes the Chief Medical Examiner, a county medical examiner, or a designee of either. (2007‑538, s. 1.)



§ 130A-412.24. Facilitation of anatomical gift from decedent whose body is under the jurisdiction of a medical examiner.

§ 130A‑412.24.  Facilitation of anatomical gift from decedent whose body is under the jurisdiction of a medical examiner.

(a)        Upon request of a procurement organization, a medical examiner shall release to the procurement organization the name, contact information, and available medical and social history of a decedent whose body is or will come under the jurisdiction of the medical examiner. If the decedent's body or body part is medically suitable for transplantation, therapy, research, or education, the medical examiner shall release postmortem examination results to the procurement organization. The procurement organization may make a subsequent disclosure of the postmortem examination results or other information received from the medical examiner only if relevant to transplantation or therapy.

(b)        The medical examiner may conduct a medicolegal examination, including physical examination of a donor or prospective donor and review of all medical records, laboratory test results, X‑rays, other diagnostic results, and other information that any person possesses about a donor or prospective donor whose body is under the jurisdiction of the medical examiner or whose body would be under the medical examiner's jurisdiction upon death and that the medical examiner determines may be relevant to the investigation.

(c)        A person that has any information requested by a medical examiner pursuant to subsection (b) of this section shall provide that information as expeditiously as possible to allow the medical examiner to conduct the medicolegal investigation within a period compatible with the preservation of body parts for the purpose of transplantation, therapy, research, or education.

(d)        If an anatomical gift has been or might be made of a body part of a decedent whose body is under the jurisdiction of the medical examiner and a postmortem examination is not required, or the medical examiner determines that a postmortem examination is required but that the recovery of the body part that is the subject of an anatomical gift will not interfere with the examination, the medical examiner and procurement organization shall cooperate in the timely removal of the body part from the decedent for the purpose of transplantation, therapy, research, or education.

(e)        If an anatomical gift of a body part from the decedent under the jurisdiction of the medical examiner has been or might be made, but the medical examiner initially believes that the recovery of the body part could interfere with the postmortem investigation into the decedent's cause or manner of death, the collection of evidence, or the description, documentation, or interpretation of injuries on the body, the medical examiner shall consult with the procurement organization or physician or technician designated by the procurement organization about the proposed recovery. After consultation, the medical examiner may deny or allow the recovery.

(f)         If the medical examiner or designee allows recovery of a body part under subsection (d) or (e) of this section, the procurement organization shall provide the medical examiner or designee with a record describing the condition of the body part signed by the physician or technician who removes the body part and any other information and observations that would assist in the postmortem examination. (2007‑538, s. 1.)



§ 130A-412.25: Reserved for future codification purposes.

§ 130A‑412.25: Reserved for future codification purposes.



§ 130A-412.26: Reserved for future codification purposes.

§ 130A‑412.26: Reserved for future codification purposes.



§ 130A-412.27: Reserved for future codification purposes.

§ 130A‑412.27: Reserved for future codification purposes.



§ 130A-412.28: Reserved for future codification purposes.

§ 130A‑412.28: Reserved for future codification purposes.



§ 130A-412.29: Reserved for future codification purposes.

§ 130A‑412.29: Reserved for future codification purposes.



§ 130A-412.30. Use of tissue declared a service; standard of care; burden of proof.

§ 130A‑412.30.  Use of tissue declared a service; standard of care; burden of proof.

The procurement, processing, distribution or use of whole blood, plasma, blood products, blood derivatives and other human tissues such as corneas, bones or organs for the purpose of injecting, transfusing or transplanting any of them into the human body is declared to be, for all purposes, the rendition of a service by every participating person or institution. Whether or not any remuneration is paid, the service is declared not to be a sale of whole blood, plasma, blood products, blood derivatives or other human tissues, for any purpose. No person or institution shall be liable in warranty, express or implied, for the procurement, processing, distribution or use of these items but nothing in this section shall alter or restrict the liability of a person or institution in negligence or tort in consequence of these services. (1971, c. 836; 1983, c. 891, s. 2; 2007‑538, s. 3(a).)



§ 130A-412.31. Giving of blood by persons 16 years of age or more.

§ 130A‑412.31.  Giving of blood by persons 16 years of age or more.

A person who is 16 years of age or more may give or donate blood to an individual, hospital, blood bank or blood collection center without the consent of the parent or parents or guardian of the donor. It shall be unlawful for a person under the age of 18 years to sell blood.  (1971, c. 10; c. 1093, s. 16; 1977, c. 373; 1983, c. 891, s. 2; 2007‑538, s. 3(a); 2008‑153, s. 9.)



§ 130A-412.32. Duty of hospitals to establish organ procurement protocols.

§ 130A‑412.32.  Duty of hospitals to establish organ procurement protocols.

(a)        In order to facilitate the goals of this Part, each hospital shall establish written protocols that:

(1)        Require that only the organ procurement organization designated by the Secretary of Health and Human Services be notified of all deaths or impending brain deaths meeting criteria for notification as established by the designated organ procurement organization; and

(2)        Ensure that notification required under subdivision (1) of this subsection be made as soon as it is determined that brain death is imminent or cardiac death has occurred.

(b)        Hospitals shall provide their federally designated organ procurement organizations and tissue banks reasonable access to patients' medical records for the purpose of determining organ or tissue donation potential.

(c)        The family of any person whose organ or tissue is donated for transplantation shall not be financially liable for any costs related to the evaluation of the suitability of the donor's organ or tissue for transplantation, or for any costs of retrieval of the organ or tissue.

(d)        Each hospital shall provide its federally designated organ procurement organization with reasonable access during regular business hours to the medical records of deceased patients for the following purposes:

(1)        Determining the hospital's organ and tissue donation potential;

(2)        Assessing the educational needs of the hospital in regard to the organ and tissue donation process; and

(3)        Providing documentation to the hospital to evaluate the effectiveness of the hospital's efforts.

(e)        Each hospital shall have a signed agreement with its federally designated organ procurement organization that addresses the requirements of this section and the requirements of G.S. 130A‑412.33.

(f)         The requirements of this section, or of any hospital procurement protocols established pursuant to this section, shall not exceed those provided for by the hospital organ protocol provisions of Title XI of the Social Security Act, except for the purposes of this section the term "organ and tissue donors" shall include cornea and tissue donors for transplantation.

(g)        Hospitals and hospital personnel shall not be subject to civil or criminal liability nor to discipline for unprofessional conduct for actions taken in good faith to comply with this section. This subsection shall not provide immunity from civil liability arising from gross negligence. (1987, c. 719, s. 1; 1989, c. 537, s. 4; 1997‑192, s. 2; 1997‑456, s. 48; 2007‑538, ss. 3(a), 4.)



§ 130A-412.33. Duty of designated organ procurement organizations and tissue banks.

§ 130A‑412.33.  Duty of designated organ procurement organizations and tissue banks.

(a)        After notification regarding an impending brain death, brain death, or cardiac death has been made to the federally designated organ procurement organization, the federally designated organ procurement organization shall evaluate donation potential.

(b)        The federally designated organ procurement organization or tissue bank shall assure that families of potential organ and tissue donors are made aware of the option of organ and tissue donation and their option to decline.

(c)        The federally designated organ procurement organization or tissue bank shall, working collaboratively with the hospital, request consent for organ or tissue donation in the order of priority established under G.S. 130A‑412.11 and shall have designated, trained staff available to perform the consent process 24 hours a day, 365 days a year.

(d)        The federally designated organ procurement organization or tissue bank shall encourage discretion and sensitivity with respect to the circumstances, views, and beliefs of the families of potential organ and tissue donors.

(e)        All hospital and patient information, interviews, reports, statements, memoranda, and other data obtained or created by a tissue bank or federally designated organ procurement organization from the medical records review described in G.S. 130A‑412.33 shall be privileged and confidential and may be used by the tissue bank or federally designated organ procurement organization only for the purposes set forth in G.S. 130A‑412.33 and shall not be subject to discovery or introduction as evidence in any civil action, suit, or proceeding. However, hospital and patient information, interviews, reports, statements, memoranda, and other data otherwise available are not immune from discovery or use in a civil action, suit, or proceeding merely because they were obtained or created by a tissue bank or federally designated organ procurement organization from the medical records review described in G.S. 130A‑412.33.

(f)         If the hospital is made a party of any action, suit, or proceeding arising out of the failure of a federally designated organ procurement organization or tissue bank to comply with the requirements of this section, the hospital shall be held harmless from any and all liability and costs, including the amounts of judgments, settlements, fines, or penalties, and expenses and reasonable attorneys' fees incurred in connection with the action, suit, or proceeding. (1997‑192, s. 3; 2007‑538, ss. 3(a), 5, 6.)



§ 130A-413. Coordinated human tissue donation program; legislative findings and purpose; program established.

Part 4. Human Tissue Donation Program.

§ 130A‑413.  Coordinated human tissue donation program; legislative findings and purpose; program established.

(a)        The General Assembly finds that there is an increasing need for human tissues for transplantation purposes; that there is a continuing need for human tissues for the purposes of medical education and research; and that these needs are not being sufficiently filled at the present because of a shortage of human tissue donors. The General Assembly establishes a coordinated human tissue donation program to facilitate the acquisition and distribution of human tissues to promote the public health. For the purposes of this Part, the term "human tissue" includes cadavers.

(b)        The Department shall establish and administer a coordinated program among departments and agencies of the State and all groups, both public and private, involved in the acquisition and distribution of human tissue to:

(1)        Increase awareness of the need for human tissue donations and of the methods by which these donations are made;

(2)        Increase awareness of the existing programs of human tissue transplantation and of medical research and education which employs human tissue and share information with the public;

(3)        Study the problems surrounding the acquisition and distribution of human tissue and make suggestions for their solution;

(4)        Disseminate information to health and other professionals concerning the techniques of human tissue retrieval and transplantation, the legalities involved in making anatomical gifts; and

(5)        Arrange for the quick and precise transportation of donated human tissue in emergency transplant situations.

(c)        All departments and agencies of the State and county and municipal law‑enforcement agencies shall cooperate with the coordinated human tissue donation program instituted by the Department. (1983, c. 891, s. 2.)



§ 130A-414. Repealed by Session Laws 1987, c. 719, s. 2.

§ 130A‑414.  Repealed by Session Laws 1987, c. 719, s. 2.



§ 130A-415. Unclaimed bodies; bodies claimed by the Lifeguardianship Council of the Association for Retarded Citizens of North Carolina; disposition.

Part 5. Disposition of Unclaimed Bodies.

§ 130A‑415.  Unclaimed bodies; bodies claimed by the Lifeguardianship Council of the Association for Retarded Citizens of North Carolina; disposition.

(a)        Any person, including officers, employees and agents of the State or of any unit of local government in the State, undertakers doing business within the State, hospitals, nursing homes or other institutions, having physical possession of a dead body shall make reasonable efforts to contact relatives of the deceased or other persons who may wish to claim the body for final disposition. If the body remains unclaimed for final disposition for 10 days, the person having possession shall notify the Commission of Anatomy. Upon request of the Commission of Anatomy, the person having possession shall deliver the dead body to the Commission of Anatomy at a time and place specified by the Commission of Anatomy or shall permit the Commission of Anatomy to take and remove the body.

(b)        All dead bodies not claimed for final disposition within 10 days of the decedent's death may be received and delivered by the Commission of Anatomy pursuant to the authority contained in G.S. 130A‑33.30 and this Part and in accordance with the rules of the Commission of Anatomy. Upon receipt of a body by the Commission of Anatomy all interests in and rights to the unclaimed dead body shall vest in the Commission of Anatomy. The recipient to which the Commission of Anatomy delivers the body shall pay all expenses for the embalming and delivery of the body, and for the reasonable expenses arising from efforts to notify relatives or others.

(b1)      The 10‑day period referenced in subsections (a) and (b) of this section may be shortened by the county director of social services upon determination that a dead body will not be claimed for final disposition within the 10‑day period.

(c)        Should the Commission of Anatomy decline to receive a dead body, the person with possession shall inform the director of social services of the county in which the body is located. The director of social services of that county shall arrange for prompt final disposition of the body, either by cremation or burial. Reasonable costs of disposition and of efforts made to notify relatives and others shall be considered funeral expenses and shall be paid in accordance with G.S. 28A‑19‑6 and G.S. 28A‑19‑8. If those expenses cannot be satisfied from the decedent's estate, they shall be borne by the decedent's county of residence. If the deceased is not a resident of this State, or if the county of residence is unknown, those expenses shall be borne by the county in which the death occurred.

(d)        No autopsy shall be performed on an unclaimed body without the written consent of the Commission of Anatomy except that written consent is not required for an autopsy performed pursuant to Part 2 of this Article.

(e)        Due caution shall be taken to shield the unclaimed body from public view.

(f)         Notwithstanding anything contained in this section, an unclaimed body shall not mean a dead body for which the deceased has made a gift pursuant to Part 3A of this Article.

(g)        Nothing in this Part shall require the officers, employees or agents of a county to notify the Commission of Anatomy regarding the bodies of minors who were in the custody of the county at the time of death and whose final disposition will be arranged by the county. In the absence of notification, the expenses of the final disposition shall be a charge upon the county having custody.

(h)        The provisions of this Part shall not apply to bodies within the jurisdiction of the medical examiner under G.S. 130A‑383 or 130A‑384.

(i)         In addition to the other duties of the Commission of Anatomy, when the Commission of Anatomy is notified by the Lifeguardianship Council of the Association of Retarded Citizens of North Carolina, Inc., that the Council intends to claim a body, the Commission shall release the body to the Council. The Lifeguardianship Council shall notify the Commission of Anatomy within 24 hours after death of its intent to claim a body for burial or other humane and caring disposition.  (1975, c. 694, s. 3; 1977, c. 458; 1983, c. 891, s. 2; 1987, c. 470; 1989, c. 222; c. 770, s. 75; 2008‑153, s. 7.)



§ 130A-416. Commission of Anatomy rules.

§ 130A‑416.  Commission of Anatomy rules.

The Commission of Anatomy is authorized to adopt rules necessary to implement the provisions of this Part. (1983, c. 891, s. 2.)



§ 130A-417. Definitions.

Part 6. Final Disposition or Transportation of Deceased Migrant Agricultural Workers and Their Dependents.

§ 130A‑417.  Definitions.

The following definitions shall apply throughout this Part:

(1)        "Dependent" means child, grandchild, spouse or parent of a migrant agricultural worker who moves with the migrant agricultural worker in response to the demand for seasonal agricultural labor.

(2)        "Migrant agricultural worker" means a worker who moves in response to the demand for seasonal agricultural labor. (1983, c. 891, s. 2.)



§ 130A-418. Deceased migrant agricultural workers and their dependents.

§ 130A‑418.  Deceased migrant agricultural workers and their dependents.

(a)        Notwithstanding any other provisions of law, a person having knowledge of the death of a migrant agricultural worker or a worker's dependent shall without delay report the death to the department of social services in the county in which the body is located together with any information regarding the deceased including identity, place of employment, permanent residence, and the name, address and telephone number of any relative and any interested person. The county department of social services shall, within a reasonable time of receiving this report, transmit to the Department notice of the death and information received upon notification. The Department shall make reasonable effort to inform the next‑of‑kin and any interested person of the death.

(b)        If the identity of the person cannot be determined within a reasonable period of time, or if the body is unclaimed 10 days after death, the body shall be offered to the Commission of Anatomy and, upon its request, shall be delivered to the Commission of Anatomy. If the Commission of Anatomy does not request an unclaimed body offered it or the estate, and if the relatives or other interested persons claiming the body are unable to provide for the final disposition of the migrant agricultural worker or dependent, the Department is authorized and directed to arrange for the final disposition of the decedent.

(c)        If the estate, relatives or interested persons are able to provide for final disposition but are unable to effect the transportation of the decedent to the decedent's legal residence or the legal residence of the relatives or interested persons, the Department is authorized and directed to allocate a sum of not more than two hundred dollars ($200.00) to defray the transportation expenses.

(d)        The Secretary is authorized to adopt rules necessary to implement this section. (1975, c. 891; 1977, c. 648; 1983, c. 891, s. 2.)



§ 130A-419. Reserved for future codification purposes.

§ 130A‑419.  Reserved for future codification purposes.



§ 130A-420. Authority to dispose of body or body parts.

Part 7. Disposition of Body or Body Parts.

§ 130A‑420.  Authority to dispose of body or body parts.

(a)        An individual at least 18 years of age may authorize the type, place, and method of disposition of the individual's own dead body by methods in the following order:

(1)        Pursuant to a preneed funeral contract executed pursuant to Article 13D of Chapter 90 of the General Statutes or pursuant to a cremation authorization form executed pursuant to Article 13C of Chapter 90 of the General Statutes.

(2)        Pursuant to a written will.

(3)        Pursuant to a written statement other than a will signed by the individual and witnessed by two persons who are at least 18 years old.

(4)        Pursuant to a health care power of attorney to the extent provided in Article 3 of Chapter 32A of the General Statutes.

An individual may also delegate his or her right to dispose of his or her own dead human body to any person by any means authorized in subdivisions (1) through (3) of this subsection.

(b)        If a decedent has left no written authorization for the disposal of the decedent's body as permitted under subsection (a) of this section, the following competent persons in the order listed may authorize the type, method, place, and disposition of the decedent's body:

(1)        The surviving spouse.

(2)        A majority of the surviving children over 18 years of age, who can be located after reasonable efforts.

(3)        The surviving parents.

(4)        A majority of the surviving siblings over 18 years of age, who can be located after reasonable efforts.

(5)        A majority of the persons in the classes of the next degrees of kinship, in descending order, who, under State law, would inherit the decedent's estate if the decedent died intestate who are at least 18 years of age and can be located after reasonable efforts.

(6)        A person who has exhibited special care and concern for the decedent and is willing and able to make decisions about the disposition.

(7)        In the case of indigents or any other individuals whose final disposition is the responsibility of the State or any of its instrumentalities, a public administrator, medical examiner, coroner, State‑appointed guardian, or any other public official charged with arranging the final disposition of the decedent.

(8)        In the case of individuals who have donated their bodies to science or whose death occurred in a nursing home or private institution and in which the institution is charged with making arrangements for the final disposition of the decedent, a representative of the institution.

(9)        In the absence of any of the persons described in subdivisions (1) through (8) of this subsection, any person willing to assume responsibility for the disposition of the body.

This subsection does not grant to any person the right to cancel a preneed funeral contract executed pursuant to Article 13D of Chapter 90 of the General Statutes, to prohibit the substitution of a preneed licensee as authorized under G.S. 90‑210.63, or to permit modification of preneed contracts under G.S. 90‑210.63A. If an individual is incompetent at the time of the decedent's death, the individual shall be treated as if he or she predeceased the decedent. An attending physician may certify the incompetence of an individual and the certification shall apply to the rights under this section only. Any individual under this section may waive his or her rights under this subsection by any written statement notarized by a notary public or signed by two witnesses.

(b1)      A person who does not exercise his or her right to dispose of the decedent's body under subsection (b) of this section within five days of notification or 10 days from the date of death, whichever is earlier, shall be deemed to have waived his or her right to authorize disposition of the decedent's body or contest disposition in accordance with this section.

(c)        An individual at least 18 years of age may, in a writing signed by the individual, authorize the disposition of one or more of the individual's body parts that has been or will be removed. If the individual does not authorize the disposition, a person listed in subsection (b) of this section may authorize the disposition as if the individual was deceased.

(d)        This section does not apply to the disposition of dead human bodies as anatomical gifts under Part 3A of Article 16 of Chapter 130A of the General Statutes or the right to perform autopsies under Part 2 of Article 16 of Chapter 130A of the General Statutes.  (1997‑399, s. 34; 2007‑531, s. 26; 2008‑153, s. 8.)



§ 130A-421. Reserved for future codification purposes.

§ 130A‑421.  Reserved for future codification purposes.



§ 130A-422. Definitions.

Article 17.

Childhood Vaccine‑Related Injury Compensation Program.

§ 130A‑422.  Definitions.

The following definitions apply throughout this Article, unless the context clearly implies otherwise:

(1)        "Claimant" means any person who files a claim for compensation  for a vaccine‑related injury pursuant to G.S. 130A‑425(b). In the case of a minor or incompetent, a claim may be filed by a guardian ad litem, parent, guardian, or other legal representative; and, in the case of a decedent, the claim may be filed by an administrator, executor, or other legal representative.

In the event that more than one person claims to have suffered compensable injuries as the result of the administration of a covered vaccine to a single individual, all these persons shall be treated for purposes of this Article as if they were a single claimant. A single joint claim shall be filed on behalf of all these persons, and the limitations on awards set forth in G.S. 130A‑427(b) apply to that joint claim or subsequent joint action as if it were a claim filed on behalf of a single individual.

(2)        "Commission" means the North Carolina Industrial Commission.

(3)        "Covered vaccine" means a vaccine administered pursuant to the requirements of G.S. 130A‑152.

(4)        "Respondent" means the person or entity the claimant identifies in the claim as the agent of causality of the vaccine‑related injury.

(5)        "Vaccine‑related injury", with respect to persons engaged in the manufacture, distribution, or sale, or administration of a covered vaccine, means any injury, disability, illness, death, or condition caused by the vaccine. "Vaccine‑related injury" shall not mean any injury, disability, illness, death, or condition caused by the method of injection of the vaccine into the body. (1985 (Reg. Sess., 1986), c. 1008, s. 1; 1987, c. 215, s. 8.)



§ 130A-423. North Carolina Childhood Vaccine-Related Injury Compensation Program; exclusive remedy; relationship to federal law; subrogation.

§ 130A‑423.  North Carolina Childhood Vaccine‑Related Injury Compensation Program; exclusive remedy; relationship to federal law; subrogation.

(a)        There is established the North Carolina Childhood Vaccine‑Related Injury Compensation Program.

(b)        The rights and remedies granted the claimant, the claimant's parent, guardian ad litem, guardian, or personal representative shall exclude all other rights and remedies of the claimant, his parent, guardian ad litem, guardian, or personal representative against any respondent at common law or otherwise on account of injury, illness, disability, death, or condition. If an action is filed, it shall be dismissed, with prejudice, on the motion of any party under law.

(b1)      A claimant may file a petition pursuant to this Article only after the claimant has filed an election pursuant to Section 2121 of the Public Health Service Act, P.L. 99‑660, permitting the claimant to file a civil action for damages for a vaccine‑related injury or death or if the claimant is otherwise permitted by federal law to file an action against a vaccine manufacturer.

(c)        Nothing in this Article prohibits any individual from bringing a civil action against a vaccine manufacturer for damages for a vaccine‑related injury or death if the action is not barred by federal law under subtitle 2 of Title XXI of the Public Health Service Act.

(d)        If any action is brought against a vaccine manufacturer as permitted by subtitle 2 of Title XXI of the Public Health Service Act and subsection (c) of this section, the plaintiff in the action may recover damages only to the extent permitted by subdivisions (1) through (3) of subsection (a) of G.S. 130A‑427. The aggregate amount awarded in any action may not exceed the limitation established by subsection (b) of G.S. 130A‑427. Regardless of whether an action is brought against a vaccine manufacturer, a claimant who has filed an election pursuant to Section 2121 of the Public Health Service Act, as enacted into federal law by Public Law 99‑660, permitting a claimant to file a civil action for damages for a vaccine‑related injury or death, or who is otherwise permitted by federal law to file an action against a vaccine manufacturer, may file a petition pursuant to G.S. 130A‑425 to obtain services from the Department pursuant to subdivision (5) of subsection (a) of G.S. 130A‑427 and, if no action has been brought against a vaccine manufacturer, to obtain other relief available pursuant to G.S. 130A‑427.

(e)        In order to prevent recovery of duplicate damages, or the imposition of duplicate liability, in the event that an individual seeks an award pursuant to G.S. 130A‑427 and also files suit against the manufacturer as permitted by subtitle 2 of Title XXI of the Public Health Service Act and subsection (c) of this section, the following provisions shall apply:

(1)        If, at the time an award is made pursuant to G.S. 130A‑427, an individual has already recovered damages from a manufacturer pursuant to a judgment or settlement, the award shall consist only of a commitment to provide services pursuant to subdivision (5) of subsection (a) of G.S. 130A‑427.

(2)        If, at any time after an award is made to a claimant pursuant to G.S. 130A‑427, an individual recovers damages for the same vaccine‑related injury from a manufacturer pursuant to a judgment or settlement, the individual who recovers the damages shall reimburse the State for all amounts previously recovered from the State in the prior proceeding. Before a defendant in any action for a vaccine‑related injury pays any amount to a plaintiff to discharge a judgment or settlement, he shall request from the Secretary a statement itemizing any reimbursement owed by the plaintiff pursuant to this subdivision, and, if any reimbursement is owed by the plaintiff to the Department, the defendant shall pay the reimbursable amounts, as determined by the Secretary, directly to the Department. This payment shall discharge the plaintiff's obligations to the State under this subdivision and any obligation the defendant may have to the plaintiff with respect to these amounts.

(3)        If:

a.         An award has been made to a claimant for an element of damages pursuant to G.S. 130A‑427; and

b.         An individual has recovered for the same element of damages pursuant to a judgment in, or settlement of, an action for the same vaccine‑related injury brought against a manufacturer, and that amount has not been remitted to the State pursuant to subdivision (2) of this subsection; and

c.         The State seeks to recover the amounts it paid in an action it brings against the manufacturer pursuant to G.S. 130A‑430;

any judgment obtained by the State under G.S. 130A‑430 shall be reduced by the amount necessary to prevent the double recovery of any element of damages from the manufacturer. Nothing in this subdivision limits the State's right to obtain reimbursement from a claimant under subdivision (2) of this subsection with respect to any double payment that might be received by the claimant.

(f)         Subrogation claims pursued under the National Childhood Vaccine Injury Act of 1986 shall be filed with the appropriate court, not with the Industrial Commission. (1985 (Reg. Sess., 1986), c. 1008, s. 1; 1987, c. 215, ss. 1, 2; 1989, c. 727, ss. 148, 149; 1991, c. 410, s. 1; 1997‑443, s. 11A.85.)



§ 130A-424. Industrial Commission authorized to hear and determine claims; damages.

§ 130A‑424.  Industrial Commission authorized to hear and determine claims; damages.

The North Carolina Industrial Commission is authorized to hear and pass upon all claims filed pursuant to this Article. The members of the Commission, or a deputy thereof, have power to issue subpoenas, administer oaths, conduct hearings, take evidence, enter orders, opinions, settlements, and awards, and punish for contempt. The Commission may appoint deputies and clerical assistants to carry out the purpose and intent of this Article, and this deputy or deputies are vested with the same power and authority to hear and determine claims filed pursuant to this Article as is by this Article vested in the members of the Commission. (1985 (Reg. Sess., 1986), c. 1008, s. 1.)



§ 130A-425. Filing of claims.

§ 130A‑425.  Filing of claims.

(a)        Notwithstanding any other provision of State law, no action for compensation for a vaccine‑related injury may be filed against any person unless that person was named as a respondent in a claim filed pursuant to this section and unless the claim was filed within the applicable time period set forth in G.S. 130A‑429.

(b)        In all claims filed pursuant to this Article, the claimant or the person in whose behalf the claim is made shall file with the Commission a verified petition in duplicate, setting forth the following information:

(1)        The name and address of the claimant;

(2)        The name and address of each respondent;

(3)        The amount of compensation in money and services sought to be recovered;

(4)        The time and place where the injury occurred;

(5)        A brief statement of the facts and circumstances surrounding the injury and giving rise to the claim; and

(6)        Supporting documentation and a statement of the claim that the claimant or the person in whose behalf the claim is made suffered a vaccine‑related injury and has not previously collected an award or settlement of a civil action for damages for this injury.  This supporting documentation shall include all available medical records pertaining to the alleged injury, including autopsy reports, if any, and if the injured person was under two years of age at the time of injury, all prenatal, obstetrical, and pediatric records of care preceding the injury, and an identification of any unavailable records known to the claimant or the person in whose behalf the claim is made.

(7)        Documentation to show that the claimant has filed an election pursuant to Section 2121 of the Public Health Service Act, P.L. 99‑660, permitting such claimant to file a civil action for damages for a vaccine‑related injury or death or documentation to show that such claimant is otherwise permitted by federal law to file an action against a vaccine manufacturer.

(c)        Upon receipt of this verified petition in duplicate, the Commission shall enter the case upon its hearing docket and shall determine the matter in the county where the injury occurred unless the parties agree or the Commission directs that the case may be heard in some other county.  All parties shall be given reasonable notice of the date when and the place where the claim will be heard.  Immediately upon receipt of the claim, the Commission shall serve a copy of the verified petition on each respondent by registered or certified mail.  The Commission shall also send a copy of the verified petition to the Secretary, who shall be a party to all proceedings involving the claim, and to the Attorney General who shall represent the State's interest in all the proceedings involving the claim.

(d)        The Commission shall adopt rules necessary to govern the proceedings required by this Article.  The Rules of Civil Procedure as contained in G.S. 1A‑1 et seq. and the General Rules of Practice for the Superior and District Courts as authorized by G.S. 7A‑34 apply to claims filed with the Industrial Commission under this Article.  The Commission shall keep a record of all proceedings conducted under this Article, and has the right to subpoena any persons and records it considers necessary in making its determinations.  The Commission may require all persons called as witnesses to testify under oath or affirmation, and any member of the Commission may administer oaths.  If any persons refuse to comply with any subpoena issued pursuant to this Article or to testify with respect to any matter relevant to proceedings conducted under this Article, the Superior Court of Wake County, on application of the Commission, may issue an order requiring the person to comply with the subpoena and to testify.  Any failure to obey any such order may be punished by the court as for contempt. (1985 (Reg. Sess., 1986), c. 1008, s. 1; 1987, c. 215, s. 3; 1989, c. 727, s. 150; 1991, c. 410, s. 2.)



§ 130A-426. Determination of claims.

§ 130A‑426.  Determination of claims.

(a)        The Commission shall determine, on the basis of the evidence presented to it, the following issues:

(1)        Whether any injuries alleged in the claim are vaccine‑related injuries; and

(2)        How much compensation, if any, is awardable pursuant to G.S.  130A‑427.

(b)        If the Commission determines pursuant to subsection (a) of this section that the injuries alleged in the claim are not vaccine‑ related injuries, it shall render a decision denying any compensation. If the Commission decides that any of the injuries are vaccine‑related injuries it shall make an award pursuant to guidelines it establishes specifically adopted to relate to vaccine‑related injuries. (1985 (Reg. Sess., 1986), c. 1008, s. 1.)



§ 130A-427. Commission awards for vaccine-related injuries; duties of Secretary.

§ 130A‑427.  Commission awards for vaccine‑related injuries; duties of Secretary.

(a)        Upon determining that a claimant has sustained a vaccine‑related injury, the Commission shall make an award providing compensation or services for any or all of the following:

(1)        Actual and projected reasonable expenses of medical care, developmental evaluation, special education, vocational training, physical, emotional or behavioral therapy, and residential and custodial care and service expenses, that cannot be provided by the Department pursuant to subdivision (5) of this subsection;

(2)        Loss of earnings and projected earnings, determined in accordance with generally accepted actuarial principles;

(3)        Noneconomic, general damages arising from pain, suffering, and emotional distress;

(4)        Reasonable attorneys' fees;

(5)        Needs that the Secretary determines on a case‑by‑case basis shall be met by medical, health, developmental evaluation, special education, vocational training, physical, emotional, or behavioral therapy, residential and custodial care, and other essential and necessary services, to be provided the injured party by the programs and services administered by the Department. The Secretary shall develop an itemized list of the service needs of the injured party upon review and evaluation of the injured party's medical record and shall present it to the Commission prior to the Commission's determination. In the event that the Commission's award includes the provision of any of these services, the Secretary shall develop a comprehensive, coordinated plan for the delivery of these services to the injured party. Notwithstanding any other provision of State law, the Secretary shall waive all eligibility criteria in determining eligibility for services provided by the Department under the plan of care developed pursuant to this subdivision. If the award includes any such services, these services shall be provided by the Department free of any cost to the injured party.

(b)        The money compensation component of the award may not be made pursuant to this section in excess of an aggregate amount of the present day value amount of three hundred thousand dollars ($300,000) with respect to all injuries claimed to have resulted from the administration of a covered vaccine to a single individual. The value of all services to be provided by the Department, as part of this award is in addition to the total amount of money compensation, and is not included in the limitation prescribed by this subsection on the amount of money compensation that may be awarded. No damages may be awarded pursuant to subdivision (a)(3) on behalf of any person to whom the covered vaccine was not administered. (1985 (Reg. Sess., 1986), c. 1008, s. 1; 1989, c. 727, s. 151; 1997‑443, s. 11A.86.)



§ 130A-428. Notice of determination of claim; appeal to full commission.

§ 130A‑428.  Notice of determination of claim; appeal to full commission.

(a)        Decisions of the Commission pursuant to G.S. 130A‑427 shall be final and binding on the claimant and each respondent.

(b)        Notwithstanding subsection (a), upon determination of the claim, the Commission  shall notify all parties concerned in writing of its decision and any party shall have 15 days after receipt of such notice within which to file notice of appeal with the Commission. This appeal, when so taken, shall be heard by the Commission, sitting as a full commission, on the basis of the record in the matter and upon oral argument of the parties, and the full commission may amend, set aside, or strike out the decision of the hearing commissioner and may issue its own findings of fact and conclusions of law. Upon determination of the claim by the Commission, sitting as a full commission, the Commission shall notify all parties concerned in writing of its decision.

(c)        The decision of the Commission, if not reviewed in due time, or an award of the Commission, shall be conclusive and binding as to all questions of fact; but any party to the proceedings may, within 30 days from the date of the decision or award, or within 30 days after receipt of notice to be sent by registered mail or certified mail of the award, but not thereafter, appeal from the decision or award of the Commission to the Court of Appeals for errors of law under the same terms and conditions as govern appeals from the Superior Court to the Court of Appeals in ordinary civil actions. The procedure for the appeal shall be provided by the Rules of Appellate Procedure. (1985 (Reg. Sess., 1986), c. 1008, s. 1.)



§ 130A-429. Limitation on claims.

§ 130A‑429.  Limitation on claims.

(a)        Except as provided in subsection (b) of this section, any claim under this Article that is filed more than six years after the administration of a vaccine alleged to have caused a vaccine‑related injury is barred. Claims on behalf of minors or incompetent persons shall be filed by their parents, guardians ad litem, or guardians within the applicable limitations period established by this section.

(b)        Claims that are filed in accordance with the procedures set forth in G.S. 130A‑425(b) within six years after the date of the enactment of this Article shall not be barred unless, on the date the claim was filed, the claimant was barred by the applicable statute of limitations from filing an action for damages with respect to the subject matter of the claim.

(c)        The period of limitation set forth in this section shall be stayed beginning on the date the claimant files a petition under Section 2111 of the Public Health Service Act, P.L. 99‑660, and ending 120 days after the date final judgment is entered on the petition. (1985 (Reg. Sess., 1986), c. 1008, s. 1; 1991, c. 410, s. 3.)



§ 130A-430. Right of State to bring action against health care provider and manufacturer.

§ 130A‑430.  Right of State to bring action against health care provider and manufacturer.

(a)        If the Industrial Commission makes an award for a claimant who it determines has sustained a vaccine‑related injury, the State may, within two years of the date the Commission renders its decision, bring an action against the health care provider who administered the vaccine on the ground that the health care provider was negligent in administering the vaccine. Damages in an action brought under this section are limited to the amount of the award made by the Commission plus the estimated present value of all the services to be provided to the claimant by the Department under G.S. 130A‑427.

(b)        Manufacturer.  If the Industrial Commission makes an award for a claimant who it determines has sustained a vaccine‑related injury, the State may, within two years of the date the Commission renders its decision, bring an action against the manufacturer who made the vaccine on the ground that the vaccine was a defective product. Damages in an action brought under this section are limited to the amount of the award made by the Commission plus the estimated present value of all the services to be provided to the claimant by the Department under G.S. 130A‑427, the reasonable costs of prosecuting the action, including, but not limited to, attorneys' fees, fees charged by witnesses, and costs of exhibits. For purposes of this subsection, a defective product is a covered vaccine that was manufactured, transported, or stored in a negligent manner, or was distributed after its expiration date, or that otherwise violated the applicable requirements of any license, approval, or permit, or any applicable standards or requirements issued under Section 351 of the Public Health Service Act, as amended, or the federal Food, Drug, and Cosmetic Act, as these standards or requirements were interpreted or applied by the federal agency charged with their enforcement. The negligence or other action in violation of applicable federal standards or requirements shall be demonstrated by the State, by a preponderance of the evidence, to be the proximate cause of the injury for which an award was rendered pursuant to G.S. 130A‑427, in order to allow recovery by the State against the manufacturer pursuant to this subsection. (1985 (Reg. Sess., 1986), c. 1008, s. 1; 1987, c. 215, s. 4; 1989, c. 727, s. 152; 1997‑443, s. 11A.87.)



§ 130A-431. Certain vaccine diversions made felony.

§ 130A‑431.  Certain vaccine diversions made felony.

Any person who (i) receives a vaccine designated by the manufacturer for use in the State, (ii) directly or indirectly diverts the vaccine to a location outside the State, and (iii) directly or indirectly profits as a result of this diversion, is guilty of a Class I felony.  The fine shall be twenty‑five dollars ($25.00) per dose of the diverted vaccine or one hundred thousand dollars ($100,000), whichever is less.  A health care professional convicted of a Class I felony pursuant to this section who is found by the court to have diverted more than 300 doses of covered vaccine shall have his license suspended for one year. (1985 (Reg. Sess., 1986), c. 1008, s. 1; 1987, c. 215, s. 5; 1993, c. 539, s. 1306; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 130A-432. Scope.

§ 130A‑432.  Scope.

This Article applies to all claims for vaccine‑related injuries occurring on and after October 1, 1986 and, at the option of the claimant, to claims for vaccine‑related injuries that occurred before October 1, 1986 if such claim has not been resolved by final judgment or by settlement agreement or is not barred by a statute of limitations.

This Article applies to all claims for vaccine‑related injuries alleged to have been caused by covered vaccines administered within the State, regardless of where an action relating to the injuries is brought and regardless of where the injuries are alleged to have occurred. (1985 (Reg. Sess., 1986), c. 1008, s. 1; 1987, c. 215, s. 6.)



§ 130A-433. Contracts for purchase of vaccines; distribution; fee; rules.

§ 130A‑433.  Contracts for purchase of vaccines; distribution; fee; rules.

(a)        Notwithstanding any law to the contrary, the Secretary may enter into contracts with the manufacturers and suppliers of covered vaccines and with other public entities either within or without the State for the purchase of covered vaccines and may provide for the distribution or sale of the covered vaccines to health care providers. Local health departments shall distribute the covered vaccines at the request of the Department. The Secretary shall adopt rules to implement this Article except for subsection (b) of this section.

(b)        Except as otherwise provided in G.S. 130A‑153(a), a health care provider who receives vaccine from the State may charge no more than a reasonable fee established by the Commission for Public Health for the administration of the vaccine.  (1985 (Reg. Sess., 1986), c. 1008, s. 2; 1987, c. 215, s. 7; 1989, c. 727, s. 153; 1993, c. 321, s. 281(b); 2007‑182, s. 2; 2009‑451, s. 10.29A(b).)



§ 130A-434. Child Vaccine Injury Compensation Fund established; payments from Fund; transfer of appropriations and receipts.

§ 130A‑434.  Child Vaccine Injury Compensation Fund established; payments from Fund; transfer of appropriations and receipts.

(a)        There is established the Child Vaccine Injury Compensation Fund within the Department to finance the North Carolina Childhood Vaccine‑Related Injury Compensation Program created by this article. The money compensation components of all awards made pursuant to Article 17 of Chapter 130A of the General Statutes shall be paid by the Department from the Fund.

(b)        Should the Department find that the sum of appropriations and receipts is insufficient to meet financial obligations incurred in the administration of this article, appropriations and receipts in the Department which would otherwise revert to the General Fund may be transferred to the Child Vaccine Injury Compensation Fund in order to meet such obligations. The Department may also budget anticipated receipts as needed to implement this Article. (1985 (Reg. Sess., 1986), c. 1008, s. 3(a), 3(b); 1989, c. 727, s. 154; 1997‑443, s. 11A.88.)



§§ 130A-435 through 130A-439. Reserved for future codification purposes.

§§ 130A‑435 through 130A‑439.  Reserved for future codification purposes.



§ 130A-440. Health assessment required.

Article 18.

Health Assessments for Kindergarten Children in the Public Schools.

§ 130A‑440.  Health assessment required.

(a)        Every child in this State entering kindergarten in the public schools shall receive a health assessment. The health assessment shall be made no more than 12 months prior to the date of school entry. No child shall attend kindergarten unless a health assessment transmittal form, developed pursuant to G.S. 130A‑441, indicating that the child has received the health assessment required by this section, is presented to the school principal. The medical provider, or the parent, guardian, or person in loco parentis, must present a completed health assessment transmittal form to the principal of the school on or before the child's first day of attendance. If a health assessment transmittal form is not presented on or before the first day, the principal shall present a notice of deficiency to the parent, guardian, or responsible person. The parent, guardian, or responsible person shall have 30 calendar days from the first day of attendance to present the required health assessment transmittal form for the child. Upon termination of 30 calendar days, the principal shall not permit the child to attend the school until the required health assessment transmittal form has been presented.

(b)        A health assessment shall include a medical history and physical examination with screening for vision and hearing and, if appropriate, testing for anemia and tuberculosis. Vision screening shall be conducted in accordance with G.S. 130A‑440.1. The health assessment may also include dental screening and developmental screening for cognition, language, and motor function.

(c)        The health assessment shall be conducted by a physician licensed to practice medicine, a physician's assistant as defined in G.S. 90‑18.1(a), a certified nurse practitioner, or a public health nurse meeting the Department's Standards for Early Periodic Screening, Diagnosis, and Treatment Screening.

(d)        This Article shall not apply to children entering kindergarten in private church schools, schools of religious charter, or qualified nonpublic schools, regulated by Article 39 of Chapter 115C of the General Statutes. (1985 (Reg. Sess., 1986), c. 1017, s. 1; 1987, c. 114, s. 1; 1989, c. 727, s. 155; 1993, c. 124, s. 1; 1995, c. 123, s. 10; 2006‑240, s. 1(b).)



§ 130A-440.1. Early Childhood Vision Care.

§ 130A‑440.1.  Early Childhood Vision Care.

(a)        Vision Screening Required for Children Entering Kindergarten.  Every child in this State entering kindergarten in the public schools, beginning with the 2007‑2008 school year, shall obtain vision screening in accordance with vision screening standards adopted by the Governor's Commission on Early Childhood Vision Care. Within 180 days of the start of the school year, the parent of the child shall present to the school principal or the principal's designee certification that the child has, within the past 12 months, obtained vision screening conducted by a licensed physician, optometrist, physician assistant, nurse practitioner, registered nurse, orthoptist, or a vision screener certified by Prevent Blindness North Carolina, or a comprehensive eye examination performed by an ophthalmologist or optometrist. The health assessment transmittal form required pursuant to G.S. 130A‑440 qualifies as certification that the child has obtained the required vision screening. All providers conducting vision screening shall provide each parent in writing the results of the vision screening on forms bearing the signature of the provider supplied to the provider by the Governor's Commission on Early Childhood Vision Care. The provider shall also orally communicate this information to the parent and shall take reasonable steps to ensure that the parent understands the information communicated. In the instance where a child enters the first grade without having been enrolled in a kindergarten program requiring a vision screening, the requirements for vision screening under this subsection shall apply.

(a1)      Comprehensive Eye Examination.  For children who receive and fail to pass a vision screening as required under subsection (a) of this section, a comprehensive eye examination is required. If a public school teacher, administrator, or other appropriate school personnel has reason to believe that a child enrolled in kindergarten through third grade is having problems with vision, the school personnel may recommend to the child's parent that the child have a comprehensive eye examination. Notification to the parent shall also inform the parent that funds may be available from the Governor's Commission on Early Childhood Vision Care to pay providers for the examination, including corrective lenses.

The comprehensive eye examination shall be conducted by a duly licensed optometrist or ophthalmologist. The comprehensive eye examination conducted pursuant to this section shall consist of a complete and thorough examination of the eye and shall include:

(1)        Measurement of visual acuity;

(2)        Ocular alignment and motility;

(3)        Depth perception  stereopsis;

(4)        Fusion;

(5)        Slit lamp examination of the lid margins, conjunctivae, cornea, anterior chamber, iris, and crystalline lens;

(6)        Examination of the ocular adnexa, the anterior segment, and pupils; and

(7)        Cycloplegic refraction and dilated fundus examination.

Health assessment vision screening under G.S. 130A‑440 is not a comprehensive eye examination for purposes of this section.

(b)        Repealed by Session Laws 2006‑240, s. 1(a), effective August 13, 2006.

(c)        The results of a comprehensive eye examination conducted under this section shall be included on the comprehensive eye examination transmittal form developed by the Commission pursuant to G.S. 143B‑216.75 and shall contain a summary of the comprehensive eye examination performed by the optometrist or ophthalmologist. Any treatment recommendations by the optometrist or ophthalmologist, such as spectacles for schoolwork, shall appear in the summary and school health card. The provider shall present a signed transmittal form to the parent upon completion of the examination. The parent shall submit the transmittal form to the school in accordance with this section.

(d)        Repealed by Session Laws 2006‑240, s. 1(a), effective August 13, 2006.

(e)        G.S. 130A‑441, 130A‑442, and 130A‑443, pertaining to health assessments, apply to comprehensive eye examinations required under this section.

(f)         No child shall be excluded from attending school for a parent's failure to obtain a comprehensive eye examination required under this section. If a parent fails or refuses to obtain a comprehensive eye examination or to provide the certification of a comprehensive eye examination, the school shall send a written reminder to the parent of required eye examinations and shall include information about funds that may be available from the Governor's Commission on Early Childhood Vision Care.

(g)        In adopting standards for vision screening under this section and as required under G.S. 130A‑440, the Commission shall take into account the resources necessary to comply with the standards and, if standards will require additional resources, shall mitigate the impact on resources without compromising vision screening effectiveness.

(h)        As used in this section, the term "parent" means the parent, guardian, or person standing in loco parentis. (2005‑276, s. 10.59F(g); 2005‑345, s. 20(d); 2006‑240, s. 1(a).)



§ 130A-441. Reporting.

§ 130A‑441.  Reporting.

(a)        Health assessment results shall be submitted to the school principal by the medical provider on health assessment transmittal forms developed by the Department and the Department of Public Instruction.

(b)        Each school having a kindergarten shall maintain on file the health assessment results. The files shall be open to inspection by the Department, the Department of Public Instruction, or their authorized representatives and persons inspecting the files shall maintain the confidentiality of the files. Upon transfer of a child to another kindergarten, a copy of the health assessment results shall be provided upon request and without charge to the new kindergarten.

(c)        Within 60 calendar days after the commencement of a new school year, the principal shall file a health assessment status report with the Department on forms developed by the Department and the Department of Public Instruction. The report shall document the number of children in compliance and not in compliance with G.S. 130A‑440(a). (1985 (Reg. Sess., 1986), c. 1017, s. 1; 1987, c. 114, s. 2; 1989, c. 727, s. 156; 1993, c. 124, s. 2.)



§ 130A-442. Religious exemption.

§ 130A‑442.  Religious exemption.

If the bona fide religious beliefs of the parent, guardian or person in loco parentis of a child are contrary to the health assessment requirements contained in this Article, this Article shall not apply to the child. Upon submission of a written statement of the bona fide religious beliefs and opposition to the health assessment requirements, the child may attend kindergarten without submitting a health assessment report. (1985 (Reg. Sess., 1986), c. 1017, s. 1; 1987, c. 114, s. 2.)



§ 130A-443. Rules.

§ 130A‑443.  Rules.

Rules governing the contents for health assessment reports, the procedure for reporting under this Article, and those persons authorized to inspect the files shall be developed jointly by the Department of Public Instruction and the Commission for Public Health and shall be adopted by the Commission for Public Health. (1985 (Reg. Sess., 1986), c. 1017, s. 1; 2007‑182, s. 2.)



§ 130A-444. Definitions.

Article 19.

Asbestos Hazard Management.

§ 130A‑444.  Definitions.

Unless a different meaning is required by the context, the following definitions apply throughout this Article:

(1)        "AHERA" means Title II, Asbestos Hazard Emergency Response Act of the Toxic Substances Control Act, 15 U.S.C. § 2601, et seq., as amended by the Asbestos School Hazard Abatement Reauthorization Act of 1990, P.L. 101‑637, 104 Stat. 4589 ("ASHARA").

(2)        "Asbestos" means asbestiform varieties of chrysotile (serpentine), crocidolite (riebeckite), amosite (cummingtonite‑grunerite), anthophyllite, tremolite and actinolite.

(3)        "Asbestos containing material" means material which contains more than one percent (1%) asbestos, including friable asbestos containing material and nonfriable asbestos containing material.

(3a)      "Asbestos NESHAP for demolition and renovation" means that portion of the National Emission Standards for Hazardous Air Pollutants for asbestos that governs demolition and renovation as set out in 40 CFR §§ 61.141, 61.145, 61.150, and 61.154 (1 July 1993 edition).

(4)        "Abatement" means work performed to repair, maintain, remove, isolate, or encapsulate asbestos containing material. The term does not include inspections, preparation of management plans, abatement project design, taking of samples, or project overview.

(5)        "Friable" means any material that when dry can be broken, crumbled, pulverized, or reduced to powder by hand pressure, and includes previously nonfriable material after such material becomes damaged to the extent that when dry it can be crumbled, pulverized, or reduced to powder by hand pressure.

(6)        "Management" means all activities related to asbestos containing material, including inspections, preparation of management plans, abatement project design, abatement, project overview, and taking of samples.

(6a)      "Person" means an individual, a corporation, a company, an association, a partnership, a unit of local government, a State or federal agency, or any other legal entity.

(7)        "Public area" means those areas in any building other than a residence that are not covered under the Occupational Safety and Health Act of 1970, Pub. L. 91‑596, 84 Stat. 1590, 29 U.S.C. § 651, et seq., as amended.

(8)        "Removal" means stripping, chipping, sanding, sawing, drilling, scraping, sucking, and other methods of separating material from its installed location in a building.

(9)        "Residence" means any single family dwelling or any multi‑family dwelling of fewer than 10 units. (1989, c. 724, s. 1; 1993 (Reg. Sess., 1994), c. 686, s. 2; 1995, c. 123, s. 7.)



§ 130A-445. Management of asbestos containing material in schools.

§ 130A‑445.  Management of asbestos containing material in schools.

All school buildings subject to the provisions of AHERA shall be inspected for asbestos containing materials and shall prepare and submit management plans to the Department.  The Commission shall adopt rules governing school management plans.  These rules shall specify the content and format of plans, the plan review and approval process, schedules and methods for implementation of approved plans, and periodic inspection requirements. (1989, c. 724, s. 1.)



§ 130A-446. Asbestos exposure standard for public areas.

§ 130A‑446.  Asbestos exposure standard for public areas.

The Commission shall adopt rules to establish a maximum airborne asbestos exposure level for public areas.  Such rules shall also specify sampling and analysis procedures. (1989, c. 724, s. 1.)



§ 130A-447. Accreditation of persons performing asbestos management and approval of training courses.

§ 130A‑447.  Accreditation of persons performing asbestos management and approval of training courses.

(a)        No person shall commence or continue to perform asbestos management activities unless he has been accredited by the Department. No person shall commence or continue to provide asbestos related training courses unless the course has been approved by the Department. The Commission shall adopt rules governing the accreditation of persons performing asbestos management activities and the approval of training courses. Such rules shall include categories of accreditation and shall specify appropriate education, experience, and training requirements. The rules shall establish separate categories of accreditation for inspectors, management planners, abatement designers, supervisors, workers, air monitors, and supervising air monitors. These rules shall be at least as stringent as the accreditation plan required under AHERA and regulations adopted pursuant thereto.

(b)        A person who applies for accreditation in the worker category may engage in asbestos containing material management activities as though he were accredited in the worker category for up to 90 days after the date he submits his application. No person whose application is rejected may continue to engage in asbestos containing material management activities under this subsection.

(c)        The following persons are exempt from the accreditation requirements:

(1)        The owner or operator of a building, other than school buildings subject to the provisions of AHERA, and his permanent employees when performing small‑scale, short duration activities, as defined in 40 C.F.R. Pt. 763, Subpt. E, Appendix C (1994).

(2)        A person performing asbestos containing material management activities in his personal residence.

(3)        Governmental regulatory personnel performing inspections of asbestos containing material management activities solely for the purpose of determining compliance with applicable statutes or regulations.

(4)        Persons licensed by the General Contractors Licensing Board, State Board of Examiners of Plumbing and Heating Contractors, State Board of Examiners of Electrical Contractors, or the State Board of Refrigeration Examiners when engaged in activities associated with their license when performing small‑scale, short duration activities, as defined in 40 C.F.R. Pt. 763, Subpt. E, Appendix C (1994). (1989, c. 724, s. 1; 1993 (Reg. Sess., 1994), c. 686, s. 3; 1995, c. 123, s. 8.)



§ 130A-448. Asbestos management accreditation fees and course approval fees.

§ 130A‑448.  Asbestos management accreditation fees and course approval fees.

(a)        The Department shall establish and collect asbestos containing material management accreditation and annual renewal fees to support the asbestos hazard management program. The fees shall not exceed one hundred dollars ($100.00) per accreditation category, except that the fee for the abatement worker category shall not exceed twenty‑five dollars ($25.00). A person who is accredited in more than one category shall pay a fee for each category.

(b)        The Department shall establish and collect fees for approving asbestos management training courses and fees for renewing course approval annually to support the asbestos hazard management program. The fees for approving a training course shall not exceed one thousand five hundred dollars ($1,500) for each course. The annual renewal fees shall not exceed five hundred dollars ($500.00) for each course. Each category of a training course shall be subject to a separate fee for its initial approval and a separate fee for its annual renewal. (1989, c. 724, s. 1; 1993 (Reg. Sess., 1994), c. 686, s. 4.)



§ 130A-449. Asbestos containing material removal permits.

§ 130A‑449.  Asbestos containing material removal permits.

No person shall engage in asbestos abatement involving more than 35 cubic feet, 160 square feet, or 260 linear feet per job of asbestos containing material without an asbestos containing material removal permit issued by the Department.  The Commission shall adopt rules governing such permits.  Such rules may provide for exemption from the requirements of this section. (1989, c. 724, s. 1.)



§ 130A-450. Asbestos containing material removal permit fees.

§ 130A‑450.  Asbestos containing material removal permit fees.

An applicant for an asbestos containing material removal permit is subject to a fee payable to the Department. The fee is a departmental receipt of the Department and must be used to offset the cost of the asbestos hazard management program. An applicant for a permit must indicate whether the asbestos is to be removed as part of a renovation or a demolition. If the asbestos is to be removed as part of a renovation, the fee is the amount set by the Department and may not exceed one percent (1%) of the contracted price or twenty cents ($.20) per square foot or linear foot of asbestos containing material to be removed, whichever is greater. If the asbestos is to be removed as part of a demolition, the fee is the greater of the following, not to exceed one thousand five hundred dollars ($1,500):

(1)        One percent (1%) of the contracted price.

(2)        An amount set by the Department not to exceed twenty cents ($.20) per square foot or linear foot of asbestos containing material to be removed.  (1989, c. 724, s. 1; 2008‑107, s. 29.6(a).)



§ 130A-451. Commission to adopt rules.

§ 130A‑451.  Commission to adopt rules.

For the protection of the public health, the Commission shall adopt rules to implement this Article, AHERA, and the asbestos NESHAP for renovations and demolitions. (1989, c. 724, s. 1; 1993 (Reg. Sess., 1994), c. 686, s. 5.)



§ 130A-452. Local air pollution control programs.

§ 130A‑452.  Local air pollution control programs.

(a)        The Department may authorize any local air pollution control program to adopt and enforce the asbestos NESHAP for demolition and renovation if the local air pollution control program is certified by the North Carolina Environmental Management Commission pursuant to G.S. 143‑215.112. The Department shall authorize any local air pollution control program to adopt and enforce the asbestos NESHAP for demolition and renovation if the local air pollution control program was certified by the North Carolina Environmental Management Commission pursuant to G.S. 143‑215.112 prior to October 1, 1994. A local air pollution control program shall continue to be authorized by the Department to enforce the asbestos NESHAP for demolition and renovation so long as the local air pollution control program maintains its certification under G.S. 143‑215.112 and complies with any rules adopted by the Commission for Public Health pursuant to subsection (b) of this section. Any local air pollution control program authorized to adopt and enforce the asbestos NESHAP for demolition and renovation shall have the authority to enforce the asbestos NESHAP for demolition and renovation under G.S. 130A‑18, 130A‑22(b1), 130A‑22(b2), and 130A‑25. Judicial review of an administrative penalty assessed under G.S. 130‑22(b1) and G.S. 130A‑22(b2) shall be as provided in G.S. 143‑215.112(d2)(1) and Article 4 of Chapter 150B of the General Statutes.

(b)        The Commission for Public Health shall adopt rules regarding the authorization of local air pollution control programs to enforce the asbestos NESHAP for demolition and renovation. (1993 (Reg. Sess., 1994), c. 686, s. 7; 1995, c. 123, s. 6; 2007‑182, s. 2.)



§ 130A-453. Reserved for future codification purposes.

§ 130A‑453.  Reserved for future codification purposes.



§ 130A-453.01. Definitions.

Article 19A.

Lead‑Based Paint Hazard Management Program.

§ 130A‑453.01.  Definitions.

Unless otherwise required by the context, the definitions set out in 40 Code of Federal Regulations § 745.223 (As set out in Vol. 61, No. 169, of the Federal Register, pages 45813 to 45815, 29 August 1996) apply throughout this Article. (1997‑523, s. 1.)



§ 130A-453.02. Purpose of Article.

§ 130A‑453.02.  Purpose of Article.

(a)        This Article is enacted to establish an authorized State program under section 404 of the Toxic Substances Control Act (15 U.S.C. § 2684), as enacted by Subtitle B, section 1021 of the Residential Lead‑Based Paint Hazard Reduction Act of 1992 (Pub. L. 102‑550, 106 Stat. 3916), that will apply in this State in lieu of the corresponding federal program administered by the federal Environmental Protection Agency. This Article requires a person who performs an inspection, risk assessment, or abatement of a child‑occupied facility or target housing to be certified and establishes the procedure and requirements for certification. It also requires a person who conducts an abatement of a child‑occupied facility or target housing to obtain a permit for the abatement.

(b)        This Article does not require the inspection, risk assessment, or abatement of a child‑occupied facility or target housing under any circumstance. G.S. 130A‑131.5 and the rules adopted to implement that section authorize the Department to order an abatement to eliminate a lead poisoning hazard. This Article does not expand or otherwise change that authority. (1997‑523, s. 1.)



§ 130A-453.03. Certification of individuals who perform inspections, risk assessments, or abatements.

§ 130A‑453.03.  Certification of individuals who perform inspections, risk assessments, or abatements.

(a)        Requirement.  An individual shall not perform or offer to perform an inspection, risk assessment, or abatement of target housing or a child‑occupied facility unless the individual is certified by the Department to perform the activity. Performance of an inspection, risk assessment, or abatement encompasses a range of activities. To ensure proper performance of all aspects of an inspection, risk assessment, or abatement, the certification requirement imposed on an individual applies to each activity. The categories of individual certification are inspector, risk‑assessor, designer, supervisor, worker, and any other category required by federal law. The category of risk‑assessor includes the category of inspector. Thus, a person who is certified as a risk‑assessor is not required to be certified as an inspector. Otherwise, an individual who performs or offers to perform activities within the scope of more than one category must be certified in each category.

(b)        Exemption.  The certification requirement imposed by this section does not apply to an individual who performs an abatement of a residential dwelling the person owns and occupies as a residence, unless the residential dwelling is occupied by a person or persons other than the owner or the owner's immediate family while an abatement is being performed, or a child residing in the dwelling has been identified as having an elevated blood lead level. (1997‑523, s. 1.)



§ 130A-453.04. Certification and other requirements of firms that perform inspections, risk assessments, or abatements.

§ 130A‑453.04.  Certification and other requirements of firms that perform inspections, risk assessments, or abatements.

A firm or other entity shall not perform or offer to perform an inspection, risk assessment, or abatement of target housing or a child‑occupied facility unless the entity is certified by the Department as a firm that is qualified to perform the activity. An entity that performs an inspection, risk assessment, or abatement of target housing or a child‑occupied facility shall not use an individual to perform the inspection, risk assessment, or abatement unless the individual is certified by the Department to perform the activity. (1997‑523, s. 1.)



§ 130A-453.05. Qualifications for certification of individuals and firms.

§ 130A‑453.05.  Qualifications for certification of individuals and firms.

To be certified under this Article, a person must meet the qualification requirements set by the Commission. Qualification requirements include education, training, experience, the successful completion of an examination, and payment of any applicable fee. (1997‑523, s. 1.)



§ 130A-453.06. Renewal of certification.

§ 130A‑453.06.  Renewal of certification.

A certification of an individual or a firm issued under this Article expires on the last day of the 12th month after the certification is issued. A certification may be renewed by paying the renewal fee and meeting any standards for renewal, such as refresher training, established by the Commission. (1997‑523, s. 1.)



§ 130A-453.07. Accreditation of training courses and training providers.

§ 130A‑453.07.  Accreditation of training courses and training providers.

Completion of a training course on inspection, risk assessment, or abatement does not satisfy a training requirement that is a condition for certification under this Article unless both the course provider and the course have been accredited by the Department. The Commission shall establish the procedure and standards for a course provider and a course to be accredited. (1997‑523, s. 1.)



§ 130A-453.08. Certification and accreditation fee schedule.

§ 130A‑453.08.  Certification and accreditation fee schedule.

(a)        The Commission shall establish fees for the items listed in the table below. A fee for an item may not exceed the maximum amount set in the table. The fees for examination and certification apply to each category in which a person is examined for certification or is certified.

Item                                                                                                                           Maximum Fee

Examination for certification                                                                                                   $75

Certification as worker                                                                                                            50

Certification in any category other

than worker                                                                                                                          150

Course provider accreditation                                                                                               150

Initial course accreditation                                                                                                  2,000

Renewal course accreditation                                                                                                750.

(b)        Use.  The fees imposed under this section are departmental receipts and shall be used by the Department to administer this Article.

(c)        Exemptions.  The examination and certification fees imposed under this section do not apply to governmental regulatory personnel who perform inspections, risk assessments, or abatements solely for the purpose of determining compliance with applicable statutes or rules. The course provider fees imposed under this section do not apply to the State, a unit of local government, or a nonprofit entity. The course accreditation fees imposed under this section do not apply to a course offered by the State, a unit of local government, or a nonprofit entity. (1997‑523, s. 1.)



§ 130A-453.09. Abatement permits.

§ 130A‑453.09.  Abatement permits.

(a)        Requirement.  No person shall conduct an abatement of target housing or a child‑occupied facility unless the person has obtained a permit for the abatement from the Department. The Commission shall establish the procedure for obtaining a permit.

(b)        Permit Fee.  An applicant for an abatement permit must pay an application fee to the Department. The fee is two percent (2%) of the contracted price for the corrective action to be performed in the abatement, not to exceed five hundred dollars ($500.00). The fee imposed under this section is a departmental receipt and shall be used by the Department to administer this Article.

(c)        Exemption.  An individual who owns a single‑family dwelling, conducts an abatement on the dwelling, and will reside in the dwelling after the abatement is completed is not required to obtain a permit to conduct the abatement, unless the dwelling is occupied by a person or persons other than the owner or the owner's immediate family while the abatement is being performed, or a child residing in the building has been identified as having an elevated blood lead level. If a permit is required, an individual who performs an abatement of a residential dwelling that the individual owns and occupies as a residence is not required to pay a fee for the permit. (1997‑523, s. 1.)



§ 130A-453.10. Standards to ensure elimination of hazards; consumer information.

§ 130A‑453.10.  Standards to ensure elimination of hazards; consumer information.

(a)        Standards.  The Commission shall establish standards to ensure that inspections, risk assessments, and abatements performed under this Article result in the elimination of lead‑based paint hazards. An inspection, risk assessment, or abatement performed under this Article must be performed in accordance with these standards.

(b)        Information.  The Department shall prepare a fact sheet on abatement for distribution to consumers. The sheet shall list the various measures for abatement of a child‑occupied facility or target housing and give the relative cost of each measure. A person who is certified under this Article shall give a copy of the sheet to a person for whom the certified person performs an abatement. (1997‑523, s. 1.)



§ 130A-453.11. Commission to adopt rules.

§ 130A‑453.11.  Commission to adopt rules.

The Commission shall adopt rules to implement this Article. (1997‑523, s. 1.)



§ 130A-453.12: Reserved for future codification purposes.

§ 130A-453.12: Reserved for future codification purposes.



§ 130A-453.13: Reserved for future codification purposes.

§ 130A-453.13: Reserved for future codification purposes.



§ 130A-453.14: Reserved for future codification purposes.

§ 130A-453.14: Reserved for future codification purposes.



§ 130A-453.15: Reserved for future codification purposes.

§ 130A-453.15: Reserved for future codification purposes.



§ 130A-453.16: Reserved for future codification purposes.

§ 130A-453.16: Reserved for future codification purposes.



§ 130A-453.17: Reserved for future codification purposes.

§ 130A-453.17: Reserved for future codification purposes.



§ 130A-453.18: Reserved for future codification purposes.

§ 130A-453.18: Reserved for future codification purposes.



§ 130A-453.19: Reserved for future codification purposes.

§ 130A-453.19: Reserved for future codification purposes.



§ 130A-453.20: Reserved for future codification purposes.

§ 130A-453.20: Reserved for future codification purposes.



§ 130A-453.21: Reserved for future codification purposes.

§ 130A-453.21: Reserved for future codification purposes.



§ 130A-453.22. Definitions.

Article 19B.

Certification and Accreditation of Lead‑Based Paint Renovation Activities.

§ 130A‑453.22.  Definitions.

(a)        Except as provided in subsection (b) of this section and in any rules adopted under this Article, the definitions set out in 40 C.F.R. §§ 745.83 and 745.223, as amended, apply throughout this Article.

(b)        Unless otherwise required by the context, the following definitions apply throughout this Article:

(1)        Certified dust sampling technician.  An individual who (i) is employed by a certified renovation firm, (ii) has successfully completed a dust sampling technician training course accredited by the Department, and (iii) is certified by the Department to perform dust clearance sampling after the completion of renovation activities, if the person contracting for the renovation activity requests dust clearance sampling.

(2)        Certified renovation firm.  A company, partnership, corporation, sole proprietorship, association, or other business entity or individual doing business in the State, or a federal, State, tribal, or local government agency, or a nonprofit organization that has been certified by the Department to perform renovation activities covered by this Article.

(3)        Certified renovator.  An individual who (i) is employed by a certified renovation firm, (ii) either performs or directs trained workers who perform renovation activities, (iii) has successfully completed a renovation training course accredited by the Department or the United States Environmental Protection Agency, and (iv) is certified with the Department to perform renovation activities.

(4)        Child‑occupied facility.  A building, or portion of a building, constructed prior to 1978, visited regularly by the same child under 6 years of age, on at least two different days within any week (Sunday through Saturday period), provided that each day's visit lasts at least three hours and the combined weekly visits last at least six hours, and the combined annual visits last at least 60 hours. Child‑occupied facilities may include, but are not limited to, day care centers, preschools, and kindergarten classrooms. Child‑occupied facilities may be located in target housing or in public or commercial buildings. With respect to common areas in public or commercial buildings, the child‑occupied facility encompasses those common areas, both interior and exterior, routinely used by children under age 6.

(5)        Renovation activities.  The activities relative to lead‑based paint renovations including the use of recognized lead test kits, information distribution, work practices such as cleaning verification and dust clearance sampling, as well as the activities performed by a certified firm, certified renovator, or certified dust sampling technician. Renovation activities include all activities included in the definition of the term "renovation" in 40 C.F.R. § 745.83.

(6)        Target housing  Any housing constructed prior to 1978, except housing for the elderly or persons with disabilities, unless one or more children age 6 years or under resides or is expected to reside in such housing for the elderly or persons with disabilities, or any zero‑bedroom dwelling. For purposes of this Article, a zero‑bedroom dwelling is any residential dwelling in which the living areas are not separated from the sleeping area. The term includes efficiencies, studio apartments, dormitory housing, military barracks, and rentals of individual rooms in residential dwellings.

(7)        Trained renovation worker.  An individual who (i) receives on‑the‑job training and direction pertaining to the individual's assigned tasks in renovation work in target housing or child‑occupied facilities from a certified renovator and (ii) is employed by a certified renovation firm.  (2009‑488, s. 1.)



§ 130A-453.23. Purpose.

§ 130A‑453.23.  Purpose.

(a)        This Article is enacted to establish an authorized State program under sections 402 and 406 of the Toxic Substance Control Act, 15 U.S.C. §§ 2682 and 2686, as enacted by Subtitle B of the Residential Lead‑Based Paint Hazard Reduction Act of 1992, 42 U.S.C. § 4852(d), that will apply in this State in lieu of the corresponding federal program administered by the United States Environmental Protection Agency (EPA). This Article requires that renovations for compensation in target housing and child‑occupied facilities be performed or directed by certified renovators and certified firms; establishes procedures and requirements for certification of individuals and firms that perform renovation activities for compensation; and establishes renovation work practice standards. This Article also requires the accreditation of renovation training providers and courses and establishes record‑keeping requirements.

(b)        Certified renovation firms are required to distribute EPA‑approved pamphlets.  (2009‑488, s. 1.)



§ 130A-453.24. Certification of individuals and firms that perform renovations, cleaning verification, and dust clearance sampling.

§ 130A‑453.24.  Certification of individuals and firms that perform renovations, cleaning verification, and dust clearance sampling.

(a)        No firm shall perform, offer, or claim to perform renovation activities for compensation in target housing or child‑occupied facilities unless the firm is a certified renovation firm.

(b)        No individual shall:

(1)        Perform, offer, or claim to perform renovation activities for compensation in target housing or child‑occupied facilities unless the individual is a certified renovator.

(2)        Perform as a trained renovation worker for compensation in target housing or child‑occupied facilities unless the individual is employed by a certified renovation firm and is trained and supervised in his or her assigned tasks by a certified renovator.

(3)        Conduct dust clearance sampling for compensation in target housing or child‑occupied facilities unless the individual is a certified dust sampling technician, risk assessor, or lead‑based paint inspector. For purposes of this Article, the terms "risk assessor" and "lead‑based paint inspector" shall have the same meaning as provided in Article 19A of this Chapter.

(4)        Conduct cleaning verification for compensation in target housing or child‑occupied facilities unless the individual is a certified renovator.

(c)        The Commission shall adopt rules governing the certification of individuals and firms performing renovation, cleaning verification, or dust clearance sampling. The rules adopted shall include, but not be limited to, requirements for qualifications, training, and experience, and the payment of fees pursuant to G.S. 130A‑453.27.  (2009‑488, s. 1.)



§ 130A-453.25. Renewals of certification.

§ 130A‑453.25.  Renewals of certification.

(a)        Certification as a renovation firm under this Article expires on the last day of the 12th month after the certification is issued and shall be renewed annually. A firm may renew its certification by paying the renewal fees and meeting the standards for renewal established by the Commission.

(b)        Certification as a dust sampling technician expires on the last day of the month of the year after certification training is completed and shall be renewed annually. A certified dust sampling technician may renew his or her certification by paying the renewal fees and meeting the standards for renewal established by the Commission.

(c)        A certified renovator shall renew his or her certification every five years by meeting the standards for renewal established by the Commission.  (2009‑488, s. 1.)



§ 130A-453.26. Accreditation of training courses and training providers.

§ 130A‑453.26.  Accreditation of training courses and training providers.

(a)        No training provider shall provide, offer, or claim to provide:

(1)        Training or refresher courses in renovation unless the training or courses have been accredited by the Department.

(2)        Dust sampling technician courses or refresher courses unless the courses have been accredited by the Department.

(b)        The Commission shall adopt rules governing the annual accreditation of training providers and the annual accreditation of initial and refresher training courses.

(c)        Accreditation as a training provider expires on the last day of the calendar year following the year the accreditation was issued. Accreditation of a training course or refresher course expires on the last day of the calendar year following the year the accreditation was issued. The accreditation of a training provider and the accreditation of a training or refresher course may be renewed by complying with this Article and any standards established by the Commission.

(d)        Training providers and training courses accredited by the EPA are granted reciprocity, but providers and courses must be registered with the Department and comply with this Article.  (2009‑488, s. 1.)



§ 130A-453.27. Certification and accreditation fee schedule.

§ 130A‑453.27.  Certification and accreditation fee schedule.

(a)        The Department shall collect annual accreditation and certification fees authorized under this Article, including initial and renewal fees. The fees collected shall be used for the ongoing administration of this Article and shall not revert to the General Fund at the end of the fiscal year. The fees shall not exceed the following:

Maximum Fee

(1)        Accreditation of a training provider                                                  $150.00

(2)        Reaccreditation of a training provider                                              $150.00

(3)        Accreditation or reaccreditation of initial courses

(Per course per language)                                                                  $2,000

(4)        Accreditation or reaccreditation of refresher courses

(Per course per language)                                                                  $2,000

(5)        Certification or recertification of a firm                                             $300.00

(6)        Certification or recertification of a dust sampling

technician                                                                                       $150.00

(b)        The accreditation fees imposed under this section do not apply to local or State governmental regulatory agency personnel, Indian tribes, or nonprofit training providers.  (2009‑488, s. 1.)



§ 130A-453.28. Work practices and responsibilities of renovation firms, renovators, and dust sampling technicians.

§ 130A‑453.28.  Work practices and responsibilities of renovation firms, renovators, and dust sampling technicians.

The Commission shall establish standards for work practices and define the responsibilities of certified renovators and certified renovation firms and individuals.  (2009‑488, s. 1.)



§ 130A-453.29. Record retention, information distribution, and reporting requirements.

§ 130A‑453.29.  Record retention, information distribution, and reporting requirements.

The Commission shall establish standards for record keeping, record retention, and information distribution; and reporting requirements for training providers, certified renovators, and certified renovation firms and individuals.  (2009‑488, s. 1.)



§ 130A-453.30. Exemptions from renovation, repair, and painting requirements.

§ 130A‑453.30.  Exemptions from renovation, repair, and painting requirements.

The Commission shall adopt rules exempting certain renovation activities from this Article.  (2009‑488, s. 1.)



§ 130A-453.31. Commission to adopt rules.

§ 130A‑453.31.  Commission to adopt rules.

The Commission shall adopt rules to implement this Article.  (2009‑488, s. 1.)



§ 130A-454. Reserved for future codification purposes.

§ 130A‑454.  Reserved for future codification purposes.



§ 130A-455. Reportable diseases, illnesses, and injuries.

Article 20.

Occupational Health.

§ 130A‑455.  Reportable diseases, illnesses, and injuries.

The Commission shall adopt rules establishing a list of serious and preventable occupational injuries that occur while working on a farm, and serious and preventable occupational diseases and illnesses to be reported to the Department.  Occupational diseases and illnesses are defined as those diseases and illnesses which result from exposure to a health hazard in the workplace.  The Commission shall adopt rules establishing the specific information to be submitted when making a report required by this Article, time limits for reporting, and the form of the report.  The rules adopted by the Commission shall avoid duplication of reporting and minimize the cost to the physicians, medical facilities, laboratories, or other persons reporting under this act. (1993, c. 486.)



§ 130A-456. Physicians to report.

§ 130A‑456.  Physicians to report.

A physician licensed to practice medicine in this State who treats a person for an occupational injury that occurred while working on a farm or an occupational disease, illness, declared by the Commission to be reportable, shall report the information required by the Commission to the Department. (1993, c. 486.)



§ 130A-457. Medical facilities to report.

§ 130A‑457.  Medical facilities to report.

A medical facility in which there is a patient who has an occupational injury that occurred while working on a farm, or an occupational disease, illness, declared by the Commission to be reportable, may report information specified by the Commission to the Department. (1993, c. 486.)



§ 130A-458. Persons in charge of laboratories to report.

§ 130A‑458.  Persons in charge of laboratories to report.

A person in charge of a laboratory providing diagnostic service in this State shall report to the Department laboratory findings related to occupational diseases and illnesses for which laboratory reporting is required by the Commission. (1993, c. 486, s. 1; 2001‑28, s. 3.)



§ 130A-459. Immunity of persons who report.

§ 130A‑459.  Immunity of persons who report.

A person who in good faith makes a report pursuant to the provisions of this Article shall be immune from any civil liability that might otherwise be incurred or imposed as a result of making the report. (1993, c. 486.)



§ 130A-460. Report to Department of Labor.

§ 130A‑460.  Report to Department of Labor.

(a)        Each report to the Department pursuant to the Article shall be evaluated for its potential indication of an exposure to a health hazard.  If an on‑site visit is deemed necessary, a copy of the report for work sites for which the Department of Labor has jurisdiction for the enforcement of occupational health laws shall be forwarded to the Department of Labor.  The Department of Labor and the Department may exchange information regarding specific workplaces and conditions and such information shall retain the same confidentiality provided by the originating agency.

(b)        If the Department of Labor determines that an on‑site visit is necessary for enforcement purposes, the Department of Labor shall inform the Department within 30 days of the receipt of the report, and a representative of the Department may participate in the visit.  The Department shall not contact or otherwise notify any employer of a pending investigation prior to the determination by the Department of Labor regarding the necessity of an on‑site visit and shall not give advance notice of a visit if one is necessary.

(c)        Subsection (b) shall not apply to inspections conducted for the Industrial Commission pursuant to G.S. 97‑76 and shall not affect the allocation of responsibilities set forth in G.S. 74‑24.4(c). (1993, c. 486.)



§§ 130A-461 through 130A-464. Reserved for future codification purposes.

§§ 130A‑461 through 130A‑464.  Reserved for future codification purposes.



§ 130A-465. Advance Health Care Directive Registry establishment.

Article 21.

Advance Health Care Directive Registry.

§ 130A‑465.  Advance Health Care Directive Registry establishment.

The Secretary of State shall establish and maintain a statewide, on‑line, central registry for advance health care directives. The registry shall be accessible over the Internet through a site maintained by the Secretary of State. (2001‑455, s. 1; 2001‑513, s. 30(b).)



§ 130A-466. Filing requirements.

§ 130A‑466.  Filing requirements.

(a)        A person may submit any of the following documents and the revocations of these documents to the Secretary of State for filing in the Advance Health Care Directive Registry established pursuant to this Article:

(1)        A health care power of attorney under Article 3 of Chapter 32A of the General Statutes.

(2)        A declaration of a desire for a natural death under Article 23 of Chapter 90 of the General Statutes.

(3)        An advance instruction for mental health treatment under Part 2 of Article 3 of Chapter 122C of the General Statutes.

(4)        A declaration of an anatomical gift under Part 3A of Article 16 of Chapter 130A of the General Statutes.

(b)        Any document and any revocation of a document submitted for filing in the registry shall be notarized regardless of whether notarization is required for its validity. This subsection does not apply to a declaration of an anatomical gift described in subdivision (a)(4) of this section.

(c)        The document may be submitted for filing only by the person who executed the document.

(d)        The person who submits the document shall supply a return address.

(e)        The document shall be accompanied by any fee required by this Article. (2001‑455, s. 1; 2001‑513, s. 30(b); 2003‑70, s. 1; 2007‑538, s. 10.)



§ 130A-467. Validity of unregistered documents.

§ 130A‑467.  Validity of unregistered documents.

Failure to register a document with the registry maintained by the Secretary of State pursuant to this Article shall not affect the document's validity. Failure to notify the Secretary of State of the revocation of a document filed with the registry shall not affect the validity of a revocation that meets the statutory requirements for the revocation to be valid. (2001‑455, s. 1; 2001‑513, s. 30(b).)



§ 130A-468. Filing of documents with the registry.

§ 130A‑468.  Filing of documents with the registry.

(a)        When the Secretary of State receives a document that may be filed with the registry pursuant to this Article, the Secretary shall create a digital reproduction of that document and enter the reproduced document into the registry database. The Secretary is not required to review a document to ensure that it complies with the particular statutory requirements applicable to the document. Each document entered into the registry database shall be assigned a unique file number and password.

(b)        Upon entering the reproduced document into the registry database, the Secretary shall return the original document and a wallet‑size card containing the document's file number and password to the person who submitted the document.

(c)        When the Secretary of State receives a revocation of a document that is filed with the registry and that document's file number and password, or a request to remove that document from the registry without its revocation, the Secretary shall delete that document from the registry database.

(d)        The Secretary of State's entry of a document into, or removal of a document from, the registry database does not do any of the following:

(1)        Affect the validity of the document in whole or in part.

(2)        Relate to the accuracy of information contained in the document.

(3)        Create a presumption regarding the validity of the document, regarding the accuracy of information contained in the document, or that the statutory requirements for the document have been met. (2001‑455, s. 1; 2001‑513, s. 30(b); 2007‑502, s. 16.)



§ 130A-469. Disclosure of information contained in the registry.

§ 130A‑469.  Disclosure of information contained in the registry.

The registry shall be accessible only over the Internet. A document filed in the registry shall be accessible only if a person attempting to access the document enters both the file number and password of the document. Documents filed in the registry, file numbers, passwords, and any other information maintained by the Secretary of State under this Article shall not be subject to disclosure pursuant to Chapter 132 of the General Statutes. (2001‑455, s. 1; 2001‑513, s. 30(b).)



§ 130A-470. Fees for using the registry; other funds for the registry.

§ 130A‑470.  Fees for using the registry; other funds for the registry.

(a)        The Secretary of State shall charge a fee of ten dollars ($10.00) for filing a document, other than a revocation, with the registry. The Secretary of State shall not charge a fee for filing a revocation with the registry. The fee shall be applied to the cost of maintaining the registry and to promoting public education and awareness of the registry.

(b)        The Secretary of State, on behalf of the State, may accept gifts, donations, bequests, and other forms of voluntary contributions; may apply for grants from public and private sources; and may expend funds received under this subsection for the purpose of promoting public education and awareness of the registry.

(c)        All fees, funds, and gifts received pursuant to this section shall be subject to audit by the State Auditor and shall be expended in conformity with Chapter 143C of the General Statutes. (2001‑455, s. 1; 2001‑513, s. 30(b); 2006‑203, s. 70.)



§ 130A-471. Limitation of liability.

§ 130A‑471.  Limitation of liability.

The State of North Carolina, the Secretary of State, and any agent or person employed by the Secretary of State shall not be liable for any claims or demands arising out of the administration or operation of the registry authorized by this Article, except for acts of gross negligence, willful misconduct, or intentional wrongdoing. (2001‑455, s. 1; 2001‑513, s. 30(b).)



§§ 130A-472 through 130A-474: Reserved for future codification purposes.

§§ 130A‑472 through 130A‑474: Reserved for future codification purposes.



§ 130A-475. Suspected terrorist attack.

Article 22.

A Terrorist Incident Using Nuclear, Biological, or Chemical Agents.

§ 130A‑475.  Suspected terrorist attack.

(a)        If the State Health Director reasonably suspects that a public health threat may exist and that the threat may have been caused by a terrorist incident using nuclear, biological, or chemical agents, the State Health Director is authorized to order any of the following:

(1)        Require any person or animal to submit to examinations and tests to determine possible exposure to the nuclear, biological, or chemical agents.

(2)        Test any real or personal property necessary to determine the presence of nuclear, biological, or chemical agents.

(3)        Evacuate or close any real property, including any building, structure, or land when necessary to investigate suspected contamination of the property. The period of closure during an investigation shall not exceed 10 calendar days. If the State Health Director determines that a longer period of closure is necessary to complete the investigation, the Director may institute an action in superior court to order the property to remain closed until the investigation is completed.

(4)        Limit the freedom of movement or action of a person or animal that is contaminated with, or reasonably suspected of being contaminated with, a biological, chemical or nuclear agent that may be conveyed to other persons or animals.

(5)        Limit access by any person or animal to an area or facility that is housing persons or animals whose movement or action has been limited under subdivision (4) of this subsection or to an area or facility that is contaminated with, or reasonably suspected of being contaminated with, a biological, chemical or nuclear agent that may be conveyed to other persons or animals. Nothing in this subdivision shall be construed to restrict the access of authorized health care, law enforcement, or emergency medical services personnel to quarantine or isolation premises as necessary in conducting their duties.

(b)        The authority under subsection (a) of this section shall be exercised only when and so long as a public health threat may exist, all other reasonable means for correcting the problem have been exhausted, and no less restrictive alternative exists. Before applying the authority under subdivision (4) or (5) of subsection (a) of this section to livestock or poultry for the purpose of preventing the direct or indirect conveyance of a biological, chemical or nuclear agent to persons, the State Health Director shall consult with the State Veterinarian in the Department of Agriculture and Consumer Services.

The period of limited freedom of movement or access under subdivisions (4) and (5) of subsection (a) of this section shall not exceed 30 calendar days. Any person substantially affected by that limitation may institute, in superior court in Wake County or in the county in which the limitation is imposed, an action to review the limitation. The State Health Director shall give the persons known by the State Health Director to be substantially affected by the limitation reasonable notice under the circumstances of the right to institute an action to review the limitation. If a person or a person's representative requests a hearing, the hearing shall be held within 72 hours of the filing of the request, excluding Saturdays and Sundays. The person substantially affected by that limitation is entitled to be represented by counsel of the person's own choice or if the person is indigent, the person shall be represented by counsel appointed in accordance with Article 36 of Chapter 7A of the General Statutes and the rules adopted by the Office of Indigent Defense Services. The court shall reduce or terminate the limitation unless it determines, by the preponderance of the evidence, that the limitation is reasonably necessary to prevent or limit the conveyance of biological, chemical or nuclear agents to others, and may apply such conditions to the limitation as the court deems reasonable and necessary.

If the State Health Director determines that a 30‑calendar‑day limitation on freedom of movement or access is not adequate to protect the public health, the State Health Director must institute in superior court in the county in which the limitation is imposed, an action to obtain an order extending the period limiting the freedom of movement or access. If the person substantially affected by the limitation has already instituted an action in superior court in Wake County, the State Health Director must institute the action in superior court in Wake County or as a counterclaim in the pending case. The court shall continue the limitation for a period not to exceed 30 days, subject to conditions it deems reasonable and necessary, if it determines by the preponderance of the evidence, that additional limitation is reasonably necessary to prevent or limit the conveyance of biological, chemical, or nuclear agents to others. The court order shall specify the period of time the limitation is to be continued and shall provide for automatic termination of the order upon written determination by the State Health Director or local health director that the limitation on freedom of movement or access is no longer necessary to protect the public health. In addition, where the petitioner can prove by a preponderance of the evidence that the limitation on freedom of movement or access was not or is no longer needed for protection of the public health, the person so limited may move the trial court to reconsider its order extending the limitation on freedom of movement or access before the time for the order otherwise expires and may seek immediate or expedited termination of the order. Before the expiration of an order issued under this section, the State Health Director may move to continue the order for additional periods not to exceed 30 days each.

(c)        If the State Health Director reasonably suspects that there exists a public health threat that may have been caused by a terrorist incident using nuclear, biological, or chemical agents, the State Health Director shall notify the Governor and the Secretary of Crime Control and Public Safety. If the Secretary of Crime Control and Public Safety reasonably suspects that a public health threat may exist and that the threat may have been caused by a terrorist incident using nuclear, biological, or chemical agents, the Secretary shall notify the Governor and the State Health Director.

(d)        For the purpose of this Article, the term "public health threat" means a situation that is likely to cause an immediate risk to human life, an immediate risk of serious physical injury or illness, or an immediate risk of serious adverse health effects.

(e)        Nothing in this section shall limit any authority otherwise granted to local or State public health officials under this Chapter. (2002‑179, s. 1; 2004‑80, s. 3; 2004‑199, s. 33.)



§ 130A-476. Access to health information.

§ 130A‑476.  Access to health information.

(a)        Notwithstanding any other provision of law, a health care provider, a person in charge of a health care facility, or a unit of State or local government may report to the State Health Director or a local health director any events that may indicate the existence of a case or outbreak of an illness, condition, or health hazard that may have been caused by a terrorist incident using nuclear, biological, or chemical agents. Events that may be reported include unusual types or numbers of symptoms or illnesses presented to the provider, unusual trends in health care visits, or unusual trends in prescriptions or purchases of over‑the‑counter pharmaceuticals. To the extent practicable, a person who makes a report under this subsection shall not disclose personally identifiable information. A person disclosing or not disclosing information pursuant to this subsection is immune from any civil or criminal liability that might otherwise be incurred or imposed based on the disclosure or lack of disclosure provided that the health care provider was acting in good faith and without malice. In any proceeding involving liability, good faith and lack of malice are presumed. Notwithstanding the foregoing, if a health care provider or unit of State or local government willfully does not disclose information pursuant to this subsection, the immunity from civil or criminal liability provided under this subsection shall not be available if the person had actual knowledge that a condition or illness was caused by use of a nuclear, biological, or chemical weapon of mass destruction as defined in G.S. 14‑288.21(c).

(b)        The State Health Director may issue a temporary order requiring health care providers to report symptoms, diseases, conditions, trends in use of health care services, or other health‑related information when necessary to conduct a public health investigation or surveillance of an illness, condition, or health hazard that may have been caused by a terrorist incident using nuclear, biological, or chemical agents. The order shall specify which health care providers must report, what information is to be reported, and the period of time for which reporting is required. The period of time for which reporting is required pursuant to a temporary order shall not exceed 90 days. The Commission may adopt rules to continue the reporting  requirement when necessary to protect the public health.

(c)        Health care providers and persons in charge of health care facilities or laboratories shall, upon request and proper identification, permit the State Health Director or a local health director to examine, review, and obtain a copy of records containing confidential or protected health information, or a summary of pertinent portions of those records, (i) that pertain to a report authorized by subsection (a) or required by subsection (b) of this section, or (ii) that, in the opinion of the State Health Director or local health director, are necessary for an investigation of a case or outbreak of an illness, condition, or health hazard that may have been caused by a terrorist incident using nuclear, biological, or chemical agents.

(d)        A person who makes a report pursuant to subsection (b) of this section or permits examination, review, or copying of medical records pursuant to subsection (c) of this section is immune from any civil or criminal liability that otherwise might be incurred or imposed as a result of complying with those subsections.

(e)        Confidential or protected health information received by the State Health Director or a local health director pursuant to this section shall be confidential and shall not be released, except when the release is:

(1)        Made pursuant to any other provision of law;

(2)        To another federal, state, or local public health agency for the purpose of preventing or controlling a public health threat; or

(3)        To a court or law enforcement official or law enforcement officer for the purpose of enforcing the provisions of this Chapter or for the purpose of investigating a terrorist incident using nuclear, biological, or chemical agents. A court or law enforcement official or law enforcement officer who receives the information shall not disclose it further, except (i) when necessary to conduct an investigation of a terrorist incident using nuclear, biological, or chemical agents, or (ii) when the State Health Director or a local health director seeks the assistance of the court or law enforcement official or law enforcement officer in preventing or controlling the public health threat and expressly authorizes the disclosure as  necessary for that purpose.

(f)         Repealed by Session Laws 2004‑124, s. 10.34(a), effective January 1, 2005.

(g)        In this section the following terms shall include:

(1)        "Health care provider" includes a physician licensed to practice medicine in North Carolina or a person who is licensed, certified, or credentialed to practice or provide health care services, including, but not limited to, pharmacists, dentists, physician assistants, registered nurses, licensed practical nurses, advanced practice nurses, chiropractors, respiratory care therapists, and emergency medical technicians; and

(2)        "Health care facility" includes hospitals, skilled nursing facilities, intermediate care facilities, psychiatric facilities, rehabilitation facilities, home health agencies, ambulatory surgical facilities, or any other health care related facility, whether publicly or privately owned. (2002‑179, s. 1; 2004‑80, s. 7; 2004‑124, s. 10.34(a).)



§ 130A-477. Abatement of public health threat.

§ 130A‑477.  Abatement of public health threat.

If it is determined that a public health threat may exist because of the contamination of property caused by a terrorist incident using nuclear, biological, or chemical agents, the State Health Director may order any action to abate that public health threat. To the extent that any owner, lessee, operator, or other person in control of the property is innocent of culpability in the creation of the public health threat, that person shall not be responsible for the costs of abating the public health threat. (2002‑179, s. 1.)



§ 130A-478. Tort liability.

§ 130A‑478.  Tort liability.

Article 31 of Chapter 143 applies to negligent acts committed by any officer, employee, involuntary servant or agent of the State acting pursuant to this Article. (2002‑179, s. 1.)



§ 130A-479. Biological agents registry; rules; penalties.

§ 130A‑479.  Biological agents registry; rules; penalties.

(a)        The Department shall establish and administer a program for the registration of biological agents. The biological agents registry shall identify the biological agents possessed and maintained by any person in this State and shall contain other information required under rules adopted by the Commission.

(b)        The following definitions apply in this section:

(1)        "Biological agent" means:

a.         Any select agent that is a microorganism, virus, bacterium, fungus, rickettsia, or toxin listed in Appendix A of Part 72 of Title 42 of the Code of Federal Regulations.

b.         Any genetically modified microorganisms or genetic elements from an organism on Appendix A of Part 72 of Title 42 of the Code of Federal Regulations, shown to produce or encode for a factor associated with a disease.

c.         Any genetically modified microorganisms or genetic elements that contain nucleic acid sequences coding for any of the toxins listed on Appendix A of Part 72 of Title 42 of the Code of Federal Regulations, or their toxic submits.

(2)        "Person" means any association, business, corporation, facility, firm, individual, institution of higher education, organization, partnership, society, State agency, or other legal entity.

(c)        The Commission shall adopt rules for the implementation of the registry program, as follows:

(1)        Determining and listing the biological agents required to be reported under this section.

(2)        Designating persons required to make reports and specific information required to be reported including time limits for reporting, form of reports, and to whom reports shall be submitted.

(3)        Providing for the release of information in the registry to State and federal law enforcement agencies and the United States Centers for Disease Control and Prevention pursuant to a communicable disease investigation commenced or conducted by the Department, the Commission, or other state or federal law enforcement agency having investigatory authority, or in connection with any investigation involving release, theft, or loss of biological agents.

(4)        Establishing a system of safeguards that requires persons possessing and maintaining biological agents subject to this section to comply with the same federal standards that apply to persons registered to possess the same agents under federal law.

(5)        Establishing a process for persons that possess and maintain biological agents to alert appropriate authorities of unauthorized possession or attempted possession of biological agents. The rules shall designate appropriate authorities for receipt of alerts from these persons.

(d)        Any person that possesses and maintains any biological agent required to be reported under this section shall report to the Department the information required by the Commission for inclusion in the biological agent registry.

(e)        Except as otherwise provided in this section, information prepared for or maintained in the registry under this section shall be confidential and shall not be a public record under G.S. 132‑1. The Department may, in accordance with rules adopted by the Commission, release information contained in the biological agent registry for the purpose of conducting or aiding in a communicable disease investigation. The Department shall cooperate with and may share information contained in the biological agent registry with the United States Centers for Disease Control and Prevention, and state and federal law enforcement agencies in any investigation involving the release, theft, or loss of a biological agent required to be reported under this section. Release of information from the registry as authorized under this subsection shall not render the information released a public record under G.S. 132‑1. Release of information from the registry as authorized under this subsection also shall not render the information prepared for or maintained in the registry a public record under G.S. 132‑1.

(f)         The Department shall impose a civil penalty for a willful or knowing violation of this section in the amount of up to one thousand dollars ($1,000). Each day of a continuing violation shall be a separate offense. Any person wishing to contest a penalty shall be entitled to an administrative hearing in accordance with Chapter 150B of the General Statutes. (2001‑469, s. 1; 2002‑179, s. 2(a).)



§ 130A-480. Emergency department data reporting.

§ 130A‑480.  Emergency department data reporting.

(a)        For the purpose of ensuring the protection of the public health, the State Health Director shall develop a syndromic surveillance program for hospital emergency departments in order to detect and investigate public health threats that may result from (i) a terrorist incident using nuclear, biological, or chemical agents or (ii) an epidemic or infectious, communicable, or other disease. The State Health Director shall specify the data to be reported by hospitals pursuant to this program, subject to the following:

(1)        Each hospital shall submit electronically available emergency department data as specified by rule by the Commission. The Commission, in consultation with hospitals, shall establish by rule a schedule for the implementation of full electronic reporting capability of all data elements by all hospitals. The schedule shall take into consideration the number of data elements already reported by the hospital, the hospital's capacity to electronically maintain the remaining elements, available funding, and other relevant factors.

(2)        None of the following data for patients or their relatives, employers, or household members may be collected by the State Health Director: names; postal or street address information, other than town or city, county, state, and the first five digits of the zip code; geocode information; telephone numbers; fax numbers; electronic mail addresses; social security numbers; health plan beneficiary numbers; account numbers; certificate or license numbers; vehicle identifiers and serial numbers, including license plate numbers; device identifiers and serial numbers; web universal resource locators (URLs); Internet protocol (IP) address numbers; biometric identifiers, including finger and voice prints; and full face photographic images and any comparable images.

(b)        The following are not public records under Chapter 132 of the General Statutes and are privileged and confidential:

(1)        Data reported to the State Health Director pursuant to this section.

(2)        Data collected or maintained by any entity with whom the State Health Director contracts for the reporting, collection, or analysis of data pursuant to this section.

The State Health Director shall maintain the confidentiality of the data reported pursuant to this section and shall ensure that adequate measures are taken to provide system security for all data and information. The State Health Director may share data with local health departments and the Centers for Disease Control and Prevention (CDC) for public health purposes. Local health departments are bound by the confidentiality provisions of this section. The Department shall enter into an agreement with the CDC to ensure that the CDC complies with the confidentiality provisions of this section. The State Health Director shall not allow information that it receives pursuant to this section to be used for commercial purposes and shall not release data except as authorized by other provisions of law.

(c)        A person is immune from liability for actions arising from the required submission of data under this Article.

(d)        For purposes of this section, "hospital" means a hospital, as defined in G.S. 131E‑214.1(3), that operates an emergency room on a 24‑hour basis. The term does not include a psychiatric hospital that operates an emergency room.

(e)        Administrative emergency department data shall be reported by hospitals under Article 11A of Chapter 131E of the General Statutes. (2004‑124, s. 10.34(b); 2006‑264, s. 64(a); 2007‑8, s. 1.)



§ 130A-481. Food defense.

§ 130A‑481.  Food defense.

The Department of Agriculture and Consumer Services, Department of Environment and Natural Resources, and Department of Health and Human Services shall jointly develop a plan to protect the food supply from intentional contamination. The plan shall address protection of the food supply from production to consumption, including, but not limited to, the protection of plants, crops, and livestock. (2006‑80, s. 2.)



§ 130A-482. Reserved for future codification purposes.

§ 130A‑482.  Reserved for future codification purposes.



§ 130A-483. Reserved for future codification purposes.

§ 130A‑483.  Reserved for future codification purposes.



§ 130A-484. Reserved for future codification purposes.

§ 130A‑484.  Reserved for future codification purposes.



§ 130A-485. Vaccination program established; definitions.

§ 130A‑485.  Vaccination program established; definitions.

(a)        The Department and local health departments shall offer a vaccination program for first responders who may be exposed to infectious diseases when deployed to disaster locations. The vaccinations shall include, but are not limited to, hepatitis A vaccination, hepatitis B vaccination, diphtheria‑tetanus vaccination, influenza vaccination, pneumococcal vaccination, and other vaccinations when recommended by the United States Public Health Service and in accordance with Federal Emergency Management Directors Policy. Immune globulin will be made available when necessary, as determined by the State Health Director.

(b)        Participation in the vaccination program is voluntary by the first responders, except for first responders who are classified as having "occupational exposure" to bloodborne pathogens as defined by the Occupational Safety and Health Administration Standard contained at 29 C.F.R. § 1910.10300 who shall be required to take the designated vaccinations or otherwise required by law.

(c)        Nothing in this section shall require first responders, except first responders for whom the vaccination program is not voluntary as set forth in subsection (b) of this section, who present a written statement from a licensed physician indicating that a vaccine is medically contraindicated for the first responder or who sign a written statement that the administration of a vaccination conflicts with the first responder's religious tenets, to receive a vaccine.

(d)        In the event of a vaccine shortage, the State Public Health Director, in consultation with the Centers for Disease Control and Prevention, shall give priority for vaccination to first responders deployed to a disaster location.

(e)        The Department shall notify first responders of the availability of the vaccination program and shall provide educational materials on ways to prevent exposure to infectious diseases.

(f)         As used in this section, unless the context clearly requires otherwise, the term:

(1)        "Bioterrorism" means the intentional use of any microorganism, virus, infectious substance, biological product, or biological agent as defined in G.S. 130A‑479 that may be engineered as a result of biotechnology or any naturally occurring or bioengineered component of any microorganism, virus, infectious substance, or biological product to cause or attempt to cause death, disease, or other biological malfunction in any living organism.

(2)        "Disaster location" means any geographical location where a bioterrorism attack, terrorist incident, catastrophic or natural disaster, or emergency occurs.

(3)        "First responders" means State and local law enforcement personnel, fire department personnel, and emergency medical personnel who will be deployed to bioterrorism attacks, terrorist attacks, catastrophic or natural disasters, or emergencies. (2003‑227, s. 1.)



§§ 130A-486 through 130A-490. Reserved for future codification purposes.

§§ 130A‑486 through 130A‑490.  Reserved for future codification purposes.



§ 130A-491. Legislative findings and intent.

Article 23.

Smoking Prohibited in Public Places and Places of Employment.

Part 1A. Findings and Intent.

§ 130A‑491.  Legislative findings and intent.

(a)        Findings.  The General Assembly finds that secondhand smoke has been proven to cause cancer, heart disease, and asthma attacks in both smokers and nonsmokers. In 2006, a report issued by the United States Surgeon General stated that the scientific evidence indicates that there is no risk‑free level of exposure to secondhand smoke.

(b)        Intent.  It is the intent of the General Assembly to protect the health of individuals in public places and places of employment and riding in State government vehicles from the risks related to secondhand smoke. It is further the intent of the General Assembly to allow local governments to adopt local laws governing smoking within their jurisdictions that are more restrictive than the State law.  (2007‑193, s. 1; 2008‑149, s. 1; 2009‑27, s. 1.)



§ 130A-492. Definitions.

§ 130A‑492.  Definitions.

The following definitions apply in this Article:

(1)        "Bar".  An establishment with a permit to sell alcoholic beverages pursuant to subdivision (1), (3), (5), or (10) of G.S. 18B‑1001.

(2)        "Cigar bar".  An establishment with a permit to sell alcoholic beverages pursuant to subdivision (1), (3), (5), or (10) of G.S. 18B‑1001 that satisfies all of the following:

a.         Generates sixty percent (60%) or more of its quarterly gross revenue from the sale of alcoholic beverages and twenty‑five percent (25%) or more of its quarterly gross revenue from the sale of cigars;

b.         Has a humidor on the premises; and

c.         Does not allow individuals under the age of 21 to enter the premises.

Revenue generated from other tobacco sales, including cigarette vending machines, shall not be used to determine whether an establishment satisfies the definition of cigar bar.

(3)        "Employee".  A person who is employed by an employer, or who contracts with an employer or third person to perform services for an employer, or who otherwise performs services for an employer with or without compensation.

(4)        "Employer".  An individual person, business, association, political subdivision, or other public or private entity, including a nonprofit entity, that employs or contracts for or accepts the provision of services from one or more employees.

(5)        "Enclosed area".  An area with a roof or other overhead covering of any kind and walls or side coverings of any kind, regardless of the presence of openings for ingress and egress, on all sides or on all sides but one.

(6)        "Grounds".  An unenclosed area owned, leased, or occupied by State or local government.

(7)        "Local government".  A local political subdivision of this State, an airport authority, or an authority or body created by an ordinance, joint resolution, or rules of any such entity.

(8)        "Local government building".  A building owned, leased as lessor, or the area leased as lessee and occupied by a local government.

(9)        "Local vehicle".  A passenger‑carrying vehicle owned, leased, or otherwise controlled by local government and assigned permanently or temporarily by local government to local government employees, agencies, institutions, or facilities for official local government business.

(10)      "Lodging establishment".  An establishment that provides lodging for pay to the public.

(11)      "Private club".  A country club or an organization that maintains selective members, is operated by the membership, does not provide food or lodging for pay to anyone who is not a member or a member's guest, and is either incorporated as a nonprofit corporation in accordance with Chapter 55A of the General Statutes or is exempt from federal income tax under the Internal Revenue Code as defined in G.S. 105‑130.2(1). For the purposes of this Article, private club includes country club.

(12)      "Private residence".  A private dwelling that is not a child care facility, as defined in G.S. 110‑86(3), and not a long‑term care facility, as defined in G.S. 131E‑14.3(a)(1).

(13)      "Private vehicle".  A privately owned vehicle that is not used for commercial or employment purposes.

(14)      "Public place".  An enclosed area to which the public is invited or in which the public is permitted.

(15)      "Restaurant".  A food or lodging establishment that prepares and serves drink or food as regulated by the Commission pursuant to Part 6 of Article 8 of this Chapter.

(16)      "Smoking".  The use or possession of a lighted cigarette, lighted cigar, lighted pipe, or any other lighted tobacco product.

(17)      "State government".  The political unit for the State of North Carolina, including all agencies of the executive, judicial, and legislative branches of government.

(18)      "State government building".  A building owned, leased as lessor, or the area leased as lessee and occupied by State government.

(19)      "State vehicle".  A passenger‑carrying vehicle owned, leased, or otherwise controlled by the State and assigned permanently or temporarily to a State employee or State agency or institution for official State business.

(20)      "Tobacco shop".  A business establishment, the main purpose of which is the sale of tobacco, tobacco products, and accessories for such products, that receives no less than seventy‑five percent (75%) of its total annual revenues from the sale of tobacco, tobacco products, and accessories for such products, and does not serve food or alcohol on its premises.  (2007‑193, s. 1; 2008‑149, s. 2; 2009‑27, s. 1; 2009‑550, s. 6(a).)



§ 130A-493. Smoking prohibited in State government buildings and State vehicles.

§ 130A‑493.  Smoking prohibited in State government buildings and State vehicles.

(a)        Notwithstanding Article 64 of Chapter 143 of the General Statutes pertaining to State‑controlled buildings, smoking is prohibited inside State government buildings except as provided in subsection (b) of this section.

(b)        Smoking is permitted inside State government buildings that are used for medical or scientific research to the extent that smoking is an integral part of the research. Smoking permitted under this subsection shall be confined to the area where the research is being conducted.

(c)        The individual in charge of the State government building or the individual's designee shall post signs in conspicuous areas of the building. The signs shall state that "smoking is prohibited" and may include the international "No Smoking" symbol, which consists of a pictorial representation of a burning cigarette enclosed in a red circle with a red bar across it. In addition, the individual in charge of the building or the individual's designee shall:

(1)        Direct a person who is smoking inside the building to extinguish the lighted smoking product.

(2)        In a State psychiatric hospital, provide written notice to individuals upon admittance that smoking is prohibited inside the building and obtain the signature of the individual or the individual's representative acknowledging receipt of the notice.

(c1)      Smoking is prohibited inside State vehicles. The individual or the individual's designee in charge of assigning the vehicle shall place one or more signs in conspicuous areas of the vehicle. The signs shall state that "smoking is prohibited" and may include the international "No Smoking" symbol, which consists of a pictorial representation of a burning cigarette enclosed in a red circle with a red bar across it. If the vehicle is used for undercover law enforcement operations, a sign is not required to be placed in the vehicle as provided in this subsection.

(d)        Notwithstanding G.S. 130A‑25, a violation of Article 23 of this Chapter shall not be punishable as a criminal violation.  (2007‑193, s. 1; 2007‑459, s. 4.1; 2008‑149, s. 3; 2009‑27, s. 1.)



§ 130A-494. Other prohibitions.

§ 130A‑494.  Other prohibitions.

Nothing in this Article repeals any other law prohibiting smoking, nor does it limit any law allowing regulation or prohibition of smoking on walkways or on the grounds of buildings. (2007‑193, ss. 1, 3.2.)



§ 130A-495. Rules.

§ 130A‑495.  Rules.

The Commission shall adopt rules to implement this Part. (2007‑193, s. 1.)



§ 130A-496. Smoking prohibited in restaurants and bars.

Part 1C.  Smoking Prohibited in Restaurants and Bars.

§ 130A‑496.  Smoking prohibited in restaurants and bars.

(a)        Notwithstanding Article 64 of Chapter 143 of the General Statutes, smoking is prohibited in all enclosed areas of restaurants and bars, except as provided in subsection (b) of this section.

(b)        Smoking may be permitted in the following places:

(1)        A designated smoking guest room in a lodging establishment. No greater than twenty percent (20%) of a lodging establishment's guest rooms may be designated smoking guest rooms.

(2)        A cigar bar if smoke from the cigar bar does not migrate into an enclosed area where smoking is prohibited pursuant to this Article. A cigar bar that begins operation after July 1, 2009, may only allow smoking if it is located in a freestanding structure occupied solely by the cigar bar and smoke from the cigar bar does not migrate into an enclosed area where smoking is prohibited pursuant to this Article. To qualify under this subsection, the cigar bar must satisfactorily report on a quarterly basis to the Department, on a form prescribed by the Department, the revenue generated from the sale of alcoholic beverages and cigars as a percentage of quarterly gross revenue. The Department shall determine whether any additional documentation is required of the cigar bar to authenticate or verify revenue data submitted by the cigar bar. This subdivision shall not apply to any business that is established for the purpose of avoiding compliance with this Article.

(3)        A private club.  (2009‑27, s. 1.)



§ 130A-497. Implementation and enforcement.

§ 130A‑497.  Implementation and enforcement.

(a)        A person who manages, operates, or controls a restaurant or bar in which smoking is prohibited shall:

(1)        Conspicuously post signs clearly stating that smoking is prohibited. The signs may include the international "No Smoking" symbol, which consists of a pictorial representation of a burning cigarette enclosed in a red circle with a red bar across it.

(2)        Remove all indoor ashtrays and other smoking receptacles.

(3)        Direct a person who is smoking to extinguish the lighted tobacco product.

(b)        Continuing to smoke in a nonsmoking area described in this Part following oral or written notice by the person in charge of the area or the person's designee constitutes an infraction, and the person committing the infraction may be punished by a fine of not more than fifty dollars ($50.00).

(c)        Conviction of an infraction under this section has no consequence other than payment of a penalty. A person found responsible for a violation of this section may not be assessed court costs.

(d)        Notwithstanding G.S. 130A‑25, a violation of this Part shall not be punishable as a misdemeanor.

(e)        Administrative penalties imposed under G.S. 130A‑22(h1) against a person who manages, operates, or controls a restaurant or bar and fails to comply with the provisions of this Article and the rules adopted by the Commission to implement the provisions of this Article shall only be enforced by a local health director.

(f)         The Commission shall adopt rules to implement the provisions of this Article.  (2009‑27, s. 1.)



§ 130A-498. Local governments may restrict smoking in public places.

Part 2. Local Government Regulation of Smoking.

§ 130A‑498.  Local governments may restrict smoking in public places.

(a)        Except as otherwise provided in subsection (b1) of this section, and notwithstanding any other provision of Article 64 of Chapter 143 of the General Statutes to the contrary, a local government may adopt and enforce ordinances, board of health rules, and policies restricting or prohibiting smoking that are more restrictive than State law and that apply in local government buildings, on local government grounds, in local vehicles, or in public places. A rule or policy adopted on and after July 1, 2009 pursuant to this subsection by a local board of health or an entity exercising the powers of a local board of health must be approved by an ordinance adopted by the Board of County Commissioners of the county to which the rule applies. The definitions set forth in G.S. 130A‑492 in Part 1A of this Article apply to this section and shall apply to any local ordinance, rule, or law adopted by a local government under this section.

(b)        Repealed by Session Laws 2009‑27, s. 1, effective January 2, 2010.

(b1)      A local ordinance or other rules, laws, or policies adopted under this section may not restrict or prohibit smoking in the following places:

(1)        A private residence.

(2)        A private vehicle.

(3)        A tobacco shop if smoke from the business does not migrate into an enclosed area where smoking is prohibited pursuant to this Article. A tobacco shop that begins operation after July 1, 2009, may only allow smoking if it is located in a freestanding structure occupied solely by the tobacco shop and smoke from the shop does not migrate into an enclosed area where smoking is prohibited pursuant to this Article.

(4)        All of the premises, facilities, and vehicles owned, operated, or leased by any tobacco products processor or manufacturer, or any tobacco leaf grower, processor, or dealer.

(5)        A designated smoking guest room in a lodging establishment. No greater than twenty percent (20%) of a lodging establishment's guest rooms may be designated smoking guest rooms.

(6)        A cigar bar if smoke from the cigar bar does not migrate into an enclosed area where smoking is prohibited pursuant to this Article. A cigar bar that begins operation after July 1, 2009, may only allow smoking if it is located in a freestanding structure occupied solely by the cigar bar and smoke from the cigar bar does not migrate into an enclosed area where smoking is prohibited pursuant to this Article. To qualify under this subsection, the cigar bar must satisfactorily report on a quarterly basis to the Department, on a form prescribed by the Department, the revenue generated from the sale of alcoholic beverages and cigars as a percentage of quarterly gross revenue. The Department shall determine whether any additional documentation is required of the cigar bar to authenticate or verify revenue data submitted by the cigar bar. This subdivision shall not apply to any business that is established for the purpose of avoiding compliance with this Article.

(7)        A private club.

(8)        A motion picture, television, theater, or other live production set. This exemption applies only to the actor or performer portraying the use of tobacco products during the production.

(c)        Repealed by Session Laws 2009‑27, s. 1, effective January 2, 2010.

(c1)      Continuing to smoke in violation of a local ordinance or other rules, laws, or policies adopted under this section constitutes an infraction, and the person committing the infraction may be punished by a fine of not more than fifty dollars ($50.00). Conviction of an infraction under this section has no consequence other than payment of a penalty. A person smoking in violation of a local ordinance or other rules, laws, or policies adopted under this section may not be assessed court costs.

(d)        Repealed by Session Laws 2009‑27, s. 1, effective January 2, 2010.

(d1)      Notwithstanding G.S. 130A‑25 or any other provision of law, a violation of a local ordinance, rule, law, or policy adopted under this section shall not be punishable as a misdemeanor.

(d2)      A local government may enforce an ordinance, rule, law, or policy under this section against a person who manages, operates, or controls a public place only as provided in G.S. 130A‑22(h1).

(e)        A county ordinance adopted under this section is subject to the provisions of G.S. 153A‑122.  (2007‑193, ss. 2, 3.1; 2007‑484, s. 31.7; 2008‑95, s. 1; 2008‑149, s. 4; 2009‑27, s. 1.)



§ 130A-499: Reserved for future codification purposes.

§ 130A‑499: Reserved for future codification purposes.



§ 130A-500: Reserved for future codification purposes.

§ 130A‑500: Reserved for future codification purposes.



§ 130A-501: Reserved for future codification purposes.

§ 130A‑501: Reserved for future codification purposes.



§ 130A-502: Reserved for future codification purposes.

§ 130A‑502: Reserved for future codification purposes.



§ 130A-503: Reserved for future codification purposes.

§ 130A‑503: Reserved for future codification purposes.



§ 130A-504: Reserved for future codification purposes.

§ 130A‑504: Reserved for future codification purposes.



§ 130A-505: Reserved for future codification purposes.

§ 130A‑505: Reserved for future codification purposes.



§ 130A-506: Reserved for future codification purposes.

§ 130A‑506: Reserved for future codification purposes.



§ 130A-507: Reserved for future codification purposes.

§ 130A‑507: Reserved for future codification purposes.



§ 130A-508: Reserved for future codification purposes.

§ 130A‑508: Reserved for future codification purposes.



§ 130A-509: Reserved for future codification purposes.

§ 130A‑509: Reserved for future codification purposes.



§ 130A-510: Reserved for future codification purposes.

§ 130A‑510: Reserved for future codification purposes.






Chapter 130B - Hazardous Waste Management Commission.

§§ 130B-1 through 130B-24: Repealed by Session Laws 2001-474, s. 1, effective November 29, 2001.

Chapter 130B.

Hazardous Waste Management Commission.

§§ 130B‑1 through 130B‑24: Repealed by Session Laws 2001‑474, s. 1, effective November 29, 2001.






Chapter 131 - Public Hospitals.

§§ 131-1 through 131-188: Repealed by Session Laws 1983, c. 775, s. 1.

§§ 131‑1 through 131‑188: Repealed by Session Laws 1983, c.  775, s. 1.






Chapter 131A - Health Care Facilities Finance Act.

§131A-1. Short title.

Chapter 131A.

Health Care Facilities Finance Act.

§131A‑1. Short title.

This Chapter shall be known, and may be cited, as the "Health Care Facilities Finance Act." (1975, c. 766, s. 1.)



§ 131A-2. Legislative findings.

§ 131A‑2.  Legislative findings.

It is hereby declared to be the policy of the State of North Carolina to promote the public health and welfare by providing means for financing, refinancing, acquiring, constructing, equipping and providing of health care facilities to serve the people of the State and to make accessible to them modern and efficient health care facilities.

The General Assembly hereby finds and declares that:

(1)        There is a need to overcome existing and anticipated physical and technical obsolescence of existing health care facilities and to provide additional modern and efficient health care facilities in the State; and

(2)        Unless measures are adopted to alleviate such need, the shortage of such facilities will become increasingly more urgent and serious; and

(3)        In order to meet such shortage and thereby promote the public health and welfare of the people of the State, it is necessary for the State to assist in the providing of adequate modern and efficient health care facilities in the State so that health and hospital care and services may be expanded, improved and fostered to the fullest extent practicable.

The General Assembly hereby further finds and declares that the financing, refinancing, acquiring, constructing, equipping and providing of health care facilities are public uses and public purposes and that enactment of this Chapter is necessary and proper for effectuating the purposes hereof. (1975, c. 766, s. 1; 1993, c. 553, s. 42.)



§ 131A-3. Definitions.

§ 131A‑3.  Definitions.

As used or referred to in this Chapter, the following words and terms shall have the following meanings, unless the context clearly indicates otherwise:

(1)        "Bonds" or "notes" means the revenue bonds or bond anticipation notes, respectively, authorized to be issued by the Commission under this Chapter;

(2)        "Commission" means the North Carolina Medical Care Commission, created by Part 10 of Article 3 of Chapter 143B of the General Statutes, or, should said Commission be abolished or otherwise divested of its functions under this Chapter, the public body succeeding it in its principal functions, or upon which are conferred by law the rights, powers and duties given by this Chapter to the Commission;

(3)        "Cost" as applied to any health care facilities means the cost of construction or acquisition; the cost of acquisition of property, including rights in land and other property, both real and personal and improved and unimproved; the cost of demolishing, removing or relocating any buildings or structures on land so acquired, including the cost of acquiring any land to which such buildings or structures may be moved or relocated; the cost of all machinery, fixed and movable equipment and furnishings; financing charges, interest prior to and during construction and, if deemed advisable by the Commission, for a period not exceeding two years after the estimated date of completion of construction, the cost of engineering and architectural surveys, plans and specifications; the cost of consulting and legal services and other expenses necessary or incident to determining the feasibility or practicability of constructing or acquiring such health care facilities; the cost of administrative and other expenses necessary or incident to the construction or acquisition of such health care facilities, and the financing of the construction or acquisition thereof, including reasonable provision for working capital and a reserve for debt service; the cost of reimbursing any public or nonprofit agency for any payments made for any cost described above or the refinancing of any cost described above, provided that no payment shall be reimbursed or any cost be refinanced if such payment was made or such cost was incurred earlier than two years prior to the effective date of this Chapter; provided further, that it is the intent that any costs described above shall be payable solely from the revenues of the health care facilities;

(4)        "Health care facilities" means any one or more buildings, structures, additions, extensions, improvements or other facilities, whether or not located on the same site or sites, machinery, equipment, furnishings or other real or personal property suitable for health care or medical care; and includes, without limitation: general hospitals, chronic diseases, maternity, mental, tuberculosis and other specialized hospitals; facilities for intensive care and self‑care; nursing homes, including skilled nursing facilities and intermediate care facilities; facilities for continuing care of the elderly and infirm; clinics and outpatient facilities; clinical, pathological and other laboratories; health care research facilities; laundries; training facilities for nurses, interns, physicians and other staff members; food preparation and food service facilities; administration buildings, central service and other administrative facilities; communication, computer; and other electronic facilities, fire‑fighting facilities, pharmaceutical facilities and recreational facilities; storage space, X‑ray, laser, radiotherapy and other apparatus and equipment; dispensaries; utilities; vehicular parking lots and garages; office facilities for health care facilities staff members and physicians; and such other health care facilities customarily under the jurisdiction of or provided by hospitals, or any combination of the foregoing, with all necessary, convenient or related interests in land, machinery, apparatus, appliances, equipment, furnishings, appurtenances, site preparation, landscaping and physical amenities;

(5)        "Non‑profit agency" means any nonprofit corporation existing or hereafter created and empowered to acquire, by lease or otherwise, operate or maintain health care facilities;

(6)        "Public agency" means any county, city, town, hospital district or other political subdivision of the State existing or hereafter created pursuant to the laws of the State authorized to acquire, by lease or otherwise, operate or maintain health care facilities;

(7)        "State" means the State of North Carolina;

(8)        "Federally guaranteed security" means any security, investment or evidence of indebtedness issued pursuant to any provision of federal law for the purpose of financing or refinancing the cost of any health care facilities which is insured or guaranteed, directly or indirectly, in whole or in part as to the repayment of principal or interest by the United States of America or any instrumentality thereof;

(9)        "Federally insured mortgage note" means any loan secured by a mortgage or deed of trust on any health care facilities owned or leased by any public or nonprofit agency which is insured or guaranteed, directly or indirectly, in whole or in part as to the repayment of principal and interest by the United States of America or any instrumentality thereof, or any commitment by the United States of America or any instrumentality thereof to so insure or guarantee such a loan secured by a mortgage or a deed of trust.

(10)      "Continuing care" means the furnishing, pursuant to a continuing care agreement, of shelter, food, and nursing care to an individual not related by consanguinity or affinity to the provider furnishing such care. Other personal services provided shall be designated in the continuing care agreement. Continuing care shall include only life care, care for life, or care for a term of years;

(11)      "Life care" or "care for life" means a life lease, life membership, life estate, or similar agreement between an individual and a provider by which the individual pays a fee for the right to occupy a space in the continuing care facility and to receive continuing care for life; and

(12)      "Care for a term of years" means an agreement between an individual and a provider whereby the individual pays a fee for the right to occupy space in a continuing care facility, and to receive continuing care, for at least one year, but for less than the life of the member. (1975, c. 766, s. 1; 1979, c. 54, s. 1; 1981, c. 64; c. 867, ss. 1, 2; 2005‑238, s. 13.)



§ 131A-4. Additional powers.

§ 131A‑4.  Additional powers.

The Commission shall have all of the powers necessary or convenient to carry out and effectuate the purposes and provisions of this Chapter, including, but without limiting the generality of the foregoing, the power:

(1)        To make and execute contracts and agreements necessary or incidental to the exercise of its powers and duties under this Chapter, including loan agreements and agreements of sale or leases with and mortgages and conveyances to public and nonprofit agencies, persons, firms, corporations, governmental agencies and others;

(2)        To acquire by purchase, the exercise of the power of eminent domain but only in connection with a financing for a public agency, lease, gift or otherwise, or to obtain options for the acquisition of, any property, real or personal, improved or unimproved, including interests in land in fee or less than fee for any health care facilities, upon such terms and at such cost as shall be agreed upon by the owner and the Commission;

(3)        To arrange or contract with any county, city, town or other political subdivision or instrumentality of the State for the opening or closing of streets or for the furnishing of utility or other services to any health care facilities;

(4)        To sell, convey, lease as lessor, mortgage, exchange, transfer, or otherwise dispose of, or to grant options for any such purposes with respect to, any real or personal property or interest therein;

(5)        To pledge or assign any money, purchase price payments, rents, loan repayments, charges, fees or other revenues, including any federally guaranteed security and moneys received therefrom whether such securities are initially acquired by the Commission or a public or nonprofit agency, and any proceeds derived by the Commission from sales of property, insurance, condemnation awards or other sources;

(6)        To pledge or assign the revenues and receipts from any health care facilities and any agreement of sale or lease or the purchase price payments, rent and income received thereunder;

(7)        To borrow money as herein provided to carry out and effectuate its corporate purposes and to issue in evidence thereof bonds and notes for the purpose of providing funds to pay all or any part of the cost of any health care facilities, to lend money to any public or nonprofit agency to pay all or any part of the cost of health care facilities, to acquire any federally guaranteed security or any federally insured mortgage note, to lend money to any public or nonprofit agency for the acquisition of any federally guaranteed security and to issue revenue refunding bonds;

(8)        To finance, acquire, construct, equip, provide, operate, own, repair, maintain, extend, improve, rehabilitate, renovate and furnish any health care facilities and to pay all or any part of the cost thereof from the proceeds of bonds or notes or from any contribution, gift or donation or other funds available to the Commission for such purpose;

(9)        To fix, revise, charge and collect or cause to be fixed, revised, charged and collected purchase price payments, rents, loan repayments, fees, professional contracts and charges for the use of, or services rendered by, any health care facilities;

(10)      To employ fiscal consultants, consulting engineers, architects, attorneys, health care consultants, appraisers and such other consultants and employees as may be required in the judgment of the Commission and to fix and pay their compensation from funds available to the Commission therefor and to select and retain subject to approval of the Local Government Commission the financial consultants, underwriters and bond attorneys to be associated with the issuance of any bonds and to pay for services rendered by underwriters, financial consultants or bond attorneys out of the proceeds of any such issue with regard to which the services were performed;

(11)      To conduct studies and surveys respecting the need for health care facilities and their location, financing and construction;

(12)      To apply for, accept, receive and agree to and comply with the terms and conditions governing grants, loans, advances, contributions, interest subsidies and other aid with respect to health care facilities from federal and State agencies or instrumentalities and to accept, receive and agree to and comply with the terms and conditions governing payments under any health insurance programs;

(13)      To sue and be sued in its own name, plead and be impleaded;

(14)      To acquire and enter into commitments to acquire any federally guaranteed security or federally insured mortgage note and to pledge or otherwise use any such federally guaranteed security or federally insured mortgage note in such manner as the Commission deems in its best interest to secure or otherwise provide a source of repayment on any of its bonds or notes issued on behalf of any public or nonprofit agency to finance or refinance the cost of any health care facilities.

Any power granted to the Commission under the provisions of this Chapter may be exercised by the executive committee of the Commission when the Commission is not in session, except that the executive committee may not overrule, reverse or disregard any action of the full Commission. The chairman of the Commission may call meetings of the executive committee at any time. (1975, c. 766, s. 1; 1977, c. 267; 1979, c. 54, ss. 2‑6; 1985, c. 723, s. 4.)



§ 131A-5. Criteria and requirements.

§ 131A‑5.  Criteria and requirements.

In undertaking any health care facilities pursuant to this Chapter, the Commission shall be guided by and shall observe the following criteria and requirements; provided that the determination of the Commission as to its compliance with such criteria and requirements shall be final and conclusive:

(1)        There is a need for the health care facilities in the area in which the health care facilities are to be located;

(2)        No health care facilities shall be sold or leased nor any loan made to any public or nonprofit agency which is not financially responsible and capable of fulfilling its obligations, including its obligations under an agreement of sale or lease or a loan agreement to make purchase price payments, to pay rent, to operate, repair and maintain at its own expense the health care facilities and to discharge such other responsibilities as may be imposed under the agreement of sale or lease or loan agreement;

(3)        Adequate provision shall be made for the payment of the principal of and the interest on the bonds and any necessary reserves therefor and for the operation, repair and maintenance of the health care facilities at the expense of the public or nonprofit agency; and

(4)        The public facilities, including utilities, and public services necessary for the health care facilities will be made available. (1975, c. 766, s. 1; 1979, c. 54, s. 7.)



§ 131A-6. Additional powers of public agencies.

§ 131A‑6.  Additional powers of public agencies.

For the purposes of this Chapter, public agencies are authorized and empowered to enter into contracts and agreements, including loan agreements and agreements of sale or lease, with the Commission to facilitate the financing or refinancing, acquiring, constructing, equipping, providing, operating and maintaining of health care facilities and pursuant to any such loan agreement or agreement of sale or lease to operate, repair and maintain any health care facilities and, subject to the provisions of G.S. 131A‑8, to pay the cost thereof and the loan repayments, purchase price payments or rent therefor from any funds available for such purposes. In addition, public agencies may mortgage, pledge, assign, grant a security interest in, or otherwise encumber a health care facility, whether owned or leased, to secure obligations under a loan agreement or similar debt instrument in connection with the issuance of bonds or notes by the Commission under this Chapter. Property subject to a mortgage, deed of trust, security interest, or similar lien pursuant to this section may be sold at foreclosure in any manner permitted by the instrument creating the encumbrance, without compliance with any other provision of law regarding the disposition of publicly owned property. The granting of a lien on, or security interest in, a health care facility and the conveyance of this property pursuant to the provisions of the lien or security interest are not subject to the provisions of G.S. 131E‑8, 131E‑13, or 131E‑14. (1975, c. 766, s. 1; 1979, c. 54, s. 8; 2005‑238, s. 14.)



§ 131A-7. Procedural requirements.

§ 131A‑7.  Procedural requirements.

In addition to health care facilities initiated by the Commission, any public or nonprofit agency may submit to the Commission, and the Commission may consider, a proposal for financing health care facilities using such forms and following such instructions as may be prescribed by the Commission. Such proposal shall set forth the type and location of the health care facilities and may include other information and data available to the public or nonprofit agency respecting the health care facilities and the extent to which such health care facilities conform to the criteria and requirements set forth in this Chapter. The Commission may request the public or nonprofit agency to provide additional information and data respecting the health care facilities. The Commission is authorized to make or cause to be made such investigations, surveys, studies, reports and reviews as in its judgment are necessary and desirable to determine the feasibility and desirability of the health care facilities, the extent to which the health care facilities will contribute to the health and welfare of the area in which they will be located, the powers, experience, background, financial condition, record of service and capability of the management of the public or nonprofit agency, the extent to which the health care facilities otherwise conform to the criteria and requirements of this Chapter, and such other factors as may be deemed relevant or convenient in carrying out the purposes of this Chapter. (1975, c. 766, s. 1.)



§ 131A-8. Operation of health care facilities; loan agreements; agreements of sale or lease; conveyance of interest in health care facilities.

§ 131A‑8.  Operation of health care facilities; loan agreements; agreements of sale or lease; conveyance of interest in health care facilities.

All health care facilities shall be operated to serve and benefit the public and there shall be no discrimination against any person based on race, creed, color or national origin.

The Commission may sell or lease any health care facilities to a public or nonprofit agency for operation and maintenance or lend money to any public or nonprofit agency in such manner as shall effectuate the purposes of this Chapter, under a loan agreement or an agreement of sale or lease in form and substance not inconsistent herewith. Any such loan agreement or agreement of sale or lease may include provisions that:

(1)        The public or nonprofit agency shall, at its own expense, operate, repair and maintain the health care facilities covered by such agreement;

(2)        The purchase price payments to be made under the agreement of sale, the rent payable under the agreement of lease or the loan repayments under the loan agreement shall in the aggregate be not less than an amount sufficient to pay all of the interest, principal and any redemption premium on the bonds or notes issued by the Commission to pay the cost of the health care facilities sold or leased thereunder or to make the loan with respect thereto;

(3)        The public or nonprofit agency shall pay all other costs incurred by the Commission in connection with the providing of the health care facilities covered by any such agreement, except such costs as may be paid out of the proceeds of bonds or notes or otherwise, including, but without limitation, insurance costs, the cost of administering the resolution authorizing the issuance of, or any trust agreement securing, such bonds or notes and the fees and expenses of trustees, paying agents, attorneys, consultants and others;

(4)        The loan agreement or the agreement of sale or lease shall terminate not earlier than the date on which all such bonds and all other obligations incurred by the Commission in connection with the health care facilities covered by any such agreement shall be retired or provision for such retirement shall be made; and

(5)        The obligation of the public or nonprofit agency to make loan repayments or purchase price payments or to pay rent shall not be subject to cancellation, termination or abatement by the public or nonprofit agency until the bonds have been retired or provision has been made for such retirement.

All obligations payable by a public agency under a loan agreement or an agreement of sale or lease, including the obligation to make loan repayments or purchase price payments or to pay rent and to pay the costs of operating, repairing and maintaining health care facilities, shall be payable solely from the revenues of the health care facilities being purchased or leased or with respect to which a loan is made or other health care facilities of the health care facilities of the public agency or from any federally guaranteed security and moneys received therefrom and shall not be payable from or charged upon any funds of the public agency other than the revenues pledged to such payment; provided, however, that nothing herein shall restrict the power of any county, city, town or other political subdivision of the State or any hospital district created pursuant to Article 13C of Chapter 131 of the General Statutes to submit to its qualified voters a health care facility maintenance tax under Article 13B of said Chapter 131 for the purposes of financing the cost of operation, equipment and maintenance of any health care facility financed for any public agency under this Chapter and all health care facilities authorized to be financed under this Chapter and leased to public agencies are hereby declared to be included within the definition "hospital facility" as used in said Article 13B.

Where the Commission has acquired a possessory or ownership interest in any health care facilities which it has undertaken on behalf of a public or nonprofit agency it shall promptly convey, without the payment of any consideration, all its right, title and interest in such health care facilities to such public or nonprofit agency upon the retirement or provision for the retirement of all bonds or notes issued and obligations incurred by the Commission in connection with such health care facilities. (1975, c. 766, s. 1; 1979, c. 54, s. 9.)



§ 131A-9. Construction contracts.

§ 131A‑9.  Construction contracts.

Contracts for the construction of any health care facilities on behalf of a public agency shall be awarded by the Commission in accordance with Article 8 of Chapter 143 of the General Statutes. If the Commission shall determine that the purposes of this Chapter will be more effectively served, the Commission in its discretion may award or cause to be awarded contracts for the construction of any health care facilities on behalf of a nonprofit agency upon a negotiated basis as determined by the Commission. The Commission shall prescribe such bid security requirements and other procedures in connection with the award of such contracts as in its judgment shall protect the public interest. The Commission may by written contract engage the services of the public or nonprofit agency in the construction of such health care facilities and may provide in such contract that such public or nonprofit agency, subject to such conditions and requirements consistent with the provisions of this Chapter as shall be prescribed in such contract, may act as an agent of, or an independent contractor for, the Commission for the performance of the functions described therein, including the acquisition of the site and other real property for such health care facilities, the preparation of plans, specifications and contract documents, the award of construction and other contracts upon a competitive or negotiated basis, the construction of such health care facilities directly by such public or nonprofit agency, the inspection and supervision of construction, the employment of engineers, architects, builders and other contractors and the provision of money to pay the cost thereof pending reimbursement by the Commission. Any such contract may provide that the Commission may, out of proceeds of bonds or notes, make advances to or reimburse the public or nonprofit agency for its costs incurred in the performance of such functions, and shall set forth the supporting documents required to be submitted to the Commission and the reviews, examinations and audits that shall be required in connection therewith to assure compliance with the provisions of this Chapter and such contract. (1975, c. 766, s. 1.)



§ 131A-10. Credit of State not pledged.

§ 131A‑10.  Credit of State not pledged.

Bonds or notes issued under the provisions of this Chapter shall not be secured by a pledge of the faith and credit of the State or of any political subdivision thereof or be deemed to create an indebtedness of the State, or of any such political subdivision thereof, requiring any voter approval, but shall be payable solely from the revenues and other funds provided therefor. Each bond or note issued under this Chapter shall contain on the face thereof a statement to the effect that the Commission shall not be obligated to pay the same nor the interest thereon except from the revenues and other funds pledged therefor and that neither the faith and credit nor the taxing power of the State or of any political subdivision thereof is pledged as security for the payment of the principal of or the interest on such bond or note.

Expenses incurred by the Commission in carrying out the provisions of this Chapter may be made payable from funds provided pursuant to, or made available for use under, this Chapter and no liability shall be incurred by the Commission hereunder beyond the extent to which moneys shall have been so provided. (1975, c. 766, s. 1.)



§ 131A-11. Bonds and notes.

§ 131A‑11.  Bonds and notes.

The Commission is hereby authorized to provide for the issuance, at one time or from time to time, of bonds, or notes in anticipation of the issuance of bonds, of the Commission to carry out and effectuate its corporate purposes. The principal of and the interest on such bonds or notes shall be payable solely from funds provided under this Chapter for such payment. Any such notes may be made payable from the proceeds of bonds or renewal notes or, in the event bond or renewal note proceeds are not available, such notes may be paid from any available revenues or other funds provided therefor. The bonds or notes of each issue shall be dated and may be made redeemable before maturity at the option of the Commission at such price or prices and upon such terms and conditions as may be determined by the Commission. Any such bonds or notes shall bear interest at such rate or rates as may be determined by the Local Government Commission of North Carolina with the approval of the Commission. Notes shall mature at such time or times not exceeding 10 years from their date or dates and bonds shall mature at such time or times not exceeding 40 years from their date or dates, as may be determined by the Commission. The Commission shall determine the form and manner of execution of the bonds or notes, including any interest coupons to be attached thereto, and shall fix the denomination or denominations and the place or places of payment of principal and interest, which may be any bank or trust company within or without the State. In case any officer whose signature or a facsimile of whose signature shall appear on any bonds or notes or coupons attached thereto shall cease to be such officer before the delivery thereof, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. The Commission may also provide for the authentication of the bonds or notes by a trustee or fiscal agent. The bonds or notes may be issued in coupon or in registered form, or both, as the Commission may determine, and provision may be made for the registration of any coupon bonds or notes as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds or notes of any bonds or notes registered as to both principal and interest, and for the interchange of registered and coupon bonds or notes. No bonds or notes may be issued by the Commission under this Chapter unless the issuance thereof is approved by the Local Government Commission of North Carolina.

The Commission shall file with the Secretary of the Local Government Commission an application requesting approval of the issuance of such bonds or notes which shall contain such information and have attached to it such documents concerning the proposed financing and prospective borrower, vendee or lessee as the Secretary may require.

In determining whether a proposed bond or note issue should be approved, the Local Government Commission may consider, in addition to the criteria and requirements mentioned in G.S. 131A‑5, the effect of the proposed financing upon any scheduled or proposed sale of tax‑ exempt obligations by the State or any of its agencies or departments or by any unit of local government in the State.

The Local Government Commission shall approve the issuance of such bonds or notes if, upon the information and evidence it receives, it finds and determines that the proposed financing will effectuate the purposes of this Chapter.

Upon the filing with the Local Government Commission of a resolution of the Commission requesting that its bonds or notes be sold, such bonds or notes may be sold in such manner, either at public or private sale, and for such price as the Local Government Commission shall determine to be for the best interests of the Commission and effectuate best the purposes of this Chapter, provided that such sale shall be approved by the Commission.

The proceeds of any bonds or notes shall be used solely for the purposes for which issued and shall be disbursed in such manner and under such restrictions, if any, as the Commission may provide in the resolution authorizing the issuance of, or any trust agreement securing, such bonds or notes.

Prior to the preparation of definitive bonds, the Commission may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds, when such bonds shall have been executed and are available for delivery. The Commission may also provide for the replacement of any bonds or notes which shall become mutilated or shall be destroyed or lost.

Bonds or notes may be issued under the provisions of this Chapter without obtaining, except as otherwise expressly provided in this Chapter, the consent of any department, division, commission, board, body, bureau or agency of the State, and without any other proceedings or the happening of any conditions or things other than those proceedings, conditions or things which are specifically required by this Chapter and the provisions of the resolution authorizing the issuance of, or any trust agreement securing, such bonds or notes. (1975, c. 766, s. 1; 1979, c. 54, s. 10.)



§ 131A-12. Trust agreement or resolution.

§ 131A‑12.  Trust agreement or resolution.

In the discretion of the Commission any bonds or notes issued under the provisions of this Chapter may be secured by a trust agreement by and between the Commission and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the State. Such trust agreement or the resolution authorizing the issuance of such bonds or notes may pledge or assign all or any part of the revenues of the Commission received pursuant to this Chapter, including, without limitation, fees, loan repayments, purchase price payments, rents, charges, insurance proceeds, condemnation awards and any other revenues and funds received in connection with any health care facilities and may mortgage any health care facilities. Such trust agreement or resolution may contain such provisions for protecting and enforcing the rights and remedies of the holders of any such bonds or notes as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the Commission in relation to the purposes to which bond or note proceeds may be applied, the disposition or pledging of the revenues of the Commission, including any payments in respect of any federally guaranteed security or any federally insured mortgage note, the duties of the Commission with respect to the acquisition, construction, maintenance, repair and operation of any health care facilities, the fees, loan repayments, purchase price payments, rents and charges to be fixed and collected in connection therewith, the terms and conditions for the issuance of additional bonds or notes, and the custody, safeguarding and application of all moneys. All bonds issued under this Chapter shall be equally and ratably secured by a pledge, charge, and lien upon revenues provided for in such trust agreement or resolution, without priority by reason of number, or of dates of bonds, execution, or delivery, in accordance with the provisions of this Chapter and of such trust agreement or resolution; except that the Commission may provide in such trust agreement or resolution that bonds issued pursuant thereto shall to the extent and in the manner prescribed in such trust agreement or resolution be subordinated and junior in standing, with respect to the payment of principal and interest and the security thereof, to any other bonds. It shall be lawful for any bank or trust company incorporated under the laws of the State which may act as depositary of the proceeds of bonds or notes, revenues or other money hereunder to furnish such indemnifying bonds or to pledge such securities as may be required by the Commission. Any such trust agreement or resolution may set off the rights and remedies, including foreclosure of any mortgage, of the holders of any bonds or notes and of the trustee, and may restrict the individual right of action by any such holders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the Commission may deem reasonable and proper for the security of the holders of any bonds or notes. Expenses incurred in carrying out the provisions of such trust agreement or resolution may be treated as a part of the cost of any health care facilities or paid from the revenues pledged or assigned to the payment of the principal of and the interest on bonds or notes or from any other funds available to the Commission. (1975, c. 766, s. 1; 1979, c. 54, s. 11.)



§ 131A-13. Revenues; pledges of revenues.

§ 131A‑13.  Revenues; pledges of revenues.

(a)        The Commission is hereby authorized to fix and to collect fees, loan repayments, purchase price payments, rents and charges for the use of any health care facilities, and any part or section thereof, and to contract with any public or nonprofit agency for the use thereof. The Commission may require that the public or nonprofit agency shall operate, repair or maintain such facilities and shall bear the cost thereof and other costs of the Commission in connection therewith, subject to the provisions of G.S. 131A‑8 with respect to a public agency, as may be provided in the agreement of sale or lease or other contract with the Commission, in addition to other obligations imposed under such agreement or contract.

(b)        The fees, purchase price payments, rents and charges shall be fixed so as to provide a fund sufficient, with such other funds as may be made available therefor, (i) to pay the costs of operating, repairing and maintaining the health care facilities, to the extent that adequate provision for the payment of such costs has not otherwise been provided for, (ii) to pay the principal of and the interest on all bonds or notes as the same shall become due and payable and (iii) to create and maintain any reserves provided for in the resolution authorizing the issuance of, or any trust agreement securing, such bonds; and such fees, purchase price payments, rents and charges may be applied or pledged to the payment of debt service on the bonds prior to the payment of the costs of operating, repairing and maintaining the health care facilities.

(c)        All pledges of fees, loan repayments, purchase price payments,  rents, charges and other revenues under the provisions of this Chapter shall be valid and binding from the time when such pledges are made. All such revenues so pledged and thereafter received by the Commission shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the Commission, irrespective of whether such parties have notice thereof. The resolution or any trust agreement by which a pledge is created or any loan agreement, agreement of sale or lease need not be filed or recorded except in the records of the Commission.

(d)        The State of North Carolina does pledge to and agree with the holders of any bonds or notes issued by the Commission that so long as any of such bonds or notes are outstanding and unpaid the State will not limit or alter the rights vested in the Commission at the time of issuance of the bonds or notes to fix, revise, charge, and collect or cause to be fixed, revised, charged and collected loan repayments, purchase price payments, rents, fees and charges for the use of or services rendered by any health care facilities in connection with which the bonds or notes were issued, so as to provide a fund sufficient, with such other funds as may be made available therefor, to pay the costs of operating, repairing and maintaining the health care facilities, to pay the principal of and the interest on all bonds and notes as the same shall become due and payable and to create and maintain any reserves provided therefor and to fulfill the terms of any agreements made with the bondholders or noteholders, nor will the State in any way impair the rights and remedies of the bondholders or noteholders until the bonds or notes and all costs and expenses in connection with any action or proceedings by or on behalf of the bondholders or noteholders, are fully paid, met and discharged. (1975, c. 766, s. 1; 1979, c. 54, s. 12.)



§ 131A-14. Trust funds.

§ 131A‑14.  Trust funds.

Notwithstanding any other provisions of law to the contrary, all moneys received pursuant to the authority of this Chapter, including, without limitation, fees, loan repayments, purchase price payments, rents, charges, insurance proceeds, condemnation awards and any other revenues and funds received in connection with any health care facilities, shall be deemed to be trust funds to be held and applied solely as provided in this Chapter. The resolution authorizing the issuance of, or any trust agreement securing, any bonds or notes may provide that any of such moneys may be temporarily invested pending the disbursement thereof and shall provide that any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes of this Chapter, subject to such regulations as this Chapter and such resolution or trust agreement may provide. Any such moneys may be invested as provided in G.S. 159‑30, as it may be amended from time to time. (1975, c. 766, s. 1; 1979, c. 54, s. 13.)



§ 131A-15. Remedies.

§ 131A‑15.  Remedies.

Any holder of bonds or notes issued under the provisions of this Chapter or any coupons appertaining thereto, and the trustee under any trust agreement or resolution authorizing the issuance of such bonds or notes, except to the extent the rights herein given may be restricted by such trust agreement or resolution, may, either at law or in equity, by suit, action, mandamus or other proceeding, protect and enforce any and all rights under the laws of the State or granted hereunder or under such trust agreement or resolution, or under any other contract executed by the Commission pursuant to this Chapter, and may enforce and compel the performance of all duties required by this Chapter or by such trust agreement or resolution to be performed by the Commission or by any officer thereof. (1975, c. 766, s. 1.)



§ 131A-16. Negotiable instruments.

§ 131A‑16.  Negotiable instruments.

All bonds and interest coupons appertaining thereto issued under this Chapter are hereby made investment securities within the meaning of and for all the purposes of Article 8 of the Uniform Commercial Code as enacted in this State, whether or not they are of such form and character as to be investment securities under said Article 8, subject only to the provisions of the bonds pertaining to registration. (1975, c. 766, s. 1.)



§ 131A-17. Bonds or notes eligible for investment.

§ 131A‑17.  Bonds or notes eligible for investment.

Bonds or notes issued under the provisions of this Chapter are hereby made securities in which all public officers and public bodies of the State and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds or notes are hereby made securities which may properly and legally be deposited with and received by any State or municipal officer or any agency or political subdivision of the State for any purpose for which the deposit of bonds, notes or obligations of the State is now or may hereafter be authorized by law. (1975, c. 766, s. 1.)



§ 131A-18. Refunding bonds or notes.

§ 131A‑18.  Refunding bonds or notes.

The Commission is hereby authorized to provide for the issuance of refunding bonds or notes for the purpose of refunding any bonds or notes then outstanding which shall have been issued under the provisions of this Chapter, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds or notes and, if deemed advisable by the Commission, for any corporate purpose of the Commission, including, without limitation:

(1)        Constructing improvements, additions, extensions or enlargements of the health care facilities in connection with which the bonds or notes to be refunded shall have been issued, and

(2)        Paying all or any part of the cost of any additional health care facilities.

The issuance of such bonds or notes, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties and obligations of the Commission in respect of the same shall be governed by the provisions of this Chapter which relate to the issuance of bonds or notes, insofar as such provisions may be appropriate therefor.

Refunding bonds or notes may be sold or exchanged for outstanding bonds or notes issued under this Chapter and, if sold, the proceeds thereof may be applied, in addition to any other authorized purposes, to the purchase, redemption or payment of such refunding bonds or notes, with any other available funds, to the payment of the principal, accrued interest and any redemption premium on the bonds or notes being refunded, and, if so provided or permitted in the resolution authorizing the issuance of, or in the trust agreement securing, such bonds or notes, to the payment of any interest on such refunding bonds or notes and any expenses in connection with such refunding, such proceeds may be invested in direct obligations of, or  obligations the principal of and the interest on which are unconditionally guaranteed by, the United States of America which shall mature or which shall be subject to redemption by the holders thereof, at the option of such holders, not later than the respective dates when the proceeds, together with the interest accruing thereon, will be required for the purposes intended. (1975, c. 766, s. 1.)



§ 131A-19. Annual report.

§ 131A‑19.  Annual report.

The Commission shall, promptly following the close of each fiscal year, submit an annual report of its activities under this Chapter for the preceding year to the Governor, the State Auditor, the Secretary of Health and Human Services, the General Assembly, and the Local Government Commission. The Commission shall cause an audit of its books and accounts relating to its activities under this Chapter to be made at least once in each year by an independent certified public accountant and the cost thereof may be paid from any available moneys of the Commission. (1975, c. 766, s. 1; 1997‑443, s. 11A.118(a); 2006‑203, s. 71.)



§ 131A-20. Officers not liable.

§ 131A‑20.  Officers not liable.

No member or officer of the Commission shall be subject to any personal liability or accountability by reason of his execution of any bonds or notes or the issuance thereof. (1975, c. 766, s. 1.)



§ 131A-21. Tax exemption.

§ 131A‑21.  Tax exemption.

The exercise of the powers granted by this Chapter will be in all respects for the benefit of the people of the State and will promote their health and welfare. If bonds or notes are issued by the Commission to provide or improve a health care facility, then until the bonds or notes are retired, the facility for which bonds or notes are issued is exempt from property taxes to the extent provided in this section. If refunding bonds or notes are issued to refund bonds or notes issued to provide or improve a health care facility, the facility will continue to be exempt from property taxes as provided in this section until such time as the refunding bonds or notes are retired, provided that the final maturity of the refunding bonds or notes does not extend beyond the final maturity of the original bonds or notes.

Property may be exempt from property taxes as provided in this section if a timely application for the exemption is filed with the assessor of the county in which the property is located as required under G.S. 105‑282.1. The property tax exemption under this section shall not exceed the lesser of the original principal amount of the bonds or notes or the assessed value for ad valorem tax purposes of the facility. If bonds or notes are issued to finance more than one health care facility, only that portion of the principal amount of the bonds or notes used to provide or improve the particular facility, including any allocable reserves and financing costs, may be considered for the purpose of determining the amount of the exemption allowable under this section. The exemption authorized by this section shall begin with the first full tax year of the taxpayer following the issuance of the bonds and notes. This section does not affect a health care facility's eligibility for a property tax exemption under Subchapter II of Chapter 105 of the General Statutes.

Any bonds or notes issued by the Commission under the provisions of this Chapter shall at all times be free from taxation by the State or any local unit or political subdivision or other instrumentality of the State, excepting inheritance, estate, or gift taxes, income taxes on the gain from the transfer of the bonds and notes, and franchise taxes. The interest on the bonds and notes is not subject to taxation as income. (1975, c. 766, s. 1; 1995, c. 46, s. 12; 2000‑20, s. 1; 2001‑139, s. 10.)



§ 131A-22. Conflict of interest.

§ 131A‑22.  Conflict of interest.

If any member, officer or employee of the Commission shall be interested either directly or indirectly, or shall be an officer or employee of or have an ownership interest in any firm or corporation interested directly or indirectly, in any contract with the Commission, such interest shall be disclosed to the Commission and shall be set forth in the minutes of the Commission, and the member, officer or employee having such interest therein shall not participate on behalf of the Commission in the authorization of any such contract. (1975, c. 766, s. 1.)



§ 131A-23. Additional method.

§ 131A‑23.  Additional method.

The foregoing sections of this Chapter shall be deemed to provide an additional and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to powers conferred by other laws, and shall not be regarded as in derogation of any powers now existing; provided, however, that the issuance of bonds or notes under the provisions of this Chapter need not comply with the requirements of any other law applicable to the issuance of bonds or notes. (1975, c. 766, s. 1.)



§ 131A-24. Liberal construction.

§ 131A‑24.  Liberal construction.

This Chapter, being necessary for the health and welfare of the people of the State, shall be liberally construed to effect the purposes thereof. (1975, c. 766, s. 1.)



§ 131A-25. Inconsistent laws inapplicable.

§ 131A‑25.  Inconsistent laws inapplicable.

Insofar as the provisions of this Chapter are inconsistent with the provisions of any general or special laws, or parts thereof, the provisions of this Chapter shall be controlling. (1975, c. 766, s. 1.)






Chapter 131B - Licensing of Ambulatory Surgical Facilities.

§§ 131B-1 through 131B-9: Repealed by Session Laws 1983, c. 775, s. 1.

§§ 131B‑1 through 131B‑9: Repealed by Session Laws 1983, c.  775, s. 1.






Chapter 131C - Charitable Solicitation Licensure Act.

§§ 131C-1 through 131C-22: Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 759, s. 1.

Chapter 131C.

Charitable Solicitation Licensure Act.

§§ 131C‑1 through 131C‑22:  Repealed by Session Laws 1993 (Reg.  Sess., 1994), c. 759, s. 1.






Chapter 131D - Inspection and Licensing of Facilities.

§ 131D-1: Recodified as G. S. 131D-10.10 by Session Laws 2009-462, s. 1(b), effective October 1, 2009.

Chapter 131D.

Inspection and Licensing of Facilities.

Article 1.

Adult Care Homes.

Part 1. Licensing.

§ 131D‑1: Recodified as G. S. 131D‑10.10 by Session Laws 2009‑462, s. 1(b), effective October 1, 2009.



§ 131D-2: Repealed by Session Laws 2009-462, s. 1, effective October 1, 2009.

§ 131D‑2: Repealed by Session Laws 2009‑462, s. 1, effective October 1, 2009.



§ 131D-2.1. Definitions.

§ 131D‑2.1.  Definitions.

As used in this Article:

(1)        Abuse.  The willful or grossly negligent infliction of physical pain, injury, or mental anguish, unreasonable confinement, or the willful or grossly negligent deprivation by the administrator or staff of an adult care home of services which are necessary to maintain mental and physical health.

(2)        Administrator.  A person approved by the Department of Health and Human Services who has the responsibility for the total operation of a licensed adult care home.

(3)        Adult care home.  An assisted living residence in which the housing management provides 24‑hour scheduled and unscheduled personal care services to two or more residents, either directly or for scheduled needs, through formal written agreement with licensed home care or hospice agencies. Some licensed adult care homes provide supervision to persons with cognitive impairments whose decisions, if made independently, may jeopardize the safety or well‑being of themselves or others and therefore require supervision. Medication in an adult care home may be administered by designated trained staff. Adult care homes that provide care to two to six unrelated residents are commonly called family care homes.

(4)        Amenities.  Services such as meals, housekeeping, transportation, and grocery shopping that do not involve hands‑on personal care.

(5)        Assisted living residence.  Any group housing and services program for two or more unrelated adults, by whatever name it is called, that makes available, at a minimum, one meal a day and housekeeping services and provides personal care services directly or through a formal written agreement with one or more licensed home care or hospice agencies. The Department may allow nursing service exceptions on a case‑by‑case basis. Settings in which services are delivered may include self‑contained apartment units or single or shared room units with private or area baths. Assisted living residences are to be distinguished from nursing homes subject to provisions of G.S. 131E‑102. There are three types of assisted living residences: adult care homes, adult care homes that serve only elderly persons, and multiunit assisted housing with services. As used in this section, "elderly person" means:

a.         Any person who has attained the age of 55 years or older and requires assistance with activities of daily living, housing, and services, or

b.         Any adult who has a primary diagnosis of Alzheimer's disease or other form of dementia who requires assistance with activities of daily living, housing, and services provided by a licensed Alzheimer's and dementia care unit.

(6)        Compensatory agent.  A spouse, relative, or other caretaker who lives with a resident and provides care to a resident.

(7)        Department.  The Department of Health and Human Services unless some other meaning is clearly indicated from the context.

(8)        Exploitation.  The illegal or improper use of an aged or disabled resident or the aged or disabled resident's resources for another's profit or advantage.

(9)        Family care home.  An adult care home having two to six residents. The structure of a family care home may be no more than two stories high, and none of the aged or physically disabled persons being served there may be housed in the upper story without provision for two direct exterior ground‑level accesses to the upper story.

(10)      Multiunit assisted housing with services.  An assisted living residence in which hands‑on personal care services and nursing services which are arranged by housing management are provided by a licensed home care or hospice agency through an individualized written care plan. The housing management has a financial interest or financial affiliation or formal written agreement which makes personal care services accessible and available through at least one licensed home care or hospice agency. The resident has a choice of any provider, and the housing management may not combine charges for housing and personal care services. All residents, or their compensatory agents, must be capable, through informed consent, of entering into a contract and must not be in need of 24‑hour supervision. Assistance with self‑administration of medications may be provided by appropriately trained staff when delegated by a licensed nurse according to the home care agency's established plan of care. Multiunit assisted housing with services programs are required to register annually with the Division of Health Service Regulation. Multiunit assisted housing with services programs are required to provide a disclosure statement to the Division of Health Service Regulation. The disclosure statement is required to be a part of the annual rental contract that includes a description of the following requirements:

a.         Emergency response system;

b.         Charges for services offered;

c.         Limitations of tenancy;

d.         Limitations of services;

e.         Resident responsibilities;

f.          Financial/legal relationship between housing management and home care or hospice agencies;

g.         A listing of all home care or hospice agencies and other community services in the area;

h.         An appeals process; and

i.          Procedures for required initial and annual resident screening and referrals for services.

Continuing care retirement communities, subject to regulation by the Department of Insurance under Chapter 58 of the General Statutes, are exempt from the regulatory requirements for multiunit assisted housing with services programs.

(11)      Neglect.  The failure to provide the services necessary to maintain a resident's physical or mental health.

(12)      Personal care services.  Any hands‑on services allowed to be performed by In‑Home Aides II or III as outlined in Department rules.

(13)      Registration.  The submission by a multiunit assisted housing with services provider of a disclosure statement containing all the information as outlined in subdivision (10) of this section.

(14)      Resident.  A person living in an assisted living residence for the purpose of obtaining access to housing and services provided or made available by housing management.

(15)      Secretary.  The Secretary of Health and Human Services unless some other meaning is clearly indicated from the context.  (2009‑462, ss. 1(e), 3(a).)



§ 131D-2.2. Persons not to be cared for in adult care homes and multiunit assisted housing with services; hospice care; obtaining services.

§ 131D‑2.2.  Persons not to be cared for in adult care homes and multiunit assisted housing with services; hospice care; obtaining services.

(a)        Adult Care Homes.  Except when a physician certifies that appropriate care can be provided on a temporary basis to meet the resident's needs and prevent unnecessary relocation, adult care homes shall not care for individuals with any of the following conditions or care needs:

(1)        Ventilator dependency;

(2)        Individuals requiring continuous licensed nursing care;

(3)        Individuals whose physician certifies that placement is no longer appropriate;

(4)        Individuals whose health needs cannot be met in the specific adult care home as determined by the residence; and

(5)        Such other medical and functional care needs as the Medical Care Commission determines cannot be properly met in an adult care home.

(b)        Multiunit Assisted Housing With Services.  Except when a physician certifies that appropriate care can be provided on a temporary basis to meet the resident's needs and prevent unnecessary relocation, multiunit assisted housing with services shall not care for individuals with any of the following conditions or care needs:

(1)        Ventilator dependency;

(2)        Dermal ulcers III and IV, except those stage III ulcers which are determined by an independent physician to be healing;

(3)        Intravenous therapy or injections directly into the vein, except for intermittent intravenous therapy managed by a home care or hospice agency licensed in this State;

(4)        Airborne infectious disease in a communicable state that requires isolation of the individual or requires special precautions by the caretaker to prevent transmission of the disease, including diseases such as tuberculosis and excluding infections such as the common cold;

(5)        Psychotropic medications without appropriate diagnosis and treatment plans;

(6)        Nasogastric tubes;

(7)        Gastric tubes, except when the individual is capable of independently feeding himself or herself and caring for the tube, or as managed by a home care or hospice agency licensed in this State;

(8)        Individuals requiring continuous licensed nursing care;

(9)        Individuals whose physician certifies that placement is no longer appropriate;

(10)      Unless the individual's independent physician determines otherwise, individuals who require maximum physical assistance as documented by a uniform assessment instrument and who meet Medicaid nursing facility level‑of‑care criteria as defined in the State Plan for Medical Assistance. Maximum physical assistance means that an individual has a rating of total dependence in four or more of the seven activities of daily living as documented on a uniform assessment instrument;

(11)      Individuals whose health needs cannot be met in the specific multiunit assisted housing with services as determined by the residence; and

(12)      Such other medical and functional care needs as the Medical Care Commission determines cannot be properly met in multiunit assisted housing with services.

(c)        Hospice Care.  At the request of the resident, hospice care may be provided in an assisted living residence under the same requirements for hospice programs as described in Article 10 of Chapter 131E of the General Statutes.

(d)        Obtaining Services.  The resident of an assisted living facility has the right to obtain services at the resident's own expense from providers other than the housing management. This subsection shall not be construed to relieve the resident of the resident's contractual obligation to pay the housing management for any services covered by the contract between the resident and housing management.  (2009‑462, s. 1(e).)



§ 131D-2.3. Exemptions from licensure.

§ 131D‑2.3.  Exemptions from licensure.

The following are excluded from this Article and are not required to be registered or obtain licensure under this Article:

(1)        Facilities licensed under Chapter 122C or Chapter 131E of the General Statutes;

(2)        Persons subject to rules of the Division of Vocational Rehabilitation Services;

(3)        Facilities that care for no more than four persons, all of whom are under the supervision of the United States Veterans Administration;

(4)        Facilities that make no charges for housing, amenities, or personal care service, either directly or indirectly; and

(5)        Institutions that are maintained or operated by a unit of government and that were established, maintained, or operated by a unit of government and exempt from licensure by the Department on September 30, 1995.  (2009‑462, s. 1(e).)



§ 131D-2.4. Licensure of adult care homes for aged and disabled individuals; impact of prior violations on licensure; compliance history review; license renewal.

§ 131D‑2.4.  Licensure of adult care homes for aged and disabled individuals; impact of prior violations on licensure; compliance history review; license renewal.

(a)        Licensure.  Except for those facilities exempt under G.S. 131D‑2.3, the Department of Health and Human Services shall inspect and license all adult care homes. The Department shall issue a license for a facility not currently licensed as an adult care home for a period of six months. If the licensee demonstrates substantial compliance with Articles 1 and 3 of this Chapter and rules adopted thereunder, the Department shall issue a license for the balance of the calendar year.

(b)        Compliance History Review.  Prior to issuing a new license or renewing an existing license, the Department shall conduct a compliance history review of the facility and its principals and affiliates. The Department may refuse to license a facility when the compliance history review shows a pattern of noncompliance with State law by the facility or its principals or affiliates, or otherwise demonstrates disregard for the health, safety, and welfare of residents in current or past facilities. The Department shall require compliance history information and make its determination according to rules adopted by the Medical Care Commission.

(c)        Prior Violations.  No new license shall be issued for any adult care home to an applicant for licensure who:

(1)        Was the owner, principal, or affiliate of a licensable facility under this Chapter, Chapter 122C, or Article 7 of Chapter 110 of the General Statutes that had its license revoked until one full year after the date of revocation;

(2)        Is the owner, principal, or affiliate of an adult care home that was assessed a penalty for a Type A or Type B violation until the earlier of one year from the date the penalty was assessed or until the home has substantially complied with the correction plan established pursuant to G.S. 131D‑34 and substantial compliance has been certified by the Department;

(3)        Is the owner, principal, or affiliate of an adult care home that had its license summarily suspended or downgraded to provisional status as a result of Type A or Type B violations until six months from the date of reinstatement of the license, restoration from provisional to full licensure, or termination of the provisional license, as applicable; or

(4)        Is the owner, principal, or affiliate of a licensable facility that had its license summarily suspended or downgraded to provisional status as a result of violations under this Article or Chapter 122C of the General Statutes or had its license summarily suspended or denied under Article 7 of Chapter 110 of the General Statutes until six months from the date of the reinstatement of the license, restoration from provisional to full licensure, or termination of the provisional license, as applicable.

An applicant for new licensure may appeal a denial of certification of substantial compliance under subdivision (2) of this subsection by filing with the Department a request for review by the Secretary within 10 days of the date of denial of the certification. Within 10 days of receipt of the request for review, the Secretary shall issue to the applicant a written determination that either denies certification of substantial compliance or certifies substantial compliance. The decision of the Secretary is final.

(d)        License Renewals.  License renewals shall be valid for one year from the date of renewal unless revoked earlier by the Secretary for failure to comply with any part of this section or any rules adopted hereunder. Licenses shall be renewed annually upon filing and the Department's approval of the renewal application. The Department shall not renew a license if outstanding fees, fines, and penalties imposed by the State against the home have not been paid. Fines and penalties for which an appeal is pending are exempt from consideration. The renewal application shall contain all necessary and reasonable information that the Department may require.

(e)        In order for an adult care home to maintain its license, it shall not hinder or interfere with the proper performance of duty of a lawfully appointed community advisory committee, as defined by G.S. 131D‑31 and G.S. 131D‑32.

(f)         The Department shall not issue a new license for a change of ownership of an adult care home if outstanding fees, fines, and penalties imposed by the State against the home have not been paid. Fines and penalties for which an appeal is pending are exempt from consideration.  (2009‑462, s. 1(e).)



§ 131D-2.5. License and registration fees.

§ 131D‑2.5.  License and registration fees.

(a)        The Department shall charge each adult care home with six or fewer beds a nonrefundable annual license fee in the amount of three hundred fifteen dollars ($315.00). The Department shall charge each adult care home with more than six beds a nonrefundable annual license fee in the amount of three hundred sixty dollars ($360.00) plus a nonrefundable annual per‑bed fee of seventeen dollars and fifty cents ($17.50).

(b)        The Department shall charge each registered multiunit assisted housing with services program a nonrefundable annual registration fee of three hundred fifty dollars ($350.00). Any individual or corporation that establishes, conducts, manages, or operates a multiunit housing with services program, subject to registration under this section, that fails to register is guilty of a Class 3 misdemeanor and, upon conviction shall be punishable only by a fine of not more than fifty dollars ($50.00) for the first offense and not more than five hundred dollars ($500.00) for each subsequent offense. Each day of a continuing violation after conviction shall be considered a separate offense.  (2009‑451, s. 10.76(a1); 2009‑462, ss. 1(e), 3(b).)



§ 131D-2.6. Legal action by Department.

§ 131D‑2.6.  Legal action by Department.

(a)        Notwithstanding the existence or pursuit of any other remedy, the Department may, in the manner provided by law, maintain an action in the name of the State for injunction or other process against any person to restrain or prevent the establishment, conduct, management, or operation of an adult care home without a license. Such action shall be instituted in the superior court of the county in which any unlicensed activity has occurred or is occurring.

(b)        Any individual or corporation that establishes, conducts, manages, or operates a facility subject to licensure under this section without a license is guilty of a Class 3 misdemeanor and, upon conviction, shall be punishable only by a fine of not more than fifty dollars ($50.00) for the first offense and not more than five hundred dollars ($500.00) for each subsequent offense. Each day of a continuing violation after conviction shall be considered a separate offense.

(c)        If any person shall hinder the proper performance of duty of the Secretary or the Secretary's representative in carrying out this section, the Secretary may institute an action in the superior court of the county in which the hindrance has occurred for injunctive relief against the continued hindrance, irrespective of all other remedies at law.

(d)        Actions under this section shall be in accordance with Article 37 of Chapter 1 of the General Statutes and Rule 65 of the Rules of Civil Procedure.  (2009‑462, s. 1(e).)



§ 131D-2.7. Provisional license; license revocation; summary suspension of license; suspension of admission.

§ 131D‑2.7.  Provisional license; license revocation; summary suspension of license; suspension of admission.

(a)        Provisional License.  Except as otherwise provided in this section, the Department may amend a license by reducing it from a full license to a provisional license for a period of not more than 90 days whenever the Department finds that:

(1)        The licensee has substantially failed to comply with the provisions of Articles 1 and 3 of this Chapter and the rules adopted pursuant to these Articles;

(2)        There is a reasonable probability that the licensee can remedy the licensure deficiencies within a reasonable length of time; and

(3)        There is a reasonable probability that the licensee will be able thereafter to remain in compliance with the licensure rules for the foreseeable future.

The Department may extend a provisional license for not more than one additional 90‑day period upon finding that the licensee has made substantial progress toward remedying the licensure deficiencies that caused the license to be reduced to provisional status.

The Department also may issue a provisional license to a facility, pursuant to rules adopted by the Medical Care Commission, for substantial failure to comply with the provisions of this section or rules adopted pursuant to this section. Any facility wishing to contest the issuance of a provisional license shall be entitled to an administrative hearing as provided in the Administrative Procedure Act, Chapter 150B of the General Statutes. A petition for a contested case shall be filed within 30 days after the Department mails written notice of the issuance of the provisional license.

(b)        License Revocation.  The Department may revoke a license whenever:

(1)        The Department finds that:

a.         The licensee has substantially failed to comply with the provisions of Articles 1 and 3 of this Chapter and the rules adopted pursuant to these Articles; and

b.         It is not reasonably probable that the licensee can remedy the licensure deficiencies within a reasonable length of time; or

(2)        The Department finds that:

a.         The licensee has substantially failed to comply with the provisions of Articles 1 and 3 of this Chapter and the rules adopted pursuant to these Articles; and

b.         Although the licensee may be able to remedy the deficiencies within a reasonable time, it is not reasonably probable that the licensee will be able to remain in compliance with licensure rules for the foreseeable future; or

c.         The licensee has failed to comply with the provisions of Articles 1 and 3 of this Chapter and the rules adopted pursuant to these Articles, and the failure to comply endangered the health, safety, or welfare of the patients in the facility.

(c)        Summary Suspension.  The Department may summarily suspend a license pursuant to G.S. 150B‑3(c) whenever it finds substantial evidence of abuse, neglect, exploitation, or any condition which presents an imminent danger to the health and safety of any resident of the home. Any facility wishing to contest summary suspension of a license shall be entitled to an administrative hearing as provided in the Administrative Procedure Act, Chapter 150B of the General Statutes. A petition for a contested case shall be filed within 20 days after the Department mails a notice of summary suspension to the licensee.

(d)        Suspension of Admissions.

(1)        In addition to the administrative penalties described in this Article, the Secretary may suspend the admission of any new residents to an adult care home where the conditions of the adult care home are detrimental to the health or safety of the residents. This suspension shall be for the period determined by the Secretary and shall remain in effect until the Secretary is satisfied that conditions or circumstances merit removing the suspension.

(2)        In imposing a suspension under this section, the Secretary shall consider the following factors:

a.         The degree of sanctions necessary to ensure compliance with this section and rules adopted hereunder; and

b.         The character and degree of impact of the conditions at the home on the health or safety of its residents.

(3)        The Secretary of Health and Human Services shall adopt rules to implement this section.

(4)        Any facility wishing to contest a suspension of admissions shall be entitled to an administrative hearing as provided in the Administrative Procedure Act, Chapter 150B of the General Statutes. A petition for a contested case shall be filed within 20 days after the Department mails a notice of suspension of admissions to the licensee.  (2009‑462, s. 1(e).)



§ 131D-2.8: Reserved for future codification purposes.

§ 131D‑2.8: Reserved for future codification purposes.



§ 131D-2.9: Reserved for future codification purposes.

§ 131D‑2.9: Reserved for future codification purposes.



§ 131D-2.10: Reserved for future codification purposes.

§ 131D‑2.10: Reserved for future codification purposes.



§ 131D-2.11. Inspections, monitoring, and review by State agency and county departments of social services.

Part 2. Other Laws Pertaining to the Inspection and Operation of Adult Care Homes.

§ 131D‑2.11.  Inspections, monitoring, and review by State agency and county departments of social services.

(a)        State Inspection and Monitoring.  The Department shall ensure that adult care homes required to be licensed by this Article are monitored for licensure compliance on a regular basis. All facilities licensed under this Article and adult care units in nursing homes are subject to inspections at all times by the Secretary. The Division of Health Service Regulation shall inspect all adult care homes and adult care units in nursing homes on an annual basis. In addition, the Department shall ensure that adult care homes are inspected every two years to determine compliance with physical plant and life‑safety requirements.

(b)        Monitoring by County.  The Department shall work with county departments of social services to do the routine monitoring in adult care homes to ensure compliance with State and federal laws, rules, and regulations in accordance with policy and procedures established by the Division of Health Service Regulation and to have the Division of Health Service Regulation oversee this monitoring. The county departments of social services shall document in a written report all on site visits, including monitoring visits, revisits, and complaint investigations. The county departments of social services shall submit to the Division of Health Service Regulation written reports of each facility visit within 20 working days of the visit.

(c)        State Review of County Compliance.  The Division of Health Service Regulation shall conduct and document annual reviews of the county departments of social services' performance. When monitoring is not done timely or there is failure to identify or document noncompliance, the Department may intervene in the particular service in question. Department intervention shall include one or more of the following activities:

(1)        Sending staff of the Department to the county departments of social services to provide technical assistance and to monitor the services being provided by the facility.

(2)        Advising county personnel as to appropriate policies and procedures.

(3)        Establishing a plan of action to correct county performance.

The Secretary may determine that the Department shall assume the county's regulatory responsibility for the county's adult care homes.  (2009‑462, s. 1(e); 2009‑232, s. 3.)



§ 131D-2.12. Training requirements; county departments of social services.

§ 131D‑2.12.  Training requirements; county departments of social services.

(a)        The county departments of social services' adult home specialists and their supervisors shall complete:

(1)        Eight hours of prebasic training within 60 days of employment;

(2)        Thirty‑two hours of basic training within six months of employment;

(3)        Twenty‑four hours of postbasic training within six months of the basic training program;

(4)        A minimum of eight hours of complaint investigation training within six months of employment; and

(5)        A minimum of 16 hours of statewide training annually by the Division of Health Service Regulation.

(b)        The joint training requirements by the Department shall be as provided in G.S. 143B‑139.5B.  (2009‑462, s. 1(e).)



§ 131D-2.13. Departmental duties.

§ 131D‑2.13.  Departmental duties.

(a)        Enforcement of Room Ventilation and Temperature.  The Department shall monitor regularly the enforcement of rules pertaining to air circulation, ventilation, and room temperature in resident living quarters. These rules shall include the requirement that air conditioning or at least one fan per resident bedroom and living and dining areas be provided when the temperature in the main center corridor exceeds 80 degrees Fahrenheit.

(b)        Administrator Directory.  The Department shall keep an up‑to‑date directory of all persons who are administrators as defined in G.S. 131D‑2.1.

(c)        Departmental Complaint Hotline.  Adult care homes shall post the Division of Health Service Regulation's complaint hotline number conspicuously in a public place in the facility.

(d)        Provider File.  The Department of Health and Human Services shall establish and maintain a provider file to record and monitor compliance histories of facilities, owners, operators, and affiliates of nursing homes and adult care homes.

(e)        Report on Use of Restraint.  The Department shall report annually on October 1 to the Joint Legislative Oversight Committee on Mental Health, Developmental Disabilities, and Substance Abuse Services the following for the immediately preceding fiscal year:

(1)        The level of compliance of each adult care home with applicable State law and rules governing the use of physical restraint and physical hold of residents. The information shall indicate areas of highest and lowest levels of compliance.

(2)        The total number of adult care homes that reported deaths under G.S. 131D‑34.1, the number of deaths reported by each facility, the number of deaths investigated pursuant to G.S. 131D‑34.1, and the number found by the investigation to be related to the adult care home's use of physical restraint or physical hold.  (2009‑462, s. 1(e).)



§ 131D-2.14. Confidentiality.

§ 131D‑2.14.  Confidentiality.

Notwithstanding G.S. 8‑53 or any other law relating to confidentiality of communications between physician and patient, in the course of an inspection conducted under G.S. 131D‑2.11:

(1)        Department representatives may review any writing or other record concerning the admission, discharge, medication, care, medical condition, or history of any person who is or has been a resident of the facility being inspected.

(2)        Any person involved in giving care or treatment at or through the facility may disclose information to Department representatives unless the resident objects in writing to review of the resident's records or disclosure of such information.

(3)        The facility, its employees, and any other person interviewed in the course of an inspection shall be immune from liability for damages resulting from disclosure of any information to the Department. The Department shall not disclose:

a.         Any confidential or privileged information obtained under this section unless the resident or the resident's legal representative authorizes disclosure in writing or unless a court of competent jurisdiction orders disclosure, or

b.         The name of anyone who has furnished information concerning a facility without that person's consent.

The Department shall institute appropriate policies and procedures to ensure that unauthorized disclosure does not occur. All confidential or privileged information obtained under this section and the names of persons providing such information shall be exempt from Chapter 132 of the General Statutes.

(4)        Notwithstanding any law to the contrary, Chapter 132 of the General Statutes, the Public Records Law, applies to all records of the State Division of Social Services of the Department of Health and Human Services and of any county department of social services regarding inspections of adult care facilities except for information in the records that is confidential or privileged, including medical records, or that contains the names of residents or complainants.  (2009‑462, s. 1(e).)



§ 131D-2.15. Resident assessments.

§ 131D‑2.15.  Resident assessments.

(a)        The Department shall ensure that facilities conduct and complete an assessment of each resident within 72 hours of admitting the resident and annually thereafter. In conducting the assessment, the facility shall use an assessment instrument approved by the Secretary upon the advice of the Director of the Division of Aging and Adult Services. The Department shall provide ongoing training for facility personnel in the use of the approved assessment instrument.

The facility shall use the assessment to develop appropriate and comprehensive service plans and care plans and to determine the level and type of facility staff that is needed to meet the needs of residents. The assessment shall determine a resident's level of functioning and shall include, but not be limited to, cognitive status and physical functioning in activities of daily living. Activities of daily living are personal functions essential for the health and well‑being of the resident. The assessment shall not serve as the basis for medical care. The assessment shall indicate if the resident requires referral to the resident's physician or other appropriate licensed health care professional or community resource.

(b)        The Department, as part of its inspection and licensing of adult care homes, shall review assessments and related service plans and care plans for a selected number of residents. In conducting this review, the Department shall determine:

(1)        Whether the appropriate assessment instrument was administered and interpreted correctly;

(2)        Whether the facility is capable of providing the necessary services;

(3)        Whether the service plan or care plan conforms to the results of an appropriately administered and interpreted assessment; and

(4)        Whether the service plans or care plans are being implemented fully and in accordance with an appropriately administered and interpreted assessment.

(c)        If the Department finds that the facility is not carrying out its assessment responsibilities in accordance with this section, the Department shall notify the facility and require the facility to implement a corrective action plan. The Department shall also notify the resident of the results of its review of the assessment, service plans, and care plans developed for the resident. In addition to administrative penalties, the Secretary may suspend the admission of any new residents to the facility. The suspension shall be for the period determined by the Secretary and shall remain in effect until the Secretary is satisfied that conditions or circumstances merit removing the suspension.  (2009‑462, s. 1(e).)



§ 131D-2.16. Rules.

§ 131D‑2.16.  Rules.

Except as otherwise provided in this Article, the Medical Care Commission shall adopt rules necessary to carry out this Article. The Commission has the authority, in adopting rules, to specify the limitation of nursing services provided by assisted living residences. In developing rules, the Commission shall consider the need to ensure comparable quality of services provided to residents, whether these services are provided directly by a licensed assisted living provider, licensed home care agency, or hospice. In adult care homes, living arrangements where residents require supervision due to cognitive impairments, rules shall be adopted to ensure that supervision is appropriate and adequate to meet the special needs of these residents. Rule‑making authority under this section is in addition to that conferred under G.S. 131D‑4.3 and G.S. 131D‑4.5.  (2009‑462, s. 1(e).)



§ 131D-2.17. Impact on other laws; severability.

§ 131D‑2.17.  Impact on other laws; severability.

(a)        Nothing in this section shall be construed to supersede any federal or State antitrust, antikickback, or safe harbor laws or regulations.

(b)        If any provisions of this section or the application of it to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the section which can be given effect without the invalid provision or application, and to this end the provisions of this section are severable.  (2009‑462, s. 1(e).)



§ 131D-2.18. Application of other laws.

§ 131D‑2.18.  Application of other laws.

(a)        Certification of assisted living administrators shall be as provided under Article 20A of Chapter 90 of the General Statutes.

(b)        Compliance with the Health Care Personnel Registry shall be as provided under G.S. 131E‑256.

(c)        Rules for the operation of the adult care portion of a combination home, as defined in G.S. 131E‑101, shall be as provided in G.S. 131E‑104.  (2009‑462, s. 1(e).)



§ 131D-3: Repealed by Session Laws 1995, c. 449, s. 1.

§ 131D‑3:  Repealed by Session Laws 1995, c.  449, s. 1.



§ 131D-4: Repealed by Session Laws 1995, c. 449, s. 2.

§ 131D‑4:  Repealed by Session Laws 1995, c.  449, s. 2.



§ 131D-4.1. Adult care homes; legislative intent.

§ 131D‑4.1.  Adult care homes; legislative intent.

The General Assembly finds and declares that the ability to exercise personal control over one's life is fundamental to human dignity and quality of life and that dependence on others for some assistance with daily life activities should not require surrendering personal control of informed decision making or risk taking in all areas of one's life.

The General Assembly intends to ensure that adult care homes provide services that assist the residents in such a way as to assure quality of life and maximum flexibility in meeting individual needs and preserving individual autonomy. (1995, c. 449, s. 3; c. 535, s. 9.)



§ 131D-4.2. Adult care homes; family care homes; annual cost reports; exemptions; enforcement.

§ 131D‑4.2.  Adult care homes; family care homes; annual cost reports; exemptions; enforcement.

(a)        Except for family care homes, adult care homes with a licensed capacity of seven to twenty beds, which are licensed pursuant to this Chapter, to Chapter 122C of the General Statutes, and to Chapter 131E of the General Statutes, shall submit audited reports of actual costs to the Department at least every two years in accordance with rules adopted by the Department under G.S. 143B‑10. For years in which an audited report of actual costs is not required, an annual cost report shall be submitted to the Department in accordance with rules adopted by the Department under G.S. 143B‑10. Adult care homes licensed under Chapter 131D of the General Statutes that have special care units shall include in reports required under this subsection cost reports specific to the special care unit and shall not average special care costs with other costs of the adult care home.

(b)        Except for family care homes, adult care homes with a licensed capacity of twenty‑one beds or more, which are licensed pursuant to this Chapter, to Chapter 122C of the General Statutes, and to Chapter 131E of the General Statutes, shall submit annual audited reports of actual costs to the Department of Health and Human Services, in accordance with rules adopted by the Department under G.S. 143B‑10. Adult care homes licensed under Chapter 131D of the General Statutes that have special care units shall include in the reports required under this subsection cost reports specific to the special care unit and shall not average special care costs with other costs of the adult care home.

(c)        Repealed by Session Laws 1999‑334, s. 3.1.

(d)        Facilities that do not receive State/County Special Assistance or Medicaid personal care are exempt from the reporting requirements of this section.

(e)        Except as otherwise provided in this subsection, the annual reporting period for facilities licensed pursuant to this Chapter or Chapter 131E of the General Statutes shall be October 1 through September 30, with the annual report due by the following December 31, unless the Department determines there is good cause for delay. The annual report for combination facilities and free‑standing adult care home facilities owned and operated by a hospital shall be due 15 days after the hospital's Medicare cost report is due. The annual report for combination facilities not owned and operated by a hospital shall be due 15 days after the nursing facility's Medicaid cost report is due. The annual reporting period for facilities licensed pursuant to Chapter 122C of the General Statutes shall be July 1 through June 30, with the annual report due by the following December 31, unless the Department determines there is good cause for delay. Under this subsection, good cause is an action that is uncontrollable by the provider. If the Department finds good cause for delay, it may extend the deadline for filing a report for up to an additional 30 days.

(f)         The Department shall have the authority to conduct audits and review audits submitted pursuant to subsections (a), (b), and (c) above.

(g)        The Department shall suspend admissions to facilities that fail to submit annual reports by December 31, or by the date established by the Department when good cause for delay is found pursuant to G.S. 131D‑4.2(e). Suspension of admissions shall remain in effect until reports are submitted or licenses are suspended or revoked under subdivision (2) of this subsection. The Department may take either or both of the following actions to enforce compliance by a facility with this section, or to punish noncompliance:

(1)        Seek a court order to enforce compliance;

(2)        Suspend or revoke the facility's license, subject to the provisions of Chapter 150B of the General Statutes.

(h)        The report documentation shall be used to adjust the adult care home rate annually, an adjustment that is in addition to the annual standard adjustment for inflation as determined by the Office of State Budget and Management. Rates for family care homes shall be based on market rate data. The Secretary of Health and Human Services shall adopt rules for the rate‑setting methodology and audited cost reports in accordance with G.S. 143B‑10. (1995, c. 449, s. 3; c. 535, s. 10; 1997‑73, ss. 1, 2; 1997‑443, s. 11A.118(a); 1998‑212, s. 12.1A; 1999‑334, ss. 3.1, 3.2; 2000‑140, s. 93.1(a); 2001‑157, s. 1; 2001‑424, s. 12.2(b).)



§ 131D-4.3. Adult care home rules.

§ 131D‑4.3.  Adult care home rules.

(a)        Pursuant to G.S. 143B‑165, the North Carolina Medical Care Commission shall adopt rules to ensure at a minimum, but shall not be limited to, the provision of the following by adult care homes:

(1)        Repealed by Session Laws 2000‑111, s. 1.

(2)        A minimum of 75 hours of training for personal care aides performing heavy care tasks and a minimum of 40 hours of training for all personal care aides. The training for aides providing heavy care tasks shall be comparable to State‑approved Certified Nurse Aide I training. For those aides meeting the 40‑hour requirement, at least 20 hours shall be classroom training to include at a minimum:

a.         Basic nursing skills;

b.         Personal care skills;

c.         Cognitive, behavioral, and social care;

d.         Basic restorative services;

e.         Residents' rights.

A minimum of 20 hours of training shall be provided for aides in family care homes that do not have heavy care residents. Persons who either pass a competency examination developed by the Department of Health and Human Services, have been employed as personal care aides for a period of time as established by the Department, or meet minimum requirements of a combination of training, testing, and experience as established by the Department shall be exempt from the training requirements of this subdivision;

(3)        Monitoring and supervision of residents;

(4)        Oversight and quality of care as stated in G.S. 131D‑4.1; and

(5)        Adult care homes shall comply with all of the following staffing requirements:

a.         First shift (morning): 0.4 hours of aide duty for each resident (licensed capacity or resident census), or 8.0 hours of aide duty per each 20 residents (licensed capacity or resident census) plus 3.0 hours for all other residents, whichever is greater;

b.         Second shift (afternoon): 0.4 hours of aide duty for each resident (licensed capacity or resident census), or 8.0 hours of aide duty per each 20 residents plus 3.0 hours for all other residents (licensed capacity or resident census), whichever is greater;

c.         Third shift (evening): 8.0 hours of aide duty per 30 or fewer residents (licensed capacity or resident census).

In addition to these requirements, the facility shall provide staff to meet the needs of the facility's heavy care residents equal to the amount of time reimbursed by Medicaid. As used in this subdivision, the term "heavy care resident" means an individual residing in an adult care home who is defined "heavy care" by Medicaid and for which the facility is receiving enhanced Medicaid payments for such needs. Each facility shall post in a conspicuous place information about required staffing that enables residents and their families to ascertain each day the number of direct care staff and supervisors that are required by law to be on duty for each shift for that day.

(b)        Rules to implement this section shall be adopted as emergency rules in accordance with Chapter 150B of the General Statutes.

(c)        The Department may suspend or revoke a facility's license, subject to the provisions of Chapter 150B, to enforce compliance by a facility with this section or to punish noncompliance. (1995, c. 449, s. 3; c. 535, s. 10; 1997‑443, s. 11A.118(a); 1998‑212, s. 12.16B(a); 2000‑111, s. 1; 2001‑85, s. 1; 2001‑487, s. 85(a).)



§ 131D-4.4. Adult care home minimum safety requirements; smoking prohibited inside long-term care facilities; penalty.

§ 131D‑4.4.  Adult care home minimum safety requirements; smoking prohibited inside long‑term care facilities; penalty.

(a)        In addition to other requirements established by this Article or by rules adopted pursuant to this Article or other provisions of law, every adult care home shall provide to each resident the care, safety, and services necessary to enable the resident to attain and maintain the highest practicable level of physical, emotional, and social well‑being in accordance with:

(1)        The resident's individual assessment and plan of care; and

(2)        Rules and standards relating to quality of care and safety adopted under this Chapter.

(b)        Smoking is prohibited inside long‑term care facilities. As used in this section:

(1)        "Long‑term care facilities" include adult care homes, nursing homes, skilled nursing facilities, facilities licensed under Chapter 122C of the General Statutes, and other licensed facilities that provide long‑term care services.

(2)        "Smoking" means the use or possession of any lighted cigar, cigarette, pipe, or other lighted smoking product.

(3)        "Inside" means a fully enclosed area.

(c)        The person who owns, manages, operates, or otherwise controls a long‑term care facility where smoking is prohibited under this section shall:

(1)        Conspicuously post signs clearly stating that smoking is prohibited inside the facility. The signs may include the international "No Smoking" symbol, which consists of a pictorial representation of a burning cigarette enclosed in a red circle with a red bar across it.

(2)        Direct any person who is smoking inside the facility to extinguish the lighted smoking product.

(3)        Provide written notice to individuals upon admittance that smoking is prohibited inside the facility and obtain the signature of the individual or the individual's representative acknowledging receipt of the notice.

(d)        The Department may impose an administrative penalty not to exceed two hundred dollars ($200.00) for each violation on any person who owns, manages, operates, or otherwise controls the long‑term care facility and fails to comply with subsection (c) of this section. A violation of this section constitutes a civil offense only and is not a crime. (1999‑334, s. 1.1; 2007‑459, s. 1.)



§ 131D-4.5. Rules adopted by Medical Care Commission.

§ 131D‑4.5.  Rules adopted by Medical Care Commission.

The Medical Care Commission shall adopt rules as follows:

(1)        Establishing minimum medication administration standards for adult care homes. The rules shall include the minimum staffing and training requirements for medication aides and standards for professional supervision of adult care homes' medication controls. The requirements shall be designed to reduce the medication error rate in adult care homes to an acceptable level. The requirements shall include, but need not be limited to, all of the following:

a.         Training for medication aides, including periodic refresher training.

b.         Standards for management of complex medication regimens.

c.         Oversight by licensed professionals.

d.         Measures to ensure proper storage of medication.

(2)        Establishing training requirements for adult care home staff in behavioral interventions. The training shall include appropriate responses to behavioral problems posed by adult care residents. The training shall emphasize safety and humane care and shall specifically include alternatives to the use of restraints.

(3)        Establishing minimum training and education qualifications for supervisors in adult care homes and specifying the safety responsibilities of supervisors.

(4)        Specifying the qualifications of staff who shall be on duty in adult care homes during various portions of the day in order to assure safe and quality care for the residents. The rules shall take into account varied resident needs and population mixes.

(5)        Implementing the due process and appeal rights for discharge and transfer of residents in adult care homes afforded by G.S. 131D‑21. The rules shall offer at least the same protections to residents as State and federal rules and regulations governing the transfer or discharge of residents from nursing homes.

(6)        Establishing procedures for determining the compliance history of adult care homes' principals and affiliates. The rules shall include criteria for refusing to license facilities which have a history of, or have principals or affiliates with a history of, noncompliance with State law, or disregard for the health, safety, and welfare of residents.

(7)        For the licensure of special care units in accordance with G.S. 131D‑4.6, and for disclosures required to be made under G.S. 131D‑8.

(8)        For time limited provisional licenses and for granting extensions for provisional licenses.

(9)        For the issuance of certificates to adult care homes as authorized under G.S. 131D‑10. (1999‑334, s. 1.1; 2000‑111, s. 2; 2007‑544, s. 3(a).)



§ 131D-4.6. Licensure of special care units.

§ 131D‑4.6.  Licensure of special care units.

(a)        As used in this section, the term "special care unit" means a wing or hallway within an adult care home, or a program provided by an adult care home, that is designated especially for residents with Alzheimer's disease or other dementias, a mental health disability, or other special needs disease or condition as determined by the Medical Care Commission.

(b)        An adult care home that holds itself out to the public as providing a special care unit shall be licensed as such and shall, in addition to other licensing requirements for adult care homes, meet the standards established under rules adopted by the Medical Care Commission.

(c)        An adult care home that holds itself out to the public as providing a special care unit without being licensed as a special care unit is subject to licensure actions and penalties provided under Part 1 of this Article, as well as any other action permitted by law.  (1999‑334, s. 1.1; 2009‑462, s. 4(f).)



§ 131D-4.7. Adult care home specialist fund.

§ 131D‑4.7.  Adult care home specialist fund.

There is established the adult care home specialist fund. The fund shall be maintained in and by the Department for the purpose of assisting county departments of social services in paying salaries of adult care home specialists. (1999‑334, s. 1.1.)



§ 131D-5: Repealed by Session Laws 1983, c. 637, s. 1.

§ 131D‑5: Repealed by Session Laws 1983, c.  637, s. 1.



§ 131D-6. Certification of adult day care programs; purpose; definition; penalty.

§ 131D‑6.  Certification of adult day care programs; purpose; definition; penalty.

(a)        It is the policy of this State to enable people who would otherwise need full‑time care away from their own residences to remain in their residences as long as possible and to enjoy as much independence as possible. One of the programs that permits adults to remain in their residences and with their families is adult day care.

(b)        As used in this section "adult day care program" means the provision of group care and supervision in a place other than their usual place of abode on a less than 24‑hour basis to adults who may be physically or mentally disabled. The Department of Health and Human Services shall annually inspect and certify all adult day care programs, under rules adopted by the Social Services Commission. The Social Services Commission shall adopt rules to protect the health, safety, and welfare of persons in adult day care programs. These rules shall include minimum standards relating to management of the program, staffing requirements, building requirements, fire safety, sanitation, nutrition, and program activities. Adult day care programs are not required to provide transportation to participants; however, those programs that choose to provide transportation shall comply with rules adopted by the Commission for the health and safety of participants during transport.

The Department of Health and Human Services shall enforce the rules of the Social Services Commission.

(b1)      An adult day care program that provides or that advertises, markets, or otherwise promotes itself as providing special care services for persons with Alzheimer's disease or other dementias, a mental health disability, or other special needs disease or condition shall provide the following written disclosures to the Department and to persons seeking adult day care program special care services:

(1)        A statement of the overall philosophy and mission of the adult day care program and how it reflects the special needs of participants with dementia.

(2)        The process and criteria for providing or discontinuing special care services.

(3)        The process used for assessment and establishment of the plan of care and its implementation, including how the plan of care is responsive to changes in the participant's condition.

(4)        Staffing ratios and how they meet the participant's need for increased special care and supervision.

(5)        Staff training that is dementia‑specific.

(6)        Physical environment and design features that specifically address the needs of participants with Alzheimer's disease or other dementias.

(7)        Frequency and type of participant activities provided.

(8)        Involvement of families in special care and availability of family support programs.

(9)        Additional costs and fees to the participant for special care.

(b2)      As part of its certification renewal procedures and inspections, the Department shall examine for accuracy the written disclosure of each adult day care program subject to this section. Substantial changes to written disclosures shall be reported to the Department at the time the change is made.

(b3)      Nothing in this section shall be construed as prohibiting an adult day care program that does not advertise, market, or otherwise promote itself as providing special care services for persons with Alzheimer's disease or other dementias from providing adult day care services to persons with Alzheimer's disease or other dementias, a mental health disability, or other special needs disease or condition.

(b4)      As used in this section, the term "special care service" means a program, service, or activity designed especially for participants with Alzheimer's disease or other dementias, a mental health disability, or other special needs disease or condition as determined by the Medical Care Commission.

(c)        The Secretary may impose a civil penalty not to exceed one hundred dollars ($100.00) for each violation on a person, firm, agency, or corporation who willfully violates any provision of this section or any rule adopted by the Social Services Commission pursuant to this section. Each day of a continuing violation constitutes a separate violation.

In determining the amount of the civil penalty, the Secretary shall consider the degree and extent of the harm or potential harm caused by the violation.

The Social Services Commission shall adopt rules concerning the imposition of civil penalties under this subsection.

The clear proceeds of civil penalties imposed pursuant to this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(c1)      Any person, firm, agency, or corporation that harms or willfully neglects a person under its care is guilty of a Class 1 misdemeanor.

(d)        The following programs are exempted from the provisions of this section:

(1)        Those that care for three people or less;

(2)        Those that care for two or more persons, all of whom are related by blood or marriage to the operator of the facility;

(3)        Those that are required by other statutes to be licensed by the Department of Health and Human Services. (1985, c. 349, s. 1; 1993, c. 539, s. 954; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑443, s. 11A.118(a); 1998‑215, s. 77; 1999‑334, s. 2.2; 2001‑90, s. 1.)



§ 131D-7. Waiver of rules for certain adult care homes providing shelter or services during disaster or emergency.

§ 131D‑7.  Waiver of rules for certain adult care homes providing shelter or services during disaster or emergency.

(a)        The Division of Health Service Regulation may temporarily waive, during disasters or emergencies declared in accordance with Article 1 of Chapter 166A of the General Statutes, any rules of the Commission pertaining to adult care homes to the extent necessary to allow the adult care home to provide temporary shelter and temporary services requested by the emergency management agency. The Division may identify, in advance of a declared disaster or emergency, rules that may be waived, and the extent the rules may be waived, upon a disaster or emergency being declared in accordance with Article 1 of Chapter 166A of the General Statutes. The Division may also waive rules under this subsection during a declared disaster or emergency upon the request of an emergency management agency and may rescind the waiver if, after investigation, the Division determines the waiver poses an unreasonable risk to the health, safety, or welfare of any of the persons occupying the adult care home. The emergency management agency requesting temporary shelter or temporary services shall notify the Division within 72 hours of the time the preapproved waivers are deemed by the emergency management agency to apply.

(b)        As used in this section, "emergency management agency" is as defined in G.S. 166A‑4(2). (1999‑307, s. 2; 2007‑182, s. 1.)



§ 131D-8. Adult care home special care units; disclosure of information required.

§ 131D‑8.  Adult care home special care units; disclosure of information required.

(a)        An adult care home licensed under this Part that provides care for persons in special care units as defined in G.S. 131D‑4.6 shall disclose the form of care or treatment provided that distinguishes the special care unit as being especially designed for residents with Alzheimer's disease or other dementias, a mental health disability, or other special needs disease or condition. The disclosure shall be in writing and shall be made to all of the following:

(1)        The Department as part of its licensing procedures.

(2)        Each person seeking placement within a special care unit, or the person's authorized representative, prior to entering into an agreement with the person to provide special care.

(3)        The Office of State Long‑Term Care Ombudsman, annually, or more often if requested.

(b)        Information that must be disclosed in writing shall include, but is not limited to, all of the following:

(1)        A statement of the overall philosophy and mission of the licensed facility and how it reflects the special needs of residents with Alzheimer's disease or other dementias, a mental health disability, or other special needs disease or condition.

(2)        The process and criteria for placement, transfer, or discharge to or from the special care unit.

(3)        The process used for assessment and establishment of the plan of care and its implementation, including how the plan of care is responsive to changes in the resident's condition.

(4)        Staffing ratios and how they meet the resident's need for increased care and supervision.

(5)        Staff training that is dementia‑specific.

(6)        Physical environment and design features that specifically address the needs of residents with Alzheimer's disease or other dementias.

(7)        Frequency and type of programs and activities for residents of the special care unit.

(8)        Involvement of families in resident care, and availability of family support programs.

(9)        Additional costs and fees to the resident for special care.

(c)        As part of its license renewal procedures and inspections, the Department shall examine for accuracy the written disclosure of each adult care home subject to this section. Substantial changes to written disclosures shall be reported to the Department at the time the change is made.

(d)        Nothing in this section shall be construed as prohibiting an adult care home that does not offer a special care unit from admitting a person with Alzheimer's disease or other dementias, a mental health disability, or other special needs disease or condition. The disclosures required under this section apply only to an adult care home that advertises, markets, or otherwise promotes itself as providing a special care unit for persons with Alzheimer's disease or other dementias.

(e)        As used in this section, the term "special care unit" has the same meaning as applies under G.S. 131D‑4.6. (1999‑334, s. 2.1; 1999‑456, s. 61(a).)



§ 131D-9. Immunization of employees and residents of adult care homes.

§ 131D‑9.  Immunization of employees and residents of adult care homes.

(a)        Except as provided in subsection (e) of this section, an adult care home licensed under this Article shall require residents and employees to be immunized annually against influenza virus and shall require residents to also be immunized against pneumococcal disease.

(b)        Upon admission, an adult care home shall notify the resident of the immunization requirements of this section and shall request that the resident agree to be immunized against influenza virus and pneumococcal disease.

(b1)      An adult care home shall notify every employee of the immunization requirements of this section and shall request that the employee agree to be immunized against the influenza virus.

(c)        An adult care home shall document the annual immunization against influenza virus and the immunization against pneumococcal disease for each resident and each employee, as required under this section. Upon finding that a resident is lacking one or both of these immunizations or that an employee has not been immunized against influenza virus, or if the adult care home is unable to verify that the individual has received the required immunization, the adult care home shall provide or arrange for immunization. The immunization and documentation required shall occur not later than November 30 of each year.

(d)        For an individual who becomes a resident of or who is newly employed by the adult care home after November 30 but before March 30 of the following year, the adult care home shall determine the individual's status for the immunizations required under this section, and if found to be deficient, the adult care home shall provide the immunization.

(e)        No individual shall be required to receive vaccine under this section if the vaccine is medically contraindicated, or if the vaccine is against the individual's religious beliefs, or if the individual refuses the vaccine after being fully informed of the health risks of not being immunized.

(f)         Notwithstanding any other provision of law to the contrary, the Commission for Public Health shall have the authority to adopt rules to implement the immunization requirements of this section.

(g)        As used in this section, "employee" means an individual who is a part‑time or full‑time employee of the adult care home. (2000‑112, ss. 1, 2; 2007‑182, s. 1.3.)



§ 131D-10. Adult care home rated certificates.

§ 131D‑10.  Adult care home rated certificates.

(a)        Rules adopted by the North Carolina Medical Care Commission for issuance of certificates to adult care homes shall contain a rating based, at a minimum, on the following:

(1)        Inspections and substantiated complaint investigations conducted by the Department to determine compliance with licensing statutes and rules. Specific areas to be reviewed include:

a.         Admission and discharge procedures.

b.         Medication management.

c.         Physical plant.

d.         Resident care and services, including food services, resident activities programs, and safety measures.

e.         Residents' rights.

f.          Sanitation grade.

g.         Special Care Units.

h.         Use of physical restraints and alternatives.

(b)        The initial ratings awarded to a facility pursuant to the rules adopted under this section shall be based on inspections, penalties imposed, and investigations of substantiated complaints that revealed noncompliance with statutes and rules, that occurred on or after the act becomes law.

(c)        Type A penalties shall affect the rating for 24 months from the date the penalty is assessed. Type B penalties shall affect the rating for 12 months from the date the penalty is assessed.

(d)        Adult care homes shall display the rating certificate in a location visible to the public. Certificates shall include the Web site address for the Department of Health and Human Services, Division of Health Service Regulation, which can be accessed for specific information regarding the basis of the facility rating. For access by the public on request, adult care homes shall also maintain on‑site a copy of information provided by the Department of Health and Human Services, Division of Health Service Regulation, regarding the basis of the facility rating. In addition to information on the basis of the rating, the Department of Health and Human Services, Division of Health Service Regulation, shall make information available via its Web site and in the materials available on‑site at the facility regarding quality improvement efforts undertaken by the facility including:

(1)        Participation in any quality improvement programs approved by the Department.

(2)        The facility's attainment of the North Carolina New Organizational Vision Award special licensure designation authorized in Article 5, Chapter 131E of the General Statutes. (2007‑544, s. 3(b).)



§ 131D-10.1. Purpose.

Article 1A.

Control over Child Placing and Child Care.

§ 131D‑10.1.  Purpose.

It is the policy of this State to strengthen and preserve the family as a unit consistent with a high priority of protecting children's welfare. When a child requires care outside the family unit, it is the duty of the State to assure that the quality of substitute care is as close as possible to the care and nurturing that society expects of a family. However, the State recognizes there are instances when protecting a child's welfare outweighs reunifying the family unit, and as such, the care of residential care facilities providing high quality services that include meeting the children's educational needs as determined by the Department of Health and Human Services, Division of Social Services can satisfy the standard of protecting a child's welfare, regardless of the child's age, particularly when the sibling groups can be kept intact.

The purpose of this Article is to assign the authority to protect the health, safety and well‑being of children separated from or being cared for away from their families.  (1983, c. 637, s. 2; 2009‑408, s. 1.)



§ 131D-10.2. Definitions.

§ 131D‑10.2.  Definitions.

For purposes of this Article, unless the context clearly implies otherwise:

(1)        "Adoption" means the act of creating a legal relationship between parent and child where it did not exist genetically.

(2)        "Adoptive Home" means a family home approved by a child placing agency to accept a child for adoption.

(3)        "Child" means an individual less than 18 years of age, who has not been emancipated under the provisions of Article 35 of Chapter 7B of the General Statutes.

(4)        "Child Placing Agency" means a person authorized by statute or license under this Article to receive children for purposes of placement in residential group care, family foster homes or adoptive homes.

(5)        "Children's Camp" means a residential child‑care facility which provides foster care at either a permanent camp site or in a wilderness setting.

(6a)      "Criminal History" means a county, State, or federal conviction of a felony by a court of competent jurisdiction or a pending felony indictment of a crime for child abuse or neglect, spousal abuse, a crime against a child, including child pornography, or for a crime involving violence, including rape, sexual assault, or homicide, other than physical assault or battery; a county, State, or federal conviction of a felony by a court of competent jurisdiction or a pending felony indictment for physical assault, battery, or a drug‑related offense, if the offense was committed within the past five years; or similar crimes under federal law or under the laws of other states.

(7)        "Department" means the Department of Health and Human Services.

(8)        "Family Foster Home" means the private residence of one or more individuals who permanently reside as members of the household and who provide continuing full‑time foster care for a child or children who are placed there by a child placing agency or who provide continuing full‑time foster care for two or more children who are unrelated to the adult members of the household by blood, marriage, guardianship or adoption.

(9)        "Foster Care" means the continuing provision of the essentials of daily living on a 24‑hour basis for dependent, neglected, abused, abandoned, destitute, orphaned, undisciplined or delinquent children or other children who, due to similar problems of behavior or family conditions, are living apart from their parents, relatives, or guardians in a family foster home or residential child‑care facility. The essentials of daily living include but are not limited to shelter, meals, clothing, education, recreation, and individual attention and supervision.

(9a)      "Foster Parent" means any individual who is 18 years of age or older who is licensed by the State to provide foster care.

(10)      "Person" means an individual, partnership, joint‑stock company, trust, voluntary association, corporation, agency, or other organization or enterprise doing business in this State, whether or not for profit.

(11)      "Primarily Educational Institution" means any institution which operates one or more scholastic or vocational and technical education programs that can be offered in satisfaction of compulsory school attendance laws, in which the primary purpose of the housing and care of children is to meet their educational needs, provided such institution has complied with Article 39 of Chapter 115C of the General Statutes.

(12)      "Provisional License" means a type of license granted by the Department to a person who is temporarily unable to comply with a rule or rules adopted under this Article.

(13)      "Residential Child‑Care Facility" means a staffed premise with paid or volunteer staff where children receive continuing full‑time foster care. Residential child‑care facility includes child‑caring institutions, group homes, and children's camps which provide foster care.

(14)      "Therapeutic Foster Home" means a family foster home where, in addition to the provision of foster care, foster parents who receive appropriate training provide a child with behavioral health treatment services under the supervision of a county department of social services, an area mental health program, or a licensed private agency and in compliance with licensing rules adopted by the Commission. (1983, c. 637, s. 2; 1993, c. 180, s. 5; 1995, c. 507, s. 23.26(a); 1997‑140, s. 1; 1997‑443, s. 11A.118(a); 1998‑202, s. 13(hh); 2001‑487, s. 84(b); 2007‑276, s. 11.)



§ 131D-10.3. Licensure required.

§ 131D‑10.3.  Licensure required.

(a)        No person shall operate, establish or provide foster care for children or receive and place children in residential care facilities, family foster homes, or adoptive homes without first applying for a license to the Department and submitting the required information on application forms provided by the Department.

(b)        Persons licensed or seeking a license under this Article shall permit the Department access to premises and information required to determine whether the person is in compliance with licensing rules of the Commission.

(c)        Persons licensed pursuant to this Article shall be periodically reviewed by the Department to determine whether they comply with Commission rules and whether licensure shall continue.

(d)        This Article shall apply to all persons intending to organize, develop or provide foster care for children or receive and place children in residential child‑care facilities, family foster homes or adoptive homes irrespective of such persons having applied for or obtained a certification, registration or permit to carry on work not controlled by this Article except persons exempted in G.S. 131D‑10.4.

(e)        Unless revoked or modified to a provisional or suspended status, the terms of a license issued by the Department shall be in force for a period not to exceed 24 months from the date of issuance under rules adopted by the Commission.

(f)         Persons licensed or seeking a license who are temporarily unable to comply with a rule or rules may be granted a provisional license. The provisional license can be issued for a period not to exceed six months. The noncompliance with a rule or rules shall not present an immediate threat to the health and safety of the children, and the person shall have a plan approved by the Department to correct the area(s) of noncompliance within the provisional period. A provisional license for an additional period of time to meet the same area(s) of noncompliance shall not be issued.

(g)        In accordance with Commission rules, a person may submit to the Department documentation of compliance with the standards of a nationally recognized accrediting body, and the Department on the basis of such accreditation may deem the person in compliance with one or more Commission licensing rules.

(h)        Except as provided in subsection (i) of this section, the Secretary shall not enroll any new provider for Medicaid Home or Community Based services or other Medicaid services, as defined in 42 C.F.R. 440.90, 42 C.F.R. 440.130(d), and 42 C.F.R. 440.180, or issue a license for a new facility or a new service to any applicant meeting any of the following criteria:

(1)        The applicant was the owner, principal, or affiliate of a licensable facility under Chapter 122C, Chapter 131D, or Article 7 of Chapter 110 that had its license revoked until 60 months after the date of the revocation.

(2)        The applicant is the owner, principal, or affiliate of a licensable facility that was assessed a penalty for a Type A or Type B violation under Article 3 of Chapter 122C, or any combination thereof, and any one of the following conditions exist:

a.         A single violation has been assessed in the six months prior to the application.

b.         Two violations have been assessed in the 18 months prior to the application and 18 months have not passed from the date of the most recent violation.

c.         Three violations have been assessed in the 36 months prior to the application and 36 months have not passed from the date of the most recent violation.

d.         Four or more violations have been assessed in the 60 months prior to application and 60 months have not passed from the date of the most recent violation.

(3)        The applicant is the owner, principal, or affiliate of a licensable facility that had its license summarily suspended or downgraded to provisional status as a result of violations under G.S. 122C‑24.1(a) until 60 months after the date of reinstatement or restoration of the license.

(4)        The applicant is the owner, principal, or affiliate of a licensable facility that had its license summarily suspended or downgraded to provisional status as a result of violations under Article 1A of Chapter 131D, or had its license summarily suspended or denied under Article 7 of Chapter 110 until 60 months after the date of reinstatement or restoration of the license.

(i)         The Secretary may enroll a provider described in subsection (h) of this section if any of the following circumstances apply:

(1)        The applicant is an area program or county program providing services under G.S. 122C‑141, and there is no other provider of the service in the catchment area.

(2)        The Secretary finds that the area program or county program has shown good cause by clear and convincing evidence why the enrollment should be allowed.

(j)         For purposes of subdivision (h)(2) of this section, fines assessed prior to October 23, 2002, are not applicable to this provision. However, licensure or enrollment shall be denied if an applicant's history as a provider under Chapter 131D, Chapter 122C, or Article 7 of Chapter 110 is such that the Secretary has concluded the applicant will likely be unable to comply with licensing or enrollment statutes, rules, or regulations. In the event the Secretary denies licensure or enrollment under this subsection, the reasons for the denial and appeal rights pursuant to Article 3 of Chapter 150B shall be given to the provider in writing. (1983, c. 637, s. 2; 2002‑164, s. 4.4; 2003‑294, s. 4.)



§ 131D-10.3A. Mandatory criminal checks.

§ 131D‑10.3A.  Mandatory criminal checks.

(a)        Effective January 1, 1996, in order to ensure the safety and well‑being of any child placed for foster care in a home, the Department shall ensure that the criminal histories of all foster parents, individuals applying for licensure as foster parents, and individuals 18 years of age or older who reside in a family foster home, are checked and, based on the criminal history check, a determination is made as to whether the foster parents, and other individuals required to be checked, are fit for a foster child to reside with them in the home. The Department shall ensure that, as of the effective date of this Article, all individuals required to be checked are checked for county, state, and federal criminal histories.

(b)        The Department shall ensure that all individuals who are required to be checked pursuant to subsection (a) of this section are checked upon relicensure for county and State criminal histories.

(c)        The Department shall prohibit an individual from providing foster care by denying or revoking the license to provide foster care if an individual required to submit to a criminal history check pursuant to subsection (a) of this section has a criminal history. The Department may prohibit an individual from providing foster care by denying or revoking the license to provide foster care if the Department determines that the safety and well being of a child placed in the home for foster care would be at risk based on other criminal convictions, whether felony or misdemeanor.

(d)        The Department of Justice shall provide to the Department the criminal history of the individuals specified in subsection (a) of this section obtained from the State and National Repositories of Criminal Histories as requested by the Department. The Department shall provide to the Department of Justice, along with the request, the fingerprints of the individual to be checked, any additional information required by the Department of Justice, and a form consenting to the check of the criminal record and to the use of fingerprints and other identifying information required by the State or National Repositories signed by the individual to be checked. The fingerprints of the individual to be checked shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of fingerprints to the Federal Bureau of Investigation for a national criminal history record check.

(e)        At the time of application, the individual whose criminal history is to be checked shall be furnished with a statement substantially similar to the following:

"NOTICE

MANDATORY CRIMINAL HISTORY CHECK

NORTH CAROLINA LAW REQUIRES THAT A CRIMINAL HISTORY CHECK BE CONDUCTED ON ALL PERSONS 18 YEARS OF AGE OR OLDER WHO RESIDE IN A LICENSED FAMILY FOSTER HOME.

"Criminal history" includes any county, State, and federal conviction of a felony by a court of competent jurisdiction or pending felony indictment of a crime for child abuse or neglect, spousal abuse, a crime against a child, including child pornography, or for a crime involving violence, including rape, sexual assault, or homicide, other than physical assault or battery; a county, State, or federal conviction of a felony by a court of competent jurisdiction or a pending felony indictment for physical assault, battery, or a drug related offense, if the offense was committed within the past five years; or similar crimes under federal law or under the laws of other states. Your fingerprints will be used to check the criminal history records of the State Bureau of Investigation (SBI) and the Federal Bureau of Investigation (FBI).

If it is determined, based on your criminal history, that you are unfit to have a foster child reside with you, you shall have the opportunity to complete or challenge the accuracy of the information contained in the SBI or FBI identification records.

If licensure is denied or the foster home license is revoked by the Department of Health and Human Services as a result of the criminal history check, if you are a foster parent, or are applying to become a foster parent, you may request a hearing pursuant to Article 3 of Chapter 150B of the General Statutes, the Administrative Procedure Act.

Any person who intentionally falsifies any information required to be furnished to conduct the criminal history is guilty of a Class 2 misdemeanor."

Refusal to consent to a criminal history check is grounds for the Department to deny or revoke a license to provide foster care. Any person who intentionally falsifies any information required to be furnished to conduct the criminal history is guilty of a Class 2 misdemeanor.

(f)         The Department shall notify in writing the foster parent and any person applying to be licensed as a foster parent, and that individual's supervising agency of the determination by the Department of whether the foster parent is qualified to provide foster care based on the criminal history of all individuals required to be checked. In accordance with the law regulating the dissemination of the contents of the criminal history file furnished by the Federal Bureau of Investigation, the Department shall not release nor disclose any portion of an individual's criminal history to the foster parent or any other individual required to be checked. The Department shall also notify the individual of the individual's right to review the criminal history information, the procedure for completing or challenging the accuracy of the criminal history, and the foster parent's right to contest the Department's determination.

A foster parent who disagrees with the Department's decision may request a hearing pursuant to Chapter 150B of the General Statutes, the Administrative Procedure Act.

(g)        All the information that the Department receives through the checking of the criminal history is privileged information and is not a public record but is for the exclusive use of the Department and those persons authorized under this section to receive the information. The Department may destroy the information after it is used for the purposes authorized by this section after one calendar year.

(h)        There is no liability for negligence on the part of a supervising agency, or a State or local agency, or the employees of a State or local agency, arising from any action taken or omission by any of them in carrying out the provisions of this section. The immunity established by this subsection shall not extend to gross negligence, wanton conduct, or intentional wrongdoing that would otherwise be actionable. The immunity established by this subsection shall be deemed to have been waived to the extent of indemnification by insurance, indemnification under Article 31A of Chapter 143 of the General Statutes, and to the extent sovereign immunity is waived under the Torts Claim Act, as set forth in Article 31 of Chapter 143 of the General Statutes.

(i)         The Department of Justice shall perform the State and national criminal history checks on individuals required by this section and shall charge the Department a reasonable fee only for conducting the checks of the national criminal history records authorized by this section. The Division of Social Services, Department of Health and Human Services, shall bear the costs of implementing this section. (1995, c. 507, s. 23.26(b); 1997‑140, s. 2; 1997‑443, ss. 11A.89, 11A.118(a); 2003‑304, s. 4; 2007‑276, ss. 12, 13.)



§ 131D-10.4. Exemptions.

§ 131D‑10.4.  Exemptions.

This Article shall not apply to:

(1)        Any residential child‑care facility chartered by the laws of the State of North Carolina (or operating under charters of other states which have complied with the corporation laws of North Carolina) which has a plant and assets worth sixty thousand dollars ($60,000) or more and which is owned or operated by a religious denomination or fraternal order and which was in operation before July 1, 1977;

(2)        State institutions for emotionally disturbed or delinquent children, the mentally ill, mentally retarded, and substance abusers;

(3)        Secure detention facilities as specified in Article 12 of Chapter 143B of the General Statutes;

(4)        Licensable facilities subject to the rules of the Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services as specified in Article 2 of Chapter 122C of the General Statutes;

(5)        Persons authorized by statute to receive and place children for foster care and adoption in accordance with G.S. 108A‑14;

(6)        Primarily educational institutions as defined in G.S. 131D‑10.2(11); or

(7)        Individuals who are related by blood, marriage, or adoption to the child. (1983, c. 637, s. 2; 1985, c. 589, s. 39; 1991, c. 636, s. 19(b); 1998‑202, s. 13(ii); 1999‑423, s. 6; 2000‑137, s. 4(gg).)



§ 131D-10.5. Powers and duties of the Commission.

§ 131D‑10.5.  Powers and duties of the Commission.

In addition to other powers and duties prescribed by law, the Commission shall exercise the following powers and duties:

(1)        Adopt, amend and repeal rules consistent with the laws of this State and the laws and regulations of the federal government to implement the provisions and purposes of this Article;

(2)        Issue declaratory rulings as may be needed to implement the provisions and purposes of this Article;

(3)        Adopt rules governing procedures to appeal Department decisions pursuant to this Article granting, denying, suspending or revoking licenses;

(4)        Adopt criteria for waiver of licensing rules adopted pursuant to this Article;

(5)        Adopt rules on documenting the use of physical restraint in residential child‑care facilities;

(6)        Adopt rules establishing personnel and training requirements related to the use of physical restraints and time‑out for staff employed in residential child‑care facilities; and

(7)        Adopt rules establishing educational requirements, minimum age, relevant experience, and criminal record status for executive directors and staff employed by child placing agencies and residential child care facilities.  (1983, c. 637, s. 2; 2000‑129, s. 2(a); 2007‑30, s. 2; 2009‑188, s. 2.)



§ 131D-10.5A. Collection of data on use of restraints in residential child-care facilities.

§ 131D‑10.5A.  Collection of data on use of restraints in residential child‑care facilities.

A residential child‑care facility that employs physical restraint of a child shall collect data on the use of the restraint. The data shall reflect for each incidence, the type of procedure used, the length of time employed, alternatives considered or employed, and the effectiveness of the procedure or alternative employed. The facility shall analyze the data on at least a quarterly basis to monitor effectiveness, determine trends, and take corrective action where necessary. The facility shall make the data available to the Department upon request. Nothing in this subsection abrogates State or federal law or requirements pertaining to the confidentiality, privilege, or other prohibition against disclosure of information provided to the Department under this subsection. In reviewing data requested under this subsection, the Department shall adhere to State and federal requirements of confidentiality, privilege, and other prohibitions against disclosure and release applicable to the information received under this subsection. (2000‑129, s. 2(b).)



§ 131D-10.6. Powers and duties of the Department.

§ 131D‑10.6.  Powers and duties of the Department.

In addition to other powers and duties prescribed by law, the Department shall exercise the following powers and duties:

(1)        Investigate applicants for licensure to determine whether they are in compliance with licensing rules adopted by the Commission and the provisions of this Article.

(2)        Grant a license when an investigation shows compliance with this Article and Commission rules. The license shall be valid for a period not to exceed 24 months as specified by Commission rules and may be revoked or placed in suspended or provisional status sooner if the Department finds that licensure rules are not being met or upon a finding that the health, safety or welfare of children is threatened.

(3)        Administer and enforce the provisions of this Article and the rules of the Commission.

(4)        Appoint hearing officers to conduct appeals pursuant to this Article.

(5)        Prescribe the form in which application for licensure or a request for waiver of Commission rules shall be submitted.

(6)        Inspect facilities and obtain records, documents and other information necessary to determine compliance with the provisions of this Article and Commission rules.

(7)        Grant, deny, suspend or revoke a license or a provisional license, in accordance with Commission rules.

(8)        Act to grant or deny a request for waiver of Commission rules within 10 business days after its receipt. Grant a waiver for good cause to Commission rules that do not affect the health, safety, or welfare of children in facilities subject to licensure under this Article, in accordance with Commission rules.

(9)        Undertake a comprehensive study of the existing procedures for granting or denying an application for licensure or a request for waiver of Commission rules and report to the General Assembly on or before May 1, 1998, regarding its efforts to make the process more efficient and less time‑consuming and its recommendations for any changes in the licensing laws or rules. The study shall include the development of a procedure that will ensure that the local Guardian Ad Litem Program is notified by the county department of social services of the request for a waiver if a guardian has been appointed for any child who may be affected by the waiver.

(10)      Report annually on October 1 to the Joint Legislative Oversight Committee on Mental Health, Developmental Disabilities, and Substance Abuse Services the level of facility compliance with applicable State law governing the use of restraint and time‑out in residential child‑care facilities. The report shall also include the total number of facilities that reported deaths under this section, the number of deaths reported by each facility, the number of deaths investigated pursuant to this section, and the number found by the investigation to be related to the use of physical restraint or time‑out. (1983, c. 637, s. 2; 1997‑110, s. 1; 2000‑129, s. 5(b); 2003‑58, s. 3.)



§ 131D-10.6A. Training by the Division of Social Services required.

§ 131D‑10.6A.  Training by the Division of Social Services required.

(a)        The Division of Social Services, Department of Health and Human Services, shall require a minimum of 30 hours of preservice training for foster care parents either prior to licensure or within six months from the date a provisional license is issued pursuant to G.S.131D‑10.3, and a mandated minimum of 10 hours of continuing education for all foster care parents annually after the year in which a license is obtained.

(b)        (See Editor's Note) The Division of Social Services shall establish minimum training requirements for child welfare services staff. The minimum training requirements established by the Division are as follows:

(1)        Child welfare services workers shall complete a minimum of 72 hours of preservice training before assuming direct client contact responsibilities. In completing this requirement, the Division of Social Services shall ensure that each child welfare worker receives training on family centered practices and State and federal law regarding the basic rights of individuals relevant to the provision of child welfare services, including the right to privacy, freedom from duress and coercion to induce cooperation, and the right to parent.

(2)        Child protective services workers shall complete a minimum of 18 hours of additional training that the Division of Social Services determines is necessary to adequately meet training needs.

(3)        Foster care and adoption workers shall complete a minimum of 39 hours of additional training that the Division of Social Services determines is necessary to adequately meet training needs.

(4)        Child welfare services supervisors shall complete a minimum of 72 hours of preservice training before assuming supervisory responsibilities and a minimum of 54 hours of additional training that the Division of Social Services determines is necessary to adequately meet training needs.

(5)        Child welfare services staff shall complete 24 hours of continuing education annually. In completing this requirement, the Division of Social Services shall provide each child welfare services staff member with annual update information on family centered practices and State and federal law regarding the basic rights of individuals relevant to the provision of child welfare services, including the right to privacy, freedom from duress and coercion to induce cooperation, and the right to parent.

The Division of Social Services may grant an exception in whole or in part to the requirement under subdivision (1) of this subsection to child welfare workers who satisfactorily complete or are enrolled in a masters or bachelors program after July 1, 1999, from a North Carolina social work program accredited pursuant to the Council on Social Work Education. The program's curricula must cover the specific preservice training requirements as established by the Division of Social Services.

The Division of Social Services shall ensure that training opportunities are available for county departments of social services and consolidated human service agencies to meet the training requirements of this subsection. (1995, c. 324, s. 23.25; 1997‑390, s. 11.1; 1997‑443, s. 11A.118(a); 2000‑67, s. 11.14(c); 2003‑304, s. 4.2.)



§ 131D-10.6B. Report of death.

§ 131D‑10.6B.  Report of death.

(a)        A facility licensed under this Article shall notify the Department immediately upon the death of any resident of the facility that occurs within seven days of physical restraint of the resident, and shall notify the Department within three days of the death of any resident of the facility resulting from violence, accident, suicide, or homicide. The Department may assess a civil penalty of not less than five hundred dollars ($500.00) and not more than one thousand dollars ($1,000) against a facility that fails to notify the Department of a death and the circumstances surrounding the death known to the facility. Chapter 150B of the General Statutes governs the assessment of a penalty under this section. A civil penalty owed under this section may be recovered in a civil action brought by the Department or the Attorney General. The clear proceeds of the penalty shall be remitted to the State Treasurer for deposit in accordance with State law.

(b)        Upon receipt of notification from a facility in accordance with subsection (a) of this section, the Department shall notify the State protection and advocacy agency designated under the Developmental Disabilities Assistance and Bill of Rights Act 2000, P.L. 106‑402, that a person with a disability has died. The Department shall provide the agency access to the information about each death reported to the agency pursuant to subsection (a) of this section, including information resulting from any investigation of the death by the Department, and from reports received from the Chief Medical Examiner pursuant to G.S. 130A‑385. The agency shall use the information in accordance with its powers and duties under applicable State and federal law and regulations.

(c)        If the death of a resident of the facility occurs within seven days of the use of physical restraint, the Department shall initiate immediately an investigation of the death.

(d)        Nothing in this section abrogates State or federal law or requirements pertaining to the confidentiality, privilege, or other prohibition against disclosure of information provided to the Department or the agency. In carrying out the requirements of this section, the Department and the agency shall adhere to State and federal requirements of confidentiality, privilege, and other prohibitions against disclosure and release applicable to the information received under this section. A facility or provider that makes available confidential information in accordance with this section and with State and federal law is not liable for the release of the information.

(e)        The Secretary shall establish a standard reporting format for reporting deaths pursuant to this section and shall provide to facilities subject to this section a form for the facility's use in complying with this section. (2000‑129, s. 5(a); 2007‑323, ss. 19.1(g), (h).)



§ 131D-10.6C. Maintaining a register of applicants by the Division of Social Services.

§ 131D‑10.6C.  Maintaining a register of applicants by the Division of Social Services.

(a)        The Division of Social Services shall keep a register of all family foster and therapeutic foster home applicants. The register shall contain the following information:

(1)        The name, age, and address of each applicant.

(2)        The date of the application.

(3)        The applicant's supervising agency.

(4)        Any mandated training completed by the applicant and the dates of training.

(5)        Whether the applicant was licensed and the date of the initial licensure.

(6)        The current licensing period.

(7)        Any adverse licensing actions.

(8)        Any other information deemed necessary by the Division of Social Services.

(b)        The register shall be a public record under Chapter 132 of the General Statutes. Information not specified in subsection (a) of this section shall be considered confidential and not subject to disclosure. (2003‑304, s. 5.)



§ 131D-10.7. Penalties.

§ 131D‑10.7.  Penalties.

Any person who establishes or provides foster care for children or who receives and places children in residential child‑care facilities, family foster homes or adoptive homes without a license shall be guilty of a Class 3 misdemeanor, and upon conviction shall only be punishable by a fine of not more than fifty dollars ($50.00) for the first offense and not more than five hundred dollars ($500.00) for each subsequent offense. Each day of a continuing violation after conviction shall be considered a separate offense. (1983, c. 637, s. 2; 1993, c. 539, s. 955; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 131D-10.8. Injunction.

§ 131D‑10.8.  Injunction.

(a)        Notwithstanding the existence or pursuit of any other remedy, the Department may, in the manner provided by law, maintain an action in the name of the State for injunction or other process against any person to restrain or prevent the establishment, conduct, management or operation of a facility operating without a license or in a manner that threatens the health, safety or welfare of the individuals in the facility.

(b)        If any person shall interfere with the proper performance or duty of the Department in carrying out this Article, the Department may institute an action in the superior court of the county in which the interference occurred for injunctive relief against the continued interference, irrespective of all other remedies at law. (1983, c. 637, s. 2.)



§ 131D-10.9. Administrative and judicial review.

§ 131D‑10.9.  Administrative and judicial review.

All procedures arising out of this Article, including all notification, hearing and appeal procedures, shall be governed by the appropriate provisions of Chapter 150B of the Administrative Procedure Act. (1983, c. 637, s. 2; 1987, c. 827, s. 243.)



§ 131D-10.10. Licensing of Maternity Homes.

Article 1B.

Licensing of Maternity Homes.

§ 131D‑10.10.  Licensing of Maternity Homes.

(a)        The Department of Health and Human Services shall inspect and license all maternity homes established in the State under rules adopted by the Social Services Commission. The Commission shall adopt rules establishing educational requirements, minimum age, relevant experience, and criminal record status for executive directors and staff employed in maternity homes.

(b)        Facilities subject to the provisions of this section shall include:

(1)        Institutions or homes maintained for the purpose of receiving pregnant women for care before, during, and after delivery, and

(2)        Institutions or lying‑in homes maintained for the purpose of receiving pregnant women for care before and after delivery, when delivery takes place in a licensed hospital.  (1868‑9, c. 170, s. 3; Code, ss. 2332, 2333; Rev., ss. 3914, 3915; 1917, c. 170, s. 1; 1919, c. 46, ss. 1, 2; C.S., s. 5006; 1925, c. 90, ss. 1, 2; 1927, c. 65; 1931, c. 175; 1937, c. 319, s. 2; c. 436, ss. 3, 5; 1941, c. 270, s. 1; 1945, c. 185; 1951, c. 103; c. 1098, s. 2; 1953, c. 117; 1955, c. 269; 1957, c. 100, s. 1; c. 541, s. 7; 1959, c. 684; 1961, c. 51, s. 2; 1965, cc. 391, 1175; 1969, c. 546, s. 1; 1973, c. 476, s. 138; 1981, c. 275, s. 2; 1997‑443, s. 11A.118(a); 2007‑30, s. 1; 2009‑188, s. 1; 2009‑462, s. 1(b).)



§ 131D-11. Inspection.

Article 2.

Local Confinement Facilities.

§ 131D‑11.  Inspection.

The Department of Health and Human Services shall, as authorized by G.S. 153‑51, inspect regularly all local confinement facilities as defined by G.S. 153‑50(4) to determine compliance with the minimum standards for local confinement facilities adopted by the Social Services Commission. (1868‑9, c. 170, s. 5; Code, s. 2335; Rev., s. 3917; 1917, c. 170, s. 1; C.S., s. 5008; 1957, c. 86; 1961, c. 186; 1969, c. 546, s. 1; 1973, c. 476, s. 138; 1981, c. 275, s. 2; 1997‑443, s. 11A.118(a).)



§ 131D-12. Approval of new facilities.

§ 131D‑12.  Approval of new facilities.

The Department of Health and Human Services shall, as authorized by G.S. 153‑51, approve the plans for the construction or major modification of any local confinement facility. (1868‑9, c. 170, s. 5; Code, s. 2335; Rev., s. 3917; 1917, c. 170, s. 1; C.S., s. 5008; 1957, c. 86; 1961, c. 186; 1969, c. 546, s. 1; 1973, c. 476, s. 138; 1981, c. 275, s. 2; 1997‑443, s. 11A.118(a).)



§ 131D-13. Failure to provide information.

§ 131D‑13.  Failure to provide information.

If the board of commissioners of any county, the chief of police of any municipality, or any officer or employee of any local confinement facility shall fail or refuse to furnish to the Department of Health and Human Services any information about any local confinement facility which is required by law to be furnished, or shall fail to allow the inspection of any such facility, such board or individual shall be guilty of a Class 1 misdemeanor. (1869‑70, c. 154, s. 3; Code, s. 2341; 1891, c. 491, s. 2; Rev., s. 3566; C.S., s. 5013; 1957, c. 100, s. 1; 1969, c. 546, s. 1; 1973, c. 476, s. 138; 1981, c. 275, s. 2; 1993, c. 539, s. 956; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑443, s. 11A.118(a).)



§§ 131D-14 through 131D-18. Reserved for future codification purposes.

§§ 131D‑14 through 131D‑18.  Reserved for future codification purposes.



§ 131D-19. Legislative intent.

Article 3.

Adult Care Home Residents' Bill of Rights.

§ 131D‑19.  Legislative intent.

It is the intent of the General Assembly to promote the interests and well‑being of the residents in adult care homes and assisted living residences licensed pursuant to Part 1 of this Article. It is the intent of the General Assembly that every resident's civil and religious liberties, including the right to independent personal decisions and knowledge of available choices, shall not be infringed and that the facility shall encourage and assist the resident in the fullest possible exercise of these rights. It is the intent of the General Assembly that rules developed by the Social Services Commission to implement Article 1 and Article 3 of Chapter 131D of the General Statutes encourage every resident's quality of life, autonomy, privacy, independence, respect, and dignity and provide the following:

(1)        Diverse and innovative housing models that provide choices of different lifestyles that are acceptable, cost‑effective, and accessible to all consumers regardless of age, disability, or financial status;

(2)        A residential environment free from abuse, neglect, and exploitation;

(3)        Available, affordable personal service models and individualized plans of care that are mutually agreed upon by the resident, family, and providers and that include measurable goals and outcomes;

(4)        Client assessment, evaluation, and independent case management that enhance quality of life by allowing individual risk‑taking and responsibility by the resident for decisions affecting daily living to the greatest degree possible based on the individual's ability; and

(5)        Oversight, monitoring, and supervision by State and county governments to ensure every resident's safety and dignity and to assure that every resident's needs, including nursing and medical care needs if and when needed, are being met.  (1981, c. 923, s. 1; 1995, c. 535, s. 12; 2009‑462, s. 4(g).)



§ 131D-20. Definitions.

§ 131D‑20.  Definitions.

As used in this Article, the following terms have the meanings specified:

(1)        "Abuse" means the willful or grossly negligent infliction of physical pain, injury or mental anguish, unreasonable confinement, or the willful or grossly negligent deprivation by the administrator or staff of an adult care home of services which are necessary to maintain mental and physical health.

(2)        Repealed by Session Laws 1995, c. 535, s. 13, effective October 1, 1995.

(2a)      "Adult care home" is an assisted living residence in which the housing management provides 24‑hour scheduled and unscheduled personal care services to two or more residents, either directly or, for scheduled needs, through formal written agreement with licensed home care or hospice agencies. Some licensed adult care homes provide supervision to persons with cognitive impairments whose decisions, if made independently, may jeopardize the safety or well‑being of themselves or others and therefore require supervision. Medication in an adult care home may be administered by designated, trained staff. Adult care homes that provide care to two to six unrelated residents are commonly called family care homes. Adult care homes and family care homes are subject to licensure by the Division of Health Service Regulation.

(2b)      "Assisted living residence" means any group housing and services program for two or more unrelated adults, by whatever name it is called, that makes available, at a minimum, one meal a day and housekeeping services and provides personal care services directly or through a formal written agreement with one or more licensed home care or hospice agencies. The Department may allow nursing service exceptions on a case‑by‑case basis. Settings in which services are delivered may include self‑contained apartment units or single or shared room units with private or area baths. Assisted living residences are to be distinguished from nursing homes subject to provisions of G.S. 131E‑102.

(3)        "Exploitation" means the illegal or improper use of an aged or disabled resident or his resources for another's profit or advantage.

(4)        "Facility" means an adult care home licensed under G.S. 131D‑2.4.

(5)        "Family care home" means an adult care home having two to six residents. The structure of a family care home may be no more than two stories high and none of the aged or physically disabled persons being served there may be housed in the upper story without provision for two direct exterior ground‑level accesses to the upper story.

(6)        Repealed by Session Laws 2001‑209, s. 1(c), effective June 15, 2001.

(7)        Repealed by Session Laws 1995, c. 535, s. 13.

(8)        "Neglect" means the failure to provide the services necessary to maintain the physical or mental health of a resident.

(9)        "Resident" means an aged or disabled person who has been admitted to a facility.  (1981, c. 923, s. 1; 1981 (Reg. Sess., 1982), c. 1282, s. 20.2C; 1983, c. 824, ss. 2, 3, 5, 7, 8; 1995, c. 535, s. 13; 1997‑456, s. 21; 2001‑209, s. 1(c); 2007‑182, s. 1; 2009‑462, s. 4(h).)



§ 131D-21. Declaration of residents' rights.

§ 131D‑21.  Declaration of residents' rights.

Each facility shall treat its residents in accordance with the provisions of this Article. Every resident shall have the following rights:

(1)        To be treated with respect, consideration, dignity, and full recognition of his or her individuality and right to privacy.

(2)        To receive care and services which are adequate, appropriate, and in compliance with relevant federal and State laws and rules and regulations.

(3)        To receive upon admission and during his or her stay a written statement of the services provided by the facility and the charges for these services.

(4)        To be free of mental and physical abuse, neglect, and exploitation.

(5)        Except in emergencies, to be free from chemical and physical restraint unless authorized for a specified period of time by a physician according to clear and indicated medical need.

(6)        To have his or her personal and medical records kept confidential and not disclosed without the written consent of the individual or guardian, which consent shall specify to whom the disclosure may be made, except as required by applicable State or federal statute or regulation or by third party contract. It is not the intent of this section to prohibit access to medical records by the treating physician except when the individual objects in writing. Records may also be disclosed without the written consent of the individual to agencies, institutions or individuals which are providing emergency medical services to the individual. Disclosure of information shall be limited to that which is necessary to meet the emergency.

(7)        To receive a reasonable response to his or her requests from the facility administrator and staff.

(8)        To associate and communicate privately and without restriction with people and groups of his or her own choice on his or her own or their initiative at any reasonable hour.

(9)        To have access at any reasonable hour to a telephone where he or she may speak privately.

(10)      To send and receive mail promptly and unopened, unless the resident requests that someone open and read mail, and to have access at his or her expense to writing instruments, stationery, and postage.

(11)      To be encouraged to exercise his or her rights as a resident and citizen, and to be permitted to make complaints and suggestions without fear of coercion or retaliation.

(12)      To have and use his or her own possessions where reasonable and have an accessible, lockable space provided for security of personal valuables. This space shall be accessible only to the resident, the administrator, or supervisor‑in‑charge.

(13)      To manage his or her personal needs funds unless such authority has been delegated to another. If authority to manage personal needs funds has been delegated to the facility, the resident has the right to examine the account at any time.

(14)      To be notified when the facility is issued a provisional license or notice of revocation of license by the North Carolina Department of Health and Human Services and the basis on which the provisional license or notice of revocation of license was issued. The resident's responsible family member or guardian shall also be notified.

(15)      To have freedom to participate by choice in accessible community activities and in social, political, medical, and religious resources and to have freedom to refuse such participation.

(16)      To receive upon admission to the facility a copy of this section.

(17)      To not be transferred or discharged from a facility except for medical reasons, the residents' own or other residents' welfare, nonpayment for the stay, or when the transfer is mandated under State or federal law. The resident shall be given at least 30 days' advance notice to ensure orderly transfer or discharge, except in the case of jeopardy to the health or safety of the resident or others in the home. The resident has the right to appeal a facility's attempt to transfer or discharge the resident pursuant to rules adopted by the Medical Care Commission, and the resident shall be allowed to remain in the facility until resolution of the appeal unless otherwise provided by law. The Medical Care Commission shall adopt rules pertaining to the transfer and discharge of residents that offer at least the same protections to residents as State and federal rules and regulations governing the transfer or discharge of residents from nursing homes. (1981, c. 923, s. 1; 1983, c. 824, s. 13; 1983 (Reg. Sess., 1984), c. 1076; 1997‑443, s. 11A.118(a); 1999‑334, s. 1.6; 2000‑111, s. 3.)



§ 131D-21.1. Peer review.

§ 131D‑21.1.  Peer review.

It is not a violation of G.S. 131D‑21(6) for medical records to be disclosed to a private peer review committee if:

(1)        The peer review committee has been approved by the Department;

(2)        The purposes of the peer review committee are to:

a.         Survey facilities to verify a high level of quality care through evaluation and peer assistance;

b.         Resolve written complaints in a responsible and professional manner; and

c.         Develop a basic knowledge of care and standards useful in  establishing a means of measuring quality of care; and

(3)        The peer review committee keeps such records confidential. (1983, c. 816, s. 1.)



§ 131D-21.2. Quality assurance, medical, or peer review committees.

§ 131D‑21.2.  Quality assurance, medical, or peer review committees.

(a)        A member of a duly appointed quality assurance, medical, or peer review committee shall not be subject to liability for damages in any civil action on account of any act, statement, or proceeding undertaken, made, or performed within the scope of the functions of the committee, if the committee member acts without malice or fraud, and if such peer review committee is approved and operates in accordance with G.S. 131D‑21.1.

(b)        The proceedings of a quality assurance, medical, or peer review committee, the records and materials it produces and the materials it considers shall be confidential and not considered public records within the meaning of G.S. 132‑1, " 'Public records' defined", and shall not be subject to discovery or introduction into evidence in any civil action against an adult care home or a provider of professional health services that results from matters that are the subject of evaluation and review by the committee. No person who was in attendance at a meeting of the committee shall be required to testify in any civil action as to any evidence or other matters produced or presented during the proceedings of the committee or as to any findings, recommendations, evaluations, opinions, or other actions of the committee or its members. However, information, documents, or records otherwise available are not immune from discovery or use in a civil action merely because they were presented during proceedings of the committee. Documents otherwise available as public records within the meaning of G.S. 132‑1 do not lose their status as public records merely because they were presented or considered during proceedings of the committee. A member of the committee or a person who testifies before the committee may testify in a civil action but cannot be asked about the person's testimony before the committee or any opinions formed as a result of the committee hearings. (2004‑149, s. 2.3; 2006‑264, s. 65.)



§ 131D-22. Transfer of management responsibilities.

§ 131D‑22.  Transfer of management responsibilities.

Any representative authorized in writing by a resident to manage his financial affairs, any resident's legal guardian as appointed by a court, or any resident's attorney‑in‑fact as specified in the power of attorney agreement may sign any documents required by this Article, perform any other act, and receive or furnish any information required by this Article. (1981, c. 923, s. 1; 1983, c. 824, s. 14.)



§ 131D-23. No waiver of rights.

§ 131D‑23.  No waiver of rights.

No facility may require a resident to waive the rights specified in G.S. 131D‑21. (1981, c. 923, s. 1.)



§ 131D-24. Notice to resident.

§ 131D‑24.  Notice to resident.

(a)        A copy of the declaration of the residents' rights shall be posted conspicuously in a public place in all facilities. A copy of the declaration of residents' rights shall be furnished to the resident upon admittance to the facility, to all residents currently residing in the facility, to a representative payee of the resident, or to any person designated in G.S. 131D‑22, and if requested to the resident's responsible family member or guardian. Receipts for the declaration of rights signed by these persons shall be retained in the facility's files. The declaration of rights shall be included as part of the facility's admission policies and procedures.

(b)        The address and telephone number of the section in the Department of Health and Human Services responsible for the enforcement of the provisions of this Article shall be posted and distributed with copies of G.S. 131D‑21. The address and telephone number of the county social services department, and the appropriate person or office of the Department of Health and Human Services shall also be posted and distributed. (1981, c. 923, s. 1; 1997‑443, s. 11A.118(a).)



§ 131D-25. Implementation.

§ 131D‑25.  Implementation.

Responsibility for implementing the provisions of this Article shall rest with the administrator of the facility. Each facility shall provide appropriate training to staff to implement the declaration of residents' rights included in G.S. 131D‑21. (1981, c. 923, s. 1.)



§ 131D-26. Enforcement and investigation.

§ 131D‑26.  Enforcement and investigation.

(a)        The Department of Health and Human Services shall be responsible for the enforcement of the provisions of this Article. Specifically, the department of social services in the county in which the facility is located and the Department of Health and Human Services, shall be responsible for enforcing the provisions of the declaration of the residents' rights. The director of the county department of social services shall monitor the implementation of the declaration of the residents' rights and shall also investigate any complaints or grievances pertaining to violations of the declaration of rights.

(a1)      When the department of social services in the county in which a facility is located receives a complaint alleging a violation of the provisions of this Article pertaining to patient care or patient safety, the department of social services shall initiate an investigation as follows:

(1)        Immediately upon receipt of the complaint if the complaint alleges a life‑threatening situation.

(2)        Within 24 hours if the complaint alleges abuse of a resident as defined by G.S. 131D‑20(1).

(3)        Within 48 hours if the complaint alleges neglect of a resident as defined by G.S. 131D‑20(8).

(4)        Within two weeks in all other situations.

The investigation shall be completed within 60 days. The requirements of this section are in addition to and not in lieu of any investigatory requirements for adult protective services pursuant to Article 6 of Chapter 108A of the General Statutes.

(b)        If upon investigation, it is found that any of the provisions of the declaration of rights has been violated, the director of the county department of social services or a designee must orally inform the administrator immediately of the specific violations, what must be done to correct them, and set a date by which the violations must be corrected. This same information must be confirmed in writing to the administrator by the county director or a designee within 10 working days following the investigation. A copy of the letter shall be sent to the Department of Health and Human Services.

(c)        Upon receiving requests for assistance in resolving complaints from the county department of social services, the Department of Health and Human Services shall ensure compliance with the provisions of this Article.

(d)        The county director of social services shall annually make a report to the Department of Health and Human Services about the number of substantiated violations of G.S. 131D‑21, the nature of the violations, and the number of violations referred to the Department of Health and Human Services for resolution. (1981, c. 923, s. 1; 1983, c. 824, ss. 15, 16; 1997‑443, s. 11A.118(a); 1999‑334, s. 1.8; 2007‑444, s. 5(b).)



§ 131D-27. Confidentiality.

§ 131D‑27.  Confidentiality.

The Department of Health and Human Services is authorized to inspect residents' records maintained at the facility when necessary to investigate any alleged violation of the declaration of the residents' rights. The Department of Health and Human Services shall maintain the confidentiality of all persons who register complaints with the Department of Health and Human Services and of all records inspected by the Department of Health and Human Services. (1981, c. 923, s. 1; 1997‑443, s. 11A.118(a).)



§ 131D-28. Civil action.

§ 131D‑28.  Civil action.

Every resident shall have the right to institute a civil action for injunctive relief to enforce the provisions of this Article.  The Department of Health and Human Services, a general guardian, or any person appointed ad litem pursuant to law, may institute an action pursuant to this section on behalf of the resident or residents.  Any agency or person above named may enforce the rights of the resident specified in G.S. 131D‑21 which the resident himself is unable to enforce. (1981, c. 923, s. 1; 1997‑443, s. 11A.118(a).)



§ 131D-29. Revocation of license.

§ 131D‑29.  Revocation of license.

The Department of Health and Human Services shall have the authority to revoke a license issued under G.S. 131D‑2.4 in any case where it finds that there has been a substantial failure to comply with the provisions of this Article.

Such revocation shall be effected by mailing to the licensee by registered or certified mail, or by personal service of, a notice setting forth the particular reasons for such action. Such revocation shall become effective 20 days after the mailing or service of the notice, unless the applicant or licensee, within such 20‑day period, shall give written notice to the Department of Health and Human Services requesting a hearing, in which case the notice shall be deemed to be suspended. If a hearing has been requested, the licensee shall be given a prompt and fair hearing pursuant to the Administrative Procedure Act. At any time at or prior to the hearing, the Department of Health and Human Services may rescind the notice of revocation upon being satisfied that the reasons for the revocation have been or will be removed.  (1981, c. 923, s. 1; 1997‑443, s. 11A.118(a); 2009‑462, s. 4(i).)



§ 131D-30. Repealed by Session Laws 1987, c. 600, s. 1.

§ 131D‑30.  Repealed by Session Laws 1987, c. 600, s. 1.



§ 131D-31. Adult care home community advisory committees.

§ 131D‑31.  Adult care home community advisory committees.

(a)        Statement of Purpose.  It is the intention of the General Assembly that community advisory committees work to maintain the intent of the Adult Care Home Residents' Bill of Rights within the licensed adult care homes in this State.  It is the further intent of the General Assembly that the committees promote community involvement and cooperation with adult care homes to ensure quality care for the elderly and disabled adults.

(b)        Establishment and Appointment of Committees. 

(1)        A community advisory committee shall be established in each county that has at least one licensed adult care home, shall serve all the homes in the county, and shall work with each of these homes for the best interests of the residents.  In a county that has one, two, or three adult care homes with 10 or more beds, the committee shall have five members.

(2)        In a county with four or more adult care homes with 10 or more beds, the committee shall have one additional member for each adult care home with 10 or more beds in excess of three, and may have up to five additional members at the discretion of the county commissioners, not to exceed a maximum of 25 members.  In each county with four or more adult care homes with 10 or more beds, the committee shall establish a subcommittee of no more than five members and no fewer than three members from the committee for each adult care home in the county.  Each member must serve on at least one subcommittee.

(3)        In counties with no adult care homes with 10 or more beds, the committee shall have five members. Regardless of how many members a particular community advisory committee is required to have, at least one member of each committee shall be a person involved in the area of mental retardation.

(4)        The boards of county commissioners are encouraged to appoint the Adult Care Home Community Advisory Committees.  Of the members, a minority (not less than one‑third, but as close to one‑third as possible) shall be chosen from among persons nominated by a majority of the chief administrators of adult care homes in the county. If the adult care home administrators fail to make a nomination within 45 days after written notification has been sent to them requesting a nomination, these appointments may be made without nominations.  If the county commissioners fail to appoint members to a committee by July 1, 1983, the appointments shall be made by the Assistant Secretary for Aging, Department of Health and Human Services, no sooner than 45 days after nominations have been requested from the adult care home administrators, but no later than October 1, 1983.  In making appointments, the Assistant Secretary for Aging shall follow the same appointment process as that specified for the County Commissioners.

(c)        Joint Nursing and Adult Care Home Community Advisory Committees.  Appointment to the Nursing Home Community Advisory Committees shall preclude appointment to the Adult Care Home Community Advisory Committees except where written approval to combine these committees is obtained from the Assistant Secretary for Aging, Department of Health and Human Services.  Where this approval is obtained, the Joint Nursing and Adult Care Home Community Advisory Committee shall have the membership required of Nursing Home Community Advisory Committees and one additional member for each adult care home with 10 or more beds licensed in the county.  In counties with no adult care homes with 10 or more beds, there shall be one additional member for every four other types of adult care homes in the county.  In no case shall the number of members on the Joint Nursing and Adult Care Home Community Advisory Committee exceed 25. Each member shall exercise the statutory rights and responsibilities of both Nursing Home Committees and Adult Care Home Committees. In making appointments to this joint committee, the county commissioners shall solicit nominations from both nursing and adult care home administrators for the appointment of approximately (but no more than) one‑third of the members.

(d)        Terms of Office.  Each committee member shall serve an initial term of one year.  Any person reappointed to a second or subsequent term in the same county shall serve a two‑ or three‑year term at the county commissioners' discretion to ensure staggered terms of office.

(e)        Vacancies.  Any vacancy shall be filled by appointment of a person for a one‑year term.  If this vacancy is in a position filled by an appointee nominated by the chief administrators of adult care homes within the county, then the county commissioners shall fill the vacancy from persons nominated by a majority of the chief administrators.  If the adult care home administrators fail to make a nomination by registered mail within 45 days after written notification has been sent to them requesting a nomination, this appointment may be made without nominations.  If the county commissioners fail to fill a vacancy, the vacancy may be filled by the Assistant Secretary for Aging, Department of Health and Human Services no sooner than 45 days after the commissioners have been notified of the appointment or vacancy.

(f)         Officers.  The committee shall elect from its members a chair, to serve a one‑year term.

(g)        Minimum Qualifications for Appointment.  Each member must be a resident of the county which the committee serves.  No person or immediate family member of a person with a financial interest in a home served by the committee, or employee or governing board member of a home served by the committee, or immediate family member of a resident in a home served by the committee may be a member of that committee.  Any county commissioner who is appointed to the committee shall be deemed to be serving on the committee in an ex officio capacity. Members of the committee shall serve without compensation, but may be reimbursed for actual expenses incurred by them in the performance of their duties.  The names of the committee members and the date of expiration of their terms shall be filed with the Division of Aging, Department of Health and Human Services.

(h)        Training.  The Division of Aging, Department of Health and Human Services, shall develop training materials, which shall be distributed to each committee member.  Each committee member must receive training as specified by the Division of Aging prior to exercising any power under G.S. 131D‑32.  The Division of Aging, Department of Health and Human Services, shall provide the committees with information, guidelines, training, and consultation to direct them in the performance of their duties.

(i)         Any written communication made by a member of adult care home advisory committee within the course and scope of the member's duties, as specified in G.S. 131D‑32, shall be privileged to the extent provided in this subsection.  This privilege shall be a defense in a cause of action for libel if the member was acting in good faith and the statements and communications do not amount to intentional wrongdoing.

To the extent that any adult care home advisory committee or any member is covered by liability insurance, that committee or member shall be deemed to have waived the qualified immunity herein to the extent of indemnification by insurance. (1981, c. 923, s. 1; 1983, c. 88, s. 1; 1987, c. 682, s. 2; 1995, c. 535, s. 14; 1997‑176, s. 2; 1997‑443, s. 11A.118(a).)



§ 131D-32. Functions of adult care home community advisory committees.

§ 131D‑32.  Functions of adult care home community advisory committees.

(a)        The committee shall serve as the nucleus for increased community involvement with adult care homes and their residents.

(b)        The committee shall promote community education and awareness of the needs of aging and disabled persons who reside in adult care homes, and shall work towards keeping the public informed about aspects of long‑term care and the operation of adult care homes in North Carolina.

(c)        The committee shall develop and recruit volunteer resources to enhance the quality of life for adult care home residents.

(d)        The committee shall establish linkages with the adult care home administrators and the county department of social services for the purpose of maintaining the intent of the Adult Care Home Residents' Bill of Rights.

(e)        Each committee shall apprise itself of the general conditions under which the persons are residing in the homes, and shall work for the best interests of the persons in the homes.  This may include assisting persons who have grievances with the home and facilitating the resolution of grievances at the local level.  The identity of any complainant or resident involved in a complaint shall not be disclosed except as permitted under the Older Americans Act of 1965, as amended, 42 U.S.C. § 3001 et seq.  The committee shall notify the enforcement agency of all verified violations of the Adult Care Home Residents' Bill of Rights.

(f)         The committee or subcommittee may communicate through the committee chair with the Department of Health and Human Services, the county department of social services, or any other agency in relation to the interest of any resident.

(g)        Each committee shall quarterly visit the adult care homes with 10 or more beds it serves. For each official quarterly visit, a majority of the committee members shall be present.  A minimum of three members of the committee shall make at least one visit annually to each other type of adult care home licensed in the county.  In addition, each committee may visit the adult care homes it serves whenever it deems it necessary to carry out its duties.  In counties with subcommittees, the subcommittee assigned to a home shall perform the duties of the committee under this subsection, and a majority of the subcommittee members must be present for any visit.  When visits are made to group homes for developmentally disabled adults, rules concerning confidentiality as adopted by the Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services shall apply.

(h)        The individual members of the committee shall have the right between 10:00 a.m. and 8:00 p.m. to enter the facility the committee serves in order to carry out the members' responsibilities.  In a county where subcommittees have been established, this right of access shall be limited to members of the subcommittee which serves that home.  A majority of the committee or subcommittee members shall be present to enter the facility at other hours.  Before entering any adult care home, the committee or members of the committee shall identify themselves to the person present at the facility who is in charge of the facility at that time.

(i)         The committee shall prepare reports as required by the Department of Health and Human Services containing an appraisal of the problems of adult care homes facilities as well as issues affecting long‑term care in general.  Copies of the report shall be sent to the board of county commissioners, county department of social services and the Division of Aging.

(j)         Nothing contained in this section shall be construed to require the expenditure of any county funds to carry out the provisions in this section. (1981, c. 923, s. 1; 1983, c. 88, s. 2; 1991, c. 636, s. 19(b); 1995, c. 254, s. 6; c. 535, s. 15; 1997‑443, s. 11A.118(a).)



§ 131D-33: Repealed by Session Laws 1983, c. 824, s. 19.

§ 131D‑33: Repealed by Session Laws 1983, c.  824, s. 19.



§ 131D-34. Penalties; remedies.

§ 131D‑34.  Penalties; remedies.

(a)        Violations Classified.  The Department of Health and Human Services shall impose an administrative penalty in accordance with provisions of this Article on any facility which is found to be in violation of requirements of G.S. 131D‑21 or applicable State and federal laws and regulations. Citations issued for violations shall be classified according to the nature of the violation as follows:

(1)        "Type A Violation" means a violation by a facility of the regulations, standards, and requirements set forth in G.S. 131D‑21 or applicable State or federal laws and regulations governing the licensure or certification of a facility which results in death or serious physical harm, or results in substantial risk that death or serious physical harm will occur. Type A Violations shall be abated or eliminated immediately. The Department shall require an immediate plan of correction for each Type A Violation. The person making the findings shall do the following:

a.         Orally and immediately inform the administrator of the facility of the specific findings and what must be done to correct them, and set a date by which the violation must be corrected;

b.         Within 10 working days of the investigation, confirm in writing to the administrator the information provided orally under sub‑subdivision a. of this subdivision; and

c.         Provide a copy of the written confirmation required under sub‑subdivision b. of this subdivision to the Department.

The Department shall impose a civil penalty in an amount not less than five hundred dollars ($500.00) nor more than ten thousand dollars ($10,000) for each Type A Violation in homes licensed for six or fewer beds. The Department shall impose a civil penalty in an amount not less than  one thousand dollars ($1,000) nor more than twenty thousand dollars ($20,000) for each Type A Violation in facilities licensed for seven or more beds.

(2)        "Type B Violation" means a violation by a facility of the regulations, standards and requirements set forth in G.S. 131D‑21 or applicable State or federal laws and regulations governing the licensure or certification of a facility which present a direct relationship to the health, safety, or welfare of any resident, but which does not result in substantial risk that death or serious physical harm will occur. The Department shall require a plan of correction for each Type B Violation and may require the facility to establish a specific plan of correction within a reasonable time period to address the violation. The required plan cannot exceed requirements imposed by existing rule or law.

(b)        Penalties for failure to correct violations within time specified.

(1)        Where a facility has failed to correct a Type A Violation, the Department shall assess the facility a civil penalty in the amount of up to one thousand dollars ($1,000) for each day that the deficiency continues beyond the time specified in the plan of correction approved by the Department or its authorized representative. The Department or its authorized representative shall ensure that the violation has been corrected.

(2)        Where a facility has failed to correct a Type B Violation within the time specified for correction by the Department or its authorized representative, the Department shall assess the facility a civil penalty in the amount of up to four hundred dollars ($400.00) for each day that the deficiency continues beyond the date specified for correction without just reason for such failure. The Department or its authorized representative shall ensure that the violation has been corrected.

(3)        The Department shall impose a civil penalty which is treble the amount assessed under subdivision (1) of subsection (a) when a facility under the same management, ownership, or control has received a citation and paid a penalty for violating the same specific provision of a statute or regulation for which it received a citation during the previous 12 months. The counting of the 12‑month period shall be tolled during any time when the facility is being operated by a court‑appointed temporary manager pursuant to Article 4 of this Chapter.

(c)        Factors to be considered in determining amount of initial penalty. In determining the amount of the initial penalty to be imposed under this section, the Department shall consider the following factors:

(1)        The gravity of the violation, including the fact that death or serious physical harm to a resident has resulted; the severity of the actual or potential harm, and the extent to which the provisions of the applicable statutes or regulations were violated;

(1a)      The gravity of the violation, including the probability that death or serious physical harm to a resident will result; the severity of the potential harm, and the extent to which the provisions of the applicable statutes or regulations were violated;

(1b)      The gravity of the violation, including the probability that death or serious physical harm to a resident may result; the severity of the potential harm, and the extent to which the provisions of the applicable statutes or regulations were violated;

(2)        The reasonable diligence exercised by the licensee to comply with G.S. 131E‑256 and G.S. 131E‑265 and other applicable State and federal laws and regulations;

(2a)      Efforts by the licensee to correct violations;

(3)        The number and type of previous violations committed by the licensee within the past 36 months;

(4)        The amount of assessment necessary to insure immediate and continued compliance; and

(5)        The number of patients put at risk by the violation.

(c1)      The facts found to support the factors in subsection (c) of this section shall be the basis in determining the amount of the penalty. The Secretary shall document the findings in written record and shall make the written record available to all affected parties including:

(1)        The penalty review committee;

(2)        The local department of social services who is responsible for oversight of the facility involved;

(3)        The licensee involved;

(4)        The residents affected; and

(5)        The family members or guardians of the residents affected.

(c2)      Local county departments of social services and Division of Health Service Regulation personnel shall submit proposed penalty recommendations to the Department within 45 days of the citation of a violation.

(d)        The Department shall impose a civil penalty on any facility which refuses to allow an authorized representative of the Department to inspect the premises and records of the facility.

(d1)      The Department shall impose a civil penalty on any applicant for licensure who provides false information or omits information on the portion of the licensure application requesting information on owners, administrators, principals, or affiliates of the facility. The amount of the penalty shall be as is prescribed for a Type A Violation.

(e)        Any facility wishing to contest a penalty shall be entitled to an administrative hearing as provided in the Administrative Procedure Act, Chapter 150B of the General Statutes. A petition for a contested case shall be filed within 30 days after the Department mails a notice of penalty to a licensee. At least the following specific issues shall be addressed at the administrative hearing:

(1)        The reasonableness of the amount of any civil penalty assessed, and

(2)        The degree to which each factor has been evaluated pursuant to subsection (c) of this section to be considered in determining the amount of an initial penalty.

If a civil penalty is found to be unreasonable or if the evaluation of each factor is found to be incomplete, the hearing officer may recommend that the penalty be adjusted accordingly.

(f)         Notwithstanding the notice requirements of G.S. 131D‑26(b), any penalty imposed by the Department of Health and Human Services under this section shall commence on the day the violation began.

(g)        The Secretary may bring a civil action in the superior court of the county wherein the violation occurred to recover the amount of the administrative penalty whenever a facility:

(1)        Which has not requested an administrative hearing fails to pay the penalty within 60 days after being notified of the penalty, or

(2)        Which has requested an administrative hearing fails to pay the penalty within 60 days after receipt of a written copy of the decision as provided in G.S. 150B‑36.

(g1)      In lieu of assessing an administrative penalty, the Secretary may order a facility to provide staff training if:

(1)        The cost of training does not exceed one thousand dollars ($1,000);

(2)        The penalty would be for the facility's only violation within a 12‑month period preceding the current violation and while the facility is under the same management; and

(3)        The training is:

a.         Specific to the violation;

b.         Approved by the Department of Health and Human Services; and

c.         Taught by someone approved by the Department and other than the provider.

(h)        The Secretary shall establish a penalty review committee within the Department, which shall meet as often as needed, but no less frequently than once each quarter of the year, to review administrative penalties assessed pursuant to this section and pursuant to G.S. 131E‑129 as follows:

(1)        The Secretary shall administer the work of the Committee and provide public notice of its meetings via Web site, and provide direct notice to the following parties involved in the penalties the Committee will be reviewing:

a.         The licensed provider, who upon receipt of the notice, shall post the notice of the scheduled Penalty Review Committee meeting in a conspicuous place available to residents, family members, and the public;

b.         The local department of social services that is responsible for oversight of the facility involved;

c.         The residents affected; and

d.         Those individuals lawfully designated by the affected resident to make health care decisions for the resident.

(2)        The Secretary shall ensure that the Nursing Home/Adult Care Home Penalty Review Committee established by this subsection is comprised of nine members. At least one member shall be appointed from each of the following categories:

a.         A licensed pharmacist;

b.         A registered nurse experienced in long term care;

c.         A representative of a nursing home;

d.         A representative of an adult care home; and

e.         Two public members. One shall be a "near" relative of a nursing home patient, chosen from a list prepared by the Office of State Long Term Care Ombudsman, Division of Aging, Department of Health and Human Services. One shall be a "near" relative of a rest home patient, chosen from a list prepared by the Office of State Long Term Care Ombudsman, Division of Aging, Department of Health and Human Services. For purposes of this subdivision, a "near" relative is a spouse, sibling, parent, child, grandparent, or grandchild.

(3)        Neither the pharmacist, nurse, nor public members appointed under this subsection nor any member of their immediate families shall be employed by or own any interest in a nursing home or adult care home.

(4)        Repealed by Session Laws 2005‑276, s. 10.40A(l), effective July 1, 2005.

(4a)      Repealed by Session Laws 2007‑544, s. 1, effective October 1, 2007.

(4b)      Prior to serving on the Committee, each member shall complete a training program provided by the Department of Health and Human Services that covers standards of care and applicable State and federal laws and regulations governing facilities licensed under Chapter 131D and Chapter 131E of the General Statutes.

(5)        Each member of the Committee shall serve a term of two years. The initial terms of the members shall commence on August 3, 1989. The Secretary shall fill all vacancies. Unexcused absences from three consecutive meetings constitute resignation from the Committee.

(6)        The Committee shall be cochaired by:

a.         One member of the Department outside of the Division of Health Service Regulation; and

b.         One member who is not affiliated with the Department.

(i)         The clear proceeds of civil penalties provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1987, c. 600, s. 3; 1989, c. 556, s. 1; 1991, c. 66, s. 1; c. 572, s. 3; 1993, c. 390, s. 4; 1993 (Reg. Sess., 1994), c. 698, s. 1; 1995, c. 535, s. 16; 1995 (Reg. Sess., 1996), c. 602, s. 1; 1997‑431, s. 1; 1997‑443, s. 11A.118(a); 1998‑215, s. 78(a); 2005‑276, s. 10.40A(l); 2007‑182, ss. 1, 1.1; 2007‑544, s. 1.)



§ 131D-34.1. Report of death of resident.

§ 131D‑34.1.  Report of death of resident.

(a)        An adult care home shall notify the Department of Health and Human Services immediately upon the death of any resident that occurs in the adult care home or that occurs within 24 hours of the resident's transfer to a hospital if the death occurred within seven days of the adult care home's use of physical restraint or physical hold of the resident, and shall notify the Department of Health and Human Services within three days of the death of any resident of the adult care home resulting from violence, accident, suicide, or homicide. The Department may assess a civil penalty of not less than five hundred dollars ($500.00) and not more than one thousand dollars ($1,000) against a facility that fails to notify the Department of a death and the circumstances surrounding the death known to the facility. Chapter 150B of the General Statutes governs the assessment of a penalty under this section. A civil penalty owed under this section may be recovered in a civil action brought by the Department or the Attorney General. The clear proceeds of the penalty shall be remitted to the State Treasurer for deposit in accordance with State law.

(b)        Upon receipt of notification from an adult care home in accordance with subsection (a) of this section, the Department of Health and Human Services shall notify the State protection and advocacy agency designated under the Developmental Disabilities Assistance and Bill of Rights Act 2000, P.L. 106‑402, that a person with a disability has died. The Department shall provide the agency access to the information about each death reported pursuant to subsection (a) of this section, including information resulting from any investigation of the death by the Department and from reports received from the Chief Medical Examiner pursuant to G.S. 130A‑385. The agency shall use the information in accordance with its powers and duties under applicable State and federal law and regulations.

(c)        If the death of a resident of the adult care home occurs within seven days of the adult care home's use of physical restraint or physical hold, the Department shall initiate immediately an investigation of the death.

(d)        Nothing in this section abrogates State or federal law or requirements pertaining to the confidentiality, privilege, or other prohibition against disclosure of information provided to the Department or the agency. In carrying out the requirements of this section, the Department and the agency shall adhere to State and federal requirements of confidentiality, privilege, and other prohibitions against disclosure and release applicable to the information received under this section. A facility or provider that makes available confidential information in accordance with this section and with State and federal law is not liable for the release of the information.

(e)        The Secretary shall establish a standard reporting format for reporting deaths pursuant to this section and shall provide to facilities subject to this section a form for the facility's use in complying with this section. (2000‑129, s. 6(a); 2007‑323, ss. 19.1(i), 19.1(j).)



§ 131D-35. Temporary management of adult care homes.

Article 4.

Temporary Management of Adult Care Homes.

§ 131D‑35.  Temporary management of adult care homes.

The provisions of Article 13 of Chapter 131E are incorporated by reference in this Article. (1993, c. 390, s. 3; 1995, c. 535, s. 18.)



§§ 131D-36 through 131D-39. Reserved for future codification purposes.

§§ 131D‑36 through 131D‑39.  Reserved for future codification purposes.



§ 131D-40. Criminal history record checks required for certain applicants for employment.

Article 5.

Miscellaneous Provisions.

§ 131D‑40.  Criminal history record checks required for certain applicants for employment.

(a)        Requirement; Adult Care Home.  An offer of employment by an adult care home licensed under this Chapter to an applicant to fill a position that does not require the applicant to have an occupational license is conditioned on consent to a criminal history record check of the applicant. If the applicant has been a resident of this State for less than five years, then the offer of employment is conditioned on consent to a State and national criminal history record check of the applicant. The national criminal history record check shall include a check of the applicant's fingerprints. If the applicant has been a resident of this State for five years or more, then the offer is conditioned on consent to a State criminal history record check of the applicant. An adult care home shall not employ an applicant who refuses to consent to a criminal history record check required by this section. Within five business days of making the conditional offer of employment, an adult care home shall submit a request to the Department of Justice under G.S. 114‑19.10 to conduct a State or national criminal history record check required by this section, or shall submit a request to a private entity to conduct a State criminal history record check required by this section. Notwithstanding G.S. 114‑19.10, the Department of Justice shall return the results of national criminal history record checks for employment positions not covered by Public Law 105‑277 to the Department of Health and Human Services, Criminal Records Check Unit. Within five business days of receipt of the national criminal history of the person, the Department of Health and Human Services, Criminal Records Check Unit, shall notify the adult care home as to whether the information received may affect the employability of the applicant. In no case shall the results of the national criminal history record check be shared with the adult care home. Adult care homes shall make available upon request verification that a criminal history check has been completed on any staff covered by this section. All criminal history information received by the home is confidential and may not be disclosed, except to the applicant as provided in subsection (b) of this section.

(a1)      Requirement; Contract Agency of Adult Care Home.  An offer of employment by a contract agency of an adult care home licensed under this Chapter to an applicant to fill a position that does not require the applicant to have an occupational license is conditioned upon consent to a criminal history record check of the applicant. If the applicant has been a resident of this State for less than five years, then the offer of employment is conditioned on consent to a State and national criminal history record check of the applicant. The national criminal history record check shall include a check of the applicant's fingerprints. If the applicant has been a resident of this State for five years or more, then the offer is conditioned on consent to a State criminal history record check of the applicant. A contract agency of an adult care home shall not employ an applicant who refuses to consent to a criminal history record check required by this section. Within five business days of making the conditional offer of employment, a contract agency of an adult care home shall submit a request to the Department of Justice under G.S. 114‑19.10 to conduct a State or national criminal history record check required by this section, or shall submit a request to a private entity to conduct a State criminal history record check required by this section. Notwithstanding G.S. 114‑19.10, the Department of Justice shall return the results of national criminal history record checks for employment positions not covered by Public Law 105‑277 to the Department of Health and Human Services, Criminal Records Check Unit. Within five business days of receipt of the national criminal history of the person, the Department of Health and Human Services, Criminal Records Check Unit, shall notify the contract agency of the adult care home as to whether the information received may affect the employability of the applicant. In no case shall the results of the national criminal history record check be shared with the contract agency of the adult care home. Contract agencies of adult care homes shall make available upon request verification that a criminal history check has been completed on any staff covered by this section. All criminal history information received by the contract agency is confidential and may not be disclosed, except to the applicant as provided by subsection (b) of this section.

(b)        Action.  If an applicant's criminal history record check reveals one or more convictions of a relevant offense, the adult care home or a contract agency of the adult care home shall consider all of the following factors in determining whether to hire the applicant:

(1)        The level and seriousness of the crime.

(2)        The date of the crime.

(3)        The age of the person at the time of the conviction.

(4)        The circumstances surrounding the commission of the crime, if known.

(5)        The nexus between the criminal conduct of the person and the job duties of the position to be filled.

(6)        The prison, jail, probation, parole, rehabilitation, and employment records of the person since the date the crime was committed.

(7)        The subsequent commission by the person of a relevant offense.

The fact of conviction of a relevant offense alone shall not be a bar to employment; however, the listed factors shall be considered by the adult care home or the contract agency of the adult care home. If the adult care home or a contract agency of the adult care home disqualifies an applicant after consideration of the relevant factors, then the adult care home or the contract agency may disclose information contained in the criminal history record check that is relevant to the disqualification, but may not provide a copy of the criminal history record check to the applicant.

(c)        Limited Immunity.  An adult care home and an officer or employee of an adult care home that, in good faith, complies with this section is not liable for the failure of the home to employ an individual on the basis of information provided in the criminal history record check of the individual.

(d)        Relevant Offense.  As used in this section, "relevant offense" means a county, state, or federal criminal history of conviction or pending indictment of a crime, whether a misdemeanor or felony, that bears upon an individual's fitness to have responsibility for the safety and well‑being of aged or disabled persons. These crimes include the criminal offenses set forth in any of the following Articles of Chapter 14 of the General Statutes: Article 5, Counterfeiting and Issuing Monetary Substitutes; Article 5A, Endangering Executive and Legislative Officers; Article 6, Homicide; Article 7A, Rape and Other Sex Offenses; Article 8, Assaults; Article 10, Kidnapping and Abduction; Article 13, Malicious Injury or Damage by Use of Explosive or Incendiary Device or Material; Article 14, Burglary and Other Housebreakings; Article 15, Arson and Other Burnings; Article 16, Larceny; Article 17, Robbery; Article 18, Embezzlement; Article 19, False Pretenses and Cheats; Article 19A, Obtaining Property or Services by False or Fraudulent Use of Credit Device or Other Means; Article 19B, Financial Transaction Card Crime Act; Article 20, Frauds; Article 21, Forgery; Article 26, Offenses against Public Morality and Decency; Article 26A, Adult Establishments; Article 27, Prostitution; Article 28, Perjury; Article 29, Bribery; Article 31, Misconduct in Public Office; Article 35, Offenses Against the Public Peace; Article 36A, Riots and Civil Disorders; Article 39, Protection of Minors; Article 40, Protection of the Family; Article 59, Public Intoxication; and Article 60, Computer‑Related Crime. These crimes also include possession or sale of drugs in violation of the North Carolina Controlled Substances Act, Article 5 of Chapter 90 of the General Statutes, and alcohol‑related offenses such as sale to underage persons in violation of G.S. 18B‑302 or driving while impaired in violation of G.S. 20‑138.1 through G.S. 20‑138.5.

(e)        Penalty for Furnishing False Information.  Any applicant for employment who willfully furnishes, supplies, or otherwise gives false information on an employment application that is the basis for a criminal history record check under this section shall be guilty of a Class A1 misdemeanor.

(f)         Conditional Employment.  An adult care home may employ an applicant conditionally prior to obtaining the results of a criminal history record check regarding the applicant if both of the following requirements are met:

(1)        The adult care home shall not employ an applicant prior to obtaining the applicant's consent for a criminal history record check as required in subsection (a) of this section or the completed fingerprint cards as required in G.S. 114‑19.10.

(2)        The adult care home shall submit the request for a criminal history record check not later than five business days after the individual begins conditional employment.

(g)        Immunity From Liability.  An entity and officers and employees of an entity shall be immune from civil liability for failure to check an employee's history of criminal offenses if the employee's criminal history record check is requested and received in compliance with this section.

(h)        For purposes of this section, the term "private entity" means a business regularly engaged in conducting criminal history record checks utilizing public records obtained from a State agency. (1995 (Reg. Sess., 1996), c. 606, s. 2; 1997‑125, s. 1; 2000‑154, ss. 2.(a), (b); 2004‑124, ss. 10.19D(b), (g); 2005‑4, ss. 6, 7; 2007‑444, s. 3.1.)



§ 131D-41: Repealed by Session Laws 2009-462, s. 2, effective October 1, 2009.

§ 131D‑41: Repealed by Session Laws 2009‑462, s. 2, effective October 1, 2009.



§ 131D-42: Repealed by Session Laws 2009-462, s. 2, effective October 1, 2009.

§ 131D‑42: Repealed by Session Laws 2009‑462, s. 2, effective October 1, 2009.






Chapter 131E - Health Care Facilities and Services.

§ 131E-1. Definitions.

Chapter 131E.

Health Care Facilities and Services.

Article 1.

General Provisions.

§ 131E‑1.  Definitions.

As used in this Chapter, unless the context clearly indicates otherwise:

(1)        "Department" means the Department of Health and Human Services.

(2)        "Person" means an individual, trust, estate, partnership, or corporation including associations, joint‑stock companies, and insurance companies. (1983, c. 775, s. 1; 1997‑443, s. 11A.118(a).)



§ 131E-2. Contested case hearing petition time limit.

§ 131E‑2.  Contested case hearing petition time limit.

Except as otherwise provided in this Chapter, a petition for a contested case that is authorized by this Chapter shall be filed in the Office of Administrative Hearings within 30 days after the Department mails written notice of an agency decision to the person filing the petition.  This section shall not be construed to create any right to file a petition for a contested case that is not otherwise granted in this Chapter. (1991, c. 143, s. 1, c. 761, s. 23.)



§ 131E-3. Reserved for future codification purposes.

§ 131E‑3.  Reserved for future codification purposes.



§ 131E-4. Reserved for future codification purposes.

§ 131E‑4.  Reserved for future codification purposes.



§ 131E-5. Title and purpose.

Article 2.

Public Hospitals.

Part 1.  Municipal Hospitals.

§ 131E‑5.  Title and purpose.

(a)        This Part shall be known and may be cited as the "Municipal Hospital Act."

(b)        The purpose of this Part is to authorize municipalities to construct, operate and maintain hospitals and other facilities which furnish hospital, clinical and similar services to the people of this State. It is also the purpose of this Part to authorize municipalities to cooperate with other public and private agencies and with each other. Additionally, it is the purpose of this Part to authorize municipalities to accept assistance from State and federal agencies and from other sources.

(c)        This Part provides an additional and alternative method for municipalities to establish facilities that furnish hospital, clinical and similar services. This Part shall not be regarded as repealing any powers now existing under any other law, either general, special or local.

(d)        This Part shall be construed liberally to effect its purposes. (1983, c. 775, s. 1.)



§ 131E-6. Definitions.

§ 131E‑6.  Definitions.

As used in this Part, unless otherwise specified:

(1)        "City", as defined in G.S. 160A‑1(2), means a municipal corporation organized under the laws of this State for the better government of the people within its jurisdiction and having the powers, duties, privileges, and immunities conferred by law on cities, towns, and villages. The term "city" does not include counties or municipal corporations organized for a special purpose under any statute or law.  The word "city" is interchangeable with the words "town" and "village" and shall mean any city as defined in this subdivision without regard to the terminology employed in charters, local acts, other portions of the General Statutes, or local customary usage.

(2)        "Community general hospital" means a short‑term nonfederal hospital that provides diagnostic and therapeutic services to patients for a variety of medical conditions, both surgical and nonsurgical, such services being available for use primarily by residents of the community in which it is located.

(3)        "Corporation, foreign or domestic, authorized to do business in North Carolina" means a corporation for profit or having a capital stock which is created and organized under Chapter 55 of the General Statutes or any other general or special act of this State, or a foreign corporation which has procured a certificate of authority to transact business in this State pursuant to Article 10 of Chapter 55 of the General Statutes.

(4)        "Hospital facility" means any one or more buildings, structures, additions, extensions, improvements or other facilities, whether or not located on the same site or sites, machinery, equipment, furnishings or other real or personal property suitable for health care or medical care; and includes, without limitation, general hospitals; chronic disease, maternity, mental, tuberculosis and other specialized hospitals; nursing homes, including skilled nursing facilities and intermediate care facilities; adult care homes for the aged and disabled; public health center facilities; housing or quarters for local public health departments; facilities for intensive care and self‑care; clinics and outpatient facilities; clinical, pathological and other laboratories; health care research facilities; laundries; residences and training facilities for nurses, interns, physicians and other staff members; food preparation and food service facilities; administrative buildings, central service and other administrative facilities; communication, computer and other electronic facilities; fire‑fighting facilities; pharmaceutical and recreational facilities; storage space; X ray, laser, radiotherapy and other apparatus and equipment; dispensaries; utilities; vehicular parking lots and garages; office facilities for hospital staff members and physicians; and such other health and hospital facilities customarily under the jurisdiction of or provided by hospitals, or any combination of the foregoing, with all necessary, convenient or related interests in land, machinery, apparatus, appliances, equipment, furnishings, appurtenances, site preparation, landscaping, and physical amenities.

(4a)      "Hospital land" means air and ground rights to real property held either in fee or by lease by a municipality, with all easements, rights‑of‑way, appurtenances, landscaping, and physical amenities such as utilities, parking lots, and garages, but excluding other improvements to land described in subsection (4) of this section and G.S. 131E‑16(15).

(5)        "Municipality" means any county, city, or other political subdivision of this State, or any hospital district created under Part C of this Article.

(6)        "Nonprofit association" or "nonprofit corporation" means any association or corporation from which no part of the net earnings inures or may lawfully inure to the benefit of a private shareholder or individual. (1983, c. 775, s. 1; 1997‑233, s. 1.)



§ 131E-7. General powers.

§ 131E‑7.  General powers.

(a)        A municipality shall have all the powers necessary or convenient to carry out the purposes of this Part, including the following powers, which are in addition to the powers granted elsewhere in this Part:

(1)        To construct, equip, operate, and maintain hospital facilities;

(2)        To levy property taxes pursuant to G.S. 153A‑149 or G.S. 160A‑209 and to allocate those and other revenues whose use is not otherwise restricted by law to fund hospital facilities; a hospital district may levy annually a tax on property having a situs in the district under the rules and according to the procedures prescribed in the Machinery Act, Chapter 105 of the General Statutes, Subchapter II, and a hospital district may allocate those and other revenues whose use is not otherwise restricted by law to fund hospital facilities;

(3)        To issue bonds and notes pursuant to the Local Government Finance Act, Chapter 159 of the General Statutes, for the financing of hospital facilities;

(4)        To use property owned or controlled by the municipality;

(5)        To acquire real or personal property, including existing hospital facilities, by purchase, grant, gift, devise, lease, condemnation, or otherwise;

(6)        To establish a fee schedule for services received from hospital facilities and to make services available regardless of ability to pay.

(b)        A municipality or a public hospital may contract with or enter into any arrangement with other public hospitals or municipalities of this or other states, the State of North Carolina, federal, or public agencies, or with any person, private organization, or nonprofit corporation or association for the provision of health care. The municipality or public hospital may pay for or contribute its share of the cost of any such contract or arrangement from revenues available for these purposes, including revenues rising from the provision of health care.

(c)        Any two or more municipalities may enter into agreements to jointly exercise the powers, privileges, and authorities granted by this Part. These agreements may provide for:

(1)        The appointment of a board, composed of representatives of the parties to the agreement, to supervise and manage a hospital facility;

(2)        The authority and duties of the board and the compensation of its members;

(3)        The proportional share of the costs of acquisition, construction, improvement, maintenance, or operation of hospital facilities;

(4)        The duration, amendment, and termination of the agreement and the disposition of property on termination of the agreement; and

(5)        Any other matters as necessary.

(d)        A municipality may lease any hospital facility, or part, to a nonprofit association on terms and conditions consistent with the purposes of this Part. The municipality will determine the length of the lease. No lease executed under this subsection shall be deemed to convey a freehold interest.

(e)        A municipality shall not sell nor convey any rights of ownership the municipality has in any hospital facility, including the buildings, land and equipment associated with the hospital, to any corporation or other business entity operated for profit, except that nothing herein shall prohibit the sale of surplus buildings, surplus land or surplus equipment by a municipality to any corporation or other business entity operated for profit.

A municipality may lease any hospital facility, or part, to any corporation, foreign or domestic, authorized to do business in North Carolina on terms and conditions consistent with the purposes of this Part and with G.S. 160A‑272. The municipality shall determine the length of the lease; however, no lease under this subsection shall be longer than 10 years, including options to renew or extend the original term of the lease, except that leases of surplus buildings, surplus land or surplus equipment may be for any length of time determined by the municipality. The lease shall provide that the hospital facility will be operated as a community general hospital open to the general public and that the lessee will accept Medicare and Medicaid patients. No lease executed under this subsection shall be deemed to convey a freehold interest. No bonds, notes nor other evidences of indebtedness shall be issued by a municipality to finance equipment for or the acquisition, extension, construction, reconstruction, improvement, enlargement, or betterment of any hospital facility when the facility is leased to a corporation, foreign or domestic, authorized to do business in North Carolina.

For purposes of this subsection, "surplus" means any building, land or equipment which is not required for use in the delivery of necessary health care services by a hospital facility at the time of the sale, conveyance of ownership rights, or lease.

This subsection shall not be construed to affect any pending litigation nor to reflect any legislative intent as to any prior authorized or executed agreements. This subsection shall be effective from January 1, 1984 until June 30, 1984.

(f)         In addition to the general and special powers conferred by this Part, a municipality is authorized to exercise powers necessary to implement the powers under this Part. (1983, c. 775, s. 1; 1993, c. 529, s. 5.3; 1995, c. 509, s. 71.)



§ 131E-7.1. Public hospitals' managed care development authorized.

§ 131E‑7.1.  Public hospitals' managed care development authorized.

A public hospital as defined in G.S. 159‑39(a) may acquire an ownership interest, in whole or in part, in a nonprofit or for‑profit managed care company, including a health maintenance organization, physician hospital organization, physician organization, management services organization, or preferred provider organization with which the public hospital is also directly or indirectly a contracting provider. Ownership interest may be evidenced by the ownership or acquired by the purchase of stock. This ownership or acquisition of stock is the exercise of a health care function and is not the investment of idle funds within the meaning of G.S. 159‑30 and G.S.159‑39(g). (1995 (Reg. Sess., 1996), c. 713, s. 1.)



§ 131E-8. Sale of hospital facilities to nonprofit corporations.

§ 131E‑8.  Sale of hospital facilities to nonprofit corporations.

(a)        A municipality as defined in G.S. 131E‑6(5) or hospital authority as defined in G.S. 131E‑16(14), upon such terms and conditions as it deems wise, with or without monetary consideration, may sell or convey to a nonprofit corporation organized under Chapter 55A of the General Statutes any rights of ownership the municipality or hospital authority has in a hospital facility including the building, land and equipment associated with the hospital, if the nonprofit corporation is legally committed to continue to operate the facility as a community general hospital open to the general public, free of discrimination based upon race, creed, color, sex or national origin. The nonprofit corporation shall also agree, as a condition of the municipality or hospital authority's conveying ownership, to provide such services to indigent patients as the municipality or hospital authority and the nonprofit corporation shall agree. The nonprofit corporation shall further agree that should it fail to operate the facility as a community general hospital open to the general public or should the nonprofit corporation dissolve without a successor nonprofit corporation to carry out the terms and conditions of the agreement of conveyance, all ownership rights in the hospital facility, including the building, land and equipment associated with the hospital, shall revert to the municipality or hospital authority or successor entity originally conveying the hospital.

(b)        When either general obligation bonds or revenue bonds issued for the benefit of the hospital to be conveyed are outstanding at the time of sale or conveyance, then the nonprofit corporation must agree to the following:

By the effective date of sale or conveyance, the nonprofit corporation shall place into an escrow fund money or direct obligations of, or obligations the principal of and interest on which, are unconditionally guaranteed by the United States of America (as approved by the Local Government Commission), the principal of and interest on which, when due and payable, will provide sufficient money to pay the principal of and the interest and redemption premium, if any, on all bonds then outstanding to the maturity date or dates of such bonds or to the date or dates specified for the redemption thereof. The nonprofit corporation shall furnish to the Local Government Commission such evidence as the Commission may require that the securities purchased will satisfy the requirements of this section. A hospital which has placed funds in escrow to retire outstanding general obligation or revenue bonds, as provided in this section, shall not be considered a public hospital, and G.S. 159‑39(a)(3) shall be inapplicable to such hospitals.

(c)        Any sale or conveyance under this section must be approved by the municipality or hospital authority by a resolution adopted at a regular meeting of the governing body on 10 days' public notice. Notice shall be given by publication describing the hospital facility to be conveyed, the proposed monetary consideration or lack thereof, and the governing body's intent to authorize the sale or conveyance.

(d)        Neither G.S. 153A‑176 nor Article 12 of Chapter 160A of the General Statutes shall apply to sales or conveyances pursuant to this section.

(e)        A sale or conveyance of substantially all the equipment is a sale or conveyance of hospital facility. (1983, c. 775, s. 1; 1989, c. 444.)



§ 131E-8.1. Maintenance of Health Education Facilities.

§ 131E‑8.1.  Maintenance of Health Education Facilities.

(a)        This section shall apply to all sales and leases of a hospital facility by a municipality or hospital authority where any portion of the facility was constructed with a capital grant from the Area Health Education Centers Program (AHEC).

(b)        The municipality or hospital authority shall give specific notice of intent to sell or lease and of any public hearing to the Director of the local AHEC program and the Director of the AHEC Program at the University of North Carolina School of Medicine at Chapel Hill.

(c)        The municipality or hospital authority may provide continued access to the identical or equivalent facilities suitable for continuation of AHEC activities, including all services being provided under the existing operating contract. The municipality or hospital authority may convey all ownership rights in the hospital facility, or any part thereof, to the local AHEC Program without monetary consideration. Further, the municipality or hospital authority may reimburse the local AHEC Program for any funds used for the original construction of any office for AHEC provided by AHEC to establish or continue the hospital facility.

(d)        No portion of this section shall be construed to alter rights or obligations of the operating contracts between the hospital facility and AHEC. (1983 (Reg. Sess., 1984), c. 1056, s. 1; 1985 (Reg. Sess., 1986), c. 995.)



§ 131E-9. Governing authority of hospital facilities.

§ 131E‑9.  Governing authority of hospital facilities.

(a)        The governing body of a municipality may establish by resolution an office, board, or other municipal agency to plan, establish, construct, maintain, or operate a hospital facility. The resolution shall prescribe the powers, duties, compensation, and tenure of the members of the governing authority. The municipality shall remain responsible for the expenses of planning, establishment, construction, maintenance and operation of the hospital facilities.

(b)        (1) The county board of commissioners of a county may establish by resolution a county hospital authority to plan, establish, construct, maintain, or operate a hospital facility. The authority shall be referred to as "______ County Hospital Authority."

(2)        The county hospital authority shall consist of six appointed members and one ex officio member.

(3)        The appointed members of the authority shall be appointed by the county board of commissioners. All appointed members shall be residents of the county. Three of the members shall be residents of a city in the county and the remaining three members shall not be residents of the same city or cities in which the other three members appointed under this subdivision reside.

(4)        For the initial appointments to the county hospital authority, two of the members shall be appointed for a term of three years, two for a term of four years, and two for a term of five years to achieve staggered terms. All subsequent appointments shall be for five‑year terms.

(5)        The ex officio member of the county hospital authority shall be a member of the county board of commissioners. The ex officio member's term on the hospital authority shall be commensurate with his or her term as a member of the county board of commissioners.

(6)        When any member of the county hospital authority resigns or is removed from office before the expiration of the member's term, the county board of commissioners shall appoint a person to serve the unexpired portion of the term.

(c)        Any authority vested in a county under this Part or any authority or power that may be exercised by a hospital authority under the Hospital Authorities Act, Chapter 131E, Article 2, Part B, may be vested by resolution of the county board of commissioners in a county hospital authority established under this section. However, a county hospital authority shall exercise only the powers and duties prescribed in the county board of commissioners' resolution. The county board of commissioners shall determine in the resolution the compensation, traveling and any other expenses which shall be paid to each member of the county hospital authority. However, the expenses to plan, establish, construct and operate the hospital facility shall remain the responsibility of the county. (1983, c. 775, s. 1.)



§ 131E-10. Condemnation.

§ 131E‑10.  Condemnation.

Every municipality is authorized to condemn property to carry out the purposes of this Part. In condemning property, a municipality shall proceed in the manner provided in Chapter 40A of the General Statutes or in the charter of the municipality. A municipality or its agents is authorized to enter upon land, provided no unnecessary damage is done, to make surveys and examinations relative to any condemnation proceeding. Notwithstanding the provisions of any other statute or of any applicable municipal charter, the municipality may take possession of property to be condemned at any time after the commencement of the condemnation proceeding. The municipality shall not be precluded from abandonment of the condemnation of property in any case where possession has not taken place. (1983, c. 775, s. 1.)



§ 131E-11. Federal and State aid.

§ 131E‑11.  Federal and State aid.

Every municipality or nonprofit association is authorized to accept and disburse federal and State moneys, whether made available by grant, loan, gift or devise, to carry out the purposes of this Part. All federal moneys shall be accepted and disbursed upon the terms and conditions prescribed by the United States, if the terms and conditions are consistent with State law. All State moneys shall be accepted and disbursed upon the terms and conditions prescribed by either or both the State and the North Carolina Medical Care Commission. Unless the terms and conditions provide otherwise, the chief financial officer of the municipality shall deposit all moneys received under this section and keep them in separate trust funds. (1983, c. 775, s. 1.)



§ 131E-12. Public purposes.

§ 131E‑12.  Public purposes.

The exercise of the powers, privileges, and authorities conferred on municipalities by this Part are public and government functions, exercised for a public purpose and matters of public necessity. In the case of a county, the exercise of the powers, privileges and authorities conferred by this Part is a county function and purpose, as well as a public and governmental function. In the case of any municipality other than a county, the exercise of the powers, privileges, and authorities conferred by this Part is a municipal function and purpose, as well as a public and governmental function. (1983, c. 775, s. 1.)



§ 131E-13. Lease or sale of hospital facilities to or from for-profit or nonprofit corporations or other business entities by municipalities and hospital authorities.

§ 131E‑13.  Lease or sale of hospital facilities to or from for‑profit or nonprofit corporations or other business entities by municipalities and hospital authorities.

(a)        A municipality or hospital authority as defined in G.S. 131E‑16(14), may lease, sell, or convey any hospital facility, or part, to a corporation, foreign or domestic, authorized to do business in North Carolina, subject to these conditions, which shall be included in the lease, agreement of sale, or agreement of conveyance:

(1)        The corporation shall continue to provide the same or similar clinical hospital services to its patients in medical‑surgery, obstetrics, pediatrics, outpatient and emergency treatment, including emergency services for the indigent, that the hospital facility provided prior to the lease, sale, or conveyance. These services may be terminated only as prescribed by Certificate of Need Law prescribed in Article 9 of Chapter 131E of the General Statutes, or, if Certificate of Need Law is inapplicable, by review procedure designed to guarantee public participation pursuant to rules adopted by the Secretary of the Department of Health and Human Services.

(2)        The corporation shall ensure that indigent care is available to the population of the municipality or area served by the hospital authority at levels related to need, as previously demonstrated and determined mutually by the municipality or hospital authority and the corporation.

(3)        The corporation shall not enact financial admission policies that have the effect of denying essential medical services or treatment solely because of a patient's immediate inability to pay for the services or treatment.

(4)        The corporation shall ensure that admission to and services of the facility are available to beneficiaries of governmental reimbursement programs (Medicaid/Medicare) without discrimination or preference because they are beneficiaries of those programs.

(5)        The corporation shall prepare an annual report that shows compliance with the requirements of the lease, sale, or conveyance.

The corporation shall further agree that if it fails to substantially comply with these conditions, or if it fails to operate the facility as a community general hospital open to the general public and free of discrimination based on race, creed, color, sex, or national origin unless relieved of this responsibility by operation of law, or if the corporation dissolves without a successor corporation to carry out the terms and conditions of the lease, agreement of sale, or agreement of conveyance, all ownership or other rights in the hospital facility, including the building, land and equipment associated with the hospital, shall revert to the municipality or hospital authority or successor entity originally conveying the hospital; provided that any building, land, or equipment associated with the hospital facility that the corporation has constructed or acquired since the sale may revert only upon payment to the corporation of a sum equal to the cost less depreciation of the building, land, or equipment.

This section shall not apply to leases, sales, or conveyances of nonmedical services or commercial activities, including the gift shop, cafeteria, the flower shop, or to surplus hospital property that is not required in the delivery of necessary hospital services at the time of the lease, sale, or conveyance.

(b)        In the case of a sale or conveyance, if either general obligation bonds or revenue bonds issued for the benefit of the hospital to be conveyed are outstanding at the time of sale or conveyance, then the corporation shall agree to the following:

By the effective date of sale or conveyance, the corporation shall place into an escrow fund money or direct obligations of, or obligations the principal of and interest on which, are unconditionally guaranteed by the United States of America (as approved by the Local Government Commission), the principal of and interest on which, when due and payable, will provide sufficient money to pay the principal of and the interest and redemption premium, if any, on all bonds then outstanding to the maturity date or dates of such bonds or to the date or dates specified for the redemption thereof. The corporation shall furnish to the Local Government Commission such evidence as the Commission may require that the securities purchased will satisfy the requirements of this section. A hospital which has placed funds in escrow to retire outstanding general obligation or revenue bonds, as provided in this section, shall not be considered a public hospital, and G.S. 159‑39(a)(3) shall be inapplicable to such hospitals.

No bonds, notes or other evidences of indebtedness shall be issued by a municipality or hospital authority to finance equipment for or the acquisition, extension, construction, reconstruction, improvement, enlargement, or betterment of any hospital facility if the facility has been sold or conveyed to a corporation, foreign or domestic, authorized to do business in North Carolina.

(c)        In the case of a lease, the municipality or hospital authority shall determine the length of the lease. No lease executed under this section shall be deemed to convey a freehold interest. Any sublease or assignment of the lease shall be subject to the conditions prescribed by this section. If the term of the lease is more than 10 years, and either general obligation bonds or revenue bonds issued for the benefit of the hospital to be leased are outstanding at the time of the lease, then the corporation shall agree to the following:

By the effective date of the lease, the corporation shall place into an escrow fund money or direct obligations of, or obligations the principal of and interest on which, are unconditionally guaranteed by the United States of America (as approved by the Local Government Commission), the principal of and interest on which, when due and payable, will provide sufficient money to pay the principal of and the interest and redemption premium, if any, on all bonds then outstanding to the maturity date or dates of such bonds or to the date or dates specified for the redemption thereof. The corporation shall furnish to the Local Government Commission such evidence as the Commission may require that the securities purchased will satisfy the requirements of this section.

No bonds, notes or other evidences of indebtedness shall be issued by a municipality or hospital authority to finance equipment for or the acquisition, extension, construction, reconstruction, improvement, enlargement, or betterment of any hospital facility when the facility is leased to a corporation, foreign or domestic, authorized to do business in North Carolina.

(d)        The municipality or hospital authority shall comply with the following procedures before leasing, selling, or conveying a hospital facility, or part thereof:

(1)        The municipality or hospital authority shall first adopt a resolution declaring its intent to sell, lease, or convey the hospital facility at a regular meeting on 10 days' public notice. Notice shall be given by publication in one or more papers of general circulation in the affected area describing the intent to lease, sell, or convey the hospital facility involved, known potential buyers or lessees, a solicitation of additional interested buyers or lessees and intent to negotiate the terms of the lease or sale. Specific notice, given by certified mail, shall be given to the local office of each state‑supported program that has made a capital expenditure in the hospital facility, to the Department of Health and Human Services, and to the Office of State Budget and Management.

(2)        At the meeting to adopt a resolution of intent, the municipality or hospital authority shall request proposals for lease or purchase by direct solicitation of at least five prospective lessees or buyers. The solicitation shall include a copy of G.S. 131E‑13.

(3)        The municipality or hospital authority shall conduct a public hearing on the resolution of intent not less than 15 days after its adoption. Notice of the public hearing shall be given by publication at least 15 days before the hearing. All interested persons shall be heard at the public hearing.

(4)        Before considering any proposal to lease or purchase, the municipality or hospital authority shall require information on charges, services, and indigent care at similar facilities owned or operated by the proposed lessee or buyer.

(5)        Not less than 45 days after adopting a resolution of intent and not less than 30 days after conducting a public hearing on the resolution of intent, the municipality or hospital authority shall conduct a public hearing on proposals for lease or purchase that have been made. Notice of the public hearings shall be given by publication at least 10 days before the hearing. The notice shall state that copies of proposals for lease or purchase are available to the public.

(6)        The municipality or hospital authority shall make copies of the proposals to lease or purchase available to the public at least 10 days before the public hearing on the proposals.

(7)        Not less than 60 days after adopting a resolution of intent, the municipality or hospital authority at a regular meeting shall approve any lease, sale, or conveyance by a resolution. The municipality or hospital authority shall adopt this resolution only upon a finding that the lease, sale, or conveyance is in the public interest after considering whether the proposed lease, sale, or conveyance will meet the health‑related needs of medically underserved groups, such as low income persons, racial and ethnic minorities, and handicapped persons. Notice of the regular meeting shall be given at least 10 days before the meeting and shall state that copies of the lease, sale, or conveyance proposed for approval are available.

(8)        At least 10 days before the regular meeting at which any lease, sale, or conveyance is approved, the municipality or hospital authority shall make copies of the proposed contract available to the public.

(e)        Notwithstanding the provisions of subsections (c) and (d) of this section or G.S. 131E‑23, a hospital authority as defined in G.S. 131E‑16(14) or a municipality may lease or sublease hospital land to a corporation or other business entity, whether for profit or not for profit, and may participate as an owner, joint venturer, or other equity participant with a corporation or other business entity for the development, construction, and operation of medical office buildings and other health care or hospital facilities, so long as the municipality, hospital authority, or other entity continues to maintain its primary community general hospital facilities as required by subsection (a) of this section.

(f)         A municipality or hospital authority may permit or consent to the pledge of hospital land or leasehold estates in hospital land to facilitate the development, construction, and operation of medical office buildings and other health care or hospital facilities. A municipality or hospital authority also may, as lessee, enter into master leases or agreements to fund for temporary vacancies relating to hospital land or hospital facilities for use in the provision of health care.

(g)        Neither G.S. 153A‑176 nor Article 12 of Chapter 160A of the General Statutes shall apply to leases, subleases, sales, or conveyances under this Chapter. (1983 (Reg. Sess., 1984), c. 1066, s. 1; 1997‑233, s. 2; 1997‑443, s. 11A.118(a); 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b).)



§ 131E-14. Lease or sale of hospital facilities to certain nonprofit corporations.

§ 131E‑14.  Lease or sale of hospital facilities to certain nonprofit corporations.

If a municipality or hospital authority leases, sells, or conveys a hospital facility, or part, to a nonprofit corporation of which a majority of voting members of its governing body is not appointed or controlled by the municipality or hospital authority, the procedural requirements set forth in G.S. 131E‑13(d) shall apply. (1983 (Reg. Sess., 1984), c. 1066, s. 2.)



§ 131E-14.1. Branch facilities.

§ 131E‑14.1.  Branch facilities.

Notwithstanding anything in this Article, any municipality owning and operating a hospital organized under the provisions of this Part or Part 3 or any nonprofit corporation which leases or operates a hospital facility pursuant to an agreement with the municipality may erect, remodel, enlarge, purchase, finance, and operate branches and related facilities within this State but outside the boundaries of the county subject to the following limitations:

(1)        No moneys derived from the exercise by the owning municipality of its power of taxation shall be expended on facilities located outside its boundaries;

(2)        No moneys derived from the issuance by the owning municipality of its bonds or notes shall be expended on facilities located outside its boundaries;

(3)        The owning municipality shall not possess the power of eminent domain or have the right of condemnation with respect to hospital facilities located outside its boundaries; and

(4)        The power conferred on counties by G.S. 153A‑169 and G.S. 153A‑170 to adopt ordinances regulating the use of county‑owned property and parking on county‑owned property shall not extend to hospital facilities located outside its boundaries unless the board of commissioners of the county in which the facility is located shall by resolution permit any such ordinance to be applicable within its jurisdiction.

(5),       (6) Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 676, s. 1. (1983, c. 578, s. 1; 1993 (Reg. Sess., 1994), c. 676, s. 1.)



§ 131E-14.2. Conflict of interest.

§ 131E‑14.2.  Conflict of interest.

(a)        No member of the board of directors or employee of a public hospital, as defined in G.S. 159‑39(a), or that person's spouse shall do either of the following:

(1)        Acquire any interest, direct or indirect, in any hospital facility or in any property included or planned to be included in a hospital facility.

(2)        Have any direct interest in any contract or proposed contract for materials or services to be furnished or used in connection with any hospital facility, except an employment contract for an employee. This restriction shall not apply to any contract, undertaking, or other transaction with a bank or banking institution, savings and loan association or public utility in the regular course of its business provided that the contract, undertaking, or other transaction shall be authorized by the board by specific resolution on which no director having direct interest shall vote.

(b)        The fact that a person or that person's spouse owns ten percent (10%) or less stock of a corporation or has a ten percent (10%) or less ownership in any other business entity or is an employee of that corporation or other business entity does not make the person have a "direct interest" as this phrase is used in subsection (a) of this section; provided that, in order for the exception to apply, the contract, undertaking, or other transaction shall be authorized by the board of directors by specific resolution on which no director or employee having an interest, direct or indirect, shall vote.

(c)        If a member of the board of directors or an employee of a public hospital or that person's spouse owns or controls an interest, direct or indirect, in any property included or planned to be included in any hospital facility, the member of the board of directors or the employee shall immediately disclose the same in writing to the board and the disclosure shall be entered upon the minutes of the board. Failure to disclose shall constitute misconduct in office and shall be grounds for removal.

(c1)      Subsection (a) of this section shall not apply if the director or employee is not involved in making or administering the contract. A director or employee is involved in administering a contract if the director or employee oversees the performance of or interprets the contract. A director or employee is involved in making a contract if the director or employee participates in the development of specifications or terms or in the preparation or award of the contract. A director or employee is not involved in making or administering a contract solely because of the performance of ministerial duties related to the contract. A director is also involved in making a contract if the board of directors takes action on the contract, whether or not the director actually participates in that action, unless the contract is approved under an exception to this section under which the director is allowed to benefit and is prohibited from voting.

(d)        Subsection (a) of this section shall not apply to any member of the board of directors of a public hospital if (i) the undertaking or contract or series of undertakings or contracts between the public hospital and one of its officials is approved by specific resolution of the board adopted in an open and public meeting and recorded in its minutes; (ii) the official entering into the contract or undertaking with the public hospital does not in an official capacity participate in any way or vote; and (iii) the amount does not exceed twelve thousand five hundred dollars ($12,500) for medically related services and twenty‑five thousand dollars ($25,000) for other goods or services within a 12‑month period, or the contract is for medically related or administrative services that are provided by a director who serves on the board as an ex officio representative of the hospital medical staff pursuant to a hospital bylaw adopted prior to January 1, 2005, or that are provided by the spouse of that director.

(e)        Subsection (a) of this section shall not apply to any employment relationship between a public hospital and the spouse of a member of the board of directors of the public hospital.

(f)         A contract entered into in violation of this section is void. A contract that is void under this section may continue in effect until an alternative can be arranged when: (i) immediate termination would result in harm to the public health or welfare, and (ii) the continuation is approved as provided in this subsection. A public hospital that is a party to the contract may request approval to continue contracts under this subsection from the chairman of the Local Government Commission. Approval of continuation of contracts under this subsection shall be given for the minimum period necessary to protect the public health or welfare. (2001‑409, s. 6; 2005‑70, s. 1; 2006‑264, s. 64(b).)



§ 131E-15. Title and purpose.

Part 2.  Hospital Authority.

§ 131E‑15.  Title and purpose.

(a)        This Part shall be known as the "Hospital Authorities Act."

(b)        The General Assembly finds and declares that in order to protect the public health, safety, and welfare, including that of low income persons, it is necessary that counties and cities be authorized to provide adequate hospital, medical, and health care and that the provision of such care is a public purpose. Therefore, the purpose of this Part is to provide an alternate method for counties and cities to provide hospital, medical, and health care. (1943, c. 780, ss. 1, 2; 1971, c. 799; 1983, c. 775, s. 1.)



§ 131E-16. Definitions.

©*¯*************

§ 131E‑16.  Definitions.

As used in this Part, unless otherwise specified:

(1)        "Board of county commissioners" means the legislative body charged with governing the county.

(2)        "Bonds" means any bonds or notes issued by the hospital authority pursuant to this Part and the Local Government Finance Act, Chapter 159 of the General Statutes.

(3)        "City" means any city or town which is, or is about to be, included in the territorial boundaries of a hospital authority when created hereunder.

(4)        "City clerk" and "mayor" means the clerk and mayor, respectively, of the city, or the officers thereof charged with the duties customarily imposed on the clerk and mayor, respectively.

(5)        "City council" means the legislative body, council, board of commissioners, board of trustees, or other body charged with governing the city or town.

(6)        "Commissioner" means one of the members of a hospital authority appointed in accordance with the provisions of this Part.

(7)        "Community general hospital" means a short‑term nonfederal hospital that provides diagnostic and therapeutic services to patients for a variety of medical conditions, both surgical and nonsurgical, such services being available for use primarily by residents of the community in which it is located.

(8)        "Contract" means any agreement of a hospital authority with or for the benefit of an obligee whether contained in a resolution, trust indenture, mortgage, lease, bond or other instrument.

(9)        "Corporation, foreign or domestic, authorized to do business in North Carolina" means a corporation for profit or having a capital stock which is created and organized under Chapter 55 of the General Statutes or any other general or special act of this State, or a foreign corporation which has procured a certificate of authority to transact business in this State pursuant to Article 10 of Chapter 55 of the General Statutes.

(10)      "County" means the county which is, or is about to be, included in the territorial boundaries of a hospital authority when created hereunder.

(11)      "County clerk" and "chairman of the board of county commissioners" means the clerk and chairman, respectively, of the county or the officers thereof charged with the duties customarily imposed on the clerk and chairman, respectively.

(12)      "Federal government" means the United States of America, or any agency, instrumentality, corporate or otherwise, of the United States of America.

(13)      "Government" means the State and federal governments and any subdivision, agency or instrumentality, corporate or otherwise, of either of them.

(14)      "Hospital authority" means a public body and a body corporate and politic organized under the provisions of this Part.

(15)      "Hospital facilities" means any one or more buildings, structures, additions, extensions, improvements or other facilities, whether or not located on the same site or sites, machinery, equipment, furnishings or other real or personal property suitable for health care or medical care; and includes, without limitation, general hospitals; chronic disease, maternity, mental, tuberculosis and other specialized hospitals; nursing homes, including skilled nursing facilities and intermediate care facilities; adult care homes for the aged and disabled; public health center facilities; housing or quarters for local public health departments; facilities for intensive care and self‑care; clinics and outpatient facilities; clinical, pathological and other laboratories; health care research facilities; laundries; residences and training facilities for nurses, interns, physicians and other staff members; food preparation and food service facilities; administrative buildings, central service and other administrative facilities; communication, computer and other electronic facilities; fire‑fighting facilities; pharmaceutical and recreational facilities; storage space; X ray, laser, radiotherapy and other apparatus and equipment; dispensaries; utilities; vehicular parking lots and garages; office facilities for hospital staff members and physicians; and such other health and hospital facilities customarily under the jurisdiction of or provided by hospitals, or any combination of the foregoing, with all necessary, convenient or related interests in land, machinery, apparatus, appliances, equipment, furnishings, appurtenances, site preparation, landscaping and physical amenities.

(15a)    "Hospital land" means air and ground rights to real property held either in fee or by lease by a hospital authority, with all easements, rights‑of‑way, appurtenances, landscaping, and physical amenities such as utilities, parking lots, and garages, but excluding other improvements to land described in G.S. 131E‑6(4) and subsection (15) of this section.

(16)      "Municipality" means any county, city, town or incorporated village, other than a city as defined above, which is located within or partially within the territorial boundaries of an authority.

(17)      "Real property" means lands, lands under water, structures, and any and all easements, franchises and incorporeal hereditaments and every estate and right therein, legal and equitable, including terms for years and liens by way of judgment, mortgage or otherwise.

(18)      "State" means the State of North Carolina. (1943, c. 780, s. 3; 1971, c. 780, s. 22; c. 799; 1983, c. 775, s. 1; 1995, c. 535, s. 19; 1997‑233, s. 3.)



§ 131E-17. Creation of a hospital authority.

§ 131E‑17.  Creation of a hospital authority.

(a)        A hospital authority may be created whenever a city council or a county board of commissioners finds and adopts a resolution finding that it is in the interest of the public health and welfare to create a hospital authority.

(b)        After the adoption of a resolution creating a hospital authority, the mayor or the chairman of the county board of commissioners shall appoint commissioners in accordance with G.S. 131E‑ 18.

(c)        The commissioners shall be a public body and a body corporate and politic upon the completion of the procedures described in G.S. 131E‑19. (1943, c. 780, s. 4; 1971, c. 799; 1983, c. 775, s. 1.)



§ 131E-18. Commissioners.

§ 131E‑18.  Commissioners.

(a)        The mayor or the chairman of the county board shall appoint the commissioners of the authority. There shall be not less than six and not more than 30 commissioners. Upon a finding that it is in the public interest, the commissioners may adopt a resolution increasing or decreasing the number of commissioners by a fixed number; Provided that no decrease in the number of commissioners shall shorten a commissioner's term. A certified copy of the resolution and a list of nominees shall be submitted to the mayor or the chairman of the county board of commissioners for appointments in accordance with the procedures set forth in subsection (d) of this section.

(b)        For the initial appointments of commissioners, one‑third of the commissioners shall be appointed for a term of one year, one‑third for a term of two years, and one‑third for a term of three years to achieve staggered terms. All subsequent appointments shall be for three‑year terms. A commissioner shall hold office until a successor has been appointed and qualified. Vacancies from resignation or removal from office shall be filled for the unexpired portion of the term.

(c)        The mayor or the chairman of the county board of commissioners  shall name the first chair of the authority. Thereafter, the commissioners shall elect each subsequent chair from their members. The commissioners shall elect from their members the first vice‑chair and all subsequent vice‑chairs.

(d)        When a commissioner resigns, is removed from office, completes a term of office, or when there is an increase in the number of commissioners, the remaining commissioners shall submit to the mayor or the chairman of the county board of commissioners a list of nominees for appointment to the commission. The mayor or the chairman of the county board of commissioners shall appoint, only from the nominees, the number of commissioners necessary to fill all vacancies. However, the mayor or the chairman of the county board of commissioners may require the commissioners to submit as many additional lists of nominees as he or she may desire.

(e)        The mayor shall file with the city clerk, or the chairman of the county board of commissioners shall file with the county clerk, a certificate of appointment or reappointment of a commissioner. The certificate shall be conclusive evidence of the due and proper appointment of the commissioner.

(f)         Commissioners shall receive no compensation for their services, but they shall be entitled to reimbursement for necessary expenses, including travel expenses, incurred in the discharge of their duties.

(g)        For a county with a population of less than 75,000, according to the most recent decennial federal census, the following exceptions to the provisions of this section shall apply:

(1)        The commissioners shall be appointed by the county board of commissioners rather than the chairman of the county board of commissioners;

(2)        In making appointments under subsection (d) of this section, the county board of commissioners shall consider the nominations of the commissioners of the authority, but the county board of the commissioners is not bound by the nominations and may choose any qualified person.

The foregoing exceptions shall not apply when a county with a population of less than 75,000 jointly establishes a hospital authority with a city.

(h)        A majority of the commissioners shall constitute a quorum. (1943, c. 780, s. 5; 1971, c. 799; 1973, c. 792; 1981, c. 525, s. 1; 1983, c. 775, s. 1.)



§ 131E-19. Incorporation of a hospital authority.

§ 131E‑19.  Incorporation of a hospital authority.

(a)        After the commissioners are appointed, they shall present to the Secretary of State an application for incorporation as a hospital authority. The application shall be signed by each of the commissioners and shall set forth:

(1)        That the city council or the county board of commissioners has  found that it is in the interest of the public health and welfare to create a hospital authority;

(2)        That the mayor or the chairman of the county board of commissioners has appointed them as commissioners;

(3)        The name and official residence of each of the commissioners;

(4)        A certified copy of the appointment evidencing the commissioners' right to office, and the date and place of induction into and taking of office;

(5)        That they desire the hospital authority to become a public body and a body corporate and politic under this Part;

(6)        The term of office of each of the commissioners;

(7)        The name which is proposed for the corporation; and

(8)        The location and principal office of the corporation.

The application shall be subscribed and sworn to by each of the commissioners before an officer authorized by the laws of this State to take and certify oaths. This officer shall certify upon the application that he or she personally knows the commissioners and knows them to be the officers as asserted in the application, and that each subscribed to the application and took the oath in the officer's presence.

(b)        The Secretary of State shall examine the application. If he or she finds that the name proposed for the corporation is not identical with that of a person or of any other corporation in this State or so nearly similar so as to lead to confusion and uncertainty, the application shall be filed and recorded in the appropriate book of record in the Secretary of State's office. The Secretary of State shall then make and issue to the commissioners a certificate of incorporation pursuant to this Part, under the Seal of the State, and shall record the certificate with the application.

(c)        A hospital authority's name or the location or principal office of the corporation may be changed by the adoption of a resolution by the majority of the authority's commissioners. A copy of the resolution, duly verified by the chair and secretary of the commission before an officer authorized by the laws of this State to take and certify oaths, shall be delivered to the Secretary of State, along with a conformed copy. If the Secretary of State finds that the proposed name is not identical with that of a person or any corporation of this State, or so nearly similar as to lead to confusion and uncertainty, the resolution shall be filed and recorded in the appropriate book of record in the Secretary of State's office. A resolution changing the location or principal office of the hospital authority shall be filed and recorded in the appropriate book of record in the Secretary of State's office. The Secretary of State shall then return to the authority the conformed copy, together with a certificate stating that the attached copy is a true copy of the document in the Secretary of State's office, that shows the date of filing.

(d)        In any legal proceeding, a copy of the certificate of incorporation, certified by the Secretary of State, shall be admissible in evidence and shall be conclusive proof of its filing and contents and the incorporation of the hospital authority in accordance with this Part. (1943, c. 780, s. 4; 1966, c. 988, s. 1; 1971, c. 799; 1983, c. 775, s. 1.)



§ 131E-20. Boundaries of the authority.

§ 131E‑20.  Boundaries of the authority.

(a)        The territorial boundaries of a hospital authority shall include the city or county creating the authority and the area within 10 miles from the territorial boundaries of that city or county.  However, a hospital authority may engage in health care activities in a county outside its territorial boundaries pursuant to:

(1)        An agreement with a hospital facility if only one hospital currently exists in that county;

(2)        An agreement with any hospital if more than one hospital currently exists in that county; or

(3)        An agreement with any health care agency if no hospital currently exists in that county.

In no event shall the territorial boundaries of a hospital authority include, in whole or in part, the area of any previously existing hospital authority.  All priorities shall be determined on the basis of the time of issuance of the certificates of incorporation by the Secretary of State.

(b)        After the creation of an authority, the subsequent existence within its territorial boundaries of more than one city or county shall in no way affect the territorial boundaries of the authority. (1943, c. 780, s. 4; 1971, c. 799; 1983, c. 775, s. 1; 1993, c. 529, s. 6.1.)



§ 131E-21. Conflict of interest.

§ 131E‑21.  Conflict of interest.

(a)        No commissioner or employee of the hospital authority or that person's spouse shall do either of the following:

(1)        Acquire any interest, direct or indirect, in any hospital facility or in any property included or planned to be included in a hospital facility.

(2)        Have any interest, direct or indirect, in any contract or proposed contract for materials or services to be furnished or used in connection with any hospital facility, except an employment contract for an employee. The foregoing restriction shall not apply to any contract, undertaking, or other transaction with a bank or banking institution, savings and loan association or public utility in the regular course of its business; Provided that any such contract, undertaking, or other transaction shall be authorized by the commissioners by specific resolution on which no commissioner having an interest, direct or indirect, shall vote.

(b)        The fact that a person or that person's spouse owns ten percent (10%) or less stock of a corporation or has a ten percent (10%) or less ownership in any other business entity or is an employee of that corporation or other business entity does not make the person have an "interest, direct or indirect" as this phrase is used in subsection (a) of this section; provided that, in order for the exception to apply, the contract, undertaking or other transaction shall be authorized by the commissioners by specific resolution on which no commissioner or employee having an interest, direct or indirect, shall vote.

(c)        If a commissioner or employee of an authority or that person's spouse owns or controls an interest, direct or indirect, in any property included or planned to be included in any hospital facility, the commissioner or employee shall immediately disclose the same in writing to the authority and the disclosure shall be entered upon the minutes of the authority. Failure to disclose shall constitute misconduct in office and shall be grounds for a commissioner's removal from office under G.S. 131E‑22.

(d)        Subsection (a) of this section shall not apply to any commissioner of a hospital authority if (i) the undertaking or contract or series of undertakings or contracts between the hospital authority and one of its officials is approved by specific resolution of the governing body adopted in an open and public meeting and recorded in its minutes and the amount does not exceed twelve thousand five hundred dollars ($12,500) for medically related services and twenty‑five thousand dollars ($25,000) for other goods or services within a 12‑month period; and (ii) the official entering into the contract or undertaking with the hospital authority does not in an official capacity participate in any way or vote.

(e)        Subsection (a) of this section shall not apply to any employment relationship between a hospital authority and the spouse of a commissioner of the hospital authority.

(f)         A contract entered into in violation of this section is void. A contract that is void under this section may continue in effect until an alternative can be arranged when: (i) immediate termination would result in harm to the public health or welfare, and (ii) the continuation is approved as provided in this subsection. A hospital authority that is a party to the contract may request approval to continue contracts under this subsection from the chairman of the Local Government Commission. Approval of continuation of contracts under this subsection shall be given for the minimum period necessary to protect the public health or welfare. (1943, c. 780, s. 7; 1971, c. 749; 1983, c. 775, s. 1; 1983 (Reg. Sess., 1984), c. 1058, s. 1; 2001‑409, s. 7.)



§ 131E-22. Removal of commissioners.

§ 131E‑22.  Removal of commissioners.

(a)        The appointing authority, as stated in G.S. 131E‑18, may remove a commissioner for inefficiency, neglect of duty, or misconduct in office. A commissioner may be removed only after he or she has been given a copy of the charges and provided the opportunity to be heard in person or by counsel. A commissioner is entitled to at least 10 days after receipt of the notice to prepare for a hearing before the mayor or the chairman of the county.

(b)        An obligee of the authority may file with the mayor or the chairman of the county board of commissioners written charges that the authority is willfully violating the laws of the State or a term, provision, or covenant to any contract to which the authority is a party. The mayor or the chairman of the county board of commissioners shall give each of the commissioners a copy of the charges at least 10 days prior to the hearing on the charges. The commissioners shall be provided an opportunity to be heard in person or by counsel. The mayor or the chairman of the county board of commissioners shall, within 15 days after receipt of the charges, remove any commissioners of the authority who are found to have acquiesced in any willful violation. If a commissioner has not filed a written statement before the hearing with the authority stating his or her objections to or lack of participation in the violation, the commissioner shall be deemed to have acquiesced in a willful violation.

(c)        If, after due and diligent search, a commissioner to whom charges are required to be delivered cannot be found within the county where the authority is located, the charges shall be deemed to be served upon the commissioner when it is mailed to the commissioner at the commissioner's last known address as the same appears on the records of the authority.

(d)        In the event of the removal of any commissioner, the mayor shall file in the office of the city clerk, or the chairman of the county board of commissioners shall file with the county clerk, a record of the proceedings together with the charges against the commissioner and the findings. (1943, c. 780, s. 8; 1971, c. 799; 1983, c. 775, s. 1.)



§ 131E-23. Powers of the authority.

§ 131E‑23.  Powers of the authority.

(a)        An authority shall have all powers necessary or convenient to carry out the purposes of this Part, including the following powers, which are in addition to those powers granted elsewhere in this Part:

(1)        To investigate hospital, medical, and health conditions and the means of improving those conditions;

(2)        To determine where inadequate hospital and medical facilities exist;

(3)        To accept donations or money, personal property, or real estate for the benefit of the authority and to take title to the same from any person, firm, corporation or society;

(4)        To acquire by purchase, gift, devise, lease, condemnation, or otherwise any existing hospital facilities;

(5)        To purchase, lease, obtain options upon, or otherwise acquire any real or personal property or any interest therein from any person, firm, corporation, city, county, or government;

(6)        To sell, exchange, transfer, assign, or pledge any real or personal property or any interest therein to any person, firm, corporation, city, county or government;

(7)        To own, hold, clear and improve property;

(8)        To borrow money upon its bonds, notes, debentures, or evidences of indebtedness, as provided for in G.S. 131E‑26 and G.S. 131E‑27;

(9)        To purchase real or personal property pursuant to G.S. 131E‑32;

(10)      To appoint an administrator of a hospital facility and necessary assistants, and any and all other employees necessary or advisable, to fix their compensation, to adopt necessary rules governing their employment, and to remove employees;

(11)      To delegate to its agents or employees any powers or duties as it may deem appropriate;

(12)      To employ its own counsel and legal staff;

(13)      To adopt, amend and repeal bylaws for the conduct of its business;

(14)      To enter into contracts for necessary supplies, equipment, or services for the operation of its business;

(15)      To appoint committees or subcommittees as it shall deem advisable, to fix their duties and responsibilities, and to do all things necessary in connection with the construction, repair, reconstruction, management, supervision, control and operation of the authority's business;

(16)      To establish procedures for health care providers to secure the privilege of practicing within any hospital operated by the authority pursuant to Part 3 of Article 5 of this Chapter;

(17)      To establish reasonable rules governing the conduct of health care providers while on duty in any hospital operated by the facility pursuant to Part 3 of Article 5 of this Chapter;

(18)      To provide for the construction, reconstruction, improvement, alteration or repair of any hospital facility, or any part of a facility;

(19)      To enter into any contracts or other arrangements with any municipality, other public agency of this or any other State or of the United States, or with any individual, private organization, or nonprofit association for the provision of hospital, clinical, or similar services;

(20)      To lease any hospital facilities to or from any municipality, other public agency of this or any other state or of the United States, or to any individual, corporation, or association upon any terms and subject to any conditions as may carry out the purposes of this Part. The authority may provide for the lessee to use, operate, manage and control the hospital facilities, and to exercise designated powers, in the same manner as the authority itself might do;

(21)      To act as an agent for the federal, State or local government in connection with the acquisition, construction, operation or management of a hospital facility, or any part thereof;

(22)      To arrange with the State, its subdivisions and agencies, and any county or city, to the extent it is within the scope of their respective functions,

a.         To cause the services customarily provided by each to be rendered for the benefit of the hospital authority,

b.         To furnish, plan, replan, install, open or close streets, roads, alleys, sidewalks or similar facilities and to acquire property, options or property rights for the furnishing of property or services for a hospital facility, and

c.         To provide and maintain parks and sewage, water and other facilities for hospital facilities and to lease and rent any of the dwellings or other accommodations or any of the lands, buildings, structures or facilities embraced in any hospital facility and to establish and revise the rents and charges;

(23)      To insure the property or the operations of the authority against risks as the authority may deem advisable;

(24)      To invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursement, in property or securities in which trustees, guardians, executors, administrators, and others acting in a fiduciary capacity may legally invest funds under their control;

(25)      To sue and be sued;

(26)      To have a seal and to alter it at pleasure;

(27)      To have perpetual succession;

(28)      To make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority;

(29)      To remove vehicles parked on land owned or leased by the hospital authority in areas clearly designated as no parking or restricted parking zones. An owner of a removed vehicle as a condition of regaining possession of the vehicle, shall reimburse the hospital authority for all reasonable costs, not to exceed fifty dollars ($50.00), incidental to the removal and storage of the vehicle provided that the designation of the area as a no parking or restricted parking zone clearly indicates that the owner may be subject to these costs;

(30)      To plan and operate hospital facilities;

(31)      To provide teaching and instruction programs and schools for medical students, interns, physicians, nurses, technicians and other health care professionals;

(32)      To provide and maintain continuous resident physician and intern medical services;

(33)      To adopt, amend and repeal rules and regulations governing the admission of patients and the care, conduct, and treatment of patients;

(34)      To establish a fee schedule for services received from hospital facilities and make the services available regardless of ability to pay;

(35)      To maintain and operate isolation wards for the care and treatment of mental, contagious, or other similar diseases;

(36)      To sell a hospital facility pursuant to G.S. 131E‑8 or G.S. 131E‑13; and

(37)      To agree to limitations upon the exercise of any powers conferred upon the hospital authority by this Part in connection with any loan by a government.

(b)        A hospital authority may exercise any or all of the powers conferred upon it by this Part, either generally or with respect to any specific hospital facility or facilities, through or by designated agents, including any corporation or corporations which are or shall be formed under the laws of this State.

(c)        Expired pursuant to Session Laws 1983, c. 775, s. 1.

(d)        No provisions with respect to the acquisition, operation or disposition of property by other public bodies shall be applicable to a hospital authority unless otherwise specified by the General Assembly. (1913, c. 42, s. 15; 1917, c. 268; C.S., s. 7273; 1983, c. 775, s. 1; 1995, c. 509, s. 135.1(l); 1997‑456, s. 27; 1999‑456, s. 6.)



§ 131E-24. Eminent domain.

§ 131E‑24.  Eminent domain.

(a)        A hospital authority may acquire by eminent domain any real property, including fixtures and improvements, which it deems necessary to carry out the purposes of this Part. The hospital authority may exercise the power of eminent domain under the provisions of Chapter 40A of the General Statutes or any other statute now in force or subsequently enacted for the exercise of the power of eminent domain.

(b)        No property belonging to any city, town, or county, any government, religious or charitable organization, or to any existing hospital or clinic may be acquired without its consent. No property belonging to a public utility corporation may be acquired without the approval of the commission or other officer or agency, if any, having regulatory power over the corporation.

(c)        The right of eminent domain shall not be exercised unless and until a certificate of public convenience and necessity for the facility has been issued by the North Carolina Utilities Commission. The proceedings leading up to issuing of the certificate of public convenience and necessity, and the right of appeal from the proceedings shall be governed by the Public Utilities Act, Chapter 62 of the General Statutes, and the rights under that act are hereby expressly reserved to all interested parties in the proceedings. In addition to the powers now granted by law to the North Carolina Utilities Commission, the Utilities Commission is authorized to investigate and examine all facilities set up or attempted to be set up under this Part and to determine the question of public convenience and necessity for the facility. (1943, s. 780, s. 10; 1971, c. 799; 1981, c. 919, s. 18; 1983, c. 775, s. 1.)



§ 131E-25. Zoning and building laws.

§ 131E‑25.  Zoning and building laws.

All hospital facilities of the authority shall be subject to the planning, zoning, sanitary and building laws, ordinances and regulations applicable to the locality in which the hospital facility is situated. (1943, c. 780, s. 11; 1971, c. 799; 1983, c. 775, s. 1.)



§ 131E-26. Revenue bonds and notes.

§ 131E‑26.  Revenue bonds and notes.

(a)        A hospital authority shall have the power to issue revenue bonds under the Local Government Revenue Bond Act, Chapter 159 of the General Statutes, Article 5, or the bond and revenue anticipation provisions of Chapter 159 of the General Statutes, Article 9, for the purpose of acquiring, constructing, reconstructing, improving, enlarging, bettering, equipping, extending or operating hospital facilities.

(b)        A hospital authority shall have the power to borrow for the purposes above enumerated upon its notes or other evidences of indebtedness, subject to the approval of the Local Government Commission as provided in G.S. 131E‑32(c). Such approval shall be required regardless of the amount of any such borrowing. Any borrowing by a hospital authority before the date of ratification of Part 2 of Article 2 of this Chapter, whether or not approved by the Local Government Commission, is valid, ratified and confirmed. (1983, c. 775, s. 1.)



§ 131E-27. Contracts with federal government.

§ 131E‑27.  Contracts with federal government.

A hospital authority is authorized:

(1)        To borrow money and accept grants from the federal government for or to aid in the construction of a hospital facility;

(2)        To acquire any land acquired by the federal government for the construction of a hospital facility; and

(3)        To acquire, lease or manage any hospital facility constructed or owned by the federal government.

To these ends, a hospital authority is authorized to enter into contracts, mortgages, trust indentures, leases or other agreements giving the federal government the right to supervise and approve the construction, maintenance and operation of the hospital facility. It is the purpose and intent of this Part to authorize every hospital authority to do any and all things necessary to secure the financial aid and cooperation of the federal government in the construction, maintenance, and operation of hospital facilities. (1943, c. 780, s. 19; 1971, c. 799; 1983, c. 775, s. 1.)



§ 131E-28. Tax exemptions.

§ 131E‑28.  Tax exemptions.

(a)        Hospital authorities shall be exempt from the payment of taxes or fees to the State or any of its subdivisions, or to any officer or employee of the State or any of its subdivisions.

(b)        Hospital authority property used for public purposes shall be exempt from all local and municipal taxes and for the purposes of this tax exemption, an authority shall be deemed to be a municipal corporation.

(c)        Bonds, notes, debentures, or other evidences of indebtedness of a hospital authority issued under the Local Government Revenue Bond Act, Chapter 159 of the General Statutes, Article 5, or issued pursuant to the bond and revenue anticipation provisions of Chapter 159 of the General Statutes, Article 9, or issued pursuant to G.S. 131E‑26(b) or contracted pursuant to G.S. 131E‑32 shall at all times be free from taxation by the State or any of its subdivisions, except for inheritance or gift taxes, income taxes on the gain from the transfer of the instruments, and franchise taxes. The interest on the instruments is not subject to taxation as income. (1943, c. 780, s. 21; 1971, c. 799; 1973, c. 695, s. 6; 1977, c. 268; 1983, c. 775, s. 1; 1995, c. 46, s. 13.)



§ 131E-29. Audits and recommendations.

§ 131E‑29.  Audits and recommendations.

Each hospital authority shall file with the mayor of the city or the chairman of the county board of commissioners at least annually an audit report by a certified public accountant of its activities for the preceding year, and shall make any recommendations necessary to carry out the purposes of this Part. (1943, c. 780, s. 22; 1971, c. 799; 1983, c. 775, s. 1.)



§ 131E-30. Appropriations.

§ 131E‑30.  Appropriations.

Each year the governing body of a city or county in which the hospital authority is located may appropriate and transfer funds to the authority. The appropriations shall be from the General Fund and may not exceed five percent (5%) of the General Fund. Money appropriated and paid to the hospital authority by a city or county shall be deemed a necessary expense of the city or county. However, the appropriations shall not be deemed to be a revenue of the authority for the purpose of bonds of the hospital authority issued under the Local Government Revenue Bond Act, Chapter 159 of the General Statutes, Article 5. (1943, c. 780, s. 25; 1971, c. 780, s. 23; c. 799; 1983, c. 775, s. 1.)



§ 131E-31. Transfers of property by a city or county to a hospital authority.

§ 131E‑31.  Transfers of property by a city or county to a hospital authority.

(a)        A city or county may lease, sell, convey, or otherwise transfer, with or without consideration or with nominal consideration, any property, whether real or personal or mixed, to a hospital authority whose territorial boundaries include at least part of the city or county. A hospital authority is authorized to accept such lease, transfer, assignment or conveyance and to bind itself to the performance and observation of any agreements and conditions required by the city or county.

(b)        If a city or county sells, conveys, or otherwise irrevocably transfers to a hospital authority property with a market value in excess of two hundred fifty thousand dollars ($250,000), and if the hospital authority accepts this property, the mayor of the city or the chairman of the county board of commissioners shall have the right to name additional commissioners to serve on the authority. The number of additional commissioners shall be such that the proportion of additional commissioners to existing commissioners is approximately equal to the proportion of the total value being transferred to the hospital authority to the total value of property already held by the  authority. The determination of the ratios will be made solely by the governing body of the city or county transferring the property to the hospital authority; however, in no event shall fewer than two nor more than nine commissioners be added to the hospital authority. The total number of commissioners shall be increased by the number of commissioners added under this subsection. The times of commencement and expiration of the initial terms of the commissioners being added shall be determined by agreement between the hospital authority and the governing body of the city or county. After the expiration of the initial terms, subsequent terms will be three years. Copies of the agreement setting out the number of persons being added and the terms of each shall be filed with the clerk of the city or the clerk of the county board of commissioners making the transfer and, thereafter, copies of the reports referred to in G.S. 131E‑29 shall be filed with the clerk of the city or the clerk of the county board of commissioners. (1943, c. 780, s. 26; 1961, c. 988, s. 2; 1971, c. 799; 1983, c. 775, s. 1.)



§ 131E-32. Purchase money security interests.

§ 131E‑32.  Purchase money security interests.

(a)        An authority shall have the power and authority to purchase real or personal property under installment contracts, purchase money mortgages or deeds of trust, or other instruments, which create in the property purchased a security interest to secure payment of the purchase price and interest thereon. No deficiency judgment may be rendered against any authority for breach of an obligation authorized by this section. Any contract made or entered into by an authority before the date of ratification of Part 2 of Article 2 of this Chapter which would have been valid hereunder is valid, ratified and confirmed.

(b)        A hospital authority may contract pursuant to this section in an amount of less than seven hundred fifty thousand dollars ($750,000), adjusted, as hereinafter provided, in any single transaction without the approval of the Local Government Commission: Provided, however, that the approval of the Local Government Commission shall be required for any single contract pursuant to this section if the aggregate dollar amount of all such contracts outstanding after any such single transaction, exclusive of revenue bonds issued pursuant to G.S. 131E‑26 and federal contracts entered pursuant to G.S. 131E‑27, would exceed ten percent (10%) of the total operating revenues, as hereinafter defined, of the hospital authority for its most recently completed fiscal year as set forth in the audited financial statements of such authority for such fiscal year. The approval of the Local Government Commission shall be required with respect to any single contract pursuant to this section in an amount of seven hundred fifty thousand dollars ($750,000) or more, adjusted as hereinafter provided.

(c)        Approval of the Local Government Commission under this section or as required by G.S. 131E‑26(b) shall be obtained in accordance with such rules and regulations as the Local Government Commission may prescribe and shall be evidenced by the secretary's certificate on the contract or note or other evidence of indebtedness. In determining whether to approve any such contract or borrowing, the Local Government Commission shall consider whether the hospital authority can demonstrate the financial responsibility and capability of the hospital authority to fulfill its obligations with respect to such contract or borrowing. The Local Government Commission may approve the application without other findings, if it finds that (i) the proposed project or the purpose of the borrowing is necessary and expedient, (ii) the contract or the borrowing, under the circumstances, is preferable to a bond issue for the same purpose, (iii) the sums to fall due under the contract or borrowing are adequate and not excessive for the proposed purpose, (iv) the authority's debt management procedures are good, or that reasonable assurances have been given that its debt will henceforth be managed in strict compliance with law and (v) the authority is not in default on any of its debt service obligations. Any contract or borrowing subject to this subsection requiring the approval of the Local Government Commission that does not bear the secretary's certificate thereon shall be void, and it shall be unlawful for any officer, employee or agent of a hospital authority to make any payments of money thereunder. An order of the Local Government Commission approving any such contract or borrowing shall not be regarded as an approval of the legality of the contract or borrowing in any respect.

(d)        The seven hundred fifty thousand dollars ($750,000) amount referred to in G.S. 131E‑32(b) shall be in effect from July 15, 1983 through September 30, 1984. For each twelve‑month period thereafter, the seven hundred fifty thousand dollar ($750,000) amount shall be the figure in effect for the preceding twelve‑month period, adjusted to reflect the change in the preceding twelve‑month period in the Department of Commerce Composite Construction Cost Index.

(e)        For purposes of G.S. 131E‑32(b), the "total operating revenues" of a hospital authority for a fiscal year means patient revenue, less  provisions for contractual adjustments, uncompensated care and bad debts, plus other operating revenues, all as determined in accordance with generally accepted accounting principles. (1983, c. 775, s. 1.)



§ 131E-33. Part controlling.

§ 131E‑33.  Part controlling.

Insofar as the provisions of this Part are inconsistent with the provisions of any other law, the provisions of this Part shall be controlling; however this Part shall not be construed as preventing a city, town, or county from establishing and operating a hospital under the authority of any other law now or hereafter in effect. (1943, c. 780, s. 28; 1971, c. 799; 1983, c. 775, s. 1.)



§ 131E-34. Part applicable to City of High Point.

§ 131E‑34.  Part applicable to City of High Point.

All the provisions of this Part shall apply to the City of High Point, Guilford County, North Carolina, as fully as if the population of the city exceeded 75,000 inhabitants. (1947, c. 349; 1971, c. 799; 1983, c. 775, s. 1.)



§§ 131E-35 through 131E-39. Reserved for future codification purposes.

§§ 131E‑35 through 131E‑39.  Reserved for future codification purposes.



§ 131E-40. Title and purpose.

Part 3.  Hospital District Act.

§ 131E‑40.  Title and purpose.

(a)        This Part shall be known as the "Hospital District Act."

(b)        It is the purpose of this Part to authorize the creation of hospital districts to furnish hospital, clinical and similar services to the people of this State.

(c)        This Part provides an additional and alternative method for the provision of hospital, clinical and similar services.

(d)        This Part shall be construed liberally to effect its purposes.  (1983, c. 775, s. 1.)



§ 131E-41. Methods of creation of a hospital district.

§ 131E‑41.  Methods of creation of a hospital district.

(a)        The voters of an area may petition their county board of commissioners and the North Carolina Medical Care Commission for the creation of a hospital district. All of the area proposed to be included within a hospital district must be located within one county. The petition shall be signed by at least 500 voters of the area described in the petition. However, if the area has less than 1,100 voters, then the minimum number of petitioners shall be 250 voters. The petition shall set forth:

(1)        A description of the area to be included within the proposed hospital district;

(2)        The names of all municipalities located in whole or in part in the proposed hospital district;

(3)        The names of all publicly owned hospitals in the proposed hospital district;

(4)        The purpose or purposes sought to be accomplished by the creation of the hospital district; and

(5)        The proposed name of the hospital district.

The petition shall be delivered to the county board of commissioners of the county in which the proposed hospital district would be located. If the county board of commissioners approves the creation of the hospital district, they shall have the petition delivered to the North Carolina Medical Care Commission for review under G.S. 131E‑42.

(b)        In the alternative, the county board of commissioners, in its discretion, may create a hospital district by resolution. This authority exists only when one hospital district already exists in the county, or when a special tax levy for hospital purposes has been authorized or is now authorized with respect to a portion of the county. This power is limited to establishing a hospital district in the area lying outside the existing hospital district or outside the portion of the county in which a hospital tax levy has been or is now authorized. When a county board of commissioners exercises its power under this subsection, all other provisions of this Part shall be applicable, except as modified by this subsection. (1949, c. 766, s. 5; 1953, c. 1045, s. 1; 1959, cc. 877, 1074; 1971, c. 780, s. 37.4; 1973, c. 476, s. 152; c. 494, s. 45; c. 1090, s. 1; 1983, c. 775, s. 1.)



§ 131E-42. Hearing and determination.

§ 131E‑42.  Hearing and determination.

(a)        After receipt of a petition for the creation of a hospital district that meets the requirements of G.S. 131E‑41(a) and that has been approved by the county board of commissioners, the North Carolina Medical Care Commission shall give notice of a hearing on the creation of a hospital district. The notice of hearing shall be posted at the county courthouse door and at three public places within the proposed district. In addition, notice of hearing shall be published at least once for three successive weeks in a newspaper circulating in the proposed district. The notice of hearing shall specify:

(1)        The date of hearing which shall not be earlier than 20 days after the first posting and publication of notice;

(2)        The location of the hearing, which shall be within the county in which the proposed district would be located; and

(3)        That any interested person may appear and be heard at the hearing.

(b)        At the time and place specified in the notice of hearing, the North Carolina Medical Care Commission, or its designee, shall hear all interested persons, and, if necessary, adjourn and reconvene at a later time.

(c)        After the hearing, the North Carolina Medical Care Commission shall determine if it is in the public interest and beneficial to the residents of the area to create a hospital district, and, if it is, shall adopt a resolution creating the hospital district. The resolution shall define the area to be included in the hospital district. The area shall either be the one described in the petition or a part of that area. However, no municipality, in whole or in part, shall be included in a hospital district unless the governing body of  the municipality shall have approved by resolution the inclusion and shall have filed a certified copy of the resolution with the North Carolina Medical Care Commission.

(d)        Each hospital district shall be designated by the North Carolina Medical Care Commission as the "______ Hospital District of ______ County," inserting in the blank spaces a name identifying the locality and the name of the county.

(e)        The North Carolina Medical Care Commission shall give notice of the creation of a hospital district. The notice shall be published at least once for two successive weeks in the newspaper in which the notice of hearing required by G.S. 131E‑42(a) was published. A notice substantially in the following form, the blanks first being properly filled in, with the printed or written signature of the executive secretary of the North Carolina Medical Care Commission appended, shall be published with the resolution:

The foregoing resolution was passed by the North Carolina Medical Care Commission on the _______ day of_______,____; it was first published on the ______ day of________, _____.

Any action or proceeding questioning the validity of the resolution or creation of the ______ Hospital District of______ County or the inclusion in the district of any of the areas described in the resolution must be commenced within thirty days after the first publication of this resolution.

_____________________________________

Secretary

North Carolina Medical

Care Commission.

(1943, c. 766, s. 5; 1951, c. 805; 1953, c. 1045, ss. 1, 2; 1959, c. 877; 1973, c. 476, s. 152; c. 1090, s. 1; 1983, c. 775, s. 1; 1999, c. 456, s. 59.)



§ 131E-43. Limitation of actions.

§ 131E‑43.  Limitation of actions.

Any action or proceeding in any court to set aside a resolution of the North Carolina Medical Care Commission creating any hospital district, or questioning the validity of the resolution, or the creation of any hospital district, or the inclusion in the district of any of the territory described in the resolution creating the district, must be commenced within 30 days after the first publication of the resolution and notice required by G.S. 131E‑42(e).  Thereafter, no right of action or defense founded upon the invalidity of a resolution or the creation of a district or the inclusion of any territory in the district shall be asserted, nor shall the validity of the resolution or the creation of the district or the inclusion of any territory be open to question in any court upon any ground, except in any action or proceeding commenced within the 30‑day period. (1949, c. 766, s. 5; 1951, c. 805; 1953, c. 1045, s. 2; 1973, c. 476, s. 152; c. 1090, s. 1; 1983, c. 775, s. 1.)



§ 131E-44. General powers.

§ 131E‑44.  General powers.

(a)        The inhabitants of a hospital district are a body corporate and politic by the name specified by the North Carolina Medical Care Commission. Under that name they:

(1)        Are vested with all the property and rights of property belonging to any corporation;

(2)        Have perpetual succession;

(3)        May sue or be sued;

(4)        May contract;

(5)        May acquire any real or personal property;

(6)        May hold, invest, sell or dispose of property;

(7)        May have a seal and alter and renew it; and

(8)        May exercise the powers conferred upon them by this Part.

(b)        A hospital district is vested with all the powers necessary or convenient to carry out the purposes of this Part, including the following powers, which are in addition to the powers granted elsewhere:

(1)        Those powers granted under the Municipal Hospital Act, Chapter  131E of the General Statutes, Article 2, Part A;

(2)        To issue general obligation and revenue bonds and bond anticipation notes pursuant to the Local Government Finance Act, Chapter 159 of the General Statutes;

(3)        To issue tax and revenue anticipation notes pursuant to Chapter 159 of the General Statutes, Article 9, Part 2; and

(4)        All other powers as are necessary and incidental to the exercise of the powers of this Part. (1971, c. 780, s. 37.4; 1973, c. 476, s. 152; c. 494, s. 45; 1983, c. 775, s. 1.)



§ 131E-45. County taxes.

§ 131E‑45.  County taxes.

The county board of commissioners may levy a tax for the financing of the operation, equipment, and maintenance of any hospital operated by the district, including any public or nonprofit hospital, if the tax is approved by a majority of the qualified voters of the hospital district who shall vote on the question of levying the tax. The county board of commissioners shall determine the rate or amount of taxes that will be levied if approved by the voters of the district. The election on the question of levying the tax may be held at any time fixed by the county board of commissioners and shall be conducted in the same manner as bond elections held under G.S. 159‑61. (1949, c. 766, s. 5; 1953, c. 1045, s. 6; 1983, c. 775, s. 1.)



§ 131E-46. Referendum on repeal of tax levy.

§ 131E‑46.  Referendum on repeal of tax levy.

(a)        The board of commissioners of the county in which a hospital district was created under the provisions of this Part may, if a tax levy was authorized by referendum under G.S. 131E‑45, call a referendum on the repeal of the authority to levy a tax. Such referendum may be called only if there are no outstanding general obligation bonds of the district.

(b)        The question on the ballot shall be:

"[] FOR removal of the right of the board of county commissioners to levy and collect a tax in ______ Hospital District of ______ County,

"[] AGAINST removal of the right of the board of county commissioners to levy and collect a tax in ______ Hospital District of ______ County."

(c)        The referendum shall be conducted in the same manner as bond  elections held under G.S. 159‑61. No new registration of voters shall be required.

(d)        If a majority of the votes cast are in favor of the question, then beginning on the first day of the fiscal year following the date of the referendum, the board of county commissioners shall have no authority to levy a tax in the hospital district unless the voters approve under G.S. 131E‑45. No referendum may be held within one year of the date of a referendum under this section. (1983, c. 775, s. 1.)



§ 131E-47. Governing body.

§ 131E‑47.  Governing body.

The board of county commissioners of the county in which a hospital district is located shall be the governing body of the district. All of the provisions of the Municipal Hospital Act, Chapter 131E, Article 2, Part 1, shall apply to the hospital district and to the county board of commissioners as the governing body. (1953, c. 1045, s. 7; 1983, c. 775, s. 1.)



§ 131E-47.1. Limited liability.

Part 4.  Limited Liability.

§ 131E‑47.1.  Limited liability.

(a)        A person serving as a director, trustee, or officer of a public hospital as defined in G.S. 159‑39, or as a commissioner, member, or officer of a hospital authority established under Part 1 or 2 of this Article, or as a director, trustee, or officer of North Carolina Memorial Hospital, shall be immune individually from civil liability for monetary damages, except to the extent covered by insurance, for any act or failure to act arising out of this service, except where the person:

(1)        Is compensated for his services beyond reimbursement for expenses,

(2)        Was not acting within the scope of his official duties,

(3)        Was not acting in good faith,

(4)        Committed gross negligence or willful or wanton misconduct that resulted in the damage or injury,

(5)        Derived an improper personal financial benefit from the transaction,

(6)        Incurred the liability from the operation of a motor vehicle, or

(7)        Is defendant in an action brought under G.S. 55A‑28.1 or 55A‑28.2.

(b)        The immunity in subsection (a) is personal to the directors, trustees, officers, commissioners, and members, and does not immunize the hospital or hospital authority for liability for the acts or omissions of the directors, trustees, or officers. (1987 (Reg. Sess., 1988), c. 1057, s. 1; c. 1100, s. 39.2.)



§ 131E-48. Definitions.

Article 2A.

Garnishment for Debts Owed Public Hospitals.

§ 131E‑48.  Definitions.

As used in this Article, unless the context clearly requires otherwise:

(1)        "Disposable earnings" means that part of the compensation paid or payable for personal services, including wages, salary, commission, bonus, payments to a pension or retirement program, and other similar payments that remain after the deduction of any amounts required by law to be withheld.

(2)        "Family" means a parent or parents and minor children or spouses that reside together.

(3)        "Family income of the debtor" means family income as set out in the annual federal poverty guidelines issued by the United States Department of Health and Human Services in effect at the time of the hearing, less the amount of the costs of the family's reasonable ongoing medical needs.

(4)        "Garnishee" means an employer liable for compensation for personal services rendered or to be rendered by a person who is indebted to a public hospital for hospital services.

(5)        "Hospital services" means services rendered only by the public hospital.  Hospital services shall include professional charges of any physician or medical student, but only if the physician or student is an employee of the public hospital.

(6)        "Public hospital" means any hospital facility operated on a nonprofit basis, any hospital that is owned or operated by the State, or any hospital as defined in G.S. 159‑39(a). (1987 (Reg. Sess., 1988), c. 880, s. 1.)



§ 131E-49. Procedure for garnishment.

§ 131E‑49.  Procedure for garnishment.

(a)        A public hospital may move the court in the county wherein the debtor resides for an order for garnishment of the disposable earnings of the debtor after 10 days following the entry of a judgment for a sum certain for hospital services rendered if the following conditions have been met:

(1)        The public hospital has made reasonable efforts to collect the bill from any third‑party payors;

(2)        The public hospital has waited for a period of at least 120 days following the mailing of the bill for hospital services rendered to the debtor's last known address; and

(3)        The public hospital has sent a certified letter to the debtor's last known address which includes information that the debtor's disposable earnings may be subject to wage garnishment unless the debtor shows the hospital that his family income is at or below two hundred percent (200%) of the annual federal poverty guidelines.  The letter shall include the definition of family, family income, the current federal poverty guidelines in effect at the time of the letter, and the procedures to contest the proposed garnishment.

(b)        The court may enter an order of garnishment following notice requirements set forth in this Article and a hearing held pursuant to the motion for garnishment.  Provided, however, that the court shall not enter an order of garnishment unless the court makes findings of fact that the current family income of the debtor, at the time of the hearing, exceeds two hundred percent (200%) of the guidelines.  The notice of the motion for garnishment shall include information that the debtor's disposable earnings shall not be garnished if the debtor shows that his current family income is at or below two hundred percent (200%) of the annual federal poverty guidelines and the definition of family, family income, and the guidelines shall be attached to such notice.  The notice shall also state the procedures and duties applicable under this Article, including the procedures the debtor should follow to contest the proposed garnishment.  The court shall presume that the current family income of the debtor exceeds two hundred percent (200%) of the federal poverty guidelines if the debtor or his representative fails to appear at the hearing held on the motion for garnishment.  If an order for garnishment is entered, a copy of the order shall be served on the debtor and the garnishee either personally or by certified or registered mail, return receipt requested.

(c)        The court shall not enter an order of garnishment if the debtor is making regular payments to the public hospital that are equal to ten percent (10%) of the debtor's monthly disposable earnings.  Further, the court shall not enter an order of garnishment if the debtor satisfactorily shows that he is making a good faith effort to obtain payment for hospital services from a third‑party payor.

(d)        The court shall not enter an order of garnishment which exceeds ten percent (10%) of the debtor's monthly disposable earnings.  The court shall not enter an order of garnishment which is in effect for a period in excess of 60 months from the date of the initial order of garnishment.

(e)        The amount garnished shall be increased by an additional one dollar ($1.00) processing fee to be assessed and retained by the garnishee for each payment under the order.

(f)         The garnishment order shall be subject to review for modification or dissolution upon the filing of a motion in the cause.  The garnishment order shall be dissolved upon a showing by the debtor that his current family income equals or is less than two hundred percent (200%) of the annual federal poverty guidelines issued by the United States Department of Health and Human Services in effect at the time of the hearing on the motion.

(g)        Upon receipt of an order of garnishment, the garnishee shall transmit the amount ordered by the court to be garnished to the clerk of court who shall disburse it to the public hospital.  The garnishee shall not be required to change normal pay cycles, but shall make every effort to ensure that payments are received as soon as practicable.  The garnishment order shall simplify the withholding process for garnishees to the extent possible. (1987 (Reg. Sess., 1988), c. 880, s. 1.)



§ 131E-50. Penalties.

§ 131E‑50.  Penalties.

No employee may be discharged from employment or suffer any disciplinary action because he has been subject to garnishment of his wages if one of the garnishments was under this Article.  An employee who believes that this provision has been violated may bring an action against the employer.  In any such action, the court for cause shown shall restrain violations and order payment of damages, including backpay, reinstatement, and all other appropriate relief, including payment of the employee's reasonable costs and attorney's fees. (1987 (Reg. Sess., 1988), c. 880, s. 1.)



§ 131E-51. Applicability.

§ 131E‑51.  Applicability.

Garnishment of disposable earnings under this Article is in lieu of any other execution against the property of the debtor. Upon the satisfaction of the judgment or the expiration of the order of garnishment or 60 months from the date of the entry of the order of garnishment, whichever occurs first, the clerk shall mark the judgment paid and satisfied. (1987 (Reg. Sess., 1988), c. 880, s. 1; 1991 (Reg. Sess., 1992), c. 1030, s. 36.)



§ 131E-52. Reserved for future codification purposes.

§ 131E‑52.  Reserved for future codification purposes.



§ 131E-53. Reserved for future codification purposes.

§ 131E‑53.  Reserved for future codification purposes.



§ 131E-54. Reserved for future codification purposes.

§ 131E‑54.  Reserved for future codification purposes.



§§ 131E-55 through 131E-58: Repealed by Session Laws 1987, c. 856, s. 13.

Article 3.

North Carolina Specialty Hospitals.

Part 1.  Lenox Baker Children's Hospital.

§§ 131E‑55 through 131E‑58:  Repealed by Session Laws 1987, c.  856, s. 13.



§§ 131E-59 through 131E-64. Reserved for future codification purposes.

§§ 131E‑59 through 131E‑64.  Reserved for future codification purposes.



§ 131E-65. Alcohol Detoxification Program.

Part 2.  Other Programs Controlled by the Department.

§ 131E‑65.  Alcohol Detoxification Program.

There shall be no reduction of services offered, no contracting of primary services, nor removal of this facility from Buncombe County without prior approval of the General Assembly. (1983, c. 775, s. 1.)



§ 131E-66: Repealed by Session Laws 1985, c. 589, s. 40.

§ 131E‑66: Repealed by Session Laws 1985, c.  589, s. 40.



§ 131E-67. Specialty hospitals.

§ 131E‑67.  Specialty hospitals.

All functions, powers, duties, and obligations heretofore vested in the Board of Directors of the North Carolina Specialty Hospitals and Eastern North Carolina Hospital are hereby transferred to and vested in the Department. All appropriations heretofore made to such Board of Directors or to any of the hospitals are hereby transferred to the Department. The Secretary of the Department shall have the power and duty to adopt rules for the operation of these facilities. (1979, c. 838, s. 46; 1983, c. 775, s. 1.)



§§ 131E-68 through 131E-69. Reserved for future codification purposes.

§§ 131E‑68 through 131E‑69.  Reserved for future codification purposes.



§ 131E-70. Construction and enlargement of local hospitals.

Article 4.

Construction and Enlargement of Hospitals.

§ 131E‑70.  Construction and enlargement of local hospitals.

(a)        The Department is authorized to continue surveys of all counties in the State to determine:

(1)        The hospital needs of the county;

(2)        The economic ability of various areas to support adequate hospital service;

(3)        What assistance by the State, if any, is necessary to supplement other available funds; to finance the construction of new hospitals and health centers, additions to existing hospitals and health centers; and to finance equipment necessary to provide adequate hospital service for the citizens of the county;

and to periodically report this information, together with its recommendations, to the Governor, who shall transmit the reports to the General Assembly for any legislative action necessary to ensure an adequate statewide hospital program.

(b)        The Department is authorized to act as the agency of the State to develop and administer a statewide plan in accordance with rules adopted by the Medical Care Commission for the construction and maintenance of hospitals, public health centers and related facilities and to receive and administer funds which may be provided by the General Assembly and by the federal government.

(c)        The Department is authorized to develop statewide plans for the construction and maintenance of hospitals, medical centers and related facilities, or other plans necessary in order to meet the requirements and receive the benefits of applicable federal legislation.

(d)        The Department is authorized to adopt rules to carry out the intent and purposes of this Article.

(e)        The Department shall be responsible for doing all acts necessary to authorize the State to receive the full benefits of any federal statutes enacted for the construction and maintenance of hospitals, health centers or allied facilities.

(f)         The Medical Care Commission shall make grants‑in‑aid to counties, cities, towns and subdivisions of government to acquire real estate and construct hospital facilities, including the reconstruction, remodeling or addition to any hospital facilities acquired by municipalities or subdivisions of government for use as community hospitals. These appropriations and funds made available by the State shall be allocated, apportioned and granted for the purposes of this Article and for other purposes in accordance with the rules adopted by the Medical Care Commission. The Medical Care Commission may furnish financial and other types of aid and assistance to any nonprofit hospital owned and operated by a corporation or association, no part of the net earnings of which inures, or may lawfully inure, to the benefit of any private shareholder or individual, upon the same terms and conditions as this aid and financial assistance is granted to municipalities and subdivisions of government.

(g)        The Department may make available to any eligible hospital, clinic, or other medical facility operated by the State any unallocated federal sums or balances remaining after all grants‑in‑aid for local approvable projects made by the Department have been completed, disbursed or encumbered. (1945, c. 1096; 1947, c. 933, ss. 3, 5; 1949, c. 592; 1951, c. 1183, s. 1; 1971, c. 134; 1973, c. 476, s. 152; c. 1090, s. 1; 1979, c. 504, ss. 8, 14; 1983, c. 775, s. 1.)



§§ 131E-71 through 131E-74. Reserved for future codification purposes.

§§ 131E‑71 through 131E‑74.  Reserved for future codification purposes.



§ 131E-75. Title; purpose.

Article 5.

Hospital Licensure Act.

Part 1.  Article Title and Definitions.

§ 131E‑75.  Title; purpose.

(a)        This Article shall be known as the "Hospital Licensure Act."

(b)        The purpose of this article is to establish hospital licensing  requirements which promote public health, safety and welfare and to provide for the development, establishment and enforcement of basic standards for the care and treatment of patients in hospitals. (1947, c. 933, s. 6; 1983, c. 775, s. 1.)



§ 131E-76. Definitions.

§ 131E‑76.  Definitions.

As used in this article, unless otherwise specified:

(1)        "Commission" means the North Carolina Medical Care Commission.

(1a)      "Critical access hospital" means a hospital which has been designated as a critical access hospital by the North Carolina Department of Health and Human Services, Office of Research, Demonstrations and Rural Health Development. To be designated as a critical access hospital under this subdivision, the hospital must be certified as a critical access hospital pursuant to 42 CFR Part 485 Subpart F. The North Carolina Department of Health and Human Services, Office of Research, Demonstrations, and Rural Health Development may designate a hospital located in a Metropolitan Statistical Area as a rural hospital for the purposes of the critical access hospital program if the hospital is located in a county with twenty‑five percent (25%) or more rural residents as defined by the most recent United States decennial census.

(1b) through (1d)  Reserved for future codification purposes.

(1e)      "Gastrointestinal endoscopy room" means a room used for the performance of procedures that require the insertion of a flexible endoscope into a gastrointestinal orifice to visualize the gastrointestinal lining and adjacent organs for diagnostic or therapeutic purposes.

(2)        "Governing body" means the Board of Trustees, Board of Directors, partnership, corporation, association, person or group of persons who maintain and control the hospital. The governing body may or may not be the owner of the properties in which the hospital services are provided.

(3)        "Hospital" means any facility which has an organized medical staff and which is designed, used, and operated to provide health care, diagnostic and therapeutic services, and continuous nursing care primarily to inpatients where such care and services are rendered under the supervision and direction of physicians licensed under Chapter 90 of the General Statutes, Article 1, to two or more persons over a period in excess of 24 hours. The term includes facilities for the diagnosis and treatment of disorders within the scope of specific health specialties. The term does not include private mental facilities licensed under Article 2 of Chapter 122C of the General Statutes, nursing homes licensed under G.S. 131E‑102, adult care homes licensed under Part 1 of Article 1 of Chapter 131D of the General Statutes, and any outpatient department including a portion of a hospital operated as an outpatient department, on or off of the hospital's main campus, that is operated under the hospital's control or ownership and is classified as Business Occupancy by the Life Safety Code of the National Fire Protection Association as referenced under 42 C.F.R. § 482.41. Provided, however, if the Business Occupancy outpatient location is to be operated within 30 feet of any hospital facility, or any portion thereof, which is classified as Health Care Occupancy or Ambulatory Health Care Occupancy under the Life Safety Code of the National Fire Protection Association, the hospital shall provide plans and specifications to the Department for review and approval as required for hospital construction or renovations in a manner described by the Department.

(4)        "Infirmary" means a unit of a school, or similar educational institution, which has the primary purpose to provide limited short‑term health and nursing services to its students.

(5)        "Medical review committee" means any of the following committees formed for the purpose of evaluating the quality, cost of, or necessity for hospitalization or health care, including medical staff credentialing:

a.         A committee of a state or local professional society.

b.         A committee of a medical staff of a hospital.

c.         A committee of a hospital or hospital system, if created by the governing board or medical staff of the hospital or system or operating under written procedures adopted by the governing board or medical staff of the hospital or system.

d.         A committee of a peer review corporation or organization.

(6)        Renumbered.

(6a)      "Operating room" means a room used for the performance of surgical procedures requiring one or more incisions and that is required to comply with all applicable licensure codes and standards for an operating room.

(7)        "Rural hospital network" means an alliance of members that shall include at least one critical access hospital and one other hospital. To qualify as a rural hospital network, the critical access hospital must submit a comprehensive, written memorandum of understanding to the Department of Health and Human Services, Office of Research, Demonstrations and Rural Health Development, for the Department's approval. The memorandum of understanding must include provisions for patient referral and transfer, a plan for network‑wide emergency services, and a plan for sharing patient information and services between hospital members including medical staff credentialing, risk management, quality assurance, and peer review.  (1947, c. 933, s. 6; 1949, c. 920, s. 1; 1955, c. 369; 1961, c. 51, s. 1; 1973, c. 476, s. 152; 1983, c. 775, s. 1; 1985, c. 589, s. 41; 1993, c. 321, s. 245; 1995, c. 535, s. 20; 1997‑443, s. 11A.118(a); 2004‑149, ss. 1.1, 2.4; 2004‑199, s. 49; 2005‑346, ss. 1, 2; 2009‑462, s. 4(j); 2009‑487, s. 4(a).)



§ 131E-77. Licensure requirement.

Part 2. Hospital Licensure.

§ 131E‑77.  Licensure requirement.

(a)        No person or governmental unit shall establish or operate a hospital in this state without a license. An infirmary is not required to obtain a license under this Part.

(b)        The Commission shall prescribe by rule that any licensee or prospective applicant seeking to make specified types of alteration or addition to its facilities or to construct new facilities shall submit plans and specifications before commencement to the Department for preliminary inspection and approval or recommendations with respect to compliance with the applicable rules under this Part.

(c)        An applicant for licensing under this Part shall provide information related to hospital operations as requested by the Department. The required information shall be submitted by the applicant on forms provided by the Department and established by rule.

(d)        Upon receipt of an application for a license, the Department shall issue a license if it finds that the applicant complies with the provisions of this Article and the rules of the Commission. The Department shall renew each license in accordance with the rules of the Commission. The Department shall charge the applicant a nonrefundable annual base license fee plus a nonrefundable annual per‑bed fee as follows:

Facility Type                        Number of Beds           Base Fee                    Per‑Bed Fee

General Acute Hospitals:               1‑49 beds                  $250.00                           $17.50

50‑99 beds                $350.00                           $17.50

100‑199 beds            $450.00                           $17.50

200‑399 beds            $550.00                           $17.50

400‑699 beds            $750.00                           $17.50

700+ beds                  $950.00                           $17.50

Other Hospitals:                                                              $500.00                           $17.50

(e)        The Department shall issue the license to the operator of the hospital who shall not transfer or assign it except with the written approval of the Department. The license shall designate the number and types of inpatient beds, the number of operating rooms, and the number of gastrointestinal endoscopy rooms.

(f)         The operator shall post the license on the licensed premises in an area accessible to the public.  (1947, c. 933, s. 6; 1949, c. 920, ss. 3, 4; 1963, c. 66; 1973, c. 476, s. 152; c. 1090, s. 1; 1975, c. 718, s. 2; 1983, c. 775, s. 1; 2003‑284, s. 34.2(a); 2005‑276, s. 41.2(b); 2005‑346, s. 3; 2009‑451, s. 10.76(e).)



§ 131E-78. Adverse action on a license.

§ 131E‑78.  Adverse action on a license.

(a)        The Department shall have the authority to deny, suspend, revoke, annul, withdraw, recall, cancel, or amend a license in any case when it finds a substantial failure to comply with the provisions of this Part or any rule promulgated under this Part.

(b)        Repealed by Session Laws 2007‑444, s. 1, effective August 23, 2007.

(b1)      The Secretary may suspend the admission of any new patients to specific areas of a hospital or suspend specific services of a hospital licensed under this Article where the conditions of the hospital constitute a substantial failure to comply with the provisions of this Part or any rule adopted under this Part and are dangerous to the health or safety of the patients. When the Secretary suspends admissions or specific services, the suspension shall be limited to the smallest possible components of the hospital. The Department shall provide consultation to assist the hospital in correcting the conditions that led to the suspension in order that the suspension can be lifted at the earliest possible time after the Secretary is satisfied that conditions or circumstances merit removal of the suspension. In determining whether to suspend admissions or services under this subsection, the Secretary shall consider the following factors:

(1)        The character and degree of impact of the conditions at the hospital on the health and safety of its patients.

(2)        The character and degree of impact that the proposed suspension of admissions or services would have on the functionality of the hospital and the availability of services necessary to the community or to current patients of the hospital.

(3)        Whether all other reasonable means for correcting the problem have been exhausted and no less restrictive alternative to suspension of admissions or service exists.

(c)        Repealed by Session Laws 2007‑444, s. 1, effective August 23, 2007.

(c1)      A hospital may contest any adverse action on its license under this section in accordance with Chapter 150B of the General Statutes. (1947, c. 933, s. 6; 1973, c. 476, s. 152; c. 1090, s. 1; 1981, c. 614, ss. 16, 17; 1983, c. 775, s. 1; 1987, c. 827, s. 1; 2007‑444, s. 1.)



§ 131E-79. Rules and enforcement.

§ 131E‑79.  Rules and enforcement.

(a)        The Commission shall promulgate rules necessary to implement this Article.

(b)        The Department shall enforce this Article and the rules of the  Commission. (1947, c. 933, s. 6; 1973, c. 476, s. 152; 1983, c. 775, s. 1.)



§ 131E-79.1. Counseling patients regarding prescriptions.

§ 131E‑79.1.  Counseling patients regarding prescriptions.

(a)        Any hospital or other health care facility licensed pursuant to this Chapter or Chapter 122C of the General Statutes, health maintenance organization, local health department, community health center, medical office, or facility operated by a health care provider licensed under Chapter 90 of the General Statutes, providing patient counseling by a physician, a registered nurse, or any other appropriately trained health care professional shall be deemed in compliance with the rules adopted by the North Carolina Board of Pharmacy regarding patient counseling.

(b)        As used in this section, "patient counseling" means the effective communication of information to the patient or representative in order to improve therapeutic outcomes by maximizing proper use of prescription medications and devices. (1993, c. 529, s. 7.7.)



§ 131E-80. Inspections.

§ 131E‑80.  Inspections.

(a)        The Department shall make or cause to be made inspections as it may deem necessary. Any hospital licensed under this Part shall at all times be subject to inspections by the Department according to the rules of the Commission. Except as provided under G.S. 131E‑77(b) of this Part, after the hospital's initial licensing, any location included or added to the hospital's accreditation through an accrediting body approved pursuant to section 1865(a) of the Social Security Act, shall be deemed to be part of the hospital's license; provided, however, that all locations may be subject to inspections which the Department deems necessary to validate compliance with the requirements set forth in this Part.

(b)        The Department may delegate to any state officer or agency the authority to inspect hospitals. The Department may revoke this delegated authority at its discretion and make its own inspections.

(c)        Authorized representatives of the Department shall have at all times the right of proper entry upon any and all parts of the premises of any place in which entry is necessary to carry out the provisions of this Part or the rules adopted by the Commission; and it shall be unlawful for any person to resist a proper entry by such authorized representative upon any premises other than a private dwelling. However, no representative shall, by this entry onto the premises, endanger the health or well being of any patient being treated in the hospital.

(d)        To enable the Department to determine compliance with this Part and the rules promulgated under the authority of this Part and to investigate complaints made against a hospital licensed under this Part, while maintaining the confidentiality of the complainant, the Department shall have the authority to review any writing or other record in any recording medium which pertains to the admission, discharge, medication, treatment, medical condition, or history of persons who are or have been patients of the hospital licensed under this Part and the personnel records of those individuals employed by the licensed hospital. The examinations of these records is permitted notwithstanding the provisions of G.S. 8‑53, "Communications between physician and patient," or any other provision of law relating to the confidentiality of communications between physician and patient. Proceedings of medical review committees are exempt from the provisions of this section. The hospital, its employees, and any person interviewed during these inspections shall be immune from liability for damages resulting from the disclosure of any information to the Department. Any confidential or privileged information received from review of records or interviews shall be kept confidential by the Department and not disclosed without written authorization of the patient, employee or legal representative, or unless disclosure is ordered by a court of competent jurisdiction. The Department shall institute appropriate policies and procedures to ensure that this information shall not be disclosed without authorization or court order. The Department shall not disclose the name of anyone who has furnished information concerning a hospital without the consent of that person. Any officer, administrator, or employee of the Department who willfully discloses confidential or privileged information without appropriate authorization or court order shall be guilty of a Class 3 misdemeanor and upon conviction shall only be fined in the discretion of the court but not in excess of five hundred dollars ($500.00). Neither the names of persons furnishing information nor any confidential or privileged information obtained from records or interviews shall be considered "public records" within the meaning of G.S. 132‑1, "Public Records" defined.

(e)        Information received by the Commission and the Department through filed reports, license applications, or inspections that are required or authorized by the provisions of this Part, may be disclosed publicly except where this disclosure would violate the confidential relationship existing between physician and patient. However, no such public disclosure shall identify the patient involved without permission of the patient or court order.  (1947, c. 933, s. 6; 1973, c. 476, s. 152; c. 1090, s. 1; 1981, c. 586, s. 3; 1983, c. 775, s. 1; 1993, c. 539, s. 957; 1994, Ex. Sess., c. 24, s. 14(c); 2009‑487, s. 4(b).)



§ 131E-81. Penalties.

§ 131E‑81.  Penalties.

(a)        Any person establishing, conducting, managing, or operating any hospital without a license shall be guilty of a Class 3 misdemeanor, and upon conviction shall only be liable for a fine of not more than fifty dollars ($50.00) for the first offense and not more than five hundred dollars ($500.00) for each subsequent offense. Each day of a continuing violation after conviction shall be considered a separate offense.

(b)        Except as otherwise provided in this Part, any person who willfully violates any provision of this Part or who willfully fails to perform any act required, or who willfully performs any act prohibited by this Part, shall be guilty of a Class 1 misdemeanor.  However, any person who willfully violates any rule adopted by the Commission under this Part or who willfully fails to perform any act required by, or who willfully does any act prohibited by, these rules shall be guilty of a Class 3 misdemeanor. (1947, c. 933, s. 6; 1983, c. 775, s. 1; 1993, c. 539, s. 958; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 131E-82. Injunction.

§ 131E‑82.  Injunction.

(a)        Notwithstanding the existence or pursuit of any other remedy, the Department may, in the manner provided by law, maintain an action in the name of the State for injunction or other process against any person or governmental unit to restrain or prevent the establishment, conduct, management or operation of a hospital without a license.

(b)        If any person shall hinder the proper performance of duty of the Secretary or a representative in carrying out the provisions of this Part, the Secretary may institute an action in the superior court of the county in which the hindrance occurred for injunctive relief against the continued hindrance, irrespective of all other remedies at law.

(c)        Actions under this section shall be in accordance with Article 37 of Chapter 1 of the General Statutes, and Rule 65 of the Rules of Civil Procedure. (1947, c. 933, s. 6; 1973, c. 476, s. 152; 1983, c. 775, s. 1.)



§ 131E-83. Temporary change of hospital bed capacity.

§ 131E‑83.  Temporary change of hospital bed capacity.

A hospital may temporarily increase its bed capacity by up to ten percent (10%) over its licensed bed capacity by utilizing observation beds for hospital inpatients if the hospital notifies and obtains the approval of the Division of Health Service Regulation. For purposes of this section, "temporarily" means not longer than 60 consecutive days. (2001‑410, s. 1; 2007‑182, s. 1.)



§ 131E-84. Waiver of rules for hospitals that provide temporary shelter or temporary services during a disaster or emergency.

§ 131E‑84.  Waiver of rules for hospitals that provide temporary shelter or temporary services during a disaster or emergency.

(a)        The Division of Health Service Regulation may temporarily waive, during disasters or emergencies declared in accordance with Article 1 of Chapter 166A of the General Statutes, any rules of the Commission pertaining to a hospital to the extent necessary to allow the hospital to provide temporary shelter and temporary services requested by the emergency management agency. The Division may identify, in advance of a declared disaster or emergency, rules that may be waived, and the extent to which the rules may be waived, upon a declaration of disaster or emergency in accordance with Article 1 of Chapter 166A of the General Statutes. The Division may also waive rules under this subsection during a declared disaster or emergency upon the request of an emergency management agency and may rescind the waiver if, after investigation, the Division determines the waiver poses an unreasonable risk to the health, safety, or welfare of any of the persons occupying the hospital. The emergency management agency requesting temporary shelter or temporary services shall notify the Division within 72 hours of the time the preapproved waivers are deemed by the emergency management agency to apply.

(b)        As used in this section, "emergency management agency" is as defined in G.S. 166A‑4. (2007‑444, s. 2.)



§ 131E-85. Hospital privileges and procedures.

Part 3. Hospital Privileges.

§ 131E‑85.  Hospital privileges and procedures.

(a)        The granting or denial of privileges to practice in hospitals to physicians licensed under Chapter 90 of the General Statutes, Article 1, dentists, optometrists, and podiatrists and the scope and delineation of such privileges shall be determined by the governing body of the hospital on a non‑discriminatory basis. Such determinations shall be based upon the applicant's education, training, experience, demonstrated competence and ability, and judgment and character of the applicant, and the reasonable objectives and regulations of the hospital, including, but not limited to appropriate utilization of hospital facilities, in which privileges are sought. Nothing in this Part shall be deemed to mandate hospitals to grant or deny to any such individuals or others privileges to practice in hospitals, or to offer or provide any type of care.

(b)        The procedures to be followed by a licensed hospital in considering applications of dentists, optometrists, and podiatrists for privileges to practice in such hospitals shall be similar to those applicable to applications of physicians licensed under Chapter 90 of the General Statutes, Article 1. Such procedures shall be available upon request.

(c)        In addition to the granting or denial of privileges, the governing body of each hospital may suspend, revoke, or modify privileges.

(d)        All applicants or individuals who have privileges shall comply with all applicable medical staff bylaws, rules and regulations, including the policies and procedures governing the qualifications of applicants and the scope and delineation of privileges.

(e)        The Department shall not issue or renew a license under this Article unless the applicant has demonstrated that the procedures followed in determining hospital privileges are in accordance with this Part and rules of the Department. (1981, c. 659, s. 10; 1983, c. 775, s. 1; 1987, c. 859, s. 18; 1989, c. 446; 1997‑75, s. 2.)



§ 131E-86. Limited privileges.

§ 131E‑86.  Limited privileges.

(a)        It shall be unlawful for an individual who is not licensed under Chapter 90 of the General Statutes, Article 1, to admit a patient to a hospital without written proof in accordance with the policy of the governing body of the hospital that a physician licensed under Chapter 90 of the General Statutes, Article 1, who is a member of the medical staff will be responsible for the performance of a basic medical appraisal and for the medical needs of the patient. The governing body of a hospital may waive this requirement for a dentist licensed under Chapter 90 of the General Statutes, Article 2, to the extent authorized by this statute, who has successfully completed a postgraduate program in oral and maxillofacial surgery accredited by the American Dental Association.

(b)        The governing body of each hospital shall not grant privileges that exceed the scope of a license. (1983, c. 775, s. 1.)



§ 131E-87. Reports of disciplinary action; immunity from liability.

§ 131E‑87.  Reports of disciplinary action; immunity from liability.

The chief administrative officer of each licensed hospital in the State shall report to the appropriate occupational licensing board the details, as prescribed by the board, of any revocation, suspension, limitation, or voluntary reduction of privileges of a health care provider to practice in that hospital. Each hospital shall also report to the board its medical staff resignations. Reports concerning physician privileges and resignations shall be made in accordance with G.S. 90‑14.13. Any person making a report required by this section shall be immune from any resulting criminal prosecution or civil liability unless the person knew the report was false or acted in reckless disregard of whether the report was false. (1983, c. 775, s. 1; 1987, c. 859, s. 16; 2006‑144, s. 9.)



§ 131E-88. Reserved for future codification purposes.

§ 131E‑88.  Reserved for future codification purposes.



§ 131E-89. Reserved for future codification purposes.

§ 131E‑89.  Reserved for future codification purposes.



§ 131E-90. Authority of administrator; refusal to leave after discharge.

Part 4.  Discharge from Hospital.

§ 131E‑90.  Authority of administrator; refusal to leave after discharge.

The case of a patient who refuses or fails to leave the hospital upon discharge by the attending physician shall be reviewed by two physicians licensed to practice medicine in this State, one of whom may be the attending physician. If in the opinion of the physicians, the patient should be discharged as cured or as no longer needing treatment or for the reason that treatment cannot benefit the patient's case or for other good and sufficient reasons, the patient's refusal to leave shall constitute a trespass. The patient shall be guilty of a Class 3 misdemeanor. (1965, c. 258; 1983, c. 775, s. 1; 1993, c. 539, s. 959; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 131E-91. Itemized charges on discharged patient's bill.

§ 131E‑91.  Itemized charges on discharged patient's bill.

All hospitals and ambulatory surgical facilities licensed pursuant to this Chapter shall, upon request of the patient within 30 days of discharge, present an itemized list of charges to all discharged patients.

The Commission shall adopt rules to ensure that this section is properly implemented and that patient bills which are not itemized include notification to the patient of his right to request an itemized bill.  The Department shall not issue nor renew a license under this Chapter unless the applicant has demonstrated that the requirements of this section are being met. (1991, c. 310.)



§ 131E-92. Reserved for future codification purposes.

§ 131E‑92.  Reserved for future codification purposes.



§ 131E-93. Reserved for future codification purposes.

§ 131E‑93.  Reserved for future codification purposes.



§ 131E-94. Reserved for future codification purposes.

§ 131E‑94.  Reserved for future codification purposes.



§ 131E-95. Medical review committee.

Part 5. Medical Review Committee.

§ 131E‑95.  Medical review committee.

(a)        A member of a duly appointed medical review committee who acts without malice or fraud shall not be subject to liability for damages in any civil action on account of any act, statement or proceeding undertaken, made, or performed within the scope of the functions of the committee.

(b)        The proceedings of a medical review committee, the records and materials it produces and the materials it considers shall be confidential and not considered public records within the meaning of G.S. 132‑1, " 'Public records' defined", and shall not be subject to discovery or introduction into evidence in any civil action against a hospital, an ambulatory surgical facility licensed under Chapter 131E of the General Statutes, or a provider of professional health services which results from matters which are the subject of evaluation and review by the committee. No person who was in attendance at a meeting of the committee shall be required to testify in any civil action as to any evidence or other matters produced or presented during the proceedings of the committee or as to any findings, recommendations, evaluations, opinions, or other actions of the committee or its members. However, information, documents, or records otherwise available are not immune from discovery or use in a civil action merely because they were presented during proceedings of the committee. Documents otherwise available as public records within the meaning of G.S. 132‑1 do not lose their status as public records merely because they were presented or considered during proceedings of the committee. A member of the committee or a person who testifies before the committee may testify in a civil action but cannot be asked about the person's testimony before the committee or any opinions formed as a result of the committee hearings.

(c)        Information that is confidential and is not subject to discovery or use in civil actions under this section may be released to a professional standards review organization that performs any accreditation or certification including the Joint Commission on Accreditation of Healthcare Organizations, or to a patient safety organization or its designated contractors. Information released under this subsection shall be limited to that which is reasonably necessary and relevant to the standards review organization's determination to grant or continue accreditation or certification, or the patient safety organization's or its contractors' analysis of patient safety and health care quality. Information released under this subsection retains its confidentiality and is not subject to discovery or use in any civil actions as provided under this section, and the standards review or patient safety organization shall keep the information confidential subject to this section, except as necessary to carry out the organization's patient safety, accreditation, or certification activities. For the purposes of this section, "patient safety organization" means an entity that collects and analyzes patient safety or health care quality data of providers for the purpose of improving patient safety and the quality of health care delivery and includes, but is not limited to, an entity formed pursuant to Public Law No. 109‑41. (1973, c. 1111; 1981, c. 725; 1983, c. 775, s. 1; 1999‑222, s. 2; 2002‑179, s. 19; 2004‑149, s. 2.5; 2006‑144, s. 3.2.)



§ 131E-96. Risk management programs.

Part 6.  Risk Management.

§ 131E‑96.  Risk management programs.

(a)        Each hospital shall develop and maintain a risk management program which is designed to identify, analyze, evaluate, and manage risks of injury to patients, visitors, employees, and property through loss reduction and prevention techniques and quality assurance activities, as prescribed in rules promulgated by the Commission.

(b)        The Department shall not issue or renew a license under this Article unless the applicant is in compliance with this section. (1987, c. 859, s. 17.)



§ 131E-97. Confidentiality of patient information.

Part 7.  Confidential Information.

§ 131E‑97.  Confidentiality of patient information.

(a)        Medical records compiled and maintained by health care facilities in connection with the admission, treatment, and discharge of individual patients are not public records as defined by Chapter 132 of the General Statutes.

(b)        Charges, accounts, credit histories, and other personal financial records compiled and maintained by health care facilities in connection with the admission, treatment, and discharge of individual patients are not public records as defined by Chapter 132 of the General Statutes. (1993 (Reg. Sess., 1994), c. 570, s. 10.)



§ 131E-97.1. Confidentiality of personnel information.

§ 131E‑97.1.  Confidentiality of personnel information.

(a)        Except as provided in subsection (b) of this section, the personnel files of employees or former employees, and the files of applicants for employment maintained by a public hospital as defined in G.S. 159‑39 or maintained by a hospital that has been sold or conveyed pursuant to G.S. 131E‑8 are not public records as defined by Chapter 132 of the General Statutes.

(b)        Repealed by Session Laws, 1997‑517, s. 3.

(c)        Information regarding the qualifications, competence, performance, character, fitness, or conditions of appointment of an independent contractor who provides health care services under a contract with a public hospital as defined in G.S. 159‑39, or with a hospital which has been sold or conveyed pursuant to G.S. 131E‑8, is not a public record as defined by Chapter 132 of the General Statutes. Information regarding a hearing or investigation of a complaint, charge, or grievance by or against an independent contractor who provides health care services under a contract with a public hospital as defined in G.S. 159‑39 or with a hospital which has been sold or conveyed pursuant to G.S. 131E‑8, is not a public record as defined by Chapter 132 of the General Statutes. Final action making an appointment or discharge or removal by a public hospital having final authority for the appointment or discharge or removal shall be taken in an open meeting, unless otherwise exempted by law. The following information with respect to each independent contractor of health care services of a public hospital, as defined by G.S. 159‑39, is a matter of public record: name; age; date of original contract; beginning and ending dates; position title; position descriptions; and total compensation of current and former positions; and the date of the most recent promotion, demotion, transfer, suspension, separation, or other change in position classification. (1993 (Reg. Sess., 1994), c. 570, s. 10; 1995, c. 99, s. 1; c. 509, s. 135.2(q); 1997‑517, s. 3.)



§ 131E-97.2. Confidentiality of credentialing information.

§ 131E‑97.2.  Confidentiality of credentialing information.

Information acquired by a public hospital, as defined in G.S. 159‑39, a hospital that has been sold or conveyed pursuant to G.S. 131E‑8, a State‑owned or State‑operated hospital, or by persons acting for or on behalf of a hospital, in connection with the credentialing and peer review of persons having or applying for privileges to practice in the hospital is confidential and is not a public record under Chapter 132 of the General Statutes; provided that information otherwise available to the public shall not become confidential merely because it was acquired by the hospital or by persons acting for or on behalf of the hospital. (1993 (Reg. Sess., 1994), c. 570, s. 10; 1995, c. 509, s. 135.2(r).)



§ 131E-97.3. Confidentiality of competitive health care information.

§ 131E‑97.3.  Confidentiality of competitive health care information.

(a)        For the purposes of this section, competitive health care information means information relating to competitive health care activities by or on behalf of hospitals and public hospital authorities. Competitive health care information shall be confidential and not a public record under Chapter 132 of the General Statutes; provided that any contract entered into by or on behalf of a public hospital or public hospital authority, as defined in G.S. 159‑39, shall be a public record unless otherwise exempted by law, or the contract contains competitive health care information, the determination of which shall be as provided in subsection (b) of this section.

(b)        If a public hospital or public hospital authority is requested to disclose any contract which the hospital or hospital authority believes in good faith contains or constitutes competitive health care information, the hospital or hospital authority may either redact the portions of the contract believed to constitute competitive health care information prior to disclosure, or if the entire contract constitutes competitive health care information, refuse disclosure of the contract. The person requesting disclosure of the contract may institute an action pursuant to G.S. 132‑9 to compel disclosure of the contract or any redacted portion thereof. In any action brought under this subsection, the issue for decision by the court shall be whether the contract, or portions of the contract withheld, constitutes competitive health care information, and in making its determination, the court shall be guided by the procedures and standards applicable to protective orders requested under Rule 26(c)(7) of the Rules of Civil Procedure. For the purposes of this section, competitive health care information includes, but is not limited to, contracts entered into by or on behalf of a public hospital or public hospital authority to purchase a medical practice. Before rendering a decision, the court shall review the contract in camera and hear arguments from the parties. If the court finds that the contract constitutes or contains competitive health care information, the court may either deny disclosure or may make such other appropriate orders as are permitted under Rule 26(c) of the Rules of Civil Procedure.

(c)        Nothing in this section shall be deemed to prevent an elected public body, in closed session, which has responsibility for the hospital, the Attorney General, or the State Auditor from having access to this confidential information. The disclosure to any public entity does not affect the confidentiality of the information. Members of the public entity shall have a duty not to further disclose the confidential information. (1993 (Reg. Sess., 1994), c. 570, s. 10; 2001‑516, s. 5; 2007‑508, s. 8.5.)



§ 131E-98. Inmate medical records.

§ 131E‑98.  Inmate medical records.

Notwithstanding any other provision of law, a hospital does not breach patient confidentiality by providing the Department of Correction with the medical records of inmates who receive medical treatment at the hospital while in the custody of the Department.  A hospital complying with a request from the Department of Correction or its agent for a copy of the medical records of an inmate who received medical services while in custody shall be immune from liability in any civil action for the release of the inmate's medical record. (1993, c. 321, s. 178(b).)



§ 131E-99. Confidentiality of health care contracts.

§ 131E‑99.  Confidentiality of health care contracts.

The financial terms and other competitive health care information directly related to the financial terms in a health care services contract between a hospital or a medical school and a managed care organization, insurance company, employer, or other payer is confidential and not a public record under Chapter 132 of the General Statutes. Nothing in this section shall prevent an elected public body which has responsibility for the hospital or medical school from having access to this confidential information in a closed session. The disclosure to a public body does not affect the confidentiality of the information. Members of the public body shall have a duty not to further disclose the confidential information. (1995 (Reg. Sess., 1996), c. 713, s. 2; 1997‑123, ss. 1, 2.)



§ 131E-100. Title; purpose.

Article 6.

Health Care Facility Licensure Act.

Part 1.  Nursing Home Licensure Act.

§ 131E‑100.  Title; purpose.

(a)        This Part shall be known as the "Nursing Home Licensure Act."

(b)        The purpose of the Nursing Home Licensure Act is to establish authority and duty for the Department to inspect and license private nursing homes. (1983, c. 775, s. 1.)



§ 131E-101. Definitions.

§ 131E‑101.  Definitions.

As used in this Part, unless otherwise specified:

(1)        "Adult care home", as distinguished from a nursing home, means a facility operated as a part of a nursing home and which provides residential care for aged or disabled persons whose principal need is a home with the shelter or personal care their age or disability requires. Medical care in an adult care home is usually occasional or incidental, such as may be required in the home of any individual or family, but the administration of medication is supervised. Continuing planned medical and nursing care to meet the resident's needs may be provided under the direct supervision of a physician, nurse, or home health agency. Adult care homes are to be distinguished from nursing homes subject to licensure under this Part.

(1a)      "Combination home" means a nursing home offering one or more levels of care, including any combination of skilled nursing, intermediate care, and adult care home.

(2)        "Commission" means the North Carolina Medical Care Commission.

(3)        "Community advisory committee" means a nursing home advisory committee established for the statutory purpose of working to carry out the intent of the Nursing Home Patients' Bill of Rights (Chapter 131E, Article 6, Part 2) in accordance with G.S. 143B‑181.1.

(4)        Repealed by Session Laws 1995, c. 535, s. 21.

(5)        "Medical review committee" means a committee of a State or local professional society, of a medical staff of a licensed hospital, of physicians having privileges within the nursing home or of a peer review corporation or organization which is formed for the purpose of evaluating the quality, cost of or necessity for health care services under applicable federal statutes.

(6)        "Nursing home" means a facility, however named, which is advertised, announced, or maintained for the express or implied purpose of providing nursing or convalescent care for three or more persons unrelated to the licensee. A "nursing home" is a home for chronic or convalescent patients, who, on admission, are not as a rule, acutely ill and who do not usually require special facilities such as an operating room, X‑ray facilities, laboratory facilities, and obstetrical facilities. A "nursing home" provides care for persons who have remedial ailments or other ailments, for which medical and nursing care are indicated; who, however, are not sick enough to require general hospital care. Nursing care is their primary need, but they will require continuing medical supervision.

(7)        "Peer review committee" means any committee appointed in accordance with G.S. 131E‑108, "Peer review."

(8)        "Quality assurance committee" means a committee, agency, or department of a state or local professional organization, of a medical staff of a licensed hospital, nursing home, of nurses or aides on the staff of a nursing home, or adult care home, of physicians having privileges within the nursing home, or adult care home, or of a peer review corporation or organization that is formed for the purpose of evaluating the quality, cost of, or necessity for health care services under applicable federal and State statutes, regulations, and rules. (1961, c. 51, s. 3; 1981, c. 833; 1983, c. 775, s. 1; 1995, c. 535, s. 21; 2004‑149, s. 2.1.)



§ 131E-102. Licensure requirements.

§ 131E‑102.  Licensure requirements.

(a)        No person shall operate a nursing home without a license obtained from the Department. Any person may operate a nursing home or a combination home, as defined in this Part, in the same building or in two or more buildings adjoining or next to each other on the same site. Both a nursing home and a combination home must be licensed by the Department under this Part.

(b)        Applications shall be available from the Department, and each application filed with the Department shall contain all necessary and reasonable information that the Department may by rule require. A license shall be granted to the applicant upon a determination by the Department that the applicant has complied with the provisions of this Part and the rules promulgated under this Part. The Department shall charge the applicant a nonrefundable annual license fee in the amount of four hundred twenty dollars ($420.00) plus a nonrefundable annual per‑bed fee of seventeen dollars and fifty cents ($17.50).

(c)        A license to operate a nursing home shall be annually renewed upon the filing and the Department's approval of the renewal application. A license shall not be renewed if outstanding fees and penalties imposed by the State against the home have not been paid. Fines and penalties for which an appeal is pending are exempt from consideration. The renewal application shall be available from the Department and shall contain all necessary and reasonable information that the Department may by rule require.

(d)        Each license shall be issued only for the premises and persons named in the application and shall not be transferable or assignable except with the written approval of the Department.

(e)        In order for a nursing home to maintain its license it shall not intentionally impede the proper performance of the duties of a lawfully appointed community advisory committee as set forth in G.S. 131E‑128(h).  (1961, c. 51, s. 3; 1963, c. 859; 1983, c. 775, s. 1; 1993, c. 530, s. 1; 2003‑284, s. 34.3(a); 2005‑276, s. 41.2(c); 2009‑451, s. 10.76(g).)



§ 131E-103. Adverse action on a license.

§ 131E‑103.  Adverse action on a license.

(a)        Subject to subsection (b), the Department shall have the authority to deny a new or renewal application for a license, and to amend, recall, suspend or revoke an existing license upon a determination that there has been a substantial failure to comply with the provisions of this Part or the rules promulgated under this Part.

(b)        The provisions of Chapter 150B of the General Statutes, the Administrative Procedure Act, shall govern all administrative action and judicial review in cases where the Department has taken the action described in subsection (a).  A petition for a contested case shall be filed within 20 days after the Department mails the licensee a notice of its decision to deny a renewal application, or to recall, suspend, or revoke an existing license. (1961, c. 51, s. 3; 1983, c. 775, s. 1; 1987, c. 827, s. 1; 1991, c. 143, s. 2, c. 761, s. 24.)



§ 131E-104. Rules and enforcement.

§ 131E‑104.  Rules and enforcement.

(a)        The Commission is authorized to adopt, amend, and repeal all rules necessary for the implementation of this Part.

(b)        The Commission shall adopt rules for the operation of the adult care portion of a combination home. The rules shall provide that for each requirement applicable to freestanding adult care homes or freestanding nursing homes, the combination home may choose to operate the adult care portion of the home in compliance with either the requirement applicable to freestanding adult care homes or the higher standard applicable to freestanding nursing homes.

(c)        The Department shall enforce the rules adopted or amended by the Commission with respect to nursing homes. (1961, c. 51, s. 3; 1973, c. 476, s. 128; 1981, c. 614, s. 1; 1983, c. 775, s. 1; 1995, c. 535, s. 22; 2000‑154, s. 6.1.)



§ 131E-105. Inspections.

§ 131E‑105.  Inspections.

(a)        The Department shall inspect any nursing home and any adult care home operated as a part of a nursing home in accordance with rules adopted by the Commission.

(b)        Notwithstanding the provisions of G.S. 8‑53, "Communications between physician and patient," or any other provision of law relating to the confidentiality of communications between physician and patient, the representatives of the Department, when necessary for investigating compliance with this Part or rules promulgated by the Commission, may review any writing or other record in any recording medium which pertains to the admission, discharge, medication, treatment, medical condition, or history of persons who are or have been patients of the facility being inspected unless that patient objects in writing to review of that patient's records. Physicians, psychologists, psychiatrists, nurses, and anyone else interviewed by representatives of the Department may disclose to these representatives information related to any inquiry, notwithstanding the existence of the physician‑patient privilege in G.S. 8‑53, "Communications between physician and patient," or any other rules of law, if the patient has not made written objection to this disclosure. The facility, its employees, and any person interviewed during these inspections shall be immune from liability for damages resulting from the disclosure of any information which is provided without malice or fraud to the Department. Any confidential or privileged information received from review of records or interviews shall be kept confidential by the Department and not disclosed without written authorization of the patient or legal representative or unless disclosure is ordered by a court of competent jurisdiction. The Department shall institute appropriate policies and procedures to ensure that this information shall not be disclosed without authorization or court order. The Department shall not disclose the name of anyone who has furnished information concerning a facility without consent of that person. Neither the names of persons furnishing information nor any confidential or privileged information obtained from records or interviews shall be considered "public records" within the meaning of G.S. 132‑1, "`Public records' defined." Prior to releasing any information or allowing any inspections referred to in this subsection, the patient must upon admission be advised in writing by the facility that the patient has the right to object in writing to the release of information or review of the records and that by an objection in writing the patient may prohibit the inspection or release of the records.

(c)        Authorized representatives of the Department with identification to this effect shall have at all times the right of proper entry upon any and all parts of the premises of any place in which entry is necessary to carry out the provisions of this Part or the rules adopted by the Commission. It shall be unlawful for any person to resist a proper entry by an authorized representative upon any premises other than a private dwelling. (1981, c. 586, s. 1; c. 614, s. 1; 1983, c. 775, s. 1; 1995, c. 535, s. 23.)



§ 131E-106. Evaluation of residents in adult care homes.

§ 131E‑106.  Evaluation of residents in adult care homes.

The Department shall prescribe the method of evaluation of residents in the adult care portion of a combination home in order to determine when any of these residents is in need of professional medical and nursing care as provided in licensed nursing homes. (1963, c. 859; 1981, c. 833; 1983, c. 775, s. 1; 1995, c. 535, s. 24.)



§ 131E-107. Quality assurance, medical, or peer review committees.

§ 131E‑107.  Quality assurance, medical, or peer review committees.

(a)        A member of a duly appointed quality assurance, medical or peer review committee shall not be subject to liability for damages in any civil action on account of any act, statement or proceeding undertaken, made, or performed within the scope of the functions of the committee, if the committee member acts without malice or fraud, and if such peer review committee is approved and operates in accordance with G.S. 131E‑108.

(b)        The proceedings of a quality assurance, medical, or peer review committee, the records and materials it produces and the materials it considers shall be confidential and not considered public records within the meaning of G.S. 132‑1, " 'Public records' defined", and shall not be subject to discovery or introduction into evidence in any civil action against a nursing home or a provider of professional health services that results from matters that are the subject of evaluation and review by the committee. No person who was in attendance at a meeting of the committee shall be required to testify in any civil action as to any evidence or other matters produced or presented during the proceedings of the committee or as to any findings, recommendations, evaluations, opinions, or other actions of the committee or its members. However, information, documents, or records otherwise available are not immune from discovery or use in a civil action merely because they were presented during proceedings of the committee. Documents otherwise available as public records within the meaning of G.S. 132‑1 do not lose their status as public records merely because they were presented or considered during proceedings of the committee. A member of the committee or a person who testifies before the committee may testify in a civil action but cannot be asked about the person's testimony before the committee or any opinions formed as a result of the committee hearings. (1983, c. 775, s. 1; 2004‑149, s. 2.2.)



§ 131E-108. Peer review.

§ 131E‑108.  Peer review.

It is not a violation of G.S. 131E‑117(5) for medical records to be disclosed to a private peer review committee if:

(1)        The peer review committee has been approved by the Department;

(2)        The purposes of the peer review committee are to:

a.         Survey facilities to verify a high level of quality care through evaluation and peer assistance;

b.         Resolve written complaints in a responsible and professional manner; and

c.         Develop a basic core of knowledge and standards useful in establishing a means of measuring quality of care; and

(3)        The peer review committee keeps such records confidential. (1979, c. 707; 1983, c. 775, s. 1; 1997‑456, s. 27.)



§ 131E-109. Penalties.

§ 131E‑109.  Penalties.

(a)        Any person establishing, conducting, managing or operating any nursing home without a license shall be guilty of a Class 3 misdemeanor, and upon conviction shall only be liable for a fine of not more than five hundred dollars ($500.00) for the first offense and not more than five hundred dollars ($500.00) for each subsequent offense. Each day of a continuing violation after conviction shall be considered a separate offense.

(b)        Any person acting under the authority of the Department who gives advance notice to an operator of a nursing home of the date or time that the nursing home is to be inspected shall be guilty of a Class 3 misdemeanor. The inspection of a nursing home for initial licensure shall be exempt from the prohibition of prior notice. All subsequent inspections must comply with the provisions of this subsection.

(c)        The Secretary or a designee may suspend the admission of any new patients or residents at any nursing home or domiciliary home where the conditions of the nursing home or domiciliary home are detrimental to the health or safety of the patient or resident. This suspension shall remain in effect until the Secretary is satisfied that conditions or circumstances merit the removal of the suspension. This subsection shall be in addition to authority to suspend or revoke the license of the home. Any facility wishing to contest a suspension of admissions shall be entitled to an administrative hearing as provided in the Administrative Procedure Act, Chapter 150B of the General Statutes. The petition for a contested case shall be filed in the Office of Administrative Hearings within 20 days after the Department mails a written notice of suspension of admissions to the facility.

(d)        Except as otherwise provided in this Part, any person who violates any provision of this Part or who willfully fails to perform any act required, or who willfully performs any act prohibited by this Part, shall be guilty of a Class 1 misdemeanor: Provided, however, that any person who willfully violates any rule adopted by the Commission under this Part or who willfully fails to perform any act required by, or who willfully performs any act prohibited by, these rules shall be guilty of a Class 3 misdemeanor.

(e)        The clear proceeds of civil penalties provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1977, c. 656, ss. 1, 2; 1981, c. 667, ss. 1, 2; 1983, c. 775, s. 1; 1991, c. 143, s. 3; c. 761, s. 25; 1993, c. 539, s. 960; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑215, s. 78(c).)



§131E-110. Injunction.

§131E‑110. Injunction.

(a)        Notwithstanding the existence or pursuit of any other remedy, the Department may, in the manner provided by law, maintain an action in the name of the State for injunction or other process against any person to restrain or prevent the establishment, conduct, management or operation of a nursing home without a license.

(b)        If any person shall hinder the proper performance of duty of the Secretary or a representative in carrying out the provisions of this Part, the Secretary may institute an action in the superior court of the county in which the hindrance occurred for injunctive relief against the continued hindrance, irrespective of all other remedies at law.

(c)        Actions under this section shall be in accordance with Article 37 of Chapter 1 of the General Statutes and Rule 65 of the Rules of Civil Procedure. (1983, c. 775, s. 1.)



§ 131E-111: Recodified as § 131E-255 by Session Laws 1995 (Reg. Sess., 1996), c. 713, s. 3(a), as amended by Session Laws 1995 (Reg. Sess., 1996), c. 713, s. 3(b).

§ 131E‑111:  Recodified as § 131E‑255 by Session Laws 1995 (Reg.  Sess., 1996), c. 713, s. 3(a), as amended by Session Laws 1995 (Reg. Sess., 1996), c. 713, s. 3(b).



§ 131E-112. Waiver of rules for health care facilities that provide temporary shelter or temporary services during a disaster or emergency.

§ 131E‑112.  Waiver of rules for health care facilities that provide temporary shelter or temporary services during a disaster or emergency.

(a)        The Division of Health Service Regulation may temporarily waive, during disasters or emergencies declared in accordance with Article 1 of Chapter 166A of the General Statutes, any rules of the Commission pertaining to facilities or home care agencies to the extent necessary to allow the facility or home care agency to provide temporary shelter and temporary services requested by the emergency management agency. The Division may identify, in advance of a declared disaster or emergency, rules that may be waived, and the extent the rules may be waived, upon a disaster or emergency being declared in accordance with Article 1 of Chapter 166A of the General Statutes. The Division may also waive rules under this subsection during a declared disaster or emergency upon the request of an emergency management agency and may rescind the waiver if, after investigation, the Division determines the waiver poses an unreasonable risk to the health, safety, or welfare of any of the persons occupying the facility. The emergency management agency requesting temporary shelter or temporary services shall notify the Division within 72 hours of the time the preapproved waivers are deemed by the emergency management agency to apply.

(b)        As used in this section, "emergency management agency" is as defined in G.S. 166A‑4(2). (1999‑307, s. 1; 2007‑182, s. 1.)



§ 131E-113. Immunization of employees and residents.

§ 131E‑113.  Immunization of employees and residents.

(a)        Except as provided in subsection (e) of this section, a nursing home licensed under this Part shall require residents and employees to be immunized against influenza virus and shall require residents to also be immunized against pneumococcal disease.

(b)        Upon admission, a nursing home shall notify the resident of the immunization requirements of this section and shall request that the resident agree to be immunized against influenza virus and pneumococcal disease.

(b1)      A nursing home shall notify every employee of the immunization requirements of this section and shall request that the employee agree to be immunized against influenza virus.

(c)        A nursing home shall document the annual immunization against influenza virus and the immunization against pneumococcal disease for each resident and each employee, as required under this section. Upon finding that a resident is lacking one or both of these immunizations or that an employee has not been immunized against influenza virus, or if the nursing home is unable to verify that the individual has received the required immunization, the nursing home shall provide or arrange for immunization. The immunization and documentation required shall occur not later than November 30 of each year.

(d)        For an individual who becomes a resident of or who is newly employed by the nursing home after November 30 but before March 30 of the following year, the nursing home shall determine the individual's status for the immunizations required under this section, and if found to be deficient, the nursing home shall provide the immunization.

(e)        No individual shall be required to receive vaccine under this section if the vaccine is medically contraindicated, or if the vaccine is against the individual's religious beliefs, or if the individual refuses the vaccine after being fully informed of the health risks of not being immunized.

(f)         Notwithstanding any other provision of law to the contrary, the Commission for Public Health shall have the authority to adopt rules to implement the immunization requirements of this section.

(g)        As used in this section, "employee" means an individual who is a part‑time or full‑time employee of the nursing home. (2000‑112, ss. 3, 4; 2007‑182, s. 1.3.)



§ 131E-114. Special care units; disclosure of information required.

§ 131E‑114.  Special care units; disclosure of information required.

(a)        A nursing home or combination home licensed under this Part that provides special care for persons with Alzheimer's disease or other dementias in a special care unit shall make the following disclosures pertaining to the special care provided that distinguishes the special care unit as being especially designed for residents with Alzheimer's disease or other dementias. The disclosure shall be made annually, in writing, to all of the following:

(1)        The Department, as part of its licensing procedures.

(2)        Each person seeking placement within a special care unit, or the person's authorized representative, prior to entering into an agreement with the person to provide special care.

(b)        Information that must be disclosed in writing shall include, but is not limited to, all of the following:

(1)        A statement of the overall philosophy and mission of the licensed facility and how it reflects the special needs of residents with dementia.

(2)        The process and criteria for placement, transfer, or discharge to or from the special care unit.

(3)        The process used for assessment and establishment of the plan of care and its implementation, as required under State and federal law.

(4)        Typical staffing patterns and how the patterns reflect the resident's need for increased care and supervision.

(5)        Dementia‑specific staff training.

(6)        Physical environment features designed specifically for the special care unit.

(7)        Alzheimer's disease and other dementia‑specific programming.

(8)        Opportunities for family involvement.

(9)        Additional costs or fees to the resident for special care.

(c)        As part of its license renewal procedures and inspections, the Department shall examine for accuracy the written disclosures made by each licensed facility subject to this section.

(d)        Nothing in this section shall be construed as prohibiting a nursing home or combination home that does not offer a special care unit from admitting a person with Alzheimer's disease or other dementias. The disclosures required by this section apply only to a nursing home or combination home that advertises, markets, or otherwise promotes itself as providing a special care unit for persons with Alzheimer's disease or other dementias.

(e)        As used in this section, the term "special care unit" means a wing or hallway within a nursing home, or a program provided by a nursing home, that is designated especially for residents with Alzheimer's disease or other dementias, or other special needs disease or condition, as determined by the Medical Care Commission, which may include mental disabilities. (2000‑154, s. 6.)



§ 131E-114.1. Posting of information indicating number of staff on duty.

§ 131E‑114.1.  Posting of information indicating number of staff on duty.

Every nursing home subject to licensure under this Part shall post in a conspicuous place in the nursing home information about required staffing that enables residents and their families to readily ascertain each day the number of direct care staff and supervisors that are required by law to be on duty for that day. (2001‑85, s. 2; 2001‑487, s. 85(b).)



§ 131E-114.2. Use of medication aides to perform technical aspects of medication administration.

§ 131E‑114.2.  Use of medication aides to perform technical aspects of medication administration.

(a)        Facilities licensed and medication administration services provided under this Part may utilize medication aides to perform the technical aspects of medication administration consistent with G.S. 90‑171.20(7) and (8), and G.S. 90‑171.43.

(1)        A medication aide who is employed in a facility licensed under Article 5 and Article 6, Part 1 of this Chapter shall be listed as a Nurse Aide I on the Nurse Aide I Registry in addition to being listed on the Medication Aide Registry.

(2)        Medication administration as used in Article 5 and Article 6, Part 1 of this Chapter shall not include intravenous or injectable medication services.

(b)        The Commission shall adopt rules to implement this section. Rules adopted by the Commission shall include:

(1)        Training and competency evaluation of medication aides as provided for under this section.

(2)        Requirements for listing under the Medication Aide Registry as provided for under G.S. 131E‑270.

(3)        Requirements for supervision of medication aides by licensed health professionals or appropriately qualified supervisory personnel consistent with this Part. (2005‑276, s. 10.40C(a); 2007‑444, s. 4(a).)



§ 131E-114.3. Smoking prohibited inside long-term care facilities; penalty.

§ 131E‑114.3.  Smoking prohibited inside long‑term care facilities; penalty.

(a)        Except to the extent otherwise provided by federal law, smoking is prohibited inside long‑term care facilities. As used in this section:

(1)        "Long‑term care facilities" include adult care homes, nursing homes, skilled nursing facilities, facilities licensed under Chapter 122C of the General Statutes, and other licensed facilities that provide long‑term care services.

(2)        "Smoking" means the use or possession of any lighted cigar, cigarette, pipe, or other lighted smoking product.

(3)        "Inside" means a fully enclosed area.

(b)        The person who owns, manages, operates, or otherwise controls a long‑term care facility where smoking is prohibited under this section shall:

(1)        Conspicuously post signs clearly stating that smoking is prohibited inside the facility. The signs may include the international "No Smoking" symbol, which consists of a pictorial representation of a burning cigarette enclosed in a red circle with a red bar across it.

(2)        Direct any person who is smoking inside the facility to extinguish the lighted smoking product.

(3)        Provide written notice to individuals upon admittance that smoking is prohibited inside the facility and obtain the signature of the individual or the individual's representative acknowledging receipt of the notice.

(c)        The Department may impose an administrative penalty not to exceed two hundred dollars ($200.00) for each violation on any person who owns, manages, operates, or otherwise controls the long‑term care facility and fails to comply with subsection (b) of this section. A violation of this section constitutes a civil offense only and is not a crime. (2007‑459, s. 2.)



§ 131E-115. Legislative intent.

Part 2.  Nursing Home Patients' Bill of Rights.

§ 131E‑115.  Legislative intent.

It is the intent of the General Assembly to promote the interests and well‑being of the patients in nursing homes and adult care homes licensed pursuant to G.S. 131E‑102, and patients in a nursing home operated by a hospital which is licensed under Article 5 of Chapter 131E of the General Statutes. It is the intent of the General Assembly that every patient's civil and religious liberties, including the right to independent personal decisions and knowledge of available choices, shall not be infringed and that the facility shall encourage and assist the patient in the fullest possible exercise of these rights. (1977, c. 897, s. 1; 1983, c. 143, s. 2; c. 775, s. 1; 1995, c. 509, s. 72; c. 535, s. 25.)



§ 131E-116. Definitions.

§ 131E‑116.  Definitions.

As used in this Part, unless otherwise specified:

(1)        "Administrator" means an administrator of a facility.

(1a)      "Commission" means the North Carolina Medical Care Commission.

(2)        "Facility" means a nursing home and a home for the aged or disabled licensed pursuant to G.S. 131E‑102, and also means a nursing home operated by a hospital which is licensed under Article 5 of G.S. Chapter 131E.

(3)        "Patient" means a person who has been admitted to a facility.

(4)        "Representative payee" means a person certified by the federal government to receive and disburse benefits for a recipient of governmental assistance. (1977, c. 897, s. 1; 1983, c. 143, s. 1, c. 775, s. 1; 1993, c. 499, s. 1.)



§ 131E-117. Declaration of patient's rights.

§ 131E‑117.  Declaration of patient's rights.

All facilities shall treat their patients in accordance with the provisions of this Part. Every patient shall have the following rights:

(1)        To be treated with consideration, respect, and full recognition of personal dignity and individuality;

(2)        To receive care, treatment and services which are adequate, appropriate, and in compliance with relevant federal and State statutes and rules;

(3)        To receive at the time of admission and during the stay, a written statement of the services provided by the facility, including those required to be offered on an as‑needed basis, and of related charges. Charges for services not covered under Medicare or Medicaid shall be specified. Upon receiving this statement, the patient shall sign a written receipt which must be on file in the facility and available for inspection;

(4)        To have on file in the patient's record a written or verbal order of the attending physician containing any information as the attending physician deems appropriate or necessary, together with the proposed schedule of medical treatment. The patient shall give prior informed consent to participation in experimental research. Written evidence of compliance with this subdivision, including signed acknowledgements by the patient, shall be retained by the facility in the patient's file;

(5)        To receive respect and privacy in the patient's medical care program. Case discussion, consultation, examination, and treatment shall remain confidential and shall be conducted discreetly. Personal and medical records shall be confidential and the written consent of the patient shall be obtained for their release to any individual, other than family members, except as needed in case of the patient's transfer to another health care institution or as required by law or third party payment contract;

(6)        To be free from mental and physical abuse and, except in emergencies, to be free from chemical and physical restraints unless authorized for a specified period of time by a physician according to clear and indicated medical need;

(7)        To receive from the administrator or staff of the facility a reasonable response to all requests;

(8)        To associate and communicate privately and without restriction with persons and groups of the patient's choice on the patient's initiative or that of the persons or groups at any reasonable hour; to send and receive mail promptly and unopened, unless the patient is unable to open and read personal mail; to have access at any reasonable hour to a telephone where the patient may speak privately; and to have access to writing instruments, stationery, and postage;

(9)        To manage the patient's financial affairs unless authority has been delegated to another pursuant to a power of attorney, or written agreement, or some other person or agency has been appointed for this purpose pursuant to law. Nothing shall prevent the patient and facility from entering a written agreement for the facility to manage the patient's financial affairs. In the event that the facility manages the patient's financial affairs, it shall have an accounting available for inspection and shall furnish the patient with a quarterly statement of the patient's account. The patient shall have reasonable access to this account at reasonable hours; the patient or facility may terminate the agreement for the facility to manage the patient's financial affairs at any time upon five days' notice.

(10)      To enjoy privacy in visits by the patient's spouse, and, if both are inpatients of the facility, they shall be afforded the opportunity where feasible to share a room;

(11)      To enjoy privacy in the patient's room;

(12)      To present grievances and recommend changes in policies and services, personally or through other persons or in combination with others, on the patient's personal behalf or that of others to the facility's staff, the community advisory committee, the administrator, the Department, or other persons or groups without fear of reprisal, restraint, interference, coercion, or discrimination;

(13)      To not be required to perform services for the facility without personal consent and the written approval of the attending physician;

(14)      To retain, to secure storage for, and to use personal clothing and possessions, where reasonable;

(15)      To not be transferred or discharged from a facility except for medical reasons, the patient's own or other patients' welfare, nonpayment for the stay, or when the transfer or discharge is mandated under Title XVIII (Medicare) or Title XIX (Medicaid) of the Social Security Act. The patient shall be given at least five days' advance notice to ensure orderly transfer or discharge, unless the attending physician orders immediate transfer, and these actions, and the reasons for them, shall be documented in the patient's medical record;

(16)      To be notified within 10 days after the facility has been issued a provisional license because of violation of licensure regulations or received notice of revocation of license by the North Carolina Department of Health and Human Services and the basis on which the provisional license or notice of revocation of license was issued. The patient's responsible family member or guardian shall also be notified. (1977, c. 897, s. 1; 1983, c. 775, s. 1; 1989, c. 75; 1997‑443, s. 11A.118(a).)



§ 131E-118. Transfer of management responsibilities.

§ 131E‑118.  Transfer of management responsibilities.

The patient's representative who has been given the power in writing by the patient to manage the patient's financial affairs or the patient's legal guardian as appointed by a court or the patient's attorney‑in‑fact as specified in the power of attorney agreement may sign any documents required by the provisions of this Part, may perform any other act, and may receive or furnish any information required by this Part. (1977, c. 897, s. 1; 1983, c. 775, s. 1.)



§ 131E-119. No waiver of rights.

§ 131E‑119.  No waiver of rights.

No facility may require a patient to waive the rights specified in this Part. (1977, c. 897, s. 1; 1983, c. 775, s. 1.)



§ 131E-120. Notice to patient.

§ 131E‑120.  Notice to patient.

(a)        A copy of G.S. 131E‑115 through G.S. 131E‑127 shall be posted conspicuously in a public place in all facilities. Copies of G.S. 131E‑115 through G.S. 131E‑127 shall be furnished to the patient upon admittance to the facility, to all patients currently residing in the facility, to the sponsoring agency, to a representative payee of the patient, or to any person designated in G.S. 131E‑118, and to the patient's next of kin, if requested. Receipts for the statement signed by these persons shall be retained in the facility's files.

(b)        The address and telephone number of the section in the Department responsible for the enforcement of the provisions of this Part shall be posted and distributed with copies of the Part. The address and telephone number of the county social services department shall also be posted and distributed. (1977, c. 897, s. 1; 1983, c. 775, s. 1.)



§ 131E-121. Responsibility of administrator.

§ 131E‑121.  Responsibility of administrator.

Responsibility for implementing the provisions of this Part shall rest on the administrator of the facility. (1977, c. 897, s. 1; 1983, c. 775, s. 1.)



§ 131E-122. Staff training.

§ 131E‑122.  Staff training.

Each facility shall provide appropriate staff training to implement each patient's rights included in this Part. (1977, c. 897, s. 1; 1983, c. 775, s. 1.)



§ 131E-123. Civil action.

§ 131E‑123.  Civil action.

Every patient shall have the right to institute a civil action for injunctive relief to enforce the provisions of this Part. The Department, a general guardian, or any person appointed as guardian ad litem pursuant to law, may institute an action pursuant to this section on behalf of the patient or patients. Any agency or person named above may enforce the rights of the patient specified in this Part which the patient is unable to personally enforce. (1977, c. 897, s. 1; 1983, c. 775, s. 1.)



§ 131E-124. Enforcement and investigation; confidentiality.

§ 131E‑124.  Enforcement and investigation; confidentiality.

(a)        The Department shall be responsible for the enforcement of the provisions of this Part. The Department shall investigate complaints made to it and reply within a reasonable time, not to exceed 60 days, upon receipt of a complaint.

(a1)      When the Department receives a complaint alleging a violation of the provisions of this Part pertaining to patient care or patient safety, the Department shall initiate an investigation as follows:

(1)        Immediately upon receipt of the complaint if the complaint alleges a life‑threatening situation.

(2)        Within 24 hours if the complaint alleges abuse of a resident as defined by G.S. 131D‑20(1).

(3)        Within 48 hours if the complaint alleges neglect of a resident as defined by G.S. 131D‑20(8).

(4)        Within two weeks in all other situations.

The investigation shall be completed within 30 days. The requirements of this section are in addition to and not in lieu of any investigatory requirements for adult protective services pursuant to Article 6 of Chapter 108A of the General Statutes.

(b)        The Department is authorized to inspect patients' medical records maintained at the facility when necessary to investigate any alleged violation of this Part.

(c)        The Department shall maintain the confidentiality of all persons who register complaints with the Department and of all medical records inspected by the Department. A person who has filed a complaint shall have access to information about a complaint investigation involving a specific resident if written authorization is obtained from the resident, legal representative, or responsible party. The designation of the responsible party shall be maintained by the nursing facility in the resident's medical record.

(d)        Pursuant to 42 U.S.C. § 1395 and G.S. 131E‑127, a nursing home as defined in G.S. 131E‑101(6), is not in violation of any applicable statute, rule, or regulation for any action taken pursuant to a physician's order when the physician has determined that the action is medically necessary. (1977, c. 897, s. 1; 1983, c. 775, s. 1; 1999‑113, s. 3; 1999‑334, s. 1.9.)



§ 131E-125. Revocation of a license.

§ 131E‑125.  Revocation of a license.

(a)        The Department shall have the authority to revoke a license issued pursuant to G.S. 131E‑102 in any case where it finds that there has been a substantial failure to comply with the provisions of this Part or any failure that endangers the health, safety or welfare of patients.

A revocation shall be effected by mailing to the licensee by registered mail, or by personal service of, a notice setting forth the particular reasons for such action. Such revocation shall become effective 20 days after the mailing or service of the notice, unless the applicant or licensee, within such 20‑day period, files a petition for a contested case, in which case the notice shall be deemed to be suspended. At any time at or prior to the hearing, the Department may rescind the notice of revocation upon being satisfied that the reasons for the revocation have been or will be removed.

(b)        In the case of a nursing home operated by a hospital which is licensed under Article 5 of G.S. Chapter 131E, when the Department of Health and Human Services finds that there has been a substantial failure to comply with the provisions of this Part, it may issue an order preventing the continued operation of the home.

Such order shall be effected by mailing to the hospital by registered or certified mail, or by personal service of, a notice setting forth the particular reasons for such action. Such order shall become effective 20 days after the mailing of the notice, unless the hospital, within such 20‑day period, files a petition for a contested case, in which case the order shall be deemed to be suspended. At any time at or prior to the hearing, the Department of Health and Human Services may rescind the order upon being satisfied that the reasons for the order have been or will be removed. (1977, c. 897, s. 1; 1983, c. 143, s. 3; c. 775, s. 1; 1987, c. 827, s. 251; 1997‑443, s. 11A.118(a).)



§ 131E-126: Repealed by Session Laws 1987, c. 600, s. 1.

§ 131E‑126: Repealed by Session Laws 1987, c. 600, s. 1.



§ 131E-127. No interference with practice of medicine or physician-patient relationship.

§ 131E‑127.  No interference with practice of medicine or physician‑patient relationship.

Nothing in this Part shall be construed to interfere with the practice of medicine or the physician‑patient relationship. (1977, c. 897, s. 1; 1983, c. 775, s. 1.)



§ 131E-128. Nursing home advisory committees.

§ 131E‑128.  Nursing home advisory committees.

(a)        It is the purpose of the General Assembly that community advisory committees work to maintain the intent of this Part within the nursing homes in this State, including nursing homes operated by hospitals licensed under Article 5 of G.S. Chapter 131E. It is the further purpose of the General Assembly that the committees promote community involvement and cooperation with nursing homes and an integration of these homes into a system of care for the elderly.

(b)       (1)        A community advisory committee shall be established in each county which has a nursing home, including a nursing home operated by a hospital licensed under Article 5 of G.S. Chapter 131E, shall serve all the homes in the county, and shall work with each home in the best interest of the persons residing in each home. In a county which has one, two, or three nursing homes, the committee shall have five members. In a county with four or more nursing homes, the committee shall have one additional member for each nursing home in excess of three, and may have up to five additional members per committee at the discretion of the county commissioners.

(2)        In each county with four or more nursing homes, the committee shall establish a subcommittee of no more than five members and no fewer than three members from the committee for each nursing home in the county. Each member must serve on at least one subcommittee.

(3)        Each committee shall be appointed by the board of county commissioners. Of the members, a minority (not less than one‑third, but as close to one‑third as possible) must be chosen from among persons nominated by a majority of the chief administrators of nursing homes in the county and of the governing bodies of the hospitals licensed under Article 5 of G.S. Chapter 131E, which operate nursing homes. If the nursing home administrators and the governing bodies of the hospitals licensed under Article 5 of G.S. Chapter 131E, which operate nursing homes fail to make a nomination within 45 days after written notification has been sent to them by the board of county commissioners requesting a nomination, these appointments may be made by the board of county commissioners without nominations.

(c)        Each committee member shall serve an initial term of one year. Any person reappointed to a second or subsequent term in the same county shall serve a three‑year term. Persons who were originally nominees of nursing home chief administrators and the governing bodies of the hospitals licensed under Article 5 of G.S. Chapter 131E, which operate nursing homes, or who were appointed by the board of county commissioners when the nursing home administrators and the governing bodies of the hospitals licensed under Article 5 of G.S. Chapter 131E, which operate nursing homes failed to make nominations, may not be reappointed without the consent of a majority of the nursing home chief administrators and the governing bodies of the hospitals licensed under Article 5 of G.S. Chapter 131E, which operate nursing homes within the county. If the nursing home chief administrators and the governing bodies of the hospitals licensed under Article 5 of G.S. Chapter 131E, which operate nursing homes fail to approve or reject the reappointment within 45 days of being requested by the board of county commissioners, the commissioners may reappoint the member if they so choose.

(d)        Any vacancy shall be filled by appointment of a person for a one‑year term. Any person replacing a member nominated by the chief administrators and the governing bodies of the hospitals licensed under Article 5 of G.S. Chapter 131E, which operate nursing homes or a person appointed when the chief administrators and the governing bodies of the hospitals licensed under Article 5 of G.S. Chapter 131E, which operate nursing homes failed to make a nomination shall be selected from among persons nominated by the administrators and the governing bodies of the hospitals licensed under Article 5 of G.S. Chapter 131E, which operate nursing homes, as provided in subsection (b). If the county commissioners fail to appoint members to a committee, or fail to fill a vacancy, the appointment may be made or vacancy filled by the Secretary or the Secretary's designee no sooner than 45 days after the commissioners have been notified of the appointment or vacancy if nomination or approval of the nursing home administrators and the governing bodies of the hospitals licensed under Article 5 of G.S. Chapter 131E, which operate nursing homes is not required. If nominations or approval of the nursing home administrators and the governing bodies of the hospitals licensed under Article 5 of G.S. Chapter 131E, which operate nursing homes is required, the appointment may be made or vacancy filled by the Secretary or the Secretary's designee no sooner than 45 days after the commissioners have received the nomination or approval, or no sooner than 45 days after the 45‑day period for action by the nursing home administrators and the governing bodies of the hospitals licensed under Article 5 of G.S. Chapter 131E, which operate nursing homes.

(e)        The committee shall elect from its members a chair, to serve a one‑year term.

(f)         Each member must be a resident of the county which the committee serves. No person or immediate family member of a person with a financial interest in a home served by a committee, or employee or governing board member or immediate family member of an employee or governing board member of a home served by a committee, or immediate family member of a patient in a home served by a committee may be a member of a committee. Membership on a committee shall not be considered an office as defined in G.S. 128‑1 or G.S. 128‑1.1. Any county commissioner who is appointed to the committee shall be deemed to be serving on the committee in an ex officio capacity. Members of the committee shall serve without compensation, but may be reimbursed for the amount of actual expenses incurred by them in the performance of their duties. The names of the committee members and the date of expiration of their terms shall be filed with the Division of Aging, which shall supply a copy to the Division of Health Service Regulation.

(g)        The Division of Aging, Department of Health and Human Services, shall develop training materials which shall be distributed to each committee member and nursing home. Each committee member must receive training as specified by the Division of Aging prior to exercising any power under subsection (h) of this section. The Division of Aging, Department of Health and Human Services, shall provide the committees with information, guidelines, training, and consultation to direct them in the performance of their duties.

(h)       (1)        Each committee shall apprise itself of the general conditions under which the persons are residing in the homes, and shall work for the best interests of the persons in the homes. This may include assisting persons who have grievances with the home and facilitating the resolution of grievances at the local level.

(2)        Each committee shall quarterly visit the nursing home it serves. For each official quarterly visit, a majority of the committee members shall be present. In addition, each committee may visit the nursing home it serves whenever it deems it necessary to carry out its duties. In counties with four or more nursing homes, the subcommittee assigned to a home shall perform the duties of the committee under this subdivision, and a majority of the subcommittee members must be present for any visit.

(3)        Each member of a committee shall have the right between 10:00 A.M. and 8:00 P.M. to enter into the facility the committee serves in order to carry out the members' responsibilities. In a county where subcommittees have been established, this right of access shall be limited to homes served by those subcommittees to which the member has been appointed.

(4)        The committee or subcommittee may communicate through its chair with the Department or any other agency in relation to the interest of any patient. The identity of any complainant or resident involved in a complaint shall not be disclosed except as permitted under the Older Americans Act of 1965, as amended, 42 U.S.C. § 3001 et seq.

(5)        Each home shall cooperate with the committee as it carries out its duties.

(6)        Before entering into any nursing home, the committee, subcommittee, or member shall identify itself to the person present at the facility who is in charge of the facility at that time.

(i)         Any written communication made by a member of a nursing home advisory committee within the course and scope of the member's duties, as specified in G.S. 131E‑128, shall be privileged to the extent provided in this subsection. This privilege shall be a defense in a cause of action for libel if the member was acting in good faith and the statements or communications do not amount to intentional wrongdoing.

To the extent that any nursing home advisory committee or any member thereof is covered by liability insurance, that committee or member shall be deemed to have waived the qualified immunity herein to the extent of indemnification by insurance. (1977, c. 897, s. 2; 1977, 2nd Sess., c. 1192, s. 1; 1983, c. 143, ss. 4‑9; c. 775, ss. 1, 6; 1987, c. 682, s. 1; 1995, c. 254, s. 7; 1997‑176, s. 1; 1997‑443, s. 11A.118(a); 2007‑182, s. 1.)



§ 131E-128.1. Nursing home medication management advisory committee.

§ 131E‑128.1.  Nursing home medication management advisory committee.

(a)        Definitions.  As used in this section, unless the context requires otherwise, the term:

(1)        "Advisory committee" means a medication management committee established under this section to advise the quality assurance committee.

(2)        "Medication‑related error" means any preventable medication‑related event that adversely affects a patient in a nursing home and that is related to professional practice, or health care products, procedures, and systems, including prescribing, prescription order communications, product labeling, packaging and nomenclature, compounding, dispensing, distribution, administration, education, monitoring, and use.

(3)        "Nursing home" means a nursing home licensed under this Chapter and includes an adult care home operated as part of a nursing home.

(4)        "Potential medication‑related error" means a medication‑related error that has not yet adversely affected a patient in a nursing home, but that has the potential to if not anticipated or prevented or if left unnoticed.

(5)        "Quality assurance committee" means a committee established in a nursing home in accordance with federal and State regulations to identify circumstances requiring quality assessment and assurance activities and to develop and implement appropriate plans of action to correct deficiencies in quality of care.

(b)        Purpose.  It is the purpose of the General Assembly to enhance compliance with this Part through the establishment of medication management advisory committees in nursing homes. The purpose of these committees is to assist nursing homes to identify medication‑related errors, evaluate the causes of those errors, and take appropriate actions to ensure the safe prescribing, dispensing, and administration of medications to nursing home patients.

(c)        Advisory Committee Established; Membership.  Every nursing home shall establish a medication management advisory committee to advise the quality assurance committee on quality of care issues related to pharmaceutical and medication management and use in the nursing home. The nursing home shall maintain the advisory committee as part of its administrative duties. The advisory committee shall be interdisciplinary and consist of the nursing home administrator and at least the following members appointed by the nursing home administrator:

(1)        The director of nursing.

(2)        The consultant pharmacist.

(3)        A physician designated by the nursing home administrator.

(4)        At least three other members of the nursing home staff.

(d)        Meetings.  The advisory committee shall meet as needed but not less frequently than quarterly. The Director of Nursing or Staff Development Coordinator shall chair the advisory committee. The nursing home administrator shall ensure that a record is maintained of each meeting.

(e)        Confidentiality.  The meetings or proceedings of the advisory committee, the records and materials it produces, and the materials it considers, including analyses and reports pertaining to medication‑related error reporting under G.S. 131E‑128.2 and G.S. 131E‑128.5 and pharmacy reports on drug defects and adverse reactions under G.S. 131E‑128.4, shall be confidential and not be considered public records within the meaning of G.S. 132‑1. The meetings or proceedings and records and materials also shall not be subject to discovery or introduction into evidence in any civil action against a nursing home or a provider of professional health services resulting from matters that are the subject of evaluation and review by the committee. No person who was in attendance at a meeting of the committee shall testify in any civil action as to any evidence or other matters produced or presented during the meetings or proceedings of the committee or as to any findings, recommendations, evaluations, opinions, or other actions of the committee or its members. Notwithstanding the foregoing:

(1)        Information, documents, or records otherwise available, including any deficiencies found in the course of an inspection conducted under G.S. 131E‑105, shall not be immune from discovery or use in a civil action merely because they were presented during meetings or proceedings of the advisory committee. A member of the advisory committee or a person who testifies before the committee may testify in a civil action but cannot be asked about that person's testimony before the committee or any opinion formed as a result of the committee meetings or proceedings.

(2)        Information that is confidential and not subject to discovery or use in civil actions under this subsection may be released to a professional standards review organization that performs any accreditation or certification function. Information released to the professional standards review organization shall be limited to information reasonably necessary and relevant to the standards review organization's determination to grant or continue accreditation or certification. Information released to the standards review organization retains its confidentiality and is not subject to discovery or use in any civil action as provided under this subsection. The standards review organization shall keep the information confidential subject to this subsection.

(3)        Information that is confidential and not subject to discovery or use in civil actions under this subsection may be released to the Department of Health and Human Services pursuant to its investigative authority under G.S. 131E‑105. Information released to the Department shall be limited to information reasonably necessary and relevant to the Department's investigation of compliance with Part 1 of Article 6 of this Chapter. Information released to the Department retains its confidentiality and is not subject to discovery or use in any civil action as provided in this subsection. The Department shall keep the information confidential subject to this subsection.

(4)        Information that is confidential and is not subject to discovery or use in civil actions under this subsection may be released to an occupational licensing board having jurisdiction over the license of an individual involved in an incident that is under review or investigation by the advisory committee. Information released to the occupational licensing board shall be limited to information reasonably necessary and relevant to an investigation being conducted by the licensing board pertaining to the individual's involvement in the incident under review by the advisory committee. Information released to an occupational licensing board retains its confidentiality and is not subject to discovery or use in any civil action as provided in this subsection. The occupational licensing board shall keep the information confidential subject to this subsection.

(f)         Duties.  The advisory committee shall do the following:

(1)        Assess the nursing home's pharmaceutical management system, including its prescribing, distribution, administration policies, procedures, and practices and identify areas at high risk for medication‑related errors.

(2)        Review the nursing home's pharmaceutical management goals and respond accordingly to ensure that these goals are being met.

(3)        Review, investigate, and respond to nursing home incident reports, deficiencies cited by licensing or credentialing agencies, and resident grievances that involve actual or potential medication‑related errors.

(4)        Identify goals and recommendations to implement best practices and procedures, including risk reduction technology, to improve patient safety by reducing the risk of medication‑related errors.

(5)        Develop recommendations to establish a mandatory, nonpunitive, confidential reporting system within the nursing home of actual and potential medication‑related errors.

(6)        Develop specifications for drug dispensing and administration documentation procedures to ensure compliance with federal and State law, including the North Carolina Nursing Practice Act.

(7)        Develop specifications for self‑administration of drugs by qualified patients in accordance with law, including recommendations for assessment procedures that identify patients who may be qualified to self‑administer their medications.

(g)        Penalty.  The Department may take adverse action against the license of a nursing home upon a finding that the nursing home has failed to comply with this section, G.S. 131E‑128.2, 131E‑128.3, 131E‑128.4, or 131E‑128.5. (2003‑393, s. 1.)



§ 131E-128.2. Nursing home quality assurance committee; duties related to medication error prevention.

§ 131E‑128.2.  Nursing home quality assurance committee; duties related to medication error prevention.

Every nursing home administrator shall ensure that the nursing home quality assurance committee develops and implements appropriate measures to minimize the risk of actual and potential medication‑related errors, including the measures listed in this section. The design and implementation of the measures shall be based upon recommendations of the medication management advisory committee and shall:

(1)        Increase awareness and education of the patient and family members about all medications that the patient is using, both prescription and over‑the‑counter, including dietary supplements.

(2)        Increase prescription legibility.

(3)        Minimize confusion in prescription drug labeling and packaging, including unit dose packaging.

(4)        Develop a confidential and nonpunitive process for internal reporting of actual and potential medication‑related errors.

(5)        To the extent practicable, implement proven medication safety practices, including the use of automated drug ordering and dispensing systems.

(6)        Educate facility staff engaged in medication administration activities on similar‑sounding drug names.

(7)        Implement a system to accurately identify recipients before any drug is administered.

(8)        Implement policies and procedures designed to improve accuracy in medication administration and in documentation by properly authorized individuals, in accordance with prescribed orders and stop order policies.

(9)        Implement policies and procedures for patient self‑administration of medication.

(10)      Investigate and analyze the frequency and root causes of general categories and specific types of actual or potential medication‑related errors.

(11)      Develop recommendations for plans of action to correct identified deficiencies in the facility's pharmaceutical management practices. (2003‑393, s. 1.)



§ 131E-128.3. Staff orientation on medication error prevention.

§ 131E‑128.3.  Staff orientation on medication error prevention.

The nursing home administrator shall ensure that the nursing home provide a minimum of one hour of education and training in the prevention of actual or potential medication‑related errors. This training shall be provided upon orientation and annually thereafter to all nonphysician personnel involved in direct patient care. The content of the training shall include at least the following:

(1)        General information relevant to the administration of medications including terminology, procedures, routes of medication administration, potential side effects, and adverse reactions.

(2)        Additional instruction on categories of medication pertaining to the specific needs of the patient receiving the medication.

(3)        The facility's policy and procedures regarding its medication administration system.

(4)        How to assist patients with safe and accurate self‑administration of medication, where appropriate.

(5)        Identifying and reporting actual and potential medication‑related errors. (2003‑393, s. 1.)



§ 131E-128.4. Nursing home pharmacy reports; duties of consultant pharmacist.

§ 131E‑128.4.  Nursing home pharmacy reports; duties of consultant pharmacist.

(a)        The consultant pharmacist for a nursing home shall conduct a drug regimen review for actual and potential drug therapy problems in the nursing home and make remedial or preventive clinical recommendations into the medical record of every patient receiving medication. The consultant pharmacist shall conduct the review at least monthly in accordance with the nursing home's policies and procedures.

(b)        The consultant pharmacist shall report and document any drug irregularities and clinical recommendations promptly to the attending physician or nurse‑in‑charge and the nursing home administrator. The reports shall include problems identified and recommendations concerning:

(1)        Drug therapy that may be affected by biological agents, laboratory tests, special dietary requirements, and foods used or administered concomitantly with other medication to the same recipient.

(2)        Monitoring for potential adverse effects.

(3)        Allergies.

(4)        Drug interactions, including interactions between prescription drugs and over‑the‑counter drugs, drugs and disease, and interactions between drugs and nutrients.

(5)        Contraindications and precautions.

(6)        Potential therapeutic duplication.

(7)        Overextended length of treatment of certain drugs typically prescribed for a short period of time.

(8)        Beer's listed drugs that are potentially inappropriate for use by elderly persons.

(9)        Undertreatment or medical conditions that are suboptimally treated or not treated at all that warrant additional drug therapy to ensure quality of care.

(10)      Other identified problems and recommendations.

(c)        The consultant pharmacist shall report drug product defects and adverse drug reactions in accordance with the ASHSP‑USP‑FDA Drug Product Defect Reporting System and the USP Adverse Drug Reaction Reporting System. The term "ASHSP‑USP‑FDA" means American Society of Health System Pharmacists‑United States Pharmacopoeia‑Food and Drug Administration. Information released to the ASHSP‑USP‑FDA retains its confidentiality and is not subject to discovery or use in any civil action as provided under G.S. 131E‑128.1.

(d)        The consultant pharmacist shall ensure that all known allergies and adverse effects are documented in plain view in the patient's medical record, including the medication administration records, and communicated to the dispensing pharmacy. The specific medications and the type of allergy or adverse reaction shall be specified in the documentation.

(e)        The consultant pharmacist shall ensure that drugs that are not specifically limited as to duration of use or number of doses shall be controlled by automatic stop orders. The consultant pharmacist shall further ensure that the prescribing provider is notified of the automatic stop order prior to the dispensing of the last dose so that the provider may decide whether to continue to use the drug.

(f)         The consultant pharmacist shall, on a quarterly basis, submit a summary of the reports submitted under subsections (a) and (b) of this section to the medication management advisory committee established under G.S. 131E‑128.1. The summary shall not include any information that would identify a patient, a family member, or an employee of the nursing home. The purpose of the summary shall be to facilitate the identification and analysis of weaknesses in the nursing home's pharmaceutical care system that have an adverse impact on patient safety. (2003‑393, s. 1.)



§ 131E-128.5. Medication-related error reports.

§ 131E‑128.5.  Medication‑related error reports.

(a)        The Secretary of Health and Human Services shall contract with a public or private entity to develop and implement a Medication Error Quality Initiative. The Initiative would provide for, among other things, receipt and analysis by the contracting entity of annual reports from each nursing home on the nursing home's medication‑related errors. The report submitted by the nursing home shall not contain information that would identify the patient, the individual reporting the error, or other persons involved in the occurrence. The report shall include the following:

(1)        The total number of medication‑related errors for the preceding year.

(2)        A listing of the types of medication‑related errors, the number of medication‑related errors, the root cause analysis of each error, and the staff level involved.

(3)        A listing of the types of injuries caused and the number of injuries occurring.

(4)        The types of liability claims filed based on an adverse incident or reportable injury.

(b)        The contracting entity shall provide for analysis of the medication‑related error reports to determine trends in the incidence of medication‑related errors in nursing homes. Information released to the contractor retains its confidentiality and is not subject to discovery or use in any civil action as provided under G.S. 131E‑128.1, and the contractor shall keep the information confidential subject to that section. (2003‑393, s. 1.)



§ 131E-129. Penalties.

§ 131E‑129.  Penalties.

(a)        Violations classified. The Department shall impose an administrative penalty in accordance with provisions of this Part on any facility's licensee which is found to be in violation of the requirements of G.S. 131E‑117 or applicable State and federal laws and regulations. Citations issued for violations shall be classified according to the nature of the violation as follows:

(1)        "Type A Violation" means a violation by a facility's licensee of the regulations, standards, and requirements set forth in G.S. 131E‑117, or applicable State or federal laws and regulations governing the licensure or certification of a facility which results in death or serious physical harm, or results in substantial risk that death or serious physical harm will occur. Type A Violations shall be abated or eliminated immediately. The Department shall require an immediate plan of correction for each Type A Violation. The person making the findings shall do the following:

a.         Orally and immediately inform the administrator of the facility of the specific findings and what must be done to correct them and set a date by which the violation must be corrected;

b.         Within 10 working days of the investigation, confirm in writing to the administrator the information provided orally under sub‑subdivision a. of this subdivision; and

c.         Provide a copy of the written confirmation required under sub‑subdivision b. of this subdivision to the Department.

The Department shall impose a civil penalty in an amount not less than five hundred dollars ($500.00) nor more than ten thousand dollars ($10,000) for each Type A Violation.

(2)        "Type B Violation" means a violation by a facility's licensee of the regulations, standards and requirements set forth in G.S. 131E‑117 or applicable State or federal laws and regulations governing the licensure or certification of a facility which presents a direct relationship to the health, safety, or welfare of any resident, but which does not result in substantial risk that death or serious physical harm will occur. The Department shall require a plan of correction for each Type B Violation and may require the facility to establish a specific plan of correction within a specific time period to address the violation.

(b)        Penalties for failure to correct violations within time specified.

(1)        Where a facility's licensee has failed to correct a Type A Violation, the Department shall assess the facility's licensee a civil penalty in the amount of up to five hundred dollars ($500.00) for each day that the deficiency continues beyond the time specified in the plan of correction approved by the Department or its authorized representative. The Department or its authorized representative shall ensure that the violation has been corrected.

(2)        Where a facility's licensee has failed to correct a Type B Violation within the time specified for correction by the Department or its authorized representative, the Department shall assess the facility's licensee a civil penalty in the amount of up to two hundred dollars ($200.00) for each day that the deficiency continues beyond the time specified in the plan of correction approved by the Department or its authorized representative without just reason for such failure. The Department or its authorized representative shall ensure that the violation has been corrected.

(3)        The Department shall impose a civil penalty on a facility's licensee which is treble the amount assessed under subdivision (1) of subsection (a) when a facility under the management, ownership, or control of that same licensee has received a citation and paid a penalty for violating the same specific provision of a statute or regulation for which the facility's licensee has received a citation during the previous 12 months. The counting of the 12‑month period shall be tolled during any time when the facility is being operated by a court‑appointed temporary manager pursuant to Article 13 of this Chapter.

(c)        Factors to be considered in determining amount of initial penalty. In determining the amount of the initial penalty to be imposed under this section, the Department shall consider the following factors:

(1)        The gravity of the violation, including the fact that death or serious physical harm to a resident has resulted; the severity of the actual or potential harm, and the extent to which the provisions of the applicable statutes or regulations were violated;

(1a)      The gravity of the violation, including the probability that death or serious physical harm to a resident will result; the severity of the potential harm, and the extent to which the provisions of the applicable statutes or regulations were violated;

(1b)      The gravity of the violation, including the probability that death or serious physical harm to a resident may result; the severity of the potential harm, and the extent to which the provisions of the applicable statutes or regulations were violated;

(2)        The reasonable diligence exercised by the licensee to comply with G.S. 131E‑256 and G.S. 131E‑265 and other applicable State and federal laws and regulations;

(2a)      Efforts by the licensee to correct violations;

(3)        The number and type of previous violations committed by the licensee within the past 36 months;

(4)        The amount of assessment necessary to insure immediate and continued compliance; and

(5)        The number of patients put at risk by the violation.

(c1)      The facts found to support the factors in subsection (c) of this section shall be the basis in determining the amount of the penalty. The Secretary shall document the findings in written record and shall make the written record available to all affected parties including:

(1)        The penalty review committee;

(2)        The local department of social services who is responsible for oversight of the facility involved;

(3)        The licensee involved;

(4)        The residents affected; and

(5)        The family members or guardians of the residents affected.

(c2)      Local county departments of social services and Division of Health Service Regulation personnel shall submit proposed penalty recommendations to the Department within 45 days of the citation of a violation.

(d)        The Department shall impose a civil penalty on any facility's licensee which refuses to allow an authorized representative of the Department to inspect the premises and records of the facility.

(e)        Any facility's licensee wishing to contest a penalty shall be entitled to an administrative hearing as provided in the Administrative Procedure Act, Chapter 150B of the General Statutes. At least the following specific issues shall be addressed at the administrative hearing:

(1)        The reasonableness of the amount of any civil penalty assessed, and

(2)        The degree to which each factor has been evaluated pursuant to subsection (c) of this section to be considered in determining the amount of an initial penalty.

If a civil penalty is found to be unreasonable or if the evaluation of each factor is found to be incomplete, the hearing officer may recommend that the penalty be adjusted accordingly.

(f)         The Secretary may bring a civil action in the superior court of the county wherein the violation occurred to recover the amount of the administrative penalty whenever a facility's licensee:

(1)        Which has not requested an administrative hearing fails to pay the penalty within 60 days after being notified of the penalty; or

(2)        Which has requested an administrative hearing fails to pay the penalty within 60 days after receipt of a written copy of the decision as provided in G.S. 150B‑36.

(g)        The penalty review committee established pursuant to G.S. 131D‑34(h) shall review administrative penalties assessed pursuant to this section.

(g1)      In lieu of assessing an administrative penalty, the Secretary may order a facility to provide staff training if:

(1)        The cost of training does not exceed one thousand dollars ($1,000);

(2)        The penalty would be for the facility's only violation within a 12‑month period preceding the current violation and while the facility is under the same management; and

(3)        The training is:

a.         Specific to the violation;

b.         Approved by the Department of Health and Human Services; and

c.         Taught by someone approved by the Department and other than the provider.

(h)        The Department shall not assess an administrative penalty against a facility under this section if a civil monetary penalty has been assessed for the same violation under federal enforcement laws and regulations.

(i)         The clear proceeds of civil penalties provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1987, c. 600, s. 2; 1989, c. 556, s. 2; 1993, c. 390, s. 2; 1995, c. 396, s. 1; 1995 (Reg. Sess., 1996), c. 602, s. 2; 1997‑431, s. 2; 1997‑443, s. 11A.122; 1998‑215, s. 78(b); 2007‑182, s. 1.1.)



§ 131E-130. First available bed priority for certain nursing home patients.

§ 131E‑130.  First available bed priority for certain nursing home patients.

(a)        If a patient is temporarily absent, for no more than 15 days, from a nursing home to obtain medical treatment at a hospital other than a State mental hospital, the nursing home; (i) shall provide the patient with the first bed available at or after the time the nursing home receives written notification of the specific date of discharge from the hospital; and (ii) shall grant the patient priority of admission over applicants for admission to the nursing home.

The duration of the temporary absence shall be calculated from the day of the patient's admission to a hospital until the date the nursing home receives written notice of the specific date of discharge.

This subsection shall not apply in instances in which the patient's treatment can no longer be provided by the nursing home upon re‑admission.

(b)        If the Department finds that a nursing home has violated the provisions of subsection (a) of this section, the Department may assess a civil penalty of fifty dollars ($50.00) a day, up to a maximum of one thousand five hundred dollars ($1,500), against the nursing home, for each violation.

The clear proceeds of penalties provided for in this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(c)        The provisions of Chapter 150B of the General Statutes that govern contested cases apply to appeals from Department action pursuant to this section. (1987 (Reg. Sess., 1988), c. 1080, s. 1; 1998‑215, s. 79.)



§ 131E-131. Rule-making authority; enforcement.

§ 131E‑131.  Rule‑making authority; enforcement.

The Commission shall adopt rules necessary for the implementation of this Part.

The Department shall enforce the rules adopted by the Commission to implement this Part. (1993, c. 499, s. 2.)



§ 131E-132. Reserved for future codification purposes.

§ 131E‑132.  Reserved for future codification purposes.



§ 131E-133. Reserved for future codification purposes.

§ 131E‑133.  Reserved for future codification purposes.



§ 131E-134. Reserved for future codification purposes.

§ 131E‑134.  Reserved for future codification purposes.



§ 131E-135. Title; purpose.

Part 3.  Home Care Agency Licensure Act.

§ 131E‑135.  Title; purpose.

(a)        This Part shall be known as "Home Care Agency Licensure Act."

(b)        The purpose of this Part is to establish licensing requirements for home care agencies. (1983, c. 775, s. 1; 1991, c. 59, s. 1; c. 761, s. 34.)



§ 131E-136. Definitions.

§ 131E‑136.  Definitions.

As used in this Part, unless otherwise specified:

(1)        "Commission" means the North Carolina Medical Care Commission.

(1a)      "Geographic service area" means the geographic area in which a licensed agency provides home care services.

(2)        "Home care agency" means a private or public organization that provides home care services.

(2a)      "Home care agency director" means the person having administrative responsibility for the operation of the licensed agency site.

(2b)      "Home care client" means an individual who receives home care services.

(3)        "Home care services" means any of the following services and directly related medical supplies and appliances, which are provided to an individual in a place of temporary or permanent residence used as an individual's home:

a.         Nursing care provided by or under the supervision of a registered nurse.

b.         Physical, occupational, or speech therapy, when provided to an individual who also is receiving nursing services, or any other of these therapy services, in a place of temporary or permanent residence used as the individual's home.

c.         Medical social services.

d.         In‑home aide services that involve hands‑on care to an individual.

e.         Infusion nursing services.

f.          Assistance with pulmonary care, pulmonary rehabilitation or ventilation.

g.         In‑home companion, sitter, and respite care services provided to an individual.

h.         Homemaker services provided in combination with in‑home companion, sitter, respite, or other home care services.

The term does not include: health promotion, preventative health and community health services provided by public health departments; maternal and child health services provided by public health departments, by employees of the Department of Health and Human Services under G.S. 130A‑124, or by developmental evaluation centers under contract with the Department of Health and Human Services to provide services under G.S. 130A‑124; hospitals licensed under Article 5 of Chapter 131E of the General Statutes when providing follow‑up care initiated to patients within six months after their discharge from the hospital; facilities and programs operated under the authority of G.S. 122C and providing services within the scope of G.S. 122C; schools, when providing services pursuant to Article 9 of Chapter 115C; the practice of midwifery by a person licensed under Article 10A of Chapter 90 of the General Statutes; hospices licensed under Article 10 of Chapter 131E of the General Statutes when providing care to a hospice patient; an individual who engages solely in providing his own services to other individuals; incidental health care provided by an employee of a physician licensed to practice medicine in North Carolina in the normal course of the physician's practice; or nursing registries if the registry discloses to a client or the client's responsible party, before providing any services, that (i) it is not a licensed home care agency, and (ii) it does not make any representations or guarantees concerning the training, supervision, or competence of the personnel provided. The term sitter does not include child care facilities licensed in accordance with Chapter 110 of the General Statutes. The term respite care does not include facilities or services licensed in accordance with Chapter 122C of the General Statutes. The terms in‑home companion, sitter, homemaker, and respite care services do not include (i) services certified or otherwise overseen by the Department as not providing personal care or (ii) services administered on a voluntary basis for which there is not reimbursement from the recipient or anyone acting on the recipient's behalf.

(4)        "Home health agency" means a home care agency which is certified to receive Medicare and Medicaid reimbursement for providing nursing care, therapy, medical social services, and home health aide services on a part‑time, intermittent basis as set out in G.S. 131E‑176(12), and is thereby also subject to Article 9 of Chapter 131E.  (1971, c. 539, s. 1; 1983, c. 775, s. 1; 1983 (Reg. Sess., 1984), c. 1022, s. 4; 1987, c. 34, s. 1; 1991, c. 59, s. 1; c. 761, s. 34; 1997‑443, s. 11A.90; 2005‑276, s. 10.40A(m); 2008‑127, s. 1.)



§ 131E-137. Services to be provided in all counties.

§ 131E‑137.  Services to be provided in all counties.

(a)        Every county shall provide part‑time, intermittent home care nursing services, and at least one of the following home care services:  part‑time, intermittent physical therapy, occupational therapy, speech therapy, medical social work, or home health aide services.

(b)        Repealed by Session Laws 1991, c. 59, s. 1.

(c)        These services shall be provided by a home care agency licensed under this Part.  The county may provide these services by contract with another home care agency in another county.

(d)        Repealed by Session Laws 1985, c. 8, s. 1. (1977, 2nd Sess., c. 1184; 1979, c. 754, s. 1; 1983, c. 775, s. 1; 1985, c. 8; 1991, c. 59, s. 1, c. 761, s. 34.)



§ 131E-138. Licensure requirements.

§ 131E‑138.  Licensure requirements.

(a)        No person or governmental unit shall operate a home care agency without a license obtained from the Department. Nothing in this Part shall be construed to extend or modify the licensing of individual health professionals by the licensing boards for their professions or to create any new professional license category.

(b)        Repealed by Session Laws 1991, c. 59, s. 1.

(c)        An application for a license shall be available from the Department, and each application filed with the Department shall contain all information requested by the Department. A license shall be granted to the applicant upon a determination by the Department that the applicant has complied with the provisions of this Part and the rules promulgated by the Commission under this Part. The Department shall charge the applicant a nonrefundable annual license fee in the amount of five hundred ten dollars ($510.00).

(d)        The Department shall renew the license in accordance with the rules of the Commission.

(e)        Each license shall be issued only for the premises and persons named in the license and shall not be transferable or assignable except with the written approval of the Department.

(f)         The license shall be posted in a conspicuous place on the licensed premises.

(g)        The Commission shall adopt rules to ensure that a home care agency shall be deemed to meet the licensure requirements and issued a license without further review or inspection if: (i) the agency is already certified or accredited by the Joint Commission on Accreditation of Health Care Organizations, National League for Nursing, National Home Caring Council, North Carolina Accreditation Commission for In‑Home Aide Services, or other entities recognized by the Commission and (ii) the agency is certified or accredited for all of the home care services that it provides; or (iii) in the case of continuing care retirement communities licensed by the North Carolina Department of Insurance under Article 64 of Chapter 58 which also have nursing beds licensed by the Department of Health and Human Services under Article 6 of Chapter 131E, the Department certifies, as part of its licensure review or survey of the nursing beds, that the facility also meets all of the rules and regulations adopted by the Commission pursuant to this Part. The Department may, at its discretion, determine the frequency and extent of the review and inspection of home health agencies already certified as meeting federal requirements, but not more frequently than on an annual basis for routine reviews.  (1971, c. 539, s. 1; 1973, c. 476, s. 128; 1983, c. 775, s. 1; 1991, c. 59, s. 1; c. 761, s. 34; 1997‑443, s. 11A.118(a); 2003‑284, s. 34.4(a); 2005‑276, s. 41.2(d); 2008‑127, s. 2; 2009‑451, s. 10.76(d).)



§ 131E-138.1. Licensure fees for nursing beds and adult care home beds in continuing care retirement communities.

§ 131E‑138.1.  Licensure fees for nursing beds and adult care home beds in continuing care retirement communities.

The Department shall charge continuing care retirement communities licensed under Article 64 of Chapter 58 of the General Statutes that have nursing home beds or adult care home beds licensed by the Department a nonrefundable annual base license fee in the amount of four hundred fifty dollars ($450.00) plus a nonrefundable annual per‑bed fee in the amount of twelve dollars and fifty cents ($12.50). (2003‑284, s. 34.9(a); 2005‑276, s. 41.2(i).)



§ 131E-139. Adverse action on a license.

§ 131E‑139.  Adverse action on a license.

(a)        The Department may suspend, revoke, annul, withdraw, recall, cancel or amend a license when there has been a substantial failure to comply with the provisions of this Part or the rules promulgated under this Part.

(b)        The provisions of Chapter 150B of the General Statutes, The Administrative Procedure Act, shall govern all administrative action and judicial review in cases where the Department has taken the action described in subsection (a). (1971, c. 539, s. 1; 1973, c. 476, s. 128; 1983, c. 775, s. 1; 1987, c. 827, s. 1; 1991, c. 59, s. 1, c. 761, s. 34.)



§ 131E-140. Rules and enforcement.

§ 131E‑140.  Rules and enforcement.

(a)        The Commission may adopt, amend and repeal all rules necessary for the implementation of this Part and Part 3A of Article 6 of this Chapter. Provided, these rules shall not extend, modify, or limit the licensing of individual health professionals by their respective licensing boards; nor shall these rules in any way be construed to extend the appropriate scope of practice of any individual health care provider. Rules authorized under this section include rules:

(1)        That recognize the different types of home care services and shall adopt specific requirements for the provision of each type of home care service.

(2)        To establish staff qualifications, including professional requirements for home care agency staff. The rules may require that one or more staff of an agency be either licensed or certified. The rules may establish minimum training and education qualifications for staff and may include the recognition of professional certification boards for those professions not licensed or certified under other provisions of the North Carolina General Statutes provided that the professional board evaluates applicants on a basis that protects the public health, safety, or welfare.

(3)        For the purpose of ensuring effective supervision of in‑home aide staff and timely provision of services, the Commission shall adopt rules defining geographic service areas for in‑home aide services and staffing qualifications for licensed home care agencies.

(4)        Prohibiting licensed home care agencies from hiring individuals listed on the Health Care Personnel Registry in accordance with G.S. 131E‑256(a)(1).

(5)        Requiring applicants for home care licensure to receive training in the requirements for licensure, the licensure process, and the rules pertaining to the operation of a home care agency.

(a1)      The Commission shall adopt rules defining the scope of permissible advertising and promotional practice by home care agencies.

(b)        The Department shall enforce the rules adopted or amended by the Commission with respect to home care agencies and shall conduct an inspection of each agency at least every three years. (1971, c. 539, s. 1; 1973, c. 476, s. 128; 1983, c. 775, s. 1; 1991, c. 59, s. 1; c. 761, s. 34; 2005‑276, ss. 10.40A(a), 10.40A(o).)



§ 131E-141. Inspection.

§ 131E‑141.  Inspection.

(a)        The Department shall inspect home care agencies in accordance with rules adopted by the Commission to determine compliance with the provisions of this Part and the rules established by the Commission.

(b)        Notwithstanding the provisions of G.S. 8‑53, "Communications between physician and patient," or any other provision of law relating to the confidentiality of communications between physician and patient, the representatives of the Department who make these inspections may review any writing or other record in any recording medium which pertains to the admission, discharge, medication, treatment, medical condition, or history of persons who are or have been clients of the agency being inspected unless that client objects in writing to review of that client's records. Physicians, psychiatrists, nurses, and anyone else involved in giving treatment at or through an agency who may be interviewed by representatives of the Department may disclose to these representatives information related to any inquiry, notwithstanding the existence of the physician‑patient privilege in G.S. 8‑53, "Communication between physician and patient," or any other rule of law; provided the client has not made written objection to this disclosure. The agency, its employees, and any person interviewed during these inspections shall be immune from liability for damages resulting from the disclosure of any information to the Department. Any confidential or privileged information received from review of records or interviews, except as noted in G.S. 131E‑124(c), shall be kept confidential by the Department and not disclosed without written authorization of the client or legal representative, or unless disclosure is ordered by a court of competent jurisdiction. The Department shall institute appropriate policies and procedures to ensure that this information shall not be disclosed without authorization or court order. The Department shall not disclose the name of anyone who has furnished information concerning an agency without the consent of that person. Neither the names of persons furnishing information nor any confidential or privileged information obtained from records or interviews shall be considered "public records" within the meaning of G.S. 132‑1, " 'Public records' defined." Prior to releasing any information or allowing any inspections referred to in this section, the client must be advised in writing by the licensed agency that the client has the right to object in writing to release of information or review of the client's records and that by an objection in writing the client may prohibit the inspection or release of the records.

(c)        An agency must provide each client with a written notice of the Division of Health Service Regulation hotline number in advance of furnishing care to the client or during the initial evaluation visit before the initiation of services. (1971, c. 539, s. 1; 1973, c. 476, s. 128; 1981, c. 586, s. 2; 1983, c. 775, s. 1; 1991, c. 59, s. 1; c. 761, s. 34; 1999‑113, s. 4; 2005‑276, s. 10.40A(b); 2007‑182, s. 1.)



§ 131E-141.1. Penalties for violation.

§ 131E‑141.1.  Penalties for violation.

Any person who knowingly and willfully establishes, conducts, manages or operates any home care agency without a license is guilty of a Class 3 misdemeanor and upon conviction is liable only for a fine of not more than five hundred dollars ($500.00) for the first offense and not more than five hundred dollars ($500.00) for each subsequent offense. (1991, c. 59, s. 1, c. 761, s. 34; 1993, c. 539, s. 961; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 131E-142. Injunction.

§ 131E‑142.  Injunction.

(a)        Notwithstanding the existence or pursuit of any other remedy, the Department shall, in the manner provided by law, maintain an action in the name of the State for injunction or other process against any person or governmental unit to restrain or prevent the establishment, conduct, management or operation of a home care agency without a license.

(b)        If any person shall hinder the proper performance of duty of the Secretary or a representative in carrying out the provisions of this Part, the Secretary may institute an action in the superior court of the county in which the hindrance occurred for injunctive relief against the continued hindrance irrespective of all other remedies at law.

(c)        Actions under this section shall be in accordance with Article 37 of Chapter 1 of the General Statutes and Rule 65 of the Rules of Civil Procedure. (1983, c. 775, s. 1; 1991, c. 59, s. 1, c. 761, s. 34.)



§ 131E-143. Smoking prohibited; penalty.

§ 131E‑143.  Smoking prohibited; penalty.

(a)        A home care agency shall prohibit its employees from smoking while providing services to an individual in the individual's home. The home care agency shall inform its clients that employees of the agency are prohibited from smoking in a client's home. As used in this section:

(1)        "Employee" includes an individual under contract with the home care agency to provide home care services.

(2)        "Smoking" means the use or possession of any lighted cigar, cigarette, pipe, or other lighted smoking product.

(b)        The Department may impose an administrative penalty not to exceed two hundred dollars ($200.00) for each violation on any person who owns, manages, operates, or otherwise controls the home care agency and fails to comply with this section. A violation of this section constitutes a civil offense only and is not a crime. (2007‑459, s. 4.)



§ 131E-144. Reserved for future codification purposes.

§ 131E‑144.  Reserved for future codification purposes.



§ 131E-144.1. Legislative intent.

Part 3A. Home Care Clients' Bill of Rights.

§ 131E‑144.1.  Legislative intent.

It is the intent of the General Assembly to support an individual's desire to live at home and receive home care services. (2005‑276, s. 10.40A(n).)



§ 131E-144.2. Definitions.

§ 131E‑144.2.  Definitions.

Unless otherwise specified, the definitions that are provided in Part 3 of Article 6 of this Chapter apply in this Part. (2005‑276, s. 10.40A(n).)



§ 131E-144.3. Declaration of home care clients' rights.

§ 131E‑144.3.  Declaration of home care clients' rights.

Each client of a home care agency shall have the following rights:

(1)        To be informed and participate in his or her plan of care.

(2)        To be treated with respect, consideration, dignity, and full recognition of his or her individuality and right to privacy.

(3)        To receive care and services that are adequate, appropriate, and in compliance with relevant federal and State laws and rules and regulations.

(4)        To voice grievances about care and not be subjected to discrimination or reprisal for doing so.

(5)        To have his or her personal and medical records kept confidential and not be disclosed without appropriate written consent.

(6)        To be free of mental and physical abuse, neglect, and exploitation.

(7)        To receive a written statement of services provided by the agency and the charges the client is liable for paying.

(8)        To be informed of the process for acceptance and continuance of service and eligibility determination.

(9)        To accept or refuse services.

(10)      To be informed of the agency's on‑call service.

(11)      To be informed of supervisory accessibility and availability.

(12)      To be advised of the agency's procedures for discharge.

(13)      To receive a reasonable response to his or her requests of the agency.

(14)      To be notified within 10 days when the agency's license has been revoked, suspended, canceled, annulled, withdrawn, recalled, or amended.

(15)      To be advised of the agency's policies regarding patient responsibilities. (2005‑276, s. 10.40A(n).)



§ 131E-144.4. Notice to client.

§ 131E‑144.4.  Notice to client.

(a)        During the agency's initial evaluation visit or before furnishing services, a home care agency shall provide each client with the following:

(1)        A copy of the declaration of home care clients' rights.

(2)        A copy of the agency's policies regarding client responsibilities as it relates to safety and care plan compliance.

(3)        The address and telephone number for information, questions, or complaints about services provided by the agency.

(4)        The address and telephone number of the section of the Department of Health and Human Services responsible for the enforcement of the provisions of this Part.

(b)        Receipts for the declaration of home care clients' rights and contact information required in this section shall be signed by the client and shall be retained in the agency's files. (2005‑276, s. 10.40A(n).)



§ 131E-144.5. Implementation.

§ 131E‑144.5.  Implementation.

Responsibility for implementing the provisions of this Part shall rest with the home care agency director. Each agency shall provide appropriate training to implement this Part. (2005‑276, s. 10.40A(n).)



§ 131E-144.6. Enforcement and investigation.

§ 131E‑144.6.  Enforcement and investigation.

(a)        The Department of Health and Human Services shall be responsible for enforcing the provisions of this Part. The Department shall investigate complaints made to it and reply within a reasonable period of time, not to exceed 60 days.

(a1)      When the Department of Health and Human Services receives a complaint alleging a violation of the provisions of this Part pertaining to client care or client safety, the Department shall initiate an investigation as follows:

(1)        Immediately upon receipt of the complaint if the complaint alleges a life‑threatening situation.

(2)        Within 24 hours if the complaint alleges abuse of a client as defined by G.S. 131D‑20(1).

(3)        Within 48 hours if the complaint alleges neglect of a client as defined by G.S. 131D‑20(8).

(4)        Within two weeks in all other situations.

The investigation shall be completed within 30 days. The requirements of this section are in addition to and not in lieu of any investigatory and reporting requirements for health care personnel pursuant to Article 15 of this Chapter, or for adult protective services pursuant to Article 6 of Chapter 108A of the General Statutes.

(b)        A home care agency shall investigate, within 72 hours, complaints made to the agency by a home care client or the client's family and must document both the existence of the complaint and the resolution of the complaint. (2005‑276, s. 10.40A(n).)



§ 131E-144.7. Confidentiality.

§ 131E‑144.7.  Confidentiality.

(a)        The Department of Health and Human Services may inspect home care clients' medical records maintained at the agency when necessary to investigate any alleged violation of this Part.

(b)        The Department shall maintain the confidentiality of all persons who register complaints with the Department and of all medical records inspected by the Department. A person who has filed a complaint shall have access to information about a complaint investigation involving a specific home care client if written authorization is obtained from the client or legal representative. (2005‑276, s. 10.40A(n).)



§ 131E-145. Title; purpose.

Part 4.  Ambulatory Surgical Facility Licensure.

§ 131E‑145.  Title; purpose.

(a)        This Part shall be known as the "Ambulatory Surgical Facility Licensure Act."

(b)        The purpose of this Part is to provide for the development, establishment and enforcement of basic standards:

(1)        For the care and treatment of individuals in ambulatory surgical facilities; and

(2)        For the maintenance and operation of ambulatory surgical facilities so as to ensure safe and adequate treatment of such individuals in ambulatory surgical facilities. (1977, 2nd Sess., c. 1214, s. 1; 1983, c. 775, s. 1.)



§ 131E-146. Definitions.

§ 131E‑146.  Definitions.

As used in this Part, unless otherwise specified:

(1)        "Ambulatory surgical facility" means a facility designed for the provision of a specialty ambulatory surgical program or a multispecialty ambulatory surgical program. An ambulatory surgical facility serves patients who require local, regional or general anesthesia and a period of post‑operative observation. An ambulatory surgical facility may only admit patients for a period of less than 24 hours and must provide at least one designated operating room as defined in subdivision (1c) of this section or at least one gastrointestinal endoscopy room as defined in subdivision (1b) of this section and at least one designated recovery room, have available the necessary equipment and trained personnel to handle emergencies, provide adequate quality assurance and assessment by an evaluation and review committee, and maintain adequate medical records for each patient. An ambulatory surgical facility may be operated as a part of a physician or dentist's office, provided the facility is licensed under G.S. Chapter 131E, Article 6, Part 4, but the performance of incidental, limited ambulatory surgical procedures which do not constitute an ambulatory surgical program as defined in subdivision (1a) and which are performed in a physician or dentist's office does not make that office an ambulatory surgical facility.

(1a)      "Ambulatory surgical program" means a formal program for providing on a same‑day basis those surgical procedures which require local, regional or general anesthesia and a period of post‑operative observation to patients whose admission for more than 24 hours is determined, prior to surgery or gastrointestinal endoscopy, to be medically unnecessary.

(1b)      "Gastrointestinal endoscopy room" means a room used for the performance of procedures that require the insertion of a flexible endoscope into a gastrointestinal orifice to visualize the gastrointestinal lining and adjacent organs for diagnostic or therapeutic purposes.

(1c)      "Operating room" means a room used for the performance of surgical procedures requiring one or more incisions and that is required to comply with all applicable licensure codes and standards for an operating room.

(2)        "Commission" means the North Carolina Medical Care Commission. (1977, 2nd Sess., c. 1214, s. 1; 1983, c. 775, s. 1; 1983 (Reg. Sess., 1984), c. 1064, s. 1; 1997‑456, s. 49(a); 2001‑242, s. 1; 2005‑346, s. 4.)



§ 131E-147. Licensure requirement.

§ 131E‑147.  Licensure requirement.

(a)        No person shall operate an ambulatory surgical facility without a license obtained from the Department.

(b)        Applications shall be available from the Department, and each application filed with the Department shall contain all necessary and reasonable information that the Department may by rule require. A license shall be granted to the applicant upon a determination by the Department that the applicant has complied with the provisions of this Part and the rules promulgated by the Commission under this Part. The Department shall charge the applicant a nonrefundable annual base license fee in the amount of eight hundred fifty dollars ($850.00) plus a nonrefundable annual per‑operating room fee in the amount of seventy‑five dollars ($75.00).

(c)        A license to operate an ambulatory surgical facility shall be annually renewed upon the filing and the department's approval of a renewal application. The renewal application shall be available from the Department and shall contain all necessary and reasonable information that the Department may by rule require.

(d)        Each license shall be issued only for the premises and persons named in the application and shall not be transferable or assignable except with the written approval of the Department.

(e)        Licenses shall be posted in a conspicuous place on the licensed premises.  (1977, 2nd Sess., c. 1214, s. 1; 1983, c. 775, s. 1; 2003‑284, s. 34.5(a); 2005‑276, s. 41.2(e); 2009‑451, s. 10.76(b).)



§ 131E-148. Adverse action on a license.

§ 131E‑148.  Adverse action on a license.

(a)        Subject to subsection (b), the Department is authorized to deny a new or renewal application for a license, and to amend, recall, suspend or revoke an existing license upon a determination that there has been a substantial failure to comply with the provisions of this Part or the rules promulgated under this Part.

(b)        The provisions of Chapter 150A of the General Statutes, the Administrative Procedure Act, shall govern all administrative action and judicial review in cases where the Department has taken the action described in subsection (a). (1977, 2nd Sess., c. 1214, s. 1; 1983, c. 775, s. 1.)



§ 131E-149. Rules and enforcement.

§ 131E‑149.  Rules and enforcement.

(a)        The Commission is authorized to adopt, amend and repeal all rules necessary for the implementation of this Part. These rules shall be no stricter than those issued by the Commission under G.S. 131E‑79 of the Hospital Licensing Act.

(b)        The Department shall enforce the rules adopted or amended by the Commission with respect to ambulatory surgical facilities. (1977, 2nd Sess., c. 1214, s. 1; 1983, c. 775, s. 1.)



§ 131E-150. Inspections.

§ 131E‑150.  Inspections.

(a)        The Department shall make or cause to be made inspections of ambulatory surgical facilities as necessary. The Department is authorized to delegate to a State officer, agent, board, bureau or division of State government the authority to make inspections according to the rules adopted by the Commission. The Department may revoke this delegated authority in its discretion.

(b)        Notwithstanding the provisions of G.S. 8‑53, "Communications between physician and patient," or any other provision of law relating to the confidentiality of communications between physician and patient, the representatives of the Department who make these inspections may review any writing or other record in any recording medium which pertains to the admission, discharge, medication, treatment, medical condition, or history of persons who are or have been patients of the facility being inspected unless that patient objects in writing to review of that patient's records. Physicians, psychologists, psychiatrists, nurses, and anyone else involved in giving treatment at or through a facility who may be interviewed by representatives of the Department may disclose to these representatives information related to an inquiry, notwithstanding the existence of the physician‑patient privilege in G.S. 8‑53, "Communication between physician and patient," or any other rule of law; Provided the patient has not made written objection to this disclosure. The facility, its employees, and any person interviewed during these inspections shall be immune from liability for damages resulting from the disclosure of any information to the Department. Any confidential or privileged information received from review of records or interviews shall be kept confidential by the Department and not disclosed without written authorization of the patient or legal representative, or unless disclosure is ordered by a court of competent jurisdiction. The Department shall institute appropriate policies and procedures to ensure that this information shall not be disclosed without authorization or court order. The Department shall not disclose the name of anyone who has furnished information concerning a facility without the consent of that person. Neither the names of persons furnishing information nor any confidential or privileged information obtained from records or interviews shall be considered "public records" within the meaning of G.S. 132‑1, "'Public records' defined." Prior to releasing any information or allowing any inspections referred to in this section, the patient must be advised in writing by the facility that the patient has the right to object in writing to this release of information or review of the records and that by objecting in writing, the patient may prohibit the inspection or release of the records. (1977, 2nd Sess., c. 1214, s. 1; 1981, c. 586, s. 5; 1983, c. 775, s. 1.)



§ 131E-151. Penalties.

§ 131E‑151.  Penalties.

A person who owns in whole or in part or operates an ambulatory surgical facility without a license is guilty of a Class 3 misdemeanor, and upon conviction will be subject only to a fine of not more than fifty dollars ($50.00) for the first offense and not more than five hundred dollars ($500.00) for each subsequent offense.  Each day of continuing violation after conviction is considered a separate offense. (1977, 2nd Sess., c. 1214, s. 1; 1983, c. 775, s. 1; 1993, c. 539, s. 962; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 131E-152. Injunction.

§ 131E‑152.  Injunction.

(a)        Notwithstanding the existence or pursuit of any other remedy, the Department may, in the manner provided by law, maintain an action in the name of the State for injunction or other process against any person or governmental unit to restrain or prevent the establishment, conduct, management or operation of an ambulatory surgical facility without a license.

(b)        If any person shall hinder the proper performance of duty of the Secretary or a representative in carrying out the provisions of this Part, the Secretary may institute an action in the superior court of the county in which the hindrance occurred for injunctive relief against the continued hindrance, irrespective of all other remedies at law.

(c)        Actions under this section shall be in accordance with Article 37 of Chapter 1 of the General Statutes and Rule 65 of the Rules of Civil Procedure. (1977, 2nd Sess., c. 1214, s. 1; 1983, c. 775, s. 1.)



§ 131E-153. Reserved for future codification purposes.

§ 131E‑153.  Reserved for future codification purposes.



§ 131E-154. Reserved for future codification purposes.

§ 131E‑154.  Reserved for future codification purposes.



§ 131E-154.1. Title; purpose.

Part 5.  Nursing Pool Licensure Act.

§ 131E‑154.1.  Title; purpose.

(a)        This Part shall be known as "Nursing Pool Licensure Act".

(b)        The purpose of this Part is to establish licensing requirements for nursing pools. (1989, c. 744, s. 1.)



§ 131E-154.2. Definitions.

§ 131E‑154.2.  Definitions.

As used in this Part, unless the context clearly implies otherwise:

(1)        "Commission" means the North Carolina Medical Care Commission.

(2)        "Department" means the Department of Health and Human Services.

(3)        "Health Care Facility" means a hospital, psychiatric facility; rehabilitation facility; long‑term care facility; home health agency; intermediate care facility for the mentally retarded; chemical dependency treatment facility; and ambulatory surgical facility.

(4)        "Nursing pool" means any person, firm, corporation, partnership, or association engaged for hire in the business of providing or procuring temporary employment in health care facilities for nursing personnel, including nurses, nursing assistants, nurses aides, and orderlies. "Nursing pool" does not include an individual who engages solely in providing his own services on a temporary basis to health care facilities.

(5)        "Trauma" means acute physical injury to the human body that is judged, by the use of standardized field triage criteria (anatomic, physiologic, or mechanism of injury), to create a significant risk of mortality or major morbidity. (1989, c. 744, s. 1; 1993, c. 336, s. 2; 1997‑443, s. 11A.118(a).)



§ 131E-154.3. Licensing.

§ 131E‑154.3.  Licensing.

(a)        No person shall operate or represent himself to the public as operating a nursing pool without obtaining a license from the Department.

(b)        The Department shall provide applications for nursing pool licensure.  Each application filed with the Department shall contain all information requested.  A license shall be granted to the applicant upon a determination by the Department that the applicant has complied with the provisions of this Part and with the rules adopted by the Commission.  Each license shall be issued only for the premises and persons named, shall not be transferrable or assignable except with the written approval of the Department, and shall be posted in a conspicuous place on the licensed premises.

(c)        The Department shall renew the license in accordance with this Part and with rules adopted pursuant to it.

(d)        Nursing pools administered by health care facilities and agencies licensed under Article 5 or 6 of Chapter 131E of the General Statutes shall not be required to be separately licensed under this Article.  However, any facility or agency exempted from licensure as a nursing pool under this subsection shall be subject to rules adopted pursuant to this Article. (1989, c. 744, s. 1.)



§ 131E-154.4. Rules and enforcement.

§ 131E‑154.4.  Rules and enforcement.

(a)        The Commission shall adopt, amend, and repeal all rules necessary for the implementation of this Part.  These rules shall include the following requirements:

(1)        The nursing pool shall document that each employee who provides care meets the minimum licensing, training, and continuing education standards for the position in which the employee will be working;

(2)        The nursing pool shall comply with all other pertinent regulations relating to the health and other qualifications of personnel;

(3)        The nursing pool shall carry general and professional liability insurance to insure against the loss, damage, or expense incident to a claim arising out of the death or injury of any person as the result of negligence or malpractice in the provision of health care services by the nursing pool or its employees;

(4)        The nursing pool shall have written administrative and personnel policies to govern the services that it provides.  These policies shall include those concerning patient care, personnel, training and orientation, supervision, employee evaluation, and organizational structure; and

(5)        Any other aspects of nursing pool services that may need to be regulated to protect the public.

(b)        The Commission shall adopt no rules pertaining to the regulation of charges by the nursing pool or to wages paid by the nursing pool. (1989, c. 744, s. 1.)



§ 131E-154.5. Inspections.

§ 131E‑154.5.  Inspections.

The Department shall inspect all nursing pools that are subject to rules adopted pursuant to this Part in order to determine compliance with the provisions of this Part and with rules adopted pursuant to it.  Inspections shall be conducted in accordance with rules adopted by the Commission. (1989, c. 744, s. 1.)



§ 131E-154.6. Adverse action on a license; appeal procedures.

§ 131E‑154.6.  Adverse action on a license; appeal procedures.

(a)        The Department may suspend, revoke, annul, withdraw, recall, cancel, or amend a license when there has been a substantial failure to comply with the provisions of this Part or with the rules adopted pursuant to it.

(b)        The provisions of Chapter 150B of the General Statutes, the Administrative Procedure Act, shall govern all administrative action and judicial review in cases in which the Department has taken the action described in subsection (a) of this section. (1989, c. 744, s. 1.)



§ 131E-154.7. Injunction.

§ 131E‑154.7.  Injunction.

(a)        Notwithstanding the existence or pursuit of any other remedy, the Department may maintain an action in the name of the State for injunctive relief or other process against any person to restrain or prevent the establishment, conduct, management, or operation of a nursing pool without a license or to restrain or prevent substantial noncompliance with this Part or the rules adopted pursuant to it.

(b)        If any person hinders the proper performance of duty of the Department in carrying out the provisions of this Part, the Department may institute an action in the superior court of the county in which the hindrance occurred for injunctive relief against the continued hindrance. (1989, c. 744, s. 1.)



§ 131E-154.8. Confidentiality.

§ 131E‑154.8.  Confidentiality.

(a)        Notwithstanding G.S. 8‑53 or any other law pertaining to confidentiality of communications between physician and patient, in the course of an inspection conducted pursuant to G.S. 131E‑154.5:

(1)        Department representatives may review any writing or other record concerning the admission, discharge, medication, treatment, medical condition, or history of any person who is or has been a nursing pool patient; and

(2)        Any person involved in treating a patient at or through a nursing pool may disclose information to a Department representative unless the patient objects in writing to review of his records or disclosure of the information.  A nursing pool shall not release any information or allow any inspections under this section without first informing each affected patient in writing of his right to object to and thus prohibit release of information or review of records pertaining to him.

A nursing pool, its employees, and any other person interviewed in the course of an inspection shall be immune from liability for damages resulting from disclosure of the information to the Department.

(b)        The Department shall not disclose:

(1)        Any confidential or privileged information obtained under this section unless the patient or his legal representative authorizes disclosure in writing or unless a court of competent jurisdiction orders disclosure; or

(2)        The name of anyone who has furnished information concerning a nursing pool without that person's consent.

The Department shall institute appropriate policies and procedures to ensure that unauthorized disclosure does not occur.  Any Department employee who willfully discloses this information without appropriate authorization or court order shall be guilty of a Class 3 misdemeanor and, upon conviction, only fined at the discretion of the court but not in excess of five hundred dollars ($500.00).

(c)        All confidential or privileged information obtained under this section and the names of all persons providing this information are exempt from Chapter 132 of the General Statutes. (1989, c. 744, s. 1; 1993, c. 539, s. 963; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 131E-154.9. Reserved for future codification purposes.

§ 131E‑154.9.  Reserved for future codification purposes.



§ 131E-154.10. Reserved for future codification purposes.

§ 131E‑154.10.  Reserved for future codification purposes.



§ 131E-154.11. Reserved for future codification purposes.

§ 131E‑154.11.  Reserved for future codification purposes.



§ 131E-154.12. Title; purpose.

Part 6. North Carolina New Organizational Vision Award (NC NOVA) Special Licensure Designation.

§ 131E‑154.12.  Title; purpose.

(a)        This Part shall be known as the "North Carolina New Organizational Vision Award (NC NOVA) Special Licensure Designation."

(b)        The purpose of this Part is to establish special licensure designation requirements for nursing homes and home care agencies licensed pursuant to this Chapter and adult care homes licensed pursuant to Article 1 of Chapter 131D of the General Statutes. Application for the Special Licensure Designation is voluntary. (2006‑104, s. 1.)



§ 131E-154.13. Definitions.

§ 131E‑154.13.  Definitions.

The following definitions apply in this Part, unless otherwise specified:

(1)        Independent Review Organization.  The organization responsible for the application, review, and determination process for NC NOVA designation.

(2)        North Carolina New Organizational Vision Award (NC NOVA).  A special licensure designation for home care agencies and nursing homes licensed pursuant to this Chapter, and adult care homes licensed pursuant to Article 1 of Chapter 131D of the General Statutes, that have been determined through written and on‑site review by an independent review organization to have met a comprehensive set of workplace related interventions intended to improve the recruitment and retention, quality, and job satisfaction of direct care staff and the care provided to long‑term care clients and residents.

(3)        NC NOVA Partner Team.  The entity responsible for developing the criteria and protocols for the NC NOVA special licensure designation. The Partner Team is inclusive of representatives from the following organizations: Association for Home and Hospice Care of North Carolina, Direct Care Workers Association of North Carolina, Duke University Gerontological Nursing Program, Friends of Residents in Long Term Care, North Carolina Assisted Living Association, North Carolina Association of Long Term Care Facilities, North Carolina Association of Non‑Profit Homes for the Aging, North Carolina Department of Health and Human Services, North Carolina Foundation for Advanced Health Programs, North Carolina Health Care Facilities Association, The Carolinas Center for Medical Excellence, and the University of North Carolina at Chapel Hill  Institute on Aging.

(4)        NC NOVA Provider Information Manual.  The document developed by the NC NOVA Partner Team that specifies the scope of criteria for NC NOVA designation as well as information and procedures pertaining to the application, review, determination, and termination process. (2006‑104, s. 1.)



§ 131E-154.14. NC NOVA program established.

§ 131E‑154.14.  NC NOVA program established.

(a)        The Department of Health and Human Services shall establish the NC NOVA program.

(b)        The Department shall adopt rules to implement the NC NOVA program in accordance with the criteria and protocols established by the NC NOVA Partner Team and detailed in the NC NOVA Provider Information Manual.

(c)        Any information submitted by applicants or obtained by the independent review organization related to NC NOVA, as well as annual turnover data voluntarily submitted by home care agencies, adult care homes, and nursing facilities for the purposes of assessing statewide turnover trends, shall not be considered a public record under G.S. 132‑1.

(d)        Any licensed home care agency, adult care home, or nursing home that is determined not to have met the criteria for NC NOVA designation may reapply at intervals specified by the NC NOVA Partner Team and detailed in the NC NOVA Provider Information Manual.

(e)        The Department of Health and Human Services, Division of Health Service Regulation, shall issue a NC NOVA special licensure designation document to any licensed home care agency, adult care home, or nursing home that is determined by the independent review organization to have met the criteria for NC NOVA designation. The special licensure designation document shall be in addition to the operating license issued by the Division.

(f)         The Division of Health Service Regulation shall issue the NC NOVA special licensure document to successful applicants within 30 days of notification by the independent review organization.

(g)        The NC NOVA special licensure designation shall be in effect for a two‑year period unless the provider has a change in ownership.

(1)        Upon a change in ownership, if the new owner wishes to continue the NC NOVA designation, the new owner must communicate the desire in writing to the independent review organization within 30 days of the effective date of the change of ownership and proceed with an expedited review in accordance with procedures detailed by the NC NOVA Partner Team and included in the NC NOVA Provider Information Manual.

a.         If the new owner continues to meet the NC NOVA criteria, based upon the expedited review, the special licensure designation will remain in effect for the remainder of the two‑year period.

b.         If the new owner fails to meet NC NOVA criteria, the special designation document shall be immediately returned to the Division of Health Service Regulation. The new owner may reapply for NC NOVA designation under subsection (e) of this section.

(2)        Within 30 days of the effective date of the change of ownership, if the new owner fails to notify the independent review organization in writing of the desire to retain the special licensure designation by undergoing an expedited review, the designation will become null and void, and the special designation document must be immediately returned to the Division of Health Service Regulation. (2006‑104, s. 1; 2007‑182, s. 1.)



§ 131E-155. Definitions.

Article 7.

Regulation of Emergency Medical Services.

§ 131E‑155.  Definitions.

As used in this Article, unless otherwise specified:

(1)        "Ambulance" means any privately or publicly owned motor vehicle, aircraft, or vessel that is specially designed, constructed, or modified and equipped and is intended to be used for and is maintained or operated for the transportation of patients on the streets or highways, waterways or airways of this State.

(2)        Repealed by Session Laws 1997‑443, s. 11A.129C.

(3)        Redesignated as subdivision (13a).

(4)        "Commission" means the North Carolina Medical Care Commission.

(5)        "Emergency medical dispatcher" means an emergency telecommunicator who has completed an educational program approved by the Department and has been credentialed as an emergency medical dispatcher by the Department.

(6)        "Emergency medical services" means services rendered by emergency medical services personnel in responding to improve the health and wellness of the community and to address the individual's need for emergency medical care within the scope of practice as defined by the North Carolina Medical Board in accordance with G.S. 143‑514 in order to prevent loss of life or further aggravation of physiological or psychological illness or injury.

(6a)      "Emergency medical services instructor" means an individual who has completed educational requirements approved by the Department and has been credentialed as an emergency medical services instructor by the Department.

(6b)      "Emergency Medical Services Peer Review Committee" means a panel composed of EMS program representatives to be responsible for analyzing patient care data and outcome measures to evaluate the ongoing quality of patient care, system performance, and medical direction within the EMS system. The committee membership shall include physicians, nurses, EMS personnel, medical facility personnel, and county government officials. Review of medical records by the EMS Peer Review Committee is confidential and protected under G.S. 143‑518. An EMS Peer Review Committee, its members, proceedings, records and materials produced, and materials considered shall be afforded the same protections afforded Medical Review Committees, their members, proceedings, records, and materials under G.S. 131E‑95.

(7)        "Emergency medical services personnel" means all the personnel defined in subdivisions (5), (6a), (8), (9), (10), (12), (13), (14), and (15) of this section.

(8)        "Emergency medical services‑nurse practitioner" means a registered nurse who is licensed to practice nursing in North Carolina and approved to perform medical acts by the North Carolina Medical Board and the North Carolina Board of Nursing. Upon successful completion of an orientation program conducted under the authority of the medical director and approved by the Department, emergency medical services‑nurse practitioners shall be approved by the medical director to issue instructions to EMS personnel. These instructions shall be in accordance with protocols approved by the EMS system and Office of Emergency Medical Services and under the direction of the medical director.

(9)        "Emergency medical services‑physician assistant" means a physician assistant who is licensed by the North Carolina Medical Board. Upon successful completion of an orientation program conducted under the authority of the medical director and approved by the Department, emergency medical services‑physician assistants shall be approved by the medical director to issue instructions to EMS personnel. These instructions shall be in accordance with protocols approved by the EMS system and Office of Emergency Medical Services and under the direction of the medical director.

(10)      "Emergency medical technician" means an individual who has completed an educational program in emergency medical care approved by the Department and has been credentialed as an emergency medical technician by the Department.

(11)      Repealed by Session Laws 2003‑392, s. 2(a), effective August 7, 2003.

(12)      "Emergency medical technician‑intermediate" means an individual who has completed an educational program in emergency medical care approved by the Department and has been credentialed as an emergency medical technician‑intermediate by the Department.

(13)      "Emergency medical technician‑paramedic" means an individual who has completed an educational program in emergency medical care approved by the Department and has been credentialed as an emergency medical technician‑paramedic by the Department.

(13a)    "EMS provider" means a firm, corporation or association which engages in or professes to provide emergency medical services.

(14)      "Medical responder" means an individual who has completed an educational program in emergency medical care and first aid approved by the Department and has been credentialed as a medical responder by the Department.

(15)      "Mobile intensive care nurse" means a registered nurse who is licensed to practice nursing in North Carolina and is approved by the medical director, following successful completion of an orientation program conducted under the authority of the medical director and approved by the Department, to issue instructions to EMS personnel. These instructions shall be in accordance with protocols approved by the EMS system and Office of Emergency Medical Services and under the direction of the medical director.

(16)      "Patient" means an individual who is sick, injured, wounded, or otherwise incapacitated or helpless such that the need for some medical assistance might be anticipated.

(17)      "Practical examination" means a test where an applicant for credentialing as an emergency medical technician, medical responder, emergency medical technician‑intermediate, or emergency medical technician‑paramedic demonstrates the ability to perform specified emergency medical care skills. (1983, c. 775, s. 1; 1997‑443, s. 11A.129C; 2001‑210, s. 1; 2003‑392, s. 2(a).)



§ 131E-155.1. EMS Provider License required.

§ 131E‑155.1.  EMS Provider License required.

(a)        No firm, corporation, or association shall furnish, operate, conduct, maintain, advertise, or otherwise engage in or profess to provide emergency medical services or transport patients upon the streets or highways, waterways, or airways in North Carolina unless a valid EMS Provider License has been issued by the Department.

(b)        Before an EMS Provider License may be issued, the firm, corporation, or association seeking the license shall apply to the Department for this license. Application shall be made upon forms and according to procedures established by the Department. Prior to issuing an original or renewal EMS Provider License, the Department shall determine that the applicant meets all requirements for this license as set forth in this Article and in the rules adopted under this Article. EMS Provider Licenses shall be valid for a period specified by the Department, provided that the period shall be a minimum of four years unless action is taken under subsection (d) of this section.

(c)        The Commission shall adopt rules setting forth the qualifications required for obtaining or renewing an EMS Provider License.

(d)        The Department may deny, suspend, amend, or revoke an EMS Provider License in any case where the Department finds that there has been a substantial failure to comply with the provisions of this Article or the rules adopted under this Article. The Department's decision to deny, suspend, amend, or revoke an EMS Provider License may be appealed by the applicant or licensee pursuant to the provisions of Article 3 of Chapter 150B of the General Statutes, the Administrative Procedure Act.

(e)        Operating as an EMS provider without a valid EMS Provider License is a Class 3 misdemeanor. Each day's operation as an EMS provider without a license is a separate offense. (1995, c. 413, s. 1; 2001‑210, s. 1.)



§ 131E-156. Permit required to operate ambulance.

§ 131E‑156.  Permit required to operate ambulance.

(a)        No person, firm, corporation, or association, either as owner, agent, provider, or otherwise, shall furnish, operate, conduct, maintain, advertise, or otherwise engage in or profess to be engaged in the business or service of transporting patients upon the streets or highways, waterways or airways in North Carolina unless a valid permit from the Department has been issued for each ambulance used in the business or service.

(b)        Before a permit may be issued for a vehicle to be operated as an ambulance, the EMS provider shall apply to the Department for an ambulance permit. Application shall be made upon forms and according to procedures established by the Department. Prior to issuing an original or renewal permit for an ambulance, the Department shall determine that the vehicle for which the permit is issued meets all requirements as to equipment, design, supplies and sanitation as set forth in this Article and in the rules of the Commission and that the EMS provider has the credentialed personnel necessary to operate the ambulance in accordance with this Article. Permits issued for ambulances shall be valid for a period specified by the Department, not to exceed four years.

(c)        Duly authorized representatives of the Department may issue temporary permits for vehicles not meeting required standards for a period not to exceed 60 days, when it determines the public interest will be served.

(d)        When a permit has been issued for an ambulance as specified by this Article, the vehicle and records relating to the maintenance and operation of the vehicle shall be open to inspection by duly authorized representatives of the Department at all reasonable times. (1967, c. 343, s. 3; 1973, c. 476, s. 128; c. 1224, s. 1; 1983, c. 775, s. 1; 2001‑210, s. 1.)



§ 131E-157. Standards for equipment; inspection of equipment and supplies required for ambulances.

§ 131E‑157.  Standards for equipment; inspection of equipment and supplies required for ambulances.

(a)        The Commission shall adopt rules specifying equipment, sanitation, supply and design requirements for ambulances.

(b)        The Department shall inspect each ambulance for compliance with the requirements set forth by the Commission and this Article when it deems an inspection is necessary. The Department shall maintain a record of the inspection.

(c)        Upon a determination, based upon an inspection, that an ambulance fails to meet the requirements of this Article or rules adopted under this Article, the Department may deny, suspend, or revoke the permit for the ambulance concerned until these requirements are met. (1967, c. 343, s. 3; 1973, c. 476, s. 128; c. 1224, s. 1; 1983, c. 775, s. 1; 2001‑210, s. 1.)



§ 131E-158. Credentialed personnel required.

§ 131E‑158.  Credentialed personnel required.

(a)        Every ambulance when transporting a patient shall be occupied at a minimum by all of the following:

(1)        At least one emergency medical technician who shall be responsible for the medical aspects of the mission prior to arrival at the medical facility, assuming no other individual with higher credentials is available.

(2)        One medical responder who is responsible for the operation of the vehicle and rendering assistance to the emergency medical technician.

An ambulance owned and operated by a licensed health care facility that is used solely to transport sick or infirm patients with known nonemergency medical conditions between facilities or between a residence and a facility for scheduled medical appointments is exempt from the requirements of this subsection.

(b)        The Commission shall adopt rules setting forth exemptions to the requirements stated in (a) of this section applicable to situations where exemptions are considered by the Commission to be in the public interest. (1967, c. 343, s. 3; 1973, c. 476, s. 128; c. 725; c. 1224, s. 1; 1975, c. 612; 1983, c. 775, s. 1; 1989, c. 300; 1997‑443, s. 11A.129D; 2001‑210, s. 1.)



§ 131E-159. Credentialing requirements.

§ 131E‑159.  Credentialing requirements.

(a)        Individuals seeking credentials as an emergency medical technician, emergency medical technician‑intermediate, emergency medical technician‑paramedic, medical responder, emergency medical dispatcher, or emergency medical services instructor shall apply to the Department using forms prescribed by that agency. The Department's representatives shall examine the applicant by either written, practical, or written and practical examination. The Department shall issue appropriate credentials to the applicant who meets all the requirements set forth in this Article and the rules adopted for this Article and who successfully completes the examinations required for credentialing. Emergency medical technician, medical responder, emergency medical dispatcher, emergency medical technician‑intermediate, emergency medical technician‑paramedic, and emergency medical services instructor credentials shall be valid for a period not to exceed four years and may be renewed if the holder meets the requirements set forth in the rules of the Commission. The Department is authorized to revoke or suspend these credentials at any time it determines that the holder no longer meets the qualifications prescribed.

(b)        The Commission shall adopt rules setting forth the qualifications required for credentialing of medical responders, emergency medical technicians, emergency medical technician‑intermediates, emergency medical technician‑paramedics, emergency medical dispatchers, and emergency medical services instructors.

(c)        Individuals currently credentialed as an emergency medical technician, emergency medical technician intermediate, emergency medical technician paramedic, medical responder, and emergency medical services instructor by the National Registry of Emergency Medical Technicians or by another state where the education/credentialing requirements have been approved for legal recognition by the Department of Health and Human Services, in accordance with rules promulgated by the Medical Care Commission, and who is either currently residing in North Carolina or affiliated with a permitted EMS provider offering service within North Carolina, may be eligible for credentialing as an emergency medical technician, emergency medical technician‑intermediate, emergency medical technician‑paramedic, medical responder, and emergency medical services instructor without examination. This credentialing shall be valid for a period not to exceed the length of the applicant's original credentialing or four years, whichever is less.

(d)        An individual currently credentialed as an emergency medical dispatcher by a national credentialing agency, or by another state where the education/credentialing requirements have been approved for legal recognition by the Department of Health and Human Services, in accordance with rules issued by the Medical Care Commission, and who is either currently residing in North Carolina or affiliated with an emergency medical dispatcher program approved by the Department of Health and Human Services offering service within North Carolina, may be eligible for credentialing as an emergency medical dispatcher without examination. This credentialing shall be valid for a period not to exceed the length of the applicant's original credentialing or four years, whichever is less.

(e)        Duly authorized representatives of the Department may issue temporary credentials with or without examination upon finding that this action will be in the public interest. Temporary credentials shall be valid for a period not exceeding 90 days.

(f)         The Department may deny, suspend, amend, or revoke the credentials of a medical responder, emergency medical technician, emergency medical technician‑intermediate, emergency medical technician‑paramedic, emergency medical dispatcher, or emergency medical services instructor in any case in which the Department finds that there has been a substantial failure to comply with the provisions of this Article or the rules issued under this Article. Prior to implementation of any of the above disciplinary actions, the Department shall consider the recommendations of the EMS Disciplinary Committee pursuant to G.S. 143‑519. The Department's decision to deny, suspend, amend, or revoke credentials may be appealed by the applicant or credentialed personnel pursuant to the provisions of Article 3 of Chapter 150B of the General Statutes, the Administrative Procedure Act.

(g)        An individual who applies for EMS credentials, seeks to renew EMS credentials, or holds EMS credentials is subject to a criminal background review by the Department. At the request of the Department, the Emergency Medical Services Disciplinary Committee, established by G.S. 143‑519, shall review criminal background information and make a recommendation regarding the eligibility of an individual to obtain initial EMS credentials, renew EMS credentials, or maintain EMS credentials. The Department and the Emergency Medical Services Disciplinary Committee shall keep all information obtained pursuant to this subsection confidential. The Medical Care Commission shall adopt rules to implement the provisions of this subsection, including rules to establish a reasonable fee to offset the actual costs of criminal history information obtained pursuant to G.S. 114‑19.21. (1967, c. 343, s. 3; 1973, c. 476, s. 128; c. 725; c. 1224, s. 1; 1975, c. 612; 1983, c. 775, s. 1; 1987, c. 495, s. 2; 1993, c. 135, s. 1; 1997‑443, ss. 11A.118(a), 11A.129E; 2001‑210, s. 1; 2003‑392, s. 2(b); 2007‑411, s. 1.)



§ 131E-160. Exemptions.

§ 131E‑160.  Exemptions.

All of the following vehicles are exempt from the provisions of this Article:

(1)        Privately owned vehicles not used in the business of transporting patients.

(2)        A vehicle rendering service as an ambulance in case of a major catastrophe or emergency, when the permitted ambulances based in the locality of the catastrophe or emergency are insufficient to render the services required.

(3)        Any ambulance based outside this State, except that an ambulance which receives a patient within this State for transportation to a location within this State shall comply with the provisions of this Article.

(4)        Ambulances owned and operated by an agency of the United States government.

(5)        Vehicles owned and operated by rescue squads chartered by the State of North Carolina as nonprofit corporations or associations which are not regularly used to transport sick, injured, wounded or otherwise incapacitated or helpless persons except as a part of rescue operations. (1967, c. 343, s. 3; c. 1257, s. 2; 1983, c. 775, s. 1; 2001‑210, s. 1.)



§ 131E-161. Violation declared misdemeanor.

§ 131E‑161.  Violation declared misdemeanor.

It shall be the responsibility of the EMS provider to ensure that the ambulance operation complies with the provisions of this Article and all rules adopted for this Article. Upon the violation of any part of this Article or any rule adopted under authority of this Article, the Department shall have the power to deny, revoke, or suspend the permits of all vehicles owned or operated by the violator. The operation of an ambulance without a valid permit or after a permit has been denied, suspended, or revoked or without appropriate credentialed staffing as required by G.S. 131E‑158, shall constitute a Class 1 misdemeanor. (1967, c. 343, s. 3; 1973, c. 476, s. 128; 1983, c. 775, s. 1; 1993, c. 539, s. 964; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑443, s. 11A.129F; 2001‑210, s. 1.)



§ 131E-162. Statewide trauma system.

Article 7A.

Statewide Trauma System Act of 1993.

§ 131E‑162.  Statewide trauma system.

The Department shall establish and maintain a program for the development of a statewide trauma system. The Department shall consolidate all State functions relating to trauma systems, both regulatory and developmental, under the auspices of this program.

The Commission shall adopt rules to carry out the purpose of this Article. These rules shall be adopted with the advice of the State Emergency Medical Services Advisory Council and shall include the operation of a statewide trauma registry, statewide educational requirements fundamental to the implementation of the trauma system. The rules adopted by the Commission shall establish guidelines for monitoring and evaluating the system including standards and criteria for the denial, suspension, voluntary withdrawal, or revocation of credentials for trauma center designation, and the establishment of regional trauma peer review committees. Each regional trauma peer review committee shall be responsible for analyzing trauma patient care data and outcome measures to evaluate the ongoing quality of patient care, system performance, and medical direction within the regional trauma system. The committee membership shall include physicians, nurses, EMS personnel, trauma registrars, and hospital administrators. Review of medical records by the Trauma Peer Review Committee is confidential and protected under G.S. 143‑518. A Trauma Peer Review Committee, its members, proceedings, records and materials produced, and materials considered shall be afforded the same protections afforded Medical Review Committees, their members, proceedings, records, and materials under G.S. 131E‑95. The rules adopted by the Commission shall avoid duplication of reporting and minimize the cost to hospitals or other persons reporting under this section. The Office of Emergency Medical Services shall be the agency responsible for monitoring system development, ensuring compliance with rules, and overseeing system effectiveness.

With respect to collection of data and educational requirements regarding trauma, rules adopted by the Medical Care Commission shall limit the authority of the Department to hospitals and Emergency Medical Services providers. Nothing in this Article shall be interpreted so as to grant the Department authority to require private physicians, schools, or universities, except those participating in the trauma system, to provide information or data or to conduct educational programs regarding trauma. (1993, c. 336, s. 1; 2001‑210, s. 2; 2003‑392, s. 2(c).)



§ 131E-163. Reserved for future codification purposes.

§ 131E‑163.  Reserved for future codification purposes.



§ 131E-164. Reserved for future codification purposes.

§ 131E‑164.  Reserved for future codification purposes.



§ 131E-165. Title; purpose.

Article 8.

Cardiac Rehabilitation Certification Program.

§ 131E‑165.  Title; purpose.

(a)        This Article shall be known as the "Cardiac Rehabilitation Certification Program."

(b)        The purpose of this Article is to provide for the development, establishment, and enforcement of rules and certification:

(1)        For the care and treatment of individuals in outpatient cardiac rehabilitation programs; and

(2)        For the maintenance and operation of cardiac rehabilitation programs to ensure safe and adequate treatment of individuals in cardiac rehabilitation programs. (1983, c. 775, s. 1; 1995, c. 182, s. 1.)



§ 131E-166. Definitions.

§ 131E‑166.  Definitions.

As used in this Article, unless otherwise specified:

(1)        "Cardiac Rehabilitation Program" means a program certified under this Article for the delivery of cardiac rehabilitation services to outpatients and includes, but shall not be limited to, coordinated, physician‑directed, individualized programs of therapeutic activity and adaption designed to assist the cardiac patient in attaining the highest rehabilitative potential.

(2)        "Certification" means the issuance of a certificate by the Department upon determination that cardiac rehabilitation services offered at a given program site meet all cardiac rehabilitation program rules. (1983, c. 775, s. 1; 1995, c. 182, s. 2.)



§ 131E-167. Certificate requirement.

§ 131E‑167.  Certificate requirement.

(a)        Applications for certification shall be available from the Department, and each application filed with the Department shall contain all necessary and reasonable information that the Department may by rule require. A certificate shall be granted to the applicant for a period not to exceed one year upon a determination by the Department that the applicant has substantially complied with the provisions of this Article and the rules promulgated by the Department under this Article. The Department shall charge the applicant a nonrefundable annual certification fee in the amount of three hundred eighty‑five dollars ($385.00).

(b)        A provisional certificate may be issued for a period not to exceed six months to a program:

(1)        That does not substantially comply with the rules, when failure to comply does not endanger the health, safety, or welfare of the clients being served by the program;

(2)        During the initial stages of operation if determined appropriate by the Department.

(c)        Prior to offering a cardiac rehabilitation program as defined in this Article, such a program must be inspected, evaluated, and certified as having substantially met the rules adopted by the Department under this Article.

(d)        A certificate to operate a Cardiac Rehabilitation Program shall be renewed upon the successful re‑evaluation of the program as stated in the rules adopted pursuant to this Article.

(e)        Each certificate shall be issued only for the premises and persons named in the application and shall not be transferable or assignable except with the written approval of the Department.

(f)         A certificate shall be posted in a conspicuous place on the certified premises.  (1983, c. 775, s. 1; 2003‑284, s. 34.6(a); 2005‑276, s. 41.2(f); 2009‑451, s. 10.76(c).)



§ 131E-168. Adverse action on a certificate.

§ 131E‑168.  Adverse action on a certificate.

(a)        Subject to subsection (b), the Department is authorized to deny a new or renewal certificate and to suspend or revoke an existing certificate upon determination that there has been a substantial failure to comply with the provisions of this Article or the rules promulgated under this Article.

(b)        The provisions of Chapter 150A of the General Statutes, the Administrative Procedure Act, shall govern all administrative action and judicial review in cases where the Department has taken the action described in subsection (a). (1983, c. 775, s. 1.)



§ 131E-169. Rules and enforcement.

§ 131E‑169.  Rules and enforcement.

(a)        The Department is authorized to adopt, amend, and repeal all rules as may be designed to further the accomplishment of this Article.

(b)        The Department shall enforce the rules adopted for the certification of cardiac rehabilitation programs. (1983, c. 775, s. 1.)



§ 131E-170. Inspections.

§ 131E‑170.  Inspections.

(a)        The Department shall make or cause to be made inspections of Cardiac Rehabilitation Programs as it deems necessary. The Department is empowered to delegate to a State officer, agent, board, bureau or division of State government the authority to make these inspections according to the rules promulgated by the Department. In addition, an individual who is not a State officer or agent and who is delegated the authority to make these inspections must be approved by the Department. The Department may revoke this delegated authority in its discretion.

(b)        Notwithstanding the provisions of G.S. 8‑53, "Communications between physician and patient," or any other provision of law relating to the confidentiality of communications between physician and patient, the representatives of the Department who make these inspections may review any writing or other record in any recording medium which pertains to the admission, discharge, medication, treatment, medical condition, or history of persons who are or have been patients of the program being inspected unless that patient objects in writing to review of that patient's records. Physicians, psychiatrists, nurses, and anyone else involved in giving treatment at or through a program who may be interviewed by representatives of the  Department may disclose to these representatives information related to any inquiry, notwithstanding the existence of the physician‑patient privilege in G.S. 8‑53, "Communication between physician and patient," or any other rule of law, provided the patient has not made written objection to this disclosure. The program, its employees, and any person interviewed during these inspections shall be immune from liability for damages resulting from the disclosure of any information to the Department. Any confidential or privileged information received from review of records or interviews shall be kept confidential by the Department and not disclosed without written authorization of the patient or legal representative, or unless disclosure is ordered by a court of competent jurisdiction. The Department shall institute appropriate policies and procedures to ensure that this information shall not be disclosed without authorization or court order. The Department shall not disclose the name of anyone who has furnished information concerning a facility without the consent of that person. Neither the names of persons furnishing information nor any confidential or privileged information obtained from records or interviews shall be considered "public records" within the meaning of G.S. 132‑1, "'Public records' defined." Prior to releasing any information or allowing any inspections referred to in this section, the patient must be advised in writing by the program that the patient has the right to object in writing to the release of information or review of the records and that by an objection in writing the patient may prohibit the inspection or release of the records. (1983, c. 775, s. 1.)



§§ 131E-171 through 131E-174. Reserved for future codification purposes.

§§ 131E‑171 through 131E‑174.  Reserved for future codification purposes.



§ 131E-175. Findings of fact.

Article 9.

Certificate of Need.

§ 131E‑175.  Findings of fact.

The General Assembly of North Carolina makes the following findings:

(1)        That the financing of health care, particularly the reimbursement of health services rendered by health service facilities, limits the effect of free market competition and government regulation is therefore necessary to control costs, utilization, and distribution of new health service facilities and the bed complements of these health service facilities.

(2)        That the increasing cost of health care services offered through health service facilities threatens the health and welfare of the citizens of this State in that citizens need assurance of economical and readily available health care.

(3)        That, if left to the market place to allocate health service facilities and health care services, geographical maldistribution of these facilities and services would occur and, further, less than equal access to all population groups, especially those that have traditionally been medically underserved, would result.

(3a)      That access to health care services and health care facilities is critical to the welfare of rural North Carolinians, and to the continued viability of rural communities, and that the needs of rural North Carolinians should be considered in the certificate of need review process.

(4)        That the proliferation of unnecessary health service facilities results in costly duplication and underuse of facilities, with the availability of excess capacity leading to unnecessary use of expensive resources and overutilization of health care services.

(5)        Repealed by Session Laws 1987, c. 511, s. 1.

(6)        That excess capacity of health service facilities places an enormous economic burden on the public who pay for the construction and operation of these facilities as patients, health insurance subscribers, health plan contributors, and taxpayers.

(7)        That the general welfare and protection of lives, health, and property of the people of this State require that new institutional health services to be offered within this State be subject to review and evaluation as to need, cost of service, accessibility to services, quality of care, feasibility, and other criteria as determined by provisions of this Article or by the North Carolina Department of Health and Human Services pursuant to provisions of this Article prior to such services being offered or developed in order that only appropriate and needed institutional health services are made available in the area to be served.

(8)        That because persons who have received exemptions under Section 11.9(a) of S.L. 2000‑67, as amended, and under Section 11.69(b) of S.L. 1997‑443, as amended by Section 12.16C(a) of S.L. 1998‑212, and as amended by Section 1 of S.L. 1999‑135, have had sufficient time to complete development plans and initiate construction of beds in adult care homes.

(9)        That because with the enactment of this legislation, beds allowed under the exemptions noted above and pending development will count in the inventory of adult care home beds available to provide care to residents in the State Medical Facilities Plan.

(10)      That because State and county expenditures provide support for nearly three‑quarters of the residents in adult care homes through the State County Special Assistance program, and excess bed capacity increases costs per resident day, it is in the public interest to promote efficiencies in delivering care in those facilities by controlling and directing their growth in an effort to prevent underutilization and higher costs and provide appropriate geographical distribution.

(11)      That physicians providing gastrointestinal endoscopy services in unlicensed settings should be given an opportunity to obtain a license to provide those services to ensure the safety of patients and the provision of quality care.

(12)      That demand for gastrointestinal endoscopy services is increasing at a substantially faster rate than the general population given the procedure is recognized as a highly effective means to diagnose and prevent cancer. (1977, 2nd Sess., c. 1182, s. 2; 1981, c. 651, s. 1; 1983, c. 775, s. 1; 1987, c. 511, s. 1; 1993, c. 7, s. 1; 1997‑443, s. 11A.118(a); 2001‑234, s. 1; 2005‑346, s. 5.)



§ 131E-176. Definitions.

§ 131E‑176.  Definitions.

As used in this Article, unless the context clearly requires otherwise, the following terms have the meanings specified:

(1)        "Adult care home" means a facility with seven or more beds licensed under Part 1 of Article 1 of Chapter 131D of the General Statutes or Chapter 131E of the General Statutes that provides residential care for aged or disabled persons whose principal need is a home which provides the supervision and personal care appropriate to their age and disability and for whom medical care is only occasional or incidental.

(1a)      (See note) "Air ambulance" means aircraft used to provide air transport of sick or injured persons between destinations within the State.

(1b)      "Ambulatory surgical facility" means a facility designed for the provision of a specialty ambulatory surgical program or a multispecialty ambulatory surgical program. An ambulatory surgical facility serves patients who require local, regional or general anesthesia and a period of post‑operative observation. An ambulatory surgical facility may only admit patients for a period of less than 24 hours and must provide at least one designated operating room or gastrointestinal endoscopy room, as defined in Article 5 Part 1 and Article 6, Part 4 of this Chapter, and at least one designated recovery room, have available the necessary equipment and trained personnel to handle emergencies, provide adequate quality assurance and assessment by an evaluation and review committee, and maintain adequate medical records for each patient. An ambulatory surgical facility may be operated as a part of a physician or dentist's office, provided the facility is licensed under G.S. Chapter 131E, Article 6, Part D, but the performance of incidental, limited ambulatory surgical procedures which do not constitute an ambulatory surgical program as defined in subdivision (1c) of this section and which are performed in a physician's or dentist's office does not make that office an ambulatory surgical facility.

(1c)      "Ambulatory surgical program" means a formal program for providing on a same‑day basis those surgical procedures which require local, regional or general anesthesia and a period of post‑operative observation to patients whose admission for more than 24 hours is determined, prior to surgery or gastrointestinal endoscopy, to be medically unnecessary.

(2)        "Bed capacity" means space used exclusively for inpatient care, including space designed or remodeled for licensed inpatient beds even though temporarily not used for such purposes. The number of beds to be counted in any patient room shall be the maximum number for which adequate square footage is provided as established by rules of the Department except that single beds in single rooms are counted even if the room contains inadequate square footage. The term "bed capacity" also refers to the number of dialysis stations in kidney disease treatment centers, including freestanding dialysis units.

(2a)      "Bone marrow transplantation services" means the process of infusing bone marrow into persons with diseases to stimulate the production of blood cells.

(2b)      "Burn intensive care services" means services provided in a unit designed to care for patients who have been severely burned.

(2c)      "Campus" means the adjacent grounds and buildings, or grounds and buildings not separated by more than a public right‑of‑way, of a health service facility and related health care entities.

(2d)      "Capital expenditure" means an expenditure for a project, including but not limited to the cost of construction, engineering, and equipment which under generally accepted accounting principles is not properly chargeable as an expense of operation and maintenance. Capital expenditure includes, in addition, the fair market value of an acquisition made by donation, lease, or comparable arrangement by which a person obtains equipment, the expenditure for which would have been considered a capital expenditure under this Article if the person had acquired it by purchase.

(2e)      Repealed by Session Laws 2005‑325, s. 1, effective for hospices and hospice offices December 31, 2005.

(2f)       "Cardiac catheterization equipment" means the equipment used to provide cardiac catheterization services.

(2g)      "Cardiac catheterization services" means those procedures, excluding pulmonary angiography procedures, in which a catheter is introduced into a vein or artery and threaded through the circulatory system into the heart specifically to diagnose abnormalities in the motion, contraction, and blood flow of the moving heart or to perform surgical therapeutic interventions to restore, repair, or reconstruct the coronary blood vessels of the heart.

(3)        "Certificate of need" means a written order which affords the person so designated as the legal proponent of the proposed project the opportunity to proceed with the development of such project.

(4)        Repealed by Session Laws 1993, c. 7, s. 2.

(5)        "Change in bed capacity" means (i) any relocation of health service facility beds, or dialysis stations from one licensed facility or campus to another, or (ii) any redistribution of health service facility bed capacity among the categories of health service facility bed as defined in G.S. 131E‑176(9c), or (iii) any increase in the number of health service facility beds, or dialysis stations in kidney disease treatment centers, including freestanding dialysis units.

(5a)      "Chemical dependency treatment facility" means a public or private facility, or unit in a facility, which is engaged in providing 24‑hour a day treatment for chemical dependency or substance abuse. This treatment may include detoxification, administration of a therapeutic regimen for the treatment of chemically dependent or substance abusing persons and related services. The facility or unit may be:

a.         A unit within a general hospital or an attached or freestanding unit of a general hospital licensed under Article 5, Chapter 131E, of the General Statutes,

b.         A unit within a psychiatric hospital or an attached or freestanding unit of a psychiatric hospital licensed under Article 1A of General Statutes Chapter 122 or Article 2 of General Statutes Chapter 122C,

c.         A freestanding facility specializing in treatment of persons who are substance abusers or chemically dependent licensed under Article 1A of General Statutes Chapter 122 or Article 2 of General Statutes Chapter 122C; and may be identified as "chemical dependency, substance abuse, alcoholism, or drug abuse treatment units," "residential chemical dependency, substance abuse, alcoholism or drug abuse facilities," or by other names if the purpose is to provide treatment of chemically dependent or substance abusing persons, but shall not include social setting detoxification facilities, medical detoxification facilities, halfway houses or recovery farms.

(5b)      "Chemical dependency treatment beds" means beds that are licensed for the inpatient treatment of chemical dependency. Residential treatment beds for the treatment of chemical dependency or substance abuse are chemical dependency treatment beds. Chemical dependency treatment beds shall not include beds licensed for detoxification.

(6)        "Department" means the North Carolina Department of Health and Human Services.

(7)        To "develop" when used in connection with health services, means to undertake those activities which will result in the offering of institutional health service or the incurring of a financial obligation in relation to the offering of such a service.

(7a)      "Diagnostic center" means a freestanding facility, program, or provider, including but not limited to, physicians' offices, clinical laboratories, radiology centers, and mobile diagnostic programs, in which the total cost of all the medical diagnostic equipment utilized by the facility which cost ten thousand dollars ($10,000) or more exceeds five hundred thousand dollars ($500,000). In determining whether the medical diagnostic equipment in a diagnostic center costs more than five hundred thousand dollars ($500,000), the costs of the equipment, studies, surveys, designs, plans, working drawings, specifications, construction, installation, and other activities essential to acquiring and making operational the equipment shall be included. The capital expenditure for the equipment shall be deemed to be the fair market value of the equipment or the cost of the equipment, whichever is greater.

(7b)      "Expedited review" means the status given to an application's review process when the applicant petitions for the review and the Department approves the request based on findings that all of the following are met:

a.         The review is not competitive.

b.         The proposed capital expenditure is less than five million dollars ($5,000,000).

c.         A request for a public hearing is not received within the time frame defined in G.S. 131E‑185.

d.         The agency has not determined that a public hearing is in the public interest.

(7c)      "Gamma knife" means equipment which emits photon beams from a stationary radioactive cobalt source to treat lesions deep within the brain and is one type of stereotactic radiosurgery.

(7d)      "Gastrointestinal endoscopy room" means a room used for the performance of procedures that require the insertion of a flexible endoscope into a gastrointestinal orifice to visualize the gastrointestinal lining and adjacent organs for diagnostic or therapeutic purposes.

(8),(9)  Repealed by Session Laws 1987, c. 511, s. 1.

(9a)      "Health service" means an organized, interrelated medical, diagnostic, therapeutic, and/or rehabilitative activity that is integral to the prevention of disease or the clinical management of a sick, injured, or disabled person. "Health service" does not include administrative and other activities that are not integral to clinical management.

(9b)      "Health service facility" means a hospital; long‑term care hospital; psychiatric facility; rehabilitation facility; nursing home facility; adult care home; kidney disease treatment center, including freestanding hemodialysis units; intermediate care facility for the mentally retarded; home health agency office; chemical dependency treatment facility; diagnostic center; hospice office, hospice inpatient facility, hospice residential care facility; and ambulatory surgical facility.

(9c)      "Health service facility bed" means a bed licensed for use in a health service facility in the categories of (i) acute care beds; (ii) psychiatric beds; (iii) rehabilitation beds; (iv) nursing home beds; (v) intermediate care beds for the mentally retarded; (vi) chemical dependency treatment beds; (vii) hospice inpatient facility beds; (viii) hospice residential care facility beds; (ix) adult care home beds; and (x) long‑term care hospital beds.

(10)      "Health maintenance organization (HMO)" means a public or private organization which has received its certificate of authority under Article 67 of Chapter 58 of the General Statutes and which either is a qualified health maintenance organization under Section 1310(d) of the Public Health Service Act or:

a.         Provides or otherwise makes available to enrolled participants health care services, including at least the following basic health care services: usual physician services, hospitalization, laboratory, X ray, emergency and preventive services, and out‑of‑area coverage;

b.         Is compensated, except for copayments, for the provision of the basic health care services listed above to enrolled participants by a payment which is paid on a periodic basis without regard to the date the health care services are provided and which is fixed without regard to the frequency, extent, or kind of health service actually provided; and

c.         Provides physicians' services primarily (i) directly through physicians who are either employees or partners of such organizations, or (ii) through arrangements with individual physicians or one or more groups of physicians organized on a group practice or individual practice basis.

(10a)    "Heart‑lung bypass machine" means the equipment used to perform extra‑corporeal circulation and oxygenation during surgical procedures.

(11)      Repealed by Session Laws 1991, c. 692, s. 1.

(12)      "Home health agency" means a private organization or public agency, whether owned or operated by one or more persons or legal entities, which furnishes or offers to furnish home health services.

"Home health services" means items and services furnished to an individual by a home health agency, or by others under arrangements with such others made by the agency, on a visiting basis, and except for paragraph e. of this subdivision, in a place of temporary or permanent residence used as the individual's home as follows:

a.         Part‑time or intermittent nursing care provided by or under the supervision of a registered nurse;

b.         Physical, occupational or speech therapy;

c.         Medical social services, home health aid services, and other therapeutic services;

d.         Medical supplies, other than drugs and biologicals and the use of medical appliances;

e.         Any of the foregoing items and services which are provided on an outpatient basis under arrangements made by the home health agency at a hospital or nursing home facility or rehabilitation center and the furnishing of which involves the use of equipment of such a nature that the items and services cannot readily be made available to the individual in his home, or which are furnished at such facility while he is there to receive any such item or service, but not including transportation of the individual in connection with any such item or service.

(13)      "Hospital" means a public or private institution which is primarily engaged in providing to inpatients, by or under supervision of physicians, diagnostic services and therapeutic services for medical diagnosis, treatment, and care of injured, disabled, or sick persons, or rehabilitation services for the rehabilitation of injured, disabled, or sick persons. The term includes all facilities licensed pursuant to G.S. 131E‑77 of the General Statutes, except long‑term care hospitals.

(13a)    "Hospice" means any coordinated program of home care with provision for inpatient care for terminally ill patients and their families. This care is provided by a medically directed interdisciplinary team, directly or through an agreement under the direction of an identifiable hospice administration. A hospice program of care provides palliative and supportive medical and other health services to meet the physical, psychological, social, spiritual and special needs of patients and their families, which are experienced during the final stages of terminal illness and during dying and bereavement.

(13b)    "Hospice inpatient facility" means a freestanding licensed hospice facility or a designated inpatient unit in an existing health service facility which provides palliative and supportive medical and other health services to meet the physical, psychological, social, spiritual, and special needs of terminally ill patients and their families in an inpatient setting. For purposes of this Article only, a hospital which has a contractual agreement with a licensed hospice to provide inpatient services to a hospice patient as defined in G.S. 131E‑201(4) and provides those services in a licensed acute care bed is not a hospice inpatient facility and is not subject to the requirements in G.S. 131E‑176(5)(ii) for hospice inpatient beds.

(13c)    "Hospice residential care facility" means a freestanding licensed hospice facility which provides palliative and supportive medical and other health services to meet the physical, psychological, social, spiritual, and special needs of terminally ill patients and their families in a group residential setting.

(14)      Repealed by Session Laws 1987, c. 511, s. 1.

(14a)    "Intermediate care facility for the mentally retarded" means facilities licensed pursuant to Article 2 of Chapter 122C of the General Statutes for the purpose of providing health and habilitative services based on the developmental model and principles of normalization for persons with mental retardation, autism, cerebral palsy, epilepsy or related conditions.

(14b)    Repealed by Session Laws 1991, c. 692, s. 1.

(14c)    Reserved for future codification.

(14d)    Repealed by Session Laws 2001‑234, s. 2, effective January 1, 2002.

(14e)    "Kidney disease treatment center" means a facility that is certified as an end‑stage renal disease facility by the Centers for Medicare and Medicaid Services, Department of Health and Human Services, pursuant to 42 C.F.R. § 405.

(14f)     Reserved for future codification.

(14g)    "Linear accelerator" means a machine used to produce ionizing radiation in excess of 1,000,000 electron volts in the form of a beam of electrons or photons to treat cancer patients.

(14h)    Reserved for future codification.

(14i)     "Lithotriptor" means extra‑corporeal shock wave technology used to treat persons with kidney stones and gallstones.

(14j)     Reserved for future codification.

(14k)    "Long‑term care hospital" means a hospital that has been classified and designated as a long‑term care hospital by the Centers for Medicare and Medicaid Services, Department of Health and Human Services, pursuant to 42 C.F.R. § 412.

(14l)     Reserved for future codification.

(14m)   "Magnetic resonance imaging scanner" means medical imaging equipment that uses nuclear magnetic resonance.

(14n)    Reserved for future codification.

(14o)    "Major medical equipment" means a single unit or single system of components with related functions which is used to provide medical and other health services and which costs more than seven hundred fifty thousand dollars ($750,000). In determining whether the major medical equipment costs more than seven hundred fifty thousand dollars ($750,000), the costs of the equipment, studies, surveys, designs, plans, working drawings, specifications, construction, installation, and other activities essential to acquiring and making operational the major medical equipment shall be included. The capital expenditure for the equipment shall be deemed to be the fair market value of the equipment or the cost of the equipment, whichever is greater. Major medical equipment does not include replacement equipment as defined in this section.

(15)      Repealed by Session Laws 1987, c. 511, s. 1.

(15a)    "Multispecialty ambulatory surgical program" means a formal program for providing on a same‑day basis surgical procedures for at least three of the following specialty areas: gynecology, otolaryngology, plastic surgery, general surgery, ophthalmology, orthopedic, or oral surgery.

(15b)    "Neonatal intensive care services" means those services provided by a health service facility to high‑risk newborn infants who require constant nursing care, including but not limited to continuous cardiopulmonary and other supportive care.

(16)      "New institutional health services" means any of the following:

a.         The construction, development, or other establishment of a new health service facility.

b.         Except as otherwise provided in G.S. 131E‑184(e), the obligation by any person of a capital expenditure exceeding two million dollars ($2,000,000) to develop or expand a health service or a health service facility, or which relates to the provision of a health service. The cost of any studies, surveys, designs, plans, working drawings, specifications, and other activities, including staff effort and consulting and other services, essential to the acquisition, improvement, expansion, or replacement of any plant or equipment with respect to which an expenditure is made shall be included in determining if the expenditure exceeds two million dollars ($2,000,000).

c.         Any change in bed capacity as defined in G.S. 131E‑176(5).

d.         The offering of dialysis services or home health services by or on behalf of a health service facility if those services were not offered within the previous 12 months by or on behalf of the facility.

e.         A change in a project that was subject to certificate of need review and for which a certificate of need was issued, if the change is proposed during the development of the project or within one year after the project was completed. For purposes of this subdivision, a change in a project is a change of more than fifteen percent (15%) of the approved capital expenditure amount or the addition of a health service that is to be located in the facility, or portion thereof, that was constructed or developed in the project.

f.          The development or offering of a health service as listed in this subdivision by or on behalf of any person:

1.         Bone marrow transplantation services.

2.         Burn intensive care services.

2a.       Cardiac catheterization services, except cardiac catheterization services provided on equipment furnished by a person authorized to operate such equipment in North Carolina pursuant to either a certificate of need issued for mobile cardiac catheterization equipment or a settlement agreement executed by the Department for provision of cardiac catheterization services.

3.         Neonatal intensive care services.

4.         Open‑heart surgery services.

5.         Solid organ transplantation services.

f1.        The acquisition by purchase, donation, lease, transfer, or comparable arrangement of any of the following equipment by or on behalf of any person:

1.         Air ambulance.

2.         Repealed by Session Laws 2005‑325, s. 1, effective for hospices and hospice offices December 31, 2005.

3.         Cardiac catheterization equipment.

4.         Gamma knife.

5.         Heart‑lung bypass machine.

5a.       Linear accelerator.

6.         Lithotriptor.

7.         Magnetic resonance imaging scanner.

8.         Positron emission tomography scanner.

9.         Simulator.

g.         to k. Repealed by Session Laws 1987, c. 511, s. 1.

l.          The purchase, lease, or acquisition of any health service facility, or portion thereof, or a controlling interest in the health service facility or portion thereof, if the health service facility was developed under a certificate of need issued pursuant to G.S. 131E‑180.

m.        Any conversion of nonhealth service facility beds to health service facility beds.

n.         The construction, development or other establishment of a hospice, hospice inpatient facility, or hospice residential care facility;

o.         The opening of an additional office by an existing home health agency or hospice within its service area as defined by rules adopted by the Department; or the opening of any office by an existing home health agency or hospice outside its service area as defined by rules adopted by the Department.

p.         The acquisition by purchase, donation, lease, transfer, or comparable arrangement by any person of major medical equipment.

q.         The relocation of a health service facility from one service area to another.

r.          The conversion of a specialty ambulatory surgical program to a multispecialty ambulatory surgical program or the addition of a specialty to a specialty ambulatory surgical program.

s.          The furnishing of mobile medical equipment to any person to provide health services in North Carolina, which was not in use in North Carolina prior to the adoption of this provision, if such equipment would otherwise be subject to review in accordance with G.S. 131E‑176(16)(f1.) or G.S. 131E‑176(16)(p) if it had been acquired in North Carolina.

t.          Repealed by Session Laws 2001‑242, s. 4, effective June 23, 2001.

u.         The construction, development, establishment, increase in the number, or relocation of an operating room or gastrointestinal endoscopy room in a licensed health service facility, other than the relocation of an operating room or gastrointestinal endoscopy room within the same building or on the same grounds or to grounds not separated by more than a public right‑of‑way adjacent to the grounds where the operating room or gastrointestinal endoscopy room is currently located.

v.         The change in designation, in a licensed health service facility, of an operating room to a gastrointestinal endoscopy room or change in designation of a gastrointestinal endoscopy room to an operating room that results in a different number of each type of room than is reflected on the health service facility's license in effect as of January 1, 2005.

(17)      "North Carolina State Health Coordinating Council" means the Council that prepares, with the Department of Health and Human Services, the State Medical Facilities Plan.

(17a)    "Nursing care" means:

a.         Skilled nursing care and related services for residents who require medical or nursing care;

b.         Rehabilitation services for the rehabilitation of injured, disabled, or sick persons; or

c.         Health‑related care and services provided on a regular basis to individuals who because of their mental or physical condition require care and services above the level of room and board, which can be made available to them only through institutional facilities.

These are services which are not primarily for the care and treatment of mental diseases.

(17b)    "Nursing home facility" means a health service facility whose bed complement of health service facility beds is composed principally of nursing home facility beds.

(18)      To "offer," when used in connection with health services, means that the person holds himself out as capable of providing, or as having the means for the provision of, specified health services.

(18a)    Repealed by Session Laws 2005‑325, s. 1, effective for hospices and hospice offices December 31, 2005.

(18b)    "Open‑heart surgery services" means the provision of surgical procedures that utilize a heart‑lung bypass machine during surgery to correct cardiac and coronary artery disease or defects.

(18c)    "Operating room" means a room used for the performance of surgical procedures requiring one or more incisions and that is required to comply with all applicable licensure codes and standards for an operating room.

(19)      "Person" means an individual, a trust or estate, a partnership, a corporation, including associations, joint stock companies, and insurance companies; the State, or a political subdivision or agency or instrumentality of the State.

(19a)    "Positron emission tomography scanner" means equipment that utilizes a computerized radiographic technique that employs radioactive substances to examine the metabolic activity of various body structures.

(20)      "Project" or "capital expenditure project" means a proposal to undertake a capital expenditure that results in the offering of a new institutional health service as defined by this Article. A project, or capital expenditure project, or proposed project may refer to the project from its earliest planning stages up through the point at which the specified new institutional health service may be offered. In the case of facility construction, the point at which the new institutional health service may be offered must take place after the facility is capable of being fully licensed and operated for its intended use, and at that time it shall be considered a health service facility.

(21)      "Psychiatric facility" means a public or private facility licensed pursuant to Article 2 of Chapter 122C of the General Statutes and which is primarily engaged in providing to inpatients, by or under the supervision of a physician, psychiatric services for the diagnosis and treatment of mentally ill persons.

(22)      "Rehabilitation facility" means a public or private inpatient facility which is operated for the primary purpose of assisting in the rehabilitation of disabled persons through an integrated program of medical and other services which are provided under competent, professional supervision.

(22a)    "Replacement equipment" means equipment that costs less than two million dollars ($2,000,000) and is purchased for the sole purpose of replacing comparable medical equipment currently in use which will be sold or otherwise disposed of when replaced. In determining whether the replacement equipment costs less than two million dollars ($2,000,000), the costs of equipment, studies, surveys, designs, plans, working drawings, specifications, construction, installation, and other activities essential to acquiring and making operational the replacement equipment shall be included. The capital expenditure for the equipment shall be deemed to be the fair market value of the equipment or the cost of the equipment, whichever is greater.

(23)      Repealed by Session Laws 1991, c. 692, s. 1.

(24)      Repealed by Session Laws 1993, c. 7, s. 2.

(24a)    "Service area" means the area of the State, as defined in the State Medical Facilities Plan or in rules adopted by the Department, which receives services from a health service facility.

(24b)    "Simulator" means a machine that produces high quality diagnostic radiographs and precisely reproduces the geometric relationships of megavoltage radiation therapy equipment to the patient.

(24c)    Reserved for future codification.

(24d)    "Solid organ transplantation services" means the provision of surgical procedures and the interrelated medical services that accompany the surgery to remove an organ from a patient and surgically implant an organ from a donor.

(24e)    Reserved for future codification.

(24f)     "Specialty ambulatory surgical program" means a formal program for providing on a same‑day basis surgical procedures for only the specialty areas identified on the ambulatory surgical facility's 1993 Application for Licensure as an Ambulatory Surgical Center and authorized by its certificate of need.

(25)      "State Medical Facilities Plan" means the plan prepared by the Department of Health and Human Services and the North Carolina State Health Coordinating Council, and approved by the Governor. In preparing the Plan, the Department and the State Health Coordinating Council shall maintain a mailing list of persons who have requested notice of public hearings regarding the Plan. Not less than 15 days prior to a scheduled public hearing, the Department shall notify persons on its mailing list of the date, time, and location of the hearing. The Department shall hold at least one public hearing prior to the adoption of the proposed Plan and at least six public hearings after the adoption of the proposed Plan by the State Health Coordinating Council. The Council shall accept oral and written comments from the public concerning the Plan.

(26)      Repealed by Session Laws 1983 (Regular Session, 1984), c. 1002, s. 9.

(27)      Repealed by Session Laws 1987, c. 511, s. 1.  (1977, 2nd Sess., c. 1182, s. 2; 1981, c. 651, ss. 1, 2; c. 1127, ss. 24‑29; 1983, c. 775, s. 1; 1983 (Reg. Sess., 1984), c. 1002, ss. 1‑9; c. 1022, ss. 2, 3; c. 1064, s. 1; c. 1110, ss. 1, 2; 1985, c. 589, ss. 42, 43(a); c. 740, ss. 1, 2, 6; 1985 (Reg. Sess., 1986), c. 1001, s. 2; 1987, c. 34; c. 511, s. 1; 1991, c. 692, s. 1; c. 701, s. 1; 1993, c. 7, s. 2; c. 376, ss. 1‑4; 1997‑443, s. 11A.118(a); 2000‑135, ss. 1, 2; 2001‑234, s. 2; 2001‑242, ss. 2, 4; 2003‑229, s. 13; 2003‑390, ss. 1, 2; 2005‑325, s. 1; 2005‑346, s. 6(a)‑(d); 2009‑145, s. 2; 2009‑462, s. 4(k).)



§ 131E-177. Department of Health and Human Services is designated State Health Planning and Development Agency; powers and duties.

§ 131E‑177.  Department of Health and Human Services is designated State Health Planning and Development Agency; powers and duties.

The Department of Health and Human Services is designated as the State Health Planning and Development Agency for the State of North Carolina, and is empowered to exercise the following powers and duties:

(1)        To establish standards and criteria or plans required to carry out the provisions and purposes of this Article and to adopt rules pursuant to Chapter 150B of the General Statutes, to carry out the purposes and provisions of this Article;

(2)        Adopt, amend, and repeal such rules and regulations, consistent with the laws of this State, as may be required by the federal government for grants‑in‑aid for health service facilities and health planning which may be made available by the federal government. This section shall be liberally construed in order that the State and its citizens may benefit from such grants‑in‑aid;

(3)        Define, by rule, procedures for submission of periodic reports by persons or health service facilities subject to agency review under this Article;

(4)        Develop policy, criteria, and standards for health service facilities planning; shall conduct statewide registration and inventories of and make determinations of need for health service facilities, health services as specified in G.S. 131E‑176(16)f., and equipment as specified in G.S. 131E‑176(16)f1., which shall include consideration of adequate geographic location of equipment and services; and develop a State Medical Facilities Plan;

(5)        Implement, by rule, criteria for project review;

(6)        Have the power to grant, deny, or withdraw a certificate of need and to impose such sanctions as are provided for by this Article;

(7)        Solicit, accept, hold and administer on behalf of the State any grants or bequests of money, securities or property to the Department for use by the Department in the administration of this Article; and

(8)        Repealed by Session Laws 1987, c. 511, s. 1.

(9)        Collect fees for submitting applications for certificates of need.

(10)      The authority to review all records in any recording medium of any person or health service facility subject to agency review under this Article which pertain to construction and acquisition activities, staffing or costs and charges for patient care, including but not limited to, construction contracts, architectural contracts, consultant contracts, purchase orders, cancelled checks, accounting and financial records, debt instruments, loan and security agreements, staffing records, utilization statistics and any other records the Department deems to be reasonably necessary to determine compliance with this Article.

The Secretary of Health and Human Services shall have final decision‑making authority with regard to all functions described in this section. (1977, 2nd Sess., c. 1182, s. 2; 1981, c. 651, s. 1; 1983, c. 713, s. 96; c. 775, ss. 1, 6; 1987, c. 511, s. 1; 1991, c. 692, s. 2; 1993, c. 7, s. 3; c. 383, ss. 2, 3; 1997‑443, s. 11A.118(a); 2007‑323, s. 30.4(a).)



§ 131E-178. Activities requiring certificate of need.

§ 131E‑178.  Activities requiring certificate of need.

(a)        No person shall offer or develop a new institutional health service without first obtaining a certificate of need from the Department; provided, however, no person who provides gastrointestinal endoscopy procedures in one or more gastrointestinal endoscopy rooms located in a nonlicensed setting, shall be required to obtain a certificate of need to license that setting as an ambulatory surgical facility with the existing number of gastrointestinal endoscopy rooms, provided that:

(1)        The license application is postmarked for delivery to the Division of Health Service Regulation by December 31, 2006;

(2)        The applicant verifies, by affidavit submitted to the Division of Health Service Regulation within 60 days of the effective date of this act, that the facility is in operation as of the effective date of this act or that the completed application for the building permit for the facility was submitted by the effective date of this act;

(3)        The facility has been accredited by The Accreditation Association for Ambulatory Health Care, The Joint Commission on Accreditation of Healthcare Organizations, or The American Association for Accreditation of Ambulatory Surgical Facilities by the time the license application is postmarked for delivery to the Division of Health Service Regulation of the Department; and

(4)        The license application includes a commitment and plan for serving indigent and medically underserved populations.

All other persons proposing to obtain a license to establish an ambulatory surgical facility for the provision of gastrointestinal endoscopy procedures shall be required to obtain a certificate of need. The annual State Medical Facilities Plan shall not include policies or need determinations that limit the number of gastrointestinal endoscopy rooms that may be approved.

(b)        No person shall make an acquisition by donation, lease, transfer, or comparable arrangement without first obtaining a certificate of need from the Department, if the acquisition would have been a new institutional health service if it had been made by purchase. In determining whether an acquisition would have been a new institutional health service, the capital expenditure for the asset shall be deemed to be the fair market value of the asset or the cost of the asset, whichever is greater.

(c)        No person shall incur an obligation for a capital expenditure which is a new institutional health service without first obtaining a certificate of need from the Department. An obligation for a capital expenditure is incurred when:

(1)        An enforceable contract, excepting contracts which are expressly contingent upon issuance of a certificate of need, is entered into by a person for the construction, acquisition, lease or financing of a capital asset;

(2)        A person takes formal action to commit funds for a construction project undertaken as his own contractor; or

(3)        In the case of donated property, the date on which the gift is completed.

(d)        Where the estimated cost of a proposed capital expenditure, including the fair market value of equipment acquired by purchase, lease, transfer, or other comparable arrangement, is certified by a licensed architect or engineer to be equal to or less than the expenditure minimum for capital expenditure for new institutional health services, such expenditure shall be deemed not to exceed the amount for new institutional health services regardless of the actual amount expended, provided that the following conditions are met:

(1)        The certified estimated cost is prepared in writing 60 days or more before the obligation for the capital expenditure is incurred. Certified cost estimates shall be available for inspection at the facility and sent to the Department upon its request.

(2)        The facility on whose behalf the expenditure was made notifies the Department in writing within 30 days of the date on which such expenditure is made if the expenditure exceeds the expenditure minimum for capital expenditures. The notice shall include a copy of the certified cost estimate.

(e)        The Department may grant certificates of need which permit capital expenditures only for predevelopment activities. Predevelopment activities include the preparation of architectural designs, plans, working drawings, or specifications, the preparation of studies and surveys, and the acquisition of a potential site. (1977, 2nd Sess., c. 1182, s. 2; 1979, c. 876, s. 2; 1981, c. 651, s. 3; 1983, c. 775, s. 1; 1983 (Reg. Sess., 1984), c. 1110, s. 3; 1985, c. 740, s. 3; 1985 (Reg. Sess., 1986), c. 1001, s. 1; 1987, c. 511, s. 1; c. 768; 1991, c. 692, s. 3; 1993, c. 7, s. 4; 2005‑346, s. 7; 2007‑182, s. 1.)



§ 131E-179. Research activities.

§ 131E‑179.  Research activities.

(a)        Notwithstanding any other provisions of this Article, a health service facility may offer new institutional health services to be used solely for research, or incur the obligation of a capital expenditure solely for research, without a certificate of need, if the Department grants an exemption.  The Department shall grant an exemption if the health service facility files a notice of intent with the Department in accordance with rules promulgated by the Department and if the Department finds that the offering or obligation will not:

(1)        Affect the charges of the health service facility for the provision of medical or other patient care services other than services which are included in the research;

(2)        Substantially change the bed capacity of the facility; or

(3)        Substantially change the medical or other patient care services of the facility.

(b)        After a health service facility has received an exemption pursuant to subsection (a) of this section, it shall not offer the new institutional health services, or use a facility acquired through the capital expenditure, in a manner which affects the charges of the facility for the provision of medical or other patient care services, other than the services which are included in the research and shall not charge patients for the use of the service for which an exemption has been granted, without first obtaining a certificate of need from the Department; provided, however, that any facility or service acquired or developed under the exemption provided by this section shall not be subject to the foregoing restrictions on its use if the facility or service could otherwise be offered or developed without a certificate of need.

(c)        Any of the activities described in subsection (a) of this section shall be deemed to be solely for research even if they include patient care provided on an occasional and irregular basis and not as a part of the research program. (1983, c. 775, s. 1; 1987, c. 511, s. 1; 1991, c. 692, s. 4.)



§ 131E-180: Repealed by Session Laws 2005-325, s. 2, effective August 26, 2005.

§ 131E‑180: Repealed by Session Laws 2005‑325, s. 2, effective August 26, 2005.



§ 131E-180.1: Expired.

§ 131E‑180.1:  Expired.



§ 131E-181. Nature of certificate of need.

§ 131E‑181.  Nature of certificate of need.

(a)        A certificate of need shall be valid only for the defined scope, physical location, and person named in the application. A certificate of need shall not be transferred or assigned except as provided in G.S. 131E‑189(c).

(b)        A recipient of a certificate of need, or any person who may subsequently acquire, in any manner whatsoever permitted by law, the service for which that certificate of need was issued, is required to materially comply with the representations made in its application for that certificate of need. The Department shall require any recipient of a certificate of need, or its successor, whose service is in operation to submit to the Department evidence that the recipient, or its successor, is in material compliance with the representations made in its application for the certificate of need which granted the recipient the right to operate that service. In determining whether the recipient of a certificate of need, or its successor, is operating a service which materially differs from the representations made in its application for that certificate of need, the Department shall consider cost increases to the recipient, or its successor, including, but not limited to, the following:

(1)        Any increase in the consumer price index;

(2)        Any increased cost incurred because of Government requirements, including federal, State, or any political subdivision thereof; and

(3)        Any increase in cost due to professional fees or the purchase of services and supplies.

(c)        Whenever a certificate of need is issued more than 12 months after the application for the certificate of need began review, the Department shall adjust the capital expenditure amount proposed by increasing it to reflect any inflation in the Department of Commerce's Construction Cost Index that has occurred since the date when the application began review; and the Department shall use this recalculated capital expenditure amount in the certificate of need issued for the project.

(d)        A project authorized by a certificate of need is complete when the health service or the health service facility for which the certificate of need was issued is licensed and certified and is in material compliance with the representations made in the certificate of need application.  (1977, 2nd Sess., c. 1182, s. 2; 1981, c. 651, s. 5; 1983, c. 775, s. 1; 1985, c. 521, s. 1; 1985 (Reg. Sess., 1986), c. 968, s. 1; 1987, c. 511, s. 1; 1989, c. 233, c. 751, s. 9(c); 1991, c. 692, s. 5; 1991 (Reg. Sess., 1992), c. 959, s. 85; 1993, c. 7, s. 5.)



§ 131E-182. Application.

§ 131E‑182.  Application.

(a)        The Department in its rules shall establish schedules for submission and review of completed applications. The schedules shall provide that applications for similar proposals in the same service area will be reviewed together.

(b)        An application for a certificate of need shall be made on forms provided by the Department. The application forms, which may vary according to the type of proposal, shall require such information as the Department, by its rules deems necessary to conduct the review. An applicant shall be required to furnish only that information necessary to determine whether the proposed new institutional health service is consistent with the review criteria implemented under G.S. 131E‑183 and with duly adopted standards, plans and criteria.

(c)        An application fee is imposed on an applicant for a certificate of need. An applicant must submit the fee with the application. The fee is not refundable, regardless of whether a certificate of need is issued. Fees collected under this section shall be credited to the General Fund as nontax revenue. The application fee is five thousand dollars ($5,000) plus an amount equal to three‑tenths of one percent (.3%) of the amount of the capital expenditure proposed in the application that exceeds one million dollars ($1,000,000). In no event may the fee exceed fifty thousand dollars ($50,000). (1977, 2nd Sess., c. 1182, s. 2; 1981, c. 651, s. 6; 1983, c. 713, s. 97; c. 775, ss. 1, 6; 1987, c. 511, s. 1; 2005‑325, s. 3; 2005‑346, s. 8; 2007‑323, s. 30.4(b).)



§ 131E-183. Review criteria.

§ 131E‑183.  Review criteria.

(a)        The Department shall review all applications utilizing the criteria outlined in this subsection and shall determine that an application is either consistent with or not in conflict with these criteria before a certificate of need for the proposed project shall be issued.

(1)        (See note) The proposed project shall be consistent with applicable policies and need determinations in the State Medical Facilities Plan, the need determination of which constitutes a determinative limitation on the provision of any health service, health service facility, health service facility beds, dialysis stations, operating rooms, or home health offices that may be approved.

(2)        Repealed by Session Laws 1987, c. 511, s. 1.

(3)        The applicant shall identify the population to be served by the proposed project, and shall demonstrate the need that this population has for the services proposed, and the extent to which all residents of the area, and, in particular, low income persons, racial and ethnic minorities, women, handicapped persons, the elderly, and other underserved groups are likely to have access to the services proposed.

(3a)      In the case of a reduction or elimination of a service, including the relocation of a facility or a service, the applicant shall demonstrate that the needs of the population presently served will be met adequately by the proposed relocation or by alternative arrangements, and the effect of the reduction, elimination or relocation of the service on the ability of low income persons, racial and ethnic minorities, women, handicapped persons, and other underserved groups and the elderly to obtain needed health care.

(4)        Where alternative methods of meeting the needs for the proposed project exist, the applicant shall demonstrate that the least costly or most effective alternative has been proposed.

(5)        Financial and operational projections for the project shall demonstrate the availability of funds for capital and operating needs as well as the immediate and long‑term financial feasibility of the proposal, based upon reasonable projections of the costs of and charges for providing health services by the person proposing the service.

(6)        The applicant shall demonstrate that the proposed project will not result in unnecessary duplication of existing or approved health service capabilities or facilities.

(7)        The applicant shall show evidence of the availability of resources, including health manpower and management personnel, for the provision of the services proposed to be provided.

(8)        The applicant shall demonstrate that the provider of the proposed services will make available, or otherwise make arrangements for, the provision of the necessary ancillary and support services. The applicant shall also demonstrate that the proposed service will be coordinated with the existing health care system.

(9)        An applicant proposing to provide a substantial portion of the project's services to individuals not residing in the health service area in which the project is located, or in adjacent health service areas, shall document the special needs and circumstances that warrant service to these individuals.

(10)      When applicable, the applicant shall show that the special needs of health maintenance organizations will be fulfilled by the project. Specifically, the applicant shall show that the project accommodates:

a.         The needs of enrolled members and reasonably anticipated new members of the HMO for the health service to be provided by the organization; and

b.         The availability of new health services from non‑HMO providers or other HMOs in a reasonable and cost‑effective manner which is consistent with the basic method of operation of the HMO. In assessing the availability of these health services from these providers, the applicant shall consider only whether the services from these providers:

1.         Would be available under a contract of at least five years' duration;

2.         Would be available and conveniently accessible through physicians and other health professionals associated with the HMO;

3.         Would cost no more than if the services were provided by the HMO; and

4.         Would be available in a manner which is administratively feasible to the HMO.

(11)      Repealed by Session Laws 1987, c. 511, s. 1.

(12)      Applications involving construction shall demonstrate that the cost, design, and means of construction proposed represent the most reasonable alternative, and that the construction project will not unduly increase the costs of providing health services by the person proposing the construction project or the costs and charges to the public of providing health services by other persons, and that applicable energy saving features have been incorporated into the construction plans.

(13)      The applicant shall demonstrate the contribution of the proposed service in meeting the health‑related needs of the elderly and of members of medically underserved groups, such as medically indigent or low income persons, Medicaid and Medicare recipients, racial and ethnic minorities, women, and handicapped persons, which have traditionally experienced difficulties in obtaining equal access to the proposed services, particularly those needs identified in the State Health Plan as deserving of priority. For the purpose of determining the extent to which the proposed service will be accessible, the applicant shall show:

a.         The extent to which medically underserved populations currently use the applicant's existing services in comparison to the percentage of the population in the applicant's service area which is medically underserved;

b.         Its past performance in meeting its obligation, if any, under any applicable regulations requiring provision of uncompensated care, community service, or access by minorities and handicapped persons to programs receiving federal assistance, including the existence of any civil rights access complaints against the applicant;

c.         That the elderly and the medically underserved groups identified in this subdivision will be served by the applicant's proposed services and the extent to which each of these groups is expected to utilize the proposed services; and

d.         That the applicant offers a range of means by which a person will have access to its services. Examples of a range of means are outpatient services, admission by house staff, and admission by personal physicians.

(14)      The applicant shall demonstrate that the proposed health services accommodate the clinical needs of health professional training programs in the area, as applicable.

(15)      through (18) Repealed by Session Laws 1987, c. 511, s. 1.

(18a)    The applicant shall demonstrate the expected effects of the proposed services on competition in the proposed service area, including how any enhanced competition will have a positive impact upon the cost effectiveness, quality, and access to the services proposed; and in the case of applications for services where competition between providers will not have a favorable impact on cost effectiveness, quality, and access to the services proposed, the applicant shall demonstrate that its application is for a service on which competition will not have a favorable impact.

(19)      Repealed by Session Laws 1987, c. 511, s. 1.

(20)      An applicant already involved in the provision of health services shall provide evidence that quality care has been provided in the past.

(21)      Repealed by Session Laws 1987, c. 511, s. 1.

(b)        The Department is authorized to adopt rules for the review of particular types of applications that will be used in addition to those criteria outlined in subsection (a) of this section and may vary according to the purpose for which a particular review is being conducted or the type of health service reviewed. No such rule adopted by the Department shall require an academic medical center teaching hospital, as defined by the State Medical Facilities Plan, to demonstrate that any facility or service at another hospital is being appropriately utilized in order for that academic medical center teaching hospital to be approved for the issuance of a certificate of need to develop any similar facility or service.

(c)        Repealed by Session Laws 1987, c. 511, s. 1. (1977, 2nd Sess., c. 1182, s. 2; 1981, c. 651, s. 7; 1983, c. 775, s. 1; c. 920, s. 2; 1983 (Reg. Sess., 1984), c. 1002, s. 10; 1985, c. 445, s. 1; 1987, c. 511, s. 1; 1991, c. 692, s. 6; c. 701, s. 2; 1993, c. 7, s. 6; 2001‑242, s. 3.)



§ 131E-184. Exemptions from review.

§ 131E‑184.  Exemptions from review.

(a)        Except as provided in subsection (b), the Department shall exempt from certificate of need review a new institutional health service if it receives prior written notice from the entity proposing the new institutional health service, which notice includes an explanation of why the new institutional health service is required, for any of the following:

(1)        To eliminate or prevent imminent safety hazards as defined in federal, State, or local fire, building, or life safety codes or regulations.

(1a)      To comply with State licensure standards.

(1b)      To comply with accreditation or certification standards which must be met to receive reimbursement under Title XVIII of the Social Security Act or payments under a State plan for medical assistance approved under Title XIX of that act.

(2)        Repealed by Session Laws 1987, c. 511, s. 1.

(3)        To provide data processing equipment.

(4)        To provide parking, heating or cooling systems, elevators, or other basic plant or mechanical improvements, unless these activities are integral portions of a project that involves the construction of a new health service facility or portion thereof and that is subject to certificate of need review.

(5)        To replace or repair facilities destroyed or damaged by accident or natural disaster.

(6)        To provide any nonhealth service facility or service.

(7)        To provide replacement equipment.

(8)        To acquire an existing health service facility, including equipment owned by the health service facility at the time of acquisition.

(9)        To develop or acquire a physician office building regardless of cost, unless a new institutional health service other than defined in G.S. 131E‑176(16)b. is offered or developed in the building.

(b)        Those portions of a proposed project which are not proposed for one or more of the purposes under subsection (a) of this section are subject to certificate of need review, if these non‑exempt portions of the project are new institutional health services under G.S. 131E‑176(16).

(c)        The Department shall exempt from certificate of need review any conversion of existing acute care beds to psychiatric beds provided:

(1)        The hospital proposing the conversion has executed a contract with the Department's Division of Mental Health, Developmental Disabilities, and Substance Abuse Services and/or one or more of the Area Mental Health, Developmental Disabilities, and Substance Abuse Authorities to provide psychiatric beds to patients referred by the contracting agency or agencies; and

(2)        The total number of beds to be converted shall not be more than twice the number of beds for which the contract pursuant to subdivision (1) of this subsection shall provide.

(d)        In accordance with, and subject to the limitations of G.S. 148‑19.1, the Department shall exempt from certificate of need review the construction and operation of a new chemical dependency or substance abuse facility for the purpose of providing inpatient chemical dependency or substance abuse services solely to inmates of the Department of Correction. If an inpatient chemical dependency or substance abuse facility provides services both to inmates of the Department of Correction and to members of the general public, only the portion of the facility that serves inmates shall be exempt from certificate of need review.

(e)        The Department shall exempt from certificate of need review a capital expenditure that exceeds the two million dollar ($2,000,000) threshold set forth in G.S. 131E‑176(16)b. if all of the following conditions are met:

(1)        The proposed capital expenditure would:

a.         Be used solely for the purpose of renovating, replacing on the same site, or expanding an existing:

1.         Nursing home facility,

2.         Adult care home facility, or

3.         Intermediate care facility for the mentally retarded; and

b.         Not result in a change in bed capacity, as defined in G.S. 131E‑176(5), or the addition of a health service facility or any other new institutional health service other than that allowed in G.S. 131E‑176(16)b.

(2)        The entity proposing to incur the capital expenditure provides prior written notice to the Department, which notice includes documentation that demonstrates that the proposed capital expenditure would be used for one or more of the following purposes:

a.         Conversion of semiprivate resident rooms to private rooms.

b.         Providing innovative, homelike residential dining spaces, such as cafes, kitchenettes, or private dining areas to accommodate residents and their families or visitors.

c.         Renovating, replacing, or expanding residential living or common areas to improve the quality of life of residents.  (1983, c. 775, s. 1; 1987, c. 511, s. 1; 1991 (Reg. Sess., 1992), c. 1030, s. 37; 1993, c. 7, s. 7; 2001‑424, s. 25.19(c); 2002‑159, s. 41; 2009‑145, s. 1; 2009‑487, s. 3.)



§ 131E-185. Review process.

§ 131E‑185.  Review process.

(a)        Repealed by Session Laws 1987, c. 511, s. 1.

(a1)      Except as provided in subsection (c) of this section, there shall be a time limit of 90 days for review of the applications, beginning on the day established by rule as the day on which applications for the particular service in the service area shall begin review.

(1)        Any person may file written comments and exhibits concerning a proposal under review with the Department, not later than 30 days after the date on which the application begins review. These written comments may include:

a.         Facts relating to the service area proposed in the application;

b.         Facts relating to the representations made by the applicant in its application, and its ability to perform or fulfill the representations made;

c.         Discussion and argument regarding whether, in light of the material contained in the application and other relevant factual material, the application complies with relevant review criteria, plans, and standards.

(2)        No more than 20 days from the conclusion of the written comment period, the Department shall ensure that a public hearing is conducted at a place within the appropriate service area if one or more of the following circumstances apply; the review to be conducted is competitive; the proponent proposes to spend five million dollars ($5,000,000) or more; a written request for a public hearing is received before the end of the written comment period from an affected party as defined in G.S. 131E‑188(c); or the agency determines that a hearing is in the public interest. At such public hearing oral arguments may be made regarding the application or applications under review; and this public hearing shall include the following:

a.         An opportunity for the proponent of each application under review to respond to the written comments submitted to the Department about its application;

b.         An opportunity for any person, except one of the proponents, to comment on the applications under review;

c.         An opportunity for a representative of the Department, or such other person or persons who are designated by the Department to conduct the hearing, to question each proponent of applications under review with regard to the contents of the application;

The Department shall maintain a recording of any required public hearing on an application until such time as the Department's final decision is issued, or until a final agency decision is issued pursuant to a contested case hearing, whichever is later; and any person may submit a written synopsis or verbatim statement that contains the oral presentation made at the hearing.

(3)        The Department may contract or make arrangements with a person or persons located within each service area for the conduct of such public hearings as may be necessary. The Department shall publish, in each service area, notice of the contracts that it executes for the conduct of those hearings.

(4)        Within 15 days from the beginning of the review of an application or applications proposing the same service within the same service area, the Department shall publish notice of the deadline for receipt of written comments, of the time and place scheduled for the public hearing regarding the application or applications under review, and of the name and address of the person or agency that will preside.

(5)        The Department shall maintain all written comments submitted to it during the written comment stage and any written submissions received at the public hearing as part of the Department's file respecting each application or group of applications under review by it. The application, written comments, and public hearing comments, together with all documents that the Department used in arriving at its decision, from whatever source, and any documents that reflect or set out the Department's final analysis of the application or applications under review, shall constitute the Department's record for the application or applications under review.

(a2)      When an expedited review has been approved by the Department, no public hearing shall be held. The Department may contact the applicant and request additional or clarifying information, amendments to, or substitutions for portions of the application. The Department may negotiate conditions to be imposed on the certificate of need with the applicant.

(b)        Repealed by Session Laws 1991 (Reg. Sess., 1992), c. 900, s. 137(a).

(c)        The Department may extend the review period for a period not to exceed 60 days and provide notice of such extension to all applicants. For expedited reviews, the Department may extend the review period only if it has requested additional substantive information from the applicant. (1977, 2nd Sess., c. 1182, s. 2; 1981, c. 651, ss. 9, 10; 1983, c. 775, s. 1; 1987, c. 511, s. 1; 1991, c. 692, s. 7; 1991 (Reg. Sess., 1992), c. 900, s. 137(a), (b); 1993, c. 7, s. 8; 2005‑325, s. 4.)



§ 131E-186. Decision.

§ 131E‑186.  Decision.

(a)        Within the prescribed time limits in G.S. 131E‑185, the Department shall issue a decision to "approve," "approve with conditions," or "deny," an application for a new institutional health service. Approvals involving new or expanded nursing care or intermediate care for the mentally retarded bed capacity shall include a condition that specifies the earliest possible date the new institutional health service may be certified for participation in the Medicaid program. The date shall be set far enough in advance to allow the Department to identify funds to pay for care in the new or expanded facility in its existing Medicaid budget or to include these funds in its State Medicaid budget request for the year in which Medicaid certification is expected.

(b)        Within five business days after it makes a decision on an application, the Department shall provide written notice of all the findings and conclusions upon which it based its decision, including the criteria used by the Department in making its decision, to the applicant. (1977, 2nd Sess., c. 1182, s. 2; 1983, c. 775, s. 1; 1987, c. 511, s. 1; 1991 (Reg. Sess., 1992), c. 900, s. 137(c).)



§ 131E-187. (See Editor's Note.) Issuance of a certificate of need.

§ 131E‑187.  (See Editor's Note.) Issuance of a certificate of need.

(a),(b)  Repealed by Session Laws 2009‑373, s. 1, effective July 31, 2009.

(c)        The Department shall issue a certificate of need in accordance with the time line requirements of this section but only after all applicable conditions of approval that can be satisfied before issuance of the certificate of need have been met. The Department shall issue a certificate of need within:

(1)        Thirty‑five days of the date of the decision referenced in G.S. 131E‑186, when no request for a contested case hearing has been filed in accordance with G.S. 131E‑188.

(2)        Five business days after it receives a file‑stamped copy of the notice of voluntary dismissal, unless the voluntary dismissal is a stipulation of dismissal without prejudice.

(3)        Thirty‑five days of the date of the written notice of the final agency decision affirming or approving the issuance, unless a notice of appeal to the North Carolina Court of Appeals is timely filed.

(4)        Twenty days after a mandate is issued by the North Carolina Court of Appeals affirming the issuance of a certificate of need, unless a notice of appeal or petition for discretionary review to the North Carolina Supreme Court is timely filed.

(5)        Five business days after the North Carolina Supreme Court issues a mandate affirming the issuance of a certificate of need or an order declining to certify the case for discretionary review if the order declining to certify the case disposes of the appeal in its entirety.  (1977, 2nd Sess., c. 1182, s. 2; 1983, c. 775, s. 1; 1987, c. 511, s. 1; 2009‑373, s. 1.)



§ 131E-188. Administrative and judicial review.

§ 131E‑188.  Administrative and judicial review.

(a)        After a decision of the Department to issue, deny or withdraw a certificate of need or exemption or to issue a certificate of need pursuant to a settlement agreement with an applicant to the extent permitted by law, any affected person, as defined in subsection (c) of this section, shall be entitled to a contested case hearing under Article 3 of Chapter 150B of the General Statutes. A petition for a contested case shall be filed within 30 days after the Department makes its decision. When a petition is filed, the Department shall send notification of the petition to the proponent of each application that was reviewed with the application for a certificate of need that is the subject of the petition. Any affected person shall be entitled to intervene in a contested case.

A contested case shall be conducted in accordance with the following timetable:

(1)        An administrative law judge or a hearing officer, as appropriate, shall be assigned within 15 days after a petition is filed.

(2)        The parties shall complete discovery within 90 days after the assignment of the administrative law judge or hearing officer.

(3)        The hearing at which sworn testimony is taken and evidence is presented shall be held within 45 days after the end of the discovery period.

(4)        The administrative law judge or hearing officer shall make his recommended decision within 75 days after the hearing.

(5)        The Department shall make its final decision within 30 days of receiving the official record of the case from the Office of Administrative Hearings.

The administrative law judge or hearing officer assigned to a case may extend the deadlines in subdivisions (2) through (4) so long as the administrative law judge or hearing officer makes his recommended decision in the case within 270 days after the petition is filed. The Department may extend the deadline in subdivision (5) for up to 30 days by giving all parties written notice of the extension.

(a1)      On or before the date of filing a petition for a contested case hearing on the approval of an applicant for a certificate of need, the petitioner shall deposit a bond with the clerk of superior court where the new institutional health service that is the subject of the petition is proposed to be located. The bond shall be secured by cash or its equivalent in an amount equal to five percent (5%) of the cost of the proposed new institutional health service that is the subject of the petition, but may not be less than five thousand dollars ($5,000) and may not exceed fifty thousand dollars ($50,000). A petitioner who received approval for a certificate of need and is contesting only a condition in the certificate is not required to file a bond under this subsection.

The applicant who received approval for the new institutional health service that is the subject of the petition may bring an action against a bond filed under this subsection in the superior court of the county where the bond was filed. Upon finding that the petition for a contested case was frivolous or filed to delay the applicant, the court may award the applicant part or all of the bond filed under this subsection. At the conclusion of the contested case, if the court does not find that the petition for a contested case was frivolous or filed to delay the applicant, the petitioner shall be entitled to the return of the bond deposited with the superior court upon demonstrating to the clerk of superior court where the bond was filed that the contested case hearing is concluded.

(b)        Any affected person who was a party in a contested case hearing shall be entitled to judicial review of all or any portion of any final decision of the Department in the following manner. The appeal shall be to the Court of Appeals as provided in G.S. 7A‑29(a). The procedure for the appeal shall be as provided by the rules of appellate procedure. The appeal of the final decision of the Department shall be taken within 30 days of the receipt of the written notice of final decision, and notice of appeal shall be filed with the Division of Health Service Regulation, Department of Health and Human Services and served on all other affected persons who were parties to the contested hearing.

(b1)      Before filing an appeal of a final decision by the Department granting a certificate of need, the affected person shall deposit a bond with the Clerk of the Court of Appeals.

(1)        The bond shall be secured by cash or its equivalent in an amount equal to five percent (5%) of the cost of the proposed new institutional health service that is the subject of the appeal, but may not be less than five thousand dollars ($5,000) and may not exceed fifty thousand dollars ($50,000); provided that the applicant who received approval of the certificate of need may petition the Court of Appeals for a higher bond amount for the payment of such costs and damages as may be awarded pursuant to subdivision (2) of this subsection. This amount shall be determined by the Court in its discretion, not to exceed three hundred thousand dollars ($300,000). A holder of a certificate of need who is appealing only a condition in the certificate is not required to file a bond under this subsection.

(2)        If the Court of Appeals finds that the appeal was frivolous or filed to delay the applicant, the court shall remand the case to the superior court of the county where a bond was filed for the contested case hearing on the certificate of need. The superior court may award the holder of the certificate of need part or all of the bond. The court shall award the holder of the certificate of need reasonable attorney fees and costs incurred in the appeal to the Court of Appeals. If the Court of Appeals does not find that the appeal was frivolous or filed to delay the applicant and does not remand the case to superior court for a possible award of all or part of the bond to the holder of the certificate of need, the person originally filing the bond shall be entitled to a return of the bond.

(c)        The term "affected persons" includes: the applicant; any individual residing within the service area or the geographic area served or to be served by the applicant; any individual who regularly uses health service facilities within that geographic area or the service area; any person who provides services, similar to the services under review, to individuals residing within the service area or the geographic area proposed to be served by the applicant; any person who, prior to receipt by the agency of the proposal being reviewed, has provided written notice to the agency of an intention to provide similar services in the future to individuals residing within the service area or the geographic area to be served by the applicant; third party payers who reimburse health service facilities for services in the service area in which the project is proposed to be located; and any agency which establishes rates for health service facilities or HMOs located in the service area in which the project is proposed to be located.  (1977, 2nd Sess., c. 1182, s. 2; 1981, c. 651, s. 11; 1983, c. 775, s. 1; 1983 (Reg. Sess., 1984), c. 1000, s. 1; 1987, c. 511, s. 1; 1991, c. 692, s. 8; c. 701, s. 3; 1993, c. 7, s. 9; 1997‑443, s. 11A.118(a); 2005‑325, s. 5; 2007‑182, s. 1; 2009‑373, s. 2.)



§ 131E-189. Withdrawal of a certificate of need.

§ 131E‑189.  Withdrawal of a certificate of need.

(a)        The Department shall specify in each certificate of need the time the holder has to make the service or equipment available or to complete the project and the timetable to be followed. The timetable shall be the one proposed by the holder of the certificate of need unless the Department specifies a different timetable in its decision letter. The holder of the certificate shall submit such periodic reports on his progress in meeting the timetable as may be required by the Department. If no progress report is provided or, after reviewing the progress, the Department determines that the holder of the certificate is not meeting the timetable and the holder cannot demonstrate that it is making good faith efforts to meet the timetable, the Department may withdraw the certificate. If the Department determines that the holder of the certificate is making a good faith effort to meet the timetable, the Department may, at the request of the holder, extend the timetable for a specified period.

(b)        The Department may withdraw any certificate of need, if the holder of the certificate fails to develop the service in a manner consistent with the representations made in the application or with any condition or conditions the Department placed on the certificate of need.

(c)        The Department may immediately withdraw any certificate of need if the holder of the certificate, before completion of the project or operation of the facility, transfers ownership or control of the facility, the project, or the certificate of need. Any transfer after that time will be subject to the requirement that the service be provided consistent with the representations made in the application and any applicable conditions the Department placed on the certificate of need. Transfers resulting from death or personal illness or other good cause, as determined by the Department, shall not result in withdrawal if the Department receives prior written notice of the transfer and finds good cause. Transfers resulting from death shall not result in withdrawal. (1977, 2nd Sess., c. 1182, s. 2; 1981, c. 651, s. 12; 1983, c. 775, s. 1; 1987, c. 511, s. 1; 1993, c. 7, s. 10.)



§ 131E-190. Enforcement and sanctions.

§ 131E‑190.  Enforcement and sanctions.

(a)        Only those new institutional health services which are found by the Department to be needed as provided in this Article and granted certificates of need shall be offered or developed within the State.

(b)        No formal commitments made for financing, construction, or acquisition regarding the offering or development of a new institutional health service shall be made by any person unless a certificate of need for such service or activities has been granted.

(c)        Repealed by Session Laws 1993, c. 7, s. 11.

(d)        If any person proceeds to offer or develop a new institutional health service without having first obtained a certificate of need for such services, the penalty for such violation of this Article and rules hereunder may include the withholding of federal and State funds under Titles V, XVIII, and XIX of the Social Security Act for reimbursement of capital and operating expenses related to the provision of the new institutional health service.

(e)        The Department may revoke or suspend the license of any person who proceeds to offer or develop a new institutional health service without having first obtained a certificate of need for such services.

(f)         The Department may assess a civil penalty of not more than twenty thousand dollars ($20,000) against any person who knowingly offers or develops any new institutional health service within the meaning of this Article without a certificate of need issued under this Article and the rules pertaining thereto, or in violation of the terms or conditions of such a certificate, whenever it determines a violation has occurred and each time the service is provided in violation of this provision. In determining the amount of the penalty the Department shall consider the degree and extent of harm caused by the violation and the cost of rectifying the damage. A person who is assessed a penalty shall be notified of the penalty by registered or certified mail. The notice shall state the reasons for the penalty. If a person fails to pay a penalty, the Department shall refer the matter to the Attorney General for collection. For the purpose of this subsection, the word "person" shall not include an individual in his capacity as an officer, director, or employee of a person as otherwise defined in this Article.

The clear proceeds of penalties provided for in this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(g)        No agency of the State or any of its political subdivisions may appropriate or grant funds or financially assist in any way a person, applicant, or facility which is or whose project is in violation of this Article.

(h)        If any person proceeds to offer or develop a new institutional health service without having first obtained a certificate of need for such services, the Secretary of Health and Human Services or any person aggrieved, as defined by G.S. 150B‑2(6), may bring a civil action for injunctive relief, temporary or permanent, against the person offering, developing or operating any new institutional health service. The action may be brought in the superior court of any county in which the health service facility is located or in the superior court of Wake County.

(i)         If the Department determines that the recipient of a certificate of need, or its successor, is operating a service which materially differs from the representations made in its application for that certificate of need, the Department may bring an action in Wake County Superior Court or the superior court of any county in which the certificate of need is to be utilized for injunctive relief, temporary or permanent, requiring the recipient, or its successor, to materially comply with the representations in its application. The Department may also bring an action in Wake County Superior Court or the superior court of any county in which the certificate of need is to be utilized to enforce the provisions of this subsection and G.S. 131E‑181(b) and the rules adopted in accordance with this subsection and G.S. 131E‑181(b). (1977, 2nd Sess., c. 1182, s. 2; 1981, c. 651, s. 13; 1983, c. 775, s. 1; 1985 (Reg. Sess., 1986), c. 968, s. 2; 1987, c. 511, s. 1; 1991, c. 692, s. 9; 1993, c. 7, s. 11; 1997‑443, s. 11A.118(a); 1998‑215, s. 80.)



§ 131E-191. Repealed by Session Laws 1987, c. 511, s. 1.

§ 131E‑191.  Repealed by Session Laws 1987, c. 511, s. 1.



§ 131E-191.1. Lobbyists prohibited from serving on the North Carolina State Health Coordinating Council.

§ 131E‑191.1.  Lobbyists prohibited from serving on the North Carolina State Health Coordinating Council.

No person registered as a lobbyist under Chapter 120C of the General Statutes shall be appointed to or serve on the North Carolina State Health Coordinating Council. No person previously registered as a lobbyist under Chapter 120C of the General Statutes shall be appointed to or serve on the North Carolina State Health Coordinating Council within 120 days after the expiration of the lobbyist's registration.  (2009‑477, s. 2.)



§ 131E-192. Reserved for future codification purposes.

§ 131E‑192.  Reserved for future codification purposes.



§ 131E-192.1. Findings.

Article 9A.

Certificate of Public Advantage.

§ 131E‑192.1.  Findings.

The General Assembly of North Carolina makes the following findings:

(1)        That technological and scientific developments in hospital care have enhanced the prospects for further improvement in the quality of care provided by North Carolina hospitals to North Carolina citizens.

(2)        That the cost of improved technology and improved scientific methods for the provision of hospital care contributes substantially to the increasing cost of hospital care.  Cost increases make it increasingly difficult for hospitals in rural areas of North Carolina to offer care.

(3)        That changes in federal and State regulations governing hospital operation and reimbursement have constrained the ability of hospitals to acquire and develop new and improved machinery and methods for the provision of hospital‑related care.

(4)        That cooperative agreements among hospitals and between hospitals and others for the provision of health care services may foster improvements in the quality of health care for North Carolina citizens, moderate increases in cost, improve access to needed services in rural areas of North Carolina, and enhance the likelihood that smaller hospitals in North Carolina will remain open in beneficial service to their communities.

(5)        That hospitals are often in the best position to identify and structure cooperative arrangements that enhance quality of care, improve access, and achieve cost‑efficiency in the provision of care.

(6)        That federal and State antitrust laws may prohibit or discourage cooperative arrangements that are beneficial to North Carolina citizens despite their potential for or actual reduction in competition and that such agreements should be permitted and encouraged.

(7)              That competition as currently mandated by federal and State antitrust laws should be supplanted by a regulatory program to permit and encourage cooperative agreements between hospitals, or between hospitals and others, that are beneficial to North Carolina citizens when the benefits of cooperative agreements outweigh their disadvantages caused by their potential or actual adverse effects on competition.

(8)        That regulatory as well as judicial oversight of cooperative agreements should be provided to ensure that the benefits of cooperative agreements permitted and encouraged in North Carolina outweigh any disadvantages attributable to any reduction in competition likely to result from the agreements. (1993, c. 529, s. 5.2.)



§ 131E-192.2. Definitions.

§ 131E‑192.2.  Definitions.

The following definitions apply in this Article:

(1)        "Attorney General" means the Attorney General of the State of North Carolina or any attorney on his or her staff to whom the Attorney General delegates authority and responsibility to act pursuant to this Article.

(2)        "Cooperative agreement" means an agreement among two or more hospitals, between a hospital and any other person, or between a person who controls a hospital and another hospital or person who controls a hospital for any of the following:

a.         The sharing, allocation, or referral of patients, personnel, instructional programs, support services and facilities, or medical, diagnostic, or laboratory facilities or equipment, or procedures or other services traditionally offered by hospitals.

b.         A purchase of assets pursuant to a merger or sale, a partnership, a joint venture, or any other affiliation by which ownership or control over all or substantially all of the stock, assets, or activities of one or more hospitals or persons who control hospitals are transferred to another hospital or person who controls a hospital.

"Cooperative agreement" shall not include any agreement that would permit self‑referrals of patients by a health care provider that is otherwise prohibited by law.

(3)        "Department" means the Department of Health and Human Services.

(4)        "Federal or State antitrust laws" means any and all federal or State laws prohibiting monopolies or agreements in restraint of trade, including the federal Sherman Act, Clayton Act, Federal Trade Commission Act, and North Carolina laws codified in Chapter 75 of the General Statutes that prohibit restraints on competition.

(5)        "Hospital" means any hospital required to be licensed under Chapters 131E or 122C of the General Statutes.

(6)        "Person" means any individual, firm, partnership, corporation, association, public or private institution, political subdivision, or government agency. (1993, c. 529, s. 5.2; 1995, c. 205, s. 1; 1997‑443, s. 11A.118(a).)



§ 131E-192.3. Certificate of public advantage; application.

§ 131E‑192.3.  Certificate of public advantage; application.

(a)        A hospital and any person who is a party to a cooperative agreement with a hospital may negotiate, enter into, and conduct business pursuant to a cooperative agreement without being subject to damages, liability, or scrutiny under any State antitrust law if a certificate of public advantage is issued for the cooperative agreement, or in the case of activities to negotiate or enter into a cooperative agreement, if an application for a certificate of public advantage is filed in good faith.  It is the intention of the General Assembly that immunity from federal antitrust laws shall also be conferred by this statute and the State regulatory program that it establishes.

(b)        Parties to a cooperative agreement may apply to the Department for a certificate of public advantage governing that cooperative agreement.  The application must include an executed written copy of the cooperative agreement or letter of intent with respect to the agreement, a description of the nature and scope of the activities and cooperation in the agreement, any consideration passing to any party under the agreement, and any additional materials necessary to fully explain the agreement and its likely effects.  A copy of the application and all additional related materials shall be submitted to the Attorney General at the same time the application is submitted to the Department. (1993, c. 529, s. 5.2.)



§ 131E-192.4. Procedure for review; standards for review.

§ 131E‑192.4.  Procedure for review; standards for review.

(a)        The Department shall review an application in accordance with the standards set forth in subsection (b) of this section and shall hold a public hearing with the opportunity for the submission of oral and written public comments in accordance with rules adopted by the Department.  The Department shall determine whether the application should be granted or denied within 90 days of the date the application is filed.  The Department may extend the review period for a specified period of time upon notice to the parties.

(b)        The Department shall determine that a certificate of public advantage should be issued for a cooperative agreement if it determines that an applicant has demonstrated by clear and convincing evidence that the benefits likely to result from the agreement outweigh the disadvantages likely to result from a reduction in competition from the agreement.

(1)        In evaluating the potential benefits of a cooperative agreement, the Department shall consider whether one or more of the following benefits may result from the cooperative agreement:

a.         Enhancement of the quality of hospital and hospital‑related care provided to North Carolina citizens.

b.         Preservation of hospital facilities in geographical proximity to the communities traditionally served by those facilities.

c.         Lower costs of, or gains in, the efficiency of delivering hospital services.

d.         Improvements in the utilization of hospital resources and equipment.

e.         Avoidance of duplication of hospital resources.

f.          The extent to which medically underserved populations are expected to utilize the proposed services.

(2)        In evaluating the potential disadvantages of a cooperative agreement, the Department shall consider whether one or more of the following disadvantages may result from the cooperative agreements:

a.         The extent to which the agreement may increase the costs or prices of health care at a hospital which is party to the cooperative agreement.

b.         The extent to which the agreement may have an adverse impact on patients in the quality, availability, and price of health care services.

c.         The extent to which the agreement may reduce competition among the parties to the agreement and the likely effects thereof.

d.         The extent to which the agreement may have an adverse impact on the ability of health maintenance organizations, preferred provider organizations, managed health care service agents, or other health care payors to negotiate optimal payment and service arrangements with hospitals, physicians, allied health care professionals, or other health care providers.

e.         The extent to which the agreement may result in a reduction in competition among physicians, allied health professionals, other health care providers, or other persons furnishing goods or services to, or in competition with, hospitals.

f.          The availability of arrangements that are less restrictive to competition and achieve the same benefits or a more favorable balance of benefits over disadvantages attributable to any reduction in competition.

(3)        In making its determination, the Department may consider other benefits or disadvantages that may be identified. (1993, c. 529, s. 5.2; 1997‑456, s. 27.)



§ 131E-192.5. Issuance of a certificate.

§ 131E‑192.5.  Issuance of a certificate.

If the Department determines that the likely benefits of a cooperative agreement outweigh the likely disadvantages attributable to reduction of competition as a result of the agreement by clear and convincing evidence, and the Attorney General has not stated any objection to issuance of a certificate during the review period, the Department shall issue a certificate of public advantage for the cooperative agreement at the conclusion of the review period.  The certificate shall include any conditions of operation under the agreement that the Department, in consultation with the Attorney General, determines to be appropriate in order to ensure that the cooperative agreement and the activities engaged under it are consistent with this Article and its purpose to limit health care costs.  The Department shall include conditions to control prices of health care services provided under the cooperative agreement.  Consideration shall be given to assure that access to health care is provided to all areas of the State.  The Department shall publish its decisions on applications for certificates of public advantage in the North Carolina Register. (1993, c. 529, s. 5.2.)



§ 131E-192.6. Objection by Attorney General.

§ 131E‑192.6.  Objection by Attorney General.

If the Attorney General is not persuaded that an applicant has demonstrated by clear and convincing evidence that the benefits likely to result from the agreement outweigh the likely disadvantages of any reduction of competition to result from the agreement as set forth in G.S. 131E‑192.4, the Attorney General may, within the review period, state an objection to the issuance of a certificate of public advantage and may extend the review period for a specified period of time.  Notice of the objection and any extension of the review period shall be provided in writing to the applicant, together with a general explanation of the concerns of the Attorney General.  The parties may attempt to reach an agreement with the Attorney General on modifications to the agreement or to conditions in the certificate so that the Attorney General no longer objects to issuance of a certificate.  If the Attorney General withdraws the objection and the Department maintains its determination that a certificate should be issued, the Department shall issue a certificate of public advantage with any appropriate conditions as soon as practicable following the withdrawal of the objection.  If the Attorney General does not withdraw the objection, a certificate shall not be issued. (1993, c. 529, s. 5.2.)



§ 131E-192.7. Record keeping.

§ 131E‑192.7.  Record keeping.

The Department shall maintain on file all cooperative agreements for which certificates of public advantage are in effect and a copy of the certificate, including any conditions imposed in it.  Any party to a cooperative agreement who terminates an agreement shall file a notice of termination with the Department within 30 days after termination.  These files shall be public records as set forth in Chapter 132 of the General Statutes. (1993, c. 529, s. 5.2.)



§ 131E-192.8. Review after issuance of certificate.

§ 131E‑192.8.  Review after issuance of certificate.

If at any time following the issuance of a certificate of public advantage, the Department or the Attorney General has questions concerning whether the parties to the cooperative agreement have complied with any condition of the certificate or whether the benefits or likely benefits resulting from a cooperative agreement may no longer outweigh the disadvantages or likely disadvantages attributable to a reduction in competition resulting from the agreement, the Department or the Attorney General shall advise the parties to the agreement, and either the Department or the Attorney General shall request any information necessary to complete a review of the matter. (1993, c. 529, s. 5.2.)



§ 131E-192.9. Periodic reports.

§ 131E‑192.9.  Periodic reports.

(a)        During the time that a certificate is in effect, a report of activities pursuant to the cooperative agreement must be filed every two years with the Department on or before the anniversary date on which the certificate was issued.  A copy of the periodic report shall be submitted to the Attorney General at the same time that it is filed with the Department.  A report shall include all of the following:

(1)        A description of the activities conducted pursuant to the agreement.

(2)        Price and cost information.

(3)        The nature and scope of the activities pursuant to the agreement anticipated for the next two years, the likely effect of those activities.

(4)        A signed certificate by each party to the agreement that the benefits or likely benefits of the cooperative agreement as conditioned continue to outweigh the disadvantages or likely disadvantages of any reduction in competition from the agreement as conditioned.

(5)        Any additional information requested by the Department or the Attorney General.

The Department shall give public notice in the North Carolina Register that a report has been received.  After notice is given, the public shall have 30 days to file written comments on the report and on the benefits and disadvantages of continuing the certificate of public advantage.  Periodic reports, public comments, and information submitted in response to a request shall be public records as set forth in Chapter 132 of the General Statutes.

(b)        Failure to file a periodic report required by this section after notice of default or failure to provide information requested pursuant to a review under G.S. 131E‑192.8 is grounds for the revocation of the certificate by the Attorney General or the Department.

(c)        The Department shall review each periodic report, public comments, and information submitted in response to a request under G.S. 131E‑192.8 to determine whether the advantages or likely advantages of the cooperative agreement continue to outweigh the disadvantages or likely disadvantages of any reduction in competition from the agreement, and to determine what, if any, changes in the conditions of the certificate should be made.  In the review the Department shall consider the benefits and disadvantages set forth in G.S. 131E‑192.4.  Within 60 days of the filing of a periodic report, the Department shall determine whether the certificate should remain in effect and whether any changes to the conditions in the certificate should be made.  The Department may extend the review period an additional 30 days.  If either the Department or the Attorney General determines that the parties to a cooperative agreement have not complied with any condition of the certificate, the Department or the Attorney General shall revoke the certificate and the parties shall be notified.  If the certificate is revoked, the parties shall be entitled to no benefits under this Article, beginning on the date of revocation.  If the Department determines that the certificate should remain in effect and the Attorney General has not stated any objection to the certificate remaining in effect during the review period, the certificate shall remain in effect subject to any changes in the conditions of the certificate imposed by the Department.  The parties shall be notified in writing of the Department's decision and of any changes in the conditions of the certificate.  The Department shall publish its decision and any changes in the conditions in the North Carolina Register.

If the Department determines that the benefits or likely benefits of the agreement and the unavoidable costs of terminating the agreement do not continue to outweigh the disadvantages or likely disadvantages of any reduction in competition from the agreement, or if the Attorney General objects to the certificate remaining in effect based upon a review of the benefits and disadvantages set forth in G.S. 131E‑192.4, the Department shall notify the parties to the agreement in writing of its determination or the objections of the Attorney General and shall provide a summary of any concerns of the Department or Attorney General to the parties. (1993, c. 529, s. 5.2.)



§ 131E-192.10. Right to judicial action.

§ 131E‑192.10.  Right to judicial action.

(a)        Any applicant or other person aggrieved by a decision to issue or not issue a certificate of public advantage is entitled to judicial review of the action or inaction in superior court.  Suit for judicial review under this subsection shall be filed within 30 days of public notice of the decision to issue or deny issuance of the certificate.  To prevail in any action for judicial review brought under this subsection, the plaintiff or petitioner must establish that the determination by the Department or the Attorney General was arbitrary or capricious.

(b)        Any party or other person aggrieved by a decision to allow a certificate to remain in effect or to make changes in the conditions of a certificate is entitled to judicial review of the decision in superior court.  Suit for judicial review under this subsection shall be filed within 30 days of public notice of the decision to allow the certificate to remain in effect or to make changes in the conditions of the certificate.  To prevail in any action for judicial review brought under this subsection, the plaintiff or petitioner must establish that the determination by the Department or the Attorney General was arbitrary or capricious.

(c)        If the Department or the Attorney General determines that the certificate should not remain in effect, the Attorney General may bring suit in the Superior Court of Wake County on behalf of the Department, or on its own behalf, to seek an order to authorize the cancellation of the certificate.  To prevail in the action, the Attorney General must establish that the benefits resulting from the agreement are outweighed by the disadvantages attributable to a reduction in competition resulting from the agreement.

(d)  In any action instituted under this section, the work product of the Department, the Attorney General or his staff, is not a public record under Chapter 132, and shall not be discoverable or admissable, nor shall the Attorney General or any member of his staff be compelled to be a witness, whether in discovery or at any hearing or trial. (1993, c. 529, s. 5.2.)



§ 131E-192.11. Fees for applications and periodic reports.

§ 131E‑192.11.  Fees for applications and periodic reports.

(a)        The Department and the Attorney General shall establish a schedule of fees for filing an application for a certificate of public advantage and for filing a periodic report based on the total cost of the project for which the application or periodic report is made.  The fee for filing an application may not exceed fifteen thousand dollars ($15,000).  The fee for filing a periodic report may not exceed two thousand five hundred dollars ($2,500).  The fee schedule established should generate sufficient revenue to offset the costs of the program.  An application filing fee must be paid to the Department at the time an application for a certificate of public advantage is submitted to it pursuant to G.S. 131E‑192.3.  A periodic report filing fee must be paid to the Department at the time a periodic report is submitted to it pursuant to G.S. 131E‑192.9.

(b)        If the Department or the Attorney General determines that consultants are needed to complete a review of an application, an additional application fee may be established by prior agreement with the applicants before the application is considered.  The amount of the additional fee may not exceed the costs of contracting with the necessary consultants.  The additional fee shall not be considered in determining whether an application fee exceeds the maximum application fee amount set in subsection (a) of this section. (1993, c. 529, s. 5.2; 1995, c. 205, s. 2.)



§ 131E-192.12. Department and Attorney General authority.

§ 131E‑192.12.  Department and Attorney General authority.

The Department and Attorney General shall have the necessary powers to adopt rules to conduct a review of applications for certificates of public advantage and of periodic reports filed in connection therewith and to bring actions in the Superior Court of Wake County as required under G.S. 131E‑192.10.  This Article shall not limit the authority of the Attorney General under federal or State antitrust laws. (1993, c. 529, s. 5.2.)



§ 131E-192.13. Effects of certificate of public advantage; other laws.

§ 131E‑192.13.  Effects of certificate of public advantage; other laws.

(a)        Activities conducted pursuant to a cooperative agreement for which a certificate of public advantage has been issued are immunized from challenge or scrutiny under State antitrust laws.  In addition, conduct in negotiating and entering into a cooperative agreement for which an application for a certificate of public advantage is filed in good faith shall be immune from challenge or scrutiny under State antitrust laws, regardless of whether a certificate is issued.  It is the intention of the General Assembly that this Article shall also immunize covered activities from challenge or scrutiny under federal antitrust law.

(b)        Nothing in this Article shall exempt hospitals or other health care providers from compliance with State or federal laws governing certificate of need, licensure, or other regulatory requirements.

(c)        Any dispute among the parties to a cooperative agreement concerning its meaning or terms is governed by normal principles of contract law. (1993, c. 529, s. 5.2.)



§§ 131E-193 through 131E-199. Reserved for future codification purposes.

§§ 131E‑193 through 131E‑199.  Reserved for future codification purposes.



§ 131E-200. Title; purpose.

Article 10.

Hospice Licensure Act.

§ 131E‑200.  Title; purpose.

This Article shall be known as the "Hospice Licensure Act." The purpose of this Article is to establish licensing requirements for hospices. (1983 (Reg. Sess., 1984), c. 1022, s. 1; 1987, c. 34.)



§ 131E-201. Definitions.

§ 131E‑201.  Definitions.

As used in this Article, unless a different meaning or construction is clearly required by the context:

(1)        "Commission" means the North Carolina Medical Care Commission.

(2)        "Department" means the Department of Health and Human Services.

(3)        "Hospice" means any coordinated program of home care with provision for inpatient care for terminally ill patients and their families. This care is provided by a medically directed interdisciplinary team, directly or through an agreement under the direction of an identifiable hospice administration. A hospice program of care provides palliative and supportive medical and other health services to meet the physical, psychological, social, spiritual, and special needs of patients and their families, which are experienced during the final stages of terminal illness and during dying and bereavement.

(3a)      "Hospice inpatient facility" means a freestanding licensed hospice facility or a designated inpatient unit in an existing health service facility which provides palliative and supportive medical and other health services to meet the physical, psychological, social, spiritual, and special needs of terminally ill patients and their families in an inpatient setting.

(4)        "Hospice patient" means a patient diagnosed as terminally ill by a physician licensed to practice medicine in North Carolina, who the physician anticipates to have a life expectancy of weeks or months, generally not to exceed six months, and who alone, or in conjunction with designated family members, has voluntarily requested and been accepted into a licensed hospice program.

(5)        "Hospice patient's family" means the hospice patient's immediate kin, including a spouse, brother, sister, child, or parent. Other relations and individuals with significant personal ties to the hospice patient may be designated as members of the hospice patient's family by mutual agreement among the hospice patient, the relation or individual and the hospice team.

(5a)      "Hospice residential care facility" means a freestanding licensed hospice facility which provides palliative and supportive medical and other health services to meet the physical, psychological, social, spiritual, and special needs of terminally ill patients and their families in a group residential setting.

(5b)      "Hospice services" means the provision of palliative and supportive medical and other health services to meet the physical, psychological, social, spiritual, and special needs of patients and their families, which are experienced during the final stages of terminal illness and during dying and bereavement.

(6)        "Hospice team" or "Interdisciplinary team" means the following hospice personnel: physician licensed to practice medicine in North Carolina; nurse holding a valid, current license as required by North Carolina law; social worker; clergy member; and trained hospice volunteer. Other health care practitioners may be included on the team as the needs of the patient dictate or at the request of the physician. Other providers of special services may also be included as the needs of the patient dictate.

(7)        "Identifiable hospice administration" means an administrative group, individual, or legal entity that has an identifiable organizational structure, accountable to a governing board directly or through a chief executive officer. This administration shall be responsible for the management of all aspects of the program.

(8)        "Palliative care" means treatment directed at controlling pain, relieving other symptoms, and focusing on the special needs of the patient and family as they experience the stress of the dying process, rather than the treatment aimed at investigation and intervention for the purpose of cure or prolongation of life. (1983 (Reg. Sess., 1984), c. 1022, s. 1; 1993, c. 376, s. 5; 1997‑443, s. 11A.118(a).)



§ 131E-202. Licensing.

§ 131E‑202.  Licensing.

(a)        The Commission shall adopt rules for the licensing and regulation of hospices, hospice inpatient facilities, and hospice residential care facilities pursuant to this Article for the purpose of providing care, treatment, health, safety, welfare, and comfort of hospice patients. These rules shall include, but not be limited to:

(1)        The qualifications and supervision of licensed and nonlicensed personnel;

(2)        The provision and coordination of home and inpatient care, including the development of a written care plan;

(3)        The management, operation, staffing, and equipping of the hospice program;

(4)        Clinical and business records kept by the hospice, hospice inpatient care facility, and hospice residential care facility; and

(5)        Procedures for the review of utilization and quality of care.

(b)        The Department shall provide applications for hospice licensure. Each application filed with the Department shall contain all information requested therein. A license shall be granted to the applicant upon determination by the Department that the applicant has complied with the provisions of this Article and with the rules adopted by the Commission thereunder. Each license shall be issued only for the premises and persons named therein, shall not be transferable or assignable except with the written approval of the Department, and shall be posted in a conspicuous place on the licensed premises. The Department shall charge the applicant a nonrefundable annual license fee in the amount of four hundred dollars ($400.00).

(c)        The Department shall renew the license in accordance with this Article and with rules adopted thereunder.  (1983 (Reg. Sess., 1984), c. 1022, s. 1; 1993, c. 376, s. 6; 2009‑451, s. 10.76(h).)



§ 131E-203. Coverage.

§ 131E‑203.  Coverage.

(a)        Except as provided in subsection (b) of this section, no person or other entity shall operate or represent himself or itself to the public as operating a hospice, a hospice inpatient facility, or a hospice residential care facility, or offer or represent himself or itself to the public as offering hospice services without obtaining a license from the Department pursuant to this Article.

(b)        Hospices administered by local health departments established under Article 2 of Chapter 130A of the General Statutes shall not be required to be licensed under this Article.  Additionally, health care facilities and agencies licensed under Article 5 or 6 of Chapter 131E of the General Statutes shall not be required to be separately licensed under this Article.  However, any facility or agency exempted from licensure under this subsection which operates a hospice, a hospice inpatient facility, or a hospice residential care facility, or offers hospice services shall be subject to rules adopted pursuant to this Article.

(c)        Hospice care shall be available 24 hours a day, seven days a week. (1983 (Reg. Sess., 1984), c. 1022, s. 1; 1993, c. 376, s. 7.)



§ 131E-204. Inspections.

§ 131E‑204.  Inspections.

The Department shall inspect all hospices that are subject to rules adopted pursuant to this Article in order to determine compliance with the provisions of this Article and with rules adopted thereunder. Inspections shall be conducted in accordance with rules adopted by the Commission. (1983 (Reg. Sess., 1984), c. 1022, s. 1.)



§ 131E-205. Adverse action on a license; appeal procedures.

§ 131E‑205.  Adverse action on a license; appeal procedures.

(a)        The Department may suspend, revoke, cancel, or amend a license when there has been a substantial failure to comply with this Article or with rules and regulations adopted thereunder.

(b)        Chapter 150A of the General Statutes, the Administrative Procedure Act, shall govern all administrative action pursuant to subsection (a) and all judicial review arising therefrom. (1983 (Reg. Sess., 1984), c. 1022, s. 1.)



§ 131E-206. Injunction.

§ 131E‑206.  Injunction.

(a)        Notwithstanding the existence or pursuit of any other remedy, the Department may maintain an action in the name of the State for injunctive relief or other process against any person to restrain or prevent the establishment, conduct, management, or operation of a hospice without a license.

(b)        Notwithstanding the provisions of G.S. 131E‑203(b) or the existence of any other remedy, the Department may maintain an action in the name of the State for injunctive relief or other process against any person to restrain or prevent substantial noncompliance with this Article or the rules adopted thereunder.

(c)        If any person shall hinder the proper performance of duty of the Department in carrying out the provisions of this Article, the Department may institute an action in the superior court of the county in which the hindrance occurred for injunctive relief against the continued hindrance. (1983 (Reg. Sess., 1984), c. 1022, s. 1.)



§ 131E-207. Confidentiality.

§ 131E‑207.  Confidentiality.

(a)        Notwithstanding G.S. 8‑53 or any other law relating to confidentiality of communications between physician and patient, in the course of an inspection conducted under G.S. 131E‑204:

(1)        Department representatives may review any writing or other record concerning the admission, discharge, medication, treatment, medical condition, or history of any person who is or has been a hospice patient; and

(2)        Any person involved in treating a patient at or through a hospice may disclose information to a Department representative unless the patient objects in writing to review of his records or disclosure of the information.  A hospice shall not release any information or allow any inspections under this section without first informing each affected patient in writing of his right to object to and thereby prohibit release of information or review of records pertaining to him.

A hospice, its employees and any other person interviewed in the course of an inspection shall be immune from liability for damages resulting from disclosure of any information to the Department.

(b)        The Department shall not disclose:

(1)        Any confidential or privileged information obtained under this section unless the patient or his legal representative authorizes disclosure in writing or unless a court of competent jurisdiction orders disclosure; or

(2)        The name of anyone who has furnished information concerning a hospice without that person's consent.

The Department shall institute appropriate policies and procedures to ensure that unauthorized disclosure does not occur.  Any Department employee who willfully discloses this information without appropriate authorization or court order shall be guilty of a Class 3 misdemeanor and upon conviction only fined at the discretion of the court but not to exceed five hundred dollars ($500.00).

(c)        All confidential or privileged information obtained under this section and the names of persons providing this information shall be exempt from Chapter 132 of the General Statutes. (1983 (Reg. Sess., 1984), c. 1022, s. 1; 1993, c. 539, s. 965; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 131E-208. Reserved for future codification purposes.

§ 131E‑208.  Reserved for future codification purposes.



§ 131E-209. Reserved for future codification purposes.

§ 131E‑209.  Reserved for future codification purposes.



§§ 131E-210 through 131E-213: Repealed by Session Laws 1995, c. 517, s. 39.

Article 11.

North Carolina Medical Database Commission.

§§ 131E‑210 through 131E‑213:  Repealed by Session Laws 1995, c.  517, s. 39.



§ 131E-214. Title and purpose.

Article 11A.

Medical Care Data.

§ 131E‑214.  Title and purpose.

(a)        This Article is the Medical Care Data Act.

(b)        The General Assembly finds that, as a result of rising medical care costs and the concern expressed by medical care providers, medical care consumers, third‑party payors, and health care planners involved with planning for the provision of medical care, there is an urgent and continuing need to understand patterns and trends in the use and cost of medical care services in this State. The purposes of this Article are as follows:

(1)        To ensure that there is an information base containing medical care data from throughout the State that can be used to improve the appropriate and efficient use of medical care services and maintain an acceptable quality of health care services in this State.

(2)        To ensure that the necessary medical care data is available to university researchers, State public policymakers, and all other interested persons to improve the decision‑making process regarding access, identified needs, patterns of medical care, charges, and use of appropriate medical care services.

(3)        To ensure that a data processor receiving data under this Article protects patient confidentiality.

These purposes are to be accomplished by requiring that all hospitals and freestanding ambulatory surgical facilities submit information necessary for a review and comparison of charges, utilization patterns, and quality of medical services to a data processor that maintains a statewide database of medical care data and that makes medical care data available to interested persons, including medical care providers, third‑party payors, medical care consumers, and health care planners. (1995, c. 517, s. 39(b).)



§ 131E-214.1. Definitions.

§ 131E‑214.1.  Definitions.

As used in this Article:

(1)        "Division" means the Division of Health Service Regulation of the Department of Health and Human Services.

(2)        "Freestanding ambulatory surgical facility" means a facility licensed under Part D of Article 6 of this Chapter.

(3)        "Hospital" means a facility licensed under Article 5 of this Chapter or Article 2 of Chapter 122C of the General Statutes, but does not include the following:

a.         A facility with all of its beds designated for medical type "LTC" (long‑term care).

b.         A facility with the majority of its beds designated for medical type "PSY‑3" (mental retardation).

c.         A facility operated by the North Carolina Department of Correction.

(4)        "Patient data" means data that includes a patient's age, sex, race, ethnicity, zip code, third‑party coverage, principal and other diagnosis, date of admission, procedure and discharge date, principal and other procedures, total charges and components of the total charges, attending physician identification number, and hospital or freestanding ambulatory surgical facility identification number.

(5)        "Patient identifying information" means the name, address, social security number, or similar information by which the identity of a patient can be determined with reasonable accuracy and speed either directly or by reference to other publicly available information. The term does not include a number assigned to a patient by a health care provider if that number does not consist of or contain numbers, including social security or drivers license numbers, that could be used to identify a patient with reasonable accuracy and speed from sources external to the health care provider.

(6)        "Statewide data processor" means a data processor certified by the Division as capable of complying with the requirements of G.S. 131E‑214.4. The Division may deny, suspend, or revoke a certificate, in accordance with Chapter 150B of the General Statutes, if the statewide data processor does not comply with or is not capable of complying with the requirements of G.S. 131E‑214.4. The Division is authorized to promulgate rules concerning the receipt, consideration, and limitation of a certificate applied for or issued under this Article.  (1995, c. 517, s. 39(b); 1997‑443, s. 11A.118(a); 2007‑182, s. 1; 2008‑119, s. 2.)



§ 131E-214.2. Data submission required.

§ 131E‑214.2.  Data submission required.

Except as prohibited by federal law or regulation, each hospital and freestanding ambulatory surgical facility shall submit patient data to a statewide data processor within 60 calendar days after the close of each calendar quarter for patients that were discharged or died during that quarter. (1995, c. 517, s. 39(b).)



§ 131E-214.3. Patient data not public records.

§ 131E‑214.3.  Patient data not public records.

(a)        The following are not public records under Chapter 132 of the General Statutes:

(1)        Patient data furnished to and maintained by a statewide data processor pursuant to this Article.

(2)        Compilations of patient data prepared for release or dissemination by a statewide data processor pursuant to this Article.

(3)        Patient data furnished by a statewide data processor to the State.

(b)        Compilations of data under subdivision (a)(3) of this section, prepared for release or dissemination by the State, are public records.

(c)        The State shall not allow proprietary information, including patient data, that it receives from a statewide data processor to be used by a person for commercial purposes. The State shall require the person requesting this information to certify that it will not use the information for commercial purposes.

(d)        A person is immune from liability for actions arising from the required submission of data under this Article. (1995, c. 517, s. 39(b).)



§ 131E-214.4. Statewide data processor.

§ 131E‑214.4.  Statewide data processor.

(a)        A statewide data processor shall perform the following duties:

(1)        Make available annually to the Division, at no charge, a report that includes a comparison of the 35 most frequently reported charges of hospitals and freestanding ambulatory surgical facilities. The report is a public record and shall be made available to the public in accordance with Chapter 132 of the General Statutes. Publication or broadcast by the news media shall not constitute a resale or use of the data for commercial purposes.

(2)        Receive patient data from hospitals and freestanding ambulatory surgical facilities throughout this State.

(3)        Compile and maintain a uniform set of data from the patient data submitted.

(4)        Analyze the patient data.

(5)        Compile reports from the patient data and make the reports available upon request to interested persons at a reasonable charge determined by the data processor.

(6)        Ensure that adequate measures are taken to provide system security for all data and information received from hospitals and freestanding ambulatory surgical facilities pursuant to this Article.

(7)        Protect the confidentiality of patient records and comply with applicable laws and regulations concerning patient confidentiality, including the confidentiality of patient‑identifying information. The data processor shall not disclose patient‑identifying information unless (i) the information was originally submitted by the party requesting disclosure or (ii) the State Health Director requests specific individual records for the purpose of protecting and promoting the public health under Chapter 130A of the General Statutes, and the disclosure is not otherwise prohibited by federal law or regulation. Such records shall be made available to the State Health Director at a reasonable charge. Such records made available to the State Health Director are not public records; the State Health Director shall maintain their confidentiality and shall not make the records available notwithstanding G.S. 130A‑374(a)(2).

(b)        The Department of Health and Human Services may take adverse action against a hospital under G.S. 131E‑78 or G.S. 122C‑24 or against a freestanding ambulatory surgical center under G.S. 131E‑148 for a violation of this Article. (1995, c. 517, s. 39(b); 1997‑443, s. 11A.118(a).)



§§ 131E-214.5 through 131E-214.10. Reserved for future codification purposes.

§§ 131E‑214.5 through 131E‑214.10.  Reserved for future codification purposes.



§§ 131E-215 through 131E-224: Repealed by Session Laws 1989, c. 758, s. 2.

Article 12.

Disclosure and Contract Requirements for Continuing Care Facilities.

§§ 131E‑215 through 131E‑224:  Repealed by Session Laws 1989, c.  758, s. 2.



§§ 131E-225 through 131E-229. Reserved for future codification purposes.

§§ 131E‑225 through 131E‑229.  Reserved for future codification purposes.



§ 131E-230. Legislative findings.

Article 13.

Temporary Management of Long‑Term Care Facilities.

§ 131E‑230.  Legislative findings.

The General Assembly finds that:

(1)        A substantial number of citizens of this State now reside, or in the future may reside, in long‑term care facilities within this State;

(2)        Improper operation of long‑term care facilities may tend to create a substantial risk of serious physical injury to residents;

(3)        The closure of a long‑term care facility can have adverse effects on the residents thereof, especially if the closure and transfer of residents is done hastily;

(4)        The general health and welfare of the people of this State, particularly those persons residing in long‑term care facilities within this State, would be enhanced by development of a procedure for the court appointment of a temporary manager to assure the proper operation of a long‑term care facility in certain instances until a manager chosen by the facility is prepared to properly operate the facility, or until the residents can be safely transferred to a proper alternative setting; and

(5)        The use of a temporary manager is intended as a temporary measure and the ongoing or long‑term operation of a nursing facility by a temporary manager is neither beneficial nor appropriate. (1993, c. 390, s. 1.)



§ 131E-231. Definitions.

§ 131E‑231.  Definitions.

As used in this Article, unless otherwise specified:

(1)        "Long‑term care facility" means a nursing home as defined in G.S. 131E‑101(6) and an adult care home as defined in G.S. 131D‑2.1(3) or G.S. 131E‑101(4).

(2)        "Resident" means a person who has been admitted to a long‑term care facility.

(3)        "Respondent" means the person or entity holding a license pursuant to G.S. 131E‑102 or G.S. 131D‑2.4 or a person or entity operating a long‑term care facility subject to licensure without a license.  (1993, c. 390, s. 1; 1995, c. 535, s. 26; 2008‑187, s. 38(b); 2009‑462, s. 4(l).)



§ 131E-232. Who may petition; contents of petition.

§ 131E‑232.  Who may petition; contents of petition.

The Department may petition a court of competent jurisdiction to appoint a temporary manager to operate a long‑term care facility.  The petition shall set forth material facts showing that one or more of the grounds for appointment of a temporary manager set forth in G.S. 131E‑234 exist, that the facts set forth in the petition have been brought to the attention of the respondent, and that the conditions described in the petition have not been remedied within a reasonable period of time.  The petition shall also set forth a brief description of the action or actions necessary to remedy the alleged conditions. (1993, c. 390, s. 1.)



§ 131E-233. Procedures for appointment; evidence in defense.

§ 131E‑233.  Procedures for appointment; evidence in defense.

(a)        The procedure for petitioning the superior court for the appointment of a temporary manager, including service of process shall be in accordance with the North Carolina Rules of Civil Procedure. If personal service of a copy of the petition cannot be made with due diligence upon the respondent, service may be made upon the respondent by sending a copy of the summons and petition to the respondent by registered mail at the respondent's last known address and by hand‑delivering or mailing a copy to the administrative or staff person in charge of the facility.

(b)        A hearing shall be held on the petition within 20 days of service of the petition upon the respondent. Both the Department and the respondent may present evidence and written and oral argument at the hearing regarding the allegations of the petition. It shall be relevant evidence in defense to a petition that the conditions alleged in the petition do not in fact exist, that such conditions do not exist to the extent alleged, or that such conditions have been remedied or removed.

(c)                         (1)          Upon petition by the Department for emergency intervention, a court may order the appointment of an emergency temporary manager after finding that there is reasonable cause to believe that:

a.         Conditions or a pattern of conditions exist in the long‑term care facility that create an immediate substantial risk of death or serious physical harm to residents; or

b.         The long‑term care facility is closing or intends to close before the time in which a hearing would ordinarily be scheduled, and:

1.         Adequate arrangements for relocating residents have not been made, or

2.         Quick relocation would not be in the best interest of residents.

(2)        The court shall appoint an emergency temporary manager to serve until a hearing is conducted in accordance with ordinary procedures and shall direct the temporary manager to make only such changes in administration as necessary to protect the health or safety of residents until the emergency condition is resolved.

(3)        The court shall schedule a hearing on the appointment of an emergency temporary manager within three days after service of notice of the filing of the petition. Notice of the filing of the petition and other relevant information, including the factual basis of the belief that an emergency temporary manager is needed shall be served upon the facility as provided in this Article. The notice shall be given at least 24 hours prior to the hearing of the petition for emergency intervention, except that the court may issue an immediate emergency order ex parte upon a finding as fact that:

a.         The conditions specified above exist, and

b.         There is likelihood that a resident may suffer irreparable injury or death if the order is delayed.

The order shall contain a show‑cause notice to each person upon whom the notice is served directing the person to appear immediately or at any time up to and including the time for the hearing of the petition for emergency services and show cause, if any exists, for the dissolution or modification of the order. Unless dissolved by the court for good cause shown, the emergency order ex parte shall be in effect until the hearing is held on the petition for emergency services. At the hearing, if the court determines that the emergency continues to exist, the court may order the provision of emergency services in accordance with subsections (a) and (b) of this section. (1993, c. 390, s. 1; 1999‑334, s. 1.11.)



§ 131E-234. Grounds for appointment of temporary manager.

§ 131E‑234.  Grounds for appointment of temporary manager.

Upon a showing by the Department that one or more of the following grounds exist, the court may appoint a temporary manager for an initial period of 30 days or the first review by a superior court judge pursuant to G.S. 131E‑243, whichever is longer:

(1)        Conditions or a pattern of conditions exist in the long‑term care facility that create a substantial risk of death or serious physical harm to residents or that death or serious physical harm has occurred, and it is probable that the facility will not or cannot immediately remedy those conditions or pattern of conditions, or the facility has shown a pattern of failure to comply with applicable laws and rules and continues to fail to comply;

(2)        The long‑term care facility is operating without a license;

(3)        The license of the long‑term care facility has been revoked or the long‑term care facility is closing or intends to close and: (i) adequate arrangements for relocating residents have not been made, or (ii) quick relocation would not be in the best interest of the residents; or

(4)        A previous court order has been issued requiring the respondent to act or refrain from acting in a manner directly affecting the care of the residents and the respondent has failed to comply with the court order. (1993, c. 390, s. 1; 1999‑334, s. 1.12.)



§ 131E-235. Alternative to appointment of temporary manager.

§ 131E‑235.  Alternative to appointment of temporary manager.

(a)        After the hearing described in G.S. 131E‑233(b), if the court finds that the evidence warrants the granting of the relief sought and the respondent applies to the court for permission to promptly remove or remedy the conditions or pattern specified in the petition and demonstrates the ability to promptly undertake and complete the removal or remedying of such conditions or pattern, the court, in lieu of appointing a temporary manager, may issue an order permitting the respondent to remove or remedy the conditions in accordance with a time schedule and subject to conditions determined by the court, including the posting of security for the performance of the work as may be fixed by the court.

(b)        If, after entry of an order pursuant to subsection (a) of this section, it appears that the respondent is not proceeding in accordance with the court's order in removing or remedying the conditions found by the court to exist, the Department, upon notice to the respondent, may move the court for an order appointing a temporary manager pursuant to the court's findings at the original hearing. If upon hearing the matter, the court finds that the respondent is not proceeding in accordance with the court's order, the court may appoint a temporary manager as authorized by G.S. 131E‑234.  If the respondent has posted security to ensure removal or remedying of the conditions found by the court, the security or any part of the security as is necessary may be used by the temporary manager to remedy the conditions.  (1993, c. 390, s. 1.)



§ 131E-236. Compensation of temporary manager.

§ 131E‑236.  Compensation of temporary manager.

The court shall set the compensation of the temporary manager. (1993, c. 390, s. 1.)



§ 131E-237. Candidates for temporary managers.

§ 131E‑237.  Candidates for temporary managers.

In the petition the Department shall nominate at least one candidate for temporary manager and shall include the name, address, and qualifications of each nominee.  The Department shall maintain a list of persons qualified to act as temporary managers.  The person or persons nominated by the Department to serve as temporary manager shall either be employed by the Department or be one of the persons on the list of qualified persons maintained by the Department.  This nominee shall be approved by the court reviewing the Department's petition for appointment of a temporary manager. (1993, c. 390, s. 1.)



§ 131E-238. Temporary manager; powers and duties.

§ 131E‑238.  Temporary manager; powers and duties.

A temporary manager appointed under this section:

(1)        May exercise those powers and shall perform those duties ordered by the court;

(2)        Shall operate the long‑term care facility in compliance with State and federal laws and assure the safety of the residents and the delivery of services to them;

(3)        May operate the facility under a temporary license issued by the Department in the event that the license of the original operator has been revoked or suspended or was never issued;

(4)        Shall have the same rights as the respondent to possession of the building in which the long‑term care facility is located and of all goods and fixtures located in the building at the time the temporary manager is appointed. If the court finds that between the time the petition is filed and the temporary manager is appointed, the respondent has transferred assets for the purpose of frustrating the intent of this section, the court may require the respondent to repay to the temporary manager the value of such transferred assets. The temporary manager shall take all actions necessary to protect and conserve the assets and property of which the temporary manager takes possession, and the proceeds of any transfer, and may use them only in the performance of the powers and duties set forth in this section and as may be ordered by the court;

(5)        May use the building, fixtures, furnishings, and any accompanying consumable goods in providing care and services to residents and to any other persons receiving services from the long‑term care facility at the time the petition for temporary management was filed.  The temporary manager shall collect payment for all goods and services provided to residents or others at the same rate and method of payment as was charged by the respondent at the time the petition for temporary management was filed, unless a different rate is set by the State or other third‑party payors.  The temporary manager shall owe a duty to the owner of the long‑term care facility to protect and preserve, and to avoid the waste or diminution of, the building, fixtures, furnishings, consumable goods, receipts, and other assets of the facility and to prevent the use of those assets for any purpose other than the reasonable operation of the facility;

(6)        May correct or eliminate any deficiency in the structure or furnishings of the long‑term care facility that endangers the safety or health of residents, provided the total cost of correction of all such deficiencies does not exceed one thousand dollars ($1,000);

(7)        Shall submit to the court a plan in accordance with G.S. 131E‑239 for correction or elimination of any deficiency or deficiencies in the structure or furnishings of the long‑term care facility that endanger the safety or health of residents and that are estimated to exceed one thousand dollars ($1,000), and shall carry out the plan with any modification approved by the court;

(8)        May enter into contracts and hire agents and employees to carry out the powers and duties created under this section, provided that the temporary manager must notify the court and the respondent prior to entering into any substantially new contract obligating the respondent to pay more than one thousand dollars ($1,000);

(9)        Except as specified in G.S. 131E‑241, shall honor all leases, mortgages, and secured transactions governing the building in which the long‑term care facility is located and all goods and fixtures in the building of which the temporary manager has taken possession, but, in the case of a rental agreement, only to the extent of payments that are for the use of the property during the period of the temporary management, or, in the case of a purchase agreement, come due during the period of the temporary management;

(10)      Shall have full power to direct, manage, and discharge employees of the long‑term care facility, consistent with applicable State and federal laws governing the employment of these employees;

(11)      If transfer of the residents is necessary, shall cooperate with the Department or local departments of social services or both in carrying out the transfer of residents to an alternative placement;

(12)      Shall be entitled to and shall take possession of all property or assets of residents in the possession of the respondents.  The temporary manager shall preserve all property, assets, and records of residents of which the temporary manager takes possession and shall provide for the prompt transfer of the property, assets, and records to the alternative placement of any transferred resident. No owner, licensee, or administrator of a facility under temporary management shall be liable for the waste, mismanagement, or other negligent or intentional wrongful act of a temporary manager with respect to the property or assets of residents; and

(13)      May be held liable in his personal capacity only for his own gross negligence or intentional acts. (1993, c. 390, s. 1.)



§ 131E-239. Plan for correction of deficiencies in excess of one thousand dollars ($1,000).

§ 131E‑239.  Plan for correction of deficiencies in excess of one thousand dollars ($1,000).

(a)        If the temporary manager determines that it is necessary to correct a deficiency or deficiencies in the structure or furnishings reasonably estimated by the temporary manager to cost in excess of one thousand dollars ($1,000), the temporary manager shall submit to the court a written plan that contains the following:

(1)        A description of the deficiency or deficiencies that require correction;

(2)        A description of the method proposed by the temporary manager for correction of the deficiency or deficiencies; and

(3)        An estimate of the cost of the correction or corrections.

(b)        A copy of the plan shall be served upon the Department and the respondent on the same day that it is submitted to the court.

(c)        If the Department or respondent makes a written request for a hearing within seven days after the submission of the plan to the court, a hearing on the proposed plan of correction shall be held.  If a hearing is requested by a party, the hearing shall be held within 14 days of the written request.  The Department, respondent, and temporary manager shall have the opportunity to present evidence at the hearing regarding the proposed plan.  Upon hearing the evidence, the court may approve the plan, modify the plan, or, if the court determines as a result of the evidence that the alleged deficiency does not require correction, it may reject the plan. If no party requests a hearing on the plan in accordance with this subsection, the court may order the temporary manager to proceed to implement the plan.

(d)        In the event of an emergency situation involving the structure or furnishings of the facility the correction of which will cost in excess of one thousand dollars ($1,000) and where failure to correct the situation immediately will likely result in serious physical harm or death to residents, the temporary manager may proceed to correct the situation in the most economical and efficient manner under the circumstances without prior court approval of a plan. If the court later determines pursuant to G.S. 131E‑244(b) that the expenditure was not necessary or reasonable under the circumstances, payment for the expenditure or any part determined to be unreasonable or unnecessary by the court, must be paid from the contingency fund described in G.S. 131E‑242.  If the payment was initially made by the temporary manager from the contingency fund, the respondent shall have no obligation to repay those funds to the contingency fund upon a finding that the expenditure was unreasonable or unnecessary.  If the payment was initially made by the temporary manager from operating revenues of the facility, the respondent shall be entitled to repayment of those amounts from the contingency fund. (1993, c. 390, s. 1.)



§ 131E-240. Payment to temporary manager.

§ 131E‑240.  Payment to temporary manager.

(a)        A person served with notice of an order of the court appointing a temporary manager and of the temporary manager's name and address shall be liable to pay the temporary manager for any goods or services provided by the temporary manager after the date of the order if the person would have been liable for the goods or services supplied by the respondent or an agent of the respondent.  The temporary manager shall give a receipt for each payment and shall keep a copy of each receipt on file.  The temporary manager shall deposit amounts received in a special account and shall use this account for all disbursements.

(b)        The temporary manager may bring an action to enforce the liability created by subsection (a) of this section.  Proof of payment to the temporary manager is as effective in favor of the person making the payment as payment of the amount to the person who, but for this subsection, would have been entitled to receive the sum paid.

(c)        A resident may not be discharged, nor may any contract or rights be forfeited or impaired, nor may forfeiture or liability be increased, by reason of an omission to pay a respondent, licensee, or other person a sum paid to the temporary manager. (1993, c. 390, s. 1.)



§ 131E-241. Avoidance of preexisting leases, mortgages, and contracts.

§ 131E‑241.  Avoidance of preexisting leases, mortgages, and contracts.

(a)        A temporary manager shall not be required to honor any lease, mortgage, secured transaction, or other wholly or partially executory contract entered into by the respondent, licensee, or administrator of the long‑term care facility if the temporary manager demonstrates to the court that the rental price, rate of interest, or other compensation to be paid under the contract or agreement is unreasonable in light of conditions existing at the time the agreement was entered into by the parties or in light of the relationship of the parties.

(b)        If the temporary manager is in possession of real estate or goods subject to a lease, mortgage, security interest, or other contract that the temporary manager is permitted to avoid under subsection (a) of this section, and if the real estate or goods are necessary for the continued operation of the long‑term care facility, the temporary manager may apply to the court to set a reasonable rental price, rate of interest, or other compensation to be paid by the temporary manager during the duration of the temporary management.  The court shall hold a hearing on the application within 15 days after receipt of the application.  At least 10 days prior to the hearing, the temporary manager shall send notice of the application to any known person with any beneficial interest in the property involved.

(c)        Payment by the temporary manager of the amount determined by the court to be reasonable is a defense to any action against the temporary manager for payment or for possession of the goods or real estate subject to the lease, mortgage, security interest, or other contract involved by any person who received such notice, but the payment does not relieve the obligee of liability for the difference between the amount paid by the temporary manager and the amount due under the original lease, mortgage, or security interest involved. (1993, c. 390, s. 1.)



§ 131E-242. Contingency fund.

§ 131E‑242.  Contingency fund.

(a)        The Department may maintain a temporary management contingency fund.

(b)        Upon a showing that proper expenses of the temporary management under this Article exceed the operating funds of the long‑term care facility, the court, in its discretion, may order that the Department provide funds from the contingency fund to the temporary manager to operate the facility and compensate the temporary manager.

(c)        When the total funds available in the contingency fund exceed five hundred thousand dollars ($500,000), the Department may reallocate any or all of the amount in excess of five hundred thousand dollars ($500,000) for other activities intended to protect the health and property of residents. (1993, c. 390, s. 1; 1995, c. 535, s. 27; 1998‑215, s. 78(d); 1999‑334, s. 1.13.)



§ 131E-243. Review and termination of temporary management.

§ 131E‑243.  Review and termination of temporary management.

(a)        The operations and continuing need for a temporary manager shall be reviewed by the court every 30 days following the appointment of the temporary manager.

(b)        The court may order the replacement of a temporary manager upon a showing that the temporary manager has mismanaged the long‑term care facility.

(c)        The court shall order the termination of the temporary management upon the recommendation of the Department or upon a showing that the conditions leading to imposition of the temporary management have been resolved.

(d)        When a long‑term care facility is returned to its owner, the court may impose conditions to assure compliance with applicable laws and regulations. (1993, c. 390, s. 1.)



§ 131E-244. Accounting lien for expenses.

§ 131E‑244.  Accounting lien for expenses.

(a)        Within 30 days after termination of the temporary management, the temporary manager shall give the court a complete accounting of:

(1)        All property of which the temporary manager took possession;

(2)        All funds collected under this Article;

(3)        Expenses of the temporary management; and

(4)        All disbursements or transfers of facility funds or other assets made during the period of temporary management. On the same day the accounting is filed with the court, the temporary manager shall serve on the respondent by registered mail a copy of this accounting.

(b)        If the operating funds collected during the temporary management exceed the reasonable expenses of the temporary management, the court shall order payment of the excess to the respondent, after reimbursement to the contingency fund. If the operating funds are insufficient to cover the reasonable expenses of the temporary management, the respondent shall be liable for the deficiency, except as described in this section.  If the respondent demonstrates to the court that repayment of amounts spent from the contingency fund would significantly impair the provision of appropriate care or services to residents, the court may order repayment over a period of time with or without interest or may order that the respondent be required to repay only part or none of the amount spent from the contingency fund. In reaching this decision, the court may consider all assets, revenues, debts and other obligations of the long‑term care facility, the likelihood of the sale of the long‑term care facility where repayment forgiveness would result in unjust enrichment of the respondent, and shall consider the impact of its determination on the provision of care to residents.  The respondent may petition the court to determine the reasonableness of any expenses of the temporary management.  The respondent shall not be responsible for expenses in excess of amounts the court finds to be reasonable.  Payment recovered from the respondent shall be used to reimburse the contingency fund for amounts used by the temporary manager.

(c)        The court may order that the Department have a lien for any reasonable costs of the temporary management that are not covered by the operating funds collected by the temporary manager and for any funds paid out of the contingency fund during the temporary management upon any beneficial interest, direct or indirect, of any respondent in the following property:

(1)        The building in which the long‑term care facility is located;

(2)        The land on which the long‑term care facility is located;

(3)        Any fixtures, equipment, or goods used in the operation of the long‑term care facility; or

(4)        The proceeds from any conveyance of property described in subdivisions (1), (2), and (3) of this subsection made by the respondent within one year prior to the filing of the petition for temporary management unless such transfers were made in good faith, in the ordinary course of business, and without intent to frustrate the intent of subsection (b) of this section. Transfers made coincidental with serious deficiencies in resident care may be considered evidence of intent to frustrate the intent of subsection (b) of this section.

(d)        To the extent permitted by other provisions of applicable State or federal law, the lien provided for in this section is superior to any lien or other interest that arises subsequent to the filing of the petition for temporary management under this section, except for a construction or mechanic's lien arising out of work performed with the express consent of the temporary manager.

(e)        The clerk of court in the county in which the long‑term care facility is located shall record the filing of the petition for temporary management in the lien docket opposite the names of the respondents and licensees named in the petition.

(f)         Within 60 days after termination of the temporary management, the temporary manager shall file a notice of any lien created under this section.  If the lien is on real property, the notice shall be filed with the clerk of court in the county where the long‑term care facility is located and entered on the lien docket.  If the lien is on personal property, the lien shall be filed with the person against whom the lien is claimed, and shall state the name of the temporary manager, the date of the petition for temporary management, the date of the termination of temporary management, a description of the property involved, and the amount claimed.  No lien shall exist under this section against any person, on any property, or for any amount not specified in the notice filed under this section. (1993, c. 390, s. 1.)



§ 131E-245. Obligations of licensee.

§ 131E‑245.  Obligations of licensee.

Nothing in this Article shall relieve any respondent, licensee, or administrator of a long‑term care facility placed in temporary management of any civil or criminal liability, or any duty imposed by law, by reason of acts or omissions of the respondent, licensee, or administrator prior to the appointment of the temporary manager.  Nothing in this Article shall suspend during the temporary management any obligation of the respondent, licensee, or administrator for payment of taxes, other operating and maintenance expenses of the long‑term care facility, nor the respondent, licensee, or administrator or any other person for the payment of mortgages or liens.  No owner, licensee, or administrator shall be held personally liable for acts or omissions of the temporary manager or the temporary manager's employees during the term of the temporary management. No licensee or administrator may be held responsible or liable for licensure fines, sanctions or penalties, or other administrative sanctions, arising or imposed as a result of acts or omissions occurring during the period of temporary management unless those sanctions result from acts or omissions by the licensee or administrator. (1993, c. 390, s. 1.)



§ 131E-246. Conflict of laws.

§ 131E‑246.  Conflict of laws.

In the event of a conflict between federal laws or regulations and State law or rules, the federal laws or regulations shall control. (1993, c. 390, s. 1.)



§ 131E-247. Reserved for future codification purposes.

§ 131E‑247.  Reserved for future codification purposes.



§ 131E-248. Reserved for future codification purposes.

§ 131E‑248.  Reserved for future codification purposes.



§ 131E-249. Reserved for future codification purposes.

§ 131E‑249.  Reserved for future codification purposes.



§ 131E-250. Disposition of surplus property by public and State hospitals.

Article 14.

Disposal of Surplus Property to Aid Other Countries.

§ 131E‑250.  Disposition of surplus property by public and State hospitals.

(a)        As used in this section, "public hospital" has the same meaning as in G.S. 159‑39. A State hospital is any hospital operated by the State.

(b)        A public hospital or a State hospital may donate medical equipment it determines is no longer needed by the hospital to any of the following if the property so donated is to be used by a hospital or medical facility in another country:

(1)        A corporation that is exempt from taxation under section 501(c) of the Internal Revenue Code of 1986.

(2)        The United States or any agency of it.

(3)        The government of a foreign country or any political subdivision of that country.

(4)        The United Nations or an agency of it.

(5)        Other eleemosynary institutions and groups. (1993, c. 529, s. 7.6; 1995, c. 509, s. 73.)



§§ 131E-251 through 131E-254. Reserved for future codification purposes.

§§ 131E‑251 through 131E‑254.  Reserved for future codification purposes.



§ 131E-255. Nurse Aide Registry.

Article 15.

Health Care Personnel Registry.

§ 131E‑255.  Nurse Aide Registry.

(a)        Pursuant to 42 U.S.C. § 1395i‑3(e) and 42 U.S.C. § 1396r(e), the Department shall establish and maintain a registry containing the names of all nurse aides working in nursing facilities in North Carolina. The Department shall include in the nurse aide registry any findings by the Department of neglect of a resident in a nursing facility or abuse of a resident in a nursing facility or misappropriation of the property of a resident in a nursing facility by a nurse aide.

(b)        A nurse aide who wishes to contest a finding of resident neglect, resident abuse, or misappropriation of resident property made against the aide, is entitled to an administrative hearing as provided by the Administrative Procedure Act, Chapter 150B of the General Statutes. A petition for a contested case shall be filed within 30 days of the mailing of the written notice by certified mail of the Department's intent to place findings against the aide in the nurse aide registry.

(c)        "Nursing facility", as used in this section, means a "combination home" as defined in G.S. 131E‑101(1) and a "nursing home" as defined in G.S. 131E‑101(6) and also means "facility" as that term is defined in G.S. 131E‑116(2).

(d)        The Commission shall adopt, amend, and repeal all rules necessary for the implementation of this section.

(e)        No person shall be liable for providing any information for the nurse aide registry if the information is provided in good faith. Neither an employer, potential employer, nor the Department shall be liable for using any information from the nurse aide registry if the information is used in good faith for the purpose of screening prospective applicants for employment or reviewing the employment status of an employee. (1991, c. 185, s. 1; c. 761, s. 26; 1995 (Reg. Sess., 1996), c. 713, ss. 3(a), (b).)



§ 131E-256. Health Care Personnel Registry.

§ 131E‑256.  Health Care Personnel Registry.

(a)        The Department shall establish and maintain a health care personnel registry containing the names of all health care personnel working in health care facilities in North Carolina who have:

(1)        Been subject to findings by the Department of:

a.         Neglect or abuse of a resident in a health care facility or a person to whom home care services as defined by G.S. 131E‑136 or hospice services as defined by G.S. 131E‑201 are being provided.

b.         Misappropriation of the property of a resident in a health care facility, as defined in subsection (b) of this section including places where home care services as defined by G.S. 131E‑136 or hospice services as defined by G.S. 131E‑201 are being provided.

c.         Misappropriation of the property of a health care facility.

d.         Diversion of drugs belonging to a health care facility.

d1.       Diversion of drugs belonging to a patient or client of the health care facility.

e.         Fraud against a health care facility.

e1.       Fraud against a patient or client for whom the employee is providing services.

(2)        Been accused of any of the acts listed in subdivision (1) of this subsection, but only after the Department has screened the allegation and determined that an investigation is required.

The Health Care Personnel Registry shall also contain all findings by the Department of neglect of a resident in a nursing facility or abuse of a resident in a nursing facility or misappropriation of the property of a resident in a nursing facility by a nurse aide that are contained in the nurse aide registry under G.S. 131E‑255.

(a1)      The Department shall include in the registry a brief statement of any individual disputing the finding entered against the individual in the health care personnel registry pursuant to subdivision (1) of subsection (a) of this section.

(b)        For the purpose of this section, the following are considered to be "health care facilities":

(1)        Adult Care Homes as defined in G.S. 131D‑2.1.

(2)        Hospitals as defined in G.S. 131E‑76.

(3)        Home Care Agencies as defined in G.S. 131E‑136.

(4)        Nursing Pools as defined by G.S. 131E‑154.2.

(5)        Hospices as defined by G.S. 131E‑201.

(6)        Nursing Facilities as defined by G.S. 131E‑255.

(7)        State‑Operated Facilities as defined in G.S. 122C‑3(14)f.

(8)        Residential Facilities as defined in G.S. 122C‑3(14)e.

(9)        24‑Hour Facilities as defined in G.S. 122C‑3(14)g.

(10)      Licensable Facilities as defined in G.S. 122C‑3(14)b.

(11)      Multiunit Assisted Housing with Services as defined in G.S. 131D‑2.1.

(12)      Community‑Based Providers of Services for the Mentally Ill, the Developmentally Disabled, and Substance Abusers that are not required to be licensed under Article 2 of Chapter 122C of the General Statutes.

(13)      Agencies providing in‑home aide services funded through the Home and Community Care Block Grant Program in accordance with G.S. 143B‑181.1(a)11.

(c)        For the purpose of this section, the term "health care personnel" means any unlicensed staff of a health care facility that has direct access to residents, clients, or their property. Direct access includes any health care facility unlicensed staff that during the course of employment has the opportunity for direct contact with an individual or an individual's property, when that individual is a resident or person to whom services are provided.

(d)        Health care personnel who wish to contest findings under subdivision (a)(1) of this section are entitled to an administrative hearing as provided by the Administrative Procedure Act, Chapter 150B of the General Statutes. A petition for a contested case shall be filed within 30 days of the mailing of the written notice of the Department's intent to place its findings about the person in the Health Care Personnel Registry.

(d1)      Health care personnel who wish to contest the placement of information under subdivision (a)(2) of this section are entitled to an administrative hearing as provided by the Administrative Procedure Act, Chapter 150B of the General Statutes. A petition for a contested case hearing shall be filed within 30 days of the mailing of the written notice of the Department's intent to place information about the person in the Health Care Personnel Registry under subdivision (a)(2) of this section. Health care personnel who have filed a petition contesting the placement of information in the health care personnel registry under subdivision (a)(2) of this section are deemed to have challenged any findings made by the Department at the conclusion of its investigation.

(d2)      Before hiring health care personnel into a health care facility or service, every employer at a health care facility shall access the Health Care Personnel Registry and shall note each incident of access in the appropriate business files.

(e)        The Department shall provide an employer at a health care facility or potential employer at a health care facility of any person listed on the Health Care Personnel Registry information concerning the nature of the finding or allegation and the status of the investigation.

(f)         No person shall be liable for providing any information for the health care personnel registry if the information is provided in good faith. Neither an employer, potential employer, nor the Department shall be liable for using any information from the health care personnel registry if the information is used in good faith for the purpose of screening prospective applicants for employment or reviewing the employment status of an employee.

(g)        Health care facilities shall ensure that the Department is notified of all allegations against health care personnel, including injuries of unknown source, which appear to be related to any act listed in subdivision (a)(1) of this section. Facilities must have evidence that all alleged acts are investigated and must make every effort to protect residents from harm while the investigation is in progress. The results of all investigations must be reported to the Department within five working days of the initial notification to the Department.

(g1)      Health care facilities defined in subsection (b) of this section are permitted to provide confidential or other identifying information to the Health Care Personnel Registry, including social security numbers, taxpayer identification numbers, parent's legal surname prior to marriage, and dates of birth, for verifying the identity of accused health care personnel. Confidential or other identifying information received by the Health Care Personnel Registry is not a public record under Chapter 132 of the General Statutes.

(h)        The North Carolina Medical Care Commission shall adopt, amend, and repeal all rules necessary for the implementation of this section.

(i)         In the case of a finding of neglect under subdivision (1) of subsection (a) of this section, the Department shall establish a procedure to permit health care personnel to petition the Department to have his or her name removed from the registry upon a determination that:

(1)        The employment and personal history of the health care personnel does not reflect a pattern of abusive behavior or neglect;

(1a)      The health care personnel's name was added to the registry for a single finding of neglect;

(2)        The neglect involved in the original finding was a singular occurrence; and

(3)        The petition for removal is submitted after the expiration of the one‑year period which began on the date the petitioner's name was added to the registry under subdivision (1) of subsection (a) of this section.

(i1)       Health care personnel who wish to contest a decision by the Department to deny a removal of a single finding of neglect from the Health Care Personnel Registry under subdivision (1a) of subsection (i) of this section are entitled to an administrative hearing under Chapter 150B of the General Statutes. A petition for a contested case hearing shall be filed within 30 days of the mailing of the written notice of the Department's denial of a removal of a finding of neglect.

(j)         Removal of a finding of neglect from the registry under this section may occur only once with respect to any person.  (1995 (Reg. Sess., 1996), c. 713, s. 3(b); 1998‑212, s. 12.16E; 1999‑159, s. 1; 2000‑55, s. 1; 2004‑203, ss. 52(a), (b), (c); 2007‑544, s. 2; 2009‑316, ss. 1(a), (b), 2; 2009‑462, s. 4(m).)



§ 131E-256.1. Adverse action on a license; appeal procedures.

§ 131E‑256.1.  Adverse action on a license; appeal procedures.

(a)        The Department may suspend, cancel, or amend a license when a facility subject to this Article has substantially failed to comply with this Article or rules adopted under this Article.

(b)        Administrative action taken by the Department under this section shall be in accordance with Chapter 150B of the General Statutes. (2000‑55, s. 2.)



§ 131E-257. Title; purpose; applicability of other laws; "public hospital" defined.

Article 15A.

Public Hospital Personnel Act.

§ 131E‑257.  Title; purpose; applicability of other laws; "public hospital" defined.

(a)        This Article shall be known and may be cited as the "Public Hospital Personnel Act".

(b)        The purpose of this Article is to protect the privacy of the personnel records of public hospital employees and to authorize public hospitals to determine employee compensation and personnel policies and to establish employee benefit plans.

(c)        Unless otherwise provided, none of the provisions of Part 4, Article 5, Chapter 153A and Part 4, Article 7, Chapter 160A shall apply to public hospitals.

(d)        If any provision of this Article is inconsistent with any provision of any other law, the provision of this Article shall be controlling.

(e)        As used in this Article, unless the context clearly indicates otherwise, the term "public hospital" has the same meaning as in G.S. 159‑39. (1997‑517, s. 2.)



§ 131E-257.1. Compensation; personnel policies; employee benefits plans.

§ 131E‑257.1.  Compensation; personnel policies; employee benefits plans.

(a)        A public hospital shall determine the pay, expense allowances, and other compensation of its officers and employees, and may establish position classification and pay plans and incentive compensation plans.

(b)        A public hospital may:

(1)        Adopt personnel policies and procedures regarding, without limitation, vacations, personal leave, service award programs, other personnel policies and procedures, and any other measures that enhance the ability of a public hospital to hire and retain employees.

(2)        Determine the work hours, workdays, and holidays applicable to its employees.

(3)        Establish and pay all or part of the cost of benefit plans for its employees and former employees, including without limitation, life, health and disability plans, pension, profit sharing, deferred compensation and other retirement plans, and other fringe benefit plans.

(4)        Pay severance payments and provide other employee severance benefits to its employees and former employees pursuant to a severance plan established in connection with a reduction in the size of the workforce of a public hospital or, with respect to an individual employee, pursuant to an employment agreement entered into prior to the date the employee receives notice of termination of employment.

(c)        The provisions of G.S. 159‑30 and G.S. 159‑31 are not applicable to public hospitals with respect to the investment of escrowed or trusteed retirement and deferred compensation funds. Public hospitals may invest such escrowed and trusteed funds in property or securities in which trustees, guardians, personal representatives, and others acting in a fiduciary capacity may legally invest funds under their control. (1997‑517, s. 2.)



§ 131E-257.2. Privacy of employee personnel records.

§ 131E‑257.2.  Privacy of employee personnel records.

(a)        Notwithstanding the provisions of G.S. 132‑6 or any other general law or local act concerning access to public records, personnel files of employees and applicants for employment maintained by a public hospital are subject to inspection and may be disclosed only as provided by this section. For purposes of this section, an employee's personnel file consists of any information in any form gathered by the public hospital with respect to an employee and, by way of illustration but not limitation, relating to the employee's application, selection or nonselection, performance, promotions, demotions, transfers, suspensions and other disciplinary actions, evaluation forms, employment contracts, leave, salary, and termination of employment. As used in this section, "employee" includes both current and former employees of a public hospital.

(b)        The following information with respect to each public hospital employee is a matter of public record:

(1)        Name.

(2)        Age.

(3)        Date of original employment.

(4)        Current position title.

(5)        Date of the most recent promotion, demotion, transfer, suspension, separation or other change in position classification.

(6)        The office to which the employee is currently assigned.

In addition, the following information with respect to each licensed medical provider employed by or having privileges to practice in a public hospital shall be a matter of public record: educational history and qualifications, date and jurisdiction or original and current licensure; and information relating to medical board certifications or other qualifications of medical specialists.

(b1)      In addition, the following information for the last completed fiscal year, beginning with the fiscal year ending in 2008, of a public hospital with respect to each Covered Officer and the five key employees (who are not Covered Officers) with the highest annual compensation of a public hospital is a matter of public record:

(1)        Base salary.

(2)        Bonus compensation.

(3)        Plan‑based incentive compensation.

(4)        Dollar value of all other compensation, which includes any perquisites and other personal benefits.

(b2)      As used in this section:

(1)        "Covered Officer" means each of the following:

a.         All individuals serving as the public hospital's chief executive officer or acting in a similar capacity at any time during the last completed fiscal year, regardless of compensation level.

b.         The public hospital's four most highly compensated executive officers, determined by the aggregate amount reportable under subdivisions (1) through (4) of subsection (b1) of this section, other than the chief executive officer, who were serving as executive officers at the end of the last completed fiscal year.

c.         Any individual for whom disclosure would have been provided pursuant to sub‑subdivision b. of this subsection but for the fact that the individual's service as an executive officer of the public hospital terminated during the last completed fiscal year.

(2)        "Executive officer" means each employee of the public hospital specifically appointed by the governing board of the public hospital to serve as an officer.

(3)        "Key employee" means any person having responsibilities, powers, or influence similar to those of an officer. The term includes the chief management and administrative officials of a public hospital.

(b3)      The governing board of a public hospital shall determine in what form and by whom this information will be maintained. Any person may have access to this information for the purpose of inspection, examination, and copying, during regular business hours, subject only to such rules and regulations for the safekeeping of public records as the governing board of the public hospital may have adopted. Any person denied access to this information may apply to the appropriate division of the General Court of Justice for an order compelling disclosure, and the court shall have jurisdiction to issue such orders.

(c)        All information contained in a public hospital employee's personnel file, other than the information made public by subsection (b) of this section, is confidential and shall be open to inspection only in the following instances:

(1)        The employee or the employee's duly authorized agent may examine all portions of the employee's personnel file, except letters of reference solicited prior to employment.

(2)        A licensed physician designated in writing by the employee may examine the employee's medical record.

(3)        A public hospital employee having supervisory authority over the employee may examine all material in the employee's personnel file.

(4)        By order of a court of competent jurisdiction, any person may examine such portion of an employee's personnel file as may be ordered by the court.

(5)        An official of an agency of the State or federal government, or any political subdivision of the State, may inspect any portion of a personnel file when the inspection is deemed by the person having custody of the file to be inspected to be necessary and essential to the pursuance of a proper function of the inspecting agency, but no information shall be divulged for the purpose of assisting in criminal prosecution of the employee, or for the purpose of assisting in an investigation of the employee's tax liability. However, the official having custody of the records may release the name, address, and telephone number from a personnel file for the purpose of assisting in a criminal investigation.

(6)        An employee may sign a written release, to be placed with the employee's personnel file, that permits the person with custody of the file to provide, either in person, by telephone, or by mail, information specified in the release to prospective employers, educational institutions, or other persons specified in the release.

(d)        Even if considered part of an employee's personnel file, the following information need not be disclosed to an employee nor to any other person:

(1)        Testing or examination material used solely to determine individual qualifications for appointment, employment, or promotion in the public hospital's service, when disclosure would compromise the objectivity or the fairness of the testing or examination process.

(2)        Investigative reports or memoranda and other information concerning the investigation of possible criminal actions of an employee, until the investigation is completed and no criminal action taken, or until the criminal action is concluded.

(3)        Information that might identify an undercover law enforcement officer or a law enforcement informer.

(4)        Notes, preliminary drafts, and internal communications concerning an employee. In the event such materials are used for any official personnel decision, then the employee or his duly authorized agent shall have a right to inspect such materials.

(e)        The governing board of a public hospital may permit access, subject to limitations they may impose, to selected personnel files by a professional representative of a training, research, or academic institution if that representative certifies that he or she will not release information identifying the employees whose files are opened and that the information will be used solely for statistical, research, or teaching purposes. This certification shall be retained by the public hospital as long as each personnel file so examined is retained.

(f)         The governing board of a public hospital that maintains personnel files containing information other than the information mentioned in subsection (b) of this section shall establish procedures whereby an employee who objects to material in his or her file on grounds that it is inaccurate or misleading may seek to have the material removed from the file or may place in the file a statement relating to the material.

(g)        A public hospital director, trustee, officer, or employee who knowingly, willfully, and with malice permits any person to have access to information contained in a personnel file, except as is permitted by this section, is guilty of a Class 3 misdemeanor; however, conviction under this subsection shall be punishable only by a fine not to exceed five hundred dollars ($500.00).

(h)        Any person not specifically authorized by this section to have access to a personnel file designated as confidential, who shall knowingly and willfully examine in its official filing place, or remove, or copy any portion of a confidential personnel file shall be guilty of a Class 3 misdemeanor; however, conviction under this subsection shall be punishable, in the discretion of the court, by a fine not to exceed five hundred dollars ($500.00). (1997‑517, s. 2; 2007‑508, s. 5.5.)



§§ 131E-258 through 131E-264. Reserved for future codification purposes.

§§ 131E‑258 through 131E‑264.  Reserved for future codification purposes.



§ 131E-265. Criminal history record checks required for certain applicants for employment.

Article 16.

Miscellaneous Provisions.

§ 131E‑265.  Criminal history record checks required for certain applicants for employment.

(a)        Requirement; Nursing Home or Home Care Agency.  An offer of employment by a nursing home licensed under this Chapter to an applicant to fill a position that does not require the applicant to have an occupational license is conditioned on consent to a criminal history record check of the applicant. If the applicant has been a resident of this State for less than five years, then the offer of employment is conditioned on consent to a State and national criminal history record check of the applicant. The national criminal history record check shall include a check of the applicant's fingerprints. If the applicant has been a resident of this State for five years or more, then the offer is conditioned on consent to a State criminal history record check of the applicant. An offer of employment by a home care agency licensed under this Chapter to an applicant to fill a position that requires entering the patient's home is conditioned on consent to a criminal history record check of the applicant. In addition, employment status change of a current employee of a home care agency licensed under this Chapter from a position that does not require entering the patient's home to a position that requires entering the patient's home shall be conditioned on consent to a criminal history record check of that current employee. If the applicant for employment or if the current employee who is changing employment status has been a resident of this State for less than five years, then the offer of employment or change in employment status is conditioned on consent to a State and national criminal history record check. The national criminal history record check shall include a check of the applicant's or current employee's fingerprints. If the applicant or current employee has been a resident of this State for five years or more, then the offer is conditioned on consent to a State criminal history record check of the applicant or current employee applying for a change in employment status. A nursing home or a home care agency shall not employ an applicant who refuses to consent to a criminal history record check required by this section. In addition, a home care agency shall not change a current employee's employment status from a position that does not require entering the patient's home to a position that requires entering the patient's home who refuses to consent to a criminal history record check required by this section. Within five business days of making the conditional offer of employment, a nursing home or home care agency shall submit a request to the Department of Justice under G.S. 114.19.10 to conduct a State or national criminal history record check required by this section, or shall submit a request to a private entity to conduct a State criminal history record check required by this section. Notwithstanding G.S. 114‑19.10, the Department of Justice shall return the results of national criminal history record checks for employment positions not covered by Public Law 105‑277 to the Department of Health and Human Services, Criminal Records Check Unit. Within five business days of receipt of the national criminal history of the person, the Department of Health and Human Services, Criminal Records Check Unit, shall notify the nursing home or home care agency as to whether the information received may affect the employability of the applicant. In no case shall the results of the national criminal history record check be shared with the nursing home or home care agency. Nursing homes and home care agencies shall make available upon request verification that a criminal history check has been completed on any staff covered by this section. All criminal history information received by the home or agency is confidential and may not be disclosed, except to the applicant as provided in subsection (b) of this section.

(a1)      Requirement; Contract Agency of Nursing Home or Home Care Agency.  An offer of employment by a contract agency of a nursing home or home care agency licensed under this Chapter to an applicant to fill a position that does not require the applicant to have an occupational license is conditioned upon consent to a criminal history record check of the applicant. If the applicant has been a resident of this State for less than five years, then the offer of employment is conditioned on consent to a State and national criminal history record check of the applicant. The national criminal history record check shall include a check of the applicant's fingerprints. If the applicant has been a resident of this State for five years or more, then the offer is conditioned on consent to a State criminal history record check of the applicant. A contract agency of a nursing home or home care agency shall not employ an applicant who refuses to consent to a criminal history record check required by this section. Within five business days of making the conditional offer of employment, a contract agency of a nursing home or home care agency shall submit a request to the Department of Justice under G.S. 114‑19.10 to conduct a State or national criminal history record check required by this section, or shall submit a request to a private entity to conduct a State criminal history record check required by this section. Notwithstanding G.S. 114‑19.10, the Department of Justice shall return the results of national criminal history record checks for employment positions not covered by Public Law 105‑277 to the Department of Health and Human Services, Criminal Records Check Unit. Within five business days of receipt of the national criminal history of the person, the Department of Health and Human Services, Criminal Records Check Unit, shall notify the contract agency of the nursing home or home care agency as to whether the information received may affect the employability of the applicant. In no case shall the results of the national criminal history record check be shared with the contract agency of the nursing home or home care agency. Contract agencies of nursing homes and home care agencies shall make available upon request verification that a criminal history check has been completed on any staff covered by this section. All criminal history information received by the contract agency is confidential and may not be disclosed, except to the applicant as provided by subsection (b) of this section.

(b)        Action.  If an applicant's criminal history record check reveals one or more convictions of a relevant offense, the nursing home or home care agency, or the contract agency of a nursing home or home care agency, shall consider all of the following factors in determining whether to hire the applicant:

(1)        The level and seriousness of the crime.

(2)        The date of the crime.

(3)        The age of the person at the time of the conviction.

(4)        The circumstances surrounding the commission of the crime, if known.

(5)        The nexus between the criminal conduct of the person and the job duties of the position to be filled.

(6)        The prison, jail, probation, parole, rehabilitation, and employment records of the person since the date the crime was committed.

(7)        The subsequent commission by the person of a relevant offense.

The fact of conviction of a relevant offense alone shall not be a bar to employment; however, the listed factors shall be considered by the nursing home or home care agency, or the contract agency of the nursing home or home care agency. If a nursing home, home care agency, or contract agency of a nursing home or home care agency disqualifies an applicant after consideration of the relevant factors, then the nursing home, home care agency, or contract agency may disclose information contained in the criminal history record check that is relevant to the disqualification, but may not provide a copy of the criminal history record check to the applicant.

(c)        Limited Immunity.  An entity and an officer or employee of an entity that, in good faith, complies with this section is not liable for the failure of the entity to employ an individual on the basis of information provided in the criminal history record check of the individual.

(d)        Relevant Offense.  As used in this section, the term "relevant offense" has the same meaning as in G.S. 131D‑40.

(e)        Penalty for Furnishing False Information.  Any applicant for employment who willfully furnishes, supplies, or otherwise gives false information on an employment application that is the basis for a criminal history record check under this section shall be guilty of a Class A1 misdemeanor.

(f)         Conditional Employment.  A nursing home or home care agency may employ an applicant conditionally prior to obtaining the results of a criminal history record check regarding the applicant if both of the following requirements are met:

(1)        The nursing home or home care agency shall not employ an applicant prior to obtaining the applicant's consent for a criminal history record check as required in subsection (a) of this section or the completed fingerprint cards as required in G.S. 114‑19.10.

(2)        The nursing home or home care agency shall submit the request for a criminal history record check not later than five business days after the individual begins conditional employment.

(g)        Immunity From Liability.  An entity and officers and employees of an entity shall be immune from civil liability for failure to check an employee's history of criminal offenses if the employee's criminal history record check is requested and received in compliance with this section.

(h)        For purposes of this section, the term "private entity" means a business regularly engaged in conducting criminal history record checks utilizing public records obtained from a State agency. (1995 (Reg. Sess., 1996), c. 606, s. 3; 1997‑125, s. 2; 1997‑140, s. 4; 2000‑154, ss. 3(a),(b); 2004‑124, s. 10.19D(a); 2005‑4, ss. 8, 9; 2007‑444, s. 3.2.)



§ 131E-266. Compliance history provider file.

§ 131E‑266.  Compliance history provider file.

The Department of Health and Human Services shall establish and maintain a provider file to record and monitor compliance histories of facilities, owners, operators, and affiliates of nursing homes and adult care homes. (1999‑334, s. 3.8.)



§ 131E-267. Fees for departmental review of licensed health care facility or Medical Care Commission bond-financed construction projects.

§ 131E‑267.  Fees for departmental review of licensed health care facility or Medical Care Commission bond‑financed construction projects.

(a)        The Department of Health and Human Services shall charge a fee for the review of each health care facility construction project to ensure that project plans and construction are in compliance with State law. The fee shall be charged on a one‑time, per‑project basis as provided in this section. In no event may a fee imposed under this section exceed two hundred thousand dollars ($200,000) for any single project. The first seven hundred twelve thousand six hundred twenty‑six dollars ($712,626) in fees collected under this section shall remain in the Division of Health Service Regulation. Additional fees collected shall be credited to the General Fund as nontax revenue and are intended to offset rather than replace appropriations made for this purpose.

(b)        The fee imposed for the review of a hospital construction project varies depending upon the square footage of the project:

Over                                Up To                                               Project Fee

0                                  5,000                           $1,500 plus $0.25 per square foot

5,000                                10,000                           $3,000 plus $0.25 per square foot

10,000                                20,000                           $4,500 plus $0.45 per square foot

20,000                                      NA                           $6,000 plus $0.45 per square foot

(c)        The fee imposed for the review of a nursing home construction project varies depending upon the square footage of the project:

Over                                Up To                                               Project Fee

0                                  2,000                           $250.00 plus $0.15 per square foot

2,000                                      NA                           $500.00 plus $0.25 per square foot

(d)        The fee imposed for the review of an ambulatory surgical facility construction project varies depending upon the square footage of the project:

Over                                Up To                                               Project Fee

0                                  2,000                           $200.00 plus $0.15 per square foot

2,000                                      NA                           $400.00 plus $0.25 per square foot

(e)        The fee imposed for the review of a psychiatric hospital construction project varies depending upon the square footage of the project:

Over                                Up To                                               Project Fee

0                                  5,000                           $750.00 plus $0.25 per square foot

5,000                                10,000                           $1,500.00 plus $0.25 per square foot

10,000                                20,000                           $2,250.00 plus $0.45 per square foot

20,000                                      NA                           $3,000.00 plus $0.45 per square foot

(f)         The fee imposed for the review of an adult care home construction project varies depending upon the square footage of the project:

Over                                Up To                                               Project Fee

0                                  2,000                           $175.00 plus $0.10 per square foot

2,000                                      NA                           $350.00 plus $0.20 per square foot

(g)        The fee imposed for the review of the following residential construction projects is:

Residential Project                                                     Project Fee

Family Care Homes                                                       $225.00 flat fee

ICF/MR Group Homes                                                 $350.00 flat fee

Group Homes: 1‑3 beds                                                $125.00 flat fee

Group Homes: 4‑6 beds                                                $225.00 flat fee

Group Homes: 7‑9 beds                                                $275.00 flat fee

Other residential:

More than 9 beds                                                        $275.00 plus $0.15 per square foot of project space.

(2003‑284, s. 34.11(a); 2005‑276, s. 41.2(j); 2006‑66, s. 10.22; 2007‑323, s. 30.5(a); 2008‑107, s. 29.5(a).)



§ 131E-268. Reserved for future codification purposes.

§ 131E‑268.  Reserved for future codification purposes.



§ 131E-269. Authorization to charge fee for certification of facilities suitable to perform abortions.

§ 131E‑269.  Authorization to charge fee for certification of facilities suitable to perform abortions.

The Department of Health and Human Services shall charge each hospital or clinic certified by the Department as a facility suitable for the performance of abortions, as authorized under G.S. 14‑45.1, a nonrefundable annual certification fee in the amount of seven hundred dollars ($700.00). (2003‑284, s. 34.7(a); 2005‑276, s. 41.2(g).)



§ 131E-270. Medication Aide Registry.

§ 131E‑270.  Medication Aide Registry.

(a)        The Department shall establish and maintain a Medication Aide Registry containing the names of all health care personnel in North Carolina who have successfully completed a medication aide training program that has been approved by the North Carolina Board of Nursing, passed a State‑administered medication aide competency exam, and met any other requirements set by the Medical Care Commission.

(b)        Before allowing an individual to serve as a medication aide, an employer shall access the Medication Aide Registry to verify that the individual is listed on the Registry and shall note each incidence of access in the appropriate business file. Employers may not use an individual as a medication aide unless the individual is listed on the Medication Aide Registry.

(c)        Employers shall access the Health Care Personnel Registry prior to employing a medication aide. Any substantiated action as defined in G.S. 131E‑256(a)(1) listed against the medication aide shall disqualify the medication aide from employment in any facility or agency covered by Part 1 of Article 6 of this Chapter. (2005‑276, s. 10.40C(c); 2007‑444, s. 4(b).)



§ 131E-271: Reserved for future codification purposes.

§ 131E‑271:  Reserved for future codification purposes.



§ 131E-272. Initial licensure fees for new facilities.

§ 131E‑272.  Initial licensure fees for new facilities.

The following fees are initial licensure fees for new facilities and are applicable as follows:

Number                       Initial                          Initial

Facility Type                          of Beds                       License Fee                Bed Fee

Adult Care Licensure                More than 6                 $400.00                       $19.00

6 or Fewer                   $350.00                       $ ‑

Acute and Home Care

General Acute Hospitals           1‑49                             $550.00                       $19.00

50‑99                           $750.00                       $19.00

100‑199                       $950.00                       $19.00

200‑399                       $1150.00                     $19.00

400‑699                       $1550.00                     $19.00

700+                            $1950.00                     $19.00

Other Hospitals                                                            $1050.00                     $19.00

Home Care                              ‑                                   $560.00                       $ ‑

Ambulatory Surgical Ctrs.         ‑                                   $900.00                       $85.00

Hospice (Free Standing)           ‑                                   $450.00                       $ ‑

Abortion Clinics                        ‑                                   $750.00                       $ ‑

Cardiac Rehab. Centers            ‑                                   $425.00                       $ ‑

Nursing Home & L&C

Nursing Homes                                                 $470.00                       $19.00

All Others                                                         $ ‑                                $19.00

Mental Health Facilities

Nonresidential                                                              $265.00                       $ ‑

Non ICF‑MR                           6 or fewer                    $350.00                       $ ‑

ICF‑MR only                           6 or fewer                    $900.00                       $ ‑

Non ICF‑MR                           More than 6                 $525.00                       $19.00

ICF‑MR only                           More than 6                 $850.00                       $19.00."

(2009‑451, s. 10.77.)



§ 131E-273: Reserved for future codification purposes.

§ 131E‑273:  Reserved for future codification purposes.



§ 131E-274: Reserved for future codification purposes.

§ 131E‑274:  Reserved for future codification purposes.



§ 131E-275. General provisions.

Article 17.

Provider Sponsored Organization Licensing.

§ 131E‑275.  General provisions.

(a)        The General Assembly acknowledges that section 1855, et seq., of the federal Social Security Act permits provider sponsored organizations that are organized and licensed under State law as risk‑bearing entities, or that are otherwise certified as such by the federal government, to be eligible to offer Medicare health insurance or health benefits coverage in each state in which the provider sponsored organization offers a Medicare+Choice plan. The General Assembly declares that provider sponsored organizations are beneficial to North Carolina citizens who are Medicare beneficiaries and should be encouraged, subject to appropriate regulation by the Division of Medical Assistance of the Department of Health and Human Services. The General Assembly further declares that, because provider sponsored organizations provide health care directly and assume responsibility for the provision of health care services to Medicare beneficiaries under the requirements of the federal Medicare program, they require different regulatory oversight to protect the public than health maintenance organizations and insurance companies. The General Assembly further declares that the organizers and operators of provider sponsored organizations which are licensed under the terms of this Article as risk‑bearing entities authorized to contract directly with the federal Medicare+Choice program shall not be subject to Chapter 58 of the General Statutes or the insurance laws of this State, unless otherwise specified in this Article.

It is the intent of the General Assembly to encourage innovative methods by which sponsoring providers can directly or indirectly share substantial financial risk in the PSO in any lawful manner.

(b)        As set forth in this Article, the Division of Medical Assistance of the Department of Health and Human Services shall be the agency of the State authorized to license provider sponsored organizations to contract with Medicare to provide health care services to Medicare beneficiaries and to engage in the other related activities described in this Article.

(c)        Each provider sponsored organization shall obtain a license from the Division or shall otherwise be certified by the federal government prior to establishing, maintaining, and operating a health care plan in this State for Medicare+Choice beneficiaries. Nothing in this Article shall be construed to authorize a provider sponsored organization to establish, maintain, or operate a health care plan other than exclusively for Medicare+Choice beneficiaries. (1998‑227, s. 1.)



§ 131E-276. Definitions.

§ 131E‑276.  Definitions.

As used in this Article, unless the context clearly implies otherwise, the following definitions apply:

(1)        "Affiliated provider" means a health care provider that is affiliated with another provider if, through contract, ownership, or otherwise: (i) one provider directly controls, is controlled by, or is under common control with the other provider; (ii) each provider participates in a lawful combination under which they share substantial financial risk for the organization's operation; (iii) both providers are part of a controlled group of corporations as defined under section 1563 of the Internal Revenue Code of 1986; or (iv) both providers are part of an affiliated service group under section 414 of this Code. Control is presumed if one party directly or indirectly owns, controls, or holds the power to vote, or proxies for, at least fifty‑one percent (51%) of the voting or governance rights of another.

(2)        "Beneficiary" or "beneficiaries" means a beneficiary or beneficiaries of the Medicare+Choice program who are enrolled with the provider sponsored organization (PSO) under the terms of a contract between the PSO and the Medicare program.

(3)        "Current assets" means cash, marketable securities, accounts receivable, and other current items that will be converted into cash within 12 months.

(4)        "Current liabilities" means accounts payable and other accrued liabilities, including payroll, claims, and taxes that will need to be paid within 12 months.

(5)        "Current ratio" means the ratio of current assets divided by current liabilities calculated at the end of any accounting period.

(6)        "Division" means the Division of Medical Assistance of the Department of Health and Human Services.

(7)        "Emergency services" has the same meaning as defined in G.S. 58‑50‑61(a)(5).

(8)        "Health care delivery assets" means any tangible asset that is part of a PSO operation, including hospitals, medical facilities, and their ancillary equipment, and any property that may reasonably be required for the PSO's principal office or for any purposes that may be necessary in the transaction of the business of the PSO.

(9)        "Health plan contract" or "Medicare contract" means a PSO's direct contract with the United States Department of Health and Human Services under section 1857 of the federal Social Security Act.

(10)      "Out‑of‑network services" means health care items or services that are covered services under a PSO's Medicare contract and that are provided to beneficiaries by health care providers that are not participating providers in the PSO's network of health care providers.

(11)      "Parent of a sponsoring provider" means the public or private entity that owns or controls a controlling interest in the sponsoring provider or that has the power to appoint a controlling number of the governing board of a sponsoring provider or that has the power to direct the management policy and decisions of the sponsoring provider.

(12)      "Provider" or "health care provider" means: (i) any individual that is engaged in the delivery of health care services and that is required by North Carolina law or regulation to be licensed to engage in the delivery of these health care services and is so licensed; (ii) any entity that is engaged in the delivery of health care services and that is required by North Carolina law or regulation to be licensed to engage in the delivery of these health care services and is so licensed; or (iii) any entity that is owned or controlled entirely by individuals or entities described in subparts (i) or (ii) of this definition.

(13)      "Provider sponsored organization" or "PSO" means a public or private entity domiciled in this State, including a business corporation, a nonprofit corporation, a partnership, a limited liability company, a professional limited liability company, a professional corporation, a sole proprietorship, a public hospital, a hospital authority, a hospital district, or a body politic: (i) that is established, organized, and operated by sponsoring providers; (ii) in which physicians licensed pursuant to Article 1 of Chapter 90 of the General Statutes or to the laws of any state of the United States comprise no less than fifty percent (50%) of the governing board or body, unless otherwise prohibited by law; and (iii) that provides a substantial proportion of the services under each Medicare contract directly through the sponsoring provider. The requirement in subpart (ii) of this definition shall not preclude a PSO that includes a tax‑exempt hospital from adopting a bylaw provision that provides a veto for the tax‑exempt hospital over actions of the PSO necessary to maintain the hospital's tax‑exempt status. A PSO shall not be out of compliance with the requirement in subpart (ii) due to temporary vacancies on its governing board or body. Subpart (ii) of this subdivision applies only if a hospital licensed under this Chapter or Chapter 122C of the General Statutes is the sponsoring provider or a member of the group of affiliated health care providers that comprises the sponsoring provider.

(14)      "Sponsoring providers" of a PSO means the health care provider domiciled in this State that assumes, or group of affiliated health care providers that directly or indirectly shares, substantial financial risk in the PSO and that has at least a majority financial interest in the PSO.

(15)      "Substantial proportion of the services" means at least seventy percent (70%), or sixty percent (60%) for PSOs whose beneficiaries reside primarily in rural areas, of the annual health care expenditures. (1998‑227, s. 1.)



§ 131E-277. Direct or indirect sharing of substantial financial risk.

§ 131E‑277.  Direct or indirect sharing of substantial financial risk.

In order for sponsoring providers to directly or indirectly share substantial financial risk in the PSO, the PSO shall do one or more of the following:

(1)        Provide services under its Medicare contract at a capitated rate;

(2)        Provide designated services or classes of services under its Medicare contract for a predetermined percentage of premium or revenue from the Medicare program;

(3)        Use significant financial incentives for its sponsoring providers, as a group to achieve specified cost‑containment and utilization management goals either by:

a.         Withholding from all sponsoring providers a substantial amount of the compensation due to them, with distribution of that amount to the sponsoring providers based on performance of all sponsoring providers in meeting the cost‑containment goals of the network as a whole; or

b.         Establishing overall cost or utilization targets for the PSO, with the sponsoring providers subject to subsequent substantial financial rewards or penalties based on group performance in meeting the targets; or

(4)        Agree to provide a complex or extended course of treatment that requires the substantial coordination of care by sponsoring providers in different specialties offering a complementary mix of services, for a fixed, predetermined payment, when the costs of that course of treatment for any individual patient can vary greatly due to the individual patient's treatment or other factors; or

(5)        Agree to any other arrangement that the Division determines to provide for the sharing of substantial financial risk by the sponsoring providers. (1998‑227, s. 1.)



§ 131E-278. Applicability of other laws.

§ 131E‑278.  Applicability of other laws.

Unless otherwise required by federal law, provider sponsored organizations licensed pursuant to the terms of this Article are exempt from all regulation under Chapter 58 of the General Statutes. Plan contracts, provider contracts, and other arrangements related to the provision of covered services by these licensed networks or by health care providers of these PSOs when operating through these PSOs shall likewise be exempt from regulation under Chapter 58 of the General Statutes. (1998‑227, s. 1.)



§ 131E-279. Approval.

§ 131E‑279.  Approval.

(a)        Unless otherwise required by federal law, the Division shall be the agency of the State that shall license provider sponsored organizations that seek to contract with the federal government to provide health care services directly to Medicare beneficiaries under the Medicare+Choice program.

(b)        Provider sponsored organizations which have been granted a waiver pursuant to 42 U.S.C. § 1395w‑25(a)(2) and which otherwise meet the requirements of the PSO's Medicare contract shall be deemed by the State to be licensed under this Article for so long as the waiver or Medicare contract remains in effect. The foregoing shall not limit the Division's authority to regulate such PSOs and their respective sponsoring providers and affiliated providers as may be permitted in 42 U.S.C. § 1395w‑25(a)(2)(G) or the PSO's Medicare contract.

(c)        The Division shall license a PSO as a risk‑bearing entity eligible to offer health benefits coverage in this State to Medicare beneficiaries if the PSO complies with the requirements of this Article. This license shall be granted or denied by the Division not longer than 90 days after the receipt of a substantially complete application for licensing. Within 45 days after the Division receives an application for licensing, the Division shall either notify the applicant that the application is substantially complete, or clearly and accurately specify in writing to the applicant all additional specific information required by the applicant to make the application a substantially completed application. This agency response shall set forth a date and time for a meeting within 30 days after it is sent to the applicant, at which a representative of the Division will explain with particularity the additional information required by the Division in the response to make the application substantially complete. The Division shall be bound by the response unless the Division determines that it must be modified in order to meet the purposes of this Article. The Division shall not delegate the authority to modify the response. If an applicant provides the additional information set forth in the response, the application shall be considered substantially complete. If the Division has not acted on an application within 90 days after it is deemed substantially complete, the Division shall immediately issue a license to the applicant, and the applicant shall be considered to have been licensed by the Division. Any reapplication which corrects the deficiencies which were specified by the Division in the response shall be approved by the Division.

(d)        For purposes of determining, under 42 U.S.C. § 1395w‑25(a)(2)(B), or any successor thereof, the date of receipt by the State of a substantially complete application, the date the Division receives the applicant's written response to the agency response or an earlier date considered by the Division shall be considered to be that date. The foregoing shall not limit the Division's authority to consider an application not substantially complete under subsection (c) of this section if the applicant's response to the response does not provide substantially the information specified in the response.

(e)        A license shall be denied only after the Division complies with the requirements of G.S. 131E‑305. (1998‑227, s. 1.)



§ 131E-280. Applicants for license.

§ 131E‑280.  Applicants for license.

Each application for licensing as a provider sponsored organization authorized to do business in North Carolina shall be certified by an officer or authorized representative of the applicant, shall be in a form prescribed by the Division, and shall be set forth or be accompanied by the following:

(1)        A copy of the basic organizational document, if any, of the applicant and each sponsoring organization that holds greater than a five percent (5%) interest in the PSO, such as the articles of incorporation, articles of organization, partnership agreement, trust agreement, or other applicable documents, and all amendments thereto;

(2)        A copy of the respective bylaws, rules and regulations, or similar documents, if any, regulating the conduct of the internal affairs of the applicant and each sponsoring provider which holds greater than a five percent (5%) interest in the PSO;

(3)        Copies of the document evidencing the arrangements between the applicant and each sponsoring provider that create the relationships and obligations described in G.S. 131E‑276(1);

(4)        A list of the names, addresses, and official positions of persons who are to be responsible for the conduct of the affairs of the applicant and of each sponsoring provider that holds greater than a five percent (5%) interest in the PSO, respectively, including all members of the respective boards of directors, boards of trustees, executive committees, or other governing boards or committees, the principal officers in the case of a corporation, and the partners or members in the case of a partnership or association;

(5)        A copy of any contract form made or to be made between any class of providers and the PSO and a copy of any contract form made or to be made between third‑party administrators, marketing consultants, or persons listed in subdivision (3) of this subsection and the PSO;

(6)        A statement generally describing the provider sponsored organization, its sponsoring providers, its health care plan or plans, facilities, and personnel and certifying that its medical director or other person charged with determining and overseeing the PSO's medical policies is a medical doctor holding an unrestricted license to practice medicine under Article 1 of Chapter 90 of the General Statutes;

(7)        A copy of the hospital license of each sponsoring provider that is a hospital, a copy of the license to practice medicine of each sponsoring provider or owner of a sponsoring provider that is a licensed physician, and a copy of the health care service or facility license held by any other licensed sponsoring provider;

(8)        Financial statements showing the applicant's assets, liabilities, sources of financial support, and the financial statements of each sponsoring provider that holds greater than a five percent (5%) interest in the PSO showing the sponsoring provider's assets, liabilities, and sources of support. If the applicant's or any such sponsoring provider's financial affairs are audited by independent certified public accountants, a copy of the applicant's or sponsoring provider's most recent regular certified financial statement shall be considered to satisfy this requirement unless the Division directs that additional or more recent financial information is required for the proper administration of this Article;

(9)        If the applicant's obligations under G.S. 131E‑282, 131E‑283, 131E‑297, 131E‑298, and 131E‑299 are guaranteed by one or more guarantors:

a.         Documentation that each guarantor meets the following requirements:

1.                     The guarantor is a legal entity authorized to conduct business in North Carolina.

2.                     The guarantor is not under federal bankruptcy or State receivership or rehabilitation proceedings.

3.                     The guarantor has a net worth, not including other guarantees, intangibles, and restricted reserves, equal to three times the amount of the PSO's guarantee.

b.         Financial statements showing each guarantor's assets, liabilities, and source of financial support.

c.         If a guarantor's financial affairs are audited by independent certified public accountants, a copy of the guarantor's most recent regular audited financial statement shall be considered to satisfy this requirement unless the Division directs that additional or more recent financial information is required for the proper administration of this Article.

d.         The guarantee document, including a statement of the financial obligation covered by the guarantee, an agreement to unconditionally fulfill the financial obligations covered by the guarantee, an agreement not to subordinate the guarantee to any other claim on the resources of the guarantor and a declaration that the guarantor must act on a timely basis to satisfy the financial obligations covered by the guarantee.

(10)      A financial plan, satisfactory to the Division, covering the first 12 months of operation under the PSO's Medicare contract and which meets the requirements of G.S. 131E‑283. If the financial plan projects losses, the financial plan must cover the period through 12 months beyond the projected breakeven;

(11)      A statement reasonably describing the geographic area or areas to be served;

(12)      A description of the procedures to be implemented to meet the protection against insolvency requirements of G.S. 131E‑298; and

(13)      Any other information the Division may require to make the determinations required in G.S. 131E‑282. (1998‑227, s. 1.)



§ 131E-281. Additional information.

§ 131E‑281.  Additional information.

(a)        In addition to the information filed under G.S. 131E‑280, each application shall include a description of the following:

(1)        The program to be used to evaluate whether the applicant's network of sponsoring providers and contracted providers is sufficient, in numbers and types of providers, to assure that all health care services will be accessible without unreasonable delay;

(2)        The program used to evaluate whether the sponsoring providers provide a substantial portion of services under each Medicare contract of the PSO;

(3)        The program to be used for verifying provider credentials;

(4)        The utilization review program for the review and control of health care services provided or paid for by the applicant;

(5)        The quality management program to assure quality of care and health care services managed and provided through the health care plan; and

(6)        The applicant's network of sponsoring providers and contracted providers and evidence of the ability of that network to provide all health care services other than out‑of‑network services and emergency services to the applicant's prospective beneficiaries.

(b)        The Division may promulgate rules and regulations exempting from the filing requirements of subsection (a) of this section those items it deems unnecessary. (1998‑227, s. 1.)



§ 131E-282. Issuance of license.

§ 131E‑282.  Issuance of license.

(a)        Before issuing a PSO license, the Division may make an examination or investigation as it deems expedient. The Division shall issue a license after receipt of a substantially complete application and upon satisfaction of the following requirements:

(1)        The applicant is duly organized as a provider sponsored organization as defined by this Article.

(2)        The PSO has initially a minimum net worth of one million five hundred thousand dollars ($1,500,000). In the event the PSO submits a financial plan that demonstrates that the PSO does not have to create but has or has available to it an administrative infrastructure that shall reduce the PSO's start‑up costs, the Division may lower the initial minimum net worth required to one million dollars ($1,000,000) or to any lower amount as determined by the Division if the PSO operates primarily in rural areas.

(3)        The PSO shall have at least seven hundred fifty thousand dollars ($750,000) in cash or equivalents on its balance sheet, except that the Division may permit a PSO operating primarily in rural areas to have a lesser amount held in cash or equivalents on its balance sheets.

(4)        The applicant submits a financial plan satisfactory to the Division which covers the first 12 months of operation of the PSO's Medicare contract and which meets the requirements of G.S. 131E‑283. If the plan projects losses, the financial plan shall cover the period through 12 months beyond projected breakeven.

(5)        The Division determines that the applicant has sufficient cash flow to meet its obligations as they become due. In making that determination, the Division shall consider the following:

a.         The timeliness of payment;

b.         The extent to which the current ratio is maintained at one‑to‑one, or whether there is a change in the current ratio over a period of time; and

c.         The availability of outside financial resources.

(b)        In calculating the net worth of a PSO, the Division shall admit the following:

(1)        One hundred percent (100%) of the book value of health care delivery assets on the balance sheet of the applicant.

(2)        One hundred percent (100%) of the value of cash and cash equivalents on the balance sheet of the applicant.

(3)        If at least one million dollars ($1,000,000) of the initial minimum net worth requirement is met by cash or cash equivalents, then one hundred percent (100%) of the book value of the PSO's intangible assets up to twenty percent (20%) of the minimum net worth amount required. If less than one million dollars ($1,000,000) of the initial minimum net worth requirement is met by cash or cash equivalents or if the Division has used its discretion to reduce the initial net worth requirement below one million five hundred thousand dollars ($1,500,000), then the Division shall admit one hundred percent (100%) of the book value of intangible assets of the PSO up to ten percent (10%) of the minimum net worth amount required.

(4)        Standard accounting principles treatment shall be given to other assets of the PSO not used in the delivery of health care for the purposes of meeting the minimum net worth requirement.

(5)        Deferred acquisition costs shall not be admitted. (1998‑227, s. 1.)



§ 131E-283. Financial plan.

§ 131E‑283.  Financial plan.

(a)        The financial plan shall include the following:

(1)        A detailed marketing plan;

(2)        Statements of revenue and expense on an accrual basis;

(3)        Cash flow statements;

(4)        Balance sheets; and

(5)        The assumptions and justifications in support of the financial plan.

(b)        In the financial plan, the PSO shall demonstrate that it has the resources available to meet the projected losses for the entire period to break even. Except for the use of guaranties as provided in subsection (c) of this section, letters of credit as provided in subsection (e) of this section, and other means as provided in subsection (f) of this section, the resources must be assets on the balance sheet of the PSO in a form that is either cash or convertible to cash in a timely manner, pursuant to the financial plan.

(c)        Guaranties shall be acceptable as a resource to meet projected losses, under the following conditions:

(1)        For the first year of the PSO's operation of the PSO's Medicare contract, the guarantor must provide the PSO with cash or cash equivalents to fund the projected losses, as follows:

a.         Prior to the beginning of the first quarter, in the amount of the projected losses for the first two quarters;

b.         Prior to the beginning of the second quarter, in the amount of the projected losses through the end of the third quarter; and

c.         Prior to the beginning of the third quarter, in the amount of the projected losses through the end of the fourth quarter.

(2)        If the guarantor provides the cash or cash equivalents to the PSO in a timely manner on the above schedule, this funding shall be considered in compliance with the guarantor's commitment to the PSO. In the third quarter, the PSO shall notify the Division if the PSO intends to reduce the period of funding of projected losses. The Division shall notify the PSO within 60 days of receiving the PSO's notice if the reduction is not acceptable.

(3)        If the above guaranty requirements are not met, the Division may take appropriate action, such as requiring funding of projected losses through means other than a guaranty. The Division retains discretion which shall be reasonably exercised to require other methods or timing of funding, considering factors such as the financial condition of the guarantor and the accuracy of the financial plan.

(d)        The Division may modify the conditions in subsection (c) of this section in order to clarify the acceptability of guaranty arrangements.

(e)        An irrevocable, clean, unconditional letter of credit may be used as an acceptable resource to fund projected losses in place of cash or cash equivalents if satisfactory to the Division.

(f)         If approved by the Division, based on appropriate standards promulgated by the Division, PSOs may use the following to fund projected losses for periods after the first year: lines of credit from regulated financial institutions, legally binding agreements for capital contributions, or other legally binding contracts of a similar level of reliability.

(g)        The exceptions in subsections (c), (e), and (f) of this section may be used in an appropriate combination or sequence. (1998‑227, s. 1.)



§ 131E-284. Modifications.

§ 131E‑284.  Modifications.

(a)        A provider sponsored organization shall file a notice describing any significant change in the information required by the Division under G.S. 131E‑280. Such notice shall be filed with the Division prior to the change. If the Division does not disapprove within 90 days after the filing, this modification shall be considered approved. Changes subject to the terms of this section include expansion of service area, addition or deletion of sponsoring providers, changes in provider contract forms, and group contract forms when the distribution of risk is significantly changed, and any other changes that the Division describes in properly adopted rules. Every PSO shall report to the Division for the Division's information material changes in the network of sponsoring providers and affiliated providers of services to beneficiaries enrolled with the PSO, the addition or deletion of any Medicare contracts of the PSO or any other information the Division may require. This information shall be filed with the Division within 15 days after implementation of the reported changes. Every PSO shall file with the Division all subsequent changes in the information or forms that are required by this Article to be filed with the Division.

(b)        The Division may adopt rules exempting from the filing requirements of subsection (a) of this section those items it considers unnecessary. (1998‑227, s. 1.)



§ 131E-285. Deposits.

§ 131E‑285.  Deposits.

(a)        At the time of application, the Division shall require a deposit of one hundred thousand dollars ($100,000) in cash or securities or a combination thereof for all provider sponsored organizations. The deposits shall be included in the calculations of a PSO's or applicant's net worth.

(b)        All deposits required by this section shall be restricted to use in the event of insolvency to help assume continuation of services or pay costs associated with receivership or liquidation. (1998‑227, s. 1.)



§ 131E-286. Ongoing financial standards  Net worth.

§ 131E‑286.  Ongoing financial standards  Net worth.

(a)        Beginning the first day of operation of the PSO and except as otherwise provided in subsection (d) of this section, every PSO shall maintain a minimum net worth equal to the greatest of the following amounts:

(1)        One million dollars ($1,000,000);

(2)        Two percent (2%) of annual premium revenues as reported on the most recent annual financial statement filed with the Division on the first one hundred fifty million dollars ($150,000,000) of premium and one percent (1%) of annual premium on the premium in excess of one hundred fifty million dollars ($150,000,000);

(3)        An amount equal to the sum of three months uncovered health care expenditures as reported on the most recent financial statement filed with the Division;

(4)        An amount equal to the sum of:

a.         Eight percent (8%) of annual health care expenditures paid on a noncapitated basis to nonaffiliated providers as reported on the most recent financial statement filed with the Division; and

b.         Four percent (4%) of annual health care expenditures paid on a capitated basis to nonaffiliated providers plus annual health care expenditures paid on a noncapitated basis to affiliated providers; and

c.         Zero percent (0%) of annual health care expenditures paid on a capitated basis to affiliated providers regardless of downstream arrangements from the affiliated provider.

(b)        In calculating net worth, liabilities shall not include fully subordinated debt or subordinated liabilities. For purposes of this provision, subordinated liabilities are claims liabilities otherwise due to providers that are retained by the PSO to meet net worth requirements and are fully subordinated to all creditors.

(c)        In calculating net worth for purposes of this section, the items described in G.S. 131E‑282(b) shall be admitted, except as follows:

(1)        For intangible assets, if at least the greater of one million dollars ($1,000,000) or sixty‑seven percent (67%) of the ongoing minimum net worth requirement is met by cash or cash equivalents, then the Division shall admit the book value of intangible assets up to twenty percent (20%) of the minimum net worth amount required. If less than the greater of one million dollars ($1,000,000) or sixty‑seven percent (67%) of the ongoing minimum net worth requirement is met by cash or cash equivalents, then the Division shall admit the book value of intangible assets up to ten percent (10%) of the minimum net worth amount required; and

(2)        Deferred acquisition costs shall not be admitted.

(d)        The Division may lower the minimum ongoing net worth threshold, and the amount held in cash or cash equivalents for PSOs that operate primarily in rural areas.

(e)        During the start‑up phase of the PSO, the pre‑break‑even financial plan requirements shall apply. After the point of breakeven, the financial plan requirement shall address cash needs and the financing required for the next three years.

(f)         If a PSO, or the legal entity of which the PSO is a component, did not earn a net operating surplus during the most recent fiscal year, the PSO shall submit a financial plan, satisfactory to the Division, meeting all of the requirements established for the initial financial plan. (1998‑227, s. 1.)



§ 131E-287. PSO Reporting.

§ 131E‑287.  PSO Reporting.

(a)        The PSO shall file with the Division financial information relating to PSO solvency standards described in this Article, according to the following schedule:

(1)        On a quarterly basis until breakeven; and

(2)        On an annual basis after breakeven, if the PSO has a net operating surplus; or

(3)        On a quarterly or monthly basis, as specified by the Division, after breakeven, if the PSO does not have a net operating surplus.

(b)        To the extent not preempted by federal law or otherwise mandated by the Medicare program, the PSO shall annually, on or before the first day of March of each year, file with the Division the following information for the previous calendar year:

(1)        The number of and reasons for grievances and complaints received from Medicare beneficiaries enrolled with the PSO under the PSO's Medicare contract regarding medical treatment. The report shall include the number of covered lives, total number of grievances categorized by reason for the grievance, the number of grievances referred to the second level grievance review, the number of grievances resolved at each level and their resolution, and a description of the actions that are being taken to correct the problems that have been identified through grievances received. Every PSO shall file with the Division, as part of its annual grievance report, a certificate of compliance stating that the PSO has established and follows, for its Medicare contract, grievance procedures that comply with this Article.

(2)        The number of Medicare beneficiaries enrolled with the PSO under the PSO's Medicare contract who terminated their enrollment with the PSO for any reason.

(3)        The number of provider contracts between the PSO and network providers for the provision of covered services to Medicare beneficiaries that were terminated and reasons for termination. This information shall include the number of providers leaving the PSO network and the number of new providers in the network. The report shall show voluntary and involuntary terminations separately.

(4)        Data relating to the utilization, quality, availability, and accessibility of service. The report shall include the following:

a.         Information on the PSO's program to determine the level of network availability, as measured by the numbers and types of network providers, required to provide covered services to covered persons. This information shall include the PSO's methodology under its Medicare+Choice program for:

1.                     Establishing performance targets for the numbers and types of providers by specialty, area of practice, or facility type, for each of the following categories: primary care physicians, specialty care physicians, nonphysician health care providers, hospitals, and nonhospital health care facilities.

2.                     Determining when changes in PSO Medicare+Choice program enrollees will necessitate changes in the provider network.

The report shall also include: the availability performance targets for the previous and current years; the numbers and types of providers currently participating in the PSO's provider network; and an evaluation of actual plan performance against performance targets.

b.         The PSO's method for arranging or providing health care services from nonnetwork providers, both within and outside of its service area, when network providers are not available to provide covered services.

c.         Information on the PSO's program under its Medicare+Choice program to determine the level of provider network accessibility necessary to serve its Medicare enrollees. This information shall include the PSO's methodology for establishing performance targets for member access to covered services from primary care physicians, specialty care physicians, nonphysician health care providers, hospitals, and nonhospital health care facilities. The methodology shall establish targets for:

1.                     The proximity of network providers to members, as measured by member driving distance, to access primary care, specialty care, hospital‑based services, and services of nonhospital facilities.

2.                     Expected waiting time for appointments for urgent care, acute care, specialty care, and routine services for prevention and wellness.

The report shall also include: the accessibility performance targets for the previous and current years; data on actual overall accessibility as measured by driving distance and average appointment waiting time; and an evaluation of actual Medicare+Choice plan performance against performance targets. Measures of actual accessibility may be developed using scientifically valid random sample techniques.

d.         A statement of the PSO's methods and standards for determining whether in‑network services are reasonably available and accessible to a Medicare enrollee for the purpose of determining whether such enrollee should receive the in‑network level of coverage for services received from a nonnetwork provider.

e.         A description of the PSO's program to monitor the adequacy of its network availability and accessibility methodologies and performance targets, Medicare+Choice plan performance, and network provider performance.

f.          A summary of the PSO's utilization review program activities for the previous calendar year under its Medicare+Choice program. The report shall include the number of: each type of utilization review performed, noncertifications for each type of review, each type of review appealed, and appeals settled in favor of Medicare enrollees. The report shall be accompanied by a certification from the carrier that it has established and follows procedures that comply with this Article.

(5)        Aggregate financial compensation data, including the percentage of providers paid under a capitation arrangement, discounted fee‑for‑service or salary, the services included in the capitation payment, and the range of compensation paid by withhold or incentive payments. This information shall be submitted on a form prescribed by the Division.

The name, or group or institutional name, of an individual provider may not be disclosed pursuant to this subsection. No civil liability shall arise from compliance with the provisions of this subsection, provided that the acts or omissions are made in good faith and do not constitute gross negligence, willful or wanton misconduct, or intentional wrongdoing.

(c)        Disclosure Requirements.  To the extent not otherwise prohibited by federal law or under the terms of the PSO's Medicare contract, each PSO shall provide the following applicable information to Medicare beneficiaries enrolled with the PSO under the PSO's Medicare contract and bona fide prospective enrollees upon request:

(1)        The evidence of coverage under the Medicare+Choice plan provided by the PSO to Medicare beneficiaries under the terms of the PSO's Medicare contract;

(2)        An explanation of the utilization review criteria and treatment protocol under which treatments are provided for conditions specified by the prospective enrollee. This explanation shall be in writing if so requested;

(3)        If denied a recommended treatment, written reasons for the denial and an explanation of the utilization review criteria or treatment protocol upon which the denial was based;

(4)        The plan's restrictive formularies or prior approval requirements for obtaining prescription drugs, whether a particular drug or therapeutic class of drugs is excluded from its formulary, and the circumstances under which a nonformulary drug may be covered; and

(5)        The procedures and medically based criteria under the PSO's Medicare contract for determining whether a specified procedure, test, or treatment is experimental.

(d)        Effective January 1, 1999, PSOs shall make the reports that are required under subsection (b) of this section and that have been filed with the Division available on their business premises and shall provide any Medicare beneficiary enrolled with the PSO access to them upon request, unless otherwise prohibited by federal law or under the terms of the PSO's Medicare contract.

(e)        Every PSO licensed under this Article shall annually on or before the first day of March of each year, file with the Division a sworn statement verified by at least two of the principal officers of the PSO showing its condition on the thirty‑first day of December, then next preceding; which shall be in such form as the Division shall prescribe. In case the PSO fails to file the annual statement as herein required, the Division is authorized to suspend the license issued to the PSO until the statement shall be properly filed.

(f)         A PSO shall report to the Division the efforts it has undertaken to foster measurable improvements in the health status of the community's Medicare population, increase access to health care for noncovered benefits, and address critical health care needs of the community's Medicare population. (1998‑227, s. 1.)



§ 131E-288. Liquidity.

§ 131E‑288.  Liquidity.

(a)        Each PSO shall have sufficient cash flow to meet its obligations as they become due. In determining the ability of a PSO to meet this requirement, the Division shall consider the following:

(1)        The timeliness of payment;

(2)        The extent to which the current ratio is maintained at one‑to‑one or whether there is a change in the current ratio over a period of time; and

(3)        The availability of outside financial resources.

(b)        The following corresponding remedies apply:

(1)        If the PSO fails to pay obligations as they become due, the Division shall require the PSO to initiate corrective action to pay all overdue obligations.

(2)        The Division may require the PSO to initiate corrective action if either of the following is evident: (i) the current ratio declines significantly; or (ii) there is a continued downward trend in the current ratio. The corrective action may include a change in the distribution of assets, a reduction of liabilities, or alternative arrangements to secure additional funding requirements to restore the current ratio to one‑to‑one.

(3)        If there is a change in the availability of the outside resources, the Division shall require the PSO to obtain funding from alternative financial resources.

(c)        Nothing in the foregoing liquidity requirements shall be interpreted to require the PSO to maintain a current ratio of one‑to‑one if the PSO can demonstrate to the Division that it is able to pay its obligations as they become due and the current ratio maintained by the PSO has neither declined significantly nor is on a continued downward trend. (1998‑227, s. 1.)



§ 131E-289. Minimum of net worth that must be in cash or cash equivalents.

§ 131E‑289.  Minimum of net worth that must be in cash or cash equivalents.

(a)        Except as otherwise provided in subsection (b) of this section, each PSO shall, on an ongoing basis, maintain a minimum net worth in cash or cash equivalents of the greater of:

(1)        Seven hundred fifty thousand dollars ($750,000) cash or cash equivalents; or

(2)        Forty percent (40%) of the minimum net worth required.

(b)        The Division may lower the threshold for minimum net worth held in cash or cash equivalents by PSOs that operate primarily in rural areas.

(c)        Cash or cash equivalents held to meet the net worth requirement shall be current assets of the PSO. (1998‑227, s. 1.)



§ 131E-290. Prohibited practice.

§ 131E‑290.  Prohibited practice.

(a)        No provider sponsored organization or sponsoring provider, unless licensed as an insurer under Chapter 58 of the General Statutes may use in its name, contracts, or literature any of the words "insurance", "casualty", "surety", "mutual", or any other words descriptive of the insurance, casualty, or surety business or deceptively similar to the name or description of any insurance or surety corporation doing business in this State.

(b)        No provider sponsored organization or sponsoring provider shall engage in any activity or conduct which is prohibited by the terms of the PSO's Medicare contract.

(c)        Unless otherwise preempted by federal law or mandated by the Medicare program, a PSO shall not discriminate with respect to participation, reimbursement, or indemnification as to any provider who is acting within the scope of the provider's license or certification under applicable State law, solely on the basis of that license or certification. This subsection does not preclude a PSO from including providers only to the extent necessary to meet the needs of the organization's enrollees or from establishing any measure designed to maintain quality and control costs consistent with the responsibilities of the organization. (1998‑227, s. 1.)



§ 131E-291. Collaboration with local health departments.

§ 131E‑291.  Collaboration with local health departments.

A provider sponsored organization and a local health department shall collaborate and cooperate within available resources regarding health promotion and disease prevention efforts that are necessary to protect the public health. (1998‑227, s. 1.)



§ 131E-292. Coverage.

§ 131E‑292.  Coverage.

(a)        Provider sponsored organizations subject to this Article shall provide coverage for the medically appropriate and necessary services specified under the PSO's Medicare contract.

(b)        In the event a PSO's Medicare contract or federal law, regulations, or rules governing coverage by the PSO of items or services to Medicare beneficiaries permits a PSO, sponsoring provider, or participating provider to object on moral or religious grounds to providing an item or service to Medicare beneficiaries, it is the policy of this State to permit this objection and allow the participating provider to refuse to provide the item or service. (1998‑227, s. 1.)



§ 131E-293. Rates.

§ 131E‑293.  Rates.

Rates charged by provider sponsored organizations to the Medicare program and charges by PSOs and sponsoring providers for items or services to beneficiaries shall be governed by the terms of the PSO's Medicare contract. (1998‑227, s. 1.)



§ 131E-294. Additional consumer protection and quality standards.

§ 131E‑294.  Additional consumer protection and quality standards.

Unless otherwise preempted by federal law or mandated by the Medicare program, the Division shall apply to provider sponsored organizations the same standards and requirements that the Department of Insurance applies to health maintenance organizations under Chapter 58 of the General Statutes with respect to the following consumer protection and quality matters:

(1)        Quality management programs (11 NCAC 20.0500, et seq.);

(2)        Utilization review procedures (G.S. 58‑67‑61 and G.S. 58‑67‑62);

(3)        Unfair or deceptive trade practices (Article 63 of Chapter 58 of the General Statutes);

(4)        Antidiscrimination (G.S. 58‑3‑25(b) and (c), 58‑3‑120, 58‑63‑15(7), and 58‑67‑75);

(5)        Provider accessibility and availability (11 NCAC 20.0300, et seq.);

(6)        Network provider credentialing (11 NCAC 20.0400, et seq.); and

(7)        Data reporting requirements under G.S. 58‑67‑50(e). (1998‑227, s. 1.)



§ 131E-295. Powers of insurers and medical service corporations.

§ 131E‑295.  Powers of insurers and medical service corporations.

Notwithstanding any provision of the insurance and hospital or medical service corporation laws contained in Articles 1 through 67 of Chapter 58 of the General Statutes, an insurer or a hospital or medical service corporation may contract with a provider sponsored organization to provide insurance or similar protection against the cost of care provided through provider sponsored organizations and their sponsoring providers to beneficiaries and to provide coverage in the event of the failure of the provider sponsored organization or its sponsoring providers to meet its obligations under the PSO's Medicare contract. The beneficiaries of a provider sponsored organization constitute a permissible group under these laws. Among other things, under these contracts, the insurer or hospital or medical service corporation may make benefit payments to provider sponsored organizations for health care services rendered by providers pursuant to the health care plan. (1998‑227, s. 1.)



§ 131E-296. Examinations.

§ 131E‑296.  Examinations.

The Division may make an examination of the affairs of any provider sponsored organization and the contracts, agreements, or other arrangements pursuant to its health care plan as often as the Division considers necessary for the protection of the interests of the people of this State but not less frequently than once every three years. (1998‑227, s. 1.)



§ 131E-297. Hazardous financial condition.

§ 131E‑297.  Hazardous financial condition.

(a)        Whenever the financial condition of any provider sponsored organization indicates a condition such that the continued operation of the provider sponsored organization might be hazardous to its beneficiaries, creditors, or the general public, then the Division may order the provider sponsored organization to take any action that may be reasonably necessary to rectify the existing condition, including one or more of the following steps:

(1)        To reduce the total amount of present and potential liability for benefits by reinsurance;

(2)        To reduce the volume of new business being accepted;

(3)        To reduce the expenses by specified methods;

(4)        To suspend or limit the writing of new business for a period of time;

(5)        To require an increase to the provider sponsored organization's net worth by contribution;

(6)        To add or delete sponsoring providers;

(7)        To increase the amount of payments from the PSO which sponsoring providers agree to forego; or

(8)        To require additional guaranties from sponsoring providers or from parents of sponsoring providers.

(b)        If the Division determines that the standards in G.S. 131E‑286, 131E‑288, and 131E‑289 do not provide sufficient early warning that the continued operation of any provider sponsored organization might be hazardous to its beneficiaries, creditors, or the general public, the Division may adopt rules to set uniform standards and criteria for such an early warning and to set standards for evaluating the financial condition of any provider sponsored organization, which standards shall be consistent with the purposes expressed in subsection (a) of this section. (1998‑227, s. 1.)



§ 131E-298. Protection against insolvency.

§ 131E‑298.  Protection against insolvency.

(a)        The Division shall require deposits in accordance with the provisions of G.S. 131E‑285.

(b)        If a provider sponsored organization fails to comply with the net worth requirements of G.S. 131E‑286, the Division may take appropriate action to assure that the continued operation of the provider sponsored organization will not be hazardous to the beneficiaries enrolled with the PSO.

(c)        Every provider sponsored organization shall have and maintain at all times an adequate plan for protection against insolvency acceptable to the Division. In determining the adequacy of such a plan, the Division shall consider:

(1)        A reinsurance agreement preapproved by the Division covering excess loss, stop‑loss, or catastrophies. The agreement shall provide that the Division will be notified no less than 60 days prior to cancellation or reduction of coverage;

(2)        A conversion policy or policies that will be offered by an insurer to the beneficiaries in the event of the provider sponsored organization's insolvency;

(3)        Legally binding unconditional guaranties by adequately capitalized sponsoring provider or adequately capitalized sponsoring corporations of sponsoring providers;

(4)        Legally binding obligations of sponsoring providers to forego payment for items or services provided by the sponsoring provider in order to avoid the financial insolvency of the PSO;

(5)        Legally binding obligations of sponsoring providers or parents of sponsoring providers to make capital infusions to the PSO; and

(6)        Any other arrangements offering protection against insolvency that the Division may require. (1998‑227, s. 1.)



§ 131E-299. Hold harmless agreements or special deposit.

§ 131E‑299.  Hold harmless agreements or special deposit.

(a)        Unless the PSO maintains a special deposit in accordance with subsection (b) of this section, each contract between every PSO and a participating provider of health care services shall be in writing and shall set forth that in the event the PSO fails to pay for health care services as set forth in the contract, the Medicare subscriber or beneficiary shall not be liable to the provider for any sums owed by the PSO. No other provisions of these contracts shall, under any circumstances, change the effect of this provision. No participating provider or agent, trustee, or assignee thereof may maintain any action at law against a subscriber or beneficiary to collect sums owed by the PSO.

(b)        In the event that the participating provider contract has not been reduced to writing or that the contract fails to contain the required prohibition, the PSO shall maintain a special deposit in cash or cash equivalent as follows:

(1)        If at any time uncovered expenditures exceed ten percent (10%) of total health care expenditures the PSO shall either:

a.         Place an uncovered expenditures insolvency deposit with the Division, or with any organization or trustee acceptable to the Division through which a custodial or controlled account is maintained, cash or securities that are acceptable to the Division. This deposit shall at all times have a fair market value in an amount of one hundred twenty percent (120%) of the PSO's outstanding liability for uncovered expenditures for enrollees, including incurred but not reported claims, and shall be calculated as of the first day of the month and maintained for the remainder of the month. If a PSO is not otherwise required to file a quarterly report, it shall file a report within 45 days of the end of the calendar quarter with information sufficient to demonstrate compliance with this section; or

b.         Maintain adequate insurance or a guaranty arrangement approved in writing by the Division, to pay for any loss to beneficiaries claiming reimbursement due to the insolvency of the PSO. The Division shall approve a guaranty arrangement if the guarantying organization is a sponsoring provider, has been operating for at least 10 years, and has a net worth, including organization‑related land, buildings, and equipment of at least fifty million dollars ($50,000,000), unless the Division finds that the approval of this guaranty may be financially hazardous to beneficiaries.

(2)        The deposit required under sub‑subdivision a. of subdivision (1) of this subsection is an admitted asset of the PSO in the determination of net worth. All income from these deposits or trust accounts shall be assets of the PSO and may be withdrawn from the deposit or account quarterly with the approval of the Division;

(3)        A PSO that has made a deposit may withdraw that deposit or any part of the deposit if (i) a substitute deposit of cash or securities of equal amount and value is made, (ii) the fair market value exceeds the amount of the required deposit, or (iii) the required deposit under this subsection is reduced or eliminated. Deposits, substitutions, or withdrawals may be made only with the prior written approval of the Division;

(4)        The deposit required under sub‑subdivision a. of subdivision (1) of this section is in trust and may be used only as provided under this section. The Division may use the deposit of an insolvent PSO for administrative costs associated with administering the deposit and payment of claims of enrollees of the PSO.

(c)        Whenever the reimbursements described in this section exceed ten percent (10%) of the PSO's total costs for health care services over the immediately preceding six months, the PSO shall file a written report with the Division containing the information necessary to determine compliance with sub‑subdivision a. of subdivision (1) of subsection (b) of this section no later than 30 business days from the first day of the month. Upon an adequate showing by the PSO that the requirements of this section should be waived or reduced, the Division may waive or reduce these requirements to an amount it deems sufficient to protect beneficiaries of the PSO consistent with the intent and purpose of this Article. (1998‑227, s. 1.)



§ 131E-300. Continuation of benefits.

§ 131E‑300.  Continuation of benefits.

The Division shall require that each PSO have a plan for handling insolvency, which plan allows for continuation of benefits for the duration of the contract period for which premiums have been paid and continuation of benefits to beneficiaries who are confined in an inpatient facility until their discharge or expiration of benefits. In considering such a plan, the Division may require:

(1)        Insurance to cover the expenses to be paid for benefits after an insolvency;

(2)        Provisions in provider contracts that obligate the provider to provide services for the duration of the period after the PSO's insolvency for which premium payment has been made and until the beneficiaries' discharge from inpatient facilities;

(3)        Insolvency reserves as the Division may require;

(4)        Letters of credit acceptable to the Division;

(5)        Additional guaranties from a sponsoring provider of the PSO or from the parent of a sponsoring provider;

(6)        Legally binding obligations of sponsoring providers to forego payment from the PSO for services provided to beneficiaries in order to avoid the insolvency of the PSO; and

(7)        Any other arrangements to assure that benefits are continued as specified. (1998‑227, s. 1.)



§ 131E-301. Insolvency.

§ 131E‑301.  Insolvency.

(a)        In the event of an insolvency of a PSO upon order of the Division, all providers that were sponsoring providers of the PSO within the previous 12 months from the order of the Division shall, for 30 days after the order, offer all beneficiaries enrolled with the insolvent PSO, covered services without charge other than for any applicable co‑payments, deductibles, or coinsurance permitted to be charged to beneficiaries under the PSO's Medicare contract.

(b)        If the Division determines that the sponsoring providers lack sufficient health care delivery resources to assure that health care services will be available and accessible to all of the beneficiaries of the insolvent PSO, then, in the event the Health Care Financing Administration of the United States Department of Health and Human Services fails to make such allocations in a timely manner, the Division shall allocate the insolvent PSO's contracts for these groups among all other PSOs that operate within a portion of the insolvent PSO's service area, taking into consideration the health care delivery resources of each PSO. Each PSO to which beneficiaries are so allocated by the Division shall offer such group or groups that PSO's existing coverage that is most similar to each beneficiary's coverage with the insolvent PSO at rates determined in accordance with the successor PSO's existing rating methodology.

(c)        Taking into consideration the health care delivery resources of each such PSO, then in the event the Health Care Financing Administration of the United States Department of Health and Human Services fails to make such allocations in a timely manner, the Division shall also allocate among all PSOs that operate within a portion of the insolvent PSO's service area the insolvent PSO's beneficiaries who are unable to obtain other coverage. Each PSO to which beneficiaries are so allocated by the Division shall offer such beneficiaries that PSO's existing coverage for individual or conversion coverage as determined by the beneficiary's type of coverage in the insolvent PSO at rates determined in accordance with the successor PSO's Medicare contract. (1998‑227, s. 1.)



§ 131E-302. Replacement coverage.

§ 131E‑302.  Replacement coverage.

(a)        Any carrier providing replacement coverage with respect to hospital, medical, or surgical expense or service benefits, within a period of 60 days from the date of discontinuance of a prior PSO contract or policy providing these hospital, medical, or surgical expense or service benefits, shall immediately cover all beneficiaries who were validly covered under the previous PSO contract or policy at the date of discontinuance and who would otherwise be eligible for coverage under the succeeding carrier's contract, regardless of any provisions of the contract relating to hospital confinement or pregnancy.

(b)        Except to the extent benefits for the condition would have been reduced or excluded under the prior carrier's contract or policy, no provision in a succeeding carrier's contract of replacement coverage that would operate to reduce or exclude benefits on the basis that the condition giving rise to benefits preceded the effective date of the succeeding carrier's contract shall be applied with respect to those beneficiaries validly covered under the prior carrier's contract on the date of discontinuance. (1998‑227, s. 1.)



§ 131E-303. Incurred but not reported claims.

§ 131E‑303.  Incurred but not reported claims.

(a)        Every PSO shall, when determining liability, include an amount estimated in the aggregate to provide for any unearned premium and for the payment of all claims for health care expenditures that have been incurred, whether reported or unreported, that are unpaid and for which such PSO is or may be liable, and to provide for the expense of adjustment or settlement of such claims.

(b)        These liabilities shall be computed in accordance with rules adopted by the Division upon reasonable consideration of the ascertained experience and character of the PSO. (1998‑227, s. 1.)



§ 131E-304. Suspension or revocation of license.

§ 131E‑304.  Suspension or revocation of license.

(a)        The Division may suspend, revoke, or refuse to renew a PSO license if the Division finds that the PSO:

(1)        Is operating significantly in contravention of its basic organizational document, or in a manner contrary to that described in and reasonably inferred from any other information submitted under G.S. 131E‑280, unless amendments to these submissions have been filed with and approved by the Division;

(2)        Issues evidences of coverage or uses a schedule of premiums for health care services that do not comply with Medicare or Medicaid program requirements as applicable;

(3)        No longer maintains the financial reserve specified in G.S. 131E‑286 or is no longer financially responsible and may reasonably be expected to be unable to meet its obligations to beneficiaries or prospective beneficiaries;

(4)        Knowingly or repeatedly fails or refuses to comply with any law or rule applicable to the PSO or with any order issued by the Division after notice and opportunity for a hearing;

(5)        Has knowingly made to the Division any false statement or report;

(6)        Has sponsoring providers that fail to provide a substantial proportion of the services under any health plan during any 12‑month period;

(7)        Has itself or through any person on its behalf advertised or merchandised its items or services in an untrue, misrepresentative, misleading, or unfair manner;

(8)        If continuing to operate would be hazardous to beneficiaries; or

(9)        Has otherwise substantially failed to comply with this Article.

(b)        A license shall be suspended or revoked only after compliance with G.S. 131E‑305.

(c)        When a PSO license is suspended, the PSO shall not, during the suspension, enroll any additional beneficiaries and shall not engage in any advertising or solicitation.

(d)        When a PSO license is revoked, the PSO shall proceed, immediately following the effective date of the order of revocation, to wind up its affairs and shall conduct no further business except as may be essential to the orderly conclusion of the affairs of the PSO. The PSO shall engage in no advertising or solicitation. The Division may, by written order, permit any further operation of the PSO that the Division may find to be in the best interest of beneficiaries, to the end that beneficiaries will be afforded the greatest practical opportunity to obtain continuing health care coverage. (1998‑227, s. 1.)



§ 131E-305. Administrative procedures.

§ 131E‑305.  Administrative procedures.

(a)        When the Division has cause to believe that grounds for the denial of an application for a license exist, or that grounds for the suspension or revocation of a license exist, it shall notify the provider sponsored organization in writing specifically stating the grounds for denial, suspension, or revocation and fixing a time of at least 30 days thereafter for a hearing on the matter.

(b)        After this hearing, or upon the failure of the provider sponsored organization to appear at this hearing, the Division shall take the action it considers advisable or make written findings that shall be mailed to the provider sponsored organization. The action of the Division shall be subject to review by the Superior Court of Wake County. The court may, in disposing of the issue before it, modify, affirm, or reverse the order of the Division in whole or in part.

(c)        The provisions of Chapter 150B of the General Statutes apply to proceedings under this section to the extent that they are not in conflict with subsections (a) and (b) of this section. (1998‑227, s. 1.)



§ 131E-306. Expired.

§ 131E‑306.  Expired.



§ 131E-307. Penalties and enforcement.

§ 131E‑307.  Penalties and enforcement.

(a)        The provisions of G.S. 58‑2‑70, modified to replace the word "Commissioner" by the word "Division", applies to this Article. The Division may, in addition to or in lieu of suspending or revoking a license under G.S. 131E‑304, proceed under G.S. 58‑2‑70, as so modified, provided that the provider sponsored organization has a reasonable time within which to remedy the defect in its operations that gave rise to the procedure under G.S. 58‑2‑70.

(b)        Any person who violates this Article shall be guilty of a Class 1 misdemeanor.

(c)        If the Division shall for any reason have cause to believe that any violation of this Article has occurred or is threatened, the Division may give notice to the provider sponsored organization and to the representatives or other persons who appear to be involved in such suspected violation to arrange a conference with the alleged violators or their authorized representatives for the purpose of attempting to ascertain the facts relating to such suspected violation, and, in the event it appears that any violation has occurred or is threatened, to arrive at an adequate and effective means of correcting or preventing such violation.

Proceedings under this subsection shall not be governed by any formal procedural requirements and may be conducted in such manner as the Division may deem appropriate under the circumstances.

(d)        The Division may issue an order directing a provider sponsored organization or a representative of a provider sponsored organization to cease and desist from engaging in any act or practice in violation of the provisions of this Article.

Within 30 days after service of the order of cease and desist, the respondent may request a hearing on the question of whether acts or practices in violation of this Article have occurred. These hearings shall be conducted pursuant to Chapter 150B of the General Statutes, and judicial review shall be available as provided by this Chapter.

(e)        In the case of any violation of the provisions of this Article, if the Division elects not to issue a cease and desist order, or in the event of noncompliance with a cease and desist order issued pursuant to subsection (d) of this section, the Division may institute a proceeding to obtain injunctive relief, or seeking other appropriate relief, in the Superior Court of Wake County. (1998‑227, s. 1.)



§ 131E-308. Statutory construction and relationship to other laws.

§ 131E‑308.  Statutory construction and relationship to other laws.

(a)        Except as otherwise provided in this Article, provisions of the insurance laws and provisions of hospital or medical service corporation laws shall not be applicable to any provider sponsored organization granted a license under this Article or to its sponsoring providers when operating under such a license. This provision shall not apply to an insurer or hospital or medical service corporation licensed and regulated pursuant to the insurance laws or the hospital or medical service corporation laws of this State except with respect to its provider sponsored organization activities authorized and regulated pursuant to this Article.

(b)        Solicitation of beneficiaries by a provider sponsored organization granted a license, or its representatives, shall not be construed to violate any provision of law relating to solicitation or advertising by health professionals or health care providers.

(c)        Any provider sponsored organization licensed under this Article shall not be considered to be a provider of medicine and shall be exempt from the provisions of Chapter 90 of the General Statutes relating to the practice of medicine: provided, however, that this exemption does not apply to individual providers under contract with or employed by the provider sponsored organization or sponsoring providers or to the sponsoring providers.

(d)        Except as otherwise limited by this Article, a PSO may organize in the same manner and may exercise the same prerogatives, powers, and privileges as other entities that are organized and existing under the same laws as the PSO. (1998‑227, s. 1.)



§ 131E-309. Filings and reports as public documents.

§ 131E‑309.  Filings and reports as public documents.

Except for information that constitutes a bona fide trade secret, proprietary information or competitively sensitive information of a sponsoring provider or parent of a sponsoring provider, all applications, filings, and reports required under this Article shall be treated as public documents. (1998‑227, s. 1.)



§ 131E-310. Confidentiality of medical information.

§ 131E‑310.  Confidentiality of medical information.

Any data or information pertaining to the diagnosis, treatment, or health of any beneficiary or applicant obtained from the person or from any provider by any provider sponsored organization or by any provider acting pursuant to its provider contract with a provider sponsored organization shall be held in confidence and shall not be disclosed to any person except to the extent that it may be necessary to carry out the purposes of this Article; or upon the express consent of the beneficiary or applicant; or pursuant to statute; or pursuant to court order for the production of evidence or the discovery thereof; or in the event of claim or litigation between such person and the provider sponsored organization wherein such data or information is pertinent. A provider sponsored organization shall be entitled to claim any statutory privileges against such disclosure which the provider who furnished such information to the provider sponsored organization is entitled to claim. (1998‑227, s. 1; 1999‑272, s. 2.)



§ 131E-311. Conflicts; severability.

§ 131E‑311.  Conflicts; severability.

To the extent that the provisions of this Article may be in conflict with any other provision of this Chapter, the provisions of this Article shall prevail and apply with respect to provider sponsored organizations. Notwithstanding the absence of adopted rules, the Division shall continue to process applications for provider sponsored organization licenses as described in this Article. If any section, term, or provision of this Article shall be adjudged invalid for any reason, these judgments shall not affect, impair, or invalidate any other section, term, or provision of this Article, but the remaining sections, terms, and provisions shall be and remain in full force and effect. (1998‑227, s. 1.)



§ 131E-312. Regulations.

§ 131E‑312.  Regulations.

This Article shall be self‑implementing. No later than six months after the date of enactment of this Article, the Division may adopt rules consistent with this Article to authorize and regulate provider sponsored organizations to contract directly with the federal Medicare program to provide health care services to the beneficiaries of such programs. The Division shall issue permanent rules and, may issue temporary rules, to the extent these rules may be necessary. The Division shall limit its regulation of provider sponsored organizations to the licensing and regulating of these organizations as risk‑bearing entities contracting directly with the Medicare program and to the consumer protection and quality standards as provided in G.S. 131E‑294 and shall not regulate any matters described in 42 U.S.C. § 1395W‑26(b)(3), or any successor thereof. (1998‑227, s. 1.)



§ 131E-313. Utilization review and grievances.

§ 131E‑313.  Utilization review and grievances.

Unless otherwise preempted by federal law or mandated by the Medicare program, the provisions of G.S. 58‑50‑61 and G.S. 58‑50‑62 apply to a PSO licensed under this Article as if the PSO was an "insurer" under those sections, except that the Division rather than the Commissioner of Insurance shall regulate a PSO's compliance with those sections. (1998‑227, s. 1.)



§ 131E-314. Division Reporting.

§ 131E‑314.  Division Reporting.

The Division of Medical Assistance of the Department of Health and Human Services shall report quarterly to the Joint Legislative Health Care Oversight Committee on its regulatory activities in the enforcement of this act [Article] and shall provide the Committee with a summary of nonconfidential information on the financial plans and operations of PSOs. The report to the Committee shall include a description and explanation of any regulations or regulatory interpretations that differ from Department of Insurance regulations applicable to HMOs. The report shall also include PSO efforts to improve community health status. The Division shall develop processes or methods to measure improvements in health outcomes for Medicare beneficiaries served by managed care organizations and shall report quarterly to the Joint Legislative Health Care Oversight Committee on the development of these standards. (1998‑227, ss. 4, 5.)






Chapter 131F - Solicitation of Contributions.

§ 131F-1. Purpose.

Chapter 131F.

Solicitation of Contributions.

Article 1.

General Provisions.

§ 131F‑1.  Purpose.

The General Assembly recognizes the right of persons or organizations to conduct solicitation activities. It is the intent of the General Assembly to protect the public by requiring full disclosure by persons who solicit contributions from the public of the purposes for which the contributions are solicited and how the contributions are actually used. It is the intent of the General Assembly to prohibit deception, fraud, and misrepresentation in the solicitation and reporting of contributions. (1981, c. 886, s. 1; 1993 (Reg. Sess., 1994), c. 759, s. 2.)



§ 131F-2. Definitions.

§ 131F‑2.  Definitions.

The following definitions apply in this Chapter:

(1)        "Association" means any voluntary statewide organization of persons for common ends especially as in an organized group working together or periodically meeting because of common interests, beliefs, or professions. These associations may serve charitable organizations including environmental, health, educational, humane, patriotic, scientific, artistic, social welfare, and civic.

(2)        "Charitable" means for a benevolent purpose, including environmental, health, educational, humane, patriotic, scientific, artistic, social welfare, and civic.

(3)        "Charitable organization" means any person who has or holds out as having a section 501(c)(3) tax exempt determination by the Internal Revenue Service and operates for a charitable purpose, or a person who is or holds himself out to be established for a charitable or civic purpose; or a person who employs a charitable or civic appeal as the basis of a solicitation, or employs an appeal that suggests there is a charitable or civic purpose for the appeal. "Charitable organization" includes a chapter, branch, area office, or similar affiliate soliciting contributions within the State for a charitable organization which has its principal place of business outside the State.

(4)        "Charitable sales promotion" means an advertising or sales campaign that represents that the purchase or use of goods or services offered by a coventurer is to benefit a charitable organization. The provision of advertising services alone to a charitable organization does not constitute a charitable sales promotion.

(5)        "Contribution" means a promise, pledge, grant of any money or property, financial assistance, or any other thing of value in response to a solicitation. "Contribution" includes, in the case of a charitable organization or sponsor offering a good or service to the public, the excess of the price at which the charitable organization or sponsor or any person acting on behalf of the charitable organization or sponsor sells the good or service to the public over the fair market value of the good or service. "Contribution" does not include bona fide fees, dues, or assessments paid by members if the membership is not conferred solely as consideration for making a contribution in response to a solicitation. "Contribution" does not include funds obtained by a charitable organization or sponsor under government grants or contracts.

(6)        "Coventurer" means any person who, for compensation, conducts a charitable sales promotion or a sponsor sales promotion, other than in connection with the solicitation of contributions.

(7)        "Department" means the Department of the Secretary of State.

(8)        "Emergency service employees" means employees who are firefighters, ambulance drivers, emergency medical technicians, or paramedics.

(9)        "Federated fund‑raising organization" means a federation of independent charitable organizations which have voluntarily joined together, including a united way, united arts fund, or community chest, for the purpose of raising and distributing contributions and where membership does not confer operating authority and control of the individual organization upon the federated group organization.

(10)      "Fund‑raising consultant" means any person who meets all of the following:

a.         Is retained by a charitable organization or sponsor for a fixed fee or rate under a written agreement to plan, manage, conduct, consult, or prepare material for the solicitation of contributions in this State.

b.         Does not solicit contributions or employ, procure, or engage any person to solicit contributions.

c.         Does not at any time have custody or control of contributions.

(11)      "Fund‑raising costs" means those costs incurred in inducing others to make contributions to a charitable organization or sponsor for which the contributors will receive no direct economic benefit. Fund‑raising costs include salaries, rent, acquiring and obtaining mailing lists, printing, mailing, all direct and indirect costs of soliciting, and the cost of unsolicited merchandise sent to encourage contributions.

(12)      "Law enforcement officers" means persons who are elected, appointed, or employed by the State or any political subdivision of the State and who meet either of the following:

a.         Are vested with the authority to bear arms and make arrests and have primary responsibility to prevent and detect crime or enforce the criminal, traffic, or highway laws of the State.

b.         Have responsibility for supervision, protection, care, custody, or control of inmates within a correctional institution.

(13)      "Membership" means the relationship of a person to an organization that entitles that person to the privileges, professional standing, honors, or other direct benefits of the organization in addition to the right to vote, elect officers, and hold office in the organization.

(14)      "Owner" means any person who has a direct or indirect interest in any fund‑raising consultant or solicitor.

(15)      "Parent organization" means that part of a charitable organization or sponsor which coordinates, supervises, or exercises control over policy, fund‑raising, and expenditures, or assists or advises one or more chapters, branches, or affiliates of a charitable organization or sponsor.

(16)      "Person" means any individual, organization, trust, foundation, association, group, entity, partnership, corporation, society, or any combination of these acting as a unit.

(17)      "Religious institution" means any church, ecclesiastical, or denominational organization, or any established physical place for worship in this State at which nonprofit religious services and activities are regularly conducted, and any bona fide religious groups that do not maintain specific places of worship. "Religious institution" includes any separate group or corporation that forms an integral part of a religious institution that is exempt from federal income tax under the provisions of section 501(c)(3) of the Internal Revenue Code, and that is primarily supported by funds solicited inside its own membership or congregation.

(18)      "Solicitation" means a request, directly or indirectly, for money, property, financial assistance, or any other thing of value on the plea or representation that it will be used for a charitable or sponsor purpose or will benefit a charitable organization or sponsor. "Solicitation" may occur by any of the following methods:

a.         Any oral or written request.

b.         Any announcement to the press, radio, or television, by telephone or telegraph, or by any other communication device.

c.         Distributing, posting, or publishing any handbill, written advertisement, or other publication that directly or by implication seeks to obtain any contribution.

d.         Selling or offering or attempting to sell any good, service, chance, right, or any thing of value to benefit a charitable organization or sponsor.

The selling or offering or attempting to sell is a "solicitation" whether or not the person making the solicitation receives any contribution. It is not a "solicitation" when a person applies for a grant or an award to the government or to an organization that is exempt from federal income taxation under section 501(a) of the Internal Revenue Code and described in section 501(c) of the Internal Revenue Code.

(19)      "Solicitor" means any person who, for compensation, does not qualify as a fund‑raising consultant and does either of the following:

a.         Performs any service, including the employment or engagement of other persons or services, to solicit contributions for a charitable organization or sponsor.

b.         Plans, conducts, manages, consults, whether directly or indirectly, in connection with the solicitation of contributions for a charitable organization or sponsor.

(20)      "Sponsor" means a person who is or holds out to others as soliciting contributions by the use of any name that implies affiliation with emergency service employees or law enforcement officers and who is not a charitable organization. "Sponsor" includes a chapter, branch, or affiliate that has its principal place of business outside the State, if this chapter, branch, or affiliate solicits or holds out to be soliciting contributions in this State.

(21)      "Sponsor purpose" means any program or endeavor performed to benefit emergency service employees or law enforcement officers.

(22)      "Sponsor sales promotion" means an advertising or sales campaign conducted by a coventurer who represents that the purchase or use of goods or services offered by the coventurer will be used for a sponsor purpose or donated to a sponsor. The provision of advertising services alone to a sponsor does not constitute a sponsor sales promotion. (1981, c. 886, s. 1; 1985, c. 497, s. 2; 1993 (Reg. Sess., 1994), c. 759, s. 2; 1997‑443, s. 11A.118(a); 1998‑212, s. 12.14(b).)



§ 131F-3. Exemptions.

§ 131F‑3.  Exemptions.

The following are exempt from the provisions of this Chapter:

(1)        Any person who solicits charitable contributions for a religious institution.

(2)        Solicitation of charitable contributions by the federal, State, or local government, or any of their agencies.

(3)        Any person who receives less than twenty‑five thousand dollars ($25,000) in contributions in any calendar year and does not provide compensation to any officer, trustee, organizer, incorporator, fund‑raiser, or solicitor.

(4)        Any educational institution, the curriculum of which, in whole or in part, is registered, approved, or accredited by the Southern Association of Colleges and Schools or an equivalent regional accrediting body, and any educational institution in compliance with Article 39 of Chapter 115C of the General Statutes, and any foundation or department having an established identity with any of these educational institutions.

(5)        Any hospital licensed pursuant to Article 5 of Chapter 131E or Article 2 of Chapter 122C of the General Statutes and any foundation or department having an established identity with that hospital if the governing board of the hospital, authorizes the solicitation and receives an accounting of the funds collected and expended.

(6)        Any noncommercial radio or television station.

(7)        A qualified community trust as provided in 26 C.F.R. § 1.170A‑9(e)(10) through (e)(14).

(8)        A bona fide volunteer or bona fide employee or salaried officer of a charitable organization or sponsor.

(9)        An attorney, investment counselor, or banker who advises a person to make a charitable contribution.

(10)      A volunteer fire department, REACT (Radio Emergency Associated Communications Teams), rescue squad, or emergency medical service.

(11)      A Young Men's Christian Association or a Young Women's Christian Association.

(12)      A nonprofit continuing care facility licensed under Article 64 of Chapter 58 of the General Statutes.

(13)      Any tax exempt nonprofit fire or emergency medical service organization involved in the sale of goods or services that does not ask for a donation. (1981, c. 886, s. 1; 1983, c. 320, ss. 1, 2; 1991, c. 45, s. 24; 1993 (Reg. Sess., 1994), c. 759, s. 2; 1995 (Reg. Sess., 1996), c. 650, s. 1; 1997‑329, s. 1; 2003‑373, s. 3; 2005‑230, s. 1.)



§ 131F-4. Reserved for future codification purposes.

§ 131F‑4.  Reserved for future codification purposes.



§ 131F-5. Licensure of charitable organizations and sponsors required.

Article 2.

Charitable Organizations and Sponsors.

§ 131F‑5.  Licensure of charitable organizations and sponsors required.

(a)        License Required.  Unless exempted under G.S. 131F‑3, a charitable organization, sponsor, or person that intends to solicit contributions in this State, to have funds solicited on its behalf, or to participate in a charitable sales promotion or sponsor sales promotion shall obtain a license by filing an application with the Department, obtaining approval of that application by the Department, and paying the applicable fee.

(b)        Departmental Review.  The Department shall examine each application filed by a charitable organization or sponsor and shall determine whether the licensing requirements are satisfied. If the Department determines that the requirements are not satisfied, the Department shall notify the charitable organization or sponsor within 10 days after its receipt of the application. If the Department does not notify the charitable organization or sponsor within 10 days, the application is deemed to be approved and the license shall be granted. Within seven days after receipt of a notification that the requirements are not satisfied, the charitable organization or sponsor may file a petition for a contested case. The State has the burden of proof in the contested case. The contested case hearing must be held within seven days after the petition is filed. A recommended decision must be made within three days of the hearing. A final decision must be made within two days after the recommended decision. The contested case hearing proceedings shall be conducted in accordance with Chapter 150B of the General Statutes except that the time limits and provisions set forth in this section shall prevail to the extent of any conflict. The applicant shall be permitted to continue to operate or continue operations pending judicial review of the Department's denial of the application. The Department shall make rules regarding the custody and control of any funds collected during the review period and disposal of such funds in the event the denial of the application is affirmed on appeal.

(c)        License Renewal.  The license shall be renewed on an annual basis. Any change in information from the original application for a license shall be filed annually on or before the fifteenth day of the fifth calendar month after the close of each fiscal year in which the charitable organization or sponsor solicited in this State, or by the date of any applicable extension of the federal filing date, whichever is later, provided that extensions given under this section shall not exceed three months after the initial renewal date or eight months after the conclusion of the year for which financial information is due at the time of renewal. A charitable organization or sponsor whose federal filing date has been extended shall, within seven days after receipt, forward a copy of the document granting the extension to the Department.

(d)        Extension of Time.  For good cause shown, the Department may extend the time for the license renewal and the annual filing of updated information for a period not to exceed 60 days, during which time the previous license shall remain in effect. (1981, c. 886, s. 1; 1985, c. 497, s. 3; 1987, c. 827, ss. 1, 239; 1989, c. 566, s. 1; 1993 (Reg. Sess., 1994), c. 759, s. 2.)



§ 131F-6. Information required for licensure.

§ 131F‑6.  Information required for licensure.

(a)        Initial Information Required.  The initial application for a license for a charitable organization or sponsor shall be submitted on a form provided by the Department, signed under oath by the treasurer or chief fiscal officer of the charitable organization or sponsor, and shall include the following:

(1)        The name of the charitable organization or sponsor, the purpose for which it is organized, the name under which it intends to solicit contributions, and the purpose for which the contributions to be solicited will be used.

(2)        The principal street address and telephone number of the charitable organization or sponsor and the street address and telephone numbers of any offices in this State or, if the charitable organization or sponsor does not maintain an office in this State, the name, street address, and telephone number of the person who has custody of its financial records. The parent organization that files a consolidated registration statement under G.S. 131F‑7 on behalf of its chapters, branches, or affiliates shall additionally provide the street addresses and telephone numbers of all of its locations in this State.

(3)        The names and street addresses of the officers, directors, trustees, and the salaried executive personnel.

(4)        The date when the charitable organization's or sponsor's fiscal year ends.

(5)        A list or description of the major program activities.

(6)        The names, street addresses, and telephone numbers of the individuals or officers who have final responsibility for the custody of the contributions and who will be responsible for the final distribution of the contributions.

(7)        The name of the individuals or officers who are in charge of any solicitation activities.

(8)        A financial report for the immediately preceding fiscal year upon a form provided by the Department. The report shall include the following:

a.         The balance sheet.

b.         A statement of support, revenue, and expenses, and any change in the fund balance.

c.         Repealed by Session Laws 1995 (Regular Session, 1996), c. 748, s. 1.3.

d.         A statement of expenses in the following categories:

1.         Program.

2.         Management and general.

3.         Fund‑raising.

(9)        In substitution for the information described in subdivisions (3), (4), (5), (6), and (8) of this subsection, a charitable organization or sponsor may submit, at the time the application is filed, a copy of its Internal Revenue Service Form 990 and Schedule A filed for the preceding fiscal year, or a copy of its Form 990‑EZ filed for the preceding fiscal year.

(10)      A charitable organization or sponsor may include a financial report which has been audited by an independent certified public accountant or an audit with opinion by an independent certified public accountant. In the event that a charitable organization or sponsor elects to file this, this optional filing shall be noted in the Department's annual report submitted under G.S. 131F‑30.

(11)      A newly organized charitable organization or sponsor with no financial history shall file a budget for the current fiscal year.

(12)      A statement indicating all of the following:

a.         Whether or not the charitable organization or sponsor is authorized by any other state to solicit contributions.

b.         Whether or not the charitable organization or sponsor or any of its officers, directors, trustees, or salaried executive personnel have been enjoined in any jurisdiction from soliciting contributions or have been found to have engaged in unlawful practices in the solicitation of contributions or administration of charitable assets.

c.         Whether or not the charitable organization or sponsor has had its authority denied, suspended, or revoked by any governmental agency, together with the reasons for the denial, suspension, or revocation.

d.         Whether or not the charitable organization or sponsor has voluntarily entered into an assurance of voluntary compliance or agreement similar to that set forth in G.S. 131F‑24(c), together with a copy of that agreement.

(13)      The names, street addresses, and telephone numbers of any solicitor, fund‑raising consultant, or coventurer who is acting or has agreed to act on behalf of the charitable organization or sponsor, together with a statement setting forth the specific terms of the arrangements for salaries, bonuses, commissions, expenses, or other compensation to be paid the fund‑raising consultant, solicitor, or coventurer, and the amounts received from each of them, if any.

(14)      With initial licensing only, when and where the organization was established, the tax‑exempt status of the organization, and a copy of any federal tax exemption determination letter. If the charitable organization or sponsor has not received a federal tax exemption determination letter at the time of initial licensing, a copy of the determination shall be filed with the Department within 30 days after receipt of the determination by the charitable organization or sponsor. If the organization is subsequently notified by the Internal Revenue Service of any challenge to its continued entitlement to federal tax exemption, the charitable organization or sponsor shall notify the Department of this fact within 30 days after receipt.

(b)        Renewal Information Required.  A license shall be renewed on an annual basis. The charitable organization or sponsor shall submit any changes in the information submitted from the initial application. (1981, c. 886, s. 1; 1993 (Reg. Sess., 1994), c. 759, s. 2; 1995 (Reg. Sess., 1996), c. 748, s. 1.3.)



§ 131F-7. Consolidated application and renewal.

§ 131F‑7.  Consolidated application and renewal.

(a)        Election to File Consolidated Application.  Each chapter, branch, member, or affiliate of a parent organization or association that is required to obtain a license under G.S. 131F‑5 shall either file a separate application or shall report the required information to its parent organization or association. The parent organization or association may then file, on a form provided by the Department, a consolidated application for the parent organization or association and its chapters, branches, members, and affiliates located in this State.

(b)        Consolidated Financial Information.  If all contributions received by chapters, branches, or affiliates are remitted directly into the parent organization's centralized accounting system from which all disbursements are made, the parent organization may submit one consolidated financial report as part of the application on a form provided by the Department.

(c)        Renewal Information.  The parent organization or association may file the information required for a renewal of a license in a consolidated form provided by the Department. (1993 (Reg. Sess., 1994), c. 759, s. 2.)



§ 131F-8. License fees.

§ 131F‑8.  License fees.

(a)        Required Fees.  Except as provided in subsections (b) and (c) of this section, every charitable organization or sponsor shall pay the following fees with each license application:

(1)        Fifty dollars ($50.00), if the contributions received for the last fiscal year were less than one hundred thousand dollars ($100,000).

(2)        One hundred dollars ($100.00), if the contributions received for the last fiscal year were one hundred thousand dollars ($100,000) or more, but less than two hundred thousand dollars ($200,000).

(3)        Two hundred dollars ($200.00), if the contributions received for the last fiscal year were two hundred thousand dollars ($200,000) or more.

(b)        Exemption.  A licensed charitable organization or sponsor that received less than five thousand dollars ($5,000) in the last calendar or fiscal year shall not pay a fee.

(c)        Parent Organization.  A parent organization or association filing on behalf of one or more chapters, branches, members, or affiliates shall pay a single license fee for itself and its other chapters, branches, members, or affiliates. These license fees shall be imposed as follows:

(1)        One hundred dollars ($100.00) for a parent organization or association and one to five chapters, branches, members, or affiliates.

(2)        Two hundred dollars ($200.00) for a parent organization or association and 6 to 10 chapters, branches, members, or affiliates.

(3)        Two hundred fifty dollars ($250.00) for a parent organization or association and 11 to 15 chapters, branches, members, or affiliates.

(4)        Four hundred dollars ($400.00) for a parent organization or association and 16 or more chapters, branches, members, or affiliates.

(d)        Late Filing.  A charitable organization or sponsor which fails to file the renewal information by the due date may be assessed an additional fee for the late filing. The late filing fee shall be established by rule of the Department and shall not exceed twenty‑five dollars ($25.00) for each month or part of a month after the date on which the information was due to be filed or after the period of extension granted for the filing. (1981, c. 886, s. 1; 1993 (Reg. Sess., 1994), c. 759, s. 2.)



§ 131F-9. Disclosure requirements of charitable organizations and sponsors.

§ 131F‑9.  Disclosure requirements of charitable organizations and sponsors.

(a)        Contributions for Expressed Purpose.  A charitable organization or sponsor shall solicit contributions only for the purpose expressed in its application and may apply contributions only in a manner substantially consistent with that purpose.

(b)        Disclosures.  A charitable organization or sponsor soliciting in this State shall include all of the following disclosures at the point of solicitation:

(1)        The name of the charitable organization and state of the principal place of business of the charitable organization or sponsor.

(2)        A description of the purpose for which the solicitation is being made.

(3)        Upon request, the name and either the address or telephone number of a representative to whom inquiries could be addressed.

(4)        Upon request, the amount of the contribution which may be deducted as a charitable contribution under federal income tax laws.

(5)        Upon request, the source from which a written financial statement may be obtained. The financial statement shall be for the immediate past fiscal year and shall be consistent with G.S. 131F‑6. The written financial statement shall be provided within 14 days after the request and shall state the purpose for which funds are raised, the total amount of all contributions raised, the total costs and expenses incurred in raising contributions, the total amount of contributions dedicated to the stated purpose or disbursed for the stated purpose, and whether the services of another person or organization have been contracted to conduct solicitation activities.

(c)        Printed Disclosure.  Every charitable organization or sponsor that is required to obtain a license under G.S. 131F‑5 shall conspicuously display in type of a minimum size nine points, the following statement on every printed solicitation, written confirmation, receipt, or reminder of a contribution:

"Financial information about this organization and a copy of its license are available from the State Solicitation Licensing Branch at [telephone number]. The license is not an endorsement by the State."

The statement shall be made conspicuous by use of one or more of the following: underlining, a border, or bold type. When the solicitation consists of more than one piece, the statement shall be displayed prominently in the solicitation materials, but not necessarily on every page. (1985, c. 497, s. 8; 1989, c. 566, s. 3; 1993 (Reg. Sess., 1994), c. 759, s. 2; 1995 (Reg. Sess., 1996), c. 748, s. 1.1.)



§§ 131F-10 through 131F-14. Reserved for future codification purposes.

§§ 131F‑10 through 131F‑14.  Reserved for future codification purposes.



§ 131F-15. License required for fund-raising consultant.

Article 3.

Fund‑Raising Consultants, Solicitors, and Coventurers.

§ 131F‑15.  License required for fund‑raising consultant.

(a)        License Required.  Unless exempted under G.S. 131F‑3, a person shall not act as a fund‑raising consultant in this State unless that person has obtained a license from the Department.

(b)        License Application.  Applications for a license or renewal of a license shall be submitted on a form provided by the Department, shall be signed under oath, and shall include the following:

(1)        The street address and telephone number of the principal place of business of the applicant and any street addresses of business locations in this State if the principal place of business is located outside this State.

(2)        The form of the applicant's business.

(3)        The names and residence addresses of all officers, directors, and owners.

(4)        Whether any of the owners, directors, officers, or employees of the applicant are related as parent, child, spouse, or sibling to any of the following individuals:

a.         Other directors, officers, owners, or employees of the applicant.

b.         Any officer, director, trustee, or employee of any charitable organization or sponsor under contract to the applicant.

c.         Any supplier or vendor providing goods or services to any charitable organization or sponsor under contract to the applicant.

(5)        Whether the applicant or any of the applicant's officers, directors, employees, or owners have, within the last five years, been convicted of any felony, or of any misdemeanor arising from the conduct of a solicitation for a charitable organization or sponsor or charitable or sponsor purpose, or been enjoined from violating a charitable solicitation law in this or any other state.

(c)        Fees.  The application for an initial or renewal license shall be accompanied by a license fee of two hundred dollars ($200.00). A fund‑raising consultant that is a partnership or corporation may obtain a license for and pay a single fee on behalf of all of its partners, members, officers, directors, agents, and employees. In that case, the names and street addresses of all of the officers, employees, and agents of the fund‑raising consultant and all other persons with whom the fund‑raising consultant has contracted to work under its direction shall be listed in the license application. Each license is valid for one year or a part of one year and expires on March 31 of each year. The license may be renewed on or before March 31 of each year for additional one‑year periods upon application to the Department and payment of the license fee.

(d)        Contracts.  Every contract or agreement between a fund‑raising consultant and a charitable organization or sponsor shall be in writing, signed by two authorized officials of the charitable organization or sponsor, and filed by the fund‑raising consultant with the Department at least five days prior to the performance of any service by the fund‑raising consultant. Solicitation under the contract or agreement shall not begin before the filing of the contract or agreement. The contract shall contain all of the following provisions:

(1)        A statement of the charitable purpose or sponsor purpose for which the solicitation campaign is being conducted.

(2)        A statement of the respective obligations of the fund‑raising consultant and the charitable organization or sponsor.

(3)        A clear statement of the fee that will be paid to the fund‑raising consultant.

(4)        The effective and termination dates.

(5)        A statement that the fund‑raising consultant shall not, at any time, have control or custody of contributions.

(e)        Departmental Review.  The Department shall examine each application or renewal filed by a fund‑raising consultant and determine whether the requirements are satisfied. If the Department determines that the requirements are not satisfied, the Department shall notify the fund‑raising consultant within 10 days after its receipt of the application or renewal. If the Department does not respond within 10 days, the license is deemed approved. Within seven days after receipt of a notification that the license requirements are not satisfied, the applicant may file a petition for a contested case. The State has the burden of proof in the contested case. The contested case hearing must be held within seven days after the petition is filed. A recommended decision must be made within three days of the hearing. A final decision must be made within two days after the recommended decision. The contested case hearing proceedings shall be conducted in accordance with Chapter 150B of the General Statutes, except that the time limits and provisions set forth in this section shall prevail to the extent of any conflict. The applicant shall be permitted to continue to operate or continue operations pending judicial review of the Department's denial of the application. The Department shall make rules regarding the custody and control of any funds collected during the review period and disposal of such funds in the event the denial of the application is affirmed on appeal.

(f)         Fund.  All license fees shall be paid to the Department and deposited into the Solicitation of Contributions Fund to be used to pay the costs incurred in administering and enforcing this Chapter.

(g)        Change in Information.  Unless otherwise provided, any material change in information filed with the Department pursuant to this section shall be reported in writing to the Department within seven working days after the change occurred. (1981, c. 886, s. 1; 1985, c. 497, s. 1; 1989, c. 566, s. 2; 1993 (Reg. Sess., 1994), c. 759, s. 2.)



§ 131F-16. License required for solicitors.

§ 131F‑16.  License required for solicitors.

(a)        Licensure Required.  Unless exempted under G.S. 131F‑3, a person shall not act as a solicitor in this State unless that person has obtained a license from the Department and paid the applicable fees.

(b)        Applications.  Applications for a license or renewal of a license shall be submitted on a form provided by the Department, shall be signed under oath, and shall include the following information:

(1)        The street address and telephone number of the principal place of business of the applicant and any North Carolina street addresses if the principal place of business is located outside this State.

(2)        The form of the applicant's business.

(3)        The place and date when the applicant, if other than an individual, was legally established.

(4)        The names and residence addresses of all officers, directors, and owners.

(5)        A statement as to whether any of the owners, directors, officers, or employees of the applicant are related as parent, spouse, child, or sibling to:

a.         Any other directors, officers, owners, or employees of the applicant.

b.         Any officer, director, trustee, or employee of any charitable organization or sponsor under contract to the applicant.

c.         Any supplier or vendor providing goods or services to any charitable organization or sponsor under contract to the applicant.

(6)        A statement as to whether the applicant or any of the directors, officers, persons with a controlling interest in the applicant, or employees or agents involved in solicitation have been convicted, within the last five years, of any felony, or of a misdemeanor arising from the conduct of a solicitation for any charitable organization or sponsor or charitable or sponsor purpose, or been enjoined from violating a charitable solicitation law in this or any other state.

(7)        The names of all persons in charge of any solicitation activity.

(c)        Fees.  The application for an initial or renewal license shall be accompanied by a fee of two hundred dollars ($200.00). A solicitor that is a partnership or corporation may register for and pay a single fee on behalf of all of the partners, members, officers, directors, agents, and employees. In that case, the names and street addresses of all the officers, employees, and agents of the solicitor and all other persons with whom the solicitor has contracted to work under that solicitor's direction, including solicitors, shall be listed in the license application or furnished to the Department within five days after the date of employment or contractual arrangement. Each license is valid for one year or a part of one year and expires on March 31 of each year. The license may be renewed on or before March 31 of each year for an additional one‑year period upon application to the Department and payment of the license fee.

(d)        Bond.  A solicitor shall, at the time of application or renewal of the license, file with and have approved by the Department a bond with a surety authorized to do business in this State and to which the solicitor is the principal obligor. The amount of the bond shall be determined as follows:

(1)        Twenty thousand dollars ($20,000), if the contributions received for the last fiscal year were less than one hundred thousand dollars ($100,000).

(2)        Thirty thousand dollars ($30,000), if the contributions received for the last fiscal year were at least one hundred thousand dollars ($100,000) but less than two hundred thousand dollars ($200,000).

(3)        Fifty thousand dollars ($50,000), if the contributions received for the last fiscal year were at least two hundred thousand dollars ($200,000).

The solicitor shall maintain the bond in effect as long as the license is in effect. The liability of the surety under the bond shall not exceed an all‑time aggregate liability of fifty thousand dollars ($50,000). The bond, which may be in the form of a rider to a larger blanket liability bond, shall be payable to the State and to any person who may have a cause of action against the principal obligor of the bond for any liability arising out of a violation by the obligor of any provision of this Chapter or any rule adopted under this Chapter.

(d1)      In lieu of the bond required under subsection (d) of this section, a solicitor may submit a certificate of deposit in the amount as for a bond pursuant to subsection (d) of this section. The certificate of deposit shall be payable to the State and unrestrictively endorsed to the Department; or, in the case of a negotiable certificate of deposit, unrestrictively endorsed to the Department; or, in the case of a nonnegotiable certificate of deposit, assigned to the Department in a form satisfactory to the Department. Access to the certificate of deposit in favor of the State is subject to the same conditions as for a bond under subsection (d) of this section and shall extend for a period not less than four years after the solicitor ceases activities that are subject to this Chapter. The Department shall deliver to the State Treasurer certificates of deposit submitted under this section.

(e)        Departmental Review.  The Department shall examine each application filed by a solicitor. If the Department determines that the requirements are not satisfied, the Department shall notify the solicitor within 10 days after its receipt of the application. If the Department does not respond within 10 days, the license is deemed approved. Within seven days after receipt of a notification that the requirements are not satisfied, the applicant may request a hearing. The state shall bear the burden of proof at such hearing. The hearing shall be held within seven days after receipt of the request. Any recommended order, if one is issued, shall be rendered within three days after the hearing. The final order shall then be issued within two days after the recommended order. If there is no recommended order, the final order shall be issued within five days after the hearing. The proceedings shall be conducted in accordance with Chapter 150B of the General Statutes, except that the time limits and provision set forth in this subsection prevail to the extent of any conflict. The applicant shall be permitted to continue to operate or continue operations pending judicial review of the Department's denial of the application. The Department shall make rules regarding the custody and control of any funds collected during the review period and disposal of such funds in the event the denial of the application is affirmed on appeal.

(f)         Solicitation Notice.  No less than five days before commencing any solicitation campaign or event, the solicitor shall file with the Department a solicitation notice on a form provided by the Department. The notice shall be signed and sworn to by the contracting officer of the solicitor and shall include:

(1)        A description of the solicitation event or campaign.

(2)        Each location and telephone number from which the solicitation is to be conducted.

(3)        The legal name and residence address of each person responsible for directing and supervising the conduct of the campaign.

(4)        A statement as to whether the solicitor will, at any time, have custody of contributions.

(5)        The account number and location of each bank account where receipts from the campaign are to be deposited.

(6)        A full and fair description of the charitable or sponsor program for which the solicitation campaign is being carried out as provided in the contract between the solicitor and the charitable organization or sponsor.

(7)        The fund‑raising methods to be used.

(8)        A copy of the contract executed in accordance with subsection (g) of this section.

(g)        Contracts.  Each contract or agreement between a solicitor and a charitable organization or sponsor for each solicitation campaign shall be in writing, shall be signed by two authorized officials of the charitable organization or sponsor, one of whom shall be a member of the organization's governing body and one of whom shall be the authorized contracting officer for the solicitor. Each contract or agreement shall contain all of the following provisions:

(1)        A statement of the charitable or sponsor purpose and program for which the solicitation campaign is being conducted.

(2)        A statement of the respective obligations of the solicitor and the charitable organization or sponsor.

(3)        A statement of the guaranteed minimum percentage of the gross receipts from contributions which will be remitted to the charitable organization or sponsor. If the solicitation involves the sale of goods, services, or tickets to a fund‑raising event, the percentage of the purchase price which will be remitted to the charitable organization or sponsor. Any stated percentage shall exclude any amount which the charitable organization or sponsor shall pay as fund‑raising costs.

(4)        A statement of the percentage of the gross revenue for which the solicitor shall be compensated. If the compensation of the professional solicitor is not contingent upon the number of contributions or the amount of revenue received, the compensation shall be expressed as a reasonable estimate of the percentage of the gross revenue, and the contract shall clearly disclose the assumptions upon which the estimate is based. The stated assumptions shall be based upon all of the relevant facts known to the solicitor regarding the solicitation to be conducted by the solicitor.

(5)        The effective and termination dates of the contract.

(h)        Financial Report.  Within 90 days after a solicitation campaign has been completed and on the anniversary of the commencement of a solicitation campaign lasting more than one year, the solicitor shall provide to the charitable organization or sponsor and file with the Department a financial report of the campaign, including the gross revenue received, an itemization of all expenses incurred, and the fixed percentage of the gross revenue that the charitable organization or sponsor received as a benefit from the solicitation campaign. The report shall be completed on a form provided by the Department and shall be signed by an authorized official of the solicitor who shall certify under oath that the report is true and correct.

(i)         Handling of Contributions.  Each contribution collected by or in the custody of the solicitor shall be solely in the name of the charitable organization or sponsor on whose behalf the contribution was solicited. Not later than two days after receipt of each contribution, the solicitor shall deposit the entire amount of the contribution in an account at a bank or other federally insured financial institution, which account shall be in the name of that charitable organization or sponsor. The charitable organization or sponsor shall have sole control of all withdrawals from the account and the solicitor shall not be given the authority to withdraw any deposited funds from the account.

(j)         Records of Solicitors.  During each solicitation campaign, and for not less than three years after its completion, the solicitor shall maintain the following records:

(1)        The date and amount of each contribution received and the name, address, and telephone number of each contributor.

(2)        The name and residence street address of each employee, agent, and any other person, however designated, who is involved in the solicitation, the amount of compensation paid to each, and the dates on which the payments were made.

(3)        A record of all contributions that at any time are in the custody of the solicitor.

(4)        A record of all expenses incurred by the solicitor for the payment of which the solicitor is liable.

(5)        A record of all expenses incurred by the solicitor for the payment of which the charitable organization or sponsor is liable.

(6)        The location of each bank or financial institution in which the solicitor has deposited revenue from the solicitation campaign and the account number of each account in which the deposits were made.

(7)        A copy of each pitch sheet or solicitation script used during the completed solicitation campaign.

(8)        If a refund of a contribution has been requested, the name and address of each person requesting the refund. If a refund was made, the amount and the date it was made.

(k)        Records of Tickets.  If the solicitor sells tickets to any event and represents that the tickets will be donated for use by another person, the solicitor shall maintain for at least three years the following records:

(1)        The name and address of each contributor who purchases or donates tickets and the number of tickets purchased or donated by the contributor.

(2)        The name and address of each organization that receives the donated tickets for the use of others, and the number of tickets received by the organization.

(l)         Review of Records.  Any of the records described in this section shall be made available to the Department upon request and shall be furnished within 10 days after the request.

(m)       Change in Information.  Unless otherwise provided in this Chapter, any change in any information filed with the Department under this section shall be reported in writing to the Department within seven days after the change occurs.

(n)        License Rescinded.  Any person licensed as a solicitor shall permanently lose that person's license if it is determined that that person, any officer or director thereof, any person with a ten percent (10%) or greater interest therein, or any person the solicitor employs, engages, or procures to solicit for compensation, has been convicted in the last five years of a crime arising from the conduct of a solicitation for a charitable organization or sponsor or a charitable purpose or sponsor purpose. (1981, c. 886, s. 1; 1985, c. 497, s. 1; 1989, c. 566, s. 2; 1993 (Reg. Sess., 1994), c. 759, s. 2; 1997‑124, s. 1; 2003‑373, s. 2.)



§ 131F-17. Disclosure requirements of solicitors.

§ 131F‑17.  Disclosure requirements of solicitors.

(a)        General Disclosures.  A solicitor shall comply with the following disclosures:

(1)        Prior to orally requesting a contribution or along with a written request for a contribution, a solicitor shall clearly disclose:

a.         The name of the solicitor as on file with the Department.

b.         If the individual acting on behalf of the solicitor identifies himself by name, the individual's legal name.

c.         That the caller is a paid solicitor.

(2)        In the case of a solicitation campaign conducted orally, whether by telephone or otherwise, any written confirmation, receipt, or reminder sent to any person who has contributed or has pledged to contribute, shall include a clear disclosure of the information required under subdivision (1) of this subsection.

(3)        In addition to the information required by subdivision (1) of this subsection, any written confirmation, receipt, or reminder of contribution made pursuant to an oral solicitation and any written solicitation shall conspicuously state in type of a minimum of nine points:

"Financial information about the solicitor and a copy of its license are available from the State Solicitation Licensing Branch at [telephone number]. The license is not an endorsement by the State."

The statement shall be made conspicuous by use of one or more of the following: underlining, a border, or bold type. When the solicitation materials consist of more than one piece, the statement shall be displayed prominently in the solicitation materials, but not necessarily on every page.

(4)        If requested by the person being solicited, the solicitor shall inform that person, in writing, within 14 days of the request, of the fixed percentage of the gross revenue or the reasonable estimate of the percentage of the gross revenue that the charitable organization or sponsor will receive as a benefit from the solicitation campaign.

(5)        If requested by the person being solicited, the solicitor shall inform that person, in writing, within 14 days of the request, of the percentage of the contribution which may be deducted as a charitable contribution under federal income tax laws.

(b)        Tickets.  A solicitor shall not represent that tickets to any event will be donated for use by another person, unless:

(1)        The solicitor has the written commitments from persons stating that they will accept donated tickets and specifying the number of tickets they are willing to accept.

(2)        The written commitments are filed with the Department prior to any solicitation.

The contributions solicited for donated tickets shall not be more than the amount representing the number of ticket commitments received from persons and filed with the Department. At least seven days before the date of the event, the solicitor shall give all donated tickets to each person that made the written commitment to accept them. (1993 (Reg. Sess., 1994), c. 759, s. 2; 1995 (Reg. Sess., 1996), c. 748, s. 1.2.)



§ 131F-18. Requirements of coventurers.

§ 131F‑18.  Requirements of coventurers.

(a)        Written Consent.  Prior to the commencement of any charitable sales promotion or sponsor sales promotion in this State conducted by a coventurer on behalf of a charitable organization or sponsor, the coventurer shall obtain the written consent of the charitable organization or sponsor whose name will be used during the charitable sales promotion or sponsor sales promotion.

(b)        Rules.  The Department may adopt rules requiring disclosure in advertising for a charitable sales promotion or sponsor sales promotion of information relating to the portion or amount that will benefit the charitable organization or sponsor or the charitable purpose or sponsor purpose.

(c)        Final Accounting.  A final accounting for each charitable sales promotion or sponsor sales promotion shall be prepared by the coventurer following completion. The final accounting shall be provided to the charitable organization or sponsor on whose behalf the sales promotion was conducted within 10 days after a request by the charitable organization or sponsor. The final accounting shall be kept by the coventurer for a period of three years, unless the coventurer and the charitable organization or sponsor mutually agree that the accounting should be kept by the charitable organization or sponsor instead of the coventurer. A copy of the final accounting shall be provided to the Department no later than 10 days after the Department requests it. (1993 (Reg. Sess., 1994), c. 759, s. 2.)



§ 131F-19. Reserved for future codification purposes.

§ 131F‑19.  Reserved for future codification purposes.



§ 131F-20. Prohibited acts.

Article 4.

Prohibited Acts and Enforcement.

§ 131F‑20.  Prohibited acts.

It is unlawful for any person to:

(1)        Violate or fail to comply with the requirements of this Chapter.

(2)        Act as a fund‑raising consultant or solicitor after the expiration, suspension, or revocation of that person's license.

(3)        Enter into any contract or agreement with or employ a fund‑raising consultant or solicitor unless that fund‑raising consultant or solicitor is licensed by the Department.

(4)        Knowingly file false or misleading information in any document required to be filed with the Department or in response to any request or investigation by the Department or the Attorney General.

(5)        Make misrepresentations or misleading statements to the effect that any other person sponsors or endorses the solicitation, approves of its purpose, or is connected therewith, when that person has not given written consent to the use of that person's name.

(6)        Represent that a contribution is for or on behalf of a charitable organization or sponsor, or to use any emblem, device, or printed matter belonging to or associated with a charitable organization or sponsor, without first being authorized in writing to do so by the charitable organization or sponsor.

(7)        Use a name, symbol, emblem, device, service mark, or statement so closely related or similar to that used by another charitable organization or sponsor that the use would mislead the public.

(8)        Falsely state that the person is a member of or a representative of a charitable organization or sponsor or falsely state or represent that the person is a member of or represents law enforcement officers or emergency service employees.

(9)        Misrepresent or mislead anyone by any manner, means, practice, or device to believe that the person on whose behalf the solicitation or sale is being conducted is a charitable organization or sponsor, or that any of the proceeds of the solicitation or sale will be used for charitable or sponsor purposes.

(10)      Represent that a charitable organization or sponsor will receive a fixed or estimated percentage of the gross revenue from a solicitation campaign greater than that identified in filings with the Department under this Chapter, or that a charitable organization or sponsor will receive an actual or estimated dollar amount or percentage per unit of goods or services purchased or used in the charitable or sponsor sales promotion that is greater than that agreed to by the coventurer and the charitable organization or sponsor.

(11)      Use or exploit the fact of registration or the filing of any report with any governmental agency to lead any person to believe that the registration in any manner constitutes an endorsement or approval by the State. However, use of the statement required in G.S. 131F‑9(c) or G.S. 131F‑17(a)(3) is not a prohibited use or exploitation.

(12)      Make misrepresentations or misleading statements to the effect that the donation of a contribution or the display of any sticker, emblem, or insignia offered to contributors shall entitle a person to any special treatment by emergency service employees or law enforcement officers in the performance of their official duties.

(13)      Solicit contributions from another person while wearing the uniform of an emergency service employee or law enforcement officer, or while on duty as an emergency service employee or law enforcement officer, except where the solicitation is for a charitable organization or sponsor or except when soliciting contributions to benefit an emergency service employee or law enforcement officer who has been injured in the line of duty or to benefit the family or dependents of an emergency service employee or law enforcement officer who has been killed in the line of duty.

(14)      Solicit contributions on behalf of another person using any statement that the failure to make a contribution shall result in a reduced level of law enforcement services being provided to the public or the person solicited.

(15)      Employ in any solicitation any device or scheme to defraud or to obtain a contribution by means of any deception, false pretense, misrepresentation, or false promise.

(16)      Notify any other person by any means, as part of an advertising scheme or plan, that the other person has won a prize, received an award, or has been selected or is eligible to receive anything of value if the other person is required to purchase goods or services, pay any money to participate in, or submit to a promotion effort.

(17)      Fail to provide complete and timely payment to a charitable organization or sponsor of the proceeds from a solicitation campaign or a charitable or sponsor sales promotion.

(18)      Fail to apply contributions in a manner substantially consistent with the solicitation.

(19)      Fail to identify the professional relationship to the person for whom the solicitation is being made.

(20)      To send to any person a writing which simulates or resembles an invoice unless the intended recipient has contracted for goods, property, or services from the charitable organization or solicitor who sends the writing. (1981, c. 886, s. 1; 1993 (Reg. Sess., 1994), c. 759, s. 2.)



§ 131F-21. Violation as deceptive or unfair trade practice.

§ 131F‑21.  Violation as deceptive or unfair trade practice.

Any person who commits an act or practice that violates any provision of this Chapter engages in an unfair trade practice in violation of G.S. 75‑1.1. (1993 (Reg. Sess., 1994), c. 759, s. 2.)



§ 131F-22. Criminal penalties.

§ 131F‑22.  Criminal penalties.

Except as otherwise provided in this Chapter and in addition to any administrative or civil penalties, any person who willfully and knowingly violates a provision of this Chapter commits a Class 1 misdemeanor. (1981, c. 886, s. 1; 1993, c. 539, s. 952; 1993 (Reg. Sess., 1994), c. 759, s. 2.)



§ 131F-23. Enforcement.

§ 131F‑23.  Enforcement.

(a)        Investigation.  The Department may conduct an investigation of any person whenever there is an allegation or appearance, either upon complaint or otherwise, that a violation of this Chapter or of any rule adopted or of any order issued pursuant to this Chapter has occurred or is about to occur.

(b)        Subpoena Power.  The Department may issue and serve subpoenas and subpoenas duces tecum to compel the attendance of witnesses and the production of all books, accounts, records, and other documents and materials relevant to an examination or investigation. The Department, or its duly authorized representative, may administer oaths and affirmations to any person.

(c)        Court Action.  In the event of substantial noncompliance with a subpoena or subpoena duces tecum issued or caused to be issued by the Department, the Department may petition the superior court of the county in which the person subpoenaed resides or has the principal place of business for an order requiring the subpoenaed person to appear and testify and to produce any books, accounts, records, and other documents as are specified in the subpoena duces tecum. The court may grant injunctive relief restraining the person from collecting contributions and any other relief, including the restraint by injunction or appointment of a receiver, or any transfer, pledge, assignment, or other disposition of the person's assets, or any concealment, alteration, destruction, or other disposition of subpoenaed books, accounts, records, or other documents and materials as the court deems appropriate, until the person or organization has fully complied with the subpoena or subpoena duces tecum and the Department has completed its investigation or examination. The court may also order the person to produce a financial statement that has been audited by an independent certified public accountant. Costs incurred by the Department to obtain an order granting, in whole or in part, a petition for enforcement of a subpoena or subpoena duces tecum shall be taxed against the subpoenaed person and failure to comply with the order shall be contempt of court.

(d)        Violations.  The Department may enter an order imposing one or more of the penalties set forth in subsection (e) of this section if the Department finds that a charitable organization, sponsor, fund‑raising consultant, or solicitor, or their officers, agents, directors, or employees have engaged in any of the following acts:

(1)        Violated or is operating in violation of any of the provisions of this Chapter or of the rules adopted or orders issued under this Chapter.

(2)        Made a false statement in an application, statement, or report required to be filed under this Chapter.

(3)        Refused or failed, after notice, to produce any records or to disclose any information required to be disclosed under this Chapter or the rules adopted by the Department.

(4)        Made a false statement in response to any request or investigation by the Department or the Attorney General.

(e)        Penalties.  Upon a finding as set forth in subsection (d) of this section, the Department may enter an order as follows:

(1)        Imposing an administrative penalty not to exceed one thousand dollars ($1,000) for each act or omission which constitutes a violation of this Chapter or a rule or an order.

(2)        Issuing a cease and desist order that directs that the person cease and desist specified fund‑raising activities.

(3)        Refusing to register or cancelling or suspending a registration.

(4)        Placing the registrant on probation for a period of time, subject to such conditions as the Department may specify.

(5)        Issuing of a letter of concern.

(6)        Cancelling an exemption granted under G.S. 131F‑3.

(f)         Procedures.  Except as otherwise provided in this section, the administrative proceedings which could result in the entry of an order imposing any of the penalties specified in subsection (e) of this section are governed by Chapter 150B of the General Statutes.

(g)        Disposition of Penalties.  The clear proceeds of penalties provided for in subsection (e) of this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1993 (Reg. Sess., 1994), c. 759, s. 2; 1998‑215, s. 81.)



§ 131F-24. Civil remedies and enforcement.

§ 131F‑24.  Civil remedies and enforcement.

(a)        Civil Remedies.  In addition to other remedies authorized by law, the Attorney General may bring a civil action in superior court to enforce this Chapter. Upon a finding that any person has violated this Chapter, a court may make any necessary order or enter a judgment, including a temporary or permanent injunction, a declaratory judgment, the appointment of a master or receiver, the sequestration of assets, the reimbursement of persons from whom contributions have been unlawfully solicited, the distribution of contributions in accordance with the charitable or sponsor purpose expressed in the registration statement or in accordance with the representations made to the person solicited, the reimbursement of the Department for attorneys' fees and costs, including investigative costs, and any other equitable relief the court finds appropriate. Upon a finding that any person has violated any provision of this Chapter, a court may enter an order imposing a civil penalty in an amount not to exceed ten thousand dollars ($10,000) per violation.

The clear proceeds of penalties imposed pursuant to this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(b)        Attorney General.  The Attorney General may conduct any investigation necessary to bring a civil action under this section, including administering oaths and affirmations, subpoenaing witnesses or material, and collecting evidence.

(c)        Voluntary Compliance.  The Attorney General may terminate an investigation or an action upon acceptance of a person's written assurance of voluntary compliance with this Chapter. Acceptance of an assurance may be conditioned on commitment to reimburse donors or to take other appropriate corrective action. An assurance is not evidence of a prior violation of any of this Chapter. Unless an assurance has been rescinded by agreement of the parties or voided by a court for good cause, subsequent failure to comply with the terms of an assurance is prima facie evidence of a violation of this Chapter. (1993 (Reg. Sess., 1994), c. 759, s. 2; 1998‑215, s. 82.)



§§ 131F-25 through 131F-29. Reserved for future codification purposes.

§§ 131F‑25 through 131F‑29.  Reserved for future codification purposes.



§ 131F-30. Public information; annual report.

Article 5.

Miscellaneous.

§ 131F‑30.  Public information; annual report.

(a)        Public Information Program.  The Department shall develop a public information program to further the purposes of this Chapter. The purpose of the program is to help the public recognize unlawful, misleading, deceptive, or fraudulent solicitations and make knowledgeable, informed decisions concerning contributions.

(b)        Information to Be Included.  The program shall include information concerning:

(1)        The laws governing solicitations, including licensing and disclosure requirements, prohibited acts, and penalties.

(2)        The means by which the public can report suspected violations or file a complaint.

(3)        Any other information the Department believes will assist the public in making knowledgeable and informed decisions concerning contributions.

(c)        Annual Report.  The Department shall prepare an annual report to be submitted to the Governor, the President of the Senate, and the Speaker of the House of Representatives and to be made available to the public by publishing it on the Department's web site, summarizing the information filed under this Chapter which the Department determines will assist the public in making informed and knowledgeable decisions concerning contributions. The report shall include the following:

(1)        A list of complaints filed for which violations were found to have occurred in each of the following categories: charitable organizations, sponsors, solicitors, and fund‑raising consultants.

(2)        A list of the number of investigations by the Department, enforcement actions commenced under this Chapter, and the disposition of those actions.

(3)        A list of those charitable organizations and sponsors that have voluntarily submitted an audited financial statement pursuant to G.S. 131F‑6(a)(10) or an audit with an opinion prepared by an independent certified public accountant.

(4)        A list of all solicitors licensed under this Chapter and the fixed percentage of the gross revenue that the charitable organization or sponsor will receive as a benefit from the solicitation campaign, the reasonable estimate of the percentage of the gross revenue that the charitable organization or sponsor will receive as a benefit from the solicitation campaign, or the guaranteed minimum percentage of the gross revenue that the charitable solicitation or sponsor will receive as a benefit from the solicitation campaign as provided in the contract between the solicitor and the charitable organization or sponsor, whichever of these three amounts is least. This list shall appear in order of percentages, from lowest to highest.

(d)        Each year immediately following the submission of the report under subsection (c) of this section, the Secretary of State shall issue that report as a press release to all print and electronic news media that provide general coverage. (1993 (Reg. Sess., 1994), c. 759, s. 2; 2003‑373, s. 1.)



§ 131F-31. Contributions solicited for, or accepted by or on behalf of, a named individual.

§ 131F‑31.  Contributions solicited for, or accepted by or on behalf of, a named individual.

(a)        Trust Account Required.  Contributions solicited for, or accepted by or on behalf of, a named individual shall be deposited in a trust account opened by a trustee named in a properly established trust document.

(b)        Use of Trust Funds.  Contributions deposited in the trust fund may be used only for the purpose for which the contributions were solicited; if the contributions are no longer needed for the purpose for which they were solicited, they may be used for another similar charitable purpose. The trustee may disburse funds from the trust account only after making a written record verifying the purpose for which the funds will be used accompanied by documentation of the identity of the payee and the justification for the payment. The Trustee shall retain these records for each disbursement from the trust account for a period of three years after the disbursement. (1993 (Reg. Sess., 1994), c. 759, s. 2.)



§ 131F-32. Records.

§ 131F‑32.  Records.

Each charitable organization, sponsor, fund‑raising consultant, and solicitor shall keep, for a period of at least three years, true and accurate records as to their activities in the State. The records shall be made available to the Department for inspection and shall be furnished no later than 10 days after the request was made. (1981, c. 886, s. 1; 1993 (Reg. Sess., 1994), c. 759, s. 2.)



§ 131F-33. Rule-making authority.

§ 131F‑33.  Rule‑making authority.

The Department shall have the authority to adopt rules necessary for the implementation of this Chapter or to prevent false or deceptive statements or conduct in the solicitation of charitable contributions. (1981, c. 886, s. 1; 1993 (Reg. Sess., 1994), c. 759, s. 2.)






Chapter 132 - Public Records.

§ 132-1. "Public records" defined.

Chapter 132.

Public Records.

§ 132‑1.  "Public records" defined.

(a)        "Public record" or "public records" shall mean all documents, papers, letters, maps, books, photographs, films, sound recordings, magnetic or other tapes, electronic data‑processing records, artifacts, or other documentary material, regardless of physical form or characteristics, made or received pursuant to law or ordinance in connection with the transaction of public business by any agency of North Carolina government or its subdivisions. Agency of North Carolina government or its subdivisions shall mean and include every public office, public officer or official (State or local, elected or appointed), institution, board, commission, bureau, council, department, authority or other unit of government of the State or of any county, unit, special district or other political subdivision of government.

(b)        The public records and public information compiled by the agencies of North Carolina government or its subdivisions are the property of the people. Therefore, it is the policy of this State that the people may obtain copies of their public records and public information free or at minimal cost unless otherwise specifically provided by law. As used herein, "minimal cost" shall mean the actual cost of reproducing the public record or public information. (1935, c. 265, s. 1; 1975, c. 787, s. 1; 1995, c. 388, s. 1.)



§ 132-1.1. Confidential communications by legal counsel to public board or agency; State tax information; public enterprise billing information; Address Confidentiality Program information.

§ 132‑1.1.  Confidential communications by legal counsel to public board or agency; State tax information; public enterprise billing information; Address Confidentiality Program information.

(a)        Confidential Communications.  Public records, as defined in G.S. 132‑1, shall not include written communications (and copies thereof) to any public board, council, commission or other governmental body of the State or of any county, municipality or other political subdivision or unit of government, made within the scope of the attorney‑client relationship by any attorney‑at‑law serving any such governmental body, concerning any claim against or on behalf of the governmental body or the governmental entity for which such body acts, or concerning the prosecution, defense, settlement or litigation of any judicial action, or any administrative or other type of proceeding to which the governmental body is a party or by which it is or may be directly affected. Such written communication and copies thereof shall not be open to public inspection, examination or copying unless specifically made public by the governmental body receiving such written communications; provided, however, that such written communications and copies thereof shall become public records as defined in G.S. 132‑1 three years from the date such communication was received by such public board, council, commission or other governmental body.

(b)        State and Local Tax Information.  Tax information may not be disclosed except as provided in G.S. 105‑259. As used in this subsection, "tax information" has the same meaning as in G.S. 105‑259. Local tax records that contain information about a taxpayer's income or receipts may not be disclosed except as provided in G.S. 153A‑148.1 and G.S. 160A‑208.1.

(c)        Public Enterprise Billing Information.  Billing information compiled and maintained by a city or county or other public entity providing utility services in connection with the ownership or operation of a public enterprise, excluding airports, is not a public record as defined in G.S. 132‑1. Nothing contained herein is intended to limit public disclosure by a city or county of billing information:

(1)        That the city or county determines will be useful or necessary to assist bond counsel, bond underwriters, underwriters' counsel, rating agencies or investors or potential investors in making informed decisions regarding bonds or other obligations incurred or to be incurred with respect to the public enterprise;

(2)        That is necessary to assist the city, county, State, or public enterprise to maintain the integrity and quality of services it provides; or

(3)        That is necessary to assist law enforcement, public safety, fire protection, rescue, emergency management, or judicial officers in the performance of their duties.

As used herein, "billing information" means any record or information, in whatever form, compiled or maintained with respect to individual customers by any owner or operator of a public enterprise, as defined in G.S. 160A‑311, excluding subdivision (9), and G.S. 153A‑274, excluding subdivision (4), or other public entity providing utility services, excluding airports, relating to services it provides or will provide to the customer.

(d)        Address Confidentiality Program Information.  The actual address and telephone number of a program participant in the Address Confidentiality Program established under Chapter 15C of the General Statutes is not a public record within the meaning of Chapter 132. The actual address and telephone number of a program participant may not be disclosed except as provided in Chapter 15C of the General Statutes.

(e)        Controlled Substances Reporting System Information.  Information compiled or maintained in the Controlled Substances Reporting System established under Article 5E of Chapter 90 of the General Statutes is not a public record as defined in G.S. 132‑1 and may be released only as provided under Article 5E of Chapter 90 of the General Statutes.

(f)         Personally Identifiable Admissions Information.  Records maintained by The University of North Carolina or any constituent institution, or by the Community Colleges System Office or any community college, which contain personally identifiable information from or about an applicant for admission to one or more constituent institutions or to one or more community colleges shall be confidential and shall not be subject to public disclosure pursuant to G.S. 132‑6(a). Notwithstanding the preceding sentence, any letter of recommendation or record containing a communication from an elected official to The University of North Carolina, any of its constituent institutions, or to a community college, concerning an applicant for admission who has not enrolled as a student shall be considered a public record subject to disclosure pursuant to G.S. 132‑6(a). Nothing in this subsection is intended to limit the disclosure of public records that do not contain personally identifiable information, including aggregated data, guidelines, instructions, summaries, or reports that do not contain personally identifiable information or from which it is feasible to redact any personally identifiable information that the record contains. As used in this subsection, the term "community college" is as defined in G.S. 115D‑2(2), the term "constituent institution" is as defined in G.S. 116‑2(4), and the term "Community Colleges System Office" is as defined in G.S. 115D‑3. (1975, c. 662; 1993, c. 485, s. 38; 1995 (Reg. Sess., 1996), c. 646, s. 21; 2001‑473, s. 1; 2002‑171, s. 7; 2003‑287, s. 1; 2005‑276, s. 10.36(b); 2007‑372, s. 2.)



§ 132-1.2. Confidential information.

§ 132‑1.2.  Confidential information.

Nothing in this Chapter shall be construed to require or authorize a public agency or its subdivision to disclose any information that:

(1)        Meets all of the following conditions:

a.         Constitutes a "trade secret" as defined in G.S. 66‑152(3).

b.         Is the property of a private "person" as defined in G.S. 66‑152(2).

c.         Is disclosed or furnished to the public agency in connection with the owner's performance of a public contract or in connection with a bid, application, proposal, industrial development project, or in compliance with laws, regulations, rules, or ordinances of the United States, the State, or political subdivisions of the State.

d.         Is designated or indicated as "confidential" or as a "trade secret" at the time of its initial disclosure to the public agency.

(2)        Reveals an account number for electronic payment as defined in G.S. 147‑86.20 and obtained pursuant to Articles 6A or 6B of Chapter 147 of the General Statutes or G.S. 159‑32.1.

(3)        Reveals a document, file number, password, or any other information maintained by the Secretary of State pursuant to Article 21 of Chapter 130A of the General Statutes.

(4)        Reveals the electronically captured image of an individual's signature, date of birth, drivers license number, or a portion of an individual's social security number if the agency has those items because they are on a voter registration document.

(5)        Reveals the seal of a licensed design professional who is licensed under Chapter 83A or Chapter 89C of the General Statutes that has been submitted for project approval to (i) a municipality under Part 5 of Article 19 of Chapter 160A of the General Statutes or (ii) to a county under Part 4 of Article 18 of Chapter 153A of the General Statutes. Notwithstanding this exemption, a municipality or county that receives a request for a document submitted for project approval that contains the seal of a licensed design professional who is licensed under Chapter 83A or Chapter 89C of the General Statutes and that is otherwise a public record by G.S. 132‑1 shall allow a copy of the document without the seal of the licensed design professional to be examined and copied, consistent with any rules adopted by the licensing board under Chapter 83A or Chapter 89C of the General Statutes regarding an unsealed document.  (1989, c. 269; 1991, c. 745, s. 3; 1999‑434, s. 7; 2001‑455, s. 2; 2001‑513, s. 30(b); 2003‑226, s. 5; 2004‑127, s. 17(b); 2009‑346, s. 1.)



§ 132-1.3. Settlements made by or on behalf of public agencies, public officials, or public employees; public records.

§ 132‑1.3.  Settlements made by or on behalf of public agencies, public officials, or public employees; public records.

(a)        Public records, as defined in G.S. 132‑1, shall include all settlement documents in any suit, administrative proceeding or arbitration instituted against any agency of North Carolina government or its subdivisions, as defined in G.S. 132‑1, in connection with or arising out of such agency's official actions, duties or responsibilities, except in an action for medical malpractice against a hospital facility.  No agency of North Carolina government or its subdivisions, nor any counsel, insurance company or other representative acting on behalf of such agency, shall approve, accept or enter into any settlement of any such suit, arbitration or proceeding if the settlement provides that its terms and conditions shall be confidential, except in an action for medical malpractice against a hospital facility.  No settlement document sealed under subsection (b) of this section shall be open for public inspection.

(b)        No judge, administrative judge or administrative hearing officer of this State, nor any board or commission, nor any arbitrator appointed pursuant to the laws of North Carolina, shall order or permit the sealing of any settlement document in any proceeding described herein except on the basis of a written order concluding that (1) the presumption of openness is overcome by an overriding interest and (2) that such overriding interest cannot be protected by any measure short of sealing the settlement.  Such order shall articulate the overriding interest and shall include findings of fact that are sufficiently specific to permit a reviewing court to determine whether the order was proper.

(c)        Except for confidential communications as provided in G.S. 132‑1.1, the term "settlement documents," as used herein, shall include all documents which reflect, or which are made or utilized in connection with, the terms and conditions upon which any proceedings described in this section are compromised, settled, terminated or dismissed, including but not limited to correspondence, settlement agreements, consent orders, checks, and bank drafts. (1989, c. 326.)



§ 132-1.4. Criminal investigations; intelligence information records; Innocence Inquiry Commission records.

§ 132‑1.4.  Criminal investigations; intelligence information records; Innocence Inquiry Commission records.

(a)        Records of criminal investigations conducted by public law enforcement agencies, records of criminal intelligence information compiled by public law enforcement agencies, and records of investigations conducted by the North Carolina Innocence Inquiry Commission, are not public records as defined by G.S. 132‑1. Records of criminal investigations conducted by public law enforcement agencies or records of criminal intelligence information may be released by order of a court of competent jurisdiction.

(b)        As used in this section:

(1)        "Records of criminal investigations" means all records or any information that pertains to a person or group of persons that is compiled by public law enforcement agencies for the purpose of attempting to prevent or solve violations of the law, including information derived from witnesses, laboratory tests, surveillance, investigators, confidential informants, photographs, and measurements.

(2)        "Records of criminal intelligence information" means records or information that pertain to a person or group of persons that is compiled by a public law enforcement agency in an effort to anticipate, prevent, or monitor possible violations of the law.

(3)        "Public law enforcement agency" means a municipal police department, a county police department, a sheriff's department, a company police agency commissioned by the Attorney General pursuant to G.S. 74E‑1, et seq., and any State or local agency, force, department, or unit responsible for investigating, preventing, or solving violations of the law.

(4)        "Violations of the law" means crimes and offenses that are prosecutable in the criminal courts in this State or the United States and infractions as defined in G.S. 14‑3.1.

(5)        "Complaining witness" means an alleged victim or other person who reports a violation or apparent violation of the law to a public law enforcement agency.

(c)        Notwithstanding the provisions of this section, and unless otherwise prohibited by law, the following information shall be public records within the meaning of G.S. 132‑1.

(1)        The time, date, location, and nature of a violation or apparent violation of the law reported to a public law enforcement agency.

(2)        The name, sex, age, address, employment, and alleged violation of law of a person arrested, charged, or indicted.

(3)        The circumstances surrounding an arrest, including the time and place of the arrest, whether the arrest involved resistance, possession or use of weapons, or pursuit, and a description of any items seized in connection with the arrest.

(4)        The contents of "911" and other emergency telephone calls received by or on behalf of public law enforcement agencies, except for such contents that reveal the name, address, telephone number, or other information that may identify the caller, victim, or witness.

(5)        The contents of communications between or among employees of public law enforcement agencies that are broadcast over the public airways.

(6)        The name, sex, age, and address of a complaining witness.

(d)        A public law enforcement agency shall temporarily withhold the name or address of a complaining witness if release of the information is reasonably likely to pose a threat to the mental health, physical health, or personal safety of the complaining witness or materially compromise a continuing or future criminal investigation or criminal intelligence operation. Information temporarily withheld under this subsection shall be made available for release to the public in accordance with G.S. 132‑6 as soon as the circumstances that justify withholding it cease to exist. Any person denied access to information withheld under this subsection may apply to a court of competent jurisdiction for an order compelling disclosure of the information. In such action, the court shall balance the interests of the public in disclosure against the interests of the law enforcement agency and the alleged victim in withholding the information. Actions brought pursuant to this subsection shall be set down for immediate hearing, and subsequent proceedings in such actions shall be accorded priority by the trial and appellate courts.

(e)        If a public law enforcement agency believes that release of information that is a public record under subdivisions (c)(1) through (c)(5) of this section will jeopardize the right of the State to prosecute a defendant or the right of a defendant to receive a fair trial or will undermine an ongoing or future investigation, it may seek an order from a court of competent jurisdiction to prevent disclosure of the information. In such action the law enforcement agency shall have the burden of showing by a preponderance of the evidence that disclosure of the information in question will jeopardize the right of the State to prosecute a defendant or the right of a defendant to receive a fair trial or will undermine an ongoing or future investigation. Actions brought pursuant to this subsection shall be set down for immediate hearing, and subsequent proceedings in such actions shall be accorded priority by the trial and appellate courts.

(f)         Nothing in this section shall be construed as authorizing any public law enforcement agency to prohibit or prevent another public agency having custody of a public record from permitting the inspection, examination, or copying of such public record in compliance with G.S. 132‑6. The use of a public record in connection with a criminal investigation or the gathering of criminal intelligence shall not affect its status as a public record.

(g)        Disclosure of records of criminal investigations and criminal intelligence information that have been transmitted to a district attorney or other attorney authorized to prosecute a violation of law shall be governed by this section and Chapter 15A of the General Statutes.

(h)        Nothing in this section shall be construed as requiring law enforcement agencies to disclose the following:

(1)        Information that would not be required to be disclosed under Chapter 15A of the General Statutes; or

(2)        Information that is reasonably likely to identify a confidential informant.

(i)         Law enforcement agencies shall not be required to maintain any tape recordings of "911" or other communications for more than 30 days from the time of the call, unless a court of competent jurisdiction orders a portion sealed.

(j)         When information that is not a public record under the provisions of this section is deleted from a document, tape recording, or other record, the law enforcement agency shall make clear that a deletion has been made. Nothing in this subsection shall authorize the destruction of the original record.

(k)        The following court records are public records and may be withheld only when sealed by court order: arrest and search warrants that have been returned by law enforcement agencies, indictments, criminal summons, and nontestimonial identification orders.

(l)         Records of investigations of alleged child abuse shall be governed by Article 29 of Chapter 7B of the General Statutes. (1993, c. 461, s. 1; 1998‑202, s. 13(jj); 2006‑184, s. 7.)



§ 132-1.5. 911 database.

§ 132‑1.5.  911 database.

Automatic number identification and automatic location identification information that consists of the name, address, and telephone numbers of telephone subscribers, or the e‑mail addresses of subscribers to an electronic emergency notification or reverse 911 system, that is contained in a county or municipal 911 database, or in a county or municipal telephonic or electronic emergency notification or reverse 911 system, is confidential and is not a public record as defined by Chapter 132 of the General Statutes if that information is required to be confidential by the agreement with the telephone company by which the information was obtained. Dissemination of the information contained in the 911, electronic emergency notification or reverse 911 system, or automatic number and automatic location database is prohibited except on a call‑by‑call basis only for the purpose of handling emergency calls or for training, and any permanent record of the information shall be secured by the public safety answering points and disposed of in a manner which will retain that security except as otherwise required by applicable law. (1997‑287, s. 1; 2007‑107, s. 3.2(a).)



§ 132-1.6. Emergency response plans.

§ 132‑1.6.  Emergency response plans.

Emergency response plans adopted by a constituent institution of The University of North Carolina, a community college, or a public hospital as defined in G.S. 159‑39 and the records related to the planning and development of these emergency response plans are not public records as defined by G.S. 132‑1 and shall not be subject to inspection and examination under G.S. 132‑6. (2001‑500, s. 3.1.)



§ 132-1.7. Sensitive public security information.

§ 132‑1.7.  Sensitive public security information.

(a)        Public records, as defined in G.S. 132‑1, shall not include information containing specific details of public security plans and arrangements or the detailed plans and drawings of public buildings and infrastructure facilities.

(b)        Public records as defined in G.S. 132‑1 do not include plans to prevent or respond to terrorist activity, to the extent such records set forth vulnerability and risk assessments, potential targets, specific tactics, or specific security or emergency procedures, the disclosure of which would jeopardize the safety of governmental personnel or the general public or the security of any governmental facility, building, structure, or information storage system.

(c)        Information relating to the general adoption of public security plans and arrangements, and budgetary information concerning the authorization or expenditure of public funds to implement public security plans and arrangements, or for the construction, renovation, or repair of public buildings and infrastructure facilities shall be public records. (2001‑516, s. 3; 2003‑180, s. 1.)



§ 132-1.8. Confidentiality of photographs and video or audio recordings made pursuant to autopsy.

§ 132‑1.8.  Confidentiality of photographs and video or audio recordings made pursuant to autopsy.

Except as otherwise provided in G.S. 130A‑389.1, a photograph or video or audio recording of an official autopsy is not a public record as defined by G.S. 132‑1. However, the text of an official autopsy report, including any findings and interpretations prepared in accordance with G.S. 130A‑389(a), is a public record and fully accessible by the public. For purposes of this section, an official autopsy is an autopsy performed pursuant to G.S. 130A‑389(a). (2005‑393, s. 1.)



§ 132-1.9. Trial preparation materials.

§ 132‑1.9.  Trial preparation materials.

(a)        Scope.  A request to inspect, examine, or copy a public record that is also trial preparation material is governed by this section, and, to the extent this section conflicts with any other provision of law, this section applies.

(b)        Right to Deny Access.  Except as otherwise provided in this section, a custodian may deny access to a public record that is also trial preparation material. If the denial is based on an assertion that the public record is trial preparation material that was prepared in anticipation of a legal proceeding that has not commenced, the custodian shall, upon request, provide a written justification for the assertion that the public record was prepared in anticipation of a legal proceeding.

(c)        Trial Preparation Material Prepared in Anticipation of a Legal Proceeding.  Any person who is denied access to a public record that is also claimed to be trial preparation material that was prepared in anticipation of a legal proceeding that has not yet been commenced may petition the court pursuant to G.S. 132‑9 for determination as to whether the public record is trial preparation material that was prepared in anticipation of a legal proceeding.

(d)        During a Legal Proceeding. 

(1)        When a legal proceeding is subject to G.S. 1A‑1, Rule 26(b)(3), or subject to Rule 26(b)(3) of the Federal Rules of Civil Procedure, a party to the pending legal proceeding, including any appeals and postjudgment proceedings, who is denied access to a public record that is also claimed to be trial preparation material that pertains to the pending proceeding may seek access to such record only by motion made in the pending legal proceeding and pursuant to the procedural and substantive standards that apply to that proceeding. A party to the pending legal proceeding may not directly or indirectly commence a separate proceeding for release of such record pursuant to G.S. 132‑9 in any other court or tribunal.

(2)        When a legal proceeding is not subject to G.S. 1A‑1, Rule 26(b)(3), and not subject to Rule 26(b)(3) of the Federal Rules of Civil Procedure, a party to the pending legal proceeding, including any appeals and postjudgment proceedings, who is denied access to a public record that is also claimed to be trial preparation material that pertains to the pending legal proceeding may petition the court pursuant to G.S. 132‑9 for access to such record. In determining whether to require the custodian to provide access to all or any portion of the record, the court or other tribunal shall apply the provisions of G.S. 1A‑1, Rule 26(b)(3).

(3)        Any person who is denied access to a public record that is also claimed to be trial preparation material and who is not a party to the pending legal proceeding to which such record pertains, and who is not acting in concert with or as an agent for any party to the pending legal proceeding, may petition the court pursuant to G.S. 132‑9 for a determination as to whether the public record is trial preparation material.

(e)        Following a Legal Proceeding.  Upon the conclusion of a legal proceeding, including the completion of all appeals and postjudgment proceedings, or, in the case where no legal proceeding has been commenced, upon the expiration of all applicable statutes of limitations and periods of repose, the custodian of a public record that is also claimed to be trial preparation material shall permit the inspection, examination, or copying of such record if any law that is applicable so provides.

(f)         Effect of Disclosure.  Disclosure pursuant to this section of all or any portion of a public record that is also trial preparation material, whether voluntary or pursuant to an order issued by a court, or issued by an officer in an administrative or quasi‑judicial legal proceeding, shall not constitute a waiver of the right to claim that any other document or record constitutes trial preparation material.

(g)        Trial Preparation Materials That Are Not Public Records.  This section does not require disclosure, or authorize a court to require disclosure, of trial preparation material that is not also a public record or that is under other provisions of this Chapter exempted or protected from disclosure by law or by an order issued by a court, or by an officer in an administrative or quasi‑judicial legal proceeding.

(h)        Definitions.  As used in this section, the following definitions apply:

(1)        Legal proceeding.  Civil proceedings in any federal or State court. Legal proceeding also includes any federal, State, or local government administrative or quasi‑judicial proceeding that is not expressly subject to the provisions of Chapter 1A of the General Statutes or the Federal Rules of Civil Procedure.

(2)        Trial preparation material.  Any record, wherever located and in whatever form, that is trial preparation material within the meaning of G.S. 1A‑1, Rule 26(b)(3), any comparable material prepared for any other legal proceeding, and any comparable material exchanged pursuant to a joint defense, joint prosecution, or joint interest agreement in connection with any pending or anticipated legal proceeding. (2005‑332, s. 1; 2005‑414, s. 4.)



§ 132-1.10. Social security numbers and other personal identifying information.

§ 132‑1.10.  Social security numbers and other personal identifying information.

(a)        The General Assembly finds the following:

(1)        The social security number can be used as a tool to perpetuate fraud against a person and to acquire sensitive personal, financial, medical, and familial information, the release of which could cause great financial or personal harm to an individual. While the social security number was intended to be used solely for the administration of the federal Social Security System, over time this unique numeric identifier has been used extensively for identity verification purposes and other legitimate consensual purposes.

(2)        Although there are legitimate reasons for State and local government agencies to collect social security numbers and other personal identifying information from individuals, government should collect the information only for legitimate purposes or when required by law.

(3)        When State and local government agencies possess social security numbers or other personal identifying information, the governments should minimize the instances this information is disseminated either internally within government or externally with the general public.

(b)        Except as provided in subsections (c) and (d) of this section, no agency of the State or its political subdivisions, or any agent or employee of a government agency, shall do any of the following:

(1)        Collect a social security number from an individual unless authorized by law to do so or unless the collection of the social security number is otherwise imperative for the performance of that agency's duties and responsibilities as prescribed by law. Social security numbers collected by an agency must be relevant to the purpose for which collected and shall not be collected until and unless the need for social security numbers has been clearly documented.

(2)        Fail, when collecting a social security number from an individual, to segregate that number on a separate page from the rest of the record, or as otherwise appropriate, in order that the social security number can be more easily redacted pursuant to a valid public records request.

(3)        Fail, when collecting a social security number from an individual, to provide, at the time of or prior to the actual collection of the social security number by that agency, that individual, upon request, with a statement of the purpose or purposes for which the social security number is being collected and used.

(4)        Use the social security number for any purpose other than the purpose stated.

(5)        (For applicability date  See Editor's note) Intentionally communicate or otherwise make available to the general public a person's social security number or other identifying information. "Identifying information", as used in this subdivision, shall have the same meaning as in G.S. 14‑113.20(b), except it shall not include electronic identification numbers, electronic mail names or addresses, Internet account numbers, Internet identification names, parent's legal surname prior to marriage, or drivers license numbers appearing on law enforcement records. Identifying information shall be confidential and not be a public record under this Chapter. A record, with identifying information removed or redacted, is a public record if it would otherwise be a public record under this Chapter but for the identifying information. The presence of identifying information in a public record does not change the nature of the public record. If all other public records requirements are met under this Chapter, the agency of the State or its political subdivisions shall respond to a public records request, even if the records contain identifying information, as promptly as possible, by providing the public record with the identifying information removed or redacted.

(6)        Intentionally print or imbed an individual's social security number on any card required for the individual to access government services.

(7)        Require an individual to transmit the individual's social security number over the Internet, unless the connection is secure or the social security number is encrypted.

(8)        Require an individual to use the individual's social security number to access an Internet Web site, unless a password or unique personal identification number or other authentication device is also required to access the Internet Web site.

(9)        Print an individual's social security number on any materials that are mailed to the individual, unless state or federal law required that the social security number be on the document to be mailed. A social security number that is permitted to be mailed under this subdivision may not be printed, in whole or in part, on a postcard or other mailer not requiring an envelope, or visible on the envelope or without the envelope having been opened.

(c)        Subsection (b) of this section does not apply in the following circumstances:

(1)        To social security numbers or other identifying information disclosed to another governmental entity or its agents, employees, or contractors if disclosure is necessary for the receiving entity to perform its duties and responsibilities. The receiving governmental entity and its agents, employees, and contractors shall maintain the confidential and exempt status of such numbers.

(2)        To social security numbers or other identifying information disclosed pursuant to a court order, warrant, or subpoena.

(3)        To social security numbers or other identifying information disclosed for public health purposes pursuant to and in compliance with Chapter 130A of the General Statutes.

(4)        To social security numbers or other identifying information that have been redacted.

(5)        To certified copies of vital records issued by the State Registrar and other authorized officials pursuant to G.S. 130A‑93(c). The State Registrar may disclose any identifying information other than social security numbers on any uncertified vital record.

(6)        To any recorded document in the official records of the register of deeds of the county.

(7)        To any document filed in the official records of the courts.

(c1)      If an agency of the State or its political subdivisions, or any agent or employee of a government agency, experiences a security breach, as defined in Article 2A of Chapter 75 of the General Statutes, the agency shall comply with the requirements of G.S. 75‑65.

(d)        No person preparing or filing a document to be recorded or filed in the official records of the register of deeds, the Department of the Secretary of State, or of the courts may include any person's social security, employer taxpayer identification, drivers license, state identification, passport, checking account, savings account, credit card, or debit card number, or personal identification (PIN) code or passwords in that document, unless otherwise expressly required by law or court order, adopted by the State Registrar on records of vital events, or redacted. Any loan closing instruction that requires the inclusion of a person's social security number on a document to be recorded shall be void. Any person who violates this subsection shall be guilty of an infraction, punishable by a fine not to exceed five hundred dollars ($500.00) for each violation.

(e)        The validity of an instrument as between the parties to the instrument is not affected by the inclusion of personal information on a document recorded or filed with the official records of the register of deeds or the Department of the Secretary of State. The register of deeds or the Department of the Secretary of State may not reject an instrument presented for recording because the instrument contains an individual's personal information.

(f)         Any person has the right to request that a register of deeds or clerk of court remove, from an image or copy of an official record placed on a register of deeds' or court's Internet Website available to the general public or an Internet Web site available to the general public used by a register of deeds or court to display public records by the register of deeds or clerk of court, the person's social security, employer taxpayer identification, drivers license, state identification, passport, checking account, savings account, credit card, or debit card number, or personal identification (PIN) code or passwords contained in that official record. The request must be made in writing, legibly signed by the requester, and delivered by mail, facsimile, or electronic transmission, or delivered in person to the register of deeds or clerk of court. The request must specify the personal information to be redacted, information that identifies the document that contains the personal information and unique information that identifies the location within the document that contains the social security, employer taxpayer identification, drivers license, state identification, passport, checking account, savings account, credit card, or debit card number, or personal identification (PIN) code or passwords to be redacted. The request for redaction shall be considered a public record with access restricted to the register of deeds, the clerk of court, their staff, or upon order of the court. The register of deeds or clerk of court shall have no duty to inquire beyond the written request to verify the identity of a person requesting redaction and shall have no duty to remove redaction for any reason upon subsequent request by an individual or by order of the court, if impossible to do so. No fee will be charged for the redaction pursuant to such request. Any person who requests a redaction without proper authority to do so shall be guilty of an infraction, punishable by a fine not to exceed five hundred dollars ($500.00) for each violation.

(f1)       Without a request made pursuant to subsection (f) of this section, a register of deeds or clerk of court may remove from an image or copy of an official record placed on a register of deeds' or clerk of court's Internet Web site available to the general public, or placed on an Internet Web site available to the general public used by a register of deeds or clerk of court to display public records, a person's social security or drivers license number contained in that official record. Registers of deeds and clerks of court may apply optical character recognition technology or other reasonably available technology to official records placed on Internet Web sites available to the general public in order to, in good faith, identify and redact social security and drivers license numbers.

(g)        A register of deeds or clerk of court shall immediately and conspicuously post signs throughout his or her offices for public viewing and shall immediately and conspicuously post a notice on any Internet Web site available to the general public used by a register of deeds or clerk of court a notice stating, in substantially similar form, the following:

(1)        Any person preparing or filing a document for recordation or filing in the official records may not include a social security, employer taxpayer identification, drivers license, state identification, passport, checking account, savings account, credit card, or debit card number, or personal identification (PIN) code or passwords in the document, unless expressly required by law or court order, adopted by the State Registrar on records of vital events, or redacted so that no more than the last four digits of the identification number is included.

(2)        Any person has a right to request a register of deeds or clerk of court to remove, from an image or copy of an official record placed on a register of deeds' or clerk of court's Internet Web site available to the general public or on an Internet Web site available to the general public used by a register of deeds or clerk of court to display public records, any social security, employer taxpayer identification, drivers license, state identification, passport, checking account, savings account, credit card, or debit card number, or personal identification (PIN) code or passwords contained in an official record. The request must be made in writing and delivered by mail, facsimile, or electronic transmission, or delivered in person, to the register of deeds or clerk of court. The request must specify the personal information to be redacted, information that identifies the document that contains the personal information and unique information that identifies the location within the document that contains the social security, employer taxpayer identification, drivers license, state identification, passport, checking account, savings account, credit card, or debit card number, or personal identification (PIN) code or passwords to be redacted. No fee will be charged for the redaction pursuant to such a request. Any person who requests a redaction without proper authority to do so shall be guilty of an infraction, punishable by a fine not to exceed five hundred dollars ($500.00) for each violation.

(h)        Any affected person may petition the court for an order directing compliance with this section. No liability shall accrue to a register of deeds or clerk of court or to his or her agent for any action related to provisions of this section or for any claims or damages that might result from a social security number or other identifying information on the public record or on a register of deeds' or clerk of court's Internet website available to the general public or an Internet Web site available to the general public used by a register of deeds or clerk of court.  (2005‑414, s. 4; 2006‑173, ss. 1‑7; 2009‑355, s. 3.)



§ 132-1.11. Economic development incentives.

§ 132‑1.11.  Economic development incentives.

(a)        Assumptions and Methodologies.  Subject to the provisions of this Chapter regarding confidential information and the withholding of public records relating to the proposed expansion or location of specific business or industrial projects when the release of those records would frustrate the purpose for which they were created, whenever a public agency or its subdivision performs a cost‑benefit analysis or similar assessment with respect to economic development incentives offered to a specific business or industrial project, the agency or its subdivision must describe in detail the assumptions and methodologies used in completing the analysis or assessment. This description is a public record and is subject to all provisions of this Chapter and other law regarding public records.

(b)        Disclosure of Public Records Requirements.  Whenever an agency or its subdivision first proposes, negotiates, or accepts an application for economic development incentives with respect to a specific industrial or business project, the agency or subdivision must disclose that any information obtained by the agency or subdivision is subject to laws regarding disclosure of public records. In addition, the agency or subdivision must fully and accurately describe the instances in which confidential information may be withheld from disclosure, the types of information that qualify as confidential information, and the methods for ensuring that confidential information is not disclosed. (2005‑429, s. 1.2.)



§ 132-1.12. Limited access to identifying information of minors participating in local government parks and recreation programs.

§ 132‑1.12.  Limited access to identifying information of minors participating in local government parks and recreation programs.

(a)        A public record, as defined by G.S. 132‑1, does not include, as to any minor participating in a park or recreation program sponsored by a local government or combination of local governments, any of the following information as to that minor participant: (i) name, (ii) address, (iii) age, (iv) date of birth, (v) telephone number, (vi) the name or address of that minor participant's parent or legal guardian, or (vii) any other identifying information on an application to participate in such program or other records related to that program.

(b)        The county, municipality, and zip code of residence of each participating minor covered by subsection (a) of this section is a public record, with the information listed in subsection (a) of this section redacted.

(c)        Nothing in this section makes the information listed in subsection (a) of this section confidential information.  (2008‑126, s. 1.)



§ 132-2. Custodian designated.

§ 132‑2.  Custodian designated.

The public official in charge of an office having public records shall be the custodian thereof. (1935, c. 265, s. 2.)



§ 132-3. Destruction of records regulated.

§ 132‑3.  Destruction of records regulated.

(a)        Prohibition.  No public official may destroy, sell, loan, or otherwise dispose of any public record, except in accordance with G.S. 121‑5 and G.S. 130A‑99, without the consent of the Department of Cultural Resources. Whoever unlawfully removes a public record from the office where it is usually kept, or alters, defaces, mutilates or destroys it shall be guilty of a Class 3 misdemeanor and upon conviction only fined not less than ten dollars ($10.00) nor more than five hundred dollars ($500.00).

(b)        Revenue Records.  Notwithstanding subsection (a) of this section and G.S. 121‑5, when a record of the Department of Revenue has been copied in any manner, the original record may be destroyed upon the order of the Secretary of Revenue. If a record of the Department of Revenue has not been copied, the original record shall be preserved for at least three years. After three years the original record may be destroyed upon the order of the Secretary of Revenue.

(c)        Employment Security Commission Records.  Notwithstanding subsection (a) of this section and G.S. 121‑5, when a record of the Employment Security Commission has been copied in any manner, the original record may be destroyed upon the order of the Chairman of the Employment Security Commission. If a record of the Commission has not been copied, the original record shall be preserved for at least three years. After three years the original record may be destroyed upon the order of the Chairman of the Employment Security Commission. (1935, c. 265, s. 3; 1943, c. 237; 1953, c. 675, s. 17; 1957, c. 330, s. 2; 1973, c. 476, s. 48; 1993, c. 485, s. 39; c. 539, s. 966; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑309, s. 12; 2001‑115, s. 2.)



§ 132-4. Disposition of records at end of official's term.

§ 132‑4.  Disposition of records at end of official's term.

Whoever has the custody of any public records shall, at the expiration of his term of office, deliver to his successor, or, if there be none, to the Department of Cultural Resources, all records, books, writings, letters and documents kept or received by him in the transaction of his official business; and any such person who shall refuse or neglect for the space of 10 days after request made in writing by any citizen of the State to deliver as herein required such public records to the person authorized to receive them shall be guilty of a Class 1 misdemeanor. (1935, c. 265, s. 4; 1943, c. 237; 1973, c. 476, s. 48; 1975, c. 696, s. 1; 1993, c. 539, s. 967; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 132-5. Demanding custody.

§ 132‑5.  Demanding custody.

Whoever is entitled to the custody of public records shall demand them from any person having illegal possession of them, who shall forthwith deliver the same to him.  If the person who unlawfully possesses public records shall without just cause refuse or neglect for 10 days after a request made in writing by any citizen of the State to deliver such records to their lawful custodian, he shall be guilty of a Class 1 misdemeanor. (1935, c. 265, s. 5; 1975, c. 696, s. 2; 1993, c. 539, s. 968; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 132-5.1. Regaining custody; civil remedies.

§ 132‑5.1.  Regaining custody; civil remedies.

(a)        The Secretary of the Department of Cultural Resources or his designated representative or any public official who is the custodian of public records which are in the possession of a person or agency not authorized by the custodian or by law to possess such public records may petition the superior court in the county in which the person holding such records resides or in which the materials in issue, or any part thereof, are located for the return of such public records. The court may order such public records to be delivered to the petitioner upon finding that the materials in issue are public records and that such public records are in the possession of a person not authorized by the custodian of the public records or by law to possess such public records. If the order of delivery does not receive compliance, the petitioner may request that the court enforce such order through its contempt power and procedures.

(b)        At any time after the filing of the petition set out in subsection (a) or contemporaneous with such filing, the public official seeking the return of the public records may by ex parte petition request the judge or the court in which the action was filed to grant one of the following provisional remedies:

(1)        An order directed at the sheriff commanding him to seize the materials which are the subject of the action and deliver the same to the court under the circumstances hereinafter set forth; or

(2)        A preliminary injunction preventing the sale, removal, disposal or destruction of or damage to such public records pending a final judgment by the court.

(c)        The judge or court aforesaid shall issue an order of seizure  or grant a preliminary injunction upon receipt of an affidavit from the petitioner which alleges that the materials at issue are public records and that unless one of said provisional remedies is granted, there is a danger that such materials shall be sold, secreted, removed out of the State or otherwise disposed of so as not to be forthcoming to answer the final judgment of the court respecting the same; or that such property may be destroyed or materially damaged or injured if not seized or if injunctive relief is not granted.

(d)        The aforementioned order of seizure or preliminary injunction shall issue without notice to the respondent and without the posting of any bond or other security by the petitioner. (1975, c. 787, s. 2.)



§ 132-6. Inspection and examination of records.

§ 132‑6.  Inspection and examination of records.

(a)        Every custodian of public records shall permit any record in the custodian's custody to be inspected and examined at reasonable times and under reasonable supervision by any person, and shall, as promptly as possible, furnish copies thereof upon payment of any fees as may be prescribed by law. As used herein, "custodian" does not mean an agency that holds the public records of other agencies solely for purposes of storage or safekeeping or solely to provide data processing.

(b)        No person requesting to inspect and examine public records, or to obtain copies thereof, shall be required to disclose the purpose or motive for the request.

(c)        No request to inspect, examine, or obtain copies of public records shall be denied on the grounds that confidential information is commingled with the requested nonconfidential information. If it is necessary to separate confidential from nonconfidential information in order to permit the inspection, examination, or copying of the public records, the public agency shall bear the cost of such separation on the following schedule:

State agencies after June 30, 1996;

Municipalities with populations of 10,000 or more, counties with populations of 25,000 or more, as determined by the 1990 U.S. Census, and public hospitals in those counties, after June 30, 1997;

Municipalities with populations of less than 10,000, counties with populations of less than 25,000, as determined by the 1990 U.S. Census, and public hospitals in those counties, after June 30, 1998;

Political subdivisions and their agencies that are not otherwise covered by this schedule, after June 30, 1998.

(d)        Notwithstanding the provisions of subsections (a) and (b) of this section, public records relating to the proposed expansion or location of specific business or industrial projects may be withheld so long as their inspection, examination or copying would frustrate the purpose for which such public records were created; provided, however, that nothing herein shall be construed to permit the withholding of public records relating to general economic development policies or activities. Once the State, a local government, or the specific business has announced a commitment by the business to expand or locate a specific project in this State or a final decision not to do so and the business has communicated that commitment or decision to the State or local government agency involved with the project, the provisions of this subsection allowing public records to be withheld by the agency no longer apply. Once the provisions of this subsection no longer apply, the agency shall disclose as soon as practicable, and within 25 business days, public records requested for the announced project that are not otherwise made confidential by law. An announcement that a business or industrial project has committed to expand or locate in the State shall not require disclosure of local government records relating to the project if the business has not selected a specific location within the State for the project. Once a specific location for the project has been determined, local government records must be disclosed, upon request, in accordance with the provisions of this section. For purposes of this section, "local government records" include records maintained by the State that relate to a local government's efforts to attract the project.

(e)        The application of this Chapter is subject to the provisions of Article 1 of Chapter 121 of the General Statutes, the North Carolina Archives and History Act.

(f)         Notwithstanding the provisions of subsection (a) of this section, the inspection or copying of any public record which, because of its age or condition could be damaged during inspection or copying, may be made subject to reasonable restrictions intended to preserve the particular record. (1935, c. 265, s. 6; 1987, c. 835, s. 1; 1995, c. 388, s. 2; 2005‑429, s. 1.1.)



§ 132-6.1. Electronic data-processing records.

§ 132‑6.1.  Electronic data‑processing records.

(a)        After June 30, 1996, no public agency shall purchase, lease, create, or otherwise acquire any electronic data‑processing system for the storage, manipulation, or retrieval of public records unless it first determines that the system will not impair or impede the agency's ability to permit the public inspection and examination, and to provide electronic copies of such records. Nothing in this subsection shall be construed to require the retention by the public agency of obsolete hardware or software.

(b)        Every public agency shall create an index of computer databases compiled or created by a public agency on the following schedule:

State agencies by July 1, 1996;

Municipalities with populations of 10,000 or more, counties with populations of 25,000 or more, as determined by the 1990 U.S. Census, and public hospitals in those counties, by July 1, 1997;

Municipalities with populations of less than 10,000, counties with populations of less than 25,000, as determined by the 1990 U.S. Census, and public hospitals in those counties, by July 1, 1998;

Political subdivisions and their agencies that are not otherwise covered by this schedule, after June 30, 1998.

The index shall be a public record and shall include, at a minimum, the following information with respect to each database listed therein: a list of the data fields; a description of the format or record layout; information as to the frequency with which the database is updated; a list of any data fields to which public access is restricted; a description of each form in which the database can be copied or reproduced using the agency's computer facilities; and a schedule of fees for the production of copies in each available form. Electronic databases compiled or created prior to the date by which the index must be created in accordance with this subsection may be indexed at the public agency's option. The form, content, language, and guidelines for the index and the databases to be indexed shall be developed by the Office of Archives and History in consultation with officials at other public agencies.

(c)        Nothing in this section shall require a public agency to create a computer database that the public agency has not otherwise created or is not otherwise required to be created. Nothing in this section requires a public agency to disclose security features of its electronic data processing systems, information technology systems, telecommunications networks, or electronic security systems, including hardware or software security, passwords, or security standards, procedures, processes, configurations, software, and codes.

(d)        The following definitions apply in this section:

(1)        Computer database.  A structured collection of data or documents residing in a database management program or spreadsheet software.

(2)        Computer hardware.  Any tangible machine or device utilized for the electronic storage, manipulation, or retrieval of data.

(3)        Computer program.  A series of instructions or statements that permit the storage, manipulation, and retrieval of data within an electronic data‑processing system, together with any associated documentation. The term does not include the original data, or any analysis, compilation, or manipulated form of the original data produced by the use of the program or software.

(4)        Computer software.  Any set or combination of computer programs. The term does not include the original data, or any analysis, compilation, or manipulated form of the original data produced by the use of the program or software.

(5)        Electronic data‑processing system.  Computer hardware, computer software, or computer programs or any combination thereof, regardless of kind or origin. (1995, c. 388, s. 3; 2000‑71, s. 1; 2002‑159, s. 35(i).)



§ 132-6.2. Provisions for copies of public records; fees.

§ 132‑6.2.  Provisions for copies of public records; fees.

(a)        Persons requesting copies of public records may elect to obtain them in any and all media in which the public agency is capable of providing them. No request for copies of public records in a particular medium shall be denied on the grounds that the custodian has made or prefers to make the public records available in another medium. The public agency may assess different fees for different media as prescribed by law.

(b)        Persons requesting copies of public records may request that the copies be certified or uncertified. The fees for certifying copies of public records shall be as provided by law. Except as otherwise provided by law, no public agency shall charge a fee for an uncertified copy of a public record that exceeds the actual cost to the public agency of making the copy. For purposes of this subsection, "actual cost" is limited to direct, chargeable costs related to the reproduction of a public record as determined by generally accepted accounting principles and does not include costs that would have been incurred by the public agency if a request to reproduce a public record had not been made. Notwithstanding the provisions of this subsection, if the request is such as to require extensive use of information technology resources or extensive clerical or supervisory assistance by personnel of the agency involved, or if producing the record in the medium requested results in a greater use of information technology resources than that established by the agency for reproduction of the volume of information requested, then the agency may charge, in addition to the actual cost of duplication, a special service charge, which shall be reasonable and shall be based on the actual cost incurred for such extensive use of information technology resources or the labor costs of the personnel providing the services, or for a greater use of information technology resources that is actually incurred by the agency or attributable to the agency. If anyone requesting public information from any public agency is charged a fee that the requester believes to be unfair or unreasonable, the requester may ask the State Chief Information Officer or his designee to mediate the dispute.

(c)        Persons requesting copies of computer databases may be required to make or submit such requests in writing. Custodians of public records shall respond to all such requests as promptly as possible. If the request is granted, the copies shall be provided as soon as reasonably possible. If the request is denied, the denial shall be accompanied by an explanation of the basis for the denial. If asked to do so, the person denying the request shall, as promptly as possible, reduce the explanation for the denial to writing.

(d)        Nothing in this section shall be construed to require a public agency to respond to requests for copies of public records outside of its usual business hours.

(e)        Nothing in this section shall be construed to require a public agency to respond to a request for a copy of a public record by creating or compiling a record that does not exist. If a public agency, as a service to the requester, voluntarily elects to create or compile a record, it may negotiate a reasonable charge for the service with the requester. Nothing in this section shall be construed to require a public agency to put into electronic medium a record that is not kept in electronic medium. (1995, c. 388, s. 3; 2004‑129, s. 38.)



§ 132-7. Keeping records in safe places; copying or repairing; certified copies.

§ 132‑7.  Keeping records in safe places; copying or repairing; certified copies.

Insofar as possible, custodians of public records shall keep them in fireproof safes, vaults, or rooms fitted with noncombustible materials and in such arrangement as to be easily accessible for convenient use. All public records should be kept in the buildings in which they are ordinarily used. Record books should be copied or repaired, renovated or rebound if worn, mutilated, damaged or difficult to read. Whenever any State, county, or municipal records are in need of repair, restoration, or rebinding, the head of such State agency, department, board, or commission, the board of county commissioners of such county, or the governing body of such municipality may authorize that the records in need of repair, restoration, or rebinding be removed from the building or office in which such records are ordinarily kept, for the length of time required to repair, restore, or rebind them. Any public official who causes a record book to be copied shall attest it and shall certify on oath that it is an accurate copy of the original book. The copy shall then have the force of the original. (1935, c. 265, s. 7; 1951, c. 294.)



§ 132-8. Assistance by and to Department of Cultural Resources.

§ 132‑8.  Assistance by and to Department of Cultural Resources.

The Department of Cultural Resources shall have the right to examine into the condition of public records and shall give advice and assistance to public officials in the solution of their problems of preserving, filing and making available the public records in their custody. When requested by the Department of Cultural Resources, public officials shall assist the Department in the preparation of an inclusive inventory of records in their custody, to which shall be attached a schedule, approved by the head of the governmental unit or  agency having custody of the records and the Secretary of Cultural Resources, establishing a time period for the retention or disposal of each series of records. Upon the completion of the inventory and schedule, the Department of Cultural Resources shall (subject to the availability of necessary space, staff, and other facilities for such purposes) make available space in its Records Center for the filing of semicurrent records so scheduled and in its archives for noncurrent records of permanent value, and shall render such other assistance as needed, including the microfilming of records so scheduled. (1935, c. 265, s. 8; 1943, c. 237; 1959, c. 68, s. 2; 1973, c. 476, s. 48.)



§ 132-8.1. Records management program administered by Department of Cultural Resources; establishment of standards, procedures, etc.; surveys.

§ 132‑8.1.  Records management program administered by Department of Cultural Resources; establishment of standards, procedures, etc.; surveys.

A records management program for the application of efficient and economical management methods to the creation, utilization, maintenance, retention, preservation, and disposal of official records shall be administered by the Department of Cultural Resources. It shall be the duty of that Department, in cooperation with and with the approval of the Department of Administration, to establish standards, procedures, and techniques for effective management of public records, to make continuing surveys of paper work operations, and to recommend improvements in current records management practices including the use of space, equipment, and supplies employed in creating, maintaining, and servicing records. It shall be the duty of the head of each State agency and the governing body of each county, municipality and other subdivision of government to cooperate with the Department of Cultural Resources in conducting surveys and to establish and maintain an active, continuing program for the economical and efficient management of the records of said agency, county, municipality, or other subdivision of government. (1961, c. 1041; 1973, c. 476, s. 48.)



§ 132-8.2. Selection and preservation of records considered essential; making or designation of preservation duplicates; force and effect of duplicates or copies thereof.

§ 132‑8.2.  Selection and preservation of records considered essential; making or designation of preservation duplicates; force and effect of duplicates or copies thereof.

In cooperation with the head of each State agency and the governing body of each county, municipality, and other subdivision of government, the Department of Cultural Resources shall establish and maintain a program for the selection and preservation of public records considered essential to the operation of government and to the protection of the rights and interests of persons, and, within the limitations of funds available for the purpose, shall make or cause to be made preservation duplicates or designate as preservation duplicates existing copies of such essential public records. Preservation duplicates shall be durable, accurate, complete and clear, and such duplicates made by a photographic, photostatic, microfilm, micro card, miniature photographic, or other process which accurately reproduces and forms a durable medium for so reproducing the original shall have the same force and effect for all purposes as the original record whether the original record is in existence or not. A transcript, exemplification, or certified copy of such preservation duplicate shall be deemed for all purposes to be a transcript, exemplification, or certified copy of the original record. Such preservation duplicates shall be preserved in the place and manner of safekeeping prescribed by the Department of Cultural Resources. (1961, c. 1041; 1973, c. 476, s. 48.)



§ 132-9. Access to records.

§ 132‑9.  Access to records.

(a)        Any person who is denied access to public records for purposes of inspection and examination, or who is denied copies of public records, may apply to the appropriate division of the General Court of Justice for an order compelling disclosure or copying, and the court shall have jurisdiction to issue such orders. Actions brought pursuant to this section shall be set down for immediate hearing, and subsequent proceedings in such actions shall be accorded priority by the trial and appellate courts.

(b)        In an action to compel disclosure of public records which have been withheld pursuant to the provisions of G.S. 132‑6 concerning public records relating to the proposed expansion or location of particular businesses and industrial projects, the burden shall be on the custodian withholding the records to show that disclosure would frustrate the purpose of attracting that particular business or industrial project.

(c)        In any action brought pursuant to this section in which a party successfully compels the disclosure of public records, the court shall allow the prevailing party to recover its reasonable attorneys' fees if attributed to those public records, unless the court finds the agency acted with substantial justification in denying access to the public records or the court finds circumstances that would make the award of attorneys' fees unjust.

Any attorneys' fees assessed against a public agency under this section shall be charged against the operating expenses of the agency; provided, however, that the court may order that all or any portion of any attorneys' fees so assessed be paid personally by any public employee or public official found by the court to have knowingly or intentionally committed, caused, permitted, suborned, or participated in a violation of this Article. No order against any public employee or public official shall issue in any case where the public employee or public official seeks the advice of an attorney and such advice is followed.

(d)        If the court determines that an action brought pursuant to this section was filed in bad faith or was frivolous, the court shall assess a reasonable attorney's fee against the person or persons instituting the action and award it to the public agency as part of the costs. (1935, c. 265, s. 9; 1975, c. 787, s. 3; 1987, c. 835, s. 2; 1995, c. 388, s. 4; 2005‑332, s. 2.)



§ 132-10. Qualified exception for geographical information systems.

§ 132‑10.  Qualified exception for geographical information systems.

Geographical information systems databases and data files developed and operated by counties and cities are public records within the meaning of this Chapter. The county or city shall provide public access to such systems by public access terminals or other output devices. Upon request, the county or city shall furnish copies, in documentary or electronic form, to anyone requesting them at reasonable cost. As a condition of furnishing an electronic copy, whether on magnetic tape, magnetic disk, compact disk, or photo‑optical device, a county or city may require that the person obtaining the copy agree in writing that the copy will not be resold or otherwise used for trade or commercial purposes. For purposes of this section, publication or broadcast by the news media, real estate trade associations, or Multiple Listing Services operated by real estate trade associations shall not constitute a resale or use of the data for trade or commercial purposes and use of information without resale by a licensed professional in the course of practicing the professional's profession shall not constitute use for a commercial purpose. For purposes of this section, resale at cost by a real estate trade association or Multiple Listing Services operated by a real estate trade association shall not constitute a resale or use of the data for trade or commercial purposes. (1995, c. 388, s. 5; 1997‑193, s. 1.)






Chapter 133 - Public Works.

§ 133-1. Employment of architects, etc., on public works when interested in use of materials prohibited.

Chapter 133.

Public Works.

Article 1.

General Provisions.

§ 133‑1.  Employment of architects, etc., on public works when interested in use of materials prohibited.

It shall be unlawful for any architect, engineer, or other individual, firm, or corporation providing design services for any city, county or State work supported wholly or in part with public funds, knowingly to specify any building materials, equipment or other items which are manufactured, sold or distributed by any firm or corporation in which such designer or specifier has a financial interest by reason of being a partner, officer, employee, agent or substantial stockholder. (1933, c. 66, s. 1; 1977, c. 730.)



§ 133-1.1. Certain buildings involving public funds to be designed, etc., by architect or engineer.

§ 133‑1.1.  Certain buildings involving public funds to be designed, etc., by architect or engineer.

(a)        In the interest of public health, safety and economy, every officer, board, department, or commission charged with the duty of approving plans and specifications or awarding or entering into contracts involving the expenditure of public funds in excess of:

(1)        Three hundred thousand dollars ($300,000) for the repair of public buildings where such repair does not include major structural change in framing or foundation support systems, or five hundred thousand dollars ($500,000) for the repair of public buildings by The University of North Carolina or its constituent institutions where such repair does not include major structural change in framing or foundation support systems,

(1a)      One hundred thousand dollars ($100,000) for the repair of public buildings affecting life safety systems,

(2)        One hundred thirty‑five thousand dollars ($135,000) for the repair of public buildings where such repair includes major structural change in framing or foundation support systems, or

(3)        One hundred thirty‑five thousand dollars ($135,000) for the construction of, or additions to, public buildings or State‑owned and operated utilities, shall require that such plans and specifications be prepared by a registered architect, in accordance with the provisions of Chapter 83A of the General Statutes, or by a registered engineer, in accordance with the provisions of Chapter 89C of the General Statutes, or by both architect and engineer, particularly qualified by training and experience for the type of work involved, and that the North Carolina seal of such architect or engineer together with the name and address of such architect or engineer, or both, be placed on all these plans and specifications.

(b)       (1)        On all projects requiring the services of an architect, an architect shall conduct frequent and regular inspections or such inspections as required by contract and shall issue a signed and sealed certificate of compliance to the awarding authority that:

a.         The inspections of the construction, repairs or installations have been conducted with the degree of care and professional skill and judgment ordinarily exercised by a member of that profession; and

b.         To the best of his knowledge and in the professional opinion of the architect, the contractor has fulfilled the obligations of such plans, specifications, and contract.

(2)        On all projects requiring the services of an engineer, an engineer shall conduct frequent and regular inspections or such inspections as required by contract and shall issue a signed and sealed certificate of compliance to the awarding authority that:

a.         The inspections of the construction, repairs, or installations have been conducted with the degree of care and professional skill and judgment ordinarily exercised by a member of that profession; and

b.         To the best of his knowledge and in the professional opinion of the engineer, the contractor has fulfilled the obligations of such plans, specifications, and contract.

(3)        No certificate of compliance shall be issued until the architect and/or engineer is satisfied that the contractor has fulfilled the obligations of such plans, specifications, and contract.

(c)        The following shall be excepted from the requirements of subsection (a) of this section:

(1)        Dwellings and outbuildings in connection therewith, such as barns and private garages.

(2)        Apartment buildings used exclusively as the residence of not more than two families.

(3)        Buildings used for agricultural purposes other than schools or assembly halls which are not within the limits of a city or an incorporated village.

(4)        Temporary buildings or sheds used exclusively for construction purposes, not exceeding 20 feet in any direction, and not used for living quarters.

(5)        Pre‑engineered garages, sheds, and workshops up to 5,000 square feet used exclusively by city, county, public school, or State employees for purposes related to their employment. For pre‑engineered garages, sheds, and workshops constructed pursuant to this subdivision, there shall be a minimum separation of these structures from other buildings or property lines of 30 feet.

(d)        On projects on which no registered architect or engineer is required pursuant to the provisions of this section, the governing board or awarding authority shall require a certificate of compliance with the State Building Code from the city or county inspector for the specific trade or trades involved or from a registered architect or engineer, except that the provisions of this subsection shall not apply to projects where any of the following apply:

(1)        The plans and specifications are approved by the Department of Administration, Division of State Construction, and the completed project is inspected by the Division of State Construction and the State Electrical Inspector.

(2)        The project is exempt from the State Building Code.

(3)        The project has a total projected cost of less than $100,000 and does not alter life safety systems.

(e)        All plans and specifications for public buildings of any kind shall be identified by the name and address of the author thereof.

(f)         Neither the designer nor the contractor involved shall receive his final payment until the required certificate of compliance shall have been received by the awarding authority.

(g)        On all facilities which are covered by this Article, other than those listed in subsection (c) of this section and which require any job‑installed finishes, the plans and specifications shall include the color schedule. (1953, c. 1339; 1957, c. 994; 1963, c. 752; 1973, c. 1414, s. 2; 1979, c. 891; 1981, c. 687; 1983 (Reg. Sess., 1984), c. 970, s. 1; 1989, c. 24; 1997‑412, s. 11; 1998‑212, s. 11.8(e); 2001‑496, ss. 6, 8(e); 2003‑305, s. 1; 2005‑300, s. 1; 2007‑322, s. 1.)



§ 133-2. Drawing of plans by material furnisher prohibited.

§ 133‑2.  Drawing of plans by material furnisher prohibited.

It shall be unlawful for any architect, engineer, designer or draftsman, employed on county, State, or city works, to employ or allow any manufacturer, his representatives or agents, to write, plan, draw, or make specifications for such works or any part thereof. (1933, c. 66, s. 2.)



§ 133-3. Specifications to carry competitive items; substitution of materials.

§ 133‑3.  Specifications to carry competitive items; substitution of materials.

All architects, engineers, designers, or draftsmen, when providing design services, or writing specifications, directly or indirectly, for materials to be used in any city, county or State work, shall specify in their plans the required performance and design characteristics of such materials. However, when it is impossible or impractical to specify the required performance and design characteristics for such materials, then the architect, engineer, designer or draftsman  may use a brand name specification so long as they cite three or more examples of items of equal design or equivalent design, which would establish an acceptable range for items of equal or equivalent design. The specifications shall state clearly that the cited examples are used only to denote the quality standard of product desired and that they do not restrict bidders to a specific brand, make, manufacturer or specific name; that they are used only to set forth and convey to bidders the general style, type, character and quality of product desired; and that equivalent products will be acceptable. Where it is impossible to specify performance and design characteristics for such materials and impossible to cite three or more items due to the fact that there are not that many items of similar or equivalent design in competition, then as many items as are available shall be cited. On all city, county or State works, the maximum interchangeability and compatibility of cited items shall be required. The brand of product used on a city, county or State work shall not limit competitive bidding on future works. Specifications may list one or more preferred brands as an alternate to the base bid in limited circumstances. Specifications containing a preferred brand alternate under this section must identify the performance standards that support the preference. Performance standards for the preference must be approved in advance by the owner in an open meeting. Any alternate approved by the owner shall be approved only where (i) the preferred alternate will provide cost savings, maintain or improve the functioning of any process or system affected by the preferred item or items, or both, and (ii) a justification identifying these criteria is made available in writing to the public. Substitution of materials, items, or equipment of equal or equivalent design shall be submitted to the architect or engineer for approval or disapproval; such approval or disapproval shall be made by the architect or engineer prior to the opening of bids. The purpose of this statute is to mandate and encourage free and open competition on public contracts. (1933, c. 66, s. 3; 1951, c. 1104, s. 5; 1993, c. 334, s. 7.1; 2002‑107, s. 5; 2002‑159, s. 64(c).)



§ 133-4. Violation of Chapter made misdemeanor.

§ 133‑4.  Violation of Chapter made misdemeanor.

Any person, firm, or corporation violating the provisions of this Chapter shall be guilty of a Class 3 misdemeanor and upon conviction, license to practice his profession in this State shall be withdrawn for a period of one year and he shall only be subject to a fine of not more than five hundred dollars ($500.00). (1933, c. 66, s. 4; 1993, c. 539, s. 969; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 133-4.1. Guaranteed energy savings contracts.

§ 133‑4.1.  Guaranteed energy savings contracts.

Except for G.S. 133‑1 and [G.S.] 133‑1.1, the provisions of this Article shall not apply to energy conservation measures undertaken as part of a guaranteed energy savings contract entered into pursuant to the provisions of Part 2 of Article 3B of Chapter 143 of the General Statutes. (1993 (Reg. Sess., 1994), c. 775, s. 8; 2002‑161, s. 11.1.)



§ 133-5. Short title.

Article 2.

Relocation Assistance.

§ 133‑5.  Short title.

This Article shall be cited as "The Uniform Relocation Assistance and Real Property Acquisition Policies Act." (1971, c. 1107, s. 1.)



§ 133-6. Declaration of purpose.

§ 133‑6.  Declaration of purpose.

The purpose of this Article is to establish a uniform policy for the fair and equitable treatment of persons displaced as a result of public works programs in order that such persons shall not suffer disproportionate injuries as a result of programs designed for the benefit of the public as a whole and to insure continuing eligibility for federal aid funds to the State and its agencies and subdivisions. (1971, c. 1107, s. 1.)



§ 133-7. Definitions.

§ 133‑7.  Definitions.

As used in this Article:

(1)        "Agency" means the State of North Carolina or any board, bureau, commission, institution, or other agency of the State, or any board or governing body of a political subdivision of the State, or an agency, commission, or authority of a political subdivision of the State.

(2)        "Business" means any lawful activity, excepting a farm operation, conducted primarily:

a.         For the purchase, sale, lease and rental of personal and real property, and for the manufacture, processing, or marketing of products, commodities, or any other personal property;

b.         For the sale of services to the public;

c.         By a nonprofit organization; or

d.         Solely for the purposes of G.S. 133‑8(a), for assisting in the purchase, sale, resale, manufacture, processing, or marketing of products, commodities, personal property, or services by the erection and maintenance of an outdoor advertising display or displays, whether or not such display or displays are located on the premises on which any of the above activities are conducted.

(3)        a.         "Displaced person" means, except as provided in subdivision (a)(ii)

(i)         Any person who moves from real property, or moves his personal property from real property  (A) as a direct result of a written notice of intent to acquire or the acquisition of such real property in whole or in part for a program or project undertaken by an agency; or (B) on which such person is a residential tenant or conducts a small business, a farm operation, or business defined in G.S. 133‑7(2)(d) as a direct result of rehabilitation, demolition, or such other displacing activity as the agency may prescribe, under a program or project undertaken by an agency in any case in which the agency determines that such displacement is permanent; and

(ii)        Solely for the purposes of G.S. 133‑8(a) and (b) and G.S. 133‑11, any person who moves from real property, or moves his personal property from real property  (A) as a direct result of a written notice of intent to acquire or the acquisition of other real property, in whole or in part, on which such person conducts a business or farm operation, for a program or project undertaken by an agency; or (B) as a direct result of rehabilitation, demolition, or such other displacing activity as the agency may prescribe, of other real property on which such person conducts a business or farm operation, under a program or project undertaken by an agency where the agency determines that such displacement is permanent.

b.         The term "displaced person" does not include 

(i)         A person who has been determined, according to criteria established by the agency, to be either unlawfully occupying the displacement dwelling or to have occupied such dwelling for the purpose of obtaining assistance under this Article;

(ii)        In any case in which the agency acquires property for a program or project, any person (other than a person who was an occupant of such property at the time it was acquired) who occupies such property on a rental basis for a short term or a period subject to termination when the property is needed for the program or project.

(4)        "Farm operation" means any activity conducted solely or primarily for the production of one or more agricultural products or commodities, including timber, for sale or home use, and customarily producing such products or commodities in sufficient quantity to be capable of contributing materially to the operator's support.

(5)        "Person" means any individual, partnership, corporation or association.

(6)        "Program or project" for the purpose of this Article shall mean any construction or rehabilitation project undertaken by an agency, as herein defined or the utilization of real property by an agency for any other public purposes, and to which program or project the agency makes this Article applicable.

(7)        "Relocation officer" means the head of the department delegated the authority to carry out relocation policies by the agency.

(8)        "Comparable replacement dwelling" means any dwelling that is (i) decent, safe, and sanitary; (ii) adequate in size to accommodate the occupants; (iii) within the financial means of the displaced person; (iv) functionally equivalent; (v) in an area not subject to unreasonably adverse environmental conditions; and (vi) in a location generally not less desirable than the location of the displaced person's dwelling with respect to public utilities, facilities, services, and the displaced person's place of employment.

(9)        "Appraisal" means a written statement independently and impartially prepared by a qualified appraiser setting forth an opinion of defined value of an adequately described property as of a specific date, supported by the presentation and analysis of relevant market information.

(10)      "Lead agency" means the North Carolina Department of Transportation.  The lead agency shall issue such rules and regulations as may be necessary to carry out this Article and to comply with federal aid regulations. (1971, c. 1107, s. 1; 1989, c. 28, s. 1.)



§ 133-8. Moving and related expenses.

§ 133‑8.  Moving and related expenses.

(a)        Whenever the acquisition of real property for a program or project undertaken by an agency will result in the displacement of any person, such agency shall make a payment to any displaced person, upon application as approved by the head of the agency for:

(1)        Actual reasonable expenses in moving himself, his family, business, farm operation, or other personal property;

(2)        Actual direct losses of tangible personal property as a result of moving or discontinuing a business or farm operation, but not to exceed an amount equal to the reasonable expenses that would have been required to relocate such property, as determined by the relocation officer; and

(3)        Actual reasonable expenses in searching for a replacement business or farm in accordance with criteria established by the lead agency, but not to exceed two thousand five hundred dollars ($2,500); and

(4)        Actual reasonable expenses necessary to reestablish a displaced farm, nonprofit organization, or small business at its new site, in accordance with criteria to be established by the lead agency, but not to exceed ten thousand dollars ($10,000).

(b)        Any displaced person eligible for payments under subsection (a) of this section who is displaced from a dwelling and who elects to accept the payments authorized by this subsection in lieu of the payments authorized by subsection (a) of this section may receive an expense and dislocation allowance, which shall be determined according to a schedule established by the lead agency.

(c)        Any displaced person eligible for payments under subsection (a) of this section who is displaced from the person's place of business or farm operation and who is eligible under criteria established by the lead agency may elect to accept the payment authorized by this subsection in lieu of the payment authorized by subsection (a) of this section. Such payment shall consist of a fixed payment in an amount to be determined according to criteria established by the lead agency, except that such payment shall not be less than one thousand dollars ($1,000) nor more than twenty thousand dollars ($20,000). A person whose sole business at the displacement dwelling is the rental of such property to others shall not qualify for a payment under this subsection. (1971, c. 1107, s. 1; 1989, c. 28, s. 2; 2005‑331, s. 1.)



§ 133-9. Replacement housing for homeowners.

§ 133‑9.  Replacement housing for homeowners.

(a)        In addition to payments otherwise authorized by this Article and subject to the provisions of G.S. 133‑10.1 the agency shall make an additional payment not in excess of twenty‑two thousand five hundred dollars ($22,500) to any displaced person who is displaced from a dwelling actually owned and occupied by such displaced person for not less than 180 days prior to the initiation of negotiations for the acquisition of the property. Such additional payment shall include the following elements:

(1)        The amount, if any, which when added to the acquisition cost of the dwelling acquired by the agency, equals the reasonable cost of a comparable replacement dwelling. All determinations required to carry out this section shall be made in accordance with standards established by the lead agency.

(2)        The amount, if any, which will compensate such displaced person for any increased interest costs and other debt service costs which such person is required to pay for financing the acquisition of any such comparable replacement dwelling. Such amount shall be paid only if the dwelling acquired by the agency was encumbered by a bona fide mortgage which was a valid lien on such dwelling for not less than 180 days immediately prior to the initiation of negotiations for the acquisition of such dwelling in accordance with criteria to be established by the lead agency.

(3)        Reasonable expenses incurred by such displaced person for evidence of title, recording fees, and other closing costs incident to the purchase of the replacement dwelling, but not including prepaid expenses.

(b)        The additional payment authorized by this section shall be made only to a displaced person who purchases and occupies a comparable replacement dwelling within one year after the date on which such person receives final payment from the agency for the acquired dwelling, except that the agency may extend such period for good cause.  If such period is extended, the payment under this section shall be based on the costs of relocating the person to a comparable replacement dwelling within one year of such date.

(c)        The agency may, in cooperation with any federal agency upon application by a mortgagee, insure any mortgage (including advances during construction) on a comparable replacement dwelling executed by a displaced person assisted under this section, which mortgage is eligible for insurance under any federal law administered by such agency notwithstanding any requirements under such law relating to age, physical condition, or other personal characteristics of eligible mortgagors, and may make commitments for the insurance of such mortgage prior to the date of execution of the mortgage. (1971, c. 1107, s. 1; 1981, c. 101, s. 1; 1989, c. 28, s. 3.)



§ 133-10. Replacement housing for tenants and certain others.

§ 133‑10.  Replacement housing for tenants and certain others.

(a)        In addition to amounts otherwise authorized by this Article, the agency shall make a payment to or for any displaced person displaced from any dwelling not eligible to receive a payment under G.S. 133‑9 which dwelling was actually and lawfully occupied by such displaced person for not less than 90 days immediately prior to (1) the initiation of negotiations for acquisition of such dwelling, or (2) in any case in which displacement is not a direct result of acquisition, such other event as the agency shall prescribe.  Such payment shall consist of the amount necessary to enable such person to lease or rent for a period not to exceed 42 months, a comparable replacement dwelling, but not to exceed five thousand two hundred fifty dollars ($5,250).  At the discretion of the agency, a payment under this subsection may be made in periodic installments.  Computation of a payment under this subsection to a low‑income displaced person for a comparable replacement dwelling shall take into account such person's income.

(b)        Any person eligible for a payment under subsection (a) of this section may elect to apply such payment to a down payment on, and other incidental expenses pursuant to, the purchase of a comparable replacement dwelling.  Any such person may, at the discretion of the agency, be eligible under this subsection for the maximum payment allowed under subsection (a), except that, in the case of a displaced homeowner who has owned and occupied the displacement dwelling for at least 90 days but not more than 180 days immediately prior to the initiation of negotiations for the acquisition of such dwelling, such payment shall not exceed the payment such person would otherwise have received under G.S. 133‑9(a) had the person owned and occupied the displacement dwelling 180 days prior to the initiation of such negotiations. (1971, c. 1107, s. 1; 1981, c. 101, s. 2; 1989, c. 28, s. 4.)



§ 133-10.1. Authorization for replacement housing.

§ 133‑10.1.  Authorization for replacement housing.

(a)        As a last resort, if a project cannot proceed to actual construction because of the lack of availability of comparable sale or rental housing, or because required federal‑aid payments are in excess of those otherwise authorized by this Article, the State of North Carolina and its agencies may:

(1)        Undertake through private contractors, after competitive bidding, to provide for the construction and renovation of the necessary housing,

(2)        Purchase sites and improvements after publishing in a newspaper of general circulation in the county in which such sites are located a public notice of the proposed transaction, including a description of the sites and improvements to be purchased, the owner or owners thereof, the terms of the transaction including the price and date of the proposed purchase, and a brief description of the factors upon which the agency has based its determination that such housing is not otherwise available, and

(3)        Sell or lease the premises to the displaced person upon such terms as the agency deems necessary.

(4)        Exceed the limitation in G.S. 133‑9(a) and 133‑10.

(b)        Cities, counties and other local governments and agencies may comply with and provide assistance authorized under the Federal Uniform Relocation and Real Property Acquisition Policy Act of 1970, as amended, for last resort housing. (1975, c. 515; 1981, c. 101, ss. 3, 4; 1989, c. 28, s. 5.)



§ 133-11. Relocation assistance advisory services.

§ 133‑11.  Relocation assistance advisory services.

(a)        Programs or projects undertaken by an agency shall be planned in a manner that (1) recognizes, at any early stage in the planning of such programs or projects and before the commencement of any actions which will cause displacements of individuals, families, businesses, and farm operations, and (2) provides for the resolution of such problems in order to minimize adverse impacts on displaced persons and to expedite program or project advancement and completion.

(b)        Agencies shall ensure that the relocation assistance advisory services described in subsection (c) of this section are made available to all persons displaced by such agency.  If such agency determines that any person occupying property immediately adjacent to the property where the displacing activity occurs suffers substantial economic injury as a result thereof, the agency may make such advisory services available to that person.

(c)        Each relocation assistance advisory program required by subsection (b) of this section shall include such measures, facilities, or services as may be necessary or appropriate in order to:

(1)        Determine, and make timely recommendations on, the needs and preferences, if any, of displaced persons for relocation assistance;

(2)        Provide current and continuing information on the availability, sales prices, and rental charges of comparable replacement dwellings for displaced homeowners and tenants and suitable locations for businesses and farm operations;

(3)        Assist a person displaced from a business or farm operation in obtaining and becoming established in a suitable replacement location;

(4)        Supply (i) information concerning federal, State, and local programs which may be of assistance to displaced persons, and (ii) technical assistance to such persons in applying for assistance under such programs;

(5)        Provide other advisory services to displaced persons in order to minimize hardships to such persons in adjusting to relocation; and

(6)        The agency shall coordinate relocation activities performed by such agency with other federal, State, or local governmental actions in the community which could affect the efficient and effective delivery of relocation assistance and related services.

(d)        Notwithstanding G.S. 133‑7(3)b, in any case in which a displacing agency acquires property for a program or project, any person who occupies such property on a rental basis for a short term or a period subject to termination when the property is needed for the program or project shall be eligible for advisory services to the extent determined by the agency. (1971, c. 1107, s. 1; 1989, c. 28, s. 6.)



§ 133-12. Expenses incidental to transfer of property.

§ 133‑12.  Expenses incidental to transfer of property.

(a)        In addition to amounts otherwise authorized by this Article, the agency is authorized to reimburse or to pay on behalf of the owners of real property acquired for a program or project for reasonable and necessary expenses incurred for:

(1)        Recording fees, transfer taxes, and similar expenses incidental to conveying such property;

(2)        Penalty costs for prepayment of any preexisting mortgage recorded and entered into in good faith encumbering such real property; and

(3)        The pro rata portion of real property taxes paid which are allocable to a period subsequent to vesting of title in the agency, or the effective date of possession of such real property by the agency, whichever is earlier.

(b)        Local taxing authorities shall accept prepayment of the agency's estimate of the amount of any taxes not levied but constituting a lien against real estate acquired by the agency, or the agency's estimate of its pro rata portion of such taxes, and such prepayment shall be applied to such taxes upon levy being made. (1971, c. 1107, s. 1.)



§ 133-13. Administration.

§ 133‑13.  Administration.

(a)        The agency may enter into contracts with any individual, firm, association or corporation for services in connection with relocation assistance programs.

(b)        The agency shall in carrying out relocation assistance activities utilize, whenever practicable, the services of other State or local agencies having experience in the administration or conduct in similar housing assistance activities.

(c)        In acquisition of right‑of‑way for any State highway project, a municipality making the acquisition shall be vested with the same authority to render such services and to make such payments as is given the Board of Transportation in this Article. Such municipalities furnishing right‑of‑way are authorized to enter into contracts with any other municipal corporation, or State or federal agency, rendering such services. (1971, c. 1107, s. 1; 1973, c. 507, s. 5.)



§ 133-14. Regulations and procedures.

§ 133‑14.  Regulations and procedures.

The agency is authorized to adopt such rules and regulations as it deems necessary and appropriate to carry out the provisions of this Article. The agency is authorized and empowered to adopt all or any part of applicable federal rules and regulations which are necessary or desirable to implement this Article. Such rules and regulations shall include, but not be limited to, provisions relating to:

(1)        Payments authorized by this Article to assure that such payments shall be fair and reasonable and as uniform as possible on those projects to which this Article is applicable;

(2)        Prompt payment after a move to displaced persons who make proper application and are entitled to payment, or, in hardship cases, payment in advance;

(3)        Moving expense and allowances as provided for in G.S. 133‑8;

(4)        Standards for decent, safe and sanitary dwelling;

(5)        Eligibility of displaced persons for relocation assistance payments, the procedure for such persons to claim such payments, and the amounts thereof;

(6)        Procedure for an aggrieved displaced person to have his determination of eligibility or amount of payment reviewed by the agency head or its administrative officer;

(7)        Projects or classes of projects on which payments as herein provided will be made. (1971, c. 1107, s. 1; 1973, c. 1446, s. 8.)



§ 133-15. Payments not to be considered as income.

§ 133‑15.  Payments not to be considered as income.

No payment received under this Article shall be considered as income for the purposes of the State income tax law; nor shall such payments be considered as income or resources to any recipient of public assistance and such payment shall not be deducted from the amount of aid to which the recipient would otherwise be entitled under the provisions of Chapter 108 of the General Statutes. (1971, c. 1107, s. 1.)



§ 133-16. Real property furnished to the federal government.

§ 133‑16.  Real property furnished to the federal government.

Whenever real property is acquired by an agency and furnished as a required contribution to a federal project, the agency has the authority to make all payments and to provide all assistance in the same manner and to the same extent as in cases of acquisition by the agency of real property for a federal aid project. (1971, c. 1107, s. 1.)



§ 133-17. Administrative payments.

§ 133‑17.  Administrative payments.

Nothing contained in this Article shall be construed as creating in any condemnation proceedings brought under the power of eminent domain, any element of damages not in existence on the date of enactment of this Article. Payments made and services rendered under this Article are administrative payments and in addition to just compensation as provided by the law of eminent domain. Nothing contained in this Article shall be construed as creating any right enforceable in any court and the determination of the agency under the procedure provided for in G.S. 133‑14 shall be conclusive and not subject to judicial review. (1971, c. 1107, s. 1.)



§ 133-18. Additional payments by political subdivision.

§ 133‑18.  Additional payments by political subdivision.

The additional payments required under G.S. 133‑8, 133‑9, and 133‑10 shall not be mandatory for political subdivisions of the State unless federal law makes such payments a condition of federal funding. (1989, c. 28, s. 7.)



§§ 133-19 through 133-22. Reserved for future codification purposes.

§§ 133‑19 through 133‑22.  Reserved for future codification purposes.



§ 133-23. Definition.

Article 3.

Regulation of Contractors for Public Works.

§ 133‑23.  Definition.

(a)        The term "governmental agency" shall include the State of North Carolina, its agencies, institutions, and political subdivisions, all municipal corporations and all other public units, agencies and authorities which are authorized to enter into public contracts for construction or repair or for procurement of goods or services.

(b)        The term "person" shall mean any individual, partnership, corporation, association, or other entity formed for the purpose of doing business as a contractor, subcontractor, or supplier.

(c)        The term "subsidiary" shall mean a corporation with respect to which another corporation by virtue of its shareholdings alone has legal power, either directly or indirectly through another corporation or series of other corporations, domestic or foreign, to elect a majority of the directors. A corporation is a subsidiary of each such corporation, including any corporation through which this legal power may be indirectly exercised. (1981, c. 764, s. 1; 1991 (Reg. Sess., 1992), c. 1030, s. 38.)



§ 133-24. Government contracts; violation of G.S. 75-1 and 75-2.

§ 133‑24.  Government contracts; violation of G.S. 75‑1 and 75‑2.

Every person who shall engage in any conspiracy, combination, or any other act in restraint of trade or commerce declared to be unlawful by the provisions of G.S. 75‑1 and 75‑2 shall be guilty of a felony under this section where the combination, conspiracy, or other unlawful act in restraint of trade involves:

(1)        A contract for the purchase of equipment, goods, services or materials or for construction or repair let or to be let by a governmental agency;

(2)        A subcontract for the purchase of equipment, goods, services or materials or for construction or repair with a prime contractor or proposed prime contractor for a governmental agency. (1981, c. 764, s. 1.)



§ 133-25. Conviction; punishment.

§ 133‑25.  Conviction; punishment.

(a)        Upon conviction of violating G.S. 133‑24, any person shall be punished as a Class H felon. The court may also impose a fine of up to one hundred thousand dollars ($100,000) on any convicted individual and a fine of up to one million dollars ($1,000,000) on any convicted corporation. Any fine imposed pursuant to this section shall not be deductible on a State income tax return for any purpose.

(b)        For a period of up to three years from the date of conviction, said period to be determined in the discretion of the court, no person shall be eligible to enter into a contract with any governmental agency, either directly as a contractor or indirectly as a subcontractor, if that person has been convicted of violating G.S. 133‑ 24.

(c)        In the event an individual is convicted of violating G.S. 133‑ 24, the court may, in its discretion, for a period of up to three years from the date of conviction, provide that the individual shall not be employed by a corporation as an officer, director, employee or agent, if that corporation engages in public construction or repair contracts with a governmental agency, either directly as a contractor or indirectly as a subcontractor.

(d)        The court shall also have authority to direct the appropriate contractor's licensing board to suspend the license of any contractor convicted of violating G.S. 133‑24 for a period of up to three years from the date of conviction. (1981, c. 764, s. 1.)



§ 133-26. Individuals convicted may not serve on licensing boards.

§ 133‑26.  Individuals convicted may not serve on licensing boards.

No individual shall be eligible to serve as a member of any contractor's licensing board who has been convicted of criminal charges involving either:

(1)        A conspiracy in restraint of trade in the courts of this State in violation of G.S. 75‑1, 75‑2, or 133‑24, or similar charges in any federal court or in any other state court; or

(2)        Bribery or commercial bribery in violation of G.S. 14‑218 or 14‑353 in the courts of this State, or of similar charges in any federal court or the court of any other state. (1981, c. 764, s. 1.)



§ 133-27. Suspension from bidding.

§ 133‑27.  Suspension from bidding.

Any governmental agency shall have the authority to suspend for a period of up to three years from the date of conviction any person and any subsidiary or affiliate of any person from further bidding to the agency and from being a subcontractor to a contractor for the agency and from being a supplier to the agency if that person or any officer, director, employee or agent of that person has been convicted of charges of engaging in any conspiracy, combination, or other unlawful act in restraint of trade or of similar charges in any federal court or a court of any other state.

A governmental agency may order a temporary suspension of any contractor, subcontractor, or supplier or subsidiary or affiliate thereof charged in an indictment or an information with engaging in any conspiracy, combination, or other unlawful act in restraint of trade or of similar charges in any federal court or a court of this or any other state until the charges are resolved.

The provisions of this section are in addition to and not in derogation of any other powers and authority of any governmental agency. (1981, c. 764, s. 1.)



§ 133-28. Civil damages; liability; statute of limitations.

§ 133‑28.  Civil damages; liability; statute of limitations.

(a)        Any governmental agency entering into a contract which is or has been the subject of a conspiracy prohibited by G.S. 75‑1 or 75‑2 shall have a right of action against the participants in the conspiracy to recover damages, as provided herein. The governmental agency shall have the option to proceed jointly and severally in a civil action against any one or more of the participants for recovery of the full amount of the damages. There shall be no right to contribution among participants not named defendants by the governmental agency.

(b)        At the election of the governmental agency, the measure of damages recoverable under this section shall be either the actual damages or ten percent (10%) of the contract price which shall be trebled as provided in G.S. 75‑16.

(c)        The cause of action shall accrue at the time of discovery of the conspiracy by the governmental agency which entered into the contract.  The action shall be brought within six years of the date of accrual of the cause of action. (1981, c. 764, s. 1; 1993, c. 441.)



§ 133-29. Reporting of violations of G.S. 75-1 or 75-2.

§ 133‑29.  Reporting of violations of G.S. 75‑1 or 75‑2.

Any person having knowledge of acts committed in violation of G.S. 75‑1 or 75‑2 involving a contract with a governmental agency who reports the same to that governmental agency and assists in any resulting proceedings may receive a reward as set forth herein. The governmental agency is authorized to pay to the informant up to twenty‑ five percent (25%) of any civil damages that it collects from the violator named by the informant by reason of the information furnished by the informant. The information and knowledge to be reported includes but is not limited to any agreement or proposed agreement or offer or request for agreement among contractors, subcontractors or suppliers to rotate bids, to share the profits with a contractor not the low bidder, to sublet work in advance of bidding as a means of preventing competition, to refrain from bidding, to submit prearranged bids, to submit complimentary bids, to set up territories to restrict competition, or to alternate bidding. (1981, c. 764, s. 1.)



§ 133-30. Noncollusion affidavits.

§ 133‑30.  Noncollusion affidavits.

Noncollusion affidavits may be required by rule of any governmental agency from all prime bidders. Any such requirement shall be set forth in the invitation to bid. Failure of any bidder to provide a required affidavit to the governmental agency shall be grounds for disqualification of his bid. The provisions of this section are in addition to and not in derogation of any other powers and authority of any governmental agency. (1981, c. 764, s. 1.)



§ 133-31. Perjury; punishment.

§ 133‑31.  Perjury; punishment.

Any person who shall willfully commit perjury in any affidavit taken pursuant to this Article or rules pursuant thereto shall be guilty of a felony and shall be punished as a Class I felon. (1981, c. 764, s. 1; 1993, c. 539, s. 1307; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 133-32. Gifts and favors regulated.

§ 133‑32.  Gifts and favors regulated.

(a)        It shall be unlawful for any contractor, subcontractor, or supplier who:

(1)        Has a contract with a governmental agency; or

(2)        Has performed under such a contract within the past year; or

(3)        Anticipates bidding on such a contract in the future

to make gifts or to give favors to any officer or employee of a governmental agency who is charged with the duty of:

(1)        Preparing plans, specifications, or estimates for public contract; or

(2)        Awarding or administering public contracts; or

(3)        Inspecting or supervising construction.

It shall also be unlawful for any officer or employee of a governmental agency who is charged with the duty of:

(1)        Preparing plans, specifications, or estimates for public contracts; or

(2)        Awarding or administering public contracts; or

(3)        Inspecting or supervising construction

willfully to receive or accept any such gift or favor.

(b)        A violation of subsection (a) shall be a Class 1 misdemeanor.

(c)        Gifts or favors made unlawful by this section shall not be allowed as a deduction for North Carolina tax purposes by any contractor, subcontractor or supplier or officers or employees thereof.

(d)        This section is not intended to prevent a gift a public servant would be permitted to accept under G.S. 138A‑32, or the gift and receipt of honorariums for participating in meetings, advertising items or souvenirs of nominal value, or meals furnished at banquets. This section is not intended to prevent any contractor, subcontractor, or supplier from making donations to professional organizations to defray meeting expenses where governmental employees are members of such professional organizations, nor is it intended to prevent governmental employees who are members of professional organizations from participation in all scheduled meeting functions available to all members of the professional organization attending the meeting. This section is also not intended to prohibit customary gifts or favors between employees or officers and their friends and relatives or the friends and relatives of their spouses, minor children, or members of their household where it is clear that it is that relationship rather than the business of the individual concerned which is the motivating factor for the gift or favor. However, all such gifts knowingly made or received are required to be reported by the donee to the agency head if the gifts are made by a contractor, subcontractor, or supplier doing business directly or indirectly with the governmental agency employing the recipient of such a gift. (1981, c. 764, s. 1; 1987, c. 399, s. 1; 1993, c. 539, s. 970; 1994, Ex. Sess., c. 24, s. 14(c); 2007‑348, s. 18.)



§ 133-33. Cost estimates; bidders' lists.

§ 133‑33.  Cost estimates; bidders' lists.

Any governmental agency responsible for letting public contracts may promulgate rules concerning the confidentiality of:

(1)        The agency's cost estimate for any public contracts prior to bidding; and

(2)        The identity of contractors who have obtained proposals for bid purposes for a public contract.

If the agency's rules require that such information be kept confidential, an employee or officer of the agency who divulges such information to any unauthorized person shall be subject to disciplinary action. This section shall not be construed to require that cost estimates or bidders' lists be kept confidential. (1981, c. 764, s. 1.)






Chapter 134 - Youth Development.

§§ 134-1 through 134-39. Recodified as §§ 134A-1 to 134A-39.

Chapter 134.

Youth Development.

§§ 134‑1 through 134‑39.  Recodified as §§ 134A‑1 to 134A‑39.






Chapter 134A - Youth Services.

§§ 134A-1 through 134A-39: Repealed by Session Laws 1998-202, s. 1(a).

Chapter 134A.

Youth Services.

§§ 134A‑1 through 134A‑39:  Repealed by Session Laws 1998‑202, s.  1(a).






Chapter 135 - Retirement System for Teachers and State Employees; Social Security; Health Insurance Program for Children.

§ 135-1. Definitions.

Chapter 135.

Retirement System for Teachers and State Employees; Social Security; Health Insurance Program for Children.

Article 1.

Retirement System for Teachers and State Employees.

§ 135‑1.  Definitions.

The following words and phrases as used in this Chapter, unless a different meaning is plainly required by the context, shall have the following meanings:

(1)        "Accumulated contributions" shall mean the sum of all the amounts deducted from the compensation of a member and accredited to his individual account in the annuity savings fund, together with regular interest thereon as provided in G.S. 135‑8.

(2)        "Actuarial equivalent" shall mean a benefit of equal value when computed upon the basis of such mortality tables as shall be adopted by the Board of Trustees, and regular interest.

(3)        "Annuity" shall mean payments for life derived from that "accumulated contribution" of a member. All annuities shall be payable in equal monthly installments.

(4)        "Annuity reserve" shall mean the present value of all payments to be made on account of any annuity or benefit in lieu of any annuity, computed upon the basis of such mortality tables as shall be adopted by the Board of Trustees, and regular interest.

(5)        "Average final compensation" shall mean the average annual compensation of a member during the four consecutive calendar years of membership service producing the highest such average; but shall not include any compensation, as determined by the Board of Trustees, for the reimbursement of expenses or payments for housing or any other allowances whether or not classified as salary and wages. In the event a member is or has been in receipt of a benefit under the provisions of G.S. 135‑105 or G.S. 135‑106, the compensation used in the calculation of "average final compensation" shall be the higher of compensation of the member under the provisions of this Article or compensation used in calculating the payment of benefits under Article 6 of this Chapter as adjusted for percentage increases in the post disability benefit.

(6)        "Beneficiary" shall mean any person in receipt of a pension, an annuity, a retirement allowance or other benefit as provided by this Chapter.

(7)        "Board of Trustees" shall mean the Board provided for in G.S. 135‑6 to administer the Retirement System.

(7a)     a.         "Compensation" shall mean all salaries and wages prior to any reduction pursuant to sections 125, 401(k), 403(b), 414(h)(2), and 457 of the Internal Revenue Code, not including any terminal payments for unused sick leave, derived from public funds which are earned by a member of the Retirement System for service as an employee or teacher in the unit of the Retirement System for which he is performing full‑time work. In addition to the foregoing, "compensation" shall include:

1.         Performance‑based compensation (regardless of whether paid in a lump sum, in periodic installments, or on a monthly basis);

2.         Conversion of additional benefits to salary (additional benefits such as health, life, or disability plans), so long as the benefits are other than mandated by State law or regulation;

3.         Payment of tax consequences for benefits provided by the employer, so long as they constitute an adjustment or increase in salary and not a "reimbursement of expenses";

4.         Payout of vacation leave so long as such payouts are permitted by applicable law and regulation;

5.         Employee contributions to eligible deferred compensation plans; and

6.         Effective July 1, 2009, payment of military differential wages.

b.         "Compensation" shall not include any payment, as determined by the Board of Trustees, for the reimbursement of expenses or payments for housing or any other allowances whether or not classified as salary and wages. "Compensation" includes all special pay contribution of annual leave made to a 401(a) Special Pay Plan for the benefit of an employee. Notwithstanding any other provision of this Chapter, "compensation" shall not include:

1.         Supplement/allowance provided to employee to purchase additional benefits such as health, life, or disability plans;

2.         Travel supplement/allowance (nonaccountable allowance plans);

3.         Employer contributions to eligible deferred compensation plans;

4.         Employer‑provided fringe benefits (additional benefits such as health, life, or disability plans);

5.         Reimbursement of uninsured medical expenses;

6.         Reimbursement of business expenses;

7.         Reimbursement of moving expenses;

8.         Reimbursement/payment of personal expenses;

9.         Incentive payments for early retirement;

10.       Bonuses paid incident to retirement;

11.       Contract buyout/severance payments; and

12.       Payouts for unused sick leave.

c.         In the event an employer reports as "compensation" payments not specifically included or excluded as "compensation", such payments shall be "compensation" for retirement purposes only if the employer pays the Retirement System the additional actuarial liability created by such payments.

(8)        "Creditable service" shall mean the total of "prior service" plus "membership service" plus service, both noncontributory and purchased, for which credit is allowable as provided in G.S. 135‑4. In no event, however, shall "creditable service" be deemed "membership service" for the purpose of determining eligibility for benefits accruing under this Chapter.

(9)        "Earnable compensation" shall mean the full rate of the compensation that would be payable to a teacher or employee if he worked in full normal working time. In cases where compensation includes maintenance, the Board of Trustees shall fix the value of that part of the compensation not paid in money.

(10)      "Employee" shall mean all full‑time employees, agents or officers of the State of North Carolina or any of its departments, bureaus and institutions other than educational, whether such employees are elected, appointed or employed: Provided that the term "employee" shall not include any person who is a member of the Consolidated Judicial Retirement System, any member of the General Assembly or any part‑time or temporary employee. Notwithstanding any other provision of law, "employee" shall include all employees of the General Assembly except participants in the Legislative Intern Program, pages, and beneficiaries in receipt of a monthly retirement allowance under this Chapter who are reemployed on a temporary basis. "Employee" also includes any participant whose employment is interrupted by reason of service in the Uniformed Services, as that term is defined in section 4303(16) of the Uniformed Services Employment and Reemployment Rights Act, Public Law 103‑353, if that participant was an employee at the time of the interruption; if the participant does not return immediately after that service to employment with a covered employer in this System, then the participant shall be deemed "in service" until the date on which the participant was first eligible to be separated or released from his or her involuntary military service. In all cases of doubt, the Board of Trustees shall determine whether any person is an employee as defined in this Chapter. "Employee" shall also mean every full‑time civilian employee of the Army National Guard and Air National Guard of this State who is employed pursuant to section 709 of Title 32 of the United States Code and paid from federal appropriated funds, but held by the federal authorities not to be a federal employee: Provided, however, that the authority or agency paying the salaries of such employees shall deduct or cause to be deducted from each employee's salary the employee's contribution in accordance with applicable provisions of G.S. 135‑8 and remit the same, either directly or indirectly, to the Retirement System; coverage of employees described in this sentence shall commence upon the first day of the calendar year or fiscal year, whichever is earlier, next following the date of execution of an agreement between the Secretary of Defense of the United States and the Adjutant General of the State acting for the Governor in behalf of the State, but no credit shall be allowed pursuant to this sentence for any service previously rendered in the above‑described capacity as a civilian employee of the National Guard: Provided, further, that the Adjutant General, in his discretion, may terminate the Retirement System coverage of the above‑described National Guard employees if a federal retirement system is established for such employees and the Adjutant General elects to secure coverage of such employees under such federal retirement system. Any full‑time civilian employee of the National Guard described above who is now or hereafter may become a member of the Retirement System may secure Retirement System credit for such service as a National Guard civilian employee for the period preceding the time when such employees became eligible for Retirement System coverage by paying to the Retirement System an amount equal to that which would have constituted employee contributions if he had been a member during the years of ineligibility, plus interest. Employees of State agencies, departments, institutions, boards, and commissions who are employed in permanent job positions on a recurring basis and who work 30 or more hours per week for nine or more months per calendar year are covered by the provisions of this subdivision. On and after August 1, 2001, a person who is a nonimmigrant alien and who otherwise meets the requirements of this subdivision shall not be excluded from the definition of "employee" solely because the person holds a temporary or time‑limited visa.

(11)      "Employer" shall mean the State of North Carolina, the county board of education, the city board of education, the State Board of Education, the board of trustees of the University of North Carolina, the board of trustees of other institutions and agencies supported and under the control of the State, or any other agency of and within the State by which a teacher or other employee is paid.

(11a)    "Filing" when used in reference to an application for retirement shall mean the receipt of an acceptable application on a form provided by the Retirement System.

(11b)    "Law‑Enforcement Officer" means a full‑time paid employee of an employer who is actively serving in a position with assigned primary duties and responsibilities for prevention and detection of crime or the general enforcement of the criminal laws of the State of North Carolina or serving civil processes, and who possesses the power of arrest by virtue of an oath administered under the authority of the State.

(12)      "Medical board" shall mean the board of physicians provided for in G.S. 135‑6.

(13)      "Member" shall mean any teacher or State employee included in the membership of the System as provided in G.S. 135‑3 and 135‑4.

(14)      "Membership service" shall mean service as a teacher or State employee rendered while a member of the Retirement System.

(15)      "Pension reserve" shall mean the present value of all payments to be made on account of any pension or benefit in lieu of any pension computed upon the basis of such mortality tables as shall be adopted by the Board of Trustees, and regular interest.

(16)      "Pensions" shall mean payments for life derived from money provided by the State of North Carolina, and by county or city boards of education. All pensions shall be payable in equal monthly installments.

(17)      "Prior service" shall mean service rendered prior to the date of establishment of the Retirement System for which credit is allowable under G.S. 135‑4; provided, persons now employed by the Board of Transportation shall be entitled to credit for employment in road maintenance by the various counties and road districts prior to 1931.

(18)      "Public school" shall mean any day school conducted within the State under the authority and supervision of a duly elected or appointed city or county school board, and any educational institution supported by and under the control of the State.

(19)      "Regular interest" shall mean interest compounded annually at such a rate as shall be determined by the Board of Trustees in accordance with G.S. 135‑7, subsection (b).

(20)      (For applicability, see Editor's note) "Retirement" means the termination of employment and the complete separation from active service with no intent or agreement, express or implied, to return to service. A retirement allowance under the provisions of this Chapter may only be granted upon retirement of a member. In order for a member's retirement to become effective in any month, the member must render no service, including part‑time, temporary, substitute, or contractor service, at any time during the six months immediately following the effective date of retirement. For purposes of this subdivision, service as a member of a school board or as an unpaid bona fide volunteer in a local school administrative unit shall not be considered service.

(21)      "Retirement allowance" shall mean the sum of the "annuity and the pensions," or any optional benefit payable in lieu thereof.

(22)      "Retirement System" shall mean the Teachers' and State Employees' Retirement System of North Carolina as defined in G.S. 135‑2.

(23)      "Service" shall mean service as a teacher or State employee as described in subdivision (10) or (25) of this section.

(24)      "Social security breakpoint" shall mean the maximum amount of taxable wages under the Federal Insurance Contributions Act as from time to time in effect.

(25)      "Teacher" shall mean any teacher, helping teacher, teacher in a job‑sharing position under G.S. 115C‑326.5 except for a beneficiary in that position, librarian, principal, supervisor, superintendent of public schools or any full‑time employee, city or county, superintendent of public instruction, or any full‑time employee of Department of Public Instruction, president, dean or teacher, or any full‑time employee in any educational institution supported by and under the control of the State: Provided, that the term "teacher" shall not include any part‑time, temporary, or substitute teacher or employee except for a teacher in a job‑sharing position, and shall not include those participating in an optional retirement program provided for in G.S. 135‑5.1 or G.S. 135‑5.4. In all cases of doubt, the Board of Trustees, hereinbefore defined, shall determine whether any person is a teacher as defined in this Chapter. On and after August 1, 2001, a person who is a nonimmigrant alien and who otherwise meets the requirements of this subdivision shall not be excluded from the definition of "teacher" solely because the person holds a temporary or time‑limited visa. Notwithstanding the foregoing, the term "teacher" shall not include any nonimmigrant alien employed in elementary or secondary public schools (whether employed in a full‑time, part‑time, temporary, permanent, or substitute teacher position) and participating in an exchange visitor program designated by the United States Department of State pursuant to 22 C.F.R. Part 62 or by the United States Department of Homeland Security pursuant to 8 C.F.R. Part 214.2(q).

(26)      "Year" as used in this Article shall mean the regular fiscal year beginning July 1 and ending June 30 in the following calendar year unless otherwise defined by regulation of the Board of Trustees.  (1941, c. 25, s. 1; 1943, c. 431; 1945, c. 924; 1947, c. 458, s. 6; 1953, c. 1053; 1955, c. 818; c. 1155, s. 81/2; 1959, c. 513, s. 1; c. 1263, s. 1; 1963, c. 687, s. 1; 1965, c. 750; c. 780, s. 1; 1969, c. 44, s. 74; c. 1223, s. 16; c. 1227; 1971, c. 117, ss. 1‑5; c. 338, s. 1; 1973, c. 507, s. 5; c. 640, s. 2; c. 1233; 1975, c. 475, s. 1; 1977, c. 574, s. 1; 1979, c. 972, s. 1; 1981, c. 557, ss. 1, 2; 1983, c. 412, ss. 1, 2; 1983 (Reg. Sess., 1984), c. 1034, s. 227; 1985, c. 649, s. 3; 1987, c. 738, ss. 29(a), 36(a); 1991, c. 51, s. 2; 1993 (Reg. Sess., 1994), c. 769, s. 7.31(c); 1998‑1, s. 4(g); 2001‑424, s. 32.24(b); 2001‑426, ss. 2, 3; 2001‑513, s. 24; 2002‑110, s. 1; 2002‑126, ss. 28.6(b), 28.12(a); 2002‑174, s. 2; 2003‑359, ss. 1, 2; 2004‑81, s. 1; 2004‑199, s. 34(a); 2005‑276, s. 29.28(e); 2006‑66, s. 22.21; 2007‑143, s. 1; 2009‑11, s. 1; 2009‑66, s. 6(e), (i); 2009‑281, s. 1; 2009‑451, s. 26.22.)



§ 135-1.1. Licensing and examining boards.

§ 135‑1.1.  Licensing and examining boards.

(a)        Any State board or agency charged with the duty of administering any law relating to the examination and licensing of persons to practice a profession, trade or occupation, in its discretion, may elect on or before July 1, 1983, by an appropriate resolution of said board, to cause its employees so employed prior to July 1, 1983 to become members of the Teachers' and State Employees' Retirement System. Such Retirement System coverage shall be conditioned on such board's paying all of the employer's contributions or matching funds from funds of the board and on such board's collecting from its employees the employees' contributions, at such rates as may be fixed by law and by the regulations of the Board of Trustees of the Retirement System, all of such funds to be paid to the Retirement System and placed in the appropriate funds. Retroactive coverage of the employees of any such board may also be effected to the extent that such board requests provided the board pays all of the employer's contributions or matching funds necessary for such purpose and provided said board collects from its employees all employees' contributions necessary for such purpose, computed at such rates and in such amount as the Board of Trustees of the Retirement System determines, all of such funds to be paid to the Retirement System, together with such interest as may be due, and placed in the appropriate funds.

(b)        Notwithstanding any other provision of this Chapter, any State board or agency charged with the duty of administering any law relating to the examination and licensing of persons to practice a profession, trade, or occupation, and who is subject to the provisions of the State Budget Act, Chapter 143C of the General Statutes, may make an irrevocable election by appropriate resolution of the board, on or before October 1, 2000, to become an employer in the Teachers' and State Employees' Retirement System. Retirement System coverage shall be conditioned on the board's payment of all of the employer's contributions or matching funds from funds of the board and on the board's collecting from its employees the employees' contributions, at such rates as may be fixed by law and by the rules of the Board of Trustees of the Retirement System, all of such funds to be paid to the Retirement System and placed in the appropriate funds. Any person who is an employee of the board on the date the board makes an irrevocable election to participate in the Retirement System may purchase creditable service for periods of employment with the board prior to the election by making a lump‑sum payment equal to the full cost of the service credits calculated on the basis of the assumptions used for the purposes of the actuarial valuation of the system's liabilities, and shall take into account the additional retirement allowance arising on account of such additional service credit commencing at the earliest age at which a member could retire on an unreduced retirement allowance, as determined by the Board of Trustees upon the advice of the consulting actuary, plus an administrative fee to be set by the Board of Trustees. Notwithstanding the foregoing provisions of this subdivision that provide for the purchase of service credits, the terms "full cost", "full liability", and "full actuarial cost" include assumed annual postretirement allowance increases, as determined by the Board of Trustees, from the earliest age at which a member could retire on an unreduced service allowance. (1959, c. 1012; 1983, c. 412, s. 3; 2000‑187, s. 1; 2006‑203, s. 72.)



§ 135-2. Name and date of establishment.

§ 135‑2.  Name and date of establishment.

A Retirement System is hereby established and placed under the management of the Board of Trustees for the purpose of providing retirement allowances and other benefits under the provisions of this Chapter for teachers and State employees of the State of North Carolina. The Retirement System so created shall be established as of the first day of July, 1941.

It shall have the power and privileges of a corporation and shall be known as the "Teachers' and State Employees' Retirement System of North Carolina," and by such name all of its business shall be transacted, all of its funds invested, and all of its cash and securities and other property held. (1941, c. 25, s. 2.)



§ 135-3. Membership.

§ 135‑3.  Membership.

The membership of this Retirement System shall be composed as follows:

(1)        All persons who shall become teachers or State employees after the date as of which the Retirement System is established. On and after July 1, 1947, membership in the Retirement System shall begin 90 days after the election, appointment or employment of a "teacher or employee" as the terms are defined in this Chapter. On and after July 1, 1955, membership in the Retirement System shall begin immediately upon the election, appointment or employment of a "teacher or employee," as the terms are defined in this Chapter. Under such rules and regulations as the Board of Trustees may establish and promulgate, Cooperative Agricultural Extension Service employees excluded from coverage under Title II of the Social Security Act may in the discretion of the governing authority of a county, become members of the Teachers' and State Employees' Retirement System to the extent of that part of their compensation derived from a county. On and after July 1, 1965, new extension service employees excluded from coverage under Title II of the Social Security Act in the employ of a county participating in the Local Governmental Employees' Retirement System are hereby excluded from participation in the Teachers' and State Employees' Retirement System to the extent of that part of their compensation derived from a county; provided that on and after July 1, 1965, new extension service employees excluded from coverage under Title II of the Social Security Act who are required to accept a federal civil service appointment may elect in writing, on a form acceptable to the Retirement System, to be excluded from the Teachers' and State Employees' Retirement System and the Local Retirement System; provided further, that effective July 1, 1985, an extension service employee excluded from coverage under Title II of the Social Security Act who is employed in part by a county and who is compensated in whole by the Cooperative Agricultural Extension Service pursuant to a contract where the Cooperative Agricultural Extension Service is reimbursed by the county for the county's share of the compensation shall participate exclusively in the Teachers' and State Employees' Retirement System to the extent of their full compensation. On or after July 1, 1979, upon election, appointment or employment, a legislative employee shall automatically become a member of the Teachers' and State Employees' Retirement System. At such time as Cooperative Agricultural Extension Service Employees excluded from coverage under Title II of the Social Security Act become covered by Title II of the Social Security Act, such employees shall no longer be covered by the provisions of this section, provided no accrued rights of these employees under this section prior to coverage by Title II of the Social Security Act shall be diminished.

(2)        All persons who are teachers or State employees on February 17, 1941, or who may become teachers or State employees on or before July 1, 1941, except those who shall notify the Board of Trustees, in writing, on or before January 1, 1942, that they do not choose to become members of this Retirement System, shall become members of the Retirement System.

(3)        Should any member in any period of six consecutive years after becoming a member be absent from service more than five years, or should he withdraw his accumulated contributions, or should he become a beneficiary or die, he shall thereupon cease to be a member: Provided that on and after July 1, 1967, should any member in any period of eight consecutive years after becoming a member be absent from service more than seven years, or should he withdraw his accumulated contributions, or should he become a beneficiary or die, he shall thereupon cease to be a member; provided further that the period of absence from service shall be computed from January 1, 1962, or later date of separation for any member whose contributions were not withdrawn prior to July 1, 1967: Provided that on and after July 1, 1971, a member shall cease to be a member only if he withdraws his accumulated contributions, or becomes a beneficiary, or dies.

Notwithstanding the foregoing, any persons whose membership was terminated under the provisions set forth above who had five or more years of creditable service and had not effected a return of contributions may elect to receive a retirement allowance on or after age 60; provided that this member may retire only upon electronic submission or written application to the Board of Trustees setting forth at which time, not less than 30 days nor more than 90 days subsequent to the execution and filing, he desires to be retired.

(4)        Notwithstanding any provisions contained in this section, any employee of the State of North Carolina who was taken over and required to perform services for the federal government, on a loan basis, and by virtue of an executive order of the President of the United States effective on or after January 1, 1942, and who on the effective date of such executive order was a member of the Retirement System and had not withdrawn all of his or her accumulated contributions, shall be deemed to be a member of the Retirement System during such period of federal service or employment by virtue of such executive order of the President of the United States. Any such employee who within a period of 12 months after the cessation of such federal service or employment, is again employed by the State or any employer as said term is defined in this Chapter, or within said period of 12 months engages in service or membership service, shall be permitted to resume active participation in the Retirement System and to resume his or her contributions as provided by this Chapter. If such member so elects, he or she may pay to the Board of Trustees for the benefit of the proper fund or account an amount equal to his or her accumulated contributions previously withdrawn with interest from date of withdrawal to time of payment and the accumulated contributions, with interest thereon, that such member would have made during such period of federal employment to the same extent as if such member had been in service or engaged in the membership service for the State or an employer as defined in this Chapter, which such payment of accumulated contributions shall be computed on the basis of the salary or earnable compensation received by such member on the effective date of such executive order.

(5)        Any teacher or State employee whose membership is contingent on his own election and who elects not to become a member may thereafter apply for and be admitted to membership; but no such teacher or State employee shall receive prior service credit unless he elected to become a member prior to July 1, 1946. Any such member on or after June 30, 1965, anything in this Chapter to the contrary, may deposit in the annuity savings fund by a single payment the contributions plus interest which would have been credited to his account had he not signed a nonelection blank on or before January 1, 1942, and be entitled to such membership service credits and any prior service credits which became void upon execution of such nonelection blank; provided that the employer will pay the appropriate matching contributions.

(6)        Repealed by Session Laws 1981 (Regular Session, 1982), c. 1396, s. 1.

(7)        The provisions of this subdivision (7) shall apply to any member whose retirement became effective prior to July 1, 1963, and who became entitled to benefits hereunder in accordance with the provisions hereof. Such benefits shall be computed in accordance with the provisions of G.S. 135‑5(b) as in effect at the date of such retirement.

a.         Notwithstanding any other provision of this Chapter, any member who separates from service prior to the attainment of the age of 60 years for any reason other than death or retirement for disability as provided in G.S. 135‑5(d), after completing 20 or more years of creditable service, and who leaves his total accumulated contributions in said System shall have the right to retire on a deferred retirement allowance upon attaining the age of 60 years: Provided, that such member may retire only upon written application to the Board of Trustees setting forth at what time, not less than 30 days nor more than 90 days subsequent to the execution and filing thereof, he desires to be retired. Such deferred retirement allowance shall be computed in accordance with the provisions of G.S. 135‑5(b), subdivisions (1), (2) and (3).

b.         In lieu of the benefits provided in paragraph a of this subdivision (7) any member who separates from service on or after July 1, 1951, and prior to the attainment of the age of 60 years, for any reason other than death or retirement for disability as provided in G.S. 135‑5(d), after completing 30 or more years of creditable service, and who leaves his total accumulated contributions in said System, may elect to retire on an early retirement allowance; provided that such member may so retire only upon written application to the Board of Trustees setting forth at what time, not less than 30 days nor more than 90 days subsequent to the execution and filing thereof, he desires to be retired; provided further that such application shall be duly filed within 60 days following the date of such separation. Such early retirement allowance so elected shall be the actuarial equivalent of the deferred retirement allowance otherwise payable at the attainment of the age of 60 years upon proper application therefor.

c.         In lieu of the benefits provided in paragraph a of this subdivision (7), any member who separated from service before July 1, 1951, and prior to the age of 60 years for any reason other than death or retirement for disability as provided in G.S. 135‑5(d), and who left his total accumulated contributions in said System, may elect to retire on an early retirement allowance; provided that such member may so retire only upon written application to the Board of Trustees setting forth at what time, subsequent to July 1, 1951, and not less than 30 days nor more than 90 days subsequent to the execution and filing thereof, he desires to be retired; provided that such application shall be duly filed not later than August 31, 1951. Such early retirement allowance so elected shall be the actuarial equivalent of the deferred retirement allowance otherwise payable at the attainment of the age of 60 years upon proper application therefor.

d.         Should a teacher or employee who retired on an early or service retirement allowance be restored to service prior to the attainment of the age of 62 years, his allowance shall cease, he shall again become a member of the Retirement System, and he shall contribute thereafter at the uniform contribution rate payable by all members. Upon his subsequent retirement, he shall be entitled to the allowance described in 1 below reduced by the amount in 2 below.

1.         The allowance to which he would have been entitled if he were retiring for the first time, calculated on the basis of his total creditable service represented by the sum of his creditable service at the time of his first retirement, and his creditable service after he was restored to service.

2.         The actuarial equivalent of the retirement benefits he previously received.

e.         Should a teacher or employee who retired on an early or service retirement allowance be restored to service after the attainment of the age of 62 years, his retirement allowance shall be reduced to the extent necessary (if any) so that the sum of the retirement allowance at the time of his retirement and earnings from employment by a unit of the Retirement System for any year (beginning January 1, and ending December 31) will not exceed the member's compensation received for the 12 months of service prior to retirement. Provided, however, that under no circumstances will the member's retirement allowance be reduced below the amount of his annuity as defined in G.S. 135‑1(3).

(8)        The provisions of this subsection (8) shall apply to any member whose membership is terminated on or after July 1, 1963 and who becomes entitled to benefits hereunder in accordance with the provisions hereof.

a.         Notwithstanding any other provision of this Chapter, any member who separates from service prior to the attainment of the age of 60 years for any reason other than death or retirement for disability as provided in G.S. 135‑5(c), after completing 15 or more years of creditable service, and who leaves his total accumulated contributions in said System shall have the right to retire on a deferred retirement allowance upon attaining the age of 60 years; provided that such member may retire only upon electronic submission or written application to the Board of Trustees setting forth at what time, not less than one day nor more than 90 days subsequent to the execution and filing thereof, he desires to be retired; and further provided that in the case of a member who so separates from service on or after July 1, 1967, or whose account is active on July 1, 1967, or has not withdrawn his contributions, the aforestated requirement of 15 or more years of creditable service shall be reduced to 12 or more years of creditable service; and further provided that in the case of a member who so separates from service on or after July 1, 1971, or whose account is active on July 1, 1971, the aforestated requirement of 12 or more years of creditable service shall be reduced to five or more years of creditable service. Such deferred retirement allowance shall be computed in accordance with the service retirement provisions of this Article pertaining to a member who is not a law enforcement officer or an eligible former law enforcement officer. Notwithstanding the foregoing, any member whose services as a teacher or employee are terminated for any reason other than retirement, who becomes employed by a nonprofit, nonsectarian private school in North Carolina below the college level within one year after such teacher or employee has ceased to be a teacher or employee, may elect to leave his total accumulated contributions in the Teachers' and State Employees' Retirement System during the period he is in the employment of such employer; provided that he files notice thereof in writing with the Board of Trustees of the Retirement System within five years after separation from service as a public school teacher or State employee; such member shall be deemed to have met the requirements of the above provisions of this subdivision upon attainment of age 60 while in such employment provided that he is otherwise vested.

b.         In lieu of the benefits provided in paragraph a of this subdivision (8), any member who separates from service prior to the attainment of the age of 60 years, for any reason other than death or retirement for disability as provided in G.S. 135‑5(c), after completing 20 or more years of creditable service, and who leaves his total accumulated contributions in said System, may elect to retire on an early retirement allowance upon attaining the age of 50 years or at any time thereafter; provided that such member may so retire only upon electronic submission or written application to the Board of Trustees setting forth at what time, not less than one day nor more than 90 days subsequent to the execution and filing thereof, he desires to be retired. Such early retirement allowance so elected shall be equal to the deferred retirement allowance otherwise payable at the attainment of the age of 60 years reduced by the percentage thereof indicated below.

Age at                                                              Percentage

Retirement                                                            Reduction

59                                                                           7

58                                                                          14

57                                                                          20

56                                                                          25

55                                                                          30

54                                                                          35

53                                                                          39

52                                                                          43

51                                                                          46

50                                                                          50

b1.       In lieu of the benefits provided in paragraphs a and b of this subdivision, any member who is a law‑enforcement officer at the time of separation from service prior to the attainment of the age of 50 years, for any reason other than death or disability as provided in this Article, after completing 15 or more years of creditable service in this capacity immediately prior to separation from service, and who leaves his total accumulated contributions in this System may elect to retire on a deferred early retirement allowance upon attaining the age of 50 years or at any time thereafter; provided, that the member may commence retirement only upon electronic submission or written application to the Board of Trustees setting forth at what time, as of the first day of a calendar month, not less than one day nor more than 90 days subsequent to the execution and filing thereof, he desires to commence retirement. The deferred early retirement allowance shall be computed in accordance with the service retirement provisions of this Article pertaining to law‑enforcement officers.

b2.       In lieu of the benefits provided in paragraphs a and b of this subdivision, any member who is a law‑enforcement officer at the time of separation from service prior to the attainment of the age of 55 years, for any reason other than death or disability as provided in this Article, after completing five or more years of creditable service in this capacity immediately prior to separation from service, and who leaves his total accumulated contributions in this System may elect to retire on a deferred early retirement allowance upon attaining the age of 55 years or at any time thereafter; provided, that the member may commence retirement only upon electronic submission or written application to the Board of Trustees setting forth at what time, as of the first day of a calendar month not less than one day nor more than 90 days subsequent to the execution and filing thereof, he desires to commence retirement. The deferred early retirement allowance shall be computed in accordance with the service retirement provisions of this Article pertaining to law‑enforcement officers.

b3.       Vested deferred retirement allowance of members retiring on or after July 1, 1994.  In lieu of the benefits provided in paragraphs a. and b. of this subdivision, any member who separates from service prior to attainment of age 60 years, after completing 20 or more years of creditable service, and who leaves his total accumulated contributions in said System, may elect to retire on a deferred retirement allowance upon attaining the age of 50 years or any time thereafter; provided that such member may so retire only upon electronic submission or written application to the Board of Trustees setting forth at what time, not less than one day nor more than 90 days subsequent to the execution and filing thereof, he desires to be retired. Such deferred retirement allowance shall be computed in accordance with the service retirement provisions of this Article pertaining to a member who is not a law enforcement officer or an eligible former law enforcement officer.

c.         (Effective until June 30, 2013  see Editor's Note) Should a beneficiary who retired on an early or service retirement allowance under this Chapter be reemployed by, or otherwise engaged to perform services for, an employer participating in the Retirement System on a part time, temporary, interim, or on a fee for service basis, whether contractual or otherwise, and if such beneficiary earns an amount during the 12 month period immediately following the effective date of retirement or in any calendar year which exceeds fifty percent (50%) of the reported compensation, excluding terminal payments, during the 12 months of service preceding the effective date of retirement, or twenty thousand dollars ($20,000), whichever is greater, as hereinafter indexed, then the retirement allowance shall be suspended as of the first day of the month following the month in which the reemployment earnings exceed the amount above, for the balance of the calendar year, except when the reemployment earnings exceed the amount above in the month of December, in which case the retirement allowance shall not be suspended. The retirement allowance of the beneficiary shall be reinstated as of January 1 of each year following suspension. The amount that may be earned before suspension shall be increased on January 1 of each year by the ratio of the Consumer Price Index to the Index one year earlier, calculated to the nearest tenth of a percent (1/10 of 1%).

The computation of postretirement earnings of a beneficiary under this sub‑subdivision who retired on or before June 1, 2009, regardless of age or years of creditable service, or who retires on or after July 1, 2009, after attaining (i) the age of at least 65 with five years of creditable service; or (ii) the age of at least 60 with 25 years of creditable service; or (iii) 30 years of service; and who has been retired at least six months and has not been employed in any capacity with a State‑supported community college or a State‑supported university for at least six months immediately preceding the effective date of reemployment, shall not include earnings while the beneficiary is employed to teach in a permanent full‑time or part‑time capacity that exceeds fifty percent (50%) of the applicable workweek as a nursing instructor in a certified nursing program for a maximum period of three years.

In order for a retired nursing instructor to be rehired, the community college or university must certify to the Teachers' and State Employees' Retirement System that it has a shortage of qualified nursing instructors, and must:

1.         Make a good faith effort to fill positions with qualified nursing instructors who are not retirees;

2.         Post the vacancy or vacancies for at least two months;

3.         Solicit applications through local newspapers, other media, and nursing education programs; and

4.         Determine that there is an insufficient number of eligible applicants for the advertised position or positions.

The North Carolina Community College System and The University of North Carolina shall certify to the Retirement System that a beneficiary is employed to teach as a nursing instructor with a State‑supported community college or a State‑supported university under the provisions of this sub‑subdivision.

c.         (Effective June 30, 2013  see Editor's Note) Should a beneficiary who retired on an early or service retirement allowance under this Chapter be reemployed by, or otherwise engaged to perform services for, an employer participating in the Retirement System on a part time, temporary, interim, or on a fee for service basis, whether contractual or otherwise, and if such beneficiary earns an amount during the 12 month period immediately following the effective date of retirement or in any calendar year which exceeds fifty percent (50%) of the reported compensation, excluding terminal payments, during the 12 months of service preceding the effective date of retirement, or twenty thousand dollars ($20,000), whichever is greater, as hereinafter indexed, then the retirement allowance shall be suspended as of the first day of the month following the month in which the reemployment earnings exceed the amount above, for the balance of the calendar year, except when the reemployment earnings exceed the amount above in the month of December, in which case the retirement allowance shall not be suspended. The retirement allowance of the beneficiary shall be reinstated as of January 1 of each year following suspension. The amount that may be earned before suspension shall be increased on January 1 of each year by the ratio of the Consumer Price Index to the Index one year earlier, calculated to the nearest tenth of a percent (1/10 of 1%).

c1.       Within 90 days of the end of each month in which a beneficiary is reemployed under the provisions of sub‑subdivision c. of this subdivision, each employer shall provide a report for that month on each reemployed beneficiary, including the terms of the reemployment, the date of the reemployment, and the amount of the monthly compensation. If such a report is not received within the required 90 days, the Board shall assess the employer with a penalty of ten percent (10%) of the compensation of the unreported reemployed beneficiaries during the months for which the employer did not report the reemployed beneficiaries, with a minimum penalty of twenty‑five dollars ($25.00).

d.         Should a beneficiary who retired on an early or service retirement allowance under this Chapter be restored to service as an employee or teacher, then the retirement allowance shall cease as of the first of the month following the month in which the beneficiary is restored to service and the beneficiary shall become a member of the Retirement System and shall contribute thereafter as allowed by law at the uniform contribution payable by all members.

Upon his subsequent retirement, he shall be paid a retirement allowance determined as follows:

1.         For a member who earns at least three years' membership service after restoration to service, the retirement allowance shall be computed on the basis of his compensation and service before and after the period of prior retirement without restrictions; provided, that if the prior allowance was based on a social security leveling payment option, the allowance shall be adjusted actuarially for the difference between the amount received under the optional payment and what would have been paid if the retirement allowance had been paid without optional modification.

2.         For a member who does not earn three years' membership service after restoration to service, the retirement allowance shall be equal to the sum of the retirement allowance to which he would have been entitled had he not been restored to service, without modification of the election of an optional allowance previously made, and the retirement allowance that results from service earned since being restored to service; provided, that if the prior retirement allowance was based on a social security leveling payment option, the prior allowance shall be adjusted actuarially for the difference between the amount that would have been paid for each month had the payment not been suspended and what would have been paid if the retirement allowance had been paid without optional modification.

e.         Any beneficiary who retired on an early or service retirement allowance as an employee of any State department, agency or institution under the Law Enforcement Officers' Retirement System and becomes employed as an employee by a State department, agency, or institution as an employer participating in the Retirement System shall become subject to the provisions of G.S. 135‑3(8)c and G.S. 135‑3(8)d on and after January 1, 1989.

(8a)      Notwithstanding the provisions of paragraphs c and d of subdivision (8) to the contrary, a beneficiary who was a beneficiary retired on an early or service retirement with the Law Enforcement Officers' Retirement System at the time of the transfer of law enforcement officers employed by the State and beneficiaries last employed by the State to this Retirement System on January 1, 1985, and who also was a contributing member of this Retirement System on January 1, 1985, shall continue to be paid his retirement allowance without restriction and may continue as a member of this Retirement System with all the rights and privileges appendant to membership.

(9)        Members who are participating in an intergovernmental exchange of personnel under the provisions of Article 10 of Chapter 126 may retain their membership status and receive all benefits provided by this Chapter during the period of the exchange provided the requirements of Article 10 of Chapter 126 are met; provided further, that a member participating in an intergovernmental exchange of personnel under Article 10 of Chapter 126 shall, notwithstanding whether he and his employer are making contributions to the member's account during the exchange period, be entitled to the death benefit if he otherwise qualifies under the provisions of this Article and provided further that no duplicate benefits shall be paid.  (1941, c. 25, s. 3; 1945, c. 799; 1947, c. 414; c. 457, ss. 1, 2; c. 458, s. 5; c. 464, s. 2; 1949, c. 1056, s. 1; 1951, c. 561; 1955, c. 1155, s. 91/2; 1961, c. 516, ss. 1, 2; 1963, c. 687, s. 2; 1965, c. 780, s. 1; c. 1187; 1967, c. 720, ss. 1, 2, 15; c. 1234; 1969, c. 1223, ss. 1, 2, 14; 1971, c. 117, ss. 6‑8; c. 118, ss. 1, 2; 1973, c. 241, s. 1; c. 994, s. 5; c. 1363; 1977, c. 783, s. 3; 1979, c. 396; c. 972, s. 2; 1981, c. 979, s. 1; 1981 (Reg. Sess., 1982), c. 1396, ss. 1, 2; 1983, c. 556, ss. 1, 2; 1983 (Reg. Sess., 1984), c. 1034, ss. 228, 229, 236; c. 1106, ss. 1, 2, 4; 1985, c. 520, s. 1; c. 649, ss. 2, 11; 1987, c. 513, s. 1; c. 738, s. 38(b); 1989, c. 791; 1993 (Reg. Sess., 1994), c. 769, ss. 7.30(e), (f), 7.31(d), (e); 1995, c. 509, s. 73.1; 1998‑212, s. 28.24(a); 1998‑217, s. 67; 2000‑67, s. 8.24(a); 2001‑424, s. 32.25(a); 2002‑126, ss. 28.10(a), (b), (d), 28.13(a); 2004‑124, s. 31.18A(a), (b); 2004‑199, s. 57(a); 2005‑144, ss. 7A.1, 7A.2, 7A.4; 2005‑276, ss. 29.28(a)‑(d); 2005‑345, s. 43; 2006‑226, s. 25(a); 2007‑145, s. 7(a), (b), (d)‑(f); 2007‑326, ss. 1, 3(a), (b), (d)‑(f); 2007‑431, s. 9; 2009‑66, ss. 8(a), 12(a), (b); 2009‑137, s. 1.)



§§ 135-3.1, 135-3.2: Repealed by Session Laws 1961, c. 516, s. 9.

§§ 135‑3.1 through 135‑3.2: Repealed by Session Laws 1961, c.  516, s. 9.



§ 135-4. Creditable service.

§ 135‑4.  Creditable service.

(a)        Under such rules and regulations as the Board of Trustees shall adopt, each member who was a teacher or State employee at any time during the five years immediately preceding the establishment of the System and who became a member prior to July 1, 1946, shall file a detailed statement of all North Carolina service as a teacher or State employee rendered by him prior to the date of establishment for which he claims credit; provided, that, notwithstanding the foregoing, any member retiring on or after July 1, 1965, with credit for not less than 10 years of membership service shall file such detailed statement of service as a teacher or State employee rendered by him prior to July 1, 1941, for which he claims credit; provided, that any member who retired on a service retirement allowance prior to July 1, 1965, who at the time of his retirement did not qualify for credit for his service as a teacher or State employee prior to July 1, 1941, may request on and after July 1, 1971, that his original benefit be recalculated, in accordance with the formula prevailing at the time of his retirement, to include credit for such service with the new benefit to become effective on the first of the month following certification of the prior service.

(b)        The Board of Trustees shall fix and determine by appropriate rules and regulations how much service in any year is equivalent to one year of service, but in no case shall more than one year of service be creditable for all services in one year. Service rendered for the regular school year in any district shall be equivalent to one year's service. Service rendered by a school employee in a job‑sharing position shall be credited at the rate of one‑half year for each regular school year of employment.

(c)        Subject to the above restrictions and to such other rules and regulations as the Board of Trustees may adopt, the Board of Trustees shall verify, as soon as practicable after the filing of such statements of service, the service therein claimed.

In lieu of a determination of the actual compensation of the members that was received during such period of prior service the Board of Trustees may use for the purpose of this Chapter the compensation rates which will be determined by the average salary of the members for five years immediately preceding the date this System became operative as the records show the member actually received. Creditable service for unused sick leave shall be allowed only for sick leave accrued monthly during employment under a duly adopted sick leave policy and for which the member may be able to take credits and be paid for sick leave without restriction.

(d)        Any member may, up to his date of retirement and within one year thereafter, request the Board of Trustees to modify or correct his prior service credit.

(e)        Creditable service at retirement on which the retirement allowance of a member shall be based shall consist of the membership service rendered by him since he last became a member, and also if he has a prior service certificate which is in full force and effect, the amount of service certified on his prior service certificate; and if he has sick leave standing to his credit upon retirement on or after July 1, 1971, one month of credit for each 20 days or portion thereof, but not less than one hour; sick leave shall not be counted in computing creditable service for the purpose of determining eligibility for disability retirement or for a vested deferred allowance.

On and after July 1, 1971, a member whose account was closed on account of absence from service under the provisions of G.S. 135‑3(3) and who subsequently returns to service for a period of five years, may thereafter repay in a lump sum the amount withdrawn plus regular interest thereon from the date of withdrawal through the year of repayment and thereby increase his creditable service by the amount of creditable service lost when his account was closed.

On and after July 1, 1973, a member whose account in the North Carolina Local Governmental Employees' Retirement System was closed on account of absence from service under the provisions of G.S. 128‑24(1a) and who subsequently became or becomes a member of this System with credit for five years of service, may thereafter repay in a lump sum the amount withdrawn from the North Carolina Local Governmental Employees' Retirement System plus regular interest thereon from the date of withdrawal through the year of repayment and thereby increase his creditable service in this System by the amount of creditable service lost when his account was closed.

On or after July 1, 1979, a member who has obtained 60 months of aggregate service, or five years of membership service, as an employee of the North Carolina General Assembly, except legislators, participants in the Legislative Intern Program and pages, may make a lump sum payment together with interest, and an administrative fee for such service, to the Teachers' and State Employees' Retirement System of an amount equal to what he would have contributed had he been a member on his first day of employment.

On and after January 1, 1985, the creditable service of a member who was a member of the Law‑Enforcement Officers' Retirement System at the time of the transfer of law‑enforcement officers employed by the State from that System to this Retirement System and whose accumulated contributions are transferred from that System to this Retirement System, shall include service that was creditable in the Law‑Enforcement Officers' Retirement System; and membership service with that System shall be membership service with this Retirement System; provided, notwithstanding any provision of this Article to the contrary, any inchoate or accrued rights of such a member to purchase creditable service for military service, withdrawn service and prior service under the rules and regulations of the Law‑Enforcement Officers' Retirement System shall not be diminished and may be purchased as creditable service with this Retirement System under the same conditions which would have otherwise applied.

(f)         Armed Service Credit. 

(1)        Teachers and other State employees who entered the armed services of the United States on or after September 16, 1940, and prior to February 17, 1941, and who returned to the service of the State within a period of two years after they were first eligible to be separated or released from such armed services under other than dishonorable conditions shall be entitled to full credit for all prior service.

(2)        Teachers and other State employees who entered the armed services of the United States on or after September 16, 1940, and who returned to the service of the State prior to October 1, 1952, or who devote not less than 10 years of service to the State after they are separated or released from such armed services under other than dishonorable conditions, shall be entitled to full credit for all prior service, and, in addition they shall receive membership service credit for the period of service in such armed services up to the date they were first eligible to be separated or released therefrom, occurring after the date of establishment of the Retirement System.

(3)        Teachers and other State employees who enter the armed services of the United States on or after July 1, 1950, or who engage in active military service on or after July 1, 1950, and who return to the service of the State within a period of two years after they are first eligible to be separated or released from such active military service under other than dishonorable conditions shall be entitled to full membership service credit for the period of such active service in the armed services.

(4)        Under such rules as the Board of Trustees shall adopt, credit will be provided by the Retirement System with respect to each such teacher or other State employee in the amounts that he would have been paid during such service in such armed services on the basis of his earnable compensation when such service commenced. Such contributions shall be credited to the individual account of the member in the annuity savings fund, in such manner as the Board of Trustees shall determine, but any such contributions so credited and any regular interest thereon shall be available to the member only in the form of an annuity, or benefit in lieu thereof, upon his retirement on a service, disability or special retirement allowance; and in the event of cessation of membership or death prior thereto, any such contributions so credited and regular interest thereon shall not be payable to him or on his account, but shall be transferred from the annuity savings fund to the pension accumulation fund. If any payments were made by a member on account of such service as provided by subdivision (5) of subsection (b) of G.S. 135‑8, the Board of Trustees shall refund to or reimburse such member for such payments.

(5)        The provisions of this subsection shall also apply to members of the National Guard with respect to teachers and State employees who are called into federal service or who are called into State service, to the extent that such persons fail to receive compensation for performance of the duties of their employment other than for service in the National Guard.

(6)        Repealed by Session Laws 1981, c. 636, s. 1. For proviso as to inchoate or accrued rights, see Editor's Note below.

(7)        Notwithstanding any other provision of this Chapter, any member and any retired member as herein described may purchase creditable service in the Armed Forces of the United States, not otherwise allowed, by paying a total lump sum payment determined as follows:

a.         For members who completed 10 years of membership service, and retired members who completed 10 years of membership service prior to retirement, whose membership began on or prior to July 1, 1981, and who make this purchase within three years after first becoming eligible, the cost shall be an amount equal to the monthly compensation the member earned when he first entered membership service times the employee contribution rate at that time times the months of service to be purchased, with sufficient interest added thereto so as to equal one‑half of the cost of allowing this service, plus an administrative fee to be set by the Board of Trustees.

b.         For members who complete five years of membership service, and retired members who complete five years of membership service prior to retirement, and eligible members and retired members covered by paragraph a. of this subdivision, whose membership began on or before July 1, 1981, but who did not or do not make this purchase within three years after first becoming eligible, the cost shall be an amount equal to the full liability of the service credits calculated on the basis of the assumptions used for the purposes of the actuarial valuation of the System's liabilities and shall take into account the retirement allowance arising on account of the additional service credits commencing at the earliest age at which the member could retire on an unreduced allowance, as determined by the Board of Trustees upon the advice of the consulting actuary, plus an administrative fee to be set by the Board of Trustees. Notwithstanding the foregoing provisions of this subsection that provide for the purchase of service credits, the term "full liability" includes assumed post‑retirement allowance increases, as determined by the Board of Trustees, from the earliest age at which a member could retire on an unreduced service retirement allowance.

Creditable service allowed under this subdivision shall be only for the initial period of "active duty", as defined in 38 U.S. Code Section 101(21), in the Armed Forces of the United States up to the date the member was first eligible to be separated and released and for subsequent periods of "active duty", as defined in 38 U.S. Code Section 101(21), as required by the Armed Forces of the United States up to the date of first eligibility for separation or release, but shall not include periods of active duty in the Armed Forces of the United States creditable in any other retirement system except the National Guard or any reserve component of the Armed Forces of the United States, and shall not include periods of "active duty for training", as defined in 38 U.S. Code Section 101(22), or periods of "inactive duty training", as defined in 38 U.S. Code Section 101(23), rendered in any reserve component of the Armed Forces of the United States. Provided, creditable service may be allowed only for active duty in the Armed Forces of the United States of a member that resulted in a general or honorable discharge from duty. The member shall submit satisfactory evidence of the service claimed. For purposes of this subsection, membership service may include any membership or prior service credits transferred to this Retirement System pursuant to G.S. 135‑18.1.

(g)        Teachers and other State employees who served in the uniformed services as defined in the Uniformed Services Employment and Reemployment Rights Act of 1994, 38 U.S.C. § 4303, and who, after being honorably discharged, returned to the service of the State within a period of two years from date of discharge shall be credited with prior service for such period of service in the uniformed services for the maximum period that they are entitled to reemployment under the Uniformed Services Employment and Reemployment Rights Act of 1994, 38 U.S.C. § 4301, et seq., or other federal law, and the salary or compensation of such a teacher or State employee during that period of service is deemed to be that salary or compensation the employee would have received but for the period of service had the employee remained continuously employed, if the determination of that salary or compensation is reasonably certain. If the determination of the salary or compensation is not reasonably certain, then it is deemed to be that employee's average rate of compensation during the 12‑month period immediately preceding the period of service.

(h)        During periods when a member is on leave of absence and is receiving less than his full compensation, he will be deemed to be in service only if he is contributing to the Retirement System as provided in G.S. 135‑8(b)(5). If he is so contributing, the annual rate of compensation paid to such employee immediately before the leave of absence began will be deemed to be the actual compensation rate of the employee during the leave of absence.

(i)         Any person who became a member after June 30, 1947, and before July 1, 1955, and did not subsequently withdraw his contributions may, prior to his retirement, increase his creditable service to the extent of the period of time from the date he became a "teacher or employee" as the terms are defined in this Chapter to the date he became a member, but not exceeding three months immediately preceding membership, provided that he makes an additional contribution in one lump sum equal to five per centum (5%) of the compensation he received for the aforesaid period of time plus regular interest thereon from the date he became a member to the date of payment.

(j)         Creditable service at retirement shall include any service rendered by a member while on leave of absence to serve as a member or officer of the General Assembly which is not creditable toward retirement under the Legislative Retirement Fund provided the allowance of such credit shall be contingent upon the cancellation of service credit in the Fund and the transfer of the member's contributions plus accumulated interest from the Fund to this System.

(j1)       Any member may purchase creditable service for service as a member of the General Assembly not otherwise creditable under this section, provided the service is not credited in the Legislative Retirement Fund nor the Legislative Retirement System, and further provided the member pays a lump sum amount equal to the full cost of the additional service credits calculated on the basis of the assumptions used for the purposes of the actuarial valuation of the System's liabilities, taking into account the additional retirement allowance arising on account of the additional service credits commencing at the earliest age at which a member could retire on an unreduced retirement allowance as determined by the Board of Trustees upon the advice of the consulting actuary, plus an administrative fee to be set by the Board of Trustees. Notwithstanding the foregoing provisions of this subsection that provide for the purchase of service credits, the terms "full cost", "full liability", and "full actuarial cost" include assumed annual post‑retirement allowance increases, as determined by the Board of Trustees, from the earliest age at which a member could retire on an unreduced service allowance.

(j2)       The creditable service of a member who was a member of the Local Governmental Employees' Retirement System, the Consolidated Judicial Retirement System, or the Legislative Retirement System, and whose accumulated contributions and reserves are transferred from that System to this System, includes service that was creditable in the Local Governmental Employees' Retirement System, the Consolidated Judicial Retirement System, or the Legislative Retirement System, and membership service with those Retirement Systems is membership service with this Retirement System.

(k)        Notwithstanding any other provision of this Chapter, any person who withdrew his contributions in accordance with the provisions of G.S. 128‑27(f) or G.S. 135‑5(f) or the rules and regulations of the Law‑Enforcement Officers' Retirement System and who subsequently returns to service may, upon completion of five years of membership service, repay in a total lump sum any and all of the accumulated contributions previously withdrawn with interest compounded annually at the rate of six and one‑half percent (6.5%) for each calendar year from the year of withdrawal to the year of repayment plus a fee to cover expense of handling which shall be determined by the Board of Trustees, and receive credit for the service forfeited at time of withdrawal. These provisions shall apply equally to retired members who had attained five years of membership service prior to retirement. The retirement allowance of a retired member who restores service under this subsection shall be increased the month following the month payment is received. The increase in the retirement allowance shall be the difference between the initial retirement allowance, under any optional allowance elected at the time of retirement, and the amount of the retirement allowance, under any optional allowance elected at the time of retirement, to which the retired member would have been entitled had the service not been previously forfeited, adjusted by any increases in the retirement accrual rate occurring between the member's date of retirement and the date of payment. The increase in the retirement allowance shall not include any adjustment for cost‑of‑living increases granted since the date of retirement.

Notwithstanding any provision to the contrary, a law enforcement officer who was transferred from the Law Enforcement Officers' Retirement System to this Retirement System pursuant to Article 12C of Chapter 143 of the General Statutes and withdrew his accumulated contributions prior to January 1, 1985, in accordance with G.S. 128‑27(f) or G.S. 135‑5(f) for non‑law enforcement service and who has five years or more of membership service standing to his credit may repay in a total lump sum the accumulated contributions previously withdrawn with interest compounded annually at the rate of six and one‑half percent (6.5%) for each calendar year from the year of withdrawal to the year of repayment plus a fee to cover expense of handling which shall be determined by the Board of Trustees, and receive credit for the service forfeited at time of withdrawal(s). The retirement allowance of a retired member who restores service under this subsection shall be increased the month following the month payment is received. The increase in the retirement allowance shall be the difference between the initial retirement allowance, under any optional allowance elected at the time of retirement, and the amount of the retirement allowance, under any optional allowance elected at the time of retirement, to which the retired member would have been entitled had the service not been previously forfeited, adjusted by any increases in the retirement accrual rate occurring between the member's date of retirement and the date of payment. The increase in the retirement allowance shall not include any adjustment for cost‑of‑living increases granted since the date of retirement.

(l)         Repealed by Session Laws 1981, c. 636, s. 1. For proviso as to inchoate or accrued rights, see Editor's Note below.

(l1)       Notwithstanding any other provision of this Chapter, any member and any retired member as herein described may purchase creditable service previously rendered to any state, territory, or other governmental subdivision of the United States other than this State by paying a total lump‑sum payment determined as follows:

(1)        For members who completed 10 years of current membership service, and retired members who completed 10 years of current membership service prior to retirement, whose membership began on or before July 1, 1981, and who make such purchase within three years after first becoming eligible, the cost shall be an amount equal to the monthly compensation the member earned when he first entered membership service, times the employee contribution rate at that time, times the months of service to be purchased, times two, with sufficient interest added thereto so as to equal the full cost of allowing such service, plus an administrative fee to be set by the Board of Trustees.

(2)        For members who complete five years of current membership service, and retired members who complete five years of current membership service prior to retirement, and eligible members and retired members covered by subdivision (1) of this subsection, whose membership began on or before July 1, 1981, but who did not or do not make such purchase within three years after first becoming eligible, the cost shall be an amount equal to the full liability of the service credits calculated on the basis of the assumptions used for the purposes of the actuarial valuation of the System's liabilities and shall take into account the retirement allowance arising on account of the additional service credits commencing at the earliest age at which the member could retire on an unreduced allowance, as determined by the Board of Trustees upon the advice of the consulting actuary, plus an administrative fee to be set by the Board of Trustees. Notwithstanding the foregoing provisions of this subsection that provide for the purchase of service credits, the term "full liability" includes assumed postretirement allowance increases, as determined by the Board of Trustees, from the earliest age at which a member could retire on an unreduced service retirement allowance. Notwithstanding the requirement of five years of current membership service, a member whose membership began prior to the service the member desires to purchase shall be eligible to purchase creditable service under this subdivision upon returning to service as a teacher or employee upon completion of a total of five years of membership service and upon completion of one year of current membership service.

Current membership service shall mean membership service earned since the service previously rendered to any state, territory, or other governmental subdivision of the United States other than this State. Creditable service under this subsection shall be allowed only at the rate of one year of out‑of‑state service for each year of membership service in this State, with a maximum allowable of 10 years of out‑of‑state service. Such service is limited to full‑time service which would be allowable under the laws governing this System. Credit will be allowed only if no benefit is allowable in another public retirement system as a result of the service.

(m)       Notwithstanding any language to the contrary of any provision of this section, or of any repealed provision of this section that was repealed with the inchoate and accrued rights preserved, all repayments and purchases of service credits, allowed under the provisions of this section or of any repealed provision of this section that was repealed with inchoate and accrued rights preserved, must be made within three years after the member first becomes eligible to make such repayments and purchases. Any member who does not repay or purchase service credits within said three years after first eligibility to make such repayments and purchases may, under the same conditions as are otherwise required, repay or purchase service credits provided that the repayment or purchase equals the full cost of the service credits calculated on the basis of the assumptions used for purposes of the actuarial valuation of the system's liabilities and shall take into account the additional retirement allowance arising on account of such additional service credit commencing at the earliest age at which such member could retire on an unreduced retirement allowance as determined by the Board of Trustees upon the advice of the consulting actuary. Notwithstanding the foregoing provisions of this subsection that provide for the purchase of service credits, the terms "full cost", "full liability", and "full actuarial cost" include assumed annual post‑retirement allowance increases, as determined by the Board of Trustees, from the earliest age at which a member could retire on an unreduced service allowance. Notwithstanding the foregoing, on and after July 1, 2001, the provisions of this subsection shall not apply to the repayment of contributions withdrawn pursuant to subsection (k) of this section.

(n)        Repealed by Session Laws 1981, c. 636, s. 1. For proviso as to inchoate or accrued rights, see Editor's Note below.

(o)        Repealed by Session Laws 1981, c. 636, s. 1. For proviso as to inchoate or accrued rights, see Editor's Note below.

(p)        Credit for prior temporary State employment.  Notwithstanding any other provision of this Chapter, a member may purchase service credit for temporary State employment upon completion of 10 years of membership service and subject to the condition that the member had been classified as a temporary employee for more than three years. Each employer shall certify to the Board of Trustees that an employee is eligible to purchase this service credit prior to the member making payment. Payment for the service credit shall be in a single lump sum based upon the amount the member would have contributed if he had been properly classified as a permanent employee and been a member of this retirement system.

(p1)      Part‑Time Service Credit. 

(1)        Notwithstanding any other provision of this Chapter, upon completion of five years of membership service, any member may purchase service previously rendered as a part‑time teacher or employee of an employer as defined in G.S. 135‑1(11) or G.S. 128‑21(11), except for temporary or part‑time service rendered while a full‑time student in pursuit of a degree or diploma in a degree‑granting program. Payment shall be made in a single lump sum in an amount equal to the full actuarial cost of providing credit for the service, together with interest and an administrative fee, as determined by the Board of Trustees on the advice of the Retirement System's actuary. Notwithstanding the provisions of G.S. 135‑4(b), the Board of Trustees shall fix and determine by appropriate rules and regulations how much service in any year, as based on compensation, is equivalent to one year of service in proportion to "earnable compensation", but in no case shall more than one year of service be creditable for all service in one year. Service rendered for the regular school year in any district shall be equivalent to one year's service. Notwithstanding the foregoing provisions of this subdivision that provide for the purchase of service credits, the terms "full cost", "full liability", and "full actuarial cost" include assumed annual post‑retirement allowance increases, as determined by the Board of Trustees, from the earliest age at which a member could retire on an unreduced service allowance.

(2)        Under all requirements and conditions set forth in the preceding subdivision of this subsection (p1), except for the requirement that the completion of five years of membership service be subsequent to service rendered as a part‑time teacher or employee of the State, any member with five or more years of membership service standing to his credit may purchase additional membership service for service rendered as a part‑time teacher or employee of the State if (i) the member terminates or has terminated employment in any capacity as a teacher or employee of the State, (ii) the purchase of the additional membership service causes the member to become eligible to commence an early or service retirement allowance, and (iii) the member immediately elects to commence retirement and become a beneficiary.

(3)        Under all the requirements and conditions set forth in subdivision (1) of this subsection, except for the condition that part‑time service rendered when a full‑time student in pursuit of a degree or diploma in a degree‑granting program is not eligible for purchase, any member with five or more years of membership service standing to the member's credit may purchase creditable service for service rendered as a part‑time teacher or employee of the State if that service was rendered on a permanent part‑time basis and required at least 20 hours of service per week.

(q)        Notwithstanding any other provision of this Chapter, any member who entered service or was restored to service prior to July 1, 1982, and was excluded from membership service solely on account of having attained the age of 62 years, in accordance with former G.S. 135‑3(6), may purchase membership service credits of such excluded service by making a lump‑sum payment equal to the contributions that would have been deducted pursuant to G.S. 135‑8(b) had he been a member of the Retirement System, increased by interest calculated at a rate of seven percent (7%) per annum.

(r)        Notwithstanding any other provision of this Chapter, any member may purchase creditable service for periods of employer approved leaves of absence when in receipt of benefits under the North Carolina Workers' Compensation Act. This service shall be purchased by paying a cost calculated in the following manner:

(1)        Leaves of Absence Terminated Prior to July 1, 1983.  The cost to a member whose employer approved leave of absence, when in receipt of benefits under the North Carolina Workers' Compensation Act, terminated upon return to service prior to July 1, 1983, shall be a lump sum amount payable to the Annuity Savings Fund equal to the full liability of the service credits calculated on the basis of the assumptions used for purposes of the actuarial valuation of the system's liabilities, and shall take into account the retirement allowance arising on account of the additional service credit commencing at the earliest age at which the member could retire on an unreduced retirement allowance, as determined by the board of trustees upon the advice of the consulting actuary, plus an administrative fee to be set by the board of trustees. Notwithstanding the foregoing provisions of this subdivision that provide for the purchase of service credits, the terms "full cost", "full liability", and "full actuarial cost" include assumed annual post‑retirement allowance increases, as determined by the Board of Trustees, from the earliest age at which a member could retire on an unreduced service allowance.

(2)        Leaves of Absence Terminating On and After July 1, 1983, but before January 1, 1988.  The cost to a member whose employer approved leave of absence, when in receipt of benefits under the North Carolina Workers' Compensation Act, terminates upon return to service on and after July 1, 1983, but before January 1, 1988, shall be a lump sum amount due and payable to the Annuity Savings Fund within six months from return to service equal to the total employee and employer percentage rates of contribution in effect at the time of purchase and based on the annual rate of compensation of the member immediately prior to the leave of absence; Provided, however, the cost to a member whose amount due is not paid within six months from return to service shall be the amount due plus one percent (1%) per month penalty for each month or fraction thereof the payment is made beyond the six‑month period.

(3)        Leaves of Absence Terminating On and After January 1, 1988.  The cost to a member whose employer approved leave of absence, when in receipt of benefits under the North Carolina Workers' Compensation Act, terminates upon or before a return to service on and after January 1, 1988, shall be due and payable to the Annuity Savings Fund within six months from return to service and shall be a lump sum amount equal to the employee percentage rate of contribution in effect at the time of purchase applied to the annual rate of compensation of the member immediately prior to the leave of absence. For members electing to make this payment, the member's employer which granted the leave of absence, or the member's employer upon a return to service, or both, shall make a matching lump sum payment to the Pension Accumulation Fund within six months from return to service equal to the employer percentage rate of contribution in effect at the time of purchase applied to the annual rate of compensation of the member immediately prior to the leave of absence. Such purchases of creditable service are applicable only when members have membership service credits within 30 days prior to the leave of absence and within 12 months following the leave of absence and such membership service is creditable service at the time of purchase. Notwithstanding any other provision of this subdivision, the cost to a member and to a member's employer or former employer or both employers whose amount due is not paid within six months from return to service shall be the amount due plus one percent (1%) per month penalty for each month or fraction thereof that the payment is made after the six‑month period.

Notwithstanding the requirement of this provision that a member return to service, a member who is in receipt of Workers' Compensation during the period for which he or she would have otherwise been eligible to receive short‑term benefits as provided in G.S. 135‑105 and who subsequently becomes a beneficiary in receipt of a benefit as provided in G.S. 135‑106 may purchase creditable service for any period of employer approved leave of absence when in receipt of benefits under the North Carolina Workers' Compensation Act. The cost to purchase such creditable service shall be as determined above provided the amount due if not paid within six months from the beginning of the long‑term disability period as determined in G.S. 135‑106 shall be the amount due plus one percent (1%) per month penalty for each month or fraction thereof that the payment is made after the six‑month period.

Whenever the creditable service purchased pursuant to this subsection is for a period that occurs during the four consecutive calendar years that would have produced the highest average annual compensation pursuant to G.S. 135‑1(5) had the member not been on leave of absence without pay, then the compensation that the member would have received during the purchased period shall be included in calculating the member's average final compensation. In such cases, the compensation that the member would have received during the purchased period shall be based on the annual rate of compensation of the member immediately prior to the leave of absence.

(s)        Credit at Full Cost for Temporary Employment.  In addition to the provisions of subsection (p) above, any member may purchase creditable service for State employment when classified as a temporary teacher or employee subject to the conditions that the:

(1)        Member was employed by an employer as defined in G.S. 135‑1(11) or G.S. 128‑21(11);

(2)        Member's temporary employment met all other requirements of G.S. 135‑1(10) or (25), or G.S. 128‑21(10);

(3)        Member has completed five years or more of membership service;

(4)        Member acquires from the employer such certifications of temporary employment as are required by the Board of Trustees; and

(5)        Member makes a lump sum payment into the Annuity Savings Fund equal to the full liability of the service credits calculated on the basis of the assumptions used for purposes of the actuarial valuation of the Retirement System's liabilities and shall take into account the retirement allowance arising on account of the additional service credit commencing at the earliest age at which the member could retire on an unreduced retirement allowance, as determined by the Board of Trustees upon the advice of the actuary, plus an administrative expense fee to be determined by the Board of Trustees. Notwithstanding the foregoing provisions of this subdivision that provide for the purchase of service credits, the terms "full cost", "full liability", and "full actuarial cost" include assumed annual post‑retirement allowance increases, as determined by the Board of Trustees, from the earliest age at which a member could retire on an unreduced service allowance.

The provisions of this subsection shall also apply to the purchase of creditable service for State employment when classified as a permanent hourly employee in accordance with G.S. 126‑5(c4).

(t)         Credit at Full Cost for Local Government Employment.  Any member may purchase creditable service for any employment as an employee, as defined in G.S. 128‑21(10), of a local government employer not creditable in the North Carolina Local Governmental Employees' Retirement System upon completion of five years of membership service by making a lump‑sum payment into the Annuity Savings Fund. The payment by the member shall be equal to the full liability of the service credits calculated on the basis of the assumptions used for purposes of the actuarial valuation of the Retirement System's liabilities, taking into account the additional retirement allowance arising on account of the additional service credits commencing at the earliest age at which the member could retire with an unreduced retirement allowance, as determined by the Board of Trustees upon the advice of the actuary plus an administrative expense fee to be determined by the Board of Trustees. Notwithstanding the foregoing provisions of this subsection that provide for the purchase of service credits, the terms "full cost", "full liability", and "full actuarial cost" include assumed annual post‑retirement allowance increases, as determined by the Board of Trustees, from the earliest age at which a member could retire on an unreduced service allowance.

(u)        Any member who was a wildlife protector who elected to become a member of the Law Enforcement Officers' Retirement System pursuant to Chapter 837 of the 1971 Session Laws by the transfer of accumulated contributions from this Retirement System to the Law Enforcement Officers' Retirement System and who has not subsequently applied for and received a return of accumulated contributions shall be entitled to creditable service for the service as a non‑law enforcement officer forfeited as a result of the transfer pursuant to Chapter 837 of the 1971 Session Laws.

(v)        Omitted Membership Service.  A member who had service as an employee as defined in G.S. 135‑1(10) and G.S. 128‑21(10) or as a teacher as defined in G.S. 135‑1(25) and who was omitted from contributing membership through error may be allowed membership service, after submitting clear and convincing evidence of the error, as follows:

(1)        Within 90 days of the omission, by the payment of employee and employer contributions that would have been paid; or

(2)        After 90 days and prior to three years of the omission, by the payment of the employee and employer contributions that would have been paid plus interest compounded annually at a rate equal to the greater of the average yield on the pension accumulation fund for the preceding calendar year or the actuarial investment rate‑of‑return assumption, as adopted by the Board of Trustees; or

(3)        After three years of the omission, by the payment of an amount equal to the full cost of the service credits calculated on the basis of the assumptions used for the purposes of the actuarial valuation of the system's liabilities, and shall take into account the additional retirement allowance arising on account of such additional service credit commencing at the earliest age at which a member could retire on an unreduced retirement allowance, as determined by the Board of Trustees upon the advice of the consulting actuary, plus an administrative fee to be set by the Board of Trustees. Notwithstanding the foregoing provisions of this subdivision that provide for the purchase of service credits, the terms "full cost", "full liability", and "full actuarial cost" include assumed annual post‑retirement allowance increases, as determined by the Board of Trustees, from the earliest age at which a member could retire on an unreduced service allowance.

Nothing contained in this subsection shall prevent an employer or member from paying all or a part of the cost of the omitted membership service; and to the extent paid by the employer, the cost paid by the employer shall be credited to the pension accumulation fund; and to the extent paid by the member, the cost paid by the members shall be credited to the member's annuity savings account; provided, however, an employer does not discriminate against any member or group of members in his employ in paying all or any part of the cost of the omitted membership service.

(w)       Credit at Full Cost for Federal Employment.  Notwithstanding any other provisions of this Chapter, a member, upon the completion of five years of membership service, may purchase creditable service for periods of federal employment, provided that the member is not receiving any retirement benefits resulting from this federal employment, and provided that the member is not vested in the particular federal retirement system to which the member may have belonged while a federal employee. The member shall purchase this service by making a lump sum amount payable to the Annuity Savings Fund equal to the full liability of the service credits calculated on the basis of the assumptions used for purposes of the actuarial valuation of the system's liabilities, and shall take into account the retirement allowance arising on account of the additional service credit commencing at the earliest age at which the member could retire on an unreduced retirement allowance, as determined by the Board of Trustees upon the advice of the consulting actuary, plus an administrative fee to be set by the Board of Trustees. Notwithstanding the foregoing provisions of this subsection that provide for the purchase of service credits, the terms "full cost", "full liability", and "full actuarial cost" include assumed annual post‑retirement allowance increases, as determined by the Board of Trustees, from the earliest age at which a member could retire on an unreduced service allowance.

Members may also purchase creditable service for periods of employment with public community service entities within the State funded entirely with federal funds, other than the federal government, that are not covered by the provisions of G.S. 128‑21(11) or G.S. 135‑1(11), under the same terms and conditions that are applicable to the purchase of creditable service for periods of federal employment in accordance with this subsection. "Public community service entities" as used in this subsection shall mean community action, human relations, manpower development, and community development programs as defined in Articles 19 and 21 of Chapter 160A and Article 18 of Chapter 153A of the General Statutes and any other similar programs that the Board of Trustees may adopt.

(x)        Repealed by Session Laws 2001‑424, s. 32.32(c), effective July 1, 2001.

(y)        A member who is a beneficiary of the Disability Income Plan provided for in Article 6 of this Chapter shall be granted creditable service for each month that the member is eligible for and for which a benefit is paid under the provisions of G.S. 135‑105 and G.S. 135‑106; provided, however, that in no instance shall a member be granted creditable service under this subsection if creditable service is earned or credited for the same month in this retirement system or any other retirement system administered by the State.

(z)        Credit at Full Cost for Leave Due to Extended Illness.  Any member in service with five or more years of membership service standing to his credit may purchase creditable service for periods of interrupted service while on leave without pay status due to the member's illness or injury, excluding leave due to maternity, provided that any single such interrupted service shall have included such period of time during which the member failed to earn at least two months membership service, by making a lump sum amount payable to the Annuity Savings Fund equal to the full liability of the service credits calculated on the basis of the assumptions used for purposes of the actuarial valuation of the system's liabilities; and the calculation of the amount payable shall take into account the retirement allowance arising on account of the additional service credit commencing at the earliest age at which the member could retire on an unreduced retirement allowance, as determined by the Board of Trustees upon the advice of the consulting actuary, plus an administrative fee to be set by the Board of Trustees. Notwithstanding the foregoing provisions of this subsection that provide for the purchase of service credits, the terms "full cost", "full liability", and "full actuarial cost" include assumed annual post‑retirement allowance increases, as determined by the Board of Trustees, from the earliest age at which a member could retire on an unreduced service allowance.

(aa)      Credit at Full Cost for Maternity Leave.  Notwithstanding other provisions of this Chapter, any member in service with five or more years of credited membership service may purchase creditable service for periods of service which were interrupted due to parental leave, pregnancy or childbirth, or involuntary administrative furlough due to a lack of funds to support the position by making a lump sum amount payable to the Annuity Savings Fund equal to the full liability of the service credits calculated on the basis of the assumptions used for purposes of the actuarial valuation of the system's liabilities; and the calculation of the amount payable shall take into account the retirement allowance arising on account of the additional service credit commencing at the earliest age at which the member could retire on an unreduced retirement allowance, as determined by the Board of Trustees upon the advice of the consulting actuary, plus an administrative fee to be set by the Board of Trustees. Creditable service purchased under this subsection may not exceed six months per parental leave, pregnancy or childbirth, or involuntary administrative furlough due to a lack of funds to support the position. Notwithstanding the foregoing provisions of this subsection that provide for the purchase of service credits, the term "full liability" includes assumed annual postretirement allowance increases, as determined by the Board of Trustees, from the earliest age at which a member could retire on an unreduced service allowance.

(bb)      Credit at Full Cost for Probationary Local Government Employment.  Notwithstanding any other provision of this Chapter, a member may purchase creditable service, prior to retirement, for employment with any local employer as defined in G.S. 128‑21(11) when considered to be in a probationary or employer‑imposed waiting period status, between the date of employment and the date of membership service with the Local Governmental Employees' Retirement System, provided that the former employer of such a member has revoked this probationary employment or waiting period policy.

The member shall purchase this service by making a lump‑sum amount payable to the Annuity Savings Fund equal to the full liability of the service credits calculated on the basis of the assumptions used for purposes of the actuarial valuation of the liabilities of the retirement system, and the calculation of the amount payable shall take into account the retirement allowance arising on account of the additional service credit commencing at the earliest age at which the member could retire on an unreduced retirement allowance, as determined by the Board of Trustees upon the advice of the consulting actuary, plus an administrative fee to be set by the Board of Trustees. Notwithstanding the provisions of this subsection that provide for the purchase of service credits, the term "full liability" includes assumed annual postretirement allowance increases, as determined by the Board of Trustees, from the earliest age at which a member could retire on an unreduced service allowance.

(cc)      Credit for Employment in Charter School Operated by a Private Nonprofit Corporation.  Any member may purchase creditable service for any employment as an employee of a charter school operated by a private nonprofit corporation whose board of directors did not elect to participate in the Retirement System under G.S. 135‑5.3 upon completion of five years of membership service after that charter school employment by making a lump‑sum payment into the Annuity Savings Fund. The payment by the member shall be equal to the full liability of the service credits calculated on the basis of the assumptions used for purposes of the actuarial valuation of the Retirement System's liabilities, taking into account the additional retirement allowance arising on account of the additional service credits commencing at the earliest age at which the member could retire with an unreduced retirement allowance, as determined by the Board of Trustees upon the advice of the actuary plus an administrative expense fee to be determined by the Board of Trustees. Notwithstanding the foregoing provisions of this subsection that provide for the purchase of service credits, the terms "full cost", "full liability", and "full actuarial cost" include assumed annual postretirement allowance increases, as determined by the Board of Trustees, from the earliest age at which a member could retire on an unreduced service allowance.

(dd)      Purchase of Service Credits Through Rollover Contributions From Certain Other Plans.  Notwithstanding any other provision of this Article, and without regard to any limitations on contributions otherwise set forth in this Article, a member, who is eligible to restore or purchase membership or creditable service pursuant to the provisions of G.S. 135‑4, may, subject to such rules and regulations established by the Board of Trustees, purchase such service credits through rollover contributions to the Annuity Savings Fund from (i) an annuity contract described in Section 403(b) of the Internal Revenue Code, (ii) an eligible plan under Section 457(b) of the Internal Revenue Code which is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state, (iii) an individual retirement account or annuity described in Section 408(a) or 408(b) of the Internal Revenue Code that is eligible to be rolled over and would otherwise be includible in gross income, or (iv) a qualified plan described in Section 401(a) or 403(a) of the Internal Revenue Code. Notwithstanding the foregoing, the Retirement System shall not accept any amount as a rollover contribution unless such amount is eligible to be rolled over to a qualified trust in accordance with applicable law and the member provides evidence satisfactory to the Retirement System that such amount qualifies for rollover treatment. Unless received by the Retirement System in the form of a direct rollover, the rollover contribution must be paid to the Retirement System on or before the 60th day after the date it was received by the member.

Purchase of Service Credits Through Plan‑to‑Plan Transfers.  Notwithstanding any other provision of this Article, and without regard to any limitations on contributions otherwise set forth in this Article, a member, who is eligible to restore or purchase membership or creditable service pursuant to the provisions of G.S. 135‑4, may, subject to such rules and regulations established by the Board of Trustees, purchase such service credits through a direct transfer to the Annuity Savings Fund of funds from (i) an annuity contract described in Section 403(b) of the Internal Revenue Code or (ii) an eligible plan under Section 457(b) of the Code which is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state.

(ee)      Purchase of Service Credits Through Plan‑to‑Plan Transfers.  Notwithstanding any other provision of this Article, and without regard to any limitations on contributions otherwise set forth in this Article, a member, who is eligible to restore or purchase membership or creditable service pursuant to the provisions of G.S. 135‑4, may, subject to such rules and regulations established by the Board of Trustees, purchase such service credits through a direct transfer to the Annuity Savings Fund of funds from (i) the Supplemental Retirement Income Plans A, B, or C of North Carolina or (ii) any other defined contribution plan qualified under Section 401(a) of the Internal Revenue Code which is maintained by the State of North Carolina, a political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state.

(ff)        Retroactive Membership Service.  A member who is reinstated to service as an employee as defined in G.S. 135‑1(10) or as a teacher as defined in G.S. 135‑1(25) retroactively to the date of prior involuntary termination (with backpay and benefits) may be allowed membership service, after submitting clear and convincing evidence of the reinstatement, as follows:

(1)        Within 90 days of the involuntary termination, by the payment of employee and employer contributions that would have been paid; or

(2)        After 90 days of the involuntary termination, by the payment of the employee and employer contributions that would have been paid plus interest compounded annually at a rate equal to the greater of the average yield on the pension accumulation fund for the preceding calendar year or the actuarial investment rate‑of‑return assumption, as adopted by the Board of Trustees.

Nothing contained in this subsection shall prevent an employer or member from paying all or a part of the cost of the retroactive membership service; and to the extent paid by the employer, the cost paid by the employer shall be credited to the pension accumulation fund; and to the extent paid by the member, the cost paid by the member shall be credited to the member's annuity savings account; provided, however, an employer does not discriminate against any member or group of members in his employ in paying all or any part of the cost of the retroactive membership service.

In the event a member received a return of accumulated contributions subsequent to an involuntary termination as provided in G.S. 135‑5(f), the member may redeposit, within 90 days of reinstatement retroactive to the date of prior involuntary termination, in the annuity savings fund by single payment an amount equal to the total amount he previously withdrew plus regular interest and restore the creditable service forfeited upon receiving his return of accumulated contributions.

(gg)      If a member who is an elected government official and has not vested in this System on July 1, 2007, is convicted of an offense listed in G.S. 135‑18.10 for acts committed after July 1, 2007, then that member shall forfeit all benefits under this System. If a member who is an elected government official and has vested in this System on July 1, 2007, is convicted of an offense listed in G.S. 135‑18.10 for acts committed after July 1, 2007, then that member is not entitled to any creditable service that accrued after July 1, 2007. No member shall forfeit any benefit or creditable service earned from a position not as an elected government official.

(hh)      Credit at Full Cost for Service With The University of North Carolina During Which a Member Participated in the Optional Retirement Program.  Notwithstanding any other provisions of this Chapter, a member upon the completion of five years of membership service may purchase creditable service for periods of employment with The University of North Carolina during which the member participated in the Optional Retirement Program as provided for in G.S. 135‑5.1, provided that the member is not receiving, and is not entitled to receive, any retirement benefits resulting from this employment. The member shall purchase this service by making a lump‑sum amount payable to the Annuity Savings Fund equal to the full liability of the service credits calculated on the basis of the assumptions used for purposes of the actuarial valuation of the system's liabilities and shall take into account the retirement allowance arising on account of the additional service credit commencing at the earliest age at which the member could retire on an unreduced retirement allowance, as determined by the Board of Trustees upon the advice of the consulting actuary, plus an administrative fee to be set by the Board of Trustees. Notwithstanding the foregoing provisions of this subsection that provide for the purchase of service credits, the terms "full cost," "full liability," and "full actuarial cost" include assumed annual postretirement allowance increases, as determined by the Board of Trustees, from the earliest age at which a member could retire on an unreduced service allowance.  (1941, c. 25, s. 4; 1943, cc. 200, 783; 1945, c. 797; 1947, c. 575; 1949, c. 1056, ss. 2, 4; 1953, c. 1050, s. 3; 1959, c. 513, s. 11/2; 1961, c. 516, s. 3; c. 779, s. 2; 1963, c. 1262; 1965, c. 780, s. 1; c. 924; 1967, c. 720, s. 3; 1969, c. 1223, ss. 3, 4; 1971, c. 117, ss. 9, 10; c. 993; 1973, c. 241, s. 2; c. 242, s. 1; c. 667, s. 2; c. 737, s. 1; c. 816, s. 1; c. 1063; c. 1311, ss. 1‑5; 1975, c. 205, s. 2; c. 875, s. 47; 1977, cc. 317, 790; 1979, c. 826; c. 866, s. 2; c. 867; c. 972, s. 3; 1981, c. 557, s. 3; c. 636, s. 1; c. 1116, s. 1; 1981 (Reg. Sess., 1982), c. 1396, s. 4; 1983, c. 533, s. 1; c. 725; 1983 (Reg. Sess., 1984), c. 1030; c. 1034, ss. 230, 231; c. 1045, ss. 1, 2; 1985, c. 401, ss. 1, 2; c. 407, s. 1; c. 479, s. 193; c. 512; c. 530; c. 649, ss. 1, 4; c. 749, s. 1; 1987, c. 533, s. 1; c. 717, s. 2; c. 738, s. 29(b); c. 809, s. 2; c. 821; c. 825; 1987 (Reg. Sess., 1988), c. 1088, ss. 1‑4; c. 1103; c. 1110, s. 9; 1989, c. 255, ss. 11‑20; c. 762, s. 3; 1991 (Reg. Sess., 1992), c. 1017, s. 2; c. 1029, s. 1; 1995, c. 507, s. 7.23D(b); 1998‑71, ss. 3, 4; 1998‑190, s. 1; 1998‑212, s. 9.14A(c); 1998‑214, s. 2; 1999‑71, s. 1; 1999‑158, s. 2; 2001‑424, ss. 32.28(a), 32.32(a), 32.32(b), 32.32(c); 2002‑71, s. 5; 2002‑153, s. 4; 2002‑174, s. 3; 2003‑284, s. 30.18(b); 2003‑358, s. 3; 2003‑359, ss. 7, 8, 9, 12; 2005‑91, s. 1; 2007‑179, s. 3(b); 2007‑233, s. 1; 2007‑431, ss. 8, 11; 2009‑281, s. 1.)



§ 135-4.1. Reciprocity of creditable service with other State-administered retirement systems.

§ 135‑4.1.  Reciprocity of creditable service with other State‑administered retirement systems.

(a)        Only for the purpose of determining eligibility for benefits accruing under this Article, creditable service standing to the credit of a member of the Legislative Retirement System, Consolidated Judicial Retirement System, or the Local Governmental Employees' Retirement System shall be added to the creditable service standing to the credit of a member of this System; provided, that in the event a person is a retired member of any of the foregoing retirement systems, such creditable service standing to the credit of the retired member prior to retirement shall be likewise counted. In no instance shall service credits maintained in the aforementioned retirement systems be added to the creditable service in this System for application of this System's benefit accrual rate in computing a service retirement benefit unless specifically authorized by this Article.

(b)        A person who was a former member of this System and who has forfeited his creditable service in this System by receiving a return of contributions and who has creditable service in the Legislative Retirement System, Consolidated Judicial Retirement System, or the Local Governmental Employees' Retirement System may count such creditable service for the purpose of restoring the creditable service forfeited in this System under the terms and conditions as set forth in this Article and reestablish membership in this System.

(c)        Creditable service under this section shall not be counted twice for the same period of time whether earned as a member, purchased, or granted as prior service credits. (1989 (Reg. Sess., 1990), c. 1066, s. 35(c); 2006‑264, s. 14.)



§ 135-4A: Recodified as G.S. 135-4.1 by Session Laws 2006-264, s. 14, effective August 27, 2006.

§ 135‑4A: Recodified as G.S. 135‑4.1 by Session Laws 2006‑264, s. 14, effective August 27, 2006.



§ 135-5. Benefits.

§ 135‑5.  Benefits.

(a)        Service Retirement Benefits. 

(1)        Any member may retire upon electronic submission or written application to the Board of Trustees setting forth at what time, as of the first day of a calendar month, not less than one day nor more than 120 days subsequent to the execution of and filing thereof, he desires to be retired: Provided, that the said member at the time so specified for his retirement shall have attained the age of 60 years and have at least five years of membership service or shall have completed 30 years of creditable service.

(2)        Repealed by Session Laws 1983 (Regular Session, 1984), c. 1019, s. 1.

(3)        Any member who was in service October 8, 1981, who had attained 60 years of age, may retire upon electronic submission or written application to the Board of Trustees setting forth at what time, as of the first day of a calendar month, not less than one day nor more than 120 days subsequent to the execution and filing thereof, he desires to be retired.

(4)        Any member who is a law‑enforcement officer, and who attains age 50 and completes 15 or more years of creditable service in this capacity or who attains age 55 and completes five or more years of creditable service in this capacity, may retire upon electronic submission or written application to the Board of Trustees setting forth at what time, as of the first day of a calendar month, not less than one day nor more than 120 days subsequent to the execution and filing thereof, he desires to be retired; Provided, also, any member who has met the conditions herein required but does not retire, and later becomes a teacher or an employee other than as a law‑enforcement officer shall continue to have the right to commence retirement.

(5)        Any member who is eligible for and is being paid a benefit under the Disability Income Plan as provided in G.S. 135‑105 or G.S. 135‑106 shall be deemed a member in service and may not retire under the provisions of this section. Any member who has made electronic submission or written application for long‑term or extended short‑term benefits under the Disability Income Plan as provided in G.S. 135‑105 or G.S. 135‑106, and who has been rejected by the Plan's Medical Board for a long‑term or extended short‑term benefit shall have 90 days from the date of notification of the rejection to convert his application to an early or service retirement application, provided that the member meets the eligibility requirements, effective the first day of the month following the month in which short‑term disability benefits ended or the first day of the month following the month in which any salary continuation as may be provided in G.S. 135‑104 ended, whichever is later.

(a1)      Early Service Retirement Benefits.  Any member may retire and receive a reduced retirement allowance upon electronic submission or written application to the Board of Trustees setting forth at what time, as of the first day of a calendar month, not less than one day nor more than 120 days subsequent to the execution of and filing thereof, he desires to be retired: Provided, that the said member at the time so specified for his retirement shall have attained the age of 50 years and have at least 20 years of creditable service.

(b)        Service Retirement Allowances of Persons Retiring on or after July 1, 1959, but prior to July 1, 1963.  Upon retirement from service on or after July 1, 1959, but prior to July 1, 1963, a member shall receive a service retirement allowance which shall consist of:

(1)        An annuity which shall be the actuarial equivalent of his accumulated contributions at the time of his retirement; and

(2)        A pension equal to the annuity allowable at the age of 65 years or at his retirement age, whichever is the earlier age, computed on the basis of contributions made prior to such earlier age; and

(3)        If he has a prior service certificate in full force and effect, an additional pension which shall be equal to the sum of:

a.         The annuity which would have been provided at his retirement age by the contributions which he would have made during such prior service had the System been in operation and had he contributed thereunder at the rate of six and twenty‑five hundredths per centum (6.25%) of his compensation; and

b.         The pension which would have been provided on account of such contributions at age 65, or at his retirement age, whichever is the earlier age.

If the member has not less than 20 years of creditable service, he shall be entitled to a total retirement allowance of not less than seventy dollars ($70.00) per month; provided that the computation shall be made prior to any reduction resulting from the selection of an optional allowance as provided by subsection (g) of this section.

(b1)      Service Retirement Allowances of Members Retiring on or after July 1, 1963, but prior to July 1, 1967.  Upon retirement from service, in accordance with subsection (a) above, on or after July 1, 1963, but prior to July 1, 1967, a member shall receive a service retirement allowance computed as follows:

(1)        If the member's service retirement date occurs on or after his sixty‑fifth birthday, such allowance shall be equal to the sum of (i) one percent (1%) of the portion of his average final compensation not in excess of forty‑eight hundred dollars ($4,800) plus one and one‑half percent (1½%) of the portion of such compensation in excess of forty‑eight hundred dollars ($4,800), multiplied by the number of years of his creditable service rendered prior to January 1, 1966, and (ii) one percent (1%) of the portion of his average final compensation not in excess of fifty‑six hundred dollars ($5,600) plus one and one‑half percent (1½%) of the portion of such compensation in excess of fifty‑six hundred dollars ($5,600), multiplied by the number of years of his creditable service rendered after January 1, 1966.

(2)        If the member's service retirement date occurs before his sixty‑fifth birthday, his service retirement allowance shall be computed as in (1) above, but shall be reduced by five twelfths of one percent (5/12 of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following his sixty‑fifth birthday.

(3)        Notwithstanding the foregoing provisions, any member whose creditable service commenced prior to July 1, 1963, shall receive not less than the benefit provided by G.S. 135‑5(b).

(b2)      Service Retirement Allowance of Members Retiring on or after July 1, 1967, but prior to July 1, 1969.  Upon retirement from service in accordance with subsection (a) above, on or after July 1, 1967, but prior to July 1, 1969, a member shall receive a service retirement allowance computed as follows:

(1)        If the member's service retirement date occurs on or after his sixty‑fifth birthday, such allowance shall be equal to one and one‑quarter percent (1¼%) of the portion of his average final compensation not in excess of fifty‑six hundred dollars ($5,600) plus one and one‑half percent (1½%) of the portion of such compensation in excess of fifty‑six hundred dollars ($5,600), multiplied by the number of years of his creditable service.

(2)        If the member's service retirement date occurs before his sixty‑fifth birthday, his service retirement allowance shall be computed as in (1) above, but shall be reduced by one third of one percent (1/3 of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following his sixty‑fifth birthday.

(3)        Notwithstanding the foregoing provisions, any member whose creditable service commenced prior to July 1, 1963, shall receive not less than the benefit provided by G.S. 135‑5(b).

(b3)      Service Retirement Allowances of Members Retiring on or after July 1, 1969, but prior to July 1, 1973.  Upon retirement from service, in accordance with subsection (a) above, on or after July 1, 1969, but prior to July 1, 1973, a member shall receive a service retirement allowance computed as follows:

(1)        If the member's service retirement date occurs on or after his sixty‑fifth birthday, regardless of his years of creditable service, or on or after his sixty‑second birthday and the completion of 30 years of creditable service, such allowance shall be equal to one and one‑quarter percent (1¼%) of the portion of his average final compensation not in excess of fifty‑six hundred dollars ($5,600) plus one and one‑half percent (1½%) of the portion of such compensation in excess of fifty‑six hundred dollars ($5,600), multiplied by the number of years of his creditable service.

(2)        If the member's service retirement date occurs before his sixty‑fifth birthday and prior to his completion of 30 or more years of creditable service, his service retirement allowance shall be computed as in (1) above, but shall be reduced by one quarter of one percent (¼ of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following his sixty‑fifth birthday.

(3)        If the member's service retirement date occurs before his sixty‑second birthday but on or after his completion of 30 or more years of creditable service, his service retirement allowance shall be computed as in (1) above, but shall be reduced by one quarter of one percent (¼ of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following his sixty‑second birthday.

(4)        Notwithstanding the foregoing provisions, any member whose creditable service commenced prior to July 1, 1963, shall receive not less than the benefit provided by G.S. 135‑5(b).

(b4)      Service Retirement Allowances of Members Retiring on or after July 1, 1973, but prior to July 1, 1975.  Upon retirement from service, in accordance with subsection (a) above, on or after July 1, 1973, but prior to July 1, 1975, a member shall receive a service retirement allowance computed as follows:

(1)        If the member's service retirement date occurs on or after his sixty‑fifth birthday, regardless of his years of creditable service, or after the completion of 30 years of creditable service, such allowance shall be equal to one and one‑quarter percent (1¼%) of the portion of his average final compensation not in excess of five thousand six hundred dollars ($5,600) plus one and one‑half percent (1½%) of the portion of such compensation in excess of five thousand six hundred dollars ($5,600), multiplied by the number of years of his creditable service.

(2)        If the member's service retirement date occurs before his sixty‑fifth birthday and prior to his completion of 30 or more years of creditable service, his service retirement allowance shall be computed as in (1) above, but shall be reduced by one quarter of one percent (¼ of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following his sixty‑fifth birthday.

(3)        Notwithstanding the foregoing provisions, any member whose creditable service commenced prior to July 1, 1963, shall receive not less than the benefit provided by G.S. 135‑5(b).

(b5)      Service Retirement Allowance of Members Retiring on or after July 1, 1975, but prior to July 1, 1977.  Upon retirement from service, in accordance with subsection (a) above, on or after July 1, 1975, but prior to July 1, 1977, a member shall receive a service retirement allowance computed as follows:

(1)        If the member's service retirement date occurs on or after his sixty‑fifth birthday, regardless of his years of creditable service, or after the completion of 30 years of creditable service, such allowance shall be equal to one and one‑half percent (1½%) of his average final compensation, multiplied by the number of years of his creditable service.

(2)        If the member's service retirement date occurs before his sixty‑fifth birthday and prior to his completion of 30 or more years of creditable service, his retirement allowance shall be computed as in (1) above, but shall be reduced by one quarter of one percent (¼ of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following his sixty‑fifth birthday.

(3)        Notwithstanding the foregoing provisions, any member whose creditable service commenced prior to July 1, 1963, shall receive not less than the benefit provided by G.S. 135‑5(b).

(b6)      Service Retirement Allowance of Members Retiring on or after July 1, 1977, but prior to July 1, 1980.  Upon retirement from service, in accordance with subsection (a) above, on or after July 1, 1977, but prior to July 1, 1980, a member shall receive a service retirement allowance computed as follows:

(1)        If the member's service retirement date occurs on or after his sixty‑fifth birthday, regardless of his years of creditable service, or after the completion of 30 years of creditable service, such allowance shall be equal to one and fifty‑five one hundredths percent (1.55%) of his average final compensation, multiplied by the number of years of his creditable service.

(2a)      If the member's service retirement date occurs after his sixtieth and before his sixty‑fifth birthday and prior to his completion of 30 or more years of creditable service, his retirement allowance shall be computed as in (1) above, but shall be reduced by one quarter of one percent (¼ of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following his sixty‑fifth birthday.

(2b)      If the member's service retirement date occurs before his sixtieth birthday and prior to his completion of 30 or more years of creditable service, his service retirement allowance shall be the actuarial equivalent of the allowance payable at the age of 60 years as computed in (2a) above.

(3)        Notwithstanding the foregoing provisions, any member whose creditable service commenced prior to July 1, 1963, shall receive not less than the benefit provided by G.S. 135‑5(b).

(b7)      Service Retirement Allowance of Members Retiring on or after July 1, 1980, but prior to July 1, 1985.  Upon retirement from service, in accordance with subsection (a) above, on or after July 1, 1980, but prior to July 1, 1985, a member shall receive a service retirement allowance computed as follows:

(1)        If the member's service retirement date occurs on or after his sixty‑fifth birthday or after the completion of 30 years of creditable service, such allowance shall be equal to one and fifty‑seven hundredths percent (1.57%) of his average final compensation, multiplied by the number of years of his creditable service.

(2)        If the member's service retirement date occurs after his sixtieth and before his sixty‑fifth birthday and prior to his completion of 30 or more years of creditable service, his retirement allowance shall be computed as in (1) above but shall be reduced by one‑quarter of one percent (¼ of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following his sixty‑fifth birthday.

(3)        If the member's service retirement date occurs before his sixtieth birthday and prior to his completion of 30 or more years of creditable service, his service retirement allowance shall be the actuarial equivalent of the allowance payable at the age of 60 years as computed in (2) above.

(4)        Notwithstanding the foregoing provisions, any member whose creditable service commenced prior to July 1, 1963, shall receive not less than the benefit provided by G.S. 135‑5(b).

(b8)      Service Retirement Allowance of Law‑Enforcement Officers Retiring on or after January 1, 1985 [on or after January 1, 1985, but prior to July 1, 1985].  Upon retirement from service, in accordance with subsection (a) of this section, on or after January 1, 1985 [on or after January 1, 1985, but prior to July 1, 1985], a member who is a law‑enforcement officer or an eligible former law‑enforcement officer shall receive a service retirement allowance computed as follows:

(1)        If the member's service retirement date occurs on or after his 55th birthday, and completion of five years of creditable service as a law‑enforcement officer, or after the completion of 30 years of creditable service, the allowance shall be equal to one and fifty‑seven one hundredths percent (1.57%) of his average final compensation, multiplied by the number of years of his creditable service.

(2)        If the member's service retirement date occurs after his 50th and before his 55th birthday with 15 or more years of creditable service as a law‑enforcement officer and prior to his completion of 30 years of creditable service, his retirement allowance shall be computed as in (1) above, but shall be reduced by one‑third of one percent (1/3 of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following his 55th birthday.

(b9)      Service Retirement Allowance of Members Retiring on or after July 1, 1985, but before July 1, 1988.  Upon retirement from service, in accordance with subsection (a) above, on or after July 1, 1985, but before July 1, 1988, a member shall receive the following service retirement allowance:

(1)        A member who is a law‑enforcement officer or an eligible former law‑enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 55th birthday, and completion of five years of creditable service as a law‑enforcement officer, or after the completion of 30 years of creditable service, the allowance shall be equal to one and fifty‑eight one hundredths percent (1.58%) of his average final compensation, multiplied by the number of years of his creditable service.

b.         If the member's service retirement date occurs after his 50th and before his 55th birthday with 15 or more years of creditable service as a law‑enforcement officer and prior to his completion of 30 years of creditable service, his retirement allowance shall be computed as in a. above, but shall be reduced by one‑third of one percent (1/3 of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following his 55th birthday.

(2)        A member who is not a law‑enforcement officer or an eligible former law‑enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 65th birthday or after the completion of 30 years of creditable service or on or after his 60th birthday upon the completion of 25 years of creditable service, such allowance shall be equal to one and fifty‑eight hundredths percent (1.58%) of his average final compensation, multiplied by the number of years of his creditable service.

b.         If the member's service retirement date occurs after his 60th and before his 65th birthday and prior to his completion of 25 or more years of creditable service, his retirement allowance shall be computed as in a. above but shall be reduced by one‑quarter of one percent (¼ of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following his 65th birthday.

c.         If the member's service retirement date occurs before his 60th birthday and prior to his completion of 30 or more years of creditable service, his service retirement allowance shall be the actuarial equivalent of the allowance payable at the age of 60 years as computed in b. above.

d.         Notwithstanding the foregoing provisions, any member whose creditable service commenced prior to July 1, 1963, shall receive not less than the benefit provided by G.S. 135‑5(b).

(b10)    Service Retirement Allowance of Members Retiring on or after July 1, 1988, but before July 1, 1989.  Upon retirement from service in accordance with subsection (a) above, on or after July 1, 1988, but before July 1, 1989, a member shall receive the following service retirement allowance:

(1)        A member who is a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 55th birthday, and completion of five years of creditable service as a law enforcement officer, or after the completion of 30 years of creditable service, the allowance shall be equal to one and sixty hundredths percent (1.60%) of his average final compensation, multiplied by the number of years of his creditable service.

b.         This allowance shall also be governed by the provisions of G.S. 135‑5(b9)(1)b.

(2)        A member who is not a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 65th birthday upon the completion of five years of creditable service or after the completion of 30 years of creditable service or on or after his 60th birthday upon the completion of 25 years of creditable service, such allowance shall be equal to one and sixty hundredths percent (1.60%) of his average final compensation, multiplied by the number of years of his creditable service.

b.         This allowance shall also be governed by the provisions of G.S. 135‑5(b9)(2)b, c and d.

(b11)    Service Retirement Allowance of Members Retiring on or after July 1, 1989, but before July 1, 1990.  Upon retirement from service in accordance with subsection (a) above, on or after July 1, 1989, but before July 1, 1990, a member shall receive the following service retirement allowance:

(1)        A member who is a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 55th birthday, and completion of five years of creditable service as a law enforcement officer, or after the completion of 30 years of creditable service, the allowance shall be equal to one and sixty‑three hundredths percent (1.63%) of his average final compensation, multiplied by the number of years of his creditable service.

b.         This allowance shall also be governed by the provisions of G.S. 135‑5(b9)(1)b.

(2)        A member who is not a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 65th birthday upon the completion of five years of creditable service or after the completion of 30 years of creditable service or on or after his 60th birthday upon the completion of 25 years of creditable service, the allowance shall be equal to one and sixty‑three hundredths percent (1.63%) of his average final compensation, multiplied by the number of years of creditable service.

b.         This allowance shall also be governed by the provisions of G.S. 135‑5(b9)(2)b, c and d.

(b12)    Service Retirement Allowance of Members Retiring on or after July 1, 1990, but before July 1, 1992.  Upon retirement from service in accordance with subsection (a) above, on or after July 1, 1990, but before July 1, 1992, a member shall receive the following service retirement allowance:

(1)        A member who is a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 55th birthday, and completion of five years of creditable service as a law enforcement officer, or after the completion of 30 years of creditable service, the allowance shall be equal to one and sixty‑four hundredths percent (1.64%) of his average final compensation, multiplied by the number of years of his creditable service.

b.         This allowance shall also be governed by the provisions of G.S. 135‑5(b9)(1)b.

(2)        A member who is not a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 65th birthday upon the completion of five years of creditable service or after the completion of 30 years of creditable service or on or after his 60th birthday upon the completion of 25 years of creditable service, the allowance shall be equal to one and sixty‑four hundredths percent (1.64%) of his average final compensation, multiplied by the number of years of creditable service.

b.         This allowance shall also be governed by the provisions of G.S. 135‑5(b9)(2)b, c and d.

(b13)    Service Retirement Allowance of Members Retiring on or after July 1, 1992, but before July 1, 1993.  Upon retirement from service in accordance with subsection (a) above, on or after July 1, 1992, but before July 1, 1993, a member shall receive the following service retirement allowance:

(1)        A member who is a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 55th birthday, and completion of five years of creditable service as a law enforcement officer, or after the completion of 30 years of creditable service, the allowance shall be equal to one and seventy hundredths percent (1.70%) of his average final compensation, multiplied by the number of years of his creditable service.

b.         This allowance shall also be governed by the provisions of G.S. 135‑5(b9)(1)b.

(2)        A member who is not a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 65th birthday upon the completion of five years of creditable service or after the completion of 30 years of creditable service or on or after his 60th birthday upon the completion of 25 years of creditable service, the allowance shall be equal to one and seventy hundredths percent (1.70%) of his average final compensation, multiplied by the number of years of creditable service.

b.         This allowance shall also be governed by the provisions of G.S. 135‑5(b9)(2)b., c., and d.

(b14)    Service Retirement Allowance of Members Retiring on or after July 1, 1993, but before July 1, 1994.  Upon retirement from service in accordance with subsection (a) above, on or after July 1, 1993, but before July 1, 1994, a member shall receive the following service retirement allowance:

(1)        A member who is a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 55th birthday, and completion of five years of creditable service as a law enforcement officer, or after the completion of 30 years of creditable service, the allowance shall be equal to one and seventy‑one hundredths percent (1.71%) of his average final compensation, multiplied by the number of years of his creditable service.

b.         If the member's service retirement date occurs after his 50th and before his 55th birthday with 15 or more years of creditable service as a law enforcement officer and prior to the completion of 30 years of creditable service, the allowance shall be computed as in G.S. 135‑5(b14)(1)a., but shall be reduced by one‑third of one percent (1/3 of 1%) thereof for each month by which the retirement date precedes the first day of the month coincident with or next following his 55th birthday.

(2)        A member who is not a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 65th birthday upon the completion of five years of creditable service or after the completion of 30 years of creditable service or on or after his 60th birthday upon the completion of 25 years of creditable service, the allowance shall be equal to one and seventy‑one hundredths percent (1.71%) of his average final compensation, multiplied by the number of years of creditable service.

b.         If the member's service retirement date occurs after his 60th birthday and before his 65th birthday and prior to the completion of 25 years or more of creditable service, the retirement allowance shall be computed as in G.S. 135‑5(b14)(2)a. but shall be reduced by one‑quarter of one percent (¼ of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following his 65th birthday.

c.         If the member's service retirement date occurs before his 60th birthday and prior to the completion of 30 or more years of creditable service, the service retirement allowance shall be the actuarial equivalent of the allowance payable at the age of 60 years as computed in G.S. 135‑5(b14)(2)b.

d.         Notwithstanding the foregoing provisions, any member whose creditable service commenced prior to July 1, 1963, shall receive not less than the benefit provided by G.S. 135‑5(b).

(b15)    Service Retirement Allowance of Members Retiring on or after July 1, 1994, but before July 1, 1995.  Upon retirement from service in accordance with subsection (a) or (a1) above, on or after July 1, 1994, but before July 1, 1995, a member shall receive the following service retirement allowance:

(1)        A member who is a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 55th birthday, and completion of five years of creditable service as a law enforcement officer, or after the completion of 30 years of creditable service, the allowance shall be equal to one and seventy‑three hundredths percent (1.73%) of his average final compensation, multiplied by the number of years of his creditable service.

b.         If the member's service retirement date occurs on or after his 50th birthday and before his 55th birthday with 15 or more years of creditable service as a law enforcement officer and prior to the completion of 30 years of creditable service, his retirement allowance shall be equal to the greater of:

1.         The service retirement allowance payable under G.S. 135‑5(b15)(1)a. reduced by one‑third of one percent (1/3 of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following the month the member would have attained his 55th birthday; or

2.         The service retirement allowance as computed under G.S. 135‑5(b15)(1)a. reduced by five percent (5%) times the difference between 30 years and his creditable service at retirement.

(2)        A member who is not a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 65th birthday upon the completion of five years of creditable service or after the completion of 30 years of creditable service or on or after his 60th birthday upon the completion of 25 years of creditable service, the allowance shall be equal to one and seventy‑three hundredths percent (1.73%) of his average final compensation, multiplied by the number of years of creditable service.

b.         If the member's service retirement date occurs after his 60th and before his 65th birthday and prior to his completion of 25 years or more of creditable service, his retirement allowance shall be computed as in G.S. 135‑5(b15)(2)a. but shall be reduced by one‑quarter of one percent (¼ of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following his 65th birthday.

c.         If the member's early service retirement date occurs on or after his 50th birthday and before his 60th birthday and after completion of 20 years of creditable service but prior to the completion of 30 years of creditable service, his early service retirement allowance shall be equal to the greater of:

1.         The service retirement allowance as computed under G.S. 135‑5(b15)(2)a. but reduced by the sum of five‑twelfths of one percent (5/12 of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following the month the member would have attained his 60th birthday, plus one‑quarter of one percent (¼ of 1%) thereof for each month by which his 60th birthday precedes the first day of the month coincident with or next following his 65th birthday; or

2.         The service retirement allowance as computed under G.S. 135‑5(b15)(2)a. reduced by five percent (5%) times the difference between 30 years and his creditable service at retirement; or

3.         If the member's creditable service commenced prior to July 1, 1994, the service retirement allowance provided by G.S. 135‑5(b14)(2)c.

d.         Notwithstanding the foregoing provisions, any member whose creditable service commenced prior to July 1, 1963, shall not receive less than the benefit provided by G.S. 135‑5(b).

(b16)    Service Retirement Allowance of Members Retiring on or After July 1, 1995, but Before July 1, 1997.  Upon retirement from service in accordance with subsection (a) or (a1) above, on or after July 1, 1995, but before July 1, 1997, a member shall receive the following service retirement allowance:

(1)        A member who is a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 55th birthday, and completion of five years of creditable service as a law enforcement officer, or after the completion of 30 years of creditable service, the allowance shall be equal to one and seventy‑five hundredths percent (1.75%) of his average final compensation, multiplied by the number of years of his creditable service.

b.         If the member's service retirement date occurs on or after his 50th birthday and before his 55th birthday with 15 or more years of creditable service as a law enforcement officer and prior to the completion of 30 years of creditable service, his retirement allowance shall be equal to the greater of:

1.         The service retirement allowance payable under G.S. 135‑5(b16)(1)a. reduced by one‑third of one percent (1/3 of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following the month the member would have attained his 55th birthday; or

2.         The service retirement allowance as computed under G.S. 135‑5(b16)(1)a. reduced by five percent (5%) times the difference between 30 years and his creditable service at retirement.

(2)        A member who is not a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 65th birthday upon the completion of five years of creditable service or after the completion of 30 years of creditable service or on or after his 60th birthday upon the completion of 25 years of creditable service, the allowance shall be equal to one and seventy‑five hundredths percent (1.75%) of his average final compensation, multiplied by the number of years of creditable service.

b.         If the member's service retirement date occurs after his 60th and before his 65th birthday and prior to his completion of 25 years or more of creditable service, his retirement allowance shall be computed as in G.S. 135‑5(b16)(2)a. but shall be reduced by one‑quarter of one percent (¼ of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following his 65th birthday.

c.         If the member's early service retirement date occurs on or after his 50th birthday and before his 60th birthday and after completion of 20 years of creditable service but prior to the completion of 30 years of creditable service, his early service retirement allowance shall be equal to the greater of:

1.         The service retirement allowance as computed under G.S. 135‑5(b16)(2)a. but reduced by the sum of five‑twelfths of one percent (5/12 of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following the month the member would have attained his 60th birthday, plus one‑quarter of one percent (¼ of 1%) thereof for each month by which his 60th birthday precedes the first day of the month coincident with or next following his 65th birthday; or

2.         The service retirement allowance as computed under G.S. 135‑5(b16)(2)a. reduced by five percent (5%) times the difference between 30 years and his creditable service at retirement; or

3.         If the member's creditable service commenced prior to July 1, 1994, the service retirement allowance equal to the actuarial equivalent of the allowance payable at the age of 60 years as computed in G.S. 135‑5(b16)(2)b.

d.         Notwithstanding the foregoing provisions, any member whose creditable service commenced prior to July 1, 1963, shall not receive less than the benefit provided by G.S. 135‑5(b).

(b17)    Service Retirement Allowance of Members Retiring on or After July 1, 1997, but Before July 1, 2000.  Upon retirement from service in accordance with subsection (a) or (a1) above, on or after July 1, 1997, but before July 1, 2000, a member shall receive the following service retirement allowance.

(1)        A member who is a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 55th birthday, and completion of five years of creditable service as a law enforcement officer, or after the completion of 30 years of creditable service, the allowance shall be equal to one and eighty hundredths percent (1.80%) of his average final compensation, multiplied by the number of years of his creditable service.

b.         If the member's service retirement date occurs on or after his 50th birthday and before his 55th birthday with 15 or more years of creditable service as a law enforcement officer and prior to the completion of 30 years of creditable service, his retirement allowance shall be equal to the greater of:

1.         The service retirement allowance payable under G.S. 135‑5(b17)(1)a, reduced by one‑third of one percent (1/3 of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following the month the member would have attained his 55th birthday; or

2.         The service retirement allowance as computed under G.S. 135‑5(b17)(1)a. reduced by five percent (5%) times the difference between 30 years and his creditable service at retirement.

(2)        A member who is not a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 65th birthday upon the completion of five years of membership service or after the completion of 30 years of creditable service or on or after his 60th birthday upon the completion of 25 years of creditable service, the allowance shall be equal to one and eighty hundredths percent (1.80%) of his average final compensation, multiplied by the number of years of creditable service.

b.         If the member's service retirement date occurs after his 60th birthday and before his 65th birthday and prior to his completion of 25 years or more of creditable service, his retirement allowance shall be computed as in G.S. 135‑5(b17)(2)a. but shall be reduced by one‑quarter of one percent (¼ of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following his 65th birthday.

c.         If the member's early service retirement date occurs on or after his 50th birthday and before his 60th birthday and after completion of 20 years of creditable service but prior to the completion of 30 years of creditable service, his early service retirement allowance shall be equal to the greater of:

1.         The service retirement allowance as computed under G.S. 135‑5(b17)(2)a. but reduced by the sum of five‑twelfths of one percent (5/12 of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following the month the member would have attained his 60th birthday, plus one‑quarter of one percent (¼ of 1%) thereof for each month by which his 60th birthday precedes the first day of the month coincident with or next following his 65th birthday; or

2.         The service retirement allowance as computed under G.S. 135‑5(b17)(2)a. reduced by five percent (5%) times the difference between 30 years and his creditable service at retirement; or

3.         If the member's creditable service commenced prior to July 1, 1994, the service retirement allowance equal to the actuarial equivalent of the allowance payable at the age of 60 years as computed in G.S. 135‑5(b17)(2)b.

d.         Notwithstanding the foregoing provisions, any member whose creditable service commenced prior to July 1, 1963, shall not receive less than the benefit provided by G.S. 135‑5(b).

(b18)    Service Retirement Allowance of Members Retiring on or After July 1, 2000, but Before July 1, 2002.  Upon retirement from service in accordance with subsection (a) or (a1) above, on or after July 1, 2000, but before July 1, 2002, a member shall receive the following service retirement allowance.

(1)        A member who is a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 55th birthday, and completion of five years of creditable service as a law enforcement officer, or after the completion of 30 years of creditable service, the allowance shall be equal to one and eighty‑one hundredths percent (1.81%) of his average final compensation, multiplied by the number of years of his creditable service.

b.         If the member's service retirement date occurs on or after his 50th birthday and before his 55th birthday with 15 or more years of creditable service as a law enforcement officer and prior to the completion of 30 years of creditable service, his retirement allowance shall be equal to the greater of:

1.         The service retirement allowance payable under G.S. 135‑5(b18)(1)a. reduced by one‑third of one percent (1/3 of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following the month the member would have attained his 55th birthday; or

2.         The service retirement allowance as computed under G.S. 135‑5(b18)(1)a. reduced by five percent (5%) times the difference between 30 years and his creditable service at retirement.

(2)        A member who is not a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 65th birthday upon the completion of five years of membership service or after the completion of 30 years of creditable service or on or after his 60th birthday upon the completion of 25 years of creditable service, the allowance shall be equal to one and eighty‑one hundredths percent (1.81%) of his average final compensation, multiplied by the number of years of creditable service.

b.         If the member's service retirement date occurs after his 60th birthday and before his 65th birthday and prior to his completion of 25 years or more of creditable service, his retirement allowance shall be computed as in G.S. 135‑5(b18)(2)a. but shall be reduced by one‑quarter of one percent (¼ of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following his 65th birthday.

c.         If the member's early service retirement date occurs on or after his 50th birthday and before his 60th birthday and after completion of 20 years of creditable service but prior to the completion of 30 years of creditable service, his early service retirement allowance shall be equal to the greater of:

1.         The service retirement allowance as computed under G.S. 135‑5(b18)(2)a. but reduced by the sum of five‑twelfths of one percent (5/12 of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following the month the member would have attained his 60th birthday, plus one‑quarter of one percent (¼ of 1%) thereof for each month by which his 60th birthday precedes the first day of the month coincident with or next following his 65th birthday; or

2.         The service retirement allowance as computed under G.S. 135‑5(b18)(2)a. reduced by five percent (5%) times the difference between 30 years and his creditable service at retirement; or

3.         If the member's creditable service commenced prior to July 1, 1994, the service retirement allowance equal to the actuarial equivalent of the allowance payable at the age of 60 years as computed in G.S. 135‑5(b18)(2)b.

d.         Notwithstanding the foregoing provisions, any member whose creditable service commenced prior to July 1, 1963, shall not receive less than the benefit provided by G.S. 135‑5(b).

(b19)    Service Retirement Allowance of Members Retiring on or After July 1, 2002.  Upon retirement from service in accordance with subsection (a) or (a1) above, on or after July 1, 2002, a member shall receive the following service retirement allowance:

(1)        A member who is a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 55th birthday, and completion of five years of creditable service as a law enforcement officer, or after the completion of 30 years of creditable service, the allowance shall be equal to one and eighty‑two hundredths percent (1.82%) of his average final compensation, multiplied by the number of years of his creditable service.

b.         If the member's service retirement date occurs on or after his 50th birthday and before his 55th birthday with 15 or more years of creditable service as a law enforcement officer and prior to the completion of 30 years of creditable service, his retirement allowance shall be equal to the greater of:

1.         The service retirement allowance payable under G.S. 135‑5(b19)(1)a. reduced by one‑third of one percent (1/3 of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following the month the member would have attained his 55th birthday; or

2.         The service retirement allowance as computed under G.S. 135‑5(b19)(1)a. reduced by five percent (5%) times the difference between 30 years and his creditable service at retirement.

(2)        A member who is not a law enforcement officer or an eligible former law enforcement officer shall receive a service retirement allowance computed as follows:

a.         If the member's service retirement date occurs on or after his 65th birthday upon the completion of five years of membership service or after the completion of 30 years of creditable service or on or after his 60th birthday upon the completion of 25 years of creditable service, the allowance shall be equal to one and eighty‑two hundredths percent (1.82%) of his average final compensation, multiplied by the number of years of creditable service.

b.         If the member's service retirement date occurs after his 60th birthday and before his 65th birthday and prior to his completion of 25 years or more of creditable service, his retirement allowance shall be computed as in G.S. 135‑5(b19)(2)a. but shall be reduced by one‑quarter of one percent (¼ of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following his 65th birthday.

c.         If the member's early service retirement date occurs on or after his 50th birthday and before his 60th birthday and after completion of 20 years of creditable service but prior to the completion of 30 years of creditable service, his early service retirement allowance shall be equal to the greater of:

1.         The service retirement allowance as computed under G.S. 135‑5(b19)(2)a. but reduced by the sum of five‑twelfths of one percent (5/12 of 1%) thereof for each month by which his retirement date precedes the first day of the month coincident with or next following the month the member would have attained his 60th birthday, plus one‑quarter of one percent (¼ of 1%) thereof for each month by which his 60th birthday precedes the first day of the month coincident with or next following his 65th birthday; or

2.         The service retirement allowance as computed under G.S. 135‑5(b19)(2)a. reduced by five percent (5%) times the difference between 30 years and his creditable service at retirement; or

3.         If the member's creditable service commenced prior to July 1, 1994, the service retirement allowance equal to the actuarial equivalent of the allowance payable at the age of 60 years as computed in G.S. 135‑5(b19)(2)b.

d.         Notwithstanding the foregoing provisions, any member whose creditable service commenced prior to July 1, 1963, shall not receive less than the benefit provided by G.S. 135‑5(b).

(c)        Disability Retirement Benefits of Members Leaving Service Prior to January 1, 1988.  The provisions of this subsection shall not be applicable to members in service on or after January 1, 1988. Upon the application of a member or of his employer, any member who has had five or more years of creditable service may be retired by the Board of Trustees, on the first day of any calendar month, not less than one day nor more than 120 days next following the date of filing such application, on a disability retirement allowance: Provided, that the medical board, after a medical examination of such member, shall certify that such member is mentally or physically incapacitated for the further performance of duty, that such incapacity was incurred at the time of active employment and has been continuous thereafter, that such incapacity is likely to be permanent, and that such member should be retired; Provided further the medical board shall determine if the member is able to engage in gainful employment and, if so, the member may still be retired and the disability retirement allowance as a result thereof shall be reduced as in subsection (e) below. Provided further, that the medical board shall not certify any member as disabled who:

(1)        Applies for disability retirement based upon a mental or physical incapacity which existed when the member first established membership in the system; or

(2)        Is in receipt of any payments on account of the same disability which existed when the member first established membership in the system.

The Board of Trustees shall require each employee upon enrolling in the retirement system to provide information on the membership application concerning any mental or physical incapacities existing at the time the member enrolls.

Supplemental disability benefits heretofore provided are hereby made a permanent part of disability benefits after age 65, and shall not be discontinued at age 65.

Notwithstanding the requirement of five or more years of creditable service to the contrary, a member who is a law‑enforcement officer and who has had one year or more of creditable service and becomes incapacitated for duty as the natural and proximate result of an accident occurring while in the actual performance of duty, and meets all other requirements for disability retirement benefits, may be retired by the Board of Trustees on a disability retirement allowance.

Notwithstanding the foregoing to the contrary, any beneficiary who commenced retirement with an early or service retirement benefit has the right, within three years of his retirement, to convert to an allowance with disability retirement benefits without modification of any election of optional allowance previously made; provided, the beneficiary presents clear and convincing evidence that the beneficiary would have met all applicable requirements for disability retirement benefits while still in service as a member. The allowance on account of disability retirement benefits to the beneficiary shall be retroactive to the effective date of early or service retirement.

Notwithstanding the foregoing, the surviving designated beneficiary of a deceased member who met all other requirements for disability retirement benefits, except whose death occurred before the first day of the calendar month in which the member's disability retirement allowance was to be due and payable, may elect to receive the reduced retirement allowance provided by a one hundred percent (100%) joint and survivor payment option in lieu of a return of accumulated contributions, provided the following conditions apply:

(1)        The member had designated as the principal beneficiary, to receive a return of accumulated contributions at the time of his death, one and only one person, and

(2)        The member had not instructed the Board of Trustees in writing that he did not wish the provision of this subsection to apply.

(d)        Allowance on Disability Retirement of Persons Retiring on or after July 1, 1959, but prior to July 1, 1963.  Upon retirement for disability, in accordance with subsection (c) above, on or after July 1, 1959, but prior to July 1, 1963, a member shall receive a service retirement allowance if he has attained the age of 60 years, otherwise he shall receive a disability retirement allowance which shall consist of:

(1)        An annuity which shall be the actuarial equivalent of his accumulated contributions at the time of retirement;

(2)        A pension equal to seventy‑five per centum (75%) of the pension that would have been payable upon service retirement at the age of 65 years had the member continued in service to the age of 65 years without further change in compensation.

If the member has not less than 20 years of creditable service, he shall be entitled to a total retirement allowance of not less than seventy dollars ($70.00) per month; provided, that the computation shall be made prior to any reduction resulting from an optional allowance as provided by subsection (g) of this section.

(d1)      Allowance on Disability Retirement of Persons Retiring on or after July 1, 1963, but prior to July 1, 1969.  Upon retirement for disability, in accordance with subsection (c) above, on or after July 1, 1963, but prior to July 1, 1969, a member shall receive a service retirement allowance if he has attained the age of 60 years, otherwise he shall receive a disability retirement allowance which shall be computed as follows:

(1)        Such allowance shall be equal to the service retirement allowance which would have been payable had he continued in service without further change in compensation, to the age of 60 years, minus the actuarial equivalent to the contributions he would have made during such continued service.

(2)        Notwithstanding the foregoing provisions, any member whose creditable service commenced prior to July 1, 1963, shall receive not less than the benefit provided by G.S. 135‑5(d).

(d2)      Allowance on Disability Retirement of Persons Retiring on or after July 1, 1969, but prior to July 1, 1971.  Upon retirement for disability, in accordance with subsection (c) above, on or after July 1, 1969, but prior to July 1, 1971, a member shall receive a service retirement allowance if he has attained the age of 60 years, otherwise he shall receive a disability retirement allowance which shall be computed as follows:

(1)        Such allowance shall be equal to the service retirement allowance which would have been payable had he continued in service without further change in compensation to the age of 65 years, minus the actuarial equivalent of the contributions he would have made during such continued service.

(2)        Notwithstanding the foregoing provisions, any member whose creditable service commenced prior to July 1, 1963, shall receive not less than the benefit provided by G.S. 135‑5(d).

(d3)      Allowance on Disability Retirement of Persons Retiring on or after July 1, 1971, but prior to July 1, 1982.  Upon retirement for disability, in accordance with subsection (c) of this section on or after July 1, 1971, but prior to July 1, 1982, a member shall receive a service retirement allowance if he has attained the age of 65 years; otherwise he shall receive a disability retirement allowance which shall be computed as follows:

(1)        Such allowance shall be equal to a service retirement allowance calculated on the basis of the member's average final compensation prior to his disability retirement and the creditable service he would have had at the age of 65 years if he had continued in service.

(2)        Notwithstanding the foregoing provisions,

a.         Any member whose creditable service commenced prior to July 1, 1971, shall receive not less than the benefit provided by G.S. 135‑5(d2);

b.         The amount of disability allowance payable from the reserve funds of the Retirement System to any member retiring on or after July 1, 1974, who is eligible for and in receipt of a disability benefit under the Social Security Act shall be seventy percent (70%) of the amount calculated under a above, and the balance shall be provided by the employer from time to time during each year in such amounts as may be required to cover such payments as current disbursements; and

c.         The amount of disability allowance payable to any member retiring on or after July 1, 1974, who is not eligible for and in receipt of a disability benefit under the Social Security Act shall not be payable from the reserve funds of the Retirement System but shall be provided by the employer from time to time during each year in such amounts as may be required to cover such payments as current disbursements.

(d4)      Allowance on Disability Retirement of Persons Retiring on or after July 1, 1982, Who Left Service prior to January 1, 1988.  Upon retirement for disability, in accordance with subsection (c) of this section on or after July 1, 1982, a member who left service prior to January 1, 1988 shall receive a service retirement allowance if he has qualified for an unreduced service retirement allowance; otherwise the allowance shall be equal to a service retirement allowance calculated on the member's average final compensation prior to his disability retirement and the creditable service he would have had had he continued in service until the earliest date on which he would have qualified for an unreduced service retirement allowance.

(e)        Reexamination of Beneficiaries Retired for Disability.  The provisions of this subsection shall be applicable to members retired on a disability retirement allowance and shall not be applicable to members in service on or after January 1, 1988. Once each year during the first five years following retirement of a member on a disability retirement allowance, and once in every three‑year period thereafter, the Board of Trustees may, and upon his application shall, require any disability beneficiary who has not yet attained the age of 60 years to undergo a medical examination, such examination to be made at the place of residence of said beneficiary or other place mutually agreed upon, by a physician or physicians designated by the Board of Trustees. Should any disability beneficiary who has not yet attained the age of 60 years refuse to submit to at least one medical examination in any such year by a physician or physicians designated by the Board of Trustees, his allowance may be discontinued until his withdrawal of such refusal, and should his refusal continue for one year all his rights in and to his pension may be revoked by the Board of Trustees.

(1)        The Board of Trustees shall determine whether a disability beneficiary is engaged in or is able to engage in a gainful occupation paying more than the difference, as hereinafter indexed, between his disability retirement allowance and the gross compensation earned as an employee during the 12 consecutive months of service in the final 48 months prior to retirement producing the highest gross compensation excluding any compensation received on account of termination. If the disability beneficiary is earning or is able to earn more than the difference, the portion of his disability retirement allowance not provided by his contributions shall be reduced to an amount which, together with the portion of the disability retirement allowance provided by his contributions and the amount earnable by him shall equal the amount of his gross compensation prior to retirement. This difference shall be increased on January 1 each year by the ratio of the Consumer Price Index to the Index  one year earlier, calculated to the nearest tenth of one percent (1/10th of 1%). Should the earning capacity of the disability beneficiary later change, the portion of his disability retirement allowance not provided by his contributions may be further modified. In lieu of the reductions on account of a disability beneficiary earning more than the aforesaid difference, he may elect to convert his disability retirement allowance to a service retirement allowance calculated on the basis of his average final compensation and creditable service at the time of disability and his age at the time of conversion to service retirement. This election is irrevocable. Provided, the provisions of this subdivision shall not apply to beneficiaries of the Law‑Enforcement Officers' Retirement System transferred to this Retirement System who commenced retirement on and before July 1, 1981.

(2)        Should a disability beneficiary under the age of 60 years be restored to active service at a compensation not less than his average final compensation, his retirement allowance shall cease, he shall again become a member of the Retirement System, and he shall contribute thereafter at the same rate he paid prior to disability; provided that, on and after July 1, 1971, if a disability beneficiary under the age of 62 years is restored to active service at a compensation not less than his average final compensation, his retirement allowance shall cease, he shall again become a member of the Retirement System, and he shall contribute thereafter at the uniform contribution rate payable by all members. Any such prior service certificate on the basis of which his service was computed at the time of his retirement shall be restored to full force and effect, and, in addition, upon his subsequent retirement he shall be credited with all his service as a member, but should he be restored to active service on or after the attainment of the age of 50 years his pension upon subsequent retirement shall not exceed the sum of the pension which he was receiving immediately prior to his last restoration and the pension that he would have received on account of his service since his last restoration had he entered service at the time as a new entrant.

(3)        Notwithstanding the foregoing, a member retired on a disability retirement allowance who is restored to service and subsequently retires on or after July 1, 1971, shall be entitled to an allowance not less than the allowance described in a. below reduced by the amount in b. below:

a.         The allowance to which he would have been entitled if he were retiring for the first time, calculated on the basis of his total creditable service represented by the sum of his creditable service at the time of his first retirement and his creditable service after he was restored to service.

b.         The actuarial equivalent of the retirement benefits he previously received.

(3a)      Notwithstanding the foregoing, should a beneficiary who retired on a disability retirement allowance be restored to service as an employee or teacher, then the retirement allowance shall cease as of the first day of the month following the month in which the beneficiary is restored to service and the beneficiary shall become a member of the Retirement System and shall contribute thereafter as allowed by law at the uniform contribution payable by all members. Upon the subsequent retirement of the beneficiary, he shall be entitled to an allowance to which he would have been entitled if he were retiring for the first time, calculated on the basis of his total creditable service represented by the sum of his creditable service at the time of his first retirement and his creditable service after he was restored to service. Provided, however, any election of an optional allowance cannot be changed unless the member subsequently completes three years of membership service after  being restored to service.

(4)        As a condition to the receipt of the disability retirement allowance provided for in G.S. 135‑5(d), (d1),(d2) and (d3) each member retired on a disability retirement allowance shall, on or before April 15 of each calendar year, provide the Board of Trustees with a statement of his or her income received as compensation for services, including fees, commissions or similar items, and income received from business, for the previous calendar year. Such statement shall be filed on a form as required by the Board of Trustees. The benefit payable to a beneficiary who does not or refuses to provide the information requested within 60 days after such request shall not be paid a benefit until the information so requested is provided, and should such refusal or failure to provide such information continue for 240 days after such request, the right of a beneficiary to a benefit under the Article may be terminated.

The Director of the State Retirement System shall contact any State or federal agency which can provide information to substantiate the statement required to be submitted by this subdivision and may enter into agreements for the exchange of information.

(5)        Notwithstanding any other provisions of this Article to the contrary, a beneficiary who was a beneficiary retired on a disability retirement with the Law‑Enforcement Officers' Retirement System at the time of the transfer of law‑enforcement officers employed by a participating employer and beneficiaries last employed by a participating employer to this Retirement System and who also was a contributing member of this Retirement System at that time, shall continue to be paid his retirement allowance without restriction and may continue as a member of this Retirement System with all the rights and privileges appendant to membership. Any beneficiary who retired on a disability retirement allowance as an employee of any participating employer under the Law‑Enforcement Officers' Retirement System and becomes employed as an employee other than as a law‑enforcement officer by an employer participating in the Retirement System after the aforementioned transfer shall continue to be  paid his retirement allowance without restriction and may continue as a member of this Retirement System with all the rights and privileges appendant to membership until January 1, 1989, at which time his retirement allowance shall cease and his subsequent retirement shall be determined in accordance with the preceding subdivision (3a) of this subsection. Any beneficiary as hereinbefore described who becomes employed as a law‑enforcement officer by an employer participating in the Retirement System shall cease to be a beneficiary and shall immediately commence membership and his subsequent retirement shall be determined in accordance with subdivision (3a) of this subsection.

(6)        Notwithstanding any other provision to the contrary, a beneficiary in receipt of a disability retirement allowance until the earliest date on which he would have qualified for an unreduced service retirement allowance shall thereafter (i) not be subject to further reexaminations as to disability, (ii) not be subject to any reduction in allowance on account of being engaged in a gainful occupation other than with an employer participating in the Retirement System, and (iii) be considered a beneficiary in receipt of a service retirement allowance. Provided, however, a beneficiary in receipt of a disability retirement allowance whose allowance is reduced on account of reexamination as to disability or to ability to engage in a gainful occupation prior to the date on which he would have qualified for an unreduced service retirement allowance shall have only the right to elect to convert to an early or service retirement allowance as permitted under subdivision (1) above.

(f)         Return of Accumulated Contributions.  Should a member cease to be a teacher or State employee except by death or retirement under the provisions of this Chapter, he shall upon submission of an application be paid, not earlier than 60 days from the date of termination of service, his contributions, and if he has attained at least five years of membership service or if termination of his membership service is involuntary as certified by the employer, the accumulated regular interest thereon, provided that he has not in the meantime returned to service. Upon payment of such sum his membership in the System shall cease and, if he thereafter again becomes a member, no credit shall be allowed for any service previously rendered except as provided in G.S. 135‑4, and such payment shall be in full and complete discharge of any rights in or to any benefits otherwise payable hereunder. Upon receipt of proof satisfactory to the Board of Trustees of the death, prior to retirement, of a member or former member there shall be paid to such person or persons as he shall have nominated by electronic submission prior to completing 10 years of service in a form approved by the Board of Trustees or by written designation duly acknowledged and filed with the Board of Trustees, if such person or persons are living at the time of the member's death, otherwise to the member's legal representatives, the amount of his accumulated contributions at the time of his death, unless the beneficiary elects to receive the alternate benefit under the provisions of (m) below. An extension service employee who made contributions to the Local Governmental Employees' Retirement System and the Teachers' and State Employees' Retirement System as a result of dual employment may not be paid his accumulated contributions unless he is eligible to be paid his accumulated contributions in both systems for the same period of service.

Pursuant to the provisions of G.S. 135‑56.2, a member who is also a member of the Consolidated Judicial Retirement System may irrevocably elect to transfer any accumulated contributions to the Consolidated Judicial Retirement System or to the Supplemental Retirement Income Plan and forfeit any rights in or to any benefits otherwise payable hereunder.

A member who is a participant or beneficiary of the Disability Income Plan of North Carolina as is provided in Article 6 of this Chapter shall not be paid a return of accumulated contributions, notwithstanding the member's status as an employee or teacher. Notwithstanding any other provision of law to the contrary, a member who is a beneficiary of the Disability Income Plan of North Carolina as provided in Article 6 of this Chapter and who is receiving disability benefits under the transition provisions as provided in G.S. 135‑112, shall not be prohibited from receiving a return of accumulated contributions as provided in this subsection.

(f1)       Expired.

(g)        Election of Optional Allowance.  With the provision that until the first payment on account of any benefit becomes normally due, or his first retirement check has been cashed, any member may elect to receive his benefits in a retirement allowance payable throughout life, or he may elect to receive the actuarial equivalent of such retirement allowance, including any special retirement allowance, in a reduced allowance payable throughout life under the provisions of one of the options set forth below. The election of Option 2 or Option 3 or nomination of the person thereunder shall be revoked if such person nominated dies prior to the date the first payment becomes normally due or until the first retirement check has been cashed. Such election may be revoked by the member prior to the date the first payment becomes normally due or until his first retirement check has been cashed. Provided, however, in the event a member has elected Option 2 or Option 3 and nominated his or  her spouse to receive a retirement allowance upon the member's death, and the spouse predeceases the member after the first payment becomes normally due or the first retirement check has been cashed, if the member remarries he or she may request to nominate a new spouse to receive the retirement allowance under the previously elected option, within 90 days of the remarriage, and may nominate a new spouse to receive the retirement allowance under the previously elected option by written designation duly acknowledged and filed with the Board of Trustees within 120 days of the remarriage. The new nomination shall be effective on the first day of the month in which it is made and shall provide for a retirement allowance computed to be the actuarial equivalent of the retirement allowance in effect immediately prior to the effective date of the new nomination. Any member having elected Options 2, 3, or 6 and nominated his or her spouse to receive a retirement allowance upon the member's death may, after divorce from his or her spouse, revoke the nomination and elect a new option, effective on the first day of the month in which the new option is elected, providing for a retirement allowance computed to be the actuarial equivalent of the retirement allowance in effect immediately prior to the effective date of the new option.

Option 1.(a)         In the Case of a Member Who Retires prior to July 1, 1963.  If he dies before he has received in annuity payments the present value of his annuity as it was at the time of his retirement, the balance shall be paid to his legal representatives or to such person as he shall nominate by written designation duly acknowledged and filed with the Board of Trustees.

(b)        In the Case of a Member Who Retires on or after July 1, 1963, but prior to July 1, 1993.  If he dies within 10 years from his retirement date, an amount equal to his accumulated contributions at retirement, less 1/120 thereof for each month for which he has received a retirement allowance payment, shall be paid to his legal representatives or to such person as he shall nominate by written designation duly acknowledged and filed with the Board of Trustees; or

Option 2. Upon his death his reduced retirement allowance shall be continued throughout the life of and paid to such person as he shall nominate by written designation duly acknowledged and filed with the Board of Trustees at the time of his retirement, provided that if the person selected is other than his spouse the reduced retirement allowance payable to the member shall not be less than one half of the retirement allowance without optional modification which would otherwise be payable to him; or

Option 3. Upon his death, one half of his reduced retirement allowance shall be continued throughout the life of, and paid to such person as he shall nominate by written designation duly acknowledged and filed with the Board of Trustees at the time of his retirement; or

Option 4. Adjustment of Retirement Allowance for Social Security Benefits.  Until the first payment on account of any benefit becomes normally due, any member may elect to convert his benefit otherwise payable on his account after retirement into a retirement allowance of equivalent actuarial value of such amount that with his benefit under Title II of the Federal Social Security Act, he will receive, so far as possible, approximately the same amount per year before and after the earliest age at which he becomes eligible, upon application therefor, to receive a social security benefit.

Option 5. For Members Retiring Prior to July 1, 1993.  The member may elect to receive a reduced retirement allowance under the conditions of Option 2 or Option 3, as provided for above, with the modification that if both he and the person nominated die within 10 years from his retirement date, an amount equal to his accumulated contributions at retirement, less 1/120 thereof for each month for which a retirement allowance has been paid, shall be paid to his legal representatives or to such person as he shall nominate by written designation duly acknowledged and filed with the Board of Trustees.

Option 6. A member may elect either Option 2 or Option 3 with the added provision that in the event the designated beneficiary predeceases the member, the retirement allowance payable to the member after the designated beneficiary's death shall be equal to the retirement allowance which would have been payable had the member not elected the option.

Upon the death of a member after the effective date of a retirement for which the member has been approved and following receipt by the Board of Trustees of an election of benefits but prior to the cashing of the first benefit check, the retirement benefit shall be payable as provided by the member's election of benefits under this subsection.

Upon the death of a member after the effective date of a retirement for which the member has been approved but prior to the receipt by the Board of Trustees of an election of benefits (Form 6‑E or Form 7‑E), properly acknowledged and filed by the member, the member's designated beneficiary for a return of accumulated contributions may elect to receive the benefit, if only one beneficiary is named for the return of accumulated contributions. If more than one beneficiary is named for the return of accumulated contributions, the administrator or executor of the member's estate will select an option and name the beneficiary or beneficiaries.

(g1)      In the event of the death of a retired member while in receipt of a retirement allowance under the provisions of this Article, there shall be paid to such person or persons as the retiree shall have nominated by electronic submission in a form approved by the Board of Trustees or by written designation duly acknowledged and filed with the Board of Trustees, if such person or persons are living at the time of the retiree's death, otherwise to the retiree's legal representatives, a death benefit equal to the excess, if any, of the accumulated contributions of the retiree at the date of retirement over the total of the retirement allowances paid prior to the death of the retiree. For purposes of this paragraph, the term "accumulated contributions" includes amounts of employee voluntary contributions that were transferred from the Supplemental Retirement Income Plan of North Carolina to this Retirement System at retirement by eligible law enforcement officers.

In the event that a retirement allowance becomes payable to the designated survivor of a retired member under the provisions above and such retirement allowance to the survivor shall terminate upon the death of the survivor before the total of the retirement allowances paid to the retiree and the designated survivor combined equals the amount of the accumulated contributions of the retiree at the date of retirement, the excess, if any, of such accumulated contributions over the total of the retirement allowances paid to the retiree and the survivor combined shall be paid in a lump sum to such person or persons as the retiree shall have nominated by electronic submission in a form approved by the Board of Trustees or by written designation duly acknowledged and filed with the Board of Trustees, if such person or persons are living at the time such payment falls due, otherwise to the retiree's legal representative. For purposes of this paragraph, the term "accumulated contributions" includes amounts of employee voluntary contributions that were transferred from the Supplemental Retirement Income Plan of North Carolina to this Retirement System at retirement by eligible law enforcement officers.

In the event that a retirement allowance becomes payable to the principal beneficiary designated to receive a return of accumulated contributions pursuant to subsection (m) of this section and that beneficiary dies before the total of the retirement allowances paid equals the amount of the accumulated contributions of the member at the date of the member's death, the excess of those accumulated contributions over the total of the retirement allowances paid to the beneficiary shall be paid in a lump sum to the person or persons the member has designated as the contingent beneficiary for return of accumulated contributions, if the person or persons are living at the time the payment falls due, otherwise to the principal beneficiary's legal representative. For purposes of this paragraph, the term "accumulated contributions" includes amounts of employee voluntary contributions that were transferred from the Supplemental Retirement Income Plan of North Carolina to this Retirement System at retirement by eligible law enforcement officers.

In the event a retiree purchases creditable service as provided in G.S. 135‑4, there shall be paid to such person or persons as the retiree shall have nominated by electronic submission in a form approved by the Board of Trustees or by written designation duly acknowledged and filed with the Board of Trustees, if such person or persons are living at the time of the retiree's death, otherwise to the retiree's legal representatives, an additional death benefit equal to the excess, if any, of the cost of the creditable service purchased less the administrative fee, if any, over the total of the increase in the retirement allowance attributable to the additional creditable service, paid from the month following the month in which payment was received to the death of the retiree.

In the event that a retirement allowance becomes payable to the designated survivor of a retired member under the provisions above and such retirement allowance to the survivor shall terminate upon the death of the survivor before the total of the increase in the retirement allowance attributable to the additional creditable service paid to the retiree and the designated survivor combined equals the cost of the creditable service purchased less the administrative fee, the excess, if any, shall be paid in a lump sum to such person or persons as the retiree shall have nominated by electronic submission in a form approved by the Board of Trustees or by written designation duly acknowledged and filed with the Board of Trustees, if such person or persons are living at the time such payment falls due, otherwise to the retiree's legal representative.

In the event that a retiree dies without having designated a beneficiary to receive a benefit under the provisions of this subsection, any such benefit that becomes payable shall be paid to the member's estate.

(h)        Computation of Benefits Payable Prior or Subsequent to July 1, 1947.  Prior to July 1, 1947, all benefits payable as of February 22, 1945, shall be computed on the basis of the provisions of Chapter 135 as they existed at the time of the retirement of such beneficiaries. On and after July 1, 1947, all benefits payable to, or on account of, such beneficiaries shall be adjusted to take into account, under such rule as the Board of Trustees may adopt, the provisions of this Article as if they had been in effect at the date of retirement, and no further contributions on account of such adjustment shall be required of such beneficiaries. The Board of Trustees may authorize such transfers of reserve between the funds of the Retirement System as may be required by the provisions of this subsection.

(i)         Restoration to Service of Certain Former Members.  If a former member who ceased to be a member prior to July 1, 1949, for any reason other than retirement, again becomes a member and prior to July 1, 1951, redeposits in the annuity savings fund by a single payment the amount, if any, he previously withdrew therefrom, he shall, anything in this Chapter to the contrary, be entitled to any membership service credits he had when his membership ceased, and any prior service certificate which became void at the time his membership ceased shall be restored to full force and effect: Provided, that, for the purpose of computing the amount of any retirement allowance which may become payable to or on account of such member under the Retirement System, any amount redeposited as provided herein shall be deemed to represent contributions made by the member after July 1, 1947.

(j)         Notwithstanding anything herein to the contrary, effective July 1, 1959, the following provisions shall apply with respect to any retirement allowance payments due after such date to any retired member who was retired prior to July 1, 1959, on a service or disability retirement allowance:

(1)        If such retired member has not made an election of an optional allowance in accordance with G.S. 135‑5(g), the monthly retirement allowance payable to him from and after July 1, 1959, shall be equal to the allowance previously payable, increased by fifteen percent (15%) thereof, or by fifteen dollars ($15.00), whichever is the lesser; provided that, if such member had rendered not less than 20 years of creditable service, the retirement allowance payable to him from and after July 1, 1959, shall be not less than seventy dollars ($70.00) per month.

(2)        If such retired member has made an effective election of an optional allowance, the allowance payable to him from and after July 1, 1959, shall be equal to the allowance previously payable under such election plus an increase which shall be computed in accordance with (1) above as if he had not made such an election; provided that such increase shall be payable only during the retired member's remaining life and no portion of such increase shall become payable to the beneficiary designated under the election.

(k)        Increase in Benefits to Those Persons Who Were in Receipt of Benefits prior to July 1, 1967.  From and after July 1, 1967, the monthly benefits to or on account of persons who commenced receiving benefits from the System prior to July 1, 1967, shall be increased by a percentage thereof. Such percentage shall be determined in accordance with the following schedule:

Period in Which Benefits Commenced                                                Percentage

January 1, 1966, to June 30, 1967............................................................ 5%

Year 1965............................................................................................... 6%

Year 1964............................................................................................... 7%

Year 1963............................................................................................... 8%

and so on concluding with

Year 1942............................................................................................. 29%

The minimum increase pursuant to this subsection (k) shall be ten dollars ($10.00) per month; provided that, if an optional benefit has been elected, said minimum shall be reduced actuarially as determined by the Board and shall be applicable to the retired member, if surviving, otherwise to his designated beneficiary under the option elected.

(l)         Death Benefit Plan.  There is hereby created a Group Life Insurance Plan (hereinafter called the "Plan") which is established as an employee welfare benefit plan that is separate and apart from the Retirement System and under which the members of the Retirement System shall participate and be eligible for group life insurance benefits. Upon receipt of proof, satisfactory to the Board of Trustees in their capacity as trustees under the Group Life Insurance Plan, of the death, in service, of a member who had completed at least one full calendar year of membership in the Retirement System, there shall be paid to such person as he shall have nominated by electronic submission prior to completing 10 years of service in a form approved by the Board of Trustees or by written designation duly acknowledged and filed with the Board of Trustees, if such person is living at the time of the member's death, otherwise to the member's legal representatives, a death benefit. Such death benefit shall be equal to the greater of:

(1)        The compensation on which contributions were made by the member during the calendar year preceding the year in which his death occurs, or

(2)        The greatest compensation on which contributions were made by the member during a 12‑month period of service within the 24‑month period of service ending on the last day of the month preceding the month in which his last day of actual service occurs;

(3),       (4)  Repealed by Session Laws 1983 (Regular Session, 1984), c. 1049, s. 2.

subject to a minimum of twenty‑five thousand dollars ($25,000) and to a maximum of fifty thousand dollars ($50,000). Such death benefit shall be payable apart and separate from the payment of the member's accumulated contributions under the System on his death pursuant to the provisions of subsection (f) of this section. For the purpose of the Plan, a member shall be deemed to be in service at the date of his death if his death occurs within 180 days from the last day of his actual service.

The death benefit provided in this subsection (l) shall not be payable, notwithstanding the member's compliance with all the conditions set forth in the preceding paragraph, if his death occurs

(1)        After December 31, 1968 and after he has attained age 70; or

(2)        After December 31, 1969 and after he has attained age 69; or

(3)        After December 31, 1970 and after he has attained age 68; or

(4)        After December 31, 1971 and after he has attained age 67; or

(5)        After December 31, 1972 and after he has attained age 66; or

(6)        After December 31, 1973 and after he has attained age 65; or

(7)        After December 31, 1978, but before January 1, 1987, and after he has attained age 70.

Notwithstanding the above provisions, the death benefit shall be payable on account of the death of any member who died or dies on or after January 1, 1974, but before January 1, 1979, after attaining age 65, if he or she had not yet attained age 65, if he or she had not yet attained age 66, was at the time of death completing the work year for those individuals under specific contract, or during the fiscal year for those individuals not under specific contract, in which he or she attained 65, and otherwise met all conditions for payment of the death benefit.

Notwithstanding the above provisions, the Board of Trustees may and is specifically authorized to provide the death benefit according to the terms and conditions otherwise appearing in this Plan in the form of group life insurance, either (i) by purchasing a contract or contracts of group life insurance with any life insurance company or companies licensed and authorized to transact business in this State for the purpose of insuring the lives of members in service, or (ii) by establishing a separate trust fund qualified under Section 501(c)(9) of the Internal Revenue Code of 1954, as amended, for such purpose. To that end the Board of Trustees is authorized, empowered and directed to investigate the desirability of utilizing group life insurance by either of the foregoing methods for the purpose of providing the death benefit. If a separate trust fund is established, it shall be operated in accordance with rules and regulations adopted by the Board of Trustees and all investment earnings on the trust fund shall be credited to such fund.

In administration of the death benefit the following shall apply:

(1)        For the purpose of determining eligibility only, in this subsection "calendar year" shall mean any period of 12 consecutive months or, if less, the period covered by an annual contract of employment. For all other purposes in this subsection "calendar year" shall mean the 12 months beginning January 1 and ending December 31.

(2)        Last day of actual service shall be:

a.         When employment has been terminated, the last day the member actually worked.

b.         When employment has not been terminated, the date on which an absent member's sick and annual leave expire, unless he is on approved leave of absence and is in service under the provisions of G.S. 135‑4(h).

c.         When a participant's employment is interrupted by reason of service in the Uniformed Services, as that term is defined in section 4303(16) of the Uniformed Services Employment and Reemployment Rights Act, Public Law 103‑353, and the participant does not return immediately after that service to employment with a covered employer in this System, the date on which the participant was first eligible to be separated or released from his or her involuntary military service.

(3)        For a period when a member is on leave of absence, his status with respect to the death benefit will be determined by the provisions of G.S. 135‑4(h).

(4)        A member on leave of absence from his position as a teacher or State employee for the purpose of serving as a member or officer of the General Assembly shall be deemed to be in service during sessions of the General Assembly and thereby covered by the provisions of the death benefit. The amount of the death benefit for such member shall be the equivalent of the salary to which the member would have been entitled as a teacher or State employee during the 12‑month period immediately prior to the month in which death occurred, not to be less than twenty‑five thousand dollars ($25,000) nor to exceed fifty thousand dollars ($50,000).

The provisions of the Retirement System pertaining to Administration, G.S. 135‑6, and management of funds, G.S. 135‑7, are hereby made applicable to the Plan.

A member who is a beneficiary of the Disability Income Plan provided for in Article 6 of this Chapter, or a member who is in receipt of Workers' Compensation during the period for which he or she would have otherwise been eligible to receive short‑term benefits as provided in G.S. 135‑105 and dies on or after 181 days from the last day of his or her actual service but prior to the date the benefits as provided in G.S. 135‑105 would have ended, shall be eligible for group life insurance benefits as provided in this subsection, notwithstanding that the member is no longer an employee or teacher or that the member's death occurs after the eligibility period after active service. The basis of the death benefit payable hereunder shall be the higher of the death benefit computed as above or a death benefit based on compensation used in computing the benefit payable under G.S. 135‑105 and G.S. 135‑106, as may be adjusted for percentage post‑disability increases, all subject to the maximum dollar limitation as provided above. A member in receipt of benefits from the Disability Income Plan under the provisions of G.S. 135‑112 whose right to a benefit accrued under the former Disability Salary Continuation Plan shall not be covered under the provisions of this paragraph.

Upon receipt of proof, satisfactory to the Board of Trustees in its capacity under this subsection, of the death of a retired member of the Retirement System on or after July 1, 1988, but before January 1, 1999, there shall be paid a death benefit to the surviving spouse of the deceased retired member or to the deceased retired member's legal representative if not survived by a spouse; provided the retired member has elected, when first eligible, to make, and has continuously made, in advance of his death required contributions as determined by the Board of Trustees on a fully contributory basis, through retirement allowance deductions or other methods adopted by the Board of Trustees, to a group death benefit trust fund administered by the Board of Trustees separate and apart from the Retirement System's Annuity Savings Fund and Pension Accumulation Fund. This death benefit shall be a lump‑sum payment in the amount of five thousand dollars ($5,000) upon the completion of twenty‑four months of contributions required under this subsection. Should death occur before the completion of twenty‑four months of contributions required under this subsection, the deceased retired member's surviving spouse or legal representative if not survived by a spouse shall be paid the sum of the retired member's contributions required by this subsection plus interest to be determined by the Board of Trustees.

Upon receipt of proof, satisfactory to the Board of Trustees in its capacity under this subsection, of the death of a retired member of the Retirement System on or after January 1, 1999, but before July 1, 2004, there shall be paid a death benefit to the surviving spouse of the deceased retired member or to the deceased retired member's legal representative if not survived by a spouse; provided the retired member has elected, when first eligible, to make, and has continuously made, in advance of his death required contributions as determined by the Board of Trustees on a fully contributory basis, through retirement allowance deductions or other methods adopted by the Board of Trustees, to a group death benefit trust fund administered by the Board of Trustees separate and apart from the Retirement System's Annuity Savings Fund and Pension Accumulation Fund. This death benefit shall be a lump‑sum payment in the amount of six thousand dollars ($6,000) upon the completion of 24 months of contributions required under this subsection. Should death occur before the completion of 24 months of contributions required under this subsection, the deceased retired member's surviving spouse or legal representative if not survived by a spouse shall be paid the sum of the retired member's contributions required by this subsection plus interest to be determined by the Board of Trustees.

Upon receipt of proof, satisfactory to the Board of Trustees in its capacity under this subsection, of the death of a retired member of the Retirement System on or after July 1, 2004, but before July 1, 2007, there shall be paid a death benefit to the surviving spouse of the deceased retired member or to the deceased retired member's legal representative if not survived by a spouse; provided the retired member has elected, when first eligible, to make, and has continuously made, in advance of his death required contributions as determined by the Board of Trustees on a fully contributory basis, through retirement allowance deductions or other methods adopted by the Board of Trustees, to a group death benefit trust fund administered by the Board of Trustees Fund and Pension Accumulation Fund. This death benefit shall be a lump‑sum payment in the amount of nine thousand dollars ($9,000) upon the completion of 24 months of contributions required under this subsection. Should death occur before the completion of 24 months of contributions required under this subsection, the deceased retired member's surviving spouse or legal representative if not survived by a spouse shall be paid the sum of the retired member's contributions required by this subsection plus interest to be determined by the Board of Trustees.

Upon receipt of proof, satisfactory to the Board of Trustees in its capacity under this subsection, of the death of a retired member of the Retirement System on or after July 1, 2007, there shall be paid a death benefit to the surviving spouse of the deceased retired member or to the deceased retired member's legal representative if not survived by a spouse; provided the retired member has elected, when first eligible, to make, and has continuously made, in advance of his death required contributions as determined by the Board of Trustees on a fully contributory basis, through retirement allowance deductions or other methods adopted by the Board of Trustees, to a group death benefit trust fund administered by the Board of Trustees Fund and Pension Accumulation Fund. This death benefit shall be a lump‑sum payment in the amount of ten thousand dollars ($10,000) upon the completion of 24 months of contributions required under this subsection. Should death occur before the completion of 24 months of contributions required under this subsection, the deceased retired member's surviving spouse or legal representative if not survived by a spouse shall be paid the sum of the retired member's contributions required by this subsection plus interest to be determined by the Board of Trustees.

(l1)       Reciprocity of Death Benefit Plan.  Only for the purpose of determining eligibility for the death benefit provided for in subsection (l) of this section, membership service standing to the credit of a member of the Legislative Retirement System or the Consolidated Judicial Retirement System shall be added to the membership service standing to the credit of a member of the Teachers' and State Employees' Retirement System. However, in the event that a participant or beneficiary is a retired member of the Legislative Retirement System or the Consolidated Judicial Retirement System whose retirement benefit was suspended upon entrance into membership in the Teachers' and State Employees' Retirement System, such membership service standing to the credit of the retired member prior to retirement shall be likewise counted. Membership service under this section shall not be counted twice for the same period of time. In no event shall a death benefit provided for in G.S. 135‑5(l) be paid if a death benefit is paid under G.S. 135‑63.

(m)       Survivor's Alternate Benefit.  Upon the death of a member in service, the principal beneficiary designated to receive a return of accumulated contributions shall have the right to elect to receive in lieu thereof the reduced retirement allowance provided by Option 2 of subsection (g) above computed by assuming that the member had retired on the first day of the month following the date of his death, provided that the following conditions apply:

(1)       a.         The member had attained such age and/or creditable service to be eligible to commence retirement with an early or service retirement allowance,

b.         The member had obtained 20 years of creditable service in which case the retirement allowance shall be computed in accordance with G.S. 135‑5(b19)(1)b. or G.S. 135‑5(b19)(2)c., notwithstanding the requirement of obtaining age 50,

b1.       The member was a law enforcement officer who had obtained 15 years of service as a law enforcement officer and was killed in the line of duty, in which case the retirement allowance shall be computed in accordance with G.S. 135‑5(b19)(1)b., notwithstanding the requirement of obtaining age 50, or

c.         The member had not commenced to receive a retirement allowance as provided under this Chapter.

(2)        The member had designated as the principal beneficiary to receive a return of his accumulated contributions one and only one person who was living at the time of his death.

(3)        The member had not instructed the Board of Trustees in writing that he did not wish the provisions of this subsection to apply.

For the purpose of this benefit, a member is considered to be in service at the date of his death if his death occurs within 180 days from the last day of his actual service. The last day of actual service shall be determined as provided in subsection (l) of this section. Upon the death of a member in service, the surviving spouse may make all purchases for creditable service as provided for under this Chapter for which the member had made application in writing prior to the date of death, provided that the date of death occurred prior to or within 60 days after notification of the cost to make the purchase. The term "in service" as used in this subsection includes a member in receipt of a benefit under the Disability Income Plan as provided in Article 6 of this Chapter.

Notwithstanding the foregoing, a member who is in receipt of Workers' Compensation during the period for which the member would have otherwise been eligible to receive short‑term benefits, as provided in G.S. 135‑105, and who dies on or after 181 days from the last day of the member's actual service but on or before the date the benefits as provided in G.S. 135‑105 would have ended, shall be considered in service at the time of the member's death for the purpose of this benefit.

For the purpose of calculating this benefit any terminal payouts made after the date of death that meet the definition of compensation shall be credited to the month prior to the month of death. These terminal payouts do not include salary or wages paid for work performed during the month of death.

(m1)     Special Retirement Allowance for Law Enforcement Officers.  Upon retirement, a member who is a law enforcement officer may elect to transfer his eligible accumulated contributions, not including any Roth after‑tax contributions and the earnings thereon, from the Supplemental Retirement Income Plan of North Carolina to this Retirement System and receive, in addition to his basic service, early or disability retirement allowance, a special retirement allowance which shall be based upon his eligible accumulated account balance at the date of the transfer of the assets to this System. For the purpose of determining the special retirement allowance, the Board of Trustees shall adopt straight life annuity factors on the basis of mortality tables, such other tables as may be necessary and the interest assumption rate recommended by the actuary based upon actual experience including an assumed annual post‑retirement allowance increase of four percent (4%). The Board of Trustees shall modify such factors every five years, as shall be deemed necessary, based upon the five year experience study as required by G.S. 135‑6(n). Provided, however, a member, who transfers his eligible accumulated contributions from the Supplemental Retirement Income Plan of North Carolina, shall be taxed for North Carolina State Income tax purposes on the special retirement allowance the same as if that special retirement allowance had been paid directly by the Supplemental Retirement Income Plan of North Carolina. The Teachers' and State Employees' Retirement System shall be responsible to determine the taxable amount, if any, and report accordingly.

(n)        No action shall be commenced against the State or the Retirement System by any retired member or beneficiary respecting any deficiency in the payment of benefits more than three years after such deficient payment was made, and no action shall be commenced by the State or the Retirement System against any retired member or former member or beneficiary respecting any overpayment of benefits or contributions more than three years after such overpayment was made.

(o)        Post‑Retirement Increases in Allowances.  As of December 31, 1969, the ratio of the Consumer Price Index to such index one year earlier shall be determined. If such ratio indicates an increase that equals or exceeds three per centum (3%), each beneficiary receiving a retirement allowance as of December 31, 1968, shall be entitled to have his allowance increased three per centum (3%) effective July 1, 1970.

As of December 31, 1970, the ratio of the Consumer Price Index to such index one year earlier shall be determined. If such ratio indicates an increase of at least one per centum (1%), each beneficiary on the retirement rolls as of July 1, 1970, shall be entitled to have his allowance increased effective July 1, 1971 as follows:

Increase                                                                       Increase In

In Index                                                                        Allowance

1.00 to 1.49%                                                                           1%

1.50 to 2.49%                                                                           2%

2.50 to 3.49%                                                                           3%

3.50% or more                                                                          4%

As of December 31, 1971, an increase in retirement allowances shall be calculated and made effective July 1, 1972, in the manner described in the preceding paragraph. As of December 31 of each year after 1971, the ratio (R) of the Consumer Price Index to such index one year earlier shall be determined, and each beneficiary on the retirement rolls as of July 1 of the year of determination shall be entitled to have his allowance increased effective on July 1 of the year following the year of determination by the same percentage of increase indicated by the ratio (R) calculated to the nearest tenth of one per centum, but not more than four per centum (4%); provided that any such increase in allowances shall become effective only if the additional liabilities on account of such increase do not require an increase in the total employer rate of contributions.

The allowance of a surviving annuitant of a beneficiary whose allowance is increased under this subsection shall, when and if payable, be increased by the same per centum.

Any increase in allowance granted hereunder shall be permanent, irrespective of any subsequent decrease in the Consumer Price Index, and shall be included in determining any subsequent increase.

For purposes of this subsection, Consumer Price Index shall mean the Consumer Price Index (all items  United States city average), as published by the United States Department of Labor, Bureau of Labor Statistics.

Notwithstanding the above paragraphs, retired members and beneficiaries may receive cost‑of‑living increases in retirement allowances if active members of the system receive across‑the‑board cost‑of‑living salary increases. Such increases in post‑retirement allowances shall be comparable to cost‑of‑living salary increases for active members in light of the differences between the statutory payroll deductions for State retirement contributions, Social Security taxes, State income withholding taxes, and federal income withholding taxes required of each group. The increases for retired members shall include the cost‑of‑living increases provided in this section. The cost‑of‑living increases allowed retired and active members of the system shall be comparable when each group receives an increase that has the same relative impact upon the net disposable income of each group.

(p)        Increases in Benefits Paid in Respect to Members Retired prior to July 1, 1967.  From and after July 1, 1971, the monthly benefits to or on account of persons who commenced receiving benefits prior to July 1, 1963, shall be increased by twenty percent (20%) thereof; the monthly benefits to or on account of persons who commenced receiving benefits after June 30, 1963 and before July 1, 1967, shall be increased by five percent (5%) thereof. These increases shall be calculated after monthly retirement allowances as of July 1, 1971, have been increased to the extent provided for in the preceding subsection (o).

(q)        Increases in Benefits to Those Persons Who Were Retired prior to January 1, 1970.  From and after July 1, 1973, the monthly benefits to or on account of persons who commenced receiving benefits from the System prior to January 1, 1970, shall be increased by a percentage thereof. Such percentage shall be determined in accordance with the following schedule:

Year(s) in Which

Benefits Commenced                                                      Percentage

1969                                                                              1

1968                                                                              4

1967                                                                              6

1965 through 1966                                                                 9

1964                                                                            12

1963                                                                            14

1959 through 1962                                                               17

1942 through 1958                                                               22

These increases shall be calculated after monthly retirement allowances as of July 1, 1973, have been increased to the extent provided for in the preceding subsection (o).

(r)        Notwithstanding anything herein to the contrary, effective July 1, 1973, any member who retired after attaining the age of 60 with 15 or more years of creditable service shall receive a monthly benefit of no less than seventy‑five dollars ($75.00) prior to the application of any optional benefit.

(s)        Increases in Benefits to Those Persons on Disability Retirement Who Were Retired prior to July 1, 1971.  From and after July 1, 1974, the monthly benefits to members who commenced receiving disability benefits prior to July 1, 1963, shall be increased by one percent (1%) thereof for each year by which the member retired prior to the age of 65 years; the monthly benefits to members who commenced receiving disability benefits after June 30, 1963, and before July 1, 1971, shall be increased by five percent (5%) thereof. These increases shall be calculated before monthly retirement allowances as of June 30, 1974, have been increased to the extent provided for in the preceding subsection (o).

(t)         Notwithstanding any of the foregoing provisions, the increase in allowance to each beneficiary on the retirement rolls as of July 1, 1973, which shall become effective on July 1, 1974, as otherwise provided in G.S. 135‑5(o), shall be the current maximum four percent (4%) plus an additional two percent (2%) to a total of six percent (6%) for the year 1974 only. The provisions of this subsection shall apply also to the allowance of a surviving annuitant of a beneficiary.

(u)        Repealed by Session Laws 1975, c. 875, s. 47.

(v)        Notwithstanding any of the foregoing provisions, the increase in allowance to each beneficiary on the retirement rolls as of July 1, 1974, which shall become payable on July 1, 1975, and to each beneficiary on the retirement rolls as of July 1, 1975, which shall become payable on July 1, 1976, as otherwise provided in G.S. 135‑5(o), shall be the current maximum four percent (4%) plus an additional four percent (4%) to a total of eight percent (8%) for the years 1975 and 1976 only, provided that the increases do not exceed the actual percentage increase in the Consumer Price Index as determined in G.S. 135‑5(o). The provisions of this subsection shall apply also to the allowance of a surviving annuitant of a beneficiary.

(w)       Notwithstanding any other provision of this section, the increase in the allowance to each beneficiary on the retirement rolls as otherwise provided in G.S. 135‑5(o) shall be the current maximum of four per centum (4%) plus an additional four per centum (4%) to a total of eight per centum (8%) on July 1, 1975, and July 1, 1976, provided the increases do not exceed the actual percentage increase in the cost of living as determined in G.S. 135‑5(o). The provisions of this subsection shall apply also to the allowance of a surviving annuitant of a beneficiary. The cost of these increases shall be borne from the funds of the Retirement System unless the 1975 Session of the General Assembly provides an appropriation to fund this provision.

(x)        Increases in Benefits to Those Persons on Disability Retirement Who Were Retired prior to July 1, 1971.  From and after July 1, 1975, the monthly benefits to members who commenced receiving disability benefits prior to July 1, 1963, shall be increased one percent (1%) thereof for each year by which the member retired prior to age 65 years; the monthly benefits to members who commenced receiving disability benefits after June 30, 1963, and before July 1, 1971, shall be increased by five percent (5%) thereof. These increases shall be calculated before monthly retirement allowances as of June 30, 1975, have been increased to the extent provided in the preceding provisions of this Chapter.

(y)        Notwithstanding the foregoing provisions, the increase in allowance to each beneficiary on the retirement rolls as of July 1, 1976, which shall become payable on July 1, 1977, and to each beneficiary on the retirement rolls as of July 1, 1977, which shall become payable on July 1, 1978, as otherwise provided in G.S. 135‑5(o), shall be the current maximum four percent (4%) plus an additional two and one‑half percent (2½%) for the years beginning July 1, 1977, and July 1, 1978. The provisions of this subsection shall apply also to the allowance of a surviving annuitant of a beneficiary.

(z)        Increases in Benefits Paid in Respect to Members Retired prior to July 1, 1975.  From and after July 1, 1977, the monthly benefits to or on account of persons who commenced receiving benefits prior to July 1, 1975, shall be increased by seven percent (7%) thereof. This increase shall be calculated before monthly retirement allowances as of July 1, 1977, have been increased to the extent provided for in the preceding subsection (o). The provisions of this subsection shall apply also to the allowance of a surviving annuitant of a beneficiary.

(aa)      Notwithstanding the foregoing provisions, the increase in allowance to each beneficiary on the retirement rolls as of July 1, 1978, which shall become payable on July 1, 1979, as otherwise provided in G.S. 135‑5(o), shall be the current maximum four percent (4%) plus an additional one percent (1%) for the year beginning July 1, 1979. Provisions of this subsection shall apply also to the allowance of a surviving annuitant of a beneficiary.

(bb)      Notwithstanding the foregoing provisions, the increase in allowance to each beneficiary on the retirement rolls as of July 1, 1979, which shall become payable on July 1, 1980, as otherwise provided in G.S. 135‑5(o), shall be the current maximum four percent (4%) plus an additional three percent (3%) computed on the retirement allowance prior to any increase authorized by paragraph (cc) of this section. Provisions of this subsection shall apply also to the allowance of a surviving annuitant of a beneficiary.

(cc)      Increases in Benefits to Those Persons Who Were Retired Prior to July 1, 1977.  From and after July 1, 1980, the monthly benefits to or on account of persons who commenced receiving benefits from the system prior to July 1, 1977, shall be increased by a percentage in accordance with the following schedule:

Period in Which Benefits Commenced                                                          Percentage

On or before June 30, 1963                                                                          10%

July 1, 1963, to June 30, 1968                                                                        7%

July 1, 1968, to June 30, 1977                                                                        2%

This increase shall be calculated before monthly retirement allowances, as of July 1, 1980, have been increased for all cost‑of‑living increases allowed for the same period.

(dd)      From and after July 1, 1981, the retirement allowance to or on account of the beneficiaries whose retirement commenced prior to July 1, 1980, shall be increased by three percent (3%). These increases shall be calculated on the basis of the allowance payable and in effect on June 30, 1980, so as not to compound on the increases otherwise payable under paragraphs (bb), (cc) and (ee) of this section.

(ee)      Adjustment in Allowances Paid Beneficiaries Whose Retirement Commenced Prior to July 1, 1980.  From and after July 1, 1981, the retirement allowance to or on account of beneficiaries whose retirement commenced prior to July 1, 1980, shall be adjusted by an increase of one and three‑tenths percent (1.3%). This adjustment shall be calculated on the basis of the allowance payable and in effect on June 30, 1980, so as not to compound on the increases otherwise payable under paragraphs (bb), (cc) and (dd) of this section.

(ff)        From and after July 1, 1982, the retirement allowance to or on account of beneficiaries on the retirement rolls as of July 1, 1981, shall be increased by one‑tenth of one percent (0.1%) of the allowance payable on July 1, 1981.

(gg)      From and after July 1, 1983, the retirement allowance to or on account of beneficiaries on the retirement rolls as of July 1, 1982, shall be increased by two and one‑half percent (2.5%) of the allowance payable on July 1, 1982, provided the increase in retirement allowances shall be payable in accordance with all requirements, stipulations and conditions set forth in subsection (o) of this section, plus an additional one and one‑half percent (1.5%) of the allowance payable on July 1, 1982, in order to supplement the increase payable in accordance with subsection (o) of this section.

(hh)      Notwithstanding any other provision of this Chapter, from and after July 1, 1983, the retirement allowance payable to each teacher and State employee, who retired prior to July 1, 1973, and who is in receipt of a reduced retirement allowance based upon 30 or more years of contributing membership service, shall be increased by the elimination of the reduction factors applicable at the time of their retirement under G.S. 135‑3(8) or G.S. 135‑5(b3). The provisions of this subsection shall apply equally to the allowance of a surviving annuitant of a beneficiary.

(ii)        From and after July 1, 1984, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1983, shall be increased by three and eight‑tenths percent (3.8%) of the allowance payable on July 1, 1983, in accordance with G.S. 135‑5(o), plus an additional four and two‑tenths percent (4.2%) of the allowance payable on July 1, 1983.

(jj)        Increase in Allowance Where Retirement Commenced on or before July 1, 1984, or after that Date, but before June 30, 1985.  From and after July 1, 1985, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1984, shall be increased by four percent (4%) of the allowance payable on July 1, 1984, in accordance with G.S. 135‑5(o). Furthermore, from and after July 1, 1985, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1984, but before June 30, 1985, shall be increased by a prorated amount of four percent (4%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1984, and June 30, 1985.

(kk)      Increase in Allowance as to Persons on Retirement Rolls as of June 1, 1985.  From and after July 1, 1985, the retirement allowance to or on account of beneficiaries on the retirement rolls as of June 1, 1985, shall be increased by six‑tenths percent (0.6%) of the allowance payable on June 1, 1985. This allowance shall be calculated on the basis of the allowance payable and in effect on June 30, 1985, so as not to be compounded on any other increases payable under subsection (o) of this section or otherwise granted by act of the 1985 Session of the General Assembly.

(ll)        From and after July 1, 1986, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1985, shall be increased by three and eight‑tenths percent (3.8%) of the allowance payable on July 1, 1985, in accordance with G.S. 135‑5(o). Furthermore, from and after July 1, 1986, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1985, but before June 30, 1986, shall be increased by a prorated amount of three and eight‑tenths percent (3.8%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1985, and June 30, 1986.

(mm)    From and after July 1, 1987, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1986, shall be increased by four percent (4.0%) of the allowance payable on July 1, 1986, in accordance with G.S. 135‑5(o). Furthermore, from and after July 1, 1987, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1986, but before June 30, 1987, shall be increased by a prorated amount of four percent (4.0%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1986, and June 30, 1987.

(nn)      From and after July 1, 1988, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1987, shall be increased by three and six‑tenths percent (3.6%) of the allowance payable on July 1, 1987, in accordance with G.S. 135‑5(o). Furthermore, from and after July 1, 1988, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1987, but before June 30, 1988, shall be increased by a prorated amount of three and six‑tenths percent (3.6%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1987, and June 30, 1988.

(oo)      Increase in Allowance as to Persons on Retirement Rolls as of June 1, 1988.  From and after July 1, 1988, the retirement allowance to or on account of beneficiaries on the retirement rolls as of June 1, 1988, shall be increased by one and two‑tenths percent (1.2%) of the allowance payable on June 1, 1988. This allowance shall be calculated on the basis of the allowance payable and in effect on June 30, 1988, so as not to be compounded on any other increase payable under subsection (o) of this section or otherwise granted by act of the 1987 Session of the General Assembly.

(pp)      From and after July 1, 1989, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1988, shall be increased by three and one‑half percent (3.5%) of the allowance payable on July 1, 1988, in accordance with G.S. 135‑5(o). Furthermore, from and after July 1, 1989, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1988, but before June 30, 1989, shall be increased by a prorated amount of three and one‑half percent (3.5%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1988, and June 30, 1989.

(qq)      Increase in Allowance as to Persons on Retirement Rolls as of June 1, 1989.  From and after July 1, 1989, the retirement allowance to or on account of beneficiaries on the retirement rolls as of June 1, 1989, shall be increased by one and nine‑tenths percent (1.9%) of the allowance payable on June 1, 1989. This allowance shall be calculated on the basis of the allowance payable and in effect on June 30, 1989, so as not to be compounded on any other increase payable under subsection (o) of this section or otherwise granted by act of the 1989 Session of the General Assembly.

(rr)       Increase in Allowance as to Persons on Retirement Rolls as of June 1, 1990. From and after July 1, 1990, the retirement allowance to or on account of beneficiaries on the retirement rolls as of June 1, 1990, shall be increased by six‑tenths of one percent (0.6%) of the allowance payable on June 1, 1990. This allowance shall be calculated on the basis of the allowance payable and in effect on June 30, 1990, so as not to be compounded on any other increase granted by act of the 1989 Session of the General Assembly (1990 Regular Session).

(ss)       From and after July 1, 1990, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1989, shall be increased by six and one‑tenth percent (6.1%) of the allowance payable on July 1, 1989, in accordance with G.S. 135‑5(o). Furthermore, from and after July 1, 1990, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1989, but before June 30, 1990, shall be increased by a prorated amount of six and one‑tenth percent (6.1%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1989, and June 30, 1990.

(tt)        Increase in Allowance as to Persons on Retirement Rolls as of June 1, 1992.  From and after July 1, 1992, the retirement allowance to or on account of beneficiaries on the retirement rolls as of June 1, 1992, shall be increased by three and six‑tenths percent (3.6%) of the allowance payable on June 1, 1992. This allowance shall be calculated on the allowance payable and in effect on June 30, 1992, so as not to be compounded on any other increase granted by act of the 1991 Session of the General Assembly, 1992 Regular Session.

(uu)      From and after July 1, 1992, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1991, shall be increased by one and six‑tenths percent (1.6%) of the allowance payable on July 1, 1991, in accordance with G.S. 135‑5(o). Furthermore, from and after July 1, 1992, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1991, but before June 30, 1992, shall be increased by a prorated amount of one and six‑tenths percent (1.6%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1991 and June 30, 1992.

(vv)      Increase in Allowance as to Persons on Retirement Rolls as of June 1, 1993.  From and after July 1, 1993, the retirement allowance to or on account of beneficiaries on the retirement rolls as of June 1, 1993, shall be increased by six‑tenths of one percent (.6%) of the allowance payable on June 1, 1993. This allowance shall be calculated on the allowance payable and in effect on June 30, 1993, so as not to be compounded on any other increase granted by act of the 1993 General Assembly.

(ww)    From and after July 1, 1993, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1992, shall be increased by one and six‑tenths percent (1.6%) of the allowance payable on July 1, 1992, in accordance with G.S. 135‑5(o). Furthermore, from and after July 1, 1993, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1992, but before June 30, 1993, shall be increased by a prorated amount of one and six‑tenths percent (1.6%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1992, and June 30, 1993.

(xx)      Increase in Allowance as to Persons on Retirement Rolls as of June 1, 1994.  From and after July 1, 1994, the retirement allowance to or on account of beneficiaries on the retirement rolls as of June 1, 1994, shall be increased by one and two‑tenths of one percent (1.2%) of the allowance payable on June 1, 1994. This allowance shall be calculated on the allowance payable and in effect on June 30, 1994, so as not to be compounded on any other increase granted by act of the 1993 General Assembly, 1994 Regular Session.

(yy)      From and after July 1, 1994, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1993, shall be increased by three and one‑half percent (3.5%) of the allowance payable on July 1, 1993, in accordance with G.S. 135‑5(o). Furthermore, from and after July 1, 1994, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1993, but before June 30, 1994, shall be increased by a prorated amount of three and one‑half percent (3.5%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1993, and June 30, 1994.

(zz)       From and after July 1, 1995, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1994, shall be increased by two percent (2%) of the allowance payable on July 1, 1994, in accordance with G.S. 135‑5(o). Furthermore, from and after July 1, 1995, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1994, but before June 30, 1995, shall be increased by a prorated amount of two percent (2%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1994, and June 30, 1995.

(aaa)    Increase in Allowance as to Persons on Retirement Rolls as of June 1, 1995.  From and after July 1, 1995, the retirement allowance to or on account of beneficiaries on the retirement rolls as of June 1, 1995, shall be increased by one and two‑tenths of one percent (1.2%) of the allowance payable on June 1, 1995. This allowance shall be calculated on the allowance payable and in effect on June 30, 1995, so as not to be compounded on any other increase granted by act of the 1995 General Assembly.

(bbb)    From and after September 1, 1996, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1995, shall be increased by four and four‑tenths percent (4.4%) of the allowance payable on July 1, 1995, in accordance with G.S. 135‑5(o). Furthermore, from and after September 1, 1996, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1995, but before June 30, 1996, shall be increased by a prorated amount of four and four‑tenths percent (4.4%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1995, and June 30, 1996.

(ccc)    From and after July 1, 1997, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1996, shall be increased by four percent (4%) of the allowance payable on June 1, 1997, in accordance with G.S. 135‑5(o). Furthermore, from and after July 1, 1997, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1996, but before June 30, 1997, shall be increased by a prorated amount of four percent (4%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1996, and June 30, 1997.

(ddd)    Increase in Allowance as to Persons on Retirement Rolls as of June 1, 1997.  From and after July 1, 1997, the retirement allowance to or on account of beneficiaries on the retirement rolls as of June 1, 1997, shall be increased by two and two‑tenths percent (2.2%) of the allowance payable on June 1, 1997. This allowance shall be calculated on the allowance payable and in effect on June 30, 1997, so as not to be compounded on any other increase granted by act of the 1997 General Assembly.

(eee)    From and after July 1, 1998, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1997, shall be increased by two and one‑half percent (2.5%) of the allowance payable on June 1, 1998, in accordance with G.S. 135‑5(o). Furthermore, from and after July 1, 1998, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1997, but before June 30, 1998, shall be increased by a prorated amount of two and one‑half percent (2.5%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1997, and June 30, 1998.

(fff)       From and after July 1, 1999, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1998, shall be increased by two and three‑tenths percent (2.3%) of the allowance payable on June 1, 1999, in accordance with G.S. 135‑5(o). Furthermore, from and after July 1, 1999, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1998, but before June 30, 1999, shall be increased by a prorated amount of two and three‑tenths percent (2.3%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1998, and June 30, 1999.

(ggg)    Increase in Allowance as to Persons on Retirement Rolls as of June 1, 2000.  From and after July 1, 2000, the retirement allowance to or on account of beneficiaries on the retirement rolls as of June 1, 2000, shall be increased by six‑tenths percent (0.6%) of the allowance payable on June 1, 2000. This allowance shall be calculated on the allowance payable and in effect on June 30, 2000, so as not to be compounded on any other increase granted by act of the 1999 General Assembly, 2000 Regular Session.

(hhh)    From and after July 1, 2000, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1999, shall be increased by three and six‑tenths percent (3.6%) of the allowance payable on June 1, 2000, in accordance with G.S. 135‑5(o). Furthermore, from and after July 1, 2000, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1999, but before June 30, 2000, shall be increased by a prorated amount of three and six‑tenths percent (3.6%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1999, and June 30, 2000.

(iii)       From and after July 1, 2001, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 2000, shall be increased by two percent (2%) of the allowance payable on June 1, 2001, in accordance with G.S. 135‑5(o). Furthermore, from and after July 1, 2001, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 2000, but before June 30, 2001, shall be increased by a prorated amount of two percent (2%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 2000, and June 30, 2001.

(jjj)       From and after July 1, 2002, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 2001, shall be increased by one and four‑tenths percent (1.4%) of the allowance payable on June 1, 2002, in accordance with G.S. 135‑5(o). Furthermore, from and after July 1, 2002, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 2001, but before June 30, 2002, shall be increased by a prorated amount of one and four‑tenths percent (1.4%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 2001, and June 30, 2002.

(kkk)    Increase in Allowance as to Persons on Retirement Rolls as of June 1, 2002.  From and after July 1, 2002, the retirement allowance to or on account of beneficiaries on the retirement rolls as of June 1, 2002, shall be increased by six‑tenths of one percent (0.6%) of the allowance payable on June 1, 2002. This allowance shall be calculated on the allowance payable and in effect on June 30, 2002, so as not to be compounded on any other increase granted by act of the 2002 Regular Session of the 2001 General Assembly.

(lll)       From and after July 1, 2003, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 2002, shall be increased by one and twenty‑eight hundredths percent (1.28%) of the allowance payable on June 1, 2003, in accordance with G.S. 135‑5(o). Furthermore, from and after July 1, 2003, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 2002, but before June 30, 2003, shall be increased by a prorated amount of one and twenty‑eight hundredths percent (1.28%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 2002, and June 30, 2003.

(mmm) From and after July 1, 2004, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 2003, shall be increased by one and seven‑tenths percent (1.7%) of the allowance payable on June 1, 2004, in accordance with G.S. 135‑5(o). Furthermore, from and after July 1, 2004, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 2003, but before June 30, 2004, shall be increased by a prorated amount of one and seven‑tenths percent (1.7%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 2003, and June 30, 2004.

(nnn)    From and after July 1, 2005, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 2004, shall be increased by two percent (2%) of the allowance payable on June 1, 2005, in accordance with G.S. 135‑5(o). Furthermore, from and after July 1, 2005, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 2004, but before June 30, 2005, shall be increased by a prorated amount of two percent (2%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 2004, and June 30, 2005.

(ooo)    From and after July 1, 2006, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 2005, shall be increased by three percent (3%) of the allowance payable on June 1, 2006, in accordance with G.S. 135‑5(o). Furthermore, from and after July 1, 2006, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 2005, but before June 30, 2006, shall be increased by a prorated amount of three percent (3%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 2005, and June 30, 2006.

(ppp)    Repealed by Session Laws 2007‑431, s. 7, effective July 1, 2007.

(qqq)    From and after July 1, 2007, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 2006, shall be increased by two and two‑tenths percent (2.2%) of the allowance payable on June 1, 2007, in accordance with G.S. 135‑5(o). Furthermore, from and after July 1, 2007, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 2006, but before June 30, 2007, shall be increased by a prorated amount of two and two‑tenths percent (2.2%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 2006, and June 30, 2007.

(rrr)      From and after July 1, 2008, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 2007, shall be increased by two and two‑tenths percent (2.2%) of the allowance payable on June 1, 2008, in accordance with G.S. 135‑5(o). Furthermore, from and after July 1, 2008, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 2007, but before June 30, 2008, shall be increased by a prorated amount of two and two‑tenths percent (2.2%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 2007, and June 30, 2008.  (1941, c. 25, s. 5; 1945, c. 218; 1947, c. 458, ss. 3, 4, 7, 8a; 1949, c. 1056, ss. 3, 5; 1955, c. 1155, ss. 1, 2; 1957, c. 855, ss. 5‑8; 1959, c. 490; c. 513, ss. 2, 3; c. 620, ss. 1‑3; c. 624; 1961, c. 516, s. 4; c. 779, s. 1; 1963, c. 687, s. 3; 1965, c. 780, s. 1; 1967, c. 720, ss. 4‑10; c. 1223; 1969, c. 1223, ss. 2, 5‑12; 1971, c. 117, ss. 11‑15; c. 118, ss. 3‑7; 1973, c. 241, ss. 3‑7; c. 242, ss. 2‑4; c. 737, s. 2; c. 816, s. 2; c. 994, ss. 1, 3; c. 1312, ss. 1‑3; 1975, c. 457, ss. 2‑4; c. 511, ss. 1, 2; c. 634, ss. 1, 2; c. 875, s. 47; 1977, c. 561; c. 802, ss. 50.65‑50.70; 1979, c. 838, s. 99; c. 862, ss. 1, 4, 5; c. 972, s. 4; c. 975, s. 1; 1979, 2nd Sess., c. 1137, ss. 63, 64, 66; c. 1196, s. 1; c. 1216; 1981, c. 672, s. 1; c. 689, s. 2; c. 859, ss. 42, 42.1, 44; c. 940, s. 1; c. 975, s. 3; c. 978, ss. 1, 2; c. 980, ss. 3, 4; 1981 (Reg. Sess., 1982), c. 1282, s. 11; 1983, c. 467; c. 761, ss. 218, 219, 228, 229; c. 902, s. 1; 1983 (Reg. Sess., 1984), c. 1019, s. 1; c. 1034, ss. 222, 232‑235, 237; c. 1049, ss. 1‑3; 1985, c. 348, s. 2; c. 479, ss. 189(a), 190, 191, 192(a), 194; c. 520, s. 2; c. 649, ss. 8, 10; 1985 (Reg. Sess., 1986), c. 1014, s. 49(a); 1987, c. 181, s. 1; c. 513, s. 1; c. 738, ss. 27(a), 29(c)‑(j), 37(a); c. 824, s. 3; 1987 (Reg. Sess., 1988), c. 1061, s. 1; c. 1086, s. 22(a); c. 1108, s. 1; c. 1110, ss. 1‑3; 1989, c. 717, ss. 1‑6; c. 731, s. 1; c. 752, s. 41(a); c. 770, s. 31; c. 792, ss. 3.1‑3.3; 1989 (Reg. Sess., 1990), c. 1077, ss. 2‑5; 1991 (Reg. Sess., 1992), c. 766, s. 2; c. 900, ss. 52(a)‑(c), 53(b); 1993, c. 321, ss. 74(c)‑(e), 74.1(e), (f), 74.2(a); c. 531, s. 5; 1993 (Reg. Sess., 1994), c. 769, ss. 7.30(g)‑(j), (m), (r); 1995, c. 507, ss. 7.22(a), 7.23(a), (b), 7.23A(a), (b); c. 509, ss. 74, 75; 1996, 2nd Ex. Sess., c. 18, s. 28.21(a); 1997‑443, s. 33.22(a)‑(d); 1998‑153, s. 21(a); 1998‑212, ss. 28.26(c), 28.27(a); 1999‑237, s. 28.23(a); 2000‑67, ss. 26.20(a)‑(d); 2001‑424, s. 32.22(a); 2002‑126, ss. 28.8(a), 28.9(a)‑(d); 2003‑284, s. 30.17(a); 2003‑359, ss. 3‑6, 11; 2004‑124, s. 31.17(a); 2004‑147, s. 1; 2005‑91, ss. 2, 3; 2005‑276, s. 29.25(a); 2006‑66, s. 22.18(a); 2006‑172, s. 1; 2007‑323, s. 28.20(a); 2007‑384, ss. 10.3, 10.4; 2007‑431, ss. 1, 5, 7, 12, 13; 2007‑496, s. 1; 2008‑107, s. 26.23(a); 2009‑66, ss. 3(a)‑(d), 5(a)‑(c), 6(a), 9, 11(e)‑(g), 12(c), (d); 2009‑109, s. 1.)



§ 135-5.1. Optional retirement program for The University of North Carolina.

§ 135‑5.1.  Optional retirement program for The University of North Carolina.

(a)        An Optional Retirement Program provided for in this section is authorized and established and shall be implemented by the Board of Governors of The University of North Carolina. The Optional Retirement Program shall be underwritten by the purchase of annuity contracts, which may be both fixed and variable contracts or a combination thereof, or financed through the establishment of a trust, for the benefit of participants in the Program. Participation in the Optional Retirement Program shall be limited to University personnel who are eligible for membership in the Teachers' and State Employees' Retirement Program and who are:

(1)        Administrators and faculty of The University of North Carolina with the rank of instructor or above;

(2)        The President and employees of The University of North Carolina who are appointed by the Board of Governors on recommendation of the President pursuant to G.S. 116‑11(4), 116‑11(5), and 116‑14 or who are appointed by the Board of Trustees of a constituent institution of The University of North Carolina upon the recommendation of the Chancellor pursuant to G.S. 116‑40.22(b);

(3)        Nonfaculty instructional and research staff who are exempt from the State Personnel Act, as defined by the provisions of G.S. 126‑5(c1)(8), and the faculty of the North Carolina School of Science and Mathematics; and

(4)        Field faculty of the Cooperative Agriculture Extension Service, and tenure track faculty in North Carolina State University agriculture research programs who are exempt from the State Personnel Act and who are eligible for membership in the Teachers' and State Employees' Retirement System pursuant to G.S. 135‑3(1), who in any of the cases described in this subsection (i) had been members of the Optional Retirement Program under the provisions of Chapter 338, Session Laws of 1971, immediately prior to July 1, 1985, or (ii) have sought membership as required in subsection (b), below. Under the Optional Retirement Program, the State and the participant shall contribute, to the extent authorized or required, toward the purchase of such contracts or deposited in such trust on the participant's behalf.

(b)        Participation in the Optional Retirement Program shall be governed as follows:

(1)        Those participating in the Optional Retirement Program immediately prior to July 1, 1985, under the provisions of Chapter 338, Session Laws of 1971, are deemed automatically enrolled in the Program as established by this section.

(2)        Eligible employees initially appointed on or after July 1, 1985, shall at the same time of entering upon eligible employment elect (i) to join the Retirement System in accordance with the provisions of law applicable thereto or (ii) to participate in the Optional Retirement Program. This election shall be in writing and filed with the Retirement System and with the employing institution and shall be effective as of the date of entry into eligible service.

(3)        An election to participate in the Optional Retirement Program shall be irrevocable. An eligible employee failing to elect to participate in the Optional Retirement Program at the time of entry into eligible service shall automatically be enrolled as a member of the Retirement System.

(4)        No election by an eligible employee of the Optional Retirement Program shall be effective unless it is accompanied by an appropriate application for the issuance of a contract or contracts or trust participation under the Program.

(5)        If any participant having less than five years coverage under the Optional Retirement Program leaves the employ of The University of North Carolina and either retires or commences employment with an employer not having a retirement program with the same company underwriting the participant's annuity contract, regardless of whether the annuity contract is held by the participant, a trust, or the Retirement System, the participant's interest in the Optional Retirement Program attributable to contributions of The University of North Carolina shall be forfeited and shall either (i) be refunded to The University of North Carolina and forthwith paid by it to the Retirement System and credited to the pension accumulation fund or (ii) be paid directly to the Retirement System and credited to the pension accumulation fund.

(c)        Each employing institution shall contribute on behalf of each participant in the Optional Retirement Program an amount equal to a percentage of the participant's compensation as established from time to time by the General Assembly. Each participant shall contribute the amount which he or she would be required to contribute if a member of the Retirement System. Contributions authorized or required by the provisions of this subsection on behalf of each participant shall be made, consistent with Section 414(h) of the Internal Revenue Code, by salary reduction according to rules and regulations established by The University of North Carolina. Additional personal contributions may also be made by a participant by payroll deduction or salary reduction to an annuity or retirement income plan established pursuant to G.S. 116‑17. Payment of contributions shall be made by the employing institution to the designated company or companies underwriting the annuities or the trustees for the benefit of each participant, and this employer contribution shall not be subject to any State tax if made under the Optional Retirement Program or, otherwise, by salary reduction.

(d)        The Board of Governors of The University of North Carolina shall designate the company or companies from which contracts are to be purchased or the trustee responsible for the investment of contributions under the Optional Retirement Program, and shall approve the form and contents of such contracts or trust agreement. In making this designation and giving such approval, the Board shall give due consideration to the following:

(1)        The nature and extent of the rights and benefits to be provided by these contracts or trust agreement for participants and their beneficiaries;

(2)        The relation of these rights and benefits to the amount of contributions to be made;

(3)        The suitability of these rights and benefits to the needs of the participants and the interest of the institutions of The University of North Carolina in recruiting and retaining faculty in a national market; and

(4)        The ability of the designated company or companies underwriting the annuity contracts or trust agreement to provide these suitable rights and benefits under such contracts or trust agreement for these purposes.

Notwithstanding the provisions of this subsection, no contractual relationship established under the Optional Retirement Program pursuant to the authority granted by Chapter 338, Session Laws of 1971, is deemed terminated by the provisions of this section.

(e)        The Board of Governors of The University of North Carolina may provide for the administration of the Optional Retirement Program and may perform or authorize the performance of all functions necessary for its administration.

(f)         Any eligible employee electing to participate in the Optional Retirement Program is ineligible for membership in the Retirement System so long as he or she remains employed in any eligible position within The University of North Carolina, and, in this event, he or she shall continue to participate in the Optional Retirement Program.

(g)        No retirement benefit, death benefit, or other benefit under the Optional Retirement Program shall be paid by the State of North Carolina, or The University of North Carolina, or the Board of Trustees of the Teachers' and State Employees' Retirement System with respect to any employee selecting and participating in the Optional Retirement Program or with respect to any beneficiary of that employee. Benefits shall be payable to participants or their beneficiaries only by the designated company in accordance with the terms of the contracts or trust agreement.(1971, c. 338, s. 2; c. 916; 1973, c. 1425; 1977, c. 1070; 1985, c. 309; 1987 (Reg. Sess., 1988), c. 1086, s. 28; 2001‑424, s. 32.27; 2003‑356, s. 1; 2006‑172, ss. 2, 3.)



§ 135-5.2. Chapel Hill utilities and telephone employees.

§ 135‑5.2.  Chapel Hill utilities and telephone employees.

Notwithstanding any other provision to the contrary, all persons employed by Chapel Hill Telephone Company or University Service Plants at the time the Chapel Hill telephone services and utilities services are sold to the Southern Bell Company and Duke Power Company respectively, shall be entitled to retire upon early retirement after 30 years of combined service with the Teachers' and State Employees' Retirement System and either Southern Bell or Duke Power Company. An employee must have had at least five years' service with the Teachers' and State Employees' Retirement System and at least five years with either Southern Bell or Duke Power Company in order to be eligible for benefits under this provision. This provision is in addition to any other retirement benefits or privileges the employee may have under the Teachers' and State Employees' Retirement System. (1977, c. 1007.)



§ 135-5.3. Optional participation for charter schools operated by private nonprofit corporations.

§ 135‑5.3.  Optional participation for charter schools operated by private nonprofit corporations.

(a)        The board of directors of each charter school operated by a private nonprofit corporation shall elect whether to become a participating employer in the Retirement System in accordance with this Article. This election shall be in writing, shall be made no later than 30 days after this section becomes law, and shall be filed with the Retirement System and with the State Board of Education. For each charter school employee who is employed on or before the date the board makes the election to participate, membership in the System is effective as of the date the board makes the election to participate. For each charter school employee who is employed after the date the board makes the election, membership in the System is effective as of the date of that employee's entry into eligible service. This subsection applies only to charter schools that received State Board of Education approval under G.S. 115C‑238.29D in 1997 or 1998.

(b)        No later than 30 days after both parties have signed the written charter under G.S. 115C‑238.29E, the board of directors of a charter school operated by a private nonprofit corporation shall elect whether to become a participating employer in the Retirement System in accordance with this Article. This election shall be in writing and filed with the Retirement System and with the State Board of Education and is effective for each charter school employee as of the date of that employee's entry into eligible service. This subsection applies to charter schools that receive State Board of Education approval under G.S. 115C‑238.29D after 1998.

(c)        A board's election to become a participating employer in the Retirement System under this section is irrevocable and shall require all eligible employees of the charter school to participate.

(d)        No retirement benefit, death benefit, or other benefit payable under the Retirement System shall be paid by the State of North Carolina or the Board of Trustees of the Teachers' and State Employees' Retirement System on account of employment with a charter school with respect to any employee, or with respect to any beneficiary of an employee, of a charter school whose board of directors does not elect to become a participating employer in the Retirement System under this section.

(e)        The board of directors of each charter school shall notify each of its employees as to whether the board elected to become a participating employer in the Retirement System under this section. This notification shall be in writing and shall be provided within 30 days of the board's election or at the time an initial offer for employment is made, whichever occurs last. If the board did not elect to join the Retirement System, the notice shall include a statement that the employee shall have no legal recourse against the board or the State for any possible credit or reimbursement under the Retirement System. The employee shall provide written acknowledgment of the employee's receipt of the notification under this subsection. (1998‑212, s. 9.14A(b).)



§ 135-5.4. Optional retirement program for State-funded community colleges.

§ 135‑5.4.  Optional retirement program for State‑funded community colleges.

(a)        An Optional Retirement Program provided for in this section is authorized and established and shall be implemented by the North Carolina Community Colleges System, ("System"). The Optional Retirement Program shall be underwritten by the purchase of annuity contracts, which may be both fixed and variable contracts or a combination thereof, or financed through the establishment of a trust, for the benefit of the presidents of the community colleges all of whom are appointed after the implementation of the Program and who elect membership as required by subsection (b) of this section. Under the Optional Retirement Program, the State and the participant shall contribute, to the extent authorized or required, toward the purchase of such contracts or deposited in such trust on the participant's behalf.

(b)        Participation in the Optional Retirement Program shall be governed as follows:

(1)        Employees initially appointed on or after the implementation of the Optional Retirement Program shall at the same time of entering upon eligible employment elect (i) to join the Retirement System in accordance with the provisions of law applicable thereto or (ii) to participate in the Optional Retirement Program. This election shall be in writing and filed with the Retirement System and with the employing institution and shall be effective as of the date of entry into eligible service.

(2)        An election to participate in the Optional Retirement Program shall be irrevocable. An eligible employee failing to elect to participate in the Optional Retirement Program at the time of entry into eligible service shall automatically be enrolled as a member of the Retirement System.

(3)        No election by an eligible employee of the Optional Retirement Program shall be effective unless it is accompanied by an appropriate application for the issuance of a contract or contracts or trust participation under the Program.

(4)        If any participant having less than five years coverage under the Optional Retirement Program leaves the employ of the System and either retires or commences employment with an employer not having a retirement program with the same company underwriting the participant's annuity contract, regardless of whether the annuity contract is held by the participant, a trust, or the Retirement System, the participant's interest in the Optional Retirement Program attributable to contributions of the employing institution shall be forfeited and shall either (i) be refunded to the employing institution and forthwith paid by it to the Retirement System and credited to the pension accumulation fund or (ii) be paid directly to the Retirement System and credited to the pension accumulation fund.

(c)        Each employing institution shall contribute on behalf of each participant in the Optional Retirement Program an amount equal to a percentage of the participant's compensation as established from time to time by the General Assembly. Each participant shall contribute the amount that he or she would be required to contribute if a member of the Retirement System. Contributions authorized or required by the provisions of this subsection on behalf of each participant shall be made, consistent with section 414(h) of the Internal Revenue Code, by salary reduction according to rules and regulations established by the employing institution. Additional personal contributions may also be made by a participant by payroll deduction or salary reduction to an annuity or retirement income plan established pursuant to G.S. 115D‑25. Payment of contributions shall be made by the employing institution to the designated company or companies underwriting the annuities or the trustees for the benefit of each participant, and this employer contribution shall not be subject to any State tax if made under the Optional Retirement Program or, otherwise, by salary reduction.

(d)        The System shall designate the company or companies from which contracts are to be purchased or the trustee responsible for the investment of contributions under the Optional Retirement Program and shall approve the form and contents of such contracts or trust agreement. In making this designation and giving such approval, the Board shall give due consideration to the following:

(1)        The nature and extent of the rights and benefits to be provided by these contracts or trust agreement for participants and their beneficiaries;

(2)        The relation of these rights and benefits to the amount of contributions to be made;

(3)        The suitability of these rights and benefits to the needs of the participants and the interest of the institutions of the System in recruiting and retaining faculty in a national and market;

(4)        The ability of the designated company or companies underwriting the annuity contracts or trust agreement to provide these suitable rights and benefits under such contracts or trust agreement for these purposes.

In lieu of such designation and in order to provide a more efficient, cost‑effective, and flexible Program, the System may designate the company or companies designated for the Optional Retirement Program for State institutions of higher education as prescribed in G.S. 135‑5.1(d).

Notwithstanding the provisions of this subsection, no contractual relationship established under the Optional Retirement Program pursuant to the authority granted by Chapter 338, Session Laws of 1971, is deemed terminated by the provisions of this section.

(e)        The System or employing institution may provide for the administration of the Optional Retirement Program and may perform or authorize the performance of all functions necessary for its administration.

(f)         Any eligible employee electing to participate in the Optional Retirement Program is ineligible for membership in the Retirement System so long as he or she remains employed in any eligible position within the System, and, in this event, he or she shall continue to participate in the Optional Retirement Program.

(g)        No retirement benefit, death benefit, or other benefit under the Optional Retirement Program shall be paid by the State of North Carolina, or the System, or the Board of Trustees of the Teachers' and State Employees' Retirement System with respect to any employee selecting and participating in the Optional Retirement Program or with respect to any beneficiary of that employee. Benefits shall be payable to participants or their beneficiaries only by the designated company in accordance with the terms of the contracts or trust agreement. (2001‑424, s. 32.24(a); 2001‑513, s. 24.)



§ 135-6. Administration.

§ 135‑6.  Administration.

(a)        Administration by Board of Trustees; Corporate Name; Rights and Powers; Tax Exemption.  The general administration and responsibility for the proper operation of the Retirement System and for making effective the provisions of the Chapter are hereby vested in a Board of Trustees which shall be organized immediately after a majority of the trustees provided for in this section shall have qualified and taken the oath of office.

The Board of Trustees shall be a body politic and corporate under the name "Board of Trustees Teachers' and State Employees' Retirement System"; and as a body politic and corporate shall have the right to sue and be sued, shall have perpetual succession and a common seal, and in said corporate name shall be able and capable in law to take, demand, receive and possess all kinds of real and personal property necessary and proper for its corporate purposes, and to bargain, sell, grant, alien, or dispose of all such real and personal property as it may lawfully acquire. All such property owned or acquired by said body politic and corporate shall be exempt from all taxes imposed by the State or any political subdivision thereof, and shall not be subject to income taxes.

(b)        Membership of Board; Terms.  The Board shall consist of 14 members, as follows:

(1)        The State Treasurer, ex officio;

(2)        The Superintendent of Public Instruction, ex officio;

(3)        Ten members to be appointed by the Governor and confirmed by the Senate of North Carolina. One of the appointive members shall be a member of the teaching profession of the State; one of the appointive members shall be an employee of the Board of Transportation, who shall be appointed by the Governor for a term of four years commencing April 1, 1947, and quadrennially thereafter; one of the appointive members shall be a representative of higher education appointed by the Governor for a term of four years commencing July 1, 1969, and quadrennially thereafter; one of the appointive members shall be a retired teacher who is drawing a retirement allowance, appointed by the Governor for a term of four years commencing July 1, 1969, and quadrennially thereafter; one shall be a retired State employee who is drawing a retirement allowance, appointed by the Governor for a term of four years commencing July 1, 1977, and quadrennially thereafter; one to be a general State employee, and three who are not members of the teaching profession or State employees; two to be appointed for a term of two years, two for a term of three years and one for a term of four years; one appointive member shall be a law‑enforcement officer employed by the State, appointed by the Governor, for a term of four years commencing April 1, 1985. At the expiration of these terms of office the appointment shall be for a term of four years;

(4)        Two members appointed by the General Assembly, one appointed upon the recommendation of the Speaker of the House of Representatives, and one appointed upon the recommendation of the President Pro Tempore of the Senate in accordance with G.S. 120‑121. Neither of these members may be an active or retired teacher or State employee or an employee of a unit of local government. The initial members appointed by the General Assembly shall serve for terms expiring June 30, 1983. Thereafter, their successors shall serve for two‑year terms beginning July 1 of odd‑numbered years. Vacancies in appointments made by the General Assembly shall be filled in accordance with G.S. 120‑122.

(c)        Compensation of Trustees.  The trustees shall be paid during sessions of the Board at the prevailing rate established for members of State boards and commissions, and they shall be reimbursed for all necessary expenses that they incur through service on the Board.

(d)        Oath.  Each trustee other than the ex officio members shall, within 10 days after his appointment, take an oath of office, that, so far as it devolves upon him, he will diligently and honestly administer the affairs of the said Board, and that he will not knowingly violate or willingly permit to be violated any of the provisions of law applicable to the Retirement System. Such oath shall be subscribed to by the member making it, and certified by the officer before whom it is taken, and immediately filed in the office of the Secretary of State.

(e)        Voting Rights.  Each trustee shall be entitled to one vote in the Board. Four affirmative votes shall be necessary for a decision by the trustees at any meeting of said Board.

(f)         Rules and Regulations.  Subject to the limitations of this Chapter, the Board of Trustees shall, from time to time, establish rules and regulations for the administration of the funds created by this Chapter and for the transaction of its business. The Board of Trustees shall also, from time to time, in its discretion, adopt rules and regulations to prevent injustices and inequalities which might otherwise arise in the administration of this Chapter.

(g)        Officers and Other Employees; Salaries and Expenses.  The State Treasurer shall be ex officio chairman of the Board of Trustees. The Board of Trustees shall, by a majority vote of all the members, appoint a director, who may be, but need not be, one of its members. The salary of the director of the Retirement System is subject to the provisions of Chapter 126 of the General Statutes of North Carolina. The Board of Trustees shall engage such actuarial and other service as shall be required to transact the business of the Retirement System. The compensation of all persons, other than the director, engaged by the Board of Trustees, and all other expenses of the Board necessary for the operation of the Retirement System, shall be paid at such rates and in such amounts as the Board of Trustees shall approve, subject to the approval of the Director of the Budget.

(h)        Actuarial Data.  The Board of Trustees shall keep in convenient form such data as shall be necessary for actuarial valuation of the various funds of the Retirement System, and for checking the experience of the System.

(i)         Record of Proceedings; Annual Report.  The Board of Trustees shall keep a record of all of its proceedings which shall be open to public inspection. It shall publish annually a report showing the fiscal transactions of the Retirement System for the preceding year, the amount of the accumulated cash and securities of the System, and the last balance sheet showing the financial condition of the System by means of an actuarial valuation of the assets and liabilities of the Retirement System.

(j)         Legal Adviser.  The Attorney General shall be the legal adviser of the Board of Trustees.

(k)        Medical Board.  The Board of Trustees shall designate a medical board to be composed of not less than three nor more than five physicians not eligible to participate in the Retirement System. If required, other physicians may be employed to report on special cases. The medical board shall arrange for and pass upon all medical examinations required under the provisions of this Chapter, and shall investigate all essential statements and certificates by or on behalf of a member in connection with an application for disability retirement, and shall report in writing to the Board of Trustees its conclusion and recommendations upon all the matters referred to it.

(l)         Duties of Actuary.  The Board of Trustees shall designate an actuary who shall be the technical adviser of the Board of Trustees on matters regarding the operation of the funds created by the provisions of this Chapter and shall perform such other duties as are required in connection therewith.

(m)       Immediately after the establishment of the Retirement System the actuary shall make such investigation of the mortality, service and compensation experience of the members of the System as he shall recommend and the Board of Trustees shall authorize, and on the basis of such investigation he shall recommend for adoption by the Board of Trustees such tables and such rates as are required in subsection (n), subdivisions (1) and (2), of this section. The Board of Trustees shall adopt tables and certify rates, and as soon as practicable thereafter the actuary shall make a valuation based on such tables and rates of the assets and liabilities of the funds created by this Chapter.

(n)        In 1943, and at least once in each five‑year period thereafter, the actuary shall make an actuarial investigation into the mortality, service and compensation experience of the members and beneficiaries of the Retirement System, and shall make a valuation of the assets and liabilities of the funds of the System, and taking into account the result of such investigation and valuation, the Board of Trustees shall:

(1)        Adopt for the Retirement System such mortality, service and other tables as shall be deemed necessary; and

(2)        Certify the rates of contributions payable by the State of North Carolina on account of new entrants at various ages.

(o)        On the basis of such tables and interest assumption rate as the Board of Trustees shall adopt, the actuary shall make an annual valuation of the assets and liabilities of the funds of the System created by this Chapter.

(p)        Notwithstanding any law, rule, regulation or policy to the contrary, any board, agency, department, institution or subdivision of the State maintaining lists of names and addresses in the administration of their programs may upon request provide to the Retirement System information limited to social security numbers, current name and addresses of persons identified by the System as members, beneficiaries, and beneficiaries of members of the System. The System shall use such information for the sole purpose of notifying members, beneficiaries, and beneficiaries of members of their rights to and accruals of benefits in the Retirement System. Any social security number, current name and address so obtained and any information concluded therefrom and the source thereof shall be treated as confidential and shall not be divulged by any employee of the Retirement System or of the Department of State Treasurer except as may be necessary to notify the member, beneficiary, or beneficiary of the member of their rights to and accruals of benefits in the Retirement System. Any person, officer, employee or former employee violating this provision shall be guilty of a Class 1 misdemeanor; and if such offending person be a public official or employee, he shall be dismissed from office or employment and shall not hold any public office or employment in this State for a period of five years thereafter. (1941, c. 25, s. 6; 1943, c. 719; 1947, c. 259; 1957, c. 541, s. 15; 1965, c. 780, s. 1; 1969, c. 805; c. 1223, s. 17; 1973, c. 241, s. 8; c. 507, s. 5; c. 1114; 1977, c. 564; 1979, c. 376; 1981 (Reg. Sess., 1982), c. 1191, s. 11; 1983 (Reg. Sess., 1984), c. 1034, s. 238; 1987, c. 539, s. 1; 1993, c. 539, s. 972; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 490, s. 57.)



§ 135-7. Management of funds.

§ 135‑7.  Management of funds.

(a)        Vested in Board of Trustees.  The Board of Trustees shall be the trustee of the several funds created by this Chapter as provided in this section and in G.S. 135‑8.

(b)        Regular Interest Allowance.  The Board of Trustees annually shall allow regular interest on the mean amount for the preceding year in each of the funds with the exception of the expense fund. The amounts so allowed shall be due and payable to said funds, and shall be annually credited thereto by the Board of Trustees from interest and other earnings on the moneys of the Retirement System. Any additional amount required to meet the interest on the funds of the Retirement System shall be paid from the pension accumulation fund, and any excess of earnings over such amount required shall be paid to the pension accumulation fund. Regular interest shall mean such per centum rate to be compounded annually as shall be determined by the Board of Trustees on the basis of the interest earnings of the System for the preceding year and of the probable earnings to be made, in the judgment of the Board, during the immediate future, such rate to be limited to a minimum of three per centum (3%) and a maximum of four per centum (4%), with the latter rate applicable during the first year of operation of the Retirement System.

(c)        Custodian of Funds; Disbursements; Bond of Director.  The State Treasurer shall be the custodian of the several funds and shall invest their assets in accordance with the provisions of G.S. 147‑69.2 and 147‑69.3.

(d)        Deposits to Meet Disbursements.  For the purpose of meeting disbursements for pensions, annuities and other payments there may be kept available cash, not exceeding ten per centum (10%) of the total amount in the several funds of the Retirement System, on deposit with the State Treasurer of North Carolina.

(e)        Personal Profit or Acting as Surety Prohibited.  Except as otherwise herein provided, no trustee and no employee of the Board of Trustees shall have any direct interest in the gains or profits of any investment made by the Board of Trustees, nor as such receive any pay or emolument for his service. No trustee or employee of the Board shall, directly or indirectly, for himself or as an agent in any manner use the same, except to make such current and necessary payments as are authorized by the Board of Trustees; nor shall any trustee or employee of the Board of Trustees become an endorser or surety or in any manner an obligor for moneys loaned or borrowed from the Board of Trustees.

(f)         Retiree Health Benefit Fund.  The Retiree Health Benefit Fund is established as a fund in which accumulated contributions from employers and any earnings on those contributions shall be used to provide health benefits to retired and disabled employees and their applicable beneficiaries as provided by this Chapter. The Retiree Health Benefit Fund shall be administered in accordance with the provisions of subsection (a) of this section. Employer contributions to the Fund are irrevocable. The assets of the Fund are dedicated to providing health benefits to retired and disabled employees and their applicable beneficiaries as provided by this Chapter and are not subject to the claims of creditors of the employers making contributions to the Fund. However, Fund assets may be used for reasonable expenses to administer the Fund, including costs to conduct required actuarial valuations of State‑supported retired employees' health benefits under other post‑employment benefit accounting standards set forth by the Governmental Accounting Standards Board of the Financial Accounting Foundation. (1941, c. 25, s. 7; 1957, c. 846, s. 2; 1959, c. 1181, s. 2; 1961, c. 397; 1965, c. 780, s. 1; 1967, c. 720, s. 11; c. 1205; 1971, c. 386, s. 4; 1973, c. 241, s. 9; 1979, c. 467, ss. 14, 15; 2004‑124, s. 31.20(a); 2007‑323, s. 28.23.)



§§ 135-7.1 through 135-7.2. Repealed by Session Laws 1979, c. 467, ss. 16, 17.

§§ 135‑7.1 through 135‑7.2.  Repealed by Session Laws 1979, c. 467, ss. 16, 17.



§ 135-8. Method of financing.

§ 135‑8.  Method of financing.

(a)        Funds to Which Assets of Retirement System Credited.  All of the assets of the Retirement System shall be credited according to the purpose for which they are held to one of four funds, namely, the annuity savings fund, the annuity reserve fund, the pension accumulation fund, and the pension reserve fund.

(b)        Annuity Savings Fund.  The annuity savings fund shall be a fund in which shall be accumulated contributions from the compensation of members to provide for their annuities. Contributions to any payments from the annuity savings fund shall be made as follows:

(1)        Prior to the first day of July, 1947, each employer shall cause to be deducted from the salary of each member on each and every payroll of such employer for each and every payroll period four per centum (4%) of his actual compensation; and the employer also shall deduct four per centum (4%) of any compensation received by any member for teaching in public schools, or in any of the institutions, agencies or departments of the State, from salaries other than the appropriations from the State of North Carolina. On and after such date the rate so deducted shall be five per centum (5%) of actual compensation except that, with respect to each member who is eligible for coverage under the Social Security Act in accordance with the agreement entered into during 1955 in accordance with the provisions of Article 2 of Chapter 135 of Volume 17 of the General Statutes, as amended, and with respect to members covered under G.S. 135‑27, with such coverage retroactive to January 1, 1955,  such deduction shall, commencing with the first day of the period of service with respect to which such agreement is effective, be at the rate of three per centum (3%) of the part of his actual compensation not in excess of the amount taxable to him under the Federal Insurance Contributions Act as from time to time in effect plus five per centum (5%) of the part of his earnable compensation not so taxable; provided that in the case of any member so eligible and receiving compensation from two or more employers such deductions may be adjusted under such rules as the Board of Trustees may establish so as to be as nearly equivalent as practicable to the deductions which would have been made had the member received all of such compensation from one employer. Notwithstanding the foregoing, the Board of Trustees may in its discretion cause such portion as it may determine of deductions made between January 1, 1955, and December 1, 1955, to be transferred into the contribution fund established under G.S. 135‑24; such amounts so transferred shall in that event be deemed to be taxes contributed by employees as required under Article 2, Chapter 135 of Volume 17 of the General Statutes as amended, and shall be in lieu of contributions otherwise payable in the same amount as so required.

Notwithstanding the foregoing, effective July 1, 1963, with respect to the period of service commencing on July 1, 1963, and ending December 31, 1965, the rates of such deduction shall be four per centum (4%) of the portion of compensation not in excess of forty‑eight hundred dollars ($4,800) and six per centum (6%) of the portion of compensation in excess of forty‑eight hundred dollars ($4,800); and with respect to the period of service commencing January 1, 1966, and ending June 30, 1967, the rate of such deductions shall be four per centum (4%) of the portion of compensation not in excess of fifty‑six hundred dollars ($5,600) and six per centum (6%) of the portion of compensation in excess of fifty‑six hundred dollars ($5,600); and with respect to the period of service commencing July 1, 1967, and ending June 30, 1975, the rate of such deductions shall be five per centum (5%) of the portion of compensation not in excess of fifty‑six hundred dollars ($5,600) and six per centum (6%) of the portion of compensation in excess of fifty‑six hundred dollars ($5,600). Such rates shall apply uniformly to all members of the Retirement System, without regard to their coverage under the Social Security Act.

Notwithstanding the foregoing, effective July 1, 1975, with respect to the period of service commencing on July 1, 1975, the rate of such deductions shall be six per centum (6%) of the compensation received by any member. Such rates shall apply uniformly to all members of the Retirement System, without regard to their coverage under the Social Security Act.

(2)        The deductions provided for herein shall be made notwithstanding that the minimum compensation provided for by law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deductions made and provided for herein and shall receipt for his full salary or compensation, and payment of salary or compensation less said deduction shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payment, except as to the benefits provided under this Chapter. The employer shall certify to the Board of Trustees on each and every payroll or in such other manner as the Board of Trustees may prescribe, the amounts to be deducted; and each of said amounts shall be deducted, and when deducted shall be paid into said annuity savings fund, and shall be credited, together with regular interest thereon, to the individual account of the member from whose compensation said deduction was made.

(3)        Each board of education of each county and each board of education of each city, and the employer in any department, agency or institution of the State, in which any teacher receives compensation from sources other than appropriations of the State of North Carolina shall deduct from the salaries of these teachers paid from sources other than State appropriations an amount equal to that deducted from the salaries of the teachers whose salaries are paid from State funds, and remit this amount to the State Retirement System. City boards of education and county boards of education in each and every county and city which has employees compensated from other than the State appropriation shall pay to the State Retirement System the same per centum of the compensation that the State of North Carolina pays and shall transmit same to the State Retirement System monthly: Provided, that for the purpose of enabling the boards of education to make such payment, the tax‑levying authorities are hereby authorized, empowered and directed to provide the necessary funds therefor. In case the salary is paid in part from State funds and in part from local funds, the local authorities shall not be relieved of providing and remitting the same per centum of the salary paid from local funds as is paid from State funds. In case the entire salary of any teacher, as defined in this Chapter, is paid from county or local funds, the county or city paying such salary shall provide and remit to the Retirement System the same per centum that would be required if the salary were provided by the State of North Carolina.

(4)        In addition to contributions deducted from compensation as hereinbefore provided, subject to the approval of the Board of Trustees, any member may redeposit in the annuity savings fund by a single payment an amount equal to the total amount which he previously withdrew therefrom, as provided in this Chapter. Such amounts so redeposited shall become a part of his accumulated contributions as if such amounts had initially been contributed within the calendar year of such redeposit. In no event, however, shall any member be permitted to redeposit any amount withdrawn after July 1, 1959, except as provided for in G.S. 135‑4(e).

(5)        The Board of Trustees may approve the purchase of creditable service by any member for leaves of absence or for interrupted service to an employer for the sole purpose of acquiring knowledge, talents, or abilities and to increase the efficiency of service to the employer. This approval shall be made prior to the purchase of the creditable service, is limited to a career total of six years for each member, and may be obtained in the following manner:

a.         Approved leave of absence.  Where the employer grants an approved leave of absence, a member may make monthly contributions to the annuity savings fund on the basis of compensation the member was earning immediately prior to such leave of absence. The employer shall make monthly contributions equal to the normal and accrued liability contribution on such compensation or, in lieu thereof, the member may pay into the annuity savings fund monthly an amount equal to the employer's normal and accrued liability contribution when the policy of the employer is not to make such payment.

b.         No educational leave policy.  Where the employer has a policy of not granting educational leaves of absence or the member has unsuccessfully petitioned for leave of absence and the member has interrupted service for educational purposes, the member may make monthly contributions into the annuity savings fund in an amount equal to the employee contribution plus the employer normal and accrued liability contribution on the basis of the compensation the member was earning immediately prior to the interrupted service.

c.         Educational program prior to July 1, 1981.  Creditable service for leaves of absence or interrupted service for educational purposes prior to July 1, 1981, may be purchased by a member, before or after retirement, who returned as a contributing employee or teacher within 12 months after completing the educational program and completed 10 years of subsequent membership service, by making a lump sum payment into the annuity savings fund equal to the full cost of the service credits calculated on the basis of the assumptions used for purposes of the actuarial valuation of the system's liabilities and shall take into account the retirement allowance arising on account of the additional service credit commencing at the earliest age at which the member could retire on an unreduced retirement allowance as determined by the Board of Trustees upon the advice of the consulting actuary, plus a fee to be determined by the Board of Trustees.

d.         Employment in a charter school.  Notwithstanding subparagraph a. of this subdivision, where the employer grants an approved leave of absence for the member to be employed in a charter school or where the member's service is interrupted by employment in a charter school, authorized under Part 6A of Article 16 of Chapter 115C of the General Statutes, the member may make monthly contributions into the annuity savings fund in an amount equal to the employee contribution plus the employer normal and accrued liability contribution on the basis of the compensation the member was earning immediately prior to the interrupted service.

Payments required to be made by the member, the employer, or both under subparagraphs a or b are due by the 15th of the month following the month for which the service credit is allowed and payments made after the due date shall be assessed a penalty, in lieu of interest, of one percent (1%) per month or fraction thereof the payment is made beyond the due date; provided, that these payments shall be made prior to retirement and provided further, that if the member did not become a contributing member within 12 months after completing the educational program and failed to complete three years of subsequent membership service, except in the event of death or disability, any payment made by the member including penalty shall be refunded with regular interest thereon and the service credits cancelled prior to or at retirement.

(6)        The contributions of a member, and such interest as may be allowed thereon, paid upon his death or withdrawn by him as provided in this Chapter, shall be paid from the annuity savings fund, and any balance of the accumulated contributions of such a member shall be transferred to the pension accumulation fund.

(b1)      Pick Up of Employee Contributions.  Anything within this section to the contrary notwithstanding, effective July 1, 1982, an employer, pursuant to the provisions of section 414(h)(2) of the Internal Revenue Code of 1954 as amended, shall pick up and pay the contributions which would be payable by the employees as members under subsection (b) of this section with respect to the service of employees after June 30, 1982.

The members' contributions picked up by an employer shall be designated for all purposes of the Retirement System as member contributions, except for the determination of tax upon a distribution from the System. These contributions shall be credited to the annuity savings fund and accumulated within the fund in a member's account which shall be separately established for the purpose of accounting for picked‑up contributions.

Member contributions picked up by an employer shall be payable from the same source of funds used for the payment of compensation to a member. A deduction shall be made from a member's compensation equal to the amount of his contributions picked up by his employer. This deduction, however, shall not reduce his compensation as defined in subdivision (7a) of G.S. 135‑1. Picked up contributions shall be transmitted to the System monthly for the preceding month by means of a warrant drawn by the employer and payable to the Teachers' and State Employees' Retirement System and shall be accompanied by a schedule of the picked‑up contributions on such forms as may be prescribed. In the case of a failure to fulfill these conditions, the provisions of subsection (f)(3) of this section shall apply.

The pick up of employee contributions by an employer as provided for hereunder shall be equally applicable to participant contributions required under the optional retirement program as specified in G.S. 135‑5.1(c).

(b2)      Retroactive Adjustment in Compensation or an Underreporting of Compensation.  A member or beneficiary who is awarded backpay in cases of a denied promotional opportunity in which the aggrieved member or beneficiary is granted a promotion retroactively, or in cases in which an employer errs in the reporting of compensation, including the employee and employer contributions, the member or beneficiary and employer may make employee and employer contributions on the retroactive or additional compensation, after submitting clear and convincing evidence of the retroactive promotion or underreporting of compensation, as follows:

(1)        Within 90 days of the denial of the promotion or the error in reporting, by the payment of employee and employer contributions that would have been paid; or

(2)        After 90 days of the denial of the promotion or the error in reporting, by the payment of the employee and employer contributions that would have been paid plus interest compounded annually at a rate equal to the greater of the average yield on the pension accumulation fund for the preceding calendar year or the actuarial investment rate‑of‑return assumption, as adopted by the Board of Trustees.

For members or beneficiaries electing to make the employee contributions on the retroactive adjustment in compensation or on the underreported compensation, the member's or beneficiary's employer, which granted the retroactive promotion or erred in underreporting compensation and contributions, shall make the required employer contributions. Nothing contained in this subsection shall prevent an employer from paying all or a part of the interest assessed on the employee contributions; and to the extent paid by the employer, the interest paid by the employer shall be credited to the pension accumulation fund; provided, however, an employer does not discriminate against any member or beneficiary or group of members or beneficiaries in his employ in paying all or any part of the interest assessed on the employee contributions due.

In the event the retroactive adjustment in compensation or the underreported compensation is for a period that occurs during the four consecutive calendar years that would have produced the highest average annual compensation pursuant to G.S. 135‑1(5) the compensation the member or beneficiary would have received during the period shall be included in calculating the member's or beneficiary's average final compensation only in the event the appropriate employee and employer contributions are paid on such compensation.

An employer error in underreporting compensation shall not include a retroactive increase in compensation that occurs during the four consecutive calendar years that would have produced the highest average annual compensation pursuant to G.S. 135‑1(5) for reasons other than a wrongfully denied promotional opportunity where the member is promoted retroactively.

(c)        Annuity Reserve Fund.  The annuity reserve fund shall be the fund in which shall be held the reserves on all annuities in force and from which shall be paid all annuities and all benefits in lieu of annuities, payable as provided in this Chapter. Should a beneficiary retired on account of disability be restored to active service with a compensation not less than his average final compensation at the time of his last retirement his annuity reserve shall be transferred from the annuity reserve fund to the annuity savings fund and credited to his individual account therein.

(d)        Pension Accumulation Fund.  The pension accumulation fund shall be the fund in which shall be accumulated all reserves for the payment of all pensions and other benefits payable from contribution made by employers and from which shall be paid all pensions and other benefits on account of members with prior service credit. Contributions to and payments from the pension accumulation fund shall be made as follows:

(1)        On account of each member there shall be paid in the pension accumulation fund by employers an amount equal to a certain percentage of the actual compensation of each member to be known as the "normal contribution," and an additional amount equal to a percentage of his actual compensation to be known as the "accrued liability contribution." The rate per centum of such contributions shall be fixed on the basis of the liabilities of the Retirement System as shown by actuarial valuation. Until the first valuation the normal contribution shall be two and fifty‑seven one‑hundredths percent (2.57%) for teachers, and one and fifty‑seven one‑hundredths percent (1.57%) for State employees, and the accrued liability contribution shall be two and ninety‑four one‑hundredths percent (2.94%) for teachers and one and fifty‑nine one‑hundredths percent (1.59%) of the salary of other State employees.

(2)        On the basis of regular interest and of such mortality and other tables as shall be adopted by the Board of Trustees, the actuary engaged by the Board to make each valuation required by this Chapter during the period over which the accrued liability contribution is payable, immediately after making such valuation, shall determine the uniform and constant percentage of the earnable compensation of the average new entrant throughout his entire period of active service which would be sufficient to provide for the payment of any pension payable on his account. The rate per centum so determined shall be known as the "normal contribution" rate. After the accrued liability contribution has ceased to be payable, the normal contribution rate shall be the rate per centum of the earnable salary of all members obtained by deducting from the total liabilities of the pension accumulation fund the amount of the funds in hand to the credit of that fund and dividing the remainder by one per centum of the present value of the prospective future salaries of all members as computed on the basis of the mortality and service tables adopted by the Board of Trustees and regular interest. The normal rate of contribution shall be determined by the actuary after each valuation.

(3)        Immediately succeeding the first valuation the actuary engaged by the Board of Trustees shall compute the rate per centum of the total annual compensation of all members which is equivalent to four percent (4%) of the amount of the total pension liability on account of all members and beneficiaries which is not dischargeable by the aforesaid normal contribution made on account of such members during the remainder of their active service. The rate per centum originally so determined shall be known as the "accrued liability contribution" rate. Such rate shall be increased on the basis of subsequent valuations if benefits are increased over those included in the valuation on the basis of which the original accrued liability contribution rate was determined. Upon certification by the actuary engaged by the Board of Trustees that the accrued liability contribution rate may be reduced without impairing the Retirement System, the Board of Trustees may cause the accrued liability contribution rate to be reduced.

(4)        The total amount payable in each year to the pension accumulation fund shall not be less than the sum of the rate per centum known as the normal contribution rate and the accrued liability contribution rate of the total actual compensation of all members during the preceding year: Provided, however, that, subject to the provisions of subdivision (3) of this subsection the amount of each annual accrued liability contribution shall be at least three percent (3%) greater than the preceding annual accrued liability payment, and that the aggregate payment by employers shall be sufficient, when combined with the amount in the fund, to provide the pensions and other benefits payable out of the fund during the year then current.

(5)        The accrued liability contribution shall be discontinued as soon as the accumulated reserve in the pension accumulation fund shall equal the present value as actuarially computed and approved by the Board of Trustees, of the total liability of such fund less the present value, computed on the basis of the normal contribution rate then in force, of the prospective normal contributions to be received on account of all persons who are at the time members.

(6)        All pensions, and benefits in lieu thereof, with the exception of those payable on account of members who received no prior service allowance, payable from contributions of employer shall be paid from the pension accumulation fund.

(7)        Upon the retirement of a member not entitled to credit for prior service, an amount equal to his pension reserve shall be transferred from the pension accumulation fund to the pension reserve fund.

(e)        Pension Reserve Fund.  The pension reserve fund shall be the fund in which shall be held the reserves on all pensions granted to members not entitled to credit for prior service and from which such pensions and benefits in lieu thereof shall be paid. Should such a beneficiary retired on account of disability be restored to active service with a compensation not less than his average final compensation at the time of his last retirement, the pension thereon shall be transferred from the pension reserve fund to the pension accumulation fund. Should the pension of such disability beneficiary be reduced as a result of an increase in his earning capacity, the amount of the annual reduction in his pension shall be paid annually into the pension accumulation fund during the period of such reduction.

(f)         Collection of Contributions. 

(1)        The collection of members' contributions shall be as follows:

a.         Each employer shall cause to be deducted on each and every payroll of a member for each and every payroll subsequent to the date of establishment of the Retirement System the contributions payable by such member as provided in this Chapter, and the employer shall draw his warrant for the amount so deducted, payable to the Teachers' and State Employees' Retirement System of North Carolina, and shall transmit the same, together with schedule of the contributions, on such forms as prescribed.

(2)        The collection of employers' contributions shall be made as follows:

a.         Upon the basis of each actuarial valuation provided herein there shall be prepared biennially and certified to the Department of Administration a statement of the total amount necessary for the ensuing biennium to the pension accumulation and expense funds, as provided under subsections (d) and (f) of this section, and these funds shall be handled and disbursed in accordance with the State Budget Act, Chapter 143C of the General Statutes.

b.         Until the first valuation has been made and the rates computed as provided in subsection (d) of this section, the amount payable by employers on account of the normal and accrued liability contributions shall be five and fifty‑one one‑hundredths percent (5.51%) of the payroll of all teachers and three and sixteen one‑hundredths percent (3.16%) for other State employees.

c.         Repealed by Session Laws 1993, c. 257, s. 13.

d.         Each board of education in each county and each board of education in each city in which teachers or other employees of the schools receive compensation for services in the public schools from sources other than the appropriation of the State of North Carolina shall pay the Board of Trustees of the State Retirement System such rate of their respective salaries as are paid those of other employees.

e.         Each employer shall transmit monthly to the State Retirement System on account of each employee, who is a member of this System, an amount sufficient to cover the normal contribution and the accrued liability contribution of each member employed by such employer for the preceding month.

(3)        In the event the employee or employer contributions required under this section are not received by the date set by the Board of Trustees, the Board shall assess the employer with a penalty of 1% per month with a minimum penalty of twenty‑five dollars ($25.00). If within 90 days after request therefor by the Board any employer shall not have provided the System with the records and other information required hereunder or if the full accrued amount of the contributions provided for under this section due from members employed by an employer or from an employer other than the State shall not have been received by the System from the chief fiscal officer of such employer within 30 days after the last due date as herein provided, then, notwithstanding anything herein or in the provisions of any other law to the contrary, upon notification by the Board to the State Treasurer as to the default of such employer as herein provided, any distributions which might otherwise be made to such employer from any funds of the State shall be withheld from such employer until notice from the Board to the State Treasurer that such employer is no longer in default.

(g)        Merger of Annuity Reserve Fund and Pension Reserve Fund into Pension Accumulation Fund.  Notwithstanding the foregoing, effective at such date not later than December 31, 1959, as the Board of Trustees may determine, the annuity reserve fund and the pension reserve fund shall be merged into and become a part of the pension accumulation fund, provided that such merger shall in no way adversely affect the rights of any members or retired members of the System and further provided the Board of Trustees shall be and hereby is authorized to make such changes in the accounting methods and procedures of the System from time to time as, in its opinion, are in the interest of sound and proper administration of the System.

(h)        Repealed by Session Laws 1965, c. 780, s. 1.  (1941, c. 25, s. 8; c. 143; 1943, c. 207; 1947, c. 458, ss. 1, 2, 8; 1955, c. 1155, ss. 3‑5; 1959, c. 513, s. 4; 1963, c. 687, ss. 4, 5; 1965, c. 780, s. 1; 1967, c. 720, ss. 12, 13; 1969, c. 1223, s. 13; 1971, c. 117, ss. 2, 10; 1975, c. 457, s. 5; c. 879, s. 46; 1977, c. 909; 1981, c. 636, s. 1; c. 1000, ss. 1, 2; 1981 (Reg. Sess., 1982), c. 1282, s. 8; 1985, c. 539, ss. 1, 2; 1991, c. 585, s. 3; c. 718, s. 1; 1993, c. 257, s. 13; 1997‑430, s. 11; 2003‑359, s. 10; 2006‑203, s. 73; 2009‑66, s. 7(a).)



§ 135-9. Exemption from garnishment, attachment, etc.

§ 135‑9.  Exemption from garnishment, attachment, etc.

Except for the applications of the provisions of G.S. 110‑136, and G.S. 110‑136.3 et seq., and in connection with a court‑ordered equitable distribution under G.S. 50‑20, the right of a person to a pension, or annuity, or a retirement allowance, to the return of contributions, the pension, annuity or retirement allowance itself, any optional benefit or any other right accrued or accruing to any person under the provisions of this Chapter, and the moneys in the various funds created by this Chapter, are exempt from levy and sale, garnishment, attachment, or any other process whatsoever, and shall be unassignable except as in this Chapter specifically otherwise provided.  Notwithstanding any provisions to the contrary, any overpayment of benefits to a member in a State‑administered retirement system or the former Disability Salary Continuation Plan or the Disability Income Plan of North Carolina may be offset against any retirement allowance, return of contributions or any other right accruing under this Chapter to the same person, the person's estate, or designated beneficiary. (1941, c. 25, s. 9; 1985, c. 402, s. 1; c. 649, s. 5; 1987, c. 738, s. 29(k); 1989, c. 665, s. 1, c. 792, s. 2.5.)



§ 135-10. Protection against fraud.

§ 135‑10.  Protection against fraud.

Any person who shall knowingly make any false statement or shall falsify or permit to be falsified any record or records of this Retirement System in any attempt to defraud such System as a result of such act shall be guilty of a Class 1 misdemeanor.  Should any change or error in the records result in any member or beneficiary receiving from the Retirement System more or less than he would have been entitled to receive had the records been correct, the Board of Trustees shall correct such error, and as far as practicable, shall adjust the payment in such a manner that the actuarial equivalent of the benefit to which such member or beneficiary was correctly entitled shall be paid. (1941, c. 25, s. 10; 1993, c. 539, s. 973; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 135-10.1. Failure to respond.

§ 135‑10.1.  Failure to respond.

If a member fails to respond in any way within 90 days after preliminary option figures and the Form 6‑E are mailed, the Form 6 shall be null and void; the retirement system shall not be liable for any benefits due on account of the voided application, and a new application must be filed establishing a subsequent effective date of retirement. If an applicant for disability retirement fails to furnish requested additional medical information within 90 days following such request, the application shall be declared null and void under the same conditions outlined above, unless the applicant is eligible for early or service retirement in which case the application shall be processed accordingly, using the same effective date as would have been used had the application for disability retirement been approved. The Director of the Retirement Systems Division, acting on behalf of the Board of Trustees, may extend the 90‑day limitation provided for in this section when a member has suffered incapacitation such that a reasonable person would not have expected the member to be able to complete the required paperwork within the regular deadline, or when an omission by the Retirement Systems Division prevents the member from having sufficient time to meet the regular deadline.  (2005‑91, s. 4; 2009‑66, s. 4(b).)



§ 135-11. Application of other pension laws.

§ 135‑11.  Application of other pension laws.

Subject to the provisions of Article 2, Chapter 135 of the General Statutes, Volume 17, as amended, no other provisions of law in any other statute which provides wholly or partly at the expense of the State of North Carolina for pensions or retirement benefits for teachers or State employees of the said State, their widows, or other dependents shall apply to members or beneficiaries of the Retirement System established by this Chapter, their widows or other dependents. (1941, c. 25, s. 11; 1955, c. 1155, s. 6.)



§ 135-12. Obligation of maintaining reserves and paying benefits.

§ 135‑12.  Obligation of maintaining reserves and paying benefits.

The maintenance of annuity reserves and pension reserves as provided for and regular interest creditable to the various funds as provided in G.S. 135‑8, and the payment of all pensions, annuities, retirement allowances, refunds and other benefits granted under the provisions of this Chapter, are hereby made obligations of the pension accumulation fund. All income, interest and dividends derived from deposits and investments authorized by this Chapter shall be used for the payment of the said obligations of the said fund. (1941, c. 25, s. 12.)



§ 135-13. Certain laws not repealed; suspension of payments and compulsory retirement.

§ 135‑13.  Certain laws not repealed; suspension of payments and compulsory retirement.

Nothing in this Chapter shall be construed to repeal or invalidate any of the provisions of Chapter 483 of the Public‑Local Laws of 1919, or Chapter 385 of the Public‑Local Laws of 1921, as amended, relating to pensions for school teachers in New Hanover County. No payment on account of any benefit granted under the provisions of G.S. 135‑5, subsections (a) and (d) inclusive, shall become effective or begin to accrue until the end of one year following the date the System is established nor shall any compulsory retirement be made during such period. (1941, c. 25, s. 13.)



§ 135-14. Pensions of certain former teachers and State employees.

§ 135‑14.  Pensions of certain former teachers and State employees.

On and after July 1, 1983, special pensions and allowances of certain former teachers and State employees shall be paid out of the Pension Accumulation Fund of the Retirement System, as follows:

(1)        Any person who was a teacher or employee, as defined in G.S. 135‑1(10) and (25), for 20 or more years, whose separation from service was prior to April 1, 1956, was not due to any dishonorable cause, and who had attained age 65 prior to July 1, 1960, shall upon application be paid an allowance of one hundred seventy‑three dollars and twenty‑five cents ($173.25) per month.

(2)        Any beneficiary who did not qualify for Social Security benefits and had 20 or more years of creditable service and qualified for a minimum eighty‑five dollars ($85.00) per month under the provisions of Chapter 1140 of the 1965 Session Laws, shall be paid the allowance in effect on June 30, 1983.

(3)        Any beneficiary who did not qualify for Social Security benefits and who had 15 years but less than 20 years of creditable service and qualified for a benefit of four dollars ($4.00) per month for each year of creditable service under the provisions of Chapter 1199 of the 1965 Session Laws shall be paid the allowance in effect on June 30, 1983.

(4)        All the allowances in subsections (1) through (3) of this section may be adjusted by any cost‑of‑living increases in retirement allowances provided by the General Assembly or by the Board of Trustees. (1943, c. 785; 1953, c. 1132, s. 1; 1955, c. 1199, ss. 1, 2; 1957, cc. 852, 1408, 1412; 1959, c. 538, s. 1; 1979, c. 1057, ss. 1, 2; 1983, c. 761, s. 223.)



§ 135-14.1. Certain school superintendents and assistant superintendents.

§ 135‑14.1.  Certain school superintendents and assistant superintendents.

Any person who has been a superintendent or assistant superintendent in the public schools of North Carolina for a total of 20 years or more and who was not a superintendent or assistant superintendent in the public schools of this State at the time of the enactment of the Teachers' and State Employees' Retirement System Act, the same being this Chapter, and whose cessation of employment as a superintendent or assistant superintendent was not due to any dishonorable cause shall be entitled to receive benefits under said Retirement Act for such services in the same manner and to the same extent as such 20 years of prior service would have entitled such superintendent or assistant superintendent had he or she been a superintendent or assistant superintendent in the public schools at the time said Retirement Act became effective, and had chosen to become a member of the Retirement System, provided that such former superintendent or assistant superintendent has returned to State service and been employed for at least five years and has reached the age of 65 before July 1, 1957; provided, further, the monthly benefit to such former superintendent or assistant superintendent shall be equal to the minimum provided with respect to teachers under the provisions of G.S. 135‑14, as amended. (1957, c. 1431.)



§ 135-15: Repealed by Session Laws 1949, c. 1056, s. 9.

§ 135‑15: Repealed by Session Laws 1949, c.  1056, s. 9.



§ 135-16. Employees transferred to North Carolina State Employment Service by act of Congress.

§ 135‑16.  Employees transferred to North Carolina State Employment Service by act of Congress.

Notwithstanding any provision contained in this Chapter, any employee of the United States Employment Service who was transferred to and became employed by the State of North Carolina, or any of its agencies, on November 16, 1946, by virtue of Public Laws 549, 79th Congress, Chapter 672, 2nd Session, and who was employed by the War Manpower Commission or the United States Employment Service between January 1, 1942, and November 15, 1946, shall be deemed to have been engaged in membership service as defined by this Chapter for any payroll period or periods between such dates: Provided, that any such employee or member on or before January 1, 1948, pays to the Board of Trustees for the benefit of the proper fund or account an amount equal to the accumulated contributions, with interest thereon,  that such employee or member would have made during such period if he had been a member of the Retirement System with earnable compensation based on the salary received for such period and as limited by this Chapter: Provided, further that funds are made available by the United States Employment Service, or other federal agency, to the Employment Security Commission for the payment of and the Employment Security Commission pays to the Board of Trustees for the benefit of the proper fund a sum equal to the employer's contributions that would have been paid for such period for members or employees who pay the accumulated contributions provided in this section.

The Board of Trustees is authorized to adopt and issue all necessary rules and regulations for the purpose of administering and enforcing the provisions of this section. (1947, c. 464, s. 1; c. 598, s. 1.)



§ 135-16.1. Blind or visually impaired employees.

§ 135‑16.1.  Blind or visually impaired employees.

(a)        On July 1, 1971, all blind or visually impaired employees employed by the Department of Health and Human Services shall be enrolled as members of the Teachers' and State Employees' Retirement System. All such employees shall be given full credit for all service theretofore as employees of the Department of Health and Human Services. All retired employees drawing or receiving benefits from and under the private retirement plan purportedly created on December 6, 1966, by the Bureau of Employment for the Blind Division pursuant to a trust agreement purportedly entered into with a private banking institution as trustee shall continue to be paid by the Teachers' and State Employees' Retirement System benefits in the same amount which they purportedly were entitled to under the private retirement plan and trust agreement, except that such retired persons shall be eligible for such annual cost‑of‑living increases as may be provided for retirement members of the Teachers' and State Employees' Retirement System under the provisions of this Article.

(b)        Upon the enrollment of the employees in the Teachers' and State Employees' Retirement System, the purported private retirement plan and trust agreement hereinabove referred to shall be dissolved and terminated.

(c)        Notwithstanding the foregoing, blind persons licensed by the State and operating vending facilities under contract with the Department of Health and Human Services, Division of Services for the Blind and its successors, hereinafter referred to as licensed vendors, so licensed on and after October 1, 1983, shall not be members of the Retirement System. All licensed vendors in service or who are members of the Retirement System before October 1, 1983, shall make an irrevocable election to do one of the following:

(1)        Continue contributing membership service as if an employee under the same conditions and requirements as are otherwise provided, and have the rights of a member to all benefits and a retirement allowance;

(2)        Receive a return of accumulated contributions with cessation of contributing membership service, under G.S. 135‑5(f), and in any event with regular interest regardless of membership service; or

(3)        Terminate contributing membership service and be entitled alternatively to the benefits and allowances provided under G.S. 135‑3(8) or 135‑5(a). (1971, c. 1025, s. 3; 1973, c. 476, s. 143; 1983, c. 867, s. 3; 1997‑443, s. 11A.118(a); 2000‑121, s. 28.)



§ 135-17. Facility of payment.

§ 135‑17.  Facility of payment.

In the event of the death of a member or beneficiary not survived by a person designated to receive any return of accumulated contributions or balance thereof, or in the event that the Board of Trustees shall find that a beneficiary is unable to care for his affairs because of illness or accident, any benefit payments due may, unless claim shall have been made therefor by a duly appointed guardian, committee or other legal representative, be paid to the spouse, a child, a parent or other blood relative, or to any person deemed by the Board of Trustees to have incurred expense for such beneficiary or deceased member, and any such payments so made shall be a complete discharge of the liabilities of this Retirement System therefor. (1949, c. 1056, s. 6.)



§ 135-18: Repealed by Session Laws 1969, c. 1223, s. 14.

§ 135‑18: Repealed by Session Laws 1969, c.  1223, s. 14.



§ 135-18.1. Transfer of credits from the North Carolina Local Governmental Employees' Retirement System.

§ 135‑18.1.  Transfer of credits from the North Carolina Local Governmental Employees' Retirement System.

(a)        Any person who is a member of the Teachers' and State Employees' Retirement System of North Carolina on July 1, 1951, and who was previously a member of the North Carolina Governmental Employees' Retirement System, hereafter in this section referred to as the local system, shall be entitled to transfer to this Retirement System his credits for membership and prior service in the local system as of the date of termination of membership in the local system, notwithstanding that his membership in the local system may have been terminated prior to July 1, 1951: Provided, such member shall deposit in this Retirement System prior to January 1, 1952, the full amount of any accumulated contributions standing to his credit in, or previously withdrawn from, the local system and shall apply to the Board of Trustees of this Retirement System for a transfer of credit from the local system. Any person who becomes a member of this Retirement System on or after July 1, 1951, shall be entitled prior to his retirement to transfer to this Retirement System his credits for membership and prior service in the local system: Provided, the actual transfer of employment is made while his account in the local system is active and such person shall request the local system to transfer his accumulated contributions, interest, and service credits to this Retirement System; provided further, with respect to any person who becomes a member of this Retirement System after July 1, 1969, the local system agrees to transfer to this Retirement System the amount of reserve held in the local system as a result of previous contributions of the employer on behalf of the transferring employee.

(b)        The accumulated contributions withdrawn from the local system and deposited in this Retirement System shall be credited to such member's account in the annuity savings fund of this Retirement System and shall be deemed, for the purpose of computing any benefits subsequently payable from the annuity savings fund, to be regular contributions made on the date of such deposit.

(c)        Upon the deposit in this Retirement System of the accumulated contributions previously withdrawn from the local system the Board of  Trustees of this Retirement System shall request the Board of Trustees of the local system to certify to the period of membership service credit and the regular accumulated contributions attributable thereto and to the period of prior service credit, if any, and the contributions with interest allowable as a basis for prior service benefits in the local system, as of the date of termination of membership in the local system. Credit shall be allowed in this System for the service so certified in determining the member's credited service and, upon his retirement he shall be entitled, in addition to the regular benefits allowable on account of his participation in this Retirement System, to the pension which shall be the actuarial equivalent at age 65 or at retirement, if prior thereto, of the amount of the credit with interest thereon representing contributions attributable to his service credits in the local system.

(d)        The Board of Trustees of the Retirement System shall effect such rules as it may deem necessary to prevent any duplication of service, interest or other credits which might otherwise occur. (1951, c. 797; 1961, c. 516, s. 7; 1965, c. 780, s. 1; 1969, c. 1223, s. 15; 1971, c. 117, ss. 16, 17; 1973, c. 241, s. 11.)



§ 135-18.2: Repealed by Session Laws 1959, c. 538, s. 3.

§ 135‑18.2: Repealed by Session Laws 1959, c.  538, s. 3.



§ 135-18.3. Conditions under which amendments void.

§ 135‑18.3.  Conditions under which amendments void.

If for any reason the federal‑state agreement provided in Article 2 of Chapter 135 of the General Statutes, Volume 17, as amended, is not entered upon, or the referendum authorized therein with respect to positions covered by the Teachers' and State Employees' Retirement System of North Carolina is not held, or the conditions specified in section 218 (d)(3) of this Social Security Act with respect to such referendum if held are not met, this act shall be null and void. (1955, c. 1155, s. 7.)



§ 135-18.4. Reservation of power to change.

§ 135‑18.4.  Reservation of power to change.

The General Assembly reserves the right at any time and from time to time, and if deemed necessary or appropriate by said General Assembly in order to coordinate with any changes, in the benefit and other provisions of the Social Security Act made after January 1, 1955, to modify or amend in whole or in part any or all of the provisions of the Teachers' and State Employees' Retirement System of North Carolina. (1955, c. 1155, s. 8.)



§ 135-18.5. Provision for emergency expenses of integration of System.

§ 135‑18.5.  Provision for emergency expenses of integration of System.

For the purpose of meeting the expenses involved in administering the provisions of this Article to June 30, 1959, and in holding the referendum described herein with respect to positions covered under the Teachers' and State Employees' Retirement System of North Carolina as established by Article 1 of Chapter 135 of the General Statutes, Volume 17, as amended, any funds not otherwise provided for such purpose by action of the General Assembly during the session of 1955 or 1957 may be borrowed from the pension accumulation fund of such System; provided, however, that the amount so borrowed and the expenditure thereof shall be subject to the approval of the Board of Trustees of such System and the assistant director of the budget, and that such amounts so borrowed shall be repaid as soon as practicable. (1955, c. 1155, s. 9; 1957, c. 855, s. 9.)



§ 135-18.6. Termination or partial termination; discontinuance of contributions.

§ 135‑18.6.  Termination or partial termination; discontinuance of contributions.

In the event of the termination or partial termination of the Retirement System or in the event of complete discontinuance of contributions under the Retirement System, the rights of all affected members to benefits accrued to the date of such termination, partial termination, or discontinuance, to the extent funded as of such date, or the amounts credited to the members' accounts, shall be nonforfeitable and fully vested. (1987; c. 177, s. 1(a), (b).)



§ 135-18.7. Internal Revenue Code compliance.

§ 135‑18.7.  Internal Revenue Code compliance.

(a)        Notwithstanding any other provisions of law to the contrary, compensation for any calendar year after 1988 in which employee or employer contributions are made and for which annual compensation is used for computing any benefit under this Article shall not exceed the higher of two hundred thousand dollars ($200,000) or the amount determined by the Commissioner of Internal Revenue as the limitation for calendar years after 1989; provided the imposition of the limitation shall not reduce a member's benefit below the amount determined as of December 31, 1988.

Effective January 1, 1996, the annual compensation of a member taken into account for determining all benefits provided under this Article shall not exceed one hundred fifty thousand dollars ($150,000), as adjusted pursuant to section 401(a)(17)(B) of the Internal Revenue Code and any regulations issued under the Code. However, with respect to a person who became a member of the Retirement System prior to January 1, 1996, the imposition of this limitation on compensation shall not reduce the amount of compensation which may be taken into account for determining the benefits of that member under this Article below the amount of compensation which would have been recognized under the provisions of this Article in effect on July 1, 1993.

Effective January 1, 2002, the annual compensation of a person, who became a member of the Retirement System on or after January 1, 1996, taken into account for determining all benefits accruing under this Article for any plan year after December 31, 2001, shall not exceed two hundred thousand dollars ($200,000) or the amount otherwise set by the Internal Revenue Code or determined by the Commissioner of Internal Revenue as the limitation for calendar years after 2002.

(b)        Notwithstanding any other provisions of law to the contrary, the annual benefit payable on behalf of a member shall, if necessary, be reduced to the extent required by Section 415(b) and with respect to calendar years commencing prior to January 1, 2000, Section 415(e) of the Internal Revenue Code, as adjusted by the Secretary of the Treasury or his delegate pursuant to Section 415(d) of the Code. If a member is a participant under any qualified defined contributions plan that is required to be taken into account for the purposes of the limitation contained in Section 415 of the Internal Revenue Code, the annual benefit payable under this Article shall be reduced to the extent required by Section 415(e) prior to making any reduction under the defined contribution plan provided by the employer. However, with respect to a member who has benefits accrued under this Article but whose benefit had not commenced as of December 31, 1999, the combined plan limitation contained in Section 415(e) of the Internal Revenue Code shall not be applied to such member for calendar years commencing on or after January 1, 2000.

(c)        On and after January 1, 1989, the retirement allowance of a member who has terminated employment shall begin no later than the later of April 1 of the calendar year following the calendar year that the member attains 70 ½ years of age or April 1 of the calendar year following the calendar year in which the member terminates employment.

(d)        This subsection applies to distributions made on or after January 1, 1993. Notwithstanding any other provision of the Plan to the contrary that would otherwise limit a distributee's election under this Article, a distributee may elect, at the time and in the manner prescribed by the Plan administrator, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in a direct rollover. Provided, an eligible rollover distribution is any distribution of all or any portion of the balance to the credit of the distributee, except that an eligible rollover distribution does not include: any distribution that is one of a series of substantially equal periodic payments (not less frequently than annually) made for the life (or life expectancy) of the distributee or the joint lives (or joint life expectancies) of the distributee and the distributee's designated beneficiary, or for a specified period of 10 years or more; any distribution to the extent such distribution is required under section 401(a)(9) of the Code; and the portion of any distribution that is not includible in gross income (determined without regard to the exclusion for net realized appreciation with respect to employer securities). Effective as of January 1, 2002, and notwithstanding the preceding sentence, a portion of a distribution shall not fail to be an eligible rollover distribution merely because the portion consists of after‑tax employee contributions which are not includible in gross income. However, such portion may be transferred only to an individual retirement account or annuity described in Section 408(a) or (b) of the Code, or to a qualified defined contribution plan described in Section 401(a) or 403(a) of the Code that agrees to separately account for amounts so transferred, including separately accounting for the portion of such distribution which is includible in gross income and the portion of such distribution which is not so includible. Provided, an eligible retirement plan is an individual retirement account described in section 408(a) of the Code, an individual retirement annuity described in section 408(b) of the Code, an annuity plan described in section 403(a) of the Code, or a qualified trust described in section 401(a) of the Code, that accepts the distributee's eligible rollover distribution. Effective on and after January 1, 2002, an eligible retirement plan shall also mean an annuity contract described in Section 403(b) of the Code and an eligible plan under Section 457(b) of the Code which is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state and which agrees to separately account for amounts transferred into such plan from this Plan. The definition of eligible retirement plan shall also apply in the case of a distribution to surviving spouse, or to a spouse or former spouse who is the alternate payee under a qualified domestic relations order, as defined in Section 414(p) of the Internal Revenue Code, or a court‑ordered equitable distribution of marital property, as provided under G.S. 50‑30. Provided, a distributee includes an employee or former employee. Provided further, a direct rollover is a payment by the Plan to the eligible retirement plan specified by the distributee. Effective on and after January 1, 2007, notwithstanding any other provision of this subsection, a nonspouse beneficiary of a deceased member may elect, at the time and in the manner prescribed by the administrator of the Board of Trustees of this Retirement System, to directly roll over any portion of the beneficiary's distribution from the Retirement System; however, such rollover shall conform with the provisions of section 402(c)(11) of the Code.  (1989, c. 276, s. 3; 1993, c. 531, s. 6; 1995, c. 361, s. 1; 2002‑71, s. 6; 2009‑66, s. 1(a).)



§ 135-18.8. Deduction for payments to certain employees' or retirees' associations allowed.

§ 135‑18.8.  Deduction for payments to certain employees' or retirees' associations allowed.

Any beneficiary who is a member of a domiciled employees' or retirees' association that has at least 2,000 members, the majority of whom are active or retired employees of the State or public school employees, may authorize, in writing, the periodic deduction from the beneficiary's retirement benefits a designated lump sum to be paid to the employees' or retirees' association. The authorization shall remain in effect until revoked by the beneficiary. A plan of deductions pursuant to this section shall become void if the employees' or retirees' association engages in collective bargaining with the State, any political subdivision of the State, or any local school administrative unit. (1998‑212, s. 9.24(a); 1999‑237, s. 23; 2002‑126, s. 6.4(c).)



§ 135-18.9. Transfer of members from the Legislative Retirement System or the Consolidated Judicial Retirement System.

§ 135‑18.9.  Transfer of members from the Legislative Retirement System or the Consolidated Judicial Retirement System.

(a)        The accumulated contributions, creditable service, and reserves, if any, of a member of the Legislative Retirement System, as provided for in Article 1A of G.S. 120, or the Consolidated Judicial Retirement System, as provided for in Article 4 of G.S. 135, who later becomes a member of the Teachers' and State Employees' Retirement System for a period of five or more years may, upon application of the member, be transferred from the Legislative Retirement System or the Consolidated Judicial Retirement System. The accumulated contributions, creditable service, and reserves of any member whose service as a member of the Legislative Retirement System or the Consolidated Judicial Retirement System is terminated other than by retirement or death and who later becomes a member of the Teachers' and State Employees' Retirement System may, upon application of the member, be transferred from the Legislative Retirement System or the Consolidated Judicial Retirement System to the Teachers' and State Employees' Retirement System. In order to effect the transfer of a member's creditable service from the Legislative Retirement System or the Consolidated Judicial Retirement System to the Teachers' and State Employees' Retirement System, the accumulated contributions of each member credited in the annuity savings fund in the Legislative Retirement System or the Consolidated Judicial Retirement System shall be transferred and credited to the annuity savings fund in the Teachers' and State Employees' Retirement System.

(b)        The Board of Trustees shall effect such rules as it may deem necessary to administer subsection (a) of this section and to prevent any duplication of service credits or benefits that might otherwise occur. (2003‑284, s. 30.18(c).)



§ 135-18.10. Forfeiture of retirement benefits for certain felonies.

§ 135‑18.10.  Forfeiture of retirement benefits for certain felonies.

(a)        Except as provided in G.S. 135‑4(gg), the Board of Trustees shall not pay any retirement benefits or allowances, except for a return of member contributions plus interest, to any member who is convicted of any felony under the federal laws listed in subsection (b) of this section or the laws of this State listed in subsection (c) of this section if all of the following apply:

(1)        The federal or State offense is committed while serving as an elected government official.

(2)        The conduct on which the federal or State offense is based is directly related to the member's service as an elected government official.

(b)        The federal offenses covered by this section are as follows:

(1)        A felony violation of 18 U.S.C. § 201 (Bribery of public officials and witnesses), 18 U.S.C. § 286 (Conspiracy to defraud the Government with respect to claims), 18 U.S.C. § 287 (False, fictitious or fraudulent claims), 18 U.S.C. § 371 (Conspiracy to commit offense or to defraud United States), 18 U.S.C. § 597 (Expenditures to influence voting), 18 U.S.C. § 599 (Promise of appointment by candidate), 18 U.S.C. § 606 (Intimidation to secure political contributions), 18 U.S.C. § 641 (Public money, property, or records), 18 U.S.C. § 666 (Embezzlement and theft), 18 U.S.C. § 1001 (Statements or entries generally), 18 U.S.C. § 1341 (Frauds and swindles), 18 U.S.C. § 1343 (Fraud by wire, radio, or television), 18 U.S.C. § 1503 (Influencing or injuring officer or juror generally), 18 U.S.C. § 1951 (Interference with commerce by threats or violence), 18 U.S.C. § 1952 (Interstate and foreign travel or transportation in aid of racketeering enterprises), 18 U.S.C. § 1956 (Laundering of monetary instruments), 18 U.S.C. § 1962 (Prohibited activities), or section 7201 of the Internal Revenue Code (Attempt to evade or defeat tax).

(2)        Reserved for future codification purposes.

(c)        The offenses under the laws of this State covered by this section are as follows:

(1)        A felony violation of Article 29, 30, or 30A of Chapter 14 of the General Statutes (Relating to bribery, obstructing justice, and secret listening) or G.S. 14‑228 (Buying and selling offices), or Part 1 of Article 14 of Chapter 120 of the General Statutes (Code of Legislative Ethics), Article 20 or 22 of Chapter 163 of the General Statutes (Relating to absentee ballots, corrupt practices and other offenses against the elective franchise, and regulating of contributions and expenditures in political campaigns).

(2)        Perjury or false information as follows:

a.         Perjury committed under G.S. 14‑209 in falsely denying the commission of an act that constitutes an offense within the purview of an offense listed in subdivision (1) of subsection (c) of this section.

b.         Subornation of perjury committed under G.S. 14‑210 in connection with the false denial of another as specified by subdivision (2) of this subsection.

c.         Perjury under Article 22A of Chapter 163 of the General Statutes.

(d)        All monies forfeited under this section shall be remitted to the Civil Penalty and Forfeiture Fund. (2007‑179, s. 3(a).)



§ 135-19. Declaration of policy.

Article 2.

Coverage of Governmental Employees under Title II of the Social Security Act.

§ 135‑19.  Declaration of policy.

In order to extend to employees of the State and its political subdivisions and of the instrumentalities of either, and to the dependents and survivors of such employees, the basic protection accorded to others by the Old Age and Survivors Insurance System embodied in the Social Security Act, it is hereby declared to be the policy of the legislature, subject to the limitation of this Article, that such steps be taken as to provide such protection to employees of the State and local governments on as broad a basis as is permitted under applicable federal law.

It is also the policy of the legislature that the protection afforded employees in positions covered by a retirement system on the date an agreement under this Article is made applicable to service performed in such positions, or receiving periodic benefits under such retirement system at such time, will not be impaired as a result of making the agreement so applicable or as a result of legislative enactment in anticipation thereof. (1951, c. 562, s. 3; 1955, c. 1154, s. 1.)



§ 135-20. Definitions.

§ 135‑20.  Definitions.

For the purposes of this Article:

(1)        The term "employee" includes an officer of the State, or one of its political subdivisions or instrumentalities.

(2)        The term "employment" means any service performed by an employee in the employ of the State, or any political subdivision thereof, for such employer, except

a.         Service which in the absence of an agreement entered into under this Article would constitute "employment" as defined in the Social Security Act; or

b.         Service which under the Social Security Act may not be included in an agreement between the State and the Secretary of Health, Education and Welfare entered into under this Article.

Service which under the Social Security Act may be included in an agreement only upon certification by the Governor in accordance with section 218(d)(3) of that act shall be included in the term "employment" if and when the Governor issues, with respect to such service, a certificate to the Secretary of Health, Education and Welfare pursuant to G.S. 135‑29.

(3)        The term "Federal Insurance Contributions Act" means Subchapter A of Chapter 9 of the Federal Internal Revenue Code of 1939 and Subchapters A and B of Chapter 21 of the Federal Internal Revenue Code of 1954, as such Codes have been and may from time to time be amended; and the term "employee tax" means the tax imposed by section 1400 of such Code of 1939 and section 3101 of such Code of 1954.

(4)        The term "political subdivision" includes an instrumentality  of a state, of one or more of its political subdivisions, or of a state and one or more of its political subdivisions, but only if such instrumentality is a juristic entity which is legally separate and distinct from the state or subdivision and only if its employees are not by virtue of their relation to such juristic entity employees of the state or subdivision.

(5)        The term "Secretary of Health, Education and Welfare" includes any individual to whom the Secretary of Health, Education and Welfare has delegated any of his functions under the Social Security Act with respect to coverage under such act of employees of states and their political subdivisions, and with respect to any action taken prior to April 11, 1953, includes the Federal Security Administrator and any individual to whom such Administrator has delegated any such function.

(6)        The term "Social Security Act" means the act of Congress approved August 14, 1935, Chapter 531, 49 Stat. 620, officially cited as the "Social Security Act," (including regulations and requirements issued pursuant thereto), as such act has been and may from time to time be amended.

(7)        The term "State agency" means the director of the Teachers' and State Employees' Retirement System.

(8)        The term "wages" means all remuneration for employment as defined herein, including the cash value of all remuneration paid in any medium other than cash, except that such term shall not include that part of such remuneration which, even if it were paid for "employment" within the meaning of the Federal Insurance Contributions Act, would not constitute "wages" within the meaning of that act. (1951, c. 562, s. 3; 1955, c. 1154, ss. 2‑4, 12; 1959, c. 1020; 1965, c. 780, s. 1; 1973, c. 108, s. 84.)



§ 135-21. Federal-State agreement; interstate instrumentalities.

§ 135‑21.  Federal‑State agreement; interstate instrumentalities.

(a)        The State agency, with the approval of the Governor, is hereby authorized to enter on behalf of the State into an agreement with the Secretary of Health, Education and Welfare, consistent with the terms and provisions of this Article, for the purpose of extending the benefits of the Federal Old Age and Survivors Insurance System to employees of the State or any political subdivision thereof with respect to services specified in such agreement which constitute "employment" as defined in G.S. 135‑20. Such agreement may contain such provisions relating to coverage, benefits, contributions, effective date, modification and termination of the agreement, administration, and other appropriate provisions as the State agency and Secretary of Health, Education and Welfare shall agree upon, but, except as may be otherwise required by or under the Social Security Act as to the services to be covered, such agreement shall provide in effect that 

(1)        Benefits will be provided for employees whose services are covered by the agreement (and their dependents and survivors) on the same basis as though such services constituted employment within the meaning of Title II of the Social Security Act.

(2)        The State will pay to the Secretary of the Treasury, at such time or times as may be prescribed under the Social Security Act, contributions with respect to wages (as defined in G.S. 135‑20), equal to the sum of the taxes which would be imposed by the Federal Insurance Contributions Act if the services covered by the agreement constituted employment within the meaning of that act.

(3)        Such agreement shall be effective with respect to services in employment covered by the agreement performed after a date specified therein but shall in no event cover any such services performed prior to January 1, 1951.

(4)        All services which constitute employment as defined in G.S. 135‑20 and are performed in the employ of the State by employees of the State, shall be covered by the agreement.

(5)        All services which constitute employment as defined in G.S. 135‑20, are performed in the employ of a political subdivision of the State, and are covered by a plan which is in conformity with the terms of the agreement and has been approved by the State agency under G.S. 135‑23, shall be covered by the agreement.

(6)        As modified, the agreement shall include all services described in either subdivision (4) or subdivision (5) of this subsection and performed by individuals to whom section 218(c)(3)(C) of the Social Security Act is applicable and shall provide that the service of any such individual shall continue to be covered by the agreement in case he thereafter becomes eligible to be a member of a retirement system; and

(7)        As modified, the agreement shall include all services described in either subdivision (4) or subdivision (5) of this subsection and performed by individuals in positions covered by a retirement system with respect to which the Governor has issued a certificate to the Secretary of Health, Education and Welfare pursuant to G.S. 135‑29.

(b)        Any instrumentality jointly created by this State and any other state or states is hereby authorized, upon the granting of like authority by such other state or states,

(1)        To enter into an agreement with the Secretary of Health, Education and Welfare whereby the benefits of the Federal Old Age and Survivors Insurance System shall be extended to employees of such instrumentality,

(2)        To require its employees to pay (and for that purpose to deduct from their wages) contributions equal to the amounts which they would be required to pay under G.S. 135‑22(a) if they were covered by an agreement made pursuant to subsection (a) of this section, and

(3)        To make payments to the Secretary of the Treasury in accordance with such agreement, including payments from its own funds, and otherwise to comply with such agreements.

Such agreement shall, to the extent practicable, be consistent with the terms and provisions of subsection (a) and other provisions of this Article.

(c)        Pursuant to section 218(d)(6) of the Social Security Act, the Teachers' and State Employees' Retirement System of North Carolina as established by Article 1 of Chapter 135 of the General Statutes, Volume 17, as amended and as the same may be hereafter amended, shall for the purposes of this Article, be deemed to constitute a single retirement system; and, the North Carolina Local Governmental Employees' Retirement System as established by Article 3 of Chapter 128 of the General Statutes, Volume 16, as amended and as the same may be hereafter amended, shall be deemed to constitute a single retirement system with respect to each political subdivision having positions covered thereby. (1951, c. 562, s. 3; 1953, c. 52; 1955, c. 1154, ss. 5‑7, 12.)



§ 135-22. Contributions by State employees.

§ 135‑22.  Contributions by State employees.

(a)        Every employee of the State whose services are covered by an agreement entered into under G.S. 135‑21 shall be required to pay for the period of such coverage, into the contribution fund established by G.S. 135‑24, contributions, with respect to wages (as defined in G.S. 135‑20), equal to the amount of the employee tax which would be imposed by the Federal Insurance Contributions Act if such services constituted employment within the meaning of that act. Such liability shall arise in consideration of the employee's retention in the service of the State, or his entry upon such service, after the enactment of this Article.

(b)        The contribution imposed by this section shall be collected by  deducting the amount of the contribution from wages as and when paid, but failure to make such deduction shall not relieve the employee from liability for such contribution.

(c)        If more or less than the correct amount of the contribution imposed by this section is paid or deducted with respect to any remuneration, proper adjustments, or refund if adjustment is impracticable, shall be made, without interest, in such manner and at such times as the State agency shall prescribe. (1951, c. 562, s. 3; 1955, c. 1154, s. 8.)



§ 135-23. Plans for coverage of employees of political subdivisions.

§ 135‑23.  Plans for coverage of employees of political subdivisions.

(a)        Each political subdivision of the State is hereby authorized to submit for approval by the State agency a plan for extending the benefits of Title II of the Social Security Act, in conformity with applicable provisions of such act, to employees of such political subdivisions. Each such plan and any amendment thereof shall be approved by the State agency if it finds that such plan or such plan as amended, is in conformity with such requirements as are provided in regulations of the State agency, except that no such plan shall be approved unless 

(1)        It is in conformity with the requirements of the Social Security Act and with the agreement entered into under G.S. 135‑21.

(2)        It provides that all services which constitute employment as defined in G.S. 135‑20 and are performed in the employ of the political subdivision by employees thereof, shall be covered by the plan, except that it may exclude services performed by individuals to whom section 218(c)(3)(C) of the Social Security Act is applicable.

(3)        It specifies the source or sources from which the funds necessary to make the payments required by subdivision (1) of subsection (c) and by subsection (d) are expected to be derived and contains reasonable assurance that such sources will be adequate for such purpose.

(4)        It provides for such methods of administration of the plan by the political subdivision as are found by the State agency to be necessary for the proper and efficient administration of the plan.

(5)        It provides that the political subdivision will make such reports, in such form and containing such information, as the State agency may from time to time require, and comply with such provisions as the State agency or the Secretary of Health, Education and Welfare may from time to time find necessary to assure the correctness and verification of such reports.

(6)        It authorizes the State agency to terminate the plan in its entirety, in the discretion of the State agency, if it finds that there has been a failure to comply substantially with any provision contained in such plan, such termination to take effect at the expiration of such notice and on such conditions as may be provided by regulations of the State agency and may be consistent with the provisions of the Social Security Act.

(b)        The State agency shall not finally refuse to approve a plan submitted by a political subdivision under subsection (a), and shall not terminate an approved plan, without reasonable notice and opportunity for hearing to the political subdivision affected thereby.

(c)        (1) Each political subdivision as to which a plan has been approved under this section shall pay into the contribution fund, with respect to wages (as defined in G.S. 135‑20), at such time or times as the State agency may by regulation prescribe, contributions in the amounts and at the rates specified in the applicable agreement entered into by the State agency under G.S. 135‑21.

(2)        Each political subdivision required to make payments under subdivision (1) of this subsection is authorized, in consideration of the employee's retention in, or entry upon, employment after enactment of this Article, to impose upon each of its employees, as to services which are covered by an approved plan, a contribution with respect to his wages (as defined in G.S. 135‑20), not exceeding the amount of the employee tax which would be imposed by the Federal Insurance  Contributions Act if such services constituted employment within the meaning of that act, and to deduct the amount of such contribution from his wages as and when paid. Contributions so collected shall be paid into the contribution fund in partial discharge of the liability of such political subdivision or instrumentality under subdivision (1) of this subsection. Failure to deduct such contribution shall not relieve the employee or employer of liability therefor.

(d)        Delinquent payments due under subdivision (1) of subsection (c), may, with interest at the rate of six per centum (6%) per annum, be recovered by action in the Superior Court of Wake County against the political subdivision liable therefor or may, at the request of the State agency, be deducted from any other moneys payable to such subdivision by any department or agency of the State. (1951, c. 562, s. 3; 1955, c. 1154, ss. 9, 10, 12.)



§ 135-24. Contribution fund.

§ 135‑24.  Contribution fund.

(a)        There is hereby established a special fund to be known as the contribution fund. Such fund shall consist of and there shall be deposited in such fund:

(1)        All contributions, interest, and penalties collected under G.S. 135‑22 and 135‑23;

(2)        All moneys appropriated thereto under this Article;

(3)        Any property or securities and earnings thereof acquired through the use of moneys belonging to the fund;

(4)        Interest earned upon any moneys in the fund; and

(5)        All sums recovered upon the bond of the custodian or otherwise for losses sustained by the fund and all other moneys received for the fund from any other source.

All moneys in the fund shall be mingled and undivided. Subject to the provisions of this Article, the State agency is vested with full power, authority and jurisdiction over the fund, including all moneys and property or securities belonging thereto, and may perform any and all acts whether or not specifically designated, which are necessary to the administration thereof and are consistent with the provisions of this Article.

(b)        The contribution fund shall be established and held separate and apart from any other funds or moneys of the State and shall be used and administered exclusively for the purpose of this Article. Withdrawals from such fund shall be made for, and solely for

(1)        Payment of amounts required to be paid to the Secretary of the  Treasury pursuant to an agreement entered into under G.S. 135‑ 21;

(2)        Payment of refunds provided for in G.S. 135‑22(c); and

(3)        Refunds of overpayments, not otherwise adjustable, made by a political subdivision or instrumentality.

(c)        From the contribution fund the custodian of the fund shall pay to the Secretary of the Treasury such amounts and at such time or times as may be directed by the State agency in accordance with any agreement entered into under G.S. 135‑21 and the Social Security Act.

(d)        The Treasurer of the State shall be ex officio treasurer and custodian of the contribution fund and shall administer such fund in accordance with the provisions of this Article and the directions of the State agency and shall pay all warrants drawn upon it in accordance with the provisions of this section and with such regulations as the State agency may prescribe pursuant thereto.

(e)        (1) There are hereby authorized to be appropriated biennially to the contribution fund, in addition to the contributions collected and paid into the contribution fund under G.S. 135‑22 and 135‑23, to be available for the purposes of G.S. 135‑24(b) and (c) until expended, such additional sums as are found to be necessary in order to make the payments to the Secretary of the Treasury which the State is obligated to make pursuant to an agreement entered into under G.S. 135‑21.

(2)        The State agency shall submit to each regular session of the State legislature, at least 90 days in advance of the beginning of such session, an estimate of the amounts authorized to be appropriated to the contribution fund by subdivision (1) of this subsection for the next appropriation period.

(f)         The State agency shall have the authority to promulgate rules and regulations under which the State agency may make a reasonable charge or assessment against any political subdivision whose employees shall be included in any coverage agreement under any plan of coverage of employees as provided by the provisions of this Article. Such charge or assessment shall be determined by the State agency and shall be apportioned among the various political subdivisions of government in a ratable or fair manner, and the funds derived from such charge or assessment shall be used exclusively by the State agency to defray the cost and expense of administering the provisions of this Article. In case of refusal to pay such charge or assessment on the part of any political subdivision as defined in this Article, or in case such charge or assessment remains unpaid for a period of 30 days, the State agency may maintain a suit in the Superior Court of Wake County for the recovery of such charge or assessment. The Superior Court of Wake County is hereby vested with jurisdiction over all such suits or actions. Only such amount shall be assessed against such political subdivision as is necessary to pay its share of the expense of providing supplies, necessary employees and clerks, records and other proper expenses necessary for the administration of this Article by the State agency, including compensation of the State agency for the agency's services. The funds accumulated and derived from such assessments and charges shall be deposited by the State agency in some safe and reliable depository chosen by the State agency, and the State agency shall issue such checks or vouchers as may be necessary to defray the above‑mentioned expenses of administration with the right of the representative of any political subdivision to inspect the books and records and inquire into the amounts necessary for such administration. (1951, c. 562, s. 3; 1963, c. 687, s. 6.)



§ 135-25. Rules and regulations.

§ 135‑25.  Rules and regulations.

The State agency shall make and publish such rules and regulations, not inconsistent with the provisions of this Article, as it finds necessary or appropriate to the efficient administration of the functions with which it is charged under this Article. (1951, c. 562, s. 3.)



§ 135-26. Studies and reports.

§ 135‑26.  Studies and reports.

The State agency shall make studies concerning the problem of old age and survivors insurance protection for employees of the State and local governments and their instrumentalities and concerning the operation of agreements made and plans approved under this Article and shall submit a report to the legislature at the beginning of each regular session, covering the administration and operation of this Article during the preceding biennium, including such recommendations for amendments to this Article as it considers proper. (1951, c. 562, s. 3.)



§ 135-27. Transfers from State to certain association service.

§ 135‑27.  Transfers from State to certain association service.

(a)        Any member whose service as a teacher or State employee is terminated because of acceptance of a position prior to July 1, 1983, with the North Carolina Education Association, the North Carolina State Employees' Association, North Carolina State Firemen's Association, the North Carolina State Highway Employees Association, North Carolina Teachers' Association and the State Employees' Credit Union, alumni associations of state‑supported universities and colleges, local professional associations of teachers and State employees as defined by the Board of Trustees, and North Carolina State School Boards Association may elect to leave his total accumulated contributions in this Retirement System during the period he is in such association employment, by filing with the Board of Trustees at the time of such termination the form provided by it for that purpose.

(b)        Any member who files such an election shall remain a member of the Retirement System during the time he is in such association employment and does not withdraw his contributions. Such a member shall be entitled to all the rights and benefits of the Retirement System as though remaining in State service on the basis of the funds accumulated for his credit at the time of such transfer plus any additional accruals on account of future contributions made as hereinafter provided. Such former State employee may restore any such account and pay into the annuity savings fund before July 1, 1960, such amounts as would have been paid after transfer to such service, provided that the association makes contributions to the Retirement System on behalf of such former members in accordance with subsection (c) of this section.

(c)        Under such rules as the Board of Trustees shall adopt, the association to which the member has been transferred may agree to contribute to the Retirement System on behalf of such member such current service contributions as would have been made by his employer had he remained in State service with actual compensation equal to the remuneration received from such association; provided the member continues to contribute to the Retirement System. Any period of such association employment on account of which contributions are made by both the association and the member as herein provided shall be credited as membership service under the Retirement System.

(d)        The governing board of any association or organization listed in subsection (a), in its discretion, may elect on or before July 1, 1983, by an appropriate resolution of said board, to cause the employees of such association or organization so employed prior to July 1, 1983, to become members of the Teachers' and State Employees' Retirement System. Such Retirement System coverage shall be conditioned on such association's or organization's paying all of the employer's contributions or matching funds from funds of the association or organization and on such board's collecting from its employees the employees' contributions at such rates as may be fixed by law and by the regulations of the Board of Trustees of the Retirement System, all of such funds to be paid to the Retirement System and placed in the appropriate funds. Retroactive coverage of the employees of any such association or organization may also be effected to the extent that such board requests; provided, the association or organization shall pay all of the employer's contributions or matching funds necessary for such purposes; and, provided further, such association or organization shall collect from its employees all employees' contributions necessary for such purpose, computed at such rates and in such amount as the Board of Trustees of the Retirement System shall determine, all of such funds to be paid to the Retirement System, together with such interest as may be due, and placed in the appropriate funds. The provisions of this subsection shall be fully applicable to the North Carolina Symphony Society, Inc. and the North Carolina State Art Society, Inc.

(e)        Notwithstanding the foregoing, employees of the State Employees' Credit Union who are in service and members of the Retirement System on June 30, 1983, shall, on or before October 1, 1983, make an irrevocable election to do one of the following:

(1)        Continue contributing membership service under the same conditions and requirements as are otherwise provided, and have the rights of a member to all benefits and a retirement allowance; or

(2)        Receive a return of accumulated contributions with cessation of contributing membership service, under G.S. 135‑5(f) and in any event with regular interest regardless of membership service; or

(3)        Terminate contributing membership service and be entitled alternatively to the benefits and allowances provided under G.S. 135‑3(8) or G.S. 135‑5(a).

(f)         Notwithstanding the foregoing, employees of the State Employees Association of North Carolina, the employees of the North Carolina Association of Educators, and the employees of the North Carolina School Boards Association who are in service and members of the Retirement System on June 30, 1985, shall, on or before October 1, 1985, make an irrevocable election to exercise one of the three options provided in G.S. 135‑27(e).  (1953, c. 1050, s. 1; 1959, c. 513, s. 5; 1961, c. 516, s. 5; 1967, c. 720, s. 14; 1969, cc. 540, 847, 1227; 1983, c. 412, ss. 4‑6; c. 782; 1985, c. 757, s. 200; 2008‑194, s. 6(a).)



§ 135-28. Transfer of members to employment covered by the North Carolina Local Governmental Employees' Retirement System.

§ 135‑28.  Transfer of members to employment covered by the North Carolina Local Governmental Employees' Retirement System.

(a)        Any member whose services as a teacher or State employee are terminated for any reason other than retirement or death, who, while his account remains active, becomes employed by an employer participating in the North Carolina Local Governmental Employees' Retirement System or an employer which brings its employees into participation in said System while his account is active, may elect to leave his total accumulated contributions in the Teachers' and State Employees' Retirement System during the period he is in the employment of such employer, or his account remains active in the local system. This subsection shall be effective retroactively as well as prospectively.

(b)        Any such member shall retain all the rights, credits and benefits obtaining to him under this Retirement System at the time of such transfer while he is a member of the local system and does not withdraw his contributions hereunder and in addition, he shall be granted membership service credits under this Retirement System on account of the period of his membership in the local system for the purpose of increasing his years of creditable service hereunder in order to meet any service requirements of any retirement benefit under this Retirement System and, if he is a member in service under the local system, he shall be deemed to be a member in service under this Retirement System if so required by such benefit: Provided, however, that in lieu of transfer of funds from one retirement system to another, such member who is eligible for retirement benefits shall file application therefor with each retirement system to the end that each retirement system shall pay appropriate benefits without transfer of funds between the systems.

(c)        Any member who became or becomes employed by an employer of the North Carolina Local Governmental Employees' Retirement System as provided in (a) above shall be entitled to waive the provisions of (b) above and to transfer to the local system his credits for membership and prior service in this System provided such member shall request this System to transfer his accumulated contributions, interest and service credits to the local system. If such request is made, in addition to the member's accumulated contributions, interest and service credits, there shall be transferred to the local system the amount of reserve held in this System as a result of previous employer contributions on behalf of the transferring employee. (1953, c. 1050,  s. 2; 1961, c. 516, s. 6; 1965, c. 780, s. 1; 1971, c. 117, ss. 16, 18; 1973, c. 241, s. 12.)



§ 135-28.1. Transfer of members to employment covered by the Uniform Judicial Retirement System.

§ 135‑28.1.  Transfer of members to employment covered by the Uniform Judicial Retirement System.

(a)        Any member whose service as a teacher or State employee is terminated other than by retirement or death and, who, while still a member of this Retirement System, becomes a judge participating in the Uniform Judicial Retirement System, may elect to retain his membership in this Retirement System by not withdrawing his accumulated contributions hereunder. Any such member shall retain all the rights, credits and benefits obtaining to him under this Retirement System at the time of such termination of service hereunder while he is a member of the other system and does not withdraw his contributions hereunder.

(b)        The provisions of the preceding subsection to the contrary notwithstanding, with respect to each judge or former judge of the district court division of the General Court of Justice who was a member of this Retirement System immediately prior to January 1, 1974, and who becomes a member of the Uniform Judicial Retirement System on or after January 1, 1974, upon his commencement of membership in the other system there shall be paid in a lump sum to his account in the annuity savings fund of the other system the amount of his accumulated contributions under this System that are attributable to contributions made by him hereunder while a judge of said district court division. Upon such payment, the member's accumulated contributions hereunder shall be reduced by the amount of such payment and his period of creditable membership service shall be reduced by the period of service during which such repaid contributions were originally made.

Any member for whom the payment of his accumulated contributions as herein provided reduces the balance of his account in the annuity savings fund to zero and cancels his entire period of creditable service shall no longer be a member of this Retirement System.

In the case of any member who retains his membership in this Retirement System after the payment hereinabove provided and who subsequently becomes eligible for retirement benefits under this Retirement System or whose death results in benefit payments to another beneficiary, the average final compensation used in the computation of the amount of any such benefits shall be computed as of the date of commencement of his membership in the other system on the same basis as if his retirement or death had occurred as of such date of commencement. Moreover, for the sole purpose of increasing his creditable service hereunder in order to meet any applicable service requirements for benefits hereunder, any such member shall be granted membership service credits under this Retirement System on account of (i) the period of membership service cancelled under the first paragraph of this subsection and (ii) the period of his membership in the other system so long as he remains a member hereunder and, if he is a member in service under the other system, he shall be deemed to be a member in service under this Retirement System if so required for any benefit hereunder.

(c)        Any member who becomes eligible for benefits under both this Retirement System and the Uniform Judicial Retirement System may file application therefor with each retirement system to the end that each retirement system shall pay appropriate benefits without transfer of funds between the systems except as otherwise provided in subsection (b) above.

(d)        The Board of Trustees shall effect such rules as it may deem necessary to administer the provisions of the preceding subsections of this section and to prevent any duplication of service credits or benefits that might otherwise occur.

(e)        When any judge of a district court division of the General Court of Justice shall have made application for disability retirement prior to January 1, 1974, while a member of this Retirement System to become effective after January 1, 1974, and such judge died before January 1, 1974, and there was filed with the application for disability retirement a statement by a physician that such judge was permanently and totally disabled, such person shall be deemed to have complied with all provisions of this Retirement System as of the date of application for disability retirement and no action of the medical board shall be necessary. He shall be presumed to have chosen Option 2 as to retirement benefits and survivor's benefits shall commence immediately and shall also be paid retroactively to the first day of the calendar month following such judge's death.

(f)         Notwithstanding the provisions of subsections (a), (b), (c), (d), and (e) of this section, the accumulated contributions and creditable service of any member whose service as a teacher or employee has been or is terminated other than by retirement or death and who, while still a member of this Retirement System, became or becomes a member, as defined in G.S. 135‑53(11), of the Consolidated Judicial Retirement System for a period of five or more years may, upon application of the member, be transferred from this Retirement System to the Consolidated Judicial Retirement System. In order to effect the transfer of a member's creditable service from the Teachers' and State Employees' Retirement System to the Consolidated Judicial Retirement System, there shall be transferred from the Teachers' and State Employees' Retirement System to the Consolidated Judicial Retirement System the sum of (i) the accumulated contributions of the member credited in the annuity savings fund and (ii) the amount of reserve held in the Teachers' and State Employees' Retirement System as a result of previous contributions by the employer on behalf of the transferring member. (1973, c. 640, s. 2; c. 1221; 1999‑237, s. 28.24(b).)



§ 135-29. Referenda and certification.

§ 135‑29.  Referenda and certification.

(a)        With respect to employees of the State and any other individuals covered by Article 1 of Chapter 135 of the General Statutes, Volume 17, as amended and as may be hereafter amended, the Governor is empowered to authorize a referendum, and with respect to the employees of any political subdivision he shall authorize a referendum upon request of the governing body of such vision covered by Article 3 of Chapter 128 of the General Statutes, Volume 16, as amended and as the same may be hereafter amended, or by some other retirement system established either by the State or by the political subdivision; and in either case the referendum shall be conducted, and the Governor shall designate an agency or individual to supervise its conduct, in accordance with the requirements of section 218(d)(3) of the Social Security Act, on the question of whether service in positions covered by a retirement system established by the State or by a political subdivision thereof should be excluded from or included under an agreement under this Article. The notice of referendum required by section 218(d)(3)(C) of the Social Security Act to be given to employees shall contain or shall be accompanied by a statement, in such form and such detail as the agency or the individual designated to supervise the referendum shall deem necessary and sufficient, to inform the employees of the rights which will accrue to them and their dependents and survivors, and the liabilities to which they will be subject, if their services are included under an agreement under this Article.

(b)        Upon receiving evidence satisfactory to him that with respect to any such referendum the conditions specified in section 218(d)(3) of the Social Security Act have been met, the Governor or such State official as may be designated by him, shall so certify to the Secretary of Health, Education and Welfare. (1955, c. 1154, s. 11; 1961, c. 516, s. 8.)



§ 135-30. State employees members of Law-Enforcement Officers' Benefit and Retirement Fund.

§ 135‑30.  State employees members of Law‑Enforcement Officers' Benefit and Retirement Fund.

The federal‑state agreement provided in G.S. 135‑21 shall be revised and extended to provide that, effective on, or retroactively as of, such date as may be fixed by the Board of Commissioners of the Law‑Enforcement Officers' Benefit and Retirement Fund, all or some of the members of said fund who are employees of the State of North Carolina or any of its agencies, shall be covered by the Social Security Act, dependent upon a referendum or referendums held pursuant to federal laws and regulations, at the request of said board, with the approval of the Governor: Provided, that such action shall be subject to the conditions and terms set forth in such agreement and subject to all applicable provisions of Article 2 of Chapter 135 of the General Statutes not inconsistent herewith: Provided, however, that the effecting of social security coverage shall not cause to be reduced or lowered the amount of the contributions to be made to the Law‑Enforcement Officers' Benefit and Retirement Fund by any State employee who is a member thereof nor the amount to be contributed by the State to said fund with respect to each State employee member; provided, further, from and after the date the above‑described employees become subject to the Social Security Act, there shall be deducted from each such employee's salary for each and every payroll period such sum as may be necessary to pay the amount of contributions of taxes required on his account with respect  to social security coverage, and the State, or the appropriate State agency, as an employer, shall pay the amount of contributions or taxes with respect to such person, as may be necessary on his account to effect the above‑described social security coverage. (1959, c. 618, s. 1.)



§ 135-31. Split referendums.

§ 135‑31.  Split referendums.

The provisions of this Article shall be construed as authorization for the State or political subdivisions or instrumentalities of government which have not heretofore secured social security coverage, and which are otherwise authorized to secure such coverage, to hold any type of referendum with respect thereto which federal law now or hereafter may authorize, and not be restricted to the types of referendums authorized by federal law at the time of the original enactment of this Article. (1959, c. 618, s. 1.)



§§ 135-32 through 135-33.1: Repealed by Session Laws 1981 (Regular Session, 1982), c. 1398, s. 1.

Article 3.

Other Teacher, Employee Benefits; Child Health Benefits.

Part 1.  General Provisions.

§§ 135‑32 through 135‑33.1:  Repealed by Session Laws 1981 (Regular Session, 1982), c. 1398, s. 1.



§ 135-34: Repealed by Session Laws 1987, c. 738, s. 29(l).

§ 135‑34: Repealed by Session Laws 1987, c.  738, s. 29(l).



§ 135-35: Repealed by Session Laws 1981, c. 859, s. 13.17; 1981 (Regular Session, 1982), c. 1398, s. 1.

§ 135‑35: Repealed by Session Laws 1981, c.  859, s. 13.17; 1981 (Regular Session, 1982), c. 1398, s. 1.



§ 135-36: Repealed by Session Laws 1981 (Regular Session, 1982), c. 1398, s. 1.

§ 135‑36: Repealed by Session Laws 1981 (Regular Session, 1982), c.  1398, s. 1.



§§ 135-37 through 135-42.1: Recodified and renumbered as G.S. 135-43 to 135-47.3.

§§ 135‑37 through 135‑42.1:  Recodified and renumbered as G.S. 135‑43 to 135‑47.3.



§ 135-43. Confidentiality of information and medical records; provider contracts.

Article 3A.

Other Benefits for Teachers, State Employees, Retired State Employees, and Child Health.

Part 1. General Provisions.

§ 135‑43.  Confidentiality of information and medical records; provider contracts.

(a)        Any information as herein described in this section which is in the possession of the Executive Administrator and the Board of Trustees of the State Health Plan for Teachers and State Employees or its Claims Processor under the Plan or the Predecessor Plan shall be confidential and shall be exempt from the provisions of Chapter 132 of the General Statutes or any other provision requiring information and records held by State agencies to be made public or accessible to the public. This section shall apply to all information concerning individuals, including the fact of coverage or noncoverage, whether or not a claim has been filed, medical information, whether or not a claim has been paid, and any other information or materials concerning a plan participant. Provided, however, such information may be released to the State Auditor, or to the Attorney General, or to the persons designated under G.S. 135‑43.3 in furtherance of their statutory duties and responsibilities, or to such persons or organizations as may be designated and approved by the Executive Administrator and Board of Trustees of the Plan, but any information so released shall remain confidential as stated above and any party obtaining such information shall assume the same level of responsibility for maintaining such confidentiality as that of the Executive Administrator and Board of Trustees of the State Health Plan for Teachers and State Employees.

(b)        Notwithstanding the provisions of this Article, the Executive Administrator and Board of Trustees of the State Health Plan for Teachers and State Employees may contract with providers of institutional and professional medical care and services to establish preferred provider networks.

The terms of a contract between the Plan and its third party administrator or between the Plan and its pharmacy benefit manager are a public record except that the terms in those contracts that contain trade secrets or proprietary or competitive information are not a public record under Chapter 132 of the General Statutes, and any such proprietary or competitive information and trade secrets contained in the contract shall be redacted by the Plan prior to making it available to the public. This subsection shall not be construed to prevent or restrict the release of any information made not a public record under this subsection to the State Auditor, the Attorney General, the Director of the State Budget, the Plan's Executive Administrator, and the Committee on Employee Hospital and Medical Benefits solely and exclusively for their use in the furtherance of their duties and responsibilities, and to the Department of Health and Human Services solely for the purpose of implementing the transition of NC Health Choice from the Plan to the Department of Health and Human Services. The design, adoption, and implementation of the preferred provider contracts, networks, and optional alternative comprehensive health benefit plans, and programs available under the optional alternative plans, as authorized under G.S. 135‑45 are not subject to the requirements of Article 3 of Chapter 143 of the General Statutes. The Executive Administrator and Board of Trustees shall make reports as requested to the President of the Senate, the President Pro Tempore of the Senate, the Speaker of the House of Representatives, and the Committee on Employee Hospital and Medical Benefits.

(c)        Allowable payments for services provided by a county or city ambulance service shall be paid directly or shall be co‑payable to the county or city ambulance service provider. As used in this subsection, "county or city ambulance service" means ambulance services provided by a county or county‑franchised ambulance service supplemented by county funds, or a municipally owned and operated ambulance service or by an ambulance service supplemented by municipal funds.  (1981, c. 355; 1981 (Reg. Sess., 1982), c. 1398, ss. 3, 4; 1983, c. 922, s. 21.10; 1985, c. 732, s. 38; 1985 (Reg. Sess., 1986), c. 1020, s. 20; 1998‑1, s. 4(h); 2007‑323, s. 28.22A(c); 2008‑107, s. 10.13(m); 2008‑168, s. 1(a), (c), (d); 2009‑16, s. 5(f); 2009‑83, s. 1.)



§ 135-43.1. Committee on Employee Hospital and Medical Benefits.

§ 135‑43.1.  Committee on Employee Hospital and Medical Benefits.

(a)        The Committee on Employee Hospital and Medical Benefits shall consist of 12 members as follows:

(1)        The President Pro Tempore of the Senate or a designee thereof;

(2)        The Speaker of the House of Representatives or a designee thereof;

(3)        Five members of the Senate appointed by the President Pro Tempore of the Senate; and

(4)        Five members of the House of Representatives appointed by the Speaker.

(b)        The President Pro Tempore of the Senate and the Speaker of the House of Representatives, or their designees, shall remain on the Committee for the duration of their terms in those offices. Terms of the other Committee members are for two years. Members may complete a term of service on the Committee even if they do not seek reelection or are not reelected to the General Assembly, but resignation or removal from service in the General Assembly constitutes resignation or removal from service on the Committee. Members shall serve until their successors are appointed.

(c)        The Committee shall review programs of hospital, medical and related care provided by Part 3 and Part 5 of this Article and programs of long‑term care benefits provided by Part 4 of this Article as recommended by the Executive Administrator and Board of Trustees of the Plan. The Executive Administrator and the Board of Trustees shall provide the Committee with any information or assistance requested by the Committee in performing its duties under this Article. The Committee shall meet not less than once each quarter to review the actions of the Executive Administrator and Board of Trustees. At each meeting, the Executive Administrator shall report to the Committee on any administrative and medical policies which have been issued as rules in accordance with G.S. 135‑44.8 and on any benefit denials, resulting from the policies, which have been appealed to the Board of Trustees.

(d)        The time members spend on Committee business shall be considered official legislative business for purposes of G.S. 120‑3.  (1981, c. 859, s. 13.18; 1981 (Reg. Sess., 1982), c. 1398, s. 5; 1983, c. 452, ss. 1, 2; 1985, c. 732, s. 45; 1987, c. 61; c. 857, s. 1; 1989 (Reg. Sess., 1990), c. 1038, s. 19.1; 1991, c. 739, s. 21; 1995, c. 229, s. 1; 1997‑278, s. 2; 1997‑468, s. 1; 1998‑1, s. 4(b); 2008‑168, ss. 1(a), (c), (e).)



§ 135-43.2. State Health Plan Administrative Commission.

§ 135‑43.2.  State Health Plan Administrative Commission.

(a)        The State Health Plan Administrative Commission (hereinafter "Commission") is created. It is composed of three members appointed by the General Assembly as follows:

(1)        In 2008 and quadrennially thereafter, two members appointed for two‑year terms by the General Assembly upon the recommendation of the Speaker of the House of Representatives in accordance with G.S. 120‑121, and in 2010 and quadrennially thereafter, one member appointed for a two‑year term by the General Assembly upon the recommendation of the Speaker of the House of Representatives in accordance with G.S. 120‑121.

(2)        In 2008 and quadrennially thereafter, one member appointed for a two‑year term by the General Assembly upon the recommendation of the President Pro Tempore of the Senate in accordance with G.S. 120‑121, and in 2010 and quadrennially thereafter, two members appointed for two‑year terms by the General Assembly upon the recommendation of the President Pro Tempore of the Senate in accordance with G.S. 120‑121.

(b)        Terms of office shall commence July 1 and end June 30, except that the terms of the initial members shall commence upon appointment and expire June 30, 2010.

(c)        The Commissioner of Insurance or his designee serves as secretary of the Commission.

(d)        Vacancies in appointments made by the General Assembly shall be filled in accordance with G.S. 120‑122.

(e)        The Governor may remove any member of the Commission from office after a hearing for nonfeasance, misfeasance, or malfeasance. The General Assembly may remove any member of the Commission.

(f)         The Commission shall elect from its membership a chair and a vice‑chair to serve terms coterminous with the terms of the members.

(g)        The Commission meets at the call of the chair or upon written request of at least two members.

(h)        The Commission shall be located administratively within the Department of Insurance but shall exercise all of its prescribed statutory powers independently of the Commissioner of Insurance.

(i)         A majority of the Commission shall constitute a quorum for the transaction of business.

(j)         Members of the Commission shall receive travel allowances under G.S. 138‑6 when traveling to and from meetings of the Commission, but shall not receive any subsistence allowance or per diem under G.S. 138‑5.  (2008‑168, s. 2.1; 2008‑187, s. 49.)



§ 135-43.3. Oversight team.

§ 135‑43.3.  Oversight team.

(a)        The Committee on Employee Hospital and Medical Benefits may use employees of the Legislative Services Office and may employ contractual services as approved by the Legislative Services Commission to monitor the Executive Administrator and Board of Trustees, the Claims Processor, and the Comprehensive Major Medical Plan [State Health Plan for Teachers and State Employees]. The Director of the Budget may use employees of the Office of State Budget and Management to monitor the Executive Administrator and Board of Trustees, the Claims Processor, and the Comprehensive Major Medical Plan [State Health Plan for Teachers and State Employees]. Employees authorized by the Legislative Services Commission and the Director of the Budget to provide assistance to the Committee on Employee Hospital and Medical Benefits and to the Director of the Budget shall comprise an oversight team.

(b)        The oversight team shall, jointly or individually, have access to all records of the Board of Trustees, the Executive Administrator, the Claims Processor, and the Plan. The oversight team shall, jointly or individually, be entitled to attend all meetings of the Board of Trustees.

(c)        The oversight team shall report to the Committee on Employee Hospital and Medical Benefits when requested by the Committee.  (1981 (Reg. Sess., 1982), c. 1398, s. 6; 1985, c. 732, ss. 47, 67; 1985 (Reg. Sess., 1986), c. 1020, s. 20; 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b); 2008‑168, ss. 1(a), 2(a), (b).)



§ 135-43.4. Committee on Actuarial Valuation of Retired Employees' Health Benefits.

§ 135‑43.4.  Committee on Actuarial Valuation of Retired Employees' Health Benefits.

(a)        There is established the Committee on Actuarial Valuation of Retired Employees' Health Benefits. The Committee shall be responsible for collecting data and reviewing assumptions for the sole purpose of conducting required actuarial valuations of State supported retired employees' health benefits under other post‑employment benefit accounting standards set forth by the Governmental Accounting Standards Board of the Financial Accounting Foundation.

(b)        The Committee on Actuarial Valuation of Retired Employees' Health Benefits shall consist of five members serving ex officio, as follows:

(1)        The State Budget Officer, who shall serve as the Chair;

(2)        The State Auditor;

(3)        The State Controller;

(4)        The State Treasurer; and

(5)        The Executive Administrator for the Teachers' and the State Employees' Comprehensive Major Medical Plan [State Health Plan for Teachers and State Employees].

(c)        A majority of the members of the Committee then serving shall constitute a quorum.

(d)        Each member shall be entitled to one vote on the Committee. Three affirmative votes shall be necessary for a decision by the members at any meeting of the Committee.

(e)        The Committee shall keep in convenient form such data as is necessary for actuarial valuation of retired employees' health benefits under accounting standards set forth by the Governmental Accounting Standards Board of the Financial Accounting Foundation. The Department of State Treasurer, Retirement Systems Division, the State Health Plan for Teachers and State Employees, and any other State agency, department, or university institution, local public school agency, or local community college institution shall provide any necessary data upon request of the Committee for the purpose of conducting its responsibilities.

(f)         The Committee shall designate either the actuary under contract with the Department of State Treasurer, Retirement Systems Division, or the actuary under contract with the State Health Plan for Teachers and State Employees as the technical adviser to the Committee on matters regarding the actuarial valuation of retired employees' health benefits created by the provisions of this Chapter. The technical advisor shall perform such actuarial valuation and other duties as are required under this Chapter.

(g)        The Committee shall secure an annual calendar‑year actuarial valuation of retired employees' health benefits under accounting standards set forth by the Governmental Accounting Standards Board of the Financial Accounting Foundation.

(h)        The Committee shall keep a record of all of its proceedings which shall be open to public inspection.  (2007‑467, s. 1; 2007‑323, s. 28.22A(o); 2008‑168, s. 1(a), (c), (f).)



§ 135-43.5. Auditing of the Plan.

§ 135‑43.5.  Auditing of the Plan.

The Board of Trustees and the Executive Administrator of the State Health Plan for Teachers and State Employees and the Claims Processor shall be subject to the oversight of the State Auditor pursuant to Article 5A of Chapter 147 of the General Statutes.  (1981 (Reg. Sess., 1982), c. 1398, s. 6; 1983, c. 913, s. 24; 1985, c. 732, s. 46; 1985 (Reg. Sess., 1986), c. 1020, p. 20; 2007‑323, s. 28.22A(o); 2007‑345, s. 12; 2008‑168, ss. 1(a), (c), 2(g).)



§ 135-43.6. Reports to the General Assembly.

§ 135‑43.6.  Reports to the General Assembly.

The Executive Administrator and Board of Trustees shall report to the General Assembly at such times and in such forms as shall be designated by the Committee on Employee Hospital and Medical Benefits.  (1981 (Reg. Sess., 1982), c. 1398, s. 6; 1985, c. 732, ss. 55, 55.1; 1985 (Reg. Sess., 1986), c. 1020, s. 7; 2008‑168, ss. 1(a), (c), 2(c).)



§ 135-43.7. Contract disputes not contested case under the Administrative Procedure Act, Chapter 150B of the General Statutes.

§ 135‑43.7.  Contract disputes not contested case under the Administrative Procedure Act, Chapter 150B of the General Statutes.

A dispute involving the performance, terms, or conditions of a contract between the Plan and an entity under contract with the Plan is not a contested case under Article 3 of Chapter 150B of the General Statutes.  (2001‑192, s. 2; 2008‑168, ss. 1(a), (c), 2(d).)



§ 135-44. Board of Trustees established.

Part 2. Administrative Structure.

§ 135‑44.  Board of Trustees established.

(a)        There is established the Board of Trustees of the State Health Plan for Teachers and State Employees.

(b)        The Board of Trustees of the State Health Plan for Teachers and State Employees shall consist of nine members.

(c)        Three members shall be appointed by the Governor. Terms shall be for two years. Vacancies shall be filled by the Governor. Of the members appointed by the Governor, one shall be either:

(1)        An employee of a State department, agency, or institution;

(2)        A teacher employed by a North Carolina public school system;

(3)        A retired employee of a State department, agency, or institution; or

(4)        A retired teacher from a North Carolina public school system.

(d)        Three members shall be appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives in accordance with G.S. 120‑121. Terms shall be for two years. Vacancies shall be filled in accordance with G.S. 120‑122.

(e)        Three members shall be appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate in accordance with G.S. 120‑121. Terms shall be for two years. Vacancies shall be filled in accordance with G.S. 120‑122.

(f)         Each appointing authority may remove any member appointed by that appointing authority.

(g)        The members of the Board of Trustees shall receive one hundred dollars ($100.00) per day, except employees eligible to enroll in the Plan, whenever the full Board of Trustees holds a public session, and travel allowances under G.S. 138‑6 when traveling to and from meetings of the Board of Trustees or hearings under G.S. 135‑44.7, but shall not receive any subsistence allowance or per diem under G.S. 138‑5, except when holding a meeting or hearing where this section does not provide for payment of one hundred dollars ($100.00) per day.

(h)        No member of the Board of Trustees may serve more than three consecutive two‑year terms.

(i)         Meetings of the Board of Trustees may be called by the Executive Administrator, the Chair, or by any three members.  (1981 (Reg. Sess., 1982), c. 1398, s. 6; 1983, c. 922, s. 1; 1985, c. 732, ss. 2‑5, 8, 11, 42, 59, 60; 1985 (Reg. Sess., 1986), c. 1020, s. 1; 1987, c. 857, s. 2; 1995, c. 490, s. 56; 2002‑126, s. 28.16(a); 2007‑323, s. 28.22A(b); 2008‑168, ss. 1(a), 2(a), (e).)



§ 135-44.1. Officers, quorum, meetings.

§ 135‑44.1.  Officers, quorum, meetings.

(a)        The Board of Trustees shall elect from its own membership such officers as it sees fit.

(b)        A majority of the members of the Board of Trustees in office shall constitute a quorum. Decisions of the Board of Trustees shall be made by a majority vote of the Trustees present, except as otherwise provided in this Part.

(c)        Meetings may be called by the Chair, or at the written request of three members.  (1981 (Reg. Sess., 1982), c. 1398, s. 6; 1987, c. 857, s. 3; 2008‑168, ss. 1(a), 2(a), (f); 2009‑16, s. 5(c).)



§ 135-44.2. Executive Administrator.

§ 135‑44.2.  Executive Administrator.

(a)        The Plan shall have an Executive Administrator and a Deputy Executive Administrator. The Executive Administrator and the Deputy Executive Administrator positions are exempt from the provisions of Chapter 126 of the General Statutes as provided in G.S. 126‑5(c1).

(b)        The Executive Administrator shall be appointed by the State Health Plan Administrative Commission. The term of employment and salary of the Executive Administrator shall be set by the State Health Plan Administrative Commission upon the advice of an executive committee of the Committee on Employee Hospital and Medical Benefits.

The Executive Administrator may be removed from office by the State Health Plan Administrative Commission, upon the advice of an executive committee of the Committee on Employee Hospital and Medical Benefits, and any vacancy in the office of Executive Administrator may be filled by the State Health Plan Administrative Commission with the term of employment and salary set upon the advice of an executive committee of the Committee on Employee Hospital and Medical Benefits.

(c)        The Executive Administrator shall appoint the Deputy Executive Administrator and may employ such clerical and professional staff, and such other assistance as may be necessary to assist the Executive Administrator and the Board of Trustees in carrying out their duties and responsibilities under this Article. The Executive Administrator may designate managerial, professional, or policy‑making positions as exempt from the State Personnel Act. The Executive Administrator may also negotiate, renegotiate and execute contracts with third parties in the performance of the Executive Administrator's duties and responsibilities under this Article; provided any contract negotiations, renegotiations and execution with a Claims Processor, with an optional alternative comprehensive health benefit plan, or program thereunder, authorized under G.S. 135‑45, with a preferred provider of institutional or professional hospital and medical care, or with a pharmacy benefit manager shall be done only after consultation with the Committee on Employee Hospital and Medical Benefits.

(d)        The Executive Administrator shall be responsible for:

(1)        Cost management programs;

(2)        Education and illness prevention programs;

(3)        Training programs for Health Benefit Representatives;

(4)        Membership functions;

(5)        Long‑range planning;

(6)        Provider and participant relations; and

(7)        Communications.

Managed care practices used by the Executive Administrator in cost management programs are subject to the requirements of G.S. 58‑3‑191, 58‑3‑221, 58‑3‑223, 58‑3‑235, 58‑3‑240, 58‑3‑245, 58‑3‑250, 58‑3‑265, 58‑67‑88, and 58‑50‑30.

(e)        The Executive Administrator shall make reports and recommendations on the Plan to the President of the Senate, the Speaker of the House of Representatives and the Committee on Employee Hospital and Medical Benefits.  (1985, c. 732, s. 10; 1985 (Reg. Sess., 1986), c. 1020, s. 20; 1987, c. 857, s. 5; 1991, c. 427, s. 2; 2000‑141, s. 2; 2001‑446, s. 6; 2004‑124, s. 31.27(a); 2005‑276, ss. 29.33(c), 29.34(a); 2007‑323, s. 28.22A(l); 2008‑168, ss. 1(a), 2(a), (h), 2.2.)



§ 135-44.3. Meaning of "Executive Administrator and Board of Trustees".

§ 135‑44.3.  Meaning of "Executive Administrator and Board of Trustees".

Whenever in this Article the words "Executive Administrator and Board of Trustees" appear, they mean that the Executive Administrator shall have the power, duty, right, responsibility, privilege or other function mentioned, after consulting with the Board of Trustees of the State Health Plan for Teachers and State Employees.  (1985, c. 732, s. 57; 1991, c. 427, s. 8; 2007‑323, s. 28.22A(d); 2008‑168, ss. 1(a), 2(a), (i).)



§ 135-44.4. Powers and duties of the Executive Administrator and Board of Trustees.

§ 135‑44.4.  Powers and duties of the Executive Administrator and Board of Trustees.

The Executive Administrator and Board of Trustees of the Teachers' and State Employees' Comprehensive Major Medical Plan shall have the following powers and duties:

(1)        Supervising and monitoring of the Claims Processor.

(2)        Providing for enrollment of employees in the Plan.

(3)        Communicating with employees enrolled under the Plan.

(4)        Communicating with health care providers providing services under the Plan.

(5)        Making payments at appropriate intervals to the Claims Processor for benefit costs and administrative costs.

(6)        Conducting administrative reviews under G.S. 135‑44.7.

(7)        Annually assessing the performance of the Claims Processor.

(8)        Preparing and submitting to the Governor and the General Assembly cost estimates for the Plan, including those required by Article 15 of Chapter 120 of the General Statutes.

(9)        Recommending to the Governor and the General Assembly changes or additions to the health benefits programs and health care cost containment programs offered under the Plan, together with statements of financial and actuarial effects as required by Article 15 of Chapter 120 of the General Statutes.

(10)      Working with State employee groups to improve health benefit programs.

(11)      Determining basis of payments to health care providers, including payments in accordance with G.S. 58‑50‑56.

(12)      Requiring bonding of the Claims Processor in the handling of State funds.

(13)      In case of termination of the contract under  subdivision (27) of this section, to select a new Claims Processor, after bidding procedures approved by the Department of Administration.

(13a)    The Plan and its pharmacy benefit manager may implement and administer pharmacy and medical utilization management programs and programs to detect and address utilization abuse of benefits.

(14)      Notwithstanding the provisions of Part 3 of this Article, to formulate and implement cost‑containment measures which are not in direct conflict with that Part.

(15)      Implementing pilot programs necessary to evaluate proposed cost containment measures which are not in direct conflict with  Part 3 of this Article, and expending funds necessary for the implementation of the pilot programs.

(16)      Authorizing coverage for alternative forms of care not otherwise provided by the Plan in individual cases when medically necessary, medically equivalent to services covered by the Plan, and when such alternatives would be less costly than would have been otherwise.

(17)      Establishing and operating a hospital and other provider bill audit program and a fraud detection program.

(18)      Determining administrative and medical policies that are not in direct conflict with Part 3 of this Article after consultation with the Claims Processor and the Plan's consulting actuary when Plan costs are involved.

(19)      Supervising the payment of claims and all other disbursements under this Article, including the recovery of any disbursements that are not made in accordance with the provisions of this Article.

(20)      Implementing and administering a program of long‑term care benefits pursuant to Part 4 of this Article.

(21)      Repealed by Session Laws 2008‑107, s. 10.13(a), effective July 1, 2008.

(22)      Implementing and administering a case management and disease management program and a wellness program.

(23)      Implementing and administering a pharmacy benefit management program through a third‑party contract awarded after receiving competitive quotes.

(24)      Repealed by Session Laws 2008‑168, s. 2(j), effective July 1, 2008.

(25)      The Executive Administrator may establish pilot programs to measure potential cost savings and improvements in patient care available through local, provider‑driven medical management.

(26)      It is the intent of the General Assembly that active employees and retired employees covered under the Plan and its successor Plan shall have several opportunities in each fiscal year to attend presentations conducted by Plan management staff providing detailed information about benefits, limitations, premiums, co‑payments, and other pertinent Plan matters. To this end, beginning in 2007 and annually thereafter, the Plan's management staff shall conduct multiple presentations each year to Plan members and association groups representing active and retired employees across all geographic regions of the State. Regional meetings shall be held in locations that afford reasonably convenient access to Plan members. The presentations shall be designed not only to present information about the Plan but also to hear and respond to Plan members' questions and concerns.

(27)      The Executive Administrator and Board of Trustees may terminate the contract with the Claims Processor in accordance with the terms of the contract.

(28)      The prompt pay requirements of G.S. 58‑3‑225 apply to the Plan.

(29)      For transplant and bariatric medical procedures, the Plan may restrict coverage to certain in‑network providers that are designated by the Plan's Claims Processing Contractor.

(30)      The Executive Administrator shall ensure provisions in contracts between the Plan and the Plan's Claims Processing Contractor that call for the Plan to contract with an independent auditor, selected by the Plan, to review the Claims Processing Contractor's administrative costs and services to the Plan by the Claim's Processing Contractor.

(31)      The Plan shall conduct a monthly review of Plan costs as compared to the same month in the immediately preceding year and a comparison of projected costs and savings to actual costs and savings. The Plan shall report the results of the review to the Committee on Employee Hospital and Medical Benefits and the State Health Plan Blue Ribbon Task Force at least semiannually.  (1981 (Reg. Sess., 1982), c. 1398, s. 6; 1983, c. 922, s. 2; 1985, c. 732, ss. 7, 9, 23, 24, 50, 51; 1985 (Reg. Sess., 1986), c. 1020, ss. 3, 20; 1987, c. 857, ss. 6, 7; 1987 (Reg. Sess., 1988), c. 1091, s. 5; 1989, c. 752, s. 22(a); 1991, c. 427, s. 3; 1993 (Reg. Sess., 1994), c. 679, s. 10.3; 1997‑468, s. 2; 1997‑519, s. 3.15; 1998‑1, s. 4(c); 2000‑141, s. 3; 2001‑253, ss. 1(a), 1(q); 2001‑487, s. 85.5; 2006‑249, s. 4(b); 2007‑323, s. 28.22(i); 2008‑107, s. 10.13(a); 2008‑168, ss. 1(a), 2(a), (k), (j); 2009‑16, s. 5(b).)



§ 135-44.5. Health benefit trust funds created.

§ 135‑44.5.  Health benefit trust funds created.

(a)        There are hereby established two health benefit trust funds, to be known as the Public Employee Health Benefit Fund and the Health Benefit Reserve Fund for the payment of hospital and medical benefits. As used in this section, the term "health benefit trust funds" refers to the fund type described under G.S. 143C‑1‑3(a)(10).

All premiums, fees, charges, rebates, refunds or any other receipts including, but not limited to, earnings on investments, occurring or arising in connection with health benefits programs established by this Article, shall be deposited into the Public Employee Health Benefit Fund. Disbursements from the Fund shall include any and all amounts required to pay the benefits and administrative costs of such programs as may be determined by the Executive Administrator and Board of Trustees.

Any unencumbered balance in excess of prepaid premiums or charges in the Public Employee Health Benefit Fund at the end of each fiscal year shall be used first, to provide an actuarially determined Health Benefit Reserve Fund for incurred but unpresented claims, second, to reduce the premiums required in providing the benefits of the health benefits programs, and third to improve the plan, as may be provided by the General Assembly. The balance in the Health Benefits Reserve Fund may be transferred from time to time to the Public Employee Health Benefit Fund to provide for any deficiency occurring therein.

The Public Employee Health Benefit Fund and the Health Benefit Reserve Fund shall be deposited with the State Treasurer and invested as provided in G.S. 147‑69.2 and 147‑69.3.

(b)        Disbursement from the Public Employee Health Benefit Fund may be made by warrant drawn on the State Treasurer by the Executive Administrator, or the Executive Administrator and Board of Trustees may by contract authorize the Claims Processors to draw the warrant.

(c)        Separate and apart from the health benefit trust funds authorized by subsections (a) and (b) of this section, there shall be a Public Employee Long‑Term Care Benefit Fund if the long‑term care benefits provided by Part 4 of this Article are administered on a self‑insured basis.

(d)        Repealed by Session Laws 2008‑107, s. 10.13(a), effective July 1, 2008.  (1981 (Reg. Sess., 1982), c. 1398, s. 6; 1985, c. 732, ss. 43, 63; 1985 (Reg. Sess., 1986), c. 1020, s. 20; 1997‑468, s. 3; 1998‑1, s. 4(d); 2008‑107, s. 10.13(a); 2008‑168, ss. 1(a), 2(a), (l).)



§ 135-44.6. (See Editor's Note) Premiums set.

§ 135‑44.6.  (See Editor's Note) Premiums set.

(a)        The Executive Administrator and Board of Trustees shall, from time to time, recommend to the General Assembly the establishment or adjustment of premium rates for the Plan and based on premium rates enacted by the General Assembly shall adopt rules for payment of the premiums. Premium rates shall be established for coverages where Medicare is the primary payer of health benefits separate and apart from the rates established for coverages where Medicare is not the primary payer of health benefits. The amount of State funds contributed for optional coverage for employees and retirees on a partially contributory basis shall not be more than the Plan's total noncontributory premium for Employee Only coverage, with the person selecting the coverage paying the balance of the partially contributory premium not paid by the Plan. The amount of State funds contributed shall not exceed the Plan's cost for Employee Only coverage. The Executive Administrator and Board of Trustees shall not impose a partially contributory premium until after it has consulted on the premium and the optional coverage design with the Committee on Employee Hospital and Medical Benefits.

(b)        The Executive Administrator and Board of Trustees shall establish separate premium rates for the long‑term care benefits provided by Part 4 of this Article if the benefits are administered on a self‑insured basis.

(c)        Repealed by Session Laws 2008‑107, s. 10.13(a), effective July 1, 2008.

(d)        In setting premiums for firefighters, rescue squad workers, and members of the National Guard, and their eligible dependents, the Executive Administrator and Board of Trustees shall establish rates separate from those affecting other members of the Plan. These separate premium rates shall include rate factors for incurred but unreported claim costs, for the effects of adverse selection from voluntary participation in the Plan, and for any other actuarially determined measures needed to protect the financial integrity of the Plan for the benefit of its served employees, retired employees, and their eligible dependents.

(e)        The total amount of premiums due the Plan from charter schools as employing units, including amounts withheld from the compensation of Plan members, that is not remitted to the Plan by the fifteenth day of the month following the due date of remittance shall be assessed interest of one and one‑half percent (1 1/2%) of the amount due the Plan, per month or fraction thereof, beginning with the sixteenth day of the month following the due date of the remittance. The interest authorized by this section shall be assessed until the premium payment plus the accrued interest amount is remitted to the Plan. The remittance of premium payments under this section shall be presumed to have been made if the remittance is postmarked in the United States mail on a date not later than the fifteenth day of the month following the due date of the remittance.

(f)         Premium rates established or adjusted pursuant to this section shall not become effective except by an act of the General Assembly.  (1981 (Reg. Sess., 1982), c. 1398, s. 6; 1985, c. 732, s. 52; 1991, c. 427, s. 5; 1997‑468, s. 4; 1998‑1, s. 4(e); 1999‑237, s. 28.29(h); 2003‑69, s. 2; 2004‑124, s. 31.21(c); 2005‑276, s. 29.31(e); 2007‑323, s. 28.22A(m), (m1), (o); 2007‑345, ss. 11, 12; 2008‑107, s. 10.13(a); 2008‑168, ss. 1(a), 2(a), (m); 2009‑281, s. 1; 2009‑571, s. 3(c).)



§ 135-44.7. Administrative review.

§ 135‑44.7.  Administrative review.

(a)        If, after exhaustion of internal appeal handling as outlined in the contract with the Claims Processor any person is aggrieved, the Claims Processor shall bring the matter to the attention of the Executive Administrator and Board of Trustees, which shall promptly decide whether the subject matter of the appeal is a determination subject to external review under Part 4 of Article 50 of Chapter 58 of the General Statutes. The Executive Administrator and Board of Trustees shall inform the aggrieved person and the aggrieved person's provider of the decision and shall provide the aggrieved person notice of the aggrieved person's right to appeal that decision as provided in this subsection. If the Executive Administrator and Board of Trustees decide that the subject matter of the appeal is not a determination subject to external review, then the Executive Administrator and Board of Trustees may make a binding decision on the matter in accordance with procedures established by the Executive Administrator and Board of Trustees. The Executive Administrator and Board of Trustees shall provide a written summary of the decisions made pursuant to this section to all employing units, all health benefit representatives, the oversight team provided for in G.S. 135‑43.3, all relevant health care providers affected by a decision, and to any other parties requesting a written summary and approved by the Executive Administrator and Board of Trustees to receive a summary immediately following the issuance of a decision. A decision by the Executive Administrator and Board of Trustees that a matter raised on internal appeal is a determination subject to external review as provided in subsection (b) of this section may be contested by the aggrieved person under Chapter 150B of the General Statutes. The person contesting the decision may proceed with external review pending a decision in the contested case under Chapter 150B of the General Statutes.

(b)        The Executive Administrator and Board of Trustees shall adopt and implement utilization review and internal grievance procedures that are substantially equivalent to those required under G.S. 58‑50‑61 and G.S. 58‑50‑62. External review of determinations shall be conducted in accordance with Part 4 of Article 50 of Chapter 58 of the General Statutes. As used in this section, "determination" is a decision by the Executive Administrator and Board of Trustees, or the Plan's designated utilization review organization administrated by or under contract with the Plan that an admission, availability of care, continued stay, or other health care service has been reviewed and, based upon information provided, does not meet the Plan's requirements for medical necessity, appropriateness, health care setting, or level of care or effectiveness, and the requested service is therefore denied, reduced, or terminated.

(c)        The Board of Trustees shall make the final agency decision in all cases contested pursuant to Chapter 150B of the General Statutes. The Executive Administrator shall execute the Board's final agency decisions. For purposes of G.S. 150B‑44, the Board of Trustees is an agency that is a board or commission.  (1981 (Reg. Sess., 1982), c. 1398, s. 6; 1985, c. 732, s. 53; 1985 (Reg. Sess., 1986), c. 1020, s. 20; 1991, c. 427, s. 6; 2001‑446, s. 5(e); 2008‑168, ss. 1(a), 2(a), (n).)



§ 135-44.8. Rules.

§ 135‑44.8.  Rules.

The Executive Administrator and Board of Trustees may adopt rules to implement Parts 2, 3, 4, and 5 of this Article. The Executive Administrator and Board of Trustees shall provide to all employing units, all health benefit representatives, the oversight team provided for in G.S. 135‑43.3, all relevant health care providers affected by a rule, and to any other persons requesting a written description and approved by the Executive Administrator and Board of Trustees written notice and an opportunity to comment not later than 30 days prior to adopting, amending, or rescinding a rule, unless immediate adoption of the rule without notice is necessary in order to fully effectuate the purpose of the rule. Rules of the Board of Trustees shall remain in effect until amended or repealed by the Executive Administrator and Board of Trustees. The Executive Administrator and Board of Trustees shall provide a written description of the rules adopted under this section to all employing units, all health benefit representatives, the oversight team provided for in G.S. 135‑43.3, all relevant health care providers affected by a rule, and to any other persons requesting a written description and approved by the Executive Administrator and Board of Trustees on a timely basis. Rules adopted by the Executive Administrator and Board of Trustees to implement this Article are not subject to Article 2A of Chapter 150B of the General Statutes.  (1981 (Reg. Sess., 1982), c. 1398, s. 6; 1985, c. 732, s. 54; 1991, c. 427, s. 7; 1997‑278, s. 3; 1997‑468, s. 5; 1998‑1, s. 4(f); 2001‑253, s. 1(r); 2008‑168, ss. 1(a), 2(a), (o).)



§ 135-45. Undertaking.

Part 3. State Health Plan for Teachers and State Employees.

§ 135‑45.  Undertaking.

(a)        The State of North Carolina undertakes to make available a State Health Plan (hereinafter called the "Plan") exclusively for the benefit of eligible employees, eligible retired employees, and certain of their eligible dependents, which will pay benefits in accordance with the terms of this Article. The Plan shall have all the powers and privileges of a corporation and shall be known as the State Health Plan for Teachers and State Employees. The Executive Administrator and Board of Trustees shall carry out their duties and responsibilities as fiduciaries for the Plan. The Plan shall administer one or more group health plans that are comprehensive in coverage and shall provide eligible employees and retired employees coverage on a noncontributory basis under at least one of the group plans with benefits equal to that specified in subsection (g) of this section. The Executive Administrator and Board of Trustees may operate group plans as a preferred provider option, or health maintenance, point‑of‑service, or other organizational arrangement and may offer the plans to employees and retirees on a noncontributory or partially contributory basis. Plans offered on a partially contributory basis must provide benefits that are additional to that specified in subsection (g) of this section and may not be offered unless approved in an act of the General Assembly.

(b)        Individuals eligible for coverage under G.S. 135‑45.2 on a fully or partially contributory basis are eligible to participate in any plan authorized under this section.

(c)        The State of North Carolina deems it to be in the public interest for North Carolina firefighters, rescue squad workers, and members of the National Guard, and certain of their dependents, who are not eligible for any other type of comprehensive group health insurance or other comprehensive group health benefits, and who have been without any form of group health insurance or other comprehensive group health benefit coverage for at least six consecutive months, to be given the opportunity to participate in the benefits provided by the State Health Plan for Teachers and State Employees. Coverage under the Plan shall be voluntary for eligible firefighters, rescue squad workers, and members of the National Guard who elect participation in the Plan for themselves and their eligible dependents.

(d)        The Plan benefits shall be provided under contracts between the Plan and the claims processors selected by the Plan. The Executive Administrator may contract with a pharmacy benefits manager to administer pharmacy benefits under the Plan. Such contracts shall include the applicable provisions of G.S. 135‑45.1 through G.S. 135‑45.15 and the description of the Plan in the request for proposal, and shall be administered by the respective claims processor or Pharmacy Benefits Manager, which will determine benefits and other questions arising thereunder. The contracts necessarily will conform to applicable State law. If any of the provisions of G.S. 135‑45.1 through G.S. 135‑45.15 and the request for proposals must be modified for inclusion in the contract because of State law, such modification shall be made. The Executive Administrator shall ensure that the terms of the contract between the Plan and the Plan's Claims Processing Contractor, the Pharmacy Benefit Manager, and the Disease Management Contractor require the contractor to provide the following:

(1)        Detailed billing by each entity showing itemized cost information, including individual administrative services provided;

(2)        Transactional data; and

(3)        The cost to the Plan for each administrative function performed by the contractor.

(e)        Payroll deduction shall be available for coverage under this Part for subscribers able to meet the Plan's requirements for payroll deduction.

(f)         Notwithstanding any other provisions of the Plan, the Executive Administrator and Board of Trustees are specifically authorized to use all appropriate means to secure tax qualification of the Plan under any applicable provisions of the Internal Revenue Code of 1954 as amended. The Executive Administrator and Board of Trustees shall furthermore comply with all applicable provisions of the Internal Revenue Code as amended, to the extent that this compliance is not prohibited by this Article.

(g)        The Executive Administrator and Board of Trustees shall not change the Plan's comprehensive health benefit coverage, co‑payments, deductibles, out‑of‑pocket expenditures, and lifetime maximums in effect on July 1, 2009, that would result in a net increased cost to the Plan or in a reduction in benefits to Plan members unless and until the proposed changes are directed to be made in an act of the General Assembly.

(h)        The Plan shall provide coverage under its Basic and Standard PPO options for the diagnosis and treatment of lymphedema. The coverage shall be the equivalent of coverage under G.S. 58‑3‑280.  (2008‑168, s. 3(c); 2009‑16, ss. 2(f), 5(h); 2009‑281, s. 1; 2009‑313, s. 2.)



§ 135-45.1. General definitions.

§ 135‑45.1.  General definitions.

As used in this Article unless the context clearly requires otherwise, the following definitions apply:

(1)        Allowed amount.  The charge that the Plan or its claims proessors determines is reasonable for covered services provided to a Plan member. This amount may be established in accordance with an agreement between the provider and the Plan or its claims processor. In the case of providers that have not entered into an agreement with the Plan or its claims processor, the allowed amount will be the lesser of the provider's actual charge or a reasonable charge established by the Plan or its claims processor using a methodology that is applied to comparable providers for similar services under a similar health benefit plan.

(2)        Benefit period.  The period of time during which charges for covered services provided to a Plan member must be incurred in order to be eligible for payment by the Plan.

(3)        Chemical dependency.  The pathological use or abuse of alcohol or other drugs in a manner or to a degree that produces an impairment in personal, social, or occupational functioning and which may, but need not, include a pattern of tolerance and withdrawal.

(4)        Claims Processor.  One or more administrators, third‑party administrators, or other parties contracting with the Plan to administer Plan benefits.

(5)        Clinical trials.  Patient research studies designed to evaluate new treatments, including prescription drugs. Coverage for clinical trials shall be as provided in G.S. 135‑45.8.

(6)        Comprehensive health benefit plan.  Health care coverage that consists of inpatient and outpatient hospital and medical benefits, as well as other outpatient medical services, prescription drugs, medical supplies, and equipment that are generally available in the health insurance market.

(7)        Covered service; benefit; allowable expense.  Any medically necessary, reasonable, and customary items of service, including prescription drugs, and medical supplies included in the Plan.

(8)        Deductible.  The dollar amount that must be incurred for certain covered services in a benefit period before benefits are payable by the Plan.

The deductible applies separately to each covered individual in each fiscal year, subject to an aggregate maximum per employee and child, employee and spouse, or employee and family coverage contract in any fiscal year.

If two or more family members are injured in the same accident, only one deductible is required for charges related to that accident during the benefit period.

(9)        Dependent.  An eligible Plan member other than the subscriber.

(10)      Dependent child.  A natural, legally adopted, or foster child or children of the employee and or spouse, unmarried, up to the first of the month following his or her 19th birthday, whether or not the child is living with the employee, as long as the employee is legally responsible for such child's maintenance and support. Dependent child also includes a stepchild of the member who is married to the stepchild's natural parent. To be eligible, the stepchild must have his or her primary residence with the member. Dependent child shall also include any child under age 19 who has reached his or her 18th birthday, provided the employee was legally responsible for such child's maintenance and support on his or her 18th birthday. Dependent children of firefighters, rescue squad workers, and members of the National Guard are subject to the same terms and conditions as are other dependent children covered by this subdivision. Eligibility of dependent children is subject to the requirements of G.S. 135‑45.2(d). The Plan may require documentation from the member confirming a child's eligibility to be covered as the member's dependent.

(11)      Employee or State employee.  Any permanent full‑time or permanent part‑time regular employee (designated as half‑time or more) of an employing unit.

(12)      Employing Unit.  A North Carolina School System; Community College; State Department, Agency, or Institution; Administrative Office of the Courts; or Association or Examining Board whose employees are eligible for membership in a State‑Supported Retirement System. An employing unit also shall mean a charter school in accordance with Part 6A of Chapter 115C of the General Statutes whose board of directors elects to become a participating employer in the Plan under G.S. 135‑45.5. Bona fide fire departments, rescue or emergency medical service squads, and National Guard units are deemed to be employing units for the purpose of providing benefits under this Article.

(13)      Experimental/Investigational.  Experimental/Investigational Medical Procedures.  The use of a service, supply, drug, or device not recognized as standard medical care for the condition, disease, illness, or injury being treated as determined by the Executive Administrator and Board of Trustees upon the advice of the Claims Processor.

(14)      Firefighter.  Eligible firefighters as defined by G.S. 58‑86‑25 who belong to a bona fide fire department as defined by G.S. 58‑86‑25 and who are not eligible for any type of comprehensive group health insurance or other comprehensive group health benefit coverage and who have been without any form of group health insurance or other comprehensive group health benefit coverage for at least six months. Firefighter shall also include members of the North Carolina Firemen and Rescue Squad Workers' Pension Fund who are in receipt of a monthly pension, who are not eligible for any type of comprehensive group health insurance or other comprehensive group health benefit coverage, and who have been without any form of group health insurance or other comprehensive group health benefit coverage for at least six months. Comprehensive group health insurance and other benefit coverage consists of inpatient and outpatient hospital and medical benefits, as well as other outpatient medical services, prescription drugs, medical supplies, and equipment that are generally available in the health insurance market. For purposes of this subdivision, comprehensive group health insurance and other benefit coverage includes Medicare benefits, CHAMPUS benefits, and other Uniformed Services benefits. North Carolina fire departments or their respective governing bodies shall certify the eligibility of their firefighters to the Plan for their participation in its benefits prior to enrollment.

(15)      Health Benefits Representative.  The employee designated by the employing unit to administer the Plan for the unit and its employees. The HBR is responsible for enrolling new employees, reporting changes, explaining benefits, reconciling group statements, and remitting group fees. The State Retirement System is the Health Benefits Representative for retired State employees.

(16)      Medical necessity or medically necessary.  Covered services or supplies that are:

a.         Provided for the diagnosis, treatment, cure, or relief of a health condition, illness, injury, or disease; and, except for clinical trials covered under the Plan, not for experimental, investigational, or cosmetic purposes.

b.         Necessary for and appropriate to the diagnosis, treatment, cure, or relief of a health condition, illness, injury, disease, or its symptoms.

c.         Within generally accepted standards of medical care in the community.

d.         Not solely for the convenience of the Plan member, the Plan member's family, or the provider.

For medically necessary services, the Plan or its representative may compare the cost‑effectiveness of alternative services or supplies when determining which of the services or supplies will be covered and in what setting medically necessary services are eligible for coverage.

(17)      National Guard members.  Members of the North Carolina Army and Air National Guard who are not eligible for any type of comprehensive group health insurance or other comprehensive group health benefit coverage and who have been without any form of group health insurance or other comprehensive group health benefit coverage for at least six months. Members of the North Carolina Army and Air National Guard include those who are actively serving in the National Guard as well as former members of the National Guard who have completed 20 or more years of service in the National Guard but have not attained the minimum age to begin receipt of a uniformed service military retirement benefit. Comprehensive group health insurance and other benefit coverage consists of inpatient and outpatient hospital and medical benefits, as well as other outpatient medical services, prescription drugs, medical supplies, and equipment that are generally available in the health insurance market. Comprehensive group health insurance and other benefit coverage includes Medicare benefits, Civilian Health and Medical Program of the Uniformed Services (CHAMPUS) benefits, and other Uniformed Services benefits. North Carolina National Guard units shall certify the eligibility of their members to the Plan for their participation in its benefits prior to enrollment.

(18)      Optional alternative comprehensive benefit plans.  Comprehensive benefit plans administered by the Plan that differ in coverage, deductibles, coinsurance from the Standard Plan providing for 80/20 coinsurance, and that are alternative choices for coverage at the option of the Plan member.

(19)      Plan or State Health Plan.  The North Carolina State Health Plan for Teachers and State Employees. Unless otherwise expressly provided, "Plan" includes all comprehensive health benefit plans offered under the Plan.

(20)      Plan member.  A subscriber or dependent who is eligible and currently enrolled in the Plan and for whom a premium is paid.

(21)      Plan year.  The period beginning July 1 and ending on June 30 of the succeeding calendar year.

(22)      Predecessor plan.  The Hospital and Medical Benefits for the Teachers' and State Employees' Retirement System of the State of North Carolina and the North Carolina Teachers' and State Employees' Comprehensive Major Medical Plan.

(23)      Rescue squad workers.  Eligible rescue squad workers as defined by the provisions of G.S. 58‑86‑30 who belong to a rescue or emergency medical services squad as defined by the same statute and who are not eligible for any type of comprehensive group health insurance or other comprehensive group health benefit coverage and who have been without any form of group health insurance or other comprehensive group health benefit coverage for at least six months. Rescue squad workers shall also include members of the North Carolina Firemen and Rescue Squad Workers' Pension Fund who are in receipt of a monthly pension, who are not eligible for any type of comprehensive group health insurance or other comprehensive group health benefit coverage, and who have been without any form of group health insurance or other comprehensive group health benefit coverage for at least six months. Comprehensive group health insurance and other benefit coverage consists of inpatient and outpatient hospital and medical benefits, as well as other outpatient medical services, prescription drugs, medical supplies, and equipment that are generally available in the health insurance market. For purposes of this subdivision, comprehensive group health insurance and other benefit coverage includes Medicare benefits, CHAMPUS benefits, and other Uniformed Services benefits. North Carolina rescue or emergency medical services squads or their respective governing bodies shall certify the eligibility of their rescue squad workers to the Plan for their participation in its benefits prior to enrollment.

(24)      Retired employee (retiree).  Retired teachers, State employees, and members of the General Assembly who are receiving monthly retirement benefits from any retirement system supported in whole or in part by contributions of the State of North Carolina, so long as the retiree is enrolled.

(25)      Subscriber.  A Plan member who is not a dependent.

(26)      Surviving spouse.  The spouse of a deceased Plan member who is eligible for Plan enrollment.  (2008‑168, s. 3(e); 2009‑16, s. 3(a); 2009‑281, s. 1.)



§ 135-45.2. Eligibility.

§ 135‑45.2.  Eligibility.

(a)        Noncontributory Coverage.  The following persons are eligible for coverage under the Plan, on a noncontributory basis, subject to the provisions of G.S. 135‑45.4:

(1)        All permanent full‑time employees of an employing unit who meet the following conditions:

a.         Paid from general or special State funds, or

b.         Paid from non‑State funds and in a group for which his or her employing unit has agreed to provide coverage.

Employees of State agencies, departments, institutions, boards, and commissions not otherwise covered by the Plan who are employed in permanent job positions on a recurring basis and who work 30 or more hours per week for nine or more months per calendar year are covered by the provisions of this subdivision.

(2)        Permanent hourly employees as defined in G.S. 126‑5(c4) who work at least one‑half of the workdays of each pay period.

(3)        Retired teachers, State employees, members of the General Assembly, and retired State law enforcement officers who retired under the Law Enforcement Officers' Retirement System prior to January 1, 1985. Except as otherwise provided in this subdivision, on and after January 1, 1988, a retiring employee or retiree must have completed at least five years of contributory retirement service with an employing unit prior to retirement from any State‑supported retirement system in order to be eligible for group benefits under this Part as a retired employee or retiree. For employees first hired on and after October 1, 2006, and members of the General Assembly first taking office on and after February 1, 2007, future coverage as retired employees and retired members of the General Assembly is subject to a requirement that the future retiree have 20 or more years of retirement service credit in order to be covered by the provisions of this subdivision.

(4)        Surviving spouses of:

a.         Deceased retired employees, provided the death of the former plan member occurred prior to October 1, 1986; and

b.         Deceased teachers, State employees, and members of the General Assembly who are receiving a survivor's alternate benefit under any of the State‑supported retirement programs, provided the death of the former plan member occurred prior to October 1, 1986.

(5)        Employees of the General Assembly, not otherwise covered by this section, as determined by the Legislative Services Commission, except for legislative interns and pages.

(6)        Members of the General Assembly.

(7)        Notwithstanding the provisions of subsection (e) of this section, employees on official leave of absence while completing a full‑time program in school administration in an approved program as a Principal Fellow in accordance with Article 5C of Chapter 116 of the General Statutes.

(8)        Notwithstanding the provisions of G.S. G.S. 135‑45.12 employees formerly covered by the provisions of this section, other than retired employees, who have been employed for 12 or more months by an employing unit and whose jobs are eliminated because of a reduction, in total or in part, in the funds used to support the job or its responsibilities, provided the employees were covered by the Plan at the time of separation from service resulting from a job elimination. Employees covered by this subsection shall be covered for a period of up to 12 months following a separation from service because of a job elimination.

(9)        Any member enrolled pursuant to subdivision (1) or (2) of this subsection who is on approved leave of absence with pay or receiving workers' compensation.

(10)      Employees on approved Family and Medical Leave.

(b)        Partially Contributory.  The following persons are eligible for coverage under the Plan on a partially contributory basis subject to the provisions of G.S. 135‑45.4:

(1)        A school employee in a job‑sharing position as defined in G.S. 135‑45.4. If these employees elect to participate in the Plan, the employing unit shall pay fifty percent (50%) of the Plan's total noncontributory premiums. Individual employees shall pay the balance of the total noncontributory premiums not paid by the employing unit.

(2)        Subject to the provisions of G.S. 135‑45.4, employees and members of the General Assembly with 10 but less than 20 years of retirement service credit provided the employees were first hired on or after October 1, 2006, and the members first took office on or after February 1, 2007. For such future retirees, the State shall pay fifty percent (50%) of the Plan's total noncontributory premiums. Individual retirees shall pay the balance of the total noncontributory premiums not paid by the State.

(c)        Fully Contributory.  The following person shall be eligible for coverage under the Plan, on a fully contributory basis, subject to the provisions of G.S. 135‑45.4:

(1)        Former members of the General Assembly who enroll before October 1, 1986.

(2)        For enrollments after September 30, 1986, former members of the General Assembly if covered under the Plan at termination of membership in the General Assembly. To be eligible for coverage as a former member of the General Assembly, application must be made within 30 days of the end of the term of office. Only members of the General Assembly covered by the Plan at the end of the term of office are eligible. If application is not made within the specified time period, the member forfeits eligibility.

(3)        Surviving spouses of deceased former members of the General Assembly who enroll before October 1, 1986.

(4)        Employees of the General Assembly, not otherwise covered by this section, as determined by the Legislative Services Commission, except for legislative interns and pages.

(5)        For enrollments after September 30, 1986, surviving spouses of deceased former members of the General Assembly, if covered under the Plan at the time of death of the former member of the General Assembly.

(6)        All permanent part‑time employees (designated as half‑time or more) of an employing unit who meets the conditions outlined in subdivision (a)(1)a. above, and who are not covered by the provisions of G.S. 135‑45.2(a)(1).

(7)        The spouses and eligible dependent children of enrolled teachers, State employees, retirees, former members of the General Assembly, former employees covered by the provisions of G.S. 135‑45.2(a)(8), Disability Income Plan beneficiaries, enrolled continuation members, and members of the General Assembly. Spouses of surviving dependents are not eligible, nor are dependent children if they were not covered at the time of the member's death. Surviving spouses may cover their dependent children provided the children were enrolled at the time of the member's death or enroll within 90 days of the member's death.

(8)        Blind persons licensed by the State to operate vending facilities under contract with the Department of Health and Human Services, Division of Services for the Blind and its successors, who are:

a.         Operating such a vending facility;

b.         Former operators of such a vending facility whose service as an operator would have made these operators eligible for an early or service retirement allowance under Article 1 of this Chapter had they been members of the Retirement System; and

c.         Former operators of such a vending facility who attain five or more years of service as operators and who become eligible for and receive a disability benefit under the Social Security Act upon cessation of service as an operator.

Spouses, dependent children, surviving spouses, and surviving dependent children of such members are not eligible for coverage.

(9)        Surviving spouses of deceased retirees and surviving spouses of deceased teachers, State employees, and members of the General Assembly provided the death of the former Plan member occurred after September 30, 1986, and the surviving spouse was covered under the Plan at the time of death.

(10)      Any eligible dependent child of the deceased retiree, teacher, State employee, member of the General Assembly, former member of the General Assembly, or Disability Income Plan beneficiary, provided the child was covered at the time of death of the retiree, teacher, State employee, member of the General Assembly, former member of the General Assembly, or Disability Income Plan beneficiary, (or was in posse at the time and is covered at birth under this Part), or was covered under the Plan on September 30, 1986. An eligible surviving dependent child can remain covered until age 19, or age 26 if a full‑time student, or indefinitely if certified as incapacitated under G.S. 135‑45.1(5)b.

(11)      Retired teachers, State employees, and members of the General Assembly with less than 10 years of retirement service credit, provided the teachers and State employees were first hired on or after October 1, 2006, and the members first took office on or after February 1, 2007.

(12)      Notwithstanding the provisions of G.S. 135‑45.12 former employees covered by the provisions of G.S. 135‑45.2 and their spouses and eligible dependent children who were covered by the Plan at the time of the former employees' separation from service pursuant to G.S. 135‑45.2, following expiration of the former employees' coverage provided by G.S. 135‑45.2. Election of coverage under this subdivision shall be made within 90 days after the termination of coverage provided under G.S. 135‑45.2.

(13)      Firefighters, rescue squad workers, and members of the National Guard, their eligible spouses, and eligible dependent children.

(d)        A foster child is covered as a dependent child (i) if living in a regular parent‑child relationship with the expectation that the employee will continue to rear the child into adulthood, (ii) if at the time of enrollment, or at the time a foster child relationship is established, whichever occurs first, the employee applies for coverage for such child and submits evidence of a bona fide foster child relationship, identifying the foster child by name and setting forth all relevant aspects of the relationship, (iii) if the claims processor accepts the foster child as a participant through a separate written document identifying the foster child by name and specifically recognizing the foster child relationship, and (iv) if at the time a claim is incurred, the foster child relationship, as identified by the employee, continues to exist. Children placed in a home by a welfare agency which obtains control of, and provides for maintenance of the child, are not eligible participants.

Coverage of a dependent child may be extended beyond the 19th birthday under the following conditions:

(1)        If the dependent is a full‑time student, through the end of the month following the student's 26th birthday. As used in this section, a full‑time student is a student who is pursuing a course of study that represents at least the normal workload of a full‑time student at a school or college accredited by the state of jurisdiction. In accordance with applicable federal law, coverage of a full time student that loses full‑time status due to illness or injury may be extended for one year from the effective date of the loss of full‑time status provided that the student was enrolled at the time of the onset of the illness or injury.

(2)        The dependent is physically or mentally incapacitated to the extent that he or she is incapable of earning a living and (i) such handicap developed or began to develop before the dependent's 19th birthday, or (ii) such handicap developed or began to develop before the dependent's 26th birthday if the dependent was covered by the Plan in accordance with G.S. 135‑45.2(5)a.

(e)        No person shall be eligible for coverage as a dependent if eligible as an employee or retired employee, except when a spouse is eligible on a fully contributory basis. In addition, no person shall be eligible for coverage as a dependent of more than one employee or retired employee at the same time.

(f)         Former employees who are receiving disability retirement benefits or disability income benefits pursuant to Article 6 of Chapter 135 of the General Statutes, provided the former employee has at least five years of retirement membership service, shall be eligible for the benefit provisions of this Plan, as set forth in this Part, on a noncontributory basis. Such coverage shall terminate as of the end of the month in which such former employee is no longer eligible for disability retirement benefits or disability income benefits pursuant to Article 6 of this Chapter.

(g)        Employees on official leave of absence without pay may elect to continue this group coverage at group cost provided that they pay the full employee and employer contribution through the employing unit during the leave period.

(h)        For the support of the benefits made available to any member vested at the time of retirement, their spouses or surviving spouses, and the surviving spouses of employees who are receiving a survivor's alternate benefit under G.S. 135‑5(m) of those associations listed in G.S. 135‑27(a), licensing and examining boards under G.S. 135‑1.1, the North Carolina State Art Society, Inc., and the North Carolina Symphony Society, Inc., each association, organization or board shall pay to the Plan the full cost of providing these benefits under this section as determined by the Board of Trustees of the State Health Plan for Teachers and State Employees. In addition, each association, organization or board shall pay to the Plan an amount equal to the cost of the benefits provided under this section to presently retired members of each association, organization or board since such benefits became available at no cost to the retired member. This subsection applies only to those individuals employed prior to July 1, 1983, as provided in G.S. 135‑27(d).

(i)         An eligible surviving spouse and any eligible surviving dependent child of a deceased retiree, teacher, State employee, member of the General Assembly, former member of the General Assembly, or Disability Income Plan beneficiary shall be eligible for group benefits under this section without waiting periods for preexisting conditions provided coverage is elected within 90 days after the death of the former plan member. Coverage may be elected at a later time, but will be subject to the 12‑month waiting period for preexisting conditions and will be effective the first day of the month following receipt of the application.

(j)         No person shall be eligible for coverage as an employee or retired employee or as a dependent of an employee or retired employee upon a finding by the Executive Administrator or Board of Trustees or by a court of competent jurisdiction that the employee or dependent knowingly and willfully made or caused to be made a false statement or false representation of a material fact in a claim for reimbursement of medical services under the Plan or in any representation or attestation to the Plan.

The Executive Administrator and Board of Trustees may make an exception to the provisions of this subsection when persons subject to this subsection have had a cessation of coverage for a period of five years and have made a full and complete restitution to the Plan for all fraudulent claim amounts. Nothing in this subsection shall be construed to obligate the Executive Administrator and Board of Trustees to make an exception as allowed for under this subsection.

(k)        Any employee receiving benefits pursuant to Article 6 of this Chapter when the employee has less than five years of retirement membership service, or an employee on leave without pay due to illness or injury for up to 12 months, is entitled to continued coverage under the Plan for the employee and any eligible dependents by paying one hundred percent (100%) of the cost.  (1981 (Reg. Sess., 1982), c. 1398, s. 6; 1983, c. 499; c. 761, ss. 252‑255; c. 867, s. 4; c. 922, s. 5; 1985, c. 400, ss. 5, 6; 1985 (Reg. Sess., 1986), c. 1020, s. 29(a)‑(l); 1987, c. 738, ss. 29(n), 36(a), 36(b); c. 809, ss. 3, 4; c. 857, ss. 11(a), 11.1, 11.2, 12; 1989, c. 752, s. 22(e), (f); 1989 (Reg. Sess., 1990), c. 1074, s. 22(a); 1993, c. 321, s. 85(b); 1995, c. 278, s. 1; c. 507, ss. 7.21(a)‑(c), 7.28(a)‑(c); 1997‑443, s. 11A.118(a); 1997‑512, ss. 17, 19‑27; 1999‑237, s. 28.29(f); 2000‑141, ss. 6(a), (b); 2000‑184, ss. 1(a),(b), 3; 2001‑487, s. 86(a); 2002‑174, s. 4; 2003‑358, s. 4; 2004‑124, s. 31.21(b); 2004‑199, s. 34(b); 2005‑276, s. 29.31(e); 2006‑174, ss. 1, 2, 3; 2007‑323, s. 28.22A(g1), (o); 2007‑345, s. 12; 2008‑168, ss. 1(a), 3(a), (f); 2008‑194, s. 6(b); 2009‑16, s. 3(b); 2009‑281, s. 1; 2009‑570, s. 43.2; 2009‑571, s. 3(a), (d).)



§ 135-45.3. Enrollment.

§ 135‑45.3.  Enrollment.

(a)        Except as otherwise required by applicable federal law, new employees must be given the opportunity to enroll or decline enrollment for themselves and their dependents within 30 days from the date of employment or from first becoming eligible on a noncontributory basis. Coverage may become effective on the first day of the month following date of entry on payroll or on the first day of the following month. New employees not enrolling themselves and their dependents within 30 days, or not adding dependents when first eligible as provided herein may enroll on the first day of any month but will be subject to a 12‑month waiting period for preexisting health conditions, except for employees who elect to change their coverage in accordance with rules established by the Executive Administrator and Board of Trustees for optional or alternative plans available under the Plan. Children born to covered employees having coverage type (2) or (3), as outlined in G.S. 135‑45.4(d) shall be automatically covered at the time of birth without any waiting period for preexisting health conditions. Children born to covered employees having coverage type (1) shall be automatically covered at birth without any waiting period for preexisting health conditions so long as the claims processor receives notification within 30 days of the date of birth that the employee desires to change from coverage (1) to coverage type (2) or (3), provided that the employee pays any additional premium required by the coverage type selected retroactive to the first day of the month in which the child was born.

(b)        Except as otherwise required by applicable federal law, newly acquired dependents (spouse/child) enrolled within 30 days of becoming an eligible dependent will not be subject to the 12‑month waiting period for preexisting conditions. A dependent can become qualified due to marriage, adoption, entering a foster child relationship, due to the divorce of a dependent child or the death of the spouse of a dependent child, and at the beginning of each legislative session (applies only to enrolled legislators). Effective date for newly acquired dependents if application was made within the 30 days can be the first day of the following month. Effective date for an adopted child can be date of adoption, or date of placement in the adoptive parents' home, or the first of the month following the date of adoption or placement. Firefighters, rescue squad workers, and members of the National Guard, and their eligible dependents, are subject to the same terms and conditions as are new employees and their dependents covered by this subdivision. Enrollments in these circumstances must occur within 30 days of eligibility to enroll.

(c)        When an eligible or enrolled member applies to enroll the member's eligible dependent child or spouse, the member shall provide the documentation required by the Plan to verify the dependent's eligibility for coverage.  (2008‑168, s. 3(g); 2009‑16, ss. 3(c), 3(g); 2009‑281, s. 1.)



§ 135-45.4. Effective dates of coverage.

§ 135‑45.4.  Effective dates of coverage.

(a)        Employees and Retired Employees. 

(1)        Employees and retired employees covered under the Predecessor Plan will continue to be covered, subject to the terms hereof.

(2)        Employees not enrolling or not adding dependents when first eligible may enroll later on the first of any following month, but will be subject to a twelve‑month waiting period for preexisting conditions except as provided in subdivision (a)(3) of this section. The waiting period under this subdivision is subject to applicable federal law.

(3)        Employees not enrolling or adding dependents when first eligible in accordance with G.S. 135‑45.3 may enroll later on the first of any following month but will be subject to a 12‑month waiting period for a preexisting health condition, except employees who elect to change their coverage in accordance with rules adopted by the Executive Administrator and Board of Trustees for optional alternative plans offered under the Plan.

(4)        Members of the General Assembly, beginning with the 1985 Session, shall become first eligible with the convening of each Session of the General Assembly, regardless of a Member's service during previous Sessions. Members and their dependents enrolled when first eligible after the convening of each Session of the General Assembly will not be subject to any waiting periods for preexisting health conditions. Members of the 1983 Session of the General Assembly, not already enrolled, shall be eligible to enroll themselves and their dependents on or before October 1, 1983, without being subject to any waiting periods for preexisting health conditions.

(b)        Waiting Periods and Preexisting Conditions. 

(1)        New employees and dependents enrolling when first eligible are subject to no waiting period for preexisting conditions under the Plan.

(2)        Employees not enrolling or not adding dependents when first eligible may enroll later on the first of any following month, but will be subject to a twelve‑month waiting period for preexisting conditions except as provided in subdivision (a)(3) of this section. The waiting period under this subdivision is subject to applicable federal law.

(3)        Retiring employees and dependents enrolled when first eligible after an employee's retirement are subject to no waiting period for preexisting conditions under the Plan. Retiring employees not enrolled or not adding dependents when first eligible after an employee's retirement may enroll later on the first of any following month, but will be subject to a 12‑month waiting period for preexisting conditions except as provided in subdivision (a)(3) of this section.

(4)        Employees and dependents enrolling or reenrolling within 12 months after a termination of enrollment or employment that were not enrolled at the time of this previous termination, regardless of the employing units involved, shall not be considered as newly‑eligible employees or dependents for the purposes of waiting periods and preexisting conditions. Employees and dependents transferring from optional prepaid alternative plans available under the Plan; employees and dependents immediately returning to service from an employing unit's approved periods of leave without pay for illness, injury, educational improvement, workers' compensation, parental duties, or for military reasons; employees and dependents immediately returning to service from a reduction in an employing unit's work force; retiring employees and dependents reenrolled in accordance with G.S. 135‑45.4(b)(3); formerly‑enrolled dependents reenrolling as eligible employees; formerly‑enrolled employees reenrolling as eligible dependents; and employees and dependents reenrolled without waiting periods and preexisting conditions under specific rules adopted by the Executive Administrator and Board of Trustees in the best interests of the Plan shall not be considered reenrollments for the purpose of this subdivision. Furthermore, employees accepting permanent, full‑time appointments who had previously worked in a part‑time or temporary position and their qualified dependents shall not be covered by waiting periods and preexisting conditions under this division provided enrollment as a permanent, full‑time employee is made when the employee and his dependents are first eligible to enroll.

(5)        To administer the 12‑month waiting period for preexisting conditions under this that Article, the Plan must give credit against the 12‑month period for the time a person was covered under a previous plan if the previous plan's coverage was continuous to a date not more than 63 days before the effective date of coverage. As used in this subdivision, a "previous plan" means any policy, certificate, contract, or any other arrangement provided by any accident and health insurer, any hospital or medical service corporation, any health maintenance organization, any preferred provider organization, any multiple employer welfare arrangement, any self‑insured health benefit arrangement, any governmental health benefit or health care plan or program, or any other health benefit arrangement. Waiting periods for preexisting conditions administered under this Article are subject to applicable federal law.

(c)        Dependents of Employees and Retired Employees. 

(1)        Dependents of employees and retired employees who have family coverage under the Predecessor Plan will continue to be covered subject to the terms hereof.

(2)        Employees who have dependents may apply for family coverage at the time they enroll as provided in subdivisions (a)(2) and (a)(3) of this section and such dependents will be covered under the Plan beginning the same date as such employees.

(3)        Employees and retired employees may change from one category of coverage to a different category of coverage without a waiting period for preexisting conditions, and, as applicable, dependents will be covered under the Plan the first of the month or the first of the second month following the dependent's eligibility for coverage, provided written application is submitted to the Health Benefits Representative within 30 days of becoming eligible.

(4)        Employees or retired employees who wish to change to employee only coverage shall give written notice to their Health Benefits Representative within 30 days after any change in the status of dependents, (resulting from death, divorce, etc.) that requires a change in contract category. The effective date will be the first of the month following the dependent's ineligibility event. If notification was not made within the 30 days following the dependent's ineligibility event, the dependent will be retroactively removed the first of the month following the dependent's ineligibility event, and the coverage category change will be the first of the month following written notification, except in cases of death, in which case the coverage category change will be made retroactive to the first of the month following the death.

(5)        Employees not adding dependents when first eligible may enroll later on the first of any following month, but dependents will be subject to a 12‑month waiting period for preexisting health conditions except as provided in subdivision (a)(3) of this section.

(6)        Employees or retired employees who wish to change to employee only coverage even though their dependents continue to be eligible, shall give written notification to their Health Benefits Representative. Except as otherwise required by applicable federal law, the date of this category change will be the first of the month following written notification or any first of the month thereafter as desired by the employee.

(7)        The effective date for newborns or adopted children will be date of birth, date of adoption, or placement with adoptive parent provided member is currently covered under employee and family or employee and child coverage. If the member wishes to add a newborn or adopted child and is currently enrolled in employee only coverage, the member must submit application for coverage and a coverage type change within 30 days of the child's birth or date of adoption or placement. Effective date for the coverage category change is the first of the month in which the child is born, adopted, or placed. Adopted children may also be covered the first of the month following placement or adoption.

(d)        Categories of Coverage Available.  There are four categories of coverage which an employee or retiree may elect.

(1)        Employee Only.  Covers enrolled employees only. Maternity benefits are provided to employee only.

(2)        Employee and Child.  Covers enrolled employee and all eligible dependent children. Maternity benefits are provided to the employee only.

(3)        Employee and Family.  Covers employee and spouse, and all eligible dependent children. Maternity benefits are provided to employee or enrolled spouse.

(4)        Employee and spouse. Covers employee and spouse only. Maternity benefits are provided to the employee or the employee's enrolled spouse.

(e)        Notwithstanding any other provision of this section, no coverage under the Plan shall become effective prior to the payment of premiums required by the Plan.

(f)         Firefighters, rescue squad workers, and members of the National Guard are subject to the same terms and conditions of this section as are employees. Eligible dependents of firefighters, rescue squad workers, and members of the National Guard are subject to the same terms and conditions of this section as are dependents of employees.

(g)        Different categories of coverage may be offered for optional alternative plans or programs.

(h)        If any provision of this section is in conflict with applicable federal law, federal law shall control to the extent of the conflict.  (1981 (Reg. Sess., 1982), c. 1398, s. 6; 1983, c. 499; c. 761, ss. 252‑255; c. 867, s. 4; c. 922, s. 5; 1985, c. 400, ss. 5, 6; 1985 (Reg. Sess., 1986), c. 1020, ss. 5(b), 20; 1987, c. 857, s. 13; 1991, c. 427, ss. 10‑12; 1996, 2nd Ex. Sess., c. 18, s. 28.23(b); 1997‑512, ss. 28‑31, 40; 1999‑237, s. 28.29(g); 2007‑323, s. 28.22A(h); 2008‑168, ss. 1(a), 3(a), (h); 2009‑16, ss. 3(d), 5(a); 2009‑281, s. 1.)



§ 135-45.5. Optional participation for charter schools operated by private nonprofit corporations.

§ 135‑45.5.  Optional participation for charter schools operated by private nonprofit corporations.

(a)        The board of directors of each charter school operated by a private nonprofit corporation shall elect whether to become a participating employer in the Plan in accordance with this Article. This election shall be in writing, shall be made no later than 30 days after this section becomes law, and shall be filed with the Executive Administrator and Board of Trustees and with the State Board of Education. For each charter school employee who is employed on or before the date the board makes the election, membership in the Plan is effective as of the date the board makes the election. For each charter school employee who is employed after the date the board makes the election, membership in the Plan is effective as of the date of that employee's entry into eligible service. This subsection applies only to charter schools that received State Board of Education approval under G.S. 115C‑238.29D in 1997 or 1998.

(b)        No later than 30 days after both parties have signed the written charter under G.S. 115C‑238.29E, the board of directors of a charter school operated by a private nonprofit corporation shall elect whether to become a participating employer in the Plan in accordance with this Article. This election shall be in writing and filed with the Executive Administrator, the Board of Trustees, and the State Board of Education. This election is effective for each charter school employee as of the date of that employee's entry into eligible service. This subsection applies to charter schools that receive State Board of Education approval under G.S. 115C‑238.29D after 1998.

(c)        A board's election to become a participating employer in the Plan under this section is irrevocable and shall require all eligible employees of the charter school to participate.

(d)        If a charter school's board of directors does not elect to become a participating employer in the Plan under this section, that school's employees and the dependents of those employees are not eligible for any benefits under the Plan on account of employment with a charter school.

(e)        The board of directors of each charter school shall notify each of its employees as to whether the board elected to become a participating employer in the Plan under this section. This notification shall be in writing and shall be provided within 30 days of the board's election or at the time an initial offer for employment is made, whichever occurs last. If the board did not elect to become a participating employer in the Plan, the notice shall include a statement that the employee shall have no legal recourse against the board or the State for any possible benefit under the Plan. The employee shall provide written acknowledgment of the employee's receipt of the notification under this subsection.  (1998‑212, s. 9.14A(e); 2008‑168, ss. 1(a), 3(a), (i).)



§ 135-45.6. Benefits not subject to deductible or coinsurance.

§ 135‑45.6.  Benefits not subject to deductible or coinsurance.

(a)        Immunizations.  The Plan will pay one hundred percent (100%) of allowable medical charges for immunizations for the prevention of contagious diseases as generally accepted medical practices would dictate when directed by a credentialed provider as determined by the claims processor.

(b)        Prescription Drugs.  The Plan's allowable charges for prescription legend drugs to be used outside of a hospital or skilled nursing facility shall be as determined by the Plan's Executive Administrator and Board of Trustees, which determinations are not subject to appeal under Article 3 of Chapter 150B of the General Statutes. Co‑payments and other allowable charges or coverage for prescription drugs shall be as follows:

(1)        The Plan will pay allowable charges for each outpatient prescription drug less a copayment to be paid by each covered individual equal to the following amounts: pharmacy charges up to ten dollars ($10.00) for each generic prescription, thirty‑five dollars ($35.00) for each preferred branded prescription without a generic equivalent, and fifty‑five dollars ($55.00) for each nonpreferred branded prescription. For each branded prescription drug with a generic equivalent drug, the member shall pay the generic co‑payment plus the difference between the Plan's gross allowed cost for the generic prescription and the Plan's cost for the branded prescription drug.

(2)        The Plan shall provide coverage of nonacute specialty medications, excluding cancer medications, under the Plan's pharmacy benefit through a specialty pharmacy vendor under contract with the Plan. The Plan may transfer coverage of specified specialty disease medications covered under the Plan's medical benefit to the contracted specialty pharmacy vendor. Specialty medications are covered biotech medications and other medications designated and classified by the Plan as specialty medications that are significantly more expensive than alternative drugs or therapies. Medications classified by the Plan as specialty medications shall meet all of the following conditions:

a.         Have unique uses for the treatment of complex diseases.

b.         Require special dosing or administration.

c.         Require special handling.

d.         Are typically prescribed by a specialist provider.

e.         Exceed four hundred dollars ($400.00) cost to the Plan per prescription.

The Plan shall impose a co‑payment in the amount of twenty‑five percent (25%) of the Plan's gross allowed cost of the specialty drug not to exceed one hundred dollars ($100.00) per prescription per 30‑day supply.

(3)        The Plan may exclude coverage of drugs that have therapeutic equivalents, as defined by the U.S. Food and Drug Administration, that are available over the counter. Before excluding coverage under this subdivision, the Plan shall consult with the Plan's Pharmacy and Therapeutics Committee.

(4)        A Plan member shall pay the lesser of copayments provided under this subsection or a pharmacy's cash price to the general public for a particular prescription. The Plan's pharmacy benefit manager may remove from the pharmacy network any pharmacy that charges an amount in violation of this subdivision. Prescriptions shall be for no more than a 30‑day supply for the purposes of the copayments paid by each covered individual. By accepting the copayments and any remaining allowable charges provided by this subsection, pharmacies shall not balance bill an individual covered by the Plan. A prescription legend drug is defined as an article the label of which, under the Federal Food, Drug, and Cosmetic Act, is required to bear the legend: "Caution: Federal Law Prohibits Dispensing Without Prescription." Such articles may not be sold to or purchased by the public without a prescription order. Benefits are provided for insulin even though a prescription is not required. The Plan may adopt utilization management procedures for certain drugs, but in no event shall the Plan provide coverage for sexual dysfunction or hair growth drugs or nonmedically necessary drugs used for cosmetic purposes. Any formulary used by the Plan's Executive Administrator and pharmacy benefit manager shall be an open formulary. Plan members shall not be assessed more than two thousand five hundred dollars ($2,500) per person per fiscal year in copayments required by this subsection. The Plan's Pharmacy Benefit Manager, or any pharmacy or vendor participating in the Plan shall charge the Plan for any prescription legend drug dispensed under the Plan's pharmacy benefit based upon the original National Drug Code (NDC) as established by the manufacturer of the prescription legend drug and published by the United States Food and Drug Administration.  (1981 (Reg. Sess., 1982), c. 1398, s. 6; 1983, c. 922, s. 7; 1985, c. 192, ss. 5, 9, 12; c. 732, ss. 16‑18; 1985 (Reg. Sess., 1986), c. 1020, ss. 10, 20; 1987, c. 857, s. 14; 1991, c. 427, ss. 13, 20; 1995, c. 507, s. 7.24(a); 1999‑237, s. 28.28(b); 2000‑141, s. 1; 2000‑184, s. 2; 2001‑253, ss. 1(d), 1(e); 2003‑186, s. 5(a); 2005‑276, s. 29.31(a); 2006‑249, s. 2(a); 2007‑323, s. 28.22A(a); 2008‑168, ss. 1(a), 3(a), (j); 2009‑16, s. 2(c); 2009‑571, s. 3(e).)



§ 135-45.7. Prior approval procedures.

§ 135‑45.7.  Prior approval procedures.

The Executive Administrator and Board of Trustees may establish procedures to require prior medical approval and may implement the procedures after consultation with the Committee on Employee Hospital and Medical Benefits.  (2008‑168, s. 3(l).)



§ 135-45.8. (See Editor's Note for temporary provision) General limitations and exclusions.

§ 135‑45.8.  (See Editor's Note for temporary provision) General limitations and exclusions.

The following shall in no event be considered covered expenses nor will benefits described in G.S. 135‑45.6 through G.S. 135‑45.11 be payable for:

(1)        Charges for any services rendered to a person prior to the date coverage under this Plan becomes effective with respect to such person.

(2)        Charges for care in a nursing home, adult care home, convalescent home, or in any other facility or location for custodial or for rest cures.

(3)        Charges to the extent paid, or which the individual is entitled to have paid, or to obtain without cost, in accordance with any government laws or regulations except Medicare. If a charge is made to any such person which he or she is legally required to pay, any benefits under this Plan will be computed in accordance with its provisions, taking into account only such charge. "Any government" includes the federal, State, provincial or local government, or any political subdivision thereof, of the United States, Canada or any other country.

(4)        Charges for services rendered in connection with any occupational injury or disease arising out of and in the course of employment with any employer, if (i) the employer furnishes, pays for or provides reimbursement for such charges, or (ii) the employer makes a settlement payment for such charges, or (iii) the person incurring such charges waives or fails to assert his or her rights respecting such charges.

(5)        Charges for any care, treatment, services or supplies other than those which are certified by a physician who is attending the individual as being required for the medically necessary treatment of the injury or disease and are deemed medically necessary and appropriate for the treatment of the injury or disease by the Executive Administrator and Board of Trustees upon the advice of the Claims Processor. This subdivision shall not be construed, however, to require certification by an attending physician for a service provided by an advanced practice registered nurse acting within the nurse's lawful scope of practice.

(6)        Charges for any services rendered as a result of injury or sickness due to an act of war, declared or undeclared, which act shall have occurred after the effective date of a person's coverage under the Plan.

(7)        Charges for personal services such as barber services, guest meals, radio and TV rentals, etc.

(8)        Charges for any services with respect to which there is no legal obligation to pay. For the purposes of this item, any charge which exceeds the charge that would have been made if a person were not covered under this Plan shall, to the extent of such excess, be treated as a charge for which there is no legal obligation to pay; and any charge made by any person for anything which is normally or customarily furnished by such person without payment from the recipient or user thereof shall also be treated as a charge for which there is no legal obligation to pay.

(9)        Charges during a continuous hospital confinement which commenced prior to the effective date of the person's coverage under this Plan.

(10)      Charges in excess of either the allowed amount or the reasonable amount, or the fair and reasonable value of the services or supply which gives rise to the expense; provided that in each instance the extent that a particular charge is usual, customary and reasonable or fair and reasonable shall be measured and determined by comparing the charge with charges made for similar things to individuals of similar age, sex, income and medical condition in the locality concerned, and the result of such determination shall constitute the maximum allowable as covered medical expenses unless the Claims Processor finds that considerations of fairness and equity in a particular set of circumstances require that greater or lesser charges be considered as covered medical expenses in that set of circumstances.

(11)      Charges for or in connection with any dental work or dental treatment except to the extent that such work or treatment is specifically provided for under the Plan. Excluded is payment for surgical benefits for tooth replacement, such as crowns, bridges or dentures; orthodontic care; filling of teeth; extraction of teeth (whether or not impacted); root canal therapy; removal of root tips from teeth; treatment for tooth decay, inflammation of gingiva, or surgical procedures on diseased gingiva or other periodontal surgery; repositioning soft tissue, reshaping bone, and removal of bony projections from the ridges preparatory to fitting of dentures; removal of cysts incidental to removal of root tips from teeth and extraction of teeth; or other dental procedures involving teeth and their bones or tissue supporting structure.

(12)      Charges incurred for any medical observations or diagnostic study when no disease or injury is revealed, unless proof satisfactory to the Claims Processor is furnished that (i) the claim is in order in all other respects, (ii) the covered individual had a definite symptomatic condition of disease or injury other than hypochondria, and (iii) the medical observation and diagnostic studies concerned were not undertaken as a matter of routine physical examination or health checkup.

(13)      Charges for routine eye examinations, eyeglasses or other corrective lenses (except for cataract lenses certified as medically necessary for aphakia persons) and hearing aids or examinations for the prescription or fitting thereof.

(14)      Charges for cosmetic surgery or treatment except that charges for cosmetic surgery or treatment required for correction of damage caused by accidental injury sustained by the covered individual while coverage under this plan is in force on his or her account or to correct congenital deformities or anomalies shall not be excluded if they otherwise qualify as covered medical expenses. Reconstructive breast surgery following mastectomy, as those terms are defined in G.S. 58‑51‑62, is not "cosmetic surgery or treatment" for purposes of this section.

(15)      Admissions for diagnostic tests or procedures which could be, and generally are, performed on an outpatient basis and inpatient services or supplies which are not consistent with the diagnosis, for which admitted.

(16)      Costs denied by the Claims Processor as part of its overall program of claim review and cost containment.

(17)      Charges in excess of negotiated rates allowed for preferred providers of institutional and professional medical care and services, when such preferred providers are reasonably available to provide institutional and professional medical care.

(18)      If a covered service becomes excluded from coverage under the Plan, the Executive Administrator and Claims Processor may, in the event of exceptional situations creating undue hardships or adverse medical conditions, allow persons enrolled in the Plan to remain covered by the Plan's previous coverage for up to three months after the effective date of the change in coverage, provided the persons so enrolled had been undergoing a continuous plan of specific treatment initiated within three months prior to the effective date of the change in coverage.

(19)      Charges for services unless a claim is filed within 18 months from the date of service.

(20)      Any service, treatment, facility, equipment, drug, supply, or procedure that is experimental or investigational as defined by the Plan. Clinical trial phases III and IV are covered by the Plan as is clinical trial phase II when approved by the Plan. Regardless of the type of trial phases covered by the Plan, all covered trials must involve the treatment of life‑threatening medical conditions, must be clearly superior to available noninvestigational treatment alternatives, and must have clinical and preclinical data that shows the trials will be at least as effective as noninvestigational alternatives. Trials must also involve determinations by treating physicians, relevant scientific data, and opinions of experts in relevant fields of medicine. Covered trials must be approved by the National Institutes of Health, a National Institutes of Health cooperative group or center, the U.S. Food and Drug Administration, the U.S. Department of Defense, or the U.S. Department of Veterans Affairs. The Plan may also cover clinical trials sponsored by other entities. Trials must also be approved by applicable qualified institutional review boards. All covered trials must be conducted in and by facilities and personnel that maintain a high level of expertise because of their training, experience, and volume of patients. To be covered by the Plan, patients participating in clinical trials must meet substantially all protocol requirements of the trials and exercise informed consent in the trials. Only medically necessary costs of health care services involved in treatments provided to patients for the purpose of the trials are covered by the Plan to the extent that such costs are not customarily funded by national agencies, commercial manufacturers, distributors, or other such providers. Clinical trial costs not covered by the Plan include, but are not limited to, the costs of services that are not health care services and costs associated with managing research in the trials. The Plan shall not exclude benefits for covered clinical trials if the proposed treatment is the only appropriate protocol for the condition being treated.

(21)      Complications arising from noncovered services.

(22)      Charges related to a noncovered service, even if the charges would have been covered if rendered in connection with a covered service.

(23)      Charges for services covered by the long‑term care benefit provisions of Part 4 of this Article.

(24)      Charges disallowed by the Plan's pharmacy benefits manager.  (1981 (Reg. Sess., 1982), c. 1398, s. 6; 1983, c. 922, ss. 15, 21.4; 1985 (Reg. Sess., 1986), c. 1020, ss. 16, 20, 21, 25, 26; 1987, c. 282, s. 35; 1991, c. 427, ss. 16, 30, 40; 1993, c. 464, s. 7; 1995, c. 535, s. 29; 1997‑456, s. 55.9; 1997‑468, s. 6; 1997‑512, ss. 4, 13; 1998‑212, s. 28.29(c); 2000‑141, s. 5; 2007‑323, ss. 28.22A(j), (k); 2008‑168, ss. 1(a), 3(a), (m), (v); 2009‑16, s. 2(d).)



§ 135-45.9. Special provisions for chemical dependency and mental health benefits.

§ 135‑45.9.  Special provisions for chemical dependency and mental health benefits.

(a)        Except as otherwise provided in this section, benefits for the treatment of mental illness and chemical dependency are covered by the Plan and shall be subject to the same deductibles, durational limits, and coinsurance factors as are benefits for physical illness generally.

(b)        Notwithstanding any other provision of this Part, the following necessary services for the care and treatment of chemical dependency and mental illness shall be covered as provided in this section: allowable institutional and professional charges for inpatient care, outpatient care, intensive outpatient program services, partial hospitalization treatment, and residential care and treatment:

(1)        For mental illness treatment:

a.         Licensed psychiatric hospitals or State psychiatric hospitals accredited by the Joint Commission on the Accreditation of Healthcare Organizations;

b.         Licensed psychiatric beds in licensed general hospitals;

c.         Licensed residential treatment facilities that have 24‑hour on‑site care provided by a registered nurse who is physically located at the facility at all times and that hold current accreditation by a national accrediting body approved by the Plan's mental health case manager;

d.         Area Mental Health, Developmental Disabilities, and Substance Abuse Authorities or County Programs in accordance with G.S. 122C‑141;

e.         Licensed intensive outpatient treatment programs; and

f.          Licensed partial hospitalization programs.

(2)        For chemical dependency treatment:

a.         Licensed chemical dependency units in licensed psychiatric hospitals or in State psychiatric hospitals accredited by the Joint Commission on the Accreditation of Healthcare Organizations;

b.         Licensed chemical dependency hospitals;

c.         Licensed chemical dependency treatment facilities;

d.         Area Mental Health, Developmental Disabilities, and Substance Abuse Authorities or County Programs in accordance with G.S. 122C‑141;

e.         Licensed intensive outpatient treatment programs;

f.          Licensed partial hospitalization programs; and

g.         Medical detoxification facilities or units.

(c)        Notwithstanding any other provisions of this Part, the following providers and no others may provide necessary care and treatment for mental health under this section:

(1)        Psychiatrists who have completed a residency in psychiatry approved by the American Council for Graduate Medical Education and who are licensed as medical doctors or doctors of osteopathy in the state in which they perform and services covered by the Plan;

(2)        Licensed doctors of psychology;

(3)        Clinical social workers licensed or certified by the North Carolina Social Work Certification and Licensure Board under Chapter 90B of the General Statutes.

(4)        Licensed professional counselors;

(5)        Certified clinical specialists in psychiatric and mental health nursing in accordance with Article 9A of Chapter 90 of the General Statutes;

(6)        Nurses working under the employment and direct supervision of such physicians, psychologists, or psychiatrists;

(7)        Licensed psychological associates;

(8)        Certified fee‑based practicing pastoral counselors in accordance with Article 26 of Chapter 90 of the General Statutes;

(9)        Licensed physician assistants under the supervision of a licensed psychiatrist and acting pursuant to G.S. 90‑18.1 or the applicable laws and rules of the area in which the physician assistant is licensed or certified; and

(10)      Licensed marriage and family therapists; [and]

(11)      Physicians licensed under Chapter 90 of the General Statutes and certified professionals with training and experience in the care and treatment for mental health and working under the direct supervision of such physicians.

(d)        Notwithstanding any other provisions of this Part, the following providers and no others may provide necessary care and treatment for chemical dependency under this section:

(1)        The following providers with appropriate substance abuse training and experience in the field of alcohol and other drug abuse as determined by the mental health case manager, in facilities described in subdivision (b)(2) of this section, in day/night programs or outpatient treatment facilities licensed after July 1, 1984, under Article 2 of Chapter 122C of the General Statutes or in North Carolina area programs in substance abuse services are authorized to provide treatment for chemical dependency under this section:

a.         Licensed physicians including, but not limited to, physicians who are certified in substance abuse by the American Society of Addiction Medicine (ASAM);

b.         Licensed psychologists;

c.         Psychiatrists;

d.         Certified substance abuse counselors working under the direct supervision of such physicians, psychologists, or psychiatrists;

e.         Licensed psychological associates;

f.          Nurses working under the direct supervision of such physicians, psychologists, or psychiatrists;

g.         Clinical social workers licensed or certified by the North Carolina Social Work Certification and Licensure Board under Chapter 90B of the General Statutes;

h.         Certified clinical specialists in psychiatric and mental health nursing in accordance with Article 9A of Chapter 90 of the General Statutes;

i.          Licensed professional counselors;

j.          Certified fee‑based practicing pastoral counselors in accordance with Article 26 of Chapter 90 of the General Statutes;

k.         Substance abuse professionals certified under Article 5C of Chapter 90 of the General Statutes; and

l.          Licensed marriage and family and therapists.

(2)        The following providers with appropriate substance abuse training and experience in the field of alcohol and other drug abuse as determined by the mental health case manager are authorized to provide treatment for chemical dependency in outpatient practice settings:

a.         Licensed physicians including, but not limited to, physicians who are certified in substance abuse by the American Society of Addiction Medicine (ASAM);

b.         Licensed psychologists;

c.         Psychiatrists;

d.         Certified substance abuse counselors working under the direct supervision of such physicians, psychologists, or psychiatrists;

e.         Licensed psychological associates;

f.          Nurses working under the direct supervision of such physicians, psychologists, or psychiatrists;

g.         Clinical social workers licensed or certified by the North Carolina Social Work Certification and Licensure Board under Chapter 90B of the General Statutes.

h.         Certified clinical specialists in psychiatric and mental health nursing in accordance with Article 9A of Chapter 90 of the General Statutes;

i.          Licensed professional counselors;

j.          Certified fee‑based practicing pastoral counselors in accordance with Article 26 of Chapter 90 of the General Statutes;

k.         Licensed marriage and family and therapists;

l.          Substance abuse professionals certified under Article 5C of Chapter 90 of the General Statutes; and

m.        In the absence of meeting one of the criteria above, the Mental Health Case Manager could consider, on a case‑by‑case basis, a provider who supplies:

1.         Evidence of graduate education in the diagnosis and treatment of chemical dependency, and

2.         Supervised work experience in the diagnosis and treatment of chemical dependency (with supervision by an appropriately credentialed provider), and

3.         Substantive past and current continuing education in the diagnosis and treatment of chemical dependency commensurate with one's profession.

(3)        Physicians licensed under Chapter 90 of the General Statutes and certified professionals with training and experience in the care and treatment for chemical dependency and working under the direct supervision of such physicians.

Provided, however, that nothing in this subsection shall prohibit the Plan from requiring the most cost‑effective treatment setting to be utilized by the person undergoing necessary care and treatment for chemical dependency.

(e)        Benefits provided under this section shall be subject to a case management program for medical necessity and medical appropriateness consisting of (i) precertification of outpatient visits beyond 26 visits each Plan year, (ii) all electroconvulsive treatment, (iii) inpatient utilization review through preadmission and length‑of‑stay certification for nonemergency admissions to the following levels of care: inpatient units, partial hospitalization programs, residential treatment centers, chemical dependency detoxification and treatment programs, and intensive outpatient programs, (iv) length‑of‑stay certification of emergency inpatient admissions, and (v) a network of qualified, available providers of inpatient and outpatient psychiatric and chemical dependency treatment. Care which is not both medically necessary and medically appropriate will be noncertified, and benefits will be denied.

(f)         For the purpose of this section, "emergency" is the sudden and unexpected onset of a condition manifesting itself by acute symptoms of sufficient severity that, in the absence of an immediate psychiatric or chemical dependency inpatient admission, could imminently result in injury or danger to self or others.

(g)        As used in this section, the word "Plan" includes all optional and alternative plans, and programs available under the optional or alternative plans, in effect under the State Health Plan for Teachers and State Employees and its successor Plans.  (1991, c. 427, s. 32; 1993, c. 464, ss. 3(a), 4; 1995, c. 157, s. 2; c. 406, s. 2; 1997‑512, s. 14; 1999‑186, s. 1; 1999‑199, s. 3; 1999‑210, s. 8; 1999‑351, s. 7; 2001‑258, s. 1; 2001‑487, s. 40(n); 2003‑368, ss. 2, 3; 2004‑124, s. 31.28; 2007‑323, ss. 28.22(f), (o); 2008‑168, ss. 1(a), 3(a), (n); 2009‑16, s. 5(d).)



§ 135-45.10. Persons eligible for Medicare; optional participation in other Medicare products.

§ 135‑45.10.  Persons eligible for Medicare; optional participation in other Medicare products.

(a)        Benefits payable for covered expenses under this Plan in G.S. 135‑45.6 through G.S. 135‑45.10 will be reduced by any benefits payable for the same covered expenses under Medicare, so that Medicare will be the primary carrier except where compliance with federal law specifies otherwise.

(b)        For those participants eligible for Medicare, the Plan will be administered on a "carve out" basis. The provisions of the Plan are applied to the charges not paid by Medicare (Parts A & B). In other words, those charges not paid by Medicare would be subject to the deductible and coinsurance of the Plan just as if the charges not paid by Medicare were the total bill.

(c)        For those individuals eligible for Part A (at no cost to them), benefits under this program will be reduced by the amounts to which the covered individuals would be entitled to under Parts A and B of Medicare, even if they choose not to enroll for Part B.

(d)        Notwithstanding the foregoing provisions of this section or any other provisions of the Plan, the Executive Administrator and Board of Trustees may enter into negotiations with the Centers for Medicare and Medicaid Services, U.S. Department of Health and Human Services, in order to secure a more favorable coordination of the Plan's benefits with those provided by Medicare, including but not limited to, measures by which the Plan would provide Medicare benefits for all of its Medicare‑eligible members in return for adequate payments from the federal government in providing such benefits. Should such negotiations result in an agreement favorable to the Plan and its Medicare‑eligible members, the Executive Administrator and Board of Trustees may, after consultation with the Committee on Employee Hospital and Medical Benefits, implement such an agreement which shall supersede all other provisions of the Plan to the contrary related to its payment of claims for Medicare‑eligible members.

(e)        Notwithstanding subsections (a), (b), and (c) of this section, the Plan may offer an optional Medicare Advantage plan to a Medicare eligible Plan member. A Medicare Advantage plan offered by the Plan shall be an insured product offered through a private insurance carrier authorized by the Centers for Medicare and Medicaid Services to offer Medicare Advantage plans. A Medicare Advantage plan offered by the Plan shall not be a self‑funded benefit plan underwritten by the State of North Carolina. Prescription drug benefits shall not be included in the benefits offered under a Medicare Advantage insurance product but shall continue to be provided by the Plan as authorized under G.S. 135‑45.6.

An eligible Plan member may choose to enroll in a Medicare Advantage plan in lieu of any other benefit coverage plan offered under the Plan to Medicare eligible Plan members. A Medicare eligible Plan member must be enrolled in Medicare Part B to participate in an optional Medicare Advantage plan. A non‑Medicare eligible dependent of a Medicare Advantage eligible Plan member may enroll on a fully contributory basis in benefit plans offered under the Plan to non‑Medicare eligible Plan members. If an enrolled Plan member decides not to re‑enroll in an optional Medicare Advantage plan during the Plan's annual enrollment period, the Plan member may at that time re‑enroll in other benefit coverage offered by the Plan in accordance with the provisions of subsections (a), (b), and (c) of this section.  (1981 (Reg. Sess., 1982), c. 1398, s. 6; 1985 (Reg. Sess., 1986), c. 1020, s. 18; 1987, c. 857, s. 21; 1989, c. 752, s. 22(o); 2008‑168, ss. 1(a), 3(a), (o).)



§ 135-45.11. Cost-savings initiatives and incentive programs authorized.

§ 135‑45.11.  Cost‑savings initiatives and incentive programs authorized.

(a)        Cost‑Saving Initiatives.  Coverage of Over‑the‑Counter Medications.  The Executive Administrator and Board of Trustees may authorize coverage for over‑the‑counter medications as recommended by the Plan's pharmacy and therapeutics committee. In approving for coverage one or more over‑the‑counter medications, the Executive Administrator and Board of Trustees shall ensure that each recommended over‑the‑counter medication has been analyzed to ensure medical effectiveness and Plan member safety. The analysis shall also address the financial impact on the Plan. The Executive Administrator and Board of Trustees may impose a co‑payment to be paid by each covered individual for each packaged over‑the‑counter medication. The Executive Administrator and Board of Trustees may adopt policies establishing limits on the amount of coverage available for over‑the‑counter medications for each covered individual over a 12‑month period. Prior to implementing policy and co‑payment changes authorized under this section, the Executive Administrator and Board of Trustees shall submit the proposed policies and co‑payments to the Committee on Employee Hospital and Medical Benefits for its review.

(b)        Incentive Programs.  For the purposes of helping Plan members to achieve and maintain a healthy lifestyle without impairing patient care, and to increase cost effectiveness in Plan coverage, the Executive Administrator and Board of Trustees may adopt programs offering incentives to Plan members to encourage changes in member behavior or lifestyle designed to improve member health and promote cost‑efficiency in the Plan. Participation in one or more incentive programs is voluntary on the part of the Plan member. Before adopting an incentive program, the Executive Administrator and Board of Trustees shall conduct an impact analysis on the proposed incentive program to determine (i) whether the program is likely to result in significant member satisfaction, (ii) that it will not adversely affect quality of care, and (iii) whether it is likely to result in significant cost savings to the Plan. The impact analysis may be conducted by a committee of the Plan, in conjunction with the Plan's consulting actuary, provided that the Plan's medical director participates in the analysis. An approved incentive plan may provide for a waiver of deductibles, co‑payments, and coinsurance required under this Article in order to determine the effectiveness of the incentive program in promoting the health of members and increasing cost‑effectiveness to the Plan. The Executive Administrator and Board of Trustees shall, before implementing incentive programs authorized under this section, submit the proposed programs to the Committee on Employee Hospital and Medical Benefits for review.  (2008‑168, s. 3(p).)



§ 135-45.12. Cessation of coverage.

§ 135‑45.12.  Cessation of coverage.

(a)        Coverage under this Plan of an employee and his or her surviving spouse or eligible dependent children or of a retired employee and his or her surviving spouse or eligible dependent children shall cease on the earliest of the following dates:

(1)        The last day of the month in which an employee or retired employee dies. Provided such surviving spouse or eligible dependent children were covered under the Plan at the time of death of the former employee or retired employee, or were covered on September 30, 1986, any such surviving spouse or eligible dependent children may then elect to continue coverage under the Plan by submitting written application to the Claims Processor and by paying the cost for such coverage when due at the applicable fees. Such coverage shall cease on the last day of the month in which such surviving spouse or eligible dependent children die, except as provided by this Article.

(2)        The last day of the month in which an employee's employment with the State is terminated as provided in subsection (c) of this section.

(3)        The last day of the month in which a divorce becomes final.

(4)        The last day of the month in which an employee or retired employee requests cancellation of coverage.

(5)        The last day of the month in which a covered individual enters active military service.

(6)        The last day of the month in which a covered individual is found to have knowingly and willfully made or caused to be made a false statement or false representation of a material fact in a claim for reimbursement of medical services under the Plan. The Executive Administrator and Board of Trustees may make an exception to the provisions of this subdivision when persons subject to this subdivision have had a cessation of coverage for a period of five years and have made a full and complete restitution to the Plan for all fraudulent claim amounts. Nothing in this subdivision shall be construed to obligate the Executive Administrator and Board of Trustees to make an exception as allowed for under this subdivision.

(7)        The last day of the month in which an employee who is Medicare‑eligible selects Medicare to be the primary payer of medical benefits. Coverage for a Medicare‑eligible spouse of an employee shall also cease the last day of the month in which Medicare is selected to be the primary payer of medical benefits for the Medicare‑eligible spouse. Such members are eligible to apply for conversion coverage.

(8)        The last day of the month in which a covered individual is found to be ineligible for coverage.

(b)        Coverage under this Plan as a dependent child ceases when the child ceases to be a dependent child as defined by G.S. 135‑45.1 except, coverage may continue under this Plan for a period of not more than 36 months after loss of dependent status on a fully contributory basis provided the dependent child was covered under the Plan at the time of loss of dependent status.

(c)        Coverage under the Plan as a surviving dependent child whether covered as a dependent of a surviving spouse, or as an individual member (no living parent), ceases when the child ceases to be a dependent child as defined by G.S. 135‑45.1, except coverage may continue under the Plan on a fully contributory basis for a period of not more than 36 months after loss of dependent status.

(d)        Termination of employment shall mean termination for any reason, including layoff and leave of absence, except as provided in subdivisions (a)(1) and (2) of this section, but shall not, for purposes of this Plan, include retirement upon which the employee is granted an immediate service or disability pension under and pursuant to a State‑supported Retirement System.

(1)        In the event of termination for any reason other than death, coverage under the Plan for an employee and his or her eligible spouse or dependent children, provided the eligible spouse or dependent children were covered under the Plan at termination of employment may be continued for a period of not more than 18 months following termination of employment on a fully contributory basis. Employees who were covered under the Plan at termination of employment may be continued for a period of not more than 18 months or 29 months if determined to be disabled under the Social Security Act, Title II, OASDI or Title XVI, SSI.

(2)        In the event of approved leave of absence without pay, other than for active duty in the armed forces of the United States, coverage under this Plan for an employee and his or her dependents may be continued during the period of such leave of absence by the employee's paying one hundred percent (100%) of the cost.

(3)        If employment is terminated in the second half of a calendar month and the covered individual has made the required contribution for any coverage in the following month, that coverage will be continued to the end of the calendar month following the month in which employment was terminated.

(4)        Employees paid for less than 12 months in a year, who are terminated at the end of the work year and who have made contributions for the non‑work months, will continue to be covered to the end of the period for which they have made contributions, with the understanding that if they are not employed by another State‑covered employer under this Plan at the beginning of the next work year, the employee will refund to the ex‑employer the amount of the employer's cost paid for them during the non‑paycheck months.

(5)        Any employee receiving benefits pursuant to Article 6 of this Chapter when the employee has less than five years of retirement membership service, or an employee on leave of absence without pay due to illness or injury for up to 12 months, is entitled to continued coverage under the Plan for the employee and any eligible dependents by the employee's paying one hundred percent (100%) of the cost.

(e)        A legally divorced spouse and any eligible dependent children of a covered employee or retired employee may continue coverage under this Plan for a period of not more than 36 months following the first of the month after a divorce becomes final on a fully contributory basis, provided the former spouse and any eligible dependent children were covered under the Plan at the time a divorce became final.

(f)         A legally separated spouse of a covered employee or retired employee may continue coverage under this Plan for a period not to exceed 36 months from the separation date on a fully contributory basis, provided the separated spouse was covered under the Plan at the time of separation and provided the covered employee's or retired employee's actions result in the loss of coverage for the separated spouse. Eligible dependent children may also continue coverage if covered under the Plan at time of separation, provided the employee's or retired employee's actions result in the loss of coverage for the dependent children.

(g)        Whenever this section gives a right to continuation coverage, such coverage must be elected within the time allowed by applicable federal law.

(h)        Continuation coverage under this Plan shall not be continued past the occurrence of any one of the following events:

(1)        The termination of the Plan.

(2)        Failure of a Plan member to pay monthly in advance any required premiums.

(3)        A person becomes a covered employee or a dependent of a covered employee under any group health plan and that group health plan has no restrictions or limitations on benefits.

(4)        A person becomes eligible for Medicare benefits on or after the effective date of the continuation coverage.

(5)        The person was determined to be no longer disabled, provided the 18‑month coverage was extended to 29 months due to having been determined to be disabled under the Social Security Act, Title II, OASDI or Title XVI, SSI.

(6)        The person reaches the maximum applicable continuation period of 18, 29, or 36 months.

(i)         Notice requirements concerning continuation coverage shall be developed by the Executive Administrator and Board of Trustees.

(j)         The spouse and any eligible dependent children of a covered employee may continue coverage under the Plan on a fully contributory basis for a period not to exceed 36 months from the date the employee becomes eligible for Medicare benefits which results in a loss of coverage under the Plan, provided that the spouse and eligible dependent children were covered under the Plan at the time the employee became eligible for Medicare benefits which results in a loss of coverage under the Plan.  (1981 (Reg. Sess., 1982), c. 1398, s. 6; 1983, c. 922, ss. 17, 19‑21; 1985, c. 732, ss. 13, 34; 1985 (Reg. Sess., 1986), c. 1020, ss. 19, 29(m)‑(x); 1987, c. 738, s. 29(o); 1989, c. 752, s. 22(p); 1991, c. 427, s. 42; 1995, c. 278, s. 2; 1997‑512, ss. 32‑35; 2000‑184, s. 4; 2008‑168, ss. 1(a), 3(a), (q); 2008‑187, s. 49.5; 2009‑16, s. 3(f).)



§ 135-45.13. Conversion.

§ 135‑45.13.  Conversion.

(a)        Upon a cessation of group coverage under the Plan and/or eligibility for group coverage under the Plan, an employee or dependent shall be entitled to a conversion to nongroup coverage without the necessity of a physical examination. Such conversion coverage shall include hospitalization, surgical, and medical benefits as contained in the major medical and alternative plan conversion provisions of Article 53 of Chapter 58 of the General Statutes. The Executive Administrator and Board of Trustees in their sole discretion shall approve the conversion coverage, which shall be administered by the Claims Processor through an insurance contract arranged by the Claims Processor, or administered as otherwise directed by the Executive Administrator and Board of Trustees. An eligible employee or dependent must apply for conversion coverage within 30 days after termination of group eligibility.

(b)        The Executive Administrator and Board of Trustees shall provide for the continuation of conversion privilege exercised under the predecessor plan, on a fully contributory basis. The Executive Administrator and Board of Trustees shall consult with the Committee on Employee Hospital and Medical Benefits before taking action under this subsection.  (1981 (Reg. Sess., 1982), c. 1398, s. 6; 1983, c. 922, s. 21.6; 1985, c. 732, ss. 30, 56; 1985 (Reg. Sess., 1986), c. 1020, s. 20; 2008‑168, ss. 1(a), 3(a), (r).)



§ 135-45.14. Coordination of benefits.

§ 135‑45.14.  Coordination of benefits.

(a)        Benefits Subject to This Provision.  All of the benefits provided under this Comprehensive Major Medical Plan.

(b)        Definitions. 

(1)        "Plan" means any Plan providing benefits or services for or by reason of medical or dental care or treatment, which benefits or services are provided by (i) group, blanket or franchise insured or uninsured coverage, (ii) hospital services prepayment Plan on a group basis, medical service prepayment Plan on a group basis, group practice, or other prepayment coverage on a group basis, (iii) any coverage under labor‑management trusteed plans, union welfare plans, employer organization plans, or employee benefit organization plans, and (iv) any coverage under governmental programs except Medicare, or any coverage required or provided by any statute, which coverage is not otherwise excluded from the calculation of benefits under this Plan, but the term "Plan" shall not include any individual policies.

The term "Plan" shall be construed separately with respect to each policy, contract, or other arrangement for benefits or services and separately with respect to that portion of any such policy, contract, or other arrangement which reserves the right to take the benefits or services of other plans into consideration in determining its benefits and that portion which does not.

(2)        "Covered services" means any necessary, reasonable and customary item of expense at least a portion of which is covered under at least one of the plans covering the person for whom claim is made. To the extent legally possible, it shall be synonymous with allowable expenses. When a Plan provides benefits in the form of services rather than cash payments, the reasonable cash value of each service rendered shall be deemed to be both an allowable expense and a benefit paid.

(3)        "Claim determination period" means any period of time during which a person covered by this Plan is eligible to receive benefits.

(c)        Effect on Benefits. 

(1)        This provision shall apply in determining the benefits as to a person covered under this Plan for any claim determination period if, for the covered services incurred as to such a person during such claim determination period, the sum of:

a.         The benefits that would be payable under this Plan in the absence of this provision, and

b.         The benefits that would be payable under all other plans in the absence therein of provisions of similar purpose of this provision would exceed the usual and customary charges for such covered services.

(2)        As to any claim determination period with respect to which this provision is applicable, the benefits that would be payable under this Plan in the absence of this provision for the covered services incurred as to such person during such claim determination period shall be reduced to the extent necessary so that the sum of such reduced benefit and all the benefits payable for such covered services under all other plans, except as provided in Item (3) immediately below, shall not exceed the total of such covered services. Benefits payable under another Plan include the benefits that would have been payable had claim been duly made therefor. In the case of another Plan which does not contain a provision coordinating its benefits, the benefits of such other Plan shall be determined before the benefits of this Plan. A Plan without a coordination of benefits provision shall be deemed to be the primary carrier within the meaning of this Plan.

(3)        If:

a.         Another Plan which is involved in Item (2) immediately above and which contains provisions coordinating its benefits with those of this Plan would, according to its rules, determine its benefits after the benefits of this Plan have been determined, and

b.         The rules set forth in Item (4) immediately below would require this Plan to determine its benefits before such other Plan, then the benefits of such other plan will be ignored for the purposes of determining the benefits under this Plan.

(4)        For the purposes of Item (3) immediately above, the rules establishing the order of benefit determination are:

a.         The benefits of a Plan which covers the person on whose covered services claim is based other than as a dependent shall be determined before the benefits of a Plan which covers such person as a dependent;

b.         Except as stated in sub‑subdivision c of this subdivision when this Plan and another Plan cover the same child as a dependent of different persons called parents:

1.         the benefits of the Plan of the parent whose birthday falls earlier in the calendar year are determined before the benefits of the Plan of the parent whose birthday falls later in the calendar year; but

2.         if both parents have the same birthday, the benefits of the Plan that has covered a parent for a longer period of time are determined before those of the Plan that has covered the other parent for a shorter period of time; however, if the other Plan has a rule based on the gender of the parent, and if as a result, the Plans do not agree on the order of benefits, the rule in the other Plan will determine the order of benefits.

c.         If two or more Plans cover a person as a dependent child of divorced or separated parents, benefits for the child are determined in this order:

1.         first, the Plan of the parent with custody of the child;

2.         second, the Plan of the spouse of the parent with custody of the child; and

3.         third, the Plan of the parent not having custody of the child.

However, if the specific terms of a court decree state that one of the parents is responsible for the health care expenses of the child, and the entity obligated to pay or provide the benefits of the Plan of that parent has actual knowledge of those terms, the benefits of that Plan are determined first. This paragraph does not apply with respect to any claim determination period or Plan year during which any benefits are actually paid or provided before the entity has actual knowledge.

d.         The benefits of a Plan that covers the person as an employee who is neither laid off nor retired (or as that employee's dependent) are determined before those of a Plan that covers that person as a laid‑off or retired employee (or as that employee's dependent). If the other Plan does not have this rule, and if, as a result, the Plans do not agree on the order of benefits, this rule is ignored.

e.         When rules a and b immediately above do not establish an order of benefit determination, the benefits of a Plan which has covered the person on whose covered services claim is based for the longer period of time shall be determined before the benefits of a Plan which had covered such person for the shorter period of time.

(5)        When this provision operates to reduce the total amount of benefits otherwise payable as to a person covered under this Plan during any claim determination period, each benefit that would be payable in the absence of this provision shall be reduced proportionately, and such reduced amount shall be charged against any applicable benefit limit of this Plan.

(d)        Medicare Participants' Eligibility.  In the case of employees eligible under the Plan who are also eligible for Medicare benefits, benefits under the Plan will be paid in coordination with Medicare benefits in a manner consistent with federal law.

(e)        Right to Receive and Release Necessary Information.  For the purpose of determining the applicability of and implementing the terms of this provision of this Plan or any provision of similar purpose of any other Plan, the Claims Processor may, without the consent of or notice to any person, release to or obtain from any insurance company or other organization or person any information, with respect to any person, which the Claims Processor deems to be necessary for such purposes. Any person claiming benefits under this Plan shall furnish to the Claims Processor such information as may be necessary to implement the provision.

(f)         Facility of Payment.  Whenever payments which should have been made under this Plan, in accordance with this provision, have been made under any other plans, the Claims Processor shall have the right, exercisable alone and in its sole discretion, to pay over to any organizations making such other payments any amounts it shall determine to be warranted in order to satisfy the intent of this provision, and amounts to be paid shall be deemed to be benefits paid under this Plan, and, to the extent of such payments, the Claims Processor shall be fully discharged from liability under the Plan.

(g)        Right of Recovery.  Whenever payments have been made by the Claims Processor with respect to covered services in a total amount which is, at any time, in excess of the maximum amount of payment necessary at that time to satisfy the intent of this provision, irrespective of to whom paid, the Claims Processor shall have the right to recover such payments, to the extent of such excess, from among one or more of the following, as the Claims Processor shall determine: any persons to or for or with respect to whom such payments were made, any insurance companies, or any other organizations.  (1981 (Reg. Sess., 1982), c. 1398, s. 6; 1983, c. 922, s. 18; 1985 (Reg. Sess., 1986), c. 1020, ss. 20, 30; 1989, c. 770, s. 35; 2008‑168, ss. 1(a), 3(a), (s).)



§ 135-45.15. Liability of third person; right of subrogation; right of first recovery.

§ 135‑45.15.  Liability of third person; right of subrogation; right of first recovery.

(a)        The Plan shall have the right of subrogation upon all of the Plan member's right to recover from a liable third party for payment made under the Plan, for all medical expenses, including provider, hospital, surgical, or prescription drug expenses, to the extent those payments are related to an injury caused by a liable third party. The Plan member shall do nothing to prejudice these rights. The Plan has the right to first recovery on any amounts so recovered, whether by the Plan or the Plan member, and whether recovered by litigation, arbitration, mediation, settlement, or otherwise. Notwithstanding any other provision of law to the contrary, the recovery limitation set forth in G.S. 28A‑18‑2 shall not apply to the Plan's right of subrogation of Plan members.

(b)        If the Plan is precluded from exercising its right of subrogation, it may exercise its rights of recovery pursuant to G.S. 135‑40.13(g). If the Plan recovers damages from a liable third party in excess of the claims paid, any excess will be paid to the member, less a proportionate share of the costs of collection.

(c)        In the event a Plan member recovers any amounts from a liable third party to which the Plan is entitled under this section, the Plan may recover the amounts directly from the Plan member. The Plan has a lien, for not more than the value of claims paid related to the liability of the third party, on any damages subsequently recovered against the liable third party. If the Plan member fails to pursue the remedy against a liable third party, the Plan is subrogated to the rights of the Plan member and is entitled to enforce liability in the Plan's own name or in the name of the Plan member for the amount paid by the Plan.

(d)        In no event shall the Plan's lien exceed fifty percent (50%) of the total damages recovered by the Plan member, exclusive of the Plan member's reasonable costs of collection as determined by the Plan in the Plan's sole discretion. The decision by the Plan as to the reasonable cost of collection is conclusive and is not a "final agency decision" for purposes of a contested case under Chapter 150B of the General Statutes. Notice of the Plan's lien or right to recovery shall be presumed when a Plan member is represented by an attorney, and the attorney shall disburse proceeds pursuant to this section.  (2004‑124, s. 31.25; 2006‑264, s. 66(a); 2008‑168, ss. 1(a), 3(a), (t).)



§ 135-45.16. Right to amend.

§ 135‑45.16.  Right to amend.

The General Assembly reserves the right to alter, amend, or repeal Parts 2 and 3 of this Article.  (1981 (Reg. Sess., 1982), c. 1398, s. 6; 1985, c. 732, s. 62; 2008‑168, ss. 3(a), (u).)



§ 135-46. Undertaking.

Part 4. Long‑Term Care Benefits.

§ 135‑46.  Undertaking.

(a)        The State of North Carolina undertakes to make available an optional program of long‑term care benefits for the benefit of its qualified employees, retired employees and their dependents which will pay benefits in accordance with the terms hereof. Retired employees of the Local Governmental Employees' Retirement System pursuant to Article 3 of Chapter 128 of the General Statutes and their dependents are also eligible to be qualified for the benefits provided by this Part.

(b)        The long‑term care benefits provided by this Part shall be made available through the State Health Plan for Teachers and State Employees pursuant to Article 2 and 3A of this Chapter (hereinafter called the "Plan") and administered by the Plan's Executive Administrator and Board of Trustees. In administering the benefits provided by this Part, the Executive Administrator and Board of Trustees shall have the same type of powers and duties that are provided under Part 3 of this Article for hospital and medical benefits. The benefits provided by this Part may be offered by the Plan on a self‑insured basis, in which case a third‑party claims processor shall be chosen through competitive bids, or through a contract of insurance, in which case a carrier licensed to do business in North Carolina shall be selected on a competitive bid basis in accordance with State law.

(c)        The benefits authorized by this Part are available only to qualified employees and retired employees who voluntarily elect to provide such benefits for themselves and their qualified dependents. Payroll deductions shall be available from employee salary and disability benefit payments and from retired employee retirement benefit payments for fully contributory premium amounts.

(d)        The Executive Administrator and Board of Trustees of the Plan shall insure insofar as possible that the long‑term care benefits provided by this Part shall be tax‑qualified under federal law.  (1997‑468, s. 7; 2007‑323, s. 28.22A(o); 2007‑345, s. 12; 2008‑168, ss. 1(a), 4(a)‑(c).)



§ 135-46.1. Long-term care benefits.

§ 135‑46.1.  Long‑term care benefits.

Long‑term care benefits provided by this Part are subject to elimination periods, coinsurance provisions, and other limitations separate and apart from those provided for in Part 3 of this Article. No limitation on out‑of‑pocket expenses are provided for the benefits covered by this section. Long‑term care benefits are as follows:

(1)        Nursing Home Benefits.  The Plan will pay a fixed amount of the reasonable and customary daily charges allowed for nursing facilities providing skilled nursing care and intermediate nursing care up to a maximum amount per day for each day after a fixed number of consecutive days for each nursing home stay. Such daily charges shall be inclusive of semiprivate room and board; skilled and semiskilled nursing services; routine laboratory tests and examinations; physical, occupational, and speech therapy; respiratory and other gas therapy; and drugs, injections, biologicals, fluids, solutions, dietary aids and supplements, and other routine medical supplies and equipment. Readmission to a nursing home within 180 days, exclusive of hospital stays, for the same or related cause or causes shall be considered a single nursing home stay for the purposes of this section. Benefits payable under this subdivision are contingent upon compliance with the following conditions and will, in no instance, be paid under this section without compliance with each of the following conditions:

a.         Confinement to a nursing home is medically appropriate due to an illness, disease, or injury upon recommendation of an admitting physician other than a proprietor, employee, or agent of the nursing home;

b.         Confinement to a nursing home is for any overnight stay for which a charge for a day's stay is due and payable; and

c.         Prior to confinement, the admitting physician secures approval certification from the Plan for confinement.

As used in this section, a nursing home is a facility or a part of a facility which is (i) operated under State law and which is qualified as a skilled nursing or intermediate nursing facility under Medicare; or is (ii) a facility meeting the requirements for licensure under Chapter 131E of the General Statutes.

(2)        Custodial Benefits.  The Plan will pay a fixed percentage of the fixed amount of reasonable and customary daily charges allowed by the Plan in subdivision (1) of this section for assisted living facilities, for adult day care facilities, and for home care agencies up to a maximum amount per day for each day after a fixed number of consecutive days that such custodial care is provided. Benefits payable under this subdivision are contingent upon compliance with the following conditions and will, in no instance, be paid under this subdivision without compliance with each of the following conditions:

a.         Use of such custodial benefits is medically appropriate in a treatment plan established and certified initially and at least once every six months by an attending physician or other allied health professionals other than a proprietor, employee, or agent of one or more of the aforementioned facilities and agencies;

b.         Confinement to a nursing home would be medically appropriate without custodial care proposed to be rendered by one or more of the aforementioned facilities or agencies; and

c.         Prior to use of such custodial benefits, an attending physician or other allied health professional secures approval from the Plan for the use of the benefits.

As used in this section, an assisted living facility is a facility which (i) is operated under State law to provide residential care for the aged or disabled whose principal need is a home which provides personal care appropriate to their age or disability; or (ii) meets the requirements for licensure under Chapter 131D of the General Statutes. As used in this section, an adult care facility is a facility which (i) is operated under State law to provide group care for the aged and disabled in a setting away from their residence on a less than 24‑hour basis when such aged or disabled would otherwise be in need of full‑time personal care away from their residence; or (ii) meets the requirements for certification under Chapter 131D of the General Statutes. As used in this section, a home care agency is a residential care agency which is (i) operated under State law and which is qualified as a home health care agency under Medicare; or (ii) an agency meeting the requirements for licensure as a home care agency under Chapter 131E of the General Statutes.

(3)        Other Benefits.  Upon prior approval of the Plan, other care, services, supplies, and equipment may be used as more cost‑effective alternatives to the benefits provided by this section when directed by an attending physician.

(4)        The Executive Administrator and Board of Trustees of the Plan shall establish the payment percentages, maximum daily payment rates, benefit periods, elimination periods, and maximum lifetime benefits payable for each covered individual for the nursing home and custodial benefits provided by this section. The Executive Administrator and Board of Trustees shall provide for inflationary increases in the maximum daily payment rates and the maximum lifetime benefits payable for each covered individual.

(5)        The Executive Administrator and Board of Trustees of the Plan shall provide a bed reservation benefit whenever Plan members are hospitalized during a stay in a nursing home or an assisted living facility.

(6)        The Executive Administrator and Board of Trustees of the Plan shall provide for a waiver of premiums involving minimum lengths of stay in a nursing home or an assisted living facility. In addition, the Executive Administrator and Board of Trustees shall allow coverage to be reinstated upon failure to pay premiums, provided certain grace periods are not exceeded and retroactive premium payments are made.

(7)        Limitations and Exclusions to Long‑Term Care Benefits.  The benefits provided by this section are for the purpose of meeting the requirements for assistance from the loss of functional capacity associated with a chronic illness, disease, or disabling injury for extended periods of time; and are, in no way, intended to duplicate the benefits provided for acute and other medical care provided by Medicare or Part 3 of this Article. A loss of functional capacity can occur from: (i) an illness, disease, or disabling injury resulting in a physical incapacity to perform the activities of daily living; or (ii) an irreversible organic mental impairment resulting in a mental incapacity. Activities of daily living consist of routine functions involving personal care and mobility.  (1997‑468, s. 7; 2008‑168, ss. 1(a), 4(a), (d), (e).)



§ 135-46.2. Conversion.

§ 135‑46.2.  Conversion.

Upon cessation of group coverage under this Part, an employee, retired employee, or dependent shall be entitled to a conversion to a nongroup plan of long‑term care benefits. The Executive Administrator and Board of Trustees of the Plan shall determine how the conversion rights authorized by this Part shall be administered.  (1997‑468, s. 7; 2008‑168, ss. 1(a), 4(a).)



§ 135-46.3. Right to alter, amend, or repeal.

§ 135‑46.3.  Right to alter, amend, or repeal.

The General Assembly reserves the right to alter, amend, or repeal this Part.  (1997‑468, s. 7; 2008‑168, ss. 1(a), 4(a).)



§ 135-47. (Repealed effective July 1, 2010) Administration and processing of Program claims.

Part 5. Health Insurance Program for Children.

§ 135‑47.  (Repealed effective July 1, 2010) Administration and processing of Program claims.

(a)        The State of North Carolina undertakes to make available a health insurance program for children (Program), which shall be called North Carolina Health Choice for Children. The Program shall provide comprehensive acute medical care to low‑income, uninsured children who are residents of this State and who meet the eligibility requirements established for the Program under Part 8 of Article 2 of Chapter 108A of the General Statutes. Except as provided in this Part, the Program shall be administered by the Department of Health and Human Services in accordance with Part 8 of Article 2 of Chapter 108A of the General Statutes and as required under applicable federal law.

(a1)      Notwithstanding any other provision of law, the Secretary of the Department of Health and Human Services shall delegate the responsibility for the administration and processing of claims for benefits provided under the Program to the Executive Administrator and Board of Trustees of the State Health Plan for Teachers and State Employees (hereinafter called the "Plan") until such date, but not later than July 1, 2010, the Secretary determines that the Department is prepared to assume some or all of these responsibilities. In administering the processing of claims for benefits, the Executive Administrator and Board of Trustees shall have the same type of powers and duties as provided for these purposes under the Predecessor Plan. For the purposes of this Part, "Predecessor Plan" means the "North Carolina Teachers' and State Employees' Comprehensive Major Medical Plan in effect prior to July 1, 2008." The claims payments shall be made against accounts maintained by the Department of Health and Human Services. The Executive Administrator and Board of Trustees shall establish premium rates for benefits provided under this Part. The Department of Health and Human Services shall, from State and federal appropriations and from any other funds made available for the Program, make payments to the Plan as determined by the Plan for its administration, claims processing, and other services delegated by the Secretary to provide coverage for acute medical care for children eligible for benefits provided under the Program. The Plan shall not incur any financial obligations for the Program in excess of the amount of funds that the Plan receives for the Program.

(b)        The benefits provided under the Program shall be equivalent to the Teachers' and State Employees' Comprehensive Major Medical Plan (hereafter "Predecessor Plan") in effect through June 30, 2008, and as provided under Part 8 of Article 2 of Chapter 108A of the General Statutes. To the extent there is a conflict between the provisions of Part 8 of Article 2 of Chapter 108A and the Predecessor Plan pertaining to eligibility, fees, deductibles, copayments, and lifetime maximum benefits, and other cost‑sharing charges, the provisions of Part 8 of Article 2 of Chapter 108A shall control. In administering the benefits provided by this Part, the Executive Administrator and Board of Trustees shall have the same type of powers and duties that are provided under the Predecessor Plan for hospital and medical benefits.

(c)        The benefits authorized by this Part are available only to children who are residents of this State and who meet the eligibility requirements established for the Program under Part 8 of Article 2 of Chapter 108A of the General Statutes.  (1998‑1, s. 4(a); 2007‑323, s. 28.22A(i); 2008‑107, s. 10.13(b), (n); 2008‑168, ss. 1(a), 4(a).)



§ 135-47.1. Right to alter, amend, or repeal.

§ 135‑47.1.  Right to alter, amend, or repeal.

The General Assembly reserves the right to alter, amend, or repeal this Part.  (1998‑1, s. 4(a); 2008‑168, ss. 1(a), 4(a).)



§ 135-47.2. Child health insurance fund.

§ 135‑47.2.  Child health insurance fund.

There is established a Child Health Insurance Fund. All premium receipts or any other receipts, including earnings on investments, occurring or arising in connection with acute medical care benefits provided under the Program shall be deposited into the Child Health Insurance Fund. Disbursements from the Child Health Insurance Fund shall include any and all amounts required to pay the benefits and administrative costs of the Health Insurance Program for Children.  (2008‑107, s. 10.13(c).)



§ 135-47.3. Data reporting.

§ 135‑47.3.  Data reporting.

The Executive Administrator and Board of Trustees of the State Health Plan for Teachers and State Employees shall provide to the Department:

(1)        Data as necessary and in sufficient detail to meet federal reporting requirements under Title XXI; and

(2)        Data showing cost‑sharing paid by Program enrollees to assist the Department in monitoring and ensuring that enrollees do not exceed the Program's cost of sharing limitations.

(3)        Data as necessary and in sufficient detail to meet the data collections and reporting requirements pursuant to G.S. 108A‑70.27.  (2008‑107, s. 10.13(c).)



§ 135-48: Reserved for future codification purposes.

§ 135‑48:  Reserved for future codification purposes.



§ 135-49: Reserved for future codification purposes.

§ 135‑49:  Reserved for future codification purposes.



§ 135-50. Short title and purpose.

Article 4.

Consolidated Judicial Retirement Act.

§ 135‑50.  Short title and purpose.

(a)        This Article shall be known and may be cited as the "Consolidated Judicial Retirement Act."

(b)        The purpose of this Article is to improve the administration of justice by attracting and retaining the most highly qualified talent available within the State to the positions of justice and judge, district attorney and solicitor, public defender, the Director of Indigent Defense Services, and clerk of superior court, within the General Court of Justice.  (1973, c. 640, s. 1; 1983 (Reg. Sess., 1984), c. 1031, ss. 2, 3; 2005‑276, s. 29.30A(a); 2005‑345, s. 42; 2007‑323, s. 28.21B(a); 2008‑107, s. 26.24(a).)



§ 135-51. Scope.

§ 135‑51.  Scope.

(a)        This Article provides consolidated retirement benefits for all justices and judges, district attorneys, and solicitors who are serving on January 1, 1974, and who become such thereafter; and for all clerks of superior court who are so serving on January 1, 1975, and who become such after that date; and for all public defenders who are serving on July 1, 2007, and who become public defenders after that date; and for the Director of Indigent Defense Services who is serving on July 1, 2008, and those who become Director of Indigent Defense Services after that date.

(b)        For justices and judges of the appellate and superior court divisions of the General Court of Justice who so served prior to January 1, 1974, the provisions of this Article supplement and, under certain circumstances, replace the provisions of Articles 6 and 8, as the case may be, of Chapter 7A of the General Statutes.

For district attorneys and judges of the district court of the General Court of Justice who so served prior to January 1, 1974, the provisions of this Article supplement and, under certain circumstances, replace the provisions of Article 1 of this Chapter.

For clerks of superior court of the General Court of Justice who so served prior to January 1, 1975, the provisions of this Article supplement and, under certain circumstances, replace the provisions of Article 1 of this Chapter.

(c)        The retirement benefits of any person who becomes a justice or judge, district attorney, or solicitor on and after January 1, 1974, or clerk of superior court on and after January 1, 1975, or public defender on or after July 1, 2007, or the Director of Indigent Defense Services on or after July 1, 2008, shall be determined solely in accordance with the provisions of this Article.  (1973, c. 640, s. 1; 1983 (Reg. Sess., 1984), c. 1031, s. 4; 2005‑276, s. 29.30A(b); 2005‑345, s. 42; 2007‑323, s. 28.21B(b); 2008‑107, s. 26.24(b).)



§ 135-52. Application of Article 1; administration.

§ 135‑52.  Application of Article 1; administration.

(a)        References in Article 1 of this Chapter to the provisions of "this Chapter" shall not necessarily apply to this Article. However, except as otherwise provided in this Article, the provisions of Article 1 are applicable and shall apply to and govern the administration of the Retirement System established hereby. Not in limitation of the foregoing, the provisions of G.S. 135‑5(h), 135‑ 5(n), 135‑9, 135‑10, 135‑12 and 135‑17 are specifically applicable to the Retirement System established hereby.

(b)        The provisions of this Article shall be administered by the Board of Trustees of the Teachers' and State Employees' Retirement System. (1973, c. 640, s. 1.)



§ 135-53. Definitions.

§ 135‑53.  Definitions.

The following words and phrases as used in this Article, unless a different meaning is plainly required by the context, shall have the following meanings:

(1)        "Accumulated contributions" with respect to any member shall mean the sum of all the amounts deducted from the compensation of the member pursuant to G.S. 135‑68 since he last became a member and credited to his account in the annuity savings fund, plus any amount standing to his credit pursuant to G.S. 135‑67(c) as a result of a prior period of membership, plus any amounts credited to his account pursuant to G.S. 135‑28.1(b) or 135‑56(b), together with regular interest on all such amounts computed as provided in G.S. 135‑7(b).

(2)        "Actuarial equivalent" shall mean a benefit of equal value when computed upon the bases of such mortality tables as shall be adopted by the Board of Trustees, and regular interest.

(2a)      "Average final compensation" shall mean the average annual compensation of a member during the 48 consecutive calendar months of membership service producing the highest such average.

(3)        "Beneficiary" shall mean any person in receipt of a retirement allowance or other benefit as provided in this Article.

(4)        "Board of Trustees" shall mean the Board of Trustees established by G.S. 135‑6.

(4a)      "Clerk of superior court" shall mean the clerk of superior court provided for in G.S. 7A‑100(a).

(5)        "Compensation" shall mean all salaries and wages derived from public funds which are earned by a member of the Retirement System for his service as a justice or judge, or district attorney, or clerk of superior court, or public defender, or the Director of Indigent Defense Services. Effective July 1, 2009, "compensation" also means payment of military differential wages.

(6)        "Creditable service" shall mean for any member the total of his prior service plus his membership service.

(6a)      "Director of Indigent Defense Services" shall mean the Director of Indigent Defense Services as provided for in G.S. 7A‑498.6.

(6b)      "District attorney" shall mean the district attorney or solicitor provided for in G.S. 7A‑60.

(7)        "Filing" when used in reference to an application for retirement shall mean the receipt of an acceptable application on a form provided by the Retirement System.

(8)        "Final compensation" shall mean for any member the annual equivalent of the rate of compensation most recently applicable to him.

(9)        "Judge" shall mean any justice or judge of the General Court of Justice and the administrative officer of the courts.

(10)      "Medical board" shall mean the board of physicians provided for in G.S. 135‑6.

(11)      "Member" shall mean any person included in the membership of the Retirement System as provided in this Article.

(12)      "Membership service" shall mean service as a judge, district attorney, clerk of superior court, public  defender, or the Director of Indigent Defense Services rendered while a member of the Retirement System.

(13)      "Previous system" shall mean, with respect to any member, the retirement benefit provisions of Article 6 and Article 8 of Chapter 7A of the General Statutes, to the extent that such Article or Articles were formerly applicable to the member, and in the case of judges of the district court division, district attorney, public defender, the Director of Indigent Defense Services, and and clerk of superior court of the General Court of Justice, the Teachers' and State Employees' Retirement System.

(14)      "Prior service" shall mean service rendered by a member, prior to his membership in the Retirement System, for which credit is allowable under G.S. 135‑56.

(14a)    "Public defender" means a public defender provided for in G.S. 7A‑498.7, the appellate defender provided for in G.S. 7A‑498.8, the capital defender, and the juvenile defender.

(15)      "Regular interest" shall mean interest compounded annually at such a rate as shall be determined by the Board of Trustees in accordance with G.S. 135‑7(b).

(16)      "Retirement" shall mean the withdrawal from active service with a retirement allowance granted under the provisions of this Chapter. In order for a member's retirement to become effective in any month, the member must render no service at any time during that month.

(17)      "Retirement allowance" shall mean the periodic payments to which a beneficiary becomes entitled under the provisions of this Article.

(18)      "Retirement System" shall mean the "Consolidated Judicial Retirement System" of North Carolina, as established in this Article.

(19)      "Year" as used in this Article shall mean the regular fiscal year beginning July 1 and ending June 30 in the following calendar year, unless otherwise defined by regulation of the Board of Trustees.  (1973, c. 640, s. 1; 1983 (Reg. Sess., 1984), c. 1031, ss. 5‑10; 1999‑237, s. 28.24(f); 2005‑276, s. 29.30A(c); 2005‑345, s. 42; 2007‑323, s. 28.21B(c); 2008‑107, s. 26.24(c); 2009‑66, s. 6(g).)



§ 135-54. Name and date of establishment.

§ 135‑54.  Name and date of establishment.

A Retirement System is hereby established and placed under the management of the Board of Trustees for the purpose of providing retirement allowances and other benefits under the provisions of this Article for justices and judges, district attorneys, public defenders, the Director of Indigent Defense Services, and clerks of superior court of the General Court of Justice of North Carolina, and their survivors. The Retirement System so created shall be established as of January 1, 1974.

The Retirement System shall have the power and privileges of a corporation and shall be known as the "Consolidated Judicial Retirement System of North Carolina," and by such name all of its business shall be transacted.  (1973, c. 640, s. 1; 1983 (Reg. Sess., 1984), c. 1031, s. 11; 2005‑276, s. 29.30A(d); 2005‑345, s. 42; 2007‑323, s. 28.21B(d); 2008‑107, s. 26.24(d).)



§ 135-55. Membership.

§ 135‑55.  Membership.

(a)        The membership of the Retirement System shall consist of:

(1)        All judges and district attorneys in office on January 1, 1974;

(2)        All persons who become judges and district attorneys or reenter service as judges and district attorneys after January 1, 1974;

(3)        All clerks of superior court in office on January 1, 1975;

(4)        All persons who become clerks of superior court or reenter service as clerks of superior court after January 1, 1975;

(5)        All public defenders in office on July 1, 2007;

(6)        All persons who become public defenders or reenter service as public defenders after July 1, 2007;

(7)        The Director of Indigent Defense Services on July 1, 2008; and

(8)        All persons who become the Director of Indigent Defense Services or reenter service as the Director of Indigent Defense Services after July 1, 2008.

(b)        The membership of any person in the Retirement System shall cease upon:

(1)        The withdrawal of his accumulated contributions after he is no longer a judge, district attorney, public defender, the Director of Indigent Defense Services, or clerk of superior court, or

(2)        His retirement under the provisions of the Retirement System, or

(3)        His death.  (1973, c. 640, s. 1; 1983 (Reg. Sess., 1984), c. 1031, ss. 12, 13; 2005‑276, s. 29.30A(e); 2005‑345, s. 42; 2007‑323, s. 28.21B(e); 2008‑107, s. 26.24(e).)



§ 135-56. Creditable service.

§ 135‑56.  Creditable service.

(a)        Subject to such rules and regulations as the Board of Trustees shall adopt with regard to the verification of a judge's prior service, the prior service of a judge shall consist of his service rendered prior to January 1, 1974, as a justice of the Supreme Court, judge of the Court of Appeals, judge of the superior court, judge of the district court division of the General Court of Justice, as administrative officer of the courts, or as a solicitor or district attorney.

(b)        When membership ceases as a result of a member's withdrawal of his accumulated contributions, the prior service and previous membership service of the member shall no longer be considered to be creditable service; provided, however, that if a member whose creditable service has been cancelled in accordance with this subsection subsequently returns to membership for a period of five years, he may thereafter repay in a lump sum the amount withdrawn plus regular interest thereon from the date of withdrawal through the date of repayment and thereby increase his creditable service by the amount of creditable service lost when he withdrew his accumulated contributions.

(c)        On and after January 1, 1984, the creditable service of a member who was a member of the former Uniform Solicitorial or Uniform Clerks of Superior Court Retirement Systems at the time of merger of those Systems into this Consolidated Judicial Retirement System and whose accumulated contributions are transferred from those Systems to this System, includes service that was creditable in the Uniform Solicitorial and Uniform Clerks of Superior Court Retirement Systems; and membership service with those Retirement Systems is membership service with this Retirement System.

(d)        Any member may purchase creditable service for service as a judge, district attorney, or clerk of superior court, when not otherwise provided for in this section, and as a judge of any lawfully constituted court of this State inferior to the superior court, not to include service as a magistrate, justice of the peace or mayor's court judge. The member, after the transfer of any accumulated contributions from the Teachers' and State Employees' Retirement System or Local Governmental Employees' Retirement System, shall pay an amount equal to the full cost of the service credits calculated on the basis of the assumptions used for purposes of the actuarial valuation of the System's liabilities, taking into account the additional retirement allowance arising on account of the additional service credit commencing at the earliest age at which the member could retire with an unreduced retirement allowance as determined by the Board of Trustees upon the advice of the consulting actuary. Notwithstanding the foregoing provisions of this subsection that provide for the purchase of service credits, the terms "full cost", "full liability", and "full actuarial cost" include assumed annual post‑retirement allowance increases, as determined by the Board of Trustees, from the earliest age at which a member could retire on an unreduced service allowance.

(e)        Any member may purchase creditable service for service as a member of the General Assembly not otherwise creditable under this section, provided the service is not credited in the Legislative Retirement Fund nor the Legislative Retirement System, and further provided the member pays a lump sum amount equal to the full cost of the additional service credits calculated on the basis of the assumptions used for the purposes of the actuarial valuation of the System's liabilities, taking into account the additional retirement allowance arising on account of the additional service credits commencing at the earliest age at which a member could retire on an unreduced retirement allowance as determined by the Board of Trustees upon the advice of the consulting actuary, plus an administrative fee to be set by the Board of Trustees. Notwithstanding the foregoing provisions of this subsection that provide for the purchase of service credits, the terms "full cost", "full liability", and "full actuarial cost" include assumed annual post‑retirement allowance increases, as determined by the Board of Trustees, from the earliest age at which a member could retire on an unreduced service allowance.

(f)         The creditable service of a member who was a member of the Local Governmental Employees' Retirement System, the Teachers' and State Employees' Retirement System, or the Legislative Retirement System and whose accumulated contributions and reserves are transferred from that System to this System, includes service that was creditable in the Local Governmental Employees' Retirement System, the Teachers' and State Employees' Retirement System, or the Legislative Retirement System, and membership service with those Retirement Systems is membership service with this Retirement System.

(g)        If a member who has not vested in this System on July 1, 2007, is convicted of an offense listed in G.S. 135‑75.1 for acts committed after July 1, 2007, then that member shall forfeit all benefits under this System. If a member who has vested in this System on July 1, 2007, is convicted of an offense listed in G.S. 135‑75.1 for acts committed after July 1, 2007, then that member is not entitled to any creditable service that accrued after July 1, 2007. No member shall forfeit any benefit or creditable service earned from a position not as a justice, judge, district attorney, or clerk of superior court.

(h)        On and after July 1, 2007, the creditable service of a member who was a public defender and a member of the Teachers' and State Employees' Retirement System at the time of transfer of membership from the previous system to this System shall include service as a public defender that was creditable in the previous system immediately prior to July 1, 2007. The accumulated contributions, creditable service, and reserves, if any, of a member as a public defender shall be transferred from the previous system to this System in the same manner as prescribed under G.S. 135‑28.1 as it pertained to judges of the district court division of the General Court of Justice.

(i)         On and after July 1, 2008, the creditable service of a member who is the Director of Indigent Defense Services and a member of the Teachers' and State Employees' Retirement System at the time of transfer of membership from the previous system to this System shall include service as the Director of Indigent Defense Services beginning July 1, 2004, that was creditable in the previous system immediately prior to July 1, 2008. The accumulated contributions, creditable service, and reserves, if any, of a member as the Director of Indigent Defense Services beginning July 1, 2004, shall be transferred from the previous system to this System in the same manner as prescribed under G.S. 135‑28.1 as it pertained to judges of the district court division of the General Court of Justice.  (1973, c. 640, s. 1; 1977, c. 936; 1983 (Reg. Sess., 1984), c. 1031, ss. 14, 15; 1985, c. 649, s. 1; 1989, c. 255, s. 21(a); 1999‑237, s. 28.24(c); 2003‑284, s. 30.18(f); 2007‑179, s. 4(b); 2007‑323, s. 28.21B(h); 2008‑107, s. 26.24(h).)



§ 135-56.01. Reciprocity of creditable service with other State-administered retirement systems.

§ 135‑56.01.  Reciprocity of creditable service with other State‑administered retirement systems.

(a)        Only for the purpose of determining eligibility for benefits accruing under this Article, creditable service standing to the credit of a member of the Legislative Retirement System, Teachers' and State Employees' Retirement System, or the Local Governmental Employees' Retirement System shall be added to the creditable service standing to the credit of a member of this System; provided, that in the event a person is a retired member of any of the foregoing retirement systems, such creditable service standing to the credit of the retired member prior to retirement shall be likewise counted.  In no instance shall service credits maintained in the aforementioned retirement systems be added to the creditable service in this System for application of this System's benefit accrual rate in computing a service retirement benefit unless specifically authorized by this Article.

(b)        A person who was a former member of this System and who has forfeited his creditable service in this System by receiving a return of contributions and who has creditable service in the Legislative Retirement System, Teachers' and State Employees' Retirement System, or the Local Government Employees' Retirement System may count such creditable service for the purpose of restoring the creditable service forfeited in this System under the terms and conditions as set forth in this Article and reestablish membership in this System.

(c)        Creditable service under this section shall not be counted twice for the same period of time whether earned as a member, purchased, or granted as prior service credits. (1989 (Reg. Sess., 1990), c. 1066, s. 35(d); 1997‑456, s. 27.)



§ 135-56.1: Repealed by Session Laws 1983 (Regular Session, 1984), c. 1031, s. 16.

§ 135‑56.1: Repealed by Session Laws 1983 (Regular Session, 1984), c.  1031, s. 16.



§ 135-56.2. Creditable service for other employment.

§ 135‑56.2.  Creditable service for other employment.

Any member may purchase creditable service for service as a State teacher or employee, as defined under G.S. 135‑1(10) and (25), and for service as an employee of local government, as defined under G.S. 128‑21(10). A member, upon the completion of 10 years of membership service, may also purchase creditable service for periods of federal employment, provided that the member is not receiving any retirement benefits resulting from this federal employment, and provided that the member is not vested in the particular federal retirement system to which the member may have belonged while a federal employee. The member, after the transfer of any accumulated contributions from the Teachers' and State Employees' Retirement System or Local Governmental Employees' Retirement System, shall pay an amount equal to the full cost of the service credits calculated on the basis of the assumptions used for purposes of the actuarial valuation of the Retirement System's liabilities, taking into account the additional retirement allowance arising on account of the additional service credits commencing at the earliest age at which the member could retire with an unreduced retirement allowance as determined by the Board of Trustees upon the advice of the consulting actuary, plus an administrative fee as set by the Board of Trustees. As an alternative to transferring any accumulated contributions from the Teachers' and State Employees' Retirement System or the Local Governmental Employees' Retirement System to the Consolidated Judicial Retirement System, a member may irrevocably elect to transfer these contributions to the Supplemental Retirement Income Plan of North Carolina as determined by the Plan's Board of Trustees and the Department of State Treasurer in accordance with the provisions of G.S. 135‑94(a)(4).  Notwithstanding the foregoing provisions of this section that provide for the purchase of service credits, the terms "full cost", "full liability", and "full actuarial cost" include assumed annual post‑retirement allowance increases, as determined by the Board of Trustees, from the earliest age at which a member could retire on an unreduced service allowance. (1983 (Reg. Sess., 1984), c. 1041; 1985, c. 348, s. 1; c. 749, s. 2; 1989, c. 255, s. 21(b).)



§ 135-56.3. Repayments and Purchases.

§ 135‑56.3.  Repayments and Purchases.

(a)        Purchase of Service Credits Through Rollover Contributions From Certain Other Plans.  Notwithstanding any other provision of this Article, and without regard to any limitations on contributions otherwise set forth in this Article, a member, who is eligible to restore or purchase membership or creditable service pursuant to the provisions of this Article, may, subject to such rules and regulations established by the Board of Trustees, purchase such service credits through rollover contributions to the Annuity Savings Fund from (i) an annuity contract described in Section 403(b) of the Internal Revenue Code, (ii) an eligible plan under Section 457(b) of the Internal Revenue Code which is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state, (iii) an individual retirement account or annuity described in Section 408(a) or 408(b) of the Internal Revenue Code that is eligible to be rolled over and would otherwise be includible in gross income, or (iv) a qualified plan described in Section 401(a) or 403(a) of the Internal Revenue Code. Notwithstanding the foregoing, the Retirement System shall not accept any amount as a rollover contribution unless such amount is eligible to be rolled over to a qualified trust in accordance with applicable law and the member provides evidence satisfactory to the Retirement System that such amount qualifies for rollover treatment. Unless received by the Retirement System in the form of a direct rollover, the rollover contribution must be paid to the Retirement System on or before the 60th day after the date it was received by the member.

Purchase of Service Credits Through Plan‑to‑Plan Transfers.  Notwithstanding any other provision of this Article, and without regard to any limitations on contributions otherwise set forth in this Article, a member, who is eligible to restore or purchase membership or creditable service pursuant to the provisions of this Article, may, subject to such rules and regulations established by the Board of Trustees, purchase such service credits through a direct transfer to the Annuity Savings Fund of funds from (i) an annuity contract described in Section 403(b) of the Internal Revenue Code or (ii) an eligible plan under Section 457(b) of the Code which is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state.

(b)        (See note) Purchase of Service Credits Through Plan‑to‑Plan Transfers.  Notwithstanding any other provision of this Article, and without  regard to any limitations on contributions otherwise set forth in this Article, a member, who is eligible to restore or purchase membership or creditable service pursuant to the provisions of this Article, may, subject to such rules and regulations established by the Board of Trustees, purchase such service credits through a direct  transfer to the Annuity Savings Fund of funds from  (i) the Supplemental Retirement Income Plans A, B, or C of North Carolina or (ii) any other defined contribution plan qualified under Section 401(a) of the Internal Revenue Code which is maintained by the State of North Carolina, a political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state. (2002‑71, s. 7.)



§ 135-57. Service retirement.

§ 135‑57.  Service retirement.

(a)        Any member on or after January 1, 1974, who has attained his fiftieth birthday and five years of membership service may retire upon electronic submission or written application to the board of trustees setting forth at what time, as of the first day of a calendar month, not less than one day nor more than 120 days subsequent to the execution and filing thereof, he desires to be retired.

(b)        Any member who is a justice or judge of the General Court of Justice shall be automatically retired as of the first day of the calendar month coinciding with or next following the later of January 1, 1974, or his attainment of his seventy‑second birthday; provided, however, that no judge who is a member on January 1, 1974, shall be forced to retire under the provisions of this subsection at an earlier date than the last day that he is permitted to remain in office under the provisions of G.S. 7A‑4.20.

(c)        Any member who terminates service on or after January 1, 1974, having accumulated five or more years of creditable service may retire under the provisions of subsection (a) above, provided that he shall not have withdrawn his accumulated contributions prior to the effective date of his retirement, and the requirement of subsection (a) that the member be in service shall not apply.

(d)        Any member who was in service October 8, 1981, who had attained 50 years of age, may retire upon electronic submission or written application to the board of trustees setting forth at what time, as of the first day of a calendar month, not less than one day nor more than 120 days subsequent to the execution and filing thereof, he desires to be retired.  (1973, c. 640, s. 1; 1981, c. 378, s. 6; 1983, c. 761, s. 230; 1987, c. 513, s. 1; 1991 (Reg. Sess., 1992), c. 873, s. 2; 2007‑431, s. 4; 2009‑66, ss. 3(e), 12(i), (j).)



§ 135-58. Service retirement benefits.

§ 135‑58.  Service retirement benefits.

(a)        Any member who retires under the provisions of subsection (a) or subsection (c) of G.S. 135‑57 before July 1, 1990, after he either has attained his sixty‑fifth birthday or has completed 24 years or more of creditable service shall receive an annual retirement allowance, payable monthly, which shall commence on the effective date of his retirement and shall be continued on the first day of each month thereafter during his lifetime, the amount of which shall be computed as the sum of (1), (2) and (3) following, provided that in no event shall the annual allowance payable to any member be greater than an amount which, when added to the allowance, if any, to which he is entitled under the Teachers' and State Employees' Retirement System, the Legislative Retirement System or the North Carolina Local Governmental Employees' Retirement System (prior in any case to any reduction for early retirement or for an optional mode of payment) would total three fourths of his final compensation:

(1)        Four percent (4%) of his final compensation, multiplied by the number of years of his creditable service rendered as a justice of the Supreme Court or judge of the Court of Appeals;

(2)        Three and one‑half percent (3 ½%) of his final compensation, multiplied by the number of years of his creditable service rendered as a judge of the superior court or as administrative officer of the courts;

(3)        Three percent (3%) of his final compensation, multiplied by the number of years of his creditable service rendered as a judge of the district court, district attorney, or clerk of superior court.

(a1)      Any member who retires under the provisions of subsection (a) or subsection (c) of G.S. 135‑57 on or after July 1, 1990, but before July 1, 1999, after he either has attained his 65th birthday or has completed 24 years or more of creditable service shall receive an annual retirement allowance, payable monthly, which shall commence on the effective date of his retirement and shall be continued on the first day of each month thereafter during his lifetime, the amount of which shall be computed as the sum of (1), (2), and (3) following, provided that in no event shall the annual allowance payable to any member be greater than an amount which, when added to the allowance, if any, to which he is entitled under the Teachers' and State Employees' Retirement System, the Legislative Retirement System or the North Carolina Local Governmental Employees' Retirement System (prior in any case to any reduction for early retirement or for an optional mode of payment) would total three‑fourths of his final compensation:

(1)        Four and two‑hundredths percent (4.02%) of his final compensation, multiplied by the number of years of his creditable service rendered as a justice of the Supreme Court or judge of the Court of Appeals;

(2)        Three and fifty‑two hundredths percent (3.52%) of his final compensation, multiplied by the number of years of his creditable service rendered as a judge of the superior court or as administrative officer of the courts;

(3)        Three and two‑hundredths percent (3.02%) of his final compensation, multiplied by the number of years of his creditable service rendered as a judge of the district court, district attorney, or clerk of superior court.

(a2)      Any member who retires under the provisions of G.S. 135‑57(a) or G.S. 135‑57(c) on or after July 1, 1999, but before July 1, 2001, after the member has either attained the member's 65th birthday or has completed 24 years or more of creditable service, shall receive an annual retirement allowance, payable monthly, which shall commence on the effective date of the member's retirement and shall be continued on the first day of each month thereafter during the member's lifetime, the amount of which shall be computed as the sum of the amounts in subdivisions (1), (2), (3), (4), and (5) following, provided that in no event shall the annual allowance payable to any member be greater than an amount which, when added to the allowance, if any, to which the member is entitled under the Teachers' and State Employees' Retirement System, the Legislative Retirement System, or the Local Governmental Employees' Retirement System (prior in any case to any reduction for early retirement or for an optional mode of payment) would total three‑fourths of the member's final compensation:

(1)        Four and two‑hundredths percent (4.02%) of the member's final compensation, multiplied by the number of years of creditable service rendered as a justice of the Supreme Court or judge of the Court of Appeals;

(2)        Three and fifty‑two hundredths percent (3.52%) of the member's final compensation, multiplied by the number of years of creditable service rendered as a judge of the superior court or as Administrative Officer of the Courts;

(3)        Three and two‑hundredths percent (3.02%) of the member's final compensation, multiplied by the number of years of creditable service, rendered as a judge of the district court, district attorney, or clerk of superior court;

(4)        A service retirement allowance computed in accordance with the service retirement provisions of Article 3 of Chapter 128 of the General Statutes using an average final compensation as defined in G.S. 135‑53(2a) and creditable service equal to the number of years of the member's creditable service that was transferred from the Local Governmental Employees' Retirement System to this System as provided in G.S. 135‑56; and

(5)        A service retirement allowance computed in accordance with the service retirement provisions of Article 1 of this Chapter using an average final compensation as defined in G.S. 135‑53(2a) and creditable service equal to the number of years of the member's creditable service that was transferred from the Teachers' and State Employees' Retirement System to this System as provided in G.S. 135‑56.

(a3)      Any member who retires under the provisions of G.S. 135‑57(a) or G.S. 135‑57(c) on or after July 1, 2001, but before January 1, 2004, after the member has either attained the member's 65th birthday or has completed 24 years or more of creditable service, shall receive an annual retirement allowance, payable monthly, which shall commence on the effective date of the member's retirement and shall be continued on the first day of each month thereafter during the member's lifetime, the amount of which shall be computed as the sum of the amounts in subdivisions (1), (2), (3), (4), and (5) following, provided that in no event shall the annual allowance payable to any member be greater than an amount which, when added to the allowance, if any, to which the member is entitled under the Teachers' and State Employees' Retirement System, the Legislative Retirement System, or the Local Governmental Employees' Retirement System (prior in any case to any reduction for early retirement or for an optional mode of payment) would total three‑fourths of the member's final compensation:

(1)        Four and two‑hundredths percent (4.02%) of the member's final compensation, multiplied by the number of years of creditable service rendered as a justice of the Supreme Court or judge of the Court of Appeals;

(2)        Three and fifty‑two hundredths percent (3.52%) of the member's final compensation, multiplied by the number of years of creditable service rendered as a judge of the superior court or as Administrative Officer of the Courts;

(3)        Three and two‑hundredths percent (3.02%) of the member's final compensation, multiplied by the number of years of creditable service, rendered as a judge of the district court, district attorney, or clerk of superior court;

(4)        A service retirement allowance computed in accordance with the service retirement provisions of Article 3 of Chapter 128 of the General Statutes using an average final compensation as defined in G.S. 135‑53(2a) and creditable service equal to the number of years of the member's creditable service that was transferred from the Local Governmental Employees' Retirement System to this System as provided in G.S. 135‑56; and

(5)        A service retirement allowance computed in accordance with the service retirement provisions of Article 1 of this Chapter using an average final compensation as defined in G.S. 135‑53(2a) and creditable service, including any sick leave standing to the credit of the member, equal to the number of years of the member's creditable service that was transferred from the Teachers' and State Employees' Retirement System to this System as provided in G.S. 135‑56.

(a4)      Any member who retires under the provisions of G.S. 135‑57(a) or G.S. 135‑57(c) on or after January 1, 2004, but before July 1, 2007, after the member has either attained the member's 65th birthday or has completed 24 years or more of creditable service, shall receive an annual retirement allowance, payable monthly, which shall commence on the effective date of the member's retirement and shall be continued on the first day of each month thereafter during the member's lifetime, the amount of which shall be computed as the sum of the amounts in subdivisions (1), (2), (3), (4), and (5) of this subsection, provided that in no event shall the annual allowance payable to any member be greater than an amount which, when added to the allowance, if any, to which the member is entitled under the Teachers' and State Employees' Retirement System, the Legislative Retirement System, or the Local Governmental Employees' Retirement System (prior in any case to any reduction for early retirement or for an optional mode of payment), would total three‑fourths of the member's final compensation:

(1)        Four and two hundredths percent (4.02%) of the member's final compensation, multiplied by the number of years of creditable service rendered as a justice of the Supreme Court or judge of the Court of Appeals;

(2)        Three and fifty‑two hundredths percent (3.52%) of the member's final compensation, multiplied by the number of years of creditable service rendered as a judge of the superior court or as Administrative Officer of the Courts;

(3)        Three and two hundredths percent (3.02%) of the member's final compensation, multiplied by the number of years of creditable service rendered as a judge of the district court, district attorney, or clerk of superior court;

(4)        A service retirement allowance computed in accordance with the service retirement provisions of Article 3 of Chapter 128 of the General Statutes using an average final compensation as defined in G.S. 135‑53(2a) and creditable service equal to the number of years of the member's creditable service that was transferred from the Local Governmental Employees' Retirement System to this System as provided in G.S. 135‑56; and

(5)        A service retirement allowance computed in accordance with the service retirement provisions of Article 1 of this Chapter of the General Statutes using an average final compensation as defined in G.S. 135‑53(2a) and creditable service, including any sick leave standing to the credit of the member, equal to the number of years of the member's creditable service that was transferred from the Teachers' and State Employees' Retirement System or the Legislative Retirement System to this System as provided in G.S. 135‑56.

(a5)      Any member who retires under the provisions of G.S. 135‑57(a) or G.S. 135‑57(c) on or after July 1, 2007, but before July 1, 2008, after the member has either attained the member's 65th birthday or has completed 24 years or more of creditable service, shall receive an annual retirement allowance, payable monthly, which shall commence on the effective date of the member's retirement and shall be continued on the first day of each month thereafter during the member's lifetime, the amount of which shall be computed as the sum of the amounts in subdivisions (1), (2), (3), (4), and (5) of this subsection, provided that in no event shall the annual allowance payable to any member be greater than an amount which, when added to the allowance, if any, to which the member is entitled under the Teachers' and State Employees' Retirement System, the Legislative Retirement System, or the Local Governmental Employees' Retirement System (prior in any case to any reduction for early retirement or for an optional mode of payment), would total three‑fourths of the member's final compensation:

(1)        Four and two hundredths percent (4.02%) of the member's final compensation, multiplied by the number of years of creditable service rendered as a justice of the Supreme Court or judge of the Court of Appeals;

(2)        Three and fifty‑two hundredths percent (3.52%) of the member's final compensation, multiplied by the number of years of creditable service rendered as a judge of the superior court or as Administrative Officer of the Courts;

(3)        Three and two hundredths percent (3.02%) of the member's final compensation, multiplied by the number of years of creditable service rendered as a judge of the district court, district attorney, clerk of superior court, or public defender;

(4)        A service retirement allowance computed in accordance with the service retirement provisions of Article 3 of Chapter 128 of the General Statutes using an average final compensation as defined in G.S. 135‑53(2a) and creditable service equal to the number of years of the member's creditable service that was transferred from the Local Governmental Employees' Retirement System to this System as provided in G.S. 135‑56; and

(5)        A service retirement allowance computed in accordance with the service retirement provisions of Article 1 of this Chapter using an average final compensation as defined in G.S. 135‑53(2a) and creditable service, including any sick leave standing to the credit of the member, equal to the number of years of the member's creditable service that was transferred from the Teachers' and State Employees' Retirement System or the Legislative Retirement System to this System as provided in G.S. 135‑56.

(a6)      Any member who retires under the provisions of G.S. 135‑57(a) or G.S. 135‑57(c) on or after July 1, 2008, after the member has either attained the member's 65th birthday or has completed 24 years or more of creditable service, shall receive an annual retirement allowance, payable monthly, which shall commence on the effective date of the member's retirement and shall be continued on the first day of each month thereafter during the member's lifetime, the amount of which shall be computed as the sum of the amounts in subdivisions (1), (2), (3), (4), and (5) of this subsection, provided that in no event shall the annual allowance payable to any member be greater than an amount which, when added to the allowance, if any, to which the member is entitled under the Teachers' and State Employees' Retirement System, the Legislative Retirement System, or the Local Governmental Employees' Retirement System (prior in any case to any reduction for early retirement or for an optional mode of payment), would total three‑fourths of the member's final compensation:

(1)        Four and two hundredths percent (4.02%) of the member's final compensation, multiplied by the number of years of creditable service rendered as a justice of the Supreme Court or judge of the Court of Appeals;

(2)        Three and fifty‑two hundredths percent (3.52%) of the member's final compensation, multiplied by the number of years of creditable service rendered as a judge of the superior court or as Administrative Officer of the Courts;

(3)        Three and two hundredths percent (3.02%) of the member's final compensation, multiplied by the number of years of creditable service rendered as a judge of the district court, district attorney, clerk of superior court, public defender, or the Director of Indigent Defense Services;

(4)        A service retirement allowance computed in accordance with the service retirement provisions of Article 3 of Chapter 128 of the General Statutes using an average final compensation as defined in G.S. 135‑53(2a) and creditable service equal to the number of years of the member's creditable service that was transferred from the Local Governmental Employees' Retirement System to this System as provided in G.S. 135‑56; and

(5)        A service retirement allowance computed in accordance with the service retirement provisions of Article 1 of this Chapter using an average final compensation as defined in G.S. 135‑53(2a) and creditable service, including any sick leave standing to the credit of the member, equal to the number of years of the member's creditable service that was transferred from the Teachers' and State Employees' Retirement System or the Legislative Retirement System to this System as provided in G.S. 135‑56.

(b)        Any member who retires under the provisions of subsection (a) or subsection (c) of G.S. 135‑57 before he either has attained his sixty‑fifth birthday or has completed 24 years of creditable service shall receive an annual retirement allowance, payable monthly, which shall commence on the effective date of his retirement and shall be continued on the first day of each month thereafter during his lifetime, the amount of which shall be determined in the same manner and be subject to the same maximum limitation as provided for in subsection (a) above except that the allowance so computed shall be reduced by one quarter of one percent (¼ of 1%) thereof for each month by which the member's retirement date precedes the first day of the month coincident with or next following the earlier of

(1)        The member's sixty‑fifth birthday or

(2)        The date the member would have completed 24 years of creditable service if he had been in membership service from his retirement date until such date.

For the sole purpose of determining whether a member has completed the required 24 years of creditable service referred to in this subsection (b) or the date on which he would have completed such period of creditable service if he had remained in membership service, in the case of a member of the Teachers' and State Employees' Retirement System who became a member of this Retirement System under circumstances described in G.S. 135‑28.1, and who at the time of his retirement hereunder is in service and has retained his membership in the Teachers' and State Employees' Retirement System as provided for in G.S. 135‑28.1, his creditable service shall be taken as the sum of his creditable service hereunder plus the amount of creditable service remaining to his credit in such other system as provided for in G.S. 135‑28.1.

(c)        The foregoing subsections of this section to the contrary notwithstanding, in no event will the retirement allowance payable at any time to a retired member who was a member of a previous system immediately prior to January 1, 1974, prior to any reduction of such allowance in accordance with G.S. 135‑61, be less than the retirement allowance to which he would have been entitled under the terms of such previous system if this Article had not been enacted.

(d)        Commencing with the payment for the month of January 1974, the retirement allowance of each retired member of a previous system who was in receipt of a retirement allowance thereunder as of January 1, 1974, shall be paid from the assets of the Retirement System in the same amount as would have been applicable for January 1974, if this Article had not been enacted.

(e)        Notwithstanding any other provision to the contrary, in no event will the retirement allowance payable at any time to a retired member who was a member of a previous system immediately prior to January 1, 1974, prior to any reduction of such allowance in accordance with G.S. 135‑61, be greater than the retirement allowance to which he would have been entitled under the terms of such previous system if this Article had not been enacted or than the retirement allowance to which he would have been entitled under this Article if he had not been entitled to benefits under the terms of such previous system, whichever is larger.  (1973, c. 640, s. 1; 1977, c. 1120, s. 2; 1983 (Reg. Sess., 1984), c. 1031, ss. 17, 18; c. 1109, ss. 13.14, 13.15; 1985, c. 649, s. 7; 1989 (Reg. Sess., 1990), c. 1077, ss. 6, 7; 1999‑237, s. 28.24(d), (e); 2001‑424, s. 32.29(a), (b); 2003‑284, s. 30.18(g), (h); 2005‑276, s. 29.30A(f), (g); 2005‑345, s. 42; 2007‑323, s. 28.21B(f), (g); 2008‑107, s. 26.24(f), (g).)



§ 135-59. Disability retirement.

§ 135‑59.  Disability retirement.

(a)        Upon application by or on behalf of the member, any member in service who has completed five or more years of creditable service and who has not attained his sixty‑fifth birthday may be retired by the Board of Trustees, on the first day of any calendar month, not less than one day nor more than 120 days next following the date of filing such application, on a disability retirement allowance; provided, that the medical board, after a medical examination of such member, shall certify that such member is mentally or physically incapacitated for the further performance of duty, that such incapacity was incurred at the time of active employment and has been continuous thereafter, that such incapacity is likely to be permanent, and that such member should be retired; and, provided further, that if a member is removed by the Supreme Court for mental or physical incapacity under the provisions of G.S. 7A‑376, no action is required by the medical board under this section and, provided further, the medical board shall determine if the member is able to engage in gainful employment and, if so, the member shall still be retired and the disability retirement allowance as a result thereof shall be reduced as in G.S. 135‑60(d). Provided further, that the medical board shall not certify any member as disabled who:

(1)        Applies for disability retirement based upon a mental or physical incapacity which existed when the member first established membership in the system; or

(2)        Is in receipt of any payments on account of the same disability which existed when the member first established membership in the system.

The Board of Trustees shall require each employee upon enrolling in the Retirement System to provide information on the membership application concerning any mental or physical incapacities existing at the time the member enrolls.

Notwithstanding the foregoing to the contrary, any beneficiary who commenced retirement with an early or service retirement benefit has the right, within three years of this retirement, to convert to an allowance with disability retirement benefits without modification of any election of optional allowance previously made; provided, the beneficiary presents clear and convincing evidence that the beneficiary would have met all applicable requirements for disability retirement benefits while still in service as a member. The allowance on account of disability retirement benefits to the beneficiary shall be retroactive to the effective date of early or service retirement.

(b)        Notwithstanding the foregoing, the surviving spouse of a deceased member who has met all other requirements for disability retirement benefits, except whose death occurred before the first day of the calendar month in which the member's disability retirement allowance was due and payable, and who was the designated beneficiary for a return of accumulated contributions and the final compensation death benefit as provided in G.S. 135‑63, shall be paid in lieu of the return of accumulated contributions and the final compensation death benefit a monthly allowance equal to a reduced retirement allowance provided by a fifty percent (50%) joint and survivorship option, plus the allowance payable to a former member's surviving spouse, in the manner prescribed under G.S. 135‑64 as though the former member had commenced retirement the first day of the month following his death.  (1973, c. 640, s. 1; 1981, c. 689, s. 3; c. 940, s. 2; 1985, c. 479, ss. 192(b), 194; 1987, c. 513, s. 1; 2009‑66, s. 3(f).)



§ 135-60. Disability retirement benefits.

§ 135‑60.  Disability retirement benefits.

(a)        Upon retirement for disability in accordance with G.S. 135‑59, a member shall receive a disability retirement allowance computed and payable as provided for service retirement in G.S. 135‑58(a2) except that the member's creditable service shall be taken as the creditable service he would have had had he continued in service to the earliest date he could have retired on an unreduced service retirement allowance as a member in the same division of the General Court of Justice in which he was serving on his disability retirement date.

(b)        Once each year during the first five years following retirement of a member on a disability retirement allowance, and once in every three‑year period thereafter, the Board of Trustees may, and upon his application shall, require any disability beneficiary who has not yet attained his sixtieth birthday to undergo a medical examination, such examination to be made at the place of residence of the beneficiary or other place mutually agreed upon, by a physician or physicians designated by the Board of Trustees. Should any disability beneficiary who has not yet attained his sixtieth birthday refuse to submit to at least one medical examination in any such year by a physician or physicians designated by the Board of Trustees, his allowance may be discontinued until his withdrawal of such refusal, and should his refusal continue for one year, it shall be assumed that he is no longer disabled.

(c)        Should the medical board certify to the Board of Trustees that a disability beneficiary prior to his sixty‑fifth birthday has recovered to the extent that he would not satisfy the requirements for disability retirement if he were an active member of the Retirement System, or if his disability shall be assumed to have terminated in accordance with subsection (b) above, his disability retirement allowance shall thereupon cease, he shall be restored as a member of the Retirement System, and the period during which he was in receipt of a disability retirement allowance shall not be included in his creditable service.

(d)        The Board of Trustees shall determine whether a disability beneficiary is engaged in or is able to engage in a gainful occupation paying more than the difference, as hereinafter indexed, between his disability retirement allowance and the gross compensation earned as an employee during the 12 consecutive months in the final 48 months of service prior to retirement producing the highest gross compensation excluding any compensation received on account of termination. If the disability beneficiary is earning or is able to earn more than the difference, the portion of his disability retirement allowance not provided by his contributions shall be reduced to an amount which, together with the portion of the disability retirement allowance provided by his contributions and the amount earnable by him shall equal the amount of his gross compensation prior to retirement. This difference shall be increased on January 1 of each year by the ratio of the Consumer Price Index to the Index one year earlier, calculated to the nearest tenth of one percent ( 1/10th of 1%). Should the earning capacity of the disability beneficiary later change, the portion of his disability retirement allowance not provided by his contributions may be further modified. In lieu of the reductions on account of a disability beneficiary earning more than the aforesaid difference, he may elect to convert his disability retirement allowance to a service retirement allowance calculated on the basis of his final compensation and creditable service at the time of disability retirement and his age at the time of conversion to service retirement. This election is irrevocable. (1973, c. 640, s. 1; 1981, c. 975, s. 4; c. 980, s. 5; 1983 (Reg. Sess., 1984), c. 1031, s. 19; 1999‑237, s. 28.24(g).)



§ 135-61. Election of optional allowance.

§ 135‑61.  Election of optional allowance.

Any member who retires under the provisions of this Article shall have the right to elect to have his allowance payable under any one of the optional forms provided for in G.S. 135‑5(g), subject to the conditions therein contained, in lieu of the allowance that would otherwise be payable. (1973, c. 640, s. 1.)



§ 135-62. Return of accumulated contributions.

§ 135‑62.  Return of accumulated contributions.

(a)        Should a member cease membership service otherwise than by death or retirement under the provisions of this Article, he shall, upon submission of an application, be paid, not earlier than 60 days from the date of termination of service, his contributions and, if he has attained at least five years of membership service or if termination of his membership service is involuntary as certified by the employer, the accumulated regular interest thereon, provided that he has not in the meantime returned to service as a judge.  Upon payment of such accumulated contributions his membership in the Retirement System shall cease and, if he thereafter again becomes a member, no credit shall be allowed for any service previously rendered, except as otherwise provided in G.S. 135‑56(b).  Any such payment of a member's accumulated contributions shall be in full and complete discharge of any rights in or to any benefits otherwise payable under this Article.

(b)        Repealed by Session Laws 1993, c. 531, s. 7. (1973, c. 640, s. 1; 1981, c. 672, s. 4; 1983, c. 467; 1983 (Reg. Sess., 1984), c. 1031, s. 20; 1993, c. 531, s. 7.)



§ 135-63. Benefits on death before retirement.

§ 135‑63.  Benefits on death before retirement.

(a)        Upon receipt of proof, satisfactory to the Board of Trustees, of the death of a member in service, there shall be paid in a lump sum to such person as the member shall have nominated by electronic submission prior to completing 10 years of service in a form approved by the Board of Trustees or by written designation duly acknowledged and filed with the Board of Trustees, if such person is living at the time of the member's death, otherwise to the member's legal representatives, a death benefit equal to the sum of (i) the member's accumulated contributions, plus (ii) the member's final compensation; provided, however, that if the member has attained his fiftieth birthday with at least five years of membership service at his date of death, and if the designated recipient of the death benefits is the member's spouse who survives him, and if the spouse so elects, then the lump‑sum death benefit provided for herein shall consist only of a payment equal to the member's final compensation and there shall be paid to the surviving spouse an annual retirement allowance, payable monthly, which shall commence on the first day of the calendar month coinciding with or next following the death of the member and shall be continued on the first day of each month thereafter until the remarriage or death of the spouse. The amount of any such retirement allowance shall be equal to one half of the amount of the retirement allowance to which the member would have been entitled had he retired under the provisions of G.S. 135‑57(a) on the first day of the calendar month coinciding with or next following his date of death, reduced by two percent (2%) thereof for each full year, if any, by which the age of the member at his date of death exceeds that of his spouse. If the retirement allowance to the spouse shall terminate on the remarriage or death of the spouse before the total of the retirement allowance payments made equals the amount of the member's accumulated contributions at date of death, the excess of such accumulated contributions over the total of the retirement allowances paid to the spouse shall be paid in a lump sum to such person as the member shall have nominated by electronic submission in a form approved by the Board of Trustees or by written designation duly acknowledged and filed with the Board of Trustees, if such person is living at the time such payment falls due, otherwise to the former member's legal representatives.

(b)        There shall be paid to the surviving unremarried spouse of any former judge who died in service prior to January 1, 1974, and after his forty‑ninth birthday an annual retirement allowance which shall commence on January 1, 1974, and shall be continued on the first day of each month thereafter until the remarriage or death of the spouse. The amount of any such retirement allowance shall be computed in accordance with the provisions of subsection (a) above as if the provisions of this Article had been in effect on the date of death of the former judge, and the final compensation of such former judge had been equal to the rate of annual compensation in effect on December 31, 1973, for the office held by the former judge at the time of his death.

(c)        Upon receipt of proof, satisfactory to the Board of Trustees, of the death of a member not in service, there shall be paid in a lump sum to such person as the member shall have nominated by electronic submission prior to completing 10 years of service in a form approved by the Board of Trustees or by written designation duly acknowledged and filed with the Board of Trustees, if such person is living at the time of the member's death, otherwise to the member's legal representatives, a death benefit equal to the member's accumulated contributions.

(d)        Notwithstanding the provisions of G.S. 7A‑376, there shall be paid to the surviving spouse of any former judge whose death occurred prior to July 1, 1983, who had not withdrawn his contributions pursuant to G.S. 135‑62, an annual retirement allowance which shall commence on July 1, 1983, and shall be continued on the first day of each month thereafter until the death or remarriage of the spouse. If the spouse dies or remarries before the total of the retirement allowance paid equals the amount of the former judge's accumulated contributions, the excess of the accumulated contributions over the total of the retirement allowance paid to the spouse shall be paid in a lump sum to the person the spouse has nominated by written designation duly acknowledged and filed with the Board of Trustees, if the person is living at the time the payment falls due, otherwise to the spouse's legal representative. The amount of any such retirement allowance shall be computed in accordance with the provisions of subsection (a) above. This subsection does not authorize allowances to surviving spouses of former judges convicted of crimes related to the performance of their judicial duties.

(e)        For purposes of this subsection, a participant whose employment is interrupted by reason of service in the Uniformed Services, as that term is defined in section 4303(16) of the Uniformed Services Employment and Reemployment Rights Act, Public Law 103‑353, shall be deemed to be "in service" until the last day of such service in the Uniformed Services. If the participant does not return immediately after that service to employment with a covered employer in this System, then the participant shall be deemed "in service" until the date on which the participant was first eligible to be separated or released from his or her involuntary military service.  (1973, c. 640, s. 1; c. 1385; 1983, c. 761, ss. 231, 234; 2009‑66, ss. 6(c), 11(a), (b).)



§ 135-64. Benefits on death after retirement.

§ 135‑64.  Benefits on death after retirement.

(a)        In the event of the death of a former member while in receipt of a retirement allowance pursuant to his retirement under the provisions of G.S. 135‑57, or after a former member's sixty‑fifth birthday while in receipt of a retirement allowance pursuant to his retirement under the provisions of G.S. 135‑59, there shall be paid to the former member's surviving spouse, if any, an annual retirement allowance, payable monthly, which shall commence on the first day of the calendar month next following the date of death of the former member and shall be continued on the first day of each month thereafter until the remarriage or death of the spouse. The amount of any such allowance shall be equal to one half of the allowance that was payable to the former member for the month immediately prior to his month of death, or which would have been so payable had an optional mode of payment not been elected under the provisions of G.S. 135‑61, reduced by two percent (2%) thereof for each full year, if any, by which the age of the former member at date of death exceeds that of his spouse.

(b)        In the event of the death of a former member prior to his sixty‑fifth birthday while in receipt of a retirement allowance pursuant to his retirement under the provisions of G.S. 135‑59, there shall be paid to the former member's surviving spouse, if any, an annual retirement allowance, payable monthly, which shall commence on the first day of the calendar month next following the date of death of the former member and shall be continued on the first day of each month thereafter until the remarriage or death of the spouse. The amount of any such allowance shall be equal to one half of the allowance to which the former member would have been entitled under the provisions of G.S. 135‑58 if he had remained in service from his disability retirement date to his date of death with no change in his final compensation or status and had then retired, reduced by two percent (2%) thereof for each full year, if any, by which the age of the former member at date of death exceeds that of his spouse.

(c)        In the event of the death of a former member while in receipt of a retirement allowance under the provisions of G.S. 135‑58, 135‑60, or 135‑61, if such former member is not survived by a spouse to whom a retirement allowance is payable under the provisions of subsection (a) or subsection (b) above, nor survived by a beneficiary to whom a monthly survivorship benefit is payable under one of the optional modes of payment under G.S. 135‑61, there shall be paid to such person as the member shall have nominated by electronic submission in a form approved by the Board of Trustees or by written designation duly acknowledged and filed with the Board of Trustees, if such person is living at the time of the member's death, otherwise to the member's legal representatives, a death benefit equal to the excess, if any, of the accumulated contributions of the member at his date of retirement over the total of the retirement allowances paid to him prior to his death.

(d)        In the event that a retirement allowance becomes payable to the spouse of a former member under the provisions of subsection (a) or subsection (b) above, or to the designated survivor of a former member under one of the optional modes of payment under G.S. 135‑61, and such retirement allowance to the spouse shall terminate on the remarriage or death of the spouse, or on the death of the designated survivor, before the total of the retirement allowances paid to the former member and his spouse or designated survivor combined equals the amount of the member's accumulated contributions at his date of retirement, the excess of such accumulated contributions over the total of the retirement allowances paid to the former member and his spouse or designated survivor combined shall be paid in a lump sum to such person as the member shall have nominated by electronic submission in a form approved by the Board of Trustees or by written designation duly acknowledged and filed with the Board of Trustees, if such person is living at the time such payment falls due, otherwise to the former member's legal representatives.

(e)        In the event of the death of a retired former judge while in receipt of a retirement allowance under the provisions of G.S. 135‑58(d), there shall be paid to the former judge's surviving spouse, if any, an annual retirement allowance payable monthly, which shall commence on the first day of the calendar month next following the date of death of the former judge and shall be continued on the first day of each month thereafter until the remarriage or death of the spouse. The amount of any such allowance shall be equal to one half of the allowance that was payable to the former judge for the month immediately prior to his month of death, reduced by two percent (2%) thereof for each full year, if any, by which the age of the former judge at date of death exceeds that of his spouse.

(f)         There shall be paid to the surviving unremarried spouse of any former judge who died prior to January 1, 1974, while in receipt of a retirement allowance under the provisions of a previous system, a retirement allowance which shall commence on January 1, 1974, and shall be continued on the first day of each month thereafter until the remarriage or death of the spouse. The amount of any such retirement allowance shall be equal to one half of the allowance that would have been payable to the former judge for the month of December 1973, if the previous system had been in effect at his date of retirement and if he had survived to January 1, 1974, reduced by two percent (2%) thereof for each full year, if any, by which the age of the former judge at date of death exceeded that of his spouse.

(g)        Upon the death of a retired member on or after July 1, 1988, but before January 1, 1999, there shall be paid a death benefit to the surviving spouse of a deceased retired member or to the deceased retired member's legal representative if not survived by a spouse; provided the retired member has elected, when first eligible, to make, and has continuously made, in advance of his death required contributions as determined by the Board of Trustees on a fully contributory basis, through retirement allowance deductions or other methods adopted by the Board of Trustees, to a group death benefit trust fund administered by the Board of Trustees separate and apart from the Retirement System's Annuity Savings Fund and Pension Accumulation Fund. This death benefit shall be a lump‑sum payment in the amount of five thousand dollars ($5,000) upon the completion of 24 months of contributions required under this subsection. Should death occur before the completion of 24 months of contributions required under this subsection, the deceased retired member's surviving spouse or legal representative if not survived by a spouse shall be paid the sum of the retired member's contributions required by this subsection plus interest to be determined by the Board of Trustees.

(h)        Upon the death of a retired member on or after January 1, 1999, but before July 1, 2004, there shall be paid a death benefit to the surviving spouse of a deceased retired member or to the deceased retired member's legal representative if not survived by a spouse; provided the retired member has elected, when first eligible, to make, and has continuously made, in advance of his death required contributions as determined by the Board of Trustees on a fully contributory basis, through retirement allowance deductions or other methods adopted by the Board of Trustees, to a group death benefit trust fund administered by the Board of Trustees separate and apart from the Retirement System's Annuity Savings Fund and Pension Accumulation Fund. This death benefit shall be a lump‑sum payment in the amount of six thousand dollars ($6,000) upon the completion of 24 months of contributions required under this subsection. Should death occur before the completion of 24 months of contributions required under this subsection, the deceased retired member's surviving spouse or legal representative if not survived by a spouse shall be paid the sum of the retired member's contributions required by this subsection plus interest to be determined by the Board of Trustees.

(i)         Upon the death of a retired member on or after July 1, 2004, but before July 1, 2007, there shall be paid a death benefit to the surviving spouse of a deceased retired member or to the deceased retired member's legal representative if not survived by a spouse; provided the retired member has elected, when first eligible, to make, and has continuously made, in advance of his death required contributions as determined by the Board of Trustees on a fully contributory basis, through retirement allowance deductions or other methods adopted by the Board of Trustees, to a group death benefit trust fund administered by the Board of Trustees separate and apart from the Retirement System's Annuity Savings Fund and Pension Accumulation Fund. This death benefit shall be a lump‑sum payment in the amount of nine thousand dollars ($9,000) upon the completion of 24 months of contributions required under this subsection. Should death occur before the completion of 24 months of contributions required under this subsection, the deceased retired member's surviving spouse or legal representative if not survived by a spouse shall be paid the sum of the retired member's contributions required by this subsection plus interest to be determined by the Board of Trustees.

Upon the death of a retired member on or after July 1, 2007, there shall be paid a death benefit to the surviving spouse of a deceased retired member or to the deceased retired member's legal representative if not survived by a spouse; provided the retired member has elected, when first eligible, to make, and has continuously made, in advance of his death required contributions as determined by the Board of Trustees on a fully contributory basis, through retirement allowance deductions or other methods adopted by the Board of Trustees, to a group death benefit trust fund administered by the Board of Trustees separate and apart from the Retirement System's Annuity Savings Fund and Pension Accumulation Fund. This death benefit shall be a lump‑sum payment in the amount of ten thousand dollars ($10,000) upon the completion of 24 months of contributions required under this subsection. Should death occur before the completion of 24 months of contributions required under this subsection, the deceased retired member's surviving spouse or legal representative if not survived by a spouse shall be paid the sum of the retired member's contributions required by this subsection plus interest to be determined by the Board of Trustees.  (1973, c. 640, s. 1; 1987, c. 824, s. 4; 1995, c. 509, s. 76; 1998‑212, s. 28.27(b), (c); 2004‑147, ss. 5, 6; 2005‑91, ss. 5, 6; 2007‑496, s. 4; 2009‑66, ss. 11(c), (d).)



§ 135-65. Post-retirement increases in allowances.

§ 135‑65.  Post‑retirement increases in allowances.

(a)        Commencing with the post‑retirement adjustment, effective July 1, 1974, all retirement allowances payable under the provisions of this Article shall be adjusted annually in accordance with the provisions of G.S. 135‑5(o).

(b)        Increases in Benefits Paid to Members Retired prior to July 1, 1978.  Notwithstanding subsection (a) of this section, the increase in allowance to each beneficiary on the retirement rolls as of July 1, 1978, which shall become payable on July 1, 1979, as otherwise provided in subsection (a) of this section, shall be the current maximum four percent (4%) plus an additional one percent (1%) to a total of five percent (5%) for the year 1979 only. The provisions of this subsection shall apply also to the allowance of a surviving annuitant of a beneficiary.

(c)        Increases in Benefits Paid to Members Retired prior to July 1, 1979.  Notwithstanding the foregoing provisions, the increase in allowance to each beneficiary on the retirement rolls as of July 1, 1979, which shall become payable on July 1, 1980, shall be the current maximum four percent (4%) plus an additional six percent (6%) to a total of ten percent (10%) for the year 1980‑81 only. The provisions of this subsection shall apply also to the allowance of a surviving annuitant of a beneficiary.

(d)        Increases in Benefits Paid to Members Retired Prior to July 1, 1982.  From and after July 1, 1983, the retirement allowance to or on account of beneficiaries on the retirement rolls as of July 1, 1982, shall be increased by four percent (4%) of the allowance payable on July 1, 1982, provided the increase in retirement allowances shall be payable in accordance with all requirements, stipulations and conditions set forth in subsection (a) of this section.

(e)        Increase in Benefits Paid to Members Retired on or before July 1, 1983.  From and after July 1, 1984, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1983, shall be increased by eight percent (8%) of the allowance payable on July 1, 1983.

(f)         From and after July 1, 1985, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1984, shall be increased by four percent (4%) of the allowance payable on July 1, 1984. Furthermore, from and after July 1, 1985, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1984, but before June 30, 1985, shall be increased by a prorated amount of four percent (4%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1984, and June 30, 1985.

(g)        From and after July 1, 1986, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1985, shall be increased by three and eight‑tenths percent (3.8%) of the allowance payable on July 1, 1985. Furthermore, from and after July 1, 1986, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1985, but before June 30, 1986, shall be increased by a prorated amount of three and eight‑tenths percent (3.8%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1985 and June 30, 1986.

(h)        From and after July 1, 1987, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1986, shall be increased by four percent (4.0%) of the allowance payable on July 1, 1986. Furthermore, from and after July 1, 1987, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1986, but before June 30, 1987, shall be increased by a prorated amount of four percent (4.0%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1986, and June 30, 1987.

(i)         From and after July 1, 1988, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1987, shall be increased by three and six‑tenths percent (3.6%) of the allowance payable on July 1, 1987. Furthermore, from and after July 1, 1988, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1987, but before June 30, 1988, shall be increased by a prorated amount of three and six‑tenths percent (3.6%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1987, and June 30, 1988.

(j)         From and after July 1, 1989, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1988, shall be increased by three and one‑half percent (3.5%) of the allowance payable on July 1, 1988. Furthermore, from and after July 1, 1989, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1988, but before June 30, 1989, shall be increased by a prorated amount of three and one‑half percent (3.5%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1988, and June 30, 1989.

(k)        Increase in Allowance as to Persons on Retirement Rolls as of June 1, 1990.  From and after July 1, 1990, the retirement allowance to or on account of beneficiaries on the retirement rolls as of June 1, 1990, shall be increased by six‑tenths percent (0.6%) of the allowance payable on June 1, 1990. This allowance shall be calculated on the basis of the allowance payable and in effect on June 30, 1990, so as not to be compounded on any other increase granted by act of the 1989 Session of the General Assembly (1990 Regular Session).

(l)         From and after July 1, 1990, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1989, shall be increased by six and one‑tenth percent (6.1%) of the allowance payable on July 1, 1989. Furthermore, from and after July 1, 1990, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1989, but before June 30, 1990, shall be increased by a prorated amount of six and one‑tenth percent (6.1%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1989, and June 30, 1990.

(m)       From and after July 1, 1992, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1991, shall be increased by one and six‑tenths percent (1.6%) of the allowance payable on July 1, 1991. Furthermore, from and after July 1, 1992, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1991, but before June 30, 1992, shall be increased by a prorated amount of one and six‑tenths percent (1.6%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1991 and June 30, 1992.

(n)        From and after July 1, 1993, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1992, shall be increased by one and six‑tenths percent (1.6%) of the allowance payable on July 1, 1992. Furthermore, from and after July 1, 1993, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1992, but before June 30, 1993, shall be increased by a prorated amount of one and six‑tenths percent (1.6%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1992, and June 30, 1993.

(o)        From and after July 1, 1994, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1993, shall be increased by three and one‑half percent (3.5%) of the allowance payable on July 1, 1993. Furthermore, from and after July 1, 1994, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1993, but before June 30, 1994, shall be increased by a prorated amount of three and one‑half percent (3.5%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1993, and June 30, 1994.

(p)        From and after July 1, 1995, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1994, shall be increased by two percent (2%) of the allowance payable on July 1, 1994. Furthermore, from and after July 1, 1995, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1994, but before June 30, 1995, shall be increased by a prorated amount of two percent (2%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1994, and June 30, 1995.

(q)        From and after September 1, 1996, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1995, shall be increased by four and four‑tenths percent (4.4%) of the allowance payable on July 1, 1995. Furthermore, from and after September 1, 1996, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1995, but before June 30, 1996, shall be increased by a prorated amount of four and four‑tenths percent (4.4%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1995, and June 30, 1996.

(r)        From and after July 1, 1997, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1996, shall be increased by four percent (4%) of the allowance payable on June 1, 1997. Furthermore, from and after July 1, 1997, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1996, but before June 30, 1997, shall be increased by a prorated amount of four percent (4%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1996, and June 30, 1997.

(s)        From and after July 1, 1998, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1997, shall be increased by two and one‑half percent (2.5%) of the allowance payable on June 1, 1998. Furthermore, from and after July 1, 1998, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1997, but before June 30, 1998, shall be increased by a prorated amount of two and one‑half percent (2.5%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1997, and June 30, 1998.

(t)         From and after July 1, 1999, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1998, shall be increased by two and three‑tenths percent (2.3%) of the allowance payable on June 1, 1999. Furthermore, from and after July 1, 1999, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1998, but before June 30, 1999, shall be increased by a prorated amount of two and three‑tenths percent (2.3%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1998, and June 30, 1999.

(u)        From and after July 1, 2000, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 1999, shall be increased by two and six‑tenths percent (2.6%) of the allowance payable on June 1, 2000. Furthermore, from and after July 1, 2000, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 1999, but before June 30, 2000, shall be increased by a prorated amount of two and six‑tenths percent (2.6%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 1999, and June 30, 2000.

(v)        From and after July 1, 2001, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 2000, shall be increased by two percent (2%) of the allowance payable on June 1, 2001. Furthermore, from and after July 1, 2001, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 2000, but before June 30, 2001, shall be increased by a prorated amount of two percent (2%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 2000, and June 30, 2001.

(w)       From and after July 1, 2002, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 2001, shall be increased by one and four‑tenths percent (1.4%) of the allowance payable on June 1, 2002. Furthermore, from and after July 1, 2002, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 2001, but before June 30, 2002, shall be increased by a prorated amount of one and four‑tenths percent (1.4%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 2001, and June 30, 2002.

(x)        From and after July 1, 2003, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 2002, shall be increased by one and twenty‑eight hundredths percent (1.28%) of the allowance payable on June 1, 2003. Furthermore, from and after July 1, 2003, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 2002, but before June 30, 2003, shall be increased by a prorated amount of one and twenty‑eight hundredths percent (1.28%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 2002, and June 30, 2003.

(y)        From and after July 1, 2004, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 2003, shall be increased by one and seven‑tenths percent (1.7%) of the allowance payable on June 1, 2004, in accordance with G.S. 135‑5(o). Furthermore, from and after July 1, 2004, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 2003, but before June 30, 2004, shall be increased by a prorated amount of one and seven‑tenths percent (1.7%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 2003, and June 30, 2004.

(z)        From and after July 1, 2005, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 2004, shall be increased by two percent (2%) of the allowance payable on June 1, 2005. Furthermore, from and after July 1, 2005, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 2004, but before June 30, 2005, shall be increased by a prorated amount of two percent (2%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 2004, and June 30, 2005.

(aa)      From and after July 1, 2006, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 2005, shall be increased by three percent (3%) of the allowance payable on June 1, 2006. Furthermore, from and after July 1, 2006, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 2005, but before June 30, 2006, shall be increased by a prorated amount of three percent (3%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 2005, and June 30, 2006.

(bb)      From and after July 1, 2007, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 2006, shall be increased by two and two‑tenths percent (2.2%) of the allowance payable on June 1, 2007. Furthermore, from and after July 1, 2007, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 2006, but before June 30, 2007, shall be increased by a prorated amount of two and two‑tenths percent (2.2%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 2006, and June 30, 2007.

(cc)      From and after July 1, 2008, the retirement allowance to or on account of beneficiaries whose retirement commenced on or before July 1, 2007, shall be increased by two and two‑tenths percent (2.2%) of the allowance payable on June 1, 2008. Furthermore, from and after July 1, 2008, the retirement allowance to or on account of beneficiaries whose retirement commenced after July 1, 2007, but before June 30, 2008, shall be increased by a prorated amount of two and two‑tenths percent (2.2%) of the allowance payable as determined by the Board of Trustees based upon the number of months that a retirement allowance was paid between July 1, 2007, and June 30, 2008.  (1973, c. 640, s. 1; 1979, c. 838, s. 104; 1979, 2nd Sess., c. 1137, s. 69; 1983, c. 761, s. 221; 1983 (Reg. Sess., 1984), c. 1034, s. 224; 1985, c. 479, s. 189(b); 1985 (Reg. Sess., 1986), c. 1014, s. 49(b); 1987, c. 738, s. 27(b); 1987 (Reg. Sess., 1988), c. 1086, s. 22(b); 1989, c. 752, s. 41(b); 1989 (Reg. Sess., 1990), c. 1077, ss. 8, 9; 1991 (Reg. Sess., 1992), c. 900, s. 53(c); 1993, c. 321, s. 74(f); 1993 (Reg. Sess., 1994), c. 769, s. 7.30(n); 1995, c. 507, s. 7.22(b); 1996, 2nd Ex. Sess., c. 18, s. 28.21(b); 1997‑443, s. 33.22(e); 1998‑153, s. 21(b); 1999‑237, s. 28.23(b); 2000‑67, s. 26.20(e); 2001‑424, s. 32.22(b); 2002‑126, s. 28.8(c); 2003‑284, s. 30.17(b); 2004‑124, s. 31.17(b); 2005‑276, s. 29.25(b); 2006‑66, s. 22.18(c); 2007‑323, s. 28.20(b); 2008‑107, s. 26.23(b).)



§ 135-66. Administration; management of funds.

§ 135‑66.  Administration; management of funds.

The State Treasurer shall be the custodian of the assets of this Retirement System and shall invest them in accordance with the provisions of G.S. 147‑69.2 and 147‑69.3. (1973, c. 640, s. 1; 1979, c. 467, s. 18.)



§ 135-67. Assets of Retirement System.

§ 135‑67.  Assets of Retirement System.

(a)        All of the assets of the Retirement System shall be credited according to the purpose for which they are held to one of two funds, namely, the annuity savings fund and the pension accumulation fund.

(b)        The annuity savings fund shall be the fund to which all members' contributions, and regular interest allowances thereon as provided for in G.S. 135‑7(b), shall be credited. From this fund shall be paid the accumulated contributions of a member in accordance with G.S. 135‑62, or 135‑63.

(c)        Upon the retirement of a member, his accumulated contributions  shall be transferred from the annuity savings fund to the pension accumulation fund. In the event that a retired former member should subsequently again become a member of the Retirement System as provided for in G.S. 135‑60(c) or 135‑71, any excess of his accumulated contributions at his date of retirement over the sum of the retirement allowance payments received by him since his date of retirement shall be transferred from the pension accumulation fund to  the annuity savings fund and shall be credited to his individual account in the annuity savings fund.

(d)        The pension accumulation fund shall be the fund in which shall  be accumulated contributions by the State and amounts transferred from the annuity savings fund in accordance with subsection (c) above, and to which all income from the invested assets of the Retirement System shall be credited. From this fund shall be paid retirement allowances and any other benefits provided for under this Article except payments of accumulated contributions as provided in subsection (b) above.

(e)        The regular interest allowance on the members' accumulated contributions provided for in G.S. 135‑7(b) shall be transferred each  year from the pension accumulation fund to the annuity savings fund. (1973, c. 640, s. 1.)



§ 135-68. Contributions by the members.

§ 135‑68.  Contributions by the members.

(a)        Each member shall contribute by payroll deduction for each pay period for which he receives compensation six percent (6%) of his compensation for such period.

(b)        Anything within this Article to the contrary notwithstanding, the State, pursuant to the provisions of section 414(h)(2) of the Internal Revenue Code of 1954 as amended, shall pick up and pay the contributions which would be payable by the members under subsection (a) of this section with respect to the services of such members rendered after the effective date of this subsection.

The members' contributions picked up by the State shall be designated for all purposes of the Retirement System as member contributions, except for the determination of tax upon a distribution from the System. These contributions shall be credited to the annuity savings fund and accumulated within the fund in a member's account which shall be separately established for the purpose of accounting for picked‑up contributions.

Member contributions picked up by the State shall be payable from the same source of funds used for the payment of compensation to a member. A deduction shall be made from a member's compensation equal to the amount of his contributions picked up by the State. This deduction, however, shall not reduce a member's compensation as defined in subdivision (5) of G.S. 135‑53. Picked up contributions shall be transmitted to the Retirement System monthly for the preceding month by means of a warrant drawn by the State payable to the Retirement System and shall be accompanied by a schedule of the picked‑up contributions on such forms as may be prescribed. (1973, c. 640, s. 1; 1983, c. 469, s. 1.)



§ 135-69. Contributions by the State.

§ 135‑69.  Contributions by the State.

(a)        The State shall contribute annually an amount equal to the sum of the "normal contribution" and the "accrued liability contribution."

(b)        The normal contribution for any period shall be determined as a percentage, equal to the normal contribution rate, of the total compensation of the members for such period. The normal contribution rate shall be determined as the percentage represented by the ratio of (i) the annual normal cost to provide the benefits of the Retirement System, computed in accordance with recognized actuarial principles on the basis of methods and assumptions approved by the Board of Trustees, in excess of the part thereof provided by the members' contributions, to (ii) the total annual compensation of the members of the Retirement System.

(c)        The accrued liability contribution for any period shall be determined as a percentage, equal to the accrued liability contribution rate, of the total compensation of the members for such period. The accrued liability contribution rate shall be determined as the percentage represented by the ratio of (i) the level annual contribution necessary to amortize the unfunded accrued liability over a period of 40 years, computed in accordance with recognized actuarial principles on the basis of methods and assumptions approved by the Board of Trustees, to (ii) the total annual compensation of the members of the Retirement System.

(d)        The unfunded accrued liability as of any date shall be determined, in accordance with recognized actuarial principles on the basis of methods and assumptions approved by the Board of Trustees, as the excess of (i) the then present value of the benefits to be provided under the Retirement System in the future over (ii) the sum of the assets of the Retirement System then currently on hand in the annuity savings fund and the pension accumulation fund, plus the then present value of the stipulated contributions to be made in the future by the members, plus the then present value of the normal contributions expected to be made in the future by the State.

(e)        The normal contribution rate and the accrued liability contribution rate shall be determined after each annual valuation of the Retirement System and shall remain in effect until a new valuation is made.

(f)         The annual contributions by the State for any year shall be at least sufficient, when combined with the amount held in the pension accumulation fund at the start of the year, to provide the retirement allowances and other benefits payable out of the fund during the year then current. (1973, c. 640, s. 1.)



§ 135-70. Transfer of members to another system.

§ 135‑70.  Transfer of members to another system.

(a)        Any member whose membership service is terminated other than by retirement or death and, who, while still a member of this Retirement System becomes a member of either the Teachers' and State Employees' Retirement System or the North Carolina Local Governmental Employees' Retirement System, may elect to retain his membership in this Retirement System by not withdrawing his accumulated contributions hereunder. Any such member shall retain all the rights, credits and benefits obtaining to him under this Retirement System at the time of such termination of service while he is a member of such other system and does not withdraw his contributions hereunder.

(a1)      The accumulated contributions and creditable service of any member whose service as a member of this Retirement System has been or is terminated other than by retirement or death and who, while still a member of this Retirement System, became or becomes a member, as defined in G.S. 135‑1(13), of the Teachers' and State Employees' Retirement System for a period of five or more years may, upon application of the member, be transferred from this Retirement System to the Teachers' and State Employees' Retirement System. In order to effect the transfer of a member's creditable service from this Retirement System to the Teachers' and State Employees' Retirement System, there shall be transferred from this Retirement System to the Teachers' and State Employees' Retirement System the sum of (i) the accumulated contributions of the member credited in the annuity savings fund and (ii) the amount of reserve held in this Retirement System as a result of previous contributions by the employer on behalf of the transferring member.

(b)        Any member who becomes eligible for benefits under more than one system may file application therefor with each retirement system to the end that each retirement system shall pay appropriate benefits without transfer of funds between the systems.

(c)        The Board of Trustees shall effect such rules as it may deem necessary to administer the provisions of the preceding subsections of this section and to prevent any duplication of service credits or benefits that might otherwise occur. (1973, c. 640, s. 1; 1983 (Reg. Sess., 1984), c. 1031, s. 21; 2003‑284, s. 30.18(d).)



§ 135-70.1. Transfer of members from the Local Governmental Employees' Retirement System, the Teachers' and State Employees' Retirement System, or the Legislative Retirement System.

§ 135‑70.1.  Transfer of members from the Local Governmental Employees' Retirement System, the Teachers' and State Employees' Retirement System, or the Legislative Retirement System.

(a)        The accumulated contributions, creditable service, and reserves, if any, of a former teacher or employee, as defined in G.S. 135‑1(25), 135‑1(10), and 128‑21(10), respectively, or a former member of the General Assembly who is a member of the Consolidated Judicial Retirement System for a period of five or more years may, upon application of the member, be transferred from the Local Governmental Employees' Retirement System, the Teachers' and State Employees' Retirement System, or the Legislative Retirement System to the Consolidated Judicial Retirement System. The accumulated contributions, creditable service, and reserves of any member whose service as a teacher or employee or member of the General Assembly is terminated other than by retirement or death and who becomes a member of the Consolidated Judicial Retirement System may, upon application of the member, be transferred from the Local Governmental Employees' Retirement System, the Teachers' and State Employees' Retirement System, or the Legislative Retirement System to the Consolidated Judicial Retirement System. In order to effect the transfer of a member's creditable service from the Local Governmental Retirement System, the Teachers' and State Employees' Retirement System, or the Legislative Retirement System, to the Consolidated Judicial Retirement System, the accumulated contributions of each member credited in the annuity savings fund in the Local Governmental Employees' Retirement System, the Teachers' and State Employees' Retirement System, or the Legislative Retirement System shall be transferred and credited to the annuity savings fund in the Consolidated Judicial Retirement System.

(b)        The Board of Trustees shall effect such rules as it may deem necessary to administer the preceding subsection and to prevent any duplication of service credits or benefits that might otherwise occur. (1999‑237, s. 28.24(h); 2003‑284, s. 30.18(e); 2005‑276, s. 29.30A(h); 2005‑345, s. 42.)



§ 135-71. Return to membership of retired former member.

§ 135‑71.  Return to membership of retired former member.

(a)        In the event that a retired former member should at any time return to membership service, his retirement allowance shall thereupon cease and he shall be restored as a member of the Retirement System.

(b)        Upon his subsequent retirement, he shall be paid a retirement allowance determined as follows:

(1)        For a member who earns at least three years' membership service after restoration to service, the retirement allowance shall be computed on the basis of his compensation and service before and after the period of prior retirement without restrictions; provided, that if the prior allowance was based on a social security leveling payment option, the allowance shall be adjusted actuarially for the difference between the amount received under the optional payment and what would have been paid if the retirement allowance had been paid without optional modification.

(2)        For a member who does not earn three years' membership service after restoration to service, the retirement allowance shall be equal to the sum of the retirement allowance to which he would have been entitled had he not been restored to service, without modification of the election of an optional allowance previously made, and the retirement allowance that results from service earned since being restored to service; provided, that if the prior retirement allowance was based on a social security leveling payment option, the prior allowance shall be adjusted actuarially for the difference between the amount that would have been paid for each month had the payment not been suspended and what would have been paid if the retirement allowance had been paid without optional modification.

(3)        Subdivision (2) of this section shall apply only to restored members whose initial retirement lasted for more than four calendar months. For restored members whose initial retirement lasted for four or fewer calendar months, subdivision (1) shall apply.

(c)        Notwithstanding any other provision in this Chapter, the retirement allowance of a justice or judge shall not be affected by the compensation received as an emergency justice or judge.

(d)        Notwithstanding the provisions of G.S. 135‑70.1 to the contrary, a retired former member and/or beneficiary of the Teachers' and State Employees' Retirement System as defined in G.S. 135‑1(6), whose retirement allowance from this System and/or from the Teachers' and State Employees' Retirement System ceases upon a return to membership service under this System, shall be permitted to transfer the accumulated contributions, creditable service, and reserves, if any, from the Teachers' and State Employees' Retirement System to this System on the same basis as provided for members of other retirement systems under G.S. 135‑70.1, if the member attains five or more years of total membership service in this System, and completes at least three years of membership service subsequent to the member's return to membership service. (1973, c. 640, s. 1; 1983 (Reg. Sess., 1984), c. 1031, s. 22; c. 1106, s. 3; 1987, c. 738, s. 39(b); 2005‑276, s. 29.30A(i).)



§ 135-72: Repealed by Session Laws 1999-237, s. 28.25.

§ 135‑72:  Repealed by Session Laws 1999‑237, s. 28.25.



§ 135-73. Termination or partial termination; discontinuance of contributions.

§ 135‑73.  Termination or partial termination; discontinuance of contributions.

In the event of the termination or partial termination of the Retirement System or in the event of complete discontinuance of contributions under the Retirement System, the rights of all affected members to benefits accrued to the date of such termination, partial termination, or discontinuance, to the extent funded as of such date, or the amounts credited to the members' accounts, shall be nonforfeitable and fully vested. (1987, c. 177, s. 1(a), (b).)



§ 135-74. Internal Revenue Code compliance.

§ 135‑74.  Internal Revenue Code compliance.

(a)        Notwithstanding any other provisions of law to the contrary, compensation for any calendar year after 1988 in which employee or employer contributions are made and for which annual compensation is used for computing any benefit under this Article shall not exceed the higher of two hundred thousand dollars ($200,000) or the amount determined by the Commissioner of Internal Revenue as the limitation for calendar years after 1989; provided the imposition of the limitation shall not reduce a member's benefit below the amount determined as of December 31, 1988.

Effective January 1, 1996, the annual compensation of a member taken into account for determining all benefits provided under this Article shall not exceed one hundred fifty thousand dollars ($150,000), as adjusted pursuant to section 401(a)(17)(B) of the Internal Revenue Code and any regulations issued under the Code. However, with respect to a person who became a member of the Retirement System prior to January 1, 1996, the imposition of this limitation on compensation shall not reduce the amount of compensation which may be taken into account for determining the benefits of that member under this Article below the amount of compensation which would have been recognized under the provisions of this Article in effect on July 1, 1993.

Effective January 1, 2002, the annual compensation of a person, who became a member of the Retirement System on or after January 1, 1996, taken into account for determining all benefits accruing under this Article for any plan year after December 31, 2001, shall not exceed two hundred thousand dollars ($200,000) or the amount otherwise set by the Internal Revenue Code or determined by the Commissioner of Internal Revenue as the limitation for calendar years after 2002.

(b)        Notwithstanding any other provisions of law to the contrary, the annual benefit payable on behalf of a member shall, if necessary, be reduced to the extent required by Section 415(b) and with respect to calendar years commencing prior to January 1, 2000, Section 415(e) of the Internal Revenue Code, as adjusted by the Secretary of the Treasury or his delegate pursuant to Section 415(d) of the Code. If a member is a participant under any qualified defined contributions plan that is required to be taken into account for the purposes of the limitation contained in Section 415 of the Internal Revenue Code, the annual benefit payable under this Article shall be reduced to the extent required by Section 415(e) prior to making any reduction under the defined contribution plan provided by the employer. However, with respect to a member who has benefits accrued under this Article but whose benefit had not commenced as of December 31, 1999, the combined plan limitation contained in Section 415(e) of the Internal Revenue Code shall not be applied to such member for calendar years commencing on or after January 1, 2000.

(c)        On and after January 1, 1989, the retirement allowance of a member who has terminated employment shall begin no later than the later of April 1 of the calendar year following the calendar year that the member attains 70 1/2 years of age or April 1 of the calendar year following the calendar year in which the member terminates employment.

(d)        This subsection applies to distributions made on or after January 1, 1993. Notwithstanding any other provision of the Plan to the contrary that would otherwise limit a distributee's election under this Article, a distributee may elect, at the time and in the manner prescribed by the Plan administrator, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in a direct rollover. Provided, an eligible rollover distribution is any distribution of all or any portion of the balance to the credit of the distributee, except that an eligible rollover distribution does not include: any distribution that is one of a series of substantially equal periodic payments (not less frequently than annually) made for the life (or life expectancy) of the distributee or the joint lives (or joint life expectancies) of the distributee and the distributee's designated beneficiary, or for a specified period of 10 years or more; any distribution to the extent such distribution is required under section 401(a)(9) of the Code; and the portion of any distribution that is not includible in gross income (determined without regard to the exclusion for net realized appreciation with respect to employer securities). Effective as of January 1, 2002, and notwithstanding the preceding sentence, a portion of a distribution shall not fail to be an eligible rollover distribution merely because the portion consists of after‑tax employee contributions which are not includible in gross income. However, such portion may be transferred only to an individual retirement account or annuity described in Section 408(a) or (b) of the Code, or to a qualified defined contribution plan described in Section 401(a) or 403(a) of the Code that agrees to separately account for amounts so transferred, including separately accounting for the portion of such distribution which is includible in gross income and the portion of such distribution which is not so includible. Provided, an eligible retirement plan is an individual retirement account described in section 408(a) of the Code, an individual retirement annuity described in section 408(b) of the Code, an annuity plan described in section 403(a) of the Code, or a qualified trust described in section 401(a) of the Code, that accepts the distributee's eligible rollover distribution. Effective on and after January 1, 2002, an eligible retirement plan shall also mean an annuity contract described in Section 403(b) of the Code and an eligible plan under Section 457(b) of the Code which is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state and which agrees to separately account for amounts transferred into such plan from this Plan. The definition of eligible retirement plan shall also apply in the case of a distribution to surviving spouse, or to a spouse or former spouse who is the alternate payee under a qualified domestic relations order, as defined in Section 414(p) of the Internal Revenue Code, or a court‑ordered equitable distribution of marital property, as provided under G.S. 50‑30. Provided, a distributee includes an employee or former employee. Provided further, a direct rollover is a payment by the Plan to the eligible retirement plan specified by the distributee. Effective on and after January 1, 2007, notwithstanding any other provision of this subsection, a nonspouse beneficiary of a deceased member may elect, at the time and in the manner prescribed by the administrator of the Board of Trustees of this Retirement System, to directly roll over any portion of the beneficiary's distribution from the Retirement System; however, such rollover shall conform with the provisions of section 402(c)(11) of the Code.  (1989, c. 276, s. 4; 1993, c. 531, s. 8; 1995, c. 361, s. 2; 2002‑71, s. 8; 2009‑66, s. 1(b).)



§ 135-75. Deduction for payments to certain employees' or retirees' associations allowed.

§ 135‑75.  Deduction for payments to certain employees' or retirees' associations allowed.

Any beneficiary who is a member of a domiciled employees' or retirees' association that has at least 2,000 members, the majority of whom are active or retired employees of the State or public school employees, may authorize, in writing, the periodic deduction from the beneficiary's retirement benefits a designated lump sum to be paid to the employees' or retirees' association. The authorization shall remain in effect until revoked by the beneficiary. A plan of deductions pursuant to this section shall become void if the employees' or retirees' association engages in collective bargaining with the State, any political subdivision of the State, or any local school administrative unit. (2002‑126, s. 6.4(e).)



§ 135-75.1. Forfeiture of retirement benefits for certain felonies.

§ 135‑75.1.  Forfeiture of retirement benefits for certain felonies.

(a)        Except as provided in G.S. 135‑56(g), the Board of Trustees shall not pay any retirement benefits or allowances, except for a return of member contributions plus interest, to any member who is convicted of any felony under the federal laws listed in subsection (b) of this section or the laws of this State listed in subsection (c) of this section if all of the following apply:

(1)        The federal or State offense is committed while serving as a justice, judge, district attorney, or clerk of superior court.

(2)        The conduct on which the federal or State offense is based is directly related to the member's service as a justice, judge, district attorney, or clerk of superior court.

(b)        The federal offenses covered by this section are as follows:

(1)        A felony violation of 18 U.S.C. § 201 (Bribery of public officials and witnesses), 18 U.S.C. § 286 (Conspiracy to defraud the Government with respect to claims), 18 U.S.C. § 287 (False, fictitious or fraudulent claims), 18 U.S.C. § 371 (Conspiracy to commit offense or to defraud United States), 18 U.S.C. § 597 (Expenditures to influence voting), 18 U.S.C. § 599 (Promise of appointment by candidate), 18 U.S.C. § 606 (Intimidation to secure political contributions), 18 U.S.C. § 641 (Public money, property, or records), 18 U.S.C. § 666 (Embezzlement and theft), 18 U.S.C. § 1001 (Statements or entries generally), 18 U.S.C. § 1341 (Frauds and swindles), 18 U.S.C. § 1343 (Fraud by wire, radio, or television), 18 U.S.C. § 1503 (Influencing or injuring officer or juror generally), 18 U.S.C. § 1951 (Interference with commerce by threats or violence), 18 U.S.C. § 1952 (Interstate and foreign travel or transportation in aid of racketeering enterprises), 18 U.S.C. § 1956 (Laundering of monetary instruments), 18 U.S.C. § 1962 (Prohibited activities), or section 7201 of the Internal Revenue Code (Attempt to evade or defeat tax).

(2)        Reserved for future codification purposes.

(c)        The offenses under the laws of this State covered by this section are as follows:

(1)        A felony violation of Article 29, 30, or 30A of Chapter 14 of the General Statutes (Relating to bribery, obstructing justice, and secret listening) or G.S. 14‑228 (Buying and selling offices), or Part 1 of Article 14 of Chapter 120 of the General Statutes (Code of Legislative Ethics), Article 20 or 22 of Chapter 163 of the General Statutes (Relating to absentee ballots, corrupt practices and other offenses against the elective franchise, and regulating of contributions and expenditures in political campaigns).

(2)        Perjury or false information as follows:

a.         Perjury committed under G.S. 14‑209 in falsely denying the commission of an act that constitutes an offense within the purview of an offense listed in subdivision (1) of subsection (c) of this section.

b.         Subornation of perjury committed under G.S. 14‑210 in connection with the false denial of another as specified by subdivision (2) of this subsection.

c.         Perjury under Article 22A of Chapter 163 of the General Statutes.

(d)        All monies forfeited under this section shall be remitted to the Civil Penalty and Forfeiture Fund. (2007‑179, s. 4(a).)



§ 135-76: Reserved for future codification purposes.

§ 135‑76:  Reserved for future codification purposes.



§§ 135-77 through 135-83: Repealed by Session Laws 1983 (Regular Session 1984), c. 1031, s. 24.

Article 4A.

Uniform Solicitorial Retirement Act of 1974.

§§ 135‑77 through 135‑83: Repealed by Session Laws 1983 (Regular Session 1984), c. 1031, s. 24.



§§ 135-84 through 135-86: Repealed by Session Laws 1983 (Regular Session, 1984), c. 1031, s. 24.

Article 4B.

Uniform Clerks of Superior Court Retirement Act of 1975.

§§ 135‑84 through 135‑86: Repealed by Session Laws 1983 (Regular Session, 1984), c. 1031, s. 24.



§ 135-87. Reserved for future codification purposes.

§ 135‑87.  Reserved for future codification purposes.



§ 135-88. Reserved for future codification purposes.

§ 135‑88.  Reserved for future codification purposes.



§ 135-89. Reserved for future codification purposes.

§ 135‑89.  Reserved for future codification purposes.



§ 135-90. Short title and purpose.

Article 5.

Supplemental Retirement Income Act of 1984.

§ 135‑90.  Short title and purpose.

(a)        This Article shall be known and may be cited as the "Supplemental Retirement Income Act of 1984".

(b)        The purpose of the Article is to attract and hold qualified employees and officials of the State of North Carolina and its political subdivisions by permitting them to participate in a profit sharing or salary reduction form of deferred compensation which will provide supplemental retirement income payments upon retirement, disability, termination, hardship, and death as allowed under section 401(k), or any other relevant section, of the Internal Revenue Code of 1954 as amended. As used in this Article, the term "profit" means the excess revenue over expenditures prior to the expenditure of the amount which may be optionally made available for employees to be placed in trust by the State and its political subdivisions on behalf of the employees and officials covered by this Article. (1983 (Reg. Sess., 1984), c. 975.)



§ 135-91. Administration.

§ 135‑91.  Administration.

(a)        The provisions of this Article shall be administered by the Department of State Treasurer and the Supplemental Retirement Board of Trustees established in G.S. 135‑96. The Department of State Treasurer and the Board of Trustees shall create a Supplemental Retirement Income Plan as of January 1, 1985, to be administered under the provisions of this Article.

(b)        The Supplemental Retirement Income Plan shall have the power and privileges of a corporation and shall be known as the "Supplemental Retirement Income Plan of North Carolina" and by this name all of its business shall be transacted.

(c)        The Department of State Treasurer and the Board of Trustees shall have full power and authority to adopt rules and regulations for the administration of the Plan, provided they are not inconsistent with the provisions of this Article. The Department of State Treasurer and Board of Trustees may appoint those agents, contractors, employees and committees as they deem advisable to carry out the terms and conditions of the Plan.

(d)        The Department of State Treasurer and the Board of Trustees shall be charged with a fiduciary responsibility for managing all aspects of the Plan, including the receipt, maintenance, investment, and disposition of all Plan assets.

(e)        The administrative costs of the Plan may be charged to members or deducted from members' accounts in accordance with nondiscriminatory procedures established by the Department of State Treasurer and Board of Trustees.

(f)         Each institution of The University of North Carolina shall report the data and other information to the Supplemental Retirement Income Plan pertaining to participants in the Optional Retirement Program as shall be required by the Department of State Treasurer and the Board of Trustees.

(g)        Each political subdivision of the State that sponsors a retirement or pension plan with members who are members of the Supplemental Retirement Income Plan shall report the data and other information to the Plan pertaining to members of the retirement or pension plan as shall be required by the Department of State Treasurer and the Board of Trustees.  (1983 (Reg. Sess., 1984), c. 975; 1985, c. 403, s. 1; 1989 (Reg. Sess., 1990), c. 948, s. 2; 2008‑132, s. 1.)



§ 135-92. Membership.

§ 135‑92.  Membership.

(a)        The membership eligibility of the Supplemental Retirement Income Plan shall consist of any of the following who voluntarily elect to enroll:

(1)        Members of the Teachers' and State Employees' Retirement System; and

(2)        Members of the Consolidated Judicial Retirement System; and

(3)        Members of the Legislative Retirement System; and

(4)        Members of the Local Governmental Employees' Retirement System; and

(5)        Law enforcement officers as defined under G.S. 143‑166.30 and G.S. 143‑166.50; and

(6)        Participants in the Optional Retirement Program provided for under G.S. 135‑5.1; and

(7)        Members of retirement and pension plans sponsored by political subdivisions of the State so long as such plans are qualified under Section 401(a) of the Internal Revenue Code of 1986 as amended from time to time.

(b)        The membership of any person in the Supplemental Retirement Income Plan shall cease upon:

(1)        The withdrawal of a member's accumulated account; or

(2)        Retirement under the provisions of the Supplemental Income Retirement Plan; or

(3)        Death. (1983 (Reg. Sess., 1984), c. 975; 1985, c. 403, s. 2; 1989 (Reg. Sess., 1990), c. 948, s. 1.)



§ 135-93. Contributions.

§ 135‑93.  Contributions.

(a)        Each member may elect to reduce his compensation by the amount of his contribution to the Supplemental Retirement Income Plan and that amount shall be held in the member's account. Members electing such a reduction in compensation may authorize payroll deductions for making contributions to the Plan.

(b)        The State and any of its political subdivisions may make contributions to the Supplemental Retirement Income Plan on behalf of any of its members, provided these contributions are nondiscriminatory in accordance with the Internal Revenue Code of 1954 as amended, and are duly appropriated by their governing bodies, and the contributions are held in the member's account. Employer contributions to the Plan are declared expenditures for a public purpose.

(c)        The Department of State Treasurer and Board of Trustees shall establish maximum annual additions that may be made to a member's account and provide for multiple plan reductions in accordance with the Internal Revenue Code of 1954 as amended. (1983 (Reg. Sess., 1984), c. 975.)



§ 135-94. Benefits.

§ 135‑94.  Benefits.

(a)        The Department of State Treasurer and the Board of Trustees shall establish a schedule of supplemental retirement income benefits for all members of the Supplemental Retirement Income Plan, subject to the following limitations:

(1)        The balance in each member's account shall be fully vested at all times and shall not be subject to forfeiture for any reason.

(2)        All amounts maintained in a member's account shall be invested according to the member's election, as approved by the Department of State Treasurer and Board of Trustees, including but not limited to, a time deposit account, a fixed investment account, or a variable investment account.  Transfers of accumulated funds shall be permitted among the various approved forms of investment.

(3)              The Department of State Treasurer and Board of Trustees shall provide members with alternative payment options, including survivors' options, for the distribution of benefits from the Plan upon retirement, disability, termination, hardship, and death.

(4)              With the consent of the Department of State Treasurer and the Board of Trustees, amounts may be transferred from other qualified plans to the Supplemental Retirement Income Plan, provided that the trust from which such funds are transferred permits the transfer to be made and, the transfer will not jeopardize the tax status of the Supplemental Retirement Income Plan.

(5)              At the discretion of the Department of State Treasurer and Board of Trustees, a loan program may be implemented for members which complies with applicable State and federal laws and regulations.

(b)        All provisions of the Plan shall be interpreted and applied by the Department of State Treasurer and Board of Trustees in a uniform and nondiscriminatory manner.

(c)        All benefits under the Plan shall become payable on and after January 1, 1985.

(d)        Contributions under the Plan may be made on and after January 1, 1985. (1983 (Reg. Sess., 1984), c. 975; 1993, c. 531, s. 9.)



§ 135-95. Exemption from garnishment, attachment.

§ 135‑95.  Exemption from garnishment, attachment.

Except for the applications of the provisions of G.S. 110‑136, and G.S. 110‑136.3 et seq., and in connection with a court‑ordered equitable distribution under G.S. 50‑20, the right of a member in the Supplemental Retirement Income Plan to the benefits provided under this Article is nonforfeitable and exempt from levy, sale, and garnishment. (1983 (Reg. Sess., 1984), c. 975; 1985, c. 402; 1989, c. 665, s. 2, c. 792, s. 2.6.)



§ 135-96. Supplemental Retirement Board of Trustees.

§ 135‑96.  Supplemental Retirement Board of Trustees.

(a)        The Supplemental Retirement Board of Trustees is established to administer the Supplemental Retirement Income Plan established under the provisions of this Article and the North Carolina Public Employee Deferred Compensation Plan established under G.S. 143B‑426.24.

(b)        The Board consists of nine voting members, as follows:

(1)        Six persons appointed by the Governor who have experience in finance and investments, one of whom shall be a State employee, and one of whom shall be a retired State or local governmental employee;

(2)        One person appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives;

(3)        One person appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate; and

(4)        The State Treasurer, ex officio, who shall be the Chair.

(c)        The initial appointments by the General Assembly and two of the Governor's initial appointments shall be for one‑year terms. The remainder of the initial appointments shall be for two‑year terms. At the expiration of these initial terms, appointments shall be for two years and shall be made by the appointing authorities designated in subsection (b) of this section. A member shall continue to serve until the member's successor is duly appointed, but a holdover under this provision does not affect the expiration date of the succeeding term. No member of the Board may serve more than three consecutive two‑year terms.

(d)        Other than ex officio members, members appointed by the Governor shall serve at the Governor's pleasure. An ex officio member may designate in writing, filed with the Board, any employee of the member's department to act at any meeting of the Board from which the member is absent, to the same extent that the member could act if present in person at such meeting.  (2008‑132, s. 2; 2009‑378, s. 1.)



§ 135-97. Reserved for future codification purposes.

§ 135‑97.  Reserved for future codification purposes.



§ 135-98 Reserved for future codification purposes.

§ 135‑98  Reserved for future codification purposes.



§ 135-99 Reserved for future codification purposes.

§ 135‑99 Reserved for future codification purposes.



§ 135-100. Short title and purpose.

Article 6.

Disability Income Plan of North Carolina.

§ 135‑100.  Short title and purpose.

(a)        This Article shall be known and may be cited as the "Disability Income Plan of North Carolina".

(b)        The purpose of this Article is to provide equitable replacement income for eligible teachers and employees who become temporarily or permanently disabled for the performance of their duty prior to retirement, and to encourage disabled teachers and employees who are able to work to seek gainful employment after a reasonable period of rehabilitation, and to provide for the accrual of retirement and ancillary benefits to the date the eligible teacher or employee meets the requirements for retirement under the provisions of this Chapter. (1987, c. 738, s. 29(q).)



§ 135-101. Definitions.

§ 135‑101.  Definitions.

The following words and phrases as used in this Article, unless a different meaning is plainly required by the context, shall have the following meanings:

(1)        "Base rate of compensation" shall mean the regular monthly rate of compensation not including pay for shift premiums, overtime, or other types of extraordinary pay; in all cases of doubt, the Board of Trustees shall determine what is "base rate of compensation".

(2)        "Beneficiary" shall mean any person in receipt of a disability allowance or other benefit as provided in this Article.

(3)        "Benefits" shall mean the monthly disability income payments made pursuant to the provisions of this Article. In the event of death on or after the first day of a month, or in the event the short‑term disability benefit ends on or after the first day of a month where the beneficiary is eligible and applies for an early service or a service retirement allowance the first of the following month, the monthly benefit shall not be prorated and shall equal the benefits paid in the previous month.

(4)        "Board of Trustees" shall mean the Board of Trustees of the Teachers' and State Employees' Retirement System as provided in G.S. 135‑6.

(5)        "Compensation" shall mean any compensation as the term is defined in G.S. 135‑1(7a).

(6)        "Disability" or "Disabled" shall mean the mental or physical incapacity for the further performance of duty of a participant or beneficiary; provided that such incapacity was not the result of terrorist activity, active participation in a riot, committing or attempting to commit a felony, or intentionally self‑inflicted injury.

(7)        "Earnings" shall mean all income for personal services rendered or otherwise receivable, including, but not limited to, salaries and wages, fees, commissions, royalties, awards and other similar items and self‑employment; in all cases of doubt, the Board of Trustees shall determine what are "earnings".

(8)        "Employee" shall mean any employee as the term is defined in G.S. 135‑1(10).

(9)        "Employer" shall mean any employer as the term is defined in G.S. 135‑1(11).

(10)      "Medical Board" shall mean the board of physicians as provided in G.S. 135‑102(d).

(11)      "Member" shall mean any member as the term is defined in G.S. 135‑1(13).

(12)      "Membership service" shall mean any service as defined in G.S. 135‑1(14).

(13)      "Participant" shall mean any teacher or employee eligible to participate in the Plan as provided in G.S. 135‑103.

(14)      "Plan" shall mean the Disability Income Plan of North Carolina as provided in this Article.

(15)      "Retirement" shall mean the withdrawal from active service with a retirement allowance granted under the provisions of Article 1 of this Chapter.

(16)      "Retirement System" shall mean the Teachers' and State Employees' Retirement System of North Carolina as defined in G.S. 135‑2.

(17)      "Service" shall mean service as a teacher or employee as defined in G.S. 135‑1(10) or G.S. 135‑1(25).

(18)      "State" shall mean the State of North Carolina.

(19)      "Teacher" shall mean any teacher as the term is defined in G.S. 135‑1(25).

(20)      "Trial Rehabilitation" shall mean a return to service in any capacity, if the return occurs within the waiting period as provided in G.S. 135‑104; shall mean a return to service in the same capacity that existed prior to the disability if the return occurs within the short‑term disability period as provided in G.S. 135‑105; and shall mean a return to service in any capacity and in any position provided the salary earned is equal to or greater than the salary upon which the long‑term disability benefit is based immediately preceding the return to service, if the return occurs within the long‑term disability period as provided in G.S. 135‑106.

(21)      "Workers' Compensation" shall mean any disability income benefits provided under the North Carolina Workers' Compensation Act, excluding any payments for a permanent partial disability rating. (1987, c. 738, s. 29(q); 1989, c. 717, ss. 7, 8; 1991 (Reg. Sess., 1992), c. 779, s. 1; 1993 (Reg. Sess., 1994), c. 769, s. 7.30(s); 2003‑284, s. 30.20(j); 2004‑78, s. 1; 2006‑74, ss. 1, 2.)



§ 135-102. Administration.

§ 135‑102.  Administration.

(a)        The provisions of this Article shall be administered by the Department of State Treasurer and the Board of Trustees of the Teachers' and State Employees' Retirement System and all expenses in connection with the administration of the Plan, except for expenses incurred by and properly charged to the employer, shall be charged against and paid from the trust fund as created and provided in this Article.

(b)        The Plan shall have the power and privileges of a corporation and under the name of Disability Income Plan of North Carolina shall all of its business be transacted, all of its funds invested and all of its cash, securities and other property be held.

(c)        The Department of State Treasurer and the Board of Trustees shall have the full power and authority to adopt rules for the administration of the Plan not inconsistent with the provisions of this Article.  The Department of State Treasurer and the Board of Trustees may appoint those agents, contractors, and employees as they deem advisable to carry out the terms and conditions of the Plan.

(d)        The Department of State Treasurer and the Board of Trustees shall designate a Medical Board to be composed of not fewer than three nor more than five physicians not eligible for benefits under the Plan.  Other physicians, medical clinics, institutions or agencies may be employed to conduct such medical examinations and tests necessary to provide the Medical Board with clinical evidence as may be needed to determine eligibility for benefits under the Plan.  The Medical Board shall investigate the results of medical examinations, clinical evidence, all essential statements and certifications by and on behalf of applicants for benefits and shall report in writing to the Board of Trustees the conclusions and recommendations upon all matters referred to it.

(e)        The Department of State Treasurer and the Board of Trustees may provide the benefits according to the terms and conditions of the Plan as provided in this Article either by purchasing a contract or contracts with any insurance company licensed to do business in this State or by establishing a separate trust fund qualified under Section 501(c)(9) of the Internal Revenue Code of 1986. (1987, c. 738, s. 29(q).)



§ 135-103. Eligible participants.

§ 135‑103.  Eligible participants.

(a)        The eligible participants of the Disability Income Plan shall consist of:

(1)        All teachers and employees in service and members of the Teachers' and State Employees' Retirement System or participants of the Optional Retirement Program on January 1, 1988.

(2)        All persons who become teachers and employees or re‑enter service as teachers or employees and are in service and members of the Teachers' and State Employees' Retirement System or participants of the Optional Retirement Program after January 1, 1988.

(b)        The participation of any person in the Disability Income Plan shall cease upon:

(1)        The termination of the participant's employment as a teacher or State employee, or

(2)        The participant's retirement under the provisions of the Teachers' and Employees' Retirement System or the Optional Retirement Program, or

(3)        The participant's becoming a beneficiary under the Plan, or

(4)        The participant's death. (1987, c. 738, s. 29(q).)



§ 135-104. Salary continuation.

§ 135‑104.  Salary continuation.

(a)        A participant shall receive no benefits from the Plan for a period of 60 continuous calendar days from the onset of disability determined as the last actual day of service, the day of the disabling event if the disabling event occurred on a day other than a normal workday, or the day succeeding at least 365 calendar days after service as a teacher or employee, whichever is later. These 60 continuous calendar days may be considered the waiting period before benefits are payable from the Plan. During this waiting period, a participant may be paid such continuation of salary as provided by an employer through the use of sick leave, vacation leave or any other salary continuation. Any such continuation of salary as provided by an employer shall not include any period a participant or beneficiary is in receipt of Workers' Compensation benefits.

(b)        During the waiting period a participant may return to service for trial rehabilitation for periods of not greater than five continuous days of service. Such return to service will not cause a new waiting period to begin but shall extend the waiting period by the number of days of service. (1987, c. 738, s. 29(q); 1989, c. 717, s. 9; 1991 (Reg. Sess., 1992), c. 779, s. 2.)



§ 135-105. Short-term disability benefits.

§ 135‑105.  Short‑term disability benefits.

(a)        Any participant who becomes disabled and is no longer able to perform his usual occupation may, after at least 365 calendar days succeeding his date of initial employment as a teacher or employee and at least one year of contributing membership service, receive a benefit commencing on the first day succeeding the waiting period; provided that the participant's employer and attending physician shall certify that such participant is mentally or physically incapacitated for the further performance of duty, that such incapacity was incurred at the time of active employment and has been continuous thereafter; provided further that the requirement for one year of contributing membership service must have been earned within 36 calendar months immediately preceding the date of disability and further, salary continuation used during the period as provided in G.S. 135‑104 shall count toward the aforementioned one year requirement. As to the requirement that a participant applying for short term disability benefits have at least one year of contributing membership service within the 36 calendar months immediately preceding the date of disability, a participant who would have qualified for a benefit under this section but for service in the uniformed services shall not be denied a benefit under this section because of that interruption for military service provided all other requirements of this section are met.

Notwithstanding the requirement that the incapacity was incurred at the time of active employment, any participant who becomes disabled while on an employer approved leave of absence and who is eligible for and in receipt of temporary total benefits under The North Carolina Workers' Compensation Act, Article 1 of Chapter 97 of the General Statutes, will be eligible for all benefits provided under this Article.

(b)        The benefits as provided for in subsection (a) of this section shall commence on the first day following the waiting period and shall be payable for a period of 365 days as long as the participant continues to meet the definition of disability. However, a disabled participant may elect to receive any salary continuation as provided in G.S. 135‑104 in lieu of short‑term disability benefits; provided further, such election shall not extend the 365 days duration of short‑term payments. An election to receive any salary continuation for any part of a given day shall be in lieu of any short‑term benefit otherwise payable for that day, provided further, any lump‑sum payout for vacation leave shall be treated as if the beneficiary or participant had exhausted the leave and shall be in lieu of any short‑term benefit otherwise payable.

(c)        The monthly benefit as provided in subsection (a) of this section shall be equal to fifty percent (50%) of 1/12th of the annual base rate of compensation last payable to the participant prior to the beginning of the short‑term benefit period as may be adjusted for percentage increases as provided under G.S. 135‑108 plus fifty percent (50%) of 1/12th of the annual longevity payment to which the participant would be eligible, to a maximum of three thousand dollars ($3,000) per month reduced by monthly payments for Workers' Compensation to which the participant may be entitled. The monthly benefit shall be further reduced by the amount of any payments from the federal Veterans Administration, any other federal agency, or any payments made under the provisions of G.S. 127A‑108, to which the participant or beneficiary may be entitled on account of the same disability. Provided, that should a participant have earnings in an amount greater than the short‑term benefit, the amount of the short‑term benefit shall be reduced on a dollar‑for‑dollar basis by the amount that exceeds the short‑term benefit.

(d)        The provisions of this section shall be administered by the employer and further, the benefits during the first six months of the short‑term disability period shall be the full responsibility of and paid by the employer; Provided, further, that upon the completion of the initial six months of the short‑term disability period, the employer will continue to be responsible for the short‑term benefits to the participant, however, such employer shall notify the Plan, at the conclusion of the short‑term disability period or upon termination of short‑term disability benefits, if earlier, of the amount of short‑term benefits paid and the Plan shall reimburse the employer the amounts so paid.

(e)        During the short‑term disability period, a beneficiary may return to service for trial rehabilitation for periods of not greater than 40 continuous days of service. Such return will not cause the beneficiary to become a participant and will not require a new waiting period or short‑term disability period to commence unless a different incapacity occurs. The period of rehabilitative employment shall not extend the period of the short‑term disability benefits.

(f)         A participant or beneficiary of short‑term disability benefits or his legal representative or any person deemed by the Board of Trustees to represent the participant or beneficiary, or the employer of the participant or beneficiary, may request the Board of Trustees to have the Medical Board make a determination of eligibility for the short‑term disability benefits as provided in this section or to make a preliminary determination of eligibility for the long‑term disability benefits as provided in G.S. 135‑106. A preliminary determination of eligibility for long‑term disability benefits shall not preclude the requirement that the Medical Board make a determination of eligibility for long‑term disability benefits.

(g)        The Board of Trustees may extend the short‑term disability benefits of a beneficiary beyond the benefit period of 365 days for an additional period of not more than 365 days; provided the Medical Board determines that the beneficiary's disability is temporary and likely to end within the extended period of short‑term disability benefits. During the extended period of short‑term disability benefits, payment of benefits shall be made by the Plan directly to the beneficiary. (1987, c. 738, s. 29(q); 1989, c. 717, s. 10; 1989 (Reg. Sess., 1990), c. 1032, s. 1; 1991 (Reg. Sess., 1992), c. 779, s. 3; 1993 (Reg. Sess., 1994), c. 769, s. 7.30(t); 2003‑284, s. 30.20(k); 2004‑78, s. 2; 2007‑325, s. 1.)



§ 135-106. Long-term disability benefits.

§ 135‑106.  Long‑term disability benefits.

(a)        Upon the application of a beneficiary or participant or of his legal representative or any person deemed by the Board of Trustees to represent the participant or beneficiary, any beneficiary or participant who has had five or more years of membership service may receive long‑term disability benefits from the Plan upon approval by the Board of Trustees, commencing on the first day succeeding the conclusion of the short‑term disability period provided for in G.S. 135‑105, provided the beneficiary or participant makes application for such benefit within 180 days after the short‑term disability period ceases, after salary continuation payments cease, or after monthly payments for Workers' Compensation cease, whichever is later; Provided, that the beneficiary or participant withdraws from active service by terminating employment as a teacher or State employee; Provided, that the Medical Board shall certify that such beneficiary or participant is mentally or physically incapacitated for the further performance of duty, that such incapacity was incurred at the time of active employment and has been continuous thereafter, and that such incapacity is likely to be permanent; Provided further that the Medical Board shall not certify any beneficiary or participant as disabled who is in receipt of any payments on account of the same incapacity which existed when the beneficiary first established membership in the Retirement System. The Board of Trustees may extend this 180‑day filing requirement upon receipt of clear and convincing evidence that application was delayed through no fault of the disabled beneficiary or participant and was delayed due to the employers' miscalculation of the end of the 180‑day filing period. However, in no instance shall the filing period be extended beyond an additional 180 days.

The Board of Trustees may require each beneficiary who becomes eligible to receive a long‑term disability benefit to have an annual medical review or examination for the first five years and thereafter once every three years after the commencement of benefits under this section. However, the Board of Trustees may require more frequent examinations and upon the advice of the Medical Board shall determine which cases require such examination. Should any beneficiary refuse to submit to any examination required by this subsection or by the Medical Board, his long‑term disability benefit shall be suspended until he submits to an examination, and should his refusal last for one year, his benefit may be terminated by the Board of Trustees. If the Medical Board finds that a beneficiary is no longer mentally or physically incapacitated for the further performance of duty, the Medical Board shall so certify this finding to the Board of Trustees, and the Board of Trustees may terminate the beneficiary's long‑term disability benefits effective on the last day of the month in which the Medical Board certifies that the beneficiary is no longer disabled.

As to the requirement of five years of membership service, any participant or beneficiary who does not have five years of membership service within the 96 calendar months prior to conclusion of the short‑term disability period or cessation of salary continuation payments, whichever is later, shall not be eligible for long‑term disability benefits.

Notwithstanding the requirement that the incapacity was incurred at the time of active employment, any participant who becomes disabled while on an employer approved leave of absence and who is eligible for and in receipt of temporary total benefits under The North Carolina Workers' Compensation Act, Article 1 of Chapter 97 of the General Statutes, will be eligible for all benefits provided under this Article.

(b)        After the commencement of benefits under this section, the benefits payable under the terms of this section during the first 36 months of the long‑term disability period shall be equal to sixty‑five percent (65%) of 1/12th of the annual base rate of compensation last payable to the participant or beneficiary prior to the beginning of the short‑term disability period as may be adjusted for percentage increases as provided under G.S. 135‑108, plus sixty‑five percent (65%) of 1/12th of the annual longevity payment to which the participant or beneficiary would be eligible, to a maximum of three thousand nine hundred dollars ($3,900) per month reduced by any primary Social Security disability benefits and by monthly payments for Workers' Compensation to which the participant or beneficiary may be entitled. The monthly benefit shall be further reduced by the amount of any monthly payments from the federal Department of Veterans Affairs, any other federal agency or any payments made under the provisions of G.S. 127A‑108, to which the participant or beneficiary may be entitled on account of the same disability. Provided, in any event, the benefit payable shall be no less than ten dollars ($10.00) a month. However, a disabled participant may elect to receive any salary continuation as provided in G.S. 135‑104 in lieu of long‑term disability benefits; provided such election shall not extend the first 36 consecutive calendar months of the long‑term disability period. An election to receive any salary continuation for any part of any given day shall be in lieu of any long‑term benefit payable for that day, provided further, any lump‑sum payout for vacation leave shall be treated as if the beneficiary or participant had exhausted the leave and shall be in lieu of any long‑term benefit otherwise payable. Provided that, in any event, a beneficiary's benefit shall be reduced during the first 36 months of the long‑term disability period by an amount, as determined by the Board of Trustees, equal to a primary Social Security retirement benefit to which the beneficiary might be entitled.

After 36 months of long‑term disability, no further benefits are payable under the terms of this section unless the member has been approved and is in receipt of primary Social Security disability benefits. In that case the benefits payable shall be equal to sixty‑five percent (65%) of 1/12th of the annual base rate of compensation last payable to the participant or beneficiary prior to the beginning of the short‑term disability period as may be adjusted for percentage increases as provided under G.S. 135‑108, plus sixty‑five percent (65%) of 1/12th of the annual longevity payment to which the participant or beneficiary would be eligible, to a maximum of three thousand nine hundred dollars ($3,900) per month reduced by the primary Social Security disability benefits and by monthly payments for Workers' Compensation to which the participant or beneficiary may be entitled. The monthly benefit shall be further reduced by the amount of any monthly payments from the federal Department of Veterans Affairs, for payments from any other federal agency, or for any payments made under the provisions of G.S. 127A‑108, to which the participant or beneficiary may be entitled on account of the same disability. Provided, in any event, the benefit payable shall be no less than ten dollars ($10.00) a month.

Notwithstanding the foregoing, the long‑term disability benefit is payable so long as the beneficiary is disabled and is in receipt of a primary Social Security disability benefit until the earliest date at which the beneficiary is eligible for an unreduced service retirement allowance from the Retirement System, at which time the beneficiary would receive a retirement allowance calculated on the basis of the beneficiary's average final compensation at the time of disability as adjusted to reflect compensation increases subsequent to the time of disability and the creditable service accumulated by the beneficiary, including creditable service while in receipt of benefits under the Plan. In the event the beneficiary has not been approved and is not in receipt of a primary Social Security disability benefit, the long‑term disability benefit shall cease after the first 36 months of the long‑term disability period. However, a beneficiary shall be entitled to a restoration of the long‑term disability benefit in the event the Social Security Administration grants a retroactive approval for primary Social Security disability benefits with a benefit effective date within the first 36 months of the long‑term disability period. In such event, the long‑term disability benefit shall be restored retroactively to the date of cessation.

(c)        Notwithstanding the foregoing, a beneficiary in receipt of long‑term disability benefits who has earnings during the long‑term disability period shall have his long‑term disability benefit reduced when the sum of the net long‑term disability benefit and the earnings equals one hundred percent (100%) of monthly compensation adjusted as provided under G.S. 135‑108. The net long‑term benefit shall mean the long‑term benefit amount payable as calculated under (b) above, after the reduction for Social Security benefits and Workers' Compensation benefits to which the beneficiary might be entitled, and after the reduction for any monthly payments from the federal Department of Veterans Affairs, for payments from any other federal agency, or for any payments made under the provisions of G.S. 127A‑108, to which the participant or beneficiary may be entitled on account of the same disability. The net long‑term disability benefit shall be reduced dollar‑for‑dollar for the amount of earnings in excess of the one hundred percent (100%) monthly limit. Any beneficiary exceeding the earnings limitations shall notify the Plan by the fifth of the month succeeding the month in which the earnings were received of the amount of earnings in excess of the limitations herein provided. Failure to report excess earnings may result in a suspension or termination of benefits as determined by the Board of Trustees.

(c1)      During the long‑term disability period, a beneficiary may return to service for trial rehabilitation for periods of not greater than 36 months of continuous service. Such return will not cause the beneficiary to become a participant and will not require a new waiting period or short‑term disability period to commence regardless of whether the beneficiary is unable to continue in service due to the same incapacity or a different incapacity.

A beneficiary who, during a period of trial rehabilitation, is unable to continue in service may be entitled to a restoration of the long‑term disability benefit provided that the Medical Board certifies that the beneficiary is disabled in accordance with the laws in effect at the time of the Board's original approval for long‑term disability benefits, either due to the same or a different incapacity, notwithstanding the requirement the incapacity has been continuous. In the event that the Medical Board determines that the long‑term disability benefit should be restored, the restored benefit should be calculated in accordance with G.S. 135‑106(b); should include any post‑disability benefit adjustments as provided by G.S. 135‑108; and shall continue as long as the beneficiary remains disabled until the beneficiary has received a total of 36 long‑term disability payments. Continuation of long‑term disability benefit payments beyond 36 total payments shall be dependent upon approval for primary Social Security disability benefits as required by G.S. 135‑106(b).

A beneficiary who returns to service for a period of trial rehabilitation and who has continued in service for greater than 36 continuous months shall again become a participant, and any subsequent incapacity shall be treated as a new incapacity causing a new waiting period to begin. Such a beneficiary may be entitled to additional long‑term disability benefits on account of the new incapacity provided the beneficiary meets all other requirements notwithstanding the requirement of five years of membership service within the 96 calendar months prior to becoming disabled or the cessation of continuous salary continuation payments.

(d)        Notwithstanding the foregoing, a participant or beneficiary who has applied for and been approved by the Medical Board for long‑term disability benefits may make an irrevocable election, within 90 days from the date of notification of such approval, and prior to receipt of any long‑term disability benefit payments, to forfeit all pending and accrued rights to the long‑term disability benefit including any ancillary benefits and retire on an early service retirement allowance or receive a return of accumulated contributions from the Retirement System. (1987, c. 738, s. 29(q); 1989, c. 717, s. 11; 1989 (Reg. Sess., 1990), c. 1032, s. 2; 1991 (Reg. Sess., 1992), c. 779, s. 4; 1993 (Reg. Sess., 1994), c. 769, s. 7.30(u); 2003‑284, s. 30.20(l); 2004‑78, ss. 3, 4; 2005‑91, s. 6.1; 2005‑276, s. 29.30B(a), (b); 2006‑74, ss. 3, 4(a), (b); 2007‑325, s. 2.)



§ 135-107. Optional Retirement Program.

§ 135‑107.  Optional Retirement Program.

Any participant of the Optional Retirement Program who becomes a beneficiary under the Plan shall be eligible to receive long‑term disability benefits so long as the beneficiary is disabled and is in receipt of a primary Social Security disability benefit until the time the beneficiary would first qualify for an unreduced service retirement benefit had the beneficiary elected to be a member of the Teachers' and State Employees' Retirement System, and shall receive no service accruals as otherwise provided members of the Retirement System under the provisions of G.S. 135‑4(y). In the event a beneficiary who was a participant in the Optional Retirement Program has not been approved and is not in receipt of a primary Social Security disability benefit, the long‑term disability benefit shall cease after the first 36 months of the long‑term disability period. However, a beneficiary shall be entitled to a restoration of the long‑term disability benefit in the event the Social Security Administration grants a retroactive approval for primary Social Security disability benefits with a benefit effective date within the first 36 months of the long‑term disability period. In such event, the long‑term disability benefit shall be restored retroactively to the date of cessation. (1987, c. 738, s. 29(q); 2007‑325, s. 3.)



§ 135-108. Post disability benefit adjustments.

§ 135‑108.  Post disability benefit adjustments.

The compensation upon which the short‑term or long‑term disability benefit is calculated under the provisions of G.S. 135‑105(c) or G.S. 135‑106(b) may be increased by any permanent across‑the‑board salary increase granted to employees of the State by the General Assembly and the benefits payable to beneficiaries shall be recalculated based upon the increased compensation, reduced by any percentage increase in Social Security benefits granted by the Social Security Administration times the amount used in the reduction of benefits for primary Social Security disability or retirement benefit as provided in G.S. 135‑106(b). The provisions of this section shall be subject to future acts of the General Assembly. (1987, c. 738, s. 29(q); 2001‑424, s. 32.32A.)



§ 135-109. Reports of earnings.

§ 135‑109.  Reports of earnings.

The Department of State Treasurer and Board of Trustees shall require each beneficiary to annually provide a statement of the beneficiary's income received as compensation for services, including fees, commissions, or similar items, income received from business, and benefits received from the Social Security Administration, the federal Veterans Administration, any other federal agency, under the North Carolina Workers' Compensation Act, or under the provisions of G.S. 127A‑108. The benefit payable to a beneficiary who does not or refuses to provide the information requested within 60 days after such request shall not be paid a benefit until the information so requested is provided, and should such refusal or failure to provide such information continue for 240 days after such request the right of a beneficiary to a benefit under the Article may be terminated. (1987, c. 738, s. 29(q); 2003‑359, s. 23.)



§ 135-110. Funding and management of funds.

§ 135‑110.  Funding and management of funds.

(a)        A trust fund is hereby created to which all receipts, transfers, appropriations, contributions, investment earnings and other income belonging to the Plan shall be deposited, and from which all benefits, expenses, and other charges against the Plan shall be disbursed.  The Board of Trustees shall be the trustee of the funds created by this Article.

(b)        The Board of Trustees shall on the basis of such economic and demographic assumptions duly adopted, determine and adopt a uniform percentage of compensation as is defined in Article 1 of this Chapter which would be sufficient to fund the benefits payable under this Article on a term cost method basis as recommended by an actuary engaged by the Board of Trustees.  Such uniform percentage of compensation shall not be inconsistent with acts of the General Assembly as may be thereafter adopted.

(c)        Each employer shall contribute monthly to the Plan an amount determined by applying the uniform percentage of compensation adopted by the Board of Trustees multiplied by the compensation of teachers and employees reportable to the Retirement System or the Optional Retirement Program.  Such monthly contribution shall be paid by the employer from the same source of funds from which the compensation of teachers and employees are paid.

(d)        The State Treasurer shall be the custodian of the funds and shall invest the assets of the fund in accordance with the provisions of G.S. 147‑69.2 and G.S. 147‑69.3. (1987, c. 738, s. 29(q).)



§ 135-111. Applicability of other pension laws.

§ 135‑111.  Applicability of other pension laws.

Subject to the provisions of this Article, the provisions of G.S. 135‑9, entitled "Exemption from taxes, garnishment, attachment, etc."; G.S. 135‑10, entitled "Protection against fraud"; G.S. 135‑10.1, entitled "Failure to Respond"; and G.S. 135‑17, entitled "Facility of payment" shall be applicable to this Article and to benefits paid pursuant to the provisions of this Article. (1987, c. 738, s. 29(q); 2005‑91, s. 7.)



§ 135-112. Transition provisions.

§ 135‑112.  Transition provisions.

(a)        Any participant in service as of the date of ratification of this Article and who becomes disabled after one year of membership service will be eligible for all benefits provided under this Article notwithstanding the requirement of five years' membership service to receive the long‑term benefit; provided, however, any beneficiary who receives benefits as a result of this transition provision before completing five years of membership service shall receive lifetime benefits in lieu of service accruals under the Retirement System as otherwise provided in G.S. 135‑4(y).

(b)        All benefit recipients under the former Disability Salary Continuation Plan provided for in G.S. 135‑34 and the rules adopted thereto shall become beneficiaries under this Plan under the same provisions and conditions including the benefit amounts payable as were provided under the former Disability Salary Continuation Plan.  Any benefit recipient under the former Disability Salary Continuation Plan who returns to service on or after January 1, 1988, who subsequently becomes disabled due to the same disabling condition within 90 days after restoration to service shall not become a participant of the Disability Income Plan but shall be entitled to a restoration of the disability benefit under the same provisions and conditions, including the benefit amounts payable, as were provided under the former Disability Salary Continuation Plan, and shall be entitled to make application for disability retirement benefits under the Retirement System under the same provisions and conditions as were provided members whose service terminated prior to January 1, 1988.

(c)        Any person who retired on a disability retirement allowance from the Teachers' and State Employees' Retirement System prior to the effective date of this Article shall be entitled to apply for and receive any benefits that would have otherwise been provided under the Disability Salary Continuation Plan provided for in G.S. 135‑34 and shall become beneficiaries under this Plan, under the same provisions and conditions, including the benefit amounts payable, as were provided under the former Disability Salary Continuation Plan. (1987, c. 738, s. 29(q); 1989, c. 717, s. 12.)



§ 135-113. Reservation of power to change.

§ 135‑113.  Reservation of power to change.

The benefits provided in this Article as applicable to a participant who is not a beneficiary under the provisions of this Article shall not be considered as a part of an employment contract, either written or implied, and the General Assembly reserves the right at any time and from time to time to modify, amend in whole or in part or repeal the provisions of this Article. (1987, c. 738, s. 29(q).)



§ 135-114. Reciprocity of membership service with the Legislative Retirement System and the Consolidated Judicial Retirement System.

§ 135‑114.  Reciprocity of membership service with the Legislative Retirement System and the Consolidated Judicial Retirement System.

Only for the purpose of determining eligibility for benefits accruing under this Article, membership service standing to the credit of a member of the Legislative Retirement System or the Consolidated Judicial Retirement System shall be added to the membership service standing to the credit of a member of the Teachers' and State Employees' Retirement System. However, in the event that a participant or beneficiary is a retired member of the Legislative Retirement System or the Consolidated Judicial Retirement System whose retirement benefit was suspended upon entrance into membership in the Teachers' and State Employees' Retirement System, such membership service standing to the credit of the retired member prior to retirement shall be likewise counted. Membership service under this section shall not be counted twice for the same period of time. (1993 (Reg. Sess., 1994), c. 769, s. 7.30(q).)






Chapter 136 - Transportation.

§§ 136-1 through 136-3: Repealed by Session Laws 1973, c. 507, s. 23.

Chapter 136.

Transportation.

Article 1.

Organization of Department of Transportation.

§§ 136‑1 through 136‑3:  Repealed by Session Laws 1973, c. 507, s. 23.



§ 136-4. State Highway Administrator.

§ 136‑4.  State Highway Administrator.

There shall be a State Highway Administrator, who shall be a career official and who shall be the administrative officer of the Department of Transportation for highway matters. The State Highway Administrator shall be appointed by the Secretary of Transportation and he may be removed at any time by the Secretary of Transportation. He shall be paid a salary to be set in accordance with Chapter 126 of the General Statutes, the State Personnel Act. The State Highway Administrator shall have such powers and perform such duties as the Secretary of Transportation shall prescribe. (1921, c. 2, ss. 5, 6; C.S., s. 3846(g); 1933, c. 172, s. 17; 1957, c. 65, s. 2; 1961, c. 232, s. 2; 1965, c. 55, s. 3; 1973, c. 507, s. 22; 1975, c. 716, s. 7; 1977, c. 464, s. 11; 1983, c. 717, s. 45; 1983 (Reg. Sess., 1984), c. 1034, s. 164; 1985, c. 757, s. 191.)



§§ 136-4.1 through 136-5. Repealed by Session Laws 1973, c. 507, s. 23.

§§ 136‑4.1 through 136‑5.  Repealed by Session Laws 1973, c. 507, s. 23.



§ 136-5.1. Transportation system.

§ 136‑5.1.  Transportation system.

For the purpose of this Chapter, transportation system is defined as all modes of transportation infrastructure owned and maintained by the North Carolina Department of Transportation, including roads, highways, rail, ferry, aviation, public transportation, and bicycle and pedestrian facilities.  (2009‑266, s. 5.)



§§ 136-6 through 136-9. Repealed by Session Laws 1957, c. 65, s. 12.

§§ 136‑6 through 136‑9.  Repealed by Session Laws 1957, c. 65, s. 12.



§ 136-10. Audit and rules.

§ 136‑10.  Audit and rules.

The operations of the Department of Transportation shall be subject to the oversight of the State Auditor pursuant to Article 5A of Chapter 147 of the General Statutes.  Rules adopted by the Department of Transportation are subject to Chapter 150B of the General Statutes. (1921, c. 2, s. 24; C.S., s. 3846(m); 1933, c. 172, s. 7; 1957, c. 65, s. 4; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1; 1983, c. 913, s. 25; 1991, c. 477, s. 5.)



§ 136-11. Annual reports to Governor.

§ 136‑11.  Annual reports to Governor.

The Department of Transportation shall make to the Department of Administration, or to the Governor, a full report of its finances and the physical condition of buildings, depots and properties under its supervision and control, on the first day of July of each year, and at such other times as the Governor or Directors of the Budget may call for the same. (1933, c. 172, s. 11; 1957, c. 65, s. 11; c. 269, s. 1; c. 349, s. 7; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1.)



§ 136-11.1. Local consultation on transportation projects.

§ 136‑11.1.  Local consultation on transportation projects.

Prior to any action of the Board on a transportation project, the Department shall inform all municipalities and counties affected by a planned transportation project and request each affected municipality or county to submit within 45 days a written resolution expressing their views on the project. A municipality or county may designate a Transportation Advisory Committee to submit its response to the Department's request for a resolution. Upon receipt of a written resolution from all affected municipalities and counties or their designees, or the expiration of the 45‑day period, whichever occurs first, the Board may take action. The Department and the Board shall consider, but shall not be bound by, the views of the affected municipalities and counties on each transportation project. The failure of a county or municipality to express its views within the time provided shall not prevent the Department or the Board from taking action. The Department shall not be required to send notice under this section if it has already received a written resolution from the affected county or municipality on the planned transportation project. "Action of the Board", as used in this section, means approval by the Board of: the Transportation Improvement Program and amendments to the Transportation Improvement Program; the Secondary Roads Paving Program and amendments to the Secondary Roads Paving Program; and individual applications for access and public service road projects, contingency projects, small urban projects, and spot safety projects that exceed one hundred fifty thousand dollars ($150,000). The 45‑day notification provision may be waived upon a finding by the Secretary of Transportation that emergency action is required. Such findings must be reported to the Joint Legislative Transportation Oversight Committee. (1998‑169, s. 3.)



§ 136-12. Reports to General Assembly; Transportation Improvement Program submitted to members and staff of General Assembly.

§ 136‑12.  Reports to General Assembly; Transportation Improvement Program submitted to members and staff of General Assembly.

(a)        The Department of Transportation shall, on or before the tenth day after the convening of each regular session of the General Assembly of North Carolina, make a full printed, detailed report to the General Assembly, showing the construction and maintenance work and the cost of the same, receipts of license fees, and disbursements of the Department of Transportation, and such other data as may be of interest in connection with the work of the Department of Transportation. A full account of each road project shall be kept by and under the direction of the Department of Transportation or its representatives, to ascertain at any time the expenditures and the liabilities against all projects; also records of contracts and force account work. The account records, together with all supporting documents, shall be open at all times to the inspection of the Governor or road authorities of any county, or their authorized representatives, and copies thereof shall be furnished such officials upon request.

(a1)      The Department of Transportation shall report quarterly beginning on October 15, 1996, and then on the fifteenth of the month following the end of the fiscal quarter, to the Joint Legislative Transportation Oversight Committee on all projects to be built with funds obligated using the cash flow provisions of G.S. 143C‑6‑11. The report shall contain a list of the projects and the amount obligated in anticipation of revenues for each year of the project.

(b)        At least 30 days before it approves a Transportation Improvement Program in accordance with G.S. 143B‑350(f)(4) or approves interim changes to a Transportation Improvement Program, the Department shall submit the proposed Transportation Improvement Program or proposed interim changes to a Transportation Improvement Program to the following members and staff of the General Assembly:

(1)        The Speaker and the Speaker Pro Tempore of the House of Representatives;

(2)        The Lieutenant Governor and the President Pro Tempore of the Senate;

(3)        The Chairs of the House and Senate Appropriations Committees;

(4)        Each member of the Joint Legislative Transportation Oversight Committee; and

(5)        The Fiscal Research Division of the Legislative Services Commission. (1921, c. 2, s. 23; C.S., s. 3846(l); 1933, c. 172, s. 17; 1957, c. 65, s. 11; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1; 1989, c. 692, s. 1.3; c. 770, s. 74.16; 1993, c. 321, s. 169.2(d); 1996, 2nd Ex. Sess., c. 18, s. 19.4(c); 2006‑203, s. 74.)



§ 136-12.1. Biennial report on off-premise sign regulatory program.

§ 136‑12.1.  Biennial report on off‑premise sign regulatory program.

The Department of Transportation shall make a biennial report to the General Assembly beginning on January 1, 1993, on its Off‑Premise Sign Regulatory Program.

The report shall include:

(1)        The number of off‑premise signs (billboards) that conform with State and local regulations and the number of off‑premise signs that do not conform with State and local regulations in each county along federal‑aid primary highways.

(2)        The number of conforming and nonconforming off‑premise signs on State‑owned railroad right‑of‑way.

(3)        The number of nonconforming off‑premise signs removed during the fiscal year.

(4)        The number of permitted tree cuttings and the number of illegal tree cuttings in front of off‑premise signs.

(5)        Expenses incurred in regulating off‑premise signs and receipts from application and renewal permit fees. (1991, c. 689, s. 208.)



§ 136-13. Malfeasance of officers and employees of Department of Transportation, members of Board of Transportation, contractors, and others.

§ 136‑13.  Malfeasance of officers and employees of Department of Transportation, members of Board of Transportation, contractors, and others.

(a)        It is unlawful for any person, firm, or corporation to directly or indirectly corruptly give, offer, or promise anything of value to any officer or employee of the Department of Transportation or member of the Board of Transportation, or to promise any officer or employee of the Department of Transportation or any member of the Board of Transportation to give anything of value to any other person with intent:

(1)        To influence any official act of any officer or employee of the Department of Transportation or member of the Board of Transportation;

(2)        To influence such member of the Board of Transportation, or any officer or employee of the Department of Transportation to commit or aid in committing, or collude in, or allow, any fraud, or to make opportunity for the commission of any fraud on the State of North Carolina; and

(3)        To induce a member of the Board of Transportation, or any officer or employee of the Department of Transportation to do or omit to do any act in violation of his lawful duty.

(b)        It shall be unlawful for any member of the Board of Transportation, or any officer or employee of the Department of Transportation, directly or indirectly, to corruptly ask, demand, exact, solicit, accept, receive, or agree to receive anything of value for himself or any other person or entity in return for:

(1)        Being influenced in his performance of any official act;

(2)        Being influenced to commit or aid in committing, or to collude in, or allow, any fraud, or to make opportunity for the commission of any fraud on the State of North Carolina; and

(3)        Being induced to do or omit to do any act in violation of his official duty.

(c)        The violation of any of the provisions of this section shall be cause for forfeiture of public office and shall be a Class H felony which may include a fine of not more than twenty thousand dollars ($20,000) or three times the monetary equivalent of the thing of value whichever is greater. (1921, c. 2, s. 49; C.S., s. 3846(cc); 1933, c. 172, s. 17; 1957, c. 65, s. 11; 1965, c. 55, s. 7; 1973, c. 507, s. 6; 1975, c. 716, s. 7; 1977, c. 464, ss. 7.1, 10, 10.1; 1979, c. 298, ss. 3, 4; 1993, c. 539, s. 1308; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 136-13.1. Use of position to influence elections or political action.

§ 136‑13.1.  Use of position to influence elections or political action.

No member of the Board of Transportation nor any officer or employee of the Department of Transportation shall be permitted to use his position to influence elections or the political action of any person. (1965, c. 55, s. 8; 1973, c. 507, s. 7; 1975, c. 716, s. 7; 1977, c. 464, ss. 7.1, 10.1; 1979, c. 298, s. 3.)



§ 136-13.2. Falsifying highway inspection reports.

§ 136‑13.2.  Falsifying highway inspection reports.

(a)        Any person who knowingly falsifies any inspection report or test report required by the Department of Transportation in connection with the construction of highways, shall be guilty of a Class H felony.

(b)        Any person who directs a subordinate under his direct or indirect supervision to falsify an inspection report or test report required by the Department of Transportation in connection with the construction of highways, shall be guilty of a Class H felony.

(c)        Repealed by Session Laws 1979, c. 786, s. 2, effective May 8, 1979. (1979, c. 523; c. 786, s. 2; 1981, c. 793, s. 1; 2005‑96, s. 1.)



§ 136-14. Members not eligible for other employment with Department; no sales to Department by employees; members not to sell or trade property with Department; profiting from official position; misuse of confidential information by Board members.

§ 136‑14.  Members not eligible for other employment with Department; no sales to Department by employees; members not to sell or trade property with Department; profiting from official position; misuse of confidential information by Board members.

(a)        No Board member shall be eligible to any other employment in connection with the Department.

(b)        No Board member or any salaried employee of the Department shall furnish or sell any supplies or materials, directly or indirectly, to the Department.

(c)        No Board member shall, directly or indirectly, engage in any transaction involving the sale of or trading of real or personal property with the Department.

(d)        No Board member shall profit in any manner by reason of the Board member's official action or official position, except to receive salary, fees and allowances as by law provided.

(e)        No Board member shall take any official action or use the Board member's official position to profit in any manner the Board member's immediate family, a business with which the Board member or the Board member's immediate family has a business association, or a client of the Board member or the Board member's immediate family with whom the Board member, or the Board member's immediate family, has an existing business relationship for matters before the Board.

(f)         No Board member shall attempt to profit from a proposed project of the Department if the profit is greater than that which would be realized by other persons living in the area where the project is located. If the profit under this subsection would be greater for the Board member than other persons living in the area where the project is located not only shall the member abstain from voting on that issue, but once the conflict of interest is apparent, the member shall not discuss the project with any other Board member or other officer or employee of the Department except to state that a conflict of interest exists. Under this subsection a Board member is presumed to profit if the profit would be realized by a Board member's immediate family, a business with which the Board member or the Board member's immediate family has a business association, or a client of the Board member or the Board member's immediate family with whom the Board member, or the Board member's immediate family, has an existing business relationship for matters before the Board. Violation of this subsection shall be a Class I felony.

(g)        No Board member, in contemplation of official action by the Board member, by the Board, or in reliance on information that was made known to the Board member in the Board member's official capacity and that has not been made public, shall commit any of the following acts:

(1)        Acquire a pecuniary interest in any property, transaction, or enterprise or gain any pecuniary benefit that may be affected by such information or official action; or

(2)        Intentionally aid another to do any of the above acts.

(h)        As used in this section, the following terms mean:

(1)        "Board".  The Board of Transportation.

(2)        "Board member".  A member of the Board of Transportation.

(3)        "Business association".  A director, employee, officer, or partner of a business entity, or owner of more than ten percent (10%) interest in any business entity.

(4)        "Department".  The Department of Transportation.

(5)        "Immediate family".  Spouse, children, parents, brothers, and sisters.

(6)        "Official action".  Actions taken while a Board member related to or in connection with the person's duties as a Board member including, but not limited to, voting on matters before the Board, proposing or objecting to proposals for transportation actions by the Department or the Board, discussing transportation matters with other Board members or Department staff or employees in an effort to further the matter after the conflict of interest has been discovered, or taking actions in the course and scope of the position as a Board member and actions leading to or resulting in profit.

(7)        "Profit".  Receive monetary or economic gain or benefit, including an increase in value whether or not recognized by sale or trade.

(i)         Except as otherwise provided in this section, a violation of this section shall be a Class H felony which may include a fine of not more than twenty thousand dollars ($20,000), or three times the value of the transaction, whichever amount is greater. (1933, c. 172, s. 10; 1957, c. 65, s. 11; 1965, c. 55, s. 9; 1973, c. 507, s. 8; 1975, c. 716, s. 7; 1977, c. 464, ss. 7.1, 10.2; 1979, ch. 298, s. 3; 1985, c. 689, s. 28; 1993, c. 539, s. 1309; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑169, s. 4.)



§ 136-14.1. Transportation engineering divisions.

§ 136‑14.1.  Transportation engineering divisions.

For purposes of administering transportation activities, the Department of Transportation shall have authority to designate boundaries of transportation engineering divisions for the proper administration of its duties. (1957, c. 65, s. 5; 1965, c. 55, s. 10; 1973, c. 507, s. 9; 1975, c. 716, s. 7; 1993, c. 483, s. 2.)



§ 136-14.2. Division engineer to manage personnel.

§ 136‑14.2.  Division engineer to manage personnel.

Except for general departmental policy applicable to all of the State the division engineer shall have authority over all divisional personnel matters and over Department employees in his division making personnel decisions. (1975, 2nd Sess., c. 983, s. 92.)



§ 136-15. Establishment of administrative districts.

§ 136‑15.  Establishment of administrative districts.

The Department of Transportation may establish such administrative districts as in its opinion shall be necessary for the proper and efficient performance of highway duties. The Department may from time to time change the number of such districts, or it may change the territory embraced within the several districts, when in its opinion it is in the interest of efficiency and economy to make such change. (1931, c. 145, s. 5; 1933, c. 172, s. 17; 1957, c. 65, s. 11; 1973, c. 507, s. 10; 1975, c. 716, s. 7.)



§ 136-16. Funds and property converted to State Highway Fund.

§ 136‑16.  Funds and property converted to State Highway Fund.

Except as otherwise provided, all funds and property collected by the Department of Transportation, including the proceeds from the sale of real property originally purchased with funds from the State Highway Fund, shall be paid or converted into the State Highway Fund. (1919, c. 189, s. 8; C.S., s. 3595; 1933, c. 172, s. 17; 1957, c. 65, s. 11; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1; 2007‑323, s. 27.15.)



§§ 136-16.1 through 136-16.3. Reserved for future codification purposes.

§§ 136‑16.1 through 136‑16.3.  Reserved for future codification purposes.



§ 136-16.4. Continuing aviation appropriations.

§ 136‑16.4.  Continuing aviation appropriations.

There is appropriated from the Highway Fund to the Department of Transportation the sum of eleven million two hundred eighty‑four thousand one hundred ninety‑eight dollars ($11,284,198) for fiscal year 2005‑2006 and the sum of twelve million nine hundred forty‑five thousand sixty‑six dollars ($12,945,066) for fiscal year 2006‑2007. Each subsequent fiscal year, there is appropriated from the Highway Fund to the Department of Transportation the amount appropriated by this section to the Department of Transportation for the preceding fiscal year, plus or minus the percentage of the amount by which the collection of State sales and use taxes increased or decreased during the preceding fiscal year. The Department of Transportation may use funds appropriated under this section only for aviation purposes. (1987, c. 738, s. 170(a), (c); 1989, c. 500, s. 53; 1993, c. 321, s. 153(a); 2005‑276, s. 28.12.)



§ 136-16.5. Purposes for continuing aviation appropriations.

§ 136‑16.5.  Purposes for continuing aviation appropriations.

The continuing aviation appropriations authorized by G.S. 136‑16.4 shall be used in accordance with the provisions of Article 7 of Chapter 63 of the General Statutes. (1987, c. 738, s. 170(a).)



§ 136-16.6. Continuing rail appropriations.

§ 136‑16.6.  Continuing rail appropriations.

(a)        There is annually credited to the Highway Fund one hundred percent (100%) of the annual dividends received by the State from its ownership of stock in the North Carolina Railroad Company for use by the Department of Transportation for railroad purposes.

(b)        The Department of Transportation shall include in its annual budget the purposes for which the annual dividends received by the State from its ownership of stock in the North Carolina Railroad Company will be used.

These purposes may include the following project types to be included in the annual Transportation Improvement Program:

(1)        Track and signal improvements for passenger service.

(2)        Rail passenger stations and multimodal transportation centers.

(3)        Grade crossing protection, elimination, and hazard removal.

(4)        Rail rolling stock cars and locomotives.

(5)        Rail rehabilitation.

(6)        Industrial rail access.

The Department of Transportation shall use these funds to supplement but not supplant funds allocated for projects approved as part of the Transportation Improvement Program.

(c)        There is annually appropriated to the Department of Transportation for railroad purposes, including capital contributions to the Beaufort and Morehead Railroad Company or any successor company, one hundred percent (100%) of the funds credited to the Highway Fund pursuant to subsection (a) of this section. (1987, c. 738, s. 170(a), (c); 1989, c. 500, s. 53; 1991, c. 689, s. 65; 1995, c. 324, s. 18.2; 1996, 2nd Ex. Sess., c. 18, s. 19.12; 1997‑443, s. 32.30(f).)



§ 136-16.7. Purposes for continuing rail appropriations.

§ 136‑16.7.  Purposes for continuing rail appropriations.

The continuing rail appropriation authorized by G.S. 136‑16.6 shall be used in accordance with the provisions of Article 2D of Chapter 136 of the General Statutes. (1987, c. 738, s. 170(a).)



§ 136-16.8. Continuing appropriations for public transportation.

§ 136‑16.8.  Continuing appropriations for public transportation.

There is annually appropriated, beginning with the 1987‑88 fiscal year, from the Highway Fund to the Department of Transportation for public transportation purposes the greater of one million six hundred forty‑five thousand dollars ($1,645,000) or the amount derived by multiplying the number of vehicles estimated to be registered as of the first day of each fiscal year by fifty cents ($.50). (1987, c. 738, s. 170(a).)



§ 136-16.9. Purposes for continuing public transportation appropriations.

§ 136‑16.9.  Purposes for continuing public transportation appropriations.

The continuing public transportation appropriations authorized by G.S. 136‑16.8 shall be used in accordance with the provisions of Article 2B of Chapter 136 of the General Statutes. (1987, c. 738, s. 170(a).)



§ 136-16.10. Allocations by Department Controller to eliminate overdrafts.

§ 136‑16.10.  Allocations by Department Controller to eliminate overdrafts.

The Controller of the Department of Transportation shall allocate at the beginning of each fiscal year from the various appropriations made to the Department of Transportation for State Construction, State Funds to Match Federal Highway Aid, State Maintenance, and Ferry Operations, sufficient funds to eliminate all overdrafts on State maintenance and construction projects, and these allocations shall not be diverted to other purposes. (1997‑443, s. 32.3.)



§ 136-17: Repealed by Session Laws 1973, c. 507, s. 3.

Article 2.

Powers and Duties of Department and Board of Transportation.

§ 136‑17:  Repealed by Session Laws 1973, c.  507, s. 3.



§ 136-17.1. Repealed by Session Laws 1977, c. 464, s. 13.

§ 136‑17.1.  Repealed by Session Laws 1977, c. 464, s. 13.



§ 136-17.2. Members of the Board of Transportation represent entire State.

§ 136‑17.2.  Members of the Board of Transportation represent entire State.

The chairman and members of the Board of Transportation shall represent the entire State in transportation matters and not represent any particular person, persons, or area.  The Board shall, from time to time, provide that one or more of its members or representatives shall publicly hear any person or persons concerning transportation matters in each of said geographic areas of the State. (1973, c. 507, s. 3; 1977, c. 464, s. 7.1; 1987, c. 783, s. 3; 1993, c. 483, s. 3.)



§ 136-17.2A. Distribution formula for funds expended on Intrastate System and Transportation Improvement Program.

§ 136‑17.2A.  Distribution formula for funds expended on Intrastate System and Transportation Improvement Program.

(a)        Funds expended for the Intrastate System projects listed in G.S. 136‑179 and both State and federal‑aid funds expended under the Transportation Improvement Program, other than federal congestion mitigation and air quality improvement program funds appropriated to the State by the United States pursuant to 23 U.S.C. § 104(b)(2) and 23 U.S.C. § 149, funds expended on an urban loop project listed in G.S. 136‑180 and funds received through competitive awards or discretionary grants through federal appropriations either for local governments, transportation authorities, transit authorities, or the Department, shall be distributed throughout the State in accordance with this section.

(1)        Distribution Region A consists of the following counties: Bertie, Camden, Chowan, Currituck, Dare, Edgecombe, Gates, Halifax, Hertford, Hyde, Johnston, Martin, Nash, Northampton, Pasquotank, Perquimans, Tyrrell, Washington, Wayne, and Wilson.

(2)        Distribution Region B consists of the following counties: Beaufort, Brunswick, Carteret, Craven, Duplin, Greene, Jones, Lenoir, New Hanover, Onslow, Pamlico, Pender, Pitt, and Sampson.

(3)        Distribution Region C consists of the following counties: Bladen, Columbus, Cumberland, Durham, Franklin, Granville, Harnett, Person, Robeson, Vance, Wake, and Warren.

(4)        Distribution Region D consists of the following counties: Alamance, Caswell, Davidson, Davie, Forsyth, Guilford, Orange, Rockingham, Rowan, and Stokes.

(5)        Distribution Region E consists of the following counties: Anson, Cabarrus, Chatham, Hoke, Lee, Mecklenburg, Montgomery, Moore, Randolph, Richmond, Scotland, Stanly, and Union.

(6)        Distribution Region F consists of the following counties: Alexander, Alleghany, Ashe, Avery, Caldwell, Catawba, Cleveland, Gaston, Iredell, Lincoln, Surry, Watauga, Wilkes, and Yadkin.

(7)        Distribution Region G consists of the following counties: Buncombe, Burke, Cherokee, Clay, Graham, Haywood, Henderson, Jackson, Macon, Madison, McDowell, Mitchell, Polk, Rutherford, Swain, Transylvania, and Yancey.

(b)        Until ninety percent (90%) of the mileage of the Intrastate System projects listed in G.S. 136‑179 is completed, the Secretary of Transportation shall, on or before October 1 of each year, calculate the estimated amount of funds subject to this section that will be available for the next seven program years beginning that October 1. The Secretary shall then calculate a tentative percentage share for each distribution region by multiplying the total estimated amount by a factor that is based:

(1)        Twenty‑five percent (25%) on the estimated number of miles to complete the Intrastate System projects in that distribution region compared to the estimated number of miles to complete the total Intrastate System;

(2)        Fifty percent (50%) on the estimated population of the distribution region compared to the total estimated population of the State; and

(3)        Twenty‑five percent (25%) on the fraction one‑seventh, which provides an equal share based on the number of distribution regions.

(c)        When ninety percent (90%) of the mileage of the Intrastate System projects listed in G.S. 136‑179 is completed, the Secretary of Transportation shall, on or before October 1 of each year, calculate the estimated amount of funds subject to this section that will be available for the next seven program years beginning that October 1. The Secretary shall then calculate a tentative percentage share for each distribution region by multiplying the total estimated amount by a factor that is based:

(1)        Sixty‑six percent (66%) on the estimated population of the distribution region compared to the total estimated population of the State; and

(2)        Thirty‑four percent (34%) on the fraction one‑seventh, which provides an equal share based on the number of distribution regions.

(d)        In each fiscal year, the Department shall, as nearly as practicable, expend in a distribution region an amount equal to that region's tentative percentage share of the funds that are subject to this section and are available for that fiscal year. In any consecutive seven‑year period, the amount expended in a distribution region must be between ninety percent (90%) and one hundred ten percent (110%) of the sum of the amounts established under this subsection as the target amounts to be expended in the region for those seven years.

(e)        In making the calculation under this section, the Secretary shall use the most recent estimates of population certified by the State Budget Officer.

(f)         In developing the schedules of improvements to be funded from the Trust Fund and of improvements to be made under the Transportation Improvement Program, the Board of Transportation shall consider the highway needs of every county in a distribution region and shall make every reasonable effort to schedule the construction of highway improvements in a manner that addresses the needs of every county in the region in an equitable and timely manner.

(g)        On or before December 1, 1999, the Secretary shall submit to the General Assembly a report of allocations, obligations, and actual yearly expenditures for each distribution region, covering fiscal years 1989‑90 through 1997‑98. On or before December 1, 2000, and every two years thereafter, the Secretary shall submit to the General Assembly a report of allocations and actual expenditures for the preceding two fiscal years. At any time in which the report indicates that allocations and expenditures by distribution region do not comply with the provisions of subsection (d) of this section, the Secretary shall also submit a plan to correct the imbalance.

(h)        Each year, the Secretary shall calculate the amount of funds allocated in that year to each division, the amount of funds obligated, and the amount the obligations exceeded or were below the allocation. The target amounts obtained according to subsection (b) of this section shall be adjusted to account for any differences between allocations and obligations reported for the previous year. The new target amounts shall be used to fulfill the requirements of subsection (d) of this section for the next update of the Transportation Improvement Program. The adjustment to the target amount shall be allocated by division.

(i)         All funds used in repayment of "GARVEE" bonds issued pursuant to G.S. 136‑18(12b) shall be subject to the provisions of this section.  (1989, c. 692, s. 1.4; c. 770, s. 74.7; 1999‑237, ss. 27.19, 27.20(a); 1999‑422, s. 2; 2000‑134, s. 22; 2005‑403, s. 3; 2009‑497, s. 1.)



§ 136-18. Powers of Department of Transportation.

§ 136‑18.  Powers of Department of Transportation.

The said Department of Transportation is vested with the following powers:

(1)        The general supervision over all matters relating to the construction of the State highways, letting of contracts therefor, and the selection of materials to be used in the construction of State highways under the authority of this Chapter.

(2)        To take over and assume exclusive control for the benefit of the State of any existing county or township roads, and to locate and acquire rights‑of‑way for any new roads that may be necessary for a State highway system, and subject to the provisions of G.S. 136‑19.5(a) and (b) also locate and acquire such additional rights‑of‑way as may be necessary for the present or future relocation or initial location, above or below ground, of telephone, telegraph, broadband communications, electric and other lines, as well as gas, water, sewerage, oil and other pipelines, to be operated by public utilities as defined in G.S. 62‑3(23) and which are regulated under Chapter 62 of the General Statutes, or by municipalities, counties, any entity created by one or more political subdivisions for the purpose of supplying any such utility services, electric membership corporations, telephone membership corporations, or any combination thereof, with full power to widen, relocate, change or alter the grade or location thereof and to change or relocate any existing roads that the Department of Transportation may now own or may acquire; to acquire by gift, purchase, or otherwise, any road or highway, or tract of land or other property whatsoever that may be necessary for a State transportation system and adjacent utility rights‑of‑way: Provided, all changes or alterations authorized by this subdivision shall be subject to the provisions of G.S. 136‑54 to 136‑63, to the extent that said sections are applicable: Provided, that nothing in this Chapter shall be construed to authorize or permit the Department of Transportation to allow or pay anything to any county, township, city or town, or to any board of commissioners or governing body thereof, for any existing road or part of any road heretofore constructed by any such county, township, city or town, unless a contract has already been entered into with the Department of Transportation.

(3)        To provide for such road materials as may be necessary to carry on the work of the Department of Transportation, either by gift, purchase, or condemnation: Provided, that when any person, firm or corporation owning a deposit of sand, gravel or other material, necessary, for the construction of the system of State highways provided herein, has entered into a contract to furnish the Department of Transportation any of such material, at a price to be fixed by said Department of Transportation, thereafter the Department of Transportation shall have the right to condemn the necessary right‑of‑way under the provisions of Article 9 of Chapter 136, to connect said deposit with any part of the system of State highways or public carrier, provided that easements to material deposits, condemned under this Article shall not become a public road and the condemned easement shall be returned to the owner as soon as the deposits are exhausted or abandoned by the Department of Transportation.

(4)        To enforce by mandamus or other proper legal remedies all legal rights or causes of action of the Department of Transportation with other public bodies, corporations, or persons.

(5)        To make rules, regulations and ordinances for the use of, and to police traffic on, the State highways, and to prevent their abuse by individuals, corporations and public corporations, by trucks, tractors, trailers or other heavy or destructive vehicles or machinery, or by any other means whatsoever, and to provide ample means for the enforcement of same; and the violation of any of the rules, regulations or ordinances so prescribed by the Department of Transportation shall constitute a Class 1 misdemeanor: Provided, no rules, regulations or ordinances shall be made that will conflict with any statute now in force or any ordinance of incorporated cities or towns, except the Department of Transportation may regulate parking upon any street which forms a link in the State highway system, if said street be maintained with State highway funds.

(6)        To establish a traffic census to secure information about the relative use, cost, value, importance, and necessity of roads forming a part of the State highway system, which information shall be a part of the public records of the State, and upon which information the Department of Transportation shall, after due deliberation and in accordance with these established facts, proceed to order the construction of the particular highway or highways.

(7)        To assume full and exclusive responsibility for the maintenance of all roads other than streets in towns and cities, forming a part of the State highway system from date of acquiring said roads. The Department of Transportation shall have authority to maintain all streets constructed by the Department of Transportation in towns of less than 3,000 population by the last census, and such other streets as may be constructed in towns and cities at the expense of the Department of Transportation, whenever in the opinion of the Department of Transportation it is necessary and proper so to do.

(8)        To give suitable names to State highways and change the names as determined by the Board of Transportation of any highways that shall become a part of the State system of highways.

(9)        To employ appropriate means for properly selecting, planting and protecting trees, shrubs, vines, grasses or legumes in the highway right‑of‑way in the promotion of erosion control, landscaping and general protection of said highways; to acquire by gift or otherwise land for and to construct, operate and maintain roadside parks, picnic areas, picnic tables, scenic overlooks and other appropriate turnouts for the safety and convenience of highway users; and to cooperate with municipal or county authorities, federal agencies, civic bodies and individuals in the furtherance of those objectives. None of the roadside parks, picnic areas, picnic tables, scenic overlooks or other turnouts, or any part of the highway right‑of‑way shall be used for commercial purposes except (i) for materials displayed in welcome centers in accordance with G.S. 136‑89.56, and (ii) for vending machines permitted by the Department of Transportation and placed by the Division of Services for the Blind, Department of Health and Human Services, as the State licensing agency designated pursuant to Section 2(a)(5) of the Randolph‑Sheppard Act (20 USC 107a(a)(5)). The Department of Transportation shall regulate the placing of the vending machines in highway rest areas and shall regulate the articles to be dispensed. Every other use or attempted use of any of these areas for commercial purposes shall constitute a Class 1 misdemeanor and each day's use shall constitute a separate offense.

(10)      To make proper and reasonable rules, regulations and ordinances for the placing or erection of telephone, telegraph, electric and other lines, above or below ground, signboards, fences, gas, water, sewerage, oil, or other pipelines, and other similar obstructions that may, in the opinion of the Department of Transportation, contribute to the hazard upon any of the said highways or in any way interfere with the same, and to make reasonable rules and regulations for the proper control thereof. And whenever the order of the said Department of Transportation shall require the removal of, or changes in, the location of telephone, telegraph, electric or other lines, signboards, fences, gas, water, sewerage, oil, or other pipelines, or other similar obstructions, the owners thereof shall at their own expense, except as provided in G.S. 136‑19.5(c), move or change the same to conform to the order of said Department of Transportation. Any violation of such rules and regulations or noncompliance with such orders shall constitute a Class 1 misdemeanor.

(11)      To regulate, abandon and close to use, grade crossings on any road designated as part of the State highway system, and whenever a public highway has been designated as part of the State highway system and the Department of Transportation, in order to avoid a grade crossing or crossings with a railroad or railroads, continues or constructs the said road on one side of the railroad or railroads, the Department of Transportation shall have power to abandon and close to use such grade crossings; and whenever an underpass or overhead bridge is substituted for a grade crossing, the Department of Transportation shall have power to close to use and abandon such grade crossing and any other crossing adjacent thereto.

(12)      The Department of Transportation shall have such powers as are necessary to comply fully with the provisions of the Intermodal Surface Transportation Efficiency Act of 1991, Pub. L. No. 102‑240, 105 Stat. 1914 (1991), as amended, and all other federal aid acts and programs the Department is authorized to administer. The said Department of Transportation is hereby authorized to enter into all contracts and agreements with the United States government relating to survey, construction, improvement and maintenance of roads, urban area traffic operations studies and improvement projects on the streets on the State highway system and on the municipal system in urban areas, under the provisions of the present or future congressional enactments, to submit such scheme or program of construction or improvement and maintenance as may be required by the Secretary of Transportation or otherwise provided by federal acts, and to do all other things necessary to carry out fully the cooperation contemplated and provided for by present or future aid acts of Congress for the construction or improvement and maintenance of federal aid of State highways. The good faith and credit of the State are further hereby pledged to make available funds necessary to meet the requirements of the acts of Congress, present or future, appropriating money to construct and improve rural post roads and apportioned to this State during each of the years for which federal funds are now or may hereafter be apportioned by the said act or acts, to maintain the roads constructed or improved with the aid of funds so appropriated and to make adequate provisions for carrying out such construction and maintenance. The good faith and credit of the State are further pledged to maintain such roads now built with federal aid and hereafter to be built and to make adequate provisions for carrying out such maintenance. Upon request of the Department of Transportation and in order to enable it to meet the requirements of acts of Congress with respect to federal aid funds apportioned to the State of North Carolina, the State Treasurer is hereby authorized, with the approval of the Governor and Council of State, to issue short term notes from time to time, and in anticipation of State highway revenue, and to be payable out of State highway revenue for such sums as may be necessary to enable the Department of Transportation to meet the requirements of said federal aid appropriations, but in no event shall the outstanding notes under the provisions of this section amount to more than two million dollars ($2,000,000).

(12a)    The Department of Transportation shall have such powers as are necessary to establish, administer, and receive federal funds for a transportation infrastructure banking program as authorized by the Intermodal Surface Transportation Efficiency Act of 1991, Pub. L. 102‑240, as amended, and the National Highway System Designation Act of 1995, Pub. L. 104‑59, as amended. The Department of Transportation is authorized to apply for, receive, administer, and comply with all conditions and requirements related to federal financial assistance necessary to fund the infrastructure banking program. The infrastructure banking program established by the Department of Transportation may utilize federal and available State funds for the purpose of providing loans or other financial assistance to governmental units, including toll authorities, to finance the costs of transportation projects authorized by the above federal aid acts. Such loans or other financial assistance shall be subject to repayment and conditioned upon the establishment of such security and the payment of such fees and interest rates as the Department of Transportation may deem necessary. The Department of Transportation is authorized to apply a municipality's share of funds allocated under G.S. 136‑41.1 or G.S. 136‑44.20 as necessary to ensure repayment of funds advanced under the infrastructure banking program. The Department of Transportation shall establish jointly, with the State Treasurer, a separate infrastructure banking account with necessary fiscal controls and accounting procedures. Funds credited to this account shall not revert, and interest and other investment income shall accrue to the account and may be used to provide loans and other financial assistance as provided under this subdivision. The Department of Transportation may establish such rules and policies as are necessary to establish and administer the infrastructure banking program. The infrastructure banking program authorized under this subdivision shall not modify the regional distribution formula for the distribution of funds established by G.S. 136‑17.2A. Governmental units may apply for loans and execute debt instruments payable to the State in order to obtain loans or other financial assistance provided for in this subdivision. The Department of Transportation shall require that applicants shall pledge as security for such obligations revenues derived from operation of the benefited facilities or systems, other sources of revenue, or their faith and credit, or any combination thereof. The faith and credit of such governmental units shall not be pledged or be deemed to have been pledged unless the requirements of Article 4, Chapter 159 of the General Statutes have been met. The State Treasurer, with the assistance of the Local Government Commission, shall develop and adopt appropriate debt instruments for use under this subdivision. The Local Government Commission shall develop and adopt appropriate procedures for the delivery of debt instruments to the State without any public bidding therefor. The Local Government Commission shall review and approve proposed loans to applicants pursuant to this subdivision under the provisions of Articles 4 and 5, Chapter 159 of the General Statutes, as if the issuance of bonds was proposed, so far as those provisions are applicable. Loans authorized by this subdivision shall be outstanding debt for the purpose of Article 10, Chapter 159 of the General Statutes.

(12b)    To issue "GARVEE" bonds (Grant Anticipation Revenue Vehicles) or other eligible debt‑financing instruments to finance federal‑aid highway projects using federal funds to pay a portion of principal, interest, and related bond issuance costs, as authorized by 23 U.S.C. § 122, as amended (the National Highway System Designation Act of 1995, Pub. L. 104‑59). These bonds shall be issued by the State Treasurer on behalf of the Department and shall be issued pursuant to an order adopted by the Council of State under G.S. 159‑88. The State Treasurer shall develop and adopt appropriate debt instruments, consistent with the terms of the State and Local Government Revenue Bond Act, Article 5 of Chapter 159 of the General Statutes, for use under this subdivision. Prior to issuance of any "GARVEE" or other eligible debt instrument using federal funds to pay a portion of principal, interest, and related bond issuance costs, the State Treasurer shall determine (i) that the total outstanding principal of such debt does not exceed the total amount of federal transportation funds authorized to the State in the prior federal fiscal year; or (ii) that the maximum annual principal and interest of such debt does not exceed fifteen percent (15%) of the expected average annual federal revenue shown for the seven‑year period in the most recently adopted Transportation Improvement Program. Notes issued under the provisions of this subdivision may not be deemed to constitute a debt or liability of the State or of any political subdivision thereof, or a pledge of the full faith and credit of the State or of any political subdivision thereof, but shall be payable solely from the funds and revenues pledged therefor. All the notes shall contain on their face a statement to the effect that the State of North Carolina shall not be obligated to pay the principal or the interest on the notes, except from the federal transportation fund revenues as shall be provided by the documents governing the revenue note issuance, and that neither the faith and credit nor the taxing power of the State of North Carolina or of any of its political subdivisions is pledged to the payment of the principal or interest on the notes. The issuance of notes under this Part shall not directly or indirectly or contingently obligate the State or any of its political subdivisions to levy or to pledge any form of taxation whatever or to make any appropriation for their payment.

(13)      The Department of Transportation may construct and maintain all walkways and driveways within the Mansion Square in the City of Raleigh and the Western Residence of the Governor in the City of Asheville including the approaches connecting with the city streets, and any funds expended therefor shall be a charge against general maintenance.

(14)      The Department of Transportation shall have authority to provide roads for the connection of airports in the State with the public highway system, and to mark the highways and erect signals along the same for the guidance and protection of aircraft.

(15)      The Department of Transportation shall have authority to provide facilities for the use of waterborne traffic and recreational uses by establishing connections between the highway system and the navigable and nonnavigable waters of the State by means of connecting roads and piers. Such facilities for recreational purposes shall be funded from funds available for safety or enhancement purposes.

(16)      The Department of Transportation, pursuant to a resolution of the Board of Transportation, shall have authority, under the power of eminent domain and under the same procedure as provided for the acquirement of rights‑of‑way, to acquire title in fee simple to parcels of land for the purpose of exchanging the same for other real property to be used for the establishment of rights‑of‑way or for the widening of existing rights‑of‑way or the clearing of obstructions that, in the opinion of the Department of Transportation, constitute dangerous hazards at intersections. Real property may be acquired for such purposes only when the owner of the property needed by the Department of Transportation has agreed in writing to accept the property so acquired in exchange for that to be used by the Department of Transportation, and when, in the opinion of the Department of Transportation, an economy in the expenditure of public funds and the improvement and convenience and safety of the highway can be effected thereby.

(17)      The Department of Transportation is hereby authorized and required to maintain and keep in repair, sufficient to accommodate the public school buses, roads leading from the state‑maintained public roads to all public schools and public school buildings to which children are transported on public school buses to and from their homes. Said Department of Transportation is further authorized to construct, pave, and maintain school bus driveways and sufficient parking facilities for the school buses at those schools. The Department of Transportation is further authorized to construct, pave, and maintain all other driveways and entrances to the public schools leading from public roads not required in the preceding portion of this subdivision.

(18)      To cooperate with appropriate agencies of the United States in acquiring rights‑of‑way for and in the construction and maintenance of flight strips or emergency landing fields for aircraft adjacent to State highways.

(19)      To prohibit the erection of any informational, regulatory, or warning signs within the right‑of‑way of any highway project built within the corporate limits of any municipality in the State where the funds for such construction are derived in whole or in part from federal appropriations expended by the Department of Transportation, unless such signs have first been approved by the Department of Transportation.

(20)      The Department of Transportation is hereby authorized to maintain and keep in repair a suitable way of ingress and egress to all public or church cemeteries or burial grounds in the State notwithstanding the fact that said road is not a part of the state‑maintained system of roads. For the purpose of this subdivision a public or church cemetery or burial ground shall be defined as a cemetery or burial ground in which there are buried or permitted to be buried deceased persons of the community in which said cemetery or burial ground is located, but shall not mean a privately owned cemetery operated for profit or family burial plots.

(21)      The Department of Transportation is hereby authorized and directed to remove all dead animals from the traveled portion and rights‑of‑way of all primary and secondary roads and to dispose of such animals by burial or otherwise. In cases where there is evidence of ownership upon the body of any dead dog, the Department of Transportation shall take reasonable steps to notify the owner thereof by mail or other means.

(22)      No airport or aircraft landing area shall be constructed or altered where such construction or alteration when undertaken or completed may reasonably affect motor vehicle operation and safety on adjoining public roads except in accordance with a written permit from the Department of Transportation or its duly authorized officers. The Department of Transportation is authorized and empowered to regulate airport and aircraft landing area construction and alteration in order to preserve safe clearances between highways and airways and the Department of Transportation is authorized and empowered to make rules, regulations, and ordinances for the preservation of safe clearances between highways and airways. The Department of Transportation shall be responsible for determining safe clearances and shall fix standards for said determination which shall not exceed the standards adopted for similar purposes by the United States Bureau of Public Roads under the Federal Aid Highway Act of 1958. Any person, firm, corporation or airport authority constructing or altering an airport or aircraft landing area without obtaining a written permit as herein provided, or not in compliance with the terms of such permit, or violating the provisions of the rules, regulations or ordinances promulgated under the authority of this section shall be guilty of a Class 1 misdemeanor; provided, that this subdivision shall not apply to publicly owned and operated airports and aircraft landing areas receiving federal funds and subject to regulation by the Federal Aviation Authority.

(23)      When in the opinion of the Department of Transportation an economy in the expenditure of public funds can be effected thereby, the Department of Transportation shall have authority to enter into agreements with adjoining states regarding the planning, location, engineering, right‑of‑way acquisition and construction of roads and bridges connecting the North Carolina State highway system with public roads in adjoining states, and the Department of Transportation shall have authority to do planning, surveying, locating, engineering, right‑of‑way acquisition and construction on short segments of roads and bridges in adjoining states with the cost of said work to be reimbursed by the adjoining state, and may also enter into agreements with adjoining states providing for the performance of and reimbursement to the adjoining state of the cost of such work done within the State of North Carolina by the adjoining state: Provided, that the Department of Transportation shall retain the right to approve any contract for work to be done in this State by an adjoining state for which the adjoining state is to be reimbursed.

(24)      The Department of Transportation is further authorized to pave driveways leading from state‑maintained roads to rural fire district firehouses which are approved by the North Carolina Fire Insurance Rating Bureau and to facilities of rescue squads furnishing ambulance services which are approved by the North Carolina State Association of Rescue Squads, Inc.

(25)      The Department of Transportation is hereby authorized and directed to design, construct, repair, and maintain paved streets and roads upon the campus of each of the State's institutions of higher education, at state‑owned hospitals for the treatment of tuberculosis, state‑owned orthopedic hospitals, juvenile correction centers, mental health hospitals and retarded centers, schools for the deaf, and schools for the blind, when such construction, maintenance, or repairs have been authorized by the General Assembly in the appropriations bills enacted by the General Assembly. Cost for such construction, maintenance, and repairs shall be borne by the Highway Fund. Upon the General Assembly authorizing the construction, repair, or maintenance of a paved road or drive upon any of the above‑mentioned institutions, the Department of Transportation shall give such project priority to insure that it shall be accomplished as soon as feasible, at the minimum cost to the State, and in any event during the biennium for which the authorization shall have been given by the General Assembly.

(26)      The Department of Transportation, at the request of a representative from a board of county commissioners, is hereby authorized to acquire by condemnation new or additional right‑of‑way to construct, pave or otherwise improve a designated State‑maintained secondary road upon presentation by said board to the Department of Transportation of a duly verified copy of the minutes of its meeting showing approval of such request by a majority of its members and by the further presentation of a petition requesting such improvement executed by the abutting owners whose frontage on said secondary road shall equal or exceed seventy‑five percent (75%) of the linear front footage along the secondary road sought to be improved. This subdivision shall not be construed to limit the authority of the Department of Transportation to exercise the power of eminent domain.

(27)      The Department of Transportation is authorized to establish policies and promulgate rules providing for voluntary local government, property owner or highway user participation in the costs of maintenance or improvement of roads which would not otherwise be necessary or would not otherwise be performed by the Department of Transportation and which will result in a benefit to the property owner or highway user. By way of illustration and not as a limitation, such costs include those incurred in connection with drainage improvements or maintenance, driveway connections, dust control on unpaved roads, surfacing or paving of roads and the acquisition of rights‑of‑way. Local government, property owner and highway user participation can be in the form of materials, money, or land (for right‑of‑way) as deemed appropriate by the Department of Transportation. The authority of this section shall not be used to authorize, construct or maintain toll roads or bridges.

(28)      The Department of Transportation may obtain land, either by gift, lease or purchase which shall be used for the construction and maintenance of ridesharing parking lots. The Department may design, construct, repair, and maintain ridesharing parking facilities.

(29)      The Department of Transportation may establish policies and adopt rules about the size, location, direction of traffic flow, and the construction of driveway connections into any street or highway which is a part of the State Highway System. The Department of Transportation may require the construction and public dedication of acceleration and deceleration lanes, and traffic storage lanes and medians by others for the driveway connections into any United States route, or North Carolina route, and on any secondary road route with an average daily traffic volume of 4,000 vehicles per day or more.

(29a)    To coordinate with all public and private entities planning schools to provide written recommendations and evaluations of driveway access and traffic operational and safety impacts on the State highway system resulting from the development of the proposed sites. All public and private entities shall, upon acquiring land for a new school or prior to beginning construction of a new school, relocating a school, or expanding an existing school, request from the Department a written evaluation and written recommendations to ensure that all proposed access points comply with the criteria in the current North Carolina Department of Transportation "Policy on Street and Driveway Access". The Department shall provide the written evaluation and recommendations within a reasonable time, which shall not exceed 60 days. This subdivision shall not be construed to require the public or private entities planning schools to meet the recommendations made by the Department, except those highway improvements that are required for safe ingress and egress to the State highway system.

(30)      Consistent with G.S. 130A‑309.14(a1), the Department of Transportation shall review and revise its bid procedures and specifications set forth in Chapter 136 of the General Statutes to encourage the purchase or use of reusable, refillable, repairable, more durable, and less toxic supplies and products. The Department of Transportation shall require the purchase or use of such supplies and products in the construction and maintenance of highways and bridges to the extent that the use is practicable and cost‑effective. The Department shall prepare an annual report on October 1 of each year to the Environmental Review Commission as required under G.S. 130A‑309.14(a1).

(31)      The Department of Transportation is authorized to designate portions of highways as scenic highways, and combinations of portions of highways as scenic byways, for portions of those highways that possess unusual, exceptional, or distinctive scenic, recreational, historical, educational, scientific, geological, natural, wildlife, cultural or ethnic features. The Department shall remove, upon application, from any existing or future scenic highway or scenic byway designation, highway sections that:

a.         Have no scenic value,

b.         Have been designated or would be so designated solely to preserve system continuity, and

c.         Are adjacent to property on which is located one or more permanent structures devoted to a commercial or industrial activity and on which a commercial or industrial activity is actually conducted, in an unzoned area or an area zoned commercial or industrial pursuant to a State or local zoning ordinance or regulation, except for commercial activity related to tourism or recreation.

The Department shall adopt rules and regulations setting forth the criteria and procedures for the designation of scenic highways and scenic byways under this subsection.

Those portions of highways designated as scenic by the Department prior to July 1, 1993, are considered to be designated as scenic highways and scenic byways under this subsection but the Department shall remove from this designation portions of those highway sections that meet the criteria set forth in this subsection, if requested.

(32)      The Department of Transportation may perform dredging services, on a cost reimbursement basis, for a unit of local government if the unit cannot obtain the services from a private company at a reasonable cost. A unit of local government is considered to be unable to obtain dredging services at a reasonable cost if it solicits bids for the dredging services in accordance with Article 8 of Chapter 143 of the General Statutes and does not receive a bid, considered by the Department of Transportation Engineering Staff, to be reasonable.

(33)      The Department of Transportation is empowered and directed, from time to time, to carefully examine into and inspect the condition of each railroad, its equipment and facilities, in regard to the safety and convenience of the public and the railroad employees. If the Department finds any equipment or facilities to be unsafe, it shall at once notify the railroad company and require the company to repair the equipment or facilities.

(34)      The Department of Transportation may conduct, in a manner consistent with federal law, a program of accident prevention and public safety covering all railroads and may investigate the cause of any railroad accident. In order to facilitate this program, any railroad involved in an accident that must be reported to the Federal Railroad Administration shall also notify the Department of Transportation of the occurrence of the accident.

(35)      To establish rural planning organizations, as provided in Article 17 of this Chapter.

(36)      To oversee the safety of fixed guideway transit systems in the State not regulated by the Federal Railroad Administration, pursuant to the Intermodal Surface Transportation Efficiency Act of 1991 (49 U.S.C. § 5330). The Department shall adopt rules in conformance with 49 U.S.C. § 5330 concerning its oversight of the safety of fixed guideway transit systems.

(37)      To permit private use of and encroachment upon the right‑of‑way of a State highway or road for the purpose of construction and maintenance of a privately owned bridge for pedestrians or motor vehicles, if the bridge shall not unreasonably interfere with or obstruct the public use of the right‑of‑way. Any agreement for an encroachment authorized by this subdivision shall be approved by the Board of Transportation, upon a finding that the encroachment is necessary and appropriate, in the sole discretion of the Board. Locations, plans, and specifications for any pedestrian or vehicular bridge authorized by the Board for construction pursuant to this subdivision shall be approved by the Department of Transportation. For any bridge subject to this subdivision, the Department shall retain the right to reject any plans, specifications, or materials used or proposed to be used, inspect and approve all materials to be used, inspect the construction, maintenance, or repair, and require the replacement, reconstruction, repair, or demolition of any partially or wholly completed bridge that, in the sole discretion of the Department, is unsafe or substandard in design or construction. An encroachment agreement authorized by this subdivision may include a requirement to purchase and maintain liability insurance in an amount determined by the Department of Transportation. The Department shall ensure that any bridge constructed pursuant to this subdivision is regularly inspected for safety. The owner shall have the bridge inspected every two years by a qualified private engineering firm based on National Bridge Inspection Standards and shall provide the Department copies of the Bridge Inspection Reports where they shall be kept on file. Any bridge authorized and constructed pursuant to this subdivision shall be subject to all other rules and conditions of the Department of Transportation for encroachments.

(38)      To enter into agreements with municipalities, counties, governmental entities, or nonprofit corporations to receive funds for the purpose of advancing the construction schedule of a project identified in the Transportation Improvement Program. If these funds are subject to repayment by the Department, prior to receipt of funds, reimbursement of all funds received by the Department shall be shown in the existing Transportation Improvement Program and shall be reimbursed within seven years of receipt.

(39)      To enter into partnership agreements with the North Carolina Turnpike Authority, private entities, and authorized political subdivisions to finance, by tolls, contracts, and other financing methods authorized by law, the cost of acquiring, constructing, equipping, maintaining, and operating transportation infrastructure in this State, and to plan, design, develop, acquire, construct, equip, maintain, and operate transportation infrastructure in this State. An agreement entered into under this subdivision requires the concurrence of the Board of Transportation. The Department shall report to the Chairs of the Joint Legislative Transportation Oversight Committee, the Chairs of the House of Representatives Appropriations Subcommittee on Transportation, and the Chairs of the Senate Appropriations Committee on the Department of Transportation, at the same time it notifies the Board of Transportation of any proposed agreement under this subdivision. Any contracts for construction of highways, roads, streets, and bridges which are awarded pursuant to an agreement entered into under this section shall comply with the competitive bidding requirements of Article 2 of this Chapter.

(40)      To expand public access to coastal waters in its road project planning and construction programs. The Department shall work with the Wildlife Resources Commission, other State agencies, and other government entities to address public access to coastal waters along the roadways, bridges, and other transportation infrastructure owned or maintained by the Department. The Department shall adhere to all applicable design standards and guidelines in implementation of this enhanced access. The Department shall report on its progress in expanding public access to coastal waters to the Joint Legislative Commission on Seafood and Aquaculture and to the Joint Legislative Transportation Oversight Commission no later than March 1 of each year.

(41)      The Department shall, prior to the beginning of construction, determine whether all sidewalks and other facilities primarily intended for the use of pedestrians and bicycles that are to be constructed within the right‑of‑way of a public street or highway that is a part of the State highway system or an urban highway system must be constructed of permeable pavement. "Permeable pavement" means paving material that absorbs water or allows water to infiltrate through the paving material. Permeable pavement materials include porous concrete, permeable interlocking concrete pavers, concrete grid pavers, porous asphalt, and any other material with similar characteristics. Compacted gravel shall not be considered permeable pavement.  (1921, c. 2, s. 10; 1923, c. 160, s. 1; c. 247; C.S., s. 3846(j); 1929, c. 138, s. 1; 1931, c. 145, ss. 21, 25; 1933, c. 172; c. 517, c. 1; 1935, c. 213, s. 1; c. 301; 1937, c. 297, s. 2; c. 407, s. 80; 1941, c. 47; c. 217, s. 6; 1943, c. 410; 1945, c. 842; 1951, c. 372; 1953, c. 437; 1957, c. 65, s. 11; c. 349, s. 9; 1959, c. 557; 1963, cc. 520, 1155; 1965, c. 879, s. 1; 1967, c. 1129; 1969, c. 794, s. 2; 1971, cc. 289, 291, 292, 977; 1973, c. 507, s. 5; 1977, c. 460, ss. 1, 2; c. 464, ss. 7.1, 14, 42; 1981, c. 682, s. 19; 1983, c. 84; c. 102; 1985, c. 718, ss. 1, 6; 1987, c. 311; c. 417, ss. 1, 2; 1989, c. 158; 1989 (Reg. Sess. 1990), c. 962, s. 1; 1993, c. 197, s. 2; c. 488, s. 1; c. 524, s. 4; c. 539, ss. 974‑977; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 247, s. 1; c. 507, s. 18.2; 1995 (Reg. Sess., 1996), c. 673, s. 4; 1996, 2nd Ex. Sess., c. 18, s. 19.10(a); 1997‑428, s. 1; 1997‑443, s. 11A.118(a); 2000‑123, s. 1; 2000‑140, s. 102; 2001‑424, s. 27.27; 2003‑184, s. 1; 2003‑267, s. 1; 2004‑168, s. 1; 2005‑403, s. 2; 2006‑230, s. 1(a); 2007‑428, s. 1; 2007‑439, s. 1; 2007‑485, s. 3.1; 2008‑164, s. 1; 2008‑180, ss. 2, 8; 2009‑266, s. 6; 2009‑451, s. 25.6(a).)



§ 136-18.01. Consultation required for welcome and visitor centers.

§ 136‑18.01.  Consultation required for welcome and visitor centers.

The Department of Commerce and the Department of Transportation shall consult with the Joint Legislative Commission on Governmental Operations and the House and Senate Appropriations Subcommittees on Natural and Economic Resources before beginning the design or construction of any new welcome center or visitor center buildings. (2007‑356, s. 1.)



§ 136-18.1. Repealed by Session Laws 1999-29, s. 1.

§ 136‑18.1.  Repealed by Session Laws 1999-29, s. 1.



§ 136-18.2. Seed planted by Department of Transportation to be approved by Department of Agriculture and Consumer Services.

§ 136‑18.2.  Seed planted by Department of Transportation to be approved by Department of Agriculture and Consumer Services.

The Department of Transportation shall not cause any seed to be planted on or along any highway or road right‑of‑way unless and until such seed has been approved by the Department of Agriculture and Consumer Services as provided for in the rules and regulations of the Department of Agriculture and Consumer Services for such seed. (1957, c. 1002; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1; 1997‑261, ss. 88, 109.)



§ 136-18.3. Location of garbage collection containers by counties and municipalities.

§ 136‑18.3.  Location of garbage collection containers by counties and municipalities.

(a)        The Department of Transportation is authorized to issue permits to counties and municipalities for the location of containers on rights‑of‑way of state‑maintained highways for the collection of garbage. Such containers may be located on highway rights‑of‑way only when authorized in writing by the State Highway Administrator in accordance with rules and regulations promulgated by the Department of Transportation. Such rules and regulations shall take into consideration the safety of travelers on the highway and the elimination of unsightly conditions and health hazards. Such containers shall not be located on fully controlled‑access highways.

(b)        The provisions of G.S. 14‑399, which make it a misdemeanor to place garbage on highway rights‑of‑way, shall not apply to persons placing garbage in containers in accordance with rules and regulations promulgated by the Department of Transportation.

(c)        The written authority granted by the Department of Transportation shall be no guarantee that the State system highway rights‑of‑way on which the containers are authorized to be located is owned by the Department of Transportation, and the issuance of such written authority shall be granted only when the county or municipality certifies that written permission to locate the refuse container has been obtained from the owner of the underlying fee if the owner can be determined and located.

(d)        Whenever any municipality or county fails to comply with the rules and regulations promulgated by the Department of Transportation or whenever they fail or refuse to comply with any order of the Department of Transportation for the removal or change in the location of a container, then the permit of such county or municipality shall be revoked. The location of such garbage containers on highway rights‑ of‑way after such order for removal or change is unauthorized and illegal; the Department of Transportation shall have the authority to remove such unauthorized or illegal containers and charge the expense of such removal to the county or municipality failing to comply with the order of the Department of Transportation. (1973, c. 1381; 1977, c. 464, s. 7.1.)



§ 136-18.4. Provision and marking of "pull-off" areas.

§ 136‑18.4.  Provision and marking of "pull‑off" areas.

The Department of Transportation is hereby authorized and directed (i) to provide as needed within its right‑of‑way, adjacent to long sections of two‑lane primary highway having a steep uphill grade or numerous curves, areas on which buses, trucks and other slow‑moving vehicles can pull over so that faster moving traffic may proceed unimpeded and (ii) to erect appropriate and adequate signs along such sections of highway and at the pull‑off areas.  A driver of a truck, bus, or other slow‑moving vehicle who fails to use an area so provided and thereby impedes faster moving traffic following his vehicle shall be guilty of a Class 3 misdemeanor. (1975, c. 704; 1977, c. 464, s. 7.1; 1993, c. 539, s. 978; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 136-18.5. Wesley D. Webster Highway.

§ 136‑18.5.  Wesley D. Webster Highway.

State Highway 704 shall be known as the "Wesley D. Webster Highway". (1983 (Reg. Sess., 1984), c. 974.)



§ 136-18.5A. Purple Heart Memorial Highway.

§ 136‑18.5A.  Purple Heart Memorial Highway.

Interstate Highway 95 in North Carolina is designated as the "Purple Heart Memorial Highway" to pay tribute to the many North Carolinians who have been awarded the Purple Heart medal after being wounded or killed in action against the enemy. (2002‑86, s. 2(a).)



§ 136-18.5B. Dale Earnhardt Highway.

§ 136‑18.5B.  Dale Earnhardt Highway.

The Board of Transportation shall designate State Highway 136 in Iredell and Cabarrus counties as State Highway 3, which shall be known as the "Dale Earnhardt Highway". (2002‑170, s. 4.)



§ 136-18.5C. The U.S. Marine Corps Highway: Home of Carolina-Based Marines since 1941.

§ 136‑18.5C.  The U.S. Marine Corps Highway: Home of Carolina‑Based Marines since 1941.

U.S. Highway 17 running between the Town of Holly Ridge and the Town of Edenton, and the portion of U.S. Highway 70 running between the intersection of U.S. Highway 70 and N.C. Highway 101 near Cherry Point Marine Corps Air Station and the intersection of U.S. Highway 70 and U.S. Highway 17 is designated as "The U.S. Marine Corps Highway: Home of Carolina‑Based Marines since 1941" in light of the historical contributions of the United States Marine Corps.  (2009‑198, s. 1.)



§ 136-18.6. Cutting down trees.

§ 136‑18.6.  Cutting down trees.

Except in the process of an authorized construction, maintenance or safety project, the Department shall not cut down trees unless:

(1)        The trees pose a potential danger to persons or property; or

(2)        The cutting down of the trees is approved by the appropriate District Engineer. (1989, c. 63.)



§ 136-18.7. Fees.

§ 136‑18.7.  Fees.

The fee for a selective vegetation removal permit issued pursuant to G.S. 136‑18(5), (7), and (9) is two hundred dollars ($200.00). (1999‑404, s. 5.)



§ 136-19. Acquisition of land and deposits of materials; condemnation proceedings; federal parkways.

§ 136‑19.  Acquisition of land and deposits of materials; condemnation proceedings; federal parkways.

(a)        The Department of Transportation is vested with the power to acquire either in the nature of an appropriate easement or in fee simple such rights‑of‑way and title to such land, gravel, gravel beds or bars, sand, sand beds or bars, rock, stone, boulders, quarries, or quarry beds, lime or other earth or mineral deposits or formations, and such standing timber as it may deem necessary and suitable for transportation infrastructure construction, including road construction, maintenance, and repair, and the necessary approaches and ways through, and a sufficient amount of land surrounding and adjacent thereto, as it may determine to enable it to properly prosecute the work, by purchase, donation, or condemnation, in the manner hereinafter set out. If the Department of Transportation acquires by purchase, donation, or condemnation part of a tract of land in fee simple for highway right‑of‑way as authorized by this section and the Department of Transportation later determines that the property acquired for transportation infrastructure, including highway right‑of‑way, or a part of that property, is no longer needed for infrastructure right‑of‑way, then the Department shall give first consideration to any offer to purchase the property made by the former owner. The Department may refuse any offer that is less than the current market value of the property, as determined by the Department. Unless the Department acquired an entire lot, block, or tract of land belonging to the former owner, the former owner must own the remainder of the lot, block, or tract of land from which the property was acquired to receive first consideration by the Department of their offer to purchase the property.

(b)        Notwithstanding the provisions of subsection (a), if the Department acquires the property by condemnation and determines that the property or a part of that property is no longer needed for highway right‑of‑way or other transportation projects, the Department of Transportation may reconvey the property to the former owner upon payment by the former owner of the full price paid to the owner when the property was taken, the cost of any improvements, together with interest at the legal rate to the date when the decision was made to offer the return of the property. Unless the Department acquired an entire lot, block, or tract of land belonging to the former owner, the former owner must own the remainder of the lot, block, or tract of land from which the property was acquired to purchase the property pursuant to this subsection.

(c)        The requirements of this section for reconveying property to the former owner, regardless of whether such property was acquired by purchase, donation, or condemnation, shall not apply to property acquired outside the right‑of‑way as an "uneconomic remnant" or "residue".

(d)        The Department of Transportation is also vested with the power to acquire such additional land alongside of the rights‑of‑way for transportation projects, including roads as in its opinion may be necessary and proper for the protection of the transportation projects, including roads and roadways, and such additional area as may be necessary as by it determined for approaches to and from such material and other requisite area as may be desired by it for working purposes. The Department of Transportation may, in its discretion, with the consent of the landowner, acquire in fee simple an entire lot, block or tract of land, if by so doing, the interest of the public will be best served, even though said entire lot, block or tract is not immediately needed for right‑of‑way purposes.

(e)        Notwithstanding any other provisions of law or eminent domain powers of utility companies, utility membership corporations, municipalities, counties, entities created by political subdivisions, or any combination thereof, and in order to prevent undue delay of highway projects because of utility conflicts, the Department of Transportation may condemn or acquire property in fee or appropriate easements necessary to provide transportation project rights‑of‑way for the relocation of utilities when required in the construction, reconstruction, or rehabilitation of a State transportation project. The Department of Transportation shall also have the authority, subject to the provisions of G.S. 136‑19.5(a) and (b), to, in its discretion, acquire rights‑of‑way necessary for the present or future placement of utilities as described in G.S. 136‑18(2).

(f)         Whenever the Department of Transportation and the owner or owners of the lands, materials, and timber required by the Department of Transportation to carry on the work as herein provided for, are unable to agree as to the price thereof, the Department of Transportation is hereby vested with the power to condemn the lands, materials, and timber and in so doing the ways, means, methods, and procedure of Article 9 of this Chapter shall be used by it exclusively.

(g)        The Department of Transportation shall have the same authority, under the same provisions of law provided for construction of State transportation projects, for acquirement of all rights‑of‑way and easements necessary to comply with the rules and regulations of the United States government for the construction of federal parkways and entrance roads to federal parks in the State of North Carolina. The acquirement of a total of 125 acres per mile of said parkways, including roadway and recreational, and scenic areas on either side thereof, shall be deemed a reasonable area for said purpose. The right‑of‑way acquired or appropriated may, at the option of the Department of Transportation, be a fee‑simple title. The said Department of Transportation is hereby authorized to convey such title so acquired to the United States government, or its appropriate agency, free and clear of all claims for compensation. All compensation contracted to be paid or legally assessed shall be a valid claim against the Department of Transportation, payable out of the State Highway Fund. Any conveyance to the United States Department of Interior of land acquired as provided by this section shall contain a provision whereby the State of North Carolina shall retain concurrent jurisdiction over the areas conveyed. The Governor is further authorized to grant concurrent jurisdiction to lands already conveyed to the United States Department of Interior for parkways and entrances to parkways.

(h)        The action of the Department of Transportation heretofore taken in the acquirement of areas for the Blue Ridge Parkway in accordance with the rules and regulations of the United States government is hereby ratified and approved and declared to be a reasonable exercise of the discretion vested in the said Department of Transportation in furtherance of the public interest.

(i)         When areas have been tentatively designated by the United States government to be included within a parkway, but the final survey necessary for the filing of maps as provided in this section has not yet been made, no person shall cut or remove any timber from said areas pending the filing of said maps after receiving notice from the Department of Transportation that such area is under investigation; and any property owner who suffers loss by reason of the restraint upon his right to use the said timber pending such investigation shall be entitled to recover compensation from the Department of Transportation for the temporary appropriation of his property, in the event the same is not finally included within the appropriated area, and the provisions of this section may be enforced under the same law now applicable for the adjustment of compensation in the acquirement of rights‑of‑way on other property by the Department of Transportation.  (1921, c. 2, s. 22; 1923, c. 160, s. 6; C.S., s. 3846(bb); 1931, c. 145, s. 23; 1933, c. 172, s. 17; 1935, c. 2; 1937, c. 42; 1949, c. 1115; 1953, c. 217; 1957, c. 65, s. 11; 1959, c. 1025, s. 1; cc. 1127, 1128; 1963, c. 638; 1971, c. 1105; 1973, c. 507, ss. 5, 11; 1977, c. 464, s. 7.1; 1989 (Reg. Sess., 1990), c. 962, s. 2; 1991 (Reg. Sess., 1992), c. 979, s. 1; 2009‑266, s. 7.)



§ 136-19.1. Repealed by Session Laws 1977, c. 338, s. 1.

§ 136‑19.1.  Repealed by Session Laws 1977, c. 338, s. 1.



§ 136-19.2. Repealed by Session Laws 1969, c. 733, s. 13.

§ 136‑19.2.  Repealed by Session Laws 1969, c. 733, s. 13.



§ 136-19.3. Acquisition of buildings.

§ 136‑19.3.  Acquisition of buildings.

Where the right‑of‑way of a proposed highway or other transportation project necessitates the taking of a portion of a building or structure, the Department of Transportation may acquire, by condemnation or purchase, the entire building or structure, together with the right to enter upon the surrounding land for the purpose of removing said building or structure, upon a determination by the Department of Transportation based upon an affidavit of an independent real estate appraiser that the partial taking will substantially destroy the economic value or utility of the building or structure and (i) that an economy in the expenditure of public funds will be promoted thereby; or (ii) that it is not feasible to cut off a portion of the building without destroying the entire building; or (iii) that the convenience, safety or improvement of the transportation project will be promoted thereby; provided, nothing herein contained shall be deemed to give the Department of Transportation authority to condemn the underlying fee of the portion of any building or structure which lies outside the right‑of‑way of any existing or proposed transportation project, including a public road, street or highway.  (1965, c. 660; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1; 2009‑266, s. 8.)



§ 136-19.4. Registration of right-of-way plans.

§ 136‑19.4.  Registration of right‑of‑way plans.

(a)        A copy of the cover sheet and plan and profile sheets of the final right‑of‑way plans for all Department of Transportation projects, on those projects for which plans are prepared, under which right‑of‑way or other interest in real property is acquired or access is controlled shall be certified by the Department of Transportation to the register of deeds of the county or counties within which the project is located. The Department shall certify said plan sheets to the register of deeds within two weeks from their formal approval by the Board of Transportation.

(b)        The copy of the plans certified to the register of deeds shall consist of a Xerox, photographic, or other permanent copy, except for plans electronically transmitted pursuant to subsection (b1) of this section, and shall measure approximately 17 inches by 11 inches including no less than one and one‑half inches binding space on the left‑hand side.

(b1)      With the approval of the county in which the right‑of‑way plans are to be filed, the Department may transmit the plans electronically.

(c)        Notwithstanding any other provision in the law, upon receipt of said original certified copy of the right‑of‑way plans, the register of deeds shall record said right‑of‑way plans and place the same in a book maintained for that purpose, and the register of deeds shall maintain a cross‑index to said right‑of‑way plans by number of road affected, if any, and by identification number. No probate before the clerk of the superior court shall be required.

(d)        If after the approval of said final right‑of‑way plans the Board of Transportation shall by resolution alter or amend said right‑of‑way or control of access, the Department of Transportation, within two weeks from the adoption by the Board of Transportation of said alteration or amendment, shall certify to the register of deeds in the county or counties within which the project is located a copy of the amended plan and profile sheets approved by the Board of Transportation and the register of deeds shall remove the original plan sheets and record the amended plan sheets in lieu thereof.

(e)        The register of deeds in each county shall collect a fee from the Department of Transportation for recording right‑of‑way plans and profile sheets in the amount set out in G.S. 161‑10. (1967, c. 228, s. 1; 1969, c. 80, s. 13; 1973, c. 507, ss. 5, 12‑15; 1975, c. 716, s. 7; 1977, c. 464, s. 7.1; 1999‑422, s. 1; 2000‑68, s. 1; 2001‑390, s. 6.)



§ 136-19.5. Utility right-of-way agreements.

§ 136‑19.5.  Utility right‑of‑way agreements.

(a)        Before the Department of Transportation acquires or proposes to acquire additional rights‑of‑way for the purpose of accommodating the installation of utilities as authorized by G.S. 136‑18 and G.S. 136‑19, there shall first be voluntary agreements with the appropriate utilities regarding the acquisition and use of the particular right‑of‑way and requiring the payment to the Department of Transportation for or recapture of all of its costs associated with that acquisition, including the use of funds allocated to such acquisition. Such agreements may take into account the fact that more than one utility can make use of the right‑of‑way. No such agreement shall constitute a sale of the right‑of‑way and all such rights‑of‑way shall remain under the control of the Department of Transportation.

(b)        A prior agreement between the Department of Transportation and the affected utilities may be entered into but is not required when the acquisition of right‑of‑way is for the purpose of relocation of utilities due to construction, reconstruction, or rehabilitation of a State transportation project. The Department of Transportation shall notify the affected utility whose facilities are being relocated and the affected utility may choose not to participate in the proposed plan for right‑of‑way acquisition. The decision not to participate in the proposed plan of right‑of‑way acquisition shall not affect any other rights the utility may have as a result of the relocation of its lines or pipelines.

(c)        Whenever the Department of Transportation requires the relocation of utilities located in a right‑of‑way for which the utility owner contributed to the cost of acquisition, the Department of Transportation shall reimburse the utility owner for the cost of moving those utilities.

(d)        Any additional right‑of‑way obtained pursuant to this section which is part of a railroad right‑of‑way shall be returned to the railroad or its successor in interest when the Department of Transportation and the affected utilities agree that the additional right‑of‑way is no longer useful for utility purposes and the Department of Transportation determines that it is no longer useful for transportation purposes.  (1989 (Reg. Sess., 1990), c. 962, s. 3; 2009‑266, s. 9.)



§ 136-20. Elimination or safeguarding of grade crossings and inadequate underpasses or overpasses.

§ 136‑20.  Elimination or safeguarding of grade crossings and inadequate underpasses or overpasses.

(a)        Whenever any road or street forming a link in or a part of the State highway system, whether under construction or heretofore or hereafter constructed, shall cross or intersect any railroad at the same level or grade, or by an underpass or overpass, and in the opinion of the Secretary of Transportation such crossing is dangerous to the traveling public, or unreasonably interferes with or impedes traffic on said State highway, the Department of Transportation shall issue notice requiring the person or company operating such railroad to appear before the Secretary of Transportation, at his office in Raleigh, upon a day named, which shall not be less than 10 days or more than 20 days from the date of said notice, and show cause, if any it has, why such railroad company shall not be required to alter such crossing in such way as to remove such dangerous condition and to make such changes and improvements thereat as will safeguard and secure the safety and convenience of the traveling public thereafter.  Such notice shall be served on such railroad company as is now provided by law for the service of summons on domestic corporations, and officers serving such notice shall receive the same fees as now provided by law for the service of such summons.

(b)        Upon the day named, the Secretary of Transportation shall hear said matter and shall determine whether such crossing is dangerous to public safety, or unreasonably interferes with traffic thereon.  If he shall determine that said crossing is, or upon the completion of such highway will be, dangerous to public safety and its elimination or safeguarding is necessary for the proper protection of the traffic on said State highway, the Secretary of Transportation shall thereupon order the construction of an adequate underpass or overpass at said crossing or he may in his discretion order said railroad company to install and maintain gates, alarm signals or other approved safety devices if and when in the opinion of said Secretary of Transportation upon the hearing as aforesaid the public safety and convenience will be secured thereby.  And said order shall specify that the cost of construction of such underpass or overpass or the installation of such safety device shall be allocated between the railroad company and the Department of Transportation in the same ratio as the net benefits received by such railroad company from the project bear to the net benefits accruing to the public using the highway, and in no case shall the net benefit to any railroad company or companies be deemed to be more than ten percent (10%) of the total benefits resulting from the project.  The Secretary of Transportation shall be responsible for determining the proportion of the benefits derived by the railroad company from the project, and shall fix standards for the determining of said benefits which shall be consistent with the standards adopted for similar purposes by the United States Bureau of Public Roads under the Federal‑Aid Highway Act of 1944.

(c)        Upon the filing and issuance of the order as hereinbefore provided for requiring the construction of any underpass or overpass or the installation and maintenance of gates, alarm signals or other safety devices at any crossing upon the State highway system, it shall be the duty of the railroad company operating the railroad with which said public road or street intersects or crosses to construct such underpass or overpass or to install and maintain such safety device as may be required in said order.  The work may be done and material furnished either by the railroad company or the Department of Transportation, as may be agreed upon, and the cost thereof shall be allocated and borne as set out in subsection (b) hereof.  If the work is done and material furnished by the railroad company, an itemized statement of the total amount expended therefor shall, at the completion of the work, be furnished the Department of Transportation, and the Department of Transportation shall pay such amount to the railroad company as may be shown on such statement after deducting the amount for which the railroad company is responsible; and if the work is done by the Department of Transportation, an itemized statement of the total amount expended shall be furnished to the railroad company, and the railroad company shall pay to the Department of Transportation such part thereof as the railroad company may be responsible for as herein provided; such payment by the railroad company shall be under such rules and regulations and by such methods as the Department of Transportation may provide.

(d)        Within 60 days after the issuance of the order for construction of an underpass or overpass or the installation of other safety devices as herein provided for, the railroad company against which such order is issued shall submit to the Department of Transportation plans for such construction or installation, and within 10 days thereafter said Department of Transportation, through its chairman of the Department of Transportation, shall notify such railroad company of its approval of said plan or of such changes and amendments thereto as to it shall seem advisable.  If such plans are not submitted to the Department of Transportation by said railroad company within 60 days as aforesaid, the chairman of the Department of Transportation shall have plans prepared and submit them to the railroad company.  The railroad company shall within 10 days notify the chairman of the Department of Transportation of its approval of the said plans or shall have the right within such 10 days to suggest such changes and amendments in the plans so submitted by the chairman of the Department of Transportation as to it shall seem advisable.  The plans so prepared and finally approved by the chairman of the Department of Transportation shall have the same force and effect, and said railroad company shall be charged with like liability, and said underpass or overpass shall be constructed or such safety device installed in accordance therewith, as if said plans had been originally prepared and submitted by said railroad company.  If said railroad company shall fail or neglect to begin or complete the construction of said underpass or overpass, or the installation of such safety device, as required by the order of the Secretary of Transportation, said Secretary of Transportation is authorized and directed to prepare the necessary plans therefor, which plans shall have the same force and effect, and shall fix said railroad company with like liability, as if said plans had been originally prepared and submitted by said railroad company, and the Department of Transportation shall proceed to construct said underpass or overpass or install such safety device in accordance therewith.  An accurate account of the cost of said construction or installation shall be kept by the Department of Transportation and upon the completion of such work a statement of that portion thereof chargeable to such railroad company as set out in the order of the Department of Transportation shall be rendered said railroad company.  Upon the failure or refusal of said company to pay the bill so rendered, the Department of Transportation shall recover the amount thereof by suit therefor against said company in the Superior Court of Wake County: Provided, that the payment by such railroad company of said proportionate part may be made under such rules and regulations and by such methods as the Department of Transportation may provide.  If the Department of Transportation shall undertake to do the work, it shall not obstruct or impair the operation of the railroad and shall keep the roadbed and track safe for the operation of trains at every stage of work.  If said railroad company shall construct such underpass or overpass or shall install such safety devices in accordance with the order of the Secretary of Transportation, the proportionate share of the cost thereof as set out in subsection (b) hereof shall upon the completion of said work be paid to the railroad company by the Department of Transportation.  The Department of Transportation may inspect and check the expenditures for such construction or installation so made by the railroad company and an accurate account of the cost thereof shall upon the completion of said work be submitted to the Department of Transportation by the railroad company.  If the Department of Transportation shall neglect or refuse to pay that portion of the cost of said construction or installation chargeable to it, the railroad company shall recover the amount thereof by suit therefor against the Department of Transportation in the Superior Court of Wake County.

(e)        If any railroad company so ordered by the Secretary of Transportation to construct an underpass or overpass or to install safety devices at grade crossings as hereinbefore provided for shall fail or refuse to comply with the order of the Secretary of Transportation requiring such construction or installation, said railroad company shall be guilty of a Class 3 misdemeanor and shall only be fined not less than fifty dollars ($50.00) nor more than one hundred dollars ($100.00) in the discretion of the court for each day such failure or refusal shall continue, each said day to constitute a separate offense.

(f)         The jurisdiction over and control of said grade crossings and safety devices upon the State highway system herein given the Department of Transportation shall be exclusive.

(g)        From any order or decision so made by the Secretary of Transportation the railroad company may appeal to the superior court of the county wherein is located the crossing affected by said order.  Such appeal shall not defer or delay the construction of such underpass or overpass or the installation of such safety device as required by the order of the Secretary of Transportation, but the railroad company shall proceed to comply with such order in accordance with his terms.  The action of the railroad company in complying with and carrying out such order pending said appeal shall not prejudice or affect the right or remedies of such railroad company on such appeal.  Upon such appeal the court shall determine only whether the order of the Secretary of Transportation for such construction or installation is unreasonable and unnecessary for the protection of the traveling public and the apportionment of the cost to the extent hereinafter provided in this subsection, and if upon the hearing of said appeal it shall be determined that said order was unnecessary for the protection of the traveling public, the Department of Transportation shall bear the total cost of the construction of such underpass or overpass or the installation of such safety device.  In the event the decision on appeal should be that the construction or installation was necessary but the cost or apportionment thereof unreasonable, then the railroad company shall bear its proportion as provided in this section of such cost as may be determined on appeal to have been reasonable to meet the necessity of the case.  Upon said appeal from an order of the Secretary of Transportation, the burden of proof shall be upon the railroad company, and if it shall not be found and determined upon said appeal that said order was unreasonable or unnecessary for the protection of the traveling public at said crossing, then such railroad company shall bear its proportion of the cost of such construction or installation in accordance with this section.

(h)        The Department of Transportation shall pay the cost of maintenance of all overpasses and the railroad company shall pay the cost of maintenance of all underpasses constructed in accordance with this section.  The cost of maintenance of safety devices at all intersections of any railroad company and any street or road forming a link in or a part of the State highway system which have been constructed prior to July 1, 1959, or which shall be constructed thereafter shall be borne fifty percent (50%) by the railroad company and fifty percent (50%) by the Department of Transportation.  The maintenance of said overpasses and underpasses shall be performed by the railroad company or the Department of Transportation as may be agreed upon and reimbursement for the cost thereof, in accordance with this section, shall be made annually.  The maintenance of such safety devices shall be performed by the railroad company and reimbursement for the cost thereof, in accordance with this section, shall be made annually by the Department of Transportation. (1921, c. 2, s. 19; 1923, c. 160, s. 5; C.S., s. 3846(y); 1925, c. 277; 1929, c. 74; 1933, c. 172, s. 17; 1957, c. 65, s. 11; 1959, c. 1216; 1973, c. 507, s. 5; 1977, c. 464, ss. 7.1, 11, 15; 1993, c. 539, s. 979; 1994, Ex. Sess., c. 14, s. 60, c. 24, s. 14(c).)



§ 136-20.1. To require installation and maintenance of block system and safety devices; automatic signals at railroad intersections.

§ 136‑20.1.  To require installation and maintenance of block system and safety devices; automatic signals at railroad intersections.

(a)        The Department of Transportation is empowered and directed to require any railroad company to install and put in operation and maintain upon the whole or any part of its road a block system of telegraphy or any other reasonable safety device, but no railroad company shall be required to install a block system upon any part of its road unless at least eight trains each way per day are operated on that part.

(b)        The Department of Transportation is empowered and directed to require, when public safety demands, where two or more railroads cross each other at a common grade, or any railroad crosses any stream or harbor by means of a bridge, to install and maintain such a system of interlocking or automatic signals as will render it safe for engines and trains to pass over such crossings or bridge without stopping, and to apportion the cost of installation and maintenance between said railroads as may be just and proper. (1907, c. 469, s. 1b; 1911, c. 197, s. 2; Ex. Sess. 1913, c. 63, s. 1; C.S., ss. 1047, 1049; 1933, c. 134, s. 8; 1941, c. 97; 1963, c. 1165, s. 1; 1995 (Reg. Sess., 1996), c. 673, s. 5.)



§ 136-21. Drainage of highway; application to court; summons; commissioners.

§ 136‑21.  Drainage of highway; application to court; summons; commissioners.

Whenever in the establishment, construction, improvement or maintenance of any public highway it shall be necessary to drain said highway, and to accomplish such purpose it becomes necessary to excavate a canal or canals for carrying the surplus water to some appropriate outlet, either along the right‑of‑way of said highway or across the lands of other landowners, and by the construction, enlargement or improvement of such canal or canals, lands other than said highway will be drained and benefited, then, and in such event, the Department of Transportation, if said highway be a part of the State highway system, or the county commissioners, if said road is not under State supervision, may, by petition, apply to the superior court of the county in which, in whole or in part, said highway lies or said canal is to be constructed, setting forth the necessity for the construction, improvement or maintenance of said canal, the lands which will be drained thereby, with such particularity as to enable same to be identified, the names of the owners of said land and the particular circumstances of the case; whereupon a summons shall be issued for and served upon each of the proprietors, requiring them to appear before the court at a time to be named in the summons, which shall not be less than 10 days from the service thereof, and upon such day the petition shall be heard, and the court shall appoint three disinterested persons, one of whom shall be a competent civil and drainage engineer recommended by the Department of Environment and Natural Resources, and the other two of whom shall be resident freeholders of the county or counties in which the road and lands are, in whole or in part, located, as commissioners, who shall, before entering upon the discharge of their duties, be sworn to do justice between the parties. (1925, c. 85, s. 3; c. 122, s. 44; 1933, c. 172, s. 17; 1957, c. 65, s. 11; 1973, c. 507, s. 5; c. 1262, s. 86; 1977, c. 464, s. 7.1; c. 771, s. 4; 1989, c. 727, s. 218(88); 1997‑443, s. 11A.119(a).)



§ 136-22. View by commissioners; report; judgment.

§ 136‑22.  View by commissioners; report; judgment.

The commissioners, or a majority of them, one of whom must be the engineer aforesaid, shall, on a day of which each party is to be notified at least five days in advance, meet on the premises, and view the highway, or proposed highway, and also the lands which may be drained by the proposed canal, and shall determine and report what lands will be drained and benefited by the construction, enlargement or improvement of such canal, and whether said drainage ought to be done exclusively by said highway authorities, and if they are of opinion that the same ought not to be drained exclusively at their expense, then they shall decide and determine the route of the canal,  the dimensions and character thereof, and the manner in which the same shall be cut or thrown up, considering all the circumstances of the case, the extent, area and identity of lands which shall be permitted to drain therein, and providing as far as possible for the effectual drainage of said highway, and the protection and benefit of the lands of all the parties; and they shall apportion the cost of the construction, repair and maintenance of said canal among said highway  authorities and said landowners, and report the same to the court, which when confirmed by the clerk shall stand as a judgment of the court against each of the parties, his or its executors, administrators, heirs, assigns or successors. (1925, c. 85, s. 4.)



§ 136-23. Appeal.

§ 136‑23.  Appeal.

Upon the entry of the judgment or decree aforesaid the parties to said action, or any of them, shall have the right to appeal to the superior court in term time under the same rules and regulations as apply to other special proceedings. (1925, c. 85, s. 5.)



§ 136-24. Rights of parties.

§ 136‑24.  Rights of parties.

The parties to such special proceeding shall have all the rights which are secured to similar parties by Article 1 of Chapter 146 of this Code and shall be regulated by the provisions thereof and amendments thereto, insofar as the same are not inconsistent herewith. (1925, c. 85, s. 6.)



§ 136-25. Repair of road detour.

§ 136‑25.  Repair of road detour.

It shall be mandatory upon the Department of Transportation, its officers and employees, or any contractor or subcontractor employed by the said Department of Transportation, to select, lay out, maintain and keep in as good repair as possible suitable detours by the most practical route while said highways or roads are being improved or constructed, and it shall be mandatory upon the said Department of Transportation and its employees or contractors to place or cause to be placed explicit directions to the  traveling public during repair of said highway or road under the process of construction. All expense of laying out and maintaining said detours shall be paid out of the State Highway Fund. (1921, c. 2, s. 11; C.S., s. 3846(s); 1933, c. 172, s. 17; 1957, c. 65, s. 11; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1.)



§ 136-26. Closing of State transportation infrastructure during construction; injury to barriers, warning signs, etc.

§ 136‑26.  Closing of State transportation infrastructure during construction; injury to barriers, warning signs, etc.

If it shall appear necessary to the Department of Transportation, its officers, or appropriate employees, to close any transportation infrastructure coming under its jurisdiction so as to permit proper completion of work which is being performed, the Department of Transportation, its officers or employees, may close, or cause to be closed, the whole or any portion of transportation infrastructure deemed necessary to be excluded from public travel. While any transportation infrastructure, or portion thereof, is so closed, or while any transportation infrastructure, or portion thereof, is in process of construction or maintenance, the Department of Transportation, its officers or appropriate employees, or its contractor, under authority from the Department of Transportation, may erect, or cause to be erected, suitable barriers or obstruction thereon; may post, or cause to be posted, conspicuous notices to the effect that the transportation infrastructure, or portion thereof, is closed; and may place warning signs, lights and lanterns on transportation infrastructure, or portions thereof. When infrastructure is closed to the public or in process of construction or maintenance, as provided herein, any person who willfully drives into new construction work, breaks down, removes, injures or destroys any such barrier or barriers or obstructions on the road closed or being constructed, or tears down, removes or destroys any such notices, or extinguishes, removes, injures or destroys any such warning lights or lanterns so erected, posted or placed, shall be guilty of a Class 1 misdemeanor.  (1921, c. 2, s. 12; C.S., s. 3846(t); 1933, c. 172, s. 17; 1957, c. 65, s. 11; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1; 1993, c. 539, s. 980; 2009‑266, s. 10.)



§ 136-27. Connection of highways with improved streets; pipelines and conduits; cost.

§ 136‑27.  Connection of highways with improved streets; pipelines and conduits; cost.

When any portion of the State highway system shall run through any city or town and it shall be found necessary to connect the State highway system with improved streets of such city or town as may be designated as part of such system, the Department of Transportation shall build such connecting links, the same to be uniform in dimensions and materials with such State highways: Provided, however, that whenever any city or town may desire to widen  its streets which may be traversed by the State highway, the Department of Transportation may make such arrangements with said city or town in connection with the construction of said road as, in its discretion, may seem wise and just under all the facts and circumstances in connection therewith: Provided further, that such city or town shall save the Department of Transportation harmless from any claims for damage arising from the construction of said road through such city or town and including claims for rights‑of‑way, change of grade line, and interference with public‑service structures. And the Department of Transportation may require such city or town to cause to be laid all water, sewer, gas or other pipelines or conduits, together with all necessary house or lot connections or services, to the curb line of such road or street to be constructed: Provided further, that whenever by agreement with the road governing body of any city or town any street designated as a part of the State highway system shall be surfaced by order of the Department of Transportation at the expense, in whole or in part, of a city or town it shall be lawful for the governing body of such city or town to declare an assessment district as to the street to be improved, without petition by the owners of property abutting thereon, and the costs thereof, exclusive of so much of the cost as is incurred at street intersections and the share of railroads or street railways whose tracks are laid in said street, which shall be assessed under their franchise, shall be specially assessed upon the lots or parcels of land abutting directly on the improvements, according to the extent of their respective frontage thereon by an equal rate per foot of such frontage. (1921, c. 2, s. 16; 1923, c. 160, s. 4; C.S., s. 3846(ff); 1933, c. 172, s. 17; 1957, c. 65, s. 11; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1.)



§ 136-27.1. Relocation of water and sewer lines of municipalities and nonprofit water or sewer corporations or associations.

§ 136‑27.1.  Relocation of water and sewer lines of municipalities and nonprofit water or sewer corporations or associations.

The Department of Transportation shall pay the nonbetterment cost for the relocation of water and sewer lines, located within the existing State transportation project right‑of‑way, that are necessary to be relocated for a State transportation improvement project and that are owned by: (i) a municipality with a population of 5,500 or less according to the latest decennial census; (ii) a nonprofit water or sewer association or corporation; (iii) any water or sewer system organized pursuant to Chapter 162A of the General Statutes; (iv) a rural water system operated by a County as an enterprise system; (v) any sanitary district organized pursuant to Part 2 of Article 2 of Chapter 130A of the General Statutes; or (vi) constructed by a water or sewer system organized pursuant to Chapter 162A of the General Statutes and then sold or transferred to a municipality with a population of greater than 5,500 according to the latest decennial census.  (1983 (Reg. Sess., 1984), c. 1090; 1985, c. 479, s. 186(a); 1985 (Reg. Sess., 1986), c. 1018, s. 11; 1993 (Reg. Sess., 1994), c. 736, s. 1; 1995, c. 33, s. 1; c. 266, s. 1.1; 2009‑266, s. 11.)



§ 136-27.2. Relocation of county-owned natural gas lines located on Department of Transportation right-of-way.

§ 136‑27.2.  Relocation of county‑owned natural gas lines located on Department of Transportation right‑of‑way.

The Department of Transportation shall pay the nonbetterment cost for the relocation of county‑owned natural gas lines, located within the existing State transportation project right‑of‑way, that the Department needs to relocate due to a State transportation improvement project.  (2002‑126, s. 26.18(a); 2009‑266, s. 12.)



§ 136-28. Repealed by Session Laws 1971, c. 972, s. 6.

§ 136‑28.  Repealed by Session Laws 1971, c. 972, s. 6.



§ 136-28.1. Letting of contracts to bidders after advertisement; exceptions.

§ 136‑28.1.  Letting of contracts to bidders after advertisement; exceptions.

(a)        All contracts over one million two hundred thousand dollars ($1,200,000) that the Department of Transportation may let for construction, maintenance, operations, or repair necessary to carry out the provisions of this Chapter shall be let to a responsible bidder after public advertising under rules and regulations to be made and published by the Department of Transportation. The right to reject any and all bids shall be reserved to the Board of Transportation. Contracts for construction or repair for federal aid projects entered into pursuant to this section shall not contain the standardized contract clauses prescribed by 23 U.S.C. § 112(e) and 23 C.F.R. § 635.109 for differing site conditions, suspensions of work ordered by the engineer or significant changes in the character of the work. For those federal aid projects, the Department of Transportation shall use only the contract provisions for differing site conditions, suspensions of work ordered by the engineer, or significant changes in the character of the work developed by the North Carolina Department of Transportation and approved by the Board of Transportation.

(b)        For contracts let to carry out the provisions of this Chapter in which the amount of work to be let to contract for transportation infrastructure construction or repair is one million two hundred thousand dollars ($1,200,000) or less, and for transportation infrastructure maintenance, excluding resurfacing, that is one million two hundred thousand dollars ($1,200,000) per year or less, at least three informal bids shall be solicited. The term "informal bids" is defined as bids in writing, received pursuant to a written request, without public advertising. All such contracts shall be awarded to the lowest responsible bidder. The Secretary of Transportation shall keep a record of all bids submitted, which record shall be subject to public inspection at any time after the bids are opened.

(c)        The construction, maintenance, and repair of ferryboats and all other marine floating equipment and the construction and repair of all types of docks by the Department of Transportation shall be deemed highway construction, maintenance, or repair for the purpose of G.S. 136‑28.1 and Chapter 44A and Chapter 143C of the General Statutes, the State Budget Act. In cases of a written determination by the Secretary of Transportation that the requirement for compatibility does not make public advertising feasible for the repair of ferryboats, the public advertising as well as the soliciting of informal bids may be waived.

(d)        The construction, maintenance, and repair of the highway rest area buildings and facilities, weight stations and the Department of Transportation's participation in the construction of welcome center buildings shall be deemed highway construction, maintenance, or repair for the purpose of G.S. 136‑28.1 and 136‑28.3 and Chapter 143C of the General Statutes, the State Budget Act.

(e)        The Department of Transportation may enter into contracts for construction, maintenance, or repair without complying with the bidding requirements of this section upon a determination of the Secretary of Transportation or the Secretary's designee that an emergency exists and that it is not feasible or not in the public interest for the Department of Transportation to comply with the bidding requirements.

(f)         Notwithstanding any other provision of law, the Department of Transportation may solicit proposals under rules and regulations adopted by the Department of Transportation for all contracts for professional engineering services and other kinds of professional or specialized services necessary in connection with the planning, design, maintenance, repair, and construction of transportation infrastructure. In order to promote engineering and design quality and ensure maximum competition by professional firms of all sizes, the Department may establish fiscal guidelines and limitations necessary to promote cost‑efficiencies in overhead, salary, and expense reimbursement rates. The right to reject any and all proposals is reserved to the Board of Transportation.

(g)        The Department of Transportation may enter into contracts for research and development with educational institutions and nonprofit organizations without soliciting bids or proposals.

(h)        The Department of Transportation may enter into contracts for applied research and experimental work without soliciting bids or proposals; provided, however, that if the research or work is for the purpose of testing equipment, materials, or supplies, the provisions of Article 3 of Chapter 143 of the General Statutes shall apply. The Department of Transportation is encouraged to solicit proposals when contracts are entered into with private firms when it is in the public interest to do so.

(i)         The Department of Transportation may negotiate and enter into contracts with public utility companies for the lease, purchase, installation, and maintenance of generators for electricity for its ferry repair facilities.

(j)         Repealed by Session Laws 2002‑151, s. 1, effective October 9, 2002.

(k)        The Department of Transportation may accept bids under this section by electronic means and may issue rules governing the acceptance of these bids. For purposes of this subsection "electronic means" is defined as means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(l)         The Department of Transportation may enter into as many as two pilot contracts for public private participation in providing litter removal from State right‑of‑way. Selection of firms to perform this work shall be made using a best value procurement process and shall be without regard to other provisions of law regarding the Adopt‑A‑Highway Program administered by the Department. Acknowledgement of sponsors may be indicated by appropriate signs that shall be owned by the Department of Transportation. The size, style, specifications, and content of the signs shall be determined in the sole discretion of the Department of Transportation. The Department of Transportation may issue rules and policies necessary to implement this section.

(m)       The Department of Transportation may enter into as many as two pilot contracts for public‑private participation in providing real‑time traveler information at State‑owned rest areas. Selection of firms to perform this work shall be made using a best value procurement process. Recognition of sponsors in the program may be indicated by appropriate acknowledgment for any services provided. The size, style, specifications, and content of the acknowledgment shall be determined in the sole discretion of the Department. Revenues generated pursuant to a contract initiated under this subsection shall be shared with Department of Transportation at a predetermined percentage or rate, and shall be earmarked by the Department to maintain the State owned rest areas from which the revenues are generated. The Department of Transportation may issue guidelines, rules, and policies necessary to administer a pilot program initiated under this subsection.  (1971, c. 972, s. 1; 1973, c. 507, ss. 5, 16; c. 1194, ss. 4, 5; 1977, c. 464, ss. 7.1, 16; 1979, c. 174; 1981, c. 200, ss. 1, 2; c. 859, s. 68; 1985, c. 122, s. 2; 1985 (Reg. Sess., 1986), c. 955, s. 46; c. 1018, s. 2; 1987, c. 400; 1989, c. 78; c. 749, ss. 2, 3; 1995, c. 167, s. 1; 1997‑196, s. 1; 1999‑25, ss. 2, 3; 2001‑424, ss. 27.9(a), 27.9(b); 2002‑151, s. 1; 2006‑68, s. 1; 2006‑203, s. 75; 2007‑439, ss. 3, 4; 2009‑266, s. 1; 2009‑475, s. 12.)



§ 136-28.2. Relocated transportation infrastructure; contracts let by others.

§ 136‑28.2.  Relocated transportation infrastructure; contracts let by others.

The Department of Transportation is authorized to permit power companies and governmental agencies, including agencies of the federal government, when it is necessary to relocate transportation infrastructure by reason of the construction of a dam, to let contracts for the construction of the relocated transportation infrastructure. The construction shall be in accordance with the Department of Transportation standards and specifications. The Department of Transportation is further authorized to reimburse the power company or governmental agency for betterments arising out of the construction of the relocated transportation infrastructure, provided the bidding and the award is in accordance with the Department of Transportation's regulations and the Department of Transportation approves the award of the contract.  (1971, c. 972, s. 2; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1; 2009‑266, s. 13.)



§ 136-28.3. Repealed by Session Laws 1973, c. 1194, s. 6.

§ 136‑28.3.  Repealed by Session Laws 1973, c. 1194, s. 6.



§ 136-28.4. (Expires August 31, 2010) State policy concerning participation by disadvantaged minority-owned and women-owned businesses in highway contracts.

§ 136‑28.4.  (Expires August 31, 2010) State policy concerning participation by disadvantaged minority‑owned and women‑owned businesses in highway contracts.

(a)        It is the policy of this State, based on a compelling governmental interest, to encourage and promote participation by disadvantaged minority‑owned and women‑owned businesses in contracts let by the Department pursuant to this Chapter for the planning, design, preconstruction, construction, alteration, or maintenance of State highways, roads, streets, or bridges and in the procurement of materials for these projects. All State agencies, institutions, and political subdivisions shall cooperate with the Department of Transportation and among themselves in all efforts to conduct outreach and to encourage and promote the use of disadvantaged minority‑owned and women‑owned businesses in these contracts.

(b)        At least every five years, the Department shall conduct a study on the availability and utilization of disadvantaged minority‑owned and women‑owned business enterprises and examine relevant evidence of the effects of race‑based or gender‑based discrimination upon the utilization of such business enterprises in contracts for planning, design, preconstruction, construction, alteration, or maintenance of State highways, roads, streets, or bridges and in the procurement of materials for these projects. Should the study show a strong basis in evidence of ongoing effects of past or present discrimination that prevents or limits disadvantaged minority‑owned and women‑owned businesses from participating in the above contracts at a level which would have existed absent such discrimination, such evidence shall constitute a basis for the State's continued compelling governmental interest in remedying such race and gender discrimination in highway contracting. Under such circumstances, the Department shall, in conformity with State and federal law, adopt by rule and contract provisions a specific program to remedy such discrimination. This specific program shall, to the extent reasonably practicable, address each barrier identified in such study that adversely affects contract participation by disadvantaged minority‑owned and women‑owned businesses.

(b1)      Based upon the findings of the Department's Second Generation Disparity Study completed in 2004, hereinafter referred to as "Study", the program design shall, to the extent reasonably practicable, incorporate narrowly tailored remedies identified in the Study, and the Department shall implement a comprehensive antidiscrimination enforcement policy. As appropriate, the program design shall be modified by rules adopted by the Department that are consistent with findings made in the Study and in subsequent studies conducted in accordance with subsection (b) of this section. As part of this program, the Department shall review its budget and establish annual aspirational goals, not mandatory goals, in percentages, for the overall participation in contracts by disadvantaged minority‑owned and women‑owned businesses. These annual aspirational goals for disadvantaged minority‑owned and women‑owned businesses shall be established consistent with methodology specified in the Study, and they shall not be applied rigidly on specific contracts or projects. Instead, the Department shall establish contract‑specific goals or project‑specific goals for the participation of such firms in a manner consistent with availability of disadvantaged minority‑owned and women‑owned businesses, as appropriately defined by its most recent Study, for each disadvantaged minority‑owned and women‑owned business category that has demonstrated significant disparity in contract utilization. Nothing in this section shall authorize the use of quotas. Any program implemented as a result of the Study conducted in accordance with this section shall be narrowly tailored to eliminate the effects of historical and continuing discrimination and its impacts on such disadvantaged minority‑owned and women‑owned businesses without any undue burden on other contractors. The Department shall give equal opportunity for contracts it lets without regard to race, religion, color, creed, national origin, sex, age, or handicapping condition, as defined in G.S. 168A‑3, to all contractors and businesses otherwise qualified.

(c)        The following definitions apply in this section:

(1)        "Disadvantaged business" has the same meaning as "disadvantaged business enterprise" in 49 C.F.R. § 26.5 or any subsequently promulgated replacement regulation.

(2)        "Minority" includes only those racial or ethnicity classifications identified by a study conducted in accordance with this section that have been subjected to discrimination in the relevant marketplace and that have been adversely affected in their ability to obtain contracts with the Department.

(d)        The Department shall report semiannually to the Joint Legislative Transportation Oversight Committee on the utilization of disadvantaged minority‑owned businesses and women‑owned businesses and any program adopted to promote contracting opportunities for those businesses. Following each study of availability and utilization, the Department shall report to the Joint Legislative Transportation Oversight Committee on the results of the study for the purpose of determining whether the provisions of this section should continue in force and effect.

(e)        This section expires August 31, 2010.  (1983, c. 692, s. 3; 1989, c. 692, s. 1.5; 1989 (Reg. Sess., 1990), c. 1066, s. 143(a); 2006‑261, s. 4; 2009‑266, s. 3.)



§ 136-28.5. Construction diaries; bid analysis and management system.

§ 136‑28.5.  Construction diaries; bid analysis and management system.

(a)        Diaries kept in connection with construction or repair contracts entered into pursuant to G.S. 136‑28.1 shall not be considered public records for the purposes of Chapter 132 of the General Statutes until the final estimate has been paid.

(b)        Analyses generated by the Department of Transportation's Bid Analysis and Management System, including work papers, documents and the output of automated systems associated with the analyses of bids made by the Bid Analysis and Management System, are confidential and are not subject to the public records provisions of Chapter 132 of the General Statutes. (1987, c. 380; 1991, c. 716.)



§ 136-28.6. Participation by the Department of Transportation with private developers.

§ 136‑28.6.  Participation by the Department of Transportation with private developers.

(a)        The Department of Transportation may participate in private engineering and construction contracts for State transportation systems.

(b)        In order to qualify for State participation, the project must be:

(1)        The construction of a transportation project on the Transportation Improvement Plan adopted by the Department of Transportation; or

(2)        The construction of a transportation project on a mutually adopted transportation plan that is designated a Department of Transportation responsibility.

(c)        Only those projects in which the right‑of‑way is furnished without cost to the Department of Transportation are eligible.

(d)        The Department's participation shall be limited to fifty percent (50%) of the amount of any engineering contract and/or any construction contract let for the project.

(e)        Department of Transportation participation in the contracts shall be limited to cost associated with normal practices of the Department of Transportation.

(f)         Plans for the project must meet Department of Transportation standards and shall be approved by the Department of Transportation.

(g)        Projects shall be constructed in accordance with the plans and specifications approved by the Department of Transportation.

(h)        The Secretary shall report in writing, on a quarterly basis, to the Joint Legislative Commission on Governmental Operations on all agreements entered into between a private developer and the Department of Transportation for participation in private engineering and construction contracts under this section.

(i)         Counties and municipalities may participate financially in private engineering, land acquisition, and construction contracts for transportation projects which meet the requirements of subsection (b) of this section within their jurisdiction.  (1987, c. 860, ss. 1, 2; 1989, c. 749, s. 1; 1991, c. 272, s. 1; 1993, c. 183, s. 1; 1995, c. 358, s. 5; c. 437, s. 3; c. 447, ss. 1, 2; 2002‑170, s. 1; 2008‑164, s. 2; 2009‑266, s. 14.)



§ 136-28.6A. (Expires December 31, 2011) Partnerships with private developers.

§ 136‑28.6A.  (Expires December 31, 2011) Partnerships with private developers.

(a)        When in the best interest of the State, the Department may enter into a contract with a private developer to accomplish the engineering, design, or construction of improvements to the State highway system.

(b)        The Department is authorized to establish policies and promulgate rules providing for its participation in contracts for projects performed on or abutting a state highway or on a facility planned to be added to the State highway system for purposes of completing incidental work on the State highway system.

(c)        Any project funded or constructed under this section shall be subject to the following restrictions:

(1)        The Department's participation shall be limited to the lesser of ten percent (10%) of the amount of the engineering contract and any construction contract let by the developer for the project or two hundred fifty thousand dollars ($250,000). However, under no circumstances shall participation in the contracts by the Department exceed costs associated with normal practices of the Department.

(2)        Plans for the project must meet established standards and shall be approved by the Department.

(3)        Projects shall be constructed in accordance with the plans and specifications approved by the Department.

(d)        The Secretary shall report annually, not later than March 1, in writing to the Joint Legislative Commission on Governmental Operations and the Joint Legislative Transportation Oversight Committee on all agreements entered into between the Department and a private developer for participation in private engineering and construction contracts under this section.  (2009‑235, s. 1.)



§ 136-28.7. Contract requirements relating to construction materials.

§ 136‑28.7.  Contract requirements relating to construction materials.

(a)        The Department of Transportation shall require that every contract for construction or repair necessary to carry out the provisions of this Chapter shall contain a provision requiring that all steel and iron permanently incorporated into the construction or repair project be produced in the United States.

(b)        Subsection (a) shall not apply whenever the Department of Transportation determines in writing that this provision required by subsection (a) cannot be complied with because such products are not produced in the United States in sufficient quantities to meet the requirements of such contracts or cannot be complied with because the cost of such products produced in the United States unreasonably exceeds other such products.

(c)        The Department of Transportation shall apply this section consistent with the requirements in 23 C.F.R. § 635.410(b)(4).

(d)        The Department of Transportation shall not authorize, provide for, or make payments to any person pursuant to any contract containing the provision required by subsection (a) unless such person has fully complied with such provision. (1989, c. 692, s. 1.18; c. 770, ss. 74.12, 74.14, 74.15; 2002‑151, s. 3.)



§ 136-28.8. Use of recycled materials in construction.

§ 136‑28.8.  Use of recycled materials in construction.

(a)        It is the intent of the General Assembly that the Department of Transportation continue to expand its use of recycled materials in its construction and maintenance programs.

(b)        The General Assembly declares it to be in the public interest to find alternative ways to use certain recycled materials that currently are part of the solid waste stream and that contribute to problems of declining space in landfills. The Department shall, consistent with economic feasibility and applicable engineering and environmental quality standards, use:

(1)        Rubber from tires in road pavements, subbase materials, or other appropriate applications.

(2)        Recycled materials for guard rail posts, right‑of‑way fence posts, and sign supports.

(3)        Recycling technology, including, but not limited to, hot in‑place recycling, in road and highway maintenance.

(c)        As a part of its scheduled projects, the Department shall conduct additional research, which may include demonstration projects, on the use of recycled materials in construction and maintenance.

(d)        The Department shall review and revise existing bid procedures and specifications to eliminate any procedures and specifications that explicitly discriminate against recycled materials in construction and maintenance, except where the procedures and specifications are necessary to protect the health, safety, and welfare of the people of this State.

(e)        The Department shall review and revise its bid procedures and specifications on a continuing basis to encourage the use of recycled materials in construction and maintenance and shall, to the extent economically practicable, require the use of recycled materials.

(f)         All agencies shall cooperate with the Department in carrying out the provisions of this section.

(g)        On or before October 1 of each year, the Department shall report to the Division of Pollution Prevention and Environmental Assistance of the Department of Environment and Natural Resources as to the amounts and types of recycled materials that were specified or used in contracts that were entered into during the previous fiscal year. On or before December 1 of each year, the Division of Pollution Prevention and Environmental Assistance shall prepare a summary of this report and submit the summary to the Joint Legislative Commission on Governmental Operations and the Joint Legislative Transportation Oversight Committee. The summary of this report shall also be included in the report required by G.S. 130A‑309.06(c).

(h)        The Department, in consultation with the Department of Environment and Natural Resources, shall determine minimum content standards for recycled materials.

(i)         This section is broadly applicable to all procurements by the Department if the quality of the product is consistent with the requirements of the bid specifications.

(j)         The Department may adopt rules to implement this section. (1989, c. 784, s. 6; 1993, c. 256, s. 3; 1995 (Reg. Sess., 1996), c. 743, s. 9; 1997‑443, s. 11A.119(a); 1999‑237, s. 27.4; 2001‑452, s. 3.6.)



§ 136-28.9. Retainage - construction contracts.

§ 136‑28.9.  Retainage  construction contracts.

Notwithstanding the provisions of G.S. 147‑69.1, 147‑77, 147‑80, 147‑86.10, and 147‑86.11, or any other provision of the law, the Department of Transportation is authorized to enter into trust agreements with banks and contractors for the deposit of retainage and for the payment to contractors of income on these deposits, in connection with transportation construction contracts, in trust accounts with banks in accordance with Department of Transportation regulations, including deposit insurance and collateral requirements. The Department of Transportation may contract with those banks without trust departments in addition to those with trust departments. Funds deposited in any trust account shall be invested only in bonds, securities, certificates of deposits, or other forms of investment authorized by G.S. 147‑69.1 for the investment of State funds. The trust agreement may also provide for interest to be paid on uninvested cash balances.  (1989 (Reg. Sess., 1990), c. 1074, s. 38; 2009‑266, s. 15.)



§ 136-28.10. Highway Fund and Highway Trust Fund Small Project Bidding.

§ 136‑28.10.  Highway Fund and Highway Trust Fund Small Project Bidding.

(a)        Notwithstanding the provisions of G.S. 136‑28.4(b), for Highway Fund or Highway Trust Fund construction and repair projects of five hundred thousand dollars ($500,000) or less, and maintenance projects of five hundred thousand dollars ($500,000) or less per year, the Board of Transportation may, after soliciting at least three informal bids in writing from Small Business Enterprises, award contracts to the lowest responsible bidder. The Department of Transportation may identify projects likely to attract increased participation by Small Business Enterprises, and restrict the solicitation and award to those bidders. The Board of Transportation may delegate full authority to award contracts, adopt necessary rules, and administer the provisions of this section to the Secretary of Transportation.

(b)        The letting of contracts under this section is not subject to any of the provisions of G.S. 136‑28.1 relating to the letting of contracts. The Department may waive the bonding requirements of Chapter 44A of the General Statutes and the licensing requirements of Chapter 87 for contracts awarded under this section.

(c)        The Secretary of Transportation shall report quarterly to the Joint Legislative Transportation Oversight Committee on the implementation of this section.  (1993, c. 561, s. 65; 1999‑25, s. 1; 2009‑266, s. 2.)



§ 136-28.11. Design-build construction of transportation projects.

§ 136‑28.11.  Design‑build construction of transportation projects.

(a)        Design‑Build Contracts Authorized.  Notwithstanding any other provision of law, the Board of Transportation may award contracts for up to 25 projects each fiscal year for construction of transportation projects on a design‑build basis.

(b)        Design‑Build Contract Amounts; Basis of Award.  The Department may award contracts for the construction of transportation projects on a design‑build basis of any amount. The Department shall endeavor to ensure design‑build projects are awarded on a basis to maximize participation, competition, and cost benefit. On any project for which the Department proposes to use the design‑build contracting method, the Department shall attempt to structure and size the contracts for the project in order that contracting firms and engineering firms based in North Carolina have a fair and equal opportunity to compete for the contracts.

(c)        Disadvantaged Business Participation Goals.  The provisions of G.S. 136‑28.4 and 49 C.F.R. Part 26 shall apply to the award of contracts under this section.

(d)        Findings Required.  These contracts may be awarded after a determination by the Department of Transportation that delivery of the projects must be expedited and that it is not in the public interest to comply with normal design and construction contracting procedures.

(e)        Reporting Requirements.  The Department, for any proposed design‑build project projected to have a construction cost in excess of fifty million dollars ($50,000,000), shall present to the Joint Legislative Transportation Oversight Committee information on the scope and nature of the project and the reasons the development of the project on a design‑build basis will best serve the public interest. (2001‑424, s. 27.2(a); 2002‑151, s. 2; 2007‑357, s. 1.)



§ 136-28.12. Litter removal coordinated with mowing of highway rights-of-way.

§ 136‑28.12.  Litter removal coordinated with mowing of highway rights‑of‑way.

The Department of Transportation shall, to the extent practicable, schedule the removal of debris, trash, and litter from highways and highway rights‑of‑way prior to the mowing of highway rights‑of‑way. The Department of Transportation shall include as a term of any contract that it enters into for the mowing of a highway right‑of‑way that the contracting party shall, to the extent practicable, coordinate with the scheduled removal of debris, trash, and litter from the highway and highway right‑of‑way prior to the mowing of the highway right‑of‑way. (2001‑512, s. 3.)



§ 136-28.13. Participation in the energy credit banking and selling program.

§ 136‑28.13.  Participation in the energy credit banking and selling program.

The Department of Transportation shall participate in the energy credit banking and selling program under G.S. 143‑58.4 and is eligible to receive proceeds from the Alternative Fuel Revolving Fund under G.S. 143‑58.5 to purchase alternative fuel, develop alternative fuel refueling infrastructure, or purchase AFVs as defined in G.S. 143‑58.4. (2005‑413, s. 2.)



§ 136-28.14. Project contractor licensing requirements.

§ 136‑28.14.  Project contractor licensing requirements.

The letting of contracts under this Chapter for the following types of projects shall not be subject to the licensing requirements of Article 1 of Chapter 87 of the General Statutes:

(1)        Routine maintenance and minor repair of pavements, bridges, roadside vegetation and plantings, drainage systems, concrete sidewalks, curbs, gutters, and rest areas.

(2)        Installation and maintenance of pavement markings and markers, ground mounted signs, guardrail, fencing, and roadside vegetation and plantings. (2006‑261, s. 1.)



§ 136-28.15. Diesel vehicles purchase warranty requirement.

§ 136‑28.15.  Diesel vehicles purchase warranty requirement.

Every new motor vehicle transferred to or purchased by the Department of Transportation that is designed to operate on diesel fuel shall be covered by an express manufacturer's warranty that allows the use of B‑20 fuel, as defined in G.S. 143‑58.4. This section does not apply if the intended use, as determined by the Department, of the new motor vehicle requires a type of vehicle for which an express manufacturer's warranty allows the use of B‑20 fuel is not available. (2007‑420, s. 3.)



§ 136-29. Adjustment and resolution of Department of Transportation contract claim.

§ 136‑29.  Adjustment and resolution of Department of Transportation contract claim.

(a)        A contractor who has completed a contract with the Department of Transportation let in accordance with Article 2 of this Chapter and who has not received the amount he claims is due under the contract may submit a verified written claim to the Secretary of Transportation for the amount the contractor claims is due. The claim shall be submitted within 60 days after the contractor receives his final statement from the Department and shall state the factual basis for the claim.

The Secretary or the Secretary's designee shall investigate a submitted claim within 90 days of receiving the claim or within any longer time period agreed to by the Secretary or the Secretary's designee and the contractor. The contractor may appear before the Secretary or the Secretary's designee, either in person or through counsel, to present facts and arguments in support of the claim. The Secretary or the Secretary's designee may allow, deny, or compromise the claim, in whole or in part. The Secretary or the Secretary's designee shall give the contractor a written statement of the decision on the contractor's claim.

(b)        A contractor who is dissatisfied with the Secretary or the Secretary's designee's decision on the contractor's claim may commence a contested case on the claim under Chapter 150B of the General Statutes. The contested case shall be commenced within 60 days of receiving the written statement of the decision.

(c)        As to any portion of a claim that is denied by the Secretary or the Secretary's designee, the contractor may, in lieu of the procedures set forth in subsection (b) of this section, within six months of receipt of the final decision, institute a civil action for the sum he claims to be entitled to under the contract by filing a verified complaint and the issuance of a summons in the Superior Court of Wake County or in the superior court of any county where the work under the contract was performed. The procedure shall be the same as in all civil actions except that all issues shall be tried by the judge, without a jury.

(d)        The provisions of this section shall be part of every contract let in accordance with Article 2 of this Chapter between the Department of Transportation and a contractor. A provision in a contract that conflicts with this section is invalid.  (1939, c. 318; 1947, c. 530; 1957, c. 65, s. 11; 1963, c. 667; 1965, c. 55, s. 11; 1967, c. 873; 1973, c. 507, ss. 5, 17, 18; 1977, c. 464, s. 7.1; 1983, c. 761, s. 191; 1987, c. 847, s. 3; 2009‑266, s. 16.)



§ 136-30. Uniform signs and other traffic control devices on highways, streets, and public vehicular areas.

§ 136‑30.  Uniform signs and other traffic control devices on highways, streets, and public vehicular areas.

(a)        State Highway System.  The Department of Transportation may number and mark highways in the State highway system.  All traffic signs and other traffic control devices placed on a highway in the State highway system must conform to the Uniform Manual. The Department of Transportation shall have the power to control all signs within the right‑of‑way of highways in the State highway system. The Department of Transportation may erect signs directing persons to roads and places of importance.

(b)        Municipal Street System.  All traffic signs and other traffic control devices placed on a municipal street system street must conform to the appearance criteria of the Uniform Manual. All traffic control devices placed on a highway that is within the corporate limits of a municipality but is part of the State highway system must be approved by the Department of Transportation.

(c)        Public Vehicular Areas.  Except as provided in this subsection, all traffic signs and other traffic control devices placed on a public vehicular area, as defined in G.S. 20‑4.01, must conform to the Uniform Manual.  The owner of private property that contains a public vehicular area may place on the property a traffic control device, other than a sign designating a parking space for handicapped persons, as defined in G.S. 20‑37.5, that differs in material from the uniform device but does not differ in shape, size, color, or any other way from the uniform device.  The owner of private property that contains a public vehicular area may place on the property a sign designating a parking space for handicapped persons that differs in material and color from the uniform sign but does not differ in shape, size, or any other way from the uniform device.

(d)        Definition.  As used in this section, the term "Uniform Manual" means the Manual on Uniform Traffic Control Devices for Streets and Highways, published by the United States Department of Transportation, and any supplement to that Manual adopted by the North Carolina Department of Transportation.

(e)        Exception for Public Airport Traffic Signs.  Publicly owned airports, as defined in Chapter 63 of the General Statutes, shall be exempt from the requirements of subsections (b) and (c) of this section with respect to informational and directional signs, but not with respect to regulatory traffic signs. (1921, c. 2, ss. 9(a), 9(b); C.S., ss. 3846(q), 3846(r); 1927, c. 148, s. 54; 1933, c. 172, s. 17; 1957, c. 65, s. 11; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1; 1991, c. 530, s. 1; 1991 (Reg. Sess., 1992), c. 818, s. 2; 1993, c. 51.)



§ 136-30.1. Center line and pavement edge line markings.

§ 136‑30.1.  Center line and pavement edge line markings.

(a)        The Department of Transportation shall mark with center lines and edge lines all interstate and primary roads and all paved secondary roads having an average traffic volume of 100 vehicles per day or more, and which are traffic service roads forming a connecting link in the State highway system.  The Department of Transportation shall not be required to mark with center and edge lines local subdivision roads, loop roads, dead‑end roads of less than one mile in length or roads the major purpose of which is to serve the abutting property, nor shall the Department of Transportation be required to mark with edge lines those roads on which curbing has been installed or which are less than 16 feet in width.

(b)        Whenever the Department of Transportation shall construct a new paved road, relocate an existing paved road, resurface an existing paved road, or pave an existing road which under the provisions of subsection (a) hereof is required to be marked with lines, the Department of Transportation shall, within 30 days from the completion of the construction, resurfacing or paving, mark the said road with the lines required in subsection (a) hereof.

(c)        Repealed by Session Laws 1991, c. 530, s. 2. (1969, c. 1172, s. 1; 1973, c. 496, ss. 1, 2; c. 507, s. 5; 1977, c. 464, s. 7.1; 1991, c. 530, s. 2.)



§ 136-31: Repealed by Session Laws 1991, c. 530, s. 3.

§ 136‑31:  Repealed by Session Laws 1991, c.  530, s. 3.



§ 136-32. Other than official signs prohibited.

§ 136‑32.  Other than official signs prohibited.

No unauthorized person shall erect or maintain upon any highway any warning or direction sign, marker, signal or light or imitation of any official sign, marker, signal or light erected under the provisions of G.S. 136‑30, except in cases of emergency.  No person shall erect or maintain upon any highway any traffic or highway sign or signal bearing thereon any commercial advertising: Provided, nothing in this section shall be construed to prohibit the erection or maintenance of signs, markers, or signals bearing thereon the name of an organization authorized to erect the same by the Department of Transportation or by any local authority referred to in G.S. 136‑31.  Any person who shall violate any of the provisions of this section shall be guilty of a Class 1 misdemeanor.  The Department of Transportation may remove any signs erected without authority. (1921, c. 2, s. 9(b); C.S., s. 3846(r); 1927, c. 148, ss. 56, 58; 1933, c. 172, s. 17; 1957, c. 65, s. 11; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1; 1991 (Reg. Sess., 1992), c. 1030, s. 39; 1993, c. 539, s. 981; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 136-32.1. Misleading signs prohibited.

§ 136‑32.1.  Misleading signs prohibited.

No person shall erect or maintain within 100 feet of any highway right‑of‑way any warning or direction sign or marker of the same shape, design, color and size of any official highway sign or marker erected under the provisions of G.S. 136‑30, or otherwise so similar to an official sign or marker as to appear to be an official highway sign or marker.  Any person who violates any of the provisions of this section is guilty of a Class 1 misdemeanor. (1955, c. 231; 1991 (Reg. Sess., 1992), c. 1030, s. 40; 1993, c. 539, s. 982; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 136-32.2. Placing blinding, deceptive or distracting lights unlawful.

§ 136‑32.2.  Placing blinding, deceptive or distracting lights unlawful.

(a)        If any person, firm or corporation shall place or cause to be placed any lights, which are flashing, moving, rotating, intermittent or steady spotlights, in such a manner and place and of such intensity:

(1)        Which, by the use of flashing or blinding lights, blinds, tends to blind and effectively hampers the vision of the operator of any motor vehicle passing on a public highway; or

(2)        Which involves red, green or amber lights or reflectorized material and which resembles traffic signal lights or traffic control signs; or

(3)        Which, by the use of lights, reasonably causes the operator of any motor vehicle passing upon a public highway to mistakenly believe that there is approaching or situated in his lane of travel some other motor vehicle or obstacle, device or barricade, which would impede his traveling in such lane;

[he or it] shall be guilty of a Class 3 misdemeanor.

(b)        Each 10 days during which a violation of the provisions of this section is continued after conviction therefor shall be deemed a separate offense.

(c)        The provisions of this section shall not apply to any lights or lighting devices erected or maintained by the Department of Transportation or other properly constituted State or local authorities and intended to effect or implement traffic control and safety.  Nothing contained in this section shall be deemed to prohibit the otherwise reasonable use of lights or lighting devices for advertising or other lawful purpose when the same do not fall within the provisions of subdivisions (1) through (3) of subsection (a) of this section.

(d)        The enforcement of this section shall be the specific responsibility and duty of the State Highway Patrol in addition to all other law‑enforcement agencies and officers within this State; provided, however, no warrant shall issue charging a violation of this section unless the violation has continued for 10 days after notice of the same has been given to the person, firm or corporation maintaining or owning such device or devices alleged to be in violation of this section. (1959, c. 560; 1973, c. 507, s. 5; 1975, c. 716, s. 5; 1977, c. 464, ss. 7.1, 17; 1993, c. 539, s. 983; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 136-32.3. Litter enforcement signs.

§ 136‑32.3.  Litter enforcement signs.

The Department of Transportation shall place signs on the Interstate Highway System notifying motorists of the penalties for littering. The signs shall include the amount of the maximum penalty for littering. The Department of Transportation shall determine the locations of and distance between the signs. (2001‑512, s. 4.)



§ 136-33. Damaging or removing signs; rewards.

§ 136‑33.  Damaging or removing signs; rewards.

(a)        No person shall willfully deface, damage, knock down or remove any sign posted as provided in G.S. 136‑26 or G.S. 136‑30.

(b)        No person, without just cause or excuse, shall have in his possession any highway sign as provided in G.S. 136‑26 or G.S. 136‑30.

(b1)      Any person violating the provisions of this section shall be guilty of a Class 2 misdemeanor.

(c)        The Department of Transportation is authorized to offer a reward not to exceed five hundred dollars ($500.00) for information leading to the arrest and conviction of persons who violate the provisions of this section, such reward to be paid from funds of the Department of Transportation.

(d)        The enforcement of this section shall be the specific responsibility and duty of the State Highway Patrol in addition to all other law‑enforcement agencies and officers within this State. (1927, c. 148, s. 57; 1971, c. 671; 1973, c. 507, s. 5; 1975, cc. 11, 93, c. 716, s. 7; 1977, c. 464, ss. 7.1, 18; 1991 (Reg. Sess., 1992), c. 1030, s. 41; 1993, c. 539, s. 984; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 136-33.1. Signs for protection of cattle.

§ 136‑33.1.  Signs for protection of cattle.

Upon written request of any owner of more than five head of cattle, the Department of Transportation shall erect appropriate and adequate signs on any road or highway under the control of the Department of Transportation, such signs to be so worded, designed and located as to give adequate warning of the presence and crossing of cattle. Such signs shall be located at points agreed upon by the owner and the Department of Transportation at points selected to give reasonable warning of places customarily or frequently used by the cattle of said owner to cross said road or highway, and no one owner shall be entitled to demand the placing of signs at more than one point on a single or abutting tracts of land. (1949, c. 812; 1957, c. 65, s. 11; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1.)



§ 136-33.2: Repealed by Session Laws 2007-164, s. 2, effective July 1, 2007.

§ 136‑33.2: Repealed by Session Laws 2007‑164, s. 2, effective July 1, 2007.



§ 136-33.2A. Signs marking beginning of reduced speed zones.

§ 136‑33.2A.  Signs marking beginning of reduced speed zones.

If a need to reduce speed in a speed zone is determined to exist by an engineer of the Department, there shall be a sign erected, of adequate size, at least 600 feet in advance of the beginning of any speed zone established by any agency of the State authorized to establish the same, which shall indicate a change in the speed limit. (2007‑164, s. 3.)



§ 136-34. Department of Transportation authorized to furnish road equipment to municipalities.

§ 136‑34.  Department of Transportation authorized to furnish road equipment to municipalities.

The Department of Transportation is hereby authorized to furnish municipalities road maintenance equipment to aid such municipalities in the maintenance of streets upon such rental agreement as may be agreed upon by the Department of Transportation and the said municipality. Such rental, however, is to be at least equal to the cost of operation, plus wear and tear on such equipment; and the Department of Transportation shall not be required to furnish equipment when to do so would interfere with the maintenance of the streets and highways under the control of the Department of Transportation. (1941, c. 299; 1957, c. 65, s. 11; 1973, c. 507, s. 5; 1977, c. 464, ss. 7.1, 19.)



§ 136-34.1. Department of Transportation authorized to furnish road maintenance materials to municipalities.

§ 136‑34.1.  Department of Transportation authorized to furnish road maintenance materials to municipalities.

The Department of Transportation is authorized, in its discretion, to furnish municipalities road maintenance materials to aid municipalities in the maintenance of streets upon agreement for reimbursement, as may be required by the Department and agreed to by the municipality. The agreement shall provide for reimbursement in an amount at least equal to the cost of the materials, together with the actual reasonable cost of any handling and storage of the materials and of administering the reimbursement agreement, all as solely determined by the Department. In no event shall the Department of Transportation be required to furnish road maintenance materials when, in the sole determination of the Department of Transportation, to do so would interfere with the maintenance of the streets and highways under its control. Notwithstanding any other provision of law, the provision of and reimbursement for materials under this section shall not be deemed a sale for any purpose.  (2009‑332, s. 3.)



§ 136-35. Cooperation with other states and federal government.

§ 136‑35.  Cooperation with other states and federal government.

It shall also be the duty of the Department of Transportation, where possible, to cooperate with the state highway commissions of other states and with the federal government in the correlation of roads and other transportation systems so as to form a system of intercounty, interstate, and national highways and transportation systems. The Department of Transportation may enter into reciprocal agreements with other states and the United States Department of Transportation to perform inspection work and to pay reasonable fees for inspection work performed by others in connection with supplies and materials used in transportation construction and repair.  (1915, c. 113, s. 12; C.S., s. 3584; 1933, c. 172, s. 17; 1957, c. 65, s. 11; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1; 1985, c. 127; c. 689, s. 31; 2009‑266, s. 17.)



§ 136-36. Repealed by Session Laws 1951, c. 260, s. 4.

§ 136‑36.  Repealed by Session Laws 1951, c. 260, s. 4.



§ 136-37. Repealed by Session Laws 1959, c. 687, s. 5.

§ 136‑37.  Repealed by Session Laws 1959, c. 687, s. 5.



§§ 136-38 through 136-41. Repealed by Sessions Laws 1951, c. 260, s. 4.

§§ 136‑38 through 136‑41.  Repealed by Sessions Laws 1951, c. 260, s. 4.



§ 136-41.1. Appropriation to municipalities; allocation of funds generally; allocation to Butner.

§ 136‑41.1.  Appropriation to municipalities; allocation of funds generally; allocation to Butner.

(a)        There is annually appropriated out of the State Highway Fund a sum equal to the net amount after refunds that was produced during the fiscal year by a one and three‑fourths cents (1 3/4¢) tax on each gallon of motor fuel taxed under Article 36C of Chapter 105 of the General Statutes and on the equivalent amount of alternative fuel taxed under Article 36D of that Chapter. The amount appropriated shall be allocated in cash on or before October 1 of each year to the cities and towns of the State in accordance with this section. In addition, as provided in G.S. 136‑176(b)(3), revenue is allocated and appropriated from the Highway Trust Fund to the cities and towns of this State to be used for the same purposes and distributed in the same manner as the revenue appropriated to them under this section from the Highway Fund. Like the appropriation from the Highway Fund, the appropriation from the Highway Trust Fund shall be based on revenue collected during the fiscal year preceding the date the distribution is made.

Seventy‑five percent (75%) of the funds appropriated for cities and towns shall be distributed among the several eligible municipalities of the State in the percentage proportion that the population of each eligible municipality bears to the total population of all eligible municipalities according to the most recent annual estimates of population as certified to the Secretary of Revenue by the State Budget Officer. This annual estimation of population shall include increases in the population within the municipalities caused by annexations accomplished through July 1 of the calendar year in which these funds are distributed. Twenty‑five percent (25%) of said fund shall be distributed among the several eligible municipalities of the State in the percentage proportion that the mileage of public streets in each eligible municipality which does not form a part of the State highway system bears to the total mileage of the public streets in all eligible municipalities which do not constitute a part of the State highway system.

It shall be the duty of the mayor of each municipality to report to the Department of Transportation such information as it may request for its guidance in determining the eligibility of each municipality to receive funds under this section and in determining the amount of allocation to which each is entitled. Upon failure of any municipality to make such report within the time prescribed by the Department of Transportation, the Department of Transportation may disregard such defaulting unit in making said allotment.

The funds to be allocated under this section shall be paid in cash to the various eligible municipalities on or before October 1 of each year. Provided that eligible municipalities are authorized within the discretion of their governing bodies to enter into contracts for the purpose of maintenance, repair, construction, reconstruction, widening, or improving streets of such municipalities at any time after January 1 of any calendar year in total amounts not to exceed ninety percent (90%) of the amount received by such municipality during the preceding fiscal year, in anticipation of the receipt of funds under this section during the next fiscal year, to be paid for out of such funds when received.

The Department of Transportation may withhold each year an amount not to exceed one percent (1%) of the total amount appropriated for distribution under this section for the purpose of correcting errors in allocations: Provided, that the amount so withheld and not used for correcting errors will be carried over and added to the amount to be allocated for the following year.

The word "street" as used in this section is hereby defined as any public road maintained by a municipality and open to use by the general public, and having an average width of not less than 16 feet. In order to obtain the necessary information to distribute the funds herein allocated, the Department of Transportation may require that each municipality eligible to receive funds under this section submit to it a statement, certified by a registered engineer or surveyor of the total number of miles of streets in such municipality. The Department of Transportation may in its discretion require the certification of mileage on a biennial basis.

(b)        For purposes of this section and of G.S. 136‑41.2 and 136‑41.3, urban service districts defined by the governing board of a consolidated city‑county in which street services are provided by the consolidated city‑county, as defined by G.S. 160B‑2(1), shall be considered eligible municipalities, and the allocations to be made thereby shall be made to the government of the consolidated city‑county.

(c)        Any funds allocated to the unincorporated area known as the Butner Reservation shall be transferred to the Town of Butner.

(d)        Nature.  The General Assembly finds that the revenue distributed under this section is local revenue, not a State expenditure, for the purpose of Section 5(3) of Article III of the North Carolina Constitution. Therefore, the Governor may not reduce or withhold the distribution. (1951, c. 260, s. 2; c. 948, ss. 2, 3; 1953, c. 1127; 1957, c. 65, s. 11; 1963, c. 854, ss. 1, 2; 1969, c. 665, ss. 1, 2; 1971, c. 182, ss. 1‑3; 1973, c. 476, s. 193; c. 500, s. 1; c. 507, s. 5; c. 537, s. 6; 1975, c. 513; 1977, c. 464, s. 7.1; 1979, 2nd Sess., c. 1137, s. 50; 1981, c. 690, s. 4; c. 859, s. 9.2; c. 1127, s. 54; 1985 (Reg. Sess., 1986), c. 982, s. 1; 1989, c. 692, s. 1.6; 1995, c. 390, s. 26; c. 461, s. 18; 1997‑443, s. 11A.118(a); 2000‑165, s. 1; 2002‑120, s. 5; 2007‑269, s. 13.)



§ 136-41.2. Eligibility for funds; municipalities incorporated since January 1, 1945.

§ 136‑41.2.  Eligibility for funds; municipalities incorporated since January 1, 1945.

(a)        No municipality shall be eligible to receive funds under G.S. 136‑41.1 unless it has conducted the most recent election required by its charter or the general law, whichever is applicable, for the purpose of electing municipal officials. The literal requirement that the most recent required election shall have been held may be waived only:

(1)        Where the members of the present governing body were appointed by the General Assembly in the act of incorporation and the date for the first election of officials under the terms of that act has not arrived; or,

(2)        Where validly appointed or elected officials have advertised notice of election in accordance with law, but have not actually conducted an election for the reason that no candidates offered themselves for office.

(b)        No municipality shall be eligible to receive funds under G.S. 136‑41.1 unless it has levied an ad valorem tax for the current fiscal year of at least five cents (5¢) on the one hundred dollars ($100.00) valuation upon all taxable property within its corporate limits, and unless it has actually collected at least fifty percent (50%) of the total ad valorem tax levied for the preceding fiscal year; provided, however, that, for failure to have collected the required percentage of its ad valorem tax levy for the preceding fiscal year:

(1)        No municipality making in any year application for its first annual allocation shall be declared ineligible to receive such allocation; and

(2)        No municipality shall be declared ineligible to receive its share of the annual allocation to be made in the year 1964.

(c)        No municipality shall be eligible to receive funds under G.S. 136‑41.1 unless it has formally adopted a budget ordinance in substantial compliance with G.S. 160‑410.3, showing revenue received from all sources, and showing that funds have been appropriated for at least two of the following municipal services if the municipality was incorporated with an effective date prior to January 1, 2000, water distribution; sewage collection or disposal; garbage and refuse collection or disposal; fire protection; police protection; street maintenance, construction, or right‑of‑way acquisition; or street lighting, or at least four of the following municipal services if the municipality was incorporated with an effective date of on or after January 1, 2000: (i) police protection; (ii) fire protection; (iii) solid waste collection or disposal; (iv) water distribution; (v) street maintenance; (vi) street construction or right‑of‑way acquisition; (vii) street lighting; and (viii) zoning.

(d)        The provisions of this section shall not apply to any municipality incorporated prior to January 1, 1945. (1963, c. 854, ss. 3, 3 1/2; 1985 (Reg. Sess., 1986), c. 934, ss. 5, 6; 1999‑458, s. 5.)



§ 136-41.2A. Eligibility for funds; municipalities incorporated before January 1, 1945.

§ 136‑41.2A.  Eligibility for funds; municipalities incorporated before January 1, 1945.

(a)        No municipality shall be eligible to receive funds under G.S. 136‑41.1 unless it has been within the four‑year period next preceding the annual allocation of funds conducted an election for the purpose of electing municipal officials and currently imposes an ad valorem tax or provides other funds for the general operating expenses of the municipality.

(b)        The provisions of this section apply only to municipalities incorporated prior to January 1, 1945. (1985 (Reg. Sess., 1986), c. 934, s. 4.)



§ 136-41.3. Use of funds; records and annual statement; excess accumulation of funds; contracts for maintenance, etc., of streets.

§ 136‑41.3.  Use of funds; records and annual statement; excess accumulation of funds; contracts for maintenance, etc., of streets.

The funds allocated to cities and towns under the provisions of G.S. 136‑41.2 shall be expended by said cities and towns only for the purpose of maintaining, repairing, constructing, reconstructing or widening of any street or public thoroughfare including bridges, drainage, curb and gutter, and other necessary appurtenances within the corporate limits of the municipality or for meeting the municipality's proportionate share of assessments levied for such purposes, or for the planning, construction and maintenance of bikeways located within the rights‑of‑way of public streets and highways, or for the planning, construction, and maintenance of sidewalks along public streets and highways.

Each municipality receiving funds by virtue of G.S. 136‑41.1 and 136‑41.2 shall maintain a separate record of accounts indicating in detail all receipts and expenditures of such funds. It shall be unlawful for any municipal employee or member of any governing body to authorize, direct, or permit the expenditure of any funds accruing to any municipality by virtue of G.S. 136‑41.1 and 136‑41.2 for any purpose not herein authorized. Any member of any governing body or municipal employee shall be personally liable for any unauthorized expenditures. On or before the first day of August each year, the treasurer, auditor, or other responsible official of each municipality receiving funds by virtue of G.S. 136‑41.1 and 136‑41.2 shall file a statement under oath with the Secretary of Transportation showing in detail the expenditure of funds received by virtue of G.S. 136‑41.1 and 136‑41.2 during the preceding year and the balance on hand.

No funds allocated to municipalities pursuant to G.S. 136‑41.1 and 136‑41.2 shall be permitted to accumulate for a period greater than permitted by this section. Interest on accumulated funds shall be used only for the purposes permitted by the provisions of G.S. 136‑41.3. Any municipality having accumulated an amount greater than the sum of the past 10 allocations made, shall have an amount equal to such excess deducted from the next allocation after receipt of the report required by this section. Such deductions shall be carried over and added to the amount to be allocated to municipalities for the following year.

In the discretion of the local governing body of each municipality receiving funds by virtue of G.S. 136‑41.1 and 136‑41.2 it may contract with the Department of Transportation to do the work of maintenance, repair, construction, reconstruction, widening or improving the streets in such municipality; or it may let contracts in the usual manner as prescribed by the General Statutes to private contractors for the performance of said street work; or may undertake the work by force account. The Department of Transportation within its discretion is hereby authorized to enter into contracts with municipalities for the purpose of maintenance, repair, construction, reconstruction, widening or improving streets of municipalities. And the Department of Transportation in its discretion may contract with any city or town which it deems qualified and equipped so to do that the city or town shall do the work of maintaining, repairing, improving, constructing, reconstructing, or widening such of its streets as form a part of the State highway system.

In the case of each eligible municipality, as defined in G.S. 136‑41.2, having a population of less than 5,000, the Department of Transportation shall upon the request of such municipality made by official action of its governing body, on or prior to June 1, 1953, or June 1 in any year thereafter, for the fiscal year beginning July 1, 1953, and for the years thereafter do such street construction, maintenance, or improvement on nonsystem streets as the municipality may request within the limits of the current or accrued payments made to the municipality under the provisions of G.S. 136‑41.1.

In computing the costs, the Department of Transportation may use the same rates for equipment, rental, labor, materials, supervision, engineering and other items, which the Department of Transportation uses in making charges to one of its own department or against its own department, or the Department of Transportation may employ a contractor to do the work, in which case the charges will be the contract cost plus engineering and inspection. The municipality is to specify the location, extent, and type of the work to be done, and shall provide the necessary rights‑of‑way, authorization for the removal of such items as poles, trees, water and sewer lines as may be necessary, holding the Department of Transportation free from any claim by virtue of such items of cost and from such damage or claims as may arise therefrom except from negligence on the part of the Department of Transportation, its agents, or employees.

If a municipality elects to bring itself under the provisions of the two preceding paragraphs, it shall enter into a two‑year contract with the Department of Transportation and if it desires to dissolve the contract at the end of any two‑year period it shall notify the Department of Transportation of its desire to terminate said contract on or before April 1 of the year in which such contract shall expire; otherwise, said contract shall continue for an additional two‑year period, and if the municipality elects to bring itself under the provisions of the two preceding paragraphs and thereafter fails to pay its account to the Department of Transportation for the fiscal year ending June 30, by August 1 following the fiscal year, then the Department of Transportation shall apply the said municipality's allocation under G.S. 136‑41.1 to this account until said account is paid and the Department of Transportation shall not be obligated to do any further work provided for in the two preceding paragraphs until such account is paid.

Section 143‑129 of the General Statutes relating to the procedure for letting of public contracts shall not be applicable to contracts undertaken by any municipality with the Department of Transportation in accordance with the provisions of the three preceding paragraphs.

The Department of Transportation is authorized to apply a municipality's share of funds allocated to a municipality under the provisions of G.S. 136‑41.1 to any of the following accounts of the municipality with the said Department of Transportation, which the municipality fails to pay:

(1)        Cost sharing agreements for right‑of‑way entered into pursuant to G.S. 136‑66.3, but not to exceed ten percent (10%) of any one year's allocation until the debt is repaid,

(2)        The cost of relocating municipally owned waterlines and other municipally owned utilities on a State highway project which is the responsibility of the municipality,

(3)        For any other work performed for the municipality by the Department of Transportation or its contractor by agreement between the Department of Transportation and the municipality, and

(4)        For any other work performed that was made necessary by the construction, reconstruction or paving of a highway on the State highway system for which the municipality is legally responsible. (1951, c. 260, s. 3; c. 948, s. 4; 1953, c. 1044; 1957, c. 65, s. 11; 1969, c. 665, ss. 3, 4; 1971, c. 182, s. 4; 1973, c. 193; c. 507, s. 5; 1977, c. 464, ss. 7.1, 20; c. 808; 1993 (Reg. Sess., 1994), c. 690, s. 1.1.)



§ 136-41.4. Municipal use of allocated funds; election.

§ 136‑41.4.  Municipal use of allocated funds; election.

A municipality that qualifies for an allocation of funds pursuant to G.S. 136‑41.1 shall have the option to accept all funds allocated to the municipality, under that section, for the repair, maintenance, construction, reconstruction, widening, or improving of the municipality's streets, or the municipality may elect to have some or all of the allocation reprogrammed for any Transportation Improvement Project currently on the approved project list within the municipality's limits or within the area of any metropolitan planning organization or rural planning organization.

If a municipality chooses to have its allocation reprogrammed, the minimum amount that may be reprogrammed is an amount equal to that amount necessary to complete one full phase of the project selected by the municipality or an amount that, when added to the amount already programmed for the Transportation Improvement Project selected, would permit the completion of at least one full phase of the project. (2007‑428, s. 5.)



§ 136-42. Transferred to G.S. 136-42.2 by Session Laws 1971, c. 345, s. 2.

§ 136‑42.  Transferred to G.S. 136‑42.2 by Session Laws 1971, c. 345, s. 2.



§ 136-42.1. Archaeological objects on highway right-of-way.

§ 136‑42.1.  Archaeological objects on highway right‑of‑way.

The Department of Transportation is authorized to expend highway funds for reconnaissance surveys, preliminary site examinations and salvage work necessary to retrieve and record data and the preservation of archaeological and paleontological objects of value which are located within the right‑of‑way acquired for highway construction. The Department of Cultural Resources shall be consulted when objects of scientific or historical significance might be anticipated or encountered in highway right‑of‑way and a determination made by that Department as to the national, State, or local importance of preserving any or all fossil relics, artifacts, monuments or buildings. The Department of Cultural Resources shall request advice from other agencies or institutions having special knowledge or skills that may not be available in the said Department for the determination of the presence of or for the evaluation and salvage of prehistoric archaeological or paleontological remains within the highway right‑of‑ way. The Department of Transportation is authorized to contract with the Department of Cultural Resources and to provide funds necessary to perform reconnaissance surveys, preliminary site examination and salvage operation at those sites determined by the Department of Cultural Resources to be of sufficient importance to be preserved for the inspiration and benefit of the people of North Carolina. The Department of Cultural Resources is authorized to enter into contracts and to make arrangements to perform the necessary work pursuant to this section. The Department of Cultural Resources shall assume possession and responsibility for any and all historical objects and is authorized to enter into agreements with governmental units and agencies thereof, institutions, and charitable organizations for the preservation of any or all fossil relics, artifacts, monuments, or buildings. (1971, c. 345, s. 1; 1973, c. 476, s. 48; c. 507, s. 5; 1977, c. 464, s. 7.1.)



§ 136-42.2. Markers on highway; cooperation of Department of Transportation.

§ 136‑42.2.  Markers on highway; cooperation of Department of Transportation.

The Department of Transportation is hereby authorized to cooperate with the Department of Cultural Resources in marking historic spots along the State highways. (1927, c. 226, s. 1; 1933, c. 172, s. 17; 1943, c. 237; 1957, c. 65, s. 11; 1971, c. 345, s. 2; 1973, c. 476, s. 48; c. 507, s. 5; 1977, c. 464, s. 7.1.)



§ 136-42.3. Historical marker program.

§ 136‑42.3.  Historical marker program.

The Department of Transportation may spend up to forty thousand dollars ($40,000) a year to purchase historical markers prepared and delivered to it by the Department of Cultural Resources. The Department of Transportation shall erect the markers on sites selected by the Department of Cultural Resources. This expenditure is hereby declared to be a valid expenditure of State highway maintenance funds. No provision in this section shall be construed to prevent the expenditure of any federal highway funds that may be available for this purpose. (1935, c. 197; 1943, c. 237; 1951, c. 766; 1955, c. 543, s. 2; 1957, c. 65, s. 11; 1971, c. 345, s. 2; 1973, c. 476, s. 48; c. 507, s. 5; 1977, c. 464, s. 7.1; 1983 (Reg. Sess., 1984), c. 1034, s. 129.)



§ 136-43. Transferred to § 136-42.3 by Session Laws 1971, c. 345, s. 2.

§ 136‑43.  Transferred to § 136‑42.3 by Session Laws 1971, c. 345, s. 2.



§ 136-43.1. Procedure for correction and relocation of historical markers.

§ 136‑43.1.  Procedure for correction and relocation of historical markers.

Any person, firm or corporation who has knowledge or information, supported by historical data, books, records, writings, or other evidence, that any historical marker has been erected at an erroneous or mistaken site, or that the inscription appearing on any historical marker contains erroneous or mistaken information, shall have the privilege of presenting such knowledge or information and supporting evidence to the advisory committee described in the preamble of Public Laws 1935, c. 197 for its consideration. Upon being informed that any person desires to present such information, the Secretary of Cultural Resources shall notify such person of the date, place and time of the next meeting of the advisory committee. Any person, firm or corporation desiring to present such information to the advisory committee shall be allowed to appear before the committee for that purpose.

If, after considering the information and evidence presented, the advisory committee should find that any historical marker has been erected on an erroneous or mistaken site, or that erroneous or mistaken information is contained in the inscription appearing on any historical marker, it shall so inform the Department of Cultural Resources and the Department of Cultural Resources shall cause such marker to be relocated at the correct site, or shall cause the erroneous or mistaken inscription to be corrected, or both as the case may be. (1961, c. 267; 1973, c. 476, s. 48.)



§ 136-44. Maintenance of grounds.

§ 136‑44.  Maintenance of grounds.

The Department of Transportation is hereby authorized and directed through the highway supervisor of the district that includes Warren County to clean off and keep clean the premises and grounds at the old home of Nathaniel Macon, known as "Buck Springs," which are owned by the County of Warren, and also to look after the care and keeping the grounds surrounding the grave of Miss Anne Carter Lee, daughter of General Robert E. Lee, in Warren County.

The Department of Transportation is authorized and directed through the highway supervisor of the district that includes Pender County to maintain the grounds surrounding the grave of Governor Samuel Ashe in Pender County. (1939, c. 38; 1957, c. 65, s. 11; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1; 2001‑487, s. 125.1.)



§ 136-44.1. Statewide transportation system; policies.

Article 2A.

State Transportation Generally.

§ 136‑44.1.  Statewide transportation system; policies.

The Department of Transportation shall develop and maintain a statewide system of roads, highways, and other transportation systems commensurate with the needs of the State as a whole and it shall not sacrifice the general statewide interest to the purely local desires of any particular area. The Board of Transportation shall formulate general policies and plans for a statewide transportation system. The Board shall formulate policies governing the construction, improvement and maintenance of roads, highways, and other transportation systems of the State with due regard to farm‑to‑market roads and school bus routes.  (1973, c. 507, s. 3; 1975, c. 716, s. 7; 2009‑266, s. 18.)



§ 136-44.2. Budget and appropriations.

§ 136‑44.2.  Budget and appropriations.

The Director of the Budget shall include in the "Current Operations Appropriations Act" an enumeration of the purposes or objects of the proposed expenditures for each of the construction and maintenance programs for that budget period for the State primary, secondary, State parks road systems, and other transportation systems. The State primary system shall include all portions of the State highway system located both inside and outside municipal corporate limits that are designated by N.C., U.S. or Interstate numbers. The State secondary system shall include all of the State highway system located both inside and outside municipal corporate limits that is not a part of the State primary system. The State parks system shall include all State parks roads and parking lots that are not also part of the State highway system. The transportation systems shall include State‑maintained, nonhighway modes of transportation as well.

All construction and maintenance programs for which appropriations are requested shall be enumerated separately in the budget. Programs that are entirely State funded shall be listed separately from those programs involving the use of federal‑aid funds. Proposed appropriations of State matching funds for each of the federal‑aid construction programs shall be enumerated separately as well as the federal‑aid funds anticipated for each program in order that the total construction requirements for each program may be provided for in the budget. Also, proposed State matching funds for the highway planning and research program shall be included separately along with the anticipated federal‑aid funds for that purpose.

Other program categories for which appropriations are requested, such as, but not limited to, maintenance, channelization and traffic control, bridge maintenance, public service and access road construction, transportation projects and systems, and ferry operations shall be enumerated in the budget.

The Department of Transportation shall have all powers necessary to comply fully with provisions of present and future federal‑aid acts. No federally eligible construction project may be funded entirely with State funds unless the Department of Transportation has first reported to the Joint Legislative Commission on Governmental Operations. For purposes of this section, "federally eligible construction project" means any construction project except secondary road projects developed pursuant to G.S. 136‑44.7 and 136‑44.8 eligible for federal funds under any federal‑aid act, whether or not federal funds are actually available.

The "Current Operations Appropriations Act" shall also contain the proposed appropriations of State funds for use in each county for maintenance and construction of secondary roads, to be allocated in accordance with G.S. 136‑44.5 and 136‑44.6. State funds appropriated for secondary roads shall not be transferred nor used except for the construction and maintenance of secondary roads in the county for which they are allocated pursuant to G.S. 136‑44.5 and 136‑44.6.

If the unreserved credit balance in the Highway Fund on the last day of a fiscal year is greater than the amount estimated for that date in the Current Operations Appropriations Act for the following fiscal year, the excess shall be used in accordance with this paragraph. The Director of the Budget may allocate part or all of the excess among reserves for access and public roads, for unforeseen events requiring prompt action, or for other urgent needs. The amount not allocated to any of these reserves by the Director of the Budget shall be credited to a reserve for maintenance. The Board of Transportation shall report monthly to the Joint Legislative Transportation Oversight Committee and the Fiscal Research Division on the use of funds in the maintenance reserve.

The Department of Transportation may provide for costs incurred or accrued for traffic control measures to be taken by the Department at major events which involve a high degree of traffic concentration on State highways, and which cannot be funded from regular budgeted items. This authorization applies only to events which are expected to generate 30,000 vehicles or more per day. The Department of Transportation shall provide for this funding by allocating and reserving up to one hundred thousand dollars ($100,000) before any other allocations from the appropriations for State maintenance for primary, secondary, and urban road systems are made, based upon the same proportion as is appropriated to each system.  (1973, c. 507, s. 3; 1977, c. 464, s. 7.1; 1981, c. 859, s. 84; 1983, c. 717, ss. 46, 47; 1987, c. 830, s. 113(b); 1989, c. 799, s. 12(a); 1991 (Reg. Sess., 1992), c. 907, s. 2; c. 1044, s. 35; 1997‑443, s. 32.5; 2005‑276, s. 28.1; 2005‑382, s. 1; 2009‑266, s. 19.)



§ 136-44.2A. Secondary road improvement program.

§ 136‑44.2A.  Secondary road improvement program.

There shall be annually allocated from the Highway Fund to the Department of Transportation for secondary road improvement programs developed pursuant to G.S. 136‑44.7 and 136‑44.8, a sum equal to that allocation made from the Highway Fund under G.S. 136‑41.1(a). In addition, as provided in G.S. 136‑176(b)(4) and G.S. 20‑85(b), revenue is annually allocated from the Highway Trust Fund for secondary road construction. Of the funds allocated from the Highway Fund, the sum of sixty‑eight million six hundred seventy thousand dollars ($68,670,000) shall be allocated among the counties in accordance with G.S. 136‑44.5(b). All funds allocated from the Highway Fund for secondary road improvements in excess of that amount shall be allocated among the counties in accordance with G.S. 136‑44.5(c). All funds allocated from the Highway Trust Fund for secondary road improvement programs shall be allocated in accordance with G.S. 136‑182. (1981, c. 690, s. 6; 1989, c. 692, s. 1.7; 2005‑404, s. 1; 2006‑258, s. 1.)



§ 136-44.2B. Reports to appropriations committees of General Assembly.

§ 136‑44.2B.  Reports to appropriations committees of General Assembly.

In each year that an appropriation bill is considered by the General Assembly, the Department of Transportation shall make a report to the appropriations committee of each House on all services provided by the Department to the public for which a fee is charged. The report shall include an analysis of the cost of each service and the fee charged for that service. (1975, c. 875, s. 8; 1981, c. 690, s. 5.)



§ 136-44.2C. Special appropriations for State construction.

§ 136‑44.2C.  Special appropriations for State construction.

Special appropriations for the construction of State highways may be used for the planning, design, right‑of‑way acquisition, and construction of transportation projects for the State Transportation System and Federal Aid System, including secondary roads, contained in the Transportation Improvement Program prepared pursuant to G.S. 143B‑350(f)(4). Funding from the special appropriations used for secondary road projects in the Transportation Improvement Program is not subject to the allocation formula and restrictions of G.S. 136‑44.2, 136‑44.2A, or 136‑44.5.  (1991, c. 689, s. 210.1; 2009‑266, s. 20.)



§ 136-44.3. Maintenance program.

§ 136‑44.3.  Maintenance program.

The Department shall establish performance standards for the maintenance and operation of the State highway system. In each even‑numbered year, the Department of Transportation shall survey the condition of the State highway system and shall prepare a report of the findings of the survey. The report shall provide both quantitative and qualitative descriptions of the condition of the system and shall provide estimates of the following:

(1)        The annual cost to meet and sustain the established performance standards for the primary and secondary highway system, to include: (i) routine maintenance and operations, (ii) system preservation, and (iii) pavement and bridge rehabilitation.

(2)        Projected system condition and corresponding optimal funding requirements for a seven‑year plan to sustain established performance standards.

On the basis of the report and from funds available, the Department of Transportation shall develop a statewide annual maintenance program for the State highway system, which shall be subject to the approval of the Board of Transportation and is consistent with performance standards.

The report on the condition of the State highway system and maintenance funding needs shall be presented to the Joint Legislative Transportation Oversight Committee by December 31 of each even‑numbered year, and copies shall be made available to any member of the General Assembly upon request. (1973, c. 507, s. 3; 1975, c. 716, s. 7; 1977, c. 464, s. 39; 1997‑443, s. 32.19; 2007‑164, s. 1.)



§ 136-44.4. Annual construction program; State primary and urban systems.

§ 136‑44.4.  Annual construction program; State primary and urban systems.

The Department of Transportation shall develop an annual construction program for the state‑funded improvements on the primary and urban system highways and for all other federal‑aid construction programs which shall be approved by the Board of Transportation. It shall include a statement of the immediate and long‑range goals. The Department shall develop criteria for determining priorities of projects to insure that the long‑range goals and the statewide needs as a whole are met, which shall be approved by the Board of Transportation. The annual construction program shall list all projects according to priority. A brief description of each project shall be given, identifying the highway number, county, nature of the improvement and the estimated cost of the project shall be indicated. Other transportation systems shall be similarly identified. Copies of the most recent annual work program shall be made available to any member of the General Assembly upon request. The Department of Transportation shall make annual reports after the completion of the fiscal year to be made available to the legislative committees and subcommittees for highway matters, county commissioners, and other persons upon request. These reports shall indicate the expenditure on each of the projects and the status of all projects set out in the work program.  (1973, c. 507, s. 3; 1975, c. 716, s. 7; 1977, c. 464, s. 40; 2009‑266, s. 21.)



§ 136-44.5. Secondary roads; mileage study; allocation of funds.

§ 136‑44.5.  Secondary roads; mileage study; allocation of funds.

(a)        Before July 1, in each calendar year, the Department of Transportation shall make a study of all State‑maintained unpaved and paved secondary roads in the State. The study shall determine:

(1)        The number of miles of unpaved State‑maintained roads in each county eligible for paving and the total number of miles that are ineligible;

(2)        The total number of miles of unpaved State‑maintained roads in the State eligible for paving and the total number of miles that are ineligible; and

(3)        The total number of paved State‑maintained roads in each county, and the total number of miles of paved State‑maintained roads in the State.

In this subsection, (i) ineligible unpaved mileage is defined as the number of miles of unpaved roads that have unavailable rights‑of‑way or for which environmental permits cannot be approved to allow for paving, and (ii) eligible unpaved mileage is defined as the number of miles of unpaved roads that have not been previously approved for paving by any funding source or has the potential to be programmed for paving when rights‑of‑way or environmental permits are secured. Except for federal‑aid programs, the Department shall allocate all secondary road improvement funds on the basis of a formula using the study figures.

(b)        The first sixty‑eight million six hundred seventy thousand dollars ($68,670,000) shall be allocated as follows: Each county shall receive a percentage of these funds, the percentage to be determined as a factor of the number of miles of paved and unpaved State‑maintained secondary roads in the county divided by the total number of miles of paved and unpaved State‑maintained secondary roads in the State, excluding those unpaved secondary roads that have been determined to be eligible for paving as defined in subsection (a) of this section. Beginning in fiscal year 2010‑2011, allocations pursuant to this subsection shall be based on the total number of secondary miles in a county in proportion to the total State‑maintained secondary road mileage.

(c)        Funds allocated for secondary road construction in excess of sixty‑eight million six hundred seventy thousand dollars ($68,670,000) shall be allocated to each county based on the percentage proportion that the number of miles in the county of State‑maintained unpaved secondary roads bears to the total number of miles in the State of State‑maintained unpaved secondary roads. In a county that has roads with eligible miles, these funds shall only be used for paving unpaved secondary road miles in that county. In a county where there are no roads eligible to be paved as defined in subsection (a) of this section, the funds may be used for improvements on the paved and unpaved secondary roads in that county. Beginning in fiscal year 2010‑2011, allocations pursuant to this subsection shall be based on the total number of secondary miles in a county in proportion to the total State‑maintained secondary road mileage.

(d)        Copies of the Department study of unpaved and paved State‑maintained secondary roads and copies of the individual county allocations shall be made available to newspapers having general circulation in each county.(1973, c. 507, s. 3; 1975, c. 716, s. 7; 1989, c. 692, s. 1.8; 2005‑404, s. 2; 2006‑258, ss. 1, 2.)



§ 136-44.6. Uniformly applicable formula for the allocation of secondary roads maintenance funds.

§ 136‑44.6.  Uniformly applicable formula for the allocation of secondary roads maintenance funds.

The Department of Transportation shall develop a uniformly applicable formula for the allocation of secondary roads maintenance funds for use in each county. The formula shall take into consideration the number of paved and unpaved miles of state‑ maintained secondary roads in each county and such other factors as experience may dictate. (1973, c. 507, s. 3; 1975, c. 716, s. 7; c. 753.)



§ 136-44.7. Secondary roads; annual work program.

§ 136‑44.7.  Secondary roads; annual work program.

(a)        The Department of Transportation shall be responsible for developing criteria for improvements and maintenance of secondary roads. The criteria shall be adopted by the Board of Transportation before it shall become effective. The Department of Transportation shall be responsible for developing annual work programs for both construction and maintenance of secondary roads in each county in accordance with criteria developed. It shall reflect the long‑range and immediate goals of the Department of Transportation. Projects on the annual construction program for each county shall be rated according to their priority based upon the secondary road criteria and standards which shall be uniform throughout the State. Tentative construction projects and estimated funding shall also be listed in accordance to priority. The annual construction program shall be adopted by the Board of Transportation before it shall become effective.

(b)        When a secondary road in a county is listed in the first 10 secondary roads to be paved during a year on a priority list issued by the Department of Transportation under this section, the secondary road cannot be removed from the top 10 of that list or any subsequent list until it is paved. All secondary roads in a county shall be paved, insofar as possible, in the priority order of the list. When a secondary road in the top 10 of that list is removed from the list because it has been paved, the next secondary road on the priority list shall be moved up to the top 10 of that list and shall remain there until it is paved.

(c)        When it is necessary for the Department of Transportation to acquire a right‑of‑way in accordance with (a) and (b) of this section in order to pave a secondary road or undertake a maintenance project, the Department shall negotiate the acquisition of the right‑of‑way for a period of up to six months. At the end of that period, if one or more property owners have not dedicated the necessary right‑of‑way and at least seventy‑five percent (75%) of the property owners adjacent to the project and the owners of the majority of the road frontage adjacent to the project have dedicated the necessary property for the right‑of‑way and have provided funds required by Department rule to the Department to cover the costs of condemning the remaining property, the Department shall initiate condemnation proceedings pursuant to Article 9 of this Chapter to acquire the remaining property necessary for the project. (1973, c. 507, s. 3; 1975, c. 716, s. 7; 1977, c. 464, s. 8; 1989, c. 692, s. 1.9; 1991 (Reg. Sess., 1992), c. 900, s. 99; 2001‑501, s. 2; 2002‑86, s. 1.)



§ 136-44.7A. Submission of secondary roads construction programs to State agencies.

§ 136‑44.7A.  Submission of secondary roads construction programs to State agencies.

When the Department of Transportation proposes to pave an unpaved secondary road that crosses land controlled by a State agency, the Department of Transportation shall obtain the approval of that State agency before paving that secondary road. (1996, 2nd Ex. Sess., c. 18, s. 19.7.)



§ 136-44.7B. Permit issuance by Department of Environment and Natural Resources transportation construction projects.

§ 136‑44.7B.  Permit issuance by Department of Environment and Natural Resources transportation construction projects.

Once the Department of Environment and Natural Resources or any agency within the Department of Environment and Natural Resources has issued a permit that is required for a transportation construction project to be undertaken by or on behalf of the Department of Transportation pursuant to the Transportation Improvement Program, that permit shall remain in effect until the project is completed. The permit shall not expire and shall not be modified or canceled for any reason, including a subsequent change in federal law or regulations or in State law or rules, unless at least one of the following occurs:

(1)        The modification or cancellation is requested by the Department of Transportation.

(2)        The modification or cancellation is clearly required by a change in federal law or regulations and a failure to modify or cancel the permit by the Department of Environment and Natural Resources will or may result in a loss of federal program delegation or a significant reduction in the availability of federal funds to the Department of Environment and Natural Resources or to the Department of Transportation.

(3)        The modification or cancellation is clearly required by a change in State law as a result of an act of the General Assembly that includes a statement that the General Assembly specifically intends the change in State law to apply to ongoing transportation construction projects.

(4)        The modification or cancellation is ordered by a court of competent jurisdiction.

(5)        The nature or scope of the transportation construction project is significantly expanded or otherwise altered.

(6)        Federal law or regulation requires that the permit expire at the end of a specific term of years. (2003‑284, s. 29.6.)



§ 136-44.7C. Analysis and approval of Department of Transportation environmental policies or guidelines affecting transportation projects.

§ 136‑44.7C.  Analysis and approval of Department of Transportation environmental policies or guidelines affecting transportation projects.

(a)        Analysis Required.  The Department of Transportation shall conduct an analysis of any proposed environmental policy or guideline adopted by the Department that affects Department of Transportation projects to determine if the policy or guideline will result in an increased cost to Department of Transportation projects.

(b)        Report of Analysis; Approval of Policy or Guideline Required.  The analysis of a proposed policy or guideline required by subsection (a) of this section shall be reported to the Board of Transportation at least 30 days prior to the proposed effective date of the policy or guideline, and shall not go into effect until approved by the Board of Transportation. (2005‑276, s. 28.8(b).)



§ 136-44.7D. Bridge construction guidelines.

§ 136‑44.7D.  Bridge construction guidelines.

A bridge crossing rivers and streams in watersheds shall be constructed to accommodate the hydraulics of a flood water level equal to the water level projected for a 100‑year flood for the region in which the bridge is built. The bridge shall be built without regard for the riparian buffer zones as designated by the Department of Environment and Natural Resources, Division of Water Quality. No Memorandums of Agreement may be made between Departments to bypass this construction mandate. No agency rules shall be enacted contrary to this section. (2007‑551, s. 4.)



§ 136-44.7E. Compliance with federal guidelines for transportation projects.

§ 136‑44.7E.  Compliance with federal guidelines for transportation projects.

The Department may continue to use the Merger '01 process provided the relevant portions of P.L. 109‑59, Section 6002, (SAFETEA‑LU) are incorporated to ensure the Department as the recipient agency is the co‑lead agency with the United States Department of Transportation, delegating all other federal, state, or local agencies as participating or cooperating agencies. The Department's designation as a co‑lead agency shall inure to the Department the authority to determine the purpose and need of a project and to determine viable alternatives. Any conflict between cooperating or participating agencies and the Department shall be resolved by the Department in favor of the completion of the project in conflict. (2007‑551, s. 5.)



§ 136-44.8. Submission of secondary roads construction programs to the Boards of County Commissioners.

§ 136‑44.8.  Submission of secondary roads construction programs to the Boards of County Commissioners.

(a)        The Department of Transportation shall post in the county courthouse a county map showing tentative secondary road paving projects rated according to the priority of each project in accordance with the criteria and standards adopted by the Board of Transportation. The map shall be posted at least two weeks prior to the public meeting of the county commissioners at which the Department of Transportation representatives are to meet and discuss the proposed secondary road construction program for the county as provided in subsection (c).

(b)        The Department of Transportation shall provide a notice to the  public of the public meeting of the board of county commissioners at which the annual secondary road construction program for the county proposed by the Department is to be presented to the board and other citizens of the county as provided in subsection (c). The notice shall be published in a newspaper published in the county or having a general circulation in the county once a week for two succeeding weeks prior to the meeting. The notice shall also advise that a county map is posted in the courthouse showing tentative secondary road paving projects rated according to the priority of each project.

(c)        Representatives of the Department of Transportation shall meet with the board of county commissioners at a regular or special public meeting of the board of county commissioners for each county and present to and discuss with the board of county commissioners and other citizens present, the proposed secondary road construction program for the county. The presentation and discussion shall specifically include the priority rating of each tentative secondary road paving project included in the proposed construction program, according to the criteria and standards adopted by the Board of Transportation.

At the same meeting after the presentation and discussion of the annual secondary road construction program for the county or at a later meeting, the board of county commissioners may (i) concur in the construction program as proposed, or (ii) take no action, or (iii) make recommendations for deviations in the proposed construction program, except as to paving projects and the priority of paving projects for which the board in order to make recommendations for deviations, must vote to consider the matter at a later public meeting as provided in subsection (d).

(d)        The board of county commissioners may recommend deviations in the paving projects and the priority of paving projects included in the proposed secondary road construction program only at a public meeting after notice to the public that the board will consider making recommendations for deviations in paving projects and the priority of paving projects included in the proposed annual secondary road construction program. Notice of the public meeting shall be published by the board of county commissioners in a newspaper published in the county or having a general circulation in the county. After discussion by the members of the board of county commissioners and comments and information presented by other citizens of the county, the board of county commissioners may recommend deviations in the paving projects and in the paving priority of secondary road projects included in the proposed secondary road construction program. Any recommendation made by the board of county commissioners for a deviation in the paving projects or in the priority for paving projects in the proposed secondary road construction program shall state the specific reason for each such deviation recommended.

(e)        The Board of Transportation shall adopt the annual secondary construction program for each county after having given the board of county commissioners of each county an opportunity to review the proposed construction program and to make recommendations as provided in this section. The Board of Transportation shall consider such recommendations insofar as they are compatible with its general plans, standards, criteria and available funds, but having due regard to development plans of the county and to the maintenance and improvement needs of all existing roads in the county. However, no consideration shall be given to any recommendation by the board of county commissioners for a deviation in the paving projects or in the priority for paving secondary road projects in the proposed construction program that is not made in accordance with subsection (d).

(f)         The secondary road construction program adopted by the Board of Transportation shall be followed by the Department of Transportation unless changes are approved by the Board of Transportation and notice of any changes is given the board of county commissioners. The Department of Transportation shall post a copy of the adopted program, including a map showing the secondary road paving projects rated according to the approved priority of each project, at the courthouse, within 10 days of its adoption by the Board of Transportation. The board of county commissioners may petition the Board of Transportation for review of any changes to which it does not consent and the determination of the Board of Transportation shall be final. Upon request, the most recent secondary road construction programs adopted shall be submitted to any member of the General Assembly. The Department of Transportation shall make the annual construction program for each county available to the newspapers having a general circulation in the county. (1973, c. 507, s. 3; 1975, c. 716, s. 7; 1977, c. 464, s. 9; 1981, c. 536.)



§ 136-44.9. Secondary roads; annual statements.

§ 136‑44.9.  Secondary roads; annual statements.

The Department of Transportation shall, before the end of the calendar year, prepare and file with the board of county commissioners a statement setting forth (i) each secondary highway designated by number, located in the county upon which the paving or improvement was made during the calendar year; (ii) the amount expended for improvements of each such secondary highway during the calendar year; and (iii) the nature of such improvements. The Department of Transportation, in its annual report, shall report on each secondary road construction project including the stage of completion and funds expended. The pertinent portion of these reports for each county shall be made available to the board of county commissioners. (1973, c. 507, s. 3; 1975, c. 615; c. 716, s. 7.)



§ 136-44.10. Additions to secondary road system.

§ 136‑44.10.  Additions to secondary road system.

The Board of Transportation shall adopt uniform statewide or regional standards and criteria which the Department of Transportation shall follow for additions to the secondary road system. These standards and criteria shall be promulgated and copies made available for free distribution. (1973, c. 507, s. 3; 1975, c. 716, s. 7; 1977, c. 464, ss. 8, 21.)



§ 136-44.11. Right-of-way acquisitions; preliminary engineering annual report.

§ 136‑44.11.  Right‑of‑way acquisitions; preliminary engineering annual report.

(a)        The Department of Transportation shall include in its annual report projects for which preliminary engineering has been performed more than two years but where there has been no right‑of‑way acquisition, projects where right‑of‑way has been acquired more than two years but construction contracts have not been let. The report shall include the year or years in which the preliminary engineering was performed and the cost incurred, the number of right‑of‑way acquisitions for each project, the dates of the first and last acquisition and the total expenditure for right‑of‑way acquisition. The report shall include the status of the construction project for which the preliminary engineering was performed or the right‑of‑way acquired and the reasons for delay, if any.

(b)        Requests to the Board of Transportation for allocation of funds for the purchase of right‑of‑way shall include an estimated time schedule to complete all necessary right‑of‑way purchases related to a specific project, and a proposed date to award construction contracts for that project. If the anticipated construction contract date is more than two years beyond the estimated completion of the related right‑of‑way purchases, the approval of both the Board of Transportation and the Director of the Budget is required. (1973, c. 507, s. 3; 1975, c. 716, s. 7; 1981, c. 859, s. 69.)



§ 136-44.12. Maintenance of roads and parking lots in areas administered by the Division of Parks and Recreation.

§ 136‑44.12.  Maintenance of roads and parking lots in areas administered by the Division of Parks and Recreation.

The Department of Transportation shall maintain all roads and parking lots which are not part of the State Highway System, leading into and located within the boundaries of all areas administered by the Division of Parks and Recreation of the Department of Environment and Natural Resources.

All such roads and parking lots shall be planned, designed, and engineered through joint action between the Department of Transportation and the Division of Parks and Recreation of the Department of Environment and Natural Resources. This joint action shall encompass all accepted park planning and design principles. Particular concern shall be given to traffic counts and vehicle weight, minimal cutting into or through any natural and scenic areas, width of shoulders, the cutting of natural growth along roadways, and the reduction of any potential use of roads or parking lots for any purpose other than by park users. All State park roads and parking lots shall conform to the standards regarding width and other roadway specifications as agreed upon by the Division of Parks and Recreation of the Department of Environment and Natural Resources and the Department of Transportation.

The State park road systems may be closed to the public in accordance with approved park practices that control the use of State areas so as to protect these areas from overuse and abuse and provide for functional use of the park areas, or for any other purpose considered in the best interest of the public by the Division of Parks and Recreation of the Department of Environment and Natural Resources.

Nothing herein shall be construed to include the transfer to the Department of Transportation the powers now vested in the Division of Parks and Recreation of the Department of Environment and Natural Resources relating to the patrol and safeguarding of State park roads or State park parking lots. (1973, c. 123, ss. 1‑3; 1977, c. 771, s. 4; 1989, c. 727, s. 218(89); c. 799, s. 12(b); 1991 (Reg. Sess., 1992), c. 907, s. 3; 1997‑443, s. 11A.119(a).)



§ 136-44.13. Reserved for future codification purposes.

§ 136‑44.13.  Reserved for future codification purposes.



§ 136-44.14. Curb ramps or curb cuts for handicapped persons.

§ 136‑44.14.  Curb ramps or curb cuts for handicapped persons.

(a)        Curbs constructed on each side of any street or road, where curbs and sidewalks are provided and at other major points of pedestrian flow, shall meet the following minimum requirements:

(1)        No less than two curb ramps or curb cuts shall be provided per lineal block, located at intersections.

(2)        In no case, shall the width of a curb ramp or curb cut be less than 40 inches.

(3)        The maximum gradient of such curb ramps or curb cuts shall be eight and thirty‑three one‑hundredths percent (8.33%) (12 inches slope for every one‑inch rise) in relationship to the grade of the street or road.

(4)        One curb ramp or curb cut may be provided under special conditions between each radius point of a street turnout of an intersection, if adequate provisions are made to prevent vehicular traffic from encroaching on the ramp.

(b)        Minimum requirements for curb ramps or curb cuts under subsection (a) shall be met (i) in the initial construction of such curbs, and (ii) whenever such curbs are reconstructed, including, but not limited to, reconstruction for maintenance procedures and traffic operations, repair, or correction of utilities.

(c)        The Department of Transportation, Division of Highways, Highway Design Section, is authorized and directed to develop guidelines to implement this Article in consultation with the Governor's Study Committee on Architectural Barriers (or the Committee on Barrier‑Free Design of the Governor's Committee on Employment of the Handicapped if the Governor's Study Committee on Architectural Barriers ceases to exist). All curb ramps or curb cuts constructed or reconstructed in North Carolina shall conform to the guidelines of the Highway Design Section.

(d)        The Department of Transportation, Division of Highways, Highway Design Section, is authorized and directed to provide free copies of this Article together with implementary guidelines and standards, to municipal and county governments and public utilities operating within the State. (1973, c. 718, ss. 1‑4.)



§ 136-44.15: Expired.

§ 136‑44.15:  Expired.



§ 136-44.16. Authorized use of contract maintenance resurfacing program funds.

§ 136‑44.16.  Authorized use of contract maintenance resurfacing program funds.

Of the contract maintenance resurfacing program funds appropriated by the General Assembly to the Department of Transportation, an amount not to exceed fifteen percent (15%) of the Board of Transportation's allocation of these funds may be used for widening existing narrow pavements. (1997‑443, s. 32.12; 2003‑112, s. 1.)



§ 136-44.17. Reserved for future codification purposes.

§ 136‑44.17.  Reserved for future codification purposes.



§ 136-44.18. Reserved for future codification purposes.

§ 136‑44.18.  Reserved for future codification purposes.



§ 136-44.19. Reserved for future codification purposes.

§ 136‑44.19.  Reserved for future codification purposes.



§ 136-44.20. Department of Transportation designated agency to administer and fund public transportation programs; authority of political subdivisions.

Article 2B.

Public Transportation.

§ 136‑44.20.  Department of Transportation designated agency to administer and fund public transportation programs; authority of political subdivisions.

(a)        The Department of Transportation is hereby designated as the agency of the State of North Carolina responsible for administering all federal and/or State programs relating to public transportation; and the Department is hereby granted authority to do all things required under applicable federal and/or State legislation to administer properly public transportation programs within North Carolina. Such authority shall include, but shall not be limited to, the power to receive federal funds and distribute federal and State financial assistance for inter‑city rail or bus passenger service crossing one or more county lines.

(b)        The Department of Transportation, upon approval by the Board of Transportation, is authorized to provide the matching share of federal public transportation assistance programs through private resources, local government funds, or State appropriations provided by the General Assembly.

(b1)      The Secretary may, subject to the appropriations made by the General Assembly for any fiscal year, enter into State Full Funding Grant Agreements with a Regional Public Transportation Authority (RPTA) duly created and existing pursuant to Article 26 of Chapter 160A, a Regional Transportation Authority (RTA) duly created and existing pursuant to Article 27 of Chapter 160A, or a city organized under the laws of this State as defined in G.S. 160A‑1(2), to provide State matching funds for "new start" fixed guideway projects in development by any entity pursuant to 49 U.S.C. § 5309. These grant agreements shall be executable only upon an Authority's or city's completion of and the Federal Transit Administration (FTA) approval of Preliminary Engineering and Environmental Impact Studies in anticipation of federal funding pursuant to 49 U.S.C. § 5309.

Prior to executing State Full Funding Grant Agreements, the Secretary shall submit proposed grant agreements or amendments to the Joint Legislative Transportation Oversight Committee for review. The agreements, consistent with federal guidance, shall define the limits of the "new starts" projects within the State, commit maximum levels of State financial participation, and establish terms and conditions of State financial participation.

State Full Funding Grant Agreements may provide for contribution of State funds in multiyear allotments. The multiyear allotments shall be based upon the Department's estimates, made in conjunction with an Authority or city, of the grant amount required for "new start" project work to be performed in the appropriation fiscal year.

State funds may be used to fund fixed guideway projects developed without federal funding by the Department, a Regional Public Transportation Authority (RPTA) duly created and existing pursuant to Article 26 of Chapter 160A of the General Statutes, a Regional Transportation Authority (RTA) duly created and existing pursuant to Article 27 of Chapter 160A of the General Statutes, or a unit of local government. In addition, State funds may be used to pay administrative costs incurred by the Department while participating in such fixed guideway projects.

(c)        Nothing herein shall be construed to prevent a political subdivision of the State of North Carolina from applying for and receiving direct assistance from the United States government under the provisions of any applicable legislation.

(d)        Of the amount appropriated to the Department each year for State construction under the Transportation Improvement Program, the Department may use up to five million dollars ($5,000,000) to develop economical transit alternatives to highway construction. These alternatives may include high occupancy vehicle lanes and rail routes and providing the matching share of federal grants for transit alternatives to highway construction.  (1975, c. 451; 1977, c. 341, s. 2; 1983, c. 616; 1989, c. 692, s. 2.3; c. 700, s. 1; 1993, c. 488, s. 2; 2000‑67, s. 25.7; 2009‑409, s. 1.)



§ 136-44.21. Ridesharing arrangement defined.

§ 136‑44.21.  Ridesharing arrangement defined.

Ridesharing arrangement means the transportation of persons in a motor vehicle where such transportation is incidental to another purpose of the driver and is not operated or provided for profit. The term shall include ridesharing arrangements such as carpools, vanpools and buspools. (1981, c. 606, s. 1.)



§ 136-44.22. Workers' Compensation Act does not apply to ridesharing arrangements.

§ 136‑44.22.  Workers' Compensation Act does not apply to ridesharing arrangements.

Chapter 97 of the General Statutes shall not apply to a person injured while participating in a ridesharing arrangement between his or her place of residence and a place of employment or termini near such place, provided that if the employer owns, leases or contracts for the motor vehicle used in such an arrangement, Chapter 97 of the General Statutes shall apply. (1981, c. 606, s. 1.)



§ 136-44.23. Ridesharing arrangement benefits are not income.

§ 136‑44.23.  Ridesharing arrangement benefits are not income.

Any benefits, other than salary or wages, received by a driver or a passenger while in a ridesharing arrangement shall not constitute income for the purposes of Article 4 of Chapter 105 of the General Statutes. (1981, c. 606, s. 1.)



§ 136-44.24. Ridesharing arrangements exempt from municipal licenses and taxes.

§ 136‑44.24.  Ridesharing arrangements exempt from municipal licenses and taxes.

No county, city, town or other municipal corporation may require a business license for a ridesharing arrangement, nor may they require any additional tax, fee, or registration on a vehicle used in a ridesharing arrangement. (1981, c. 606, s. 1.)



§ 136-44.25. Wage and Hour Act inapplicable to ridesharing arrangements.

§ 136‑44.25.  Wage and Hour Act inapplicable to ridesharing arrangements.

The provisions of Article 2A of Chapter 95 of the General Statutes of North Carolina shall not apply to an employee while participating in any ridesharing arrangement as defined in G.S. 136‑ 44.21, as provided in G.S. 95‑25.14(b)(6). (1981, c. 606, s. 1; c. 663, s. 14.)



§ 136-44.26. Use of public motor vehicles for ridesharing.

§ 136‑44.26.  Use of public motor vehicles for ridesharing.

Motor vehicles owned or operated by any State or local agency may be used in ridesharing arrangements for public employees, provided the public employees benefiting from said ridesharing arrangements shall pay fees which shall cover all capital operating costs of the ridesharing arrangements. (1981, c. 606, s. 1.)



§ 136-44.27. North Carolina Elderly and Disabled Transportation Assistance Program.

§ 136‑44.27.  North Carolina Elderly and Disabled Transportation Assistance Program.

(a)        There is established the Elderly and Disabled Transportation Assistance Program that shall provide State financed elderly and disabled transportation services for counties within the State.  The Department of Transportation is designated as the agency of the State responsible for administering State funds appropriated to purchase elderly and disabled transportation services for counties within the State.  The Department shall develop appropriate procedures regarding the distribution and use of these funds and shall adopt rules to implement these procedures.  No funds appropriated pursuant to this act may be used to cover State administration costs.

(b)        For the purposes of this section, an elderly person is defined as one who has reached the age of 60 or more years, and a disabled person is defined as one who has a physical or mental impairment that substantially limits one or more major life activities, an individual who has a record of such impairment, or an individual who is regarded as having such an impairment.  Certification of eligibility shall be the responsibility of the county.

(c)        All funds distributed by the Department under this section are intended to purchase additional transportation services, not to replace funds now being used by local governments for that purpose.  These funds are not to be used towards the purchase of transportation vehicles or equipment.  To this end, only those counties maintaining elderly and disabled transportation services at a level consistent with those in place on January 1, 1987, shall be eligible for additional transportation assistance funds.

(d)        The Public Transportation Division of the Department of Transportation shall distribute these funds to the counties according to the following formula:  fifty percent (50%) divided equally among all counties; twenty‑two and one‑half percent (22 1/2%) based upon the number of elderly residents per county as a percentage of the State's elderly population; twenty‑two and one‑half percent (22 1/2%) based upon the number of disabled residents per county as a percentage of the State's disabled population; and, the remaining five percent (5%) based upon a population density factor that recognizes the higher transportation costs in sparsely populated counties.

(e)        Funds distributed by the Department under this section shall be used by counties in a manner consistent with transportation development plans which have been approved by the Department and the Board of County Commissioners.  To receive funds apportioned for a given fiscal year, a county shall have an approved transportation development plan.  Funds that are not obligated in a given fiscal year due to the lack of such a plan will be distributed to the eligible counties based upon the distribution formula prescribed by subsection (d) of this section. (1987 (Reg. Sess., 1988), c. 1095, ss. 1(a), 1(b), c. 1101, s. 8.2; 1989, c. 752, s. 105(b); 1993, c. 321, s. 147.)



§ 136-44.28. Reserved for future codification purposes.

§ 136‑44.28.  Reserved for future codification purposes.



§ 136-44.29. Reserved for future codification purposes.

§ 136‑44.29.  Reserved for future codification purposes.



§§ 136-44.30 through 136-44.34: Repealed by Session Laws 1977, c. 579.

Article 2C.

House Movers Licensing Board.

§§ 136‑44.30 through 136‑44.34:  Repealed by Session Laws 1977, c.  579.



§ 136-44.35. Railroad revitalization and corridor preservation a public purpose.

Article 2D.

Railroad Revitalization.

§ 136‑44.35.  Railroad revitalization and corridor preservation a public purpose.

The General Assembly hereby finds that programs for railroad revitalization which assure the maintenance of safe, adequate, and efficient rail transportation services and that programs for railway corridor preservation which assure the availability of such corridors in the future are vital to the continued growth and prosperity of the State and serve the public purpose. (1979, c. 658, s. 1; 1989, c. 600, s. 1.)



§ 136-44.36. Department of Transportation designated as agency to administer federal and State railroad revitalization programs.

§ 136‑44.36.  Department of Transportation designated as agency to administer federal and State railroad revitalization programs.

The General Assembly hereby designates the Department of Transportation as the agency of the State of North Carolina responsible for administering all State and federal railroad revitalization programs. The Department of Transportation is authorized to develop, and the Board of Transportation is authorized to adopt, a State railroad plan, and the Department of Transportation is authorized to do all things necessary under applicable State and federal legislation to properly administer State and federal railroad revitalization programs within the State. Such authority shall include, but shall not be limited to, the power to receive federal funds and distribute and expend federal and State funds for rail programs designed to cover the costs of acquiring, by purchase, lease or other manner as the department considers appropriate, a railroad line or other rail property to maintain existing or to provide future rail service; the costs of rehabilitating and improving rail property on railroad lines to the extent necessary to permit safe, adequate and efficient rail service on such lines; and the costs of constructing rail or rail related facilities for the purpose of improving the quality, efficiency and safety of rail service. The Department shall also have the authority to preserve railroad corridors for future railroad use and interim compatible uses and may lease such corridors for interim compatible uses.  Such authority shall also include the power to receive and administer federal financial assistance without State financial participation to railroad companies to cover the costs of local rail service continuation payments, of rail line rehabilitation, and of rail line construction as listed above. This Article shall not be construed to grant to the department the power or authority to operate directly any rail line or rail facilities. (1979, c. 658, s. 2; 1987 (Reg. Sess., 1988), c. 1071, s. 1; 1989, c. 600, s. 2.)



§ 136-44.36A. Railway corridor preservation.

§ 136‑44.36A.  Railway corridor preservation.

The North Carolina Department of Transportation is authorized, pursuant to 16 U.S.C.A. § 1247(d), to preserve rail transportation corridors and permit compatible interim uses of such corridors. (1987 (Reg. Sess., 1988), c. 1071, s. 2.)



§ 136-44.36B. Power of Department to preserve and acquire railroad corridors.

§ 136‑44.36B.  Power of Department to preserve and acquire railroad corridors.

In exercising its power to preserve railroad corridors, the Department of Transportation may acquire property for new railroad corridors and may acquire property that is or has been part of a railroad corridor by purchase, gift, condemnation, or other method, provided that the Department may not condemn part of an existing, active railroad line. The procedures in Article 9 of this Chapter apply when the Department condemns property to preserve or acquire a railroad corridor. (1989, c. 600, s. 3; 1991, c. 673, s. 1.)



§ 136-44.36C. Installment contracts authorized.

§ 136‑44.36C.  Installment contracts authorized.

The Department of Transportation may purchase active or inactive railroad lines, corridors, rights‑of‑way, locomotives, rolling stock, and other rail property, both real and personal, by installment contracts which create in the property purchased a security interest to secure payment of the purchase money.  No deficiency judgment may be rendered against the Department of Transportation in any action for breach of a contractual obligation authorized by this section, and the taxing power of the State is not and may not be pledged directly or indirectly to secure any money due the seller. (1991, c. 673, s. 2.)



§ 136-44.36D. Recreational leasing requirements.

§ 136‑44.36D.  Recreational leasing requirements.

Portions of rail corridors held by the North Carolina Department of Transportation in fee simple absolute may be leased by the Department for interim public recreation use provided the following conditions are met:

(1)        Before requesting trail use, a sponsoring unit of local government has held a public hearing in accordance with G.S. 143‑318.12 and notified the owners of all parcels of land abutting the corridor as shown on the county tax listing of the hearing date, place, and time by first‑class mail at the last addresses listed for such owners on the county tax abstracts. A transcript of all public comments presented at the hearing has been sent to the North Carolina Department of Transportation at the time of requesting use of the corridor.

(2)        A unit of local government has requested use of the rail corridor or a portion thereof for interim public recreational trail use, and agrees in writing to assume all development costs as well as management, security, and liability responsibilities as defined by the North Carolina Department of Environment and Natural Resources and the North Carolina Department of Transportation.

(3)        Adjacent property owners are offered broad voting representation by membership in the organization, if any, that is delegated most immediate responsibility for development and management of the rail‑trail by the sponsoring local government.

(4)        The North Carolina Department of Transportation has determined that there will not likely be a need to resume active rail service in the leased portion of the rail corridor for at least 10 years.

(5)        Any lease or other agreement allowing trail use includes terms for resumption of active rail use which will assure unbroken continuation of the corridor's perpetual use for railroad purposes and interim compatible uses.

(6)        Use of the rail corridor or portions thereof as a recreational trail does not interfere with the ultimate transportation purposes of the corridor as determined by the North Carolina Department of Transportation.  (1991, c. 751, s. 1; 1997‑443, s. 11A.119(a).)



§ 136-44.37. Department to provide nonfederal matching share.

§ 136‑44.37.  Department to provide nonfederal matching share.

The Department of Transportation upon approval by the Board of Transportation and the Director of the Budget may provide for the matching share of federal rail revitalization assistance programs through private resources, county funds or State appropriations as may be provided by the General Assembly. (1979, c. 658, s. 3; 1983, c. 717, s. 48; 1985 (Reg. Sess., 1986), c. 955, ss. 47, 48; 2006‑203, s. 76.)



§ 136-44.38. Department to provide State and federal financial assistance to cities and counties for rail revitalization.

§ 136‑44.38.  Department to provide State and federal financial assistance to cities and counties for rail revitalization.

(a)        The Department of Transportation is authorized to distribute to cities and counties State financial assistance for local rail revitalization programs provided that every rail revitalization project for which State financial assistance would be utilized must be approved by the Board of Transportation and by the Director of the Budget.

(b)        Repealed by Session Laws 1989, c. 600, s. 4. (1979, c. 658, s. 3; 1983, c. 717, s. 48; 1985 (Reg. Sess., 1986), c. 955, ss. 49, 50; 1989, c. 600, s. 4; 2006‑203, s. 77.)



§§ 136-44.39 through 136-44.49. Reserved for future codification purposes.

§§ 136‑44.39 through 136‑44.49.  Reserved for future codification purposes.



§ 136-44.50. Transportation corridor official map act.

Article 2E.

Transportation Corridor Official Map Act.

§ 136‑44.50.  Transportation corridor official map act.

(a)        A transportation corridor official map may be adopted or amended by any of the following:

(1)        The governing board of any local government for any thoroughfare included as part of a comprehensive plan for streets and highways adopted pursuant to G.S. 136‑66.2 or for any proposed public transportation corridor included in the adopted long‑range transportation plan.

(2)        The Board of Transportation, or the governing board of any county, for any portion of the existing or proposed State highway system or for any public transportation corridor, to include rail, that is in the Transportation Improvement Program.

(3)        Regional public transportation authorities created pursuant to Article 26 of Chapter 160A of the General Statutes or regional transportation authorities created pursuant to Article 27 of Chapter 160A of the General Statutes for any portion of the existing or proposed State highway system, or for any proposed public transportation corridor, or adjacent station or parking lot, included in the adopted long‑range transportation plan.

(4)        The North Carolina Turnpike Authority for any project being studied pursuant to G.S. 136‑89.183.

(5)        The Wilmington Urban Area Metropolitan Planning Organization for any project that is within its urbanized boundary and identified in G.S. 136‑179.

Before a city adopts a transportation corridor official map that extends beyond the extraterritorial jurisdiction of its building permit issuance and subdivision control ordinances, or adopts an amendment to a transportation corridor official map outside the extraterritorial jurisdiction of its building permit issuance and subdivision control ordinances, the city shall obtain approval from the Board of County Commissioners.

(a1)      No property may be regulated under this Article until:

(1)        The governing board of the city, the county, the regional transportation authority, the North Carolina Turnpike Authority, or the Department of Transportation has held a public hearing in each county affected by the map on the proposed map or amendment. Notice of the hearing shall be provided:

a.         By publication at least once a week for four successive weeks prior to the hearing in a newspaper having general circulation in the county in which the transportation corridor to be designated is located.

b.         By two week written notice to the Secretary of Transportation, the Chairman of the Board of County Commissioners, and the Mayor of any city or town through whose corporate or extraterritorial jurisdiction the transportation corridor passes.

c.         By posting copies of the proposed transportation corridor map or amendment at the courthouse door for at least 21 days prior to the hearing date. The notice required in sub‑subdivision a. above shall make reference to this posting.

d.         By first‑class mail sent to each property owner affected by the corridor. The notice shall be sent to the address listed for the owner in the county tax records.

(1a)      The transportation corridor official map has been adopted or amended by the governing board of the city, the county, the regional transportation authority, the North Carolina Turnpike Authority, or the Department.

(2)        A permanent certified copy of the transportation corridor official map or amendment has been filed with the register of deeds. The boundaries may be defined by map or by written description, or a combination thereof. The copy shall measure approximately 20 inches by 12 inches, including no less than one and one‑half inches binding space on the left‑hand side.

(3)        The names of all property owners affected by the corridor have been submitted to the Register of Deeds.

(b)        Transportation corridor official maps and amendments shall be distributed and maintained in the following manner:

(1)        A copy of the official map and each amendment thereto shall be filed in the office of the city clerk and in the office of the district engineer.

(2)        A copy of the official map, each amendment thereto and any variance therefrom granted pursuant to G.S. 136‑44.52 shall be furnished to the tax supervisor of any county and tax collector of any city affected thereby. The portion of properties embraced within a transportation corridor and any variance granted shall be clearly indicated on all tax maps maintained by the county or city for such period as the designation remains in effect.

(3)        Notwithstanding any other provision of law, the certified copy filed with the register of deeds shall be placed in a book maintained for that purpose and cross‑indexed by number of road, street name, or other appropriate description. The register of deeds shall collect a fee of five dollars ($5.00) for each map sheet or page recorded.

(4)        The names submitted as required under subdivision (a1)(3) of this section shall be indexed in the "grantor" index by the Register of Deeds.

(c)        Repealed by Session Laws 1989, c. 595, s. 1.

(d)        Within one year following the establishment of a transportation corridor official map or amendment, work shall begin on an environmental impact statement or preliminary engineering. The failure to begin work on the environmental impact statement or preliminary engineering within the one‑year period shall constitute an abandonment of the corridor, and the provisions of this Article shall no longer apply to properties or portions of properties embraced within the transportation corridor. A local government may prepare environmental impact studies and preliminary engineering work in connection with the establishment of a transportation corridor official map or amendments to a transportation corridor official map. When a city or county prepares a transportation corridor official map for a street or highway that has been designated a State responsibility pursuant to G.S. 136‑66.2, the environmental impact study and preliminary engineering work shall be reviewed and approved by the Department of Transportation. An amendment to a corridor shall not extend the one‑year period provided by this section unless it establishes a substantially different corridor in a primarily new location.

(e)        The term "amendment" for purposes of this section includes any change to a transportation corridor official map, including:

(1)        Failure of the Department of Transportation, the North Carolina Turnpike Authority, a city, a county, or a regional transportation authority to begin work on an environmental impact statement or preliminary engineering as required by this section; or

(2)        Deletion of the corridor from the transportation corridor official map by action of the Board of Transportation, the North Carolina Turnpike Authority, or deletion of the corridor from the long‑range transportation plan of a city, county, or regional transportation authority by action of the city, county, or regional transportation authority governing Board.

(f)         The term "transportation corridor" as used in this Article does not include bikeways or greenways.  (1987, c. 747, s. 19; 1989, c. 595, s. 1; 1998‑184, s. 1; 2005‑275, s. 1; 2005‑418, s. 9; 2006‑237, s. 1; 2008‑180, s. 3; 2009‑332, ss. 1, 2; 2009‑570, s. 44.)



§ 136-44.51. Effect of transportation corridor official map.

§ 136‑44.51.  Effect of transportation corridor official map.

(a)        After a transportation corridor official map is filed with the register of deeds, no building permit shall be issued for any building or structure or part thereof located within the transportation corridor, nor shall approval of a subdivision, as defined in G.S. 153A‑335 and G.S. 160A‑376, be granted with respect to property within the transportation corridor. The Secretary of Transportation or his designee, the director of a regional public transportation authority, or the director of a regional transportation authority, as appropriate, shall be notified within 10 days of all requests for building permits or subdivision approval within the transportation corridor. The provisions of this section shall not apply to valid building permits issued prior to August 7, 1987, or to building permits for buildings and structures which existed prior to the filing of the transportation corridor provided the size of the building or structure is not increased and the type of building code occupancy as set forth in the North Carolina Building Code is not changed.

(b)        In any event, no application for building permit issuance or subdivision plat approval for a tract subject to a valid transportation corridor official map shall be delayed by the provisions of this section for more than three years from the date of its original submittal. (1987, c. 747, s. 19; 1998‑184, s. 1.)



§ 136-44.52. Variance from transportation corridor official map.

§ 136‑44.52.  Variance from transportation corridor official map.

(a)        The Department of Transportation, the regional public transportation authority, the regional transportation authority, or the local government which initiated the transportation corridor official map shall establish procedures for considering petitions for variance from the requirements of G.S. 136‑44.51.

(b)        The procedure established by the State shall provide for written notice to the Mayor and Chairman of the Board of County Commissioners of any affected city or county, and for the hearing to be held in the county where the affected property is located.

(c)        Local governments may provide for petitions for variances to be heard by the board of adjustment or other boards or commissions which can hear variances authorized by G.S. 160A‑388. The procedures for boards of adjustment shall be followed except that no vote greater than a majority shall be required to grant a variance.

(c1)      The procedure established by a regional public transportation authority or a regional transportation authority pursuant to subsection (a) of this section shall provide for a hearing de novo by the Department of Transportation for any petition for variance which is denied by the regional public transportation authority or the regional transportation authority. All hearings held by the Department of Transportation under this subsection shall be conducted in accordance with procedures established by the Department of Transportation pursuant to subsection (a) of this section.

(d)        A variance may be granted upon a showing that:

(1)        Even with the tax benefits authorized by this Article, no reasonable return may be earned from the land; and

(2)        The requirements of G.S. 136‑44.51 result in practical difficulties or unnecessary hardships.  (1987, c. 747, s. 19; 1998‑184, s. 1; 2008‑180, s. 4.)



§ 136-44.53. Advance acquisition of right-of-way within the transportation corridor.

§ 136‑44.53.  Advance acquisition of right‑of‑way within the transportation corridor.

(a)        After a transportation corridor official map is filed with the register of deeds, a property owner has the right of petition to the filer of the map for acquisition of the property due to an imposed hardship. The Department of Transportation, the regional public transportation authority, the regional transportation authority, or the local government that initiated the transportation corridor official map may make advanced acquisition of specific parcels of property when that acquisition is determined by the respective governing board to be in the best public interest to protect the transportation corridor from development or when the transportation corridor official map creates an undue hardship on the affected property owner. The procedure established by a regional public transportation authority or a regional transportation authority pursuant to subsection (b) of this section shall provide for a hearing de novo by the Department of Transportation for any request for advance acquisition due to hardship that is denied by an authority. All hearings held by the Department under this subsection shall be conducted in accordance with procedures established by the Department pursuant to subsection (b) of this section. Any decision of the Department pursuant to this subsection shall be final and binding. Any property determined eligible for hardship acquisition shall be acquired within three years of the finding or the restrictions of the map shall be removed from the property.

(b)        Prior to making any advanced acquisition of right‑of‑way under the authority of this Article, the Board of Transportation or the respective governing board which initiated the transportation corridor official map shall develop and adopt appropriate policies and procedures to govern the advanced acquisition of right‑of‑way and to assure that the advanced acquisition is in the best overall public interest.

(c)        When a local government makes an advanced right‑of‑way acquisition of property within a transportation corridor official map for a street or highway that has been determined to be a State responsibility pursuant to the provisions of G.S. 136‑66.2, the Department of Transportation shall reimburse the local government for the cost of any advanced right‑of‑way acquisition at the time the street or highway is constructed. The Department of Transportation shall have no responsibility to reimburse a municipality for any advanced right‑of‑way acquisition for a street or highway that has not been designated a State responsibility pursuant to the provisions of G.S. 136‑66.2 prior to the initiation of the advanced acquisition by the city. The local government shall obtain the concurrence of the Department of Transportation in all instances of advanced acquisition.

(d)        In exercising the authority granted by this section, a local government is authorized to expend its funds for the protection of rights‑of‑way shown on a duly adopted transportation corridor official map whether the right‑of‑way to be acquired is located inside or outside the municipal corporate limits.  (1987, c. 747, s. 19; 1998‑184, s. 1; 2008‑180, s. 5; 2008‑187, s. 47.7.)



§ 136-44.54. Standard for appraisal of right-of-way within corridor.

§ 136‑44.54.  Standard for appraisal of right‑of‑way within corridor.

The Department shall utilize the criteria contained in 49 C.F.R. § 24.103 (1997) when appraising right‑of‑way in a transportation corridor designated under this Article. (1998‑184, s. 1.)



§ 136-45. General purpose of law; control, repair and maintenance of highways.

Article 3.

State Highway System.

Part 1. Highway System.

§ 136‑45.  General purpose of law; control, repair and maintenance of highways.

The general purpose of the laws creating the Department of Transportation is that said Department of Transportation shall take over, establish, construct, and maintain a statewide system of hard‑surfaced and other dependable highways running to all county seats, and to all principal towns, State parks, and principal State institutions, and linking up with state highways of adjoining states and with national highways into national forest reserves by the most practical routes, with special view of development of agriculture, commercial and natural resources of the State, and, except as otherwise provided by law, for the further purpose of permitting the State to assume control of the State highways, repair, construct, and reconstruct and maintain said highways at the expense of the entire State, and to relieve the counties and cities and towns of the State of this burden. (1921, c. 2, s. 2; C.S., s. 3846(a); 1943, c. 410; 1957, c. 65, s. 11; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1; 2007‑428, s. 2.)



§§ 136-46 through 136-47. Repealed by Session Laws 1977, c. 464, s. 22.

§§ 136‑46 through 136‑47.  Repealed by Session Laws 1977, c. 464, s. 22.



§§ 136-48 through 136-50. Repealed by Session Laws 1943, c. 410.

§§ 136‑48 through 136‑50.  Repealed by Session Laws 1943, c. 410.



§ 136-51. Maintenance of county public roads vested in Department of Transportation.

Part 2. County Public Roads Incorporated into State Highway System.

§ 136‑51.  Maintenance of county public roads vested in Department of Transportation.

From and after July 1, 1931, the exclusive control and management and responsibility for all public roads in the several counties shall be vested in the Department of Transportation as hereinafter provided, and all county, district, and township highway or road commissioners, by whatever name designated, and whether created under public, public‑local, or private acts, shall be abolished:

Provided, that for the purpose of providing for the payment of any bonded or other indebtedness, and for the interest thereon, that may be outstanding as an obligation of any county, district, or township commission herein abolished, the boards of county commissioners of the respective counties are hereby constituted fiscal agents, and are vested with authority and it shall be their duty to levy such taxes on the taxable property or persons within the respective county, district, or township by or for which said bonds or other indebtedness were issued or incurred and as are now authorized by law to the extent that the same may be necessary to provide for the payment of such obligations; and the respective commissions herein abolished shall on or before July 1, 1931, turn over to said boards of county commissioners any moneys on hand or evidences of indebtedness properly applicable to the discharge of any such indebtedness (except such moneys as are mentioned in paragraph (a) above); and all uncollected special road taxes shall be payable to said boards of county commissioners, and the portion of said taxes applicable to indebtedness shall be applied by said commissioners to said indebtedness, or invested in a sinking fund according to law. All that portion of said taxes or other funds coming into the hands of said county commissioners and properly applicable to the maintenance or improvement of the public roads of the county shall be held by them as a special road fund and disbursed upon proper orders of the Department of Transportation.

Provided, further, that in order to fully carry out the provisions of this section the respective boards of county commissioners are vested with full authority to prosecute all suitable legal actions.

Nothing in this section shall prevent a county from participating in the cost of rights‑of‑way, construction, reconstruction, improvement, or maintenance of a road on the State highway system under agreement with the Department of Transportation. A county is authorized and empowered to acquire land by dedication and acceptance, purchase, or eminent domain and make improvements to portions of the State highway system lying within or outside the county limits utilizing local funds that have been authorized for that purpose. The provisions of G.S. 153A‑15 apply to any county attempting to acquire property outside its limits. All improvements to the State highway system shall be done in accordance with the specifications and requirements of the Department of Transportation. (1931, c. 145, s. 7; 1933, c. 172, s. 17; 1957, c. 65, s. 11; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1; 2007‑428, s. 3.)



§§ 136-52 through 136-53. Repealed by Session Laws 1977, c. 464, s. 22.

§§ 136‑52 through 136‑53.  Repealed by Session Laws 1977, c. 464, s. 22.



§ 136-54. Power to make changes.

Part 3. Power to Make Changes in Highway System.

§ 136‑54.  Power to make changes.

The Board of Transportation shall be authorized, when in its judgment the public good requires it, to change, alter, add to, or abandon and substitute new sections for, any portion of the State highway system. (1927, c. 46, s. 1; 1933, c. 172, s. 17; 1957, c. 65, s. 11; 1965, c. 538, s. 2; 1967, c. 1128, s. 1; 1973, c. 507, s. 5; 1977, c. 464, s. 23.)



§ 136-55. Repealed by Session Laws 1979, c. 143, s. 1.

§ 136‑55.  Repealed by Session Laws 1979, c. 143, s. 1.



§ 136-55.1. Notice of abandonment.

§ 136‑55.1.  Notice of abandonment.

(a)        At least 60 days prior to any action by the Department of Transportation abandoning a segment of road and removing the same from the State highway system for maintenance, except roads abandoned on request of the county commissioners under G.S. 136‑63, the Department of Transportation shall notify by registered mail or personal delivery all owners of property adjoining the section of road to be abandoned whose whereabouts can be ascertained by due diligence.  Said notice shall describe the section of road which is proposed to be abandoned and shall give the date, place and time of the Department of Transportation meeting at which the action abandoning said section of road is to be taken.

(b)        In keeping with its overall zoning scheme and long‑range plans regarding the extraterritorial jurisdiction area, a municipality may keep open and assume responsibility for maintenance of a road within one mile of its corporate limits once it is abandoned from the State highway system. (1957, c. 1063; 1967, c. 1128, s. 3; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1; 1993, c. 533, s. 13.)



§ 136-56. Repealed by Session Laws 1967, c. 1128, s. 4.

§ 136‑56.  Repealed by Session Laws 1967, c. 1128, s. 4.



§ 136-57. Repealed by Session Laws 1965, c. 538, s. 1.

§ 136‑57.  Repealed by Session Laws 1965, c. 538, s. 1.



§ 136-58. Repealed by Session Laws 1977, c. 464, s. 22.

§ 136‑58.  Repealed by Session Laws 1977, c. 464, s. 22.



§ 136-59. No court action against Board of Transportation.

§ 136‑59.  No court action against Board of Transportation.

No action shall be maintained in any of the courts of this  State against the Board of Transportation to determine the location of any State highways or portion thereof, by any person, corporation, or municipal corporation. (1927, c. 46, s. 7; 1933, c. 172, s. 17; 1957, c. 65, s. 11; 1967, c. 1128, s. 5; 1973, c. 507, s. 5.)



§§ 136-60 through 136-61. Repealed by Session Laws 1973, c. 507, s. 23.

§§ 136‑60 through 136‑61.  Repealed by Session Laws 1973, c. 507, s. 23.



§ 136-62. Right of petition.

§ 136‑62.  Right of petition.

The citizens of the State shall have the right to present petitions to the board of county commissioners, and through the board to the Department of Transportation, concerning additions to the system and improvement of roads. The board of county commissioners shall receive such petitions, forwarding them on to the Board of Transportation with their recommendations. Petitions on hand at the time of the periodic preparation of the secondary road plan shall be considered by the representatives of the Department of Transportation  in preparation of that plan, with report on action taken by these representatives on such petitions to the board of commissioners at the time of consultation. The citizens of the State shall at all times have opportunities to discuss any aspect of secondary road additions, maintenance, and construction, with representatives of the Department of Transportation in charge of the preparation of the secondary road plan, and if not then satisfied opportunity to discuss any such aspect with the division engineer, the Secretary of Transportation, and the Board of Transportation in turn. (1931, c. 145, s. 14; 1933, c. 172, s. 17; 1957, c. 65, s. 7; 1965, c. 55, s. 12; 1973, c. 507, s. 5; 1977, c. 464, ss. 7.1, 24, 24.1.)



§ 136-63. Change or abandonment of roads.

§ 136‑63.  Change or abandonment of roads.

(a)        The board of county commissioners of any county may, on its own motion or on petition of a group of citizens, request the Board of Transportation to change or abandon any road in the secondary system when the best interest of the people of the county will be served thereby.  The Board of Transportation shall thereupon make inquiry into the proposed change or abandonment, and if in its opinion the public interest demands it, shall make such change or abandonment.  If the change or abandonment shall affect a road connecting with any street of a city or town, the change or abandonment shall not be made until the street‑governing body of the city or town shall have been duly notified and given opportunity to be heard on the question.  Any request by a board of county commissioners or street‑governing body of a city refused by the Board of Transportation may be presented again upon the expiration of 12 months.

(b)        In keeping with its overall zoning scheme and long‑range plans regarding the extraterritorial jurisdiction area, a municipality may keep open and assume responsibility for maintenance of a road within one mile of its corporate limits once it is abandoned from the State highway system. (1931, c. 145, s. 15; 1957, c. 65, s. 8; 1965, c. 55, s. 13; 1973, c. 507, s. 22 1/2; 1975, c. 19, s. 45; 1977, c. 464, s. 25; 1993, c. 533, s. 14.)



§ 136-64. Filing of complaints with Department of Transportation; hearing and appeal.

§ 136‑64.  Filing of complaints with Department of Transportation; hearing and appeal.

In the event of failure to maintain the roads of the State highway system or any county road system in good condition, the board of county commissioners of such county may file complaint with the Department of Transportation. When any such complaint is filed, the Department of Transportation shall at once investigate the same, and if the same be well founded, the said Department of Transportation shall at once order the repair and maintenance of the roads complained of and investigate the negligence of the persons in charge of the roads so complained of, and if upon investigation the person in charge of the road complained of be at fault, he may be discharged from the service of the Department of Transportation. The board of commissioners of any county, who shall feel aggrieved at the action of the Department of Transportation upon complaint filed, may appeal from the decision of the Department of Transportation to the Governor, and it shall be the duty of the Governor to adjust the differences between the board of county commissioners and the Department of Transportation. (1921, c. 2, s. 20; C.S., s. 3846(11); 1931, c. 145, s. 17; 1933, c. 172, s. 17; 1957, c. 65, s. 11; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1.)



§ 136-64.1. Applications for intermittent closing of roads within watershed improvement project by Department of Transportation; notice; regulation by Department; delegation of authority; markers.

§136‑64.1. Applications for intermittent closing of roads within watershed improvement project by Department of Transportation; notice; regulation by Department; delegation of authority; markers.

(a)        Upon proper application by the board of commissioners of a drainage district established under the provisions of Chapter 156 of the General Statutes of North Carolina, by the board of trustees of a watershed improvement district established under the provisions of Article 2 of Chapter 139 of the General Statutes, by the board of county commissioners of any county operating a county watershed improvement program under the provisions of Article 3 of Chapter 139 of the General Statutes, by the board of commissioners of any watershed improvement commission appointed by a board of county commissioners or by the board of supervisors of any soil and water conservation district designated by a board of county commissioners to exercise authority in carrying out a county watershed improvement program, the Department of Transportation, for roads coming under its jurisdictional control, is hereby authorized to permit the intermittent closing of any secondary road within the boundaries of any watershed improvement project operated by the applicants, whenever in the judgment of the Department of Transportation it is necessary to do so, and when the secondary road will be intermittently subject to inundation by floodwaters retained by an approved watershed improvement project.

(b)        Before any permit may be issued for the temporary inundation and closing of such a road, an application for such permit shall be made to the Department of Transportation by the public body having jurisdiction over the watershed improvement project. The application shall specify the secondary road involved, the anticipated frequency and duration of intermittent flooding of the secondary road involved, and shall request that a permit be granted to the applicant public body to allow the intermittent closing of the road.

(c)        Upon receipt of such an application the Department of Transportation shall give public notice of the proposed action by publication once each week for two consecutive weeks in a newspaper of general circulation in the county or counties within which the proposed intermittent closing of road or roads would occur; and such notices shall contain a description of the places of beginning and the places of ending of such intermittent closing. In addition, the Department of Transportation shall give notice to all public utilities or common carriers having facilities located within the rights‑of‑way of any roads being closed by mailing copies of such notices to the appropriate offices of the public utility or common carrier having jurisdiction over the affected facilities of the public utility or common carrier. Not sooner than 14 days after publication and mailing of notices, the Department of Transportation or the municipality may issue its permit with respect to such road.

(d)        The Department of Transportation shall have the discretion to deny any application submitted pursuant to this section, or it may grant a permit on any condition it deems warranted. The Department, however, shall consider the use of alternate routes available during flooding of the roads, and any inconvenience to the public or temporary loss of access to business, homes and property. The Department shall have the authority to promulgate regulations for the issuance of permits under this section and it may delegate the authority for the consideration, issuance or denial of such permits to the State Highway Administrator. Any applicant granted a permit pursuant to this section shall cause suitable markers to be installed on the secondary road to advise the general public of the intermittent closing of the road or roads involved. Such markers shall be located and approved by the State Highway Administrator. (1975, c. 639, s. 1; 1977, c. 464, s. 7.1.)



§§ 136-65 through 136-66: Repealed by Session Laws 1943, c. 410.

§§ 136‑65 through 136‑66:  Repealed by Session Laws 1943, c.  410.



§ 136-66.1. Responsibility for streets inside municipalities.

Article 3A.

Transportation Systems in and around Municipalities.

§ 136‑66.1.  Responsibility for streets inside municipalities.

Responsibility for streets and highways inside the corporate limits of municipalities is hereby defined as follows:

(1)        The State Highway System.  The State highway system inside the corporate limits of municipalities shall consist of a system of major streets and highways necessary to move volumes of traffic efficiently and effectively from points beyond the corporate limits of the municipalities through the municipalities and to major business, industrial, governmental and institutional destinations located inside the municipalities. The Department of Transportation shall be responsible for the maintenance, repair, improvement, widening, construction and reconstruction of this system. These streets and highways within corporate limits are of primary benefit to the State in developing a statewide coordinated system of primary and secondary streets and highways. Each highway division shall develop an annual work plan for maintenance and contract resurfacing, within their respective divisions, consistent with the needs, inasmuch as possible, as identified in the report developed in accordance with G.S. 136‑44.3. In developing the annual work plan, the highway division shall give consideration to any special needs or information provided by the municipalities within their respective divisions. The plan shall be made available to the municipalities within the respective divisions upon request.

(2)        The Municipal Street System.  In each municipality the municipal street system shall consist of those streets and highways accepted by the municipality which are not a part of the State highway system. The municipality shall be responsible for the maintenance, construction, reconstruction, and right‑of‑way acquisition for this system.

(3)        Maintenance of State Highway System by Municipalities.  Any city or town, by written contract with the Department of Transportation, may undertake to maintain, repair, improve, construct, reconstruct or widen those streets within municipal limits which form a part of the State highway system, and may also, by written contract with the Department of Transportation, undertake to install, repair and maintain highway signs and markings, electric traffic signals and other traffic‑control devices on such streets. All work to be performed by the city or town under such contract or contracts shall be in accordance with Department of Transportation standards, and the consideration to be paid by the Department of Transportation to the city or town for such work, whether in money or in services, shall be adequate to reimburse the city or town for all costs and expenses, direct or indirect, incurred by it in the performance of such work. The city or town under contract with the Department shall develop an annual work plan for maintenance of the State highway system consistent with the needs, inasmuch as possible, as identified in the report developed in accordance with G.S. 136‑44.3. The annual work plan shall be submitted to the respective division engineers and shall be mutually agreeable to both parties.

(4)        If the governing body of any municipality determines that it is in the best interest of its citizens to do so, it may expend its funds for the purpose of making any of the following improvements on streets that are within its corporate limits and form a part of the State highway system:

a.         Construction of curbing and guttering.

b.         Adding of lanes for automobile parking.

c.         Constructing street drainage facilities which may by reasonable engineering estimates be attributable to that amount of surface water collected upon and flowing from municipal streets which do not form a part of the State highway system.

d.         Constructing sidewalks.

e.         Intersection improvements, if the governing body determines that such improvements will decrease traffic congestion, improve safety conditions, and improve air quality.

In exercising the authority granted herein, the municipality may, with the consent of the Department of Transportation, perform the work itself, or it may enter into a contract with the Department of Transportation to perform such work. Any work authorized by this subdivision shall be financed entirely by the municipality and be approved by the Department of Transportation.

The cost of any work financed by a municipality under this subdivision may be assessed against the properties abutting the street or highway upon which such work was performed in accordance with the procedures of either Article 10 of Chapter 160A of the General Statutes or any charter provisions or local acts applicable to the particular municipality.  (1959, c. 687, s. 1; 1969, cc. 798, 978; 1973, c. 507, s. 5; 1975, c. 664, s. 3; 1977, c. 464, s. 7.1; 1987, c. 747, s. 2; 1993 (Reg. Sess., 1994), c. 690, s. 1; 1995, c. 163, s. 14; 2005‑382, s. 2; 2009‑266, s. 2.)



§ 136-66.2. Development of a coordinated transportation system and provisions for streets and highways in and around municipalities.

§ 136‑66.2.  Development of a coordinated transportation system and provisions for streets and highways in and around municipalities.

(a)        Each municipality, not located within a metropolitan planning organization (MPO) as recognized in G.S. 136‑200.1, with the cooperation of the Department of Transportation, shall develop a comprehensive transportation plan that will serve present and anticipated travel demand in and around the municipality. The plan shall be based on the best information available including, but not limited to, population growth, economic conditions and prospects, and patterns of land development in and around the municipality, and shall provide for the safe and effective use of the transportation system. In the development of the plan, consideration shall be given to all transportation modes including, but not limited to, the street system, transit alternatives, bicycle, pedestrian, and operating strategies. The Department of Transportation may provide financial and technical assistance in the preparation of such plans. Each MPO, with cooperation of the Department of Transportation, shall develop a comprehensive transportation plan in accordance with 23 U.S.C. § 134. In addition, an MPO may include projects in its transportation plan that are not included in a financially constrained plan or are anticipated to be needed beyond the horizon year as required by 23 U.S.C. § 134. For municipalities located within an MPO, the development of a comprehensive transportation plan will take place through the metropolitan planning organization. For purposes of transportation planning and programming, the MPO shall represent the municipality's interests to the Department of Transportation.

(b)        After completion and analysis of the plan, the plan shall be adopted by both the governing body of the municipality or MPO and the Department of Transportation as the basis for future transportation improvements in and around the municipality or within the MPO. The governing body of the municipality and the Department of Transportation shall reach agreement as to which of the existing and proposed streets and highways included in the adopted plan will be a part of the State highway system and which streets will be a part of the municipal street system. As used in this Article, the State highway system shall mean both the primary highway system of the State and the secondary road system of the State within municipalities.

(b1)      The Department of Transportation may participate in the development and adoption of a transportation plan or updated transportation plan when all local governments within the area covered by the transportation plan have adopted land development plans within the previous five years. The Department of Transportation may participate in the development of a transportation plan if all the municipalities and counties within the area covered by the transportation plan are in the process of developing a land development plan. The Department of Transportation may not adopt or update a transportation plan until a local land development plan has been adopted. A qualifying land development plan may be a comprehensive plan, land use plan, master plan, strategic plan, or any type of plan or policy document that expresses a jurisdiction's goals and objectives for the development of land within that jurisdiction. At the request of the local jurisdiction, the Department may review and provide comments on the plan but shall not provide approval of the land development plan.

(b2)      The municipality or the MPO shall provide opportunity for public comments prior to adoption of the transportation plan.

(b3)      Each county, with the cooperation of the Department of Transportation, may develop a comprehensive transportation plan utilizing the procedures specified for municipalities in subsection (a) of this section. This plan may be adopted by both the governing body of the county and the Department of Transportation. For portions of a county located within an MPO, the development of a comprehensive transportation plan shall take place through the metropolitan planning organization.

(b4)      To complement the roadway element of the transportation plan, municipalities and MPOs may develop a collector street plan to assist in developing the roadway network. The Department of Transportation may review and provide comments but is not required to provide approval of the collector street plan.

(c)        From and after the date that the plan is adopted, the streets and highways designated in the plan as the responsibility of the Department of Transportation shall become a part of the State highway system and all such system streets shall be subject to the provisions of G.S. 136‑93, and all streets designated in the plan as the responsibility of the municipality shall become a part of the municipal street system.

(d)        For municipalities not located within an MPO, either the municipality or the Department of Transportation may propose changes in the plan at any time by giving notice to the other party, but no change shall be effective until it is adopted by both the Department of Transportation and the municipal governing board. For MPOs, either the MPO or the Department of Transportation may propose changes in the plan at any time by giving notice to the other party, but no change shall be effective until it is adopted by both the Department of Transportation and the MPO.

(e)        Until the adoption of a comprehensive transportation plan that includes future development of the street system in and around municipalities, the Department of Transportation and any municipality may reach an agreement as to which existing or proposed streets and highways within the municipal boundaries shall be added to or removed from the State highway system.

(f)         Streets within municipalities which are on the State highway system as of July 1, 1959, shall continue to be on that system until changes are made as provided in this section.

(g)        The street and highway elements of the plans developed pursuant to G.S. 136‑66.2 shall serve as the plan referenced in G.S. 136‑66.10(a). (1959, c. 687, s. 2; 1969, c. 794, s. 3; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1; 2001‑168, s. 1.)



§ 136-66.3. Local government participation in improvements to the State transportation system.

§ 136‑66.3.  Local government participation in improvements to the State transportation system.

(a)        Municipal Participation Authorized.  A municipality may, but is not required to, participate in the right‑of‑way and construction cost of a State transportation improvement approved by the Board of Transportation under G.S. 143B‑350(f)(4) that is located in the municipality or its extraterritorial jurisdiction.

(b)        Process for Initiating Participation.  A municipality interested in participating in the funding of a State highway improvement project may submit a proposal to the Department of Transportation. The Department and the municipality shall include their respective responsibilities for a proposed municipal participation project in any agreement reached concerning participation.

(c)        Type of Participation Authorized.  A municipality is authorized and empowered to acquire land by dedication and acceptance, purchase, or eminent domain, and make improvements to portions of the State transportation system lying within or outside the municipal corporate limits utilizing local funds that have been authorized for that purpose. All improvements to State transportation systems shall be done in accordance with the specifications and requirements of the Department of Transportation.

(c1)      No TIP Disadvantage for Participation.  If a county or municipality participates in a State transportation system improvement project, as authorized by this section, or by G.S. 136‑51 and G.S. 136‑98, the Department shall ensure that the local government's participation does not cause any disadvantage to any other project in the Transportation Improvement Program under G.S. 143B‑350(f)(4).

(c2)      Distribution of State Funds Made Available by County or Municipal Participation.  Any State or federal funds allocated to a project that are made available by county or municipal participation in a project contained in the Transportation Improvement Program under G.S. 143B‑350(f)(4) shall remain in the same funding region that the funding was allocated to under the distribution formula contained in G.S. 136‑17.2A.

(c3)      Limitation on Agreements.  The Department shall not enter into any agreement with a county or municipality to provide additional total funding for highway construction in the county or municipality in exchange for county or municipal participation in any project contained in the Transportation Improvement Program under G.S. 143B‑350(f)(4).

(d)        Authorization to Participate in Development‑Related Improvements.  When in the review and approval by a local government of plans for the development of property abutting a State transportation system it is determined by the municipality that improvements to the State highway system are necessary to provide for the safe and orderly movement of traffic, the local government is authorized to construct, or have constructed, said improvements to the State transportation system in vicinity of the development. For purposes of this section, improvements include but are not limited to additional travel lanes, turn lanes, curb and gutter, drainage facilities, and other transportation system improvements. All improvements to a State transportation system shall be constructed in accordance with the specifications and requirements of the Department of Transportation and be approved by the Department of Transportation.

(e)        Authorization to Participate in Project Additions.  Pursuant to an agreement with the Department of Transportation, a county or municipality may reimburse the Department of Transportation for the cost of all improvements, including additional right‑of‑way, for a street, highway improvement projects, or other transportation system improvements approved by the Board of Transportation under G.S. 143B‑350(f)(4), that are in addition to those improvements that the Department of Transportation would normally include in the project.

(e1)      Reimbursement Procedure.  Upon request of the county or municipality, the Department of Transportation shall allow the local government a period of not less than three years from the date construction of the project is initiated to reimburse the Department their agreed upon share of the costs necessary for the project. The Department of Transportation shall not charge a local government any interest during the initial three years.

(f)         Report to General Assembly.  The Department shall report in writing, on a monthly basis, to the Joint Legislative Commission on Governmental Operations on all agreements entered into between counties, municipalities and the Department of Transportation. The report shall state in summary form the contents of such agreements.

(g)        Local Government Acquisition of Rights‑of‑Way.  In the acquisition of rights‑of‑way for any State street, highway, or other transportation project, the county or municipality shall be vested with the same authority to acquire such rights‑of‑way as is granted to the Department of Transportation in this Chapter. In the acquisition of such rights‑of‑way, counties and municipalities may use the procedures provided in Article 9 of this Chapter, and wherever the words "Department of Transportation" appear in Article 9 they shall be deemed to include "county," "municipality" or local governing body, and wherever the words "Administrator," "Administrator of Highways," "Administrator of the Department of Transportation," or "Chairman of the Department of Transportation" appear in Article 9 they shall be deemed to include "county or municipal clerk". It is the intention of this subsection that the powers herein granted to municipalities for the purpose of acquiring rights‑of‑way shall be in addition to and supplementary to those powers granted in any local act or in any other general statute, and in any case in which the provisions of this subsection or Article 9 of this Chapter are in conflict with the provisions of any local act or any other provision of any general statute, then the governing body of the county or municipality may in its discretion proceed in accordance with the provisions of such local act or other general statute, or, as an alternative method of procedure, in accordance with the provisions of this subsection and Article 9 of this Chapter.

(h)        Department Authority Concerning Rights‑of‑Way.  In the absence of an agreement, the Department of Transportation shall retain authority to pay the full cost of acquiring rights‑of‑way where the proposed project is deemed important to a coordinated State transportation system.

(i)         Changes to Local Government Participation Agreement.  Either the local government or the Department of Transportation may at any time propose changes in the agreement setting forth their respective responsibilities by giving notice to the other party, but no change shall be effective until it is adopted by both the municipal governing body and the Department of Transportation.

(j)         Local Governments Party to Rights‑of‑Way Proceeding.  Any municipality that agrees to contribute any part of the cost of acquiring rights‑of‑way for any State transportation system shall be a proper party in any proceeding in court relating to the acquisition of such rights‑of‑way.

(k)        Repealed by Session Laws 2008‑180, s. 6, effective August 4, 2008.  (1959, c. 687, s. 3; 1965, c. 867; 1967, c. 1127; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1; 1987, c. 747, s. 3; 1989, c. 595, ss. 2, 3; 1991, c. 21, s. 1; 2000‑188, s. 1; 2001‑245, s. 2; 2008‑180, s. 6; 2009‑266, s. 23.)



§ 136-66.4. Rules and regulations; authority of municipalities.

§ 136‑66.4.  Rules and regulations; authority of municipalities.

The Department of Transportation shall have authority to adopt such rules and regulations as are necessary to carry out the responsibilities of the Department of Transportation under this Article, and municipalities shall have and may exercise such authority as is necessary to carry out their responsibilities under this Article. (1959, c. 687, s. 4; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1.)



§ 136-66.5. Improvements in urban areas to reduce traffic congestion.

§ 136‑66.5.  Improvements in urban areas to reduce traffic congestion.

(a)        The Department of Transportation is authorized to enter into contracts with municipalities for improvement projects which are a part of an overall plan authorized under the provisions of section 135 of Title 23 of the United States Code, the purpose of which is to facilitate the flow of people and goods in urban areas. In connection with these contracts, the Department of Transportation and the municipalities are authorized to enter into contracts for improvement projects on the municipal system of streets, and pursuant to contract with the municipalities, the Department of Transportation is authorized to construct or to let to contract the said improvement projects on streets on the municipal street system or other transportation system; provided that no portion of the cost of the improvements made on the municipal system shall be paid from Department of Transportation funds except the proportionate share of funds received from the United States Department of Transportation and allocated for the purposes set out in section 135 of Title 23 of the United States Code. Pursuant to contract with the Department of Transportation, the municipalities may construct or let to contract the said improvement projects on the municipal system and the Department of Transportation is authorized to pay over to the municipalities the proportionate share of funds received pursuant to section 135 of Title 23 of the United States Code; provided that no portion of the costs of the improvements made on the municipal system shall be paid for from the State Highway Fund except those received from the United States Department of Transportation and allocated for the purpose set out in section 135 of Title 23 of the United States Code.

(b)        The municipalities are authorized to enter into contracts with the Department of Transportation for improvement projects which are a part of an overall plan authorized under the provisions of section 135 of Title 23 of the United States Code, the purpose of which is to facilitate the flow of traffic in urban areas, on the State highway system streets within the municipalities with the approval of the United States Department of Transportation. Pursuant to contract for the foregoing improvement projects, the municipalities are authorized to construct or let to contract the said improvement projects and the Department of Transportation is authorized to reimburse the municipalities for the cost of the construction of the said improvement projects.

(c)        The municipalities in which improvements are made pursuant to section 135 of Title 23 of the United States Code shall provide proper maintenance and operation of such completed projects and improvements on the municipal system streets and other transportation infrastructure or will provide other means for assuring proper maintenance and operation as is required by the Department of Transportation. In the event the municipality fails to maintain such project or provide for their proper maintenance, the Department of Transportation is authorized to maintain the said projects and improvements and deduct the cost from allocations to the municipalities made under the provisions of G.S. 136‑41.1.  (1969, c. 794, s. 1; 1973, c. 507, ss. 5, 19; 1977, c. 464, s. 7.1; 2009‑266, s. 24.)



§ 136-66.6. Arrangements in a consolidated city-county.

§ 136‑66.6.  Arrangements in a consolidated city‑county.

The provisions of this Article applying to municipalities apply to each consolidated city‑county with respect to each urban service district defined by its governing board that includes the total area of a previously existing municipality in the same manner as if the urban service district were a municipality. The provisions of this Article do not apply to any consolidated city‑county with respect to an urban service district defined by its governing board within previously unincorporated areas of the county unless the governing board determines that street services are to be provided within such urban service district. (1973, c. 537, s. 7.)



§ 136-66.7. Authority to include a Municipal Street System street in right-of-way of State Highway System.

§ 136‑66.7.  Authority to include a Municipal Street System street in right‑of‑way of State Highway System.

(a)        Notwithstanding any other provisions of Article 3A of Chapter 136, the provisions of Article 15 of Chapter 160A, or of any other statute, the Department of Transportation may include all or part of a Municipal Street System street as part of the right‑of‑way of a State Highway System street, highway, or bridge whenever the Board of Transportation determines that inclusion of the Municipal Street System street is necessary to improve, relocate, or construct a State Highway System street, highway, or bridge.

(b)        Beginning January 1, 1985, the Department may not exercise such authority unless 90 days written notice to the governing body of the affected municipality is provided; and the Department shall hold a public hearing on the issue with 30 days published notice upon the written official request of the governing body received by the Department no less than 45 days after receipt of the notice to the governing body. (1983 (Reg. Sess., 1984), c. 1020.)



§ 136-66.8. Agreements with units of local government to expedite projects.

§ 136‑66.8.  Agreements with units of local government to expedite projects.

(a)        Agreements Authorized.  The Department of Transportation may enter into agreements with units of local government for the purpose of expediting transportation projects currently programmed in the Transportation Improvement Plan.

(b)        Form of Agreements.  The agreements affected by this section shall be between the Department of Transportation and units of local government. The agreements may authorize units of local government to construct projects scheduled in the Transportation Improvement Plan more than two years from the date of the agreement. The units of local government shall fund one hundred percent (100%) of the project at current prices. In a future year, when the project is funded from State and federal sources, the units of local government shall be reimbursed an appropriate share of the funds, at the future programmed project funding amount, as identified and scheduled in the Transportation Improvement Plan.

(c)        Report.  The Department of Transportation shall report to the Joint Legislative Transportation Oversight Committee by December 1, 2006, on any agreements executed with units of local government pursuant to this section. (2006‑135, s. 3.)



§ 136-66.9. Reserved for future codification purposes.

§ 136‑66.9.  Reserved for future codification purposes.



§ 136-66.10. Dedication of right-of-way under local ordinances.

Article 3B.

Dedication of Right‑of‑Way with Density or Development Rights Transfer.

§ 136‑66.10.  Dedication of right‑of‑way under local ordinances.

(a)        Whenever a tract of land located within the territorial jurisdiction of a city or county's zoning or subdivision control ordinance or any other land use control ordinance authorized by local act is proposed for subdivision or for use pursuant to a zoning or building permit, and a portion of it is embraced within a corridor for a street or highway on a plan established and adopted pursuant to G.S. 136‑66.2, a city or county zoning or subdivision ordinance may provide for the dedication of right‑of‑way within that corridor pursuant to any applicable legal authority, or:

(1)        A city or county may require an applicant for subdivision plat approval or for a special use permit, conditional use permit, or special exception, or for any other permission pursuant to a land use control ordinance authorized by local act to dedicate for street or highway purpose, the right‑of‑way within such corridor if the city or county allows the applicant to transfer density credits attributable to the dedicated right‑of‑way to contiguous land owned by the applicant.  No dedication of right‑of‑way shall be required pursuant to this subdivision unless the board or agency granting final subdivision plat approval or the special use permit, conditional use permit, special exception, or permission shall find, prior to the grant, that the dedication does not result in the deprivation of a reasonable use of the original tract and that the dedication is either reasonably related to the traffic generated by the proposed subdivision or use of the remaining land or the impact of the dedication is mitigated by measures provided in the local ordinance.

(2)        If a city or county does not require the dedication of right‑of‑way within the corridor pursuant to subdivision (1) of this subsection or other applicable legal authority, but an applicant for subdivision plat approval or a zoning or building permit, or any other permission pursuant to a land use control ordinance authorized by local act elects to dedicate the right‑of‑way, the city or county may allow the applicant to transfer density credits attributable to the dedicated right‑of‑way to contiguous land that is part of a common development plan or to transfer severable development rights attributable to the dedicated right‑of‑way to noncontiguous land in designated receiving districts pursuant to G.S. 136‑66.11.

(b)        When used in this section, the term "density credit" means the potential for the improvement or subdivision of part or all of a parcel of real property, as permitted under the terms of a zoning and/or subdivision ordinance, and/or other land use control ordinance authorized by local act, expressed in dwelling unit equivalents or other measures of development density or intensity or a fraction or multiple of that potential that may be transferred to other portions of the same parcel or to contiguous land in that is part of a common development plan. (1987, c. 747, s. 7; 1989, c. 595, s. 4.)



§ 136-66.11. Transfer of severable development rights.

§ 136‑66.11.  Transfer of severable development rights.

(a)        When used in this section and in G.S. 136‑66.10, the term "severable development right" means the potential for the improvement or subdivision of part or all of a parcel of real property, as permitted under the terms of a zoning and/or subdivision ordinance, expressed in dwelling unit equivalents or other measures of development density or intensity or a fraction or multiple of that potential that may be severed or detached from the parcel from which they are derived and transferred to one or more other parcels located in receiving districts where they may be exercised in conjunction with the use or subdivision of property, in accordance with the provisions of this section.

(b)        A city or county may provide in its zoning and subdivision control ordinances for the establishment, transfer, and exercise of severable development rights to implement the provisions of G.S. 136‑66.10 and this section.

(c)        City or county zoning or subdivision control provisions adopted pursuant to this authority shall provide that if right‑of‑way area is dedicated and severable development rights are provided pursuant to G.S. 136‑66.10(a)(2) and this section, within 10 days after the approval of the final subdivision plat or issuance of the building permit, the city or county shall convey to the dedicator a deed for the severable development rights that are attributable to the right‑of‑way area dedicated under those subdivisions.  If the deed for the severable development rights conveyed by the city or county to the dedicator is not recorded in the office of the register of deeds within 15 days of its receipt, the deed shall be null and void.

(d)        In order to provide for the transfer of severable development rights pursuant to this section, the governing board shall amend the zoning ordinance to designate severable development rights receiving districts.  These districts may be designated as separate use districts or as overlaying other zoning districts.  No severable development rights shall be exercised in conjunction with the development of subdivision of any parcel of land that is not located in a receiving district.  A city or county may, however, limit the maximum development density or intensity or the minimum size of lots allowed when severable development rights are exercised in conjunction with the development or subdivision of any eligible site in a receiving district.  No plat for a subdivision in conjunction with which severable development rights are exercised shall be recorded by the register of deeds, and no new building, or part thereof, or addition to or enlargement of an existing building, that is part of a development project in conjunction with which severable development rights are exercised shall be occupied, until documents have been recorded in the office of the register of deeds transferring title from the owner of the severable development rights to the granting city or county and providing for their subsequent extinguishment.  These documents shall also include any other information that the city or county ordinance may prescribe.

(e)        In order to implement the purposes of this section a city or county may by ordinance adopt regulations consistent with the provisions of this section.

(f)         A severable development right shall be treated as an interest in real property.  Once a deed for severable development rights has been transferred by a city or county to the dedicator and recorded, the severable development rights shall vest and become freely alienable. (1987, c. 747, s. 7.)



§ 136-67. Neighborhood public roads.

Article 4.

Neighborhood Roads, Cartways, Church Roads, etc.

§ 136‑67.  Neighborhood public roads.

All those portions of the public road system of the State which have not been taken over and placed under maintenance or which have been abandoned by the Department of Transportation, but which remain open and in general use as a necessary means of ingress to and egress from the dwelling house of one or more families, and all those roads that have been laid out, constructed, or reconstructed with unemployment relief funds under the supervision of the Department of Health and Human Services, and all other roads or streets or portions of roads or streets whatsoever outside of the boundaries of any incorporated city or town in the State which serve a public use and as a means of ingress or egress for one or more families, regardless of whether the same have ever been a portion of any State or county road system, are hereby declared to be neighborhood public roads and they shall be subject to all of the provisions of G.S. 136‑68, 136‑69 and 136‑70 with respect to the alteration, extension, or discontinuance thereof, and any interested party is authorized to institute such proceeding, and in lieu of personal service with respect to this class of roads, notice by publication once a week in any newspaper published in said county, or in the event there is no such newspaper, by posting at the courthouse door and three other public places, shall be deemed sufficient: Provided, that this definition of neighborhood public roads shall not be construed to embrace any street, road or driveway that serves an essentially private use, and all those portions and segments of old roads, formerly a part of the public road system, which have not been taken over and placed under maintenance and which have been abandoned by the Department of Transportation and which do not serve as a necessary means of ingress to and egress from an occupied dwelling house are hereby specifically excluded from the definition of neighborhood public roads, and the owner of the land, burdened with such portions and segments of such old roads, is hereby invested with the easement or right‑of‑way for such old roads heretofore existing.

Upon request of the board of county commissioners of any county, the Department of Transportation is permitted, but is not required, to place such neighborhood public roads as above defined in a passable condition without incorporating the same into the State or county system, and without becoming obligated in any manner for the permanent maintenance thereof.

This section shall not authorize the reopening on abandoned roads of any railroad grade crossing that has been closed by order of the Department of Transportation in connection with the building of an overhead bridge or underpass to take the place of such grade crossing. (1929, c. 257, s. 1; 1933, c. 302; 1941, c. 183; 1949, c. 1215; 1957, c. 65, s. 11; 1969, c. 982; 1973, c. 476, s. 138; c. 507, s. 5; 1977, c. 464, s. 7.1; 1997‑443, s. 11A.122.)



§ 136-68. Special proceeding for establishment, alteration or discontinuance of cartways, etc.; petition; appeal.

§ 136‑68.  Special proceeding for establishment, alteration or discontinuance of cartways, etc.; petition; appeal.

The establishment, alteration, or discontinuance of any cartway, church road, mill road, or like easement, for the benefit of any person, firm, association, or corporation, over the lands of another, shall be determined by a special proceeding instituted before the clerk of the superior court in the county where the property affected is situated. Such special proceeding shall be commenced by a petition filed with said clerk and the service of a copy thereof on the person or persons whose property will be affected thereby. From any final order or judgment in said special proceeding, any interested party may appeal to the superior court for a jury trial de novo on all issues including the right to relief, the location of a cartway, tramway or railway, and the assessment of damages. The procedure established under Chapter 40A, entitled "Eminent Domain," shall be followed in the conduct of such special proceeding insofar as the same is applicable and in harmony with the provisions of this section. (1879, c. 82, s. 9; Code, s. 2023; Rev., s. 2683; C.S., s. 3835; 1931, c. 448; 1995, c. 513, s. 1.)



§ 136-69. Cartways, tramways, etc., laid out; procedure.

§ 136‑69.  Cartways, tramways, etc., laid out; procedure.

(a)        If any person, firm, association, or corporation shall be engaged in the cultivation of any land or the cutting and removing of any standing timber, or the working of any quarries, mines, or minerals, or the operating of any industrial or manufacturing plants, or public or private cemetery, or taking action preparatory to the operation of any such enterprises, to which there is leading no public road or other adequate means of transportation, other than a navigable waterway, affording necessary and proper means of ingress thereto and egress therefrom, such person, firm, association, or corporation may institute a special proceeding as set out in the preceding section (G.S. 136‑68), and if it shall be made to appear to the court necessary, reasonable and just that such person shall have a private way to a public road or watercourse or railroad over the lands of other persons, the court shall appoint a jury of view of three disinterested freeholders to view the premises and lay off a cartway, tramway, or railway of not less than 18 feet in width, or cableways, chutes, and flumes, and assess the damages the owner or owners of the land crossed may sustain thereby, and make report of their findings in writing to the clerk of the superior court. Exceptions to said report may be filed by any interested party and such exceptions shall be heard and determined by the clerk of the superior court. The clerk of the superior court may affirm or modify said report, or set the same aside and order a new jury of view. All damages assessed by a judgment of the clerk, together with the cost of the proceeding, shall be paid into the clerk's office before the petitioners shall acquire any rights under said proceeding.

(b)        (See editor's note) Compensation to the landowner for the establishment of a cartway over the property of another shall be as provided in Chapter 40A Article 4 of the North Carolina General Statutes.

(c)        Where a tract of land lies partly in one county and partly in an adjoining county, or where a tract of land lies wholly within one county and the public road nearest or from which the most practical roadway to said land would run, lies in an adjoining county and the practical way for a cartway to said land would lead over lands in an adjoining county, then and in that event the proceeding for the laying out and establishing of a cartway may be commenced in either the county in which the land is located or the adjoining county through which said cartway would extend to the public road, and upon the filing of such petition in either county the clerk of the court shall have jurisdiction to proceed for the appointment of a jury from the county in which the petition is filed and proceed for the laying out and establishing of a cartway as if the tract of land to be reached by the cartway and the entire length of the cartway are all located within the bounds of said county in which the petition may be filed. (1798, c. 508, s. 1, P.R.; 1822, c. 1139, s. 1, P.R.; R.C., c. 101, s. 37; 1879, c. 258; Code, s. 2056; 1887, c. 46; 1903, c. 102; Rev., s. 2686; 1909, c. 364, s. 1; 1917, c. 187, s. 1; c. 282, s. 1; C.S., s. 3836; 1921, c. 135; Ex. Sess., 1921, c. 73; 1929, c. 197, s. 1; 1931, c. 448; 1951, c. 1125, s. 1; 1961, c. 71; 1965, c. 414, s. 1; 1981, c. 826, s. 1; 1995, c. 513, ss. 2, 3a)



§ 136-70. Alteration or abandonment of cartways, etc., in same manner.

§ 136‑70.  Alteration or abandonment of cartways, etc., in same manner.

Cartways or other ways established under this Article or heretofore established, may be altered, changed, or abandoned in like manner as herein provided for their establishment upon petition instituted by any interested party: Provided, that all cartways, tramways, or railways established for the removal of timber shall automatically terminate at the end of a period of five years, unless a greater time is set forth in the petition and the judgment establishing the same. (1798, c. 508, ss. 1, 2, 3, P.R.; 1834, c. 16, s. 1; R.C., c. 101, s. 38; Code, s. 2057; 1887, c. 46, s. 2; c. 266; Rev., s. 2694; C.S., s. 3837; 1931, c. 448; 1995, c. 513, s. 3.)



§ 136-71. Church roads and easements of public utility lines laid out on petition; procedure.

§ 136‑71.  Church roads and easements of public utility lines laid out on petition; procedure.

Necessary roads or easements and right‑of‑ways for electric light lines, power lines, water lines, sewage lines, and telephone lines leading to any church or other place of public worship may be established in the same manner as set forth in the preceding sections of this Article upon petition of the duly constituted officials of such church. (1872‑3, c. 189, ss. 1‑3, 5; Code, ss. 2062, 2064; Rev., ss. 2687, 2689; C.S., s. 3838; 1931, c. 448; 1949, c. 382.)



§§ 136-71.1 through 136-71.5. Reserved for future codification purposes.

§§ 136‑71.1 through 136‑71.5.  Reserved for future codification purposes.



§ 136-71.6. How Article cited.

Article 4A.

Bicycle and Bikeway Act of 1974.

§ 136‑71.6.  How Article cited.

This Article may be cited as the North Carolina Bicycle and Bikeway Act of 1974. (1973, c. 1447, s. 1.)



§ 136-71.7. Definitions.

§ 136‑71.7.  Definitions.

As used in this Article, except where the context clearly requires otherwise, the words and expressions defined in this section shall be held to have the meanings here given to them:

(1)        Bicycle: A nonmotorized vehicle with two or three wheels tandem, a steering handle, one or two saddle seats, and pedals by which the vehicle is propelled.

(2)        Bikeway: A thoroughfare suitable for bicycles, and which may  either exist within the right‑of‑way of other modes of transportation, such as highways, or along a separate and independent corridor.

(3)        Department: North Carolina Department of Transportation.

(4)        Program: North Carolina Bicycle and Bikeway Program.

(5)        Secretary: The Secretary of the North Carolina Department of  Transportation. (1973, c. 1447, s. 2; 1975, c. 716, s. 7; 1977, c. 1021, s. 1.)



§ 136-71.8. Findings.

§ 136‑71.8.  Findings.

The General Assembly hereby finds that it is in the public interest, health, safety, and welfare for the State to encourage and provide for the efficient and safe use of the bicycle; and that to coordinate plans for bikeways most effectively with those of the State and local governments as they affect roads, streets, schools, parks and other publicly owned lands, abandoned roadbeds and conservation areas, while maximizing the benefits from the use of tax dollars, a single State agency, eligible to receive federal matching funds, should be designated to establish and maintain a statewide bikeways program. The General Assembly also finds that bikeways are a bona fide highway purpose, subject to the same rights and responsibilities, and eligible for the same considerations as other highway purposes and functions. (1973, c. 1447, s. 3; 1977, c. 1021, s. 1.)



§ 136-71.9. Program development.

§ 136‑71.9.  Program development.

The Department is designated as such State agency, responsible for developing and coordinating the program. (1973, c. 1447, s. 4.)



§ 136-71.10. Duties.

§ 136‑71.10.  Duties.

The Department will:

(1)        Assist and cooperate with local governments and other agencies  in the development and construction of local and regional bikeway projects;

(2)        Develop and publish policies, procedures, and standards for planning, designing, constructing, maintaining, marking, and operating bikeways in the State; for the registration and security of bicycles; and for the safety of bicyclists, motorists and the public;

(3)        Develop bikeway demonstration projects and safety training programs;

(4)        Develop and construct a State bikeway system. (1973, c. 1447, s. 5.)



§ 136-71.11. Designation of bikeways.

§ 136‑71.11.  Designation of bikeways.

Bikeways may be designated along and upon the public roads. (1973, c. 1447, s. 5.)



§ 136-71.12. Funds.

§ 136‑71.12.  Funds.

The General Assembly hereby authorizes the Department to include needed funds for the program in its annual budgets for fiscal years after June 30, 1975, subject to the approval of the General Assembly.

The Department is authorized to spend any federal, State, local or private funds available to the Department and designated for the accomplishment of this Article. Cities, towns, and counties may use any funds available. (1973, c. 1447, s. 6; 2003‑256, s. 1.)



§ 136-71.13. North Carolina Bicycle Committee; composition, meetings, and duties.

§ 136‑71.13.  North Carolina Bicycle Committee; composition, meetings, and duties.

(a)        There is hereby created a North Carolina Bicycle Committee within the Department of Transportation.  The Bicycle Committee shall consist of seven members appointed by the Secretary.  Members of the Committee shall receive per diem and necessary travel and subsistence expense in accordance with the provisions of G.S. 138‑5.  Initially, three members shall be appointed for two years, and four members for four years; thereafter each appointment shall be for four years.  Upon the resignation of a member in midterm, the replacement shall be appointed for the remainder of the unexpired term.  The Secretary shall make appointments to the Committee with a view to providing representation to each of the State's geographical regions and to the various types of bicycle users and interests.

(b)        The Bicycle Committee shall meet in various sections of the State, not less than once in any three months, and at such other times as may be necessary to fulfill its duties.  A majority of the members of the Committee shall constitute a quorum for the transaction of business.  The staff of the bicycle and bikeway program shall serve the Committee, maintain the minutes of the meetings, research questions of bicycle transportation importance, and undertake such other activities for the Committee as may be consistent with the program's role within the Department.

(c)        The Bicycle Committee shall have the following duties:

(1)        To represent the interests of bicyclists in advising the Secretary on all matters directly or indirectly pertaining to bicycles and bikeways, their use, extent, location, and the other objectives and purposes of this Article;

(2)        To adopt bylaws for guiding its operation, as well as an outline for pursuing a safer environment for bicycling in North Carolina;

(3)        To assist the bicycle and bikeway program in the exercise of its duties within the Department; and

(4)        To promote the best interests of the bicycling public, within the context of the total transportation system, to governing officials and the citizenry at large.

(d)        The Secretary, with the advice of the Bicycle Committee, shall coordinate bicycle activities among the divisions of the Department, as well as between the Department of Transportation and the other departments.  Further, he shall study bicycle and bikeway needs and potentials and report the findings of said studies, with the Committee's recommendations, to the appropriate policy or legislative bodies.  The Secretary shall transmit an annual report to the Governor and General Assembly on bicycle and bikeway activities within the Department, including a progress report on the implementation of this  Article. (1977, c. 1021, s. 1.)



§ 136-72. Load limits for bridges; penalty for violations.

Article 5.

Bridges.

§ 136‑72.  Load limits for bridges; penalty for violations.

The Department of Transportation shall have authority to determine the safe load‑carrying capacity for any and all bridges on highways on the State highway system.  It shall be unlawful for any person, firm, or corporation to drive, operate or tow on any bridge on the State highway system, any vehicle or combination of vehicles with a gross weight exceeding the safe load‑carrying capacity established by the Department of Transportation and posted at each end of the said bridge.  Any person, firm, or corporation violating the provisions of this section shall be guilty of a Class 1 misdemeanor. (1931, c. 145, s. 16; 1933, c. 172, s. 17; 1957, c. 65, s. 11; 1973, c. 507, s. 5; 1975, c. 373, s. 1; 1977, c. 306, c. 464, s. 7.1; 1993, c. 539, s. 985; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 136-73 through 136-75. Repealed by Session Laws 1979, c. 114, s. 1.

§§ 136‑73 through 136‑75.  Repealed by Session Laws 1979, c. 114, s. 1.



§ 136-76. Repealed by Session Laws 1965, c. 492.

§ 136‑76.  Repealed by Session Laws 1965, c. 492.



§ 136-76.1. Bridge replacement program.

§ 136‑76.1.  Bridge replacement program.

(a)        The Department of Transportation is hereby directed to replace all bridges on the State highway system containing long through truss spans over 125 feet long with less than a 12 feet clear roadway width. The Department shall initiate a bridge replacement program as soon as possible and shall complete the replacement program of all such bridges by June 30, 1980. All such bridges now on the State highway system shall be replaced except those on roads where the traffic volume is low and the elimination of the bridge would be a minimum inconvenience to the public and the replacement cannot be justified. Such bridges not replaced shall be removed and taken off the State highway system. Provided, that the provisions of this subsection shall not apply to any bridge which has not been removed and replaced by June 30, 1980; these bridges shall continue to be included in the State Highway System, and shall be examined, repaired if necessary, updated and put into usable condition with weight limitations as safety may require.

(b)        The Environment [Environmental] Policy Act contained in Article 1 of Chapter 113A shall not apply to the bridge replacement program provided for by this section. (1975, c. 889; 1977, c. 464, s. 7.1; 1981, c. 861.)



§ 136-77. Repealed by Session Laws 1979, c. 114, s. 1.

§ 136‑77.  Repealed by Session Laws 1979, c. 114, s. 1.



§ 136-78. Railroad companies to provide draws.

§ 136‑78.  Railroad companies to provide draws.

Railroad companies, erecting bridges across watercourses, shall attach and keep up good and sufficient draws, by which vessels may be allowed conveniently to pass. (1846, c. 51, ss. 1, 2; R.C., c. 101, s. 32; Code, s. 2051; Rev., s. 2701; C.S., s. 3800.)



§ 136-79. Repealed by Session Laws 1965, c. 491.

§ 136‑79.  Repealed by Session Laws 1965, c. 491.



§ 136-80. Fastening vessels to bridges misdemeanor.

§ 136‑80.  Fastening vessels to bridges misdemeanor.

If any person shall fasten any decked vessel or steamer to any bridge that crosses a navigable stream, he shall be guilty of a Class 1 misdemeanor, and in the case of a bridge that crosses a county line, may be prosecuted in either county. (R.S., c. 104; R.C., c. 101, s. 31; 1858‑9, c. 58, s. 1; Code, s. 2050; 1887, c. 93, s. 3; Rev., s. 3774; C.S., s. 3804; 1993, c. 539, s. 986; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 136-81. Department of Transportation may maintain footways.

§ 136‑81.  Department of Transportation may maintain footways.

The Department of Transportation shall have the power to erect and maintain adequate footways over swamps, waters, chasms, gorges, gaps, or in any other places whatsoever, whenever said Department of Transportation shall find that such footways are necessary, in connection with the use of the highways, for the safety and convenience of the public. (1817, c. 940, ss. 1, 2, P.R.; R.C., c. 101, s. 17; Code, s. 2029; Rev., s. 2695; C.S., s. 3785; 1921, c. 2; 1931, c. 145; 1933, c. 172, s. 17; 1957, c. 65, s. 11; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1.)



§ 136-82. Department of Transportation to establish and maintain ferries.

Article 6.

Ferries, etc., and Toll Bridges.

§ 136‑82.  Department of Transportation to establish and maintain ferries.

The Department of Transportation is vested with authority to provide for the establishment and maintenance of ferries connecting the parts of the State highway system, whenever in its discretion the public good may so require, and to prescribe and collect such tolls therefor as may, in the discretion of the Department of Transportation, be expedient.

To accomplish the purpose of this section said Department of Transportation is authorized to acquire, own, lease, charter or otherwise control all necessary vessels, boats, terminals or other facilities required for the proper operation of such ferries or to enter into contracts with persons, firms or corporations for the operation thereof and to pay therefor such reasonable sums as may in the opinion of said Department of Transportation represent the fair value of the public service rendered.

The Department of Transportation, notwithstanding any other provision of law, may operate, or contract for the operation of, concessions on the ferries and at ferry facilities to provide to passengers on the ferries food, drink, and other refreshments, personal comfort items, and souvenirs publicizing the ferry system. (1927, c. 223; 1933, c. 172, s. 17; 1957, c. 65, s. 11; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1; 1989, c. 752, s. 101; 1995, c. 211, s. 1.)



§ 136-82.1. Authority to insure vessels operated by Department of Transportation.

§ 136‑82.1.  Authority to insure vessels operated by Department of Transportation.

The Department of Transportation is vested with authority to purchase liability insurance, hull insurance, and protection insurance on all vessels and boats owned, leased, chartered or otherwise controlled and operated by the Department of Transportation. (1961, c. 486; 1973, c. 507, s. 5; 1977, c. 464, s. 27.)



§ 136-82.2. State toll bridges.

§ 136‑82.2.  State toll bridges.

(a)        Toll.  The Department of Transportation may charge a toll for the use of a bridge that is included in the Highway Trust Fund Intrastate System Projects, which are listed in G.S. 136‑179, and is at least three and one‑half miles in length. The toll may not exceed ten dollars ($10.00) for a round trip or five hundred dollars ($500.00) for an annual pass for a vehicle. The Department may set different rates of fees for passenger motor vehicles and for property‑carrying vehicles. The Department may employ personnel to collect the toll and may construct and operate a toll plaza for collection of the toll. Toll revenue that exceeds the cost of collecting the toll shall be credited to the Highway Trust Fund.

(b)        Report.  The Department of Transportation shall report annually to the Joint Legislative Transportation Oversight Committee on a toll imposed under this section. The report shall state the amount of toll revenue collected, the number of users paying the toll, the cost of collecting the toll, and any other information requested by the Committee. (1993 (Reg. Sess., 1994), c. 765, s. 1.)



§ 136-83. Repealed by Session Laws 1977, c. 464, s. 22.

§ 136‑83.  Repealed by Session Laws 1977, c. 464, s. 22.



§§ 136-84 through 136-87: Repealed by Session Laws 1983, c. 684, s. 1.

§§ 136‑84 through 136‑87: Repealed by Session Laws 1983, c.  684, s. 1.



§ 136-88. Authority of county commissioners with regard to ferries and toll bridges; rights and liabilities of owners of ferries or toll bridges not under supervision of Department of Transportation.

§ 136‑88.  Authority of county commissioners with regard to ferries and toll bridges; rights and liabilities of owners of ferries or toll bridges not under supervision of Department of Transportation.

Subject to the provisions of G.S. 136‑67, 136‑99, and 153‑ 198, the boards of commissioners of the several counties are vested, in regard to the establishment, operation, maintenance, and supervision of ferries and toll bridges on public roads not under the supervision and control of the Department of Transportation, with all the power and authority regarding ferries and toll bridges vested by law in county commissioners on the thirty‑first day of March, 1931. And the owners or operators of ferries or toll bridges not under the supervision and control of the Department of Transportation shall be entitled to the same rights, powers, and privileges, and subject to the same duties, responsibilities and liabilities, to which owners or operators of ferries or toll bridges were entitled or were subject on the thirty‑first day of March, 1931. (1957, c. 65, s. 11; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1.)



§ 136-89. Safety measures; guard chains or gates.

§ 136‑89.  Safety measures; guard chains or gates.

Each and every person, firm or corporation, owning or operating a public ferry upon any sound, bay, river, creek or other stream, shall have securely affixed and attached thereto, at each end of the same, a detachable steel or iron chain, or in lieu thereof a steel or iron gate, and so affixed and arranged that the same shall be closed or fastened across the opposite end from the approach, whenever any motor vehicle, buggy, cart, wagon, or other conveyance shall be driven upon or shall enter upon the same; and shall be securely fastened or closed at each end of the ferry after such motor vehicle, buggy, cart, wagon, or other conveyance shall have been driven or shall have entered upon the same.  And the said gates or chains shall remain closed or fastened, at each end, until the voyage across the stream upon which said ferry is operated shall have been completed.  The Department of Transportation, as to ferries under its supervision, and the respective boards of county commissioners, as to other ferries, shall fix and determine a standard weight or size of chain, and a standard size, type, or character of gate, for use by said ferries, leaving optional with the said owner or operator the use of chains or gates.

Any person, firm or corporation violating any of the provisions of this section shall be guilty of a Class 1 misdemeanor. (1923, c. 133; C.S., ss. 3825(a), 3825(b), 3825(c); 1927, c. 223; 1931, c. 145, s. 38; 1933, c. 172, s. 17; 1957, c. 65, s. 11; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1; 1993, c. 539, s. 987; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 136-89.1 through 136-89.11H: Repealed by Session Laws 1959, c. 25, s. 1.

Article 6A.

Carolina‑Virginia Turnpike Authority.

§§ 136‑89.1 through 136‑89.11H:  Repealed by Session Laws 1959, c.  25, s. 1.



§§ 136-89.12 through 136-89.30: Repealed by Session Laws 1959, c. 25, s. 2.

Article 6B.

Turnpikes.

§§ 136‑89.12 through 136‑89.30:  Repealed by Session Laws 1959, c.  25, s. 2.



§§ 136-89.31 through 136-89.47: Repealed by Session Laws 1977, c. 464, s. 22.

Article 6C.

State Toll Bridges and Revenue Bonds.

§§ 136‑89.31 through 136‑89.47:  Repealed by Session Laws 1977, c.  464, s. 22.



§ 136-89.48. Declaration of policy.

Article 6D.

Controlled‑Access Facilities.

§ 136‑89.48.  Declaration of policy.

The General Assembly hereby finds, determines, and declares that this Article is necessary for the immediate preservation of the public peace, health and safety, the promotion of the general welfare, the improvement and development of transportation facilities in the State, the elimination of hazards at grade intersections, and other related purposes. (1957, c. 993, s. 1.)



§ 136-89.49. Definitions.

§ 136‑89.49.  Definitions.

When used in this Article:

(1)        "Department" means the Department of Transportation.

(2)        "Controlled‑access facility" means a State highway, or section of State highway, especially designed for through traffic, and over, from or to which highway owners or occupants of abutting property, or others, shall have only a controlled right or easement of access.

(3)        "Frontage road" means a way, road or street which is auxiliary to and located on the side of another highway, road or street for service to abutting property and adjacent areas and for the control of access to such other highway, road or street. (1957, c. 993, s. 2; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1.)



§ 136-89.50. Authority to establish controlled-access facilities.

§ 136‑89.50.  Authority to establish controlled‑access facilities.

The Department of Transportation may designate, establish, abandon, improve, construct, maintain and regulate controlled‑access facilities as a part of the State highway system, National System of Interstate Highways, and Federal Aid Primary System whenever the Department of Transportation determines that traffic conditions, present or future, justify such controlled‑access facilities, or the abandonment thereof. (1957, c. 993, s. 3; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1.)



§ 136-89.51. Design of controlled-access facility.

§ 136‑89.51.  Design of controlled‑access facility.

The Department of Transportation is authorized so to design any controlled‑access facility and so to regulate, restrict, or prohibit access as best to serve the traffic for which such facility is intended. In this connection the Department of Transportation is authorized to divide and separate any controlled‑access facility into separate roadways by the construction of raised curbings, central dividing sections, or other physical separations, or by designating such separate roadways by signs, markers, or stripes, and the proper lane for such traffic by appropriate signs, markers, stripes, and other devices. No person shall have any right of ingress or egress to, from or across controlled‑access facilities to or from abutting lands, except at such designated points at which access may be permitted, upon such terms and conditions as may be specified from time to time by the Department of Transportation. (1957, c. 993, s. 4; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1.)



§ 136-89.52. Acquisition of property and property rights.

§ 136‑89.52.  Acquisition of property and property rights.

For the purposes of this Article, the Department of Transportation may acquire private or public property and property rights for controlled‑access facilities and service or frontage roads, including rights of access, air, view and light, by gift, devise, purchase, or condemnation in the same manner as now or hereafter authorized by law to acquire such property or property rights in connection with highways. The property rights acquired under the provisions of this Article may be in fee simple or an appropriate easement for right‑of‑way in perpetuity. In connection with the acquisition of property or property rights for any controlled‑access facility or portion thereof, or frontage road in connection therewith, the Department of Transportation may, in its discretion, with the consent of the landowner, acquire an entire lot, parcel, or tract of land, if by so doing, the interests of the public will be best served, even though said entire lot, parcel, or tract is not immediately needed for the right‑of‑way proper.

Along new controlled‑access highway locations, abutting property owners shall not be entitled to access to such new locations, and no abutter's easement of access to such new locations shall attach to said property. Where part of a tract of land is taken or acquired for the construction of a controlled‑access facility on a new location, the nature of the facility constructed on the part taken, including the fact that there shall be no direct access thereto, shall be considered in determining the fair market value of the remaining property immediately after the taking. (1957, c. 993, s. 5; 1969, c. 946; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1.)



§ 136-89.53. New and existing facilities; grade crossing eliminations.

§ 136‑89.53.  New and existing facilities; grade crossing eliminations.

The Department of Transportation may designate and establish controlled‑access highways as new and additional facilities or may designate and establish an existing street or highway as included within a controlled‑access facility. When an existing street or highway shall be designated as and included within a controlled‑ access facility the owners of land abutting such existing street or highway shall be entitled to compensation for the taking of or injury to their easements of access. The Department of Transportation shall have authority to provide for the elimination of intersections at grade of controlled‑access facilities with existing State highways and county roads, and city and town streets, by grade separation or frontage road, or by closing off such roads and streets, or other public ways at the right‑of‑way boundary line of such controlled‑ access facility; and after the establishment of any controlled‑access facility, no highway or street which is not part of said facility shall intersect the same at grade. No street or [of] any city or town  and no State highway, county road, or other public way shall be opened into or connected with any such controlled‑access facility without the consent and previous approval of the Department of Transportation. Such consent and approval shall be given only if the public interest shall be served thereby. (1957, c. 993, s. 6; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1.)



§ 136-89.54. Authority of local units to consent.

§ 136‑89.54.  Authority of local units to consent.

The Department of Transportation, as the highway authority of the State, and the governing body of any county, city or town are authorized, after a public hearing to be held in the county affected, to enter into agreements with each other, and the Department of Transportation is authorized to enter into agreements with the federal government, respecting the financing, planning, establishment, improvement, maintenance, use, regulations, or vacation of controlled‑ access facilities or other public ways in their respective jurisdictions, to facilitate the purposes of this Article. (1957, c. 993, s. 7; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1.)



§ 136-89.55. Local service roads.

§ 136‑89.55.  Local service roads.

In connection with the development of any controlled‑access facility the Department of Transportation is authorized to plan, designate, establish, use, regulate, alter, improve, maintain, and vacate local service or frontage roads and streets or to designate as local service or frontage roads and streets any existing road or street, and to exercise jurisdiction over service or frontage roads in the same manner as is authorized over controlled‑access facilities under the terms of this Article, if in its opinion such local service  or frontage roads and streets are necessary or desirable; provided, however that after a local service or frontage road has been established, the same shall not be vacated or abandoned in such a manner as to reduce access to the facility without the consent of the abutting property owners or the payment of just compensation, so long as the controlled‑access facility is maintained as such facility, and the Department of Transportation shall not have any authority to control or restrict the right of access of abutting property owners from their property to such local service or frontage roads or streets without the property owners' consent or the payment of just compensation, except such authority as the Department of Transportation has with respect to primary and secondary roads under the police power. Such local service or frontage roads or streets shall be of appropriate design, and shall be separated from the controlled‑access facility proper by means of all devices designated as necessary or desirable. (1957, c. 993, s. 8; 1969, c. 795; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1.)



§ 136-89.56. Commercial enterprises.

§ 136‑89.56.  Commercial enterprises.

No commercial enterprises or activities shall be authorized or conducted by the Department of Transportation, or the governing body of any city or town, within or on the property acquired for or designated as a controlled‑access facility, as defined in this Article, except for:

(1)        Materials displayed at welcome centers which shall be directly related to travel, accommodations, tourist‑related activities, tourist‑related services, and attractions. The Department of Transportation shall issue rules regulating the display of these materials. These materials may contain advertisements for real estate; and

(2)        Vending machines permitted by the Department of Transportation and placed by the Division of Services for the Blind, Department of Health and Human Services, as the State licensing agency designated pursuant to Section 2(a)(5) of the Randolph‑Sheppard Act (20 USC 107a(a)(5)). The Department of Transportation shall regulate the placing of the vending machines in highway rest areas and shall regulate the articles to be dispensed. In order to permit the establishment of adequate fuel and other service facilities by private owners or their lessees for the users of a controlled‑access facility, the Department of Transportation shall permit access to service or frontage roads within the publicly owned right‑of‑way of any controlled‑access facility established or designated as provided in this Article, at points which, in the opinion of the Department of Transportation, will best serve the public interest. The location of such fuel and other service facilities may be indicated to the users of the controlled‑access facilities by appropriate signs, the size, style, and specifications of which shall be determined by the Department of Transportation.

The location of fuel, gas, food, lodging, camping, and attraction facilities may be indicated to the users of the controlled‑access facilities by appropriate logos placed on signs owned, controlled, and erected by the Department of Transportation. The owners, operators or lessees of fuel, gas, food, lodging, camping, and attraction facilities who wish to place a logo identifying their business or service on a sign shall furnish a logo meeting the size, style and specifications determined by the Department of Transportation and shall pay the Department for the costs of initial installation and subsequent maintenance. The fees for logo sign installation and maintenance shall be set by the Board of Transportation based on cost. (1957, c. 993, s. 9; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1; 1981, c. 481, s. 1; 1983, c. 604, s. 1; 1985, c. 456; c. 718, ss. 2, 3, 6; 1987, c. 417, s. 2; 1996, 2nd Ex. Sess., c. 18, s. 19.10(b); 1997‑443, s. 11A.118(a); 2003‑184, s. 2.)



§ 136-89.57. Repealed by Session Laws 1965, c. 474, s. 1.

§ 136‑89.57.  Repealed by Session Laws 1965, c. 474, s. 1.



§ 136-89.58. Unlawful use of National System of Interstate and Defense Highways and other controlled-access facilities.

§ 136‑89.58.  Unlawful use of National System of Interstate and Defense Highways and other controlled‑access facilities.

On those sections of highways which are or become a part of the National System of Interstate and Defense Highways and other controlled‑access facilities it shall be unlawful for any person:

(1)        To drive a vehicle over, upon or across any curb, central dividing section or other separation or dividing line on said highways.

(2)        To make a left turn or a semicircular or U‑turn except through an opening provided for that purpose in the dividing curb section, separation, or line on said highways.

(3)        To drive any vehicle except in the proper lane provided for that purpose and in the proper direction and to the right of the central dividing curb, separation section, or line on said highways.

(4)        To drive any vehicle into the main travel lanes or lanes of connecting ramps or interchanges except through an opening or connection provided for that purpose by the Department of Transportation.

(5)        To stop, park, or leave standing any vehicle, whether attended or unattended, on any part or portion of the right‑of‑way of said highways, except in the case of an emergency or as directed by a peace officer, or as designated parking areas.

(6)        To willfully damage, remove, climb, cross or breach any fence erected within the rights‑of‑way of said highways.

(7)        Repealed by Session Laws 1999‑330, s. 6.

Any person who violates any of the provisions of this section shall be guilty of a Class 2 misdemeanor. (1959, c. 647; 1965, c. 474, s. 2; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1; c. 731, s. 2; 1993, c. 539, s. 988; 1994, Ex. Sess., c. 24, s. 14(c); 1999‑330, s. 6.)



§ 136-89.59. Highway rest area refreshments.

§ 136‑89.59.  Highway rest area refreshments.

All civic, nonprofit, or charitable corporations and organizations are authorized to serve nonalcoholic refreshments to motorists at rest areas and welcome centers located on control‑access facilities in accordance with the following conditions:

(1)        Thirty‑day permits shall be issued without cost by the Highway  Division Engineer. Permits shall be subject to revocation by the State Highway Administrator for violations of this section. The applicant must be a nonprofit organization showing a record of concern for automotive, highway, or driver safety.

(2)        The activity must be carried on solely within the safety rest area free from any ramp or other service used for the movement of vehicles.

(3)        The activity must be conducted for the express purpose of improving the safety of highway travel and the advertisement of any product by any organization shall not be permitted.

(4)        The refreshment and any other service offered must be free of charge to the motorist.

(5)        Signs shall be displayed by the corporation or organization,  and the Department of Transportation is hereby authorized to promulgate rules and regulations governing the size, content and location of such signs. (1973, c. 1346; 1977, c. 464, s. 7.1; 1981, c. 545, ss. 1, 2.)



§ 136-89.59A. Promotion of North Carolina farm products at rest areas and welcome centers.

§ 136‑89.59A.  Promotion of North Carolina farm products at rest areas and welcome centers.

Subject to the approval of the Department, the Department of Agriculture and Consumer Services may distribute promotional materials and free samples of North Carolina farm products at rest areas and welcome centers located on controlled‑access facilities and operated by the State for the purpose of promoting North Carolina farm products. (2001‑424, s. 17.1.)



§§136-89.60 to 136-89.76. Repealed by Session Laws 1971, c. 882, s. 4.

Article 6E.

North Carolina Turnpike Authority.

§§136‑89.60 to 136‑89.76. Repealed by Session Laws 1971, c. 882, s. 4.



§ 136-89.77: Repealed by Session Laws 1965, c. 1077.

§ 136‑89.77:  Repealed by Session Laws 1965, c.  1077.



§§ 136-89.78 through 136-89.158. Reserved for future codification purposes.

§§ 136‑89.78 through 136‑89.158.  Reserved for future codification purposes.



§§ 136-89.159 through 136-89.170: Repealed by Session Laws 2006-228, s. 1, effective August 10, 2006.

Article 6F.

North Carolina Bridge Authority.

§§ 136‑89.159 through 136‑89.170: Repealed by Session Laws 2006‑228, s. 1, effective August 10, 2006.



§§ 136-89.171 through 136-89.179: Repealed by Session Laws 2006-228, s. 2, effective August 10, 2006.

Article 6G.

Private Pilot Toll Project.

§§ 136‑89.171 through 136‑89.179: Repealed by Session Laws 2006‑228, s. 2, effective August 10, 2006.



§ 136-89.180. Legislative findings.

Article 6H.

Public Toll Roads and Bridges.

Part 1. Turnpike Authority and Bridges.

§ 136‑89.180.  Legislative findings.

The General Assembly finds that the existing State road system is becoming increasingly congested and overburdened with traffic in many areas of the State; that the sharp surge of vehicle miles traveled is overwhelming the State's ability to build and pay for adequate road improvements; and that an adequate answer to this challenge will require the State to be innovative and utilize several new approaches to transportation improvements in North Carolina.

Toll funding of highway and bridge construction is feasible in North Carolina and can contribute to addressing the critical transportation needs of the State. A toll program can speed the implementation of needed transportation improvements by funding some projects with tolls. (2002‑133, s. 1.)



§ 136-89.181. Definitions.

§ 136‑89.181.  Definitions.

The following definitions apply to this Article:

(1)        Department.  The North Carolina Department of Transportation.

(2)        Turnpike Authority.  The public agency created by this Article.

(3)        Authority Board.  The governing board of the Turnpike Authority.

(4)        Turnpike project.  Either of the following:

a.         A road, bridge, or tunnel project planned, or planned and constructed, in accordance with the provisions of this Article.

b.         A segment of the State highway system the Authority Board converts to a tolled highway pursuant to the authorization in G.S. 136‑89.187.

(5)        Turnpike system.  All Turnpike projects.  (2002‑133, s. 1; 2008‑225, s. 3.)



§ 136-89.182. North Carolina Turnpike Authority.

§ 136‑89.182.  North Carolina Turnpike Authority.

(a)        Creation.  There is created a body politic and corporate to be known as the "North Carolina Turnpike Authority". The Authority is constituted as a public agency, and the exercise by the Authority of the powers conferred by this Article in the construction, operation, and maintenance of toll roads and bridges shall be deemed and held to be the performance of an essential governmental function.

(b)        Administrative Placement.  The Authority shall be located within the Department of Transportation and shall be subject to and under the direct supervision of the Secretary of Transportation.

(c)        Authority Board.  The North Carolina Turnpike Authority shall be governed by a nine‑member Authority Board consisting of two members appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate in accordance with G.S. 120‑121, two members appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives in accordance with G.S. 120‑121, four members appointed by the Governor, and the Secretary of Transportation. Each appointing authority shall appoint members who reside in diverse regions of the State. The Chair of the Authority shall be selected by the Authority Board.

(d)        Board of Transportation Members.  Members of the North Carolina Board of Transportation may serve as members of the Authority Board.

(e)        Staggered Terms.  One of the initial appointments to the Authority Board by the General Assembly upon the recommendation of the President Pro Tempore of the Senate, one of the initial appointments to the Authority Board by the General Assembly upon the recommendation of the Speaker of the House of Representatives, and three of the initial appointments of the Governor shall be appointed to terms ending January 14, 2007. One of the initial appointments to the Authority Board by the General Assembly upon the recommendation of the President Pro Tempore of the Senate, one of the initial appointments to the Authority Board by the General Assembly upon the recommendation of the Speaker of the House of Representatives, and one of the initial appointments of the Governor shall be appointed to terms ending January 14, 2005. The Secretary of Transportation shall serve as an ex officio voting member of the Board. Thereafter, at the expiration of each stipulated term of office, all appointments shall be to a term of four years from the date of the expiration of the term.

(f)         Vacancies.  All members of the Authority Board shall remain in office until their successors are appointed and qualified. The original appointing authority may appoint a member to serve out the unexpired term of any member.

(g)        Removal of Board Members.  Each member of the Authority Board, notwithstanding subsection (e) of this section, shall serve at the pleasure of the appointing authority. The Chair of the Authority serves at the pleasure of the Authority Board.

(h)        Conflicts of Interest, Ethics.  Members of the Authority Board shall be subject to the provisions of G.S. 136‑13, 136‑13.1, and 136‑14.

(i)         Compensation.  The appointed members of the Authority Board shall receive no salary for their services but shall be entitled to receive per diem and travel allowances in accordance with the provisions of G.S. 138‑5 and G.S. 138‑6 as appropriate.

(j)         Bylaws.  The Authority Board shall adopt, change, or amend bylaws with respect to the calling of meetings, quorums, voting procedures, the keeping of records, and other organizational, staffing, and administrative matters as the Authority Board may determine. Any bylaws, or subsequent changes or amendments to the bylaws, shall be submitted to the Board of Transportation and the Joint Legislative Transportation Oversight Committee for review and comment at least 45 days prior to adoption by the Authority Board.

(k)        Executive Director and Administrative Employees.  The Authority Board shall appoint an Executive Director, whose salary shall be fixed by the Authority, to serve at its pleasure. The Executive Director shall be the Authority's chief administrative officer and shall be responsible for the daily administration of the toll roads and bridges constructed, maintained, or operated pursuant to this Article. The Executive Director or his designee shall appoint, employ, dismiss, and, within the limits approved by the Authority Board, fix the compensation of administrative employees as the Executive Director deems necessary to carry out this Article. The Authority shall report the hiring of all administrative employees to the Joint Legislative Transportation Oversight Committee within 30 days of the date of employment.

(l)         Office.  The offices of the Authority may be housed in one or more facilities of the Department of Transportation.  (2002‑133, s. 1; 2009‑343, ss. 1, 2.)



§ 136-89.183. Powers of the Authority.

§ 136‑89.183.  Powers of the Authority.

(a)        The Authority shall have all of the powers necessary to execute the provisions of this Article, including the following:

(1)        The powers of a corporate body, including the power to sue and be sued, to make contracts, to adopt and use a common seal, and to alter the adopted seal as needed.

(2)        To study, plan, develop, and undertake preliminary design work on up to nine Turnpike Projects. At the conclusion of these activities, the Turnpike Authority is authorized to design, establish, purchase, construct, operate, and maintain the following projects:

a.         Triangle Expressway, including segments also known as N.C. 540, Triangle Parkway, and Western Wake Freeway in Wake and Durham Counties.

b.         Gaston East‑West Connector, also known as the Garden Parkway.

c.         Monroe Connector/Bypass.

d.         Cape Fear Skyway.

e.         A bridge of more than two miles in length going from the mainland to a peninsula bordering the State of Virginia, pursuant to G.S. 136‑89.183A.

f.          Repealed by Session Laws 2008‑225, s. 4, effective August 17, 2008.

Any other project proposed by the Authority in addition to the projects listed in this subdivision must be approved by the General Assembly prior to construction.

A Turnpike Project selected for construction by the Turnpike Authority shall be included in any applicable locally adopted comprehensive transportation plans and shall be shown in the current State Transportation Improvement Plan prior to the letting of a contract for the Turnpike Project.

(3)        Repealed by Session Laws 2005‑275, s. 2, effective August 12, 2005.

(4)        To rent, lease, purchase, acquire, own, encumber, dispose of, or mortgage real or personal property, including the power to acquire property by eminent domain pursuant to G.S. 136‑89.184.

(5)        To fix, revise, charge, and collect tolls and fees for the use of the Turnpike Projects. Prior to the effective date of any toll or fee for use of a Turnpike Facility, the Authority shall submit a description of the proposed toll or fee to the Board of Transportation, the Joint Legislative Transportation Oversight Committee and the Joint Legislative Commission on Governmental Operations for review.

(6)        To issue bonds or notes of the Authority as provided in this Article.

(6a)      To invest the proceeds of bonds or notes of the Authority that are pending disbursement or other idle funds of the Authority in any investment authorized by G.S. 159‑30.

(7)        To establish, construct, purchase, maintain, equip, and operate any structure or facilities associated with the Turnpike System.

(8)        To pay all necessary costs and expenses in the formation, organization, administration, and operation of the Authority.

(9)        To apply for, accept, and administer loans and grants of money or real or personal property from any federal agency, the State or its political subdivisions, local governments, or any other public or private sources available.

(10)      To adopt, alter, or repeal its own bylaws or rules implementing the provisions of this Article, in accordance with the review and comment requirements of G.S. 136‑89.182(j).

(11)      To utilize employees of the Department; to contract for the services of consulting engineers, architects, attorneys, real estate counselors, appraisers, and other consultants; to employ administrative staff as may be required in the judgment of the Authority; and to fix and pay fees or compensation to the Department, contractors, and administrative employees from funds available to the Authority.

(12)      To receive and use appropriations from the State and federal government.

(13)      To adopt procedures to govern its procurement of services and delivery of Turnpike Projects.

(14)      To perform or procure any portion of services required by the Authority.

(15)      To use officers, employees, agents, and facilities of the Department for the purposes and upon the terms as may be mutually agreeable.

(16)      To contract for the construction, maintenance, and operation of a Turnpike Project.

(17)      To enter into partnership agreements with the Department of Transportation, agreements with political subdivisions of the State, and agreements with private entities, and to expend such funds as it deems necessary, pursuant to such agreements, for the purpose of financing the cost of acquiring, constructing, equipping, operating, or maintaining any Turnpike Project. An agreement entered under this subdivision requires the concurrence of the Board of Transportation if the Department of Transportation is a party to the agreement.

(18)      To utilize incentives in any contract for development or construction of a Turnpike Project, in order to promote expedited delivery of the project.

(b)        To execute the powers provided in subsection (a) of this section, the Authority shall determine its policies by majority vote of the members of the Authority Board present and voting, a quorum having been established. Once a policy is established, the Authority Board shall communicate it to the Executive Director or the Executive Director's designee, who shall have the sole and exclusive authority to execute the policy of the Authority. No member of the Authority Board shall have the responsibility or authority to give operational directives to any employee of the Authority other than the Executive Director or the Director's designee.  (2002‑133, s. 1; 2005‑275, s. 2; 2006‑228, s. 5; 2006‑230, s. 1(b); 2008‑225, s. 4.)



§ 136-89.183A. Accelerated Pilot Toll Bridge Project.

§ 136‑89.183A.  Accelerated Pilot Toll Bridge Project.

(a)        Findings.  The General Assembly finds that there is a need for a bridge connecting the Currituck County mainland to the Currituck County Outer Banks; that the bridge should be implemented as a toll bridge; that the bridge should be implemented in a manner that protects the natural environment and quality of life on the Outer Banks; and that the character of the existing road system in Currituck County and Dare County Outer Banks should be preserved.

(b)        Contract to Construct Accelerated Pilot Toll Bridge Project.  The Authority shall contract with a single private firm to design, obtain all necessary permits for, and construct the toll bridge described in G.S. 136‑89.183(a)(2), known as the Mid‑Currituck Bridge,  in order to provide accelerated, efficient, and cost‑effective completion of the project.

(c)        Preconstruction Participation.  In addition to the authority granted by G.S. 136‑89.191, the Department shall participate in the cost of preconstruction activities related to the project described in this section, if requested by the Authority.

(d)        Environmental Protection.  The Authority shall ensure that the Mid‑Currituck Bridge is implemented in a manner that accomplishes all of the following:

(1)        Ensures the preservation of water quality in Currituck Sound.

(2)        Mitigates the environmental impact of the bridge on the Currituck County mainland and the Outer Banks.

(3)        Reduces traffic congestion and vehicle miles traveled, and preserves the character of the existing road system, in Dare County and Currituck County on the Outer Banks.

(e)        Report on Project.  The Authority shall report to the Joint Legislative Transportation Oversight Committee on December 1, 2005, and each December 1 thereafter until completion, on the progress of the accelerated pilot toll bridge project described in this section.  (2005‑275, s. 3; 2008‑225, s. 11.)



§ 136-89.183B. Accelerated Herbert C. Bonner Bridge Replacement Project.

§ 136‑89.183B.  Accelerated Herbert C. Bonner Bridge Replacement Project.

(a)        Contract for Accelerated Construction of the Herbert C. Bonner Replacement Bridge Project.  The Department of Transportation shall implement all reasonable measures to expedite completion of environmental reviews required by the National Environmental Policy Act. Within 90 days of receiving an approved Record of Decision from the Federal Highway Administration, the Department shall contract with a single private firm to design and build a replacement bridge for the Herbert C. Bonner Bridge at Oregon Inlet, in accordance with G.S. 136‑28.11, in order to expedite and accelerate the efficient, cost effective completion of the project.

(b)        Replacement Bridge; Termini.  The General Assembly recommends that the replacement bridge constructed pursuant to this section shall be located with north and south termini located in general proximity to the termini of the existing Herbert C. Bonner Bridge. It is recognized, however, that the preferred alternative for the bridge location cannot be determined prior to compliance with all federal and State laws and regulations.

(c)        Department to Report on Project.  The Department shall report to the Joint Legislative Transportation Oversight Committee on December 1, 2005, and each December 1 thereafter until completion, on the progress of the accelerated bridge project described in this section. (2005‑275, s. 6(b); 2005‑382, s. 3.)



§ 136-89.183C. Accelerated Yadkin River Bridge Replacement Project.

§ 136‑89.183C.  Accelerated Yadkin River Bridge Replacement Project.

(a)        Contract for Accelerated Construction of the Yadkin River Bridge Replacement Bridge Project.  The Authority shall study, plan, develop, undertake preliminary design work, and analyze and list all necessary permits, in preparation for construction of a replacement bridge and approaches for the Yadkin River Bridge over the Yadkin River and between Rowan and Davidson Counties, in order to provide accelerated, efficient, and cost‑effective completion of the project.

(b)        Replacement Bridge; Termini.  The bridge constructed pursuant to this section shall be a replacement bridge, with north and south termini located in general proximity to the termini of the existing Yadkin River Bridge. (2007‑299, s. 1.)



§ 136-89.184. Acquisition of real property.

§ 136‑89.184.  Acquisition of real property.

(a)        General.  The Authority may acquire public or private real property by purchase, negotiation, gift, or devise, or condemnation that it determines to be necessary and convenient for the construction, expansion, enlargement, extension, improvement, or operation of a Turnpike Project. When the Authority acquires real property owned by the State, the Secretary of the Department of Administration shall execute and deliver to the Authority a deed transferring fee simple title to the property to the Authority.

(b)        Condemnation.  To exercise the power of eminent domain, the Authority shall commence a proceeding in its name and shall follow the procedure set forth in Article 9 of Chapter 136 of the General Statutes. (2002‑133, s. 1.)



§ 136-89.185. Taxation of property of Authority.

§ 136‑89.185.  Taxation of property of Authority.

Property owned by the Authority is exempt from taxation in accordance with Section 2 of Article V of the North Carolina Constitution. (2002‑133, s. 1.)



§ 136-89.186. Audit.

§ 136‑89.186.  Audit.

The operations of the Authority shall be subject to the oversight of the State Auditor pursuant to Article 5A of Chapter 147 of the General Statutes. (2002‑133, s. 1.)



§ 136-89.187. Conversion of free highways prohibited.

§ 136‑89.187.  Conversion of free highways prohibited.

The Authority Board is prohibited from converting any segment of the nontolled State Highway System to a toll facility, except for a segment of N.C. 540 under construction as of July 1, 2006, located in Wake County and extending from the N.C. 54 exit on N.C. 540 to the N.C. 55 exit on N.C. 540. No segment may be converted to a toll route pursuant to this section unless first approved by the Metropolitan Planning Organization (MPO) or Rural Planning Organization (RPO) of the area in which that segment is located.  (2002‑133, s. 1; 2006‑228, s. 3; 2008‑225, s. 5.)



§ 136-89.188. Use of revenues.

§ 136‑89.188.  Use of revenues.

(a)        Revenues derived from Turnpike Projects authorized under this Article shall be used only for Authority administration costs; Turnpike Project development, right‑of‑way acquisition, construction, operation, and maintenance; and debt service on the Authority's revenue bonds or related purposes such as the establishment of debt service reserve funds.

(b)        The Authority may use up to one hundred percent (100%) of the revenue derived from a Turnpike Project for debt service on the Authority's revenue bonds or for a combination of debt service and operation and maintenance expenses of the Turnpike Projects.

(c)        The Authority shall use not more than five percent (5%) of total revenue derived from all Turnpike Projects for Authority administration costs.

(d)        Notwithstanding the provisions of subsections (a) and (b) of this section, toll revenues generated from a converted segment of the State highway system previously planned for operation as a nontoll facility shall only be used for the funding or financing of the right‑of‑way acquisition, construction, expansion, operations, maintenance, and Authority administration costs associated with the converted segment or a contiguous toll facility. (2002‑133, s. 1; 2006‑228, s. 4.)



§ 136-89.189. Turnpike Authority revenue bonds.

§ 136‑89.189.  Turnpike Authority revenue bonds.

The Authority shall be a municipality for purposes of Article 5 of Chapter 159 of the General Statutes, the State and Local Government Revenue Bond Act, and may issue revenue bonds pursuant to that Act to pay all or a portion of the cost of a Turnpike Project or to refund any previously issued bonds. In connection with the issuance of revenue bonds, the Authority shall have all powers of a municipality under the State and Local Government Revenue Bond Act, and revenue bonds issued by the Authority shall be entitled to the protection of all provisions of the State and Local Government Revenue Bond Act.

Except as provided in this section, the provisions of Chapter 159 of the General Statutes, the Local Government Finance Act, apply to revenue bonds issued by the Turnpike Authority.

(1)        The term of a lease between the Turnpike Authority and the Department for all or any part of a Turnpike Project may exceed 40 years, as agreed by the Authority and the Department.

(2)        The maturity date of a refunding bond may extend to the earlier of the following:

a.         Forty years from the date of issuance of the refunding bond.

b.         The date the Turnpike Authority determines is the maturity date required for the Turnpike Project funded with the refunding bonds to generate sufficient revenues to retire the refunding bonds and any other outstanding indebtedness issued for that Project. The Authority's determination of the appropriate maturity date is conclusive and binding. In making its determination, the Authority may take into account appropriate financing terms and conventions.  (2002‑133, s. 1; 2009‑56, s. 2.)



§ 136-89.190. Sale of Turnpike Authority revenue bonds.

§ 136‑89.190.  Sale of Turnpike Authority revenue bonds.

Revenue bonds of the Authority issued pursuant to G.S. 136‑89.189 and the State and Local Government Revenue Bond Act shall be sold in accordance with and pursuant to Article 7 of Chapter 159 of the General Statutes. (2002‑133, s. 1.)



§ 136-89.191. Cost participation by Department of Transportation.

§ 136‑89.191.  Cost participation by Department of Transportation.

The Department of Transportation may participate in the cost of preconstruction activities, construction, maintenance, or operation of a Turnpike Project. (2002‑133, s. 1.)



§ 136-89.192. Equity distribution formula.

§ 136‑89.192.  Equity distribution formula.

Only those funds applied to a Turnpike Project from the State Highway Fund, State Highway Trust Fund, or federal‑aid funds that might otherwise be used for other roadway projects within the State, and are otherwise already subject to the distribution formula under G.S. 136‑17.2A, shall be included in the distribution formula.

Other revenue from the sale of the Authority's bonds or notes, project loans, or toll collections shall not be included in the distribution formula. (2002‑133, s. 1.)



§ 136-89.193. Annual plan of work; annual and quarterly reports.

§ 136‑89.193.  Annual plan of work; annual and quarterly reports.

(a)        Annual Plan of Work.  The Authority shall annually develop a plan of work for the fiscal year, describing the activities and projects to be undertaken, accompanied by a budget. This annual plan of work shall be subject to the concurrence of the Board of Transportation.

(b)        Annual Reports.  The Authority shall, promptly following the close of each fiscal year, submit an annual report of its activities for the preceding year to the Governor, the General Assembly, and the Department of Transportation. Each report shall be accompanied by an audit of its books and accounts.

(c)        Semiannual Reports.  The Authority shall submit semiannual reports to the Joint Legislative Transportation Oversight Committee, and more frequent reports if requested. The reports shall summarize the Authority's activities during the preceding six months, and shall contain any information about the Authority's activities that is requested by the Committee.

(d)        Report Prior to Let of Contracts.  The Authority shall consult with and report to the Joint Legislative Transportation Oversight Committee and the Joint Legislative Commission on Governmental Operations prior to the letting of any contract for Turnpike Project construction authorized under G.S. 136‑183(a)(2).

(e)        Report Prior to Study and Design.  The Authority shall consult with and report to the Joint Legislative Transportation Oversight Committee and the Joint Legislative Commission on Governmental Operations prior to the study, planning, development or design of any Turnpike Project authorized under G.S. 136‑89.183(a)(3). (2002‑133, s. 1.)



§ 136-89.194. Laws applicable to the Authority; exceptions.

§ 136‑89.194.  Laws applicable to the Authority; exceptions.

(a)        Motor Vehicle Laws.  The Turnpike System shall be considered a "highway" as defined in G.S. 20‑4.01(13) and a "public vehicular area" as defined in G.S. 20‑4.01(32). All law enforcement and emergency personnel, including the State Highway Patrol and the Division of Motor Vehicles, shall have the same powers and duties on the Turnpike System as on any other highway or public vehicular area.

(b)        Applicable Contracting.  For the purposes of implementing this Article, the Authority shall solicit competitive proposals for the construction of Turnpike Projects in accordance with the provisions of Article 2 of this Chapter. Contracts for professional engineering services and other kinds of professional or specialized services necessary in connection with construction of Turnpike Projects shall be solicited in accordance with procedures utilized by the Department of Transportation. Cost estimates prepared for the purpose of comparing bids for a Turnpike project are confidential and may not be disclosed until after the opening of bids for the project.

(c)        Alternative Contracting Methods.  Notwithstanding the provisions of subsection (b) of this section, the Authority may authorize the use of alternative contracting methods if:

(1)        The authorization applies to an individual project;

(2)        The Authority has concluded, and documented in writing, that the alternative contracting method is necessary because the project cannot be completed utilizing the procedures of Article 2 of this Chapter within the necessary time frame or available funding or for other reasons the Authority deems in the public interest;

(3)        The Authority has provided, to the extent possible, for the solicitation of competitive proposals prior to awarding a contract; and

(4)        The approved alternative contracting method provides for reasonable compliance with the disadvantaged business participation goals of G.S. 136‑28.4.

(d)        Entry for Surveys.  The Turnpike Authority and its employees and contractors shall have the same right of entry for surveys, borings, soundings, or examinations as granted the Department of Transportation in G.S. 136‑120.

(e)        Plans and Contract Documents.  The requirements for registering right‑of‑way plans set in G.S. 136‑19.4 apply to right‑of‑way plans of the Turnpike Authority. In applying G.S. 136‑19.4 to the Authority, references to the "Department" are considered references to the "Turnpike Authority" and references to the "Board" are considered references to the "Authority Board."

Diaries and analyses for contracts of the Turnpike Authority are subject to the same restrictions on disclosure that apply to diaries and analyses for contracts of the Department under G.S. 136‑28.5.

(f)         Construction Claims.  G.S. 136‑29 applies to the adjustment and resolution of Turnpike project construction claims. In applying G.S. 136‑29 to the Turnpike Authority, references to the "Department of Transportation," the "State Highway Administrator," and a "State highway" are considered references to the "Turnpike Authority," the "chief engineer of the Turnpike Authority," and a "Turnpike project."

(g)        Contract Exemptions.  The following provisions concerning the purchase of goods and services by a State agency do not apply to the Turnpike Authority:

(1)        Article 3 of Chapter 143 of the General Statutes. The Authority may use the services of the Department of Administration in procuring goods and services that are not specific to establishing and operating a toll revenue system.

(2)        Article 3D of Chapter 147 of the General Statutes. The Authority may use the services of the Office of Information Technology Services in procuring goods and services that are not specific to establishing and operating a toll revenue system. All contract information for contracts for information technology are subject to disclosure in accordance with G.S. 147‑33.95.

(h)        APA.  Chapter 150B of the General Statutes does not apply to the Turnpike Authority, except as provided in this section and G.S. 136‑89.218.  (2002‑133, s. 1; 2006‑228, s. 6; 2008‑225, s. 6.)



§ 136-89.195. Internet report of funds expended.

§ 136‑89.195.  Internet report of funds expended.

The Department shall publish and update annually on its Internet web site a record of all expenditures of the Authority for highway construction, maintenance, and administration. The record shall include a total expenditure amount by county. For each Turnpike Project, the record shall include a readily identifiable project name or location, the nature of the project, the amount of the project, the contractor for the project, the date of project letting, and the actual or expected project completion date. (2002‑133, s. 1.)



§ 136-89.196. Removal of tolls.

§ 136‑89.196.  Removal of tolls.

The Authority shall, upon fulfillment of and subject to any restrictions included in the agreements entered into by the Authority in connection with the issuance of the Authority's revenue bonds, remove tolls from a Turnpike Project. (2002‑133, s. 1.)



§ 136-89.197. Maintenance of nontoll routes.

§ 136‑89.197.  Maintenance of nontoll routes.

The Department shall maintain an existing, alternate, comparable nontoll route corresponding to each Turnpike Project constructed pursuant to this Article. (2002‑133, s. 1.)



§ 136-89.198. Authority to toll existing interstate highways.

§ 136‑89.198.  Authority to toll existing interstate highways.

(a)        General.  Notwithstanding any other provision of this Article, the Authority may collect tolls on any existing interstate highway for which the United States Department of Transportation has granted permission by permit, or any other lawful means, to do so. The revenue generated from the collected tolls shall be used by the Authority to repair and maintain the interstate on which the tolls were collected. These revenues shall not be used to repair, maintain, or upgrade any State primary or secondary road adjacent to or connected with the interstate highways.

(b)        Method.  The Authority shall establish toll locations on the permitted interstate highway in accordance with federal guidelines. Toll locations shall be erected at or near the borders of the State and at such other locations that are not impracticable, unfeasible, or that would result in an unsafe or hazardous condition.

(c)        Severability.  If any provision of this section or its application is held invalid, the invalidity does not affect other provisions or applications of this section that can be given effect without the invalid provisions or application, and to this end the provisions of this section are severable. (2005‑276, s. 28.21(b).)



§ 136-89.199: Reserved for future codification purposes.

§ 136‑89.199:  Reserved for future codification purposes.



§ 136-89.200: Reserved for future codification purposes.

§ 136‑89.200:  Reserved for future codification purposes.



§ 136-89.201: Reserved for future codification purposes.

§ 136‑89.201:  Reserved for future codification purposes.



§ 136-89.202: Reserved for future codification purposes.

§ 136‑89.202:  Reserved for future codification purposes.



§ 136-89.203: Reserved for future codification purposes.

§ 136‑89.203:  Reserved for future codification purposes.



§ 136-89.204: Reserved for future codification purposes.

§ 136‑89.204:  Reserved for future codification purposes.



§ 136-89.205: Reserved for future codification purposes.

§ 136‑89.205:  Reserved for future codification purposes.



§ 136-89.206: Reserved for future codification purposes.

§ 136‑89.206:  Reserved for future codification purposes.



§ 136-89.207: Reserved for future codification purposes.

§ 136‑89.207:  Reserved for future codification purposes.



§ 136-89.208: Reserved for future codification purposes.

§ 136‑89.208:  Reserved for future codification purposes.



§ 136-89.209: Reserved for future codification purposes.

§ 136‑89.209:  Reserved for future codification purposes.



§ 136-89.210. Definitions.

Part 2. Collection of Tolls on Turnpike Projects.

§ 136‑89.210.  Definitions.

The definitions in G.S. 136‑89.181 and the following definitions apply in this Article:

(1)        Reserved.

(2)        Open road toll.  A toll payable under an open road tolling system.

(3)        Open road tolling system.  A system of collecting a toll for the use of a highway that does not provide a way to pay the toll in cash while traveling on the highway.  (2008‑225, s. 2.)



§ 136-89.211. Tolls for use of Turnpike project.

§ 136‑89.211.  Tolls for use of Turnpike project.

In exercising its authority under G.S. 136‑89.183 to set tolls for the use of a Turnpike project, the Authority may not do any of the following:

(1)        Set open road tolls that vary for the same class of motor vehicle depending on the method by which the Authority identifies a motor vehicle that drives on the Turnpike project. This does not preclude the Authority from allowing a discount of up to thirty‑five percent (35%) of the amount of a toll for a motor vehicle equipped with an electronic toll collection transponder.

(2)        Exempt a motor vehicle that is not a law enforcement vehicle, an emergency fire or rescue vehicle, or an emergency medical services vehicle from the requirement of paying a toll for the use of a Turnpike project.  (2008‑225, s. 2.)



§ 136-89.212. Payment of toll required for use of Turnpike project.

§ 136‑89.212.  Payment of toll required for use of Turnpike project.

A motor vehicle that is driven on a Turnpike project is subject to a toll imposed by the Authority for the use of the project. If the toll is an open road toll, the person who is the registered owner of the motor vehicle is liable for payment of the toll unless the registered owner establishes that the motor vehicle was in the care, custody, and control of another person when it was driven on the Turnpike project.

A person establishes that a motor vehicle was in the care, custody, and control of another person when it was driven on a Turnpike project by submitting to the Authority a sworn affidavit stating one of the following:

(1)        The name and address of the person who had the care, custody, and control of the motor vehicle when it was driven. If the motor vehicle was leased or rented under a long‑term lease or rental, as defined in G.S. 105‑187.1, the affidavit must be supported by a copy of the lease or rental agreement or other written evidence of the agreement.

(2)        The motor vehicle was stolen. The affidavit must be supported by an insurance or police report concerning the theft or other written evidence of the theft.

(3)        The person transferred the motor vehicle to another person by sale or otherwise before it was driven on the Turnpike project. The affidavit must be supported by insurance information, a copy of the certificate of title, or other evidence of the transfer.  (2008‑225, s. 2.)



§ 136-89.213. Administration of tolls and requirements for open road tolls.

§ 136‑89.213.  Administration of tolls and requirements for open road tolls.

(a)        Administration.  The Authority is responsible for collecting tolls on Turnpike projects. In exercising its authority under G.S. 136‑89.183 to perform or procure services required by the Authority, the Authority may contract with one or more providers to perform part or all of the collection functions and may enter into agreements to exchange information that identifies motor vehicles and their owners with one or more of the following entities: the Division of Motor Vehicles of the Department of Transportation, another state, another toll operator, or a toll collection‑related organization. Identifying information obtained by the Authority through an agreement is not a public record and is subject to the disclosure limitations in 18 U.S.C. § 2721, the federal Driver's Privacy Protection Act.

(b)        Open Road Tolls.  If a Turnpike project uses an open road tolling system, the Authority must operate a facility that is in the immediate vicinity of the Turnpike project and that accepts cash payment of the toll and must place signs on the Turnpike project that give drivers the following information:

(1)        Notice that the driver is approaching a highway for which a toll is required. Signs providing this information must be placed before the toll is incurred.

(2)        The methods by which the toll may be paid.

(3)        Directions to the nearby facility that accepts cash payment of the toll.  (2008‑225, s. 2.)



§ 136-89.214. Bill for unpaid open road toll.

§ 136‑89.214.  Bill for unpaid open road toll.

(a)        Bill.  If a motor vehicle travels on a Turnpike project that uses an open road tolling system and a toll for traveling on the project is not paid within 15 days after the travel occurs, the Authority must send a bill by first‑class mail to the registered owner of the motor vehicle for the amount of the unpaid toll. The Authority must send the bill within 90 days after the travel occurs. If a bill is not sent within the required time, the Authority waives collection of the toll. The Authority must establish a billing period for unpaid open road tolls that is no shorter than 15 days. A bill for a billing period must include all unpaid tolls incurred by the same person during the billing period.

(b)        Information on Bill.  A bill sent under this section must include all of the following information:

(1)        The name and address of the registered owner of the motor vehicle that traveled on the Turnpike project.

(2)        The date the travel occurred, the approximate time the travel occurred, and each segment of the Turnpike project on which the travel occurred.

(3)        An image of the registration plate of the motor vehicle, if the Authority captured an electronic image of the motor vehicle when it traveled on the Turnpike project.

(4)        The amount of the toll due and an explanation of how payment may be made.

(5)        The date by which the toll must be paid to avoid the imposition of a processing fee under G.S. 136‑89.215 and the amount of the processing fee.

(6)        A statement that a vehicle owner who has unpaid tolls is subject to a civil penalty and may not renew the vehicle's registration until the tolls and civil penalties are paid.

(7)        A clear and concise explanation of how to contest liability for the toll.  (2008‑225, s. 2.)



§ 136-89.215. Required action upon receiving bill for open road toll and processing fee for unpaid toll.

§ 136‑89.215.  Required action upon receiving bill for open road toll and processing fee for unpaid toll.

(a)        Action Required.  A person who receives a bill for an unpaid open road toll must take one of the following actions within 30 days after receiving the bill:

(1)        Pay the bill.

(2)        Send a written request to the Authority for a review of the toll.

(b)        Fee.  If a person does not take one of the actions required under subsection (a) of this section within the required time, the Authority may add a processing fee to the amount the person owes. The processing fee may not exceed six dollars ($6.00). A person may not be charged more than forty‑eight dollars ($48.00) in processing fees in a calendar year.

The Authority must set the processing fee at an amount that does not exceed the costs of identifying the owner of a motor vehicle that is subject to an unpaid toll and billing the owner for the unpaid toll. The fee is a receipt of the Authority and must be applied to these costs.  (2008‑225, s. 2.)



§ 136-89.216. Civil penalty for failure to pay open road toll.

§ 136‑89.216.  Civil penalty for failure to pay open road toll.

(a)        Penalty.  A person who receives one or more bills for unpaid open road tolls during the first or second six‑month period in a year and who has not paid the amount due on those bills within 30 days after the end of the six‑month period is subject to a civil penalty of twenty‑five dollars ($25.00). The period from January 1 through June 30 of a year is the first six‑month period in a year, and the period from July 1 through December 31 is the second six‑month period in a year. Only one penalty may be assessed for a six‑month period.

(b)        Payment.  The Authority must send a notice by first‑class mail to a person who is assessed a civil penalty under this section. A person who is assessed a civil penalty must pay the unpaid toll for which the civil penalty was imposed, the amount of any processing fee due, and the civil penalty within 30 days after receiving the notice.

(c)        Penalty Proceeds.  A civil penalty imposed under this section is payable to the Authority or, if collected when a vehicle registration is renewed, to the Division of Motor Vehicles of the Department of Transportation. The clear proceeds of a civil penalty imposed under this section must be credited to the Civil Penalty and Forfeiture Fund established in G.S. 115C‑457.1. The guidelines used by the Office of State Budget and Management to determine an agency's actual costs of collecting a civil penalty and the clear proceeds of the civil penalty apply to the determination of the clear proceeds of a civil penalty imposed under this section.  (2008‑225, s. 2.)



§ 136-89.217. Vehicle registration renewal blocked for unpaid open road toll.

§ 136‑89.217.  Vehicle registration renewal blocked for unpaid open road toll.

(a)        Registration Block.  Failure of a person to pay an open road toll billed to the person under G.S. 136‑89.214, any processing fee added under G.S. 136‑89.215, and any civil penalty imposed under G.S. 136‑89.216 is grounds under G.S. 20‑54 to withhold the registration renewal of a motor vehicle registered in that person's name. The Authority must notify the Commissioner of Motor Vehicles of a person who owes a toll, a processing fee, or a civil penalty. When notified, the Commissioner of Motor Vehicles must withhold the registration renewal of any motor vehicle registered in that person's name.

(b)        Collection by DMV.  A person whose motor vehicle registration renewal is blocked under this section may pay to the Division of Motor Vehicles of the Department of Transportation the amount owed for unpaid tolls, processing fees, and civil penalties due under this Part when renewing the vehicle registration. The Division must remit to the Authority the amount of tolls, fees, and civil penalties collected. The Division's costs of collecting tolls, fees, and civil penalties are considered a necessary expense of the operation of the Authority, and the Authority must reimburse the Division for these costs.  (2008‑225, s. 2.)



§ 136-89.218. Procedures for contesting liability for unpaid open road toll.

§ 136‑89.218.  Procedures for contesting liability for unpaid open road toll.

(a)        Informal Review.  A person who receives a bill for an unpaid open road toll and who disputes liability for the toll may contest the toll by sending to the Authority a request for review of the toll. The person may include a sworn affidavit described in G.S. 136‑89.212 that establishes that someone else had the care, custody, and control of the motor vehicle subject to the toll when the toll was incurred. The person must send the request for review to the Authority within 30 days after receiving the bill for the toll. A person who does not send a request for review to the Authority within this time limit waives the right to a review. If a person sends a timely request for review to the Authority, the Authority may not collect the disputed toll and any processing fee added to the bill for the toll until the conclusion of the review process in this section.

(b)        Administrative Hearing.  If the Authority conducts an informal review under subsection (a) of this section and determines that the person who requested the review is liable for the toll, the Authority must send the person a notice informing the person of the Authority's determination. The person may contest this determination by filing a petition for a contested case hearing at the Office of Administrative Hearings in accordance with Article 3 of Chapter 150B of the General Statutes.

(c)        Judicial Review.  Article 4 of Chapter 150B of the General Statutes governs judicial review of a final decision made in a contested case authorized under subsection (b) of this section.  (2008‑225, s. 2.)



§ 136-90. Obstructing highways and roads misdemeanor.

Article 7.

Miscellaneous Provisions.

§ 136‑90.  Obstructing highways and roads misdemeanor.

If any person shall willfully alter, change or obstruct any highway, cartway, mill road or road leading to and from any church or other place of public worship, whether the right‑of‑way thereto be secured in the manner provided for by law or by purchase, donation or otherwise, such person shall be guilty of a Class 1 misdemeanor.  If any person shall hinder or in any manner interfere with the making of any road or cartway laid off according to law, he shall be guilty of a Class 1 misdemeanor. (1872‑3, c. 189, s. 6; 1883, c. 383; Code, s. 2065; Rev., s. 3784; C.S., s. 3789; 1993, c. 539, s. 989; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 136-91. Placing glass, etc., or injurious obstructions in road.

§ 136‑91.  Placing glass, etc., or injurious obstructions in road.

(a)        No person shall throw, place, or deposit any glass or other sharp or cutting substance or any injurious obstruction in or upon any highway or public vehicular area.

(b)        As used in this section:

(1)        "Highway" shall be defined as it is in G.S. 20‑4.01; and

(2)        "Public vehicular area" shall be defined as it is in G.S. 20‑4.01.

(c)        Any person violating the provisions of this section shall be guilty of a Class 3 misdemeanor. (1917, c. 140, ss. 18, 21; C.S., ss. 2599, 2619; 1971, c. 200; 1993, c. 539, s. 990; 1994, Ex. Sess., c. 24, s. 14(c); 2001‑441, s. 3.)



§ 136-92. Obstructing highway drains prohibited.

§ 136‑92.  Obstructing highway drains prohibited.

It is unlawful to obstruct a drain along or leading from any public road in the State. A person who violates this section is responsible for an infraction. (1917, c. 253; C.S., s. 3791; 1993, c. 539, s. 991; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 163, s. 15.)



§ 136-93. Openings, structures, pipes, trees, and issuance of permits.

§ 136‑93.  Openings, structures, pipes, trees, and issuance of permits.

No opening or other interference whatsoever shall be made in any State road or highway other than streets not maintained by the Department of Transportation in cities and towns, nor shall any structure be placed thereon, nor shall any structure which has been placed thereon be changed or removed except in accordance with a written permit from the Department of Transportation or its duly authorized officers, who shall exercise complete and permanent control over such roads and highways.  No State road or State highway, other than streets not maintained by the Department of Transportation in cities and towns, shall be dug up for laying or placing pipes, conduits, sewers, wires, railways, or other objects, and no tree or shrub in or on any State road or State highway shall be planted, trimmed, or removed, and no obstruction placed thereon, without a written permit as hereinbefore provided for, and then only in accordance with the regulations of said Department of Transportation or its duly authorized officers or employees; and the work shall be under the supervision and to the satisfaction of the Department of Transportation or its officers or employees, and the entire expense of replacing the highway in as good condition as before shall be paid by the persons, firms, or corporations to whom the permit is given, or by whom the work is done.  The Department of Transportation, or its duly authorized officers, may, in its discretion, before granting a permit under the provisions of this section, require the applicant to file a satisfactory bond, payable to the State of North Carolina, in such an amount as may be deemed sufficient by the Department of Transportation or its duly authorized officers, conditioned upon the proper compliance with the requirements of this section by the person, firm, or corporation granted such permit.  Any person making any opening in a State road or State highway, or placing any structure thereon, or changing or removing any structure thereon without obtaining a written permit as herein provided, or not in compliance with the terms of such permit, or otherwise violating the provisions of this section, shall be guilty of a Class 1 misdemeanor:  Provided, this section shall not apply to railroad crossings.  The railroads shall keep up said crossings as now provided by law. (1921, c. 2, s. 13; 1923, c. 160, s. 2; C.S., s. 3846(u); 1933, c. 172, s. 17; 1943, c. 410; 1957, c. 65, s. 11; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1; 1993, c. 539, s. 992; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 136-93.1. Express permit review program.

§ 136‑93.1.  Express permit review program.

(a)        Program Created.  The Department shall develop a fee‑supported express permit review program in each highway division. The program is voluntary for permit applicants and applies to permits, approvals, or certifications that allow for a connection to the State highway system through the use of a driveway, street, signal, drainage, or any other encroachment.

(b)        Implementation.  An individual highway division may opt out of the express permit review program created under this section if the highway division routinely reviews and issues special commercial permits within an average of 45 days. Any express permit review program created under this section shall be supported by the fees established pursuant to subsection (e) of this section.

(c)        Procedure.  In reviewing a permit application under the express permit review program, the Department shall undergo the following steps:

(1)        The Department shall, within three business days of receipt, determine whether an express permit review application is complete. If the Department determines the express permit review application is not complete, the Department shall return the express permit review application and all fees to the permit applicant to allow for a complete express permit review application to be resubmitted to the Department.

(2)        If the Department determines the express permit review application is complete, the Department shall, within 45 days, issue or deny the permit based upon its review of the application. Failure of the Department to issue or deny the permit within 45 days is a denial of the express permit review application.

(d)        Staffing.  In order to implement the express permit review program, the Department may utilize either of the following or a combination thereof:

(1)        Existing Department staff and resources.

(2)        Contracted engineering firms supporting each highway division to provide express permit reviews, comments, and recommendations for issuing express permits. If the Department utilizes contracted engineering firms to provide work under this section, any fees received by the Department pursuant to subsection (e) of this section shall be credited towards the cost of the Department utilizing these contracted engineering firms. Any additional costs associated with engaging the contracted engineering firm shall be agreed to by the permit applicant prior to incurring the costs and shall be paid by the permit applicant.

(e)        Fees.  The Department may determine the fees for an express application review under the express review program conducted by highway division staff. Unless a contracted engineering firm is utilized, the maximum permit application fee to be charged under this section for an express review of a project application requiring all of the permits listed under subsection (a) of this section shall not exceed four thousand dollars ($4,000). Notwithstanding Chapter 150B of the General Statutes, the Department shall establish the procedure by which the amount of the fees under this subsection are established and applied for an express review program permitted by this section. The fee schedule established by the Department shall be applicable to all divisions participating in an express permit review program.

(f)         Use of Fees.  All fees collected under this section shall be used to fund the cost of administering and implementing express permit review programs created under this section. These costs include the salaries of the program's staff and costs of contracted engineering firms.

(g)        Reports.  No later than March 1 of each year, the Department shall report to the Fiscal Research Division and the Joint Legislative Transportation Oversight Committee on the express permitting review program. The report shall include the cost of administering the program in each division, the number of express permits issued, the turnaround time for permits, the amount of fees collected per division, and the method that divisions use to implement the program.  (2008‑176, s. 1.)



§ 136-94. Gates projecting over rights-of-way forbidden.

§ 136‑94.  Gates projecting over rights‑of‑way forbidden.

It shall be unlawful for any person, firm or corporation to erect, maintain or operate upon his own land, or the land of another, any farm gate or other gate which, when opened, will project over the right‑of‑way of any State highway.

Any person violating the provisions of this section shall be guilty of a Class 3 misdemeanor. (1927, c. 130; 1993, c. 539, s. 993; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 136-95. Water must be diverted from public road by ditch or drain.

§ 136‑95.  Water must be diverted from public road by ditch or drain.

When any ditch or drain is cut in such a way as to turn water into any public road, the person cutting the ditch or drain shall be compelled to cut another ditch or drain as may be necessary to take the water from said road. (Code, s. 2036; Rev., s. 2697; C.S., s. 3790.)



§ 136-96. Road or street not used within 15 years after dedication deemed abandoned; declaration of withdrawal recorded; joint tenants or tenants in common; defunct corporations.

§ 136‑96.  Road or street not used within 15 years after dedication deemed abandoned; declaration of withdrawal recorded; joint tenants or tenants in common; defunct corporations.

Every strip, piece, or parcel of land which shall have been at any time dedicated to public use as a road, highway, street, avenue, or for any other purpose whatsoever, by a deed, grant, map, plat, or other means, which shall not have been actually opened and used by the public within 15 years from and after the dedication thereof, shall be thereby conclusively presumed to have been abandoned by the public for the purposes for which same shall have been dedicated; and no person shall have any right, or cause of action thereafter, to enforce any public or private easement therein, except where such dedication was made less than 20 years prior to April 28, 1953, such right may be asserted within one year from and after April 28, 1953; provided, that no abandonment of any such public or private right or easement shall be presumed until the dedicator or some one or more of those claiming under him shall file and cause to be recorded in the register's office of the county where such land lies a declaration withdrawing such strip, piece or parcel of land from the public or private use to which it shall have theretofore been dedicated in the manner aforesaid; provided further, that where the fee simple title is vested in tenants in common or joint tenants of any land embraced within the boundaries of any such road, highway, street, avenue or other land dedicated for public purpose whatsoever, as described in this section, any one or more of such tenants, on his own or their behalf and on the behalf of the others of such tenants, may execute and cause to be registered in the office of the register of deeds of the county where such land is situated the declaration of withdrawal provided for in this section, and, under Chapter 46 of the General Statutes of North Carolina, entitled "Partition," and Chapter 1, Article 29A of the General Statutes of North Carolina, known as the "Judicial Sales Act," and on petition of any one or more of such tenants such land thereafter may be partitioned by sale only as between or among such tenants, and irrespective of who may be in actual possession of such land, provided further, that in such partition proceedings any such tenants in common or joint tenants may object to such withdrawal certificate and the court shall thereupon order the same cancelled of record; that where any corporation has dedicated any strip, piece or parcel of land in the manner herein set out, and said dedicating corporation is not now in existence, it shall be conclusively presumed that the said corporation has no further right, title or interest in said strip, piece, or parcel of land, regardless of the provisions of conveyances from said corporation, or those holding under said corporation, retaining title and interest in said strip, piece, or parcel of land so dedicated; the right, title and interest in said strip, piece, or parcel of land shall be conclusively presumed to be vested in those persons, firms or corporations owning lots or parcels of land adjacent thereto, subject to the provisions set out herein before in this section.

The provisions of this section shall have no application in any case where the continued use of any strip of land dedicated for street or highway purposes shall be necessary to afford convenient ingress or egress to any lot or parcel of land sold and conveyed by the dedicator of such street or highway. This section shall apply to dedications made after as well as before April 28, 1953.

The provisions of this section shall not apply when the public dedication is part of a future street shown on the street plan adopted pursuant to G.S. 136‑66.2.  Upon request, a city shall adopt a resolution indicating that the dedication described in the proposed declaration of withdrawal is or is not part of the street plan adopted under G.S. 136‑66.2.  This resolution shall be attached to the declaration of withdrawal and shall be registered in the office of the register of deeds of the county where the land is situated. (1921, c. 174; C.S., ss. 3846(rr), 3846(ss), 3846(tt); 1939, c. 406; 1953, c. 1091; 1957, c. 517; 1987, c. 428.)



§ 136-96.1. Special proceeding to declare a right-of-way dedicated to public use.

§ 136‑96.1.  Special proceeding to declare a right‑of‑way dedicated to public use.

(a)        A special proceeding under Article 3, Chapter 1 of the General Statutes may be brought to declare a right‑of‑way dedicated to public use if:

(1)        The landowners of tracts constituting two‑thirds of the road frontage of the land abutting the right‑of‑way in question join in the action;

(2)        The right‑of‑way is depicted on an unrecorded map, plat, or survey;

(3)        The right‑of‑way has been actually open and used by the public; and

(4)        Recorded deeds for at least three separate parcels abutting the right‑of‑way recite the existence of the right‑of‑way as a named street or road.

(b)        In a special proceeding brought pursuant to this section, the clerk of court shall issue an order declaring the right‑of‑way to be dedicated to public use upon finding that the provisions of subsection (a) of this section have been proven.

(c)        Any right‑of‑way found to be dedicated to public use pursuant to this section that is proposed for addition to the State highway system shall meet the requirements of G.S. 136‑102.6.

(d)        This section shall not apply to any right‑of‑way established by adverse possession or by cartway proceeding. (2001‑501, s. 1.)



§ 136-97. Responsibility of counties for upkeep, etc., terminated.

§ 136‑97.  Responsibility of counties for upkeep, etc., terminated.

(a)        The board of county commissioners or other road‑governing bodies of the various counties in the State are hereby relieved of all responsibility or liability for the upkeep or maintenance of any of the roads or bridges thereon constituting the State highway system, after the same shall have been taken over, and the control thereof assumed by the Department of Transportation.

(b)        The Department of Transportation, as part of maintaining the highways, bridges, and watercourses of this State, may haul all debris removed from on, under, or around a bridge to an appropriate disposal site for solid waste, where the debris shall be disposed of in accordance with law. (1921, c. 2, s. 50; C.S., s. 3846(dd); 1933, c. 172, s. 17; 1957, c. 65, s. 11; 1973, c. 507, ss. 5, 20; 1977, c. 464, s. 7.1; 1989, c. 752, s. 102; 1989 (Reg. Sess., 1990), c. 1066, s. 139; 1991, c. 689, s. 209.)



§ 136-98. Counties authorized to participate in costs of road construction and maintenance, participation is voluntary.

§ 136‑98.  Counties authorized to participate in costs of road construction and maintenance, participation is voluntary.

(a)        Repealed by Session Laws 2007‑428, s. 4, effective August 23, 2007.

(b)        Nothing in this Article prohibits counties from establishing service districts for road maintenance under Part 1, Article 16 of Chapter 153A of the General Statutes.

(c)        A county is authorized to participate in the cost of rights‑of‑way, construction, reconstruction, improvement, or maintenance of a road on the State highway system under agreement with the Department of Transportation. County participation in improvements to the State highway system is voluntary. The Department shall not transfer any of its responsibilities to counties without specific statutory authority.  (1931, c. 145, s. 35; 1957, c. 65, s. 11; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1; 1995, c. 434, s. 2; 2007‑428, s. 4; 2008‑180, s. 7.)



§§ 136-99 through 136-101. Repealed by Session Laws 1971, c. 1106.

§§ 136‑99 through 136‑101.  Repealed by Session Laws 1971, c. 1106.



§ 136-102. Billboard obstructing view at entrance to school, church or public institution on public highway.

§ 136‑102.  Billboard obstructing view at entrance to school, church or public institution on public highway.

(a)        It shall be unlawful for any person, firm, or corporation to construct or maintain outside the limits of any city or town in this State any billboard larger than six square feet at or nearer than 200 feet to the point where any walk or drive from any school, church, or public institution located along any highway enters such highway except under the following conditions:

(1)        Such billboard is attached to the side of a building or buildings which are or may be erected within 200 feet of any such walk or drive and the attachment thereto causes no additional obstruction of view.

(2)        A building or other structure is located so as to obstruct the view between such walk or drive and such billboard.

(3)        Such billboard is located on the opposite side of the highway from the entrance to said walk or drive.

(b)        Any person, firm, or corporation convicted of violating the provisions of this section shall be guilty of a Class 3 misdemeanor and punished only by a fine of ten dollars ($10.00), and each day that such violation continues shall be considered a separate offense. (1947, c. 304, ss. 1, 2; 1993, c. 539, s. 994; 1994, Ex. Sess., c. 24, s. 14 (c).)



§ 136-102.1. Blue Star Memorial and American Ex-Prisoners of War Highway.

§ 136‑102.1.  Blue Star Memorial and American Ex‑Prisoners of War Highway.

All of the United States Highway #70, wherever located in North Carolina shall be known and designated as the "Blue Star Memorial and American Ex‑Prisoners of War Highway." The designation shall pay tribute to the many North Carolinians killed during World War II and to all North Carolina's ex‑prisoners of war. (1963, c. 140; 2001‑196, s. 1.)



§ 136-102.2. Authorization required for test drilling or boring upon right-of-way; filing record of results with Department of Transportation.

§ 136‑102.2.  Authorization required for test drilling or boring upon right‑of‑way; filing record of results with Department of Transportation.

No person, firm or corporation shall make any test drilling or boring upon the right‑of‑way of any transportation system, under the jurisdiction of the Department of Transportation, until written authorization has been obtained from the owner or the person in charge of the land on which the highway easement is located. A complete record showing the results of the test drilling or boring shall be filed forthwith with the chairman [Secretary] of the Department of Transportation and shall be a public record. This section shall not apply to the Department of Transportation making test drilling or boring for highway purposes only.  (1967, c. 923, s. 1; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1; 2009‑266, s. 25.)



§ 136-102.3. Filing record of results of test drilling or boring with Secretary of Administration and Secretary of Environment and Natural Resources.

§ 136‑102.3.  Filing record of results of test drilling or boring with Secretary of Administration and Secretary of Environment and Natural Resources.

Any person, firm or corporation making any test drilling or boring upon any public land, owned or controlled by the State of North Carolina[,] shall, forthwith after completion, file a complete record of the results of the test drilling or boring with the Secretary of Administration and with the Secretary of Environment and Natural Resources, of each test hole bored or drilled. Such records filed shall become a matter of public record. Provided, that after exploratory drilling and boring has been completed, and a lease or contract has been executed for operation, production or development of the area, the results of test drillings or borings made incidental to the operation, production or development of the area under lease or contract shall not be subject to the provisions of G.S. 136‑102.2 to 136‑102.4 unless otherwise provided in such lease or contract. (1967, c. 923, s. 2; 1973, c. 1262, s. 86; 1975, c. 879, s. 46; 1977, c. 771, s. 4; 1989, c. 727, s. 218(90); 1997‑443, s. 11A.119(a).)



§ 136-102.4. Penalty for violation of §§ 136-102.2 and 136-102.3.

§ 136‑102.4.  Penalty for violation of §§ 136‑102.2 and 136‑102.3.

Violation of G.S. 136‑102.2 and 136‑102.3 shall be a Class 1 misdemeanor. (1967, c. 923, s. 3; 1993, c. 539, s. 995; 1994, Ex. Sess., c. 24, s. 14 (c).)



§ 136-102.5. Signs on fishing bridges.

§ 136‑102.5.  Signs on fishing bridges.

When requested to do so by any county or municipality that has enacted an ordinance under G.S. 153‑9(66) and 160‑200(47) regulating or prohibiting fishing on any bridge of the North Carolina State highway system, the Department of Transportation shall erect signs on such bridges indicating the prohibition or regulation of the ordinance enacted under G.S. 153‑9(66) and 160‑200(47). (1971, c. 690, s. 5; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1.)



§ 136-102.6. Compliance of subdivision streets with minimum standards of the Board of Transportation required of developers.

§ 136‑102.6.  Compliance of subdivision streets with minimum standards of the Board of Transportation required of developers.

(a)        The owner of a tract or parcel of land which is subdivided from and after October 1, 1975, into two or more lots, building sites, or other divisions for sale or building development for residential purposes, where such subdivision includes a new street or the changing of an existing street, shall record a map or plat of the subdivision with the register of deeds of the county in which the land is located. The map or plat shall be recorded prior to any conveyance of a portion of said land, by reference to said map or plat.

(b)        The right‑of‑way of any new street or change in an existing street shall be delineated upon the map or plat with particularity and such streets shall be designated to be either public or private. Any street designated on the plat or map as public shall be conclusively presumed to be an offer of dedication to the public of such street.

(c)        The right‑of‑way and design of streets designated as public shall be in accordance with the minimum right‑of‑way and construction standards established by the Board of Transportation for acceptance on the State highway system. If a municipal or county subdivision control ordinance is in effect in the area proposed for subdivision, the map or plat required by this section shall not be recorded by the register of deeds until after it has received final plat approval by the municipality or county, and until after it has received a certificate of approval by the Division of Highways as herein provided as to those streets regulated in subsection (g). The certificate of approval may be issued by a district engineer of the Division of Highways of the Department of Transportation.

(d)        The right‑of‑way and construction plans for such public streets in residential subdivisions, including plans for street drainage, shall be submitted to the Division of Highways for review and approval, prior to the recording of the subdivision plat in the office of the register of deeds. The plat or map required by this section shall not be recorded by the register of deeds without a certification pursuant to G.S. 47‑30.2 and, if determined to be necessary by the Review Officer, a certificate of approval by the Division of Highways of the plans for the public street as being in accordance with the minimum standards of the Board of Transportation for acceptance of the subdivision street on the State highway system for maintenance. The Review Officer shall not certify a map or plat subject to this section unless the new streets or changes in existing streets are designated either public or private. The certificate of approval shall not be deemed an acceptance of the dedication of the streets on the subdivision plat or map. Final acceptance by the Division of Highways of the public streets and placing them on the State highway system for maintenance shall be conclusive proof that the streets have been constructed according to the minimum standards of the Board of Transportation.

(e)        No person or firm shall place or erect any utility in, over, or upon the existing or proposed right‑of‑way of any street in a subdivision to which this section applies, except in accordance with the Division of Highway's policies and procedures for accommodating utilities on highway rights‑of‑way, until the Division of Highways has given written approval of the location of such utilities. Written approval may be in the form of exchange of correspondence until such times as it is requested to add the street or streets to the State system, at which time an encroachment agreement furnished by the Division of Highways must be executed between the owner of the utility and the Division of Highways. The right of any utility placed or located on a proposed or existing subdivision public street right‑of‑way shall be subordinate to the street right‑of‑way, and the utility shall be subject to regulation by the Department of Transportation. Utilities are defined as electric power, telephone, television, telegraph, water, sewage, gas, oil, petroleum products, steam, chemicals, drainage, irrigation, and similar lines. Any utility installed in a subdivision street not in accordance with the Division of Highways accommodation policy, and without prior approval by the Division of Highways, shall be removed or relocated at no expense to the Division of Highways.

(f)         Prior to entering any agreement or any conveyance with any prospective buyer, the developer and seller shall prepare and sign, and the buyer of the subject real estate shall receive and sign an acknowledgment of receipt of a separate instrument known as the subdivision streets disclosure statement (hereinafter referred to as disclosure statement). Said disclosure statement shall fully and completely disclose the status (whether public or private) of the street upon which the house or lot fronts. If the street is designated by the developer and seller as a public street, the developer and seller shall certify that the right‑of‑way and design of the street has been approved by the Division of Highways, and that the street has been or will be constructed by the developer and seller in accordance with the standards for subdivision streets adopted by the Board of Transportation for acceptance on the highway system. If the street is designated by the developer and seller as a private street, the developer and seller shall include in the disclosure statement an explanation of the consequences and responsibility as to maintenance of a private street, and shall fully and accurately disclose the party or parties upon whom responsibility for construction and maintenance of such street or streets shall rest, and shall further disclose that the street or streets will not be constructed to minimum standards, sufficient to allow their inclusion on the State highway system for maintenance. The disclosure statement shall contain a duplicate original which shall be given to the buyer. Written acknowledgment of receipt of the disclosure statement by the buyer shall be conclusive proof of the delivery thereof.

(g)        The provisions of this section shall apply to all subdivisions located outside municipal corporate limits. As to subdivisions inside municipalities, this section shall apply to all proposed streets or changes in existing streets on the State highway system as shown on the comprehensive plan for the future development of the street system made pursuant to G.S. 136‑66.2, and in effect at the date of approval of the map or plat.

(h)        The provisions of this section shall not apply to any subdivision that consists only of lots located on Lakes Hickory, Norman, Mountain Island and Wylie which are lakes formed by the Catawba River which lots are leased upon October 1, 1975. No roads in any such subdivision shall be added to the State maintained road system without first having been brought up to standards established by the Board of Transportation for inclusion of roads in the system, without expense to the State. Prior to entering any agreement or any conveyance with any prospective buyer of a lot in any such subdivision, the seller shall prepare and sign, and the buyer shall receive and sign an acknowledgment of receipt of a statement fully and completely disclosing the status of and the responsibility for construction and maintenance of the road upon which such lot is located.

(i)         The purpose of this section is to insure that new subdivision streets described herein to be dedicated to the public will comply with the State standards for placing subdivision streets on the State highway system for maintenance, or that full and accurate disclosure of the responsibility for construction and maintenance of private streets be made. This section shall be construed and applied in a manner which shall not inhibit the ability of public utilities to satisfy service requirements of subdivisions to which this section applies.

(j)         The Division of Highways and district engineers of the Division of Highways of the Department of Transportation shall issue a certificate of approval for any subdivision affected by a transportation corridor official map established by the Board of Transportation only if the subdivision conforms to Article 2E of this Chapter or conforms to any variance issued in accordance with that Article.

(k)        A willful violation of any of the provisions of this section shall be a Class 1 misdemeanor. (1975, c. 488, s. 1; 1977, c. 464, ss. 7.1, 8; 1987, c. 747, s. 21; 1993, c. 539, s. 996; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑309, s. 4; 1998‑184, s. 3.)



§ 136-102.7. Hurricane evacuation standard.

§ 136‑102.7.  Hurricane evacuation standard.

Evacuation Standard.  The hurricane evacuation standard to be used for any bridge or highway construction project pursuant to this Chapter shall be no more than 18 hours, as recommended by the State Emergency Management officials. (2005‑275, s. 5.)



§ 136-102.8. Subdivision streets; traffic calming devices.

§ 136‑102.8.  Subdivision streets; traffic calming devices.

The Department shall establish policies and procedures for the installation or utilization of traffic tables or traffic calming devices erected on State‑maintained subdivision streets adopted by the Department, pursuant to G.S. 136‑102.6, if all of the following requirements are met:

(1)        A traffic engineering study has been approved by the Department detailing types and locations of traffic calming devices.

(2)        Installation and utilization of traffic tables or traffic calming devices is within one of the following areas:

a.         A subdivision with a homeowners association.

b.         A neighborhood in which the property owners have established a contractual agreement outlining responsibility for traffic calming devices installed in the neighborhood.

(3)        The traffic tables or traffic calming devices are paid for and maintained by the subdivision homeowners association, or its successor, or pursuant to a neighborhood agreement.

(4)        The homeowners association has the written support, for the installation of each traffic table or traffic calming device approved by the Department pursuant to this section, of at least seventy percent (70%) of the member property owners, or the neighborhood agreement is signed by at least seventy percent (70%) of the neighborhood property owners.

(5)        The homeowners association, or neighborhood pursuant to its agreement, posts a performance bond with the Department sufficient to fund maintenance or removal of the traffic tables or calming devices, if the homeowners association, or neighborhood pursuant to its agreement, fails to maintain them, or is dissolved. The bond shall remain in place for a period of three years from the date of installation.  (2009‑310, s. 1.)



§ 136-102.50: Repealed by Session Laws 1998-98, s. 40.

Article 8.

Citation to Highway Bond Acts.

§ 136‑102.50:  Repealed by Session Laws 1998‑98, s.  40.



§ 136-103. Institution of action and deposit.

Article 9.

Condemnation.

§ 136‑103.  Institution of action and deposit.

(a)        In case condemnation shall become necessary the Department of Transportation shall institute a civil action by filing in the superior court of any county in which the land is located a complaint and a declaration of taking declaring that such land, easement, or interest therein is thereby taken for the use of the Department of Transportation.

(b)        Said declaration shall contain or have attached thereto the following:

(1)        A statement of the authority under which and the public use for which said land is taken.

(2)        A description of the entire tract or tracts affected by said taking sufficient for the identification thereof.

(3)        A statement of the estate or interest in said land taken for public use and a description of the area taken sufficient for the identification thereof.

(4)        The names and addresses of those persons who the Department of Transportation is informed and believes may have or claim to have an interest in said lands, so far as the same can by reasonable diligence be ascertained and if any such persons are infants, non compos mentis, under any other disability, or their whereabouts or names unknown, it must be so stated.

(5)        A statement of the sum of money estimated by said Department of Transportation to be just compensation for said taking.

(c)        Said complaint shall contain or have attached thereto the following:

(1)        A statement of the authority under which and the public use for which said land is taken.

(2)        A description of the entire tract or tracts affected by said taking sufficient for the identification thereof.

(3)        A statement of the estate or interest in said land taken for public use and a description of the area taken sufficient for the identification thereof.

(4)        The names and addresses of those persons who the Department of Transportation is informed and believes may have or claim to have an interest in said lands, so far as the same can by reasonable diligence be ascertained and if any such persons are infants, non compos mentis, under any other disability, or their whereabouts or names unknown, it must be so stated.

(5)        A statement as to such liens or other encumbrances as the Department of Transportation is informed and believes are encumbrances upon said real estate and can by reasonable diligence be ascertained.

(6)        A prayer that there be a determination of just compensation in accordance with the provisions of this Article.

(d)        The filing of said complaint and said declaration of taking shall be accompanied by the deposit of the sum of money estimated by said Department of Transportation to be just compensation for said taking and upon the filing of said complaint and said declaration of taking and deposit of said sum, summons shall be issued and together with a copy of said complaint and said declaration of taking and notice of the deposit be served upon the person named therein in the manner now provided for the service of process in civil actions.  The Department of Transportation may amend the complaint and declaration of taking and may increase the amount of its deposit with the court at any time while the proceeding is pending, and the owner shall have the same rights of withdrawal of this additional amount as set forth in G.S. 136‑105 of this Chapter. (1959, c. 1025, s. 2; 1961, c. 1084, s. 1; 1963, c. 1156, s. 1; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1; 1997‑456, s. 27.)



§ 136-103.1. Outside counsel.

§ 136‑103.1.  Outside counsel.

The Attorney General is authorized to employ outside counsel as he deems necessary for the purpose of obtaining title abstracts and title certificates for transportation system rights‑of‑way and for assistance in the trial of condemnation cases involving the acquisition of rights‑of‑way and other interests in land for the purpose of transportation construction. Compensation, as approved by the Attorney General, shall be paid out of the appropriations from the Highway Fund.  (1973, c. 507, s. 4; 2009‑266, s. 26.)



§ 136-104. Vesting of title and right of possession; recording memorandum or supplemental memorandum of action.

§ 136‑104.  Vesting of title and right of possession; recording memorandum or supplemental memorandum of action.

Upon the filing of the complaint and the declaration of taking and deposit in court, to the use of the person entitled thereto, of the amount of the estimated compensation stated in the declaration, title to said land or such other interest therein specified in the complaint and the declaration of taking, together with the right to immediate possession hereof shall vest in the Department of portation and the judge shall enter such orders in the cause as may be required to place the Department of Transportation in possession, and said land shall be deemed to be condemned and taken for the use of the Department of Transportation and the right to just compensation therefor shall vest in the person owning said property or any compensable interest therein at the time of the filing of the complaint and the declaration of taking and deposit of the money in court, and compensation shall be determined and awarded in said action and established by judgment therein.

Where there is a life estate and a remainder either vested or contingent, in lieu of the investment of the proceeds of the amount determined and awarded as just compensation to which the life tenant would be entitled to the use during the life estate, the court may in its discretion order the value of said life tenant's share during the probable life of such life tenant be ascertained as now provided by law and paid directly to the life tenant out of the final award as just compensation established by the judgment in the cause and the life tenant may have the relief provided for in G.S. 136‑105.

On and after July 1, 1961, the Department of Transportation, at the time of the filing of the complaint and declaration of taking and deposit of estimated compensation, shall record a memorandum of action with the register of deeds in all counties in which the land involved therein is located and said memorandum shall be recorded among the land records of said county. Upon the amending of any complaint and declaration of taking affecting the property taken, the Department of Transportation shall record a supplemental memorandum of action. The memorandum of action shall contain

(1)        The names of those persons who the Department of Transportation is informed and believes may have or claim to have an interest in said lands and who are parties to said action;

(2)        A description of the entire tract or tracts affected by said  taking sufficient for the identification thereof;

(3)        A statement of the estate or interest in said land taken for  public use;

(4)        The date of institution of said action, the county in which said action is pending, and such other reference thereto as may be necessary for the identification of said action.

As to those actions instituted by the Department of Transportation under the provisions of this Article prior to July 1, 1961, the Department of Transportation shall, on or before October 1, 1961, record a memorandum of action with the register of deeds in all counties in which said land is located as hereinabove set forth; however, the failure of the Department of Transportation to record said memorandum shall not invalidate those actions instituted prior to July 1, 1961. (1959, c. 1025, s. 2; 1961, c. 1084, s. 2; 1963, c. 1156, s. 2; 1973, c. 507, s. 5; 1975, c. 522, s. 1; 1977, c. 464, s. 7.1.)



§ 136-105. Disbursement of deposit; serving copy of disbursing order on Department of Transportation.

§ 136‑105.  Disbursement of deposit; serving copy of disbursing order on Department of Transportation.

The person named in the complaint and declaration of taking may apply to the court for disbursement of the money deposited in the court, or any part thereof, as full compensation, or as a credit against just compensation without prejudice to further proceedings in the cause to determine just compensation. Upon such application, the judge shall, unless there is a dispute as to title, order that the money deposited be paid forthwith to the person entitled thereto in accordance with the application. The judge shall have power to make such orders with respect to encumbrances, liens, rents, taxes, assessments, insurance, and other charges, if any, as shall be just and equitable.

No notice to the Department of Transportation of the hearing upon the application for disbursement of deposit shall be necessary, but a copy of the order disbursing the deposit shall be served upon the Secretary of Transportation, or such other process agents as may be designated by the Department of Transportation. (1959, c. 1025, s. 2; 1961, c. 1084, s. 3; 1965, c. 55, s. 14; 1969, c. 649; 1973, c. 507, s. 5; 1977, c. 464, ss. 7.1, 26.)



§ 136-106. Answer, reply and plat.

§ 136‑106.  Answer, reply and plat.

(a)        Any person whose property has been taken by the Department of Transportation by the filing of a complaint and a declaration of taking, may within the time hereinafter set forth file an answer to the complaint only praying for a determination of just compensation. No answer shall be filed to the declaration of taking and notice of deposit. Said answer shall, in addition, contain the following:

(1)        Such admissions or denials of the allegations of the complaint  as are appropriate.

(2)        The names and addresses of the persons filing said answer, together with a statement as to their interest in the property taken.

(3)        Such affirmative defenses or matters as are pertinent to the  action.

(b)        A copy of the answer shall be served on the Department of Transportation, or such other process agents as may be designated by the Department of Transportation, in Raleigh, provided that failure to serve the answer shall not deprive the answer of its validity. The affirmative allegations of said answer shall be deemed denied. The Department of Transportation may, however, file a reply within 30 days from receipt of a copy of the answer.

(c)        The Department of Transportation, within 90 days from the receipt of the answer shall file in the cause a plat of the land taken and such additional area as may be necessary to properly determine the damages, and a copy thereof shall be mailed to the parties or their attorney; provided, however, the Department of Transportation shall not be required to file a map or plat in less than six months from the date of the filing of the complaint. (1959, c. 1025, s. 2; 1961, c. 1084, s. 4; 1963, c. 1156, ss. 3, 4; 1965, c. 55, s. 15; 1973, c. 507, s. 5; 1977, c. 464, ss. 7.1, 28.)



§ 136-107. Time for filing answer.

§ 136‑107.  Time for filing answer.

Any person named in and served with a complaint and declaration of taking shall have 12 months from the date of service thereof to file answer. Failure to answer within said time shall constitute an admission that the amount deposited is just compensation and shall be a waiver of any further proceeding to determine just compensation; in such event the judge shall enter final judgment in the amount deposited and order disbursement of the money deposited to the owner. Provided, however, at any time prior to the entry of the final judgment the judge may, for good cause shown and after notice to the plaintiff, extend the time for filing answer for 30 days. Provided that when the procedures of Article 9 of Chapter 136 are employed by the Department of Administration, any person named in or served with a complaint and declaration of taking shall have 120 days from the date of service thereof within which to file an answer. (1959, c. 1025, s. 2; 1973, c. 507, s. 5; 1975, c. 625; 1981, c. 245, s. 2.)



§ 136-108. Determination of issues other than damages.

§ 136‑108.  Determination of issues other than damages.

After the filing of the plat, the judge, upon motion and 10 days' notice by either the Department of Transportation or the owner, shall, either in or out of term, hear and determine any and all issues raised by the pleadings other than the issue of damages, including, but not limited to, if controverted, questions of necessary and proper parties, title to the land, interest taken, and area taken. (1959, c. 1025, s. 2; 1963, c. 1156, s. 5; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1.)



§ 136-109. Appointment of commissioners.

§ 136‑109.  Appointment of commissioners.

(a)        Upon request of the owner in the answer, or upon motion filed by either the Department of Transportation or the owner within 60 days after the filing of answer, the clerk shall appoint, after the determination of other issues as provided by G.S. 136‑108 of this Chapter, three competent, disinterested freeholders residing in the county to go upon the property and under oath appraise the damage to the land sustained by reason of the taking and report same to the court within a time certain. If no request or motion is made for the appointment of commissioners within the time permitted, the cause shall be transferred to the civil issue docket for trial as to the issue of just compensation.

(b)        Such commissioners, if appointed, shall have the power to make such inspection of the property, hold such hearings, swear such witnesses, and take such evidence as they may, in their discretion, deem necessary, and shall file into court a report of their determination of the damages sustained.

(c)        Said report of commissioners shall in substance be in written form as follows:

TO THE SUPERIOR COURT OF ___________ COUNTY

We, _________, _________ and __________ Commissioners appointed by the Court to assess the damages that have been and will be sustained by ______________, the owner of certain land lying in ____________ County, North Carolina, which has been taken by the Department of Transportation for highway purposes, do hereby certify that we convened, and, having first been duly sworn, visited the premises, and took such evidence as was presented to us, and after taking into full consideration the quality and quantity of the land and all other facts which reasonably affect its fair market value at the time of the taking, we have determined the fair market value of the part of the land taken to be the sum of $____________ and the damage to the remainder of the land of the owner by reason of the taking to be the sum of $____________ (if applicable).

We have determined the general and special benefits resulting to said owner from the construction of the highway to be the sum of $____________ (if applicable).

GIVEN under our hands, this the _______ day of _____________, _________

____________________________         (SEAL)

____________________________         (SEAL)

____________________________        (SEAL)

(d)        A copy of the report shall at the time of filing be mailed to each of the parties. Within 30 days after the filing of the report, either the Department of Transportation or the owner, may except thereto and demand a trial de novo by a jury as to the issue of damages. Whereupon the action shall be placed on the civil issue docket of the superior court for trial de novo by a jury as to the issue of damages, provided, that upon agreement of both parties trial by jury may be waived and the issue determined by the judge. The report of commissioners shall not be competent as evidence upon the trial of the issue of damages in the superior court, nor shall evidence of the deposit by the Department of Transportation into the court be competent upon the trial of the issue of damages. If no exception to the report of commissioners is filed within the time prescribed final judgment shall be entered by the judge upon a determination and finding by him that the report of commissioners, plus interest computed in accordance with G.S. 136‑113 of this Chapter, awards to the property owners just compensation. In the event that the judge is of the opinion and, in his discretion, determines that such award does not provide just compensation he shall set aside said award and order the case placed on the civil issue docket for determination of the issue of damages by a jury. (1959, c. 1025, s. 2; 1961, c. 1084, s. 5; 1963, c. 1156, s. 6; 1973, c. 108, s. 85; c. 507, s. 5; 1977, c. 464, s. 7.1; 1999‑456, s. 59.)



§ 136-110. Parties; orders; continuances.

§ 136‑110.  Parties; orders; continuances.

The judge may appoint some competent attorney to appear for and protect the rights of any party or parties in interest who are unknown, or whose residence is unknown and who has not appeared in the proceeding by an attorney or agent. The judge shall appoint guardians ad litem for such parties as are minors, incompetents, or other parties who may be under a disability and without general guardian, and the judge shall have the authority to make such additional parties as are necessary to the complete determination of the proceeding and enter such other orders either in law or equity as may be necessary to carry out the provisions of this Article.

Upon the coming on of the cause for hearing pursuant to G.S. 136‑ 108 or upon the coming on of the cause for trial, the judge, in order that the material ends of justice may be served, upon his own motion, or upon motion of any of the parties thereto and upon proper showing that the effect of condemnation upon the subject property cannot presently be determined, may, in his discretion, continue the cause until the highway project under which the appropriation occurred is open to traffic, or until such earlier time as, in the opinion of the judge, the effect of condemnation upon said property may be determined. (1959, c. 1025, s. 2; 1963, c. 1156, s. 7.)



§ 136-111. Remedy where no declaration of taking filed; recording memorandum of action.

§ 136‑111.  Remedy where no declaration of taking filed; recording memorandum of action.

Any person whose land or compensable interest therein has been taken by an intentional or unintentional act or omission of the Department of Transportation and no complaint and declaration of taking has been filed by said Department of Transportation may, within 24 months of the date of the taking of the affected property or interest therein or the completion of the project involving the taking, whichever shall occur later, file a complaint in the superior court setting forth the names and places of residence of the parties, so far as the same can by reasonable diligence be ascertained, who own or have, or claim to own or have estates or interests in the said real estate and if any such persons are under a legal disability, it must be so stated, together with a statement as to any encumbrances on said real estate; said complaint shall further allege with particularity the facts which constitute said taking together with the dates that they allegedly occurred; said complaint shall describe the property allegedly owned by said parties and shall describe the area and interests allegedly taken. Upon the filing of said complaint summons shall issue and together with a copy of said complaint be served on the Department of Transportation as provided by G.S. 1A‑1, Rule 4(j)(4). The allegations of said complaint shall be deemed denied; however, the Department of Transportation within 60 days of service of summons and complaint may file answer thereto, and if said taking is admitted by the Department of Transportation, it shall, at the time of filing answer, deposit with the court the estimated amount of compensation for said taking and notice of said deposit shall be given to said owner. Said owner may apply for disbursement of said deposit and disbursement shall be made in accordance with the applicable provisions of G.S. 136‑105 of this Chapter. If a taking is admitted, the Department of Transportation shall, within 90 days of the filing of the answer to the complaint, file a map or plat of the land taken. The procedure hereinbefore set out shall be followed for the purpose of determining all matters raised by the pleadings and the determination of just compensation.

The plaintiff at the time of filing of the complaint shall record a memorandum of action with the register of deeds in all counties in which the land involved therein is located, said memorandum to be recorded among the land records of said county. The memorandum of action shall contain

(1)        The names of those persons who the plaintiff is informed and believes may have or claim to have an interest in said lands and who are parties to said action;

(2)        A description of the entire tract or tracts affected by the alleged taking sufficient for the identification thereof;

(3)        A statement of the estate or interest in said land allegedly taken for public use; and

(4)        The date on which plaintiff alleges the taking occurred, the date on which said action was instituted, the county in which it was instituted, and such other reference thereto as may be necessary for the identification of said action. (1959, c. 1025, s. 2; 1961, c. 1084, s. 6; 1963, c. 1156, s. 8; 1965, c. 514, ss. 1, 1 1/2; 1971, c. 1195; 1973, c. 507, s. 5; 1977, c. 464, ss. 7.1, 29; 1985, c. 182.)



§ 136-112. Measure of damages.

§ 136‑112.  Measure of damages.

The following shall be the measure of damages to be followed by the commissioners, jury or judge who determines the issue of damages:

(1)        Where only a part of a tract is taken, the measure of damages for said taking shall be the difference between the fair market value of the entire tract immediately prior to said taking and the fair market value of the remainder immediately after said taking, with consideration being given to any special or general benefits resulting from the utilization of the part taken for highway purposes.

(2)        Where the entire tract is taken the measure of damages for said taking shall be the fair market value of the property at the time of taking. (1959, c. 1025, s. 2.)



§ 136-113. Interest as a part of just compensation.

§ 136‑113.  Interest as a part of just compensation.

To said amount awarded as damages by the commissioners or a jury or judge, the judge shall, as a part of just compensation, add interest at the legal rate as provided in G.S. 24‑1 on said amount from the date of taking to the date of judgment; but interest shall not be allowed from the date of deposit on so much thereof as shall have been paid into court as provided in this Article. (1959, c. 1025, s. 2; 1983, c. 812.)



§ 136-114. Additional rules.

§ 136‑114.  Additional rules.

In all cases of procedure under this Article where the mode or manner of conducting the action is not expressly provided for in this Article or by the statute governing civil procedure or where said civil procedure statutes are inapplicable the judge before whom such proceeding may be pending shall have the power to make all the necessary orders and rules of procedure necessary to carry into effect the object and intent of this Chapter and the practice in such cases shall conform as near as may be to the practice in other civil actions in said courts. (1959, c. 1025, s. 2.)



§ 136-115. Definitions.

§ 136‑115.  Definitions.

For the purpose of this Article

(1)        The word "judge" shall mean the resident judge of the superior  court in the district where the cause is pending, or special judge residing in said district, or the judge of the superior court assigned to hold the courts of said district or the emergency or special judge holding court in the county where the cause is pending.

(2)        The words "person," "owner," and "party" shall include the plural; the word "person" shall include a firm or public or private corporation, and the word "Department" shall mean the Department of tation. (1959, c. 1025, s. 2; 1961, c. 1084, s. 7; 1965, c. 422; 1973, c. 507, s. 5; 1975, c. 19, s. 47; 1977, c. 464, s. 30.)



§ 136-116. Final judgments.

§ 136‑116.  Final judgments.

Final judgments entered in actions instituted under the provisions of this Article shall contain a description of the property affected, together with a description of the property and estate of interest acquired by the Department of Transportation and a copy of said judgment shall be certified to the register of deeds in the county in which the land or any part thereof lies and be recorded among the land records of said county. (1959, c. 1025, s. 2; 1973, c.  507, s. 5; 1977, c. 464, s. 7.1.)



§ 136-117. Payment of compensation.

§ 136‑117.  Payment of compensation.

If there are adverse and conflicting claimants to the deposit made into the court by the Department of Transportation or the additional amount determined as just compensation, on which final judgment is entered in said action, the judge may direct the full amount determined to be paid into said court by the Department of Transportation and may retain said cause for determination of who is entitled to said moneys and may by further order in the cause direct to whom the same shall be paid and may in its discretion order a reference to ascertain the facts on which such determination and order are to be made. (1959, c. 1025, s. 2; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1.)



§ 136-118. Agreements for entry.

§ 136‑118.  Agreements for entry.

The provisions of this Article shall not prevent the Department of Transportation and the owner from entering into a written agreement whereby the owner agrees and consents that the Department of Transportation may enter upon his property without filing the complaint and declaration of taking and depositing estimated compensation as herein provided and the Department of Transportation shall have the same rights under such agreement with the owner in carrying on work on such project as it would have by having filed a complaint and a declaration of taking and having deposited estimated compensation as provided in this Article. (1959, c. 1025, s. 2; 1961, c. 1084, s. 8; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1.)



§ 136-119. Costs and appeal.

§ 136‑119.  Costs and appeal.

The Department of Transportation shall pay all court costs taxed by the court. Either party shall have a right of appeal to the Supreme Court for errors of law committed in any proceedings provided for in this Article in the same manner as in any other civil actions and it shall not be necessary that an appeal bond be posted.

The court having jurisdiction of the condemnation action instituted by the Department of Transportation to acquire real property by condemnation shall award the owner of any right, or title to, or interest in, such real property such sum as will in the opinion of the court reimburse such owner for his reasonable cost, disbursements, and expenses, including reasonable attorney fees, appraisal, and engineering fees, actually incurred because of the condemnation proceedings, if (i) the final judgment is that the Department of Transportation cannot acquire real property by condemnation; or (ii) the proceeding is abandoned by the Department of Transportation.

The judge rendering a judgment for the plaintiff in a proceeding brought under G.S. 136‑111 awarding compensation for the taking of property, shall determine and award or allow to such plaintiff, as a part of such judgment, such sum as will in the opinion of the judge reimburse such plaintiff for his reasonable cost, disbursements and expenses, including reasonable attorney, appraisal, and engineering fees, actually incurred because of such proceeding. (1959, c. 1025, s. 2; 1971, c. 1102, s. 1; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1.)



§ 136-120. Entry for surveys.

§ 136‑120.  Entry for surveys.

The Department of Transportation without having filed a complaint and a declaration of taking as provided in this Article is authorized to enter upon any lands and structures upon lands to make surveys, borings, soundings or examinations as may be necessary in carrying out and performing its duties under this Chapter, and such entry shall not be deemed a trespass, or taking within the meaning of this Article; provided, however, that the Department of Transportation shall make reimbursement for any damage resulting to such land as a result of such activities and the owner, if necessary, shall be entitled to proceed under the provisions of G.S. 136‑111 of this Chapter to recover for such damage. (1959, c. 1025, s. 2; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1.)



§ 136-121. Refund of deposit.

§ 136‑121.  Refund of deposit.

In the event the amount of the final judgment is less than the amount deposited by the Department of Transportation pursuant to the provisions of this Article, the Department of Transportation shall be entitled to recover the excess of the amount of the deposit over the amount of the final judgment and court costs incident thereto: Provided, however, in the event there are not sufficient funds on deposit to cover said excess the Department of Transportation shall be entitled to a judgment for said sum against the person or persons having received said deposit. (1959, c. 1025, s. 2; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1.)



§ 136-121.1. Reimbursement of owner for taxes paid on condemned property.

§ 136‑121.1.  Reimbursement of owner for taxes paid on condemned property.

(a)        A property owner whose property is totally taken in fee simple by any condemning agency (as defined in G.S. 133‑7(1)) exercising the power of eminent domain, under this Chapter or any other statute or charter provision, shall be entitled to reimbursement from the condemning agency of the pro rata portion of real property taxes paid that are allocable to a period subsequent to vesting of title in the agency, or the effective date of possession of the real property, whichever is earlier.

(b)        An owner who meets the following conditions is entitled to reimbursement from the condemning agency for all deferred taxes paid by the owner pursuant to G.S. 105‑277.4(c) as a result of the condemnation:

(1)        The owner is a natural person whose property is taken in fee simple by a condemning agency exercising the power of eminent domain under this Chapter or any other statute.

(2)        The owner also owns agricultural land, horticultural land, or forestland that is contiguous to the condemned property and that is in active production.

A potential condemning agency that seeks to acquire property by gift or purchase shall give the owner written notice of the provisions of this section. The definitions in G.S. 105‑277.2 apply in this subsection. (1975, c. 439, s. 1; 1997‑270, s. 2.)



§ 136-122. Legislative findings and declaration of policy.

ARTICLE 10.

Preservation, etc., of Scenic Beauty of Areas along Highways.

§ 136‑122.  Legislative findings and declaration of policy.

The General Assembly finds that the rapid growth and the spread of urban development along and near the State highways is encroaching upon or eliminating many areas having significant scenic or aesthetic values, which if restored, preserved and enhanced would promote the enjoyment of travel and the protection of the public investment in highways within the State and would constitute important physical, aesthetic or economic assets to the State. It is the intent of the General Assembly in enacting this statute to provide a means whereby the Department of Transportation may acquire the fee or any lesser interest or right in real property in order to restore, preserve and enhance natural or scenic beauty of areas traversed by the highways of the State highway system.

The General Assembly hereby declares that it is a public purpose and in the public interest of the people of North Carolina, to expend public funds, in connection with the construction, reconstruction or improvement of State highways, for the acquisition of the fee or any lesser interest in real property in the vicinity of public highways forming a part of the State highway system, in order to restore, preserve and enhance natural or scenic beauty. The General Assembly hereby finds, determines and declares that this Article is necessary for the immediate preservation and promotion of public convenience, safety and welfare. (1967, c. 1247, s. 1; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1.)



§ 136-123. Restoration, preservation and enhancement of natural or scenic beauty.

§ 136‑123.  Restoration, preservation and enhancement of natural or scenic beauty.

(a)        The Department of Transportation is hereby authorized and empowered to acquire by purchase, exchanges or gift, the fee‑simple title or any lesser interest therein in real property in the vicinity of public highways forming a part of the State highway system, for the restoration, preservation and enhancement of natural or scenic beauty; provided that no lands, rights‑of‑way or facilities of a public utility as defined by G.S. 62‑3(23), or of an electric membership corporation or telephone membership corporation, may be acquired, except that the Department of Transportation upon payment of the full cost thereof may require the relocation of electric distribution or telephone lines or poles; provided further, that such lands may be acquired by the Department of Transportation with the consent of the public utility or membership corporation.

(b)        No landscaping or highway beautification project undertaken by the Department or any other unit of government may use oyster shells as a ground cover. The Department or any other unit of government that possesses oyster shells shall make them available to the Department of Environment and Natural Resources, Division of Marine Fisheries, without remuneration, for use in any oyster bed revitalization programs or any other program that may use the shells.  (1967, c. 1247, s. 2; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1; 2007‑84, s. 1; 2008‑198, s. 4.)



§ 136-124. Availability of federal aid funds.

§ 136‑124.  Availability of federal aid funds.

The Department of Transportation shall not be required to expend any funds for the acquisition of property under the provisions of this Article unless federal aid funds are made available for this purpose. (1967, c. 1247, s. 3; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1.)



§ 136-125. Regulation of scenic easements.

§ 136‑125.  Regulation of scenic easements.

The Department of Transportation shall have the authority to promulgate rules and regulations governing the use, maintenance and protection of the areas or interests acquired under this Article.  Any violation of such rules and regulations shall be a Class 1 misdemeanor. (1967, c. 1247, s. 4; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1; 1993, c. 539, s. 997; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 136-125.1. Litter Prevention Account.

Article 10A.

Litter Prevention Account.

§ 136‑125.1.  Litter Prevention Account.

There is established under the control and direction of the Department of Transportation the Litter Prevention Account. The Account shall be a nonreverting special revenue account within the Highway Fund and shall consist of moneys credited to the Account under G.S. 20‑81.12(b15) from the sale of litter prevention special registration plates. The Department of Transportation shall allocate the funds in the Account to reduce litter in the State. (2000‑159, s. 9(a).)



§ 136-125.2. Report.

§ 136‑125.2.  Report.

The Department of Transportation shall report no later than October 1 of each year to the Joint Legislative Transportation Oversight Committee and the Environmental Review Commission regarding the allocation of funds from the Litter Prevention Account. The report shall include all receipts to and allocations from the Account made during the previous fiscal year and shall explain how each allocation serves to reduce litter in the State. (2000‑159, s. 9(a).)



§ 136-126. Title of Article.

Article 11.

Outdoor Advertising Control Act.

§ 136‑126.  Title of Article.

This Article may be cited as the Outdoor Advertising Control Act. (1967, c. 1248, s. 1.)



§ 136-127. Declaration of policy.

§ 136‑127.  Declaration of policy.

The General Assembly hereby finds and declares that outdoor advertising is a legitimate commercial use of private property adjacent to roads and highways but that the erection and maintenance of outdoor advertising signs and devices in areas in the vicinity of the right‑of‑way of the interstate and primary highway systems within the State should be controlled and regulated in order to promote the safety, health, welfare and convenience and enjoyment of travel on and protection of the public investment in highways within the State, to prevent unreasonable distraction of operators of motor vehicles and to prevent interference with the effectiveness of traffic regulations and to promote safety on the highways, to attract tourists and promote the prosperity, economic well‑being and general welfare of the State, and to preserve and enhance the natural scenic beauty of the highways and areas in the vicinity of the State highways and to promote the reasonable, orderly and effective display of such signs, displays and devices. It is the intention of the General Assembly to provide and declare herein a public policy and statutory basis for the regulation and control of outdoor advertising. (1967, c. 1248, s. 2; 1999‑404, s. 6.)



§ 136-128. Definitions.

§ 136‑128.  Definitions.

As used in this Article:

(1)        "Erect" means to construct, build, raise, assemble, place, affix, attach, create, paint, draw, or in any other way bring into being or establish.

(1a)      "Illegal sign" means one which was erected and/or maintained in violation of State law.

(1b)      "Information center" means an area or site established and maintained at safety rest areas for the purpose of informing the public of places of interest within the State and providing such other information as the Department of Transportation may consider desirable.

(2)        "Interstate system" means that portion of the National System of Interstate and Defense Highways located within the State, as officially designated, or as may hereafter be so designated, by the Department of Transportation, or other appropriate authorities and are also so designated by interstate numbers. As to highways under construction so designated as interstate highways pursuant to the above procedures, the highway shall be a part of the interstate system for the purposes of this Article on the date the location of the highway has been approved finally by the appropriate federal authorities.

(2a)      "Nonconforming sign" shall mean a sign which was lawfully erected but which does not comply with the provisions of State law or State rules and regulations passed at a later date or which later fails to comply with State law or State rules or regulations due to changed conditions. Illegally erected or maintained signs are not nonconforming signs.

(3)        "Outdoor advertising" means any outdoor sign, display, light, device, figure, painting, drawing, message, plaque, poster, billboard, or any other thing which is designed, intended or used to advertise or inform, any part of the advertising or information contents of which is visible from any place on the main‑traveled way of the interstate or primary system, whether the same be permanent or portable installation.

(4)        "Primary systems" means the federal‑aid primary system in existence on June 1, 1991, and any highway which is not on that system but which is on the National Highway System. As to highways under construction so designated as primary highways pursuant to the above procedures, the highway shall be a part of the primary system for purposes of this Article on the date the location of the highway has been approved finally by the appropriate federal or State authorities.

(5)        "Safety rest area" means an area or site established and maintained within or adjacent to the highway right‑of‑way by or under public supervision or control, for the convenience of the traveling public.

(6)        "State law" means a State constitutional provision or statute, or an ordinance, rule or regulation enacted or adopted by a State agency or political subdivision of a State pursuant to a State Constitution or statute.

(7)        "Unzoned area" shall mean an area where there is no zoning in effect.

(8)        "Urban area" shall mean an area within the boundaries or limits of any incorporated municipality having a population of five thousand or more as determined by the latest available federal census.

(9)        "Visible" means capable of being seen (whether or not legible) without visual aid by a person of normal visual acuity. (1967, c. 1248, s. 3; 1973, c. 507, s. 5; 1975, c. 568, ss. 1‑4; 1977, c. 464, s. 7.1; 1997‑456, s. 27; 1999‑404, s. 7; 2000‑101, s. 1.)



§ 136-129. Limitations of outdoor advertising devices.

§ 136‑129.  Limitations of outdoor advertising devices.

No outdoor advertising shall be erected or maintained within 660 feet of the nearest edge of the right‑of‑way of the interstate or primary highway systems in this State so as to be visible from the main‑traveled way thereof after the effective date of this Article as determined by G.S. 136‑140, except the following:

(1)        Directional and other official signs and notices, which signs and notices shall include those authorized and permitted by Chapter 136 of the General Statutes, which include but are not limited to official signs and notices pertaining to natural wonders, scenic and historic attractions and signs erected and maintained by a public utility, electric or telephone membership corporation, or municipality for the purpose of giving warning of or information as to the location of an underground cable, pipeline or other installation.

(2)        Outdoor advertising which advertises the sale or lease of property upon which it is located.

(2a)      Outdoor advertising which advertises the sale of any fruit or vegetable crop by the grower at a roadside stand or by having the purchaser pick the crop on the property on which the crop is grown provided: (i) the sign is no more than two feet long on any side; (ii) the sign is located on property owned or leased by the grower where the crop is grown; (iii) the grower is also the seller; and (iv) the sign is kept in place by the grower for no more than 30 days.

(3)        Outdoor advertising which advertises activities conducted on the property upon which it is located.

(4)        Outdoor advertising, in conformity with the rules and regulations promulgated by the Department of Transportation, located in areas which are zoned industrial or commercial under authority of State law.

(5)        Outdoor advertising, in conformity with the rules and regulations promulgated by the Department of Transportation, located in unzoned commercial or industrial areas. (1967, c. 1248, s. 4; 1972, c. 507, s. 5; 1975, c. 568, s. 5; 1977, c. 464, s. 7.1; 1991 (Reg. Sess., 1992), c. 946, s. 1; 1999‑404, s. 8.)



§ 136-129.1. Limitations of outdoor advertising devices beyond 660 feet.

§ 136‑129.1.  Limitations of outdoor advertising devices beyond 660 feet.

No outdoor advertising shall be erected or maintained beyond 660 feet of the nearest edge of the right‑of‑way of the interstate or primary highway systems in this State outside of the urban areas so as to be visible and intended to be read from the main‑traveled way except the following:

(1)        Directional and other official signs and notices, which signs and notices shall include those authorized and permitted by Chapter 136 of the General Statutes, which include but are not limited to official signs and notices pertaining to natural wonders, scenic and historic attractions and signs erected and maintained by a public utility, electric or telephone membership corporation, or municipality for the purpose of giving warning of or information as to the location of an underground cable, pipeline or other installation.

(2)        Outdoor advertising which advertises the sale or lease of property upon which it is located.

(3)        Outdoor advertising which advertises activities conducted on the property upon which it is located. (1975, c. 568, s. 6; 1999‑404, s. 9.)



§ 136-129.2. Limitation of outdoor advertising devices adjacent to scenic highways, State and National Parks, historic areas and other places.

§ 136‑129.2.  Limitation of outdoor advertising devices adjacent to scenic highways, State and National Parks, historic areas and other places.

(a)        In addition to the limitations contained in G.S. 136‑129 and G.S. 136‑129.1, in order to further the purposes set forth in Article 10 of this Chapter and to promote the reasonable, orderly, and effective display of outdoor advertising devices along highways adjacent to scenic and historical areas, while protecting the public investment in these highways and promoting the safety and recreational value of public travel, and to preserve natural beauty, no outdoor advertising sign shall be erected adjacent to any highway which is either:

(1)        a.         A scenic highway or scenic byway designated by the Board of Transportation;

b.         Within 1,200 feet, on the same side of the highway, of the boundary line of a North Carolina State Park, a National Park, a State or national wildlife refuge, or a designated wild and scenic river; or

c.         Within 500 feet, on the same side of the highway, of the boundary lines of any historic districts and other properties listed in the National Register of Historic Places or State rest areas, or within the boundary lines of any historic district;

except as permitted under G.S. 136‑129(1), (2), (2a), or (3); or

(2)        Within one‑third of the applicable distances under sub‑subdivision (a)(1)b. and (a)(1)c. of this section, along the opposite side of the highway from any of the properties designated in sub‑subdivision (a)(1)b. and (a)(1)c. of this section, except as permitted under G.S. 136‑129(1), (2), (2a), (3), (4), or (5).

(b)        The distances set forth in this section shall be measured horizontally in linear feet extending in each direction along the edge of the pavement of the highway from any point on the boundary of the subject property, or any point on the opposite side of the highway perpendicular to any point on the boundary line of the subject property.

(c)        As used in sub‑subdivision (a)(1)b. and (a)(1)c. of this section, the term "highway" means a highway that is designated as a part of the interstate or federal‑aid primary highway system as of June 1, 1991, or any highway which is or becomes a part of the National Highway System. (1993, c. 524, s. 1.)



§ 136-130. Regulation of advertising.

§ 136‑130.  Regulation of advertising.

The Department of Transportation is authorized to promulgate rules and regulations in the form of ordinances governing:

(1)        The erection and maintenance of outdoor advertising permitted in G.S. 136‑129,

(2)        The erection and maintenance of outdoor advertising permitted in G.S. 136‑129.1,

(2a)      The erection and maintenance of outdoor advertising permitted in G.S. 136‑129.2,

(3)        The specific requirements and procedures for obtaining a permit for outdoor advertising as required in G.S. 136‑133 and for the administrative procedures for appealing a decision at the agency level to refuse to grant or in revoking a permit previously issued, and

(4)        The administrative procedures for appealing a decision at the agency level to declare any outdoor advertising illegal and a nuisance as pursuant to G.S. 136‑134, as may be necessary to carry out the policy of the State declared in this Article. (1967, c. 1248, s. 5; 1973, c. 507, s. 5; 1975, c. 568, s. 7; 1977, c. 464, ss. 7.1, 31; 1993, c. 524, s. 2.)



§ 136-131. Removal of existing nonconforming advertising.

§ 136‑131.  Removal of existing nonconforming advertising.

The Department of Transportation is authorized to acquire by purchase, gift, or condemnation all outdoor advertising and all property rights pertaining thereto which are prohibited under the provisions of G.S. 136‑129, 136‑129.1 or 136‑129.2, provided such outdoor advertising is in lawful existence on the effective date of this Article as determined by G.S. 136‑140, or provided that it is lawfully erected after the effective date of this Article as determined by G.S. 136‑140.

In any acquisition, purchase or condemnation, just compensation to the owner of the outdoor advertising, where the owner of the outdoor advertising does not own the fee, shall be limited to the fair market value at the time of the taking of the outdoor advertising owner's interest in the real property on which the outdoor advertising is located and such value shall include the value of the outdoor advertising.

In any acquisition, purchase or condemnation, just compensation to the owner of the fee or other interest in the real property upon which the outdoor advertising is located where said owner does not own the outdoor advertising located thereon shall be limited to the difference in the fair market value of the entire tract immediately before and immediately after the taking by the Department of Transportation of the right to maintain such outdoor advertising thereon and in arriving at the fair market value after the taking, any special or general benefits accruing to the property by reason of the acquisition shall be taken into consideration.

In any acquisition, purchase or condemnation, just compensation to the owner of the fee in the real property upon which the outdoor advertising is located, where said owner also owns the outdoor advertising located thereon, shall be limited to the fair market value of the outdoor advertising plus the difference in the fair market value of the entire tract immediately before and immediately after the taking by the Department of Transportation of the right to maintain such outdoor advertising thereon and in arriving at the fair market value after the taking, any special or general benefits accruing to the property by reason of the acquisition shall be taken into consideration. (1967, c. 1248, s. 6; 1973, c. 507, s. 5; 1975, c. 568, ss. 8‑10; 1977, c. 464, s. 7.1; 1993, c. 524, s. 3.)



§ 136-131.1. (See editor's note for expiration of section) Just compensation required for the removal of billboards on federal-aid primary highways by local authorities.

§ 136‑131.1.  (See editor's note for expiration of section) Just compensation required for the removal of billboards on federal‑aid primary highways by local authorities.

No municipality, county, local or regional zoning authority, or other political subdivision, shall, without the payment of just compensation in accordance with the provisions that are applicable to the Department of Transportation as provided in paragraphs 2, 3, and 4 of G.S. 136‑131, remove or cause to be removed any outdoor advertising adjacent to a highway on the National System of Interstate and Defense Highways or a highway on the Federal‑aid Primary Highway System for which there is in effect a valid permit issued by the Department of Transportation pursuant to the provisions of Article 11 of Chapter 136 of the General Statutes and regulations promulgated pursuant thereto. (1981 (Reg. Sess., 1982), c. 1147, ss. 1, 2; 1983, c. 318, s. 1; 1987 (Reg. Sess., 1988), c. 1024, s. 1; 1989, c. 166, s. 1; 1993 (Reg. Sess., 1994), c. 725, s. 1; 1998‑23, s. 7; 1998‑212, s. 27.5(a); 2002‑11, s. 1.)



§ 136-132. Condemnation procedure.

§ 136‑132.  Condemnation procedure.

For the purpose of this Article, the Department of Transportation shall use the procedure for condemnation of real property as provided by Article 9 of Chapter 136 of the General Statutes. (1967, c. 1248, s. 7; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1.)



§ 136-133. Permits required.

§ 136‑133.  Permits required.

(a)        No person shall erect or maintain any outdoor advertising within 660 feet of the nearest edge of the right‑of‑way of the interstate or primary highway system, except those allowed under G.S. 136‑129, subdivisions (2) and (3) in this Article, or beyond 660 feet of the nearest edge of the right‑of‑way of the interstate or primary highway system, except those allowed under G.S. 136‑129.1, subdivisions (2) and (3), without first obtaining a permit from the Department of Transportation or its agents pursuant to the procedures set out by rules adopted by the Department of Transportation. The permit shall be valid until revoked for nonconformance with this Article or rules adopted by the Department of Transportation. Any person aggrieved by the decision of the Department of Transportation or its agents in refusing to grant or in revoking a permit may appeal the decision in accordance with the rules adopted by the Department of Transportation pursuant to this Article to the Secretary of Transportation who shall make the final decision on the agency appeal. The Department of Transportation shall have the authority to charge permit fees to defray the costs of administering the permit procedures under this Article. The fees for directional signs as set forth in G.S. 136‑129(1) and G.S. 136‑129.1(1) shall not exceed a forty dollar ($40.00) initial fee and a thirty dollar ($30.00) annual renewal fee. The fees for outdoor advertising structures, as set forth in G.S. 136‑129(4) and (5) shall not exceed a one hundred twenty dollar ($120.00) initial fee and a sixty dollar ($60.00) annual renewal fee.

(b)        If outdoor advertising is under construction and the Department of Transportation determines that a permit has not been issued for the outdoor advertising, the Department may require that all work on the outdoor advertising cease until the owner of the outdoor advertising shows that the outdoor advertising does not violate this section. The stopwork order shall be prominently posted on the outdoor advertising structure, and no further notice of the stopwork order is required. The failure of an owner of outdoor advertising to comply immediately with the stopwork order shall subject the outdoor advertising to removal by the Department of Transportation or its agents. Outdoor advertising is under construction when it is in any phase of construction prior to the attachment and display of the advertising message in final position for viewing by the traveling public. The cost of removing outdoor advertising by the Department of Transportation or its agents pursuant to this section shall be assessed against the owner of the unpermitted outdoor advertising by the Department of Transportation. No stopwork order may be issued when the Department of Transportation process agent has been served with a court order allowing the sign to be constructed. (1967, c. 1248, s. 8; 1973, c. 507, s. 5; 1975, c. 568, s. 11; 1977, c. 464, ss. 7.1, 32; 1983, c. 604, s. 2; 1989, c. 677; 1999‑404, s. 1.)



§ 136-134. Illegal advertising.

§ 136‑134.  Illegal advertising.

Any outdoor advertising erected or maintained adjacent to the right‑of‑way of the interstate or primary highway system after the effective date of this Article as determined by G.S. 136‑140, in violation of the provisions of this Article or rules adopted by the Department of Transportation, or any outdoor advertising maintained without a permit regardless of the date of erection shall be illegal and shall constitute a nuisance. The Department of Transportation or its agents shall give 30 days' notice to the owner of the illegal outdoor advertising with the exception of the owner of unlawful portable outdoor advertising for which the Department of Transportation shall give five days' notice, if such owner is known or can by reasonable diligence be ascertained, to remove the outdoor advertising or to make it conform to the provisions of this Article or rules adopted by the Department of Transportation hereunder. The Department of Transportation or its agents shall have the right to remove the illegal outdoor advertising at the expense of the owner if the owner fails to remove the outdoor advertising or to make it conform to the provisions of this Article or rules issued by the Department of Transportation within 30 days after receipt of such notice or five days for owners of portable outdoor advertising. The Department of Transportation or its agents may enter upon private property for the purpose of removing the outdoor advertising prohibited by this Article or rules adopted by the Department of Transportation hereunder without civil or criminal liability. The costs of removing the outdoor advertising, whether by the Department of Transportation or its agents, shall be assessed against the owner of the illegal outdoor advertising by the Department of Transportation. Any person aggrieved by the decision declaring the outdoor advertising structure illegal shall be granted the right to appeal the decision in accordance with the terms of the rules and regulations enacted by the Department of Transportation pursuant to this Article to the Secretary of Transportation who shall make the final decision on the agency appeal. (1967, c. 1248, s. 9; 1973, c. 507, s. 5; 1975, c. 568, s. 12; 1977, c. 464, ss. 7.1, 32; 1999‑404, s. 2.)



§ 136-134.1. Judicial review.

§ 136‑134.1.  Judicial review.

Any person who is aggrieved by a final decision of the Secretary of Transportation after exhausting all administrative remedies made available to him by rules and regulations enacted pursuant to this Article is entitled to judicial review of such decision under this Article. In order to obtain judicial review of the Secretary of Transportation's decision under this Article, the person  seeking review must file a petition in the Superior Court of Wake County within 30 days after written copy of the decision of the Secretary of Transportation is served upon the person seeking review. Failure to file such a petition within the time stated shall operate as a waiver of the right of such person to review under this Chapter.

The petition shall state explicitly what exceptions are taken to the decision of the Secretary of Transportation and what relief petitioner seeks. Within 10 days after the petition is filed with the court, the person seeking the review shall serve copies of the petition by registered mail, return receipt requested, upon the Department of Transportation. Within 30 days after receipt of the copy of the petition for review, or within such additional time as the court may allow, the Department of Transportation shall transmit to the reviewing court a certified copy of the written decision.

At any time before or during the review proceeding, the aggrieved party may apply to the reviewing court for an order staying the operation of the decision of the Secretary of Transportation pending the outcome of the review. The court may grant or deny the stay in its discretion upon such terms as it deems proper. The review of the decision of the Secretary of Transportation under this Article shall be conducted by the court without a jury and shall hear the matter de novo pursuant to the rules of evidence as applied in the General Court of Justice. The court, after hearing the matter may affirm, reverse or modify the decision if the decision is:

(1)        In violation of constitutional provisions; or

(2)        Not made in accordance with this Article or rules or regulations promulgated by the Department of Transportation; or

(3)        Affected by other error of law.

The party aggrieved shall have the burden of showing that the decision was violative of one of the above.

A party to the review proceedings, including the agency, may appeal to the appellate division from the final judgment of the Superior Court under the rules of procedure applicable in civil cases. The appealing party may apply to the Superior Court for a stay for its final determination or a stay of the administrative decision, whichever shall be appropriate, pending the outcome of the appeal to the appellate division. (1975, c. 568, s. 13; 1977, c. 464, ss. 32, 33.)



§ 136-134.2. Notification requirements.

§ 136‑134.2.  Notification requirements.

When the Department of Transportation notifies a permit applicant, permit holder, or the owner of an outdoor advertising structure that the application is denied, the permit revoked, or the structure is in violation of this Article or rules issued pursuant to this Article, it shall do so in writing by certified mail, return receipt requested, and shall include a copy of this Article and all rules issued pursuant to this Article.

If the Department of Transportation fails to include a copy of this Article and the rules, the time period during which the permit applicant, permit holder, or owner of the outdoor advertising structure has to request a review hearing shall be tolled until the Department of Transportation provides the required materials. (1999‑404, s. 3.)



§ 136-135. Enforcement provisions.

§ 136‑135.  Enforcement provisions.

Any person, firm, corporation or association, placing, erecting or maintaining outdoor advertising along the interstate system or primary system in violation of this Article or rules adopted by the Department of Transportation shall be guilty of a Class 1 misdemeanor. In addition thereto, the Department of Transportation may seek injunctive relief in the Superior Court of Wake County or of the county where the outdoor advertising is located and require the outdoor advertising to conform to the provisions of this Article or rules adopted pursuant hereto, or require the removal of the said illegal outdoor advertising. (1967, c. 1248, s. 10; 1973, c. 507, s. 5; 1975, c. 568, s. 14; 1977, c. 464, s. 32; 1993, c. 539, s. 998; 1994, Ex. Sess., c. 24, s. 14(c); 1999‑404, s. 4.)



§ 136-136. Zoning changes.

§ 136‑136.  Zoning changes.

All zoning authorities shall give written notice to the Department of Transportation of the establishment or revision of any commercial and industrial zones within 660 feet of the right‑of‑way of interstate or primary highway systems. Notice shall be by registered mail sent to the offices of the Department of Transportation in Raleigh, North Carolina, within 15 days after the effective date of the zoning change or establishment. (1967, c. 1248, s. 11; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1; 1999‑404, s. 10.)



§ 136-137. Information directories.

§ 136‑137.  Information directories.

The Department of Transportation is authorized to maintain maps and to permit informational directories and advertising pamphlets to be made available at safety rest areas and to establish information centers at safety rest areas and install signs on the right‑of‑way for the purpose of informing the public of facilities for food, lodging and vehicle services and of places of interest and for providing such other information as may be considered desirable. (1967, c. 1248, s. 12; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1.)



§ 136-138. Agreements with United States authorized.

§ 136‑138.  Agreements with United States authorized.

The Department of Transportation is authorized to enter into agreements with other governmental authorities relating to the control of outdoor advertising in areas adjacent to the interstate and primary highway systems, including the establishment of information centers and safety rest areas, and to take action in the name of the State to comply with the terms of the agreements. (1967, c. 1248, s. 13; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1.)



§ 136-139. Alternate control.

§ 136‑139.  Alternate control.

In addition to any other control provided for in this Article, the Department of Transportation may regulate outdoor advertising in accordance with the standards provided by this Article and regulations promulgated pursuant thereto, by the acquisition by purchase, gift, or condemnation of easements or any other interests in real property prohibiting or controlling the erection and maintenance of advertising within 660 feet of the right‑of‑way line of the interstate and primary system of the State. (1967, c. 1248, s. 14; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1.)



§ 136-140. Availability of federal aid funds.

§ 136‑140.  Availability of federal aid funds.

The Department of Transportation shall not be required to expend any funds for the regulation of outdoor advertising under this Article, nor shall the provisions of this Article, with the exception of G.S. 136‑138 hereof, have any force and effect until federal funds are made available to the State for the purpose of carrying out the provisions of this Article, and the Department of Transportation has entered into an agreement with the United States Secretary of Transportation as authorized by G.S. 136‑138 hereof and as provided by the Highway Beautification Act of 1965 or subsequent amendment thereto. (1967, c. 1248, s. 15; 1973, c. 507, s. 5; 1975, c. 568, s. 15; 1977, c. 464, s. 7.1.)



§ 136-140.1. Adopt-A-Highway.

§ 136‑140.1.  Adopt‑A‑Highway.

(a)        Notwithstanding any other provision of this Article, the Department of Transportation may permit individuals or groups participating in its Adopt‑A‑Highway Program access to controlled access facilities for the purpose of removing litter from the right‑of‑way. Acknowledgment of participation in the program may be indicated by appropriate signs that shall be owned, controlled, and erected by the Department of Transportation. The size, style, specifications, and content of the signs shall be determined in the sole discretion of the Department of Transportation. The Department of Transportation may issue rules and policies necessary to administer the program.

(b)        Adopt‑A‑Highway participants may use contract services to clean the roadside of the sections of highway the participants have adopted only in accordance with the rules and policies issued by the Department of Transportation. (1995, c. 324, s. 18.1.)



§ 136-140.2. Reserved for future codification purposes.

§ 136‑140.2.  Reserved for future codification purposes.



§ 136-140.3. Reserved for future codification purposes.

§ 136‑140.3.  Reserved for future codification purposes.



§ 136-140.4. Reserved for future codification purposes.

§ 136‑140.4.  Reserved for future codification purposes.



§ 136-140.5. Reserved for future codification purposes.

§ 136‑140.5.  Reserved for future codification purposes.



§ 136-140.6. Declaration of policy.

ARTICLE 11A.

Exemption and Deferment from Removal of Certain Directional Signs, Displays, and Devices.

§ 136‑140.6.  Declaration of policy.

Notwithstanding any other provision of law, the State of North Carolina hereby finds and declares that the removal of certain directional signs, displays, and devices, lawfully erected under State law in force at the time of their erection, which do not conform to the requirements of subsection (C) of 23 U.S.C. 131, which provide directional information about goods and services in the interest of the traveling public, and which were in existence on May 6, 1976, may work a substantial economic hardship in certain defined areas, and shall be exempt according to Section 131 United States Code and the rules and regulations promulgated pursuant thereto. (1977, c. 639.)



§ 136-140.7. Definitions.

§ 136‑140.7.  Definitions.

As used in this Article: "Motorist services directional signs" means signs, displays, and devices giving directional information about goods and services in the interest of the traveling public, including but not limited to:

(1)        Places of public lodging;

(2)        Places where food is served to the public on a regular basis;

(3)        Places where automotive fuel or emergency automotive repair services, including truck stops, are regularly available to the public;

(4)        Educational institutions;

(5)        Places of religious worship;

(6)        Public or private recreation areas, including campgrounds, resorts and attractions, natural wonders, wildlife and water fowl refuges, and nature trails;

(7)        Plays, concerts and fairs;

(8)        Antiques, gift and souvenir shops;

(9)        Agricultural products in a natural state, including vegetables and fruit. (1977, c. 639.)



§ 136-140.8. Exemption procedures.

§ 136‑140.8.  Exemption procedures.

The North Carolina Department of Transportation shall upon receipt of a declaration, petition, resolution, certified copy of an ordinance, or other clear direction from a board of county commissioners, municipality, county, city, provided that such resolution is not in conflict with existing statute or ordinance, that removal of motorist services directional signs would cause an economic hardship in a defined area, shall forward such declaration, resolution, or finding to the Secretary of the North Carolina Department of Transportation for inclusion as a defined hardship area qualifying for exemption pursuant to 23 U.S.C. 131 (O). Any such declaration or resolution submitted to the North Carolina Department of Transportation shall further find that such motorist service signs provided directional information about goods and services in the interest of the traveling public and shall request the retention by the State of said directional motorist services signs as defined herein. The North Carolina Department of Transportation shall thereupon comply with all regulations issued both now and hereafter by the Federal Highway Administration necessary for application for the exemption provided in 23 U.S.C. 131 (O), provided such motorist services directional signs were lawfully erected under State law at the time of their erection and were in existence on May 5, 1976. The petitioner seeking exemption of those signs defined in G.S. 136‑140.7  shall furnish the information required by the United States Department of Transportation to the North Carolina Department of Transportation and the North Carolina Department of Transportation shall request exemption from the United States Department of Transportation. (1977, c. 639.)



§ 136-140.9. Deferment.

§ 136‑140.9.  Deferment.

The North Carolina Department of Transportation shall adopt programs to assure that removal of directional signs, displays or devices, providing directional information about goods and services in the interest of the traveling public, not otherwise exempted by economic hardship, be deferred until July 1, 1979. (1977, c. 639.)



§§ 136-140.10 through 136-140.14. Reserved for future codification purposes.

§§ 136‑140.10 through 136‑140.14.  Reserved for future codification purposes.



§ 136-140.15. Scope of operations.

Article 11B.

Tourist‑Oriented Directional Sign Program.

§ 136‑140.15.  Scope of operations.

(a)        Program.  The Department of Transportation shall administer a tourist‑oriented directional signs (TODS) program.

(b)        Definitions.  The following definitions apply in this Article:

(1)        TODS.  Tourist‑oriented directional signs (TODS) are guide signs that display the business identification of and directional information for tourist‑oriented businesses and tourist‑oriented facilities or for classes of businesses or facilities that are tourist‑oriented.

(2)        Tourist‑oriented business.  A business, the substantial portion of whose products or services is of significant interest to tourists. The term may include a business involved with seasonal agricultural products. When used in this Article, the term "business" means a tourist‑oriented business.

(3)        Tourist‑oriented facility.  A business, service, or activity facility that derives a major portion of income or visitors during the normal business season from road users not residing in the immediate area of the facility. When used in this Article, the term "facility" means a tourist‑oriented facility.

(c)        Limitation.  The Department shall not install TODS for a business or facility if the signs would be required at intersections where, due to the number of conflicting locations of other highway signs or traffic control devices or other physical or topographical features of the roadside, their presence would be impractical or unfeasible or result in an unsafe or hazardous condition.

(d)        Duplication.  If a business or facility is currently shown on another official highway guide sign, such as a logo sign or supplemental guide sign, on the same approach to an intersection where a TODS panel for that business or facility would be located, the business or facility may elect to keep the existing highway guide sign or have it removed and participate in the TODS program. If the business or facility elects to retain the existing highway guide sign, the business or facility is ineligible for the TODS program at that intersection. (2001‑383, s. 1.)



§ 136-140.16. Eligibility criteria.

§ 136‑140.16.  Eligibility criteria.

A business or facility is eligible to participate in the TODS program if it meets all of the following conditions:

(1)        It is open to the general public and is not restricted to "members only".

(2)        It does not restrict access to its facilities by the general public.

(3)        It complies with all applicable laws, ordinances, rules, and regulations concerning the provision of public accommodations without regard to race, religion, color, age, sex, national origin, disability, and any other category protected by federal or State constitutional or statutory law concerning the granting of licenses and approvals for public facilities.

(4)        It meets the following standards:

a.         It is in continuous operation at least eight hours a day, five days a week during its normal season or the normal operating season for the type of business or facility.

b.         It is licensed and approved by the appropriate State and local agencies regulating the particular type of business or activity. (2001‑383, s. 1.)



§ 136-140.17. Terminating participation in program.

§ 136‑140.17.  Terminating participation in program.

A business or facility may terminate its participation in the TODS program at any time. The business or facility is not entitled to a refund of any part of any fees paid because of voluntary termination of participation by the business or facility, for any reason, before the end of its current contract period. (2001‑383, s. 1.)



§ 136-140.18. Temporary modification of TODS panels.

§ 136‑140.18.  Temporary modification of TODS panels.

(a)        The Department shall allow a participating business or facility to close for remodeling or to repair damage from fire or other natural disaster if its TODS panels are covered or removed while the business or facility is closed. No refund of fees or extension of the time remaining in the contract for participation will be provided for the period of closure.

(b)        The Department may, at its discretion, remove or cover TODS panels for roadway construction or maintenance, for routine maintenance of the TODS assembly, for traffic research study, or for any other reason it considers appropriate. Businesses or facilities are not entitled to any refunds of fee amounts for the period that the TODS panels are covered or removed under this subsection unless the period exceeds seven days.

(c)        The TODS panels for seasonal businesses or facilities shall have an appropriate message added during the period in which the businesses or facilities are open to the public as part of their normal seasonal operation. (2001‑383, s. 1.)



§ 136-140.19. Department to adopt rules to implement the TODS program.

§ 136‑140.19.  Department to adopt rules to implement the TODS program.

The Department shall adopt rules to implement the TODS program created by this Article. The rules shall include all of the following:

(1)        The Department shall set fees to cover the initial costs of signs, sign maintenance, and administering the program.

(2)        The Department shall establish a standard for the size, color, and letter height of the TODS as specified in the National Manual of Uniform Traffic Control Devices for Streets and Highways.

(3)        TODS shall not be placed more than five miles from the business or facility.

(4)        TODS shall not be placed where prohibited by local ordinance.

(5)        The number of TODS panels shall not exceed six per intersection with only one business or facility on each panel.

(6)        If a business or facility is not directly on a State highway, it is eligible for TODS panels only if both of the following requirements are met:

a.         It is located on a street that directly connects with a State road.

b.         It is located so that only one directional sign, placed on a State road, will lead the tourist to the business or facility.

(7)        A TODS shall not be placed immediately in advance of the business or facility if the business or facility and its on‑premise advertising signs are readily visible from the roadway.

(8)        The Department shall limit the placement of TODS to highways other than fully controlled access highways and to rural areas in and around towns or cities with a population of less than 40,000. (2001‑383, s. 1.)



§ 136-141. Title of Article.

Article 12.

Junkyard Control Act.

§ 136‑141.  Title of Article.

This Article may be cited as the Junkyard Control Act. (1967, c. 1198, s. 1.)



§ 136-142. Declaration of policy.

§ 136‑142.  Declaration of policy.

The General Assembly hereby finds and declares that although junkyards are a legitimate business, the establishment and use and maintenance of junkyards in the vicinity of the interstate and primary highways or within the vicinity of North Carolina routes in counties that have no interstate or federal aid primary highways within the State should be regulated and controlled in order to promote the safety, health, welfare and convenience and enjoyment of travel on and the protection of the public investment in highways within the State, to prevent unreasonable distraction of operators of motor vehicles and to prevent interference with the effectiveness of traffic regulations, to attract tourists and promote the prosperity, economic well‑being and general welfare of the State, and to preserve and enhance the natural scenic beauty of the highways and areas in the vicinity.  It is the intention of the General Assembly to provide and declare herein a public policy and statutory basis for regulation and control of junkyards. (1967, c. 1198, s. 2; 1993, c. 493, s. 1.)



§ 136-143. Definitions.

§ 136‑143.  Definitions.

As used in this Article:

(1)        The term "automobile graveyard" shall mean any establishment or place of business which is maintained, used, or operated for storing, keeping, buying or selling wrecked, scrapped, ruined, or dismantled motor vehicles or motor vehicle parts. Any establishment or place of business upon which six or more unlicensed, used motor vehicles which cannot be operated under their own power are kept or stored for a period of 15 days or more shall be deemed to be an "automobile graveyard" within the meaning of this Article.

(2)        "Interstate system" means that portion of the National System of Interstate and Defense Highways located within the State, as now officially designated, or as may hereafter be so designated as interstate system by the Department of Transportation, or other appropriate authorities. As to highways under construction so designated as interstate highways pursuant to the above procedures, the highway shall be a part of the interstate system for the purpose of this Article on the date the location of the highway has been approved finally by the appropriate federal authorities.

(3)        The term "junk" shall mean old or scrap copper, brass, rope,  rags, batteries, paper, trash, rubber, debris, waste, or junked, dismantled or wrecked automobiles, or parts thereof, iron, steel, and other old or scrap ferrous or nonferrous material.

(4)        The term "junkyard" shall mean an establishment or place of business which is maintained, operated, or used for storing, keeping, buying, or selling junk, or for maintenance or operation of an automobile graveyard, and the term shall include garbage dumps and sanitary fills. An establishment or place of business which stores or keeps for a period of 15 days or more materials within the meaning of "junk" as defined by subdivision (3) of G.S. 136‑143 which had been derived or created as a result of industrial activity shall be deemed to be a junkyard within the meaning of this Article.

(5)        "Primary system" means that portion of connected main highways, as now officially designated, or as may hereafter be so designated as primary system by the Department of Transportation or other appropriate authorities. As to highways under construction so designated as federal‑aid primary highways pursuant to the above procedures, the highway shall be part of the federal‑aid primary system for purposes of this Article on the date the location of the highway has been approved finally by the appropriate federal or State authorities.

(6)        "Unzoned area" shall mean an area where there is no zoning in effect.

(7)        "Visible" means capable of being seen without visual aid by a person of normal visual acuity. (1967, c. 1198, s. 3; 1973, c. 507, s. 5; c. 1439, ss. 1‑5; 1977, c. 464, s. 7.1.)



§ 136-144. Restrictions as to location of junkyards.

§ 136‑144.  Restrictions as to location of junkyards.

No junkyard shall be established, operated or maintained, any portion of which is within 1,000 feet of the nearest edge of the right‑of‑way of any interstate or primary highway, or a North Carolina route in a county that has no interstate or federal aid primary highways, except the following:

(1)        Those which are screened by natural objects, plantings, fences or other appropriate means so as not to be visible from the main‑traveled way of the highway at any season of the year or otherwise removed from sight or screened in accordance with the rules and regulations promulgated by the Department of Transportation.

(2)        Those located within areas which are zoned for industrial use under authority of law.

(3)        Those located within unzoned industrial areas, which areas shall be determined from actual land uses and defined by regulations to be promulgated by the Department of Transportation.

(4)        Those which are not visible from the main‑traveled way of an interstate or primary highway or a North Carolina route in a county that does not have an interstate or federal aid primary highway at any season of the year. (1967, c. 1198, s. 4; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1; 1993, c. 493, s. 2.)



§ 136-145. Enforcement provisions.

§ 136‑145.  Enforcement provisions.

Any person, firm, corporation or association that establishes, operates or maintains a junkyard within 1,000 feet of the nearest edge of the right‑of‑way of any interstate or primary highway, after the effective date of this Article as determined by G.S. 136‑155, that does not come within one or more of the exceptions contained in G.S. 136‑144 hereof, shall be guilty of a Class 1 misdemeanor, and each day that the junkyard remains within the prohibited distance shall constitute a separate offense.  In addition thereto, said junkyard is declared to be a public nuisance and the Department of Transportation may seek injunctive relief in the superior court of the county in which the offense is committed to abate the said nuisance and to require the removal of all junk from the prohibited area. (1967, c. 1198, s. 5; 1973, c. 507, s. 5, c. 1439, s. 6; 1977, c. 464, s. 7.1; 1993, c. 539, s. 999; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 136-146. Removal of junk from illegal junkyards.

§ 136‑146.  Removal of junk from illegal junkyards.

Any junkyard established after the effective date of this Article as determined by G.S. 136‑155, in violation of the provisions of this Article or rules and regulations issued by the Department of Transportation pursuant to this Article, shall be illegal and shall constitute a public nuisance. The Department of Transportation or its agents shall give 30 days' notice to the owner of said junkyard to remove the junk or to make the junkyard to conform to the provisions of this Article or rules and regulations promulgated by the Department of Transportation hereunder. The Department of Transportation or its agents may remove the junk from the illegal junkyard at the expense of the owner if the said owner fails to act within 30 days after receipt of such notice. The Department of Transportation or its agents may enter upon private property for the purpose of removing junk from the junkyards prohibited by this Article without civil or criminal liability. Any person aggrieved by the decision declaring the junkyard illegal shall be granted the right to appeal the decision in accordance with the terms of the rules and regulations enacted by the  Department of Transportation pursuant to this Article to the Secretary of Transportation who shall make the final decision on the agency appeal. (1967, c. 1198, s. 6; 1973, c. 507, s. 5; c. 1439, s. 7; 1977, c. 464, s. 7.1.)



§ 136-147. Screening of junkyards lawfully in existence.

§ 136‑147.  Screening of junkyards lawfully in existence.

Any junkyard lawfully in existence on the effective date of this Article as determined by G.S. 136‑155 which does not conform to the requirements for exceptions in G.S. 136‑144 hereof, and any other junkyard lawfully in existence along any highway which may be hereafter designated as an interstate or primary highway or a North Carolina route in a county without an interstate or federal aid primary highway and which does not conform to the requirements for exception under G.S. 136‑144 hereof, shall be screened, if feasible, by the Department of Transportation at locations on the highway right‑of‑way or in areas acquired for such purposes outside the right‑of‑way in such manner that said junkyard shall not be visible from the main‑traveled way of such highways.  The Department of Transportation is authorized to acquire fee simple title or any lesser interest in real property for the purpose required by this section, by gift, purchase or condemnation. (1967, c. 1198, s. 7; 1973, c. 507, s. 5; c. 1439, s. 8; 1977, c. 464, s. 7.1; 1993, c. 493, s. 3.)



§ 136-148. Acquisition of existing junkyards where screening impractical.

§ 136‑148.  Acquisition of existing junkyards where screening impractical.

(a)        In the event that the Department of Transportation shall determine that screening of any existing junkyard designated in G.S. 136‑147 hereof would be inadequate to accomplish the purposes of this Article, the said Department of Transportation is authorized to secure the relocation, removal or disposal of such junkyard by acquiring the fee simple title, or such lesser interest in land as may be necessary, to the land upon which said junkyard is located, through purchase, gift, exchange or condemnation.

(b)        The Department of Transportation is authorized to move and relocate junk located on lands within the provisions of this section, and is authorized to pay the costs of such moving or relocation.

(c)        The Department of Transportation is authorized to acquire by purchase, gift, exchange or condemnation, fee simple title or any lesser interest in real property for the purpose of placing and relocating the junk required to be moved under this section or permitted by G.S. 136‑146 hereof to be removed. The Department of Transportation is authorized to convey in the manner provided by law for the conveyance of state‑owned property, the lands on which junk is to be relocated, to the owner of the junk with or without consideration, under such conditions and reservations as it deems to be in the public interest.

(d)        The Department of Transportation is authorized to convey in the manner provided by law for the conveyance of state‑owned property any property acquired under the provisions of this section, under such conditions and reservations as it deems to be in the public interest.

(e)        The Department of Transportation upon a determination that the same is necessary for the removal of any junkyard which is prohibited by G.S. 136‑144 may acquire by gift, exchange, purchase or condemnation, the junk located on any junkyard which is acquired under this section and may acquire by gift, exchange, purchase or condemnation the fee simple title or lesser interest in land for the purpose of storing said junk by the Department of Transportation and may dispose of said junk in any manner which is not inconsistent with this Article. (1967, c. 1198, s. 8; 1973, c. 507, s. 5; 1977, c. 464,  s. 7.1.)



§ 136-149. Permit required for junkyards.

§ 136‑149.  Permit required for junkyards.

No person shall establish, operate or maintain a junkyard any portion of which is within 1,000 feet of the nearest edge of the right‑of‑way of the interstate or primary system or a North Carolina route in a county that does not have an interstate or federal aid primary highway without obtaining a permit from the Department of Transportation or its agents pursuant to the procedures set out by the rules and regulations promulgated by the Department of Transportation.  No permit shall be issued under the provisions of this section for the establishment, operation or maintenance of a junkyard within 1,000 feet to the nearest edge of the right‑of‑way of interstate or primary system except those junkyards which conform to one or more of the exceptions of G.S. 136‑144.  The permit shall be valid until revoked for the nonconformance of this Article or rules and regulations promulgated by the Department of Transportation thereunder.  Any person aggrieved by the decision of the Department of Transportation or its agents in refusing to grant or revoking a permit may appeal the decision in accordance with the rules and regulations enacted by the Department of Transportation pursuant to this Article to the Secretary of Transportation who shall make the final decision upon the agency appeal.  The Department of Transportation shall have the authority to charge fees to defray the costs of administering the permit procedures under this Article.  The fees for junkyard permits to be issued under this Article shall not exceed a twenty dollar ($20.00) initial fee and a fifteen dollar ($15.00) annual renewal fee. (1967, c. 1198, s. 9; 1973, c. 507, s. 5; c. 1439, s. 9; 1977, c. 464, s. 7.1; 1983, c. 604, s. 3; 1993, c. 493, s. 4.)



§ 136-149.1. Judicial review.

§ 136‑149.1.  Judicial review.

Any person who is aggrieved by a final decision of the Secretary of Transportation after exhausting all administrative remedies made available to him by rules and regulations enacted pursuant to this Article is entitled to judicial review of such decision under this Article. In order to obtain judicial review of the Secretary of Transportation's decision under this Article, the person  seeking review must file a petition in the superior court of the county in which the junkyard is located within 30 days after written copy of the decision of the Secretary of Transportation is served upon the person seeking review. Failure to file such a petition within the time stated shall operate as a waiver of the right of such person to review under this Chapter.

The petition shall state explicitly what exceptions are taken to the decisions of the Secretary of Transportation and what relief petitioner seeks. Within 10 days after the petition is filed with the court, the person seeking the review shall serve copies of the petition by registered mail, return receipt requested, upon the Department of Transportation. Within 30 days after receipt of the copy of the petition for review, or within such additional time as the court may allow, the Department of Transportation shall transmit to the reviewing court a certified copy of the written decision.

At any time before or during the review proceeding, the aggrieved party may apply to the reviewing court for an order staying the operation of the decision of the Secretary of Transportation pending the outcome of the review. The court may grant or deny the stay in its discretion upon such terms as it deems proper. The review of the decision of the Secretary of Transportation under this Article shall be conducted by the court without a jury and shall hear the matter de novo pursuant to the rules of evidence as applied in the general court of justice. The court, after hearing the matter may affirm, reverse or modify the decision if the decision is:

(1)        In violation of constitutional provisions; or

(2)        Not made in accordance with this Article or rules or regulations promulgated by the Department of Transportation;

(3)        Affected by other error or law.

The party aggrieved shall have the burden of showing that the decision was violative of one of the above.

A party to the review proceedings, including the agency, may appeal to the appellate division from the final judgment of the superior court under the rules of procedure applicable in other civil cases. The appealing party may apply to the superior court for a stay for its final determination or a stay of the administrative decision, whichever shall be appropriate, pending the outcome of the appeal to the appellate division. (1973, c. 1439, s. 10; 1977, c. 464, ss. 7.1,  32, 33.)



§ 136-150. Condemnation procedure.

§ 136‑150.  Condemnation procedure.

The Department of Transportation shall use the condemnation procedure as provided by Article 9 of Chapter 136 of the General Statutes for the purposes of this Article. (1967, c. 1198, s. 10; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1.)



§ 136-151. Rules and regulations by Department of Transportation; delegation of authority to Secretary of Transportation.

§ 136‑151.  Rules and regulations by Department of Transportation; delegation of authority to Secretary of Transportation.

The Department of Transportation is authorized to promulgate rules and regulations in the form of ordinances governing:

(1)        The establishment, operation and maintenance of junkyards permitted in G.S. 136‑144 which shall include, but not be limited to, rules and regulations for determining unzoned industrial areas for the purpose of this Article.

(2)        The specific requirements and procedures for obtaining a permit for junkyards as required in G.S. 136‑149 and for the administrative procedures for appealing a decision at the agency level to refuse to grant or in revoking a permit previously issued.

(3)        The administrative procedures for appealing a decision at the agency level to declare any junkyard illegal and a nuisance as pursuant to G.S. 136‑146.

(4)        The specific requirements governing the location, planting, construction and maintenance of material used in the screening or fencing required by this Article, all as may be necessary to carry out the policy of the State as declared in this Article.

The Department of Transportation, in its discretion, may delegate to the Secretary of Transportation the authority to promulgate such rules and regulations on its behalf. (1967, c. 1198, s. 11; 1973, c. 507, s. 5; c. 1439, s. 11; 1977, c. 464, s. 7.1.)



§ 136-152. Agreements with United States.

§ 136‑152.  Agreements with United States.

The Department of Transportation is authorized to enter into agreements with other governmental authorities relating to the control of junkyards and areas in the vicinity of interstate and primary systems, and to take action in the name of the State to comply with the terms of such agreement. (1967, c. 1198, s. 12; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1.)



§ 136-153. Zoning changes.

§ 136‑153.  Zoning changes.

All zoning authorities shall give written notice to the Department of Transportation of the establishment or revision of any industrial zone within 660 feet of the right‑of‑way of interstate or primary highways. Notice shall be by registered mail sent to the offices of the Department of Transportation in Raleigh, North Carolina, within 15 days after the effective date of the zoning change or establishment. (1967, c. 1198, s. 13; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1.)



§ 136-154. Alternate control.

§ 136‑154.  Alternate control.

In addition to any other provisions of this Article, the Department of Transportation shall have the authority to acquire by purchase, gift, exchange, or condemnation, such interests in real property as may be necessary to control the establishment and maintenance of junkyards in accordance with the policy, standards and regulations set out herein. (1967, c. 1198, s. 14; 1973, c. 507, s. 5; 1977, c. 464, s. 7.1.)



§ 136-155. Availability of federal aid funds.

§ 136‑155.  Availability of federal aid funds.

The Department of Transportation shall not be required to expend any funds for the regulation of junkyards under this Article, nor shall the provisions of this Article, with the exception of G.S. 136‑152 hereof, have any force and effect until federal funds are made available to the State for the purpose of carrying out the provisions of this Article, and the Department of Transportation has entered into an agreement with the United States Secretary of Transportation as authorized by G.S. 136‑152 hereof and as provided by the Highway Beautification Act of 1965 or subsequent amendment thereto. (1967, c.  1198, s. 15; 1973, c. 507, s. 5; c. 1439, s. 12; 1977, c. 464, s. 7.1.)



§§ 136-156 through 136-174: Repealed by Session Laws 1971, c. 1107, s. 2.

Article 13.

Highway Relocation Assistance Act.

§§ 136‑156 through 136‑174: Repealed by Session Laws 1971, c. 1107, s. 2.



§ 136-175. Definitions.

Article 14.

North Carolina Highway Trust Fund.

§ 136‑175.  Definitions.

The following definitions apply in this Article:

(1)        Intrastate System. The network of major, multilane arterial highways composed of those routes, segments, or corridors listed in G.S. 136‑178, and any other route added by the Department of Transportation under G.S. 136‑178.

(2)        Transportation Improvement Program. The schedule of major transportation improvement projects required by G.S. 143B‑350(f)(4).

(3)        Trust Fund. The North Carolina Highway Trust Fund. (1989, c. 692, s. 1.1; 2004‑124, s. 30.21(a).)



§ 136-176. Creation, revenue sources, and purpose of North Carolina Highway Trust Fund.

§ 136‑176.  Creation, revenue sources, and purpose of North Carolina Highway Trust Fund.

(a)        A special account, designated the North Carolina Highway Trust Fund, is created within the State treasury. The Trust Fund consists of the following revenue:

(1)        Motor fuel, alternative fuel, and road tax revenue deposited in the Fund under G.S. 105‑449.125, 105‑449.134, and 105‑449.43, respectively.

(2)        Motor vehicle use tax deposited in the Fund under G.S. 105‑187.9.

(3)        Revenue from the certificate of title fee and other fees payable under G.S. 20‑85.

(4)        Repealed by Session Laws 2001‑424, s. 27.1.

(5)        Interest and income earned by the Fund.

(a1)      The Department shall use two hundred twenty million dollars ($220,000,000) in fiscal year 2001‑2002, two hundred twelve million dollars ($212,000,000) in fiscal year 2002‑2003, and two hundred fifty‑five million dollars ($255,000,000) in fiscal year 2003‑2004 of the cash balance of the Highway Trust Fund for the following purposes:

(1)        For primary route pavement preservation.  One hundred seventy million dollars ($170,000,000) in fiscal year 2001‑2002, and one hundred fifty million dollars ($150,000,000) in each of the fiscal years 2002‑2003 and 2003‑2004. Up to ten percent (10%) of the amount for each of the fiscal years 2001‑2002, 2002‑2003, and 2003‑2004 is available in that fiscal year, at the discretion of the Secretary of Transportation, for:

a.         Highway improvement projects that further economic growth and development in small urban and rural areas, that are in the Transportation Improvement Program, and that are individually approved by the Board of Transportation; or

b.         Highway improvements that further economic development in the State and that are individually approved by the Board of Transportation.

(2)        For preliminary engineering costs not included in the current year Transportation Improvement Program.  Fifteen million dollars ($15,000,000) in each of the fiscal years 2001‑2002, 2002‑2003, and 2003‑2004. If any funds allocated by this subdivision, in the cash balance of the Highway Trust Fund, remain unspent on June 30, 2008, the Department may transfer within the Department up to twenty‑nine million dollars ($29,000,000) of available funds to contract for freight transportation system improvements for the Global TransPark.

(3)        For computerized traffic signal systems and signal optimization projects.  Fifteen million dollars ($15,000,000) in each of the fiscal years 2001‑2002, 2002‑2003, and 2003‑2004.

(4)        For public transportation twenty million dollars ($20,000,000) in fiscal year 2001‑2002, twenty‑five million dollars ($25,000,000) in fiscal year 2002‑2003, and seventy‑five million dollars ($75,000,000) in fiscal year 2003‑2004.

(5)        For small urban construction projects.  Seven million dollars ($7,000,000) in fiscal year 2002‑2003.

Funds authorized for use by the Department pursuant to this subsection shall remain available to the Department until expended.

(a2)      Repealed by Session Laws 2002‑126, s. 26.4(b), effective July 1, 2002.

(a3)      The Department may obligate three hundred million dollars ($300,000,000) in fiscal year 2003‑2004 and four hundred million dollars ($400,000,000) in fiscal year 2004‑2005 of the cash balance of the Highway Trust Fund for the following purposes:

(1)        Six hundred thirty million dollars ($630,000,000) for highway system preservation, modernization, and maintenance, including projects to enhance safety, reduce congestion, improve traffic flow, reduce accidents, upgrade pavement widths and shoulders, extend pavement life, improve pavement smoothness, and rehabilitate or replace deficient bridges; and for economic development transportation projects recommended by local officials and approved by the Board of Transportation.

(2)        Seventy million dollars ($70,000,000) for regional public transit systems, rural and urban public transportation system facilities, regional transportation and air quality initiatives, rail system track improvements and equipment, and other ferry, bicycle, and pedestrian improvements. For any project or program listed in this subdivision for which the Department receives federal funds, use of funds pursuant to this subdivision shall be limited to matching those funds.

Funds authorized for obligation and use by the Department pursuant to this subsection shall remain available to the Department until expended.

(a4)      Project selection pursuant to subsection (a3) of this section shall be based on identified and documented need. Funds expended pursuant to subdivision (1) of subsection (a3) of this section shall be distributed in accordance with the distribution formula in G.S. 136‑17.2A. No funds shall be expended pursuant to subsection (a3)(1) of this section on any project that does not meet Department of Transportation standards for road design, materials, construction, and traffic flow.

(a5)      The Department shall report to the Joint Legislative Transportation Oversight Committee, on or before September 1, 2003, on its intended use of funds pursuant to subsection (a3) of this section. The Department shall report to the Joint Transportation Appropriations Subcommittee, on or before May 1, 2004, on its actual current and intended future use of funds pursuant to subsection (a3) of this section. The Department shall certify to the Joint Legislative Transportation Oversight Committee each year, on or before November 1, that use of the Highway Trust Fund cash balances for the purposes listed in subsection (a3) of this section will not adversely affect the delivery schedule of any Highway Trust Fund projects. If the Department cannot certify that the full amounts authorized in subsection (a3) of this section are available, then the Department may determine the amount that can be used without adversely affecting the delivery schedule and may proportionately apply that amount to the purposes set forth in subsection (a3) of this section.

(b)        Funds in the Trust Fund are annually appropriated to the Department of Transportation to be allocated and used as provided in this subsection. A sum, not to exceed four and eight‑tenths percent (4.8%) of the amount of revenue deposited in the Trust Fund under subdivisions (a)(1), (2), and (3) of this section may be used each fiscal year by the Department for expenses to administer the Trust Fund. Operation and project development costs of the North Carolina Turnpike Authority are eligible administrative expenses under this subsection. Any funds allocated to the Authority pursuant to this subsection shall be repaid by the Authority from its toll revenue as soon as possible, subject to any restrictions included in the agreements entered into by the Authority in connection with the issuance of the Authority's revenue bonds. Beginning one year after the Authority begins collecting tolls on a completed Turnpike Project, interest shall accrue on any unpaid balance owed to the Highway Trust Fund at a rate equal to the State Treasurer's average annual yield on its investment of Highway Trust Fund funds pursuant to G.S. 147‑6.1. Interest earned on the unpaid balance shall be deposited in the Highway Trust Fund upon repayment. The sum up to the amount anticipated to be necessary to meet the State matching funds requirements to receive federal‑aid highway trust funds for the next fiscal year may be set aside for that purpose. The rest of the funds in the Trust Fund shall be allocated and used as follows:

(1)        Sixty‑one and ninety‑five hundredths percent (61.95%) to plan, design, and construct projects on segments or corridors of the Intrastate System as described in G.S. 136‑178 and to pay debt service on highway bonds and notes that are issued under the State Highway Bond Act of 1996 and whose proceeds are applied to these projects.

(2)        Twenty‑five and five hundredths percent (25.05%) to plan, design, and construct the urban loops described in G.S. 136‑180 and to pay debt service on highway bonds and notes that are issued under the State Highway Bond Act of 1996 and whose proceeds are applied to these urban loops.

(3)        Six and one‑half percent (6.5%) to supplement the appropriation to cities for city streets under G.S. 136‑181.

(4)        Six and one‑half percent (6.5%) for secondary road construction as provided in G.S. 136‑182 and to pay debt service on highway bonds and notes that are issued under the State Highway Bond Act of 1996 and whose proceeds are applied to secondary road construction.

The Department must administer funds allocated under subdivisions (1), (2), and (4) of this subsection in a manner that ensures that sufficient funds are available to make the debt service payments on bonds issued under the State Highway Bond Act of 1996 as they become due.

(b1)      The Secretary may authorize the transfer of funds allocated under subdivisions (1) through (4) of subsection (b) of this section to other projects that are ready to be let and were to be funded from allocations to those subdivisions. The Secretary shall ensure that any funds transferred pursuant to this subsection are repaid promptly and in any event in no more than four years. The Secretary shall certify, prior to making any transfer pursuant to this subsection, that the transfer will not affect the delivery schedule of Highway Trust Fund projects in the current Transportation Improvement Program. No transfers shall be allowed that do not conform to the applicable provisions of the equity formula for distribution of funds, G.S. 136‑17.2A. If the Secretary authorizes a transfer pursuant to this subsection, the Secretary shall report that decision to the next regularly scheduled meetings of the Joint Legislative Commission on Governmental Operations, the Joint Legislative Transportation Oversight Committee, and to the Fiscal Research Division.

(b2)      (Effective until July 1, 2010) There is annually appropriated to the North Carolina Turnpike Authority from the Highway Trust Fund the sum of sixty‑four million dollars ($64,000,000). Of the amount allocated by this subsection, twenty‑five million dollars ($25,000,000) shall be used to pay debt service or related financing costs and expenses on revenue bonds or notes issued for the construction of the Triangle Expressway, twenty‑four million dollars ($24,000,000) shall be used to pay debt service or related financing expenses on revenue bonds or notes issued for the construction of the Monroe Connector/Bypass, and fifteen million dollars ($15,000,000) shall be used to pay debt service or related financing expenses on revenue bonds or notes issued for the construction of the Mid‑Currituck Bridge. The amounts appropriated to the Authority pursuant to this subsection shall be used by the Authority to pay debt service or related financing costs and expenses on revenue bonds or notes issued by the Authority to finance the costs of one or more Turnpike Projects, to refund such bonds or notes, or to fund debt service reserves, operating reserves, and similar reserves in connection therewith. The appropriations established by this subsection constitute an agreement by the State to pay the funds appropriated hereby to the Authority within the meaning of G.S. 159‑81(4). Notwithstanding the foregoing, it is the intention of the General Assembly that the enactment of this provision and the issuance of bonds or notes by the Authority in reliance thereon shall not in any manner constitute a pledge of the faith and credit and taxing power of the State, and nothing contained herein shall prohibit the General Assembly from amending the appropriations made in this subsection at any time to decrease or eliminate the amount annually appropriated to the Authority. Funds transferred from the Highway Trust Fund to the Authority pursuant to this subsection are not subject to the equity formula in G.S. 136‑17.2A.

(b2)      (Effective July 1, 2010) There is annually appropriated to the North Carolina Turnpike Authority from the Highway Trust Fund the sum of  ninety‑nine million dollars ($99,000,000). Of the amount allocated by this subsection, twenty‑five million dollars ($25,000,000) shall be used to pay debt service or related financing costs and expenses on revenue bonds or notes issued for the construction of the Triangle Expressway, twenty‑four million dollars ($24,000,000) shall be used to pay debt service or related financing expenses on revenue bonds or notes issued for the construction of the Monroe Connector/Bypass, fifteen million dollars ($15,000,000) shall be used to pay debt service or related financing expenses on revenue bonds or notes issued for the construction of the Mid‑Currituck Bridge, and thirty‑five million dollars ($35,000,000) shall be used to pay debt service or related financing expenses on revenue bonds or notes issued for the construction of the Garden Parkway. The amounts appropriated to the Authority pursuant to this subsection shall be used by the Authority to pay debt service or related financing costs and expenses on revenue bonds or notes issued by the Authority to finance the costs of one or more Turnpike Projects, to refund such bonds or notes, or to fund debt service reserves, operating reserves, and similar reserves in connection therewith. The appropriations established by this subsection constitute an agreement by the State to pay the funds appropriated hereby to the Authority within the meaning of G.S. 159‑81(4). Notwithstanding the foregoing, it is the intention of the General Assembly that the enactment of this provision and the issuance of bonds or notes by the Authority in reliance thereon shall not in any manner constitute a pledge of the faith and credit and taxing power of the State, and nothing contained herein shall prohibit the General Assembly from amending the appropriations made in this subsection at any time to decrease or eliminate the amount annually appropriated to the Authority. Funds transferred from the Highway Trust Fund to the Authority pursuant to this subsection are not subject to the equity formula in G.S. 136‑17.2A.

(c)        If funds are received under 23 U.S.C. Chapter 1, Federal‑Aid Highways, for a project for which funds in the Trust Fund may be used, the amount of federal funds received plus the amount of any funds from the Highway Fund that were used to match the federal funds may be transferred by the Secretary of Transportation from the Trust Fund to the Highway Fund and used for projects in the Transportation Improvement Program.

(d)        A contract may be let for projects funded from the Trust Fund in anticipation of revenues pursuant to the cash‑flow provisions of G.S. 143C‑6‑11 only for the two bienniums following the year in which the contract is let.  (1989, c. 692, s. 1.1; c. 770, ss. 68.2, 74.6; 1989 (Reg. Sess., 1990), c. 1024, s. 46(a), (b); 1991, c. 193, s. 9; c. 280, s. 1; c. 689, s. 62; 1995, c. 390, s. 27; 1995 (Reg. Sess., 1996), c. 590, s. 6; 1996, 2nd Ex. Sess., c. 18, s. 19.4(a); 1998‑212, s. 27.2; 1999‑237, s. 27.1; 2000‑140, s. 31; 2001‑424, ss. 27.1, 27.23(d), 27.23(e), 27.23(f); 2002‑126, ss. 26.4(a), 26.4(b), 26.9(b); 2002‑133, s. 3; 2002‑159, s. 41.5; 2003‑284, ss. 29.4, 29.22; 2003‑383, ss. 1, 2, 3; 2004‑124, ss. 30.3(a), (b), 30.21(b); 2006‑203, s. 78; 2007‑323, s. 27.17; 2008‑107, ss. 25.1, 25.5(b), (d), (f), 25.15; 2009‑56, s. 1.)



§ 136-177. Limitation on funds obligated from Trust Fund.

§ 136‑177.  Limitation on funds obligated from Trust Fund.

In a fiscal year, the Department of Transportation may not obligate more Trust Fund revenue, other than revenue allocated for city streets under G.S. 136‑176(b)(3) or secondary roads under G.S. 136‑176(b)(4) and G.S. 20‑85(b), to construct or improve highways and other forms of transportation than the amount indicated in the following table:

Fiscal Year                                                 Maximum Expenditure

1989‑90                                                           $200,000,000

1990‑91                                                             250,000,000

1991‑92                                                             300,000,000

1992‑93                                                             400,000,000

1993‑94                                                             500,000,000

1994‑95 and following years                               Unlimited

The amount of revenue credited to the Trust Fund in a fiscal year under G.S. 136‑176(a) that exceeds the maximum allowable expenditure set in the table above may be used only for preliminary planning and design and the acquisition of rights‑of‑way for scheduled highways and highway improvements to be funded from the Trust Fund.  (1989, c. 692, s. 1.1; 2009‑266, s. 27.)



§ 136-177.1. Requirement to use federal funds for Intrastate System projects and urban loops.

§ 136‑177.1.  Requirement to use federal funds for Intrastate System projects and urban loops.

For fiscal years 1996‑97 through 2010‑11, the Department of Transportation must use ten million dollars ($10,000,000) of the funds it receives each year under 23 U.S.C. Chapter 1, Federal‑Aid Highways, to construct the Intrastate System projects described in G.S. 136‑179. For fiscal years 1996‑97 through 2011‑12, the Department of Transportation must use ten million dollars ($10,000,000) of the funds it receives each year under 23 U.S.C. Chapter 1, Federal‑Aid Highways, to construct the urban loops described in G.S. 136‑180. G.S. 136‑176(c) does not apply to federal funds required to be used under this section for Intrastate System projects or urban loops, nor does it apply to any funds from the Highway Fund that were used to match these federal funds. (1995 (Reg. Sess., 1996), c. 590, s. 15.)



§ 136-178. Purpose and description of Intrastate System.

§ 136‑178.  Purpose and description of Intrastate System.

(a)        The Intrastate System is established to provide high‑speed, safe travel service throughout the State. It connects major population centers both inside and outside the State and provides safe, convenient, through‑travel for motorists. It is designed to support statewide growth and development objectives and to connect to major highways of adjoining states. All segments of the routes in the Intrastate System shall have at least four travel lanes except those for which projected traffic volumes and environmental considerations dictate fewer lanes. When warranted, segments of the Intrastate System shall have vertical separation or interchanges at crossings, more than four travel lanes, or bypasses. Access to a route in the Intrastate System is determined by travel service and economic considerations.

Funds allocated from the Trust Fund for the Intrastate System are primarily intended to be used to complete the projects listed in G.S. 136‑179. If Intrastate Trust Funds assigned to a distribution region through the provisions of G.S. 136‑17.2A cannot be used for projects listed in G.S. 136‑179, then they may be used for projects on the following route segments or corridors:

I‑26 from Tennessee to South Carolina.

I‑40 from Tennessee to US 17 in New Hanover County.

I‑73 from South Carolina to Virginia.

I‑74 from South Carolina to Virginia.

I‑77 from South Carolina to Virginia.

I‑85 from South Carolina to Virginia.

I‑95 from South Carolina to Virginia.

I‑240 in Buncombe County.

I‑277 in Mecklenburg County.

I‑440 in Wake County.

US 1 from South Carolina to I‑85 in Vance County.

US 13 from US 17 in Bertie County to Virginia.

US 17 from South Carolina to Virginia.

US 19/19E from I‑26 in Madison County to NC 194 in Avery County.

US 23/441 from Georgia to US 74 in Jackson County.

US 29 from I‑40 in Guilford County to Virginia.

US 52 from I‑74 in Surry County to I‑85 in Davidson County.

US 64 from US 52 in Davidson County to US 158 in Dare County.

US 70 from I‑40 in Wake County to NC 24 in Carteret County.

US 74 from Tennessee to US 17 in Brunswick County, including Independence Boulevard from I‑277 to I‑485 in Mecklenburg County.

US 158 from US 52 in Forsyth County to I‑85 in Granville County, and from I‑85 in Warren County to US 64 in Dare County.

US 221 from South Carolina to NC 105 in Avery County.

US 264 from US 64 in Wake County to US 17 in Beaufort County.

US 321 from South Carolina to Tennessee.

US 421 from US 321 west of Boone in Watauga County to I‑40 in Forsyth County, and from I‑85 in Guilford County to NC 87 in Lee County.

NC 24 from I‑77 in Mecklenburg County to US 70 in Carteret County.

NC 87 from US 421 in Lee County to US 74/76 in Columbus County.

NC 105 from US 221 in Avery County to US 321 in Watauga County.

NC 168 from US 158 in Currituck County to Virginia.

NC 194 from US 19E to US 221 in Avery County.

New route from US 158 to NC 12, including a new toll bridge over the Currituck Sound in Currituck County.

Interstate routes or corridors designated by Congress or officially accepted onto the Interstate System by the United States Department of Transportation.

Any portion of an urban loop project, as described in G.S. 136‑180, that has been certified by the Department as complete and is no longer eligible for funding from the urban loop allocation specified in G.S. 136‑176(b)(2).

The Department of Transportation may add a route to the Intrastate System if the route is a multilane route and has been designed and built to meet the construction criteria of the Intrastate System projects. No funds may be expended from the Trust Fund on routes added by the Department.

(b)        Before encumbering or spending any funds on projects added to the Intrastate System by this section, in addition to those projects required to receive first priority pursuant to G.S. 136‑179, the Department shall submit a report to the legislators representing the counties in which the priority projects that have not been completed are located on the current status of the project, the projected date for completion of the project, and the reasons for the delay in completing the project. (1989, c. 692, s. 1.1; 2004‑124, s. 30.21(c).)



§ 136-179. Projects of Intrastate System funded from Trust Fund.

§ 136‑179.  Projects of Intrastate System funded from Trust Fund.

In the allocation of funds as specified in G.S. 136‑176(b)(1), first priority shall be given to the following projects on the Intrastate System:

Route                         Improvements                                       Affected Counties

I‑40                           Widening                                             Buncombe, Haywood, Guilford, Wake, Durham

I‑77                           Widening                                             Mecklenburg

I‑85                           Widening                                             Durham, Orange, Alamance, Guilford, Cabarrus, Mecklenburg, Gaston

I‑95                           Widening                                             Halifax

US‑1                         Complete 4‑laning from                        Vance, Franklin,

Henderson to South                             Wake, Chatham, Lee,

Carolina Line                                       Moore, Richmond

(including 6‑laning of

Raleigh Beltline)

US‑13                       Complete 4‑laning from                        Gates, Hertford,

Virginia Line to US‑17                         Bertie

US‑17                       Complete 4‑laning from                        Camden, Pasquotank,

Virginia Line to South                           Perquimans, Chowan,

Carolina Line (including                        Bertie, Martin,

Washington, New Bern,                       Beaufort, Craven,

Hampstead from Military                      Jones, Onslow,

Cutoff Road in New                             New Hanover, Brunswick

Hanover County to US 17

north of Hampstead, and

Jacksonville Bypasses)

US‑19/US‑19E          Complete 4‑laning from                        Madison, Yancey,

US‑23 to NC 194 in                            Mitchell, Avery

Ingalls

US‑19                       Complete 4‑laning                                Cherokee, Macon,

Swain

US‑23                       Complete 4‑laning and                          Madison, Buncombe

upgrading existing

4‑lanes from Tennessee

Line to I‑240

US‑23‑441                Complete 4‑laning from                        Macon

US‑19/US‑74 to Georgia

Line

US‑52                       Complete 4‑laning from                        Surry, Davidson

I‑77 to Lexington

(including new I‑77

Connector)

US‑64                       Complete 4‑laning from                        Edgecombe, Pitt,

Raleigh to Coast                                   Martin, Washington,

(including freeway                                 Tyrrell, Dare

construction from I‑95

to US‑17)

US‑64                       Complete 4‑laning from                        Davidson, Randolph,

Lexington to Raleigh                              Chatham, Wake

US‑70                       Complete 4‑laning from                        Wake, Johnston,

Raleigh to Morehead City                     Wayne, Lenoir,

(including Clayton,                                Craven

Goldsboro, Kinston,

Smithfield‑Selma, and

Havelock Bypasses

predominately freeways

on predominately new

locations)

US‑74                       Complete 4‑laning from                        Mecklenburg, Union,

Charlotte to US‑17                               Richmond, Robeson,

(including multilaning                              Columbus

of Independence Blvd. in

Charlotte, and Bypasses

of Monroe, Rockingham,

and Hamlet)

US‑74                       Complete 4‑laning from                        Polk, Rutherford,

I‑26 to I‑85 (including                           Cleveland

Shelby Bypass)

US‑158                     Complete 4‑laning                                Forsyth, Guilford,

from Winston‑Salem                             Rockingham, Caswell,

to Whalebone                                       Person, Granville,

Vance, Warren,

Halifax,

Northampton, Gates,

Hertford,

Pasquotank, Camden,

Currituck, Dare

New toll bridge over                             Currituck

Currituck Sound

US‑221                     Complete 4‑laning from                        Avery, McDowell,

Linville to South                                    Rutherford

Carolina

US‑220                     Complete 4‑laning from                        Guilford, Randolph,

I‑40 to US‑1                                        Montgomery, Richmond

US‑220/NC‑68         Complete 4‑laning from                        Rockingham, Guilford

Virginia Line to I‑40

US‑264                     Complete 4‑laning from                        Wilson, Greene,

US‑64 to Washington                           Pitt

(including Wilson and

Greenville Bypasses)

(including freeway

construction from I‑95

to Greenville)

US‑321                     Complete 4‑laning from                        Avery, Caldwell, Catawba,

Tennessee Line to South                       Lincoln, Gaston,

Carolina Line                                        Watauga

US‑421                     Complete 4‑laning from                        Watauga, Wilkes, Yadkin

US 321 west

of Boone to I‑40

US‑421                     Complete 4‑laning from                        Chatham, Lee

Greensboro to Sanford

(including Bypass of

Sanford)

NC‑24                       Complete 4‑laning from                        Mecklenburg,

Charlotte to Morehead                          Cabarrus, Stanly,

City                                                      Montgomery, Moore,

Harnett, Cumberland,

Sampson, Duplin,

Onslow, Carteret

NC‑87                       Complete 4‑laning from                        Lee, Harnett,

Sanford to US‑74                                 Cumberland, Bladen,

Columbus

NC‑105                     Complete 4‑laning from                        Watauga, Avery

Boone to Linville

NC‑168                     Complete multilaning                             Currituck

from Virginia Line

to US‑158

NC‑194                     Complete 4‑laning from                        Avery

US‑19E to US‑221

(1989, c. 692, s. 1.1; 2003‑284, s. 29.11(b); 2004‑124, s. 30.21(d); 2004‑184, s. 4.)



§ 136-180. Urban loops.

§ 136‑180.  Urban loops.

(a)        Funds allocated from the Trust Fund for urban loops may be used only for the following urban loops:

Affected

Loop                                             Description                                              Counties

Asheville Western Loop                 Multilane facility on new                           Buncombe

location from I‑26 west of

Asheville to US‑19/23 north

of Asheville for the purpose

of connecting these roads.

The funds may be used to

improve existing corridors.

Charlotte Outer Loop                    Multilane facility encircling                        Mecklenburg

City of Charlotte including

6‑laning of the portion from

Johnston Road/US 521 south

to I‑77 south of Charlotte‑

including widening, resurface,

and interchange

Durham Northern Loop                 The projects listed below                         Durham, Wake

are eligible for funding

under this section as part of

the Durham Northern Loop.

The priorities for planning

and constructing these projects

will be established by mutual

agreement of the Metropolitan

Planning Organization (MPO)

and the Department of

Transportation through the

federally mandated

Transportation Improvement

Program development process.

The cross sections for these

projects will be established

by mutual agreement of the

MPO and the Department of

Transportation through the

State and federal environmental

review process. (1) East end

connector, from N.C. 147 to

U.S. 70 East. (2) U.S. 70, from

Lynn Rd. to the Northern

Durham Parkway. (3) I‑85,

from U.S. 70 to Red Mill Rd.

(4) Northern Durham Parkway,

Section B, from Old Oxford

Rd. to I‑85. (5) Northern

Durham Parkway, Section A,

from I‑85 to I‑540. (6)

Northern Durham Parkway,

Section C, from Old Oxford

Rd. to Roxboro Rd. (7)

Roxboro Rd. from Duke St.

to Goodwin Rd.

Fayetteville Western                       Multilane facility on new                           Cumberland

Outer Loop                                   location from US 401 north

of Fayetteville to I‑95

south of Hope Mills

Gastonia Loop                               Multilane facility known                           Gaston, Mecklenburg

as the Garden Parkway,

on a new location

beginning at I‑485,

extending west across

southern Gaston County

to I‑85, and continuing

north to US 321

Greensboro Loop                          Multilane facility on new                           Guilford

location encircling City of

Greensboro including

interchanges with Cone

Boulevard Extension and

Lewiston‑Fleming Road

Extension

Greenville Loop                             Multilane extension of                              Pitt

the Greenville Loop from

US 264 west of Greenville

to NC‑11 south of Winterville

Raleigh Outer Loop                       Multilane facility on new                           Wake, Durham,

location encircling City                             Johnston

of Raleigh

Wilmington Bypass                        Multilane facility on new                           New Hanover

location from US‑17 northeast

of Wilmington to US 421

in southern Wilmington,

continuing from US 421

in southern Wilmington

northeast along Independence

Blvd., and extending to

Martin Luther King, Jr.

Parkway, and including

the Blue Clay Road

interchange

Winston‑Salem Northbelt               Multilane facility on new                           Forsyth

location from I‑40 west of

Winston‑Salem northerly to

US 311/Future I‑74 in eastern

Forsyth County

(b)        The Board of Transportation may, by official resolution, accept a new interstate or freeway as the revised termini of an urban loop described in subsection (a) of this section, and the revised project shall be eligible for funding with funds described in G.S. 136‑176(b)(2) if the following conditions are met:

(1)        The Department of Transportation has constructed a new interstate or freeway facility since 1989 and has changed the official route designation from the termini described in subsection (a) of this section to the new facility.

(2)        The Board of Transportation finds that the purposes of the urban loop facility, specifically including reduced congestion and high‑speed, safe, regional through‑travel service, would be enhanced by the action.

(1989, c. 692, s. 1.1; 2002‑126, s. 26.10(a); 2003‑284, s. 29.11(a); 2004‑124, s. 30.19; 2004‑148, s. 4.)



§ 136-180.1: Repealed by Session Laws 2002-126, s. 26.10(b), effective July 1, 2002.

§ 136‑180.1: Repealed by Session Laws 2002‑126, s. 26.10(b), effective July 1, 2002.



§ 136-181. Supplement for city streets.

§ 136‑181.  Supplement for city streets.

Funds allocated to supplement the appropriations for city streets made under G.S. 136‑41.1 shall be distributed to cities as provided in that statute. (1989, c. 692, s. 1.1.)



§ 136-182. Supplement for secondary road construction.

§ 136‑182.  Supplement for secondary road construction.

Funds are allocated from the Trust Fund to increase allocations for secondary road improvement made under G.S. 136‑44.2A so that all State‑maintained unpaved secondary roads eligible for paving pursuant to G.S. 136‑44.5(a) can be paved by the 2009‑2010 fiscal year.

Allocations of these funds shall be based on the percentage proportion of the number of miles in the county of State‑maintained unpaved secondary roads that are eligible to be paved under G.S. 136‑44.5(a) bears to the total number of miles in the State of State‑maintained unpaved secondary roads that are eligible to be paved.

As an exception to the formula for the allocation of these funds, the Department shall, beginning in the 2006‑2007 fiscal year and until the 2009‑2010 fiscal year, set aside up to five million dollars ($5,000,000) to pay for the paving of any unpaved secondary road that had previously been determined to be ineligible for paving.

Beginning in fiscal year 2010‑2011, allocations from the Trust Fund shall be based on the total number of secondary miles in a county in proportion to the total State‑maintained secondary road mileage.

The Department shall make every effort to acquire right‑of‑way for the purpose of paving unpaved State secondary roads included in the annual secondary road program. The Division Engineer is authorized to reduce the width of a right‑of‑way to less than 60 feet to pave an unpaved secondary road with the allocated funds, provided that in all circumstances the safety of the public is not compromised and the minimum accepted design practice is satisfied.(1989, c. 692, s. 1.1; 2003‑112, s. 2; 2004‑124, s. 30.21(e); 2005‑404, s. 3; 2006‑258, ss. 1, 3, 4.)



§ 136-183: Repealed by Session Laws 2001-424, s. 27.1.

§ 136‑183: Repealed by Session Laws 2001‑424, s. 27.1.



§ 136-184. Reports by Department of Transportation.

§ 136‑184.  Reports by Department of Transportation.

(a)        The Department of Transportation shall develop, and update annually, a report containing a completion schedule for all projects to be funded from the Trust Fund.  The report shall include a separate schedule for the Intrastate System projects, the urban loop projects, and the paving of unpaved State‑maintained secondary roads that have a traffic vehicular equivalent of at least 50 vehicles a day.  The annual update shall indicate the projects, or portions thereof, that were completed during the preceding fiscal year, any changes in the original completion schedules, and the reasons for the changes.  The Department shall submit the report and the annual updates to the Joint Legislative Transportation Oversight Committee.

(b)        The Department of Transportation shall make quarterly reports to the Joint Legislative Transportation Oversight Committee containing any information requested by the Committee.  The Department shall provide the Committee with all information needed to determine if funds available under the Trust Fund and the Transportation Improvement Program are being spent in accordance with G.S. 136‑17.2A. (1989, c. 692, s. 1.1; 1993, c. 321, s. 169.2(e).)



§ 136-185. Maintenance reserve created in certain circumstances.

§ 136‑185.  Maintenance reserve created in certain circumstances.

If the Highway Trust Fund has not terminated but all contracts for the projects of the Intrastate System described in G.S. 136‑179 have been let and the amount collected and allocated for the Intrastate System is enough to pay the contracts and retire any bonds issued under the State Highway Bond Act of 1996 for projects of the Intrastate System, all subsequent allocations of revenue for the Intrastate System shall be credited to a reserve account within the Trust Fund. Revenue in this reserve may be used only to maintain the projects of the Intrastate System.

If the Highway Trust Fund has not terminated but all contracts for the urban loops described in G.S. 136‑180 have been let and the amount collected and allocated for the urban loops is enough to pay the contracts and retire any bonds issued under the State Highway Bond Act of 1996 for the urban loops, then all urban loops shall be considered a part of the Intrastate System, and all subsequent allocations of revenue for the urban loops shall be credited to the Intrastate account within the Trust Fund. (1995 (Reg. Sess., 1996), c. 590, s. 16; 2004‑124, s. 30.21(f).)



§ 136-186. Reserved for future codification purposes.

§ 136‑186.  Reserved for future codification purposes.



§ 136-187. Reserved for future codification purposes.

§ 136‑187.  Reserved for future codification purposes.



§ 136-188. Reserved for future codification purposes.

§ 136‑188.  Reserved for future codification purposes.



§ 136-189. Reserved for future codification purposes.

§ 136‑189.  Reserved for future codification purposes.



§ 136-190. Powers of railroad corporations.

Article 15.

Railroads.

§ 136‑190.  Powers of railroad corporations.

Every railroad corporation shall have power:

(1)        To Survey and Enter on Land.  To cause such examination and surveys for its proposed railroad to be made as may be necessary to the selection of the most advantageous route; and for such purpose, by its officers or agents and servants, to enter upon the lands or waters of any person, but subject to responsibility for all damages which shall be done thereto.

(2)        To Condemn Land under Eminent Domain.  To appropriate land and rights therein by condemnation, as provided in the Chapter Eminent Domain.

(3)        To Take Property by Grant.  To take and hold such voluntary grants of real estate and other property as shall be made to it to aid in the construction, maintenance and accommodation of its railroad; but the real estate received by voluntary grant shall be held and used for the purposes of such grant only.

(4)        To Purchase and Hold Property.  To purchase, hold and use all such real estate and other property as may be necessary for the construction and maintenance of its railroad, the stations and other accommodations necessary to accomplish the object of its incorporation.

(5)        To Grade and Construct Road.  To lay out its road, not exceeding 100 feet in width, and to construct the same; to take, for the purpose of cuttings and embankments, as much more land as may be necessary for the proper construction and security of the road; and to cut down any standing trees that may be in danger of falling on the road, making compensation therefor as provided in the Chapter Eminent Domain.

(6)        To Intersect with Highways and Waterways.  To construct its road across, along or upon any stream, watercourse, street, highway, turnpike, railroad or canal which the route of its road shall intersect or touch; but the company shall restore the stream, watercourse, street, highway or turnpike, thus intersected or touched, to its former state or to such state as not unnecessarily to impair its usefulness. Nothing in this Chapter shall be construed to authorize the erection of any bridge or any other construction across, in or over any stream or lake navigated by motor boats commensurate in size to sailboat, or sailboats or vessels, at the place where any bridge or other obstructions may be proposed to be placed, nor to authorize the construction of any railroad not already located in, upon or across any streets in any municipality without the assent of such municipality.

(7)        To Intersect with Other Railroads.  To cross, intersect, join and unite its railroad with any other railroad at any point on its route and upon the grounds of such other railroad, with the necessary turnouts, sidings, switches and other conveniences in furtherance of the object of its connections. Every company whose railroad is or shall be hereafter intersected by any other railroad shall unite with the owners of such other railroad in forming such intersections and connections and grant the facilities aforesaid, and if the two corporations cannot agree upon the amount of compensation to be made therefor, or the points and manner of such crossings and connections, the same shall be ascertained and determined by the Commission.

(8)        To Transport Persons and Property.  To take and convey persons and property on its railroad or by water by the power or force of steam, electricity, or by any other power, and to receive compensation therefor.

(9)        To Erect Stations and Other Buildings.  To erect and maintain all necessary and convenient buildings, stations, fixtures and machinery for the accommodation and use of its passengers, freight and business.

(10)      To Borrow Money, Issue Bonds and Execute Mortgages.  From time to time to borrow such sums of money as may be necessary for completing and finishing or operating its railroad, to issue and dispose of its bonds for any amount so borrowed, to mortgage its corporate property and franchises and to secure the payment of any debt contracted by the company for the purposes aforesaid; and the directors of the company may confer on any holder of any bond issued for money borrowed, as aforesaid, the right to convert the principal due or owing thereon into stock of such company at any time under such regulations as the directors may see fit to adopt.

(11)      To Lease Rails.  To lease iron rails to any person for such time and upon such terms as may be agreed on by the contracting parties, and upon the termination of the lease by expiration, forfeiture or surrender, to take possession of and remove the rails so leased as if they had never been laid.

(12)      To Establish Hotels and Eating Houses.  To purchase, lease, hold, operate or maintain eating houses, hotels and restaurants for the accommodation of the traveling public along the line of its road. (1871‑2, c. 138, s. 29; Code, s. 1957; 1887, c. 341; 1889, c. 518; Rev., ss. 2567, 2575; C.S., s. 3444; 1953, c. 675, ss. 6, 7; 1963, c. 1165, s. 1; 1998‑128, s. 14.)



§ 136-191. Intersection with highways.

§ 136‑191.  Intersection with highways.

Whenever the track of a railroad shall cross a highway or turnpike, such highway or turnpike may be carried under or over the track, as may be found most expedient; and in cases where an embankment or cutting shall make a change in the line of such highway or turnpike desirable, then the railroad company may take such additional lands for the construction of the road, highway or turnpike on such new line as may be deemed requisite. Unless the land so taken shall be purchased for the purposes aforesaid, compensation therefor shall be ascertained in the manner prescribed in the Chapter Eminent Domain, and duly made by such corporation to the owners and persons interested in such land. The same when so taken shall become a part of such intersecting highway or turnpike in such manner and by such tenure as the adjacent parts of the same highway or turnpike may be held for highway purposes. (1871‑2, c. 138, s. 26; Code, s. 1954; Rev., s. 2568; C.S., s. 3448; 1963, c. 1165, s. 1; 1998‑128, s. 14.)



§ 136-192. Obstructing highways; defective crossings; notice; failure to repair after notice misdemeanor.

§ 136‑192.  Obstructing highways; defective crossings; notice; failure to repair after notice misdemeanor.

(a)        Whenever, in their construction, the works of any railroad corporation shall cross established roads or ways, the corporation shall so construct its works as not to impede the passage or transportation of persons or property along the same. If any railroad corporation shall so construct its crossings with public streets, thoroughfares or highways, or keep, allow or permit the same at any time to remain in such condition as to impede, obstruct or endanger the passage or transportation of persons or property along, over or across the same, the governing body of the county, city or town, or other public road authority having charge, control or oversight of such roads, streets or thoroughfares may give to such railroad notice, in writing, directing it to place any such crossing in good condition, so that persons may cross and property be safely transported across the same.

(b)        The notice may be served upon the agent of the offending railroad located nearest to the defective or dangerous crossing about which the notice is given, or it may be served upon the section master whose section includes such crossing. Such notice may be served by delivering a copy to such agent or section master, or by registered or certified mail addressed to either of such persons.

(c)        If the railroad corporation shall fail to put such crossing in a safe condition for the passage of persons and property within 30 days from and after the service of the notice, it shall be guilty of a Class 1 misdemeanor. Each calendar month which shall elapse after the giving of the notice and before the placing of such crossing in repair shall be a separate offense.

(d)        This section shall in nowise be construed to abrogate, repeal or otherwise affect any existing law now applicable to railroad corporations with respect to highway and street crossings; but the duty imposed and the remedy given by this section shall be in addition to other duties and remedies now prescribed by law. (R.C., c. 61, s. 30; 1874‑5, c. 83; Code, s. 1710; Rev., s. 2569; 1915, c. 250, ss. 1, 2; C.S., ss. 3449, 3450; 1963, c. 1165, s. 1; 1993, c. 539, s. 480; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑128, s. 14.)



§ 136-193. Joint construction of railroads having same location.

§ 136‑193.  Joint construction of railroads having same location.

Whenever two railroad companies shall, for a portion of their respective lines, embrace the same location of line, they may by agreement provide for the construction of so much of said line as is common to both of them, by one of the companies, and for the manner and terms upon which the business thereon shall be performed. (1871‑2, c. 138, s. 46; Code, s. 1983; Rev., s. 2602; C.S., s. 3473; 1963, c. 1165, s. 1; 1998‑128, s. 14.)



§ 136-194. Cattle guards and private crossings; failure to erect and maintain misdemeanor.

§ 136‑194.  Cattle guards and private crossings; failure to erect and maintain misdemeanor.

Every company owning, operating or constructing any railroad passing through and over the enclosed land of any person shall, at its own expense, construct and constantly maintain, in good and safe condition, good and sufficient cattle guards at the points of entrance upon and exit from such enclosed land and shall also make and keep in constant repair crossings to any private road thereupon. Every railroad corporation which shall fail to erect and constantly maintain the cattle guards and crossings provided for by this section shall be liable to an action for damages to any party aggrieved, and shall be guilty of a Class 3 misdemeanor and only fined in the discretion of the court. Any cattle guard approved by the Commission shall be deemed a good and sufficient guard under this section. (1883, c. 394, ss. 1, 2, 3; Code, s. 1975; Rev., ss. 2601, 3753; 1915, c. 127; C.S., s. 3454; 1933, c. 134, s. 8; 1941, c. 97, s. 5; 1963, c. 1165, s. 1; 1993, c. 539, s. 481; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑128, s. 14.)



§ 136-195. To regulate crossings and to abolish grade crossings.

§ 136‑195.  To regulate crossings and to abolish grade crossings.

The Department may require the raising or lowering of any tracks or roadway at any grade crossing in a road or street not forming a link in or part of the State highway system and designate who shall pay for the same by partitioning the cost of said work and the maintenance of such crossing among the railroads and municipalities interested in accordance with the formula provided for grade crossing alterations or eliminations on the State highway system in G.S. 136‑20(b). (1899, c. 164, s. 2, subsec. 13; Rev., s. 1097; 1907, c. 469, s. 1c; 1911, c. 197, s. 1; C.S. ss. 1041, 1048; 1933, c. 134; s. 8; 1941, c. 97; 1963, c. 1165, s. 1; 1998‑128, ss. 14, 15.)



§ 136-196. Injury to passenger while in prohibited place.

§ 136‑196.  Injury to passenger while in prohibited place.

If any passenger on any railroad is injured in any portion of a train where passengers are prohibited by notice conspicuously posted in its passenger cars, such railroad shall not be liable for the injury, provided the railroad has furnished sufficient room within its passenger cars for the proper accommodation of all passengers on the train. (1871‑2, c. 138, s. 42; Code, s. 1978; Rev., s. 2628; C.S., s. 3509; 1963, c. 1165, s. 1; 1998‑128, s. 14.)



§ 136-197. Ticket may be refused intoxicated person; penalty for prohibited entry.

§ 136‑197.  Ticket may be refused intoxicated person; penalty for prohibited entry.

The ticket agent of a passenger train shall at all times have the power to refuse to sell a ticket to a person wanting to purchase a ticket who may at the time be intoxicated. The conductor in charge of the train shall at all times have the power to prevent an intoxicated person from boarding the train. An intoxicated person who boards a train after being forbidden by the conductor to do so is guilty of a Class 1 misdemeanor. (1998‑128, s. 16.)



§ 136-198. Passenger refusing to pay fare or violating rules may be ejected.

§ 136‑198.  Passenger refusing to pay fare or violating rules may be ejected.

If a passenger shall refuse to pay the fare, be or become intoxicated, or violate the rules of a passenger train, it shall be lawful for the conductor of the train to stop the train at any station or at any regular stop, and to put the passenger and the passenger's baggage out of the train, using no unnecessary force. (1998‑128, s. 16.)



§ 136-199. Reserved for future codification purposes.

§ 136‑199.  Reserved for future codification purposes.



§ 136-200. Definitions.

Article 16.

Planning.

§ 136‑200.  Definitions.

As used in this Article:

(1)        "Conformity" means the extent to which transportation plans, programs, and projects conform to federal air quality requirements as specified in 40 Code of Federal Regulations, Part 93, Subpart A (1 July 1998 Edition).

(1a)      "Consolidated Metropolitan Planning Organization" means a metropolitan planning organization created on or after January 1, 2001, through a memorandum of understanding by the consolidation of two or more metropolitan planning organizations in existence prior to January 1, 2001, and in accordance with 23 U.S.C. § 134.

(2)        "Department" means the North Carolina Department of Transportation.

(3)        "Interface" means a relationship between streams of traffic that efficiently and safely maximizes the mobility of people and goods within and through urbanized areas and minimizes transportation‑related fuel consumption and air pollution.

(4)        "Metropolitan Planning Organization" or "MPO" means an agency that is designated or redesignated by a memorandum of understanding as a Metropolitan Planning Organization in accordance with 23 U.S.C. § 134.

(5)        "Regionally significant project" has the same meaning as under 40 Code of Federal Regulations 93.101 (1 July 1998 Edition).

(6)        "Regional travel demand model" means a model of a region, defined in the model, that is approved by the Department and each Metropolitan Planning Organization whose boundaries include any part of the region and that uses socioeconomic data and projections to predict demands on a transportation network. (1999‑328, s. 4.10; 2000‑80, ss. 1‑3.)



§ 136-200.1. Metropolitan planning organizations recognized.

§ 136‑200.1.  Metropolitan planning organizations recognized.

Metropolitan planning organizations established pursuant to the provisions of 23 U.S.C. § 134 are hereby recognized under the law of the State. Metropolitan planning organizations in existence on the effective date of this section continue unaffected until redesignated or restructured in accordance with the provisions of and according to the procedures established by 23 U.S.C. § 134 and this Article. The provisions of this Article are intended to supplement the provisions of 23 U.S.C. § 134. In the event any provision of this Article is deemed inconsistent with the requirements of 23 U.S.C. § 134, the provisions of federal law shall control. (2000‑80, s. 4.)



§ 136-200.2. Decennial review of metropolitan planning organization boundaries, structure, and governance.

§ 136‑200.2.  Decennial review of metropolitan planning organization boundaries, structure, and governance.

(a)        Evaluation.  Following each decennial census, and more frequently if requested by an individual metropolitan planning organization, the Governor and the Secretary of Transportation, in cooperation with the affected metropolitan planning organization or organizations, shall initiate an evaluation of the boundaries, structure, and governance of each metropolitan planning organization in the State. The goal of the evaluation shall be to examine the need for and to make recommendations for adjustments to metropolitan planning organization boundaries, structure, or governance in order to ensure compliance with the objectives of 23 U.S.C. § 134. The Secretary shall submit a report of the evaluation process to the Governor and to the Joint Legislative Transportation Oversight Committee.

(b)        Factors for Evaluation.  The evaluation of the area, structure, and governance of each metropolitan planning organization shall include all of the following factors:

(1)        Existing and projected future commuting and travel patterns and urban growth projections.

(2)        Integration of planning with existing regional transportation facilities, such as airports, seaports, and major interstate and intrastate road and rail facilities.

(3)        Conformity with and support for existing or proposed regional transit and mass transportation programs and initiatives.

(4)        Boundaries of existing or proposed federally designated air quality nonattainment areas or air‑quality management regions.

(5)        Metropolitan Statistical Area boundaries.

(6)        Existing or proposed cooperative regional planning structures.

(7)        Administrative efficiency, availability of resources, and complexity of management.

(8)        Feasibility of the creation of interstate metropolitan planning organizations.

(9)        Governance structures, as provided in subsection (c) of this section.

(c)        Metropolitan Planning Organization Structures.  The Governor and Secretary of Transportation, in cooperation with existing metropolitan planning organizations and local elected officials, may consider the following changes to the structure of existing metropolitan planning organizations:

(1)        Expansion of existing metropolitan planning organization boundaries to include areas specified in 23 U.S.C. § 134(c).

(2)        Consolidation of existing contiguous metropolitan planning organizations in accordance with the redesignation procedure specified in 23 U.S.C. § 134(b).

(3)        Creation of metropolitan planning organization subcommittees with responsibility for matters that affect a limited number of constituent jurisdictions, as specified in a memorandum of understanding redesignating a metropolitan planning organization in accordance with the provisions of 23 U.S.C. § 134.

(4)        Formation of joint committees or working groups among contiguous nonconsolidated metropolitan planning organizations, with such powers and responsibilities as may be delegated to such joint committees pursuant to their respective memoranda of understanding.

(5)        Creation of interstate compacts pursuant to 23 U.S.C. § 134(d) to address coordination of planning among metropolitan planning organizations located in this State and contiguous metropolitan planning organizations located in adjoining states.

(6)        Delegation by the governing board of a metropolitan planning organization of part or all of its responsibilities to a regional transportation authority created under Article 27 of Chapter 160A of the General Statutes, if the regional transportation authority is eligible to exercise that authority under 23 U.S.C. § 134.

(d)        Optional Governance Provisions.  In addition to any other provisions permitted or required pursuant to 23 U.S.C. § 134, the memorandum of understanding, creating, enlarging, modifying, or restructuring a metropolitan planning organization may also include any of the following provisions relating to governance:

(1)        Distribution of voting power among the constituent counties, municipal corporations, and other participating organizations on a basis or bases other than population.

(2)        Membership and representation of regional transit or transportation authorities or other regional organizations in addition to membership of counties and municipal corporations.

(3)        Requirements for weighted voting or supermajority voting on some or all issues.

(4)        Provisions authorizing or requiring the delegation of certain decisions or approvals to less than the full‑voting membership of the metropolitan planning organization in matters that affect only a limited number of constituent jurisdictions.

(5)        Requirements for rotation and sharing of officer positions and committee chair positions in order to protect against concentration of authority within the metropolitan planning organization.

(6)        Any other provision agreed to by the requisite majority of jurisdictions constituting the metropolitan planning organization.

(e)        Effect of Evaluation.  Upon completion of the evaluation required under this section, a metropolitan planning organization may be restructured in accordance with the procedure contained in 23 U.S.C. § 134(b)(5).

(f)         Assistance.  The Department may provide staff assistance to metropolitan planning organizations in existence prior to January 1, 2001, that are considering consolidation on or after January 1, 2001. In addition, the Department may provide funding assistance to metropolitan planning organizations considering consolidation, upon receipt of a letter of intent from jurisdictions representing seventy‑five percent (75%) of the affected population, including the central city, in each metropolitan planning organization considering consolidation. (2000‑80, s. 5.)



§ 136-200.3. Additional provisions applicable to consolidated metropolitan planning organizations.

§ 136‑200.3.  Additional provisions applicable to consolidated metropolitan planning organizations.

(a)        Limit on Basis for Project Objection.  Beginning with the 2004 State Transportation Improvement Program, neither the State nor a consolidated metropolitan planning organization shall have a basis to object to a project that is proposed for funding in the Transportation Improvement Program, provided that the project does not affect projects previously programmed, if the project is included in a mutually adopted plan developed pursuant to G.S. 136‑66.2, and is consistent with the project selection criteria contained in the memorandum of understanding creating the consolidated metropolitan planning organization.

(b)        Project Ranking Priorities.  Beginning with the 2004 State Transportation Improvement Program, and subject to the availability of funding, the Department of Transportation, when developing the Transportation Improvement Program, shall abide by the project ranking priorities approved by a:

(1)        Consolidated metropolitan planning organization for any project within its jurisdiction, if the project is not a National Highway System or bridge and Interstate maintenance program project.

(2)        Regional transportation authority created pursuant to Article 27 of Chapter 160A of the General Statutes, for any project that all metropolitan planning organizations within the authority's jurisdiction have delegated responsibility, if the project is not a National Highway System or bridge and Interstate maintenance program project. (2000‑80, s. 6.)



§ 136-200.4. Additional requirements for metropolitan planning organizations located in nonattainment areas.

§ 136‑200.4.  Additional requirements for metropolitan planning organizations located in nonattainment areas.

(a)        Consultation and Single Conformity Plan Required.  When an area of the State is designated as non‑attainment under the federal Clean Air Act (42 U.S.C. § 7401, et seq.) all metropolitan planning organizations with at least twenty‑five percent (25%) of their area of jurisdiction located within the boundaries of the nonattainment area shall consult on appropriate emissions reduction strategies and shall adopt a single, unified plan for achieving conformity. The strategies set forth in the unified plan shall be incorporated by each affected metropolitan planning organization into its respective long range transportation plan developed pursuant to 23 U.S.C. § 134(g).

(b)        Effect of Failure to Adopt Required Plan.  If a metropolitan planning organization does not comply with the provisions of subsection (a) of this section within one year after designation of at least twenty‑five percent (25%) of the metropolitan planning organization's area of jurisdiction as nonattainment under the federal Clean Air Act (42 U.S.C. § 7401, et seq.), the Department shall not allocate any of the following funds to projects within the metropolitan planning organization's area of jurisdiction:

(1)        One hundred percent (100%) State‑funded road construction funds.

(2)        State matching funds for any road construction or transit capital project.

(3)        Federal congestion mitigation and air quality improvement program funds.

(c)        Mandatory Evaluation and Report.  Each metropolitan planning organization located in whole or in part in areas designated as nonattainment under the federal Clean Air Act (42 U.S.C. § 7401 et seq.) shall complete the evaluation process provided for in G.S. 136‑200.2 and submit its findings and recommendations to the Department of Transportation within one year of the effective date of designation as nonattainment. A metropolitan planning organization may request and be granted by the Department an extension if the metropolitan planning organization can show cause for the extension. Extensions shall be granted in no more than one year increments. (2000‑80, s. 7.)



§ 136-200.5. Matching funds for Metropolitan Planning Organizations located in nonattainment areas or maintenance areas.

§ 136‑200.5.  Matching funds for Metropolitan Planning Organizations located in nonattainment areas or maintenance areas.

(a)        Application.  The lead planning agency for any Metropolitan Planning Organization located in an area designated as a nonattainment or maintenance area under the federal Clean Air Act (42 U.S.C. § 7401, et seq.) may apply to the Department of Transportation for funds to avoid a plan conformity lapse.

(b)        Matching Required.  Funds provided under this section shall be matched one‑for‑one by the local applicant agency.

(c)        Use of Funds.  Funds provided under this section shall be used by the local applicant agency only to avoid a plan conformity lapse.

(d)        Limit on Funds.  The Department shall not provide more than one million dollars ($1,000,000) per fiscal year to any lead planning organization of a Metropolitan Planning Organization pursuant to this section.

(e)        Payback Required.  Any funds provided to a lead planning organization of a Metropolitan Planning Organization under this section shall be repaid within five years, either from local sources or as an offset against planning funds that might otherwise have been made available from the Department to the lead planning organization. (2003‑284, s. 29.14(b).)



§ 136-200.6. Funds for local transportation planning efforts in areas designated nonattainment areas or maintenance areas.

§ 136‑200.6.  Funds for local transportation planning efforts in areas designated nonattainment areas or maintenance areas.

(a)        Application.  A regional transportation planning agency in an area designated as a nonattainment or maintenance area under the federal Clean Air Act (42 U.S.C. § 7401, et seq.) that has policy‑setting authority for the entire designated area and that is representative of all local governments within the area, may apply to the Department of Transportation for funds to support local transportation planning efforts in that local government's region.

(b)        Matching Required.  Funds provided under this section shall be matched one‑for‑one by the applicant agency.

(c)        Use of Funds.  Funds provided under this section shall only be used by the local applicant agency to support regional transportation planning within the designated area.

(d)        Local Staff Required.  Funds shall be provided under this section only if local governments in the designated area support and supply staff to the regional transportation planning agency.

(e)        Limit on Funds.  The Department shall not provide more than two hundred fifty thousand dollars ($250,000) in any fiscal year to any agency pursuant to this section. (2003‑284, s. 29.14(c).)



§ 136-201. Plan for intermodal interface.

§ 136‑201.  Plan for intermodal interface.

When planning a regionally significant transportation project, the Department shall consider design alternatives that will facilitate the cost‑effective interface of the project with other existing or planned transportation projects, including highway, airport, rail, bus, bicycle, and pedestrian facilities. The Department of Transportation shall record its consideration of these design alternatives in the planning documents for the project. (1999‑328, s. 4.10.)



§ 136-202. Metropolitan planning organizations.

§ 136‑202.  Metropolitan planning organizations.

(a)        Each Metropolitan Planning Organization shall base all transportation plans, metropolitan transportation improvement programs, and conformity determinations on the most recently completed regional travel demand model.

(b)        Each Metropolitan Planning Organization shall update its transportation plans in accordance with the scheduling requirements stated in 23 Code of Federal Regulations 450.322 (1 April 1999 Edition).

(c)        The Department, the metropolitan planning organizations, and the Department of Environment and Natural Resources shall jointly evaluate and adjust the regions defined in each regional travel demand model at least once every five years and no later than October 1 of the year following each decennial federal census. The evaluation and adjustment shall be based on decennial census data and the most recent populations estimates certified by the State Budget Officer. The adjustment of these boundaries shall reflect current and projected patterns of population, employment, travel, congestion, commuting, and public transportation use and the effects of these patterns on air quality.

(d)        The Department shall report on the evaluation and adjustment of the boundaries of the area served by each Metropolitan Planning Organization to the Joint Legislative Transportation Oversight Committee and the Environmental Review Commission no later than November 1 of each year in which the regions are evaluated and adjusted. (1999‑328, s. 4.10; 2004‑203, s. 5(k).)



§ 136-203: Repealed by Session Laws 2002-148, s. 1, effective October 9, 2002.

§ 136‑203: Repealed by Session Laws 2002‑148, s. 1, effective October 9, 2002.



§§ 136-204 through 136-209. Reserved for future codification purposes.

§§ 136‑204 through 136‑209.  Reserved for future codification purposes.



§ 136-210. Definitions.

Article 17.

Rural Transportation Planning Organizations.

§ 136‑210.  Definitions.

As used in this Article, "Rural Transportation Planning Organization" means a voluntary organization of local elected officials or their designees and representatives of local transportation systems formed by a memorandum of understanding with the Department of Transportation to work cooperatively with the Department to plan rural transportation systems and to advise the Department on rural transportation policy. (2000‑123, s. 2.)



§ 136-211. Department authorized to establish Rural Transportation Planning Organizations.

§ 136‑211.  Department authorized to establish Rural Transportation Planning Organizations.

(a)        Authorization.  The Department of Transportation is authorized to form Rural Transportation Planning Organizations.

(b)        Area Represented.  Rural Transportation Planning Organizations shall include representatives from contiguous areas in three to fifteen counties, with a total population of the entire area represented of at least 50,000 persons according to the latest population estimate of the Office of State Planning. Noncontiguous counties adjacent to the same Metropolitan Planning Organization may form a Rural Transportation Planning Organization. Areas already included in a Metropolitan Planning Organization shall not be included in the area represented by a Rural Transportation Planning Organization.

(c)        Membership.  The Rural Transportation Planning Organization shall consist of local elected officials or their designees and representatives of local transportation systems in the area as agreed to by all parties in a memorandum of understanding.

(d)        Formation; Memorandum of Understanding.  The Department shall notify local elected officials and representatives of local transportation systems around the State of the opportunity to form Rural Transportation Planning Organizations. The Department shall work cooperatively with interested local elected officials, their designees, and representatives of local transportation systems to develop a proposed area, membership, functions, and responsibilities of a Rural Transportation Planning Organization. The agreement of all parties shall be included in a memorandum of understanding approved by the membership of a proposed Rural Transportation Planning Organization and the Secretary of the Department of Transportation. (2000‑123, s. 2; 2002‑170, s. 2.)



§ 136-212. Duties of Rural Transportation Planning Organizations.

§ 136‑212.  Duties of Rural Transportation Planning Organizations.

The duties of a Rural Transportation Planning Organization shall include, but not be limited to:

(1)        Developing, in cooperation with the Department, long‑range local and regional multimodal transportation plans.

(2)        Providing a forum for public participation in the transportation planning process.

(3)        Developing and prioritizing suggestions for transportation projects the organization believes should be included in the State's Transportation Improvement Program.

(4)        Providing transportation‑related information to local governments and other interested organizations and persons. (2000‑123, s. 2.)



§ 136-213. Administration and staff.

§ 136‑213.  Administration and staff.

(a)        Administrative Entity.  Each Rural Transportation Planning Organization, working in cooperation with the Department, shall select an appropriate administrative entity for the organization. Eligible administrative entities include, but are not limited to, regional economic development agencies, regional councils of government, chambers of commerce, and local governments.

(b)        Professional Staff.  The Department, each Rural Transportation Planning Organization, and any adjacent Metropolitan Planning Organization shall cooperatively determine the appropriate professional planning staff needs of the organization.

(c)        Funding.  If funds are appropriated for that purpose, the Department may make grants to Rural Transportation Planning Organizations to carry out the duties listed in G.S. 136‑212. The members of the Rural Transportation Planning Organization shall contribute at least twenty percent (20%) of the cost of any staff resources employed by the organization to carry out the duties listed in G.S. 136‑212. The Department may make additional planning grants to economically distressed counties, as designated by the North Carolina Department of Commerce. (2000‑123, s. 2; 2002‑170, s. 3.)



§ 136-214: Reserved for future codification purposes.

§ 136‑214:  Reserved for future codification purposes.



§ 136-215: Reserved for future codification purposes.

§ 136‑215:  Reserved for future codification purposes.



§ 136-216: Reserved for future codification purposes.

§ 136‑216:  Reserved for future codification purposes.



§ 136-217: Reserved for future codification purposes.

§ 136‑217:  Reserved for future codification purposes.



§ 136-218: Reserved for future codification purposes.

§ 136‑218:  Reserved for future codification purposes.



§ 136-219: Reserved for future codification purposes.

§ 136‑219:  Reserved for future codification purposes.



§ 136-220. Compact established.

Article 18.

Virginia‑North Carolina Interstate High‑Speed Rail Compact.

§ 136‑220.  Compact established.

Pursuant to the invitation in 49 U.S.C. § 24101 (Interstate Compacts), in which the United States Congress grants consent to states with an interest in a specific form, route, or corridor of intercity passenger rail service (including high‑speed rail service) to enter into interstate compacts, there is hereby established the Virginia‑North Carolina Interstate High‑Speed Rail Compact. (2004‑114, s. 1.)



§ 136-221. Agreement.

§ 136‑221.  Agreement.

The Commonwealth of Virginia and the State of North Carolina agree, upon adoption of this compact:

(1)        To study, develop, and promote a plan for the design, construction, financing, and operation of interstate high‑speed rail service through and between points in the Commonwealth of Virginia and the State of North Carolina, and adjacent states.

(2)        To coordinate efforts to establish high‑speed rail service at the federal, State, and local governmental levels.

(3)        To advocate for federal funding to support the establishment of high‑speed interstate rail service within and through Virginia and North Carolina and to receive federal funds made available for rail development.

(4)        To provide funding and resources to the Virginia‑North Carolina High‑Speed Rail Compact Commission from funds that are or may become available and are appropriated for that purpose. (2004‑114, s. 1.)



§ 136-222. Commission established; appointment and terms of members; chairman; reports; commission funds; staff.

§ 136‑222.  Commission established; appointment and terms of members; chairman; reports; commission funds; staff.

(a)        Commission established.  The Virginia‑North Carolina High‑Speed Rail Compact Commission is hereby established as a regional instrumentality and a common agency of each signatory party, empowered in a manner hereinafter to carry out the purposes of the Compact.

(b)        Members, terms.  The Virginia members of the Commission shall be appointed as follows: three members of the House of Delegates, appointed by the Speaker of the House of Delegates, and two members of the Senate, appointed by the Senate Committee on Rules. The North Carolina members of the Commission shall be composed of five members as follows: two members of the Senate appointed by the General Assembly upon recommendation of the President Pro Tempore of the Senate, two members of the House of Representatives appointed by the General Assembly upon recommendation of the Speaker of the House of Representatives, and one appointed by the Governor.

(c)        Chair.  The chair of the Commission shall be chosen by the members of the Commission from among its membership for a term of one year and shall alternate between the member states.

(d)        Meetings and reports.  The Commission shall meet at least twice each year, at least once in Virginia and once in North Carolina, and shall issue a report of its activities each year.

(e)        Funds.  The Commission may utilize, for its operation and expenses, funds appropriated to it therefore by the legislatures of Virginia and North Carolina, or received from federal sources.

(f)         Expenses of Members.  Virginia members of the Commission shall receive compensation and reimbursement for expenses in accordance with the applicable laws of that state. North Carolina members of the Commission shall receive per diem, subsistence, and travel allowances in accordance with G.S. 120‑31, 138‑5, or 138‑6, as appropriate.

(g)        Staff.  Primary staff to the Commission shall be provided by the Virginia Department of Rail and Public Transportation and the North Carolina Department of Transportation. (2004‑114, s. 1.)



§§ 136-223 through 136-249. Reserved for future codification purposes.

§§ 136‑223 through 136‑249.  Reserved for future codification purposes.



§ 136-250. Congestion Relief and Intermodal Transportation 21st Century Fund.

Article 19.

Congestion Relief and Intermodal 21st Century Transportation Fund.

§ 136‑250.  Congestion Relief and Intermodal Transportation 21st Century Fund.

There is established in the State treasury the Congestion Relief and Intermodal Transportation 21st Century Fund, hereinafter referred to as the Fund. The Fund shall consist of all revenues appropriated and allocated to it. Interest on earnings of the Fund shall remain within the Fund.  (2009‑527, s. 1.)



§ 136-251. Findings of fact.

§ 136‑251.  Findings of fact.

The General Assembly finds that:

(1)        Increased use of rail for transport of freight will reduce highway congestion as well as allow economic expansion in a way that lessens the impact on the State highway system.

(2)        Public transportation, in addition to a program of urban loops and toll roads, will enable North Carolina to have a balanced 21st century transportation system.

(3)        As part of its initial program of internal improvements, the State capitalized the North Carolina Railroad in the 1840s and invested in other railroads, and those internal improvements led to North Carolina's rapid economic development. The North Carolina Railroad, with a 317‑mile corridor from Charlotte to Morehead City, is still owned by the State.

(4)        Improved rail facilities and restoration of abandoned rail lines can allow increased access to the North Carolina State ports and military installations located within the State.

(5)        Session Law 2005‑222 found that expanding and upgrading passenger, freight, commuter, and short‑line rail service is important to the economy of North Carolina; and provided that the State would seek to provide matching funds partly so it can leverage the maximum federal and private participation to fund needed rail initiatives, such as the restoration of the rail corridor from Wallace to Castle Hayne and a rail connection between north‑south and east‑west routes in the vicinity of Pembroke.

(6)        Rail freight plays a vital role in economic development throughout the State. Intermodal service depends on partnerships with railroads, trucking companies, seaports, and others in the transportation logistics chain. North Carolina has 3,250 mainline miles of track, with Class I railroads holding seventy‑nine percent (79%) of the trackage rights, the remainder controlled by local railroads and switching and terminal railroads. The 2006 Mid‑Cycle Update to the North Carolina Statewide Intermodal Transportation Plan identified seven hundred ninety‑nine million dollars ($799,000,000) in freight rail needs over the next 25 years, including maintenance and preservation, modernization, and expansion.

(7)        North Carolina's short‑line railroads play a key role in the State's economic development and transportation service and are needed to provide essential services to other modes of transportation and the North Carolina port system. North Carolina agriculture is dependent upon essential service by short‑line railroads. State funds are needed to maintain short‑line railroads as viable contributors to economic development, agriculture, and transportation in this State in order to prevent the loss of regional rail service. The Department of Transportation reported that 44,992 rail cars handled by short‑lines kept 179,688 trucks off North Carolina highways. Short‑line railroads are essential to preserve and develop jobs in rural and small urban areas of North Carolina.

(8)        Intermodal facilities and inland ports can greatly reduce freight traffic on North Carolina's highway system, reducing demand, congestion, and damage.

(9)        The proposed North Carolina International Terminal will need high‑capacity intermodal access.

(10)      Most of North Carolina's growth is in its urban regions. According to the State Data Center, during the first decade of the 21st century, sixty‑six percent (66%) of the projected 1,270,000 growth in population is in 15 urban counties surrounding Charlotte, Raleigh, and the Triad, while forty percent (40%) is in just six counties: Mecklenburg, Wake, Durham, Orange, Forsyth, and Guilford.

(11)      This large urban population growth greatly taxes resources. Despite the visionary creation of the Highway Trust Fund by the 1989 General Assembly and the funding of urban loop highways, congestion continues to worsen. Creation of a special fund to help meet urban transportation needs with alternatives such as rail transit and buses, coupled with land‑use planning, will spur and guide economic development in a more economically and environmentally sound manner. Investment in public transportation facilitates economic opportunity to the State through job creation, access to employment, and residential and commercial development. Public transportation also protects the public health by decreasing air pollution and reducing carbon emissions. It reduces traffic congestion, road expenditures, public and private parking costs, and the number of traffic accidents. Charlotte's recent success in opening the first phase of its light rail system, with ridership significantly over projections, shows that North Carolinians are willing to use transportation alternatives.

(12)      Significant local revenues are needed to match State funds so that a major portion of the expenses is borne by the localities receiving the majority of the benefits. A local option sales tax for public transportation was approved by a fifty‑eight percent (58%) favorable vote in Mecklenburg County in 1998 and reaffirmed by a seventy percent (70%) favorable vote in 2007. Extending this authority to additional jurisdictions, along with other revenue options, will enable localities to demonstrate local support for additional transit options.

(13)      Surveys have indicated broad public support for providing additional public transportation options and for allowing localities to generate revenue to match State grants.  (2009‑527, s. 1.)



§ 136-252. Grants to local governments and transportation authorities.

§ 136‑252.  Grants to local governments and transportation authorities.

(a)        Eligible Entities.  The following entities are eligible to receive grants under this section from the Fund for public transportation purposes, which includes planning and engineering:

(1)        Cities.

(2)        Counties.

(3)        Public transportation authorities under Article 25 of Chapter 160A of the General Statutes.

(4)        Regional public transportation authorities under Article 26 of Chapter 160A of the General Statutes.

(5)        Regional transportation authorities under Article 27 of Chapter 160A of the General Statutes.

(b)        Requirements.  A grant may be approved from the Fund only if all of the following conditions are met:

(1)        The application is approved by all Metropolitan Planning Organizations under Article 16 of this Chapter whose jurisdiction includes any of the service area of the grant applicant.

(2)        The applicant has approved a transit plan that includes the following:

a.         Relief of anticipated traffic congestion.

b.         Improvement of air quality.

c.         Reduction in anticipated energy consumption.

d.         Promotion of a pedestrian‑ and bike‑friendly environment around and connected to transit stations.

e.         Promotion of mixed‑use and transit‑oriented developments and other land‑use tools that encourage multimodal mobility.

f.          Coordination with the housing needs assessment and plan provided in subdivision (3) of this subsection.

g.         Promotion of access to public transportation for individuals who reside in areas with a disproportionate number of households below the area median income.

h.         Coordination and planning with local education agencies to reduce transportation costs.

i.          Coordination with local governments with zoning jurisdiction to carry out elements of the plan.

The applicant may also include plans for new public transportation services and public transportation alternatives beyond those required by the Americans with Disabilities Act of 1990 (42 U.S.C. § 12101, et seq.) that assist individuals with disabilities with transportation, including transportation to and from jobs and employment support services.

(3)        The applicant has approved a housing needs assessment and plan, or includes with its application such assessment and plan (or assessments and plans) approved by another unit or units of local government within its service area, that includes the following:

a.         A housing inventory of market rate, assisted housing units, and vacant residential parcels.

b.         An analysis of existing housing conditions, affordable housing needs, and housing needs for specific population groups, such as people who are elderly, are disabled, have special needs, or are homeless.

c.         A catalogue of available resources to address housing needs.

d.         Identification of potential resources and a strategy to provide replacement housing for low‑income residents displaced by transit development and to create incentives for the purpose of increasing the stock of affordable housing to at least fifteen percent (15%) within a one‑half mile radius of each transit station and bus hub to be affordable to families with income less than sixty percent (60%) of area median income.

e.         Goals, strategies, and actions to address housing needs over a five‑year period.

(4)        The applicant has an adequate and sustainable source of funding established for its share of project costs.

(5)        The applicant agrees to submit to both the Secretary and each Metropolitan Planning Organization that approved the application a periodic update of the implementation of both the transit plan and the housing needs assessment and plan. Each Metropolitan Planning Organization receiving such update shall afford interested parties the opportunity to comment on the update.

(c)        Multiyear Allotments.  Grants from the Fund may be committed for a multiyear basis to stabilize the phased implementation of a plan, including multiyear allotments. The Secretary of Transportation, after consultation with the Board of Transportation, shall approve, and amend from time to time, a rolling multiyear projection of up to 15 years for allocation of funds under this section. No applicant is eligible under the 15‑year plan projection for more than one‑third of the total funds to be granted under this Article during that 15‑year period.

(d)        Cap; Matching Requirement.  A grant under this section may not exceed twenty‑five percent (25%) of the cost of the project and must be matched by an equal or greater amount of funds by the applicant. In evaluating projects, qualification for federal funding shall be considered.  (2009‑527, s. 1.)



§ 136-253. Grants to other units.

§ 136‑253.  Grants to other units.

(a)        Eligible Entities; Purposes.  State agencies and railroads are eligible to receive grants under this section from the Fund for any of the following purposes:

(1)        Assistance to short‑line railroads to continue and enhance rail service in the State so as to assist in economic development and access to ports and military installations. This may involve both the Rail Industrial Access Program and the Short Line Infrastructure Access Program, as well as other innovative programs. Grants under this subdivision shall not exceed fifty percent (50%) of the nonfederal share and must be matched by equal or greater funding from the applicant. Total grants under this subdivision may not exceed five million dollars ($5,000,000) per fiscal year.

(2)        Assistance to any railroad in the construction of rail improvements, intermodal or multimodal facilities or restorations to (i) serve ports, military installations, inland ports or (ii) improve rail infrastructure to reduce or mitigate truck traffic on the highway system. Grants under this subdivision shall not exceed fifty percent (50%) of the nonfederal share and must be matched by equal or greater funding from the applicant. Total grants under this subdivision may not exceed ten million dollars ($10,000,000) per fiscal year.

(3)        Assistance (i) to the State ports in terminal railroad facilities and operations, (ii) to improve access to military installations, and (iii) to the North Carolina International Terminal. Grants under this subdivision shall not exceed fifty percent (50%) of the nonfederal share and must be matched by equal or greater funding from the applicant. Total grants under this subdivision may not exceed ten million dollars ($10,000,000) per fiscal year.

(4)        Expansion of intercity passenger rail service, including increased frequency and additional cities serviced. Routes under this subdivision must extend beyond the territorial jurisdiction of a transportation authority.

(b)        Commuter Rail Service Grants.  State agencies, railroads, transportation authorities under Article 25 of Chapter 160A of the General Statutes, regional public transportation authorities under Article 26 of Chapter 160A of the General Statutes, and regional transportation authorities under Article 27 of Chapter 160A of the General Statutes are eligible to receive grants under this section from the Fund for the introduction of commuter rail service. Routes under this subsection must extend beyond the territorial jurisdiction of a transportation authority.  (2009‑527, s. 1.)



§ 136-254. Grant approval.

§ 136‑254.  Grant approval.

All grants made under this Article are subject to approval of the Secretary of Transportation after consultation with the Board of Transportation. The Fund may be administered in conjunction with G.S. 136‑44.20 and G.S. 136‑44.36, but any funds allocated under those sections shall continue to be available as provided therein.  (2009‑527, s. 1.)



§ 136-255. Expenditure.

§ 136‑255.  Expenditure.

No monies shall be expended from the Fund until appropriated by the General Assembly.  (2009‑527, s. 1.)



§ 136-256. Funds remain available until expended.

§ 136‑256.  Funds remain available until expended.

Appropriations to the Fund remain available until expended.  (2009‑527, s. 1.)






Chapter 137 - Rural Rehabilitation.

§§ 137-1 through 137-30: Repealed by Session Laws 1955, c. 190.

Chapter 137.

Rural Rehabilitation.

Article 1.

State Rural Rehabilitation Law.

§§ 137‑1 through 137‑30:  Repealed by Session Laws 1955, c.  190.



§§ 137-31 through 137-43: Repealed by Session Laws 2001-424, s. 17.2(b).

Article 2.

North Carolina Rural Rehabilitation Corporation.

§§ 137‑31 through 137‑43: Repealed by Session Laws 2001‑424, s. 17.2(b).






Chapter 138 - Salaries, Fees and Allowances.

§ 138-1. Annual salaries payable at periodic intervals.

Chapter 138.

Salaries, Fees and Allowances.

§ 138‑1.  Annual salaries payable at periodic intervals.

All annual salaries shall be paid at least monthly and may be paid twice a month, every two weeks, or weekly.  A unit of State government whose payroll is processed through the central payroll disbursing account of the Office of the State Controller must obtain the approval of the State Controller to pay annual salaries on any basis other than a monthly basis. (Code, s. 3731; 1893, c. 54; Rev., s. 2772; C.S., s. 3847; 1925, c. 230; 1928, c. 100; 1973, c. 1430; 1991, c. 542, s. 3.)



§ 138-2. Payment of fees; when to be paid in advance.

§ 138‑2.  Payment of fees; when to be paid in advance.

All public officers shall receive the fees prescribed for them respectively, from the persons for whom, or at whose instance, the service shall be performed, except persons suing as paupers, and no officer shall be compelled to perform any service, unless his fee be paid or tendered, except in criminal actions. The said officers shall receive no extra allowance or other compensation whatever, unless the same shall be expressly authorized by statute. In case the service shall be ordered by any proper officer of the State, or of a county, for the benefit of the State or county, the fees need not be paid in advance; but if for the State, shall be paid by the State, as other claims against it are; if for a county, by the board of commissioners, out of the county funds. The fees in criminal cases are not demandable in advance. (Code, ss. 1173, 3758; Rev., s. 2804; C.S., s. 3849.)



§ 138-3. Compensation limited to that fixed by law.

§ 138‑3.  Compensation limited to that fixed by law.

No officer or employee of the State shall receive any compensation other than the salaries fixed by law, except as provided by way of fees or by special appropriation or from any departmental funds. (1907, c. 830, s. 1; c. 994, s. 1; C.S., s. 3850; 1925, c. 128, s. 1.)



§ 138-4. Governor to set salaries of administrative officers; exceptions; longevity pay.

§ 138‑4.  Governor to set salaries of administrative officers; exceptions; longevity pay.

The salaries of all State administrative officers not subject to the State Personnel Act shall be set by the Governor, unless a law provides otherwise.

Whenever by law it is provided that a salary shall be fixed or set by the General Assembly in the Current Operations Appropriations Act, and that office or position is filled by appointment of the Governor, or the appointment is subject to the approval of the Governor, or is made by a commission a majority of whose members are appointed by the Governor, then the Governor may, increase or decrease the salary of a new appointee by a maximum of ten percent (10%) over or under the salary of that position as provided in the Current Operations Appropriations Act, such increased or decreased salary to remain in effect until changed by the General Assembly or until the end of the fiscal year, whichever occurs first. The Governor under this paragraph may not increase the salary of any nonelected official above the level set in the Current Operations Appropriations Act for any member of the Council of State. This section does not apply to any office filled by election by the people, and does not apply to any office in the legislative or judicial branches.

Officials whose salaries are covered by the provisions of this section shall be eligible for longevity pay on the same basis as is provided to employees of the State who are subject to the State Personnel Act. (1947, c. 898; 1957, c. 541, s. 1; 1983, c. 717, s. 49; 1983 (Reg. Sess., 1984), c. 1034, ss. 164, 216; 1985 (Reg. Sess., 1986), c. 955, ss. 51‑53; 1987, c. 738, s. 32(a); 1991, c. 542, s. 4; 2006‑203, s. 79.)



§ 138-5. Per diem and allowances of State boards, etc.

§ 138‑5.  Per diem and allowances of State boards, etc.

(a)        Except as provided in subsections (c) and (f) of this section, members of State boards, commissions, committees and councils which operate from funds deposited with the State Treasurer shall be compensated for their services at the following rates:

(1)        Except as otherwise provided by this subdivision, compensation at the rate of fifteen dollars ($15.00) per diem for each day of service. Members of the North Carolina Vocational Rehabilitation Council, the Statewide Independent Living Council, and the Commission for the Blind who are unemployed or who shall forfeit wages from other employment to attend Council or Commission meetings or to perform related duties, may receive compensation not to exceed fifty dollars ($50.00) per diem for attending these meetings or performing related duties, as authorized by sections 105 and 705 of the Rehabilitation Act of 1973, P.L. 102‑569, 42 U.S.C. § 701, et seq., as amended.

(2)        Reimbursement of subsistence expenses at the rates allowed to State officers and employees by subdivision (3) of G.S. 138‑6(a).

(3)        Reimbursement of travel expenses at the rates allowed to State officers and employees by subdivisions (1) and (2) of G.S. 138‑6(a).

(4)        For convention registration fees, the actual amount expended, as shown by receipt.

(b)        Except as provided in subsections (c) and (f) of this section, the schedules of per diem, subsistence, and travel allowances established in this section shall apply to members of all State boards, commissions, committees and councils which operate from funds deposited with the State Treasurer, excluding those boards, commissions, committees and councils the members of which are now serving without compensation and excluding occupational licensing boards as defined in G.S. 93B‑1; and all special statutory provisions relating to per diem, subsistence, and travel allowances are hereby amended to conform to this section.

(c)        Repealed by Session Laws 1979, 2nd Session, c. 1137, s. 29.

(d)        The subsistence reimbursement for actual lodging expenses provided in this section must be documented by a receipt of lodging expenses from a commercial establishment.

(e)        Out‑of‑state travel on official business by members of State boards, commissions, committees and councils which operate from funds deposited with the State Treasurer shall be reimbursed only upon authorization obtained in the manner prescribed by the Director of the Budget.

(f)         Members of all State boards, commissions and councils whose salaries or any portion of whose salaries are paid from State funds shall receive no per diem compensation from State funds for their services; provided, however, that members of State boards, commissions and councils who are also members of the General Assembly shall receive, when the General Assembly is not in session, subsistence and travel allowances at the rate set forth in G.S. 120‑3.1(a)(2) through (a)(4). (1961, c. 833, s. 5; 1963, c. 1049, s. 1; 1965, c. 169; 1971, c. 1139; 1973, c. 1397; 1979, c. 838, s. 18; 1979, 2nd Sess., c. 1137, s. 29; 1983, c. 761, s. 24; c. 923, s. 217; 1983 (Reg. Sess., 1984), c. 1034, s. 185; 1985, c. 757, s. 201(b); 1985 (Reg. Sess., 1986), c. 1014, s. 39(a); 1987, c. 738, s. 58(a), (b); 1999‑237, s. 11.49.)



§ 138-6. Travel allowances of State officers and employees.

§ 138‑6.  Travel allowances of State officers and employees.

(a)        Travel on official business by the officers and employees of State departments, institutions and agencies which operate from funds deposited with the State Treasurer shall be reimbursed at the following rates:

(1)        For transportation by privately owned automobile, the business standard mileage rate set by the Internal Revenue Service per mile of travel and the actual cost of tolls paid. Any other law which sets a mileage rate by referring to the rate set herein, instead establishes a rate of twenty‑five cents (25¢) per mile. No reimbursement shall be made for the use of a personal car in commuting from an employee's home to his duty station in connection with regularly scheduled work hours.

(2)        For bus, railroad, Pullman, or other conveyance, actual fare.

(3)        For expenses incurred for subsistence, payment of eighty‑one dollars ($81.00) per day when traveling in‑state or ninety‑three dollars ($93.00) per day when traveling out‑of‑state. Payment of sales tax, lodging tax, local tax, or service fees applied to the cost of lodging are to be paid in addition to the daily subsistence amount. The employee may exceed the part of the ceiling allocated for lodging without approval for overexpenditure provided that the total lodging and food reimbursement does not exceed the maximum provided by this subdivision. When travel involves less than a full day (24‑hour period), a reasonable prorated amount shall be paid in accordance with regulations and criteria which shall be promulgated and published by the Director of the Budget. Reimbursement to State employees for lunches eaten while on official business may be made only in the following circumstances:

a.         When an overnight stay is required reimbursement is allowed while an employee is in travel status;

b.         When the cost of the lunch is included as part of a registration fee for a formal congress, conference, assembly, or convocation, by whatever name called. Such assembly must involve the active participation of persons other than the employees of a single State department, institution, or agency and must be necessary for conducting official State business; or

c.         When the State employee is a member of, or providing staff assistance to, a State board, commission, committee, or council which operates from funds deposited with the State Treasurer, and the lunch is preplanned as part of the meeting for the entire board, commission, committee, or council.

(4)        For convention registration fees not to exceed the actual amount expended as shown by a valid receipt or invoice.

(5)        Effective July 1, 2001, and effective July 1 of each odd‑numbered year thereafter, the Director of the Budget shall revise the amounts of payment of subsistence per day when traveling in‑State and out‑of‑state by an amount equal to the percentage increase in the Consumer Price Index for All Urban Consumers for the most recent 24‑month period.

(b)        Out‑of‑state travel on official business by the officers and employees of State departments, institutions, and agencies which operate from funds deposited with the State Treasurer shall be reimbursed only upon authorization obtained in the manner prescribed by the Director of the Budget.

(c)        Reimbursement of actual costs of overnight lodging, whether in‑state or out‑of‑state, must be documented by a receipt of actual lodging expenses from a commercial establishment. This documentation shall be attached to the reimbursement request. All reimbursement requests shall be filed for approval and payment within 30 days after the travel period for which the reimbursement is being requested. (1961, c. 833, s. 6; 1963, c. 1049, s. 2; 1965, c. 1089; 1969, c. 1153; 1971, c. 881, ss. 1, 2; 1973, c. 595, s. 1; c. 1456; 1975, c. 892, s. 1; 1977, c. 928; 1977, 2nd Sess., c. 1136, s. 38.1; c. 1237, ss. 1, 2; 1979, c. 34, s. 1; c. 1002, s. 1; c. 1050, s. 1; 1979, 2nd Sess., c. 1137, s. 26; 1981, c. 859, ss. 57‑59; 1983, c. 761, s. 22; c. 913, s. 27; c. 923, s. 217; 1985, c. 757, s. 201(a); 1985 (Reg. Sess., 1986), c. 1014, s. 39(b); 1987, c. 738, ss. 58(c), 58(d), 60; 1987 (Reg. Sess., 1988), c. 1086, s. 30(a); c. 1100, s. 38(a); 1993, c. 321, s. 24(a); 1993 (Reg. Sess., 1994), c. 769, s. 7.27A; 1998‑212, s. 28.20(a); 1999‑237, s. 28.20; 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b); 2007‑322, s. 8.)



§ 138-7. Exceptions to §§ 138-5 and 138-6.

§ 138‑7.  Exceptions to §§ 138‑5 and 138‑6.

Expenditures in excess of the maximum amounts set forth in G.S. 138‑5 and 138‑6 for travel and subsistence may be reimbursed if the prior approval of the department head is obtained. The Director of the Budget shall establish and publish uniform standards and criteria under which actual expenses in excess of the travel and subsistence allowances and convention registration fees as prescribed in G.S. 138‑ 5 and 138‑6 may be authorized by department heads for extraordinary charges for hotel, meals, and registration, whenever such charges are the result of required official business. (1961, c. 833, s. 6.1; 1965, c. 1089; 1969, c. 1153; 1971, c. 881, s. 3; 1973, c. 595, s. 2; 1979,  c. 838, s. 17.)



§ 138-8. Moving expenses of State employees.

§ 138‑8.  Moving expenses of State employees.

Subject to the rules and regulations promulgated by the Office of State Budget and Management and approved by the Director of the Budget, any department, institution or agency of the State is hereby authorized to pay, from funds available to it, reasonable expenses for transporting the household goods of an employee and members of his household when the transfer of the employee is considered by the Director of the Budget to be in the best interests of the State. (1977, c. 802, s. 15; 1979, 2nd Sess., c. 1137, s. 27; 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b).)






Chapter 138A - State Government Ethics Act.

§ 138A-1. Title.

Chapter 138A.

State Government Ethics Act.

Article 1.

General Provisions.

§ 138A‑1.  Title.

This Chapter shall be known and may be cited as the "State Government Ethics Act". (2006‑201, s. 1.)



§ 138A-2. Purpose.

§ 138A‑2.  Purpose.

The purpose of this Chapter is to ensure that elected and appointed State agency officials exercise their authority honestly and fairly, free from impropriety, threats, favoritism, and undue influence. To this end, it is the intent of the General Assembly in this Chapter to ensure that standards of ethical conduct and standards regarding conflicts of interest are clearly established for elected and appointed State agency officials, that the State continually educates these officials on matters of ethical conduct and conflicts of interest, that potential and actual conflicts of interests are identified and resolved, and that violations of standards of ethical conduct and conflicts of interest are investigated and properly addressed. (2006‑201, s. 1.)



§ 138A-3. Definitions.

§ 138A‑3.  Definitions.

The following definitions apply in this Chapter:

(1)        Blind trust.  A trust established by or for the benefit of a covered person or a member of the covered person's immediate family for the purpose of divestiture of all control and knowledge of assets. A trust qualifies as a blind trust under this subdivision if the covered person or a member of the covered person's immediate family has no knowledge of the holdings and sources of income of the trust, the trustee of the trust is independent of and not associated with or employed by the covered person or a member of the covered person's immediate family and is not a member of the covered person's extended family, and the trustee has sole discretion as to the management of the trust assets.

(1c)      Board.  Any State board, commission, council, committee, task force, authority, or similar public body, however denominated, created by statute or executive order, as determined and designated by the Commission, except for those public bodies that have only advisory authority.

(2)        Business.  Any of the following organized for profit:

a.         Association.

b.         Business trust.

c.         Corporation.

d.         Enterprise.

e.         Joint venture.

f.          Organization.

g.         Partnership.

h.         Proprietorship.

i.          Vested trust.

j.          Every other business interest, including ownership or use of land for income.

(3)        Business with which associated.  A business in which the covered person or filing person or any member of that covered person's or filing person's immediate family does any of the following:

a.         Is an employee.

b.         Holds a position as a director, officer, partner, proprietor, or member or manager of a limited liability company, irrespective of the amount of compensation received or the amount of the interest owned.

c.         Owns a legal, equitable, or beneficial interest of ten thousand dollars ($10,000) or more in the business or five percent (5%) of the business, whichever is less, other than as a trustee on a deed of trust.

d.         Is a lobbyist registered under Chapter 120C of the General Statutes.

For purposes of this subdivision, the term "business" shall not include a widely held investment fund, including a mutual fund, regulated investment company, or pension or deferred compensation plan, if all of the following apply:

1.         The covered person, filing person, or a member of the covered person's or filing person's immediate family neither exercises nor has the ability to exercise control over the financial interests held by the fund.

2.         The fund is publicly traded, or the fund's assets are widely diversified.

(4)        Commission.  The State Ethics Commission.

(5)        Committee.  The Legislative Ethics Committee as created in Part 3 of Article 14 of Chapter 120 of the General Statutes.

(6)        Compensation.  Any money, thing of value, or economic benefit conferred on or received by any covered person or filing person in return for services rendered or to be rendered by that covered person or filing person or another. This term does not include campaign contributions properly received and, reported as required by Article 22A of Chapter 163 of the General Statutes.

(7)        Confidential information.  Information defined as confidential by the law.

(8)        Constitutional officers of the State.  Officers whose offices are established by Article III of the North Carolina Constitution.

(9)        Contract.  Any agreement, including sales and conveyances of real and personal property, and agreements for the performance of services.

(10)      Covered person.  A legislator, public servant, or judicial officer, as identified by the Commission under G.S. 138A‑11.

(11)      Repealed by Session Laws 2008‑213, s. 84(c), effective August 15,  2008.

(12)      Employing entity.  For public servants, any of the following bodies of State government of which the public servant is an employee or a member, or over which the public servant exercises supervision: agencies, authorities, boards, commissions, committees, councils, departments, offices, institutions and their subdivisions, and constitutional offices of the State. For legislators, it is the house of which the legislator is a member. For legislative employees, it is the authority that hired the individual. For judicial employees, it is the Chief Justice.

(13)      Extended family.  Spouse, lineal descendant, lineal ascendant, sibling, spouse's lineal descendant, spouse's lineal ascendant, spouse's sibling, and the spouse of any of these individuals.

(14)      Filing person.  An individual required to file a statement of economic interest under G.S. 138A‑22.

(14a),   (14b) Reserved for future codification purposes.

(14c)    Financial benefit.  A direct pecuniary gain or loss to the legislator, the public servant, or a person with which the legislator or public servant is associated, or a direct pecuniary loss to a business competitor of the legislator, the public servant, or a person with which the legislator or public servant is associated.

(15)      Gift.  Anything of monetary value given or received without valuable consideration by or from a lobbyist, lobbyist principal, liaison personnel, or a person described under G.S. 138A‑32(d)(1), (2), or (3). The following shall not be considered gifts under this subdivision:

a.         Anything for which fair market value, or face value if shown, is paid by the covered person or legislative employee.

b.         Commercially available loans made on terms not more favorable than generally available to the general public in the normal course of business if not made for the purpose of lobbying.

c.         Contractual arrangements or commercial relationships or arrangements made in the normal course of business if not made for the purpose of lobbying.

d.         Academic or athletic scholarships based on the same criteria as applied to the public.

e.         Campaign contributions properly received and reported as required under Article 22A of Chapter 163 of the General Statutes.

f.          Expressions of condolence related to a death of an individual, sent within a reasonable time of the death, if the expression is one of the following:

1.         A sympathy card, letter, or note.

2.         Flowers.

3.         Food or beverages for immediate consumption.

4.         Donations to a religious organization, charity, the State or a political subdivision of the State, not to exceed a total of two hundred dollars ($200.00) per death per donor.

(15a)    through (15c) Reserved for future codification purposes.

(15d)    Governmental unit.  A political subdivision of the State, and any other entity or organization created by a political subdivision of the State.

(16)      Honorarium.  Payment for services for which fees are not legally or traditionally required.

(17)      Immediate family.  An unemancipated child of the covered person residing in the household and the covered person's spouse, if not legally separated. A member of a covered person's extended family shall also be considered a member of the immediate family if actually residing in the covered person's household.

(18)      Judicial employee.  The director and assistant director of the Administrative Office of the Courts and any other individual, designated by the Chief Justice, employed in the Judicial Department whose annual compensation from the State is sixty thousand dollars ($60,000) or more.

(19)      Judicial officer.  Justice or judge of the General Court of Justice, district attorney, clerk of court, or any individual elected or appointed to any of these positions prior to taking office.

(20)      Legislative action.  As the term is defined in G.S. 120C‑100.

(21)      Legislative employee.  As the term is defined in G.S. 120C‑100.

(22)      Legislator.  A member or presiding officer of the General Assembly, or an individual elected or appointed a member or presiding officer of the General Assembly before taking office.

(23)      Lobbying.  As the term is defined in G.S. 120C‑100.

(24)      Nonprofit corporation or organization with which associated.  Any not for profit corporation, organization, or association, incorporated or otherwise, that is organized or operating in the State primarily for religious, charitable, scientific, literary, public health and safety, or educational purposes and of which the covered person, filing person, or any member of the covered person's or filing person's immediate family is a director, officer, governing board member, employee, lobbyist registered under Chapter 120C of the General Statutes, or independent contractor. Nonprofit corporation or organization with which associated shall not include any board, entity, or other organization created by this State or by any political subdivision of this State.

(25)      Official action.  Any decision, including administration, approval, disapproval, preparation, recommendation, the rendering of advice, and investigation, made or contemplated in any proceeding, application, submission, request for a ruling or other determination, contract, claim, controversy, investigation, charge, or rule making.

(26)      Participate.  To take part in, influence, or attempt to influence, including acting through an agent or proxy.

(26c)    Permanent designee.  An individual designated by a public servant to serve and vote in the absence of the public servant on a regular basis on a board on which the public servant serves.

(27)      Person.  Any individual, firm, partnership, committee, association, corporation, business, or any other organization or group of persons acting together. The term "person" does not include the State, a political subdivision of the State, a board, or any other entity or organization created by the State or a political subdivision of the State.

(27a),   (27b) Reserved for future codification purposes.

(27c)    Person with which the legislator is associated.  Any of the following:

a.         A member of the legislator's extended family.

b.         A client of the legislator.

c.         A business with which the legislator or a member of the legislator's immediate family is associated.

d.         A nonprofit corporation or association with which the legislator or a member of the legislator's immediate family is associated.

e.         The State, a political subdivision of the State, a board, or any other entity or organization created by the State or a political subdivision of the State that employs the legislator or a member of the legislator's immediate family.

(27d)    Person with which the public servant is associated.  Any of the following:

a.         A member of the public servant's extended family.

b.         A client of the public servant.

c.         A business with which the public servant or a member of the public servant's immediate family is associated.

d.         A nonprofit corporation or association with which the public servant or a member of the public servant's immediate family is associated.

e.         The State, a political subdivision of the State, a board, or any other entity or organization created by the State or a political subdivision of the State that employs the public servant or a member of the public servant's immediate family.

(28)      Political party.  Either of the two largest political parties in the State based on statewide voter registration at the applicable time.

(29)      Repealed by Session Laws 2008‑213, s. 49, effective August 15, 2008.

(30)      Public servants.  All of the following:

a.         Constitutional officers of the State and individuals elected or appointed as constitutional officers of the State prior to taking office.

b.         Employees of the Office of the Governor.

c.         Heads of all principal State departments, as set forth in G.S. 143B‑6, who are appointed by the Governor.

d.         The chief deputy and chief administrative assistant of each individual designated under sub‑subdivision a. or c. of this subdivision.

e.         Confidential assistants and secretaries as defined in G.S. 126‑5(c)(2), to individuals designated under sub‑subdivision a., c., or d. of this subdivision.

f.          Employees in exempt positions designated in accordance with G.S. 126‑5(d)(1), (2), or (2a) and confidential secretaries to these individuals.

g.         Any other employees or appointees in the principal State departments as may be designated by the Governor to the extent that the designation does not conflict with the State Personnel Act.

h.         Judicial employees.

i.          All voting members of boards, including ex officio members, permanent designees of any voting member, and members serving by executive, legislative, or judicial branch appointment.

j.          For The University of North Carolina, the voting members of the Board of Governors of The University of North Carolina, the president, the vice‑presidents, and the chancellors, the vice‑chancellors, and voting members of the boards of trustees of the constituent institutions.

k.         For the Community College System, the voting members of the State Board of Community Colleges, the President and the chief financial officer of the Community College System, the president, chief financial officer, and chief administrative officer of each community college, and voting members of the boards of trustees of each community college.

l.          Members of the Commission.

m.        Individuals under contract with the State working in or against a position included under this subdivision.

(30a)    through (30j ) Reserved for future codification purposes.

(30k)    State agency.  An agency in the executive branch of the government of this State, including the Governor's Office, a board, a department, a division, and any other unit of government in the executive branch.

(30l)     Reserved for future codification purposes.

(31)      Vested trust.  A trust, annuity, or other funds held by a trustee or other third party for the benefit of the covered person or a member of the covered person's immediate family, except a blind trust. A vested trust shall not include a widely held investment fund, including a mutual fund, regulated investment company, or pension or deferred compensation plan, if:

a.         The covered person or a member of the covered person's immediate family neither exercises nor has the ability to exercise control over the financial interests held by the fund; and

b.         The fund is publicly traded, or the fund's assets are widely diversified.  (2006‑201, s. 1; 2007‑347, ss. 7, 8; 2007‑348, ss. 19‑26; 2008‑187, s. 44; 2008‑213, ss. 40‑54, 84(c).)



§ 138A-4. Application to Lieutenant Governor.

§ 138A‑4.  Application to Lieutenant Governor.

For purposes of this Chapter, the Lieutenant Governor shall be considered a legislator when carrying out the Lieutenant Governor's duties under Sec. 13 of Article II of the Constitution, and a public servant for all other purposes. (2006‑201, s. 1.)



§ 138A-5. Reserved for future codification purposes.

§ 138A‑5.  Reserved for future codification purposes.



§ 138A-6. State Ethics Commission established.

Article 2.

State Ethics Commission.

§ 138A‑6.  State Ethics Commission established.

There is established the State Ethics Commission. (2006‑201, s. 1.)



§ 138A-7. Membership.

§ 138A‑7.  Membership.

(a)        The Commission shall consist of eight members. Four members shall be appointed by the Governor, of whom no more than two shall be of the same political party. Four members shall be appointed by the General Assembly, two upon the recommendation of the Speaker of the House of Representatives, neither of whom shall be of the same political party, and two upon the recommendation of the President Pro Tempore of the Senate, neither of whom shall be of the same political party. Members shall serve for four‑year terms, beginning January 1, 2007, except for the initial terms that shall be as follows:

(1)        Two members appointed by the Governor shall serve an initial term of one year.

(2)        Two members appointed by the General Assembly, one upon the recommendation of the Speaker of the House of Representatives and one upon the recommendation of the President Pro Tempore of the Senate, shall serve initial terms of two years.

(3)        Two members appointed by the Governor shall serve initial terms of three years.

(4)        Two members appointed by the General Assembly, one upon the recommendation of the Speaker of the House of Representatives and one member upon the recommendation of the President Pro Tempore of the Senate, shall serve initial terms of four years.

(b)        Members shall be removed from the Commission only for misfeasance, malfeasance, or nonfeasance. Members appointed by the Governor may be removed by the Governor. Members appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives shall be removed by the Governor upon the recommendation of the Speaker. Members appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate shall be removed by the Governor upon the recommendation of the President Pro Tempore.

(c)        Vacancies in appointments made by the Governor shall be filled by the Governor for the remainder of any unfulfilled term. Vacancies in appointments made by the General Assembly shall be filled in accordance with G.S. 120‑122 for the remainder of any unfulfilled term.

(d)        No member while serving on the Commission or employee while employed by the Commission shall:

(1)        Hold or be a candidate for any other office or place of trust or profit under the United States, the State, or a political subdivision of the State.

(2)        Hold office in any political party above the precinct level.

(3)        Participate in or contribute to the political campaign of any covered person or any candidate for a public office as a covered person over which the Commission would have jurisdiction or authority.

(4)        Otherwise be an employee of the State, a community college, or a local school system, or serve as a member of any other State board.

(e)        The Governor shall annually appoint a member of the Commission to serve as chair of the Commission. The Commission shall elect a vice‑chair annually from its membership. The vice‑chair shall act as the chair in the chair's absence or if there is a vacancy in that position.

(f)         Members of the Commission shall receive no compensation for service on the Commission but shall be reimbursed for subsistence, travel, and convention registration fees as provided under G.S. 138‑5 or 138‑7, as applicable. (2006‑201, s. 1.)



§ 138A-8. Meetings and quorum.

§ 138A‑8.  Meetings and quorum.

The Commission shall meet at least quarterly and at other times as called by its chair or by four of its members. In the case of a vacancy in the chair, meetings may be called by the vice‑chair. Five members of the Commission constitute a quorum. (2006‑201, s. 1.)



§ 138A-9. Staff and offices.

§ 138A‑9.  Staff and offices.

The Commission may employ professional and clerical staff, including an executive director. The Commission shall be located within the Department of Administration for administrative purposes only, but shall exercise all of its powers, including the power to employ, direct, and supervise all personnel, independently of the Secretary of Administration, and is subject to the direction and supervision of the Secretary of Administration only with respect to the management functions of coordinating and reporting. (2006‑201, s. 1.)



§ 138A-10. Powers and duties.

§ 138A‑10.  Powers and duties.

(a)        In addition to other powers and duties specified in this Chapter, the Commission shall:

(1)        Provide reasonable assistance to covered persons in complying with this Chapter.

(2)        Develop readily understandable forms, policies, and procedures to accomplish the purposes of the Chapter.

(3)        Identify and publish the following:

a.         A list of nonadvisory boards.

b.         The names of individuals subject to this Chapter as covered persons and legislative employees under G.S. 138A‑11.

(4)        Receive and review all statements of economic interests filed with the Commission by prospective and actual covered persons and evaluate whether (i) the statements conform to the law and the rules of the Commission, and (ii) the financial interests and other information reported reveals actual or potential conflicts of interest. Pursuant to G.S. 138A‑24(e), this subdivision does not apply to statements of economic interest of legislators and judicial officers.

(5)        Conduct inquiries of alleged violations against judicial officers, legislators, and legislative employees in accordance with G.S. 138A‑12.

(6)        Conduct inquiries into alleged violations against public servants in accordance with G.S. 138A‑12.

(7)        Render advisory opinions in accordance with G.S. 138A‑13 and G.S. 120C‑102.

(8)        Initiate and maintain oversight of ethics educational programs for public servants and their staffs, and legislators and legislative employees, consistent with G.S. 138A‑14.

(9)        Conduct a continuing study of governmental ethics in the State and propose changes to the General Assembly in the government process and the law as are conducive to promoting and continuing high ethical behavior by governmental officers and employees.

(10)      Adopt procedures and guidelines to implement this Chapter.

(11)      Report annually to the General Assembly and the Governor on the Commission's activities and generally on the subject of public disclosure, ethics, and conflicts of interest, including recommendations for administrative and legislative action, as the Commission deems appropriate.

(12)      Publish annually statistics on complaints filed with or considered by the Commission, including the number of complaints filed, the number of complaints referred under G.S. 138A‑12(b), the number of complaints dismissed under G.S. 138A‑12(c)(4), the number of complaints dismissed under G.S. 138A‑12(f), the number of complaints referred for criminal prosecution under G.S. 138A‑12, the number of complaints dismissed under G.S. 138A‑12(h), the number of complaints referred for appropriate action under G.S. 138A‑12(h) or G.S. 138A‑12(k)(3), and the number and age of complaints pending action by the Commission.

(13)      Perform other duties as may be necessary to accomplish the purposes of this Chapter.

(b)        The Commission may authorize the Executive Director and other staff of the Commission to evaluate statements of economic interest on behalf of the Commission as authorized under subdivision (a)(4) of this section.

(c)        Except as otherwise provided in this Chapter, the Commission shall be the sole State agency with authority to determine compliance with or violations of this Chapter and to issue interpretations and advisory opinions under this Chapter. Decisions and advisory opinions by the Commission under this Chapter shall be binding on all other State agencies.  (2006‑201, s. 1; 2008‑213, s. 55; 2008‑215, s. 7; 2009‑549, s. 8.)



§ 138A-11. Identify and publish names of covered persons and legislative employees.

§ 138A‑11.  Identify and publish names of covered persons and legislative employees.

The Commission shall identify and publish at least quarterly a listing of the names and positions of all individuals subject to this Chapter as covered persons or legislative employees. The Commission shall also identify and publish at least annually a listing of all boards to which this Chapter applies. This listing may be published electronically on a public Internet Web site maintained by the Commission.  (2006‑201, s. 1; 2008‑213, s. 56.)



§ 138A-12. Inquiries by the Commission.

§ 138A‑12.  Inquiries by the Commission.

(a)        Jurisdiction.  The Commission may receive complaints alleging unethical conduct by covered persons and legislative employees and shall conduct inquiries of complaints alleging unethical conduct by covered persons and legislative employees, as set forth in this section.

(a1)      Notice of Allegation.  Upon receipt by the Commission of a written allegation of unethical conduct by a covered person or legislative employee, or the initiation by the Commission of an inquiry into unethical conduct under subsection (b) of this section, the Commission shall immediately notify the covered person or legislative employee subject to the allegation or inquiry in writing.

(b)        Institution of Proceedings.  On its own motion, in response to a signed and sworn complaint of any individual filed with the Commission, or upon the written request of any public servant or those responsible for the hiring, appointing, or supervising of a public servant, the Commission shall conduct an inquiry into any of the following:

(1)        The application or alleged violation of this Chapter.

(2)        For legislators, the application of alleged violations of Part 1 of Article 14 of Chapter 120 of the General Statutes.

(3)        An alleged violation of the criminal law by a covered person in the performance of that individual's official duties.

(4)        An alleged violation of G.S. 126‑14.

Upon receipt of a referral under G.S. 147‑64.6B or a report under G.S. 147‑64.6(c)(19), the Commission may conduct an inquiry under this section on its own motion. Allegations of violations of the Code of Judicial Conduct shall be referred to the Judicial Standards Commission without investigation.

(b1)      Complaints on Its Own Motion.  An investigation initiated by the Commission on its own motion or upon written request of any public servant or those responsible for the hiring, appointing, or supervising of a public servant instituted under subsection (b) of this section shall be treated as a complaint for purposes of this section and need not be sworn or verified.

(c)        Complaint. 

(1)        A sworn complaint filed under this Chapter shall state the name, address, and telephone number of the individual filing the complaint, the name and job title or appointive position of the covered person or legislative employee against whom the complaint is filed, and a concise statement of the nature of the complaint and specific facts indicating that a violation of this Chapter or Chapter 120 of the General Statutes has occurred, the date the alleged violation occurred, and either (i) that the contents of the complaint are within the knowledge of the individual verifying the complaint, or (ii) the basis upon which the individual verifying the complaint believes the allegations to be true.

(2)        Except as provided in subsection (d) of this section, a complaint filed under this Chapter must be filed within two years of the date the complainant knew or should have known of the conduct upon which the complaint is based.

(3)        The Commission may decline to accept, refer, or conduct an inquiry into any complaint that does not meet all of the requirements set forth in subdivision (1) of this subsection, or the Commission may, in its sole discretion, request additional information to be provided by the complainant within a specified period of time of no less than seven business days.

(4)        In addition to subdivision (3) of this subsection, the Commission may decline to accept, refer, or conduct an inquiry into a complaint if it determines that any of the following apply:

a.         The complaint is frivolous or brought in bad faith.

b.         The covered person or legislative employee and conduct complained of have already been the subject of a prior complaint.

c.         The conduct complained of is primarily a matter more appropriately and adequately addressed and handled by other federal, State, or local agencies or authorities, including law enforcement authorities. If other agencies or authorities are conducting an investigation of the same actions or conduct involved in a complaint filed under this section, the Commission may stay its complaint inquiry pending final resolution of the other investigation.

(5)        The Commission shall send a copy of the complaint to the covered person or legislative employee who is the subject of the complaint and the employing entity, within 30 days of the filing.

(d)        Conduct of Inquiry of Complaints by the Commission.  The Commission shall conduct an inquiry into all complaints properly before the Commission in a timely manner. The Commission shall initiate an inquiry into a complaint within 60 days of the filing of the complaint. The Commission is authorized to initiate inquiries upon request of any member of the Commission if there is reason to believe that a covered person or legislative employee has or may have violated this Chapter. Commission‑initiated complaint inquiries under this section shall be initiated within two years of the date the Commission knew of the conduct upon which the complaint is based, except when the conduct is material to the continuing conduct of the duties in office. In determining whether there is reason to believe that a violation has or may have occurred, a member of the Commission may take general notice of available information even if not formally provided to the Commission in the form of a complaint. The Commission may utilize the services of a hired investigator when conducting inquiries.

(e)        Covered Person and Legislative Employees Cooperation With Inquiry.  Covered persons and legislative employees shall promptly and fully cooperate with the Commission in any Commission‑related inquiry. Failure to cooperate fully with the Commission in any inquiry shall be grounds for sanctions as set forth in G.S. 138A‑45.

(f)         Dismissal of Complaint After Preliminary Inquiry.  If the Commission determines at the end of its preliminary inquiry that (i) the individual who is the subject of the complaint is not a covered person or legislative employee subject to the Commission's jurisdiction and authority under this Chapter, or (ii) the complaint does not allege facts sufficient to constitute a violation within the jurisdiction of the Commission under subsection (b) of this section, the Commission shall dismiss the complaint.

(g)        Commission Inquiries.  If at the end of its preliminary inquiry, the Commission determines to proceed with further inquiry into the conduct of a covered person or legislative employee, the Commission shall provide written notice to the individual who filed the complaint and the covered person or legislative employee as to the fact of the inquiry and the charges against the covered person or legislative employee. The covered person or legislative employee shall be given an opportunity to file a written response with the Commission.

(h)        Action on Inquiries.  The Commission shall conduct inquiries into complaints to the extent necessary to either dismiss the complaint for lack of probable cause of a violation under this section, or:

(1)        For public servants, decide to proceed with a hearing under subsection (i) of this section.

(2)        For legislators, except the Lieutenant Governor, refer the complaint to the Committee.

(3)        For judicial officers, refer the complaint to the Judicial Standards Commission for complaints against justices and judges, to the senior resident superior court judge of the district or county for complaints against district attorneys, or to the chief district court judge for the district or county for complaints against clerks of court.

(4)        For legislative employees, refer the complaint to the employing entity.

(i)         Hearing. 

(1)        The Commission shall give full and fair consideration to all complaints received against a public servant. If the Commission determines that the complaint cannot be resolved without a hearing, or if the public servant requests a hearing, a hearing shall be held.

(2)        The Commission shall send a notice of the hearing to the complainant, and the public servant. The notice shall contain the time and place for a hearing on the matter, which shall begin no less than 30 days and no more than 90 days after the date of the notice.

(3)        The Commission shall make available to the public servant or that public servant's private legal counsel all documents or other evidence which are intended to be presented at the hearing to the Commission or which a reasonable person would believe might exculpate the accused public servant at least 30 days prior to the date of the hearing held in connection with the investigation of a complaint. Any documents or other evidence discovered within less than 30 days of the hearing shall be furnished as soon as possible after discovery but prior to the hearing.

(4)        At any hearing held by the Commission:

a.         Oral evidence shall be taken only on oath or affirmation.

b.         The hearing shall be open to the public, except for matters involving minors, personnel records, or matters that could otherwise be considered in closed session under G.S. 143‑318.11. In any event, the deliberations by the Commission on a complaint may be held in closed session.

c.         The public servant being investigated shall have the right to present evidence, call and examine witnesses, cross‑examine witnesses, introduce exhibits, and be represented by counsel.

(j)         Settlement of Inquiries.  The public servant who is the subject of the complaint and the staff of the Commission may meet by mutual consent before the hearing to discuss the possibility of settlement of the inquiry or the stipulation of any issues, facts, or matters of law. Any proposed settlement of the inquiry is subject to the approval of the Commission.

(k)        Disposition of Inquiries.  After hearing, the Commission shall dispose of the matter in one or more of the following ways:

(1)        If the Commission finds substantial evidence of an alleged violation of a criminal statute, the Commission shall refer the matter to the Attorney General for investigation and referral to the district attorney for possible prosecution.

(2)        If the Commission finds that the alleged violation is not established by clear and convincing evidence, the Commission shall dismiss the complaint.

(3)        If the Commission finds that the alleged violation of this Chapter is established by clear and convincing evidence, the Commission shall do one or more of the following:

a.         Issue a private admonishment to the public servant and notify the employing entity, if applicable. Such notification shall be treated as part of the personnel record of the public servant.

b.         Refer the matter for appropriate action to the Governor and the employing entity that appointed or employed the public servant or of which the public servant is a member.

c.         Refer the matter for appropriate action to the Chief Justice for judicial employees.

d.         Refer the matter to the Principal Clerks of the House of Representatives and Senate of the General Assembly for constitutional officers of the State.

e.         Refer the matter for appropriate action to the principal clerk of the house of the General Assembly that elected the public servant for members of the Board of Governors and the State Board of Community Colleges.

(l)         Notice of Dismissal.  Upon the dismissal of a complaint under this section, the Commission shall provide written notice of the dismissal to the individual who filed the complaint and the covered person or legislative employee against whom the complaint was filed. The Commission shall forward copies of complaints and notices of dismissal of complaints against legislators to the Committee, against legislative employees to the employing entity for legislative employees, and against judicial officers to the Judicial Standards Commission for complaints against justices and judges, and the senior resident superior court judge of the district or county for complaints against district attorneys, or the chief district court judge of the district or county for complaints against clerks of court. The Commission shall also forward a copy of the notice of dismissal to the employing entity of the covered person against whom a complaint was filed if the employing entity received a copy of the complaint under subdivision (5) of subsection (c) of this section. Except as provided in subsection (n) of this section, the complaint and notice of dismissal are confidential and not public records.

(m)       Reports and Records.  The Commission shall render the results of its inquiry in writing. When a matter is referred under subdivision (h)(2) and (3), or subsection (k) of this section, the Commission's report shall consist of the complaint, response, and detailed results of its inquiry in support of the Commission's finding of a violation under this Chapter.

(n)        Confidentiality.  Complaints and responses filed with the Commission and reports and other investigative documents and records of the Commission connected to an inquiry under this section, including information provided pursuant to G.S. 147‑64.6B or G.S. 147‑64.6(c)(19), shall be confidential and not matters of public record, except as otherwise provided in this section or when the covered person or legislative employee under inquiry requests in writing that the complaint, response, and findings be made public. Once a hearing under this section commences, the complaint, response, and all other documents offered at the hearing in conjunction with the complaint, not otherwise privileged or confidential under law, shall be public records. If no hearing is held at such time as the Commission reports to the employing entity a recommendation of sanctions, the complaint and response shall be made public.

(o)        Recommendations of Sanctions.  After referring a matter under subsection (k) of this section, if requested by the entity to which the matter was referred, the Commission may recommend sanctions or issue rulings as it deems necessary or appropriate to protect the public interest and ensure compliance with this Chapter. In recommending appropriate sanctions, the Commission may consider the following factors:

(1)        The public servant's prior experience in an agency or on a board and prior opportunities to learn the ethical standards for a public servant as set forth in Article 4 of this Chapter, including those dealing with conflicts of interest.

(2)        The number of ethics violations.

(3)        The severity of the ethics violations.

(4)        Whether the ethics violations involve the public servant's financial interest.

(5)        Whether the ethics violations were inadvertent or intentional.

(6)        Whether the public servant knew or should have known that the improper conduct was a violation of this Chapter.

(7)        Whether the public servant has previously been advised or warned by the Commission.

(8)        Whether the conduct or situation giving rise to the ethics violation was pointed out to the public servant in the Commission's Statement of Economic Interest evaluation letter issued under G.S. 138A‑24(e).

(9)        The public servant's motivation or reason for the improper conduct or action, including whether the action was for personal financial gain versus protection of the public interest.

In making recommendations under this subsection, if the Commission determines, after proper review and investigation, that sanctions are appropriate, the Commission may recommend any action it deems necessary to properly address and rectify any violation of this Chapter by a public servant, including removal of the public servant from the public servant's State position. Nothing in this subsection is intended, and shall not be construed, to give the Commission any independent civil, criminal, or administrative investigative or enforcement authority over covered persons, or other State employees or appointees.

(p)        Authority of Employing Entity.  Any action or failure to act by the Commission under this Chapter, except G.S. 138A‑13, shall not limit any authority of any of the applicable employing entities to discipline the covered person or legislative employee.

(q)        Continuing Jurisdiction.  The Commission shall have continuing jurisdiction to investigate possible criminal violations of this Chapter for a period of one year following the date an individual, who was formerly a public servant or legislative employee, ceases to be a public servant or legislative employee for any investigation that commenced prior to the date the public servant or legislative employee ceases to be a public servant or legislative employee.

(r)        Subpoena Authority.  The Commission may petition the Superior Court of Wake County for the approval to issue subpoenas and subpoenas duces tecum as necessary to conduct investigations of alleged violations of this Chapter. The court shall authorize subpoenas under this subsection when the court determines the subpoenas are necessary for the enforcement of this Chapter. Subpoenas issued under this subsection shall be enforceable by the court through contempt powers. Venue shall be with the Superior Court of Wake County for any person or governmental unit covered by this Chapter, and personal jurisdiction may be asserted under G.S. 1‑75.4.

(s)        Reports.  The number of complaints referred under this section shall be reported under G.S. 138A‑10(a)(12).

(t)         Concurrent Jurisdiction.  Nothing in this section shall limit the jurisdiction of the Committee or the Judicial Standards Commission with regards to legislative or judicial misconduct, and jurisdiction under this section shall be concurrent with the jurisdiction of the Committee and the Judicial Standards Commission.  (2006‑201, s. 1; 2007‑348, ss. 27‑30; 2008‑187, s. 21; 2008‑213, ss. 1(b), 57; 2008‑215, ss. 4, 5; 2009‑549, ss. 9, 10, 11.)



§ 138A-13. Request for advice.

§ 138A‑13.  Request for advice.

(a)        At the request of any public servant or legislative employee, any individual who is responsible for the supervision or appointment of a public servant or legislative employee, legal counsel for any public servant or legislative employee, any ethics liaison under G.S. 138A‑14, or any member of the Commission, the Commission shall render advice on specific questions involving the meaning and application of this Chapter and the public servant's or legislative employee's compliance therewith. Requests for advice and advice rendered in response to those requests shall relate prospectively to real or reasonably anticipated fact settings or circumstances.

(a1)      On its own motion, the Commission may render advisory opinions on specific questions involving the meaning and application of this Chapter.

(a2)      A request for a formal advisory opinion under subsection (a) of this section shall be in writing, electronic or otherwise. The Commission shall issue formal advisory opinions having prospective application only. A public servant or legislative employee who relies upon the advice provided to that public servant or legislative employee on a specific matter addressed by the requested formal advisory opinion shall be immune from all of the following:

(1)        Investigation by the Commission, except for an inquiry under G.S. 138A‑12(b)(3).

(2)        Any adverse action by the employing entity.

(3)        Investigation by the Secretary of State.

(b)        At the request of a legislator, the Commission shall render advice on specific questions involving the meaning and application of this Chapter and Part 1 of Article 14 of Chapter 120 of the General Statutes, and the legislator's compliance therewith. Requests for advice and advice rendered in response to those requests shall relate prospectively to real or reasonably anticipated fact settings or circumstances.

(b1)      A request by a legislator for a recommended formal advisory opinion shall be in writing, electronic or otherwise. The Commission shall issue recommended formal advisory opinions having prospective application only. Until action is taken by the Committee under G.S. 120‑104, a legislator who relies upon the advice provided to that legislator on a specific matter addressed by the requested recommended formal advisory opinion shall be immune from all of the following:

(1)        Investigation by the Committee or Commission, except for an inquiry under G.S. 138A‑12(b)(3).

(2)        Any adverse action by the house of which the legislator is a member.

(3)        Investigation by the Secretary of State.

Any recommended formal advisory opinion issued to a legislator under this subsection shall immediately be delivered to the chairs of the Committee, together with a copy of the request. Except for the Lieutenant Governor, the immunity granted under this subsection shall not apply after the time the Committee modifies or overturns the advisory opinion of the Commission in accordance with G.S. 120‑104.

(b2)      At the request of the Auditor, the Commission shall render advisory opinions on specific questions involving the meaning and application of this Chapter, Article 14 of Chapter 120 of the General Statutes, and Chapter 120C of the General Statutes and an affected person's compliance therewith. The request shall be in writing, electronic or otherwise, and relate to real fact settings and circumstances. Except when the question involves a question governed by subsection (b) or (b1) of this section, the Commission shall issue an advisory opinion under this subsection within 60 days of the receipt of all information deemed necessary by the Commission to render an opinion. If the question involves a question governed by subsection (b) or (b1) of this section, the Commission shall comply with the provisions of that section prior to responding to the Auditor by delivering the recommended advisory opinion to the Committee within 60 days of the receipt of all information deemed necessary by the Commission to render an opinion. The Committee shall act on the opinion within 30 days of receipt and the Commission shall deliver the opinion to the Auditor. If the Committee fails to act on a recommended advisory opinion under this subsection with 30 days of receipt, the Commission shall deliver its recommended advisory opinion to the Auditor. Notwithstanding G.S. 138A‑13(e), the Auditor may only release those portions of the advisory opinion necessary to comply with the requirements of G.S. 147‑64.6(c)(1).

(c)        Staff to the Commission may issue advice, but not formal or recommended formal advisory opinions, under procedures adopted by the Commission.

(d)        The Commission shall publish its formal advisory opinions within 30 days of issuance. These formal advisory opinions shall be edited for publication purposes as necessary to protect the identities of the individuals requesting formal advisory opinions. When the Commission issues a recommended formal advisory opinion to a legislator under subsection (b1) of this section, the Commission shall publish only the edited formal advisory opinion of the Committee within 30 days of receipt of the edited opinion from the Committee.

(e)        Except as provided under subsections (b2), (d) and (e1) of this section, a request for advice, any advice provided by Commission staff, any formal or recommended formal advisory opinions, any supporting documents submitted or caused to be submitted to the Commission or Commission staff, and any documents prepared or collected by the Commission or Commission staff in connection with a request for advice  are confidential. The identity of the individual making the request for advice, the existence of the request, and any information related to the request may not be revealed without the consent of the requestor. An individual who requests advice or receives advice, including a formal or recommended formal advisory opinion, may authorize the release to any other person, the State, or any governmental unit of the request, the advice, or any supporting documents.

For purposes of this section, "document" is as defined in G.S. 120‑129. Requests for advice, any advice, and any documents related to requests for advice are not "public records" as defined in G.S. 132‑1.

(e1)      Staff to the Commission may share all information and documents related to requests for advice, made by legislators under this section with staff to the Committee. The information and documents in the possession of staff to the Committee are confidential and are not public records.

(f)         This section shall apply to judicial officers only for the purpose of advice related to Article 3 of this Chapter.

(g)        Requests for advice may be withdrawn by the requestor at any time prior to the issuance of the advice.  (2006‑201, s. 1; 2007‑348, s. 31; 2008‑213, ss. 2(b), 91.5; 2008‑215, s. 6; 2009‑570, s. 17.)



§ 138A-14. Ethics education program.

§ 138A‑14.  Ethics education program.

(a)        The Commission shall develop and implement an ethics education and awareness program designed to instill in all covered persons and their immediate staffs, and legislative employees, a keen and continuing awareness of their ethical obligations and a sensitivity to situations that might result in real or potential conflicts of interest.

(b)        The Commission shall make basic ethics education and awareness presentations to all public servants and their immediate staffs, upon their election, appointment, or employment, and shall offer periodic refresher presentations as the Commission deems appropriate. Every public servant shall participate in an ethics presentation approved by the Commission within six months of the public servant's election, reelection, appointment, or employment, and shall attend refresher ethics education presentations at least every two years thereafter in a manner as the Commission deems appropriate.

(b1)      A public servant appointed to a board determined and designated as nonadvisory under G.S. 138A‑10(a)(3) shall attend an ethics presentation approved by the Commission within six months of notification of the designation by the Commission and at least every two years thereafter in a manner as the Commission deems appropriate.

(c)        The Commission, jointly with the Committee, shall make basic ethics education and awareness presentations to all legislators and legislative employees upon their election, reelection, appointment, or employment and shall offer periodic refresher presentations as the Commission and the Committee deem appropriate. Every legislator shall participate in an ethics presentation approved by the Commission and Committee within two months of either the convening of the General Assembly to which the legislator is elected or within two months of the legislator's appointment, whichever is later. Every legislative employee shall participate in an ethics presentation approved by the Commission and Committee within three months of employment, and shall attend refresher ethics education presentations at least every two years thereafter, in a manner as the Commission and Committee deem appropriate.

(d)        Upon request, the Commission shall assist each agency in developing in‑house education programs and procedures necessary or desirable to meet the agency's particular needs for ethics education, conflict identification, and conflict avoidance.

(e)        Each agency head shall designate an ethics liaison who shall maintain active communication with the Commission on all agency ethical issues. The ethics liaison shall attend ethics education and awareness programs as provided under this section and lobbying education and awareness programs as provided under G.S. 120C‑103 and continuously assess and advise the Commission of any issues or conduct which might reasonably be expected to result in a conflict of interest and seek advice and rulings from the Commission as to their appropriate resolution.

(f)         The Commission shall publish a newsletter containing summaries of the Commission's opinions, policies, procedures, and interpretive bulletins as issued from time to time. The newsletter shall be distributed to all covered persons and legislative employees. Publication under this subsection may be done electronically.

(g)        The Commission shall assemble and maintain a collection of relevant State laws, rules, and regulations that set forth ethical standards applicable to covered persons. This collection shall be made available electronically as resource material to public servants, and ethics liaisons, upon request.

(h)        Repealed by Session Laws 2009‑549, s. 12, effective August 28, 2009.

(i)         This section shall not apply to judicial officers.  (2006‑201, s. 1; 2007‑347, s. 9(a); 2008‑213, ss. 59, 60; 2009‑10, s. 4; 2009‑549, s. 12.)



§ 138A-15. Duties of heads of State agencies.

§ 138A‑15.  Duties of heads of State agencies.

(a)        The head of each State agency, including the chair of each board subject to this Chapter, shall take an active role in furthering ethics in public service and ensuring compliance with this Chapter. The head of each State agency and the chair of each board shall make a conscientious, good‑faith effort to assist public servants within the agency or on the board in monitoring their personal, financial, and professional affairs to avoid taking any action that results in a conflict of interest.

(b)        The head of each State agency, including the chair of each board subject to this Chapter, shall maintain familiarity with and stay knowledgeable of the reports, opinions, newsletters, and other communications from the Commission regarding ethics in general and the interpretation and enforcement of this Chapter. The head of each State agency and the chair of each board shall also maintain familiarity with and stay knowledgeable of the Commission's reports, evaluations, opinions, or findings regarding individual public servants in that individual's agency or on that individual's board, or under that individual's supervision or control, including all reports, evaluations, opinions, or findings pertaining to actual or potential conflicts of interest.

(c)        When an actual or potential conflict of interest is cited by the Commission under G.S. 138A‑24(e) with regard to a public servant sitting on a board, the conflict shall be recorded in the minutes of the applicable board and duly brought to the attention of the membership by the board's chair as often as necessary to remind all members of the conflict and to help ensure compliance with this Chapter.

(d)        The head of each State agency, including the chair of each board subject to this Chapter, shall periodically remind public servants under that individual's authority of the public servant's duties to the public under the ethical standards and rules of conduct in this Chapter, including the duty of each public servant to continually monitor, evaluate, and manage the public servant's personal, financial, and professional affairs to ensure the absence of conflicts of interest.

(e)        At the beginning of any meeting of a board, the chair shall remind all members of their duty to avoid conflicts of interest under this Chapter. The chair also shall inquire as to whether there is any known conflict of interest with respect to any matters coming before the board at that time.

(f)         The head of each State agency, including the chair of each board subject to this Chapter, shall ensure that legal counsel employed by or assigned to their agency or board are familiar with the provisions of this Chapter, including the Ethical Standards for Covered Persons set forth in Article 4 of this Chapter, and are available to advise public servants on the ethical considerations involved in carrying out their public duties in the best interest of the public. Legal counsel so engaged may consult with the Commission, seek the Commission's assistance or advice, and refer public servants and others to the Commission as appropriate.

(g)        Taking into consideration the individual autonomy, needs, and circumstances of each agency and board, the head of each State agency, including the chair of each board subject to this Chapter, shall consider the need for the development and implementation of in‑house educational programs, procedures, or policies tailored to meet the agency's or board's particular needs for ethics education, conflict identification, and conflict avoidance. This includes the periodic presentation to all agency heads, their chief deputies or assistants, other public servants under their supervision or control, and members of boards, of the basic ethics education and awareness presentation outlined in G.S. 138A‑14 and any other workshop or seminar program the agency head or board chair deems necessary in implementing this Chapter. Agency heads and board chairs may request reasonable assistance from the Commission in complying with the requirements of this subsection.

(h)        As soon as reasonably practicable after the designation, hiring, or promotion of their chief deputies, assistants, or other public servants under their supervision or control, or learning of the appointment or election of other public servants to a board covered under this Chapter, all agency heads and board chairs shall (i) notify the Commission of such designation, hiring, promotion, appointment, or election and (ii) provide these public servants with copies of this Chapter and all applicable financial disclosure forms, if these materials and forms have not been previously provided to these public servants in connection with their designation, hiring, promotion, appointment, or election. In order to avoid duplication of effort, agency heads and board chairs shall coordinate this effort with the Commission's staff.  (2006‑201, s. 1; 2007‑347, s. 9(b); 2008‑213, ss. 61, 62.)



§ 138A-16. Reserved for future codification purposes.

§ 138A‑16.  Reserved for future codification purposes.



§ 138A-17. Reserved for future codification purposes.

§ 138A‑17.  Reserved for future codification purposes.



§ 138A-18. Reserved for future codification purposes.

§ 138A‑18.  Reserved for future codification purposes.



§ 138A-19. Reserved for future codification purposes.

§ 138A‑19.  Reserved for future codification purposes.



§ 138A-20. Reserved for future codification purposes.

§ 138A‑20.  Reserved for future codification purposes.



§ 138A-21. Purpose.

Article 3.

Public Disclosure of Economic Interests.

§ 138A‑21.  Purpose.

The purpose of disclosure of the financial and personal interests by covered persons is to assist covered persons and those who appoint, elect, hire, supervise, or advise them identify and avoid conflicts of interest and potential conflicts of interest between the covered person's private interests and the covered person's public duties. It is critical to this process that current and prospective covered persons examine, evaluate, and disclose those personal and financial interests that could be or cause a conflict of interest or potential conflict of interest between the covered person's private interests and the covered person's public duties. Covered persons must take an active, thorough, and conscientious role in the disclosure and review process, including having a complete knowledge of how the covered person's public position or duties might impact the covered person's private interests. Covered persons have an affirmative duty to provide any and all information that a reasonable person would conclude is necessary to carry out the purposes of this Chapter and to fully disclose any conflict of interest or potential conflict of interest between the covered person's public and private interests, but the disclosure, review, and evaluation process is not intended to result in the disclosure of unnecessary or irrelevant personal information.  (2006‑201, s. 1; 2008‑213, s. 63.)



§ 138A-22. Statement of economic interest; filing required.

§ 138A‑22.  Statement of economic interest; filing required.

(a)        Every covered person subject to this Chapter who is elected, appointed, or employed, including one appointed to fill a vacancy in elective office, except for public servants (i) included under G.S. 138A‑3(30)b., e., f., or g. whose annual compensation from the State is less than sixty thousand dollars ($60,000), or (ii) who are ex officio student members under Chapters 115D and 116 of the General Statutes, shall file a statement of economic interest with the Commission prior to the covered person's initial appointment, election, or employment and no later than April 15 of every year thereafter, except as otherwise filed under subsections (c1) and (d) of this section. A prospective covered person required to file a statement under this Chapter shall not be appointed, employed, or receive a certificate of election, prior to submission by the Commission of the Commission's evaluation of the statement in accordance with this Article. The requirement for an annual filing under this subsection also shall apply to covered persons whose terms have expired but who continue to serve until the covered person's replacement is appointed. Once a statement of economic interest is properly completed and filed under this Article, the statement of economic interest does not need to be supplemented or refiled prior to the next due date set forth in this subsection.

(b)        Notwithstanding subsection (a) of this section, individuals hired by, and appointees of, constitutional officers of the State may file a statement of economic interest within 30 days after their appointments or employment when the appointment or employment is made during the first 60 days of the constitutional officer's initial term in that constitutional office.

(c)        Notwithstanding subsection (a) of this section, public servants, under G.S. 138A‑3(30)j. and k., who have submitted a statement of economic interest under subsection (a) of this section, may be hired, appointed, or elected provisionally prior to submission by the Commission of the Commission's evaluation of the statement in accordance with this Article, subject to dismissal or removal based on the Commission's evaluation.

(c1)      A public servant reappointed to a board between January 1 and April 15 shall file a current statement of economic interest prior to the reappointment.

(d)        A candidate for an office subject to this Article shall file the statement of economic interest at the same place and in the same manner as the notice of candidacy for that office is required to be filed under G.S. 163‑106 or G.S. 163‑323 within 10 days of the filing deadline for the office the candidate seeks. An individual who is nominated under G.S. 163‑114 after the primary and before the general election, and an individual who qualifies under G.S. 163‑122 as an unaffiliated candidate in a general election, shall file a statement of economic interest with the county board of elections of each county in the senatorial or representative district. An individual nominated under G.S. 163‑114 shall file the statement within three days following the individual's nomination, or not later than the day preceding the general election, whichever occurs first. An individual seeking to qualify as an unaffiliated candidate under G.S. 163‑122 shall file the statement of economic interest with the petition filed under that section. An individual seeking to have write‑in votes counted for that individual in a general election shall file a statement of economic interest at the same time the candidate files a declaration of intent under G.S. 163‑123. A candidate of a new party chosen by convention shall file a statement of economic interest at the same time that the president of the convention certifies the names of its candidates to the State Board of Elections under G.S. 163‑98.

(e)        The State Board of Elections shall provide for notification of the statement of economic interest requirements of this Article to be given to any candidate filing for nomination or election to those offices subject to this Article at the time of the filing of candidacy.

(f)         Within 10 days of the filing deadline for office of a covered person, the executive director of the State Board of Elections shall send to the State Ethics Commission a list of the names and addresses of each candidate who have filed as a candidate for office as a covered person. A county board of election shall forward any statements of economic interest filed with the board under this section to the State Board of Elections. The executive director of the State Board of Elections shall forward a certified copy of the statements of economic interest to the Commission for evaluation upon its filing with the State Board of Elections under this section.

(g)        The Commission shall issue forms to be used for the statement of economic interest and shall revise the forms from time to time as necessary to carry out the purposes of this Chapter. Except as otherwise set forth in this section and in G.S. 138A‑15(h), upon notification by the employing entity, the Commission shall furnish to all other covered persons the appropriate forms needed to comply with this Article.  (2006‑201, s. 1; 2007‑29, s. 2; 2007‑348, ss. 32, 33; 2008‑213, s. 64; 2009‑549, s. 13.)



§ 138A-23. Statements of economic interest as public records.

§ 138A‑23.  Statements of economic interest as public records.

(a)        The statements of economic interest filed by prospective public servants under this Article for appointed or employed positions and written evaluations by the Commission of these statements are not public records until the prospective public servant is appointed or employed by the State. All other statements of economic interest and all other written evaluations by the Commission of those statements are public records.

(b)        The statements of economic interest filed by prospective public servants, and the written evaluations by the Commission of those statements, for individuals elected by the General Assembly shall be provided to the chair of the standing committee handling the legislation regarding the election and made available to all members of the General Assembly. The statements of economic interest filed by public servants elected to positions by the General Assembly, and written evaluations by the Commission of those statements, are not public records until the prospective public servant is sworn into office.

(c)        The statements of economic interest filed by prospective public servants, and the written evaluations by the Commission of those statements, for individuals confirmed for appointment as a public servant by the General Assembly shall be provided to the chair of the standing committee handling the legislation regarding the appointment. The statements of economic interest filed by prospective public servants for confirmation for appointment by the General Assembly, and written evaluations by the Commission of those statements, are public records at the time of the announcement of the appointment.  (2006‑201, s. 1; 2007‑347, s. 10; 2008‑213, ss. 65, 66.)



§ 138A-24. Contents of statement.

§ 138A‑24.  Contents of statement.

(a)        Any statement of economic interest filed under this Article shall be on a form prescribed by the Commission and sworn to by the filing person. Answers must be provided to all questions. The form shall include the following information about the filing person and the filing person's immediate family:

(1)        Except as otherwise provided in this subdivision, the name, current mailing address, occupation, employer, and business of the filing person. Any individual holding or seeking elected office for which residence is a qualification for office shall include a home address. A judicial officer may use a current mailing address instead of the home address on the form required in this subsection. The judicial officer may also use the initials instead of the name of any unemancipated child of the judicial officer who also resides in the household of the judicial officer. If the judicial officer provides the initials of an unemancipated child, the judicial officer shall concurrently provide the name of the unemancipated child to the Commission. The name of an unemancipated child provided by the judicial officer to the Commission shall not be a public record under Chapter 132 of the General Statutes and is privileged and confidential.

(2)        A list of each asset and liability included in this subdivision of whatever nature (including legal, equitable, or beneficial interest) with a value of at least ten thousand dollars ($10,000) owned by the filing person and the filing person's immediate family, except assets or liabilities held in a blind trust. This list shall include the following:

a.         All real estate located in the State owned wholly or in part by the filing person or the filing person's immediate family, including descriptions adequate to determine the location by city and county of each parcel.

b.         Real estate that is currently leased or rented to or from the State.

c.         Personal property sold to or bought from the State within the preceding two years.

d.         Personal property currently leased or rented to or from the State.

e.         The name of each publicly owned company. For purposes of this sub‑subdivision, the term "publicly owned company" shall not include a widely held investment fund, including a mutual fund, regulated investment company, or pension or deferred compensation plan, if all of the following apply:

1.         The filing person or a member of the filing person's immediate family neither exercises nor has the ability to exercise control over the financial interests held by the fund.

2.         The fund is publicly traded, or the fund's assets are widely diversified.

f.          The name of each nonpublicly owned company or business entity, including interests in partnerships, limited partnerships, joint ventures, limited liability companies, limited liability partnerships, and closely held corporations.

g.         For each company or business entity listed under sub‑subdivision f. of this subdivision, if known, a list of any other companies or business entities in which the company or business entity owns securities or equity interests exceeding a value of ten thousand dollars ($10,000).

h.         A list of all nonpublicly owned businesses of which the filing person and the filing person's immediate family is an officer, employee, director, partner, owner, or member or manager of a limited liability company.

i.          For any company or business entity listed under sub‑subdivisions f., g., and h. of this subdivision, if known, any company or business entity that has any material business dealings, contracts, or other involvement with the State, or is regulated by the State, including a brief description of the business activity.

j.          For a vested trust created, established, or controlled by the filing person of which the filing person or the members of the filing person's immediate family are the beneficiaries, excluding a blind trust, the name and address of the trustee, a description of the trust, and the filing person's relationship to the trust.

k.         A list of all liabilities, excluding indebtedness on the filing person's primary personal residence, by type of creditor and debtor.

l.          Repealed by Session Laws 2007‑348, s. 34. See Editor's note for effective date.

m.        A list of all stock options in a company or business not otherwise disclosed on this statement.

(3)        The name of each source (not specific amounts) of income of more than five thousand dollars ($5,000) received during the previous year by business or industry type, if that source is not listed under subdivision (2) of this subsection. Income shall include salary, wages, professional fees, honoraria, interest, dividends, rental income, and business income from any source other than capital gains, federal government retirement, military retirement, or social security income.

(4)        If the filing person is a practicing attorney, an indication of whether the filing person, or the law firm with which the filing person is affiliated, earned legal fees during the past year in excess of ten thousand dollars ($10,000) from any of the following categories of legal representation:

a.         Administrative law.

b.         Admiralty law.

c.         Corporate law.

d.         Criminal law.

e.         Decedents' estates law.

f.          Environmental law.

g.         Insurance law.

h.         Labor law.

i.          Local government law.

j.          Negligence or other tort litigation law.

k.         Real property law.

l.          Securities law.

m.        Taxation law.

n.         Utilities regulation law.

(5)        Except for a filing person in compliance under subdivision (4) of this subsection, if the filing person is a licensed professional or provides consulting services, either individually or as a member of a professional association, a list of categories of business and the nature of services rendered, for which payment for services were charged or paid during the past year in excess of ten thousand dollars ($10,000).

(6)        An indication of whether the filing person, the filing person's employer, a member of the filing person's immediate family, or the immediate family member's employer is licensed or regulated by, or has a business relationship with, the board or employing entity with which the filing person is or will be associated. This subdivision does not apply to a legislator, a judicial officer, or that legislator's or judicial officer's immediate family.

(7)        A list of societies, organizations, or advocacy groups, pertaining to subject matter areas over which the public servant's agency or board may have jurisdiction, in which the public servant or a member of the public servant's immediate family is a director, officer, or governing board member. This subdivision does not apply to a legislator, a judicial officer, or that legislator's or judicial officer's immediate family.

(8)        A list of all things with a total value of over two hundred dollars ($200.00) per calendar quarter given and received without valuable consideration and under circumstances that a reasonable person would conclude that the thing was given for the purpose of lobbying, if such things were given by a person not required to report under Chapter 120C of the General Statutes, excluding things given by a member of the filing person's extended family. The list shall include only those things received during the 12 months preceding the reporting period under subsection (d) of this section, and shall include the source of those things. The list required by this subdivision shall not apply to things of monetary value received by the filing person prior to the time the filing person filed or was nominated as a candidate for office, as described in G.S. 138A‑22, or was appointed or employed as a covered person.

(9)        A list of any felony convictions of the filing person, excluding any felony convictions for which a pardon of innocence or order of expungement has been granted.

(10)      Any other information that the filing person believes may assist the Commission in advising the filing person with regards to compliance with this Chapter.

(11)      A list of any nonprofit corporation or organization with which associated during the preceding calendar year, including a list of which of those nonprofit corporations or organizations with which associated do business with the State or receive State funds and a brief description of the nature of the business, if known or with which due diligence could reasonably be known.

(12)      A statement of whether the filing person or the filing person's immediate family is or has been a lobbyist or lobbyist principal registered under Chapter 120C of the General Statutes within the preceding 12 months.

(b)        The Supreme Court, the Committee, constitutional officers of the State, heads of principal departments, the Board of Governors of The University of North Carolina, the State Board of Community Colleges, other boards, and the appointing authority or employing entity may require a filing person to file supplemental information in conjunction with the filing of that filing person's statement of economic interest. These supplemental filings requirements shall be filed with the Commission and included on the forms to be filed with the Commission. The Commission shall evaluate the supplemental forms as part of the statement of economic interest. The failure to file supplemental forms shall be subject to the provisions of G.S. 138A‑25.

(c)        Each statement of economic interest shall contain sworn certification by the filing person that the filing person has read the statement and that, to the best of the filing person's knowledge and belief, the statement is true, correct, and complete. The filing person's sworn certification also shall provide that the filing person has not transferred, and will not transfer, any asset, interest, or other property for the purpose of concealing it from disclosure while retaining an equitable interest therein.

(c1)      Reserved for future codification purposes.

(c2)      A public servant appointed to a board determined and designated as nonadvisory under G.S. 138A‑10(a)(3) shall file the initial statement of economic interest within 60 days of notification of the designation by the Commission and as provided in this section thereafter.

(d)        All information provided in the statement of economic interest shall be current as of the last day of December of the year preceding the date the statement of economic interest was due.

(e)        The Commission shall prepare a written evaluation of each statement of economic interest relative to conflicts of interest and potential conflicts of interest. This subsection does not apply to statements of economic interest of legislators and judicial officers. The Commission shall submit the evaluation to all of the following:

(1)        The filing person who submitted the statement.

(2)        The head of the agency in which the filing person serves.

(3)        The Governor for gubernatorial appointees and employees in agencies under the Governor's authority.

(4)        Repealed by Session Laws 2008‑213, s. 74, effective August 15, 2008.

(5)        The appointing or hiring authority for those public servants not under the Governor's authority.

(6)        The State Board of Elections for those filing persons who are elected.

(7)        Repealed by Session Laws 2008‑213, s. 74, effective August 15, 2008.

(f)         The Commission shall prepare a written evaluation of each statement of economic interest for nominees of the Board of Governors of The University of North Carolina elected pursuant to G.S. 116‑6, and nominees of the State Board of Community Colleges elected pursuant to G.S. 115D‑2.1 within seven days of the submission of the completed statement of economic interest to the Commission.  (2006‑201, s. 1; 2007‑29, s. 1; 2007‑348, s. 34; 2008‑187, s. 32; 2008‑213, ss. 67‑72(a), 73, 74, 74.5, 91; 2009‑549, s. 14; 2009‑570, s. 45.)



§ 138A-25. Failure to file.

§ 138A‑25.  Failure to file.

(a)        Within 30 days after the date due under G.S. 138A‑22, the Commission shall notify filing persons who have failed to file or filing persons whose statement has been deemed incomplete. For a filing person currently serving as a covered person, the Commission shall notify the filing person and the ethics liaison that if the statement of economic interest is not filed or completed within 30 days of receipt of the notice of failure to file or complete, the filing person shall be subject to a fine as provided for in this section.

(b)        Any filing person who fails to file or complete a statement of economic interest within 30 days of the receipt of the notice, required under subsection (a) of this section, shall be subject to a fine of two hundred fifty dollars ($250.00), to be imposed by the Commission.

(c)        Failure by any filing person to file or complete a statement of economic interest within 60 days of the receipt of the notice, required under subsection (a) of this section, shall be deemed to be a violation of this Chapter and shall be grounds for disciplinary action under G.S. 138A‑45.  (2006‑201, s. 1; 2008‑213, s. 75; 2009‑549, s. 15.)



§ 138A-26. Concealing or failing to disclose material information.

§ 138A‑26.  Concealing or failing to disclose material information.

A filing person who knowingly conceals or knowingly fails to disclose information that is required to be disclosed on a statement of economic interest under this Article shall be guilty of a Class 1 misdemeanor and shall be subject to disciplinary action under G.S. 138A‑45. (2006‑201, s. 1.)



§ 138A-27. Penalty for false information.

§ 138A‑27.  Penalty for false information.

A filing person who provides false information on a statement of economic interest as required under this Article knowing that the information is false is guilty of a Class H felony and shall be subject to disciplinary action under G.S. 138A‑45. (2006‑201, s. 1.)



§ 138A-28: Reserved for future codification purposes.

§ 138A‑28: Reserved for future codification purposes.



§ 138A-29: Reserved for future codification purposes.

§ 138A‑29: Reserved for future codification purposes.



§ 138A-30: Reserved for future codification purposes.

§ 138A‑30: Reserved for future codification purposes.



§ 138A-31. Use of public position for private gain.

Article 4.

Ethical Standards for Covered Persons.

§ 138A‑31.  Use of public position for private gain.

(a)        Except as permitted under G.S. 138A‑38, a covered person or legislative employee shall not knowingly use the covered person's or legislative employee's public position in an official action or legislative action that will result in financial  benefit to the covered person or legislative employee, a member of the covered person's or legislative employee's extended family, or business with which the covered person or legislative employee is associated. This subsection shall not apply to financial or other benefits derived by a covered person or legislative employee that the covered person or legislative employee would enjoy to an extent no greater than that which other citizens of the State would or could enjoy, or that are so remote, tenuous, insignificant, or speculative that a reasonable person would conclude under the circumstances that the covered person's or legislative employee's ability to protect the public interest and perform the covered person's or legislative employee's official duties would not be compromised.

(b)        A covered person shall not mention or permit another person to mention the covered person's public position in nongovernmental advertising that advances the private interest of the covered person or others. The prohibition in this subsection shall not apply to political advertising, news stories, news articles, the inclusion of a covered person's position in a directory or biographical listing, or the charitable solicitation for a nonprofit business entity qualifying under 26 U.S.C. § 501(c)(3). Disclosure of a covered person's position to an existing or prospective customer, supplier, or client is not considered advertising for purposes of this subsection when the disclosure could reasonably be considered material by the customer, supplier, or client.

(c)        Notwithstanding G.S. 163‑278.16A, no covered person shall use or permit the use of State funds for any advertisement or public service announcement in a newspaper, on radio, television, magazines, or billboards, that contains that covered person's name, picture, or voice, except in case of State or national emergency and only if the announcement is reasonably necessary to the covered person's official function. This subsection shall not apply to fund‑raising on behalf of and aired on public radio or public television.  (2006‑201, s. 1; 2009‑549, s. 16.)



§ 138A-32. Gifts.

§ 138A‑32.  Gifts.

(a)        A covered person or a legislative employee shall not knowingly, directly or indirectly, ask, accept, demand, exact, solicit, seek, assign, receive, or agree to receive anything of value for the covered person or legislative employee, or for another person, in return for being influenced in the discharge of the covered person's or legislative employee's official responsibilities, other than that which is received by the covered person or the legislative employee from the State for acting in the covered person's or legislative employee's official capacity.

(b)        A covered person may not solicit for a charitable purpose any thing of monetary value from any subordinate State employee. This subsection shall not apply to generic written solicitations to all members of a class of subordinates. Nothing in this subsection shall prohibit a covered person from serving as the honorary head of the State Employees Combined Campaign.

(c)        No public servant, legislator, or legislative employee shall knowingly accept a gift from a lobbyist or lobbyist principal registered under Chapter 120C of the General Statutes. No legislator or legislative employee shall knowingly accept a gift from liaison personnel designated under Chapter 120C of the General Statutes. No public servant, legislator, or legislative employee shall accept a gift knowing all of the following:

(1)        The gift was obtained indirectly from a lobbyist, lobbyist principal, or liaison personnel registered under Chapter 120C of the General Statutes.

(2)        The lobbyist, lobbyist principal, or liaison personnel registered under Chapter 120C of the General Statutes intended for the ultimate recipient of the gift to be a public servant, legislator, or legislative employee as provided in G.S. 120C‑303.

(d)        No public servant shall knowingly accept a gift from a person whom the public servant knows or has reason to know any of the following:

(1)        Is doing or is seeking to do business of any kind with the public servant's employing entity.

(2)        Is engaged in activities that are regulated or controlled by the public servant's employing entity.

(3)        Has financial interests that may be substantially and materially affected, in a manner distinguishable from the public generally, by the performance or nonperformance of the public servant's official duties.

(d1)      No public servant shall accept a gift knowing all of the following:

(1)        The gift was obtained indirectly from a person described under subdivisions (d)(1), (2), and (3) of this section.

(2)        The person described under subdivisions (d)(1), (2), and (3) of this section intended for the ultimate recipient of the gift to be a public servant.

(e)        Subsections (c), (d), and (d1) of this section shall not apply to any of the following:

(1)        Food and beverages for immediate consumption in connection with any of the following:

a.         An open meeting of a public body, provided that the open meeting is properly noticed under Article 33C of Chapter 143 of the General Statutes.

b.         A gathering of a person or governmental unit with at least 10 or more individuals in attendance open to the general public, provided that a sign or other communication containing a message that is reasonably designed to convey to the general public that the gathering is open to the general public is displayed at the gathering.

c.         A gathering of a person or governmental unit to which the entire board of which a public servant is a member, at least 10 public servants, all the members of the House of Representatives, all the members of the Senate, all the members of a county or municipal legislative delegation, all the members of a recognized legislative caucus with regular meetings other than meetings with one or more lobbyists, all the members of a committee, a standing subcommittee, a joint committee or joint commission of the House of Representatives, the Senate, or the General Assembly, or all legislative employees are invited, and one of the following applies:

1.         At least 10 individuals associated with the person or governmental unit actually attend, other than the covered person or legislative employee, or the immediate family of the covered person or legislative employee.

2.         All shareholders, employees, board members, officers, members, or subscribers of the person or governmental unit located in North Carolina are notified and invited to attend.

For purposes of this sub‑subdivision only, the term "invited" shall mean written notice from at least one host or sponsor of the gathering containing the date, time, and location of the gathering given at least 24 hours in advance of the gathering to the specific qualifying group listed in this sub‑subdivision. If it is known at the time of the written notice that at least one sponsor is a lobbyist or lobbyist principal, the written notice shall also state whether or not the gathering is permitted under this section.

(2)        Informational materials relevant to the duties of the covered person or legislative employee.

(3)        Reasonable actual expenditures of the legislator, public servant, or legislative employee for food, beverages, registration, travel, lodging, other incidental items of nominal value, and entertainment, in connection with (i) a legislator's, public servant's, or legislative employee's attendance at an educational meeting for purposes primarily related to the public duties and responsibilities of the legislator, public servant, or legislative employee; (ii) a legislator's, public servant's, or legislative employee's participation as a speaker or member of a panel at a meeting; (iii) a legislator's or legislative employee's attendance and participation in meetings of a nonpartisan state, regional, national, or international legislative organization of which the General Assembly is a member or that the legislator or legislative employee is a member or participant of by virtue of that legislator's or legislative employee's public position, or as a member of a board, agency, or committee of such organization; or (iv) a public servant's attendance and participation in meetings as a member of a board, agency, or committee of a nonpartisan state, regional, national, or international organization of which the public servant's agency is a member or the public servant is a member by virtue of that public servant's public position, provided the following conditions are met:

a.         The reasonable actual expenditures shall be made by a lobbyist principal, and not a lobbyist.

b.         Any meeting must be attended by at least 10 or more participants, have a formal agenda, and notice of the meeting has been given at least 10 days in advance.

c.         Any food, beverages, transportation, or entertainment must be provided to all attendees or defined groups of 10 or more attendees as part of the meeting or in conjunction with the meeting.

d.         Any entertainment must be incidental to the principal agenda of the meeting.

e.         If the legislator, public servant, or legislative employee is participating as a speaker or member of a panel, then that legislator, public servant, or legislative employee must be a bona fide speaker or participant.

(4)        A plaque or similar nonmonetary memento recognizing individual services in a field or specialty or to a charitable cause.

(5)        Gifts accepted on behalf of the State for use by the State or for the benefit of the State.

(6)        Anything generally made available or distributed to the general public or all other State employees by lobbyists or lobbyist principals, or persons described in subdivisions (d)(1), (2), or (3) of this section.

(7)        Gifts from the covered person's or legislative employee's extended family, or a member of the same household of the covered person or legislative employee.

(8)        Gifts given to a public servant not otherwise subject to an exception under this subsection, where the gift is food and beverages, transportation, lodging, entertainment or related expenses associated with the public business of industry recruitment, promotion of international trade, or the promotion of travel and tourism, and the public servant is responsible for conducting the business on behalf of the State, provided all the following conditions apply:

a.         The public servant did not solicit the gift, and the public servant did not accept the gift in exchange for the performance of the public servant's official duties.

b.         The public servant reports electronically to the Commission within 30 days of receipt of the gift or of the date set for disclosure of public records under G.S. 132‑6(d), if applicable. The report shall include a description and value of the gift and a description how the gift contributed to the public business of industry recruitment, promotion of international trade, or the promotion of travel and tourism. This report shall be posted to the Commission's public Web site.

c.         A tangible gift, other than food or beverages, not otherwise subject to an exception under this subsection shall be turned over as State property to the Department of Commerce within 30 days of receipt, except as permitted under subsection (f) of this section.

(9)        Gifts of personal property valued at less than one hundred dollars ($100.00) given to a public servant in the commission of the public servant's official duties if the gift is given to the public servant as a personal gift in another country as part of an overseas trade mission, and the giving and receiving of such personal gifts is considered a customary protocol in the other country.

(10)      Gifts given or received as part of a business, civic, religious, fraternal, personal, or commercial relationship provided all of the following conditions are met:

a.         The relationship is not related to the public servant's, legislator's, or legislative employee's public service or position.

b.         The gift is made under circumstances that a reasonable person would conclude that the gift was not given for the purpose of lobbying.

(11)      Food and beverages for immediate consumption and related transportation provided all of the following conditions are met:

a.         The food, beverage, or transportation is given by a lobbyist principal and not a lobbyist.

b.         The food, beverage, or transportation is provided during a conference, meeting, or similar event and is available to all attendees of the same class as the recipient.

c.         The recipient of the food, beverage, or transportation is a director, officer, governing board member, employee, or independent contractor of one of the following:

1.         The lobbyist principal giving the food, beverage, or transportation.

2.         A third party that received the funds to purchase the food, beverages, or transportation.

(12)      Food and beverages for immediate consumption at an organized gathering of a person, the State, or a governmental unit to which a public servant is invited to attend for purposes primarily related to the public servant's public service or position, and to which at least 10 individuals, other than the public servant, or the public servant's immediate family, actually attend, or to which all shareholders, employees, board members, officers, members, or subscribers of the person or governmental unit who are located in a specific North Carolina office or county are notified and invited to attend.

(f)         A prohibited gift that would constitute an expense appropriate for reimbursement by the public servant's employing entity if it had been incurred by the public servant personally shall be considered a gift accepted by or donated to the State, provided the public servant has been approved by the public servant's employing entity to accept or receive such things of value on behalf of the State. The fact that the employing entity's reimbursement rate for the type of expense is less than the value of a particular gift shall not render the gift prohibited.

(g)        A prohibited gift shall be, and a permissible gift may be, promptly declined, returned, paid for at fair market value, or donated to charity or the State.

(h)        A covered person or legislative employee shall not accept an honorarium from a source other than the employing entity for conducting any activity where any of the following apply:

(1)        The employing entity reimburses the covered person or legislative employee for travel, subsistence, and registration expenses.

(2)        The employing entity's work time or resources are used.

(3)        The activity would be considered official duty or would bear a reasonably close relationship to the covered person's or legislative employee's official duties.

An outside source may reimburse the employing entity for actual expenses incurred by a covered person or legislative employee in conducting an activity within the duties of the covered person or legislative employee, or may pay a fee to the employing entity, in lieu of an honorarium, for the services of the covered person or legislative employee. An honorarium permissible under this subsection shall not be considered a gift for purposes of subsection (c) of this section.

(i)         Acceptance or solicitation of a gift in compliance with this section without corrupt intent shall not constitute a violation of the statutes related to bribery under G.S. 14‑217, 14‑218, or 120‑86.  (2006‑201, s. 1; 2007‑347, s. 11; 2007‑348, ss. 15(b), 35‑41(a); 2008‑213, ss. 77(a), 78(a), 79‑82, 90; 2009‑549, s. 17.)



§ 138A-33. Other compensation.

§ 138A‑33.  Other compensation.

A public servant or legislative employee shall not solicit or receive personal financial gain, other than that received by the public servant or legislative employee from the State, or with the approval of the employing entity, for acting in the public servant's or legislative employee's official capacity, or for advice or assistance given in the course of carrying out the public servant's or legislative employee's duties. (2006‑201, s. 1.)



§ 138A-34. Use of information for private gain.

§ 138A‑34.  Use of information for private gain.

A public servant or legislative employee shall not use or disclose nonpublic information gained in the course of, or by reason of, the public servant's or legislative employee's official responsibilities in a way that would affect a personal financial interest of the public servant or legislative employee, a member of the public servant's or legislative employee's extended family, or a person or governmental unit with whom or business with which the public servant or legislative employee is associated. A public servant or legislative employee shall not improperly use or improperly disclose any confidential information.  (2006‑201, s. 1; 2008‑213, s. 83.)



§ 138A-35. Other rules of conduct.

§ 138A‑35.  Other rules of conduct.

(a)        A public servant shall make a due and diligent effort before taking any action, including voting or participating in discussions with other public servants on a board on which the public servant also serves, to determine whether the public servant has a conflict of interest. If the public servant is unable to determine whether or not a conflict of interest may exist, the public servant has a duty to inquire of the Commission as to that conflict.

(b)        A public servant shall continually monitor, evaluate, and manage the public servant's personal, financial, and professional affairs to ensure the absence of conflicts of interest.

(c)        A public servant shall obey all other civil laws, administrative requirements, and criminal statutes governing conduct of State government applicable to appointees and employees. (2006‑201, s. 1.)



§ 138A-36. Public servant participation in official actions.

§ 138A‑36.  Public servant participation in official actions.

(a)        Except as permitted by subsection (d) of this section and under G.S. 138A‑38, no public servant acting in that capacity, authorized to perform an official action requiring the exercise of discretion, shall participate in an official action by the employing entity if the public servant knows the public servant or a person with which the public servant is associated may incur a reasonably foreseeable financial benefit from the matter under consideration, which financial benefit would impair the public servant's independence of judgment or from which it could reasonably be inferred that the financial benefit would influence the public servant's participation in the official action.

(b)        A public servant described in subsection (a) of this section shall abstain from taking any verbal or written action in furtherance of the official action. The public servant shall submit in writing to the employing entity the reasons for the abstention. When the employing entity is a board, the abstention shall be recorded in the employing entity's minutes.

(c)        A public servant shall take appropriate steps, under the particular circumstances and considering the type of proceeding involved, to remove himself or herself to the extent necessary, to protect the public interest and comply with this Chapter, from any proceeding in which the public servant's impartiality might reasonably be questioned due to the public servant's familial, personal, or financial relationship with a participant in the proceeding. A participant includes (i) an owner, shareholder, partner, member or manager of a limited liability company, employee, agent, officer, or director of a business, organization, or group involved in the proceeding, or (ii) an organization or group that has petitioned for rule making or has some specific, unique, and substantial interest in the proceeding. Proceedings include quasi‑judicial proceedings and quasi‑legislative proceedings. A personal relationship includes one in a leadership or policy‑making position in a business, organization, or group.

(d)        If a public servant is uncertain about whether the relationship described in subsection (c) of this section justifies removing the public servant from the proceeding under subsection (c) of this section, the public servant shall disclose the relationship to the individual presiding over the proceeding and seek appropriate guidance. The presiding officer, in consultation with legal counsel if necessary, shall then determine the extent to which the public servant will be permitted to participate. If the affected public servant is the individual presiding, then the vice‑chair or any other substitute presiding officer shall make the determination. A good‑faith determination under this subsection of the allowable degree of participation by a public servant is presumptively valid and only subject to review under G.S. 138A‑12 upon a clear and convincing showing of mistake, fraud, abuse of discretion, or willful disregard of this Chapter.

(e)        This section shall not allow participation in an official action prohibited by G.S. 14‑234.  (2006‑201, s. 1; 2007‑347, s. 12; 2007‑348, s. 42; 2008‑213, s. 84(a).)



§ 138A-37. Legislator participation in official actions.

§ 138A‑37.  Legislator participation in official actions.

(a)        Except as permitted under G.S. 138A‑38, no legislator shall participate in a legislative action if the legislator knows the legislator or a person with which the legislator is associated may incur a reasonably foreseeable financial benefit from the action, and if after considering whether the legislator's judgment would be substantially influenced by the financial benefit and considering the need for the legislator's particular contribution, including special knowledge of the subject matter to the effective functioning of the legislature, the legislator concludes that an actual financial benefit does exist which would impair the legislator's independence of judgment.

(a1)      The legislator shall submit in writing to the principal clerk of the house of which the legislator is a member the reasons for the abstention from participation in the legislative matter.

(b)        If the legislator has a material doubt as to whether the legislator should act, the legislator may submit the question for an advisory opinion to the State Ethics Commission in accordance with G.S. 138A‑13 or the Legislative Ethics Committee in accordance with G.S. 120‑104.  (2006‑201, s. 1; 2007‑347, s. 13; 2008‑213, s. 84(b).)



§ 138A-38. Permitted participation exception.

§ 138A‑38.  Permitted participation exception.

(a)        Notwithstanding G.S. 138A‑36 and G.S. 138A‑37, a covered person may participate in an official action or legislative action under any of the following circumstances except as specifically limited:

(1)        The only interest or reasonably foreseeable benefit or detriment that accrues to the covered person, the covered person's extended family, business with which the covered person is associated, or nonprofit corporation or organization with which the covered person is associated as a member of a profession, occupation, or general class is no greater than that which could reasonably be foreseen to accrue to all members of that profession, occupation, or general class.

(2)        When an official or legislative action affects or would affect the covered person's compensation and allowances as a covered person.

(3)        Before the covered person participated in the official or legislative action, the covered person requested and received from the Commission or Committee a written advisory opinion that authorized the participation. In authorizing the participation under this subdivision, the Commission or Committee shall consider the need for the legislator's particular contribution, such as special knowledge of the subject matter, to the effective functioning of the General Assembly.

(4)        Before participating in an official action, a public servant made full written disclosure to the public servant's employing entity which then made a written determination that the interest or benefit would neither impair the public servant's independence of judgment nor influence the public servant's participation in the official action. The employing entity shall file a copy of that written determination with the Commission.

(5)        When action is ministerial only and does not require the exercise of discretion.

(6)        When a public or legislative body records in its minutes that it cannot obtain a quorum in order to take the official or legislative action because the covered person is disqualified from acting under G.S. 130‑36, G.S. 138A‑37, or this section, the covered person may be counted for purposes of a quorum, but shall otherwise abstain from taking any further action.

(7)        When a public servant notifies the Commission in writing that the public servant judicial employee, or someone whom the public servant appoints to act in the public servant's stead, or both, are the only individuals having legal authority to take an official action, and the public servant discloses in writing the circumstances and nature of the conflict of interest.

(b)        This section shall not allow participation in an official action prohibited by G.S. 14‑234.

(c)        Notwithstanding G.S. 138A‑37, if a legislator is employed or retained by, or is an independent contractor of, a governmental unit, and the legislator is the only member of the house elected from the district where that governmental unit is located, then the legislator may take legislative action on behalf of that governmental unit provided the legislator discloses in writing to the principal clerk the nature of the relationship with the governmental unit prior to, or at the time of, taking the legislative action.

(d)        Notwithstanding G.S. 138A‑36, service by the president, chief financial officer, chief administrative officer, or voting member of the board of trustees of a community college as an officer, employee, or member of the board of directors of a nonprofit corporation established under G.S. 115D‑20(9) to support the community college shall not constitute a conflict of interest under G.S. 138A‑36, provided that the majority of the nonprofit corporation's board of directors is not comprised of the president, chief financial officer, and chief administrative officer, or voting members of the board of trustees of the community college which the nonprofit corporation was created to support.  (2006‑201, s. 1; 2007‑347, s. 14; 2008‑213, s. 85.)



§ 138A-39. Disqualification to serve.

§ 138A‑39.  Disqualification to serve.

(a)        Within 30 days of notice of the Commission's determination that a public servant has a disqualifying conflict of interest, the public servant shall eliminate the interest that constitutes the disqualifying conflict of interest or resign from the public position.

(b)        Failure by a public servant to comply with subsection (a) of this section is a violation of this Chapter for purposes of G.S. 138A‑45.

(c)        A decision under this section shall be considered a final decision for contested case purposes under Article 3 of Chapter 150B of the General Statutes.

(d)        As used in this section, a disqualifying conflict of interest is a conflict of interest of such significance that the conflict of interest would prevent a public servant from fulfilling a substantial function or portion of the public servant's public duties. (2006‑201, s. 1.)



§ 138A-40. Employment and supervision of members of covered person's or legislative employee's extended family.

§ 138A‑40.  Employment and supervision of members of covered person's or legislative employee's extended family.

A covered person or legislative employee shall not cause the employment, appointment, promotion, transfer, or advancement of an extended family member of the covered person or legislative employee to a State office, or a position to which the covered person or legislative employee supervises or manages, except for positions at the General Assembly as permitted under G.S. 120‑32(2). A public servant or legislative employee shall not supervise, manage, or participate in an action relating to the discipline of a member of the public servant's or legislative employee's extended family, except as specifically authorized by the public servant's or legislative employee's employing entity. (2006‑201, s. 1; 2007‑347, s. 15.)



§ 138A-41. Other ethics standards.

§ 138A‑41.  Other ethics standards.

Nothing in this Chapter shall prevent the Supreme Court, the Committee, the Legislative Services Commission, constitutional officers of the State, heads of principal departments, the Board of Governors of The University of North Carolina, the State Board of Community Colleges, or other boards from adopting additional or supplemental ethics standards applicable to that public agency's operations. (2006‑201, s. 1.)



§ 138A-42. Reserved for future codification purposes.

§ 138A‑42.  Reserved for future codification purposes.



§ 138A-43. Reserved for future codification purposes.

§ 138A‑43.  Reserved for future codification purposes.



§ 138A-44. Reserved for future codification purposes.

§ 138A‑44.  Reserved for future codification purposes.



§ 138A-45. Violation consequences.

Article 5.

Violation Consequences.

§ 138A‑45.  Violation consequences.

(a)        Violation of this Chapter by any covered person or legislative employee is grounds for disciplinary action. Except as specifically provided in this Chapter and for perjury under G.S. 138A‑12 and G.S. 138A‑24, no criminal penalty shall attach for any violation of this Chapter.

(b)        The willful failure of any public servant serving on a board to comply with this Chapter is misfeasance, malfeasance, or nonfeasance. In the event of misfeasance, malfeasance, or nonfeasance, the offending public servant serving on a board is subject to removal from the board of which the public servant is a member. For appointees of the Governor and members of the Council of State, the appointing authority may remove the offending public servant. For appointees of the Speaker of the House of Representatives, the Speaker of the House of Representatives may remove the offending public servant. For appointees of the General Assembly made upon the recommendation of the Speaker of the House of Representatives, the Governor at the recommendation of the Speaker of the House of Representatives may remove the offending public servant. For appointees of the President Pro Tempore of the Senate, the President Pro Tempore of the Senate may remove the offending public servant. For appointees of the General Assembly made upon the recommendation of the President Pro Tempore of the Senate, the Governor at the recommendation of the President Pro Tempore of the Senate may remove the offending public servant. For public servants elected to a board by either the Senate or House of Representatives, the electing house of the General Assembly shall exercise the discretion of whether to remove the offending public servant. For all other appointees, the Commission shall exercise the discretion of whether to remove the offending public servant.

(c)        The willful failure of any public servant serving as a State employee to comply with this Chapter is a violation of a written work order, thereby permitting disciplinary action as allowed by the law, including termination from employment. For employees of State departments headed by a member of the Council of State, the appropriate member of the Council of State shall make all final decisions on the manner in which the offending public servant shall be disciplined. For public servants who are judicial employees, the Chief Justice shall make all final decisions on the matter in which the offending judicial employee shall be disciplined. For legislative employees, the Legislative Services Commission shall make or refer to the hiring authority all final decisions on the matter in which the offending legislative employee shall be disciplined. For public servants appointed or elected for The University of North Carolina or the Community Colleges System, the appointing or electing authority shall make all final decisions on the matter in which the offending public servant shall be disciplined. For any other public servant serving as a State employee, the Governor shall make all final decisions on the manner in which the offending public servant shall be disciplined.

(d)        The willful failure of any constitutional officer of the State to comply with this Chapter is malfeasance in office for purposes of G.S. 123‑5.

(e)        The willful failure of a legislator, other than the Lieutenant Governor, to comply with this Chapter is grounds for sanctions under G.S. 120‑103.1.

(f)         Nothing in this Chapter affects the power of the State to prosecute any person for any violation of the criminal law.

(g)        The Commission may seek to enjoin violations of G.S. 138A‑34. (2006‑201, s. 1.)






Chapter 139 - Soil and Water Conservation Districts.

§ 139-1. Title of Chapter.

Chapter 139.

Soil and Water Conservation Districts.

Article 1.

General Provisions.

§ 139‑1.  Title of Chapter.

This Chapter may be known and cited as the Soil Conservation Districts Law. (1937, c. 393, s. 1.)



§ 139-2. Legislative determinations, and declaration of policy.

§ 139‑2.  Legislative determinations, and declaration of policy.

(a)        Legislative Determinations.  It is hereby declared, as a matter of legislative determination:

(1)        The Condition.  The farm, forest and grazing lands of the State of North Carolina are among the basic assets of the State and the preservation of these lands is necessary to protect and promote the health, safety, and general welfare of its people; improper land‑use practices have caused and have contributed to, and are now causing and contributing to, a progressively more serious erosion of the farm and grazing lands of this State by wind and water; the breaking of natural grass, plant, and forest cover has interfered with the natural factors of soil stabilization, causing loosening of soil and exhaustion of humus, and developing a soil condition that favors erosion; the topsoil is being blown and washed out of fields and pastures; there has been an accelerated washing of sloping fields; these processes of erosion by wind and water speed up with removal of absorptive topsoil, causing exposure of less absorptive and less protective but more erosive subsoil; failure by any land occupier to conserve the soil and control erosion upon his lands causes a washing and blowing of soil and water from his lands onto other lands and makes the conservation of soil and control of erosion on such other lands difficult or impossible.

(2)        The Consequences.  The consequences of such soil erosion in the form of soil‑blowing and soil‑washing are the silting and sedimentation of stream channels, reservoirs, dams, ditches, and harbors; the loss of fertile soil material in dust storms; the piling up of soil on lower slopes, and its deposit over alluvial plains; the reduction in productivity or outright ruin of rich bottomlands by overwash of poor subsoil material, sand, and gravel swept out of the hills; deterioration of soil and its fertility, deterioration of crops grown thereon, and declining acre yields despite development of scientific processes for increasing such yields; loss of soil and water which causes destruction of food and cover for wildlife; a blowing and washing of soil into streams which silts over spawning beds, and destroys water plants, diminishing the food supply of fish; a diminishing of the underground water reserve, which causes water shortages, intensifies periods of drought, and causes crop failures; an increase in the speed and volume of rainfall runoff, causing severe and increasing floods, which bring suffering, disease, and death; impoverishment of families attempting to farm eroding and eroded lands; damage to roads, highways, railways, farm buildings, and other property from floods and from dust storms; and losses in navigation, hydroelectric power, municipal water supply, drainage developments, farming, and grazing.

(3)        The Appropriate Corrective Methods.  To conserve soil resources and control and prevent soil erosion and prevent floodwater and sediment damages, and further the conservation, utilization, and disposal of water, and the development of water resources it is necessary that land‑use practices contributing to soil wastage and soil erosion be discouraged and discontinued, and appropriate soil‑conserving land‑use practices and works of improvement for flood prevention or the conservation, utilization, and disposal of water and the development of water resources be adopted and carried out. Among the procedures necessary for widespread adoption, are the carrying on of engineering operations such as the construction of terraces, terrace outlets, check‑dams, desilting basins, floodwater retarding structures, channel improvements, floodways, dikes, ponds, ditches, and the like; the utilization of strip cropping, lister furrowing, contour cultivating, contour furrowing, farm drainage, land irrigation; seeding and planting of waste, sloping, abandoned, or eroded lands with water‑conserving and erosion‑ preventing plants, trees, and grasses; forestation and reforestation; rotation of crops; soil stabilization with trees, grasses, legumes, and other thick‑growing, soil‑ holding crops; the addition of soil amendments, manurial materials, and fertilizers for the correction of soil deficiencies and to promote increased growth of soil‑ protecting crops; retardation of runoff by increasing absorption of rainfall; and retirement from cultivation of steep, highly erosive areas and areas now badly gullied or otherwise eroded.

(b)        Declaration of Policy.  It is hereby declared to be the policy of the legislature to provide for the conservation of the soil and soil resources of this State, and for the control and prevention of soil erosion, and for the prevention of floodwater and sediment damages, and for furthering the conservation, utilization, and disposal of water, and the development of water resources and thereby to preserve natural resources, control floods, prevent impairment of dams and reservoirs, assist in maintaining the navigability of rivers  and harbors, preserve wildlife, protect the tax base, protect public lands, and protect and promote the health, safety and general welfare of the people of this State. (1937, c. 393, s. 2; 1947, c. 131, s. 1; 1959, c. 781, ss. 2, 3.)



§ 139-3. Definitions.

§ 139‑3.  Definitions.

Wherever used or referred to in this Chapter, unless a different meaning clearly appears from the context:

(1)        "Agency of this State" includes the government of this State and any subdivision, agency, or instrumentality, corporate or otherwise, of the government of the State.

(2)        "A qualified voter" includes any person qualified to vote in elections by the people under the Constitution of this State.

(3)        "Environmental Management Commission" or "State Environmental Management Commission" means the Environmental Management Commission of the State of North Carolina, or the board, body or commission succeeding to its principal functions, or in whom shall be vested by law the powers herein granted to the said Environmental Management Commission.

(4)        "Commission" or "Soil and Water Conservation Commission" means the Soil and Water Conservation Commission created by G.S. 143B‑294.

(5)        "District" or "soil and water conservation district" means a governmental subdivision of this State, and a public body corporate and politic, organized in accordance with the provisions of this Chapter, for the purposes, with the powers, and subject to the restrictions hereinafter set forth.

(6)        "Due notice" means notice given by posting the same at the courthouse door and at three other public places in the county, including those where it may be customary to post notices concerning county or municipal affairs generally, not less than 10 days before the date of the event of which notice is being given. At any hearing held pursuant to such a notice at the time and place designated in such a notice, adjournment may be made from time to time without the necessity of renewing such notice for such adjourned dates.

(7)        "Government" or "governmental" includes the government of this State, the government of the United States, and any subdivision, agency, or instrumentality, corporate or otherwise, of either of them.

(8)        The terms "land occupier" or "occupier of land," and "landowner" or "owner of land" include any person, firm or corporation who shall hold title to or shall have contracted to purchase any lands lying within a soil and water conservation district organized under the provisions of this Chapter.

(9)        "Nominating petition" means a petition filed under the provisions of G.S. 139‑6 to nominate candidates for the office of supervisor of a soil and water conservation district.

(10)      Repealed by Session Laws 1993, c. 391, s. 1.

(11)      "Petition" means a petition filed under the provisions of Article 1 of this Chapter for the creation of a soil and water conservation district.

(12)      "State" means the State of North Carolina.

(13)      "Supervisor" means one of the members of the governing body of a district, elected or appointed in accordance with the provisions of this Chapter.

(14)      Repealed by Session Laws 1993, c. 391, s. 1.

(15)      "United States" or "agencies of the United States" includes the United States of America, the Soil Conservation Service of the United States Department of Agriculture, and any other agency or instrumentality, corporate or otherwise, of the United States of America.

(16)      Repealed by Session Laws 1993, c. 391, s. 1.

(17)      A "watershed improvement project" means a project of watershed improvement (whether involving flood prevention, drainage improvement, water supply, soil and water conservation, recreation facilities, fish and wildlife habitat, or other related purposes, singly or in combination) which is undertaken:

a.         Repealed by Session Laws 1993, c. 391, s. 1.

b.         By a soil and water conservation district under the provisions of Article 1 of Chapter 139 of the General Statutes or any local act granting similar powers.

c.         By a drainage district under the provisions of Chapter 156 of the General Statutes or any local act granting similar powers.

d.         By a county that is carrying out a county watershed improvement program under the provisions of Article 3 of Chapter 139 of the General Statutes or any local act granting similar powers.

e.         By any combination of the foregoing, acting as joint sponsors of a watershed improvement program.

f.          By any watershed, drainage or flood control project planned or carried out by the Soil Conservation Service, Tennessee Valley Authority or the Army Corps of Engineers.

(18)      A "watershed improvement work" means a single feature or facility or portion of a watershed improvement project, such as a water retarding or impoundment structure for one or more authorized watershed purposes or a section of improved stream channel or the land treatment measures associated with a water retarding structure. (1937, c. 393, s. 3; 1947, c. 131, s. 2; 1959, c. 781, s. 4; 1965, c. 582, s. 1; 1967, c. 987, s. 1; 1971, c. 1138, s. 1A; 1973, c. 1262, s. 38; 1993, c. 391, s. 1; 1995, c. 519, s. 5.)



§ 139-3.1: Repealed by Session Laws 1998-217, s. 14(a).

§ 139‑3.1:  Repealed by Session Laws 1998‑217, s.  14(a).



§ 139-4. Powers and duties of Soil and Water Conservation Commission generally.

§ 139‑4.  Powers and duties of Soil and Water Conservation Commission generally.

(a)        through (c) Repealed by Session Laws 1973, c. 1262, s. 38.

(d)        In addition to the duties and powers hereinafter conferred upon the Soil and Water Conservation Commission, it shall have the following duties and powers:

(1)        To offer such assistance as may be appropriate to the supervisors of soil and water conservation districts, organized as provided hereinafter, in the carrying out of any of their powers and programs.

(2)        To keep the supervisors of each of the several districts organized under the provisions of this Chapter informed of the activities and experience of all other districts organized hereunder, and to facilitate an interchange of advice and experience between such districts and cooperation between them.

(3)        To coordinate the programs of the several soil and water conservation districts organized hereunder so far as this may be done by advice and consultation.

(4)        To secure the cooperation and assistance of the United States and any of its agencies, and of agencies of this State, in the work of such districts.

(5)        To disseminate information throughout the State concerning the activities and programs of the soil and water conservation districts organized hereunder, and to encourage the formation of such districts in areas where their organization is desirable.

(6)        Upon the filing of a petition signed by all of the district supervisors of any one or more districts requesting a change in the boundary lines of said district or districts, the Commission may change such lines in such manner as in its judgment would best serve the interests of the occupiers of land in the area affected thereby.

(7)        To receive, review and approve or disapprove applications for planning assistance under the provisions of Public Law 566 (83rd Congress, as amended), and recommend priorities on such applications.

(8)        To supervise and review small watershed work plans pursuant to G.S. 139‑41.2 and 139‑47.

(9)        To create, implement, and supervise the Agriculture Cost Share Program for Nonpoint Source Pollution Control created pursuant to Part 9 of Article 21 of Chapter 143 of the General Statutes and the Community Conservation Assistance Program created pursuant to Part 11 of Article 21 of Chapter 143 of the General Statutes.

(10)      To review and approve or disapprove the application of a district supervisor for a grant under the Agriculture Cost Share Program for Nonpoint Source Pollution Control or the Community Conservation Assistance Program as provided by G.S. 139‑8(b).

(11)      To develop and implement a program for the approval of water quality and animal waste management systems technical specialists.

(12)      To develop and approve best management practices for use in the water quality protection programs of the Department of Environment and Natural Resources and to adopt rules that establish criteria governing approval of these best management practices.

(e)        A member of the Commission may apply for and receive a grant under the Agriculture Cost Share Program for Nonpoint Source Pollution Control and the Community Conservation Assistance Program if:

(1)        The member does not vote on the application or attempt to influence the outcome of any action on the application; and

(2)        The application is approved by the Secretary of Environment and Natural Resources. (1937, c. 393, s. 4; 1947, c. 131, s. 3; 1953, c. 255; 1957, c. 1374, s. 1; 1959, c. 781, s. 5; 1961, c. 746, s. 2; 1965, c. 582, s. 2; c. 932; 1971, c. 396; 1973, c. 1262, s. 38; 1981, c. 326, s. 1; 1995, c. 519, s. 1; 1997‑443, s. 11A.119(a); 2001‑284, s. 1; 2006‑78, s. 3.)



§ 139-5. Creation of soil and water conservation districts.

§ 139‑5.  Creation of soil and water conservation districts.

(a)        Any 25 occupiers of land lying within the limits of the territory proposed to be organized into a district may file a petition with the Soil and Water Conservation Commission asking that a soil and water conservation district be organized to function in the territory described in the petition. Such petition shall set forth:

(1)        The proposed name of said district.

(2)        That there is need, in the interest of the public health, safety, and welfare, for a soil and water conservation district to function in the territory described in the petition.

(3)        A description of the territory proposed to be organized as a district, which description shall not be required to be given by metes and bounds or by legal subdivisions, but shall be deemed sufficient if generally accurate.

(4)        A request that the Soil and Water Conservation Commission duly define the boundaries for such districts; that a referendum be held within the territory so defined on the question of the creation of a soil and water conservation district in such territory; and that the Commission determine that such a district be created.

Where more than one petition is filed covering parts of the same territory, the Soil and Water Conservation Commission may consolidate all or any such petitions.

Town or village lots or government‑owned or controlled lands may be included within the boundaries of any district. As used in this subsection: The term "government‑owned or controlled land" includes land owned or controlled by any governmental agency or subdivision, federal, State or local; and the term "town and village lots" means parcels or tracts on which no agricultural operations are conducted, or (being less than three acres in extent) whose production of agricultural products for home use or for sale during the immediately preceding calendar year was of less than two hundred and fifty dollars ($250.00) in value. This section applies to existing soil and water conservation districts as well as districts that may hereafter be formed. Insofar as it applies to existing districts it is intended to be declaratory of the present boundaries of such districts as defined by other charters.

(b)        Within 30 days after such a petition has been filed with the Soil and Water Conservation Commission, it shall cause due notice to be given of a proposed hearing upon the question of the desirability and necessity, in the interest of the public health, safety, and welfare, of the creation of such districts, upon the question of the appropriate boundaries to be assigned to such district, upon the propriety of the petition and other proceedings taken under this Chapter, and upon all questions relevant to such inquiries. All occupiers of land within the limits of the territory described in the petition, and of lands within any territory considered for addition to such described territory, and all other interested parties, shall have the right to attend such hearings and to be heard. If it shall appear upon the hearing that it may be desirable to include within the proposed district territory outside the area within which due notice of the hearing has been given, the hearing shall be adjourned and due notice of further hearing shall be given throughout the entire area considered for the inclusion of the district, and such further hearing held. After such hearing, if the Commission shall determine, upon the facts presented at such hearing and upon such other relevant facts and information as may be available, that there is need, in the interest of the public health, safety and welfare, for a soil and water conservation district to function in the territory considered at the hearing, it shall make and record such determination, and shall define, by metes and bounds or by legal subdivisions, the boundaries of such district. In making such determination and in defining such boundaries, the Commission shall give due weight and consideration to the topography or the area considered and of the state and composition of soils therein, the distribution of erosion, the prevailing land‑use practices, the desirability and necessity of including within the boundaries the particular lands under consideration and the benefits such lands may receive from being included within such boundaries, the relation of the proposed area to existing watersheds and agricultural regions, and to other soil and water conservation districts already organized or proposed for organization under the provisions of this Chapter, and such other physical, geographical and economic factors as are relevant, having due regard to the legislative determination set forth in G.S. 139‑2. The territory to be included within such boundaries need not be contiguous. If the Commission shall determine after such hearing after due consideration of the said relevant facts, that there is no need for a soil and water conservation district to function in the territory considered at the hearing, it shall make and record such determination and shall deny the petition. After six months shall have expired from the date of the denial of any such petition, subsequent petitions covering the same or substantially the same territory may be filed as aforesaid and new hearings held and determinations made thereon.

(c)        After the Commission has made and recorded a determination that there is need, in the interest of the public health, safety and welfare for the organization of a district in a particular territory and has defined the boundaries thereof, it shall consider the question whether the operation of a district within such boundaries with the powers conferred upon soil and water conservation districts in this Chapter is administratively practicable and feasible. To assist the Commission in the determination of such administrative practicability and feasibility, it shall be the duty of the Commission, within a reasonable time after entry of the finding that there is need for the organization of the proposed district and the determination of the boundaries thereof, to hold a referendum within the proposed district upon the proposition of the creation of the district, and to cause due notice of such referendum to be given. The question shall be submitted by ballots upon which the words "For creation of a soil and water conservation district of the lands below described and lying in the county(ies) of______, _______ and ______" and "Against creation of a soil and water conservation district of the lands below described and lying in the county(ies) of _______ and ______" shall appear with a square before each proposition and a direction to insert an X mark in the square before one or the other of said propositions as the voter may favor or oppose creation of such district. The ballot shall set forth the boundaries of such proposed district as determined by the Commission. All occupiers of land lying within the boundaries of the territory, as determined by the Soil and Water Conservation Commission, shall be eligible to vote in such referendum. Only such land occupiers shall be eligible to vote.

(d)        The Department of Environment and Natural Resources shall pay all expenses for the issuance of such notices and the conduct of such hearings and referenda, and shall supervise the conduct of such hearings and referenda. It shall issue appropriate regulations governing the conduct of such hearings and referenda, and providing for the registration prior to the date of the referendum of all eligible voters, or prescribing some other appropriate procedure for the determination of those eligible as voters in such referendum. No informality in the conduct of such referendum or in any matters relating thereto shall invalidate said referendum or the result thereof if notice thereof shall have been given substantially as herein provided and said referendum shall have been fairly conducted.

(e)        The Department of Environment and Natural Resources shall publish the results of such referendum and shall thereafter consider and determine whether the operation of the district within the defined boundaries is administratively practicable and feasible. If the Commission shall determine that the operation of such district is not administratively practicable and feasible, it shall record such determination and deny the petition. If the Commission shall determine that the operation of such district is administratively practicable and feasible, it shall record such in the manner hereinafter provided. In making such determination the Commission shall give due regard and weight to the attitudes of the occupiers of lands lying within the defined boundaries, the number of land occupiers eligible to vote in such referendum who shall have voted, the proportion of the votes cast in such referendum in favor of the creation of the district to the total number of votes cast, the approximate wealth and income of the land occupiers of the proposed district, the probable expense of carrying on erosion control operations within such district, and such other economic and social factors as may be relevant to such determination, having due regard to the legislative determination set forth in G.S. 139‑2: Provided, however, that the Commission shall not have authority to determine that the operations of the proposed district within the defined boundaries is administratively practicable and feasible unless at least a majority of the votes cast in the referendum upon the proposition of creation of the district shall have been cast in favor of the creation of such district.

(f)         If the Commission shall determine that the operation of the proposed district within the defined boundaries is administratively practicable and feasible, it shall appoint two temporary supervisors to act as the governing body of the district, who shall serve until supervisors are elected or appointed and qualify as provided in G.S. 139‑6 and 139‑7. Such district shall be a governmental subdivision of this State and a public body corporate and politic, upon the taking of the following proceedings:

The two appointed temporary supervisors shall present to the Secretary of State an application signed by them which shall set forth (and such application need contain no detail other than the mere recitals):

(1)        That a petition for the creation of the district was filed with the Soil and Water Conservation Commission pursuant to the provisions of this Chapter and that the proceedings specified in this Chapter were taken pursuant to such petition; that the application is being filed in order to complete the organization of the district as a governmental subdivision and public body, corporate and politic under this Chapter; and that the Commission has appointed them as supervisors;

(2)        The name and official residence of each of the temporary supervisors, together with a certified copy of the appointment evidencing their right to office;

(3)        The name which is proposed for the district; and

(4)        The location of the principal office of the supervisors of the district.

The application shall be subscribed and sworn to by each of the said temporary supervisors before an officer authorized by the laws of this State to take and certify oaths, who shall certify upon the application that he personally knows the temporary supervisors and knows them to be the officers as affirmed in the application, and that each has subscribed thereto in the officer's presence. The application shall be accompanied by a statement by the Soil and Water Conservation Commission, which shall certify (and such statement need contain no detail other than the mere recitals) that a petition was filed, notice issued, and hearing held as aforesaid, that the Commission did duly determine that there is need, in the interest of the public health, safety and welfare, for a soil and water conservation district to function in the proposed territory and did define the boundaries thereof; that notice was given and a referendum held on the question of the creation of such district, and that the result of such referendum showed a majority of the votes cast in such referendum to be in favor of the creation of the district; that thereafter the Commission did duly determine that the operation of the proposed district is administratively practicable and feasible. The said statement shall set forth the boundaries of the district as they have been defined by the Commission.

The Secretary of State shall examine the application and statement and, if he finds that the name proposed for the district is not identical with that of any other soil and water conservation district of this State or so nearly similar as to lead to confusion or uncertainty, he shall receive and file them and shall record them in an appropriate book of record in his office. If the Secretary of State shall find that the name proposed for the district is identical with that of any other soil and water conservation district of this State, or so nearly similar as to lead to confusion and uncertainty, he shall certify such fact to the Soil and Water Conservation Commission, which shall thereupon submit to the Secretary of State a new name for the said district, which shall not be subject to such defects. Upon receipt of such new name, free of such defects, the Secretary of State shall record the application and statement, with the name so modified, in an appropriate book of record in his office. When the application and statement have been made, filed and recorded, as herein provided, the district shall constitute a governmental subdivision of this State and a public body corporate and politic. The Secretary of State shall make and issue to the said supervisors a certificate, under the seal of the State, of the due organization of the said district, and shall record such certificate with the application and statement. The boundaries of such district shall include the territory as determined by the Soil and Water Conservation Commission as aforesaid, but in no event shall they include any area included within the boundaries of another soil and water conservation district organized under the provisions of this Chapter.

(g)        After six months shall have expired from the date of entry of a determination by the Soil and Water Conservation Commission that operation of a proposed district is not administratively practicable and feasible, and denial of a petition pursuant to such determination, subsequent petitions may be filed as aforesaid, and action taken thereon in accordance with the provisions of this Chapter.

(h)        Petitions for including additional territory within an existing district may be filed with the Soil and Water Conservation Commission, and the proceedings herein provided for in the case of petitions to organize a district shall be observed in the case of petitions for such inclusions. The Commission shall prescribe the form for such petitions, which shall be as nearly as may be in the form prescribed in this Chapter for petitions to organize a district. Where the total number of land occupiers in the area proposed for inclusion shall be less than 25, the petition may be filed when signed by two thirds of the occupiers of such area, and in such case no referendum need be held. In referenda petitions for such inclusion, all occupiers of land lying within the proposed additional area shall be eligible to vote.

(i)         In any suit, action or proceeding involving the validity or enforcement of, or relating to any contract, proceeding or action of the district, the district shall be deemed to have been established in accordance with the provisions of this Chapter upon proof of the issuance of the aforesaid certificate by the Secretary of State. A copy of such certificate duly certified by the Secretary of State shall be admissible in evidence in any such suit, action, or proceeding and shall be proof of the filing and contents thereof. (1937, c. 393, s. 5; 1947, c. 131, s. 4; 1959, c. 781, s. 6; 1965, c. 582, s. 3; 1973, c. 1262, s. 38; 1977, c. 771, s. 4; 1989, c. 727, s. 218(91); 1997‑443, s. 11A.119(a).)



§ 139-6. District board of supervisors - elective members; certain duties.

§ 139‑6.  District board of supervisors  elective members; certain duties.

After the issuance of the certificate of organization of the soil and water conservation district by the Secretary of State, an election shall be held in each county of the district to elect the members of the soil and water conservation district board of supervisors as herein provided.

The district board of supervisors shall consist of three elective members to be elected in each county of the district, and that number of appointive members as provided in G.S. 139‑7. Upon the creation of a district, the first election of the members shall be held at the next succeeding election for county officers.

All elections for members of the district board of supervisors shall be held at the same time as the regular election for county officers beginning in November 1974. The election shall be nonpartisan and no primary election shall be held. The election shall be held and conducted by the county board of elections.

Candidates shall file their notice of candidacy on forms prescribed by the county board of elections. The notice of candidacy must be filed no earlier than noon on the second Monday in June and no later than noon on the first Friday in July preceding the election. The candidate shall pay a filing fee of five dollars ($5.00) at the time of filing the notice of candidacy.

Beginning with the election to be held in November 1974, the two candidates receiving the highest number of votes shall be elected for a term of four years, and the candidate receiving the next highest number of votes shall be elected for a term of two years; thereafter, as their terms expire, their successors shall be elected for terms of four years. If the position of district supervisor is not filled by failure to elect, then the office shall be deemed vacant upon the expiration of the term of the incumbent, and the office shall be filled as provided in G.S. 139‑7.

The persons elected in 1974 and thereafter shall take office on the first Monday in December following their election.

The terms of the present members of the soil and water conservation districts, both elective and appointive members, are hereby extended to or terminated on the first Monday in December 1974.

All qualified voters of the district shall be eligible to vote in the election. Except as provided in this Chapter, the election shall be held in accordance with the applicable provisions of Articles 23 and 24 of Chapter 163 of the General Statutes.

The district board of supervisors, after the appointment of the appointive members has been made, shall select from its members a chairman, a vice‑chairman and a secretary. It shall be the duty of the district board of supervisors to perform those powers, duties, and authority conferred upon supervisors under this Chapter; to develop annual county and district goals and plans for soil conservation work therein; to request agencies, whose duties are such as to render assistance in soil and water conservation, to set forth in writing what assistance they may have available in the county and district. (1937, c. 393, s. 6; 1947, c. 131, s. 5; 1949, c. 268, s. 1; 1957, c. 1374, s. 2; 1963, c. 815; 1973, c. 502, s. 1; 1975, c. 798, s. 4; 1979, c. 519, s. 1; 1981, c. 560, s. 3; 2002‑159, s. 55(h).)



§ 139-7. District board of supervisors - appointive members; organization of board; certain powers and duties.

§ 139‑7.  District board of supervisors  appointive members; organization of board; certain powers and duties.

The governing body of a soil and water conservation district shall consist of the three elective supervisors from the county or counties in the district, together with the appointive members appointed by the Soil and Water Conservation Commission pursuant to this section, and shall be known as the district board of supervisors. When a district is composed of less than four counties, the board of supervisors of each county shall on or before October 31, 1978, and on or before October 31 as the terms of the appointive supervisors expire, recommend in writing two persons from the district to the Commission to be appointed to serve with the elective supervisors. If the names are not submitted to the Commission as required, the office shall be deemed vacant on the date the term is set to expire and the Commission shall appoint two persons of the district to the district board of supervisors to serve with the elected supervisors. The Commission shall make its appointments prior to or at the November meeting of the Commission. Appointive supervisors shall take office on the first Monday in December following their appointment. Such appointive supervisors shall serve for a term of four years, and thereafter, as their terms expire, their successors shall serve for a term of four years. The terms of office of all appointive supervisors who have heretofore been lawfully appointed for terms the final year of which presently extends beyond the first Monday in December are hereby terminated on the first Monday in December of the final year of appointment. Vacancies for any reason in the appointive supervisors shall be filled for the unexpired term by the appointment of a person by the Commission from the district in which the vacancy occurs. Vacancies for any reason in the elected supervisors shall be filled for the unexpired term by appointment by the Commission of a person from the county in the district in which the vacancy occurs.

In those districts composed of four or more counties, the Commission may, but is not required to, appoint two persons from the district without recommendation from the board of supervisors, to serve as district supervisors along with the elected members of the board of supervisors. Such appointments shall be made at the same time other appointments are made under this section, and the persons appointed shall serve for a term of four years.

The supervisors shall designate a chairman and may, from time to time, change such designation. A simple majority of the board shall constitute a quorum for the purpose of transacting the business of the board, and approval by a majority of those present shall be adequate for a determination of any matter before the board, provided at least a quorum is present. Supervisors of soil and water conservation districts shall be compensated for their services at the per diem rate and allowed travel, subsistence and other expenses, as provided for State boards, commissions and committees generally, under the provisions of G.S. 138‑5; provided, that when per diem compensation and travel, subsistence, or other expense is claimed by any supervisor for services performed outside the district for which such supervisor ordinarily may be appointed or elected to serve, the same may not be paid unless prior written approval is obtained from the Department of Environment and Natural Resources.

The supervisors may employ a secretary, technical experts, whose qualifications shall be approved by the Department, and such other employees as they may require, and shall determine their qualifications, duties and compensation. The supervisors may call upon the Attorney General of the State for such legal services as they may require. The supervisors may delegate to their chairman, to one or more supervisors, or to one or more agents, or employees such powers and duties as they may deem proper. The supervisors shall furnish to the Soil and Water Conservation Commission, upon request, copies of such ordinances, rules, regulations, orders, contracts, forms, and other documents as they shall adopt or employ, and such other information concerning their activities as it may require in the performance of its duties under this Chapter.

The supervisors shall provide for the execution of surety bonds for all employees and officers who shall be entrusted with funds or property; shall provide for the keeping of a full and accurate record of all proceedings and of all resolutions, regulations, and orders issued or adopted; and shall provide for an annual audit of the accounts of receipts and disbursements. In any given year, if the supervisors provide for an internal audit, and the supervisor serving as chairman certifies, under oath, that this internal audit is a true and accurate reflection of the accounts of receipts and disbursements, then the supervisors shall not be required, notwithstanding the provisions of G.S. 159‑34, to provide for an audit of the accounts of receipts and disbursements by a certified public accountant or by an accountant certified by the Local Government Commission. Any supervisor may be removed by the Soil and Water Conservation Commission upon notice and hearing, for neglect of duty, incompetence or malfeasance in office, but for no other reason.

The supervisors may invite the legislative body of any municipality or county located near the territory comprised within the district to designate a representative to advise and consult with the supervisors of the district on all questions of program and policy which may affect the property, water supply, or other interests of such municipality or county.

All district supervisors whose terms of office expire prior to the first Monday in January, 1948, shall hold over and remain in office until supervisors are elected or appointed and qualify as provided in this Chapter, as amended. The terms of office of all district supervisors, who have heretofore been elected or appointed for terms extending beyond the first Monday in January, 1948, are hereby terminated on the first Monday in January, 1948. (1937, c. 393, s. 7; 1943, c. 481; 1947, c. 31, ss. 6, 7; 1957, c. 1374, s. 3; 1963, c. 563; 1973, c. 502, s. 2; c. 1262, s. 38; 1977, c. 387; c. 771, s. 4; 1979, c. 519, s. 2; 1981, c. 330; 1989, c. 66, s. 1; c. 727, s. 218(92); 1991, c. 689, s. 166; 1997‑443, s. 11A.119(a).)



§ 139-8. Powers of districts and supervisors.

§ 139‑8.  Powers of districts and supervisors.

(a)        A soil and water conservation district organized under the provisions of this Article shall constitute a governmental subdivision of this State, and a public body corporate and politic, exercising public powers, and such district, and the supervisors thereof, shall have the following powers in addition to others granted in other sections of this Chapter:

(1)        To conduct surveys and investigations relating to the character of soil erosion and floodwater and sediment damages, and to the conservation, utilization, and disposal of water, the development of water resources, and the preventive and control measures and works of improvement needed, to publish the results of such surveys and investigations, and to disseminate information concerning such preventive and control measures and works of improvement.

(2)        To carry out preventive and control measures and works of improvement for flood prevention or the conservation, utilization, and disposal of water and development of water resources within the district, including, but not limited to, engineering operations, methods of cultivation, the growing of vegetation, changes in use of land, and the measures listed in subsection (a), subdivision (3) of G.S. 139‑2, on lands owned or controlled by this State or any of its agencies, with the cooperation of the agency administering and having jurisdiction thereof, and on any other lands within the district upon obtaining the consent of the occupiers of such lands or the necessary rights or interest in such lands.

(3)        To cooperate, or enter into agreements with, and within the limits or appropriations duly made available to it by law, to furnish financial or other aid to, any agency, governmental or otherwise, or any occupiers of land within the district, in the carrying on of erosion control and prevention operations and works of improvement for flood prevention or the conservation, utilization, and disposal of water and development of water resources within the district, subject to such conditions as the supervisors may deem necessary to advance the purposes of this Chapter.

(4)        To obtain options upon and to acquire by purchase, exchange, lease, gift, grant, bequest, devise, or otherwise, any property, real or personal, or rights or interests therein; to maintain, administer, and improve any properties acquired, to receive income from such properties and to expend such income in carrying out the purposes and provisions of this Chapter; and to sell, lease, or otherwise dispose of its property or interests therein in furtherance of the purposes and the provisions of this Chapter.

(5)        To make available, on such terms as it shall prescribe, to land occupiers within the district, agricultural and engineering machinery and equipment, fertilizer, seeds and seedlings, and such other material or equipment as will assist such land occupiers to carry on operations upon their lands for the conservation of soil resources and for the prevention and control of soil erosion and for flood prevention or the conservation, development, utilization, and disposal of water and the development of water resources.

(6)        To construct, improve, operate, and maintain such structures, works and projects as may be necessary or convenient for the performance of any of the operations authorized in this Chapter, including watershed improvement structures, works, and projects as well as any other structures, works, and projects which the district is authorized to undertake.

(7)        To develop comprehensive plans for the conservation of soil resources and for the control and prevention of soil erosion and for flood prevention or the conservation, utilization and disposal of water and development of water resources, within the district, which plans shall specify in such detail as may be possible, the acts, procedures, performances, and avoidances which are necessary or desirable for the effectuation of such plans, including the specification of engineering operations, methods of cultivation, the growing of vegetation, cropping programs, tillage practices, and changes in use of land; and to bring such plans and information to the attention of occupiers of lands within the district.

(8)        To act as agent for the United States, or any of its agencies, in connection with the acquisition, construction, operation, or administration of any project for soil conservation, erosion control, erosion prevention, flood prevention, or for the conservation, utilization, and disposal of water and development of water resources, or combinations thereof, within its boundaries; to accept donations, gifts, and contributions in money, services, materials, or otherwise, from the United States or any of its agencies, or from this State or any of its agencies, and to use or expend such moneys, services, materials, or other contributions in carrying on its operations, except that all forest tree seedlings shall be obtained insofar as available from the Department of Environment and Natural Resources in cooperation with the United States Department of Agriculture.

(9)        To sue and be sued in the name of the district; to have a seal, which seal shall be judicially noticed; to have perpetual succession unless terminated as hereinafter provided; to make and execute contracts and other instruments necessary or convenient to the exercise of its powers; to make, and from time to time amend and repeal, rules and regulations not inconsistent with this Chapter, to carry into effect its purposes and powers.

(10)      As a condition to the extending of any benefits under this Chapter to, or the performance of work upon, any lands not owned or controlled by this State or any of its agencies, the supervisors may require contributions in money, services, materials, or otherwise to any operations conferring such benefits, and may require land occupiers to enter into and perform such agreement or covenants as to the permanent use of such lands as will tend to prevent or control erosion and prevent floodwater and sediment damages therein.

(11)      No provision with respect to the acquisition, operation, or disposition of property by other public bodies shall be applicable to a district organized hereunder unless the legislature shall specifically so state.

(12)      Nothing contained in this Chapter shall authorize or allow the withdrawal of water from a watershed or stream except to the extent and degree now permissible under the existing common and statute law of this State; nor to change or modify such existing common or statute law with respect to the relative rights of riparian owners or others concerning the use or disposal of water in the streams of this State; nor to authorize a district, its officers or governing body or any other person, firm, corporation (public or private), body politic or governmental agency to utilize or dispose of water except in the manner and to the extent permitted by the existing common and statute law of this State.

(13)      To assist the Commission in the implementation and supervision of the Agriculture Cost Share Program for Nonpoint Source Pollution Control created pursuant to G.S. 143‑215.74 and to assist in the implementation and supervision of any other program intended to protect water quality administered by the Department of Environment and Natural Resources by providing technical assistance, allocating available grant monies, and providing any other assistance that may by required or authorized by any provision of federal or State law.

(b)        A district supervisor may apply for and receive a grant under the Agriculture Cost Share Program for Nonpoint Source Pollution Control created pursuant to Part 9 of Article 21 of Chapter 143 of the General Statutes or the Community Conservation Assistance Program created pursuant to Part 11 of Article 21 of Chapter 143 of the General Statutes if:

1.         The district supervisor does not vote on the application or attempt to influence the outcome of any action on the application; and

2.         The application is approved by the Commission. (1937, c. 398, s. 8; 1939, c. 341; 1959, c. 781, s. 7; 1969, c. 711, s. 1; 1973, c. 1262, s. 38; 1977, c. 771, s. 4; 1989, c. 727, s. 218(93); 1995, c. 519, ss. 2, 3; 1997‑443, s. 11A.119(a); 2006‑78, s. 4.)



§ 139-8.1. Purposes of Chapter.

§ 139‑8.1.  Purposes of Chapter.

(a)        It is hereby declared that the provisions of General Statutes Chapter 139 were intended to authorize the maintenance of watershed improvement works and projects, as well as watershed improvement structures. All expenditures heretofore incurred by any local watershed sponsor for any such maintenance of works, projects, or structures are hereby validated and confirmed.

(b)        The proceeds of any tax heretofore approved by the voters of a  county for a county watershed improvement program, or authorized by special or local act for a county watershed improvement program, may be expended for such maintenance of works and projects, as well as structures, if the board of county commissioners or other watershed governing body after a public hearing determines that the proceeds should be so expended. Notice of such hearing shall be published as provided for notices under Article 2 of General Statutes Chapter 139.

(c)        The proceeds of any tax hereafter approved by the voters of a county for a watershed improvement program may be expended for such maintenance of works and projects, as well as structures, with or without the holding of a public hearing as designated by subsection (b) of this section, even though any election procedures preliminary to the vote approving the tax may have been initiated prior to the ratification of this section.

(d)        No action based on the alleged invalidity of the expenditures herein confirmed or of the use of tax proceeds herein authorized shall lie after January 1, 1970, to enjoin or contest any such expenditure or any such use of tax proceeds. (1969, c. 711, s. 1.)



§ 139-9. Adoption of land-use regulations.

§ 139‑9.  Adoption of land‑use regulations.

The supervisors of any district shall have authority to formulate regulations governing the use of lands within the district in the interest of conserving the soil and soil resources and preventing and controlling soil erosion. The supervisors may conduct such public meetings and public hearings upon tentative regulations as may be necessary to assist them in this work. The supervisors shall not have authority to enact such land‑use regulations into law until after they shall have caused due notice to be given of their intention to conduct a referendum for submission of such regulations to the occupiers of lands lying within the boundaries of the district for their indication of approval or disapproval of such proposed regulations, and until after the supervisors have considered the result of such referendum. The proposed regulations shall be embodied in a proposed ordinance. Copies of such proposed ordinance shall be available for the inspection of all eligible voters during the period  between publication of such notice and the date of the referendum. The notices of the referendum shall recite the contents of such proposed ordinance, or shall state where copies of such proposed ordinance may be examined. The question shall be submitted by ballots, upon which the words "For approval of proposed ordinance number______, prescribing land‑use regulations for conservation of soil and prevention of erosion" and "Against approval of proposed ordinance number______, prescribing land‑use regulations for conservation of  soil and prevention of erosion" shall appear, with a square before each proposition and a direction to insert an X mark in the square before one or the other of said propositions as the voter may favor or oppose approval of such proposed ordinance. The supervisors shall supervise such referendum, shall prescribe appropriate regulations, governing the conduct thereof, and shall publish the result thereof. All occupiers of lands within the district shall be eligible to vote in such referendum. Only such land occupiers shall be eligible to vote. No informalities in the conduct of such referendum or in any matters relating thereto shall invalidate said referendum or the result thereof if notice thereof shall have been given substantially as herein provided and said referendum shall have been fairly conducted.

The supervisors shall not have authority to enact such proposed ordinance into law unless at least two thirds of the votes cast in such referendum shall have been cast for approval of the said proposed ordinance. The approval of the proposed ordinance by a two thirds of the votes cast in such referendum shall not be deemed to require the supervisors to enact such proposed ordinance into law. Land‑use regulations prescribed in ordinances adopted pursuant to the provisions of this section by the supervisors of any district shall have the force and effect of law in the said district and shall be binding and obligatory upon all occupiers of lands within such district.

Any occupier of land within such district may at any time file a petition with the supervisors asking that any or all of land‑use regulations prescribed in any ordinance adopted by the supervisors under the provisions of this section shall be amended, supplemented, or repealed. Land‑use regulations prescribed in any ordinance adopted pursuant to the provisions of this section shall not be amended, supplemented, or repealed except in accordance with the procedure prescribed in this section for adoption of land‑use regulations. Referenda on adoption, amendment, supplementation, or repeal of land‑ use regulations shall not be held more often than once in six months.

The regulations to be adopted by the supervisors under the provisions of this section may include:

(1)        Provisions requiring the carrying out of necessary engineering  operations, including the construction of terraces, terrace outlets, check dams, dikes, ponds, ditches, and other necessary structures.

(2)        Provisions requiring observance of particular methods of cultivation including contour cultivating, contour furrowing, lister furrowing, sowing, planting, strip cropping, seeding, and planting of lands to water‑conserving and erosion‑ preventing plants, trees and grasses, forestation, and reforestation.

(3)        Specifications of cropping programs and tillage practices to be observed.

(4)        Provisions requiring the retirement from cultivation of highly erosive areas or of areas on which erosion may not be adequately controlled if cultivation is carried on.

(5)        Provisions for such other means, measures, operations, and programs as may assist conservation of soil resources and prevent or control soil erosion in the district, having due regard to the legislative findings set forth in G.S. 139‑2.

The regulations shall be uniform, throughout the territory comprised within the district except that the supervisors may classify the lands within the district with reference to such factors as soil type, degree of slope, degree of erosion threatened or existing, cropping and tillage practices in use, and other relevant factors, and may provide regulations varying with the type or class of land affected, but uniform as to all lands within each class or type. Copies of land‑use regulations adopted under the provisions of this section shall be printed and made available to all occupiers of lands lying within the district. (1937, c. 393, s. 9.)



§ 139-10. Enforcement of land-use regulations.

§ 139‑10.  Enforcement of land‑use regulations.

The supervisors shall have authority to go upon any lands within the district to determine whether land‑use regulations adopted under the provisions of G.S. 139‑9 are being observed. The supervisors are further authorized to provide by ordinance that any land occupier who shall sustain damages from any violation of such regulations by any other land occupier may recover damages at law from such other land occupier for such violation. (1937, c. 393, s. 10.)



§ 139-11. Nonobservance of prescribed regulations; performance of work under the regulations by the supervisors.

§ 139‑11.  Nonobservance of prescribed regulations; performance of work under the regulations by the supervisors.

Where the supervisors of any district shall find that any of the provisions of land‑use regulations prescribed in an ordinance adopted in accordance with the provisions of G.S. 139‑9 are not being observed on particular lands, and that such nonobservance tends to increase erosion on such lands and its interfering with the prevention of control of erosion on other lands within the district, the supervisors may present to the superior court for the county or counties within which the lands of the defendant lie a petition, duly verified, setting forth the adoption of the ordinance prescribing land‑ use regulations, the failure of the defendant land occupier to observe such regulations, and to perform particular work, operations, or avoidances as required thereby, and that such nonobservance tends to increase erosion on such lands and is interfering with the prevention or control of erosion on other lands within the district, and praying the court to require the defendant to perform the work, operations, or avoidances within a reasonable time and to order that if the defendant shall fail so to perform, the supervisors may go on the land, perform  the work or other operations or otherwise bring the condition of such  lands into conformity with the requirements of such regulations, and recover the cost and expenses thereof, with interest, from the occupier of such land. Upon the presentation of such petition, the court shall cause process to be issued against the defendant, and shall hear the case. If it appear to the court that testimony is necessary for the proper disposition of the matter, it may take evidence, or appoint a referee to take such evidence as it may direct and report the same to the court with his findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which the determination of the court shall be made. The court may dismiss the petition, or it may require the defendant to perform the work, operations, or avoidances, and may provide that upon the failure of the defendant to initiate such performance within the time specified in the order of the court, and to prosecute the same to completion with reasonable diligence, the supervisors may enter upon the lands involved and perform the work or operations or otherwise bring the condition of such lands into conformity with the requirements of the regulations and recover the costs and expenses thereof, with interest at the rate of five per centum (5%) per annum,  from the occupier of such lands.

The court shall retain jurisdiction of the case until after the work has been completed. Upon completion of such work pursuant to such order of the court the supervisors may file a petition with the court, a copy of which shall be served upon the defendant in the case, stating the costs and expenses sustained by them in the performance of the work and praying judgment therefor with interest. The court shall have jurisdiction to enter judgment for the amount of such costs and expenses, with interest at the rate of five per centum (5%) per annum until paid, together with the costs of suit, including a reasonable attorney's fee to be fixed by the court. This judgment, when filed in  accordance with the provisions of G.S. 1‑234, shall constitute a lien upon such lands. (1937, c. 393, s. 11.)



§ 139-12. Cooperation between districts.

§ 139‑12.  Cooperation between districts.

The supervisors of any two or more districts organized under the provisions of this Chapter may cooperate with one another in the exercise of any or all powers conferred in this Chapter. (1937, c. 393, s. 12.)



§ 139-13. Discontinuance of districts.

§ 139‑13.  Discontinuance of districts.

At any time after five years after the organization of a district under the provisions of this Chapter, any 25 occupiers of land lying within the boundaries of such districts may file a petition with the Soil and Water Conservation Commission praying that the operations of the district be terminated and the existence of the district discontinued. The Commission may conduct such public meetings and public hearings upon such petition as may be necessary to assist it in the consideration thereof. Within 60 days after such a petition has been received by the Commission it shall give due notice of the holding of a referendum, and shall supervise such referendum, and issue appropriate regulations governing the conduct thereof, the question to be submitted by ballots upon which the words "For terminating the existence of the ______ (name of the soil and water conservation district to be here inserted)" and "Against terminating the existence of the ______ (name of the soil and water conservation district to be here inserted)" shall appear with a square before each proposition and a direction to insert an X mark in the square before one or the other of said propositions as the voter may favor or oppose discontinuance of such district. All occupiers of lands lying within the boundaries of the district shall be eligible to vote in such referendum. Only such land occupiers shall be eligible to vote. No informalities in the conduct of such referendum or in any matters relating thereto shall invalidate said referendum or the result thereof if notice thereof shall have been given substantially as herein provided and said referendum shall have been fairly conducted.

The Department of Environment and Natural Resources shall publish the result of such referendum and shall thereafter consider and determine whether the continued operation of the district within the defined boundaries is administratively practicable and feasible. If the Commission shall determine that the continued operation of such district is administratively practicable and feasible, it shall record such determination and deny the petition. If the Commission shall determine that the continued operation of such district is not administratively practicable and feasible, it shall record such determination and shall certify such determination to the supervisors of the district. In making such determination the Commission shall give due regard and weight to the attitudes of the occupiers of lands lying within the district, the number of land occupiers eligible to vote in such referendum who shall have voted, the proportion of the votes cast in such referendum in favor of the discontinuance of the district to the total number of votes cast, the approximate wealth and income of the land occupiers of the district, the probable expense of carrying on erosion control operations within such district, and such other economic and social factors as may be relevant to such determination, having due regard to the legislative findings set forth in G.S. 139‑2: Provided, however, that the Commission shall not have authority to determine that the continued operation of the district is administratively practicable and feasible unless at least a majority of the votes cast in the referendum shall have been cast in favor of the continuance of such district.

Upon receipt from the Soil and Water Conservation Commission of a certification that the Commission has determined that the continued operation of the district is not administratively practicable and feasible, pursuant to the provisions of this section, the supervisors shall forthwith proceed to terminate the affairs of the district. The supervisors shall dispose of all property belonging to the district at public auction and shall pay over the proceeds of such sale to be covered into the State treasury. The supervisors shall thereupon file an application, duly verified, with the Secretary of State for the discontinuance of such district, and shall transmit with such application the certificates of the Soil and Water Conservation Commission setting forth the determination of the Commission that the continued operation of such district is not administratively practicable and feasible. The application shall recite that the property of the district has been disposed of and the proceeds paid over as in this section provided, and shall set forth a full accounting of such properties and proceeds of the sale. The Secretary of State shall issue to the supervisors a certificate of dissolution and shall record such certificate in an appropriate book of record in his office.

Upon issuance of a certificate of dissolution under the provisions of this section, all ordinances and regulations theretofore adopted and in force within such districts shall be of no further force and effect. All contracts theretofore entered into, to which the district or supervisors are parties, shall remain in force and effect for the period provided in such contracts. The Soil and Water Conservation Commission shall be substituted for the district or supervisors as party to such contracts. The Commission shall be entitled to all benefits and subject to all liabilities under such contracts and shall have the same right and liability to perform, to require performance, to sue and be sued thereon, and to modify or terminate such contracts by mutual consent or otherwise as the supervisors of the district would have had. Such dissolution shall not affect the lien of any judgment entered under the provisions of G.S. 139‑11, nor the pendency of any action instituted under the provisions of such section, and the Commission shall succeed to all the rights and obligations of the district or supervisors as to such liens and actions.

The Soil and Water Conservation Commission shall not entertain petitions for the discontinuance of any district nor conduct referenda upon such petitions, nor make determinations pursuant to such petitions, in accordance with the provisions of this Chapter, more often than once in five years. (1937, c. 393, s. 13; 1973, c. 1262, s. 38; 1977, c. 771, s. 4; 1989, c. 727, s. 218(94); 1997‑443, s. 11A.119(a).)



§ 139-14. Dividing large districts.

§ 139‑14.  Dividing large districts.

Whenever the Soil and Water Conservation Commission shall receive a petition from any board of district supervisors signed by all supervisors of such district, the Commission shall have the authority to divide such district into two or more districts. The governing bodies of the resulting districts shall be composed of supervisors in the same manner and in the same number as is provided in G.S. 139‑6 and 139‑7. Upon the creating of new districts through dividing an existing district under the provisions of this section, the Commission shall appoint all district supervisors necessary to give such district its full quota of supervisors who shall serve until regular supervisors are elected or appointed, as the case may be, at the time of the next regular election of supervisors. The Commission shall assign a name to each district resulting from the division of the district under the provisions of this section and do all other things necessary to complete the organization of such new districts and place them on an operating basis. (1947, c. 131, s. 8; 1973, c. 1262, s. 38.)



§ 139-15. "County committeeman" construed to mean "county supervisor"; powers and duties.

§ 139‑15.  "County committeeman" construed to mean "county supervisor"; powers and duties.

Wherever the words "county committeeman" or "county committeemen" appear in this Chapter, the same shall be construed to mean "county supervisor" or "county supervisors"; and each such county committeeman or county supervisor shall receive the same compensation and have and exercise the same rights, powers, duties, responsibilities and voting privileges granted to or imposed upon district supervisors in respect to soil conservation activities under the provisions of this Chapter. (1949, c. 268, s. 2.)



§§ 139-16 through 139-20: Repealed by Session Laws 1993, c. 391, ss. 2-6.

Article 2.

Watershed Improvement Districts.

§§ 139‑16 through 139‑20:  Repealed by Session Laws 1993, c.  391, ss. 2‑6.



§ 139-20.1. Validation of creation of certain districts.

§ 139‑20.1.  Validation of creation of certain districts.

All actions had and taken prior to March 1, 1963, by supervisors of soil and water conservation districts, boards of county commissioners, boards of election, registrars, or other officials in the course of attempting to form and create watershed improvement districts, are hereby ratified, approved, validated and confirmed, as if accomplished in full and complete compliance with the law, and any watershed improvement district with respect to which formation may have been attempted and completed prior to March 1, 1963, is hereby declared to be lawfully formed, created, and in all respects constituted a legal and valid watershed improvement district. (1963, c. 918, s. 1.)



§§ 139-21 through 139-30: Repealed by Session Laws 1993, c. 391, ss. 7-16.

§§ 139‑21 through 139‑30:  Repealed by Session Laws 1993, c.  391, ss. 7‑16.



§ 139-31. Repealed by Session Laws 1963, c. 1228, s. 9.

§ 139‑31.  Repealed by Session Laws 1963, c. 1228, s. 9.



§§ 139-32 through 139-36: Repealed by Session Laws 1993, c. 391, ss. 17-21.

§§ 139‑32 through 139‑36:  Repealed by Session Laws 1993, c.  391, ss. 17‑21.



§§ 139-37 through 139-37.1: Recodified as §§ 139-48, 139-49 by Session Laws 1993, c. 391, ss. 22, 23.

§§ 139‑37 through 139‑37.1:  Recodified as §§ 139‑48, 139‑49 by Session Laws 1993, c.  391, ss. 22, 23.



§ 139-38: Repealed by Session Laws 1993, c. 391, s. 24.

§ 139‑38:  Repealed by Session Laws 1993, c.  391, s. 24.



§ 139-39. Alternative method of financing watershed improvement programs by special county tax.

Article 3.

Watershed Improvement Programs; Expenditure by Counties.

§ 139‑39.  Alternative method of financing watershed improvement programs by special county tax.

The board of county commissioners in any county is authorized to call a special election to determine whether it be the will of the qualified voters of the county that they levy and cause to be collected annually, at the same time and in the same manner as the general county taxes are levied and collected, a special tax at a rate not to exceed twenty‑five cents (25¢) on each one hundred dollars ($100.00) valuation of property in said county, to be known as a "Watershed Improvement Tax," the funds therefrom, if the levy be authorized by the voters of said county, to be used for the prevention of flood water and sediment damages, and for furthering the conservation, utilization and disposal of water and the development of water resources. (1959, c. 781, s. 10; 1967, c. 987, s. 8.)



§ 139-40. Conduct of election.

§ 139‑40.  Conduct of election.

(a)        There shall be no new registration of voters for such an election. Registration shall be open for registration of new voters in said county and registration of any and all legal residents of said county, who are or could legally be enfranchised as qualified voters for regular general elections, shall be carried out in accordance with the general election laws of the State of North Carolina as provided for local elections. Notice of such registration of new voters shall be published in a newspaper circulated in said county, once, not less than 55 days before and not more than 65 days before the election, stating the hours and days for registration. The special election, if called, shall be under the control and supervision of the county board of elections.

(b)        The form of the question shall be substantially the words "For Watershed Improvement Tax of Not More Than ______ Cents Per One Hundred Dollar ($100.00) Valuation," and "Against Watershed Improvement Tax of Not More Than ______ Cents Per One Hundred Dollar ($100.00) Valuation," which alternates shall appear separated from each other on one ballot containing opposite, and to the left of each alternate, squares of appropriate size in one of which squares the voter may make a mark "X" to designate the voter's choice for or against such tax, provided, the board of county commissioners may vary the aforesaid form of the question to be placed upon the ballot for the watershed improvement tax election in such manner as the board deems appropriate, and the board of elections shall cause to be placed upon the ballot such form of the question as may be requested by the board of county commissioners. The board of county commissioners shall designate the amount of the maximum annual rate of such tax to be levied, which amount may be less than but may not exceed twenty‑five cents (25¢) on the one hundred dollar ($100.00) valuation of property in the county, and said amount shall be stated on the ballot in the question to be voted upon. Such ballot shall be printed on white paper and each polling place shall be supplied with a sufficient number of ballots not later than the day before the election. At such special election the election board shall cause to be placed at each voting precinct in said county a ballot box marked "Watershed Improvement Tax Election".

(c)        The duly appointed judges and other election officials who are named and fixed by the county board of elections shall count the ballots so cast in such election and the results of the election shall be officially canvassed, certified and announced by the proper officials of the board of elections, according to the manner of canvassing, certifying and announcing the elections held under the general election laws of the State as provided for local elections.

(d)        If a majority of those voting in such election favor the levying of such a tax, the board of commissioners of such county is authorized to levy a special tax at a rate not to exceed twenty‑five cents (25¢) on each one hundred dollars ($100.00) of assessed value of real and personal property taxable in said county, not to exceed the maximum rate of tax approved by the voters in such election, and the General Assembly does hereby give its special approval for the levy of such special tax. (1959, c. 781, s. 10; 1961, c. 32; 1969, c. 711, s. 2; 1993 (Reg. Sess., 1994), c. 762, s. 10.)



§ 139-41. Powers of county commissioners.

§ 139‑41.  Powers of county commissioners.

(a)        If the majority of the qualified voters voting in such election favor the levying of such tax, then and in that event, the board of county commissioners shall have all powers of soil and water conservation districts as set forth in subdivisions (1), (2), (3), (4), (5), (6), (7), (8) and (10) of G.S. 139‑8 (subject to the limitations set forth in subdivision (12) of such section) concerning flood prevention, development of water resources, floodwater and sediment damages, and conservation, utilization and disposal of water.  It is the intention of the General Assembly that such powers shall normally be exercised within all or parts of one or more single watersheds, or of two or more watersheds tributary to one of the major drainage basins of the State, but exceptions to this policy may be permitted in appropriate cases; provided, however, it is not the intention of the General Assembly to authorize hereby the diversion of water from one stream or watershed to another.

(b)        The board of county commissioners may itself exercise such powers or, for that purpose, may create a watershed improvement commission to be composed of three members appointed by the board.  The terms of office of the members of the commission shall be six years, with the exception of the first two years of existence of the commission, in which one member shall be appointed to serve for a period of two years, one for a period of four years, and one for a period of six years; thereafter all members shall be appointed for six years, and shall serve until their successors have been appointed and qualified.  Vacancies in the membership of the commission occurring otherwise than by expiration of term shall be filled by appointment to the unexpired term by the board of county commissioners.  The commission shall hold its first meeting within 30 days after its appointment as provided for in this Article, and the beginning date of all terms of office of commissioners shall be the date on which the commission holds its first meeting.  The commission at its first meeting shall select a chair, vice‑chair, and secretary‑treasurer to serve two‑year terms.  All acts done by the commission shall be entered in a book of minutes to be kept by the secretary‑treasurer.  A majority of the membership of the commission shall constitute a quorum.  The commission shall meet in regular session at least quarterly and may meet specially upon the call of the chair or any members, and upon at least three‑day notice of the time, place, and purpose of the meeting.  The commission shall provide the board of county commissioners 30 days prior to July 1 a proposed budget for the fiscal year commencing on July 1 and shall provide the board of county commissioners an audit by a certified public accountant within 60 days after the expiration of the fiscal year ending on June 30.

(c)        The board of county commissioners may create a single watershed improvement commission for the entire county or may create separate commissions for individual projects or watersheds.

(d)        The board of county commissioners, as an alternative to itself exercising the powers set forth in subsection (a) of this section or to creating a watershed improvement commission for that purpose, may by resolution designate the soil and water conservation district having jurisdiction in the county to exercise authority for the board of county commissioners in carrying out the county watershed improvement program.  The soil and water conservation district shall provide the board of county commissioners 30 days prior to July 1 a proposed budget for the fiscal year commencing on July 1 and shall provide the board of county commissioners an audit by a certified public accountant within 60 days after the expiration of the fiscal year ending on June 30.

(e)        Repealed by Session Laws 1981, c. 326, s. 5.

(f)         Any industry or private water user, the State of North Carolina, the United States or any of its agencies, any municipality, any other county, or any other political subdivision may participate in county watershed improvement programs hereunder in the same manner and to the same extent as provided by G.S. 139‑37 with respect to participation in watershed improvement district programs.

(g)        The board of county commissioners may provide for county watershed improvement programs and any or all other related activities (such as water supply systems, sewerage systems, water resources programs, beach erosion control programs, and conservation programs) to be coordinated, to be jointly undertaken by two or more local agencies, or to be assigned to a single county agency designated by such name and organized in such manner as the board deems appropriate.

(h)        A Watershed Improvement Commission created pursuant to subsection (b) of this section or a soil and water conservation district designated pursuant to subsection (d) of this section may employ such officers, agents, consultants, and other employees as they may require; shall determine their qualifications, duties, and compensation; shall provide for the execution of surety bonds for the secretary‑treasurer and such other officers, agents, and employees as shall be entrusted with funds or property, and shall provide for making and publication of an annual audit of the accounts of receipts and disbursements of the watershed improvement program.

(i)         District supervisors and watershed improvement commissioners shall receive a per diem allowance of seven dollars ($7.00) and necessary expenses while engaged in the discharge of official duties pursuant to subsections (b) and (d) of this section.  Claims for per diem and expenses for any duty except attendance upon a meeting shall be paid only after approval of the commission or the Board of Supervisors respectively. (1959, c. 781, s. 10; 1967, c. 987, s. 10; 1969, c. 711, s. 3; 1971, c. 1138, s. 2; 1973, c. 1262, s. 38; 1981, c. 326, s. 5; 1993, c. 391, s. 25.)



§ 139-41.1. Powers of counties that are not authorized to levy watershed improvement taxes.

§ 139‑41.1.  Powers of counties that are not authorized to levy watershed improvement taxes.

A county may exercise any of the powers set out in this Article without having been authorized to levy a watershed improvement tax pursuant to the procedures of G.S. 139‑39 and 139‑40 or otherwise. (1981, c. 251, s. 1.)



§ 139-41.2. Review of watershed work plans.

§ 139‑41.2.  Review of watershed work plans.

(a)        Watershed work plans developed under Public Law 566 (83rd Congress) as amended, and all other work plans developed pursuant to this Chapter, shall be submitted to the Soil and Water Conservation Commission for review and approval or disapproval. No work of improvement may be constructed or established without the approval of work plans by the Soil and Water Conservation Commission pursuant to this section.

(b)        The Soil and Water Conservation Commission shall approve a watershed work plan if, in its judgment, it:

(1)        Provides for proper and safe construction of proposed works of improvement;

(2)        Shows that the construction and operation of the proposed works of improvement (in conjunction with other such works and related structures of the district and the watershed) will not appreciably diminish the flow of useful water that would otherwise be available to existing downstream water users during critical periods;

(3)        Determines whether a program of floodplain management in connection with such proposed works is in the public interest, and the Soil and Water Conservation Commission may withhold approval until satisfactory floodplain management measures are incorporated; and

(4)        Is otherwise in compliance with law.

(c)        Amendments to the work plan involving major changes shall be approved by the Soil and Water Conservation Commission. Determinations by the Soil and Water Conservation Commission that an amendment involve major changes shall be conclusive for purposes of this section. No work of improvement may be constructed or established without the approval of work plans by the Soil and Water Conservation Commission pursuant to this subsection. The construction or establishment of any such work of improvement without such approval, or without conforming to a work plan approved by the Soil and Water Conservation Commission, may be enjoined. The Soil and Water Conservation Commission may institute an action for such injunctive relief in the superior court of any county wherein such construction or establishment takes place.

(d)        In conjunction with any work plans submitted to the Soil and Water Conservation Commission under subsection (c) of this section, a county shall submit in such form as the Soil and Water Conservation Commission may prescribe a plan of its proposed method of operations for works of improvement covered by the work plans and for related structures. With the approval of the Soil and Water Conservation Commission, the county may amend its initial plan of operations from time to time. Soil and Water Conservation Commission approval of the initial plan of operations shall not be required.

(e)        If the Soil and Water Conservation Commission has reason to believe that a county is not operating any work of improvement or properly related structure in accordance with its plan of operations as amended, the Soil and Water Conservation Commission on its own motion or upon complaint may order a hearing to be held thereon upon not less than 30 days' written notification to the county and complainant, if any, by personal service or registered mail. Notice of such hearing shall be published at least once a week for two successive weeks. In connection with any such hearing the Soil and Water Conservation Commission shall be empowered to administer oaths; to take testimony; and, in the same manner as the superior court, to order the taking of depositions, issue subpoenas, and to compel the attendance of witnesses and production of documents. If the Soil and Water Conservation Commission determines from evidence of record that the county is not operating any work of improvement or related structure in accordance with its plan of operations, as amended, the Soil and Water Conservation Commission may issue an order directing the county to comply therewith or to take other appropriate corrective action. Upon failure by a county to comply with any such order, the Soil and Water Conservation Commission may institute an action for injunctive relief in the superior court of any county wherein such noncompliance occurs. (1981, c. 326, s. 6; 2007‑495, s. 16.)



§ 139-41.3. Liability of owners of land associated with watershed improvement projects.

§ 139‑41.3.  Liability of owners of land associated with watershed improvement projects.

(a)        Purpose.  The purpose of this section is to encourage owners of land to make land and water areas available to the public at no cost for educational and recreational purposes by limiting the liability of the owner to persons entering the land for those purposes. The further purpose of this section is to establish a statutory rule of landowner liability law to govern the liability of a landowner whose land is associated with a watershed improvement project as defined by this Chapter to persons entering the land for educational and recreational purposes without charge. This statutory rule modifies the common law of North Carolina concerning landowner liability.

(b)        Definitions.  The following definitions apply in this section, unless otherwise specified:

(1)        Charge.  A price or fee asked for services, entertainment, recreation performed, or products offered for sale on land or in return for an invitation or permission to enter upon land, except as otherwise excluded in this section.

(2)        Educational purpose.  Any activity undertaken as part of a formal or informal educational program, and viewing historical, natural, archaeological, or scientific sites.

(3)        Land.  Real property, land, and water. The term does not include a dwelling or the property immediately adjacent to and surrounding the dwelling that is generally used for activities associated with occupancy of the dwelling as a living space.

(4)        Land associated with watershed improvement projects.  The entire parcel or set of parcels on which any part of a watershed improvement project is located, including any fee easement, leasehold interest or legal possession.

(5)        Legal entity.  The term includes (in addition to a private entity) a county, city, special district, public authority, or other unit or agency of government.

(6)        Owner.  Any individual or legal entity that has any fee, easement, leasehold interest, or legal possession, and any employee or agent of the individual or legal entity.

(7)        Recreational purpose.  Any activity undertaken for recreation, exercise, education, relaxation, refreshment, diversion, or pleasure.

(c)        Exclusion.  For purposes of this Chapter, the term "charge" does not include any of the following:

(1)        Any contribution in‑kind, services, or cash contributed by a person, legal entity, nonprofit organization, or governmental entity other than the owner, whether or not sanctioned or solicited by the owner, the purpose of which is to: (i) remedy damage to land caused by educational or recreational use; or (ii) provide warning of hazards on, or remove hazards from, land used for educational or recreational purposes.

(2)        Unless otherwise agreed in writing or otherwise provided by the State or federal tax codes, any property tax abatement or relief received by the owner from the State or local taxing authority in exchange for the owner's agreement to open the land for educational or recreational purposes.

(3)        Any volunteer service involving trash pickup, stream cleanup, or stream bank restoration.

(d)        Limitation of Liability.  Except as specifically recognized by or provided for in this section, an owner of land associated with a watershed improvement project, as defined by this Chapter, who either directly or indirectly invites or permits without charge any person to use the land for educational or recreational purposes owes the person the same duty of care that he or she owes a trespasser, except that nothing in this Chapter shall be construed to limit or nullify the doctrine of attractive nuisance and the owner shall inform direct invitees of artificial or unusual hazards of which the owner has actual knowledge.

This section does not apply to an owner who invites or permits any person to use land for a purpose for which the land is regularly used and for which a price or fee is usually charged even if it is not charged in that instance, or to an owner whose purpose in extending an invitation or granting permission is to promote a commercial enterprise. (2001‑272, s. 1.)



§ 139-42. Article intended as supplementary.

§ 139‑42.  Article intended as supplementary.

This Article is intended to provide an alternative method of financing and operating watershed improvement programs, supplementary to any other method authorized by law. (1959, c. 781, s. 10; 1993, c. 391, s. 26.)



§ 139-43: Repealed by Session Laws 1993, c. 391, s. 27.

§ 139‑43:  Repealed by Session Laws 1993, c.  391, s. 27.



§ 139-44. Power of eminent domain conferred on counties.

§ 139‑44.  Power of eminent domain conferred on counties.

(a)        A county shall have the power to acquire by condemnation any interest in land needed in carrying out the purposes of this act, except interests in land within the boundaries of any project licensed by the Federal Power Commission or interests in land owned or held for use by a public utility as defined in G.S. 62‑3. This power may be exercised only after:

(1)        The county makes application to the Soil and Water Conservation Commission, identifying the land sought to be condemned and stating the purposes for which said land is needed; and

(2)        The Soil and Water Conservation Commission finds that the land is sought to be acquired for a proper county purpose. The findings of the Soil and Water Conservation Commission shall be conclusive in the absence of fraud, notwithstanding any other provision of law.

(b)        The Soil and Water Conservation Commission shall certify copies of its findings to the applicant county, the Environmental Management Commission and the clerk of the superior court of the county or counties wherein any part of the project lies for recordation in the special proceedings thereof.

(c)        For purposes of this section:

(1)        The term "interest in land" means any land, right‑of‑way, right of access, privilege, easement, or other interest in or relating to land. Said "interest in land" does not include an interest in land which is held or used in whole or in part for a public water supply, unless such "interest in land" is not necessary or essential for such uses or purposes.

(2)        A "description" of land shall be sufficient if the boundaries of the land are described in such a way as to convey an intelligent understanding of the location of the land. In the discretion of the applicant county, boundaries may be described by any of the following methods or any combination thereof: by reference to a map; by metes and bounds; by general description referring to natural boundaries, or to boundaries of existing political subdivisions or municipalities, or to boundaries of particular tracts or parcels of land.

(3)        "Commission" means the Soil and Water Conservation Commission.

(d)        The procedure in all condemnation proceedings pursuant to this section shall conform as nearly as possible to the procedure provided in Chapter 40A and all acts amendatory thereof.

(e)        Interests in land acquired pursuant to this section may be used in such manner and for such purposes as the board of county commissioners deem best. If, in the opinion of the board, such lands should be sold, leased or rented, the board may do so, subject to the approval of the Soil and Water Conservation Commission.

(f)         All provisions of local acts inconsistent herewith limiting condemnation powers of counties for county watershed improvement programs are hereby repealed. (1967, c. 987, s. 5; 1973, c. 1262, s. 38; 1981, c. 326, s. 4; c. 919, s. 19; 1993, c. 391, ss. 28, 29.)



§ 139-45. Extraterritorial powers of counties.

§ 139‑45.  Extraterritorial powers of counties.

A county which has been authorized to levy a watershed improvement tax, whether pursuant to Article 3 of General Statutes 139 or by special act or otherwise, may take any authorized watershed action and may expend funds for any authorized watershed purpose (including acquisition of real and personal property, easements, options, or other interests in real property) outside as well as inside the boundaries of the county, if the board of county commissioners finds that substantial flood prevention, drainage or water supply benefits will accrue to property located within the boundaries of the county as a result of such action or expenditure. The board of county commissioners may delegate to a watershed improvement commission the function of making such findings, either generally or in a particular case. (1967, c. 987, s. 7.)



§ 139-46. Recreational and related aspects of watershed improvement programs.

§ 139‑46.  Recreational and related aspects of watershed improvement programs.

(a)        Local watershed sponsors may install and maintain recreational facilities and services in connection with watershed improvement works or projects, and may provide areas (including structures) for the conservation and replacement of fish and wildlife habitat. For any of these purposes said sponsors may appropriate and expend funds, may levy taxes and assessments, and may issue bonds and notes, to the same extent as in the case of other authorized watershed activities. Such recreational facilities and services may include but are not limited to any or all of the water‑related recreational facilities provided for in subsection (b) of this section, and parking areas, ingress and egress roads, hiking or nature trails, picnic areas and campsites. No application for watershed planning under Public Law 566 (83rd Congress, United States), as amended, may be approved by the Soil and Water Conservation Commission until after receipt and consideration of recommendations from the appropriate fish and wildlife agency concerning replacement of fish and wildlife habitat in mitigation of anticipated damages: Provided that this requirement for consideration of fish and wildlife recommendations shall not apply if such recommendations are not received by the Soil and Water Conservation Commission within 30 days after the Soil and Water Conservation Commission requests such recommendations. Within the meaning of this provision the "appropriate fish and wildlife agency" means the North Carolina Wildlife Resources Commission as to matters within its jurisdiction, and the North Carolina Department of Environment and Natural Resources as to matters within its jurisdiction, or both such agencies as to matters within their concurrent jurisdiction.

(b)        It is hereby declared that the provisions of this Chapter authorizing works of improvement, structures, plans, surveys and investigations for the development of water resources were intended to include water‑related recreational facilities, including but not limited to boat launching areas and facilities, bathhouses, campsites and picnic areas adjacent to the water, and other basic facilities for water recreational areas. All expenditures heretofore incurred by any local watershed sponsor for such water‑related recreational facilities are hereby validated and confirmed. The proceeds of any tax heretofore approved by the voters of a county for a county watershed improvement program, or authorized by special or local act for a county watershed improvement program, may be expended for such water‑related recreational facilities, if the board of county commissioners after a public hearing determines that the proceeds should be so expended. Notice of such hearing shall be published at least once a week for two consecutive weeks in at least one newspaper of general circulation published in the county, in lieu thereof, in a newspaper of general circulation in the county. No action based on the alleged invalidity of the expenditures herein confirmed or of the use of tax proceeds herein authorized shall lie after January 1, 1968, to enjoin or contest any such expenditure or any such use of tax proceeds.

(c)        Within the meaning of this section "local watershed sponsors" include soil and water conservation districts, drainage districts, municipalities, and counties undertaking county watershed programs under Article 3 of this Chapter or any local act granting similar powers. (1967, c. 987, s. 9; 1973, c. 1262, ss. 38, 86; 1977, c. 771, s. 4; 1989, c. 727, s. 218(95); 1993, c. 391, s. 30; 1997‑443, s. 11A.119(a).)



§ 139-47: Repealed by Session Laws 1993, c. 391, s. 31.

§ 139‑47:  Repealed by Session Laws 1993, c.  391, s. 31.



§ 139-48. Participation by cities, counties, industries and others.

§ 139‑48.  Participation by cities, counties, industries and others.

(a)        Any industry, or private water user, the State of North Carolina, the United States or any of its agencies, any county, municipality or any other political subdivision may participate in watershed improvement works or projects upon mutually agreeable terms relating to such matters as the construction, financing, maintenance and operation thereof.

(b)        Any county or municipality may contribute funds toward the construction, maintenance and operation of watershed improvement works or projects, to the extent that such works or projects:

(1)        Provide a source (respectively) of county or municipal water supply; or protect an existing source of such supply, enhance its quality or increase its dependable capacity or quantity; or

(2)        Protect against or alleviate the effects of flood‑water or sediment damages affecting, or provide drainage benefits for, (respectively) county or municipally owned property or the property (respectively) of county or municipal inhabitants located outside the boundaries of such works or projects but within the respective boundaries of such county or municipality.

Each county and city may fund appropriations for the purposes of this section by levy of property taxes pursuant to G.S. 153A‑149 and G.S. 160A‑209 and by the allocation of other revenues whose use is not otherwise restricted by law. (1959, c. 781, s. 8; 1973, c. 803, s. 33; 1993, c. 391, ss. 22, 32.)



§ 139-49. Borrowing by local units for anticipated water supplies.

§ 139‑49.  Borrowing by local units for anticipated water supplies.

(a)        Any local unit may issue bonds or other obligations in the manner provided by this section (and may appropriate and expend funds derived therefrom) for the purpose of financing all or any part of the cost of providing storage capacity for anticipated future or present water supply needs, in conjunction with any watershed improvement work or project.

(b)        Any two or more local units, each situated in whole or in part in the basin of the same river in which a watershed improvement work or project is located, may issue bonds or other obligations for the purpose stated in subsection (a) of this section in such amounts as constitute their proportionate parts, respectively, of the estimated cost of such a work or project. The governing bodies of said local units shall jointly determine and agree upon the proportionate part of the estimated cost which each local unit is to bear, taking into consideration the taxable resources of each local unit and such other economic and beneficial factors as deemed pertinent and advisable, and such determination shall be recorded in the minutes of each such body.

(c)        Such bonds or other obligations of counties shall be issued pursuant to the Local Government Finance Act, Chapter 159 of the General Statutes: Provided, the amount thereof shall constitute a deduction from the gross debt under G.S. 159‑55(a)(2):  Provided, further, the provisions of G.S. 159‑65(2) shall not apply to such bonds.

(d)        Such bonds or other obligations of municipalities shall be issued pursuant to the Local Government Finance Act, Chapter 159 of the General Statutes, and the amount thereof shall constitute a deduction from the gross debt under G.S. 159‑55(a)(2):  Provided, such bonds may not be consolidated with bonds authorized by another ordinance as provided in G.S. 159‑65(2).

(e)        Notwithstanding any other provisions of law, the Local Government Commission may sell any bonds or other obligations issued pursuant to this section to the United States of America, or any agency thereof, at private sale and without advertisement. The first installment of principal of bonds or other obligations issued under this section may be made payable not more than 10 years after the date of the bonds or obligations. Accrual of interest may be deferred not more than 10 years. Any such bonds or other obligations may contain appropriate provisions which will authorize the initiation of payments of interest and installments of principal on the bonds on a date not later than 10 years from the date of such bonds or obligations, or on the date when the local unit shall begin to use such local water supplies, whichever date shall occur first. The date on which such use of local water supplies begins shall be determined by the governing body of the local unit issuing such bonds or other obligations, which determination shall be binding and conclusive.

(f)         If the bonds or other obligations of one or more local units which have agreed upon their proportionate part of the estimated cost, as provided for in subsection (b) of this section, are required by the laws or the Constitution to be submitted to the voters of such local unit at an election and a majority of said voters voting in said election vote against the issuance of such bonds, the bonds or other obligations of any other local unit which have been duly authorized may be issued in whole or in part only when a sufficient number of local units have agreed upon their proportionate part as provided in subsection (b) of this section and have duly authorized their bonds or obligations so that the full amount of such estimated cost may be paid.

(g)        As used in this section the following terms have the following meanings:

"Local unit" means any county or municipality.

"Local water supplies" include any municipal or county water supplies, whether or not the purposes served by a particular storage facility financed under this section initially include service to domestic or any other water supply customers.

"Costs" include the cost of water storage capacity in a structure or facility (or other equivalent costs for water supply purposes) and the cost of facilities for release or withdrawal of water stored for water supply purposes, as well as other installation costs of a structure or facility including costs of real and personal property, easements, options, or other interests in real property, and water rights, engineering and inspection fees, contract administration costs, and costs of conveyance facilities for local water supplies. (1967, c. 987, s. 4; 1993, c. 391, ss. 23, 33(a), (b).)



§ 139-50. Reserved for future codification purposes.

§ 139‑50.  Reserved for future codification purposes.



§ 139-51. Reserved for future codification purposes.

§ 139‑51.  Reserved for future codification purposes.



§ 139-52. Reserved for future codification purposes.

§ 139‑52.  Reserved for future codification purposes.



§ 139-53. State Soil and Water Conservation Commission authorized to accept applications.

Article 4.

Grants for Small Watershed Projects.

§ 139‑53.  State Soil and Water Conservation Commission authorized to accept applications.

The State Soil and Water Conservation Commission is authorized to accept applications for grants for nonfederal costs relating to small watershed projects authorized under Public Law 566 (83rd Congress as amended) from local sponsors of such projects properly organized under the provisions of either Chapter 156 of the General Statutes of North Carolina or Chapter 139 of the General Statutes of North Carolina, or from county service districts authorized by G.S. 153A‑301, or from municipal service districts authorized by G.S. 160A‑536. Applications shall be made on forms prescribed by the Commission. (1977, 2nd Sess., c. 1206; 1981, c. 326, s. 9.)



§ 139-54. Purposes for which grants may be requested.

§ 139‑54.  Purposes for which grants may be requested.

Applications for grants may be made for the nonfederal share of small watershed projects for the following purposes in amounts not to exceed the percentage of the nonfederal costs indicated:

(1)        Land rights acquisition for impounding or retarding water  fifty percent (50%).

(2)        Engineering fees  fifty percent (50%).

(3)        Anticipated future and present water supply needs in conjunction with watershed improvement works or projects as described in G.S. 139‑37.1  fifty percent (50%).

(4)        Installation of recreational facilities and services (to include land acquisition) as described in G.S. 139‑46  fifty percent (50%).

(5)        Construction costs for water management (drainage or irrigation) purposes, including utility and road relocations not funded by the State Department of Transportation  sixty‑six and two‑thirds percent (66 2/3%).

(6)        Conservation and replacement of fish and wildlife habitat as described in G.S. 139‑46  seventy‑five percent (75%).

(7)        Rehabilitation or improvement of water resources structural measures in accordance with criteria established by the Natural Resources Conservation Service of the United States Department of Agriculture pursuant to the Watershed Protection and Flood Prevention Act of 1954, as amended by the Small Watershed Rehabilitation Amendments of 2000 (Pub. L. No. 106‑472, 114 Stat. 2007), codified at 16 U.S.C. § 1001, et. seq.; the Dam Safety Law of 1967, G.S. 143‑215.23, et. seq.; and rules adopted pursuant thereto  fifty percent (50%). (1977, 2nd Sess., c. 1206; 1979, c. 1046, s. 2; 2002‑176, s. 3.)



§ 139-55. Review of applications.

§ 139‑55.  Review of applications.

(a)        The State Soil and Water Conservation Commission shall receive and review applications for grants for small watershed projects authorized under Public Law 566 (83rd Congress, as amended) and approve, approve in part, or disapprove all such applications.

(b)        In reviewing each application, the State Soil and Water Conservation Commission shall consider:

(1)        The financial resources of the local sponsoring organization;

(2)        Nonstructural measures such as sedimentation control ordinances and floodplain zoning ordinances enacted and enforced by local governments to alleviate flooding;

(3)        Regional benefits of projects to an area greater than the area under jurisdiction of the local sponsoring organization;

(4)        Any direct benefit to State‑owned lands and properties. (1977, 2nd Sess., c. 1206; 2002‑165, s. 2.17; 2007‑495, s. 17.)



§ 139-56. Recommendation of priorities and disbursal of grant funds.

§ 139‑56.  Recommendation of priorities and disbursal of grant funds.

Whenever two or more applications for grants are approved in whole or in part, the State Soil and Water Conservation Commission shall establish priorities among the several applications for disbursal of grant funds. To the extent that funds are available, the State Soil and Water Conservation Commission may authorize the disbursal of grant funds to the applicants consistent with the established priorities. The State Soil and Water Conservation Commission shall promulgate regulations to provide for an audit of grant funds to assure that they are spent for the purposes delineated in the application. Established priorities may be reviewed from time to time and revised if circumstances warrant such revision. (1977, 2nd Sess., c. 1206.)



§ 139-57. Availability of funds.

§ 139‑57.  Availability of funds.

All grants shall be contingent upon the availability of funds for disbursement to applicants. At the end of each fiscal year the State Soil and Water Conservation Commission shall notify all applicants whose applications have been approved and to whom grant funds have not been disbursed of the status of their application. At the time of notification the State Soil and Water Conservation Commission shall notify the applicants of the availability of funds for grants in the upcoming fiscal year and at the same time shall notify the applicants of their position on any priority list that may have been established for the disbursal of grant funds for small watershed projects. (1977, 2nd Sess., c. 1206.)






Chapter 140 - State Art Museum; Symphony and Art Societies.

§§ 140-1 through 140-5.1. Recodified as §§ 140-5.12 to 140-5.17.

Chapter 140.

State Art Museum; Symphony and Art Societies.

Article 1.

North Carolina Museum of Art.

§§ 140‑1 through 140‑5.1.  Recodified as §§ 140‑5.12 to 140‑5.17.



§ 140-5.2. Repealed by Session Laws 1973, c. 476, s. 43.

Article 1A.

Art Museum Building Commission.

§ 140‑5.2.  Repealed by Session Laws 1973, c. 476, s. 43.



§§ 140-5.3 through 140-5.6. Repealed by Session Laws 1985 (Reg. Sess., 1986), c. 1028, s. 16.

§§ 140‑5.3 through 140‑5.6.  Repealed by Session Laws 1985 (Reg. Sess., 1986), c. 1028, s. 16.



§§ 140-5.7 through 140-5.11. Reserved for future codification purposes.

§§ 140‑5.7 through 140‑5.11.  Reserved for future codification purposes.



§ 140-5.12. Agency of State; functions.

Article 1B.

North Carolina Museum of Art.

§ 140‑5.12.  Agency of State; functions.

The North Carolina Museum of Art is an agency of the State of North Carolina within the Department of Cultural Resources. The functions of the North Carolina Museum of Art shall be to acquire, preserve, and exhibit works of art for the education and enjoyment of the people of the State, and to conduct programs of education, research, and publication designed to encourage an interest in and an appreciation of art on the part of the people of the State. (1961, c. 731; 1979, 2nd Sess., c. 1306, s. 1.)



§ 140-5.13. Board of Trustees - establishment; members; selection; quorum; compensation; officers; meetings.

§ 140‑5.13.  Board of Trustees  establishment; members; selection; quorum; compensation; officers; meetings.

(a)        It is the duty of the Department of Cultural Resources to develop policy and to establish and enforce standards for resources, services, and programs involving the arts and the cultural aspects of the lives of the citizens of North Carolina. To attain these objectives, there is hereby established within the Department of Cultural Resources the Board of Trustees of the North Carolina Museum of Art.

(b)        The Board of Trustees of the North Carolina Museum of Art shall consist of 29 members, chosen as follows:

(1)        The Governor shall appoint 13 members, one from each congressional district in the State in accordance with G.S. 147‑12(3b);

(2)        The North Carolina State Art Society, Incorporated, shall elect four members;

(3)        The North Carolina Museum of Art Foundation, Incorporated, shall elect four members;

(4)        The Board of Trustees of the North Carolina Museum of Art shall elect four members;

(5)        The General Assembly shall appoint four members, two upon the recommendation of the Speaker of the House of Representatives, and two upon the recommendation of the President Pro Tempore of the Senate in accordance with G.S. 120‑121;

(6)        Repealed by Session Laws 1981 (Regular Session, 1982), c. 1191, s. 49.

All regular appointments or elections except those by the General Assembly shall be for terms of six years, except that each member shall serve until his successor is chosen and qualifies. No person may be appointed or elected to more than two consecutive terms of six years. All regular appointments by the General Assembly shall be for the then current legislative term, and no appointee of the General Assembly may be appointed to more than two consecutive terms of two years.

(c)        Vacancies in appointments made by the General Assembly shall be filled in accordance with G.S. 120‑122. All other vacancies occurring in the regular membership of the Board of Trustees prior to the expiration of a term shall be filled by the same authority and in the same manner as the vacating member was chosen, and the successor member so chosen shall serve for the remainder of the unexpired term of the vacating member.

(d)        All initial appointments and elections to the Board of Trustees shall be made on July 1, 1980, or as soon as feasible thereafter except as provided in this subsection, and the terms of all except the legislative appointees shall expire on June 30, 1983, or June 30, 1986, as the case may be. In order to establish regularly overlapping terms, initial appointments and elections to the Board of Trustees shall be made as follows:

(1)        Four members at large shall be appointed by the Governor for initial terms of three years and four members at large shall be appointed by the Governor for initial terms of six years.

(2)        One member shall be elected by the North Carolina State Art Society, Incorporated, for an initial term of three years and two members shall be elected by that Society for initial terms of six years.

(3)        One member shall be elected by the North Carolina Museum of Art Foundation, Incorporated, for an initial term of three years and two members shall be elected by that Foundation for initial terms of six years.

(4)        One member shall be elected by the Art Commission prior to July 1, 1980, for an initial term of three years and two members shall be elected by that Commission for initial terms of six years. Upon the expiration of the terms of those three members, their successors shall be elected by the Board of Trustees of the North Carolina Museum of Art.

(5)        Three members shall be elected by the State Art Museum Building Commission to serve until the termination of that Commission or until June 30, 1983, whichever shall first occur. Upon the termination of the terms of those three members, should such termination occur prior to June 30, 1983, their successors shall be elected as follows: one by the North Carolina State Art Society, Incorporated, one by the North Carolina Museum of Art Foundation, Incorporated, and one by the Board of Trustees of the North Carolina Museum of Art; the terms of the successor members so elected shall expire on June 30, 1983. On July 1, 1983, or as soon as feasible thereafter, the successors of these three members shall be elected for terms of six years, as follows: one by the North Carolina State Art Society, Incorporated, one by the North Carolina Museum of Art Foundation, Incorporated, and one by the Board of Trustees of the North Carolina Museum of Art.

(6)        The initial appointments by the General Assembly shall serve until June 30, 1983. Subsequent appointments shall be for two‑year terms commencing July 1, 1983, and biennially thereafter.

(7)        Repealed by Session Laws 1981 (Regular Session, 1982), c. 1191, s. 51.

Every vacancy occurring in the initial membership of the Board of Trustees prior to the expiration of a term of office shall be filled by the same authority and in the same manner as the vacating member was chosen and the successor member so appointed shall serve for the remainder of the unexpired term of the vacating member.

(e)        Any member of the Board of Trustees may be removed from office by the authority that appointed or elected that member for misfeasance, malfeasance, or nonfeasance in office. In the case of an appointment made by the Governor, removal shall be made in accordance with the provisions of G.S. 143B‑13 of the Executive Organization Act of 1973.

(f)         A public officer who is appointed or elected to serve on the Board of Trustees shall be deemed to serve thereon as a trustee ex officio and his duties as a trustee shall be deemed additional duties of his primary public office.

(g)        The Board of Trustees shall have a chairman, a vice‑chairman, and such other officers as the Board deems necessary. The chairman shall be designated by the Governor from among the members of the Board. The vice‑chairman shall be elected by and from among the members of the Board. The chairman and vice‑chairman shall be chosen for terms of two years or for so long as they are members of the Board, whichever is the shorter period. The Director of the North Carolina Museum of Art shall serve as Secretary to the Board of Trustees and shall attend all meetings, except when the Board is considering issues related to the Director's performance of duties.

(h)        The Board of Trustees shall meet at least once in each quarter. The Board may hold special meetings at any time and place within the State at the call of the chairman. The chairman may call a special meeting at his discretion, and he shall call a special meeting upon the written request of a majority of the authorized membership of the Board of Trustees.

(i)         A majority of the authorized membership of the Board of Trustees shall constitute a quorum for the transaction of business.

(j)         Members of the Board of Trustees who are officers or employees of State agencies or institutions shall receive from funds available to the Department of Cultural Resources subsistence and travel allowances at the rates authorized by G.S. 138‑6. All other members of the Board of Trustees shall receive from funds available to the Department of Cultural Resources per diem and travel and subsistence allowances at the rates authorized by G.S. 138‑5.

(k)        All clerical and administrative services required by the Board of Trustees shall be supplied by the office of the Director of the North Carolina Museum of Art.  (1979, 2nd Sess., c. 1306, s. 1; 1981 (Reg. Sess., 1982), c. 1191, ss. 49‑52; 1987, c. 842, ss. 1, 2; 1991, c. 756, s. 35; 1995, c. 490, s. 8; 2001‑486, s. 2.10; 2006‑66, s. 22.22(b); 2006‑221, s. 23; 2008‑194, s. 6(d).)



§ 140-5.14. Board of Trustees - powers and duties.

§ 140‑5.14.  Board of Trustees  powers and duties.

The Board of Trustees shall be the governing body of the North Carolina Museum of Art and shall have the following powers and duties:

(1)        To adopt bylaws for its own government;

(2)        To adopt policies, rules, and regulations for the conduct of the North Carolina Museum of Art;

(3)        To prescribe the powers and duties of the Director of the North Carolina Museum of Art, consistent with the provisions of this Article;

(4)        To establish such advisory boards and committees as it may deem advisable;

(5)        To advise the Secretary of Cultural Resources with respect to inspecting, appraising, obtaining attributions and evaluations of, transporting, exhibiting, lending, storing, and receiving upon consignment or upon loan of statuary, paintings, and other works of art of any and every kind and description that are worthy of acquisition, preservation, and exhibition by the North Carolina Museum of Art;

(6)        To advise the Secretary of Cultural Resources on the care, custody, storage, and preservation of all works of art acquired or received upon consignment or loan by the North Carolina Museum of Art;

(7)        After consultation with the Secretary of Cultural Resources,  on behalf of and in the name of the North Carolina Museum of Art, to acquire by purchase, gift, or will, absolutely or in trust, from individuals, corporations, the federal government, or from any other source, money, works of art, or other property which may be retained, sold, or otherwise used to promote the purposes of the North Carolina Museum of Art as provided in G.S. 140‑5.12. The net proceeds of the sale of all property acquired under the provisions of this paragraph  shall be deposited in the State Treasury to the credit of the "The North Carolina Museum of Art Special Fund";

(8)        After consultation with the Secretary of Cultural Resources,  to exchange works of art owned by the North Carolina Museum of Art for other works of art which, in the opinion of the Board, would improve the quality, value, or representative character of the art collection of the Museum;

(9)        After consultation with the Secretary of Cultural Resources,  to sell any work of art owned by the North Carolina Museum of Art if the Board finds that it is in the best interest of the Museum to do so, unless such sale would be contrary to the terms of acquisition. The net proceeds of each such sale, after deduction of the expenses attributable to that sale, shall be deposited in the State treasury to the credit of "The North Carolina Museum of Art Special Fund," and shall be used only for the purchase of other works of art. No work of art owned by the North Carolina Museum of Art may be pledged or mortgaged;

(10)      To make a biennial report to the Governor and the General Assembly on the activities of the Board of Trustees and of the North Carolina Museum of Art;

(11)      To adopt, amend, and rescind rules and regulations consistent with the provisions of this Article. All rules and regulations heretofore adopted by the Art Commission shall remain in full force and effect unless and until repealed or superseded by action of the Board. All rules and regulations adopted by the Board shall be enforced by the Department of Cultural Resources;

(12)      To determine the sites for expansion of the North Carolina Museum of Art with the approval of the Governor and Council of State and the North Carolina State Capital Planning Commission;

(13)      To provide auxiliary services at the North Carolina Museum of Art. Such services may include the sale of books, periodicals, art works, art supplies and providing facilities for the operation of food and beverage services. The operation of food and beverage services shall be by contract with private enterprises, and subject to the provisions of Article 3 of Chapter 111. (1979, 2nd Sess., c. 1306, s. 1; 1981, c. 301.)



§ 140-5.15. Director of Museum of Art; appointment; dismissal; powers and duties; staff.

§ 140‑5.15.  Director of Museum of Art; appointment; dismissal; powers and duties; staff.

(a)        The Secretary of Cultural Resources shall appoint the Director of the North Carolina Museum of Art from a list of not fewer than two nominees recommended by the Board of Trustees of the North Carolina Museum of Art.

(b)        The Secretary of Cultural Resources may dismiss the Director unless two thirds of the authorized membership of the Board of Trustees shall vote to reverse that action in accordance with the following procedure: Upon dismissal of the Director, the Secretary shall give to the chairman of the Board of Trustees written notice of that action. This notice shall be sent to the chairman of the Board within 10 days after the Secretary makes a final decision on dismissal. The chairman shall promptly communicate the notice of dismissal to all other Board members. Board action to consider reversal of the Secretary's decision shall be taken at a regular or special meeting called pursuant to G.S. 140‑5.13(h). Reversal of the Secretary's order of dismissal may be effected only by resolution adopted by an affirmative vote of two thirds of the authorized membership of the Board of Trustees at a meeting held within 30 days after the chairman of the Board receives from the Secretary written notice of dismissal of the Director. All ex officio members of the Board shall be entitled to vote on this question. The failure of two thirds of the authorized membership of the Board of Trustees to vote to reverse the Secretary's order of dismissal within 30 days after the chairman of the Board receives from the Secretary written notice of dismissal of the Director shall be deemed an affirmance of that order by the Board.

(c)        The State‑funded portion of the salary of the Director shall be fixed by the General Assembly in the Current Operations Appropriations Act.

(d)        The Director shall have the following powers and duties:

(1)        Under the supervision of the Board of Trustees, to direct and administer the North Carolina Museum of Art in accordance with the policies, rules, and regulations adopted by the Board of Trustees;

(2)        To employ such persons as are necessary to perform the functions of the North Carolina Museum of Art and are provided for in the budget of the Museum and to promote, demote, and dismiss such persons in accordance with State personnel policies, rules, and regulations. This paragraph shall not apply to associate directors and curators;

(3)        To serve as director of collections of the North Carolina Museum of Art;

(4)        To serve as Secretary to the Board of Trustees.

(e)        The Director, associate directors, and curators shall be exempt from the provisions of the State Personnel Act. The Board of Trustees shall adopt, subject to the approval of the Secretary of Cultural Resources, rules and regulations governing the employment, promotion, demotion, and dismissal of associate directors and curators. (1961, c. 731; 1973, c. 476, s. 38; 1979, 2nd Sess., c. 1306, s. 1; 1985, c. 122, s. 6; c. 479, s. 218; 1987, c. 827, s. 81; 2006‑66, s. 22.22(g); 2006‑221, s. 23.)



§ 140-5.16. Gifts; special fund; exemption from taxation.

§ 140‑5.16.  Gifts; special fund; exemption from taxation.

(a)        All gifts of money to the North Carolina Museum of Art and all interest earned thereon shall be paid into the State treasury and maintained as a fund to be designated "The North Carolina Museum of Art Special Fund."

(b)        All gifts made to the North Carolina Museum of Art shall be exempt from every form of taxation including, but not by way of limitation, ad valorem, intangible, gift, inheritance, and income taxation. (1961, c. 731; 1979, 2nd Sess., c. 1306, s. 1.)



§ 140-5.17: Repealed by Session Laws 2007-484, s. 19, effective August 30, 2007.

§ 140‑5.17: Repealed by Session Laws 2007‑484, s. 19, effective August 30, 2007.



§ 140-6. Repealed by Session Laws 1973, c. 476, s. 89.

Article 2.

North Carolina Symphony Society.

§ 140‑6.  Repealed by Session Laws 1973, c. 476, s. 89.



§ 140-7. Adoption of bylaws; amendments.

§ 140‑7.  Adoption of bylaws; amendments.

The said board of trustees, when organized under the terms of this Article, shall have authority to adopt bylaws for the Society and said bylaws shall thereafter be subject to change only by a three‑ fifths vote of a quorum of said board of trustees. (1943, c. 755, s. 3; 1947, c. 1049, s. 2.)



§ 140-8. Audit.

§ 140‑8.  Audit.

The operations of the North Carolina Symphony Society, Inc., shall be subject to the oversight of the State Auditor pursuant to Article 5A of Chapter 147 of the General Statutes. (1943, c. 755, s. 4; 1983, c. 913, s. 28.)



§ 140-9. Allocations from Contingency and Emergency Fund; expenditures.

§ 140‑9.  Allocations from Contingency and Emergency Fund; expenditures.

The Governor and Council of State are hereby authorized to allot such sums as they may deem appropriate, from the Contingency and Emergency Fund, to the North Carolina Symphony Society, to aid in carrying on the activities of the said Society. All expenditures made by said Society shall be subject to the provisions of the State Budget Act, Chapter 143C of the General Statutes. (1943, c. 755, s. 5; 1955, c. 1309; 2006‑203, s. 80.)



§ 140-10. Counties and municipalities authorized to make contributions.

§ 140‑10.  Counties and municipalities authorized to make contributions.

The governing body of any county or incorporated municipality is hereby authorized and empowered to appropriate and make voluntary contributions out of nontax funds to the North Carolina Symphony Society. (1953, c. 1212.)



§ 140-10.1. Exempt from certain taxes.

§ 140‑10.1.  Exempt from certain taxes.

The North Carolina Symphony Society, Incorporated, shall be exempt from all privilege license and gross receipts taxes, whether imposed by Article 2, Schedule B, Chapter 105 of the North Carolina General Statutes, or otherwise. (1969, c. 100.)



§ 140-11. Repealed by Session Laws 1973, c. 476, s. 81.

Article 3.

North Carolina State Art Society.

§ 140‑11.  Repealed by Session Laws 1973, c. 476, s. 81.



§ 140-12. Department of Administration authorized to provide space for Art Society.

§ 140‑12.  Department of Administration authorized to provide space for Art Society.

Subject to the approval of the Governor, the Department of Administration is authorized and empowered to set apart, for the administration of the affairs of the North Carolina State Art Society, Incorporated, space in any of the public buildings in Wake County which may be so used without interference with the conduct of the business of the State.(1961, c. 1152; 1983, c. 717, ss. 52, 53; 1985 (Reg. Sess., 1986), c. 955, ss. 54, 55; 2006‑66, s. 22.22(c); 2006‑203, s. 81; 2006‑221, s. 23.)



§ 140-13. Audit.

§ 140‑13.  Audit.

The operations of the North Carolina State Art Society, Inc., shall be subject to the oversight of the State Auditor pursuant to Article 5A of Chapter 147 of the General Statutes. (1961, c. 1152; 1977, c. 702, s. 1; 1983, c. 913, s. 29; 2006‑66, s. 22.22(d); 2006‑221, s. 23.)



§ 140-14. North Carolina State Art Society within the North Carolina Museum of Art; promotion of public appreciation of art; etc.

§ 140‑14.  North Carolina State Art Society within the North Carolina Museum of Art; promotion of public appreciation of art; etc.

The North Carolina State Art Society, Incorporated, is administratively located within the North Carolina Museum of Art. It shall be the duty of the North Carolina State Art Society to promote the public appreciation of art and its role in the development of civilization; to organize State and regional arts advocacy initiatives; and to do all other things deemed necessary to advance the objectives of the Society. (1961, c. 1152; 1977, c. 702, s. 2; 2006‑66, s. 22.22(a); 2006‑221, s. 23.)



§ 140-15: Repealed by Session Laws 1999-337, s. 35(b).

§ 140‑15: Repealed by Session Laws 1999‑337, s. 35(b).






Chapter 140A - State Awards System.

§ 140A-1. Annual awards established; form and design.

Chapter 140A.

State Awards System.

§ 140A‑1.  Annual awards established; form and design.

The State of North Carolina hereby establishes annual awards, not to exceed six in number, each bearing the name of the recipient, with an appropriate inscription reciting the reason for the award, which form and design shall be approved by the Governor and Council of State. (1961, c. 1143, s. 1.)



§ 140A-2. Fields of recognition; periods covered.

§ 140A‑2.  Fields of recognition; periods covered.

These recognitions shall be known as the North Carolina Awards for Literature, Science, the Fine Arts and Public Service, and shall be conferred upon citizens of North Carolina for the most notable attainments in these respective fields during the current year, terminating four months before the date of award, though such distinctions can be exceptionally conferred, with the approval of the Governor and the Council of State, for eminence achieved during years prior to the award. (1961, c. 1143, s. 2.)



§ 140A-3. Annual awards to natives living outside State.

§ 140A‑3.  Annual awards to natives living outside State.

Awards may be made annually to native‑born North Carolinians, living outside of North Carolina, for preeminent accomplishment in not more than two of the above fields of creative endeavor. (1961, c. 1143, s. 3; 1991, c. 131, s. 1.)



§ 140A-4. Repealed by Session Laws 1973, c. 476, s. 73.

§ 140A‑4.  Repealed by Session Laws 1973, c. 476, s. 73.



§ 140A-5. Selection of recipients for awards.

§ 140A‑5.  Selection of recipients for awards.

The recipients of the awards shall be chosen by a committee named by the North Carolina Awards Committee, for each category of achievement, but no award shall be made in any field unless the committee of awards deems the recognized accomplishment to be outstanding in merit, value, and distinction. (1961, c. 1143, s. 5; 1973, c. 476, s. 73.)



§ 140A-6. Administration expense.

§ 140A‑6.  Administration expense.

The expense of administering this Chapter shall be paid out of the Contingency and Emergency Fund subject to the approval of the Governor and Council of State. (1961, c. 1143, s. 6.)






Chapter 141 - State Boundaries.

§ 141-1. Governor to cause boundaries to be established and protected.

Chapter 141.

State Boundaries.

§ 141‑1.  Governor to cause boundaries to be established and protected.

The Governor of North Carolina is hereby authorized to appoint two competent commissioners and a surveyor and a sufficient number of chainbearers, on the part of the State of North Carolina, to act with the commissioners or surveyors appointed or to be appointed by any of the contiguous states of Virginia, Tennessee, South Carolina, and Georgia, to return and remark, by some permanent monuments at convenient intervals, not greater than five miles, the boundary lines between this State and any of the said states.

The Governor is also authorized, whenever in his judgment it shall  be deemed necessary to protect or establish the boundary lines between this State and any other state, to institute and prosecute in the name of the State of North Carolina any and all such actions, suits, or proceedings at law or in equity, and to direct the Attorney General or such other person as he may designate to conduct and prosecute such actions, suits, or proceedings. (1881, c. 347, s. 1; Code, s. 2289; 1889, c. 475, s. 1; Rev., s. 5315; 1909, c. 51, s. 1; C.S., s. 7396.)



§ 141-2. Payment of expenses of establishing boundaries.

§ 141‑2.  Payment of expenses of establishing boundaries.

When the line has been rerun and remarked as above provided between this State and any of the contiguous states, or such portion of said lines as shall be mutually agreed by the commissioners, the Governor is authorized to issue his warrant upon the State Treasurer for such portion of the expenses as shall fall to the share of this State. (1881, c. 347, s. 2; Code, s. 2290; 1889, c. 475, s. 2; Rev., s. 5316; C.S., s. 7397.)



§ 141-3. Appointment of arbitrators.

§ 141‑3.  Appointment of arbitrators.

If any disagreement shall arise between the commissioners, the Governor of this State is hereby authorized to appoint arbitrators to act with similar officers to be appointed by the other states in the settlement of the exact boundary. (1881, c. 347, s. 3; Code, s. 2291; 1889, c. 475, s. 3; Rev., s. 5317; C.S., s. 7398.)



§ 141-4. Disagreement of arbitrators reported to General Assembly.

§ 141‑4.  Disagreement of arbitrators reported to General Assembly.

In case of any serious disagreement and inability on the part of the said arbitrators to agree upon said boundary, such fact shall be reported by the Governor to the next General Assembly for their action. (1881, c. 347, s. 4; Code, s. 2292; 1889, c. 475, s. 4; Rev., s. 5318; C.S., s. 7399.)



§ 141-5. Approval of survey.

§ 141‑5.  Approval of survey.

When the commissioners shall have completed the survey, or so much as shall be necessary, they shall report the same to the Governor, who shall lay the same before the Council of State; and when the Governor and the Council of State shall have approved the same the Governor shall issue his proclamation, declaring said lines to be the true boundary line or lines, and the same shall be the true boundary line or lines between this and the states above referred to. (1881, c. 347, s. 5; Code, s. 2293; 1889, c. 475, s. 5; Rev., s. 5319; C.S., s. 7400.)



§ 141-6. Eastern boundary of State; jurisdiction over territory within littoral waters and lands under same.

§ 141‑6.  Eastern boundary of State; jurisdiction over territory within littoral waters and lands under same.

(a)        The Constitution of the State of North Carolina, adopted in 1868, having provided in Article I, Sec. 34, that the "limits and boundaries of the State shall be and remain as they now are," and the eastern limit and boundary of the State of North Carolina on the Atlantic seaboard having always been, since the Treaty of Peace with Great Britain in 1783 and the Declaration of Independence of July 4, 1776, one marine league eastward from the Atlantic seashore, measured from the extreme low‑water mark, the eastern boundary of the State of North Carolina is hereby declared to be fixed as it has always been at one marine league eastward from the seashore of the Atlantic Ocean bordering the State of North Carolina, measured from the extreme low‑water mark of the Atlantic Ocean seashore aforesaid.

(b)        The State of North Carolina shall continue as it always has to  exercise jurisdiction over the territory within the littoral waters and ownership of the lands under the same within the boundaries of the State, subject only to the jurisdiction of the federal government over navigation within such territorial waters.

(c)        The Governor and the Attorney General are hereby directed to take all such action as may be found appropriate to defend the jurisdiction of the State over its littoral waters and the ownership of the lands beneath the same. (1947, c. 1031, ss. 1‑3; 1969, c. 541, s. 1.)



§ 141-7. Repealed by Session Laws 1977, c. 342.

§ 141‑7.  Repealed by Session Laws 1977, c. 342.



§ 141-7.1. Southern lateral seaward boundary.

§ 141‑7.1.  Southern lateral seaward boundary.

The lateral seaward boundary between North Carolina and South Carolina from the low‑water mark of the Atlantic Ocean shall be and is hereby designated as a continuation of the North Carolina‑South Carolina boundary line as described by monuments located at Latitude 33° 51' 50.7214" North, Longitude 78° 33' 22.9448" West, at Latitude 33° 51' 36.4626" North, Longitude 78° 33' 06.1937" West, and at Latitude 33° 51' 07.8792" North, Longitude 78° 32' 32.6210" West, in a straight line projection of said line to the seaward limits of the States' territorial jurisdiction, such line to be extended on the same bearing insofar as a need for further delimitation may arise. (1979, c. 894; 1981, c. 744.)



§ 141-8. Northern lateral seaward boundary.

§ 141‑8.  Northern lateral seaward boundary.

The lateral seaward boundary between North Carolina and Virginia eastward from the low‑water mark of the Atlantic Ocean shall be and is hereby designated as a line beginning at the intersection of the low‑water mark of the Atlantic Ocean and the existing North Carolina‑Virginia boundary line; thence due east on a true 90 degree bearing to the seaward jurisdictional limit of North Carolina; such boundary line to be extended on the true 90 degree bearing as far as a need for further delineation may arise. (1969, c. 841; 1971, c. 452, s. 1.)






Chapter 142 - State Debt.

§ 142-1. How bonds executed; interest coupons attached; where payable; not to be sold at less than par.

Chapter 142.

State Debt.

Article 1.

General Provisions.

§ 142‑1.  How bonds executed; interest coupons attached; where payable; not to be sold at less than par.

All bonds or certificates of debt of the State shall be signed by the Governor, and countersigned by the State Treasurer, and sealed with the great seal of the State, and shall be made payable to bearer unless registered as hereinafter provided. The principal shall be made payable by the State at a day named in the bonds or certificates. Interest coupons shall be attached to the bonds or certificates unless they be bonds or certificates registered as to both principal and interest, and the bonds, certificates and coupons shall be made payable at such banks or trust companies within or without the State as shall be designated by the State Treasurer, or at the office of the State Treasurer in Raleigh. Any bank or trust company serving as a paying agent may be paid such reasonable fees and charges for such services as shall be agreed upon by and between such bank or trust company and the State Treasurer. No original bond or certificate of debt of the State shall be sold for a sum less than the par value thereof, nor shall any such bond or certificate, issued in lieu of a transferred bond or certificate, be payable elsewhere than may be the original, except by the consent of the holder it may be made payable at the State treasury. (1848, c. 89, s. 22; 1852, c. 9; c. 10, s. 10; R.C., c. 90, s. 3; Code, s. 3563; Rev., s. 5020; C.S., s. 7401; Ex. Sess. 1921, c. 66, ss. 1, 2; 1977, c. 405.)



§ 142-2. Title of act and year of enactment recited in bonds.

§ 142‑2.  Title of act and year of enactment recited in bonds.

In every bond or certificate of debt issued by the State, and in the body thereof, shall be set forth the title of the act, with the year of its enactment, under the authority of which the same may be issued; or reference shall be made thereto by the number of the Chapter, and the year of the legislative session. (1850, c. 90, s. 6; R.C., c. 90, s. 6; Code, s. 3566; Rev., s. 5023; C.S., s. 7402.)



§ 142-3. Record of bonds kept by State Treasurer.

§ 142‑3.  Record of bonds kept by State Treasurer.

The State Treasurer shall enter in a book to be kept for that purpose a memorandum of every bond or certificate of debt of the State, issued or to be issued under any act whatever, together with the numbers, dates of issue, when and where payable, at what premium, and to whom the same may have been sold or issued. (1852, c. 10, s. 2; R.C., c. 90, s. 4; Code, s. 3564; Rev., s. 5021; C.S., s. 7403.)



§ 142-4. Books for registration and transfer.

§ 142‑4.  Books for registration and transfer.

The State Treasurer shall keep in his office a register or registers for the registration and transfer of all bonds and certificates of the State heretofore or hereafter issued, in which he may register any bond or certificate at the time of its issue or at the request of the holder. When any bond or certificate shall have been registered as hereinafter provided, the State Treasurer shall enter in a manner to be of easy and ready reference, a description of said bond, or certificates giving the number, series, date of issue, denomination, by whom signed, and such other data as may be necessary for the ready identification thereof, together with the name of the person in whose name the same is then to be registered and whether in his individual capacity or in a fiduciary relation, and if the latter, for whose benefit the same is to be registered. (1848, c. 37, s. 5; 1850, c. 58, s. 4; 1852, c. 11; R.C., c. 90, s. 2; Code, s. 3562; Rev., s. 5019; C.S., s. 7404; Ex. Sess. 1921, c. 66, s. 3.)



§ 142-5. Registration as to principal.

§ 142‑5.  Registration as to principal.

Upon the presentation at the office of the State Treasurer of any bond or certificate that has heretofore been or may hereafter be issued by the State, or upon the first issuance of any bond or certificate, the same may be registered as to principal in the name of the holder upon such register, such registration to be noted on the reverse of the bond or certificate by the State Treasurer. The principal of any bond or certificate so registered shall be payable only to the registered payee or his legal representative, and such bond or certificate shall be transferable to another holder or back to bearer only upon presentation of the State Treasurer with a written assignment acknowledged or approved in a form satisfactory to the Treasurer. The name of the registered assignee shall be written in said register and upon any bond or certificate so transferred. A bond or certificate so transferred to bearer shall be subject to future registration and transfer as before. (1883, c. 25; Code, s. 3568; 1887, c. 287; Rev., s. 5025; C.S., s. 7405; Ex. Sess. 1921, c. 66, s. 4.)



§ 142-6. Registration as to principal and interest.

§ 142‑6.  Registration as to principal and interest.

(a)        If, upon the registration of any such bond or certificate dated prior to January 1, 1965, or at any time after such registration, the coupons thereto attached, evidencing all interest to be paid thereon to the date of maturity, shall be surrendered, such coupons shall be canceled by the Treasurer, and he shall sign a statement endorsed upon such bond or certificate of the cancellation of all unmatured coupons and of the fact that such bond or certificate has been converted into a fully registered bond or certificate, and shall make like entry in the said register. Thereafter the interest evidenced by such canceled coupons shall be paid at the time provided therein, to the registered owner or his legal representatives, in New York exchange, mailed to his address, unless he shall have requested the State Treasurer to pay such interest in funds current at the State capital, which request shall be entered in the said register.

(b)        If, upon the registration of any such bond or certificate dated on or after January 1, 1965, or at any time after such registration, the coupons thereto attached, evidencing all interest to be paid thereon to the date of maturity, shall be surrendered, such coupons shall be detached and retained in the custody of the State Treasurer, and the State Treasurer shall endorse upon such bond or certificate the fact that such bond or certificate has been converted into a fully registered bond or certificate, and shall make like entry in said register. Thereafter the interest evidenced by such detached coupons shall be paid at the times provided therein to the registered owner or his legal representatives, in New York exchange, mailed to his address, unless he shall have requested the State Treasurer to pay such interest in funds current at the State capital, which request shall be entered in said register. Any such bond or certificate, if converted into a bond or certificate registered as to both principal and interest, may be reconverted at the expense of the registered owner into a coupon bond or certificate upon presentation thereof to the State Treasurer, accompanied by an instrument duly executed by the registered owner or his legal representatives in such form as shall be satisfactory to the State Treasurer; upon any such reconversion the State Treasurer shall reattach thereto the coupons representing the interest to become due thereafter on such bond or certificate to the date of maturity and shall make notation upon such bond or certificate whether such bond or certificate is registered as to principal alone or is payable to bearer, and shall make like entry in said register and he shall cancel any detached coupons retained by him representing interest that has been paid. (1856, c. 16; 1883, c. 25, s. 2; Code, s. 3569; 1887, c. 287, s. 2; Rev., s. 5026; C.S., s. 7406; Ex. Sess. 1921, c. 66, s. 5; 1965, c. 181, s. 1.)



§ 142-7. No charge for registration.

§ 142‑7.  No charge for registration.

There shall be no charge for the registration of any bond or certificate whether registered at the time of issuance thereof or subsequently registered, and no charge for the transfer of registered bonds and certificates shall be made. (1887, c. 287, ss. 4, 5; Rev., s. 5027; C.S., s. 7407; Ex. Sess. 1921, c. 66, s. 6; 1925, c. 49.)



§ 142-8. Application of §§ 142-1 to 142-9.

§ 142‑8.  Application of §§ 142‑1 to 142‑9.

General Statutes 142‑1 to 142‑9, both inclusive, as amended, shall be applicable to all bonds or certificates of the State heretofore issued and now outstanding, and to all bonds or certificates of the State that may hereafter be issued in accordance with any law now in force or hereafter to be enacted. However, any provisions of G.S. 142‑1 to G.S. 142‑9 in conflict with the "Registered Public Obligations Act", Chapter 159E of the General Statutes, shall not apply. (Code, s. 3570; 1887, c. 287, s. 3; Rev., s. 5028; C.S., s. 7408; Ex. Sess. 1921, c. 66, s. 7; 1965, c. 181, s. 2; 1983, c. 322, s. 2.)



§ 142-9. Duties performed by other officers.

§ 142‑9.  Duties performed by other officers.

If the Council of State shall at any time find that either the Governor or the State Treasurer is unable by reason of absence, disability, or otherwise, to sign any bonds or certificates, the Lieutenant‑Governor may sign the same in lieu of the Governor, and they may be signed in lieu of the Treasurer by any member of the Council of State designated by it. (1864‑5, c. 24; Code, s. 3567; Rev., s. 5024; C.S., s. 7409; Ex. Sess. 1921, c. 66, s. 8.)



§ 142-10. Chief clerk may issue when Treasurer unable to act.

§ 142‑10.  Chief clerk may issue when Treasurer unable to act.

Whenever it shall appear by formal finding of the Governor and Council of State, within seven days before any bonds or notes of the State or any interest thereon shall fall due, that it is advisable to issue notice of the State to provide for the renewal or payment of such bonds, notes or interest and that the State Treasurer is unable for any reason to negotiate or to issue such notes, it shall be the duty of the chief clerk of the State treasury, if the issuance of such notice shall have been authorized by law, upon certification to him of such finding, and in the name of the State Treasurer, to make all necessary negotiations and to sign and deliver such notes for value and to attach thereto the seal of the State Treasurer. (1927, c. 12.)



§ 142-11. When bonds deemed duly executed.

§ 142‑11.  When bonds deemed duly executed.

State bonds duly authorized by law and approved by the Governor and Council of State shall be regarded as duly executed by proper officers if signed and sealed while in office by the officer or officers then authorized to sign and seal the same, notwithstanding one or more of such officers shall not be in office at the time of actual delivery of such bonds. (1925, c. 2.)



§ 142-12. State bonds exempt from taxation.

§ 142‑12.  State bonds exempt from taxation.

Bonds and other evidences of indebtedness issued by the State are exempt from State taxation to the extent provided in the act authorizing their issuance. If the act authorizing the issuance of the instruments does not address exemption from taxation, then they are exempt from taxation by the State or any of its subdivisions, except for inheritance or gift taxes, income taxes on the gain from the transfer of the instruments, and franchise taxes. Unless the act authorizing the issuance of the instruments provides otherwise, the interest on the instruments is not subject to taxation as income. (1852, c. 10, s. 4; R.C., c. 90, s. 5; Code, s. 3565; Rev., s. 5022; C.S., s. 7410; 1995, c. 46, s. 14.)



§ 142-12.1. Effect of federal taxation of interest income on state or local bonds on issuance thereof; continuation of state tax exemptions.

§ 142‑12.1.  Effect of federal taxation of interest income on state or local bonds on issuance thereof; continuation of state tax exemptions.

(a)        It is hereby found, determined and declared that:

(1)        From time to time bills have been introduced in the United States Congress providing that the interest on all or certain state and municipal bonds or debt obligations, whether issued by or on behalf of states or local governmental units, be subject to federal income taxation; and

(2)        The Tax Reform Act of 1986 requires, in certain circumstances, the inclusion in the gross income of the recipient thereof of interest on bonds or obligations issued by or on behalf of certain state or local governmental units for purposes of federal income tax which heretofore would have been exempt from federal income taxation.

(b)        Nothing in any act, general, special or private, shall be deemed to limit or restrict the right of the State or any agency or instrumentality thereof, or The University of North Carolina or any agency or instrumentality thereof, or any county, city, town, special district, authority or other political subdivision or local governmental unit or any agency or instrumentality thereof, to issue, or have issued on its behalf, bonds or obligations the interest income on which is or may be subject to federal income taxation.

(c)        The interest on any of these bonds or obligations shall maintain its existing exemption from State income taxation, or other taxation, if any, notwithstanding that the interest may be or become subject to federal income taxation as a result of legislative action by the federal government.

(d)        If the provisions of this section are inconsistent with the provisions of any other laws, the provisions of this section shall be controlling. (1987, c. 587, ss. 1‑4; 1995, c. 41, s. 10.)



§ 142-13. Destruction of canceled bonds, notes and coupons.

§ 142‑13.  Destruction of canceled bonds, notes and coupons.

All canceled bonds, notes and interest coupons of the State may be destroyed in one of the following ways, in the discretion of the Treasurer:

(1)        Method 1. The Treasurer shall make an entry in a substantially  bound book kept by him for the purpose of recording the destruction of bonds, notes and coupons, showing

a.         With respect to bonds and notes, the designation, the date of issue, serial numbers (if any), denomination, maturity date, and total principal amount.

b.         With respect to coupons, the designation and date of the bonds to which the coupons appertain, the maturity date of the coupons and, as to each maturity date, the denomination, quantity and total amount of coupons.

After this entry has been made, the paid bonds, notes or coupons shall be destroyed, by either burning or shredding, in the presence of the Council of State. Each member of the Council of State in attendance shall certify under his hand in the book kept by the Treasurer that he saw the bonds, notes or coupons destroyed. Canceled bonds, notes or coupons shall not be destroyed until after one year from the date of payment.

(2)        Method 2. The Treasurer may contract with the bank or trust company acting as paying agent for a bond issue for the destruction of bonds and interest coupons which have been canceled by the paying agent. The contract shall require that the paying agent give the Treasurer a written certificate of each destruction containing the same information required by Method 1 to be entered in the record of destroyed bonds and coupons. The certificates shall be filed among the permanent records of the Treasurer. Canceled bonds or coupons shall not be destroyed until one year from the date of payment.

The provisions of G.S. 121‑5 and 132‑3 shall not apply to any such paid bonds, notes or coupons.

Notwithstanding the foregoing, in lieu of destroying all canceled bonds, notes and interest coupons, the Treasurer is authorized, with the approval of the Council of State, to distribute the bonds, notes, and coupons to the public schools of North Carolina and to the Department of Cultural Resources to be used for educational and historical purposes.  The Department of Public Instruction and the Department of Cultural Resources may cooperate and assist in implementing such purposes. (1879, c. 98, s. 8; Code, s. 3578; Rev., s. 5035; C.S., s. 7415; 1941, c. 28; 1975, c. 527; 1987, c. 522, s. 1.)



§ 142-14. Issuance of temporary bonds.

§ 142‑14.  Issuance of temporary bonds.

Whenever the State Treasurer shall be authorized by law to issue bonds or notes of the State, and all acts, conditions and things required by law to happen, exist and be performed, before the delivery thereof for value, shall have happened, shall exist and shall have been performed, except the printing, lithographing or engraving of the definitive bonds or notes authorized and the execution thereof, the State Treasurer is authorized, by and with the consent of the Governor and Council of State, to issue and deliver for value temporary bonds or notes, with or without coupons, which may be printed or lithographed in any denomination or denominations which may be a multiple of one thousand dollars ($1,000), and shall be signed and sealed as shall be provided for the signing and sealing of such definitive bonds or notes, and shall be substantially of the tenor of such definitive bonds or notes except as herein otherwise provided and except that such temporary bonds or notes shall contain such provisions as the Treasurer may elect as to the conditions of payment  of the semiannual interest thereon. Every such temporary bond or note  shall bear upon its face the words "Temporary Bond (or Note) Exchangeable for Definitive Bond." Upon the completion and execution of the definitive bonds or notes, such temporary bonds or notes shall be exchangeable without charge therefor to the holder of such temporary bonds or notes for definitive bonds or notes of an equal amount of principal. Such exchange shall be made by the Treasurer or by a bank or trust company in North Carolina or elsewhere appointed by him as agent which shall have a capital and surplus of not less than the amount of the definitive bonds or notes to be so exchanged, and in making such exchange the Treasurer shall detach from the definitive bonds or notes all coupons which represent interest theretofore paid upon the temporary bonds or notes to be exchanged therefor, and shall cancel all such coupons; and upon such exchange such temporary bonds or notes and the coupons attached thereto, if any, shall be forthwith canceled by the Treasurer of such agent. Until so exchanged, temporary bonds and notes issued under the authority hereof shall in all respects be entitled to all the rights and privileges of the definitive securities. (1925, c. 43.)



§ 142-15. Reimbursement of Treasurer for interest.

§ 142‑15.  Reimbursement of Treasurer for interest.

Whenever it shall become necessary for the State Treasurer to borrow money to provide the maintenance fund for any State institution, the said Treasurer is authorized to deduct from the sum appropriated for maintenance of said institution the amount of interest the Treasurer shall have to pay for the use of said fund. This section shall apply to all future laws creating a maintenance fund for any State institution, unless said laws shall specifically state otherwise. (1923, c. 210; C.S., s. 7466(a).)



§ 142-15.1. Lost, stolen, defaced, or destroyed State bonds.

§ 142‑15.1.  Lost, stolen, defaced, or destroyed State bonds.

(a)        If lost, stolen, or completely destroyed, any State bond, note, or coupon may be reissued in the same form and tenor upon the owner's furnishing to the satisfaction of the State Treasurer:

(1)        Proof of ownership,

(2)        Proof of loss or destruction,

(3)        A surety bond in twice the face amount of bond or note and coupon, and

(4)        Payment of the cost of preparing and issuing the new bond, note, or coupon.

(b)        If defaced or partially destroyed, any State bond, note, or coupon may be reissued in the same form and tenor to the bearer or registered holder, at his expense, upon surrender of the defaced or partially destroyed bond, note, or coupon and on such other conditions as the State Treasurer may prescribe. The State Treasurer may also provide for authentication of defaced or partially destroyed bonds, notes, or coupons instead of reissuing them.

(c)        Each new State bond, note, or coupon issued under this section  shall be signed by the State Treasurer and shall contain a recital to the effect that it is issued in exchange for or replacement of a certain bond, note, or coupon (describing it sufficiently to identify it) and is to be deemed a part of the same issue as the original bond, note, or coupon.

(d)        Before taking action under this section to replace, exchange, or authenticate a State bond, note, or coupon, the State Treasurer shall obtain the advice and consent of the Council of State. (1971, c. 780, s. 36.)



§ 142-15.3. Capital appreciation bonds.

§ 142‑15.3.  Capital appreciation bonds.

(a)        Cross‑Reference.  The provisions of G.S. 159‑99 govern capital appreciation bonds.

(b)        Authorization.  The State is authorized to issue capital appreciation bonds pursuant to the provisions of The State and Local Government Revenue Bond Act. The State is authorized to issue capital appreciation bonds pursuant to the provisions of applicable law and pursuant to the provisions of any law enacted in the future. (1987‑650, ss. 2, 4 and 5; 2004‑170, s. 41(a), (b).)



§ 142-16. Governor and Council of State may borrow on note.

Article 2.

Borrowing Money in Emergencies and in Anticipation of Collection of Taxes.

§ 142‑16.  Governor and Council of State may borrow on note.

The Governor and Council of State may authorize and empower the State Treasurer in the intervals between sessions of the General Assembly, to borrow money on short term notes to meet any emergency arising from the destruction of the State's property, whether used by department or institution, or from some unforeseen calamity not amounting to its destruction. (1927, c. 49, s. 1.)



§ 142-17. Recital of facts entered on minutes; directions to Treasurer; limit of amount.

§ 142‑17.  Recital of facts entered on minutes; directions to Treasurer; limit of amount.

The Council of State, when such emergency arises during such interval, shall recite upon its minutes the facts out of which it does arise, and thereupon direct the State Treasurer to borrow from time to time money needed to meet such emergency or calamity, not exceeding, however in the whole, five hundred thousand dollars ($500,000) in the aggregate in the period between the adjournment of the present session of the General Assembly and the convening of the General Assembly in regular session in 1929 and not exceeding five hundred thousand dollars ($500,000) in the aggregate in any succeeding interval between regular sessions of the General Assembly, and to execute in behalf of the State of North Carolina notes for said money so borrowed to run not exceeding two years, and to bear interest not exceeding five percent (5%) per annum, payable semiannually. Said notes shall be in such forms as the State Treasurer may determine, and the obligations for the interest thereupon after maturity shall be receivable in payment of taxes, debts, dues, licenses, fines and demands due the State of any kind whatsoever. The said notes shall be  exempt from all State, county and municipal taxation or assessment, direct or indirect, general or special, whether imposed for the purpose of general revenue or otherwise, and the interest thereon shall not be subject to taxation as for income, nor shall said notes be subject to taxation when constituting a part of the surplus of any bank, trust company, or other corporation. (1927, c. 49, s. 2.)



§ 142-18. Report to General Assembly.

§ 142‑18.  Report to General Assembly.

At each, the next regular or extra session of the General Assembly, the Governor and Council of State shall report to it the proceedings of the Governor and Council of State in borrowing money under this Article, setting out fully the facts upon which they held that the emergency existed which authorized such borrowing. (1927, c. 49, s. 3.)



§ 142-19. Power given to Director of Budget to authorize State Treasurer to borrow money.

§ 142‑19.  Power given to Director of Budget to authorize State Treasurer to borrow money.

The Director of the Budget by and with the consent of the Governor and Council of State shall have authority to authorize and direct the State Treasurer to borrow, in the name of the State and pledge the credit of the State for the payment thereof, in anticipation of the collection of taxes, such sums as may be necessary to make the payment on appropriations to the various institutions, departments and agencies of the State as even as possible so as to preserve the best interest of the State in the conduct of the various  institutions, departments and agencies of the State during each fiscal year. (1927, c. 195.)



§§ 142-20 to 142-29. Repealed by Session Laws 1985 (Reg. Sess., 1986), c. 823, s. 1.

Article 3.

Refunding Bonds.

§§ 142‑20 through 142‑29.  Repealed by Session Laws 1985 (Reg. Sess., 1986), c. 823, s. 1.



§ 142-29.1. Title of Article.

Article 3A.

Refunding Bonds.

§ 142‑29.1.  Title of Article.

This Article may be known and cited as the "State Refunding Bond Act." (1935, c. 445, s. 1; 1985 (Reg. Sess., 1986), c. 823, s. 1.)



§ 142-29.2. Definitions.

§ 142‑29.2.  Definitions.

The words and phrases defined in this section shall have the meanings indicated when used in this Article, unless the context clearly requires another meaning:

(1)        "Authorized investments" means

a.         Direct obligations of the United States government,

b.         Obligations the principal of and the interest on which are guaranteed by the United States government,

c.         Evidences of ownership of proportionate interests in future interest and principal payments on specified obligations described in a. and b. above, which obligations are held by a bank or trust company organized and existing under the laws of the United States of America or any state thereof in the capacity of custodian,

d.         Obligations of state or local government municipal bond issuers, provision for the payment of the principal of and interest on which shall have been made by deposit with a trustee or escrow agent of obligations described in a., b. or c. above, the maturing principal of and interest on which, when due and payable, shall provide sufficient money with any other money held in trust for such purpose to pay the principal of, premium, if any, and interest on such obligations of state or local government municipal bond issuers, and which are rated in the highest rating by Standard & Poor's Corporation and Moody's Investors Service, Inc.,

e.         Obligations of state or local government municipal bond issuers, the principal of and interest on which, when due and payable, have been insured by a bond insurance company which is rated in the highest rating category by Standard & Poor's Corporation and Moody's Investors Service, Inc.,

f.          Full faith and credit obligations of state or local government bond issuers which are rated in the highest rating category by Standard & Poor's Corporation and Moody's Investors Service, Inc., and

g.         Any obligations or investments in which the State Treasurer is authorized, at the time of such investment, to invest funds of the State.

(2)        "Bond documentation" means any resolution, order, trust agreement, trust indenture or other document authorizing the issuance of and securing any outstanding obligations.

(3)        "Bonds" means any bonds issued under the provisions of this Article.

(4)        "Credit facility" means an agreement entered into by the State Treasurer on behalf of the State with a bank, savings and loan association or other banking institution, an insurance company, reinsurance company, surety company or other insurance institution, a corporation, investment banking firm or other investment institution, or any financial institution providing for prompt payment of all or any part of the principal (whether at maturity, presentment for purchase, redemption or acceleration), redemption premium, if any, and interest on any refunding obligations payable on demand or tender by the owner issued in accordance with this Article, in consideration of the State agreeing to repay the provider of such credit facility in accordance with terms and provisions of such agreement, provided, that any such agreement shall provide that the obligation of the State thereunder shall have only such sources of payment as are permitted for the payment of refunding obligations issued under this Article.

(5)        "Notes" means any bond anticipation notes or notes issued under the provisions of this Article.

(6)        "Outstanding obligations" means any outstanding bonds, bond anticipation notes or notes of the State, whether now outstanding or hereafter issued, the payment of the principal of and the interest on which are secured by a pledge of the full faith, credit and taxing power of the State and which may also be secured, as and to the extent provided in applicable bond documentation, by additional security.

(7)        "Par formula" shall mean any provision or formula adopted by the State to provide for the adjustment, from time to time, of the interest rate or rates borne by any refunding obligations so that the purchase price of such refunding obligations in the open market would be as close to par as possible.

(8)        "Refunding obligations" means any notes or bonds issued under the provisions of this Article. (1935, c. 445, s. 2; 1985 (Reg. Sess., 1986), c. 823, s. 1.)



§ 142-29.3. Purpose.

§ 142‑29.3.  Purpose.

The purpose of this Article is to provide statutory procedures or to supplement existing procedures for the issuance of refunding obligations. (1935, c. 445, s. 3; 1985 (Reg. Sess., 1986), c. 823, s. 1.)



§ 142-29.4. Powers.

§ 142‑29.4.  Powers.

In addition to the powers it may now or hereafter have, the State shall have the following powers, subject to the provisions of this Article and applicable bond documentation:

(1)        to borrow money and issue one or more series of refunding obligations for the purpose of refunding all or any part of any series or combination of series of outstanding obligations including, without limitation, the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption or maturity or maturities of such outstanding obligations;

(2)        to apply the proceeds of refunding obligations

a.         to the payment and retirement of outstanding obligations by direct application to such payment and retirement,

b.         to the payment and retirement of outstanding obligations, whether by redemption or in accordance with their terms, by the deposit in trust of such proceeds,

c.         to the payment of any expenses incurred in connection with such refunding, including the expense of any credit facility employed in connection with such refunding obligations, including, without limitation, bond insurance policies, letters of credit and lines of credit, and

d.         for such other uses not inconsistent with any such refunding,

(3)        to issue refunding obligations in combination with any other bonds, bond anticipation notes, notes or financial obligations issued by the State;

(4)        to issue refunding obligations bearing interest at rates lower, the same as or higher than and having maturities shorter, the same as or longer than the outstanding obligations being refunded;

(5)        to issue one series of refunding obligations to refund one or more series of outstanding obligations;

(6)        to issue refunding obligations in exchange for outstanding obligations;

(7)        to apply to any purpose consistent with any refunding, including the funding of an escrow fund or account to be used for the payment or redemption of any outstanding obligations, moneys made available as a consequence of such refunding, including, without limitation, any moneys then on deposit in debt service reserve funds, principal accounts, interest accounts and sinking fund accounts in respect of the outstanding obligations being refunded and, subject to the approval of the Council of State, any moneys appropriated by the General Assembly for the payment of principal of or interest on the outstanding obligations being refunded; and

(8)        to invest any moneys, including any moneys held in trust, in  authorized investments. (1935, c. 445, s. 4; 1985 (Reg. Sess., 1986), c. 823, s. 1.)



§ 142-29.5. Authorization of refunding obligations.

§ 142‑29.5.  Authorization of refunding obligations.

By and with the consent of the Council of State, the State Treasurer is authorized to issue and sell, from time to time, refunding obligations for the purpose of refunding outstanding obligations as and to the extent authorized by this Article.  The principal amount of any such refunding obligations shall not exceed the principal amount of outstanding obligations to be refunded unless (i) the refunding results in an aggregate debt service savings and (ii) the increase in the principal amount issued does not create cash‑in‑hand available for new capital improvements.

Refunding obligations issued pursuant to the provisions of this Article shall not be subject to limitations imposed by any other law including, without limitation, the other Articles of this Chapter. (1935, c. 445, s. 5; 1985 (Reg. Sess., 1986), c. 823, s. 1; 1993, c. 542, s. 13.)



§ 142-29.6. Sale of refunding obligations and provisions thereof.

§ 142‑29.6.  Sale of refunding obligations and provisions thereof.

(a)        The bonds shall bear such date or dates, shall be serial or term bonds, shall mature in such amounts and at such times, not exceeding 40 years from their date or dates, and shall bear interest at such rate or rates, which may vary from time to time as hereinafter authorized, and which may be represented, in part, by evidences of additional interest, and the bonds may be made redeemable before maturity, at the option of the State or otherwise as may be provided by the State, at such price or prices and under such terms and conditions, all as may be fixed by the State Treasurer with the consent of the Council of State.

(b)        The bonds shall be signed on behalf of the State by the Governor or shall bear his facsimile signature; shall be signed by the State Treasurer or shall bear his facsimile signature; and shall bear the Great Seal of the State or a facsimile thereof impressed or imprinted thereon; and interest coupons, if any, shall bear a facsimile of the signature of the State Treasurer. If the bonds shall bear the facsimile signatures of the Governor and the State Treasurer, the bonds shall also bear a manual signature which may be that of a bond registrar, trustee, paying agent or designated assistant of the State Treasurer. Should any officer whose signature or facsimile signature appears on any bonds or coupons (if any) cease to be such officer before the delivery of the bonds, such signature or facsimile signature shall nevertheless have the same validity for all purposes as if the officer had remained in office until delivery and any bond or coupon may bear the facsimile signatures of such persons who at the actual time of the execution of such bond or coupon shall be the proper officers to sign any bond or coupon although at the date of such bond or coupon such persons may not have been such officers. The form and denomination of the bonds and any coupons, including the provisions with respect to registration of the bonds, shall be as the State Treasurer may determine in conformity with this Article; provided, however, that nothing in this Article shall prohibit the State Treasurer from proceeding, with respect to the issuance and form of the bonds, under the provisions of the Registered Public Obligations Act as well as this Article.

(c)        Subject to determination by the Council of State as to the manner in which the bonds shall be offered for sale, whether at public or private sale and whether by publishing notices in certain newspapers and financial journals, mailing notices, inviting bids by correspondence, negotiating contracts of purchase or otherwise, the State Treasurer is authorized to sell the bonds, at one time or from time to time, at a price equal to, greater than or less than the face amount of the bonds as the State Treasurer may determine to be in the best interests of the State.

All expenses incurred in the preparation, sale and issuance of the refunding obligations shall be paid by the State Treasurer from the proceeds of any such refunding obligations or any other available moneys.

(d)        (1)        By and with the consent of the Council of State, the State Treasurer is hereby authorized to borrow money at such rate or rates of interest as the State Treasurer may determine to be in the best interests of the State, which may vary from time to time as hereinafter authorized, and to execute and issue bond anticipation notes or notes of the State for the same, but only in the following circumstances and under the following conditions:

a.         For anticipating the sale of any bonds to the issuance of which the Council of State shall have given consent, if the State Treasurer shall deem it advisable to postpone the issuance of such bonds;

b.         For the payment of interest upon or any installment of principal of any of the bonds then outstanding, if there shall not be sufficient funds in the State Treasury with which to pay the interest or installment of principal as they respectively become due; or

c.         For the renewal of any loan evidenced by bond anticipation notes or notes herein authorized.

(2)        Funds derived from the sale of bonds may be used in the payment of any bond anticipation notes issued under this Article. Funds provided by the General Assembly for the payment of interest on or principal of bonds shall be used in paying the interest on or principal of any notes and any renewals thereof, the proceeds of which shall have been used in paying interest on or principal of such bonds.

Nothing in this Article shall be construed as a limitation on the duration of any deposit in trust for the retirement of outstanding obligations which shall not have matured and which shall not be then redeemable or, if then redeemable, shall not have been called for redemption.

(e)        Coupons (if any) and any evidences of additional interest appertaining to bonds and notes shall, after the maturity of such coupons or evidences of additional indebtedness, be receivable in payment of all taxes, debts, dues, licenses, fines and demands of any kind whatever due the State.

(f)         All refunding obligations shall be exempt from all State, county and municipal taxation or assessment, direct or indirect, general or special, whether imposed for the purpose of general revenue or otherwise, except for inheritance and gift taxes, income taxes on the gain from the transfer of the obligations, and franchise taxes. The interest on the refunding obligations is not subject to taxation as income.

(g)        Refunding obligations, coupons (if any) and any evidences of additional indebtedness are hereby made securities in which all public officers, agencies and public bodies of the State and its political subdivisions, all insurance companies, trust companies, investment companies, banks, savings banks, building and loan associations, credit unions, pension or retirement funds, other financial institutions engaged in business in the State, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such refunding obligations, coupons (if any) and any evidences of additional indebtedness are hereby made securities which may properly and legally be deposited with and received by any officer or agency of the State or political subdivision of the State for any purpose for which the deposit of bonds, notes or obligations of the State or any political subdivision is now or may hereafter be authorized by law.

(h)        The full faith, credit and taxing power of the State are hereby pledged for the payment of the principal of and the interest on refunding obligations, coupons (if any) and any evidences of additional indebtedness to the same extent as pledged to the outstanding obligations being refunded. To the extent additional security has been pledged to outstanding obligations, such additional security may, at the discretion of the State, be continued and similarly pledged to the appropriate refunding obligations, coupons (if any) and any evidences of additional indebtedness. (1935, c. 445, s. 6; 1985 (Reg. Sess., 1986), c. 823, s. 1; 1995, c. 46, s. 15.)



§ 142-29.7. Additional refunding obligation provisions.

§ 142‑29.7.  Additional refunding obligation provisions.

In fixing the details of refunding obligations, the State Treasurer may provide that any of the refunding obligations:

(1)        May be made payable from time to time on demand or tender for purchase by the owner thereof provided a credit facility supports such refunding obligations, unless the State Treasurer specifically determines that a credit facility is not required upon a finding and determination by the State Treasurer that the absence of a credit facility will not materially and adversely affect the financial position of the State and the marketing of the refunding obligations at a reasonable interest cost to the State;

(2)        May be additionally supported by a credit facility;

(3)        May be made subject to redemption prior to maturity with such variations as may be permitted in connection with a par formula;

(4)        May bear interest at a rate or rates that may vary as permitted pursuant to a par formula and for such period or periods of time, all as may be provided in the proceedings providing for the issuance of such refunding obligations; and

(5)        May be made the subject of a remarketing agreement whereby an attempt is made to remarket the refunding obligations to new purchasers prior to their presentment for payment to the provider of the credit facility or to the State.

If the aggregate principal amount repayable by the State under an agreement is in excess of the aggregate principal amount of refunding  obligations secured by the related credit facility, whether as a result of the inclusion in the credit facility of a provision for the payment of interest for a limited period of time or the payment of a redemption premium or for any other reason, then the amount of authorized but unissued refunding obligations during the term of such agreement shall not be less than the amount of such excess, unless the payment of such excess is otherwise provided for by agreement of the State executed by the State Treasurer. (1935, c. 445, s. 7; 1985 (Reg. Sess., 1986), c. 823, s. 1.)



§§ 142-30 through 142-43: Repealed by Session Laws 1983, c. 913, s. 30.

Article 4.

Sinking Fund Commission.

§§ 142‑30 through 142‑43: Repealed by Session Laws 1983, c.  913, s. 30.



§§ 142-44 through 142-46: Repealed by Session Laws 1983, c. 913, s. 30.

Article 5.

Sinking Funds for Highway Bonds.

§§ 142‑44 through 142‑46: Repealed by Session Laws 1983, c.  913, s. 30.



§§ 142-47 through 142-49: Repealed by Session Laws 1983, c. 913, s. 30.

Article 5A.

Exchange and Cancellation of Bonds Held in Sinking Funds; Investment of Moneys.

§§ 142‑47 through 142‑49: Repealed by Session Laws 1983, c.  913, s. 30.



§§ 142-50 through 142-54: Repealed by Session Laws 1983, c. 913, s. 30.

Article 7.

General Fund Bond Sinking Fund.

§§ 142‑50 through 142‑54: Repealed by Session Laws 1983, c.  913, s. 30.



§§ 142-55 through 142-59. Reserved for future codification purposes.

§§ 142‑55 through 142‑59.  Reserved for future codification purposes.



§ 142-60. Short title.

Article 8.

State Energy Conservation Finance Act.

§ 142‑60.  Short title.

This Article is the State Energy Conservation Finance Act. (2002‑161, s. 9.)



§ 142-61. Definitions.

§ 142‑61.  Definitions.

The following definitions apply in this Article:

(1)        Certificates of participation.  Certificates or other instruments delivered by a special corporation as provided in this Article evidencing the assignment of proportionate and undivided interests in the rights to receive payments to be made by the State pursuant to one or more financing contracts.

(2)        Cost.  The term includes:

a.         The cost of construction, modification, rehabilitation, renovation, improvement, acquisition, or installation in connection with an energy conservation measure.

b.         The cost of engineering, architectural, and other consulting services as may be required, including the cost of performing the technical analysis in accordance with G.S. 143‑64.17A and inspection and certification in accordance with G.S. 143‑64.17K.

c.         Finance charges, reserves for debt service and other types of reserves required pursuant to a financing contract or any other related documentation, and interest prior to and during construction, and, if deemed advisable by the State Treasurer, for a period not exceeding two years after the estimated date of completion of construction.

d.         Administrative expenses and charges.

e.         The cost of bond insurance, investment contracts, credit and liquidity facilities, interest rate swap agreements and other derivative products, financial and legal consultants, and related costs of the incurrence or issuance of the financing contract to the extent and as determined by the State Treasurer.

f.          The cost of reimbursing the State for payments made for any costs described in this subdivision.

g.         Any other costs and expenses necessary or incidental to implementing the purposes of this Article.

(3)        Credit facility.  An agreement that:

a.         Is entered into by the State with a bank, savings and loan association, or other banking institution, an insurance company, reinsurance company, surety company or other insurance institution, a corporation, investment banking firm or other investment institution, or any financial institution or other similar provider of a credit facility, which provider may be located within or without the United States of America; and

b.         Provides for prompt payment of all or any part of the principal or purchase price (whether at maturity, presentment or tender for purchase, redemption, or acceleration), redemption premium, if any, and interest with respect to any financing contract payable on demand or tender by the owner in consideration of the State agreeing to repay the provider of the credit facility in accordance with the terms and provisions of the agreement.

(4)        Energy conservation measure.  Defined in G.S. 143‑64.17.

(5)        Energy conservation property.  Buildings, equipment, or other property with respect to which an energy conservation measure is undertaken.

(6)        Financing contract.  An installment financing contract entered into pursuant to the provisions of this Article to finance the cost of an energy conservation measure.

(7)        Person.  An individual, a firm, a partnership, an association, a corporation, a limited liability company, or any other organization or group acting as a unit.

(8)        Special corporation.  A nonprofit corporation created under Chapter 55A of the General Statutes for the purpose of facilitating the incurrence of certificates of participation indebtedness by the State under this Article.

(9)        State governmental unit.  Defined in G.S. 143‑64.17.

(10)      State Treasurer.  The incumbent Treasurer, from time to time, of the State. (2002‑161, s. 9.)



§ 142-62: Reserved for future codification purposes.

§ 142‑62: Reserved for future codification purposes.



§ 142-63. Authorization of financing contract.

§ 142‑63.  Authorization of financing contract.

Subject to the terms and conditions set forth in this Article, a State governmental unit that has solicited a guaranteed energy conservation measure pursuant to G.S. 143‑64.17A or G.S. 143‑64.17B or the State Treasurer, as designated by the Council of State, is authorized to execute and deliver, for and on behalf of the State of North Carolina, a financing contract to finance the costs of the energy conservation measure. The aggregate outstanding amount payable by the State under financing contracts entered pursuant to this Article shall not exceed five hundred million dollars ($500,000,000) at any one time.  (2002‑161, s. 9; 2006‑190, s. 6; 2009‑375, s. 1.)



§ 142-64. Procedure for incurrence or issuance of financing contract.

§ 142‑64.  Procedure for incurrence or issuance of financing contract.

(a)        When a State governmental unit has solicited a guaranteed energy conservation measure, the State governmental unit shall request that the State Treasurer approve the State governmental unit's entering into a financing contract to finance the cost of the energy conservation measure. In connection with the request, the State governmental unit shall provide to the State Treasurer any information the State Treasurer requests in order to evaluate the request. In the event that the State Treasurer determines that financing efficiencies will be realized through the combining of financing contracts, then the State Treasurer is authorized to execute and deliver, for and on behalf of the State of North Carolina, subject to the terms and conditions set forth in this Article, a financing contract for the purpose of financing the cost of the multiple energy conservation measures.

(b)        A financing contract may be entered into pursuant to this Article only after all of the following conditions are met:

(1)        The Office of State Budget and Management has certified that resources are expected to be available to the State to pay the payments to fall due under the financing contract as they become due and payable.

(2)        The Council of State has approved the execution and delivery of the financing contract by resolution that sets forth all of the following:

a.         The not‑to‑exceed term or final maturity of the financing contract, which shall be no later than 20 years from the date of acceptance of the project.

b.         The not‑to‑exceed interest rate or rates (or the equivalent thereof), which may be fixed or vary over a period of time, with respect to the financing contract.

c.         The appropriate officers of the State to execute and deliver the financing contract and all other documentation relating to it.

(3)        The State Treasurer has approved the financing contract and all other documentation related to it, including any deed of trust, security agreement, trust agreement or any credit facility.

The resolution of the Council of State shall include any other matters the Council of State considers appropriate.

(c)        In determining whether to approve a financing contract under subdivision (b)(3) of this section, the State Treasurer may consider the factors the State Treasurer considers relevant in order to find and determine all of the following:

(1)        The principal amount to be advanced to the State under the financing contract is adequate and not excessive for the purpose of paying the cost of the energy conservation measure.

(2)        The increase, if any, in State revenues necessary to pay the sums to become due under the financing contract are not excessive.

(3)        The financing contract can be entered into on terms desirable to the State.

(4)        In the case of delivery of certificates of participation, the sale of certificates of participation will not have an adverse effect upon any scheduled or proposed sale of obligations of the State or any State agency.

(d)        The Office of State Budget and Management is authorized to certify that funds are expected to be available to the State to make the payments due under a financing contract entered into under the provisions of this section as the payments become due and payable. In so certifying, the Office of State Budget and Management may take into account expected decreases in appropriations to the State governmental unit that will offset payments expected to be made under the financing contract. (2002‑161, s. 9; 2006‑190, s. 7.)



§ 142-65. Security; other requirements.

§ 142‑65.  Security; other requirements.

(a)        In order to secure the performance by the State of its obligations under a financing contract or any other related documentation, the State may grant a lien on, or security interest in, all or any part of the energy conservation property or the land upon which the energy conservation property is or will be located.

(b)        No deficiency judgment may be rendered against the State or any State governmental unit in any action for breach of any obligation contained in a financing contract or any other related documentation, and the taxing power of the State is not and may not be pledged directly or indirectly to secure any moneys due under a financing contract or any other related documentation. In the event that the General Assembly does not appropriate funds sufficient to make payments required under a financing contract or any other related documentation, the net proceeds received from the sale, lease, or other disposition of the property subject to the lien or security interest created pursuant to subsection (a) of this section shall be applied to satisfy these payment obligations in accordance with the deed of trust, security agreement, or other documentation creating the lien or security interest. These net proceeds are hereby appropriated for the purpose of making these payments. Any net proceeds in excess of the amount required to satisfy the obligations of the State under the financing contract or any other related documentation shall be paid to the State Treasurer for deposit to the General Fund of the State.

(c)        Neither a financing contract nor any other related documentation shall contain a nonsubstitution clause that restricts the right of the State to (i) continue to provide a service or conduct an activity or (ii) replace or provide a substitute for any State property that is the subject of an energy conservation measure.

(d)        A financing contract may include provisions requesting the Governor to submit in the Governor's budget proposal, or any amendments or supplements to it, appropriations necessary to make the payments required under the financing contract.

(e)        A financing contract may contain any provisions for protecting and enforcing the rights and remedies of the person advancing moneys or providing funds under the financing contract that are reasonable and not in violation of law, including covenants setting forth the duties of the State in respect of the purposes to which the funds advanced under a financing contract may be applied, and the duties of the State with respect to the property subject to the lien or security interest created pursuant to subsection (a) of this section, including, without limitation, provisions relating to insuring and maintaining any property and the custody, safeguarding, investment, and application of moneys.

(f)         The interest component of the installment payments to be made under a financing contract may be calculated based upon a fixed or variable interest rate or rates as determined by the State Treasurer.

(g)        If the State Treasurer determines that it is in the best interest of the State, the State may enter into, or arrange for the delivery of, a credit facility to secure payment of the payments due under a financing contract or to secure payment of the purchase price of any certificates of participation delivered as provided in this Article. (2002‑161, s. 9.)



§ 142-66. Payment provisions.

§ 142‑66.  Payment provisions.

The payment of amounts payable by the State under a financing contract and any other related documentation during any fiscal biennium or fiscal year shall be limited to funds appropriated for that purpose by the General Assembly in its discretion. No provision of this Article and no financing contract or any other related documentation shall be construed or interpreted as creating a pledge of the faith and credit of the State or any agency, department, or commission of the State within the meaning of any constitutional debt limitation. (2002‑161, s. 9.)



§ 142-67. Certificates of participation.

§ 142‑67.  Certificates of participation.

(a)        If the State Treasurer determines that the State would realize debt service savings under one or more financing contracts if certificates of participation are issued with respect to the rights to receive payments under the financing contract, then the State Treasurer is authorized to take actions, with the consent of the Council of State, that will effectuate the delivery of certificates of participation for that purpose.

(b)        Terms; Interest.  Certificates of participation may be sold by the State Treasurer in the manner, either at public or private sale, and for any price or prices that the State Treasurer determines to be in the best interest of the State and to effect the purposes of this Article, except that the terms of the sale must also be approved by the special corporation. Interest payable with respect to certificates of participation shall accrue at the rate or rates determined by the State Treasurer with the approval of the special corporation.

(c)        Trust Agreement.  Certificates of participation may be delivered pursuant to a trust agreement or similar instrument with a corporate trustee approved by the State Treasurer. (2002‑161, s. 9.)



§ 142-68. Tax exemption.

§ 142‑68.  Tax exemption.

Any financing contract entered pursuant to this Article, and any certificates of participation relating to it, shall at all times be free from taxation by the State or any political subdivision or any of their agencies, excepting estate, inheritance, and gift taxes; income taxes on the gain from the transfer of the financing contract or certificates of participation; and franchise taxes. The interest component of the installment payments made by the State under the financing contract, including the interest component of any certificates of participation, is not subject to taxation as income. (2002‑161, s. 9.)



§ 142-69. Other agreements.

§ 142‑69.  Other agreements.

The State Treasurer may authorize, execute, obtain, or otherwise provide for bond insurance, investment contracts, credit and liquidity facilities, credit enhancement facilities, interest rate swap agreements and other derivative products, and any other related instruments and matters the State Treasurer determines are desirable in connection with entering into financing contracts and issuing certificates of participation pursuant to this Article. The State Treasurer is authorized to employ and designate any financial consultants, underwriters, fiduciaries, and bond attorneys to be associated with any financing contracts or certificates of participation under this Article as the State Treasurer considers appropriate. (2002‑161, s. 9.)



§ 142-70. Investment eligibility.

§ 142‑70.  Investment eligibility.

Financing contracts entered into pursuant to this Article, and any certificates of participation relating to them, are securities or obligations in which all of the following may invest, including capital in their control or belonging to them: public officers, agencies, and public bodies of the State and its political subdivisions; insurance companies, trust companies, investment companies, banks, savings banks, savings and loan associations, credit unions, pension or retirement funds, and other financial institutions engaged in business in the State; and executors, administrators, trustees, and other fiduciaries. Financing contracts entered pursuant to this Article, and any certificates of participation relating to them, are securities or obligations that may properly and legally be deposited with and received by any officer or agency of the State or any political subdivision of the State for any purpose for which the deposit of bonds, notes, or obligations of the State or any political subdivision is now or may later be authorized by law. (2002‑161, s. 9.)



§ 142-80. Short title.

Article 9.

State Capital Facilities Finance Act.

§ 142‑80.  Short title.

This Article may be cited as the State Capital Facilities Finance Act. (2003‑284, s. 46.2; 2003‑314, s. 1; 2004‑203, s. 79.)



§ 142-81. Findings and purpose.

§ 142‑81.  Findings and purpose.

The General Assembly finds as follows:

(1)        There is a continuing need for capital facilities for the State, many of which will continue to be provided on a "pay‑as‑you‑go" basis by direct appropriations.

(2)        The State will also continue to provide capital facilities through the issuance of general obligation bonds.

(3)        There is a need, however, for the use of alternative financing methods, such as authorized in this Article, to facilitate the providing of capital facilities when circumstances and conditions warrant the providing of capital facilities through financing methods in addition to direct appropriations and the issuance of general obligation bonds.

(4)        The use of these alternative financing methods as authorized in this Article will provide financing flexibility to the State and permit the State to take advantage of changing financial and economic environments. (2003‑284, s. 46.2; 2004‑203, s. 79.)



§ 142-82. Definitions.

§ 142‑82.  Definitions.

The following definitions apply in this Article:

(1)        Bonded indebtedness.  Limited obligation bonds and bond anticipation notes, including refunding bonds and notes, authorized to be issued under this Article.

(2)        Bonds or notes.  Limited obligation bonds and notes authorized to be issued under this Article.

(3)        Capital facility.  Any one or more of the following:

a.         Any one or more buildings, utilities, structures, or other facilities or property developments, including streets and landscaping, and the acquisition of equipment, machinery, and furnishings in connection with these items.

b.         Additions, extensions, enlargements, renovations, and improvements to existing buildings, utilities, structures, or other facilities or property developments, including streets and landscaping.

c.         Land or an interest in land.

d.         Other infrastructure.

e.         Furniture, fixtures, equipment, vehicles, machinery, and similar items.

(4)        Certificates of participation.  Certificates or other instruments delivered by a special corporation evidencing the assignment of proportionate undivided interests in rights to receive payments pursuant to a financing contract.

(5)        Certificates of participation indebtedness.  Financing contract indebtedness incurred by the State under a plan of finance in which a special corporation obtains funds to pay the cost of a capital facility to be financed through the delivery by the special corporation of certificates of participation.

(6)        Cost.  Any of the following in financing the cost of capital facilities as authorized by this Article:

a.         The cost of constructing, reconstructing, renovating, repairing, enlarging, acquiring, and improving capital facilities, including the acquisition of land, rights‑of‑way, easements, franchises, equipment, machinery, furnishings, and other interests in real or personal property acquired or used in connection with a capital facility.

b.         The cost of engineering, architectural, and other consulting services.

c.         The cost of providing personnel to ensure effective management of capital facilities.

d.         Finance charges, reserves for debt service, and other types of reserves required pursuant to the terms of any special indebtedness or related documents, interest before and during construction or acquisition of a capital facility and, if considered advisable by the State Treasurer, for a period not exceeding two years after the estimated date of completion of construction or acquisition.

e.         Administrative expenses and charges.

f.          The cost of bond insurance, investment contracts, credit enhancement facilities and liquidity facilities, interest rate swap agreements or other derivative products, financial and legal consultants, and related costs of the incurrence or issuance of special indebtedness.

g.         The cost of reimbursing the State, a State agency, or a special corporation for any payments made for any cost described in this subdivision.

h.         Any other costs and expenses necessary or incidental to the purposes of this Article.

(7)        Credit facility.  An agreement that:

a.         Is entered into by the State with a bank, savings and loan association, or other banking institution, an insurance company, reinsurance company, surety company, or other insurance institution, a corporation, investment banking firm, or other investment institution, or any financial institution or other similar provider of a credit facility, which provider may be located within or without the United States of America; and

b.         Provides for prompt payment of all or any part of the principal or purchase price (whether at maturity, presentment or tender for purchase, redemption, or acceleration), redemption premium, if any, and interest with respect to any special indebtedness payable on demand or tender by the owner in consideration of the State's agreeing to repay the provider of the credit facility in accordance with the terms and provisions of the agreement.

(8)        Department of Administration.  The North Carolina Department of Administration, created by Article 36 of Chapter 143 of the General Statutes or, if the Department is abolished or otherwise divested of its functions under this Article, the public body succeeding it in its principal functions or upon which are conferred by law the rights, powers, and duties given by this Article to the Department.

(9)        Financing contract.  A contract entered into pursuant to this Article to finance capital facilities and constituting a lease‑purchase contract, installment‑purchase contract, or other similar type installment financing contract. The term does not include, however, a contract that meets any one of the following conditions:

a.         It constitutes an operating lease under generally accepted accounting principles.

b.         It provides for the payment under the contract over its full term, including periods that may be added to the original term through the exercise of options to renew or extend, of an aggregate principal amount of not in excess of five thousand dollars ($5,000) or any greater amount that may be established by the Council of State if the Council of State determines (i) the aggregate amount to be paid under these contracts will not have a significant impact on the State budgetary process or the economy of the State and (ii) the change will lessen the administrative burden on the State.

c.         It is executed and provides for the making of all payments under the contract, including payment to be made during any period that may be added to the original term through the exercise of options to renew or extend, in the same fiscal year.

(10)      Financing contract indebtedness.  Indebtedness incurred pursuant to a financing contract, including certificates of participation indebtedness.

(11)      Fiscal period.  A fiscal biennium or a fiscal year of the fiscal biennium.

(12)      Fiscal year.  The fiscal year of the State beginning on July 1 of one calendar year and ending on June 30 of the next calendar year.

(13)      Limited obligation bond.  A limited obligation bond issued pursuant to G.S. 142‑88 and payable and secured as provided in G.S. 142‑89.

(14)      Par formula.  A provision or formula adopted by the State to provide for the adjustment, from time to time, of the interest rate or rates borne or provided for by any special indebtedness, including any of the following:

a.         A provision providing for an adjustment so that the purchase price of special indebtedness in the open market would be as close to par as possible.

b.         A provision providing for an adjustment based upon a percentage or percentages of a prime rate or base rate, which percentages may vary or be applied for different periods of time.

c.         Any provision that the State Treasurer determines is consistent with this Article and will not materially and adversely affect the financial position of the State and the marketing of special indebtedness at a reasonable interest cost to the State.

(15)      Person.  An individual, a firm, a partnership, an association, a corporation, a limited liability company, or any other organization or group acting as a unit.

(16)      Special corporation.  Either of the following:

a.         A nonprofit corporation created under Chapter 55A of the General Statutes for the purpose of facilitating the incurrence of certificates of participation indebtedness by the State under this Article.

b.         A private corporation or other entity issuing certificates of participation pursuant to this Article.

(17)      Special indebtedness.  Financing contract indebtedness and bonded indebtedness issued or incurred pursuant to this Article.

(18)      State.  The State of North Carolina, including any State agency.

(19)      State agency.  Any agency, institution, board, commission, bureau, council, department, division, officer, or employee of the State. The term does not include counties, municipal corporations, political subdivisions, local boards of education, or other local public bodies.

(20)      State Treasurer.  The incumbent Treasurer, from time to time, of the State. (2003‑284, s. 46.2; 2003‑314, s. 1; 2004‑203, s. 79.)



§ 142-83. Authorization of special indebtedness; General Assembly approval.

§ 142‑83.  Authorization of special indebtedness; General Assembly approval.

The State may incur or issue special indebtedness subject to the terms and conditions provided in this Article for the purpose of financing the cost of capital facilities that meet one of the following conditions:

(1)        The General Assembly has enacted legislation describing the capital facility and authorizing its financing by the incurrence or issuance of special indebtedness up to a specific maximum amount.

(2)        The General Assembly has enacted legislation authorizing the incurrence or issuance of special indebtedness up to a specific maximum amount for a specific category of capital facilities and the capital facility meets all of the conditions set in that legislation. (2003‑284, s. 46.2; 2003‑314, s. 1; 2004-203, s. 79.)



§ 142-84. Procedure for incurrence or issuance of special indebtedness.

§ 142‑84.  Procedure for incurrence or issuance of special indebtedness.

(a)        Notice and Certificate.  Whenever the State or a State agency determines that special indebtedness is appropriate to finance capital facilities, it shall notify the Department of Administration. If the Department of Administration concurs, it shall provide written notice to the State Treasurer advising the State Treasurer of this determination.

After the filing of the notice and after any preliminary conference, the State Treasurer shall consult with the Office of State Budget and Management as to the revenues expected by that Office to be available to pay all sums to come due on the special indebtedness during its term. If, after consulting with the Office of State Budget and Management, the State Treasurer determines by written certificate that it may be desirable to use special indebtedness to finance the capital facilities, the Department of Administration shall request the Council of State to give its preliminary approval of the use of special indebtedness to finance the capital facilities. The Department of Administration must promptly file copies of the notice and certificate required by this subsection with the Governor and the Council of State.

(b)        Preliminary Approval.  The Council of State, upon receipt of the notice and certificate required by subsection (a) of this section, shall adopt a resolution granting or denying preliminary approval of the financing. A resolution granting preliminary approval may include any other terms, conditions, and restrictions the Council of State considers appropriate and not inconsistent with the provisions of this Article.

(c)        Final Approval.  Before any special indebtedness may be incurred or issued pursuant to this Article, the Council of State must authorize the indebtedness by resolution, either as part of or separate from the resolution required by subsection (b) of this section. The resolution must do all of the following:

(1)        Authorize the providing of a particular capital facility or, in general terms, the types or classifications of capital facilities to be provided.

(2)        Set the aggregate principal amount or maximum principal amount of the special indebtedness authorized.

(3)        Set the maturity or maximum maturity of the special indebtedness authorized.

(4)        Set the rate, rates, or maximum rate of interest, which may be fixed or vary over a period of time, of the special indebtedness authorized.

(5)        Include any other conditions or matters not inconsistent with the provisions of this Article in the discretion of the Council of State, which may include the adoption or approvals as may be authorized in G.S. 142‑88 and G.S. 142‑89.

(d)        Financing Terms.  No special indebtedness shall be incurred or issued without the prior written approval of the State Treasurer as provided in this subsection, which is in addition to the certificate given by the State Treasurer pursuant to subsection (a) of this section. In determining whether to approve the proposed financing, the State Treasurer may consider any factors the State Treasurer considers relevant in order to find and determine all of the following:

(1)        The amounts to become due under the special indebtedness, including the interest component or rate, are adequate and not excessive for the purpose proposed.

(2)        The increase, if any, in State revenues, including taxes, necessary to pay the sums to become due under the special indebtedness is not excessive.

(3)        The special indebtedness can be incurred or issued on terms desirable to the State.

(e)        Designation of Facilities.  If the Council of State has authorized in general terms the types or classifications of capital facilities to be financed, then the particular capital facilities and the principal amount of special indebtedness to be incurred or issued for each particular capital facility shall be determined by the Department of Administration after considering any factors it considers relevant in order to determine that the particular capital facility to be provided is desirable for the efficient operation of the State and its agencies and is in the best interests of the State.

(f)         Type of Debt and Security.  In the absence of a determination by the Council of State, the State Treasurer, after consultation with the Department of Administration, shall determine the specific security offered and whether the special indebtedness to be issued or incurred shall be financing contract indebtedness, certificates of participation indebtedness, bonded indebtedness, or some combination of these.

(g)        Administration.  The State Treasurer, after consultation with the Department of Administration, shall develop appropriate documents for use under this Article. The State Treasurer shall employ and designate the financial consultants, fiduciaries and other agents, underwriters, and bond attorneys to be associated with the incurrence or issuance of special indebtedness pursuant to this Article.

(h)        Oversight by Joint Legislative Commission.  After all the requirements for approval and oversight provided in this section have been met, and at least five days before the issuance or incurrence of the special indebtedness, the State Treasurer must report to the Joint Legislative Commission on Governmental Operations. This report must include the details of the proposed special indebtedness, including the capital facilities to be financed by the indebtedness, the amount of the proposed indebtedness, the type of indebtedness to be issued or incurred, and any other information required by the Commission. (2003‑284, s. 46.2; 2003‑314, s. 1; 2004-203, s. 79.)



§ 142-85. Security; other requirements.

§ 142‑85.  Security; other requirements.

(a)        Security.  In order to secure (i) lease or installment payments to be made to the lessor, seller, or other person advancing moneys or providing financing under a financing contract, (ii) payment of the principal of and interest on bonded indebtedness, or (iii) payment obligations of the State to the provider of bond insurance, a credit facility, a liquidity facility, or a derivative agreement, special indebtedness may create any combination of the following:

(1)        A lien on or security interest in one or more, all, or any part of the capital facilities to be financed by the special indebtedness.

(2)        If the special indebtedness is to finance construction of improvements on real property, a lien on or security interest in all or any part of the land on which the improvements are to be located.

(3)        If the special indebtedness is to finance renovations or improvements to existing facilities or the installation of fixtures in existing facilities, a lien on or security interest in one or more, all, or any part of the facilities.

(b)        Value of Security; Multiple Liens.  The estimated value of the property subject to the lien or security interest need not bear any particular relationship to the principal amount of the special indebtedness or other obligation it secures. This Article does not limit the right of the State to grant multiple liens or security interests in a capital facility or other property to the extent not otherwise limited by the terms of any special indebtedness.

(c)        Governor's Budget.  Documentation relating to any special indebtedness may include provisions requesting the Governor to submit in the Governor's budget proposal or any amendments or supplements to the budget proposed appropriations necessary to make the payments required by the special indebtedness.

(d)        Source of Repayment.  The payment of amounts payable by the State under special indebtedness or any related documents during any fiscal period shall be limited to funds appropriated for that purpose by the General Assembly in its discretion.

(e)        No Deficiency Judgment or Pledge.  No deficiency judgment may be rendered against the State in any action for breach of any obligation under special indebtedness or any related documents. The taxing power of the State is not and may not be pledged directly or indirectly to secure any moneys due under special indebtedness or any related documents. In the event that the General Assembly does not appropriate sums sufficient to make payments required under any special indebtedness or any related documents, the net proceeds received from the sale or other disposition of the property subject to the lien or security interest shall be applied to satisfy these payment obligations in accordance with the deed of trust, security agreement, or other documentation relating to the lien or security interest. These net proceeds are appropriated for the purpose of making these payments. Any net proceeds in excess of the amount required to satisfy the obligations of the State under any special indebtedness or any related documents shall be paid to the State Treasurer for deposit to the General Fund.

(f)         Nonsubstitution Clause.  A financing contract, issue of bonded indebtedness, or other related document shall not contain a nonsubstitution clause that restricts the right of the State to (i) continue to provide a service or conduct an activity or (ii) replace or provide a substitute for any capital facility.

(g)        Protection of Lender.  Special indebtedness may contain any provisions for protecting and enforcing the rights and remedies of the person advancing moneys or providing financing under a financing contract, the owners of bonded indebtedness, or others to whom the State is obligated under special indebtedness or any related documents as may be reasonable and proper and not in violation of law. These provisions may include covenants setting forth the duties of the State in respect of any of the following:

(1)        The purposes to which the proceeds of special indebtedness may be applied.

(2)        The disposition and application of the revenues of the State, including taxes.

(3)        Insuring, maintaining, and other duties with respect to the capital facilities financed.

(4)        The disposition of any charges and collection of any revenues and administrative charges.

(5)        The terms and conditions of the issuance of additional special indebtedness.

(6)        The custody, safeguarding, investment, and application of all moneys.

(h)        State Property Law Exception.  Chapter 146 of the General Statutes does not apply to any transfer of the State's interest in property authorized by this Article, whether to a deed of trust trustee or other secured party as security for special indebtedness, or to a purchaser of property in connection with a foreclosure or similar conveyance of property to realize upon the security for special indebtedness following the State's default on its obligations under the special indebtedness. (2003‑284, s. 46.2; 2003‑314, s. 1; 2004-203, s. 79.)



§ 142-86. Financing contract indebtedness.

§ 142‑86.  Financing contract indebtedness.

(a)        Documentation.  Financing contract indebtedness shall not be incurred until all documentation providing for its incurrence has been approved by the State Treasurer after the State Treasurer has consulted with the Department of Administration.

(b)        Interest Component.  A financing contract may provide for payments under the contract to represent principal and interest components of the cost of the capital facility to be financed, as determined by the State Treasurer.

(c)        Bidding.  Financing contracts may be entered into pursuant to any applicable public or competitive bidding process or any private or negotiated process, to the extent required by applicable law and, if not so required, as may be determined by the Department of Administration after consulting with the State Treasurer.

(d)        Party.  All financing contracts shall be executed on behalf of the State by the State Treasurer or, upon delegation by the State Treasurer after the State Treasurer's having approved the financing contract, by the Department of Administration.

(e)        Credit Facility.  If the State Treasurer determines that it is in the best interest of the State, the State Treasurer may arrange for the delivery of a credit facility to secure payment under any financing contract. The State Treasurer may also provide that payments by the State representing the interest component of the payments to be made under a financing contract may be calculated based upon a fixed or a variable rate of interest.

(f)         Terms and Conditions.  All other conditions set forth elsewhere in this Article with respect to financing contract indebtedness shall also be satisfied prior to incurring any financing contract indebtedness. To the extent applicable as conclusively determined by the State Treasurer, the provisions of G.S. 142‑89, 142‑90, and 142‑91 apply to financing contract indebtedness. (2003‑284, s. 46.2; 2003‑314, s. 1; 2004-203, s. 79.)



§ 142-87. Additional requirements for certificates of participation indebtedness.

§ 142‑87.  Additional requirements for certificates of participation indebtedness.

(a)        Documentation.  A financing contract shall not be used in connection with the delivery of certificates of participation by a special corporation until all documentation providing for its use has been approved by the State Treasurer after the State Treasurer has consulted with the Department of Administration. All documentation providing for the delivery and sale of certificates of participation must be approved by the State Treasurer.

(b)        Procedure.  The special corporation, if used, shall request the approval of the State Treasurer in writing and shall furnish any information and documentation relating to the delivery and sale of the certificates of participation requested by the State Treasurer. In determining whether to approve the financing in the documentation, the State Treasurer shall consider the factors set forth in G.S. 142‑84(d), as well as the effect of the proposed financing upon any scheduled or proposed sale of debt obligations by the State or a unit of local government in the State.

(c)        Terms; Interest.  Certificates of participation may be sold by the State Treasurer in the manner, either at public or private sale, and for any price or prices that the State Treasurer determines to be in the best interest of the State and to effect the purposes of this Article, except that the terms of the sale must also be approved by the special corporation. Interest payable with respect to certificates of participation shall accrue at the rate or rates determined by the State Treasurer with the approval of the special corporation.

(d)        Trust Agreement.  Certificates of participation may be delivered pursuant to a trust agreement or similar instrument with a corporate trustee approved by the State Treasurer, and the provisions of G.S. 142‑89(h) apply to the trust agreement or similar instrument to the extent applicable.

(e)        Other Conditions.  All other conditions set forth elsewhere in this Article with respect to certificates of participation indebtedness, including the conditions set forth in G.S. 142‑86, must be satisfied before any certificates of participation indebtedness is incurred. (2003‑284, s. 46.2; 2003‑314, s. 1; 2004-203, s. 79.)



§ 142-88. Bonded indebtedness.

§ 142‑88.  Bonded indebtedness.

The State Treasurer is authorized, by and with the consent of the Council of State as provided in this Article, to issue and sell at one time or from time to time bonds of the State to be designated "State of North Carolina Limited Obligation Bonds, Series____ " or notes of the State as provided in this Article, for the purpose of providing funds, with any other available funds, for the uses authorized in this Article. (2003‑284, s. 46.2; 2003‑314, s. 1; 2004-203, s. 79.)



§ 142-89. Issuance of limited obligation bonds and notes.

§ 142‑89.  Issuance of limited obligation bonds and notes.

(a)        Terms and Conditions.  Bonds or notes may bear any dates; may be serial or term bonds or notes, or any combination of these; may mature in any amounts and at any times, not exceeding 40 years from their dates; may be payable at any places, either within or without the United States, in any coin or currency of the United States that at the time of payment is legal tender for payment of public and private debts; may bear interest at any rates, which may vary from time to time; and may be made redeemable before maturity, at the option of the State or otherwise as may be provided by the State, at any prices, including a price greater than the face amount of the bonds or notes, and under any terms and conditions, all as may be determined by the State Treasurer, by and with the consent of the Council of State.

(b)        Signatures; Form and Denomination; Registration.  Bonds or notes may be issued in certificated or uncertificated form. If issued in certificated form, bonds or notes shall be signed on behalf of the State by the Governor or bear the Governor's facsimile signature, shall be signed by the State Treasurer or bear the State Treasurer's facsimile signature, and shall bear the great seal of the State or a facsimile of the seal impressed or imprinted on them. If bonds or notes bear the facsimile signatures of the Governor and the State Treasurer, the bonds or notes shall also bear a manual signature which may be that of a bond registrar, trustee, paying agent, or designated assistant of the State Treasurer. If any officer whose signature or facsimile signature appears on bonds or notes issued under this Article ceases to be that officer before the delivery of the bonds or notes, the signature or facsimile signature shall nevertheless have the same validity for all purposes as if the officer had remained in office until delivery of the bonds or notes. Bonds or notes issued under this Article may bear the facsimile signatures of persons who, at the actual time of the execution of the bonds or notes, were the proper officers to sign any bond or note although at the date of the bond or note those persons may not have been officers.

The form and denomination of bonds or notes, including the provisions with respect to registration of the bonds or notes and any system for their registration, shall be as prescribed by the State Treasurer in conformity with this Article.

(c)        Manner of Sale; Expenses.  Subject to the approval by the Council of State as to the manner in which bonds or notes will be offered for sale, whether at public or private sale, whether within or without the United States, and whether by publishing notices in certain newspapers and financial journals, mailing notices, inviting bids by correspondence, negotiating contracts of purchase, or otherwise, the State Treasurer is authorized to sell bonds or notes at one time or from time to time at any rates of interest, which may vary from time to time, and at any prices, including a price less than the face amount of the bonds or notes, as the State Treasurer may determine. All expenses incurred in the preparation, sale, and issuance of bonds or notes shall be paid by the State Treasurer from the proceeds of bonds or notes or other available moneys.

(d)        Application of Proceeds.  The proceeds of any bonds or notes shall be used solely for the purposes for which the bonds or notes were issued and shall be disbursed in the manner and under the restrictions, if any, that the Council of State may provide in the resolution authorizing the issuance of, or in any trust agreement securing, the bonds or notes.

Any additional moneys that may be received by means of a grant or grants from the United States or any agency or department thereof or from any other source to aid in financing the cost of a capital facility may be disbursed, to the extent permitted by the terms of the grant or grants, without regard to any limitations imposed by this Article.

(e)        Notes; Repayment.  By and with the consent of the Council of State, the State Treasurer is authorized to borrow money and to execute and issue notes of the State for the same, but only in any of the following circumstances and under the following conditions:

(1)        For anticipating the sale of bonds, the issuance of which the Council of State has approved, if the State Treasurer considers it advisable to postpone the issuance of the bonds.

(2)        For the payment of interest on or any installment of principal of any bonds then outstanding, if there are not sufficient funds in the State treasury with which to pay the interest or installment of principal as they respectively become due.

(3)        For the renewal of any loan evidenced by notes authorized in this Article.

(4)        For the purposes authorized in this Article.

(5)        For refunding bonds or notes or financing contract indebtedness as authorized in this Article.

Funds derived from the sale of limited obligation bonds or notes may be used in the payment of any bond anticipation notes issued under this Article. Funds provided by the General Assembly for the payment of interest on or principal of bonds shall be used in paying the interest on or principal of any notes and any renewals thereof, the proceeds of which have been used in paying interest on or principal of the bonds.

(f)         Refunding Bonds and Notes.  By and with the consent of the Council of State, the State Treasurer is authorized to issue and sell refunding bonds and notes for the purpose of refunding special indebtedness and to pay the cost of issuance of the refunding bonds or notes. The refunding bonds and notes may be combined with any other issues of State bonds and notes issued pursuant to this Article. Refunding bonds or notes may be issued at any time prior to the final maturity of the debt or obligation to be refunded. The proceeds from the sale of any refunding bonds or notes shall be applied to the immediate payment and retirement of the obligations being refunded or, if not required for the immediate payment of the obligations being refunded, the proceeds shall be deposited in trust to provide for the payment and retirement of the obligations being refunded and to pay any expenses incurred in connection with the refunding. Money in a trust fund may be invested in (i) direct obligations of the United States government, (ii) obligations the principal of and interest on which are guaranteed by the United States government, (iii) to the extent then permitted by law, obligations of any agency or instrumentality of the United States government, or (iv) certificates of deposit issued by a bank or trust company located in the State if the certificates are secured by a pledge of any of the obligations described in (i), (ii), or (iii) above having an aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates so secured. This section does not limit the duration of any deposit in trust for the retirement of obligations being refunded but that have not matured and are not presently redeemable or, if presently redeemable, have not been called for redemption.

(g)        Security.  Payment of the principal of and the interest on bonds and notes shall be secured as provided in G.S. 142‑85.

(h)        Trust Agreement.  In the discretion of the State Treasurer, any bonds and notes issued under this Article may be secured by a trust agreement or similar instrument between the State and a corporate trustee or by a resolution of the Council of State providing for the appointment of a corporate trustee. The corporate trustee may be, in either case, any trust company or bank that has the powers of a trust company within or without the State. The trust agreement or similar instrument or resolution, hereinafter referred to as "the trust", may provide for security and pledges and assignments that are permitted under this Article and may provide for the granting of a lien or security interest as authorized by G.S. 142‑85. The trust may contain any provisions for protecting and enforcing the rights and remedies of the owners of any bonds or notes issued under the trust that are reasonable and not in violation of law, including covenants setting forth the duties of the State with respect to the purposes for which bond or note proceeds may be applied, the disposition and application of the revenues or assets of the State, the duties of the State with respect to the capital facilities financed, the disposition of any charges and collection of any revenues and administrative charges, the terms and conditions of the issuance of additional bonds and notes, and the custody, safeguarding, investment, and application of all moneys. All bonds and notes issued under this Article pursuant to the same trust shall be equally and ratably secured as provided in the trust, without priority by reasons of number, dates of bonds or notes, execution, or delivery, in accordance with the provisions of this Article and of the trust. The trust may, however, provide that bonds or notes issued pursuant to the trust shall, to the extent and in the manner prescribed in the trust, be subordinated and junior in standing, with respect to the payment of principal and interest and to the security of the payment, to any other bonds or notes issued pursuant to the trust. It is lawful for any bank or trust company that may act as depositary of the proceeds of bonds or notes, revenues, or any other money under this Article to furnish any indemnifying bonds or to pledge any securities that may be required by the State Treasurer. The trust may set out the rights and remedies of the owners of any bonds or notes and of any trustee and may restrict the individual rights of action by the owners. In addition to the foregoing, the trust may contain any other provisions the State Treasurer considers appropriate for the security of the owners of any bonds or notes. Expenses incurred in carrying out the provisions of the trust may be treated as a part of the cost of any capital facility or as an administrative charge and may be paid from the proceeds of the bonds or notes or from any other available funds. (2003‑284, s. 46.2; 2003‑314, s. 1; 2004-203, s. 79.)



§ 142-90. Variable rate demand bonds and notes and financing contract indebtedness.

§ 142‑90.  Variable rate demand bonds and notes and financing contract indebtedness.

(a)        In fixing the details of special indebtedness, the State Treasurer may make the special indebtedness subject to any of the following conditions:

(1)        It is payable from time to time on demand or tender for purchase by the owner thereof if a credit facility supports the special indebtedness, unless the State Treasurer specifically determines that a credit facility is not required upon a determination by the State Treasurer that the absence of a credit facility will not materially and adversely affect the financial position of the State or the marketing of the bonds or notes or financing contract indebtedness at a reasonable interest cost to the State.

(2)        It is additionally supported by a credit facility.

(3)        It is subject to redemption or mandatory tender for purchase prior to maturity.

(4)        It bears interest at a rate or rates that may be fixed or may vary over any period of time, as may be provided in the proceedings providing for the issuance or incurrence of the special indebtedness, including any variations that may be permitted pursuant to a par formula.

(5)        It is the subject of a remarketing agreement under which an attempt is made to remarket special indebtedness to new purchasers before its presentment for payment to the provider of the credit facility or to the State.

(b)        If the aggregate principal amount payable by the State under a credit facility is in excess of the aggregate principal amount of special indebtedness secured by the credit facility, whether as a result of the inclusion in the credit facility of a provision for the payment of interest for a limited period of time or the payment of a redemption premium or for any other reason, then the amount of authorized but unissued bonds or notes and financing contract indebtedness during the term of the credit facility shall not be less than the amount of the excess, unless the payment of the excess is otherwise provided for by agreement of the State executed by the State Treasurer. (2003‑284, s. 46.2; 2003‑314, s. 1; 2004-203, s. 79.)



§ 142-91. Other agreements.

§ 142‑91.  Other agreements.

The State Treasurer may authorize, execute, obtain, or otherwise provide for bond insurance, investment contracts, credit and liquidity facilities, credit enhancement facilities, interest rate swap agreements and other derivative products, and any other related instruments and matters the State Treasurer determines are desirable in connection with the issuance of special indebtedness. The State Treasurer is authorized to employ and designate any financial consultants, underwriters, fiduciaries, and bond attorneys to be associated with any incurrence or issuance of special indebtedness under this Article as the State Treasurer considers appropriate. (2003‑284, s. 46.2; 2003‑314, s. 1; 2004‑203, s. 79.)



§ 142-92. Tax exemption.

§ 142‑92.  Tax exemption.

Special indebtedness shall at all times be free from taxation by the State or any political subdivision or any of their agencies, excepting estate, inheritance, and gift taxes; income taxes on the gain from the transfer of the indebtedness; and franchise taxes. The interest component of any payments made by the State under special indebtedness, including the interest component of any certificates of participation, is not subject to taxation as to income. (2003‑284, s. 46.2; 2003‑314, s. 1; 2004‑203, s. 79.)



§ 142-93. Investment eligibility.

§ 142‑93.  Investment eligibility.

Special indebtedness are securities or obligations in which all of the following may invest, including capital in their control or belonging to them: public officers, agencies, and public bodies of the State and its political subdivisions; insurance companies, trust companies, investment companies, banks, savings banks, savings and loan associations, credit unions, pension or retirement funds, and other financial institutions engaged in business in the State; and executors, administrators, trustees, and other fiduciaries. Special indebtedness are securities or obligations that may properly and legally be deposited with and received by any officer or agency of the State or political subdivision of the State for any purpose for which the deposit of bonds, notes, or obligations of the State or any political subdivision of the State is now or may later be authorized by law. (2003‑284, s. 46.2; 2003‑314, s. 1; 2004‑203, s. 79.)



§ 142-94. Procurement of capital facilities.

§ 142‑94.  Procurement of capital facilities.

The provisions of Articles 3, 3B, 3C, 3D, and 8 of Chapter 143 of the General Statutes and any other laws or rules of the State that relate to the acquisition and construction of State property apply to the financing of capital facilities through the use of special indebtedness pursuant to this Article. This section does not apply to the construction and lease‑purchase, including leases with an option to purchase at the end of the lease term for a nominal sum, of State office buildings pursuant to proposals submitted before the effective date of this Article in response to requests for proposals, to the extent any of those proposals, as they may be supplemented or amended, are approved by the Department of Administration and any of these leases or lease‑purchase agreements are approved by the Council of State in accordance with G.S. 143‑341(4)d2. With the exception of Article 8 of Chapter 143 of the General Statutes, this section does not apply to any special indebtedness issued pursuant to this Article for the purchase, construction, or operation of capital facilities by Gateway University Research Park, Inc., a joint Millennial Campus in Greensboro.  (2003‑284, s. 46.2; 2003‑314, s. 1; 2004‑203, s. 79; 2008‑204, s. 3.)



§ 142-95: Repealed by Session Laws 2007-527, s. 39, effective August 31, 2007.

§ 142‑95: Repealed by Session Laws 2007‑527, s. 39, effective August 31, 2007.



§ 142-96: Reserved for future codification purposes.

§ 142‑96:  Reserved for future codification purposes.



§ 142-97: Reserved for future codification purposes.

§ 142‑97:  Reserved for future codification purposes.



§ 142-98: Reserved for future codification purposes.

§ 142‑98:  Reserved for future codification purposes.



§ 142-99: Reserved for future codification purposes.

§ 142‑99:  Reserved for future codification purposes.



§ 142-100. Purpose.

Article 10.

Managing Debt Capacity.

§ 142‑100.  Purpose.

The purpose of this Article is to provide tools for sound debt management by providing an annual debt affordability study to establish guidelines for maintaining prudent debt levels and by establishing a system for prioritizing State capital needs when the needs exceed the State's capacity for new debt. (2004‑179, s. 5.1.)



§ 142-101. Debt Affordability Advisory Committee.

§ 142‑101.  Debt Affordability Advisory Committee.

(a)        Membership.  The Debt Affordability Advisory Committee is created in the Department of State Treasurer. The Committee shall consist of five ex officio members or their designees and four appointed members, as follows:

(1)        The State Treasurer.

(2)        The Secretary of Revenue.

(3)        The State Budget Officer.

(4)        The State Auditor.

(5)        The State Controller.

(6)        Two members of the public appointed by the President Pro Tempore of the Senate.

(7)        Two members of the public appointed by the Speaker of the House of Representatives.

(b)        Officers and Staff.  The State Treasurer shall serve as the chair of the Committee. The Committee shall meet at the call of the chair. The Department of State Treasurer shall provide space for the Committee to meet. The Department shall also provide the Committee with necessary staff and supplies to enable it to carry out its duties in an effective manner.

(c)        Compensation.  Members of the Committee shall serve without pay but shall receive per diem and allowances provided by G.S. 138‑5 and G.S. 138‑6.

(d)        Duties.  The Debt Affordability Advisory Committee shall annually advise the Governor and the General Assembly on the estimated debt capacity of the State for the upcoming 10 fiscal years. The Committee shall oversee the undertaking of an annual debt affordability study and the establishment of guidelines for evaluating the State's debt burden. The guidelines should include target and ceiling ratios of net tax‑supported debt to personal income and debt service to revenues, target and floor percentages for the 10‑year payout ratio, and target and floor percentages for the unreserved General Fund balance. The Committee's recommendations shall include recommendations on debt capacities for debt supported by the General Fund, the Highway Fund, and the Highway Trust Fund. The Committee shall also recommend any other debt management policies it considers desirable and consistent with sound management of the State's debt.

(e)        Reports.  The Committee shall report its findings and recommendations to the Governor, the President Pro Tempore of the Senate, the Speaker of the House of Representatives, and the Fiscal Research Division by February 1 of each year. (2004‑179, s. 5.1; 2007‑551, s. 1.)



§ 142-102: Reserved for future codification purposes.

§ 142‑102: Reserved for future codification purposes.



§ 142-103: Reserved for future codification purposes.

§ 142‑103: Reserved for future codification purposes.



§ 142-104: Reserved for future codification purposes.

§ 142‑104: Reserved for future codification purposes.



§ 142-105: Reserved for future codification purposes.

§ 142‑105: Reserved for future codification purposes.



§ 142-106: Reserved for future codification purposes.

§ 142‑106: Reserved for future codification purposes.






Chapter 143 - State Departments, Institutions, and Commissions.

§ 143-1: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

Chapter 143.

State Departments, Institutions, and Commissions

Article 1.

Executive Budget Act.

§ 143‑1:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-2: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑2:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-3: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑3:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-3.1: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑3.1:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-3.2: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑3.2:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-3.3: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑3.3:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-3.4: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑3.4:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-3.5: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑3.5:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-3.6: Expired.

§ 143‑3.6:  Expired.



§ 143-3.7: Repealed by Session Laws 1997-443, s. 23(b).

§ 143‑3.7:  Repealed by Session Laws 1997‑443, s.  23(b).



§ 143-4: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑4:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-4.1: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑4.1:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-5: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑5:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-6: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑6:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-6.1: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑6.1:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-6.2. Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑6.2.  Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-7: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑7:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-8: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑8:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-9: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑9:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-10: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑10:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-10.1: Repealed by Session Laws 1991, c. 689, s. 342.

§ 143‑10.1:  Repealed by Session Laws 1991, c.  689, s. 342.



§ 143-10.1A: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑10.1A:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-10.2: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑10.2:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§§ 143-10.3 through 143-10.6: Repealed by Session Laws 2001-424, s. 12.2(a), effective July 1, 2001.

§§ 143‑10.3 through 143‑10.6: Repealed by Session Laws 2001‑424, s. 12.2(a), effective July 1, 2001.



§ 143-10.7: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑10.7:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-11: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑11:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-11.1: Repealed by Session Laws 1983, c. 717, s. 55.

§ 143‑11.1: Repealed by Session Laws 1983, c.  717, s. 55.



§ 143-12: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑12:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-12.1: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑12.1:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-13: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑13:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-14: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑14:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-15: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑15:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-15.1: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑15.1:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-15.2: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑15.2:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-15.3: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑15.3:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-15.3A: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑15.3A:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-15.3B: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑15.3B:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-15.3C: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑15.3C:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-15.3D: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑15.3D:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-15.3E: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑15.3E:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-15.4: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑15.4:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-16: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑16:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-16.1: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑16.1:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-16.2: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑16.2:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-16.3: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑16.3:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-16.4: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑16.4:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-16.5: Repealed by Session Laws 1999-237, s. 19a, effective June 30, 1999, and applicable to agreements entered on or after November 15, 1998.

§ 143‑16.5:  Repealed by Session Laws 1999‑237, s. 19a, effective June 30, 1999, and applicable to agreements entered on or after November 15, 1998.



§ 143-16.6: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑16.6:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-16.7: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑16.7:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-17: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑17:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-18: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑18:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-18.1: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑18.1:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-19: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑19:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-20: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑20:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-20.1: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑20.1:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-21: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑21:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-22: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑22:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-23: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑23:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-23.1. Repealed by Session Laws 1985, c. 290, s. 4, effective July 1, 1985.

§ 143‑23.1.  Repealed by Session Laws 1985, c. 290, s. 4, effective July 1, 1985.



§ 143-23.2: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑23.2:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-23.3: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑23.3:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-24: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑24:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-25: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑25:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-26: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑26:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-27: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑27:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-27.1. Repealed by Session Laws 1979, 2nd Session, c. 1137, s. 43.

§ 143‑27.1.  Repealed by Session Laws 1979, 2nd Session, c. 1137, s. 43.



§ 143-27.2. (Recodified effective July 1, 2007) Discontinued service retirement allowance and severance wages for certain State employees.

§ 143‑27.2.  (Recodified effective July 1, 2007) Discontinued service retirement allowance and severance wages for certain State employees.

(a)        When the Director of the Budget determines that the closing of a State institution or a reduction in force will accomplish economies in the State Budget, he shall pay either a discontinued service retirement allowance or severance wages to any affected State employee, provided reemployment is not available. As used in this section, "economies in the State Budget" means economies resulting from elimination of a job and its responsibilities or from a lack of funds to support the job. In determining whether to pay a discontinued service retirement allowance or severance wages, the Director of the Budget shall consider the recommendation of the department head involved and any recommendation of the State Personnel Director. Severance wages shall not be paid to an employee who chooses a discontinued service retirement. Severance wages shall not be subject to employer or employee retirement contributions. Severance wages shall be paid according to the policies adopted by the State Personnel Commission.

Notwithstanding any other provisions of the State's retirement laws, any employee of the State who is a member of the Teachers' and State Employees' Retirement System or the Law‑Enforcement Officers' Retirement System and who has his job involuntarily terminated as a result of economies in the State Budget may be entitled to a discontinued service retirement allowance, subject to the approval of the employing agency and the availability of agency funds. An unreduced discontinued service retirement allowance, not otherwise allowed, may be approved for employees with 20 or more years of creditable retirement service who are at least 55 years of age; or a discontinued service retirement allowance, not otherwise allowed, may be approved for employees with 20 or more years of creditable retirement service who are at least 50 years of age, reduced by one‑fourth of one percent (1/4 of 1%) for each month that retirement precedes his fifty‑fifth birthday. In cases where a discontinued service retirement allowance is approved, the employing agency shall make a lump sum payment to the Administrator of the State Retirement Systems equal to the actuarial present value of the additional liabilities imposed upon the System, to be determined by the System's consulting actuary, as a result of the discontinued service retirement, plus an administrative fee to be determined by the Administrator.

The salary used to determine severance wages under this section is the last annual salary except that if the employee was promoted within the previous 12 months, the last annual salary is that annual salary prior to the promotion. If the annual salary prior to the promotion is used, it shall be adjusted to account for any across‑the‑board legislative salary increases. Excluded from any calculation are any benefits such as, but not limited to, overtime pay, shift pay, holiday premium, or longevity pay.

(b)        Any employee separated from State government and paid severance wages under this section shall not be employed under a contractual arrangement by any State agency, other than the constituent institutions of The University of North Carolina and the constituent institutions of the North Carolina Community College System, until 12 months have elapsed since the separation. This subsection does not affect any reduction in force rights that the employee may have. (1979, c. 838, s. 22; 1983, c. 761, s. 225; c. 923, s. 217(R); 1983 (Reg. Sess., 1984), c. 1034, s. 251; 1985 (Reg. Sess., 1986), c. 981, s. 1; c. 1024, s. 20; 1987, c. 177, s. 2; 1989 (Reg. Sess., 1990), c. 1066, s. 36(a); 1998‑212, s. 28.28(a); 2006‑203, s. 6.)



§ 143-28: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑28:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-28.1: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑28.1:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-29: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑29:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-30: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑30:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-31: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑31:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-31.1: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑31.1:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-31.2. (Recodified effective July 1, 2007) Appropriation, allotment, and expenditure of funds for historic and archeological property.

§ 143‑31.2.  (Recodified effective July 1, 2007) Appropriation, allotment, and expenditure of funds for historic and archeological property.

The Department of Cultural Resources may not expend any State funds for the acquisition, preservation, restoration, or operation of historic or archeological real and personal property, and the Director of the Budget may not allot any appropriations to the Department of Cultural Resources for a particular historic site until (i) the property or properties shall have been approved for such purpose by the Department of Cultural Resources according to criteria adopted by the North Carolina Historical Commission, (ii) the report and recommendation of the North Carolina Historical Commission has been received and considered by the Department of Cultural Resources, and (iii) the Department of Cultural Resources has found that there is a feasible and practical method of providing funds for the acquisition, restoration and/or operation of such property. (1963, c. 210, s. 3; 1973, c. 476, s. 48; 1985 (Reg. Sess; 1986), c. 1014, s. 171(e); 2006‑203, s.7.)



§ 143-31.3: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑31.3:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-31.4: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑31.4:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-31.5: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑31.5:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-32: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑32:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-33: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑33:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-34: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑34:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-34.1: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑34.1:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-34.2: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑34.2:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-34.3. Repealed by Session Laws 1977, c. 802, s. 15.20.

§ 143‑34.3.  Repealed by Session Laws 1977, c. 802, s. 15.20.



§ 143-34.4: Recodified as § 120-36.6 by Session Laws 1983 (Regular Session 1984), c. 1034, s. 177.1.

§ 143‑34.4: Recodified as § 120‑36.6 by Session Laws 1983 (Regular Session 1984), c.  1034, s. 177.1.



§ 143-34.5: Repealed by Sessions Laws 1985, c. 479, s. 160.

§ 143‑34.5: Repealed by Sessions Laws 1985, c.  479, s. 160.



§ 143-34.6: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑34.6:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-34.7: Repealed by Session Laws 2006-203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑34.7:  Repealed by Session Laws 2006‑203, s. 1, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-34.8. Reserved for future codification purposes.

§ 143‑34.8.  Reserved for future codification purposes.



§ 143-34.9. Reserved for future codification purposes.

§ 143‑34.9.  Reserved for future codification purposes.



§ 143-34.10: Repealed by Session Laws 1981, c. 932, s. 1.

Article 1A.

Periodic Review of Certain State Agencies.

§ 143‑34.10:  Repealed by Session Laws 1981, c.  932, s. 1.



§ 143-34.11. Certain General Statutes provisions repealed effective July 1, 1979.

§ 143‑34.11.  Certain General Statutes provisions repealed effective July 1, 1979.

The following statutes are repealed effective July 1, 1979, (except for purposes of the winding‑up period, as provided by section 5 of this act):

Chapter 87, Article 3, entitled "Tile Contractors."

Chapter 87, Article 6, entitled "Water Well Contractors."

Chapter 66, Article 9A, entitled "Private Detectives."

Chapter 93C, entitled "Watchmakers."

Chapter 74, Article 6, entitled "Mining Registration." (1977, c. 712, s. 2; 1979, c. 616, s. 9; c. 629; c. 712, s. 6; c. 713, s. 9; c. 736, s. 1; c. 740, s. 1; c. 744, ss. 1‑3; c. 750, s. 1; c. 780, s. 3; c. 819, s. 7; c. 834, s. 13; c. 871, s. 2; c. 872, s. 6; c. 904, s. 15.)



§§ 143-34.12 through 143-34.21: Repealed by Session Laws 1981, c. 932, s. 1.

§§ 143‑34.12 through 143‑34.21: Repealed by Session Laws 1981, c.  932, s. 1.



§ 143-34.22. Reserved for future codification purposes.

§ 143‑34.22.  Reserved for future codification purposes.



§ 143-34.23. Reserved for future codification purposes.

§ 143‑34.23.  Reserved for future codification purposes.



§ 143-34.24. Reserved for future codification purposes.

§ 143‑34.24.  Reserved for future codification purposes.



§§ 143-34.25 through 143-34.27: Expired.

Article 1.2.

Legislative Committee on Agency Review.

§§ 143‑34.25 through 143‑34.27:  Expired.



§§ 143-34.28 through 143-34.39. Reserved for future codification purposes.

§§ 143‑34.28 through 143‑34.39.  Reserved for future codification purposes.



§ 143-34.40: Repealed by Session Laws 2006-203, s. 2, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

Article 1B.

Capital Improvement Planning Act.

§ 143‑34.40:  Repealed by Session Laws 2006‑203, s. 2, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-34.41: Repealed by Session Laws 2006-203, s. 2, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑34.41:  Repealed by Session Laws 2006‑203, s. 2, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-34.42: Repealed by Session Laws 2006-203, s. 2, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑34.42:  Repealed by Session Laws 2006‑203, s. 2, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-34.43: Repealed by Session Laws 2006-203, s. 2, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑34.43:  Repealed by Session Laws 2006‑203, s. 2, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-34.44: Repealed by Session Laws 2006-203, s. 2, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑34.44:  Repealed by Session Laws 2006‑203, s. 2, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-34.45: Repealed by Session Laws 2006-203, s. 2, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑34.45:  Repealed by Session Laws 2006‑203, s. 2, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§§ 143-35 through 143-47: Repealed by Session Laws 1965, c. 640, s. 1.

Article 2.

State Personnel Department.

§§ 143‑35 through 143‑47:  Repealed by Session Laws 1965, c.  640, s. 1.



§§ 143-47.1 through 143-47.5: Repealed by Session Laws 1965, c. 640, s. 1.

Article 2A.

Incentive Award Program for State Employees.

§§ 143‑47.1 through 143‑47.5:  Repealed by Session Laws 1965, c.  640, s. 1.



§ 143-47.6. Definitions.

Article 2B.

Notice of Appointments to Public Offices.

§ 143‑47.6.  Definitions.

As used in this Article, unless the context clearly requires otherwise:

(1)        "Appointing authority" means the Governor, Chief Justice of the Supreme Court, Lieutenant Governor, Speaker of the House, President pro tempore of the Senate, members of the Council of State, all heads of the executive departments of State government, the Board of Governors of The University of North Carolina, and any other person or group authorized by law to appoint to a public office.

(2)        "Public office" means appointive membership on any State commission, council, committee, board, including occupational licensing boards as defined in G.S. 93B‑1, board of trustees, including boards of constituent institutions of The University of North Carolina and boards of community colleges operated pursuant to Chapter 115D of the General Statutes, and any other State agency created by law, where the appointee is entitled to draw subsistence, per diem compensation, or travel allowances, in whole or in part from funds deposited with the State Treasurer or any other funds subject to being  audited by the State Auditor, by reason of his service in the public office; provided that "public office" does not include an office for which a regular salary is paid to the holder as an employee of the State or of one of its departments, agencies, or institutions. (1979, c. 477, s. 1; 1987, c. 564, s. 27.)



§ 143-47.7. Notice and record of appointment required.

§ 143‑47.7.  Notice and record of appointment required.

(a)        Within 30 days after acceptance of appointment by a person appointed to public office, the appointing authority shall file written notice of the appointment with the Governor, the Secretary of State, the Legislative Library, the State Library, the State Ethics Commission, and the State Controller. For the purposes of this section, a copy of the letter from the appointing authority, a copy of the properly executed notice of appointment as set forth in subsection (c) of this section, or a copy of the properly executed Commission of Appointment shall be sufficient to be filed if the copy contains the information required in subsection (b) of this section.

(b)        The notice required by this Article shall contain the following information:

(1)        The name and office of the appointing authority;

(2)        The public office to which the appointment is made;

(3)        The name and address of the appointee;

(4)        The county of residence of the appointee;

(5)        The citation to the law or other authority authorizing the appointment;

(6)        The specific statutory qualification for the public office to which the appointment is made, if applicable;

(7)        The name of the person the appointee replaces, if applicable;

(8)        The date the term of the appointment begins; and

(9)        The date the term of the appointment ends.

(c)        The following form may be used to comply with the requirements of this section:

"NOTICE OF APPOINTMENT

Notice is given that _________ is hereby appointed to the following

Name

public office:

Public Office: __________________________________________________________________

Citation to Law or Other Authority Authorizing the Appointment:

_______________________________________________________________________

Specific Statutory Qualification for the Public Office, if Applicable:

_______________________________________________________________________

Address of the Appointee: ________________________________________________________

_______________________________________________________________________

_______________________________________________________________________

County of Residence of the Appointee: _______________________________________________

Date Term of Appointment Begins: __________________________________________________

Date Term of Appointment Ends:                  ___________________________________________

Name of Person the Appointee Replaces, if applicable:

_______________________________________________________________________

________________                                  ________________

Date of Appointment                                        Signature

____________________________________

Office of Appointing Authority

Distribution:

Governor

Secretary of State

Legislative Library

State Library

State Ethics Commission

State Controller"  (1979, c. 477, s. 1; 1991, c. 542, s. 8; 2003‑374, s. 2; 2009‑549, s. 18.)



§ 143-47.8: Repealed by Session Laws 2003-374, s. 3, effective August 31, 2003.

§ 143‑47.8: Repealed by Session Laws 2003‑374, s. 3, effective August 31, 2003.



§ 143-47.9. Subsistence, per diem compensation, and travel allowances conditioned on filing of notice.

§ 143‑47.9.  Subsistence, per diem compensation, and travel allowances conditioned on filing of notice.

No person who has been appointed to any public office and has accepted that appointment shall be entitled to receive subsistence, per diem compensation, or travel allowances unless and until compliance is made with the provisions of G.S. 143‑47.7. (1979, c. 477, s. 1.)



§§ 143-47.10 through 143-47.14. Reserved for future codification purposes.

§§ 143‑47.10 through 143‑47.14.  Reserved for future codification purposes.



§§ 143-47.15 through 143-47.20: Repealed by Session Laws 1989, c. 752, s. 45.

Article 2C.

Limit on Number of State Employees.

§§ 143‑47.15 through 143‑47.20: Repealed by Session Laws 1989, c.  752, s. 45.



§§ 143-47.21 through 143-47.24: Repealed by Session Laws 1987, c. 738, s. 41(c).

Article 2D.

North Carolina Board for Need‑Based Student Loans.

§§ 143‑47.21 through 143‑47.24: Repealed by Session Laws 1987, c.  738, s. 41(c).



§ 143-48. State policy; cooperation in promoting the use of small contractors, minority contractors, physically handicapped contractors, and women contractors; purpose; required annual reports.

Article 3.

Purchases and Contracts.

§ 143‑48.  State policy; cooperation in promoting the use of small contractors, minority contractors, physically handicapped contractors, and women contractors; purpose; required annual reports.

(a)        Policy.  It is the policy of this State to encourage and promote the use of small contractors, minority contractors, physically handicapped contractors, and women contractors in State purchasing of goods and services. All State agencies, institutions and political subdivisions shall cooperate with the Department of Administration and all other State agencies, institutions and political subdivisions in efforts to encourage the use of small contractors, minority contractors, physically handicapped contractors, and women contractors in achieving the purpose of this Article, which is to provide for the effective and economical acquisition, management and disposition of goods and services by and through the Department of Administration.

(b)        Reporting.  Every governmental entity required by statute to use the services of the Department of Administration in the purchase of goods and services, every local school administrative unit, and every private, nonprofit corporation other than an institution of higher education or a hospital that receives an appropriation of five hundred thousand dollars ($500,000) or more during a fiscal year from the General Assembly shall report to the department of Administration annually on what percentage of its contract purchases of goods and services, through term contracts and open‑market contracts, were from minority‑owned businesses, what percentage from female‑owned businesses, what percentage from disabled‑owned businesses, what percentage from disabled business enterprises and what percentage from nonprofit work centers for the blind and the severely disabled. The same governmental entities shall include in their reports what percentages of the contract bids for such purchases were from such businesses. The Department of Administration shall provide instructions to the reporting entities concerning the manner of reporting and the definitions of the businesses referred to in this act, provided that, for the purposes of this act:

(1)        Except as provided in subdivision (1a) of this subsection, a business in one of the categories above means one:

a.         In which at least fifty‑one percent (51%) of the business, or of the stock in the case of a corporation, is owned by one or more persons in the category; and

b.         Of which the management and daily business operations are controlled by one or more persons in the category who own it.

(1a)      A "disabled business enterprise" means a nonprofit entity whose main purpose is to provide ongoing habilitation, rehabilitation, independent living, and competitive employment for persons who are handicapped through supported employment sites or business operated to provide training and employment and competitive wages.

(1b)      A "nonprofit work center for the blind and the severely disabled" means an agency:

a.         Organized under the laws of the United States or this State, operated in the interest of the blind and the severely disabled, the net income of which agency does not inure in whole or in part to the benefit of any shareholder or other individual;

b.         In compliance with any applicable health and safety standard prescribed by the United States Secretary of Labor; and

c.         In the production of all commodities or provision of services, employs during the current fiscal year severely handicapped individuals for (i) a minimum of seventy‑five percent (75%) of the hours of direct labor required for the production of commodities or provision of services, or (ii) in accordance with the percentage of direct labor required under the terms and conditions of Public Law 92‑28 (41 U.S.C. § 46, et seq.) for the production of commodities or provision of services, whichever is less.

(2)        A female or a disabled person is not a minority, unless the female or disabled person is also a member of one of the minority groups described in G.S. 143‑128(2)a. through d.

(3)        A disabled person means a person with a handicapping condition as defined in G.S. 168‑1 or G.S. 168A‑3.

(c)        The Department of Administration shall compile information on small and medium‑sized business participation in State contracts subject to this Article and report the information as provided in subsection (d) of this section. The report shall analyze (i) contract awards by business size category, (ii) historical trends in small and medium‑sized business participation in these contracts, and (iii) to the extent feasible, participation by small and medium‑sized businesses in the State procurement process as dealers, service companies, and other indirect forms of participation. The Department may require reports on contracting by business size in the same manner as reports are required under subsection (b) of this section.

(d)        The Department of Administration shall collect and compile the data described in this section and report it annually to the General Assembly.

(d1)      Repealed by Session Laws 2007‑392, s. 1, effective October 1, 2007.

(e)        In seeking contracts with the State, a disabled business enterprise must provide assurances to the Secretary of Administration that the payments that would be received from the State under these contracts are directed to the training and employment of and payment of competitive wages to handicapped employees. (1931, c. 261, s. 1; c. 396; 1957, c. 269, s. 3; 1971, c. 587, s. 1; 1975, c. 879, s. 46; 1983, c. 692, s. 2; 1989 (Reg. Sess., 1990), c. 1051, s. 1; 1993, c. 252, s. 1; 1995, c. 265, s. 2; 1999‑20, s. 1; 1999‑407, s. 1; 2003‑147, s. 6; 2004‑203, s. 72(b); 2005‑270, s. 1; 2007‑392, s. 1.)



§ 143-48.1. Medicaid program exemption.

§ 143‑48.1.  Medicaid program exemption.

(a)        This Article shall not apply to any capitation arrangement or prepaid health service arrangement implemented or administered by the North Carolina Department of Health and Human Services or its delegates pursuant to the Medicaid waiver provisions of 42 U.S.C. § 1396n, or to the Medicaid program authorizations under Chapter 108A of the General Statutes.

(b)        As used in this section, the following definitions apply:

(1)        "Capitation arrangement" means an agreement whereby the Department of Health and Human Services pays a periodic per enrollee fee to a contract entity that provides medical services to Medicaid recipients during their enrollment period.

(2)        "Prepaid health services" means services provided to Medicaid recipients that are paid on the basis of a prepaid capitation fee, pursuant to an agreement between the Department of Health and Human Services and a contract entity. (1993, c. 529, s. 7.4; 1997‑443, s. 11A.118(a).)



§ 143-48.2. Procurement program for nonprofit work centers for the blind and the severely disabled.

§ 143‑48.2.  Procurement program for nonprofit work centers for the blind and the severely disabled.

(a)        An agency subject to the provisions of this Article for the procurement of goods may purchase goods directly from a nonprofit work center for the blind and severely disabled, subject to the following provisions:

(1)        The purchase may not exceed the applicable expenditure benchmark under G.S. 143‑53.1.

(2)        The goods must not be available under a State requirements contract.

(3)        The goods must be of suitable price and quality, as determined by the agency.

(b)        An agency subject to the provisions of this Article for the procurement of services may purchase services directly from a nonprofit work center for the blind and severely disabled, subject to the following provisions:

(1)        The services must not be available under a State requirements contract.

(2)        The services must be of suitable price and quality, as determined by the agency.

(c)        The provisions of G.S. 143‑52 shall not apply to purchases made pursuant to this section. However, nothing in this section shall prohibit a nonprofit work center for the blind and severely disabled from submitting bids or making offers for contracts under G.S. 143‑52.

(d)        For the purpose of this subsection, a "nonprofit work center for the blind and severely disabled" has the same meaning as under G.S. 143‑48. (1995, c. 265, s. 3; 1999‑20, s. 1.)



§ 143-48.3. Electronic procurement.

§ 143‑48.3.  Electronic procurement.

(a)        The Department of Administration shall develop and maintain electronic or digital standards for procurement. The Department of Administration shall consult with the Office of the State Controller, the Office of Information Technology Services (ITS), the Department of State Auditor, the Department of State Treasurer, The University of North Carolina General Administration, the Community Colleges System Office, and the Department of Public Instruction.

(a1)      The Department of Administration shall comply with the State government‑wide technical architecture for information technology, as required by the State Chief Information Officer.

(b)        The Department of Administration, in conjunction with the Office of the State Controller and the Office of Information Technology Services may, upon request, provide to all State agencies, universities, and community colleges, training in the use of the electronic procurement system.

(c)        The Department of Administration shall utilize the Office of Information Technology Services as an Application Service Provider for an electronic procurement system. The Office of Information Technology Services shall operate this electronic procurement system, through State ownership or commercial leasing, in accordance with the requirements and operating standards developed by the Department of Administration and the financial reporting and accounting procedures of the Office of the State Controller.

(d)        This section does not otherwise modify existing law relating to procurement between The University of North Carolina, UNC Health Care, community colleges, and the Department of Administration.

(e)        The Board of Governors of The University of North Carolina shall exempt North Carolina State University and The University of North Carolina at Chapel Hill from the electronic procurement system authorized by this Article until May 1, 2003. Each exemption shall be subject to the Board of Governors' annual review and reconsideration. Exempted constituent institutions shall continue working with the North Carolina E‑Procurement Service as that system evolves and shall ensure that their proposed procurement systems are compatible with the North Carolina E‑Procurement Service so that they may take advantage of this service to the greatest degree possible. Before an exempted institution expands any electronic procurement system, that institution shall consult with the Joint Legislative Commission on Governmental Operations and the Joint Legislative Oversight Committee on Information Technology. By May 1, 2003, the General Assembly shall evaluate the efficacy of the State's electronic procurement system and the inclusion and participation of entities in the system.

(f)         Any State entity or community college operating a functional electronic procurement system established prior to September 1, 2001, may until May 1, 2003, continue to operate that system independently or may opt into the North Carolina E‑Procurement Service. Each entity subject to this section shall notify the Office of Information Technology Services by January 1 of each year of its intent to participate in the North Carolina E‑Procurement Service. (2000‑67, s. 7.8; 2000‑140, ss. 95(a), 95(b); 2001‑424, s. 15.6(b); 2001‑513, s. 28(a); 2002‑126, ss. 27.1(a), 27.1(b), 27.1(c); 2003‑147, s. 7; 2004‑129, ss. 40, 40A, 41; 2004‑203, s. 72(b).)



§ 143-48.4. Statewide uniform certification of historically underutilized businesses.

§ 143‑48.4.  Statewide uniform certification of historically underutilized businesses.

(a)        In addition to the powers and duties provided in G.S. 143‑49, the Secretary of Administration shall have the power, authority, and duty to:

(1)        Develop and administer a statewide uniform program for: (i) the certification of a historically underutilized business, as defined in G.S. 143‑128.4, for use by State departments, agencies, and institutions, and political subdivisions of the State; and (ii) the creation and maintenance of a database of the businesses certified as historically underutilized businesses.

(2)        Adopt rules and procedures for statewide uniform certification of historically underutilized businesses.

(3)        Provide for the certification of all businesses designated as historically underutilized businesses to be used by State departments, agencies, and institutions, and political subdivisions of the State.

(b)        The Secretary of Administration shall seek input from State departments, agencies, and institutions, political subdivisions of the State, and any other entity deemed appropriate to determine the qualifications and criteria for statewide uniform certification of historically underutilized businesses.

(c)        Only businesses certified in accordance with this section shall be considered by State departments, agencies, and institutions, and political subdivisions of the State as historically underutilized businesses for minority business participation purposes under this Chapter.  (2007‑392, s. 2; 2009‑243, s. 2.)



§ 143-49. Powers and duties of Secretary.

§ 143‑49.  Powers and duties of Secretary.

The Secretary of Administration shall have power and authority, and it shall be his duty, subject to the provisions of this Article:

(1)        To canvass sources of supply, including sources of supply of materials and supplies with recycled content, and to purchase or to contract for the purchase, lease and lease‑purchase of all supplies, materials, equipment and other tangible personal property required by the State government, or any of its departments, institutions or agencies under competitive bidding or otherwise as hereinafter provided.

(2)        To establish and enforce specifications which shall apply to all supplies, materials and equipment to be purchased or leased for the use of the State government or any of its departments, institutions or agencies.

(3)        To purchase or to contract for, by sealed, competitive bidding or other suitable means, all contractual services and needs of the State government, or any of its departments, institutions, or agencies; or to authorize any department, institution or agency to purchase or contract for such services.

When the award of any contract for contractual services exceeding a cost of one hundred thousand dollars ($100,000) requires negotiation with prospective contractors, the Secretary shall request and the Attorney General shall assign a representative of the office of the Attorney General to assist in negotiation for the award of the contract. It shall be the duty of such representative to assist and advise in obtaining the most favorable contract for the State, to evaluate all proposals available from prospective contractors for that purpose, to interpret proposed contract terms and to advise the Secretary or his representatives of the liabilities of the State and validity of the contract to be awarded. All contracts and drafts of such contracts shall be prepared by the office of the Attorney General and copies thereof shall be retained by such office for a period of three years following the termination of such contracts. The term "contractual services" as used in this subsection shall mean work performed by an independent contractor requiring specialized knowledge, experience, expertise or similar capabilities wherein the service rendered does not consist primarily of acquisition by this State of equipment or materials and the rental of equipment, materials and supplies. The term "negotiation" as used herein shall not be deemed to refer to contracts entered into or to be entered into as a result of a competitive bidding process.

(4)        To have general supervision of all storerooms and stores operated by the State government, or any of its departments, institutions or agencies and to have supervision of inventories of all tangible personal property belonging to the State government, or any of its departments, institutions or agencies. The duties imposed by this subdivision shall not relieve any department, institution or agency of the State government from accountability for equipment, materials, supplies and tangible personal property under its control.

(5)        To make provision for or to contract for all State printing, including all printing, binding, paper stock, recycled paper stock, supplies, and supplies with recycled content, or materials in connection with the same.

(6)        To make available to nonprofit corporations operating charitable hospitals, to local nonprofit community sheltered workshops or centers that meet standards established by the Division of Vocational Rehabilitation of the Department of Health and Human Services, to private nonprofit agencies licensed or approved by the Department of Health and Human Services as child placing agencies, residential child‑care facilities, private nonprofit rural, community, and migrant health centers designated by the Office of Rural Health and Resource Development, to private higher education institutions that are defined as "institutions" in G.S. 116‑22(1), and to counties, cities, towns, local school administrative units, governmental entities and other subdivisions of the State and public agencies thereof in the expenditure of public funds, the services of the Department of Administration in the purchase of materials, supplies and equipment under such rules, regulations and procedures as the Secretary of Administration may adopt. In adopting rules and regulations any or all provisions of this Article may be made applicable to such purchases and contracts made through the Department of Administration, and in addition the rules and regulations shall contain a requirement that payment for all such purchases be made in accordance with the terms of the contract.

(7)        To evaluate the nonprofit qualifications and capabilities of qualified work centers to manufacture commodities or perform services.

(8)        To establish and maintain a procurement card program for use by State agencies, community colleges, and nonexempted constituent institutions of The University of North Carolina. The Secretary of Administration may adopt temporary rules for the implementation and operation of the program in accordance with the payment policies of the State Controller, after consultation with the Office of Information Technology Services. These rules would include the establishment of appropriate order limits that leverage the cost savings and efficiencies of the procurement card program in conjunction with the fullest possible use of the North Carolina E‑Procurement Service. Prior to implementing the program, the Secretary shall consult with the State Controller, the UNC General Administration, the Community Colleges System Office, the State Auditor, the Department of Public Instruction, a representative chosen by the local school administrative units, and the Office of Information Technology Services. The Secretary may periodically adjust the order limit authorized in this section after consulting with the State Controller, the UNC General Administration, the Community Colleges System Office, the Department of Public Instruction, and the Office of Information Technology Services. (1931, c. 261, s. 2; 1951, c. 3, s. 1; c. 1127, s. 1; 1957, c. 269, s. 3; 1961, c. 310; 1971, c. 587, s. 1; 1975, c. 580; c. 879, s. 46; 1977, c. 733; 1979, c. 759, s. 1; 1983, c. 717, ss. 60, 62; 1985 (Reg. Sess., 1986), c. 955, ss. 79‑82; 1989, c. 408; 1991, c. 358, s. 1; 1993, c. 256, s. 1; 1995, c. 265, ss. 1, 5; 1996, 2nd Ex. Sess., c. 18, s. 24.17; 1997‑443, s. 11A.118(a); 1999‑20, s. 1; 2000‑67, s. 10.9(a); 2001‑424, s. 15.6(a); 2001‑424, s. 15.6(d); 2001‑513, s. 28(b); 2003‑147, s. 8; 2004‑203, s. 72(b); 2005‑213, s. 2; 2006‑203, s. 82.)



§ 143-49.1. Purchases by volunteer nonprofit fire department and lifesaving and rescue squad.

§ 143‑49.1.  Purchases by volunteer nonprofit fire department and lifesaving and rescue squad.

In consideration of public service, any volunteer nonprofit fire department, lifesaving and rescue squad in this State may purchase gas, oil, and tires for their official vehicles and any other materials and supplies under State contract through the Department of Administration, and may purchase surplus property through the Department of Administration on the same basis applicable to counties and municipalities.

The Department of Administration shall make its services available to these organizations in the purchase of such supplies under the same laws, rules and regulations applicable to nonprofit organizations as provided in G.S. 143‑49. (1973, c. 442; 1991, c. 199.)



§ 143-50. Certain contractual powers exercised by other departments transferred to Secretary.

§ 143‑50.  Certain contractual powers exercised by other departments transferred to Secretary.

All rights, powers, duties and authority relating to State printing, or to the acquisition of supplies, materials, equipment, and contractual services, now imposed upon or exercised by any State department, institution or agency under the several statutes relating thereto, are hereby transferred to the Secretary of Administration and all said rights, powers, duty and authority are hereby imposed upon and shall hereafter be exercised by the Secretary of Administration under the provisions of this Article. (1931, c. 261, s. 3; 1957, c. 269, s. 3; 1971, c. 587, s. 1; 1975, c. 879, s. 46.)



§ 143-51. Reports to Secretary required of all agencies as to needs.

§ 143‑51.  Reports to Secretary required of all agencies as to needs.

It shall be the duty of all departments, institutions, or agencies of the State government to furnish to the Secretary of Administration when requested, and on forms to be prescribed by him, estimates of all supplies, materials, contractual services and equipment needed and required by such department, institution or agency for such periods in advance as may be designated by the Secretary of Administration. (1931, c. 261, s. 4; 1957, c. 269, s. 3;  1971, c. 587, s. 1; 1975, c. 879, s. 46; 1981, c. 602, s. 1.)



§ 143-52. Competitive bidding procedure; consolidation of estimates by Secretary; bids; awarding of contracts.

§ 143‑52.  Competitive bidding procedure; consolidation of estimates by Secretary; bids; awarding of contracts.

(a)        As feasible, the Secretary of Administration will compile and consolidate all such estimates of supplies, materials, printing, equipment and contractual services needed and required by State departments, institutions and agencies to determine the total requirements of any given commodity. Where such total requirements will involve an expenditure in excess of the expenditure benchmark established under the provisions of G.S. 143‑53.1 and where the competitive bidding procedure is employed as hereinafter provided, sealed bids shall be solicited by advertisement in a newspaper widely distributed in this State or through electronic means, or both, as determined by the Secretary to be most advantageous, at least once and at least 10 days prior to the date designated for opening. Except as otherwise provided under this Article, contracts for the purchase of supplies, materials or equipment shall be based on competitive bids and acceptance made of the lowest and best bid(s) most advantageous to the State as determined upon consideration of the following criteria: prices offered; the quality of the articles offered; the general reputation and performance capabilities of the bidders; the substantial conformity with the specifications and other conditions set forth in the request for bids; the suitability of the articles for the intended use; the personal or related services needed; the transportation charges; the date or dates of delivery and performance; and such other factor(s) deemed pertinent or peculiar to the purchase in question, which if controlling shall be made a matter of record. Competitive bids on such contracts shall be received in accordance with rules and regulations to be adopted by the Secretary of Administration, which rules and regulations shall prescribe for the manner, time and place for proper advertisement for such bids, the time and place when bids will be received, the articles for which such bids are to be submitted and the specifications prescribed for such articles, the number of the articles desired or the duration of the proposed contract, and the amount, if any, of bonds or certified checks to accompany the bids. Bids shall be publicly opened. Any and all bids received may be rejected. Each and every bid conforming to the terms of the invitation, together with the name of the bidder, shall be tabulated and that tabulation shall become public record in accordance with the rules adopted by the Secretary. All contract information shall be made a matter of public record after the award of contract. Provided, that trade secrets, test data and similar proprietary information may remain confidential. A bond for the faithful performance of any contract may be required of the successful bidder at bidder's expense and in the discretion of the Secretary of Administration. When the dollar value of a contract for the purchase, lease, or lease/purchase of equipment, materials, and supplies exceeds the benchmark established by G.S. 143‑53.1, the contract shall be reviewed by the Board of Awards pursuant to G.S. 143‑52.1 prior to the contract being awarded. After contracts have been awarded, the Secretary of Administration shall certify to the departments, institutions and agencies of the State government the sources of supply and the contract price of the supplies, materials and equipment so contracted for.

(b)        (Expires June 30, 2012) All contracts for goods, equipment, or services awarded by the Department of Administration, State departments, institutions, agencies, universities, and community colleges using funds from the American Recovery and Reinvestment Act of 2009 (ARRA) (Public Law 111‑5) shall be awarded to the maximum extent practicable using fixed‑priced contracts and competitive procedures. The Secretary of Administration, in coordination with the Office of Economic Recovery and Investment (OERI), shall adopt rules, regulations, and policies that will promote the efficient and expeditious award of ARRA contracts in compliance with the requirements of ARRA and ARRA's rules, regulations, directives, and guidance, as well as directives issued by OERI.  (1931, c. 261, s. 5; 1933, c. 441, s. 1; 1957, c. 269, s. 3; 1971, c. 587, s. 1; 1975, c. 879, s. 46; 1981, c. 602, ss. 2, 3; 1983, c. 717, s. 61; 1985 (Reg. Sess., 1986), c. 955, ss. 83‑86; 1989 (Reg. Sess., 1990), c. 936, s. 3(a); 1997‑412, s. 2; 1999‑434, s. 12; 2006‑203, s. 83; 2009‑475, s. 1.)



§ 143-52.1. Board of Awards.

§ 143‑52.1.  Board of Awards.

(a)        There is created the Board of Awards. The Board shall consist of three members at a time, appointed by the Chair of the Commission. Members of the Board shall be appointed on a rotating basis from the membership of the Commission and the Council of State. Two out of three members appointed for each meeting of the Board shall constitute a quorum of the Board.

(b)        The Board shall meet weekly as called by the Chair of the Commission, except in weeks when no contracts have been submitted to the Board for review.

(c)        When the dollar value of a contract exceeds the benchmark established either pursuant to G.S. 143‑53.1 or G.S. 147‑33.101, the Board shall review and make a recommendation on action to be taken by the Secretary of Administration on contracts to be awarded under Article 3 of Chapter 143 of the General Statutes and on contracts to be awarded by the Chief Information Officer under Article 3D of Chapter 147 of the General Statutes, prior to the awarding of the contract.

(d)        The State Budget Officer shall designate a secretary for the Board. The Secretary of Administration and the State Chief Information Officer shall each submit their matters for consideration to the secretary for inclusion on the Board's agenda. Records shall be kept of each meeting and made public by the Secretary of Administration or State Chief Information Officer, as applicable unless the Secretary of Administration or State Chief Information Officer, as applicable, determines a specific record of the meeting needs to be confidential due to the nature of the contract. The Secretary of Administration or State Chief Information Officer, as applicable, may elect to proceed with the award of a contract without a recommendation of the Board in cases of emergencies or in the event that a Board is not available. In those cases, contracts awarded without Board review shall be reported to the next meeting of the Board as a matter of record.

(e)        Reports on recommendations made by the Board on matters presented by the State Chief Information Officer to the Board shall be reported monthly by the Board to the chairs of the Joint Legislative Oversight Committee on Information Technology. (1999‑434, s. 13; 2001‑487, s. 21(e); 2004‑129, s. 41A.)



§ 143-53. Rules.

§ 143‑53.  Rules.

(a)        The Secretary of Administration may adopt rules governing the following:

(1)        Prescribing the routine and procedures to be followed in canvassing bids and awarding contracts, and for reviewing decisions made pursuant thereto, and the decision of the reviewing body shall be the final administrative review. The Division of Purchase and Contract shall review and decide a protest on a contract valued at twenty‑five thousand dollars ($25,000) or more. The Secretary shall adopt rules or criteria governing the review of and decision on a protest on a contract of less than twenty‑five thousand dollars ($25,000) by the agency that awarded the contract.

(2)        (See Editor's note) Prescribing the routine, including consistent contract language, for securing bids on items that do not exceed the bid value benchmark established under the provisions of G.S. 143‑53.1 or G.S. 116‑31.10. The purchasing delegation for securing offers (excluding the special responsibility constituent institutions of The University of North Carolina), for each State department, institution, agency, and community college shall be determined by the Director of the Division of Purchase and Contract. For the State agencies this shall be done following the Director's consultation with the State Budget Officer and the State Auditor. The Director for the Division of Purchase and Contract may set or lower the delegation, or raise the delegation upon written request by the agency, after consideration of their overall capabilities, including staff resources, purchasing compliance reviews, and audit reports of the individual agency. The routine prescribed by the Secretary shall include contract award protest procedures and consistent requirements for advertising of solicitations for securing offers issued by State departments, institutions, universities (including the special responsibility constituent institutions of The University of North Carolina), agencies, community colleges, and the public school administrative units.

(3)        Defining contractual services for the purposes of G.S. 143‑49(3) and G.S. 143‑49(5).

(4)        Prescribing items and quantities, and conditions and procedures, governing the acquisition of goods and services which may be delegated to departments, institutions and agencies, notwithstanding any other provisions of this Article.

(5)        Prescribing conditions under which purchases and contracts for the purchase, installment or lease‑purchase, rental or lease of equipment, materials, supplies or services may be entered into by means other than competitive bidding, including, but not limited to, negotiation, reverse auctions, and acceptance of electronic bids. Reverse auctions may only be utilized for the purchase or exchange of supplies, equipment, and materials as provided in G.S. 115C‑522. Notwithstanding the provisions of subsections (a) and (b) of this section, any waiver of competition for the purchase, rental, or lease of equipment, materials, supplies, or services is subject to prior review by the Secretary, if the expenditure exceeds ten thousand dollars ($10,000). The Division may levy a fee, not to exceed one dollar ($1.00), for review of each waiver application.

(6)        Prescribing conditions under which partial, progressive and multiple awards may be made.

(7)        Prescribing conditions and procedures governing the purchase of used equipment, materials and supplies.

(8)        Providing conditions under which bids may be rejected in whole or in part.

(9)        Prescribing conditions under which information submitted by bidders or suppliers may be considered proprietary or confidential.

(10)      Prescribing procedures for making purchases under programs involving participation by two or more levels or agencies of government, or otherwise with funds other than State‑appropriated.

(11)      Prescribing procedures to encourage the purchase of North Carolina farm products, and products of North Carolina manufacturing enterprises.

(12)      Repealed by Session Laws 1987, c. 827, s. 216.

(b)        In adopting the rules authorized by subsection (a) of this section, the Secretary shall include special provisions for the purchase of goods and services, which provisions are necessary to meet the documented training, work, or independent living needs of persons with disabilities according to the requirements of the Rehabilitation Act of 1973, as amended, and the Americans with Disabilities Act, as amended. The Secretary may consult with other agencies having expertise in meeting the needs of individuals with disabilities in developing these provisions. These special provisions shall establish purchasing procedures that:

(1)        Provide for the involvement of the individual in the choice of particular goods, service providers, and in the methods used to provide the goods and services;

(2)        Provide the flexibility necessary to meet those varying needs of individuals that are related to their disabilities;

(3)        Allow for purchase outside of certified sources of supply and competitive bidding when a single source can provide multiple pieces of equipment, including adaptive equipment, that are more compatible with each other than they would be if they were purchased from multiple vendors;

(4)        Permit priority consideration for vendors who have the expertise to provide appropriate and necessary training for the users of the equipment and who will guarantee prompt service, ongoing support, and maintenance of this equipment;

(5)        Permit agencies to give priority consideration to suppliers offering the earliest possible delivery date of goods or services especially when a time factor is crucial to the individual's ability to secure a job, meet the probationary training periods of employment, continue to meet job requirements, or avoid residential placement in an institutional setting; and

(6)        Allow consideration of the convenience of the provider's location for the individual with the disability.

In developing these purchasing provisions, the Secretary shall also consider the following criteria: (i) cost‑effectiveness, (ii) quality, (iii) the provider's general reputation and performance capabilities, (iv) substantial conformity with specifications and other conditions set forth for these purchases, (v) the suitability of the goods or services for the intended use, (vi) the personal or other related services needed, (vii) transportation charges, and (viii) any other factors the Secretary considers pertinent to the purchases in question.

(c)        The purpose of rules promulgated hereunder shall be to promote sound purchasing management.

(d)        Notwithstanding the provisions of this section or any rule adopted pursuant to this Article, The University of North Carolina may solicit bids for service contracts with a term of 10 years or less, including extensions and renewals, without the prior approval of the State Purchasing Officer.

(e)        (Expires June 30, 2012) The Secretary of Administration, in coordination with the Office of Economic Recovery and Investment (OERI), shall adopt rules, policies, and regulations regarding the requisition, issuance, advertising, opening, evaluation, award, protests, contract performance, contract administration, default, termination, and debarment for all contracts for goods, equipment, or services to be awarded by the Department of Administration, State departments, institutions, agencies, universities, and community colleges using funds from and to meet the goals of the American Recovery and Reinvestment Act of 2009 (ARRA) (Public Law 111‑5). The rules adopted under this subsection shall be adopted in accordance with G.S. 150B‑21.1B.  (1931, c. 261, s. 5; 1933, c. 441, s. 1; 1957, c. 269, s. 3; 1971, c. 587, s. 1; 1975, c. 879, s. 46; 1981, c. 602, s. 4; 1983, c. 717, ss. 63‑64.1; 1985 (Reg. Sess., 1986), c. 955, ss. 87, 88; 1987, c. 827, s. 216; 1989 (Reg. Sess., 1990), c. 936, s. 3(b); 1995, c. 256, s. 1; 1997‑412, s. 3; 1998‑217, s. 15; 1999‑400, ss. 1, 2; 2002‑107, s. 2; 2003‑147, s. 9; 2004‑203, s. 72(b); 2005‑125, s. 1; 2006‑203, s. 84; 2009‑475, s. 2.)



§ 143-53.1. Setting of benchmarks; increase by Secretary.

§ 143‑53.1.  Setting of benchmarks; increase by Secretary.

(a)        (Effective until June 30, 2012) On and after July 1, 1997, the procedures prescribed by G.S. 143‑52 with respect to competitive bids and the bid value benchmark authorized by G.S. 143‑53(a)(2) with respect to rule making by the Secretary of Administration for competitive bidding shall be no more than twenty‑five thousand dollars ($25,000); provided, the Secretary of Administration may, in his or her discretion, increase the benchmarks effective as of the beginning of any fiscal biennium of the State commencing after June 30, 1999, in an amount whose increase, expressed as a percentage, does not exceed the rise in the Consumer Price Index during the fiscal biennium next preceding the effective date of the benchmark increase. For a special responsibility constituent institution of The University of North Carolina, the benchmark prescribed in this section shall be as provided in G.S. 116‑31.10. For community colleges, the benchmark prescribed in this section shall be as provided in G.S. 115D‑58.14.

(a)        (Effective June 30, 2012) On and after July 1, 1997, the procedures prescribed by G.S. 143‑52 with respect to competitive bids and the bid value benchmark authorized by G.S. 143‑53(a)(2) with respect to rule making by the Secretary of Administration for competitive bidding shall be no more than twenty‑five thousand dollars ($25,000); provided, the Secretary of Administration may, in his or her discretion, increase the benchmarks effective as of the beginning of any fiscal biennium of the State commencing after June 30, 1999, in an amount whose increase, expressed as a percentage, does not exceed the rise in the Consumer Price Index during the fiscal biennium next preceding the effective date of the benchmark increase. For a special responsibility constituent institution of The University of North Carolina, the benchmark prescribed in this section shall be as provided in G.S. 116‑31.10.

(b)        (Expires June 30, 2012) The benchmarks set by the Secretary of Administration, The University of North Carolina, and the State Board of Community Colleges in subsection (a) of this section shall be applicable to all contracts for goods, equipment, or services awarded by the Department of Administration, State departments, institutions, agencies, universities, and community colleges using funds from the American Recovery and Reinvestment Act of 2009 (Public Law 111‑5).  (1989 (Reg. Sess., 1990), c. 936, s. 3(c); 1991, c. 689, s. 206.2(b); 1993 (Reg. Sess., 1994), c. 591, s. 10(a); c. 769, s. 17.6(b); 1997‑412, s. 4; 2009‑475, s. 5.)



§ 143-54. Certification that bids were submitted without collusion.

§ 143‑54.  Certification that bids were submitted without collusion.

(a)        The Director of Administration shall require bidders to certify that each bid is submitted competitively and without collusion. False certification is a Class I felony.

(b)        (Expires June 30, 2012) The certification required by subsection (a) of this section shall be applicable to all bids and proposals for contracts for goods, equipment, or services awarded by the Department of Administration, State departments, institutions, agencies, universities, and community colleges using funds from the American Recovery and Reinvestment Act of 2009 (Public Law 111‑5).  (1961, c. 963; 1971, c. 587, s. 1; 1993, c. 539, s. 1310; 1994, Ex. Sess., c. 24, s. 14(c); 2009‑475, s. 6.)



§ 143-55. Requisitioning for supplies by agencies; must purchase through sources certified.

§ 143‑55.  Requisitioning for supplies by agencies; must purchase through sources certified.

(a)        Unless otherwise provided by law, after sources of supply have been established by contract and certified by the Secretary of Administration to the said departments, institutions and agencies as herein provided for, it shall be the duty of all departments, institutions and agencies to make requisition or issue orders on forms to be prescribed by the Secretary of Administration, for all supplies, materials and equipment required by them upon the sources of supply so certified, and, except as herein otherwise provided for, it shall be unlawful for them, or any of them, to purchase any supplies, materials or equipment from other sources than those certified by the Secretary of Administration. One copy of such requisition or order shall be furnished to and when requested by the Secretary of Administration.

(b)        (Expires June 30, 2012) The acquisition of supplies, materials, goods, equipment, or services using funds from the American Recovery and Reinvestment Act of 2009 (ARRA) (Public Law 111‑5) shall be exempt from the contracts certified by the Secretary of Administration in subsection (a) of this section. However, the Secretary of Administration, in coordination with the Office of Economic Recovery and Investment, may approve the use of term contracts in limited circumstances where such contracts provide the best means to accomplish the goals of ARRA. In addition, the Secretary of Administration shall provide notice to the vendors on the certified contracts of the opportunity to submit bids or proposals for contracts using ARRA funds.  (1931, c. 261, s. 6; 1957, c. 269, s. 3; 1971, c. 587, s. 1; 1975, c. 879, s. 46; 2006‑264, s. 59(c); 2009‑475, s. 7.)



§ 143-56. Certain purchases excepted from provisions of Article.

§ 143‑56.  Certain purchases excepted from provisions of Article.

Unless as may otherwise be ordered by the Secretary of Administration, the purchase of supplies, materials and equipment through the Secretary of Administration shall be mandatory in the following cases:

(1)        Published books, manuscripts, maps, pamphlets and periodicals.

(2)        Perishable articles such as fresh vegetables, fresh fish, fresh meat, eggs, and others as may be classified by the Secretary of Administration.

Purchase through the Secretary of Administration shall not be mandatory for information technology purchased in accordance with Article 3D of Chapter 147 of the General Statutes, for a purchase of supplies, materials or equipment for the General Assembly if the total expenditures is less than the expenditure benchmark established under the provisions of G.S. 143‑53.1, for group purchases made by hospitals, developmental centers, neuromedical treatment centers, and alcohol and drug abuse treatment centers through a competitive bidding purchasing program, as defined in G.S. 143‑129, by the University of North Carolina Health Care System pursuant to G.S. 116‑37(h), by the University of North Carolina Hospitals at Chapel Hill pursuant to G.S. 116‑37(a)(4), by the University of North Carolina at Chapel Hill on behalf of the clinical patient care programs of the School of Medicine of the University of North Carolina at Chapel Hill pursuant to G.S. 116‑37(a)(4), or by East Carolina University on behalf of the Medical Faculty Practice Plan pursuant to G.S. 116‑40.6(c).

All purchases of the above articles made directly by the departments, institutions and agencies of the State government shall, whenever possible, be based on competitive bids. Whenever an order is placed or contract awarded for such articles by any of the departments, institutions and agencies of the State government, a copy of such order or contract shall be forwarded to the Secretary of Administration and a record of the competitive bids upon which it was based shall be retained for inspection and review.  (1931, c. 261, s. 7; 1957, c. 269, s. 3; 1971, c. 587, s. 1; 1975, c. 879, s. 46; 1981, c. 953; 1983, c. 717, ss. 65, 66; 1985, c. 145, s. 3; 1989 (Reg. Sess., 1990), c. 936, s. 3(e); 1998‑212, s. 11.8(c); 1999‑434, s. 14; 1999‑456, s. 7; 2001‑487, s. 21(f); 2009‑184, s. 1.)



§ 143-57. Purchases of articles in certain emergencies.

§ 143‑57.  Purchases of articles in certain emergencies.

In case of any emergency or pressing need arising from unforeseen causes including but not limited to delay by contractors, delay in transportation, breakdown in machinery, or unanticipated volume of work, the Secretary of Administration shall have power to obtain or authorize obtaining in the open market any necessary supplies, materials, equipment, printing or services for immediate delivery to any department, institution or agency of the State government. A report on the circumstances of such emergency or need and the transactions thereunder shall be made a matter of record promptly thereafter. If the expenditure exceeds ten thousand dollars ($10,000), the report shall also be made promptly thereafter to the Division of Purchase and Contract. (1931, c. 261, s. 8; 1957, c. 269, s. 3; 1971, c. 587, s. 1; 1975, c. 879, s. 46; 1999‑400, s. 3.)



§ 143-57.1. Furniture requirements contracts.

§ 143‑57.1.  Furniture requirements contracts.

(a)        To ensure agencies access to sufficient sources of furniture supply and service, to provide agencies the necessary flexibility to obtain furniture that is compatible with interior architectural design and needs, to provide small and disadvantaged businesses additional opportunities to participate on State requirements contracts, and to restore the traditional use of multiple award contracts for purchasing furniture requirements, each State furniture requirements contract shall be awarded on a multiple award basis, subject to the following conditions:

(1)        Competitive, sealed bids must be solicited for the contract in accordance with Article 3 of Chapter 143 of the General Statutes unless otherwise provided for by the State Purchasing Officer pursuant to that Article. Bids shall be solicited on a historical weighted average of specific contract items and not on a single item within a class of items. Historical weighted average shall be based on information derived from the State's electronic procurement system, when available, or other available data.

(2)        Subject to the provisions of this section, bids shall be evaluated and the contract awarded in accordance with Article 3 of Chapter 143 of the General Statutes.

(3)        For each category of goods under each State requirements furniture contract, awards shall be made to at least three qualified vendors unless three qualified vendors are not available. Additionally, if the State Purchasing Officer determines that there are no qualified vendors within the three best qualified vendors who offer furniture manufactured or produced in North Carolina or who are incorporated in the State, the State Purchasing Officer shall expand the number of qualified vendors awarded contracts to as many qualified vendors as is necessary to include a qualified vendor who offers furniture manufactured or produced in North Carolina or who is incorporated in the State, but the State Purchasing Officer shall not be required to expand the number of qualified vendors to more than six qualified vendors. A vendor is qualified under this section if the vendor's products conform to the term contract specifications, the vendor is listed on the State's qualified products list, and the vendor submits a responsive bid.

(4)        An agency may purchase from any vendor certified on the contract but shall make the most economical purchase that it determines meets its needs, based upon price, compatibility, service, delivery, freight charges, and other factors that it considers relevant.

(b)        For purposes of this section, "furniture requirements contract" means State requirements contracts for casegoods, classroom furniture, bookcases, ergonomic chairs, office swivel and side chairs, computer furniture, mobile and folding furniture, upholstered seating, commercial dining tables, and related items. (1995, c. 136, ss. 1, 3; 1995 (Reg. Sess., 1996), c. 716, s. 30; 2004‑115, s. 1.)



§ 143-58. Contracts contrary to provisions of Article made void.

§ 143‑58.  Contracts contrary to provisions of Article made void.

If any department, institution or agency of the State government, required by this Article and the rules adopted pursuant thereto applying to the purchase or lease of supplies, materials, equipment, printing or services through the Secretary of Administration, or any nonstate institution, agency or instrumentality duly authorized or required to make purchases through the Department of Administration, shall contract for the purchase or lease of such supplies, materials, equipment, printing or services contrary to the provisions of this Article or the rules made hereunder, such contract shall be void and of no effect. If any such State or nonstate department, institution, agency or instrumentality purchases any supplies, materials, equipment, printing or services contrary to the provisions of this Article or the rules made hereunder, the executive officer of such department, institution, agency or instrumentality shall be personally liable for the costs thereof. (1931, c. 261, s. 9; 1957, c. 269, s. 3; 1971, c. 587, s. 1; 1975, c. 879, s. 46; 1977, c. 148, s. 3; 1987, c. 827, s. 217.)



§ 143-58.1. Unauthorized use of public purchase or contract procedures for private benefit.

§ 143‑58.1.  Unauthorized use of public purchase or contract procedures for private benefit.

(a)        It shall be unlawful for any person, by the use of the powers, policies or procedures described in this Article or established hereunder, to purchase, attempt to purchase, procure or attempt to procure any property or services for private use or benefit.

(b)        This prohibition shall not apply if:

(1)        The department, institution or agency through which the property or services are procured had theretofore established policies and procedures permitting such purchases or procurement by a class or classes of persons in order to provide for the mutual benefit of such persons and the department, institution or agency involved, or the public benefit or convenience; and

(2)        Such policies and procedures, including any reimbursement policies, are complied with by the person permitted thereunder to use the purchasing or procurement procedures described in this Article or established thereunder.

(c)        A violation of this section is a Class 1 misdemeanor. (1983, c. 409; 1993, c. 539, s. 1004; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 143-58.2. State policy; bid procedures and specifications; identification of products.

§ 143‑58.2.  State policy; bid procedures and specifications; identification of products.

(a)        It is the policy of this State to encourage and promote the purchase of products with recycled content. All State departments, institutions, agencies, community colleges, and local school administrative units shall, to the extent economically practicable, purchase and use, or require the purchase and use of, products with recycled content.

(b)        No later than January 1, 1995, the Secretary of Administration and each State department, institution, agency, community college, and local school administrative unit authorized to purchase materials and supplies or to contract for services shall review and revise its bid procedures and specifications for the purchase or use of materials and supplies to eliminate any procedures and specifications that explicitly discriminate against materials and supplies with recycled content, except where procedures and specifications are necessary to protect the health, safety, and welfare of the citizens of this State.

(c)        The Secretary of Administration and each State department, institution, agency, community college, and local school administrative unit shall review and revise its bid procedures and specifications on a continuing basis to encourage the purchase or use of materials and supplies with recycled content and to the extent economically practicable, the use of materials and supplies with recycled content.

(d)        The Department of Administration, in cooperation with the Division of Pollution Prevention and Environmental Assistance of the Department of Environment and Natural Resources, shall identify materials and supplies with recycled content that meet appropriate standards for use by State departments, institutions, agencies, community colleges, and local school administrative units.

(e)        A list of materials and supplies with recycled content that are identified pursuant to subsection (d) of this section and that are available for purchase under a statewide term contract shall be distributed annually to each State agency authorized to purchase materials and supplies for use by its departments, institutions, agencies, community colleges, or local school administrative units.

(f)         Repealed by Session Laws 2009‑484, s. 15, effective January 1, 2010.

(g)        The Department of Administration and the Department of Environment and Natural Resources shall develop guidelines for minimum content standards for materials and supplies with recycled content and may recommend appropriate goals in addition to those goals set forth in G.S. 143‑58.3, for types of materials and supplies with recycled content to be purchased by the State.

(h)        The Secretary of Administration may adopt rules to implement the provisions of this section and G.S. 143‑58.3.  (1993, c. 256, s. 2; 1995 (Reg. Sess., 1996), c. 743, ss. 10, 11; 1997‑443, s. 11A.119(a); 2001‑452, s. 3.7; 2009‑484, s. 15.)



§ 143-58.3. Purchase of recycled paper and paper products; goals.

§ 143‑58.3.  Purchase of recycled paper and paper products; goals.

In furtherance of the State policy, it is the goal of the State that each department, institution, agency, community college, and local school administrative unit purchase paper and paper products with recycled content according to the following schedule:

(1)        At least ten percent (10%) by June 30, 1994;

(2)        At least twenty percent (20%) by June 30, 1995;

(3)        At least thirty‑five percent (35%) by June 30, 1996; and

(4)        At least fifty percent (50%) by June 30, 1997, and the end of each subsequent fiscal year,

of the total amount spent for the purchase of paper and paper products during that fiscal year. (1993, c. 256, s. 2.)



§ 143-58.4. Energy credit banking and selling program.

§ 143‑58.4.  Energy credit banking and selling program.

(a)        The following definitions apply in this section:

(1)        AFV.  A hybrid electric vehicle that derives its transportation energy from gasoline and electricity. AFV also means an original equipment manufactured vehicle that operates on compressed natural gas, propane, or electricity.

(2)        Alternative fuel.  Biodiesel, biodiesel blend, ethanol, compressed natural gas, propane, and electricity used as a transportation fuel in blends or in a manner as defined by the Energy Policy Act.

(3)        B‑20.  A blend of twenty percent (20%) by volume biodiesel fuel and eighty percent (80%) by volume petroleum‑based diesel fuel.

(3a)      Biodiesel.  A fuel comprised of mono‑alkyl esters of long fatty acids derived from vegetable oils or animal fats, designated B100 and meeting the requirements of the American Society for Testing and Materials (ASTM) D‑6751.

(3b)      Biodiesel blend.  A blend of biodiesel fuel with petroleum‑based diesel fuel, designated BXX where XX represents the percentage of volume of fuel in the blend meeting the requirements of ASTM D‑6751.

(4)        Department.  The Department of Commerce.

(5)        Energy Policy Act.  The federal Energy Policy Act of 1992, Pub. L. No. 102‑486, 106 Stat. 2782, 42 U.S.C. § 13201, et seq.

(6)        EPAct credit.  A credit issued pursuant to the Energy Policy Act.

(7)        E‑85.  A blend of eighty‑five percent (85%) by volume ethanol and fifteen percent (15%) by volume gasoline.

(8)        Incremental fuel cost.  The difference in cost between an alternative fuel and conventional petroleum fuel at the time the fuel is purchased.

(9)        Incremental vehicle cost.  The difference in cost between an AFV and conventional vehicle of the same make and model. For vehicles with no comparable conventional model, incremental vehicle cost means the generally accepted difference in cost between an AFV and a similar conventional model.

(b)        Establish Program.  The State Energy Office of the Department, in cooperation with State departments, institutions, and agencies, shall establish and administer an energy credit banking and selling program to allow State departments, institutions, and agencies to use moneys generated by the sale of EPAct credits to purchase alternative fuel, develop alternative fuel refueling infrastructure, and purchase AFVs for use by State departments, institutions, and agencies. Each State department, institution, and agency shall provide the State Energy Office with all vehicle fleet information necessary to determine the number of EPAct credits generated annually by the State. The State Energy Office may sell credits in any manner that is in accordance with the provisions of the Energy Policy Act.

(c)        Adopt Rules.  The Secretary of Commerce shall adopt rules as necessary to implement this section.  (2005‑413, s. 1; 2009‑237, s. 1; 2009‑446, s. 1(g), (h).)



§ 143-58.5. Alternative Fuel Revolving Fund.

§ 143‑58.5.  Alternative Fuel Revolving Fund.

(a)        The definitions set out in G.S. 143‑58.4 apply to this section.

(b)        The Alternative Fuel Revolving Fund is created and shall be held by the State Treasurer. The Fund shall consist of moneys received from the sale of EPAct credits under G.S. 143‑58.4, any moneys appropriated to the Fund by the General Assembly, and any moneys obtained or accepted by the Department for deposit into the Fund. The Fund shall be managed to maximize benefits to the State for the purchase of alternative fuel, related refueling infrastructure, and AFV purchases. To the extent possible, benefits from the sale of EPAct credit shall be distributed to State departments, institutions, and agencies in proportion to the number of EPAct credits generated by each. No portion of the Fund shall be transferred to the General Fund, and any appropriation made to the Fund shall not revert. The State Treasurer shall invest moneys in the Fund in the same manner as other funds are invested. Interest and moneys earned on such investments shall be credited to the Fund.

(c)        The Fund shall be used to offset the incremental fuel cost of biodiesel and biodiesel blend fuel with a minimum biodiesel concentration of B‑20 for use in State vehicles, for the purchase of ethanol fuel with a minimum ethanol concentration of E‑85 for use in State vehicles, the incremental vehicle cost of purchasing AFVs, for the development of related refueling infrastructure, for the costs of administering the Fund, and for projects approved by the Energy Policy Council.

(d)        The Secretary of Administration shall adopt rules as necessary to implement this section.

(e)        The Department shall submit to the Joint Legislative Commission on Governmental Operations and the Fiscal Research Division no later than 1 October of each year a report on the expenditures from the Fund during the preceding fiscal year.  (2005‑413, s. 1; 2009‑237, s. 2.)



§ 143-59. Preference given to North Carolina products and citizens, and articles manufactured by State agencies; reciprocal preferences.

§ 143‑59.  Preference given to North Carolina products and citizens, and articles manufactured by State agencies; reciprocal preferences.

(a)        Preference.  The Secretary of Administration and any State agency authorized to purchase foodstuff or other products, shall, in the purchase of or in the contracting for foods, supplies, materials, equipment, printing or services give preference as far as may be practicable to such products or services manufactured or produced in North Carolina or furnished by or through citizens of North Carolina: Provided, however, that in giving such preference no sacrifice or loss in price or quality shall be permitted; and provided further, that preference in all cases shall be given to surplus products or articles produced and manufactured by other State departments, institutions, or agencies which are available for distribution.

(b)        Reciprocal Preference.  For the purpose only of determining the low bidder on all contracts for equipment, materials, supplies, and services valued over twenty‑five thousand dollars ($25,000), a percent of increase shall be added to a bid of a nonresident bidder that is equal to the percent of increase, if any, that the state in which the bidder is a resident adds to bids from bidders who do not reside in that state. Any amount due under a contract awarded to a nonresident bidder shall not be increased by the amount of the increase added by this subsection. On or before January 1 of each year, the Secretary of Administration shall electronically publish a list of states that give preference to in‑State bidders and the amount of the percent increase added to out‑of‑state bids. All departments, institutions, and agencies of the State shall use this list when evaluating bids. If the reciprocal preference causes the nonresident bidder to no longer be the lowest bidder, the Secretary of Administration may, after consultation with the Board of Awards, waive the reciprocal preference. In determining whether to waive the reciprocal preference, the Secretary of Administration and the Board of Awards shall consider factors that include competition, price, product origination, and available resources.

(c)        Definitions.  The following definitions apply in this section:

(1)        Resident bidder.  A bidder that has paid unemployment taxes or income taxes in this State and whose principal place of business is located in this State.

(2)        Nonresident bidder.  A bidder that is not a resident bidder as defined in subdivision (1) of this subsection.

(3)        Principal place of business.  The principal place from which the trade or business of the bidder is directed or managed.

(d)        Exemptions.  Subsection (b) of this section shall not apply to contracts entered into under G.S. 143‑53(a)(5) or G.S. 143‑57.

(e)        When a contract is awarded by the Secretary using the provisions of subsection (b) of this section, a report of the nature of the contract, the bids received, and the award to the successful bidder shall be posted on the Internet as soon as practicable.

(f)         Resident Bidder Notification.  When the Secretary puts a contract up for competitive bidding, the Secretary shall endeavor to provide notice to all resident bidders who have expressed an interest in bidding on contracts of that nature. The Secretary may opt to provide notice under this section by electronic means only. (1931, c. 261, s. 10; 1933, c. 441, s. 2; 1957, c. 269, s. 3; 1971, c. 587, s. 1; 1975, c. 879, s. 46; 2001‑240, s. 1; 2005‑213, ss. 1, 3.)



§ 143-59.1. Contracts with certain foreign vendors.

§ 143‑59.1.  Contracts with certain foreign vendors.

(a)        Ineligible Vendors.  The Secretary of Administration and other entities to which this Article applies shall not contract for goods or services with either of the following:

(1)        A vendor if the vendor or an affiliate of the vendor meets one or more of the conditions of G.S. 105‑164.8(b) but refuses to collect the use tax levied under Article 5 of Chapter 105 of the General Statutes on its sales delivered to North Carolina. The Secretary of Revenue shall provide the Secretary of Administration periodically with a list of vendors to which this section applies.

(2)        A vendor if the vendor or an affiliate of the vendor incorporates or reincorporates in a tax haven country after December 31, 2001, but the United States is the principal market for the public trading of the stock of the corporation incorporated in the tax haven country.

(b)        Vendor Certification.  The Secretary of Administration shall require each vendor submitting a bid or contract to certify that the vendor is not an ineligible vendor as set forth in subsection (a) of this section. Any person who submits a certification required by this subsection known to be false shall be guilty of a Class I felony.

(c)        Definitions.  The following definitions apply in this section:

(1)        Affiliate.  As defined in G.S. 105‑163.010.

(2)        Tax haven country.  Means each of the following: Barbados, Bermuda, British Virgin Islands, Cayman Islands, Commonwealth of the Bahamas, Gibraltar, Isle of Man, the Principality of Monaco, and the Republic of the Seychelles. (1999‑341, s. 7; 2002‑189, s. 6; 2003‑413, s. 28.)



§ 143-59.1A. Preference given to products made in United States.

§ 143‑59.1A.  Preference given to products made in United States.

If the Secretary of Administration or a State agency cannot give preference to North Carolina products or services as provided in G.S. 143‑59, the Secretary or State agency shall give preference, as far as may be practicable and to the extent permitted by State law, federal law, and federal treaty, to products or services manufactured or produced in the United States. Provided, however, that in giving such preference no sacrifice or loss in price or quality shall be permitted; and provided further, that preference in all cases shall be given to surplus products or articles produced and manufactured by other State departments, institutions, or agencies which are available for distribution. (2004‑124, s. 6.1.)



§ 143-59.2. Certain vendors prohibited from contracting with State.

§ 143‑59.2.  Certain vendors prohibited from contracting with State.

(a)        Ineligible Vendors.  A vendor is not entitled to enter into a contract for goods or services with any department, institution, or agency of the State government subject to the provisions of this Article if any officer or director of the vendor, or any owner if the vendor is an unincorporated business entity, within 10 years immediately prior to the date of the bid solicitation, has been convicted of any violation of Chapter 78A of the General Statutes or the Securities Act of 1933 or the Securities Exchange Act of 1934.

(b)        Vendor Certification.  The Secretary of Administration shall require each vendor submitting a bid or contract to certify that none of its officers, directors, or owners of an unincorporated business entity has been convicted of any violation referenced in subsection (a) of this section within 10 years immediately prior to the date of the bid solicitation. Any person who submits a certification required by this subsection known to be false shall be guilty of a Class I felony.

(c)        Void Contracts.  A contract entered into in violation of this section is void. A contract that is void under this section may continue in effect until an alternative can be arranged when: (i) immediate termination would result in harm to the public health or welfare, and (ii) the continuation is approved by the Secretary of Administration. Approval of continuation of contracts under this subsection shall be given for the minimum period necessary to protect the public health or welfare. (2002‑189, s. 5.)



§ 143-59.3. Contracts for the purchase of reconstituted or recombined fluid milk products prohibited.

§ 143‑59.3.  Contracts for the purchase of reconstituted or recombined fluid milk products prohibited.

(a)        As used in this section, "fluid milk product" has the same meaning as in 7 Code of Federal Regulations § 1000.15 (1 January 2003 Edition).

(b)        No department, institution, or agency of the State shall enter into any contract for the purchase of any fluid milk product that is labeled or that is required to be labeled as "reconstituted" or "recombined".

(c)        The Secretary of Administration may temporarily suspend the provisions of subsection (b) of this section in case of any emergency or pressing need as provided in G.S. 143‑57. (2003‑367, s. 1.)



§ 143-59.4. Contracts performed outside the United States.

§ 143‑59.4.  Contracts performed outside the United States.

(a)        A vendor submitting a bid shall disclose in a statement, provided contemporaneously with the bid, where services will be performed under the contract sought, including any subcontracts, and whether any services under that contract, including any subcontracts, are anticipated to be performed outside the United States. Nothing in this section is intended to contravene any existing treaty, law, agreement, or regulation of the United States.

(b)        The Secretary of Administration shall retain the statements required by subsection (a) of this section regardless of the State entity that awards the contract and shall report annually to the Joint Legislative Commission on Governmental Operations on the number of contracts which are anticipated to be performed outside the United States. (2005‑169, s. 1.)



§ 143-60. Rules covering certain purposes.

§ 143‑60.  Rules covering certain purposes.

The Secretary of Administration may adopt, modify, or abrogate rules covering the following purposes, in addition to those authorized elsewhere in this Article:

(1)        Requiring reports by State departments, institutions, or agencies of stocks of supplies and materials and equipment on hand and prescribing the form of such reports.

(2)        Prescribing the manner in which supplies, materials and equipment shall be delivered, stored and distributed.

(3)        Prescribing the manner of inspecting deliveries of supplies, materials and equipment and making chemicals and/or physical tests of samples submitted with bids and samples of deliveries to determine whether deliveries have been made in compliance with specifications.

(4)        Prescribing the manner in which purchases shall be made in emergencies.

(5)        Providing for such other matters as may be necessary to give effect to foregoing rules and provisions of this Article.

(6)        Prescribing the manner in which passenger vehicles shall be purchased.

Further, the Secretary of Administration may prescribe appropriate procedures necessary to enable the State, its institutions and agencies, to obtain materials surplus or otherwise available from federal, State or local governments or their disposal agencies. (1931, c. 261, s. 11; 1945, c. 145; 1957, c. 269, s. 3; 1961, c. 772; 1971, c. 587, s. 1; 1975, c. 879, s. 46; 1981, c. 268, s. 2; 1983, c. 717, ss. 67, 68; 1985 (Reg. Sess., 1986), c. 955, ss. 89, 90; 1987, c. 282, s. 27; c. 827, s. 217; 2006‑203, s. 85.)



§ 143-61. Repealed by Session Laws 1975, c. 879, s. 45.

§ 143‑61.  Repealed by Session Laws 1975, c. 879, s. 45.



§ 143-62. Law applicable to printing Supreme Court Reports not affected.

§ 143‑62.  Law applicable to printing Supreme Court Reports not affected.

Nothing in this Article shall be construed as amending or repealing G.S. 7A‑6(b), relating to the printing of the Supreme Court Reports, or in any way changing or interfering with the method of printing or contracting for the printing of the Supreme Court Reports as provided for in said section. (1931, c. 261, s. 13; 1969, c. 44, s. 75; 1971, c. 587, s. 1.)



§ 143-63. Financial interest of officers in sources of supply; acceptance of bribes.

§ 143‑63.  Financial interest of officers in sources of supply; acceptance of bribes.

Neither the Secretary of Administration, nor any assistant of the Secretary's shall be financially interested, or have any personal beneficial interest, either directly or indirectly, in the purchase of, or contract for, any materials, equipment or supplies, nor in any firm, corporation, partnership or association furnishing any such supplies, materials or equipment to the State government, or any of its departments, institutions or agencies, nor shall such Secretary, assistant, or member of the Commission accept or receive, directly or indirectly, from any person, firm or corporation to whom any contract may be awarded, by rebate, gifts or otherwise, any money or anything of value whatsoever, or any promise, obligation or contract for future reward or compensation. Any violation of this section shall be deemed a Class F felony. Upon conviction thereof, any such Secretary or assistant shall be removed from office. (1931, c. 261, s. 15; 1957, c. 269, s. 3; 1971, c. 587, s. 1; 1975, c. 879, s. 46; 1983, c. 717, s. 81; 1993, c. 539, s. 1311; 1994, Ex. Sess., c. 24, s. 14(c); 2006‑203, s. 86.)



§ 143-63.1. Sale, disposal and destruction of firearms.

§ 143‑63.1.  Sale, disposal and destruction of firearms.

(a)        Except as hereinafter provided, it shall be unlawful for any employee, officer or official of the State in the exercise of his official duty to sell or otherwise dispose of any pistol, revolver, shotgun or rifle to any person, firm, corporation, county or local governmental unit, law‑enforcement agency, or other legal entity.

(b)        It shall be lawful for the Department of Administration, in the exercise of its official duty, to sell any weapon described in subsection (a) hereof, to any county or local governmental unit, law‑ enforcement agency in the State; provided, however, that such law‑ enforcement agency files a written statement, duly notarized, with the seller of said weapon certifying that such weapon is needed in law enforcement by such law‑enforcement agency.

(c)        All weapons described in subsection (a) hereof which are not sold as herein provided within one year of being declared surplus property shall be destroyed by the Department of Administration.

(d)        Notwithstanding the provisions of this section, but subject to the provisions of G.S. 20‑187.2, the North Carolina State Highway Patrol, the North Carolina Department of Correction, and the North Carolina State Bureau of Investigation may sell, trade, or otherwise dispose of any or all surplus weapons they possess to any federally licensed firearm dealers. The sale, trade, or disposal of these weapons shall be in a manner prescribed by the Department of Administration. Any moneys or property obtained from the sale, trade,  or disposal shall go to the general fund. (1973, c. 666, ss. 1‑3; 1975, c. 879, s. 46; 1981, c. 604; 1981 (Reg. Sess., 1982), c. 1282, s. 52.)



§ 143-64. Beverages contracts.

§ 143‑64.  Beverages contracts.

Notwithstanding any other provision of law, local school administrative units, community colleges, and constituent institutions of The University of North Carolina shall competitively bid contracts that involve the sale of juice or bottled water. Contracts for the sale of juice and contracts for the sale of bottled water shall each be bid separately from each other and separately from any other contract, including contracts for other beverages or vending machine services. The local school administrative units, community colleges, and constituent institutions may set quality standards for these beverages, and these standards may be used to accept or reject a bid. (2003‑284, s. 6.15(a); 2004‑199, s. 38.)



§ 143-64.01. Department of Administration designated State Surplus Property Agency.

Article 3A.

Surplus Property.

Part 1.  State Surplus Property Agency.

§ 143‑64.01.  Department of Administration designated State Surplus Property Agency.

The Department of Administration is designated as the State agency for State surplus property, and with respect to the acquisition of State surplus property the agency shall be subject to the supervision and direction of the Secretary of Administration. (1991, c. 358, s. 2.)



§ 143-64.02. Definitions.

§ 143‑64.02.  Definitions.

As used in Part 1 of this Article, except where the context clearly requires otherwise:

(1)        "Agency" means an existing department, institution, commission, committee, board, division, or bureau of the State.

(2)        "Nonprofit tax exempt organizations" means those nonprofit tax exempt medical institutions, hospitals, clinics, health centers, school systems, schools, colleges, universities, schools for the mentally retarded, schools for the physically handicapped, radio and television stations licensed by the Federal Communications Commission as educational radio or educational television stations, public libraries, and civil defense organizations, that have been certified by the Internal Revenue Service as tax‑exempt nonprofit organizations under section 501(c)(3) of the United States Internal Revenue Code of 1954.

(3)        "Recyclable material" means a recyclable material, as defined in G.S. 130A‑290, that the Secretary of Administration determines, consistent with G.S. 130A‑309.14, to be a recyclable material. (1991, c. 358, s. 2; 1998‑223, s. 1.)



§ 143-64.03. Powers and duties of the State agency for surplus property.

§ 143‑64.03.  Powers and duties of the State agency for surplus property.

(a)        The State Surplus Property Agency is authorized and directed to:

(1)        Sell all supplies, materials, and equipment that are surplus, obsolete, or unused;

(2)        Warehouse such property; and

(3)        Distribute such property to tax‑supported or nonprofit tax‑exempt organizations.

(b)        The State Surplus Property Agency is authorized and empowered to act as a clearinghouse of information for agencies and private nonprofit tax‑exempt organizations, to locate property available for acquisition from State agencies, to ascertain the terms and conditions under which the property may be obtained, to receive requests from agencies and private nonprofit tax‑exempt organizations, and transmit all available information about the property, and to aid and assist the agencies and private nonprofit tax‑exempt organizations in transactions for the acquisition of State surplus property.

(c)        The State agency for surplus property, in the administration of Part 1 of this Article, shall cooperate to the fullest extent consistent with the provisions of Part 1 of this Article, with the departments or agencies of the State.

(d)        The State agency for surplus property may sell or otherwise dispose of surplus property, including motor vehicles, through an electronic auction service. (1991, c. 358, s. 2; 2003‑284, s. 18.6(a).)



§ 143-64.04. Powers of the Secretary to delegate authority.

§ 143‑64.04.  Powers of the Secretary to delegate authority.

(a)        The Secretary of Administration may delegate to any employees of the State agency for surplus property such power and authority as he or they deem reasonable and proper for the effective administration of Part 1 of this Article. The Secretary of Administration may, in his discretion, bond any person in the employ of the State agency for surplus property, handling moneys, signing checks, or receiving or distributing property from the United States under authority of Part 1 of this Article.

(b)        The Secretary of Administration may adopt rules necessary to carry out Part 1 of this Article. (1991, c. 358, s. 2.)



§ 143-64.05. Service charge; receipts.

§ 143‑64.05.  Service charge; receipts.

(a)        The State agency for surplus property may assess and collect a service charge for the acquisition, receipt, warehousing, distribution, or transfer of any State surplus property and for the transfer or sale of recyclable material. The service charge authorized by this subsection does not apply to the transfer or sale of timber on land owned by the Wildlife Resources Commission or the Department of Agriculture and Consumer Services.

(b)        All receipts from the transfer or sale of surplus, obsolete, or unused equipment of State departments, institutions, and agencies that are supported by appropriations from the General Fund, except where the receipts have been anticipated for or budgeted against the cost of replacements, shall be credited by the Secretary to the Office of State Treasurer as nontax revenue.

(c)        A department, institution, or agency may retain receipts derived from the transfer or sale of recyclable material, less any charge collected pursuant to subsection (a) of this section, and may use the receipts to defray the costs of its recycling activities. A contract for the transfer or sale of recyclable material to which a department, institution, or agency is a party shall not become effective until the contract is approved by the Secretary of Administration. The Secretary of Administration shall adopt rules governing the transfer or sale of recyclable material by a department, institution, or agency and specifying the conditions and procedures under which a department, institution, or agency may retain the receipts derived from the transfer or sale, including the appropriate allocation of receipts when more than one department, institution, or agency is involved in a recycling activity. (1991, c. 358, s. 2; 1991 (Reg. Sess., 1992), c. 900, s. 24; 1998‑223, s. 2; 2006‑231, s. 3; 2007‑323, s. 11.1.)



§ 143-64.1. Department of Administration designated State agency for federal surplus property.

Part 2.  State Agency for Federal Surplus Property.

§ 143‑64.1.  Department of Administration designated State agency for federal surplus property.

The Department of Administration is hereby designated as the State agency for federal surplus property, and with respect to the acquisition of federal surplus property said agency shall be subject to the supervision and direction of the Secretary of Administration. (1953, c. 1262, s. 1; 1957, c. 269, s. 3; 1975, c. 879, s. 46; 1991, c. 358, s. 3.)



§ 143-64.2. Authority and duties of the State agency for federal surplus property.

§ 143‑64.2.  Authority and duties of the State agency for federal surplus property.

(a)        The State agency for federal surplus property is hereby authorized and empowered

(1)        To acquire from the United States of America such property, including equipment, materials, books, or other supplies under the control of any department or agency of the United States of America as may be usable and necessary for educational purposes, public health purposes, or civil defense purposes, including research;

(2)        To warehouse such property; and

(3)        To distribute such property to tax‑supported or nonprofit and tax‑exempt (under section 501(c)(3) of the United States Internal Revenue Code of 1954) medical institutions, hospitals, clinics, health centers, school systems, schools, colleges, universities, schools for the mentally retarded, schools for the physically handicapped, radio and television stations licensed by the Federal Communications Commission as educational radio or educational television stations, public libraries, civil defense organizations, and such other eligible donees within the State as are permitted to receive surplus property of the United States of America under the Federal Property and Administrative Services Act of 1949, as amended.

(b)        The State agency for federal surplus property may adopt rules necessary to carry out Part 2 of this Article.

(c)        The State agency for federal surplus property may appoint advisory boards or committees as needed to ensure that Part 2 of this Article and the rules adopted under Part 2 of this Article are consistent with federal law concerning surplus property.

(d)        The State agency for surplus property is authorized and empowered to take such action, make such expenditures and enter into such contracts, agreements and undertakings for and in the name of the State, require such reports and make such investigations as may be required by law or regulation of the United States of America in connection with the receipt, warehousing, and distribution of property received by the State agency for federal surplus property from the United States of America.

(e)        The State agency for federal surplus property is authorized and empowered to act as clearinghouse of information for the public and private nonprofit institutions and agencies referred to in subsection (a) of this section, to locate property available for acquisition from the United States of America, to ascertain the terms and conditions under which such property may be obtained, to receive requests from the above‑mentioned institutions and agencies and to transmit to them all available information in reference to such property, and to aid and assist such institutions and agencies in every way possible in the consummation or acquisition or transactions hereunder.

(f)         The State agency for federal surplus property, in the administration of Part 2 of this Article, shall cooperate to the fullest extent consistent with the provisions of Part 2 of this Article, with the departments or agencies of the United States of America and shall make such reports in such form and containing such information as the United States of America or any of its departments or agencies may from time to time require, and it shall comply with the laws of the United States of America and the rules and regulations of any of the departments or agencies of the United States of America governing the allocation, transfer, use, or accounting for, property donable or donated to the State. (1953, c. 1262, s. 2; 1965, c. 1105, ss. 1, 2; 1987, c. 827, s. 218; 1991, c. 358, s. 3.)



§ 143-64.3. Power of Department of Administration and Secretary to delegate authority.

§ 143‑64.3.  Power of Department of Administration and Secretary to delegate authority.

The Department of Administration and/or the Secretary of Administration may delegate to any employees of the State agency for federal surplus property such power and authority as he or they deem reasonable and proper for the effective administration of Part 2 of this Article. The Department of Administration and/or the Secretary of Administration may, in his or their discretion, bond any person in the employ of the State agency for surplus property, handling moneys, signing checks, or receiving or distributing property from the United States under authority of Part 2 of this Article. (1953, c. 1262, s. 3; 1957, c. 269, s. 3; 1975, c. 879, s. 46; 1991, c. 358, s. 3.)



§ 143-64.4. Warehousing, transfer, etc., charges.

§ 143‑64.4.  Warehousing, transfer, etc., charges.

The State agency for federal surplus property is hereby authorized and empowered to assess and collect service charges or fees for the acquisition, receipts, warehousing, distribution or transfer of any property acquired by donation from the United States of America for educational purposes, public health purposes, public libraries or civil defense purposes, including research, and any such charges made or fees assessed shall be limited to those reasonably related to the costs of care and handling in respect to the acquisition, receipts, warehousing, distribution or transfer of the property by the State agency for surplus property. (1953, c. 1262, s. 4; 1965, c. 1105, s. 3; 1991, c. 358, s. 3.)



§ 143-64.5. Department of Agriculture and Consumer Services exempted from application of Article.

§ 143‑64.5.  Department of Agriculture and Consumer Services exempted from application of Article.

Notwithstanding any provisions or limitations of Part 2 of this Article, the North Carolina Department of Agriculture and Consumer Services is authorized and empowered to distribute food, surplus commodities and agricultural products under contracts and agreements with the federal government or any of its departments or agencies, and is authorized and empowered to adopt rules in order to conform with federal requirements and standards for such distribution and also for the proper distribution of such food, commodities and agricultural products. To the extent set forth above and in this section, the provisions of Part 2 of this Article shall not apply to the North Carolina Department of Agriculture and Consumer Services. (1953, c. 1262, s. 5; 1987, c. 827, s. 217; 1997‑261, s. 89.)



§ 143-64.6: Repealed by Session Laws 2004-199, s. 36(a), effective August 17, 2004.

Part 3. Public Agencies.

§ 143‑64.6:  Repealed by Session Laws 2004‑199, s. 36(a), effective August 17, 2004.



§§ 143-64.7 through 143-64.9. Reserved for future codification purposes.

§§ 143‑64.7 through 143‑64.9.  Reserved for future codification purposes.



§ 143-64.10. Findings; policy.

Article 3B.

Conservation of Energy, Water, and Other Utilities in Government Facilities.

Part 1. Energy Policy and Life‑Cycle Cost Analysis.

§ 143‑64.10.  Findings; policy.

(a)        The General Assembly finds all of the following:

(1)        That the State shall take a leadership role in aggressively undertaking the conservation of energy, water, and other utilities in North Carolina.

(2)        That State facilities and facilities of State institutions of higher learning have a significant impact on the State's consumption of energy, water, and other utilities.

(3)        That practices to conserve energy, water, and other utilities that are adopted for the design, construction, operation, maintenance, and renovation of these facilities and for the purchase, operation, and maintenance of equipment for these facilities will have a beneficial effect on the State's overall supply of energy, water, and other utilities.

(4)        That the cost of the energy, water, and other utilities consumed by these facilities and the equipment for these facilities over the life of the facilities shall be considered, in addition to the initial cost.

(5)        That the cost of energy, water, and other utilities is significant and facility designs shall take into consideration the total life‑cycle cost, including the initial construction cost, and the cost, over the economic life of the facility, of the energy, water, and other utilities consumed, and of operation and maintenance of the facility as it affects the consumption of energy, water, or other utilities.

(6)        That State government shall undertake a program to reduce the use of energy, water, and other utilities in State facilities and facilities of the State institutions of higher learning and equipment in those facilities in order to provide its citizens with an example of energy‑use, water‑use, and utility‑use efficiency.

(b)        It is the policy of the State of North Carolina to ensure that practices to conserve energy, water, and other utilities are employed in the design, construction, operation, maintenance, and renovation of State facilities and facilities of the State institutions of higher learning and in the purchase, operation, and maintenance of equipment for these facilities. (1975, c. 434, s. 1; 1993, c. 334, s. 2; 2001‑415, s. 1; 2006‑190, s. 8; 2007‑546, s. 3.1(b).)



§ 143-64.11. Definitions.

§ 143‑64.11.  Definitions.

For purposes of this Article:

(1)        "Economic life" means the projected or anticipated useful life of a facility.

(2)        "Energy‑consumption analysis" means the evaluation of all energy‑ consuming systems, including systems that consume water or other utilities, and components of these systems by demand and type of energy or other utility use, including the internal energy load imposed on a facility by its occupants, equipment and components, and the external energy load imposed on the facility by climatic conditions.

(2a)      "Energy Office" means the State Energy Office of the Department of Commerce.

(2b)      "Energy‑consuming system" includes but is not limited to any of the following equipment or measures:

a.         Equipment used to heat, cool, or ventilate the facility;

b.         Equipment used to heat water in the facility;

c.         Lighting systems;

d.         On‑site equipment used to generate electricity for the facility;

e.         On‑site equipment that uses the sun, wind, oil, natural gas, liquid propane gas, coal, or electricity as a power source; and

f.          Energy conservation measures, as defined in G.S. 143‑64.17, in the facility design and construction that decrease the energy, water, or other utility requirements of the facility.

(3)        "Facility" means a building or a group of buildings served by a central distribution system for energy, water, or other utility or components of a central distribution system.

(4)        "Initial cost" means the required cost necessary to construct or renovate a facility.

(5)        "Life‑cycle cost analysis" means an analytical technique that considers certain costs of owning, using, and operating a facility over its economic life, including but not limited to:

a.         Initial costs;

b.         System repair and replacement costs;

c.         Maintenance costs;

d.         Operating costs, including energy costs; and

e.         Salvage value.

(6)        Repealed by Session Laws 1993, c. 334, s. 3, effective July 13, 1993.

(7)        "State agency" means the State of North Carolina or any board, bureau, commission, department, institution, or agency of the State.

(8)        "State‑assisted facility" means a facility constructed or renovated in whole or in part with State funds or with funds guaranteed or insured by a State agency.

(9)        "State facility" means a facility constructed or renovated, by a State agency.

(10)      "State institution of higher learning" means any constituent institution of The University of North Carolina.  (1975, c. 434, s. 2; 1989, c. 23, s. 1; 1993, c. 334, s. 3; 2001‑415, s. 2; 2006‑190, ss. 9, 10, 11; 2007‑546, s. 3.1(c); 2009‑446, s. 1(f).)



§ 143-64.12. Authority and duties of the Department; State agencies and State institutions of higher learning.

§ 143‑64.12.  Authority and duties of the Department; State agencies and State institutions of higher learning.

(a)        The Department of Commerce through the State Energy Office shall develop a comprehensive program to manage energy, water, and other utility use for State agencies and State institutions of higher learning and shall update this program annually. Each State agency and State institution of higher learning shall develop and implement a management plan that is consistent with the State's comprehensive program under this subsection to manage energy, water, and other utility use. The energy consumption per gross square foot for all State buildings in total shall be reduced by twenty percent (20%) by 2010 and thirty percent (30%) by 2015 based on energy consumption for the 2002‑2003 fiscal year. Each State agency and State institution of higher learning shall update its management plan annually and include strategies for supporting the energy consumption reduction requirements under this subsection. Each community college shall submit to the State Energy Office an annual written report of utility consumption and costs.

(a1)      State agencies and State institutions of higher learning shall carry out the construction and renovation of facilities in such a manner as to further the policy set forth under this section and to ensure the use of life‑cycle cost analyses and practices to conserve energy, water, and other utilities.

(b)        The Department of Administration shall develop and implement policies, procedures, and standards to ensure that State purchasing practices improve efficiency regarding energy, water, and other utility use and take the cost of the product over the economic life of the product into consideration. The Department of Administration shall adopt and implement Building Energy Design Guidelines. These guidelines shall include energy‑use goals and standards, economic assumptions for life‑cycle cost analysis, and other criteria on building systems and technologies. The Department of Administration shall modify the design criteria for construction and renovation of facilities of State buildings and State institutions of higher learning buildings to require that a life‑cycle cost analysis be conducted pursuant to G.S. 143‑64.15.

(b1)      The Department of Administration, as part of the Facilities Condition and Assessment Program, shall identify and recommend energy conservation maintenance and operating procedures that are designed to reduce energy consumption within the facility of a State agency or a State institution of higher learning and that require no significant expenditure of funds. Every State agency or State institution of higher learning shall implement these recommendations. Where energy management equipment is proposed for any facility of a State agency or of a State institution of higher learning, the maximum interchangeability and compatibility of equipment components shall be required. As part of the Facilities Condition and Assessment Program under this section, the Department of Administration shall develop an energy audit and a procedure for conducting energy audits. Every five years the Department shall conduct an energy audit for each State agency or State institution of higher learning.

(c) through (g) Repealed by Session Laws 1993, c. 334, s. 4.

(h)        When conducting an energy audit under this section, the Department of Administration shall identify and recommend any facility of a State agency or State institution of higher learning as suitable for building commissioning to reduce energy consumption within the facility or as suitable for installing an energy savings measure pursuant to a guaranteed energy savings contract under Part 2 of this Article.

(i)         Consistent with G.S. 150B‑2(8a)h., the Department of Administration may adopt architectural and engineering standards to implement this section.  (1975, c. 434, s. 3; 1993, c. 334, s. 4; 2000‑140, s. 76(f); 2001‑415, s. 3; 2006‑190, s. 12; 2007‑546, s. 3.1(a); 2008‑198, s. 11.1; 2009‑446, s. 1(e).)



§ 143-64.13: Repealed by Session Laws 1993, c. 334, s. 5.

§ 143‑64.13:  Repealed by Session Laws 1993, c.  334, s. 5.



§ 143-64.14: Recodified as § 143-64.16 by Session Laws 1993, c. 334, s. 7.

§ 143‑64.14:  Recodified as § 143‑64.16 by Session Laws 1993, c.  334, s. 7.



§ 143-64.15. Life-cycle cost analysis.

§ 143‑64.15.  Life‑cycle cost analysis.

(a)        A life‑cycle cost analysis shall be commenced at the schematic design phase of the construction or renovation project, shall be updated or amended as needed at the design development phase, and shall be updated or amended again as needed at the construction document phase. A life‑cycle cost analysis shall include, but not be limited to, all of the following elements:

(1)        The coordination, orientation, and positioning of the facility on its physical site.

(2)        The amount and type of fenestration and the potential for daylighting employed in the facility.

(3)        Thermal characteristics of materials and the amount of insulation incorporated into the facility design.

(4)        The variable occupancy and operating conditions of the facility, including illumination levels.

(5)        Architectural features that affect the consumption of energy, water, and other utilities.

(b)        The life‑cycle cost analysis performed for any State facility shall, in addition to the requirements set forth in subsection (a) of this section, include, but not be limited to, all of the following:

(1)        An energy‑consumption analysis of the facility's energy‑consuming systems in accordance with the provisions of subsection (g) of this section.

(2)        The initial estimated cost of each energy‑consuming system being compared and evaluated.

(3)        The estimated annual operating cost of all utility requirements.

(4)        The estimated annual cost of maintaining each energy‑consuming system.

(5)        The average estimated replacement cost for each system expressed in annual terms for the economic life of the facility.

(c)        Each entity shall conduct a life‑cycle cost analysis pursuant to this section for the construction or the renovation of any State facility or State‑assisted facility of 20,000 or more gross square feet. For the replacement of heating, ventilation, and air‑conditioning equipment in any State facility or State‑assisted facility of 20,000 or more gross square feet, the entity shall conduct a life‑cycle cost analysis of the replacement equipment pursuant to this section when the replacement is financed under a guaranteed energy savings contract or financed using repair and renovation funds.

(d)        The life‑cycle cost analysis shall be certified by a registered professional engineer or bear the seal of a North Carolina registered architect, or both. The engineer or architect shall be particularly qualified by training and experience for the type of work involved, but shall not be employed directly or indirectly by a fuel provider, utility company, or group supported by fuel providers or utility funds. Plans and specifications for facilities involving public funds shall be designed in conformance with the provisions of G.S. 133‑1.1.

(e)        In order to protect the integrity of historic buildings, no provision of this Article shall be interpreted to require the implementation of measures to conserve energy, water, or other utility use that conflict with respect to any property eligible for, nominated to, or entered on the National Register of Historic Places, pursuant to the National Historic Preservation Act of 1966, P.L. 89‑665; any historic building located within an historic district as provided in Chapters 160A or 153A of the General Statutes; any historic building listed, owned, or under the jurisdiction of an historic properties commission as provided in Chapter 160A or 153A; nor any historic property owned by the State or assisted by the State.

(f)         Each State agency shall use the life‑cycle cost analysis over the economic life of the facility in selecting the optimum system or combination of systems to be incorporated into the design of the facility.

(g)        The energy‑consumption analysis of the operation of energy‑consuming systems utilities in a facility shall include, but not be limited to, all of the following:

(1)        The comparison of two or more system alternatives.

(2)        The simulation or engineering evaluation of each system over the entire range of operation of the facility for a year's operating period.

(3)        The engineering evaluation of the consumption of energy, water, and other utilities of component equipment in each system considering the operation of such components at other than full or rated outputs. (1993, c. 334, s. 6; 2001‑415, ss. 4, 5; 2006‑190, s. 13; 2007‑546, s. 4.1.)



§ 143-64.15A. Certification of life-cycle cost analysis.

§ 143‑64.15A.  Certification of life‑cycle cost analysis.

Each State agency and each State institution of higher learning performing a life‑cycle cost analysis for the purpose of constructing or renovating any facility shall, prior to selecting a design option or advertising for bids for construction, submit the life‑cycle cost analysis to the Department for certification at the schematic design phase and again when it is updated or amended as needed in accordance with G.S. 143‑64.15. The Department shall review the material submitted by the State agency or State institution of higher learning, reserve the right to require an agency or institution to complete additional analysis to comply with certification, perform any additional analysis, as necessary, to comply with G.S. 143‑341(11), and require that all construction or renovation conducted by the State agency or State institution of higher learning comply with the certification issued by the Department. (2001‑415, s. 6; 2007‑546, s. 4.2.)



§ 143-64.16. Application of Part.

§ 143‑64.16.  Application of Part.

The provisions of this Part shall not apply to municipalities or counties, nor to any agency or department of any municipality or county; provided, however, this Part shall apply to any board of a community college. Community college is defined in G.S. 115D‑2(2). (1975, c. 434, s. 5; 1989, c. 23, s. 2; 1993, c. 334, s. 7; 1993 (Reg. Sess., 1994), c. 775, s. 2.)



§ 143-64.17. Definitions.

Part 2. Guaranteed Energy Savings Contracts for Governmental Units.

§ 143‑64.17.  Definitions.

As used in this Part:

(1)        "Energy conservation measure" means a facility or meter alteration, training, or services related to the operation of the facility or meter, when the alteration, training, or services provide anticipated energy savings or capture lost revenue. Energy conservation measure includes any of the following:

a.         Insulation of the building structure and systems within the building.

b.         Storm windows or doors, caulking, weatherstripping, multiglazed windows or doors, heat‑absorbing or heat‑reflective glazed or coated window or door systems, additional glazing, reductions in glass area, or other window or door system modifications that reduce energy consumption.

c.         Automatic energy control systems.

d.         Heating, ventilating, or air‑conditioning system modifications or replacements.

e.         Replacement or modification of lighting fixtures to increase the energy efficiency of a lighting system without increasing the overall illumination of a facility, unless an increase in illumination is necessary to conform to the applicable State or local building code or is required by the light system after the proposed modifications are made.

f.          Energy recovery systems.

g.         Cogeneration systems that produce steam or forms of energy such as heat, as well as electricity, for use primarily within a building or complex of buildings.

h.         Repealed by Session Laws 2006‑190, s. 2, effective August 3, 2006, and applicable to contracts entered into or renewed on or after that date.

i.          Faucets with automatic or metered shut‑off valves, leak detection equipment, water meters, water recycling equipment, and wastewater recovery systems.

j.          Other energy conservation measures that conserve energy, water, or other utilities.

(2)        "Energy savings" means a measured reduction in fuel costs, energy costs, water costs, stormwater fees, other utility costs, or operating costs, including environmental discharge fees, water and sewer maintenance fees, and increased meter accuracy, created from the implementation of one or more energy conservation measures when compared with an established baseline of previous costs, including captured lost revenues, developed by the governmental unit.

(2a)      "Governmental unit" means either a local governmental unit or a State governmental unit.

(3)        "Guaranteed energy savings contract" means a contract for the evaluation, recommendation, or implementation of energy conservation measures, including the design and installation of equipment or the repair or replacement of existing equipment or meters, in which all payments, except obligations on termination of the contract before its expiration, are to be made over time, and in which energy savings are guaranteed to exceed costs.

(4)        "Local governmental unit" means any board or governing body of a political subdivision of the State, including any board of a community college, any school board, or an agency, commission, or authority of a political subdivision of the State.

(5)        "Qualified provider" means a person or business experienced in the design, implementation, and installation of energy conservation measures.

(6)        "Request for proposals" means a negotiated procurement initiated by a governmental unit by way of a published notice that includes the following:

a.         The name and address of the governmental unit.

b.         The name, address, title, and telephone number of a contact person in the governmental unit.

c.         Notice indicating that the governmental unit is requesting qualified providers to propose energy conservation measures through a guaranteed energy savings contract.

d.         The date, time, and place where proposals must be received.

e.         The evaluation criteria for assessing the proposals.

f.          A statement reserving the right of the governmental unit to reject any or all the proposals.

g.         Any other stipulations and clarifications the governmental unit may require.

(7)        "State governmental unit" means the State or a department, an agency, a board, or a commission of the State, including the Board of Governors of The University of North Carolina and its constituent institutions. (1993 (Reg. Sess., 1994), c. 775, s. 3; 1995, c. 295, s. 1; 1999‑235, ss. 1, 2; 2002‑161, s. 2; 2006‑190, s. 2.)



§ 143-64.17A. Solicitation of guaranteed energy savings contracts.

§ 143‑64.17A.  Solicitation of guaranteed energy savings contracts.

(a)        Before entering into a guaranteed energy savings contract, a governmental unit shall issue a request for proposals. Notice of the request shall be published at least 15 days in advance of the time specified for opening of the proposals in at least one newspaper of general circulation in the geographic area for which the local governmental unit is responsible or, in the case of a State governmental unit, in which the facility or facilities are located. No guaranteed energy savings contract shall be awarded by any governmental unit unless at least two proposals have been received from qualified providers. Provided that if after the publication of the notice of the request for proposals, fewer than two proposals have been received from qualified providers, the governmental unit shall again publish notice of the request and if as a result of the second notice, one or more proposals by qualified providers are received, the governmental unit may then open the proposals and select a qualified provider even if only one proposal is received.

(b)        The governmental unit shall evaluate a sealed proposal from any qualified provider. Proposals shall contain estimates of all costs of installation, modification, or remodeling, including costs of design, engineering, installation, maintenance, repairs, debt service, and estimates of energy savings.

(c)        In the case of a local governmental unit, proposals received pursuant to this section shall be opened by a member or an employee of the governing body of the local governmental unit at a public opening at which the contents of the proposals shall be announced and recorded in the minutes of the governing body. Proposals shall be evaluated for the local governmental unit by a licensed architect or engineer on the basis of:

(1)        The information required in subsection (b) of this section; and

(2)        The criteria stated in the request for proposals.

The local governmental unit may require a qualified provider to include in calculating the cost of a proposal for a guaranteed energy savings contract any reasonable fee payable by the local governmental unit for evaluation of the proposal by a licensed architect or professional engineer not employed as a member of the staff of the local governmental unit or the qualified provider.

(c1)      In the case of a State governmental unit, proposals received pursuant to this section shall be opened by a member or an employee of the State governmental unit at a public opening and the contents of the proposals shall be announced at this opening. Proposals shall be evaluated for the State governmental unit by a licensed architect or engineer who is either privately retained, employed with the Department of Administration, or employed as a member of the staff of the State governmental unit. The proposal shall be evaluated on the basis of the information required in subsection (b) of this section and the criteria stated in the request for proposals.

The State governmental unit shall require a qualified provider to include in calculating the cost of a proposal for a guaranteed energy savings contract any reasonable fee payable by the State governmental unit for evaluation of the proposal by a licensed architect or professional engineer not employed as a member of the staff of the State governmental unit or the qualified provider. The Department of Administration may charge the State governmental unit a reasonable fee for the evaluation of the proposal if the Department's services are used for the evaluation and the cost paid by the State governmental unit to the Department of Administration shall be calculated in the cost of the proposal under this subsection.

(d)        The governmental unit shall select the qualified provider that it determines to best meet the needs of the governmental unit by evaluating all of the following:

(1)        Prices offered.

(2)        Proposed costs of construction, financing, maintenance, and training.

(3)        Quality of the products proposed.

(4)        Amount of energy savings.

(5)        General reputation and performance capabilities of the qualified providers.

(6)        Substantial conformity with the specifications and other conditions set forth in the request for proposals.

(7)        Time specified in the proposals for the performance of the contract.

(8)        Any other factors the governmental unit deems necessary, which factors shall be made a matter of record.

(e)        Nothing in this section shall limit the authority of governmental units as set forth in Article 3D of this Chapter. (1993 (Reg. Sess., 1994), c. 775, s. 3; 2002‑161, s. 3.)



§ 143-64.17B. Guaranteed energy savings contracts.

§ 143‑64.17B.  Guaranteed energy savings contracts.

(a)        A governmental unit may enter into a guaranteed energy savings contract with a qualified provider if all of the following apply:

(1)        The term of the contract does not exceed 20 years from the date of the installation and acceptance by the governmental unit of the energy conservation measures provided for under the contract.

(2)        The governmental unit finds that the energy savings resulting from the performance of the contract will equal or exceed the total cost of the contract.

(3)        The energy conservation measures to be installed under the contract are for an existing building or utility system.

(b)        Before entering into a guaranteed energy savings contract, the governmental unit shall provide published notice of the time and place or of the meeting at which it proposes to award the contract, the names of the parties to the proposed contract, and the contract's purpose. The notice must be published at least 15 days before the date of the proposed award or meeting.

(c)        A qualified provider entering into a guaranteed energy savings contract under this Part shall provide security to the governmental unit in the form acceptable to the Office of the State Treasurer and in an amount equal to one hundred percent (100%) of the total cost of the guaranteed energy savings contract to assure the provider's faithful performance. Any bonds required by this subsection shall be subject to the provisions of Article 3 of Chapter 44A of the General Statutes. If the savings resulting from a guaranteed energy savings contract are not as great as projected under the contract and all required shortfall payments to the governmental unit have not been made, the governmental unit may terminate the contract without incurring any additional obligation to the qualified provider.

(d)        As used in this section, "total cost" shall include, but not be limited to, costs of construction, costs of financing, and costs of maintenance and training during the term of the contract. "Total cost" does not include any obligations on termination of the contract before its expiration, provided that those obligations are disclosed when the contract is executed.

(e)        A guaranteed energy savings contract may not require the governmental unit to purchase a maintenance contract or other maintenance agreement from the qualified provider who installs energy conservation measures under the contract if the unit of government takes appropriate action to budget for its own forces or another provider to maintain new systems installed and existing systems affected by the guaranteed energy savings contract.

(f)         In the case of a State governmental unit, a qualified provider shall, when feasible, after the acceptance of the proposal of the qualified provider by the State governmental unit, conduct an investment grade audit. During this investment grade audit, the qualified provider shall perform in accordance with Part 1 of this Article a life cycle cost analysis of each energy conservation measure in the final proposal. If the results of the audit are not within ten percent (10%) of both the guaranteed savings contained in the proposal and the total proposal amount, either the State governmental unit or the qualified provider may terminate the project without incurring any additional obligation to the other party. However, if the State governmental unit terminates the project after the audit is conducted and the results of the audit are within ten percent (10%) of both the guaranteed savings contained in the proposal and the total proposal amount, the State governmental unit shall reimburse the qualified provider the reasonable cost incurred in conducting the audit, and the results of the audit shall become the property of the State governmental unit.

(g)        In the case of a State governmental unit, a qualified provider shall provide an annual reconciliation statement based upon the results of the measurement and verification review. The statement shall disclose any shortfalls or surplus between guaranteed energy and operational savings specified in the guaranteed energy savings contract and actual, not stipulated, energy and operational savings incurred during a given guarantee year. The guarantee year shall consist of a 12‑month term commencing from the time that the energy conservation measures become fully operational. A qualified provider shall pay the State governmental unit any shortfall in the guaranteed energy and operational savings after the total year savings have been determined. A surplus in any one year shall not be carried forward or applied to a shortfall in any other year.  (1993 (Reg. Sess., 1994), c. 775, s. 3; 1995, c. 295, s. 2; 1999‑235, s. 3; 2002‑161, s. 4; 2003‑138, s. 1; 2006‑190, s. 3; 2009‑375, s. 2.)



§ 143-64.17C: Repealed by Session Laws 2002, ch. 161, s. 5, effective January 1, 2003, and applicable to contracts entered into on or after that date.

§ 143‑64.17C: Repealed by Session Laws 2002, ch. 161, s. 5, effective January 1, 2003, and applicable to contracts entered into on or after that date.



§ 143-64.17D. Contract continuance.

§ 143‑64.17D.  Contract continuance.

A guaranteed energy savings contract may extend beyond the fiscal year in which it becomes effective. Such a contract shall stipulate that it does not constitute a direct or indirect pledge of the taxing power or full faith and credit of any governmental unit. (1993 (Reg. Sess., 1994), c. 775, s. 3; 2002‑161, s. 6.)



§ 143-64.17E. Payments under contract.

§ 143‑64.17E.  Payments under contract.

A local governmental unit may use any funds, whether operating or capital, that are not otherwise restricted by law for the payment of a guaranteed energy savings contract. State appropriations to any local governmental unit shall not be reduced as a result of energy savings occurring as a result of a guaranteed energy savings contract. (1993 (Reg. Sess., 1994), c. 775, s. 3.)



§ 143-64.17F. State agencies to use contracts when feasible; rules; recommendations.

§ 143‑64.17F.  State agencies to use contracts when feasible; rules; recommendations.

(a)        State governmental units shall evaluate the use of guaranteed energy savings contracts in reducing energy costs and may use those contracts when feasible and practical.

(b)        The Department of Administration, in consultation with the Department of Commerce through the State Energy Office, shall adopt rules for: (i) agency evaluation of guaranteed energy savings contracts; (ii) establishing time periods for consideration of guaranteed energy savings contracts by the Office of State Budget and Management, the Office of the State Treasurer, and the Council of State, and (iii) setting measurements and verification criteria, including review, audit, and precertification. Prior to adopting any rules pursuant to this section, the Department shall consult with and obtain approval of those rules from the State Treasurer.

(c)        The Department of Administration, and the Department of Commerce through the State Energy Office, may provide to the Council of State its recommendations concerning any energy savings contracts being considered.  (2002‑161, s. 7; 2003‑138, s. 2; 2009‑446, s. 1(d).)



§ 143-64.17G. Report on guaranteed energy savings contracts entered into by local governmental units.

§ 143‑64.17G.  Report on guaranteed energy savings contracts entered into by local governmental units.

A local governmental unit that enters into a guaranteed energy savings contract must report the contract and the terms of the contract to the Local Government Commission and the State Energy Office of the Department of Administration. The Commission shall compile the information and report it biennially to the Joint Commission on Governmental Operations. In compiling the information, the Local Government Commission shall include information on the energy savings expected to be realized from a contract and, with the assistance of the Office of State Construction and the State Energy Office, shall evaluate whether expected savings have in fact been realized.  (1993 (Reg. Sess., 1994), c. 775, s. 9; 2006‑190, s. 4; 2009‑375, s. 3.)



§ 143-64.17H. Report on guaranteed energy savings contracts entered into by State governmental units.

§ 143‑64.17H.  Report on guaranteed energy savings contracts entered into by State governmental units.

A State governmental unit that enters into a guaranteed energy savings contract must report the contract and the terms of the contract to the State Energy Office of the Department of Commerce within 30 days of the date the contract is entered into. In addition, within 60 days after each annual anniversary date of a guaranteed energy savings contract, the State governmental unit must report the status of the contract to the State Energy Office, including any details required by the State Energy Office. The State Energy Office shall compile the information for each fiscal year and report it to the Joint Legislative Commission on Governmental Operations and to the Local Government Commission annually by December 1. In compiling the information, the State Energy Office shall include information on the energy savings expected to be realized from a contract and shall evaluate whether expected savings have in fact been realized.  (2002‑161, s. 8; 2006‑190, s. 5; 2009‑446, s. 1(c).)



§ 143-64.17I. Installment and lease purchase contracts.

§ 143‑64.17I.  Installment and lease purchase contracts.

A local governmental unit may provide for the acquisition, installation, or maintenance of energy conservation measures acquired pursuant to this Part by installment or lease purchase contracts in accordance with and subject to the provisions of G.S. 160A‑20 and G.S. 160A‑19, as applicable. (2002‑161, s. 8.)



§ 143-64.17J. Financing by State governmental units.

§ 143‑64.17J.  Financing by State governmental units.

State governmental units may finance the acquisition, installation, or maintenance of energy conservation measures acquired pursuant to this Part in the manner and to the extent set forth in Article 8 of Chapter 142 of the General Statutes or as otherwise authorized by law. (2002‑161, s. 8.)



§ 143-64.17K. Inspection and compliance certification for State governmental units.

§ 143‑64.17K.  Inspection and compliance certification for State governmental units.

The provisions of G.S. 143‑341(3) shall not apply to any energy conservation measure for State governmental units provided pursuant to this Part, except as specifically set forth in this section. Except as otherwise exempt under G.S. 116‑31.11, the following shall apply to all energy conservation measures provided to State governmental units pursuant to this Part:

(1)        The provisions of G.S. 133‑1.1.

(2)        Inspection and certification by:

a.         The applicable local building inspector under Part 4 of Article 18 of Chapter 153A of the General Statutes or Part 5 of Article 19 of Chapter 160A of the General Statutes; or

b.         At the election of the State governmental unit, the Department of Administration under G.S. 143‑341(3)d.

The cost of compliance with this section may be included in the cost of the project in accordance with G.S. 143‑64.17A(c1) and may be included in the cost financed under Article 8 of Chapter 142 of the General Statutes. (2002‑161, s. 8.)



§§ 143-64.17L through 143-64.19. Reserved for future codification purposes.

§§ 143‑64.17L through 143‑64.19.  Reserved for future codification purposes.



§ 143-64.20. "Agency" defined; Governor's approval required.

Article 3C.

Contracts to Obtain Consultant Services.

§ 143‑64.20.  "Agency" defined; Governor's approval required.

(a)        For purposes of this Article the term "agency" shall mean every State agency, institution, board, commission, bureau, department, division, council, member of the Council of State, or officer of the State government.

(b)        No State agency shall contract to obtain services of a consultant or advisory nature unless the proposed contract has been justified to and approved in writing by the Governor of North Carolina. All written approvals shall be maintained on file as part of the agency's records for not less than five years. (1975, c. 887, s. 1.)



§ 143-64.21. Findings to be made by Governor.

§ 143‑64.21.  Findings to be made by Governor.

The Governor, before granting written approval of any such contract, must find:

(1)        That the contract is reasonably necessary to the proper function of such State agency; and

(2)        That such services or advice cannot be performed within the resources of such State agency;

(3)        That the estimated cost is reasonable as compared with the likely benefits or results; and

(4)        That the General Assembly has appropriated funds for such contract or that such funds are otherwise available; and

(5)        That all rules and regulations of the Department of Administration have been or will be complied with. (1975, c. 879, s. 46; c. 887, s. 2.)



§ 143-64.22. Contracts with other State agencies; competitive proposals.

§ 143‑64.22.  Contracts with other State agencies; competitive proposals.

The rules of the Department of Administration shall include provisions to assure that all consultant contracts let by State agencies shall be made with other agencies of the State of North Carolina, if such contract can reasonably be performed by them; or otherwise, that wherever practicable a sufficient number of sources for the performance of such contract are  solicited for competitive proposals and that such proposals are properly evaluated for award to the State's best advantage. (1975, c. 879, s. 46; c. 887, s. 3; 1987, c. 827, s. 217.)



§ 143-64.23. Compliance required; penalty for violation of Article.

§ 143‑64.23.  Compliance required; penalty for violation of Article.

No disbursement of State funds shall be made and no such contract shall be binding until the provisions of G.S. 143‑64.21 and 143‑64.22 have been complied with. Any employee or official of the State of North Carolina who violates this Article shall be liable to repay any amount expended in violation of this Article, plus court costs. (1975, c. 887, s. 4.)



§ 143-64.24. Applicability of Article.

§ 143‑64.24.  Applicability of Article.

This Article shall not apply to the following agencies:

(1)        The General Assembly.

(2)        Special study commissions.

(3)        The Research Triangle Institute.

(4)        The School of Government at the University of North Carolina at Chapel Hill.

(5)        Attorneys employed by the North Carolina Department of Justice.

(6)        Physicians or doctors performing contractual services for any State agency.

(7)        Independent Review Organizations selected by the Commissioner of Insurance pursuant to G.S. 58‑50‑85.

(8)        The University of North Carolina. The Board of Governors of the University of North Carolina must adopt policies and procedures governing contracts to obtain the services of a consultant by the constituent institutions of the University of North Carolina. (1975, c. 887, s. 5; 1977, c. 802, s. 50.57; 2001‑446, s. 4.6A; 2006‑95, s. 2.1; 2006‑264, s. 29(l).)



§§ 143-64.25 through 143-64.30. Reserved for future codification purposes.

§§ 143‑64.25 through 143‑64.30.  Reserved for future codification purposes.



§ 143-64.31. Declaration of public policy.

Article 3D.

Procurement of Architectural, Engineering, and Surveying Services.

§ 143‑64.31.  Declaration of public policy.

(a)        It is the public policy of this State and all public subdivisions and Local Governmental Units thereof, except in cases of special emergency involving the health and safety of the people or their property, to announce all requirements for architectural, engineering, surveying and construction management at risk services, to select firms qualified to provide such services on the basis of demonstrated competence and qualification for the type of professional services required without regard to fee other than unit price information at this stage, and thereafter to negotiate a contract for those services at a fair and reasonable fee with the best qualified firm. If a contract cannot be negotiated with the best qualified firm, negotiations with that firm shall be terminated and initiated with the next best qualified firm. Selection of a firm under this Article shall include the use of good faith efforts by the public entity to notify minority firms of the opportunity to submit qualifications for consideration by the public entity.

(a1)      A resident firm providing architectural, engineering, surveying, or construction management at risk services shall be granted a preference over a nonresident firm, in the same manner, on the same basis, and to the extent that a preference is granted in awarding contracts for these services by the other state to its resident firms over firms resident in the State of North Carolina. For purposes of this section, a resident firm is a firm that has paid unemployment taxes or income taxes in North Carolina and whose principal place of business is located in this State.

(b)        Public entities that contract with a construction manager at risk under this section shall report to the Secretary of Administration the following information on all projects where a construction manager at risk is utilized:

(1)        A detailed explanation of the reason why the particular construction manager at risk was selected.

(2)        The terms of the contract with the construction manager at risk.

(3)        A list of all other firms considered but not selected as the construction manager at risk and the amount of their proposed fees for services.

(4)        A report on the form of bidding utilized by the construction manager at risk on the project.

The Secretary of Administration shall adopt rules to implement the provisions of this subsection including the format and frequency of reporting. (1987, c. 102, s. 1; 1989, c. 230, s. 2; 2001‑496, s. 1; 2006‑210, s. 1.)



§ 143-64.32. Written exemption of particular contracts.

§ 143‑64.32.  Written exemption of particular contracts.

Units of local government or the North Carolina Department of Transportation may in writing exempt particular projects from the provisions of this Article in the case of:

(a)        Proposed projects where an estimated professional fee is in an amount less than thirty thousand dollars ($30,000), or

(b)        Other particular projects exempted in the sole discretion of the Department of Transportation or the unit of local government, stating the reasons therefor and the circumstances attendant thereto. (1987, c. 102, s. 2.)



§ 143-64.33. Advice in selecting consultants or negotiating consultant contracts.

§ 143‑64.33.  Advice in selecting consultants or negotiating consultant contracts.

On architectural, engineering, or surveying contracts, the Department of Transportation or the Department of Administration may provide, upon request by a county, city, town or other subdivision of the State, advice in the process of selecting consultants or in negotiating consultant contracts with architects, engineers, or surveyors or any or all. (1987, c. 102, s. 3; 1989, c. 230, s. 3, c. 770, s. 44.)



§ 143-64.34. Exemption of certain projects.

§ 143‑64.34.  Exemption of certain projects.

State capital improvement projects under the jurisdiction of the State Building Commission, capital improvement projects of The University of North Carolina, and community college capital improvement projects, where the estimated expenditure of public money is less than five hundred thousand dollars ($500,000), are exempt from the provisions of this Article. (1987, c. 102, s. 3.1; c. 830, s. 78(a); 1997‑314, s. 1; 1997‑412, s. 5; 2001‑496, ss. 8(b), 8(c); 2005‑300, s. 1; 2005‑370, s. 1; 2007‑322, s. 2; 2007‑446, s. 7.)



§§ 143-64.35 through 143-64.49. Reserved for future codification purposes.

§§ 143‑64.35 through 143‑64.49.  Reserved for future codification purposes.



§ 143-64.50. State/public school-contracted on-, near-site child care facilities; location authorization; contract for program services authorization.

Article 3E.

State/Public School Child Care Contracts.

§ 143‑64.50.  State/public school‑contracted on‑, near‑site child care facilities; location authorization; contract for program services authorization.

State agencies and local boards of education may contract with any city, county, or other political subdivision of the State, governmental or private agency, person, association, or corporation to establish child care services in State buildings and public schools. If the child care program is located in a State building that is not used for legislative activity, the procedure for approving the location of the program shall be pursuant to G.S. 143‑341(4). If the child care program is located in a State building used for legislative activity, the procedure for approving the location of the program shall be pursuant to G.S. 120‑32.1. If the child care program is located in any other State building, the procedure for contracting for child care services shall be pursuant to G.S. 143‑49(3). If the child care program is located in a State building used for legislative activity, the procedure for contracting for child care services shall be pursuant to G.S. 120‑32(4).

Contracts for services awarded pursuant to this section are exempt from the provisions of G.S. 66‑58(a) and the contract may provide for payment of rent by the lessee or the operator of the facility. (1991, c. 345, s. 1; 1997‑506, s. 49.)



§ 143-64.51. State/public school-contracted child care facilities; licensing requirements.

§ 143‑64.51.  State/public school‑contracted child care facilities; licensing requirements.

All child care facilities established pursuant to this Article shall be licensed and regulated under the provisions of Article 7 of Chapter 110 of the General Statutes, entitled "Child Care Facilities." (1991, c. 345, s. 1; 1997‑506, s. 50.)



§ 143-64.52. State/public school-contracted child care facilities; limitation of State/local board liability.

§ 143‑64.52.  State/public school‑contracted child care facilities; limitation of State/local board liability.

The operators of the child care facilities established pursuant to this Article shall assume all financial and legal responsibility for the operation of the programs and shall maintain adequate insurance coverage for the operations taking place in the facilities. Neither the operator or any of the staff of the facilities are considered State employees or local board of education employees by virtue of this Article alone. The State or the local boards of education are financially and legally responsible only for the maintenance of the building. (1991, c. 345, s. 1; 1997‑506, s. 51.)



§ 143-64.60. State Privacy Act.

Article 3F.

State Privacy Act.

§ 143‑64.60.  State Privacy Act.

(a)        It is unlawful for any State or local government agency to deny to any individual any right, benefit, or privilege provided by law because of such individual's refusal to disclose his social security account number.

The provisions of this subsection shall not apply with respect to:

(1)        Any disclosure which is required or permitted by federal statute, or

(2)        The disclosure of a social security number to any State or local agency maintaining a system of records in existence and operating before January 1, 1975, if such disclosure was required under statute or regulation adopted prior to such date to verify the identity of an individual.

(b)        Any State or local government agency which requests an individual to disclose his social security account number shall inform that individual whether that disclosure is mandatory or voluntary, by what statutory or other authority such number is solicited, and what uses will be made of it. (2001‑256, s. 1; 2001‑487, s. 87.)



§§ 143-64.61 through 143-64.69. Reserved for future codification purposes.

§§ 143‑64.61 through 143‑64.69.  Reserved for future codification purposes.



§ 143-64.70. Personal service contracts - reporting requirements.

Article 3G.

Personal Service Contracts.

§ 143‑64.70.  Personal service contracts  reporting requirements.

(a)        By January 1 of each year, each State department, agency, and institution shall make a detailed written report to the Office of State Budget and Management and the Office of State Personnel on its utilization of personal services contracts that have an annual expenditure greater than twenty‑five thousand dollars ($25,000). The report by each State department, agency, and institution shall include the following:

(1)        Identification of the department and employee responsible for oversight of the performance of the contract.

(2)        Vendor or contractor name, object of expenditure description, contract award amount, purchase order or contract number, purchase order start and end date, source of funds, and amount disbursed during the fiscal year.

(3)        through (7)  Repealed by Session Laws 2007‑322, s. 7, effective July 30, 2007.

(b)        By March 15 of each year, the Office of State Budget and Management and the Office of State Personnel shall compile and analyze the information required under subsection (a) of this section and shall submit to the Joint Legislative Commission on Governmental Operations a detailed report on the type, number, duration, cost and effectiveness of State personal services contracts throughout State government. (2001‑424, ss. 6.19(a), (b); 2005‑276, s. 6.38; 2007‑322, s. 7.)



§§ 143-64.71 through 143-64.79: Reserved for future codification purposes.

§§ 143‑64.71 through 143‑64.79: Reserved for future codification purposes.



§ 143-64.80. Overpayments of State funds to persons in State-supported positions; recoupment required.

Article 3H.

Overpayments of State Funds.

§ 143‑64.80.  Overpayments of State funds to persons in State‑supported positions; recoupment required.

(a)        An overpayment of State funds to any person in a State‑funded position, whether in the form of salary or otherwise, shall be recouped by the entity that made the overpayment and, to the extent allowed by law, the amount of the overpayment may be offset against the net wages of the person receiving the overpayment.

(b)        No State department, agency, or institution, or other State‑funded entity may forgive repayment of an overpayment of State funds, but shall have a duty to pursue the repayment of State funds by all lawful means available, including the filing of a civil action in the General Court of Justice. (2003‑263, s. 1.)



§§ 143-64.81 through 143-64.85: Reserved for future codification purposes.

§§ 143‑64.81 through 143‑64.85: Reserved for future codification purposes.



§§ 143-65 through 143-105: Deleted by Session Laws 1951, c. 349.

Article 4.

World War Veterans Loan Administration.

§§ 143‑65 through 143‑105: Deleted by Session Laws 1951, c. 349.



§ 143-106: Repealed by Session Laws 1983, c. 913, s. 33.

Article 5.

Check on License Forms, Tags and Certificates Used or Issued.

§ 143‑106:  Repealed by Session Laws 1983, c.  913, s. 33.



§ 143-107. Transferred to § 143-106 by Session Laws 1951, c. 1010, s. 2.

§ 143‑107.  Transferred to § 143‑106 by Session Laws 1951, c. 1010, s. 2.



§ 143-108. Secretary to be elected from directors.

Article 6.

Officers of State Institutions.

§ 143‑108.  Secretary to be elected from directors.

The board of directors of the various State institutions shall elect one of their number as secretary, who shall act as such at all regular or special meetings of such boards. (1907, c. 883, s. 1; C.S., s. 7517.)



§ 143-109. Directors to elect officers and employees.

§ 143‑109.  Directors to elect officers and employees.

All officers and employees of the various State institutions who hold elective positions shall be nominated and elected by the board of directors of the respective institutions. (1907, c. 883, s. 3; C.S., s. 7518.)



§ 143-110. Places vacated for failure to attend meetings.

§ 143‑110.  Places vacated for failure to attend meetings.

Unless otherwise specially provided by law, whenever a trustee or director of any institution supported in whole or in part by State appropriation shall fail to be present for two successive years at the regular meetings of the board, his place as trustee or director shall be deemed vacant and shall be filled as provided by law for other vacancies on such boards.

This section shall not apply to any trustee or director who holds office as such by virtue of another public office held by him and shall not apply to any trustee or director chosen by any agency or authority other than the State of North Carolina. (1927, c. 225.)



§ 143-111. Director not to be elected to position under board.

§ 143‑111.  Director not to be elected to position under board.

It shall be unlawful for any board of directors, board of trustees or other governing body of any of the various State institutions (penal, charitable, or otherwise) to appoint or elect any person who may be or has been at any time within six months a member of such board of directors, board of trustees, or other governing body, to any position in the institution, which position may be under the control of such board of directors, board of trustees, or other governing body. (1909, c. 831; C.S., s. 7519.)



§ 143-112. Superintendents to be within call of board meetings.

§ 143‑112.  Superintendents to be within call of board meetings.

The superintendent of each of the various State institutions shall be present on the premises of his institution and within the call of the board of directors during all regular or special meetings of the board, and shall respond to all calls of the board for any information which it may wish at his hands. (1907, c. 883, s. 1; C.S., s. 7520.)



§ 143-113. Trading by interested officials forbidden.

§ 143‑113.  Trading by interested officials forbidden.

The directors, stewards, and superintendents of the State institutions shall not trade directly or indirectly with or among themselves, or with any concern in which they are interested, for any supplies needed by any such institutions. (1907, c. 883, s. 2; C.S., s. 7521.)



§ 143-114. Diversion of appropriations to State institutions.

§ 143‑114.  Diversion of appropriations to State institutions.

It shall be unlawful for the board of trustees, board of directors, or other body controlling any State institution, to divert, use, or expend any moneys appropriated for the use of said institutions for its permanent improvement and enlargement to the payment of any of the current expenses of said institution or for the payment of the cost of the maintenance thereof; it shall likewise be unlawful for any board of trustees, board of directors, or other controlling body of any State institution to which money is appropriated for its maintenance by the State to divert, use or expend any money so appropriated for maintenance, for the permanent enlargement or permanent equipment, or the purchase of land for said institution. (1921, c. 232, s. 1; C.S., s. 7521 (a).)



§ 143-115. Trustee, director, officer or employee violating law guilty of misdemeanor.

§ 143‑115.  Trustee, director, officer or employee violating law guilty of misdemeanor.

Any member or members of any board of trustees, board of directors, or other controlling body governing any of the institutions of the State, or any officer, employee of, or person holding any position with any of the institutions of the State, violating any of the provisions of G.S. 143‑114, shall be guilty of a Class 1 misdemeanor, and upon conviction in any court of competent jurisdiction judgment shall be rendered by such court removing such member, officer, employee, or person holding any position from his place, office or position. (1921, c. 232, s. 2; C.S., s. 7521 (b); 1993, c. 539, s. 1005; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 143-116. Venue for trial of offenses.

§ 143‑116.  Venue for trial of offenses.

All offenses against G.S. 143‑114 and 143‑115 shall be held to have been committed in the County of Wake and shall be tried and disposed of by the courts of said county having jurisdiction thereof. (1921, c. 232, s. 3; C.S., s. 7521 (c).)



§§ 143-116.1 through 143-116.5. Reserved for future codification purposes.

§§ 143‑116.1 through 143‑116.5.  Reserved for future codification purposes.



§ 143-116.6. Rules concerning conduct; violation.

Article 6A.

Rules of Conduct; Traffic Laws for Institutions.

§ 143‑116.6.  Rules concerning conduct; violation.

(a)        The Secretary of Health and Human Services may adopt rules for State‑owned institutions under the jurisdiction of the Department of Health and Human Services for the regulation and deportment of persons in the buildings and grounds of the institutions, and for the suppression of nuisances and disorder. Rules adopted under this section shall be consistent with G.S. 14‑132. Copies of the rules shall be posted at the entrance to the grounds and at different places on the grounds.

(b)        Any person violating such rules shall, upon conviction, be guilty of a Class 2 misdemeanor. (1981, c. 614, s. 5; 1987, c. 827, s. 255; 1993, c. 539, s. 1006; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑443, s. 11A.118(a).)



§ 143-116.7. Motor vehicle laws applicable to streets, alleys and driveways on the grounds of Department of Health and Human Services institutions; traffic regulations; registration and regulation of motor vehicles.

§ 143‑116.7.  Motor vehicle laws applicable to streets, alleys and driveways on the grounds of Department of Health and Human Services institutions; traffic regulations; registration and regulation of motor vehicles.

(a)        Except as otherwise provided in this section, all the provisions of Chapter 20 of the General Statutes relating to the use of the highways of the State and the operation of motor vehicles thereon are made applicable to the streets, alleys, roads and driveways on the grounds of all State institutions under the jurisdiction of the Department of Health and Human Services. Any person violating any of the provisions of the Chapter in or on such streets, alleys, roads or driveways shall, upon conviction be punished as prescribed in this section. Nothing herein contained shall be construed as in any way interfering with the ownership and control of the streets, alleys, roads and driveways on the grounds of the State institutions operated by the Department of Health and Human Services.

(b)        The Secretary of Health and Human Services may adopt rules consistent with the provisions of Chapter 20 of the General Statutes, with respect to the use of the streets, alleys, and driveways of institutions of the Department of Health and Human Services. Based upon a traffic and engineering investigation, the Secretary of Health and Human Services may also determine and establish speed limits on streets lower than those provided in G.S. 20‑141.

(c)        The Secretary may, by rule, regulate parking and establish parking areas on the grounds of institutions of the Department of Health and Human Services.

(d)        The Secretary may, by rule, provide for the registration and parking of motor vehicles maintained and operated by employees of the institution, and may fix fees, not to exceed ten dollars ($10.00) per year, for such registration.

(e)        Rules adopted under this section may provide that violation subjects the offender to a civil penalty, not to exceed fifty dollars ($50.00). Penalties may be graduated according to the seriousness of the offense or the number of prior offenses by the person charged but shall not exceed fifty dollars ($50.00). The Secretary may establish procedures for the collection of penalties, and they may be enforced by civil action in the nature of debt.

(f)         A rule adopted under this section may provide for the removal of illegally parked motor vehicles. Any such removal must be in compliance with Article 7A of Chapter 20 of the General Statutes.

(g)        Any violation under this section or of a provision of Chapter 20 of the General Statutes made applicable to the grounds of State institutions solely by operation of this section shall be considered an infraction and shall be subject to an infraction penalty not to exceed fifty dollars ($50.00). A rule adopted under this section may provide that a violation shall not be an infraction, but shall be enforced by other methods available, including the methods authorized by subsection (e).

(h)        Any fees or civil penalties collected pursuant to this section shall be deposited in the General Fund Budget Code of the institution where the fees or civil penalties are collected and shall only be used to support the cost of administration of this section. Infraction penalties shall be disbursed as provided in G.S. 14‑3.1(a). (1981, c. 614, s. 5; 1985, c. 672; c. 764, s. 39; 1985 (Reg. Sess., 1986), c. 852, ss. 13, 14; 1987, c. 827, s. 256; 1997‑443, s. 11A.118(a).)



§ 143-116.8. Motor vehicle laws applicable to State parks and forests road system.

§ 143‑116.8.  Motor vehicle laws applicable to State parks and forests road system.

(a)        Except as otherwise provided in this section, all the provisions of Chapter 20 of the General Statutes relating to the use of highways and public vehicular areas of the State and the operation of vehicles thereon are made applicable to the State parks and forests road system. For the purposes of this section, the term "State parks and forests road system" shall mean the streets, alleys, roads, public vehicular areas and driveways of the State parks, State forests, State recreation areas, State lakes, and all other lands administered by the Department of Environment and Natural Resources. This term shall not be construed, however, to include streets that are a part of the State highway system. Any person violating any of the provisions of Chapter 20 hereby made applicable in the State parks and forests road system shall, upon conviction, be punished in accordance with Chapter 20. Nothing herein contained shall be construed as in any way interfering with the ownership and control of the State parks and forests road system by the Department of Environment and Natural Resources.

(b)       (1)        It shall be unlawful for a person to operate a vehicle in the State parks and forests road system at a speed in excess of twenty‑five miles per hour (25 mph). When the Secretary of Environment and Natural Resources determines that this speed is greater than reasonable and safe under the conditions found to exist in the State parks and forests road system, the Secretary may establish a lower reasonable and safe speed limit. No speed limit established by the Secretary pursuant to this provision shall be effective until posted in the part of the system sought to be affected.

(2)        Any person convicted of violating this subsection by operating a vehicle on the State parks and forests road system while fleeing or attempting to elude arrest or apprehension by a law enforcement officer with authority to enforce the motor vehicle laws, shall be punished as provided in G.S. 20‑141.5.

(3)        For the purposes of enforcement and administration of Chapter 20, the speed limits stated and authorized to be adopted by this section are speed limits under Chapter 20.

(4)        The Secretary may designate any part of the State parks and forests road system for one‑way traffic and shall erect appropriate signs giving notice thereof. It shall be a violation of G.S. 20‑165.1 for any person to willfully drive or operate any vehicle on any part of the State parks and forests road system so designated except in the direction indicated.

(5)        The Secretary shall have power, equal to the power of local authorities under G.S. 20‑158 and G.S. 20‑158.1, to place vehicle control signs and signals and yield‑right‑of‑way signs in the State parks and forests road system; the Secretary also shall have power to post such other signs and markers and mark the roads in accordance with Chapter 20 as the Secretary may determine appropriate for highway safety and traffic control. The failure of any vehicle driver to obey any vehicle control sign or signal, or any yield‑right‑of‑way sign placed under the authority of this section in the State parks and forests road system shall be an infraction and shall be punished as provided in G.S. 20‑176.

(c)        The Secretary of Environment and Natural Resources may, by rule, regulate parking and establish parking areas, and provide for the removal of illegally parked motor vehicles on the State parks and forests road system. Any rule of the Secretary shall be consistent with the provisions of G.S. 20‑161, 20‑161.1, and 20‑162. Any removal of illegally parked motor vehicles shall be in compliance with Article 7A of Chapter 20.

(d)        A violation of the rules issued by the Secretary of Environment and Natural Resources under subsection (c) of this section is an infraction pursuant to G.S. 20‑162.1, and shall be punished as therein provided. These rules may be enforced by the Commissioner of Motor Vehicles, the Highway Patrol, or other law enforcement officers of the State, counties, cities or other municipalities having authority under Chapter 20 to enforce laws or rules on travel or use or operation of vehicles or the use or protection of the highways of the State.

(e)        The provisions of Chapter 20 are applicable at all times to the State parks and forests road system, including closing hours, regardless of the fact that during closing hours the State parks and forests road system is not open to the public as a matter of right. (1987, c. 474, s. 1; 1989, c. 727, s. 218(96); 1997‑443, ss. 11A.119(a), 19.26(e).)



§ 143-117. Institutions included.

Article 7.

Persons Admitted to Department of Health and Human Services Institutions to Pay Costs.

§ 143‑117.  Institutions included.

All persons admitted to the following institutions operated by the Department of Health and Human Services are required to pay the actual cost of their care, treatment, training and maintenance at these institutions: regional psychiatric hospitals, special care centers, regional mental retardation centers, schools for emotionally disturbed children, and alcohol and drug abuse treatment centers. (1925, c. 120, s. 1; 1949, c. 1070; 1957, c. 1232, s. 29; 1959, c. 1028, ss. 1‑7; 1967, c. 188, s. 1; c. 834, s. 1; 1969, c. 20; c. 837, s. 4; 1971, c. 469; 1981, c. 562, s. 6; 1985, c. 508, s. 2; 1987, c. 856, s. 14; 1989, c. 145, s. 2; 1997‑443, ss. 11A.92, 11A.118(a).)



§ 143-117.1. Definitions.

§ 143‑117.1.  Definitions.

As used in this Article, the following terms have the meaning specified unless the content clearly implies otherwise:

(1)        "Care" means care, treatment, training, maintenance, habilitation and rehabilitation of a person admitted to institutions covered by this Article.

(2)        "Department" means the Department of Health and Human Services.

(3)        "Persons admitted" means clients of regional psychiatric hospitals, State special care centers, regional mental retardation centers, schools for emotionally disturbed children, and alcohol and drug abuse treatment centers, including clients who may be treated on an outpatient basis.

(4)        "Secretary" means the Secretary of Health and Human Services. (1985, c. 508, s. 3; 1987, c. 856, s. 15; 1989, c. 145, s. 3; c. 770, s. 41; 1997‑443, s. 11A.118(a).)



§ 143-118. Secretary of Health and Human Services to fix cost and charges.

§ 143‑118.  Secretary of Health and Human Services to fix cost and charges.

(a)        The Secretary shall determine and fix the actual cost of care to be paid by and for each person admitted to an institution. The Secretary is given full and final authority to fix a general rate of charge based on said actual cost of providing care, to be paid by persons admitted able to pay the rate or charge, or, in cases where indigent persons admitted are later found to be nonindigent, then cost for their care shall be paid in one or more payments based on the rate of charge in effect for the period or periods of time during which the persons admitted were receiving care in the institutions.

(b),       (c) Repealed by Session Laws 1985, c. 508, s. 5.

(d)        The Secretary shall ascertain which of the persons admitted or persons legally responsible for them are financially able to pay the cost fixed.

(e)        The Secretary is empowered to enter into contracts of compromise of accounts owing to the institution for past, present or future care at the institutions, including but not limited to the authority to enter into a contract to charge nothing, which contract shall be binding on the respective institution under the terms and for the period specified in the contract. The rates set by the compromise shall be determined in the discretion of the Secretary by the ability to pay of the person admitted or the person legally responsible for his support. This subsection shall not be construed as mandatory and if a contract is not entered into or terminates or if the obligor defaults in the payment of a compromise account or any installment, then the full actual cost of care shall be assessed against the person admitted.

(f)         For any client admitted under Part 2 of Article 5 of G.S. 122C to a State facility for the mentally ill designated for research purposes in accordance with G.S. 122C‑210.2, the Secretary may reduce the rates set by compromise in G.S. 143‑118(e) by not more than one‑half the amount of that rate. (1925, c. 120, s. 2; 1935, c. 186, s. 1; 1981, c. 562, s. 6; 1985, c. 508, ss. 4‑6; 1987, c. 358, s. 2; 1997‑443, s. 11A.118(a).)



§ 143-118.1: Repealed by Session Laws 1987, c. 699, s. 1.

§ 143‑118.1: Repealed by Session Laws 1987, c.  699, s. 1.



§ 143-119. Payments.

§ 143‑119.  Payments.

(a)        The cost of care when fixed by the Secretary shall be paid by the person admitted or by the person legally responsible for payment. The payment of the cost of care constitutes a valid expenditure of funds held by a fiduciary of a person admitted, including Clerks of Court, and a receipt for payment of such costs shall be a valid voucher in the fiduciary's settlement of his accounts of his trust.

(b)        Immediately upon the determination of the cost, the person admitted or the person legally responsible for paying the cost shall be notified of the amount due and a statement shall be rendered on a monthly basis.

(c)        If the person admitted or the person legally responsible for paying the cost is not able to pay the total cost due on a monthly basis, the Secretary may arrange for the payment of a portion of the cost monthly and extend the payments until the costs are paid or may arrange for any other method of payment.

(d)        The institutions shall maintain a list of all unpaid accounts for audit by the State auditors.

(e)        The Secretary may discharge from the institution persons admitted who have been found able to pay but who refuse to pay costs fixed against them, unless the person was committed by an order of a court of competent jurisdiction. (1925, c. 120, s. 3; 1935, c. 186, s. 2; 1983, c. 23, s. 2; c. 806; 1985, c. 508, s. 7.)



§ 143-120. Repealed by Session Laws 1985, c. 508, s. 8, effective October 1, 1985.

§ 143‑120.  Repealed by Session Laws 1985, c. 508, s. 8, effective October 1, 1985.



§ 143-121. Action to recover costs.

§ 143‑121.  Action to recover costs.

(a)        Immediately upon the fixing of the amount of actual cost, a cause of action shall accrue for the costs in favor of the State for the use of the institution in which the person admitted received care against the person admitted or person legally responsible for paying the costs.

(b)        The State for the use of the institution may sue upon the cause of action in the courts of Wake County, in the courts of the county in which the institution is located, or in the courts of the county where the defendant resides.

(c)        In any action to recover the cost of care, a verified and itemized statement of the account signed by the reimbursement director of the institution showing the period of time during which the person admitted was receiving care in the institution, the daily or monthly rate of charge fixed by the Secretary, the total amount due on the account, and the proper credits for any payments which may have been made on the account, shall be filed with the complaint and shall constitute a prima facie case. The State shall be entitled to a judgment in the case in the absence of allegation and proof on the part of the person admitted or person legally responsible for paying the costs that the verified and itemized statement is not correct because of:

(1)        An error in the calculation of the amount due predicated upon the rate of charge fixed by the Secretary;

(2)        An error as to the period of time during which the person admitted received care in the institution; or

(3)        An error in not properly crediting the account with any payment which may have been made.

(d)        The provisions of this Article directing the Secretary to determine which of the persons admitted are nonindigent and able to pay for their care, notify the person admitted or person legally responsible for the cost of his care of the amount due, to render a statement of the amount due monthly, to discharge persons admitted found able to pay but who refuse to pay and all of the other provisions relating to the manner in which the Secretary shall assess  and collect costs are directory and not mandatory. The failure of the  Secretary to perform any of these provisions shall not affect the right of the State to recover in any action brought for the cost of care against the person admitted, a person legally responsible for the cost of his care, or his estate if he has died. (1925, c. 120, s. 5; 1985, c. 508, s. 9.)



§ 143-121.1. Ratification of past acts.

§ 143‑121.1.  Ratification of past acts.

The past acts of the Secretary, boards of directors of the institutions and the North Carolina Hospital Board of Control in fixing the rate to be paid by persons admitted are hereby in every respect ratified and validated, and on all claims and causes of action now pending or which hereafter may be made or begun for the payment of the past indebtedness for care, the rates fixed by the party authorized the fix rates at the time the care was provided shall prevail and collections shall be made in accordance with those rates unless the Secretary enters into a contract compromising the account. (1985, c. 508, s. 10.)



§ 143-122. No limitation of action.

§ 143‑122.  No limitation of action.

No statute of limitation shall apply to or constitute a defense to any cause of action asserted by the State under this Article and all statutes containing limitations which might apply to these actions are hereby repealed as to all such causes of action for costs previously incurred and now remaining unpaid. (1925, c. 120, s. 6; 1985, c. 508, s. 11.)



§ 143-123. Power to admit indigent persons.

§ 143‑123.  Power to admit indigent persons.

(a)        This Article shall not be construed to limit the authority of the institutions to provide care to all indigent persons who are otherwise entitled to admission in any of the institutions.

(b)        If at any time any person admitted and determined to be indigent shall succeed to or inherit, or acquire, in any manner, property or otherwise be reputed to be solvent, then the State shall have the full right and authority to collect and sue for the entire cost of care without hinderance of any statute of limitations. (1925, c. 120, s. 7; 1985, c. 508, s. 11.)



§ 143-124. Suit by Attorney General; venue.

§ 143‑124.  Suit by Attorney General; venue.

At the request of the institution, all actions and suits shall be prosecuted by the Attorney General. The institution shall have the right to select the venue of the action. (1925, c. 120, s. 8; 1985, c. 508, s. 11.)



§ 143-125. Judgment; never barred.

§ 143‑125.  Judgment; never barred.

Any judgment obtained by the State under this Article shall never be barred by any statute of limitation but shall to the extent unpaid continue in force; and, at the request of the Attorney General or the director of the institution, the clerk shall issue an execution. (1925, c. 120, s. 9; 1985, c. 508, s. 11.)



§ 143-126. Death of a person admitted; lien on estate.

§ 143‑126.  Death of a person admitted; lien on estate.

(a)        In the event of the death of person admitted, leaving any cost of care unpaid, then the unpaid cost shall constitute a lien on all property, both real and personal of the decedent and shall be payable from the decedent's estate as a fourth class claim after the payment of taxes to the State or its subdivisions.

(b)        Upon the death of person admitted, the Department shall file a  verified statement of account containing the following:

(1)        The name of the person admitted;

(2)        The date of death of the person admitted;

(3)        The inclusive dates of the provision of care;

(4)        The name of the institution providing care; and

(5)        The amount of the unpaid balance.

The statement shall be filed in the office of the clerk of superior court in the county of residence of the deceased person admitted and in the county or counties in which real property is located in which the decedent owns an interest. The statement shall be docketed and indexed by the clerk.

(c)        From the time of docketing, the statement shall be and constitute due notice of a lien against all real property then owned in whole or in part by the decedent and lying in such county to the extent of the total amount of the unpaid balance for the decedent's care as evidenced by the verified statement of account. Payments made by a fiduciary including those made by a clerk of superior court, in full or partial satisfaction of such lien, shall constitute a valid expenditure as provided in G.S. 143‑119.

(d)        No action to enforce such lien may be brought more than three years from the date of death of the person admitted. The failure to bring such action or the failure of the Department to file such statement shall not be a complete bar against recovery but shall only extinguish the lien and priority established by it.

(e)        Upon receipt of the unpaid balance by the institution or Department or upon agreement of compromise of such unpaid balance, the Department shall notify the clerks of superior court in the counties where the lien has been recorded that the unpaid balance has been paid, and the clerks shall cancel the lien of record. (1925, c. 120, s. 10; 1967, c. 960; 1973, c. 476, s. 133; 1985, c. 508, s. 11.)



§ 143-126.1. Lien on property for unpaid balance due institution.

§ 143‑126.1.  Lien on property for unpaid balance due institution.

(a)        There is hereby created a general lien on both the real and personal property of any person admitted who is receiving or who has received care in any of the institutions operated by the Department of Health and Human Services to the extent of the total amount of the unpaid balance shown on the verified statement of account for charges from and after July 1, 1967.

(b)        Such general lien for the unpaid balance for care at the institutions shall apply to the property, both real and personal, of the person admitted whether held by him or his trustee or guardian.

(c)        At the time deemed suitable in the discretion of the Department, there may be filed a verified statement of account containing the following:

(1)        The name of the person admitted;

(2)        The inclusive dates of the provision of care and a statement that care is continuing if applicable;

(3)        The name of the institution providing care; and

(4)        The amount of the unpaid balance.

The statement may be filed in the office of the clerk of superior court in the county of residence of the person admitted and in each county or counties where real property in which the patient owns an interest is found. The statement shall be docketed and indexed by the clerk.

(d)        From the time of docketing, the statement shall be and constitute due notice of a lien against the real property then owned or thereafter acquired by the patient and lying in such county to the extent of the total amount of the unpaid balance for the person admitted's care as evidenced by the verified statement of account for charges from and after July 1, 1967. Payments made by a fiduciary, including those made by a clerk of superior court, in full or partial satisfaction of such lien, shall constitute a valid expenditure as provided in G.S. 143‑119.

(e)        The lien thus established shall take priority over all other liens subsequently acquired and shall continue from the date of filing until satisfied. No action to enforce such lien may be brought more than three years from the last date of filing of such lien nor more than three years after the death of any person admitted. The failure to bring such action or the failure of the Department to file said statement shall not be a complete bar against recovery but shall only extinguish the lien and priority established by it.

(f)         Upon receipt of the full unpaid balance by the institution or Department or upon agreement of compromise of such unpaid balance, the Department shall notify the clerks of superior court in the counties where the lien has been docketed that the unpaid balance has been paid, and the clerks shall cancel the lien of record.

(g)        Notwithstanding the foregoing provisions, no such lien shall be enforceable against any funds paid by the State to a person admitted after judgment or settlement of a claim for damages arising out of the negligent injury of such person at any of the institutions during the life of person admitted. Upon the death of the person admitted, any remaining proceeds of a judgment or settlement under this subsection in the hands of the deceased shall become a general asset of the estate and subject to any lien of the State. (1967, c. 959; 1973, c. 476, s. 133; 1979, c. 978, s. 1; 1985, c. 508, s. 11; 1997‑443, s. 11A.118(a).)



§ 143-127. Money paid into State treasury.

§ 143‑127.  Money paid into State treasury.

All money collected by any institution pursuant to this Article shall be by such institution paid into the State treasury, and shall be by the State Treasurer credited to the account of the institution collecting and turning the same into the treasury, and shall be paid out by warrants drawn as in cases of appropriations made for the maintenance of such institutions and shall be used by such institution as it uses and is authorized by law to use appropriations made for maintenance. (1925, c. 120, s. 11; 1983, c. 913, s. 34.)



§ 143-127.1. Parental liability for payment of cost of care for long-term patients in Department of Health and Human Services facilities.

§ 143‑127.1.  Parental liability for payment of cost of care for long‑term patients in Department of Health and Human Services facilities.

(a)        Notwithstanding the foregoing provisions of G.S. 143‑117 through 143‑127 inclusive, the natural or adoptive parents of persons who are non‑Medicaid, long‑term patients at facilities owned or operated by the Department of Health and Human Services shall only be liable on the charges made by such facility for treatment, care and maintenance for an amount not to exceed the cost of caring for a normal child at home as determined from standard sources by the Department of Health and Human Services.

(b)        Parents or adoptive parents of a patient in a facility owned or operated by the Department of Health and Human Services shall not be liable for any charges made by such facility for treatment, care and maintenance of such a patient incurred or accrued subsequent to such patient attaining age 18.

(c)        For purposes of this section, the term "long‑term patient" is defined as a person who has been a patient in a facility owned or operated by the Department of Health and Human Services for a continuous period in excess of 120 days. No absence of a patient from the facility due to a temporary or trial visit shall be counted as interrupting the accrual of the 120 days herein required to attain the status of a long‑term patient.

(d)        Repealed by Session Laws 1993, c. 386, s. 2. (1971, c. 218, s. 1; 1973, c. 476, s. 133; c. 775; 1975, c. 19, s. 48; 1979, c. 838, ss. 25‑27; 1983, c. 12; 1983 (Reg. Sess., 1984), c. 1116, s. 82; 1987, c. 738, s. 68; 1993, c. 386, s. 2; 1997‑443, s. 11A.118(a).)



§ 143-127.2. Repair or replacement of personal property.

Article 7A.

Damage of Personal Property in State Institutions.

§ 143‑127.2.  Repair or replacement of personal property.

The Secretary of Health and Human Services may adopt rules governing repair or replacement of personal property items excluding private passenger vehicles that belong to employees, volunteers, or clients of State facilities within the Department of Health and Human Services and that are damaged or stolen by clients of the State facilities provided that the item is determined by the Secretary to be:

(1)        Damaged or stolen on or off facility grounds during the performance of employment or volunteer duty and necessary for the employee or volunteer to have in his possession to perform his assigned duty; or

(2)        Damaged or stolen on or off the facility grounds while the client is under the supervision of the facility and necessary for the client to have in his possession as part of his treatment environment. (1985, c. 393, s. 1; 1987, c. 264, s. 4; 1989, c. 189, s. 1; 1997‑443, s. 11A.118(a).)



§ 143-127.3. Negligence.

§ 143‑127.3.  Negligence.

Reimbursement for items damaged or stolen shall not be granted in instances in which the employee, volunteer, or client, if competent, is determined to be negligent or otherwise at fault for the damage or loss of the property. Negligence shall be determined by the director of the facility. (1985, c. 393, s. 1; 1987, c. 264, s. 4; 1989, c. 189, s. 1.)



§ 143-127.4. Other remedies.

§ 143‑127.4.  Other remedies.

The director of the facility shall determine if the person seeking reimbursement has made a good faith effort to recover the loss from all other non‑State sources and has failed before reimbursement is granted. (1985, c. 393, s. 1; 1987, c. 264, s. 4; 1989, c. 189, s. 1.)



§ 143-127.5. Limitations.

§ 143‑127.5.  Limitations.

Reimbursement shall be limited to the amount specified in the rules and shall not exceed a maximum of two hundred dollars ($200.00) per incident. No employee, volunteer, or client shall receive more than five hundred dollars ($500.00) per year in reimbursement. Reimbursement is subject to the availability of funds. (1985, c. 393, s. 1; 1987, c. 264, s. 1; 1989, c. 189, s. 1.)



§ 143-127.6. Administrative and judicial review.

§ 143‑127.6.  Administrative and judicial review.

Chapter 150B of the General Statutes governs administrative and judicial review of a decision under this Article by the director of a facility. (1985, c. 393, s. 1; 1987, c. 264, ss. 2, 4, c. 827, s. 257; 1989, c. 189, s. 1.)



§ 143-128. Requirements for certain building contracts.

Article 8.

Public Contracts.

§ 143‑128.  Requirements for certain building contracts.

(a)        Preparation of specifications.  Every officer, board, department, commission or commissions charged with responsibility of preparation of specifications or awarding or entering into contracts for the erection, construction, alteration or repair of any buildings for the State, or for any county, municipality, or other public body, shall have prepared separate specifications for each of the following subdivisions or branches of work to be performed:

(1)        Heating, ventilating, air conditioning and accessories (separately or combined into one conductive system), refrigeration for cold storage (where the cold storage cooling load is 15 tons or more of refrigeration), and all related work.

(2)        Plumbing and gas fittings and accessories, and all related work.

(3)        Electrical wiring and installations, and all related work.

(4)        General work not included in subdivisions (1), (2), and (3) of this subsection relating to the erection, construction, alteration, or repair of any building.

Specifications for contracts that will be bid under the separate‑prime system or dual bidding system shall be drawn as to permit separate and independent bidding upon each of the subdivisions of work enumerated in this subsection. The above enumeration of subdivisions or branches of work shall not be construed to prevent any officer, board, department, commission or commissions from preparing additional separate specifications for any other category of work.

(a1)      Construction methods.  The State, a county, municipality, or other public body shall award contracts to erect, construct, alter, or repair buildings pursuant to any of the following methods:

(1)        Separate‑prime bidding.

(2)        Single‑prime bidding.

(3)        Dual bidding pursuant to subsection (d1) of this section.

(4)        Construction management at risk contracts pursuant to G.S. 143‑128.1.

(5)        Alternative contracting methods authorized pursuant to G.S. 143‑135.26(9).

(a2)      Annually, on or before April 1st, beginning April 1, 2003, The University of North Carolina and all other public entities shall report to the Secretary of the Department of Administration on the effectiveness and cost‑benefit of utilization of each of the construction methods authorized in G.S. 143‑128(a1) that are used by the public entity. The reports, which shall be initially filed in the year in which the project is completed, shall be in the format and contain the data prescribed by the Secretary of Administration and shall include at least the following:

(1)        The type of construction method used on the project.

(2)        The total dollar value of building projects by specific project with costs.

(3)        The bid costs and relevant post‑bid costs.

(4)        A detailed listing of all contractors and subcontractors used on the project indicating whether the contractor or subcontractor was an out‑of‑state contractor or subcontractor.

(5)        If any contractor or subcontractor was an out‑of‑state contractor or subcontractor, the reasons why the contractor or subcontractor was selected.

The Secretary of the Department of Administration shall report to the General Assembly on or before May 1st each year on the information collected pursuant to this subsection.

(b)        Separate‑prime contracts.  When the State, county, municipality, or other public body uses the separate‑prime contract system, it shall accept bids for each subdivision of work for which specifications are required to be prepared under subsection (a) of this section and shall award the respective work specified separately to responsible and reliable persons, firms or corporations regularly engaged in their respective lines of work. When the estimated cost of work to be performed in any single subdivision or branch for which separate bids are required by this subsection is less than twenty‑five thousand dollars ($25,000), the same may be included in the contract for one of the other subdivisions or branches of the work, irrespective of total project cost. The contracts shall be awarded to the lowest responsible, responsive bidders, taking into consideration quality, performance, the time specified in the bids for performance of the contract, and compliance with G.S. 143‑128.2. Bids may also be accepted from and awards made to separate contractors for other categories of work.

Each separate contractor shall be directly liable to the State of North Carolina, or to the county, municipality, or other public body and to the other separate contractors for the full performance of all duties and obligations due respectively under the terms of the separate contracts and in accordance with the plans and specifications, which shall specifically set forth the duties and obligations of each separate contractor. For the purpose of this section, "separate contractor" means any person, firm or corporation who shall enter into a contract with the State, or with any county, municipality, or other public entity to erect, construct, alter or repair any building or buildings, or parts of any building or buildings.

(c)        Repealed by Session Laws 2001‑496, s. 3, effective January 1, 2001.

(d)        Single‑prime contracts.  All bidders in a single‑prime project shall identify on their bid the contractors they have selected for the subdivisions or branches of work for:

(1)        Heating, ventilating, and air conditioning;

(2)        Plumbing;

(3)        Electrical; and

(4)        General.

The contract shall be awarded to the lowest responsible, responsive bidder, taking into consideration quality, performance, the time specified in the bids for performance of the contract, and compliance with G.S. 143‑128.2. A contractor whose bid is accepted shall not substitute any person as subcontractor in the place of the subcontractor listed in the original bid, except (i) if the listed subcontractor's bid is later determined by the contractor to be nonresponsible or nonresponsive or the listed subcontractor refuses to enter into a contract for the complete performance of the bid work, or (ii) with the approval of the awarding authority for good cause shown by the contractor. The terms, conditions, and requirements of each contract between the contractor and a subcontractor performing work under a subdivision or branch of work listed in this subsection shall incorporate by reference the terms, conditions, and requirements of the contract between the contractor and the State, county, municipality, or other public body.

When contracts are awarded pursuant to this section, the public body shall make available to subcontractors the dispute resolution process as provided for in subsection (f1) of this section.

(d1)      Dual bidding.  The State, a county, municipality, or other public entity may accept bids to erect, construct, alter, or repair a building under both the single‑prime and separate‑prime contracting systems and shall award the contract to the lowest responsible, responsive bidder under the single‑prime system or to the lowest responsible, responsive bidder under the separate‑prime system, taking into consideration quality, performance, compliance with G.S. 143‑128.2, and time specified in the bids to perform the contract. In determining the system under which the contract will be awarded to the lowest responsible, responsive bidder, the public entity may consider cost of construction oversight, time for completion, and other factors it considers appropriate. The bids received as separate‑prime bids shall be received, but not opened, one hour prior to the deadline for the submission of single‑prime bids. The amount of a bid submitted by a subcontractor to the general contractor under the single‑prime system shall not exceed the amount bid, if any, for the same work by that subcontractor to the public entity under the separate‑prime system. The provisions of subsection (b) of this section shall apply to separate‑prime contracts awarded pursuant to this section and the provisions of subsection (d) of this section shall apply to single‑prime contracts awarded pursuant to this section.

(e)        Project expediter; scheduling; public body to resolve project disputes.  The State, county, municipality, or other public body may, if specified in the bid documents, provide for assignment of responsibility for expediting the work on a project to a single responsible and reliable person, firm or corporation, which may be a prime contractor. In executing this responsibility, the designated project expediter may recommend to the State, county, municipality, or other public body whether payment to a contractor should be approved. The project expediter, if required by the contract documents, shall be responsible for preparing the project schedule and shall allow all contractors and subcontractors performing any of the branches of work listed in subsection (d) of this section equal input into the preparation of the initial schedule. Whenever separate contracts are awarded and separate contractors engaged for a project pursuant to this section, the public body may provide in the contract documents for resolution of project disputes through alternative dispute resolution processes as provided for in subsection (f1) of this section.

(f)         Repealed by Session Laws 2001‑496, s. 3, effective January 1, 2001.

(f1)       Dispute resolution.  A public entity shall use the dispute resolution process adopted by the State Building Commission pursuant to G.S. 143‑135.26(11), or shall adopt another dispute resolution process, which shall include mediation, to be used as an alterative to the dispute resolution process adopted by the State Building Commission. This dispute resolution process will be available to all the parties involved in the public entity's construction project including the public entity, the architect, the construction manager, the contractors, and the first‑tier and lower‑tier subcontractors and shall be available for any issues arising out of the contract or construction process. The public entity may set a reasonable threshold, not to exceed fifteen thousand dollars ($15,000), concerning the amount in controversy that must be at issue before a party may require other parties to participate in the dispute resolution process. The public entity may require that the costs of the process be divided between the parties to the dispute with at least one‑third of the cost to be paid by the public entity, if the public entity is a party to the dispute. The public entity may require in its contracts that a party participate in mediation concerning a dispute as a precondition to initiating litigation concerning the dispute.

(g)        Exceptions.  This section shall not apply to:

(1)        The purchase and erection of prefabricated or relocatable buildings or portions thereof, except that portion of the work which must be performed at the construction site.

(2)        The erection, construction, alteration, or repair of a building when the cost thereof is three hundred thousand dollars ($300,000) or less.

(3)        The erection, construction, alteration, or repair of a building by The University of North Carolina or its constituent institutions when the cost thereof is five hundred thousand dollars ($500,000) or less.

Notwithstanding the other provisions of this subsection, subsection (f1) of this section shall apply to any erection, construction, alteration, or repair of a building by a public entity. (1925, c. 141, s. 2; 1929, c. 339, s. 2; 1931, c. 46; 1943, c. 387; 1945, c. 851; 1949, c. 1137, s. 1; 1963, c. 406, ss. 2‑7; 1967, c. 860; 1973, c. 1419; 1977, c. 620; 1987 (Reg. Sess., 1988), c. 1108, ss. 4, 5; 1989, c. 480, s. 1; 1995, c. 358, s. 4; c. 367, ss. 1, 4, 5; c. 509, s. 79; 1998‑137, s. 1; 1998‑193, s. 1; 2001‑496, ss. 3, 13; 2002‑159, s. 42; 2007‑322, s. 3.)



§ 143-128.1. Construction management at risk contracts.

§ 143‑128.1.  Construction management at risk contracts.

(a)        For purposes of this section and G.S. 143‑64.31:

(1)        "Construction management services" means services provided by a construction manager, which may include preparation and coordination of bid packages, scheduling, cost control, value engineering, evaluation, preconstruction services, and construction administration.

(2)        "Construction management at risk services" means services provided by a person, corporation, or entity that (i) provides construction management services for a project throughout the preconstruction and construction phases, (ii) who is licensed as a general contractor, and (iii) who guarantees the cost of the project.

(3)        "Construction manager at risk" means a person, corporation, or entity that provides construction management at risk services.

(4)        "First‑tier subcontractor" means a subcontractor who contracts directly with the construction manager at risk.

(b)        The construction manager at risk shall be selected in accordance with Article 3D of this Chapter. Design services for a project shall be performed by a licensed architect or engineer. The public owner shall contract directly with the architect or engineer.

(c)        The construction manager at risk shall contract directly with the public entity for all construction; shall publicly advertise as prescribed in G.S. 143‑129; and shall prequalify and accept bids from first‑tier subcontractors for all construction work under this section. The prequalification criteria shall be determined by the public entity and the construction manager at risk to address quality, performance, the time specified in the bids for performance of the contract, the cost of construction oversight, time for completion, capacity to perform, and other factors deemed appropriate by the public entity. The public entity shall require the construction manager at risk to submit its plan for compliance with G.S. 143‑128.2 for approval by the public entity prior to soliciting bids for the project's first‑tier subcontractors. A construction manager at risk and first‑tier subcontractors shall make a good faith effort to recruit and select minority businesses for participation in contracts pursuant to G.S. 143‑128.2. A construction manager at risk may perform a portion of the work only if (i) bidding produces no responsible, responsive bidder for that portion of the work, the lowest responsible, responsive bidder will not execute a contract for the bid portion of the work, or the subcontractor defaults and a prequalified replacement cannot be obtained in a timely manner, and (ii) the public entity approves of the construction manager at risk's performance of the work. All bids shall be opened publicly, and once they are opened, shall be public records under Chapter 132 of the General Statutes. The construction manager at risk shall act as the fiduciary of the public entity in handling and opening bids. The construction manager at risk shall award the contract to the lowest responsible, responsive bidder, taking into consideration quality, performance, the time specified in the bids for performance of the contract, the cost of construction oversight, time for completion, compliance with G.S. 143‑128.2, and other factors deemed appropriate by the public entity and advertised as part of the bid solicitation. The public entity may require the selection of a different first‑tier subcontractor for any portion of the work, consistent with this section, provided that the construction manager at risk is compensated for any additional cost incurred.

When contracts are awarded pursuant to this section, the public entity shall provide for a dispute resolution procedure as provided in G.S. 143‑128(f1).

(d)        The construction manager at risk shall provide a performance and payment bond to the public entity in accordance with the provisions of Article 3 of Chapter 44A of the General Statutes. (2001‑496, s. 2.)



§ 143-128.2. Minority business participation goals.

§ 143‑128.2.  Minority business participation goals.

(a)        The State shall have a verifiable ten percent (10%) goal for participation by minority businesses in the total value of work for each State building project, including building projects done by a private entity on a facility to be leased or purchased by the State. A local government unit or other public or private entity that receives State appropriations for a building project or other State grant funds for a building project, including a building project done by a private entity on a facility to be leased or purchased by the local government unit, where the project cost is one hundred thousand dollars ($100,000) or more, shall have a verifiable ten percent (10%) goal for participation by minority businesses in the total value of the work; provided, however, a local government unit may apply a different verifiable goal that was adopted prior to December 1, 2001, if the local government unit had and continues to have a sufficiently strong basis in evidence to justify the use of that goal. On State building projects and building projects subject to the State goal requirement, the Secretary shall identify the appropriate percentage goal, based on adequate data, for each category of minority business as defined in G.S. 143‑128.2(g)(1) based on the specific contract type.

Except as otherwise provided for in this subsection, each city, county, or other local public entity shall adopt, after a notice and public hearing, an appropriate verifiable percentage goal for participation by minority businesses in the total value of work for building projects.

Each entity required to have verifiable percentage goals under this subsection shall make a good faith effort to recruit minority participation in accordance with this section or G.S. 143‑131(b), as applicable.

(b)        A public entity shall establish prior to solicitation of bids the good faith efforts that it will take to make it feasible for minority businesses to submit successful bids or proposals for the contracts for building projects. Public entities shall make good faith efforts as set forth in subsection (e) of this section. Public entities shall require contractors to make good faith efforts pursuant to subsection (f) of this section. Each first‑tier subcontractor on a construction management at risk project shall comply with the requirements applicable to contractors under this subsection.

(c)        Each bidder, which shall mean first‑tier subcontractor for construction manager at risk projects for purposes of this subsection, on a project bid under any of the methods authorized under G.S. 143‑128(a1) shall identify on its bid the minority businesses that it will use on the project and an affidavit listing the good faith efforts it has made pursuant to subsection (f) of this section and the total dollar value of the bid that will be performed by the minority businesses. A contractor, including a first‑tier subcontractor on a construction manager at risk project, that performs all of the work under a contract with its own workforce may submit an affidavit to that effect in lieu of the affidavit otherwise required under this subsection. The apparent lowest responsible, responsive bidder shall also file the following:

(1)        Within the time specified in the bid documents, either:

a.         An affidavit that includes a description of the portion of work to be executed by minority businesses, expressed as a percentage of the total contract price, which is equal to or more than the applicable goal. An affidavit under this sub‑subdivision shall give rise to a presumption that the bidder has made the required good faith or effort; or

b.         Documentation of its good faith effort to meet the goal. The documentation must include evidence of all good faith efforts that were implemented, including any advertisements, solicitations, and evidence of other specific actions demonstrating recruitment and selection of minority businesses for participation in the contract.

(2)        Within 30 days after award of the contract, a list of all identified subcontractors that the contractor will use on the project.

Failure to file a required affidavit or documentation that demonstrates that the contractor made the required good faith effort is grounds for rejection of the bid.

(d)        No subcontractor who is identified and listed pursuant to subsection (c) of this section may be replaced with a different subcontractor except:

(1)        If the subcontractor's bid is later determined by the contractor or construction manager at risk to be nonresponsible or nonresponsive, or the listed subcontractor refuses to enter into a contract for the complete performance of the bid work, or

(2)        With the approval of the public entity for good cause.

Good faith efforts as set forth in G.S. 143‑131(b) shall apply to the selection of a substitute subcontractor. Prior to substituting a subcontractor, the contractor shall identify the substitute subcontractor and inform the public entity of its good faith efforts pursuant to G.S. 143‑131(b).

(e)        Before awarding a contract, a public entity shall do the following:

(1)        Develop and implement a minority business participation outreach plan to identify minority businesses that can perform public building projects and to implement outreach efforts to encourage minority business participation in these projects to include education, recruitment, and interaction between minority businesses and nonminority businesses.

(2)        Attend the scheduled prebid conference.

(3)        At least 10 days prior to the scheduled day of bid opening, notify minority businesses that have requested notices from the public entity for public construction or repair work and minority businesses that otherwise indicated to the Office of Historically Underutilized Businesses an interest in the type of work being bid or the potential contracting opportunities listed in the proposal. The notification shall include the following:

a.         A description of the work for which the bid is being solicited.

b.         The date, time, and location where bids are to be submitted.

c.         The name of the individual within the public entity who will be available to answer questions about the project.

d.         Where bid documents may be reviewed.

e.         Any special requirements that may exist.

(4)        Utilize other media, as appropriate, likely to inform potential minority businesses of the bid being sought.

(f)         A public entity shall require bidders to undertake the following good faith efforts to the extent required by the Secretary on projects subject to this section. The Secretary shall adopt rules establishing points to be awarded for taking each effort and the minimum number of points required, depending on project size, cost, type, and other factors considered relevant by the Secretary. In establishing the point system, the Secretary may not require a contractor to earn more than fifty (50) points, and the Secretary must assign each of the efforts listed in subdivisions (1) through (10) of this subsection at least 10 points. The public entity may require that additional good faith efforts be taken, as indicated in its bid specifications. Good faith efforts include:

(1)        Contacting minority businesses that reasonably could have been expected to submit a quote and that were known to the contractor or available on State or local government maintained lists at least 10 days before the bid or proposal date and notifying them of the nature and scope of the work to be performed.

(2)        Making the construction plans, specifications and requirements available for review by prospective minority businesses, or providing these documents to them at least 10 days before the bid or proposals are due.

(3)        Breaking down or combining elements of work into economically feasible units to facilitate minority participation.

(4)        Working with minority trade, community, or contractor organizations identified by the Office of Historically Underutilized Businesses and included in the bid documents that provide assistance in recruitment of minority businesses.

(5)        Attending any prebid meetings scheduled by the public owner.

(6)        Providing assistance in getting required bonding or insurance or providing alternatives to bonding or insurance for subcontractors.

(7)        Negotiating in good faith with interested minority businesses and not rejecting them as unqualified without sound reasons based on their capabilities. Any rejection of a minority business based on lack of qualification should have the reasons documented in writing.

(8)        Providing assistance to an otherwise qualified minority business in need of equipment, loan capital, lines of credit, or joint pay agreements to secure loans, supplies, or letters of credit, including waiving credit that is ordinarily required. Assisting minority businesses in obtaining the same unit pricing with the bidder's suppliers in order to help minority businesses in establishing credit.

(9)        Negotiating joint venture and partnership arrangements with minority businesses in order to increase opportunities for minority business participation on a public construction or repair project when possible.

(10)      Providing quick pay agreements and policies to enable minority contractors and suppliers to meet cash‑flow demands.

(g)        As used in this section:

(1)        The term "minority business" means a business:

a.         In which at least fifty‑one percent (51%) is owned by one or more minority persons or socially and economically disadvantaged individuals, or in the case of a corporation, in which at least fifty‑one percent (51%) of the stock is owned by one or more minority persons or socially and economically disadvantaged individuals; and

b.         Of which the management and daily business operations are controlled by one or more of the minority persons or socially and economically disadvantaged individuals who own it.

(2)        The term "minority person" means a person who is a citizen or lawful permanent resident of the United States and who is:

a.         Black, that is, a person having origins in any of the black racial groups in Africa;

b.         Hispanic, that is, a person of Spanish or Portuguese culture with origins in Mexico, South or Central America, or the Caribbean Islands, regardless of race;

c.         Asian American, that is, a person having origins in any of the original peoples of the Far East, Southeast Asia and Asia, the Indian subcontinent, or the Pacific Islands;

d.         American Indian, that is, a person having origins in any of the original Indian peoples of North America; or

e.         Female.

(3)        The term "socially and economically disadvantaged individual" means the same as defined in 15 U.S.C. 637.

(h)        The State, counties, municipalities, and all other public bodies shall award public building contracts, including those awarded under G.S. 143‑128.1, 143‑129, and 143‑131, without regard to race, religion, color, creed, national origin, sex, age, or handicapping condition, as defined in G.S. 168A‑3. Nothing in this section shall be construed to require contractors or awarding authorities to award contracts or subcontracts to or to make purchases of materials or equipment from minority‑business contractors or minority‑business subcontractors who do not submit the lowest responsible, responsive bid or bids.

(i)         Notwithstanding G.S. 132‑3 and G.S. 121‑5, all public records created pursuant to this section shall be maintained by the public entity for a period of not less than three years from the date of the completion of the building project.

(j)         Except as provided in subsections (a), (g), (h) and (i) of this section, this section shall only apply to building projects costing three hundred thousand dollars ($300,000) or more. This section shall not apply to the purchase and erection of prefabricated or relocatable buildings or portions thereof, except that portion of the work which must be performed at the construction site. (2001‑496, s. 3.1.)



§ 143-128.3. Minority business participation administration.

§ 143‑128.3.  Minority business participation administration.

(a)        All public entities subject to G.S. 143‑128.2 shall report to the Department of Administration, Office of Historically Underutilized Business, the following with respect to each building project:

(1)        The verifiable percentage goal.

(2)        The type and total dollar value of the project, minority business utilization by minority business category, trade, total dollar value of contracts awarded to each minority group for each project, the applicable good faith effort guidelines or rules used to recruit minority business participation, and good faith documentation accepted by the public entity from the successful bidder.

(3)        The utilization of minority businesses under the various construction methods under G.S. 143‑128(a1).

The reports shall be in the format and contain the data prescribed by the Secretary of Administration. The University of North Carolina and the State Board of Community Colleges shall report quarterly and all other public entities shall report semiannually. The Secretary of the Department of Administration shall make reports every six months to the Joint Legislative Committee on Governmental Operations on information reported pursuant to this subsection.

(b)        A public entity that has been notified by the Secretary of its failure to comply with G.S. 143‑128.2 on a project shall develop a plan of compliance that addresses the deficiencies identified by the Secretary. The corrective plan shall apply to the current project or to subsequent projects under G.S. 143‑128, as appropriate, provided that the plan must be implemented, at a minimum, on the current project to the extent feasible. If the public entity, after notification from the Secretary, fails to file a corrective plan, or if the public entity does not implement the corrective plan in accordance with its terms, the Secretary shall require one or both of the following:

(1)        That the public entity consult with the Department of Administration, Office of Historically Underutilized Businesses on the development of a new corrective plan, subject to the approval of the Department and the Attorney General. The public entity may designate a representative to appear on its behalf, provided that the representative has managerial responsibility for the construction project.

(2)        That the public entity not bid another contract under G.S. 143‑128 without prior review by the Department and the Attorney General of a good faith compliance plan developed pursuant to subdivision (1) of this subsection. The public entity shall be subject to the review and approval of its good faith compliance plan under this subdivision with respect to any projects bid pursuant to G.S. 143‑128 during a period of time determined by the Secretary, not to exceed one year.

A public entity aggrieved by the decision of the Secretary may file a contested case proceeding under Chapter 150B of the General Statutes.

(c)        The Secretary shall study and recommend to the General Assembly and other State agencies ways to improve the effectiveness and efficiency of the State capital facilities development, minority business participation program and good faith efforts in utilizing minority businesses as set forth in G.S. 143‑128.2, and other appropriate good faith efforts that may result in the increased utilization of minority businesses.

(d)        The Secretary shall appoint an advisory board to develop recommendations to improve the recruitment and utilization of minority businesses. The Secretary, with the input of its advisory board, shall review the State's programs for promoting the recruitment and utilization of minority businesses involved in State capital projects and shall recommend to the General Assembly, the State Construction Office, The University of North Carolina, and the community colleges system changes in the terms and conditions of State laws, rules, and policies that will enhance opportunities for utilization of minority businesses on these projects. The Secretary shall provide guidance to these agencies on identifying types of projects likely to attract increased participation by minority businesses and breaking down or combining elements of work into economically feasible units to facilitate minority business participation.

(e)        The Secretary shall adopt rules for State entities, The University of North Carolina, and community colleges and shall adopt guidelines for local government units to implement the provisions of G.S. 143‑128.2.

(e1)      Repealed by Session Laws 2007‑392, s. 3, effective October 1, 2007.

(f)         The Secretary shall provide the following information to the Attorney General:

(1)        Failure by a public entity to report data to the Secretary in accordance with this section.

(2)        Upon the request of the Attorney General, any data or other information collected under this section.

(3)        False statements knowingly provided in any affidavit or documentation under G.S. 143‑128.2 to the State or other public entity. Public entities shall provide to the Secretary information concerning any false information knowingly provided to the public entity pursuant to G.S. 143‑128.2.

(g)        The Secretary shall report findings and recommendations as required under this section to the Joint Legislative Committee on Governmental Operations annually on or before June 1, beginning June 1, 2002. (2001‑496, s. 3.6; 2005‑270, s. 2; 2007‑392, s. 3.)



§ 143-128.4. Historically underutilized business defined; statewide uniform certification.

§ 143‑128.4.  Historically underutilized business defined; statewide uniform certification.

(a)        As used in this Chapter, the term "historically underutilized business" means a business that meets all of the following conditions:

(1)        At least fifty‑one percent (51%) of the business is owned by one or more persons who are members of at least one of the groups set forth in subsection (b) of this section, or in the case of a corporation, at least fifty‑one percent (51%) of the stock is owned by one or more persons who are members of at least one of the groups set forth in subsection (b) of this section.

(2)        The management and daily business operations are controlled by one or more owners of the business who are members of at least one of the groups set forth in subsection (b) of this section.

(a1)      As used in this Chapter, the term "minority business" means a historically underutilized business.

(b)        To qualify as a historically underutilized business under this section, a business must be owned and controlled as set forth in subsection (a) of this section by one or more citizens or lawful permanent residents of the United States who are members of one or more of the following groups:

(1)        Black.  A person having origins in any of the black racial groups of Africa.

(2)        Hispanic.  A person of Spanish or Portuguese culture having origins in Mexico, South or Central America, or the Caribbean islands, regardless of race.

(3)        Asian American.  A person having origins in any of the original peoples of the Far East, Southeast Asia, Asia, Indian continent, or Pacific islands.

(4)        American Indian.  A person having origins in any of the original Indian peoples of North America.

(5)        Female.

(6)        Disabled.  A person with a disability as defined in G.S. 168‑1 or G.S. 168A‑3.

(7)        Disadvantaged.  A person who is socially and economically disadvantaged as defined in 15 U.S.C. § 637.

(c)        In addition to the powers and duties provided in G.S. 143‑49, the Secretary of Administration shall have the power, authority, and duty to:

(1)        Develop and administer a statewide uniform program for: (i) the certification of a historically underutilized business, as defined in this section, for use by State departments, agencies, and institutions, and political subdivisions of the State; and (ii) the creation and maintenance of a database of the businesses certified as historically underutilized businesses.

(2)        Adopt rules and procedures for the statewide uniform certification of historically underutilized businesses.

(3)        Provide for the certification of all businesses designated as historically underutilized businesses to be used by State departments, agencies, and institutions, and political subdivisions of the State.

(d)        The Secretary of Administration shall seek input from State departments, agencies, and institutions, political subdivisions of the State, and any other entity deemed appropriate to determine the qualifications and criteria for statewide uniform certification of historically underutilized businesses.

(e)        Only businesses certified in accordance with this section shall be considered by State departments, agencies, and institutions, and political subdivisions of the State as historically underutilized businesses for minority business participation purposes under this Chapter.  (2005‑270, s. 3; 2007‑392, s. 4; 2009‑243, s. 3.)



§ 143-129. Procedure for letting of public contracts.

§ 143‑129.  Procedure for letting of public contracts.

(a)        Bidding Required.  No construction or repair work requiring the estimated expenditure of public money in an amount equal to or more than five hundred thousand dollars ($500,000) or purchase of apparatus, supplies, materials, or equipment requiring an estimated expenditure of public money in an amount equal to or more than ninety thousand dollars ($90,000) may be performed, nor may any contract be awarded therefor, by any board or governing body of the State, or of any institution of the State government, or of any political subdivision of the State, unless the provisions of this section are complied with; provided that The University of North Carolina and its constituent institutions may award contracts for construction or repair work that requires an estimated expenditure of less than five hundred thousand dollars ($500,000) without complying with the provisions of this section.

For purchases of apparatus, supplies, materials, or equipment, the governing body of any political subdivision of the State may, subject to any restriction as to dollar amount, or other conditions that the governing body elects to impose, delegate to the manager, school superintendent, chief purchasing official, or other employee the authority to award contracts, reject bids, or readvertise to receive bids on behalf of the unit. Any person to whom authority is delegated under this subsection shall comply with the requirements of this Article that would otherwise apply to the governing body.

(b)        Advertisement and Letting of Contracts.  Where the contract is to be let by a board or governing body of the State government or of a State institution, proposals shall be invited by advertisement in a newspaper having general circulation in the State of North Carolina. Where the contract is to be let by a political subdivision of the State, proposals shall be invited by advertisement in a newspaper having general circulation in the political subdivision or by electronic means, or both. A decision to advertise solely by electronic means, whether for particular contracts or generally for all contracts that are subject to this Article, shall be approved by the governing board of the political subdivision of the State at a regular meeting of the board.

The advertisements for bidders required by this section shall appear at a time where at least seven full days shall lapse between the date on which the notice appears and the date of the opening of bids. The advertisement shall: (i) state the time and place where plans and specifications of proposed work or a complete description of the apparatus, supplies, materials, or equipment may be had; (ii) state the time and place for opening of the proposals; and (iii) reserve to the board or governing body the right to reject any or all proposals.

Proposals may be rejected for any reason determined by the board or governing body to be in the best interest of the unit. However, the proposal shall not be rejected for the purpose of evading the provisions of this Article. No board or governing body of the State or political subdivision thereof may assume responsibility for construction or purchase contracts, or guarantee the payments of labor or materials therefor except under provisions of this Article.

All proposals shall be opened in public and the board or governing body shall award the contract to the lowest responsible bidder or bidders, taking into consideration quality, performance and the time specified in the proposals for the performance of the contract.

In the event the lowest responsible bids are in excess of the funds available for the project or purchase, the responsible board or governing body is authorized to enter into negotiations with the lowest responsible bidder above mentioned, making reasonable changes in the plans and specifications as may be necessary to bring the contract price within the funds available, and may award a contract to such bidder upon recommendation of the Department of Administration in the case of the State government or of a State institution or agency, or upon recommendation of the responsible commission, council or board in the case of a subdivision of the State, if such bidder will agree to perform the work or provide the apparatus, supplies, materials, or equipment at the negotiated price within the funds available therefor. If a contract cannot be let under the above conditions, the board or governing body is authorized to readvertise, as herein provided, after having made such changes in plans and specifications as may be necessary to bring the cost of the project or purchase within the funds available therefor. The procedure above specified may be repeated if necessary in order to secure an acceptable contract within the funds available therefor.

No proposal for construction or repair work may be considered or accepted by said board or governing body unless at the time of its filing the same shall be accompanied by a deposit with said board or governing body of cash, or a cashier's check, or a certified check on some bank or trust company insured by the Federal Deposit Insurance Corporation in an amount equal to not less than five percent (5%) of the proposal. In lieu of making the cash deposit as above provided, such bidder may file a bid bond executed by a corporate surety licensed under the laws of North Carolina to execute such bonds, conditioned that the surety will upon demand forthwith make payment to the obligee upon said bond if the bidder fails to execute the contract in accordance with the bid bond. This deposit shall be retained if the successful bidder fails to execute the contract within 10 days after the award or fails to give satisfactory surety as required herein.

Bids shall be sealed and the opening of an envelope or package with knowledge that it contains a bid or the disclosure or exhibition of the contents of any bid by anyone without the permission of the bidder prior to the time set for opening in the invitation to bid shall constitute a Class 1 misdemeanor.

(c)        Contract Execution and Security.  All contracts to which this section applies shall be executed in writing. The board or governing body shall require the person to whom the award of a contract for construction or repair work is made to furnish bond as required by Article 3 of Chapter 44A; or require a deposit of money, certified check or government securities for the full amount of said contract to secure the faithful performance of the terms of said contract and the payment of all sums due for labor and materials in a manner consistent with Article 3 of Chapter 44A; and the contract shall not be altered except by written agreement of the contractor and the board or governing body. The surety bond or deposit required herein shall be deposited with the board or governing body for which the work is to be performed. When a deposit, other than a surety bond, is made with the board or governing body, the board or governing body assumes all the liabilities, obligations and duties of a surety as provided in Article 3 of Chapter 44A to the extent of said deposit.

The owning agency or the Department of Administration, in contracts involving a State agency, and the owning agency or the governing board, in contracts involving a political subdivision of the State, may reject the bonds of any surety company against which there is pending any unsettled claim or complaint made by a State agency or the owning agency or governing board of any political subdivision of the State arising out of any contract under which State funds, in contracts with the State, or funds of political subdivisions of the State, in contracts with such political subdivision, were expended, provided such claim or complaint has been pending more than 180 days.

(d)        Use of Unemployment Relief Labor.  Nothing in this section shall operate so as to require any public agency to enter into a contract which will prevent the use of unemployment relief labor paid for in whole or in part by appropriations or funds furnished by the State or federal government.

(e)        Exceptions.  The requirements of this Article do not apply to:

(1)        The purchase, lease, or other acquisition of any apparatus, supplies, materials, or equipment from: (i) the United States of America or any agency thereof; or (ii) any other government unit or agency thereof within the United States. The Secretary of Administration or the governing board of any political subdivision of the State may designate any officer or employee of the State or political subdivision to enter a bid or bids in its behalf at any sale of apparatus, supplies, materials, equipment, or other property owned by: (i) the United States of America or any agency thereof; or (ii) any other governmental unit or agency thereof within the United States. The Secretary of Administration or the governing board of any political subdivision of the State may authorize the officer or employee to make any partial or down payment or payment in full that may be required by regulations of the governmental unit or agency disposing of the property.

(2)        Cases of special emergency involving the health and safety of the people or their property.

(3)        Purchases made through a competitive bidding group purchasing program, which is a formally organized program that offers competitively obtained purchasing services at discount prices to two or more public agencies.

(4)        Construction or repair work undertaken during the progress of a construction or repair project initially begun pursuant to this section.

(5)        Purchase of gasoline, diesel fuel, alcohol fuel, motor oil, fuel oil, or natural gas. These purchases are subject to G.S. 143‑131.

(6)        Purchases of apparatus, supplies, materials, or equipment when: (i) performance or price competition for a product are not available; (ii) a needed product is available from only one source of supply; or (iii) standardization or compatibility is the overriding consideration. Notwithstanding any other provision of this section, the governing board of a political subdivision of the State shall approve the purchases listed in the preceding sentence prior to the award of the contract.

In the case of purchases by hospitals, in addition to the other exceptions in this subsection, the provisions of this Article shall not apply when: (i) a particular medical item or prosthetic appliance is needed; (ii) a particular product is ordered by an attending physician for his patients; (iii) additional products are needed to complete an ongoing job or task; (iv) products are purchased for "over‑the‑counter" resale; (v) a particular product is needed or desired for experimental, developmental, or research work; or (vi) equipment is already installed, connected, and in service under a lease or other agreement and the governing body of the hospital determines that the equipment should be purchased. The governing body of a hospital shall keep a record of all purchases made pursuant to this subdivision. These records are subject to public inspection.

(7)        Purchases of information technology through contracts established by the State Office of Information Technology Services as provided in G.S. 147‑33.82(b) and G.S. 147‑33.92(b).

(8)        Guaranteed energy savings contracts, which are governed by Article 3B of Chapter 143 of the General Statutes.

(9)        Purchases from contracts established by the State or any agency of the State, if the contractor is willing to extend to a political subdivision of the State the same or more favorable prices, terms, and conditions as established in the State contract.

(9a)      Purchases of apparatus, supplies, materials, or equipment from contracts established by the United States of America or any federal agency, if the contractor is willing to extend to a political subdivision of the State the same or more favorable prices, terms, and conditions as established in the federal contract.

(10)      Purchase of used apparatus, supplies, materials, or equipment. For purposes of this subdivision, remanufactured, refabricated or demo apparatus, supplies, materials, or equipment are not included in the exception. A demo item is one that is used for demonstration and is sold by the manufacturer or retailer at a discount.

(11)      Contracts by a public entity with a construction manager at risk executed pursuant to G.S. 143‑128.1.

(12)      (Repealed effective July 1, 2011) Build‑to‑suit capital leases with a private developer under G.S. 115C‑532.

(f)         Repealed by Session Laws 2001‑328, s. 1, effective August 2, 2001.

(g)        Waiver of Bidding for Previously Bid Contracts.  When the governing board of any political subdivision of the State, or the person to whom authority has been delegated under subsection (a) of this section, determines that it is in the best interest of the unit, the requirements of this section may be waived for the purchase of apparatus, supplies, materials, or equipment from any person or entity that has, within the previous 12 months, after having completed a public, formal bid process substantially similar to that required by this Article, contracted to furnish the apparatus, supplies, materials, or equipment to:

(1)        The United States of America or any federal agency;

(2)        The State of North Carolina or any agency or political subdivision of the State; or

(3)        Any other state or any agency or political subdivision of that state, if the person or entity is willing to furnish the items at the same or more favorable prices, terms, and conditions as those provided under the contract with the other unit or agency. Notwithstanding any other provision of this section, any purchase made under this subsection shall be approved by the governing body of the purchasing political subdivision of the State at a regularly scheduled meeting of the governing body no fewer than 10 days after publication of notice that a waiver of the bid procedure will be considered in order to contract with a qualified supplier pursuant to this section. Notice may be published in a newspaper having general circulation in the political subdivision or by electronic means, or both. A decision to publish notice solely by electronic means for a particular contract or for all contracts under this subsection shall be approved by the governing board of the political subdivision. Rules issued by the Secretary of Administration pursuant to G.S. 143‑49(6) shall apply with respect to participation in State term contracts.

(h)        Transportation Authority Purchases.  Notwithstanding any other provision of this section, any board or governing body of any regional public transportation authority, hereafter referred to as a "RPTA," created pursuant to Article 26 of Chapter 160A of the General Statutes, or a regional transportation authority, hereafter referred to as a "RTA," created pursuant to Article 27 of Chapter 160A of the General Statutes, may approve the entering into of any contract for the purchase, lease, or other acquisition of any apparatus, supplies, materials, or equipment without competitive bidding and without meeting the requirements of subsection (b) of this section if the following procurement by competitive proposal (Request for Proposal) method is followed.

The competitive proposal method of procurement is normally conducted with more than one source submitting an offer or proposal. Either a fixed price or cost reimbursement type contract is awarded. This method of procurement is generally used when conditions are not appropriate for the use of sealed bids. If this procurement method is used, all of the following requirements apply:

(1)        Requests for proposals shall be publicized. All evaluation factors shall be identified along with their relative importance.

(2)        Proposals shall be solicited from an adequate number of qualified sources.

(3)        RPTAs or RTAs shall have a method in place for conducting technical evaluations of proposals received and selecting awardees, with the goal of promoting fairness and competition without requiring strict adherence to specifications or price in determining the most advantageous proposal.

(4)        The award may be based upon initial proposals without further discussion or negotiation or, in the discretion of the evaluators, discussions or negotiations may be conducted either with all offerors or with those offerors determined to be within the competitive range, and one or more revised proposals or a best and final offer may be requested of all remaining offerors. The details and deficiencies of an offeror's proposal may not be disclosed to other offerors during any period of negotiation or discussion.

(5)        The award shall be made to the responsible firm whose proposal is most advantageous to the RPTA's or the RTA's program with price and other factors considered.

The contents of the proposals shall not be public records until 14 days before the award of the contract.

The board or governing body of the RPTA or the RTA shall, at the regularly scheduled meeting, by formal motion make findings of fact that the procurement by competitive proposal (Request for Proposals) method of procuring the particular apparatus, supplies, materials, or equipment is the most appropriate acquisition method prior to the issuance of the requests for proposals and shall by formal motion certify that the requirements of this subsection have been followed before approving the contract.

Nothing in this subsection subjects a procurement by competitive proposal under this subsection to G.S. 143‑49, 143‑52, or 143‑53.

RPTAs and RTAs may adopt regulations to implement this subsection. (1931, c. 338, s. 1; 1933, c. 50; c. 400, s. 1; 1937, c. 355; 1945, c. 144; 1949, c. 257; 1951, c. 1104, ss. 1, 2; 1953, c. 1268; 1955, c. 1049; 1957, c. 269, s. 3; c. 391; c. 862, ss. 1‑4; 1959, c. 392, s. 1; c. 910, s. 1; 1961, c. 1226; 1965, c. 841, s. 2; 1967, c. 860; 1971, c. 847; 1973, c. 1194, s. 2; 1975, c. 879, s. 46; 1977, c. 619, ss. 1, 2; 1979, c. 182, s. 1; 1979, 2nd Sess., c. 1081; 1981, c. 346, s. 1; c. 754, s. 1; 1985, c. 145, ss. 1, 2; 1987, c. 590; 1987 (Reg. Sess., 1988), c. 1108, ss. 7, 8; 1989, c. 350; 1993, c. 539, s. 1007; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 367, s. 6; 1997‑174, ss. 1‑4; 1998‑185, s. 1; 1998‑217, s. 16; 2001‑328, s. 1; 2001‑487, s. 88; 2001‑496, ss. 4, 5; 2005‑227, s. 1; 2006‑232, s. 2; 2007‑94, s. 1; 2007‑322, s. 4; 2007‑446, s. 6.)



§ 143-129.1. Withdrawal of bid.

§ 143‑129.1.  Withdrawal of bid.

A public agency may allow a bidder submitting a bid pursuant to G.S. 143‑129 for construction or repair work or for the purchase of apparatus, supplies, materials, or equipment to withdraw his bid from consideration after the bid opening without forfeiture of his bid security if the price bid was based upon a mistake, which constituted a substantial error, provided the bid was submitted in good faith, and the bidder submits credible evidence that the mistake was clerical in nature as opposed to a judgment error, and was actually due to an unintentional and substantial arithmetic error or an unintentional omission of a substantial quantity of work, labor, apparatus, supplies, materials, equipment, or services made directly in the compilation of the bid, which unintentional arithmetic error or unintentional omission can be clearly shown by objective evidence drawn from inspection of the original work papers, documents or materials used in the preparation of the bid sought to be withdrawn. A request to withdraw a bid must be made in writing to the public agency which invited the proposals for the work prior to the award of the contract, but not later than 72 hours after the opening of bids, or for a longer period as may be specified in the instructions to bidders provided prior to the opening of bids.

If a request to withdraw a bid has been made in accordance with the provisions of this section, action on the remaining bids shall be considered, in accordance with North Carolina G.S. 143‑129, as though said bid had not been received. Notwithstanding the foregoing, such bid shall be deemed to have been received for the purpose of complying with the requirements of G.S. 143‑132. If the work or purchase is relet for bids, under no circumstances may the bidder who has filed a request to withdraw be permitted to rebid the work or purchase.

If a bidder files a request to withdraw his bid, the agency shall promptly hold a hearing thereon. The agency shall give to the withdrawing bidder reasonable notice of the time and place of any such hearing. The bidder, either in person or through counsel, may appear at the hearing and present any additional facts and arguments in support of his request to withdraw his bid. The agency shall issue a written ruling allowing or denying the request to withdraw within five days after the hearing. If the agency finds that the price bid was based upon a mistake of the type described in the first paragraph of this section, then the agency shall issue a ruling permitting the bidder to withdraw without forfeiture of the bidder's security. If the agency finds that the price bid was based upon a mistake not of the type described in the first paragraph of this section, then the agency shall issue a ruling denying the request to withdraw and requiring the forfeiture of the bidder's security. A denial by the agency of the request to withdraw a bid shall have the same effect as if an award had been made to the bidder and a refusal by the bidder to accept had been made, or as if there had been a refusal to enter into the contract, and the bidder's bid deposit or bid bond shall be forfeited.

In the event said ruling denies the request to withdraw the bid, the bidder shall have the right, within 20 days after receipt of said ruling, to contest the matter by the filing of a civil action in any court of competent jurisdiction of the State of North Carolina. The procedure shall be the same as in all civil actions except all issues of law and fact and every other issue shall be tried de novo by the judge without jury; provided that the matter may be referred in the instances and in the manner provided for by North Carolina G.S. 1A‑1, Rule 53, as amended. Notwithstanding the foregoing, if the public agency involved is the Department of Administration, it may follow its normal rules and regulations with respect to contested matters, as opposed to following the administrative procedures set forth herein. If it is finally determined that the bidder did not have the right to withdraw his bid pursuant to the provisions of this section, the bidder's security shall be forfeited. Every bid bond or bid deposit given by a bidder to a public agency pursuant to G.S. 143‑129 shall be conclusively presumed to have been given in accordance with this section, whether or not it be so drawn as to conform to this section. This section shall be conclusively presumed to have been written into every bid bond given pursuant to G.S. 143‑129.

Neither the agency nor any elected or appointed official, employee, representative or agent of such agency shall incur any liability or surcharge, in the absence of fraud or collusion, by permitting the withdrawal of a bid pursuant to the provisions of this section.

No withdrawal of the bid which would result in the award of the contract on another bid of the same bidder, his partner, or to a corporation or business venture owned by or in which he has an interest shall be permitted. No bidder who is permitted to withdraw a bid shall supply any material or labor to, or perform any subcontract or work agreement for, any person to whom a contract or subcontract is awarded in the performance of the contract for which the withdrawn bid was submitted, without the prior written approval of the agency. Whoever violates the provisions of the foregoing sentence shall be guilty of a Class 1 misdemeanor. (1977, c. 617, s. 1; 1993, c. 539, s. 1008; 1994, Ex. Sess., c. 24, s. 14(c); 2001‑328, s. 2.)



§ 143-129.2. Construction, design, and operation of solid waste management and sludge management facilities.

§ 143‑129.2.  Construction, design, and operation of solid waste management and sludge management facilities.

(a)        All terms relating to solid waste management and disposal as used in this section shall be defined as set forth in G.S. 130A‑290, except that the term "unit of local government" also includes a sanitary district created under Part 2 of Article 2 of Chapter 130A of the General Statutes, an authority created under Article 1 of Chapter 162A of the General Statutes, a metropolitan sewerage district created under Article 5 of Chapter 162A of the General Statutes, and a county water and sewer district created under Article 6 of Chapter 162A of the General Statutes. As used in this section, the term "sludge management facility" means a facility that processes sludge that has been generated by a municipal wastewater treatment plant for final end use or disposal but does not include any component of a wastewater treatment process or facility that generates sludge.

(b)        To acknowledge the highly complex and innovative nature of solid waste and sludge management technologies for processing mixed solid waste and sludge generated by water and wastewater treatment facilities, the relatively limited availability of existing and proven proprietary technology involving solid waste and sludge management facilities, the desirability of a single point of responsibility for the development of facilities and the economic and technical utility of contracts for solid waste and sludge management which include in their scope combinations of design, construction, operation, management and maintenance responsibilities over prolonged periods of time and that in some instances it may be beneficial to a unit of local government to award a contract on the basis of factors other than cost alone, including but not limited to facility design, operational experience, system reliability, energy production efficiency, long‑term operational costs, compatibility with source separation and other recycling systems, environmental impact and operational guarantees. Accordingly, and notwithstanding other provisions of this Article or any local law, a contract entered into between a unit of local government and any person pursuant to this section may be awarded in accordance with the following provisions for the award of a contract based upon an evaluation of proposals submitted in response to a request for proposals prepared by or for a unit of local government.

(c)        The unit of local government shall require in its request for proposals that each proposal to be submitted shall include all of the following:

(1)        Information relating to the experience of the proposer on the basis of which said proposer purports to be qualified to carry out all work required by a proposed contract; the ability of the proposer to secure adequate financing; and proposals for project staffing, implementation of work tasks, and the carrying out of all responsibilities required by a proposed contract.

(2)        A proposal clearly identifying and specifying all elements of cost which would become charges to the unit of local government, in whatever form, in return for the fulfillment by the proposer of all tasks and responsibilities established by the request for the proposal for the full lifetime of a proposed contract, including, as appropriate, but not limited to, the cost of planning, design, construction, operation, management and/or maintenance of any facility; provided, that the unit of local government may prescribe the form and content of the proposal and that, in any event, the proposer must submit sufficiently detailed information to permit a fair and equitable evaluation of the proposal.

(3)        Any other information as the unit of local government may determine to have a material bearing on its ability to evaluate any proposal in accordance with this section.

(d)        Proposals received in response to a request for proposals may be evaluated on the basis of a technical analysis of facility design, operational experience of the technology to be utilized in the proposed facility, system reliability and availability, energy production balance and efficiency, environmental impact and protection, recovery of materials, required staffing level during operation, projection of anticipated revenues from the sale of energy and materials recovered by the facility, net cost to the unit of local government for operation and maintenance of the facility for the duration of time to be established in the request for proposals and upon any other factors and information that the unit of local government determined to have a material bearing on its ability to evaluate any proposal, which factors were set forth in said request for proposal.

(e)        The unit of local government may make a contract award to any responsible proposer selected pursuant to this section based upon a determination that the selected proposal is more responsive to the request for proposals and may thereupon negotiate a contract with said proposer for the performance of the services set forth in the request for proposals and the response thereto, the determination shall be deemed to be conclusive. Notwithstanding other provisions of this Article or any local law, a contract may be negotiated and entered into between a unit of local government and any person selected as a responsible proposer hereunder which may provide for, but not be limited to, the following:

(1)        A contract, lease, rental, license, permit or other authorization to design, construct, operate and maintain a solid waste or sludge management facility upon such terms and conditions, for such consideration, and for such duration, not to exceed 40 years, as may be agreed upon by the unit of local government and the person.

(2)        Payment by the unit of local government of a fee or other charge to the person for acceptance, processing, recycling, management and disposal of solid waste or sludge.

(3)        An obligation on the part of a unit of local government to deliver or cause to be delivered to a solid waste or sludge management facility guaranteed quantities of solid wastes or sludge.

(4)        The sale, utilization or disposal of any form of energy, recovered material or residue resulting from the operation of any solid waste or sludge management facility.

(f)         Except for authorities created pursuant to Article 22 of Chapter 153A of the General Statutes, the construction work for any facility or structure that is ancillary to a solid waste or sludge management facility and that does not involve storage and processing of solid waste or sludge or the separation, extraction, and recovery of useful or marketable forms of energy and materials from solid waste at a solid waste management facility shall be procured through competitive bidding procedures described by G.S. 143‑128 through 143‑129.1. Ancillary facilities include but are not limited to roads, water and sewer lines to the facility limits, transfer stations, scale houses, administration buildings, and residue and bypass disposal sites. (1983, c. 795, ss. 4, 8.1; 2005‑176, s. 1; 2007‑131, s. 3.)



§ 143-129.3. Exemption of General Assembly from certain purchasing requirements.

§ 143‑129.3.  Exemption of General Assembly from certain purchasing requirements.

(a)        The Legislative Services Commission may provide that the provisions of G.S. 143‑129 and Article 3 of this Chapter do not apply to purchases by the General Assembly of data processing and data communications equipment, supplies, and services.  Such exemption may vary according to the type or amount of purchase, and may vary as to whether the exemption is from some or all of those statutory provisions.

(b)        The Legislative Services Commission must give specific approval to any purchase in excess of five thousand dollars ($5,000) made under an exemption provided by subsection (a) of this section. (1989, c. 82.)



§ 143-129.4. Guaranteed energy savings contracts.

§ 143‑129.4.  Guaranteed energy savings contracts.

The solicitation and evaluation of proposals for guaranteed energy savings contracts, as defined in Part 2 of Article 3B of this Chapter, and the letting of contracts for these proposals are not governed by this Article but instead are governed by the provisions of that Part; except that guaranteed energy savings contracts are subject to the requirements of G.S. 143‑128.2 and G.S. 143‑135.3. (1993 (Reg. Sess., 1994), c. 775, s. 4; 1995, c. 509, s. 135.2(k); 2001‑496, s. 3.3; 2002‑161, s. 11.)



§ 143-129.5. Purchases from nonprofit work centers for the blind and severely disabled.

§ 143‑129.5.  Purchases from nonprofit work centers for the blind and severely disabled.

Notwithstanding G.S. 143‑129, a city, county, or other governmental entity subject to this Article may purchase goods and services directly from a nonprofit work center for the blind and severely disabled, as defined in G.S. 143‑48.

The Department of Administration shall report annually to the Joint Legislative Commission on Governmental Operations on its administration of this program. (1995, c. 265, s. 4; 1999‑20, s. 1.)



§ 143-129.6. Reserved for future codification purposes.

§ 143‑129.6.  Reserved for future codification purposes.



§ 143-129.7. Purchase with trade-in of apparatus, supplies, materials, and equipment.

§ 143‑129.7.  Purchase with trade‑in of apparatus, supplies, materials, and equipment.

Notwithstanding the provisions of Article 12 of Chapter 160A of the General Statutes, municipalities, counties, and other political subdivisions of the State may include in specifications for the purchase of apparatus, supplies, materials, or equipment an opportunity for bidders to purchase as "trade‑in" specified personal property owned by the municipality, county, or other political subdivision, and the awarding authority may award a contract for both the purchase of the apparatus, supplies, materials, or equipment and the sale of trade‑in property, taking into consideration the amount offered on the trade‑in when applying the criteria for award established in this Article. (1997‑174, s. 7.)



§ 143-129.8. Purchase of information technology goods and services.

§ 143‑129.8.  Purchase of information technology goods and services.

(a)        In recognition of the complex and innovative nature of information technology goods and services and of the desirability of a single point of responsibility for contracts that include combinations of purchase of goods, design, installation, training, operation, maintenance, and related services, a political subdivision of the State may contract for information technology, as defined in G.S. 147‑33.81(2), using the procedure set forth in this section, in addition to or instead of any other procedure available under North Carolina law.

(b)        Contracts for information technology may be entered into under a request for proposals procedure that satisfies the following minimum requirements:

(1)        Notice of the request for proposals shall be given in accordance with G.S. 143‑129(b).

(2)        Contracts shall be awarded to the person or entity that submits the best overall proposal as determined by the awarding authority. Factors to be considered in awarding contracts shall be identified in the request for proposals.

(c)        The awarding authority may use procurement methods set forth in G.S. 143‑135.9 in developing and evaluating requests for proposals under this section. The awarding authority may negotiate with any proposer in order to obtain a final contract that best meets the needs of the awarding authority. Negotiations allowed under this section shall not alter the contract beyond the scope of the original request for proposals in a manner that: (i) deprives the proposers or potential proposers of a fair opportunity to compete for the contract; and (ii) would have resulted in the award of the contract to a different person or entity if the alterations had been included in the request for proposals.

(d)        Proposals submitted under this section shall not be subject to public inspection until a contract is awarded. (2001‑328, s. 3; 2004‑199, s. 36(b); 2004‑203, s. 10.)



§ 143-129.8A. Purchase of certain goods and services for the North Carolina Zoological Park.

§ 143‑129.8A.  Purchase of certain goods and services for the North Carolina Zoological Park.

(a)        Exemption.  The North Carolina Zoological Park is a State entity whose primary purpose is the attraction of, interaction with, and education of the public regarding issues of global conservation, ecological preservation, and scientific exploration, and that purpose presents unique challenges requiring greater flexibility and faster responsiveness in meeting the needs of and creating the attractions for the Park. Accordingly, the Department of Environment and Natural Resources may use the procedure set forth in this section, in addition to or instead of any other procedure available under North Carolina law, to contract with a non‑State entity on behalf of the Park for the acquisition of goods and services where: (i) the contract directly results in the generation of revenue for the State of North Carolina or (ii) the use of the acquired goods and services by the Park results in increased revenue or decreased expenditures for the State of North Carolina.

(b)        Limitation.  Contracts executed pursuant to the exemption of subsection (a) of this section may be entered into under a request for proposals procedure that satisfies the following minimum requirements:

(1)        Notice of the request for proposals shall be given in accordance with G.S. 143‑129(b).

(2)        Contracts shall be awarded to the person or entity that submits the best overall proposal as determined by the awarding authority. Factors to be considered in awarding contracts shall be identified in the request for proposals.

(c)        Procurement Methods.  The Department may use procurement methods set forth in G.S. 143‑135.9 in developing and evaluating requests for proposals under this section. The Department may negotiate with any proposer in order to obtain a final contract that best meets the needs of the awarding authority. Negotiations allowed under this section shall not alter the contract beyond the scope of the original request for proposals in a manner that: (i) deprives the proposers or potential proposers of a fair opportunity to compete for the contract; and (ii) would have resulted in the award of the contract to a different person or entity if the alterations had been included in the request for proposals.

(d)        Promotional Rights.  Subject to the approval of the Department, a non‑State entity awarded a contract that results in increased revenue or decreased expenditures for the Park may advertise, announce, or otherwise publicize the provision of services pursuant to award of the contract.  (2009‑329, s. 1.1.)



§ 143-129.9. Alternative competitive bidding methods.

§ 143‑129.9.  Alternative competitive bidding methods.

(a)        A political subdivision of the State may use any of the following methods to obtain competitive bids for the purchase of apparatus, supplies, materials, or equipment as an alternative to the otherwise applicable requirements in this Article:

(1)        Reverse auction.  For purposes of this section, "reverse auction" means a real‑time purchasing process in which bidders compete to provide goods at the lowest selling price in an open and interactive environment. The bidders' prices may be revealed during the reverse auction. A reverse auction may be conducted by the political subdivision or by a third party under contract with the political subdivision. A political subdivision may also conduct a reverse auction through the State electronic procurement system, and compliance with the procedures and requirements of the State's reverse auction process satisfies the political subdivision's obligations under this Article.

(2)        Electronic bidding.  A political subdivision may receive bids electronically in addition to or instead of paper bids. Procedures for receipt of electronic bids for contracts that are subject to the requirements of G.S. 143‑129 shall be designed to ensure the security, authenticity, and confidentiality of the bids to at least the same extent as is provided for with sealed paper bids.

(b)        The requirements for advertisement of bidding opportunities, timeliness of the receipt of bids, the standard for the award of contracts, and all other requirements in this Article that are not inconsistent with the methods authorized in this section shall apply to contracts awarded under this section.

(c)        Reverse auctions shall not be utilized for the purchase or acquisition of construction aggregates, including, but not limited to, crushed stone, sand, and gravel. (2002‑107, s. 1.)



§ 143-130. Allowance for convict labor must be specified.

§ 143‑130.  Allowance for convict labor must be specified.

In cases where the board or governing body of a State agency or of any political subdivision of the State may furnish convict or other labor to the contractor, manufacturer, or others entering into contracts for the performance of construction work, installation of apparatus, supplies, materials or equipment, the specifications covering such projects shall carry full information as  to what wages shall be paid for such labor or the amount of allowance  for same. (1933, c. 400, s. 2; 1967, c. 860.)



§ 143-131. When counties, cities, towns and other subdivisions may let contracts on informal bids.

§ 143‑131.  When counties, cities, towns and other subdivisions may let contracts on informal bids.

(a)        All contracts for construction or repair work or for the purchase of apparatus, supplies, materials, or equipment, involving the expenditure of public money in the amount of thirty thousand dollars ($30,000) or more, but less than the limits prescribed in G.S. 143‑129, made by any officer, department, board, local school administrative unit, or commission of any county, city, town, or other subdivision of this State shall be made after informal bids have been secured. All such contracts shall be awarded to the lowest responsible, responsive bidder, taking into consideration quality, performance, and the time specified in the bids for the performance of the contract. It shall be the duty of any officer, department, board, local school administrative unit, or commission entering into such contract to keep a record of all bids submitted, and such record shall not be subject to public inspection until the contract has been awarded.

(b)        All public entities shall solicit minority participation in contracts for the erection, construction, alteration or repair of any building awarded pursuant to this section. The public entity shall maintain a record of contractors solicited and shall document efforts to recruit minority business participation in those contracts. Nothing in this section shall be construed to require formal advertisement of bids. All data, including the type of project, total dollar value of the project, dollar value of minority business participation on each project, and documentation of efforts to recruit minority participation shall be reported to the Department of Administration, Office for Historically Underutilized Business, upon the completion of the project. (1931, c. 338, s. 2; 1957, c. 862, s. 5; 1959, c. 406; 1963, c. 172; 1967, c. 860; 1971, c. 593; 1981, c. 719, s. 1; 1987 (Reg. Sess., 1988), c. 1108, s. 6; 1997‑174, s. 5; 2001‑496, s. 5.1; 2005‑227, s. 2.)



§ 143-132. Minimum number of bids for public contracts.

§ 143‑132.  Minimum number of bids for public contracts.

(a)        No contract to which G.S. 143‑129 applies for construction or repairs shall be awarded by any board or governing body of the State, or any subdivision thereof, unless at least three competitive bids have been received from reputable and qualified contractors regularly engaged in their respective lines of endeavor; however, this section shall not apply to contracts which are negotiated as provided for in G.S. 143‑129. Provided that if after advertisement for bids as required by G.S. 143‑129, not as many as three competitive bids have been received from reputable and qualified contractors regularly engaged in their respective lines of endeavor, said board or governing body of the State agency or of a county, city, town or other subdivision of the State shall again advertise for bids; and if as a result of such second advertisement, not as many as three competitive bids from reputable and qualified contractors are received, such board or governing body may then let the contract to the lowest responsible bidder submitting a bid for such project, even though only one bid is received.

(b)        For purposes of contracts bid in the alternative between the separate‑prime and single‑prime contracts, pursuant to G.S. 143‑128(d1) each single‑prime bid shall constitute a competitive bid in each of the four subdivisions or branches of work listed in G.S. 143‑128(a), and each full set of separate‑prime bids shall constitute a competitive single‑prime bid in meeting the requirements of subsection (a) of this section. If there are at least three single‑prime bids but there is not at least one full set of separate‑prime bids, no separate‑prime bids shall be opened.

(c)        The State Building Commission shall develop guidelines no later than January 1, 1991, governing the opening of bids pursuant to this Article. These guidelines shall be distributed to all public bodies subject to this Article. The guidelines shall not be subject to the provisions of Chapter 150B of the General Statutes. (1931, c. 291, s. 3; 1951, c. 1104, s. 3; 1959, c. 392, s. 2; 1963, c. 289; 1967, c. 860; 1977, c. 644; 1979, c. 182, s. 2; 1989, c. 480, s. 2; 1989 (Reg. Sess., 1990), c. 1051, s. 4; 1991 (Reg. Sess., 1992), c. 985, s. 1; 1995, c. 358, s. 4; c. 367, ss. 1, 7; 2001‑496, s. 9.)



§ 143-133. No evasion permitted.

§ 143‑133.  No evasion permitted.

No bill or contract shall be divided for the purpose of evading the provisions of this Article. (1933, c. 400, s. 3; 1967, c. 860.)



§ 143-134. Applicable to Department of Transportation and Department of Correction; exceptions.

§ 143‑134.  Applicable to Department of Transportation and Department of Correction; exceptions.

This Article shall apply to the Department of Transportation and the Department of Correction except in the construction of roads, bridges and their approaches; provided however, that whenever the Director of the Budget determines that the repair or construction of a building by the Department of Transportation or by the Department of Correction can be done more economically through use of employees of the Department of Transportation and/or prison inmates than by letting such repair or building construction to contract, the provisions of this Article shall not apply to such repair or construction. (1933, c. 400, s. 3‑A; 1955, c. 572; 1957, c. 65, s. 11; 1967, c. 860; c. 996, s. 13; 1973, c. 507, s. 5; 1977, c. 464, s. 34.)



§ 143-134.1. Interest on final payments due to prime contractors; payments to subcontractors.

§ 143‑134.1.  Interest on final payments due to prime contractors; payments to subcontractors.

(a)        On all public construction contracts which are let by a board or governing body of the State government or any political subdivision thereof, except contracts let by the Department of Transportation pursuant to G.S. 136‑28.1, the balance due prime contractors shall be paid in full within 45 days after respective prime contracts of the project have been accepted by the owner, certified by the architect, engineer or designer to be completed in accordance with terms of the plans and specifications, or occupied by the owner and used for the purpose for which the project was constructed, whichever occurs first. However, when the architect or consulting engineer in charge of the project determines that delay in completion of the project in accordance with terms of the plans and specifications is the fault of the contractor, the project may be occupied and used for the purposes for which it was constructed without payment of any interest on amounts withheld past the 45 day limit.

No payment shall be delayed because of the failure of another prime contractor on the project to complete his contract. Should final payment to any prime contractor beyond the date the contracts have been certified to be completed by the designer or architect, accepted by the owner, or occupied by the owner and used for the purposes for which the project was constructed, be delayed by more than 45 days, the prime contractor shall be paid interest, beginning on the 46th day, at the rate of one percent (1%) per month or fraction thereof unless a lower rate is agreed upon on the unpaid balance as may be due. In addition to the above final payment provisions, periodic payments due a prime contractor during construction shall be paid in accordance with the provisions of this section and the payment provisions of the contract documents that do not conflict with this section, or the prime contractor shall be paid interest on any unpaid amount at the rate stipulated above for delayed final payments. The interest shall begin on the date the payment is due and continue until the date on which payment is made. The due date may be established by the terms of the contract. Funds for payment of the interest on state‑owned projects shall be obtained from the current budget of the owning department, institution, or agency. Where a conditional acceptance of a contract exists, and where the owner is retaining a reasonable sum pending correction of the conditions, interest on the reasonable sum shall not apply.

(b)        Within seven days of receipt by the prime contractor of each periodic or final payment, the prime contractor shall pay the subcontractor based on work completed or service provided under the subcontract. If any periodic or final payment to the subcontractor is delayed by more than seven days after receipt of periodic or final payment by the prime contractor, the prime contractor shall pay the subcontractor interest, beginning on the eighth day, at the rate of one percent (1%) per month or fraction thereof on the unpaid balance as may be due.

(b1)      No retainage on periodic or final payments made by the owner or prime contractor shall be allowed on public construction contracts in which the total project costs are less than one hundred thousand dollars ($100,000). Retainage on periodic or final payments on public construction contracts in which the total project costs are equal to or greater than one hundred thousand dollars ($100,000) is allowed as follows:

(1)        The owner shall not retain more than five percent (5%) of any periodic payment due a prime contractor.

(2)        When the project is fifty percent (50%) complete, the owner, with written consent of the surety, shall not retain any further retainage from periodic payments due the contractor if the contractor continues to perform satisfactorily and any nonconforming work identified in writing prior to that time by the architect, engineer, or owner has been corrected by the contractor and accepted by the architect, engineer, or owner. If the owner determines the contractor's performance is unsatisfactory, the owner may reinstate retainage for each subsequent periodic payment application as authorized in this subsection up to the maximum amount of five percent (5%). The project shall be deemed fifty percent (50%) complete when the contractor's gross project invoices, excluding the value of materials stored off‑site, equal or exceed fifty percent (50%) of the value of the contract, except the value of materials stored on‑site shall not exceed twenty percent (20%) of the contractor's gross project invoices for the purpose of determining whether the project is fifty percent (50%) complete.

(3)        A subcontract on a contract governed by this section may include a provision for the retainage on periodic payments made by the prime contractor to the subcontractor. However, the percentage of the payment retained: (i) shall be paid to the subcontractor under the same terms and conditions as provided in subdivision (2) of this subsection and (ii) subject to subsection (b3) of this section, shall not exceed the percentage of retainage on payments made by the owner to the prime contractor. Subject to subsection (b3) of this section, any percentage of retainage on payments made by the prime contractor to the subcontractor that exceeds the percentage of retainage on payments made by the owner to the prime contractor shall be subject to interest to be paid by the prime contractor to the subcontractor at the rate of one percent (1%) per month or fraction thereof.

(4)        Within 60 days after the submission of a pay request and one of the following occurs, as specified in the contract documents, the owner with written consent of the surety shall release to the contractor all retainage on payments held by the owner: (i) the owner receives a certificate of substantial completion from the architect, engineer, or designer in charge of the project; or (ii) the owner receives beneficial occupancy or use of the project. However, the owner may retain sufficient funds to secure completion of the project or corrections on any work. If the owner retains funds, the amount retained shall not exceed two and one‑half times the estimated value of the work to be completed or corrected. Any reduction in the amount of the retainage on payments shall be with the consent of the contractor's surety.

(5)        The existence of any third‑party claims against the contractor or any additive change orders to the construction contract shall not be a basis for delaying the release of any retainage on payments.

(b2)      Full payment, less authorized deductions, shall also be made for those trades that have reached one hundred percent (100%) completion of their contract by or before the project is fifty percent (50%) complete if the contractor has performed satisfactorily. However, payment to the early finishing trades is contingent upon the owner's receipt of an approval or certification from the architect of record or applicable engineer that the work performed by the subcontractor is acceptable and in accordance with the contract documents. At that time, the owner shall reduce the retainage for such trades to five‑tenths percent (0.5%) of the contract. Payments under this subsection shall be made no later than 60 days following receipt of the subcontractor's request or immediately upon receipt of the surety's consent, whichever occurs later. Early finishing trades under this subsection shall include structural steel, piling, caisson, and demolition. The early finishing trades for which line‑item release of retained funds is required shall not be construed to prevent an owner or an owner's representative from identifying any other trades not listed in this subsection that are also allowed line‑item release of retained funds. Should the owner or owner's representative identify any other trades to be afforded line‑item release of retainage, the trade shall be listed in the original bid documents. Each bid document shall list the inspections required by the owner before accepting the work, and any financial information required by the owner to release payment to the trades, except the failure of the bid documents to contain this information shall not obligate the owner to release the retainage if it has not received the required certification from the architect of record or applicable engineer.

(b3)      Notwithstanding subdivisions (2) and (3) of subsection (b1) of this section, and subsection (b2) of this section, following fifty percent (50%) completion of the project, the owner shall be authorized to withhold additional retainage from a subsequent periodic payment, not to exceed five percent (5%) as set forth in subdivision (1) of subsection (b1) of this section, in order to allow the owner to retain two and one‑half percent (2.5%) total retainage through the completion of the project. In the event that the owner elects to withhold additional retainage on any periodic payment subsequent to release of retainage pursuant to subsection (b2) of this section, the general contractor may also withhold from the subcontractors remaining on the project sufficient retainage to offset the additional retainage held by the owner, notwithstanding the actual percentage of retainage withheld by the owner of the project as a whole.

(b4)      Neither the owner's nor contractor's release of retainage on payments as part of a payment in full on a line‑item of work under subsection (b2) of this section shall affect any applicable warranties on work done by the contractor or subcontractor, and the warranties shall not begin to run any earlier than either the owner's receipt of a certificate of substantial completion from the architect, engineer, or designer in charge of the project or the owner receives beneficial occupancy.

(b5)      The State or any political subdivision of the State may allow contractors to bid on bonded projects with and without retainage on payments.

(b6)      Nothing in subsections (b1), (b2), (b3), and (b4) of this section shall operate to prevent any agency or any political subdivision of the State from complying with the requirements of a federal contract or grant when the requirements of the federal contract or grant conflict with subsections (b1), (b2), (b3), or (b4) of this section. Each bid document must specify when federal preemption of this section shall apply.

(c)        Repealed by Session Laws 2007‑365, s. 1, effective January 1, 2008.

(d)        Nothing in this section shall prevent the prime contractor at the time of application and certification to the owner from withholding application and certification to the owner for payment to the subcontractor for unsatisfactory job progress; defective construction not remedied; disputed work; third party claims filed or reasonable evidence that claim will be filed; failure of subcontractor to make timely payments for labor, equipment, and materials; damage to prime contractor or another subcontractor; reasonable evidence that subcontract cannot be completed for the unpaid balance of the subcontract sum; or a reasonable amount for retainage not to exceed the initial percentage retained by the owner.

(e)        Nothing in this section shall prevent the owner from withholding payment to the contractor in addition to the amounts authorized by this section for unsatisfactory job progress, defective construction not remedied, disputed work, or third‑party claims filed against the owner or reasonable evidence that a third‑party claim will be filed. (1959, c. 1328; 1967, c. 860; 1979, c. 778; 1983, c. 804, ss. 1, 2; 2007‑365, s. 1.)



§ 143-134.2. Actions by contractor on behalf of subcontractor.

§ 143‑134.2.  Actions by contractor on behalf of subcontractor.

(a)        A contractor may, on behalf of a subcontractor of any tier under the contractor, file an action against an owner regarding a claim arising out of or relating to labor, materials, or services furnished by the subcontractor to the contractor pursuant to a contract between the subcontractor and the contractor for the same project that is the subject of the contract between the contractor and the owner.

(b)        In any action filed by a contractor against an owner under subsection (a) of this section, it shall not be a defense that the costs and damages at issue were incurred by a subcontractor and that subcontractor has not been paid for these costs and damages. The owner shall not be required to pay the contractor for the costs and damages incurred by a subcontractor, unless the subcontractor submits proof to the court that the contractor has paid these costs and damages to the subcontractor. (1997‑489, s. 1.)



§ 143-134.3. No damage for delay clause.

§ 143‑134.3.  No damage for delay clause.

No contractual language forbidding or limiting compensable damages for delays caused solely by the owner or its agent may be enforced in any construction contract let by any board or governing body of the State, or of any institution of State government, or of any county, city, town, or other political subdivision thereof. For purposes of this section, the phrase "owner or its agent" does not include prime contractors or their subcontractors. (1997‑489, s. 1.)



§ 143-135. Limitation of application of Article.

§ 143‑135.  Limitation of application of Article.

Except for the provisions of G.S. 143‑129 requiring bids for the purchase of apparatus, supplies, materials or equipment, this Article shall not apply to construction or repair work undertaken by the State or by subdivisions of the State of North Carolina (i) when the work is performed by duly elected officers or agents using force account qualified labor on the permanent payroll of the agency concerned and (ii) when either the total cost of the project, including without limitation all direct and indirect costs of labor, services, materials, supplies and equipment, does not exceed one hundred twenty‑five thousand dollars ($125,000) or the total cost of labor on the project does not exceed fifty thousand dollars ($50,000); provided that, for The University of North Carolina and its constituent institutions, force account qualified labor may be used (i) when the work is performed by duly elected officers or agents using force account qualified labor on the permanent payroll of the university and (ii) when either the total cost of the project, including, without limitation, all direct and indirect costs of labor, services, materials, supplies, and equipment, does not exceed two hundred thousand dollars ($200,000) or the total cost of labor on the project does not exceed one hundred thousand dollars ($100,000). This force account work shall be subject to the approval of the Director of the Budget in the case of State agencies, of the responsible commission, council, or board in the case of subdivisions of the State. Complete and accurate records of the entire cost of such work, including without limitation, all direct and indirect costs of labor, services, materials, supplies and equipment performed and furnished in the prosecution and completion thereof, shall be maintained by such agency, commission, council or board for the inspection by the general public. Construction or repair work undertaken pursuant to this section shall not be divided for the purposes of evading the provisions of this Article. (1933, c. 552, ss. 1, 2; 1949, c. 1137, s. 2; 1951, c. 1104, s. 6; 1967, c. 860; 1975, c. 292, ss. 1, 2; c. 879, s. 46; 1979, 2nd Sess., c. 1248; 1981, c. 860, s. 13; 1995, c. 274, s. 1; 2007‑322, s. 5.)



§ 143-135.1. State buildings exempt from county and municipal building requirements; consideration of recommendations by counties and municipalities.

§ 143‑135.1.  State buildings exempt from county and municipal building requirements; consideration of recommendations by counties and municipalities.

(a)        Buildings constructed by the State of North Carolina or by any agency or institution of the State in accordance with plans and specifications approved by the Department of Administration or by The University of North Carolina or one of its affiliated or constituent institutions pursuant to G.S. 116‑31.11 shall not be subject to inspection by any county or municipal authorities and shall not be subject to county or municipal building codes and requirements.

(b)        Inspection fees fixed by counties and municipalities shall not be applicable to such construction by the State of North Carolina. County and municipal authorities may inspect any plans or specifications upon their request to the Department of Administration or, with respect to projects under G.S. 116‑31.11, The University of North Carolina, and any and all recommendations made by them shall be given consideration. Requests by county and municipal authorities to inspect plans and specifications for State projects shall be on the basis of a specific project. Should any agency or institution of the State require the services of county or municipal authorities, notice shall be given for the need of such services, and appropriate fees for such services shall be paid to the county or municipality; provided, however, that the application for such services to be rendered by any county or municipality shall have prior written approval of the Department of Administration, or with respect to projects under G.S. 116‑31.11, The University of North Carolina.

(c)        Notwithstanding any law to the contrary, including any local act, no county or municipality may impose requirements that exceed the North Carolina State Building Code regarding the design or construction of buildings constructed by the State of North Carolina. (1951, c. 1104, s. 4; 1967, c. 860; 1971, c. 563; 1985, c. 757, s. 170(a); 1997‑412, s. 10; 2001‑496, s. 8(c); 2005‑300, s. 1.)



§ 143-135.2. Contracts for restoration of historic buildings with private donations.

§ 143‑135.2.  Contracts for restoration of historic buildings with private donations.

This Article shall not apply to building contracts let by a State agency for restoration of a historic building or structure where the funds for the restoration of such building or structure are provided entirely by funds donated from private sources. (1955, c. 27; 1967, c. 860.)



§ 143-135.3. Adjustment and resolution of State board construction contract claim.

§ 143‑135.3.  Adjustment and resolution of State board construction contract claim.

(a)        The word "board" as used in this section shall mean the State of North Carolina or any board, bureau, commission, institution, or other agency of the State, as distinguished from a board or governing body of a subdivision of the State. "A contract for construction or repair work," as used in this section, is defined as any contract for the construction of buildings and appurtenances thereto, including, but not by way of limitation, utilities, plumbing, heating, electrical, air conditioning, elevator, excavation, grading, paving, roofing, masonry work, tile work and painting, and repair work as well as any contract for the construction of airport runways, taxiways and parking aprons, sewer and water mains, power lines, docks, wharves, dams, drainage canals, telephone lines, streets, site preparation, parking areas and other types of construction on which the Department of Administration or The University of North Carolina enters into contracts.

"Contractor" as used in this section includes any person, firm, association or corporation which has contracted with a State board for architectural, engineering or other professional services in connection with construction or repair work as well as those persons who have contracted to perform such construction or repair work.

(b)        A contractor who has not completed a contract with a board for construction or repair work and who has not received the amount he claims is due under the contract may submit a verified written claim to the Director of the Office of State Construction of the Department of Administration for the amount the contractor claims is due. The Director may deny, allow, or compromise the claim, in whole or in part. A claim under this subsection is not a contested case under Chapter 150B of the General Statutes.

(c)        A contractor who has completed a contract with a board for construction or repair work and who has not received the amount he claims is due under the contract may submit a verified written claim to the Director of the Office of State Construction of the Department of Administration for the amount the contractor claims is due. The claim shall be submitted within 60 days after the contractor receives a final statement of the board's disposition of his claim and shall state the factual basis for the claim.

The Director shall investigate a submitted claim within 90 days of receiving the claim, or within any longer time period upon which the Director and the contractor agree. The contractor may appear before the Director, either in person or through counsel, to present facts and arguments in support of his claim. The Director may allow, deny, or compromise the claim, in whole or in part. The Director shall give the contractor a written statement of the Director's decision on the contractor's claim.

A contractor who is dissatisfied with the Director's decision on a claim submitted under this subsection may commence a contested case on the claim under Chapter 150B of the General Statutes. The contested case shall be commenced within 60 days of receiving the Director's written statement of the decision.

(c1)      A contractor who is dissatisfied with the Director's decision on a claim submitted under subsection (c) of this section may commence a contested case on the claim under Chapter 150B of the General Statutes. The contested case shall be commenced within 60 days of receiving the Director's written statement of the decision.

(d)        As to any portion of a claim that is denied by the Director, the contractor may, in lieu of the procedures set forth in the preceding subsection of this section, within six months of receipt of the Director's final decision, institute a civil action for the sum he claims to be entitled to under the contract by filing a verified complaint and the issuance of a summons in the Superior Court of Wake County or in the superior court of any county where the work under the contract was performed. The procedure shall be the same as in all civil actions except that all issues shall be tried by the judge, without a jury.

(e)        The provisions of this section are part of every contract for construction or repair work made by a board and a contractor. A provision in a contract that conflicts with this section is invalid. (1965, c. 1022; 1967, c. 860; 1969, c. 950, s. 1; 1973, c. 1423; 1975, c. 879, s. 46; 1981, c. 577; 1983, c. 761, s. 190; 1985, c. 746, s. 18; 1987, c. 847, s. 4; 1989, c. 40, s. 1; 1991, c. 103, s. 1; 1997‑412, s. 7; 2001‑496, s. 8(c); 2005‑300, s. 1.)



§ 143-135.4. Authority of Department of Administration not repealed.

§ 143‑135.4.  Authority of Department of Administration not repealed.

Nothing contained in this Article shall be construed as contravening or repealing any authorities given by statute to the Department of Administration. (1967, c. 860; 1975, c. 879, s. 46.)



§ 143-135.5. State policy; cooperation in promoting the use of small, minority, physically handicapped and women contractors; purpose.

§ 143‑135.5.  State policy; cooperation in promoting the use of small, minority, physically handicapped and women contractors; purpose.

(a)        It is the policy of this State to encourage and promote the use of small, minority, physically handicapped and women contractors in State construction projects. All State agencies, institutions and political subdivisions shall cooperate with the Department of Administration and all other State agencies, institutions and political subdivisions in efforts to encourage and promote the use of small, minority, physically handicapped and women contractors in achieving the purpose of this Article, which is the effective and economical construction of public buildings.

(b)        It is the policy of this State not to accept bids or proposals from, nor to engage in business with, any business that, within the last two years, has been finally found by a court or an administrative agency of competent jurisdiction to have unlawfully discriminated on the basis of race, gender, religion, national origin, age, physical disability, or any other unlawful basis in its solicitation, selection, hiring, or treatment of another business. (1983, c. 692, s. 1; 2001‑496, s. 5.2.)



§ 143-135.6. Adjustment and resolution of community college board construction contract claim.

§ 143‑135.6.  Adjustment and resolution of community college board construction contract claim.

(a)        A contractor who has not completed a contract with a board of a community college for construction or repair work and who has not received the amount he claims is due under the contract may follow the claims procedure in G.S. 143‑135.3(b) that is available to a contractor who has contracted with a State board.

(b)        A contractor who has completed a contract with a board of a community college for construction or repair work and who has not received the amount he claims is due under the contract may follow the same claims procedure in G.S. 143‑135.3(c) that is available to a contractor who has contracted with a State board.

(c)        A contractor who is dissatisfied with the Director's decision on any portion of a claim submitted pursuant to subsection (b) of this section may, within six months of receipt of the Director's final decision, institute a civil action for the sum he claims to be entitled to under the contract in the Superior Court of Wake County or in the superior court of any county where the work under the contract was performed.  The procedure shall be the same as in all civil actions except that all issues shall be tried by the judge, without a jury. A contractor may not commence an action under Chapter 150B of the General Statutes.

(d)        The provisions of this section are part of every contract for construction or repair work made by a board of a community college and a contractor.  A provision in a contract that conflicts with this section is invalid.

(e)        For the purposes of this section, the following definitions shall apply, unless the context indicates otherwise:

(1)        "Community college" has the same meaning as in G.S. 115D‑2(2).

(2)        "Contract for construction or repair work" has the same meaning as in G.S. 143‑135.3(a).

(3)        "Contractor" means any person, firm, association, or corporation which has contracted for architectural, engineering, or other professional services in connection with construction or repair work, as well as those persons who have contracted to perform the construction or repair work.

(f)         The provisions of this section are applicable only to community college buildings subject to G.S. 143‑341(3). (1989, c. 40, s. 2.)



§ 143-135.7. Safety officers.

§ 143‑135.7.  Safety officers.

Each contract for a State capital improvement project, as defined in Article 8B of this Chapter, shall require the contractor to designate a responsible person as safety officer to inspect the project site for unsafe health and safety hazards, to report these hazards to the contractor for correction, and to provide other safety and health measures on the project site as required by the terms and conditions of the contract. (1991 (Reg. Sess., 1992), c. 893, s. 3.)



§ 143-135.8. Prequalification.

§ 143‑135.8.  Prequalification.

Bidders may be prequalified for any public construction project. (1995, c. 367, s. 8.)



§ 143-135.9. Best Value procurements.

§ 143‑135.9.  Best Value procurements.

(a)        Definitions.  The following definitions apply in this section:

(1)        Best Value procurement.  The selection of a contractor based on a determination of which proposal offers the best trade‑off between price and performance, where quality is considered an integral performance factor. The award decision is made based on multiple factors, including: total cost of ownership, meaning the cost of acquiring, operating, maintaining, and supporting a product or service over its projected lifetime; the evaluated technical merit of the vendor's proposal; the vendor's past performance; and the evaluated probability of performing the requirements stated in the solicitation on time, with high quality, and in a manner that accomplishes the stated business objectives and maintains industry standards compliance.

(2)        Government‑Vendor partnership.  A mutually beneficial contractual relationship between State government and a contractor, wherein the two share risk and reward, and value is added to the procurement of needed goods or services.

(3)        Information technology.  Electronic data processing and telecommunications goods and services, microelectronics, software, information processing, office systems, any services related to the foregoing, and consulting or other services for design and/or redesign of business processes.

(4)        Solution‑Based solicitation.  A solicitation in which the requirements are stated in terms of how the product or service being purchased should accomplish the business objectives, rather than in terms of the technical design of the product or service.

(b)        Intent.  The intent of Best Value procurement is to enable contractors to offer and the agency to select the most appropriate solution to meet the business objectives defined in the solicitation and to keep all parties focused on the desired outcome of a procurement.

(c)        Information Technology.  The acquisition of information technology by the State of North Carolina shall be conducted using the Best Value procurement method. For purposes of this section, business process reengineering, system design, and technology implementation may be combined into a single solicitation. For acquisitions which the procuring agency and the Division of Purchase and Contracts or the Office of Information Technology Services, as applicable, deem to be highly complex or determine that the optimal solution to the business problem at hand is not known, the use of Solution‑Based Solicitation and Government‑Vendor Partnership is authorized and encouraged. Any county, city, town, or subdivision of the State may acquire information technology pursuant to this section.

(d)        Repealed by Session Laws 2009‑320, s. 1, effective July 24, 2009.

(e)        North Carolina Zoological Park.  The acquisition of goods and services under a contract entered pursuant to the exemption of G.S. 143‑129.8A(a) by the Department of Environment and Natural Resources on behalf of the North Carolina Zoological Park may be conducted using the Best Value procurement method. For acquisitions which the procuring agency deems to be highly complex, the use of Government‑Vendor partnership is authorized.  (1998‑189, s. 1; 1999‑434, s. 15; 1999‑456, s. 39; 2009‑329, s. 1.2.)



§§ 143-135.10 through 143-135.24: Repealed by Session Laws 1987, c. 847, s. 5.

Article 8A.

Board of State Contract Appeals.

§§ 143‑135.10 through 143‑135.24:  Repealed by Session Laws 1987, c.  847, s. 5.



§ 143-135.25. State Building Commission  Creation; staff; membership; appointments; terms; vacancies; chairman; compensation.

Article 8B.

State Building Commission.

§ 143‑135.25.  State Building Commission  Creation; staff; membership; appointments; terms; vacancies; chairman; compensation.

(a)        A State Building Commission is created within the Department of Administration to develop procedures to direct and guide the State's capital facilities development and management program and to perform the duties created under this Article.

(b)        The State Construction Office of the Department of Administration shall provide staff to the State Building Commission. The chairman of the Commission shall provide direction to the State Construction Office on its work for the Commission.

The director of the State Construction Office shall be a registered engineer or licensed architect and shall be technically qualified by educational background and professional experience in building design, construction, or facilities management. The administrative head shall be appointed by the Secretary of the Department of Administration.

(c)        The Commission shall consist of nine members qualified and appointed as follows:

(1)        A licensed architect whose primary practice is or was in the design of buildings, chosen from among not more than three persons nominated by the North Carolina Chapter of the American Institute of Architects, appointed by the Governor.

(2)        A registered engineer whose primary practice is or was in the design of engineering systems for buildings, chosen from among not more than three persons nominated by the Consulting Engineers Council and the Professional Engineers of North Carolina, appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate in accordance with G.S. 120‑121.

(3)        A licensed building contractor whose primary business is or was in the construction of buildings, or an employee of a company holding a general contractor's license, chosen from among not more than three persons nominated by the Carolinas AGC (Associated General Contractors), appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives in accordance with G.S. 120‑121.

(4)        A licensed electrical contractor whose primary business is or was in the installation of electrical systems for buildings, chosen from among not more than three persons nominated by the North Carolina Association of Electrical Contractors, and the Carolinas Electrical Contractors' Association, appointed by the Governor.

(5)        A public member appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate in accordance with G.S. 120‑121.

(6)        A licensed mechanical contractor whose primary business is or was in the installation of mechanical systems for buildings, chosen from among not more than three persons nominated by the North Carolina Association of Plumbing, Heating, Cooling Contractors, appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives in accordance with G.S. 120‑121.

(7)        An employee of the university system currently involved in the capital facilities development process, chosen from among not more than three persons nominated by the Board of Governors of The University of North Carolina, appointed by the Governor.

(8)        A public member who is knowledgeable in the building construction or building maintenance area, appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate in accordance with G.S. 120‑121.

(9)        A representative of local government, chosen from among not more than two persons nominated by the North Carolina Association of County Commissioners and two persons nominated by the North Carolina League of Municipalities, appointed by the General Assembly upon recommendation of the Speaker of the House of Representatives in accordance with G.S. 120‑121.

The members shall be appointed for staggered three‑year terms: The initial appointments to the Commission shall be made within 15 days of the effective date of this act [April 14, 1987]. The initial terms of members appointed pursuant to subdivisions (1), (2), and (3) shall expire June 30, 1990; the initial terms of members appointed pursuant to (4), (5), and (6) shall expire June 30, 1989; and the initial terms of members appointed pursuant to (7), (8), and (9) shall expire June 30, 1988. Members may serve no more than six consecutive years. In making new appointments or filling vacancies, the Governor shall ensure that minorities and women are represented on the Commission.

Vacancies in appointments made by the Governor shall be filled by the Governor for the remainder of the unexpired terms. Vacancies in appointments made by the General Assembly shall be filled in accordance with G.S. 120‑122. Persons appointed to fill vacancies shall qualify in the same manner as persons appointed for full terms.

The chairman of the Commission shall be elected by the Commission. The Secretary of State shall serve as chairman until a chairman is elected.

(d)        The Commission shall meet at least four times a year on or about January 15, April 15, July 15, and October 15. The Commission shall also meet upon the call of the chairman, or upon call of at least five members. The Secretary of State shall call the first meeting within 30 days of the effective date of this act; the first order of business at the first meeting shall be the election of a chairman by the Commission.

(e)        Members of the Commission who are not State officers or employees shall receive per diem of one hundred dollars ($100.00) a day when the Commission meets and shall be reimbursed for travel and subsistence as provided in G.S. 138‑5. Members who are State officers or employees shall be reimbursed for travel and subsistence as provided in G.S. 138‑6. (1987, c. 71, s. 1; 1989, c. 42; 1991, c. 314, s. 1; 1991 (Reg. Sess., 1992), c. 893, s. 2; 1995, c. 367, s. 9; c. 490, s. 52; 1997‑495, s. 85.1.)



§ 143-135.26. Powers and duties of the Commission.

§ 143‑135.26.  Powers and duties of the Commission.

The State Building Commission shall have the following powers and duties with regard to the State's capital facilities development and management program:

(1)        To adopt rules establishing standard procedures and criteria to assure that the designer selected for each State capital improvement project, the consultant selected for planning and studies of an architectural and engineering nature associated with a capital improvement project or a future capital improvement project and a construction manager at risk selected for each capital improvement project has the qualifications and experience necessary for that capital improvement project or the proposed planning or study project. The rules shall provide that the State Building Commission, after consulting with the funded agency, is responsible and accountable for the final selection of the designer, consultant or construction manager at risk except when the General Assembly or The University of North Carolina is the funded agency. When the General Assembly is the funded agency, the Legislative Services Commission is responsible and accountable for the final selection of the designer, consultant, or the construction manager at risk and when the University is the funded agency, it shall be subject to the rules adopted hereunder, except it is responsible and accountable for the final selection of the designer, consultant, or construction manager at risk. All designers and consultants shall be selected within 60 days of the date funds are appropriated for a project by the General Assembly or the date of project authorization by the Director of the Budget; provided, however, the State Building Commission may grant an exception to this requirement upon written request of the funded agency if (i) no site was selected for the project before the funds were appropriated or (ii) funds were appropriated for advance planning only; provided, further, the Director of the Budget, after consultation with the State Construction Office, may waive the 60‑day requirement for the purpose of minimizing project costs through increased competition and improvements in the market availability of qualified contractors to bid on State capital improvement projects. The Director of the Budget also may, after consultation with the State Construction Office, schedule the availability of design and construction funds for capital improvement projects for the purpose of minimizing project costs through increased competition and improvements in the market availability of qualified contractors to bid on State capital improvement projects.

The State Building Commission shall submit a written report to the Joint Legislative Commission on Governmental Operations on the Commission's selection of a designer for a project within 30 days of selecting the designer.

(2)        To adopt rules for coordinating the plan review, approval, and permit process for State capital improvement and community college buildings, as defined in subdivision (4) of this section. The rules shall provide for a specific time frame for plan review and approval and permit issuance by each agency, consistent with applicable laws. The time frames shall be established to provide for expeditious review, approval, and permitting of State capital improvement projects and community college buildings. To further expedite the plan review, approval, and permit process, the State Building Commission shall develop a standard memorandum of understanding to be executed by the funded agency and all reviewing agencies for each State capital improvement project. The memorandum of understanding, at minimum, shall include provisions for establishing:

a.         The type and frequency of plan reviews.

b.         The submittal dates for each plan review.

c.         The estimated plan review time for each review and reviewing agency.

d.         A schedule of meeting dates.

(2a)      To adopt rules exempting specified types of State capital improvement projects, including community college buildings as defined in subdivision (4) of this section, from plan review.

(3)        To adopt rules for establishing a post‑occupancy evaluation, annual inspection and preventive maintenance program for all State buildings.

(4)        To develop procedures for evaluating the work performed by designers and contractors on State capital improvement projects and those community college buildings, as defined in G.S. 143‑336, requiring the estimated expenditure for construction or repair work for which public bidding is required under G.S. 143‑129, and for use of the evaluations as a factor affecting designer selections and determining qualification of contractors to bid on State capital improvement projects and community college buildings.

(5)        To continuously study and recommend ways to improve the effectiveness and efficiency of the State's capital facilities development and management program.

(6)        To request designers selected prior to April 14, 1987, whose plans for the projects have not been approved to report to the Commission on their progress on the projects. The Department of Administration shall provide the Commission with a list of all such projects.

(7)        To appoint an advisory board, if the Commission deems it necessary, to assist the Commission in its work. No one other than the Commission may appoint an advisory board to assist or advise it in its work.

(8)        To review the State's provisions for ensuring the safety and health of employees involved with State capital improvement projects, and to recommend to the appropriate agencies and to the General Assembly, after consultation with the Commissioner of Labor, changes in the terms and conditions of construction contracts, State regulations, or State laws that will enhance employee safety and health on these projects.

(9)        To authorize a State agency, a local governmental unit, or any other entity subject to the provisions of G.S. 143‑129 to use a method of contracting not authorized under G.S. 143‑128. An authorization under this subdivision for an alternative contracting method shall be granted only under the following conditions:

a.         An authorization shall apply only to a single project.

b.         The entity seeking authorization must demonstrate to the Commission that the alternative contracting method is necessary because the project cannot be reasonably completed under the methods authorized under G.S. 143‑128 or for such other reasons as the Commission, pursuant to its rules and criteria, deems appropriate and in the public's interest.

b1.       The entity includes in its bid or proposal requirements that the contractor will file a plan for making a good faith effort to reach the minority participation goal set out in G.S. 143‑128.2.

c.         The authorization must be approved by a majority of the members of the Commission present and voting.

The Commission shall not waive the requirements of G.S. 143‑129 or G.S. 143‑132 for public contracts unless otherwise authorized by law.

(10)      To adopt rules governing review and final approval of plans that are submitted to the State Construction Office pursuant to G.S. 58‑31‑40. The rules shall provide for the manner of submission of the plan by the owner, the type of structural work that may be completed by the owner pursuant to G.S. 58‑31‑40(c), and the expeditious review or completion of review of the plan in a manner that ensures that the building will meet the fire safety requirements of G.S. 58‑31‑40(b).

(11)      To develop dispute resolution procedures, including mediation, for subcontractors under any of the construction methods authorized under G.S. 143‑128(a1) on State capital improvement projects, including building projects of The University of North Carolina, and community college buildings as defined in subdivision (4) of this section, for use by any public entity that has not developed its own dispute resolution process.

(12)      To adopt rules governing the use of open‑end design agreements for State capital improvement projects and community college buildings as defined in subdivision (4) of this section, where the expenditure of public money does not exceed the amount specified in G.S. 143‑64.34(b) or (c).

(13)      To submit an annual report of its activities to the Governor and the Joint Legislative Commission on Governmental Operations. (1987, c. 71, s. 1; c. 721, s. 2; c. 830, s. 79(a); 1989, c. 50; 1989 (Reg. Sess., 1990), c. 889; 1991 (Reg. Sess., 1992), c. 893, s. 1; 1993, c. 561, s. 29; 1995, c. 367, s. 10; 1996, 2nd Ex. Sess., c. 18, s. 10.1; 2001‑496, s. 11; 2005‑370, s. 2; 2007‑446, s. 4.)



§ 143-135.27. (Effective until October 1, 2011) Definition of capital improvement project.

§ 143‑135.27.  (Effective until October 1, 2011) Definition of capital improvement project.

As used in this Article, "State capital improvement project" means the construction of and any alteration, renovation, or addition to State buildings, as defined in G.S. 143‑336, for which State funds, as defined in G.S. 143C‑1‑1, are used and which is required by G.S. 143‑129 to be publicly advertised. "State capital improvement project" does not include a performance‑based cleanup of environmental damage resulting from the discharge or release of a petroleum product from an underground storage tank pursuant to G.S. 143‑215.94B(f) and G.S. 143‑215.94D(f).  (1987, c. 71, s. 1; 2001‑442, s. 4; 2006‑203, s. 87; 2008‑195, s. 11.)

§ 143‑135.27.  (Effective October 1, 2011) Definition of capital improvement project.

As used in this Article, "State capital improvement project" means the construction of and any alteration, renovation, or addition to State buildings, as defined in G.S. 143‑336, for which State funds, as defined in G.S. 143C‑1‑1, are used and which is required by G.S. 143‑129 to be publicly advertised.  (1987, c. 71, s. 1; 2001‑442, s. 4; 2006‑203, s. 87; 2008‑195, s. 11.)



§ 143-135.28. Conflict of interest.

§ 143‑135.28.  Conflict of interest.

If any member of the Commission shall be interested either directly or indirectly, or shall be an officer or employee of or have an ownership interest in any firm or corporation interested directly or indirectly, in any contract authorized by the Commission, that interest shall be disclosed to the Commission and set forth in the minutes of the Commission, and the member having the interest may not participate on behalf of the Commission in the authorization of that contract. (1987, c. 71, s. 1.)



§ 143-135.29. Reserved for future codification purposes.

§ 143‑135.29.  Reserved for future codification purposes.



§ 143-135.30. Reserved for future codification purposes.

§ 143‑135.30.  Reserved for future codification purposes.



§ 143-135.31. Reserved for future codification purposes.

§ 143‑135.31.  Reserved for future codification purposes.



§ 143-135.32. Reserved for future codification purposes.

§ 143‑135.32.  Reserved for future codification purposes.



§ 143-135.33. Reserved for future codification purposes.

§ 143‑135.33.  Reserved for future codification purposes.



§ 143-135.34. Reserved for future codification purposes.

§ 143‑135.34.  Reserved for future codification purposes.



§ 143-135.35. Findings; legislative intent.

Article 8C.

Performance Standards for Sustainable, Energy‑Efficient Public Buildings.

§ 143‑135.35.  Findings; legislative intent.

The General Assembly finds that public buildings can be built and renovated using sustainable, energy‑efficient methods that save money, reduce negative environmental impacts, improve employee and student performance, and make employees and students more productive. The main objectives of sustainable, energy‑efficient design are to avoid resource depletion of energy, water, and raw materials; prevent environmental degradation caused by facilities and infrastructure throughout their life cycle; and create buildings that are livable, comfortable, safe, and productive. It is the intent of the General Assembly that State‑owned buildings and buildings of The University of North Carolina and the North Carolina Community College System be improved by establishing specific performance standards for sustainable, energy‑efficient public buildings. These performance standards should be based upon recognized, consensus standards that are supported by science and have a demonstrated performance record. The General Assembly also intends, in order to ensure that the economic and environmental objectives of this Article are achieved, that State agencies, The University of North Carolina, and the North Carolina Community College System determine whether the performance standards are met for major facility construction and renovation projects, measure utility and maintenance costs, and verify whether these standards result in savings. Also, it is the intent of the General Assembly to establish a priority to use North Carolina‑based resources, building materials, products, industries, manufacturers, and businesses to provide economic development to North Carolina and to meet the objectives of this Article.  (2008‑203, s. 1.)



§ 143-135.36. Definitions.

§ 143‑135.36.  Definitions.

As used in this section, the following definitions apply unless the context requires otherwise:

(1)        "ASHRAE" means the American Society of Heating, Refrigerating and Air‑Conditioning Engineers, Inc.

(2)        "Commission" means to document and to verify throughout the construction process whether the performance of a building, a component of a building, a system of a building, or a component of a building system meets specified objectives, criteria, and agency project requirements.

(3)        "Department" means the Department of Administration.

(4)        "Institutions of higher education" means the constituent institutions of The University of North Carolina, the regional institutions as defined in G.S. 115D‑2, and the community colleges as defined in G.S. 115D‑2.

(5)        "Major facility construction project" means a project to construct a building larger than 20,000 gross square feet of occupied or conditioned space, as defined in the North Carolina State Building Code adopted under Article 9 of Chapter 143 of the General Statutes. "Major facility construction project" does not include a project to construct a transmitter building or a pumping station.

(6)        "Major facility renovation project" means a project to renovate a building when the cost of the project is greater than fifty percent (50%) of the insurance value of the building prior to the renovation and the renovated portion of the building is larger than 20,000 gross square feet of occupied or conditioned space, as defined in the North Carolina State Building Code. "Major facility renovation project" does not include a project to renovate a transmitter building or a pumping station. "Major facility renovation project" does not include a project to renovate a building having historic, architectural, or cultural significance under Part 4 of Article 2 of Chapter 143B of the General Statutes.

(7)        "Public agency" means every State office, officer, board, department, and commission and institutions of higher education.  (2008‑203, s. 1.)



§ 143-135.37. Energy and water use standards for public major facility construction and renovation projects; verification and reporting of energy and water use.

§ 143‑135.37.  Energy and water use standards for public major facility construction and renovation projects; verification and reporting of energy and water use.

(a)        Program Established.  The Sustainable Energy‑Efficient Buildings Program is established within the Department to be administered by the Department. This program applies to any major facility construction or renovation project of a public agency that is funded in whole or in part from an appropriation in the State capital budget or through a financing contract as defined in G.S. 142‑82.

(b)        Energy‑Efficiency Standard.  For every major facility construction project of a public agency, the building shall be designed and constructed so that the calculated energy consumption is at least thirty percent (30%) less than the energy consumption for the same building as calculated using the energy‑efficiency standard in ASHRAE 90.1‑2004. For every major facility renovation project of a public agency, the renovated building shall be designed and constructed so that the calculated energy consumption is at least twenty percent (20%) less than the energy consumption for the same renovated building as calculated using the energy‑efficiency standard in ASHRAE 90.1‑2004. For the purposes of this subsection, any exception or special standard for a specific type of building found in ASHRAE 90.1‑2004 is included in the ASHRAE 90.1‑2004 standard.

(c)        Water Use Standard.  For every major facility construction or renovation project of a public agency, the water system shall be designed and constructed so that the calculated indoor potable water use is at least twenty percent (20%) less than the indoor potable water use for the same building as calculated using the fixture performance requirements related to plumbing under the 2006 North Carolina State Building Code. For every major facility construction project of a public agency, the water system shall be designed and constructed so that the calculated sum of the outdoor potable water use and the harvested stormwater use is at least fifty percent (50%) less than the sum of the outdoor potable water use and the harvested stormwater use for the same building as calculated using the performance requirements related to plumbing under the 2006 North Carolina State Building Code. For every major facility renovation project of a public agency, the Department shall determine on a project‑by‑project basis what reduced level of outdoor potable use or harvested stormwater use, if any, is a feasible requirement for the project, but the Department shall not require a greater reduction than is required under this subsection for a major facility construction project. To reduce the potable outdoor water use as required under this subsection, landscape materials that are water use efficient and irrigation strategies that include reuse and recycling of the water may be used.

(d)        Performance Verification.  In order to be able to verify performance of a building component or an energy or water system component, the construction contract shall include provisions that require each building component and each energy and water system component to be commissioned, and these provisions shall be included at the earliest phase of the construction process as possible and in no case later than the schematic design phase of the project. Such commissioning shall continue through the initial operation of the building. The project design and construction teams and the public agency shall jointly determine what level of commissioning is appropriate for the size and complexity of the building or its energy and water system components.

(e)        Separate Utility Meters.  In order to be able to monitor the initial cost and the continuing costs of the energy and water systems, a separate meter for each electricity, natural gas, fuel oil, and water utility shall be installed at each building undergoing a major facility construction or renovation project. Each meter shall be installed in accordance with the United States Department of Energy guidelines issued under section 103 of the Energy Policy Act of 2005 (Pub. L. 109‑58, 119 Stat. 594 (2005)). Starting with the first month of facility operation, the public agency shall compare data obtained from each of these meters by month and by year with the applicable energy‑efficiency standard under subsection (b) of this section and the applicable water use standard for the project under subsection (c) of this section and report annually no later than August 1 of each year to the Office of State Construction within the Department. If the average energy use or the average water use over the initial 12‑month period of facility operation exceeds the applicable energy‑efficiency standard under subsection (b) of this section or exceeds the applicable water use standard under subsection (c) of this section by fifteen percent (15%) or more, the public agency shall investigate the actual energy or water use, determine the cause of the discrepancy, and recommend corrections or modifications to meet the applicable standard.  (2008‑203, s. 1.)



§ 143-135.38. Use of other standard when standard not practicable.

§ 143‑135.38.  Use of other standard when standard not practicable.

When the Department, public agency, and the design team determine that the energy‑efficiency standard or the water use standard required under G.S. 143‑135.37 is not practicable for a major facility construction or renovation project, then it must be determined by the State Building Commission if the standard is not practicable for the major facility construction or renovation project. If the State Building Commission determines the standard is not practicable for that project, the State Building Commission shall determine which standard is practicable for the design and construction for that major facility construction or renovation project. If a standard required under G.S. 143‑135.37 is not followed for that project, the State Building Commission shall report this information and the reasons to the Department within 90 days of its determination.  (2008‑203, s. 1.)



§ 143-135.39. Guidelines for administering the Sustainable Energy-Efficient Buildings Program.

§ 143‑135.39.  Guidelines for administering the Sustainable Energy‑Efficient Buildings Program.

(a)        Policies and Technical Guidelines.  The Department, in consultation with public agencies, shall develop and issue policies and technical guidelines to implement this Article for public agencies. The purpose of these policies and guidelines is to establish procedures and methods for complying with the energy‑efficiency standard or the water use standard for major facility construction and renovation projects under G.S. 143‑135.37.

(b)        Preproposal Conference.  As provided in the request for proposals for construction services, the public agency may hold a preproposal conference for prospective bidders to discuss compliance with, and achievement of, the energy‑efficiency standard or the water use standard required under G.S. 143‑135.37 for prospective respondents.

(c)        Advisory Committee.  The Department shall create a sustainable, energy‑efficient buildings advisory committee comprised of representatives from the design and construction industry involved in public works contracting, personnel from the public agencies responsible for overseeing public works projects, and others at the Department's discretion to provide advice on implementing this Article. Among other duties, the advisory committee shall make recommendations regarding the education and training requirements under subsection (d) of this section, make recommendations regarding specific education and training criteria that are appropriate for the various roles with respect to, and levels of involvement in, a major facility construction or renovation project subject to this Article or the roles regarding the operation and maintenance of the facility, and make recommendations regarding developing a process whereby the Department receives ongoing evaluations and feedback to assist the Department in implementing this Article so as to effectuate the purpose of this Article. Further, the advisory committee may make recommendations to the Department regarding whether it is advisable to strengthen standards for energy efficiency or water use under this Article, whether it is advisable and feasible to add additional criteria to achieve greater sustainability in the construction and renovation of public buildings, or whether it is advisable and feasible to expand the scope of this Article to apply to additional types of publicly financed buildings or to smaller facility projects.

(d)        Education and Training Requirements.  The Department shall review the advisory committee's recommendations under subsection (c) of this section regarding education and training. For each of the following, the Department shall develop education and training requirements that are consistent with the purpose of this Article and that are appropriate for the various roles with respect to, and level of involvement in, a major facility construction or renovation project or the roles regarding the operation and maintenance of the facility:

(1)        The chief financial officers of public agencies.

(2)        For each public agency that is responsible for the payment of the agency's utilities, the facility managers of these public agencies.

(3)        The capital project coordinators of public agencies.

(4)        Architects.

(5)        Mechanical design engineers.

(e)        Performance Review.  Annually the Department shall conduct a performance review of the Sustainable Energy‑Efficient Buildings Program. The performance review shall include at least all of the following:

(1)        Identification of the costs of implementing energy‑efficiency and water use standards in the design and construction of major facility construction and renovation projects subject to this Article.

(2)        Identification of operating savings attributable to the implementation of energy‑efficiency and water use standards, including, but not limited to, savings in utility and maintenance costs.

(3)        Identification of any impacts on employee productivity from using energy‑efficiency and water use standards.

(4)        Evaluation of the effectiveness of the energy‑efficiency and water use standards established by this Article.

(5)        Whether stricter standards or additional criteria for sustainable buildings should be used other than the standards under G.S. 143‑135.37.

(6)        Whether the Sustainable Energy‑Efficient Buildings Program should be expanded to include additional public agencies, to include additional types of projects, or to include smaller major facility construction or renovation projects.

(7)        Any recommendations for any other changes regarding sustainable, energy‑efficient building standards that may be supported by the Department's findings.

(f)         Report on Performance Review.  Each year, the Department shall include in its consolidated report under subsection (g) of this section a report of its findings under the performance review under subsection (e) of this section.

(g)        Consolidated Report Required.  The Department shall consolidate the report required under subsection (f) of this section, the report under G.S. 143‑135.37(e), the report, if any, from the State Building Commission under G.S. 143‑135.38, and the report under G.S. 143‑135.40 into one report. No later than October 1 of each year, this consolidated report shall be transmitted to the Chairs of the General Government Appropriations Subcommittees of both the Senate and the House of Representatives, the Environmental Review Commission, and the Joint Legislative Commission on Governmental Operations. The Department shall include any recommendations for administrative or legislative proposals that would better fulfill the legislative intent of this Article.

(h)        Authority to Adopt Rules or Architectural or Engineering Standards.  The Department may adopt rules to implement this Article. The Department may adopt architectural or engineering standards as needed to implement this Article.  (2008‑203, s. 1.)



§ 143-135.40. Monitor construction standards and sustainable building standards.

§ 143‑135.40.  Monitor construction standards and sustainable building standards.

(a)        The Department shall monitor the development of construction standards and sustainable building standards to determine whether there is any standard that the Department determines would better fulfill the intent of the Sustainable Energy‑Efficient Buildings Program to achieve sustainable, energy‑efficient public buildings than the standards under G.S. 143‑135.37, and, if so, whether this Article should be amended to provide for the use of any different standards or the use of any additional standards to address additional aspects of sustainable, energy‑efficient buildings. Additional standards monitored shall address consideration of site development, material and resource selection, and indoor environmental quality to enhance the health or productivity of building occupants. Also, the Department shall monitor the development of improved energy‑efficiency standards developed by the American Society of Heating, Refrigerating and Air‑Conditioning Engineers, the ASHRAE standards, shall monitor whether the State Building Code Council adopts any other energy‑efficiency standards for inclusion in the State Building Code that result in greater energy efficiency and increased energy savings in major facility construction and renovation projects under this Article, and shall monitor other standards for sustainable, energy‑efficient buildings that are based upon recognized, consensus standards based on science and demonstrated performance.

(b)        Each year, the Department shall report the results of its monitoring under this section, including any recommendations for administrative or legislative proposals.  (2008‑203, s. 1.)



§ 143-136. Building Code Council created; membership.

Article 9.

Building Code Council and Building Code.

§ 143‑136.  Building Code Council created; membership.

(a)        Creation; Membership; Terms.  There is hereby created a Building Code Council, which shall be composed of 17 members appointed by the Governor, consisting of two registered architects, one licensed general contractor, one licensed general contractor specializing in residential construction, one licensed general contractor specializing in coastal residential construction, one registered engineer practicing structural engineering, one registered engineer practicing mechanical engineering, one registered engineer practicing electrical engineering, one licensed plumbing and heating contractor, one municipal or county building inspector, one licensed liquid petroleum gas dealer/contractor involved in the design of natural and liquid petroleum gas systems who has expertise and experience in natural and liquid petroleum gas piping, venting and appliances, a representative of the public who is not a member of the building construction industry, a licensed electrical contractor, a registered engineer on the engineering staff of a State agency charged with approval of plans of State‑owned buildings, a municipal elected official or city manager, a county commissioner or county manager, and an active member of the North Carolina fire service with expertise in fire safety. In selecting the municipal and county members, preference should be given to members who qualify as either a registered architect, registered engineer, or licensed general contractor. Of the members initially appointed by the Governor, three shall serve for terms of two years each, three shall serve for terms of four years each, and three shall serve for terms of six years each. Thereafter, all appointments shall be for terms of six years. The Governor may remove appointive members at any time. Neither the architect nor any of the above named engineers shall be engaged in the manufacture, promotion or sale of any building material, and any member who shall, during his term, cease to meet the qualifications for original appointment (through ceasing to be a practicing member of the profession indicated or otherwise) shall thereby forfeit his membership on the Council. In making new appointments or filling vacancies, the Governor shall ensure that minorities and women are represented on the Council.

The Governor may make appointments to fill the unexpired portions of any terms vacated by reason of death, resignation, or removal from office. In making such appointment, he shall preserve the composition of the Council required above.

(b)        Compensation.  Members of the Building Code Council other than any who are employees of the State shall receive seven dollars ($7.00) per day, including necessary time spent in traveling to and from their place of residence within the State to any place of meeting or while traveling on official business of the Council. In addition, all members shall receive mileage and subsistence according to State practice while going to and from any place of meeting, or when on official business of the Council. (1957, c. 1138; 1965, c. 1145; 1969, c. 1229, s. 1; 1971, c. 323; 1979, c. 863; 1989, c. 25, s. 3; 1991 (Reg. Sess., 1992), c. 895, s. 2; 1998‑57, s. 1.)



§ 143-137. Organization of Council; rules; meetings; staff; fiscal affairs.

§ 143‑137.  Organization of Council; rules; meetings; staff; fiscal affairs.

(a)        First Meeting; Organization; Rules.  Within 30 days after its appointment, the Building Code Council shall meet on call of the Commissioner of Insurance. The Council shall elect from its appointive members a chairman and such other officers as it may choose, for such terms as it may designate in its rules. The Council shall adopt such rules not inconsistent herewith as it may deem necessary for the proper discharge of its duties. The chairman may appoint members to such committees as the work of the Council may require. In addition, the chairman shall establish and appoint ad hoc code revision committees to consider and prepare revisions and amendments to the Code volumes. Each ad hoc committee shall consist of members of the Council, licensed contractors, and design professionals most affected by the Code volume for which the ad hoc committee is responsible, and members of the public. The subcommittees shall meet upon the call of their respective chairs and shall report their recommendations to the Council.

(b)        Meetings.  The Council shall meet regularly, at least once every six months, at places and dates to be determined by the Council. Special meetings may be called by the chairman on his own initiative and must be called by him at the request of two or more members of the Council. All members shall be notified by the chairman in writing of the time and place of regular and special meetings at least seven days in advance of such meeting. Seven members shall constitute a quorum. All meetings shall be open to the public.

(c)        Staff.  Personnel of the Division of Engineering of the Department of Insurance shall serve as a staff for the Council. Such staff shall have the duties of

(1)        Keeping an accurate and complete record of all meetings, hearings, correspondence, laboratory studies, and technical work performed by or for the Council, and making these records available for public inspection at all reasonable times;

(2)        Handling correspondence for the Council.

(d)        Fiscal Affairs of the Council.  All funds for the operations of the Council and its staff shall be appropriated to the Department of Insurance for the use of the Council. All such funds shall be held in a separate or special account on the books of the Department of Insurance, with a separate financial designation or code number to be assigned by the Department of Administration or its agent. Expenditures for staff salaries and operating expenses shall be made in the same manner as the expenditure of any other Department of Insurance funds. The Department of Insurance may hire such additional personnel as may be necessary to handle the work of the Building Code Council, within the limits of funds appropriated for the Council and with the approval of the Council. (1957, c. 269, s. 1; c. 1138; 1987, c. 827, s. 219; 1987 (Reg. Sess., 1988), c. 975, s. 7; 1997‑26, s. 4.)



§ 143-138. North Carolina State Building Code.

§ 143‑138.  North Carolina State Building Code.

(a)        Preparation and Adoption.  The Building Code Council may prepare and adopt, in accordance with the provisions of this Article, a North Carolina State Building Code. Before the adoption of the Code, or any part of the Code, the Council shall hold at least one public hearing. A notice of the public hearing shall be published in the North Carolina Register at least 15 days before the date of the hearing. Notwithstanding G.S. 150B‑2(8a)h., the North Carolina State Building Code as adopted by the Building Code Council is a rule within the meaning of G.S. 150B‑2(8a) and shall be adopted in accordance with the procedural requirements of Article 2A of Chapter 150B of the General Statutes.

The Council shall request the Office of State Budget and Management to prepare a fiscal note for a proposed Code change that has a substantial economic impact, as defined in G.S. 150B‑21.4(b1), or that increases the cost of residential housing by eighty dollars ($80.00) or more per housing unit. The change can become effective only in accordance with G.S. 143‑138(d). Neither the Department of Insurance nor the Council shall be required to expend any monies to pay for the preparation of any fiscal note under this section by any person outside of the Department or Council unless the Department or Council contracts with a third‑party vendor to prepare the fiscal note.

(b)        Contents of the Code.  The North Carolina State Building Code, as adopted by the Building Code Council, may include reasonable and suitable classifications of buildings and structures, both as to use and occupancy; general building restrictions as to location, height, and floor areas; rules for the lighting and ventilation of buildings and structures; requirements concerning means of egress from buildings and structures; requirements concerning means of ingress in buildings and structures; rules governing construction and precautions to be taken during construction; rules as to permissible materials, loads, and stresses; rules governing chimneys, heating appliances, elevators, and other facilities connected with the buildings and structures; rules governing plumbing, heating, air conditioning for the purpose of comfort cooling by the lowering of temperature, and electrical systems; and such other reasonable rules pertaining to the construction of buildings and structures and the installation of particular facilities therein as may be found reasonably necessary for the protection of the occupants of the building or structure, its neighbors, and members of the public at large.

(b1)      The Code may regulate activities and conditions in buildings, structures, and premises that pose dangers of fire, explosion, or related hazards. Such fire prevention code provisions shall be considered the minimum standards necessary to preserve and protect public health and safety, subject to approval by the Council of more stringent provisions proposed by a municipality or county as provided in G.S. 143‑138(e). These provisions may include regulations requiring the installation of either battery‑operated or electrical smoke detectors in every dwelling unit used as rental property, regardless of the date of construction of the rental property. For dwelling units used as rental property constructed prior to 1975, smoke detectors shall have an Underwriters' Laboratories, Inc., listing or other equivalent national testing laboratory approval, and shall be installed in accordance with either the standard of the National Fire Protection Association or the minimum protection designated in the manufacturer's instructions, which the property owner shall retain or provide as proof of compliance.

(b2)      The Code may contain provisions requiring the installation of either battery‑operated or electrical carbon monoxide detectors in every dwelling unit having a fossil‑fuel burning heater or appliance, fireplace, or an attached garage. Carbon monoxide detectors shall be those listed by a nationally recognized testing laboratory that is OSHA‑approved to test and certify to American National Standards Institute/Underwriters Laboratories Standards ANSI/UL2034 or ANSI/UL2075 and shall be installed in accordance with either the standard of the National Fire Protection Association or the minimum protection designated in the manufacturer's instructions, which the property owner shall retain or provide as proof of compliance. A carbon monoxide detector may be combined with smoke detectors if the combined detector does both of the following: (i) complies with ANSI/UL2034 or ANSI/UL2075 for carbon monoxide alarms and ANSI/UL217 for smoke detectors; and (ii) emits an alarm in a manner  that clearly differentiates between detecting the presence of carbon monoxide and the presence of smoke.

(b3)      Except as provided by subsection (c1) of this section, the Code may contain provisions regulating every type of building or structure, wherever it might be situated in the State.

(b4)      Building rules do not apply to (i) farm buildings that are located outside the building‑rules jurisdiction of any municipality, or (ii) farm buildings that are located inside the building‑rules jurisdiction of any municipality if the farm buildings are greenhouses. For the purposes of this subsection:

(1)        A "farm building" shall include any structure used or associated with equine activities, including, but not limited to, the care, management, boarding, or training of horses and the instruction and training of riders. Structures that are associated with equine activities include, but are not limited to, free standing or attached sheds, barns, or other structures that are utilized to store any equipment, tools, commodities, or other items that are maintained or used in conjunction with equine activities. The specific types of equine activities, structures, and uses set forth in this subdivision are for illustrative purposes, and should not be construed to limit, in any manner, the types of activities, structures, or uses that may be considered under this subsection as exempted from building rules. A farm building that might otherwise qualify for exemption from building rules shall not be exempt if it is used for a spectator event and more than 10 members of the public are present at the farm building for the event.

(2)        A "greenhouse" is a structure that has a glass or plastic roof, has one or more glass or plastic walls, has an area over ninety‑five percent (95%) of which is used to grow or cultivate plants, is built in accordance with the National Greenhouse Manufacturers Association Structural Design manual, and is not used for retail sales. Additional provisions addressing distinct life safety hazards shall be approved by the local building‑rules jurisdiction.

(b5)      No building permit shall be required under the Code or any local variance thereof approved under subsection (e) for any construction, installation, repair, replacement, or alteration costing five thousand dollars ($5,000) or less in any single family residence or farm building unless the work involves: the addition, repair, or replacement of load bearing structures; the addition (excluding replacement of same capacity) or change in the design of plumbing; the addition, replacement or change in the design of heating, air conditioning, or electrical wiring, devices, fixtures (excluding repair or replacement of electrical lighting devices and fixtures of the same type), appliances (excluding replacement of water heaters, provided that the energy use rate or thermal input is not greater than that of the water heater which is being replaced, and there is no change in fuel, energy source, location, capacity, or routing or sizing of venting and piping), or equipment, the use of  materials not permitted by the North Carolina Uniform Residential Building Code; or the addition (excluding replacement of like grade of fire resistance) of roofing. The exclusions from building permit requirements set forth in this paragraph for electrical lighting devices and fixtures and water heaters shall apply only to work performed on a one‑ or two‑family dwelling. In addition, exclusions for electrical lighting devices and fixtures and electric water heaters shall apply only to work performed by a person licensed under G.S. 87‑43 and exclusions for water heaters, generally, to work performed by a person licensed under G.S. 87‑21.

(b6)      No building permit shall be required under such Code from any State agency for the construction of any building or structure, the total cost of which is less than twenty thousand dollars ($20,000), except public or institutional buildings.

For the information of users thereof, the Code shall include as appendices the following:

(1)        Any rules governing boilers adopted by the Board of Boiler and Pressure Vessels Rules,

(2)        Any rules relating to the safe operation of elevators adopted by the Commissioner of Labor, and

(3)        Any rules relating to sanitation adopted by the Commission for Public Health which the Building Code Council believes pertinent.

(b7)      The Code may include references to such other rules of special types, such as those of the Medical Care Commission and the Department of Public Instruction as may be useful to persons using the Code. No rule issued by any agency other than the Building Code Council shall be construed as a part of the Code, nor supersede that Code, it being intended that they be presented with the Code for information only.

(b8)      Nothing in this Article shall extend to or be construed as being applicable to the regulation of the design, construction, location, installation, or operation of (1) equipment for storing, handling, transporting, and utilizing liquefied petroleum gases for fuel purposes or anhydrous ammonia or other liquid fertilizers, except for liquefied petroleum gas from the outlet of the first stage pressure regulator to and including each liquefied petroleum gas utilization device within a building or structure covered by the Code, or (2) equipment or facilities, other than buildings, of a public utility, as defined in G.S. 62‑3, or an electric or telephone membership corporation, including without limitation poles, towers, and other structures supporting electric or communication lines.

(b9)      Nothing in this Article shall extend to or be construed as being applicable to the regulation of the design, construction, location, installation, or operation of industrial machinery. However, if during the building code inspection process, an electrical inspector has any concerns about the electrical safety of a piece of industrial machinery, the electrical inspector may refer that concern to the Occupational Safety and Health Division in the North Carolina Department of Labor but shall not withhold the certificate of occupancy nor mandate third‑party testing of the industrial machinery based solely on this concern. For the purposes of this paragraph, "industrial machinery" means equipment and machinery used in a system of operations for the explicit purpose of producing a product. The term does not include equipment that is permanently attached to or a component part of a building and related to general building services such as ventilation, heating and cooling, plumbing, fire suppression or prevention, and general electrical transmission.

(b10)    The Code may contain rules concerning minimum efficiency requirements for replacement water heaters, which shall consider reasonable availability from manufacturers to meet installation space requirements and may contain rules concerning energy efficiency that require all hot water plumbing pipes that are larger than one‑fourth of an inch to be insulated.

(b11)    No State, county, or local building code or regulation shall prohibit the use of special locking mechanisms for seclusion rooms in the public schools approved under G.S. 115C‑391.1(e)(1)e., provided that the special locking mechanism shall be constructed so that it will engage only when a key, knob, handle, button, or other similar device is being held in position by a person, and provided further that, if the mechanism is electrically or electronically controlled, it automatically disengages when the building's fire alarm is activated. Upon release of the locking mechanism by a supervising adult, the door must be able to be opened readily.

(b12)    The Code may include rules pertaining to the construction or renovation of residential or commercial buildings and structures that permit the use of cisterns to provide water for flushing toilets and for outdoor irrigation. No State, county, or local building code or regulation shall prohibit the use of cisterns to provide water for flushing toilets and for outdoor irrigation. As used in this subsection, 'cistern' means a storage tank that is watertight; has smooth interior surfaces and enclosed lids; is fabricated from nonreactive materials such as reinforced concrete, galvanized steel, or plastic; is designed to collect rainfall from a catchment area; may be installed indoors or outdoors; and is located underground, at ground level, or on elevated stands.

(c)        Standards to Be Followed in Adopting the Code.  All regulations contained in the North Carolina State Building Code shall have a reasonable and substantial connection with the public health, safety, morals, or general welfare, and their provisions shall be construed reasonably to those ends. Requirements of the Code shall conform to good engineering practice. The Council may use as guidance, but is not required to adopt, the requirements of the International Building Code of the International Code Council, the Standard Building Code of the Southern Building Code Congress International, Inc., the Uniform Building Code of the International Conference of Building Officials, the National Building Code of the Building Officials and Code Administrators, Inc., the National Electric Code, the Life Safety Code, the National Fuel Gas Code, the Fire Prevention Code of the National Fire Protection Association, the Safety Code for Elevators and Escalators, and the Boiler and Pressure Vessel Code of the American Society of Mechanical Engineers, and standards promulgated by the American National Standards Institute, Standards Underwriters' Laboratories, Inc., and similar national or international agencies engaged in research concerning strength of materials, safe design, and other factors bearing upon health and safety.

(c1)      Exemptions for Private Clubs and Religious Organizations.  The North Carolina State Building Code and the standards for the installation and maintenance of limited‑use or limited‑access hydraulic elevators under this Article shall not apply to private clubs or establishments exempted from coverage under Title II of the Civil Rights Act of 1964, 42 U.S.C. § 2000a, et seq., or to religious organizations or entities controlled by religious organizations, including places of worship. A nonreligious organization or entity that leases space from a religious organization or entity is not exempt under this subsection.

(d)        Amendments of the Code.  The Building Code Council may revise and amend the North Carolina State Building Code, either on its own motion or upon application from any citizen, State agency, or political subdivision of the State. In adopting any amendment, the Council shall comply with the same procedural requirements and the same standards set forth above for adoption of the Code.

(e)        Effect upon Local Codes.  Except as otherwise provided in this section, the North Carolina State Building Code shall apply throughout the State, from the time of its adoption. Approved rules shall become effective in accordance with G.S. 150B‑21.3. However, any political subdivision of the State may adopt a fire prevention code and floodplain management regulations within its jurisdiction. The territorial jurisdiction of any municipality or county for this purpose, unless otherwise specified by the General Assembly, shall be as follows: Municipal jurisdiction shall include all areas within the corporate limits of the municipality and extraterritorial jurisdiction areas established as provided in G.S. 160A‑360 or a local act; county jurisdiction shall include all other areas of the county. No such code or regulations, other than floodplain management regulations and those permitted by G.S. 160A‑436, shall be effective until they have been officially approved by the Building Code Council as providing adequate minimum standards to preserve and protect health and safety, in accordance with the provisions of subsection (c) above. Local floodplain regulations may regulate all types and uses of buildings or structures located in flood hazard areas identified by local, State, and federal agencies, and include provisions governing substantial improvements, substantial damage, cumulative substantial improvements, lowest floor elevation, protection of mechanical and electrical systems, foundation construction, anchorage, acceptable flood resistant materials, and other measures the political subdivision deems necessary considering the characteristics of its flood hazards and vulnerability. In the absence of approval by the Building Code Council, or in the event that approval is withdrawn, local fire prevention codes and regulations shall have no force and effect. Provided any local regulations approved by the local governing body which are found by the Council to  be more stringent than the adopted statewide fire prevention code and which are found to regulate only activities and conditions in buildings, structures, and premises that pose dangers of fire, explosion or related hazards, and are not matters in conflict with the State Building Code, shall be approved. Local governments may enforce the fire prevention code of the State Building Code using civil remedies authorized under G.S. 143‑139, 153A‑123, and 160A‑175. If the Commissioner of Insurance or other State official with responsibility for enforcement of the Code institutes a civil action pursuant to G.S. 143‑139, a local government may not institute a civil action under G.S. 143‑139, 153A‑123, or 160A‑175 based upon the same violation. Appeals from the assessment or imposition of such civil remedies shall be as provided in G.S. 160A‑434.

A local government may not adopt any ordinance in conflict with the exemption provided by subsection (c1) of this section. No local ordinance or regulation shall be construed to limit the exemption provided by subsection (c1) of this section.

(f)         Repealed by Session Laws 1989, c. 681, s. 3.

(g)        Publication and Distribution of Code.  The Building Code Council shall cause to be printed, after adoption by the Council, the North Carolina State Building Code and each amendment thereto. It shall, at the State's expense, distribute copies of the Code and each amendment to State and local governmental officials, departments, agencies, and educational institutions, as is set out in the table below. (Those marked by an asterisk will receive copies only on written request to the Council.)

OFFICIAL OR AGENCY                                                                             NUMBER OF COPIES

State Departments and Officials

Governor..............................................................................................................   1

Lieutenant Governor..............................................................................................   1

Auditor.................................................................................................................   1

Treasurer..............................................................................................................   1

Secretary of State..................................................................................................   1

Superintendent of Public Instruction.......................................................................   1

Attorney General (Library)....................................................................................   1

Commissioner of Agriculture..................................................................................   1

Commissioner of Labor.........................................................................................   1

Commissioner of Insurance....................................................................................   1

Department of Environment and Natural Resources................................................   1

Department of Health and Human Services............................................................   1

Office of Juvenile Justice........................................................................................   1

Board of Transportation........................................................................................   1

Utilities Commission..............................................................................................   1

Department of Administration................................................................................   1

Clerk of the Supreme Court...................................................................................   1

Clerk of the Court of Appeals................................................................................   1

Department of Cultural Resources [State Library]..................................................   1

Supreme Court Library..........................................................................................   1

Legislative Library.................................................................................................   1

Office of Administrative Hearings...........................................................................   1

Rules Review Commission.....................................................................................   1

Schools

All state‑supported colleges and universities

in the State of North Carolina.......................................................................... * 1 each

Local Officials

Clerks of the Superior Courts................................................................................   1 each

Chief Building Inspector of each incorporated

municipality or county......................................................................................   1

In addition, the Building Code Council shall make additional copies available at such price as it shall deem reasonable to members of the general public. The proceeds from sales of the Building Code shall be credited to the Insurance Regulatory Fund under G.S. 58‑6‑25.

(h)        Violations.  Any person who shall be adjudged to have violated this Article or the North Carolina State Building Code, except for violations of occupancy limits established by either, shall be guilty of a Class 3 misdemeanor and shall upon conviction only be liable to a fine, not to exceed fifty dollars ($50.00), for each offense. Each 30 days that such violation continues shall constitute a separate and distinct offense. Violation of occupancy limits established pursuant to the North Carolina State Building Code shall be a Class 3 misdemeanor. Any violation incurred more than one year after another conviction for violation of the occupancy limits shall be treated as a first offense for purposes of establishing and imposing penalties.

(i)         Section 1008 of Chapter X of Volume 1 of the North Carolina State Building Code, Title "Special Safety to Life Requirements Applicable to Existing High‑Rise Buildings" as adopted by the North Carolina State Building Code Council on March 9, 1976, as ratified and adopted as follows:

SECTION 1008‑SPECIAL SAFETY TO LIFE

REQUIREMENTS APPLICABLE TO EXISTING HIGH‑RISE BUILDINGS

1008  GENERAL.

(a)        Applicability.  Within a reasonable time, as fixed by "written order" of the building official, and except as otherwise provided in subsection (j) of this section every building the [then] existing, that qualifies for classification under Table 1008.1 shall be considered to be a high‑rise building and shall be provided with safety to life facilities as hereinafter specified. All other buildings shall be considered as low‑rise. NOTE: The requirements of Section 1008 shall be considered as minimum requirements to provide for reasonable safety to life requirements for existing buildings and where possible, the owner and designer should consider the provisions of Section 506 applicable to new high‑rise buildings.

(b)        Notification of Building Owner.  The Department of Insurance will send copies of amendments adopted to all local building officials with the suggestion that all local building officials transmit to applicable building owners in their jurisdiction copies of adopted amendments, within six months from the date the amendments are adopted, with the request that each building owner respond to the local building official how he plans to comply with these requirements within a reasonable time.

NOTE: Suggested reasonable time and procedures for owners to respond to the building official's request is as follows:

(1)        The building owner shall, upon receipt of written request from the building official on compliance procedures within a reasonable time, submit an overall plan required by 1008(c) below within one year and within the time period specified in the approved overall plan, but not to exceed five years after the overall plan is approved, accomplish compliance with this section, as evidenced by completion of the work in accordance with approved working drawings and specifications and by issuance of a new Certificate of Compliance by the building official covering the work. Upon approval of building owner's overall plan, the building official shall issue a "written order", as per 1008(a) above, to comply with Section 1008 in accordance with the approved overall plan.

(2)        The building official may permit time extensions beyond five years to accomplish compliance in accordance with the overall plan when the owner can show just cause for such extension of time at the time the overall plan is approved.

(3)        The local building official shall send second request notices as per 1008(b) to building owners who have made no response to the request at the end of six months and a third request notice to no response building owners at the end of nine months.

(4)        If the building owner makes no response to any of the three requests for information on how the owner plans to comply with Section 1008 within 12 months from the first request, the building official shall issue a "written order" to the building owner to provide his building with the safety to life facilities as required by this section and to submit an overall plan specified by (1) above within six months with the five‑year time period starting on the date of the "written order".

(5)        For purposes of this section, the Construction Section of the Division of Health Service Regulation, Department of Health and Human Services, will notify all non‑State owned I‑Institutional buildings requiring licensure by the Division of Health Service Regulation and coordinate compliance requirements with the Department of Insurance and the local building official.

(c)        Submission of Plans and Time Schedule for Completing Work.  Plans and specifications, but not necessarily working drawings covering the work necessary to bring the building into compliance with this section shall be submitted to the building official within a reasonable time. (See suggested time in NOTE of Section 1008(b) above). A time schedule for accomplishing the work, including the preparation of working drawings and specifications shall be included. Some of the work may require longer periods of time to accomplish than others, and this shall be reflected in the plan and schedule.

NOTE: Suggested Time Period For Compliance:

SUGGESTED TIME PERIOD FOR COMPLIANCE

CLASS I        CLASS II       CLASS III         TIME FOR

ITEM                                              (SECTION)    (SECTION)    (SECTION)    COMPLETION

Signs in Elevator Lobbies

and Elevator Cabs                      1008.2(h)        1008.3(h)          1008.4(h)                180 days

Emergency Evacuation Plan               1008(b)           NOTE:                                             180 days

Corridor Smoke Detectors

(Includes alternative

door closers)                              1008.2(c)        1008.3(c)          1008.4(c)                    1 year

Manual Fire Alarm                            1008.2(a)        1008.3(a)          1008.4(a)                    1 year

Voice Communication

System Required                        1008.2(b)        1008.3(b)          1008.4(b)                   2 years

Smoke Detectors Required                1008.2(c)        1008.3(c)          1008.4(c)                    1 year

Protection and Fire Stopping

for Vertical Shafts                       1008.2(f)         1008.3(f)           1008.4(f)                    3 years

Special Exit Requirements‑

Number, Location and

Illumination to be in

accordance with

Section 1007                              1008.2(e)        1008.3(e)          1008.4(e)                    3 years

Emergency Electrical

Power Supply                             1008.2(d)        1008.3(d)          1008.4(d)                   4 years

Special Exit Facilities

Required                                    1008.2(e)        1008.3(e)          1008.4(e)                    5 years

Compartmentation for

Institutional Buildings                   1008.2(f)         1008.3(f)           1008.4(f)                    5 years

Emergency Elevator

Requirements                              1008.2(h)        1008.3(h)          1008.4(h)                    5 years

Central Alarm Facility

Required                                                            1008.3(i)           1008.4(i)                     5 years

Areas of Refuge Required

on Every Eighth Floor                                                                 1008.4(j)                    5 years

Smoke Venting                                                                                  1008.4(k)                   5 years

Fire Protection of

Electrical Conductors                                                                  1008.4(l)                     5 years

Sprinkler System Required                                                                 1008.4(m)                   5 years

(d)        Building Official Notification of Department of Insurance.  The building official shall send copies of written notices he sends to building owners to the Engineering and Building Codes Division for their files and also shall file an annual report by August 15th of each year covering the past fiscal year setting forth the work accomplished under the provisions of this section.

(e)        Construction Changes and Design of Life Safety Equipment.  Plans and specifications which contain construction changes and design of life safety equipment requirements to comply with provisions of this section shall be prepared by a registered architect in accordance with provisions of Chapter 83A of the General Statutes or by a registered engineer in accordance with provisions of Chapter 89C of the General Statutes or by both an architect and engineer particularly qualified by training and experience for the type of work involved. Such plans and specifications shall be submitted to the Engineering and Building Codes Division of the Department of Insurance for approval. Plans and specifications for I‑Institutional buildings licensed by the Division of Health Service Regulation as noted in (b) above shall be submitted to the Construction Section of that Division for review and approval.

(f)         Filing of Test Reports and Maintenance on Life Safety Equipment.  The engineer performing the design for the electrical and mechanical equipment, including sprinkler systems, must file the test results with the Engineering and Building Codes Division of the Department of Insurance, or to the agency designated by the Department of Insurance, that such systems have been tested to indicate that they function in accordance with the standards specified in this section and according to design criteria. These test results shall be a prerequisite for the Certificate of Compliance required by (b) above. Test results for I‑Institutional shall be filed with the Construction Section, Division of Health Service Regulation. It shall be the duty and responsibility of the owners of Class I, II and III buildings to maintain smoke detection, fire detection, fire control, smoke removal and venting as required by this section and similar emergency systems in proper operating condition at all times. Certification of full tests and inspections of all emergency systems shall be provided by the owner annually to the fire department.

(g)        Applicability of Chapter X and Conflicts with Other Sections.  The requirements of this section shall be in addition to those of Sections 1001 through 1007; and in case of conflict, the requirements affording the higher degree of safety to life shall apply, as determined by the building official.

(h)        Classes of Buildings and Occupancy Classifications.  Buildings shall be classified as Class I, II or III according to Table 1008.1. In the case of mixed occupancies, for this purpose, the classification shall be the most restrictive one resulting from the application of the most prevalent occupancies to Table 1008.1.

FOOTNOTE: Emergency Plan.  Owners, operators, tenants, administrators or managers of high‑rise buildings should consult with the fire authority having jurisdiction and establish procedures which shall include but not necessarily be limited to the following:

(1)        Assignment of a responsible person to work with the fire authority in the establishment, implementation and maintenance of the emergency pre‑fire plan.

(2)        Emergency plan procedures shall be supplied to all tenants and shall be posted conspicuously in each hotel guest room, each office area, and each schoolroom.

(3)        Submission to the local fire authority of an annual renewal or amended emergency plan.

(4)        Plan should be completed as soon as possible.

1008.1  ALL EXISTING BUILDINGS SHALL BE CLASSIFIED AS CLASS I, II AND III ACCORDING TO TABLE 1008.1.

TABLE 1008.1

Scope

OCCUPIED FLOOR

CLASS                OCCUPANCY                                             ABOVE AVERAGE GRADE

GROUP (3)(4)                                              EXCEEDING HEIGHT (2)
Group R‑Residential         60' but less than 120' above

Group B‑Business                                          average grade or 6 but less than

Group E‑Educational                                     12 stories above average grade.

CLASS I              Group A‑Assembly

Group H‑Hazardous

Group I‑Institutional‑Restrained

Group I‑Institutional‑Unrestrained                  36' but less than 60' above

average grade or 3 but less than

6 stories above average grade.
Group R‑Residential      120' but less than 250' above

Group B‑Business                                          average grade or 12 but less

Group E‑Educational                                     than 25 stories above average

grade.

CLASS II            Group A‑Assembly

Group H‑Hazardous

Group I‑Institutional‑Restrained

Group I‑Institutional‑Unrestrained                  60' but less than 250' above

average grade or 6 but less than

25 stories above average grade.
Group R‑Residential    250' or 25 stories above average

Group B‑Business                                          grade.

CLASS III           Group E‑Educational

Group I‑Institutional

Group A‑Assembly

Group H‑Hazardous

NOTE 1: The entire building shall comply with this section when the building has an occupied floor above the height specified, except that portions of the buildings which do not exceed the height specified are exempt from this section, subject to the following provisions:

(a)        Low‑rise portions of Class I buildings must be separated from high‑rise portions by one‑hour construction.

(b)        Low‑rise portions of Class II and III buildings must be separated from high‑rise portions by two‑hour construction.

(c)        Any required exit from the high‑rise portion which passes through the low‑rise portions must be separated from the low‑rise portion by the two‑hour construction.

NOTE 2: The height described in Table 1008.1 shall be measured between the average grade outside the building and the finished floor of the top occupied story.

NOTE 3: Public parking decks meeting the requirements of Section 412.7 and less than 75 feet in height are exempt from the requirements of this section when there is no other occupancy above or below such deck.

NOTE 4: Special purpose equipment buildings, such as telephone equipment buildings housing the equipment only, with personnel occupant load limited to persons required to maintain the equipment may be exempt from any or all of these requirements at the discretion of the Engineering and Building Codes Division provided such special purpose equipment building is separated from other portions of the building by two‑hour fire rated construction.

1008.2‑REQUIREMENTS FOR EXISTING CLASS I BUILDINGS.

All Class I buildings shall be provided with the following:

(a)        An approved manual fire alarm system, meeting the requirements of Section 1125 and applicable portions of NFPA 71, 72A, 72B, 72C or 72D, shall be provided unless the building is fully sprinklered or equipped with an approved automatic fire detection system connected to the fire department.

(b)        All Class I buildings shall meet the requirements of Sections 1001‑1007.

(c)        Smoke Detectors Required.  At least one approved listed smoke detector tested in accordance with UL‑167, capable of detecting visible and invisible particles of combustion shall be installed as follows:

(1)        All buildings classified as institutional, residential and assembly occupancies shall be provided with listed smoke detectors in all required exit corridors spaced no further than 60' on center or more than 15' from any wall. Exterior corridors open to the outside are not required to comply with this requirement. If the corridor walls have one‑hour fire resistance rating with all openings protected with 1‑3/4 inch solid wood core or hollow metal door or equivalent and all corridor doors are equipped with approved self‑closing devices, the smoke detectors in the corridor may be omitted. Detectors in corridors may be omitted when each dwelling unit is equipped with smoke detectors which activate the alarm system.

(2)        In every mechanical equipment, boiler, electrical equipment, elevator equipment or similar room unless the room is sprinklered or the room is separated from other areas by two‑hour fire resistance construction with all openings therein protected with approved fire dampers and Class B fire doors. (Approved listed fire (heat) detectors may be submitted for these rooms.)

(3)        In the return air portion of every air conditioning and mechanical ventilation system that serves more than one floor.

(4)        The activation of any detector shall activate the alarm system, and shall cause such other operations as required by this Code.

(5)        The annunciator shall be located near the main entrance or in a central alarm and control facility.

NOTE 1: Limited area sprinklers may be supplied from the domestic water system provided the domestic water system is designed to support the design flow of the largest number of sprinklers in any one of the enclosed areas. When supplied by the domestic water system, the maximum number of sprinklers in any one enclosed room or area shall not exceed 20 sprinklers which must totally protect the room or area.

(d)        Emergency Electrical Power Supply.  An emergency electrical power supply shall be provided to supply the following for a period of not less than two hours. An emergency electrical power supply may consist of generators, batteries, a minimum of two remote connections to the public utility grid supplied by multiple generating stations, a combination of the above.

(1)        Emergency, exit and elevator cab lighting.

(2)        Emergency illumination for corridors, stairs, etc.

(3)        Emergency Alarms and Detection Systems.  Power supply for fire alarm and fire detection. Emergency power does not need to be connected to fire alarm or detection systems when they are equipped with their own emergency power supply from float or trickle charge battery in accordance with NFPA standards.

(e)        Special Exit Requirements.  Exits and exitways shall meet the following requirements:

(1)        Protection of Stairways Required.  All required exit stairways shall be enclosed with noncombustible one‑hour fire rated construction with a minimum of 1¾ inch solid core wood door or hollow metal door or 20 minute UL listed doors as entrance thereto. (See Section 1007.5).

(2)        Number and Location of Exits.  All required exit stairways shall meet the requirements of Section 1007 to provide for proper number and location and proper fire rated enclosures and illumination of and designation for means of egress.

(3)        Exit Outlets.  Each required exit stair shall exit directly outside or through a separate one‑hour fire rated corridor with no openings except the necessary openings to exit into the fire rated corridor and from the fire rated corridor and such openings shall be protected with 1¾ inch solid wood core or hollow metal door or equivalent unless the exit floor level and all floors below are equipped with an approved automatic sprinkler system meeting the requirements of NFPA No. 13.

(f)         Smoke Compartments Required for I‑Institutional Buildings.  Each occupied floor shall be divided into at least two compartments with each compartment containing not more than 30 institutional occupants. Such compartments shall be subdivided with one‑half hour fire rated partitions which shall extend from outside wall to outside wall and from floor to and through any concealed space to the floor slab or roof above and meet the following requirements:

(1)        Maximum area of any smoke compartment shall be not more than 22,500 square feet in area with both length and width limited to 150 feet.

(2)        At least one smoke partition per floor regardless of building size forming two smoke zones of approximately equal size.

(3)        All doors located in smoke partitions shall be properly gasketed to insure a substantial barrier to the passage of smoke and gases.

(4)        All doors located in smoke partitions shall be no less than 1¾ inch thick solid core wood doors with UL, ¼ inch wire glass panel in metal frames. This glass panel shall be a minimum of 100 square inches and a maximum of 720 square inches.

(5)        Every door located in a smoke partition shall be equipped with an automatic closer. Doors that are normally held in the open position shall be equipped with an electrical device that shall, upon actuation of the fire alarm or smoke detection system in an adjacent zone, close the doors in that smoke partition.

(6)        Glass in all corridor walls shall be ¼", UL approved, wire glass in metal frames in pieces not to exceed 1296 square inches.

(7)        Doors to all patient rooms and treatment areas shall be a minimum of 1¾ inch solid core wood doors except in fully sprinklered buildings.

(g)        Protection and Fire Stopping for Vertical Shafts.  All vertical shafts extending more than one floor including elevator shafts, plumbing shafts, electrical shafts and other vertical openings shall be protected with noncombustible one‑hour fire rated construction with shaft wall openings protected with 1¾ inch solid core wood door or hollow metal door. Vertical shafts (such as electrical wiring shafts) which have openings such as ventilated doors on each floor must be fire stopped at the floor slab level with noncombustible materials having a fire resistance rating not less than one hour to provide an effective barrier to the passage of smoke, heat and gases from floor to floor through such shafts.

EXCEPTION: Shaft wall openings protected in accordance with NFPA No. 90A and openings connected to metal ducts equipped with approved fire dampers within the shaft wall openings do not need any additional protection.

(h)        Signs in Elevator Lobbies and Elevator Cabs.  Each elevator lobby call station on each floor shall have an emergency sign located adjacent to the call button and each elevator cab shall have an emergency sign located adjacent to the floor status indicator. The required emergency sign shall be readable at all times and shall be a minimum of 1/2" high block letters with the words: "IN CASE OF FIRE DO NOT USE ELEVATOR  USE THE EXIT STAIRS" or other words to this effect.

1008.3  REQUIREMENTS FOR EXISTING CLASS II BUILDINGS.

All Class II buildings must meet the following requirements:

(a)        Manual Fire Alarm.  Provide manual fire alarm system in accordance with Section 1008.2(a). In addition, buildings so equipped with sprinkler alarm system or automatic fire detection system must have at least one manual fire alarm station near an exit on each floor as a part of such sprinkler or automatic fire detection and alarm system. Such manual fire alarm systems shall report a fire by floor.

(b)        Voice Communication System Required.  An approved voice communication system or systems operated from the central alarm and control facilities shall be provided and shall consist of the following:

(1)        One‑Way Voice Communication Public Address System Required.  A one‑way voice communication system shall be established on a selective basis which can be heard clearly by all occupants in all exit stairways, elevators, elevator lobbies, corridors, assembly rooms and tenant spaces.

NOTE 1: This system shall function so that in the event of one circuit or speaker being damaged or out of service, the remainder of the system shall continue to be operable.

NOTE 2: This system shall include provisions for silencing the fire alarm devices when the loud speakers are in use, but only after the fire alarm devices have operated initially for not less than 15 seconds.

(c)        Smoke Detectors Required.  Smoke detectors are required as per Section 1008.2(c). The following are additional requirements:

(1)        Storage rooms larger than 24 square feet or having a maximum dimension of over eight feet shall be provided with approved fire detectors or smoke detectors installed in an approved manner unless the room is sprinklered.

(2)        The actuation of any detectors shall activate the fire alarm system.

(d)        Emergency Electrical Power Supply.  An emergency electrical power supply shall be provided to supply the following for a period of not less than two hours. An emergency electrical power supply may consist of generators, batteries, a minimum of two remote connections to the public utility grid supplied by multiple generating stations, a combination of the above. Power supply shall furnish power for items listed in Section 1008.2(d) and the following:

(1)        Pressurization Fans.  Fans to provide required pressurization, smoke venting or smoke control for stairways.

(2)        Elevators.  The designated emergency elevator.

(e)        Special Exit Facilities Required.  The following exit facilities are required:

(1)        The special exit facilities required in 1008.2(e) are required. All required exit stairways shall be enclosed with noncombustible two‑hour fire rated construction with a minimum of 1½ hour Class B‑labeled doors as entrance thereto: (See Section 1007.5).

(2)        Smoke‑Free Stairways Required.  At least one stairway shall be a smoke free stairway in accordance with Section 1104.2 or at least one stairway shall be pressurized to between 0.15 inch and 0.35 inch water column pressure with all doors closed. Smoke‑free stairs and pressurized stairs shall be identified with signs containing letters a minimum of ½ inch high containing the words "PRIMARY EXIT STAIRS" unless all stairs are smoke free or pressurized. Approved exterior stairways meeting the requirements of Chapter XI or approved existing fire escapes meeting the requirements of Chapter X with all openings within 10 feet protected with wire glass or other properly designed stairs protected to assure similar smoke‑free vertical egress may be permitted. All required exit stairways shall also meet the requirements of Section 1008.2(e).

(3)        If stairway doors are locked from the stairway side, keys shall be provided to unlock all stairway doors on every eighth floor leading into the remainder of the building and the key shall be located in a glass enclosure adjacent to the door at each floor level (which may sound an alarm when the glass is broken). When the key unlocks the door, the hardware shall be of the type that remains unlocked after the key is removed. Other means, approved by the building official may be approved to enable occupants and fire fighters to readily unlock stairway doors on every eighth floor that may be locked from the stairwell side. The requirements of this section may be eliminated in smoke‑free stairs and pressurized stairs provided fire department access keys are provided in locations acceptable to the local fire authority.

(f)         Compartmentation for I‑Institutional Buildings Required.  See Section 1008.2(f).

(g)        Protection and Fire Stopping for Vertical Shafts.  All vertical shafts extending more than one floor including elevator shafts, plumbing shafts, electrical shafts and other vertical openings shall be protected with noncombustible two‑hour fire rated construction with Class B‑labeled door except for elevator doors which shall be hollow metal or equivalent. All vertical shafts which are not so enclosed must be fire stopped at each floor slab with noncombustible materials having a fire resistance rating of not less than two hours to provide an effective barrier to the passage of smoke, heat and gases from floor to floor through such shaft.

EXCEPTION: Shaft wall openings protected in accordance with NFPA No. 90A and openings connected to metal ducts equipped with approved fire dampers within the shaft wall opening do not need any additional protection.

(h)        Emergency Elevator Requirements.

(1)        Elevator Recall.  Each elevator shall be provided with an approved manual return. When actuated, all cars taking a minimum of one car at a time, in each group of elevators having common lobby, shall return directly at normal car speed to the main floor lobby, or to a smoke‑free lobby leading most directly to the outside. Cars that are out of service are exempt from this requirement. The manual return shall be located at the main floor lobby.

NOTE: Manually operated cars are considered to be in compliance with this provision if each car is equipped with an audible or visual alarm to signal the operator to return to the designated level.

(2)        Identification of Emergency Elevator.  At least one elevator shall be identified as the emergency elevator and shall serve all floor levels. NOTE: This elevator will have a manual control in the cab which will override all other controls including floor call buttons and door controls.

(3)        Signs in Elevator Lobbies and Elevator Cabs.  Each elevator lobby call station on each floor shall have an emergency sign located adjacent to the call button and each elevator cab shall have an emergency sign located adjacent to the floor status indicator. These required emergency signs shall be readable at all times and shall be a minimum of ½ inch high block letters with the words: "IN CASE OF FIRE DO NOT USE ELEVATOR  USE THE EXIT STAIRS" or other words to this effect.

(i)         Central Alarm Facility Required.  A central alarm facility accessible at all times to fire department personnel or attended 24 hours a day, shall be provided and shall contain the following:

(1)        Facilities to automatically transmit manual and automatic alarm signals to the fire department either directly or through a signal monitoring service.

(2)        Public service telephone.

(3)        Fire detection and alarm systems annunciator panels to indicate the type of signal and the floor or zone from which the fire alarm is received. These signals shall be both audible and visual with a silence switch for the audible.

NOTE: Detectors in HVAC systems used for fan shut down need not be annunciated.

(4)        Master keys for access from all stairways to all floors.

(5)        One‑way voice emergency communications system controls.

1008.4  REQUIREMENTS FOR EXISTING CLASS III BUILDINGS.

All Class III Buildings shall be provided with the following:

(a)        Manual Fire Alarm System.  A manual fire alarm system meeting the requirements of Section 1008.3(a).

(b)        Voice Communication System Required.  An approved voice communication system or systems operated from the central alarm and control facilities shall be provided and shall consist of the following:

(1)        One‑Way Voice Communication Public Address System Required.  A one‑way voice communication system shall be established on a selective or general basis which can be heard clearly by all occupants in all elevators, elevator lobbies, corridors, and rooms or tenant spaces exceeding 1,000 sq. ft. in area.

NOTE 1: This system shall be designed so that in the event of one circuit or speaker being damaged or out of service the remainder of the system shall continue to be operable.

NOTE 2: This system shall include provisions for silencing the fire alarm devices when the loud speakers are in use, but only after the fire alarm devices have operated initially for not less than 15 seconds.

(2)        Two‑way system for use by both fire fighters and occupants at every fifth level in stairways and in all elevators.

(3)        Within the stairs at levels not equipped with two‑way voice communications, signs indicating the location of the nearest two‑way device shall be provided.

NOTE: The one‑way and two‑way voice communication systems may be combined.

(c)        Smoke Detectors Required.  Approved listed smoke detectors shall be installed in accordance with Section 1008.3(c) and in addition, such detectors shall terminate at the central alarm and control facility and be so designed that it will indicate the fire floor or the zone on the fire floor.

(d)        Emergency Electrical Power Supply.  Emergency electrical power supply meeting the requirements of Section 1008.3(d) to supply all emergency equipment required by Section 1008.3(d) shall be provided and in addition, provisions shall be made for automatic transfer to emergency power in not more than ten seconds for emergency illumination, emergency lighting and emergency communication systems. Provisions shall be provided to transfer power to a second designated elevator located in a separate shaft from the primary emergency elevator. Any standpipe or sprinkler system serving occupied floor areas 400 feet or more above grade shall be provided with on‑site generated power or diesel driven pump.

(e)        Special Exit Requirements.  All exits and exitways shall meet the requirements of Section 1008.3(e).

(f)         Compartmentation of Institutional Buildings Required. 

See Section 1008.2(f).

(g)        Protection and Fire Stopping for Vertical Shafts.  Same as Class II buildings. See Section 1008.3(g).

(h)        Emergency Elevator Requirements.

(1)        Primary Emergency Elevator.  At least one elevator serving all floors shall be identified as the emergency elevator with identification signs both outside and inside the elevator and shall be provided with emergency power to meet the requirements of Section 1008.3(c).

NOTE: This elevator will have a manual control in the cab which will override all other controls including floor call buttons and door controls.

(2)        Elevator Recall.  Each elevator shall be provided with an approved manual return. When actuated, all cars taking a minimum of one car at a time, in each group of elevators having common lobby, shall return directly at normal car speed to the main floor lobby or to a smoke‑free lobby leading most directly to the outside. Cars that are out of service are exempt from this requirement. The manual return shall be located at the main floor lobby.

NOTE: Manually operated cars are considered to be in compliance with this provision if each car is equipped with an audible or visual alarm to signal the operator to return to the designated level.

(3)        Signs in Elevator Lobbies and Elevator Cabs.  Each elevator lobby call station on each floor shall have an emergency sign located adjacent to the call button and each elevator cab shall have an emergency sign located adjacent to the floor status indicator. These required emergency signs shall be readable at all times and have a minimum of ½" high block letters with the words: "IN CASE OF FIRE, UNLESS OTHERWISE INSTRUCTED, DO NOT USE THE ELEVATOR  USE THE EXIT STAIRS" or other words to this effect.

(4)        Machine Room Protection.  When elevator equipment located above the hoistway is subject to damage from smoke particulate matter, cable slots entering the machine room shall be sleeved beneath the machine room floor to inhibit the passage of smoke into the machine room.

(5)        Secondary Emergency Elevator.  At least one elevator located in separate shaft from the Primary Emergency Elevator shall be identified as the "Secondary Emergency Elevator" with identification signs both outside and inside the elevator. It will serve all occupied floors above 250 feet and shall have all the same facilities as the primary elevator and will be capable of being transferred to the emergency power system.

NOTE: Emergency power supply can be sized for nonsimultaneous use of the primary and secondary emergency elevators.

(i)         Central Alarm and Control Facilities Required.

(1)        A central alarm facility accessible at all times to Fire Department personnel or attended 24 hours a day, shall be provided. The facility shall be located on a completely sprinklered floor or shall be enclosed in two‑hour fire resistive construction. Openings are permitted if protected by listed 1½ hour Class B‑labeled closures or water curtain devices capable of a minimum discharge of three gpm per lineal foot of opening. The facility shall contain the following:

(i)         Facilities to automatically transmit manual and automatic alarm signals to the fire department either directly or through a signal monitoring service.

(ii)        Public service telephone.

(iii)       Direct communication to the control facility.

(iv)       Controls for the voice communication systems.

(v)        Fire detection and alarm system annunciator panels to indicate the type of signal and the floor or zone from which the fire alarm is received, those signals, shall be both audible and visual with a silence switch for the audible.

NOTE:  Detectors in HVAC systems used for fan shut down need not be annunciated.

(2)        A control facility (fire department command station) shall be provided at or near the fire department response point and shall contain the following:

(i)         Elevator status indicator.

NOTE:  Not required in buildings where there is a status indicator at the main elevator lobby.

(ii)        Master keys for access from all stairways to all floors.

(iii)       Controls for the two‑way communication system.

(iv)       Fire detection and alarm system annunciator panels to indicate the type of signal and the floor or zone from which the fire alarm is received.

(v)        Direct communication to the central alarm facility.

(3)        The central alarm and control facilities may be combined in a single approved location. If combined, the duplication of facilities and the direct communication system between the two may be deleted.

(j)         Areas of Refuge Required.  Class III buildings shall be provided with a designated "area of refuge" at the 250 ft. level and on at least every eighth floor or fraction thereof above that level to be designed so that occupants above the 250 ft. level can enter at all times and be safely accommodated in floor areas meeting the following requirements unless the building is completely sprinklered:

(1)        Identification and Size.  These areas of refuge shall be identified on the plans and in the building as necessary. The area of refuge shall provide not less than 3 sq. ft. per occupant for the total number of occupants served by the area based on the occupancy content calculated by Section 1105. A minimum of two percent (2%) of the number of occupants on each floor shall be assumed to be handicapped and no less than 16 sq. ft. per handicapped occupant shall be provided. Smoke proof stairways meeting the requirements of Section 1104.2 and pressurized stairways meeting the requirements of Section 1108.3(e)(2) may be used for ambulatory occupants at the rate of 3 sq. ft. of area of treads and landings per person, but in no case shall the stairs count for more than one‑third of the total occupants. Doors leading to designated areas of refuge from stairways or other areas of the building shall not have locking hardware or shall be automatically unlocked upon receipt of any manual or automatic fire alarm signal.

(2)        Pressurized.  The area of refuge shall be pressurized with 100% fresh air utilizing the maximum capacity of existing mechanical building air conditioning system without recirculation from other areas or other acceptable means of providing fresh air into the area.

(3)        Fire Resistive Separation.  Walls, partitions, floor assemblies and roof assemblies separating the area of refuge from the remainder of the building shall be noncombustible and have a fire resistance rating of not less than one hour. Duct penetrations shall be protected as required for penetrations of shafts. Metallic piping and metallic conduit may penetrate or pass through the separation only if the openings around the piping or conduit are sealed on each side of the penetrations with impervious noncombustible materials to prevent the transfer of smoke or combustion gases from one side of the separation to the other. The fire door serving as a horizontal exit between compartments shall be so installed, fitted and gasketed to provide a barrier to the passage of smoke.

(4)        Access Corridors.  Any corridor leading to each designated area of refuge shall be protected as required by Sections 1104 and 702. The capacity of an access corridor leading to an area of refuge shall be based on 150 persons per unit width as defined in Section 1105.2. An access corridor may not be less than 44 inches in width. The width shall be determined by the occupant content of the most densely populated floor served. Corridors with one‑hour fire resistive separation may be utilized for area of refuge at the rate of three sq. ft. per ambulatory occupant provided a minimum of one cubic ft. per minute of outside air per square foot of floor area is introduced by the air conditioning system.

(5)        Penetrations.  The continuity of the fire resistance at the juncture of exterior walls and floors must be maintained.

(k)        Smoke Venting.  Smoke venting shall be accomplished by one of the following methods in nonsprinklered buildings:

(1)        In a nonsprinklered building, the heating, ventilating and air conditioning system shall be arranged to exhaust the floor of alarm origin at its maximum exhausting capacity without recirculating air from the floor of alarm origin to any other floor. The system may be arranged to accomplish this either automatically or manually. If the air conditioning system is also used to pressurize the areas of refuge, this function shall not be compromised by using the system for smoke removal.

(2)        Venting facilities shall be provided at the rate of 20 square feet per 100 lineal feet or 10 square feet per 50 lineal feet of exterior wall in each story and distributed around the perimeter at not more than 50 or 100 foot intervals openable from within the fire floor. Such panels and their controls shall be clearly identified.

(3)        Any combination of the above two methods or other approved designs which will produce equivalent results and which is acceptable to the building official.

(l)         Fire Protection of Electrical Conductors.  New electrical conductors furnishing power for pressurization fans for stairways, power for emergency elevators and fire pumps required by Section 1008.4(d) shall be protected by a two‑hour fire rated horizontal or vertical enclosure or structural element which does not contain any combustible materials. Such protection shall begin at the source of the electrical power and extend to the floor level on which the emergency equipment is located. It shall also extend to the emergency equipment to the extent that the construction of the building components on that floor permits. New electrical conductors in metal raceways located within a two‑hour fire rated assembly without any combustible therein are exempt from this requirement.

(m)       Automatic Sprinkler Systems Required.

(1)        All areas which are classified as Group M‑mercantile and Group H‑hazardous shall be completely protected with an automatic sprinkler system.

(2)        All areas used for commercial or institutional food preparation and storage facilities adjacent thereto shall be provided with an automatic sprinkler system.

(3)        An area used for storage or handling of hazardous substances shall be provided with an automatic sprinkler system.

(4)        All laboratories and vocational shops in Group E, Educational shall be provided with an automatic sprinkler system.

(5)        Sprinkler systems shall be in strict accordance with NFPA No. 13 and the following requirements:

The sprinkler system must be equipped with a water flow and supervisory signal system that will transmit automatically a water flow signal directly to the fire department or to an independent signal monitoring service satisfactory to the fire department.

(j)         Subsection (i) of this section does not apply to business occupancy buildings as defined in the North Carolina State Building Code except that evacuation plans as required on page 8, lines 2 through 16 [Section 1008, footnote following subsection (h)], and smoke detectors as required for Class I Buildings as required by Section 1008.2, page 11, lines 5 through 21 [Section 1008.2, subdivision (c)(1)]; Class II Buildings as required by Section 1008.3, page 17, lines 17 through 28 and page 18, lines 1 through 10 [Section 1008.3, subsections (c) and (d)]; and Class III Buildings, as required by Section 1008.4, lines 21 through 25 [Section 1008.4, subsection (c)] shall not be exempted from operation of this act as applied to business occupancy buildings, except that the Council shall adopt rules that allow a business occupancy building built prior to 1953 to have a single exit to remain if the building complies with the Building Code on or before December 31, 2006.

(j1)       A nonbusiness occupancy building built prior to the adoption of the 1953 Building Code that is not in compliance with Section 402.1.3.5 of Volume IX of the Building Code or Section 3407.2.2 of Volume I of the Building Code must comply with the applicable sections by December 31, 2006.

(k)        For purposes of use in the Code, the term "Family Care Home" shall mean an adult care home having two to six residents.

(l)         When any question arises as to any provision of the Code, judicial notice shall be taken of that provision of the Code.  (1957, c. 1138; 1969, c. 567; c. 1229, ss. 2‑6; 1971, c. 1100, ss. 1, 2; 1973, c. 476, ss. 84, 128, 138, 152; c. 507, s. 5; 1981, c. 677, s. 3; c. 713, ss. 1, 2; 1981 (Reg. Sess., 1982), c. 1282, s. 20.2D; c. 1348, s. 1; 1983, c. 614, s. 3; 1985, c. 576, s. 1; c. 622, s. 2; c. 666, s. 39; 1989, c. 25, s. 2; c. 681, ss. 2, 3, 9, 10, 18, 19; c. 727, ss. 157, 158; 1991 (Reg. Sess., 1992), c. 895, s. 1; 1993, c. 329, ss. 1, 3; c. 539, s. 1009; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 111, s. 1; c. 242, s. 1; c. 507, s. 27.8(r); c. 535, s. 30; 1997‑26, ss. 1‑3, 5; 1997‑443, ss. 11A.93, 11A.94, 11A.118(a), 11A.119(a); 1998‑57, s. 2; 1998‑172, s. 1; 1998‑202, s. 4(u); 1999‑456, s. 40; 2000‑137, s. 4(x); 2000‑140, s. 93.1(a); 2001‑141, ss. 1, 2, 3, 4; 2001‑421, ss. 1.1, 1.2, 1.5; 2001‑424, s. 12.2(b); 2002‑144, s. 5; 2003‑221, s. 6; 2003‑284, s. 22.2; 2004‑124, ss. 21.1, 21.2; 2005‑205, s. 6; 2007‑182, ss. 1, 2; 2007‑529, s. 1; 2007‑542, s. 1; 2008‑176, s. 2; 2008‑219, s. 1; 2009‑79, s. 1(a)‑(c); 2009‑243, s. 1; 2009‑245, s. 1; 2009‑532, s. 1; 2009‑570, s. 18.)



§ 143-138.1. Introduction and instruction of the North Carolina Building Code.

§ 143‑138.1.  Introduction and instruction of the North Carolina Building Code.

Prior to the effective date of Code changes pursuant to G.S. 143‑138, the State Building Code Council and Department of Insurance shall provide for instructional classes for the various trades affected by the Code. The Department of Insurance shall develop the curriculum for each class but shall consult the affected licensing boards and trade organizations. The curriculum shall include explanations of the rationale and need for each Code amendment or revision. Classes may also be conducted by, on behalf of, or in cooperation with licensing boards, trade associations, and professional societies. The Department of Insurance may charge fees sufficient to recover the costs it incurs under this section. The Council shall ensure that courses are accessible to persons throughout the State. (1997‑26, s. 6.)



§ 143-139. Enforcement of Building Code.

§ 143‑139.  Enforcement of Building Code.

(a)        Procedural Requirements.  Subject to the provisions set forth herein, the Building Code Council shall adopt such procedural requirements in the North Carolina State Building Code as shall appear reasonably necessary for adequate enforcement of the Code while safeguarding the rights of persons subject to the Code.

(b)        General Building Regulations.  The Insurance Commissioner shall have general supervision, through the Division of Engineering of the Department of Insurance, of the administration and enforcement of all sections of the North Carolina State Building Code pertaining to plumbing, electrical systems, general building restrictions and regulations, heating and air conditioning, fire protection, and the construction of buildings generally, except those sections of the Code, the enforcement of which is specifically allocated to other agencies by subsections (c) through (e) below. The Insurance Commissioner, by means of the Division of Engineering, shall exercise his duties in the enforcement of the North Carolina State Building Code (including local building codes which have superseded the State Building Code in a particular political subdivision pursuant to G.S. 143‑138(e)) in cooperation with local officials and local inspectors duly appointed by the governing body of any municipality or board of county commissioners pursuant to Part 5 of Article 19 of Chapter 160A of the General Statutes or Part 4 of Article 18 of Chapter 153A of the General Statutes, or any other applicable statutory authority.

(b1)      Remedies.  In case any building or structure is maintained, erected, constructed, or reconstructed or its purpose altered, so that it becomes in violation of this Article or of the North Carolina State Building Code, either the local enforcement officer or the State Commissioner of Insurance or other State official with responsibility under this section may, in addition to other remedies, institute any appropriate action or proceeding to: (i) prevent the unlawful maintenance, erection, construction, or reconstruction or alteration of purpose, or overcrowding, (ii) restrain, correct, or abate the violation, or (iii) prevent the occupancy or use of the building, structure, or land until the violation is corrected. In addition to the civil remedies set out in G.S. 160A‑175 and G.S. 153A‑123, a county, city, or other political subdivision authorized to enforce the North Carolina State Building Code within its jurisdiction may, for the purposes stated in (i) through (iii) of this subsection, levy a civil penalty for violation of the fire prevention code of the North Carolina State Building Code, which penalty may be recovered in a civil action in the nature of debt if the offender does not pay the penalty within a prescribed period of time after the offender has been cited for the violation. If the Commissioner or other State official institutes an action or proceeding under this section, a county, city, or other political subdivision may not institute a civil action under this section based upon the same violation. Appeals from the imposition of any remedy set forth herein, including the imposition of a civil penalty by a county, city, or other political subdivision, shall be as provided in G.S. 160A‑434.

(c)        Boilers.  The Bureau of Boiler Inspection of the Department of Labor shall have general supervision of the administration and enforcement of those sections of the North Carolina State Building Code which pertain to boilers of the types enumerated in Article 7 of Chapter 95 of the General Statutes.

(d)        Elevators.  The Department of Labor shall have general supervision of the administration and enforcement of those sections of the North Carolina State Building Code which pertain to elevators, moving stairways, and amusement devices such as merry‑go‑rounds, roller coasters, Ferris wheels, etc.

(e)        State Buildings.  With respect to State buildings, the Department of Administration shall have general supervision, through the Office of State Construction, of the administration and enforcement of all sections of the North Carolina State Building Code pertaining to plumbing, electrical systems, general building restrictions and regulations, heating and air conditioning, fire protection, and the construction of buildings generally, except those sections of the Code the enforcement of which is specifically allocated to other agencies by subsections (c) and (d) of this section, and shall also exercise all remedies as provided in subsection (b1) of this section. The Department of Administration shall be the only agency with the authority to seek remedies pursuant to this section with respect to State buildings. Except as provided herein, nothing in this subsection shall be construed to abrogate the authority of the Commissioner of Insurance under G.S. 58‑31‑40 or any other provision of law.  (1957, c. 1138; 1963, c. 811; 1989, c. 681, s. 11; 1993, c. 329, s. 2; 2009‑474, ss. 3, 4.)



§ 143-139.1. Certification of manufactured buildings, structures or components by recognized independent testing laboratory; minimum standards for modular homes.

§ 143‑139.1.  Certification of manufactured buildings, structures or components by recognized independent testing laboratory; minimum standards for modular homes.

(a)        Certification.  The State Building Code may provide, in circumstances deemed appropriate by the Building Code Council, for testing, evaluation, inspection, and certification of buildings, structures or components manufactured off the site on which they are to be erected, by a recognized independent testing laboratory having follow‑up inspection services approved by the Building Code Council. Approval of such buildings, structures or components shall be evidenced by labels or seals acceptable to the Council. All building units, structures or components bearing such labels or seals shall be deemed to meet the requirements of the State Building Code and this Article without further inspection or payment of fees, except as may be required for the enforcement of the Code relative to the connection of units and components and enforcement of local ordinances governing zoning, utility connections, and foundations permits. The Building Code Council shall adopt and may amend from time to time such reasonable and appropriate rules and regulations as it deems necessary for approval of agencies offering such testing, evaluation, inspection, and certification services and for overseeing their operations. Such rules and regulations shall include provisions to insure that such agencies are independent and free of any potential conflicts of interest which might influence their judgment in exercising their functions under the Code. Such rules and regulations may include a schedule of reasonable fees to cover administrative expenses in approving and overseeing operations of such agencies and may require the posting of a bond or other security satisfactory to the Council guaranteeing faithful performance of duties under the Code.

The Building Code Council may also adopt rules to insure that any person that is not licensed, in accordance with G.S. 87‑1, and that undertakes to erect a North Carolina labeled manufactured modular building, meets the manufacturer's installation instructions and applicable provisions of the State Building Code. Any such person, before securing a permit to erect a modular building, shall provide the code enforcement official proof that he has in force for each modular building to be erected a $5,000 surety bond insuring compliance with the regulations of the State Building Code governing installation of modular buildings.

(b)        Minimum Standards for Modular Homes.  To qualify for a label or seal under subsection (a) of this section, a single‑family modular home must meet or exceed the following construction and design standards:

(1)        Roof pitch.  For homes with a single predominant roofline, the pitch of the roof shall be no less than five feet rise for every 12 feet of run.

(2)        Eave projection.  The eave projections of the roof shall be no less than 10 inches, which may not include a gutter around the perimeter of the home, unless the roof pitch is 8/12 or greater.

(3)        Exterior wall.  The minimum height of the exterior wall shall be at least seven feet six inches for the first story.

(4)        Siding and roofing materials.  The materials and texture for the exterior materials shall be compatible in composition, appearance, and durability to the exterior materials commonly used in standard residential construction.

(5)        Foundations.  The home shall be designed to require foundation supports around the perimeter. The supports may be in the form of piers, pier and curtain wall, piling foundations, a perimeter wall, or other approved perimeter supports. (1971, c. 1099; 1989, c. 653, s. 2; 2003‑400, s. 17.)



§ 143-139.2. Enforcement of insulation requirements; certificate for occupancy; no electric service without compliance.

§ 143‑139.2.  Enforcement of insulation requirements; certificate for occupancy; no electric service without compliance.

(a)        In addition to other enforcement provisions set forth in this Chapter, no single family or multi‑unit residential building on which construction is begun in North Carolina on or after January 1, 1978, shall be occupied until it has been certified as being in compliance with the minimum insulation standards for residential construction, as prescribed in the North Carolina State Building Code or as approved by the Building Code Council as provided in G.S. 143‑ 138(e).

(b)        No public supplier of electric service, including regulated public utilities, municipal electric service and electric membership corporations, shall connect for electric service to an occupant any residential building on which construction is begun on or after January 1, 1978, unless said building complies with the insulation requirements of the North Carolina State Building Code or of local building codes approved by the Building Codes Council as provided in G.S. 143‑138(e), and has been certified for occupancy in compliance with the minimum insulation standards of the North Carolina State Building Code or of any local modification approved as provided in G.S. 143‑138(e), by a person designated as an inspector pursuant to subsection (a) of this section.

(c)        This section shall apply only in any county or city that elects to enforce the insulation and energy utilization standards of the State Building Code pursuant to G.S. 143‑151.27. (1977, c. 792, s. 7;  1983, c. 377, s. 1.)



§ 143-139.3. Inspection of liquified petroleum gas piping systems for residential structures.

§ 143‑139.3.  Inspection of liquified petroleum gas piping systems for residential structures.

If the test required under the North Carolina State Building Code for a liquified petroleum gas piping system serving a one or two‑family residential dwelling is not performed by a qualified code enforcement official, as defined in G.S. 143‑151.8(a)(5), the contractor who installed the system shall verify that the system complies with the test requirements and shall certify the results, in writing, to the code official. (1993, c. 356, s. 3.)



§ 143-140. Hearings before enforcement agencies as to questions under Building Code.

§ 143‑140.  Hearings before enforcement agencies as to questions under Building Code.

Any person desiring to raise any question under this Article or under the North Carolina State Building Code shall be entitled to a technical interpretation from the appropriate enforcement agency, as designated in the preceding section.  Upon request in writing by any such person, the enforcement agency through an appropriate official shall within a reasonable time provide a written interpretation, setting forth the facts found, the decision reached, and the reasons therefor.  In the event of dissatisfaction with such decision, the person affected shall have the options of:

(1)        Appealing to the Building Code Council or

(2)        Appealing directly to the Superior Court, as provided in G.S. 143‑141. (1957, c. 1138; 1989, c. 681, s. 4.)



§ 143-140.1. Appeals of alternative design construction and methods.

§ 143‑140.1.  Appeals of alternative design construction and methods.

Alternative designs and construction shall follow the State Building Code. In the event of a dispute between a local authority having jurisdiction and the designer or owner‑representative regarding alternative designs and construction, and notwithstanding any other section within this Article, appeals by the designer or owner‑representative on matters pertaining to alternative design construction or methods shall be heard by the Department of Insurance Engineering Division. The Department of Insurance Engineering Division shall issue its decision regarding an appeal filed under this section within 10 business days. The Commissioner of Insurance shall adopt rules in furtherance of this section. (2007‑507, s. 18.)



§ 143-141. Appeals to Building Code Council.

§ 143‑141.  Appeals to Building Code Council.

(a)        Method of Appeal.  Whenever any person desires to take an appeal to the Building Code Council from the decision of a State enforcement agency relating to any matter under this Article or under the North Carolina State Building Code, he shall within 30 days after such decision give written notice to the Building Code Council through the Division of Engineering of the Department of Insurance that he desires to take an appeal. A copy of such notice shall be filed at the same time with the enforcement agency from which the appeal is taken. The chairman of the Building Code Council shall fix a reasonable time and place for a hearing, giving reasonable notice to the appellant and to the enforcement agency. Such hearing shall be not later than the next regular meeting of the Council. The Building Code Council shall thereupon conduct a full and complete hearing as to the matters in controversy, after which it shall within a reasonable time give a written decision setting forth its findings of fact and its conclusions.

(b)        Interpretations of the Code.  The Building Code Council shall have the duty, in hearing appeals, to give interpretations of such provisions of the Building Code as shall be pertinent to the matter at issue. Where the Council finds that an enforcement agency was in error in its interpretation of the Code, it shall remand the case to the agency with instructions to take such action as it directs. Interpretations by the Council and local enforcement officials shall be based on a reasonable construction of the Code provisions.

(c)        Variations of the Code.  Where the Building Code Council finds on appeal that materials or methods of construction proposed to be used are as good as those required by the Code, it shall remand the case to the enforcement agency with instructions to permit the use of such materials or methods of construction. The Council shall thereupon immediately initiate procedures for amending the Code as necessary to permit the use of such materials or methods of construction.

(d)        Further Appeals to the Courts.  Whenever any person desires to take an appeal from a decision of the Building Code Council or from the decision of an enforcement agency (with or without an appeal to the Building Code Council), he may take an appeal either to the Wake County Superior Court or to the superior court of the county in which the proposed building is to be situated, in accordance with the provisions of Chapter 150B of the General Statutes. (1957, c. 1138; 1973, c. 1331, s. 3; 1987, c. 827, s. 1; 1997‑26, s. 7.)



§ 143-142. Further duties of the Building Code Council.

§ 143‑142.  Further duties of the Building Code Council.

(a)        Recommended Statutory Changes.  It shall be the duty of the Building Code Council to make a thorough study of the building laws of the State, including both the statutes enacted by the General Assembly and the rules and regulations adopted by State and local agencies. On the basis of such study, the Council shall recommend to the 1959 and subsequent General Assemblies desirable statutory changes to simplify and improve such laws.

(b)        Recommend Changes in Enforcement Procedures.  It shall be the duty of the Building Code Council to make a thorough and continuing study of the manner in which the building laws of the State are enforced by State, local, and private agencies. On the basis of such studies, the Council may recommend to the General Assembly any statutory changes necessary to improve and simplify the enforcement machinery. The Council may also advise State agencies as to any changes in administrative practices which could be made to improve the enforcement of building laws without statutory changes. (1957, c. 1138.)



§ 143-143. Effect on certain existing laws.

§ 143‑143.  Effect on certain existing laws.

Nothing in this Article shall be construed as abrogating or otherwise affecting the power of any State department or agency to promulgate regulations, make inspections, or approve plans in accordance with any other applicable provisions of law not in conflict with the provisions herein. (1957, c. 1138.)



§ 143-143.1. Repealed by Session Laws 1971, c. 882, s. 1.

§ 143‑143.1.  Repealed by Session Laws 1971, c. 882, s. 1.



§ 143-143.2. Electric wiring of houses, buildings, and structures.

§ 143‑143.2.  Electric wiring of houses, buildings, and structures.

The electric wiring of houses or buildings for lighting or for other purposes shall conform to the requirements of the State Building Code, which includes the National Electric Code and any amendments and supplements thereto as adopted and approved by the State Building Code Council, and any other applicable State and local laws. In order to protect the property of citizens from the dangers incident to defective electric wiring of buildings, it shall be unlawful for any firm or corporation to allow any electric current for use in any newly erected building to be turned on without first having had an inspection made of the wiring by the appropriate official electrical inspector or inspection department and having received from that inspector or department a certificate approving the wiring of such building. It shall be unlawful for any person, firm, or corporation engaged in the business of selling electricity to furnish initially any electric current for use in any building, unless said building shall have first been inspected by the appropriate official electrical inspector or inspection department and a certificate given as above provided. In the event that there is no legally appointed inspector or inspection department with jurisdiction over the property involved, the two preceding sentences shall have no force or effect.  As used in this section, "building" includes any structure. (1905, c. 506, s. 23; Rev., s. 3001; C.S., s. 2763; 1969, c. 1229, s. 7; 1989, c. 681, s. 20.)



§ 143-143.3. Temporary toilet facilities at construction sites.

§ 143‑143.3.  Temporary toilet facilities at construction sites.

(a)        Suitable toilet facilities shall be provided and maintained in a sanitary condition during construction.  An adequate number of facilities must be provided for the number of employees at the construction site.  There shall be at least one facility for every two contiguous construction sites.  Such facilities may be portable, enclosed, chemically treated, tank‑tight units.  Portable toilets shall be enclosed, screened, and weatherproofed with internal latches.  Temporary toilet facilities need not be provided on‑site for crews on a job site for no more than one working day and having transportation readily available to nearby toilet facilities.

(b)        It shall be the duty of the Building Code Council to establish standards to carry out the provisions of subsection (a) of this section not inconsistent with the requirements for toilet facilities at construction sites established pursuant to federal occupational safety and health rules. (1993, c. 528.)



§ 143-143.4. Door lock exemption for certain businesses.

§ 143‑143.4.  Door lock exemption for certain businesses.

(a)        Notwithstanding this Article or any other law to the contrary, any business entity licensed to sell automatic weapons as a federal firearms dealer that is in the business of selling firearms or ammunition and that operates a firing range which rents firearms and sells ammunition shall be exempt from the door lock requirements of Chapter 10 of Volume 1 of the North Carolina State Building Code when issued a permit to that effect by the Department of Insurance in accordance with this section.

(b)        The Department of Insurance shall issue a permit to a business entity specified in subsection (a) of this section for an exemption from the door lock requirements of Chapter 10 of Volume 1 of the North Carolina State Building Code if all of the following conditions are met:

(1)        The building or facility in which business is conducted has a sales floor and customer occupancy space that is contained on one floor and is no larger than 15,000 square feet of retail sales space. Retail sales space is that area where firearms or ammunition are displayed and merchandised for sale to the public.

(2)        The building or facility in which business is conducted is equipped with an approved smoke, fire, and break‑in alarm system installed and operated in accordance with rules adopted by the Department of Insurance. An approved smoke, fire, or break‑in alarm system does not have to include an automatic door unlocking mechanism triggered when the smoke, fire, or break‑in alarm system is triggered.

(3)        The owner or operator of the business will provide to all applicable employees within 10 days of the issuance of the permit under this section or at the time the employee is hired, whichever time is later, a written facility locking plan applicable for the close of business each day.

(4)        Each entrance to the building or facility in which business is conducted is posted with a sign conspicuously located that warns that the building is exempt from the door lock requirements of the State Building Code, and that after business hours the building or facility's doors will remain locked from the inside even in the case of fire.

(5)        Payment of a permit fee of five hundred dollars ($500.00) to the Department of Insurance.

(c)        The Department of Insurance shall file a copy of the permit issued in accordance with subsection (b) of this section with all local law enforcement and fire protection agencies that provide protection for the business entity.

(d)        The Department of Insurance shall be responsible for any inspections necessary for the issuance of permits under this section and, in conjunction with local inspection departments, shall be responsible for periodic inspections to ensure compliance with the requirements of this section. The Department of Insurance may contract with local inspection departments to conduct inspections under this subsection.

(e)        The Department of Insurance shall revoke a permit issued under this section upon a finding that the requirements for the original issuance of the permit are not being complied with.

(f)         Appeals of decisions of the Department of Insurance regarding the issuance or revocation of permits under this section shall be in accordance with Chapter 150B of the General Statutes.

(g)        For the purposes of this section, "business entity" has the same meaning as in G.S. 59‑102.

(h)        In addition to the provisions of G.S. 143‑138(h), the owner or operator of any business entity who is issued a permit as a door lock exempt business in accordance with subsection (b) of this section who fails to comply with the permit requirements of subsection (b) of this section shall be subject to a civil penalty of five hundred dollars ($500.00) for the first offense, one thousand dollars ($1,000) for the second offense, and five thousand dollars ($5,000) for the third and subsequent offenses, except when the building or facility in which business is conducted is in compliance with the door lock requirements of Chapter 10 of Volume 1 of the North Carolina State Building Code. Penalties authorized in this subsection shall be imposed by the city or county in which the violation occurs. Each day the building or facility in which business is conducted is not in compliance with the provisions of this subsection constitutes a separate offense.

(i)         The Department of Insurance shall adopt rules to implement this section. (2001‑324, s. 1.)



§ 143-143.5. Access to toilets in shopping malls.

§ 143‑143.5.  Access to toilets in shopping malls.

Notwithstanding any other law or rule, a horizontal travel distance of 300 feet for access to public use toilets in covered mall buildings shall be allowed. (2004‑199, s. 37(a); 2005‑289, s. 2.)



§ 143-143.6. Expired pursuant to Session Laws 2007-82, s. 2, effective July 1, 2009.

§ 143‑143.6.  Expired pursuant to Session Laws 2007-82, s. 2, effective July 1, 2009.



§ 143-143.7: Reserved for future codification purposes.

§ 143‑143.7: Reserved for future codification purposes.



§ 143-143.8. Purpose.

Article 9A.

North Carolina Manufactured Housing Board  Manufactured Home Warranties.

Part 1. Duties, Warranties, Purchase Transaction.

§ 143‑143.8.  Purpose.

The General Assembly finds that manufactured homes have become a primary housing resource for many of the citizens of North Carolina. The General Assembly finds further that it is the responsibility of the manufactured home industry to provide homes which are of reasonable quality and safety and to offer warranties to buyers that provide a means of remedying quality and safety defects in manufactured homes. The General Assembly also finds that it is in the public interest to provide a means for enforcing such warranties.

Consistent with these findings and with the legislative intent to promote the general welfare and safety of manufactured home residents in North Carolina, the General Assembly finds that the most efficient and economical way to assure safety, quality and responsibility is to require the licensing and bonding of all segments of the manufactured home industry. The General Assembly also finds that it is reasonable and proper for the manufactured home industry to cooperate with the Commissioner of Insurance, through the establishment of the North Carolina Manufactured Housing Board, to provide for a comprehensive framework for industry regulations. (1981, c. 952, s. 2; 1999‑393, s. 1; 2005‑451, s. 1.)



§ 143-143.9. Definitions.

§ 143‑143.9.  Definitions.

The following definitions apply in this Part:

(1)        Bank.  A federally insured financial institution including institutions defined under G.S. 53‑1(1), savings and loan associations, credit unions, savings banks and other financial institutions chartered under this or any other state law or chartered under federal law.

(1a)      Board.  The North Carolina Manufactured Housing Board.

(2)        Buyer.  A person for whom a dealer performs, or is engaged to perform, any services or provides any products including the purchase and setup of a manufactured home for use as a residence or other related use.

(3)        Code.  Engineering standards adopted by the Commissioner.

(4)        Commissioner.  The Commissioner of Insurance of the State of North Carolina.

(5)        Department.  The Department of Insurance of the State of North Carolina.

(5a)      Deposit.  Any and all funds received by a dealer from a buyer or someone on behalf of a buyer for the performance of services or the provision of goods.

(5b)      Escrow or trust account.  An account with a bank that is designated as an escrow account or as a trust account and that is maintained by a dealer for the deposit of buyers' funds.

(5c)      Escrow or trust account funds.  Funds belonging to a person other than the dealer that are received by or placed under the control of the dealer in connection with the performance of services or the provision of products by a dealer for a buyer.

(5d)      Funds.  Any form of money, including cash, payment instruments such as checks, money orders, or sales drafts, and receipts from electronic fund transfers. The term does not include letters of credit or promissory notes.

(5e)      License.  A license issued under this Part.

(5f)       Licensee.  A person who has been issued a license under this Part by the North Carolina Manufactured Housing Board.

(6)        Manufactured home.  A structure, transportable in one or more sections, which, in the traveling mode, is eight feet or more in width or is 40 feet or more in length, or when erected on site, is 320 or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air conditioning and electrical systems contained therein.

(7)        Manufactured home dealer or dealer.  Any person engaged in the business of buying or selling manufactured homes or offering or displaying manufactured homes for sale in North Carolina. Any person who buys or sells three or more manufactured homes in any 12‑month period, or who offers or displays for sale three or more manufactured homes in any 12‑month period shall be presumed to be a manufactured home dealer. The terms "selling" and "sale" include lease‑purchase transactions. The term "manufactured home dealer" does not include banks and finance companies that acquire manufactured homes as an incident to their regular business.

(8)        Manufactured home manufacturer or manufacturer.  Any person, resident or nonresident, who manufactures or assembles manufactured homes for sale to dealers in North Carolina.

(9)        Manufactured home salesperson or salesperson.  Any person employed by a manufactured home dealer to sell manufactured homes to buyers. Manufactured home salesperson or salesperson also includes sales managers, lot managers, general managers, or others who manage or supervise salespersons.

(10)      Person.  Any individual, natural persons, firm, partnership, association, corporation, legal representative or other recognized legal entity.

(11)      Responsible party.  A manufacturer, dealer, supplier, or set‑up contractor.

(12)      Setup.  The operations performed at the occupancy site which render a manufactured home fit for habitation.

(13)      Set‑up contractor.  A person who engages in the business of performing setups for compensation in North Carolina.

(14)      Substantial defect.  Any substantial deficiency in or damage to materials or workmanship occurring in a manufactured home which has been reasonably maintained and cared for in normal use. The term also means any structural element, utility system or component part of the manufactured home which fails to comply with the Code.

(15)      Supplier.  The original producer of completed components, including refrigerators, stoves, hot water heaters, dishwashers, cabinets, air conditioners, heating units, and similar components, and materials such as floor coverings, paneling, siding, trusses, and similar materials, which are furnished to a manufacturer or dealer for installation in the manufactured home prior to sale to a buyer. (1981, c. 952, s. 2; 1987, c. 429, ss. 4, 5, 19; 1999‑393, s. 1; 2001‑421, s. 2.1.; 2005‑451, ss. 1, 2.)



§ 143-143.10. Manufactured Housing Board created; membership; terms; meetings.

§ 143‑143.10.  Manufactured Housing Board created; membership; terms; meetings.

(a)        There is created the North Carolina Manufactured Housing Board within the Department. The Board shall be composed of 11 members as follows:

(1)        The Commissioner of Insurance or the Commissioner's designee.

(2)        A manufactured home manufacturer.

(3)        A manufactured home dealer.

(4)        A representative of the banking and finance industry.

(5)        A representative of the insurance industry.

(6)        A manufactured home supplier.

(7)        A set‑up contractor.

(8)        Two representatives of the general public.

(9)        A person who is employed with a HUD‑approved housing counseling agency in the State.

(10)      An accountant.

The Commissioner or the Commissioner's designee shall chair the Board. The Governor shall appoint to the Board the manufactured home manufacturer and the manufactured home dealer. The General Assembly upon the recommendation of the Speaker of the House of Representatives in accordance with G.S. 120‑121 shall appoint to the Board the representative of the banking and finance industry, the employee of a HUD‑approved housing counseling agency, and the representative of the insurance industry. The General Assembly upon the recommendation of the President Pro Tempore of the Senate in accordance with G.S. 120‑121 shall appoint to the Board the manufactured home supplier, the accountant, and the set‑up contractor. The Commissioner shall appoint two representatives of the general public. Except for the representatives from the general public and the persons appointed by the General Assembly, each member of the Board shall be appointed by the appropriate appointing authority from a list of nominees submitted to the appropriate appointing authority by the Board of Directors of the North Carolina Manufactured Housing Institute. At least three nominations shall be submitted for each position on the Board. The members of the Board shall be residents of the State.

The members of the Board shall serve for terms of three years. In the event of any vacancy of a position appointed by the Governor or Commissioner, the appropriate appointing authority shall appoint a replacement in the same manner as provided for the original appointment to serve the remainder of the unexpired term. Vacancies in appointments made by the General Assembly shall be filled in accordance with G.S. 120‑122. In the event of any vacancy, the appropriate appointing authority shall appoint a replacement to serve the remainder of the unexpired term. Such appointment shall be made in the same manner as provided for the original appointment. No member of the Board shall serve more than two consecutive, three‑year terms.

The members of the Board designated in subdivisions (8), (9), and (10) of this subsection shall have no current or previous financial interest connected with the manufactured housing industry. No member of the Board shall participate in any proceeding before the Board involving that member's own business.

Each member of the Board, except the Commissioner and any other State employee, shall receive per diem and allowances as provided with respect to occupational licensing boards by G.S. 93B‑5. All per diem and travel expenses shall be paid exclusively out of the fees received by the Board as authorized by this Part. In no case shall any salary, expense, or other obligation of the Board be charged against the General Fund of the State of North Carolina. All moneys and receipts shall be kept in a special fund by and for the use of the Board for the exclusive purpose of carrying out the provisions of this Part. At the end of the fiscal year, the Board shall retain fifteen percent (15%) of the unexpended funds collected and received during that year. The remaining eighty‑five percent (85%) of these funds shall be credited to the General Fund.

(b)        In accordance with the provisions of this Part, the Board shall have the following powers and duties:

(1)        To issue licenses to manufacturers, dealers, salespersons, and set‑up contractors.

(2)        To require that an adequate bond or other security be posted by all licensees, except manufactured housing salespersons.

(3)        To receive and resolve complaints from buyers of manufactured homes and from persons in the manufactured housing industry, in connection with the warranty, warranty service, licensing requirements or any other provision under this Part.

(4)        To adopt rules in accordance with Chapter 150B of the General Statutes as are necessary to carry out the provisions of this Part.

(5)        To file against the bond posted by a licensee for warranty repairs and service on behalf of a buyer.

(6)        To request that the Department of Justice conduct criminal history checks of applicants for licensure pursuant to G.S. 114‑19.13.

(7)        To conduct random audits of dealer escrow or trust accounts. (1981, c. 952, s. 2; 1983, c. 717, ss. 107‑109, 114; 1987, c. 429, ss. 6, 7, 19, c. 827, s. 1; 1999‑393, s. 1; 2002‑144, s. 4; 2003‑221, s. 1; 2003‑400, s. 9; 2005‑451, ss. 1, 3.)



§ 143-143.10A. Criminal history checks of applicants for licensure.

§ 143‑143.10A.  Criminal history checks of applicants for licensure.

(a)        Definitions.  The following definitions shall apply in this section:

(1)        Applicant.   A person applying for licensure as a manufactured home manufacturer, dealer, salesperson, or set‑up contractor.

(2)        Criminal history.  A history of conviction of a state or federal crime, whether a misdemeanor or felony, that bears on an applicant's fitness for licensure under this Part. The crimes include the criminal offenses set forth in any of the following Articles of Chapter 14 of the General Statutes: Article 5, Counterfeiting and Issuing Monetary Substitutes; Article 5A, Endangering Executive and Legislative Officers; Article 6, Homicide; Article 7A, Rape and Other Sex Offenses; Article 8, Assaults; Article 10, Kidnapping and Abduction; Article 13, Malicious Injury or Damage by Use of Explosive or Incendiary Device or Material; Article 14, Burglary and Other Housebreakings; Article 15, Arson and Other Burnings; Article 16, Larceny; Article 17, Robbery; Article 18, Embezzlement; Article 19, False Pretenses and Cheats; Article 19A, Obtaining Property or Services by False or Fraudulent Use of Credit Device or Other Means; Article 19B, Financial Transaction Card Crime Act; Article 20, Frauds; Article 21, Forgery; Article 26, Offenses Against Public Morality and Decency; Article 26A, Adult Establishments; Article 27, Prostitution; Article 28, Perjury; Article 29, Bribery; Article 31, Misconduct in Public Office; Article 35, Offenses Against the Public Peace; Article 36A, Riots and Civil Disorders; Article 39, Protection of Minors; Article 40, Protection of the Family; Article 59, Public Intoxication; and Article 60, Computer‑Related Crime. The crimes also include possession or sale of drugs in violation of the North Carolina Controlled Substances Act in Article 5 of Chapter 90 of the General Statutes and alcohol‑related offenses including sale to underage persons in violation of G.S. 18B‑302 or driving while impaired in violation of G.S. 20‑138.1 through G.S. 20‑138.5. In addition to the North Carolina crimes listed in this subdivision, such crimes also include similar crimes under federal law or under the laws of other states.

(b)        All applicants for licensure shall consent to a criminal history record check. Refusal to consent to a criminal history record check may constitute grounds for the Board to deny licensure to an applicant. The Board shall ensure that the State and national criminal history of an applicant is checked. Applicants shall obtain criminal record reports from one or more reporting services designated by the Board to provide criminal record reports. Each applicant is required to pay the designated service for the cost of the criminal record report. In the alternative, the Board may provide to the North Carolina Department of Justice the fingerprints of the applicant to be checked, a form signed by the applicant consenting to the criminal record check and the use of fingerprints and other identifying information required by the State or National Repositories of Criminal Histories, and any additional information required by the Department of Justice. The Board shall keep all information obtained pursuant to this section confidential.

(c)        If an applicant's criminal history record check reveals one or more convictions listed under subdivision (a)(2) of this section, the conviction shall not automatically bar licensure. The Board shall consider all of the following factors regarding the conviction:

(1)        The level of seriousness of the crime.

(2)        The date of the crime.

(3)        The age of the person at the time of the conviction.

(4)        The circumstances surrounding the commission of the crime, if known.

(5)        The nexus between the criminal conduct of the person and the job duties of the position to be filled.

(6)        The person's prison, jail, probation, parole, rehabilitation, and employment records since the date the crime was committed.

(7)        The subsequent commission by the person of a crime listed in subdivision (a)(2) of this section.

If, after reviewing these factors, the Board determines that the applicant's criminal history disqualifies the applicant for licensure, the Board may deny licensure of the applicant. The Board may disclose to the applicant information contained in the criminal history record check that is relevant to the denial. The Board shall not provide a copy of the criminal history record check to the applicant. The applicant shall have the right to appear before the Board to appeal the Board's decision. However, an appearance before the full Board shall constitute an exhaustion of administrative remedies in accordance with Chapter 150B of the General Statutes.

(d)        Limited Immunity.  The Board, its officers, and employees, acting in good faith and in compliance with this section, shall be immune from civil liability for denying licensure to an applicant based on information provided in the applicant's criminal history record check. (2003‑400, s. 8; 2005‑451, s. 1; 2007‑416, s. 1.)



§ 143-143.11. License required; application for license.

§ 143‑143.11.  License required; application for license.

(a)        It shall be unlawful for any manufactured home manufacturer, dealer, salesperson, or set‑up contractor to engage in business as such in this State without first obtaining a license from the Board for each place of business operated by the licensee, as provided in this Part. The fact that a person is licensed by the Board as a set‑up contractor or a dealer does not preempt any other licensing boards' applicable requirements for that person.

(b)        Application for the license shall be made to the Board at such time, in such form, and contain information the Board requires, and shall be accompanied by the fee established by the Board. The fee shall not exceed three hundred fifty dollars ($350.00) for each license issued. In addition to the license fee, the Board may also charge an applicant a fee to cover the cost of the criminal history record check required by G.S. 143‑143.10A.

(c)        In the application, the Board shall require information relating to the matters set forth in G.S. 143‑143.13 as grounds for refusal of a license, and information relating to other pertinent matters consistent with safeguarding the public interest. All of this information shall be considered by the Board in determining the fitness of the applicant. Once the Board has determined that an applicant is fit, the Board must provide the applicant a license for each place of business operated by the applicant.

(d)        All licenses shall expire, unless revoked or suspended, on June 30 of each year following the date of issue.

(e)        Every licensee shall, on or before the first day of July of each year, obtain a renewal of a license for the next year by applying to the Board, completing the necessary hours of continuing education required under G.S. 143‑143.11B, and paying the required renewal fee for each place of business operated by the licensee. The renewal fee shall not exceed three hundred fifty dollars ($350.00) for each license issued. Upon failure to renew by the first day of July, a license automatically expires. The license may be renewed at any time within one year after its lapse upon payment of the renewal fee and a late filing fee. The late filing fee shall not exceed three hundred fifty dollars ($350.00).

(f)         Repealed by Session Laws 2005‑297, s. 1, effective August 22, 2005.

(g)        Notwithstanding the provisions of subsection (a), the Board may provide by rule that a manufactured home salesperson will be allowed to engage in business during the time period after making application for a license but before such license is granted.

(h)        As a prerequisite to obtaining a license under this Part, a person may be required to pass an examination prescribed by the Board that is based on the Code, this Part, and any other subject matter considered relevant by the Board.  (1981, c. 952, s. 2; 1985, c. 487, s. 1; 1987, c. 429, s. 19; 1987 (Reg. Sess., 1988), c. 1039, ss. 2, 3; 1989, c. 485, s. 44; 1991, c. 644, s. 35; 1999‑393, s. 1; 2003‑400, s. 10; 2005‑297, s. 1.; 2005‑451, s. 1; 2009‑451, s. 21.4.)



§ 143-143.11A. Notification of change of address, control of ownership, and bankruptcy.

§ 143‑143.11A.  Notification of change of address, control of ownership, and bankruptcy.

(a)        Every applicant for a license shall inform the Board of the applicant's business address. Every licensee shall give written notification to the Board of any change in the licensee's business address, for whatever reason, within 10 business days after the licensee moves to a new address or a change in the address takes place. A violation of this subsection shall not constitute grounds for revocation, suspension, or non‑renewal of a license or for the imposition of any other penalty by the Board.

(b)        Notwithstanding any other provision of law, whenever the Board is authorized or required to give notice to a licensee under this Part, the notice may be delivered personally to the licensee or sent by first‑class mail to the licensee at the address provided to the Board under subsection (a) of this section. Notice shall be deemed given four days after mailing, and any Department employee may certify that notice has been given.

(c)        Every person licensed under this Part, except for a person licensed as a manufactured home salesperson, shall give written notification to the Board of any change in ownership or control of the licensee's business within 30 business days after the change. A "change in ownership or control" means the sale or conveyance of the capital stock of the business or of an owner's interest in the business, which operates to place a person or group of persons, not previously in control of the business, in effective control of the business. A violation of this subsection shall not constitute grounds for revocation, suspension, or nonrenewal of a license or for the imposition of any other penalty by the Board.

(d)        Upon the filing for protection under the United States Bankruptcy Code by any licensee, or by any business in which the licensee holds a position of employment, management or ownership, the licensee shall notify the Board of the filing of protection within three business days after the filing. Upon the appointment of a receiver by a court of this State for any licensee, or for any business in which the licensee holds a position of employment, management, or ownership the licensee shall notify the Board of the appointment within three business days after the appointment. (1999‑393, s. 1; 2000‑122, s. 9; 2005‑451, s. 1.)



§ 143-143.11B. Continuing education.

§ 143‑143.11B.  Continuing education.

(a)        The Board may establish programs and requirements of continuing education for licensees, but shall not require licensees to complete more than eight credit hours of continuing education. Before the renewal of a license, a licensee shall present evidence to the Board that the licensee has completed the required number of continuing education hours in courses approved by the Board during the two months immediately preceding the expiration of the licensee's license. No member of the Board shall provide or sponsor a continuing education course under this section while that person is serving on the Board.

(b)        The Board may establish nonrefundable fees for the purpose of providing staff and resources to administer continuing education programs, and may establish nonrefundable course application fees, not to exceed one hundred fifty dollars ($150.00), for the Board's review and approval of proposed continuing education courses. The Board may charge the sponsor of an approved course a nonrefundable fee not to exceed seventy‑five dollars ($75.00) for the annual renewal of course approval. The Board may also require a course sponsor to pay a fee, not to exceed five dollars ($5.00) per credit hour per licensee, for each licensee completing an approved continuing education course conducted by the sponsor. The Board may award continuing education credit for a course that has not been approved by the Board or for related educational activity and may prescribe the procedures for a licensee to submit information on the course or related educational activity for continuing education credit. The Board may charge the licensee a fee not to exceed fifty dollars ($50.00) for each course or activity submitted.

(c)        The Board may adopt any reasonable rules not inconsistent with this Part to give purpose and effect to the continuing education requirement, including rules that govern:

(1)        The content and subject matter of continuing education courses.

(2)        The criteria, standards, and procedures for the approval of courses, course sponsors, and course instructors.

(3)        The methods of instruction.

(4)        The computation of course credit.

(5)        The ability to carry forward course credit from one year to another.

(6)        The waiver of or variance from the continuing education requirement for hardship or other reasons.

(7)        The procedures for compliance and sanctions for noncompliance.

(d)        The license of any person who fails to comply with the continuing education requirements under this section shall lapse. The Board may, for good cause shown, grant extensions of time to licensees to comply with these requirements. Any licensee who, after obtaining an extension, offers evidence satisfactory to the Board that he or she has satisfactorily completed the required continuing education courses shall be deemed in compliance with this section.

(e)        A manufactured home manufacturer or manufacturer is exempt from the requirements of this section. (1999‑393, s. 1; 2001‑421, s. 2.2; 2005‑451, s. 1.)



§ 143-143.12. Bond required.

§ 143‑143.12.  Bond required.

(a)        A person licensed as a manufactured home salesperson shall not be required to furnish a bond, but each applicant approved by the Board for license as a manufacturer, dealer, or set‑up contractor shall furnish a corporate surety bond, cash bond or fixed value equivalent in the following amounts:

(1)        For a manufacturer, two thousand dollars ($2,000) per manufactured home manufactured in the prior license year, up to a maximum of one hundred thousand dollars ($100,000). When no manufactured homes were produced in the prior year, the amount required shall be based on the estimated number of manufactured homes to be produced during the current year.

(2)        For a dealer who has one place of business, the amount shall be thirty‑five thousand dollars ($35,000).

(3)        For a dealer who has more than one place of business, the amount shall be twenty‑five thousand dollars ($25,000) for each additional place of business.

(4)        For a set‑up contractor, the amount shall be ten thousand dollars ($10,000).

(b)        A corporate surety bond shall be approved by the Board as to form and shall be conditioned upon the obligor faithfully conforming to and abiding by the provisions of this Part. A cash bond or fixed value equivalent shall be approved by the Board as to form and terms of deposits in order to secure the ultimate beneficiaries of the bond. A corporate surety bond shall be for a one‑year period, and a new bond or a proper continuation certificate shall be delivered to the Board at the beginning of each subsequent one‑year period.

(c)        Any buyer of a manufactured home who suffers any loss or damage by any act of a licensee that constitutes a violation of this Part may institute an action to recover against the licensee and the surety.

(d)        The Board may adopt rules to assure satisfaction of claims. (1981, c. 952, s. 2; 1985, c. 487, s. 2; 1987, c. 429, s. 19; c. 827, s. 223; 1999‑393, s. 1; 2000‑122, s. 8; 2005‑451, s. 1.)



§ 143-143.13. Grounds for denying, suspending, or revoking licenses; civil penalties.

§ 143‑143.13.  Grounds for denying, suspending, or revoking licenses; civil penalties.

(a)        A license may be denied, suspended or revoked by the Board on any one or more of the following grounds:

(1)        Making a material misstatement in application for license.

(2)        Failing to post an adequate corporate surety bond, cash bond or fixed value equivalent.

(3)        Engaging in the business of manufactured home manufacturer, dealer, salesperson, or set‑up contractor without first obtaining a license from the Board.

(4)        Failing to comply with the warranty service obligations and claims procedure established by this Part.

(5)        Failing to comply with the set‑up requirements established by this Part.

(6)        Failing or refusing to account for or to pay over moneys or other valuables belonging to others that have come into licensee's possession arising out of the sale of manufactured homes.

(6a)      Failing to comply with the escrow or trust account provisions of Part 2 of this Article.

(7)        Using unfair methods of competition or committing unfair or deceptive acts or practices.

(8)        Failing to comply with any provision of this Part.

(9)        Failing to appear for a hearing before the Board or for a prehearing conference with a person or persons designated by the Board after proper notice or failing to comply with orders of the Board issued pursuant to this Part.

(10)      Employing unlicensed salespersons.

(11)      Offering for sale manufactured homes manufactured or assembled by unlicensed manufacturers or selling manufactured homes to unlicensed dealers for sale to buyers in this State.

(12)      Conviction of any crime listed in G.S. 143‑143.10A.

(13)      Having had a license revoked, suspended or denied by the Board; or having had a license revoked, suspended or denied by a similar entity in another state; or engaging in conduct in another state which conduct, if committed in this State, would have been a violation under this Part.

(14)      Employing or contracting with any person to perform setups who is not licensed by the Board as a set‑up contractor.

(b)        Repealed by Session Laws 1985, c. 666, s. 38.

(c)        In addition to the authority to deny, suspend, or revoke a license under this Part the Board may impose a civil penalty upon any person violating the provisions of this Part. Upon a finding by the Board of a violation of this Part, the Board shall order the payment of a penalty of not less than one hundred dollars ($100.00) nor more than five hundred dollars ($500.00). In determining the amount of the penalty, the Board shall consider the degree and extent of harm caused by the violation, the amount of money that inured to the benefit of the violator as a result of the violation, whether the violation was committed willfully, and the prior record of the violator in complying or failing to comply with laws, rules, or orders applicable to the violator. Each day during which a violation occurs shall constitute a separate offense. The penalty shall be payable to the Board. The Board shall remit the clear proceeds of penalties provided for in this subsection to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

Payment of the civil penalty under this section shall be in addition to payment of any other penalty for a violation of the criminal laws of this State. Nothing in this subsection shall prevent the Board from negotiating a mutually acceptable agreement with any person as to the status of the person's license or certificate or as to any civil penalty. (1981, c. 952, s. 2; 1985, c. 487, ss. 3 to 5; c. 666, s. 38; 1985 (Reg. Sess., 1986), c. 1027, s. 51; 1987, c. 429, s. 19; 1989, c. 485, s. 45; 1991, c. 644, s. 34; 1998‑215, s. 92; 1999‑393, s. 1; 2003‑400, s. 11; 2005‑451, ss. 1, 4.)



§ 143-143.14. Hearings; rules.

§ 143‑143.14.  Hearings; rules.

(a)        License suspensions, revocations, and renewal refusals are subject to the provisions of Chapter 150B of the General Statutes.

(b)        If the Board finds that an applicant has not met the requirements for licensure, the Board shall refuse to issue the applicant a license and shall notify the applicant in writing of the denial and the grounds for the denial. The application may also be denied for any reason for which a license may be suspended or revoked or not renewed under G.S. 143‑143.13. Within 30 days after receipt of a notification that an application for a license has been denied, the applicant may make a written request for a review by a member of the Department staff designated by the chair of the Board to determine the reasonableness of the Board's action. The review shall be completed without undue delay, and the applicant shall be notified promptly in writing as to the outcome of the review. Within 30 days after service of the notification as to the outcome, the applicant may make a written request for a hearing under Article 3A of Chapter 150B of the General Statutes if the applicant disagrees with the outcome.

(c)        The Board may adopt rules for hearings and prehearing conferences under this Part, and the rules may include provisions for prefiled evidence, the use of evidence, testimony of parties, prehearing statements, prehearing conference procedures, settlement conference procedures, discovery, subpoenas, sanctions, motions, intervention, consolidation of cases, continuances, and the rights and responsibilities of parties and witnesses. (1981, c. 952, s. 2; 1987, c. 429, s. 19; 1993, c. 504, s. 34; 1993 (Reg. Sess., 1994), c. 678, s. 34; 1999‑393, s. 1; 2005‑451, s. 1.)



§ 143-143.15. Set-up requirements.

§ 143‑143.15.  Set‑up requirements.

(a)        Manufactured homes shall be set up in accordance with the standards adopted by the Commissioner.

(b)        If a manufactured home is insured against damage caused by windstorm and subsequently sustains windstorm damage that indicates the manufactured home was not set up in the manner required by this section, the insurer issuing the insurance policy on the manufactured home shall not be relieved from meeting the obligations specified in the insurance policy with respect to such damage on the basis that the manufactured home was not properly set up. (1981, c. 952, s. 2; 1987, c. 429, s. 8; 1999‑393, s. 1; 2005‑451, s. 1.)



§ 143-143.16. Warranties.

§ 143‑143.16.  Warranties.

Each manufacturer, dealer and supplier of manufactured homes shall warrant each new manufactured home sold in this State in accordance with the warranty requirements prescribed by this section for a period of at least 12 months, measured from the date of delivery of the manufactured home to the buyer. The warranty requirements for each manufacturer, dealer, supplier and set‑up contractor of manufactured homes are as follows:

(1)        The manufacturer warrants that all structural elements, plumbing systems, heating, cooling and fuel burning systems, electrical systems, and any other components included by the manufacturer are manufactured and installed free from substantial defects.

(2)        The dealer warrants:

a.         That any modifications or alterations made to the manufactured home by the dealer or authorized by the dealer are free from substantial defects. Alterations or modifications made by a dealer shall relieve the manufacturer of warranty responsibility as to the item altered or modified and any resulting damage.

b.         That a setup performed by the dealer on the manufactured home is performed in compliance with the Code.

c.         That the setup and transportation of the manufactured home by the dealer did not result in substantial defects.

(3)        The supplier warrants that any warranties generally offered in the ordinary sale of his product to consumers shall be extended to buyers of manufactured homes. The manufacturer's warranty shall remain in effect notwithstanding the existence of a supplier's warranty.

(4)        The set‑up contractor warrants that the manufactured home is set up in compliance with the Code and that the setup did not result in any substantial defects. (1981, c. 952, s. 2; 1987, c. 429, s. 9; 1999‑393, s. 1; 2005‑451, s. 1.)



§ 143-143.17. Presenting claims for warranties and substantial defects.

§ 143‑143.17.  Presenting claims for warranties and substantial defects.

(a)        Whenever a claim for warranty service or about a substantial defect is made to a licensee, it shall be handled as provided in this Part. The licensee shall make a record of the name and address of each claimant and the date, substance, and disposition of each claim about a substantial defect. The licensee may request that a claim be in writing, but must nevertheless record it as provided above, and may not delay service pending receipt of the written claim.

(b)        When the licensee notified is not the responsible party, he shall in writing immediately notify the claimant and the responsible party of the claim. When a responsible party is asked to remedy defects, it may not fail to remedy those defects because another party may also be responsible. Nothing in this section prevents a party from obtaining compensation by way of contribution or subrogation from another responsible party in accordance with any other provision of law or contract.

(c)        Within the time limits provided in this Part, the licensee shall either resolve the claim or determine that it is not justified. At any time a licensee determines that a claim for warranty service is not justified in whole or in part he shall immediately notify the claimant in writing that the claim or part of the claim is rejected and why, and shall inform the claimant that he is entitled to complain to the Board, for which a complete mailing address shall be provided. (1981, c. 952, s. 2; 1987, c. 429, s. 19; 1999‑393, s. 1; 2005‑451, s. 1.)



§ 143-143.18. Warranty service.

§ 143‑143.18.  Warranty service.

(a)        When a service agreement exists between or among a manufacturer, dealer and supplier to provide warranty service, the agreement shall specify which party is to remedy warranty defects. Every service agreement shall be in writing. Nothing contained in such an agreement shall relieve the responsible party, as provided by this Part, of responsibility to perform warranty service. However, any licensee undertaking by such agreement to perform the warranty service obligations of another shall thereby himself become responsible both to that other licensee and to the buyer for his failure adequately to perform as agreed.

(b)        When no service agreement exists for warranty service, the responsible party as designated by this Part is responsible for remedying the warranty defect.

(c)        A substantial defect shall be remedied within 45 days after the receipt of written notification from the claimant. If no written notification is given, the defect shall be remedied within 45 days after the mailing of notification by the Board, unless the claim is unreasonable or bona fide reasons exist for not remedying the defect within the 45‑day period. The responsible party shall respond to the claimant in writing with a copy to the Board stating its reasons for not promptly remedying the defect and stating what further action is contemplated by the responsible party. Notwithstanding the foregoing provisions of this subsection, defects, which constitute an imminent safety hazard to life and health shall be remedied within five working days of receipt of the written notification of the warranty claim. An imminent safety hazard to life and health shall include but not be limited to (i) inadequate heating in freezing weather; (ii) failure of sanitary facilities; (iii) electrical shock, leaking gas; or (iv) major structural failure. The Board may suspend this five‑day time period in the event of widespread defects or damage resulting from adverse weather conditions or other natural catastrophes.

(d)        When the person remedying the defect is not the responsible party as designated by the provisions of this Part, he shall be entitled to reasonable compensation paid to him by the responsible party. Conduct that coerces or requires a nonresponsible party to perform warranty service is a violation of this Part.

(e)        Warranty service shall be performed at the site at which the manufactured home is initially delivered to the buyer, except for components which can be removed for service without substantial expense or inconvenience to the buyer.

(f)         Any dealer, manufacturer or supplier may complain to the Board when warranty service obligations under this Part are not being enforced. (1981, c. 952, s. 2; 1987, c. 429, ss. 17, 19; 1999‑393, s. 1; 2005‑451, s. 1.)



§ 143-143.19. Dealer alterations.

§ 143‑143.19.  Dealer alterations.

(a)        No alteration or modification shall be made to a manufactured home by a dealer after shipment from the manufacturer's plant, unless such alteration or modification is authorized by this Part or the manufacturer. The dealer shall ensure that all authorized alterations and modifications are performed, if so required, by qualified persons as defined in subsection (d). An unauthorized alteration or modification performed by a dealer or his agent or employee shall place primary warranty responsibility for the altered or modified item upon the dealer. If the manufacturer fulfills or is required to fulfill the warranty on the altered or modified item, he shall be entitled to recover damages in the amount of his cost and attorney's fee from the dealer.

(b)        An unauthorized alteration or modification of a manufactured home by the owner or his agent shall relieve the manufacturer of responsibility to remedy defects caused by such alteration or modification. A statement to this effect, together with a warning specifying those alterations or modifications which should be performed only by qualified personnel in order to preserve warranty protection, shall be displayed clearly and conspicuously on the face of the warranty. Failure to display such statement shall result in warranty responsibility on the manufacturer.

(c)        The Board is authorized to adopt rules in accordance with Chapter 150B of the General Statutes that define the alterations or modifications which must be made by qualified personnel. The Board may require qualified personnel only for those alterations and modifications which could substantially impair the structural integrity or safety of the manufactured home.

(d)        In order to be designated as a person qualified to alter or modify a manufactured home, a person must comply with State licensing or competency requirements in skills relevant to performing alterations or modifications on manufactured homes. (1981, c. 952, s. 2; 1987, c. 429, s. 19; c. 827, s. 1; 1999‑393, s. 1; 2005‑451, s. 1.)



§ 143-143.20. Disclosure of manner used in determining length of manufactured homes.

§ 143‑143.20.  Disclosure of manner used in determining length of manufactured homes.

In any advertisement or other communication regarding the length of a manufactured home, a manufacturer or dealer shall not include the coupling mechanism in describing the length of the home. (1981, c. 952, s. 2; 2005‑451, s. 1.)



§ 143-143.20A. Display of pricing on manufactured homes.

§ 143‑143.20A.  Display of pricing on manufactured homes.

(a)        If the manufacturer of a manufactured home publishes a manufacturer's suggested retail price, that price shall be displayed near the front entrance of the manufactured home.

(b)        Each manufactured home dealer shall prominently display a sign and provide to each buyer a notice, developed by the North Carolina Manufactured Housing Board, containing information about the Board, including how to file a consumer complaint with the Board and the warranties and protections provided for each new manufactured home under federal and State law. (2003‑400, s. 6; 2005‑451, s. 1.)



§ 143-143.21: Repealed by Session Laws 1993, c. 409, s. 6.

§ 143‑143.21: Repealed by Session Laws 1993, c. 409, s. 6.



§ 143-143.21A. Purchase agreements; buyer cancellations.

§ 143‑143.21A.  Purchase agreements; buyer cancellations.

(a)        A purchase agreement for a manufactured home shall include all of the following:

(1)        A description of the manufactured home and all accessories included in the purchase.

(2)        The purchase price for the home and all accessories.

(3)        The amount of deposit or other payment toward or payment of the purchase price of the manufactured home and accessories that is made by the buyer.

(4)        The date the retail purchase agreement is signed.

(5)        The estimated terms of financing the purchase, if any, including the estimated interest rate, number of years financed, and monthly payment.

(6)        The buyer's signature.

(7)        The dealer's signature.

(b)        The purchase agreement shall contain, in immediate proximity to the space reserved for the signature of the buyer and in at least ten point, all upper‑case Gothic type, the following statement:

"I UNDERSTAND THAT I HAVE THE RIGHT TO CANCEL THIS PURCHASE BEFORE MIDNIGHT OF THE THIRD BUSINESS DAY AFTER THE DATE THAT I HAVE SIGNED THIS AGREEMENT. I UNDERSTAND THAT THIS CANCELLATION MUST BE IN WRITING. IF I CANCEL THE PURCHASE AFTER THE THREE‑DAY PERIOD, I UNDERSTAND THAT THE DEALER MAY NOT HAVE ANY OBLIGATION TO GIVE ME BACK ALL OF THE MONEY THAT I PAID THE DEALER. I UNDERSTAND ANY CHANGE TO THE TERMS OF THE PURCHASE AGREEMENT BY THE DEALER WILL CANCEL THIS AGREEMENT."

(c)        At the time the deposit or other payment toward or payment for the purchase price is received by the dealer, the dealer shall give the buyer a copy of the purchase agreement and a completed form in duplicate, captioned "Notice of Cancellation," which shall be attached to the purchase agreement, be easily detachable, and explain the buyer's right to cancel the purchase and how that right can be exercised.

(d)        The dealer shall return the deposit or other payment toward or payment for the purchase price to the buyer if the buyer cancels the purchase before midnight of the third business day after the date the buyer signed the purchase agreement or if any of the material terms of the purchase agreement are changed by the dealer. To make the cancellation effective, the buyer shall give the dealer written notice of the buyer's cancellation of the purchase. The dealer shall return the deposit or other payment toward or payment for the purchase price to the buyer within seven business days, or 15 business days when payment is by personal check, after receipt of the notice of cancellation or within three business days of any change by the dealer of the purchase agreement. For purposes of this section, "business day" means any day except Sunday and legal holidays. Each time the dealer gives the buyer a new set of financing terms, unless the financing terms are more favorable to the buyer, the buyer shall be given another three‑day cancellation period. The dealer shall not commence setup procedures until after the final three‑day cancellation period has expired.

(e)        If the buyer cancels the purchase after the three‑day cancellation period, but before the sale is completed, and if:

(1)        The manufactured home is in the dealer's inventory, the dealer may retain from the deposit or other payment received from the buyer actual damages up to a maximum of ten percent (10%) of the purchase price; or

(2)        The manufactured home is specially ordered from the manufacturer for the buyer, the dealer may retain actual damages up to the full amount of the buyer's deposit or other payment received from the buyer.

(f)         Repealed by Session Laws 2005‑451, s. 5, effective April 1, 2006. (1993, c. 409, s. 7; 1999‑393, s. 1; 2003‑400, s. 7; 2005‑451, ss. 1, 5; 2006‑259, s. 24.5.)



§ 143-143.21B. Dealer cancellation; deposit refund.

§ 143‑143.21B.  Dealer cancellation; deposit refund.

A dealer shall refund to a buyer the full amount of a deposit on the purchase of a manufactured home if the buyer has fulfilled his obligations under the purchase agreement and the dealer cancels the purchase at any time. (1998‑211, s. 37; 2005‑451, s. 1.)



§ 143-143.22. Inspection of service records.

§ 143‑143.22.  Inspection of service records.

The Board may inspect the service records of a manufacturer, dealer, supplier or set‑up contractor relating to a written warranty claim or complaint made to the Board against the manufacturer, dealer, supplier, or set‑up contractor. Every licensee shall send to the Board upon request within 10 days a copy of every document or record pertinent to any complaint or claim for service. (1981, c. 952, s. 2; 1999‑393, s. 1; 2005‑451, s. 1.)



§ 143-143.23. Other remedies not excluded.

§ 143‑143.23.  Other remedies not excluded.

Nothing in this Part, rules adopted by the Board, or any action of the Board shall limit any right or remedy available to the buyer or any power or duty of the Attorney General. (1981, c. 952, s. 2; 1987, c. 429, s. 19; 1999‑393, s. 1; 2005‑451, s. 1.)



§ 143-143.24. Engaging in business without license a Class 1 misdemeanor.

§ 143‑143.24.  Engaging in business without license a Class 1 misdemeanor.

If any person shall unlawfully act as a manufactured home manufacturer, dealer, salesperson, or set‑up contractor without first obtaining a license from the Board, as provided in this Part, he shall be guilty of a Class 1 misdemeanor. (1985, c. 487, s. 6; 1987, c. 429, s. 19; 1993, c. 539, s. 1010; 1994, Ex. Sess., c. 24, s. 14(c); 1999‑393, s. 1; 2005‑451, s. 1.)



§ 143-143.25. Staff support for Board.

§ 143‑143.25.  Staff support for Board.

The Manufactured Building Division of the Department shall provide clerical and other staff services required by the Board; and shall administer and enforce all provisions of this Part and all rules adopted under this Part, subject to the direction of the Board; except for powers and duties delegated by this Part to local units of government, other State agencies, or to any persons. (1991, c. 644, s. 36; 1999‑393, s. 1; 2005‑451, s. 1.)



§§ 143-143.26 through 143-143.49: Reserved for future codification purposes.

§§ 143‑143.26 through 143‑143.49: Reserved for future codification purposes.



§ 143-143.50. Escrow or trust account required.

Part 2. Buyer Deposit, Escrow or Trust Accounts.

§ 143‑143.50.  Escrow or trust account required.

(a)        Dealers shall maintain buyers' deposits in an escrow or trust account with a bank. A dealer shall not commingle any other funds with buyers' deposits in the escrow or trust account.

(b)        Dealers shall notify the Board in writing when the escrow or trust account is established. The notification shall include the name and number of the account and the name and location of the bank holding the account.

(c)        All buyer funds shall be placed in the escrow or trust account no later than the close of the third banking business day after receipt.

(d)        Dealers shall provide buyers with a receipt for all buyer deposits received by the dealer. The receipt shall include the amount of the buyer deposit, the date the deposit was provided to the dealer, and the name and address of the bank where the buyer's funds will be deposited. (2005‑451, s. 6.)



§ 143-143.51. Use of escrow or trust funds; penalty for violations.

§ 143‑143.51.  Use of escrow or trust funds; penalty for violations.

(a)        Buyer funds in the dealer's escrow or trust account shall be held for the benefit of the buyer and may only be used for purposes authorized under the contractual obligations of the dealer to the buyer. No buyer funds in the dealer's escrow or trust account may be used by the dealer until after all the terms set forth in G.S. 143‑143.21A are finalized and after the three‑day right of cancellation period as set forth in G.S. 143‑143.21A has expired. The dealer may use buyer funds to complete the steps necessary for site preparation of property, when approved in writing in advance by the buyer. Buyer funds in the dealer's escrow or trust account shall be promptly returned to the buyers when the buyer is entitled to return of the funds in accordance with G.S. 143‑143.21A.

(b)        Notwithstanding any other provision of law and in addition to any other sanction the Board may impose under this Article, if the Board finds that a dealer has used a buyer's funds for a purpose that is not authorized under subsection (a) of this section or if the Board finds that a dealer has failed to place deposits in the dealer's escrow or trust account, the Board may fine the dealer or order restitution to the buyer in an amount up to the amount that the dealer misappropriated or failed to place in the account. (2005‑451, s. 6.)



§ 143-143.52. Minimum requirements for dealer records for escrow or trust accounts at banks.

§ 143‑143.52.  Minimum requirements for dealer records for escrow or trust accounts at banks.

The records required for escrow or trust accounts maintained at a bank shall consist of the following and be maintained for a period of five years from the date of purchase:

(1)        All bank receipts or deposit slips listing the source and date of receipt of all funds deposited in the account and the name of the buyer to whom the funds belong.

(2)        All cancelled checks or other instruments drawn on the account, or printed digital images thereof furnished by the bank, showing the amount, date, and recipient of the disbursement.

(3)        All instructions or authorizations to transfer, disburse, or withdraw funds from the escrow or trust account.

(4)        All bank statements and other documents received from the bank with respect to the escrow or trust account, including notices of return or dishonor of any instrument drawn on the account against insufficient funds.

(5)        A ledger containing a record of receipts and disbursements for each buyer from whom and for whom funds are received and showing the current balance of funds held in the escrow or trust account for each buyer. (2005‑451, s. 6.)



§ 143-143.53. Accountings for escrow or trust funds.

§ 143‑143.53.  Accountings for escrow or trust funds.

Upon the request of the buyer, the dealer shall provide to the buyer a written accounting of the receipts and disbursements of all escrow or trust funds upon the complete disbursement of the escrow or trust accounts. (2005‑451, s. 6.)



§ 143-143.54. Audits and record inspection.

§ 143‑143.54.  Audits and record inspection.

All financial records required by this Part shall be subject to audit for cause and to random audit at the discretion of and by the Board, the Commissioner, or the Attorney General. The Board may inspect these records periodically, without prior notice and may also inspect these records whenever the Board determines that the records are pertinent to an investigation of any complaint against a licensee. The dealer shall provide written authorization to the bank that holds the escrow or trust account to release any and all requested information relative to the account to the parties authorized under this section to inspect those records. (2005‑451, s. 6.)



§ 143-144. Short title.

Article 9B.

Uniform Standards Code For Manufactured Homes.

§ 143‑144.  Short title.

This Article shall be known and may be cited as "The Uniform Standards for Manufactured Homes Act." (1969, c. 961, s. 1; 1985, c. 487, s. 7; 1987, c. 429, s. 19; 1999‑393, s. 2.)



§ 143-145. Definitions.

§ 143‑145.  Definitions.

The following definitions apply in this Article:

(1)        Act.  The National Manufactured Housing Construction and Safety Standards Act of 1974, 42 U.S.C. § 5401, et seq., federal regulations adopted under the Act, and any laws enacted by the United States Congress that supersede or supplement the Act.

(2)        Commissioner.  The Commissioner of Insurance of the State of North Carolina or an authorized designee of the Commissioner.

(3)        Repealed by Session Laws 1999‑393, s. 2.

(4)        HUD.  The United States Department of Housing and Urban Development or any successor agency.

(5)        Inspection department.  A North Carolina city or county building inspection department authorized by Chapter 160A or Chapter 153A of the General Statutes.

(6)        Label.  The form of certification required by HUD to be permanently affixed to each transportable section of each manufactured home manufactured for sale to a purchaser in the United States to indicate that the manufactured home conforms to all applicable federal construction and safety standards.

(7)        Manufactured home.  A structure, transportable in one or more sections, which in the traveling mode is eight body feet or more in width, or 40 body feet or more in length, or, when erected on site, is 320 or more square feet; and which is built on a permanent chassis and designed to be used as a dwelling, with or without permanent foundation when connected to the required utilities, including the plumbing, heating, air conditioning and electrical systems contained therein. "Manufactured home" includes any structure that meets all of the requirements of this subsection except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the Secretary of HUD and complies with the standards established under the Act.

For manufactured homes built before June 15, 1976, "manufactured home" means a portable manufactured housing unit designed for transportation on its own chassis and placement on a temporary or semipermanent foundation having a measurement of over 32 feet in length and over eight feet in width. "Manufactured home" also means a double‑wide manufactured home, which is two or more portable manufactured housing units designed for transportation on their own chassis that connect on site for placement on a temporary or semipermanent foundation having a measurement of over 32 feet in length and over eight feet in width.

(8)        Repealed by Session Laws 1999‑393, s. 2. (1969, c. 961, s. 2; 1971, c. 1172, s. 1; 1985, c. 487, s. 7; 1987, c. 429, ss. 10, 19; 1999‑393, s. 2.)



§ 143-146. Statement of policy; rule-making power.

§ 143‑146.  Statement of policy; rule‑making power.

(a)        Manufactured homes, because of the manner of their construction, assembly and use and that of their systems, components and appliances (including heating, plumbing and electrical systems) like other finished products having concealed vital parts may present hazards to the health, life and safety of persons and to the safety of property unless properly manufactured. In the sale of manufactured homes, there is also the possibility of defects not readily ascertainable when inspected by purchasers. It is the policy and purpose of this State to provide protection to the public against those possible hazards, and for that purpose to forbid the manufacture and sale of new manufactured homes, which are not so constructed as to provide reasonable safety and protection to their owners and users. This Article provides to the Commissioner all necessary authority to enable the State to obtain approval as a State Administrative Agency under the provisions of the Act.

(b)        through (d) Repealed by Session Laws 1999‑393, s. 2.

(e)        The Commissioner may adopt rules to carry out the provisions of the Act and this Article, including rules for consumer complaint procedures and rules for the enforcement of the standards and regulations established and adopted by HUD under the Act. (1969, c. 961, s. 3; 1971, c. 1172, s. 2; 1979, c. 558, ss. 5, 6; 1985, c. 487, s. 7; 1987, c. 429, ss. 11, 12, 18, 19; 1999‑393, s. 2.)



§ 143-147. Structures built under previous standards.

§ 143‑147.  Structures built under previous standards.

The legal status of any structure built before the effective date of the Act shall not be affected by any changes made in this Article by the General Assembly. (1969, c. 961, s. 4; 1971, c. 1172, s. 3; 1985, c. 487, s. 7; 1987, c. 429, s. 19; 1999‑393, s. 2.)



§ 143-148. Certain structures excluded from coverage.

§ 143‑148.  Certain structures excluded from coverage.

The Commissioner may by rule provide for the exclusion of certain structures by certification in accordance with the Act. (1969, c. 961, s. 5; 1971, c. 1172, s. 4; 1979, c. 558, s. 3; 1987, c. 429, s. 13; 1999‑393, s. 2.)



§ 143-149. Necessity for obtaining label for purposes of sale.

§ 143‑149.  Necessity for obtaining label for purposes of sale.

No person shall sell or offer for sale any manufactured home in this State that does not have a label. It is a defense to any prosecution for a violation of this section if a person shows that a certificate of title for the manufactured home as required by G.S. 20‑52 was obtained before June 15, 1976, or produces other satisfactory evidence on file with the North Carolina Division of Motor Vehicles that the manufactured home was manufactured before June 15, 1976. (1971, c. 1172, s. 5; 1985, c. 487, s. 7; 1999‑393, s. 2.)



§ 143-150. No electricity to be furnished units not in compliance.

§ 143‑150.  No electricity to be furnished units not in compliance.

It is unlawful for any person to furnish electricity for use in any manufactured home without first ascertaining that the manufactured home and its electrical supply has been inspected pursuant to G.S. 143‑139 by the inspection authority having jurisdiction and found to comply with the requirements of the State Electrical Code. The certificate of compliance issued by the inspection jurisdiction shall be accepted as evidence of compliance. (1971, c. 1172, s. 6; 1985, c. 487, s. 7; 1993, c. 504, s. 35; 1999‑393, s. 2.)



§ 143-151. Penalties.

§ 143‑151.  Penalties.

(a)        Any person who is found by the Commissioner to have violated the provisions of the Act, this Article, or any rules adopted under this Article, shall be liable for a civil penalty not to exceed one thousand dollars ($1,000) for each violation. Each violation shall constitute a separate violation for each manufactured home or for each failure or refusal to allow or perform an act required by the Act, this Article, or any rules adopted under this Article. The maximum civil penalty may not exceed one million dollars ($1,000,000) for any related series of violations occurring within one year after the date of the first violation. In determining the amount of the penalty, the Commissioner shall consider the degree and extent of harm caused by the violation, the amount of money that inured to the benefit of the violator as a result of the violation, whether the violation was willful, and the prior record of the violator in complying or failing to comply with laws, rules, or orders applicable to the violator. The clear proceeds of civil penalties provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(b)        Any individual, or a director, officer or agent of a corporation who knowingly and willfully violates the Act, this Article, or any rules adopted under this Article in a manner that threatens the health or safety of any purchaser is guilty of a Class I felony. (1971, c. 1172, s. 7; 1979, c. 558, s. 1; 1985, c. 487, s. 7; 1987, c. 429, s. 19; 1993, c. 539, s. 1011; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑215, s. 93; 1999‑393, s. 2.)



§ 143-151.1. Enforcement.

§ 143‑151.1.  Enforcement.

The Commissioner may initiate any appropriate action or proceeding to prevent, restrain, or correct any violation of the Act, this Article, or any rules adopted under this Article. The Commissioner, or any of his deputies or employees, upon showing proper credentials and in the discharge of their duties under this Article, or the Act, is authorized at reasonable hours and without advance notice to enter and inspect all factories, warehouses, or establishments in this State in which manufactured homes are manufactured, stored or held for sale. (1971, c. 1172, s. 8; 1979, c. 558, s. 2; 1985, c. 487, s. 7; 1987, c. 429, ss. 15, 18, 19; 1999‑393, s. 2.)



§ 143-151.2. Fees.

§ 143‑151.2.  Fees.

(a)        The Commissioner shall establish a monitoring inspection fee in an amount required by the Secretary of HUD. This monitoring inspection fee shall be an amount paid by each manufactured home manufacturer in this State for each manufactured home produced by the manufacturer in this State.

(b)        The monitoring inspection fee shall be paid by the manufacturer to the Secretary of HUD or the Secretary's agent. (1979, c. 558, s. 4; 1985, c. 487, s. 7; 1987, c. 429, s. 18; 1999‑393, s. 2.)



§ 143-151.3. Reports.

§ 143‑151.3.  Reports.

Each manufacturer, distributor, and dealer of manufactured homes shall establish and maintain such records, make such reports, and provide such information as the Commissioner or the Secretary of HUD may reasonably require to be able to determine whether the manufacturer, distributor, or dealer has acted or is acting in compliance with this Article, or the Act and shall, upon request of a person designated by the Commissioner or the Secretary of HUD, permit the person to inspect appropriate books, papers, records and documents relevant to determining whether the manufacturer, distributor, or dealer has acted or is acting in compliance with this Article or the Act, and any rules adopted by the Commissioner under this Article. (1979, c. 558, s. 4; 1985, c. 487, s. 7; 1987, c. 429, ss. 18, 19; 1999‑393, s. 2.)



§ 143-151.4. Notification of defects and correction procedures.

§ 143‑151.4.  Notification of defects and correction procedures.

Every manufacturer of manufactured homes shall provide for notification and correction procedures in any manufactured home produced by the manufacturer in accordance with the Act, this Article, and any rules adopted by the Commissioner. (1979, c. 558, s. 4; 1985, c. 487, s. 7; 1987, c. 429, s. 14; 1999‑393, s. 2.)



§ 143-151.5. Prohibited acts.

§ 143‑151.5.  Prohibited acts.

(a)        No person shall:

(1)        Manufacture for sale, lease, sell, offer for sale or lease, or introduce or deliver, or import into the United States, any manufactured home that is manufactured on or after the effective date of any applicable manufactured home construction and safety standard under the Act or this Article and that does not comply with the standard, except as provided in subsections (b), (c), and (d) of this section.

(2)        Fail or refuse to permit access to or copying of records, or fail to make reports or provide information, or fail or refuse to permit entry or inspection, as required under the Act or this Article.

(3)        Fail to furnish notification of any defect as required by the Act or this Article.

(4)        Fail to issue a label or issue a label if the person in the exercise of due care has reason to know that the label is false or misleading in a material respect.

(5)        Fail to comply with a rule adopted or an order issued by the Commissioner under this Article.

(6)        Issue a certification pursuant to G.S. 143‑148 if the person in the exercise of due care has reason to know that the certification is false or misleading in a material respect.

(b)        (1)        Subdivision (a)(1) of this section does not apply to the sale, the offer for sale, or the introduction or delivery of any manufactured home after the first purchase of it in good faith for purposes other than resale.

(2)        Subdivision (a)(1) of this section does not apply to any person who establishes that he did not have reason to know in the exercise of due care that the manufactured home was not in conformity with applicable manufactured home construction and safety standards.

(c)        Subdivision (a)(1) of this section shall not apply to any person who, before the first purchase, holds a certificate of compliance issued by the manufacturer or importer of the manufactured home to the effect that the manufactured home conforms to all applicable manufactured home construction and safety standards, unless the person knows that the manufactured home does not so conform. (1979, c. 558, s. 4; 1985, c. 487, s. 7; 1987, c. 429, ss. 16, 19; 1999‑393, s. 2.)



§ 143-151.6. Reserved for future codification purposes.

§ 143‑151.6.  Reserved for future codification purposes.



§ 143-151.7. Reserved for future codification purposes.

§ 143‑151.7.  Reserved for future codification purposes.



§ 143-151.8. Definitions.

Article 9C.

North Carolina Code Officials Qualification Board.

§ 143‑151.8.  Definitions.

(a)        As used in this Article, unless the context otherwise requires:

(1)        "Board" means the North Carolina Code Officials Qualification Board.

(2)        "Code" means the North Carolina State Building Code and related local building rules approved by the Building Code Council enacted, adopted or approved under G.S. 143‑138, any resolution adopted by a federally recognized Indian Tribe under G.S. 153A‑350.1 in which the Tribe adopts the North Carolina State Building Code and related local building rules, and the standards adopted by the Commissioner of Insurance under G.S. 143‑143.15(a).

(3)        "Code enforcement" means the examination and approval of plans and specifications, or the inspection of the manner of construction, workmanship, and materials for construction of buildings and structures and components thereof, or the enforcement of fire code regulations as an employee of the State or local government or as an employee of a federally recognized Indian Tribe employed to perform inspections on tribal lands under G.S. 153A‑350.1, as an individual contracting with the State or a local government or a federally recognized Indian Tribe who performs inspections on tribal lands under G.S. 153A‑350.1 to conduct inspections, or as an individual who is employed by a company contracting with a county or a city to conduct inspections, except an employee of the State Department of Labor engaged in the administration and enforcement of those sections of the Code which pertain to boilers and elevators, to assure compliance with the State Building Code and related local building rules.

(4)        "Local inspection department" means the agency or agencies of local government, or any government agency of a federally recognized Indian Tribe under G.S. 153A‑350.1, with authority to make inspections of buildings and to enforce the Code and other laws, ordinances, and rules enacted by the State and the local government or a federally recognized Indian Tribe under G.S. 153A‑350.1, which establish standards and requirements applicable to the construction, alteration, repair, or demolition of buildings, and conditions that may create hazards of fire, explosion, or related hazards.

(5)        "Qualified Code‑enforcement official" means a person qualified under this Article to engage in the practice of Code enforcement.

(b)        For purposes of this Article, the population of a city or county shall be determined according to the most current federal census, unless otherwise specified. (1977, c. 531, s. 1; 1987, c. 827, ss. 224, 225; 1989, c. 681, s. 15; 1993, c. 232, s. 4.1; 1999‑78, s. 2; 1999‑372, s. 5; 2001‑421, s. 2.4.)



§ 143-151.9. North Carolina Code Officials Qualification Board established; members; terms; vacancies.

§ 143‑151.9.  North Carolina Code Officials Qualification Board established; members; terms; vacancies.

(a)        There is hereby established the North Carolina Code Officials Qualification Board in the Department of Insurance. The Board shall be composed of 20 members appointed as follows:

(1)        One member who is a city or county manager;

(2)        Two members, one of whom is an elected official representing a city over 5,000 population and one of whom is an elected official representing a city under 5,000 population;

(3)        Two members, one of whom is an elected official representing a county over 40,000 population and one of whom is an elected official representing a county under 40,000 population;

(4)        Two members serving as building officials with the responsibility for administering building, plumbing, electrical and heating codes, one of whom serves a county and one of whom serves a city;

(5)        One member who is a registered architect;

(6)        One member who is a registered engineer;

(7)        Two members who are licensed general contractors, at least one of whom specializes in residential construction;

(8)        One member who is a licensed electrical contractor;

(9)        One member who is a licensed plumbing or heating contractor;

(10)      One member selected from the faculty of the North Carolina State University School of Engineering and one member selected from the faculty of the School of Engineering of the North Carolina Agricultural and Technical State University;

(11)      One member selected from the faculty of the School of Government at the University of North Carolina at Chapel Hill;

(12)      One member selected from the Community Colleges System Office;

(13)      One member selected from the Division of Engineering and Building Codes in the Department of Insurance; and,

(14)      One member who is a local government fire prevention inspector and one member who is a citizen of the State.

The various categories shall be appointed as follows: (1), (2), (3), and (14) by the Governor; (4), (5), and (6) by the General Assembly upon the recommendation of the President Pro Tempore in accordance with G.S. 120‑121; (7), (8), and (9) by the General Assembly upon the recommendation of the Speaker of the House of Representatives in accordance with G.S. 120‑121; (10) by the deans of the respective schools of engineering of the named universities; (11) by the Dean of the School of Government at the University of North Carolina at Chapel Hill; (12) by the President of the Community  Colleges System; and (13) by the Commissioner of Insurance.

(b)        The members shall be appointed for staggered terms and the initial appointments shall be made prior to September 1, 1977, and the appointees shall hold office until July 1 of the year in which their respective terms expire and until their successors are appointed and qualified as provided hereafter:

For the terms of one year: the members from subdivisions (1), (6) and (10) of subsection (a), and one member from subdivision (3).

For the terms of two years: the member from subdivision (11) of subsection (a), one member from subdivision (2), one member from subdivision (4), one member from subdivision (7), and one member from subdivision (14).

For the terms of three years: the members from subdivisions (8) and (12) of subsection (a), one member from subdivision (2), one member from subdivision (4), and one member from subdivision (14).

For the terms of four years: the members from subdivision (5), (9) and (13) of subsection (a), one member from subdivision (3), and one member from subdivision (7).

Thereafter, as the term of each member expires, his successor shall be appointed for a term of four years. Notwithstanding the appointments for a term of years, each member shall serve at the will of the Governor.

Members of the Board who are public officers shall serve ex officio and shall perform their duties on the Board in addition to the duties of their office.

(c)        Vacancies in the Board occurring for any reason shall be filled for the unexpired term by the person making the appointment. (1977, c. 531, s. 1; 1987, c. 564, s. 28; 1989, c. 681, s. 16; 1995, c. 490, s. 12(a); 1999‑84, s. 22; 2006‑264, s. 29(m).)



§ 143-151.10. Compensation.

§ 143‑151.10.  Compensation.

Members of the Board who are State officers or employees shall receive no salary for serving on the Board, but shall be reimbursed for their expenses in accordance with G.S. 138‑6. Members of the Board who are full‑time salaried public officers or employees other than State officers or employees shall receive no salary for serving on the Board, but shall be reimbursed for subsistence and travel expenses in accordance with G.S. 138‑5(a)(2) and (3). All other members of the Board shall receive compensation and reimbursement for expenses in accordance with G.S. 138‑5(a). (1977, c. 531, s. 1.)



§ 143-151.11. Chairman; vice-chairman; other officers; meetings; reports.

§ 143‑151.11.  Chairman; vice‑chairman; other officers; meetings; reports.

(a)        The members of the Board shall select one of their members as chairman upon its creation, and shall select the chairman each July 1 thereafter.

(b)        The Board shall select a vice‑chairman and such other officers  and committee chairmen from among its members, as it deems desirable, at the first regular meeting of the Board after its creation and at the first regular meeting after July 1 of each year thereafter. Provided, nothing in this subsection shall prevent the creation or abolition of committees or offices of the Board, other than the office of vice‑chairman, as the need may arise at any time during the year.

(c)        The Board shall hold at least four regular meetings per year upon the call of the chairman. Special meetings shall be held upon the call of the chairman or the vice‑chairman, or upon the written request of four members of the Board.

(d)        The activities and recommendations of the Board with respect to standards for Code officials training and certification shall be set forth in regular and special reports made by the Board. Additionally, the Board shall present special reports and recommendations to the Governor or the General Assembly, or both, as the need may arise or as the Governor or the General Assembly may request. (1977, c. 531, s. 1.)



§ 143-151.12. Powers.

§ 143‑151.12.  Powers.

In addition to powers conferred upon the Board elsewhere in this Article, the Board shall have the power to:

(1)        Adopt rules necessary to administer this Article;

(1a)      Require State agencies, local inspection departments, and local governing bodies to submit reports and information about the employment, education, and training of Code‑enforcement officials;

(2)        Establish minimum standards for employment as a Code‑enforcement official: (i) in probationary or temporary status, and (ii) in permanent positions;

(3)        Certify persons as being qualified under the provisions of this Article to be Code‑enforcement officials, including persons employed by a federally recognized Indian Tribe to perform inspections on tribal lands under G.S. 153A‑350.1;

(4)        Consult and cooperate with counties, municipalities, agencies of this State, other governmental agencies, and with universities, colleges, junior colleges, community colleges and other institutions concerning the development of Code‑enforcement training schools and programs or courses of instruction;

(5)        Establish minimum standards and levels of education or equivalent experience for all Code‑enforcement instructors, teachers or professors;

(6)        Conduct and encourage research by public and private agencies which shall be designed to improve education and training in the administration of Code enforcement;

(7)        Adopt and amend bylaws, consistent with law, for its internal management and control; appoint such advisory committees as it may deem necessary; and enter into contracts and do such other things as may be necessary and incidental to the exercise of its authority pursuant to this Article; and,

(8)        Make recommendations concerning any matters within its purview pursuant to this Article. (1977, c. 531, s. 1; 1987, c. 564, s. 15; c. 827, s. 226; 1999‑78, s. 3.)



§ 143-151.13. Required standards and certificates for Code-enforcement officials.

§ 143‑151.13.  Required standards and certificates for Code‑enforcement officials.

(a)        No person shall engage in Code enforcement under this Article unless that person possesses one of the following types of certificates, currently valid, issued by the Board attesting to that person's qualifications to engage in Code enforcement: (i) a standard certificate; (ii) a limited certificate provided for in subsection (c) of this section; or (iii) a probationary certificate provided for in subsection (d) of this section. To obtain a standard certificate, a person must pass an examination, as prescribed by the Board or by a contracting party under G.S. 143‑151.16(d), that is based on the North Carolina State Building Code and administrative procedures required for Code enforcement. The Board may issue a standard certificate of qualification to each person who successfully completes the examination. The certificate authorizes that person to engage in Code enforcement and to practice as a qualified Code‑enforcement official in North Carolina. The certificate of qualification shall bear the signatures of the chairman and secretary of the Board.

(b)        The Board shall issue one or more standard certificates to each Code‑enforcement official demonstrating the qualifications set forth in subsection (b1) of this section. Standard certificates are available for each of the following types of qualified Code‑enforcement officials:

(1)        Building inspector.

(2)        Electrical inspector.

(3)        Mechanical inspector.

(4)        Plumbing inspector.

(5)        Fire inspector.

(b1)      The holder of a standard certificate may practice Code enforcement only within the inspection area and level described upon the certificate issued by the Board. A Code‑enforcement official may qualify and hold one or more certificates. These certificates may be for different levels in different types of positions as defined in this section and in rules adopted by the Board.

(b2)      A Code‑enforcement official holding a certificate indicating a specified level of proficiency in a particular type of position may hold a position calling for that type of qualification anywhere in the State. With respect to all types of Code‑enforcement officials, those with Level I, Level II, or Level III certificates shall be qualified to inspect and approve only those types and sizes of buildings as specified in rules adopted by the Board.

(c)        A Code‑enforcement official holding office as of the date specified in this subsection for the county or municipality by which he is employed, shall not be required to possess a standard certificate as a condition of tenure or continued employment but shall be required to complete such in‑service training as may be prescribed by the Board. At the earliest practicable date, such official shall receive from the Board a limited certificate qualifying him to engage in Code enforcement at the level, in the particular type of position, and within the governmental jurisdiction in which he is employed. The limited certificate shall be valid only as an authorization for the official to continue in the position he held on the applicable date and shall become invalid if he does not complete in‑service training within two years following the applicable date in the schedule below, according to the governmental jurisdiction's population as published in the 1970 U.S. Census:

Counties and Municipalities over 75,000 population  July 1, 1979

Counties and Municipalities between 50,001 and 75,000  July 1, 1981

Counties and Municipalities between 25,001 and 50,000  July 1, 1983

Counties and Municipalities 25,000 and under  July 1, 1985

All fire prevention inspectors holding office  July 1, 1989. Fire prevention inspectors have until July 1, 1993, to complete in‑service training.

An official holding a limited certificate can be promoted to a position requiring a higher level certificate only upon issuance by the Board of a standard certificate or probationary certificate appropriate for such new position.

(d)        The Board may provide for the issuance of probationary or temporary certificates valid for such period (not less than one year nor more than three years) as specified by the Board's rules, or until June 30, 1983, whichever is later, to any Code‑enforcement official newly employed or newly promoted who lacks the qualifications prescribed by the Board as prerequisite to applying for a standard certificate under subsection (a). No official may have a probationary or temporary certificate extended beyond the specified period by renewal or otherwise. The Board may provide for appropriate levels of probationary or temporary certificates and may issue these certificates with such special conditions or requirements relating to the place of employment of the person holding the certificate, his supervision on a consulting or advisory basis, or other matters as the Board may deem necessary to protect the public safety and health.

(e)        The Board shall, without requiring an examination, issue a standard certificate to any person who is currently certified as a county electrical inspector pursuant to G.S. 153A‑351. The certificate issued by the Board shall authorize the person to serve at the electrical inspector level approved by the Commissioner of Insurance in G.S. 153A‑351.

(f)         The Board shall issue a standard certificate to any person who is currently licensed to practice as a(n):

(1)        Architect, registered pursuant to Chapter 83A;

(2)        General contractor, licensed pursuant to Article 1 of Chapter 87;

(3)        Plumbing or heating contractor, licensed pursuant to Article 2 of Chapter 87;

(4)        Electrical contractor, licensed pursuant to Article 4 of Chapter 87; or,

(5)        Professional engineer, registered pursuant to Chapter 89C;

provided the person successfully completes a short course, as prescribed by the Board, relating to the State Building Code regulations and Code‑enforcement administration. The standard certificate shall authorize the person to practice as a qualified Code‑enforcement official in a particular type of position at the level determined by the Board, based on the type of license or registration held in any profession specified above.  (1977, c. 531, s. 1; 1979, cc. 521, 829; 1983, c. 90; 1987, c. 827, ss. 225, 227; 1989, c. 681, s. 17; 1989 (Reg. Sess., 1990), c. 1021, s. 5; 1991, c. 133, s. 1; 2007‑120, s. 1; 2008‑124, s. 8.1.)



§ 143-151.13A. Professional development program for officials.

§ 143‑151.13A.  Professional development program for officials.

(a)        As used in this section, "official" means a qualified Code‑enforcement official as that term is defined in G.S. 143‑151.8.

(b)        The Board may establish professional development requirements for officials as a condition of the renewal or reactivation of their certificates. The purposes of these professional development requirements are to assist officials in maintaining professional competence in their enforcement of the Code and to assure the health, safety, and welfare of the citizens of North Carolina. An official subject to this section shall present evidence to the Board at each certificate renewal after initial certification, that during the 12 months before the certificate expiration date, the official has completed the required number of credit hours in courses approved by the Board. Annual continuing education hour requirements shall be determined by the Board but shall not be more than six credit hours.

(c)        The Board may require an individual who earns a certificate under programs established in G.S. 143‑151.13 to complete professional development courses, not to exceed six hours in each technical area of certification, within one year after that individual is first employed by a city or county inspection department.

(d)        As a condition of reactivating a standard or limited certificate, the Board may require the completion of professional development courses within one year after reemployment as an official as follows:

(1)        An individual who has been on inactive status for more than two years and who has not been continuously employed by a city or county inspection department during the period of inactive status shall complete professional development courses not to exceed 12 hours for each technical area in which the individual is certified.

(2)        An individual who has been on inactive status for more than two years and who has been continuously employed by a city or county inspection department during the period of inactive status shall complete professional development courses not to exceed six hours for each technical area in which the individual is certified.

(3)        An individual who has been on inactive status for two years or less shall complete professional development courses not to exceed four hours for each technical area in which the individual is certified.

(e)        The Board may, for good cause shown, grant extensions of time to officials to comply with these requirements. An official who, after obtaining an extension under this subsection, offers evidence satisfactory to the Board that the official has satisfactorily completed the required professional development courses, is in compliance with this section.

(f)         The Board may adopt rules to implement this section, including rules that govern:

(1)        The content and subject matter of professional development courses.

(2)        The criteria, standards, and procedures for the approval of courses, course sponsors, and course instructors.

(3)        The methods of instruction.

(4)        The computation of course credit.

(5)        The ability to carry‑forward course credit from one year to another.

(6)        The waiver of or variance from the professional development required for hardship or other reasons.

(7)        The procedures for compliance and sanctions for noncompliance. (2005‑102, s. 1.)



§ 143-151.14. Comity.

§ 143‑151.14.  Comity.

The Board may, without requiring an examination, grant a standard certificate as a qualified Code‑enforcement official for a particular type of position and level to any person who, at the time of application, is certified as a qualified Code‑enforcement official by a similar board of another state, district or territory where standards are acceptable to the Board and not lower than those required by this Article. A fee of not more than twenty dollars ($20.00), as determined by the Board, must be paid by the applicant to the Board for the issuance of a certificate under the provisions of this section. The provisions of G.S. 143‑151.16(b) relating to renewal fees and late renewals shall apply to every person granted a standard certificate in accordance with this section. (1977, c. 531, s. 1; 2007‑120, s. 2.)



§ 143-151.15. Return of certificate to Board; reissuance by Board.

§ 143‑151.15.  Return of certificate to Board; reissuance by Board.

A certificate issued by the Board under this Article is valid as long as the person certified is employed by the State of North Carolina or any political subdivision thereof as a Code‑enforcement official, or is employed by a federally recognized Indian Tribe to perform inspections on tribal lands under G.S. 153A‑350.1 as a Code‑enforcement official. When the person certified leaves that employment for any reason, he shall return the certificate to the Board. If the person subsequently obtains employment as a Code‑enforcement official in any governmental jurisdiction described above, the Board may reissue the certificate to him. The provisions of G.S. 143‑151.16(b) relating to renewal fees and late renewals shall apply, if appropriate. The provisions of G.S. 143‑151.16(c) shall not apply. This section does not affect the Board's powers under G.S. 143‑151.17. (1977, c. 531, s. 1; 1993 (Reg. Sess., 1994), c. 678, s. 35; 1999‑78, s. 4.)



§ 143-151.16. Certification fees; renewal of certificates; examination fees.

§ 143‑151.16.  Certification fees; renewal of certificates; examination fees.

(a)        The Board shall establish a schedule of fees to be paid by each applicant for certification as a qualified Code‑enforcement official. Such fee shall not exceed twenty dollars ($20.00) for each applicant.

(b)        A certificate, other than a probationary certificate, as a qualified Code‑enforcement official issued pursuant to the provisions of this Article must be renewed annually on or before the first day of July. Each application for renewal must be accompanied by a renewal fee to be determined by the Board, but not to exceed ten dollars ($10.00). The Board is authorized to charge an extra four dollar ($4.00) late renewal fee for renewals made after the first day of July each year.

(c)        Any person who fails to renew his certificate for a period of two consecutive years may be required by the Board to take and pass the same examination as unlicensed applicants before allowing such person to renew his certificate.

(d)        The Board may contract with persons for the development and administration of the examinations required by G.S. 143‑151.13(a), for course development related to the examinations, for review of a particular applicant's examination, and for other related services. The person with whom the Board contracts may charge applicants a reasonable fee for the costs associated with the development and administration of the examinations, for course development related to the examinations, for review of the applicant's examinations, and for other related services. The fee shall be agreed to by the Board and the other contracting party. The amount of the fee under this subsection shall not exceed one hundred seventy‑five dollars ($175.00). Contracts for the development and administration of the examinations, for course development related to the examinations, and for review of examinations shall not be subject to Article 3, 3C, or 8 of Chapter 143 of the General Statutes or to Article 3D of Chapter 147 of the General Statutes.  (1977, c. 531, s. 1; 2005‑289, s. 1; 2008‑124, s. 8.2; 2009‑451, s. 21.3.)



§ 143-151.17. Grounds for disciplinary actions; investigation; administrative procedures.

§ 143‑151.17.  Grounds for disciplinary actions; investigation; administrative procedures.

(a)        The Board shall have the power to suspend any or all certificates, revoke any or all certificates, demote any or all certificates to a lower level, or refuse to grant any certificate issued under the provisions of this Article to any person who:

(1)        Has been convicted of a felony against this State or the United States, or convicted of a felony in another state that would also be a felony if it had been committed in this State;

(2)        Has obtained certification through fraud, deceit, or perjury;

(3)        Has knowingly aided or abetted any person practicing contrary to the provisions of this Article or the State Building Code or any building codes adopted by a federally recognized Indian Tribe under G.S. 153A‑350.1;

(4)        Has defrauded the public or attempted to do so;

(5)        Has affixed his signature to a report of inspection or other instrument of service if no inspection has been made by him or under his immediate and responsible direction; or,

(6)        Has been guilty of willful misconduct, gross negligence or gross incompetence.

(b)        The Board may investigate the actions of any qualified Code‑enforcement official or applicant upon the verified complaint in writing of any person alleging a violation of subsection (a) of this section. The Board may suspend, revoke, or demote to a lower level any certificate of any qualified Code‑enforcement official and refuse to grant a certificate to any applicant, whom it finds to have been guilty of one or more of the actions set out in subsection (a) as grounds for disciplinary action.

(c)        A denial, suspension, revocation, or demotion to a lower level of a certificate issued under this Article shall be made in accordance with Chapter 150B of the General Statutes.

(d)        The Board may deny an application for a certificate for any of the grounds that are described in subsection (a) of this section. Within 30 days after receipt of a notification that an application for a certificate has been denied, the applicant may make a written request for a review by a committee designated by the chairman of the Board to determine the reasonableness of the Board's action. The review shall be completed without undue delay, and the applicant shall be notified promptly in writing as to the outcome of the review. Within 30 days after service of the notification as to the outcome, the applicant may make a written request for a hearing under Article 3A of Chapter 150B of the General Statutes if the applicant disagrees with the outcome.

(e)        The provisions of this section shall apply to Code‑enforcement officials and applicants who are employed or seek to be employed by a federally recognized Indian Tribe to perform inspections on tribal lands under G.S. 153A‑350.1. (1977, c. 531, s. 1; 1987, c. 827, s. 228; 1993, c. 504, s. 36; 1993 (Reg. Sess., 1994), c. 678, s. 36; 1999‑78, s. 5; 2007‑120, s. 3.)



§ 143-151.18. Violations; penalty; injunction.

§ 143‑151.18.  Violations; penalty; injunction.

On and after July 1, 1979, it shall be unlawful for any person to represent himself as a qualified Code‑enforcement official who does not hold a currently valid certificate of qualification issued by the Board. Further, it shall be unlawful for any person to practice Code enforcement except as allowed by any currently valid certificate issued to that person by the Board. Any person violating any of the provisions of this Article shall be guilty of a Class 1 misdemeanor. The Board is authorized to apply to any judge of the superior court for an injunction in order to prevent any violation or threatened violation of the provisions of this Article. (1977, c. 531, s. 1; 1993, c. 539, s. 1012; 1994, Ex. Sess., c. 24, s. 14(c); 2007‑120, s. 4.)



§ 143-151.19. Administration.

§ 143‑151.19.  Administration.

(a)        The Division of Engineering and Building Codes in the Department of Insurance shall provide clerical and other staff services required by the Board, and shall administer and enforce all provisions of this Article and all rules promulgated pursuant to this Article, subject to the direction of the Board, except as delegated by this Article to local units of government, other State agencies, corporations, or individuals.

(b)        The Board shall make copies of this Article and the rules adopted under this Article available to the public at a price determined by the Board.

(c)        The Board shall keep current a record of the names and addresses of all qualified Code‑enforcement officials and additional personal data as the Board deems necessary. The Board annually shall publish a list of all currently certified Code‑enforcement officials.

(d)        Each certificate issued by the Board shall contain such identifying information as the Board requires.

(e)        The Board shall issue a duplicate certificate to practice as a  qualified Code‑enforcement official in place of one which has been lost, destroyed, or mutilated upon proper application and payment of a fee to be determined by the Board. (1977, c. 531, s. 1; 1987, c. 827, ss. 224, 229.)



§ 143-151.20. Donations and appropriations.

§ 143‑151.20.  Donations and appropriations.

(a)        In addition to appropriations made by the General Assembly, the Board may accept for any of its purposes and functions under this Article any and all donations, both real and personal, and grants of money from any governmental unit or public agency, or from any institution, person, firm or corporation, and may receive, utilize, disburse and transfer the same, subject to the approval of the Council of State. Any arrangements pursuant to this section shall  be detailed in the next regular report of the Board. Such report shall include the identity of the donor, the nature of the transaction, and the conditions, if any. Any moneys received by the Board pursuant to this section shall be deposited in the State treasury to the account of the Board.

(b)        The Board may provide grants as a reimbursement for actual expenses incurred by the State or political subdivision thereof for the provisions of training programs of officials from other jurisdictions within the State. The Board, by rules, shall provide for the administration of the grant program authorized herein. In promulgating such rules, the Board shall promote the most efficient and economical program of Code‑enforcement training, including the maximum utilization of existing facilities and programs for the purpose of avoiding duplication. (1977, c. 531, s. 1; 1987, c. 827, s. 224.)



§ 143-151.21. Disposition of fees.

§ 143‑151.21.  Disposition of fees.

Fees collected by the Commissioner under this Article shall be credited to the Insurance Regulatory Fund created under G.S. 58‑6‑25. (1991, c. 689, s. 295; 2003‑221, s. 10.)



§§ 143-151.22 through 143-151.25. Reserved for future codification purposes.

§§ 143‑151.22 through 143‑151.25.  Reserved for future codification purposes.



§§ 143-151.26 through 143-151.41. Repealed by Session Laws 1999-393, s. 3, effective August 4, 1999.

Article 9D.

Enforcement of Building Code Insulation and Energy Utilization Standards.

§§ 143‑151.26 through 143‑151.41.  Repealed by Session Laws 1999‑393, s. 3, effective August 4, 1999.



§ 143-151.42. Prohibition of master meters for electric and natural gas service.

Article 9E.

Master Electrical and Natural Gas Meters Prohibited.

§ 143‑151.42.  Prohibition of master meters for electric and natural gas service.

From and after September 1, 1977, in order that each occupant of an apartment or other individual dwelling unit may be responsible for his own conservation of electricity and gas, it shall be unlawful for any new residential building, as hereinafter defined, to be served by a master meter for electric service or natural gas service. Each individual dwelling unit shall have individual electric service with a separate electric meter and, if it has natural gas, individual natural gas service with a separate natural gas meter, which service and meters shall be in the name of the tenant or other occupant of said apartment or other dwelling unit. No electric supplier or natural gas supplier, whether regulated public utility or municipal corporation or electric membership corporation supplying said utility service, shall connect any residential building for electric service or natural gas service through a master meter, and said electric or natural gas supplier shall serve each said apartment or dwelling unit by separate service and separate meter and shall bill and charge each individual occupant of said separate apartment or dwelling unit for said electric or natural gas service. A new residential building is hereby defined for the purposes of this section as any building for which a building permit is issued on or after September 1, 1977, which includes two or more apartments or other family dwelling units. Provided, however, that any owner or builder of a multi‑unit residential building who desires to provide central heat or air conditioning or central hot water from a central furnace, air conditioner or hot water heater which incorporates solar assistance or other designs which accomplish greater energy conservation than separate heat, hot water, or air conditioning for each dwelling unit, may apply to the North Carolina Utilities Commission for approval of said central heat, air conditioning or hot water system, which may include a central meter for electricity or gas used in said central system, and the Utilities Commission shall promptly consider said application and approve it for such central meters if energy is conserved by said design. This section shall apply to any dwelling unit normally rented or leased for a minimum period of one month or longer, including apartments, condominiums and townhouses, but shall not apply to hotels, motels, hotels or motels that have been converted into condominiums, dormitories, rooming houses or nursing homes, or homes for the elderly. (1977, c. 792, s. 9; 2007‑98, s. 1.)



§ 143-151.43. Short title.

Article 9F.

North Carolina Home Inspector Licensure Board.

§ 143‑151.43.  Short title.

This Article is the Home Inspector Licensure Act and may be cited by that name. (1993 (Reg. Sess., 1994), c. 724, s. 1.)



§ 143-151.44. Purpose.

§ 143‑151.44.  Purpose.

This Article safeguards the public health, safety, and welfare and protects the public from being harmed by unqualified persons by regulating the use of the title "Licensed Home Inspector" and by providing for the licensure and regulation of those who perform home inspections for compensation. (1993 (Reg. Sess., 1994), c. 724, s. 1.)



§ 143-151.45. Definitions.

§ 143‑151.45.  Definitions.

The following definitions apply in this Article:

(1)        (Effective until October 1, 2013) Associate home inspector.  An individual who is affiliated with or employed by a licensed home inspector to conduct a home inspection of a residential building on behalf of the licensed home inspector.

(2)        Board.  The North Carolina Home Inspector Licensure Board.

(3)        Compensation.  A fee or anything else of value.

(4)        Home inspection.  A written evaluation of two or more of the following components of a residential building: heating system, cooling system, plumbing system, electrical system, structural components, foundation, roof, masonry structure, exterior and interior components, or any other related residential housing component.

(5)        Home inspector.  An individual who engages in the business of performing home inspections for compensation.

(6)        Residential building.  A structure intended to be, or that is in fact, used as a residence by one or more individuals.  (1993 (Reg. Sess., 1994), c. 724, s. 1; 1998‑211, s. 33; 2009‑509, s. 3.3.)



§ 143-151.46. North Carolina Home Inspector Licensure Board established; members; terms; vacancies.

§ 143‑151.46.  North Carolina Home Inspector Licensure Board established; members; terms; vacancies.

(a)        Membership.  The North Carolina Home Inspector Licensure Board is established in the Department of Insurance. The Board shall be composed of the Commissioner of Insurance or the Commissioner's designee and seven additional members appointed as follows:

(1)        A public member who is not in one of the professional categories in subdivisions (2) through (4) of this subsection, appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives.

(2)        Four home inspectors, two of whom shall be appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate, one of whom shall be appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives, and one of whom shall be appointed by the Governor.

(3)        A licensed general contractor appointed by the Governor upon the recommendation of the North Carolina Home Builders Association.

(4)        A licensed real estate broker appointed by the Governor upon the recommendation of the North Carolina Association of Realtors.

All members of the Board must be citizens of the State. Appointments by the General Assembly must be made in accordance with G.S. 120‑121.

(b)        Terms.  The members shall be appointed for staggered terms and the initial appointments shall be made prior to August 1, 1995. The appointees shall hold office until July 1 of the year in which their respective terms expire and until their successors are appointed and qualified.

Of the members initially appointed, the home inspector appointed by the Governor shall serve a one‑year term. The home inspector appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives and the licensed real estate broker shall serve two‑year terms. One home inspector appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate and the licensed contractor shall serve three‑year terms. The remaining home inspector appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate and the citizen of the State shall serve four‑year terms.

Thereafter, as the term of each member expires, a successor shall be appointed for a term of four years.

(c)        Vacancies.  Vacancies in the Board occurring for any reason shall be filled for the unexpired term by the appointing official making the original appointment. Vacancies in positions appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate or the Speaker of the House of Representatives shall be filled in accordance with G.S. 120‑122. (1993 (Reg. Sess., 1994), c. 724, s. 1.)



§ 143-151.47. Compensation of Board members.

§ 143‑151.47.  Compensation of Board members.

Members of the Board shall receive no salary for serving on the Board. Members may be reimbursed for their travel and other expenses in accordance with G.S. 93B‑5 but may not receive the per diem authorized by that statute. (1993 (Reg. Sess., 1994), c. 724, s. 1.)



§ 143-151.48. Election of officers; meetings of Board.

§ 143‑151.48.  Election of officers; meetings of Board.

(a)        Officers.  Within 30 days after making appointments to the Board, the Governor shall call the first meeting of the Board. The Board shall elect a chair and a vice‑chair who shall hold office according to rules adopted by the Board.

(b)        Meetings.  The Board shall hold at least two regular meetings each year as provided by rules adopted by the Board. The Board may hold additional meetings upon the call of the chair or any two Board members. A majority of the Board membership constitutes a quorum. (1993 (Reg. Sess., 1994), c. 724, s. 1.)



§ 143-151.49. (Effective until October 1, 2011) Powers and responsibilities of Board.

§ 143‑151.49.  (Effective until October 1, 2011) Powers and responsibilities of Board.

(a)        General.  The Board has the power to do all of the following:

(1)        Determine the qualifications and fitness of applicants for a new or renewed license.

(2)        Adopt and publish a code of ethics and standard of practice for persons licensed under this Article.

(3)        Issue, renew, deny, revoke, and suspend licenses under this Article.

(4)        Conduct investigations, subpoena individuals and records, and do all other things necessary and proper to discipline persons licensed under this Article and to enforce this Article.

(5)        Employ professional, clerical, investigative, or special personnel necessary to carry out the provisions of this Article.

(6)        Purchase or rent office space, equipment, and supplies necessary to carry out the provisions of this Article.

(7)        Adopt a seal by which it shall authenticate its proceedings, official records, and licenses.

(8)        Conduct administrative hearings in accordance with Article 3A of Chapter 150B of the General Statutes.

(9)        Establish fees as allowed by this Article.

(10)      Publish and make available upon request the licensure standards prescribed under this Article and all rules adopted by the Board.

(11)      Request and receive the assistance of State educational institutions or other State agencies.

(12)      Establish continuing education requirements for persons licensed under this Article.

(13)      Adopt rules necessary to implement this Article.

(b)        Exam.  In developing a licensing examination to determine the knowledge of an applicant, the Board must emphasize knowledge gained through experience. (1993 (Reg. Sess., 1994), c. 724, s. 1.)

§ 143‑151.49.  (Effective October 1, 2011) Powers and responsibilities of Board.

(a)        General.  The Board has the power to do all of the following:

(1)        Examine and determine the qualifications and fitness of applicants for a new or renewed license.

(2)        Adopt and publish a code of ethics and standard of practice for persons licensed under this Article.

(3)        Issue, renew, deny, revoke, and suspend licenses under this Article.

(4)        Conduct investigations, subpoena individuals and records, and do all other things necessary and proper to discipline persons licensed under this Article and to enforce this Article.

(5)        Employ professional, clerical, investigative, or special personnel necessary to carry out the provisions of this Article.

(6)        Purchase or rent office space, equipment, and supplies necessary to carry out the provisions of this Article.

(7)        Adopt a seal by which it shall authenticate its proceedings, official records, and licenses.

(8)        Conduct administrative hearings in accordance with Article 3A of Chapter 150B of the General Statutes.

(9)        Establish fees as allowed by this Article.

(10)      Publish and make available upon request the licensure standards prescribed under this Article and all rules adopted by the Board.

(11)      Request and receive the assistance of State educational institutions or other State agencies.

(11a)    Establish education requirements for licensure.

(12)      Establish continuing education requirements for persons licensed under this Article.

(13)      Adopt rules necessary to implement this Article.

(b)        Education Requirements.  The education program adopted by the Board may not consist of more than 200 hours of instruction. The instruction may include field training, classroom instruction, distance learning, peer review, and any other educational format approved by the Board.  (1993 (Reg. Sess., 1994), c. 724, s. 1; 2009‑509, s. 2.1.)



§ 143-151.50. (Effective until October 1, 2013) License required to perform home inspections for compensation or to claim to be a "licensed home inspector".

§ 143‑151.50.  (Effective until October 1, 2013) License required to perform home inspections for compensation or to claim to be a "licensed home inspector".

(a)        Requirement.  To perform a home inspection for compensation on or after October 1, 1996, or to claim to be a licensed home inspector or a licensed associate home inspector on or after that date, an individual must be licensed by the Board. An individual who is not licensed by the Board may perform a home inspection without compensation.

(b)        Form of License.  The Board may issue a license only to an individual and may not issue a license to a partnership, an association, a corporation, a firm, or another group. A licensed home inspector or licensed associate home inspector, however, may perform home inspections for or on behalf of a partnership, an association, a corporation, a firm, or another group, may conduct business as one of these entities, and may enter into and enforce contracts as one of these entities. (1993 (Reg. Sess., 1994), c. 724, s. 1.)

§ 143‑151.50.  (Effective October 1, 2013) License required to perform home inspections for compensation or to claim to be a "licensed home inspector".

(a)        Requirement.  To perform a home inspection for compensation or to claim to be a licensed home inspector, an individual must be licensed by the Board. An individual who is not licensed by the Board may perform a home inspection without compensation.

(b)        Form of License.  The Board may issue a license only to an individual and may not issue a license to a partnership, an association, a corporation, a firm, or another group. A licensed home inspector, however, may perform home inspections for or on behalf of a partnership, an association, a corporation, a firm, or another group, may conduct business as one of these entities, and may enter into and enforce contracts as one of these entities.  (1993 (Reg. Sess., 1994), c. 724, s. 1; 2009‑509, s. 3.4.)



§ 143-151.51. (Effective until October 1, 2011) Requirements to be licensed as a home inspector.

§ 143‑151.51.  (Effective until October 1, 2011) Requirements to be licensed as a home inspector.

To be licensed as a home inspector, an applicant must do all of the following:

(1)        Submit a completed application to the Board upon a form provided by the Board.

(2)        Pass a licensing examination prescribed by the Board.

(3)        Have minimum net assets or a bond in an amount determined by the Board. The amount may not be less than five thousand dollars ($5,000) nor more than ten thousand dollars ($10,000).

(4)        Pay the applicable fees.

(5)        Meet one of the following three conditions:

a.         Have a high school diploma or its equivalent, have been engaged as a licensed associate home inspector for at least one year, and have completed 100 home inspections for compensation.

b.         Have education and experience the Board considers to be equivalent to that required by subpart a. of this subdivision.

c.         Be licensed as a general contractor under Article 1 of Chapter 87 of the General Statutes, as an architect under Chapter 83A of the General Statutes, or as a professional engineer under Chapter 89C of the General Statutes.  (1993 (Reg. Sess., 1994), c. 724, s. 1.)

§ 143‑151.51.  (Effective October 1, 2011) Requirements to be licensed as a home inspector.

(a)        Licensure Eligibility.  To be eligible to be licensed as a home inspector, an applicant must do all of the following:

(1)        Submit a completed application to the Board upon a form provided by the Board.

(2)        Pass a licensing examination prescribed by the Board.

(3)        Repealed by Session Laws 2009‑509, s. 2.2, effective October 1, 2011.

(4)        Pay the applicable fees.

(5)        Meet one of the following three conditions:

a.         Have a high school diploma or its equivalent and satisfactorily complete an education program approved by the Board. The program must be completed within three years of the date the applicant submits an application for licensure under this section.

b.         Have education and experience the Board considers to be equivalent to that required by sub‑subdivision a. of this subdivision.

c.         Be licensed for at least six months as a general contractor under Article 1 of Chapter 87 of the General Statutes, as an architect under Chapter 83A of the General Statutes, or as a professional engineer under Chapter 89C of the General Statutes. A person qualifying under this sub‑subdivision on or after October 1, 2011, must remain in good standing with the person's respective licensing board.

(b)        License.  Upon compliance with the conditions of licensure under subsection (a) of this section, to be eligible to be licensed as a home inspector, an applicant must meet all of the insurance requirements of this subsection.

(1)        General liability insurance in the amount of two hundred fifty thousand dollars ($250,000), which insurance may be individual coverage or coverage under an employer policy, with coverage parameters established by the Board.

(2)        One of the following:

a.         Minimum net assets in an amount determined by the Board, which amount may not be less than five thousand dollars ($5,000) nor more than ten thousand dollars ($10,000).

b.         A bond in an amount determined by the Board, which amount may not be less than five thousand dollars ($5,000) nor more than ten thousand dollars ($10,000).

c.         Errors and omissions insurance in the amount of two hundred fifty thousand dollars ($250,000), which insurance may be individual coverage or coverage under an employer policy, with coverage parameters established by the Board. (1993 (Reg. Sess., 1994), c. 724, s. 1; 2009‑509, s. 2.2.)



§ 143-151.52. (Repealed effective October 1, 2013) Requirements to be licensed as an associate home inspector.

§ 143‑151.52.  (Repealed effective October 1, 2013) Requirements to be licensed as an associate home inspector.

To be licensed as an associate home inspector, a person must do all of the following:

(1)        Submit a completed application to the Board upon a form provided by the Board.

(2)        Pass a licensing examination prescribed by the Board.

(3)        Pay the applicable fees.

(4)        Have a high school diploma or its equivalent.

(5)        Be employed by or affiliated with or intend to be employed by or affiliated with a licensed home inspector and submit a sworn statement by that licensed home inspector certifying that the licensed home inspector will actively supervise and train the applicant.  (1993 (Reg. Sess., 1994), c. 724, s. 1; 1998‑211, s. 34; 2009‑509, s. 3.3.)



§ 143-151.53. Notification to applicant following evaluation of application.

§ 143‑151.53.  Notification to applicant following evaluation of application.

If the Board finds that the applicant has not met fully the requirements for licensing, the Board shall refuse to issue the license and shall notify in writing the applicant of the denial, stating the grounds of the denial. The application may also be denied for any reason for which a license may be suspended or revoked or not renewed under G.S. 143‑151.56. Within 30 days after service of the notification, the applicant may make a written demand upon the Board for a review to determine the reasonableness of the Board's action. The review shall be completed without undue delay, and the applicant shall be notified promptly in writing as to the outcome of the review. Within 30 days after service of the notification as to the outcome, the applicant may make a written demand upon the Board for a hearing under Article 3A of Chapter 150B of the General Statutes if the applicant disagrees with the outcome. (1993 (Reg. Sess., 1994), c. 724, s. 1; 1998‑211, s. 35.)



§ 143-151.54. Miscellaneous license provisions.

§ 143‑151.54.  Miscellaneous license provisions.

(a)        License as Property of the Board and Display of License.  A license issued by the Board is the property of the Board. If the Board suspends or revokes a license issued by it, the individual to whom it is issued must give it to the Board upon demand. An individual who is licensed by the Board must display the license certificate in the manner prescribed by the Board. A license holder whose address changes must report the change to the Board.

(b)        Report Criminal Convictions and Disciplinary Actions.  A license holder who is convicted of any felony or misdemeanor or is disciplined by any governmental agency in connection with any other occupational or professional license shall file with the Board a written report of the conviction or disciplinary action within 60 days of the final judgment, order, or disposition of the case.  (1993 (Reg. Sess., 1994), c. 724, s. 1; 2009‑509, s. 5.1.)



§ 143-151.55. Renewal of license; inactive licenses; lapsed licenses.

§ 143‑151.55.  Renewal of license; inactive licenses; lapsed licenses.

(a)        Renewal.  A license expires on September 30 of each year. A license may be renewed by filing an application for renewal with the Board and paying the required renewal fee. The Board must notify license holders at least 30 days before their licenses expire. The Board must renew the license of a person who files an application for renewal, pays the required renewal fee, has fulfilled the continuing education requirements set by the Board, and is not in violation of this Article when the application is filed. If the Board imposes a continuing education requirement as a condition of renewing a license, the Board must ensure that the courses needed to fulfill the requirement are available in all geographic areas of the State.

(b)        Late Renewal.  The Board may provide for the late renewal of a license upon the payment of a late fee, but no late renewal of a license may be granted more than one year after the license expires.

(c)        Inactive License.  A license holder may apply to the Board to be placed on inactive status. An applicant for inactive status must follow the procedure set by the Board. A license holder who is granted inactive status is not subject to the license renewal requirements during the period the license holder remains on inactive status.

A license holder whose application is granted and is placed on inactive status may apply to the Board to be reinstated to active status at any time. To change a license from inactive status to active status, the license holder must complete the same number of continuing education credit hours that would have been required of the license holder had the license holder maintained an active license. The number of continuing education credit hours required to return an inactive license to active status shall not exceed 24 credit hours. The Board may set conditions for reinstatement to active status. An individual who is on inactive status and applies to be reinstated to active status must comply with the conditions set by the Board.

(d)        (Effective until October 1, 2011) Lapsed License.  The license of a licensed home inspector shall lapse if the licensee fails to continuously maintain minimum net assets or a bond as required by G.S. 143‑151.58. The license of a licensed associate home inspector shall lapse if the licensee fails to continuously be employed by or affiliated with a licensed home inspector as required by G.S. 143‑151.58.

(d)        (Effective October 1, 2011 until October 1, 2013) Lapsed License.  The license of a licensed home inspector shall lapse if the licensee fails to continuously maintain the requirements provided in G.S. 143‑151.58(b). The license of a licensed associate home inspector shall lapse if the licensee fails to continuously be employed by or affiliated with a licensed home inspector as required by G.S. 143‑151.58.

(d)        (Effective October 1, 2013) Lapsed License.  The license of a licensed home inspector shall lapse if the licensee fails to continuously maintain the [insurance] requirements provided in G.S. 143‑151.58(b).  (1993 (Reg. Sess., 1994), c. 724, s. 1; 1999‑149, s. 1; 2009‑509, ss. 2.3, 3.5, 5.2.)



§ 143-151.56. Suspension, revocation, and refusal to renew license.

§ 143‑151.56.  Suspension, revocation, and refusal to renew license.

(a)        The Board may deny or refuse to issue or renew a license, may suspend or revoke a license, or may impose probationary conditions on a license if the license holder or applicant for licensure has engaged in any of the following conduct:

(1)        Employed fraud, deceit, or misrepresentation in obtaining or attempting to obtain or renew a license.

(2)        Committed an act of malpractice, gross negligence, or incompetence in the practice of home inspections.

(3)        Without having a current license, either performed home inspections for compensation or claimed to be licensed.

(4)        Engaged in conduct that could result in harm or injury to the public.

(5)        Been convicted of or pled guilty or nolo contendere to any misdemeanor involving moral turpitude or to any felony.

(6)        Been adjudicated incompetent.

(7)        Engaged in any act or practice that violates any of the provisions of this Article or any rule issued by the Board, or aided, abetted, or assisted any person in a violation of any of the provisions of this Article.

(8)        (Effective October 1, 2011) Failed to maintain the requirements provided in G.S. 143‑151.58(b).

(b)        A denial of licensure, refusal to renew, suspension, revocation, or imposition of probationary conditions upon a license holder may be ordered by the Board after a hearing held in accordance with Article 3A of Chapter 150B of the General Statutes and rules adopted by the Board. An application may be made to the Board for reinstatement of a revoked license if the revocation has been in effect for at least one year.  (1993 (Reg. Sess., 1994), c. 724, s. 1; 1998‑211, s. 36; 2009‑509, s. 2.4.)



§ 143-151.57. Fees.

§ 143‑151.57.  Fees.

(a)        (Effective until October 1, 2013) Maximum Fees.  The Board may adopt fees that do not exceed the amounts set in the following table for administering this Article:

Item                                                                                                           Maximum Fee

Application for home inspector license                                                                     $35.00

Application for associate home inspector license                                                        20.00

Home inspector examination                                                                                     80.00

Issuance or renewal of home inspector license                                                         160.00

Issuance or renewal of associate home inspector license                                          110.00

Late renewal of home inspector license                                                                      30.00

Late renewal of associate home inspector license                                                       20.00

Application for course approval                                                                              150.00

Renewal of course approval                                                                                      75.00

Course fee, per credit hour per licensee                                                                       5.00

Credit for unapproved continuing education course                                                    50.00

Copies of Board rules or licensure standards                                                     Cost of printing

and mailing.

(a)        (Effective October 1, 2013) Maximum Fees.  The Board may adopt fees that do not exceed the amounts set in the following table for administering this Article:

Item
Maximum Fee

Application for home inspector license                                                                     $35.00

Home inspector examination                                                                                     80.00

Issuance or renewal of home inspector license                                                         160.00

Late renewal of home inspector license                                                                      30.00

Application for course approval                                                                              150.00

Renewal of course approval                                                                                      75.00

Course fee, per credit hour per licensee                                                                       5.00

Credit for unapproved continuing education course                                                    50.00

Copies of Board rules or licensure standards                                                     Cost of printing

and mailing.

(b)        Subsequent Application.  An individual who applied for a license as a home inspector and who failed the home inspector examination is not required to pay an additional application fee if the individual submits another application for a license as a home inspector. The individual must pay the examination fee, however, to be eligible to take the examination again. An individual may take the examination only once every 180 days.  (1993 (Reg. Sess., 1994), c. 724, s. 1; 1999‑149, s. 2; 2000‑140, s. 32; 2009‑451, s. 21.8; 2009‑509, ss. 3.6, 5.3.)



§ 143-151.58. (Effective until October 1, 2013) Duties of licensed home inspector or licensed associate home inspector.

§ 143‑151.58.  (Effective until October 1, 2013) Duties of licensed home inspector or licensed associate home inspector.

(a)        Home Inspection Report.  A licensed home inspector or licensed associate home inspector must give to each person for whom the inspector performs a home inspection for compensation a written report of the home inspection. The inspector must give the person the report by the date set in a written agreement by the parties to the home inspection. If the parties to the home inspection did not agree on a date in a written agreement, the inspector must give the person the report within three business days after the inspection was performed.

(a1)      Summary Page.  A written report provided under subsection (a) of this section for a prepurchase home inspection of three or more systems must include a summary page that contains the information required by this subsection. All other subject matters pertaining to the home inspection must appear in the body of the report. The summary page must contain the following statement: "This summary page is not the entire report. The complete report may include additional information of interest or concern to you. It is strongly recommended that you promptly read the complete report. For information regarding the negotiability of any item in this report under the real estate purchase contract, contact your North Carolina real estate agent or an attorney."

The summary page must describe any system or component of the home that does not function as intended, allowing for normal wear and tear that does not prevent the system or component from functioning as intended. The summary page must also describe any system or component that appears not to function as intended, based upon documented tangible evidence, and that requires either subsequent examination or further investigation by a specialist. The summary page may describe any system or component that poses a safety concern.

(a2)      State Building Code.  If a licensee includes a deficiency in the written report of a home inspection that is stated as a violation of the North Carolina State Residential Building Code, the licensee must do all of the following:

(1)        Determine the date of construction, renovation, and any subsequent installation or replacement of any system or component of the home.

(2)        Determine the State Building Code in effect at the time of construction, renovation, and any subsequent installation or replacement of any system or component of the home.

(3)        Conduct the home inspection using the building codes in effect at the time of the construction, renovation, and any subsequent installation or replacement of any system or component of the home.

In order to fully inform the client, if the licensee describes a deficiency as a violation of the State Building Code in the written report, then the report shall include the information described in subdivision (1) of this subsection and photocopies of the relevant provisions of the State Building Code used pursuant to subdivision (2) of this subsection to determine any violation stated in the report. The Board may adopt rules that are more restrictive on the use of the State Building Code by home inspectors.

(b)        (Effective until October 1, 2011) Bond Required.  A licensed home inspector must continuously maintain minimum net assets or a bond as required in G.S. 143‑151.51(3).

(b)        (Effective October 1, 2011) Insurance, Net Assets, and Bond Requirements.  A licensed home inspector must continuously maintain general liability insurance and minimum net assets, a bond, or errors and omissions insurance as required in G.S. 143‑151.51(b).

(c)        Supervision.  A licensed associate home inspector must be continuously employed by or affiliated with a licensed home inspector as required in G.S. 143‑151.52(5).

(d)        Record Keeping.  All licensees under this Article shall make and keep full and accurate records of business done under their licenses. Records shall include the written, signed contract and the written report required by subsection (a) of this section and the standards of practice referred to in G.S. 143‑151.49(a)(2) and any other information the Board requires by rule. Records shall be retained by licensees for not less than three years. Licensees shall furnish their records to the Board on demand.  (1993 (Reg. Sess., 1994), c. 724, s. 1; 1999‑149, s. 3; 2009‑509, ss. 2.5, 4.1, 4.2.)

§ 143‑151.58.  (Effective October 1, 2013) Duties of licensed home inspector.

(a)        Home Inspection Report.  A licensed home inspector must give to each person for whom the inspector performs a home inspection for compensation a written report of the home inspection. The inspector must give the person the report by the date set in a written agreement by the parties to the home inspection. If the parties to the home inspection did not agree on a date in a written agreement, the inspector must give the person the report within three business days after the inspection was performed.

(a1)      Summary Page.  A written report provided under subsection (a) of this section for a prepurchase home inspection of three or more systems must include a summary page that contains the information required by this subsection. All other subject matters pertaining to the home inspection must appear in the body of the report. The summary page must contain the following statement: "This summary page is not the entire report. The complete report may include additional information of interest or concern to you. It is strongly recommended that you promptly read the complete report. For information regarding the negotiability of any item in this report under the real estate purchase contract, contact your North Carolina real estate agent or an attorney."

The summary page must describe any system or component of the home that does not function as intended, allowing for normal wear and tear that does not prevent the system or component from functioning as intended. The summary page must also describe any system or component that appears not to function as intended, based upon documented tangible evidence, and that requires either subsequent examination or further investigation by a specialist. The summary page may describe any system or component that poses a safety concern.

(a2)      State Building Code.  If a licensee includes a deficiency in the written report of a home inspection that is stated as a violation of the North Carolina State Residential Building Code, the licensee must do all of the following:

(1)        Determine the date of construction, renovation, and any subsequent installation or replacement of any system or component of the home.

(2)        Determine the State Building Code in effect at the time of construction, renovation, and any subsequent installation or replacement of any system or component of the home.

(3)        Conduct the home inspection using the building codes in effect at the time of the construction, renovation, and any subsequent installation or replacement of any system or component of the home.

In order to fully inform the client, if the licensee describes a deficiency as a violation of the State Building Code in the written report, then the report shall include the information described in subdivision (1) of this subsection and photocopies of the relevant provisions of the State Building Code used pursuant to subdivision (2) of this subsection to determine any violation stated in the report. The Board may adopt rules that are more restrictive on the use of the State Building Code by home inspectors.

(b)        Insurance, Net Assets, and Bond Requirements.  A licensed home inspector must continuously maintain general liability insurance and minimum net assets, a bond, or errors and omissions insurance as required in G.S. 143‑151.51(b).

(c)        Repealed by Session Laws 2009‑509, s. 3.3, effective October 1, 2013.

(d)        Record Keeping.  All licensees under this Article shall make and keep full and accurate records of business done under their licenses. Records shall include the written, signed contract and the written report required by subsection (a) of this section and the standards of practice referred to in G.S. 143‑151.49(a)(2) and any other information the Board requires by rule. Records shall be retained by licensees for not less than three years. Licensees shall furnish their records to the Board on demand. (1993 (Reg. Sess., 1994), c. 724, s. 1; 1999‑149, s. 3; 2009‑509, ss. 2.5, 3.3, 3.7, 4.1, 4.2.)



§ 143-151.59. Violation is a misdemeanor.

§ 143‑151.59.  Violation is a misdemeanor.

A person who violates a provision of this Article is guilty of a Class 2 misdemeanor. Each unlawful act or practice constitutes a distinct and separate offense. (1993 (Reg. Sess., 1994), c. 724, s. 1.)



§ 143-151.60. Injunctions.

§ 143‑151.60.  Injunctions.

The Board may make application to any appropriate court for an order enjoining violations of this Article. Upon a showing by the Board that any person has violated or is about to violate this Article, the court may grant an injunction or a restraining order or take other appropriate action. (1993 (Reg. Sess., 1994), c. 724, s. 1.)



§ 143-151.61. (Repealed effective October 1, 2013) Certain applicants do not have to be licensed as an associate home inspector before being eligible for licensure as a home inspector.

§ 143‑151.61.  (Repealed effective October 1, 2013) Certain applicants do not have to be licensed as an associate home inspector before being eligible for licensure as a home inspector.

The requirement that an applicant for licensure as a home inspector first have a license as an associate home inspector does not apply to a person who, prior to October 1, 1996, had been engaged in the business of performing home inspections for compensation for at least one year and had conducted at least 100 home inspections for compensation. All other requirements for licensure as a home inspector, including passing a licensing examination provided by the Board, apply to an applicant who is exempted by this section from the requirement of prior licensure as an associate home inspector.  (1993 (Reg. Sess., 1994), c. 724, s. 1; 2009‑509, s. 3.3.)



§ 143-151.62. Persons and practices not affected.

§ 143‑151.62.  Persons and practices not affected.

This Article does not apply to any of the following:

(1)        A person who is employed as a code enforcement official by the State or a political subdivision of the State and is certified pursuant to Article 9C of Chapter 143 of the General Statutes, when acting within the scope of that employment.

(2)        A plumbing or heating contractor who does not claim to be a home inspector and is licensed under Article 2 of Chapter 87 of the General Statutes, when acting pursuant to that Article.

(3)        An electrical contractor who does not claim to be a home inspector and is licensed under Article 4 of Chapter 87 of the General Statutes, when acting pursuant to that Article.

(4)        A real estate broker or a real estate sales representative who does not claim to be a home inspector and is licensed under Article 1 of Chapter 93A of the General Statutes, when acting pursuant to that Article.

(5)        A structural pest control licensee licensed under the provisions of Article 4C of Chapter 106 of the General Statutes, an employee of the licensee, or a certified applicator licensed under the provisions of Article 4C of Chapter 106 of the General Statutes who does not claim to be a home inspector, while performing structural pest control activities pursuant to that Article. (1993 (Reg. Sess., 1994), c. 724, s. 1.)



§ 143-151.63. Administration.

§ 143‑151.63.  Administration.

(a)        The Division of Engineering and Building Code in the Department of Insurance shall provide clerical and other staff services required by the Board, and shall administer and enforce all provisions of this Article and all rules adopted under this Article, subject to the direction of the Board. The Board shall reimburse the Division for its services to the Board.

(b)        Any monies received by the Board pursuant to this Article shall be deposited in the State treasury to the account of the Board and shall be used to administer this Article.

(c)        The books and records of the Board are subject to the oversight of the State Auditor, as provided in G.S. 93B‑4. (1993 (Reg. Sess., 1994), c. 724, s. 1.)



§ 143-151.64. Continuing education requirements.

§ 143‑151.64.  Continuing education requirements.

(a)        Requirements.  The Board may establish programs of continuing education for licensees under this Article. A licensee subject to a program under this section shall present evidence to the Board upon the license renewal following initial licensure, and every renewal thereafter, that during the 12 months preceding the annual license expiration date the licensee has completed the required number of classroom hours of instruction in courses approved by the Board. Annual continuing education hour requirements shall be determined by the Board, but shall not be less than 12 credit hours and no more than 20 hours. No member of the Board shall provide or sponsor a continuing education course under this section while that person is serving on the Board.

(b)        Fees.  The Board may establish a nonrefundable course application fee to be charged to a course sponsor for the review and approval of a proposed continuing education course. Approval of a continuing education course must be renewed annually. The Board may also require a course sponsor to pay a fee for each licensee completing an approved continuing education course conducted by the sponsor.

(c)        Credit for Unapproved Course.  The Board may award continuing education credit for an unapproved course or related educational activity. The Board may prescribe procedures for a licensee to submit information on an unapproved course or related educational activity for continuing education credit. The Board may charge a fee to the licensee for each course or activity submitted.

(d)        Extension of Time.  The Board may, for good cause shown, grant extensions of time to licensees to comply with these requirements. Any licensee who, after obtaining an extension under this subsection, offers evidence satisfactory to the Board that the licensee has satisfactorily completed the required continuing education courses, is in compliance with this section.

(e)        Rules.  The Board may adopt rules governing continuing education requirements, including rules that govern:

(1)        The content and subject matter of continuing education courses.

(2)        The criteria, standards, and procedures for the approval of courses, course sponsors, and course instructors.

(3)        The methods of instruction.

(4)        The computation of course credit.

(5)        The ability to carry forward course credit from one year to another.

(6)        The waiver of or variance from the continuing education requirement for hardship or other reasons.

(7)        The procedures for compliance and sanctions for noncompliance.  (1999‑149, s. 4; 2001‑421, s. 2.5; 2009‑509, s. 1.1.)



§ 143-152. Injury to water supply misdemeanor.

Article 10.

Various Powers and Regulations.

§ 143‑152.  Injury to water supply misdemeanor.

If any person shall in any way intentionally or maliciously damage or obstruct any waterline of any public institution, or in any way contaminate or render the water impure or injurious, he shall be guilty of a Class 1 misdemeanor. (1893, c. 63, s. 3; Rev., s. 3458; C.S., s. 7526; 1993, c. 539, s. 1014; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 143-153. Keeping swine near State institutions; penalty.

§ 143‑153.  Keeping swine near State institutions; penalty.

On the petition of a majority of the legal voters living within a radius of one quarter of a mile of the administrative building of any State educational or charitable institution, it shall be unlawful for any person to keep swine or swine pens within such radius of one quarter of a mile.  Any person violating this section shall be guilty of a Class 3 misdemeanor and shall be subject to only a fine of not less than ten dollars ($10.00) nor more than fifty dollars ($50.00). (1909, c. 706; C.S., s. 7527; 1993, c. 539, s. 1015; 1994, Ex. Sess., c. 14, s. 62, c. 24, s. 14(c).)



§ 143-154. Expenditures for departments and institutions; accounting and warrants.

§ 143‑154.  Expenditures for departments and institutions; accounting and warrants.

All expenditures of any character allowed by the General Assembly in making appropriations and not covered in the appropriations named shall be charged against the department or institution for which the expense is incurred, and the warrant shall be made to show clearly for what purpose the expenditure is made. The warrant shall be charged against the department or institution, thereby showing the total amount expended for the maintenance and expenses of such department or institution. (1917, c. 289; C.S., s. 7528; 1983, c. 913, s. 35.)



§ 143-155. Repealed by Session Laws 1983, c. 913, s. 36, effective July 22, 1983.

§ 143‑155.  Repealed by Session Laws 1983, c. 913, s. 36, effective July 22, 1983.



§ 143-156. Certain institutions to report to Governor and General Assembly.

§ 143‑156.  Certain institutions to report to Governor and General Assembly.

It shall be the duty of the boards of directors, managers, or trustees of the several State institutions for the insane, or the several institutions for the deaf, dumb, and blind, and of the State Prison to submit their respective reports to the Governor, to be transmitted by him with his message to the General Assembly. (1883, c. 60, ss. 2, 4; Rev., s. 5373; C.S., s. 7530.)



§ 143-157. Reports of departments and institutions; investigations and audits.

§ 143‑157.  Reports of departments and institutions; investigations and audits.

All State departments and State institutions shall make reports to the Governor from time to time as may be required by him, and the Governor is empowered to have all departments of the State government and State institutions examined and audited from time to time, and shall employ such experts to make audits and examinations and to analyze the reports of such institutions and departments as he may deem to be necessary. (1917, c. 58, s. 7; C.S., s. 7531.)



§ 143-157.1. Reports on gender-proportionate appointments to statutorily created decision-making regulatory bodies.

§ 143‑157.1.  Reports on gender‑proportionate appointments to statutorily created decision‑making regulatory bodies.

(a)        Appointments.  In appointing members to public bodies set forth in subsections (c) and (d) of this section, the appointing authority should select, from among the most qualified persons, those persons whose appointment would promote membership on the body that accurately reflects the proportion that each gender represents in the population of the State as a whole or, in the case of a local body, in the population of the area represented by the or body, as determined pursuant to the most recent federal decennial census, unless the law regulating such appointment requires otherwise. If there are multiple appointing authorities for the body, they may consult with each other to accomplish the purposes of this section.

(b)        Reports Generally.  Each appointing authority described in subsection (a) shall submit a report to the Secretary of State annually which discloses the number of appointments made during the preceding year and the number of appointments of each gender made, expressed both in numerical terms and as a percentage of the total membership of the body. In addition, each appointing authority shall designate a person responsible for retaining all applications for appointment, who shall ensure that information describing each applicant's gender and qualifications is available for public inspection during reasonable hours. Nothing in this section requires disclosure of an applicant's identity or of any other information made confidential by law. The Secretary of State shall prescribe the form used to report these appointments and may accept these reports by electronic means. Reports by appointing authorities shall be due in the Department of the Secretary of State on or before September 1. From these reports, the Secretary of State shall generate an annual composite report that shall be published by December 1. Copies of the report shall be submitted to the Governor, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate.

(c)        State Reporting.  Each State appointing authority that makes appointments to a statutorily created public body, however denominated, except those having only advisory authority, shall file a report with the Secretary of State as prescribed in subsection (b) of this section. The Secretary shall submit to the Governor, the Speaker of the House of Representatives, and the President Pro Tempore by July 1 of each year the names of all State bodies that an appointing authority must report on pursuant to this section.

(d)        Reporting by Local Units of Government.  In those cases where a county or a city is the appointing authority, the reporting required by subsection (b) of this section shall be submitted to the Secretary of State by the clerk of that appointing authority. Appointments to the following local, municipal, or county public bodies, or to public bodies however denominated that have the functions of the following public bodies, must be reported:

(1)        City or county ABC board, or local board created pursuant to G.S. 18B‑703.

(2)        Adult Care Home Community Advisory Committee.

(3)        Airport Authority.

(4)        Community Child Protection Team or a Child Fatality Prevention Team.

(5)        Civil Service Board or similarly named board established by local act.

(6)        Community Relations Committee.

(7)        Council of Governments.

(8)        Criminal Justice Partnership Task Force.

(9)        Emergency Planning Committee.

(10)      Board of Equalization and Review.

(11)      Local Board of Health.

(12)      Hospital Authority.

(13)      Housing Authority.

(14)      Human Relations Commission.

(15)      County Industrial Facilities and Pollution Control Financing Authority.

(16)      Juvenile Crime Prevention Council.

(17)      Library Board of Trustees.

(18)      Community College Board of Trustees.

(19)      Economic development commission.

(20)      Area mental health, developmental disabilities, and substance abuse board.

(21)      Adult care home community advisory committee.

(22)      Local partnership for children.

(23)      Planning Board.

(24)      Recreation Board.

(25)      County board of social services.

(26)      A public transportation authority created pursuant to Article 25 of Chapter 160A of the General Statutes, a regional public transportation authority created pursuant to Article 26 of Chapter 160A of the General Statutes, or a regional transportation authority created pursuant to Article 27 of Chapter 160A of the General Statutes.

(27)      Local tourism development authority.

(28)      Water and sewer authority.

(29)      Workforce Development Board.

(30)      Zoning Board of Adjustment.

(31)      Planning and Zoning Board.

(32)      Board of Adjustment.

(33)      Historic Preservation Commission.

(34)      Redevelopment Commission.

(35)      City board of education (if appointive).

(36)      Metropolitan Planning Organization.

(37)      Rural Planning Organization. (1999, c. 457, s. 1(b), (c); 2007‑167, s. 1.)



§ 143-158. Special investigations.

§ 143‑158.  Special investigations.

At any time, upon complaint made to him or upon his own motion, the Governor may appoint a special commission to investigate any State department or State institution, which commission shall have power to subpoena witnesses, require the production of books and papers, and to do all things necessary to a full and thorough investigation, and shall submit its findings to the Governor. The members of such special commission shall, while engaged in the performance of their duties, receive their actual expenses and a per diem of four dollars ($4.00). (1917, c. 58, s. 8; C.S., s. 7532.)



§ 143-159. Governor given authority to direct investigation.

§ 143‑159.  Governor given authority to direct investigation.

The Governor is hereby authorized and empowered to call upon and direct the Attorney General to investigate the management of or condition within any department, agency, bureau, division or institution of the State, or any other matters pertaining to the administration of the Executive Department, when the Governor shall determine that such an investigation shall be necessary. (1927, c. 234, s. 1.)



§ 143-160. Conduct of investigation.

§ 143‑160.  Conduct of investigation.

Whenever called upon and requested by the Governor as set out in G.S. 143‑159, the Attorney General shall conduct such investigation at such reasonable time and place as may be determined by him. He shall have power to issue subpoenas, administer oaths, compel the attendance of witnesses and the production of papers necessary and material in such investigation. All subpoenas issued by him shall be served by the sheriff or other officer of any county to which they may be directed. Parties interested in such investigation may appear at the hearing and be represented by counsel, who shall have the right to examine or cross‑examine witnesses.

All persons subpoenaed to attend any hearing before the Attorney General shall, for a failure so to attend and testify, be subject to the same penalties as prescribed by law for such failure in the superior court. (1927, c. 234, s. 2.)



§ 143-161. Stenographic record of proceedings.

§ 143‑161.  Stenographic record of proceedings.

A stenographic record of the proceedings had in such investigation shall be taken and copy thereof forwarded by the Attorney General to the Governor with his report. (1927, c. 234, s. 3.)



§ 143-162: Repealed by Session Laws 1955, c. 984.

§ 143‑162:  Repealed by Session Laws 1955, c.  984.



§ 143-162.1. First menu operator access.

§ 143‑162.1.  First menu operator access.

(a)        The General Assembly finds that:

(1)        Some telephone systems operated by State government agencies require callers to proceed through several menus to finally reach an individual extension, an arrangement that can be intimidating to the caller;

(2)        Many State telephone systems also make it difficult to reach an attendant or operator at the agency; and

(3)        While automated telephone systems and voice mail are intended to improve the efficiency of government, the first duty of government is to serve the people, and efficiency should not impede the average citizen in attempting to contact a State agency for service or information.

(b)        State agency telephone systems routing calls to multiple extensions shall be reprogrammed by September 1, 1997, to minimize the number of menus that a caller must go through to reach the desired extension, and to allow the caller to reach an attendant or operator after accessing not more than two menus from the first menu when calling during normal business hours. As used in this section, the term "menu" refers to the first point in the call at which the caller is asked to choose from two or more options, regardless of whether that choice is referred to as a menu, router, or other term within the telephone industry itself.

This act shall be implemented by State agencies with existing personnel at no additional cost to the State.

(c)        All State agencies shall include the agency's telephone number or numbers in a prominent place on all agency letterhead.

(d)        The provisions of subsection (b) of this section shall not apply to any "511" traveler information system operated by the Department of Transportation. (1997‑351, ss. 1, 2; 1999‑429, ss. 1, 2; 2003‑184, s. 4.)



§ 143-162.2. Use of public property by production companies.

§ 143‑162.2.  Use of public property by production companies.

If a State agency makes real property available to a production company for a production, it shall not charge any fee other than reimbursement of actual costs incurred and actual revenues lost by the agency. As used in this section, the term "production company" has the meaning provided in G.S. 105‑164.3. This section does not require a State agency to make real property available to a production company for a production. (2000‑153, s. 3.)



§ 143-163. State agencies may issue bonds to finance certain public undertakings.

Article 11.

Revenue Bonds and Governmental Aid.

§ 143‑163.  State agencies may issue bonds to finance certain public undertakings.

The several departments, institutions, agencies and commissions of the State of North Carolina, acting at the suggestion of the Governor of North Carolina, with the approval of the Council of State, are hereby authorized to issue bonds of the several departments, agencies or commissions of the State, in such sum or sums, not to exceed in the aggregate two million dollars ($2,000,000), at such time or times, in such denominations as may be determined, and at such rate of interest as may be most advantageous to the several departments, institutions, agencies and commissions of the State, the  said bonds to run for a period not exceeding 30 years from date, which bonds may be sold and delivered as other like bonds of the State of North Carolina: Provided, however, that the credit of the State of North Carolina, or any of its departments, institutions, agencies or commissions, shall not be pledged further in the payment of such bonds, except with respect to the rentals, profits and proceeds received in connection with the undertaking, for which said bonds are issued, and said bonds and interest so issued shall be payable solely  out of the receipts from the undertaking for which they were issued, without further obligation on the part of the State of North Carolina, or any of its departments, institutions, agencies or commissions, provided that no State department or institution issuing any of said bonds shall be allowed to pledge any of its appropriations received from the State as security for these bonds; provided, further, that no State department, institution, agency or commission of the State shall make application for or issue any bonds, as provided in this section,  after June 1, 1941. (1935, c. 479, s. 1; Ex. Sess. 1936, c. 2, s. 1; 1937, c. 323; 1939, c. 391.)



§ 143-164. Acceptance of federal loans and grants permitted.

§ 143‑164.  Acceptance of federal loans and grants permitted.

The State of North Carolina, and its several departments, institutions, agencies and commissions, are hereby authorized to accept and receive loans, grants, and other assistance from the United States government, departments and/or agencies thereof, for its use, and to receive like financial and other aid from other agencies in carrying out any undertaking which has been authorized by the Governor of North Carolina, with the approval of the Council of State. (1935, c. 479, s. 2.)



§ 143-165. Approval by Governor and Council of State necessary; covenants in resolutions authorizing bonds.

§ 143‑165.  Approval by Governor and Council of State necessary; covenants in resolutions authorizing bonds.

The several departments, institutions, agencies and commissions of the State of North Carolina, before issuing any revenue bonds as herein provided for any undertaking, shall first receive the approval of the undertaking from the Governor of North Carolina, which action shall be approved by the Council of State before such undertaking shall be entered into and revenue bonds issued in payment therefor in whole or in part.

Any resolution or resolutions heretofore or hereafter adopted authorizing the issuance of bonds under this Article may contain covenants which shall have the force of contract so long as any of said bonds and interest thereon remain outstanding and unpaid as to

(1)        The use and disposition of revenue of the undertaking for which the said bonds are to be issued,

(2)        The pledging of all the gross receipts or any part thereof derived from the operation of the undertaking to the payment of the principal and interest of said bonds including reserves therefor,

(3)        The operation and maintenance of such undertaking,

(4)        The insurance to be carried thereon and the use and disposition of the insurance moneys,

(5)        The fixing and collection of rates, fees and charges for the  services, facilities and commodities furnished by such undertaking sufficient to pay said bonds and interest as the same shall become due, and for the creation and maintenance of reasonable reserve therefor,

(6)        Provisions that the undertaking shall not be conveyed, leased or mortgaged so long as any of the bonds and interest thereon remain outstanding and unpaid.

Provided, however, that the credit of the State of North Carolina or any of its departments, institutions, agencies or commissions shall not be pledged to the payment of such bonds except with respect to the rentals, profits and proceeds received in connection with the undertaking for which the said bonds are issued, and that none of the appropriations received from the State shall be pledged as security for said bonds. (1935, c. 479, s. 3; Ex. Sess. 1936, c. 2, s. 2.)



§§ 143-166 through 143-166.04: Repealed by Session Laws 1985, c. 479, s. 196(t).

Article 12.

Law‑Enforcement Officers' Retirement System.

§§ 143‑166 through 143‑166.04:  Repealed by Session Laws 1985, c.  479, s. 196(t).



§ 143-166.1. Purpose.

Article 12A.

Law‑Enforcement Officers', Firemen's, Rescue Squad Workers' and Civil Air Patrol Members' Death Benefits Act.

§ 143‑166.1.  Purpose.

In consideration of hazardous public service rendered to the people of this State, there is hereby provided a system of benefits for dependents of law‑enforcement officers, firemen, rescue squad workers and senior Civil Air Patrol members killed in the discharge of their official duties. (1959, c. 1323, s. 1; 1965, c. 937; 1973, c. 634, s. 2; 1975, c. 284, s. 6; 1977, c. 797; 1983, c. 761, s. 236.)



§ 143-166.2. Definitions.

§ 143‑166.2.  Definitions.

(a)        The term "dependent child" shall mean any unmarried child of the deceased officer, fireman, rescue squad worker or senior member of the Civil Air Patrol whether natural, adopted, posthumously born or whether an illegitimate child as entitled to inherit under the Intestate Succession Act, who is under 18 years of age and dependent upon and receiving his chief support from said officer or fireman or rescue squad worker or senior member of the Civil Air Patrol at the time of his death; provided, however, that if a dependent child is entitled to receive benefits at the time of the officer's or fireman's or rescue squad worker's or senior Civil Air Patrol member's death as hereinafter provided, he shall continue to be eligible to receive such benefits regardless of his age thereafter; and further provided that any child over 18 years of age who is physically or mentally incapable of earning a living and any child over 18 years of age who was enrolled as a full‑time student at the time of the officer's, the fireman's, the rescue squad worker's or the senior Civil Air Patrol member's death shall so long as he remains a full‑time student as defined in the Social Security Act be regarded as a dependent child and eligible to receive benefits under the provisions of this Article.

(b)        The term "dependent parent" shall mean the parent of the deceased officer, fireman, rescue squad worker or senior member of the Civil Air Patrol, whether natural or adoptive, who was dependent upon and receiving his total and entire support from the officer, fireman, rescue squad worker or senior member of the Civil Air Patrol at the time of the injury which resulted in his death.

(c)        The term "killed in the line of duty" shall apply to any law‑enforcement officer, fireman, rescue squad worker who is killed or dies as a result of bodily injuries sustained or of extreme exercise or extreme activity experienced in the course and scope of his official duties while in the discharge of his official duty or duties. When applied to a senior member of the Civil Air Patrol as defined in this Article, "killed in the line of duty" shall mean any such senior member of the North Carolina Wing‑Civil Air Patrol who is killed or dies as a result of bodily injuries sustained or of extreme exercise or extreme activity experienced in the course and scope of his official duties while engaged in a State requested and approved mission pursuant to Article 11 of Chapter 143B of the General Statutes. For purposes of this Article, when a law enforcement officer, fireman, rescue squad worker, or senior Civil Air Patrol member dies as the direct and proximate result of a myocardial infarction suffered while on duty or within 24 hours after participating in a training exercise or responding to an emergency situation, the law enforcement officer, fireman, rescue squad worker, or senior Civil Air Patrol member is presumed to have been killed in the line of duty.

(d)        The term "law‑enforcement officer", "officer", or "fireman" shall mean a sheriff and all law‑enforcement officers employed full‑time, permanent part‑time, or temporarily by a sheriff, the State of North Carolina or any county or municipality thereof, whether paid or unpaid; and all full‑time custodial employees and probation and parole officers of the North Carolina Department of Correction; and all full time institutional and full‑time, permanent part‑time, and temporary detention employees of the Department of Juvenile Justice and Delinquency Prevention and full‑time, permanent part‑time, and temporary detention officers employed by any sheriff, county or municipality, whether paid or unpaid. The term "firemen" shall mean both "eligible firemen" as defined in G.S. 58‑86‑25 and all full‑time, permanent part‑time and temporary employees of the North Carolina Division of Forest Resources, Department of Environment and Natural Resources, during the time they are actively engaged in fire‑fighting activities; and shall mean all full‑time employees of the North Carolina Department of Insurance during the time they are actively engaged in fire‑fighting activities, during the time they are training fire fighters or rescue squad workers, and during the time they are engaged in activities as members of the State Emergency Response Team, when the Team has been activated; and shall mean all otherwise eligible persons who, while actively engaged as firefighters or rescue squad workers, are acting in the capacity of a fire or rescue instructor outside their own department or squad. The term "rescue squad worker" shall mean a person who is dedicated to the purpose of alleviating human suffering and assisting anyone who is in difficulty or who is injured or becomes suddenly ill by providing the proper and efficient care or emergency medical services. In addition, this person must belong to an organized rescue squad which is eligible for membership in the North Carolina Association of Rescue Squads, Inc., and the person must have attended a minimum of 36 hours of training and meetings in the last calendar year. Each rescue squad belonging to the North Carolina Association of Rescue Squads, Inc., must file a roster of those members meeting the above requirements with the State Treasurer on or about January 1 of each year, and this roster must be certified to by the secretary of said association. In addition, the term "rescue squad worker" shall mean a member of an ambulance service certified by the Department of Health and Human Services pursuant to Article 7 of Chapter 131E of the General Statutes. The Department of Health and Human Services shall furnish a list of ambulance service members to the State Treasurer on or about January 1 of each year. The term "Civil Air Patrol members" shall mean those senior members of the North Carolina Wing‑Civil Air Patrol 18 years of age or older and currently certified pursuant to G.S. 143B‑491(a). The term "fireman" shall also mean county fire marshals when engaged in the performance of their county duties. The term "rescue squad worker" shall also mean county emergency services coordinators when engaged in the performance of their county duties.

(e)        The term "spouse" shall mean the wife or husband of the deceased officer, fireman, rescue squad worker or senior Civil Air Patrol member who survives him and who was residing with such officer, fireman, rescue squad worker, or senior Civil Air Patrol member at the time of and during the six months next preceding the date of injury to such officer, fireman, rescue squad worker or senior Civil Air Patrol member which resulted in his death and who also resided with such officer, fireman, rescue squad worker or senior Civil Air Patrol member from that date of injury up to and at the time of his death and who remains unmarried during the time benefits are forthcoming; provided, however, the part of this section requiring the spouse to have been residing with the deceased officer, fireman, rescue squad worker or senior Civil Air Patrol member for six months next preceding the date of the injury which resulted in his death shall not apply where marriage occurred during this six‑month period or where the officer, fireman, rescue squad worker or senior Civil Air Patrol member was absent during this six‑month period due to service in the armed forces of this country.

(f)         The term "official duties" means those duties performed while en route to, engaged in, or returning from training, or in the course of responding to, engaged in or returning from a call by the department of which he is a member, or from a call for assistance from any department or such organization within the State of North Carolina or within a service area contiguous to the borders of the State of North Carolina, when served or aided by a department from within the State of North Carolina. While within the State of North Carolina, any eligible person, as defined in this section or in G.S. 58‑86‑25, who renders service or assistance, of his own volition, at the scene of an emergency, is performing his official duties when:

(1)        Reasonably apparent circumstances require prompt decisions and actions to protect persons and property; and

(2)        The necessity of immediate action is so reasonably apparent that any delay in acting would seriously worsen the property damage or endanger any person's life.  (1959, c. 1323, s. 1; 1965, c. 937; 1969, c. 1025; 1973, c. 634, s. 2; c. 955, ss. 1, 2; 1975, c. 19, s. 49; c. 284, s. 7; 1977, c. 1048; 1979, c. 516, ss. 2, 3; c. 869; 1981, c. 944, s. 1; 1983, c. 761, s. 237; 1987, c. 812; 1987 (Reg. Sess., 1988), c. 1050, s. 1; 1989, c. 727, s. 218(97); 1989 (Reg. Sess., 1990), c. 1024, s. 32; 1991 (Reg. Sess., 1992), c. 833, s. 5; 1997‑443, ss. 11A.118(a), 11A.119(a); 2000‑137, s. 4(y); 2003‑284, s. 30.18A(b); 2004‑124, s. 31.18C(a); 2005‑276, s. 29.30C; 2005‑376, s. 1; 2008‑163, s. 1.)



§ 143-166.3. Payments; determination.

§ 143‑166.3.  Payments; determination.

(a)        When any law‑enforcement officer, fireman, rescue squad worker or senior Civil Air Patrol member shall be killed in the line of duty, the Industrial Commission shall award a death benefit to be paid in the amounts set forth in subsection (b) to the following:

(1)        The spouse of such officer, fireman, rescue squad worker or senior Civil Air Patrol member if there be a surviving spouse; or

(2)        If there be no spouse qualifying under the provisions of this Article, then payments shall be made to any surviving dependent child of such officer, fireman, rescue squad worker or senior Civil Air Patrol member and if there be more than one surviving dependent child, then said payment shall be made to and equally divided among all surviving dependent children; or

(3)        If there be no spouse and no dependent child or children qualifying under the provisions of this Article, then payments shall be made to the surviving dependent parent of such officer, fireman, rescue squad worker or senior Civil Air Patrol member and if there be more than one surviving dependent parent then said payments shall be made to and equally divided between the surviving dependent parents of said officer, fireman, rescue squad worker or senior Civil Air Patrol member.

(b)        Payment shall be made to the person or persons qualifying therefor under subsection (a) in the following amounts:

(1)        At the time of the death of an officer, fireman, rescue squad worker or senior Civil Air Patrol member, twenty thousand dollars ($20,000) shall be paid to the person or persons entitled thereto.

(2)        Thereafter, ten thousand dollars ($10,000) shall be paid annually to the person or persons entitled thereto until the sum of the initial payment and each annual payment reaches fifty thousand dollars ($50,000).

(3)        In the event there is no person qualifying under subsection (a) of this section, fifty thousand dollars ($50,000) shall be paid to the estate of the deceased officer, fireman, rescue squad worker or senior Civil Air Patrol member at the time of death.

(c)        In the event that any person or persons eligible for payments under subsection (a) of this section shall become ineligible, and other eligible person or persons qualify for said death benefit payments under subsection (a), then they shall receive the remainder of any payments up to the limit of fifty thousand dollars ($50,000) in the manner set forth in subsection (b) of this section.

(d)        In the event any person or persons eligible for payments under subsection (a) of this section shall become ineligible and no other person or persons qualify for payments under that subsection and where the sum of the initial payment of twenty thousand dollars ($20,000) and each subsequent annual payment of ten thousand dollars ($10,000) does not total fifty thousand dollars ($50,000), then the difference between the total of the payments made and fifty thousand dollars ($50,000) shall immediately be payable to the estate of the deceased officer, fireman, rescue squad worker, or senior Civil Air Patrol member. (1959, c. 1323, s. 1; 1965, c. 937; 1971, c. 960; 1973, c. 634, s. 2; 1975, c. 284, s. 8; 2003‑284, s. 30.18A(a).)



§ 143-166.4. Funds; conclusiveness of award.

§ 143‑166.4.  Funds; conclusiveness of award.

Such award of benefits as is provided for by this Article shall be paid from the Contingency and Emergency Fund and such amounts as may be required to pay benefits provided for by this Article are hereby appropriated from said fund for this special purpose.

The Industrial Commission shall have power to make necessary rules  and regulations for the administration of the provisions of this Article. It shall be vested with power to make all determinations necessary for the administration of this Article and all of its decisions and determinations shall be final and conclusive and not subject to review or reversal except by the Industrial Commission itself. The Industrial Commission shall keep a record of all proceedings conducted under this Article and shall have the right to subpoena any persons and records which it may deem necessary in making its determinations, and the Industrial Commission shall further have the power to require all persons called as witnesses to testify under oath or affirmation, and any member of the Industrial Commission may administer oaths. If any person shall refuse to comply with any subpoena issued hereunder or to testify with respect to any matter relevant to proceedings conducted under this Article, the Superior Court of Wake County, on application of the Industrial Commission, may issue an order requiring such person to comply with the subpoena and to testify; and any failure to obey any such order of the court may be punished by the court as for contempt. (1959, c. 1323, s. 1; 1965, c. 937.)



§ 143-166.5. Other benefits not affected.

§ 143‑166.5.  Other benefits not affected.

None of the other benefits now provided for law‑enforcement officers, or other persons covered by this Article, or their dependents by the Workers' Compensation Act or other laws shall be affected by the provisions of this Article, and the benefits provided for herein shall not be diminished, abated or otherwise affected by such other provisions of law. (1959, c. 1323, s. 1; 1965, c. 937; 1979, c. 245; c. 714, s. 2.)



§ 143-166.6. Awards exempt from taxes.

§ 143‑166.6.  Awards exempt from taxes.

Any award made under the provisions of this Article shall be exempt from taxation by the State or any political subdivision. The Industrial Commission shall not be responsible for any determination of the validity of any claims against said awards and shall distribute the death benefit awards directly to the dependent or dependents entitled thereto under the provisions of this Article. (1959, c. 1323, s. 1; 1965, c. 937.)



§ 143-166.7. Applicability of Article.

§ 143‑166.7.  Applicability of Article.

The provisions of this Article shall apply and be in full force and effect with respect to any law‑enforcement officer, fireman, rescue squad worker or senior Civil Air Patrol member killed in the line of duty on or after May 13, 1975. The provisions of this Article shall apply with respect to full‑time, permanent part‑time and temporary employees of North Carolina Division of Forest Resources, Department of Environment and Natural Resources, killed in line of duty on or after July 1, 1975. The provisions of this Article shall apply to county fire marshals and emergency services coordinators killed in the line of duty on and after July 1, 1988. (1965, c. 937; 1973, c. 634, s. 3; 1975, c. 284, s. 9; 1981, c. 944, s. 2; 1987 (Reg. Sess., 1988), c. 1050, s. 2; 1989, c. 727, s. 218(98); 1997‑443, s. 11A.119(a).)



§§ 143-166.8 through 143-166.12. Reserved for future codification purposes.

§§ 143‑166.8 through 143‑166.12.  Reserved for future codification purposes.



§ 143-166.13. Persons entitled to benefits under Article.

Article 12B.

Salary Continuation Plan for Certain State Law‑Enforcement Officers.

§ 143‑166.13.  Persons entitled to benefits under Article.

(a)        The following persons who are subject to the Criminal Justice Training and Standards Act are entitled to benefits under this Article:

(1)        State Government Security Officers, Department of Administration;

(2)        State Correctional Officers, Department of Corrections;

(3)        State Probation and Parole Officers, Department of Corrections;

(4)        Sworn State Law‑Enforcement Officers with the power of arrest, Department of Corrections;

(5)        Alcohol Law‑Enforcement Agents, Department of Crime Control and Public Safety;

(6)        State Highway Patrol Officers, Department of Crime Control and Public Safety;

(7)        General Assembly Special Police, General Assembly;

(8)        Sworn State Law‑Enforcement Officers with the power of arrest, Department of Health and Human Services;

(9)        Juvenile Justice Officers, Department of Juvenile Justice and Delinquency Prevention;

(10)      Insurance Investigators, Department of Insurance;

(11)      State Bureau of Investigation Officers and Agents, Department of Justice;

(12)      Director and Assistant Director, License and Theft Enforcement Section, Division of Motor Vehicles, Department of Transportation;

(13)      Members of License and Theft Enforcement Section, Division of Motor Vehicles, Department of Transportation, designated by the Commissioner of Motor Vehicles as either "inspectors" or uniformed weigh station personnel;

(14)      Utilities Commission Transportation Inspectors and Special Investigators;

(15)      North Carolina Ports Authority Police, Department of Commerce;

(16)      Sworn State Law‑Enforcement Officers with the power of arrest, Department of Environment and Natural Resources;

(17)      Sworn State Law‑Enforcement Officers with the power of arrest, Department of Crime Control and Public Safety.

(18)      Sworn State Law‑Enforcement Officers with the power of arrest, Department of Revenue.

(19)      Sworn State Law‑Enforcement Officers with the power of arrest, University System.

(b)        The following persons are entitled to benefits under this Article regardless of whether they are subject to the Criminal Justice Training and Standards Act:

(1)        Driver License Examiners injured by accident arising out of and in the course of giving a road test, Division of Motor Vehicles, Department of Transportation;

(2)        Employees of the Department of Correction injured by a direct and deliberate act of an offender supervised by the Department or while performing supervisory duties over offenders which place the employees at risk of such injury. (1979, 2nd Sess., c. 1272, s. 1; 1981, c. 348, s. 1; c. 964, s. 19; 1989, c. 727, s. 218(99), c. 751, s. 7(15); 1991 (Reg. Sess., 1992), c. 959, s. 34; 1996, 2nd Ex. Sess., c. 18, s. 20.7(a); 1997‑443, ss. 11A.118(a), 11A.119(a); 1997‑503, s. 3; 1998‑212, s. 28.25(a); 2001‑487, s. 89; 2005‑359, s. 3.)



§ 143-166.14. Payment of salary notwithstanding incapacity; Workers' Compensation Act applicable after two years; duration of payment.

§ 143‑166.14.  Payment of salary notwithstanding incapacity; Workers' Compensation Act applicable after two years; duration of payment.

The salary of any of the above listed persons shall be paid as long as his employment in that position continues, notwithstanding his total or partial incapacity to perform any duties to which he may be lawfully assigned, if that incapacity is the result of an injury by accident or an occupational disease arising out of and in the course of the performance by him of his official duties, except if that incapacity continues for more than two years from its inception, the person shall, during the further continuance of that incapacity, be subject to the provisions of Chapter 97 of the General Statutes pertaining to workers' compensation. Salary paid to a person pursuant to this Article shall cease upon the resumption of his regularly assigned duties, retirement, resignation, or death, whichever first occurs, except that temporary return to duty shall not prohibit payment of salary for a subsequent period of incapacity which can be shown to be directly related to the original injury. (1979, 2nd Sess., c. 1272, s. 1.)



§ 143-166.15. Application of § 97-27; how payments made.

§ 143‑166.15.  Application of § 97‑27; how payments made.

Notwithstanding the provisions of G.S. 143‑166.14 of this Article, the persons entitled to benefits shall be subject to the provisions of G.S. 97‑27 during the two‑year period of payment of full salary. All payments of salary shall be made at the same time and in the same manner as other salaries are paid to other persons in the same department. (1979, 2nd Sess., c. 1272, s. 1.)



§ 143-166.16. Effect on workers' compensation and other benefits; application of § 97-24.

§ 143‑166.16.  Effect on workers' compensation and other benefits; application of § 97‑24.

The provisions of G.S. 143‑166.14 shall be in lieu of all compensation provided for the first two years of incapacity by G.S. 97‑ 29 and 97‑30, but shall be in addition to any other benefits or compensation to which such person shall be entitled under the provisions of the Workers' Compensation Act. The provisions of G.S. 97‑ 24 will commence at the end of the two‑year period for which salary is paid pursuant to G.S. 143‑166.14. (1979, 2nd Sess., c. 1272, s. 1.)



§ 143-166.17. Period of incapacity not charged against sick leave or other leave.

§ 143‑166.17.  Period of incapacity not charged against sick leave or other leave.

The period for which the salary of any person is paid pursuant to G.S. 143‑166.14 while he is incapacitated as a result of an injury by accident or an occupational disease arising out of and in the course of the performance by him of his official duties, shall not be charged against any sick or other leave to which he shall be entitled under any other provision of law. (1979, 2nd Sess., c. 1272, s. 1.)



§ 143-166.18. Report of incapacity.

§ 143‑166.18.  Report of incapacity.

Any person designated in G.S. 143‑166.13, who, as a result of an injury by accident arising out of and in the course of the performance by him of his official duties, is totally or partially incapacitated to perform any duties to which he may be lawfully assigned, shall report the incapacity as soon as practicable in the manner required by the secretary or other head of the department to which the agency is assigned by statute. (1979, 2nd Sess., c. 1272, s. 1; 1981, c. 348, s. 2.)



§ 143-166.19. Determination of cause and extent of incapacity; hearing before Industrial Commission; appeal; effect of refusal to perform duties.

§ 143‑166.19.  Determination of cause and extent of incapacity; hearing before Industrial Commission; appeal; effect of refusal to perform duties.

Upon the filing of the report, the secretary or other head of the department or, in the case of the General Assembly, the Legislative Services Officer, shall determine the cause of the incapacity and to what extent the claimant may be assigned to other than his normal duties. The finding of the secretary or other head of the department shall determine the right of the claimant to benefits under this Article. Notice of the finding shall be filed with the North Carolina Industrial Commission. Unless the claimant, within 30 days after he receives notice, files with the North Carolina Industrial Commission, upon the form it shall require, a request for a hearing, the finding of the secretary or other department head shall be final. Upon the filing of a request, the North Carolina Industrial Commission shall proceed to hear the matter in accordance with its regularly established procedure for hearing claims filed under the Worker's Compensation Act, and shall report its findings to the secretary or other head of the department. From the decision of the North Carolina Industrial Commission, an appeal shall lie as in other matters heard and determined by the Commission. Any person who refuses to perform any duties to which he may be properly assigned as a result of the finding of the secretary, other head of the department or of the North Carolina Industrial Commission shall be entitled to no benefits pursuant to this Article as long as the refusal continues. (1979, 2nd Sess., c. 1272, s. 1; 1981, c. 348, s. 3.)



§ 143-166.20. Subrogation.

§ 143‑166.20.  Subrogation.

The same rights and remedies set forth in G.S. 97‑10.2 shall apply in all third party liability cases occurring under this Article, including cases involving the right of the affected State agency to recover the salary paid to an injured officer during his period of disability. (1981, c. 348, s. 4.)



§§ 143-166.21 through 143-166.29. Reserved for future codification purposes.

§§ 143‑166.21 through 143‑166.29.  Reserved for future codification purposes.



§ 143-166.30. Retirement benefits for State law-enforcement officers.

Article 12C.

Retirement Benefits for State Law‑Enforcement Officers.

§ 143‑166.30.  Retirement benefits for State law‑enforcement officers.

(a)        Definitions.  The following words and phrases as used in this Article, unless a different meaning is plainly required by the context, shall have the following meanings:

(1)        "Beneficiary" means any person in receipt of a retirement allowance or other benefit from a Retirement System.

(2)        "Creditable service" means membership service plus prior service plus military service allowable with a Retirement System.

(3)        "Employer" means the State of North Carolina and its departments, agencies and institutions.

(4)        "Law‑enforcement officer" means a full‑time paid employee of an employer who is actively serving in a position with assigned primary duties and responsibilities for prevention and detection of crime or the general enforcement of the criminal laws of the State or serving civil processes, and who possesses the power of arrest by virtue of an oath administered under the authority of the State.

(5)        "Member" means an officer included in the membership of a retirement system including former officers no longer employed who also elected to leave their accumulated contributions on deposit with a Retirement System.

(6)        "Officer" means a "law‑enforcement officer."

(7)        "Participant" means an officer with an individual account with the Supplemental Retirement Income Plan.

(8)        "Regular accumulated contributions" means the sum of all contributions of a member made to the Retirement System, together with regular interest thereon, pursuant to G.S. 143‑166 as the same appeared prior to January 1, 1985.

(9)        "Retirement allowance" means annual payments for life payable in monthly installments continuing until the death of a beneficiary.

(10)      "Law‑Enforcement Officers' Retirement System" means the system provided for under G.S. 143‑166.

(11)      "Special annuity account accumulated contributions" means the sum of all contributions of a member or an employer made to the Special Annuity Accounts for Members of the Law‑Enforcement Officers' Retirement System, together with regular interest thereon, pursuant to G.S. 143‑166.03 as the same appeared prior to January 1, 1985.

(12)      "Special Annuity Accounts" means the supplemental defined contribution provisions of the Law‑Enforcement Officers' Retirement System, provided for under G.S. 143‑166.03 as the same appeared prior to January 1, 1985.

(13)      "State" means the State of North Carolina.

(14)      "State Retirement System" means the Teachers' and State Employees' Retirement System of North Carolina provided for under Article 1 of Chapter 135 of the General Statutes.

(15)      "Supplemental Retirement Income Plan" means a plan created in conformance with Section 401(a), 401(k), or any other section of the Internal Revenue Code of 1954 as amended.

(b)        Basic Retirement System.  On and after January 1, 1985, law‑enforcement officers employed by the State shall be members of the Teachers' and State Employees' Retirement System and beneficiaries who were last employed as officers by the State, or who are surviving beneficiaries of officers last employed by the State, shall be beneficiaries of the State Retirement System and paid in benefit amounts then in effect. All members of the Law‑Enforcement Officers' Retirement System last employed and paid by the State shall be members of the State Retirement System.

(c)        Transfers of Assets and Liabilities to Other Retirement Systems.  As of January 1, 1985, certain assets and liabilities of the Law‑Enforcement Officers' Retirement System shall be transferred to the Teachers' and State Employees' Retirement System and the Supplemental Retirement Income Plan in the amounts calculated and in the order of precedence enumerated as follows:

(1)        The regular accumulated contributions of members of the Law‑Enforcement Officers' Retirement System employed by the State or last employed by the State shall be transferred from the annuity savings fund of the Law‑Enforcement Officers' Retirement System to the annuity savings fund of the State Retirement System to the credit of each individual officer.

(2)        An amount equal to the present value of the liabilities on account of the retirement allowances payable to beneficiaries last employed as officers by the State and the surviving beneficiaries of officers last employed by the State, as calculated by the Retirement System's consulting actuary, shall be transferred from the pension accumulation fund of the Law‑Enforcement Officers' Retirement System to the pension accumulation fund of the State Retirement System.

(3)        After the transfers provided for above, additional assets in the pension accumulation fund of the Law‑Enforcement Officers' Retirement System shall be transferred to the pension accumulation fund of the State Retirement System, in an amount equal to the ratio of the accrued liabilities on account of members of the Law‑Enforcement Officers' Retirement System employed by the State or last employed by the State to the total accrued liabilities on account of all members of the Law‑Enforcement Officers' Retirement System.

(4)        The special annuity account accumulated contributions shall be transferred from the special annuity savings fund of the Law‑Enforcement Officers' Retirement System to the Supplemental Retirement Income Plan pursuant to subsection (d) of this section to the credit of individual officers.

(d)        Supplemental Retirement Income Plan for State Law‑Enforcement Officers.  As of January 1, 1985, there shall be created a Supplemental Retirement Income Plan, hereinafter called the "Plan," established for the benefit of all law‑enforcement officers employed by the State, who shall be participants. The Board of Trustees of the State Retirement System shall administer the Plan and shall, under the terms and conditions otherwise appearing herein, provide Plan benefits either (i) by establishing a separate trust fund in conformance with Section 401(a), Section 401(k) or other sections of the Internal Revenue Code of 1954 as amended or, (ii) by causing the Plan to affiliate with some master trust fund providing the same benefits for participants. The Plan shall be separate and apart from any retirement systems.

In addition to the contributions transferred from the Law‑Enforcement Officers' Retirement System and the contributions otherwise provided for in this Article, participants may make voluntary contributions to the Plan to be credited to the designated individual accounts of participants; provided, in no instance shall the total contributions by a participant exceed ten percent (10%) of a participant's compensation within any calendar year.

All contributions to the Plan shall be credited to the individual accounts of participants, and shall be fully and immediately vested in the name of the participant, and shall be invested according to each participant's election, as provided by the Board of Trustees, including but not limited to time deposits, and both fixed and variable investments. The Plan may provide for loans to participants, at reasonable rates of interest to be charged, from participants' individual accounts, and may provide for withdrawal of contributions on account of hardship.

The benefit to a participant in the Plan shall be either a lump‑sum distribution or a distribution in periodic installments of the participant's account payable under retirement, disability, or termination of employment. Upon the death of a participant there shall be paid the same lump‑sum distribution or periodic installments to the surviving spouse of the participant or otherwise to the participant's estate; provided, should a participant instruct the Board of Trustees in writing that he does not wish these benefits to be paid to his spouse or estate, then the benefits shall be paid to the person or persons as the participant may name for this purpose.

Upon retirement, a participant in the Plan may elect to transfer his eligible accumulated contributions, not including any Roth after‑tax contributions and the earnings thereon, to the Teachers' and State Employees' Retirement System and receive, in addition to his basic service, early or disability retirement allowance a special retirement allowance which shall be based on his eligible accumulated account balance at the date of the transfer of the assets.

(e)        State Contributions to the Supplemental Retirement Income Plan.  Under all other restrictions as are herein provided, the State shall contribute monthly to the individual accounts of participants who are employed by the State an amount equal to five percent (5%) of the compensation of each participant. The contributions so paid shall be in addition to the contributions on account of court cost assessments as hereinafter provided.

Contributions shall be made to the individual accounts of all participants in the Plan on a per capita basis in equal shares, equal to the sum of the one‑half dollar ($0.50) for each cost of court assessed and collected under G.S. 7A‑304.

(e1)      Rights of Participants under the Uniformed Services Employment and Reemployment Rights Act.  A participant whose employment is interrupted by reason of service in the Uniformed Services, as that term is defined in section 4303(16) of the Uniformed Services Employment and Reemployment Rights Act, Public Law 103‑353, hereafter referred to as "USERRA", shall be entitled to all rights and benefits that the participant would have been entitled to under this section had the participant's employment not been interrupted, provided that the participant returns to service as a law enforcement officer while the participant's reemployment rights are protected under the provisions of USERRA.

(f)         Administration.  The provisions of the State Retirement System pertaining to administration and management of funds under G.S. 135‑6 and 7 are made applicable to the Plan.

(g)        Exemption from Garnishment and Attachment.  The right of a participant in the Supplemental Retirement Income Plan to the benefits provided under this Article is nonforfeitable and exempt from levy, sale, and garnishment.

(h)        Notwithstanding any other provisions of law, any pending or inchoate rights of a member of the Law‑Enforcement Officers' Retirement System as of their transfer to the State Retirement System on January 1, 1985, including the rights to a vested deferred retirement allowance and to commence retirement at certain ages with required years of service as a law‑enforcement officer, shall in no way be diminished; provided, however, in no event may a member commence retirement and continue membership service with the same Retirement System.

No eligible officer shall be precluded from exercising that officer's pending or inchoate rights under this section, should the officer elect to make Roth after‑tax contributions to the Supplemental Retirement Income Plan, except that these Roth after‑tax contributions and the earnings thereon shall not be subsequently transferred to the Teachers' and State Employees' Retirement System. (1983 (Reg. Sess., 1984), c. 1034, s. 248; 1985, c. 479, s. 196(s); 1989, c. 792, s. 2.7; 1995, c. 361, s. 5; 2006‑141, s. 1; 2007‑384, s. 10.5.)



§§ 143-166.31 through 143-166.39. Reserved for future codification purposes.

§§ 143‑166.31 through 143‑166.39.  Reserved for future codification purposes.



§ 143-166.40. Rules for selection and retention of law-enforcement officers; rules exempt from Administrative Procedure Act.

Article 12D.

Separation Allowances for Law‑Enforcement Officers.

§ 143‑166.40.  Rules for selection and retention of law‑enforcement officers; rules exempt from Administrative Procedure Act.

(a)        Except as otherwise provided by State and federal law, the head of each principal State department may establish rules and procedures for the selection and retention of sworn law‑enforcement officers to ensure that they are physically, emotionally, and intellectually qualified to perform their duties. These rules and procedures shall not establish any mandatory age limit for service as a law‑enforcement officer that conflicts with a federal statute.

(b)        These rules and procedures are exempt from the provisions of Chapter 150B of the General Statutes. (1983 (Reg. Sess., 1984), c. 1034, s. 104; 1987, c. 827, s. 1.)



§ 143-166.41. Special separation allowance.

§ 143‑166.41.  Special separation allowance.

(a)        Notwithstanding any other provision of law, every sworn law‑enforcement officer as defined by G.S. 135‑1(11b) or G.S. 143‑166.30(a)(4) employed by a State department, agency, or institution who qualifies under this section shall receive, beginning in the month in which he retires on a basic service retirement under the provisions of G.S. 135‑5(a) or G.S. 143‑166(y), an annual separation allowance equal to eighty‑five hundredths percent (0.85%) of the annual equivalent of the base rate of compensation most recently applicable to him for each year of creditable service. The allowance shall be paid in equal installments on the payroll frequency used by the employer. To qualify for the allowance the officer shall:

(1)        Have (i) completed 30 or more years of creditable service or, (ii) have attained 55 years of age and completed five or more years of creditable service; and

(2)        Not have attained 62 years of age; and

(3)        Have completed at least five years of continuous service as a law enforcement officer as herein defined immediately preceding a service retirement. Any break in the continuous service required by this subsection because of disability retirement or disability salary continuation benefits shall not adversely affect an officer's qualification to receive the allowance, provided the officer returns to service within 45 days after the disability benefits cease and is otherwise qualified to receive the allowance.

(b)        As used in this section, "creditable service" means the service for which credit is allowed under the retirement system of which the officer is a member, provided that at least fifty percent (50%) of the service is as a law enforcement officer as herein defined.

(c)        Payment to a retired officer under the provisions of this section shall cease at the first of:

(1)        The death of the officer;

(2)        The last day of the month in which the officer attains 62 years of age; or

(3)        The first day of reemployment by any State department, agency, or institution, except that this subdivision does not apply to an officer returning to State employment in a position exempt from the State Personnel Act in an agency other than the agency from which that officer retired.

(d)        This section does not affect the benefits to which an individual may be entitled from State, federal, or private retirement systems. The benefits payable under this section shall not be subject to any increases in salary or retirement allowances that may be authorized by the General Assembly for employees of the State or retired employees of the State.

(e)        The head of each State department, agency, or institution shall determine the eligibility of employees for the benefits provided herein.

(f)         The Director of the Budget may authorize from time to time the transfer of funds within the budgets of each State department, agency, or institution necessary to carry out the purposes of this Article. These funds shall be taken from those appropriated to the department, agency, or institution for salaries and related fringe benefits.

(g)        The head of each State department, agency, or institution shall make the payments set forth in subsection (a) to those persons certified under subsection (e) from funds available under subsection (f). (1983 (Reg. Sess., 1984), c. 1034, s. 104; 1985, c. 479, s. 143; 1985 (Reg. Sess., 1986), c. 1014, ss. 51, 52; 2002‑126, s. 28.14; 2007‑69, s. 1.)



§ 143-166.42. Special separation allowances for local officers.

§ 143‑166.42.  Special separation allowances for local officers.

(a)        On and after January 1, 1987, every sworn law enforcement officer as defined by G.S. 128‑21(11b) or G.S. 143‑166.50(a)(3) employed by a local government employer who qualifies under this section shall receive, beginning in the month in which the officer retires on a basic service retirement under the provisions of G.S. 128‑27(a), an annual separation allowance equal to eighty‑five hundredths percent (0.85%) of the annual equivalent of the base rate of compensation most recently applicable to the officer for each year of creditable service. The allowance shall be paid in equal installments on the payroll frequency used by the employer. To qualify for the allowance, the officer shall:

(1)        Have (i) completed 30 or more years of creditable service or (ii) have attained 55 years of age and completed five or more years of creditable service; and

(2)        Not have attained 62 years of age; and

(3)        Have completed at least five years of continuous service as a law enforcement officer as herein defined immediately preceding a service retirement. Any break in the continuous service required by this subsection because of disability retirement or disability salary continuation benefits shall not adversely affect an officer's qualification to receive the allowance, provided the officer returns to service within 45 days after the disability benefits cease and is otherwise qualified to receive the allowance.

(b)        As used in this section, "creditable service" means the service for which credit is allowed under the retirement system of which the officer is a member, provided that at least fifty percent (50%) of the service is as a law enforcement officer as herein defined.

(c)        Payment to a retired officer under the provisions of this section shall cease at the first of:

(1)        The death of the officer;

(2)        The last day of the month in which the officer attains 62 years of age; or

(3)        The first day of reemployment by a local government employer in any capacity.

Notwithstanding the provisions of subdivision (3) of this subsection, a local government employer may employ retired officers in a public safety position in a capacity not requiring participation in the Local Governmental Employees' Retirement System, and doing so shall not cause payment to cease to those officers under the provisions of this section.

(d)        This section does not affect the benefits to which an individual may be entitled from State, local, federal, or private retirement systems. The benefits payable under this section shall not be subject to any increases in salary or retirement allowances that may be authorized by local government employers or for retired employees of local governments.

(e)        The governing body of each local employer shall determine the eligibility of employees for the benefits provided herein.

(f)         The governing body of each local employer shall make the payments set forth in subsection (a) of this section to those persons certified under subsection (e) of this section from funds available.  (1985 (Reg. Sess., 1986), c. 1019, s. 2; 2009‑396, s. 1.)



§§ 143-166.43 through 143-166.49. Reserved for future codification purposes.

§§ 143‑166.43 through 143‑166.49.  Reserved for future codification purposes.



§ 143-166.50. Retirement benefits for local governmental law-enforcement officers.

Article 12E.

Retirement Benefits for Local Governmental Law‑Enforcement Officers.

§ 143‑166.50.  Retirement benefits for local governmental law‑enforcement officers.

(a)        Definitions.  The following words and phrases as used in this Article, unless a different meaning is plainly required by the context, have the following meaning:

(1)        "Beneficiary" means any person in receipt of a retirement allowance or other benefit from a Retirement System.

(2)        "Employer" means a county, city, town or other political subdivision of the State.

(3)        "Law‑enforcement officer" means a full‑time paid employee of an employer, who possesses the power of arrest, who has taken the law enforcement oath administered under the authority of the State as prescribed by G.S. 11‑11, and who is certified as a law enforcement officer under the provisions of Chapter 17C of the General Statutes or certified as a deputy sheriff under the provisions of Chapter 17E of the General Statutes. "Law enforcement officer" also means the sheriff of the county. The number of paid personnel employed as law enforcement officers by a law enforcement agency may not exceed the number of law enforcement positions approved by the applicable local governing board.

(4)        "Law‑Enforcement Officers' Retirement System" means the system provided for under Article 12 of Chapter 143 of the General Statutes, as it existed prior to January 1, 1986.

(5)        "Local Governmental Employees' Retirement System" means the Local Governmental Employees' Retirement System of North Carolina provided for under Article 3 of Chapter 128 of the General Statutes.

(6)        "Member" means an officer included in the membership of a retirement system, including former officers no longer employed who also elected to leave their accumulated contributions on deposit with a Retirement System.

(7)        "Officer" means a "law‑enforcement officer."

(8)        "State" means the State of North Carolina.

(b)        Basic Retirement System.  On and after January 1, 1986, law‑enforcement officers employed by an employer shall be members of the Local Government Employees' Retirement System, and beneficiaries who were last employed as officers by an employer, or who are surviving beneficiaries of officers last employed by an employer, are beneficiaries of the Local Governmental Employees' Retirement System and paid in benefit amounts then in effect. All members of the Law‑Enforcement Officers' Retirement System last employed and paid by an employer are members of the Local Retirement System.

(c)        Rights.  Notwithstanding any other provisions of law, any accrued or inchoate rights of a member of the Law‑Enforcement Officers' Retirement System as of his transfer to the Local Governmental Employees' Retirement System on January 1, 1986, including the rights to a vested deferred retirement allowance and to commence retirement at certain ages with required years of service as a law‑enforcement officer, may in no way be diminished; provided, however, in no event may a member commence retirement and continue membership service with the same Retirement System after January 1, 1986.

No eligible officer shall be precluded from exercising that officer's pending or inchoate rights under this section, should the officer elect to make Roth after‑tax contributions to the Supplemental Retirement Income Plan, except that these Roth after‑tax contributions and the earnings thereon shall not be subsequently transferred to the Local Governmental Employees' Retirement System.

(d)        Court Cost Receipts.  Of the sum derived from the cost of court provided for in G.S. 7A‑304(a)(3), the amount designated for this Article, except for the amount designated for the provisions of G.S. 143‑166.50(e), shall be paid over to the pension accumulation fund of the Local Governmental Employees' Retirement System and shall offset, to the extent of these receipts, the employers' normal contribution rate required in G.S. 128‑30(d)(2) as it pertains to law enforcement officers.

(e)        Supplemental Retirement Income Plan for Local Governmental Law‑Enforcement Officers.  As of January 1, 1986, all law‑enforcement officers employed by a local government employer, are participating members of the Supplemental Retirement Income Plan as provided by Article 5 of Chapter 135 of the General Statutes. In addition to the contributions transferred from the Law‑Enforcement Officers' Retirement System, participants may make voluntary contributions to the Supplemental Retirement Income Plan to be credited to the designated individual accounts of participants; provided, in no instance shall the total contributions by a participant exceed ten percent (10%) of a participant's compensation within any calendar year. From July 1, 1987, until July 1, 1988, local government employers of law enforcement officers shall contribute an amount equal to at least two percent (2%) of participating local officers' monthly compensation to the Supplemental Retirement Income Plan to be credited to the designated individual accounts of participating local officers; and on and after July 1, 1988, local government employers of law enforcement officers shall contribute an amount equal to five percent (5%) of participating local officers' monthly compensation to the Supplemental Retirement Income Plan to be credited to the designated individual accounts of participating local officers.

Additional contributions shall also be made to the individual accounts of all participants in the Plan, except for Sheriffs, on a per capita equal‑share basis from the sum of one dollar and twenty‑five cents ($1.25) for each cost of court collected under G.S. 7A‑304.

Upon retirement, a participant in the Plan may elect to transfer his eligible accumulated contributions, not including any Roth after‑tax contributions and the earnings thereon, to the Local Governmental Employees' Retirement System and receive, in addition to his basic service, early or disability retirement allowance a special retirement allowance which shall be based on his eligible accumulated account balance at the date of the transfer of the assets.

(e1)      Rights of Participants under the Uniformed Services Employment and Reemployment Rights Act.  A participant whose employment is interrupted by reason of service in the Uniformed Services, as that term is defined in section 4303(16) of the Uniformed Services Employment and Reemployment Rights Act, Public Law 103‑353, hereafter referred to as "USERRA", shall be entitled to all rights and benefits that the participant would have been entitled to under this section had the participant's employment not been interrupted, provided that the participant returns to service as a law enforcement officer while the participant's reemployment rights are protected under the provisions of USERRA. (1985, c. 479, s. 196(t); c. 729, ss. 6, 7; 1985 (Reg. Sess., 1986), c. 1015, s. 2; c. 1019, s. 1; 1995, c. 361, s. 6; 1997‑144, s. 2; 2006‑141, s. 2; 2007‑384, s. 10.6.)



§§ 143-166.51 through 143-166.59. Reserved for future codification purposes.

§§ 143‑166.51 through 143‑166.59.  Reserved for future codification purposes.



§ 143-166.60. Separate insurance benefits plan for law-enforcement officers.

Article 12F.

Separate Insurance Benefits Plan for State and Local Governmental Law‑Enforcement Officers.

§ 143‑166.60.  Separate insurance benefits plan for law‑enforcement officers.

(a)        A Separate Insurance Benefits Plan, hereinafter called the "Plan", is to be an employee welfare benefit plan, established for the benefit of (i) all law enforcement officers, as defined in G.S. 135‑1(11b) and G.S. 128‑21(11b) employed by the State and local governments and (ii) all former law‑enforcement officers previously employed by the State and local governments, who had 20 or more years of service as an officer or are in receipt of a disability retirement allowance from any State‑administered retirement system or are in receipt of a benefit from the Disability Income Plan of North Carolina, who shall be participants.

(b)        The Boards of Trustees of the Teachers' and State Employees' Retirement System and the Local Governmental Employees' Retirement System shall jointly administer the Plan and shall, under the terms and conditions otherwise appearing in this Article, provide Plan benefits either (i) by establishing a separate trust fund in conformance with Section 501(c)(9) of the Internal Revenue Code of 1954 as amended or, (ii) by causing the Plan to affiliate with a master trust providing the same benefits for participants.

(c)        The initial assets of the Plan are the assets of the former Separate Benefit Plan established under G.S. 143‑166.04 as it existed prior to January 1, 1986, which shall be transferred to the Plan on January 1, 1986. The Plan shall be separate and apart from any retirement systems or plans.

(d)        The Boards of Trustees shall promulgate rules and regulations as are necessary to establish benefits under the Plan, within the availability of funds, to provide:

(1)        An accident and sickness disability insurance benefit;

(2)        A group life insurance benefit for participants employed by an employer at the time of death, not to exceed five thousand dollars ($5,000);

(3)        A group life insurance benefit for participants who are eligible former officers, not to exceed four thousand dollars ($4,000); and

(4)        An accidental line‑of‑duty insurance death benefit not to exceed two thousand one hundred dollars ($2,100) in total on account of the death of a participant caused by an accident while in the actual performance of duty as an officer.

(e)        The insurance benefit of the Plan on account of the death of a participant shall be payable to the surviving spouse of the participant or otherwise to the participant's estate; provided, should a participant instruct the Board of Trustees in writing that he does not wish these benefits to be paid to his spouse or estate, then the benefits shall be paid to the person or persons as the participant may name for this purpose. The life insurance benefits shall be payable only on account of participants in the Plan for six or more months or, if an actively employed officer, at any time after employment if death results from an accident. The accident and sickness disability insurance benefits shall be payable to a participant at any time after becoming a participant in the Plan.

(f)         Should amounts in the trust fund of the Plan be insufficient at any time to enable the Boards of Trustees to pay benefits due in full, then an equitable graded percentage of the payment shall be made.

(g)        The provisions of the State and Local Retirement Systems pertaining to administration and management of funds under G.S. 128‑28, G.S. 128‑29, G.S. 135‑6 and G.S. 135‑7 are made applicable to the Plan.

(h)        Exemption from Garnishment and Attachment.  The right of a participant in the Separate Insurance Benefits Plan to the benefits provided under this Article is nonforfeitable and exempt from levy, sale, and garnishment. (1985, c. 479, s. 196(t); 1987, c. 738, s. 29(p); 1989, c. 792, s. 2.8; 2003‑284, s. 30.19B(b).)



§§ 143-166.61 through 143-166.69. Reserved for future codification purposes.

§§ 143‑166.61 through 143‑166.69.  Reserved for future codification purposes.



§ 143-166.70. Transfers of assets of Law-Enforcement Officers' Retirement System to other retirement systems.

Article 12G.

Transfers of Assets of Law‑Enforcement Officers' Retirement System to Other Retirement Systems.

§ 143‑166.70.  Transfers of assets of Law‑Enforcement Officers' Retirement System to other retirement systems.

As of January 1, 1986, assets of the Law‑Enforcement Officers' Retirement System, provided for under Article 12 of Chapter 143 of the General Statutes, as it existed prior to January 1, 1986, shall be transferred to the Local Governmental Employees' Retirement System provided for under Article 3 of Chapter 128 of the General Statutes, and the Supplemental Retirement Income Plan of North Carolina, provided for under Article 5 of Chapter 135 of the General Statutes, in the amounts calculated and in the order of precedence enumerated as follows:

(1)        The regular accumulated contributions of members of the Law‑ Enforcement Officers' Retirement System shall be transferred from the annuity savings fund of the Law‑Enforcement Officers' Retirement System to the annuity savings fund of the Local Governmental Employees' Retirement System to the credit of each individual member.

(2)        An amount equal to the present value of the liabilities on account of the retirement allowances payable to beneficiaries of the Law‑Enforcement Officers' Retirement System, as calculated by the Retirement System's consulting actuary, shall be transferred from the pension accumulation fund of the Law‑Enforcement Officers' Retirement System to the pension accumulation fund of the Local Governmental Employees' Retirement System.

(3)        After the transfer provided for above, the remaining assets in the pension accumulation fund of the Law‑Enforcement Officers' Retirement System shall be transferred to the pension accumulation fund of the Local Governmental Employees' Retirement System with the amount of such assets to be taken into account by the Retirement System's consulting actuary in determining the employers' rates of contribution under G.S. 128‑30(d)(9).

(4)        The special annuity account accumulated contributions shall be transferred from the special annuity savings fund of the Law‑Enforcement Officers' Retirement System to the Supplemental Retirement Income Plan of North Carolina, or some other employer‑sponsored trust qualified under Sections  401(a) and 401(k) of the Internal Revenue Code of 1954 as amended.

(5)        The separate trust fund reserves held under the death benefit plan provided for in G.S. 143‑166.02, as it existed prior to January 1, 1986, shall be transferred to the separate trust fund for the death benefit plan provided for in G.S. 128‑27(1) [128‑27(l)]. (1985, c. 479, s. 196(u).)



§§ 143-166.71 through 143-166.79. Reserved for future codification purposes.

§§ 143‑166.71 through 143‑166.79.  Reserved for future codification purposes.



§ 143-166.80. Short title and purpose.

Article 12H.

Sheriffs' Supplemental Pension Fund Act of 1985.

§ 143‑166.80.  Short title and purpose.

(a)        This Article shall be known and may be cited as the "Sheriffs' Supplemental Pension Fund Act of 1985".

(b)        The purpose of this Article is to create a pension fund to supplement local government retirement benefits which will attract the most highly qualified talent available within the State to the position of sheriff and to fully recognize that sheriffs are constitutional officials elected by the people and are also officers of the court enforcing the laws of the State of North Carolina. (1985, c. 729, s. 1.)



§ 143-166.81. Scope.

§ 143‑166.81.  Scope.

(a)        This Article provides supplemental pension benefits for all county sheriffs who are retired from the Local Governmental Employees' Retirement System or an equivalent locally sponsored plan as herein described.

(b)        The North Carolina Department of Justice shall administer the provisions of this Article.

(c)        The provisions of this Article shall be subject to future legislative change or revision, and no person is deemed to have acquired any vested right to a pension payment provided by this Article. (1985, c. 729, s. 1.)



§ 143-166.82. Assets.

§ 143‑166.82.  Assets.

(a)        On and after July 1, 1985, each Clerk of Superior Court shall remit to the Department of Justice the monthly receipts collected pursuant to G.S. 7A‑304 (a)(3a) to be deposited to the credit of the Sheriffs' Supplemental Pension Fund, hereinafter referred to as the Fund, to be used in making monthly pension payments to eligible retired sheriffs under the provisions of this Article and to pay the cost of administering the provisions of this Article.

(b)        The State Treasurer shall be the custodian of the Sheriffs' Supplemental Pension Fund and shall invest its assets in accordance with the provisions of G.S. 147‑69.2 and G.S. 147‑69.3. (1985, c. 729, s. 1.)



§ 143-166.83. Disbursements.

§ 143‑166.83.  Disbursements.

(a)        Repealed by Session Laws 1991 (Reg. Sess., 1992), c. 900, s. 54, effective January 1, 1993.

(b)        Immediately following January 1, 1993, and the first of January of each succeeding calendar year thereafter, the Department of Justice shall divide an amount equal to ninety percent (90%) of the assets of the Fund at the end of the preceding calendar year and shall add to that amount any assets remaining pursuant to subsection (f) of this section and disburse the same as monthly payments in accordance with the provisions of this Article.

(c)        Ten percent (10%) of the Fund's assets as of January 1, 1993, and at the beginning of each calendar year thereafter, may be used by the Department of Justice in administering the provisions of this Article. This ten percent (10%) is to be derived from the Fund's assets prior to the addition of assets remaining pursuant to subsection (f) of this section.

(d)        All the Fund's disbursements shall be conducted in the same manner as disbursements are conducted for other special funds of the State.

(e)        If, for any reason, the Fund shall be insufficient to pay any pension benefits or other charges, then all benefits or payments shall be reduced pro rata for as long as the deficiency in amount exists. No claim shall accrue with respect to any amount by which a pension payment shall have been reduced.

(f)         Any assets remaining after reserving an amount equal to the disbursements required under subsections (b) and (c) of this section shall be accrued and included in disbursements for pensioners in succeeding years. (1985, c. 729, s. 1; 1985 (Reg. Sess., 1986), c. 1030, ss. 1, 2; 1991 (Reg. Sess., 1992), c. 900, s. 54(a).)



§ 143-166.84. Eligibility.

§ 143‑166.84.  Eligibility.

(a)        Each county sheriff who has retired from the Local Governmental Employees' Retirement System, and who has attained the age of 55 years or attained 30 years of creditable service regardless of age, and who has completed at least 10 years of eligible service as sheriff, is entitled to receive a monthly pension under this Article.

(a1)      Each county sheriff who withdrew any service standing to his credit in the Local Governmental Employees' Retirement System prior to July 1, 1986, and who has attained the age of 55 or attained 30 creditable years of service regardless of age, and who has completed at least 10 years of eligible service as sheriff, is entitled to receive a monthly pension under this Article provided the sheriff is not eligible to receive any retirement benefit from any State or locally sponsored plan.

(a2)      Each county sheriff who has been approved for disability benefits from the Local Governmental Employees' Retirement System is eligible to receive benefits from the Fund based on years of creditable service as sheriff, regardless of age, provided the retiree has at least 10 years of eligible service as sheriff.

(b)        Each eligible retired sheriff as defined in subsections (a), (a1), and (a2) of this section relating to age and service shall be entitled to receive a monthly pension under this Article beginning with the month immediately following the effective date of retirement. (1985, c. 729, s. 1; 1985 (Reg. Sess., 1986), c. 1030, ss. 3, 5(a); 1987, c. 177, s. 3; 1989 (Reg. Sess., 1990) c. 1079, s. 1; 1991 (Reg. Sess., 1992), c. 900, s. 54(b).)



§ 143-166.85. Benefits.

§ 143‑166.85.  Benefits.

(a)        An eligible retired sheriff shall be entitled to and receive an annual pension benefit, payable in equal monthly installments, equal to one share for each full year of eligible service as sheriff multiplied by his total number of years of eligible service. The amount of each share shall be determined by dividing the total number of years of eligible service for all eligible retired sheriffs on December 31 of each calendar year into the amount to be disbursed as monthly pension payments in accordance with the provisions of G.S. 143‑166.83(b). In no event however shall a monthly pension under this Article exceed an amount, which when added to a retired allowance at retirement from the Local Governmental Employees' Retirement System or to the amount he would have been eligible to receive if service had not been forfeited by the withdrawal of accumulated contributions, is greater than seventy‑five percent (75%) of a sheriff's equivalent annual salary immediately preceding retirement computed on the latest monthly base rate, to a maximum amount of one thousand five hundred dollars ($1,500).

(b)        All monthly pensions payable under this Article shall be paid on the last business day of each month.

(c)        At the death of the pensioner, benefits for the current calendar year will continue and be paid in monthly installments to the decedent's spouse or estate, in accordance with the provisions of Chapter 28A of the General Statutes. Benefits will cease upon the last payment being made in December of the current year.

(d)        Monthly pensions payable under this Article will cease upon the full‑time reemployment of a pensioner with an employer participating in the Local Governmental Employees' Retirement System for as long as the pensioner is so reemployed.

(e)        Repealed by Session Laws 1989, c. 792, s. 2.9.

(f)         Nothing contained in this Article shall preclude or in any way affect the benefits that a pensioner may be entitled to from any state, federal or private pension, retirement or other deferred compensation plan. (1985, c. 729, s. 1; 1985 (Reg. Sess., 1986), c. 1030, ss. 4, 5(b); 1987, c. 177, s. 4; 1989, c. 792, s. 2.9; 1989 (Reg. Sess., 1990), c. 1079, s. 2; 1991 (Reg. Sess., 1992), c. 900, s. 54(c); 2005‑276, s. 29.30(a).)



§ 143-167. Transferred to G.S. 147-54.1 by Session Laws 1943, c. 543.

Article 13.

Publications.

§ 143‑167.  Transferred to G.S. 147‑54.1 by Session Laws 1943, c. 543.



§ 143-168. Reports; conciseness.

§ 143‑168.  Reports; conciseness.

The annual or biennial reports now authorized or required to be printed by the several State agencies and institutions shall be as compact and concise as is consistent with an intelligent understanding of the work of those agencies and institutions. The details of the work of the agencies and institutions shall not be printed when not necessary to an intelligent understanding of such work, but totals and results may be tabulated and printed in their reports. (1911, c. 211, s. 2; 1917, c. 202, s. 2; C.S., s. 7294; 1931, c. 261, s. 3; 1955, c. 983; 1961, c. 243, s. 2; 1983, c. 866, s. 1.)



§ 143-169. Limitations on publications.

§ 143‑169.  Limitations on publications.

(a)        Repealed by Session Laws 1983, c. 866, s. 2.

(b)        Repealed by Session Laws 2007‑234, s. 1, effective July 18, 2007.

(c)        Every publication published at State expense shall be prepared in accordance with the recycling and reuse requirements set forth in G.S. 130A‑309.14(j). (1911, c. 211, s. 2; C.S., s. 7302; 1931, c. 261, s. 3; c. 312, ss. 14, 15; 1955, c. 1203; 1961, c. 243, s. 3; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1983, c. 866, s. 2; 1989, c. 727, s. 218(100); 1993, c. 448, s. 4; 1997‑443, s. 11A.119(a); 2007‑234, s. 1.)



§ 143-169.1. State agency public document mailing lists to be updated.

§ 143‑169.1.  State agency public document mailing lists to be updated.

(a)        On or before July 1 of each year, beginning with July 1, 1976, the head of every agency of this State shall certify to the Director of the Budget that the mailing lists for each public document issued by his agency have been carefully reviewed, updated and corrected within the previous 12 months.  The above date may be extended by the Director of the Budget for 90 days for good cause shown.  The reviewed, updated and corrected mailing lists shall be comprised only of those persons and organizations who, within the previous 12 months, have either requested that they be included in such a mailing list or have renewed a request that they be so included, or are recipients contemplated for receipt of the pertinent public document by express provision of statute or judicial order, but this sentence does not apply to mailing lists of alumni of a constituent institution of The University of North Carolina, used or maintained by the constituent institution.

(b), (c)  Repealed by Session Laws 1989, c. 715, s. 2. (1975, c. 362, s. 1; 1983, c. 866, ss. 3‑5; 1989, c. 715, s. 2; 1993, c. 448, s. 5.)



§ 143-169.2. Definitions.

§ 143‑169.2.  Definitions.

(a)        For the purposes of this Article, the term "public document" shall mean any annual, biennial, regular or special report or publication of which at least 200 copies are printed, but shall not include intra‑agency communications nor agency correspondence.

(b)        For the purposes of this Article, the term "agency" shall mean and include, as the context may require, State department, institution, university, commission, committee, board, licensing board, division, bureau, officer or official; provided, however, the provisions of G.S. 143‑169.1 shall not apply to the General Assembly, the Department of Revenue, the Department of Commerce, or to the Administrative Office of the Courts and the court system, nor shall the provisions of G.S. 143‑170.2 and 143‑170.3 apply to the General Assembly or to the Administrative Office of the Courts and the courts system. (1989, c. 715, s. 3; c. 751, ss. 7(16), 18; 1991 (Reg. Sess., 1992), c. 959, s. 35.)



§ 143-170. Repealed by Session Laws 1955, c. 986.

§ 143‑170.  Repealed by Session Laws 1955, c. 986.



§ 143-170.1. Statement of cost of public documents; chief administrator charged with compliance.

§ 143‑170.1.  Statement of cost of public documents; chief administrator charged with compliance.

(a)        Every agency of this State publishing a public document, other than one published for the principal purpose of sale to the public, shall cause the following statement to be printed adjacent to the identification of the agency responsible for the publication:

"(Number of copies) copies of this public document were printed at a cost of $____, or $____ per copy."

For the purposes of this Article the term "cost" shall include printing costs in the form of labor and materials, and other identifiable design, typesetting, and binding costs.

(a1)      Any public document without a statement of cost shall not be mailed or distributed at public expense.

(a2)      Whenever a public document that is published by an agency of this State is printed on recycled paper, the document shall contain a printed statement or symbol indicating that the document was printed on recycled paper.

(a3)      If an agency fails to comply with this section, then the agency's printing budget for the fiscal year following the violation shall be reduced by ten percent (10%).

(b)        The chief administrator of the agency authorizing the printing is charged with agency compliance with the provisions of this Article. (1983, c. 866, ss. 6, 7; 1989, c. 34; 1993, c. 256, s. 4; 1995, c. 324, s. 6.10.)



§ 143-170.2. Publication procedure manuals.

§ 143‑170.2.  Publication procedure manuals.

(a)        The State Librarian in consultation with the State Auditor shall administer and periodically revise guidelines to be used by all State agencies and community colleges in developing publication procedures manuals for public documents.  The initial guidelines developed by the Department of Administration shall be released no later than December 1, 1989 and shall address at least the following elements of publication production for public documents:

(1)        Bibliographic style, substantially in accord with a recognized style manual approved by the State Librarian; provided, however, the Department shall not develop guidelines concerning the design, layout, size or appearance of publications except as otherwise permitted herein;

(2)        Procedures for the notification of the State Library for title changes in serial publications;

(3)        Pricing of documents for resale;

(4)        Use of publication services at State‑operated printing facilities;

(5)        Purchase of commercial publication services; and

(6)        The distribution of publications.

The Department of Administration shall submit the initial guidelines to State agencies for review and comment for a period of 60 days; provided, however, that submission to the University of North Carolina General Administration shall satisfy this requirement with respect to universities.  The Department, in consultation with at least the State Librarian and the State Auditor, shall consider the comments of the State agencies before adopting final guidelines.  The Department of Administration shall adopt and release the final guidelines no later than four months after the release of the initial guidelines.

(b)        Upon the adoption and release of final guidelines by the Department of Administration, each State agency and community college shall within four months thereafter adopt a publication procedures manual for public documents consistent with the guidelines established pursuant to subsection (a) of this section and an administrative review and approval process to ensure appropriate review and approval of its public documents.

(c)        Each State agency and community college shall submit to the State Library for review and retention a copy of its publication procedures manual and its administrative review procedure for public documents.  Any revisions made by an agency shall also be submitted to the State Library within 30 days of adoption by the agency.

(d)        Repealed by Session Laws 1991, c. 757. s. 1.

(d1)      The State Library may revise the final statewide guidelines, originally issued April 1, 1990, by the Department of Administration, at any time after July 1, 1990, provided that there be distribution of any proposed revisions to all agencies and institutions subject to these provisions, and that there be a 30‑day review period for these agencies to comment. (1989, c. 715, s. 1; 1991, c. 757. s. 1.)



§ 143-170.3. Reports; audits.

§ 143‑170.3.  Reports; audits.

(a)        The Department of Administration shall report to the Joint Legislative Commission on Governmental Operations each State agency and community college that fails to timely adopt and submit to the Department the information required by G.S. 143‑170.2.  The initial report shall be made by January 1, 1991.

(b)        Upon the determination of the State Auditor that a State agency or community college has failed to substantially comply with its publications procedure manual or its administrative review and approval process for public documents, the State Auditor shall report the noncompliance to the Joint Legislative Commission on Governmental Operations within 60 days if the General Assembly is not in session, and to the President Pro Tempore of the Senate, the Speaker of the House, and the Senate and House Appropriations Committee Chairmen within 30 days if the General Assembly is in session.

(c)        The State Librarian and the University Librarian of the University of North Carolina at Chapel Hill shall identify the types of publications for which the use of acid‑free paper is desirable and, with the assistance of the Department of Administration, shall study the availability of acid‑free paper and the costs associated with purchasing and using acid‑free paper.  The State Librarian and the University Librarian of the University of North Carolina at Chapel Hill shall report to the Joint Legislative Commission on Governmental Operations no later than November 1, 1990 the information required by this subsection. (1989, c. 715, s. 1.)



§ 143-170.4. Administrative Office of the Courts; publications procedures manual; reports.

§ 143‑170.4.  Administrative Office of the Courts; publications procedures manual; reports.

Not later than June 1, 1990, the Administrative Office of the Courts, after review of the Department of Administration's state publications procedures guidelines and after consultation with the State Librarian and State Auditor, shall adopt (i) a publications procedures manual for public documents, other than the official reports of the North Carolina Supreme Court and the North Carolina Court of Appeals and official forms published by the Administrative Office of the Courts pursuant to G.S. 7A‑343, that addresses the elements of publication production described in G.S. 143‑170.2 and (ii) an administrative review and approval process to ensure appropriate review and approval of its public documents. The initial guidelines and the administrative review and approval process shall be reported to the Joint Legislative Commission on Governmental Operations by January 1, 1991. (1989, c. 715, s. 1; 2001‑424, s. 22.6(b).)



§ 143-170.5. Designated public documents to be printed on alkaline paper.

§ 143‑170.5.  Designated public documents to be printed on alkaline paper.

The State Librarian and the University Librarian at the University of North Carolina at Chapel Hill shall designate annually as provided by G.S. 125‑11.13 those State documents that must be printed on alkaline paper.  Each agency publishing a State document designated by the State Librarian and the University Librarian at the University of North Carolina at Chapel Hill as one that must be printed on alkaline paper shall comply with that publication requirement. (1991, c. 224, s. 2; 1993, c. 553, s. 4.)



§§ 143-171 through 143-176.1: Repealed by Session Laws 1973, c. 1262, s. 85.

Article 14.

North Carolina Zoological Authority.

§§ 143‑171 through 143‑176.1: Repealed by Session Laws 1973, c.  1262, s. 85.



§ 143-177. Right to receive gifts.

§ 143‑177.  Right to receive gifts.

In order to carry out the purposes of this Article, the Board is authorized to acquire by gift or will, absolutely or in trust, from individuals, corporations, or any other source money or other property, or any interests in property, which may be retained, sold or otherwise used to promote the purposes of this Article. The use of gifts shall be subject to such limitations as may be imposed thereon by donors, notwithstanding any other provisions of this Article. (1969, c. 1104, s. 8.)



§ 143-177.1. North Carolina Zoological Park Fund.

§ 143‑177.1.  North Carolina Zoological Park Fund.

All gifts made to the North Carolina Zoological Park for the purposes of this Article shall be exempt from every form of taxation including, but not by the way of limitation, ad valorem, intangible, gift, inheritance and income taxation. Proceeds from the sale of any property acquired under the provisions of this Article shall be deposited in the North Carolina State treasury and shall be credited to the North Carolina Zoological Park. (1969, c. 1104, s. 9; 1973, c. 1262, s. 85.)



§ 143-177.2. Cities and counties.

§ 143‑177.2.  Cities and counties.

Cities and counties are hereby authorized to expend funds derived from nontax sources and to make gifts of surplus property, to assist in carrying out the purposes of this Article. (1969, c. 1104, s. 10.)



§ 143-177.3. Sources of funds.

§ 143‑177.3.  Sources of funds.

(a)        It is the intent of this Article that the funds for the creation, establishment, construction, operation and maintenance of the North Carolina Zoological Park shall be obtained primarily from private sources; however, the Council under the supervision and approval and with the assistance of the Secretary of Environment and Natural Resources is hereby authorized to receive and expend such funds as may from time to time become available by appropriation or otherwise from the State of North Carolina; provided, that the North Carolina Zoological Park Council shall not in any manner pledge the faith and credit of the State of North Carolina for any of its purposes.

(b)        The Council with the approval of the Secretary of Environment and Natural Resources is authorized to establish and set admission fees which are reasonable and consistent with the purpose and function of the North Carolina Zoological Park. (1969, c. 1104, s. 11; 1973, c. 1262, s. 85; 1977, c. 771, s. 4; 1981, c. 278, s. 1; 1989, c. 727, s. 218(101); 1997‑443, s. 11A.119(a).)



§§ 143-178 through 143-185: Repealed by Session Laws 1975, c. 879, s. 25.

Article 15.

Council of State Governments.

§§ 143‑178 through 143‑185:  Repealed by Session Laws 1975, c.  879, s. 25.



§ 143-186. Council of State Governments a joint governmental agency.

§ 143‑186.  Council of State Governments a joint governmental agency.

The Council of State Governments is hereby declared to be a joint governmental agency of this State and of the other states which cooperate through it. (1937, c. 374, s. 10; 1959, c. 137, s. 4.)



§ 143-187. Transferred to G.S. 143-186 by Session Laws 1959, c. 137, s. 4.

§ 143‑187.  Transferred to G.S. 143‑186 by Session Laws 1959, c. 137, s. 4.



§ 143-188: Repealed by Session Laws 1959, c. 137, s. 1.

§ 143‑188:  Repealed by Session Laws 1959, c.  137, s. 1.



§§ 143-189 through 143-190: Repealed by Session Laws 1961, c. 481.

Article 16.

Spanish‑American War Relief Fund.

§§ 143‑189 through 143‑190:  Repealed by Session Laws 1961, c.  481.



§ 143-191. Appropriation for fund.

Article 17.

State Post‑War Reserve Fund.

§ 143‑191.  Appropriation for fund.

There is hereby appropriated from the general fund of the State the sum of twenty million dollars ($20,000,000), the said sum, together with the investments and income therefrom, to be hereafter known and designated as the State Post‑War Reserve Fund. (1943, c. 6, s. 1.)



§ 143-192. Fund to be invested by Governor and Council of State; State Treasurer custodian.

§ 143‑192.  Fund to be invested by Governor and Council of State; State Treasurer custodian.

The Governor and Council of State are hereby fully authorized and directed to invest the said fund exclusively in bonds of the United States of America, of such series as may be readily converted into money and notes or certificates of indebtedness of the United States of America, or in bonds, notes or other obligations of any agency or instrumentality of the United States of America, when the payment of principal and interest thereof is fully guaranteed by the United States of America, and in bonds or notes of the State of North Carolina. The interest and revenues received from such investments, or profits realized in the sale thereof, shall become a part of the said State Post‑War Reserve Fund and shall be likewise invested. Bonds of the State of North Carolina purchased for the said fund shall not be cancelled or retired but shall remain in full force  and the income therefrom reinvested as hereinbefore provided. The State Treasurer shall be custodian of all securities and investments made under authority of this Article. (1943, c. 6, s. 2.)



§ 143-193. Fund to be held for such use as directed by General Assembly.

§ 143‑193.  Fund to be held for such use as directed by General Assembly.

The said State Post‑War Reserve Fund shall be held for such use as shall hereafter be directed by an act of the General Assembly of North Carolina, and no other use thereof whatsoever shall be made. (1943, c. 6, s. 3.)



§ 143-194. Report to General Assembly.

§ 143‑194.  Report to General Assembly.

The Governor and Council of State shall make a report in writing to the General Assembly, not later than the tenth day of each regular or special session thereof, stating the nature and amount of all receipts and disbursements from the said fund and the amount contained in said fund, and giving an itemized statement of all investments made as herein authorized, which report shall be spread upon the journals of the Senate and House of Representatives. (1943, c. 6, s. 4.)



§§ 143-195 through 143-198.1. Repealed by Session Laws 1973, c. 1331, s. 2.

Article 18.

Rules and Regulations Filed with Secretary of State.

§§ 143‑195 through 143‑198.1.  Repealed by Session Laws 1973, c. 1331, s. 2.



§ 143-199. Association under patronage and control of State.

Article 19.

Roanoke Island Historical Association.

§ 143‑199.  Association under patronage and control of State.

Roanoke Island Historical Association, Incorporated is hereby permanently placed under the patronage and control of the State. (1945, c. 953, s. 1.)



§ 143-200. Members of board of directors; terms; appointment.

§ 143‑200.  Members of board of directors; terms; appointment.

The governing body of the Association shall be a board of directors consisting of the Governor of the State, the Attorney General, the Superintendent of Public Instruction, the Chair of the Dare County Board of Commissioners, and the Secretary of Cultural Resources, or their designees, as ex officio members, and the following 21 members: J. Spencer Love, Greensboro; Miles Clark, Elizabeth City; Mrs. Richard J. Reynolds, Winston‑Salem; D. Hiden Ramsey, Asheville; Mrs. Charles A. Cannon, Concord; Dr. Fred Hanes, Durham; Mrs. Frank P. Graham, Chapel Hill; Bishop Thomas C. Darst, Wilmington; W. Dorsey Pruden, Edenton; John A. Buchanan, Durham; William B. Rodman, Jr., Washington; J. Melville Broughton, Raleigh; Melvin R. Daniels, Manteo; Paul Green, Chapel Hill; Samuel Selden, Chapel Hill; R. Bruce Etheridge, Manteo; Theodore S. Meekins, Manteo; Roy L. Davis, Manteo; M. K. Fearing, Manteo; A. R. Newsome, Chapel Hill. The members of the board of directors herein named other than the ex officio members, shall serve for a term of three years and until their successors are appointed. Appointments thereafter shall be made by the membership of the Association in regular annual meeting or special meeting called for such purpose. In the event the Association through its membership should fail to make such appointments, then the appointments shall be made by the Governor of the State. If a vacancy occurs between annual meetings, the board of directors may fill the vacancy until the next annual meeting. All vacancies occurring on the board of directors not filled by the board of directors within 30 days of the vacancy shall be filled by the Governor of the State. (1945, c. 953, s. 2; 1973, c. 476, s. 48; 1996, 2nd Ex. Sess., c. 18, s. 11.1(a); 1999‑32, s. 1; 1999‑431, s. 3.1.)



§ 143-201. Bylaws; officers of board.

§ 143‑201.  Bylaws; officers of board.

The said board of directors when organized under the terms of this Article shall have authority to adopt bylaws for the organization and said bylaws shall thereafter be subject to change only by three‑fifths vote of a quorum of said board of directors; the board of directors shall choose from its membership or from the membership of the Association a chairman, a vice‑chairman, a secretary and a treasurer, which offices in the discretion of the board may be combined in one, and also a historian and a general counsel. The board also in its discretion may choose one or more honorary vice‑chairmen. The duly elected officers of the Association shall serve as an advisory committee to the Secretary of Cultural Resources concerning matters relating to "The Lost Colony" historical drama. (1945, c. 953, s. 3; 1973, c. 476, s. 87.)



§ 143-202. Exempt from taxation; gifts and donations.

§ 143‑202.  Exempt from taxation; gifts and donations.

The said Association is and shall be an educational and charitable association within the meaning of the laws of the State of North Carolina, and the property and income of such Association, real and personal, shall be exempt from all taxation. The said Association is authorized and empowered to receive gifts and donations and administer the same for the charitable and educational purposes for which the Association is formed and in keeping with the will of the donors, and such gifts and donations to the extent permitted by law shall be exempted from the purpose of income taxes and gift taxes. (1945, c. 953, s. 4.)



§ 143-203. Repealed by Session Laws 1983, c. 913, s. 39, effective July 22, 1983.

§ 143‑203.  Repealed by Session Laws 1983, c. 913, s. 39, effective July 22, 1983.



§ 143-204. Repealed by Session Laws 1977, c. 996, s. 3.

§ 143‑204.  Repealed by Session Laws 1977, c. 996, s. 3.



§§ 143-204.1 through 143-204.4. Repealed by Session Laws 1973, c. 476, s. 116.

Article 19A.

Governor Richard Caswell Memorial Commission.

§§ 143‑204.1 through 143‑204.4.  Repealed by Session Laws 1973, c. 476, s.  116.



§§ 143-204.5 through 143-204.7. Repealed by Session Laws 1973, c. 476, s. 116.

Article 19B.

Historic Swansboro Commission.

§§ 143‑204.5 through 143‑204.7.  Repealed by Session Laws 1973, c. 476, s. 116.



§ 143-204.8. Allotments to outdoor historical dramas.

Article 19C.

Outdoor Historical Dramas.

§ 143‑204.8.  Allotments to outdoor historical dramas.

(a)        Upon the application of an outdoor historical drama corporation or trust, approved by the Secretary of Cultural Resources, the Governor and the Council of State may order an allotment from the Contingency and Emergency Fund of the State not to exceed fifteen thousand dollars ($15,000) a year to that outdoor historical drama corporation or trust to aid in the production of an outdoor historical drama if the provisions of subsection (b) of this section are met.

(b)        An allotment shall only be made under this section upon evidence submitted to the Governor and Council of State by the Secretary of Cultural Resources that during the immediately preceding season of production, the drama was operated at a deficit because of inclement weather or other circumstances beyond the control of the corporation or trust and that contributions or gifts made to the corporation or trust are deductible for income tax purposes under the Internal Revenue Code.

(c)        For purposes of this section, an "outdoor historical drama corporation or trust," means only the following corporations or trusts presenting outdoor historical dramas:

Corporation or Trust                                                                   Outdoor Historical Drama

Cherokee Historical Association,                                                 "Unto These Hills"

Incorporated

The Committee for an Outdoor                                                   "Blackbeard  The

Drama at Bath, Incorporated                                                  Knight of the Black

Flag"

The Duplin Outdoor Drama Society,                                           "The Liberty Cart: A

Incorporated                                                                          Duplin Story"

Eastern Stage, Inc.                                                                      "First for Freedom"

The Moore County Historical                                                      "The House in the

Association, Incorporated                                                      Horseshoe"

The Outdoor Theatre Fund                                                         "From This Day Forward"

Charitable Trust

"Revolution!", Incorporated                                                         "Revolution!"

Roanoke Island Historical                                                           "The Lost Colony"

Association, Incorporated

Robeson Historical Drama,                                                         "Strike at the Wind"

Incorporated

Snow Camp Historical Drama                                                     "Sword of Peace"

Society, Incorporated

Southern Appalachian Historical                                                  "Horn in the West"

Association, Incorporated

The Waxhaws Historical Festival                                                 "Listen and Remember"

and Drama Association

The above listing of dramas is for informational purposes only and shall not be construed to limit the eligibility of the specified outdoor historical drama corporation or trust to receive allotments under this section.

(d)        An outdoor historical drama corporation or trust which has applied for or received an allotment under this section shall permit the State Auditor to inspect and audit its financial records. (1977, c. 996, s. 1; 1987 (Reg. Sess., 1988), c. 1086, s. 44; 1989, c. 752, s. 21; 1991, c. 636, s. 16.)



§§ 143-205 through 143-210.1: Repealed by Session Laws 1969, c. 1145, s. 4.

Article 20.

Recreation Commission.

§§ 143‑205 through 143‑210.1:  Repealed by Session Laws 1969, c.  1145, s. 4.



§ 143-211. Declaration of public policy.

Article 21.

Water and Air Resources.

Part 1. Organization and Powers Generally; Control of Pollution.

§ 143‑211.  Declaration of public policy.

(a)        It is hereby declared to be the public policy of this State to provide for the conservation of its water and air resources. Furthermore, it is the intent of the General Assembly, within the context of this Article and Articles 21A and 21B of this Chapter, to achieve and to maintain for the citizens of the State a total environment of superior quality. Recognizing that the water and air resources of the State belong to the people, the General Assembly affirms the State's ultimate responsibility for the preservation and development of these resources in the best interest of all its citizens and declares the prudent utilization of these resources to be essential to the general welfare.

(b)        It is the public policy of the State to maintain, protect, and enhance water quality within North Carolina. Further, it is the public policy of the State that the cumulative impact of transfers from a source river basin shall not result in a violation of the antidegradation policy set out in 40 Code of Federal Regulations § 131.12 (l July 1997 Edition) and the statewide antidegradation policy adopted pursuant thereto.

(c)        It is the purpose of this Article to create an agency which shall administer a program of water and air pollution control and water resource management. It is the intent of the General Assembly, through the duties and powers defined herein, to confer such authority upon the Department of Environment and Natural Resources as shall be necessary to administer a complete program of water and air conservation, pollution abatement and control and to achieve a coordinated effort of pollution abatement and control with other jurisdictions. Standards of water and air purity shall be designed to protect human health, to prevent injury to plant and animal life, to prevent damage to public and private property, to insure the continued enjoyment of the natural attractions of the State, to encourage the expansion of employment opportunities, to provide a permanent foundation for healthy industrial development and to secure for the people of North Carolina, now and in the future, the beneficial uses of these great natural resources. It is the intent of the General Assembly that the powers and duties of the Environmental Management Commission and the Department of Environment and Natural Resources be construed so as to enable the Department and the Commission to qualify to administer federally mandated programs of environmental management and to qualify to accept and administer funds from the federal government for such programs. (1951, c. 606; 1967, c. 892, s. 1; 1973, c. 1262, s. 23; 1977, c. 771, s. 4; 1979, 2nd Sess., c. 1158, s. 2; 1989, c. 135, s. 1; c. 727, s. 218(102); 1997‑443, s. 11A.119(a); 1998‑168, s. 1.)



§ 143-212. Definitions.

§ 143‑212.  Definitions.

Unless a different meaning is required by the context, the following definitions apply to this Article and Articles 21A and 21B of this Chapter:

(1)        "Area of the State" means a municipality, a county, a portion of a county or a municipality, or other substantial geographic area of the State designated by the Commission.

(2)        "Commission" means the North Carolina Environmental Management Commission.

(3)        "Department" means the Department of Environment and Natural Resources.

(4)        "Person" includes individuals, firms, partnerships, associations, institutions, corporations, municipalities and other political subdivisions, and governmental agencies.

(5)        "Secretary" means the Secretary of Environment and Natural Resources.

(6)        "Waters" means any stream, river, brook, swamp, lake, sound, tidal estuary, bay, creek, reservoir, waterway, or other body or accumulation of water, whether surface or underground, public or private, or natural or artificial, that is contained in, flows through, or borders upon any portion of this State, including any portion of the Atlantic Ocean over which the State has jurisdiction. (1987, c. 827, s. 152A; 1989, c. 727, s. 218(103); 1989 (Reg. Sess., 1990), c. 1004, s. 19(b); 1991 (Reg. Sess., 1992), c. 1028, s. 1; 1997‑443, s. 11A.119(a).)



§ 143-213. Definitions.

§ 143‑213.  Definitions.

Unless the context otherwise requires, the following terms as used in this Article and Articles 21A and 21B of this Chapter are defined as follows:

(1)        The term "air cleaning device" means any method, process or equipment which removes, reduces, or renders less noxious air contaminants discharged into the atmosphere.

(2)        The term "air contaminant" means particulate matter, dust, fumes, gas, mist, smoke, or vapor or any combination thereof.

(3)        The term "air contamination" means the presence in the outdoor atmosphere of one or more air contaminants which contribute to a condition of air pollution.

(4)        The term "air contamination source" means any source at, from, or by reason of which there is emitted into the atmosphere any air contaminant.

(5)        The term "air pollution" shall mean the presence in the outdoor atmosphere of one or more air contaminants in such quantities and duration as is or tends to be injurious to human health or welfare, to animal or plant life or to property or that interferes with the enjoyment of life or property.

(6)        to (8) Repealed by Session Laws 1987, c. 827, s. 153.

(9)        Whenever reference is made in this Article to the "discharge of waste," it shall be interpreted to include discharge, spillage, leakage, pumping, placement, emptying, or dumping into waters of the State, or into any unified sewer system or arrangement for sewage disposal, which system or arrangement in turn discharges the waste into the waters of the State.

(10)      The term "disposal system" means a system for disposing of waste, and including sewer systems and treatment works.

(11)      Repealed by Session Laws 1987, c. 827, s. 153.

(12)      The term "emission" means a release into the outdoor atmosphere of air contaminants.

(13)      The term "outlet" means the terminus of a sewer system, or the point of emergence of any waste or the effluent therefrom, into the waters of the State.

(14)      Repealed by Session Laws 1987, c. 827, s. 153.

(15)      The term "sewer system" means pipelines or conduits, pumping stations, and force mains, and all other construction, devices, and appliances appurtenant thereto, used for conducting wastes to a point of ultimate disposal.

(16)      The term "standard" or "standards" means such measure or measures of the quality of water and air as are established by the Commission pursuant to G.S. 143‑214.1 and G.S. 143‑215.

(16a)    "Stormwater" means the flow of water which results from precipitation and which occurs immediately following rainfall or a snowmelt.

(17)      The term "treatment works" means any plant, septic tank disposal field, lagoon, pumping station, constructed drainage ditch or surface water intercepting ditch, incinerator, area devoted to sanitary landfill, or other works not specifically mentioned herein, installed for the purpose of treating, equalizing, neutralizing, stabilizing or disposing of waste.

(18)      "Waste" shall mean and include the following:

a.         "Sewage," which shall mean water‑carried human waste discharged, transmitted, and collected from residences, buildings, industrial establishments, or other places into a unified sewerage system or an arrangement for sewage disposal or a group of such sewerage arrangements or systems, together with such ground, surface, storm, or other water as may be present.

b.         "Industrial waste" shall mean any liquid, solid, gaseous, or other waste substance or a combination thereof resulting from any process of industry, manufacture, trade or business, or from the development of any natural resource.

c.         "Other waste" means sawdust, shavings, lime, refuse, offal, oil, tar chemicals, dissolved and suspended solids, sediment, and all other substances, except industrial waste, sewage, and toxic chemicals which may be discharged into or placed in such proximity to the water that drainage therefrom may reach the water.

d.         "Toxic waste" means that waste, or combinations of wastes, including disease‑causing agents, which after discharge and upon exposure, ingestion, inhalation, or assimilation into any organism, either directly from the environment or indirectly by ingestion through food chains, will cause death, disease, behavioral abnormalities, cancer, genetic mutations, physiological malfunctions (including malfunctions in reproduction) or physical deformities, in such organisms or their offspring.

(19)      The term "water pollution" means the man‑made or man‑induced alteration of the chemical, physical, biological, or radiological integrity of the waters of the State, including, but specifically not limited to, alterations resulting from the concentration or increase of natural pollutants caused by man‑related activities.

(20)      Repealed by Session Laws 1987, c. 827, s. 153.

(21)      The term "watershed" means a natural area of drainage, including all tributaries contributing to the supply of at least one major waterway within the State, the specific limits of each separate watershed to be designated by the Commission.

(22)      The term "complex sources" means any facility which is or may be an air pollution source or which will induce or tend to induce development or activities which will or may be air pollution sources, and which shall include, but not be limited to, shopping centers; sports complexes; drive‑in theaters; parking lots and garages; residential, commercial, industrial or institutional developments; amusement parks and recreation areas; highways; and any other facilities which will result in increased emissions from motor vehicles or stationary sources.

(23)      The term "effluent standards or limitations" means any restrictions established pursuant to this Article on quantities, rates, characteristics and concentrations of chemical, physical, biological and other constituents of wastes which are discharged from any pretreatment facility or from any outlet or point source to the waters of the State.

(24)      The term "point source" means any discernible, confined, and discrete conveyance, including, but specifically not limited to, any pipe, ditch, channel, tunnel, conduit, well, discrete fissure, container, rolling stock, or concentrated animal‑feeding operation from which wastes are or may be discharged to the waters of the State.

(25)      The term "pretreatment facility" means any treatment works installed for the purpose of treating, equalizing, neutralizing or stabilizing waste from any source prior to discharge to any disposal system subject to effluent standards or limitations.

(26)      The term "pretreatment standards" means effluent standards or limitations applicable to waste discharged from a pretreatment facility.

(27)      The term "Clean Air Act" refers to the federal Clean Air Act, as amended, codified generally at 42 U.S.C. § 7401 et seq.

(28)      The term "nonattainment area" refers to an area which is shown to exceed any national ambient air quality standard for such pollutant.

(29)      The term "prevention of significant deterioration" refers to the statutory and regulatory requirements arising from the Clean Air Act designed to prevent the significant deterioration of air quality in areas with air quality better than required by the national ambient air quality standards.

(29a)    Reserved.

(29b)    "Title II" means Title II of the 1990 amendments to the federal Clean Air Act and the National Emission Standards Act (Pub. L. 101‑549, 104 Stat. 2471, 42 U.S.C. § 7521 et seq.).

(29c)    "Title III" means Title III of the 1990 amendments to the federal Clean Air Act (Pub. L. 101‑549, 104 Stat. 2531, 42 U.S.C. § 7412 et seq.).

(29d)    "Title IV" means Title IV of the 1990 amendments to the federal Clean Air Act (Pub. L. 101‑549, 104 Stat. 2584, 42 U.S.C. § 7651 et seq.).

(29e)    "Title V" means Title V of the 1990 amendments to the federal Clean Air Act (Pub. L. 101‑549, 104 Stat. 2635, 42 U.S.C. § 7661 et seq.).

(29f)     through (29o) Reserved.

(29p)    "Title V Account" means the Account established in G.S. 143‑215.3A(b).

(30)      The term "waste treatment management practice" means any method, measure or practice to control plant site runoff, spillage or leaks, sludge or waste disposal and drainage from raw material storage which are associated with, or ancillary to the industrial manufacturing or treatment process of the class or category of point sources to which the management practice is applied. Waste treatment management practices may only be imposed, supplemental to effluent limitations, for a class or category of point sources, for any specific pollutant which has been designated as toxic or hazardous pursuant to sections 307(a)(1) or 311 of the Federal Water Pollution Control Act. (1951, c. 606; 1957, c. 1275, s. 1; 1959, c. 779, s. 8; 1967, c. 892, s. 1; 1971, c. 1167, s. 4; 1973, c. 821, ss. 1‑3; c. 1262, s. 23; 1977, c. 771, s. 4; 1979, c. 545, ss. 8‑10; c. 633, s. 1; 1987, c. 827, ss. 153, 154; 1989, c. 135, s. 2, c. 447, s. 1, c. 742, s. 7; 1991, c. 287, s. 1, c. 403, s. 1, c. 552, s. 1; 1991 (Reg. Sess., 1992), c. 889, ss. 1, 2, c. 1028, s. 2, c. 1039, s. 13; 1993, c. 400, ss. 1(a)‑(c).)



§ 143-214. Repealed by Session Laws 1973, c. 1262, s. 23.

§ 143‑214.  Repealed by Session Laws 1973, c. 1262, s. 23.



§ 143-214.1. Water; water quality standards and classifications; duties of Commission.

§ 143‑214.1.  Water; water quality standards and classifications; duties of Commission.

(a)        Development and Adoption of Classifications and Standards.  The Commission is hereby directed and empowered, as rapidly as possible within the limits of funds and facilities available to it, and subject to the procedural requirements of this Article:

(1)        To develop and adopt, after proper study, a series of classifications and the standards applicable to each such classification, which will be appropriate for the purpose of classifying each of the waters of the State in such a way as to promote the policy and purposes of this Article most effectively;

(2)        To survey all the waters of the State and to separately identify all such waters as the Commission believes ought to be classified separately in order to promote the policy and purposes of this Article, omitting only such waters, as in the opinion of the Commission, are insufficiently important to justify classification or control under this Article; and

(3)        To assign to each identified water of the State such classification, from the series adopted as specified above, as the Commission deems proper in order to promote the policy and purposes of this Article most effectively.

(b)        Criteria for Classification.  In developing and adopting classifications, and the standards applicable to each, the Commission shall recognize that a number of different classifications should be provided for (with different standards applicable to each) so as to give effect to the need for balancing conflicting considerations as to usage and other variable factors; that different classifications with different standards applicable thereto may frequently be appropriate for different segments of the same water; and that each classification and the standards applicable thereto should be adopted with primary reference to the best usage to be made of the waters to which such classification will be assigned.

(c)        Criteria for Standards.  In establishing the standards applicable to each classification, the Commission shall consider and the standards when finally adopted and published shall state: the extent to which any physical, chemical, or biological properties should be prescribed as essential to the contemplated best usage.

(d)        Criteria for Assignment of Classifications.  In assigning to  each identified water the appropriate classifications (with its accompanying standards), the Commission shall consider, and the decision of the Commission when finally adopted and published shall contain its conclusions with respect to the following factors as related to such identified waters:

(1)        The size, depth, surface area covered, volume, direction and rate of flow, stream gradient and temperature of the water;

(2)        The character of the district bordering said water, including any peculiar suitability such district may have or any dominant economic interest or development which has become established in relation to or by reason of any particular use of such water;

(3)        The uses and extent thereof which have been made, are being made, or may in the future be made, of such water for domestic consumption, bathing, fish or wildlife and their culture, industrial consumption, transportation, fire prevention, power generation, scientific or research uses, the disposal of sewage, industrial wastes and other wastes, or any other uses;

(4)        In revising existing or adopting new water quality classifications or standards, the Commission shall consider the use and value of State waters for public water supply, propagation of fish and wildlife, recreation, agriculture, industrial and other purposes, use and value for navigation, and shall take into consideration, among other things, an estimate as prepared under section 305(b)(1) of the Federal Water Pollution Control Act amendments of 1972 of the environmental impact, the economic and social costs necessary to achieve the proposed standards, the economic and social benefits of such achievement and an estimate of the date of such achievement;

(5)        With regard to the groundwaters, the factors to be considered shall include the natural quality of the water below land surface and the condition of occurrences, recharge, movement and discharge, the vulnerability to pollution from wastewaters and other substances, and the potential for improvement of the quality and quantity of the water.

(e)        Chapter 150B of the General Statutes governs the adoption and publication of rules under this Article.

(f),        (g) Repealed by Session Laws 1987, c. 827, s. 156.

(1951, c. 606; 1957, c. 1275, s. 2; 1967, c. 892, s. 1; 1969, c. 822, s. 1; 1973, c. 1262, s. 23; 1975, c. 19, s. 50; c. 583, s. 8; c. 655, s. 5; 1977, c. 771, s. 4; 1979, c. 633, s. 6; 1979, 2nd Sess., c. 1199; 1983, c. 296, s. 1; 1987, c. 827, ss. 154, 156.)



§ 143-214.2. Prohibited discharges.

§ 143‑214.2.  Prohibited discharges.

(a)        The discharge of any radiological, chemical or biological warfare agent or high‑level radioactive waste to the waters of the State is prohibited.

(b)        The discharge of any wastes to the subsurface or groundwaters of the State by means of wells is prohibited. This section shall not be construed to prohibit the operation of closed‑loop groundwater remediation systems in accordance with G.S. 143‑215.1A.

(c)        Unless permitted by a rule of the Commission, the discharge of wastes, including thermal discharges, to the open waters of the Atlantic Ocean over which the State has jurisdiction are prohibited. (1973, c. 698, s. 2; c. 1262, s. 23; 1987, c. 827, ss. 154, 157; 1991 (Reg. Sess., 1992), c. 786, s. 2.)



§ 143-214.2A. Prohibited disposal of medical waste.

§ 143‑214.2A.  Prohibited disposal of medical waste.

(a)        Violation.  It is unlawful for any person to engage in conduct which causes or results in the dumping, discharging, or disposal directly or indirectly, of any medical waste as defined in G.S. 130A‑290 to the open waters of the Atlantic Ocean over which the State has jurisdiction or to any waters of the State.

(b)        Civil Penalty. 

(1)        A civil penalty of not more than twenty‑five thousand dollars ($25,000) may be assessed by the Secretary against any person for a first violation of this section and an additional penalty of twenty‑five thousand dollars ($25,000) may be assessed for each day during which the violation continues. A civil penalty of not more than fifty thousand dollars ($50,000) may be assessed by the Secretary for a second or further violation and an additional penalty of fifty thousand dollars ($50,000) may be assessed for each day during which the violation continues.

(2)        In determining the amount of the penalty the Secretary shall consider the factors set out in G.S. 143B‑282.1(b). The procedures set out in G.S. 143B‑282.1 shall apply to civil penalty assessments that are presented to the Commission for final agency decision.

(3)        The Secretary shall notify any person assessed a civil penalty of the assessment and the specific reasons therefor by registered or certified mail, or by any means authorized by G.S. 1A‑1, Rule 4. Contested case petitions shall be filed within 30 days of receipt of the notice of assessment.

(4)        Requests for remission of civil penalties shall be filed with the Secretary. Remission requests shall not be considered unless made within 30 days of receipt of the notice of assessment. Remission requests must be accompanied by a waiver of the right to a contested case hearing pursuant to Chapter 150B and a stipulation of the facts on which the assessment was based. Consistent with the limitations in G.S. 143B‑282.1(c) and (d), remission requests may be resolved by the Secretary and the violator. If the Secretary and the violator are unable to resolve the request, the Secretary shall deliver remission requests and his recommended action to the Committee on Civil Penalty Remissions of the Environmental Management Commission appointed pursuant to G.S. 143B‑282.1(c).

(5)        If any civil penalty has not been paid within 30 days after notice of assessment has been served on the violator, the Secretary shall request the Attorney General to institute a civil action in the Superior Court of any county in which the violator resides or has his or its principal place of business to recover the amount of the assessment, unless the violator contests the assessment as provided in subdivision (3) of this subsection, or requests remission of the assessment in whole or in part as provided in subdivision (4) of this subsection. If any civil penalty has not been paid within 30 days after the final agency decision or court order has been served on the violator, the Secretary shall request the Attorney General to institute a civil action in the Superior Court of any county in which the violator resides or has his or its principal place of business to recover the amount of the assessment.

(6)        Repealed by Session Laws 1995 (Regular Session, 1996).

(7)        The clear proceeds of civil penalties assessed pursuant to this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(c)        Criminal Penalties. 

(1)        A person who willfully violates this section is guilty of a Class 1 misdemeanor.

(2)        A person who willfully violates this section and in so doing releases medical waste that creates a substantial risk of physical injury to any person who is not a participant in the offense is guilty of a Class F felony which may include a fine not to exceed fifty thousand dollars ($50,000) per day of violation.

(d)        Restoration. 

(1)        Any person having control over medical waste discharged in violation of this section shall immediately undertake to collect, remove, and dispose of the medical waste discharged and to restore the area affected by the discharge as nearly as may be to the condition existing prior to the discharge. If it is not feasible to collect and remove the medical waste, the person responsible shall take all practicable actions and measures to otherwise contain, treat, and disperse the medical waste; but no chemical or other dispersants or treatment materials shall be used for such purposes unless they shall have been previously approved by the Department.

(2)        Notwithstanding the requirements of subdivision (1), the Department is authorized and empowered to utilize any staff, equipment and materials under its control or supplied by other cooperating State or local agencies, and to contract with any agent or contractor that it deems appropriate to take such actions as are necessary, to collect, investigate, perform surveillance over, remove, contain, treat or disperse or dispose of medical waste discharged into the waters of the State in violation of this section, and to perform any necessary restoration. The Secretary shall keep a record of all expenses incurred in carrying out any project or activity authorized under this section, including actual expenses incurred for services performed by the State's personnel and for use of the State's equipment and material.

(3)        Every person owning or having control over medical waste discharged in violation of, or in circumstances likely to constitute a violation of this section, upon discovery that the discharge of medical waste has occurred, shall immediately notify the Department, or any of its agents or employees, of the nature, location and time of the discharge and of the measures which are being taken or are proposed to be taken to contain, remove, treat and dispose of the medical waste. The agent or employee of the department receiving the notification shall immediately notify the Secretary or such member of the permanent staff of the Department as the Secretary may designate.

(4)        Any person who discharges medical waste in violation of this section or violates any order or rule of the Commission regarding the prohibitions concerning medical waste, or fails to perform any duty imposed regarding medical waste, and in the course thereof causes the death of, or injury to fish, animals, vegetation or other resources of the State, or otherwise causes a reduction in the quality of the waters of the State below the standards set by the Commission, or causes the incurring of costs by the State for the containment, removal, treatment, or dispersal, or disposal of such medical waste, shall be liable to pay the State damages. Such damages shall be an amount equal to the cost of all reasonable and necessary investigations made or caused to be made by the State in connection with such violation and the sum of money necessary to restock such waters, replenish such resources, contain, remove, treat, or disperse, or dispose of such medical waste, or otherwise restore such waters and adjacent lands prior to the injury as such condition is determined by the Commission in conference with the Wildlife Resources Commission, the Marine Fisheries Commission, and any other State agencies having an interest affected by such violation (or by the designees of any such boards, commissions, and agencies).

(5)        Upon receipt of the estimate of damages caused, the Department shall give written notice by registered or certified mail to the person responsible for the death, killing, or injury to fish, animals, vegetation, or other resources of the State, or any reduction in quality of the waters of the State, or the costs of the removal, treatment or disposal of such discharge, describing the damages and their causes with reasonable specificity, and shall request payment from such person. Damages shall become due and payable upon receipt of such notice. The Environmental Management Commission, if collection or other settlement of the damages is not obtained within a reasonable time, shall bring a civil action to recover such damages in the superior court in the county in which the discharge of waste or the damages to resources occurred, or in Wake County if the discharge or resource damage occurs in the open waters of the Atlantic Ocean. The assessment of damages is not a contested case under G.S. 150B‑23.

(6)        "Person having control over medical waste" shall mean, but shall not be limited to, any person using, storing, or transporting medical waste immediately prior to a discharge of such waste into the waters of the State, and specifically shall include carriers and bailees of such medical waste. (1989, c. 742, s. 8; 1989 (Reg. Sess., 1990), c. 1036, s. 9; 1993, c. 539, ss. 1016, 1312; 1994, Ex. Sess., c. 24, s. 14(c); 1995 (Reg. Sess., 1996), c. 743, s. 12; 1998‑215, s. 60.)



§ 143-214.2B. Storage of waste on vessels.

§ 143‑214.2B.  Storage of waste on vessels.

The operator of a vessel in the State's waters shall take precautions to ensure that certain items do not enter and contaminate the waters.  The operator shall store fuel, oil, paint, varnish, solvent, pesticide, insecticide, fungicide, algicide, or any other hazardous liquid in one or more closed containers that are adequate to prevent the release of the items into the waters of the State. (1993, c. 466, s. 5.)



§ 143-214.3. Revision to water quality standard.

§ 143‑214.3.  Revision to water quality standard.

(a)        Any person subject to the provisions of G.S. 143‑215.1 may petition the Commission for a hearing pursuant to G.S. 143‑215.4 for a revision to water quality standards adopted pursuant to G.S. 143‑214.1 as such water quality standards may apply to a specific stream segment into which the petitioner discharges or proposes to discharge.

(b)        Upon a finding by the Commission that:

(1)        Natural background conditions in the stream segment preclude the attainment of the applicable water quality standards; or

(2)        Irretrievable and uncontrollable man‑induced conditions preclude the attainment of the applicable water quality standards; or

(3)        Application of effluent limitations for existing sources established or proposed pursuant to G.S. 143‑215.1 more restrictive than those effluent standards and limitations determined or promulgated by the United States Environmental Protection Agency pursuant to section 301 of the Federal Water Pollution Control Act in order to achieve and maintain applicable water quality standards would result in adverse social and economic impact, disproportionate to the benefits to the public health, safety or welfare as a result of maintaining the standards; and

(4)        There exists no reasonable relationship between the cost to the petitioner of achieving the effluent limitations necessary to comply with applicable water quality standards to the benefits, including the incremental benefits to the receiving waters, to be obtained from the application of the said effluent limitations;

Then the Commission shall revise the standard or standards, as such standard may apply to the petitioner, provided that such revised standards shall be no less stringent than that which can be achieved by the application of the highest level of treatment which will result in benefits, including the incremental benefits to the receiving waters, having a reasonable relationship to the cost to the petitioner to apply such treatment, as determined by the evidence; provided, however, in no event shall these standards be less stringent than the level attainable with the application by the petitioner of those effluent standards and limitations determined or promulgated by the United States Environmental Protection Agency pursuant to section 301 of the Federal Water Pollution Control Act; provided, further, that no revision shall be granted which would endanger human health or safety. (1979, c. 929; 1987, c. 827, s. 154.)



§ 143-214.4. Certain cleaning agents containing phosphorus prohibited.

§ 143‑214.4.  Certain cleaning agents containing phosphorus prohibited.

(a)        No person may manufacture, store, sell, use, or distribute for sale or use any cleaning agent containing phosphorus in the State, except as otherwise provided in this section.

(b)        As used in this section, "cleaning agent" means a laundry detergent, dishwashing compound, household cleaner, metal cleaner or polish, industrial cleaner, or other substance that is used or intended for use for cleaning purposes.

(c)        This section shall not apply to cleaning agents which are used:

(1)        In agricultural or dairy production;

(2)        To clean commercial food or beverage processing equipment or containers;

(3)        As industrial sanitizers, metal brighteners, or acid cleaners, including those containing phosphoric acid or trisodium phosphate;

(4)        In industrial processes for metal, fabric or fiber cleaning and conditioning;

(5)        In hospitals, clinics, nursing homes, other health care facilities, or veterinary hospitals or clinics;

(6)        By a commercial laundry or textile rental service company or any other commercial entity: (i) to provide laundry service to hospitals, clinics, nursing homes, other health care facilities, or veterinary hospitals or clinics; (ii) to clean textile products supplied to industrial or commercial users of the products on a rental basis; or (iii) to clean professional, industrial or commercial work uniforms;

(7)        In the manufacture of health care or veterinary supplies;

(8)        In any medical, biological, chemical, engineering or other such laboratory, including those associated with any academic or research facility;

(9)        As water softeners, antiscale agents, or corrosion inhibitors, where such use is in a closed system such as a boiler, air conditioner, cooling tower, or hot water heating system;

(10)      To clean hard surfaces including windows, sinks, counters, floors, ovens, food preparation surfaces, and plumbing fixtures.

(d)        This section shall not apply to cleaning agents which:

(1)        Contain phosphorus in an amount not exceeding five‑tenths of one percent (0.5%) by weight which is incidental to manufacturing;

(2)        Contain phosphorus in an amount not exceeding eight and seven‑tenths percent (8.7%) by weight and which are intended for use in a commercial or household dishwashing machine;

(3)        Are manufactured, stored, sold, or distributed for use solely outside the State.

(e)        The Commission may permit the use of a cleaning agent which contains phosphorus in an amount exceeding five‑tenths of one percent (0.5%) but not exceeding eight and seven‑tenths percent (8.7%) by weight upon a finding that there is no adequate substitute for such cleaning agent, or that compliance with this section would otherwise be unreasonable or create a significant hardship on the user. The Commission shall adopt rules to administer this subsection.

(f)         Any person who manufactures, sells or distributes any cleaning agent in violation of this section shall be guilty of a Class 3 misdemeanor punishable only by a fine not to exceed fifty dollars ($50.00).

(g)        Any person who uses any cleaning agent in violation of the provisions of this section shall be responsible for an infraction for which the sanction is a penalty of not more than ten dollars ($10.00). Notwithstanding G.S. 14‑3.1(a), the clear proceeds of infractions pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1987, c. 111, s. 1; c. 817; c. 827, s. 154; 1993, c. 539, s. 1017; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑215, s. 61; 2006‑203, s. 88.)



§ 143-214.5. Water supply watershed protection.

§ 143‑214.5.  Water supply watershed protection.

(a)        Policy Statement.  This section provides for a cooperative program of water supply watershed management and protection to be administered by local governments consistent with minimum statewide management requirements established by the Commission. If a local government fails to adopt a water supply watershed protection program or does not adequately carry out its responsibility to enforce the minimum water supply watershed management requirements of its approved program, the Commission shall administer and enforce the minimum statewide requirements. The reduction of agricultural nonpoint source discharges shall be accomplished primarily through the Agriculture Cost Share Program for Nonpoint Source Pollution Control.

(b)        Development and Adoption of Water Supply Watershed Classifications and Management Requirements.  The Commission shall adopt rules for the classification of water supply watersheds and that establish minimum statewide water supply watershed protection requirements applicable to each classification to protect surface water supplies by (i) controlling development density, (ii) providing for performance‑based alternatives to development density controls that are based on sound engineering principles, or (iii) a combination of both (i) and (ii).  The Commission may designate water supply watersheds or portions thereof as critical water supply watersheds and impose management requirements that are more stringent than the minimum statewide water supply watershed management requirements.  The Commission may adopt rules that require that any permit issued by a local government for a development or construction activity conducted by that local government within a designated water supply watershed be approved by the Department prior to issuance.  Any variance from the minimum statewide water supply watershed management requirements must be approved by the Commission prior to the issuance of a permit by a local government.  Except as provided by G.S. 153A‑347 and G.S. 160A‑392, the power to implement this section with respect to development or construction activities that are conducted by State agencies is vested exclusively in the Commission.

(c)        Classification of Water Supply Watersheds.  The Commission shall assign to each water supply watershed in the State the appropriate classification with the applicable minimum management requirements. The Commission may reclassify water supply watersheds as necessary to protect future water supplies or improve protection at existing water supplies. A local government shall not be required to submit a revised water supply watershed protection program to the Commission earlier than 270 days after it receives notice of a reclassification from the Commission.

(d)        Mandatory Local Programs.  The Department shall assist local governments to develop water supply watershed protection programs that comply with this section. Local government compliance programs shall include an implementing local ordinance and shall provide for maintenance, inspection, and enforcement procedures. As part of its assistance to local governments, the Commission shall approve and make available a model local water supply watershed management and protection ordinance. The model management and protection ordinance adopted by the Commission shall, at a minimum, include as options (i) controlling development density, (ii) providing for performance‑based alternatives to development density controls that are based on sound engineering principles, and (iii) a combination of both (i) and (ii).  Local governments shall administer and enforce the minimum management requirements. Every local government that has within its jurisdiction all or a portion of a water supply watershed shall submit a local water supply watershed management and protection ordinance to the Commission for approval.  Local governments may adopt such ordinances pursuant to their general police power, power to regulate the subdivision of land, zoning power, or any combination of such powers.  In adopting a local ordinance that imposes water supply watershed management requirements that are more stringent than those adopted by the Commission, a county must comply with the notice provisions of G.S. 153A‑343 and a municipality must comply with the notice provisions of G.S. 160A‑384. This section shall not be construed to affect the validity of any local ordinance adopted for the protection of water supply watersheds prior to completion of the review of the ordinance by the Commission or prior to the assumption by the Commission of responsibility for a local water supply watershed protection program. Local governments may create or designate agencies to administer and enforce such programs. The Commission shall approve a local program only if it determines that the requirements of the program equal or exceed the minimum statewide water supply watershed management requirements adopted pursuant to this section.

(d1)      A local ordinance adopted to implement the minimum statewide water supply watershed management requirements applicable to agriculture and silviculture activities shall be no more restrictive than those adopted by the Commission.  In adopting minimum statewide water supply watershed management requirements applicable to agriculture activities, the Commission shall consider the policy regarding agricultural nonpoint source discharges set out in subsection (a) of this section.  The Commission may by rule designate another State agency to administer the minimum statewide water supply watershed management requirements applicable to agriculture and silviculture activities.  If the Commission designates another State agency to administer the minimum statewide water supply watershed management requirements applicable to agriculture and silviculture activities, management requirements adopted by local governments shall not apply to such activities.

(e)        Assumption of Local Programs.  The Commission shall assume responsibility for water supply watershed protection, within all or the affected portion of a water supply watershed, if a local government fails to adopt a program that meets the requirements of this section or whenever a local government fails to adequately administer and enforce the provisions of its program. The Commission shall not assume responsibility for an approved local water supply watershed protection program until it or its designee notifies the local government in writing by certified mail, return receipt requested, of local program deficiencies, recommendations for changes and improvements in the local program, and the deadline for compliance. The Commission shall allow a local government a minimum of 120 days to bring its program into compliance. The Commission shall order assumption of an approved local program if it finds that the local government has made no substantial progress toward compliance. The Commission may make such finding at any time between 120 days and 365 days after receipt of notice under this subsection by the local government, with no further notice. Proceedings to review such orders by the Commission shall be conducted by the superior court pursuant to Article 4 of Chapter 150B of the General Statutes based on the agency record submitted to the Commission by the Secretary.

(f)         State Enforcement Authority.  The Commission may take any appropriate preventive or remedial enforcement action authorized by this Part against any person who violates any minimum statewide water supply watershed management requirement.

(g)        Civil Penalties.  A local government that fails to adopt a local water supply watershed protection program as required by this section or willfully fails to administer or enforce the provisions of its program in substantial compliance with the minimum statewide water supply watershed management requirements shall be subject to a civil penalty pursuant to G.S. 143‑215.6A(e). In any area of the State that is not covered by an approved local water supply watershed protection program, any person who violates or fails to act in accordance with any minimum statewide water supply watershed management requirement or more stringent management requirement adopted by the Commission for a critical water supply watershed established pursuant to this section shall be subject to a civil penalty as specified in G.S. 143‑215.6A(a)(7).

The clear proceeds of civil penalties provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(h)        Planning Grants to Local Governments.  The Secretary may make annual grants to local governments for the purpose of assisting in the development of local water supply watershed protection programs. The Secretary shall develop and administer generally applicable criteria under which local governments may qualify for such assistance. Such criteria shall give priority to local governments that are not then administering zoning ordinances in affected water supply watershed areas.

(i)         Every State agency shall act in a manner consistent with the policies and purposes of this section, and shall comply with the minimum statewide water supply watershed management requirements adopted by the Commission and with all water supply watershed management and protection ordinances adopted by local governments. (1989, c. 426, s. 1; 1991, c. 342, s. 9; c. 471, s. 2; c. 579, s. 1; 1991 (Reg. Sess., 1992), c. 890, s. 14; 1998‑215, s. 62.)



§ 143-214.6: Repealed by Session Laws 2004-195, s. 3.1, effective August 17, 2004.

§ 143‑214.6:  Repealed by Session Laws 2004‑195, s. 3.1, effective August 17, 2004.



§ 143-214.7. Stormwater runoff rules and programs.

§ 143‑214.7.  Stormwater runoff rules and programs.

(a)        Policy, Purpose and Intent.  The Commission shall undertake a continuing planning process to develop and adopt a statewide plan with regard to establishing and enforcing stormwater rules for the purpose of protecting the surface waters of the State. It is the purpose and intent of this section that, in developing stormwater runoff rules and programs, the Commission may utilize stormwater rules established by the Commission to protect classified shellfish waters, water supply watersheds, and outstanding resource waters; and to control stormwater runoff disposal in coastal counties and other nonpoint sources. Further, it is the intent of this section that the Commission phase in the stormwater rules on a priority basis for all sources of pollution to the water. The plan shall be applied evenhandedly throughout the State to address the State's water quality needs. The Commission shall continually monitor water quality in the State and shall revise stormwater runoff rules as necessary to protect water quality. As necessary, the stormwater rules shall be modified to comply with federal regulations.

(b)        The Commission shall implement stormwater runoff rules and programs for point and nonpoint sources on a phased‑in statewide basis. The Commission shall consider standards and best management practices for the protection of the State's water resources in the following order of priority:

(1)        Classified shellfish waters.

(2)        Water supply watersheds.

(3)        Outstanding resource waters.

(4)        High quality waters.

(5)        All other waters of the State to the extent that the Commission finds control of stormwater is needed to meet the purposes of this Article.

(c)        The Commission shall develop model stormwater management programs that may be implemented by State agencies and units of local government. Model stormwater management programs shall be developed to protect existing water uses and assure compliance with water quality standards and classifications. A State agency or unit of local government may submit to the Commission for its approval a stormwater control program for implementation within its jurisdiction. To this end, State agencies may adopt rules, and units of local government are authorized to adopt ordinances and regulations necessary to establish and enforce stormwater control programs. Units of local government are authorized to create or designate agencies or subdivisions to administer and enforce the programs. Two or more units of local government are authorized to establish a joint program and to enter into any agreements that are necessary for the proper administration and enforcement of the program.

(c1)      Any land‑use restriction providing for the maintenance of stormwater best management practices or site consistency with approved stormwater project plans filed pursuant to a rule of the Commission, local ordinance, or permit approved by the Commission shall be enforced by any owner of the land on which the best management practice or project is located, any adjacent property owners, any downstream property owners who would be injured by failure to enforce the land‑use restriction, any local government having jurisdiction over any part of the land on which the best management practice or project is located, or the Department through the remedies provided by any provision of law that is implemented or enforced by the Department or by means of a civil action, without first having exhausted any available administrative remedies. A land‑use restriction providing for the maintenance of stormwater best management practices or site consistency with approved stormwater project plans filed pursuant to a rule of the Commission, local ordinance, or permit approved by the Commission shall not be declared unenforceable due to lack of privity of estate or contract, due to lack of benefit to particular land, or due to lack of any property interest in particular land. Any person who owns or leases a property subject to a land‑use restriction under this section shall abide by the land‑use restriction.

(d)        The Commission shall review each stormwater management program submitted by a State agency or unit of local government and shall notify the State agency or unit of local government that submitted the program that the program has been approved, approved with modifications, or disapproved. The Commission shall approve a program only if it finds that the standards of the program equal or exceed those of the model program adopted by the Commission pursuant to this section.

(d1)      A retail merchant shall not use more than 400 square feet of impervious surface area within the portion of the merchant's premises that is designed to be used for vehicular parking for the display and sale of nursery stock, as that term is defined by the Board of Agriculture pursuant to G.S. 106‑423. This subsection shall not apply to a retail merchant that either:

(1)        Collects and treats stormwater on‑site using a treatment system that is designed to remove at least eighty‑five percent (85%) of total suspended solids. For purposes of this subdivision, a treatment system includes, but is not limited to, a filtration system or a detention system.

(2)        Collects and stores stormwater for reuse on‑site for irrigation or other purposes.

(3)        Collects and discharges stormwater to a local or regional stormwater collection and treatment system.

(d2)      Repealed by Session Laws 2008‑198, s. 8(a), effective August 8, 2008.

(e)        The Commission shall annually report to the Environmental Review Commission on the implementation of this section, including the status of any stormwater control programs administered by State agencies and units of local government, on or before 1 October of each year.  (1989, c. 447, s. 2; 1995, c. 507, s. 27.8(q); 1997‑458, s. 7.1; 2004‑124, s. 6.29(a); 2006‑246, s. 16(b); 2007‑323, s. 6.22(a); 2008‑198, s. 8(a).)



§ 143-214.7A. Stormwater control best management practices.

§ 143‑214.7A.  Stormwater control best management practices.

(a)        The Department of Environment and Natural Resources shall establish standard stormwater control best management practices and standard process water treatment processes or equivalent performance standards for composting operations that are required to be permitted by the Division of Water Quality in the Department and the Division of Waste Management in the Department. These practices, processes, and standards shall be developed for the purpose of protecting water quality by controlling and containing stormwater that is associated with composting operations, by reducing the pollutant levels of process water from composting operations, and by reducing the opportunities for generation of such waters.

(b)        The Division of Water Quality shall clarify that stormwater is water that does not contact anything considered a feedstock, intermediate product, or final product of composting operations. The Division of Water Quality shall clarify that wastewater is leachate and water that contacts feedstocks, intermediate products, or final product, of composting operations. The clarifications shall incorporate available scientifically valid information obtained from sampling and analyses of North Carolina composting facilities and from valid representative data from other states. In addition, the Division of Water Quality shall establish threshold quantities of feedstocks, intermediate products, and final products above which water quality permitting will be required.

(c)        The Department shall establish revised water quality permitting procedures for the composting industry. The revised permitting procedures shall identify the various circumstances that determine which water quality permit is required for various composting activities. The Department shall determine whether selected low‑risk subsets of the composting industry may be suitable for expedited or reduced water quality permitting procedures. The determination shall include consideration of the economic impact of regulatory decisions.

(d)        In developing the practices, processes, and standards and the revised water quality permitting procedures required by this section, the Department shall review practices, processes, and standards and permitting procedures adopted by other states and similar federal programs.

(e)        The Department shall form a Compost Operation Stakeholder Advisory Group composed of representatives from the North Carolina Chapter of the United States Composting Council, the North Carolina Association of County Commissioners, the North Carolina League of Municipalities, the North Carolina State Agricultural Extension Service, the North Carolina Chapter of the American Water Works Association‑Water Environment Federation, the North Carolina Pumper Group, the North Carolina Chapter of the Solid Waste Association of North America, the North Carolina Septic Tank Association, and any individual or group commenting to the Department on issues related to water quality at composting operations. The Compost Operation Stakeholder Advisory Group shall be convened periodically to provide input and assistance to the Department.

(f)         The practices, processes, and standards and the revised permitting procedures shall address the site size of an operation, the nature of the feedstocks composted, the type of compost production method employed, the quantity and water quality of the stormwater or process water associated with composting facilities, the water quality of the receiving waters, as well as operation and maintenance requirements for the resulting standard stormwater control best management practices and standard process water treatment processes.  (2009‑322, s. 1(a)‑(f).)



§ 143-214.8. Ecosystem Enhancement Program: established.

§ 143‑214.8.  Ecosystem Enhancement Program: established.

The Ecosystem Enhancement Program is established within the Department of Environment and Natural Resources. The Ecosystem Enhancement Program shall be developed by the Department as a nonregulatory statewide ecosystem enhancement program for the acquisition, maintenance, restoration, enhancement, and creation of wetland and riparian resources that contribute to the protection and improvement of water quality, flood prevention, fisheries, wildlife habitat, and recreational opportunities. The Ecosystem Enhancement Program shall consist of the following components:

(1)        Restoration and perpetual maintenance of wetlands.

(2)        Development of restoration plans.

(3)        Landowner contact and land acquisition.

(4)        Evaluation of site plans and engineering studies.

(5)        Oversight of construction and monitoring of restoration sites.

(6)        Land ownership and management.

(7)        Mapping, site identification, and assessment of wetlands functions.

(8)        Oversight of private wetland mitigation banks to facilitate the components of the Ecosystem Enhancement Program. (1996, 2nd Ex. Sess., c. 18, s. 27.4(a); 1997‑443, s. 11A.119(a); 2005‑386, s. 3.1.)



§ 143-214.9. Ecosystem Enhancement Program: purposes.

§ 143‑214.9.  Ecosystem Enhancement Program: purposes.

The purposes of the program are as follows:

(1)        To restore wetlands functions and values across the State to replace critical functions lost through historic wetlands conversion and through current and future permitted impacts. It is not the policy of the State to destroy upland habitats unless it would further the purposes of the Wetlands Restoration Program.

(2)        To provide a consistent and simplified approach to address mitigation requirements associated with permits or authorizations issued by the United States Army Corps of Engineers under 33 U.S.C. § 1344.

(3)        To streamline the wetlands permitting process, minimize delays in permit decisions, and decrease the burden of permit applicants of planning and performing compensatory mitigation for wetlands losses.

(4)        To increase the ecological effectiveness of compensatory mitigation.

(5)        To achieve a net increase in wetland acres, functions, and values in each major river basin.

(6)        To foster a comprehensive approach to environmental protection. (1996, 2nd Ex. Sess., c. 18, s. 27.4(a); 2005‑386, s. 3.2.)



§ 143-214.10. Ecosystem Enhancement Program: development and implementation of basinwide restoration plans.

§ 143‑214.10.  Ecosystem Enhancement Program: development and implementation of basinwide restoration plans.

Develop Basinwide Restoration Plans.  The Department shall develop basinwide plans for wetlands and riparian area restoration with the goal of protecting and enhancing water quality, flood prevention, fisheries, wildlife habitat, and recreational opportunities within each of the 17 major river basins in the State. The Department shall develop and implement a basinwide restoration plan for each of the 17 river basins in the State in accordance with the basinwide schedule currently established by the Division of Water Quality. (1996, 2nd Ex. Sess., c. 18, s. 27.4(a); 2005‑386, s. 3.3.)



§ 143-214.11. Ecosystem Enhancement Program: compensatory mitigation.

§ 143‑214.11.  Ecosystem Enhancement Program: compensatory mitigation.

(a)        Definitions.  The following definitions apply to this section:

(1)        "Compensatory mitigation" means the restoration, creation, enhancement, or preservation of jurisdictional waters required as a condition of a permit issued by the Department or by the United States Army Corps of Engineers.

(2)        "Government entity" means the State and its agencies and subdivisions, the federal government, and units of local government.

(3)        "Hydrologic area" means an eight‑digit Cataloging Unit designated by the United States Geological Survey.

(4)        "Jurisdictional waters" means wetlands, streams, or other waters of the State or of the United States.

(5)        "Unit of local government" means a "local government," "public authority," or "special district" as defined in G.S. 159‑7.

(b)        Department to Coordinate Compensatory Mitigation.  All compensatory mitigation required by permits or authorizations issued by the Department or by the United States Army Corps of Engineers shall be coordinated by the Department consistent with the basinwide restoration plans and rules developed by the Environmental Management Commission. All compensatory mitigation, whether performed by the Department or by permit applicants, shall be consistent with the basinwide restoration plans. All compensatory mitigation shall be consistent with rules adopted by the Commission for wetland and stream mitigation and for protection and maintenance of riparian buffers.

(c)        Compensatory Mitigation Emphasis on Replacing Ecological Function Within Same River Basin.  The emphasis of compensatory mitigation is on replacing functions within the same river basin unless it is demonstrated that restoration of other areas would be more beneficial to the overall purposes of the Ecosystem Enhancement Program.

(d)        Compensatory Mitigation Options Available to Government Entities.  A government entity may satisfy compensatory mitigation requirements by the following actions, if those actions are consistent with the basinwide restoration plans and also meet or exceed the requirements of the Department or of the United States Army Corps of Engineers, as applicable:

(1)        Payment of a fee established by the Commission into the Ecosystem Restoration Fund established in G.S. 143‑214.12.

(2)        Donation of land to the Ecosystem Enhancement Program or to other public or private nonprofit conservation organizations as approved by the Department.

(3)        Participation in a compensatory mitigation bank that has been approved by the United States Army Corps of Engineers, provided that the Department or the United States Army Corps of Engineers, as applicable, approves the use of such bank for the required compensatory mitigation.

(4)        Preparing and implementing a compensatory mitigation plan.

(d1)      Compensatory Mitigation Options Available to Applicants Other than Government Entities.  An applicant other than a government entity may satisfy compensatory mitigation requirements by the following actions, if those actions meet or exceed the requirements of the United States Army Corps of Engineers:

(1)        Participation in a compensatory mitigation bank that has been approved by the United States Army Corps of Engineers, provided that the Department or the United States Army Corps of Engineers, as applicable, approves the use of such bank for the required compensatory mitigation. This option is only available in a hydrologic area where there is at least one compensatory mitigation bank that has been approved by the United States Army Corps of Engineers.

(2)        Payment of a fee established by the Commission into the Ecosystem Restoration Fund established in G.S. 143‑214.12.  This option is only available to an applicant who demonstrates that the option under subdivision (1) of this subsection is not available.

(3)        Donation of land to the Ecosystem Enhancement Program or to other public or private nonprofit conservation organizations as approved by the Department.

(4)        Preparing and implementing a compensatory mitigation plan.

(e)        Payment Schedule.  A standardized schedule of compensatory mitigation payment amounts shall be established by the Commission. Compensatory mitigation payments shall be made by applicants to the Ecosystem Restoration Fund established in G.S. 143‑214.12. The monetary payment shall be based on the ecological functions and values of wetlands and streams permitted to be lost and on the cost of restoring or creating wetlands and streams capable of performing the same or similar functions, including directly related costs of wetland and stream restoration planning, long‑term monitoring, and maintenance of restored areas. Compensatory mitigation payments for wetlands shall be calculated on a per acre basis. Compensatory mitigation payments for streams shall be calculated on a per linear foot basis.

(f)         Mitigation Banks.  State agencies and mitigation banks shall demonstrate that adequate, dedicated financial surety exists to provide for the perpetual land management and hydrological maintenance of lands acquired by the State as mitigation banks, or proposed to the State as privately operated and permitted mitigation banks.

(g)        Payment for Taxes.  A State agency acquiring land to restore, enhance, preserve, or create wetlands must also pay a sum in lieu of ad valorem taxes lost by the county in accordance with G.S. 146‑22.3.  (1996, 2nd Ex. Sess., c. 18, s. 27.4(a); 1997‑443, s. 11A.119(a); 2004‑188, s. 2; 2005‑386, s. 3.4; 2008‑152, s. 1; 2009‑337, s. 1.)



§ 143-214.12. Ecosystem Enhancement Program: Ecosystem Restoration Fund.

§ 143‑214.12.  Ecosystem Enhancement Program: Ecosystem Restoration Fund.

(a)        Ecosystem Restoration Fund.  The Ecosystem Restoration Fund is established as a nonreverting fund within the Department. The Fund shall be treated as a special trust fund and shall be credited with interest by the State Treasurer pursuant to G.S. 147‑69.2 and G.S. 147‑69.3. The Ecosystem Restoration Fund shall provide a repository for monetary contributions and donations or dedications of interests in real property to promote projects for the restoration, enhancement, preservation, or creation of wetlands and riparian areas and for payments made in lieu of compensatory mitigation as described in subsection (b) of this section. No funds shall be expended from this Fund for any purpose other than those directly contributing to the acquisition, perpetual maintenance, enhancement, restoration, or creation of wetlands and riparian areas in accordance with the basinwide plan as described in G.S. 143‑214.10. The cost of acquisition includes a payment in lieu of ad valorem taxes required under G.S. 146‑22.3 when the Department is the State agency making the acquisition.

(a1)      The Department may distribute funds from the Ecosystem Restoration Fund directly to a federal or State agency, a local government, or a private, nonprofit conservation organization to acquire, manage, and maintain real property or an interest in real property for the purposes set out in subsection (a) of this section. A recipient of funds under this subsection shall grant a conservation easement in the real property or interest in real property acquired with the funds to the Department in a form that is acceptable to the Department. The Department may convey real property or an interest in real property that has been acquired under the Ecosystem Enhancement Program to a federal or State agency, a local government, or a private, nonprofit conservation organization to acquire, manage, and maintain real property or an interest in real property for the purposes set out in subsection (a) of this section. A grantee of real property or an interest in real property under this subsection shall grant a conservation easement in the real property or interest in real property to the Department in a form that is acceptable to the Department.

(b)        Authorized Methods of Payment.  A person subject to a permit or authorization issued by the United States Army Corps of Engineers under 33 U.S.C. § 1344 may contribute to the Ecosystem Enhancement Program in order to comply with conditions to, or terms of, the permit or authorization if participation in the Ecosystem Enhancement Program will meet the mitigation requirements of the United States Army Corps of Engineers. The Department shall, at the discretion of the applicant, accept payment into the Ecosystem Restoration Fund in lieu of other compensatory mitigation requirements of any authorizations issued by the United States Army Corps of Engineers under 33 U.S.C. § 1344 if the contributions will meet the mitigation requirements of the United States Army Corps of Engineers. Payment may be made in the form of monetary contributions according to a fee schedule established by the Environmental Management Commission or in the form of donations of real property provided that the property is approved by the Department as a suitable site consistent with the basinwide wetlands restoration plan.

(c)        Accounting of Payments.  The Department shall provide an itemized statement that accounts for each payment into the Fund. The statement shall include the expenses and activities financed by the payment. (1996, 2nd Ex. Sess., c. 18, s. 27.4(a); 1997‑496, s. 13; 1999‑329, s. 6.1; 2004‑188, s. 3; 2005‑386, s. 3.5.)



§ 143-214.13. Ecosystem Enhancement Program: reporting requirement.

§ 143‑214.13.  Ecosystem Enhancement Program: reporting requirement.

(a)        The Department of Environment and Natural Resources shall report each year by November 1 to the Environmental Review Commission regarding its progress in implementing the Ecosystem Enhancement Program and its use of the funds in the Ecosystem Restoration Fund. The report shall document statewide wetlands losses and gains and compensatory mitigation performed under G.S. 143‑214.8 through G.S. 143‑214.12. The report shall also provide an accounting of receipts and disbursements of the Ecosystem Restoration Fund, an analysis of the per‑acre cost of wetlands restoration, and a cost comparison on a per‑acre basis between the State's Ecosystem Enhancement Program and private mitigation banks. The Department shall also send a copy of its report to the Fiscal Research Division of the General Assembly.

(b)        The Department shall maintain an inventory of all property that is held, managed, maintained, enhanced, restored, or used to create wetlands under the Ecosystem Enhancement Program. The inventory shall also list all conservation easements held by the Department. The inventory shall be included in the annual report required under subsection (a) of this section. (1996, 2nd Ex. Sess., c. 18, s. 27.4(a); 1997‑443, s. 11A.119(a); 1999‑329, s. 6.2; 2005‑386, s. 3.6.)



§ 143-214.14. Cooperative State-local coalition water quality protection plans.

§ 143‑214.14.  Cooperative State‑local coalition water quality protection plans.

(a)        Definitions.  The following definitions apply in this section:

(1)        "Basin" means a river basin as defined in G.S. 143‑215.22G or any subbasin or segment thereof.

(2)        "Coalition plan" means a water quality protection plan developed by a coalition of local governments for water quality protection of a basin.

(3)        "Local government" means a city, county, special district, authority, or other political subdivision of the State.

(4)        "Water quality protection" means management of water use, quantity, and quality.

(b)        Legislative Findings.  This section establishes a framework to encourage State‑local pollutant reduction strategies for basins under the supervision and coordination of the Commission. The General Assembly finds that:

(1)        Water quality conditions and sources of water contamination may vary from one basin to another.

(2)        Water quality conditions and sources of water contamination may vary within a basin.

(3)        Some local governments have demonstrated greater capacity than others to protect and improve water quality conditions.

(4)        In some areas of the State artificial alteration of watercourses by surface water impoundments or other means may have a significant effect on water quality.

(5)        Imposition of standard basinwide water quality protection requirements and strategies may not equitably address the varying conditions and needs of all areas.

(6)        There is a need to develop distinct approaches to address water quality protection in basins in the State, drawing upon the resources of local governments and the State, under the supervision and coordination of the Commission.

(c)        Legislative Goals and Policies.  It is the goal of the General Assembly that, to the extent practicable, the State shall adopt water quality protection plans that are developed and implemented in cooperation and coordination with local governments and that the State shall adopt water quality protection requirements that are proportional to the relative contributions of pollution from all sources in terms of both the loading and proximity of those sources. Furthermore, it is the goal of the General Assembly to encourage and support State‑local partnerships for improved water quality protection through the provision of technical and financial assistance available through the Clean Water Management Trust Fund, the Ecosystem Enhancement Program, the Ecosystem Restoration Fund, water quality planning and project grant programs, the State's revolving loan and grant programs for water and wastewater facilities, other funding sources, and future appropriations. The Commission shall implement these goals in accordance with the standards, procedures, and requirements set out in this section.

(d)        The Commission may, as an alternative method of attaining water quality standards in a basin, approve a coalition plan proposed by a coalition of local governments whose territorial area collectively includes the affected basin in the manner provided by this section. The Commission may approve a coalition plan proposed by a coalition of local governments whose territorial area or water quality protection plan does not include all of an affected basin if the Commission determines that the omission will not adversely affect water quality.

(e)        A coalition of local governments choosing to propose a coalition plan to the Commission shall do so through a nonprofit corporation the coalition of local governments incorporates with the Secretary of State.

(f)         The Commission may approve a coalition plan only if the Commission first determines that:

(1)        The basin under consideration is an appropriate unit for water quality planning.

(2)        The coalition plan meets the requirements of subsection (g) of this section.

(3)        The coalition of local governments has formed a nonprofit corporation pursuant to subsection (e) of this section.

(4)        The coalition plan has been approved by the governing board of each local government that is a member of the coalition of local governments proposing the coalition plan.

(5)        The coalition plan will provide a viable alternative method of attaining equivalent compliance with federal and State water quality standards, classifications, and management practices in the affected basin.

(g)        A coalition plan shall include all of the following:

(1)        An assessment of water quality and related water quantity management in the affected basin.

(2)        A description of the goals and objectives for protection and improvement of water quality and related water quantity management in the affected basin.

(3)        A workplan that describes proposed water quality protection strategies, including point and nonpoint source programs, for achieving the specified goals and objectives; an implementation strategy including specified tasks, timetables for action, implementation responsibilities of State and local agencies; and sources of funding, where applicable.

(4)        A description of the performance indicators and benchmarks that will be used to measure progress in achieving the specified goals and objectives, and an associated monitoring framework.

(5)        A timetable for reporting to the Commission on progress in implementing the coalition plan.

(h)        A coalition plan shall cover a specified period. The coalition plan may provide for the phasing in of specific strategies, tasks, or mechanisms by specified dates within the period covered by the plan. The Commission may approve one or more successive coalition plan periods. The coalition plan may include strategies that vary among the subareas or jurisdictions of the geographic area covered by the coalition plan.

(i)         If a local government chooses to withdraw from a coalition of local governments or fails to implement a coalition plan, the remaining members of a coalition of local governments may prepare and submit a revised coalition plan for approval by the Commission. If the Commission determines that an approved coalition plan no longer provides a viable alternative method of attaining equivalent compliance with federal and State water quality standards, classifications, and management practices, the Commission may suspend or revoke its approval of the coalition plan.

(j)         The Commission may approve one or more amendments to a coalition plan proposed by a coalition of local governments through its nonprofit corporation with the approval of the governing board of each local government that is a member of the coalition of local governments that proposed the coalition plan.

(k)        With the approval of the Commission, any coalition of local governments with an approved coalition plan may establish and implement a pollutant trading program for specific pollutants between and among point source dischargers and nonpoint pollution sources.

(l)         The Commission shall submit an annual progress report on the implementation of this section to the Environmental Review Commission on or before 1 October of each year. (1997‑493, s. 1; 2005‑386, s. 3.7.)



§§ 143-214.15 through 143-214.19. Reserved for future codification purposes.

§§ 143‑214.15 through 143‑214.19.  Reserved for future codification purposes.



§ 143-214.20. Riparian Buffer Protection Program: Alternatives to maintaining riparian buffers; compensatory mitigation fees.

§ 143‑214.20.  Riparian Buffer Protection Program: Alternatives to maintaining riparian buffers; compensatory mitigation fees.

(a)        Compensatory Mitigation for Riparian Buffer Loss.  The Commission shall establish a program to provide alternatives for persons who would otherwise be required to maintain riparian buffers and who can demonstrate that they have attempted to avoid and minimize the loss of the riparian buffer and that there is no practical alternative to the loss of the buffer. This program is intended to allow these persons to perform compensatory mitigation in lieu of complying with laws and rules that require that riparian buffers be protected and maintained. All compensatory mitigation for riparian buffer loss shall be consistent with rules adopted by the Commission for protection and maintenance of riparian buffers.

(a1)      Compensatory Mitigation Options Available to Government Entities.  A government entity, as defined in G.S. 143‑214.11, may satisfy compensatory mitigation requirements by any of the following actions:

(1)        Payment of a compensatory mitigation fee into the Riparian Buffer Restoration Fund established in G.S. 143‑214.21.

(2)        Donation of real property or of an interest in real property to the Department, another State agency, a unit of local government, or a private nonprofit conservation organization if both the donee organization and the donated real property or interest in real property are approved by the Department. The Department may approve a donee organization only if the donee agrees to maintain the real property or interest in real property as a riparian buffer. The Department may approve a donation of real property or an interest in real property only if the real property or interest in real property either:

a.         Is a riparian buffer that will provide protection of water quality that is equivalent to or greater than that provided by the riparian buffer that is lost in the same river basin as the riparian buffer that is lost.

b.         Will be used to restore, create, enhance, or maintain a riparian buffer that will provide protection of water quality that is equivalent to or greater than that provided by the riparian buffer that is lost in the same river basin as the riparian buffer that is lost.

(3)        Restoration or enhancement of an existing riparian buffer that is not otherwise required to be protected, or creation of a new riparian buffer, that will provide protection of water quality that is equivalent to or greater than that provided by the riparian buffer that is lost in the same river basin as the riparian buffer that is lost and that is approved by the Department.

(4)        Construction of an alternative measure that reduces nutrient loading as well or better than the riparian buffer that is lost in the same river basin as the riparian buffer that is lost and that is approved by the Department.

(5)        Participation in a compensatory mitigation bank if the Department has approved the bank and the Department approves the use of the bank for the required compensatory mitigation.

(a2)      Compensatory Mitigation Options Available to Applicants Other than Government Entities.  An applicant other than a government entity, as defined in G.S. 143‑214.11, may satisfy compensatory mitigation requirements by any of the following actions:

(1)        Participation in a compensatory mitigation bank if the Department has approved the bank and the Department approves the use of the bank for the required compensatory mitigation. This option is only available in a hydrologic area, as defined in G.S. 143‑214.11, where there is at least one compensatory mitigation bank that has been approved by the Department.

(2)        Payment of a compensatory mitigation fee into the Riparian Buffer Restoration Fund established in G.S. 143‑214.21. This option only is available to an applicant who demonstrates that the option under subdivision (1) of this subsection is not available.

(3)        Donation of real property or of an interest in real property to the Department, another State agency, a unit of local government, or a private nonprofit conservation organization if both the donee organization and the donated real property or interest in real property are approved by the Department. The Department may approve a donee organization only if the donee agrees to maintain the real property or interest in real property as a riparian buffer. The Department may approve a donation of real property or an interest in real property only if the real property or interest in real property either:

a.         Is a riparian buffer that will provide protection of water quality that is equivalent to or greater than that provided by the riparian buffer that is lost in the same river basin as the riparian buffer that is lost.

b.         Will be used to restore, create, enhance, or maintain a riparian buffer that will provide protection of water quality that is equivalent to or greater than that provided by the riparian buffer that is lost in the same river basin as the riparian buffer that is lost.

(4)        Restoration or enhancement of an existing riparian buffer that is not otherwise required to be protected, or creation of a new riparian buffer, that will provide protection of water quality that is equivalent to or greater than that provided by the riparian buffer that is lost in the same river basin as the riparian buffer that is lost and that is approved by the Department.

(5)        Construction of an alternative measure that reduces nutrient loading as well as or better than the riparian buffer that is lost in the same river basin as the riparian buffer that is lost and that is approved by the Department.

(b)        Compensatory mitigation is available for loss of a riparian buffer along an intermittent stream, a perennial stream, or a perennial waterbody.

(c)        The Commission shall establish a standard schedule of compensatory mitigation fees for payments to the Riparian Buffer Restoration Fund pursuant to this section. The compensatory mitigation fee schedule shall be based on the area of the riparian buffer that is permitted to be lost and the cost to provide equivalent or greater protection of water quality in the same river basin as that provided by the riparian buffer this is lost by:

(1)        Restoration or enhancement of existing riparian buffers.

(2)        Acquisition of land for and creation of new riparian buffers.

(3)        Maintenance and monitoring of restored, enhanced, or created riparian buffers over time.

(4)        Construction of alternative measures that reduce nutrient loading.

(d)        The Commission may adopt rules to implement this section.  (1999‑448, s. 1; 2009‑337, s. 2.)



§ 143-214.21. Riparian Buffer Protection Program: Riparian Buffer Restoration Fund.

§ 143‑214.21.  Riparian Buffer Protection Program: Riparian Buffer Restoration Fund.

The Riparian Buffer Restoration Fund is established as a nonreverting fund within the Department. The Fund shall be treated as a special trust fund and shall be credited with interest by the State Treasurer pursuant to G.S. 147‑69.2 and G.S. 147‑69.3. The Riparian Buffer Restoration Fund shall provide a repository for monetary contributions to promote projects for the restoration, enhancement, or creation of riparian buffers or to construct approved alternative measures that reduce nutrient loading as well or better than a riparian buffer that is lost and for compensatory mitigation fees paid to the Department. The Fund shall be administered by the Department. Moneys shall be expended from the Fund only for those purposes directly related to the restoration, acquisition, creation, enhancement, and maintenance of riparian buffers or to construct approved alternative measures that reduce nutrient loading as well or better than a riparian buffer. Compensatory mitigation fees paid into the Fund in connection with the loss of riparian buffers in a river basin and the interest earned on those fees may be used only for projects in that river basin. (1998‑221, s. 1.5(b); 1999‑448, s. 2; 2005‑443, s. 1.)



§ 143-214.22. Riparian Buffer Protection Program: Department may accept donations of real property.

§ 143‑214.22.  Riparian Buffer Protection Program: Department may accept donations of real property.

The Department may accept donations of real property and interests in real property if the real property or interest in real property is a riparian buffer or will be used to restore, create, enhance, or maintain a riparian buffer that will provide protection of water quality. (1998‑221, s. 1.13; 1999‑448, s. 3.)



§ 143-214.23. Riparian Buffer Protection Program: Delegation of riparian buffer protection requirements to local governments.

§ 143‑214.23.  Riparian Buffer Protection Program: Delegation of riparian buffer protection requirements to local governments.

(a)        The Commission may delegate responsibility for the implementation and enforcement of the State's riparian buffer protection requirements to units of local government that have the power to regulate land use. A delegation under this section shall not affect the jurisdiction of the Commission over State agencies and units of local government. Any unit of local government that has the power to regulate land use may request that responsibility for the implementation and enforcement of the State's riparian buffer protection requirements be delegated to the unit of local government. To this end, units of local government may adopt ordinances and regulations necessary to establish and enforce the State's riparian buffer protection requirements.

(b)        Within 90 days after the Commission receives a complete application requesting delegation of responsibility for the implementation and enforcement of the State's riparian buffer protection requirement, the Commission shall review the application and notify the unit of local government that submitted the application whether the application has been approved, approved with modifications, or disapproved. The Commission shall not approve a delegation unless the Commission finds that local implementation and enforcement of the State's riparian buffer protection requirements will equal implementation and enforcement by the State.

(c)        If the Commission determines that a unit of local government is failing to implement or enforce the State's riparian buffer protection requirements, the Commission shall notify the unit of local government in writing and shall specify the deficiencies in implementation and enforcement. If the local government has not corrected the deficiencies within 90 days after the unit of local government receives the notification, the Commission shall rescind delegation and shall implement and enforce the State's riparian buffer protection program. If the unit of local government indicates that it is willing and able to resume implementation and enforcement of the State's riparian buffer protection requirements, the unit of local government may reapply for delegation under this section.

(d)        The Department shall provide technical assistance to units of local government in the development, implementation, and enforcement of the State's riparian buffer protection requirements.

(e)        The Department shall provide a stream identification training program to train individuals to determine the existence of surface water for purposes of rules adopted by the Commission for the protection and maintenance of riparian buffers. The Department may charge a fee to cover the full cost of the training program. No fee shall be charged to an employee of the State who attends the training program in connection with the employee's official duties.

(f)         The Commission may adopt rules to implement this section. (1999‑448, s. 1.)



§ 143-214.24. Riparian Buffer Protection Program: Coordination with River Basin Associations.

§ 143‑214.24.  Riparian Buffer Protection Program: Coordination with River Basin Associations.

(a)        Prior to drafting temporary or permanent rules that require the preservation of riparian buffers in a river basin, the Department shall consult with major stakeholders who may have an interest in the proposed rules, including the board of directors or representatives designated by the board of directors of any river basin association in the affected river basin that meets all of the following criteria:

(1)        The association is a nonprofit corporation, as defined by G.S. 55A‑1‑40.

(2)        The association has as its primary purpose the conservation, preservation, and restoration of the environmental and natural resources of the river basin in which it is located.

(3)        Membership in the association is open on a nondiscriminatory basis to all citizens in the river basin.

(4)        The membership of the board of directors of the association includes at least one representative from each county with a significant portion of its territory in the river basin.

(5)        The membership of the association includes significant representation from each of the following categories of persons:

a.         Elected local officials.

b.         Persons involved in agriculture.

c.         Persons involved in residential and commercial land development.

d.         Persons involved in forestry.

e.         Representatives of community‑based organizations.

f.          Representatives of organizations that advocate for protection of the environment and conservation of natural resources.

g.         Persons with special training and scientific expertise in protection of water who are affiliated with colleges and universities.

h.         Private property owners.

i.          Persons with a general interest in water quality protection.

(b)        The purpose of the consultation required by subsection (a) of this section is to assure that major stakeholders who may have an interest in the proposed rules have an opportunity to inform the Department of their concerns before the Department drafts the rules. (2000‑172, s. 5.1.)



§ 143-214.25. Expired.

§ 143‑214.25.  Expired.



§ 143-214.26. Nutrient offset credits.

§ 143‑214.26.  Nutrient offset credits.

(a)        Nutrient offset credits may be purchased to partially offset nutrient loadings to surface waters as required by the Environmental Management Commission. Nutrient offset projects authorized under this section shall be all of the following:

(1)        Consistent with rules adopted by the Commission for implementation of nutrient management strategies.

(2)        Located within the same hydrologic area, as defined in G.S. 143‑214.11, in which the associated nutrient loading takes place.

(b)        A government entity, as defined in G.S. 143‑214.11, may purchase nutrient offset credits through either:

(1)        Participation in a nutrient offset bank that has been approved by the Department if the Department approves the use of the bank for the required nutrient offsets.

(2)        Payment of a nutrient offset fee established by the Department into the Riparian Buffer Restoration Fund established in G.S. 143‑214.21.

(c)        A party other than a government entity, as defined in G.S. 143‑214.11, may purchase nutrient offset credits through either:

(1)        Participation in a nutrient offset bank that has been approved by the Department if the Department approves the use of the bank for the required nutrient offsets.

(2)        Payment of a nutrient offset fee established by the Department into the Riparian Buffer Restoration Fund established in G.S. 143‑214.21. This option is only available to an applicant who demonstrates that the option under subdivision (1) of this subsection is not available.  (2009‑337, s. 4(a)‑(c).)



§ 143-215. Effluent standards or limitations.

§ 143‑215.  Effluent standards or limitations.

(a)        The Commission is authorized and directed to develop, adopt, modify and revoke effluent standards or limitations and waste treatment management practices as it determines necessary to prohibit, abate, or control water pollution. The effluent standards or limitations and management practices may provide, without limitation, standards or limitations or management practices for any point source or sources; standards, limitations, management practices, or prohibitions for toxic wastes or combinations of toxic wastes discharged from any point source or sources; and pretreatment standards for wastes discharged to any disposal system subject to effluent standards or limitations or management practices.

(b)        The effluent standards or limitations developed and adopted by the Commission shall provide limitations upon the effluents discharged from pretreatment facilities and from outlets and point sources to the waters of the State adequate to limit the waste loads upon the waters of the State to the extent necessary to maintain or enhance the chemical, physical, biological and radiological integrity of the waters. The management practices developed and adopted by the Commission shall prescribe practices necessary to be employed in order to prevent or reduce contribution of pollutants to the State's waters.

(c),  (d) Repealed by Session Laws 1995, c. 507, s. 27.

(e)        Repealed by Session Laws 1997‑458, s. 13.1. (1967, c. 892, s. 1; 1971, c. 1167, s. 5; 1973, c. 821, s. 4; c. 929; c. 1262, s. 23; 1975, c. 583, s. 1; 1979, c. 633, ss. 2‑4; 1987, c. 827, ss. 154, 158; 1989, c. 168, s. 48; 1991, c. 403, s. 2; 1991 (Reg. Sess., 1992), c. 890, s. 15; 1995, c. 507, s. 27.8(s); 1995 (Reg. Sess., 1996), c. 626, s. 4; 1997‑458, s. 13.1.)



§ 143-215.1. Control of sources of water pollution; permits required.

§ 143‑215.1.  Control of sources of water pollution; permits required.

(a)        Activities for Which Permits Required.  No person shall do any of the following things or carry out any of the following activities unless that person has received a permit from the Commission and has complied with all conditions set forth in the permit:

(1)        Make any outlets into the waters of the State.

(2)        Construct or operate any sewer system, treatment works, or disposal system within the State.

(3)        Alter, extend, or change the construction or method of operation of any sewer system, treatment works, or disposal system within the State.

(4)        Increase the quantity of waste discharged through any outlet or processed in any treatment works or disposal system to any extent that would result in any violation of the effluent standards or limitations established for any point source or that would adversely affect the condition of the receiving waters to the extent of violating any applicable standard.

(5)        Change the nature of the waste discharged through any disposal system in any way that would exceed the effluent standards or limitations established for any point source or that would adversely affect the condition of the receiving waters in relation to any applicable standards.

(6)        Cause or permit any waste, directly or indirectly, to be discharged to or in any manner intermixed with the waters of the State in violation of the water quality standards applicable to the assigned classifications or in violation of any effluent standards or limitations established for any point source, unless allowed as a condition of any permit, special order or other appropriate instrument issued or entered into by the Commission under the provisions of this Article.

(7)        Cause or permit any wastes for which pretreatment is required by pretreatment standards to be discharged, directly or indirectly, from a pretreatment facility to any disposal system or to alter, extend or change the construction or method of operation or increase the quantity or change the nature of the waste discharged from or processed in that facility.

(8)        Enter into a contract for the construction and installation of any outlet, sewer system, treatment works, pretreatment facility or disposal system or for the alteration or extension of any such facility.

(9)        Dispose of sludge resulting from the operation of a treatment works, including the removal of in‑place sewage sludge from one location and its deposit at another location, consistent with the requirement of the Resource Conservation and Recovery Act and regulations promulgated pursuant thereto.

(10)      Cause or permit any pollutant to enter into a defined managed area of the State's waters for the maintenance or production of harvestable freshwater, estuarine, or marine plants or animals.

(11)      Cause or permit discharges regulated under G.S. 143‑214.7 that result in water pollution.

(12)      Construct or operate an animal waste management system, as defined in G.S. 143‑215.10B, without obtaining a permit under either this Part or Part 1A of this Article.

(a1)      In the event that both effluent standards or limitations and classifications and water quality standards are applicable to any point source or sources and to the waters to which they discharge, the more stringent among the standards established by the Commission shall be applicable and controlling.

(a2)      No permit shall be granted for the disposal of waste in waters classified as sources of public water supply where the head of the agency that administers the public water supply program pursuant to Article 10 of Chapter 130A of the General Statutes, after review of the plans and specifications for the proposed disposal facility, determines and advises the Commission that any outlet for the disposal of waste is, or would be, sufficiently close to the intake works or proposed intake works of a public water supply as to have an adverse effect on the public health.

(a3)      If the Commission denies an application for a permit, the Commission shall state in writing the reason for the denial and shall also state the Commission's estimate of the changes in the applicant's proposed activities or plans that would be required in order that the applicant may obtain a permit.

(a4)      The Department shall regulate wastewater systems under rules adopted by the Commission for Public Health pursuant to Article 11 of Chapter 130A of the General Statutes except as otherwise provided in this subsection. No permit shall be required under this section for a wastewater system regulated under Article 11 of Chapter 130A of the General Statutes. The following wastewater systems shall be regulated by the Department under rules adopted by the Commission:

(1)        Wastewater systems designed to discharge effluent to the land surface or surface waters.

(2)        Wastewater systems designed for groundwater remediation, groundwater injection, or landfill leachate collection and disposal.

(3)        Wastewater systems designed for the complete recycle or reuse of industrial process wastewater.

(b)        Commission's Power as to Permits. 

(1)        The Commission shall act on all permits so as to prevent, so far as reasonably possible, considering relevant standards under State and federal laws, any significant increase in pollution of the waters of the State from any new or enlarged sources. No permit shall be denied and no condition shall be attached to the permit, except when the Commission finds such denial or such conditions necessary to effectuate the purposes of this Article.

(2)        The Commission shall also act on all permits so as to prevent violation of water quality standards due to the cumulative effects of permit decisions. Cumulative effects are impacts attributable to the collective effects of a number of projects and include the effects of additional projects similar to the requested permit in areas available for development in the vicinity. All permit decisions shall require that the practicable waste treatment and disposal alternative with the least adverse impact on the environment be utilized.

(3)        General permits may be issued under rules adopted pursuant to Chapter 150B of the General Statutes. Such rules may provide that minor activities may occur under a general permit issued in accordance with conditions set out in such rules. All persons covered under general permits shall be subject to all enforcement procedures and remedies applicable under this Article.

(4)        The Commission shall have the power:

a.         To grant a permit with such conditions attached as the Commission believes necessary to achieve the purposes of this Article.

b.         To require that an applicant satisfy the Department that the applicant, or any parent, subsidiary, or other affiliate of the applicant or parent:

1.         Is financially qualified to carry out the activity for which the permit is required under subsection (a) of this section; and

2.         Has substantially complied with the effluent standards and limitations and waste management treatment practices applicable to any activity in which the applicant has previously engaged, and has been in substantial compliance with other federal and state laws, regulations, and rules for the protection of the environment.

3.         As used in this subdivision, the words "affiliate," "parent," and "subsidiary" have the same meaning as in 17 Code of Federal Regulations § 240.12b‑2 (April 1, 1990, Edition).

4.         For a privately owned treatment works that serves 15 or more service connections or that regularly serves 25 or more individuals, financial qualification may be demonstrated through the use of a letter of credit, insurance, surety, trust agreement, financial test, bond, or a guarantee by corporate parents or third parties who can pass the financial test. No permit shall be issued under this section for a privately owned treatment works that serves 15 or more service connections or that regularly serves 25 or more individuals, until financial qualification is established and the issuance of the permit shall be contingent on the continuance of the financial qualification for the duration of the activity for which the permit was issued.

c.         To modify or revoke any permit upon not less than 60 days' written notice to any person affected.

d.         To designate certain classes of minor activities for which a general permit may be issued, after considering:

1.         The environmental impact of the activities;

2.         How often the activities are carried out;

3.         The need for individual permit oversight; and

4.         The need for public review and comment on individual permits.

e.         To designate certain classes of minor activities for which:

1.         Performance conditions may be established by rule; and

2.         Individual or general permits are not required.

(5)        The Commission shall not issue a permit for a new municipal or domestic wastewater treatment works that would discharge to the surface waters of the State or for the expansion of an existing municipal or domestic wastewater treatment works that would discharge to the surface waters of the State unless the applicant for the permit demonstrates to the satisfaction of the Commission that:

a.         The applicant has prepared and considered an engineering, environmental, and fiscal analysis of alternatives to the proposed facility.

b.         The applicant is in compliance with the applicable requirements of the systemwide municipal and domestic wastewater collection systems permit program adopted by the Commission.

(b1)      Repealed by Session Laws 1991, c. 156, s. 1.

(c)        Applications for Permits and Renewals for Facilities Discharging to the Surface Waters. 

(1)        All applications for permits and for renewal of existing permits for outlets and point sources and for treatment works and disposal systems discharging to the surface waters of the State shall be in writing, and the Commission may prescribe the form of such applications. All applications shall be filed with the Commission at least 180 days in advance of the date on which it is desired to commence the discharge of wastes or the date on which an existing permit expires, as the case may be. The Commission shall act on a permit application as quickly as possible. The Commission may conduct any inquiry or investigation it considers necessary before acting on an application and may require an applicant to submit plans, specifications, and other information the Commission considers necessary to evaluate the application.

(2)       a.         The Department shall refer each application for permit, or renewal of an existing permit, for outlets and point sources and treatment works and disposal systems discharging to the surface waters of the State to its staff for written evaluation and proposed determination with regard to issuance or denial of the permit. If the Commission concurs in the proposed determination, it shall give notice of intent to issue or deny the permit, along with any other data that the Commission may determine appropriate, to be given to the appropriate State, interstate and federal agencies, to interested persons, and to the public.

a1.       The Commission shall prescribe the form and content of the notice. Public notice shall be given at least 45 days prior to any proposed final action granting or denying the permit. Public notice shall be given by publication of the notice one time in a newspaper having general circulation within the county.

b.         Repealed by Session Laws 1987, c. 734.

(3)        If any person desires a public hearing on any application for permit or renewal of an existing permit provided for in this subsection, he shall so request in writing to the Commission within 30 days following date of the notice of intent. The Commission shall consider all such requests for hearing, and if the Commission determines that there is a significant public interest in holding such hearing, at least 30 days' notice of such hearing shall be given to all persons to whom notice of intent was sent and to any other person requesting notice. At least 30 days prior to the date of hearing, the Commission shall also cause a copy of the notice thereof to be published at least one time in a newspaper having general circulation in such county. In any county in which there is more than one newspaper having general circulation in that county, the Commission shall cause a copy of such notice to be published in as many newspapers having general circulation in the county as the Commission in its discretion determines may be necessary to assure that such notice is generally available throughout the county. The Commission shall prescribe the form and content of the notices.

The Commission shall prescribe the procedures to be followed in hearings. If the hearing is not conducted by the Commission, detailed minutes of the hearing shall be kept and shall be submitted, along with any other written comments, exhibits or documents presented at the hearing, to the Commission for its consideration prior to final action granting or denying the permit.

(4)        Not later than 60 days following notice of intent or, if a public hearing is held, within 90 days following consideration of the matters and things presented at such hearing, the Commission shall grant or deny any application for issuance of a new permit or for renewal of an existing permit. All permits or renewals issued by the Commission and all decisions denying application for permit or renewal shall be in writing.

(5)        No permit issued pursuant to this subsection (c) shall be issued or renewed for a term exceeding five years.

(6)        The Commission shall not act upon an application for a new nonmunicipal domestic wastewater discharge facility until it has received a written statement from each city and county government having jurisdiction over any part of the lands on which the proposed facility and its appurtenances are to be located which states whether the city or county has in effect a zoning or subdivision ordinance and, if such an ordinance is in effect, whether the proposed facility is consistent with the ordinance. The Commission shall not approve a permit application for any facility which a city or county has determined to be inconsistent with its zoning or subdivision ordinance unless it determines that the approval of such application has statewide significance and is in the best interest of the State. An applicant for a permit shall request that each city and county government having jurisdiction issue the statement required by this subdivision by mailing by certified mail, return receipt requested, a written request for such statement and a copy of the draft permit application to the clerk of the city or county. If a local government fails to mail the statement required by this subdivision, as evidenced by a postmark, within 15 days after receiving and signing for the certified mail, the Commission may proceed to consider the permit application notwithstanding this subdivision.

(c1)      Any person who is required to obtain an individual wastewater permit under this section for a facility discharging to the surface waters of the State that have been classified as nutrient sensitive waters (NSW) under rules adopted by the Commission shall not discharge more than an average annual mass load of total nitrogen than would result from a discharge of the permitted flow, determined at the time the Commission makes a finding that those waters are experiencing or are subject to excessive growth of microscopic or macroscopic vegetation, having a total nitrogen concentration of five and one‑half milligrams of nitrogen per liter (5.5 mg/l). The total nitrogen concentration of 5.5 mg/l for nutrient sensitive waters required by this subsection applies only to:

(1)        Facilities that were placed into operation prior to 1 July 1997 or for which an authorization to construct was issued prior to 1 July 1997 and that have a design capacity to discharge 500,000 gallons per day or more.

(2)        Facilities for which an authorization to construct is issued on or after 1 July 1997.

(c2)      Any person who is required to obtain an individual wastewater permit under this section for a facility discharging to the surface waters of the State that have been classified as nutrient sensitive waters (NSW) under rules adopted by the Commission where phosphorus is designated by the Commission as a nutrient of concern shall not discharge more than an average annual mass load of total phosphorus than would result from a discharge of the permitted flow, determined at the time the Commission makes a finding that those waters are experiencing or are subject to excessive growth of microscopic or macroscopic vegetation, having a total phosphorus concentration of two milligrams of phosphorus per liter (2.0 mg/l). The total phosphorus concentration of 2.0 mg/l for nutrient sensitive waters required by this subsection applies only to:

(1)        Facilities that were placed into operation prior to 1 July 1997 or for which an authorization to construct was issued prior to 1 July 1997 and that have a design capacity to discharge 500,000 gallons per day or more.

(2)        Facilities for which an authorization to construct is issued on or after 1 July 1997.

(c3)      A person to whom subsection (c1) or (c2) of this section applies may meet the limits established under those subsections either individually or on the basis of a cooperative agreement with other persons who hold individual wastewater permits if the cooperative agreement is approved by the Commission. A person to whom subsection (c1) or (c2) of this section applies whose agreement to accept wastewater from another wastewater treatment facility that discharges into the same water body and that results in the elimination of the discharge from that wastewater treatment facility shall be allowed to increase the average annual mass load of total nitrogen and total phosphorus that person discharges by the average annual mass load of total nitrogen and total phosphorus of the wastewater treatment facility that is eliminated. If the wastewater treatment facility that is eliminated has a permitted flow of less than 500,000 gallons per day, the average annual mass load of total nitrogen or phosphorus shall be calculated from the most recent available data. A person to whom this subsection applies shall comply with nitrogen and phosphorus discharge monitoring requirements established by the Commission. This average annual load of nitrogen or phosphorus shall be assigned to the wastewater discharge allocation of the wastewater treatment facility that accepts the wastewater.

(c4)      A person to whom subsection (c1) of this section applies may request the Commission to approve a total nitrogen concentration greater than that set out in subsection (c1) of this section at a decreased permitted flow so long as the average annual mass load of total nitrogen is equal to or is less than that required under subsection (c1) of this section. A person to whom subsection (c2) of this section applies may request the Commission to approve a total phosphorus concentration greater than that set out in subsection (c2) of this section at a decreased permitted flow so long as the average annual mass load of total phosphorus is equal to or is less than that required under subsection (c2) of this section. If, after any 12‑month period following approval of a greater concentration at a decreased permitted flow, the Commission finds that the greater concentration at a decreased permitted flow does not result in an average annual mass load of total nitrogen or total phosphorus equal to or less than those that would be achieved under subsections (c1) and (c2) of this section, the Commission shall rescind its approval of the greater concentration at a decreased permitted flow and the requirements of subsections (c1) and (c2) of this section shall apply.

(c5)      For surface waters to which the limits set out in subsection (c1) or (c2) of this section apply and for which a calibrated nutrient response model that meets the requirements of this subsection has been approved by the Commission, mass load limits for total nitrogen or total phosphorus shall be based on the results of the nutrient response model. A calibrated nutrient response model shall be developed and maintained with current data, be capable of predicting the impact of nitrogen or phosphorus in the surface waters, and incorporated into nutrient management plans by the Commission. The maximum mass load for total nitrogen or total phosphorus established by the Commission shall be substantiated by the model and may require individual discharges to be limited at concentrations that are different than those set out in subsection (c1) or (c2) of this section. A calibrated nutrient response model shall be developed by the Department in conjunction with the affected parties and is subject to approval by the Commission.

(c6)      For surface waters that the Commission classifies as nutrient sensitive waters (NSW) on or after 1 July 1997, the Commission shall establish a date by which facilities that were placed into operation prior to the date on which the surface waters are classified NSW or for which an authorization to construct was issued prior to the date on which the surface waters are classified NSW must comply with subsections (c1) and (c2) of this section. The Commission shall establish the compliance date at the time of the classification. The Commission shall not establish a compliance date that is more than five years after the date of the classification. The Commission may extend the compliance date as provided in G.S. 143‑215.1B. A request to extend a compliance date shall be submitted within 120 days of the date on which the Commission reclassifies a surface water body as NSW.

(d)        Applications and Permits for Sewer Systems, Sewer System Extensions and Pretreatment Facilities, Land Application of Waste, and for Wastewater Treatment Facilities Not Discharging to the Surface Waters of the State. 

(1)        All applications for new permits and for renewals of existing permits for sewer systems, sewer system extensions and for disposal systems, and for land application of waste, or treatment works which do not discharge to the surface waters of the State, and all permits or renewals and decisions denying any application for permit or renewal shall be in writing. The Commission shall act on a permit application as quickly as possible. The Commission may conduct any inquiry or investigation it considers necessary before acting on an application and may require an applicant to submit plans, specifications, and other information the Commission considers necessary to evaluate the application. If the Commission fails to act on an application for a permit, including a renewal of a permit, within 90 days after the applicant submits all information required by the Commission, the application is considered to be approved. Permits and renewals issued in approving such facilities pursuant to this subsection shall be effective until the date specified therein or until rescinded unless modified or revoked by the Commission. Local governmental units to whom pretreatment program authority has been delegated shall establish, maintain, and provide to the public, upon written request, a list of pretreatment applications received.

(2)        An applicant for a permit to dispose of petroleum contaminated soil by land application shall give written notice that he intends to apply for such a permit to each city and county government having jurisdiction over any part of the land on which disposal is proposed to occur. The Commission shall not accept such a permit application unless it is accompanied by a copy of the notice and evidence that the notice was sent to each such government by certified mail, return receipt requested. The Commission may consider, in determining whether to issue the permit, the comments submitted by local governments.

(d1)      Each applicant under subsections (c) or (d) for a permit (or the renewal thereof) for the operation of a treatment works for a private multi‑family or single family residential development, in which the owners of individual residential units are required to organize as a lawfully constituted and incorporated homeowners' association of a subdivision, condominium, planned unit development, or townhouse complex, shall be required to enter into an operational agreement with the Commission as a condition of any such permit granted. The agreement shall address, as necessary, construction, operation, maintenance, assurance of financial solvency, transfers of ownership and abandonment of the plant, systems, or works, and shall be modified as necessary to reflect any changed condition at the treatment plant or in the development. Where the Commission finds appropriate, it may require any other private residential subdivision, condominium, planned unit development or townhouse complex which is served by a private treatment works and does not have a lawfully constituted and incorporated homeowners' association, and for which an applicant applies for a permit or the renewal thereof under subsections (c) or (d), to incorporate as a lawfully constituted homeowners' association, and after such incorporation, to enter into an operational agreement with the Commission and the applicant as a condition of any permit granted under subsections (c) or (d). The local government unit or units having jurisdiction over the development shall receive notice of the application within an established comment period and prior to final decision.

(e)        Administrative Review.  A permit applicant or permittee who is dissatisfied with a decision of the Commission may commence a contested case by filing a petition under G.S. 150B‑23 within 30 days after the Commission notifies the applicant or permittee of its decision. If the permit applicant or permittee does not file a petition within the required time, the Commission's decision is final and is not subject to review.

(f)         Local Permit Programs for Sewer Extension and Reclaimed Water Utilization.  Municipalities, counties, local boards or commissions, water and sewer authorities, or groups of municipalities and counties may establish and administer within their utility service areas their own general permit programs in lieu of State permit required in G.S. 143‑215.1(a)(2), (3), and (8) above, for construction, operation, alteration, extension, change of proposed or existing sewer system, subject to the prior certification of the Commission. For purposes of this subsection, the service area of a municipality shall include only that area within the corporate limits of the municipality and that area outside a municipality in its extraterritorial jurisdiction where sewer service or a reclaimed water utilization system is already being provided by the municipality to the permit applicant or connection to the municipal sewer system or a reclaimed water utilization system is immediately available to the applicant; the service areas of counties and the other entities or groups shall include only those areas where sewer service or a reclaimed water utilization system is already being provided to the applicant by the permitting authority or connection to the permitting authority's system is immediately available. No later than the 180th day after the receipt of a program and statement submitted by any local government, commission, authority, or board the Commission shall certify any local program that does all of the following:

(1)        Provides by ordinance or local law for requirements compatible with those imposed by this Part and the rules implementing this Part.

(2)        Provides that the Department receives notice and a copy of each application for a permit and that it receives copies of approved permits and plans upon request by the Commission.

(3)        Provides that plans and specifications for all construction, extensions, alterations, and changes be prepared by or under the direct supervision of an engineer licensed to practice in this State.

(4)        Provides for the adequate enforcement of the program requirements by appropriate administrative and judicial process.

(5)        Provides for the adequate administrative organization, engineering staff, financial and other resources necessary to effectively carry out its plan review program.

(6)        Provides that the system is capable of interconnection at an appropriate time with an expanding municipal, county, or regional system.

(7)        Provides for the adequate arrangement for the continued operation, service, and maintenance of the sewer or a reclaimed water utilization system.

(8)        Is approved by the Commission as adequate to meet the requirements of this Part and the rules implementing this Part.

(f1)       The Commission may deny, suspend, or revoke certification of a local program upon a finding that a violation of the provisions in subsection (f) of this section has occurred. A denial, suspension, or revocation of a certification of a local program shall be made only after notice and a public hearing. If the failure of a local program to carry out this subsection creates an imminent hazard, the Commission may summarily revoke the certification of the local program. Chapter 150B of the General Statutes does not apply to proceedings under this subsection.

(f2)       Notwithstanding any other provision of subsections (f) and (f1) of this section, if the Commission determines that a sewer system, treatment works, or disposal system is operating in violation of the provisions of this Article and that the appropriate local authorities have not acted to enforce those provisions, the Commission may, after written notice to the appropriate local government, take enforcement action in accordance with the provisions of this Article.

(g)        Any person who is required to hold a permit under this section shall submit to the Department a written description of his current and projected plans to reduce the discharge of waste and pollutants under such permit by source reduction or recycling. The written description shall accompany the payment of the annual permit fee. The written description shall also accompany any application for a new permit, or for modification of an existing permit, under this section. The written description required by this subsection shall not be considered part of a permit application and shall not serve as the basis for the denial of a permit or permit modification.

(h)        Each applicant for a new permit or the modification of an existing permit issued under subsection (c) of this section shall include with the application: (i) the extent to which the new or modified facility is constructed in whole or in part with funds provided or administered by the State or a unit of local government, (ii) the impact of the facility on water quality, and (iii) whether there are cost‑effective alternative technologies that will achieve greater protection of water quality. The Commission shall prepare a quarterly summary and analysis of the information provided by applicants pursuant to this subsection. The Commission shall submit the summary and analysis required by this subsection to the Environmental Review Commission (ERC) as a part of each quarterly report that the Commission is required to make to the ERC under G.S. 143B‑282(b). (1951, c. 606; 1955, c. 1131, s. 1; 1959, c. 779, s. 8; 1967, c. 892, s. 1; 1971, c. 1167, s. 6; 1973, c. 476, s. 128; c. 821, s. 5; c. 1262, s. 23; 1975, c. 19, s. 51; c. 583, ss. 2‑4; c. 655, ss. 1, 2; 1977, c. 771, s. 4; 1979, c. 633, s. 5; 1985, c. 446, s. 1; c. 697, s. 2; 1985 (Reg. Sess., 1986), c. 1023, ss. 1‑5; 1987, c. 461, s. 1; c. 734, s. 1; c. 827, ss. 154, 159; 1989, c. 51, s. 2; c. 168, s. 29; c. 453, ss. 1, 2; c. 494, s. 1; c. 727, ss. 160, 161; 1989 (Reg. Sess., 1990), c. 1004, s. 17; c. 1024, s. 33; c. 1037, s. 1; 1991, c. 156, s. 1; c. 498, s. 1; 1991 (Reg. Sess., 1992), c. 944, s. 12; 1995 (Reg. Sess., 1996), c. 626, s. 2; 1997‑458, ss. 6.1, 9.1, 11.2; 1997‑496, s. 3; 1998‑212, s. 14.9H(b), (d); 1999‑329, s. 10.1; 2004‑195, s. 1.5; 2006‑250, s. 5; 2007‑182, s. 2.)



§ 143-215.1A. Closed-loop groundwater remediation systems allowed.

§ 143‑215.1A.  Closed‑loop groundwater remediation systems allowed.

(a)        The phrase "closed‑loop groundwater remediation system" means a system and attendant processes for cleaning up contaminated groundwater by pumping groundwater, treating the groundwater to reduce the concentration of or remove contaminants, and reintroducing the treated water beneath the surface so that the treated groundwater will be recaptured by the system.

(b)        The Secretary may issue a permit for the siting, construction, and operation of a closed‑loop groundwater remediation system. Permits shall be issued in accordance with G.S. 143‑215.1 and applicable rules of the Commission. A permit issued under this section constitutes prior permission under G.S. 87‑88.

(c)        A permit for a closed‑loop groundwater remediation system shall specify the location at which groundwater is to be reintroduced and shall specify design, construction, operation, and closure requirements for the closed‑loop groundwater remediation system necessary to ensure that the treated groundwater will be captured by the contaminant and removal system that extracts the groundwater for treatment. The Secretary may impose any additional permit conditions or limitations necessary to:

(1)        Achieve efficient, effective groundwater remediation.

(2)        Minimize the possibility of spills or other releases from the closed‑loop groundwater remediation system.

(3)        Specify or limit the distance between the point at which contaminated groundwater is extracted and the point at which treated groundwater is reintroduced.

(4)        Specify the minimum or maximum gradients between the point at which contaminated groundwater is extracted and the point at which treated groundwater is reintroduced.

(5)        Specify or limit the chemical, physical, or biological treatment processes that may be used.

(6)        Protect the environment or public health.

(d)        The Commission may adopt rules to implement this section. (1991 (Reg. Sess., 1992), c. 786, s. 3.)



§ 143-215.1B. Extension of date for compliance with nitrogen and phosphorus discharge limits.

§ 143‑215.1B.  Extension of date for compliance with nitrogen and phosphorus discharge limits.

(a)        The Commission may extend a compliance date established under G.S. 143‑215.1(c6) only in accordance with the requirements of this section and only upon the request of a person who holds a permit under G.S. 143‑215.1 that authorizes a discharge into surface waters to which the limits set out in subsections (c1) or (c2) of G.S. 143‑215.1 apply. The Commission shall act on a request for an extension of a compliance date within 120 days after the Commission receives the request. The Commission shall not extend a compliance date if the Commission concludes, on the basis of the scientific data available to the Commission at the time of the request, that the extension will result in a violation of the antidegradation policy set out in 40 Code of Federal Regulations § 131.12 (1 July 1997 Edition). The Commission shall not extend a compliance date unless the Commission finds that the permit holder needs additional time to develop a calibrated nutrient response model that meets the requirements of this section. If the Commission requires an individual discharge to be limited to a maximum mass load or concentration that is different from those set out in subsections (c1) or (c2) of G.S. 143‑215.1, the maximum mass load or concentration shall be substantiated by the model.

(b)        The Commission shall determine the extended compliance date by adding to the date on which the Commission grants the extension: (i) two years for the collection of data needed to prepare a calibrated nutrient response model; (ii) a maximum of one year to prepare the calibrated nutrient response model; (iii) the amount of time, if any, that is required for the Commission to develop a nutrient management strategy and to adopt rules or to modify discharge permits to establish maximum mass loads or concentration limits based on the calibrated nutrient response model; and (iv) a maximum of three years to plan, design, finance, and construct a facility that will comply with those maximum mass loads and concentration limits. If the Commission finds that additional time is needed to complete the construction of a facility, the Commission may further extend an extended compliance date by a maximum of two additional years.

(c)        Notwithstanding the provisions of G.S. 150B‑21.1(a), the Commission may adopt temporary rules to establish maximum mass loads or concentration limits pursuant to this section or as may otherwise be necessary to implement this section.

(d)        A permit holder who is granted an extended compliance date under this section shall:

(1)        Develop a calibrated nutrient response model in conjunction with other affected parties and in accordance with a timetable for the development of the model that has been approved by the Commission. The model shall be based on current data, capable of predicting the impact of nitrogen and phosphorus in the surface waters, capable of being incorporated into any nutrient management plan developed by the Commission, and approved by the Commission.

(2)        Evaluate and optimize the operation of all facilities operated by the permit holder that are permitted under G.S. 143‑215.1(c) and that discharge into the nutrient sensitive waters (NSW) for which the compliance date is extended pursuant to this section in order to reduce nutrient loading.

(3)        Evaluate methods to reduce the total mass load of waste that is discharged from all facilities operated by the permit holder that are permitted under G.S. 143‑215.1(c) and that discharge into the nutrient sensitive waters (NSW) for which the compliance date is extended pursuant to this section and determine whether these methods are cost‑effective.

(4)        Evaluate methods to reduce the discharge of treated effluent from all facilities operated by the permit holder that are permitted under G.S. 143‑215.1(c) and that discharge into the nutrient sensitive waters (NSW) for which the compliance date is extended pursuant to this section; including land application of treated effluent, the use of restored or created wetlands that are not located in a 100‑year floodplain to polish treated effluent, and other methods to reuse treated effluent; and determine whether these methods are cost‑effective.

(5)        Report to the Commission on progress in the development of the calibrated nutrient response model, on efforts to optimize the operation of facilities, on the evaluation of methods of reducing the total mass load of waste, and on the evaluation of methods to reduce the discharge of treated effluent. The Commission shall establish a schedule for reports that requires the permit holder to report on at least a semiannual basis.

(e)        The Commission may revoke an extension granted under this section and impose the limits set out in subsections (c1) and (c2) of G.S. 143‑215.1 if the Commission determines that a permit holder who has obtained an extension under this section has, at any time during the period of the extension:

(1)        Failed to comply with the requirements of subsection (d) of this section; or

(2)        Violated any conditions or limitations of any permit issued under G.S. 143‑215.1 or special order issued under G.S. 143‑215.2 if the violation is the result of conduct by the permit holder that results in a significant violation of water quality standards. (1998‑212, s. 14.9H(c); 2004‑195, s. 1.6.)



§ 143-215.1C. Report to wastewater system customers on system performance; publication of notice of discharge of untreated wastewater and waste.

§ 143‑215.1C.  Report to wastewater system customers on system performance; publication of notice of discharge of untreated wastewater and waste.

(a)        Report to Wastewater System Customers.  The owner or operator of any wastewater collection or treatment works, the operation of which is primarily to collect or treat municipal or domestic wastewater and for which a permit is issued under this Part, shall provide to the users or customers of the collection system or treatment works and to the Department an annual report that summarizes the performance of the collection system or treatment works and the extent to which the collection system or treatment works has violated the permit or federal or State laws, regulations, or rules related to the protection of water quality. The report shall be prepared on either a calendar or fiscal year basis and shall be provided no later than 60 days after the end of the calendar or fiscal year.

(b)        Publication of Notice of Discharge of Untreated Wastewater.  The owner or operator of any wastewater collection or treatment works, the operation of which is primarily to collect or treat municipal or domestic wastewater and for which a permit is issued under this Part shall:

(1)        In the event of a discharge of 1,000 gallons or more of untreated wastewater to the surface waters of the State, issue a press release to all print and electronic news media that provide general coverage in the county where the discharge occurred setting out the details of the discharge. The owner or operator shall issue the press release within 48 hours after the owner or operator has determined that the discharge has reached the surface waters of the State. The owner or operator shall retain a copy of the press release and a list of the news media to which it was distributed for at least one year after the discharge and shall provide a copy of the press release and the list of the news media to which it was distributed to any person upon request.

(2)        In the event of a discharge of 15,000 gallons or more of untreated wastewater to the surface waters of the State, publish a notice of the discharge in a newspaper having general circulation in the county in which the discharge occurs and in each county downstream from the point of discharge that is significantly affected by the discharge. The Secretary shall determine, at the Secretary's sole discretion, which counties are significantly affected by the discharge and shall approve the form and content of the notice and the newspapers in which the notice is to be published. The notice shall be captioned "NOTICE OF DISCHARGE OF UNTREATED SEWAGE". The owner or operator shall publish the notice within 10 days after the Secretary has determined the counties that are significantly affected by the discharge and approved the form and content of the notice and the newspapers in which the notice is to be published. The owner or operator shall file a copy of the notice and proof of publication with the Department within 30 days after the notice is published. Publication of a notice of discharge under this subdivision is in addition to the requirement to issue a press release under subdivision (1) of this subsection.

(c)        Publication of Notice of Discharge of Untreated Waste.  The owner or operator of any wastewater collection or treatment works, other than a wastewater collection or treatment works the operation of which is primarily to collect or treat municipal or domestic wastewater, for which a permit is issued under this Part shall:

(1)        In the event of a discharge of 1,000 gallons or more of untreated waste to the surface waters of the State, issue a press release to all print and electronic news media that provide general coverage in the county where the discharge occurred setting out the details of the discharge. The owner or operator shall issue the press release within 48 hours after the owner or operator has determined that the discharge has reached the surface waters of the State. The owner or operator shall retain a copy of the press release and a list of the news media to which it was distributed for at least one year after the discharge and shall provide a copy of the press release and the list of the news media to which it was distributed to any person upon request.

(2)        In the event of a discharge of 15,000 gallons or more of untreated waste to the surface waters of the State, publish a notice of the discharge in a newspaper having general circulation in the county in which the discharge occurs and in each county downstream from the point of discharge that is significantly affected by the discharge. The Secretary shall determine, at the Secretary's sole discretion, which counties are significantly affected by the discharge and shall approve the form and content of the notice and the newspapers in which the notice is to be published. The notice shall be captioned "NOTICE OF DISCHARGE OF UNTREATED WASTE". The owner or operator shall publish the notice within 10 days after the Secretary has determined the counties that are significantly affected by the discharge and approved the form and content of the notice and the newspapers in which the notice is to be published. The owner or operator shall file a copy of the notice and proof of publication with the Department within 30 days after the notice is published. Publication of a notice of discharge under this subdivision is in addition to the requirement to issue a press release under subdivision (1) of this subsection. (1999‑329, s. 8.1; 1999‑456, s. 68.)



§ 143-215.2. Special orders.

§ 143‑215.2.  Special orders.

(a)        Issuance.  The Commission may, after the effective date of classifications, standards and limitations adopted pursuant to G.S. 143‑214.1 or G.S. 143‑215, or a water supply watershed management requirement adopted pursuant to G.S. 143‑214.5, issue, and from time to time modify or revoke, a special order, or other appropriate instrument, to any person whom it finds responsible for causing or contributing to any pollution of the waters of the State within the area for which standards have been established.  The order or instrument may direct the person to take, or refrain from taking an action, or to achieve a result, within a period of time specified by the special order, as the Commission deems necessary and feasible in order to alleviate or eliminate the pollution.  The Commission is authorized to enter into consent special orders, assurances of voluntary compliance or other similar documents by agreement with the person responsible for pollution of the water, subject to the provisions of subsection (a1) of this section regarding proposed orders, and the consent order, when entered into by the Commission after public review, shall have the same force and effect as a special order of the Commission issued pursuant to hearing.

(a1)      Public Notice and Review of Consent Orders.

(1)        The Commission shall give notice of a proposed consent order to the proper State, interstate, and federal agencies, to interested persons, and to the public.  The Commission may also provide any other data it considers appropriate to those notified.  The Commission shall prescribe the form and content of the notice.  The notice shall be given at least 45 days prior to any final action regarding the consent order.  Public notice shall be given by publication of the notice one time in a newspaper having general circulation within the county in which the pollution originates.

(2)        Any person who desires a public meeting on any proposed consent order may request one in writing to the Commission within 30 days following date of the notice of the proposed consent order.  The Commission shall consider all such requests for meetings.  If the Commission determines that there is significant public interest in holding a meeting, the Commission shall schedule a meeting and shall give notice of such meeting at least 30 days in advance to all persons to whom notice of the proposed consent order was given and to any other person requesting notice.  At least 30 days prior to the date of meeting, the Commission shall also have a copy of the notice of the meeting published at least one time in a newspaper having general circulation within the county in which the pollution originates.  The Commission shall prescribe the form and content of notices under this subsection.

(3)        The Commission shall prescribe the procedures to be followed in such meetings.  If the meeting is not conducted by the Commission, detailed minutes of the meeting shall be kept and shall be submitted, along with any other written comment, exhibits or other documents presented at the meeting, to the Commission for its consideration prior to final action granting or denying the consent order.

(4)        The Commission shall take final action on a proposed consent not later than 60 days following notice of the proposed consent order or, if a public meeting is held, within 90 days following such meeting.

(b)        Procedure to Contest Certain Orders.  A special order that is issued without the consent of the person affected may be contested by that person by filing a petition for a contested case under G.S. 150B‑23 within 30 days after the order is issued.  If the person affected does not file a petition within the required time, the order is final and is not subject to review.

(c)        Repealed by Session Laws 1987, c. 827, s. 160.

(d)        Effect of Compliance.  Any person who installs a treatment works for the purpose of alleviating or eliminating water pollution in compliance with the terms of, or as a result of the conditions specified in, a permit issued pursuant to G.S. 143‑215.1, or a special order, consent special order, assurance of voluntary compliance or similar document issued pursuant to this section, or a final decision of the Commission or a court rendered pursuant to either of said sections, shall not be required to take or refrain from any further action nor be required to achieve any further results under the terms of this or any other State law relating to the control of water pollution, for a period to be fixed by the Commission or court as it shall deem fair and reasonable in the light of all the circumstances after the date when such special order, consent special order, assurance of voluntary compliance, other document, or decision, or the conditions of such permit become finally effective, if:

(1)        The treatment works result in the elimination or alleviation of water pollution to the extent required by such permit, special order, consent special order, assurance of voluntary compliance or other document, or decision and complies with any other terms thereof; and

(2)        Such person complies with the terms and conditions of such permit, special order, consent special order, assurance of voluntary compliance, other document, or decision within the time limit, if any, specified therein or as the same may be extended, and thereafter remains in compliance. (1951, c. 606; 1955, c. 1131, s. 2; 1967, c. 892, s. 1; 1973, c. 698, s. 3; c. 1262, s. 23; 1975, c. 19, s. 52; 1979, c. 889; 1987, c. 827, ss. 154, 160; 1989, c. 426, s. 3; c. 766, s. 1; 1995 (Reg. Sess., 1996), c. 626, s. 3.)



§ 143-215.3. General powers of Commission and Department; auxiliary powers.

§ 143‑215.3.  General powers of Commission and Department; auxiliary powers.

(a)        Additional Powers.  In addition to the specific powers prescribed elsewhere in this Article, and for the purpose of carrying out its duties, the Commission shall have the power:

(1)        To make rules implementing Articles 21, 21A, 21B, or 38 of this Chapter.

(1a)      To adopt fee schedules and collect fees for the following:

a.         Processing of applications for permits or registrations issued under Article 21, other than Parts 1 and 1A, Articles 21A, 21B, and 38 of this Chapter;

b.         Administering permits or registrations issued under Article 21, other than Parts 1 and 1A, Articles 21A, 21B, and 38 of this Chapter including monitoring compliance with the terms of those permits; and

c.         Reviewing, processing, and publicizing applications for construction grant awards under the Federal Water Pollution Control Act.

No fee may be charged under this provision, however, to a farmer who submits an application that pertains to his farming operations.

(1b)      The fee to be charged pursuant to G.S. 143‑215.3(a)(1a) for processing an application for a permit under G.S. 143‑215.108 and G.S. 143‑215.109 of Article 21B of this Chapter may not exceed five hundred dollars ($500.00). The fee to be charged pursuant to G.S. 143‑215.3(a)(1a) for processing a registration under Part 2A of this Article or Article 38 of this Chapter may not exceed fifty dollars ($50.00) for any single registration. An additional fee of twenty percent (20%) of the registration processing fee may be assessed for a late registration under Article 38 of this Chapter. The fee for administering and compliance monitoring under Article 21, other than Parts 1 and 1A, and G.S. 143‑215.108 and G.S. 143‑215.109 of Article 21B shall be charged on an annual basis for each year of the permit term and may not exceed one thousand five hundred dollars ($1,500) per year. Fees for processing all permits under Article 21A and all other sections of Article 21B shall not exceed one hundred dollars ($100.00) for any single permit. The total payment for fees that are set by the Commission under this subsection for all permits for any single facility shall not exceed seven thousand five hundred dollars ($7,500) per year, which amount shall include all application fees and fees for administration and compliance monitoring. A single facility is defined to be any contiguous area under one ownership and in which permitted activities occur. For all permits issued under these Articles where a fee schedule is not specified in the statutes, the Commission, or other commission specified by statute shall adopt a fee schedule in a rule following the procedures established by the Administrative Procedure Act. Fee schedules shall be established to reflect the size of the emission or discharge, the potential impact on the environment, the staff costs involved, relative costs of the issuance of new permits and the reissuance of existing permits, and shall include adequate safeguards to prevent unusual fee assessments which would result in serious economic burden on an individual applicant. A system shall be considered to allow consolidated annual payments for persons with multiple permits. In its rulemaking to establish fee schedules, the Commission is also directed to consider a method of rewarding facilities which achieve full compliance with administrative and self‑monitoring reporting requirements, and to consider, in those cases where the cost of renewal or amendment of a permit is less than for the original permit, a lower fee for the renewal or amendment.

(1c)      Moneys collected pursuant to G.S. 143‑215.3(a)(1a) shall be used to:

a.         Eliminate, insofar as possible, backlogs of permit applications awaiting agency action;

b.         Improve the quality of permits issued;

c.         Improve the rate of compliance of permitted activities with environmental standards; and

d.         Decrease the length of the processing period for permit applications.

(1d)      The Commission may adopt and implement a graduated fee schedule sufficient to cover all direct and indirect costs required for the State to develop and administer a permit program which meets the requirements of Title V. The provisions of subdivision (1b) of this subsection do not apply to the adoption of a fee schedule under this subdivision. In adopting and implementing a fee schedule, the Commission shall require that the owner or operator of all air contaminant sources subject to the requirement to obtain a permit under Title V to pay an annual fee, or the equivalent over some other period, sufficient to cover costs as provided in section 502(b)(3)(A) of Title V. The fee schedule shall be adopted according to the procedures set out in Chapter 150B of the General Statutes.

a.         The total amount of fees collected under the fee schedule adopted pursuant to this subdivision shall conform to the requirements of section 502(b)(3)(B) of Title V. No fee shall be collected for more than 4,000 tons per year of any individual regulated pollutant, as defined in section 502(b)(3)(B)(ii) of Title V, emitted by any source. Fees collected pursuant to this subdivision shall be credited to the Title V Account.

b.         The Commission may reduce any permit fee required under this section to take into account the financial resources of small business stationary sources as defined under Title V and regulations promulgated by the United States Environmental Protection Agency.

c.         When funds in the Title V Account exceed the total amount necessary to cover the cost of the Title V program for the next fiscal year, the Secretary shall reduce the amount billed for the next fiscal year so that the excess funds are used to supplement the cost of administering the Title V permit program in that fiscal year.

(1e)      The Commission shall collect the application, annual, and project fees for processing and administering permits, certificates of coverage under general permits, and certifications issued under Parts 1 and 1A of this Article and for compliance monitoring under Parts 1 and 1A of this Article as provided in G.S. 143‑215.3D and G.S. 143‑215.10G.

(2)        To direct that such investigation be conducted as it may reasonably deem necessary to carry out its duties as prescribed by this Article or Article 21A or Article 21B of this Chapter, and for this purpose to enter at reasonable times upon any property, public or private, for the purpose of investigating the condition of any waters and the discharge therein of any sewage, industrial waste, or other waste or for the purpose of investigating the condition of the air, air pollution, air contaminant sources, emissions, or the installation and operation of any air‑cleaning devices, and to require written statements or the filing of reports under oath, with respect to pertinent questions relating to the operation of any air‑cleaning device, sewer system, disposal system, or treatment works. In the case of effluent or emission data, any records, reports, or information obtained under this Article or Article 21A or Article 21B of this Chapter shall be related to any applicable effluent or emission limitations or toxic, pretreatment, or new source performance standards. No person shall refuse entry or access to any authorized representative of the Commission or Department who requests entry for purposes of inspection, and who presents appropriate credentials, nor shall any person obstruct, hamper or interfere with any such representative while in the process of carrying out his official duties.

(3)        To conduct public hearings and to delegate the power to conduct public hearings in accordance with the procedures prescribed by this Article or by Article 21B of this Chapter.

(4)        To delegate such of the powers of the Commission as the Commission deems necessary to one or more of its members, to the Secretary or any other qualified employee of the Department. The Commission shall not delegate to persons other than its own members and the designated employees of the Department the power to conduct hearings with respect to the classification of waters, the assignment of classifications, air quality standards, air contaminant source classifications, emission control standards, or the issuance of any special order except in the case of an emergency under subdivision (12) of this subsection for the abatement of existing water or air pollution. Any employee of the Department to whom a delegation of power is made to conduct a hearing shall report the hearing with its evidence and record to the Commission.

(5)        To institute such actions in the superior court of any county in which a violation of this Article, Article 21B of this Chapter, or the rules of the Commission has occurred, or, in the discretion of the Commission, in the superior court of the county in which any defendant resides, or has his or its principal place of business, as the Commission may deem necessary for the enforcement of any of the provisions of this Article, Article 21B of this Chapter, or of any official action of the Commission, including proceedings to enforce subpoenas or for the punishment of contempt of the Commission.

(6)        To agree upon or enter into any settlements or compromises of any actions and to prosecute any appeals or other proceedings.

(7)        To direct the investigation of any killing of fish and wildlife which, in the opinion of the Commission, is of sufficient magnitude to justify investigation and is known or believed to have resulted from the pollution of the waters or air as defined in this Article, and whenever any person, whether or not he shall have been issued a certificate of approval, permit or other document of approval authorized by this or any other State law, has negligently, or carelessly or unlawfully, or willfully and unlawfully, caused pollution of the waters or air as defined in this Article, in such quantity, concentration or manner that fish or wildlife are killed as the result thereof, the Commission, may recover, in the name of the State, damages from such person. The measure of damages shall be the amount determined by the Department and the North Carolina Wildlife Resources Commission, whichever has jurisdiction over the fish and wildlife destroyed to be the replacement cost thereof plus the cost of all reasonable and necessary investigations made or caused to be made by the State in connection therewith. Upon receipt of the estimate of damages caused, the Department shall notify the persons responsible for the destruction of the fish or wildlife in question and may effect such settlement as the Commission may deem proper and reasonable, and if no settlement is reached within a reasonable time, the Commission shall bring a civil action to recover such damages in the superior court in the county in which the discharge took place. Upon such action being brought the superior court shall have jurisdiction to hear and determine all issues or questions of law or fact, arising on the pleadings, including issues of liability and the amount of damages. On such hearing, the estimate of the replacement costs of the fish or wildlife destroyed shall be prima facie evidence of the actual replacement costs of such fish or wildlife. In arriving at such estimate, any reasonably accurate method may be used and it shall not be necessary for any agent of the Wildlife Resources Commission or the Department to collect, handle or weigh numerous specimens of dead fish or wildlife.

The State of North Carolina shall be deemed the owner of the fish or wildlife killed and all actions for recovery shall be brought by the Commission on behalf of the State as the owner of the fish or wildlife. The fact that the person or persons alleged to be responsible for the pollution which killed the fish or wildlife holds or has held a certificate of approval, permit or other document of approval authorized by this Article or any other law of the State shall not bar any such action. The proceeds of any recovery, less the cost of investigation, shall be used to replace, insofar as and as promptly as possible, the fish and wildlife killed, or in cases where replacement is not practicable, the proceeds shall be used in whatever manner the responsible agency deems proper for improving the fish and wildlife habitat in question. Any such funds received are hereby appropriated for these designated purposes. Nothing in this paragraph shall be construed in any way to limit or prevent any other action which is now authorized by this Article.

(8)        After issuance of an appropriate order, to withhold the granting of any permit or permits pursuant to G.S. 143‑215.1 or G.S. 143‑215.108 for the construction or operation of any new or additional disposal system or systems or air‑cleaning device or devices in any area of the State. Such order may be issued only upon determination by the Commission, after public hearing, that the permitting of any new or additional source or sources of water or air pollution will result in a generalized condition of water or air pollution within the area contrary to the public interest, detrimental to the public health, safety, and welfare, and contrary to the policy and intent declared in this Article or Article 21B of this Chapter. The Commission may make reasonable distinctions among the various sources of water and air pollution and may direct that its order shall apply only to those sources which it determines will result in a generalized condition of water or air pollution.

The determination of the Commission shall be supported by detailed findings of fact and conclusions set forth in the order and based upon competent evidence of record. The order shall describe the geographical area of the State affected thereby with particularity and shall prohibit the issuance of permits pending a determination by the Commission that the generalized condition of water or air pollution has ceased.

Notice of hearing shall be given in accordance with the provisions of G.S. 150B‑21.2.

A person aggrieved by an order of the Commission under this subdivision may seek judicial review of the order under Article 4 of Chapter 150B of the General Statutes without first commencing a contested case. An order may not be stayed while it is being reviewed.

(9)        If an investigation conducted pursuant to this Article or Article 21B of this Chapter reveals a violation of any rules, standards, or limitations adopted by the Commission pursuant to this Article or Article 21B of this Chapter, or a violation of any terms or conditions of any permit issued pursuant to G.S. 143‑215.1 or 143‑215.108, or special order or other document issued pursuant to G.S. 143‑215.2 or G.S. 143‑215.110, the Commission may assess the reasonable costs of any investigation, inspection or monitoring survey which revealed the violation against the person responsible therefor. If the violation resulted in an unauthorized discharge to the waters or atmosphere of the State, the Commission may also assess the person responsible for the violation for any actual and necessary costs incurred by the State in removing, correcting or abating any adverse effects upon the water or air resulting from the unauthorized discharge. If the person responsible for the violation refuses or fails within a reasonable time to pay any sums assessed, the Commission may institute a civil action in the superior court of the county in which the violation occurred or, in the Commission's discretion, in the superior court of the county in which such person resides or has his or its principal place of business, to recover such sums.

(10)      To require a laboratory facility that performs any tests, analyses, measurements, or monitoring required under this Article or Article 21B of this Chapter to be certified annually by the Department, to establish standards that a laboratory facility and its employees must meet and maintain in order for the laboratory facility to be certified, and to charge a laboratory facility a fee for certification. Fees collected under this subdivision shall be credited to the Water and Air Account and used to administer this subdivision. These fees shall be applied to the cost of certifying commercial, industrial, and municipal laboratory facilities.

(11)      Repealed by Session Laws 1983, c. 296, s. 6.

(12)      To declare an emergency when it finds that a generalized condition of water or air pollution which is causing imminent danger to the health or safety of the public. Regardless of any other provisions of law, if the Department finds that such a condition of water or air pollution exists and that it creates an emergency requiring immediate action to protect the public health and safety or to protect fish and wildlife, the Secretary of the Department with the concurrence of the Governor, shall order persons causing or contributing to the water or air pollution in question to reduce or discontinue immediately the emission of air contaminants or the discharge of wastes. Immediately after the issuance of such order, the chairman of the Commission shall fix a place and time for a hearing before the Commission to be held within 24 hours after issuance of such order, and within 24 hours after the commencement of such hearing, and without adjournment thereof, the Commission shall either affirm, modify or set aside the order.

In the absence of a generalized condition of air or water pollution of the type referred to above, if the Secretary finds that the emissions from one or more air contaminant sources or the discharge of wastes from one or more sources of water pollution is causing imminent danger to human health and safety or to fish and wildlife, he may with the concurrence of the Governor order the person or persons responsible for the operation or operations in question to immediately reduce or discontinue the emissions of air contaminants or the discharge of wastes or to take such other measures as are, in his judgment, necessary, without regard to any other provisions of this Article or Article 21B of this Chapter. In such event, the requirements for hearing and affirmance, modification or setting aside of such orders set forth in the preceding paragraph of this subdivision shall apply.

(13)      Repealed by Session Laws 1983, c. 296, s. 6.

(14)      To certify and approve, by appropriate delegations and conditions in permits required by G.S. 143‑215.1, requests by publicly owned treatment works to implement, administer and enforce a pretreatment program for the control of pollutants which pass through or interfere with treatment processes in such treatment works; and to require such programs to be developed where necessary to comply with the Federal Water Pollution Control Act and the Resource Conservation and Recovery Act, including the addition of conditions and compliance schedules in permits required by G.S. 143‑215.1. Pretreatment programs submitted by publicly owned treatment works shall include, at a minimum, the adoption of pretreatment standards, a permit or equally effective system for the control of pollutants contributed to the treatment works, and the ability to effectively enforce compliance with the program.

(15)      To adopt rules for the prevention of pollution from underground tanks containing petroleum, petroleum products, or hazardous substances. Rules adopted under this section may incorporate standards and restrictions which exceed and are more comprehensive than comparable federal regulations.

(16)      To adopt rules limiting the manufacture, storage, sale, distribution or use of cleaning agents containing phosphorus pursuant to G.S. 143‑214.4(e), and to adopt rules limiting the manufacture, storage, sale, distribution or use of cleaning agents containing nitrilotriacetic acid.

(17)      To adopt rules to implement Part 2A of Article 21A of Chapter 143.

(b)        Research Functions.  The Department shall have the power to conduct scientific experiments, research, and investigations to discover economical and practical corrective methods for air pollution and waste disposal problems. To this end, the Department may cooperate with any public or private agency or agencies in the conduct of such experiments, research, and investigations, and may, when funds permit, establish research studies in any North Carolina educational institution, with the consent of such institution. In addition, the Department shall have the power to cooperate and enter into contracts with technical divisions of State agencies, institutions and with municipalities, industries, and other persons in the execution of such surveys, studies, and research as it may deem necessary in fulfilling its functions under this Article or Article 21B of this Chapter. All State departments shall advise with and cooperate with the Department on matters of mutual interest.

(c)        Relation with the Federal Government.  The Commission as official water and air pollution control agency for the State is delegated to act in local administration of all matters covered by any existing federal statutes and future legislation by Congress relating to water and air quality control. In order for the State of North Carolina to effectively participate in programs administered by federal agencies for the regulation and abatement of water and air pollution, the Department is authorized to accept and administer funds provided by federal agencies for water and air pollution programs and to enter into contracts with federal agencies regarding the use of such funds.

(d)        Relations with Other States.  The Commission or the Department may, with the approval of the Governor, consult with qualified representatives of adjoining states relative to the establishment of regulations for the protection of waters and air of mutual interest, but the approval of the General Assembly shall be required to make any regulations binding.

(e)        Variances.  Any person subject to the provisions of G.S. 143‑215.1 or 143‑215.108 may apply to the Commission for a variance from rules, standards, or limitations established pursuant to G.S. 143‑214.1, 143‑215, or 143‑215.107. The Commission may grant such variance, for fixed or indefinite periods after public hearing on due notice, or where it is found that circumstances so require, for a period not to exceed 90 days without prior hearing and notice. Prior to granting a variance hereunder, the Commission shall find that:

(1)        The discharge of waste or the emission of air contaminants occurring or proposed to occur do not endanger human health or safety; and

(2)        Compliance with the rules, standards, or limitations from which variance is sought cannot be achieved by application of best available technology found to be economically reasonable at the time of application for such variances, and would produce serious hardship without equal or greater benefits to the public, provided that such variances shall be consistent with the provisions of the Federal Water Pollution Control Act as amended or the Clean Air Act as amended; and provided further, that any person who would otherwise be entitled to a variance or modification under the Federal Water Pollution Control Act as amended or the Clean Air Act as amended shall also be entitled to the same variance from or modification in rules, standards, or limitations established pursuant to G.S. 143‑214.1, 143‑215, and 143‑215.107, respectively.

(f)         Notification of Completed Remedial Action.  The definitions set out in G.S. 130A‑310.31(b) apply to this subsection. Any person may submit a written request to the Department for a determination that groundwater has been remediated to meet the standards and classifications established under this Part. A request for a determination that groundwater has been remediated to meet the standards and classifications established under this Part shall be accompanied by the fee required by G.S. 130A‑310.39(a)(2). If the Department determines that groundwater has been remediated to established standards and classifications, the Department shall issue a written notification that no further remediation of the groundwater will be required. The notification shall state that no further remediation of the groundwater will be required unless the Department later determines, based on new information or information not previously provided to the Department, that the groundwater has not been remediated to established standards and classifications or that the Department was provided with false or incomplete information. Under any of those circumstances, the Department may withdraw the notification and require responsible parties to remediate the groundwater to established standards and classifications. (1951, c. 606; 1957, c. 1267, s. 3; 1959, c. 779, s. 8; 1963, c. 1086; 1967, c. 892, s. 1; 1969, c. 538; 1971, c. 1167, ss. 7, 8; 1973, c. 698, ss. 1‑7, 9, 17; c. 712, s. 1; c. 1262, ss. 23, 86; c. 1331, s. 3; 1975, c. 583, ss. 5, 6; c. 655, s. 3; 1977, c. 771, s. 4; 1979, c. 633, ss. 6‑8; 1979, 2nd Sess., c. 1158, ss. 1, 3, 4; 1983, c. 296, ss. 5‑8; 1985, c. 551, s. 2; 1987, c. 111, s. 2; c. 767, s. 1; c. 827, ss. 1, 154, 161, 266; 1987 (Reg. Sess., 1988), c. 1035, s. 2; 1989, c. 500, s. 122; c. 652, s. 1; 1991, c. 552, ss. 2, 11; c. 712, s. 2; 1991 (Reg. Sess., 1992), c. 890, s. 16; c. 1039, ss. 14, 20.1; 1993, c. 344, s. 2; c. 400, ss. 1(c), 2, 3, 15; c. 496, s. 4; 1993 (Reg. Sess., 1994), c. 694, s. 1; 1995, c. 484, s. 5; 1997‑357, s. 6; 1997‑496, s. 4; 1998‑212, s. 29A.11(b).)



§ 143-215.3A. Water and Air Quality Account; use of application and permit fees; Title V Account; I & M Air Pollution Control Account; reports.

§ 143‑215.3A.  Water and Air Quality Account; use of application and permit fees; Title V Account; I & M Air Pollution Control Account; reports.

(a)        The Water and Air Quality Account is established as a nonreverting account within the Department. Revenue in the Account shall be applied to the costs of administering the programs for which the fees were collected. Revenue credited to the Account pursuant to G.S. 105‑449.43, G.S. 105‑449.125, and G.S. 105‑449.136 shall be used to administer the air quality program. Except for the following fees, all application fees and permit administration fees collected by the State for permits issued under Articles 21, 21A, 21B, and 38 of this Chapter shall be credited to the Account:

(1)        Fees collected under Part 2 of Article 21A and credited to the Oil or Other Hazardous Substances Pollution Protection Fund.

(2)        Fees credited to the Title V Account.

(3)        Repealed by Session Laws 2005‑454, s. 7, effective January 1, 2006.

(4)        Fees collected under G.S. 143‑215.28A.

(5)        Fees collected under G.S. 143‑215.94C shall be credited to the Commercial Leaking Petroleum Underground Storage Tank Cleanup Fund.

(a1)      The total monies collected per year from fees for permits under G.S. 143‑215.3(a)(1a), after deducting those monies collected under G.S. 143‑215.3(a)(1d), shall not exceed thirty percent (30%) of the total budgets from all sources of environmental permitting and compliance programs within the Department. This subsection shall not be construed to relieve any person of the obligation to pay a fee established under this Article or Articles 21A, 21B, or 38 of this Chapter.

(b)        The Title V Account is established as a nonreverting account within the Department. Revenue in the Account shall be used for developing and implementing a permit program that meets the requirements of Title V. The Title V Account shall consist of fees collected pursuant to G.S. 143‑215.3(a)(1d) and G.S. 143‑215.106A. Fees collected under G.S. 143‑215.3(a)(1d) shall be used only to cover the direct and indirect costs required to develop and administer the Title V permit program, and fees collected under G.S. 143‑215.106A shall be used only for the eligible expenses of the Title V program. Expenses of the Small Business Environmental Advisory Panel, the ombudsman for the Small Business Stationary Source Technical and Environmental Compliance Assistance Program, support staff, equipment, legal services provided by the Attorney General, and contracts with consultants and program expenses listed in section 502(b)(3)(A) of Title V shall be included among Title V program expenses.

(b1)      The I & M Air Pollution Control Account is established as a nonreverting account within the Department. Fees transferred to the Division of Air Quality of the Department pursuant to G.S. 20‑183.7(c) shall be credited to the I & M Air Pollution Control Account and shall be applied to the costs of developing and implementing an air pollution control program for mobile sources.

(c)        The Department shall report to the Environmental Review Commission and the Fiscal Research Division on the cost of the State's environmental permitting programs contained within the Department on or before 1 November of each year. In addition, the Department shall report to the Environmental Review Commission and the Fiscal Research Division on the cost of the Title V Program on or before 1 November of each year. The reports shall include, but are not limited to, fees set and established under this Article, fees collected under this Article, revenues received from other sources for environmental permitting and compliance programs, changes made in the fee schedule since the last report, anticipated revenues from all other sources, interest earned and any other information requested by the General Assembly.  (1987, c. 767, s. 2; 1989, c. 500, s. 121; c. 727, s. 218(104); 1989 (Reg. Sess., 1990), c. 976, s. 2; 1991, c. 552, s. 3; 1991 (Reg. Sess., 1992), c. 1039, s. 12; 1993, c. 400, s. 14; 1995, c. 390, s. 28; 1995 (Reg. Sess., 1996), c. 743, s. 13; 1998‑212, s. 29A.11(c); 2001‑452, s. 2.4; 2001‑474, s. 27; 2005‑386, s. 8.1; 2005‑454, s. 7; 2008‑198, s. 11.2.)



§ 143-215.3B: Repealed by Session Laws, 2005-454, s. 8, effective January 1, 2006.

§ 143‑215.3B: Repealed by Session Laws, 2005‑454, s. 8, effective January 1, 2006.



§ 143-215.3C. Confidential information protected.

§ 143‑215.3C.  Confidential information protected.

(a)        Information obtained under this Article or Article 21A or 21B of this Chapter shall be available to the public except that, upon a showing satisfactory to the Commission by any person that information to which the Commission has access, if made public, would divulge methods or processes entitled to protection as trade secrets pursuant to G.S. 132‑1.2, the Commission shall consider the information confidential.

(b)        Effluent data, as defined in 40 Code of Federal Regulations § 2.302 (1 July 1993 Edition) and emission data, as defined in 40 Code of Federal Regulations § 2.301 (1 July 1993 Edition) is not entitled to confidential treatment under this section.

(c)        Confidential information may be disclosed to any officer, employee, or authorized representative of any federal or state agency if disclosure is necessary to carry out a proper function of the Department or other agency or when relevant in any proceeding under this Article or Article 21A or Article 21B of this Chapter.

(d)        The Commission shall provide for adequate notice to any person who submits information of any decision that the information is not entitled to confidential treatment and of any decision to release information that the person who submits the information contends is entitled to confidential treatment. Any person who requests information and any person who submits information who is dissatisfied with a decision of the Commission to withhold or release information may request a declaratory ruling from the Commission under G.S. 150B‑4 within 10 days after the Commission notifies the person of its decision. The information may not be released by the Commission until the Commission issues a declaratory ruling or, if judicial review of the final agency decision is sought by any party, the information may not be released by the Commission until a final judicial determination has been made. (1993 (Reg. Sess., 1994), c. 694, s. 2.)



§ 143-215.3D. Fee schedule for water quality permits.

§ 143‑215.3D.  Fee schedule for water quality permits.

(a)        Annual fees for discharge and nondischarge permits under G.S. 143‑215.1. 

(1)        Major Individual NPDES Permits.  The annual fee for an individual permit for a point source discharge of 1,000,000 or more gallons per day, a publicly owned treatment works (POTW) that administers a POTW pretreatment program, as defined in 40 Code of Federal Regulations § 403.3 (1 July 1996 Edition), or an industrial waste treatment works that has a high toxic pollutant potential is three thousand four hundred forty dollars ($3,440).

(2)        Minor Individual NPDES Permits.  The annual fee for an individual permit for a point source discharge other than a point source discharge to which subdivision (1) of this subsection applies is eight hundred sixty dollars ($860.00).

(3)        Single‑Family Residence.  The annual fee for a certificate of coverage under a general permit for a point source discharge or an individual nondischarge permit from a single‑family residence is sixty dollars ($60.00).

(4)        Stormwater and Wastewater Discharge General Permits.  The annual fee for a certificate of coverage under a general permit for a point source discharge of stormwater or wastewater is one hundred dollars ($100.00).

(5)        Recycle Systems.  The annual fee for an individual permit for a recycle system nondischarge permit is three hundred sixty dollars ($360.00).

(6)        Major Nondischarge Permits.  The annual fee for an individual permit for a nondischarge of 10,000 or more gallons per day or requiring 300 or more acres of land is one thousand three hundred ten dollars ($1,310).

(7)        Minor Nondischarge Permits.  The annual fee for an individual permit for a nondischarge of less than 10,000 gallons per day or requiring less than 300 acres of land is eight hundred ten dollars ($810.00).

(8)        Animal Waste Management Systems.  The annual fee for animal waste management systems is as set out in G.S. 143‑215.10G.

(b)        Application fee for new discharge and nondischarge permits.  An application for a new permit of the type set out in subsection (a) of this section shall be accompanied by an initial application fee equal to the annual fee for that permit. If a permit is issued, the application fee shall be applied as the annual fee for the first year that the permit is in effect. If the application is denied, the application fee shall not be refunded.

(c)        Application and annual fees for consent special orders. 

(1)        Major Consent Special Orders.  If the Commission enters into a consent special order, assurance of voluntary compliance, or similar document pursuant to G.S. 143‑215.2 for an activity subject to an annual fee under subdivision (1) or (6) of subsection (a) of this section, the initial project fee is four hundred dollars ($400.00) and the annual fee is five hundred dollars ($500.00). These fees are in addition to the annual fee due under subsection (a) of this section.

(2)        Minor Consent Special Orders.  If the Commission enters into a consent special order, assurance of voluntary compliance, or similar document pursuant to G.S. 143‑215.2 for an activity subject to an annual fee under subdivision (2) or (7) of subsection (a) of this section, the initial project fee is four hundred dollars ($400.00) and the annual fee is two hundred fifty dollars ($250.00). These fees are in addition to the annual fee due under subsection (a) of this section.

(d)        Fee for major permit modifications.  An application for a major modification of a permit of the type set out in subsection (a) of this section shall be accompanied by an application fee equal to thirty percent (30%) of the annual fee applicable to that permit. A major modification of a permit is any modification that would allow an increase in the volume or pollutant load of the discharge or nondischarge or that would result in a significant relocation of the point of discharge, as determined by the Commission. This fee is in addition to the fees due under subsections (a) and (c) of this section. If the application is denied, the application fee shall not be refunded.

(e)        Other fees under this Article. 

(1)        Sewer System Extension Permits.  The application fee for a permit for the construction of a new sewer system or for the extension of an existing sewer system is four hundred eighty dollars ($480.00).

(2)        State Stormwater Permits.  The application fee for a permit regulating stormwater runoff under G.S. 143‑214.7 and G.S. 143‑215.1 is five hundred five dollars ($505.00).

(3)        Major Water Quality Certifications.  The fee for a water quality certification involving one acre or more of wetland fill or 150 feet or more of stream impact is five hundred seventy dollars ($570.00).

(4)        Minor Water Quality Certifications.  The fee for a water quality certification involving less than one acre of wetland fill or less than 150 feet of stream impact is two hundred forty dollars ($240.00).

(5)        Permit for Land Application of Petroleum Contaminated Soils.  The fee for a permit to apply petroleum contaminated soil to land is four hundred eighty dollars ($480.00).

(6)        Fee Nonrefundable.  If an application for a permit or a certification described in this subsection is denied, the application or certification fee shall not be refunded.

(7)        Limit Water Quality Certification Fee Required for CAMA Permit.  An applicant for a permit under Article 7 of Chapter 113A of the General Statutes for which a water quality certification is required shall pay a fee established by the Secretary. The Secretary shall not establish a fee that exceeds the greater of the fee for a permit under Article 7 of Chapter 113A of the General Statutes or the fee for a water quality certification under subdivision (3) or (4) of this subsection.

(f)         Local Government Fee Authority Not Impaired.  This section shall not be construed to limit any authority that a unit of local government may have pursuant to any other provision of law to assess or collect a fee for the review of an application for a permit, the review of a mitigation plan, or the inspection of a site or a facility under any local program that is approved by the Commission under this Article. (1998‑212, s. 29A.11(a); 1999‑413, s. 6; 2006‑250, s. 4; 2007‑323, s. 30.3(a).)



§ 143-215.4. Mailing list for rules; procedures for public input; form of order or decision; seal; official notice.

§ 143‑215.4.  Mailing list for rules; procedures for public input; form of order or decision; seal; official notice.

(a)        Mailing List.  When the Commission proposes or adopts a rule establishing water quality classifications and standards under G.S. 143‑214.1 or establishing effluent standards or waste treatment management practices under G.S. 143‑215, it shall send notice of the action to each person who has requested to be notified of these matters. The Department shall maintain a mailing list for this purpose on which it shall record the name and address of each person who has made a written request to be on the list and the date on which the request was made. In making a request to be put on the list, a person may request to be added to the list for a specified period or indefinitely.

(b)        Procedures for Public Input. 

(1)        The Commission may, on its own motion or when required by federal law, request public comments on or hold public hearings on matters within the scope of its authority under this Article or Articles 21A or 21B of this Chapter. To request public comments on a matter, the Commission shall notify appropriate agencies of the opportunity to submit written comments to the Commission on the matter and shall publish a notice in a newspaper having general circulation in the affected area, stating the matter under consideration by the Commission and informing the public of its opportunity to submit written comments to the Commission on the matter. A public comment period shall extend for at least 30 days after the notice is published.

(2)        To hold a public hearing on a matter, the Commission shall notify, by personal service or certified mail, persons directly affected by the matter under consideration and shall publish a notice in a newspaper having general circulation in the affected area, stating the matter under consideration by the Commission and the time, date, and place of a public hearing to be held on the matter. A public hearing shall be held no sooner than 20 days after the notice is published. The proceedings at a public hearing held under this subsection shall be recorded. Upon payment of a fee established by the Commission, any person may obtain a copy of the record of the public hearing. After a public hearing, the Commission shall accept written comments for the time period prescribed by the Commission.

(3)        This subsection does not apply to rule‑making proceedings, contested case hearings, or the issuance of permits required under Title V. The Commission shall establish procedures for public hearings, public notice, and public comment respecting permits required by Title V as provided by G.S. 143‑215.111(4).

(4)        The Commission may hold a public meeting on any matter within its scope of authority. The Commission may hold a public meeting in addition to any public hearing that is required under any provision of law, but a public meeting may not be substituted for any required public hearing. Except as may be otherwise provided by law, the Commission may determine the procedures for any public meeting it holds.

(c)        Decisions and Orders.  An order or decision of the Commission shall state the Commission's findings of fact and conclusions of law and shall state the statute or rule on which the order or decision is based.

(d)        Seal/Official Notice.  The Department shall have the authority to adopt a seal which shall be judicially noticed by the courts of the State. Any document, proceeding, order, decree, special order, rule, rule of procedure or any other official act or records of the Commission or its minutes may be certified by the secretary of the department under his hand and the seal of the Department and when so certified shall be received in evidence in all actions or proceedings in the courts of the State without further proof of the identity of the same if such records are competent, relevant and material in any such action or proceeding. The Commission shall have the right to take official notice of all studies, reports, statistical data or any other official reports or records of the federal government or of any sister state and all such records, reports and data may be placed in evidence by the Commission or by any other person or interested party where material, relevant and competent. (1951, c. 606; 1967, c. 892, s. 1; 1973, c. 698, s. 10; c. 1262, s. 23; 1977, c. 374, s. 1; c. 771, s. 4; 1983, c. 296, s. 9; 1987, c. 827, ss. 154, 162, 169; 1993, c. 400, s. 4; 1995, c. 504, s. 10; 1997‑496, s. 5.)



§ 143-215.5. Judicial review.

§ 143‑215.5.  Judicial review.

(a)        Article 4 of Chapter 150B of the General Statutes governs judicial review of a final agency decision or order of the Secretary or of the Commission under this Article and Articles 21A and 21B of this Chapter.  If a case that concerns an action of the Secretary or of the Commission under this Article or Article 21A or 21B of this Chapter is appealed from the superior court to the Appellate Division of the General Court of Justice, no bond shall be required of the Secretary or of the Commission.

(b)        A person aggrieved, as defined in G.S. 150B‑2, other than the applicant or permittee, who seeks judicial review of a final agency decision on an application for a permit required under Title V shall file a petition for judicial review under G.S. 150B‑45 within 30 days after public notice of the final agency decision is given as provided in rules adopted by the Commission pursuant to G.S. 143‑215.4(b)(3).  A permit applicant, permittee, or other person aggrieved who seeks judicial review of a failure of the Commission to act within the time specified in rules adopted pursuant to G.S. 143‑215.108(d)(2) on an application for a permit required by Title V or G.S. 143‑215.108 shall file a petition for judicial review under G.S. 150B‑45 within 30 days after the expiration of the time specified for action on the application. (1951, c. 606; 1967, c. 892, s. 1; 1973, c. 108, s. 88; c. 698, s. 11; c. 1262, s. 23; 1983, c. 296, s. 4; 1987, c. 827, ss. 154, 163; 1991 (Reg. Sess., 1992), c. 1028, s. 3; 1993, c. 400, s. 5.)



§ 143-215.6: Recodified as §§ 143-215.6A through 143-215.6C.

§ 143‑215.6:  Recodified as §§ 143‑215.6A through 143‑215.6C.

(a)        Recodified as G.S. 143‑215.6A by Session Laws 1989 (Regular Session, 1990), c. 1045, s. 1.

(b)        Recodified as G.S. 143‑215.6B by Session Laws 1989 (Regular Session, 1990), c. 1045, s. 2.

(c)        Recodified as G.S. 143‑215.6C by Session Laws 1989 (Regular Session, 1990), c. 1045, s. 3.



§ 143-215.6A. Enforcement procedures: civil penalties.

§ 143‑215.6A.  Enforcement procedures: civil penalties.

(a)        A civil penalty of not more than twenty‑five thousand dollars ($25,000) may be assessed by the Secretary against any person who:

(1)        Violates any classification, standard, limitation, or management practice established pursuant to G.S. 143‑214.1, 143‑214.2, or 143‑215.

(2)        Is required but fails to apply for or to secure a permit required by G.S. 143‑215.1, or who violates or fails to act in accordance with the terms, conditions, or requirements of such permit or any other permit or certification issued pursuant to authority conferred by this Part, including pretreatment permits issued by local governments and laboratory certifications.

(3)        Violates or fails to act in accordance with the terms, conditions, or requirements of any special order or other appropriate document issued pursuant to G.S. 143‑215.2.

(4)        Fails to file, submit, or make available, as the case may be, any documents, data, or reports required by this Article or G.S. 143‑355(k) relating to water use information.

(5)        Refuses access to the Commission or its duly designated representative to any premises for the purpose of conducting a lawful inspection provided for in this Article.

(6)        Violates a rule of the Commission implementing this Part, Part 2A of this Article, or G.S. 143‑355(k).

(7)        Violates or fails to act in accordance with the statewide minimum water supply watershed management requirements adopted pursuant to G.S. 143‑214.5, whether enforced by the Commission or a local government.

(8)        Violates the offenses set out in G.S. 143‑215.6B.

(9)        Is required, but fails, to apply for or to secure a certificate required by G.S. 143‑215.22L, or who violates or fails to act in accordance with the terms, conditions, or requirements of the certificate.

(10)      Violates subsections (c1) through (c5) of G.S. 143‑215.1 or a rule adopted pursuant to subsections (c1) through (c5) of G.S. 143‑215.1.

(11)      Violates or fails to act in accordance with G.S. 143‑214.7(d1).

(a1)      For purposes of this section, the term "Part" includes Part 1A of this Article.

(b)        If any action or failure to act for which a penalty may be assessed under this section is continuous, the Secretary may assess a penalty not to exceed twenty‑five thousand dollars ($25,000) per day for so long as the violation continues, unless otherwise stipulated.

(b1)      The Secretary may assess a civil penalty of more than ten thousand dollars ($10,000) or, in the case of a continuing violation, more than ten thousand dollars ($10,000) per day, against a violator only if a civil penalty has been imposed against the violator within the five years preceding the violation. The Secretary may assess a civil penalty of more than ten thousand dollars ($10,000) or, in the case of a continuing violation, more than ten thousand dollars ($10,000) per day for so long as the violation continues, for a violation of subdivision (4) of subsection (a) of this section only if the Secretary determines that the violation is intentional.

(c)        In determining the amount of the penalty the Secretary shall consider the factors set out in G.S. 143B‑282.1(b). The procedures set out in G.S. 143B‑282.1 shall apply to civil penalty assessments that are presented to the Commission for final agency decision.

(d)        The Secretary shall notify any person assessed a civil penalty of the assessment and the specific reasons therefor by registered or certified mail, or by any means authorized by G.S. 1A‑1, Rule 4. Contested case petitions shall be filed within 30 days of receipt of the notice of assessment.

(e)        Consistent with G.S. 143B‑282.1, a civil penalty of not more than ten thousand dollars ($10,000) per month may be assessed by the Commission against any local government that fails to adopt a local water supply watershed protection program as required by G.S. 143‑214.5, or willfully fails to administer or enforce  the provisions of its program in substantial compliance with the minimum statewide water supply watershed management requirements. No such penalty shall be imposed against a local government until the Commission has assumed the responsibility for administering and enforcing the local water supply watershed protection program. Civil penalties shall be imposed pursuant to a uniform schedule adopted by the Commission. The schedule of civil penalties shall be based on acreage and other relevant cost factors and shall be designed to recoup the costs of administration and enforcement.

(f)         Requests for remission of civil penalties shall be filed with the Secretary. Remission requests shall not be considered unless made within 30 days of receipt of the notice of assessment. Remission requests must be accompanied by a waiver of the right to a contested case hearing pursuant to Chapter 150B and a stipulation of the facts on which the assessment was based. Consistent with the limitations in G.S. 143B‑282.1(c) and (d), remission requests may be resolved by the Secretary and the violator. If the Secretary and the violator are unable to resolve the request, the Secretary shall deliver remission requests and his recommended action to the Committee on Civil Penalty Remissions of the Environmental Management Commission appointed pursuant to G.S. 143B‑282.1(c).

(g)        If any civil penalty has not been paid within 30 days after notice of assessment has been served on the violator, the Secretary shall request the Attorney General to institute a civil action in the Superior Court of any county in which the violator resides or has his or its principal place of business to recover the amount of the assessment, unless the violator contests the assessment as provided in subsection (d) of this section, or requests remission of the assessment in whole or in part as provided in subsection (f) of this section. If any civil penalty has not been paid within 30 days after the final agency decision or court order has been served on the violator, the Secretary shall request the Attorney General to institute a civil action in the Superior Court of any county in which the violator resides or has his or its principal place of business to recover the amount of the assessment. Such civil actions must be filed within three years of the date the final agency decision or court order was served on the violator.

(h)        Repealed by Session Laws 1995 (Regular Session, 1996), c. 743, s. 14.

(h1)      The clear proceeds of civil penalties assessed by the Secretary or the Commission pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(i)         As used in this subsection, "municipality" refers to any unit of local government which operates a wastewater treatment plant. As used in this subsection, "unit of local government" has the same meaning as in G.S. 130A‑290. The provisions of this subsection shall apply whenever a municipality that operates a wastewater treatment plant with an influent bypass diversion structure and with a permitted discharge of 10 million gallons per day or more into any of the surface waters of the State that have been classified as nutrient sensitive waters (NSW) under rules adopted by the Commission is subject to a court order which specifies (i) a schedule of activities with respect to the treatment of wastewater by the municipality; (ii) deadlines for the completion of scheduled activities; and (iii) stipulated penalties for failure to meet such deadlines. A municipality as specified herein that violates any provision of such order for which a penalty is stipulated shall pay the full amount of such penalty as provided in the order unless such penalty is modified, remitted, or reduced by the court.

(j)         Local governments certified and approved by the Commission to administer and enforce pretreatment programs pursuant to G.S. 143‑215.3(a)(14), stormwater programs pursuant to G.S. 143‑214.7, or riparian buffer protection programs pursuant to G.S. 143‑214.23 may assess civil penalties for violations of their respective programs in accordance with the powers conferred upon the Commission and the Secretary in this section, except that actions for collection of unpaid civil penalties shall be referred to the attorney representing the assessing local government. The total of the civil penalty assessed by a local government and the civil penalty assessed by the Secretary for any violation may not exceed the maximum civil penalty for such violation under this section.

(k)        A person who has been assessed a civil penalty by a local government as provided by subsection (j) of this section may request a review of the assessment by filing a request for review with the local government within 30 days of the date the notice of assessment is received. If a local ordinance provides for a local administrative hearing, the hearing shall afford minimum due process including an unbiased hearing official. The local government shall make a final decision on the request for review within 90 days of the date the request for review is filed. The final decision on a request for review shall be subject to review by the superior court pursuant to Article 27 of Chapter 1 of the General Statutes. If the local ordinance does not provide for a local administrative hearing, a person who has been assessed a civil penalty by a local government as provided by subsection (j) of this section may contest the assessment by filing a civil action in superior court within 60 days of the date the notice of assessment is received. (1951, c. 606; 1967, c. 892, s. 1; 1973, c. 698, s. 12; c. 712, s. 2; c. 1262, s. 23; c. 1331, s. 3; 1975, c. 583, s. 7; c. 842, ss. 6, 7; 1977, c. 771, s. 4; 1979, c. 633, ss. 9‑11; 1981, c. 514, s. 1; c. 585, s. 13; 1987, c. 271; c. 827, ss. 154, 164; 1989, c. 426, s. 4; 1989 (Reg. Sess., 1990), c. 951, s. 1; c. 1036, s. 3; c. 1045, s. 1; c. 1075, s. 6; 1991, c. 579, s. 2; c. 725, s. 3; 1993, c. 348, s. 2; 1995 (Reg. Sess., 1996), c. 743, s. 14; 1997‑458, s. 6.2; 1998‑215, s. 63; 1999‑329, ss. 5.1, 5.3, 5.5, 5.7; 2004‑124, s. 6.29(b); 2006‑250, s. 6; 2007‑484, s. 43.7C; 2007‑518, s. 5; 2007‑536, s. 3.)



§ 143-215.6B. Enforcement procedures: criminal penalties.

§ 143‑215.6B.  Enforcement procedures: criminal penalties.

(a)        For purposes of this section, the term "person" shall mean, in addition to the definition contained in G.S. 143‑212, any responsible corporate or public officer or employee; provided, however, that where a vote of the people is required to effectuate the intent and purpose of this Article by a county, city, town, or other political subdivision of the State, and the vote on the referendum is against the means or machinery for carrying said intent and purpose into effect, then, and only then, this section shall not apply to elected officials or to any responsible appointed officials or employees of such county, city, town, or political subdivision.

(a1)      For purposes of this section, the term "Part" includes Part 1A of this Article.

(b)        No proceeding shall be brought or continued under this section for or on account of a violation by any person who has previously been convicted of a federal violation based upon the same set of facts.

(c)        In proving the defendant's possession of actual knowledge, circumstantial evidence may be used, including evidence that the defendant took affirmative steps to shield himself from relevant information. Consistent with the principles of common law, the subjective mental state of defendants may be inferred from their conduct.

(d)        For the purposes of the felony provisions of this section, a person's state of mind shall not be found "knowingly and willfully" or "knowingly" if the conduct that is the subject of the prosecution is the result of any of the following occurrences or circumstances:

(1)        A natural disaster or other act of God which could not have been prevented or avoided by the exercise of due care or foresight.

(2)        An act of third parties other than agents, employees, contractors, or subcontractors of the defendant.

(3)        An act done in reliance on the written advice or emergency on‑site direction of an employee of the Department. In emergencies, oral advice may be relied upon if written confirmation is delivered to the employee as soon as practicable after receiving and relying on the advice.

(4)        An act causing no significant harm to the environment or risk to the public health, safety, or welfare and done in compliance with other conflicting environmental requirements or other constraints imposed in writing by environmental agencies or officials after written notice is delivered to all relevant agencies that the conflict exists and will cause a violation of the identified standard.

(5)        Violations of permit limitations causing no significant harm to the environment or risk to the public health, safety, or welfare for which no enforcement action or civil penalty could have been imposed under any written civil enforcement guidelines in use by the Department at the time, including but not limited to, guidelines for the pretreatment permit civil penalties. This subdivision shall not be construed to require the Department to develop or use written civil enforcement guidelines.

(6)        Occasional, inadvertent, short‑term violations of permit limitations causing no significant harm to the environment or risk to the public health, safety, or welfare. If the violation occurs within 30 days of a prior violation or lasts for more than 24 hours, it is not an occasional, short‑term violation.

(e)        All general defenses, affirmative defenses, and bars to prosecution that may apply with respect to other criminal offenses under State criminal offenses may apply to prosecutions brought under this section or other criminal statutes that refer to this section and shall be determined by the courts of this State according to the principles of common law as they may be applied in the light of reason and experience. Concepts of justification and excuse applicable under this section may be developed in the light of reason and experience.

(f)         Any person who negligently violates any: (i) classification, standard, or limitation established in rules adopted by the Commission pursuant to G.S. 143‑214.1, 143‑214.2, or 143‑215; (ii) term, condition, or requirement of a permit issued pursuant to this Part, including permits issued pursuant to G.S. 143‑215.1, pretreatment permits issued by local governments, and laboratory certifications; (iii) term, condition, or requirement of a special order or other appropriate document issued pursuant to G.S. 143‑215.2; or (iv) rule of the Commission implementing this Part; and any person who negligently fails to apply for or to secure a permit required by G.S. 143‑215.1 shall be guilty of a Class 2 misdemeanor which may include a fine not to exceed fifteen thousand dollars ($15,000) per day of violation, provided that such fine shall not exceed a cumulative total of two hundred thousand dollars ($200,000) for each period of 30 days during which a violation continues.

(g)        Any person who knowingly and willfully violates any (i) classification, standard, or limitation established in rules adopted by the Commission pursuant to G.S. 143‑214.1, 143‑214.2, or 143‑215; (ii) term, condition, or requirement of a permit issued pursuant to this Part, including permits issued pursuant to G.S. 143‑215.1, pretreatment permits issued by local governments, and laboratory certifications; or (iii) term, condition, or requirement of a special order or other appropriate document issued pursuant to G.S. 143‑215.2; and any person who knowingly and willfully fails to apply for or to secure a permit required by G.S. 143‑215.1 shall be guilty of a Class I felony, which may include a fine not to exceed one hundred thousand dollars ($100,000) per day of violation, provided that this fine shall not exceed a cumulative total of five hundred thousand dollars ($500,000) for each period of 30 days during which a violation continues. For the purposes of this subsection, the phrase "knowingly and willfully" shall mean intentionally and consciously as the courts of this State, according to the principles of common law interpret the phrase in the light of reason and experience.

(h)       (1)        Any person who knowingly violates any: (i) classification, standard, or limitation established in rules adopted by the Commission pursuant to G.S. 143‑214.1, 143‑214.2, 143‑215; (ii) term, condition, or requirement of a permit issued pursuant to this Part, including permits issued pursuant to G.S. 143‑215.1, pretreatment permits issued by local governments, and laboratory certifications; or (iii) term, condition, or requirement of a special order or other appropriate document issued pursuant to G.S. 143‑215.2; and any person who knowingly fails to apply for or to secure a permit required by G.S. 143‑215.1 and who knows at that time that he thereby places another person in imminent danger of death or serious bodily injury shall be guilty of a Class C felony, which may include a fine not to exceed two hundred fifty thousand dollars ($250,000) per day of violation, provided that this fine shall not exceed a cumulative total of one million dollars ($1,000,000) for each period of 30 days during which a violation continues.

(2)        For the purposes of this subsection, a person's state of mind is knowing with respect to:

a.         His conduct, if he is aware of the nature of his conduct;

b.         An existing circumstance, if he is aware or believes that the circumstance exists; or

c.         A result of his conduct, if he is aware or believes that his conduct is substantially certain to cause danger of death or serious bodily injury.

(3)        Under this subsection, in determining whether a defendant who is a natural person knew that his conduct placed another person in imminent danger of death or serious bodily injury:

a.         The person is responsible only for actual awareness or actual belief that he possessed; and

b.         Knowledge possessed by a person other than the defendant but not by the defendant himself may not be attributed to the defendant.

(4)        It is an affirmative defense to a prosecution under this subsection that the conduct charged was conduct consented to by the person endangered and that the danger and conduct charged were reasonably foreseeable hazards of an occupation, a business, or a profession; or of medical treatment or medical or scientific experimentation conducted by professionally approved methods and such other person had been made aware of the risks involved prior to giving consent. The defendant may establish an affirmative defense under this subdivision by a preponderance of the evidence.

(i)         Any person who knowingly makes any false statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained under this Article or a rule implementing this Article; or who knowingly makes a false statement of a material fact in a rulemaking proceeding or contested case under this Article; or who falsifies, tampers with, or knowingly renders inaccurate any recording or monitoring device or method required to be operated or maintained under this Article or rules of the Commission implementing this Article shall be guilty of a Class 2 misdemeanor which may include a fine not to exceed ten thousand dollars ($10,000).

(j)         Repealed by Session Laws 1993, c. 539, s. 1315.

(k)        The Secretary shall refer to the State Bureau of Investigation for review any discharge of waste by any person or facility in any manner that violates this Article or rules adopted pursuant to this Article that involves the possible commission of a felony. Upon receipt of a referral under this section, the State Bureau of Investigation may conduct an investigation and, if appropriate, refer the matter to the district attorney in whose jurisdiction any criminal offense has occurred. This subsection shall not be construed to limit the authority of the Secretary to refer any matter to the State Bureau of Investigation for review. (1951, c. 606; 1967, c. 892, s. 1; 1973, c. 698, s. 12; c. 712, s. 2; c. 1262, s. 23; c. 1331, s. 3; 1975, c. 583, s. 7; c. 842, ss. 6, 7; 1977, c. 771, s. 4; 1979, c. 633, ss. 9‑11; 1981, c. 514, s. 1; c. 585, s. 13; 1987, c. 271; c. 827, ss. 154, 164; 1989, c. 426, s. 4; 1989 (Reg. Sess., 1990), c. 1004, s. 48; c. 1045, s. 2; 1991, c. 725, s. 4; 1993, c. 539, ss. 1018, 1019, 1313‑1315; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑458, s. 11.1; 2007‑536, s. 4.)



§ 143-215.6C. Enforcement procedures; injunctive relief.

§ 143‑215.6C.  Enforcement procedures; injunctive relief.

Whenever the Department has reasonable cause to believe that any person has violated or is threatening to violate any of the provisions of this Part, any of the terms of any permit issued pursuant to this Part, or a rule implementing this Part, the Department may, either before or after the institution of any other action or proceeding authorized by this Part, request the Attorney General to institute a civil action in the name of the State upon the relation of the Department for injunctive relief to restrain the violation or threatened violation and for such other and further relief in the premises as the court shall deem proper. The Attorney General may institute such action in the superior court of the county in which the violation occurred or may occur or, in his discretion, in the superior court of the county in which the person responsible for the violation or threatened violation resides or has his or its principal place of business. Upon a determination by the court that the alleged violation of the provisions of this Part or the regulations of the Commission has occurred or is threatened, the court shall grant the relief necessary to prevent or abate the violation or threatened violation. Neither the institution of the action nor any of the proceedings thereon shall relieve any party to such proceedings from any penalty prescribed for violation of this Part. For purposes of this section references to "this Part" include Part 1A of this Article and G.S. 143‑355(k) relating to water use information. (1951, c. 606; 1967, c. 892, s. 1; 1973, c. 698, s. 12; c. 712, s. 2; c. 1262, s. 23; c. 1331, s. 3; 1975, c. 583, s. 7; c. 842, ss. 6, 7; 1977, c. 771, s. 4; 1979, c. 633, ss. 9‑11; 1981, c. 514, s. 1; c. 585, s. 13; 1987, c. 217; c. 827, ss. 154, 164; 1989, c. 426, s. 4; 1989 (Reg. Sess., 1990), c. 1045, s. 3; 2007‑536, s. 5.)



§ 143-215.6D. Additional requirements applicable to certain municipal wastewater treatment facilities.

§ 143‑215.6D.  Additional requirements applicable to certain municipal wastewater treatment facilities.

(a)        As used in this section, "municipal" and "municipality" refer to any unit of local government which operates a wastewater treatment plant.  As used in this section, "unit of local government" has the same meaning as in G.S. 130A‑290.

(b)        A municipality that operates a wastewater treatment plant with an influent bypass diversion structure and with a permitted discharge of five million gallons per day or more into any of the surface waters of the State shall maintain a notification list of units of local government which have requested to be on such list.  Any unit of local government with territorial jurisdiction over or adjacent to any part of the surface waters of the State located within 100 miles downstream from the point of discharge from a municipal wastewater treatment plant to which this section applies as measured along the path of the stream, and any unit of local government which withdraws water from such surface waters to supply water to the public, may request the municipality operating the wastewater treatment plant to include the names of appropriate officials of the unit of local government on the notification list required by this subsection.  The municipality operating such municipal wastewater treatment plant shall give notice of each instance when untreated or partially treated wastewater is diverted so as to bypass the wastewater treatment plant to each person on the notification list at least 24 hours before any such instance which is planned or anticipated and within 24 hours after any such instance which is unplanned or unanticipated. (1989 (Reg. Sess., 1990), c. 951, s. 2, c. 1075, s. 6.)



§ 143-215.6E. Violation Points System applicable to swine farms.

§ 143‑215.6E.  Violation Points System applicable to swine farms.

(a)        The Commission shall develop a Violation Points System applicable to permits for animal waste management systems for swine farms. This system shall operate in addition to the provisions of G.S. 143‑215.6A. This system shall not alter the authority of the Commission to revoke a permit for an animal waste management system for a swine farm. The Violation Points System shall provide that:

(1)        Violations that involve the greatest harm to the natural resources of the State, the groundwater or surface water quantity or quality, public health, or the environment shall receive the most points and shall be considered significant violations.

(2)        Violations that are committed willfully or intentionally shall be considered significant violations.

(3)        The number of points received shall be directly related to the degree of negligence or willfulness.

(4)        The commission of three significant violations, or the commission of lesser violations that result in a predetermined cumulative number of points, within a limited period of time of not less than five years shall result in the mandatory revocation of a permit.

(5)        The commission of one willful violation that results in serious harm may result in the revocation of a permit.

(b)        In developing the Violation Points System under this section, the Commission shall determine the:

(1)        Number of points that lesser violations must cumulatively total to result in the revocation of a permit.

(2)        Limited period of time during which the commission of three significant violations, or the commission of a greater number of lesser violations, will result in the revocation of the operator's permit. This limited period of time shall not be less than five years.

(3)        Duration of the permit revocation.

(4)        Conditions under which the person whose permit is revoked may reapply for another permit for an animal waste management system for a swine farm.

(c)        In developing the Violation Points System under this section, the Commission shall provide for an appeals process. (1997‑458, s. 10.1.)



§ 143-215.7. Effect on laws applicable to public water supplies and the sanitary disposal of sewage.

§ 143‑215.7.  Effect on laws applicable to public water supplies and the sanitary disposal of sewage.

This Article shall not be construed as amending, repealing, or in any manner abridging or interfering with the provisions of Article 10 of Chapter 130A of the General Statutes relating to the control of public water supplies; nor shall the provisions of this Article be construed as being applicable to or in anywise affecting the authority of the Department to control the sanitary disposal of sewage as provided in Article 11 of Chapter 130A of the General Statutes, or as affecting the powers, duties and authority of local health departments or as affecting the charter powers, or other lawful authority of municipal corporations, to pass ordinances in regard to sewage disposal. (1951, c. 606; 1957, c. 1357, s. 11; 1967, c. 892, s. 1; 1973, c. 476, s. 128; 1987, c. 827, s. 165; 1989, c. 727, s. 162; 1997‑502, s. 9.)



§ 143-215.8. Repealed by Session Laws 1973, c. 698, s. 13.

§ 143‑215.8.  Repealed by Session Laws 1973, c. 698, s. 13.



§ 143-215.8A. Planning.

§ 143‑215.8A.  Planning.

(a)        Policy, Purpose and Intent.  The Commission and Department shall undertake a continuing planning process to develop and adopt plans and programs to assure that the policy, purpose and intent declared in this Article are carried out with regard to establishing and enforcing standards of water purity designed to protect human health, to prevent injury to plant and animal life, to prevent damage to public and private property, to enhance the quality of the environment, to insure the continued enjoyment of the natural attractions of the State, to encourage the expansion of employment opportunities, to provide a permanent foundation for healthy industrial development, and to insure the beneficial use of the water resources of the State.

(b)        Goals.  The goals of the continuing planning process shall be the enhancement of the quality of life and protection of the environment through development by the Commission of water quality plans and programs utilizing the resources of the State on a priority basis to attain, maintain, and enhance water quality standards and water purity throughout the State.

(c)        Statewide and Regional Planning.  The planning process may be conducted on a statewide or regional basis, as the Commission shall determine appropriate. If the Commission elects to proceed on a regional basis, it shall delineate the boundaries of each region by preparation of appropriate maps; by description referring to geographical features, established landmarks or political boundaries; or such other manner that the extent and limits of each region shall be easily ascertainable. The Commission shall consult officials and agencies of localities and regions in the development of plans affecting those areas.

(d)        Local Planning Organizations.  The Commission shall submit to the Governor or his designee any plans, projections, data, comments or recommendations that he may request. If the Governor determines that the goals of this section will be more expeditiously and efficiently achieved, he may designate a representative organization, capable of carrying out a planning process for any region of the State or area therein, to develop plans, consistent with the State's water quality management plans, for the control or abatement of water pollution within such region or area. The Commission shall consult with, advise, and assist any organization so designated in the preparation of its plans and shall submit to the Governor the Commission's comments and recommendations regarding such plans. All such organizations shall submit plans developed by them to the Governor for review, and no plan shall be effective until concurred in and approved by him.

(e)        Interstate Planning Regions.  The Governor may consult and cooperate with the governor of any adjoining state in establishing an interstate planning region or area and in designating a representative organization, capable of carrying out a planning process for the region or area, to develop plans, consistent with the State's water quality management plans, for the control or abatement of water pollution within such region or area, if he determines that such region or area has common water quality control problems for which an interstate plan would be most effective.

(f)         Repealed by Session Laws 1987, c. 827, s. 166. (1973, c. 698, s. 13; c. 1262, s. 23; 1977, c. 771, s. 4; 1987, c. 827, ss. 154, 166.)



§ 143-215.8B. Basinwide water quality management plans.

§ 143‑215.8B.  Basinwide water quality management plans.

(a)        The Commission shall develop and implement a basinwide water quality management plan for each of the 17 major river basins in the State. In developing and implementing each plan, the Commission shall consider the cumulative impacts of all of the following:

(1)        All activities across a river basin and all point sources and nonpoint sources of pollutants, including municipal wastewater facilities, industrial wastewater systems, septic tank systems, stormwater management systems, golf courses, farms that use fertilizers and pesticides for crops, public and commercial lawns and gardens, atmospheric deposition, and animal operations.

(2)        All transfers into and from a river basin that are required to be registered under G.S 143‑215.22H.

(b)        Each basinwide water quality management plan shall:

(1)        Provide that all point sources and nonpoint sources of pollutants jointly share the responsibility of reducing the pollutants in the State's waters in a fair, reasonable, and proportionate manner, using computer modeling and the best science and technology reasonably available and considering future anticipated population growth and economic development.

(2)        If any of the waters located within the river basin are designated as nutrient sensitive waters, then the basinwide water quality management plan shall establish a goal to reduce the average annual mass load of nutrients that are delivered to surface waters within the river basin from point and nonpoint sources. The Commission shall establish a nutrient reduction goal for the nutrient or nutrients of concern that will result in improvements to water quality such that the designated uses of the water, as provided in the classification of the water under G.S. 143‑214.1(d), are not impaired. The plan shall require that incremental progress toward achieving the goal be demonstrated each year. The Commission shall develop a five‑year plan to achieve the goal. In developing the plan, the Commission shall determine and allow appropriate credit toward achieving the goal for reductions of water pollution by point and nonpoint sources through voluntary measures.

(c)        The Commission shall review and revise its 17 basinwide water quality management plans at least every five years to reflect changes in water quality, improvements in modeling methods, improvements in wastewater treatment technology, and advances in scientific knowledge and, as need to support designated uses of water, modifications to management strategies.

(d)        The Commission and the Department shall each report on or before 1 October of each year on an annual basis to the Environmental Review Commission on the progress in developing and implementing basinwide water quality management plans and on increasing public involvement and public education in connection with basinwide water quality management planning. The report to the Environmental Review Commission by the Department shall include a written statement as to all concentrations of heavy metals and other pollutants in the surface waters of the State that are identified in the course of preparing or revising the basinwide water quality management plans.

(e)        A basinwide water quality management plan is not a rule and Article 2A of Chapter 150B of the General Statutes does not apply to the development of basinwide water quality management plans. Any water quality standard or classification and any requirement or limitation of general applicability that implements a basinwide water quality management plan is a rule and must be adopted as provided in Article 2A of Chapter 150B of the General Statutes. (1997‑458, s. 8.2; 1998‑168, s. 2.)



§ 143-215.8C: Repealed by Session Laws 2005-386, s. 2.1, effective December 1, 2005.

§ 143‑215.8C: Repealed by Session Laws 2005‑386, s. 2.1, effective December 1, 2005.



§ 143-215.8D. North Carolina Water Quality Workgroup; Rivernet.

§ 143‑215.8D.  North Carolina Water Quality Workgroup; Rivernet.

(a)        The Department of Environment and Natural Resources and North Carolina State University shall jointly establish the North Carolina Water Quality Workgroup. The Workgroup shall work collaboratively with the appropriate divisions of the Department of Environment and Natural Resources and North Carolina State University, the Environmental Management Commission, and the Environmental Review Commission to identify the scientific and State agency databases that can be used to formulate public policy regarding the State's water quality, evaluate those databases to determine the information gaps in those databases, and establish the priorities for obtaining the information lacking in those databases. The Workgroup shall have the following duties:

(1)        To address specifically the ongoing need of evaluation, synthesis, and presentation of current scientific knowledge that can be used to formulate public policy on water quality issues.

(2)        To identify knowledge gaps in the current understanding of water quality problems and fill these gaps with appropriate research projects.

(3)        To maintain a web‑based water quality data distribution site.

(4)        To organize and evaluate existing scientific and State agency water quality databases.

(5)        To prioritize recognized knowledge gaps in water quality issues for immediate funding.

(b)        The North Carolina Water Quality Workgroup shall be composed of no more than 15 members. Those members shall be jointly appointed by the Chancellor of North Carolina State University and the Secretary of Environment and Natural Resources. Any person appointed as a member of the Workgroup shall be knowledgeable in one of the following areas:

(1)        Water Quality Assessment, Water Quality Monitoring, and Water Quality Permitting.

(2)        Nutrient Management.

(3)        Water Pollution Control.

(4)        Waste Management.

(5)        Groundwater Resources.

(6)        Stream Hydrology.

(7)        Aquatic Biology.

(8)        Environmental Education and Web‑Based Data Dissemination.

(c)        North Carolina State University shall provide meeting facilities for the North Carolina Water Quality Workgroup as requested by the Chair.

(d)        The members of the North Carolina Water Quality Workgroup shall elect a Chair. The Chair shall call meetings of the Workgroup and set the meeting agenda.

(e)        The Chair of the North Carolina Water Quality Workgroup shall report each year by January 30 to the Environmental Review Commission, to the Cochairs of the House of Representatives and Senate Appropriations Subcommittees on Natural and Economic Resources, and to the Chancellor of North Carolina State University or the Chancellor's designee on the previous year's activities, findings, and recommendations of the North Carolina Water Quality Workgroup.

(f)         The North Carolina Water Quality Workgroup shall develop a water quality monitoring system to be known as Rivernet that effectively uses the combined resources of North Carolina State University and State agencies. The Rivernet system shall be designed to implement advances in monitoring technology and information management systems with web‑based data dissemination in the waters that are impaired based on the criteria of the State's basinwide water quality management plans. Water quality and nutrient parameters shall be continuously monitored at each station, and the data shall be sent back to a centralized computer server.

The Rivernet system shall be coordinated with related data collection and monitoring activities of the Department of Environment and Natural Resources, the Water Resources Research Institute, the North Carolina Water Quality Workgroup, and other research efforts pursued by academic institutions or State government entities. If the North Carolina Water Quality Workgroup chooses to employ a technology for which there are testing procedure guidelines promulgated by the United States Environmental Protection Agency, the American Public Health Association, the American Water Works Association, or the Water Environment Federation then the testing procedures shall comply with the appropriate guidelines. If the North Carolina Water Quality Workgroup chooses to employ a technology for which there are no testing procedure guidelines promulgated by any of the groups cited in this subsection, then the North Carolina Water Quality Workgroup may establish testing procedure guidelines.

The Rivernet system shall also have the capabilities to trigger alarms and notify the appropriate member of the Workgroup when monitoring stations exceed defined limits indicating a spill or a significant water quality or nutrient measurement event, which then can be comprehensively analyzed. (2001‑424, s. 19.5; 2004‑195, ss. 3.3, 3.4.)



§ 143-215.9. Restrictions on authority of the Commission.

§ 143‑215.9.  Restrictions on authority of the Commission.

Nothing in this Article shall be construed to:

(1)        Grant to the Commission any jurisdiction or authority with respect to air contamination existing solely within commercial and industrial plants, works or shops;

(2)        Affect the relations between employers and employees with respect or arising out of conditions of air contamination or air pollution;

(3)        Supersede or limit the applicability of any law, rules and regulations or ordinances relating to industrial health or safety. (1967, c. 892, s. 1; 1973, c. 1262, s. 23; 1987, c. 827, s. 154.)



§ 143-215.9A. Reports.

§ 143‑215.9A.  Reports.

(a)        The Department shall report to the Environmental Review Commission and the Fiscal Research Division on or before 1 October of each year on the status of facilities discharging into surface waters during the previous fiscal year. The report shall include:

(1)        The names and locations of all persons permitted under G.S. 143‑215.1(c).

(2)        The number of compliance inspections of persons permitted under G.S. 143‑215.1(c) that the Department has conducted since the last report.

(3)        The number of violations found during each inspection, including the date on which the violation occurred and the nature of the violation; the status of enforcement actions taken and pending; and the penalties imposed, collected, and in the process of being negotiated for each violation.

(4)        Any other information that the Department determines to be appropriate or that is requested by the Environmental Review Commission or the Fiscal Research Division.

(b)        The information to be included in the report pursuant to subsection (a) of this section shall be itemized by each regional office of the Department, with totals for the State indicated.

(c)        Repealed by Session Laws 2002‑148, s. 5. (1998‑221, s. 4.1; 2002‑148, s. 5.)



§ 143-215.9B. Systemwide municipal and domestic wastewater collection system permit program report.

§ 143‑215.9B.  Systemwide municipal and domestic wastewater collection system permit program report.

The Environmental Management Commission shall develop and implement a permit program for municipal and domestic wastewater collection systems on a systemwide basis. The collection system permit program shall provide for performance standards, minimum design and construction requirements, a capital improvement plan, operation and maintenance requirements, and minimum reporting requirements. In order to ensure an orderly and cost‑effective phase‑in of the collection system permit program, the Commission shall implement the permit program over a five‑year period beginning 1 July 2000. The Commission shall issue permits for approximately twenty percent (20%) of municipal and domestic wastewater collection systems that are in operation on 1 July 2000 during each of the five calendar years beginning 1 July 2000 and shall give priority to those collection systems serving the largest populations, those under a moratorium imposed by the Commission under G.S. 143‑215.67, and those for which the Department of Environment and Natural Resources has issued a notice of violation for the discharge of untreated wastewater. The Commission shall report on its progress in developing and implementing the collection system permit program required by this section as a part of each quarterly report the Environmental Management Commission makes to the Environmental Review Commission pursuant to G.S. 143B‑282(b). (2001‑452, s. 2.6.)



§ 143-215.9C. Use of certain types of culverts allowed.

§ 143‑215.9C.  Use of certain types of culverts allowed.

(a)        The Division of Water Quality in the Department of Environment and Natural Resources shall allow the use of structures known as three‑sided, open‑bottom, or bottomless culverts. A culvert authorized under this section shall be designed, constructed, and installed so that it satisfies all of the following requirements:

(1)        Adheres to professional engineering standards and sound engineering practices.

(2)        To the extent practicable, minimizes the erosive velocity of water.

(3)        Has an inside that is greater than or equal to 1.2 times the bankfull width of the spanned waterbody. For purposes of this subdivision, "bankfull width" means the width of the stream where over‑bank flow begins during a flood event.

(b)        The Division shall allow the use of culverts authorized under this section throughout the State and may not limit their use to locations where they must be tied into bedrock. Culverts authorized under this section may only be used on private property and may not be transferred to, or operated or maintained by, the Department of Transportation.  (2009‑478, s. 1.)



§ 143-215.10: Repealed by Session Laws 1973, c. 1262, s. 23.

§ 143‑215.10:  Repealed by Session Laws 1973, c.  1262, s. 23.



§ 143-215.10A. Legislative findings and intent.

Part 1A. Animal Waste Management Systems.

§ 143‑215.10A.  Legislative findings and intent.

The General Assembly finds that animal operations provide significant economic and other benefits to this State. The growth of animal operations in recent years has increased the importance of good animal waste management practices to protect water quality. It is critical that the State balance growth with prudent environmental safeguards. It is the intention of the State to promote a cooperative and coordinated approach to animal waste management among the agencies of the State with a primary emphasis on technical assistance to farmers. To this end, the General Assembly intends to establish a permitting program for animal waste management systems that will protect water quality and promote innovative systems and practices while minimizing the regulatory burden. Technical assistance, through operations reviews, will be provided by the Division of Soil and Water Conservation. Permitting, inspection, and enforcement will be vested in the Division of Water Quality. (1995 (Reg. Sess., 1996), c. 626, s. 1; 1996, 2nd Ex. Sess., c. 18, s. 27.34(a); 2002‑176, s. 1.2.)



§ 143-215.10B. Definitions.

§ 143‑215.10B.  Definitions.

As used in this Part:

(1)        "Animal operation" means any agricultural feedlot activity involving 250 or more swine, 100 or more confined cattle, 75 or more horses, 1,000 or more sheep, or 30,000 or more confined poultry with a liquid animal waste management system, or any agricultural feedlot activity with a liquid animal waste management system that discharges to the surface waters of the State. A public livestock market regulated under Article 35 of Chapter 106 of the General Statutes is an animal operation for purposes of this Part.

(2)        "Animal waste" means livestock or poultry excreta or a mixture of excreta with feed, bedding, litter, or other materials from an animal operation.

(3)        "Animal waste management system" means a combination of structures and nonstructural practices serving a feedlot that provide for the collection, treatment, storage, or land application of animal waste.

(4)        "Division" means the Division of Water Quality of the Department.

(5)        "Feedlot" means a lot or building or combination of lots and buildings intended for the confined feeding, breeding, raising, or holding of animals and either specifically designed as a confinement area in which animal waste may accumulate or where the concentration of animals is such that an established vegetative cover cannot be maintained. A building or lot is not a feedlot unless animals are confined for 45 or more days, which may or may not be consecutive, in a 12‑month period. Pastures shall not be considered feedlots for purposes of this Part.

(6)        "Technical specialist" means an individual designated by the Soil and Water Conservation Commission, pursuant to rules adopted by that Commission, to certify animal waste management plans. (1995 (Reg. Sess., 1996), c. 626, s. 1; 1996, 2nd Ex. Sess., c. 18, s. 27.34(b); 2001‑326, s. 1; 2004‑176, s. 1.)



§ 143-215.10C. Applications and permits.

§ 143‑215.10C.  Applications and permits.

(a)        No person shall construct or operate an animal waste management system for an animal operation or operate an animal waste management system for a dry litter poultry facility that is required to be permitted under 40 Code of Federal Regulations § 122, as amended at 73 Federal Register 70418 (November 20, 2008), without first obtaining an individual permit or a general permit under this Article. The Commission shall develop a system of individual and general permits for animal operations and dry litter poultry facilities based on species, number of animals, and other relevant factors. It is the intent of the General Assembly that most animal waste management systems be permitted under a general permit. The Commission, in its discretion, may require that an animal waste management system be permitted under an individual permit if the Commission determines that an individual permit is necessary to protect water quality, public health, or the environment. The owner or operator of an animal operation shall submit an application for a permit at least 180 days prior to construction of a new animal waste management system or expansion of an existing animal waste management system and shall obtain the permit prior to commencement of the construction or expansion. The owner or operator of a dry litter poultry facility that is required to be permitted under 40 Code of Federal Regulations § 122, as amended at 73 Federal Register 70418 (November 20, 2008), shall submit an application for a permit at least 180 days prior to operation of a new animal waste management system.

(a1)      An owner or operator of an animal waste management system for an animal operation or a dry litter poultry facility that is required to be permitted under 40 Code of Federal Regulations § 122, as amended at 73 Federal Register 70418 (November 20, 2008), shall apply for an individual National Pollutant Discharge Elimination System (NPDES) permit or a general NPDES permit under this Article and may not discharge into waters of the State except in compliance with an NPDES permit.

(b)        An animal waste management system that is not required to be permitted under 40 Code of Federal Regulations § 122, as amended at 73 Federal Register 70418 (November 20, 2008), shall be designed, constructed, and operated so that the animal operation served by the animal waste management system does not cause pollution in the waters of the State except as may result because of rainfall from a storm event more severe than the 25‑year, 24‑hour storm.

(b1)      An existing animal waste management system that is required to be permitted under 40 Code of Federal Regulations § 122, as amended at 73 Federal Register 70418 (November 20, 2008), shall be designed, constructed, maintained, and operated in accordance with 40 Code of Federal Regulations § 412, as amended at 73 Federal Register 70418 (November 20, 2008), so that the animal operation served by the animal waste management system does not cause pollution in waters of the State except as may result because of rainfall from a storm event more severe than the 25‑year, 24‑hour storm. A new animal operation or dry litter poultry facility that is required to be permitted under 40 Code of Federal Regulations § 412.46, as amended at 73 Federal Register 70418 (November 20, 2008), shall be designed, constructed, maintained, and operated so that there is no discharge of pollutants to waters of the State.

(c)        The Commission shall act on a permit application as quickly as possible and may conduct any inquiry or investigation it considers necessary before acting on an application.

(d)        All applications for permits or for renewal of an existing permit shall be in writing, and the Commission may prescribe the form of the applications. All applications shall include an animal waste management system plan approved by a technical specialist. The Commission may require an applicant to submit additional information the Commission considers necessary to evaluate the application. Permits and renewals issued pursuant to this section shall be effective until the date specified therein or until rescinded unless modified or revoked by the Commission.

(e)        An animal waste management plan for an animal operation shall include all of the following components:

(1)        A checklist of potential odor sources and a choice of site‑specific, cost‑effective remedial best management practices to minimize those sources.

(2)        A checklist of potential insect sources and a choice of site‑specific, cost‑effective best management practices to minimize insect problems.

(3)        Provisions that set forth acceptable methods of disposing of mortalities.

(4)        Provisions regarding best management practices for riparian buffers or equivalent controls, particularly along perennial streams.

(5)        Provisions regarding the use of emergency spillways and site‑specific emergency management plans that set forth operating procedures to follow during emergencies in order to minimize the risk of environmental damage.

(6)        Provisions regarding periodic testing of waste products used as nutrient sources as close to the time of application as practical and at least within 60 days of the date of application and periodic testing, at least annually, of soils at crop sites where the waste products are applied. Nitrogen shall be a rate‑determining element. Phosphorus shall be evaluated according to the nutrient management standard approved by the Soil and Water Conservation Commission and the Natural Resources Conservation Service of the United States Department of Agriculture for facilities that are required to be permitted under 40 Code of Federal Regulations § 122, as amended at 73 Federal Register 70418 (November 20, 2008). If the evaluation demonstrates the need to limit the application of phosphorus in order to comply with the nutrient management standard, then phosphorus shall be a rate‑determining element. Zinc and copper levels in the soils shall be monitored, and alternative crop sites shall be used when these metals approach excess levels.

(7)        Provisions regarding waste utilization plans that assure a balance between nitrogen application rates and nitrogen crop requirements, that assure that lime is applied to maintain pH in the optimum range for crop production, and that include corrective action, including revisions to the waste utilization plan based on data of crop yields and crops analysis, that will be taken if this balance is not achieved as determined by testing conducted pursuant to subdivision (6) of this subsection.

(8)        Provisions regarding the completion and maintenance of records on forms developed by the Department, which records shall include information addressed in subdivisions (6) and (7) of this subsection, including the dates and rates that waste products are applied to soils at crop sites, and shall be made available upon request by the Department.

(f)         Any owner or operator of a dry litter poultry facility that is not required to be permitted under 40 Code of Federal Regulations § 122, as amended at 73 Federal Register 70418 (November 20, 2008), but that involves 30,000 or more birds shall develop an animal waste management plan that complies with the testing and record‑keeping requirements under subdivisions (6) through (8) of subsection (e) of this section. Any operator of this type of animal waste management system shall retain records required under this section and by the Department on‑site for three years.

(f1)       An animal waste management plan for a dry litter poultry facility required to be permitted under 40 Code of Federal Regulations § 122, as amended at 73 Federal Register 70418 (November 20, 2008), shall include the components set out in subdivisions (3), (6), (7), and (8) of subsection (e) of this section, and to the extent required by 40 Code of Federal Regulations § 122, as amended at 73 Federal Register 70418 (November 20, 2008), for land application discharges, subdivision (4) of subsection (e) of this section.

(g)        The Commission shall encourage the development of alternative and innovative animal waste management technologies. The Commission shall provide sufficient flexibility in the regulatory process to allow for the timely evaluation of alternative and innovative animal waste management technologies and shall encourage operators of animal waste management systems to participate in the evaluation of these technologies. The Commission shall provide sufficient flexibility in the regulatory process to allow for the prompt implementation of alternative and innovative animal waste management technologies that are demonstrated to provide improved protection to public health and the environment.

(h)        The owner or operator of an animal waste management system shall:

(1)        In the event of a discharge of 1,000 gallons or more of animal waste to the surface waters of the State, issue a press release to all print and electronic news media that provide general coverage in the county where the discharge occurred setting out the details of the discharge. The owner or operator shall issue the press release within 48 hours after the owner or operator has determined that the discharge has reached the surface waters of the State. The owner or operator shall retain a copy of the press release and a list of the news media to which it was distributed for at least one year after the discharge and shall provide a copy of the press release and the list of the news media to which it was distributed to any person upon request.

(2)        In the event of a discharge of 15,000 gallons or more of animal waste to the surface waters of the State, publish a notice of the discharge in a newspaper having general circulation in the county in which the discharge occurs and in each county downstream from the point of discharge that is significantly affected by the discharge. The Secretary shall determine, at the Secretary's sole discretion, which counties are significantly affected by the discharge and shall approve the form and content of the notice and the newspapers in which the notice is to be published. The notice shall be captioned "NOTICE OF DISCHARGE OF ANIMAL WASTE". The owner or operator shall publish the notice within 10 days after the Secretary has determined the counties that are significantly affected by the discharge and approved the form and content of the notice and the newspapers in which the notice is to be published. The owner or operator shall file a copy of the notice and proof of publication with the Department within 30 days after the notice is published. Publication of a notice of discharge under this subdivision is in addition to the requirement to issue a press release under subdivision (1) of this subsection.

(i)         A person who obtains an individual permit under G.S. 143‑215.1 for an animal waste management system that serves a public livestock market shall not be required to obtain a permit under this Part and is not subject to the requirements of this Part.  (1995 (Reg. Sess., 1996), c. 626, s. 1; 1997‑458, s. 9.2; 1999‑329, s. 8.2; 1999‑456, s. 68; 2001‑254, ss. 3, 4; 2001‑326, s. 2; 2004‑176, s. 2; 2009‑92, s. 1.)



§ 143-215.10D. Operations review.

§ 143‑215.10D.  Operations review.

(a)        The Division, in cooperation with the Division of Soil and Water Conservation, shall develop a reporting procedure for use by technical specialists who conduct operations reviews of animal operations. The reporting procedure shall be consistent with the Division's inspection procedure of animal operations and with this Part. The report shall include any corrective action recommended by the technical specialist to assist the owner or operator of the animal operation in complying with all permit requirements. The report shall be submitted to the Division within 10 days following the operations review unless the technical specialist observes a violation described in G.S. 143‑215.10E. If the technical specialist finds a violation described in G.S. 143‑215.10E, the report shall be filed with the Division immediately.

(b)        As part of its animal waste management plan, each animal operation shall have an operations review at least once a year. The operations review shall be conducted by a technical specialist employed by the Division of Soil and Water Conservation of the Department, a local Soil and Water Conservation District, or the federal Natural Resources Conservation Services working under the direction of the Division of Soil and Water Conservation.

(c)        Operations reviews shall not be performed by technical specialists with a financial interest in any animal operation. (1995 (Reg. Sess., 1996), c. 626, s. 1.)



§ 143-215.10E. Violations requiring immediate notification.

§ 143‑215.10E.  Violations requiring immediate notification.

(a)        Any employee of a State agency or unit of local government lawfully on the premises and engaged in activities relating to the animal operation who observes any of the following violations shall immediately notify the owner or operator of the animal operation and the Division:

(1)        Any direct discharge of animal waste into the waters of the State.

(2)        Any deterioration or leak in a lagoon system that poses an immediate threat to the environment.

(3)        Failure to maintain adequate storage capacity in a lagoon that poses an immediate threat to public health or the environment.

(4)        Overspraying animal waste either in excess of the limits set out in the animal waste management plan or where runoff enters waters of the State.

(5)        Any discharge that bypasses a lagoon system.

(b)        Any employee of a federal agency lawfully on the premises and engaged in activities relating to the animal operation who observes any of the above violations is encouraged to immediately notify the Division. (1995 (Reg. Sess., 1996), c. 626, s. 1.)



§ 143-215.10F. Inspections.

§ 143‑215.10F.  Inspections.

The Division shall conduct inspections of all animal operations that are subject to a permit under G.S. 143‑215.10C at least once a year to determine whether the system is causing a violation of water quality standards and whether the system is in compliance with its animal waste management plan or any other condition of the permit. (1995 (Reg. Sess., 1996), c. 626, s. 1.)



§ 143-215.10G. Fees for animal waste management systems.

§ 143‑215.10G.  Fees for animal waste management systems.

(a)        The Department shall charge an annual permit fee to an animal operation that is subject to a permit under G.S. 143‑215.10C for an animal waste management system according to the following schedule:

(1)        For a system with a design capacity of 38,500 or more and less than 100,000 pounds steady state live weight, sixty dollars ($60.00).

(2)        For a system with a design capacity of 100,000 or more and less than 800,000 pounds steady state live weight, one hundred eighty dollars ($180.00).

(3)        For a system with a design capacity of 800,000 pounds or more steady state live weight, three hundred sixty dollars ($360.00).

(a1)      The Department shall charge an annual permit fee to a dry litter poultry facility that is subject to a permit under G.S. 143‑215.10C for an animal waste management system according to the following schedule:

(1)        For a system with a permitted capacity of less than 25,000 laying chickens, less than 37,500 nonlaying chickens, or less than 16,500 turkeys, sixty dollars ($60.00).

(2)        For a system with a permitted capacity of 25,000 or more but less than 200,000 laying chickens, 37,500 or more but less than 290,000 nonlaying chickens, 16,500 or more but less than 133,000 turkeys, one hundred eighty dollars ($180.00).

(3)        For a system with a permitted capacity of more than 200,000 laying chickens, more than 290,000 nonlaying chickens, or more than 133,000 turkeys, three hundred sixty dollars ($360.00).

(b)        An application for a new permit under this section shall be accompanied by an initial application fee equal to the annual fee for that permit. If a permit is issued, the application fee shall be applied as the annual fee for the first year that the permit is in effect. If the application is denied, the application fee shall not be refunded.

(c)        Fees collected under this section shall be credited to the Water and Air Quality Account. The Department shall use fees collected pursuant to this section to cover the costs of administering this Part. (1995 (Reg. Sess., 1996), c. 626, s. 1; 1997‑496, s. 14; 1998‑212, s. 29A.11(d); 2004‑176, s. 3; 2007‑323, s. 30.3(b).)



§ 143-215.10H. Swine integrator registration.

§ 143‑215.10H.  Swine integrator registration.

(a)        Definitions.  As used in this section:

(1)        "Grower" means a person who holds a permit for an animal waste management system under this Part or Part 1 of this Article for a swine farm, or who operates a swine farm that is subject to an operations review conducted pursuant to G.S. 143‑215.10D or an inspection conducted pursuant to G.S. 143‑215.10F.

(2)        "Swine farm" has the same meaning as in G.S. 106‑802.

(3)        "Swine operation integrator" or "integrator" means a person, other than a grower, who provides 250 or more animals to a swine farm and who either has an ownership interest in the animals or otherwise establishes management and production standards for the permit holder for the maintenance, care, and raising of the animals. An ownership interest includes a right or option to purchase the animals.

(b)        Registration Required.  As part of an operations review conducted pursuant to G.S. 143‑215.10D or an inspection conducted pursuant to G.S. 143‑215.10F, the Department shall require a grower to register any swine operation integrator with which the grower has a contractual relationship to raise swine. The registration shall be in writing and shall include only:

(1)        The name of the owner of the swine farm.

(2)        The mailing address of the owner of the swine farm.

(3)        The physical location of the swine farm.

(4)        The swine farm facility number.

(5)        A description of the animal waste management system for the swine farm.

(6)        The name and address of the grower, if different from the owner of the swine farm.

(7)        The name and mailing address of the integrator.

(c)        Notice of Termination or New Relationship.  If the swine operation integrator removes all animals from a swine farm or terminates the integrator's relationship with the swine farm, the grower shall notify the Department of the termination or removal within 30 days. If the grower terminates the grower's relationship with the integrator or enters into a relationship with a different integrator, the grower shall notify the Department of the termination or new relationship within 30 days.

(d)        Disclosure of Violations.  The Department shall notify a swine operation integrator of all notices of deficiencies and violations of laws and rules governing the animal waste management system at any swine farm for which the integrator has been registered with the Department. A notice of deficiency or violation of any law or rule governing an animal waste management system is a public record within the meaning of G.S. 132‑1 and is subject to disclosure as provided in Chapter 132 of the General Statutes. (1998‑188, s. 1.)



§ 143-215.10I. Performance standards for animal waste management systems that serve swine farms; lagoon and sprayfield systems prohibited.

§ 143‑215.10I.  Performance standards for animal waste management systems that serve swine farms; lagoon and sprayfield systems prohibited.

(a)        As used in this section:

(1)        "Anaerobic lagoon" means a lagoon that treats waste by converting it into carbon dioxide, methane, ammonia, and other gaseous compounds; organic acids; and cell tissue through an anaerobic process.

(2)        "Anaerobic process" means a biological treatment process that occurs in the absence of dissolved oxygen.

(3)        "Lagoon" has the same meaning as in G.S. 106‑802.

(4)        "Swine farm" has the same meaning as in G.S. 106‑802.

(b)        The Commission shall not issue or modify a permit to authorize the construction, operation, or expansion of an animal waste management system that serves a swine farm that employs an anaerobic lagoon as the primary method of treatment and land application of waste by means of a sprayfield as the primary method of waste disposal. The Commission may issue a permit for the construction, operation, or expansion of an animal waste management system that serves a swine farm under this Article only if the Commission determines that the animal waste management system will meet or exceed all of the following performance standards:

(1)        Eliminate the discharge of animal waste to surface water and groundwater through direct discharge, seepage, or runoff.

(2)        Substantially eliminate atmospheric emission of ammonia.

(3)        Substantially eliminate the emission of odor that is detectable beyond the boundaries of the parcel or tract of land on which the swine farm is located.

(4)        Substantially eliminate the release of disease‑transmitting vectors and airborne pathogens.

(5)        Substantially eliminate nutrient and heavy metal contamination of soil and groundwater. (2007‑523, s. 1(a).)



§ 143-215.10J. Reserved for future codification purposes.

§ 143‑215.10J.  Reserved for future codification purposes.



§ 143-215.10K. Reserved for future codification purposes.

§ 143‑215.10K.  Reserved for future codification purposes.



§ 143-215.10L. Reserved for future codification purposes.

§ 143‑215.10L.  Reserved for future codification purposes.



§ 143-215.10M. Reports.

§ 143‑215.10M.  Reports.

(a)        The Department shall report to the Environmental Review Commission and the Fiscal Research Division on or before 1 October of each year as required by this section. Each report shall include:

(1)        The number of permits for animal waste management systems, itemized by type of animal subject to such permits, issued since the last report.

(2)        The number of operations reviews of animal waste management systems that the Division of Soil and Water Conservation has conducted since the last report.

(3)        The number of operations reviews of animal waste management systems conducted by agencies other than the Division of Soil and Water Conservation that have been conducted since the last report.

(4)        The number of reinspections associated with operations reviews conducted by the Division of Soil and Water Conservation since the last report.

(5)        The number of reinspections associated with operations reviews conducted by agencies other than the Division of Soil and Water Conservation since the last report.

(6)        The number of compliance inspections of animal waste management systems that the Division of Water Quality has conducted since the last report.

(7)        The number of follow‑up inspections associated with compliance inspections conducted by the Division of Water Quality since the last report.

(8)        The average length of time for each category of reviews and inspections under subdivisions (2) through (7) of this subsection.

(9)        The number of violations found during each category of review and inspection under subdivisions (2) through (7) of this subsection, the status of enforcement actions taken and pending, and the penalties imposed, collected, and in the process of being negotiated for each such violation.

(10)      Any other information that the Department determines to be appropriate or that is requested by the Environmental Review Commission or the Fiscal Research Division.

(b)        The information to be included in the reports pursuant to subsection (a) of this section shall be itemized by each regional office of the Department, with totals for the State indicated.

(c)        Repealed by Session Laws 2002‑148, s. 6 effective October 9, 2002. (1998‑221, s. 4.2; 2002‑148, s. 6.)



§ 143-215.11. Short title.

Part 2.  Regulation of Use of Water Resources.

§ 143‑215.11.  Short title.

This Part shall be known and may be cited as the Water Use Act of 1967. (1967, c. 933, s. 1.)



§ 143-215.12. Declaration of purpose.

§ 143‑215.12.  Declaration of purpose.

It is hereby declared that the general welfare and public interest require that the water resources of the State be put to beneficial use to the fullest extent to which they are capable, subject to reasonable regulation in order to conserve these resources and to provide and maintain conditions which are conducive to the development and use of water resources. (1967, c. 933, s. 2.)



§ 143-215.13. Declaration of capacity use areas.

§ 143‑215.13.  Declaration of capacity use areas.

(a)        The Environmental Management Commission may declare and delineate from time to time, and may modify, capacity use areas of the State where it finds that the use of groundwater or surface water or both require coordination and limited regulation for protection of the interests and rights of residents or property owners of such areas or of the public interest.

(b)        Within the meaning of this Part "a capacity use area" is one where the Commission finds that the aggregate uses of groundwater or surface water, or both, in or affecting said area (i) have developed or threatened to develop to a degree which requires coordination and regulation, or (ii) exceed or threaten to exceed, or otherwise threaten or impair, the renewal or replenishment of such waters or any part of them.

(c)        The Commission may declare and delineate capacity use areas in accordance with the following procedures:

(1)        Whenever the Commission believes that  a capacity use situation exists or may be emerging in any area of the State, it may direct the Department to investigate and report to the Commission thereon.

(2)        In conducting its investigation the Department shall consult  with all interested persons, groups and agencies; may retain consultants; and shall consider all factors relevant to the conservation and use of water in the area, including established or pending water classifications under Part 1 of this Article and the criteria for such classifications. Following its investigation the Department shall render a written report to the Commission. This report shall indicate whether the water use problems of the area involve surface waters, groundwaters or both and shall identify the Department's suggested boundaries for any capacity use area that may be proposed. It shall present such alternatives as the Department deems appropriate, including actions by any agency or person which might preclude the need for additional regulation at that time, and measures which might be employed limited to surface water or groundwater.

(3)        If the Commission finds, following its review of the departmental report (or thereafter following its evaluation of measures taken falling short of regulation) that a capacity use area should be declared, it may adopt a rule declaring said capacity use area. A rule declaring an area to be a capacity use area shall delineate the boundaries of the area.

(4)        to (6) Repealed by Session Laws 1981, c. 585, s. 3.

(7)        Repealed by Session Laws 1987, c. 827, s. 167.

(d)        The Commission may conduct a public  hearing pursuant to the provisions of this subsection in any area of the State, whether or not a capacity use area has been declared, when it has reason to believe that the withdrawal of water from or the discharge of water pollutants to the waters in such area is having an unreasonably adverse effect upon such waters. If the Commission determines that withdrawals of water from or discharge of water pollutants to the waters within such area has resulted or probably will result in a generalized condition of water depletion or water pollution within the area to the extent that the availability or fitness for use of such water has been impaired for existing or proposed uses and that injury to the public health, safety or welfare will result if increased or additional withdrawals or discharges occur, the Commission may issue a rule:

(1)        Prohibiting any person withdrawing waters in excess of 100,000  gallons per day from increasing the amount of the withdrawal above such limit as may be established in the rule.

(2)        Prohibiting any person from constructing, installing or operating any new well or withdrawal facilities having a capacity in excess of a rate established in the rule; but such prohibition shall not extend to any new well or facility having a capacity of less than 10,000 gallons per day.

(3)        Prohibiting any person discharging water pollutants to the waters from increasing the rate of discharge in excess of the rate established in the rule.

(4)        Prohibiting any person from constructing, installing or operating any facility that will or may result in the discharge of water pollutants to the waters in excess of the rate established in the rule.

(5)        Prohibiting any agency or political subdivision of the State  from issuing any permit or similar document for the construction, installation, or operation of any new or existing facilities for withdrawing water from or discharging water pollutants to the waters in such area in excess of the rates established in the rule.

The determination of the Commission shall be based upon the record of the public hearing and other information considered by the Commission in the rule‑making proceeding. The rule shall describe the geographical area of the State affected thereby with particularity and shall provide that the prohibitions set forth therein shall continue pending a determination by the Commission that the generalized condition of water depletion or water pollution within the area has ceased.

Upon issuance of any rule by the Commission pursuant to this subsection, a certified copy of such rule shall be mailed by registered or certified mail to the governing body of every county, city, town, and affected political subdivision lying, in whole or in part, within the area and to every affected or interested State and federal agency. A certified copy of the rule shall be posted at the courthouse in every county lying, in whole or in part, within the area, and a notice setting forth the substantive provisions and effective date of the rule shall be published once a week for two successive weeks in a newspaper or newspapers having general circulation within the area. After publication of notice is completed, any person violating any provision of such rule after the effective date thereof shall be subject to the penalties and proceedings set forth in G.S. 143‑215.17. (1967, c. 933, s. 3; 1973, c. 698, s. 14; c. 1262, s. 23; 1977, c. 771, s. 4; 1981, c. 585, ss. 1‑4; 1987, c. 827, ss. 154, 167.)



§ 143-215.14. Rules within capacity use areas; scope and procedures.

§ 143‑215.14.  Rules within capacity use areas; scope and procedures.

(a)        Following the declaration of a capacity use area by the Commission, it shall prepare proposed rules to be applied in said area, containing such of the following provisions as the Commission finds appropriate concerning the use of surface waters or groundwaters or both:

(1)        Provisions requiring water users within the area to submit reports not more frequently than at 30‑day intervals concerning quantity of water used or withdrawn, sources of water and the nature of the use thereof.

(2)        With respect to surface waters, groundwaters, or both: provisions concerning the timing of withdrawals; provisions to protect against or abate salt water encroachment; provisions to protect against or abate unreasonable adverse effects on other water users within the area, including but not limited to adverse effects on public use.

(3)        With respect to groundwaters: provisions concerning well‑spacing controls; and provisions establishing a range of prescribed pumping levels (elevations below which water may not be pumped) or maximum pumping rates, or both, in wells or for the aquifer or for any part thereof based on the capacities and characteristics of the aquifer.

(4)        Such other provisions not inconsistent with this Part as the  Commission finds necessary to implement the purposes of this Part.

(b)        In adopting rules for a capacity use area, the Commission shall consider the factors listed in G.S. 143‑215.15(h). (1967, c. 933, s. 4; 1973, c. 1262, s. 23; 1981, c. 585, s. 5; 1987, c. 827, ss. 154, 168.)



§ 143-215.15. Permits for water use within capacity use areas - Procedures.

§ 143‑215.15.  Permits for water use within capacity use areas  Procedures.

(a)        In areas declared by the Commission to be capacity use areas no person shall (after the expiration of such period, not in excess of six months, as the Commission may designate) withdraw, obtain, or utilize surface waters or groundwaters or both, as the case may be, in excess of 100,000 gallons per day for any purpose unless such person shall first obtain a permit therefor from the Commission.

(b)        When sufficient evidence is provided by the applicant that the water withdrawn or used from a stream or the ground is not consumptively used, a permit therefor shall be issued by the Commission without a hearing and without the conditions provided in subsection (c) of this section. Applications for such permits shall set forth such facts as the Commission shall deem necessary to enable it to establish and maintain adequate records of all water uses within the capacity use area.

(c)        In all cases in which sufficient evidence of a nonconsumptive use is not presented the Department shall notify each person required by this Part to secure a permit of the Commission's proposed action concerning such permit, and shall transmit with such notice a copy of any permit it proposes to issue to such persons, which permit will become final unless a request for a hearing is made within 15 days from the date of service of such notice. If sufficient evidence of a nonconsumptive use is not presented, the Commission may: (i) grant such permit with conditions as the Commission deems necessary to implement the rules adopted pursuant to G.S. 143‑215.14; (ii) grant any temporary permit for such period of time as the Commission shall specify where conditions make such temporary permit essential, even though the action allowed by such permit may not be consistent with the Commission's rules applicable to such capacity use area; (iii) modify or revoke any permit upon not less than 60 days' written notice to any person affected; and (iv) deny such permit if the application therefor or the effect of the water use proposed or described therein upon the water resources of the area is found to be contrary to public interest. Before issuing a permit under this subsection, the Commission shall notify the permit applicant of its proposed action by sending the permit applicant a copy of the permit the Commission proposes to issue.  Unless the permit applicant contests the proposed permit, the proposed permit shall become effective on the date set in the proposed permit.  A water user who is dissatisifed with a decision of the Commission concerning that user's or another user's permit application or permit may commence a contested case under G.S. 150B‑23.

(d)        The Commission shall give notice of receipt of an application for a permit under this Part to all other holders of permits and applicants for permits under this Part within the same capacity use area, and to all other persons who have requested to be notified of permit applications. Notice of receipt of an application shall be given within 10 days of the receipt of the application by the Commission. The Commission shall also give notice of its proposed action on any permit application under this Part to all permit holders or permit applicants within the same capacity use area at least 18 days prior to the effective date of the proposed action. Notices of receipt of applications for permits and notice of proposed action on permits shall be by first‑class mail and shall be effective upon depositing the notice, postage prepaid, in the United States mail.

(e)        Repealed by Session Laws 1981, c. 585, s. 8.

(f)         (1)        Recodified as G.S. 143‑215.4(d) by Session Laws 1987, c. 827, s. 169.

(2),       (3) Repealed by Session Laws 1987, c. 827, s. 169.

(g)        Repealed by Session Laws 1987, c. 827, s. 169.

(h)        In determining whether to issue, modify, revoke, or deny a permit under this section, the Commission shall consider:

(1)        The number of persons using an aquifer or stream and the object, extent and necessity of their respective withdrawals or uses;

(2)        The nature and size of the stream or aquifer;

(3)        The physical and chemical nature of any impairment of the aquifer or stream, adversely affecting its availability or fitness for other water uses (including public use);

(4)        The probable severity and duration of such impairment under foreseeable conditions;

(5)        The injury to public health, safety or welfare which would result if such impairment were not prevented or abated;

(6)        The kinds of businesses or activities to which the various uses are related;

(7)        The importance and necessity of the uses claimed by permit applicants (under this section), or of the water uses of the area (under G.S. 143‑215.14) and the extent of any injury or detriment caused or expected to be caused to other water uses (including public use);

(8)        Diversion from or reduction of flows in other watercourses or aquifers; and

(9)        Any other relevant factors. (1967, c. 933, s. 5; 1973, c. 108, s. 89; c. 698, s. 15; c. 1262, s. 23; 1977, c. 771, s. 4; 1981, c. 585, ss. 6‑10; 1987, c. 827, ss. 154, 169.)



§ 143-215.16. Permits for water use within capacity use areas  duration, transfer, reporting, measurement, present use, fees and penalties.

§ 143‑215.16.  Permits for water use within capacity use areas  duration, transfer, reporting, measurement, present use, fees and penalties.

(a)        No permit under G.S. 143‑215.15 shall be issued for a longer period than the longest of the following: (i) 10 years, or (ii) the duration of the existence of a capacity use area, or (iii) the period found by the Commission to be necessary for reasonable amortization of the applicant's water‑withdrawal and water‑using facilities. Permits may be renewed following their expiration upon compliance with the provisions of G.S. 143‑215.15.

(b)        Permits shall not be transferred except with the approval of the Commission.

(c)        Every person in a capacity use area who is required by this Part to secure a permit shall file with the Commission in the manner prescribed by the Commission a certified statement of quantities of water used and withdrawn, sources of water, and the nature of the use thereof not more frequently than 30‑day intervals. Such statements shall be filed on forms furnished by the Department within 90 days after the adoption of an order by the Commission declaring a capacity use area. Water users in a capacity use area not required to secure a permit shall comply with procedures established to protect and manage the water resources of the area. Such procedures shall be adapted to the specific needs of the area, shall be within the provisions of this and other North Carolina water resource acts, and shall be adopted after public hearing in the area. The requirements embodied in the two preceding sentences shall not apply to individual domestic water use.

(d)        If any person who is required to secure a permit under this Part is unable to furnish accurate information concerning amounts of water being withdrawn or used, or if there is evidence that his certified statement is false or inaccurate or that he is withdrawing or using a larger quantity of water or under different conditions than has been authorized by the Commission, the Commission shall have the authority to require such person to install water meters, or some other more economical means for measuring water use acceptable to the Commission. In determining the amount of water being withdrawn or used by a permit holder or applicant the Commission may use the rated capacity of his pumps, the rated capacity of his cooling system, data furnished by the applicant, or the standards or methods employed by the United States Geological Survey in determining such quantities or by any other accepted method.

(e)        In any case where a permit applicant can prove to the Commission's satisfaction that the applicant was withdrawing or using water prior to the date of declaration of a capacity use area, the Commission shall take into consideration the extent to which such prior use or withdrawal was reasonably necessary in the judgment of the Commission to meet its needs, and shall grant a permit which shall meet those reasonable needs. Provided, however, that the granting of such permit shall not have unreasonably adverse effects upon other water uses in the area, including public use, and including potential as well as present use.

(f)         The Commission shall also take into consideration in the granting of any permit the prior investments of any person in lands, and plans for the usage of water in connection with such lands which plans have been submitted to the Commission within a reasonable time after June 27, 1967. Provided, however, that the granting of such permit shall not have unreasonably adverse effects upon other water uses in the area, including public use, and including potential as well as present use.

(g)        It is the intention of the General Assembly that if the provisions of subsection (e) or subsection (f) of this section are held invalid as a grant of an exclusive or separate emolument or privilege, within the meaning of Article I, Sec. 7 of the North Carolina Constitution, the remainder of this Part shall be given effect without the invalid provision or provisions.

(h)        Pending the issuance or denial of a permit pursuant to subsection (e) or (f) of this section, the applicant may continue the same withdrawal or use which existed prior to the date of declaration of the capacity use area. (1967, c. 933, s. 6; 1973, c. 1262, s. 23; 1977, c. 771, s. 4; 1987, c. 827, s. 154.)



§ 143-215.17. Enforcement procedures.

§ 143‑215.17.  Enforcement procedures.

(a)        Criminal Penalties.  Any person who shall be adjudged to have violated any provision of this Part shall be guilty of a Class 3 misdemeanor and shall only be liable to a penalty of not less than one hundred dollars ($100.00) nor more than one thousand dollars ($1,000) for each violation. In addition, if any person is adjudged to have committed such violation willfully, the court may determine that each day during which such violation continued constitutes a separate violation subject to the foregoing penalty.

(b)        Civil Penalties. 

(1)        The Secretary may assess a civil penalty of not less than one hundred dollars ($100.00) nor more than one thousand dollars ($1,000) against any person who violates any provisions of, or any order issued pursuant to this Part, or who violates a rule of the Commission implementing this Part.

(2)        If any action or failure to act for which a penalty may be assessed under this Part is willful, the Secretary may assess a penalty not to exceed one thousand dollars ($1,000) per day for each day of violation.

(3)        In determining the amount of the penalty the Secretary shall consider the factors set out in G.S. 143B‑282.1(b). The procedures set out in G.S. 143B‑282.1 shall apply to civil penalty assessments that are presented to the Commission for final agency decision.

(4)        The Secretary shall notify any person assessed a civil penalty of the assessment and the specific reasons therefor by registered or certified mail, or by any means authorized by G.S. 1A‑1, Rule 4. Contested case petitions shall be filed within 30 days of receipt of the notice of assessment.

(5)        Requests for remission of civil penalties shall be filed with the Secretary. Remission requests shall not be considered unless made within 30 days of receipt of the notice of assessment. Remission requests must be accompanied by a waiver of the right to a contested case hearing pursuant to Chapter 150B and a stipulation of the facts on which the assessment was based. Consistent with the limitations in G.S. 143B‑282.1(c) and (d), remission requests may be resolved by the Secretary and the violator. If the Secretary and the violator are unable to resolve the request, the Secretary shall deliver remission requests and his recommended action to the Committee on Civil Penalty Remissions of the Environmental Management Commission appointed pursuant to G.S. 143B‑282.1(c).

(6)        If any civil penalty has not been paid within 30 days after notice of assessment has been served on the violator, the Secretary shall request the Attorney General to institute a civil action in the Superior Court of any county in which the violator resides or has his or its principal place of business to recover the amount of the assessment, unless the violator contests the assessment as provided in subdivision (4) of this subsection, or requests remission of the assessment in whole or in part as provided in subdivision (5) of this subsection. If any civil penalty has not been paid within 30 days after the final agency decision or court order has been served on the violator, the Secretary shall request the Attorney General to institute a civil action in the Superior Court of any county in which the violator resides or has his or its principal place of business to recover the amount of the assessment.

(7)        Repealed by Session Laws 1995 (Regular Session, 1996), c. 743, s. 15.

(8)        The clear proceeds of civil penalties assessed pursuant to this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(c)        Injunctive Relief.  Upon violation of any of the provisions of this Part, a rule implementing this Part, or an order issued under this Part, the Secretary may, either before or after the institution of proceedings for the collection of the penalty imposed by this Part for such violations, request the Attorney General to institute a civil action in the superior court of the county or counties where the violation occurred in the name of the State upon the relation of the Department for injunctive relief to restrain the violation or require corrective action, and for such other or further relief in the premises as said court shall deem proper. Neither the institution of the action nor any of the proceedings thereon shall relieve any party to such proceedings from the penalty prescribed by this Part for any violation of same.  (1967, c. 933, s. 7; 1973, c. 698, s. 16; c. 1262, s. 23; 1975, c. 842, s. 2; 1977, c. 771, s. 4; 1981, c. 585, s. 11; 1987, c. 827, ss. 154, 170; 1989 (Reg. Sess., 1990), c. 1036, s. 4; 1993, c. 539, s. 1020; 1994, Ex. Sess., c. 24, s. 14(c); 1995 (Reg. Sess., 1996), c. 743, s. 15; 1998‑215, s. 64; 2009‑134, s. 1.)



§ 143-215.18. Map or description of boundaries of capacity use areas.

§ 143‑215.18.  Map or description of boundaries of capacity use areas.

(a)        The Commission in designating and the Department in recommending the boundaries of any capacity use area may define such boundaries by showing them on a map or drawings, by a written description, or by any combination thereof, to be designated appropriately and filed permanently with the Department. Alterations in these lines shall be indicated by appropriate entries upon or additions to such map or description. Such entries shall be made under the direction of the Secretary of Environment and Natural Resources. Photographic, typed or other copies of such map or description, certified by the Secretary of Environment and Natural Resources, shall be admitted in evidence in all courts and shall have the same force and effect as would the original map or description. If the boundaries are changed pursuant to other provisions of this Part, the Department may provide for the redrawing of any such map. A redrawn map shall supersede for all purposes the earlier map or all maps which it is designated to replace.

(b)        The Department shall file with the Secretary of State a certified copy of the map, drawings, description or combination thereof, showing the boundaries of any capacity use area designated by the Commission; and a certified copy of any redrawn or altered map or drawing, and of any amendments or additions to written descriptions, showing alterations to said boundaries. (1967, c. 933, s. 8; 1973, c. 1262, s. 23; c. 1331, s. 3; 1977, c. 771, s. 4; 1987, c. 827, ss. 154, 171; 1989, c. 727, s. 218(107); 1997‑443, s. 11A.119(a).)



§ 143-215.19. Administrative inspection; reports.

§ 143‑215.19.  Administrative inspection; reports.

(a)        When necessary for enforcement of this Part, and when authorized by rules of the Commission, employees of the Commission may inspect any property, public or private, to investigate:

(1)        The condition, withdrawal or use of any waters;

(2)        Water sources; or

(3)        The installation or operation of any well or surface water withdrawal or use facility.

(b)        The Commission's rules must state appropriate standards for determining when property may be inspected under subsection (a).

(c)        Entry to inspect property may be made without the possessor's consent only if the employee seeking to inspect has a valid administrative inspection warrant issued pursuant to G.S. 15‑27.2.

(d)        The Commission may also require the owner or possessor of any property to file written statements or submit reports under oath concerning the installation or operation of any well or surface water withdrawal or use facility.

(e)        The Commission shall accompany any request or demand for information under this section with a notice that any trade secrets or confidential information concerning business activities is entitled to confidentiality as provided in this subsection. Upon a contention by any person that records, reports or information or any particular part thereof to which the Commission has access under this section, if made public would divulge methods or processes entitled to protection as trade secrets or would divulge confidential information concerning business activities, the Commission shall consider the material referred to as confidential, except that it may be made available in a separate file marked "Confidential Business Information" to employees of the department concerned with carrying out the provisions of this Part for that purpose only. The disclosure or use of such information in any administrative or judicial proceeding shall be governed by the rules of evidence, but the affected business shall be notified by the Commission at least seven days prior to any such proposed disclosure or use of information, and the Commission will not oppose a motion by any affected business to intervene as a party to the judicial or administrative proceeding. (1967, c. 933, s. 9; 1973, c. 1262, s. 23;  1981, c. 585, s. 12; 1987, c. 827, ss. 154, 172.)



§ 143-215.20. Repealed by Session Laws 1987, c. 827, s. 173.

§ 143‑215.20.  Repealed by Session Laws 1987, c. 827, s. 173.



§ 143-215.21. Definitions.

§ 143‑215.21.  Definitions.

Unless the context otherwise requires, the following terms as used in this Part are defined as follows:

(1), (2) Repealed by Session Laws 1987, c. 827, s. 174.

(3)        "Consumptive use" means any use of water withdrawn from a stream or the ground other than a "nonconsumptive use," as defined in this Part.

(4)        Repealed by Session Laws 1987, c. 827, s. 174.

(5)        "Nonconsumptive use" means (i) the use of water withdrawn from a stream in such a manner that it is returned to the stream without substantial diminution in quantity at or near the point from which it was taken; or, if the user owns both sides of the stream at the point of withdrawal, the water is returned to the stream upstream of the next property below the point of diversion on either side of the stream; (ii) the use of water withdrawn from a groundwater system or aquifer in such a manner that it is returned to the groundwater system or aquifer from which it was withdrawn without substantial diminution in quantity or substantial impairment in quality at or near the point from which it was withdrawn; (iii) provided, however, that (in determining whether a use of groundwater is nonconsumptive) the Commission may take into consideration whether any material injury or detriment to other water users of the area by reason of reduction of water pressure in the aquifer or system has not been adequately compensated by the permit applicant who caused or substantially contributed to such injury or detriment.

(6), (7) Repealed by Session Laws 1987, c. 827, s. 174. (1967, c. 933, s. 11; 1973, c. 1262, s. 23; 1977, c. 771, s. 4; 1987, c. 827, ss. 154, 174.)



§ 143-215.22. Law of riparian rights not changed.

§ 143‑215.22.  Law of riparian rights not changed.

Nothing contained in this Part shall change or modify existing common or statutory law with respect to the relative rights of riparian owners concerning the use of surface water in this State. (1967, c. 933, s. 12.)



§ 143-215.22A. Water withdrawal policy; remedies.

§ 143‑215.22A.  Water withdrawal policy; remedies.

(a)        It is against the public policy of North Carolina to withdraw water from any major river or reservoir if both of the following factors are present:  (i)  the withdrawal will cause the natural flow of water in the river or a portion of the reservoir to be reversed; and (ii)  substantial portions of the water are not returned to the river system after use.  For purposes of this section, a withdrawal will cause natural flow to be reversed if as a result of the withdrawal, the rate of flow in the river or discrete portion of the reservoir is 15 cubic feet per second or more, moving in a generally opposite direction than prior to the withdrawal, over a distance of more than one mile.  To correct for periodic effects, including tidal influences and reservoir fluctuations, flow speed and direction shall be calculated by using annual average flow data to determine pre‑withdrawal flows, and projected annual average flow assuming the maximum practical rate of withdrawal, to determine post‑withdrawal flows.

(b)        This section shall not be construed to create an independent cause of action by the State or by any person.  This section shall not apply to any project or facility for which a withdrawal of water began prior to the date this section is effective. (1991, c. 567, c. 712, ss. 5, 6.)



§ 143-215.22B. Roanoke River Basin water rights.

§ 143‑215.22B.  Roanoke River Basin water rights.

The State reserves and allocates to itself, as protector of the public interest, all rights in the water located in those portions of Kerr Lake and Lake Gaston that are in the State. (1995, c. 504, s. 1.)



§§ 143-215.22C through 143-215.22F. Reserved for future codification purposes.

§§ 143‑215.22C through 143‑215.22F.  Reserved for future codification purposes.



§ 143-215.22G. Definitions.

Part 2A.  Registration of Water Withdrawals and Transfers; Regulation of Surface Water Transfers.

§ 143‑215.22G.  Definitions.

In addition to the definitions set forth in G.S. 143‑212 and G.S. 143‑213, the following definitions apply to this Part.

(1)        "River basin" means any of the following river basins designated on the map entitled "Major River Basins and Sub‑basins in North Carolina" and filed in the Office of the Secretary of State on 16 April 1991. The term "river basin" includes any portion of the river basin that extends into another state. Any area outside North Carolina that is not included in one of the river basins listed in this subdivision comprises a separate river basin.

a.            1‑1                                  Broad River.

b.            2‑1                                  Haw River.

c.            2‑2                                  Deep River.

d.            2‑3                                  Cape Fear River.

e.            2‑4                                  South River.

f.             2‑5                                  Northeast Cape Fear River.

g.            2‑6                                  New River.

h.            3‑1                                  Catawba River.

i.             3‑2                                  South Fork Catawba River.

j.             4‑1                                  Chowan River.

k.            4‑2                                  Meherrin River.

l.             5‑1                                  Nolichucky River.

m.           5‑2                                  French Broad River.

n.            5‑3                                  Pigeon River.

o.            6‑1                                  Hiwassee River.

p.            7‑1                                  Little Tennessee River.

q.            7‑2                                  Tuskasegee (Tuckasegee) River.

r.             8‑1                                  Savannah River.

s.             9‑1                                  Lumber River.

t.             9‑2                                  Big Shoe Heel Creek.

u.            9‑3                                  Waccamaw River.

v.            9‑4                                  Shallotte River.

w.           10‑1                                Neuse River.

x.            10‑2                                Contentnea Creek.

y.            10‑3                                Trent River.

z.             11‑1                                New River.

aa.           12‑1                                Albemarle Sound.

bb.          13‑1                                Ocoee River.

cc.           14‑1                                Roanoke River.

dd.          15‑1                                Tar River.

ee.           15‑2                                Fishing Creek.

ff.            15‑3                                Pamlico River and Sound.

gg.           16‑1                                Watauga River.

hh.           17‑1                                White Oak River.

ii.             18‑1                                Yadkin (Yadkin‑Pee Dee) River.

jj.            18‑2                                South Yadkin River.

kk.          18‑3                                Uwharrie River.

ll.             18‑4                                Rocky River.

(2)        "Surface water" means any of the waters of the State located on the land surface that are not derived by pumping from groundwater.

(3)        "Transfer" means the withdrawal, diversion, or pumping of surface water from one river basin and discharge of all or any part of the water in a river basin different from the origin.  However, notwithstanding the basin definitions in G.S. 143‑215.22G(1), the following are not transfers under this Part:

a.         The discharge of water upstream from the point where it is withdrawn.

b.         The discharge of water downstream from the point where it is withdrawn. (1991, c. 712, s. 1; 1993, c. 348, s. 1; 1997‑443, s. 15.48(b).)



§ 143-215.22H. Registration of water withdrawals and transfers required.

§ 143‑215.22H.  Registration of water withdrawals and transfers required.

(a)        Any person who withdraws 100,000 gallons per day or more of water from the surface or groundwaters of the State or who transfers 100,000 gallons per day or more of water from one river basin to another shall register the withdrawal or transfer with the Commission. A person registering a water withdrawal or transfer shall provide the Commission with the following information:

(1)        The maximum daily amount of the water withdrawal or transfer expressed in thousands of gallons per day.

(1a)      The monthly average withdrawal or transfer expressed in thousands of gallons per day.

(2)        The location of the points of withdrawal and discharge and the capacity of each facility used to make the withdrawal or transfer.

(3)        The monthly average discharge expressed in thousands of gallons per day.

(b)        Any person initiating a new water withdrawal or transfer of 100,000 gallons per day or more shall register the withdrawal or transfer with the Commission not later than two months after the initiation of the withdrawal or transfer. The information required under subsection (a) of this section shall be submitted with respect to the new withdrawal or transfer.

(b1)      Subsections (a) and (b) of this section shall not apply to a person who withdraws or transfers less than 1,000,000 gallons per day of water for activities directly related or incidental to the production of crops, fruits, vegetables, ornamental and flowering plants, dairy products, livestock, poultry, and other agricultural products, or to the creation or maintenance of waterfowl impoundments.

(b2)      Registration of a withdrawal or transfer of water under this section or information that is provided by a water user pursuant to G.S. 106‑24 and authorized for release to the Commission by the individual water user may be used as evidence of historic water use in the event that it becomes necessary or desirable to allocate available water resources among specific classes, persons, or individuals who use water resources.

(c)        A unit of local government that has completed a local water supply plan that meets the requirements of G.S. 143‑355(l) and that has periodically revised and updated its plan as required by the Department has satisfied the requirements of this section and is not required to separately register a water withdrawal or transfer or to update a registration under this section.

(d)        Any person who is required to register a water withdrawal or transfer under this section shall update the registration by providing the Commission with a current version of the information required by subsection (a) of this section at five‑year intervals following the initial registration. A person who submits information to update a registration of a water withdrawal or transfer is not required to pay an additional registration fee under G.S. 143‑215.3(a)(1a) and G.S. 143‑215.3(a)(1b), but is subject to the civil penalty established under this section in the event that updated information is not submitted as required by this subsection.

(e)        Any person who is required to register a water transfer or withdrawal under this section and fails to do so shall pay, in addition to the registration fee required under G.S. 143‑215.3(a)(1a) and G.S. 143‑215.3(a)(1b), a civil penalty of one hundred dollars ($100.00). A person who is required to update a registration under this section and fails to do so shall pay a civil penalty of fifty dollars ($50.00). For each willful action or failure to act for which a penalty may be assessed under this subsection, the Commission may consider each day the action or inaction continues after notice is given of the violation as a separate violation. A separate penalty may be assessed for each separate violation.  (1991, c. 712, s. 1; 1993, c. 344, s. 1; c. 553, s. 81; 1998‑168, s. 3; 2008‑143, s. 1; 2008‑198, s. 11.6.)



§ 143-215.22I: Repealed by Session Laws 2007-518, s. 2, effective August 31, 2007, and applicable to any petition for a certificate for a transfer of surface water from one river basin to another river basin for which preparation of an environmental

§ 143‑215.22I: Repealed by Session Laws 2007‑518, s. 2, effective August 31, 2007, and applicable to any petition for a certificate for a transfer of surface water from one river basin to another river basin for which preparation of an environmental assessment or an environmental impact statement has begun on or after August 31, 2007.



§ 143-215.22J: Repealed by Session Laws 2004-195, s. 3.1, effective August 17, 2004.

§ 143‑215.22J:  Repealed by Session Laws 2004‑195, s. 3.1, effective August 17, 2004.



§ 143-215.22K: Repealed by Session Laws 2004-195, s. 3.1, effective August 17, 2004.

§ 143‑215.22K:  Repealed by Session Laws 2004‑195, s. 3.1, effective August 17, 2004.



§ 143-215.22L. Regulation of surface water transfers.

§ 143‑215.22L.  Regulation of surface water transfers.

(a)        Certificate Required.  No person, without first obtaining a certificate from the Commission, may:

(1)        Initiate a transfer of 2,000,000 gallons of water or more per day from one river basin to another.

(2)        Increase the amount of an existing transfer of water from one river basin to another by twenty‑five percent (25%) or more above the average daily amount transferred during the year ending 1 July 1993 if the total transfer including the increase is 2,000,000 gallons or more per day.

(3)        Increase an existing transfer of water from one river basin to another above the amount approved by the Commission in a certificate issued under G.S. 162A‑7 prior to 1 July 1993.

(b)        Exception.  Notwithstanding the provisions of subsection (a) of this section, a certificate shall not be required to transfer water from one river basin to another up to the full capacity of a facility to transfer water from one basin to another if the facility was in existence or under construction on 1 July 1993.

(c)        Notice of Intent to File a Petition.  An applicant shall prepare a notice of intent to file a petition that includes a nontechnical description of the applicant's request and an identification of the proposed water source. Within 90 days after the applicant files a notice of intent to file a petition, the applicant shall hold at least one public meeting in the source river basin upstream from the proposed point of withdrawal, at least one public meeting in the source river basin downstream from the proposed point of withdrawal, and at least one public meeting in the receiving river basin to provide information to interested parties and the public regarding the nature and extent of the proposed transfer and to receive comment on the scope of the environmental documents. Written notice of the public meetings shall be provided at least 30 days before the public meetings. At the time the applicant gives notice of the public meetings, the applicant shall request comment on the alternatives and issues that should be addressed in the environmental documents required by this section. The applicant shall accept written comment on the scope of the environmental documents for a minimum of 30 days following the last public meeting. Notice of the public meetings and opportunity to comment on the scope of the environmental documents shall be provided as follows:

(1)        By publishing notice in the North Carolina Register.

(2)        By publishing notice in a newspaper of general circulation in:

a.         Each county in this State located in whole or in part of the area of the source river basin upstream from the proposed point of withdrawal.

b.         Each city or county located in a state located in whole or in part of the surface drainage basin area of the source river basin that also falls within, in whole or in part, the area denoted by one of the following eight‑digit cataloging units as organized by the United States Geological Survey:

03050105 (Broad River: NC and SC);

03050106 (Broad River: SC);

03050107 (Broad River: SC);

03050108 (Broad River: SC);

05050001 (New River: NC and VA);

05050002 (New River: VA and WV);

03050101 (Catawba River: NC and SC);

03050103 (Catawba River: NC and SC);

03050104 (Catawba River: SC);

03010203 (Chowan River: NC and VA);

03010204 (Chowan River: NC and VA);

06010105 (French Broad River: NC and TN);

06010106 (French Broad River: NC and TN);

06010107 (French Broad River: TN);

06010108 (French Broad River: NC and TN);

06020001 (Hiwassee River: AL, GA, TN);

06020002 (Hiwassee River: GA, NC, TN);

06010201 (Little Tennessee River: TN);

06010202 (Little Tennessee River: TN, GA, and NC);

06010204 (Little Tennessee River: NC and TN);

03060101 (Savannah River: NC and SC);

03060102 (Savannah River: GA, NC, and SC);

03060103 (Savannah River: GA and SC);

03060104 (Savannah River: GA);

03060105 (Savannah River: GA);

03040203 (Lumber River: NC and SC);

03040204 (Lumber River: NC and SC);

03040206 (Lumber River: NC and SC);

03040207 (Lumber River: NC and SC);

03010205 (Albemarle Sound: NC and VA);

06020003 (Ocoee River: GA, NC, and TN);

03010101 (Roanoke River: VA);

03010102 (Roanoke River: NC and VA);

03010103 (Roanoke River: NC and VA);

03010104 (Roanoke River: NC and VA);

03010105 (Roanoke River: VA);

03010106 (Roanoke River: NC and VA);

06010102 (Watauga River: TN and VA);

06010103 (Watauga River: NC and TN);

03040101 (Yadkin River: VA and NC);

03040104 (Yadkin River: NC and SC);

03040105 (Yadkin River: NC and SC);

03040201 (Yadkin River: NC and SC);

03040202 (Yadkin River: NC and SC).

c.         Each county in this State located in whole or in part of the area of the source river basin downstream from the proposed point of withdrawal.

d.         Any area in the State in a river basin for which the source river basin has been identified as a future source of water in a local water supply plan prepared pursuant to G.S. 143‑355(l).

e.         Each county in the State located in whole or in part of the receiving river basin.

(3)        By giving notice by first‑class mail or electronic mail to each of the following:

a.         The board of commissioners of each county in this State or the governing body of any county or city that is politically independent of a county in any state that is located entirely or partially within the source river basin of the proposed transfer and that also falls within, in whole or in part, the area denoted by one of the eight‑digit cataloging units listed in sub‑subdivision b. of subdivision (2) of this subsection.

b.         The board of commissioners of each county in this State or the governing body of any county or city that is politically independent of a county in any state that is located entirely or partially within the receiving river basin of the proposed transfer and that also falls within, in whole or in part, the area denoted by one of the eight‑digit cataloging units listed in sub‑subdivision b. of subdivision (2) of this subsection.

c.         The governing body of any public water supply system that withdraws water upstream or downstream from the withdrawal point of the proposed transfer.

d.         If any portion of the source or receiving river basins is located in another state, all state water management or use agencies, environmental protection agencies, and the office of the governor in that state upstream or downstream from the withdrawal point of the proposed transfer.

e.         All persons who have registered a water withdrawal or transfer from the proposed source river basin under this Part or under similar law in an another state.

f.          All persons who hold a certificate for a transfer of water from the proposed source river basin under this Part or under similar law in an another state.

g.         All persons who hold a National Pollutant Discharge Elimination System (NPDES) wastewater discharge permit for a discharge of 100,000 gallons per day or more upstream or downstream from the proposed point of withdrawal.

h.         To any other person who submits to the applicant a written request to receive all notices relating to the petition.

(d)        Environmental Documents.  The definitions set out in G.S. 113A‑9 apply to this section. The Department shall conduct a study of the environmental impacts of any proposed transfer of water for which a certificate is required under this section. The study shall meet all of the requirements set forth in G.S. 113A‑4 and rules adopted pursuant to G.S. 113A‑4. An environmental assessment shall be prepared for any petition for a certificate under this section. The determination of whether an environmental impact statement shall also be required shall be made in accordance with the provisions of Article 1 of Chapter 113A of the General Statutes; except that an environmental impact statement shall be prepared for every proposed transfer of water from one major river basin to another for which a certificate is required under this section. The applicant who petitions the Commission for a certificate under this section shall pay the cost of special studies necessary to comply with Article 1 of Chapter 113A of the General Statutes. An environmental impact statement prepared pursuant to this subsection shall include all of the following:

(1)        A comprehensive analysis of the impacts that would occur in the source river basin and the receiving river basin if the petition for a certificate is granted.

(2)        An evaluation of alternatives to the proposed interbasin transfer, including water supply sources that do not require an interbasin transfer and use of water conservation measures.

(3)        A description of measures to mitigate any adverse impacts that may arise from the proposed interbasin transfer.

(e)        Public Hearing on the Draft Environmental Document.  The Commission shall hold a public hearing on the draft environmental document for a proposed interbasin transfer after giving at least 30 days' written notice of the hearing in the Environmental Bulletin and as provided in subdivisions (2) and (3) of subsection (c) of this section. The notice shall indicate where a copy of the environmental document can be reviewed and the procedure to be followed by anyone wishing to submit written comments and questions on the environmental document. The Commission shall prepare a record of all comments and written responses to questions posed in writing. The record shall include complete copies of scientific or technical comments related to the potential impact of the interbasin transfer. The Commission shall accept written comment on the draft environmental documents for a minimum of 30 days following the last public hearing.

(f)         Determination of Adequacy of Environmental Document.  The Commission shall not act on any petition for an interbasin transfer until the Commission has determined that the environmental document is complete and adequate. A decision on the adequacy of the environmental document is subject to review in a contested case on the decision of the Commission to issue or deny a certificate under this section.

(g)        Petition.  An applicant for a certificate shall petition the Commission for the certificate. The petition shall be in writing and shall include all of the following:

(1)        A description of the facilities to be used to transfer the water, including the location and capacity of water intakes, pumps, pipelines, and other facilities.

(2)        A description of all the proposed consumptive and nonconsumptive uses of the water to be transferred.

(3)        A description of the water quality of the source river and receiving river, including information on aquatic habitat for rare, threatened, and endangered species; in‑stream flow data for segments of the source and receiving rivers that may be affected by the transfer; and any waters that are impaired pursuant to section 303(d) of the federal Clean Water Act (33 U.S.C. § 1313(d)).

(4)        A description of the water conservation measures used by the applicant at the time of the petition and any additional water conservation measures that the applicant will implement if the certificate is granted.

(5)        A description of all sources of water within the receiving river basin, including surface water impoundments, groundwater wells, reinjection storage, and purchase of water from another source within the river basin, that is a practicable alternative to the proposed transfer that would meet the applicant's water supply needs. The description of water sources shall include sources available at the time of the petition for a certificate and any planned or potential water sources.

(6)        A description of water transfers and withdrawals registered under G.S. 143‑215.22H or included in a local water supply plan prepared pursuant to G.S. 143‑355(l) from the source river basin, including transfers and withdrawals at the time of the petition for a certificate and any planned or reasonably foreseeable transfers or withdrawals by a public water system with service area located within the source river basin.

(7)        A demonstration that the proposed transfer, if added to all other transfers and withdrawals required to be registered under G.S. 143‑215.22H or included in any local water supply plan prepared by a public water system with service area located within the source basin pursuant to G.S. 143‑355(l) from the source river basin at the time of the petition for a certificate, would not reduce the amount of water available for use in the source river basin to a degree that would impair existing uses, pursuant to the antidegradation policy set out in 40 Code of Federal Regulation § 131.12 (Antidegradation Policy)(1 July 2006 Edition) and the statewide antidegradation policy adopted pursuant thereto, or existing and planned consumptive and nonconsumptive uses of the water in the source river basin. If the proposed transfer would impact a reservoir within the source river basin, the demonstration must include a finding that the transfer would not result in a water level in the reservoir that is inadequate to support existing uses of the reservoir, including recreational uses.

(8)        The applicant's future water supply needs and the present and reasonably foreseeable future water supply needs for public water systems with service area located within the source river basin. The analysis of future water supply needs shall include agricultural, recreational, and industrial uses, and electric power generation. Local water supply plans prepared pursuant to G.S. 143‑355(l) for water systems with service area located within the source river basin shall be used to evaluate the projected future water needs in the source river basin that will be met by public water systems.

(9)        The applicant's water supply plan prepared pursuant to G.S. 143‑355(l). If the applicant's water supply plan is more than two years old at the time of the petition, then the applicant shall include with the petition an updated water supply plan.

(10)      Any other information deemed necessary by the Commission for review of the proposed water transfer.

(h)        Settlement Discussions.  Upon the request of the applicant, any interested party, or the Department, or upon its own motion, the Commission may appoint a mediation officer. The mediation officer may be a member of the Commission, an employee of the Department, or a neutral third party but shall not be a hearing officer under subsections (e) or (j) of this section. The mediation officer shall make a reasonable effort to initiate settlement discussions between the applicant and all other interested parties. Evidence of statements made and conduct that occurs in a settlement discussion conducted under this subsection, whether attributable to a party, a mediation officer, or other person shall not be subject to discovery and shall be inadmissible in any subsequent proceeding on the petition for a certificate. The Commission may adopt rules to govern the conduct of the mediation process.

(i)         Draft Determination.  Within 90 days after the Commission determines that the environmental document prepared in accordance with subsection (d) of this section is adequate or the applicant submits its petition for a certificate, whichever occurs later, the Commission shall issue a draft determination on whether to grant the certificate. The draft determination shall be based on the criteria set out in this section and shall include the conditions and limitations, findings of fact, and conclusions of law that would be required in a final determination. Notice of the draft determination shall be given as provided in subsection (c) of this section.

(j)         Public Hearing on the Draft Determination.  Within 60 days of the issuance of the draft determination as provided in subsection (i) of this section, the Commission shall hold public hearings on the draft determination. At least one hearing shall be held in the affected area of the source river basin, and at least one hearing shall be held in the affected area of the receiving river basin. In determining whether more than one public hearing should be held within either the source or receiving river basins, the Commission shall consider the differing or conflicting interests that may exist within the river basins, including the interests of both upstream and downstream parties potentially affected by the proposed transfer. The public hearings shall be conducted by one or more hearing officers appointed by the Chair of the Commission. The hearing officers may be members of the Commission or employees of the Department. The Commission shall give at least 30 days' written notice of the public hearing as provided in subsection (c) of this section. The Commission shall accept written comment on the draft determination for a minimum of 30 days following the last public hearing. The Commission shall prepare a record of all comments and written responses to questions posed in writing. The record shall include complete copies of scientific or technical comments related to the potential impact of the interbasin transfer.

(k)        Final Determination: Factors to be Considered.  In determining whether a certificate may be issued for the transfer, the Commission shall specifically consider each of the following items and state in writing its findings of fact and conclusions of law with regard to each item:

(1)        The necessity and reasonableness of the amount of surface water proposed to be transferred and its proposed uses.

(2)        The present and reasonably foreseeable future detrimental effects on the source river basin, including present and future effects on public, industrial, economic, recreational, and agricultural water supply needs, wastewater assimilation, water quality, fish and wildlife habitat, electric power generation, navigation, and recreation. Local water supply plans for public water systems with service area located within the source river basin prepared pursuant to G.S. 143‑355(l) shall be used to evaluate the projected future water needs in the source river basin that will be met by public water systems. Information on projected future water needs for public water systems with service area located within the source river basin that is more recent than the local water supply plans may be used if the Commission finds the information to be reliable. The determination shall include a specific finding as to measures that are necessary or advisable to mitigate or avoid detrimental impacts on the source river basin.

(3)        The cumulative effect on the source major river basin of any water transfer or consumptive water use that, at the time the Commission considers the petition for a certificate is occurring, is authorized under this section, or is projected in any local water supply plan for public water systems with service area located within the source river basin that has been submitted to the Department in accordance with G.S. 143‑355(l).

(4)        The present and reasonably foreseeable future beneficial and detrimental effects on the receiving river basin, including present and future effects on public, industrial, economic, recreational, and agricultural water supply needs, wastewater assimilation, water quality, fish and wildlife habitat, electric power generation, navigation, and recreation. Local water supply plans prepared pursuant to G.S. 143‑355(l) that affect the receiving river basin shall be used to evaluate the projected future water needs in the receiving river basin that will be met by public water systems. Information on projected future water needs that is more recent than the local water supply plans may be used if the Commission finds the information to be reliable. The determination shall include a specific finding as to measures that are necessary or advisable to mitigate or avoid detrimental impacts on the receiving river basin.

(5)        The availability of reasonable alternatives to the proposed transfer, including the potential capacity of alternative sources of water, the potential of each alternative to reduce the amount of or avoid the proposed transfer, probable costs, and environmental impacts. In considering alternatives, the Commission is not limited to consideration of alternatives that have been proposed, studied, or considered by the applicant. The determination shall include a specific finding as to why the applicant's need for water cannot be satisfied by alternatives within the receiving basin, including unused capacity under a transfer for which a certificate is in effect or that is otherwise authorized by law at the time the applicant submits the petition. The determination shall consider the extent to which access to potential sources of surface water or groundwater within the receiving river basin is no longer available due to depletion, contamination, or the declaration of a capacity use area under Part 2 of Article 21 of Chapter 143 of the General Statutes. The determination shall consider the feasibility of the applicant's purchase of water from other water suppliers within the receiving basin and of the transfer of water from another sub‑basin within the receiving major river basin. Except in circumstances of technical or economic infeasibility or adverse environmental impact, the Commission's determination as to reasonable alternatives shall give preference to alternatives that would involve a transfer from one sub‑basin to another within the major receiving river basin over alternatives that would involve a transfer from one major river basin to another major river basin.

(6)        If applicable to the proposed project, the applicant's present and proposed use of impoundment storage capacity to store water during high‑flow periods for use during low‑flow periods and the applicant's right of withdrawal under G.S. 143‑215.44 through G.S. 143‑215.50.

(7)        If the water to be withdrawn or transferred is stored in a multipurpose reservoir constructed by the United States Army Corps of Engineers, the purposes and water storage allocations established for the reservoir at the time the reservoir was authorized by the Congress of the United States.

(8)        Whether the service area of the applicant is located in both the source river basin and the receiving river basin.

(9)        Any other facts and circumstances that are reasonably necessary to carry out the purposes of this Part.

(l)         Final Determination: Information to be Considered.  In determining whether a certificate may be issued for the transfer, the Commission shall consider all of the following sources of information:

(1)        The petition.

(2)        The environmental document prepared pursuant to subsection (d) of this section.

(3)        All oral and written comment and all accompanying materials or evidence submitted pursuant to subsections (e) and (j) of this section.

(4)        Information developed by or available to the Department on the water quality of the source river basin and the receiving river basin, including waters that are identified as impaired pursuant to section 303(d) of the federal Clean Water Act (33 U.S.C. § 1313(d)), that are subject to a total maximum daily load (TMDL) limit under subsections (d) and (e) of section 303 of the federal Clean Water Act, or that would have their assimilative capacity impaired if the certificate is issued.

(5)        Any other information that the Commission determines to be relevant and useful.

(m)       Final Determination: Burden and Standard of Proof; Specific Findings.  The Commission shall grant a certificate for a water transfer if the Commission finds that the applicant has established by a preponderance of the evidence all of the following:

(1)        The benefits of the proposed transfer outweigh the detriments of the proposed transfer. In making this determination, the Commission shall be guided by the approved environmental document and the policy set out in subsection (t) of this section.

(2)        The detriments have been or will be mitigated to the maximum degree practicable.

(3)        The amount of the transfer does not exceed the amount of the projected shortfall under the applicant's water supply plan after first taking into account all other sources of water that are available to the applicant.

(4)        There are no reasonable alternatives to the proposed transfer.

(n)        Final Determination: Certificate Conditions and Limitations.  The Commission may grant the certificate in whole or in part, or deny the certificate. The Commission may impose any conditions or limitations on a certificate that the Commission finds necessary to achieve the purposes of this Part including a limit on the period for which the certificate is valid. The conditions and limitations shall include any mitigation measures proposed by the applicant to minimize any detrimental effects within the source and receiving river basins. In addition, the certificate shall require all of the following conditions and limitations:

(1)        A water conservation plan that specifies the water conservation measures that will be implemented by the applicant in the receiving river basin to ensure the efficient use of the transferred water. Except in circumstances of technical or economic infeasibility or adverse environmental impact, the water conservation plan shall provide for the mandatory implementation of water conservation measures by the applicant that equal or exceed the most stringent water conservation plan implemented by a community water system, as defined in G.S. 143‑355(l), that withdraws water from the source river basin.

(2)        A drought management plan that specifies how the transfer shall be managed to protect the source river basin during drought conditions or other emergencies that occur within the source river basin. Except in circumstances of technical or economic infeasibility or adverse environmental impact, this drought management plan shall include mandatory reductions in the permitted amount of the transfer based on the severity and duration of a drought occurring within the source river basin and shall provide for the mandatory implementation of a drought management plan by the applicant that equals or exceeds the most stringent water conservation plan implemented by a community water system, as defined in G.S. 143‑355(l), that withdraws water from the source river basin.

(3)        The maximum amount of water that may be transferred on a daily basis, and methods or devices required to be installed and operated that measure the amount of water that is transferred.

(4)        A provision that the Commission may amend a certificate to reduce the maximum amount of water authorized to be transferred whenever it appears that an alternative source of water is available to the certificate holder from within the receiving river basin, including, but not limited to, the purchase of water from another water supplier within the receiving basin or to the transfer of water from another sub‑basin within the receiving major river basin.

(5)        A provision that the Commission shall amend the certificate to reduce the maximum amount of water authorized to be transferred if the Commission finds that the applicant's current projected water needs are significantly less than the applicant's projected water needs at the time the certificate was granted.

(6)        A requirement that the certificate holder report the quantity of water transferred during each calendar quarter. The report required by this subdivision shall be submitted to the Commission no later than 30 days after the end of the quarter.

(7)        Except as provided in this subdivision, a provision that the applicant will not resell the water that would be transferred pursuant to the certificate to another public water supply system. This limitation shall not apply in the case of a proposed resale or transfer among public water supply systems within the receiving river basin as part of an interlocal agreement or other regional water supply arrangement, provided that each participant in the interlocal agreement or regional water supply arrangement is a co‑applicant for the certificate and will be subject to all the terms, conditions, and limitations made applicable to any lead or primary applicant.

(o)        Administrative and Judicial Review.  Administrative and judicial review of a final decision by the Commission on a petition for a certificate under this section shall be governed by Chapter 150B of the General Statutes.

(p)        Certain Preexisting Transfers.  In cases where an applicant requests approval to increase a transfer that existed on 1 July 1993, the Commission may approve or disapprove only the amount of the increase. If the Commission approves the increase, the certificate shall be issued for the amount of the preexisting transfer plus any increase approved by the Commission. A certificate for a transfer approved by the Commission under G.S. 162A‑7 shall remain in effect as approved by the Commission and shall have the same effect as a certificate issued under this Part. A certificate for the increase of a preexisting transfer shall contain all of the conditions and limitations required by subsection (m) of this section.

(q)        Emergency Transfers.  In the case of water supply problems caused by drought, a pollution incident, temporary failure of a water plant, or any other temporary condition in which the public health, safety, or welfare requires a transfer of water, the Secretary of Environment and Natural Resources may grant approval for a temporary transfer. Prior to approving a temporary transfer, the Secretary shall consult with those parties listed in subdivision (3) of subsection (c) of this section that are likely to be affected by the proposed transfer. However, the Secretary shall not be required to satisfy the public notice requirements of this section or make written findings of fact and conclusions of law in approving a temporary transfer under this subsection. If the Secretary approves a temporary transfer under this subsection, the Secretary shall specify conditions to protect other water users. A temporary transfer shall not exceed six months in duration, but the approval may be renewed for a period of six months by the Secretary based on demonstrated need as set forth in this subsection.

(r)        Relationship to Federal Law.  The substantive restrictions, conditions, and limitations upon surface water transfers authorized in this section may be imposed pursuant to any federal law that permits the State to certify, restrict, or condition any new or continuing transfers or related activities licensed, relicensed, or otherwise authorized by the federal government. This section shall govern the transfer of water from one river basin to another unless preempted by federal law.

(s)        Planning Requirements.  When any transfer for which a certificate was issued under this section equals or exceeds eighty percent (80%) of the maximum amount authorized in the certificate, the applicant shall submit to the Department a detailed plan that specifies how the applicant intends to address future foreseeable water needs. If the applicant is required to have a local water supply plan, then this plan shall be an amendment to the local water supply plan required by G.S.143‑355(l). When the transfer equals or exceeds ninety percent (90%) of the maximum amount authorized in the certificate, the applicant shall begin implementation of the plan submitted to the Department.

(t)         Statement of Policy.  It is the public policy of the State to maintain, protect, and enhance water quality within North Carolina. It is the public policy of this State that the reasonably foreseeable future water needs of a public water system with its service area located primarily in the receiving river basin are subordinate to the reasonably foreseeable future water needs of a public water system with its service area located primarily in the source river basin. Further, it is the public policy of the State that the cumulative impact of transfers from a source river basin shall not result in a violation of the antidegradation policy set out in 40 Code of Federal Regulations § 131.12 (1 July 2006 Edition) and the statewide antidegradation policy adopted pursuant thereto.

(u)        Renewal of Certificate.  A petition to extend or renew a certificate shall be treated as a new petition.  (1993, c. 348, s. 1; 1997‑443, ss. 11A.119(a), 15.48(c); 1997‑524, s. 1; 1998‑168, s. 4; 2001‑474, s. 28; 2007‑484, s. 43.7C; 2007‑518, s. 3; 2008‑125, s. 1; 2008‑198, s. 11.5.)



§ 143-215.23. Short title.

Part 3.  Dam Safety Law.

§ 143‑215.23.  Short title.

This Part shall be known and may be cited as the Dam Safety Law of 1967. (1967, c. 1068, s. 1.)



§ 143-215.24. Declaration of purpose.

§ 143‑215.24.  Declaration of purpose.

It is the purpose of this Part to provide for the certification and inspection of dams in the interest of public health, safety, and welfare, in order to reduce the risk of failure of dams; to prevent injuries to persons, damage to downstream property and loss of reservoir storage; and to ensure maintenance of minimum stream flows of adequate quantity and quality below dams. (1967, c. 1068, s. 2; 1977, c. 878, s. 1; 1993, c. 394, s. 1.)



§ 143-215.25. Definitions.

§ 143‑215.25.  Definitions.

As used in this Part, unless the context otherwise requires:

(1)        "Dam" means a structure and appurtenant works erected to impound or divert water.

(2)        "Minimum stream flow" or "minimum flow" means a stream flow of a quantity and quality sufficient in the judgment of the Department to meet and maintain stream classifications and water quality standards established by the Department under G.S. 143‑214.1 and applicable to the waters affected by the project under consideration, and to maintain aquatic habitat in the length of the stream that is affected. (1967, c. 1068, s. 3; 1973, c. 1262,  ss. 23, 38; 1977, c. 771, s. 4; c. 878, ss. 2, 4; 1983, c. 306; 1987, c. 827, ss. 154, 175; 1993, c. 394, s. 2.)



§ 143-215.25A. Exempt dams.

§ 143‑215.25A.  Exempt dams.

(a)        Except as otherwise provided in this Part, this Part does not apply to any dam:

(1)        Constructed by the United States Army Corps of Engineers, the Tennessee Valley Authority, or another agency of the United States government, when the agency designed or approved plans for the dam and supervised its construction.

(2)        Constructed with financial assistance from the United States Soil Conservation Service, when that agency designed or approved plans for the dam and supervised its construction.

(3)        Licensed by the Federal Energy Regulatory Commission, or for which a license application is pending with the Federal Energy Regulatory Commission.

(4)        For use in connection with electric generating facilities regulated by the Nuclear Regulatory Commission.

(5)        Under a single private ownership that provides protection only to land or other property under the same ownership and that does not pose a threat to human life or property below the dam.

(6)        That is less than 15 feet in height or that has an impoundment capacity of less than 10 acre‑feet, unless the Department determines that failure of the dam could result in loss of human life or significant damage to property below the dam.

(b)        The exemption from this Part for a dam described in subdivisions (1) and (2) of subsection (a) of this section does not apply after the supervising federal agency relinquishes authority for the operation and maintenance of the dam to a local entity.  (1993, c. 394, s. 3; 2009‑390, s. 3(a).)



§ 143-215.26. Construction of dams.

§ 143‑215.26.  Construction of dams.

(a)        No person shall begin the construction of any dam until at least 10 days after filing with the Department a statement concerning its height, impoundment capacity, purpose, location and other information required by the Department. A person who constructs a dam, including a dam that is otherwise exempt from this Part under subdivisions (4) or (5) of G.S. 143‑215.25A(a), shall comply with the malaria control requirements of the Department. If on the basis of this information the Department is of the opinion that the proposed dam is not exempt from the provisions of this Part, it shall so notify the applicant, and construction shall not be commenced until a full application is filed by the applicant and approved as provided by G.S. 143‑215.29. The Department may also require of applicants so notified the filing of any additional information it deems necessary, including, but not limited to, streamflow and rainfall data, maps, plans and specifications. Every applicant for approval of a dam subject to the provisions of this Part shall also file with the Department the certificate of an engineer legally qualified in this State. The certificate shall state that the person who files the certificate is responsible for the design of the dam and that the design is safe and adequate.

(b)        The Department shall send a copy of each completed application to the State Health Director, the Wildlife Resources Commission, the Department of Transportation, and other State and local agencies it considers appropriate for review and comment. (1967, c. 1068, s. 4; 1973, c. 476, s. 128; c. 507, s. 5; c. 1262, s. 23; 1987, c. 827, s. 176; 1989, c. 727, s. 163; 1993, c. 394, s. 4; 1995, c. 509, s. 80.)



§ 143-215.27. Repair, alteration, or removal of dam.

§ 143‑215.27.  Repair, alteration, or removal of dam.

(a)        Before commencing the repair, alteration or removal of a dam, application shall be made for written approval by the Department, except as otherwise provided by this Part. The application shall state the name and address of the applicant, shall adequately detail the changes it proposes to effect and shall be accompanied by maps, plans and specifications setting forth such details and dimensions as the Department requires. The Department may waive any such requirements. The application shall give such other information concerning the dam and reservoir required by the Department, such information concerning the safety of any change as it may require, and shall state the proposed time of commencement and completion of the work. When an application has been completed it may be referred by the Department for agency review and report, as provided by subsection (b) of G.S. 143‑215.26 in the case of original construction.

(b)        When repairs are necessary to safeguard life and property they may be started immediately but the Department shall be notified forthwith of the proposed repairs and of the work under way, and they shall be made to conform to its orders. (1967, c. 1068, s. 5; 1979, c. 55, s. 1.)



§ 143-215.28. Action by Commission upon applications.

§ 143‑215.28.  Action by Commission upon applications.

(a)        Following receipt of agency comments the Commission shall approve, disapprove, or approve subject to conditions necessary to ensure safety and to satisfy minimum stream flow requirements, all applications made pursuant to this Part.

(b)        A defective application shall not be rejected but notice of the defects shall be sent to the applicant by registered mail. If the applicant fails to file a perfected application within 30 days the original shall be canceled unless further time is allowed.

(c)        If the Commission disapproves an application, one copy shall be returned with a statement of its objections. If an application is approved, the approval shall be attached thereto, and a copy returned by registered mail. Approval shall be granted under terms, conditions and limitations which the Commission deems necessary to safeguard life and property.

(d)        Construction shall be commenced within one year after the date of approval of the application or such approval is void. The Commission upon written application and good cause shown may extend the time for commencing construction. Notice by registered mail shall be given the Commission at least 10 days before construction is commenced. (1967, c. 1068, s. 6; 1973, c. 1262, s. 23; 1987, c. 827, s. 154.)



§ 143-215.28A. Application fees.

§ 143‑215.28A.  Application fees.

(a)        In accordance with G.S. 143‑215.3(a)(1a), the Commission may establish a fee schedule for processing applications for approvals of construction or removal of dams issued under this Part.  In establishing the fee schedule, the Commission shall consider the administrative and personnel costs incurred by the Department for processing the applications and for related compliance activities.  The total amount of fees collected in any fiscal year may not exceed one‑third of the total personnel and administrative costs incurred by the Department for processing the applications and for related compliance activities in the prior fiscal year.  An approval fee may not exceed the larger of two hundred dollars ($200.00) or two percent (2%) of the actual cost of construction or removal of the applicable dam.  The provisions of G.S. 143‑215.3(a)(1b) do not apply to these fees.

(b)        The Dam Safety Account is established as a nonreverting account within the Department.  Fees collected under this section shall be credited to the Account and shall be applied to the costs of administering this Part. (1989 (Reg. Sess., 1990), c. 976, s. 1; 1991 (Reg. Sess., 1992), c. 1039, s. 15; 1993, c. 394, s. 5.)



§ 143-215.29. Supervision by qualified engineers; reports and modification during work.

§ 143‑215.29.  Supervision by qualified engineers; reports and modification during work.

(a)        Any project for which the Commission's approval is required under G.S. 143‑215.26, 143‑215.27, and 143‑215.28, and any project undertaken pursuant to an order of the Commission issued pursuant to this section or G.S. 143‑215.32 shall be designed and supervised by an engineer legally qualified in the State of North Carolina.

(b)        During the construction, enlargement, repair, alteration or removal of a dam, the Commission may require such progress reports from the supervising engineer as it deems necessary.

(c)        If during construction, reconstruction, repair, alteration or enlargement of any dam, the Commission finds the work is not being done in accordance with the provisions of the approval and the approved plans and specifications, it shall give written notice by registered mail or personal service to the person who received the approval and to the person in charge of construction at the dam. The notice shall state the particulars in which compliance has not been made, and shall order immediate compliance with the terms of the approval, and the approved plans and specifications. The Commission may order that no further construction work be undertaken until such compliance has been effected and approved by the Commission. A failure to comply with the approval and the approved plans and specifications shall render the approval revocable unless compliance is made after notice as provided in this section. (1967, c. 1068, s. 7; 1973, c. 1262, s. 23; 1977, c. 878, s. 5; 1987, c. 827, s. 154.)



§ 143-215.30. Notice of completion; certification of final approval.

§ 143‑215.30.  Notice of completion; certification of final approval.

(a)        Immediately upon completion, enlargement, repair, alteration or removal of a dam, notice of completion shall be given the Commission. As soon as possible thereafter supplementary drawings or descriptive matter showing or describing the dam as actually constructed shall be filed with the Department in such detail as the Commission may require.

(b)        When an existing dam is enlarged, the supplementary drawings and descriptive matter need apply only to the new work.

(c)        The completed work shall be inspected by the supervising engineers, and upon finding that the work has been done as required and that the dam is safe and satisfies minimum streamflow requirements, they shall file with the Department a certificate that the work has been completed in accordance with approved design, plans, specifications and other requirements. Unless the Commission has reason to believe that the dam is unsafe or is not in compliance with any applicable rule or law, the Commission shall grant final approval of the work in accordance with the certificate, subject to such terms as it deems necessary for the protection of life and property.

(d)        Pending issuance of the Commission's final approval, the dam shall not be used except on written consent of the Commission, subject to conditions it may impose. (1967, c. 1068, s. 8; 1973, c. 1262, s. 23; 1987, c. 827, ss. 154, 177.)



§ 143-215.31. Supervision over maintenance and operation of dams.

§ 143‑215.31.  Supervision over maintenance and operation of dams.

(a)        The Commission shall have jurisdiction and supervision over the maintenance and operation of dams to safeguard life and property and to satisfy minimum streamflow requirements. The Commission may adopt standards for the maintenance and operation of dams as may be necessary for the purposes of this Part. The Commission may vary the standards applicable to various dams, giving due consideration to the minimum flow requirements of the stream, the type and location of the structure, the hazards to which it may be exposed, and the peril of life and property in the event of failure of a dam to perform its function.

(b)        The Department, consistent with rules adopted by the Commission, may impose any condition or requirement in orders and written approvals issued under this Part that is necessary to ensure that stream classifications, water quality standards, and aquatic habitat requirements are met and maintained, including conditions and requirements relating to the release or discharge of designated flows from dams, the location and design of water intakes and outlets, the amount and timing of the withdrawal of water from a reservoir, and the construction of submerged weirs or other devices intended to maintain minimum streamflows.

The Commission shall adopt rules that specify the minimum streamflow in the length of the stream affected.

(c)        The minimum streamflow in the length of the stream affected by a dam that is operated by a small power producer, as defined in G.S. 62‑3(27a), that diverts water from 4,000 feet or less of the natural streambed and where the water is returned to the same stream shall be:

(1)        The minimum average flow for a period of seven consecutive days that would have an average occurrence of once in 10 years in the absence of the dam, or ten percent (10%) of the average annual flow of the stream in the absence of the dam, whichever is less, if prior to 1 January 1995 the small power producer was either licensed by the Federal Energy Regulatory Commission or held a certificate of public convenience and necessity issued by the North Carolina Utilities Commission.

(2)        The minimum average flow for a period of seven consecutive days that would have an average occurrence of once in 10 years in the absence of the dam, or ten percent (10%) of the average annual flow of the stream in the absence of the dam, whichever is greater, if subdivision (1) of this subsection does not apply.

(3)        To protect the habitat of the Cape Fear Shiner and other aquatic species, 28 cubic feet per second for any dam that diverts water from 2,500 feet or more of the natural streambed of any stream on which six or more dams operated by small power producers were located on 1 January 1995, notwithstanding subdivisions (1) and (2) of this subsection.

(d)        Subsection (c) of this section establishes the policy of this State with respect to minimum streamflows in the length of the stream affected by a dam that is operated by a small power producer, as defined in G.S. 62‑3(27a), that diverts water from 4,000 feet or less of the natural streambed and where the water is returned to the same stream, whether the dam is subject to or exempt from this Part. In its comments and recommendations to the Federal Energy Regulatory Commission regarding the minimum streamflow in the length of the stream affected by a dam that is operated by a small power producer, as defined in G.S. 62‑3(27a), that diverts water from 4,000 feet or less of the natural streambed and where the water is returned to the same stream, the Commission and the Department shall not advocate or recommend a minimum streamflow that exceeds the minimum streamflow that would be required under subsection (c) of this section.

(e)        The minimum streamflow in the length of the stream affected by a dam to which subsections (c) and (d) of this section do not apply shall be established as provided in subsection (b) of this section. Subsections (c) and (d) of this section do not apply if the length of the stream affected:

(1)        Receives a discharge of waste from a treatment works for which a permit is required under Part 1 of this Article; or

(2)        Includes any part of a river or stream segment that:

a.         Is designated as a component of the State Natural and Scenic Rivers System by G.S. 113A‑35.1 or G.S. 113A‑35.2.

b.         Is designated as a component of the national Wild and Scenic Rivers System by 16 U.S.C. § 1273 and 1274. (1967, c. 1068, s. 9; 1973, c. 1262, s. 23; 1987, c. 827, s. 154; 1993, c. 394, s. 6; c. 553, s. 80; 1995, c. 184, s. 1; c. 439, s. 1.)



§ 143-215.32. Inspection of dams.

§ 143‑215.32.  Inspection of dams.

(a)        The Department may at any time inspect any dam, including a dam that is otherwise exempt from this Part, upon receipt of a written request of any affected person or agency, or upon a motion of the Environmental Management Commission.  Within the limits of available funds the Department shall endeavor to provide for inspection of all dams at intervals of approximately five years.

(b)        If the Department upon inspection finds that any dam is not sufficiently strong, is not maintained in good repair or operating condition, is dangerous to life or property, or does not satisfy minimum streamflow requirements, the Department shall present its findings to the Commission and the Commission may issue an order directing the owner or owners of the dam to make at his or her expense maintenance, alterations, repairs, reconstruction, change in construction or location, or removal as may be deemed necessary by the Commission within a time limited by the order, not less than 90 days from the date of issuance of each order, except in the case of extreme danger to the safety of life or property, as provided by subsection (c) of this section.

(c)        If at any time the condition of any dam becomes so dangerous to the safety of life or property, in the opinion of the Environmental Management Commission, as not to permit sufficient time for issuance of an order in the manner provided by subsection (b) of this section, the Environmental Management Commission may immediately take such measures as may be essential to provide emergency protection to life and property, including the lowering of the level of a reservoir by releasing water impounded or the destruction in whole or in part of the dam or reservoir.  The Environmental Management Commission may recover the costs of such measures from the owner or owners by appropriate legal action.

(d)        An order issued under this Part shall be served on the owner of the dam as provided in G.S. 1A‑1, Rule 4. (1967, c. 1068, s. 10; 1973, c. 1262, s. 23; 1977, c. 878, s. 3; 1987, c. 827, s. 154; 1993, c. 394, s. 7.)



§ 143-215.33. Administrative hearing.

§ 143‑215.33.  Administrative hearing.

A person to whom a decision or a dam safety order is issued under this Part may contest the decision or order by filing a contested case petition in accordance with G.S. 150B‑23.  A person to whom a decision is issued must file a contested case petition within 30 days after the decision is mailed to that person.  A person to whom a dam safety order is issued must file a contested case petition within 10 days after the order is served. (1967, c. 1068, s. 11; 1973, c. 1262, s. 23; 1975, c. 842, s. 4; 1977, c. 878, s. 6; 1979, c. 55, s. 2; 1987, c. 827, s. 178, 1993, c. 394, s. 8.)



§ 143-215.34. Investigations by Department; employment of consultants.

§ 143‑215.34.  Investigations by Department; employment of consultants.

The Department shall make such investigations and assemble such data as it deems necessary for a proper review and study of the design and construction of dams, reservoirs and appurtenances, and for such purposes may enter upon private property. The Department may employ or make such agreements with geologists, engineers, or other expert consultants and such assistants as it deems necessary to carry out the provisions of this Part. (1967, c. 1068, s. 12; 1973, c. 1262, s. 23; 1987, c. 827, s. 179.)



§ 143-215.35. Liability for damages.

§ 143‑215.35.  Liability for damages.

No action shall be brought against the State of North Carolina, the Department, or the Commission or any agent of the Commission or any employee of the State or the Department for damages sustained through the partial or total failure of any dam or its maintenance by reason of any supervision or other action taken pursuant to or under this Part. Nothing in this Part shall relieve an owner or operator of a dam from the legal duties, obligations and liabilities arising from such ownership or operation. (1967, c. 1068, s. 13; 1973, c. 1262, s. 23; 1987, 827, s. 154.)



§ 143-215.36. Enforcement procedures.

§ 143‑215.36.  Enforcement procedures.

(a)        Criminal Penalties.  Any person who shall be adjudged to have violated this Article shall be guilty of a Class 3 misdemeanor and shall only be liable to a penalty of not less than one hundred dollars ($100.00) nor more than one thousand dollars ($1,000) for each violation. In addition, if any person is adjudged to have committed such violation willfully, the court may determine that each day during which such violation continued constitutes a separate violation subject to the foregoing penalty.

(b)        Civil Penalties.  (1) The Secretary may assess a civil penalty of not less than one hundred dollars ($100.00) nor more than five hundred dollars ($500.00) against any person who violates any provisions of this Part, a rule implementing this Part, or an order issued under this Part.

(2)        If any action or failure to act for which a penalty may be assessed under this Part is willful, the Secretary may assess a penalty not to exceed five hundred dollars ($500.00) per day for each day of violation.

(3)        In determining the amount of the penalty, the Secretary shall consider the factors set out in G.S. 143B‑282.1(b). The procedures set out in G.S. 143B‑282.1 shall apply to civil penalty assessments that are presented to the Commission for final agency decision.

(4)        The Secretary shall notify any person assessed a civil penalty of the assessment and the specific reasons therefor by registered or certified mail, or by any means authorized by G.S. 1A‑1, Rule 4. Contested case petitions shall be filed in accordance with G.S. 150B‑23 within 30 days of receipt of the notice of assessment.

(5)        Requests for remission of civil penalties shall be filed with the Secretary. Remission requests shall not be considered unless made within 30 days of receipt of the notice of assessment. Remission requests must be accompanied by a waiver of the right to a contested case hearing pursuant to Chapter 150B and a stipulation of the facts on which the assessment was based. Consistent with the limitations in G.S. 143B‑282.1(c) and G.S. 143‑282.1(d), remission requests may be resolved by the Secretary and the violator. If the Secretary and the violator are unable to resolve the request, the Secretary shall deliver remission requests and his recommended action to the Committee on Civil Penalty Remissions of the Environmental Management Commission appointed pursuant to G.S. 143B‑282.1(c).

(6)        If any civil penalty has not been paid within 30 days after notice of assessment has been served on the violator, the Secretary shall request the Attorney General to institute a civil action in the Superior Court of any county in which the violator resides or has his or its principal place of business to recover the amount of the assessment, unless the violator contests the assessment as provided in subdivision (4) of this subsection. If any civil penalty has not been paid within 30 days after the final agency decision or court order has been served on the violator, the Secretary shall request the Attorney General to institute a civil action in the Superior Court of any county in which the violator resides or has his or its principal place of business to recover the amount of the assessment. A civil action shall be filed within three years of the date the final agency decision was served on the violator.

(7)        The Secretary may delegate his powers and duties under this section to the Director of the Division of Land Resources of the Department.

(8)        The clear proceeds of civil penalties assessed pursuant to this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(c)        Injunctive Relief.  Upon violation of any of the provisions of this Part, a rule implementing this Part, or an order issued under this Part, the Secretary may, either before or after the institution of proceedings for the collection of the penalty imposed by this Part for such violations, request the Attorney General to institute a civil action in the superior court of the county or counties where the violation occurred in the name of the State upon the relation of the Department for injunctive relief to restrain the violation or require corrective action, and for such other or further relief in the premises as said court shall deem proper. Neither the institution of the action nor any of the proceedings thereon shall relieve any party to such proceedings from the penalty prescribed by this Part for any violation of the same. (1967, c. 1068, s. 14; 1973, c. 1262, s. 23; 1975, c. 842, s. 3; 1977, c. 771, s. 4; 1987, c. 827, ss. 154, 180; 1989 (Reg. Sess., 1990), c. 1036, s. 5; 1991, c. 342, ss. 10, 11; 1993, c. 394, s. 9; c. 539, s. 1021; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑215, s. 65.)



§ 143-215.37. Rights of investigation, entry, access, and inspection.

§ 143‑215.37.  Rights of investigation, entry, access, and inspection.

The Commission shall have the right to direct the conduct of such investigations as it may reasonably deem necessary to carry out its duties prescribed in this Part, and the Department shall have the right to conduct such investigations, and for this purpose the employees of the Department and agents of the Commission have the right to enter at reasonable times on any property, public or private, for the purpose of investigating the condition, construction, or operation of any dam or associated equipment facility or property, and to require written statements or the filing of reports under oath, with respect to pertinent questions relating to the construction or operation of any dam: Provided, that no person shall be required to disclose any secret formula, processes or methods used in any manufacturing operation or any confidential information concerning business activities carried on by him or under his supervision. No person shall refuse entry or access to any authorized representative of the Commission or Department who requests entry for purposes of inspection, and who presents appropriate credentials, nor shall any person obstruct, hamper or interfere with any such representative while in the process of carrying out his official duties. (1967, c. 1068, s. 15; 1973, c. 1262, s. 23.)



§ 143-215.38. Short title.

Part 4. Federal Water Resources Development Projects.

§ 143‑215.38.  Short title.

This Part shall be known as and may be cited as the Federal Water Resources Development Law of 1969. (1969, cc. 724, 968.)



§ 143-215.39. Public policy.

§ 143‑215.39.  Public policy.

It is hereby declared the public policy of the State of North Carolina to encourage development of such river and harbor, flood control and other similar civil works projects as will accrue to the general or special benefit of any county or municipality of North Carolina or to any region of the State. To this end, it is also hereby declared that within the meaning of the North Carolina Constitution expenditures for such projects and obligations incurred for such projects are for public purposes, that county and municipal and other  local government expenditures and obligations incurred therefor are necessary expenses, and that county expenditures therefor are for special purposes for which the special approval of the General Assembly is hereby given. (1969, cc. 724, 968.)



§ 143-215.40. Resolutions and ordinances assuring local cooperation.

§ 143‑215.40.  Resolutions and ordinances assuring local cooperation.

(a)        The boards of commissioners of the several counties, in behalf of their respective counties, the governing bodies of the several municipalities, in behalf of their respective municipalities, the governing bodies of any other local government units, in behalf of their units, and the North Carolina Environmental Management Commission, in behalf of the State of North Carolina, subject to the approval of the Governor, are hereby authorized to adopt such resolutions or ordinances as may be required giving assurances to any appropriate agency of the United States government for the fulfillment of the required items of local cooperation as expressed in acts of Congress or congressional documents, as conditions precedent to the accomplishment of river and harbor, flood control or other such civil works projects, when it shall appear, and is determined by such board or governing body that any such project will accrue to the general or special benefit of such county or municipality or to a region of the State. In each case where the subject of such local cooperation requirements comes before a board of county commissioners or the governing body of any municipality or other local unit a copy of its final action, whether it be favorable or unfavorable, shall be sent to the Secretary of Environment and Natural Resources for the information of the Governor.

(b)        Within the meaning of this Part, a "local government unit" means any local subdivision or unit of government or local public corporate entity (other than a county or municipality), including any manner of special district or public authority. (1969, cc. 724, 968; 1973, c. 1262, s. 23; 1977, c. 771, s. 4; 1983, c. 717, s. 69; 1985 (Reg. Sess., 1986), c. 955, ss. 91, 92; 1989, c. 727, s. 218(108); 1997‑443, s. 11A.119(a); 2006‑203, s. 89.)



§ 143-215.41. Items of cooperation to which localities and the State may bind themselves.

§ 143‑215.41.  Items of cooperation to which localities and the State may bind themselves.

Such resolutions and ordinances may irrevocably bind such county, municipality, other local unit, or the State of North Carolina, acting through the Commission, to the following when included as requirements of local cooperation for a federal water resources development project:

(1)        To provide, without cost to the United States, all lands, easements, and rights‑of‑way required for construction and subsequent maintenance of the project and for aids to navigation, if required, upon the request of the Chief of Engineers, or other official to be required in the general public interest for initial and subsequent disposal of spoil, and also necessary retaining dikes, bulkheads, and embankments therefor, or the costs of such retaining works;

(2)        To hold and save the United States free from damages due to the construction works and subsequent maintenance of the project;

(3)        To provide firm assurances that riverside terminal and transfer facilities will be constructed at the upper limit of the modified project to permit transfer of commodities from or to plants and barges;

(4)        To provide and maintain, without cost to the United States, depths in berthing areas and local access channels serving the terminals commensurate with depths provided in related project areas;

(5)        To accomplish, without cost to the United States, such alterations, if any, as required in sewer, water supply, drainage, electrical power lines, and other utility facilities, as well as their maintenance;

(6)        To provide, without cost to the United States, all lands, easements, rights‑of‑way, utility relocations and alterations, and, with the concurrence and under the direction of the Board of Transportation, highway or highway bridge construction and alterations necessary for project construction;

(7)        To adjust all claims concerning water rights;

(8)        To maintain and operate the project after completion, without cost to the United States, in accordance with regulations prescribed by the Secretary of the Army or other responsible federal official, board, or agency;

(9)        To provide a cash contribution for project costs assigned to project features other than flood control;

(10)      To prevent future encroachment which might interfere with proper functioning of the project for flood control;

(11)      To provide or satisfy any other items or conditions of local cooperation as stipulated in the congressional or other federal document covering the particular project involved.

This section shall not be interpreted as limiting but as descriptive of the items of local cooperation, the accomplishment of which counties, municipalities and the State are herein authorized to irrevocably bind themselves; it being intended to authorize counties, municipalities and the Commission in behalf of the State to comply fully and completely with all of the items of local cooperation as contemplated by Congress and as stipulated in the congressional acts or documents concerned, or project reports by the Army Chief of Engineers, the Administrator of the Soil Conservation Service, the Board of Directors of the Tennessee Valley Authority, or  other responsible federal official, board or agency. (1969, cc. 724, 968; 1973, c. 507, s. 5; c. 1262, s. 23; c. 1446, s. 14; 1987, c. 827, s. 154.)



§ 143-215.42. Acquisition of lands.

§ 143‑215.42.  Acquisition of lands.

(a)        For the purpose of complying with the terms of local cooperation as specified in this Part, and as stipulated in the congressional document covering the particular project involved, any county, municipality, other local government unit or the State of North Carolina, acting on behalf of the Commission, may acquire the necessary lands, or interest in lands, by lease, purchase, gift or condemnation. A municipality, county or other local government unit may acquire such lands by any of the aforesaid means outside as well as inside its territorial boundaries, if the local governing body finds that substantial benefits will accrue to property inside such territorial boundaries as a result of such acquisition.

(b)        The power of condemnation herein granted to counties, municipalities and other local government units may be exercised only after:

(1)        The municipality, county or other local unit makes application  to the Commission, identifying the land sought to be condemned and stating the purposes for which said land is needed; and

(2)        The Commission finds that the land is sought to be acquired for a proper purpose within the intent of this Part. The findings of the Commission will be conclusive in the absence of fraud, notwithstanding any other provision of law.

(c)        The Department shall certify copies of the Commission's findings to the applicant municipality, county, or other local unit, and to the clerk of superior court of the county or counties wherein any of the land sought to be condemned lies for recordation in the special proceedings thereof.

(d)        For purposes of this section:

(1)        The term "interest in land" means any land, right‑of‑way, rights of access, privilege, easement, or other interest in or relating to land. Said "interest in land" does not include an interest in land which is held or used in whole or in part for a public water supply, unless such "interest in land" is not necessary or essential for such uses or purposes.

(2)        A "description" of land shall be sufficient if the boundaries of the land are described in such a way as to convey an intelligent understanding of the location of the land. In the discretion of the applicant, boundaries may be described by any of the following methods or by any combination thereof: by reference to a map; by metes and bounds; by general description referring to natural boundaries, or to boundaries of existing political subdivisions or municipalities, or to boundaries of particular tracts or parcels of land.

(e)        The procedure in all condemnation proceedings pursuant to this section shall conform as nearly as possible to the procedure provided in Article 3 of Chapter 40A of the General Statutes.

(f)         Interests in land acquired pursuant to this section may be used in such manner and for such purpose as the condemning authority deems best. If the local government unit so determines, such lands may be sold, leased, or rented, subject to the prior approval of the Commission. The State may sell, lease or rent any lands acquired by it, and if the Commission is participating with any local government unit or units in a water resources project under this Article, may convey such lands or interests to the unit or units as a part of its participation therein.

(g)        This section is intended to confer supplementary and additional authority, and not to confer exclusive authority nor to impose cumulative requirements. If a municipality, county or other local government unit is authorized to acquire lands or interests in lands by some other law (such as by General Statutes Chapter 139, 153A, 160A, or 162A) as well as by this section, compliance with the requirements of this section or the requirements of such other law will be sufficient.

(h)        This section shall not authorize acquisition by condemnation of interests in land within the boundaries of any project to be constructed by the Tennessee Valley Authority, its agents or subdivision or any project licensed by the Federal Power Commission or interests in land owned or held for use by a public utility, as defined in G.S. 62‑3. No commission created pursuant to G.S. 158‑8 shall condemn or acquire any property to be used by the Tennessee Valley Authority, its agents or subdivision. (1969, cc. 724, 968; 1973, c. 621, ss. 2‑4; c. 1262, s. 23; 1977, c. 771, s. 4; 1987, c. 827, ss. 154, 181.)



§ 143-215.43. Additional powers.

§ 143‑215.43.  Additional powers.

For the purpose of complying with requirements of local cooperation as described in this Part, county and municipal governing bodies shall also have the power to accept funds, and to use general tax funds for necessary project purposes, including project maintenance. (1969, cc. 724, 968.)



§ 143-215.44. Right of withdrawal.

Part 5. Right of Withdrawal of Impounded Water.

§ 143‑215.44.  Right of withdrawal.

(a)        A person who lawfully impounds water for the purpose of withdrawal shall have a right of withdrawal of excess volume of water attributable to the impoundment. Within the meaning of this subsection, the word "purpose" shall include one of several purposes in a multiple purpose impoundment.

(b)        A "right of withdrawal," within the meaning of this Part, is an interest which establishes a right to withdraw an excess volume of water superior to other interests in the water.

(c)        "Excess volume of water," within the meaning of this Part, is that volume which may be withdrawn from an impoundment or from a watercourse below the impoundment without foreseeably reducing the rate of flow of a watercourse below that which would obtain in that watercourse if the impoundment did not exist.

(d)        "Impound," within the meaning of this Part, shall include but is not limited to financial contributions or the assurance of financial contributions in the construction or operation of an impoundment.

(e)        Repealed by Session Laws 1987, c. 827, s. 182. (1971, c. 111, s. 1; 1987, c. 827, s. 182.)



§ 143-215.45. Transfer of right of withdrawal.

§ 143‑215.45.  Transfer of right of withdrawal.

A person with a right of withdrawal may assign or transfer it in whole or in part to another, subject to those rights of reassignment or transfer by the State specified in G.S. 143‑354(a)(11).  A person who has a right of withdrawal of excess volume of water by virtue of an assignment or transfer has an interest in water superior to other interests only to the extent that his withdrawal is in accordance with the terms of the assignment or transfer. (1971, c. 111, s. 1; 1991, c. 342, s. 12.)



§ 143-215.46. Exercise of right of withdrawal.

§ 143‑215.46.  Exercise of right of withdrawal.

A person may exercise right of withdrawal by withdrawing directly from the impoundment, from a watercourse below the impoundment, or from both; provided, however, that the exercise of the right of withdrawal shall not require any person other than the holder of said right to incur additional capital expenditures in order to enable the holder of said right to withdraw any excess volume of water from a watercourse below the impoundment. (1971, c. 111, s. 1.)



§ 143-215.47. Effect of right of withdrawal on discharges of water.

§ 143‑215.47.  Effect of right of withdrawal on discharges of water.

Neither a right of withdrawal nor any assignment or transfer of said right may be asserted in defense against a claim that the method of releasing or discharging water is improper, that the quality of water has been impaired by the withdrawal or release of the water or by its return to the stream following its use, that water has been diverted without authority from the basin from which it was withdrawn, or that water resulting from augmentation of the natural streamflow to control water quality has been withdrawn. (1971, c. 111, s. 1.)



§ 143-215.48. Determining streamflows.

§ 143‑215.48.  Determining streamflows.

(a)        In litigation in which the rate of flow of water that would exist in the absence of an impoundment is in issue, that rate shall be deemed to be the minimum average flow for a period of seven consecutive days that have an average recurrence of once in 10 years unless a party to the litigation introduces a calculation that more closely approximates the actual rate. A determination made by the Commission (i) of either that minimum average flow, or (ii) that adopts a calculation that more closely approximates the actual rate of flow, and introduced by one of the parties to the litigation, shall be prima facie correct.

(b)        The Commission is authorized to make the determinations specified in subsection (a) of this section and to require the submission of such reports and such inspections as are necessary to permit those determinations. (1971, c. 111, s. 1; 1973, c. 1262, s. 23; 1987, c. 827, s. 154.)



§ 143-215.49. Right of withdrawal for use in community water supply.

§ 143‑215.49.  Right of withdrawal for use in community water supply.

A person operating a municipal, county, community or other local water distribution or supply system and having a right of withdrawal may assert that right when its withdrawal is for use in any such water system as well as in other circumstances. (1971, c. 111, s. 1.)



§ 143-215.50. Interpretation with other statutes.

§ 143‑215.50.  Interpretation with other statutes.

Whether rights of withdrawal shall have effect in a capacity use area declared by the Commission under the Water Use Act of 1967 shall be in the discretion of the Commission. This Part shall be subject to the provisions of the Water and Air Resources Act, and the Dam Safety Law of 1967. (1971, c. 111, s. 1; 1973, c. 1262, s. 23; 1987, c. 827, s. 154.)



§ 143-215.51. Purposes.

Part 6.  Floodway Regulation.

§ 143‑215.51.  Purposes.

The purposes of this Part are to:

(1)        Minimize the extent of floods by preventing obstructions that inhibit water flow and increase flood height and damage.

(2)        Prevent and minimize loss of life, injuries, property damage, and other losses in flood hazard areas.

(3)        Promote the public health, safety, and welfare of citizens of North Carolina in flood hazard areas. (1971, c. 1167, s. 3; 1973, c. 621, s. 5; 2000‑150, s. 1.)



§ 143-215.52. Definitions.

§ 143‑215.52.  Definitions.

(a)        As used in this Part:

(1)        "Artificial obstruction" means any obstruction to the flow of water in a stream that is not a natural obstruction, including any that, while not a significant obstruction in itself, is capable of accumulating debris and thereby reducing the flood‑carrying capacity of the stream.

(1a)      "Base flood" or "100‑year flood" means a flood that has a one percent (1%) chance of being equaled or exceeded in any given year. The term "base flood" is used in the National Flood Insurance Program to indicate the minimum level of flooding to be addressed by a community in its floodplain management regulations.

(1b)      "Base floodplain" or "100‑year floodplain" means that area subject to a one percent (1%) or greater chance of flooding in any given year, as shown on the current floodplain maps prepared pursuant to the National Flood Insurance Program or approved by the Department.

(1c)      "Department" means the Department of Crime Control and Public Safety.

(1d)      "Flood hazard area" means the area designated by a local government, pursuant to this Part, as an area where development must be regulated to prevent damage from flooding. The flood hazard area must include and may exceed the base floodplain.

(2)        Repealed by Session Laws 2000, c. 150, s. 1.

(3)        "Local government" means any county or city, as defined in G.S. 160A‑1.

(3a)      "Lowest floor", when used in reference to a structure, means the lowest enclosed area, including a basement, of the structure. An unfinished or flood resistant enclosed area, other than a basement, that is usable solely for parking vehicles, building access, or storage is not a lowest floor.

(4)        "Natural obstruction" includes any rock, tree, gravel, or other natural matter that is an obstruction and has been located within the 100‑year floodplain by a nonhuman cause.

(4b)      "Secretary" means the Secretary of Crime Control and Public Safety.

(5)        "Stream" means a watercourse that collects surface runoff from an area of one square mile or greater.

(6)        "Structure" means a walled or roofed building, including a mobile home and a gas or liquid storage tank.

(b)        As used in this Part, the terms "artificial obstruction" and "structure" do not include any of the following:

(1)        An electric generation, distribution, or transmission facility.

(2)        A gas pipeline or gas transmission or distribution facility, including a compressor station or related facility.

(3)        A water treatment or distribution facility, including a pump station.

(4)        A wastewater collection or treatment facility, including a lift station.

(5)        Processing equipment used in connection with a mining operation. (1971, c. 1167, s. 3; 2000‑150, s. 1.)



§ 143-215.53: Repealed by Session Laws 2000-150, s. 1.

§ 143‑215.53:  Repealed by Session Laws 2000‑150, s.  1.



§ 143-215.54. Regulation of flood hazard areas; prohibited uses.

§ 143‑215.54.  Regulation of flood hazard areas; prohibited uses.

(a)        A local government may adopt ordinances to regulate uses in flood hazard areas and grant permits for the use of flood hazard areas that are consistent with the requirements of this Part.

(b)        The following uses may be made of flood hazard areas without a permit issued under this Part, provided that these uses comply with local land‑use ordinances and any other applicable laws or regulations:

(1)        General farming, pasture, outdoor plant nurseries, horticulture, forestry, mining, wildlife sanctuary, game farm, and other similar agricultural, wildlife and related uses;

(2)        Ground level loading areas, parking areas, rotary aircraft ports and other similar ground level area uses;

(3)        Lawns, gardens, play areas and other similar uses;

(4)        Golf courses, tennis courts, driving ranges, archery ranges, picnic grounds, parks, hiking or horseback riding trails, open space and other similar private and public recreational uses.

(5)        Land application of waste at agronomic rates consistent with a permit issued under Part 1 or Part 1A of Article 21 of Chapter 143 of the General Statutes or an approved animal waste management plan.

(6)        Land application of septage consistent with a permit issued under G.S. 130A‑291.1.

(c)        New solid waste disposal facilities, hazardous waste management facilities, salvage yards, and chemical storage facilities are prohibited in the 100‑year floodplain except as authorized under G.S. 143‑215.54A(b). (1971, c. 1167, s. 3; 1973, c. 621, s. 8; 1979, c. 413, ss. 1, 2; 2000‑150, s. 1.)



§ 143-215.54A. Minimum standards for ordinances; variances for prohibited uses.

§ 143‑215.54A.  Minimum standards for ordinances; variances for prohibited uses.

(a)        A flood hazard prevention ordinance adopted by a county or city pursuant to this Part shall, at a minimum:

(1)        Meet the requirements for participation in the National Flood Insurance Program and of this section.

(2)        Prohibit new solid waste disposal facilities, hazardous waste management facilities, salvage yards, and chemical storage facilities in the 100‑year floodplain except as authorized under subsection (b) of this section.

(3)        Provide that a structure or tank for chemical or fuel storage incidental to a use that is allowed under this section or to the operation of a water treatment plant or wastewater treatment facility may be located in a 100‑year floodplain only if the structure or tank is either elevated above base flood elevation or designed to be watertight with walls substantially impermeable to the passage of water and with structural components capable of resisting hydrostatic and hydrodynamic loads and the effects of buoyancy.

(b)        A flood hazard prevention ordinance may include a procedure for granting variances for uses prohibited under G.S. 143‑215.54(c). A county or city shall notify the Secretary of its intention to grant a variance at least 30 days prior to granting the variance. A county or city may grant a variance upon finding that all of the following apply:

(1)        The use serves a critical need in the community.

(2)        No feasible location exists for the location of the use outside the 100‑year floodplain.

(3)        The lowest floor of any structure is elevated above the base flood elevation or is designed to be watertight with walls substantially impermeable to the passage of water and with structural components capable of resisting hydrostatic and hydrodynamic loads and the effects of buoyancy.

(4)        The use complies with all other applicable laws and regulations. (2000‑150, s. 1.)



§ 143-215.55. Acquisition of existing structures.

§ 143‑215.55.  Acquisition of existing structures.

A local government may acquire, by purchase, exchange, or condemnation an existing structure located in a flood hazard area in the area regulated by the local government if the local government determines that the acquisition is necessary to prevent damage from flooding. The procedure in all condemnation proceedings pursuant to this section shall conform as nearly as possible to the procedure provided in Article 3 of Chapter 40A of the General Statutes. (1971, c. 1167, s. 3; 1987, c. 827, s. 183; 2000‑150, s. 1.)



§ 143-215.56. Delineation of flood hazard areas and 100-year floodplains; powers of Department; powers of local governments and of the Department.

§ 143‑215.56.  Delineation of flood hazard areas and 100‑year floodplains; powers of Department; powers of local governments and of the Department.

(a)        For the purpose of delineating a flood hazard area and evaluating the possibility of flood damages, a local government may:

(1)        Request technical assistance from the competent State and federal agencies, including the Army Corps of Engineers, the Natural Resources Conservation Service, the Tennessee Valley Authority, the Federal Emergency Management Agency, the North Carolina Department of Crime Control and Public Safety, the North Carolina Geodetic Survey, the North Carolina Geological Survey, and the U.S. Geological Survey, or successor agencies.

(2)        Utilize the reports and data supplied by federal and State agencies as the basis for the exercise by local ordinance or resolution of the powers and responsibilities conferred on responsible local governments by this Part.

(b)        The Department shall provide advice and assistance to any local government having responsibilities under this Part. In exercising this function the Department may furnish manuals, suggested standards, plans, and other technical data; conduct training programs; give advice and assistance with respect to delineation of flood hazard areas and the development of appropriate ordinances; and provide any other advice and assistance that the Department deems appropriate. The Department shall send a copy of every rule adopted to implement this Part to the governing body of each local government in the State.

(c)        A local government may delineate any flood hazard area subject to its regulation by showing it on a map or drawing, by a written description, or any combination thereof, to be designated appropriately and filed permanently with the clerk of superior court and with the register of deeds in the county where the land lies. A local government may also delineate a flood hazard area by reference to a map prepared pursuant to the National Flood Insurance Program. Alterations in the lines delineated shall be indicated by appropriate entries upon or addition to the appropriate map, drawing, or description. Entries or additions shall be made by or under the direction of the clerk of superior court. Photographic, typed or other copies of the map, drawing, or description, certified by the clerk of superior court, shall be admitted in evidence in all courts and shall have the same force and effect as would the original map or description. A local government may provide for the redrawing of any map. A redrawn map shall supersede for all purposes the earlier map or maps that it is designated to replace upon the filing and approval thereof as designated and provided above.

(d)        The Department may prepare a floodplain map that identifies the 100‑year floodplain and base flood elevations for an area for the purposes of this Part if all of the following conditions apply:

(1)        The 100‑year floodplain and base flood elevations for the area are not identified on a floodplain map prepared pursuant to the National Flood Insurance Program within the previous five years.

(2)        The Department determines that the 100‑year floodplain and the base flood elevations for the area need to be identified and the use of the area regulated in accordance with the requirements of this Part in order to prevent damage from flooding.

(3)        The Department prepares the floodplain map in accordance with the federal standards required for maps to be accepted for use in administering the National Flood Insurance Program.

(e)        Prior to preparing a floodplain map pursuant to subsection (d) of this section, the Department shall advise each local government whose jurisdiction includes a portion of the area to be mapped.

(f)         Upon completing a floodplain map pursuant to subsection (d) of this section, the Department shall both:

(1)        Provide copies of the floodplain map to every local government whose jurisdiction includes a portion of the 100‑year floodplain identified on the floodplain map.

(2)        Submit the floodplain map to the Federal Emergency Management Agency for approval for use in administering the National Flood Insurance Program.

(g)        Upon approval of a floodplain map prepared pursuant to subsection (d) of this section by the Federal Emergency Management Agency for use in administering the National Flood Insurance Program, it shall be the responsibility of each local government whose jurisdiction includes a portion of the 100‑year floodplain identified in the floodplain map to incorporate the revised map into its floodplain ordinance. (1971, c. 1167, s. 3; 1973, c. 621, ss. 6, 7; c. 1262, s. 23; 1977, c. 374, s. 2; c. 771, s. 4; 1987, c. 827, ss. 154, 184; 2000‑150, s. 1; 2002‑165, s. 1.6.)



§ 143-215.56A. Floodplain Mapping Fund.

§ 143‑215.56A.  Floodplain Mapping Fund.

The Floodplain Mapping Fund is established as a special revenue fund. The Fund consists of the fees credited to it under G.S. 161‑11.4. Revenue in the fund may be used only to offset the Department's cost in preparing floodplain maps and performing its other duties under this Part.  (2008‑107, s. 29.7(c).)



§ 143-215.57. Procedures in issuing permits.

§ 143‑215.57.  Procedures in issuing permits.

(a)        A local government may establish application forms and require maps, plans, and other information necessary for the issuance of permits in a manner consonant with the objectives of this Part. For this purpose a local government may take into account anticipated development in the foreseeable future that may be adversely affected by the obstruction, as well as existing development. They shall consider the effects of a proposed artificial obstruction in a stream in creating danger to life and property by:

(1)        Water that may be backed up or diverted by the obstruction.

(2)        The danger that the obstruction will be swept downstream to the injury of others.

(3)        The injury or damage at the site of the obstruction itself.

(b)        In prescribing standards and requirements for the issuance of permits under this Part and in issuing permits, local governments shall proceed as in the case of an ordinance for the better government of the county or city as the case may be. A city may exercise the powers granted in this Part not only within its corporate boundaries but also within the area of its extraterritorial zoning jurisdiction. A county may exercise the powers granted in this Part at any place within the county that is outside the zoning jurisdiction of a city in the county. If a city does not exercise the powers granted in this Part in the city's extraterritorial zoning jurisdiction, the county may exercise the powers granted in this Part in the city's extraterritorial zoning jurisdiction. The county may regulate territory within the zoning jurisdiction of any city whose governing body, by resolution, agrees to the regulation. The governing body of a city may, upon one year's written notice, withdraw its approval of the county regulations, and those regulations shall have no further effect within the city's jurisdiction.

(c)        The local governing body is hereby empowered to adopt regulations it may deem necessary concerning the form, time, and manner of submission of applications for permits under this Part. These regulations may provide for the issuance of permits under this Part by the local governing body or by an agency designated by the local governing body, as prescribed by the governing body. Every final decision granting or denying a permit under this Part shall be subject to review by the superior court of the county, with the right of jury trial at the election of the party seeking review. The time and manner of election of a jury trial shall be governed by G.S. 1A‑1, Rule 38(b) of the Rules of Civil Procedure. Pending the final disposition of an appeal, no action shall be taken that would be unlawful in the absence of a permit issued under this Part. (1971, c. 1167, s. 3; 2000‑150, s. 1.)



§ 143-215.58. Violations and penalties.

§ 143‑215.58.  Violations and penalties.

(a)        Any willful violation of this Part or of any ordinance adopted (or of the provisions of any permit issued) under the authority of this Part shall constitute a Class 1 misdemeanor.

(a1)      A local government may use all of the remedies available for the enforcement of ordinances under Chapters 153A and 160A of the General Statutes to enforce an ordinance adopted pursuant to this Part.

(b)        Failure to remove any artificial obstruction or enlargement or replacement thereof, that violates this Part or any ordinance adopted (or the provision of any permit issued) under the authority of this Part, shall constitute a separate violation of this Part for each day that the failure continues after written notice from the county board of commissioners or governing body of a city.

(c)        In addition to or in lieu of other remedies, the county board of commissioners or governing body of a city may institute any appropriate action or proceeding to restrain or prevent any violation of this Part or of any ordinance adopted (or of the provisions of any permit issued) under the authority of this Part, or to require any person, firm or corporation that has committed a violation to remove a violating obstruction or restore the conditions existing before the placement of the obstruction. (1971, c. 1167, s. 3; 1993, c. 539, s. 1022; 1994, Ex. Sess., c. 24, s. 14(c); 2000‑150, s. 1.)



§ 143-215.59. Other approvals required.

§ 143‑215.59.  Other approvals required.

(a)        The granting of a permit under the provisions of this Part shall in no way affect any other type of approval required by any other statute or ordinance of the State or any political subdivision of the State, or of the United States, but shall be construed as an added requirement.

(b)        No permit for the construction of any structure to be located within a flood hazard area shall be granted by a political subdivision unless the applicant has first obtained the permit required by any local ordinance adopted pursuant to this Part. (1971, c. 1167, s. 3; 2000‑150, s. 1.)



§ 143-215.60. Liability for damages.

§ 143‑215.60.  Liability for damages.

No action for damages sustained because of injury or property damage caused by a structure or obstruction for which a permit has been granted under this Part shall be brought against the State or any political subdivision of the State, or their employees or agents. (1971, c. 1167, s. 3; 2000‑150, s. 1.)



§ 143-215.61. Floodplain management.

§ 143‑215.61.  Floodplain management.

The provisions of this Part shall not preclude the imposition by responsible local governments of land use controls and other regulations in the interest of floodplain management for the 100‑year floodplain. (1971, c. 1167, s. 3; 2000‑150, s. 1.)



§ 143-215.62. Revolving fund established; conditions and procedures.

Part 6A. Hurricane Flood Protection and Beach Erosion Control Project Revolving Fund.

§ 143‑215.62.  Revolving fund established; conditions and procedures.

(a)        There is established under the control and direction of the Department a Hurricane Flood Protection and Beach Erosion Control Project Revolving Fund, to consist of any moneys that may be appropriated for use through the fund by the General Assembly or that may be made available to it from any other source for the purpose of financing the local portion of the nonfederal share of the cost of hurricane flood protection and beach erosion control projects. The Department shall, when funds are available, and in accordance with priorities established by the Commission, make advances from the fund to any county or municipality for:

(1)        Advance planning and engineering work necessary or desirable in order to promote the development, construction, or preservation of hurricane flood protection and beach erosion works or projects;

(2)        Construction of hurricane flood protection and beach erosion  control works or projects, or other related costs which are a responsibility of local government, including costs associated with construction, such as the acquisition of land or rights‑of‑way or the relocation of public roads and utilities;

(3)        Maintenance and nourishment of the constructed works or project.

Such advances shall be subject to repayment by the recipient to the Department from the proceeds of bonds or other obligations for the beach erosion control and hurricane flood protection works or projects, or from other funds available to the recipient, including grants.

(b)        Prior to making any advance to a county or municipal government the Commission shall advise the county or municipal government:

(1)        Its opinion as to whether or not the projected works or project would further beach erosion control or provide protection to life or property from floodwaters resulting from hurricanes;

(2)        Its opinion as to whether or not there is a reasonable prospect of federal aid in the financing of the projected works or project and whether or not the advance will exceed the local portion of the nonfederal share of the cost of the works or project to be financed by the county or municipality making the application;

(3)        Its opinion as to whether or not the anticipated financial outlays in connection with the projected works or project for the county or municipality making the application would constitute an unreasonable burden on the citizens of the county or municipality.

The Commission shall authorize no advance to a county or municipal government without first receiving satisfactory assurances from such government that the projected works or project shall be undertaken and the funds advanced repaid as provided herein.

(c)        Repayment of any advance may be in equal installments or in a lump sum, but the term for such repayment shall not exceed a term of 10 years. All moneys received from repayments on advances shall be paid into the revolving fund and shall be used for the purposes set forth in this section.

(d)        Repealed by Session Laws 1987, c. 827, s. 185. (1971, c. 1159, s. 1; 1973, c. 1262, s. 23; 1977, c. 771, s. 4; 1987, c. 827, ss. 154, 185 .)



§ 143-215.63. Short title.

Part 7. Water and Air Quality Reporting.

§ 143‑215.63.  Short title.

This Part shall be known and may be cited as the Water and Air Quality Reporting Act of 1971. (1971, c. 1167, s. 9.)



§ 143-215.64. Purpose.

§ 143‑215.64.  Purpose.

The purpose of this Article is to require all persons who are subject to the provisions of G.S. 143‑215.1, 143‑215.108, or 143‑215.109 to file reports with the Commission covering the discharge of waste and air contaminants to the waters and outdoor atmosphere of the State and to establish and maintain approved systems for monitoring the quantity and quality of such discharges and their effects upon the water and air resources of the State. (1971, c. 1167, s. 9; 1973, c. 1262, s. 23; 1987, c. 827, s. 154; 1989, c. 135, s. 3.)



§ 143-215.65. Reports required.

§ 143‑215.65.  Reports required.

All persons subject to the provisions of G.S. 143‑215.1, 143‑215.108, or 143‑215.109 who discharge wastes to the waters or emit air contaminants to the outdoor atmosphere of this State shall file at such frequencies as the Commission may specify and at least quarterly reports with the Commission setting forth the volume and characteristics of wastes discharged or air contaminants emitted daily or such other period of time as may be specified by the Commission in its rules. Such reports may be required less frequently than quarterly for any permit for a minor activity as defined in G.S. 143‑215.1(b)(4)d. and e. Such reports shall be filed on forms provided by the Department and approved by the Commission and shall include such pertinent data with reference to the total and average volume of wastes or air contaminants discharged, the strength and amount of each waste substance or air contaminant discharged, the type and degree of treatment such wastes or air contaminants received prior to discharge and such other information as may be specified by the Commission in its rules. The information shall be used by the Commission only for the purpose of air and water pollution control. The Department shall provide proper and adequate facilities and procedures and the Commission shall adopt rules to safeguard the confidentiality of proprietary manufacturing processes except that confidentiality shall not extend to wastes discharged or air contaminants emitted. (1971, c. 1167, s. 9; 1973, c. 1262, s. 23; 1975, c. 655, s. 4; 1987, c. 827, ss. 154, 186; 1989, c. 135, s. 4, c. 453, s. 3.)



§ 143-215.66. Monitoring required.

§ 143‑215.66.  Monitoring required.

In order to provide for adequately monitoring the discharge of wastes to the waters and the emission of contaminants to the outdoor atmosphere and their effects upon the quality of the environment, all persons subject to the provisions of G.S. 143‑215.1, 143‑215.108, or 143‑215.109 who cause such discharges or emissions shall establish and maintain adequate water and air quality monitoring systems and report the data obtained therefrom to the Commission. Each monitoring system shall include the collection of water or air quality data as appropriate from such locations, in such detail, and with such frequency as required by rule of the Commission for evaluating the efficiency of treatment facilities or air‑cleaning devices and the effects of the discharges or emissions upon the waters and air resources of the State. (1971, c. 1167, s. 9; 1973, c. 1262, s. 23; 1987, c. 827, ss. 154, 187; 1989, c. 135, s. 5.)



§ 143-215.67. Acceptance of wastes to disposal systems and air-cleaning devices.

§ 143‑215.67.  Acceptance of wastes to disposal systems and air‑cleaning devices.

(a)        No person subject to the provisions of G.S. 143‑215.1, 143‑215.108, or 143‑215.109 shall willfully cause or allow the discharge of any wastes or air contaminants to a waste‑disposal system or air‑cleaning device in excess of the capacity of the disposal system or cleaning device or any wastes or air contaminants which the disposal system or cleaning device cannot adequately treat. This subsection does not prohibit the discharge of waste to a treatment works operated by a public utility or unit of local government in excess of the capacity of the treatment works by any person who holds a valid building permit issued prior to the date on which the public utility or unit of local government receives the notice required by subsection (c) of this section if the Commission finds that the discharge of waste will not result in any significant degradation in the quality of the waters ultimately receiving the discharge as provided in subsection (b) of this section.

(b)        The Commission may authorize a unit of government subject to the provisions of subsection (a) of this section to accept additional wastes to its waste‑disposal system upon a finding by the Commission (i) that the unit of government has secured a grant or has otherwise secured financing for planning, design, or construction of a new or improved waste disposal system which will adequately treat the additional waste, and (ii) the additional waste will not result in any significant degradation in the quality of the waters ultimately receiving the discharge. The Commission may impose such conditions on permits issued under G.S. 143‑215.1 as it deems necessary to implement the provisions of this subsection, including conditions on the size, character, and number of additional dischargers. Nothing in this subsection shall be deemed to authorize a unit of government to violate water quality standards, effluent limitations or the terms of any order or permit issued under Part 1 of this Article nor does anything herein preclude the Commission from enforcing by appropriate means the provisions of Part 1 of this Article.

(c)        The Commission may impose a moratorium on the addition of waste to a treatment works if the Commission determines that the treatment works is not capable of adequately treating additional waste. The Commission shall give notice of its intention to impose a moratorium at least 45 days prior to the effective date of the moratorium to any person who holds a permit for a treatment works subject to the moratorium. Except to the extent that the provisions of subsection (b) of this section apply, the Commission shall not issue a permit for a sewer line that will connect to a treatment works that the Commission has determined to be incapable of treating additional waste from the date on which the Commission determines that the treatment works is incapable of adequately treating additional waste until the moratorium on the addition of waste to the treatment works is lifted.

(d)        A public utility or unit of local government that operates a treatment works shall give notice of a moratorium on the discharge of additional waste to the treatment works within 15 days of the date on which the public utility or unit of local government receives notice of the moratorium from the Commission. The public utility or unit of local government shall give public notice of a moratorium by publication of the notice one time in a newspaper having general circulation in the county in which the treatment works is located. The Commission shall prescribe the form and content of the notice. (1971, c. 1167, s. 9; 1979, c. 566; 1987, c. 827, s. 154; 1989, c. 135, s. 6; 1995, c. 202, s. 1.)



§ 143-215.68. Repealed by Session Laws 1987, c. 827, s. 188.

§ 143‑215.68.  Repealed by Session Laws 1987, c. 827, s. 188.



§ 143-215.69. Enforcement procedures.

§ 143‑215.69.  Enforcement procedures.

(a)        (1) Criminal Penalties.  Except as provided in subdivision (2) of this subsection, any person who violates any provisions of this Part or any rules adopted by the Commission for its implementation shall be guilty of a Class 3 misdemeanor and shall be only liable to a penalty of not less than one hundred dollars ($100.00), nor more than one thousand dollars ($1,000) for each violation and each day such person shall fail to comply after having been officially notified by the Commission shall constitute a separate offense subject to the foregoing penalty.

(2)        Any person who violates any provision of this Part or any rule adopted by the Commission to implement this Part that imposes a requirement that is also a requirement under Title V or any rule adopted by the Commission to implement Title V shall be subject to punishment as provided by G.S. 143‑215.114B.

(b)        Civil Penalties.  The Commission may assess a civil penalty against a person who violates this Part or a rule of the Commission implementing this Part. For persons subject to the provisions of G.S. 143‑215.1, the amount of the penalty shall not exceed the maximum imposed in G.S. 143‑215.6A and shall be assessed in accordance with the procedure set out in G.S. 143‑215.6A for assessing a civil penalty. For persons subject to the provisions of Title V, G.S. 143‑215.108, or G.S. 143‑215.109, the amount of penalty shall not exceed the maximum imposed in G.S. 143‑215.114A and shall be assessed in accordance with the procedure set out in G.S. 143‑215.114A for assessing a civil penalty. The clear proceeds of civil penalties assessed under this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(c)        Injunctive Relief.  Upon violation of any of the provisions of this Part, a rule implementing this Part, or an order issued under this Part, the Secretary may, either before or after the institution of proceedings for the collection of the penalty imposed by this Part for such violations, request the Attorney General to institute a civil action in the superior court of the county or counties where the violation occurred in the name of the State upon the relation of the Department for injunctive relief to restrain the violation or require corrective action, and for such other or further relief in the premises as said court shall deem proper. Neither the institution of the action nor any of the proceedings thereon shall relieve any party to such proceedings from the penalty prescribed by this Part for any violation of same.

(d)        Repealed by Session Laws 1987, c. 827, s. 189. (1971, c. 1167, s. 9; 1973, c. 1262, s. 23; 1975, c. 842, s. 5; 1977, c. 771, s. 4; 1987, c. 827, ss. 154, 189; 1989 (Reg. Sess., 1990), c. 1045, s. 10; 1993, c. 400, s. 6; c. 539, s. 1023; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑215, s. 66.)



§ 143-215.70. Secretary of Environment and Natural Resources authorized to accept applications.

Part 8.  Grants for Water Resources Development Projects.

§ 143‑215.70.  Secretary of Environment and Natural Resources authorized to accept applications.

The Secretary is authorized to accept applications for grants for nonfederal costs relating to water resources development projects from units of local government sponsoring such projects, except that this shall not include small watershed projects reviewed by the State Soil and Water Conservation Commission pursuant to G.S. 139‑55. (1979, c. 1046, s. 1; 1987, c. 827, s. 154; 1989, c. 727, s. 218(109); 1997‑443, s. 11A.119(a).)



§ 143-215.71. Purposes for which grants may be requested.

§ 143‑215.71.  Purposes for which grants may be requested.

Applications for grants may be made for the nonfederal share of water resources development projects for the following purposes in amounts not to exceed the percentage of the nonfederal costs indicated:

(1)        General navigation projects that are sponsored by local governments  eighty percent (80%);

(2)        Recreational navigation projects  twenty‑five percent (25%);

(3)        Construction costs for water management (flood control and drainage) purposes, including utility and road relocations not funded by the State Department of Transportation  sixty‑six and two‑thirds percent (66 2/3%), but only of that portion of the project specifically allocated for such flood control or drainage purposes;

(4)        Stream restoration  sixty‑six and two‑thirds percent (66 2/3%);

(5)        Protection of privately owned beaches where public access is allowed and provided for  seventy‑five percent (75%);

(6)        Land acquisition and facility development for water‑based recreation sites operated by local governments  fifty percent (50%);

(7)        Aquatic weed control projects sponsored by local governments  fifty percent (50%).  (1979, c. 1046, s. 1; 1983, c. 450; 1987, c. 781, s. 1.)



§ 143-215.72. Review of applications.

§ 143‑215.72.  Review of applications.

(a)        The Secretary shall receive and review applications for the grants specified in this Part and approve, approve in part, or disapprove such applications.

(b)        In reviewing each application, the Secretary shall consider:

(1)        The economic, social, and environmental benefits to be provided by the projects;

(2)        Regional benefits of projects to an area greater than the area under the jurisdiction of the local sponsoring entity;

(3)        The financial resources of the local sponsoring entity;

(4)        The environmental impact of the project;

(5)        Any direct benefit to State‑owned lands and properties. (1979, c. 1046, s. 1.)



§ 143-215.73. Recommendation and disbursal of grants.

§ 143‑215.73.  Recommendation and disbursal of grants.

After review of grant applications, project funds shall be disbursed and monitored by the Department. (1979, c. 1046, s. 1; 1983, c. 717, s. 70; 1985 (Reg. Sess., 1986), c. 955, s. 93; 1987, c. 827, s. 154; 2006‑203, s. 90.)



§ 143-215.73A. Water Resources Development Plan.

Part 8A. Water Resources Development Projects.

§ 143‑215.73A.  Water Resources Development Plan.

(a)        Plan prepared.  Before 1 July in each calendar year, the Department of Environment and Natural Resources shall prepare a statewide plan for water resources development projects for a period of six years into the future. The plan shall be known as the Water Resources Development Plan. If the plan differs from the Water Resources Development Plan adopted for the preceding calendar year, the Department shall indicate the changes and the reasons for such changes. The Department shall submit the plan to the Director of the Budget for review.

(b)        Projects listed.  The plan shall list the following water resources development projects based on their status as of 1 May of the year in which the plan is prepared:

(1)        Projects approved by the Congress of the United States.

(2)        Projects for which the Congress of the United States has appropriated funds.

(3)        Projects for which grant applications have been submitted under Part 8 of Article 21 of Chapter 143 of the General Statutes.

(4)        Projects for which grant applications have been submitted under Article 4 of Chapter 139 of the General Statutes.

(5)        Projects planned as federal reservoir projects but for which no federal funds are scheduled and for which local governments are seeking State financial assistance.

(c)        Project priorities and funding recommendations.  The Department shall assign a priority to each project within each of the five categories listed under subsection (b) of this section either by giving the project a number, with "1" assigned to the highest priority, or by recommending no funding. The Department shall state its reasons for recommending the funding, deferral, or elimination of a project. The Department shall determine the priority of a project based on the following criteria: local interest in the project, the cost of the project to the State, the benefit of the project to the State, and the environmental impact of the project.

(d)        Project information.  For each project listed under subsection (b) of this section, the Water Resources Development Plan shall:

(1)        Provide a brief description.

(2)        If federal, list the estimated cost of each of the following phases that have not been completed as of 1 July, (i) feasibility study, (ii) construction, (iii) operation and maintenance, and the amount of State funds required to match the federal funds needed.

(3)        If State or local, list the estimated cost to complete the project and amount of State funds required under G.S. 143‑215.71 or G.S. 139‑54.

(4)        Indicate the total cost to date and the State share of that cost.

(5)        Indicate the status.

(6)        Indicate the estimated completion date.

(e)        Distribution of the plan.  The Director of the Budget shall provide copies of the plan to the General Assembly along with the recommended biennial budget and the recommended revised budget for the second year of the biennium.

(f)         Budget recommendations.  The Director of the Budget shall determine which projects, if any, will be included in the recommended biennial budget and in the recommended revised budget for the second year of the biennium. The budget document transmitted to the General Assembly shall identify the projects or types of projects recommended for funding. (1991, c. 181, s. 1; 1997‑443, s. 11A.119(a); 2006‑203, s. 91.)



§ 143-215.74. Agriculture cost share program.

Part 9. Nonpoint Source Pollution Control Program.

§ 143‑215.74.  Agriculture cost share program.

(a)        There is created the Agriculture Cost Share Program for Nonpoint Source Pollution Control. The program shall be created, implemented, and supervised by the Soil and Water Conservation Commission.

(b)        The program shall be subject to the following requirements and limitations:

(1)        The purpose of the program shall be to reduce the input of agricultural nonpoint source pollution into the watercourses of the State.

(2)        The program shall initially include the present 16 nutrient sensitive watershed counties and 17 additional counties.

(3)        Subject to subdivision (7) of this subsection, priority designations for inclusions in the program shall be under the authority of the Soil and Water Conservation Commission. The Soil and Water Conservation Commission shall retain the authority to allocate the cost share funds.

(4)        Areas shall be included in the program as the funds are appropriated and the technical assistance becomes available from the local Soil and Water Conservation District.

(5)        Funding may be provided to assist practices including conservation tillage, diversions, filter strips, field borders, critical area plantings, sedimentation control structures, sod‑based rotations, grassed waterways, strip‑cropping, terraces, cropland conversion to permanent vegetation, grade control structures, water control structures, closure of lagoons, emergency spillways, riparian buffers or equivalent controls, odor control best management practices, insect control best management practices, and animal waste management systems and application. Funding for animal waste management shall be allocated for practices in river basins such that the funds will have the greatest impact in improving water quality.

(6)        Except as provided in subdivision (8) of this subsection, State funding shall be limited to seventy‑five percent (75%) of the average cost for each practice with the assisted farmer providing twenty‑five percent (25%) of the cost, which may include in‑kind support of the practice, with a maximum of seventy‑five thousand dollars ($75,000) per year to each applicant.

(7)        Priority designation for inclusion in the program for State funding shall be given to projects that improve water quality. To be eligible for cost share funds under this subdivision, a project shall be evaluated before funding is awarded and after the project is completed to determine the impact on water quality.

(8)        For practices that are eligible for funding from the federal Conservation Reserve Enhancement Program, State funding from the program shall be limited to seventy‑five percent (75%) of the average cost of each practice, with the remainder paid from funding from the Conservation Reserve Enhancement Program, other available federal funds, other State funds, or the assisted farmer, whose contribution may include in‑kind support of the practice. This subdivision is subject to subdivision (9) of this subsection.

(9)        When the applicant is either (i) a limited‑resource farmer, (ii) a beginning farmer, or (iii) a person farming land that is located in an enhanced voluntary agricultural district and is subject to a conservation agreement under G.S. 106‑743.2 that remains in effect, State funding shall be limited to ninety percent (90%) of the average cost for each practice with the assisted farmer providing ten percent (10%) of the cost, which may include in‑kind support of the practice, with a maximum of one hundred thousand dollars ($100,000) per year to each applicant. The following definitions apply in this subdivision:

a.         Beginning farmer.  A farmer who has not operated a farm or who has operated a farm for not more than 10 years and who will materially and substantially participate in the operation of the farm.

a1.       Enhanced voluntary agricultural district.  A district established by a county or a city by ordinance under Part 3 of Article 61 of Chapter 106 of the General Statutes.

b.         Limited‑resource farmer.  A farmer with direct and indirect annual gross farm sales that do not exceed one hundred thousand dollars ($100,000) and with an adjusted household income in each of the previous two years that is at or below the greater of the county median household income, as determined by the United States Department of Housing and Urban Development, or two times the national poverty level based on the federal poverty guidelines established by the United States Department of Health and Human Services and revised each April 1.

c.         Materially and substantially participate.

1.         In the case of an individual, for the individual, including members of the immediate family of the individual, to provide substantial day‑to‑day labor and management of the farm, consistent with the practices in the county in which the farm is located.

2.         In the case of an entity, for all members of the entity, to participate in the operation of the farm, with some members providing management and some members providing labor and management necessary for day‑to‑day activities such that if the members did not provide the management and labor, the operation of the farm would be seriously impaired.

(c)        The program shall be reviewed, prior to implementation, by the Committee created by G.S. 143‑215.74B. The Technical Review Committee shall meet quarterly to review the progress of this program.

(d)        State funds for the program shall remain available until expended for the program.

(e)        The Soil and Water Conservation Commission shall report on or before 31 January of each year to the Environmental Review Commission and the Fiscal Research Division. This report shall include a list of projects that received State funding pursuant to the program, the results of the evaluations conducted pursuant to subdivision (7) of subsection (b) of this section, findings regarding the effectiveness of each of these projects to accomplish its primary purpose, and any recommendations to assure that State funding is used in the most cost‑effective manner and accomplishes the greatest improvement in water quality. (1985 (Reg. Sess., 1986), c. 1014, s. 149(a); 1987, c. 827, s. 154; c. 830, s. 102; 1995 (Reg. Sess., 1996), c. 626, ss. 9, 10; 1996, 2nd Ex. Sess., c. 18, s. 27.22(a), (b); 1997‑496, s. 15; 1998‑221, s. 3.1; 2002‑165, s. 2.18; 2003‑284, s. 11.6; 2004‑124, s. 12.6; 2005‑390, s. 8; 2007‑495, s. 18.)



§ 143-215.74A. Program participation.

§ 143‑215.74A.  Program participation.

Participation in the program shall be voluntary.

All participants in the program shall be required to match State funds at the same rate, and assistance from the Agriculture Extension Service at North Carolina State University shall also be used. (1985 (Reg. Sess., 1986), c. 1014, s. 149(a).)



§ 143-215.74B. Committee established.

§ 143‑215.74B.  Committee established.

Detailed plans for implementing the program shall be reviewed and suggested changes and reasons therefor shall be given by a committee consisting of the Master of the North Carolina State Grange, President of the North Carolina Farm Bureau Federation, the North Carolina Commissioner of Agriculture, the Dean of the School of Agriculture and Life Sciences at North Carolina State University, the Dean of the School of Agriculture at North Carolina Agricultural and Technical State University, the Chairman of the State Soil and Water Conservation Commission, the President of the North Carolina Association of Soil and Water Conservation Districts, the Executive Director of the Wildlife Resources Commission or a designee, and the Director of the Division of Marine Fisheries or a designee.  The committee shall review the program prior to expenditure of any funds for the program.  Certification documenting the committee's review of the program shall be made in writing to the Speaker of the House of Representatives, the President of the Senate, the Chairmen of the Appropriations Committees of the Senate and the House of Representatives, the Director of the Fiscal Research Division of the Legislative Services Office, and the Legislative Library. (1985 (Reg. Sess., 1986), c. 1014, s. 149(a); 1989, c. 500, s. 117; 1993, c. 321, s. 261.)



§§ 143-215.74C through 143-215.74E: Repealed by Session Laws 1995 (Regular Session, 1996), c. 626, s. 13.

Part 9A.  Application of Animal Waste.

§§ 143‑215.74C through 143‑215.74E:  Repealed by Session Laws 1995 (Regular Session, 1996), c. 626, s. 13.



§ 143-215.74F. Program authorized.

Part 10.  Stream Watch Program.

§ 143‑215.74F.  Program authorized.

The Department of Environment, Health, and Natural Resources may establish a Stream Watch Program to recognize and assist civic, environmental, educational, and other volunteer groups interested in good water resources management and protection.  The goals of the Stream Watch Program are to encourage volunteer groups to adopt streams and other water bodies and to work toward their good management and protection; to increase public awareness of and involvement in water resources management; and to promote cooperative activities among volunteer groups, local government, industry, the Department of Environment, Health, and Natural Resources, and other agencies and entities for improved protection and management of water resources. (1989, c. 412, c. 727, s. 218; 1997‑443, s. 11A.119(a).)



§ 143-215.74G. Applications.

§ 143‑215.74G.  Applications.

The Department may accept and approve applications to affiliate with the Stream Watch Program from volunteer groups willing to adopt a specific body of water and to conduct at least one project each year to promote the protection of the adopted body of water or to increase public understanding of water resources. (1989, c. 412.)



§ 143.215.74H. Assistance.

§ 143.215.74H.  Assistance.

The Department may provide technical, organizational, and financial assistance to stream watch groups from such resources as may be available to the Department. (1989, c. 412.)



§ 143-215.74I. Projects.

§ 143‑215.74I.  Projects.

The Department may encourage and assist stream watch groups to carry out projects for stream cleanup and restoration, stream surveillance and water quality monitoring, public education, the establishment of trails and greenways, recreational use of water bodies, and other activities in furtherance of the goals of the Stream Watch Program. (1989, c. 412.)



§ 143-215.74J. Reserved for future codification purposes.

§ 143‑215.74J.  Reserved for future codification purposes.



§ 143-215.74K. Reserved for future codification purposes.

§ 143‑215.74K.  Reserved for future codification purposes.



§ 143-215.74L. Reserved for future codification purposes.

§ 143‑215.74L.  Reserved for future codification purposes.



§ 143-215.74M. Community Conservation Assistance Program.

Part 11. Community Conservation Assistance Program.

§ 143‑215.74M.  Community Conservation Assistance Program.

(a)        Program Established.  There is established the Community Conservation Assistance Program. The Program shall be implemented and supervised by the Soil and Water Conservation Commission.

(b)        Purposes.  The purpose of the Program shall be to reduce the input of nonpoint source pollution into the waters of the State. The Program shall be subject to the following requirements and limitations:

(1)        Subject to subdivision (5) of this subsection, priority designations for inclusion in the Program for State funding shall be established by the Soil and Water Conservation Commission. The Soil and Water Conservation Commission shall allocate the cost share and technical assistance funds under the Program.

(2)        Areas shall be included in the Program as the funds are appropriated and technical assistance becomes available from the local Soil and Water Conservation District.

(3)        Funding may be provided to assist community conservation practices approved by the Soil and Water Conservation Commission.

(4)        State funding shall be limited to seventy‑five percent (75%) of the average cost for each practice with the assisted applicant providing twenty‑five percent (25%) of the cost, which may include in‑kind support of the practice, with a maximum of seventy‑five thousand dollars ($75,000) per year to each applicant.

(5)        Priority designation for inclusion in the Program for State funding shall be given to projects that improve water quality. To be eligible for cost‑share funds under this subdivision, a project shall be evaluated before funding is awarded and after the project is completed to determine the impact on water quality.

(6)        Participation in the Program shall be voluntary.

(c)        Availability of Funds.  State funds for the Program shall remain available until expended.

(d)        Advisory Committee.  The Program shall be reviewed, prior to implementation, by the Community Conservation Assistance Program Advisory Committee. The Advisory Committee shall meet quarterly to review the progress of the Program. The Advisory Committee shall consist of the following members:

(1)        The Director of the Division of Soil and Water Conservation or the Director's designee, who shall serve as the Chair of the Advisory Committee.

(2)        The President of the North Carolina Association of Soil and Water Conservation Districts or the President's designee.

(3)        The Director of the Cooperative Extension Service at North Carolina State University or the Director's designee.

(4)        The Executive Director of the North Carolina Association of County Commissioners or the Executive Director's designee.

(5)        The Executive Director of the North Carolina League of Municipalities or the Executive Director's designee.

(6)        The State Conservationist of the Natural Resources Conservation Service of the United States Department of Agriculture or the State Conservationist's designee.

(7)        The Executive Director of the Wildlife Resources Commission or the Executive Director's designee.

(8)        The President of the North Carolina Conservation District Employees Association or the President's designee.

(9)        The President of the North Carolina Association of Resource Conservation and Development Councils or the President's designee.

(10)      The Director of the Division of Water Quality or the Director's designee.

(11)      The Director of the Division of Forest Resources or the Director's designee.

(12)      The Director of the Division of Land Resources or the Director's designee.

(13)      The Director of the Division of Coastal Management or the Director's designee.

(14)      The Director of the Division of Water Resources or the Director's designee.

(15)      The President of the Carolinas Land Improvement Contractors Association or the President's designee.

(e)        Report.  The Soil and Water Conservation Commission shall report no later than 31 January of each year to the Environmental Review Commission and the Fiscal Research Division. The report shall include a summary of projects that received State funding pursuant to the Program, the results of the evaluation conducted pursuant to subdivision (5) of subsection (b) of this section, findings regarding the effectiveness of each project to accomplish its primary purpose, and any recommendations to assure that State funding is used in the most cost‑effective manner and accomplishes the greatest improvement in water quality. (2006‑78, s. 1.)



§ 143-215.75. Title.

Article 21A.

Oil Pollution and Hazardous Substances Control.

Part 1.  General Provisions.

§ 143‑215.75.  Title.

This Article shall be known and may be cited as the "Oil Pollution and Hazardous Substances Control Act of 1978." (1973, c. 534, s. 1; 1979, c. 535, s. 1.)



§ 143-215.76. Purpose.

§ 143‑215.76.  Purpose.

It is the purpose of this Article to promote the health, safety, and welfare of the citizens of this State by protecting the land and the waters over which this State has jurisdiction from pollution by oil, oil products, oil by‑products, and other hazardous substances. It is not the intention of this Article to exercise jurisdiction over any matter as to which the United States government  has exclusive jurisdiction, nor in any wise contrary to any governing provision of federal law, and no provision of this Article shall be so construed. The General Assembly further declares that it is the intent of this Article to support and complement applicable provisions of the Federal Water Pollution Control Act, as amended, 33 U.S.C. section 1251 et seq., as amended, and the National Contingency Plan for removal of oil adopted pursuant thereto. (1973, c. 534, s. 1; 1979, c. 535, s. 2.)



§ 143-215.77. Definitions.

§ 143‑215.77.  Definitions.

As used in this Article, unless the context otherwise requires:

(1)        "Barrel" shall mean 42 U.S. gallons at 60 degrees Fahrenheit.

(2)        "Commission" means the North Carolina Environmental Management Commission.

(3)        "Secretary" shall mean the North Carolina Secretary of Environment and Natural Resources.

(4)        "Discharge" shall mean, but shall not be limited to, any emission, spillage, leakage, pumping, pouring, emptying, or dumping of oil or other hazardous substances into waters of the State or into waters outside the territorial limits of the State which affect lands, waters or uses related thereto within the territorial limits of the State, or upon land in such proximity to waters that oil or other hazardous substances is reasonably likely to reach the waters, but shall not include amounts less than quantities which may be harmful to the public health or welfare as determined pursuant to G.S. 143‑215.77A; provided, however, that this Article shall not be construed to prohibit the oiling of driveways, roads or streets for reduction of dust or routine maintenance; provided further, that the use of oil or other hazardous substances, oil‑based products, or chemicals on the land or waters by any State, county, or municipal government agency in any program of mosquito or other pest control, or their use by any person in accepted agricultural, horticultural, or forestry practices, or in connection with aquatic weed control or structural pest and rodent control, in a manner approved by the State, county, or local agency charged with authority over such uses, shall not constitute a discharge; provided, further, that the use of a pesticide regulated by the North Carolina Pesticide Board in a manner consistent with the labelling required by the North Carolina Pesticide Law shall not constitute a "discharge" for purposes of this Article. The word "discharge" shall also include any discharge upon land, whether or not in proximity to waters, which is intentional, knowing or willful.

(5)        "Having control over oil or other hazardous substances" shall mean, but shall not be limited to, any person, using, transferring, storing, or transporting oil or other hazardous substances immediately prior to a discharge of such oil or other hazardous substances onto the land or into the waters of the State, and specifically shall include carriers and bailees of such oil or other hazardous substances. This definition shall not include any person supplying or delivering oil into a petroleum underground storage tank that is not owned or operated by the person, unless:

a.         The person knows or has reason to know that a discharge is occurring from the petroleum underground storage tank at the time of supply or delivery;

b.         The person's negligence is a proximate cause of the discharge; or

c.         The person supplies or delivers oil at a facility that requires an operating permit under G.S. 143‑215.94U and a currently valid operating permit certificate is not held or displayed at the time of the supply or delivery.

(5a)      "Hazardous substance" shall mean any substance, other than oil, which when discharged in any quantity may present an imminent and substantial danger to the public health or welfare, as designated pursuant to G.S. 143‑215.77A.

(6)        Repealed by Session Laws 1979, c. 981, s. 5.

(7)        "Department" shall mean the Department of Environment and Natural Resources.

(8)        "Oil" shall mean oil of any kind and in any form, including, but specifically not limited to, petroleum, crude oil, diesel oil, fuel oil, gasoline, lubrication oil, oil refuse, oil mixed with other waste, oil sludge, petroleum related products or by‑products, and all other liquid hydrocarbons, regardless of specific gravity, whether singly or in combination with other substances.

(9)        "Bailee" shall mean any person who accepts oil or other hazardous substances to hold in trust for another for a special purpose and for a limited period of time.

(10)      "Carrier" shall mean any person who engages in the transportation of oil or other hazardous substances for compensation.

(11)      "Oil terminal facility" shall mean any facility of any kind and related appurtenances located in, on or under the surface of any land, or water, including submerged lands, which is used or capable of being used for the purpose of transferring, transporting, storing, processing, or refining oil; but shall not include any facility having a storage capacity of less than 500 barrels, nor any retail gasoline dispensing operation serving the motoring public. A vessel shall be considered an oil terminal facility only in the event that it is utilized to transfer oil from another vessel to an oil terminal facility; or to transfer oil between one oil terminal facility and another oil terminal facility; or is used to store oil.

(12)      "Operator" shall mean any person owning or operating an oil terminal facility or pipeline, whether by lease, contract, or any other form of agreement.

(13)      "Person" shall mean any and all natural persons, firms, partnerships, associations, public or private institutions, municipalities or political subdivisions, governmental agencies, or private or public corporations organized or existing under the laws of this State or any other state or country.

(14)      "Pipeline" shall mean any conduit, pipe or system of pipes, and any appurtenances related thereto and used in conjunction therewith, used, or capable of being used, for transporting or transferring oil to, from, or between oil terminal facilities.

(15)      "Restoration" or "restore" shall mean any activity or project undertaken in the public interest or to protect public interest or to protect public property or to promote the public health, safety or welfare for the purpose of restoring any lands or waters affected by an oil or other hazardous substances discharge as nearly as is possible or desirable to the condition which existed prior to the discharge.

(16)      "Transfer" shall mean the transportation, on‑loading or off‑loading of oil or other hazardous substances between or among two or more oil terminal facilities; between or among oil terminal facilities and vessels; and between or among two or more vessels.

(17)      "Vessel" shall include every description of watercraft or other contrivance used, or capable of being used, as a means of transportation on water, whether self‑propelled or otherwise, and shall include, but shall not be limited to, barges and tugs; provided that the term "vessel" as used herein shall not apply to any pleasure, sport or commercial fishing vessel which has a fuel capacity of less than 500 gallons and is not used to transport petroleum, petroleum products, or general cargo.

(18)      "Waters" shall mean any stream, river, creek, brook, run, canal, swamp, lake, sound, tidal estuary, bay, reservoir, waterway, wetlands, or any other body or accumulation of water, surface or underground, public or private, natural or artificial, which is contained within, flows through, or borders upon this State, or any portion thereof, including those portions of the Atlantic Ocean over which this State has jurisdiction. (1973, c. 534, s. 1; c. 1262, s. 23; 1977, c. 771, s. 4; 1979, c. 535, ss. 3‑10; c. 981, ss. 3‑5; 1979, 2nd Sess., c. 1209, ss. 1, 2; 1987, c. 827, s. 155; 1989, c. 656, s. 1; c. 727, s. 218(111); 1995, c. 377, s. 12; 1997‑443, s. 11A.119(a).)



§ 143-215.77A. Designation of hazardous substances and determination of quantities which may be harmful.

§ 143‑215.77A.  Designation of hazardous substances and determination of quantities which may be harmful.

(a)        Those substances designated as hazardous as of June 1, 1980, by the Administrator of the United States Environmental Protection Agency under 33 U.S.C. 1321(b)(2)(A) are designated as hazardous substances for purposes of this Article.

(b)        Such quantities of hazardous substances as may be harmful as determined as of June 1, 1980, by the Administrator of the United States Environmental Protection Agency under 33 U.S.C. 1321(b)(4) are quantities which may be harmful for purposes of this Article.

(c)        Changes by Administrator of the United States Environmental Protection Agency in the designation of hazardous substances and the determination of quantities which may be harmful shall be deemed to be made to the designation of hazardous substances and the determination of quantities for purposes of this Article, unless the Commission objects within 120 days of publication of the action in the Federal Register. The Commission may object to a change by the Administrator on the basis that the change is not consistent with the standards for determining hazardous substances or harmful quantities. Upon objection by the Commission to a change, the Commission shall initiate rule‑making proceedings on the change. The change will not be made pending the hearing and a final determination by the Commission. After the hearing, the Commission may reject the change upon a finding that the change is not consistent with the standards for determining hazardous substances or harmful quantities. (1979, 2nd Sess., c. 1209, s. 3; 1987, c. 827, s. 190.)



§ 143-215.78. Oil pollution control program.

§ 143‑215.78.  Oil pollution control program.

The Department shall establish an oil pollution control program for the administration of this Article. The Department may employ and prescribe the duties of employees assigned to this activity. (1973, c. 534, s. 1; c. 1262, s. 23; 1979, c. 535, s. 11.)



§ 143-215.79. Inspections and investigations; entry upon property.

§ 143‑215.79.  Inspections and investigations; entry upon property.

The Commission, through its authorized representatives, is empowered to conduct such inspections and investigations as shall be reasonably necessary to determine compliance with the provisions of this Article; to determine the person or persons responsible for violation of this Article; to determine the nature and location of any oil or other hazardous substances discharged to the land or waters of this State; and to enforce the provisions of this Article. The authorized representatives of the Commission are empowered upon presentation of their credentials to enter upon any private or public property, including boarding any vessel, for the purpose of inspection or investigation or in order to conduct any project or activity to contain, collect, disperse or remove oil or other hazardous substances discharges or to perform any restoration necessitated by an oil or other hazardous substances discharge. Neither the State nor its agencies, employees or agents shall be liable in trespass or damages arising out of the conduct of any inspection, investigation, or oil or other hazardous substances removal or restoration project or activity other than liability for damage to property or injury to persons arising out of the negligent or willful conduct of an employee or agent of the State during the course of an inspection, investigation, project or activity. (1973, c. 534, s. 1; c. 1262, s. 23; 1979, c. 535, s. 12; 1987, c. 827, s. 154.)



§ 143-215.80. Confidential information.

§ 143‑215.80.  Confidential information.

Any information relating to a secret process, device or method of manufacturing or production discovered or obtained in the course of an inspection, investigation, project or activity conducted pursuant to this Article shall not be revealed except as may be required by law or lawful order or process. (1973, c. 534, s. 1.)



§ 143-215.81. Authority supplemental.

§ 143‑215.81.  Authority supplemental.

The authority and powers granted under this Article shall be in addition to, and not in derogation of, any authority or powers vested in the Commission under any other provision of law, except to the extent that such other powers or authority may conflict directly with the powers and authority granted under this Article. (1973, c. 534, s. 1; c. 1262, s. 23; 1987, c. 827, ss. 154, 191.)



§ 143-215.82. Local ordinances.

§ 143‑215.82.  Local ordinances.

Nothing in the Article shall be construed to deny any county, municipality, sanitary district, metropolitan sewerage district or other authorized local governmental entity, by ordinance, regulation or law, from exercising police powers with reference to the prevention and control of oil or other hazardous substances discharges to sewers or disposal systems. (1973, c. 534, s. 1; 1979, c. 535, s. 13.)



§ 143-215.83. Discharges.

Part 2.  Oil Discharge Controls.

§ 143‑215.83.  Discharges.

(a)        Unlawful Discharges.  It shall be unlawful, except as otherwise provided in this Part, for any person to discharge, or cause to be discharged, oil or other hazardous substances into or upon any waters, tidal flats, beaches, or lands within this State, or into any sewer, surface water drain or other waters that drain into the waters of this State, regardless of the fault of the person having control over the oil or other hazardous substances, or regardless of whether the discharge was the result of intentional or negligent conduct, accident or other cause.

(b)        Excepted Discharges.  This section shall not apply to discharges of oil or other hazardous substances in the following circumstances:

(1)        When the discharge was authorized by an existing rule of the Commission.

(2)        When any person subject to liability under this Article proves that a discharge was caused by any of the following:

a.         An act of God.

b.         An act of war or sabotage.

c.         Negligence on the part of the United States government or the State of North Carolina or its political subdivisions.

d.         An act or omission of a third party, whether any such act or omission was or was not negligent.

e.         Any act or omission by or at the direction of a law‑enforcement officer or fireman.

(c)        Permits.  Any person who desires or proposes to discharge oil or other hazardous substances onto the land or into the waters of this State shall first make application for and secure the permit required by G.S. 143‑215.1. Application shall be made pursuant to the rules adopted by the Commission. Any permit granted pursuant to this subsection may contain such terms and conditions as the Commission shall deem necessary and appropriate to conserve and protect the land or waters of this State and the public interest therein. (1973, c. 534, s. 1; c. 1262, s. 23; 1979, c. 535, s. 14; 1987, c. 827, ss. 154, 192.)



§ 143-215.84. Removal of prohibited discharges.

§ 143‑215.84.  Removal of prohibited discharges.

(a)        Person Discharging.  Any person having control over oil or other hazardous substances discharged in violation of this Article shall immediately undertake to collect and remove the discharge and to restore the area affected by the discharge as nearly as may be to the condition existing prior to the discharge. If it is not feasible to collect and remove the discharge, the person responsible shall take all practicable actions to contain, treat and disperse the discharge; but no chemicals or other dispersants or treatment materials which will be detrimental to the environment or natural resources shall be used for such purposes unless they shall have been previously approved by the Commission. The owner of an underground storage tank who is the owner of the tank only because he is the owner of the land on which the underground storage tank is located, who did not know or have reason to know that the underground storage tank was located on his property, and who did not become the owner of the land as the result of a transfer or transfers to avoid liability for the underground storage tank shall not be deemed to be responsible for a release or discharge from the underground storage tank.

(a1)      The Commission shall not require collection or removal of a discharge or restoration of an affected area under subsection (a) of this section if the person having control over oil or other hazardous substances discharged in violation of this Article complies with rules governing the collection and removal of a discharge and the restoration of an affected area adopted by the Commission pursuant to G.S. 143‑214.1 or G.S. 143‑215.94V. This subsection shall not be construed to affect the rights of any person under this Article or any other provision of law.

(b)        Removal by Department.  Notwithstanding the requirements of subsection (a) of this section, the Department is authorized and empowered to utilize any staff, equipment and materials under its control or supplied by other cooperating State or local agencies and to contract with any agent or contractor that it deems appropriate to take such actions as are necessary to collect, investigate, perform surveillance over, remove, contain, treat or disperse oil or other hazardous substances discharged onto the land or into the waters of the State and to perform any necessary restoration. The Secretary shall keep a record of all expenses incurred in carrying out any project or activity authorized under this section, including actual expenses incurred for services performed by the State's personnel and for use of the State's equipment and material. The authority granted by this subsection shall be limited to projects and activities that are designed to protect the public interest or public property, and shall be compatible with the National Contingency Plan established pursuant to the Federal Water Pollution Control Act, as amended, 33 U.S.C. section 1251 et seq.

(c),       (d) Repealed by Session Laws 1989, c. 656, s. 2.

(e)        Notification of Completed Removal of Prohibited Discharges.  The definitions set out in G.S. 130A‑310.31(b) apply to this subsection. Any person may submit a written request to the Department for a determination that a discharge of oil or a hazardous substance in violation of this Article has been remediated to unrestricted use standards. A request for a determination that a discharge has been remediated to unrestricted use standards shall be accompanied by the fee required by G.S. 130A‑310.39(a)(2). If the Department determines that the discharge has been remediated to unrestricted use standards, the Department shall issue a written notification that no further remediation of the discharge will be required. The notification shall state that no further remediation of the discharge will be required unless the Department later determines, based on new information or information not previously provided to the Department, that the discharge has not been remediated to unrestricted use standards or that the Department was provided with false or incomplete information. Under any of those circumstances, the Department may withdraw the notification and require responsible parties to remediate the discharge to unrestricted use standards.

(f)         In order to reduce or eliminate the danger to public health or the environment posed by a discharge or release of oil or a hazardous substance, an owner, operator, or other responsible party may impose restrictions on the current or future use of the real property comprising any part of the site if the restrictions meet the requirements of this subsection. The restrictions must be agreed to by the owner of the real property, included in a remedial action plan for the site that has been approved by the Secretary, and implemented as a part of the remedial action program for the site. The Secretary may approve restrictions included in a remedial action plan in accordance with standards determined: (i) pursuant to rules for remediation of soil or groundwater contamination adopted by the Commission; (ii) with respect to the cleanup of a discharge or release from a petroleum underground storage tank, pursuant to rules adopted by the Commission pursuant to G.S. 143‑215.94V; or (iii) as provided in G.S. 130A‑310.3(d). Restrictions may apply to activities on, over, or under the land, including, but not limited to, use of groundwater, building, filling, grading, excavating, and mining. Any approved restriction shall be enforced by any owner, operator, or other party responsible for the oil or hazardous substance discharge site. Any land‑use restriction may also be enforced by the Department through the remedies provided in this Article, Part 2 of Article 1 of Chapter 130A of the General Statutes, or by means of a civil action. The Department may enforce any land‑use restriction without first having exhausted any available administrative remedies. A land‑use restriction may also be enforced by any unit of local government having jurisdiction over any part of the site. A land‑use restriction shall not be declared unenforceable due to lack of privity of estate or contract, due to lack of benefit to particular land, or due to lack of any property interest in particular land. Any person who owns or leases a property subject to a land‑use restriction under this Part shall abide by the land‑use restriction. (1973, c. 534, s. 1; c. 1262, s. 23; 1975, c. 885; 1977, c. 771, s. 4; 1979, c. 535, s. 15; 1987, c. 827, ss. 154, 193; 1989, c. 656, s. 2; 1991, c. 538, s. 14; 1995, c. 377, s. 13; 1997‑357, s. 7; 1997‑394, s. 4; 1997‑456, s. 50; 2001‑384, s. 11.)



§ 143-215.85. Required notice.

§ 143‑215.85.  Required notice.

(a)        Except as provided in G.S. 143‑215.94E(a1) and subsection (b) of this section, every person owning or having control over oil or other substances discharged in any circumstances other than pursuant to a rule adopted by the Commission, a regulation of the U. S. Environmental Protection Agency, or a permit required by G.S. 143‑215.1 or the Federal Water Pollution Control Act, upon notice that such discharge has occurred, shall immediately notify the Department, or any of its agents or employees, of the nature, location and time of the discharge and of the measures which are being taken or are proposed to be taken to contain and remove the discharge. The agent or employee of the Department receiving the notification shall immediately notify the Secretary or such member or members of the permanent staff of the Department as the Secretary may designate. If the discharged substance of which the Department is notified is a pesticide regulated by the North Carolina Pesticide Board, the Department shall immediately inform the Chairman of the Pesticide Board. Removal operations under this Article of substances identified as pesticides defined in G.S. 143‑460 shall be coordinated in accordance with the Pesticide Emergency Plan adopted by the North Carolina Pesticide Board; provided that, in instances where entry of such hazardous substances into waters of the State is imminent, the Department may take such actions as are necessary to physically contain or divert such substance so as to prevent entry into the surface waters.

(b)        As used in this subsection, "petroleum" has the same meaning as in G.S. 143‑215.94A. A person who owns or has control over petroleum that is discharged into the environment shall immediately take measures to collect and remove the discharge, report the discharge to the Department within 24 hours of the discharge, and begin to restore the area affected by the discharge in accordance with the requirements of this Article if the volume of the petroleum that is discharged is 25 gallons or more or if the petroleum causes a sheen on nearby surface water or if the petroleum is discharged at a distance of 100 feet or less from any surface water body. If the volume of petroleum that is discharged is less than 25 gallons, the petroleum does not cause a sheen on nearby surface water, and the petroleum is discharged at a distance of more than 100 feet from all surface water bodies, the person who owns or has control over the petroleum shall immediately take measures to collect and remove the discharge. If a discharge of less than 25 gallons of petroleum cannot be cleaned up within 24 hours of the discharge or if the discharge causes a sheen on nearby surface water, the person who owns or has control over the petroleum shall immediately notify the Department. (1973, c. 534, s. 1; c. 1262, s. 23; 1977, c. 771, s. 4; c. 858, s. 1; 1979, c. 535, ss. 16, 17; 1987, c. 827, ss. 154, 194; 2000‑54, s. 1.)



§ 143-215.85A. Recordation of oil or hazardous substance discharge sites.

§ 143‑215.85A.  Recordation of oil or hazardous substance discharge sites.

(a)        The owner of the real property on which a site is located that is subject to current or future use restrictions approved as provided in G.S. 143‑215.84(f) shall submit to the Department a survey plat as required by this section within 180 days after the owner is notified to do so. The survey plat shall identify areas designated by the Department, shall be prepared and certified by a professional land surveyor, and shall be entitled "NOTICE OF OIL OR HAZARDOUS SUBSTANCE DISCHARGE SITE". Where an oil or hazardous substance discharge site is located on more than one parcel or tract of land, a composite map or plat showing all parcels or tracts may be recorded. The Notice shall include a legal description of the site that would be sufficient as a description in an instrument of conveyance, shall meet the requirements of G.S. 47‑30 for maps and plats, and shall identify:

(1)        The location and dimensions of the disposal areas and areas of potential environmental concern with respect to permanently surveyed benchmarks.

(2)        The type, location, and quantity of oil or hazardous substances known to the owner of the site to exist on the site.

(3)        Any restrictions approved by the Department on the current or future use of the site.

(b)        After the Department approves and certifies the Notice, the owner of the site shall file the certified copy of the Notice in the register of deeds office in the county or counties in which the land is located within 15 days of the date on which the owner receives approval of the Notice from the Department.

(c)        The register of deeds shall record the certified copy of the Notice and index it in the grantor index under the names of the owners of the lands.

(d)        In the event that the owner of the site fails to submit and file the Notice required by this section within the time specified, the Secretary may prepare and file the Notice. The costs thereof may be recovered by the Secretary from any responsible party. In the event that an owner of a site who is not a responsible party submits and files the Notice required by this section, he may recover the reasonable costs thereof from any responsible party.

(e)        When an oil or hazardous substance discharge site that is subject to current or future land‑use restrictions under this section is sold, leased, conveyed, or transferred, the deed or other instrument of transfer shall contain in the description section, in no smaller type than that used in the body of the deed or instrument, a statement that the property has been used as an oil or hazardous substance discharge site and a reference by book and page to the recordation of the Notice.

(f)         A Notice of Oil or Hazardous Substance Discharge Site filed pursuant to this section may, at the request of the owner of the land, be cancelled by the Secretary after the hazards have been eliminated. If requested in writing by the owner of the land and if the Secretary concurs with the request, the Secretary shall send to the register of deeds of each county where the Notice is recorded a statement that the hazards have been eliminated and request that the Notice be cancelled of record. The Secretary's statement shall contain the names of the owners of the land as shown in the Notice and reference the plat book and page where the Notice is recorded. The register of deeds shall record the Secretary's statement in the deed books and index it on the grantor index in the names of the owners of the land as shown in the Notice and on the grantee index in the name "Secretary of Environment and Natural Resources". The register of deeds shall make a marginal entry on the Notice showing the date of cancellation and the book and page where the Secretary's statement is recorded, and the register of deeds shall sign the entry. If a marginal entry is impracticable because of the method used to record maps and plats, the register of deeds shall not be required to make a marginal entry. (1997‑394, s. 5; 1997‑443, s. 11A.119(b); 1997‑456, s. 55.6(a), (b).)



§ 143-215.86. Other State agencies and State-designated local agencies.

§ 143‑215.86.  Other State agencies and State‑designated local agencies.

(a)        Planning.  The State Emergency Response Commission shall be responsible for developing a program, including training, for the waters of the State, including offshore marine waters, to enable the State to respond to an emergency oil or other hazardous substances spillage. In carrying out its duties under this section, designated representatives of the State Emergency Response Commission, the Board of Transportation, the Wildlife Resources Commission, the Environmental Management Commission, the Division of Marine Fisheries, the Outer Continental Shelf Lands Office of the Department of Administration, and any other agency or agencies of the State which the State Emergency Response Commission shall deem necessary and appropriate, shall confer and establish plans and procedures for the assignment and utilization of personnel, equipment and material to be used in carrying out the purposes of this Part. Every State agency involved is authorized to adopt such rules as shall be necessary to effectuate the purposes of this section.

(b)        Cooperative Effort.  The Board of Transportation, the North Carolina Wildlife Resources Commission, the Division of Marine Fisheries, and any other agency of this State and any local agency designated by the State shall cooperate with and lend assistance to the Commission by assigning to the Commission upon its request personnel, equipment, and material to be utilized in any project or activity related to the containment, collection, dispersal, or removal of oil or other hazardous substances discharged upon the land or discharged into waters affecting this State.

(c)        Trucks.  The Secretary of Transportation may, after consultation with the Secretary of Environment and Natural Resources, purchase and equip a sufficient number of trucks designed to carry out the provisions of subsection (b) of this section. These trucks shall be maintained by the Department of Transportation and shall be strategically located at various locations throughout the State so as to furnish a ready response when word of an oil or other hazardous substances discharge has been received. The Secretary of Environment and Natural Resources or his designee will, after consultation, decide where the trucks are to be located.

(d)        Rules.  The Secretary of Transportation and the Secretary of Environment and Natural Resources or their designees shall adopt rules for the placement of these trucks and shall determine the manner and way in which they are to be used. The Secretary of Environment and Natural Resources shall reimburse the Department of Transportation for expenses incurred by the Department of Transportation during cleanups as provided in G.S. 143‑215.88.

(e)        Accounts.  Every State agency or other State‑designated local agency participating in the containment, collection, dispersal, or removal of an oil or other hazardous substances discharge or in restoration necessitated by such discharge, shall keep a record of all expenses incurred in carrying out any such project or activity including the actual services performed by the agency's personnel and the use of the agency's personnel and the use of the agency's equipment and material. A copy of all records shall be delivered to the Commission upon completion of the project or activity. (1973, c. 507, s. 5; c. 534, s. 1; c. 1262, s. 23; 1979, c. 535, ss. 18, 19; 1987, c. 827, ss. 154, 195; 1989, c. 656, s. 3; c. 727, ss. 164, 165; 1997‑443, s. 11A.119(a).)



§ 143-215.87. Oil or Other Hazardous Substances Pollution Protection Fund.

§ 143‑215.87.  Oil or Other Hazardous Substances Pollution Protection Fund.

There is hereby established under the control and direction of the Department an Oil or Other Hazardous Substances Pollution Protection Fund which shall be a nonlapsing, revolving fund consisting of any moneys appropriated for such purpose by the General Assembly or that shall be available to it from any other source. The moneys shall be used to defray the expenses of any project or program for the containment, collection, dispersal or removal of oil or other hazardous substances discharged to the land or waters of this State, or discharged into waters outside the territorial limits of the State which affect land and waters or related uses within the State; to assess damages for injury to, destruction of, or loss of use of natural resources; and to develop and implement plans for restoration, rehabilitation, replacement, or acquisition of the equivalent of the natural resources injured by the discharge. In addition to any moneys that shall be appropriated or otherwise made available to it, the fund shall be maintained by fees, charges, or other moneys except for the clear proceeds of civil penalties paid to or recovered by or on behalf of the Department under the provisions of this Part. Any moneys paid to or recovered by or on behalf of the Department as fees, charges, or other payments as damages authorized by this Part except for the clear proceeds of civil penalties shall be paid to the Oil or Other Hazardous Substances Pollution Protection Fund in an amount equal to the sums expended from the fund for the project or activity.

The clear proceeds of civil penalties provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1973, c. 534, s. 1; c. 1262, s. 23; 1979, c. 535, s. 20; 1989, c. 656, s. 4; 1993, c. 402, s. 10; 1998‑215, s. 67(b).)



§ 143-215.88. Payment to State agencies or State-designated local agencies.

§ 143‑215.88.  Payment to State agencies or State‑designated local agencies.

Upon completion of any oil or other hazardous substances removal or restoration project or activity conducted pursuant to the provisions of this Part, each agency of the State or any State‑designated local agency that has participated by furnishing personnel, equipment or material shall deliver to the Department a record of the expenses incurred by the agency. The amount of incurred expenses shall be disbursed by the Secretary to each such agency from the Oil or Other Hazardous Substances Pollution Protection Fund. Upon completion of any oil or other hazardous substances removal or restoration project or activity, the Secretary shall prepare a statement of all expenses and costs of the project or activity expended by the State and shall make demand for payment upon the person having control over the oil or other hazardous substances discharged to the land or waters of the State, unless the Commission shall determine that the discharge occurred due to any of the reasons stated in G.S. 143‑215.83(b). Any person having control of oil or other hazardous substances discharged to the land or waters of the State in violation of the provisions of this Part and any other person causing  or contributing to the discharge of oil or other hazardous substances shall be directly liable to the State for the necessary expenses of oil or other hazardous substances cleanup projects and activities arising from such discharge and the State shall have a cause of action to recover from any or all such persons. If the person having control over the oil or other hazardous substances discharged shall fail or refuse to pay the sum expended by the State, the Secretary shall refer the matter to the Attorney General of North Carolina, who shall institute an action in the name of the State in the Superior Court of Wake County, or in his discretion, in the superior court of the county in which the discharge occurred, to recover such cost and expenses. (1973, c. 534, s. 1; c. 1262, s. 23; 1977, c. 858, s. 2; 1979, c. 535, ss. 21, 22; 1987, c. 827, s. 154.)



§ 143-215.88A. Enforcement procedures: civil penalties.

§ 143‑215.88A.  Enforcement procedures: civil penalties.

(a)        Any person who intentionally or negligently discharges oil or other hazardous substances, or knowingly causes or permits the discharge of oil in violation of this Part or fails to report a discharge as required by G.S. 143‑215.85 or who fails to comply with the requirements of G.S. 143‑215.84(a) or orders issued by the Commission as a result of violations thereof, shall incur, in addition to any other penalty provided by law, a penalty in an amount not to exceed five thousand dollars ($5,000) for every such violation, the amount to be determined by the Secretary after taking into consideration the factors set out in G.S. 143B‑282.1(b), the amount expended by the violator in complying with the provisions of G.S. 143‑215.84, and the estimated damages attributed to the violator under G.S. 143‑215.90. Every act or omission which causes, aids or abets a violation of this subsection shall be considered a violation under the provisions of this subsection and subject to the penalty herein provided. The procedures set out in G.S. 143‑215.6 and G.S. 143B‑282.1 shall apply to civil penalties assessed under this section. The penalty herein provided for shall become due and payable when the person incurring the penalty receives a notice in writing from the Commission describing the violation with reasonable particularity and advising such person that the penalty is due. A person may contest a penalty by filing a petition for a contested case under G.S. 150B‑23 within 30 days after receiving notice of the penalty. If any civil penalty has not been paid within 30 days after notice of assessment has been served on the violator, the Secretary shall request the Attorney General to institute a civil action in the Superior Court of any county in which the violator resides or has his or its principal place of business to recover the amount of the assessment, unless the violator contests the assessment as provided in this subsection, or requests remission of the assessment in whole or in  part. If any civil penalty has not been paid within 30 days after the final agency decision or court order has been served on the violator, the Secretary shall request the Attorney General to institute a civil action in the Superior Court of any county in which the violator resides or has his or its principal place of business to recover the amount of the assessment. Notification received pursuant to this subsection or information obtained by the exploitation of such notification shall not be used against any person in any criminal case, except as prosecution for perjury or for giving a false statement.

(b)        The civil penalties provided by this section, except the civil penalty for failure to report, shall not apply to the discharge of a pesticide regulated by the North Carolina Pesticide Board, if such discharge would constitute a violation of the North Carolina Pesticide Law and if such discharge has not entered the surface waters of the State.

(c)        The clear proceeds of civil penalties provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1973, c. 534, s. 1; 1973, c. 1262, s. 23; 1979, c. 535, ss. 25, 26; 1987, c. 270; c. 827, ss. 154, 197; 1989 (Reg. Sess., 1990), c. 1036, s. 6; c. 1045, s. 7; c. 1075, s. 8; 1998‑215, s. 67(a).)



§ 143-215.88B. Enforcement procedures: criminal penalties.

§ 143‑215.88B.  Enforcement procedures: criminal penalties.

(a)        No proceeding shall be brought or continued under this section for or on account of a violation by any person who has previously been convicted of a federal violation based upon the same set of facts.

(b)        In proving the defendant's possession of actual knowledge, circumstantial evidence may be used, including evidence that the defendant took affirmative steps to shield himself from relevant information. Consistent with the principles of common law, the subjective mental state of defendants may be inferred from their conduct.

(c)        For the purposes of the felony provisions of this section, a person's state of mind shall not be found "knowingly and willfully" or "knowingly" if the conduct that is the subject of the prosecution is the result of any of the following occurrences or circumstances:

(1)        A natural disaster or other act of God which could not have been prevented or avoided by the exercise of due care or foresight.

(2)        An act of third parties other than agents, employees, contractors, or subcontractors of the defendant.

(3)        An act done in reliance on the written advice or emergency on‑site direction of an employee of the Department. In emergencies, oral advice may be relied upon if written confirmation is delivered to the employee as soon as practicable after receiving and relying on the advice.

(4)        An act causing no significant harm to the environment or risk to the public health, safety, or welfare and done in compliance with other conflicting environmental requirements or other constraints imposed in writing by environmental agencies or officials after written notice is delivered to all relevant agencies that the conflict exists and will cause a violation of the identified standard.

(5)        Violations of permit limitations causing no significant harm to the environment or risk to the public health, safety, or welfare for which no enforcement action or civil penalty could have been imposed under any written civil enforcement guidelines in use by the Department at the time, including but not limited to, guidelines for the pretreatment permit civil penalties. This subdivision shall not be construed to require the Department to develop or use written civil enforcement guidelines.

(d)        All general defenses, affirmative defenses, and bars to prosecution that may apply with respect to other criminal offenses under State criminal offenses may apply to prosecutions brought under this section or other criminal statutes that refer to this section and shall be determined by the courts of this State according to the principles of common law as they may be applied in the light of reason and experience. Concepts of justification and excuse applicable under this section may be developed in the light of reason and experience.

(e)        Any person who knowingly and willfully discharges or causes or permits the discharge of oil or other hazardous substances in violation of this Part shall be guilty of a Class H felony which may include a fine to be not more than one hundred thousand dollars ($100,000) per day of violation, provided that this fine shall not exceed a cumulative total of five hundred thousand dollars ($500,000) for each period of 30 days during which a violation continues. For the purposes of this subsection, the phrase "knowingly and willfully" shall mean intentionally and consciously as the courts of this State, according to the principles of common law interpret the phrase in the light of reason and experience.

(f)         (1) Any person who knowingly discharges or causes or permits the discharge of oil or other hazardous substances in violation of this Part, and who knows at that time that he places another person in imminent danger of death or serious bodily injury shall be guilty of a Class C felony which may include a fine not to exceed two hundred fifty thousand dollars ($250,000) per day of violation, provided that this fine shall not exceed a cumulative total of one million dollars ($1,000,000) for each period of 30 days during which a violation continues.

(2)        For the purposes of this subsection, a person's state of mind is knowing with respect to:

a.         His conduct, if he is aware of the nature of his conduct;

b.         An existing circumstance, if he is aware or believes that the circumstance exists; or

c.         A result of his conduct, if he is aware or believes that his conduct is substantially certain to cause danger of death or serious bodily injury.

(3)        Under this subsection, in determining whether a defendant who is a natural person knew that his conduct placed another person in imminent danger of death or serious bodily injury:

a.         The person is responsible only for actual awareness or actual belief that he possessed; and

b.         Knowledge possessed by a person other than the defendant but not by the defendant himself may not be attributed to the defendant.

(4)        It is an affirmative defense to a prosecution under this subsection that the conduct charged was conduct consented to by the person endangered and that the danger and conduct charged were reasonably foreseeable hazards of an occupation, a business, or a profession; or of medical treatment or medical or scientific experimentation conducted by professionally approved methods and such other person had been made aware of the risks involved prior to giving consent. The defendant may establish an affirmative defense under this subdivision by a preponderance of the evidence.

(g)        The criminal penalties provided by this section shall not apply to the discharge of a pesticide regulated by the North Carolina Pesticide Board, if such discharge would constitute a violation of the North Carolina Pesticide Law and if such discharge has not entered the surface waters of the State.

(h)        Any person who knowingly and willfully makes any false statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained under this Article or rules adopted under this Article; or who knowingly and willfully makes a false statement of a material fact in a rule‑making proceeding or contested case under this Article; or who falsifies, tampers with, or knowingly and willfully renders inaccurate any recording or monitoring device or method required to be operated or maintained under this Article or rules adopted under this Article is guilty of a Class I felony, which may include a fine not to exceed one hundred thousand dollars ($100,000) per day of violation, provided that the fine shall not exceed a cumulative total of five hundred thousand dollars ($500,000) for each period of 30 days during which a violation continues. (1973, c. 534, s. 1; 1973, c. 1262, s. 23; 1979, c. 535, ss. 25, 26; 1987, c. 270; c. 827, ss. 154, 197; 1989 (Reg. Sess., 1990), c. 1045, s. 8; 1993, c. 539, ss. 1316, 1317; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑394, s. 6.)



§ 143-215.89. Multiple liability for necessary expenses.

§ 143‑215.89.  Multiple liability for necessary expenses.

Any person liable for costs of cleanup of oil or other hazardous substances under this Part shall have a cause of action to recover such costs in part or in whole from any other person causing or contributing to the discharge of oil or other hazardous substances into the waters of the State, including any amount recoverable by the State as necessary expenses.  The total recovery by the State for damage to the public resources pursuant to G.S. 143‑215.90 and for the cost of oil or other hazardous substances cleanup, arising from any discharge, shall not exceed the applicable limits prescribed by federal law with respect to the United States government on account of such discharge. (1973, c. 534, s. 1; 1979, c. 535, s. 23; 1989 (Reg. Sess., 1990), c. 1045, s. 12.)



§ 143-215.90. Liability for damage to public resources.

§ 143‑215.90.  Liability for damage to public resources.

(a)        Any person who discharges oil or other hazardous substances in violation of this Article or violates any order or rule of the Commission adopted pursuant to this Article, or fails to perform any duty imposed by this Article, or violates an order or other determination of the Commission made pursuant to the provisions of this Article, including the provisions of a discharge permit issued pursuant to G.S. 143‑215.1, and in the course thereof causes the death of, or injury to fish, animals, vegetation or other resources of the State or otherwise causes a reduction in the quality of the waters of the State below the standards set by the Commission, shall be liable to pay the State damages. Such damages shall be an amount equal to the cost of all reasonable and necessary investigations made or caused to be made by the Commission in connection with such violation and the sum of money necessary to restock such waters, replenish such resources, or otherwise restore the rivers, streams, bays, tidal flats, beaches, estuaries or coastal waters and public lands adjoining the seacoast to their condition prior to the injury as such condition is determined by the Commission in conference with the Wildlife Resources Commission, and any other State agencies having an interest affected by such violation (or by the designees of any such boards, commissions, and agencies).

(b)        Upon receipt of the estimate of damages caused, the Department  shall give written notice by registered or certified mail to the person responsible for the death, killing, or injury to fish, animals, vegetation, or other resources of the State, or any reduction in quality of the waters of the State, describing the damages and their causes with reasonable specificity, and shall request payment from such person. Damages shall become due and payable upon receipt of such notice. A person may contest an assessment of damages by filing a petition for a contested case under G.S. 150B‑23 within 30 days after receiving notice of the damages. In a contested case hearing, the estimate of the replacement cost of fish or animals or vegetation destroyed, and the estimate of costs of replacing or restoring other resources of the State, and the estimate of the cost of restoring the quality of waters of the State shall be prima facie evidence of the actual replacement of cost of fish, animals, vegetation or other resources of the State, and of the actual cost of restoring the quality of the waters of the State; provided, that such evidence is rebuttable. In arriving at such estimate, any reasonably accurate method may be used and it shall not be necessary for any agent of the Department or Wildlife Resources Commission to collect, handle, or weigh numerous specimens of dead or injured fish, animals, vegetation or other resources of the State, or to calculate the costs of restoring the quality of the waters using any technology other than that which is existing and practicable, as found to be such by the Secretary. Provided, that the Department may effect such mitigation of the amount of damages as the Commission may deem proper and reasonable. If a person fails to pay damages assessed against him, the Commission shall refer the matter to the Attorney General for collection. Any money recovered by the Attorney General or by payment of damages by the person charged therewith by the Department shall be transferred by the Commission to appropriate funds administered by the State agencies affected by the violation for use in such activities as food fish or shellfish management programs, wildlife and waterfowl management programs, water quality improvement programs and such other uses as may best mitigate the damage incurred as a result of the violation. No action shall be authorized under the provisions of this section against any person operating in compliance with the conditions of a waste discharge permit issued pursuant to G.S. 143‑215.1 and the provisions of this Part.

(c)        For the purpose of carrying out its duties under this Article,  the Commission shall have the power to direct the investigation of any death, killing, or injury to fish, animals, vegetation or other resources of the State, or any reduction in quality of the waters of the State, which in the opinion of the Commission is of sufficient magnitude to justify investigation. (1973, c. 534, s. 1; c. 1262, s. 23; 1979, c. 535, s. 24; 1987, c. 827, ss. 154, 196.)



§ 143-215.91: Recodified as §§ 143-215.88A, 143-215.88B.

§ 143‑215.91:  Recodified as §§ 143‑215.88A, 143‑215.88B.



§ 143-215.91A. Limited liability for volunteers in oil and hazardous substance abatement.

§ 143‑215.91A.  Limited liability for volunteers in oil and hazardous substance abatement.

Part 5 of this Article shall apply to the determination of civil liability or penalty pursuant to this Article. (1987, c. 269, s. 3.)



§ 143-215.92. Lien on vessel.

§ 143‑215.92. Lien on vessel.

Any vessel (other than one owned or operated by the State of North Carolina or its political subdivisions or the United States government) from which oil or other hazardous substances is discharged in violation of this Part or any rule prescribed pursuant thereto, shall be liable for the pecuniary penalty and costs of oil or other hazardous substances removal specified in this Part and such penalty and costs shall constitute a lien on such vessel; provided, however, that said lien shall not attach if a surety bond is posted with the Commission in an amount and with sureties acceptable to the Commission, or a cash deposit is made with the Commission in an amount acceptable to the Commission. Provided further, that such lien shall not have priority over any existing perfected lien or security interest. The Commission may adopt rules providing for such conditions, limitations, and requirements concerning the bond or deposit prescribed by this section as the Commission deems necessary. (1973, c. 534, s. 1; c. 1262, s. 23; 1979, c. 535, s. 27; 1987, c. 827, ss. 154, 198.)



§ 143-215.93. Liability for damage caused.

§ 143‑215.93.  Liability for damage caused.

Any person having control over oil or other hazardous substances which enters the waters of the State in violation of this Part shall be strictly liable, without regard to fault, for damages to persons or property, public or private, caused by such entry, subject to the exceptions enumerated in G.S. 143‑215.83(b). (1973, c. 534, s. 1; 1979, c. 535, s. 28.)



§ 143-215.93A. Limitation on liability of persons engaged in removal of oil discharges.

§ 143‑215.93A.  Limitation on liability of persons engaged in removal of oil discharges.

(a)        Except as provided in subsection (b) of this section, a person is not liable under this Part, Part 2C of this Article, Articles 21 and 21B of this Chapter, other provisions of the General Statutes relating to protection of the environment or public health, Chapter 1B of the General Statutes, or common law causes of action in tort for removal costs or damages which result from, arise out of, or are related to the discharge or threatened discharge of oil, when such removal costs or damages result from acts or omissions in the course of rendering care, assistance, or advice consistent with the National Contingency Plan or as otherwise directed by the President of the United States, the Federal On‑Scene Coordinator, the Governor, the Secretary, the Secretary of Crime Control and Public Safety, or any person designated to direct oil discharge removal activities by the President of the United States, the Governor, the Secretary, or the Secretary of Crime Control and Public Safety.

(b)        The limitation on liability under subsection (a) of this section does not apply:

(1)        To a responsible party;

(2)        To a response under CERCLA/SARA or under Part 4 of Article 9 of Chapter 130A of the General Statutes;

(3)        To a response under Part 3 of Article 9 of Chapter 130A of the General Statutes;

(4)        To a cleanup under Part 2A of this Article;

(5)        With respect to personal injury or wrongful death; or

(6)        If the person is grossly negligent or engages in willful misconduct.

(c)        A responsible party is liable for any removal costs and damages that another person is relieved of under this section.

(d)        Nothing in this section affects the obligation of an owner or operator to respond immediately to a discharge, or the threat of a discharge, of oil.

(e)        As used in this section:

(1)        "CERCLA/SARA" means the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, Pub. L. No. 96‑510, 94 Stat. 2767, 42 U.S.C. § 9601 et seq., as amended, and the Superfund Amendments and Reauthorization Act of 1986, Pub. L. No. 99‑499, 100 Stat. 1613, as amended.

(2)        "Damages" has the same meaning as in the Oil Pollution Act of 1990, 33 U.S.C. § 2701, and in G.S. 143‑215.94BB.

(3)        "Federal On‑Scene Coordinator" means a person designated as such in the National Contingency Plan.

(4)        "National Contingency Plan" has the same meaning as in 33 U.S.C. § 1321, as amended.

(5)        "Oil Pollution Act of 1990" means the Oil Pollution Act of 1990, Pub. L. No. 101‑380, 104 Stat. 484, which appears generally as 33 U.S.C. § 2701 et seq., as amended.

(6)        "Remove" or "removal" has the same meaning as in the Oil Pollution Act of 1990, 33 U.S.C. § 2701.

(7)        "Removal costs" has the same meaning as in the Oil Pollution Act of 1990, 33 U.S.C. § 2701.

(8)        "Responsible party" means a person who is a "responsible party" as defined in the Oil Pollution Act of 1990, 33 U.S.C. § 2701, and who is liable for removal costs or damages which result from, arise out of, or are related to the discharge or threatened discharge of oil. (1991, c. 432.)



§ 143-215.94. Joint and several liability.

§ 143‑215.94.  Joint and several liability.

In order to provide maximum protection for the public interest, any actions brought pursuant to G.S. 143‑215.88 through 143‑215.91(a), 143‑215.93 or any other section of this Article, for recovery of cleanup costs or for civil penalties or for damages, may be brought against any one or more of the persons having control over the oil or other hazardous substances or causing or contributing to the discharge of oil or other hazardous substances.  All said persons shall be jointly and severally liable, but ultimate liability as between the parties may be determined by common‑law principles. (1973, c. 534, s. 1; 1977, c. 858, s. 3; 1979, c. 535, s. 29.)



§ 143-215.94A. Definitions.

Part 2A. Leaking Petroleum Underground Storage Tank Cleanup.

§ 143‑215.94A.  Definitions.

Unless a different meaning is required by the context, the following definitions shall apply throughout this Part and Part 2B of this Article:

(1a)      "Affiliate" has the same meaning as in 17 Code of Federal Regulations § 240.12(b)‑2 (1 April 1994 Edition), which defines "affiliate" as a person that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control of another person.

(1b)      "Commercial Fund" means the Commercial Leaking Petroleum Underground Storage Tank Cleanup Fund established pursuant to this Part.

(2)        "Commercial underground storage tank" means any one or combination of tanks (including underground pipes connected thereto) used to contain an accumulation of petroleum products, the volume of which (including the volume of the underground pipes connected thereto) is ten percent (10%) or more beneath the surface of the ground. The term "commercial underground storage tank" does not include any:

a.         Farm or residential underground storage tank of 1,100 gallons or less capacity used for storing motor fuel for noncommercial purposes;

b.         Underground storage tank of 1,100 gallons or less capacity used for storing heating oil for consumptive use on the premises where stored;

c.         Underground storage tank of more than 1,100 gallon capacity used for storing heating oil for consumptive use on the premises where stored by four or fewer households;

d.         Septic tank;

e.         Pipeline facility (including gathering lines) regulated under:

1.         The Natural Gas Pipeline Safety Act of 1968 (49 U.S.C. § 1671 et seq.);

2.         The Hazardous Liquid Pipeline Safety Act of 1979 (49 U.S.C. § 2001 et seq.); or

3.         Any intrastate pipeline facility regulated under State laws comparable to the provisions of the Natural Gas Pipeline Safety Act of 1968 or the Hazardous Liquid Pipeline Safety Act of 1979;

f.          Surface impoundment, pit, pond, or lagoon;

g.         Storm water or waste water collection system;

h.         Flow‑through process tank;

i.          Liquid trap or associated gathering lines directly related to oil or gas production and gathering operations; or

j.          Storage tank situated in an underground area (such as a basement, cellar, mineworking, drift, shaft, or tunnel) if the storage tank is situated upon or above the surface of the floor.

(2a)      "Cost‑effective cleanup" means the cleanup method that meets all of the following criteria:

a.         Addresses imminent threats to human health or the environment.

b.         Provides for the cleanup or removal of all contaminated soil except in circumstances where it is impractical to remove contaminated soil.

c.         Is approved by the Commission for remediation of the site.

d.         Is the least expensive cleanup based on total cost, including costs not eligible for reimbursement from the Commercial Fund or the Noncommercial Fund.

(3)        "Council" means the North Carolina Petroleum Underground Storage Tank Funds Council.

(3a)      "Facility" means an underground storage tank, or two or more underground storage tanks located in close proximity to each other and having the same owner or operator, that are located on a single tract of land or on contiguous tracts of land that are owned or controlled by the same person. As used in this subdivision, the terms "owner", "operator", and "person" include any affiliate, parent, and subsidiary of the owner, operator, or person, respectively. The owner or person having control of the land on which an underground storage tank is located, or on which two or more underground storage tanks are located, need not be the owner or operator of the underground storage tank or underground storage tanks. The term "facility", as defined in this subdivision, does not apply to a "pipeline facility", as that phrase is used in subdivisions (2) and (7) of this section.

(4)        "Heating oil" means petroleum that is No. 1, No. 2, No. 4‑light, No. 4‑heavy, No. 5‑light, No. 5‑heavy, or No. 6 technical grades of fuel oil; other residual fuel oils, including Navy Special Fuel Oil and Bunker C; and other fuels when used as substitutes for one of these fuel oils for the purpose of heating.

(5)        "Loan Fund" means the Groundwater Protection Loan Fund.

(6)        "Noncommercial Fund" means the Noncommercial Leaking Petroleum Underground Storage Tank Cleanup Fund established pursuant to this Part.

(7)        "Noncommercial underground storage tank" means any one or combination of tanks (including underground pipes connected thereto) used to contain an accumulation of petroleum products, the volume of which (including the volume of the underground pipes connected thereto) is ten percent (10%) or more beneath the surface of the ground. The term "noncommercial storage tank" does not include any:

a.         Commercial underground storage tanks;

b.         Septic tank;

c.         Pipeline facility (including gathering lines) regulated under:

1.         The Natural Gas Pipeline Safety Act of 1968 (49 U.S.C. § 1671 et seq.);

2.         The Hazardous Liquid Pipeline Safety Act of 1979 (49 U.S.C. § 2001 et seq.); or

3.         Any intrastate pipeline facility regulated under State laws comparable to the provisions of the Natural Gas Pipeline Safety Act of 1968 or the Hazardous Liquid Pipeline Safety Act of 1979;

d.         Surface impoundment, pit, pond, or lagoon;

e.         Storm water or waste water collection system;

f.          Flow‑through process tank;

g.         Liquid trap or associated gathering lines directly related to oil or gas production and gathering operations; or

h.         Storage tank situated in an underground area (such as a basement, cellar, mineworking, drift, shaft, or tunnel) if the storage tank is situated upon or above the surface of the floor.

(8)        "Operator" means any person in control of, or having responsibility for, the operation of an underground storage tank.

(9)        "Owner" means:

a.         In the case of an underground storage tank in use on 8 November 1984, or brought into use after that date, any person who owns an underground storage tank used for the storage, use, or dispensing of petroleum products; and

b.         In the case of an underground storage tank in use before 8 November 1984, but no longer in use on or after that date, any person who owned such tank immediately before the discontinuation of its use.

(9a)      "Parent" has the same meaning as in 17 Code of Federal Regulations § 240.12(b)‑2 (1 April 1994 Edition), which defines "parent" as an affiliate that directly, or indirectly through one or more intermediaries, controls another person.

(10)      "Petroleum" or "petroleum product" means crude oil or any fraction thereof which is a liquid at standard conditions of temperature and pressure (60 degrees Fahrenheit and 14.7 pounds per square inch absolute), including any such liquid which consists of a blend of petroleum and alcohol and which is intended for use as a motor fuel. The terms "petroleum" and "petroleum product" do not include any hazardous substance as defined in Section 101(14) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, Pub. L. No. 96‑510, 94 Stat. 2767, 42 U.S.C. § 9601(14) as amended; any substance regulated as a hazardous waste under Subtitle C of Title II of the Resource Conservation and Recovery Act of 1976, Pub. L. 94‑580, 90 Stat. 2806, 42 U.S.C. § 6921 et seq., as amended; or any mixture of petroleum or a petroleum product containing any such hazardous substance or hazardous waste in greater than de minimis quantities.

(11)      "Subsidiary" has the same meaning as in 17 Code of Federal Regulations § 240.12(b)‑2 (1 April 1994 Edition), which defines "subsidiary" as an affiliate that is directly, or indirectly through one or more intermediaries, controlled by another person. (1987 (Reg. Sess., 1988), c. 1035, s. 1; 1989, c. 652, s. 3; 1991, c. 538, s. 1; 1995, c. 377, s. 4; 1997‑456, s. 27; 2003‑352, s. 1.)



§ 143-215.94B. Commercial Leaking Petroleum Underground Storage Tank Cleanup Fund.

§ 143‑215.94B.  Commercial Leaking Petroleum Underground Storage Tank Cleanup Fund.

(a)        There is established under the control and direction of the Department the Commercial Leaking Petroleum Underground Storage Tank Cleanup Fund. This Commercial Fund shall be a nonreverting revolving fund consisting of any monies appropriated for such purpose by the General Assembly or available to it from grants, other monies paid to it or recovered on behalf of the Commercial Fund, and fees paid pursuant to this Part.

(b)        The Commercial Fund shall be used for the payment of the following costs up to an aggregate maximum of one million dollars ($1,000,000) per occurrence resulting from a discharge or release of a petroleum product from a commercial underground storage tank:

(1)        For discharges or releases discovered or reported between 30 June 1988 and 31 December 1991 inclusive, the cleanup of environmental damage as required by G.S. 143‑215.94E(a) in excess of fifty thousand dollars ($50,000) per occurrence.

(2)        For discharges or releases discovered on or after 1 January 1992 and reported between 1 January 1992 and 31 December 1993 inclusive, the cleanup of environmental damage as required by G.S. 143‑215.94E(a) in excess of twenty thousand dollars ($20,000) per occurrence.

(2a)      For discharges or releases discovered and reported on or after 1 January 1994 and prior to 1 January 1995, the cleanup of environmental damage as required by G.S. 143‑215.94E(a) in excess of twenty thousand dollars ($20,000) if the owner or operator (i) notifies the Department prior to 1 January 1994 of its intent to permanently close the tank in accordance with applicable regulations or to upgrade the tank to meet the requirements that existing underground storage tanks must meet by 22 December 1998, (ii) commences closure or upgrade of the tank prior to 1 July 1994, and (iii) completes closure or upgrade of the tank prior to 1 January 1995.

(3)        For discharges or releases reported on or after 1 January 1994, the cleanup of environmental damage as required by G.S. 143‑215.94E(a) in excess of twenty thousand dollars ($20,000) if, prior to the discharge or release, the commercial underground storage tank from which the discharge or release occurred met the performance standards applicable to tanks installed after 22 December 1988 or met the requirements that existing underground storage tanks must meet by 22 December 1998.

(4)        For discharges or releases reported on or after 1 January 1994 from a commercial underground storage tank that does not qualify under subdivision (2a) of this subsection or does not meet the standards in subdivision (3) of this subsection, sixty percent (60%) of the costs per occurrence of the cleanup of environmental damage as required by G.S. 143‑215.94E(a) that exceeds twenty thousand dollars ($20,000) but is not more than one hundred fifty‑seven thousand five hundred dollars ($157,500) and one hundred percent (100%) of the costs above this amount, up to the limits established in this section.

(5)        Compensation to third parties for bodily injury and property damage in excess of one hundred thousand dollars ($100,000) per occurrence.

(6)        Reimbursing the State for damages or other costs incurred as a result of a loan from the Loan Fund. The per occurrence limit does not apply to reimbursements to the State under this subdivision.

(7)        Recordation of residual petroleum as required by G.S. 143B‑279.11 if the Commercial Fund is responsible for the payment of costs under subdivisions (1) through (4) of this subsection.

(b1)      In the event that two or more discharges or releases at any one facility, the first of which was discovered or reported on or after 30 June 1988, result in more than one plume of soil, surface water, or groundwater contamination, the Commercial Fund shall be used for the payment of the costs of the cleanup of environmental damage as required by G.S. 143‑215.94E(a) in excess of the multiple discharge amount up to the applicable aggregate maximum specified in subsections (b) and (b2) of this section. The multiple discharge amount shall be calculated as follows:

(1)        Each discharge or release shall be considered separately as if it were the only discharge or release, and the cost for which the owner or operator is responsible under subdivisions (1), (2), (2a), or (3) of subsection (b) of this section, whichever are applicable, shall be determined for each discharge or release. For each discharge or release for which subdivision (4) of subsection (b) of this section is applicable, the cost for which the owner or operator is responsible, for the purpose of this subsection, shall be seventy‑five thousand dollars ($75,000). For purposes of this subsection, two or more discharges or releases that result in a single plume of soil, surface water, or groundwater contamination shall be considered as a single discharge or release.

(2)        The multiple discharge amount shall be the lesser of:

a.         The sum of all the costs determined as set out in subdivision (1) of this subsection; or

b.         The product of the highest of the costs determined as set out in subdivision (1) of this subsection multiplied by one and one‑half (1½).

(b2)      In the event that the aggregate costs per occurrence described in subsection (b) or (b1) of this section exceed one million dollars ($1,000,000), the Commercial Fund shall be used for the payment of eighty percent (80%) of the costs in excess of one million dollars ($1,000,000) up to a maximum of one million five hundred thousand dollars ($1,500,000). The Department shall not pay or reimburse costs under this subsection unless the owner, operator, or landowner eligible for reimbursement under G.S. 143‑215.94E(b1) submits proof that the owner, operator, or landowner eligible for reimbursement under G.S. 143‑215.94E(b1) has paid at least twenty percent (20%) of the costs for which reimbursement is sought.

(b3)      For purposes of subsections (b) and (b1) of this section, the cleanup of environmental damage includes connection of a third party to a public water system if the Department determines that connection of the third party to a public water system is a cost‑effective measure, when compared to other available measures, to reduce risk to human health or the environment. A payment or reimbursement under this subsection is subject to the requirements and limitations of this section. This subsection shall not be construed to limit any right or remedy available to a third party under any other provision of law. This subsection shall not be construed to require a third party to connect to a public water system. Except as provided by this subsection, connection to a public water system does not constitute cleanup under Part 2 of this Article, G.S. 143‑215.94E, G.S. 143‑215.94V, any other applicable statute, or at common law.

(b4)      The Commercial Fund shall pay any claim made after 1 September 2001 for compensation to third parties pursuant to subdivision (5) of subsection (b) of this section only if the owner, operator, or other party responsible for the discharge or release has complied with the requirements of G.S. 143B‑279.9 and G.S. 143B‑279.11, unless compliance is prohibited by another provision of law.

(c)        The Commercial Fund is to be available on an occurrence basis, without regard to number of occurrences associated with tanks owned or operated by the same owner or operator.

(d)        The Commercial Fund shall not be used for:

(1)        Costs incurred as a result of a discharge or release from an aboveground tank, aboveground pipe or fitting not connected to an underground storage tank, or vehicle.

(2)        The removal or replacement of any tank, pipe, fitting or related equipment.

(3)        Costs incurred as a result of a discharge or release of petroleum from a transmission pipeline.

(4)        Costs intended to be paid by the Noncommercial Fund.

(5)        Costs associated with the administration of any underground storage tank program other than the program administered pursuant to this Part.

(6)        Costs paid or reimbursed by or from any source other than the Commercial Fund, including but not limited to, any payment or reimbursement made under a contract of insurance.

(7)        Costs incurred as a result of the cleanup of environmental damage to groundwater to a more protective standard than the risk‑based standard required by the Department unless the cleanup of environmental damage to groundwater to a more protective standard is necessary to resolve a claim for compensation by a third party for property damage.

(8)        Costs in excess of those required to achieve the most cost‑effective cleanup.

(e)        The Commercial Fund shall be treated as a special trust fund and shall be credited with interest by the State Treasurer pursuant to G.S. 147‑69.2 and G.S. 147‑69.3.

(f)         (Expires October 1, 2011) During each fiscal year, the Department may use up to two million five hundred thousand dollars ($2,500,000) of the funds in the Commercial Fund for performance‑based cleanups as provided in this subsection. The Department may also use any funds that are available from any other source and that are specifically intended to be used for performance‑based cleanups as provided in this section. Each performance‑based cleanup shall comply with the requirements of this Part and any other provisions of law that govern the cleanup of environmental damage resulting from the discharge or release of a petroleum product from a commercial underground storage tank. The Department or any owner, operator, or landowner may contract for performance‑based cleanups with environmental services firms that the Department has determined to be qualified to satisfactorily complete the work associated with a cleanup. Before the award of the contract, the environmental services firms shall secure a surety or performance bond equal to the price of the firm's services under the contract and shall demonstrate having secured the surety or performance bond to the satisfaction of the Department. The surety shall be liable on the bond obligation when the environmental services firms fail to perform as specified in the contract. A performance‑based contract shall provide that cleanup will be completed within the time and for the cost stated in the contract. The Department or any owner, operator, or landowner shall select environmental services firms for performance‑based cleanup through a competitive bidding process. The Commission shall adopt rules governing the competitive bidding process and any other rules necessary to implement this subsection. The rules shall establish qualifications for environmental services firms and for individuals and firms that provide engineering services as part of a contract to satisfactorily complete work associated with cleanup.

(g)        The Commercial Fund may be used to support the administrative functions of the program for underground storage tanks under this Part and Part 2B of this Article up to the amounts allowed by law, which amounts may be changed from time to time. In the case of a legislated increase or decrease in salaries and benefits, the administrative allowance existing at the time of the increase or decrease shall be correspondingly increased or decreased an amount equal to the legislated increase or decrease in salaries and benefits.

(h)        The Commercial Fund may be used to reimburse the owner or operator of a commercial petroleum underground storage tank for annual operating fees that were paid under protest pursuant to G.S. 143‑215.94C(f) to the extent the Department has recovered the fees from the previous owner or operator from whom the annual operating fees were due. The Commercial Fund may be used only to reimburse those fees that the owner or operator paid to eliminate an unpaid annual operating fees balance that had been accrued by and was the obligation of a previous owner or operator.  (1987 (Reg. Sess., 1988), c. 1035, s. 1; 1989, c. 652, ss. 4, 16; 1991, c. 538, ss. 2, 3; 1991 (Reg. Sess., 1992), c. 817, s. 1; 1993, c. 400, s. 15; c. 402, s. 1; 1995, c. 377, s. 5; 1998‑161, s. 2; 2001‑384, ss. 4, 5, 8; 2001‑442, s. 1; 2003‑352, ss. 2, 3; 2007‑323, s. 12.1(a); 2008‑195, s. 11; 2008‑198, s. 7(a).)



§ 143-215.94C. Commercial leaking petroleum underground storage tank cleanup fees.

§ 143‑215.94C.  Commercial leaking petroleum underground storage tank cleanup fees.

(a)        For purposes of this subsection, each compartment of a commercial underground storage tank that is designed to independently contain a petroleum product is a separate petroleum commercial underground storage tank. The owner or operator of a commercial petroleum underground storage tank shall pay to the Secretary for deposit into the Commercial Fund an annual operating fee of four‑hundred twenty dollars ($420.00) for each petroleum commercial underground storage tank.

(b)        The annual operating fee shall be determined on a calendar year basis. For petroleum commercial underground storage tanks in use on 1 January and remaining in use on or after 1 December of that year, the annual operating fee due for that year shall be as specified in subsection (a) of this section. For a petroleum commercial underground storage tank that is first placed in service in any year, the annual operating fee due for that year shall be determined by multiplying one‑twelfth (1/12) of the amount specified in subsection (a) of this section by the number of months remaining in the calendar year. For a petroleum commercial underground storage tank that is permanently removed from service in any year, the annual operating fee due for that year shall be determined by multiplying one‑twelfth (1/12) of the amount specified in subsection (a) of this section by the number of months in the calendar year preceding the permanent removal from use. In calculating the pro rata annual operating fee for a tank that is first placed in use or permanently removed during a calendar year under the preceding two sentences, a partial month shall count as a month, except that where a tank is permanently removed and replaced by another tank, the total of the annual operating fee for the tank that is removed and the replacement tank shall not exceed the annual operating fee for the replacement tank. The annual operating fee shall be due and payable on the first day of the month in accordance with a staggered schedule established by the Department. The Department shall implement a staggered schedule to the end that the total amount of fees to be collected by the Department is approximately the same each quarter. A person who owns or operates more than one petroleum commercial underground storage tank may request that the fee for all tanks be due at the same time. The fee for all commercial underground storage tanks located at the same facility shall be due at the same time. A person who owns or operates 12 or more commercial petroleum storage tanks may request that the total of all fees be paid in four equal payments to be due on the first day of each calendar quarter, provided that the fee for all commercial underground storage tanks located at the same facility shall be due at the same time.

(c)        Beginning no later than sixty days before the first due date of the annual operating fee imposed by this section, any person who deposits a petroleum product in a commercial underground storage tank that would be subject to the annual operating fee shall, at least once in each calendar year during which such deposit of a petroleum product is made, notify the owner or operator of the duty to pay the annual operating fee. The requirement to notify pursuant to this subsection does not constitute a duty owed by the person depositing a petroleum product in a commercial underground storage tank to the owner or operator and the person depositing a petroleum product in an underground storage tank shall not incur any liability to the owner or operator for failure to give notice of the duty to pay the operating fee.

(d)        Repealed by Session Laws 1991, c. 538, s. 3.1.

(e)        An owner or operator of a commercial underground storage tank who fails to pay an annual operating fee due under this section within 30 days of the date that the fee is due shall pay, in addition to the fee, a late penalty of five dollars ($5.00) per day per commercial underground storage tank, up to a maximum equal to the annual operating fee due. The Department may waive a late penalty in whole or in part if:

(1)        The late penalty was incurred because of the late payment or nonpayment of an annual operating fee by a previous owner or operator.

(2)        The late penalty was incurred because of a billing error for which the Department is responsible.

(3)        Where the late penalty was incurred because the annual operating fee was not paid by the owner or operator due to inadvertence or accident.

(4)        Where payment of the late penalty will prevent the owner or operator from complying with any substantive law, rule, or regulation applicable to underground storage tanks and intended to prevent or mitigate discharges or releases or to facilitate the early detection of discharges or releases.

(f)         A person who becomes the owner or operator of a commercial petroleum underground storage tank may pay, under protest, unpaid annual operating fees that were the obligation of a previous owner or operator for the purpose of obtaining an operating permit for the underground storage tanks. An owner or operator who pays unpaid operating fees that were due from a previous owner or operator may request reimbursement of those fees as provided in G.S. 143‑215.94B(h). In collecting unpaid annual operating fees, the Department shall diligently seek to collect unpaid annual operating fees from the person who was the owner or operator of the commercial petroleum underground storage tank at the time the fee first became due notwithstanding the fact that those fees were paid under protest as provided in this subsection.  (1987 (Reg. Sess., 1988), c. 1035, s. 1; 1989, c. 652, ss. 5, 16; 1991, c. 538, ss. 3.1, 4, 5; 1993, c. 400, s. 15; c. 402, s. 2; 1995, c. 377, s. 6; 1995 (Reg. Sess., 1996), c. 648, s. 2; 2008‑195, s. 1; 2008‑198, s. 7(b).)



§ 143-215.94D. Noncommercial Leaking Petroleum Underground Storage Tank Cleanup Fund.

§ 143‑215.94D.  Noncommercial Leaking Petroleum Underground Storage Tank Cleanup Fund.

(a)        There is established under the control and direction of the Department the Noncommercial Leaking Petroleum Underground Storage Tank Cleanup Fund. This Noncommercial Fund shall be a nonreverting revolving fund consisting of any monies appropriated for such purpose by the General Assembly or available to it from grants, or other monies paid to it or recovered on behalf of the Noncommercial Fund.

(b)        The Noncommercial Fund shall be used for the payment of the costs set out in subsection (b1) of this section, up to an aggregate maximum of one million dollars ($1,000,000) per occurrence resulting from a discharge or release of a petroleum product from:

(1)        Noncommercial underground storage tanks if the discharge or release meets the minimum priority criteria for corrective action established by the Department.

(2)        Commercial underground storage tanks if the owner or operator cannot be identified or fails to proceed with the cleanup.

(3)        Commercial underground storage tanks that were taken out of operation prior to 1 January 1974 if, at the time the discharge or release is discovered, neither the owner or operator owns or leases the lands on which the tank is located.

(4)        Commercial underground storage tanks if the owner of the commercial underground storage tank is the owner only as a result of owning the land on which the commercial underground storage tank is located, the owner did not know or have reason to know that the underground storage tank was located on the property, and the land was not transferred to the owner to avoid liability for the commercial underground storage tank.

(b1)      The Noncommercial Fund shall be used for the payment of the costs of:

(1)        The cleanup of environmental damage as required by G.S. 143‑215.94E(a).

(2)        Compensation to third parties for bodily injury and property damage in excess of one hundred thousand dollars ($100,000) per occurrence.

(3)        Reimbursing the State for damages or other costs incurred as a result of a loan from the Loan Fund. The per occurrence limit does not apply to reimbursements to the State under this subdivision.

(4)        Recordation of residual petroleum as required by G.S. 143B‑279.11 if the Noncommercial Fund is responsible for the payment of costs under subdivisions (1) through (3) of this subsection and subsection (b) of this section.

(b2)      The Noncommercial Fund may be used by the Department for the payment of costs necessary to render harmless any commercial or noncommercial underground storage tank from which a discharge or release has not occurred but which poses an imminent hazard to the environment if the owner or operator cannot be identified or located, or if the owner or operator fails to take action to render harmless the underground storage tank within 90 days after having been notified of the imminent hazard posed by the underground storage tank. The Secretary may seek to recover the costs of the action from the owner or operator as provided in G.S. 143‑215.94G.

(b3)      For purposes of subsection (b1) of this section, the cleanup of environmental damage includes connection of a third party to a public water system if the Department determines that connection of the third party to a public water system is a cost‑effective measure, when compared to other available measures, to reduce risk to human health or the environment. A payment or reimbursement under this subsection is subject to the requirements and limitations of this section. This subsection shall not be construed to limit any right or remedy available to a third party under any other provision of law. This subsection shall not be construed to require a third party to connect to a public water system. Except as provided by this subsection, connection to a public water system does not constitute cleanup under Part 2 of this Article, G.S. 143‑215.94E, G.S. 143‑215.94V, any other applicable statute, or at common law.

(b4)      The Noncommercial Fund shall pay any claim made after 1 September 2001 for compensation to third parties pursuant to subdivision (2) of subsection (b1) of this section only if the owner, operator, or other party responsible for the discharge or release has complied with the requirements of G.S. 143B‑279.9 and G.S. 143B‑279.11, unless compliance is prohibited by another provision of law.

(c)        The Noncommercial Fund is to be available on an occurrence basis, without regard to number of occurrences associated with tanks owned or operated by the same owner or operator.

(d)        The Noncommercial Fund shall not be used for:

(1)        Costs incurred as a result of a discharge or release from an aboveground tank, aboveground pipe or fitting not connected to an underground storage tank, or vehicle.

(2)        The removal or replacement of any tank, pipe, fitting or related equipment.

(3)        Costs incurred as a result of a discharge or release of petroleum from a transmission pipeline.

(4)        Costs intended to be paid for by the Commercial Fund.

(5)        Costs associated with the administration of any underground storage tank program other than the program administered pursuant to this Part.

(6)        Costs paid or reimbursed by or from any source other than the Noncommercial Fund, including, but not limited to, any payment or reimbursement made under a contract of insurance.

(7)        Costs incurred as a result of the cleanup of environmental damage to groundwater to a more protective standard than the risk‑based standard required by the Department unless the cleanup of environmental damage to groundwater to a more protective standard is necessary to resolve a claim for compensation by a third party for property damage.

(8)        Costs in excess of those required to achieve the most cost‑effective cleanup.

(e)        The Noncommercial Fund shall be treated as a special trust fund and shall be credited with interest by the State Treasurer pursuant to G.S. 147‑69.2 and G.S. 147‑69.3.

(f)         (Expires October 1, 2011) During each fiscal year the Department may use up to two hundred fifty thousand dollars ($250,000) of the funds in the Noncommercial Fund for performance‑based cleanups as provided in this subsection. The Department may also use any funds that are available from any other source and that are specifically intended to be used for performance‑based cleanups as provided in this section. Each performance‑based cleanup shall comply with the requirements of this Part and any other provisions of law that govern the cleanup of environmental damage resulting from the discharge or release of a petroleum product from a noncommercial underground storage tank. The Department or any owner, operator, or landowner may contract for performance‑based cleanups with environmental services firms that the Department has determined to be qualified to satisfactorily complete the work associated with a cleanup. Before the award of the contract, the environmental services firms shall secure a surety or performance bond equal to the price of the firm's services under the contract and shall demonstrate having secured the surety or performance bond to the satisfaction of the Department. The surety shall be liable on the bond obligation when the environmental services firms fail to perform as specified in the contract. A performance‑based contract shall provide that cleanup will be completed within the time and for the cost stated in the contract. The Department or any owner, operator, or landowner shall select environmental services firms for performance‑based cleanup through a competitive bidding process and any other rules necessary to implement this subsection.

(g)        The Noncommercial Fund may be used to support the administrative functions of the program for underground storage tanks under this Part and Part 2B of this Article up to the amounts allowed by law, which amounts may be changed from time to time. In the case of a legislated increase or decrease in salaries and benefits, the administrative allowance existing at the time of the increase or decrease shall be correspondingly increased or decreased an amount equal to the legislated increase or decrease in salaries and benefits.  (1987 (Reg. Sess., 1988), c. 1035, s. 1; 1989, c. 652, ss. 6, 16; 1991, c. 538, s. 6; 1991 (Reg. Sess., 1992), c. 890, s. 17; 1993, c. 400, s. 15; 1995, c. 377, s. 7; 1998‑161, ss. 3, 11(a); 2001‑384, ss. 6, 7, 9; 2001‑442, s. 2; 2003‑352, ss. 4, 5; 2007‑323, s. 12.1(b); 2008‑195, s. 11.)



§ 143-215.94E. Rights and obligations of the owner or operator.

§ 143‑215.94E.  Rights and obligations of the owner or operator.

(a)        Upon a determination that a discharge or release of petroleum from an underground storage tank has occurred, the owner or operator of the underground storage tank shall notify the Department pursuant to G.S. 143‑215.85. The owner or operator of the underground storage tank shall immediately undertake to collect and remove the discharge or release and to restore the area affected in accordance with the requirements of this Article.

(a1)      If a spill or overfill associated with a petroleum underground storage tank results in a release of petroleum to the environment of 25 gallons or more or causes a sheen on nearby surface water, the owner or operator of the petroleum underground storage tank shall immediately clean up the spill or overfill, report the spill or overfill to the Department within 24 hours of the spill or overfill, and begin to restore the area affected in accordance with the requirements of this Article. The owner or operator of a petroleum underground storage tank shall immediately clean up a spill or overfill of less than 25 gallons of petroleum that does not cause a sheen on nearby surface water. If a spill or overfill of less than 25 gallons of petroleum cannot be cleaned up within 24 hours of the spill or overfill or causes a sheen on nearby surface water, the owner or operator of the petroleum underground storage tank shall immediately notify the Department.

(b)        In the case of a discharge or release from a commercial underground storage tank where the owner or operator has been identified and has proceeded with cleanup, the owner or operator may elect to have the Commercial Fund pay or reimburse the owner or operator for any costs described in subsection (b) or (b1) of G.S. 143‑215.94B that exceed the amounts for which the owner or operator is responsible under that subsection. The sum of payments by the owner or operator and the payments from the Commercial Fund shall not exceed one million dollars ($1,000,000) per discharge or release except as provided in G.S. 143‑215.94B(b2).

(b1)      In the case of a discharge or release from a commercial underground storage tank where the owner and operator cannot be identified or located, or where the owner and operator fail to proceed as required by subsection (a) of this section, if the current landowner of the land in which the commercial underground storage tank is located notifies the Department in accordance with G.S. 143‑215.85 and undertakes to collect and remove the discharge or release and to restore the area affected in accordance with the requirements of this Article and applicable federal and State laws, regulations, and rules, the current landowner may elect to have the Commercial Fund pay or reimburse the current landowner for any costs described in subdivisions (1), (2), (2a), (3), and (4) of G.S. 143‑215.94B(b) or G.S. 143‑215.94B(b1) that exceed the amounts for which the owner or operator is responsible under that subsection. The current landowner is not eligible for payment or reimbursement until the current landowner has paid the costs described in subdivisions (1), (2), (2a), (3), and (4) of G.S. 143‑215.94B(b) or G.S. 143‑215.94B(b1) for which the owner or operator is responsible. Eligibility for reimbursement under this subsection may be transferred from a current landowner who has paid the costs described in subdivisions (1), (2), (2a), (3), and (4) of G.S. 143‑215.94B(b) or G.S. 143‑215.94B(b1) to a subsequent landowner. The sum of payments from the Commercial Fund and from all other sources shall not exceed one million dollars ($1,000,000) per discharge or release except as provided in G.S. 143‑215.94B(b2). This subsection shall not be construed to require a current landowner to cleanup a discharge or release of petroleum from an underground storage tank for which the current landowner is not otherwise responsible. This subsection does not alter any right, duty, obligation, or liability of a current landowner, former landowner, subsequent landowner, owner, or operator under other provisions of law. This subsection shall not be construed to limit the authority of the Department to engage in a cleanup under this Article or any other provision of law. In the event that an owner or operator is subsequently identified or located, the Secretary shall seek reimbursement as provided in G.S. 143‑215.94G(d). The current landowner shall submit documentation of all expenditures as required by G.S. 143‑215.94G(b).

(c)        In the case of a discharge or release from a noncommercial underground storage tank or a commercial underground storage tank eligible for the Noncommercial Fund in accordance with G.S. 143‑215.94D(b), the owner or operator may elect to have the Noncommercial Fund pay or reimburse the owner or operator for the costs described in G.S. 143‑215.94D(b1) up to a maximum of one million dollars ($1,000,000) per discharge or release.

(c1)      In the case of a discharge or release from a noncommercial underground storage tank where the owner and operator cannot be identified or located, or where the owner and operator fail to proceed as required by subsection (a) of this section, if the current landowner of the land in which the noncommercial underground storage tank is located notifies the Department in accordance with G.S. 143‑215.85 and undertakes to collect and remove the discharge or release and to restore the area affected in accordance with the requirements of this Article and applicable federal and State laws, regulations, and rules, the current landowner may elect to have the Noncommercial Fund pay or reimburse the current landowner for ninety percent (90%) of any costs described in subdivisions (1) and (2) of G.S. 143‑215.94D(b1) that exceed five thousand dollars ($5,000). Eligibility for reimbursement under this subsection may be transferred to a subsequent landowner from a current landowner who has paid the costs for which the landowner is responsible under this subsection. The sum of payments from the Noncommercial Fund and from all other sources shall not exceed one million dollars ($1,000,000) per discharge or release. This subsection shall not be construed to require a current landowner to clean up a discharge or release of petroleum from an underground storage tank for which the current landowner is not otherwise responsible. This subsection does not alter any right, duty, obligation, or liability of a current landowner, former landowner, subsequent landowner, owner, or operator under other provisions of law. This subsection shall not be construed to limit the authority of the Department to engage in a cleanup under this Article or any other provision of law. The current landowner shall submit documentation of all expenditures as required by G.S. 143‑215.94G(b).

(d)        In any case where the costs described in G.S. 143‑215.94B(b), 143‑215.94B(b1), or 143‑215.94D(b1) exceed one million dollars ($1,000,000), or one million five hundred thousand dollars ($1,500,000) if G.S. 143‑215.94B(b2) applies, the provisions of Article 21A of this Chapter or any other applicable statute or common law principle regarding liability shall apply for the amount in excess of one million dollars ($1,000,000) or, if G.S. 143‑215.94B(b2) applies, one million five hundred thousand dollars ($1,500,000). Nothing contained in this Part shall limit or modify any liability that any party may have pursuant to Article 21A of this Chapter, any other applicable statute, or at common law.

(e)        When an owner, operator, or landowner pays the costs described in G.S. 143‑215.94B(b), 143‑215.94B(b1), or 143‑215.94D(b1) resulting from a discharge or release of petroleum from an underground storage tank, the owner, operator, or landowner may seek reimbursement from the appropriate fund for any costs that the owner, operator, or landowner may elect to have either the Commercial Fund or the Noncommercial Fund pay in accordance with the applicable subsections of this section.

(e1)      The Department may contract for any services necessary to evaluate any claim for reimbursement or compensation from either the Commercial Fund or the Noncommercial Fund, may contract for any expert witness or consultant services necessary to defend any decision to pay or deny any claim for reimbursement, and may pay the cost of these services from the fund against which the claim is made; provided that in any fiscal year the Department shall not expend from either fund more than one percent (1%) of the unobligated balance of the fund on 30 June of the previous fiscal year. The cost of contractual services to evaluate a claim or for expert witness or consultant services to defend a decision with respect to a claim shall be included as costs under G.S. 143‑215.94B(b), 143‑215.94B(b1), and 143‑215.94D(b1).

(e2)      An owner or operator whose claim for reimbursement is denied may appeal a decision of the Department as provided in Article 3 of Chapter 150B of the General Statutes. If the owner or operator is eligible for reimbursement under this section and the cleanup extends beyond a period of three months, the owner or operator may apply to the Department for interim reimbursements to which he is entitled under this section on a quarterly basis. If the Department fails to notify an owner or operator of its decision on a claim for reimbursement under this section within 90 days after the date the claim is received by the Department, the owner or operator may elect to consider the claim to have been denied, and may appeal the denial as provided in Article 3 of Chapter 150B of the General Statutes.

(e3)      The Department shall not pay any third party or reimburse any owner or operator who has paid any third party pursuant to any settlement agreement or consent judgment relating to a claim by or on behalf of a third party for compensation for bodily injury or property damage unless the Department has approved the settlement agreement or consent judgment prior to entry into the settlement agreement or consent judgment by the parties or entry of a consent judgment by the court. The approval or disapproval by the Department of a proposed settlement agreement or consent judgment shall be subject to challenge only in a contested case filed under Chapter 150B of the General Statutes. The Secretary shall make the final agency decision in a contested case proceeding under this subsection.

(e4)     (1)        If the owner or operator takes initial steps to collect and remove the discharge or release as required by the Department and completes the initial assessment required to determine degree of risk, the owner or operator shall not be subject to any violation or penalty for any failure to proceed with further assessment or cleanup under G.S. 143‑215.84 or this section before the owner or operator is authorized to proceed with further assessment or cleanup as provided in subsection (e5) of this section. The lack of availability of funds in the Commercial Fund or the Noncommercial Fund shall not relieve an owner or operator of responsibility to immediately undertake to collect and remove the discharge or release or to conduct any assessment or cleanup ordered by the Department or be a defense against any violations and penalties issued to the owner or operator for failure to conduct required assessment or cleanup.

(2)        The Department shall establish the degree of risk to human health and the environment posed by a discharge or release of petroleum from a commercial underground storage tank and shall determine a schedule for further assessment and cleanup that is based on the degree of risk to human health and the environment posed by the discharge or release and that gives priority to the assessment and cleanup of discharges and releases that pose the greatest risk. If any of the costs of assessment and cleanup of the discharge or release from a commercial underground storage tank are eligible to be paid or reimbursed from the Commercial Fund, the Department shall also consider the availability of funds in the Commercial Fund and the order in which the discharge or release was reported in determining the schedule.

(3)        The Department shall establish the degree of risk to human health and the environment posed by a discharge or release of petroleum from a noncommercial underground storage tank and shall determine a schedule for further assessment and cleanup that is based on the degree of risk to human health and the environment posed by the discharge or release and that gives priority to the assessment and cleanup of discharges and releases that pose the greatest risk. If any of the costs of assessment or cleanup of the discharge or release from a noncommercial underground storage tank are eligible to be paid or reimbursed from the Noncommercial Fund, the Department shall also consider the availability of funds in the Noncommercial Fund and the order in which the discharge or release was reported in determining the schedule.

(4)        The Department may revise the schedules that apply to the assessment and cleanup of any discharge or release at any time based on its reassessment of any of the foregoing factors.

(e5)     (1)        As used in this subsection:

a.         "Authorization" means a determination by the Department that a person may proceed with one or more tasks associated with the assessment or cleanup of a discharge or release from a petroleum underground storage tank. To "authorize' means to make such a determination.

b.         "Preapproval" means a determination by the Department that:

1.         The nature and scope of a task is reasonable and necessary to be performed under G.S. 143‑215.94B(b), 143‑215.94B(b1), or 143‑215.94D(b1) in order to achieve the purposes of this Part.

2.         The amount estimated for the cost of a task does not exceed the amount or rate that is reasonable for that task.

(2)        The Department may require an owner, operator, or landowner to obtain preapproval before proceeding with any task. The Department shall specify those tasks for which preapproval is required. The Department shall deny any request for payment or reimbursement of the cost of any task for which preapproval is required if the owner, operator, or landowner failed to obtain preapproval of the task. Preapproval of a task by the Department does not guarantee payment or reimbursement in the amount estimated for the cost of the task at the time preapproval is requested. The Department shall pay or reimburse the cost of a task only if all of the following apply:

a.         The cost is eligible to be paid under G.S. 143‑215.94B(b), 143‑215.94B(b1), or 143‑215.94D(b1).

b.         Payment is in accordance with G.S. 143‑215.94B(d) or G.S. 143‑215.94D(d).

c.         The Department determines that the cost is reasonable and necessary.

(3)        The Commission may adopt rules governing payment or reimbursement of reasonable and necessary costs and, consistent with any rules adopted by the Commission, the Department shall develop, implement, and periodically revise a schedule of costs that the Department determines to be reasonable and necessary costs for specific tasks. Statements that specify tasks for which preapproval is required and schedules of reasonable and necessary costs for specific tasks are statements within the meaning of G.S. 150B‑2(8a)g. This subsection shall not be construed to invalidate any rule of the Commission related to preapproval of tasks that will result in a cost that is eligible to be paid or reimbursed under G.S. 143‑215.94B(b), 143‑215.94B(b1), or 143‑215.94D(b1), provided, however, that the Department may specify additional tasks for which preapproval is required.

(4)        In all cases, the Department shall require an owner, operator, or landowner to submit documentation sufficient to establish that a claim is eligible to be paid or reimbursed under this Part before the Department pays or reimburses the claim.

(5)        The Department shall authorize a task the cost of which is to be paid or reimbursed from the Commercial Fund or the Noncommercial Fund only when the task is scheduled to be performed on the basis of a priority determination pursuant to subsection (e4) of this section. The Department shall not pay or reimburse the cost of any task for which authorization is required under this subsection until the Department has preapproved and authorized the task.

(6)        Except as provided in subdivisions (8) and (9) of this subsection, the Department shall not authorize any task the cost of which is to be paid or reimbursed from the Commercial Fund or the Noncommercial Fund unless the Department determines, based on the scope of the work to be performed and the schedule of reasonable and necessary costs, that sufficient funds will be available in the Commercial Fund or the Noncommercial Fund, whichever applies, to pay or reimburse the cost of that task within 90 days after the Department determines that the owner, operator, or landowner has submitted a claim with documentation sufficient to establish that the claim is eligible to be paid under this Part.

(7)        This subsection shall not be construed to establish a cause of action against the Commission or the Department for any failure to pay or reimburse any cost within any specific period of time. This subsection shall not be construed to establish a defense to any action to enforce the requirements of either G.S. 143‑215.84 or subsection (a) of this section.

(8)        The Department may preapprove and authorize a task the cost of which is to be paid or reimbursed from the Commercial Fund or the Noncommercial Fund that has not been authorized pursuant to subdivisions (5) and (6) of this subsection if the owner, operator, or landowner specifically requests that the task be authorized and agrees that the claim for payment or reimbursement of the cost will not be paid until after the Department has paid all claims for payment or reimbursement of costs for tasks that the Department has authorized pursuant to subdivisions (5) and (6) of this subsection.

(9)        The Department may preapprove and authorize a task the cost of which is to be paid or reimbursed from the Commercial Fund or the Noncommercial Fund that has not been authorized pursuant to subdivisions (5) and (6) of this subsection if the discharge or release creates an emergency situation. An emergency situation exists when a discharge or release of petroleum results in an imminent threat to human health or the environment. A claim for payment or reimbursement of costs for tasks that are authorized under this subdivision shall be paid or reimbursed on the same basis as tasks that are authorized under subdivisions (5) and (6) of this subsection.

(f)         Repealed by Session Laws 2003‑352, s. 6, effective July 27, 2003.

(f1)       Any person seeking payment or reimbursement from either the Commercial Fund or the Noncommercial Fund shall certify to the Department that the costs to be paid or reimbursed by the Commercial Fund or the Noncommercial Fund are not eligible to be paid or reimbursed by or from any other source, including any contract of insurance. If any cost paid or reimbursed by the Commercial Fund or the Noncommercial Fund is eligible to be paid or reimbursed by or from another source, that cost shall not be paid from, or if paid shall be repaid to, the Commercial Fund or the Noncommercial Fund. As used in this Part, the phrase "any other source including any contract of insurance" does not include self‑insurance.

(g)        No owner or operator shall be reimbursed pursuant to this section, and the Department shall seek reimbursement of the appropriate fund or of the Department for any monies disbursed from the appropriate fund or expended by the Department if any of the following apply:

(1)        The owner or operator has willfully violated any substantive law, rule, or regulation applicable to underground storage tanks and intended to prevent or mitigate discharges or releases or to facilitate the early detection of discharges or releases.

(2)        The discharge or release is the result of the owner's or operator's willful or wanton misconduct.

(3)        The owner or operator has failed to pay any annual tank operating fee due pursuant to G.S. 143‑215.94C.

(h)        Subdivision (1) of subsection (g) of this section shall not be construed to limit the right of an owner or operator to contest notices of violation or orders issued by the Department. Subdivision (1) of subsection (g) of this section shall not apply to a payment or reimbursement pursuant to this section if, at the time of the discharge or release, the owner or operator holds a valid operating permit as required by G.S. 143‑215.94U.

(i)         Repealed by Session Laws 2005‑365, s. 1, effective September 8, 2005.

(j)         An owner, operator, or landowner shall request that the Department determine whether any of the costs of assessment and cleanup of a discharge or release from a petroleum underground storage tank are eligible to be paid or reimbursed from either the Commercial Fund or the Noncommercial Fund within one year after completion of any task that is eligible to be paid or reimbursed under G.S. 143‑215.94B(b), 143‑215.94B(b1), or 143‑215.94D(b1).

(k)        An owner, operator, or landowner shall request payment or reimbursement from the Commercial Fund or the Noncommercial Fund for the cost of a task within one year after the completion of the task. The Department shall deny any request for payment or reimbursement of the cost of any task that would otherwise be eligible to be paid or reimbursed if the request is not received within 12 months after the later of the date on which the:

(1)        Department determines that the cost is eligible to be paid or reimbursed.

(2)        Task is completed.  (1987 (Reg. Sess., 1988), c. 1035, s. 1; 1989, c. 652, ss. 7, 16; 1991, c. 538, ss. 7, 22; 1991 (Reg. Sess., 1992), c. 817, s. 2; 1993, c. 400, s. 15; c. 402, s. 3; 1995, c. 377, s. 8; 1995 (Reg. Sess., 1996), c. 648, ss. 3, 4; 1998‑161, ss. 4, 5, 8(a), (b), 11(b); 1998‑215, s. 68; 2000‑172, s. 7.1; 2003‑352, ss. 6, 7; 2004‑124, s. 30.10(d); 2005‑365, ss. 1, 2; 2008‑195, s. 2(a).)



§ 143-215.94F. Limited amnesty.

§ 143‑215.94F.  Limited amnesty.

Any owner or operator who reports a suspected discharge or release from an underground storage tank prior to 1 October 1989 shall not be liable for any civil penalty that might otherwise be imposed pursuant to G.S. 143‑215.88A(a) for violations of G.S. 143‑215.83(a) and G.S. 143‑215.85.  The limited amnesty provided by this section shall not apply upon a finding by the Commission that the discharge or release was the result of gross negligence or an intentional act. (1987 (Reg. Sess., 1988), c. 1035, s. 1; 1989, c. 652, s. 8.)



§ 143-215.94G. Authority of the Department to engage in cleanups; actions for fund reimbursement.

§ 143‑215.94G.  Authority of the Department to engage in cleanups; actions for fund reimbursement.

(a)        The Department may use staff, equipment, or materials under its control or provided by other cooperating federal, State, or local agencies and may contract with any agent or contractor it deems appropriate to investigate a release, to develop and implement a cleanup plan, to provide interim alternative sources of drinking water to third parties, and to pay the initial costs for providing permanent alternative sources of drinking water to third parties, and shall pay the costs resulting from commercial underground storage tanks from the Commercial Fund and shall pay the costs resulting from noncommercial underground storage tanks from the Noncommercial Fund, whenever there is a discharge or release of petroleum from any of the following:

(1)        A noncommercial underground storage tank.

(2)        An underground storage tank whose owner or operator cannot be identified or located.

(3)        An underground storage tank whose owner or operator fails to proceed as required by G.S. 143‑215.94E(a).

(4)        A commercial underground storage tank taken out of operation prior to 1 January 1974 if, when the discharge or release is discovered, neither the owner nor operator owns or leases the land on which the underground storage tank is located.

(a1)      Every State agency shall provide to the Department to the maximum extent feasible such staff, equipment, and materials as may be available and useful to the development and implementation of a cleanup program.

(a2)      The cost of any action authorized under subsection (a) of this section shall be paid, to the extent funds are available, from the following sources in the order listed:

(1)        Any funds to which the State is entitled under any federal program providing for the cleanup of petroleum discharges or releases from underground storage tanks, including, but not limited to, the Leaking Underground Storage Tank Trust Fund established pursuant to 26 U.S.C. § 4081 and 42 U.S.C. § 6991b(h).

(2)        The Commercial Fund or the Noncommercial Fund.

(a3)      (Expires October 1, 2011) The Department may implement the provisions of subsection (a) of this section as provided in G.S. 143‑215.94B(f) and G.S. 143‑215.94D(f).

(b)        Whenever the discharge or release of a petroleum product is from a commercial underground storage tank, the Department may supervise the cleanup of environmental damage required by G.S. 143‑215.94E(a). If the owner or operator elects to have the Commercial Fund reimburse or pay for any costs allowed under subsection (b) or (b1) of G.S. 143‑215.94B, the Department shall require the owner or operator to submit documentation of all expenditures claimed for the purposes of establishing that the owner or operator has spent the amounts required to be paid by the owner or operator pursuant to and in accordance with G.S. 143‑215.94E(b). The Department shall allow credit for all expenditures that the Department determines to be reasonable and necessary. The Department may not pay for any costs for which the Commercial Fund was established until the owner or operator has paid the amounts specified in G.S. 143‑215.94E(b).

(c)        The Secretary shall keep a record of all expenses incurred for the services of State personnel and for the use of the State's equipment and material.

(d)        The Secretary shall seek reimbursement through any legal means available, for:

(1)        Any costs not authorized to be paid from either the Commercial or the Noncommercial Fund;

(2)        The amounts provided for in G.S. 143‑215.94B(b) or G.S. 143‑215.94B(b1) required to be paid for by the owner or operator pursuant to G.S. 143‑215.94E(b) where the owner or operator of a commercial underground storage tank is later identified or located;

(3)        The amounts provided for in G.S. 143‑215.94B(b) or G.S. 143‑215.94B(b1) required to be paid for by the owner or operator pursuant to G.S. 143‑215.94E(b) where the owner or operator of a commercial underground storage tank failed to proceed as required by G.S. 143‑215.94E(a);

(3a)      The amounts provided for by G.S. 143‑215.94B(b)(5) required to be paid by the owner or operator to third parties for the cost of providing interim alternative sources of drinking water to third parties and the initial cost of providing permanent alternative sources of drinking water to third parties;

(4)        Any funds due under G.S. 143‑215.94E(g); and

(5)        Any funds to which the State is entitled under any federal program providing for the cleanup of petroleum discharges or releases from underground storage tanks.

(e)        In the event that a civil action is commenced to secure reimbursement pursuant to subdivisions (1) through (4) of subsection (d) of this section, the Secretary may recover, in addition to any amount due, the costs of the action, including but not limited to reasonable attorney's fees and investigation expenses. Any monies received or recovered as reimbursement shall be paid into the appropriate fund or other source from which the expenditures were made.

(f)         In the event that a recovery equal to or in excess of the amounts required to be paid for by the owner or operator pursuant to G.S. 143‑215.94E(b) is recovered pursuant to subdivisions (2) and (3) of subsection (d) of this section for the costs described in G.S. 143‑215.94B(b) or G.S. 143‑215.94B(b1), the Department shall transfer funds from the Commercial Fund that would have been paid from the Commercial Fund pursuant to subsection (b) or (b2) of G.S. 143‑215.94B if the owner or operator had proceeded with the cleanup, but which were paid from the Noncommercial Fund, into the Noncommercial Fund.

(g)        (Effective January 1, 2009) If the Department paid or reimbursed costs that are not authorized to be paid or reimbursed under G.S. 143‑215.94B or G.S. 143‑215.94D as a result of a misrepresentation by an agent who acted on behalf of an owner, operator, or landowner, the Department shall first seek reimbursement, pursuant to subdivision (1) of subsection (d) of this section, from the agent of monies paid to or retained by the agent.

(h)        (Effective January 1, 2009) The Department shall take administrative action to recover costs or bring a civil action pursuant to subdivision (1) of subsection (d) of this section to seek reimbursement of costs in accordance with the time limits set out in this subsection.

(1)        The Department shall take administrative action to recover costs or bring a civil action to seek reimbursement of costs that are not authorized to be paid from the Commercial Fund under subdivision (1), (2), or (3) of G.S. 143‑215.94B(d) or from the Noncommercial Fund under subdivision (1), (2), or (3) of G.S. 143‑215.94D(d) within five years after payment.

(2)        The Department shall take administrative action to recover costs or bring a civil action to seek reimbursement of costs other than those described in subdivision (1) of this subsection within three years after payment.

(3)        Notwithstanding the time limits set out in subdivisions (1) and (2) of this subsection, the Department may take administrative action to recover costs or bring a civil action to seek reimbursement of costs paid as a result of fraud or misrepresentation at any time.

(i)         (Effective January 1, 2009) An administrative action or civil action that is not commenced within the time allowed by subsection (h) of this section is barred.

(j)         (Effective January 1, 2009) Except with the consent of the claimant, the Department may not withhold payment or reimbursement of costs that are authorized to be paid from the Commercial Fund or the Noncommercial Fund in order to recover any other costs that are in dispute unless the Department is authorized to withhold payment by a final decision of the Commission pursuant to G.S. 150B‑36 or an order or final decision of a court.  (1987 (Reg. Sess., 1988), c. 1035, s. 1; 1989, c. 652. ss. 9, 16; 1991, c. 538, ss. 8, 23; 1993, c. 400, s. 15; c. 402, s. 4; 1995, c. 377, s. 9; 2001‑442, s. 3; 2008‑195, ss. 3, 11.)



§ 143-215.94H. Financial responsibility.

§ 143‑215.94H.  Financial responsibility.

(a)        The Department shall require each owner and operator of a petroleum underground storage tank who is required to demonstrate financial responsibility under rules promulgated by the United States Environmental Protection Agency pursuant to 42 U.S.C. § 6991b(d) to maintain evidence of financial responsibility that is the lesser of:

(1)        The full amount of the financial responsibility that an owner or operator is required to demonstrate under rules promulgated by the United States Environmental Protection Agency pursuant to 42 U.S.C. § 6991b(d).

(2)        The amounts required to be paid for by the owner or operator pursuant to G.S. 143‑215.94E(b) per occurrence for costs described in G.S. 143‑215.94B(b) and G.S. 143‑215.94B(b1) if costs are eligible to be paid under those subsections.

(b)        Financial responsibility may be established in accordance with rules adopted by the Commission which shall provide that financial responsibility may be established by either insurance, guarantee, surety bond, letter of credit, qualification as a self‑insurer, or any combination thereof. The compliance date schedule for demonstrating financial responsibility shall conform to the schedule adopted by the Environmental Protection Agency.  (1987 (Reg. Sess., 1988), c. 1035, s. 1; 1989, c. 652, s. 10; 1993, c. 402, s. 5; 2008‑195, s. 4; 2009‑570, s. 19.)



§ 143-215.94I. Insurance pools authorized; requirements.

§ 143‑215.94I.  Insurance pools authorized; requirements.

(a)        As used in this section, "Commissioner" means the Commissioner of Insurance of the State of North Carolina.

(b)        Owners and operators of underground storage tanks may demonstrate financial responsibility by establishing insurance pools which provide insurance coverage to pool members in at least the minimum amounts specified in G.S. 143‑215.94H. Each such pool shall be operated by a board of trustees consisting of at least five persons who are elected or appointed officials of pool members. The board of trustees of each pool shall:

(1)        Establish terms and conditions of coverage within the pool, including underwriting criteria, applicable deductible levels, the maximum level of claims that the pool will self‑insure, and exclusions of coverage;

(2)        Ensure that all valid claims are paid promptly;

(3)        Take all necessary precautions to safeguard the assets of the pool;

(4)        Maintain minutes of its meetings and make those minutes available to the Commissioner;

(5)        Designate an administrator to carry out the policies established by the board of trustees and to provide continual management of the pool, and delineate in written minutes of its meetings the areas of authority it delegates to the pool's administrator;

(6)        Establish the amount of insurance to be purchased by the pool to provide coverage over and above the claims that are not to be satisfied directly from the pool's resources;

(7)        Establish the amount, if any, of aggregate excess insurance coverage to be purchased and maintained in the event that the pool's resources are exhausted in a given fiscal period; and

(8)        Establish guidelines for membership in the pool, including the amount of money to be collected from each pool member to form and fund the pool.

(c)        The board of trustees may not:

(1)        Extend credit to individual members for payment of a premium, except pursuant to payment plans approved by the Commissioner; or

(2)        Borrow any monies from the pool or in the name of the pool, except in the ordinary course of business, without first advising the Commissioner of the nature and purpose of the loan and obtaining prior approval from the Commissioner.

(d)        A contract or agreement made pursuant to this section must contain provisions:

(1)        For a system or program of loss control;

(2)        For termination of membership including both:

a.         Cancellation of individual membership in the pool by the pool; and

b.         Election by an individual member of the pool to terminate its participation;

(3)        That a pool or a terminating member must provide at least 90 days' written notice of cancellation or termination;

(4)        Requiring the pool to pay all claims for which each member incurs liability during each member's period of membership, except:

a.         Where a member has individually retained the risk;

b.         Where the risk is not covered; or

c.         For amounts of claims above the coverage provided by the pool;

(5)        For the maintenance of claim reserves equal to known incurred losses and loss adjustment expenses and to an estimate of incurred but not reported losses;

(6)        For compliance with any applicable federal requirements regarding financial responsibility for underground storage tanks;

(7)        For a final accounting and settlement of the obligations of or refunds to a terminating member to occur when all incurred claims are concluded, settled, or paid;

(8)        That the pool may establish offices where necessary in this State and employ necessary staff to carry out the purposes of the pool;

(9)        That the pool may retain legal counsel, actuaries, claims adjusters, auditors, engineers, private consultants, and advisors, and other persons as the board of trustees or the administrator deems to be necessary;

(10)      That the pool may make and alter bylaws and rules pertaining to the exercise of its purpose and powers;

(11)      That the pool may purchase, lease, or rent real and personal property it deems to be necessary; and

(12)      That the pool may enter into financial services agreements with financial institutions and that it may issue checks in its own name.

(e)        In the event that either the pool or an individual pool member gives notice of an intent to cancel or terminate participation in the pool as provided by subdivision (4) of subsection (d) of this section, the pool shall so notify both the Commissioner and the Secretary within five business days of the issuance or receipt of such notice by the pool. In addition, the pool shall notify both the Commissioner and the Secretary within five business days of the date such cancellation or termination becomes effective, unless notice of cancellation or termination is rescinded.

(f)         The formation and operation of an insurance pool under this section shall be subject to approval by the Commissioner who shall, after notice and hearing, establish reasonable requirements and rules for the approval and monitoring of such pools, including prior approval of pool administrators and provisions for periodic examinations of financial condition. The Commissioner may disapprove an application for the formation of an insurance pool, and may suspend or withdraw such approval whenever he finds that such applicant or pool:

(1)        Has refused to submit its books, papers, accounts, or affairs to the reasonable inspection of the Commissioner or his representative;

(2)        Has refused, or its officers, agents, or administrators have refused, to furnish satisfactory evidence of its financial and business standing or solvency;

(3)        Is insolvent, or is in such condition that its further transaction of business in this State is hazardous to its members and creditors in this State and to the public;

(4)        Has refused or neglected to pay a valid final judgment against it within 60 days after its rendition;

(5)        Has violated any law of this State or has violated or exceeded the powers granted by its members;

(6)        Has failed to pay any taxes, fees, or charges imposed in this State within 60 days after they are due and payable, or within 60 days after final disposition or any legal contest with respect to liability therefor; or

(7)        Has been found insolvent by a court of any other state, by the insurance regulator or other proper officer or agency of any other state, and has been prohibited from doing business in such state.

(g)        Each pool shall be audited annually at the expense of the pool by a certified public accounting firm, with a copy of the report available to the governing body or chief executive officer of each member of the pool and to the Commissioner. The board of trustees of the pool shall obtain an appropriate actuarial evaluation of the loss and loss adjustment expense reserves of the pool, including an estimate of losses and loss adjustment expenses incurred but not reported. The provisions of G.S. 58‑2‑131, 58‑2‑132, 58‑2‑133, 58‑2‑134, 58‑2‑150, 58‑2‑155, 58‑2‑165, 58‑2‑180, 58‑2‑185, 58‑2‑190, 58‑2‑200, and 58‑6‑5 apply to each pool and to persons that administer the pools. Annual financial statements required by G.S. 58‑2‑165 shall be filed by each pool within 60 days after the end of the pool's fiscal year. All financial statements required by this section shall be prepared in accordance with generally accepted statutory accounting principles.

(h)        If, as a result of the annual audit or an examination by the Commissioner, it appears that the assets of a pool are insufficient to enable the pool to discharge its legal liabilities and other obligations, the Commissioner shall notify the administrator and the board of trustees of the pool of the deficiency and his list of recommendations to abate the deficiency, including a recommendation not to add any new members until the deficiency is abated. If the pool fails to comply with the recommendations within 30 days after the date of the notice, the Commissioner may apply to the Superior Court of Wake County for an order requiring the pool to abate the deficiency and authorizing the Commissioner to appoint one or more special deputy commissioners, counsel, clerks, or assistants to oversee the implementation of the Court's order. The Commissioner has all of the powers granted to him under Article 17A of General Statute Chapter 58 relating to rehabilitation and liquidation of insurers; and the provisions of that Article apply to this section to the extent they are not in conflict with this section. The compensation and expenses of such persons shall be fixed by the Commissioner, subject to the approval of the Court, and shall be paid out of the funds or assets of the pool.

(i)         Each pool contract shall provide that the members of the pool shall be assessed on a pro rata basis as calculated by the amount of each member's average annual contribution in order to satisfy the amount of any deficiency where a pool is determined to be insolvent, financially impaired, or is otherwise found to be unable to discharge its legal liabilities and other obligations.

(j)         In the event that the Commissioner finds that a pool is insolvent, financially impaired, or otherwise, unable to discharge its legal liabilities or obligations, or if the Commissioner at any time has reason to believe that any owner or operator is unable to demonstrate financial responsibility as required by G.S. 143‑215.94H and rules adopted by the Commission as a result of the financial condition of the pool or for any other reason, the Commissioner shall so notify the Secretary.

(k)        The provisions of Article 48 of Chapter 58 do not apply to any risks retained by any pool.

(l)         The Department of Insurance, in consultation with the Petroleum Underground Storage Tank Funds Council and the Department of Environment and Natural Resources, shall provide guidance and technical assistance for the formation of an insurance pool pursuant to G.S. 143‑215.94I to any responsible entity that requests assistance.  (1987 (Reg. Sess., 1988), c. 1035, s. 1; 1989, c. 652, s. 11; 1995, c. 193, s. 66; 1999‑132, s. 11.11; 2008‑195, s. 10.)



§ 143-215.94J. Limitation of liability of the State of North Carolina.

§ 143‑215.94J.  Limitation of liability of the State of North Carolina.

(a)        No claim filed against either the Commercial Fund or the Noncommercial Fund shall be paid except from assets of the respective fund as provided for in this Part or as may otherwise be authorized by law.

(b)        This Part shall not be construed to obligate the General Assembly to make any appropriation to implement the provisions of this Part; nor shall it be construed to obligate the Secretary to take any action pursuant to this Part for which funds are not available from appropriations or otherwise.

(c)        The Secretary may budget anticipated receipts as needed to implement this Part.

(d)        Should the Secretary find that the Noncommercial Fund balance is insufficient to satisfy all claims and other obligations of the Noncommercial Fund incurred pursuant to this Part, the Secretary may transfer funds which would otherwise revert to the General Fund to the Noncommercial Fund in order to meet such claims and obligations.

(e)        If at any time either fund balance is insufficient to pay all valid claims against it, the claims shall be paid in full in the order in which they are finally determined.  The Secretary may retain not more than five hundred thousand dollars ($500,000) in the Noncommercial Fund as a contingency reserve and not apply the reserve to the claims.  The Department may use the contingency reserve to conduct cleanups in accordance with G.S. 143‑215.94G when an imminent hazard poses a threat to human health or to significant natural resources. (1987 (Reg. Sess., 1988), c. 1035, s. 1; 1989, c. 652, s. 16; 1991, c. 538, s. 9; 1993, c. 400, s. 15.)



§ 143-215.94K. Enforcement.

§ 143‑215.94K.  Enforcement.

The provisions of G.S. 143‑215.94W through G.S. 143‑215.94Y shall apply to this Part. (1987 (Reg. Sess., 1988), c. 1035, s. 1; 1993, c. 400, s. 15; 1995, c. 377, s. 10.)



§ 143-215.94L. Definitions.

§ 143‑215.94L.  Definitions.

(a)        The Commission may adopt rules necessary to implement the provisions of this Part. Except as may be otherwise specifically provided, the provisions of Chapter 150B of the General Statutes apply to this Part.

(b)        This Part shall be administered by the Department consistent with the provisions of Title VI, § 601 of the Hazardous and Solid Waste Amendments of 1984, Pub. L. No. 98‑616, 42 U.S.C. § 6991 et seq., as amended. The provisions of 40 Code of Federal Regulations Part 280, Subpart I  Lender Liability (1 July 1997 Edition) apply to this Part and Part 2B of this Article.

(c)        The provisions of this Part and of Part 2 of this Article are intended to be complementary. This Part shall not be construed to limit the liability under G.S. 143‑215.84(a) of any person or to limit the authority of the Department to take any action pursuant to G.S. 143‑215.84(b).

(d)        This Part shall be known and may be cited as the Leaking Petroleum Underground Storage Tank Cleanup Act of 1988.

(e)        The Department of Environment and Natural Resources shall establish a process to provide informal notice of any proposed policy change or rule interpretation that is not a rule, as defined in G.S. 150B‑2, to interested parties. Except in a situation that requires immediate action, the Department shall receive and consider oral and written comment from interested parties before the Department implements the proposed policy change or rule interpretation. Except in a situation that requires immediate action, the Department shall provide written notice of a policy change or rule interpretation to interested parties at least 30 days prior to its implementation.  (1987 (Reg. Sess., 1988), c. 1035, s. 1; 1991, c. 538, ss. 10, 16; 1993, c. 400, s. 15; 1998‑161, s. 9; 2008‑195, s. 9.)



§ 143-215.94M. Reports.

§ 143‑215.94M.  Reports.

(a)        The Secretary shall present an annual report to the Environmental Review Commission which shall include at least the following:

(1)        A list of all discharges or releases of petroleum from underground storage tanks;

(2)        A list of all cleanups requiring State funding through the Noncommercial Fund and a comprehensive budget to complete such cleanups;

(3)        A list of all cleanups undertaken by tank owners or operators and the status of these cleanups;

(4)        A statement of receipts and disbursements for both the Commercial Fund and the Noncommercial Fund;

(5)        A statement of all claims against both the Commercial Fund and the Noncommercial Fund, including claims paid, claims denied, pending claims, anticipated claims, and any other obligations;

(6)        The adequacy of both the Commercial Fund and the Noncommercial Fund to carry out the purposes of this Part together with any recommendations as to measures that may be necessary to assure the continued solvency of the Commercial Fund and the Noncommercial Fund; and

(7)        A statement of the condition of the Loan Fund and a summary of all activity under the Loan Fund.

(b)        The report required by this section shall be made by the Secretary on or before 1 September of each year. (1987 (Reg. Sess., 1988), c. 1035, s. 1; 1989, c. 652, ss. 12, 16; 1991, c. 538, s. 11; 1993, c. 400, s. 15; c. 402, s. 6; 2002‑148, s. 7.)



§ 143-215.94N. Applicability.

§ 143‑215.94N.  Applicability.

(a)        The provisions of this Part as they relate to costs paid from the Commercial Fund apply only to discharges or releases that are discovered or reported on or after 30 June 1988 from a commercial underground storage tank.

(b)        The provisions of this Part as they relate to costs paid from the Noncommercial Fund apply to discharges or releases without regard to the date discovered or reported; however, reimbursement of costs under G.S. 143‑215.94G(d)(1), (2), (3), (3a), and (4) shall be for the full amount of the costs paid for from the Noncommercial Fund and shall not be limited pursuant to G.S. 143‑215.94E(b) for discharges or releases from commercial underground storage tanks discovered or reported on or before 30 June 1988. (1989, c. 652, s. 13; 1993, c. 400, s. 15; 1995, c. 377, s. 11.)



§ 143-215.94O. Petroleum Underground Storage Tank Funds Council.

§ 143‑215.94O.  Petroleum Underground Storage Tank Funds Council.

(a)        The North Carolina Petroleum Underground Storage Tank Funds Council is created. The Council shall be composed of 11 members as follows:

(1)        An employee of the Department who is not employed by the section responsible for the administration of the underground storage tank cleanup program who shall be appointed by the Secretary and who shall serve at the pleasure of the Secretary.

(2)        Five members appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate as follows:

a.         One who shall, at the time of appointment, be actively connected with a petroleum refining company or an organization representing petroleum refining companies.

b.         One who shall, at the time of appointment, be actively connected with a petroleum marketer or an organization representing petroleum marketers.

c.         One who shall, at the time of appointment, be actively connected with an environmental insurance carrier or an organization representing environmental insurance carriers.

d.         One who shall, at the time of appointment, be actively connected with a commercial lending institution or an organization representing commercial lending institutions.

e.         One who shall, at the time of appointment, be actively engaged in farming and the owner of a noncommercial petroleum underground storage tank or actively connected with an organization representing farmers.

(3)        Five members appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives as follows:

a.         One who shall, at the time of appointment, be an owner or operator of a convenience store that markets petroleum products or is actively connected with an organization representing convenience store owners or operators.

b.         One who shall, at the time of appointment, be a motor fuel service station dealer or actively connected with an organization representing motor fuel service station dealers.

c.         One who shall, at the time of appointment, be actively connected with an environmental advocacy organization.

d.         One who shall, at the time of appointment, have special training and experience in the remediation of groundwater contamination resulting from leaking petroleum underground storage tanks.

e.         One who shall, at the time of appointment, be the owner of a noncommercial petroleum underground storage tank and not eligible for appointment under subdivisions (1), (2)a. through (2)d., or (3)a. through (3)d. of this subsection.

(b)        The members of the Council shall elect a chairman and a vice‑chairman.

(c)        All appointments made by the General Assembly shall be for a term of two years.  Terms shall expire on 30 June except that members shall serve until their successors are appointed and duly qualified as provided in G.S. 128‑7.  The General Assembly shall have the power to remove, in accordance with G.S. 143B‑13, any member appointed by the General Assembly.

(d)        The Secretary shall provide staff assistance to the Council from the agency responsible for administration of the underground storage tank cleanup program.

(e)        Members of the Council who are not State employees shall be reimbursed for their expenses in accordance with G.S. 138‑5.  Members of the Council who are State employees shall be reimbursed for their expenses in accordance with G.S. 138‑6.

(f)         The Council shall meet upon the call of the Chairman or a majority of its members.  A majority of its members shall constitute a quorum for the transaction of business.

(g)        The Council shall:

(1)        Review the administration of the Commercial Fund, the Noncommercial Fund, and the Loan Fund.

(2)        Advise the Secretary and the Commission on any matter relating to the effective and efficient implementation of this Part.

(3)        Advise the Secretary on the adequacy of the funds to carry out the purposes of this Part.

(4)        Recommend rules, in accordance with generally accepted standards prevailing among commercial lending institutions, for use by the Department in determining eligibility for loans, interest rates, terms, and conditions applicable to loans, and in managing the Loan Fund.

(5)        Recommend rules and comment on proposed rules governing reimbursement of necessary and reasonable costs under G.S. 143‑215.94E(e). (1991, c. 538, s. 12; 1991 (Reg. Sess., 1992), c. 817, s. 3; 1993, c. 400, s. 15; 1995 (Reg. Sess., 1996), c. 743, s. 16.)



§ 143-215.94P. Groundwater Protection Loan Fund.

§ 143‑215.94P.  Groundwater Protection Loan Fund.

(a)        There is established under the control and direction of the Department the Groundwater Protection Loan Fund. This Loan Fund shall be a nonreverting revolving fund consisting of any monies appropriated to it by the General Assembly or available to it from grants, and other monies paid to it or recovered on behalf of the Loan Fund. The Loan Fund shall be credited with interest on the Loan Fund by the State Treasurer pursuant to G.S. 147‑69.2 and G.S. 147‑69.3.

(b)        The Loan Fund shall be used to provide loans to the owners of commercial petroleum underground storage tanks who are creditworthy but may be unable to secure conventional loans to upgrade or replace commercial underground storage tanks in use on 1 July 1991 so as to meet the performance standards applicable to tanks installed after 22 December 1988 or the requirements that existing underground storage tanks must meet by 22 December 1998. All applications for loans under this section must be received by the Department prior to 1 January 1995.

(c)        The Department shall adopt rules for use in managing the Loan Fund. Rules for managing the Loan Fund shall be based on generally accepted standards prevailing among commercial lending institutions with such modifications as may be necessary to achieve the purpose of this section to make loans available to creditworthy applicants. The Department shall administer the loan program through existing commercial lending institutions. In the event that the Department is unable to arrange for the administration of the loan program through existing commercial institutions in all or any part of the State, the Department may administer the loan program through the Office of State Budget  and Management. Each commercial institution or agency that administers any part of the loan program shall collect all charges for securing and administering each loan, including but not limited to application fees, recording costs, collection costs, and attorneys' fees from the borrower. Receipt of a loan from the Loan Fund is not a right, duty, or privilege; therefore, Article 3 of Chapter 150B of the General Statutes does not apply to the grant or denial of a loan from the Loan Fund.

(d)        Funds received in repayment of loans made from the Loan Fund shall be deposited into the Loan Fund until the proceeds of all approved loans are disbursed to the borrowers. Thereafter, funds received in repayment of loans made from the Loan Fund and any other funds remaining in the Loan Fund shall be deposited in the Commercial Fund.

(e)        In the event of a default on a loan from the Loan Fund or a violation of a loan agreement, the Secretary may request the Attorney General to bring a civil action for collection of the amount owed or other appropriate relief. An action shall be filed in the superior court of the county where the loan recipient resides, where the loan recipient does business, or where the tanks replaced or upgraded by the loan are located. In an action, the Attorney General may recover all costs of litigation, including attorneys' fees.

(f)         If the State incurs liability in extending credit from the Loan Fund and, as a result of the liability, the State is ordered to pay or, as part of a settlement agreement, agrees to pay damages or other costs, the State shall seek reimbursement for the amount of the damages or other costs from the following sources in the order listed:

(1)        Any funds to which the State is entitled under any federal program providing for the cleanup of petroleum discharges or releases from underground storage tanks, including but not limited to the Leaking Underground Storage Tank Trust Fund established pursuant to 26 U.S.C. § 4081 and 42 U.S.C. § 6991b(h).

(2)        The Noncommercial Fund.

(3)        The Commercial Fund. (1989, c. 652, s. 16; 1991, c. 538, ss. 13, 21; 1993, c. 400, s. 15; c. 402, s. 7; 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b).)



§§ 143-215.94Q through 143-215.94S. Reserved for future codification purposes.

§§ 143‑215.94Q through 143‑215.94S.  Reserved for future codification purposes.



§ 143-215.94T. Adoption and implementation of regulatory program.

Part 2B. Underground Storage Tank Regulation.

§ 143‑215.94T.  Adoption and implementation of regulatory program.

(a)        The Commission shall adopt, and the Department shall implement and enforce, rules relating to underground storage tanks as provided by G.S. 143‑215.3(a)(15) and G.S. 143B‑282(a)(2)h. These rules shall include standards and requirements applicable to both existing and new underground storage tanks and tank systems, may include different standards and requirements based on tank capacity, tank location, tank age, and other relevant factors, and shall include, at a minimum, standards and requirements for:

(1)        Design, construction, and installation, including monitoring systems.

(2)        Notification to the Department, inspection, and registration.

(3)        Recordation of tank location.

(4)        Modification, retrofitting, and upgrading.

(5)        General operating requirements.

(6)        Release detection.

(7)        Release reporting, investigation, and confirmation.

(8)        Corrective action.

(9)        Repair.

(10)      Closure.

(11)      Financial responsibility.

(12)      Tank tightness testing procedures and certification of persons who conduct tank tightness tests.

(13)      Secondary containment for all components of petroleum underground storage tank systems.

(b)        Rules adopted pursuant to subsection (a) of this section that apply only to commercial underground storage tanks shall not apply to any:

(1)        Farm or residential underground storage tank of 1,100 gallons or less capacity used for storing motor fuel for noncommercial purposes.

(2)        Underground storage tank of 1,100 gallons or less capacity used for storing heating oil for consumptive use on the premises where stored.

(3)        Underground storage tank of more than 1,100 gallon capacity used for storing heating oil for consumptive use on the premises where stored by four or fewer households.

(c)        Rules adopted pursuant to subdivision (13) of subsection (a) of this section shall require secondary containment for all components of underground storage tank systems, including, but not limited to, tanks, piping, fittings, pump heads, and dispensers. Secondary containment requirements shall include standards for double wall tanks, piping, and fittings and for sump containment for pump heads and dispensers. The rules shall provide for monitoring of double wall interstices and sump containments. The rules shall apply to any underground storage tank system that is installed on or after the date on which the rules become effective and to the replacement of any component of an underground storage tank system on or after that date.  (1989, c. 652, s. 14; 1998‑161, s. 10; 1999‑328, s. 4.12; 2003‑352, s. 8; 2008‑195, s. 5; 2009‑570, s. 20.)



§ 143-215.94U. Registration of petroleum commercial underground storage tanks; operation of petroleum underground storage tanks; operating permit required.

§ 143‑215.94U.  Registration of petroleum commercial underground storage tanks; operation of petroleum underground storage tanks; operating permit required.

(a)        The owner or operator of each petroleum commercial underground storage tank shall annually obtain an operating permit from the Department for the facility at which the tank is located. The Department shall issue an operating permit only if the owner or operator has done all of the following:

(1)        Notified the Department of the existence of all tanks as required by 40 Code of Federal Regulations § 280.22 (1 July 1994 Edition) or 42 U.S.C. § 6991a, if applicable, at the facility.

(2)        Paid all fees required under G.S. 143‑215.94C for all commercial petroleum underground storage tanks located at the facility.

(3)        Complies with applicable release detection, spill and overfill protection, and corrosion protection requirements set out in rules adopted pursuant to this Chapter, notifies the Department of the method or combination of methods of leak detection, spill and overfill protection, and corrosion protection in use, and certifies to the Department that all applicable release detection, spill and overfill protection, and corrosion protection requirements are being met for all petroleum underground storage tanks located at the facility.

(4)        If applicable, complies with the Stage I vapor control requirements set out in 15A North Carolina Administrative Code 2D.0928, effective 1 March 1991, notifies the Department of the method or combination of methods of vapor control in use, and certifies to the Department that all Stage I vapor control requirements are being met for all petroleum underground storage tanks located at the facility.

(5)        Substantially complied with the air quality, groundwater quality, and underground storage tank standards applicable to any activity in which the applicant has previously engaged and has been in substantial compliance with federal and State laws, regulations, and rules for the protection of the environment. In determining substantial compliance, the compliance history of the owner or operator and any parent, subsidiary, or other affiliate of the owner, operator, or parent may be considered.

(6)        Demonstrated financial responsibility as required by G.S. 143‑215.94H.

(b)        The operating permit shall be issued at the time the commercial underground storage annual tank operating fee required under G.S. 143‑215.94C(a) is paid and shall be valid from the first day of the month in which the fee is due through the last day of the last month for which the fee is paid in accordance with the schedule established by the Department under G.S. 143‑215.94C(b).

(c)        No person shall place a petroleum product, and no owner or operator shall cause a petroleum product to be placed, into an underground storage tank at a facility for which the owner or operator does not hold a currently valid operating permit.

(d)        The Department shall issue an operating permit certificate for each facility that meets the requirements of subsection (a) of this section. The operating permit certificate shall identify the number of tanks at the facility and shall conspicuously display the date on which the permit expires. Except for the owner or operator, no person shall be liable under subsection (c) of this section if an unexpired operating permit certificate is displayed at the facility, unless the person knows or has reason to know that the owner or operator does not hold a currently valid operating permit for the facility.

(e)        The Department may revoke an operating permit only if the owner or operator fails to continuously meet the requirements set out in subsection (a) of this section. If the Department revokes an operating permit, the owner or operator of the facility for which the operating permit was issued shall immediately surrender the operating permit certificate to the Department, unless the revocation is stayed pursuant to G.S. 150B‑33. An owner or operator may challenge a decision by the Department to deny or revoke an operating permit by filing a contested case under Article 3 of Chapter 150B of the General Statutes. The Secretary shall make the final agency decision regarding the revocation of a permit under this section.  (1995, c. 377, s. 2; 1998‑161, s. 6; 2008‑195, s. 6.)



§ 143-215.94V. Standards for petroleum underground storage tank cleanup.

§ 143‑215.94V.  Standards for petroleum underground storage tank cleanup.

(a)        Legislative findings and intent.

(1)        The General Assembly finds that:

a.         The goals of the underground storage tank program are to protect human health and the environment. Maintaining the solvency of the Commercial Fund and the Noncommercial Fund is essential to these goals.

b.         The sites at which discharges or releases from underground storage tanks occur vary greatly in terms of complexity, soil types, hydrogeology, other physical and chemical characteristics, current and potential future uses of groundwater, and the degree of risk that each site may pose to human health and the environment.

c.         Risk‑based corrective action is a process that recognizes this diversity and utilizes an approach where assessment and remediation activities are specifically tailored to the conditions and risks of a specific site.

d.         Risk‑based corrective action gives the State flexibility in requiring different levels of cleanup based on scientific analysis of different site characteristics, and allowing no action or no further action at sites that pose little risk to human health or the environment.

e.         A risk‑based approach to the cleanup of environmental damage can adequately protect human health and the environment while preventing excessive or unproductive cleanup efforts, thereby assuring that limited resources are directed toward those sites that pose the greatest risk to human health and the environment.

(2)        The General Assembly intends:

a.         To direct the Commission to adopt rules that will provide for risk‑based assessment and cleanup of discharges and releases from petroleum underground storage tanks. These rules are intended to combine groundwater standards that protect current and potential future uses of groundwater with risk‑based analysis to determine the appropriate cleanup levels and actions.

b.         That these rules apply to all discharges or releases that are reported on or after the date the rules become effective in order to ascertain whether cleanup is necessary, and if so, the appropriate level of cleanup.

c.         That these rules may be applied to any discharge or release that has been reported at the time the rules become effective at the discretion of the Commission.

d.         That these rules and decisions of the Commission and the Department in implementing these rules facilitate the completion of more cleanups in a shorter period of time.

e.         That neither the Commercial Fund nor the Noncommercial Fund be used to clean up sites where the Commission has determined that a discharge or release poses a degree of risk to human health or the environment that is no greater than the acceptable level of risk established by the Commission.

f.          Repealed by Session Laws 1998‑161, s. 11(c), effective retroactively to January 1, 1998.

g.         That the Commercial Fund and the Noncommercial Fund be used to perform the most cost‑effective cleanup that addresses imminent threats to human health and the environment.

(b)        The Commission shall adopt rules to establish a risk‑based approach for the assessment, prioritization, and cleanup of discharges and releases from petroleum underground storage tanks. The rules shall address, at a minimum, the circumstances where site‑specific information should be considered, criteria for determining acceptable cleanup levels, and the acceptable level or range of levels of risk to human health and the environment.

(c)        The Commission may require an owner or operator or a landowner eligible for payment or reimbursement under subsections (b), (b1), (c), and (c1) of G.S. 143‑215.94E to provide information necessary to determine the degree of risk to human health and the environment that is posed by a discharge or release from a petroleum underground storage and to identify the most cost‑effective cleanup that addresses imminent threats to human health and the environment.

(d)        If the Commission concludes that a discharge or release poses a degree of risk to human health or the environment that is no greater than the acceptable level of risk established by the Commission, the Commission shall notify an owner, operator, or landowner who provides the information required by subsection (c) of this section that no cleanup, further cleanup, or further action will be required unless the Commission later determines that the discharge or release poses an unacceptable level of risk or a potentially unacceptable level of risk to human health or the environment. If the Commission concludes that a discharge or release poses a degree of risk to human health or the environment that requires further cleanup, the Commission shall notify the owner, operator, or landowner who provides the information required by subsection (c) of this section of the cleanup method approved by the Commission as the most cost‑effective cleanup method for the site. This section shall not be construed to prohibit an owner, operator, or landowner from selecting a cleanup method other than the cost‑effective cleanup method approved by the Commission so long as the Commission determines that the alternative cleanup method will address imminent threats to human health and the environment.

(e)        If the Commission concludes under subsection (d) of this section that no cleanup, no further cleanup, or no further action will be required, the Department shall not pay or reimburse any costs otherwise payable or reimbursable under this Article from either the Commercial or Noncommercial Fund, other than reasonable and necessary to conduct the risk assessment required by this section, unless:

(1)        Cleanup is ordered or damages are awarded in a finally adjudicated judgment in an action against the owner or landowner.

(2)        Cleanup is required or damages are agreed to in a consent judgment approved by the Department prior to its entry by the court.

(3)        Cleanup is required or damages are agreed to in a settlement agreement approved by the Department prior to its execution by the parties.

(4)        The payment or reimbursement is for costs that were incurred prior to or as a result of notification of a determination by the Commission that no cleanup, no further cleanup, or no action is required.

(5)        The payment or reimbursement is for costs that were incurred as a result of a later determination by the Commission that the discharge or release poses a threat or potential threat to human health or the environment as provided in subsection (d) of this section.

(e1)      If the Commission concludes under subsection (d) of this section that further cleanup is required and notifies the owner, operator, or landowner of the cleanup method approved by the Commission as the most cost‑effective cleanup method for the site, the Department shall not pay or reimburse any costs otherwise payable or reimbursable under this Article from either the Commercial Fund or Noncommercial Fund, other than those costs that are reasonable and necessary to conduct the risk assessment and to implement the cost‑effective cleanup method approved by the Commission. If the owner, operator, or landowner selects a cleanup method other than the one identified by the Commission as the most cost‑effective cleanup, the Department shall not pay or reimburse for costs in excess of the cost of implementing the approved cost‑effective cleanup.

(f)         This section shall not be construed to limit the authority of the Commission to require investigation, initial response, and abatement of a discharge or release pending a determination by the Commission under subsection (d) of this section as to whether cleanup, further cleanup, or further action will be required.

(g)        Subsections (c) through (e1) of this section apply only to assessments and cleanups in progress or begun on or after 2 January 1998.

(h)        If a discharge or release of petroleum from an underground storage tank results in contamination in soil or groundwater that becomes commingled with contamination that is the result of a discharge or release of petroleum from a source of contamination other than an underground storage tank, the cleanup of petroleum may proceed under rules adopted pursuant to this section. The Department shall not pay or reimburse any costs associated with the assessment or remediation of that portion of contamination that results from a release or discharge of petroleum from a source other than an underground storage tank from either the Commercial Fund or the Noncommercial Fund. (1995, c. 377, s. 1; 1998‑161, s. 11(c); 2003‑352, s. 9.)



§ 143-215.94W. Enforcement procedures: civil penalties.

§ 143‑215.94W.  Enforcement procedures: civil penalties.

(a)        A civil penalty of not more than ten thousand dollars ($10,000) may be assessed by the Secretary against any person who:

(1)        Violates any provision of this Part or rule adopted pursuant to this Part.

(2)        Fails to apply for or to secure a permit required by this Part.

(3)        Violates or fails to act in accordance with the terms, conditions, or requirements of any permit issued pursuant to this Part.

(4)        Fails to file, submit, or make available, as the case may be, any documents, data, or reports required by this Part.

(5)        Violates or fails to act in accordance with the terms, conditions, or requirements of any special order or other appropriate document issued pursuant to G.S. 143‑215.2 or fails to comply with the requirements of G.S. 143B‑279.9 through G.S. 143B‑279.11.

(6)        Falsifies or tampers with any recording or monitoring device or method required to be operated or maintained under this Part or rules implementing this Part.

(7)        Knowingly renders inaccurate any recording or monitoring device or method required to be operated or maintained under this Part or rules implementing this Part.

(8)        Knowingly makes any false statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained under this Part or a rule implementing this Part.

(9)        Knowingly makes a false statement of a material fact in a rule‑making proceeding or contested case under this Part.

(10)      Refuses access to the Commission or its duly designated representative to any premises for the purpose of conducting a lawful inspection provided for in this Part.

(b)        If any action or failure to act for which a penalty may be assessed under this section is continuous, the Secretary may assess a penalty not to exceed ten thousand dollars ($10,000) per day for so long as the violation continues. A penalty for a continuous violation shall not exceed two hundred thousand dollars ($200,000) for each period of 30 days during which the violation continues.

(c)        In determining the amount of the penalty, the Secretary shall consider the factors set out in G.S. 143B‑282.1(b). The procedures set out in G.S. 143B‑282.1 shall apply to civil penalty assessments that are presented to the Commission for final agency decision.

(d)        The Secretary shall notify any person assessed a civil penalty of the assessment and the specific reasons therefor by registered or certified mail, or by any means authorized by G.S. 1A‑1, Rule 4. Contested case petitions shall be filed pursuant to G.S. 150B‑23 within 30 days of receipt of the notice of assessment. The Secretary shall make the final decision regarding assessment of a civil penalty under this section.

(e)        Requests for remission of civil penalties shall be filed with the Secretary. Remission requests shall not be considered unless made within 30 days of receipt of the notice of assessment. Remission requests must be accompanied by a waiver of the right to a contested case hearing pursuant to Chapter 150B and a stipulation of the facts on which the assessment was based. Consistent with the limitations in G.S. 143B‑282.1(c) and (d), remission requests may be resolved by the Secretary and the violator. If the Secretary and the violator are unable to resolve the request, the Secretary shall deliver remission requests and his recommended action to the Committee on Civil Penalty Remissions of the Environmental Management Commission appointed pursuant to G.S. 143B‑282.1(c).

(f)         If any civil penalty has not been paid within 30 days after notice of assessment has been served on the violator, the Secretary shall request the Attorney General to institute a civil action in the superior court of any county in which the violator resides or has his or its principal place of business to recover the amount of the assessment, unless the violator contests the assessment as provided in subsection (d) of this section, or requests remission of the assessment in whole or in part as provided in subsection (e) of this section. If any civil penalty has not been paid within 30 days after the final agency decision or court order has been served on the violator, the Secretary shall request the Attorney General to institute a civil action in the superior court of any county in which the violator resides or has his or its principal place of business to recover the amount of the assessment. Such civil actions must be filed within three years of the date the final agency decision or court order was served on the violator.

(g)        Repealed by Session Laws 1995 (Regular Session, 1996), c. 743, s. 17.

(h)        The clear proceeds of civil penalties assessed pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1995, c. 377, s. 3; 1995 (Reg. Sess., 1996), c. 743, s. 17; 1998‑215, s. 69; 2002‑90, s. 6.)



§ 143-215.94X. Enforcement procedures: criminal penalties.

§ 143‑215.94X.  Enforcement procedures: criminal penalties.

(a)        Any person who negligently commits any of the offenses set out in subdivisions (1) through (9) of G.S. 143‑215.94W(a) shall be guilty of a Class 2 misdemeanor which may include a fine not to exceed fifteen thousand dollars ($15,000) per day of violation, provided that such fine shall not exceed a cumulative total of two hundred thousand dollars ($200,000) for each period of 30 days during which a violation continues.

(b)        Any person who knowingly and willfully commits any of the offenses set out in subdivisions (1) through (5) of G.S. 143‑215.94W(a) shall be guilty of a Class I felony, which may include a fine not to exceed one hundred thousand dollars ($100,000) per day of violation, provided that this fine shall not exceed a cumulative total of five hundred thousand dollars ($500,000) for each period of 30 days during which a violation continues. For the purposes of this subsection, the phrase "knowingly and willfully" shall mean intentionally and consciously as the courts of this State, according to the principles of common law interpret the phrase in the light of reason and experience.

(c)                         (1)          Any person who knowingly commits any of the offenses set out in subdivisions (1) through (5) of G.S. 143‑215.94W(a) and who knows at that time that he thereby places another person in imminent danger of death or serious bodily injury shall be guilty of a Class C felony, which may include a fine not to exceed two hundred fifty thousand dollars ($250,000) per day of violation, provided that this fine shall not exceed a cumulative total of one million dollars ($1,000,000) for each period of 30 days during which a violation continues.

(2)        For the purposes of this subsection, a person's state of mind is knowing with respect to:

a.         His conduct, if he is aware of the nature of his conduct;

b.         An existing circumstance, if he is aware or believes that the circumstance exists; or

c.         A result of his conduct, if he is aware or believes that his conduct is substantially certain to cause danger of death or serious bodily injury.

(3)        Under this subsection, in determining whether a defendant who is a natural person knew that his conduct placed another person in imminent danger of death or serious bodily injury:

a.         The person is responsible only for actual awareness or actual belief that he possessed; and

b.         Knowledge possessed by a person other than the defendant but not by the defendant himself may not be attributed to the defendant.

(4)        It is an affirmative defense to a prosecution under this subsection that the conduct charged was conduct consented to by the person endangered and that the danger and conduct charged were reasonably foreseeable hazards of an occupation, a business, or a profession; or of medical treatment or medical or scientific experimentation conducted by professionally approved methods and such other person had been made aware of the risks involved prior to giving consent. The defendant may establish an affirmative defense under this subdivision by a preponderance of the evidence.

(d)        No proceeding shall be brought or continued under this section for or on account of a violation by any person who has previously been convicted of a federal violation based upon the same set of facts.

(e)        In proving the defendant's possession of actual knowledge, circumstantial evidence may be used, including evidence that the defendant took affirmative steps to shield himself from relevant information. Consistent with the principles of common law, the subjective mental state of defendants may be inferred from their conduct.

(f)         For the purposes of the felony provisions of this section, a person's state of mind shall not be found "knowingly and willfully" or "knowingly" if the conduct that is the subject of the prosecution is the result of any of the following occurrences or circumstances:

(1)        A natural disaster or other act of God which could not have been prevented or avoided by the exercise of due care or foresight.

(2)        An act of third parties other than agents, employees, contractors, or subcontractors of the defendant.

(3)        An act done in reliance on the written advice or emergency on‑site direction of an employee of the Department. In emergencies, oral advice may be relied upon if written confirmation is delivered to the employee as soon as practicable after receiving and relying on the advice.

(4)        An act causing no significant harm to the environment or risk to the public health, safety, or welfare and done in compliance with other conflicting environmental requirements or other constraints imposed in writing by environmental agencies or officials after written notice is delivered to all relevant agencies that the conflict exists and will cause a violation of the identified standard.

(5)        Violations causing no significant harm to the environment or risk to the public health, safety, or welfare for which no enforcement action or civil penalty could have been imposed under any written civil enforcement guidelines in use by the Department at the time. This subdivision shall not be construed to require the Department to develop or use written civil enforcement guidelines.

(6)        Occasional, inadvertent, short‑term violations causing no significant harm to the environment or risk to the public health, safety, or welfare. If the violation occurs within 30 days of a prior violation or lasts for more than 24 hours, it is not an occasional, short‑term violation.

(g)        All general defenses, affirmative defenses, and bars to prosecution that may apply with respect to other criminal offenses under State criminal offenses may apply to prosecutions brought under this section or other criminal statutes that refer to this section and shall be determined by the courts of this State according to the principles of common law as they may be applied in the light of reason and experience. Concepts of justification and excuse applicable under this section may be developed in the light of reason and experience. (1995, c. 377, s. 3.)



§ 143-215.94Y. Enforcement procedures; injunctive relief.

§ 143‑215.94Y.  Enforcement procedures; injunctive relief.

Whenever the Department has reasonable cause to believe that any person has violated or is threatening to violate any of the provisions of this Part, any of the terms of any permit issued pursuant to this Part, or a rule implementing this Part or has failed to comply with the requirements of G.S. 143B‑279.9 through G.S. 143B‑279.11, the Department may, either before or after the institution of any other action or proceeding authorized by this Part, request the Attorney General to institute a civil action in the name of the State upon the relation of the Department for injunctive relief to restrain the violation or threatened violation and for such other and further relief in the premises as the court shall deem proper. The Attorney General may institute such action in the superior court of the county in which the violation occurred or may occur or, in his discretion, in the superior court of the county in which the person responsible for the violation or threatened violation resides or has his or its principal place of business. Upon a determination by the court that the alleged violation of the provisions of this Part, the rules of the Commission, or the failure to comply with the requirements of G.S. 143B‑279.9 through G.S. 143B‑279.11 has occurred or is threatened, the court shall grant the relief necessary to prevent or abate the violation or threatened violation. Neither the institution of the action nor any of the proceedings thereon shall relieve any party to such proceedings from any penalty prescribed for violation of this Part or for failure to comply with the requirements of G.S. 143B‑279.9 through G.S. 143B‑279.11. (1995, c. 377, s. 3; 2002‑90, s. 7.)



§ 143-215.94Z: Reserved for future codification purposes.

§ 143‑215.94Z: Reserved for future codification purposes.



§ 143-215.94AA. Declaration of public policy.

Part 2C.  Offshore Oil and Gas Activities. Adverse Environmental Impact Protection.

§ 143‑215.94AA.  Declaration of public policy.

The General Assembly hereby finds and declares as follows:

(1)        The traditional uses of the seacoast of the State are public and private recreation, commercial and sports fishing, and habitat for natural resources;

(2)        The preservation of these uses is a matter of the highest urgency and priority, and such uses can only be preserved effectively by maintaining and enhancing the existing condition of the coastal waters, estuaries, wetlands, tidal flats, beaches, and public lands adjoining the seacoast;

(3)        The coastal economy, including access to the coast of the State, depends, either directly or indirectly, upon a ready and continuous reserve of petroleum products and by‑products, including that portion of the supply resulting from oil and gas activities on the Outer Continental Shelf;

(4)        Offshore oil and natural gas exploration, production, processing, recovery, and transportation pose increased potential for damage to the State's coastal environment, to the traditional uses of the area, and to the beauty of the North Carolina coast;

(5)        Spills, discharges, and escapes of pollutants occurring as a result of procedures involving offshore oil and natural gas related activities have occurred in the past, and future threats of potentially catastrophic proportions from such activities require adoption of this Part as mitigation against such events;

(6)        The economic burdens imposed by the General Assembly upon those engaged in the offshore exploration, production, processing, recovery, and transportation of oil and natural gas are reasonable and necessary in light of the traditional uses and interests herein protected, which are expressly declared to be of grave public interest and concern to the State in promoting its general interest and welfare promoting the public health, preventing diseases, and providing for the public safety. (1989, c. 656, s. 5, c. 770, s. 75.5.)



§ 143-215.94BB. Definitions.

§ 143‑215.94BB.  Definitions.

In addition to the definitions set out in G.S. 143‑215.77, as used in this Part, the following definitions shall apply:

(1)        "Damages" are damages for any of the following:

a.         Injury or harm to real or personal property, which includes the cost of restoring, repairing, or replacing any real or personal property damaged or destroyed by a discharge under this section, any income lost from the time such property is damaged to the time such property is restored, repaired, or replaced, and any reduction in value of such property caused by such discharge by comparison with its value prior thereto.

b.         Business loss, including loss of income or impairment of earning capacity due to damage to real or personal property or to damage or destruction of natural resources upon which such income or earning capacity is reasonably dependent.

c.         Interest on loans obtained or other financial obligations incurred by an injured party for the purpose of ameliorating the adverse effects of a discharge pending the payment of a claim in full as provided by this Article.

d.         Costs of cleanup, removal, or treatment of natural gas, oil, or drilling waste discharges.

e.         Costs of restoration, rehabilitation, and, where possible, replacement of wildlife or other natural resources damaged as a result of a discharge.

f.          When the injured party is the State or one of its political subdivisions, in addition to any injury described in subparagraphs (a) to (e), inclusive, damages include all of the following:

1.         Injury to natural resources or wildlife, including recreational or commercial fisheries, and loss of use and enjoyment of public beaches and other public resources or facilities within the jurisdiction of the State or one of its political subdivisions.

2.         Costs to assess damages to natural resources, wildlife, or habitat.

3.         Costs incurred to monitor the cleanup of the natural gas, oil, or drilling waste spilled.

4.         Loss of State or local government tax revenues resulting from damages to real or personal property proximately resulting from a discharge.

(2)        For the purposes of this Part, "oil" and "drilling wastes" include, but are not limited to: petroleum, refined or processed petroleum, petroleum by‑products, oil sludge, oil refuse, oil mixed with wastes and chemicals, or other materials used in the exploration, recovery, or processing of oil.  "Oil" does not include oil carried in a vessel for use as fuel in that vessel.

(3)        "Natural gas" includes natural gas, liquefied natural gas, and natural gas by‑products.  "Natural gas" does not include natural gas carried in a vessel for use as fuel in that vessel.

(4)        "Exploration" means undersea boring, drilling, and soil sampling.

(5)        "Injured party" means any person who suffers damages from natural gas, oil, or drilling waste which is discharged or leaks into marine waters, or from offshore exploration.  The State, or a county or municipality, may be an injured party.

(6)        "Responsible person" means any of the following:

a.         The owner or transporter of natural gas, oil, or drilling waste which causes an injury covered by this Part.

b.         The owner, operator, lessee of, or person who charters by demise, any offshore well, undersea site, facility, oil rig, oil platform, vessel, or pipeline which is the source of natural gas, oil, drilling waste, or is the source or location of exploration which causes an injury covered by this Part.

"Responsible party" does not include the United States, the State, any county, municipality or public governmental agency; however, this exception to the definition of "responsible person" shall not be read to exempt utilities from the provisions of this Part.

(7)        "Offshore waters" shall include both the territorial sea extending seaward from the coastline of North Carolina to the State and federal boundary, and United States jurisdictional waters of the Atlantic Ocean adjacent to the territorial sea of the State.

(8)        "Natural resources" shall include "marine and estuarine resources" and "wildlife resources" as those terms are defined in G.S. 113‑129(11) and G.S. 113‑129(17), respectively. (1989, c. 656, s. 5, c. 770, s. 75.5.)



§ 143-215.94CC. Liability under this section; exceptions.

§ 143‑215.94CC.  Liability under this section; exceptions.

(a)        Any responsible person shall be strictly liable, notwithstanding any language of limitation found in G.S. 143‑215.89, for all cleanup and removal costs and all direct or indirect damages incurred within the territorial jurisdiction of the State by any injured party, which arise out of, or are caused by, the discharge or leaking of natural gas, oil, or drilling waste into or onto "coastal fishing waters" as defined in G.S. 113‑129(4), or offshore waters, or by any exploration in or upon coastal fishing or offshore waters, from any of the following sources:

(1)        Any offshore well or undersea site at which there is exploration for or extraction or recovery of natural gas or oil.

(2)        Any offshore facility, oil rig, or oil platform at which there is exploration for, or extraction, recovery, processing, or storage of, natural gas or oil.

(3)        Any vessel offshore in which natural gas, oil, or drilling waste is transported, processed or stored other than for purposes of fuel for the vessel carrying it.

(4)        Any pipeline located offshore in which natural gas, oil, or drilling waste is transported.

(b)        A responsible person is not liable to an injured party under this section for any of the following:

(1)        Damages, other than costs of removal incurred by the State or a local government, caused solely by any act of war, hostilities, civil war, or insurrection or by an unanticipated grave natural disaster or other act of God of an exceptional, inevitable, and irresistible character, which could not have been prevented or avoided by the exercise of due care or foresight.

(2)        Damages caused solely by the negligence or intentional malfeasance of that injured party.

(3)        Damages caused solely by the criminal act of a third party other than the defendant or an agent or employee of the defendant.  In any action arising under the provisions of this Article wherein this exception is raised as a defense to liability, the burden of proving that the alleged third‑party intervention occurred in such a manner as to limit the liability of the person sought to be held liable shall be upon the person charged.

(4)        Natural seepage not caused by a responsible person.

(5)        Discharge or leaking of oil or natural gas from a private pleasure boat or commercial fishing vessel having a fuel capacity of less than 500 gallons.

(6)        Damages which arise out of, or are caused by, a discharge which is authorized by a State or federal permit.

(7)        Damages that could have been mitigated by the injured party in accordance with common law.

(c)        A court of suitable jurisdiction in any action under this Part may award reasonable costs of the suit and attorneys' fees, and the costs of any necessary expert witnesses, to any prevailing plaintiff.  The court may award reasonable costs of the suit and attorneys' fees to any prevailing defendant only if the court finds that the plaintiff commenced or prosecuted the suit under this Part in bad faith or solely for purposes of harassing the defendant. (1989, c. 656, s. 5, c. 770, ss. 75.4, 75.5.)



§ 143-215.94DD. Joint and several liability; damages; personal injury.

§ 143‑215.94DD.  Joint and several liability; damages; personal injury.

(a)        Liability under this Part shall be joint and several.  However, this section does not bar a cause of action that a responsible person has or would have, by reason of subrogation or otherwise, against any person.

(b)        This section does not prohibit any person from bringing an action for damages caused by natural gas, oil or drilling waste, or by exploration, under any other provisions or principle of law, including, but not limited to, common law.  However, damages shall not be awarded pursuant to this section to an injured party for any loss or injury for which the party is or has been awarded damages under any other provisions or principles of law.  G.S. 143‑215.94CC(b) does not create any defense not otherwise available regarding any action brought under any other provision or principle of law, including, but not limited to, common law.

(c)        This section shall not apply to claims for damages for personal injury or wrongful death, and does not limit the right of any person to bring such an action under any provision or theory of law. (1989, c. 656, s. 5, c. 770, s. 75.5.)



§ 143-215.94EE. Removal of prohibited discharges.

§ 143‑215.94EE.  Removal of prohibited discharges.

(a)        The Department shall be authorized and empowered to proceed with the cleanup of discharges covered under this Part pursuant to the authority granted to the Department in G.S. 143‑215.84(b) and G.S. 143‑215.94HH(b)(2).

(b)        Any unexplained discharge of oil, natural gas or drilling wastes occurring in waters beyond the jurisdiction of the State that for any reason penetrates within State jurisdiction shall be removed by or under the direction of the Department.  Except for any expenses incurred by the responsible person, should such person become known, all expenses incurred in the removal of such discharges shall be paid promptly by the State from the Oil or Other Hazardous Substances Pollution Protection Fund established pursuant to G.S. 143‑215.87 or from any other available sources.  In the case of unexplained discharges, the matter shall be referred by the Secretary to the North Carolina Attorney General for collection of damages pursuant to G.S. 143‑215.94FF of this Part.  At his discretion, the Attorney General may refer the matter to the State Bureau of Investigation or other appropriate State or federal authority to determine the identity of the responsible person.

(c)        Nothing in this section is intended to preclude cleanup and removal by any person threatened by such discharges, who, as soon as is reasonably possible, coordinates and obtains approval for such actions with ongoing State or federal operations and appropriate State and federal authorities.

(d)        No action taken by any person to contain or remove an unlawful discharge shall be construed as an admission of liability for said discharge. (1989, c. 656, s. 5, c. 770, s. 75.5; 1991, c. 342, s. 13.)



§ 143-215.94FF. Authorization of the Attorney General; citizens' suits.

§ 143‑215.94FF.  Authorization of the Attorney General; citizens' suits.

(a)        For any violation of this Part, the Attorney General may, on behalf of the State and on behalf of affected citizens of the State as a class, bring a civil action in the Superior Court of Wake County against the alleged responsible person.  The action may seek:

(1)        Injunctive relief; or

(2)        Damages caused by the violation; or

(3)        Both damages and injunctive relief; or

(4)        Such other and further relief in the premises as the Court shall deem proper.

(b)        Any injured party under this Part may bring a civil action for damages against the alleged responsible person.  Civil actions under this subsection shall be brought in the superior court of the county in which the alleged injury occurred or in which the alleged damaged property is located, or in the county in which the injured party resided.

(c)        Nothing in this section shall restrict any right which any person (or class of persons) may have under any statute or common law to seek injunctive or other relief. (1989, c. 656, s. 5, c. 770, s. 75.5.)



§ 143-215.94GG. Notification by persons responsible for discharge.

§ 143‑215.94GG.  Notification by persons responsible for discharge.

(a)        Any person responsible for an offshore discharge under this Part shall immediately notify the Division of Emergency Management pursuant to rules established by the Secretary of Crime Control and Public Safety, if any, but in no case later than two hours after the discharge. Failure to so notify the Division of Emergency Management shall make the responsible person liable to the penalties set out in subsection (b) of this section. No penalty shall be imposed under this section when the owner or operator has promptly reported the discharge to federal authorities designated pursuant to 33 U.S.C. § 1321.

(b)        The civil penalty for failure to immediately report a discharge under this Part shall be determined by the Commission. In determining the amount of a  penalty for failure to report under this section, the Commission shall take into consideration such circumstances as the gravity of the violation, the previous record of the responsible person in complying with the terms of this Article, whether the violator reported the discharge and if so after what period of time following the spill, the size of the business of the responsible person and the effect of the penalty on the violator's ability to continue in business, and other relevant factors; provided that the penalty assessed under this section shall not exceed the following daily maximum amounts, based upon the quantity of oil spilled:

(1)        Up to 50,000 gallons          $ 50,000

(2)        More than 50,000 gallons   250,000

For purposes of this section, each day or any part thereof during which a discharge goes unreported by the responsible person shall constitute a separate offense.

(c)        The clear proceeds of penalties provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1989, c. 656, s. 5; c. 770, s. 75.5; 1998‑215, s. 70.)



§ 143-215.94HH. Oil spill contingency plan.

§ 143‑215.94HH.  Oil spill contingency plan.

(a)        The State Emergency Response Commission, in consultation with the Secretary of Administration or his designee in the Outer Continental Shelf Lands Office, shall develop a State oil spill contingency plan relating solely to the undersea exploration, extraction, production and transport of oil or natural gas in the marine environment off the North Carolina coast, including any such development on the Outer Continental Shelf seaward of the State's jurisdiction over its territorial waters.

(b)        The Secretary of Crime Control and Public Safety or his designee shall establish, pursuant to such a plan, an emergency oil spill control network which shall be comprised of available equipment from appropriate State, county and municipal governmental agencies. Such network shall be employed to provide an immediate response to an oil discharge into the offshore marine environment which is reasonably likely to affect the State's coastal waters. Furthermore, such network shall be employed in conjunction with the cleanup operations under this Article or any applicable federal law, required of the owner or operator of the discharging operation, vessel, or facility, the Department of Environment and Natural Resources, and any federal agency.

(1)        The Secretary of Crime Control and Public Safety or his designee shall make an inventory, including its location and condition, of all equipment owned by the State, its counties and municipalities, and private equipment that is available to the State for leasing in the case of an oil spill including costs of leasing, that would be capable of participating in discharge cleanup operations.

(2)        The Secretary of Crime Control and Public Safety shall at his discretion have the power to deploy such equipment in participating in a discharge cleanup operation.

(3)        The Secretary of Environment and Natural Resources shall be authorized to reimburse such State agencies, counties, and municipalities for use of such equipment with such funds as may be available from the "Oil or Other Hazardous Substances Pollution Protection Fund" created pursuant to G.S. 143‑215.87 or any other sources.

(4)        The oil spill contingency plan and oil spill response network developed pursuant to this section shall be reviewed and evaluated for adequacy and continued feasibility every three years, or more often if deemed appropriate by the Secretary of Crime Control and Public Safety. (1989, c. 656, s. 5; c. 727, s. 218(111a); c. 770, s. 75.5; 1997‑443, s. 11A.119(a).)



§ 143-215.94II. Emergency proclamation; Governor's powers.

§ 143‑215.94II.  Emergency proclamation; Governor's powers.

(a)        Whenever any emergency exists or appears imminent, arising from the discharge of oil or other pollutants within the marine environment, the Governor shall by proclamation declare the fact and that a state of emergency exists in the appropriate sections of the State.  Upon such proclamation, the Governor shall have all powers enumerated in G.S. 14‑288.15, subject to the provisions of G.S. 14‑288.16.

(b)        If the Governor is unavailable, the Lieutenant Governor shall, by proclamation, declare the fact and that a state of emergency exists in the appropriate sections of the State.

(c)        In performing his duties under this section, the Governor is authorized and directed to cooperate with all departments and agencies of the federal government, the offices and agencies of other states and foreign countries and the political subdivisions thereof, and private agencies in all matters pertaining to an emergency described herein.

(d)        In addition to the powers enumerated in G.S. 14‑288.15, in the case of such an emergency described in subsection (a) of this section, the Governor is further authorized and empowered to transfer any funds available to him by statute for emergency use into the Oil or Other Hazardous Substances Pollution Protection Fund created pursuant to G.S. 143‑215.87, to be utilized for the purposes specified therein. (1989, c. 656, s. 5, c. 770, s. 75.5; 1991, c. 342, s. 14.)



§ 143-215.94JJ. Federal law.

§ 143‑215.94JJ.  Federal law.

Nothing in this Part shall authorize State agencies to impose any duties or obligations in conflict with limitations on State authority established by federal law at the time such agency action is taken.  Likewise, no additional liability is established by this Part to the extent that, at the time of the injury, federal law establishes limits on liability which preempt State law. (1989, c. 656, s. 5, c. 770, s. 75.5.)



§ 143-215.95. Duties of Secretary.

Part 3.  Oil Terminal Facilities.

§ 143‑215.95.  Duties of Secretary.

The Secretary shall administer the provisions for registration of oil terminal facilities contained in this Part.  In addition, he shall engage in such study and research concerning oil terminal facilities and their regulation in this State and elsewhere as may be required to furnish the General Assembly with a thorough factual basis for his recommendations for further legislation pursuant to this Part. (1973,  c. 534, s. 1; 1977, c. 771, s. 4; 1987, c. 827, s. 154(3).)



§ 143-215.96. Oil terminal facility registration.

§ 143‑215.96.  Oil terminal facility registration.

(a)        The owner or operator of every oil terminal facility in the State shall secure a registration certificate from the Secretary. The Secretary shall not issue a registration certificate until the owner or operator has furnished the following information:

(1)        Complete name of the owner and operator of the oil terminal facility together with addresses and telephone numbers;

(2)        Number of employees of the oil terminal facility and the principal officers;

(3)        Maps or sketches, based on criteria developed by the Secretary, showing property lines of the oil terminal facility and location of nearby watercourses or bodies of water as specified by the Secretary; and

(4)        Summary of present and proposed procedures, if any, for prevention of oil spills.

(b)        The owner or operator of an oil terminal facility shall secure a registration certificate no later than 30 days after the oil terminal facility begins operation. (1973, c. 534, s. 1; 1995, c. 504, s. 11.)



§ 143-215.97. Rules.

§ 143‑215.97.  Rules.

The Secretary may adopt rules to implement this Part. (1973, c. 534, s. 1; 1975, 2nd Sess., c. 983, s. 82; 1977, c. 771, s. 4; 1987, c. 827, s. 199.)



§ 143-215.98. Violations.

§ 143‑215.98.  Violations.

Any person who shall be adjudged to have violated any provision of this Part or any rule of the Secretary adopted hereunder shall be guilty of a Class 3 misdemeanor. (1973, c. 534, s. 1; 1977, c. 771, s. 4; 1987, c. 827, ss. 154(3), 200; 1993, c. 539, s. 1024; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 143-215.99. Repealed by Session Laws 1975, c. 521, s. 1.

§ 143‑215.99.  Repealed by Session Laws 1975, c. 521, s. 1.



§ 143-215.100. Oil refining facility permits.

Part 4. Oil Refining Facility Permits.

§ 143‑215.100.  Oil refining facility permits.

No facility which is to be used or is capable of being used for the purpose of refining oil shall be initiated or constructed after July 1, 1975, without a permit from the Secretary. (1975, c. 521, s. 2; 1977, c. 771, s. 4; 1987, c. 827, s. 154.)



§ 143-215.101. Powers of the Secretary.

§ 143‑215.101.  Powers of the Secretary.

The Secretary has the power to:

(1)        Adopt rules implementing this Part. Rules adopted under this Part may include the following matters:

a.         Requirements for submission of engineering reports, plans and  specifications for the location and construction of oil terminal facilities.

b.         Establishment of procedures and methods of reporting discharges and other occurrences prohibited by this Article.

c.         Establishment of procedures, methods, means, and equipment to be used in the removal of oil pollutants.

(2)        To deny the issuance of a permit upon a finding that:

a.         The installation will have substantial adverse effects on wildlife or on fresh water, estuarine or marine fisheries; or

b.         The operation of the installation will violate standards of air or water quality promulgated or administered by the Commission; or

c.         The installation will have a substantial adverse effect on a publicly owned park, forest, or recreation area.

(3)        To grant permits for the operation of existing or proposed oil refining facilities and to impose such terms and conditions therein as it shall deem necessary and appropriate to effectuate the purposes of this Article.

(4)        To require the installation of such facilities and the employment of such protective measures and operating procedures as are deemed necessary to prevent, insofar as possible, any oil discharges to the waters or lands of the State.

(5)        Repealed by Session Laws 1987, c. 827, s. 201. (1975, c. 521, s. 2; 1987, c. 827, ss. 154, 201.)



§ 143-215.102. Penalties.

§ 143‑215.102.  Penalties.

(a)        Civil Penalty.  Any person who violates any provision of this Part, or any rule, regulation or order made pursuant to this Part, shall incur, in addition to any other penalty provided by law, a civil penalty in an amount not to exceed ten thousand dollars ($10,000) for every such violation, the amount to be determined by the Secretary after taking into consideration the factors set out in G.S. 143B‑282.1(b). The procedures set out in G.S. 143‑215.6 and G.S. 143B‑282.1 shall apply to civil penalties assessed under this section. The penalty herein provided for shall become due and payable when the person incurring the penalty receives a notice in writing from the Commission describing the violation with reasonable particularity and advising such person that the penalty is due. A person may contest a penalty by filing a petition for a contested case under G.S. 150B‑23 within 30 days after receiving notice of the penalty. If any civil penalty has not been paid within 30 days after notice of assessment has been served on the violator, the Secretary shall request the Attorney General to institute a civil action in the Superior Court of any county in which the violator resides or has his or its principal place of business to recover the amount of the assessment, unless the violator contests the assessment, or requests remission of the assessment in whole or in part as provided in G.S. 143‑215.6. If any civil penalty has not been paid within 30 days after the final agency decision or court order has been served on the violator, the Secretary shall request the Attorney General to institute a civil action in the Superior Court of any county in which the violator resides or has his or its principal place of business to recover the amount of the assessment.

The clear proceeds of civil penalties provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(b)        Criminal Penalties.  Any person who intentionally or knowingly or willfully violates any provision of this Part, or any rule, regulation or order made pursuant to this Part shall be guilty of a Class 2 misdemeanor which may include a fine to be not more than ten thousand dollars ($10,000). No proceeding shall be brought or continued under this subsection for or on account of a violation by any person who has previously been convicted of a federal violation or a local ordinance violation based upon the same set of facts. (1975, c. 521, s. 2; 1987, c. 827, s. 202; 1989 (Reg. Sess., 1990), c. 1036, s. 7; 1993, c. 539, s. 1025; 1994, Ex. Sess., c. 24, s. 14(c); 1998‑215, s. 71.)



§ 143-215.103. Definitions.

Part 5.  Limitation On Liability For Hazardous Materials Abatement.

§ 143‑215.103.  Definitions.

As used in this Part, unless the context otherwise requires:

(1)        "Discharge" shall mean leakage, seepage, or other release.

(2)        "Hazardous materials" shall mean oil, low‑level radioactive waste, and all materials and substances which are now or hereafter defined as toxic or hazardous by any State or federal law or by the regulations of any State or federal government agency.

(3)        "Person" shall mean any individual, partnership, corporation, association, or other entity or employee thereof. (1987, c. 269, s. 1.)



§ 143-215.104. Limited liability for volunteers in hazardous material abatement.

§ 143‑215.104.  Limited liability for volunteers in hazardous material abatement.

Any person who provides assistance or advice in mitigating or attempting to mitigate the effects of an actual or threatened discharge of hazardous materials, or in preventing, cleaning up, or disposing of or in attempting to prevent, clean up or dispose of any such discharge, when the reasonably apparent circumstances indicate the need for prompt decisions and action, shall not be subject to civil liabilities of any type, unless:

(1)        Prior to providing assistance or advice in mitigating or attempting to mitigate the effects of an actual or threatened discharge or in preventing, cleaning up, or disposal of or in attempting to prevent cleanup or disposal of any such discharge, he had incurred liability for the actual or threatened discharge;

(2)        He receives compensation other than reimbursement for out‑of‑pocket expenses for his services in rendering assistance or advice, except that an individual receiving compensation for employment from his regular employer for services performed in preventing, cleaning up, or disposing of or in attempting to prevent, clean up or dispose of a discharge shall not be deemed to have received compensation if his employer is entitled to the protection afforded by this Part; or

(3)        His act or omission led to damages resulting from his gross negligence, or from his reckless, wanton, or intentional misconduct.

The limited immunity provided herein shall not be applicable to any act or omission or occurrence involving the operation of a motor vehicle.  The limited immunity provided herein is waived to the extent of any indemnification by insurance for damages caused by such volunteer. (1987, c. 269, s. 1.)



§ 143-215.104A. (See note for repeal of Part 6) Title; sunset.

Part 6. Dry‑Cleaning Solvent Cleanup.

(Expires January 1, 2022  see notes)

§ 143‑215.104A.  (See note for repeal of Part 6) Title; sunset.

This part is the "Dry‑Cleaning Solvent Cleanup Act of 1997" and may be cited by that name. Except as otherwise provided in this section, this part expires 1 January 2022.

(1)        G.S. 143‑215.104K is not repealed to the extent that it applies to liability arising from dry‑cleaning solvent contamination described in a Dry‑Cleaning Solvent Assessment Agreement or Dry‑Cleaning Solvent Remediation Agreement entered into by the Environmental Management Commission pursuant to G.S. 143‑215.104H and G.S. 143‑215.104I.

(2)        Any Dry‑Cleaning Solvent Assessment Agreement or Dry‑Cleaning Solvent Remediation Agreement in force as of 1 January 2012 shall continue to be governed by the provisions of Part 6 of Article 21A of Chapter 143 of the General Statutes as though those provisions had not been repealed.

(3)        G.S. 143‑215.104D(b)(2) is not repealed; rules adopted by the Environmental Management Commission pursuant to G.S. 143‑215.104D(b)(2) shall continue in effect; and those rules may be enforced pursuant to G.S. 143‑215.104P, 143‑215.104Q, and 143‑215.104R, which shall remain in effect for that purpose.  (1997‑392, s. 1; 2009‑483, ss. 5, 7.)



§ 143-215.104B. (Repealed effective January 1, 2012 - See editor's notes) Definitions.

§ 143‑215.104B.  (Repealed effective January 1, 2012  See editor's notes) Definitions.

(a)        Unless a different meaning is required by the context or unless a different meaning is set out in subsection (b) of this section, the definitions in G.S. 143‑215.77, 130A‑2, and 130A‑290 apply throughout this Part.

(b)        Unless a different meaning is required by the context, the following definitions apply in this Part. The definitions set out in this subsection apply only to the implementation of this Part and do not define or limit the scope of any other remedial program:

(1)        "Abandoned dry‑cleaning facility site" or "abandoned site" means any real property or individual leasehold space on which a dry‑cleaning facility or wholesale distribution facility formerly operated.

(2)        "Affiliate" has the same meaning as in 17 Code of Federal Regulations § 240.12b‑2 (1 April 1996 Edition).

(3)        "Commission" means the Environmental Management Commission.

(4)        "Contaminant" means a regulated substance released into the environment.

(5)        Renumbered.

(6)        "Disposal" shall have the meaning ascribed to it in G.S. 130A‑290.

(7)        "Dry‑cleaning facility" means a place of business located in this State and engaged in on‑site dry‑cleaning operations, other than a commercial uniform service or commercial linen supply facility.

(8)        "Dry‑cleaning operations" means cleaning of apparel and household fabrics by using one or more dry‑cleaning solvents instead of water.

(9)        "Dry‑cleaning solvent" means any hydrocarbon or halogenated hydrocarbon used as a solvent in a dry‑cleaning operation or the degradation products from these solvents.

(10)      "Dry‑cleaning solvent assessment agreement" or "assessment agreement" means an agreement between the Commission and a potentially responsible party who desires an assessment of whether a release of dry‑cleaning solvents at a dry‑cleaning facility, an abandoned dry‑cleaning facility site, or a wholesale distribution facility may be eligible for remediation under this Part and whether any other contaminants that are identified in the agreement may require remediation under other remedial programs operated or administered by the Department.

(11)      "Dry‑cleaning solvent contamination" means the presence of dry‑cleaning solvent in the waters or surface or subsurface soils of the State, the bedrock or other rock formations, or buildings in a concentration above the level requiring remediation pursuant to the rules implementing Article 21A of Chapter 143.

(12)      "Dry‑cleaning solvent remediation agreement" or "remediation agreement" means an agreement between the Commission and a potentially responsible party who desires the cleanup of dry‑cleaning solvent contamination resulting from a release at a dry‑cleaning facility, an abandoned dry‑cleaning facility site, or a wholesale distribution facility under this Part and any other contaminants that are identified in the agreement under other remedial programs operated or administered by the Department.

(13)      "Facility" means a dry‑cleaning facility or a wholesale distribution facility.

(14)      "Fund" means the Dry‑Cleaning Solvent Cleanup Fund.

(14a)    "Halogenated hydrocarbon" means any hydrocarbon where at least one hydrogen atom is substituted by a halogen atom.

(15)      "Hazardous waste" has the same meaning as in G.S. 130A‑290.

(15a)    "Hydrocarbon" means any linear, branched, saturated, or unsaturated compound whose molecules contain only carbon and hydrogen atoms.

(16)      "Imminent hazard" means a situation that is likely to cause an immediate threat to human life, an immediate threat of serious physical injury, an immediate threat of serious adverse health effects, or a serious risk of irreparable damage to the environment if no immediate action is taken.

(17)      "Local government" means a town, city, or county.

(18)      "Operator" means any person operating a dry‑cleaning facility or wholesale distribution facility, whether by lease, contract, or any other form of agreement.

(19)      "Parent" has the same meaning as in 17 Code of Federal Regulations § 240.12b‑2 (1 April 1996 Edition).

(20)      Repealed by Session Laws 2000, ch. 19, s. 3, effective on and after April 1, 1998.

(21)      "Potentially responsible party" means any person who may have liability for assessment, monitoring, treatment, mitigation, or remediation of dry‑cleaning solvent contamination resulting from a release at a dry‑cleaning facility, an abandoned dry‑cleaning facility site, or a wholesale distribution facility.

(22)      "Public health" means public health as the term is used in Article 9 of Chapter 130A of the General Statutes and "human health" as the term is used in Articles 21 and 21A of Chapter 143 of the General Statutes.

(23)      "Regulated substance" means a hazardous waste, as defined in G.S. 130A‑290; a hazardous substance, as defined in G.S. 143‑215.77A; oil, as defined in G.S. 143‑215.77; or other substance regulated under any remedial program implemented by the Department other than Part 2A of Article 21A of Chapter 143 of the General Statutes.

(24)      "Release" means any spillage, leakage, pumping, placement, emptying, or dumping of dry‑cleaning solvents resulting from a dry‑cleaning operation or the operation of a wholesale distribution facility.

(25)      "Remedial program" means a program implemented by the Department for the remediation of any contaminant, including the programs implemented under Article 9 of Chapter 130A of the General Statutes and the Oil Pollution and Hazardous Substances Control Act of 1978 under Part 2 of Article 21A of Chapter 143 of the General Statutes but not the remedial program implemented under Part 2A of Article 21A of Chapter 143 of the General Statutes.

(26)      "Remediation" means action to clean up, mitigate, correct, abate, minimize, eliminate, control, or prevent the spreading, migration, leaking, leaching, volatilization, spilling, transporting, or further release of a contaminant into the environment in order to protect public health or the environment.

(27)      "Response costs" means costs incurred in connection with a certified facility or abandoned site that the Commission determines are reasonably necessary and consistent with the applicable requirements of the Commission and any applicable dry‑cleaning solvent assessment agreement or dry‑cleaning solvent remediation agreement.

(28)      "Subsidiary" has the same meaning as in 17 Code of Federal Regulations § 240.12b‑2 (1 April 1996 Edition).

(29)      "Treatment" shall have the meaning ascribed to it in G.S. 130A‑290.

(29a)    "Unrestricted use standards" when used in connection with "cleanup," "remediated", or "remediation" means that cleanup or remediation of contamination complies with generally applicable standards, guidance, or established methods governing the contaminants that are established by statute or adopted, published, or implemented by the Commission, the Commission for Public Health, or the Department instead of the risk‑based standards established by the Commission pursuant to this Part.

(30)      "Waters" means any stream, river, creek, brook, run, canal, swamp, lake, sound, tidal estuary, bay, reservoir, waterway, wetlands, or any other body or accumulation of water, surface or underground, public or private, natural or artificial, that is contained within, flows through, or borders upon this State, or any portion thereof, including those portions of the Atlantic Ocean over which this State has jurisdiction.

(31)      "Wholesale distribution facility" means a place of business located in this State and engaged in the storage, distribution, or sale of dry‑cleaning solvents for use in dry‑cleaning facilities.

(32)      "Wholesale distributor" means a person who operates a wholesale distribution facility. (1997‑392, s. 1; 2000‑19, s. 3; 2001‑384, s. 11; 2007‑182, s. 2; 2007‑530, s. 1.)



§ 143-215.104C. (Repealed effective January 1, 2012 - See notes) Dry-Cleaning Solvent Cleanup Fund.

§ 143‑215.104C.  (Repealed effective January 1, 2012  See notes) Dry‑Cleaning Solvent Cleanup Fund.

(a)        Creation.  The Dry‑Cleaning Solvent Cleanup Fund is established as a special revenue fund to be administered by the Commission. Accordingly, revenue in the Fund at the end of a fiscal year does not revert and interest and other investment income earned by the Fund must be credited to it. The Fund is created to provide revenue to implement this Part.

(b)        Sources of Revenue.  The following revenue is credited to the Fund:

(1)        Dry‑cleaning solvent taxes collected under Article 5D of Chapter 105 of the General Statutes.

(2)        Recoveries made pursuant to G.S. 143‑215.104N and G.S. 143‑215.104O.

(3)        Gifts and grants made to the Fund.

(4)        Revenues credited to the Fund under G.S. 105‑164.44E.

(5)        Application fees pursuant to G.S. 143‑215.104F(a1).

(c)        Disbursements.  A claim filed against the Fund may be paid only from monies in the Fund and only in accordance with the provisions of this Part. Any obligation to pay claims against the Fund shall be expressly contingent upon availability of monies in the Fund. Neither the State nor any of its agencies shall have any obligation to pay any costs for which monies are not available in the Fund. The provisions of this Part shall not constitute a contract, either express or implied, to pay costs in excess of the monies available in the Fund. In making disbursements from the Fund, the Commission shall obligate monies to facilities or sites with higher priority before facilities or sites of lower priority, and facilities or sites with equal priority in the order in which the facilities or sites were prioritized until the revenue is exhausted. Consistent with the provisions of this Part, the Commission may disburse monies from the Fund to abate imminent hazards by dry‑cleaning solvent contamination at abandoned dry‑cleaning facility sites that have not been certified. Up to twenty percent (20%) of the amount of revenue credited to the Fund in a year may be used to defray costs incurred by the Department and the Attorney General's Office in connection with administration of the program described in this Part, including oversight of response activities.

(d)        Up to one percent (1%) of the amount of the Fund balance may be used by the Department in each fiscal year for investigation of inactive hazardous substance disposal sites that the Department reasonably believes to be contaminated by dry‑cleaning solvent. If the contamination is determined to originate from a dry‑cleaning facility, a potentially responsible party may petition for certification of the facility or abandoned facility site. Acceptance of a petition shall be conditioned upon the written acceptance by the petitioner of responsibility for the costs of investigation incurred by the Department pursuant to this subsection. Costs of investigation that are recovered pursuant to this subsection shall not exceed, and shall be credited toward, the financial responsibility of the petitioner pursuant to G.S. 143‑215.104F(f). If a potentially responsible party does not petition for certification of the facility or abandoned facility site, the Commission may request the Attorney General to commence a civil action to secure reimbursement of costs incurred under this subsection. (1997‑392, s. 1; 2000‑19, ss. 2, 5, 5.1‑5.3; 2007‑530, s. 2.)



§ 143-215.104D. (Repealed effective January 1, 2012 - See notes) Powers of the Commission.

§ 143‑215.104D.  (Repealed effective January 1, 2012  See notes) Powers of the Commission.

(a)        Administrative Functions.  The Commission may delegate any or all of the powers enumerated in this subsection to the Department. The Commission shall:

(1)        Accept petitions for certification and petitions to enter into dry‑cleaning solvent assessment agreements or remediation agreements under this Part.

(2)        Prioritize certified dry‑cleaning facilities, certified wholesale distribution facilities, or certified abandoned dry‑cleaning facility sites for the initiation of assessment or remediation activities.

(3)        Repealed by Session Laws 2007‑530, s. 3, effective August 31, 2007.

(4)        Schedule funding of assessment and remediation activities.

(5)        Determine whether assessment or remediation is necessary at a site at which dry‑cleaning solvent contamination has occurred.

(5a)      Enter into contracts with private contractors for assessment and remediation activities at certified dry‑cleaning facilities, certified wholesale distribution facilities, and certified abandoned dry‑cleaning facility sites.

(6)        Determine that all necessary assessment and remediation has been completed at a contamination site.

(7)        Make payments from the Fund for the costs of assessment and remediation.

(b)        Rule making.  The Commission shall adopt rules as are necessary to implement the provisions of this Part. Rules adopted by the Commission shall be consistent with and shall not duplicate, but may incorporate by reference, the rules adopted by the Commission for Health Services pursuant to Article 9 of Chapter 130A of the General Statutes. The Commission shall not delegate the rule‑making powers provided in this subsection.

(1)        The Commission may adopt rules governing:

a.         Repealed by Session Laws 2007‑530, s. 3, effective August 31, 2007.

b.         The certification and decertification of facilities or abandoned sites.

c.         The prioritization of facilities or abandoned sites and scheduling of funding for assessment and remediation activities. These rules shall provide for:

1.         Consideration of the degree of harm or risk to public health and the environment.

2.         Consideration of the order in which certification is issued for the facility or abandoned site.

3.         Consideration of the relative cost of assessment and remediation activities.

4.         Use of the Fund so as to maximize the reduction of harm or risk posed by certified facilities, certified abandoned sites, uncertified facilities and uncertified sites.

d.         The disbursement of revenue from the Fund for payment of approved assessment or remediation costs.

e.         The determination whether assessment or remediation is necessary at a contamination site.

f.          The determination that all necessary assessment and remediation has been completed at a contamination site.

g.         The terms and conditions of dry‑cleaning solvent assessment agreements and remediation agreements.

h.         The determination whether additional assessment or remediation is necessary at a contamination site previously closed under this Part.

(2)        (See editor's note) The Commission may adopt rules establishing minimum management practices for handling of dry‑cleaning solvent at dry‑cleaning facilities and wholesale distribution facilities. The rules may:

a.         Require that all perchloroethylene dry‑cleaning machines installed at a dry‑cleaning facility after the effective date of the rule or temporary rule meet air emission standards that equal or exceed the standards that apply to comparable dry‑to‑dry perchloroethylene dry‑cleaning machines with integral refrigerated condensation.

b.         Prohibit the discharge of dry‑cleaning solvents or water that contains dry‑cleaning solvents into sanitary sewers, septic systems, storm sewers, or waters of the State.

c.         Require spill containment structures around dry‑cleaning machines, filters, stills, vapor adsorbers, solvent storage areas, and waste solvent storage areas.

d.         Require floor sealants for cleaning room areas if the Commission finds the sealants to be effective.

e.         Require, by 1 January 2002, the use of improved solvent transfer systems to prevent releases at the time of delivery of solvents to a dry‑cleaning facility.

f.          Require any other solvent‑handling practices the Commission may find necessary and appropriate to minimize the risk of releases at dry‑cleaning facilities or wholesale distribution facilities.

(3)        The Commission shall adopt rules establishing a risk‑based approach applicable to the assessment, prioritization, and remediation of dry‑cleaning solvent contamination resulting from releases at facilities or abandoned sites certified pursuant to G.S. 143‑215.104G. The rules shall address, at a minimum:

a.         Criteria and methods for determining remediation requirements, including the level of remediation necessary to assure adequate protection of public health and the environment.

b.         The circumstances under which information specific to the dry‑cleaning solvent contamination site should be considered and required.

c.         The circumstances under which restrictions on the future use of any remediated dry‑cleaning solvent contamination site should be considered and required as a means of achieving and maintaining an adequate level of protection for public health and the environment.

d.         Strategies for the assessment and remediation of dry‑cleaning solvent contamination, including presumptive remedial responses sufficient to provide an adequate level of protection as described under sub‑subdivision a. of this subdivision.

(c)        All rules adopted by the Commission shall be applicable to all dry‑cleaning facilities, wholesale distribution facilities, and abandoned dry‑cleaning facilities in the State and shall, to the maximum extent practicable, be cost‑effective and technically feasible while protecting public health and the environment from the release of dry‑cleaning solvents.

(d)        Unless otherwise provided in this Part, the Commission may delegate any of its rights, duties, and responsibilities under this Part to the Department. (1997‑392, s. 1; 2000‑19, s. 6; 2007‑182, s. 2; 2007‑530, s. 3.)



§ 143-215.104E: Repealed by Session Laws 2000-19, s. 3.

§ 143‑215.104E:  Repealed by Session Laws 2000‑19, s.  3.



§ 143-215.104F. (Repealed effective January 1, 2012 - See notes) Requirements for certification, assessment agreements, and remediation agreements.

§ 143‑215.104F.  (Repealed effective January 1, 2012  See notes) Requirements for certification, assessment agreements, and remediation agreements.

(a)        General Requirements.  Any person petitioning for certification of a facility or an abandoned site pursuant to G.S. 143‑215.104G, for a dry‑cleaning solvent assessment agreement pursuant to G.S. 143‑215.104H, or for a dry‑cleaning solvent remediation agreement pursuant to G.S. 143‑215.104I, shall meet the requirements set out in this section and any other applicable requirements of this Part.

(a1)      Application Fees.  Each person petitioning or co‑petitioning for certification of a facility or an abandoned site pursuant to G.S. 143‑215.104G shall pay an application fee of one thousand dollars ($1,000) to the Commission.

(b)        Requirements for Potentially Responsible Persons Generally.  Every petitioner shall provide the Commission with:

(1)        Any information that the petitioner possesses relating to the contamination at the facility or abandoned site described in the petition.

(2)        Information necessary to demonstrate the person's ability to incur the response costs specified in subsection (f) of this section.

(3)        Repealed by Session Laws 2000, c. 19, s. 3, effective on and after April 1, 1998.

(4)        Information necessary to demonstrate that the petitioner, and any parent, subsidiary, or other affiliate of the petitioner, has substantially complied with:

a.         The terms of any dry‑cleaning solvent assessment agreement, dry‑cleaning solvent remediation agreement, brownfields agreement, or other similar agreement to which the petitioner or any parent, subsidiary, or other affiliate of the petitioner has been a party.

b.         The requirements applicable to any remediation in which the petitioner has previously engaged.

c.         Federal and State laws, regulations, and rules for the protection of the environment.

(5)        Evidence demonstrating that a release of dry‑cleaning solvent has occurred at the facility or abandoned site and that the release has resulted in dry‑cleaning solvent contamination.

(c)        Requirement for Property Owners.  In addition to the information required by subsection (b) of this section, a petitioner who is the owner of the property on which the dry‑cleaning solvent contamination identified in the petition is located shall provide the Commission a written agreement authorizing the Commission, its agent, and its private contractor to have access to the property for purposes of conducting assessment or remediation activities or determining whether assessment or remediation activities are being conducted in compliance with this Part and any assessment agreement or remediation agreement.

(c1)      Costs incurred by the petitioner for activities to obtain certification of a facility or abandoned site shall not be reimbursable from the Fund.

(d)        The Commission may reject any petition made pursuant to this Part in any of the following circumstances:

(1)        The petitioner is an owner or operator of the facility described in the petition and the facility was not being operated in compliance with minimum management practices adopted by the Commission pursuant to G.S. 143‑215.104D(b)(2) at the time the contamination was discovered.

(2)        The petitioner is an owner or operator of the facility described in the petition and the petitioner owed delinquent taxes under Article 5D of Chapter 105 of the General Statutes at the time the dry‑cleaning solvent contamination was discovered.

(3)        Repealed by Session Laws 2000, c. 19, s. 3, effective on and after April 1, 1998.

(4)        The petitioner fails to provide the information required by subsection (b) of this section.

(5)        The petitioner falsified any information in its petition that was material to the determination of the priority ranking, the nature, scope and extent of contamination to be assessed or remediated, or the appropriate means to contain and remediate the contaminants.

(e)        Repealed by Session Laws 2007‑530, s. 4, effective August 31, 2007.

(f)         Financial Responsibility Requirements.  Each potentially responsible person who petitions the Commission to certify a facility or abandoned site shall accept written responsibility in the amount specified in this section for the assessment or remediation of the dry‑cleaning solvent contamination identified in the petition. If two or more potentially responsible persons petition the Commission jointly, the requirements below shall be the aggregate requirements for the financial responsibility of all potentially responsible persons who are party to the petition. Unless an alternative arrangement is agreed to by co‑petitioners, the financial responsibility requirements of this section shall be apportioned equally among the co‑petitioners. The financial responsibility required shall be as follows:

(1)        For dry‑cleaning facilities owned by persons who employ fewer than five full‑time employees, or the equivalent, in activities related to dry‑cleaning operations during the calendar year preceding the date of the petition, one percent (1%) of the costs of assessment or remediation not exceeding one million dollars ($1,000,000).

(2)        For abandoned dry‑cleaning facility sites and for dry‑cleaning facilities owned by persons who employ at least five but fewer than 10 full‑time employees, or the equivalent, in activities related to dry‑cleaning operations during the calendar year preceding the date of the petition, one and one‑half percent (1.5%) of the costs of assessment or remediation not exceeding one million dollars ($1,000,000).

(3)        For wholesale distribution facilities and for dry‑cleaning facilities owned by persons who employ 10 or more full‑time employees, or the equivalent, in activities related to dry‑cleaning operations during the calendar year preceding the date of the petition, two percent (2%) of the costs of assessment or remediation not exceeding one million dollars ($1,000,000).

(4)        Repealed by Session Laws 2007‑530, s. 4, effective retroactively to August 1, 2001, and applicable to assessment agreements and remediation agreements entered into on or after that date.

(g)        Repealed by Session Laws 2000, c. 19, s. 3, effective on and after April 1, 1998. (1997‑392, s. 1; 2000‑19, ss. 3, 4, 7; 2007‑530, s. 4.)



§ 143-215.104G. (Repealed effective January 1, 2012 - See notes) Certification of facilities and abandoned sites.

§ 143‑215.104G.  (Repealed effective January 1, 2012  See notes) Certification of facilities and abandoned sites.

(a)        A potentially responsible party may petition the Commission to certify a facility or abandoned site where a release of dry‑cleaning solvent has occurred. The Commission shall certify the facility or abandoned site if the petitioner meets the applicable requirements of G.S. 143‑215.104F. Upon its decision to certify a facility or abandoned site, the Commission shall inform the petitioner of its decision and of the initial priority ranking of the facility or site.

(b)        Repealed by Session Laws 2000, c. 19, s. 8.

(c)        A potentially responsible party who petitions for certification of a facility or abandoned site shall provide the Commission with either of the following:

(1)        A written statement of the petitioner's intent to enter into an assessment agreement or remediation agreement.

(2)        A written statement of the petitioner's intent to conduct assessment and remediation activities pursuant to subsection (d) of this section.

(d)        A person who has access to property that is contaminated by dry‑cleaning solvent and who has successfully petitioned for certification of the facility or abandoned site from which the contamination is believed to have resulted may undertake assessment or remediation of dry‑cleaning solvent contamination located on the property consistent with the standards established by the Commission pursuant to G.S. 143‑215.104D(b)(3) without first entering into a dry‑cleaning solvent assessment agreement or a dry‑cleaning solvent remediation agreement. No assessment or remediation activities undertaken pursuant to this subsection shall rely on standards that require the creation of land‑use restrictions. A person who undertakes assessment or remediation activities pursuant to this subsection shall provide the Commission prior written notice of the activity. Costs associated with assessment or remediation activities undertaken pursuant to this subsection shall not be eligible for reimbursement from the Fund.

(e)        The rejection of any petition filed pursuant to this section shall not affect the rights of any other petitioner, other than any parent, subsidiary, or other affiliate of the petitioner, under this Part. The rejection of a petition or the decertification of a facility or abandoned site may be the basis for rejection of a petition by any parent, subsidiary, or other affiliate of the petitioner for the facility or abandoned site. (1997‑392, s. 1; 2000‑19, s. 8.)



§ 143-215.104H. (Repealed effective January 1, 2012 - See notes) Dry-Cleaning Solvent Assessment Agreements.

§ 143‑215.104H.  (Repealed effective January 1, 2012  See notes) Dry‑Cleaning Solvent Assessment Agreements.

(a)        Assessment Agreements.  One or more potentially responsible parties may petition the Commission to enter into a dry‑cleaning solvent assessment agreement regarding a facility or abandoned site that has been certified pursuant to G.S. 143‑215.104G. The Commission may, in its discretion, enter into an assessment agreement with any potentially responsible party who satisfies the requirements of this section and the applicable requirements of G.S. 143‑215.104F. If more than one potentially responsible party petitions the Commission, the Commission may enter into a single assessment agreement with one or more of the petitioners. The Commission shall not unreasonably refuse to enter into an assessment agreement pursuant to this section. The Commission may require the petitioners to provide the Commission with any information necessary to demonstrate:

(1)        The priority ranking assigned to the facility or site is consistent with the rules adopted by the Commission.

(2) through (4a)  Repealed by Session Laws 2007‑530, s. 5, effective August 31, 2007.

(5)        The petitioner has and will continue to have available the financial resources necessary to pay the share of response costs imposed on the petitioner by G.S. 143‑215.104F.

(6)        The permits or other authorizations required to conduct the assessment activities and to lawfully dispose of any hazardous substances or wastes generated by the assessment activities have been or can be obtained.

(7)        The assessment activities will not increase the existing level of public exposure to health or environmental hazards at the contamination site.

(8)        Repealed by Session Laws 2007‑530, s. 5, effective August 31, 2007.

(9)        The petitioner has obtained the consent of other property owners to enter into their property for the purpose of conducting assessment activities specified in the assessment agreement.

(b)        The terms and conditions of an assessment agreement regarding dry‑cleaning solvent contamination shall be guided by and consistent with the rules adopted by the Commission pursuant to G.S. 143‑215.104D and the disbursement authorities and limitations set out in this Part. An assessment agreement shall, subject to the availability of monies from the Fund:

(1)        Repealed by Session Laws 2000, ch. 19, s. 9, effective June 26, 2000.

(1a)      Require that the petitioner shall be liable to the Fund for an amount equal to the difference, if any, between the applicable amount for which the petitioner is responsible under G.S. 143‑215.104F and the amount reasonably paid by the petitioner for assessment or remediation activities of the type specified in G.S. 143‑215.104N(a)(1) through (7) and that are otherwise consistent with the requirements of this Part.

(2)        Repealed by Session Laws 2007‑530, s. 5, effective August 31, 2007.

(c)        The Commission may refuse to enter into a dry‑cleaning solvent assessment agreement with any petitioner if:

(1)        The petitioner will not accept financial responsibility for the petitioner's share of the response costs required by G.S. 143‑215.104F.

(2)        Repealed by Session Laws 2007‑530, s. 5, effective August 31, 2007.

(3)        The petitioner fails to provide any information required by subsection (a) of this section.

(d)        The refusal of the Commission to enter into a dry‑cleaning solvent assessment agreement with any petitioner shall not affect the rights of any other petitioner under this Part, except that the refusal may be the basis for rejection of a petition by any parent, subsidiary or other affiliate of the petitioner for the facility or abandoned site.

(e)        If the Commission determines from an assessment prepared pursuant to this Part that the degree of risk to public health or the environment resulting from dry‑cleaning solvent contamination otherwise subject to assessment or remediation under this Part and Article 9 of Chapter 130A is acceptable in light of the criteria established pursuant to G.S. 143‑215.104D(b)(3) and Article 9 of Chapter 130A, the Commission shall issue a written statement of its determination and notify the owner or operator of the facility or abandoned site responsible for the contamination that no cleanup, no further cleanup, or no further action is required in connection with the contamination.

(f)         If the Commission determines that no remediation or further action is required in connection with dry‑cleaning solvent contamination otherwise subject to assessment or remediation pursuant to this Part and Article 9 of Chapter 130A, the Commission shall not pay any costs otherwise payable under this Part from the Fund other than costs reasonable and necessary to conduct the risk assessment pursuant to this section and in compliance with a dry‑cleaning solvent assessment agreement. (1997‑392, s. 1; 2000‑19, s. 9; 2007‑530, s. 5.)



§ 143-215.104I. (Expires January 1, 2022 - see notes) Dry-Cleaning solvent remediation agreements.

§ 143‑215.104I.  (Expires January 1, 2022  see notes) Dry‑Cleaning solvent remediation agreements.

(a)        Upon the completion of assessment activities required by a dry‑cleaning solvent assessment agreement, one or more potentially responsible parties may petition the Commission to enter into a dry‑cleaning solvent remediation agreement for any contamination requiring remediation. The Commission may, in its discretion, enter into a remediation agreement with any petitioner who satisfies the requirements of this section and the applicable requirements of G.S. 143‑215.104F. If more than one potentially responsible party petitions the Commission, the Commission may enter into a single remediation agreement with one or more of the petitioners. The Commission shall not unreasonably refuse to enter into a remediation agreement pursuant to this section. The Commission may, in its discretion, enter into a remediation agreement that includes the assessment described in G.S. 143‑215.104H. Petitioners shall provide the Commission with any information necessary to demonstrate:

(1)        Repealed by Session Laws 2000, c. 19, s. 10, effective June 26, 2000.

(2)        As a result of the remediation agreement, the contamination site will be suitable for the uses specified in the remediation agreement while fully protecting public health and the environment from dry‑cleaning solvent contamination and any other contaminants included in the remediation agreement.

(3)        There is a public benefit commensurate with the liability protection provided under this Part.

(4)        Repealed by Session Laws 2007‑530, s. 6, effective August 31, 2007.

(5)        The petitioner has complied with or will comply with all applicable procedural requirements.

(6)        The remediation agreement will not cause the Department to violate the terms and conditions under which the Department operates and administers remedial programs, including the programs established or operated pursuant to Article 9 of Chapter 130A of the General Statutes, by delegation or similar authorization from the United States or its departments or agencies, including the United States Environmental Protection Agency.

(7)        The priority ranking assigned to the facility or site is consistent with the rules adopted by the Commission or the priority ranking that the petitioner agrees to accept is consistent with the rules adopted by the Commission.

(8)        Repealed by Session Laws 2007‑530, s. 6, effective August 31, 2007.

(9)        The petitioner will continue to have available the financial resources necessary to satisfy the share of response costs imposed on the petitioner by G.S. 143‑215.104F.

(10)      Repealed by Session Laws 2007‑530, s. 6, effective August 31, 2007.

(11)      The consent of other property owners to enter into their property for purposes of conducting remediation activities specified in the remediation agreement.

(b)        In negotiating a remediation agreement, parties may rely on land‑use restrictions that will be included in a Notice of Dry‑Cleaning Solvent Remediation required under G.S. 143‑215.104M. A remediation agreement may provide for remediation in accordance with standards that are based on those land‑use restrictions.

(b1)      For contaminated properties that are located in the area of a contamination site, in lieu of land‑use restrictions authorized by subsection (b) of this section, parties may rely on other State or local land‑use controls in negotiating a remediation agreement. Any land‑use controls used shall adequately protect human health and the environment, both currently and in the future, from exposure to dry‑cleaning solvent contamination. If controls are used in lieu of land‑use restrictions, then a Notice of Dry‑Cleaning Solvent Remediation shall be prepared in accordance with the provisions set forth in subdivisions (1) through (4) of G.S. 143‑215.104M(b) and filed in accordance with subsections (c) through (g) of G.S. 143‑215.104M. In the event that the owner of the property fails to submit and file the required Notice within the time specified, the Commission may prepare and file the Notice. This subsection shall not apply to properties on which a dry‑cleaning facility is or was located which is the source of the contamination.

(c)        A dry‑cleaning solvent remediation agreement shall contain a description of the contamination site that would be sufficient as a description of the property in an instrument of conveyance and, as applicable, a statement of:

(1)        Any remediation, including remediation of contaminants other than dry‑cleaning solvents, to be conducted on the property, including:

a.         A description of specific areas where remediation is to be conducted.

b.         The remediation method or methods to be employed.

c.         Repealed by Session Laws 2007‑530, s. 6, effective August 31, 2007.

d.         A schedule of remediation activities.

e.         Applicable remediation standards. Applicable remediation standards for dry‑cleaning solvent contamination shall not exceed the requirements adopted by the Commission pursuant to G.S. 143‑104D(b)(3).

f.          A schedule and the method or methods for evaluating the remediation.

(2)        Any land‑use restrictions and State and local land‑use controls that will apply to the contamination site or other property.

(3)        The desired results of any remediation, land‑use restrictions, or State or local land‑use controls with respect to the contamination site.

(4)        The guidelines, including parameters, principles, and policies within which the desired results are to be accomplished.

(5)        The consequences of achieving or not achieving the desired results.

(6)        The priority ranking of the facility or abandoned site.

(7)        Repealed by Session Laws 2007‑530, s. 6, effective August 31, 2007.

(d)        The Commission may refuse to enter into a dry‑cleaning solvent assessment agreement or dry‑cleaning solvent remediation agreement with any petitioner if the petitioner fails to provide any information that is necessary to demonstrate the facts required to be shown by subsection (a) of this section.

(e)        In addition to the basis set forth in subsection (d) of this section, the Commission may refuse to enter into a dry‑cleaning solvent remediation agreement with an owner of the property on which a contamination site is located if the owner refuses to accept limitations on the future use of the property and to give notice of these limitations pursuant to G.S. 143‑215.104M.

(f)         The refusal of the Commission to enter into a dry‑cleaning remediation agreement with any petitioner shall not affect the rights of any other petitioner, other than any parent, subsidiary, or other affiliate of the petitioner, under this Part. The refusal of the Commission to enter into a remediation agreement may be the basis for rejection of a petition by any parent, subsidiary, or other affiliate of the petitioner for the facility or abandoned site.

(g)        The terms and conditions of a dry‑cleaning solvent remediation agreement concerned with dry‑cleaning solvent contamination shall be guided by and consistent with the rules adopted by the Commission pursuant to G.S. 143‑215.104D and the disbursement authorities and limitations set out in this Part. A remediation agreement shall provide that the Commission's private contractor conduct assessment and remediation activities at the facility or abandoned site.

(h)        Any failure of a petitioner or the petitioner's agents or employees to comply with the dry‑cleaning solvent remediation agreement constitutes a violation of this Part by the petitioner.  (1997‑392, s. 1; 2000‑19, ss. 10, 11, 13; 2007‑530, s. 6; 2009‑483, s. 1.)



§ 143-215.104J. (Repealed effective January 1, 2012 - See notes) Decertification; termination of assessment agreements and remediation agreements.

§ 143‑215.104J.  (Repealed effective January 1, 2012  See notes) Decertification; termination of assessment agreements and remediation agreements.

(a)        The Commission may decertify a facility or abandoned site or renegotiate or terminate an assessment agreement or remediation agreement with respect to any party thereto in the following circumstances:

(1)        The owner or operator of the facility, at any time subsequent to the certification of the facility, violates any of the minimum management requirements adopted by the Commission pursuant to G.S. 143‑215.104D(b)(2).

(2)        In the case of dry‑cleaning contamination on property that is owned by a petitioner, the petitioner fails to file a Notice of Dry‑Cleaning Solvent Remediation, if required, as provided in G.S. 143‑215.104M.

(3)        The potentially responsible persons who are parties to a dry‑cleaning solvent assessment agreement are unable to reach an agreement with the Commission to enter into a dry‑cleaning solvent remediation agreement within the time specified in the assessment agreement.

(4)        The payment of taxes assessed to the facility under Article 5D of Chapter 105 of the General Statutes is delinquent.

(5)        Repealed by Session Laws 2000, ch. 19, s. 3, effective on or after April 1, 1998.

(6)        The owner or operator fails to comply with all applicable requirements of this Part or fails to comply with all applicable requirements of an assessment agreement or remediation agreement.

(7)        The owner or operator of a facility for which an assessment or remediation activity is scheduled or in progress transfers the ownership or operation of the facility or abandoned site to another person without the prior consent of the Commission and the execution of a substitute assessment agreement or remediation agreement.

(8)        The standards applied to the dry‑cleaning solvent contamination remediation or containment under the provisions of this Part and the dry‑cleaning solvent remediation agreement will, or are likely to, cause the Department to fail to comply with the terms and conditions under which it operates and administers a remediation program by delegation or similar authorization from the United States or one of its departments or agencies, including the Environmental Protection Agency.

(9)        A petitioner fails to pay the Commission any amounts for which a petitioner is responsible pursuant to G.S. 143‑215.104F.

(b)        Prior to decertifying any facility or abandoned site or renegotiating or terminating any assessment agreement or remediation agreement, the Commission shall give the petitioners notice and opportunity for hearing. The Commission is not required to give the petitioners notice and opportunity for hearing when the Commission reasonably takes an emergency action to abate an imminent hazard caused by or arising from assessment or remediation activities at a contamination site whether the Commission issues a special order pursuant to G.S. 143‑215.2 or takes other action.

(c)        Decertification of any facility or abandoned site or renegotiation or termination of any assessment agreement or remediation agreement pursuant to this section shall not affect the rights of any petitioner, other than a petitioner whose violation of the provisions of subsection (a) of this section was the basis for the decertification, renegotiation, or termination and any parent, subsidiary, or other affiliate of that petitioner. If the Commission decertifies a facility or abandoned site or terminates an assessment agreement or remediation agreement with any party to the agreement pursuant to subsection (a) of this section, the Commission shall use its best efforts to negotiate a substitute agreement with any remaining parties to the agreement. (1997‑392, s. 1; 2000‑19, s. 3; 2007‑530, s. 7.)



§ 143-215.104K. (Expires January 1, 2022 - see notes) Liability protection.

§ 143‑215.104K.  (Expires January 1, 2022  see notes) Liability protection.

(a)        A potentially responsible party who enters into an assessment agreement or remediation agreement with the Commission and who is complying with the agreement shall not be held liable for assessment or remediation of areas of contamination identified in the agreement except as specified in the assessment agreement or remediation agreement, so long as any activities conducted at the contamination site by or under the control or direction of the petitioner do not increase the risk of harm to public health or the environment and the petitioner is not required to undertake additional remediation to unrestricted use standards pursuant to subsection (c) of this section. The liability protection provided under this Part applies to all of the following persons to the same extent as the petitioner, so long as these persons are not otherwise potentially responsible parties or parents, subsidiaries, or affiliates of potentially responsible parties and the person is not required to undertake additional remediation to unrestricted use standards pursuant to subsection (c) of this section:

(1)        Repealed by Session Laws 2007‑503, s. 8, effective August 31, 2007.

(2)        Any future owner of the contamination site.

(3)        A person who occupies the contamination site.

(4)        A successor or assign of any person to whom the liability protection provided under this Part applies.

(5)        Any lender or fiduciary that provides financing to the petitioner to pay the petitioner's financial obligations under G.S. 143‑215.104F.

(b)        A person who conducts an environmental assessment or transaction screen on contamination resulting from a release at a certified facility or certified abandoned site consistent with a dry‑cleaning solvent assessment agreement, if any was required under this Part, and who is not otherwise a potentially responsible party is not a potentially responsible party as a result of conducting the environmental assessment or transaction screen unless that person increases the risk of harm to public health or the environment by failing to exercise due diligence and reasonable care in performing the environmental assessment or transaction screen.

(c)        If a land‑use restriction set out in a Notice of Dry‑Cleaning Solvent Remediation required under G.S. 143‑215.104M is violated, the owner of the contamination site at the time the land‑use restriction is violated, the owner's successors and assigns, and the owner's agents who direct or contract for alteration of the contamination site in violation of a land‑use restriction shall be liable for remediation of all contaminants to unrestricted use standards. A petitioner who completes the remediation required under a dry‑cleaning solvent remediation agreement or other person who receives liability protection under this Part shall not be required to undertake additional remediation unless:

(1)        The petitioner knowingly or recklessly provides false information that forms a basis for the remediation agreement or that is offered to demonstrate compliance with the remediation agreement or fails to disclose relevant information about contamination related to a facility or abandoned site.

(2)        New information indicates the existence of previously unreported dry‑cleaning solvent contaminants or any other contaminants to be remediated under the remediation agreement, or an area of previously unreported contamination by contaminants addressed in the remediation agreement is discovered to be associated with the facility or abandoned site and has not been remediated to unrestricted use standards, unless the remediation agreement is amended to include any previously unreported contaminants and any additional area of contamination. If the remediation agreement sets maximum concentrations for contaminants and new information indicates the existence of previously unreported areas of these contaminants, further remediation shall be required only if the areas of previously unreported contaminants raise the risk of the contamination to public health or the environment to a level less protective of public health and the environment than that required by the remediation agreement.

(3)        The level of risk to public health and the environment from contaminants is unacceptable at or in the vicinity of the contamination site due to changes in exposure conditions, including (i) a change in land use that increases the probability of exposure to contaminants at or in the vicinity of the contamination site; (ii) the failure of remediation to mitigate risks to the extent required to make the contamination site fully protective of public health and the environment as planned in the remediation agreement; or (iii) removal of a State or local land‑use control.

(4)        The Commission obtains new information about a contaminant to be remediated under the remediation agreement and associated with the facility or abandoned site or exposures at or around the contamination site that raises the risk to public health or the environment associated with the contamination site beyond an acceptable range and in a manner or to a degree not anticipated in the remediation agreement. Any person whose use, including any change in use, of the contamination site causes an unacceptable risk to public health or the environment may be required by the Commission to undertake additional remediation measures under the provisions of this Part.

(5)        A petitioner fails to file a timely and proper Notice of Dry‑Cleaning Solvent Remediation under this Part.

(6)        A facility or abandoned site loses its certification before the assessment and any remediation required under the provisions of this Part and the dry‑cleaning solvent remediation agreement are completed to the satisfaction of the Department.

(7)        The remediation required in the remediation agreement has resulted in notification from the United States or its departments and agencies, including the Environmental Protection Agency, that the Department will violate the terms and conditions under which it operates and administers remedial programs by delegation or similar authorization.  (1997‑392, s. 1; 2001‑384, s. 11; 2007‑530, s. 8; 2009‑483, s. 2.)



§ 143-215.104L. (Expires January 1, 2022 - see notes) Public notice and community involvement.

§ 143‑215.104L.  (Expires January 1, 2022  see notes) Public notice and community involvement.

(a)        If a petitioner desires to enter into a dry‑cleaning solvent remediation agreement based on remediation standards that rely on the creation of land‑use restrictions, or on the use of State or local land‑use controls, the Commission or the Commission's private contractor on behalf of the petitioner shall notify the public and the community in which the facility or abandoned site is located of the planned remediation activities. On behalf of the petitioner, the Commission or the Commission's private contractor shall prepare a Notice of Intent to Remediate a Dry‑Cleaning Solvent Facility or Abandoned Site and a summary of the Notice of Intent. The Notice of Intent shall provide, to the extent known, a legal description of the location of the contamination site, a map showing the location of the contamination site, a description of the contaminants involved and their concentrations in the media of the contamination site, a description of the future use of the contamination site, any proposed investigation and remediation, and a description of any land‑use restrictions and State and local land‑use controls that will be used. Both the Notice of Intent and the summary of the Notice of Intent shall state the time period and means for submitting written comment and for requesting a public meeting on the proposed dry‑cleaning solvent remediation agreement. The summary of the Notice of Intent shall include a statement as to the public availability of the full Notice of Intent. After approval of the Notice of Intent and summary of the Notice of Intent by the Commission, the Commission or the Commission's private contractor shall provide a copy of the Notice of Intent to all local governments having jurisdiction over the contamination site. The Commission or Commission's private contractor shall publish the summary of the Notice of Intent in a newspaper of general circulation serving the area in which the contamination is located and shall mail a copy of the summary to each owner of property located within the contamination site and to each owner of property that is contiguous to the contamination site. The Commission or the Commission's private contractor shall also conspicuously post a copy of the summary of the Notice of Intent at the contamination site.

(b)        Publication of the approved summary of the Notice of Intent in a newspaper of general circulation shall begin a public comment period of at least 30 days from the date of publication. During the public comment period, members of the public, residents of the community in which the contamination site is located, and local governments having jurisdiction over the contamination site may submit comment on the proposed dry‑cleaning solvent remediation agreement, including methods and degree of remediation, future land uses, and impact on local employment.

(c)        Any person who desires a public meeting on a proposed dry‑cleaning solvent remediation agreement shall submit a written request for a public meeting to the Commission within 30 days after the public comment period begins. The Commission shall consider all requests for a public meeting and shall hold a public meeting if the Commission determines that there is significant public interest in the proposed remediation agreement. If the Commission decides to hold a public meeting, the Commission shall, at least 30 days prior to the public meeting, mail written notice of the public meeting to all persons who requested the public meeting and to any other person who had previously requested notice. The Commission shall also publish, at least 30 days prior to the date of the public meeting, a notice of the public meeting at least one time in a newspaper having general circulation in the county where the contamination site is located. In any county in which there is more than one newspaper having general circulation, the Commission shall publish a copy of the notice in as many newspapers having general circulation in the county as the Commission in its discretion determines to be necessary to assure that the notice is generally available throughout the county. The Commission shall prescribe the form and content of the notice to be published. The Commission shall prescribe the procedures to be followed in the public meeting. The Commission shall take detailed minutes of the meeting. The minutes shall include any written comments received during the public meeting. The Commission shall take into account the comment received during the comment period and at the public meeting if the Commission holds a public meeting. The Commission shall incorporate into the remediation agreement provisions that reflect comment received during the comment period and at the public meeting to the extent practical. The Commission shall give particular consideration to written comment that is supported by valid scientific and technical information and analysis.  (1997‑392, s. 1; 2007‑530, s. 9; 2009‑483, s. 3.)



§ 143-215.104M. (Repealed effective January 1, 2012 - See notes) Notice of Dry-Cleaning Solvent Remediation; land-use restrictions in deeds.

§ 143‑215.104M.  (Repealed effective January 1, 2012  See notes) Notice of Dry‑Cleaning Solvent Remediation; land‑use restrictions in deeds.

(a)        Land‑Use Restriction.  In order to reduce or eliminate the danger to public health or the environment posed by a dry‑cleaning solvent contamination site, the owner of property upon which dry‑cleaning solvent contamination has been discovered may file a Notice of Dry‑Cleaning Solvent Remediation approved by the Commission identifying the site on which the contamination has been discovered and providing for current or future restrictions on the use of the property. If a petitioner requests that a contamination site be remediated to standards that require land‑use restrictions, the owner of the property must file a Notice of Dry‑Cleaning Solvent Remediation for the remediation agreement to become effective.

(b)        Notice of Restriction.  A Notice of Dry‑Cleaning Solvent Remediation shall include:

(1)        A survey plat of the contamination site that has been prepared and certified by a professional land surveyor and that meets the requirements of G.S. 47‑30.

(2)        A legal description of the property that would be sufficient as a description in an instrument of conveyance.

(3)        A description of the location and dimensions of the areas of potential environmental concern with respect to permanently surveyed benchmarks.

(4)        The type, location, and quantity of dry‑cleaning solvent contamination known to exist on the property.

(5)        Any restrictions on the current or future use of the property or other property that are necessary to assure adequate protection of public health and the environment as provided in rules adopted pursuant to G.S. 143‑215.104D(b)(3). These land‑use restrictions may apply to activities on, over, or under the land, including, but not limited to, use of groundwater, building, filling, grading, excavating, and mining. Where a contamination site encompasses more than one parcel or tract of land, a composite map or plat showing all parcels or tracts may be recorded.

(c)        Recordation of Notice.  After the Commission approves and certifies the Notice of Dry‑Cleaning Solvent Remediation under subsection (a) of this section, a certified copy of a Notice of Dry‑Cleaning Solvent Remediation shall be filed in the office of the register of deeds of the county or counties in which the property described is located. The owner of the property shall file the Notice of Dry‑Cleaning Solvent Remediation within 15 days of the property owner's receipt of the Commission's approval of the notice or the effective date of the dry‑cleaning solvent remediation agreement, whichever is later. The register of deeds shall record the certified copy of the Notice of Dry‑Cleaning Solvent Remediation and index it in the grantor index under the names of the owners of the land.

(d)        Notice of Transfer.  When property for which a Notice of Dry‑Cleaning Solvent Remediation has been filed is sold, leased, conveyed, or transferred, the deed or other instrument of transfer shall contain in the description section, in no smaller type than that used in the body of the deed or instrument, a statement that the property has been contaminated with dry‑cleaning solvent and, if appropriate, cleaned up under this Part.

(e)        Cancellation of Notice.  A Notice of Dry‑Cleaning Solvent Remediation filed pursuant to this Part may, at the request of the owner of the property subject to the Notice of Dry‑Cleaning Solvent Remediation, be canceled by the Secretary after the risk to public health and the environment associated with the dry‑cleaning solvent contamination and any other contaminants included in the dry‑cleaning solvent remediation agreement has been eliminated as a result of remediation of the property. The Secretary shall forward notice of cancellation to the register of deeds of the county or counties where the Notice of Dry‑Cleaning Solvent Remediation is recorded and request that the Notice of Dry‑Cleaning Solvent Remediation be canceled. The notice of cancellation shall contain the names of the landowners as shown in the Notice of Dry‑Cleaning Solvent Remediation. The register of deeds shall record the notice of cancellation in the deed books and index it on the grantor index in the name of the landowner as shown in the Notice of Dry‑Cleaning Solvent Remediation and on the grantee index in the name "Secretary of Environment and Natural Resources". The register of deeds shall make a marginal entry on the Notice of Dry‑Cleaning Solvent Remediation showing the date of cancellation and the book and page where the notice of cancellation is recorded, and the register of deeds shall sign the entry. If a marginal entry is impracticable because of the method used to record maps and plats, the register of deeds shall not be required to make a marginal entry.

(f)         Enforcement.  Any restriction on the current or future use of property subject to a Notice of Dry‑Cleaning Solvent Remediation filed pursuant to this section shall be enforced by any owner of the property or by any other potentially responsible party. Any land‑use restriction may also be enforced by the Commission through the remedies provided in this Part or by means of a civil action in the superior court. The Commission may enforce any land‑use restriction without first having exhausted any available administrative remedies. Restrictions also may be enforced by any unit of local government having jurisdiction over any part of the property by means of a civil action without the unit of local government having first exhausted any available administrative remedy. A land‑use restriction may also be enforced by any person eligible for liability protection under this Part who will lose liability protection if the land‑use restriction is violated. A restriction shall not be declared unenforceable due to lack of privity of estate or contract, due to lack of benefit to particular land, or due to lack of privity of any property interest in particular land. Any person who owns or leases a property subject to a land‑use restriction under this section shall abide by the land‑use restriction.

(g)        Relation to Brownfields Notice.  Unless the Commission decertifies a previously certified facility or a previously certified abandoned site, this section shall apply in lieu of the provisions of Article 9 of Chapter 130A of the General Statutes and Parts 1 and 2 of Article 21A of Chapter 143 of the General Statutes for properties remediated under this Part. (1997‑392, s. 1; 1997‑443, s. 11A.119(b); 2007‑530, s. 10.)



§ 143-215.104N. (Expires January 1, 2022 - see notes) Disbursement of dry-cleaning solvent assessment and remediation costs; limitations; cost recovery.

§ 143‑215.104N.  (Expires January 1, 2022  see notes) Disbursement of dry‑cleaning solvent assessment and remediation costs; limitations; cost recovery.

(a)        Allowable Costs.  To the extent monies are available in the Fund, the Commission shall pay for reasonable and necessary assessment and remediation activities at a contamination site associated with a certified facility or a certified abandoned site pursuant to a dry‑cleaning solvent assessment agreement or dry‑cleaning solvent remediation agreement for the following assessment and remediation response costs, for which appropriate documentation is submitted:

(1)        Costs of assessment with respect to dry‑cleaning solvent contamination.

(2)        Costs of treatment or replacement of potable water supplies affected by the contamination.

(3)        Costs of remediation of affected soil, groundwater, surface waters, bedrock or other rock formations, or buildings.

(4)        Monitoring of the contamination.

(5)        Inspection and supervision of activities described in this subsection.

(6)        Reasonable costs of restoring property as nearly as practicable to the conditions that existed prior to activities associated with assessment and remediation conducted pursuant to this Part.

(7)        Other activities reasonably required to protect public health and the environment.

(b)        Limitations.  Notwithstanding subsection (a) of this section, the Commission shall not make any disbursement from the Fund:

(1)        For costs incurred in connection with facilities or abandoned sites not certified pursuant to G.S. 143‑215.104G.

(2)        For costs not incurred pursuant to a dry‑cleaning solvent assessment agreement or a dry‑cleaning solvent remediation agreement.

(3)        Repealed by Session Laws 2007‑530, s. 11, effective August 31, 2007.

(4)        For costs at a contamination site that has been identified by the United States Environmental Protection Agency as a federal Superfund site pursuant to 40 Code of Federal Regulations, Part 300 (1 July 1996 Edition), except that the Commission may authorize distribution of the required State match in an amount not to exceed two hundred thousand dollars ($200,000) per year per site. The Commission shall not delegate its authority to disburse funds pursuant to this subdivision.

(5)        For remediation beyond the level required under the Commission's risk‑based criteria for determining the appropriate level of remediation.

(6)        For assessment or remediation response costs incurred in connection with any individual dry‑cleaning solvent assessment agreement or dry‑cleaning solvent remediation agreement in excess of five hundred thousand dollars ($500,000) per year. However, that the Commission may disburse up to one million dollars ($1,000,000) per year for assessment and remediation costs incurred in connection with a facility or an abandoned site if the facility or abandoned site has been certified and poses an imminent hazard.

(7)        That would result in a diminution of the Fund balance below one hundred thousand dollars ($100,000), unless an emergency exists in connection with a dry‑cleaning solvent contamination abandoned site that constitutes an imminent hazard.

(8)        For any costs incurred in connection with dry‑cleaning solvent contamination from a facility located on a United States military base or owned by the United States or a department or agency of the United States.

(9)        For any costs incurred in connection with dry‑cleaning solvent contamination from a facility or abandoned site owned by the State or a department or agency of the State, unless the contamination at the State‑owned site was not caused by the State, but was caused by another person.

(c)        Repealed by Session Laws 2007‑530, s. 11, effective August 31, 2007.

(d)        If, at any time, the Commission determines that the cost of assessment and remediation activities incurred pursuant to existing dry‑cleaning solvent assessment agreements and dry‑cleaning solvent remediation agreements equals or exceeds the total revenues expected to be credited to the Fund over the life of the Fund, the Commission shall publish notice of the determination in the North Carolina Register. Following the publication of a notice pursuant to this section, the Commission may continue to enter into dry‑cleaning solvent assessment agreements and dry‑cleaning solvent remediation agreements until the day of adjournment of the first regular session of the General Assembly that begins after the date the notice is published, but shall have no authority to enter into additional dry‑cleaning solvent assessment agreements and dry‑cleaning solvent remediation agreements after that date unless the Commission first determines either (i) that revenues will be available from the Fund to pay the costs of assessment and remediation activities expected to be incurred pursuant to the agreements, or (ii) that assessment and remediation activities undertaken pursuant to the agreements will be paid entirely from sources other than the Fund. For the purposes of this subsection, the term "day of adjournment" shall mean: (i) in the case of a regular session held in an odd‑numbered year, the day the General Assembly adjourns by joint resolution for more than 10 days, and (ii) in the case of a regular session held in an even‑numbered year, the day the General Assembly adjourns sine die.

(e)        If the cleanup of the contamination site is not completed through fault of the petitioner as required by the remediation agreement, the petitioner shall reimburse the Fund for any response costs previously disbursed from the fund for the cleanup, with interest. The Commission shall request the Attorney General to commence a civil action to secure repayment of response costs and interest of the costs.  (1997‑392, s. 1; 2000‑19, ss. 12, 14(a), (b); 2007‑530, s. 11; 2009‑483, s. 4.)



§ 143-215.104O. (Repealed effective January 1, 2012 - See notes) Remediation of uncertified sites.

§ 143‑215.104O.  (Repealed effective January 1, 2012  See notes) Remediation of uncertified sites.

(a)        In the event the owner or operator of a facility or the current owner of an abandoned site cannot be identified or located, unreasonably refuses to enter into either an assessment agreement or remediation agreement or cannot be made to comply with the provisions of an assessment agreement or remediation agreement between the petitioner and the Commission, the Commission may direct the Department or a private contractor engaged by the Commission to use staff, equipment, or materials under the control of the Department or contractor or provided by other cooperating federal, State, or local agencies to develop and implement a plan for abatement of an imminent hazard, or to provide interim alternative sources of drinking water to third parties affected by dry‑cleaning solvent contamination resulting from a release at the facility or abandoned site. The cost of any of these actions shall be paid from the Fund. The Department or private contractor shall keep a record of all expenses incurred for personnel and for the use of equipment and materials and all other expenses of developing and implementing the remediation plan.

(b)        The Commission shall request the Attorney General to commence a civil action to secure reimbursement of costs incurred under this section.

(c)        In the event a civil action is commenced pursuant to this Part to recover monies paid from the Fund, the Commission may recover, in addition to any amount due, the costs of the action, including reasonable attorneys' fees and investigation expenses. Any monies received or recovered as reimbursement shall be paid into the Fund or other source from which the expenditures were made. (1997‑392, s. 1; 2000‑19, s. 15.)



§ 143-215.104P. (Repealed effective January 1, 2012 - See notes) Enforcement procedures; civil penalties.

§ 143‑215.104P.  (Repealed effective January 1, 2012  See notes) Enforcement procedures; civil penalties.

(a)        The Secretary may assess a civil penalty of not more than ten thousand dollars ($10,000) or, if the violation involves a hazardous waste, as defined in G.S. 130‑290, of not more than twenty‑five thousand dollars ($25,000) against any person who:

(1)        Repealed by Session Laws 2000, c. 19, s. 3.

(2)        Engages in dry‑cleaning operations using dry‑cleaning solvent for which the appropriate sales or use tax has not been paid.

(3)        Fails to comply with rules adopted by the Commission pursuant to this Part.

(4)        Fails to file, submit, or make available, as the case may be, any documents, data, or reports required by this Part.

(5)        Violates or fails to act in accordance with the terms, conditions, or requirements of any special order or other appropriate document issued pursuant to G.S. 143‑215.2.

(6)        Falsifies or tampers with any recording or monitoring device or method required to be operated or maintained under this Part or rules implementing this Part.

(7)        Knowingly renders inaccurate any recording or monitoring device or method required to be operated or maintained under this Part or rules implementing this Part.

(8)        Knowingly makes any false statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained under this Part or rule implementing this Part.

(9)        Knowingly makes a false statement of material fact in a rule‑making proceeding or contested case under this Part.

(10)      Refuses access to the Commission or its duly designated representative to any premises for purposes of conducting a lawful inspection provided for in this Part or rule implementing this Part.

(b)        If any action or failure to act for which a penalty may be assessed under subsection (a) of this section is continuous, the Secretary may assess a penalty not to exceed ten thousand dollars ($10,000) per day or, if the violation involves a hazardous waste, as defined in G.S. 130‑290, not exceed twenty‑five thousand dollars ($25,000) per day. A penalty for a continuous violation shall not exceed two hundred thousand dollars ($200,000) for each period of 30 days during which the violation continues.

(c)        In determining the amount of the penalty, the Secretary shall consider the factors set out in G.S. 143B‑282.1(b). The procedures set out in G.S. 143B‑282.1 shall apply to civil penalty assessments that are presented to the Commission for final agency decision.

(d)        The Secretary shall notify any person assessed a civil penalty for the assessment and the specific reasons therefor by registered or certified mail or by any means authorized by G.S. 1A‑1, Rule 4. Contested case petitions shall be filed pursuant to G.S. 150B‑23 within 30 days of receipt of the notice of assessment. The Secretary shall make the final decision regarding assessment of a civil penalty under this section.

(e)        Requests for remission of civil penalties shall be filed with the Secretary. Remission requests shall not be considered unless made within 30 days of receipt of the notice of assessment. Remission requests must be accompanied by a waiver of the right to a contested case hearing pursuant to Chapter 150B of the General Statutes and a stipulation of the facts on which the assessment was based. Consistent with the limitations in G.S. 143B‑282.1(c) and (d), remission requests may be resolved by the Secretary and the violator. If the Secretary and the violator are unable to resolve the request, the Secretary shall deliver the remission request and the recommended action to the Committee on Civil Penalty Remissions of the Environmental Management Commission appointed pursuant to G.S. 143B‑282.1(c).

(f)         If any civil penalty has not been paid within 30 days after notice of assessment has been served on the violator, the Secretary shall request the Attorney General to institute a civil action in the superior court of any county in which the violator resides or the violator's principal place of business is located in order to recover the amount of the assessment, unless the violator contests the assessment as provided in subsection (d) of this section or requests remission of the assessment in whole or in part as provided in subsection (e) of this section. If any civil penalty has not been paid within 30 days after the final agency decision or order has been served on the violator, the Secretary shall request the Attorney General to institute a civil action in the superior court of any county in which the violator resides or the violator's principal place of business is located to recover the amount of the assessment. A civil action must be filed within three years of the date the final agency decision or court order was served on the violator. (1997‑392, s. 1; 2000‑19, s. 3.)



§ 143-215.104Q. (Repealed effective January 1, 2012 - see notes) Enforcement procedures; criminal penalties.

§ 143‑215.104Q.  (Repealed effective January 1, 2012  see notes) Enforcement procedures; criminal penalties.

(a)        Any person who negligently commits any of the offenses set out in subdivisions (1) through (10) of G.S. 143‑215.104P(a) shall be guilty of a Class 2 misdemeanor, which may include a fine not to exceed fifteen thousand dollars ($15,000) per day of violation, provided that the fine shall not exceed a cumulative total of two hundred thousand dollars ($200,000) for each period of 30 days during which a violation continues.

(b)        Any person who knowingly and willfully commits any of the offenses set out in subdivisions (1) through (10) of G.S. 143‑215.104P(a) shall be guilty of a Class I felony, which may include a fine not to exceed one hundred thousand dollars ($100,000) per day of violation, provided that this fine shall not exceed a cumulative total of five hundred thousand dollars ($500,000) for each period of 30 days during which the violation continues. For the purposes of this subsection, the phrase "knowingly and willfully" shall mean "intentionally and consciously" as the courts of this State, according to the principles of common law, interpret the phrase in the light of reason and experience.

(c)        (1)        Any person who knowingly commits any of the offenses set out in subdivisions (3) through (10) of G.S. 143‑215.104P(a) and who knows at that time that he thereby places another person in imminent danger of death or serious bodily injury shall be guilty of a Class C felony, which may include a fine not to exceed two hundred fifty thousand dollars ($250,000) per day of violation, provided that this fine shall not exceed a cumulative total of one million dollars ($1,000,000) for each period of 30 days during which the violation continues.

(2)        For the purposes of this subsection, a person's state of mind is knowing with respect to:

a.         His conduct, if he is aware of the nature of his conduct.

b.         An existing circumstance, if he is aware or believes that the circumstance exists.

c.         A result of his conduct, if he is aware or believes that his conduct is substantially certain to cause danger of death or serious bodily injury.

(3)        Under this subsection, the following should be considered in determining whether a defendant who is a natural person knew that his conduct placed another person in imminent danger of death or serious bodily injury:

a.         The person is responsible only for actual awareness or actual belief that he possessed, and

b.         Knowledge possessed by a person other than the defendant but not by the defendant himself may not be attributed to the defendant.

(4)        It is an affirmative defense to a prosecution under this subsection that the conduct charged was conduct consented to by the person endangered and that the danger and conduct charged were reasonably foreseeable hazards of an occupation, a business or profession, or of medical treatment or medical or scientific experimentation conducted by professionally approved methods, and the person had been made aware of the risks involved prior to giving consent. The defendant may establish an affirmative defense under this subdivision by a preponderance of the evidence.

(d)        No proceeding shall be brought or continued under this section for or on account of a violation by any person who has previously been convicted of a federal violation based upon the same set of facts.

(e)        In proving the defendant's possession of actual knowledge, circumstantial evidence may be used, including evidence that the defendant took affirmative steps to shield himself from relevant information. Consistent with the principles of common law, the subjective mental state of defendants may be inferred from their conduct.

(f)         For the purposes of the felony provisions of this section, a person's state of mind shall not be found "knowingly and willfully" or "knowingly" if the conduct that is the subject of the prosecution is the result of any of the following occurrences or circumstances:

(1)        A natural disaster or other act of God that could not have been prevented or avoided by the exercise of due care or foresight.

(2)        An act of third parties other than agents, employees, contractors, or subcontractors of the defendant.

(3)        An act done in reliance on the written advice or emergency on‑site direction of an employee of the Department. In emergencies, oral advice may be relied upon if written confirmation is delivered to the employee as soon as practicable after receiving and relying on the advice.

(4)        An act causing no significant harm to the environment or risk to public health, safety, or welfare and done in compliance with other conflicting environmental requirements or other constraints imposed in writing by environmental agencies or officials after written notice is delivered to all relevant agencies that the conflict exists and will cause a violation of the identified standard.

(5)        Violations causing no significant harm to the environment or risk to public health, safety, or welfare for which no enforcement action or civil penalty could have been imposed under any written civil enforcement guidelines in use by the Department at the time. This subdivision shall not be construed to require the Department to develop or use written civil enforcement guidelines.

(6)        Occasional, inadvertent, short‑term violations causing no significant harm to the environment or risk to public health, safety, or welfare. If the violation occurs within 30 days of a prior violation or lasts for more than 24 hours, it is not an occasional, short‑term violation.

(g)        All general defenses, affirmative defenses, and bars to prosecution that may apply with respect to other criminal offenses under law may apply to prosecutions brought under this section or other criminal statutes that refer to this section and shall be determined by the courts of this State according to the principles of common law as they may be applied in light of reason and experience. Concepts of justification and excuse applicable under this section may be developed in light of reason and experience.

(h)        All general defenses, affirmative defenses, and bars to prosecution that may apply with respect to other criminal offenses under law may apply to prosecutions brought under this section or other criminal statutes that refer to this section and shall be determined by the courts of this State according to the principles of common law as they may be applied in light of reason and experience. Concepts of justification and excuse applicable under this section may be developed in light of reason and experience.

(i)         For purposes of this section, the term "person" means, in addition to the definition contained in G.S. 143‑212, any responsible corporate or public office or employee. If a vote of the people is required to effectuate the intent and purpose of this Article by a county, city, town, or other political subdivision of the State and the vote on the referendum is against the means or machinery for carrying out the intent and purpose, then this section shall not apply to elected officials or to any responsible appointed officials or employees of the county, city, town, or other political subdivision. (1997‑392, s. 1.)



§ 143-215.104R. (Repealed effective January 1, 2012 - see notes) Enforcement procedures; injunctive relief.

§ 143‑215.104R.  (Repealed effective January 1, 2012  see notes) Enforcement procedures; injunctive relief.

Whenever the Commission has reasonable cause to believe that any person has violated or is threatening to violate any of the provisions of this Part or rule implementing this Part, the Commission may, either before or after the institution of any other action or proceeding authorized by this Part, request the Attorney General to institute a civil action in the name of the State upon the relation of the Commission for injunctive relief to restrain the violation or threatened violation and for other and further relief in the premises as the court shall deem proper. The Attorney General may institute an action in the superior court of the county in which the violation occurred or may occur or, in the Attorney General's discretion, in the superior court of the county in which the person responsible for the violation or threatened violation resides or has a principal place of business. Upon a determination by the court that the alleged violation of the provisions of this Part or the rules of the Commission has occurred or is threatened, the court shall grant the relief necessary to prevent or abate the violation or threatened violation. Neither the institution of the action nor any of the proceedings thereon shall relieve any party to the proceedings from any penalty prescribed for violation of this Part. In the event a civil action is commenced pursuant to this section, the Commission may recover the costs of the action, including attorneys' fees and investigation expenses. All monies received or recovered shall be paid into the Fund or other source from which the expenditures were made. (1997‑392, s. 1.)



§ 143-215.104S. (Repealed effective January 1, 2012 - See editor's notes) Appeals.

§ 143‑215.104S.  (Repealed effective January 1, 2012  See editor's notes) Appeals.

Any person who is aggrieved by a decision of the Commission under G.S. 143‑215.104F through G.S. 143‑215.104O may commence a contested case by filing a petition under G.S. 150B‑23 within 60 days after the Commission's decision. If no contested case is initiated within the allotted time period, the Commission's decision shall be final and not subject to review. The Commission shall make the final agency decision in contested cases initiated pursuant to this section. Notwithstanding the provisions of G.S. 6‑19.1, no party seeking to compel remediation of dry‑cleaning solvent contamination in excess of that required by a dry‑cleaning solvent remediation agreement approved by the Commission shall be eligible to recover attorneys' fees. The Commission shall not delegate its authority to make a final agency decision pursuant to this section. (1997‑392, s. 1; 2000‑19, s. 16; 2002‑165, s. 1.5.)



§ 143-215.104T. (Repealed effective January 1, 2012 - See notes) Construction of this Part.

§ 143‑215.104T.  (Repealed effective January 1, 2012  See notes) Construction of this Part.

(a)        This Part is not intended to and shall not be construed to:

(1)        Affect the ability of local governments to regulate land use under Article 19 of Chapter 160A of the General Statutes and Article 18 of Chapter 153A of the General Statutes. The use of the identified contamination site and any land‑use restrictions in the dry‑cleaning solvent remediation agreement shall be consistent with local land‑use controls adopted under those statutes.

(2)        Amend, modify, repeal, or otherwise alter any provision of any remedial program or other provision of law relating to civil and criminal penalties or enforcement actions and remedies available to the Department, except as may be provided in a dry‑cleaning solvent remediation agreement.

(3)        Prevent or impede the immediate response of the Department or responsible party to an emergency that involves an imminent or actual release of a regulated substance that threatens public health or the environment.

(4)        Relieve a person receiving liability protection under this Part from any liability for contamination later caused by that person at a facility or abandoned site.

(5)        Affect the right of any person to seek any relief available against any party to the dry‑cleaning solvent remediation agreement who may have liability with respect to the facility or abandoned site, except that this Part does limit the relief available against any party to a remediation agreement with respect to assessment or remediation of the contamination site to the assessment remediation required under the remediation agreement.

(6)        Affect the right of any person who may have liability with respect to the facility or abandoned site to seek contribution from any other person who may have liability with respect to the facility or abandoned site and who neither received nor has liability protection under this Part.

(7)        Prevent the State from enforcing specific numerical remediation standards, monitoring, or compliance requirements specifically required to be enforced by the federal government as condition to receive program authorization, delegation, primacy, or federal funds.

(8)        Create a defense against the imposition of criminal and civil fines or penalties or administrative penalties otherwise authorized by law and imposed as the result of the illegal disposal of waste or from the pollution of the land, air, or waters of this State on a facility or abandoned site.

(9)        Relieve a person of any liability for failure to exercise due diligence and reasonable care in performing an environmental assessment or transaction screen.

(b)        Notwithstanding the provision of the Tort Claims Act, G.S. 143‑291 through G.S. 143‑300.1 or any other provision of law waiving the sovereign immunity of the State of North Carolina, the State, its agencies, officers, employees, and agents shall be absolutely immune from any liability in any proceeding for any injury or claim arising from negotiating, entering into, implementing, monitoring, or enforcing a dry‑cleaning solvent assessment agreement, a dry‑cleaning solvent remediation agreement, or a Notice of Dry‑Cleaning Solvent Remediation under this Part or any other action implementing this Part. (1997‑392, s. 1; 2007‑530, s. 12.)



§ 143-215.104U. (Repealed effective January 1, 2012 - see notes) Reporting requirements.

§ 143‑215.104U.  (Repealed effective January 1, 2012  see notes) Reporting requirements.

(a)        The Secretary shall present an annual report to the Environmental Review Commission that shall include at least the following:

(1)        A list of all dry‑cleaning solvent contamination reported to the Department.

(2)        A list of all facilities and abandoned sites certified by the Commission and the status of contamination associated with each facility or abandoned site.

(3)        An estimate of the cost of assessment and remediation required in connection with facilities or abandoned sites certified by the Commission and an estimate of assessment and remediation costs expected to be paid from the Fund.

(4)        A statement of receipts and disbursements for the Fund.

(5)        A statement of all claims against the Fund, including claims paid, claims denied, pending claims, anticipated claims, and any other obligations.

(6)        The adequacy of the Fund to carry out the purposes of this Part together with any recommendations as to measures that may be necessary to assure the continued solvency of the Fund.

(b)        The Secretary shall make the annual report required by this section on or before 1 October of each year. (1997‑392, s. 1.)



§ 143-215.105. Declaration of policy; definitions.

Article 21B.

Air Pollution Control.

§ 143‑215.105.  Declaration of policy; definitions.

The declaration of public policy set forth in G.S. 143‑211, the definitions in G.S. 143‑212, and the definitions in G.S. 143‑213, applicable to the control and abatement of air pollution, shall be applicable to this Article. (1973, c. 821, s. 6; 1987, c. 827, s. 203.)



§ 143-215.106. Administration of air quality program.

§ 143‑215.106.  Administration of air quality program.

The Department shall administer the air quality program of the State. (1973, c. 821, s. 6; c. 1262, s. 23; 1977, c. 771, s. 4; 1987, c. 827, s. 204.)



§ 143-215.106A. Assessments to establish Title V program.

§ 143‑215.106A.  Assessments to establish Title V program.

(a)        The holders of permits issued by the Commission for the control of sources of air pollution are assessed Title V program implementation fees on an annual basis in accordance with the schedule established in this section. The assessments are in addition to any other fees required to be paid by the permit holders in conjunction with the permits. The assessments shall be credited to the Title V Account. The Secretary shall issue annual notices of the assessments to permit holders on or before 1 July of each fiscal year. Each notice of assessment shall include a summary of the data on which the assessment is based. Assessments shall be payable 30 days after receipt of notice. Failure to make timely payment within 90 days shall be grounds to revoke the permit and to institute a collection action against the permit holder by the Attorney General.

(b)        Assessments are made in accordance with the following schedule:

(1)        Sources emitting at least 100 tons and less than 500 tons per year, two thousand dollars ($2,000) for fiscal year 1991‑92 and two thousand five hundred dollars ($2,500) for each year thereafter;

(2)        Sources emitting at least 500 tons and less than 1,000 tons per year, four thousand dollars ($4,000) for fiscal year 1991‑92 and twelve thousand five hundred dollars ($12,500) for each year thereafter;

(3)        Sources emitting at least 1,000 tons and less than 5,000 tons per year, six thousand dollars ($6,000) for fiscal year 1991‑92, and twenty‑five thousand dollars ($25,000) for each year thereafter; and

(4)        Sources emitting at least 5,000 tons per year, six thousand dollars ($6,000) for fiscal year 1991‑92, and one hundred thousand dollars ($100,000) for each year thereafter.

(c)        Notices of assessment shall not be issued for any fiscal year in which the permit fees for the Title V program adopted by the Commission pursuant to G.S. 143‑215.3(a)(1d) are in effect.  Should a Title V program permit fee become due and payable during a fiscal year when the permit holder has paid an assessment, the Title V program permit fee shall be reduced in an amount equal to the pro rata share of the assessment for the months remaining in the fiscal year.  The pro rata share is determined by dividing the assessment into 12 equal parts and multiplying that sum by the number of months remaining in the fiscal year. (1991, c. 552, s. 10; 1991 (Reg. Sess., 1992), c. 1039, s. 17.)



§ 143-215.107. Air quality standards and classifications.

§ 143‑215.107.  Air quality standards and classifications.

(a)        Duty to Adopt Plans, Standards, etc.  The Commission is hereby directed and empowered, as rapidly as possible within the limits of funds and facilities available to it, and subject to the procedural requirements of this Article and Article 21:

(1)        To prepare and develop, after proper study, a comprehensive plan or plans for the prevention, abatement and control of air pollution in the State or in any designated area of the State.

(2)        To determine by means of field sampling and other studies, including the examination of available data collected by any local, State or federal agency or any person, the degree of air contamination and air pollution in the State and the several areas of the State.

(3)        To develop and adopt, after proper study, air quality standards applicable to the State as a whole or to any designated area of the State as the Commission deems proper in order to promote the policies and purposes of this Article and Article 21 most effectively.

(4)        To collect information or to require reporting from classes of sources which, in the judgment of the Environmental Management Commission, may cause or contribute to air pollution. Any person operating or responsible for the operation of air contaminant sources of any class for which the Commission requires reporting shall make reports containing such information as may be required by the Commission concerning location, size, and height of contaminant outlets, processes employed, fuels used, and the nature and time periods or duration of emissions, and such other information as is relevant to air pollution and available or reasonably capable of being assembled.

(5)        To develop and adopt emission control standards as in the judgment of the Commission may be necessary to prohibit, abate, or control air pollution commensurate with established air quality standards. This subdivision does not apply to that portion of the National Emission Standards for Hazardous Air Pollutants for asbestos that governs demolition and renovation as set out in 40 C.F.R. § 61.141, 61.145, 61.150, and 61.154 (1 July 1993 edition).

(6)        To adopt motor vehicle emissions standards; to adopt, when necessary and practicable, a motor vehicle emissions inspection and maintenance program to improve ambient air quality; to require manufacturers of motor vehicles to furnish to the Equipment and Tool Institute and, upon request and at a reasonable charge, to any person who maintains or repairs a motor vehicle, all information necessary to fully make use of the on‑board diagnostic equipment and the data compiled by that equipment; to certify to the Commissioner of Motor Vehicles that ambient air quality will be improved by the implementation of a motor vehicle emissions inspection and maintenance program in a county. The Commission shall implement this subdivision as provided in G.S. 143‑215.107A.

(7)        To develop and adopt standards and plans necessary to implement programs for the prevention of significant deterioration and for the attainment of air quality standards in nonattainment areas.

(8)        To develop and adopt standards and plans necessary to implement programs to control acid deposition and to regulate the use of sulfur dioxide (SO2) allowances and oxides of nitrogen (NOx) emissions in accordance with Title IV and implementing regulations adopted by the United States Environmental Protection Agency.

(9)        To regulate the content of motor fuels, as defined in G.S. 105‑449.60, to require use of reformulated gasoline as the Commission determines necessary, to implement the requirements of Title II and implementing regulations adopted by the United States Environmental Protection Agency, and to develop standards and plans to implement this subdivision. Rules may authorize the use of marketable oxygen credits for gasoline as provided in federal requirements.

(10)      To develop and adopt standards and plans necessary to implement requirements of the federal Clean Air Act and implementing regulations adopted by the United States Environmental Protection Agency.

(11)      To develop and adopt economically feasible standards and plans necessary to implement programs to control the emission of odors from animal operations, as defined in G.S. 143‑215.10B.

(12)      To develop and adopt a program of incentives to promote voluntary reductions of emissions of air contaminants, including, but not limited to, emissions banking and trading and credit for voluntary early reduction of emissions.

(13)      To develop and adopt rules governing the certification of persons who inspect vehicle‑mounted tanks used to transport motor fuel and to require that inspection of these tanks be performed only by certified personnel.

(14)      To develop and adopt rules governing the sale and service of mobile source exhaust emissions analyzers and to require that vendors of these analyzers provide adequate surety to purchasers for the performance of the vendor's contractual or other obligations related to the sale and service of analyzers.

(b)        Criteria for Standards.  In developing air quality and emission control standards, motor vehicle emissions standards, motor vehicle emissions inspection and maintenance requirements, rules governing the content of motor fuels or requiring the use of reformulated gasoline, and other standards and plans to improve ambient air quality, the Commission shall consider varying local conditions and requirements and may prescribe uniform standards and plans throughout the State or different standards and plans for different counties or areas as may be necessary and appropriate to improve ambient air quality in the State or within a particular county or area, achieve attainment or preclude violations of state or national ambient air quality standards, meet other federal requirements, or achieve the purposes of this Article and Article 21.

(c)        Chapter 150B of the General Statutes governs the adoption and publication of rules under this Article.

(d),       (e) Repealed by Session Laws 1987, c. 827, s. 205.

(f),        (g) Repealed by Session Laws 1995, c. 507, s. 27. (1973, c. 821, s. 6; c. 1262, s. 23; 1975, c. 784; 1979, c. 545, s. 1; c. 931; 1987, c. 827, ss. 154, 205; 1989, c. 132; c. 168, s. 48; 1991, c. 403, s. 3; c. 552, s. 9; c. 761, s. 40; 1991 (Reg. Sess., 1992), c. 889, s. 3; 1993, c. 400, s. 7; 1993 (Reg. Sess., 1994), c. 686, s. 6; 1995, c. 123, s. 9; c. 507, s. 27.8(s); 1997‑458, s. 3.1; 1999‑328, s. 3.12; 2000‑134, s. 1; 2002‑4, s. 3; 2002‑165, s. 1.7.)



§ 143-215.107A. Motor vehicle emissions testing and maintenance program.

§ 143‑215.107A.  Motor vehicle emissions testing and maintenance program.

(a)        General Provisions. 

(1)        G.S. 143‑215.107(a)(6) shall be implemented as provided in this section.

(2)        Motor vehicle emissions inspections shall be performed by a person who holds an emissions inspection mechanic license issued as provided in G.S. 20‑183.4A(c) at a station that holds an emissions inspection station license issued under G.S. 20‑183.4A(a) or at a place of business that holds an emissions self‑inspector license issued as provided in G.S. 20‑183.4A(d). Motor vehicle emissions inspections may be performed by a decentralized network of test‑and‑repair stations as described in 40 Code of Federal Regulations § 51.353 (1 July 1998 Edition). The Commission may not require that motor vehicle emissions inspections be performed by a network of centralized or decentralized test‑only stations.

(b)        Repealed by Session Laws 2000, ch. 134, s. 2, effective July 14, 2000.

(c)        Counties Covered.  Motor vehicle emissions inspections shall be performed in the following counties: Alamance, Buncombe, Burke, Cabarrus, Caldwell, Catawba, Chatham, Cleveland, Cumberland, Davidson, Durham, Edgecombe, Forsyth, Franklin, Gaston, Granville, Guilford, Harnett, Haywood, Henderson, Iredell, Johnston, Lee, Lenoir, Lincoln, Mecklenburg, Moore, Nash, Orange, Pitt, Randolph, Robeson, Rockingham, Rowan, Rutherford, Stanly, Stokes, Surry, Union, Wake, Wayne, Wilkes and Wilson.

(d)        Additional Counties.  The Commission may require that motor vehicle emissions inspections be performed in counties in addition to those set out in subsection (c) of this section. In determining whether to require that motor vehicle emissions inspections be performed in a county, the Commission may consider the population of, and distribution of population in, the county; the projected change in population of, and distribution of population in, the county; the number of vehicles registered in the county; the projected change in the number of vehicles registered in the county; vehicle miles traveled in the county; the projected change in vehicle miles traveled in the county; current and projected commuting patterns in the county; and the current and projected impact of these factors on attainment of air quality standards in the county and in areas outside the county. The Commission may not require that motor vehicle emissions inspections be performed in any county with a population of less than 40,000 based on the most recent population estimates prepared by the State Budget Officer. The Commission may not require that motor vehicle emissions inspections be performed in any county in which the number of vehicle miles traveled per day is less than 900,000, based on the most recent estimates prepared by the Department of Transportation. In order to disapprove a rule that requires that motor vehicle emissions inspections be performed in one or more additional counties, a bill introduced pursuant to G.S. 150B‑21.3(b) must amend subsection (c) of this section to add one or more other counties in which the total population and vehicle miles traveled per day equal or exceed the total population and vehicle miles traveled in the county or counties listed in the rule that the bill would disapprove. (1999‑328, ss. 3.1, 3.3, 3.4, 3.5, 3.6, 3.7; 2000‑134, ss. 2, 3; 2004‑203, s. 5(l).)



§ 143-215.107B. Statewide goals for reduction in emissions of oxides of nitrogen; report.

§ 143‑215.107B.  Statewide goals for reduction in emissions of oxides of nitrogen; report.

It shall be the goal of the State to reduce emissions of oxides of nitrogen (NOx) from all sources by at least twenty‑five percent (25%) by 1 July 2009. It shall be the goal of the State to reduce the growth of vehicle miles traveled in the State by at least twenty‑five percent (25%) of that growth that would otherwise occur by 1 July 2009. The Department of Environment and Natural Resources and the Department of Transportation shall evaluate progress toward achieving these goals in each fiscal year and shall report their findings and recommendations as to any measures that may be needed to achieve these goals to the Environmental Review Commission on or before 1 October of each year. (1999‑328, s. 1.1; 2003‑340, s. 1.7.)



§ 143-215.107C. State agency goals, plans, duties, and reports.

§ 143‑215.107C.  State agency goals, plans, duties, and reports.

(a)        As used in this section, alternative‑fueled vehicle means a motor vehicle capable of operating on electricity; natural gas; propane; hydrogen; reformulated gasoline; ethanol; other alcohol fuels, separately or in mixtures of eighty‑five percent (85%) or more of alcohol by volume; or fuels, other than alcohol, derived from biological materials. For purposes of this section, a vehicle that has been converted to operate on a fuel other than the fuel for which it was originally designed is not a new or replacement vehicle.

(b)        It shall be the goal of the State that on and after 1 January 2004 at least seventy‑five percent (75%) of the new or replacement light duty cars and trucks purchased by the State will be alternative‑fueled vehicles or low emission vehicles. The Department of Administration, the Department of Transportation, and the Department of Environment and Natural Resources shall jointly develop a plan to achieve this goal and to fuel and maintain these vehicles. For purposes of this section, a light duty car or truck is one that is rated at 8,500 pounds or less Gross Vehicle Weight Rating (GVWR).

(c)        Repealed by Session Laws 2006‑79, s. 13, effective July 10, 2006.

(d)        The Department of Administration, the Office of State Personnel, the Department of Transportation, and the Department of Environment and Natural Resources shall jointly develop and periodically update a plan to reduce vehicle miles traveled by State employees and vehicle emissions resulting from job‑related travel, including commuting to and from work. The plan shall consider the use of carpooling, vanpooling, public transportation, incentives, and other appropriate strategies. The Department of Transportation shall report on the development and implementation of the plan to the Joint Legislative Transportation Oversight Committee and the Environmental Review Commission on or before 1 October of each year beginning 1 October 2000.

(e)        The Department of Transportation, the Department of Commerce, and the Department of Environment and Natural Resources shall jointly develop and periodically update a plan to reduce vehicle miles traveled by private sector employees and vehicle emissions resulting from job‑related travel, including commuting to and from work. The plan shall consider the use of incentives for both private sector employees and employers to promote carpooling, vanpooling, use of public transportation, and other appropriate strategies. The Department of Transportation shall report on the development and implementation of the plan to the Joint Legislative Transportation Oversight Committee and the Environmental Review Commission on or before 1 October of each year beginning 1 October 2000.

(f)         The Office of State Personnel shall implement a policy that promotes telework/telecommuting for State employees as recommended by the report of the State Auditor entitled "Establishing a Formal Telework/Telecommuting Program for State Employees" and dated October 1997. It shall be the goal of the State to reduce State employee vehicle miles traveled in commuting by twenty percent (20%) without reducing total work hours or productivity. (1999‑328, ss. 4.1, 4.2, 4.5, 4.6, 4.7, 4.8; 2004‑195, s. 2.4; 2005‑386, s. 2.2; 2006‑79, s. 13.)



§ 143-215.107D. Emissions of oxides of nitrogen (NOx) and sulfur dioxide (SO2) from certain coal-fired generating units.

§ 143‑215.107D.  Emissions of oxides of nitrogen (NOx) and sulfur dioxide (SO2) from certain coal‑fired generating units.

(a)        As used in this section:

(1)        "Coal‑fired generating unit" means a coal‑fired generating unit, as defined by 40 Code of Federal Regulations § 96.2 (1 July 2001 Edition), that is located in this State and has the capacity to generate 25 or more megawatts of electricity.

(2)        "Investor‑owned public utility" means an investor‑owned public utility, as defined in G.S. 62‑3.

(b)        An investor‑owned public utility that owns or operates coal‑fired generating units that collectively emitted more than 75,000 tons of oxides of nitrogen (NOx) in calendar year 2000:

(1)        Shall not collectively emit from the coal‑fired generating units that it owns or operates more than 35,000 tons of oxides of nitrogen (NOx) in any calendar year beginning 1 January 2007.

(2)        Shall not collectively emit from the coal‑fired generating units that it owns or operates more than 31,000 tons of oxides of nitrogen (NOx) in any calendar year beginning 1 January 2009.

(c)        An investor‑owned public utility that owns or operates coal‑fired generating units that collectively emitted 75,000 tons or less of oxides of nitrogen (NOx) in calendar year 2000 shall not collectively emit from the coal‑fired generating units that it owns or operates more than 25,000 tons of oxides of nitrogen (NOx) in any calendar year beginning 1 January 2007.

(d)        An investor‑owned public utility that owns or operates coal‑fired generating units that collectively emitted more than 225,000 tons of sulfur dioxide (SO2) in calendar year 2000:

(1)        Shall not collectively emit from the coal‑fired generating units that it owns or operates more than 150,000 tons of sulfur dioxide (SO2) in any calendar year beginning 1 January 2009.

(2)        Shall not collectively emit from the coal‑fired generating units that it owns or operates more than 80,000 tons of sulfur dioxide (SO2) in any calendar year beginning 1 January 2013.

(e)        An investor‑owned public utility that owns or operates coal‑fired generating units that collectively emitted 225,000 tons or less of sulfur dioxide (SO2) in calendar year 2000:

(1)        Shall not collectively emit from the coal‑fired generating units that it owns or operates more than 100,000 tons of sulfur dioxide (SO2) in any calendar year beginning 1 January 2009.

(2)        Shall not collectively emit from the coal‑fired generating units that it owns or operates more than 50,000 tons of sulfur dioxide (SO2) in any calendar year beginning 1 January 2013.

(f)         Each investor‑owned public utility to which this section applies may determine how it will achieve the collective emissions limitations imposed by this section. Compliance with the emissions limitations set out in this section does not alter the obligation of any person to comply with any other federal or State law, regulation, or rule related to air quality or visibility. This subsection shall not be construed to limit the authority of the Commission to impose specific limitations on the emission of oxides of nitrogen (NOx) and sulfur dioxide (SO2) from an individual coal‑fired generating unit owned or operated by an investor‑owned public utility.

(g)        A coal‑fired generating unit that is subject to the collective emissions limitations set out in this section on 1 July 2002 shall remain subject to the collective emissions limitations whether or not it thereafter continues to be owned or operated by an investor‑owned public utility.

(h)        The Commission shall require that any permit or modified permit issued for a coal‑fired generating unit that is subject to this section include conditions that provide for testing, monitoring, record keeping, and reporting adequate to assure compliance with the requirements of this section.

(i)         The Governor may enter into an agreement with an investor‑owned public utility under which the investor‑owned public utility voluntarily agrees to transfer to the State any emissions allowances acquired or that may be acquired by the investor‑owned public utility pursuant to 42 U.S.C. §§ 7651‑7651o, as implemented by 40 Code of Federal Regulations §§ 73.1 through 73.90 (1 July 2001 Edition); 42 U.S.C. 7410(a)(2)(D)(i)(I), as implemented by 40 Code of Federal Regulations § 51.121 (1 July 2001 Edition), related federal regulations, and the associated State Implementation Plan; 42 U.S.C. § 7426, as implemented by 40 Code of Federal Regulations § 52.34 (1 July 2001 Edition) and related federal regulations; or any similar program established under federal law that result from compliance with the emissions limitations set out in this section. An agreement entered into pursuant to this subsection shall be binding and shall be enforceable by specific performance. If the Governor enters into an agreement that provides for the transfer of emissions allowances to the State, the Governor shall file verified copies of the agreement with the Attorney General, the Secretary of State, the State Treasurer, the Secretary of Environment and Natural Resources, and the Utilities Commission. The State Treasurer shall hold all emissions allowances that are transferred to the State as provided in this subsection in trust for the people of this State and shall sell, trade, transfer, or otherwise dispose of the emissions allowances only as the General Assembly shall provide by law.

(j)         An investor‑owned public utility that is subject to the emissions limitations set out in this section shall submit to the Utilities Commission and to the Department on or before 1 April of each year a verified statement pursuant to subsection (i) of G.S. 62‑133.6. (2002‑4, s. 1.)



§ 143-215.108. Control of sources of air pollution; permits required.

§ 143‑215.108.  Control of sources of air pollution; permits required.

(a)        Except as provided in subsections (a1) and (a2) of this section, no person shall do any of the following things or carry out any of the following activities that contravene or will be likely to contravene standards established pursuant to G.S. 143‑215.107 or set out in G.S. 143‑215.107D unless that person has obtained a permit for the activity from the Commission and has complied with any conditions of the permit:

(1)        Establish or operate any air contaminant source, except as provided in G.S. 143‑215.108A.

(2)        Build, erect, use, or operate any equipment that may result in the emission of an air contaminant or that is likely to cause air pollution, except as provided in G.S. 143‑215.108A.

(3)        Alter or change the construction or method of operation of any equipment or process from which air contaminants are or may be emitted.

(4)        Repealed by Session Laws 2003‑428, s. 1, effective August 19, 2003.

(a1)      The Commission may by rule establish procedures that meet the requirements of section 502(b)(10) of Title V (42 U.S.C. § 7661a(b)(10)) and 40 Code of Federal Regulations § 70.4(b) (12) (1 July 1993 Edition) to allow a permittee to make changes within a permitted facility without requiring a revision of the permit.

(a2)      The Commission may adopt rules that provide for a minor modification of a permit. At a minimum, rules that provide for a minor modification of a permit shall meet the requirements of 40 Code of Federal Regulations § 70.7(e)(2) (1 July 1993 Edition). If the Commission adopts rules that provide for a minor modification of a permit, a permittee shall not make a change in the permitted facility while the application for the minor modification is under review unless the change is authorized under the rules adopted by the Commission.

(b)        The Commission shall act upon all applications for permits so as to effectuate the purposes of this Article by reducing existing air pollution and preventing, so far as reasonably possible, any increased pollution of the air from any additional or enlarged sources.

(c)        The Commission shall have the power:

(1)        To grant and renew a permit with any conditions attached that the Commission believes necessary to achieve the purposes of this Article or the requirements of the Clean Air Act and implementing regulations adopted by the United States Environmental Protection Agency;

(2)        To grant and renew any temporary permit for such period of time as the Commission shall specify even though the action allowed by such permit may result in pollution or increase pollution where conditions make such temporary permit essential;

(3)        To terminate, modify, or revoke and reissue any permit upon not less than 60 days' written notice to any person affected;

(3a)      To suspend any permit pursuant to the provisions of G.S. 150B‑3(c);

(4)        To require all applications for permits and renewals to be in writing and to prescribe the form of such applications;

(5)        To request such information from an applicant and to conduct such inquiry or investigation as it may deem necessary and to require the submission of plans and specifications prior to acting on any application for a permit;

(5a)      To require that an applicant satisfy the Department that the applicant, or any parent, subsidiary, or other affiliate of the applicant or parent:

a.         Is financially qualified to carry out the activity for which a permit is required under subsection (a); and

b.         Has substantially complied with the air quality and emission control standards applicable to any activity in which the applicant has previously engaged, and has been in substantial compliance with federal and state laws, regulations, and rules for the protection of the environment.

As used in this subdivision, the words "affiliate," "parent," and "subsidiary" have the same meaning as in 17 Code of Federal Regulations 240.12b‑2 (1 April 1990 Edition);

(6)        To adopt rules, as it deems necessary, establishing the form of applications and permits and procedures for the granting or denial of permits and renewals pursuant to this section; and all permits, renewals and denials shall be in writing;

(7)        To prohibit any stationary source within the State from emitting any air pollutant in amounts that will prevent attainment or maintenance by any other state of any national ambient air quality standard or that will interfere with measures required to be included in the applicable implementation plan for any other state to prevent deterioration of air quality or protect visibility; and

(8)        To designate certain classes of activities for which a general permit may be issued, after considering the environmental impact of an activity, the frequency of the activity, the need for individual permit oversight, and the need for public review and comment on individual permits.

(d)       (1)        The Commission may conduct any inquiry or investigation it considers necessary before acting on an application and may require an applicant to submit plans, specifications, and other information the Commission considers necessary to evaluate the application. A permit application may not be deemed complete unless it is accompanied by a copy of the request for determination as provided in subsection (f) of this section that bears a date of receipt entered by the clerk of the local government and until the 15‑day period for issuance of a determination has elapsed.

(2)        The Commission shall adopt rules specifying the times within which it must act upon applications for permits required by Title V and other permits required by this section. The times specified shall be extended for the period during which the Commission is prohibited from issuing a permit under subdivisions (3) and (4) of this subsection. The Commission shall inform a permit applicant as to whether or not the application is complete within the time specified in the rules for action on the application. If the Commission fails to act on an application for a permit required by Title V or this section within the time period specified, the failure to act on the application constitutes a final agency decision to deny the permit. A permit applicant, permittee, or other person aggrieved, as defined in G.S. 150B‑2, may seek judicial review of a failure to act on the application as provided in G.S. 143‑215.5 and Article 4 of Chapter 150B of the General Statutes. Notwithstanding the provisions of G.S. 150B‑51, upon review of a failure to act on an application for a permit required by Title V or this section, a court may either: (i) affirm the denial of the permit or (ii) remand the application to the Commission for action upon the application within a specified time.

(3)        If the Administrator of the United States Environmental Protection Agency validly objects to the issuance of a permit required by Title V within 45 days after the Administrator receives the proposed permit and the required portions of the permit application, the Commission shall not issue the permit until the Commission revises the proposed permit to meet all objections noted by the Administrator or otherwise satisfies all objections consistent with Title V and implementing regulations adopted by the United States Environmental Protection Agency.

(4)        If the Administrator of the United States Environmental Protection Agency validly objects to the issuance of a permit required by Title V after the expiration of the 45‑day review period specified in subdivision (3) of this subsection as a result of a petition filed pursuant to section 505(b)(2) of Title V (42 U.S.C. § 7661d(b)(2)) and prior to the issuance of the permit by the Commission, the Commission shall not issue the permit until the Commission revises the proposed permit to meet all objections noted by the Administrator or otherwise satisfies all objections consistent with Title V and implementing regulations adopted by the United States Environmental Protection Agency.

(d1)      No permit issued pursuant to this section shall be issued or renewed for a term exceeding five years.

(e)        A permit applicant or permittee who is dissatisfied with a decision of the Commission may commence a contested case by filing a petition under G.S. 150B‑23 within 30 days after the Commission notifies the applicant or permittee of its decision. If the permit applicant or permittee does not file a petition within the required time, the Commission's decision on the application is final and is not subject to review.

(f)         An applicant for a permit under this section for a new facility or for the expansion of a facility permitted under this section shall request each local government having jurisdiction over any part of the land on which the facility and its appurtenances are to be located to issue a determination as to whether the local government has in effect a zoning or subdivision ordinance applicable to the facility and whether the proposed facility or expansion would be consistent with the ordinance. The request to the local government shall be accompanied by a copy of the draft permit application and shall be delivered to the clerk of the local government personally or by certified mail. The determination shall be verified or supported by affidavit signed by the official designated by the local government to make the determination and, if the local government states that the facility is inconsistent with a zoning or subdivision ordinance, shall include a copy of the ordinance and the specific reasons for the determination of inconsistency. A copy of any such determination shall be provided to the applicant when it is submitted to the Commission. The Commission shall not act upon an application for a permit under this section until it has received a determination from each local government requested to make a determination by the applicant. If a local government determines that the new facility or the expansion of an existing facility is inconsistent with a zoning or subdivision ordinance, and unless the local government makes a subsequent determination of consistency with all ordinances cited in the determination or the proposed facility is determined by a court of competent jurisdiction to be consistent with the cited ordinances, the Commission shall attach as a condition of the permit a requirement that the applicant, prior to construction or operation of the facility under the permit, comply with all lawfully adopted local ordinances, including those cited in the determination, that apply to the facility at the time of construction or operation of the facility. If a local government fails to submit a determination to the Commission as provided by this subsection within 15 days after receipt of the request, the Commission may proceed to consider the permit application without regard to local zoning and subdivision ordinances. This subsection shall not be construed to affect the validity of any lawfully adopted franchise, local zoning, subdivision, or land‑use planning ordinance or to affect the responsibility of any person to comply with any lawfully adopted franchise, local zoning, subdivision, or land‑use planning ordinance. This subsection shall not be construed to limit any opportunity a local government may have to comment on a permit application under any other law or rule. This subsection shall not apply to any facility with respect to which local ordinances are subject to review under either G.S. 104E‑6.2 or G.S. 130A‑293.

(g)        Any person who is required to hold a permit under this section shall submit to the Department a written description of his current and projected plans to reduce the emission of air contaminants under such permit by source reduction or recycling. The written description shall accompany the payment of the annual permit fee. The written description shall also accompany any application for a new permit, or for modification of an existing permit, under this section. The written description required by this subsection shall not be considered part of a permit application and shall not serve as the basis for the denial of a permit or permit modification.

(h)        Expedited Review of Applications Certified by a Professional Engineer.  The Commission shall adopt rules governing the submittal of permit applications certified by a professional engineer, including draft permits, that can be sent to public notice and hearing upon receipt and subjected to technical review by personnel within the Department. These rules shall specify, at a minimum, any forms to be used; a checklist for applicants that lists all items of information required to prepare a complete permit application; the form of the certification required on the application by a professional engineer; and the information that must be included in the draft permit. The Department shall process an application that is certified by a professional engineer as provided in subdivisions (1) through (7) of this subsection.

(1)        Initiation of Review. Upon receipt of an application certified by a professional engineer in accordance with this subsection and the rules adopted pursuant to this subsection, the Department shall determine whether the application is complete as provided in subdivision (2) of this subsection. Within 30 days after the date on which an application is determined to be complete, the Department shall:

a.         Publish any required notices, using the draft permit included with the application;

b.         Schedule any required public meetings or hearings on the application and permit; and

c.         Initiate any and all technical review of the application in a manner to ensure substantial completion of the technical review by the time of any public hearing on the application, or if there is no hearing, by the close of the notice period.

(2)        Completeness Review. Within 10 working days of receipt of the permit application certified by a professional engineer under this subsection, the Department shall determine whether the application is complete for purposes of this subsection. The Department shall determine whether the permit application certified by a professional engineer is complete by comparing the information provided in the application with the checklist contained in the rules adopted by the Commission pursuant to this subsection.

a.         If the application is not complete, the Department shall promptly notify the applicant in writing of all deficiencies of the application, specifying the items that need to be included, modified, or supplemented in order to make the application complete, and the 10‑day time period is suspended after this request for further information. If the applicant submits the requested information within the time specified, the 10‑day time period shall begin again on the day the additional information was submitted. If the additional information is not submitted within the time periods specified, the Department shall return the application to the applicant, and the applicant may treat the return of the application as a denial of the application or may resubmit the application at a later time.

b.         If the Department fails to notify the applicant that an application is not complete within the time period set forth in this subsection, the application shall be deemed to be complete.

(3)        Time for Permit Decision. For any application found to be complete under subdivision (2) of this subsection, the Department shall issue a permit decision within 30 days of the last day of any public hearing on the application, or if there is no hearing, within 30 days of the close of the notice period.

(4)        Rights if Permit Decision Not Made in Timely Fashion. If the Department fails to issue a permit decision within the time periods specified in subdivision (3) of this subsection, the applicant may:

a.         Take no action, thereby consenting to the continued review of the application; or

b.         Treat the failure to issue a permit decision as a denial of the application and appeal the denial as provided in subdivision (2) of subsection (d) of this section.

(5)        Power to Halt Review. At any time after the permit application certified by a professional engineer has been determined to be complete under subdivision (2) of this subsection, the Department may immediately terminate review of that application, including technical review and any hearings or meetings scheduled on the application, upon a determination of one of the following:

a.         The permit application is not in substantial compliance with the applicable rules; or

b.         The applicant failed to pay all permit application fees.

(6)        Rights if Review Halted. If the Department terminates review of an application under subdivision (5) of this subsection, the applicant may take any of the following actions:

a.         Revise and resubmit the application; or

b.         Treat the action as a denial of the application and appeal the denial under Article 3 of Chapter 150B of the General Statutes.

(7)        Option; No Additional Fee. The submittal of a permit application certified by a professional engineer to be considered under this subsection shall be an option and shall not be required of any applicant. The Department shall not impose any additional fees for the receipt or processing of a permit application certified by a professional engineer.

(i)         Rules for Review of Applications Other Than Those Certified by a Professional Engineer.  The Commission shall adopt rules governing the times of review for all permit applications submitted pursuant to this section other than those certified by a professional engineer pursuant to subsection (h) of this section. Those rules shall specify maximum times for, among other things, the following actions in reviewing the permit applications covered by this subsection:

(1)        Determining that the permit application is complete;

(2)        Requesting additional information to determine completeness;

(3)        Determining that additional information is needed to conduct a technical review of the application;

(4)        Completing all technical review of the permit application;

(5)        Holding and completing all public meetings and hearings required for the application;

(6)        Completing the record from reviewing and acting on the application; and

(7)        Taking final action on the permit, including granting or denying the application. (1973, c. 821, s. 6; c. 1262, s. 23; 1979, c. 545, ss. 2, 3; 1987, c. 461, s. 2; c. 827, ss. 154, 206; 1989, c. 168, s. 30; c. 492; 1989 (Reg. Sess., 1990), c. 1037, s. 2; 1991, c. 552, s. 5; c. 629, s. 1; c. 761, s. 27(a)‑(c); 1993, c. 400, s. 8; 1995, c. 484, s. 2; 1995 (Reg. Sess., 1996), c. 728, s. 1; 2002‑4, s. 2; 2003‑340, s. 1.8(b); 2003‑428, ss. 1, 2.)



§ 143-215.108A. Control of sources of air pollution; construction of new facilities; alteration or expansion of existing facilities.

§ 143‑215.108A.  Control of sources of air pollution; construction of new facilities; alteration or expansion of existing facilities.

(a)        New Facilities.  A person may not, without obtaining a permit under G.S. 143‑215.108, construct or operate an air contaminant source, equipment, or associated air cleaning device at a site or facility where, at the time of the construction, there is no other air contaminant source, equipment, or associated air cleaning device for which a permit is required under G.S. 143‑215.108. A person may, however, undertake the following activities prior to obtaining a permit if the person complies with the requirements of this section:

(1)        Clearing and grading.

(2)        Construction of access roads, driveways, and parking lots.

(3)        Construction and installation of underground pipe work, including water, sewer, electric, and telecommunications utilities.

(4)        Construction of ancillary structures, including fences and office buildings, that are not a necessary component of an air contaminant source, equipment, or associated air cleaning device for which a permit is required under G.S. 143‑215.108.

(b)        Permitted Facilities.  A person who holds a permit under G.S. 143‑215.108 may apply to the Commission for a modification of the permit to allow the person to alter or expand the physical arrangement or operation of an air contaminant source, equipment, or associated air cleaning device in a manner that alters the emission of air contaminants. The permittee may not operate the altered, expanded, or additional air contaminant source, equipment, or associated air cleaning device in a manner that alters the emission of any air contaminant without obtaining a permit modification under G.S. 143‑215.108. A permittee may, however, alter or expand the physical arrangement or operation of an air contaminant source, equipment, or associated air cleaning device at a facility permitted under G.S. 143‑215.108 if the permittee complies with the requirements of this section. At least 15 days prior to commencing alteration or expansion under this subsection, the permittee shall give notice by publication and shall submit to the Commission a notice of the permittee's intent to alter or expand the physical arrangement or operation of an air contaminant source, equipment, or associated air cleaning device. Notice by publication shall be in a newspaper having general circulation in the county or counties where the facility is to be located; shall be at the permittee's own expense; shall include a statement that written comment may be submitted to the Commission, that the Commission will consider any comment that it receives, and the Commission's address for submission of written comment; and shall include all the information required by subdivisions (1) through (6) of this subsection. The permittee shall submit a proof of publication of the notice to the Commission within 15 days of the date of publication. The notice of intent to the Commission shall include all of the following:

(1)        The name and location of the facility and the name and address of the permittee.

(2)        The permit number of each permit issued under G.S. 143‑215.108 for the facility.

(3)        The nature of the air contaminant sources and equipment associated with the proposed modification of the permit.

(4)        An estimate of total regulated air contaminant emissions associated with the proposed modification of the permit.

(5)        The air cleaning devices that are to be employed to address each of the air contaminant sources associated with the modification of the permit.

(6)        The schedule for alteration or expansion of the facility associated with the proposed modification of the permit.

(7)        An acknowledgment by the permittee that the air contaminant sources, equipment, and associated air cleaning devices may not be operated in a manner that alters the emission of any air contaminant until the permittee has obtained a modified permit under G.S. 143‑215.108.

(8)        An acknowledgment by the permittee that any alteration or expansion of the physical arrangement or operation of an air contaminant source, equipment, or associated air cleaning device prior to the modification of a permit under G.S. 143‑215.108 is undertaken at the permittee's own risk and with the knowledge that the permittee may be denied a modification of the permit under G.S. 143‑215.108 without regard to the permittee's financial investment or alteration or expansion of the facility.

(9)        A certification under oath that all of the information contained in the notice of intent is complete and accurate to the best of the permittee's knowledge and ability, executed by the permittee or, if the permittee is a corporation, by the appropriate officers of the corporation.

(c)        Review and Determination by the Commission. 

(1)        Upon receipt of a complete notice of intent required under subsection (b) of this section, the Commission shall determine whether:

a.         The permittee is and has been in substantial compliance with other permits issued the permittee.

b.         The facility will be altered or expanded so that it will be used for either the same or a similar use as the use already permitted.

c.         The alteration or expansion will not result in a disproportionate increase in the size of the facility already permitted.

d.         The alteration or expansion will result in the same or substantially similar emissions as that of the facility already permitted.

e.         The alteration or expansion will not have a significant effect on air quality.

f.          The Commission is likely to issue the permit modification.

(2)        Within 15 days after the Commission receives a complete notice of intent required under subsection (b) of this section, the Commission shall notify the permittee of its determination as to whether each of the conditions set out in subdivision (1) of this subsection has or has not been met. If the Commission finds that all of the conditions have been met, the notice shall state that the alteration or expansion of the physical arrangement or operation of an air contaminant source, equipment, or associated air cleaning device may begin. If the Commission finds that one or more of the conditions has not been met, the notice shall state that the alteration or expansion of the physical arrangement or operation of an air contaminant source, equipment, or associated air cleaning device may not begin.

(d)        Order to Cease Construction, Alteration, or Expansion.  If at any time during the construction, alteration, or expansion of the physical arrangement or operation of an air contaminant source, equipment, or associated air cleaning device, the Commission determines that the permittee will not qualify for a permit or permit modification under G.S. 143‑215.108, the Commission may order that the construction, alteration, or expansion cease until the Commission makes a decision on the application for a permit or permit modification. If the Commission orders that construction, alteration, or expansion cease, then construction, alteration, or expansion may resume only if the Commission either makes a subsequent determination that the circumstances that resulted in the order to cease construction, alteration, or expansion have been adequately addressed or if the Commission issues a permit or permit modification under G.S. 143‑215.108 that authorizes construction, alteration, or expansion to resume.

(e)        Evaluation of Permit Applications; Administrative and Judicial Review of Permit Decisions.  The Commission shall evaluate an application for a permit or permit modification under G.S. 143‑215.108 and make its decision on the same basis as if the construction, alteration, or expansion allowed under this section had not occurred. The Commission shall consider any written comment that it receives in response to a notice by publication given pursuant to subsection (b) of this section. No evidence regarding any contract entered into, financial investment made, construction, alteration, or expansion undertaken, or economic loss incurred by any person or permittee who proceeds under this section without first obtaining a permit under G.S. 143‑215.108 is admissible in any contested case or judicial proceeding involving any permit required under G.S. 143‑215.108. No evidence as to any determination or order by the Commission pursuant to subsection (c) or (d) of this section shall be admissible in any contested case or judicial proceeding related to any permit required under G.S. 143‑215.108.

(f)         State, Commission, and Employees Not Liable.  Every person, permittee, and owner of a facility who proceeds under this section shall hold the State, the Commission, and the officials, agents, and employees of the State and the Commission harmless and not liable for any loss resulting from any contract entered into, financial investment made, construction, alteration, or expansion undertaken, or economic loss incurred by any person, permittee, or owner of any facility pursuant to this section.

(g)        Local Zoning Ordinances Not Affected.  This section shall not be construed to affect the validity of any lawfully adopted franchise, local zoning, subdivision, or land‑use planning ordinance or to affect the responsibility of any person to comply with any lawfully adopted franchise, local zoning, subdivision, or land‑use planning ordinance.

(h)        Compliance With Other State Laws Not Affected.  This section does not relieve any person of the obligation to comply with any other requirement of State law, including any requirement to obtain any other permit or approval prior to undertaking any activity associated with preparation of the site or the alteration or expansion of the physical arrangement or operation of an air contaminant source, equipment, or associated air cleaning device at a facility for which a permit is required under G.S. 143‑215.108.

(i)         Federal Air Quality Programs Not Affected.  This section does not relieve any person from any preconstruction or construction prohibition imposed by any federal requirement, federal delegation, federally approved requirement in any State Implementation Plan, or federally approved requirement under the Title V permitting program, as determined solely by the Commission or by a local air pollution control program certified by the Commission as provided in G.S. 143‑215.112. This section does not apply to any construction, alteration, or expansion that is subject to requirements for prevention of significant deterioration or federal nonattainment new source review, as determined solely by the Commission or by a local air pollution control program certified by the Commission as provided in G.S. 143‑215.112. This section does not apply if it is inconsistent with any federal requirement, federal delegation, federally approved requirement in any State Implementation Plan, or federally approved requirement under the Title V permitting program, as determined solely by the Commission or by a local air pollution control program certified by the Commission as provided in G.S. 143‑215.112.

(j)         Fee.  A permittee who submits a notice of intent under subsection (b) of this section shall pay a fee of two hundred dollars ($200.00) for each notice of intent submitted to cover a portion of the administrative costs of implementing this section. (2003‑428, s. 3.)



§ 143-215.109. Control of complex sources.

§ 143‑215.109.  Control of complex sources.

(a)        The Commission shall by rule establish criteria for controlling the effects of complex sources on air quality. The rules shall set forth such basic minimum criteria or standards under which the Commission shall approve or disapprove any such construction or modification. The rules shall further provide for the submission of plans, specifications and such other information as may be necessary for the review and evaluation of proposed or modified complex sources.

(b)        If the Commission shall determine that the construction or modification of any complex sources will result in a violation of ambient air quality standards or interfere with the attainment of such standards in any area where an air pollution abatement control program has been established, the Commission shall have authority to disapprove such construction or modification or to approve such construction or modification under such conditions as the Commission shall deem necessary or appropriate.

(c)        Repealed by Session Laws 1987, c. 827, s. 207. (1973, c. 821, s. 6; c. 1262, s. 23; 1987, c. 827, ss. 154, 207.)



§ 143-215.110. Special orders.

§ 143‑215.110.  Special orders.

(a)        Issuance.  The Commission is hereby empowered, after the effective date of standards and classifications adopted pursuant to G.S. 143‑215.107, to issue (and from time to time to modify or revoke) a special order or other appropriate instrument, to any person whom it finds responsible for causing or contributing to any pollution of the air within the area for which standards have been established. Such an order or instrument may direct such person to take or refrain from taking such action, or to achieve such results, within a period of time specified by such special order, as the Commission deems necessary and feasible in order to alleviate or eliminate such pollution. The Commission is authorized to enter into consent special orders, assurances of voluntary compliance or other similar documents by agreement with the person responsible for pollution of the air, subject to the provisions of subsection (a1) of this section regarding proposed orders, and such consent order, when entered into by the Commission after public review, shall have the same force and effect as a special order of the Commission issued pursuant to hearing.

(a1)      Public Notice and Review of Consent Orders.

(1)        The Commission shall give notice of a proposed consent order to the proper State, interstate, and federal agencies, to interested persons, and to the public. The Commission may also provide any other data it considers appropriate to those notified. The Commission shall prescribe the form and content of the notice. The notice shall be given at least 45 days prior to any final action regarding the consent order. Public notice shall be given by publication of the notice one time in a newspaper having general circulation within the county in which the pollution originates.

(2)        Any person who desires a public meeting on any proposed consent order may request one in writing to the Commission within 30 days following date of the notice of the proposed consent order. The Commission shall consider all such requests for meetings. If the Commission determines that there is significant public interest in holding a meeting, the Commission shall schedule a meeting and shall give notice of such meeting at least 30 days in advance to all persons to whom notice of the proposed consent order was given and to any other person requesting notice. At least 30 days prior to the date of meeting, the Commission shall also have a copy of the notice of the meeting published at least one time in a newspaper having general circulation within the county in which the pollution originates. The Commission shall prescribe the form and content of notices under this subsection.

(3)        The Commission shall prescribe the procedures to be followed in such meetings. If the  meeting is not conducted by the Commission, detailed minutes of the meeting shall be kept and shall be submitted, along with any other written comment, exhibits or other documents presented at the meeting, to the Commission for its consideration prior to final action granting or denying the consent order.

(4)        The Commission shall take final action on a proposed consent not later than 60 days following notice of the proposed consent order or, if a public meeting is held, within 90 days following such meeting.

(b)        Procedure to Contest Certain Orders.  A special order that is issued without the consent of the person affected may be contested by that person by filing a petition for a contested case under G.S. 150B‑23 within 30 days after the order is issued. If the person affected does not file a petition within the required time, the order is final and is not subject to review.

(c)        Repealed by Session Laws 1987, c. 827, s. 208.

(d)        Effect of Compliance.  Any person who installs an air‑cleaning device for purpose of alleviating or eliminating air pollution in compliance with the terms of, or as result of the conditions specified in, a permit issued pursuant to G.S. 143‑215.108, or a special order, consent special order, assurance of voluntary compliance or similar document issued pursuant to this section, or a final decision of the Commission or a court, rendered pursuant to either of said sections, shall not be required to take or refrain from any further action nor be required to achieve any further results under the terms of this or any other State law relating to the control of air pollution, for a period to be fixed by the Commission or court as it shall deem fair and reasonable in the light of all the circumstances after the date such special order, consent special order, assurance of voluntary compliance, other document or decision, or the conditions of such permit become finally effective, if:

(1)        The air‑cleaning devices result in the elimination or alleviation of air pollution to the extent required by such permit, special order, consent special order, assurance of voluntary compliance, or other document or decision and complies with any other terms thereof; and

(2)        Such person complies with the terms and conditions of such permit, special order, consent special order, assurance of voluntary compliance, other document or decision within the time limit, if any, specified therein or as the same may be extended, and thereafter remains in compliance.

(e)        Compliance Bonds.  A special order or other instrument authorized by this section may provide that a bond or other surety be posted to ensure compliance. In determining the amount of such bond the Commission shall consider the degree and extent of harm which may result if the person to whom the special order is directed fails to comply with the terms of the order, the cost of rectifying such harm, the economic consequences to the person to whom the special order is directed if the special order is issued as compared to the consequences of a denial, suspension, or revocation of the special order or permit, and the person's history of compliance with pollution control requirements, other special orders, history of payment of any penalties which may have been previously assessed by the Commission. In the event of noncompliance with the special order or other instrument, the bond shall be forfeited and the clear proceeds of the bond shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1973, c. 821, s. 6; c. 1262, s. 23; 1987, c. 827, ss. 154, 208; 1989, c. 133; c. 766, s. 2; 1998‑215, s. 72.)



§ 143-215.111. General powers of Commission; auxiliary powers.

§ 143‑215.111.  General powers of Commission; auxiliary powers.

In addition to the specific powers prescribed elsewhere in this Article and the applicable general powers prescribed in G.S. 143‑215.3, and for the purpose of carrying out its duties, the Commission shall have the power:

(1)        To make a continuing study of the effects of the emission of air contaminants from motor vehicles on the quality of the outdoor atmosphere of the State and the several areas thereof, and make recommendations to the General Assembly and other appropriate public and private bodies for the control of such air contaminants.

(2)        To consult, upon request, with any person proposing to construct, install, or otherwise acquire an air pollution source or air‑cleaning device for the control of air contaminants concerning the efficacy of such device, or the air problem which may be related to such source, or device; provided, however, that nothing in any such consultation shall be construed to relieve any person from compliance with this Article and Article 21, rules adopted pursuant thereto, or any other provision of law.

(3)        To encourage local units of government to handle air pollution problems within their respective jurisdictions and on a cooperative basis, and to provide such local units technical and consultative assistance to the maximum extent possible.

(4)        To establish procedures providing for public notice, public comment, and public hearings on applications for permits required by Title V to meet the requirements of Title V and implementing regulations adopted by the United States Environmental Protection Agency.

(5)        To establish procedures providing for notice to the Administrator of the United States Environmental Protection Agency and affected states of proposals to issue permits required by Title V and allowing affected states the opportunity to submit written comment as required by section 505(a) of Title V (42 U.S.C. § 7661d) and implementing regulations adopted by the United States Environmental Protection Agency. (1973, c. 821, s. 6; c. 1262, s. 23; 1987, c. 827, ss. 154, 209; 1993, c. 400, s. 9.)



§ 143-215.112. Local air pollution control programs.

§ 143‑215.112.  Local air pollution control programs.

(a)        The Commission is authorized and directed to review and have general oversight and supervision over all local air pollution control programs and to this end shall review and certify such programs as being adequate to meet the requirements of this Article and Article 21 of this Chapter and any applicable standards and rules adopted pursuant thereto. The Commission shall certify any local program which:

(1)        Provides by ordinance or local law for requirements compatible with those imposed by the provisions of this Article and Article 21 of this Chapter, and the standards and rules issued pursuant thereto; provided, however, the Commission upon request of a municipality or other local unit may grant special permission for the governing body of such unit to adopt a particular class of air contaminant regulations which would result in more effective air pollution control than applicable standards or rules promulgated by the Commission;

(2)        Provides for the adequate enforcement of such requirements by appropriate administrative and judicial process;

(3)        Provides for an adequate administrative organization, staff, financial and other resources necessary to effectively and efficiently carry out its programs; and

(4)        Is approved by the Commission as adequate to meet the requirements of this Article and any applicable rules pursuant thereto.

(b)        No municipality, county, local board or commission or group of municipalities and counties may establish and administer an air pollution control program unless such program meets the requirements of this section and is so certified by the Commission.

(c)        (1)        The governing body of any county, municipality, or group of counties and municipalities within a designated area of the State, as defined in this Article and Article 21, subject to the approval of the Commission, is hereby authorized to establish, administer, and enforce a local air pollution control program for the county, municipality, or designated area of the State which includes but is not limited to:

a.         Development of a comprehensive plan for the control and abatement of new and existing sources of air pollution;

b.         Air quality monitoring to determine existing air quality and to define problem areas, as well as to provide background data to show the effectiveness of a pollution abatement program;

c.         An emissions inventory to identify specific sources of air contamination and the contaminants emitted, together with the quantity of material discharged into the outdoor atmosphere;

d.         Adoption, after notice and public hearing, of air quality and emission control standards, or adoption by reference, without public hearing, of any applicable rules and standards duly adopted by the Commission; and administration of such rules and standards in accordance with provisions of this section.

e.         Provisions for the establishment or approval of time schedules for the control or abatement of existing sources of air pollution and for the review of plans and specifications and issuance of approval documents covering the construction and operation of pollution abatement facilities at existing or new sources;

f.          Provision for adequate administrative staff, including an air pollution control officer and technical personnel, and provision for laboratory and other necessary facilities.

(2)        Subject to the approval of the Commission as provided in this Article and Article 21, the governing body of any county or municipality may establish, administer, and enforce an air pollution control program by any of the following methods:

a.         Establishing a program under the administration of the duly elected governing body of the county or municipality.

b.         Appointing an air pollution control board consisting of not less than five nor more than seven members who shall serve for terms of six years each and until their successors are appointed and qualified. Two members shall be appointed for two‑year terms, two shall be appointed for four‑year terms, and the remaining member or members shall be appointed for six‑year terms. Where the term "governing body" is referred to in this section, it shall include the air pollution control board. Such board shall have all the powers and authorities granted to any local air pollution control program. The board shall elect a chairman and shall meet at least quarterly or upon the call of the chairman or any two members of the board.

c.         Appointing an air pollution control board as provided in this subdivision, and by appropriate written agreement designating the local health department or other department of county or municipal government as the administrative agent for the air pollution control board.

d.         Designating, by appropriate written agreement, the local board of health and the local health department as the air pollution control board and agency.

(2a)      Any board or body which approves permits or enforcement orders shall have at least a majority of members who represent the public interest and do not derive any significant portion of their income from persons subject to permits or enforcement orders under the Clean Air Act and any potential conflicts of interest by members of such board or body or the head of an executive agency with similar powers shall be adequately disclosed.

(3)        If the Commission finds that the location, character or extent of particular concentrations of population, air contaminant sources, the geographic, topographic or meteorological considerations, or any combinations thereof, are such as to make impracticable the maintenance of appropriate levels of air quality without an area‑wide air pollution control program, the Commission may determine the boundaries within which such program is necessary and require such area‑wide program as the only acceptable alternative to direct State administration. Subject to the provisions of this section, each governing body of a county or municipality is hereby authorized and empowered to establish by contract, joint resolution, or other agreement with any other governing body of a county or municipality, upon approval by the Commission, an air pollution control region containing any part or all of the geographical area within the jurisdiction of those boards or governing bodies which are parties to such agreement, provided the counties involved in the region are contiguous or lie in a continuous boundary and comprise the total area contained in any region designated by the Commission for an area‑wide program. The participating parties are authorized to appoint a regional air pollution control board which shall consist of at least five members who shall serve for terms of six years and until their successors are appointed and qualified. Two members shall be appointed for two‑year terms, two shall be appointed for four‑year terms and the remaining member or members shall be appointed for six‑year terms. A participant's representation on the board shall be in relation to its population to the total population of the region based on the latest official United States census with each participant in the region having at least one representative; provided, that where the region is comprised of less than five counties, each participant will be entitled to appoint members in relation to its population to that of the region so as to provide a board of at least five members. Where the term "governing body" is used, it shall include the governing board of a region. The regional board is hereby authorized to exercise any and all of the powers provided in this section. The regional air pollution control board shall elect a chairman and shall meet at least quarterly or upon the call of the chairman or any two members of the board. In lieu of employing its own staff, the regional air pollution control board is authorized, through appropriate written agreement, to designate a local health department as its administrative agent.

(4)        Each governing body is authorized to adopt any ordinances, resolutions, rules or regulations which are necessary to establish and maintain an air pollution control program and to prescribe and enforce air quality and emission control standards, a copy of which must be filed with the Commission and with the clerk of court of any county affected. Provisions may be made therein for the registration of air contaminant sources; for the requirement of a permit to do or carry out specified activities relating to the control of air pollution, including procedures for application, issuance, denial and revocation; for notification of violators or potential violators about requirements or conditions for compliance; for procedures to grant temporary permits or variances from requirements or standards; for the declaration of an emergency when it is found that a generalized condition of air pollution is causing imminent danger to the health or safety of the public and the issuance of an order to the responsible person or persons to reduce or discontinue immediately the emission of air contaminants; for notice and hearing procedures for persons aggrieved by any action or order of any authorized agent; for the establishment of an advisory council and for other administrative arrangements; and for other matters necessary to establish and maintain an air pollution control program.

(5)        No permit required by section 305(e) of Title III (42 U.S.C. § 7429(e)) for a solid waste incineration unit combusting municipal waste shall be issued by a local air pollution control program that is administered by the governing body of a unit of local government that is responsible, in whole or in part, for the design, construction, or operation of the unit.

(d)        (1)        Violation of any ordinances, resolutions, rules or regulations duly adopted by a governing body are punishable as provided in G.S. 143‑215.114B.

(1a)      Each governing body, or its authorized agent, shall have the power to assess civil penalties under G.S. 143‑215.114A. Any person assessed shall be notified of the assessment by registered or certified mail, and the notice shall specify the reasons for the assessment. If the person assessed fails to pay the amount of the assessment to the governing body or its authorized agent within 30 days after receipt of notice, or such longer period not to exceed 180 days as the governing body or its authorized agent may specify, the governing body may institute a civil action in the superior court of the county in which the violation occurred, to recover the amount of the assessment. If any action or failure to act for which a penalty may be assessed under this section is continuous, the governing body or its authorized agent may assess a penalty not to exceed ten thousand dollars ($10,000) per day for so long as the violation continues. In determining the amount of the penalty, the governing body or its authorized agent shall consider the degree and extent of harm caused by the violation, the cost of rectifying the damage, and the amount of money the violator saved by not having made the necessary expenditures to comply with the appropriate pollution control requirements.

(2)        Each governing body, or its duly authorized agent, may institute a civil action in the superior court, brought in the name of the agency having jurisdiction, for injunctive relief to restrain any violation or immediately threatened violation of such ordinances, orders, rules, or regulations and for such other relief as the court shall deem proper. Neither the institution of the action nor any of the proceedings thereon shall relieve any party to such proceedings from the penalty prescribed by this Article and Article 21 for any violation of same.

(d1)      (1)        The governing body responsible for each local air pollution control program shall require that the owner or operator of all air contaminant sources subject to the requirement to obtain a permit under Title V pay an annual fee, or the equivalent over some other period, sufficient to cover costs as provided in section 502(b)(3)(A) of Title V (42 U.S.C. § 7661a(b)(3)(A)) and G.S. 143‑215.3(a)(1d). Fees collected pursuant to this subdivision shall be used solely to cover all reasonable direct and indirect costs required to develop and administer the Title V permit program.

(2)        Each governing body is authorized to expend tax funds, nontax funds, or any other funds available to it to finance an air pollution control program and such expenditures are hereby declared to be for a public purpose and a necessary expense.

(d2)      (1)        Any final administrative decision rendered in an air pollution control program of such governing body shall be subject to judicial review as provided by Article 4 of Chapter 150B of the General Statutes, and "administrative agency" or "agency" as used therein shall mean and include for this purpose the governing body of any county or municipality, regional air pollution control governing board, and any agency created by them in connection with an air pollution control program.

(2)        A local air pollution control program shall inform a permit applicant as to whether or not the application is complete within the time specified in the rules for action on the application. If a local air pollution program fails to act on an application for a permit required by Title V or this Article within the time periods specified by the Commission under G.S 143‑215.108(d)(2), the failure to act on the application constitutes a final agency decision to deny the permit. A permit applicant, permittee, or other person aggrieved, as defined in G.S. 150B‑2, may seek judicial review of a failure to act on the application as provided in G.S. 143‑215.5 and Article 4 of Chapter 150B of the General Statutes. Notwithstanding the provisions of G.S. 150B‑51, upon review of a failure to act on an application for a permit required by Title V or this Article, a court may either: (i) affirm the denial of the permit or (ii) remand the application to the local air pollution control program for action upon the application within a specified time.

(e)        (1)        If the Commission has reason to believe that a local air pollution control program certified and in force pursuant to the provisions of this section is inadequate to abate or control air pollution in the jurisdiction to which such program relates, or that such program is being administered in a manner inconsistent with the requirement of this Article, the Commission shall, upon due notice, conduct a hearing on the matter.

(2)        If, after such hearing, the Commission determines that an existing local air pollution control program or one which has been certified by the Commission is inadequate to abate or control air pollution in the municipality, county, or municipalities or counties to which such program relates, or that such program is not accomplishing the purposes of this Article, it shall set forth in its findings the corrective measures necessary for continued certification and shall specify a reasonable period of time, not to exceed one year, in which such measures must be taken if certification is not to be rescinded.

(3)        If the municipality, county, local board or commission or municipalities or counties fail to take such necessary corrective action within the time specified, the Commission shall rescind any certification as may have been issued for such program and shall administer within such municipality, county, or municipalities or counties all of the regulatory provisions of this Article and Article 21. Such air pollution control program shall supersede all municipal, county or local laws, regulations, ordinances and requirements in the affected jurisdiction.

(4)        If the Commission finds that the control of a particular class of air contaminant source because of its complexity or magnitude is beyond the reasonable capability of the local air pollution control authorities or may be more efficiently and economically performed at the State level, it may assume and retain jurisdiction over that class of air contaminant source. Classification pursuant to this subdivision may be either on the basis of the nature of the sources involved or on the basis of their relationship to the size of the communities in which they are located.

(5)        Any municipality or county in which the Commission administers its air pollution control program pursuant to subdivision (3) of this subsection may, with the approval of the Commission, establish or resume a municipal, county, or local air pollution control program which meets the requirements for certification by the Commission.

(6)        Repealed by Session Laws 1993, c. 400, s. 10.

(7)        Any municipality, county, local board or commission or municipalities or counties or designated area of this State for which a local air pollution control program is established or proposed for establishment may make application for, receive, administer and expend federal grant funds for the control of air pollution or the development and administration of programs related to air pollution control; provided that any such application is first submitted to and approved by the Commission. The Commission shall approve any such application if it is consistent with this Article, Article 21 and other applicable requirements of law.

(8)        Notwithstanding any other provision of this section, if the Commission determines that an air pollution source or combination of sources is operating in violation of the provisions of this Article and that the appropriate local authorities have not acted to abate such violation, the Commission, upon written notice to the appropriate local governing body, may act on behalf of the State to require any person causing or contributing to the pollution to cease immediately the emission of air pollutants causing or contributing to the violation or may require such other action as it shall deem necessary. (1973, c. 821, s. 6; c. 1262, s. 23; c. 1331, s. 3; 1979, c. 545, s. 7; 1987, c. 748, s. 1; c. 827, ss. 1, 154, 210; 1989, c. 135, s. 7; 1993, c. 400, s. 10; 1997‑496, s. 6.)



§ 143-215.113: Repealed by Session Laws 1987, c. 827, s. 211.

§ 143‑215.113: Repealed by Session Laws 1987, c.  827, s. 211.



§ 143-215.114: Recodified as §§ 143-215.114A through 143-215.114C.

§ 143‑215.114:  Recodified as §§ 143‑215.114A through 143-215.114C.

(a)        Recodified as G.S. 143‑215.114A by Session Laws 1989 (Reg. Sess., 1990), c. 1045, s. 4.

(b)        Recodified as G.S. 143‑215.114B by Session Laws 1989 (Reg. Sess., 1990), c. 1045, s. 5.

(c)        Recodified as G.S. 143‑215.114C by Session Laws 1989 (Reg. Sess., 1990), c. 1045, s. 6.



§ 143-215.114A. Enforcement procedures: civil penalties.

§ 143‑215.114A.  Enforcement procedures: civil penalties.

(a)        A civil penalty of not more than twenty‑five thousand dollars ($25,000) may be assessed by the Secretary against any person who:

(1)        Violates any classification, standard or limitation established pursuant to G.S. 143‑215.107.

(2)        Is required but fails to apply for or to secure a permit required by G.S. 143‑215.108 or who violates or fails to act in accordance with the terms, conditions, or requirements of such permit.

(3)        Violates or fails to act in accordance with the terms, conditions, or requirements of any special order or other appropriate document issued pursuant to G.S. 143‑215.110.

(4)        Fails to file, submit, or make available, as the case may be, any documents, data or reports required by this Article or Parts 1 or 7 of Article 21 of this Chapter.

(5)        Violates a rule of the Commission or a local governing body implementing this Article or Parts 1 or 7 of Article 21.

(6)        Violates the offenses set out in G.S. 143‑215.114B.

(7)        Violates the emissions limitations set out in G.S. 143‑215.107D.

(b)        If any action or failure to act for which a penalty may be assessed under this section is continuous, the Secretary may assess a penalty not to exceed twenty‑five thousand dollars ($25,000) per day for so long as the violation continues.

(b1)      The Secretary may assess a civil penalty of not more than twenty‑five thousand dollars ($25,000) per day for a violation of the emissions limitations set out in G.S. 143‑215.107D as provided in this subsection. If at the end of any calendar year, an investor‑owned public utility has violated an emissions limitation set out in G.S. 143‑215.107D, the violation shall be considered to be continuous from the day that the collective emissions first exceeded the emissions limitation set out in G.S. 143‑215.107D through the end of the calendar year and the Secretary may assess a separate civil penalty for each day.

(c)        In determining the amount of the penalty the Secretary shall consider the factors set out in G.S. 143B‑282.1(b). The procedures set out in G.S. 143B‑282.1 shall apply to civil penalty assessments that are presented to the Commission for final agency decision.

(d)        The Secretary shall notify any person assessed a civil penalty of the assessment and the specific reasons therefor by registered or certified mail, or by any means authorized by G.S. 1A‑1, Rule 4. Contested case petitions shall be filed within 30 days of receipt of the notice of assessment.

(e)        Requests for remission of civil penalties shall be filed with the Secretary. Remission requests shall not be considered unless made within 30 days of receipt of the notice of assessment. Remission requests must be accompanied by a waiver of the right to a contested case hearing pursuant to Chapter 150B and a stipulation of the facts on which the assessment was based. Consistent with the limitations in G.S. 143B‑282.1(c) and (d), remission requests may be resolved by the Secretary and the violator. If the Secretary and the violator are unable to resolve the request, the Secretary shall deliver remission requests and his recommended action to the Committee on Civil Penalty Remissions of the Environmental Management Commission appointed pursuant to G.S. 143B‑282.1(c).

(f)         If any civil penalty has not been paid within 30 days after notice of assessment has been served on the violator, the Secretary shall request the Attorney General to institute a civil action in the Superior Court of any county in which the violator resides or has his or its principal place of business to recover the amount of the assessment, unless the violator contests the assessment as provided in subdivision (4) of this subsection, or requests remission of the assessment in whole or in part as provided in subdivision (5) of this subsection. If any civil penalty has not been paid within 30 days after the final agency decision or court order has been served on the violator, the Secretary shall request the Attorney General to institute a civil action in the Superior Court of any county in which the violator resides or has his or its principal place of business to recover the amount of the assessment. Such civil actions must be filed within three years of the date the final agency decision or court order was served on the violator.

(g)        Repealed by Session Laws 1996, Second Extra Session c. 18, s. 27.34(f).

(h)        The clear proceeds of penalties provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1973, c. 821, s. 6; c. 1262, s. 23; c. 1331, s. 3; 1975, c. 19, s. 53; c. 842, ss. 6, 7; 1977, c. 771, s. 4; 1979, c. 545, ss. 4‑6; 1987, c. 748, s. 2; c. 827, ss. 154, 212; 1989, c. 135, s. 8; 1989 (Reg. Sess., 1990), c. 1036, s. 8; c. 1045, s. 4; 1991, c. 552, s. 4; c. 725, s. 7; 1991 (Reg. Sess., 1992), c. 890, s. 18; 1996, 2nd Ex. Sess., c. 18, s. 27.34(f); 1997‑496, s. 7; 1998‑215, s. 73; 2002‑4, ss. 4, 5; 2002‑165, s. 1.12; 2007‑296, s. 1.)



§ 143-215.114B. Enforcement procedures: criminal penalties.

§ 143‑215.114B.  Enforcement procedures: criminal penalties.

(a)        For purposes of this section, the term "person" shall mean, in addition to the definition contained in G.S. 143‑212, any responsible corporate or public officer or employee; provided, however, that where a vote of the people is required to effectuate the intent and purpose of this Article by a county, city, town, or other political subdivision of the State, and the vote on the referendum is against the means or machinery for carrying said intent and purpose into effect, then, and only then, this section shall not apply to elected officials or to any responsible appointed officials or employees of such county, city, town, or political subdivision.

(b)        No proceeding shall be brought or continued under this section for or on account of a violation by any person who has previously been convicted of a federal violation based upon the same set of facts.

(c)        In proving the defendant's possession of actual knowledge, circumstantial evidence may be used, including evidence that the defendant took affirmative steps to shield himself from relevant information. Consistent with the principles of common law, the subjective mental state of defendants may be inferred from their conduct.

(d)        For the purposes of the felony provisions of this section, a person's state of mind shall not be found "knowingly and willfully" or "knowingly" if the conduct that is the subject of the prosecution is the result of any of the following occurrences or circumstances:

(1)        A natural disaster or other act of God which could not have been prevented or avoided by the exercise of due care or foresight.

(2)        An act of third parties other than agents, employees, contractors, or subcontractors of the defendant.

(3)        An act done in reliance on the written advice or emergency on‑site direction of an employee of the Department. In emergencies, oral advice may be relied upon if written confirmation is delivered to the employee as soon as practicable after receiving and relying on the advice.

(4)        An act causing no significant harm to the environment or risk to the public health, safety, or welfare and done in compliance with other conflicting environmental requirements or other constraints imposed in writing by environmental agencies or officials after written notice is delivered to all relevant agencies that the conflict exists and will cause a violation of the identified standard.

(5)        Violations of permit limitations causing no significant harm to the environment or risk to the public health, safety, or welfare for which no enforcement action or civil penalty could have been imposed under any written civil enforcement guidelines in use by the Department at the time, including but not limited to, guidelines for the pretreatment permit civil penalties. This subdivision shall not be construed to require the Department to develop or use written civil enforcement guidelines.

(6)        Occasional, inadvertent, short‑term violations of permit limitations causing no significant harm to the environment or risk to the public health, safety, or welfare. If the violation occurs within 30 days of a prior violation or lasts for more than 24 hours, it is not an occasional, short‑term violation.

(e)        All general defenses, affirmative defenses, and bars to prosecution that may apply with respect to other criminal offenses under State criminal offenses may apply to prosecutions brought under this section or other criminal statutes that refer to this section and shall be determined by the courts of this State according to the principles of common law as they may be applied in the light of reason and experience. Concepts of justification and excuse applicable under this section may be developed in the light of reason and experience.

(f)         Any person who negligently violates any classification, standard or limitation established pursuant to G.S. 143‑215.107 or by G.S. 143‑215.107D any term, condition, or requirement of a permit issued pursuant to G.S. 143‑215.108 or of a special order or other appropriate document issued pursuant to G.S. 143‑215.110 or any rule of the Commission implementing any of the said section, shall be guilty of a Class 2 misdemeanor which may include a fine not to exceed fifteen thousand dollars ($15,000) per day of violation, provided that such fine shall not exceed a cumulative total of two hundred thousand dollars ($200,000) for each period of 30 days during which a violation continues.

(g)        Any person who knowingly and willfully violates any classification, standard, or limitation established in the rules of the Commission pursuant to G.S. 143‑215.107; the emissions limitations set out in G.S. 143‑215.107D; any term, condition, or requirement of a permit issued pursuant to G.S. 143‑215.108; or of a special order or other appropriate document issued pursuant to G.S. 143‑215.110, shall be guilty of a Class H felony, which may include a fine not to exceed one hundred thousand dollars ($100,000) per day of violation, provided that this fine shall not exceed a cumulative total of five hundred thousand dollars ($500,000) for each period of 30 days during which a violation continues. For the purposes of this subsection, the phrase "knowingly and willfully" shall mean intentionally and consciously as the courts of this State, according to the principles of common law, interpret the phrase in the light of reason and experience.

(h)       (1)        Any person who knowingly violates any classification, standard, or limitation established in the rules of the Commission pursuant to G.S. 143‑215.107; the emissions limitations set out in G.S. 143‑215.107D; any term, condition, or requirement of a permit issued pursuant to G.S. 143‑215.108; or of a special order or other appropriate document issued pursuant to G.S. 143‑215.110 and who knows at that time that he thereby places another person in imminent danger of death or serious bodily injury shall be guilty of a Class C felony, which may include a fine not to exceed two hundred fifty thousand dollars ($250,000) per day of violation, provided that this fine shall not exceed a cumulative total of one million dollars ($1,000,000) for each period of 30 days during which a violation continues.

(2)        For the purposes of this subsection, a person's state of mind is knowing with respect to:

a.         His conduct, if he is aware of the nature of his conduct;

b.         An existing circumstance, if he is aware or believes that the circumstance exists; or

c.         A result of his conduct, if he is aware or believes that his conduct is substantially certain to cause danger of death or serious bodily injury.

(3)        Under this subsection, in determining whether a defendant who is a natural person knew that his conduct placed another person in imminent danger of death or serious bodily injury:

a.         The person is responsible only for actual awareness or actual belief that he possessed; and

b.         Knowledge possessed by a person other than the defendant but not by the defendant himself may not be attributed to the defendant.

(4)        It is an affirmative defense to a prosecution under this subsection that the conduct charged was conduct consented to by the person endangered and that the danger and conduct charged were reasonably foreseeable hazards of an occupation, a business, or a profession; or of medical treatment or medical or scientific experimentation conducted by professionally approved methods and such other person had been made aware of the risks involved prior to giving consent. The defendant may establish an affirmative defense under this subdivision by a preponderance of the evidence.

(i)         Any person who knowingly makes any false statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained under this Article or Article 21, or a rule implementing this Article or Article 21; or who knowingly makes a false statement of a material fact in a rulemaking or contested case under this Article or Article 21; or who falsifies, tampers with, or knowingly renders inaccurate any recording or monitoring device or method required to be operated or maintained under this Article or Article 21 or rules of the Commission implementing this Article or Article 21, shall be guilty of a Class 2 misdemeanor which may include a fine not to exceed ten thousand dollars ($10,000).

(j)         Repealed by Session Laws 1993, c. 539, s. 1320. (1973, c. 821, s. 6; c. 1262, s. 23; c. 1331, s. 3; 1975, c. 19, s. 53; c. 842, ss. 6, 7; 1977, c. 771, s. 4; 1979, c. 545, ss. 4‑6; 1987, c. 748, s. 2; c. 827, ss. 154, 212; 1989, c. 135, s. 8; 1989 (Reg. Sess., 1990), c. 1004, s. 49; c. 1045, s. 5; 1993, c. 539, ss. 1026, 1027, 1318, 1319, 1320; 1994, Ex. Sess., c. 24, s. 14(c); 2002‑4, ss. 6‑8.)



§ 143-215.114C. Enforcement procedures: injunctive relief.

§ 143‑215.114C.  Enforcement procedures: injunctive relief.

Whenever the Department has reasonable cause to believe that any person has violated or is threatening to violate any of the provisions of this Article or Article 21 of this Chapter or a rule implementing this Article or Article 21 of this Chapter, the Department, either before or after the institution of any other action or proceeding authorized by this Article or Article 21 of this Chapter, may request the Attorney General to institute a civil action in the name of the State upon the relation of the Department for injunctive relief to restrain the violation or threatened violation and for such other and further relief in the premises as the court shall deem proper.  The Attorney General may institute such action in the Superior Court of Wake County, or, in his discretion, in the superior court of the county in which the violation occurred or may occur.  Upon a determination by the court that the alleged violation of the provisions of this Article or Article 21 of this Chapter or the regulation of the Commission has occurred or is threatened, the court shall grant the relief necessary to prevent or abate the violation or threatened violation.  Neither the institution of the action nor any of the proceedings thereon shall relieve any party to such proceedings from any penalty prescribed for violation of this Article or Article 21 of this Chapter. (1973, c. 821, s. 6; c. 1262, s. 23; c. 1331, s. 3; 1975, c. 19, s. 53; c. 842, ss. 6, 7; 1977, c. 771, s. 4; 1979, c. 545, ss. 4‑6; 1987, c. 748, s. 2; c. 827, ss. 154, 212; 1989, c. 135, s. 8; 1989 (Reg. Sess., 1990), c. 1045, s. 6.)



§§ 143-216 through 143-228.1: Recodified as §§ 143B-452 to 143B-467 by Session Laws 1977, c. 198, s. 9.

Article 22.

State Ports Authority.

§§ 143‑216 through 143‑228.1: Recodified as §§ 143B‑452 to 143B‑467 by Session Laws 1977, c. 198, s. 9.



§ 143-229. Repealed by Session Laws 1975, c. 604, s. 1.

Article 23.

Armories.

§ 143‑229.  Repealed by Session Laws 1975, c. 604, s. 1.



§§ 143-230 through 143-231. Repealed by Session Laws 1973, c. 620, s. 9.

§§ 143‑230 through 143‑231.  Repealed by Session Laws 1973, c. 620, s. 9.



§§ 143-232 through 143-236.1. Repealed by Session Laws 1975, c. 604, s. 1.

§§ 143‑232 through 143‑236.1.  Repealed by Session Laws 1975, c. 604, s. 1.



§§ 143-236.2 through 143-236.28. Repealed by Session Laws 1971, c. 882, s. 2.

Article 23A.

Stadium Authority.

§§ 143‑236.2 through 143‑236.28.  Repealed by Session Laws 1971, c. 882, s. 2.



§ 143-237. Title.

Article 24.

Wildlife Resources Commission.

§ 143‑237.  Title.

This Article shall be known and may be cited as the North Carolina Wildlife Resources Law. (1947, c. 263, s. 1.)



§ 143-238. Definitions.

§ 143‑238.  Definitions.

As used in this Article unless the context clearly requires otherwise:

(1)        The word "Commission" shall mean the North Carolina Wildlife Resources Commission.

(2)        The word "Director" shall mean the Executive Director of the North Carolina Wildlife Resources Commission.

(3)        The terms "wildlife resources" and "wildlife" shall be defined in accordance with the definitions in G.S. 113‑129. (1947, c. 263, s. 2; 1965, c. 957, s. 12.)



§ 143-239. Statement of purpose.

§ 143‑239.  Statement of purpose.

The purpose of this Article is to create a separate State agency to be known as the North Carolina Wildlife Resources Commission, the function, purpose, and duty of which shall be to manage, restore, develop, cultivate, conserve, protect, and regulate the wildlife resources of the State of North Carolina, and to administer the laws relating to game, game and freshwater fishes, and  other wildlife resources enacted by the General Assembly to the end that there may be provided a sound, constructive, comprehensive, continuing, and economical game, game fish, and wildlife program directed by qualified, competent, and representative citizens, who shall have knowledge of or training in the protection, restoration, proper use and management of wildlife resources. (1947, c. 263, s. 3; 1965, c. 957, s. 13.)



§ 143-240. Creation of Wildlife Resources Commission; districts; qualifications of members.

§ 143‑240.  Creation of Wildlife Resources Commission; districts; qualifications of members.

(a)        There is hereby created the Wildlife Resources Commission of the Department of Environment and Natural Resources which shall consist of 19 citizens of North Carolina who shall be appointed as is provided in G.S. 143‑241.

Each member of the Commission shall be an experienced hunter, fisherman, farmer, or biologist, who shall be generally informed on wildlife conservation and restoration problems.

Members of the Commission shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5 or G.S. 138‑6 as the case may be, which shall be paid from fees collected by the Wildlife Resources Commission.

(b)        There are established the following geographical wildlife districts:

First district to be composed of the following counties: Bertie, Camden, Chowan, Currituck, Dare, Gates, Hertford, Hyde, Martin, Pasquotank, Perquimans, Tyrrell, Washington.

Second district to be composed of the following counties: Beaufort, Carteret, Craven, Duplin, Greene, Jones, Lenoir, New Hanover, Onslow, Pamlico, Pender, Pitt.

Third district to be composed of the following counties: Edgecombe, Franklin, Halifax, Johnston, Nash, Northampton, Vance, Wake, Warren, Wayne, Wilson.

Fourth district to be composed of the following counties: Bladen, Brunswick, Columbus, Cumberland, Harnett, Hoke, Robeson, Sampson, Scotland.

Fifth district to be composed of the following counties: Alamance, Caswell, Chatham, Durham, Granville, Guilford, Lee, Orange, Person, Randolph, Rockingham.

Sixth district to be composed of the following counties: Anson, Cabarrus, Davidson, Mecklenburg, Montgomery, Moore, Richmond, Rowan, Stanly, Union.

Seventh district to be composed of the following counties: Alexander, Alleghany, Ashe, Davie, Forsyth, Iredell, Stokes, Surry, Watauga, Wilkes, Yadkin.

Eighth district to be composed of the following counties: Avery, Burke, Caldwell, Catawba, Cleveland, Gaston, Lincoln, McDowell, Mitchell, Rutherford, Yancey.

Ninth district to be composed of the following counties: Buncombe, Cherokee, Clay, Graham, Haywood, Henderson, Jackson, Macon, Madison, Polk, Swain, Transylvania. (1947, c. 263, s. 4; 1961, c. 737, s. 11/2; 1965, c. 859, s. 2; 1971, c. 285; 1977, c. 771, s. 4; c. 906, s. 1; 1981 (Reg. Sess., 1982), c. 1191, s. 79; 1989, c. 68, s. 1; c. 727, s. 218(112); 1993 (Reg. Sess., 1994), c. 684, s. 13; 1997‑443, s. 11A.119(a); 2001‑486, s. 2.11(a).)



§ 143-241. Appointment and terms of office of Commission members; filling of vacancies.

§ 143‑241.  Appointment and terms of office of Commission members; filling of vacancies.

The members of the North Carolina Wildlife Resources Commission shall be appointed as follows:

The Governor shall appoint one member each from the first, fourth, and seventh wildlife districts to serve six‑year terms;

The Governor shall appoint one member each from the second, fifth, and eighth wildlife districts to serve two‑year terms;

The Governor shall appoint one member each from the third, sixth, and ninth wildlife districts to serve four‑year terms;

The Governor shall also appoint two at‑large members to serve four‑year terms.

The General Assembly shall appoint eight members of the Commission to serve two‑year terms, four upon the recommendation of the Speaker of the House, four upon the recommendation of the President Pro Tempore of the Senate, in accordance with G.S. 120‑121. Of the members appointed upon the recommendation of the Speaker of the House and upon the recommendation of the President Pro Tempore of the Senate, at least one of each shall be a member of the political party to which the largest minority of the members of the General Assembly belongs.

Thereafter as the terms of office of the members of the Commission appointed by the Governor from the several wildlife districts expire, their successors shall be appointed for terms of six years each. As the terms of office of the members of the Commission appointed by the General Assembly expire, their successors shall be appointed for terms of two years each. All members appointed by the Governor serve at the pleasure of the Governor that appointed them and they may be removed by that Governor at any time. A successor to the appointing Governor may remove a Commission member only for cause as provided in G.S. 143B‑13. Members appointed by the General Assembly serve at the pleasure of that body and may be removed by law at any time. In the event that a Commission member is removed, the member appointed to replace the removed member shall serve only for the unexpired term of the removed member. (1947, c. 263, s. 5; 1961, c. 737, s. 1; 1965, c. 859, s. 3; 1973, c. 825, s. 2; 1977, c. 906, s. 2; 1981 (Reg. Sess., 1982), c. 1191, s. 80; 1989, c. 68, s. 3; 1993 (Reg. Sess., 1994), c. 684, s. 14; 1995, c. 490, s. 64; 2001‑486, s. 2.11(b).)



§ 143-242. Vacancies by death, resignation or otherwise.

§ 143‑242.  Vacancies by death, resignation or otherwise.

Appointments to fill vacancies of gubernatorial appointees on the Commission occurring by reason of death, disability, resignation or otherwise shall be made by the Governor for the balance of the unexpired terms by appointment of a member from the State at large, or from the appropriate district in accordance with the procedure set out in G.S. 143‑241. Appointments to fill vacancies of those members of the Commission appointed by the General Assembly shall be made under G.S. 120‑122. The Governor shall have the power to remove any member of the Commission from office for misfeasance, malfeasance or nonfeasance. (1947, c. 263, s. 6; 1973, c. 825, s. 3; 1977, c. 906, s. 3; 1981 (Reg. Sess., 1982), c. 1191, s. 81.)



§ 143-243. Organization of the Commission; election of officers; Robert's Rules of Order.

§ 143‑243.  Organization of the Commission; election of officers;  Robert's Rules of Order.

The Commission shall hold at least two meetings annually, one in January and one in July, and seven members of the Commission shall constitute a quorum for the transaction of business. Additional meetings may be held at such other times within the State as may be deemed necessary for the efficient transaction of the business of the Commission. The Commission may hold additional or special meetings at any time at the call of the chairman or on call of any five members of the Commission. The Commission shall determine its own organization and methods of procedure in accordance with the provisions of this Article, and shall have an official seal, which shall be judicially noticed.

At the first scheduled meeting of the Commission after July 1, 1977, and on July 1 of each odd‑numbered year thereafter, the Commission shall select from among its membership a chairman and a vice‑chairman who shall serve for terms of two years or until their successors are elected and qualified. The Secretary of Environment and Natural Resources or his designee shall serve as secretary of the Commission.

The chairman shall guide and coordinate the official actions and official activities of the Commission in fulfilling its program responsibility for (i) the appointment and separation of the executive director of the Commission, (ii) organizing the personnel of the Commission, (iii) setting the statewide policy of the Commission, (iv) budgeting and planning the use of the Wildlife and Motorboat Funds, subject to the approval of the General Assembly, (v) holding public hearings, and (vi) adopting rules as authorized by law. The chairman shall report to and advise the Governor on the official actions and work of the Commission and on all wildlife conservation and boating safety matters that affect the interest of the people of the State.

Meetings of the Commission shall be conducted pursuant to Robert's Rules of Order. (1947, c. 263, s. 7; 1973, c. 825, s. 4; 1977, c. 771, s. 4; c. 906, s. 4; 1983, c. 717, ss. 71, 72; 1987, c. 827, s. 213; 1989, c. 727, s. 218(113); 1997‑443, s. 11A.119(a).)



§ 143-244. Location of offices.

§ 143‑244.  Location of offices.

The Board of Public Buildings and Grounds shall provide the Commission with offices in the city of Raleigh, North Carolina. (1947, c. 263, s. 8.)



§ 143-245. Repealed by Session Laws 1977, c. 906, s. 5.

§ 143‑245.  Repealed by Session Laws 1977, c. 906, s. 5.



§ 143-246. Executive Director; appointment, qualifications and duties.

§ 143‑246.  Executive Director; appointment, qualifications and duties.

The North Carolina Wildlife Resources Commission as soon as practicable after its organization shall select and appoint a competent person qualified as hereinafter set forth as Executive Director of the North Carolina Wildlife Resources Commission. The Executive Director shall be charged with the supervision of all activities under the jurisdiction of the Commission and shall serve as the chief administrative officer of the said Commission. Subject to the approval of the Commission and the Director of the Budget, he is hereby authorized to employ such clerical and other assistants as may be deemed necessary. The person selected as Executive Director shall have had training and experience in conservation, protection and management of wildlife resources. The salary of such Director shall be fixed by the Wildlife Resources Commission, in an amount at least equal to the salary of the Director of the Division of Marine Fisheries. The Director shall be allowed actual expenses incurred while on official duties away from resident headquarters. The salary and expenses of the Director shall be paid from the Wildlife Resources Fund subject to the provisions of the Executive Budget Act. The term of office of the Executive Director shall be at the pleasure of the Commission. Such bond shall be made as part of the blanket bond of State officers and employees provided for in G.S. 128‑8. (1947, c. 263, s. 10; 1957, c. 541, s. 17; 1969, c. 844, s. 5; 1979, c. 830, s. 7; 1981, c. 884, s. 11; 1983, c. 717, s. 73; 1985, c. 479, s. 221; 1998‑212, s. 28.19(a).)



§ 143-247. Transfer of powers, duties, jurisdiction, and responsibilities.

§ 143‑247.  Transfer of powers, duties, jurisdiction, and responsibilities.

All duties, powers, jurisdiction, and responsibilities now vested by statute in and heretofore exercised by the Department of Conservation and Development, the Board of Conservation and Development, the Director of Conservation and Development, the Division of Game and Inland Fisheries, the Commissioner of Game and Inland Fisheries, or any predecessor organization, board, commission, commissioner or official relating to or pertaining to the wildlife resources of North Carolina, subject to the provisions of Subchapter IV of Chapter 113 of the General Statutes, are hereby transferred to and vested by law in the North Carolina Wildlife Resources Commission hereby created, subject to the provisions of this Article. The powers, duties, jurisdiction, and responsibilities hereby transferred shall be vested in the Commission immediately upon its organization under the provisions of this Article. Provided however, that no provision of this Article shall be construed as transferring to or conferring upon  the North Carolina Wildlife Resources Commission, herein created, jurisdiction over the administration of any laws regulating the pollution of streams or public waters in North Carolina. (1947, c. 263, s. 11; 1965, c. 957, s. 14.)



§ 143-247.1. Commission may accept gifts.

§ 143‑247.1.  Commission may accept gifts.

The Wildlife Resources Commission is hereby authorized and empowered to accept gifts, donations or contributions from any source, which funds shall be held in a separate account and used solely for the purposes of wildlife conservation and management. Such funds shall be administered by the Wildlife Resources Commission and shall be used for wildlife conservation and management in a manner consistent with wildlife conservation management principles. (1971, c. 388.)



§ 143-247.2. Wildlife Conservation Account; emblems for those who donate to the Account.

§ 143‑247.2.  Wildlife Conservation Account; emblems for those who donate to the Account.

(a)        Account.  The Wildlife Conservation Account is established within the Wildlife Resources Fund and is subject to the oversight of the State Auditor pursuant to Article 5A of Chapter 147 of the General Statutes. Revenue is credited to the Account from donations of income tax refunds, from other donations, from revenue derived from the sale of wildlife resources license plates, and from interest earned on the Account balance. The Commission may use revenue in the Account only for the following purposes:

(1)        To manage, preserve, or protect wildlife species that are endangered, threatened, or of special concern and are included on the State's protected animal lists.

(2)        To manage, preserve, or protect nongame wildlife species that are not on the State's protected animal lists.

(3)        To administer and enforce nongame wildlife programs under the jurisdiction of the Commission.

(b)        Emblems.  The Commission may issue and sell appropriate emblems by which to identify recipients of the emblems as contributors to the Wildlife Conservation Account. Emblems of different size, shape, type, or design may be used to recognize contributions in different amounts. The Commission may not issue an emblem for a contribution of less than five dollars ($5.00). (1975, c. 77; 1993, c. 257, s. 14; c. 543, s. 7; 1995, c. 509, s. 81; 2007‑448, s. 1.)



§ 143-248. Transfer of lands, buildings, records, equipment, and other properties.

§ 143‑248.  Transfer of lands, buildings, records, equipment, and other properties.

There is hereby transferred to the North Carolina Wildlife Resources Commission all lands, buildings, structures, records, reports, equipment, vehicles, supplies, materials, and other properties, and the possession and use thereof, which have heretofore been acquired or obtained and now remain in the possession of, or which are now and heretofore have been used or intended for use by the Department of Conservation and Development, the Director of Conservation and Development, the Division of Game and Inland Fisheries, and the Commission of Game and Inland Fisheries, and any predecessor organization or division or official of either, for the purpose of protecting, propagating, and developing game, fur‑bearing animals, game fish, inland fisheries, and all other wildlife resources which heretofore have been used or held by them in connection with any program conducted for said purposes, whether said lands or properties were acquired, purchased, or obtained by deed, gift, grant, contract, or otherwise; the said lands and other properties hereby transferred,  subject to the limitations hereinafter set forth to the said Wildlife  Resources Commission shall be held and used by it subject to the provisions of this Article and other provisions of law in furtherance of the intents, purposes, and provisions of this Article and other provisions of law in such manner and for such purposes as may be determined by the Commission. In the event that there shall arise any conflict in the transfer of any properties or functions as herein provided, the Governor of the State is hereby authorized and empowered to issue such executive order, or orders, as may be necessary clarifying and making certain the issue, or issues, thus arising: Provided, further, nothing herein contained shall be construed to transfer any of the State parks or State forests to the North Carolina Wildlife Resources Commission: Provided, further, title to the property transferred by virtue of the provisions of this Article shall be held by the State of North Carolina for the use and benefit of the  North Carolina Wildlife Resources Commission and the use, control and sale of any of such property shall be governed by the general law of the State affecting such matters. (1947, c. 263, s. 12; 1965, c. 957, s. 15.)



§ 143-249. Transfer of personnel.

§ 143‑249.  Transfer of personnel.

Upon July 1, 1947, the Division of Game and Inland Fisheries of the North Carolina Department of Conservation and Development shall cease to exist and all employees of said Division shall continue as employees of the Commission at their option or until further action by the Commission. (1947, c. 263, s. 13.)



§ 143-250. Wildlife Resources Fund.

§ 143‑250.  Wildlife Resources Fund.

All moneys in the game and fish fund or any similar State fund when this Article becomes effective shall be credited forthwith to a special fund in the office of the State Treasurer, and the State Treasurer shall deposit all such moneys in said special fund, which shall be known as the Wildlife Resources Fund.

All unexpended appropriations made to the Department of Conservation and Development, the Board of Conservation and Development, the Division of Game and Inland Fisheries or to any other State agency for any purpose pertaining to wildlife and wildlife resources shall also be transferred to the Wildlife Resources Fund.

Except as otherwise specifically provided by law, all moneys derived from hunting, fishing, trapping, and related license fees, exclusive of commercial fishing license fees, including the income received and accruing from the investment of license revenues, and all funds thereafter received from whatever sources shall be deposited to the credit of the Wildlife Resources Fund and made available to the Commission until expended subject to the provisions of this Article. License revenues include the proceeds from the sale of hunting, fishing, trapping, and related licenses, from the sale, lease, rental, or other granting of rights to real or personal property acquired or produced with license revenues, and from federal aid project reimbursements to the extent that license revenues originally funded the project for which the reimbursement is being made. For purposes of this section, real property includes lands, buildings, minerals, energy resources, timber, grazing rights, and animal products. Personal property includes equipment, vehicles, machines, tools, and annual crops. The Wildlife Resources Fund herein created shall be subject to the provisions of the State Budget Act, Chapter 143C of the General Statutes of North Carolina as amended, and the provisions of the General Statutes of North Carolina as amended, and the provisions of the Personnel Act, Chapter 143, Article 2 of the General Statutes of North Carolina as amended.

All moneys credited to the Wildlife Resources Fund shall be made available to carry out the intent and purposes of this Article in accordance with plans approved by the North Carolina Wildlife Resources Commission, and all such funds are hereby appropriated, reserved, set aside and made available until expended, for the enforcement and administration of this Article, Chapter 75A, Article 1, and Chapter 113, Subchapter IV of the General Statutes of North Carolina. The Wildlife Resources Commission shall report to the Joint Legislative Commission on Governmental Operations before expending from the Wildlife Resources Fund more than the amount authorized in the budget enacted by the General Assembly for the fiscal period.

In the event any uncertainty should arise as to the funds to be turned over to the North Carolina Wildlife Resources Commission the Governor shall have full power and authority to determine the matter and his recommendation shall be final and binding to all parties concerned. (1947, c. 263, s. 14; 1965, c. 957, s. 16; 1981, c. 482, s. 2; 1982 (Reg. Sess., 1982), c. 1182, s. 1; 1987, c. 816; 1991, c. 689, s. 167(a); 2006‑203, s. 92.)



§ 143-250.1. Wildlife Endowment Fund.

§ 143‑250.1.  Wildlife Endowment Fund.

(a)        Recognizing the inestimable importance to the State and its people of conserving the wildlife resources of North Carolina, and for the purpose of providing the opportunity for citizens and residents of the State to invest in the future of its wildlife resources, there is created the North Carolina Wildlife Endowment Fund, the income and principal of which shall be used only for the purpose of supporting wildlife conservation programs of the State in accordance with this section. This fund shall also be known as the Eddie Bridges Fund.

(b)        There is created the Board of Trustees of the Wildlife Endowment Fund of the Wildlife Resources Commission, with full authority over the administration of the Wildlife Endowment Fund, whose ex officio chairman, vice‑chairman, and members shall be the chairman, vice‑chairman, and members of the Wildlife Resources Commission. The State Treasurer shall be the custodian of the Wildlife Endowment Fund and shall invest its assets in accordance with the provisions of G.S. 147‑69.2 and 147‑69.3.

(c)        The assets of the Wildlife Endowment Fund shall be derived from the following:

(1)        The proceeds of any gifts, grants and contributions to the State which are specifically designated for inclusion in the fund;

(2)        The proceeds from the sale of lifetime sportsman combination licenses issued pursuant to G.S. 113‑270.1D;

(3)        The proceeds from the sale of lifetime hunting and lifetime fishing licenses pursuant to G.S. 113‑270.2(c)(2) and G.S. 113‑271(d)(3);

(4)        The proceeds of lifetime subscriptions to the magazine Wildlife in North Carolina at such rates as may be established from time to time by the Wildlife Resources Commission;

(5)        Any amount in excess of the statutory fee for a particular lifetime license or lifetime subscription shall become an asset of the fund and shall qualify as a tax exempt donation to the State;

(5a)      The proceeds from the sale of lifetime combination hunting and fishing licenses for disabled residents pursuant to G.S. 113‑270.1C(b)(4);

(6)        Such other sources as may be specified by law.

(d)        The Wildlife Endowment Fund is declared to constitute a special trust derived from a contractual relationship between the State and the members of the public whose investments contribute to the fund. In recognition of such special trust, the following limitations and restrictions are placed on expenditures from the funds:

(1)        Any limitations or restrictions specified by the donors on the uses of the income derived from gifts, grants and voluntary contributions shall be respected but shall not be binding.

(2)        No expenditures or disbursements from the income from the proceeds derived from the sale of Infant Lifetime Sportsman or Youth Lifetime Sportsman Licenses pursuant to G.S. 113‑270.1D(b)(1) or (2) shall be made for any purpose until the respective holders of such licenses attain the age of 16 years.  The State Treasurer, as custodian of the fund, shall determine actuarially from time to time the amount of income within the fund which remains encumbered by and which is free of this restriction.  For such purpose, the executive director shall cause deposits of proceeds from Infant Lifetime Sportsman Licenses to be distinguished and deposits of proceeds from Youth Lifetime Sportsman Licenses to be accompanied by information as to the ages of the license recipients.

(3)        No expenditure or disbursement shall be made from the principal of the Wildlife Endowment Fund except as otherwise proved by law.

(4)        The income received and accruing from the investments of the Wildlife Endowment Fund must be spent only in furthering the conservation of wildlife resources and the efficient operation of the North Carolina Wildlife Resources Commission in accomplishing the purposes of the agency as set forth in G.S. 143‑239.

(e)        The Board of Trustees of the Wildlife Endowment Fund may accumulate the investment income of the fund until the income, in the sole judgment of the trustees, can provide a significant supplement to the budget of the Wildlife Resources Commission.  After that time the trustees, in their sole discretion and authority, may direct expenditures from the income of the fund for the purposes set out in division (4) of subsection (d).

(f)         Expenditure of the income derived from the Wildlife Endowment Fund shall be made through the State budget accounts of the Wildlife Resources Commission in accordance with the provisions of the Executive Budget Act.  The Wildlife Endowment Fund is subject to the oversight of the State Auditor pursuant to Article 5A of Chapter 147 of the General Statutes.

(g)        The Wildlife Endowment Fund and the income therefrom shall not take the place of State appropriations or agency receipts placed in the Wildlife Resources Fund, or any part thereof, but any portion of the income of the Wildlife Endowment Fund available for the purpose set out in division (4) of subsection (d) shall be used to supplement other income of and appropriations to the Wildlife Resources Commission to the end that the Commission may improve and increase its services and become more useful to a greater number of people.

(h)        In the event of a future dissolution of the Wildlife Resources Commission, such State agency as shall succeed to its budgetary authority shall, ex officio, assume the trusteeship of the Wildlife Endowment Fund and shall be bound by all the limitations and restrictions placed by this section on expenditures from the Fund.  No repeal or modification of this section or of G.S. 143‑239 shall alter the fundamental purposes to which the Wildlife Endowment Fund may be applied.  No future dissolution of the Wildlife Resources Commission or substitution of any agency in its stead shall invalidate any lifetime license issued in accordance with G.S. 113‑270.1D(b), 113‑270.2(c)(2), or 113‑271(d)(3). (1981, c. 482, s. 1; 1993, c. 257, s. 15; 1993 (Reg. Sess., 1994), c. 684, ss. 10‑12; 1997‑326, s. 4.)



§ 143-251. Cooperative agreements.

§ 143‑251.  Cooperative agreements.

In furtherance of the purposes of this Article the Commission is hereby authorized and empowered to enter into cooperative agreements pertaining to the management and development of the wildlife resources with federal, State, and other agencies, or governmental subdivisions. (1947, c. 263, s. 15.)



§ 143-252. Article subject to Chapter 113.

§ 143‑252.  Article subject to Chapter 113.

Nothing in this Article shall be construed to affect the jurisdictional division between the North Carolina Wildlife Resources Commission and the Department of Environment and Natural Resources contained in Subchapter IV of Chapter 113 of the General Statutes, or in any way to alter or abridge the powers and duties of the two agencies conferred in that Subchapter. (1947, c. 263, s. 16; 1965, c. 957, s. 17; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 166; 1997‑443, s. 11A.119(a).)



§ 143-253. Jurisdictional questions.

§ 143‑253.  Jurisdictional questions.

In the event of any questions arising between the Department of Environment and Natural Resources and the North Carolina Wildlife Resources Commission as to any duty or responsibility or authority imposed upon either of said bodies by law, or in case of any conflicting rules or administrative practices adopted by said bodies, such questions or matters shall be determined by the Governor and his determination shall be binding on each of said bodies. (1947, c. 263, s. 17; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 167; 1997‑443, s. 11A.119(a).)



§ 143-254: Repealed by Session Laws, 1987, c. 827, s. 214.

§ 143‑254: Repealed by Session Laws, 1987, c.  827, s. 214.



§ 143-254.1. Repealed by Session Laws 1979, c. 830, s. 8.

§ 143‑254.1.  Repealed by Session Laws 1979, c. 830, s. 8.



§ 143-254.2. Enforcement of local laws.

§ 143‑254.2.  Enforcement of local laws.

(a)        It shall be the duty and responsibility of the North Carolina Wildlife Resources Commission to enforce all local acts heretofore or hereinafter enacted respecting game animals, fur‑bearing animals and birds, including local acts which prohibit or restrict hunting from, to or across public roads and highways and including local acts which prohibit or restrict the taking of specified animals or birds.

Provided, however, that the provisions of this section shall not apply on the lands of the Eastern Band of Cherokee Indians.

(b)        The provisions of this section shall not be construed to require the hiring of additional personnel by the North Carolina Wildlife Resources Commission. (1977, c. 120, ss. 1‑3.)



§ 143-254.5. Disclosure of personal identifying information.

§ 143‑254.5.  Disclosure of personal identifying information.

Social security numbers and identifying information obtained by the Commission shall be treated as provided in G.S. 132‑1.10. For purposes of this section, "identifying information" also includes a person's mailing address, residence address, date of birth, and telephone number. (2005‑455, s. 1.17; 2006‑255, s. 11.1.)



§§ 143-255 through 143-257. Repealed by Session Laws 1973, c. 1262, s. 86.

Article 25.

National Park, Parkway and Forests Development Commission.

§§ 143‑255 through 143‑257.  Repealed by Session Laws 1973, c. 1262, s. 86.



§ 143-258: Repealed by Session Laws 2002-165, s. 1.8, effective October 23, 2002.

§ 143‑258: Repealed by Session Laws 2002‑165, s. 1.8, effective October 23, 2002.



§§ 143-259 through 143-260. Repealed by Session Laws 1973, c. 1262, s. 86.

§§ 143‑259 through 143‑260.  Repealed by Session Laws 1973, c. 1262, s. 86.



§§ 143-260.1 through 143-260.5. Repealed by Session Laws 1955, c. 543, s. 5.

Article 25A.

Historic Sites Commission; Historic and Archeological Sites.

§§ 143‑260.1 through 143‑260.5.  Repealed by Session Laws 1955, c. 543, s. 5.



§ 143-260.6. Short title.

Article 25B.

State Nature and Historic Preserve Dedication Act.

§ 143‑260.6.  Short title.

This Article shall be known and may be cited as the State Nature and Historic Preserve Dedication Act. (1973, c. 443, s. 1.)



§ 143-260.7. Purpose.

§ 143‑260.7.  Purpose.

It is the purpose of this Article to prescribe the conditions and procedures under which properties may be specially dedicated for the purposes enumerated by Article XIV, Sec. 5 of the North Carolina Constitution ("Conservation of Natural Resources"), accepted by the General Assembly for said purposes, and thereby constituted part of the State Nature and Historic Preserve. (1973, c. 443, s. 2.)



§ 143-260.8. Procedures.

§ 143‑260.8.  Procedures.

(a)        Within the meaning of this section:

(1)        "Local governing body" means, as the case may be, the board of commissioners of a county, the city council (or equivalent legislative body) of a city, or the board of aldermen or board of commissioners (or equivalent legislative body) of a town.

(2)        "Local government" means a county, city or town.

(3)        "Properties" include any properties or interest in properties acquired by purchase or gift.

(b)        The Council of State may petition the General Assembly to enact a law pursuant to Article XIV, Sec. 5 of the North Carolina Constitution, accepting any properties owned by the State of North Carolina (or proposed for gift to or purchase by the State) and designated in the petition for inclusion in the State Nature and Historic Preserve.

(c)        The governing body of any local government, or any combination of two or more such bodies may petition the General Assembly to enact a law pursuant to Article XIV, Sec. 5 of the North Carolina Constitution, accepting any properties owned by the local government (or proposed for gift to or purchase by the local government) and designated in the petition for inclusion in the State Nature and Historic Preserve.

(d)        The petition referred to in subsections (a) and (b) of this section shall identify the properties sought to be included in the Preserve. The General Assembly may then enact a law to accept the designated properties in the Preserve and enactment of the law by the General Assembly shall constitute the special dedication and acceptance of the designated properties in the State Nature and Historic Preserve contemplated by Article XIV, Sec. 5 of the North Carolina Constitution.

(e)        In order to provide accessible information to the public concerning the State Nature and Historic Preserve, every law accepting or removing properties in the Preserve shall be codified in the General Statutes. A certified copy of every law accepting or removing properties in the Preserve shall be transmitted by the Secretary of State to the register of deeds in each county wherein these properties, or any part of them, are located, for filing and indexing in the grantor index.

(f)         This Article shall constitute an exclusive procedure only for placing properties in the State Nature and Historic Preserve, and shall not preclude the dedication of properties by other means for purposes identical or similar to those enumerated by Article XIV, Sec. 5 of the North Carolina Constitution.

(g)        It is the intent of this Article to complement any applicable provisions of federal and State law and regulations relating to dedication or acceptance of properties for purposes similar to those enumerated by Article XIV, Sec. 5 of the North Carolina Constitution. The Council of State is hereby authorized to adopt rules and regulations to implement the provisions of this Article, including rules and regulations consistent with this Article to comport with applicable federal and State law and regulations. A copy of this Article, and of any rules affecting properties owned by local governments shall be filed by the Council of State with the chairman of the local governing body of every county, city and town within 30 days after ratification. (1973, c. 443, s. 3; 1999‑268, s. 6; 2003‑234, s. 3.)



§ 143-260.9. Dedication shall not affect maintenance and improvement of existing structures or facilities.

§ 143‑260.9.  Dedication shall not affect maintenance and improvement of existing structures or facilities.

The dedication of property to the State Nature and Historic Preserve shall not prevent the administering State agency or local governing body from carrying out normal maintenance and improvement of existing structures or facilities that are appropriate to, and consistent with, the purpose for which the property in question was obtained by the State agency or local governing body. (1973, c. 443, s. 4.)



§ 143-260.10. Components of State Nature and Historic Preserve.

§ 143‑260.10.  Components of State Nature and Historic Preserve.

The following are components of the State Nature and Historic Preserve accepted by the North Carolina General Assembly pursuant to G.S. 143‑260.8:

(1)        All lands and waters within the boundaries of the following units of the State Parks System as of May 5, 2009: Baldhead Island State Natural Area, Bay Tree Lake State Park, Bear Paw State Natural Area, Beech Creek Bog State Natural Area, Bullhead Mountain State Natural Area, Bushy Lake State Natural Area, Carolina Beach State Park, Carvers Creek State Park, Cliffs of the Neuse State Park, Chowan Swamp State Natural Area, Deep River State Trail, Dismal Swamp State Park, Elk Knob State Park, Fort Fisher State Recreation Area, Fort Macon State Park, Goose Creek State Park, Gorges State Park, Haw River State Park, Hammocks Beach State Park, Jones Lake State Park, Lake Norman State Park, Lea Island State Natural Area, Lower Haw River State Natural Area, Lumber River State Park, Mayo River State Park, Medoc Mountain State Park, Merchants Millpond State Park, Mitchells Millpond State Natural Area, Mount Mitchell State Park, Occoneechee Mountain State Natural Area, Pettigrew State Park, Pilot Mountain State Park, Pineola Bog State Natural Area, Raven Rock State Park, Run Hill State Natural Area, Sandy Run Savannas State Natural Area, Singletary Lake State Park, Sugar Mountain State Natural Area, Theodore Roosevelt State Natural Area, and Weymouth Woods‑Sandhills Nature Preserve.

(2)        All lands and waters within the boundaries of William B. Umstead State Park as of May 5, 2009, with the exception of Tract Number 65, containing 22.93140 acres as shown on a survey prepared by John S. Lawrence (RLS) and Bennie R. Smith (RLS), entitled "Property of The State of North Carolina William B. Umstead State Park", dated January 14, 1977 and filed in the State Property Office, which was removed from the State Nature and Historic Preserve by Chapter 450, Section 1 of the 1985 Session Laws. The tract excluded from the State Nature and Historic Preserve under this subdivision is deleted from the State Parks System in accordance with G.S. 113‑44.14. The State of North Carolina may only exchange this land for other land for the expansion of William B. Umstead State Park or sell and use the proceeds for that purpose. The State of North Carolina may not otherwise sell or exchange this land.

(3)        Repealed by Session Laws 1999‑268, s. 2.

(4)        All lands within the boundaries of Morrow Mountain State Park as of May 5, 2009, with the exception of the following tract: That certain tract or parcel of land at Morrow Mountain State Park in Stanly County, North Albemarle Township, containing 0.303 acres, more or less, as surveyed and platted by Thomas W. Harris R.L.S., on a map dated August 27, 1988, and filed in the State Property Office, reference to which is hereby made for a more complete description.

(5)        Repealed by Session Laws 1999‑268, s. 2.

(6)        All land within the boundaries of Crowders Mountain State Park as of May 5, 2009, with the exception of the following tracts. The tracts excluded from the State Nature and Historic Preserve under this subdivision are deleted from the State Parks System in accordance with G.S. 113‑44.14. The State of North Carolina may only exchange this land for other land for the expansion of Crowders Mountain State Park or sell this land and use the proceeds for that purpose. The State may not otherwise sell or exchange this land.

a.         The portion of that certain tract or parcel of land at Crowders Mountain State Park in Gaston County, Crowders Mountain Township, described in Deed Book 1939, page 800, and containing 757.28 square feet and as shown in a survey by Tanner and McConnaughey, P.A. dated July 22, 1988 and filed in the State Property Office.

b.         The portion of that certain tract or parcel of land at Crowders Mountain State Park in Gaston County, east of and including the right‑of‑way along and across Old Peach Orchard Road, as shown in a survey by the City of Gastonia, File No. 400‑194, dated November 23, 1998, and filed in the State Property Office.

c.         The portion of that certain tract or parcel of land at Crowders Mountain State Park in Cleveland County, described in Deed Book 1286, Page No. 85, located on the north side of SR 2245 (Bethlehem Road) and containing 14,964 square feet as shown on the survey entitled "Survey for Crowders Mountain State Park, Deed Book 1103‑107, Township 4 Kings Mountain, Cleveland County, N.C." by David W. Dickson, P.A. dated February 28, 2008.

(7)        All lands owned in fee simple by the State within the boundaries of New River State Park as of May 5, 2009.

(8)        All lands and waters within the boundaries of Stone Mountain State Park as of May 5, 2009, with the exception of the following tracts: The portion of that certain tract or parcel of land at Stone Mountain State Park in Wilkes County, Traphill Township, described as parcel 33‑02 in Deed Book 633‑193, and more particularly described as all of the land in this parcel lying to the west of the eastern edge of the Air Bellows Road, as shown on the National Park Service Land Status Map 33 dated March 24, 1981 and filed in the State Property Office, containing approximately 72 acres. The tract excluded from the State Nature and Historic Preserve under this subdivision is deleted from the State Parks System in accordance with G.S. 113‑44.14.

(9)        All lands and waters located within the boundaries of the following State Historic Sites as of May 5, 2009: Alamance Battleground, Charles B. Aycock Birthplace, Historic Bath, Bennett Place, Bentonville Battleground, Brunswick Town/Fort Anderson, C.S.S. Neuse and Governor Caswell Memorial, Charlotte Hawkins Brown Memorial, Duke Homestead, Historic Edenton, Fort Dobbs, Fort Fisher, Historic Halifax, Horne Creek Living Historical Farm, House in the Horseshoe, North Carolina Transportation Museum, James K. Polk Memorial, Reed Gold Mine, Somerset Place, Stagville, State Capitol, Town Creek Indian Mound, Tryon Palace Historic Sites & Gardens, Zebulon B. Vance Birthplace, and Thomas Wolfe Memorial.

(10), (11)   Repealed by Session Laws 2001‑217, s. 2, effective June 15, 2001.

(12)      All lands and waters located within the boundaries of Hanging Rock State Park as of May 5, 2009, with the exception of the following tract: The portion of that tract or property at Hanging Rock State Park in Stokes County, Danbury Township, described in Deed Book 360, Page 160, for a 30‑foot wide right‑of‑way beginning approximately 183 feet south of SR 1001 and extending in a southerly direction approximately 1,479 feet to the southwest corner of the Bobby Joe Lankford tract and more particularly shown on a survey entitled, "J. Spot Taylor Heirs Survey, Danbury Township, Stokes County, N.C.", by Grinski Surveying Company, dated June 1985, and filed in the State Property Office. The tract excluded from the State Nature and Historic Preserve under this subdivision is deleted from the State Parks System in accordance with G.S. 113‑44.14.

(13)      All lands and waters located within the boundaries of South Mountains State Park as of May 5, 2009, with the exception of the following tracts. The tracts excluded from the State Nature and Historic Preserve under this subdivision are deleted from the State Parks System in accordance with G.S. 113‑44.14.

a, b.     Repealed by Session Laws 2007‑307, s. 1, effective July 28, 2007.

c.         The portions of land at South Mountains State Park that lie south of the centerline of the CCC road as shown on the drawing entitled "Land Trade between South Mountains State Park and Adjacent Game Lands along CCC Road" prepared by the Division of Parks and Recreation, dated March 15, 1999, and filed in the State Property Office and that lie within: (i) the tract or property in Burke County, Lower Fork Township, described in Deed Book 495, Page 501; (ii) the tract or property in Burke County, Lower Fork and Upper Fork Townships, described in Deed Book 715, Page 719; or, (iii) within the tracts or property in Burke County, Upper Fork Township, described in Deed Book 860, Page 341, and Deed Book 884, Page 1640. The State of North Carolina may only exchange this land for other land for the expansion of South Mountains State Park or sell this land and use the proceeds for that purpose. The State may not otherwise sell or exchange this land.

d.         Repealed by Session Laws 2007‑307, s. 1, effective July 28, 2007.

(14)      Repealed by Session Laws 2003‑234, s. 1, effective June 19, 2003.

(15)      All lands and waters within the boundaries of Jockey's Ridge State Park as of May 5, 2009, with the exception of the following tracts: The portion of those certain tracts or parcels of land at Jockey's Ridge State Park in Dare County, Nags Head Township, described in Deed Book 227, Page 499, and Deed Book 227, Page 501, and containing 33,901 square feet as shown on the survey prepared by Styons Surveying Services entitled "Raw Water Well Site 13 Jockey's Ridge State Park" dated March 7, 2001, and filed in the State Property Office; the portion of that certain tract or parcel of land at Jockey's Ridge State Park in Dare County, Nags Head Township, described in Deed Book 222, Page 726, and containing 42,909 square feet as shown on the survey prepared by Styons Surveying Services entitled "Raw Water Well Site 14 Jockey's Ridge State Park" dated March 7, 2001, and filed in the State Property Office; and the portion of that certain tract or parcel of land at Jockey's Ridge State Park in Dare County, Nags Head Township, described in Deed Book 224, Page 790, and Deed Book 224, Page 794, and containing 34,471 square feet as shown on the survey prepared by Styons Surveying Services entitled "Raw Water Well Site 15 Jockey's Ridge State Park" dated March 7, 2001, and filed in the State Property Office.

(16)      All lands and waters located within the boundaries of Mount Jefferson State Natural Area as of May 5, 2009. With respect to the communications tower site on the top of Mount Jefferson and located on that certain tract or parcel of land at Mount Jefferson State Natural Area in Ashe County, West Jefferson Township, described in Deed Book F‑3, Page 94, the State may provide space at the communications tower site to State public safety and emergency management agencies for the placement of antennas, repeaters, and other communications devices for public communications purposes. Notwithstanding G.S. 146‑29.2, the State may lease space at the communications tower site to local governments in Ashe County for the placement of antennas, repeaters, and other communications devices for public communications purposes. State agencies and local governments that are authorized to place communications devices at the communications tower site pursuant to this subdivision may also locate at or near the communications tower site communications equipment that is necessary for the proper operation of the communications devices. The use of the communications tower site pursuant to this subdivision is authorized by the General Assembly as a purpose other than the public purposes specified in Article XIV, Section 5, of the North Carolina Constitution, Article 25B of Chapter 143 of the General Statutes, and Article 2C of Chapter 113 of the General Statutes.

(17)      All lands and waters within the Eno River State Park as of May 5, 2009, with the exception of the following tracts:

a.         The portion of that certain tract or parcel of land at Eno River State Park in Durham County, Durham Outside Township, described in Deed Book 435, Page 673, and Plat Book 87, Page 66, containing 11,000 square feet and being the portion of Lot No. 2 shown as the existing scenic easement hereby removed on the drawing prepared by Sear‑Brown entitled "Recombination Plat Eno Forest Subdivision" bearing the preparer's file name 00‑208‑07.dwg, and filed with State Property Office. The tract excluded from the State Nature and Historic Preserve under this subdivision is deleted from the State Parks System pursuant to G.S. 113‑44.14. The State of North Carolina may only exchange this land for other land for the expansion of Eno River State Park or sell this land and use the proceeds for that purpose. The State may not otherwise sell or exchange this land.

b.         The portion of that certain tract or parcel of land at Eno River State Park in Orange County, described in Deed Book 3878, Page 461, and Plat Book 98, Page 11, containing 5,313 square feet and required for the permanent easements for bridge replacement project B‑4216 on SR 1002 (St. Mary's Road), as shown in the drawing entitled "Preliminary Plans, Project Reference No. B‑4216" prepared for North Carolina Department of Transportation by Mulkey Engineers and Consultants dated March 10, 2009, and filed with the State Property Office. The tracts excluded from the State Nature and Historic Preserve under this section are deleted from the State Parks System pursuant to G.S. 113‑44.14. The State of North Carolina may only exchange this land for other land for the expansion of Eno River State Park or sell this land and use the proceeds for that purpose. The State may not otherwise sell or exchange this land.

(18)      All land and waters within the boundaries of Hemlock Bluffs State Natural Area as of May 5, 2009, with the exception of the following tracts: The portion of that certain tract or parcel of land at Hemlock Bluffs State Natural Area in Wake County, Swift Creek Township, described in Deed Book 2461, Page 037, containing 2,025 square feet and being the portion of this tract shown as proposed R/W on the drawing prepared by Titan Atlantic Group entitled "Right of Way Acquisition Map for Town of Cary Widening of Kildaire Farm Road (SR 1300) from Autumgate Drive to Palace Green" sheet 1 of 3 bearing the preparer's file name Town of Cary Case File No. TOC 01‑37, dated 26 September 2003, and filed with the State Property Office; and the portion of those certain tracts or parcels of land at Hemlock Bluffs State Natural Area in Wake County, Swift Creek Township, described in Deed Book 4670, Page 420, containing 24,092 square feet and being the portion of these tracts shown as proposed R/W on the drawing prepared by Titan Atlantic Group entitled "Right of Way Acquisition Map for Town of Cary Widening of Kildaire Farm Road (SR 1300) from Autumgate Drive to Palace Green" sheet 3 of 3 bearing the preparer's file name Town of Cary Case File No. TOC 01‑37, dated 26 September 2003, and filed with the State Property Office. The tracts excluded from the State Nature and Historic Preserve under this subdivision are deleted from the State Parks System pursuant to G.S. 113‑44.14. The State of North Carolina may only exchange this land for other land for the expansion of Hemlock Bluffs State Natural Area or sell this land and use the proceeds for that purpose. The State may not otherwise sell or exchange this land.

(19)      All lands and waters within the boundaries of Lake James State Park as of May 5, 2009, with the exception of the following tracts:

a.         The portion of that certain tract or parcel of land at Lake James State Park containing 13.85 acres, and being 100 feet to the east and 150 feet to the west of a centerline shown on a survey by Witherspoon Surveying PLLC, dated February 9, 2007, and filed in the State Property Office. The State of North Carolina may grant a temporary easement to Duke Energy Corporation across this tract to facilitate the Catawba Dam Embankment Seismic Stability Improvements Project. The grant of the easement within Lake James State Park to Duke Energy Corporation under this sub‑subdivision constitutes authorization by the General Assembly that the described tract of land may be used for a purpose other than the public purposes specified in Article XIV, Section 5, of the North Carolina Constitution, Article 25B of Chapter 143 of the General Statutes, and Article 2C of Chapter 113 of the General Statutes. The State of North Carolina may use the proceeds from the easement only for the expansion or improvement of Lake James State Park or another State park. The State may not otherwise sell or exchange this land.

b.         The portion of that certain tract or parcel of land at Lake James State Park in McDowell County, Nebo Township, described in Deed Book 377, Page 423, and also shown as Tract B on the plat of survey prepared by Kenneth D. Suttles, RLS, dated December 4, 1987, entitled "Lake James State Park," Sheet 1 of 2, recorded in Plat Book 4, Page 275 of the McDowell County Registry, for a 40‑foot right‑of‑way beginning at the southwest corner of Tract B and continuing along the southern boundary 86 38' 51" E for 400 feet to the now or former John D. Walker property. The State of North Carolina may grant an easement across this tract to extinguish prescriptive easements on Tract B to improve management of the State park property. The State may not otherwise sell or exchange this land. The easement excluded from the State Nature and Historic Preserve under this subdivision is deleted from the State Parks System pursuant to G.S. 113‑44.14.

(20)      All lands and waters within the boundaries of Lake Waccamaw State Park as of May 5, 2009, with the exception of the following tracts: The portions of that certain tract or parcel of land at Lake Waccamaw State Park in Columbus County described in Deed Book 835, Page 590, containing 48,210 square feet and being the portion of this tract shown as new R/W and permanent utility easement on drawing prepared by State of North Carolina Department of Transportation entitled "Map of Proposed Right of Way Property of State of North Carolina (Parks and Recreation) Columbus County" for Tip B‑3830 on SR 1947 (Bella Coola Road) done by John E. Kaukola, PLS No. 3999 and compiled 1‑18‑2008, and filed with the State Property Office. The tracts excluded from the State Nature and Historic Preserve under this section are deleted from the State Parks System pursuant to G.S. 113‑44.14. The State of North Carolina may only exchange this land for other land for the expansion of Lake Waccamaw State Park or sell this land and use the proceeds for that purpose. The State may not otherwise sell or exchange this land.

(21)      All lands and waters within the boundaries of Chimney Rock State Park as of May 5, 2009, with the exception of the following tract: The portion of that certain tract or parcel of land at Chimney Rock State Park in Rutherford County being a portion of Parcel 2 as described in Deed Book 933, Page 598, containing 346 square feet and being shown as proposed right‑of‑way for bridge replacement project B‑4258 on U.S. 64 over the Broad River on drawing prepared by Kimley‑Horn and Associates for the North Carolina Department of Transportation and revised October 26, 2007, and filed with the State Property Office. The tracts excluded from the State Nature and Historic Preserve under this section are deleted from the State Parks System pursuant to G.S. 113‑44.14. The State of North Carolina may only exchange this land for other land for the expansion of Chimney Rock State Park or sell this land and use the proceeds for that purpose. The State may not otherwise sell or exchange this land.

(22)      All State‑owned land and waters within the boundaries of the Mountains‑to‑Sea Trail as of May 5, 2009, with the exception of the following tract: The portion of that certain tract or parcel in Johnston County described in Deed Book 3634, Page 278, containing 4.72 acres and being described as proposed easement area for Piedmont Natural Gas Company transmission line on drawing entitled "Easement Survey Prepared for Piedmont Natural Gas Company, Line 142, Easement to be Acquired from the State of North Carolina" by McKim & Creed and dated July 31, 2008, and revised March 11, 2009. The State of North Carolina may grant an easement to Piedmont Natural Gas Company across this tract to facilitate the transmission of natural gas. The grant of the easement within the Mountains‑to‑Sea Trail to Piedmont Natural Gas Company under this section constitutes authorization by the General Assembly that the described tract of land may be used for a purpose other than the public purposes specified in Section 5 of Article XIV of the North Carolina Constitution, Article 25B of Chapter 143 of the General Statutes, and Article 2C of Chapter 113 of the General Statutes. The State of North Carolina may use the proceeds from the easement only for the expansion or improvement of the Mountains‑to‑Sea Trail or another State park. The State may not otherwise sell or exchange this land.  (1979, c. 498; 1989, Joint Res. 23; c. 146, s. 1; 1989 (Reg. Sess., 1990), c. 1004, s. 30; 1999‑268, s. 2; 2001‑217, s. 2; 2002‑149, s. 1; 2003‑234, s. 1; 2004‑25, s. 2; 2007‑307, s. 1; 2008‑11, s. 1; 2009‑503, s. 1.)



§§ 143-260.10A through 143-260.10B: Repealed by Session Laws 1989, c. 146, ss. 3, 4.

§§ 143‑260.10A through 143‑260.10B:  Repealed by Session Laws 1989, c.  146, ss. 3, 4.



§ 143-260.10C. Removal of land in Hemlock Bluffs from the State Nature and Historic Preserve.

§ 143‑260.10C.  Removal of land in Hemlock Bluffs from the State Nature and Historic Preserve.

Notwithstanding the provisions of G.S. 143‑260.10(1), the tract identified as a portion of the property legally described in Deed Book 3135, Page 937, Wake County Registry, containing 14.4 acres, as shown on a survey prepared by A. Roger Barnes (RLS) and entitled "Proposed Exchange of 14.4 Acres From the State of North Carolina to the Town of Cary," dated August 19, 1988, is removed from the State Nature and Historic Preserve.

The State of North Carolina may only exchange this land for other land to expand Hemlock Bluffs Natural Area or sell the land and use the proceeds for that purpose. The State of North Carolina may not otherwise sell or exchange this land.

The removal of the portion of Hemlock Bluffs under this section achieves the requirements and purposes of Article 2C of Chapter 113 of the General Statutes and constitutes a deletion from the State Parks System as required by G.S. 113‑44.14. (1989, c. 384.)



§ 143-260.10D. Removal of land at Hammocks Beach State Park from the State Nature and Historic Preserve.

§ 143‑260.10D.  Removal of land at Hammocks Beach State Park from the State Nature and Historic Preserve.

Notwithstanding the provisions of G.S. 143‑260.10(1), the tract identified as a portion of the property legally described in Deed Book 414, Page 607, Onslow County Registry, containing 0.063 acres; beginning at a point located S 25°19'50" W, 60.86 feet, thence S 02°10'40" E, 33.61 feet from the southeast corner of above reference property, proceeding from said beginning point S 02°10'40" E, 32.73 feet, thence S 69°12'45" W, 176.47 feet to a point, thence N 59°47'25" E, 189.47 feet to the point of beginning; as shown on a survey prepared by John P. McLean Engineering Associates and entitled "Exhibit Map Showing Land Swap Between N.C. Park Service and Hammocks Point" dated June 29, 1990, is removed from the State Nature and Historic Preserve.

The State of North Carolina may only exchange this land for other land for inclusion in Hammocks Beach State Park or sell the land and use the proceeds for that purpose.  The State of North Carolina may not otherwise sell or exchange this land.

The removal of the portion of Hammocks Beach State Park under this section achieves the requirements and purposes of Article 2C of Chapter 113 of the General Statutes and constitutes a deletion from the State Parks System as required by G.S. 113‑44.14. (1991, c. 318; 1991, c. 318.)



§ 143-260.10E. Utility easement at William B. Umstead State Park.

§ 143‑260.10E.  Utility easement at William B. Umstead State Park.

(a)        The State of North Carolina may grant a utility easement to Carolina Power and Light Company across a tract of land within William B. Umstead State Park. The easement shall be 100 feet wide, extending 50 feet on each side of the following‑described survey line: Lying and being in Leesville township, Wake County, North Carolina; BEGINNING at point B2 as shown on the Drawing hereinafter referred to, the point B2 being located in a southern property line of Raleigh Durham Airport Authority (formerly Continental Mortgage Investors) and a northern property line of the State of North Carolina; the point B2 also being located North 87 degrees 01 minute 31 seconds West 834.04 feet from a concrete monument making a southeastern corner of Raleigh Durham Airport Authority (formerly Continental Mortgage Investors); and runs thence South 02 degrees 01 minute 53 seconds East 3508.00 feet to point A2 on the Drawing, the location of Point A2 having North Carolina Coordinates Y=773, 193.769 and X=2,069,162.420, the Point A2 being located at the terminus of Carolina Power and Light Company's existing 100 foot wide right‑of‑way strip, as shown and described on Carolina Power and Light Company Drawing No. RW‑A‑5246, dated September 1977, which Drawing also shows the respective complementing sidelines going to make up the easement.

(b)        The State of North Carolina may only use the proceeds from the easement described in subsection (a) of this section to acquire property at any State park.

(c)        The grant of the easement within William B. Umstead State Park to Carolina Power and Light Company under this section constitutes authorization by the General Assembly that the described tract of land may be used for a utility easement, which is a purpose other than the public purposes as specified in Article XIV, Section 5, of the Constitution, Article 25B of Chapter 143 of the General Statutes, and Article 2C of Chapter 113 of the General Statutes. (1991 (Reg. Sess., 1992), c. 907, s. 1.)



§ 143-260.10F. Road right-of-way; Pilot Mountain State Park.

§ 143‑260.10F.  Road right‑of‑way; Pilot Mountain State Park.

(a)        Notwithstanding the provisions of G.S. 143‑260.10, the State of North Carolina may convey a road right‑of‑way to the Department of Transportation across lands within Pilot Mountain State Park.  The right‑of‑way for the road shall begin 71.9 feet S 70° 41' 12" E of park corner number 94 as shown on the June 1, 1968, Pilot Mountain State Park survey by Southern Mapping & Engineering Company.  From point of beginning N 70° 41' 12" W for 71.9 feet, then following the centerline of the existing road SR 2068 N 02° 31' 21" E for 24.13 feet, then N 25° 17' 28" E for 225.06 feet, then N 35° 31'48" E for 139.35 feet, then with the northern boundary of the park S 55° 48' 51" E for 30.0 feet, then along new right‑of‑way line for approximately 350 feet as shown on Department of Transportation Plat of SR 2068, Shoals Road  McKinney Cut, Surry County, W.O. 6.742488 dated August 28, 1992, to point of beginning.  The area of this right‑of‑way is approximately 17,850 square feet.

(b)        The property described in subsection (a) of this section is removed from the State Nature and Historic Preserve and deleted from the State Parks System.

(c)        The State shall only use the proceeds from this right‑of‑way to acquire lands for the expansion of Pilot Mountain State Park. (1993, c. 457.)



§ 143-260.10G. Removal of land in Crowders Mountain State Park from the State Nature and Historic Preserve.

§ 143‑260.10G.  Removal of land in Crowders Mountain State Park from the State Nature and Historic Preserve.

(a)        Notwithstanding the provisions of G.S. 143‑260.10(6), the portion of that certain tract or parcel of property at Crowders Mountain State Park in Gaston County, Crowders Mountain Township, described in Deed Book 1240, Page 451, and containing 225 square feet and as shown in a survey by R&W Engineering and Surveying entitled "Conveyance of 0.0052 acres owned by Crowders Mountain State Park, Gaston Co., NC" and dated January 18, 1995, is removed from the State Nature and Historic Preserve.

(b)        The property described in subsection (a) of the section is deleted from the State Parks System pursuant to G.S. 113‑44.14.

(c)        The State may only exchange this property for other property for the expansion of Crowders Mountain State Park or sell this land and use the proceeds for that purpose. The State shall not otherwise sell or exchange this land. (1995, c. 131, s. 1.)



§ 143-261. Appointment and membership; duties.

Article 26.

State Education Commission.

§ 143‑261.  Appointment and membership; duties.

The Governor of North Carolina is hereby authorized to appoint a commission to be known as the State Education Commission, consisting of 18 members, six of whom shall be selected from educational groups within the State, and 12 of whom shall be selected from the agricultural, business, industrial, and professional life of the State. It shall be the duty of this Commission to study all educational problems to the end that a sound overall educational program may be developed in North Carolina, and to report their findings and make recommendations to the Governor and the General Assembly of 1949. (1947, c. 724, s. 1.)



§ 143-262. Organization meeting; election of officers; status of members.

§ 143‑262.  Organization meeting; election of officers; status of members.

After their appointment, the Commission shall meet in the office of the Governor of North Carolina not later than the fifteenth of May, 1947, and upon the recommendation of the Governor, elect a chairman and a full‑time executive secretary. The secretary may or may not be a member of the Commission. Membership on the Commission herein authorized shall not constitute public office but shall be considered as a commissioner for a special purpose; and the Governor may appoint as ex officio member, or members, on said Commission any public official without violating the provisions of Article XIV, Sec. 7, of the State Constitution. (1947, c. 724, s. 2.)



§ 143-263. Comprehensive study of education problems.

§ 143‑263.  Comprehensive study of education problems.

This Commission shall make a comprehensive study of organization, administration, finance, teacher education, supervision, curriculum, standardization, consolidation, transportation, buildings, personnel, a merit rating system for teachers, vocational education, and any other problems related to the overall educational program of the State. (1947, c. 724, s. 3.)



§ 143-264. Per diem and travel allowances.

§ 143‑264.  Per diem and travel allowances.

Each member of the Commission shall be entitled to per diem and travel the same as is paid to the State Board of Education, when attending any meeting of the Commission or while engaged in the performance of any duties of the Commission. (1947, c. 724, s. 4.)



§ 143-265. Salary of executive secretary.

§ 143‑265.  Salary of executive secretary.

The Commission is authorized to set the salary of a full‑ time executive secretary, with the approval of the Director of the Budget. (1947, c. 724, s. 5.)



§ 143-266. Powers of executive secretary.

§ 143‑266.  Powers of executive secretary.

The executive secretary of the Commission shall have the authority and power to subpoena witnesses and compel their attendance to testify and/or produce records at any hearing before the Commission, or any committee thereof, under the same provisions of the law as now apply to attendance of witnesses before legislative committees. (1947, c. 724, s. 6.)



§ 143-267. Release and payment of funds to State Treasurer; delivery of other assets to Secretary of Administration.

Article 27.

Settlement of Affairs of Certain Inoperative Boards and Agencies.

§ 143‑267.  Release and payment of funds to State Treasurer; delivery of other assets to Secretary of Administration.

Whenever the statutes creating, or granting authority to, any licensing, regulatory, or examining board or agency have been or are hereafter repealed, or declared unconstitutional or invalid by the Supreme Court of North Carolina, every officer or other person responsible for or having control or custody of any funds, records, equipment or any other assets held or owned by any such board or agency which was theretofore authorized by any such statute to exercise licensing or regulatory powers or conduct examinations in respect to the right to practice any profession or engage in any trade, business, craft or calling, shall forthwith release and deliver all such funds to the State Treasurer of North Carolina, and shall forthwith release and deliver all other assets of every nature whatsoever to the Secretary of Administration for the State of North Carolina. (1949, c. 740, s. 1; 1975, c. 879, s. 46.)



§ 143-268. Official records turned over to Department of Cultural Resources; conversion of other assets into cash; allocation of assets to State agency or department.

§ 143‑268.  Official records turned over to Department of Cultural Resources; conversion of other assets into cash; allocation of assets to State agency or department.

The Secretary of Administration shall receive all such assets so delivered and, after they have served their purpose in the liquidation of the affairs of such board or agency, shall turn over all official records of such board or agency to the Department of Cultural Resources to be held pursuant to the statutes relating to such Department. The Secretary of Administration shall proceed to convert all other such assets into cash by public sale to the highest  bidder, and shall deposit the net proceeds of any such sale with the State Treasurer: Provided, that the Secretary of Administration, in his discretion, may allocate to any State agency or department, the whole or any part of such assets, the sale of which is not required to discharge the obligations of the board or agency being liquidated. (1949, c. 740, s. 2; 1973, c. 476, s. 48; 1975, c. 879, s. 46.)



§ 143-269. Deposit of funds by State Treasurer.

§ 143‑269.  Deposit of funds by State Treasurer.

The State Treasurer shall receive all funds delivered to him under this Article and shall deposit the same in a special fund for the account of the board or agency whose affairs are being liquidated, to be held and applied as hereinafter provided. (1949, c. 740, s. 3.)



§ 143-270. Statement of claims against board or agency; time limitation on presentation.

§ 143‑270.  Statement of claims against board or agency; time limitation on presentation.

Any person having any claim or cause of action against any board or agency whose affairs are being liquidated under this Article, may present a verified statement of the same to the Secretary of Administration, who shall investigate and approve or disapprove such claim; any claim not presented to the Secretary of Administration within one year from the time such board or agency becomes inoperative by law shall be barred, and no claim shall be approved or paid which is barred by any statute of limitation or any statutory prohibition in respect to the payment of any claim, or the refund of any deposit, dues, assessment, or examination or license fee. (1949, c. 740, s. 4;  1975, c. 879, s. 46.)



§ 143-271. Claims certified to State Treasurer; payment; escheat of balance to University of North Carolina.

§ 143‑271.  Claims certified to State Treasurer; payment; escheat of balance to University of North Carolina.

The Secretary of Administration shall certify to the State Treasurer a schedule of all claims approved or disapproved, and after one year from the time at which the board or agency became inoperative under the law, the State Treasurer shall, out of the funds in his hands for the account of such board or agency, pay all approved claims in full, or if such funds are insufficient for full payment, then he shall equally prorate said claims and make partial payment insofar as funds are available. Should any balance remain in the hands of the Treasurer after the payment of all approved claims, such balance shall escheat and be paid over to the University of North Carolina, to be held in accordance with the statutes governing escheats. (1949, c. 740, s. 5; 1975, c. 879, s. 46.)



§ 143-272. Audit of affairs of board or agency; payment for audit and other expenses.

§ 143‑272.  Audit of affairs of board or agency; payment for audit and other expenses.

Irrespective of the provisions of G.S. 143‑271 of this Article, the State Treasurer is specifically authorized, in his discretion, to cause an audit to be made of the affairs of any such board or agency, and to immediately pay the cost of such audit, together with the expenses of transferring records and assets, and other necessary costs of liquidation, out of the first funds coming into his hands for the account of such board or agency. (1949, c. 740, s. 6.)



§§ 143-273 to 143-278. Expired.

Article 28.

Communication Study Commission.

§§ 143‑273 to 143‑278.  Expired.



§ 143-279. Establishment and designation of Commission.

Article 29.

Commission to Study the Care of the Aged and Handicapped.

§ 143‑279.  Establishment and designation of Commission.

A Commission is hereby established for the study of the problems relating to the care of the aged with especial reference to those failing mentally and the intellectually or physically handicapped of all ages and this Commission shall be known as "the Commission for the Study of Problems of the Care of the Aged and Intellectually or Physically Handicapped." (1949, c. 1211, s. 1.)



§ 143-280. Membership.

§ 143‑280.  Membership.

The Commission shall consist of three members from the Department of Health and Human Services, one member from the boards of county commissioners, one county superintendent of social services, one local health director, one clerk of the superior court. (1949, c. 1211, s. 2; 1957, c. 1357, s. 12; 1963, c. 1166, s. 10; 1969, c. 982; 1973, c. 476, ss. 128, 133, 138; 1997‑443, s. 11A.95.)



§ 143-281. Appointment and removal of members.

§ 143‑281.  Appointment and removal of members.

The Governor shall appoint the members of this Commission, and may remove any member; he shall not be required to give any reason for the removal of any member. (1949, c. 1211, s. 3.)



§ 143-282. Duties of Commission; recommendations.

§ 143‑282.  Duties of Commission; recommendations.

This Commission shall study the problems relating to the care of the aged with especial reference to those failing mentally and shall inquire into the methods of meeting and handling this problem in other states. It shall make a similar study of the problem of the care of the feebleminded, with especial attention to the custodial care of intellectually handicapped persons not teachable or trainable. It shall make a study of the problems relating to the care of the physically handicapped with a special reference to those whose physical handicap renders them incapable of self‑support and shall inquire into the methods of meeting and handling this problem in other states.

It shall make recommendations to the Governor offering plans for dealing with the problem of the care needed for this group, and means of clarification of the responsibility of the State and respective counties. (1949, c. 1211, s. 4.)



§ 143-283. Compensation.

§ 143‑283.  Compensation.

The members of the Commission shall receive for each day in actual performance of duties under this Article, a per diem of seven dollars ($7.00), and necessary travel and subsistence expenses, to be paid out of the contingency and emergency fund. (1949, c. 1211, s. 5.)



§ 143-283.1. Short title.

Article 29A.

Governor's Council on Employment of the Handicapped.

§ 143‑283.1.  Short title.

This Article may be cited as "The Governor's Council on Employment of the Handicapped Act." (1961, c. 981; 1973, c. 476, s. 179.)



§ 143-283.2. Purpose of Article; cooperation with President's Committee.

§ 143‑283.2.  Purpose of Article; cooperation with President's Committee.

The purpose of this Article is to carry on a continuing program to promote the employment of the physically, mentally, emotionally, and otherwise handicapped citizens of North Carolina by creating statewide interest in the rehabilitation and employment of the handicapped, and by obtaining and maintaining cooperation with all public and private groups and individuals in this field. The Governor's Council shall work in close cooperation with the President's Committee on Employment of the Physically Handicapped to more effectively carry out the purpose of this Article, and with State and federal agencies having responsibilities for employment and rehabilitation of the handicapped. (1961, c. 981; 1973, c. 476, s. 179.)



§ 143-283.3. Celebration of National Employ the Physically Handicapped Week.

§ 143‑283.3.  Celebration of National Employ the Physically Handicapped Week.

The Governor's Council shall, by proclamation, designate the first full week in October of each year as "National Employ the Physically Handicapped Week." The committee shall promote and encourage the holding of appropriate ceremonies throughout the State during said week, the purpose of which ceremonies shall be to enlist public support for and interest in the employment of the physically handicapped. The Governor shall, in his proclamation designating National Employ the Physically Handicapped Week, invite the mayors of all cities, heads of other instrumentalities of government, leaders of industry and business, educational and religious groups, labor, veterans, women, farm, scientific and professional, and all other organizations and individuals having an interest to participate in said ceremonies. (1961, c. 981; 1973, c. 476, s. 179.)



§§ 143-283.4 through 143-283.6. Repealed by Session Laws 1973, c. 476, s. 179.

§§ 143‑283.4 through 143‑283.6.  Repealed by Session Laws 1973, c. 476, s. 179.



§ 143-283.7: Repealed by Session Laws 1991, c. 45, s. 25.

§ 143‑283.7:  Repealed by Session Laws 1991, c.  45, s. 25.



§ 143-283.8. Governor's Council nonpartisan and nonprofit.

§ 143‑283.8.  Governor's Council nonpartisan and nonprofit.

The Governor's Council shall be nonpartisan, nonprofit, and shall not be used for the dissemination of partisan principles, nor for the promotion of the candidacy of any person seeking public office or preferment. (1961, c. 981; 1973, c. 476, s. 179.)



§§ 143-283.9 through 143-283.10. Repealed by Session Laws 1973, c. 476, s. 179.

§§ 143‑283.9 through 143‑283.10.  Repealed by Session Laws 1973, c. 476, s. 179.



§§ 143-283.11 through 143-283.23. Repealed by Session Laws 1973, c. 476, s. 173.

Article 29B.

Governor's Coordinating Council on Aging.

§§ 143‑283.11 through 143‑283.23.  Repealed by Session Laws 1973, c. 476, s. 173.



§§ 143-283.24 through 143-283.30. Repealed by Session Laws 1975, c. 879, s. 30.

Article 29C.

Youth Councils Act.

§§ 143‑283.24 through 143‑283.30.  Repealed by Session Laws 1975, c. 879, s. 30.



§ 143-283.31. Repealed by Session Laws 1973, c. 797, s. 1.

§ 143‑283.31.  Repealed by Session Laws 1973, c. 797, s. 1.



§ 143-283.32. Repealed by Session Laws 1975, c. 879, s. 30.

§ 143‑283.32.  Repealed by Session Laws 1975, c. 879, s. 30.



§§ 143-283.33 through 143-283.40. Reserved for future codification purposes.

§§ 143‑283.33 through 143‑283.40.  Reserved for future codification purposes.



§§ 143-283.41 through 143-283.48. Repealed by Session Laws 1975, c. 879, s. 42.

Article 29D.

Manpower Council.

§§ 143‑283.41 through 143‑283.48.  Repealed by Session Laws 1975, c. 879, s. 42.



§§ 143-284 through 143-286. Repealed by Session Laws 1973, c. 1262, s. 76.

Article 30.

Nutbush Conservation Area.

§§ 143‑284 through 143‑286.  Repealed by Session Laws 1973, c. 1262, s. 76.



§ 143-286.1. Nutbush Conservation Area.

§ 143‑286.1.  Nutbush Conservation Area.

The Department of Environment and Natural Resources is hereby authorized to enter into lease agreements with the proper agencies of the federal government covering the marginal land area of the John H. Kerr Reservoir or so much thereof as may be necessary or desirable in order to develop said area for park purposes and to carry on a program of conservation, forestry development and wildlife protection. The area so obtained shall be known as the Nutbush Conservation Area. The Department of Environment and Natural Resources is hereby authorized to control and develop the area so leased and to enter into sublease agreements on terms as may be authorized in the original lease agreement. All proceeds obtained from any sublease agreement shall be used exclusively for the further development of the Nutbush Conservation Area. (1953, c. 1312, s. 4; 1963, c. 612, s. 2; 1973, c. 1262, ss. 28, 76; 1977, c. 771, s. 4; 1989, c. 727, s. 218(114); 1997‑443, s. 11A.119(a).)



§§ 143-287 through 143-288. Repealed by Session Laws 1973, c. 1262, s. 76.

§§ 143‑287 through 143‑288.  Repealed by Session Laws 1973, c. 1262, s. 76.



§ 143-289. Contributions from certain counties and municipalities authorized; other grants or donations.

§ 143‑289.  Contributions from certain counties and municipalities authorized; other grants or donations.

The boards of county commissioners of the Counties of Granville, Vance and Warren and the municipalities within these counties are authorized and empowered in their discretion to make annual contributions to the Department of Environment and Natural Resources for the purpose of defraying the necessary expenses of operation and the Department of Environment and Natural Resources is authorized and empowered to accept grants or donations from any interested citizens or from any State or federal agency. (1951, c. 444, s. 6; 1973, c. 1262, s. 76; 1977, c. 771, s. 4; 1989, c. 727, s. 218(115); 1997‑443, s. 11A.119(a).)



§§ 143-290 through 143-290.1: Repealed by Session Laws 1973, c. 1262, s. 76.

§§ 143‑290 through 143‑290.1:  Repealed by Session Laws 1973, c.  1262, s. 76.



§ 143-291. Industrial Commission constituted a court to hear and determine claims; damages; liability insurance in lieu of obligation under Article.

Article 31.

Tort Claims against State Departments and Agencies.

§ 143‑291.  Industrial Commission constituted a court to hear and determine claims; damages; liability insurance in lieu of obligation under Article.

(a)        The North Carolina Industrial Commission is hereby constituted a court for the purpose of hearing and passing upon tort claims against the State Board of Education, the Board of Transportation, and all other departments, institutions and agencies of the State. The Industrial Commission shall determine whether or not each individual claim arose as a result of the negligence of any officer, employee, involuntary servant or agent of the State while acting within the scope of his office, employment, service, agency or authority, under circumstances where the State of North Carolina, if a private person, would be liable to the claimant in accordance with the laws of North Carolina. If the Commission finds that there was negligence on the part of an officer, employee, involuntary servant or agent of the State while acting within the scope of his office, employment, service, agency or authority that was the proximate cause of the injury and that there was no contributory negligence on the part of the claimant or the person in whose behalf the claim is asserted, the Commission shall determine the amount of damages that the claimant is entitled to be paid, including medical and other expenses, and by appropriate order direct the payment of damages as provided in subsection (a1) of this section, but in no event shall the amount of damages awarded exceed the amounts authorized in G.S. 143‑299.2 cumulatively to all claimants on account of injury and damage to any one person arising out of a single occurrence. Community colleges and technical colleges shall be deemed State agencies for purposes of this Article. The fact that a claim may be brought under more than one Article under this Chapter shall not increase the foregoing maximum liability of the State.

(a1)      The unit of State government that employed the employee at the time the cause of action arose shall pay the first one hundred fifty thousand dollars ($150,000) of liability, and the balance of any payment owed shall be paid in accordance with G.S. 143‑299.4.

(b)        If a State agency, otherwise authorized to purchase insurance, purchases a policy of commercial liability insurance providing coverage in an amount at least equal to the limits of the State Tort Claims Act, such insurance coverage shall be in lieu of the State's obligation for payment under this Article.

(c)        The North Carolina High School Athletic Association, Inc., is a State agency for purposes of this Article, and its liability in tort shall be only under this Article. This subsection does not extend to any independent contractor of the Association. The Association shall be obligated for payments under this Article, through the purchase of commercial insurance or otherwise, in lieu of any responsibility of the State or The University of North Carolina for this payment. The Association shall be similarly obligated to reimburse or have reimbursed the Department of Justice for any expenses in defending any claim against the Association under this Article.

(d)        Liability in tort of the State Health Plan for Teachers and State Employees for noncertifications as defined under G.S. 58‑50‑61 shall be only under this Article. (1951, c. 1059, s. 1; 1953, c. 1314; 1955, c. 400, s. 1; c. 1102, s. 1; c. 1361; 1957, c. 65, s. 11; 1965, c. 256, s. 1; 1967, c. 1206, s. 1; 1971, c. 893, s. 1; 1973, c. 507, s. 5; c. 1225, s. 1; 1977, c. 464, s. 34; c. 529, ss. 1, 2; 1979, c. 1053, s. 1; 1987, c. 684, s. 1; 1987 (Reg. Sess., 1988), c. 1087, s. 1; 1993 (Reg. Sess., 1994), c. 769, s. 19.33(a); c. 777, s. 5(a); 2000‑67, ss. 7A(a), 7A(b); 2001‑446, s. 5(f); 2007‑323, s. 28.22A(o); 2007‑345, s. 12.)



§ 143-291.1. Costs.

§ 143‑291.1.  Costs.

The Industrial Commission is authorized by such order to tax the costs against the loser in the same manner as costs are taxed by the superior court in civil actions. When a State department, institution, or agency appeals the decision rendered by the hearing commissioner to the full Commission, the State department, institution or agency shall furnish a copy of the transcript of the hearing to the appellee without cost therefor. The State department, institution or agency concerned is authorized and directed to pay such costs as may be taxed against it, including all costs heretofore taxed against such department, agency or institution. (1955, c. 1102, s. 2; 1971, c. 58.)



§ 143-291.2. Costs and fees.

§ 143‑291.2.  Costs and fees.

(a)        The Industrial Commission may by order tax the costs against the losing party in the same amount and the same manner as costs are taxed in the General Court of Justice.  When a State department, institution, or agency appeals to the full commission the decision rendered by a hearing commissioner, the State department, institution, or agency shall furnish a copy of the transcript of the hearing to the appellee without cost.  The State department, institution, or agency concerned may pay the costs taxed against it.  When costs are not paid by a party from whom they are due, the Industrial Commission shall issue an execution for the costs and attach a bill of costs to each execution.  The Sheriff shall levy upon the execution as provided in Chapter 6 of the General Statutes in civil actions.

(b)        The Industrial Commission shall charge a filing fee for each affidavit initiating a claim filed under this Article in an amount equal to the filing fee charged for civil actions in the Superior Court Division of the General Court of Justice.  No filing fee shall be required of indigent persons, provided each claim by an indigent complies with all statutory and administrative requirements applicable to the filing of civil actions by indigents in the Superior Court Division of the General Court of Justice. (1987 (Reg. Sess., 1988), c. 1087, s. 2.)



§ 143-291.3. Counterclaims by State.

§ 143‑291.3.  Counterclaims by State.

The filing of a claim under this Article shall constitute consent by the plaintiff to the jurisdiction of the Industrial Commission to hear and determine any counterclaim of the maximum amount authorized for a claim in G.S. 143‑299.2 or less that may be filed on behalf of a State department, institution or agency, or a county or city board of education. A final award of the Industrial Commission awarding damages on a counterclaim shall be filed with the clerk of the superior court of the county where the case was heard. These awards shall be docketed and shall be enforceable in the same manner as judgments of the General Court of Justice. Notwithstanding the provisions of Rule 12 of the Rules of Civil Procedure, nothing in this section shall require the filing of a counterclaim. (1987 (Reg. Sess., 1988), c. 1087, s. 3; 1995, c. 509, s. 82; 2000‑67, s. 7A(c).)



§ 143-292. Notice of determination of claim; appeal to full Commission.

§ 143‑292.  Notice of determination of claim; appeal to full Commission.

Upon determination of said claim the Commission shall notify all parties concerned in writing of its decision and either party shall have 15 days after receipt of such notice within which to file notice of appeal with the Industrial Commission. Such appeal, when so taken, shall be heard by the Industrial Commission, sitting as a full Commission, on the basis of the record in the matter and upon oral argument of the parties, and said full Commission may amend, set aside, or strike out the decision of the hearing commissioner and may issue its own findings of fact and conclusions of law. Upon determination of said claim by the Industrial Commission, sitting as a full Commission, the Commission shall notify all parties concerned in writing of its decision. Such determination by the Industrial Commission, sitting as a full Commission, upon claims in an amount of five hundred dollars ($500.00) or less, shall be final as to the State or any of its departments, institutions or agencies, and no appeal shall lie therefrom by the State or any of its departments, institutions or agencies. (1951, c. 1059, s. 2; 1955, c. 770; 1979, c. 581.)



§ 143-293. Appeals to Court of Appeals.

§ 143‑293.  Appeals to Court of Appeals.

Either the claimant or the State may, within 30 days after receipt of the decision and order of the full Commission, to be sent by registered or certified mail, but not thereafter, appeal from the decision of the Commission to the Court of Appeals. Such appeal shall be for errors of law only under the same terms and conditions as govern appeals in ordinary civil actions, and the findings of fact of the Commission shall be conclusive if there is any competent evidence to support them. The appellant shall cause to be prepared a statement  of the case as required by the rules of the Court of Appeals. A copy of this statement shall be served on the respondent within 45 days from the entry of the appeal taken; within 20 days after such service, the respondent shall return the copy with his approval or specified amendments endorsed or attached; if the case be approved by the respondent, it shall be filed with the clerk of the Court of Appeals as a part of the record; if not returned with objections within the time prescribed, it shall be deemed approved. The chairman of the Industrial Commission shall have the power, in the exercise of his discretion, to enlarge the time in which to serve statement of case on appeal and exceptions thereto or counterstatement of case.

If the case on appeal is returned by the respondent with objections as prescribed, or if a countercase is served on appellant, the appellant shall immediately request the chairman of the Industrial Commission to fix a time and place for settling the case before him. If the appellant delays longer than 15 days after the respondent serves his countercase or exceptions to request the chairman to settle the case on appeal, and delays for such period to mail the case and countercase or exceptions to the chairman, then the exceptions filed by the respondent shall be allowed; or the countercase served by him shall constitute the case on appeal; but the time may be extended by agreement of counsel.

The chairman shall forthwith notify the attorneys of the parties to appear before him for that purpose at a certain time and place, which time shall not be more than 20 days from the receipt of the request. At the time and place stated, the chairman of the Industrial Commission or his designee shall settle and sign the case and deliver a copy to the attorneys of each party. The appellant shall within five days thereafter file it with the clerk of the Court of Appeals, and if he fails to do so the respondent may file his copy.

No appeal bond or supersedeas bond shall be required of State departments or agencies.  (1951, c. 1059, s. 3; 1967, c. 655, s. 1; 1987 (Reg. Sess., 1988), c. 1087, s. 4.)



§ 143-294. Appeal to Court of Appeals to act as supersedeas.

§ 143‑294.  Appeal to Court of Appeals to act as supersedeas.

The appeal from the decision of the Industrial Commission to the Court of Appeals shall act as a supersedeas, and the State department, institution or agency shall not be required to make payment of any judgment until the questions at issue therein shall have been finally determined as provided in this Article. (1951, c. 1059, s. 4; 1967, c. 655, s. 2.)



§ 143-295. Settlement of claims.

§ 143‑295.  Settlement of claims.

(a)        Any claims except claims of minors pending or hereafter filed against the various departments, institutions and agencies of the State may be settled upon agreement between the claimant and the Attorney General for an amount not in excess of twenty‑five thousand dollars ($25,000), without the approval of the Industrial Commission. The Attorney General may also make settlements by agreement for claims in excess of twenty‑five thousand dollars ($25,000) and claims of infants or persons non sui juris, provided such claims have been subject to review and approval by the Industrial Commission.

(b)        In settlements under twenty‑five thousand dollars ($25,000), agreed upon between the Attorney General and the claimant, the filing of an affidavit as set forth in G.S. 143‑297 shall not be required.

(c)        Transfer of title of a motor vehicle acquired in behalf of the State in settlement of claim pursuant to the provisions of this Article may be transferred by the Attorney General in the same manner as provided for such transfer by an insurance company under the provisions of G.S. 20‑75. (1951, c. 1059, s. 5; 1971, c. 1103, s.1; 1973, c. 699; 1975, c. 756; 1979, c. 877; 1981, c. 166; 1985, c. 693; 1989, c. 228, ss. 1, 2.)



§ 143-295.1. Settlement of small claims against institutions of the Department of Health and Human Services.

§ 143‑295.1.  Settlement of small claims against institutions of the Department of Health and Human Services.

When the property of a resident of a State institution under the Department of Health and Human Services is lost, destroyed, or otherwise damaged through negligent handling by the institution, and the amount of damages is less than five hundred dollars ($500.00), the institution may make direct payment or provide replacement of the item to the resident without recourse to the procedures otherwise provided by this Article. (2003‑285, s. 1.)



§ 143-296. Powers of Industrial Commission; deputies.

§ 143‑296.  Powers of Industrial Commission; deputies.

The members of the Industrial Commission, or a deputy thereof, shall have power to issue subpoenas, administer oaths, conduct hearings, take evidence, enter orders, opinions, and awards based thereon, punish for contempt, and issue writs of habeas corpus ad testificandum pursuant to G.S. 97‑101.1. The Industrial Commission is authorized to appoint deputies and clerical assistants to carry out the purpose and intent of this Article, and such deputy or deputies are hereby vested with the same power and authority to hear and determine tort claims against State departments, institutions, and agencies as is by this Article vested in the members of the Industrial Commission. Such deputy or deputies shall also have and are hereby vested with the same power and authority to hear and determine cases arising under the Workers' Compensation Act when assigned to do so by the Industrial Commission. The Commission may order parties to participate in mediation, under rules substantially similar to those approved by the Supreme Court for use in the Superior Court division, except the Commission shall determine the manner in which payment of the costs of the mediated settlement conference is assessed. (1951, c. 1059, s. 6; 1979, c. 714, s. 2; 1993, c. 399, s. 2; c. 321, s. 25(b); 1995, c. 358, s. 8(a); c. 437, s. 6(a); c. 467, s. 5(a); c. 507, s. 25.13; 1998‑217, s. 31.1(b).)



§ 143-297. Affidavit of claimant; docketing; venue; notice of hearing; answer, demurrer or other pleading to affidavit.

§ 143‑297.  Affidavit of claimant; docketing; venue; notice of hearing; answer, demurrer or other pleading to affidavit.

In all claims listed in Section 13 of Chapter 1059 of the Session Laws of 1951, and all claims which may hereafter be filed against the various departments, institutions, and agencies of the State, the claimant or the person in whose behalf the claim is made shall file with the Industrial Commission an affidavit in duplicate, setting forth the following information:

(1)        The name of the claimant;

(2)        The name of the department, institution or agency of the State against which the claim is asserted, and the name of the State employee upon whose alleged negligence the claim is based;

(3)        The amount of damages sought to be recovered;

(4)        The time and place where the injury occurred;

(5)        A brief statement of the facts and circumstances surrounding the injury and giving rise to the claim.

Upon receipt of such affidavit in duplicate, the Industrial Commission shall enter the case upon its hearing docket and shall hear and determine the matter in the county where the injury occurred unless the parties agree or the Industrial Commission directs that the case may be heard in some other county. All parties shall be given reasonable notice of the date when and the place where the claim will be heard.

Immediately upon docketing the case, the Industrial Commission shall forward one copy of plaintiff's affidavit to the office of the Attorney General of North Carolina if the claim is asserted against any department, institution, or agency of the State.

The department, institution or agency of the State against whom the claim is asserted shall file answer, demurrer or other pleading to the affidavit within 30 days after receipt of copy of same setting forth any defense it proposes to make in the hearing or trial, and no defense may be asserted in the hearing or trial unless it is alleged in such answer, except such defenses as are not required by the Code of Civil Procedure or other laws to be alleged. (1951, c. 1059, s. 9; 1963, c. 1063; 1971, c. 893, s. 2; c. 1103, s. 2.)



§ 143-298. Duty of Attorney General; expenses; subpoenas.

§ 143‑298.  Duty of Attorney General; expenses; subpoenas.

It shall be the duty of the Attorney General to represent all departments, institutions, and agencies of the State in connection with claims asserted against them and to attend all hearings in connection therewith where the amount of the claim, in the opinion of the Attorney General, is of sufficient import to require and justify such appearance.  In the event the amount appropriated to the Attorney General's office for travel and subsistence is insufficient to take care of the additional expense incident to attending these hearings, the Governor and Council of State are authorized to pay such additional travel expenses from the Contingency and Emergency Fund.

Subpoenas for any purpose authorized by G.S. 1A‑1, Rule 45 may be issued by an Attorney of Record for either party in all proceedings under the State Tort Claims Act and served by the means specified in the North Carolina Rules of Civil Procedure or served by registered or certified mail, and service shall be proved by filing of the return receipt. (1951, c. 1059, s. 10; 1971, c. 1103, s. 3; 1987 (Reg. Sess., 1988), c. 1087, s. 5.)



§ 143-299. Limitation on claims.

§ 143‑299.  Limitation on claims.

All claims against any and all State departments, institutions, and agencies shall henceforth be forever barred unless a claim be filed with the Industrial Commission within three years after the accrual of such claim, or if death results from the accident, the claim for wrongful death shall be forever barred unless a claim be filed by the personal representative of the deceased with the Industrial Commission within two years after such death. (1951, c. 1059, s. 11; 1973, c. 659.)



§ 143-299.1. Contributory negligence a matter of defense; burden of proof.

§ 143‑299.1.  Contributory negligence a matter of defense; burden of proof.

Contributory negligence on the part of the claimant or the person in whose behalf the claim is asserted shall be deemed to be a matter of defense on the part of the State department, institution or agency against which the claim is asserted, and such State department, institution or agency shall have the burden of proving that the claimant or the person in whose behalf the claim is asserted was guilty of contributory negligence. (1955, c. 400, s. 1 1/4.)



§ 143-299.1A. Limit use of public duty doctrine as an affirmative defense.

§ 143‑299.1A.  Limit use of public duty doctrine as an affirmative defense.

(a)        Except as provided in subsection (b) of this section, the public duty doctrine is an affirmative defense on the part of the State department, institution, or agency against which a claim is asserted if and only if the injury of the claimant is the result of any of the following:

(1)        The alleged negligent failure to protect the claimant from the action of others or from an act of God by a law enforcement officer as defined in subsection (d) of this section.

(2)        The alleged negligent failure of an officer, employee, involuntary servant or agent of the State to perform a health or safety inspection required by statute.

(b)        Notwithstanding subsection (a) of this section, the affirmative defense of the public duty doctrine may not be asserted in any of the following instances:

(1)        Where there is a special relationship between the claimant and the officer, employee, involuntary servant or agent of the State.

(2)        When the State, through its officers, employees, involuntary servants or agents, has created a special duty owed to the claimant and the claimant's reliance on that duty is causally related to the injury suffered by the claimant.

(3)        Where the alleged failure to perform a health or safety inspection required by statute was the result of gross negligence.

(c)        This section does not apply to a unit of local government or its officers, employees, or agents.

(d)        For purposes of this section, "law enforcement officer" means a full‑time or part‑time employee or agent of a State department, institution, or agency or an agent of the State operating under an agreement with a State department, institution, or agency of the State who is any of the following:

(1)        Actively serving in a position with assigned primary duties and responsibilities for prevention and detection of crime or the general enforcement of the criminal laws of the State or serving civil processes.

(2)        Possesses the power of arrest by virtue of an oath administered under the authority of the State.

(3)        Is a juvenile justice officer, chief court counselor, or juvenile court counselor.

(4)        Is a correctional officer performing duties of custody, supervision, and treatment to control and rehabilitate criminal offenders.

(5)        Is a firefighter as defined in G.S. 113‑60.32(1).

(6)        Is a probation officer appointed under Article 20 of Chapter 15 of the General Statutes.  (2008‑170, s. 1; 2008‑187, s. 47; 2009‑570, s. 21.)



§ 143-299.2. Limitation on payments by the State.

§ 143‑299.2.  Limitation on payments by the State.

(a)        The maximum amount that the State may pay cumulatively to all claimants on account of injury and damage to any one person arising out of any one occurrence, whether the claim or claims are brought under this Article, or Article 31A or Article 31B of this Chapter, shall be one million dollars ($1,000,000), less any commercial liability insurance purchased by the State and applicable to the claim or claims under G.S. 143‑291(b), 143‑300.6(c), or 143‑300.16(c).

(b)        The fact that a claim or claims may be brought under more than one Article under this Chapter shall not increase the above maximum liability of the State. (1987 (Reg. Sess., 1988), c. 1087, s. 6; 1995, c. 509, s. 83; 2000‑67, s. 7A(d); 2007‑452, s. 1.)



§ 143-299.3. Use of State vehicles by North Carolina Amateur Sports; State to incur no liability.

§ 143‑299.3.  Use of State vehicles by North Carolina Amateur Sports; State to incur no liability.

(a)        Notwithstanding G.S. 14‑247 and G.S. 143‑341(8)i, the Department of Administration or any other department of State government may allow North Carolina Amateur Sports to have the use of State trucks and vans for the 1989 and the 1990 State Games of North Carolina.  There will not be any charge for use of vehicles under this section.

(b)        The State of North Carolina shall incur no liability for any damages resulting from use of vehicles under this section and North Carolina Amateur Sports shall carry liability insurance of not less than $500,000 covering such vehicles while in its use. (1989, c. 242, s. 1(a), (b); 1991, c. 636, s. 17; 1993, c. 553, s. 5.)



§ 143-299.4. Payment of State excess liability.

§ 143‑299.4.  Payment of State excess liability.

For each claim payable during any fiscal year in excess of one hundred fifty thousand dollars ($150,000) per claim arising under this Article, or Article 31A or 31B of this Chapter, on account of injury or damage to any one person, each State agency shall transfer to the Office of State Budget and Management its proportionate share of that agency's estimated lapsed salaries, as determined by the Director of the Budget, and the Director of the Budget shall use these transferred funds to pay the balance of that claim in excess of one hundred fifty thousand dollars ($150,000). However, if the Director of the Budget determines that the agency liable for the claim has the resources to pay the full claim even though it exceeds one hundred fifty thousand dollars ($150,000), then the Director of the Budget may, in the Director's discretion, require the agency to pay the full claim. Additionally, the Director of the Budget may, in the Director's discretion, limit the number of agencies required to transfer funds to the agency liable for the claim to pay the balance of the claim. (2000‑67, s. 7A(e); 2000‑140, s. 93.1(i); 2001‑424, s. 12.2(b); 2002‑159, s. 43.)



§ 143-300. Rules and regulations of Industrial Commission; destruction of records.

§ 143‑300.  Rules and regulations of Industrial Commission; destruction of records.

The Industrial Commission is hereby authorized and empowered to adopt such rules and regulations as may, in the discretion of the Commission, be necessary to carry out the purpose and intent of this Article.  The North Carolina Rules of Civil Procedure and Rules of Evidence, insofar as they are not in conflict with the provisions of this Article, shall be followed in proceedings under this Article.  When any case or claim under this Article has been closed by proper order or award, all records concerning such case or claim may, after five years, in the discretion of the Industrial Commission with and by the authorization of the Department of Cultural Resources, be destroyed by burning or otherwise; provided, that no record pertaining to a case or claim of a minor shall be destroyed until the expiration of three years after such minor attains the age of 18 years. (1951, c. 1059, s. 12; 1957, c. 311; 1971, c. 1231, s. 1; 1973, c. 476, s. 48; 1987 (Reg. Sess., 1988), c. 1087, s. 7.)



§ 143-300.1. Claims against county and city boards of education for accidents involving school buses or school transportation service vehicles.

§ 143‑300.1.  Claims against county and city boards of education for accidents involving school buses or school transportation service vehicles.

(a)        The North Carolina Industrial Commission shall have jurisdiction to hear and determine tort claims against any county board of education or any city board of education, which claims arise as a result of any alleged mechanical defects or other defects which may affect the safe operation of a public school bus or school transportation service vehicle resulting from an alleged negligent act of maintenance personnel or as a result of any alleged negligent act or omission of the driver, transportation safety assistant, or monitor of a public school bus or school transportation service vehicle when:

(1)        The driver is an employee of the county or city administrative unit of which that board is the governing body, and the driver is paid or authorized to be paid by that administrative unit,

(1a)      The monitor was appointed and acting in accordance with G.S. 115C‑245(d),

(1b)      The transportation safety assistant was employed and acting in accordance with G.S. 115C‑245(e), or

(2)        The driver is an unpaid school bus driver trainee under the supervision of an authorized employee of the Department of Transportation, Division of Motor Vehicles, or an authorized employee of that board or a county or city administrative unit thereof,

and which driver was at the time of the alleged negligent act or omission operating a public school bus or school transportation service vehicle in accordance with G.S. 115C‑242 in the course of his employment by or training for that administrative unit or board, which monitor was at the time of the alleged negligent act or omission acting as such in the course of serving under G.S. 115C‑245(d), or which transportation safety assistant was at the time of the alleged negligent act or omission acting as such in the course of serving under G.S. 115C‑245(e). The liability of such county or city board of education, the defenses which may be asserted against such claim by such board, the amount of damages which may be awarded to the claimant, and the procedure for filing, hearing and determining such claim, the right of appeal from such determination, the effect of such appeal, and the procedure for taking, hearing and determining such appeal shall be the same in all respects as is provided in this Article with respect to tort claims against the State Board of Education except as hereinafter provided. Any claim filed against any county or city board of education pursuant to this section shall state the name and address of such board, the name of the employee upon whose alleged negligent act or omission the claim is based, and all other information required by G.S. 143‑297 in the case of a claim against the State Board of Education. Immediately upon the docketing of a claim, the Industrial Commission shall forward one copy of the plaintiff's affidavit to the superintendent of the schools of the county or city administrative unit against the governing board of which such claim is made, one copy of the plaintiff's affidavit to the State Board of Education and one copy of the plaintiff's affidavit to the office of the Attorney General of North Carolina. All notices with respect to tort claims against any such county or city board of education shall be given to the superintendent of schools of the county or city administrative unit of which such board is a governing board, to the State Board of Education and also to the office of the Attorney General of North Carolina.

(b)        The Attorney General shall be charged with the duty of representing the city or county board of education in connection with claims asserted against them pursuant to this section where the amount of the claim, in the opinion of the Attorney General, is of sufficient import to require and justify such appearance.

(c)        In the event that the Industrial Commission awards damages against any county or city board of education under this section, the Attorney General shall draw a voucher for the amount required to pay the award. The funds necessary to cover the first one hundred fifty thousand dollars ($150,000) of liability per claim for claims against county and city boards of education for accidents involving school buses and school transportation service vehicles shall be made available from funds appropriated to the State Board of Education. The balance of any liability owed shall be paid in accordance with G.S. 143‑299.4. Neither the county or city boards of education, or the county or city administrative unit shall be liable for the payment of any award made pursuant to the provisions of this section in excess of the amount paid upon a voucher by the Attorney General. Settlement and payment may be made by the Attorney General as provided in G.S. 143‑295.

(d)        Except as otherwise provided in this subsection, the Attorney General may, upon the request of an employee or former employee, defend any civil action brought against the driver, transportation safety assistant, or monitor of a public school bus or school transportation service vehicle or school bus maintenance mechanic when the driver or mechanic is employed and paid by the local school administrative unit, when the monitor is acting in accordance with G.S. 115C‑245(d), when the transportation safety assistant is acting in accordance with G.S. 115C‑245(e), or when the driver is an unpaid school bus driver trainee under the supervision of an authorized employee of the Department of Transportation, Division of Motor Vehicles, or an authorized employee of a county or city board of education or administrative unit. The Attorney General may afford this defense through the use of a member of his staff or, in his discretion, employ private counsel. The Attorney General is authorized to pay any judgment rendered in the civil action not to exceed the limit provided under the Tort Claims Act. The funds necessary to cover the first one hundred fifty thousand dollars ($150,000) of liability per claim shall be made available from funds appropriated to the State Board of Education. The balance of any liability owed shall be paid in accordance with G.S. 143‑299.4. The Attorney General may compromise and settle any claim covered by this section to the extent that he finds the same to be valid, up to the limit provided in the Tort Claims Act, provided that the authority granted in this subsection shall be limited to only those claims that would be within the jurisdiction of the Industrial Commission under the Tort Claims Act.

The Attorney General shall refuse to provide for the defense of a civil action or proceeding brought against an employee or former employee if the Attorney General determines that:

(1)        The act or omission was not within the scope and course of his employment as a State employee; or

(2)        The employee or former employee acted or failed to act because of actual fraud, corruption, or actual malice on his part; or

(3)        Defense of the action or proceeding by the State would create a conflict of interest between the State and the employee or former employee; or

(4)        Defense of the action or proceeding would not be in the best interests of the State. (1955, c. 1283; 1961, c. 1102, ss. 1‑3; 1967, c. 1032, s. 1; 1975, c. 589, s. 1; c. 916, ss. 1, 2; 1977, c. 935, s. 1; 1979, 2nd Sess., c. 1332, ss. 1, 2; 1983 (Reg. Sess., 1984), c. 1034, s. 30; 1998‑212, s. 9.17(b); 2000‑67, ss. 7A(f), 7A(g); 2001‑424, s. 6.18.)



§ 143-300.1A. (See Editor's note on condition precedent) Claims arising from certain smallpox vaccinations of State employees.

§ 143‑300.1A.  (See Editor's note on condition precedent) Claims arising from certain smallpox vaccinations of State employees.

The North Carolina Industrial Commission shall have jurisdiction to hear and determine claims in accordance with the procedures set forth in this Article made against the State by a person who is permanently or temporarily living in the home of a State employee who receives in employment vaccination against smallpox incident to the Administration of Smallpox Countermeasures by Health Professionals, section 304 of the Homeland Security Act, Pub. L. No. 107‑296 (Nov. 25, 2002) (to be codified at 42 U.S.C. § 233(p)) when the person contracts an infection with smallpox or an infection with vaccinia or has any adverse medical reaction due to the vaccination received by the employee. A person covered by this section shall be entitled to recover from the State damages incurred by the person that are directly attributable to the vaccination of the employee under this section. No showing of negligence is required under this section. The provisions of G.S. 143‑299.1 shall not apply to claims made under this section, and contributory negligence is not a defense for claims under this section. Damages awarded under this section shall be paid in accordance with G.S. 143‑291(a1) and shall be subject to the same limits as those which apply to tort claims under this Article. (2003‑169, s. 3.)



§ 143-300.2. Definitions.

Article 31A.

Defense of State Employees, Medical Contractors and Local Sanitarians.

§ 143‑300.2.  Definitions.

Unless the context otherwise requires, the definitions contained in this section govern the construction of this Article.

(1)        "Civil or criminal action or proceeding" includes any case, prosecution, special proceedings, or administrative proceeding in or before any court or agency of this State or any other state or the United States.

(2)        "Employee" includes an officer, agent, or employee but does not include an independent contractor.

(3)        "Employment" includes office, agency, or employment.

(4)        "The State" includes all departments, agencies, boards, commissions, institutions, bureaus, and authorities of the State. Community colleges, technical colleges, and occupational licensing boards regulated by Chapter 93B of the General Statutes shall be deemed State agencies for purposes of this Article. (1967, c. 1092, s. 1; 1987, c. 684, s. 2; 2002‑168, s. 2.)



§ 143-300.3. Defense of State employees.

§ 143‑300.3.  Defense of State employees.

Except as otherwise provided in G.S. 143‑300.4, upon request of an employee or former employee, the State may provide for the defense of any civil or criminal action or proceeding brought against him in his official or individual capacity, or both, on account of an act done or omission made in the scope and course of his employment as a State employee. (1967, c. 1092, s. 1.)



§ 143-300.4. Grounds for refusal of defense.

§ 143‑300.4.  Grounds for refusal of defense.

(a)        The State shall refuse to provide for the defense of a civil or criminal action or proceeding brought against an employee or former employee if the State determines that:

(1)        The act or omission was not within the scope and course of his employment as a State employee; or

(2)        The employee or former employee acted or failed to act because of actual fraud, corruption, or actual malice on his part; or

(3)        Defense of the action or proceeding by the State would create a conflict of interest between the State and the employee or former employee; or

(4)        Defense of the action or proceeding would not be in the best interests of the State.

(b)        The determinations required by subsection (a) of this section shall be made by the Attorney General. The Attorney General may delegate his authority to make these determinations to the chief administrative authority of any agency, institution, board, or commission whose employees are to be defended as provided by subdivision (3) or (4) of G.S. 143‑300.5. Approval of the request by an employee or former employee for provision of defense shall raise a  presumption that the determination required by this section had been made and that no grounds for refusal to defend were discovered. (1967, c. 1092, s. 1.)



§ 143-300.5. Regulations for providing defense counsel.

§ 143‑300.5.  Regulations for providing defense counsel.

The Governor may issue regulations for the defense of employees or former employees of the State pursuant to this Article through one or more of the following methods as may be appropriate to the employee or class of employees in question:

(1)        By the Attorney General;

(2)        By employing other counsel for this purpose as provided in G.S. 147‑17;

(3)        By authorizing the purchase of insurance which requires that  the insurer provide or underwrite the cost of the defense; or

(4)        By authorizing defense by counsel assigned to or employed by the department, agency, board, commission, institution, bureau, or authority which employed the person requesting the defense. (1967, c. 1092, s. 1.)



§ 143-300.6. Payments of judgments; compromise and settlement of claims.

§ 143‑300.6.  Payments of judgments; compromise and settlement of claims.

(a)        Payment of Judgments and Settlements. In an action to which this Article applies, the State shall pay (i) a final judgment awarded in a court of competent jurisdiction against a State employee or (ii) the amount due under a settlement of the action under this section. The unit of State government that employed the employee shall pay the first one hundred fifty thousand dollars ($150,000) of liability, and the balance of any payment owed shall be paid in accordance with G.S. 143‑299.4. This section does not waive the sovereign immunity of the State with respect to any claim. A payment of a judgment or settlement of a claim against a State employee or several State employees as joint tort‑feasors may not exceed the amount payable for one claim under the Tort Claims Act.

(b)        Settlement of Claims. The Attorney General may compromise and settle any claim covered by this section to the extent he finds the claim valid. A settlement in excess of the limit provided in subsection (a) must be approved by the employee. In an action in which the Attorney General has stated in writing that private counsel should be provided the employee because of a conflict of interest between the employee and the State, a settlement in excess of the limit provided in subsection (a) must be approved by the private counsel.

(c)        Other Insurance. The coverage afforded employees and former employees under this Article shall be excess coverage over any commercial liability insurance, other than insurance written under G.S. 58‑32‑15, up to the limit provided in subsection (a). (1973, c. 1372; 1975, c. 209, ss. 1, 2; 1979, c. 886; 1981, c. 1109, s. 2; 1991, c. 674, s. 2; 2000‑67, s. 7A(h).)



§ 143-300.7. Defense of medical contractors.

§ 143‑300.7.  Defense of medical contractors.

Notwithstanding any other provisions of this Article, any person or professional association who at the request of the Department of Correction provides medical and dental services to inmates in the custody of the Department of Correction and who is sued pursuant to the Federal Civil Rights Act of 1871 may be defended by the Attorney General and shall be protected from liability for violations of civil rights in accordance with the provisions of this Article. (1979, c. 1053, s. 2.)



§ 143-300.8. Defense of local sanitarians.

§ 143‑300.8.  Defense of local sanitarians.

Any local health department sanitarian enforcing rules of the Commission for Public Health or of the Environmental Management Commission under the supervision of the Department of Environment and Natural Resources pursuant to G.S. 130A‑4 shall be defended by the Attorney General, subject to the provisions of G.S. 143‑300.4, and shall be protected from liability in accordance with the provisions of this Article in any civil or criminal action or proceeding brought against the sanitarian in his official or individual capacity, or both, on account of an act done or omission made in the scope and course of enforcing the rules of the Commission for Public Health or of the Environmental Management Commission. The Department of Environment and Natural Resources shall pay any judgment against the sanitarian, or any settlement made on his behalf, subject to the provisions of G.S. 143‑300.6. (1987, c. 654, s. 2; 1989, c. 727, s. 219(36); 1997‑443, s. 11A.96; 2006‑202, s. 7; 2007‑182, s. 2.)



§ 143-300.9. Payment of excess damages relating to unconstitutional taxes.

§ 143‑300.9.  Payment of excess damages relating to unconstitutional taxes.

In an action to which this Article applies, the State shall pay the excess amount of a judgment or settlement under G.S. 143‑300.6 for damages against a State employee for collecting or administering a tax that is held unconstitutional.  The excess amount is the amount of the judgment or settlement over (i) the limit provided in G.S. 143‑300.6(a) and (ii) any coverage under G.S. 58‑32‑15.  This section does not waive the sovereign immunity of the State with respect to any claim. (1991, c. 674, s. 1.)



§ 143-300.10. Payment of excess damages relating to unconstitutional goals program.

§ 143‑300.10.  Payment of excess damages relating to unconstitutional goals program.

In an action to which this Article applies, the State shall pay the excess amount of a judgment or settlement under G.S. 143‑300.6 for damages against a State employee or member of a State board or commission for enforcing or administering a goals program promoting participation by disadvantaged businesses, minority businesses, and women businesses, in contracts let by a State department or agency that is held unconstitutional. The excess amount is the amount of the judgment or settlement over (i) the limit provided in G.S. 143‑300.6(a) and (ii) any coverage under G.S. 58‑32‑15. This section does not waive the sovereign immunity of the State with respect to any claim. (1991 (Reg. Sess. 1992), c. 1044, s. 39(a).)



§ 143-300.11. Reserved for future codification purposes.

§ 143‑300.11.  Reserved for future codification purposes.



§ 143-300.12. Reserved for future codification purposes.

§ 143‑300.12.  Reserved for future codification purposes.



§ 143-300.13. Definition of public school employee.

Article 31B.

Defense of Public School Employees.

§ 143‑300.13.  Definition of public school employee.

For the purpose of this Article, a public school employee is a person whose major responsibility is to teach or directly supervise teaching and who is employed in either a full‑time or part‑time capacity, including, but not limited to, the superintendent, assistant or associate superintendent, principal, assistant principal, classroom teacher, substitute teacher, supervisor, teacher aide, student teacher, or school nurse. (1979, c. 971, s. 2.)



§ 143-300.14. Defense of public school employees.

§ 143‑300.14.  Defense of public school employees.

Except as provided in G.S. 143‑300.15, the State shall provide defense counsel for the employee against whom a claim is made or civil action is commenced for personal injury on account of an act done or omission made in the course of the employee's duties under G.S. 115‑146.1; provided that, no later than 30 days after the employee is notified of a claim or 10 days after the employee is served with complaint of the injured party, the employee gives written notice of the claim or action to the Attorney General which notice shall include:

(1)        The name and address of the claimant and his attorney;

(2)        A concise statement of the basis of the claim;

(3)        The name and address of any other employees involved; and

(4)        A copy of any correspondence received by the employee and legal documents served on the employee pertaining to the claim or civil action. (1979, c. 971, s. 2.)



§ 143-300.15. Refusal of defense.

§ 143‑300.15.  Refusal of defense.

The Attorney General may refuse to defend an employee for any of the reasons listed in G.S. 143‑300.4(a). (1979, c. 971, s. 2.)



§ 143-300.16. Payment of judgments and settlement of claims.

§ 143‑300.16.  Payment of judgments and settlement of claims.

(a)        Any final judgment awarded against an employee in an action that meets the requirements of G.S. 143‑300.14, or any amount payable under a settlement of the action, shall be paid the State.  The first one hundred fifty thousand dollars($150,000) of liability shall be paid from funds appropriated to the State Board of Education for the payment of State Tort Claims.  The balance of any payment owed shall be paid in accordance with G.S. 143‑299.4. No payment shall be made from either funds appropriated to the State Board of Education or funds transferred from State agencies under G.S. 143‑299.4 for any judgment for punitive damages. Nothing in this section shall be deemed to waive the sovereign immunity of the State with respect to a claim covered under this section or authorize the payment of any judgment or settlement against a public school employee in excess of the limit provided in the Tort Claims Act.

(b)        The Attorney General may settle any claim to which this Article applies which he finds valid. In any case in which the Attorney General has stated in writing that private counsel ought to be provided because of a conflict with the interests of the State, any settlement shall be approved by the private counsel and the Attorney General.

(c)        The coverage afforded an employee under this Article is excess coverage over any commercial insurance liability that the employee may have. (1979, c. 971, s. 2; 2000‑67, s. 7A(i).)



§ 143-300.17. Employee's obligation for attorney fees.

§ 143‑300.17.  Employee's obligation for attorney fees.

If any employee has been defended by the Attorney General, or if the State has provided private counsel for an employee, and judgment rendered on the claim establishes that the act or omission complained of did not meet the requirements of G.S. 115‑146.1, the judgment against the employee may provide for payment to the State of its costs including a reasonable attorney fee. (1979, c. 971, s. 2.)



§ 143-300.18. Protection is additional.

§ 143‑300.18.  Protection is additional.

The protection to employees provided in this Article is in addition to any other protection provided in the General Statutes. (1979, c. 971, s. 2.)



§§ 143-300.19 through 143-300.29. Reserved for future codification purposes.

§§ 143‑300.19 through 143‑300.29.  Reserved for future codification purposes.



§ 143-300.30. Service on National Tobacco Grower Settlement Trust.

Article 31C.

Service on Certification Entity.

§ 143‑300.30.  Service on National Tobacco Grower Settlement Trust.

(a)        (1)        Philip Morris, Inc., Brown and Williamson Tobacco Corporation, Lorillard Tobacco Company, and R.J. Reynolds Tobacco Company (hereinafter, the "tobacco companies") have proposed to create a National Tobacco Grower Settlement Trust under which the tobacco companies will pay, during a 12‑year period, a base amount of approximately five billion one hundred fifty million dollars ($5,150,000,000) into a trust to provide payments to tobacco growers and allotment holders in 14 grower states, including North Carolina, for the purposes of ameliorating potential adverse economic consequences of likely changes in the tobacco market on grower states.

(2)        The tobacco companies desire that the money paid into the trust be divided among tobacco producers and allotment holders in accordance with a plan designed and approved by a certification entity in each state.

(3)        The tobacco companies desire that in larger grower states, including North Carolina, the certification entity be a nonprofit corporation governed by a board of directors consisting of the following public officials and persons appointed by public officials: the Governor, who shall serve as chair of the board of directors; the Commissioner of Agriculture, who shall serve as vice‑chair; the Attorney General, who shall serve as secretary; a State Senator appointed by the President Pro Tempore of the Senate; a State Representative appointed by the Speaker of the House of Representatives; two members of the North Carolina congressional delegation selected by the delegation; and four to seven citizens appointed by the Governor.

(4)        It is in the public interest that these officials and citizens serve on the board of directors and determine the distribution of these private trust funds to tobacco producers and allotment holders in North Carolina.

(b)        The Governor, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate are authorized to appoint members of the board of directors of the certification entity as provided in Section 1.(a)(3), and the public officials referred to in Section 1.(a)(3) are authorized to serve on that board.

(c)        No member of the certification entity for the National Tobacco Grower Trust Fund is subject to civil liability for any act or omission arising out of the performance of the member's duties as a member or officer of the certification entity.  This section does not apply to liability arising from willful or wanton misconduct, intentional wrongdoing, or the operation of a motor vehicle.  (1999‑333, s.1.)



§§ 143-300.31 through 143-300.34. Reserved for future codification purposes.

§§ 143‑300.31 through 143‑300.34.  Reserved for future codification purposes.



§ 143-300.35. State Employee Federal Remedy Restoration Act.

Article 31D.

State Employee Federal Remedy Restoration Act.

§ 143‑300.35.  State Employee Federal Remedy Restoration Act.

(a)        The sovereign immunity of the State is waived for the limited purpose of allowing State employees, except for those in exempt policy‑making positions designated pursuant to G.S. 126‑5(d), to maintain lawsuits in State and federal courts and obtain and satisfy judgments against the State or any of its departments, institutions, or agencies under:

(1)        The Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

(2)        The Age Discrimination in Employment Act, 29 U.S.C. § 621, et seq.

(3)        The Family and Medical Leave Act, 29 U.S.C. § 2601, et seq.

(4)        The Americans with Disabilities Act, 42 U.S.C. § 12101, et seq.

(b)        The amount of monetary relief a State employee receives under subsection (a) of this section shall not exceed the amounts authorized under G.S. 143‑299.2 or the amounts authorized under the applicable federal law under this section, whichever is less. (2001‑467, s. 1.)



§ 143-301. Authority of Governor.

Article 32.

Payroll Savings Plan for State Employees.

§ 143‑301.  Authority of Governor.

The Governor may, with the approval of the Council of State, authorize any or all of the departments, institutions, and agencies of the State to establish a voluntary payroll deduction plan for the purchase of United States savings bonds by State employees, and to set up the necessary machinery for carrying out the purposes of this Article. (1951, c. 1020, s. 1.)



§ 143-302. Expenses.

§ 143‑302.  Expenses.

Funds may be allotted out of the contingency and emergency appropriation to defray the necessary expenses incurred by departments, institutions and agencies financed out of the general fund of the State, and departments, institutions and agencies financed out of special funds or entirely from receipts shall defray the necessary expenses incurred without expense to the general fund of the State. (1951, c. 1020, s. 2.)



§ 143-303. Agreements of employees with heads of departments, etc.

§ 143‑303.  Agreements of employees with heads of departments, etc.

Any of the employees of the State of North Carolina may voluntarily enter into written agreement with heads of the department or institution or agency where employed, which has adopted the payroll savings plan, to authorize deductions from his or her salary of certain designated sums to be invested in United States savings bonds of the kind and type specified in such agreement. (1951, c. 1020, s. 3.)



§ 143-304. Salary deductions and purchase of bonds authorized.

§ 143‑304.  Salary deductions and purchase of bonds authorized.

Upon the execution of such agreement by any State employee with the State department, institution or agency where employed, the department, institution or agency is authorized and empowered to deduct the sum specified in said agreement from the weekly or monthly salary of such employee, and to show deduction on all pay rolls similar to withholding tax, retirement, insurance, hospitalization, etc. Such sums shall be held until sufficient moneys have accumulated to the credit of each individual sufficient to purchase a bond, and such sum shall be invested in United States savings bonds, for and on  behalf of such employee, and the bonds shall be delivered to the employee as soon as practical. Provided that no coercion of any sort shall be exercised to require any person to participate. (1951, c. 1020, s. 4.)



§ 143-305. Cancellation of agreements.

§ 143‑305.  Cancellation of agreements.

Such agreement may be cancelled by the employee executing the same upon giving written notice to the head of the department, institution or agency where employed not later than the fifteenth day of the month in which he or she desires such agreement to be terminated, and the head of the department, institution or agency may cancel any agreement, herein provided for, upon giving 10 days' written notice to the affected employee. Upon the termination of the agreement the head of the department, institution or agency is hereby  authorized to refund any amount of money held for the employee. (1951, c. 1020, s. 5.)



§§ 143-306 through 143-316. Repealed by Session Laws 1973, c. 1331, s. 2, as amended by Session Laws 1975, c. 69, s. 4.

Article 33.

Judicial Review of Decisions of Certain Administrative Agencies.

§§ 143‑306 through 143‑316.  Repealed by Session Laws 1973, c. 1331, s. 2, as amended by Session Laws 1975, c. 69, s. 4.



§§ 143-317 through 143-318. Repealed by Session Laws 1973, c. 1331, s. 2, as amended by Session Laws 1975, c. 69, s. 4.

Article 33A.

Rules of Evidence in Administrative Proceedings before State Agencies.

§§ 143‑317 through 143‑318.  Repealed by Session Laws 1973, c. 1331, s. 2, as amended by Session Laws 1975, c. 69, s. 4.



§§ 143-318.1 through 143-318.8. Repealed by Session Laws 1979, c. 655, s. 1.

Article 33B.

Meetings of Governmental Bodies.

§§ 143‑318.1 through 143‑318.8.  Repealed by Session Laws 1979, c. 655, s. 1.



§ 143-318.9. Public policy.

Article 33C.

Meetings of Public Bodies.

§ 143‑318.9.  Public policy.

Whereas the public bodies that administer the legislative, policy‑making, quasi‑judicial, administrative, and advisory functions of North Carolina and its political subdivisions exist solely to conduct the people's business, it is the public policy of North Carolina that the hearings, deliberations, and actions of these bodies be conducted openly. (1979, c. 655, s. 1.)



§ 143-318.10. All official meetings of public bodies open to the public.

§ 143‑318.10.  All official meetings of public bodies open to the public.

(a)        Except as provided in G.S. 143‑318.11, 143‑318.14A, 143‑318.15, and 143‑318.18, each official meeting of a public body shall be open to the public, and any person is entitled to attend such a meeting.

(b)        As used in this Article, "public body" means any elected or appointed authority, board, commission, committee, council, or other body of the State, or of one or more counties, cities, school administrative units, constituent institutions of The University of North Carolina, or other political subdivisions or public corporations in the State that (i) is composed of two or more members and (ii) exercises or is authorized to exercise a legislative, policy‑making, quasi‑judicial, administrative, or advisory function. In addition, "public body" means the governing board of a "public hospital" as defined in G.S. 159‑39 and the governing board of any nonprofit corporation to which a hospital facility has been sold or conveyed pursuant to G.S. 131E‑8, any subsidiary of such nonprofit corporation, and any nonprofit corporation owning the corporation to which the hospital facility has been sold or conveyed.

(c)        "Public body" does not include (i) a meeting solely among the professional staff of a public body, or (ii) the medical staff of a public hospital or the medical staff of a hospital that has been sold or conveyed pursuant to G.S. 131E‑8.

(d)        "Official meeting" means a meeting, assembly, or gathering together at any time or place or the simultaneous communication by conference telephone or other electronic means of a majority of the members of a public body for the purpose of conducting hearings, participating in deliberations, or voting upon or otherwise transacting the public business within the jurisdiction, real or apparent, of the public body. However, a social meeting or other informal assembly or gathering together of the members of a public body does not constitute an official meeting unless called or held to evade the spirit and purposes of this Article.

(e)        Every public body shall keep full and accurate minutes of all official meetings, including any closed sessions held pursuant to G.S. 143‑318.11. Such minutes may be in written form or, at the option of the public body, may be in the form of sound or video and sound recordings. When a public body meets in closed session, it shall keep a general account of the closed session so that a person not in attendance would have a reasonable understanding of what transpired. Such accounts may be a written narrative, or video or audio recordings. Such minutes and accounts shall be public records within the meaning of the Public Records Law, G.S. 132‑1 et seq.; provided, however, that minutes or an account of a closed session conducted in compliance with G.S. 143‑318.11 may be withheld from public inspection so long as public inspection would frustrate the purpose of a closed session. (1979, c. 655, s. 1; 1985 (Reg. Sess., 1986), c. 932, s. 4; 1991, c. 694, ss. 1, 2; 1993 (Reg. Sess., 1994), c. 570, s. 1; 1995, c. 509, s. 135.2(p); 1997‑290, s. 1; 1997‑465, s. 27.)



§ 143-318.11. Closed sessions.

§ 143‑318.11.  Closed sessions.

(a)        Permitted Purposes.  It is the policy of this State that closed sessions shall be held only when required to permit a public body to act in the public interest as permitted in this section. A public body may hold a closed session and exclude the public only when a closed session is required:

(1)        To prevent the disclosure of information that is privileged or confidential pursuant to the law of this State or of the United States, or not considered a public record within the meaning of Chapter 132 of the General Statutes.

(2)        To prevent the premature disclosure of an honorary degree, scholarship, prize, or similar award.

(3)        To consult with an attorney employed or retained by the public body in order to preserve the attorney‑client privilege between the attorney and the public body, which privilege is hereby acknowledged. General policy matters may not be discussed in a closed session and nothing herein shall be construed to permit a public body to close a meeting that otherwise would be open merely because an attorney employed or retained by the public body is a participant. The public body may consider and give instructions to an attorney concerning the handling or settlement of a claim, judicial action, mediation, arbitration, or administrative procedure. If the public body has approved or considered a settlement, other than a malpractice settlement by or on behalf of a hospital, in closed session, the terms of that settlement shall be reported to the public body and entered into its minutes as soon as possible within a reasonable time after the settlement is concluded.

(4)        To discuss matters relating to the location or expansion of industries or other businesses in the area served by the public body, including agreement on a tentative list of economic development incentives that may be offered by the public body in negotiations. The action approving the signing of an economic development contract or commitment, or the action authorizing the payment of economic development expenditures, shall be taken in an open session.

(5)        To establish, or to instruct the public body's staff or negotiating agents concerning the position to be taken by or on behalf of the public body in negotiating (i) the price and other material terms of a contract or proposed contract for the acquisition of real property by purchase, option, exchange, or lease; or (ii) the amount of compensation and other material terms of an employment contract or proposed employment contract.

(6)        To consider the qualifications, competence, performance, character, fitness, conditions of appointment, or conditions of initial employment of an individual public officer or employee or prospective public officer or employee; or to hear or investigate a complaint, charge, or grievance by or against an individual public officer or employee. General personnel policy issues may not be considered in a closed session. A public body may not consider the qualifications, competence, performance, character, fitness, appointment, or removal of a member of the public body or another body and may not consider or fill a vacancy among its own membership except in an open meeting. Final action making an appointment or discharge or removal by a public body having final authority for the appointment or discharge or removal shall be taken in an open meeting.

(7)        To plan, conduct, or hear reports concerning investigations of alleged criminal misconduct.

(8)        To formulate plans by a local board of education relating to emergency response to incidents of school violence.

(9)        To discuss and take action regarding plans to protect public safety as it relates to existing or potential terrorist activity and to receive briefings by staff members, legal counsel, or law enforcement or emergency service officials concerning actions taken or to be taken to respond to such activity.

(b)        Repealed by Session Laws 1991, c. 694, s. 4.

(c)        Calling a Closed Session.  A public body may hold a closed session only upon a motion duly made and adopted at an open meeting. Every motion to close a meeting shall cite one or more of the permissible purposes listed in subsection (a) of this section. A motion based on subdivision (a)(1) of this section shall also state the name or citation of the law that renders the information to be discussed privileged or confidential. A motion based on subdivision (a)(3) of this section shall identify the parties in each existing lawsuit concerning which the public body expects to receive advice during the closed session.

(d)        Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 570, s. 2. (1979, c. 655, s. 1; 1981, c. 831; 1985 (Reg. Sess., 1986), c. 932, s. 5; 1991, c. 694, ss. 3, 4; 1993 (Reg. Sess., 1994), c. 570, s. 2; 1995, c. 509, s. 84; 1997‑222, s. 2; 1997‑290, s. 2; 2001‑500, s. 2; 2003‑180, s. 2.)



§ 143-318.12. Public notice of official meetings.

§ 143‑318.12.  Public notice of official meetings.

(a)        If a public body has established, by ordinance, resolution, or otherwise, a schedule of regular meetings, it shall cause a current copy of that schedule, showing the time and place of regular meetings, to be kept on file as follows:

(1)        For public bodies that are part of State government, with the Secretary of State;

(2)        For the governing board and each other public body that is part of a county government, with the clerk to the board of county commissioners;

(3)        For the governing board and each other public body that is part of a city government, with the city clerk;

(4)        For each other public body, with its clerk or secretary, or, if the public body does not have a clerk or secretary, with the clerk to the board of county commissioners in the county in which the public body normally holds its meetings.

If a public body changes its schedule of regular meetings, it shall cause the revised schedule to be filed as provided in subdivisions (1) through (4) of this subsection at least seven calendar days before the day of the first meeting held pursuant to the revised schedule.

(b)        If a public body holds an official meeting at any time or place other than a time or place shown on the schedule filed pursuant to subsection (a) of this section, it shall give public notice of the time and place of that meeting as provided in this subsection.

(1)        If a public body recesses a regular, special, or emergency meeting held pursuant to public notice given in compliance with this subsection, and the time and place at which the meeting is to be continued is announced in open session, no further notice shall be required.

(2)        For any other meeting, except an emergency meeting, the public body shall cause written notice of the meeting stating its purpose (i) to be posted on the principal bulletin board of the public body or, if the public body has no such bulletin board, at the door of its usual meeting room, and (ii) to be mailed, e‑mailed, or delivered to each newspaper, wire service, radio station, and television station that has filed a written request for notice with the clerk or secretary of the public body or with some other person designated by the public body. The public body shall also cause notice to be mailed, e‑mailed, or delivered to any person, in addition to the representatives of the media listed above, who has filed a written request with the clerk, secretary, or other person designated by the public body. This notice shall be posted and mailed, e‑mailed, or delivered at least 48 hours before the time of the meeting. The notice required to be posted on the principal bulletin board or at the door of its usual meeting room shall be posted on the door of the building or on the building in an area accessible to the public if the building containing the principal bulletin board or usual meeting room is closed to the public continuously for 48 hours before the time of the meeting. The public body may require each newspaper, wire service, radio station, and television station submitting a written request for notice to renew the request annually. The public body shall charge a fee to persons other than the media, who request notice, of ten dollars ($10.00) per calendar year, and may require them to renew their requests quarterly. No fee shall be charged for notices sent by e‑mail.

(3)        For an emergency meeting, the public body shall cause notice of the meeting to be given to each local newspaper, local wire service, local radio station, and local television station that has filed a written request, which includes the newspaper's, wire service's, or station's telephone number, for emergency notice with the clerk or secretary of the public body or with some other person designated by the public body. This notice shall be given either by e‑mail, by telephone, or by the same method used to notify the members of the public body and shall be given immediately after notice has been given to those members. This notice shall be given at the expense of the party notified. Only business connected with the emergency may be considered at a meeting to which notice is given pursuant to this paragraph.

(c)        Repealed by Session Laws 1991, c. 694, s. 6.

(d)        If a public body has a Web site and has established a schedule of regular meetings, the public body shall post the schedule of regular meetings to the Web site.

(e)        If a public body has a Web site that one or more of its employees maintains, the public body shall post notice of any meeting held under subdivisions (b)(1) and (b)(2) of this section prior to the scheduled time of that meeting.

(f)         For purposes of this section, an "emergency meeting" is one called because of generally unexpected circumstances that require immediate consideration by the public body.  (1979, c. 655, s. 1; 1991, c. 694, ss. 5, 6; 2009‑350, s. 1.)



§ 143-318.13. Electronic meetings; written ballots; acting by reference.

§ 143‑318.13.  Electronic meetings; written ballots; acting by reference.

(a)        Electronic Meetings.  If a public body holds an official meeting by use of conference telephone or other electronic means, it shall provide a location and means whereby members of the public may listen to the meeting and the notice of the meeting required by this Article shall specify that location. A fee of up to twenty‑five dollars ($25.00) may be charged each such listener to defray in part the cost of providing the necessary location and equipment.

(b)        Written Ballots.  Except as provided in this subsection or by joint resolution of the General Assembly, a public body may not vote by secret or written ballot. If a public body decides to vote by written ballot, each member of the body so voting shall sign his or her ballot; and the minutes of the public body shall show the vote of each member voting. The ballots shall be available for public inspection in the office of the clerk or secretary to the public body  immediately following the meeting at which the vote took place and until the minutes of that meeting are approved, at which time the ballots may be destroyed.

(c)        Acting by Reference.   The members of a public body shall not deliberate, vote, or otherwise take action upon any matter by reference to a letter, number or other designation, or other secret device or method, with the intention of making it impossible for persons attending a meeting of the public body to understand what is being deliberated, voted, or acted upon. However, this subsection does not prohibit a public body from deliberating, voting, or otherwise taking action by reference to an agenda, if copies of the agenda, sufficiently worded to enable the public to understand what is being deliberated, voted, or acted upon, are available for public inspection at the meeting. (1979, c. 655, s. 1.)



§ 143-318.14. Broadcasting or recording meetings.

§ 143‑318.14.  Broadcasting or recording meetings.

(a)        Except as herein below provided, any radio or television station is entitled to broadcast all or any part of a meeting required to be open. Any person may photograph, film, tape‑ record, or otherwise reproduce any part of a meeting required to be open.

(b)        A public body may regulate the placement and use of equipment necessary for broadcasting, photographing, filming, or recording a meeting, so as to prevent undue interference with the meeting. However, the public body must allow such equipment to be placed within the meeting room in such a way as to permit its intended use, and the ordinary use of such equipment shall not be declared to constitute undue interference; provided, however, that if the public body, in good faith, should determine that the size of the meeting room is such that all the members of the public body, members of the public present, and the equipment and personnel necessary for broadcasting, photographing, filming, and tape‑recording the meeting cannot be accommodated in the meeting room without unduly interfering with the meeting and an adequate alternative meeting room is not readily available, then the public body, acting in good faith and consistent with the purposes of this Article, may require the pooling of such equipment and the personnel operating it; and provided further, if the news media, in order to facilitate news coverage, request an alternate site for the meeting, and the public body grants the request, then the news media making such request shall pay any costs incurred by the public body in securing an alternate meeting site. (1979, c. 655, s. 1.)



§ 143-318.14A. Legislative commissions, committees, and standing subcommittees.

§ 143‑318.14A.  Legislative commissions, committees, and standing subcommittees.

(a)        Except as provided in subsection (e) below, all official meetings of commissions, committees, and standing subcommittees of the General Assembly (including, without limitation, joint committees and study committees), shall be held in open session. For the purpose of this section, the following also shall be considered to be "commissions, committees, and standing subcommittees of the General Assembly":

(1)        The Legislative Research Commission;

(2)        The Legislative Services Commission;

(3)        Repealed by Session Laws 2006‑203, s. 93, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter;

(4)        The Joint Legislative Utility Review Committee;

(5)        The Joint Legislative Commission on Governmental Operations;

(6)        The Joint Legislative Commission on Municipal Incorporations;

(7)        Repealed by Session Laws 1997, c. 443, s. 12.30, effective August 28, 1997.

(8)        The Joint Select Committee on Low‑Level Radioactive Waste;

(9)        The Environmental Review Commission;

(10)      The Joint Legislative Transportation Oversight Committee;

(11)      The Joint Legislative Education Oversight Committee;

(12)      The Joint Legislative Commission on Future Strategies for North Carolina;

(13)      The Commission on Children with Special Needs;

(14)      The Legislative Committee on New Licensing Boards;

(15)      The Agriculture and Forestry Awareness Study Commission;

(16)      The North Carolina Study Commission on Aging; and

(17)      The standing Committees on Pensions and Retirement.

(b)        Reasonable public notice of all meetings of commissions, committees, and standing subcommittees of the General Assembly shall be given. For purposes of this subsection, "reasonable public notice" includes, but is not limited to:

(1)        Notice given openly at a session of the Senate or of the House; or

(2)        Notice mailed or sent by electronic mail to those who have requested notice, and to the Legislative Services Office, which shall post the notice on the General Assembly web site.

G.S. 143‑318.12 shall not apply to meetings of commissions, committees, and standing subcommittees of the General Assembly.

(c)        A commission, committee, or standing subcommittee of the General Assembly may take final action only in an open meeting.

(d)        A violation of this section by members of the General Assembly shall be punishable as prescribed by the rules of the House or the Senate.

(e)        The following sections shall apply to meetings of commissions, committees, and standing subcommittees of the General Assembly: G.S. 143‑318.10(e) and G.S. 143‑318.11, G.S. 143‑318.13 and G.S. 143‑318.14, G.S. 143‑318.16 through G.S. 143‑318.17. (1991, c. 694, s. 7; 1991 (Reg. Sess., 1992), c. 785, s. 4; c. 1030, s. 42; 1993, c. 321, s. 169.2(f); 1997‑443, s. 12.30; 2003‑374, s. 1; 2006‑203, s. 93.)



§ 143-318.15: Repealed by Session Laws 2006-203, s. 94, effective July 1, 2007, and applicable to the budget for the 2007-2009 biennium and each subsequent biennium thereafter.

§ 143‑318.15:  Repealed by Session Laws 2006‑203, s. 94, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter.



§ 143-318.16. Injunctive relief against violations of Article.

§ 143‑318.16.  Injunctive relief against violations of Article.

(a)        The General Court of Justice has jurisdiction to enter mandatory or prohibitory injunctions to enjoin (i) threatened violations of this Article, (ii) the recurrence of past violations of this Article, or (iii) continuing violations of this Article. Any person may bring an action in the appropriate division of the General Court of Justice seeking such an injunction; and the plaintiff need not allege or prove special damage different from that suffered by the public at large. It is not a defense to such an action that there is an adequate remedy at law.

(b)        Any injunction entered pursuant to this section shall describe  the acts enjoined with reference to the violations of this Article that have been proved in the action.

(c)        Repealed by Session Laws 1985 (Reg. Sess., 1986), c. 932, s. 3, effective October 1, 1986. (1979, c. 655, s. 1; 1985 (Reg. Sess., 1986), c. 932, s. 3.)



§ 143-318.16A. Additional remedies for violations of Article.

§ 143‑318.16A.  Additional remedies for violations of Article.

(a)        Any person may institute a suit in the superior court requesting the entry of a judgment declaring that any action of a public body was taken, considered, discussed, or deliberated in violation of this Article. Upon such a finding, the court may declare any such action null and void. Any person may seek such a declaratory judgment, and the plaintiff need not allege or prove special damage different from that suffered by the public at large. The public body whose action the suit seeks to set aside shall be made a party. The court may order other persons be made parties if they have or claim any right, title, or interest that would be directly affected by a declaratory judgment voiding the action that the suit seeks to set aside.

(b)        A suit seeking declaratory relief under this section must be commenced within 45 days following the initial disclosure of the action that the suit seeks to have declared null and void; provided, however, that any suit for declaratory judgment brought pursuant to this section that seeks to set aside a bond order or bond referendum shall be commenced within the limitation periods prescribed by G.S. 159‑59 and G.S. 159‑62. If the challenged action is recorded in the minutes of the public body, its initial disclosure shall be deemed to have occurred on the date the minutes are first available for public inspection. If the challenged action is not recorded in the minutes of the public body, the date of its initial disclosure shall be determined by the court based on a finding as to when the plaintiff knew or should have known that the challenged action had been taken.

(c)        In making the determination whether to declare the challenged action null and void, the court shall consider the following and any other relevant factors:

(1)        The extent to which the violation affected the substance of the challenged action;

(2)        The extent to which the violation thwarted or impaired access to meetings or proceedings that the public had a right to attend;

(3)        The extent to which the violation prevented or impaired public knowledge or understanding of the people's business;

(4)        Whether the violation was an isolated occurrence, or was a part of a continuing pattern of violations of this Article by the public body;

(5)        The extent to which persons relied upon the validity of the challenged action, and the effect on such persons of declaring the challenged action void;

(6)        Whether the violation was committed in bad faith for the purpose of evading or subverting the public policy embodied in this Article.

(d)        A declaratory judgment pursuant to this section may be entered as an alternative to, or in combination with, an injunction entered pursuant to G.S. 143‑318.16.

(e)        The validity of any enacted law or joint resolution or passed simple resolution of either house of the General Assembly is not affected by this Article. (1985 (Reg. Sess., 1986), c. 932, s. 1; 1991, c. 694, s. 8.)



§ 143-318.16B. Assessments and awards of attorneys' fees.

§ 143‑318.16B.  Assessments and awards of attorneys' fees.

When an action is brought pursuant to G.S. 143‑318.16 or G.S. 143‑318.16A, the court may make written findings specifying the prevailing party or parties, and may award the prevailing party or parties a reasonable attorney's fee, to be taxed against the losing party or parties as part of the costs. The court may order that all or any portion of any fee as assessed be paid personally by any individual member or members of the public body found by the court to have knowingly or intentionally committed the violation; provided, that no order against any individual member shall issue in any case where the public body or that individual member seeks the advice of an attorney, and such advice is followed. (1985 (Reg. Sess., 1986), c. 932, s. 2; 1993 (Reg. Sess., 1994), c. 570, s. 3.)



§ 143-318.16C. Accelerated hearing; priority.

§ 143‑318.16C.  Accelerated hearing; priority.

Actions brought pursuant to G.S. 143‑318.16 or G.S. 143‑318.16A shall be set down for immediate hearing, and subsequent proceedings in such actions shall be accorded priority by the trial and appellate courts. (1993 (Reg. Sess., 1994), c. 570, s. 4.)



§ 143-318.16D. Local acts.

§ 143‑318.16D.  Local acts.

Any reference in any city charter or local act to an "executive session" is amended to read "closed session". (1993 (Reg. Sess., 1994), c. 570, s. 4.)



§ 143-318.17. Disruptions of official meetings.

§ 143‑318.17.  Disruptions of official meetings.

A person who willfully interrupts, disturbs, or disrupts an official meeting and who, upon being directed to leave the meeting by the presiding officer, willfully refuses to leave the meeting is guilty of a Class 2 misdemeanor. (1979, c. 655, s. 1; 1993, c. 539, s. 1028; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 143-318.18. Exceptions.

§ 143‑318.18.  Exceptions.

This Article does not apply to:

(1)        Grand and petit juries.

(2)        Any public body that is specifically authorized or directed by law to meet in executive or confidential session, to the extent of the authorization or direction.

(3)        The Judicial Standards Commission.

(3a)      The North Carolina Innocence Inquiry Commission.

(4)        Repealed by Session Laws 1991, c. 694, s. 9.

(4a)      The Legislative Ethics Committee.

(4b)      A conference committee of the General Assembly.

(4c)      A caucus by members of the General Assembly; however, no member of the General Assembly shall participate in a caucus which is called for the purpose of evading or subverting this Article.

(5)        Law enforcement agencies.

(6)        A public body authorized to investigate, examine, or determine the character and other qualifications of applicants for professional or occupational licenses or certificates or to take disciplinary actions against persons holding such licenses or certificates, (i) while preparing, approving, administering, or grading examinations or (ii) while meeting with respect to an individual applicant for or holder of such a license or certificate. This exception does not amend, repeal, or supersede any other statute that requires a public hearing or other practice and procedure in a proceeding before such a public body.

(7)        Any public body subject to the State Budget Act, Chapter 143C of the General Statutes and exercising quasi‑judicial functions, during a meeting or session held solely for the purpose of making a decision in an adjudicatory action or proceeding.

(8)        The boards of trustees of endowment funds authorized by G.S. 116‑36 or G.S. 116‑238.

(9)        Repealed by Session Laws 1991, c. 694, s. 9.

(10)      The Board of Awards.

(11)      The General Court of Justice. (1979, c. 655, s. 1; 1985, c. 757, s. 206(e); 1991, c. 694, s. 9; 2006‑184, s. 6; 2006‑203, s. 95.)



§ 143-319: Repealed by Session Laws 1973, c. 1262, s. 51.

Article 34.

Local Affairs.

§ 143‑319: Repealed by Session Laws 1973, c.  1262, s. 51.



§ 143-320. Definitions.

§ 143‑320.  Definitions.

As used in this Article, unless the context otherwise requires:

(1)        "Department" means the Department of Environment and Natural Resources.

(2)        "Secretary" means the Secretary of Environment and Natural Resources.

(3)        "Recreation" means those interests that are diversionary in character and that aid in promoting entertainment, pleasure, relaxation, instruction, and other physical, mental, and cultural developments and experiences of a leisure nature, and includes all governmental, private nonprofit and commercial recreation forms of the recreation field and includes parks, conservation, recreation travel, the use of natural resources, wilderness and high density recreation types and the variety of recreation interests in areas and programs which are incorporated in this range. (1969, c. 1145, s. 1; 1973, c. 1262, s. 51; 1977, c. 771, ss. 4, 8; 1989, c. 727, s. 168; 1997‑443, s. 11A.119(a).)



§§ 143-321 through 143-322. Repealed by Session Laws 1973, c. 1262, s. 51.

§§ 143‑321 through 143‑322.  Repealed by Session Laws 1973, c. 1262, s. 51.



§ 143-323. Functions of Department of Environment and Natural Resources.

§ 143‑323.  Functions of Department of Environment and Natural Resources.

(a)        Recreation.  The Department of Environment and Natural Resources shall have the following powers and duties with respect to recreation:

(1)        To study and appraise the recreation needs of the State and to assemble and disseminate information relative to recreation.

(2)        To cooperate in the promotion and organization of local recreation systems for counties, municipalities, and other political subdivisions of the State, to aid them in the administration, finance, planning, personnel, coordination and cooperation of recreation organizations and programs.

(3)        To aid in recruiting, training, and placing recreation workers, and to promote recreation institutes and conferences.

(4)        To establish and promote recreation standards.

(5)        To cooperate with appropriate State, federal, and local agencies and private membership groups and commercial recreation interests in the promotion of recreation opportunities, and to represent the State in recreation conferences, study groups, and other matters of recreation concern.

(6)        To accept gifts, bequests, devises, and endowments. The funds, if given as an endowment, shall be invested in securities designated by the donor, or if there is no such designation, in securities in which the State sinking fund may be invested. All such gifts, bequests, and devises and all proceeds from such invested endowments shall be used for carrying out the purposes for which they were made.

(7)        To advise agencies, departments, organizations and groups in the planning, application and use of federal and State funds which are assigned or administered by the State for recreation programs and services on land and water recreation areas and on which the State renders advisory or other recreation services or upon which the State exercises control.

(8)        To act jointly, when advisable, with any other State, local or federal agency, institution, private individual or group in order to better carry out the Department's objectives and responsibilities.

(b)        Repealed by Session Laws 1977, c. 70, s. 32.

(c)        Repealed by Session Laws 1989, c. 751, s. 5, effective July 1, 1989.

(d)        Federal Assistance.  The Department, with the approval of the Governor, may apply for and accept grants from the federal government and its agencies and from any foundation, corporation, association, or individual, and may comply with the terms, conditions, and limitations of the grant, in order to accomplish any of the purposes of the Department. Grant funds shall be expended pursuant to the Executive Budget Act.

(e)        General.  The Department shall have the following general powers and duties.

(1)        To study and to sponsor research on all aspects of local government and of relationships between the federal government, the State and local governments in North Carolina.

(2)        To collect, collate, analyze, publish, and disseminate information necessary for the effective operation of the Department and useful to local government.

(3)        To maintain an inventory of data and information, and to act as a clearinghouse of information and as a referral agency with respect to State, federal, and private services and programs available to local government; and to facilitate local participation in those programs by furnishing information, education, guidance, and technical assistance with respect to those programs.

(4)        To assist in coordinating State and federal activities relating to local government.

(5)        To assist local governments in the identification and solution of their problems.

(6)        To assist local officials in bringing specific governmental problems to the attention of the appropriate State, federal, and private agencies.

(7)        To advise and assist local governments with respect to intergovernmental contracts, joint service agreements, regional service arrangements, and other forms of intergovernmental cooperation.

(8)        To inform and advise the Governor on the affairs and problems of local government and on the need for the administrative and legislative action with respect to local government. (1969, c. 1145, s. 1; 1973, c. 1262, s. 51; 1977, c. 70, s. 32; c. 771, s. 4; 1989, c. 727, s. 218(116); c. 751, s. 5; 1997‑443, s. 11A.119(a).)



§ 143-324. Repealed by Session Laws 1973, c. 1262, s. 51.

§ 143‑324.  Repealed by Session Laws 1973, c. 1262, s. 51.



§ 143-325. Functions of committees.

§ 143‑325.  Functions of committees.

(a)        Repealed by Session Laws 1973, c. 1262, s. 51.

(b)        Committee on Law and Order.  The Committee on Law and Order shall have policy‑making and supervisory authority over the policies, programs, and activities of the Department in the field of the administration of criminal justice in assisting and participating with State and local law‑enforcement agencies, at their request, to improve law enforcement and the administration of criminal justice.

(c)        Repealed by Session Laws 1973, c. 1262, s. 51. (1969, c. 1145, s. 1; 1973, c. 1262, s. 51.)



§ 143-326. Transfer of functions, records, property, etc.

§ 143‑326.  Transfer of functions, records, property, etc.

(a)        All of the powers, duties, functions, records, property, supplies, equipment, personnel, funds, credits, appropriations, quarterly allotments, and executory contracts of the North Carolina Recreation Commission are transferred to the Department of Local Affairs, effective July 1, 1969. All statutory references to the "North Carolina Recreation Commission" or the "Recreation Commission" are amended to read "North Carolina Department of Local Affairs."

(b)        All of the powers, duties, functions, records, property, supplies, equipment, personnel, funds, credits, appropriations, quarterly allotments, and executory contracts of the Governor's Committee on Law and Order are transferred to the Department of Local Affairs, effective July 1, 1969. All statutory references to the "Governor's Committee on Law and Order" are amended to read "North Carolina Department of Local Affairs."

(c)        All of the powers, duties, functions, records, property, supplies, equipment, personnel, funds, credits, appropriations, quarterly allotments, and executory contracts of the Division of Community Planning of the Department of Conservation and Development are transferred to the Department of Local Affairs.

(d)        Such portion of the powers, duties, functions, records, property, supplies, equipment, personnel, funds, credits, appropriations, quarterly allotments, and executory contracts of the State Planning Task Force Division of the Department of Administration as the Governor may designate is transferred to the Department of Local Affairs, effective July 1, 1969.

(e)        The transfers directed by subsections (a) through (d), above shall be made under the supervision of the Governor, and he shall be the final arbiter of all differences or disputes arising incident to those transfers.

(f)         No transfer of functions to the Department of Local Affairs provided for in this Article shall affect any action, suit, proceeding, prosecution, contract, lease, agreement, or other business transaction involving any of those functions that was initiated, undertaken, or entered into prior to or pending the time of the transfer, except that the Department shall be substituted for the agency from which the function was transferred, and as far as practicable the procedure provided for in this Article shall be employed in completing or disposing of the matter. All rules, regulations, and policies of the agencies from which powers, duties, and functions are herein transferred to the Department of Local Affairs shall continue in force as rules, regulations, and policies of the Department of Local Affairs until altered pursuant to G.S. 143‑ 320(9). (1969, c. 1145, s. 1; 1973, c. 1262, s. 51.)



§ 143-327. Repealed by Session Laws 1973, c. 1262, s. 51.

§ 143‑327.  Repealed by Session Laws 1973, c. 1262, s. 51.



§ 143-328. Reserved for future codification purposes.

§ 143‑328.  Reserved for future codification purposes.



§§ 143-329 to 143-333. Expired.

§§ 143‑329 to 143‑333.  Expired.



§ 143-334. Short title.

Article 36.

Department of Administration.

Part 1. General Provisions.

§ 143‑334.  Short title.

This Article may be cited as the Department of Administration Act. (1957, c. 269, s. 1; 2000‑140, s. 76(h).)



§ 143-335. Department of Administration created.

§ 143‑335.  Department of Administration created.

There is hereby created the Department of Administration. (1957, c. 269, s. 1.)



§ 143-336. (Effective until October 1, 2011) Definitions.

§ 143‑336.  (Effective until October 1, 2011) Definitions.

(a)        As used in this Article:

(1)        "Agency" includes every agency, institution, board, commission, bureau, council, department, division, officer, and employee of the State, but does not include counties, municipal corporations, political subdivisions, county and city boards of education, and other local public bodies.

(2)        "Community college buildings" means all buildings, utilities, and other property developments located at a community college, which is defined in G.S. 115D‑2(2).

(3)        "Department" means the Department of Administration, unless the context otherwise requires.

(4)        "Public buildings" means all buildings owned or maintained by the State in the City of Raleigh, but does not mean any building that a State agency other than the Department of Administration is required by law to care for and maintain.

(5)        "Public buildings and grounds" means all buildings and grounds owned or maintained by the State in the City of Raleigh, but does not mean any building or grounds that a State agency other than the Department of Administration is required by law to care for and maintain.

(6)        "Public grounds" means all grounds owned or maintained by the State in the City of Raleigh, but does not mean any grounds that a State agency other than the Department of Administration is required by law to care for and maintain.

(7)        "Secretary" means the Secretary of Administration, unless the context otherwise requires.

(8)        "State buildings" mean all State buildings, utilities, and other property developments except the State Legislative Building, railroads, highway structures, bridge structures, any buildings, utilities, or property owned or leased by the North Carolina Global TransPark Authority, and performance‑based cleanups of environmental damage resulting from the discharge or release of a petroleum product from an underground storage tank pursuant to G.S. 143‑215.94B(f) and G.S. 143‑215.94D(f).

(b)        Under no circumstances shall this Article or any part thereof apply to the judicial or to the legislative branches of the State.  (1957, c. 215, s. 2; c. 269, s. 1; 1963, c. 1, s. 6; 1971, c. 1097, s. 1; 1975, c. 879, s. 46; 1989, c. 58, s. 1; 1991, c. 749, s. 5; 1993 (Reg. Sess., 1994), c. 777, s. 4(h); 2001, c. 442, s. 5; 2008‑195, s. 11.)

§ 143‑336.  (Effective October 1, 2011) Definitions.

As used in this Article:

"Agency" includes every agency, institution, board, commission, bureau, council, department, division, officer, and employee of the State, but does not include counties, municipal corporations, political subdivisions, county and city boards of education, and other local public bodies.

"Community college buildings" means all buildings, utilities, and other property developments located at a community college, which is defined in G.S. 115D‑2(2).

"Department" means the Department of Administration, unless the context otherwise requires.

"Public buildings" means all buildings owned or maintained by the State in the City of Raleigh, but does not mean any building which a State agency other than the Department of Administration is required by law to care for and maintain.

"Public buildings and grounds" means all buildings and grounds owned or maintained by the State in the City of Raleigh, but does not mean any building or grounds which a State agency other than the Department of Administration is required by law to care for and maintain.

"Public grounds" means all grounds owned or maintained by the State in the City of Raleigh, but does not mean any grounds which a State agency other than the Department of Administration is required by law to care for and maintain.

"Secretary" means the Secretary of Administration, unless the context otherwise requires.

"State buildings" mean all State buildings, utilities, and other property developments except the State Legislative Building, railroads, highway structures, bridge structures, and any buildings, utilities, or property owned or leased by the North Carolina Global TransPark Authority.

But under no circumstances shall this Article or any part thereof apply to the judicial or to the legislative branches of the State. (1957, c. 215, s. 2; c. 269, s. 1; 1963, c. 1, s. 6; 1971, c. 1097, s. 1; 1975, c. 879, s. 46; 1989, c. 58, s. 1; 1991, c. 749, s. 5; 1993 (Reg. Sess., 1994), c. 777, s. 4(h); 2001, c. 442, ss. 5, 8.)



§§ 143-337 through 143-339. Repealed by Session Laws 1975, c. 879, s. 46.

§§ 143‑337 through 143‑339.  Repealed by Session Laws 1975, c. 879, s. 46.



§ 143-340. Powers and duties of Secretary.

§ 143‑340.  Powers and duties of Secretary.

The Secretary of Administration has the following powers and duties:

(1)        To establish the State Employee Incentive Bonus Program pursuant to Article 36A of this Chapter, with the authority to adopt all rules necessary to implement the program. The Secretary shall serve ex officio on all program committees and shall designate an executive secretary to administer the program.

(2) through (9)  Repealed by Session Laws 1975, c. 879, s. 46.

(10)      To require reports from any State agency at any time upon any matters within the scope of the responsibilities of the Secretary or the Department.

(11)      Repealed by Session Laws 1975, c. 879, s. 46.

(12)      To enter the premises of any State agency; to inspect its property; and to examine its books, papers, documents, and all other agency records and copy any of them; and any State agency shall permit such entry, examination, and copying, and upon demand shall produce without unnecessary delay all books, papers, documents, and other records in its office and furnish information respecting its records and other matters pertaining to that agency and related to the responsibilities of the Department.

(13)      Repealed by Session Laws 1975, c. 879, s. 46.

(14)      Repealed by Session Laws 1989, c. 239, s. 1.

(15),     (16)  Repealed by Session Laws 1975, c. 879, s. 46.

(17)      To supervise the work of janitors appointed by the General Assembly to perform services in connection with the sessions of the General Assembly.

(18)      To adopt reasonable rules and regulations with respect to the parking of automobiles on all public grounds, subject to the approval of the Governor and Council of State, and to enforce those rules and regulations. Any person who violates a rule or regulation concerning parking on public grounds is guilty of a Class 1 misdemeanor. Upon the allocation of parking spaces to any agency pursuant to such rules and regulations, the agency shall adopt written guidelines governing the individual assignment of such parking spaces by the agency. Such guidelines shall give first priority treatment to the physically handicapped and to carpoolers and vanpoolers, however, first priority shall be given to those on call for duty at a time other than normal working hours. A copy of said guidelines shall be made available for inspection by any person upon request.

(19)      Any motor vehicle parked in a State‑owned parking lot, when such lot is clearly designated as such by a sign no smaller than 24 inches by 24 inches prominently displayed at the entrance thereto, in violation of the "Rules and Regulations Governing State‑Owned Parking Lots" dated September, 1968 or as amended, may be removed from such lot to a place of storage and the registered owner of that vehicle shall become liable for removal and storage charges. Any person who removes a vehicle pursuant to this section shall not be held liable for damages for the removal of the vehicle to the owner, lienholder or other person legally entitled to the possession of the vehicle removed; however, any person who intentionally or negligently damages a vehicle in the removal of such vehicle, or intentionally or negligently inflicts injury upon any person in the removal of such vehicle, may be held liable for damages. Any motor vehicle parked without authorization on State‑owned public grounds under the control of the Department of Administration other than a designated parking area may be removed from that property to a storage area and the registered owner of the vehicle shall be liable for removal and storage fees.

(20)      To use at all times such means as, in his opinion, may be effective in protecting all public buildings and grounds from fire.

(21), (22) Repealed by Session Laws 2009‑451, s. 17.3(b), effective July 1, 2009.

(23)      Repealed by Session Laws 1975, c. 879, s. 46.

(24)      To perform such additional duties as the Governor may direct.

(25)      Repealed by Session Laws 1991, c. 542, s. 9.

(26)      To establish the State Employees Combined Campaign in the Department of Administration to allow State employees the opportunity to contribute to charitable nonpartisan organizations in an orderly and uniform process, with the authority to adopt all rules necessary to implement the campaign.  (1957, c. 215, s. 2; c. 269, s. 1; 1969, c. 627; c. 1267, s. 4; 1971, c. 280; c. 1097, s. 2; 1975, c. 204; c. 879, s. 46; 1977, c. 119; c. 288, s. 2; 1979, c. 901, ss. 1, 2; c. 930; 1981, c. 696; 1981 (Reg. Sess., 1982), c. 1239, s. 4; 1983, c. 406; c. 420, s. 7; 1987, c. 274; 1989, c. 239, s. 1; c. 644, s. 5; 1991, c. 542, s. 9; 1993, c. 539, s. 1029; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑513, s. 3; 1999‑250, s. 1; 2001‑424, s. 7.2(a); 2009‑451, s. 17.3(b).)



§ 143-341. Powers and duties of Department.

§ 143‑341.  Powers and duties of Department.

The Department of Administration has the following powers and duties:

(1)        Repealed by Session Laws 1979, 2nd Session, c. 1137, s. 38.

(2)        Purchase and Contract:

a.         To exercise those powers and perform those duties which were, at the time of the ratification of this Article, conferred by statute upon the former Division of Purchase and Contract.

(3)        Architecture and Engineering:

a.         To examine and approve all plans and specifications for the construction or renovation of:

1.         All State buildings or buildings located on State lands, except those buildings over which a local building code inspection department has and exercises jurisdiction; and

2.         All community college buildings requiring the estimated expenditure for construction or repair work for which public bidding is required under G.S. 143‑129 prior to the awarding of a contract for such work; and to examine and approve all changes in those plans and specifications made after the contract for such work has been awarded.

a1.       To organize and schedule, within three weeks of designer selection and before the design contract is let, a meeting of the stakeholders for each State capital improvement project to discuss plan review requirements and to define the terms of the memorandum of understanding developed by the State Building Commission pursuant to G.S. 143‑135.26(2). The stakeholders shall include the funded agency, each State agency having plan review responsibilities for the project, and the selected designer. Notwithstanding the foregoing, the meeting need not be scheduled if the funded agency so requests.

b.         To assist, as necessary, all agencies in the preparation of requests for appropriations for the construction or renovation of all State buildings.

b1.       To certify that a statement of needs pursuant to G.S. 143C‑3‑3 is feasible. For purposes of this sub‑subdivision, "feasible" means that the proposed project is sufficiently defined in overall scope; building program; site development; detailed design, construction, and equipment budgets; and comprehensive project scheduling so as to reasonably ensure that it may be completed with the amount of funds requested. At the discretion of the General Assembly, advanced planning funds may be appropriated in support of this certification. This sub‑subdivision shall not apply to requests for appropriations of less than one hundred thousand dollars ($100,000).

c.         To supervise the letting of all contracts for the design, construction or renovation of all State buildings and all community college buildings whose plans and specifications must be examined and approved under a.2. of this subdivision.

d.         To supervise and inspect all work done and materials used in the construction or renovation of all State buildings and all community college buildings whose plans and specifications must be examined and approved under a.2. of this subdivision; to act as the appropriate official inspector or inspection department for purposes of G.S. 143‑143.2; and no such work may be accepted by the State or by any State agency until it has been approved by the Department.

e.         To require all State agencies to use existing plans and specificiations for construction projects, where feasible. Prior to designing a project, State agencies shall consult with the Department of Administration on the availability of appropriate existing plans and specifications and the feasibility of using them for a project.

Except for sub‑subdivisions b., b1., and e. of this subdivision, this subdivision does not apply to the design, construction, or renovation of projects by The University of North Carolina pursuant to G.S. 116‑31.11.

(4)        Real Property Control:

a.         To prepare and keep current a complete and accurate inventory of all land owned or leased by the State or by any State agency. This inventory shall show the location, acreage, description, source of title and current use of all land (including swamplands or marshlands) owned by the State or by any State agency, and the agency to which each tract is currently allocated. Surveys may be made where necessary to obtain information for the purposes of this inventory. Accurate plats or maps of all such land may be prepared, or copies obtained where such maps or plats are available.

b.         To prepare and keep current a complete and accurate inventory of all buildings owned or leased (in whole or in part) by the State or by any State agency. This inventory shall show the location, amount of floor space and floor plans of every building owned or leased by the State or by any State agency, and the agency to which each building, or space therein, is currently allocated. Floor plans of every such building shall be prepared or copies obtained where such floor plans are available, where needed for use in the allocation of space therein.

c.         To obtain and deposit with the Secretary of State the originals of all deeds and other conveyances of real property to the State or to any State agency, copies of all leases wherein the State or any State agency is lessor or lessee, and certified copies of wills, judgments, and other instruments whereby the State or any State agency has acquired title to real property. Where an original of a deed, lease, or other instrument cannot be found, but has been recorded in the registry of office of the clerk of superior court of any county, a certified copy of such deed, conveyance, or instrument shall be obtained and deposited with the Secretary of State.

d.         To acquire, whether by purchase, exercise of the power of eminent domain, lease, or rental, all land, buildings, and space in buildings for all State agencies, subject to the approval of the Governor and Council of State in each instance. The Governor, acting with the approval of the Council of State, may adopt rules (i) exempting from any or all of the requirements of this paragraph such classes of lease, rental, easement, and right‑of‑way transactions as he deems advisable; and (ii) authorizing any State agency to enter into and/or approve the classes of transactions thus exempted from the requirements of this paragraph; and (iii) delegating to any other State agency the authority to approve the severance of buildings and standing timber from State lands; upon such approval of severance, the buildings and timber so affected shall be treated, for the purposes of this Chapter, as personal property. Any contract entered into or any proceeding instituted contrary to the provisions of this paragraph is voidable in the discretion of the Governor and Council of State.

d1.       To require all State departments, institutions, and agencies to use State‑owned office space instead of negotiating or renegotiating leases for rental of office space. Any lease entered into contrary to the provisions of this paragraph is voidable in the discretion of the Governor and the Council of State.

The Department of Administration shall report to the Joint Legislative Commission on Governmental Operations and to the Fiscal Research Division no later than May 1 of each year on leased office space.

d2.       To purchase or finance the purchase of buildings, utilities, structures, or other facilities or property developments, including streets and landscaping, the acquisition of land, equipment, machinery, and furnishings in connection therewith; additions, extensions, enlargements, renovations, and improvements to existing buildings, utilities, structures, or other facilities or property developments, including streets and landscaping; land or any interest in land; other infrastructure; furniture, fixtures, equipment, vehicles, machinery, and similar items; or any combination of the foregoing, through installment‑purchase, lease‑purchase, or other similar type installment financing agreements in the manner and to the extent provided in Article 9 of Chapter 142 of the General Statutes. Any contract entered into or any proceeding instituted contrary to the provisions of this paragraph is voidable in the discretion of the Council of State.

e.         To make all sales of real property (including marshlands or swamplands) owned by the State or by any State agency, with the approval of the Governor and Council of State in each instance. All conveyances in fee by the State shall be executed in accordance with the provisions of G.S. 146‑74 through 146‑78. Any conveyance of land made or contract to convey land entered into without the approval of the Governor and Council of State is voidable in the discretion of the Governor and Council of State. The proceeds of all sales of swamplands or marshlands shall be dealt with in the manner required by the Constitution and statutes.

f.          With the approval of the Governor and Council of State, to make all leases and rentals of land or buildings owned by the State or by any State agency, and to sublease land or buildings leased by the State or by any State agency from another owner, where such land or building owned or leased by the State or by any State agency is not needed for current use. The Governor, acting with the approval of the Council of State, may adopt rules (i) exempting from any or all of the requirements of this paragraph such classes of lease or rental transactions as he deems advisable; and (ii) authorizing any State agency to enter into and/or approve the classes of transactions thus exempted from the requirements of this paragraph; and (iii) delegating to any other State agency the authority to approve the severance of buildings and standing timber from State lands; upon such approval of severance, the buildings and timber so affected shall be treated, for the purposes of this Chapter, as personal property. Any lease or rental agreement entered into contrary to the provisions of this paragraph is voidable in the discretion of the Governor and Council of State.

g.         To allocate and reallocate land, buildings, and space in buildings to the several State agencies, in accordance with rules adopted by the Governor with the approval of the Council of State; provided that if the proposed reallocation is of land with an appraised value of at least twenty‑five thousand dollars ($25,000), the reallocation may only be made after consultation with the  Joint Legislative Commission on Governmental Operations. The authority granted in this paragraph shall not apply to the State Legislative Building and grounds or to the Legislative Office Building and grounds.

h.         To require any State agency to make reports regarding the land and buildings owned by it or allocated to it at such times and in such form as the Department may deem necessary.

i.          To determine whether all deeds, judgments, and other instruments whereby title to real estate has been or may be acquired by the State or by any State agency have been properly recorded in the county wherein the real property is situated, and to make or cause to be made proper recordation of such instruments. The Department may have previously recorded instruments which conveyed title to or from the State or any State agency or officer reindexed, where necessary, to show the State of North Carolina or grantor or grantee, as the case may be, and the cost of such reindexing shall be paid from the State Land Fund.

j.          To call upon the Attorney General for advice and assistance in the performance of any of the foregoing duties.

k.         None of the provisions of this subdivision apply to highway or railroad rights‑of‑way or other interests or estates in land held for the same or similar purposes, or to the acquisition or disposition of such rights‑of‑way, interests, or estates in land.

l.          To manage and control the vacant and unappropriated lands, swamplands, lands acquired by the State by virtue of being sold for taxes, and submerged lands of the State, pursuant to Chapter 146 of the General Statutes.

m.        To contract for or approve all contracts for all appraisals and surveys of real property for all State agencies; provided, however, this provision shall not apply to appraisals and surveys obtained in connection with the acquisition of highway rights‑of‑way, borrow pits, or other interests or estates in land acquired for the same or similar purposes, or to the disposition thereof, by the Board of Transportation.

n.         To petition for the annexation of state‑owned lands into any municipality.

o.         To provide that no fee, other than reimbursement of actual costs incurred and actual revenues lost by the State, shall be charged when State buildings are made available to a production company for a production. As used in this subdivision, the term "production company" has the meaning provided in G.S. 105‑164.3.

(5)        Administrative Analysis:

a.         To study the organization, methods, and procedures of all State agencies, to formulate plans for improvements in the organization, methods, and procedures of any agency studied, and to advise and assist any agency studied in effecting improvements in its organization, methods, and procedures.

b.         To report to the Governor its findings and recommendations concerning improvements in the organization, methods, and procedures of any State agency, when such improvements cannot be effected by the cooperative efforts of the Department and the agency concerned.

c.         To submit to the Governor for transmittal to the General Assembly recommended legislation where such legislation is necessary to effect improvements in the organization, methods, and procedures of any State agency.

(6)        State and Regional Planning:

a.         To assist the Director of the Budget in reviewing the capital improvements needs and requests of all State agencies, and in preparing a coordinated biennial capital improvements budget and longer range capital improvements programs.

b.         In cooperation with State agencies and other public and private agencies, to collect, analyze, and keep up‑to‑date a comprehensive collection of economic and social data pertinent to State planning, which shall be available to State and local governmental agencies and private agencies.

c.         To coordinate and review all planning activity relative to federal government requirements for general statewide or regional comprehensive program planning.

d.         To make economic analyses, studies, and projections and to advise the Governor on courses of action desirable for the maintenance of a sound economy.

e.         To encourage and assist in the development of the planning process within State and local governmental agencies.

f.          To assist State agencies by providing them with basic information and technical assistance needed in preparing their short‑range and long‑range programs.

g.         To develop and maintain liaison and cooperative arrangements with federal, interstate, State, and private agencies and organizations in the interest of obtaining information and assistance with respect to State and regional planning.

h.         To develop and maintain a comprehensive plan for the development of the State, representing the coordinated efforts and contributions of all participating planning groups.

i.          In cooperation with the counties, the cities and towns, the federal government, multi‑state commissions and private agencies and organizations, to develop a system of multi‑county, regional planning districts to cover the entire State, and to assist in preparing for those districts comprehensive development plans coordinated with the comprehensive development plan for the State.

(7)        Development Programs:

a.         To participate in development programs, to enter into contracts, formulate plans and to do all things necessary to implement development programs in any area of the State.

b.         To accept, receive and disburse, in furtherance of its functions, any funds, grants and services made available by the federal government and its agencies, any county, municipality, private or civic sources.

(8)        General Services:

a.         To locate, maintain and care for public buildings and grounds; to establish, locate, maintain, and care for walks, driveways, trees, shrubs, flowers, fountains, monuments, memorials, markers, and tablets on public grounds; and to beautify the public grounds.

b.         To provide necessary and adequate cleaning and janitorial service, elevator operation service, and other operation or maintenance services for the public buildings and grounds.

c.         To provide necessary night watchmen for the public buildings and grounds.

d.         To make prompt repair of all public buildings and the equipment, furniture, and fixtures thereof; and to establish and operate shops for that purpose.

e.         To keep in repair, out of funds appropriated for that purpose, the furniture of the halls of the Senate and House of Representatives and the rooms of the Capitol used by the officers, clerks, and other employees of the General Assembly.

f.          Struck out by Session Laws 1959, c. 68, s. 3.

g.         To establish and operate a mail service center that shall be used by all State agencies other than the Employment Security Commission, and in connection therewith and in the discretion of the Secretary, to do all things necessary in connection with the maintenance of the mail service center. The Secretary shall allocate and charge against the respective departments and agencies their proportionate parts of the cost of the maintenance of the mail service center. The Secretary shall develop a plan for the efficient operation of the center that meets the needs of State agencies, ensures timely delivery of mail, and ensures no loss of federal funds.

h.         To provide necessary and adequate messenger service for the State agencies served by the Department. However, this may not be construed as preventing the employment and control of messengers by any State agency when those messengers are compensated out of the funds of the employing agency.

i.          (Effective until July 1, 2010) To establish and operate a central motor pool and such subsidiary related facilities as the Secretary may deem necessary, and to that end:

1.         To establish and operate central facilities for the maintenance, repair, and storage of state‑owned passenger motor vehicles for the use of State agencies; to utilize any available State facilities for that purpose; and to establish such subsidiary facilities as the Secretary may deem necessary.

2.         To acquire passenger motor vehicles by transfer from other State agencies and by purchase. All motor vehicles transferred to or purchased by the Department shall become part of a central motor pool. Every new motor vehicle transferred to or purchased by the Department that is designed to operate on diesel fuel shall be covered by an express manufacturer's warranty that allows the use of B‑20 fuel, as defined in G.S. 143‑58.4. This sub‑sub‑subdivision does not apply if the intended use, as determined by the Department, of the new motor vehicle requires a type of vehicle for which an express manufacturer's warranty allows the use of B‑20 fuel is not available.

2a.       To participate in the energy credit banking and selling program under G.S. 143‑58.4. The Division of Motor Fleet Management of the Department of Administration is eligible to receive proceeds from the Alternative Fuel Revolving Fund under G.S. 143‑58.5 to purchase alternative fuel, develop alternative fuel refueling infrastructure, or purchase AFVs as defined in G.S. 143‑58.4.

3.         To require on a schedule determined by the Department all State agencies to transfer ownership, custody or control of any or all passenger motor vehicles within the ownership, custody or control of that agency to the Department, except those motor vehicles under the ownership, custody or control of the Highway Patrol or the State Bureau of Investigation which are used primarily for law‑enforcement purposes, and except those motor vehicles under the ownership, custody or control of the Department of Crime Control and Public Safety for Butner Public Safety which are used primarily for law‑enforcement, fire, or emergency purposes.

4.         To maintain, store, repair, dispose of, and replace state‑owned motor vehicles under the control of the Department, using best management practices. The Department shall ensure that state‑owned vehicles are replaced when most cost effective using a replacement formula developed by the Department and reviewed periodically for appropriateness of use. The Department shall report semiannually to the cochairs of the Joint Appropriations Subcommittee on General Government, on or before October 15 and March 15, on the effect of any new or revised replacement formula on the cost of operating the central motor pool, including the amount of any savings from use of any new or revised replacement formula.

5.         Upon proper requisition, proper showing of need for use on State business only, and proper showing of proof that all persons who will be driving the motor vehicle have valid drivers' licenses, to assign economically suitable transportation, either on a temporary or permanent basis, to any State employee or agency. An agency assigned a motor vehicle may not allow a person to operate that motor vehicle unless that person displays to the agency and allows the agency to copy that person's valid driver's license. Notwithstanding G.S. 20‑30(6), persons or agencies requesting assignment of motor vehicles may photostat or otherwise reproduce drivers' licenses for purposes of complying with this subpart.

As used in this subpart, "economically suitable transportation" means the most cost‑effective standard vehicle in the State motor fleet, unless special towing provisions are required by the agency. The Department may not assign any employee or agency a motor vehicle that is not economically suitable. The Department shall not approve requests for vehicle assignment or reassignment when the purpose of that assignment or reassignment is to provide any employee with a newer or lower mileage vehicle because of his or her rank, management authority, or length of service or because of any non‑job‑related reason. The Department shall not assign "special use" vehicles, such as four‑wheel drive vehicles or law enforcement vehicles, to any agency or individual except upon written justification, verified by historical data, and accepted by the Secretary. The Department may provide law enforcement vehicles only to those agencies which have statutory pursuit authority.

6.         To allocate and charge against each State agency to which transportation is furnished, on a basis of mileage or of rental, its proportionate part of the cost of maintenance and operation of the motor pool.

The amount allocated and charged by the Department of Administration to State agencies to which transportation is furnished shall be at least as follows:

I.          Pursuit vehicles and full size four‑wheel drive vehicles $.24/mile.

II.         Vans and compact four‑wheel drive vehicles  $.22/mile.

III.       All other vehicles  $.20/mile.

7.         To adopt, with the approval of the Governor, reasonable rules for the efficient and economical operation, maintenance, repair, and replacement, as limited in paragraph 4. of this subdivision, of all state‑owned motor vehicles under the control of the Department, and to enforce those rules; and to adopt, with the approval of the Governor, reasonable rules regulating the use of private motor vehicles upon State business by the officers and employees of State agencies, and to enforce those rules. The Department, with the approval of the Governor, may delegate to the respective heads of the agencies to which motor vehicles are permanently assigned by the Department the duty of enforcing the rules adopted by the Department pursuant to this paragraph. Any person who violates a rule adopted by the Department and approved by the Governor is guilty of a Class 1 misdemeanor.

7a.       To adopt with the approval of the Governor and to enforce rules and to coordinate State policy regarding (i) the permanent assignment of state‑owned passenger motor vehicles and (ii) the use of and reimbursement for those vehicles for the limited commuting permitted by this subdivision. For the purpose of this subdivision 7a, "state‑owned passenger motor vehicle" includes any state‑owned passenger motor vehicle, whether or not owned, maintained or controlled by the Department of Administration, and regardless of the source of the funds used to purchase it. Notwithstanding the provisions of G.S. 20‑190 or any other provisions of law, all state‑owned passenger motor vehicles are subject to the provisions of this subdivision 7a; no permanent assignment shall be made and no one shall be exempt from payment of reimbursement for commuting or from the other provisions of this subdivision 7a except as provided by this subdivision 7a. Commuting, as defined and regulated by this subdivision, is limited to those specific cases in which the Secretary has received and accepted written justification, verified by historical data. The Department shall not assign any state‑owned motor vehicle that may be used for commuting other than those authorized by the procedure prescribed in this subdivision.

A State‑owned passenger motor vehicle shall not be permanently assigned to an individual who is likely to drive it on official business at a rate of less than 3,150 miles per quarter unless (i) the individual's duties are routinely related to public safety or (ii) the individual's duties are likely to expose the individual routinely to life‑threatening situations. A State‑owned passenger motor vehicle shall also not be permanently assigned to an agency that is likely to drive it on official business at a rate of less than 3,150 miles per quarter unless the agency can justify to the Division of Motor Fleet Management the need for permanent assignment because of the unique use of the vehicle. Each agency, other than the Department of Transportation, that has a vehicle assigned to it or has an employee to whom a vehicle is assigned shall submit a quarterly report to the Division of Motor Fleet Management on the miles driven during the quarter by the assigned vehicle. The Division of Motor Fleet Management shall review the report to verify that each motor vehicle has been driven at the minimum allowable rate. If it has not and if the department by whom the individual to which the car is assigned is employed or the agency to which the car is assigned cannot justify the lower mileage for the quarter, the permanent assignment shall be revoked immediately. The Department of Transportation shall submit an annual report to the Division of Motor Fleet Management on the miles driven during the year by vehicles assigned to the Department or to employees of the Department. If a vehicle included in this report has not been driven at least 12,600 miles during the year, the Department of Transportation shall review the reasons for the lower mileage and decide whether to terminate the assignment. The Division of Motor Fleet Management may not revoke the assignment of a vehicle to the Department of Transportation or an employee of that Department for failure to meet the minimum mileage requirement unless the Department of Transportation consents to the revocation.

Every individual who uses a State‑owned passenger motor vehicle, pickup truck, or van to drive between the individual's official work station and his or her home, shall reimburse the State for these trips at a rate computed by the Department. This rate shall approximate the benefit derived from the use of the vehicle as prescribed by federal law. Reimbursement shall be for 20 days per month regardless of how many days the individual uses the vehicle to commute during the month. Reimbursement shall be made by payroll deduction. Funds derived from reimbursement on vehicles owned by the Motor Fleet Management Division shall be deposited to the credit of the Division; funds derived from reimbursements on vehicles initially purchased with appropriations from the Highway Fund and not owned by the Division shall be deposited in a Special Depository Account in the Department of Transportation, which shall revert to the Highway Fund; funds derived from reimbursement on all other vehicles shall be deposited in a Special Depository Account in the Department of Administration which shall revert to the General Fund. Commuting, for purposes of this paragraph, does not include those individuals whose office is in their home, as determined by the Department of Administration, Division of Motor Fleet Management. Also, this paragraph does not apply to the following vehicles: (i) clearly marked police and fire vehicles, (ii) delivery trucks with seating only for the driver, (iii) flatbed trucks, (iv) cargo carriers with over a 14,000 pound capacity, (v) school and passenger buses with over 20 person capacities, (vi) ambulances, (vii) [Repealed]. (viii) bucket trucks, (ix) cranes and derricks, (x) forklifts, (xi) cement mixers, (xii) dump trucks, (xiii) garbage trucks, (xiv) specialized utility repair trucks (except vans and pickup trucks), (xv) tractors, (xvi) unmarked law‑enforcement vehicles that are used in undercover work and are operated by full‑time, fully sworn law‑enforcement officers whose primary duties include carrying a firearm, executing search warrants, and making arrests, and (xvii) any other vehicle exempted under Section 274(d) of the Internal Revenue Code of 1954, and Federal Internal Revenue Services regulations based thereon. The Department of Administration, Division of Motor Fleet Management, shall report quarterly to the Joint Legislative Commission on Governmental Operations and to the Fiscal Research Division of the Legislative Services Office on individuals who use State‑owned passenger motor vehicles, pickup trucks, or vans between their official work stations and their homes, who are not required to reimburse the State for these trips.

The Department of Administration shall revoke the assignment or require the Department owning the vehicle to revoke the assignment of a State‑owned passenger motor vehicle, pickup truck or van to any individual who:

I.          Uses the vehicle for other than official business except in accordance with the commuting rules;

II.         Fails to supply required reports to the Department of Administration, or supplies incomplete reports, or supplies reports in a form unacceptable to the Department of Administration and does not cure the deficiency within 30 days of receiving a request to do so;

III.       Knowingly and willfully supplies false information to the Department of Administration on applications for permanent assignments, commuting reimbursement forms, or other required reports or forms;

IV.       Does not personally sign all reports on forms submitted for vehicles permanently assigned to him or her and does not cure the deficiency within 30 days of receiving a request to do so;

V.        Abuses the vehicle; or

VI.       Violates other rules or policy promulgated by the Department of Administration not in conflict with this act.

A new requisition shall not be honored until the Secretary of the Department of Administration is assured that the violation for which a vehicle was previously revoked will not recur.

The Department of Administration, with the approval of the Governor, may delegate, or conditionally delegate, to the respective heads of agencies which own passenger motor vehicles or to which passenger motor vehicles are permanently assigned by the Department, the duty of enforcing all or part of the rules adopted by the Department of Administration pursuant to this subdivision 7a. The Department of Administration, with the approval of the Governor, may revoke this delegation of authority.

Notwithstanding the provisions of this section and G.S. 14‑247, the Department of Administration may allow the organization sanctioned by the Governor's Council on Physical Fitness to conduct the North Carolina State Games to use State trucks and vans for the State Games of North Carolina. The Department of Administration shall not charge any fees for the use of the vehicles for the State Games. The State shall incur no liability for any damages resulting from the use of vehicles under this provision. The organization that conducts the State Games shall carry liability insurance of not less than one million dollars ($1,000,000) covering such vehicles while in its use and shall be responsible for the full cost of repairs to these vehicles if they are damaged while used for the State Games.

8.         To adopt and administer rules for the control of all state‑owned passenger motor vehicles and to require State agencies to keep all records and make all reports regarding motor vehicle use as the Secretary deems necessary.

9.         To acquire motor vehicle liability insurance on all State‑owned motor vehicles under the control of the Department.

10.       To contract with the appropriate State prison authorities for the furnishing, upon such conditions as may be agreed upon from time to time between such State prison authorities and the Secretary, of prison labor for use in connection with the operation of a central motor pool and related activities.

11.       To report annually to the General Assembly on any rules adopted, amended or repealed under paragraphs 3, 7, or 7a of this subdivision.

i.          (Effective July 1, 2010) To establish and operate a central motor pool and such subsidiary related facilities as the Secretary may deem necessary, and to that end:

1.         To establish and operate central facilities for the maintenance, repair, and storage of state‑owned passenger motor vehicles for the use of State agencies; to utilize any available State facilities for that purpose; and to establish such subsidiary facilities as the Secretary may deem necessary.

2.         To acquire passenger motor vehicles by transfer from other State agencies and by purchase. All motor vehicles transferred to or purchased by the Department shall become part of a central motor pool.

2a.       Every new motor vehicle transferred to or purchased by the Department that is designed to operate on diesel fuel shall be covered by an express manufacturer's warranty that allows the use of B‑20 fuel, as defined in G.S. 143‑58.4. This sub‑sub‑subdivision does not apply if the intended use, as determined by the Department, of the new motor vehicle requires a type of vehicle for which an express manufacturer's warranty allows the use of B‑20 fuel is not available.

2b.       As used in this sub‑sub‑subdivision, "fuel economy" and "class of comparable automobiles" have the same meaning as in Part 600 of Title 40 of the Code of Federal Regulations (July 1, 2008 Edition). As used in this sub‑sub‑subdivision, "passenger motor vehicle" has the same meaning as "private passenger vehicle" as defined in G.S. 20‑4.01. Notwithstanding the requirements of sub‑sub‑subdivision 2a. of this sub‑subdivision, every request for proposals for new passenger motor vehicles to be purchased by the Department shall state a preference for vehicles that have a fuel economy for the new vehicle's model year that is in the top fifteen percent (15%) of its class of comparable automobiles. The award for every new passenger motor vehicle that is purchased by the Department shall be based on the Department's evaluation of the best value for the State, taking into account fuel economy ratings and life cycle cost that reasonably consider both projected fuel costs and acquisition costs. This sub‑sub‑subdivision does not apply to vehicles used in law enforcement, emergency medical response, and firefighting. The Department shall report the number of new passenger motor vehicles that are purchased as required by this sub‑sub‑subdivision, the savings or costs for the purchase of vehicles to comply with this sub‑sub‑subdivision, and the quantity and cost of fuel saved for the previous fiscal year on or before October 1 of each year to the Joint Legislative Commission on Governmental Operations and the Environmental Review Commission.

2c.       To participate in the energy credit banking and selling program under G.S. 143‑58.4. The Division of Motor Fleet Management of the Department of Administration is eligible to receive proceeds from the Alternative Fuel Revolving Fund under G.S. 143‑58.5 to purchase alternative fuel, develop alternative fuel refueling infrastructure, or purchase AFVs as defined in G.S. 143‑58.4.

3.         To require on a schedule determined by the Department all State agencies to transfer ownership, custody or control of any or all passenger motor vehicles within the ownership, custody or control of that agency to the Department, except those motor vehicles under the ownership, custody or control of the Highway Patrol or the State Bureau of Investigation which are used primarily for law‑enforcement purposes, and except those motor vehicles under the ownership, custody or control of the Department of Crime Control and Public Safety for Butner Public Safety which are used primarily for law‑enforcement, fire, or emergency purposes.

4.         To maintain, store, repair, dispose of, and replace state‑owned motor vehicles under the control of the Department, using best management practices. The Department shall ensure that state‑owned vehicles are replaced when most cost effective using a replacement formula developed by the Department and reviewed periodically for appropriateness of use. The Department shall report semiannually to the cochairs of the Joint Appropriations Subcommittee on General Government, on or before October 15 and March 15, on the effect of any new or revised replacement formula on the cost of operating the central motor pool, including the amount of any savings from use of any new or revised replacement formula.

5.         Upon proper requisition, proper showing of need for use on State business only, and proper showing of proof that all persons who will be driving the motor vehicle have valid drivers' licenses, to assign economically suitable transportation, either on a temporary or permanent basis, to any State employee or agency. An agency assigned a motor vehicle may not allow a person to operate that motor vehicle unless that person displays to the agency and allows the agency to copy that person's valid driver's license. Notwithstanding G.S. 20‑30(6), persons or agencies requesting assignment of motor vehicles may photostat or otherwise reproduce drivers' licenses for purposes of complying with this subpart.

As used in this subpart, "economically suitable transportation" means the most cost‑effective standard vehicle in the State motor fleet, unless special towing provisions are required by the agency. The Department may not assign any employee or agency a motor vehicle that is not economically suitable. The Department shall not approve requests for vehicle assignment or reassignment when the purpose of that assignment or reassignment is to provide any employee with a newer or lower mileage vehicle because of his or her rank, management authority, or length of service or because of any non‑job‑related reason. The Department shall not assign "special use" vehicles, such as four‑wheel drive vehicles or law enforcement vehicles, to any agency or individual except upon written justification, verified by historical data, and accepted by the Secretary. The Department may provide law enforcement vehicles only to those agencies which have statutory pursuit authority.

6.         To allocate and charge against each State agency to which transportation is furnished, on a basis of mileage or of rental, its proportionate part of the cost of maintenance and operation of the motor pool.

The amount allocated and charged by the Department of Administration to State agencies to which transportation is furnished shall be at least as follows:

I.          Pursuit vehicles and full size four‑wheel drive vehicles $.24/mile.

II.         Vans and compact four‑wheel drive vehicles  $.22/mile.

III.       All other vehicles  $.20/mile.

7.         To adopt, with the approval of the Governor, reasonable rules for the efficient and economical operation, maintenance, repair, and replacement, as limited in paragraph 4. of this subdivision, of all state‑owned motor vehicles under the control of the Department, and to enforce those rules; and to adopt, with the approval of the Governor, reasonable rules regulating the use of private motor vehicles upon State business by the officers and employees of State agencies, and to enforce those rules. The Department, with the approval of the Governor, may delegate to the respective heads of the agencies to which motor vehicles are permanently assigned by the Department the duty of enforcing the rules adopted by the Department pursuant to this paragraph. Any person who violates a rule adopted by the Department and approved by the Governor is guilty of a Class 1 misdemeanor.

7a.       To adopt with the approval of the Governor and to enforce rules and to coordinate State policy regarding (i) the permanent assignment of state‑owned passenger motor vehicles and (ii) the use of and reimbursement for those vehicles for the limited commuting permitted by this subdivision. For the purpose of this subdivision 7a, "state‑owned passenger motor vehicle" includes any state‑owned passenger motor vehicle, whether or not owned, maintained or controlled by the Department of Administration, and regardless of the source of the funds used to purchase it. Notwithstanding the provisions of G.S. 20‑190 or any other provisions of law, all state‑owned passenger motor vehicles are subject to the provisions of this subdivision 7a; no permanent assignment shall be made and no one shall be exempt from payment of reimbursement for commuting or from the other provisions of this subdivision 7a except as provided by this subdivision 7a. Commuting, as defined and regulated by this subdivision, is limited to those specific cases in which the Secretary has received and accepted written justification, verified by historical data. The Department shall not assign any state‑owned motor vehicle that may be used for commuting other than those authorized by the procedure prescribed in this subdivision.

A State‑owned passenger motor vehicle shall not be permanently assigned to an individual who is likely to drive it on official business at a rate of less than 3,150 miles per quarter unless (i) the individual's duties are routinely related to public safety or (ii) the individual's duties are likely to expose the individual routinely to life‑threatening situations. A State‑owned passenger motor vehicle shall also not be permanently assigned to an agency that is likely to drive it on official business at a rate of less than 3,150 miles per quarter unless the agency can justify to the Division of Motor Fleet Management the need for permanent assignment because of the unique use of the vehicle. Each agency, other than the Department of Transportation, that has a vehicle assigned to it or has an employee to whom a vehicle is assigned shall submit a quarterly report to the Division of Motor Fleet Management on the miles driven during the quarter by the assigned vehicle. The Division of Motor Fleet Management shall review the report to verify that each motor vehicle has been driven at the minimum allowable rate. If it has not and if the department by whom the individual to which the car is assigned is employed or the agency to which the car is assigned cannot justify the lower mileage for the quarter, the permanent assignment shall be revoked immediately. The Department of Transportation shall submit an annual report to the Division of Motor Fleet Management on the miles driven during the year by vehicles assigned to the Department or to employees of the Department. If a vehicle included in this report has not been driven at least 12,600 miles during the year, the Department of Transportation shall review the reasons for the lower mileage and decide whether to terminate the assignment. The Division of Motor Fleet Management may not revoke the assignment of a vehicle to the Department of Transportation or an employee of that Department for failure to meet the minimum mileage requirement unless the Department of Transportation consents to the revocation.

Every individual who uses a State‑owned passenger motor vehicle, pickup truck, or van to drive between the individual's official work station and his or her home, shall reimburse the State for these trips at a rate computed by the Department. This rate shall approximate the benefit derived from the use of the vehicle as prescribed by federal law. Reimbursement shall be for 20 days per month regardless of how many days the individual uses the vehicle to commute during the month. Reimbursement shall be made by payroll deduction. Funds derived from reimbursement on vehicles owned by the Motor Fleet Management Division shall be deposited to the credit of the Division; funds derived from reimbursements on vehicles initially purchased with appropriations from the Highway Fund and not owned by the Division shall be deposited in a Special Depository Account in the Department of Transportation, which shall revert to the Highway Fund; funds derived from reimbursement on all other vehicles shall be deposited in a Special Depository Account in the Department of Administration which shall revert to the General Fund. Commuting, for purposes of this paragraph, does not include those individuals whose office is in their home, as determined by the Department of Administration, Division of Motor Fleet Management. Also, this paragraph does not apply to the following vehicles: (i) clearly marked police and fire vehicles, (ii) delivery trucks with seating only for the driver, (iii) flatbed trucks, (iv) cargo carriers with over a 14,000 pound capacity, (v) school and passenger buses with over 20 person capacities, (vi) ambulances, (vii) [Repealed]. (viii) bucket trucks, (ix) cranes and derricks, (x) forklifts, (xi) cement mixers, (xii) dump trucks, (xiii) garbage trucks, (xiv) specialized utility repair trucks (except vans and pickup trucks), (xv) tractors, (xvi) unmarked law‑enforcement vehicles that are used in undercover work and are operated by full‑time, fully sworn law‑enforcement officers whose primary duties include carrying a firearm, executing search warrants, and making arrests, and (xvii) any other vehicle exempted under Section 274(d) of the Internal Revenue Code of 1954, and Federal Internal Revenue Services regulations based thereon. The Department of Administration, Division of Motor Fleet Management, shall report quarterly to the Joint Legislative Commission on Governmental Operations and to the Fiscal Research Division of the Legislative Services Office on individuals who use State‑owned passenger motor vehicles, pickup trucks, or vans between their official work stations and their homes, who are not required to reimburse the State for these trips.

The Department of Administration shall revoke the assignment or require the Department owning the vehicle to revoke the assignment of a State‑owned passenger motor vehicle, pickup truck or van to any individual who:

I.          Uses the vehicle for other than official business except in accordance with the commuting rules;

II.         Fails to supply required reports to the Department of Administration, or supplies incomplete reports, or supplies reports in a form unacceptable to the Department of Administration and does not cure the deficiency within 30 days of receiving a request to do so;

III.       Knowingly and willfully supplies false information to the Department of Administration on applications for permanent assignments, commuting reimbursement forms, or other required reports or forms;

IV.       Does not personally sign all reports on forms submitted for vehicles permanently assigned to him or her and does not cure the deficiency within 30 days of receiving a request to do so;

V.        Abuses the vehicle; or

VI.       Violates other rules or policy promulgated by the Department of Administration not in conflict with this act.

A new requisition shall not be honored until the Secretary of the Department of Administration is assured that the violation for which a vehicle was previously revoked will not recur.

The Department of Administration, with the approval of the Governor, may delegate, or conditionally delegate, to the respective heads of agencies which own passenger motor vehicles or to which passenger motor vehicles are permanently assigned by the Department, the duty of enforcing all or part of the rules adopted by the Department of Administration pursuant to this subdivision 7a. The Department of Administration, with the approval of the Governor, may revoke this delegation of authority.

Notwithstanding the provisions of this section and G.S. 14‑247, the Department of Administration may allow the organization sanctioned by the Governor's Council on Physical Fitness to conduct the North Carolina State Games to use State trucks and vans for the State Games of North Carolina. The Department of Administration shall not charge any fees for the use of the vehicles for the State Games. The State shall incur no liability for any damages resulting from the use of vehicles under this provision. The organization that conducts the State Games shall carry liability insurance of not less than one million dollars ($1,000,000) covering such vehicles while in its use and shall be responsible for the full cost of repairs to these vehicles if they are damaged while used for the State Games.

8.         To adopt and administer rules for the control of all state‑owned passenger motor vehicles and to require State agencies to keep all records and make all reports regarding motor vehicle use as the Secretary deems necessary.

9.         To acquire motor vehicle liability insurance on all State‑owned motor vehicles under the control of the Department.

10.       To contract with the appropriate State prison authorities for the furnishing, upon such conditions as may be agreed upon from time to time between such State prison authorities and the Secretary, of prison labor for use in connection with the operation of a central motor pool and related activities.

11.       To report annually to the General Assembly on any rules adopted, amended or repealed under paragraphs 3, 7, or 7a of this subdivision.

j.          To establish and operate central mimeographing and duplicating services, central stenographical and clerical pools, and other central services, if the Governor after appropriate investigation deems it advisable from the standpoint of efficiency and economy in operation to establish any or all such services. The Secretary may allocate and charge against the respective agencies their proportionate part of the cost of maintenance and operation of the central services which are established, in accordance with the rules adopted by him and approved by the Governor and Council of State pursuant to paragraph k, below. Upon the establishment of central mimeographing and duplicating services, the Secretary may, with the approval of the Governor, require any State agency to be served by those central services to transfer to the Department ownership, custody, and control of any or all mimeographing and duplicating equipment and supplies within the ownership, custody, or control of such agency.

k.         To require the State agencies and their officers and employees to utilize the central facilities and services which are established; and to adopt, with the approval of the Governor and Council of State, reasonable rules and procedures requiring the utilization of such central facilities and services, and governing their operation and the charges to be made for their services.

l.          To provide necessary information service for visitors to the Capitol.

m.        To perform such additional duties and exercise such additional powers as may be assigned to it by statute or by the Governor.

(9)        Repealed by Session Laws 1989, c. 239, s. 2.

(10)      Block Grants.  To establish and maintain a block grants manual that will ensure uniform administration of block grant funds. The manual shall be a comprehensive source of reference for all general and statewide administrative procedures for block grant funds. The manual shall contain the applicable procedures for: the contents of an application, which shall be as simple as possible; the awarding of or contracting with block grant funds; auditing, which shall, to the extent possible, promote the use of single audits of grantees; the ensuring of civil rights compliance by grantees; and monitoring.

(11)      Energy‑related matters.  To exercise those powers and perform those duties prescribed in Article 1 of Chapter 113B and Part 1 of Article 3B of Chapter 143 of the General Statutes and Parts 2 and 3 of this Article.  (1957, c. 215, s. 2; c. 269, s. 1; 1959, c. 683, ss. 2‑4; c. 1326; 1963, c. 1, s. 5; 1965, c. 1023; 1969, c. 1144, s. 2; 1971, c. 1097, s. 3; 1975, c. 399, ss. 1, 2; c. 879, s. 46; 1979, c. 136, s. 1; c. 544; 1979, 2nd Sess., c. 1137, s. 38; 1981, c. 300; c. 859, ss. 48‑51; 1981 (Reg. Sess., 1982), c. 1282, s. 62; 1983, c. 267, s. 1; c. 717, s. 74; c. 761, ss. 58, 151, 173, 174; c. 923, s. 217; 1983 (Reg. Sess., 1984), c. 1034, s. 122; 1985, c. 479, ss. 168, 170, 174; c. 757, ss. 174, 175, 177; c. 791, s. 51; 1985 (Reg. Sess., 1986), c. 955, ss. 94, 94.1; 1987, c. 738, ss. 43‑45, 47(a); c. 827, s. 220; c. 874; 1987 (Reg. Sess., 1988), c. 1086, s. 34(b); 1989, c. 58, s. 2; c. 239, s. 2; 1991, c. 542, s. 10; c. 689, s. 22; 1993, c. 539, s. 1030; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 97, s. 1; c. 402, s. 1; 1996, 2nd Ex. Sess., c. 18, s. 10.2; 1997‑412, s. 6; 1998‑45, s. 1; 2000‑140, s. 76(g); 2000‑153, s. 2; 2001‑424, s. 7.4; 2001‑496, s. 8(d); 2002‑126, s. 19.2; 2003‑177, s. 1; 2003‑284, ss. 18.1, 46.3; 2003‑314, s. 1.2; 2005‑276, s. 6.25(b); 2005‑300, s. 1; 2005‑413, s. 3; 2006‑203, ss. 96, 97; 2006‑217, s. 1.1; 2007‑420, s. 2; 2007‑446, s. 5; 2009‑241, s. 1; 2009‑474, s. 5.)



§ 143-341.1: Repealed by Session Laws 2009-451, s. 17.3(c), effective July 1, 2009.

§ 143‑341.1: Repealed by Session Laws 2009‑451, s. 17.3(c), effective July 1, 2009.



§ 143-342. Rules governing allocation of property and space.

§ 143‑342.  Rules governing allocation of property and space.

The Governor, with the approval of the Council of State, shall adopt such reasonable rules, regulations, and procedures as he deems necessary concerning the allocation and reallocation by the Department of land, buildings, and space within buildings to and among the several State agencies. (1957, c. 269, s. 1.)



§ 143-342.1. State-owned office space; fees for use by self-supporting agencies.

§ 143‑342.1.  State‑owned office space; fees for use by self‑supporting agencies.

The Department shall determine equitable fees for the use of State owned and operated office space, and it shall assess the Department of State Treasurer, the Department of Insurance, and all self‑supporting agencies using any of this office space for payment of these fees. For the purposes of this section, self‑supporting agencies are those agencies designated by the Director of the Budget as being primarily funded from sources other than State appropriations. Fees assessed under this section shall be paid to the General Fund. (1977, 2nd Sess., c. 1219, s. 48; 1983, c. 717, ss. 76, 77; 1997‑443, s. 27.4.)



§ 143-343. General Services Division.

§ 143‑343.  General Services Division.

If the Governor and Council of State at any time determine, pursuant to G.S. 129‑11, that the General Services Division should be made a part of the Department of Administration, the powers and duties given the Director of General Services by statute shall thereafter be deemed a part of the statutory powers and duties of the Director of Administration, and the powers and duties given the General Services Division by statute shall thereafter be deemed a part of the statutory powers and duties of the Department of Administration. The head of the General Services Division shall thereafter be appointed and removed, and his salary shall be fixed, in the same manner prescribed for other division heads. Upon the accomplishment of such transfer, the General  Services Division shall thereafter be in all respects a part of the Department of Administration and subject to the supervision and control of the Director of Administration. (1957, c. 269, s. 1.)



§ 143-344. Transfer of functions, property, records, etc.

§ 143‑344.  Transfer of functions, property, records, etc.

(a)        Repealed by Session Laws 1979, 2nd Session, c. 1137, s. 39.

(b)        All of the powers, duties, functions, records, property, supplies, equipment, personnel, funds, credits, appropriations, quarterly allotments, and executory contracts of the Division of Purchase and Contract are hereby transferred to the Department of Administration, effective July 1, 1957. All statutory references to the "Division of Purchase and Contract" or the "Purchase and Contract Division" shall be deemed to refer to the Department of Administration.

(c)        The transfers directed by subsections (a) and (b) above, shall be made under the supervision of the Governor, and he shall be the final arbiter of all differences or disputes arising incident to such transfers.

(d)        Repealed by Session Laws 2006‑203, s. 98, effective July 1, 2007, and applicable to the budget for the 2007‑2009 biennium and each subsequent biennium thereafter. (1957, c. 269, s. 1; 1979, 2nd Sess., c. 1137, s. 39; 2006‑203, s. 98.)



§ 143-345. Saving clause.

§ 143‑345.  Saving clause.

No transfer of functions to the Department of Administration provided for in this Article shall affect any action, suit, proceeding, prosecution, contract, lease, or other business transaction involving such a function which was initiated, undertaken, or entered into prior to or pending the time of the transfer, except that the Department shall be substituted for the agency from which the function was transferred, and so far as practicable the procedure provided for in this Article shall be employed in completing or disposing of the matter. (1957, c. 269, s. 1.)



§ 143-345.1. Rules and regulations.

§ 143‑345.1.  Rules and regulations.

The Governor, with the approval of the Council of State, shall adopt reasonable rules and regulations governing the use, care, protection, and maintenance of the public buildings and grounds (other than parking).  Any person who violates a rule or regulation adopted by the Governor with the approval of the Council of State is guilty of a Class 1 misdemeanor.  (1957, c. 215, s. 2; 1971, c. 1097, s. 4; 1993, c. 539, s. 1031; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 143-345.2. Disorderly conduct in and injury to public buildings and grounds.

§ 143‑345.2.  Disorderly conduct in and injury to public buildings and grounds.

Any person who commits a nuisance or conducts himself in a disorderly manner in or around any public building or grounds, or defaces or injures any public building or grounds, is guilty of a Class 1 misdemeanor. (1957, c. 215, s. 2; 1971, c. 1097, s. 4; 1993, c. 539, s. 1032; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 143-345.3. Construction and repair of public buildings; use of Contingency and Emergency Fund.

§ 143‑345.3.  Construction and repair of public buildings; use of Contingency and Emergency Fund.

It is lawful to resort to the Contingency and Emergency Fund provided in the Appropriation Act for financial aid in the construction, alteration, renovation, or repair of any public building, when in the opinion of the Governor and Council of State it is necessary to construct, alter, renovate, or repair such building. (1957, c. 215, s. 2; 1971, c. 1097, s. 4.)



§ 143-345.4. Moore and Nash squares and other public lots.

§ 143‑345.4.  Moore and Nash squares and other public lots.

The governing body of the City of Raleigh is authorized, at its own expense, to grade, to lay out in walks, to plant with trees, shrubbery, and flowers and otherwise to adorn Moore and Nash squares and to that end has the general charge and management of these squares. The governing body may manage and improve in like manner any of the vacant lots within the city limits which belong to the State and which are not otherwise appropriated, subject to the approval of the Governor and Council of State. The governing body may not prevent the free access of the public to such squares or lots during reasonable hours.

Whenever, in the opinion of the Secretary, the governing body is not properly keeping the squares or lots which it has taken in charge under this section, the Secretary shall call the matter to the attention of the governing body, and if the governing body then fails for a period of 60 days to begin to take proper care of the squares or lots, the Governor and Council of State may repossess them and proceed to manage and control them for the preservation of such property.

In the event that the use of these squares and lots is at any time needed by the State, the license of the City of Raleigh to control and manage them shall terminate six months after notice given by the Governor and Council of State to the governing body of the city, and possession shall be promptly surrendered to the State. (1957, c. 215, s. 2; 1971, c. 1097, s. 4; 1975, c. 879, s. 46.)



§ 143-345.5. Program for location and construction of future public buildings.

§ 143‑345.5.  Program for location and construction of future public buildings.

The Department of Administration is hereby authorized, empowered, and directed to formulate a long range building policy program and shall cooperate with the governing board of the City of Raleigh in zoning property adjacent to or in the vicinity of the Capitol Square when and if the City of Raleigh desires to zone said property. If the Department of Administration is of opinion that property adjacent to or in the vicinity of the Capitol Square will, in the future, be needed for State building purposes, it shall so advise the governing body of the City of Raleigh. At such times as the governing body of the City of Raleigh shall rezone property adjacent to or within four blocks of the State Capitol, it shall request an opinion from the Department of Administration as to whether the Department finds a future need for such property for State building purposes. In the event that the governing board of the City of Raleigh is informed by the Department of Administration that any property herein covered be needed for building purposes by the State in the future, the governing body of the City of Raleigh shall give full consideration to such opinion of the Department before making any rezoning order. Notwithstanding any other provision of law, no local zoning ordinance shall apply to any State‑owned building built or to be built on any State‑owned land within six blocks of the State Capitol without the consent of the Council of State. (1951, c. 1132; 1957, c. 215, s. 2; 1971, c. 1097, s. 4; 2007‑482, s. 1.)



§ 143-345.6: Recodified as § 147-54.3 by Session Laws 1991, c. 689, s. 181(b).

§ 143‑345.6:  Recodified as § 147‑54.3 by Session Laws 1991, c.  689, s. 181(b).



§ 143-345.7. Repair and reconstruction of the Western Residence of the Governor.

§ 143‑345.7.  Repair and reconstruction of the Western Residence of the Governor.

If the Western Residence of the Governor in Asheville is damaged or destroyed by fire or other disaster, it shall be repaired or reconstructed. Funds from the Contingency and Emergency Fund may be used for this purpose with the approval of the Director of the Budget if insurance coverage on the property should be inadequate. Insurance on the Western Governor's mansion shall be as adequate as possible and used in case of a fire or devastation of the mansion for the purpose of rebuilding or repairing the mansion. (1983, c. 602.)



§ 143-345.8. North Carolina Purchase Directory.

§ 143‑345.8.  North Carolina Purchase Directory.

The Division of Purchase and Contract of the Department of Administration shall electronically advertise information on contract and purchase requirements from the Division of Purchase and Contract, the Office of State Construction, the Department of Transportation, and other agencies of State government which make direct purchases from private suppliers. The Division shall coordinate with the other departments of State government to ensure that the electronic advertisement is meeting the goals of disseminating as widely as possible and in a timely manner information on those State contracts which are open for bids. A printed copy of any information that is electronically advertised shall be made available to any party upon request. The Secretary of the Department of Administration may adopt rules governing the routine and procedures to be followed in advertising information on contract and purchase opportunities, what contracts and purchases will be advertised, and under what conditions exceptions to the electronic advertisement may occur. (1983, c. 839; 1999‑417, s. 1.)



§ 143-345.9. Official "Prisoner of War/Missing in Action" flag to be flown over the State Capitol.

§ 143‑345.9.  Official "Prisoner of War/Missing in Action" flag to be flown over the State Capitol.

The Department of Administration is authorized to fly the official "Prisoner of War/Missing in Action (POW/MIA)" flag over the State Capitol on Veterans Day, Memorial Day, Armed Forces Day, and all other national holidays honoring veterans. (1989, c. 613.)



§ 143-345.10. Parking of maintenance vehicles.

§ 143‑345.10.  Parking of maintenance vehicles.

Maintenance vehicles of the Department of Administration may park without charge at any metered parking space located on the street blocks bordering the State's Capitol Square when performing work at or on the State's Capitol Square. No maintenance vehicle shall be parked upon the State's Capitol Square in a location that obstructs the view of or access to any monument on the Square, unless the vehicle itself is needed to perform some maintenance function or duty required by this Article.  (2009‑262, s. 1.)



§ 143-345.11. Secretary's approval of plans for State buildings required.

§ 143‑345.11.  Secretary's approval of plans for State buildings required.

(a)        No agency or other person authorized or directed by law to select a plan and erect a building for the use of the State or any State institution shall receive and approve of the plan until it is submitted to and approved by the Secretary as to State construction standards and at a minimum as to the safety of the proposed building from fire, including the property's occupants or contents.

(b)        Any plan submitted to the Commissioner of Insurance and approved prior to October 1, 2009 shall be deemed to have been approved jointly by the Commissioner of Insurance and the Secretary.

(c)        Except as provided in subsection (a) of this section, nothing in this section shall be construed to abrogate the authority of the Commissioner of Insurance under G.S. 58‑31‑40 or any other provision of law.

(d)        The Secretary shall provide quarterly written reports on plans reviewed and approved under this section to the Commissioner of Insurance. The reports shall be made in a form approved by the Commissioner of Insurance and the Secretary.  (2009‑474, s. 2.)



§ 143-345.12. Reserved for future codification purposes.

§ 143‑345.12.  Reserved for future codification purposes.



§ 143-345.13. Reporting of stocks of coal and petroleum fuels.

Part 2. Stocks of Coal and Petroleum Fuels.

§ 143‑345.13.  Reporting of stocks of coal and petroleum fuels.

The Department of Administration  may, with the prior express approval of the Energy Policy Council and the Governor, require that all coal and petroleum suppliers in North Carolina supplying coal, motor gasoline, middle distillates, residual oils, and propane for resale within the State, file with the Department of Administration, on forms prepared by the Department, accurate reports as to the stocks of coal and petroleum products and storage capacities maintained by the supplier, including the supplier's current inventory and stock of coal, motor gasoline, middle distillates, residual oils and propane, the expected time such supplies will last under ordinary distribution demand and the schedule for receiving additional or replacement stocks. The reports and the information contained therein shall be proprietary information available only to regular employees of the Department of Administration, except that aggregate tables or schedules consolidating information from the reports may be released if they do not reveal individual report data for any named supplier. It is further the intent of this section that no information shall be required from coal and petroleum suppliers, that is, at the time the reports are requested, already on file with any agency, commission, or department of State government.

It is the intent of this section that the reports be filed only at such times as the Energy Policy Council and the Governor determine that an energy crisis as defined in G.S. 113B‑20 exists or may be imminent.

If any petroleum or coal supplier fails to file the accurate reports as may be required by this section for more than 10 days after the date on which any such report is due, the Secretary of Administration is authorized and empowered to petition the district court, Division of the General Court of Justice, in the county in which the principal office or place of business of the supplier is located, for a mandatory injunction compelling the supplier to file the report. (2000‑140, s. 76(i).)



§ 143-345.14. Authority to collect data; administration and enforcement; confidentiality.

§ 143‑345.14.  Authority to collect data; administration and enforcement; confidentiality.

(a)        The Department of Administration shall have the authority to obtain from prime suppliers of petroleum products specific petroleum supply data concerning State‑level sales and projected sales by month for North Carolina that is currently reported on the federal Form EIA‑782C, "Monthly Report of Petroleum Products Sold in States for Consumption" or its successor, at such time that these data requirements are not being met through any federal reporting procedure. The petroleum products subject to this reporting requirement are: finished gasoline (all grades), #1 distillate, kerosene, #2 fuel oil, #2 diesel fuel, aviation gasoline (finished), kerosene‑type jet fuel, naphtha‑type jet fuel, #4 fuel, residual fuel oil (less than or equal to one percent sulfur), residual fuel oil (greater than one percent sulfur), propane (consumer grade). The authority to collect energy data from suppliers of petroleum products into North Carolina, that is granted to the Department of Administration in this section, shall be limited to the petroleum volume data that is reported on the Form EIA‑782C or its successor.

(b)        "Prime suppliers" shall be defined as those suppliers which make the first sale of the named product into North Carolina, excluding jobbers, distributors, and retail dealers.

(c)        The Department of Administration shall adopt rules and regulations for the administration of this data collection program and the Attorney General and the law enforcement authorities of the State and its political subdivisions shall enforce the provisions of this section and all orders, rules, and regulations promulgated thereunder. Any enforcement action may be brought upon the relation of the Department of Administration or the direction of the Attorney General.

(d)        Any person or corporation who willfully refuses to provide the petroleum supply data in accordance with the conditions described herein, or who knowingly or willfully submits false information in any reports required herein or refuses to file any reports shall be guilty of a Class 1 misdemeanor.

(e)        Any civil action brought to enforce the provisions of this section shall be brought in the Superior Court of Wake County or in the superior court of the county in which the acts or practices constituting a violation occurred or are occurring.

(f)         The Department of Administration shall keep confidential any individually identifiable energy information to the extent necessary to comply with the confidentiality requirements of the reporting agency, and any such information shall not be subject to the public disclosure requirements of G.S. 132‑6. "Individually identifiable energy information" shall be defined as any individual record or portion of a record or aggregated data containing energy information about a person or persons obtained from any source, the disclosure of which could reasonably be expected to reveal information about a specific person. (2000‑140, s. 76(i).)



§ 143-345.15. Reserved for future codification purposes.

§ 143‑345.15.  Reserved for future codification purposes.



§ 143-345.16. Short title.

Part 3. Energy Loan Fund.

§ 143‑345.16.  Short title.

This Part shall be known as the Energy Loan Fund.  (2000‑140, s. 76(i); 2001‑338, s. 1; 2009‑475, s. 13.)



§ 143-345.17. Legislative findings and purpose.

§ 143‑345.17.  Legislative findings and purpose.

The General Assembly finds and declares that it is in the best interest of the citizens of North Carolina to promote and encourage energy efficiency within the State in order to conserve energy, promote economic competitiveness, and expand employment in the State. (2000‑140, s. 76(i); 2001‑338, s. 1.)



§ 143-345.18. Lead agency; powers and duties.

§ 143‑345.18.  Lead agency; powers and duties.

(a)        For the purposes of this Part, the Department of Commerce, State Energy Office, is designated as the lead State agency in matters pertaining to energy efficiency.

(b)        The Department shall have the following powers and duties with respect to this Part:

(1)        To provide industrial and commercial concerns doing business in North Carolina, local governmental units, nonprofit organizations, and residents in North Carolina with information and assistance in undertaking energy conserving capital improvement projects to enhance efficiency.

(2)        To establish one or more revolving funds within the Department for the purpose of providing secured loans in amounts not greater than one million dollars ($1,000,000) per entity to install or to an entity that installs energy‑efficient and renewable energy improvements (i) within business or nonprofit organizations located within or translocating to North Carolina, (ii) within local governmental units, (iii) within buildings classified as multifamily residential, (iv) within buildings designated as multiuse that include residential units, and (v) within single family residences, however, in this instance the amount of the loan shall not exceed fifty thousand dollars ($50,000). In providing these loans, priority shall be given to entities already located in the State.

(2a)      To develop and adopt rules to allow State‑regulated financial institutions to provide secured loans to corporate entities, nonprofit organizations, and local governmental units and residents in accordance with terms and criteria established by the State Energy Office.

(3)        To work with appropriate State and federal agencies to develop and implement rules and regulations to facilitate this program.

(4)        To contract with persons or entities, including other State agencies and United States Treasury certified Community Development Financial Institutions (CDFI), to administer the Energy Loan Fund. Contracts for the procurement of services to manage, administer, and operate the Energy Loan Fund shall be awarded on a competitive basis through the solicitation of proposals and through the procedures established by statute and the Division of Purchase and Contract.

(c)        The annual interest rate charged for the use of the funds from the revolving fund established pursuant to subdivision (b)(2) of this section shall be a percentage not to exceed three percent (3%) per annum, to be established by the State Energy Office, excluding other fees required for loan application review and origination. The term of any loan originated under this section may not be greater than 20 years.

(c1)      Notwithstanding subsection (c) of this section, the State Energy Office shall adopt rules to allow loans to be made from the revolving loan fund and by State‑regulated financial institutions at interest rates as low as zero percent (0%) per annum for certain renewable energy, recycling, and energy efficient and conservation projects to encourage their development and use.

(d)        In accordance with the terms of the Stripper Well Settlement, administrative expenses for activities under this section that are subject to the Stripper Well Settlement shall be limited to five percent (5%) of funds allocated for this purpose. In accordance with the provisions of the American Recovery and Reinvestment Act of 2009 (ARRA) (Public Law 111‑5), administrative expenses for activities under this section that are subject to the ARRA shall be limited to ten percent (10%) of funds allocated for this purpose.

(e)        For purposes of this section:

(1)        "Local governmental unit" means any board or governing body of a political subdivision of the State, including any board of a community college, any school board, or an agency, commission, or authority of a political subdivision of the State.

(2)        "Nonprofit organization" means an organization that is exempt from federal income taxation under section 501(c)(3) of the Internal Revenue Code.  (2000‑140, s. 76(i); 2001‑338, s. 1; 2009‑446, s. 1(b); 2009‑475, s. 13.)



§ 143-345.20. Definitions.

Article 36A.

State Employee Incentive Bonus Program.

§ 143‑345.20.  Definitions.

The following definitions apply in this Article:

(1)        Baseline reversion.  The two‑year historical average of reversions by a State department, agency, or institution.

(2)        Repealed by Session Laws 2001‑424, s. 7.2(b).

(2a)      Participating agency.  Any State department, agency, or institution, or any local school administrative unit that employs State employees eligible to participate in the State Employee Incentive Bonus Program. The term includes the North Carolina Community Colleges System, The University of North Carolina and its constituent institutions, and charter schools. The term does not include federal or local government agencies.

(2b)      SEIBP.  Acronym for the State Employee Incentive Bonus Program.

(3)        State employee.  Any of the following:

a.         A person who is a contributing member of the Teachers' and State Employees' Retirement System of North Carolina, the Consolidated Judicial Retirement System of North Carolina, or the Optional Program.

b.         A person who receives wages from the State as a part‑time or temporary worker, but is not otherwise a contributing member of one of the retirement programs listed in sub‑subdivision a. of this subdivision. (1997‑513, s. 2; 2001‑424, s. 7.2(b).)



§ 143-345.21. State employee incentive bonus.

§ 143‑345.21.  State employee incentive bonus.

(a)        A State employee or team of State employees may receive an incentive bonus or bonuses in reward for suggestions or innovations resulting in monetary savings to the State, increased revenues to the State, or improved quality of services delivered to the public.

(b)        Repealed by Session Laws 2001‑424, s. 7.2(c).

(b1)      The amount of savings generated by suggestions and innovations shall be determined after a 12‑month period of implementation. No incentive bonus shall be paid prior to the expiration of 12 months, and payment may be delayed further as reasonably required to ensure that a complete cost implementation cycle is evaluated fully.

(c)        Any savings are to be calculated using the actual expenditures for a program, activity, or service compared to the budgeted amount for the same, if an amount has been budgeted for the program, activity, or service. The savings calculation shall include the amount of any reversions in excess of the baseline reversion. Any savings realized through the State Employee Incentive Bonus Program shall be weighed against continued service to the public and the assurance that there is not a negative impact on State programs.

(d)        If a suggestion or innovation affects a program, activity, or service for which no separate budgeted amount has been made, the State Coordinator, in conjunction with the agency evaluator or agency fiscal officer, or both for that suggestion or innovation, shall determine the budgetary impact of the suggestion or innovation.

(e)        Federal and local government funds and corporate and foundation grant funds are excluded from the SEIBP.

(f)         The Department of Administration shall establish the SEIBP reserve fund in which all savings for all suggestions shall be deposited as earned. Each participating agency shall be responsible for transferring savings to the SEIBP reserve fund. The funds may be encumbered as needed to ensure payment to the General Fund, to the suggester, and for distribution as required by G.S. 143‑345.22. The Department of Administration shall provide the SEIBP reserve fund summary at the close of each fiscal year to the Office of State Budget and Management and to the participating agencies. The Office of State Budget and Management shall have oversight responsibility for ensuring that the required reversions and transfers are made to the General Fund, and that all encumbered funds are accounted for and paid as required by law.

(g)        No distribution of suggester awards shall occur until reversion requirements to the General Fund are met and distributions as required by G.S. 143‑345.22 are satisfied and verified by the Office of State Budget and Management. When all of the requirements of G.S. 143‑345.22 are fulfilled, the Department of Administration shall transfer to the suggester's agency funds required to award the suggester. The suggester's agency shall make the suggestion award and ensure that all taxes and withholding requirements are met.

(h)        Implementation costs may be prorated over a maximum of three years for suggestions or innovations that are capital intensive, involve leading‑edge technology, or involve unconventional processes that require longer than 12 months for implementation. The amount of the average annual savings minus the average annual implementation cost shall be used as the basis for the agency to recommend a suggester award. The State Review Committee shall consult the Office of State Budget and Management to make the final award determination in these cases.

(i)         There is established in the Department of Administration a nonreverting fund to be administered by the Office of State Personnel for the training and education of permanent State employees to address specific mission critical needs and objectives. Funds shall be credited from the SEIBP to the fund as provided by this Article. (1997‑513, s. 2; 1998‑181, s. 5; 2001‑424, s. 7.2(c).)



§ 143-345.22. Allocation of incentive bonus funds; nonmonetary recognition.

§ 143‑345.22.  Allocation of incentive bonus funds; nonmonetary recognition.

(a)        If a State employee's suggestion or innovation results in a monetary savings or increased revenue to the State, the funds saved or increased shall be distributed according to the following scale or subject to guidelines as set forth by the funding source:

(1)        Twenty percent (20%) of the annualized savings or increased revenues, up to a maximum of twenty thousand dollars ($20,000) for any one State employee, to constitute gainsharing. If a team of State employees is the suggester, the bonus provided in this subdivision shall be divided equally among the team members, except that no team member shall receive in excess of twenty thousand dollars ($20,000), nor shall the team receive an aggregate amount in excess of one hundred thousand dollars ($100,000). These funds shall not revert.

(2)        Thirty percent (30%) allocated as follows:

a.         Ten percent (10%) to the implementing agency for nonrecurring budget items to be used (i) by the implementing agency to provide equipment, supplies, training, and limited but appropriate recognition for the division, section, or group responsible for the implementation of the cost‑saving measure and (ii) to meet other similar needs within the agency.

b.         Ten percent (10%) to the Department of Administration for augmenting funding for the management and administration of the SEIBP. These funds shall not revert.

c.         Ten percent (10%) to the State employee education and training fund administered by the Office of State Personnel under G.S. 143‑342.21(i). These funds shall not revert.

(3)        The remainder to the General Fund for nonrecurring budget items.

(a1)      Of the pool of funds identified in subsection (a) of this section, only the General Fund appropriations shall be subject to reversion, except during declared budget emergencies. Under nonemergency budget conditions, SEIBP funds arising from savings at The University of North Carolina, the North Carolina Community Colleges System, the Highway Trust Fund, enterprise funds, and receipt‑supported organizations shall be exempt from the General Fund reversion requirements.

(b)        The budget of a State agency shall not be reduced in the following fiscal year by an amount similar to the monetary savings or increased revenues realized by the State Employee Incentive Bonus Program. The agency budget shall be reduced in subsequent years only if structural or organizational changes are made that warrant the reductions, including the transfer of responsibility for an activity or service to another agency or the elimination of some function of State government.

(c)        If a suggestion or innovation results in improved quality of services to the public or to other State agencies, departments, and institutions, but not in monetary savings to the State, the suggester shall receive a nonmonetary award in the form of a certificate, leave with pay, or other similar recognition. (1997‑513, s. 2; 1998‑181, s. 6; 2001‑424, s. 7.2(d).)



§ 143-345.23. Suggestion and review process; role of agency coordinator and agency evaluator.

§ 143‑345.23.  Suggestion and review process; role of agency coordinator and agency evaluator.

(a)        The process for a State employee or team of State employees to submit a cost‑saving or revenue‑increasing proposal shall begin with the employee or team of employees submitting the suggestion or innovation to an agency coordinator. The agency coordinator, in conjunction with an agency evaluator, shall review the suggestion or innovation for submission to the State Review Committee established in G.S. 143‑345.24.

(b)        An agency coordinator shall be appointed by the head of each participating agency to serve as liaison between the agency, the suggester, the agency evaluator, and the SEIBP office. The duties of the agency coordinator shall include:

(1)        Serving as an information source and maintaining sufficient forms necessary to submit suggestions.

(2)        Presenting, in conjunction with the agency evaluator, the recommendation for an award to the State Review Committee.

(3)        Working in conjunction with the agency evaluator to process a particular suggestion or innovation within 180 days, except when there are extenuating circumstances.

An agency may have more than one coordinator if required to provide sufficient services to State employees.

(c)        An agency evaluator shall be designated by the management of the implementing agency to evaluate one or more suggestions. The duties of an agency evaluator shall include:

(1)        Receiving from the agency coordinator and reviewing within 90 days, when possible, the feasibility and effectiveness of cost‑saving or revenue‑increasing measures suggested by State employees.

(2)        Being knowledgeable of the subject program, activity, or service.

(3)        Determining, in conjunction with the agency fiscal officer, the budgetary impact of a suggestion or innovation.

(4)        Judging impartially both the positive and negative effects of a suggestion or innovation on the current functions of the subject program, activity, or service.

(d)        The executive secretary shall be responsible for general oversight and coordination of the State Employee Incentive Bonus Program. The State coordinator shall be an employee of the Department of Administration. The State coordinator shall be responsible for day‑to‑day SEIBP program management and administration of the technical aspects of the program. The State coordinator shall be an ex officio voting member of the State Review Committee. (1997‑513, s. 2; 1998‑181, s. 7; 2001‑424, s. 7.2(e).)



§ 143-345.24. Incentive Bonus Review Committee.

§ 143‑345.24.  Incentive Bonus Review Committee.

(a)        The Incentive Bonus Review Committee, hereinafter "State Review Committee", shall consist of nine members, as follows:

(1)        The State Coordinator.

(2)        A representative of the Office of State Budget and Management.

(3)        A representative of the Office of State Personnel.

(4)        A representative of The University of North Carolina.

(5)        A representative of the Department of Justice.

(6)        A representative of the Department of Labor.

(7)        One State employee appointed by the Speaker of the House of Representatives.

(8)        One State employee appointed by the President Pro Tempore of the Senate.

(9)        One State employee appointed by the Governor upon the recommendation of the State Employees Association of North Carolina, Inc.

(b)        The duties of the State Review Committee shall include:

(1)        Receiving from the various agency coordinators recommendations on suggestions and innovations.

(2)        Determining the impact of a suggestion or innovation on State government services by judging the monetary savings, increased revenues, or improved quality of services generated by a suggestion or innovation.

(3)        Ensuring that the State employee incentive bonus process does not result in a negative impact on services provided to taxpayers by State government.

(c)        All administrative, management, clerical, and other functions and services required by the State Review Committee shall be supplied by the Department of Administration. The Department of Administration and the State Review Committee shall report annually to the Joint Legislative Commission on Governmental Operations on the administration of the State Employee Incentive Bonus Program. (1997‑513, s. 2; 2000‑140, s. 93.1(a); 2001‑424, ss. 7.2(f), 12.2(b).)



§ 143-345.25. Innovations deemed property of the State; effect of decisions regarding bonuses.

§ 143‑345.25.  Innovations deemed property of the State; effect of decisions regarding bonuses.

(a)        All suggestions or innovations submitted by State employees pursuant to this Article are the property of the State, and all related intellectual property rights shall be assigned to the State. By January 1, 2002, the Office of State Personnel shall establish a policy regarding intellectual property rights that arise from the SEIBP.

(b)        Decisions regarding the award of bonuses by the agency coordinator and the State Review Committee are final and are not subject to review under the contested case procedures of Chapter 150B of the General Statutes. (1997‑513, s. 2; 2001‑424, s. 7.2(g).)



§ 143-346: Repealed by Session Laws 1973, c. 476, s. 183.

Article 37.

Salt Marsh Mosquito Control.

§ 143‑346:  Repealed by Session Laws 1973, c.  476, s. 183.



§ 143-347: Repealed by Session Laws 1995, c. 123, s. 1.

Article 37.

Salt Marsh Mosquito Control.

§ 143‑347:  Repealed by Session Laws 1995, c.  123, s. 1.



§§ 143-347.1 through 143-347.9: Repealed by Session Laws 1975, c. 879, s. 33.

Article 37A.

Marine Science Council.

§§ 143‑347.1 through 143‑347.9:  Repealed by Session Laws 1975, c.  879, s. 33.



§§ 143-347.10 through 143-347.14. Repealed by Session Laws 1985, c. 202, s. 4.

Article 37B.

Marine Resources Center Administrative Board.

§§ 143‑347.10 through 143‑347.14:  Repealed by Session Laws 1985, c. 202, s. 4.



§§ 143-348 through 143-349. Repealed by Session Laws 1967, c. 892, s. 2.

Article 38.

Water Resources.

§§ 143‑348 through 143‑349.  Repealed by Session Laws 1967, c. 892, s. 2.



§ 143-350. Definitions.

§ 143‑350.  Definitions.

As used in this Article:

(1)        "Commission" means the Environmental Management Commission.

(2)        "Department" means the Department of Environment and Natural Resources.

(3)        "Essential water use" means the use of water necessary for firefighting, health, and safety; water needed to sustain human and animal life; and water necessary to satisfy federal, State, and local laws for the protection of public health, safety, welfare, the environment, and natural resources; and a minimum amount of water necessary to maintain the economy of the State, region, or area.

(4)        "Large community water system" means a community water system, as defined in G.S. 130A‑313(10), that regularly serves 1,000 or more service connections or 3,000 or more individuals.

(5)        "Unit of local government" means a county, city, consolidated city‑county, sanitary district, or other local political subdivision or authority or agency of local government.

(6)        "U.S. Drought Monitor" means the national drought map that designates areas of drought using the following categories D0‑Abnormally Dry, D1‑Moderate, D2‑Severe, D3‑Extreme, and D4‑Exceptional. The U.S. Drought Monitor is developed and maintained by the Joint Agricultural Weather Facility, the Climate Prediction Center, the National Climatic Data Center, and the National Drought Mitigation Center with input from the United States Geological Survey, the National Water and Climate Center, the Climate Diagnostics Center, the National Weather Service, state climatologists, and state water resource agencies.

(7)        "Water shortage emergency" means a water shortage resulting from prolonged drought, contamination of the water supply, damage to water infrastructure, or other unforeseen causes that presents an imminent threat to public health, safety, and welfare or to the environment.  (1959, c. 779, s. 1; 1967, c. 892, s. 12; 1973, c. 1262, s. 23; 1977, c. 771, s. 4; 1989, c. 727, s. 218(117); 1989 (Reg. Sess., 1990), c. 1004, s. 18; c. 1024, s. 34; 1991, c. 342, s. 15(a); 1997‑443, s. 11A.119(a); 2008‑143, s. 3.)



§ 143-351. Repealed by Session Laws 1967, c. 892, s. 2.

§ 143‑351.  Repealed by Session Laws 1967, c. 892, s. 2.



§ 143-352. Purpose of Article.

§ 143‑352.  Purpose of Article.

The purpose of this Article is to create a State agency to coordinate the State's water resource activities; to devise plans and policies and to perform the research and administrative functions necessary for a more beneficial use of the water resources of the State, in order to insure improvements in the methods of conserving, developing and using those resources. (1959, c. 779, s. 1.)



§ 143-353. Repealed by Session Laws 1967, c. 892, s. 2.

§ 143‑353.  Repealed by Session Laws 1967, c. 892, s. 2.



§ 143-354. Ordinary powers and duties of the Commission.

§ 143‑354.  Ordinary powers and duties of the Commission.

(a)        Powers and Duties in General.  Except as otherwise specified in this Article, the powers and duties of the Commission shall be as follows:

(1)        The Commission shall carry out a program of planning and education concerning the most beneficial long‑range conservation and use of the water resources of the State. It shall investigate the long‑range needs of counties and municipalities and other local governments for water supply storage available in federal projects.

(2)        The Commission shall advise the Governor as to how the State's present water research activities might be coordinated.

(3)        Repealed by Session Laws 2008‑143, s. 4, effective July 31, 2008.

(4)        The Commission is authorized to call upon the Attorney General for such legal advice as is necessary to the functioning of the Commission.

(5)        Recognizing the complexity and difficulties attendant upon the recommendation of the General Assembly of fair and beneficial legislation affecting the use and conservation of water, the Commission shall solicit from the various water interests of the State their suggestions thereon.

(6)        The Commission may hold public hearings for the purpose of obtaining evidence and information and permitting discussion relative to water resources legislation and shall have the power to subpoena witnesses therefor.

(7)        All recommendations for proposed legislation made by the Commission shall be available to the public.

(8)        The Commission shall adopt such rules and regulations as may be necessary to carry out the purposes of this Article.

(9)        Any member of the Commission or any person authorized by it, shall have the right to enter upon any private or public lands or waters for the purpose of making investigations and studies reasonably necessary in the gathering of facts concerning streams and watersheds, subject to responsibility for any damage done to property entered.

(10)      The Commission is authorized to provide to federal agencies the required assurances, subject to availability of appropriations by the General Assembly or applicable funds or assurances from local governments, of nonfederal cooperation for water supply storage and other congressionally authorized purposes in federal projects.

(11)      The Commission is authorized to assign or transfer to any county or municipality or other local government having a need for water supply storage in federal projects any interest held by the State in such storage, upon the assumption of repayment obligation therefor, or compensation to the State, by such local government. The Commission shall also have the authority to reassign or transfer interests in such storage held by local governments, if indicated by the investigation of needs made pursuant to subdivision (1) of subsection (a) of this section, subject to equitable adjustment of financial responsibility.

(b) through (e). Repealed by Session Laws 2008‑143, s. 4, effective July 31, 2008.  (1959, c. 779, s. 1; 1967, c. 1071, ss. 1, 2; 1973, c. 1262, s. 23; 1991, c. 342, s. 15(b); 1993, c. 539, s. 1033; 1994, Ex. Sess., c. 24, s. 14(c); 2008‑143, s. 4.)



§ 143-355. Powers and duties of the Department.

§ 143‑355.  Powers and duties of the Department.

(a)        Repealed by Session Laws 1989, c. 603, s. 1.

(b)        Functions to Be Performed.  The Department shall:

(1)        Request the North Carolina Congressional Delegation to apply to the Congress of the United States whenever deemed necessary for appropriations for protecting and improving any harbor or waterway in the State and for accomplishing needed flood control, shore‑erosion prevention, and water‑resources development for water supply, water quality control, and other purposes.

(2)        Initiate, plan, and execute a long‑range program for the preservation, development and improvement of rivers, harbors, and inland ports, and to promote the public interest therein.

(3)        Prepare and recommend to the Governor and the General Assembly any legislation which may be deemed proper for the preservation and improvement of rivers, harbors, dredging of small inlets, provision for safe harbor facilities, and public tidewaters of the State.

(4)        Make engineering studies, hydraulic computations, hydrographic surveys, and reports regarding shore‑erosion projects, dams, reservoirs, and river‑channel improvements; to develop, for budget and planning purposes, estimates of the costs of proposed new projects; to prepare bidding documents, plans, and specifications for harbor, coastal, and river projects, and to inspect materials, workmanship, and practices of contractors to assure compliance with plans and specifications.

(5)        Cooperate with the United States Army Corps of Engineers in causing to be removed any wrecked, sunken or abandoned vessel or unauthorized obstructions and encroachments in public harbors, channels, waterways, and tidewaters of the State.

(6)        Cooperate with the United States Coast Guard in marking out and establishing harbor lines and in placing buoys and structures for marking navigable channels.

(7)        Cooperate with federal and interstate agencies in planning and developing water‑resource projects for navigation, flood control, hurricane protection, shore‑erosion prevention, and other purposes.

(8)        Provide professional advice to public and private agencies, and to citizens of the State, on matters relating to tidewater development, river works, and watershed development.

(9)        Discuss with federal, State, and municipal officials and other interested persons a program of development of rivers, harbors, and related resources.

(10)      Make investigations and render reports requested by the Governor and the General Assembly.

(11)      Participate in activity of the National Rivers and Harbors Congress, the American Shore and Beach Preservation Association, the American Watershed Council, the American Water Works Association, the American Society of Civil Engineers, the Council of State Governments, the Conservation Foundation, and other national agencies concerned with conservation and development of water resources.

(12)      Prepare and maintain climatological and water‑resources records and files as a source of information easily accessible to the citizens of the State and to the public generally.

(13)      Formulate and administer a program of dune rebuilding, hurricane protection, and shore‑erosion prevention.

(14)      Include in the biennial budget the cost of performing the additional functions indicated above.

(15)      Initiate, plan, study, and execute a long‑range floodplain management program for the promotion of health, safety, and welfare of the public. In carrying out the purposes of this subsection, the primary responsibility of floodplain management rests with the local levels of government and it is, therefore, the policy of this State and of this Department to provide guidance, coordination, and other means of assistance, along with the other agencies of this State and with the local levels of government, to effectuate adequate floodplain management programs.

(b1)      The Department is directed to pursue an active educational program of floodplain management measures, to include in each biennial report a statement of flood damages, location where floodplain management is desirable, and suggested legislation, if deemed desirable, and within its capacities to provide advice and assistance to State agencies and local levels of government.

(c)        Repealed by Session Laws 1961, c. 315.

(d)        Investigation of Coasts, Ports and Waterways of State.  The Department is designated as the official State agency to investigate and cause investigations to be made of the coasts, ports and waterways of North Carolina and to cooperate with agencies of the federal and State government and other political subdivisions in making such investigations. The provisions of this section shall not be construed as in any way interfering with the powers and duties of the Utilities Commission, relating to the acquiring of rights‑of‑way for the Intra‑Coastal Waterway; or to authorize the Department to represent the State in connection with such duties.

(e)        Repealed by Session Laws 1998‑129, s. 1, effective January 1, 2000.

(f)         Samples of Cuttings to Be Furnished the Department When Requested.  Every person, firm or corporation engaged in the business of drilling, boring, coring or constructing wells in any manner by the use of power machinery shall furnish the Department samples of cuttings from such depths as the Department may require from all wells constructed by such person, firm or corporation, when such samples are requested by the Department. The Department shall bear the expense of delivering such samples. The Department shall, after an analysis of the samples submitted, furnish a copy of such analysis to the owner of the property on which the well was constructed; the Department shall not report the results of any such analysis to any other person whatsoever until the person legally authorized to do so authorizes in writing the release of the results of the analysis.

(g)        Reports of Each Well Required.  Every person, firm or corporation engaged in the business of drilling, boring, coring, or constructing wells with power machinery within the State of North Carolina shall, within 30 days of the completion of each well, report to the Department on forms furnished by the Department the location, size, depth, number of feet of casing used, method of finishing, and formation log information of each such well. In addition such person, firm or corporation shall report any tests made of each such well including the method of testing, length of test, draw‑down in feet and yield in gallons per minute. The person, firm or corporation making such report to the Department shall at the time such report is made also furnish a copy thereof to the owner of the property on which the well was constructed.

(h)        Drilling for Petroleum and Minerals Excepted.  The provisions of this Article shall not apply to drillings for petroleum and minerals.

(i)         Penalty for Violation.  Any person violating the provisions of subsections (e), (f) and (g) of G.S. 143‑355 shall be guilty of a Class 3 misdemeanor and, upon conviction, shall only be punished by a fine of fifty dollars ($50.00). Each violation shall constitute a separate offense.

(j)         Miscellaneous Duties.  The Department shall make investigations of water supplies and water powers, prepare and maintain a general inventory of the water resources of the State and take such measures as it may consider necessary to promote their development; and to supervise, guide, and control the performance of the duties set forth in subsection (b) of this section and to hold hearings with regard thereto. In connection with administration of the well‑drilling law the Department may prepare analyses of well cuttings for mineral and petroleum content.

(k)        Water Use Information.  Any person using, withdrawing, diverting or obtaining water from surface streams, lakes and underground water sources shall, upon the request of the Department, file a monthly report with the Department showing the amount of water used, withdrawn, diverted or obtained from such sources. Such report shall be on a form supplied by the Department and shall show the identification of the water well or other withdrawal facility, location, withdrawal rate (measured in gallons per minute), and total gallons withdrawn during the month. Reports required to be filed under this subsection shall be filed on or before the fifteenth day of the month succeeding the month during which the using, withdrawing, diverting or obtaining water required to be reported occurred. This subsection does not apply to withdrawals or uses by individuals or families for household, livestock, or gardens. All reports required under this subsection are provided solely for the purpose of the Department. Within the meaning of this subsection the term "person" means any and all persons, including individuals, firms, partnerships, associations, public or private institutions, municipalities or political subdivisions, governmental agencies, and private or public corporations organized or existing under the laws of this State or any other state or country. In the event of extreme or exceptional drought or other water shortage, the Department may require each local government water system and each large community water system in the affected area to report the amount of water used, withdrawn, diverted, or obtained on a weekly basis and may require the reporting of additional information necessary to assess and manage the drought or water shortage.

(l)         Local Water Supply Plans.  Each unit of local government that provides public water service or that plans to provide public water service and each large community water system shall, either individually or together with other units of local government and large community water systems, prepare a local water supply plan and submit it to the Department for approval. The Department shall provide technical assistance with the preparation of plans to units of local government and large community water systems upon request and to the extent that the Department has resources available to provide assistance. At a minimum, each unit of local government and large community water system shall include in local water supply plans all information that is readily available to it. Plans shall include present and projected population, industrial development, and water use within the service area; present and future water supplies; an estimate of the technical assistance that may be needed at the local level to address projected water needs; current and future water conservation and water reuse programs; a description of how the local government or large community water system will respond to drought and other water shortage emergencies and continue to meet essential public water supply needs during the emergency; and any other related information as the Department may require in the preparation of a State water supply plan. Local plans shall be revised to reflect changes in relevant data and projections at least once each five years unless the Department requests more frequent revisions. The revised plan shall include the current and anticipated reliance by the local government unit or large community water system on surface water transfers as defined by G.S. 143‑215.22G. Local plans and revised plans shall be submitted to the Department once they have been approved by each unit of local government and large community water system that participated in the preparation of the plan.

(m)       In order to assure the availability of adequate supplies of good quality water to protect the public health and to support desirable economic growth, the Department shall develop a State water supply plan. The State water supply plan shall include the information and projections required to be included in local plans, a summary of water conservation and water reuse programs described in local plans, a summary of the technical assistance needs indicated by local plans, and shall indicate the extent to which the various local plans are compatible. The State plan shall identify potential conflicts among the various local plans and ways in which local water supply programs could be better coordinated.

(n)        The Department of Environment and Natural Resources shall report to the Environmental Review Commission on the implementation of this section and the development of the State water supply plan on or before 1 September of each year.  (1959, c. 779, s. 3; 1961, c. 315; 1967, c. 1069, ss. 1‑3; c. 1070, s. 1; c. 1071, ss. 3, 4; c. 1117, s. 1; 1973, c. 1262, ss. 23, 28, 86; 1977, c. 771, s. 4; 1981, c. 514, ss. 2, 3; 1989, c. 603, s. 1; 1993, c. 513, s. 7(a); c. 539, s. 1034; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 509, s. 85; 1997‑358, ss. 5, 6; 1998‑129, s. 1; 1998‑168, s. 5; 2001‑452, s. 2.7; 2002‑167, ss. 1, 2; 2003‑387, s. 1; 2008‑143, s. 7.)



§ 143-355.1. Drought Management Advisory Council; drought advisories.

§ 143‑355.1.  Drought Management Advisory Council; drought advisories.

(a)        The Department shall establish a Drought Management Advisory Council. The purposes of the Council are:

(1)        To improve coordination among local, State, and federal agencies; public water systems, as defined in G.S. 130A‑313(10); and water users to improve the management and mitigation of the harmful effects of drought.

(2)        To provide consistent and accurate information on drought conditions in the State to the U.S. Drought Monitor, the Environmental Management Commission, the Secretary, the Environmental Review Commission, and the public.

(b)        The Department shall invite each of the following organizations to designate a representative to serve on the Council:

(1)        North Carolina Cooperative Extension Service.

(2)        State Climate Office at North Carolina State University.

(3)        Public Staff of the Utilities Commission.

(4)        Wildlife Resources Commission.

(5)        Department of Agriculture and Consumer Services.

(6)        Department of Commerce.

(7)        Department of Crime Control and Public Safety.

(8)        National Weather Service of the National Oceanic and Atmospheric Administration of the United States Department of Commerce.

(9)        United States Geological Survey of the United States Department of the Interior.

(10)      United States Army Corps of Engineers.

(11)      United States Department of Agriculture.

(12)      Federal Emergency Management Agency of the United States Department of Homeland Security.

(b1)      Representatives designated under subsection (b) of this section shall have expertise or responsibility in meteorology, groundwater and surface water hydrology, water system operation and management, reservoir management, emergency response, or another subject area related to assessment and management of drought impacts.

(c)        The Department shall also invite other agencies and organizations that represent water users, including local governments, agriculture, agribusiness, forestry, manufacturing, investor‑owned water utilities regulated by the North Carolina Utilities Commission, and others as appropriate, to participate in the work of the Council with respect to particular drought related issues.

(d)        The Department shall designate an employee of the Department to serve as Chair of the Council. The Council shall meet at least once in each calendar year in order to maintain appropriate agency readiness and participation. In addition, the Council shall meet on the call of the Chair to respond to drought conditions. The provisions of Article 33C of this Chapter apply to meetings of the Council.

(e)        In order to provide accurate and consistent information to assist State agencies, local governments, and other water users in taking appropriate drought response actions, the Council may issue drought advisories that designate:

(1)        Specific areas of the State in which drought conditions are impending.

(2)        Specific areas of the State that are suffering from drought conditions.

(3)        The level of severity of drought conditions based on the drought categories used in the U.S. Drought Monitor or the drought designation approved by the Secretary under subsection (f) of this section.

(f)         Drought designations by the U.S. Drought Monitor shall be the default designations for drought advisories issued under subsection (e) of this section. The Council shall publish those drought designations for each county. If more than one drought designation applies to a county, the drought designation for the county shall be the highest drought designation that applies to at least twenty‑five percent (25%) of the land area of the county. The Council may recommend a drought designation for a county that is different from the designation based on the U.S. Drought Monitor if the U.S. Drought Monitor does not accurately reflect localized conditions because of differences in scale or because the U.S. Drought Monitor does not consider one or more of the indicators of drought identified in this subsection. In recommending a drought designation that differs from the U.S. Drought Monitor designation, the Council shall consider stream flows, ground water levels, the amount of water stored in reservoirs, weather forecasts, the time of year, and other factors that are relevant to determining the location and severity of drought conditions.

(f1)       The Secretary shall accept the Council's recommendation to adopt a drought designation for a county that is different from the designation based on the U.S. Drought Monitor if the Secretary finds that the indicators of drought identified by the Council under subsection (f) of this section support the designation recommended by the Council.

(g)        The Council shall report on the implementation of this section to the Secretary, the Governor, and the Environmental Review Commission no later than 1 October of each year. The report shall include a review of drought advisories issued by the Council and any recommendations to improve coordination among local, State, and federal agencies; public water systems; and water users to improve the management and mitigation of the harmful effects of drought.  (2003‑387, s. 2; 2004‑195, s. 2.5; 2008‑143, s. 16.)



§ 143-355.2. Water conservation measures for drought.

§ 143‑355.2.  Water conservation measures for drought.

(a)        Each unit of local government that provides public water service and each large community water system shall develop and implement water conservation measures to respond to drought or other water shortage conditions as provided in this section. Pursuant to G.S. 143‑355(l), water conservation measures to respond to drought or other water shortage conditions shall be set out in a water shortage response plan and submitted to the Department for review and approval. The Department shall approve the water shortage response plan if the plan meets all of the following criteria:

(1)        The plan includes tiered levels of water conservation measures or other response actions based on the severity of water shortage conditions.

(2)        Each tier of water conservation measures shall be based on increased severity of drought or water shortage conditions and will result in more stringent water conservation measures.

(3)        All other requirements of rules adopted by the Commission pursuant to S.L. 2002‑167.

(4)        Does not contain any provision that meters or regulates private drinking water wells, as defined in G.S. 87‑85.

(b)        The Department may require a unit of local government that provides public water service or a large community water system to implement the more stringent water conservation measures described in subsection (d) of this section if the Department makes written findings that any county, as determined by subsection (e) of this section, in which the source of water for the public water system operated by the unit of local government or by a large community water system is in:

(1)        Severe, extreme, or exceptional drought, and the Department finds all of the following:

a.         The unit of local government that provides water service or large community water system has not begun implementation of any level of water conservation measures set out in the water shortage response plan.

b.         Implementation of measures is necessary to minimize the harmful impacts of drought on public health, safety, and the environment, including the potential impacts of drought or other water shortage on interconnected water systems and other water systems withdrawing from the same water source, or

(2)        Extreme or exceptional drought, and the Department finds that the unit of local government that provides water service or large community water system has implemented the measures required under the water shortage response plan for the appropriate tier of water conservation measure for 30 days or more and that implementation of the measures required has not reduced water use in an amount sufficient to minimize the harmful impacts of drought on public health, safety, and the environment, including the potential impact of drought or other water shortage on interconnected water systems and other water systems withdrawing from the same water source.

(c)        In making the findings required under subsection (b) of this section, the Department shall consider the:

(1)        Hydrological drought conditions.

(2)        Drought forecast.

(3)        Reductions in water use achieved under water conservation measures in effect.

(4)        Availability of other water supply sources and other indicators of the extent and severity of drought impacts.

(5)        Economic impacts on the community to implement more stringent water conservation measures.

(6)        Conservation measures of all registered water withdrawals within the same 8 digit hydrologic unit code established by the U.S. Geological Survey to the extent the Department is able to document those measures.

(d)        Based on the findings required under subsection (b) of this section, the Department may require the unit of local government that provides public water service or the large community water system to begin implementation of its plan or to implement the next tier of water shortage response measures. If, after consultation with the unit of local government or the large community water system, the Department makes a written finding that the next tier of measures set out in the plan, together with any other reasonable steps that may be available to reduce water use, will not reduce water use in an amount sufficient to minimize the harmful impacts of drought on public health, safety, and the environment, including the potential impact of drought or other water shortage on interconnected water systems and other water systems drawing from the same water source, then the Department may require implementation of the tier that is two levels more stringent than the tier being implemented.

(e)        For purposes of this section, the drought designation for an area shall be the U.S. Drought Monitor designation for the county in which the water source is located as published by the Drought Management Advisory Council. The Secretary may approve a county drought designation that is different from the U.S. Drought Monitor designation pursuant to G.S. 143‑355.1(f1). If the water source is located in more than one county and the counties have different drought designations, the Council shall recommend to the Secretary the drought designation to be applied to water systems that withdraw water from the water source. The recommendation of the Council shall be based on the drought indicators identified in G.S. 143‑355.1(f) as applied to the water source.

(f)         A unit of local government that provides public water service or a large community water system that does not have a water shortage response plan shall implement the default water conservation measures for extreme and exceptional drought set out in the rules adopted by the Commission pursuant to S.L. 2002‑167.

(g)        A unit of local government that provides water service or a large community water system that does not have an approved water shortage response plan shall implement the default water conservation measures specified in subsection (f) of this section within 10 days following a drought designation that requires implementation of water conservation measures. A water shortage response plan is presumed to be approved until the Department notifies the unit of local government or large community water system that the plan has been disapproved. A unit of local government that provides public water service and a large community water system shall be deemed to be in compliance with this section if, within 10 days after water shortage conditions identified in the plan require implementation of water conservation measures, the water system begins implementation of the water conservation measures required by the plan.

(h)        Water conservation measures imposed by a unit of local government that provides public water service or by a large community water system may be more stringent than the minimum water conservation measures required under this section.

(h1)      A trade or professional organization representing commercial car washes may establish a voluntary water conservation and water use efficiency certification program to encourage and promote the use of year‑round water conservation and water use efficiency measures as follows:

(1)        A water conservation and water use efficiency certification may only be issued to a person that demonstrates that water use from its water consuming processes is reduced by and maintained at twenty percent (20%) or more below the yearly average water use for the calendar year preceding application for certification. In order to receive and maintain certification, a person must have its facility inspected on an annual basis by a licensed plumbing contractor who will confirm that the applicant is in compliance with the standards of the certification program.

(2)        A unit of local government that provides public water service or a large community water system shall recognize and credit a commercial car wash that has met the standards of a certification program for at least six months prior to the most recent extreme drought designation for water conservation achieved under the program. To the extent that a tiered response stage in the water shortage response plan requires commercial or industrial users to implement a percentage reduction in use, a car wash certified under a program shall be credited with the percentage reduction achieved by measures implemented under the program. Car washes certified under a program shall not be required to reduce consumption more than any other class of commercial or industrial water users during a water shortage emergency.

(3)        To qualify as an approved water conservation and water use efficiency certification program, the Department of Environment and Natural Resources shall determine that the program effectively utilizes industry best management practices for the efficient use of water and achieves year‑round reductions in water use. Best management practices may include, but are not limited to, recycling, reclaiming, or reusing a portion of the water in the consuming processes. If a unit of local government that provides public water service or a large community water system determines that a person certified under such a program is not complying with the terms and standards of the certification program, it may refuse to recognize and credit the conservation measures.

(i)         A unit of local government that provides public water service and a large community water system shall report that the water system has begun implementation of water conservation measures set out in the water system's water shortage response plan or the default water conservation measures to the Department within 72 hours after beginning implementation.

(j)         This section shall not be construed to authorize or require the implementation of water conservation management measures that conflict with or are superseded by the provisions of any order of a federal or State court or administrative agency, any interstate agreement governing the allocation of water to which the State is a party, or any license for a hydroelectric generating facility issued by the Federal Energy Regulatory Commission; including, without limitation, any protocol or subsidiary agreement that may be part of or incorporated in any such order, interstate agreement, or operating license.  (2008‑143, s. 5; 2009‑480, s. 1.)



§ 143-355.3. Water shortage emergency powers.

§ 143‑355.3.  Water shortage emergency powers.

(a)        Declaration of Water Shortage Emergency.  If, after consultation with the affected water system and the unit of local government with jurisdiction over the area served by the water system, the Secretary determines that the needs of human consumption, necessary sanitation, and public safety require emergency action, the Secretary shall provide the Governor with written findings setting out the basis for declaration of a water shortage emergency. The Governor shall have the authority to declare a water shortage emergency in the area affected by the water shortage emergency, which may include both the water system experiencing a water shortage emergency and the area served by a water system required under subdivision (1) of subsection (b) of this section to provide water in response to the water shortage emergency. No emergency period shall exceed 30 days, but the Governor may declare successive emergencies based upon the written findings of the Secretary.

(b)        Water Shortage Emergency Powers and Duties.  Whenever, pursuant to this Article, the Governor declares the existence of a water shortage emergency within a particular area of the State, the Secretary shall have the powers and duties set out in subdivisions (1), (2), and (3) of this subsection. These powers may only be exercised within the designated water shortage emergency area, after the Secretary has consulted with the affected water systems and determined that the water shortage emergency cannot be effectively managed in the absence of exercising these powers, and only for the period of the water shortage emergency. Under these circumstances, the Secretary has the power and duty to:

(1)        Require any water system that has water supply in excess of that required to meet the essential water uses of its customers to provide water to a water system experiencing a water shortage emergency. The Secretary shall give preference to diversion of water from a water system within the same river basin as the water system that is experiencing a water shortage emergency. A diversion of water that requires a certificate under G.S. 143‑215.22L shall meet the requirements of that section. The amount required to be supplied shall be limited to the amount necessary to supply essential water uses within the receiving system. The required diversion of waters shall cease upon the termination of the water shortage emergency.

(2)        Adopt rules governing the conservation and use of water within the water shortage emergency area as shall be necessary to maintain essential water use within the water shortage emergency area. Before such rules and regulations shall become effective, they shall be published in two consecutive issues of a daily newspaper generally circulated in the emergency area.

(3)        Adopt rules governing conservation and use of water within the service area of the water system from which water is being diverted as shall be necessary to maintain essential water uses in the system while supplying water to the water shortage emergency area.

(c)        Temporary Rights‑of‑Way.  A water system that is affected by a water shortage emergency is authorized to lay necessary temporary waterlines for the period of a declared water shortage emergency across, under, or above any and all properties to connect the water system experiencing a water shortage emergency to an emergency intake in a new water source or to interconnect the water system to a supplying water or wastewater system without first acquiring right‑of‑way. The Department shall expedite the approval of temporary waterlines needed to provide emergency water supply under this section. Temporary waterlines installed under this section shall be removed within 90 days following the end of the emergency period except that the Secretary may, for good cause, authorize a 30‑day extension.

(d)        Compensation for Water Allocated During Water Shortage Emergency and Temporary Rights‑of‑Way.  Whenever the Secretary, pursuant to this Article, has ordered any diversion of water, the receiving water or wastewater system shall reimburse the supplying water system for the cost of the water. The cost charged to the receiving system shall not exceed one hundred ten percent (110%) of the retail cost that would be charged to a customer of the supplying system for an equivalent amount of water and any additional costs incurred by the supplying system for alterations to its infrastructure or water treatment to effectuate the diversion except as provided under an interlocal agreement. Unless liability is otherwise assigned in an interlocal agreement, the receiving water system shall be liable to all persons suffering any loss or damage caused by or resulting from the laying of temporary waterlines to effectuate the diversion. Within 10 days of placing the temporary waterlines, the water system that is liable shall institute a civil action in accordance with the procedures set out under Article 9 of Chapter 136 of the General Statutes to compensate the property owners for any taking caused by or resulting from the laying of temporary waterlines, with the water system that is liable having the role of the Department of Transportation and the governing board of the water system that is liable having the role of the Secretary of Transportation under Article 9 of Chapter 136 of the General Statutes. The placing of temporary waterlines pursuant to this section is not subject to the provisions of G.S. 153A‑15.

(e)        This section shall not be construed to authorize or require any actions that conflict with or are superseded by the provisions of any order of a federal or State court or administrative agency, any interstate agreement governing the allocation of water to which the State is a party, or any license for a hydroelectric generating facility issued by the Federal Energy Regulatory Commission; including, without limitation, any protocol or subsidiary agreement that may be part of or incorporated in any such order, interstate agreement, or operating license.  (2008‑143, s. 8.)



§ 143-355.4. Water system efficiency.

§ 143‑355.4.  Water system efficiency.

(a)        Local government water systems and large community water systems shall require separate meters for new in‑ground irrigation systems that are connected to their systems.

(b)        To be eligible for State water infrastructure funds from the Drinking Water Revolving Fund or the Drinking Water Reserve Fund or any other grant or loan of funds allocated by the General Assembly whether the allocation of funds is to a State agency or to a nonprofit organization for the purpose of extending waterlines or expanding water treatment capacity, a local government or large community water system must demonstrate that the system:

(1)        Has established a water rate structure that is adequate to pay the cost of maintaining, repairing, and operating the system, including reserves for payment of principal and interest on indebtedness incurred for maintenance or improvement of the water system during periods of normal use and periods of reduced water use due to implementation of water conservation measures. The funding agency shall apply guidelines developed by the State Water Infrastructure Commission in determining the adequacy of the water rate structure to support operation and maintenance of the system.

(2)        Has implemented a leak detection and repair program.

(3)        Has an approved water supply plan pursuant to G.S. 143‑355.

(4)        Meters all water use except for water use that is impractical to meter, including, but not limited to, use of water for firefighting and to flush waterlines.

(5)        Does not use a rate structure that gives residential water customers a lower per‑unit water rate as water use increases.

(6)        Has evaluated the extent to which the future water needs of the water system can be met by reclaimed water.

(7)        Has implemented a consumer education program that emphasizes the importance of water conservation.  (2008‑143, s. 9.)



§ 143-355.5. Water reuse; policy; rule making.

§ 143‑355.5.  Water reuse; policy; rule making.

(a)        Water Reuse Policy.  It is the public policy of the State that the reuse of treated wastewater or reclaimed water is critical to meeting the existing and future water supply needs of the State. The General Assembly finds that reclaimed water systems permitted and operated under G.S. 143‑215.1(d2) in an approved wastewater reuse program can provide water for many beneficial purposes in a way that is both environmentally acceptable and protective of public health.

(b)        Rule Making.  The Commission shall encourage and promote safe and beneficial reuse of treated wastewater as an alternative to surface water discharge. The Commission shall adopt rules to:

(1)        Identify acceptable uses of reclaimed water, including toilet flushing, fire protection, decorative water features, and landscape irrigation.

(2)        Facilitate the permitting of reclaimed water systems.

(3)        Establish standards for reclaimed water systems that are adequate to prevent the direct distribution of reclaimed water as potable water.  (2008‑143, s. 10.)



§ 143-355.6. Enforcement.

§ 143‑355.6.  Enforcement.

(a)        The Secretary may assess a civil penalty of not less than one hundred dollars ($100.00) nor more than five hundred dollars ($500.00) against any person who:

(1)        Fails to report water use or other information required under G.S. 143‑355(k).

(2)        Fails to act in accordance with the terms, conditions, or requirements of an order issued by the Secretary under G.S. 143‑355.3.

(3)        Violates any provision of this Article or any rule adopted by the Commission, the Department, or the Secretary implementing this Article.

(b)        For each willful action or failure to act for which a penalty may be assessed under this section, the Secretary may consider each day the action or inaction continues after notice is given of the violation as a separate violation. A separate penalty may be assessed for each separate violation.

(c)        The Secretary may assess a civil penalty of not more than ten thousand dollars ($10,000) per month against a unit of local government that provides public water service or a large community water system that fails to implement the water conservation measures set out in the water shortage response plan approved by the Department under G.S. 143‑355.2, measures required by the Department under subsections (b) and (d) of G.S. 143‑355.2, or the default measures required under rules adopted by the Commission under S.L. 2002‑167. The amount of the civil penalty shall be based on the factors set out in G.S. 143B‑282.1(b). The Secretary may remit a civil penalty based on the factors set out in G.S. 143B‑282.1(c)(1).

(d)        The violation of emergency water conservation rules adopted by the Secretary pursuant to G.S. 143‑355.3(b) is a Class 1 misdemeanor.

(e)        The Secretary shall notify any person assessed a civil penalty of the assessment and the specific reasons for the assessment by registered or certified mail or by any means authorized by G.S. 1A‑1, Rule 4. Contested case petitions shall be filed within 30 days of receipt of the notice of assessment.  (2008‑143, s. 11.)



§§ 143-356 through 143-357. Repealed by Session Laws 1983, c. 222, ss. 1, 2.

§§ 143‑356 through 143‑357:  Repealed by Session Laws 1983, c. 222, ss. 1, 2.



§ 143-358. Cooperation of State officials and agencies.

§ 143‑358.  Cooperation of State officials and agencies.

All State agencies and officials shall cooperate with and assist the Commission in enforcing and carrying out the provisions of this Article and rules adopted by the Commission under this Article. (1959, c. 779, s. 6; 1973, c. 1262, s. 23; 1991, c. 342, s. 15(b); 1991 (Reg. Sess., 1992), c. 890, s. 19.)



§ 143-359: Repealed by Session Laws 2001-452, s. 1.1.

§ 143‑359: Repealed by Session Laws 2001‑452, s. 1.1.



§§ 143-360 through 143-362: Repealed by Session Laws 1977, c. 741, s. 5.

Article 39.

U.S.S. North Carolina Battleship Commission.

§§ 143‑360 through 143‑362: Repealed by Session Laws 1977, c.  741, s. 5.



§§ 143-363 through 143-365. Repealed by Session Laws 1973, c. 476, s. 59.

§§ 143‑363 through 143‑365.  Repealed by Session Laws 1973, c. 476, s. 59.



§ 143-366. Recodified as § 143B-73.1 by Session Laws 1977, c. 741, s. 8.

§ 143‑366.  Recodified as § 143B‑73.1 by Session Laws 1977, c. 741, s. 8.



§§ 143-367 through 143-369. Recodified as §§ 143B-74.1 to 143B-74.3 by Session Laws 1977, c. 741, s. 8.

§§ 143‑367 through 143‑369.  Recodified as §§ 143B‑74.1 to 143B‑74.3 by Session Laws 1977, c. 741, s. 8.



§§ 143-369.1 through 143-369.3: Repealed by Session Laws 1973, c. 476, s. 116.

Article 39A.

Frying Pan Lightship Marine Museum Commission.

§§ 143‑369.1 through 143‑369.3:  Repealed by Session Laws 1973, c.  476, s. 116.



§§ 143-370 through 143-373: Recodified as §§ 143B-344.18 through 143B-344.21 by Session Laws 1993, c. 561, s. 116.

Article 40.

Advisory Commission for State Museum of Natural History.

§§ 143‑370 through 143‑373:  Recodified as §§ 143B‑344.18 through 143B‑344.21 by Session Laws 1993, c. 561, s. 116.



§§ 143-374 through 143-377: Recodified as §§ 143B-442 through 143B-445 by Session Laws 1977, c. 198, s. 26.

Article 41.

Science and Technology Research Center.

§§ 143‑374 through 143‑377:  Recodified as §§ 143B‑442 through 143B‑445 by Session Laws 1977, c. 198, s. 26.



§§ 143-378 through 143-383: Repealed by Session Laws 1973, c. 1262, s. 79.

Article 42.

Board of Science and Technology.

§§ 143‑378 through 143‑383:  Repealed by Session Laws 1973, c.  1262, s. 79.



§§ 143-384 through 143-391: Repealed by Session Laws 1969, c. 1143, s. 1.

Article 43.

North Carolina Seashore Commission.

§§ 143‑384 through 143‑391:  Repealed by Session Laws 1969, c.  1143, s. 1.



§§ 143-392 through 143-395: Repealed by Session Laws 1981, c. 90, s. 1.

Article 44.

North Carolina Traffic Safety Authority.

§§ 143‑392 through 143‑395:  Repealed by Session Laws 1981, c.  90, s. 1.



§§ 143-396 through 143-399: Repealed by Session Laws 1973, c. 476, s. 70.

Article 45.

North Carolina American Revolution Bicentennial Commission.

§§ 143‑396 through 143‑399:  Repealed by Session Laws 1973, c.  476, s. 70.



§§ 143-400 through 143-402.2: Repealed by Session Laws 1969, c. 1145, s. 4.

Article 46.

Governor's Committee on Law and Order.

§§ 143‑400 through 143‑402.2:  Repealed by Session Laws 1969, c.  1145, s. 4.



§ 143-403. "Arts" defined.

Article 47.

Promotion of Arts.

§ 143‑403.  "Arts" defined.

The term "arts" includes, but is not limited to: music, dance, drama, creative writing, architecture and allied fields, painting, sculpture, photography, crafts, television, radio, and the execution and exhibition of such major art forms. (1967, c. 164, s. 1; 1973, c. 476, s. 79.)



§§ 143-404 through 143-405. Repealed by Session Laws 1973, c. 476, s. 79.

§§ 143‑404 through 143‑405.  Repealed by Session Laws 1973, c. 476, s. 79.



§ 143-406. Duties of Department of Cultural Resources.

§ 143‑406.  Duties of Department of Cultural Resources.

The Department of Cultural Resources shall take action to carry out the following purposes as funds and staff permit:

(1)        Study, collect, maintain, and otherwise disseminate factual data and pertinent information relative to the arts;

(2)        Assist local organizations and the community at large with needs, resources and opportunities in the arts;

(3)        Serve as an agency through which various public and nonpublic organizations concerned with the arts can exchange information, coordinate programs and stimulate joint endeavors;

(4)        Identify research needs, encourage research and assist in obtaining funds for research;

(5)        Assist in bringing the highest obtainable quality in the arts to the State; promote the maximum opportunity for the people to experience, enjoy, and profit from those arts.

The Department of Cultural Resources shall, in addition to such other recommendations, studies and plans as it may submit from time to time, submit a biennial report of progress to the Governor, and thus, to the General Assembly. (1967, c. 164, s. 4; 1973, c. 476, s. 79.)



§ 143-407. Appropriations; funds.

§ 143‑407.  Appropriations; funds.

In addition to the appropriations out of the general fund of the State, the Department may accept gifts, bequests, devises, matching funds, or other considerations for use in promoting the arts. (1967, c. 164, s. 5; 1973, c. 476, s. 79.)



§ 143-407.1. Composer laureate.

§ 143‑407.1.  Composer laureate.

(a)        The Governor of North Carolina may appoint a distinguished living composer as "Composer‑Laureate for the State of North Carolina."

(b)        Any person appointed "Composer‑Laureate for the State of North Carolina" shall be appointed for life but may voluntarily resign at any time. (1991, c. 56, ss. 1, 2.)



§ 143-408: Repealed by Session Laws 1973, c. 476, s. 79.

§ 143‑408: Repealed by Session Laws 1973, c.  476, s. 79.



§§ 143-408.1 through 143-408.7: Repealed by Session Laws 1995, c. 324, s. 12.2.

Article 47A.

Art Works in State Buildings.

§§ 143‑408.1 through 143‑408.7:  Repealed by Session Laws 1995, c.  324, s. 12.2.



§ 143-409: Repealed by Session Laws 1973, c. 476, s. 67.

Article 48.

Executive Mansion.

§ 143‑409:  Repealed by Session Laws 1973, c.  476, s. 67.



§ 143-410. Purpose.

§ 143‑410.  Purpose.

The purpose of the Department of Cultural Resources shall be:

(1)        To preserve and maintain the Executive Mansion, located at 200 North Blount Street, Raleigh, North Carolina, as a structure having historical significance and value to the State of North Carolina;

(2)        To improve the furnishing of the Executive Mansion by encouraging gifts and objects of art, furniture and articles which may have historical value, and to approve major changes in the furnishings of the Mansion;

(3)        To recommend to the Department of Administration any major renovations to the Executive Mansion which the Department of  Cultural Resources deems necessary to preserve and maintain the structure;

(4)        To keep a complete list of all gifts and articles received, together with their history and value; and

(5)        To publicize work of the Executive Mansion Fine Arts Committee. (1967, c. 273, s. 2; 1973, c. 476, s. 67.)



§ 143-411. Powers of Department of Cultural Resources.

§ 143‑411.  Powers of Department of Cultural Resources.

The Department of Cultural Resources is hereby empowered on behalf of the State of North Carolina to receive gifts, contributions of money and objects of art consistent with the purpose for which the Department is created. Title to all gifts, articles and moneys received by the Department shall be vested in the State of North Carolina and shall remain in the custody and control of the Department. The Department is authorized to accept loans of furniture  and other objects as, in its discretion, it deems suitable. The Department is empowered to employ clerical assistance on such basis as it may deem reasonable. Provided, however, that the salary of such person shall be paid out of funds the Department has received in the conduct of its work, and it is specifically provided that no other funds belonging to the State of North Carolina shall be used for this purpose. (1967, c. 273, s. 3; 1973, c. 476, s. 67.)



§§ 143-412 through 143-414. Repealed by Session Laws 1973, c. 476, s. 67.

§§ 143‑412 through 143‑414.  Repealed by Session Laws 1973, c. 476, s. 67.



§ 143-415. Authority, etc., of Department of Administration not affected.

§ 143‑415.  Authority, etc., of Department of Administration not affected.

This Article shall not be construed as divesting the Department of Administration of any powers, duties and authority relating to the budget or the operation and maintenance of the Executive Mansion. (1967, c. 273, s. 7.)



§§ 143-416 through 143-422. Repealed by Session Laws 1975, c. 879, s. 36.

Article 49.

North Carolina Human Relations Commission.

§§ 143‑416 through 143‑422.  Repealed by Session Laws 1975, c. 879, s. 36.



§ 143-422.1. Short title.

Article 49A.

Equal Employment Practices.

§ 143‑422.1.  Short title.

This Article shall be known and may be cited as the Equal Employment Practices Act. (1977, c. 726, s. 1.)



§ 143-422.2. Legislative declaration.

§ 143‑422.2.  Legislative declaration.

It is the public policy of this State to protect and safeguard the right and opportunity of all persons to seek, obtain and hold employment without discrimination or abridgement on account of race, religion, color, national origin, age, sex or handicap by employers which regularly employ 15 or more employees.

It is recognized that the practice of denying employment opportunity and discriminating in the terms of employment foments domestic strife and unrest, deprives the State of the fullest utilization of its capacities for advancement and development, and substantially and adversely affects the interests of employees, employers, and the public in general. (1977, c. 726, s. 1.)



§ 143-422.3. Investigations; conciliations.

§ 143‑422.3.  Investigations; conciliations.

The Human Relations Commission in the Department of Administration shall have the authority to receive charges of discrimination from the Equal Employment Opportunity Commission pursuant to an agreement under Section 709(b) of Public Law 88‑352, as amended by Public Law 92‑261, and investigate and conciliate charges of discrimination. Throughout this process, the agency shall use its good offices to effect an amicable resolution of the charges of discrimination. (1977, c. 726, s. 1; 1989 (Reg. Sess., 1990), c. 979, ss. 1(5), 2.)



§§ 143-423 through 143-428. Repealed by Session Laws 1975, c. 879, s. 39.

Article 50.

Commission on the Status of Women.

§§ 143‑423 through 143‑428.  Repealed by Session Laws 1975, c. 879, s. 39.



§§ 143-429 through 143-430. Repealed by Session Laws 1973, c. 476, s. 116.

Article 51.

Tobacco Museums.

§§ 143‑429 through 143‑430.  Repealed by Session Laws 1973, c. 476, s. 116.



§ 143-431. Tobacco museums.

§ 143‑431.  Tobacco museums.

It shall be the duty of the Department of Cultural Resources to establish, supervise, manage and maintain the tobacco museums. The Department of Cultural Resources may establish a reasonable fee for viewing the museums which fees shall be used to defray the expenses of the museums. To accomplish these purposes, the Department of Cultural Resources shall have authority to buy and sell real and personal property and to accept donations of real or personal property from any source. The Department of Cultural Resources shall not contract any debt in its purchase of real or personal property. (1969, c. 840, s. 3; 1973, c. 476, s. 116.)



§ 143-432. Location of museums.

§ 143‑432.  Location of museums.

One of the tobacco museums shall be located within Rockingham County at a site to be determined by the Department of Cultural Resources, and shall emphasize the history and development of tobacco manufacturing. One of the tobacco museums shall be located in Nash or Edgecombe Counties at a site to be determined by the Department of Cultural Resources and shall emphasize the history and development of growing and marketing of tobacco. (1969, c. 840, s. 4; 1973, c. 476, s. 116.)



§§ 143-433 through 143-433.5: Repealed by Session Laws 1979, c. 14, s. 1.

Article 51A.

Tax Study Commission.

§§ 143‑433 through 143‑433.5:  Repealed by Session Laws 1979, c.  14, s. 1.



§ 143-433.6. Legislative findings.

Article 51B.

North Carolina Federal Tax Reform Allocation Committee.

§ 143‑433.6.  Legislative findings.

(a)        The General Assembly finds and determines that the Tax Reform Act of 1984 established a federal volume limitation upon the aggregate amount of "private activity bonds" that may be issued by each state; that, pursuant to Section 103(n) of the Internal Revenue Code of 1954, as amended, a previous Governor of North Carolina issued Executive Order 113 proclaiming a formula for allocating the federal volume limitation for North Carolina; that on October 22, 1986, the Tax Reform Act of 1986, hereinafter referred to as the "Tax Reform Act", was enacted; that the Tax Reform Act (i) establishes a new unified limitation for private activity bonds on a state by state basis, (ii) establishes a new definition of the types of private activity bonds to be included under those new limitations, (iii) establishes a new low‑income housing credit to induce the construction of and the improvement of housing for low‑income people, and (iv) limits the aggregate use of this low‑income housing credit on a state by state basis; that the Tax Reform Act provides for federal formulas for the allocation of these "state by state" resources, and also provides for states which cannot use the federal formula for allocation to set allocation procedures and formulas which are more appropriate for the individual states; that the Tax Reform Act gives authority for the legislature of each state to formulate and execute plans for allocation; and that Section 146 of the Internal Revenue Code of 1986, as amended, and Section 42 of the Internal Revenue Code of 1986, as amended, will require continued inquiry and study in the ways in which North Carolina can best and most fairly manage and utilize resources provided therein.

(b)        The General Assembly further finds and determines that the Economic Growth and Tax Relief Reconciliation Act of 2001 added new subsections (a)(13) and (k) to section 142 of the Internal Revenue Code of 1986, as amended, which (i) establish a new type of private activity bond that can be issued to finance "qualified public educational facilities," (ii) establish an annual aggregate limitation on the face amount of qualified public educational facility bonds that may be issued on a state‑by‑state basis, (iii) provide that each state may allocate the annual aggregate limitation for any calendar year in such manner as each state determines appropriate, and (iv) provide for an elective carryforward by each state of the unused annual aggregate limitation; and that subsections (a)(13) and (k) will require continued inquiry and study in the ways in which North Carolina can best and most fairly manage and utilize the resource provided therein.

(c)        The General Assembly further finds and determines that section 1400U‑3 of the American Recovery and Reinvestment Tax Act of 2009 (ARRTA) added a new type of exempt facility bond called "recovery zone facility bonds" to be used to finance construction, renovation, and equipping of recovery zone property for use in any trade or business in a recovery zone, all as defined in ARRTA, and a new type of governmental bond called "recovery zone economic development bonds." The ARRTA provides a formula for allocation of authority to issue recovery zone facility bonds and recovery zone economic development bonds to the states and by which the authority is to be reallocated by the State to counties and large municipalities within the State.

(d)        The General Assembly further finds and determines that section 54D of the Internal Revenue Code of 1986, as amended, permits the issuance of tax credit bonds called "qualified energy conservation bonds" (QECBs), the proceeds of which must be used for certain energy conservation purposes enumerated in section 54D. Section 54D and ARRTA provide a national bond limitation for the issuance of QECBs, and the Treasury Department has allocated that authority among the states. Under section 54D, the United States is required to reallocate the authority to issue QECBs to the counties and large local governments within the states based on population, in accordance with the guidelines provided by the Treasury Department, and to assure that not more than thirty percent (30%) of the QECBs issued in a state are used for private activity bonds, as defined in section 54D.  (1987, c. 588, s. 1; 2008‑204, s. 6.1; 2009‑140, s. 2.)



§ 143-433.7. North Carolina Federal Tax Reform Allocation Committee.

§ 143‑433.7.  North Carolina Federal Tax Reform Allocation Committee.

The North Carolina Federal Tax Reform Allocation Committee, hereinafter referred to as the "Committee", is hereby established.  The Committee is a continuation of the Interim Private Activity Bond Allocation Committee established under Executive Order 28 and amended under Executive Order 31 and the North Carolina Federal Tax Reform Allocation Committee established under Executive Order 37.  The Secretary of the Department of Commerce, the Executive Assistant to the Governor for Budget Management, and the Treasurer of the State of North Carolina shall constitute the membership of this Committee.  The Secretary of the Department of Commerce shall serve as Chairman of the Committee. (1987, c. 588, s. 2.)



§ 143-433.8. Duties.

§ 143‑433.8.  Duties.

The Committee shall perform the following duties:

(1)        Manage the allocation of private activity bonds, low‑income housing credits, qualified public educational facility bonds, recovery zone facility bonds, recovery zone economic development bonds, and qualified energy conservation bonds and receive advice from bond issuers, elected officials, and the General Assembly.

(2)        Continue to monitor bond markets, economic development financing trends, school financing trends, housing markets, and tax incentives available to induce events and programs favorable to North Carolina, its cities and counties, and individual citizens.

(3)        Continue to study the ways in which North Carolina can best and most fairly manage and utilize the allocation of private activity bonds, low‑income housing credits, qualified public educational facility bonds, recovery zone facility bonds, recovery zone economic development bonds, and qualified energy conservation bonds.

(4)        Report to the Governor, Lieutenant Governor, the Speaker of the House of Representatives, the President Pro Tempore of the Senate, and the Revenue Laws Study Committee as requested and on not less than an annual basis. The annual report is due by November 1 of each year.  (1987, c. 588, s. 3; 2008‑204, s. 6.2; 2009‑140, s. 3.)



§ 143-433.9. Allocation.

§ 143‑433.9.  Allocation.

(a)        To provide for the orderly and prompt issuance of bonds the allocation of which is managed under this Article, the Committee must follow formulas for allocating the following: (i) the unified volume limitation, (ii) the state housing credit ceiling, (iii) the annual aggregate limitation on the face amount of qualified public educational facility bonds, (iv) the limitation on issuance of recovery zone facility bonds, (v) the limitation on issuance of recovery zone economic development bonds, and (vi) the limitation on issuance of qualified energy conservation bonds. The unified volume limitation for all issues of private activity bonds, other than qualified public educational facility bonds and recovery zone facility bonds, in North Carolina shall be considered as a single resource to be allocated under this Article. The annual aggregate limitation on the face amount of qualified public educational facility bonds for all issues in North Carolina shall be considered as a single resource to be allocated under this Article. The Committee shall issue the following: (i) allocations of the unified volume limitation, (ii) allocations of the state housing credit ceiling, (iii) allocations and reallocations of the aggregate limitation on the face amount of qualified public educational facility bonds, (iv) allocation and reallocation of the authority for issuance of recovery zone facility bonds allocated to the State, (v) allocation and reallocation of the authority for issuance of recovery zone economic development bonds allocated to the State, (vi) allocation and reallocation of authority for issuance of qualified energy conservation bonds allocated to the State, and (vii) allocation of other limitations on authority to issue bonds as may be directed by the Governor. The Committee shall set forth procedures for making such allocations and in the making of such allocations shall take into consideration the best interest of the State of North Carolina with regard to the economic development, school facility needs, energy conservation, green initiatives, and general prosperity of the people of North Carolina. In making the initial allocations for recovery zone facility bonds and recovery zone economic development bonds, the Committee shall follow the formula provided in section 1400U‑1(a)(3) of ARRTA. In making the initial allocation for qualified energy conservation bonds, the Committee shall follow the guidelines provided in section 54D of the Internal Revenue Code of 1986. The Committee shall make all elective carryforwards of the unused unified volume limitation, the annual aggregate limitation on the face amount of qualified public educational facility bonds, recovery zone facility bonds, qualified energy conservation bonds, and any other bonds or tax credits over which it has allocation authority on behalf of the State. The Committee shall monitor the issuance of qualified energy conservation bonds to ensure that not more than thirty percent (30%) of such bonds are used for purposes that would be treated as private activity bonds under the Internal Revenue Code of 1986, as amended. The Committee is authorized to establish a procedure to monitor whether the initial allocations of recovery zone facility bonds or recovery zone economic development bonds to counties and large municipalities pursuant to ARRTA will be utilized, for an allocation that will not be utilized to be waived by notice to the Committee, and for the reallocation of the waived allocation to other projects that qualify pursuant to ARRTA.

(b)        In administering the low‑income housing credit program, the Committee shall adopt a Qualified Allocation Plan (the Plan) as required by 26 U.S.C. § 42(m) annually. Solely with respect to the adoption of the Plan, the Committee is exempt from the requirements of Article 2A of Chapter 150B of the General Statutes. Prior to adoption or amendment of the Plan, the Committee shall:

(1)        Publish the proposed Plan in the North Carolina Register at least 30 days prior to the adoption of the final Plan;

(2)        Notify any person who has applied for the low‑income housing credit in the previous year and any other interested parties of its intent to adopt the Plan;

(3)        Accept oral and written comments on the proposed Plan; and

(4)        Hold at least one public hearing on the proposed Plan.  (1987, c. 588, s. 4; 2001‑299, s. 1.1; 2008‑204, s. 6.3; 2009‑140, s. 4.)



§ 143-434. Short title.

Article 52.

Pesticide Board.

Part 1.  Pesticide Control Program: Organization and Functions.

§ 143‑434.  Short title.

This Article may be cited as the North Carolina Pesticide Law of 1971. (1971, c. 832, s. 1.)



§ 143-435. Preamble.

§ 143‑435.  Preamble.

(a)        The Legislative Research Commission was directed by House Resolution 1392 of the 1969 General Assembly "to study agricultural and other pesticides," and to report its findings and recommendations to the 1971 General Assembly. Pursuant to said Resolution a report was prepared and adopted by the Legislative Research Commission in 1970 concerning pesticides. In this report the Legislative Research Commission made the following findings concerning the use and effects of pesticides and the need for legislation concerning control of pesticide use, of which the General Assembly hereby takes cognizance:

(1)        The use of chemical pesticides has developed since the 1940's  into a major, new billion‑dollar industry. Pesticides have bettered the lot of mankind in many ways and especially have assisted the farmer by their contribution to a stable and inexpensive supply of high quality food, fiber and forest products. The control of insects, fungi and other pests is essential to the public health and welfare and specifically to the prevention of disease, to the production and preservation of food, fiber, and forests and to the protection of other aspects of modern civilization.

(2)        The use of pesticides for these important purposes is currently a matter of serious public concern and their use in some instances presents risks to man and the environment which must be weighed against the benefits of those uses in the overall public interest. Evidence is accumulating that extensive use of persistent pesticides poses hazards to health and the environment. Environmental problems resulting  from the use, overuse and misapplication of some chemicals, and the disposal of unused chemicals and containers, have grown to the point where contamination of the environment is approaching significant proportions. There is concern among scientists and public health personnel about the long‑term chronic effects of pesticide pollution on human health. Contamination by DDT has been shown to be global in extent. Moreover, recent experience in North Carolina and elsewhere has shown that the more toxic but less persistent pesticides cannot safely be substituted for the persistent "hard" pesticides without stringent safeguards.

(3)        More extensive observation, study and monitoring of the effectiveness and the use of pesticides and of undesirable side effects on man and on the environment and of their relative importance for the overall public health and welfare are desirable in the public interest.

(4)        Continued and strengthened control of the quality of pesticides and the control of labeling claims, direction for use and warnings are necessary for the protection of the purchasing public, including the household consumer, the farmer and other users.

(5)        No existing legislation in North Carolina effectively limits or controls the use of pesticides. Misuse and misapplication of pesticides, while effectively controlled by law with respect to structural pest control operators, is not adequately controlled with respect to some other major groups of pesticide applicators. Careless disposal of unused pesticides and contaminated containers is not controlled by law, and no North Carolina legislation requires that pesticide dealers, who are the principal source of advice for many pesticide users, be qualified to give advice or be held responsible for their advice. These gaps in legal control of pesticides are important and should be remedied.

(b)        The purpose of this Article is to regulate in the public interest the use, application, sale, disposal and registration of insecticides, fungicides, herbicides, defoliants, desiccants, plant growth regulators, nematicides, rodenticides, and any other pesticides designated by the North Carolina Pesticide Board. New pesticides are continually being discovered or synthesized which are valuable for the control of insects, fungi, weeds, nematodes, rodents, and for use as defoliants, desiccants, plant regulators and related purposes. However, such pesticides may be ineffective or may seriously injure health, property, or wildlife if not properly used. Pesticides may injure man or animals, either by direct poisoning or by gradual accumulation of poisons in the tissues. Crops or other plants may also be injured by their improper use. The drifting or washing of pesticides into streams or lakes can cause appreciable danger to aquatic life. A pesticide applied for the purpose of killing pests in a crop, which is not itself injured by the pesticide, may drift and injure other crops or nontarget organisms with which it comes in contact. In furtherance of the findings and recommendations of the Legislative Research Commission, it is hereby declared to be the policy of the State of North Carolina that for the protection of the health, safety, and welfare of the people of this State, and for the promotion of a more secure, healthy and safe environment for all the people of the State, the future sale, use and application of pesticides shall be regulated, supervised and controlled by the State in the manner herein provided. (1971, c. 832, s. 1.)



§ 143-436. North Carolina Pesticide Board; creation and organization.

§ 143‑436.  North Carolina Pesticide Board; creation and organization.

(a)        There is hereby established the North Carolina Pesticide Board which, together with the Commissioner of Agriculture, shall be responsible for carrying out the provisions of this Article.

(b)        The Pesticide Board shall consist of seven members, to be appointed by the Governor, as follows:

(1)        One member each representing the North Carolina Department of Agriculture and Consumer Services, the State Health Director or his designee, and one member from an environmental protection agency in the Department of Environment and Natural Resources. The persons so selected may be either members of a policy board or departmental officials or employees.

(2)        A representative of the agricultural chemical industry.

(3)        A person directly engaged in agricultural production.

(4)        Two at‑large members, from fields of endeavor other than those enumerated in subdivisions (2) and (3) of this subsection, one of whom shall be a nongovernmental conservationist.

(c)        The members of the Pesticide Board shall serve staggered four‑year terms. Of the persons originally appointed, the members representing State agencies shall serve two‑year terms, and the four at‑large members shall serve four‑year terms. All members shall hold their offices until their successors are appointed and qualified. Any vacancy occurring in the membership of the Board prior to the expiration of the term shall be filled by appointment by the Governor for the remainder of the unexpired term. The Governor may at any time remove any member from the Board for gross inefficiency, neglect of duty, malfeasance, misfeasance, or nonfeasance in office. Each appointment to fill a vacancy in the membership of the Board shall be of a person having the same credentials as his predecessor.

(d)        The Board shall select its chair from its own membership, to serve for a term of two years. The chair shall have a full vote. Any vacancy occurring in the chair's position shall be filled by the Board for the remainder of the term. The Board may select such other officers as it deems necessary.

(e)        Any action of the Board shall require at least four concurring votes.

(f)         The members of the Board who are not officers or employees of the State shall receive for their services the per diem and compensation prescribed in G.S. 138‑5. (1971, c. 832, s. 1; 1973, c. 476, s. 128; 1989, c. 727, s. 170; 1997‑261, s. 90; 1997‑443, s. 11A.97.)



§ 143-437. Pesticide Board; functions.

§ 143‑437.  Pesticide Board; functions.

The Pesticide Board shall be the governing board for the programs of pesticide management and control set forth in this Article. The Pesticide Board shall have the following powers and duties under this Article:

(1)        To adopt rules and regulations and make policies for the programs set forth in this Article.

(2)        To carry out a program of planning, environmental and biological monitoring, and of investigation into long‑range needs and problems concerning pesticides. In order to encourage the cooperation of private property owners needed to implement the provisions of this subdivision, the Board may enter into agreements with private property owners to conduct sampling, testing, monitoring, and related activities on their property. Information obtained pursuant to these agreements shall not be disclosed in a manner that would permit the identification of an individual property owner unless the property owner has given permission to disclose the information.

(3)        To collect, analyze and disseminate information necessary for the effective operation of the programs set forth in this Article.

(4)        To provide professional advice to public and private agencies and citizens of the State on matters relating to pesticides, in cooperation with other State agencies, with professional groups, and with North Carolina State University and other educational institutions.

(5)        To accept gifts, devises and bequests, and with the approval of the Governor to apply for and accept grants from the federal government and its agencies and from any foundation, corporation, association or individual, and may comply with the terms, conditions and limitations of the grant, in order to accomplish any of the purposes of the Board, such grant funds to be expended pursuant to the Executive Budget Act.

(6)        To inform and advise the Governor on matters involving pesticides, and to prepare and recommend to the Governor and the General Assembly any legislation which may be deemed proper for the management and control of pesticides in North Carolina.

(7)        To make annual reports to the Governor and to make such other investigations and reports as may be requested by the Governor or the General Assembly.

(8)        To exempt any federal or State agency from any provision of this Article if it is determined by the Board that emergency conditions exist which require exemption. (1971, c. 832, s. 1; 1977, c. 199; 1979, c. 448, s. 14; 1995, c. 445, s. 1.)



§ 143-438. Commissioner of Agriculture to administer and enforce Article.

§ 143‑438.  Commissioner of Agriculture to administer and enforce Article.

The Commissioner of Agriculture shall have the following powers and duties under this Article:

(1)        To administer and enforce the provisions of this Article.

(2)        To attend all meetings of the Pesticide Board, but without power to vote (unless he be designated as the ex officio member of the Board from the Department of Agriculture and Consumer Services).

(3)        To keep an accurate and complete record of all Board meetings and hearings, and to have legal custody of all books, papers, documents and other records of the Board.

(4)        To assign and reassign the administrative and enforcement duties and functions assigned to him in this Article to one or more of the divisions and other units within the Department of Agriculture and Consumer Services.

(5)        To direct the work of the personnel employed by the Board and of the personnel of the Department of Agriculture and Consumer Services who have responsibilities concerning the programs set forth in this Article.

(6)        To delegate to any division head or other officer or employee of the Department of Agriculture and Consumer Services any of the powers and duties given to the Department by statute or by the rules, regulations and procedures established pursuant to this Article.

(7)        To perform such other duties as the Board may from time to time direct. (1971, c. 832, s. 1; 1997‑261, s. 91.)



§ 143-439. Pesticide Advisory Committee; creation and functions.

§ 143‑439.  Pesticide Advisory Committee; creation and functions.

(a)        There is hereby authorized the establishment of the Pesticide Advisory Committee, which shall assist the Board and the Commissioner in an advisory capacity on matters which may be submitted to it by the Board or the Commissioner, including technical questions and the development of rules and regulations.

(b)        The Pesticide Advisory Committee shall consist of: three practicing farmers; one conservationist (at large); one ecologist (at large); one representative of the pesticide industry; one representative of agribusiness (at large); one local health director; three members of the North Carolina State University School of Agriculture and Life Sciences, at least one of which shall be from the area of wildlife or biology; one member representing the North Carolina Department of Agriculture and Consumer Services; one member representing the Department of Environment and Natural Resources; the State Health Director or his designee; one representative of a public utility or railroad company which uses pesticides; one representative of the Board of Transportation; one member of the North Carolina Agricultural Aviation Association; one member of the general public (at large); one member actively engaged in forest pest management; and one member representing the Division of Waste Management of the Department of Environment and Natural Resources. Each State agency represented [representative] on the Committee shall be appointed by the head of the agency. Other members of the Committee shall be appointed by the Board.

(c)        Members of the Pesticide Advisory Committee shall serve at the pleasure of the Board. The members who are not officers or employees of the State shall receive regular State subsistence and travel expenses. (1971, c. 832, s. 1; 1973, c. 476, s. 128; c. 507, s. 5; 1975, c. 824; 1987, c. 559, s. 1; 1989, c. 727, s. 171; 1989 (Reg. Sess., 1990), c. 1004, s. 14; 1995 (Reg. Sess., 1996), c. 743, s. 19; 1997‑261, s. 109; 1997‑443, s. 11A.119(a).)



§ 143-440. Restricted use pesticides regulated.

Part 2. Regulation of the Use of Pesticides.

§ 143‑440.  Restricted use pesticides regulated.

(a)        The Board may, by regulation after a public hearing, adopt and from time to time revise a list of restricted use pesticides for the State or for designated areas within the State. The Board may designate any pesticide or device as a "restricted use pesticide" upon the grounds that, in the judgment of the Board (either because of its persistence, its toxicity, or otherwise) it is so hazardous or injurious to persons, pollinating insects, animals, crops, wildlife, lands, or the environment, other than the pests it is intended to prevent, destroy, control, or mitigate that additional restriction on its sale, purpose, use or possession are required.

(b)        The Board may include in any such restricted use regulation the time and conditions of sale, distribution, or use of such restricted use pesticides, may prohibit the use of any restricted use pesticide for designated purposes or at designated times; may require the purchaser or user to certify that restricted use pesticides will be used only as labeled or as further restricted by regulation; may require the certification and recertification of private applicators and, charge a fee of up to ten dollars ($10.00), with the fee set at a level to make the certification/recertification program self‑supporting, and, after opportunity for a hearing, may suspend, revoke or modify the certification for violation of any provision of this Article, or any rule or regulation adopted thereunder; and may, if it deems it necessary to carry out the provisions of this Part, require that any or all restricted use pesticides shall be purchased, possessed, or used only under permit of the Board and under its direct supervision in certain areas and/or under certain conditions or in certain quantities or concentrations except that any person licensed to sell such pesticides may purchase and possess such pesticides without a permit. The Board may require all persons issued such permits to maintain records as to the use of the restricted use pesticides. The Board may authorize the use of restricted use pesticides by persons licensed under the North Carolina Structural Pest Control Act without a permit. (1971, c. 832, s. 1; 1979, c. 448, s. 1; 1981, c. 592, s. 1; 1987, c. 559, s. 2, c. 846.)



§ 143-441. Handling, storage and disposal of pesticides.

§ 143‑441.  Handling, storage and disposal of pesticides.

(a)        The Board may adopt regulations:

(1)        Concerning the handling, transport, storage (which may include security precautions), display or distribution of pesticides, and concerning the disposal of pesticides and pesticide containers.

(2)        Restricting or prohibiting the use of certain types of containers or packages for specific pesticides. These restrictions may apply to type of construction, strength, and/ or size to alleviate danger of spillage, breakage, or misuse.

(b)        No person shall handle, transport, store, display, or distribute pesticides in such a manner as to endanger man and his environment or to endanger food, feed, or any other products that may be transported, stored, displayed, or distributed with pesticides, or in any manner contrary to the regulations of the Board.

(c)        No person shall dispose of, discard, or store any pesticides or pesticide containers in such a manner as may cause injury to humans, vegetation, crops, livestock, wildlife, or to pollute any water supply or waterway, or in any manner contrary to the regulations of the Board. (1971, c. 832, s. 1.)



§ 143-442. Registration.

§ 143‑442.  Registration.

(a)        Every pesticide prior to being distributed, sold, or offered for sale within this State or delivered for transportation or transported in intrastate commerce or between points within this State through any point outside this State shall be registered in the office of the Board, and such registration shall be renewed annually before January 1 for the ensuing calendar year. Beginning in 1988, the Board may by rule adopt a system of staggered three‑year registrations. The applicant for registration shall file with the Board a statement including:

(1)        The name and address of the applicant and the name and address of the person whose name will appear on the label, if other than the applicant;

(2)        The name of the pesticide;

(3)        A complete copy of the labeling accompanying the pesticide and a statement of all claims to be made for it including directions for use;

(4)        If requested by the Board, a full description of the tests made and the results thereof upon which the claims are based;

(5)        In the case of renewal of registration, a statement with respect to information which is different from that furnished when the pesticide was last registered;

(6)        A Material Safety Data Sheet for the pesticide; and

(7)        Any other information needed by the Board to determine the amount of annual assessment payable by the applicant.

(b)        The applicant shall pay an annual registration fee of one hundred fifty dollars ($150.00) plus an additional annual assessment for each brand or grade of pesticide registered. The annual assessment shall be fifty dollars ($50.00) if the applicant's gross sales of the pesticide in this State for the preceding 12 months for the period ending September 30th were more than five thousand dollars ($5,000.00) and twenty‑five dollars ($25.00) if gross sales were less than five thousand dollars ($5,000.00). An additional two hundred dollars ($200.00) delinquent registration penalty shall be assessed against the registrant for each brand or grade of pesticide which is marketed in North Carolina prior to registration as required by this Article. In the case of multi‑year registration, the annual fee and additional assessment for each year shall be paid at the time of the initial registration. The Board shall give a pro rata refund of the registration fee and additional assessment to the registrant in the event that registration is canceled by the Board or by the United States Environmental Protection Agency.

(c)        The Board, when it deems necessary in the administration of this Article, may require the submission of the complete formula of any pesticide.

(d)        If the pesticide is properly registered with the United States Environmental Protection Agency and is in compliance with the requirements of G.S. 143‑443, the Board shall register the pesticide. Provided, however, that if it does not appear to the Board that the article is such as to warrant the proposed claims for it or if the article and its labeling and other material required to be submitted do not comply with the provisions of this Part, it shall not register the article and in turn shall notify the applicant of the manner in which the article, labeling, or other material required to be submitted fail to comply. The Board may suspend or cancel the registration of a pesticide when the pesticide or its labeling does not comply with this Part.

(e)        The Board is authorized and empowered to refuse to register, or to cancel the registration of any brands and grades of pesticides as herein provided, if the registrant fails or refuses to comply with the provisions of this Part, or any rules and regulations promulgated thereunder, or, upon satisfactory proof that the registrant or applicant has been guilty of fraudulent and deceptive practices in the evasions or attempted evasions of the provisions of this Part, or any rules and regulations promulgated thereunder. The Board may require the manufacturer or distributor of any pesticide, for which registration has been refused, cancelled, suspended or voluntarily discontinued or which has been found adulterated or deficient in its active ingredient, to remove such pesticide from the marketplace.

(f)         Notwithstanding any other provisions of this Part, registration is not required in the case of a pesticide shipped from one plant within this State to another plant within this State operated by the same person.

(g)        Any pesticide declared to be discontinued by the registrant must be registered by the registrant for one full year after distribution is discontinued. Any pesticide in channels of distribution after the aforesaid registration period may be confiscated and disposed of by the Board, unless the pesticide is acceptable for registration and is continued to be registered by the manufacturer or the person offering the pesticide for wholesale or retail sale. Provided, however, this subsection shall not apply to any brand or grade of pesticide which the Board determines does not remain in channels of distribution due to method of sale by registrant directly to users thereof.

(h)        A pesticide may be registered by the Board for experimental use, including use to control wild animal or bird populations, even though the Wildlife Resources Commission may not have concurred in the declaration of the animal or bird populations as pests under the terms of Article 22A of Chapter 113 of the General Statutes.

(i)         The Board shall be empowered to set forth criteria for determining when a given product constitutes a different or separate brand or grade of pesticide.

(j)         Each manufacturer, distributor or registrant of a pesticide shall supervise the activities of any employee or agent to prevent the making of deceptive or misleading statements about the pesticide.  (1971, c. 832, s. 1; 1973, c. 389, ss. 1, 7; 1975, c. 425, ss. 1, 2; 1979, c. 448, ss. 2, 3; c. 830, s. 10; 1981, c. 592, s. 2; 1987, c. 559, ss. 3‑7; c. 827, s. 39; 1989, c. 544, s. 13; 1993, c. 481, ss. 1.1, 2; 1995, c. 445, s. 2; 2003‑284, s. 35.4(e); 2009‑451, s. 11.2.)



§ 143-443. Miscellaneous prohibited acts.

§ 143‑443.  Miscellaneous prohibited acts.

(a)        It shall be unlawful for any person to distribute, sell, or offer for sale within this State or deliver for transportation or transport in intrastate commerce or between points within this State through any point outside this State any of the following:

(1)        Any pesticide which has not been registered pursuant to the provisions of G.S. 143‑442, or any pesticide if any of the claims made for it or any of the directions for its use differ in substance from the representations made in connection with the registration, or if the composition of a pesticide differs from its composition as represented in connection with its registration: Except that, in the discretion of the Board, a change in the labeling or formula of a pesticide may be made within a registration period without requiring reregistration of the product.

(2)        Any pesticide unless it is in the registrant's or the manufacturer's unbroken immediate container, and there is affixed to such container, and to the outside container or wrapper of the retail package, if there be one through which the required information on the immediate container cannot be clearly read, a label bearing:

a.         The name and address of the manufacturer, registrant, or person for whom manufactured;

b.         The name, brand, or trademark under which said article is sold; and

c.         The net weight or measure of the content subject, however, to such reasonable variations as the Board may permit.

(3)        Any pesticide which contains any substance or substances in quantities highly toxic to man, determined as provided in G.S. 143‑444, unless the label shall bear, in addition to any other matter required by this Part:

a.         The skull and crossbones;

b.         The word "poison" prominently, in red, on a background of distinctly contrasting color; and

c.         A statement of an antidote for the pesticide.

(4)        The pesticides commonly known as standard lead arsenate, basic lead arsenate, calcium arsenate, magnesium arsenate, zinc arsenate, zinc arsenite, sodium fluoride, sodium fluosilicate, and barium fluosilicate unless they have been distinctly colored or discolored as provided by regulations issued in accordance with this Part, or any other white or lightly colored pesticide which the Board, after investigation of and after public hearing on the necessity for such action for the protection of the public health and the feasibility of such coloration or discoloration, shall, by regulation, require to be distinctly colored or discolored; unless it has been so colored or discolored, provided, that the Board may exempt any pesticide to the extent that it is intended for a particular use or uses from the coloring or discoloring required or authorized by this section if the Board determines that such coloring or discoloring for such use or uses is not necessary for the protection of the public health.

(5)        Any pesticide which is adulterated or misbranded, (or any device which is misbranded).

(6)        Any pesticide in containers violating regulations adopted pursuant to G.S. 143‑441. Pesticides found in containers which are unsafe due to damage or defective construction may be seized and impounded.

(b)        It shall be unlawful:

(1)        For any person to detach, alter, deface, or destroy, in whole or in part, any label or labeling provided for in this Part or regulations promulgated hereunder, or to add any substance to, or take any substance from a pesticide in a manner that may defeat the purpose of this Part;

(2)        For any person to use for his own advantage or to reveal, other than to the Board or proper officials or employees of the State or federal government or to the courts of this State in response to a subpoena, or to physicians, or in emergencies to pharmacists and other qualified persons, for use in the preparation of antidotes, any information relative to formulas of products acquired by authority of G.S. 143‑442.

(2a)      Repealed by Session Laws 1981, c. 592, s. 3.

(3)        For any person to use any pesticide in a manner inconsistent with its labeling.

(4)        For any person who contracts for the aerial application of a pesticide to permit the application of any pesticide that is designated on its labeling as toxic to bees without first notifying, based on available listings, the owner or operator of any apiary registered under the North Carolina Bee and Honey Act of 1977 that is within a distance designated by the Pesticide Board as necessary and appropriate to prevent damage or injury.

(5)        For any person to distribute, sell or offer for sale any restricted use pesticide to any dealer who does not hold a valid North Carolina Pesticide Dealer License.

(6)        For any person to assault, resist, impede, intimidate, or interfere with any State employee while that employee is engaged in the performance of his or her duties under this Article.

(7)        For any person to apply, for compensation, a pesticide that has not been registered pursuant to G.S. 143‑442. (1971, c. 832, s. 1; 1975, c. 425, s. 3; 1979, c. 448, ss. 4, 5; 1981, c. 547; c. 592, ss. 3, 4; 1987, c. 559, s. 8; 1995, c. 445, s. 3.)



§ 143-444. Determinations.

§ 143‑444.  Determinations.

The Board is authorized:

(1)        To declare as a pest any form of plant or animal life or virus  which is injurious to plants, man, domestic animals, articles, or substances;

(2)        To determine whether pesticides are highly toxic to man; and

(3)        To determine standards of coloring or discoloring for pesticides, and to subject pesticides to the requirements of G.S. 143‑443(a)(4). (1971, c. 832, s. 1.)



§ 143-445. Exemptions.

§ 143‑445.  Exemptions.

(a)        The penalties provided for violations of G.S. 143‑ 443(a) shall not apply to:

(1)        Any carrier while lawfully engaged in transporting pesticides  within this State, if such carrier shall, upon request, permit the Board or its designated agent to copy all records showing the transactions in and movement of the articles;

(2)        Public officials of this State or local subdivisions thereof and the federal government engaged in the performance of their official duties;

(3)        The manufacturer or shipper of a pesticide for experimental use only,

a.         By or under the supervision of an agency of this State or of the federal government authorized by law to conduct research in the field of pesticides, or

b.         By others if the pesticide is not sold and if the container thereof is plainly and conspicuously marked "For experimental use only Not to be sold," together with the manufacturer's name and address; (except that if a written permit has been obtained from the Board, pesticides may be sold for experimental purposes subject to such restrictions and conditions as may be set forth in the permit).

(b)        No article shall be deemed in violation of this Part when intended solely for export to a foreign country, and when prepared or packed according to the specifications or directions of the purchaser. If not so exported, all the provisions of this Part shall apply. (1971, c. 832, s. 1.)



§ 143-446. Samples; submissions.

§ 143‑446.  Samples; submissions.

(a)        The Board, or its agent, is authorized and directed to sample, test, inspect and make analyses of pesticides sold or offered for sale or distributed within this State, at time and place and to such an extent as it may deem necessary to determine whether such pesticides are in compliance with the provisions of this Article. The Board is authorized to adopt regulations concerning the collection and examination of samples (or devices), and to adopt regulations establishing tolerances providing for reasonable deviations from the guaranteed analysis.

(b)        The official analysis shall be made from the official sample.  Official samples shall be collected from material that has been packaged, labeled and released for shipment. A sealed and identified sample, herein called "official check sample" shall be kept until the analysis is completed on the official sample, except that the registrant may obtain upon request a portion of said official sample. If the official analysis conforms with the provisions of this Part, the official check sample may be destroyed. If the official analysis does not conform with the provisions of this Part, then the official check sample shall be retained for a period of 90 days from the date of the certificate of analysis of the official sample.

(c)        The Board, of its own motion or upon complaint, may cause an examination to be made for the purpose of determining whether any pesticide complies with the requirements of this Part. If it shall appear from such examination that a pesticide fails to comply with the provisions of this Part, the Board may cause notice to be given to the offending person in the manner provided in G.S. 143‑464, and the proceedings thereupon shall be as provided in such section; provided that pesticides may be seized and confiscated as provided in G.S. 143‑ 447.

(d)        The Board shall, by publication in such manner as it may prescribe, give notice of all judgments entered in actions instituted under the authority of this Article. (1971, c. 832, s. 1; 1987, c. 559, s. 9.)



§ 143-447. Emergency suspensions; seizures.

§ 143‑447.  Emergency suspensions; seizures.

(a)        The Board may order the summary suspension of the registration of a pesticide if it finds the suspension necessary to prevent an imminent hazard to the public, a nontarget organism, or a segment of the environment. In no event shall registration of a pesticide be construed as a defense to any charge of an offense prohibited under this Article.

(b)        It shall be the duty of the Board to issue and enforce a written or printed "stop sale, stop use, or removal" order to the owner or custodian of any lot of pesticide and for the owner or custodian to hold said lot at a designated place when the Board finds said pesticide is being offered or exposed for sale in violation of any of the provisions of this Article until the law has been complied  with and said pesticide is released in writing by the Board or said violation has been otherwise legally disposed of by written authority. The Board shall release the pesticide so withdrawn when the requirements of the provisions of this Article have been complied with and upon payment of all costs and expenses incurred in connection with the withdrawal.

The Board may issue a "stop sale, use or removal order" to prevent or stop the use of a pesticide in a manner inconsistent with its labeling or to prevent or stop the disposal of a pesticide or a pesticide container in violation of this Article or the rules of the Board adopted thereunder.

(c)        Any pesticide (or device) that is distributed, sold, or offered for sale within this State or delivered for transportation or transported in intrastate commerce between points within this State through any point outside this State shall be liable to be proceeded against in superior court in any county of the State where it may be found and seized for confiscation by process or libel for condemnation:

(1)        In the case of a pesticide,

a.         If it is adulterated or misbranded,

b.         If it has not been registered under the provisions of G.S. 143‑442, or has had its registration suspended or revoked or is the subject of a stop sale, stop use, or removal order,

c.         If it fails to bear on its label the information required by this Part,

d.         If it is a white or lightly colored pesticide and is not colored as required under this Part.

(2)        In the case of a device, if it is misbranded.

(d)        If the article is condemned, it shall, after entry of decree, be disposed of by destruction or sale as the court may direct and the proceeds, if such article is sold, less legal costs, shall be paid to the State Treasurer; provided that the article shall not be sold contrary to the provisions of this Part; and provided further that upon payment of costs and execution and delivery of a good and sufficient bond conditioned that the article shall not be disposed of  unlawfully, the court may direct that said article be delivered to the owner thereof for relabeling or reprocessing or disposal, as the case may be.

(e)        When a decree of condemnation is entered against the article, court costs and fees and storage and other proper expenses shall be awarded against the person, if any, intervening as claimant of the article. (1971, c. 832, s. 1; 1979, c. 448, s. 6; 1981, c. 592, s. 5; 1987, c. 559, s. 10, c. 827, s. 41.)



§ 143-448. Licensing of pesticide dealers; fees.

Part 3. Pesticide Dealers.

§ 143‑448.  Licensing of pesticide dealers; fees.

(a)        No person shall act in the capacity of a pesticide dealer, or shall engage or offer to engage in the business of, advertise as, or assume to act as a pesticide dealer unless he is licensed annually as provided in this Part. A separate license and fee shall be obtained for each location or outlet from which restricted use pesticides are distributed, sold, held for sale, or offered for sale.

(b)        Applications for a pesticide dealer license shall be in the form and shall contain the information prescribed by the Board. Each application shall be accompanied by a non‑refundable fee of fifty dollars ($50.00). All licenses issued under this Part shall expire on December 31 of the year for which they are issued.

(c)        The license for a pesticide dealer may be renewed annually upon application to the Board, accompanied by a fee of fifty dollars ($50.00) for each license, on or before the first day of January of the calendar year for which the license is issued.

(d)        Repealed by Session Laws 1981, c. 592, s. 6.

(e)        Every licensed pesticide dealer who changes his address or place of business shall immediately notify the Board.

(f)         The Board shall issue to each applicant that satisfies the requirements of this Part a license which entitles the applicant to conduct the business described in the application for the calendar year for which the license is issued, unless the license is sooner revoked or suspended. (1971, c. 832, s. 1; 1981, c. 592, s. 6; 1987, c. 559, ss. 2, 11; 1989, c. 544, s. 11; 1995, c. 445, s. 4; 2003‑284, ss. 35.4(b), 35.4(c).)



§ 143-449. Qualifications for pesticide dealer license; examinations.

§ 143‑449.  Qualifications for pesticide dealer license; examinations.

(a)        An applicant for a license must present evidence satisfactory to the Board concerning his qualifications for such license.

(b)        Each applicant shall satisfy the Board as to his responsibility in carrying on the business of a pesticide dealer. Each applicant for an original license must demonstrate upon written, or written and oral, examination to be prescribed by the Board his knowledge of pesticides, their usefulness and their hazards; his competence as a pesticide dealer; and his knowledge of the laws and regulations governing the use and sale of pesticides.

(c)        The Board shall by regulation:

(1)        Designate what persons or class of persons shall be required to pass the examination in the case of a pesticide dealer operating more than one location, and in the case of an applicant that is a corporation, governmental unit or agency, or other organized group;

(2)        Provide for renewal license examinations at intervals not more frequent than four years. (1971, c. 832, s. 1; 1975, c. 425, s. 4.)



§ 143-450. Employees of pesticide dealers; dealer's responsibility.

§ 143‑450.  Employees of pesticide dealers; dealer's responsibility.

(a)        Every licensed pesticide dealer shall submit to the Board, at such times as the Board or the Commissioner may prescribe, the names of all persons employed by him who sell or recommend "restricted use pesticides."

(b)        Each pesticide dealer shall be responsible for the actions of every person who acts as his employee or agent in the solicitation or sale of pesticides, and in all claims and recommendations for use or application of pesticides. (1971, c. 832, s. 1; 1979, c. 448, s. 7; 1987, c. 559, s. 2.)



§ 143-451. Denial, suspension and revocation of license.

§ 143‑451.  Denial, suspension and revocation of license.

(a)        The Board may deny, suspend, modify, or revoke a license issued under this Part if it finds that the applicant or licensee or his employee has committed any of the following acts, each of which is declared to be a violation of this Part:

(1)        Made false or fraudulent claims through any media, misrepresenting the effect of materials or methods to be utilized or sold;

(2)        Made a pesticide recommendation not in accordance with the label registered pursuant to this Article;

(3)        Violated any provision of this Article or of any rule or regulation adopted by the Board or of any lawful order of the Board;

(4)        Failed to pay the original or renewal license fee when due, and continued to sell restricted use pesticides without paying the license fee, or sold restricted use pesticides without a license;

(5)        Was guilty of gross negligence, incompetency or misconduct in acting as a pesticide dealer;

(6)        Refused or neglected to keep and maintain the records required by this Article, or to make reports when and as required, or refusing to make these records available for audit or inspection;

(7)        Made false or fraudulent records, invoices, or reports;

(8)        Used fraud or misrepresentation, or presented false information, in making an application for a license or renewal of a license, or in selling or offering to sell restricted use pesticides;

(9)        Refused or neglected to comply with any limitations or restrictions on or in a duly issued license or permit;

(10)      Aided or abetted a licensed or an unlicensed person to evade the provisions of this Article, combined or conspired with such a licensed or unlicensed person to evade the provisions of this Article, or allowed one's license to be used by an unlicensed person;

(11)      Impersonated any state, county, or city inspector or official;

(12)      Stored or disposed of containers or pesticides by means other than those prescribed on the label or adopted regulations.

(13)      Provided or made available any restricted use pesticide to any person other than a certified private applicator, licensed pesticide applicator, certified structural pest control applicator, structural pest control licensee or an employee under the direct supervision of one of the aforementioned certified or licensed applicators.

(b)        Any licensee whose license is revoked under the provisions of this Article shall not be eligible to apply for a new license hereunder until such time has elapsed from the date of the order revoking said license as established by the Board (not to exceed two years), or if an appeal is taken from said order or revocation, not to exceed two years from the date of the order or final judgment sustaining said revocation. (1971, c. 832, s. 1; 1975, c. 425, ss. 6,  7; 1987, c. 559, ss. 2, 13, c. 827, s. 40.)



§ 143-452. Licensing of pesticide applicators; fees.

Part 4. Pesticide Applicators and Consultants.

§ 143‑452.  Licensing of pesticide applicators; fees.

(a)        No person shall engage in the business of pesticide applicator within this State at any time unless he is licensed annually as a pesticide applicator by the Board.

(b)        Applications for pesticide applicator license shall be in the form and shall contain the information prescribed by the Board. Each application shall be accompanied by a non‑refundable fee of fifty dollars ($50.00) for each pesticide applicator's license. In addition, an annual inspection fee of twenty‑five dollars ($25.00) shall be submitted for each aircraft to be licensed. Should any aircraft fail to pass inspection, making it necessary for a second inspection to be made, the Board shall require an additional twenty‑five‑dollar ($25.00) inspection fee. In addition to the required inspection, unannounced inspections may be made without charge to determine if equipment is properly calibrated and maintained in conformance with the laws and regulations. All aircraft licensed to apply pesticides shall be identified by a license plate or decal furnished by the Board at no cost to the licensee, which plate or decal shall be affixed on the aircraft in a location and manner prescribed by the Board. No applicator inspection or license fee, original or renewal, shall be charged to State agencies or local governments or their employees. Inspections of ground pesticide application equipment may be made. Any such equipment determined to be faulty or unsafe shall not be used for the purpose of applying a pesticide(s) until such time as proper repairs and/or alterations are made.

(c)        Repealed by Session Laws 1981, c. 592, s. 6.

(d)        The Board shall classify licenses to be issued under this Part. Separate classifications or subclassifications shall be specified for (i) ground and aerial methods of application, and (ii) State and local government units engaged in the control of rodents and insects of public health significance. The Board may include such further classifications and subclassifications as the Board considers appropriate, including provisions for licensing of apprentice pesticide applicators. For aerial applicators, a license shall be required for both the contractor and the pilot. Each classification and subclassification may be subject to separate testing procedures and requirements.

(e)        Every licensed pesticide applicator who changes his address shall immediately notify the Board.

(f)         If the Board finds the applicant qualified to apply pesticides in the classifications he has applied for and, if the applicant files the bond or insurance required under G.S. 143‑467, and if the applicant applying for a license to engage in aerial application of pesticides has met all of the requirements of the Federal Aviation Agency to operate the equipment described in the application, the Board shall issue a pesticide applicator's license limited to the classifications for which he is qualified. Every such license shall expire at the end of the calendar year of issue unless it has been revoked or suspended prior thereto by the Board for cause, or unless such financial security required under G.S. 143‑467 is dated to expire at an earlier date, in which case said license shall be dated to expire upon expiration date of said financial security. The license may restrict the applicant to the use of a certain type or types of equipment or pesticides or to certain areas if the Board finds that the applicant is qualified to use only such type or types. If a license is not issued as applied for, the Board shall inform the applicant in writing of the reasons therefor.

(g)        A pesticide applicator's license shall not be transferable. When there is a transfer of ownership, management, or operation of a business of a licensee hereunder, the new owner, manager, or operator (as the case may be) whether it be an individual, firm, partnership, corporation, or other entity, must have available a licensed pesticide applicator to supervise the pesticide application business prior to continuance of such business.

(h)        Repealed by Session Laws 1987, c. 559, s. 15. (1971, c. 832, s. 1; 1973, c. 389, ss. 2, 5; 1977, c. 100; 1981, c. 592, ss. 6, 7; 1987, c. 559, ss. 14, 15; 1989, c. 544, s. 10; 2003‑284, s. 35.4(a).)



§ 143-453. Qualifications for pesticide applicator's license; examinations.

§ 143‑453.  Qualifications for pesticide applicator's license; examinations.

(a)        An applicant for a license must present satisfactory evidence to the Board concerning his qualifications for a pesticide applicator license.  The contractor and each pilot involved in aerial application of pesticides shall be licensed.

Those qualifications, in the case of a pilot, shall include at least 125 hours and one year's flying experience as a pilot in the field of aerial pesticide application.  A pilot lacking 125 hours and one year's experience as a pilot in the field of aerial pesticide application shall be licensed as an apprentice aerial pesticide applicator pilot.  All aerial applications of pesticides by a licensed apprentice shall be conducted under the direct supervision of a licensed pesticide applicator pilot.  The supervising pilot, while directly supervising an apprentice, shall operate out of the same airstrip as the apprentice and shall be available periodically throughout each day to provide advice and assistance to the apprentice.

(b)        Each applicant shall satisfy the Board as to his knowledge of the laws and regulations governing the use and application of pesticides in the classifications he has applied for (manually or with various equipment that he may have applied for a license to operate), and as to his responsibility in carrying on the business of a pesticide applicator.  Each applicant for an original license must demonstrate upon written, or written and oral, examination to be prescribed by the Board his knowledge of pesticides, their usefulness and their hazards; his competence as a pesticide applicator; and his knowledge of the laws and regulations governing the use and application of pesticides in the classification for which he has applied.

(c)        The Board shall by regulation:

(1)        Designate what persons or class of persons shall be required to pass the examination in the case of an applicant that is a corporation or governmental unit or agency;

(2)        Provide for license renewal examinations at intervals not more frequent than four years, or more frequently if found by the Board to be required to be necessary in order to qualify North Carolina's State pesticide control plan for federal approval. (1971, c. 832, s. 1; 1973, c. 389, s. 4; 1975, c. 425, ss. 5, 9; 1977, c. 1125; 1985, c. 163.)



§ 143-454. Solicitors, salesmen and operators; applicator's responsibility.

§ 143‑454.  Solicitors, salesmen and operators; applicator's responsibility.

(a)        Every licensed pesticide applicator shall submit to the Board, at such times as the Board or the Commissioner may prescribe, the names of all solicitors, salesmen, and operators employed by him.

(b)        Each licensed pesticide applicator shall be responsible for solicitors, salesmen, and operators in his employment to assure that pesticides are used in a manner consistent with the intent of this Article. (1971, c. 832, s. 1; 1979, c. 448, s. 8.)



§ 143-455. Pest control consultant license.

§ 143‑455.  Pest control consultant license.

(a)        No person shall perform services as a pest control consultant without first procuring from the Board a license. Applications for a consultant license shall be in the form and shall contain the information prescribed by the Board. The application for a license shall be accompanied by a non‑refundable annual fee of fifty dollars ($50.00).

(b)        An applicant for a consultant license must present satisfactory evidence to the Board concerning his qualifications for such license. The Board may classify consultant licenses into one or more classifications or subclassifications based upon types of consulting services performed or to be performed. Such classifications and subclassifications may reflect the crops involved in the consulting service, the discipline or training of consultant, the discretion or lack of discretion involved in the consulting service, and the site or location of the service. Each classification and subclassification may be subject to separate testing procedures and requirements, and may be subject to its own minimum standards of training in specialized subject matter from a recognized college or university, or equivalent specialized consulting experience or training. Qualifications for licensing may be less stringent if the licensee is restricted to making recommendations contained in publications recognized by the Board as appropriate for a specific consulting classification or subclassification.

(c)        Each applicant shall satisfy the Board as to his responsibility in carrying on the business of a pesticide consultant. Each applicant for an original license must demonstrate upon written, or written and oral, examination to be prescribed by the Board his knowledge of pesticides, their usefulness and their hazards; his competence as a pesticide consultant; and his knowledge of the laws and regulations governing the use and sale of pesticides.

(d)        Pest control consultants shall be subject to the same provisions as pesticide applicators concerning penalties for late applications for license, changes of address, transferability of licenses, periodic reexamination, and examinations for corporate applicants. (1971, c. 832, s. 1; 1975, c. 425, s. 10; 1987, c. 559, s. 16; 1989, c. 544, s. 12; 2003‑284, s. 35.4(d).)



§ 143-456. Denial, suspension and revocation of license.

§ 143‑456.  Denial, suspension and revocation of license.

(a)        The Board may deny, suspend, modify, or revoke a license issued under this Part if it finds that the applicant or licensee or his employee has committed any of the following acts, each of which is declared to be a violation of this Part:

(1)        Made false or fraudulent claims through any media, misrepresenting the effect of materials or methods to be utilized;

(2)        Made a pesticide recommendation or application not in accordance with the label registered pursuant to this Article;

(3)        Operated faulty or unsafe equipment;

(4)        Operated in a faulty, careless, or negligent manner;

(5)        Violated any provision of this Article or of any rule or regulation adopted by the Board or any lawful order of the Board;

(6)        Refused or neglected to keep and maintain the records required by this Article, or to make reports when and as required;

(7)        Made false or fraudulent records, invoices, or reports;

(8)        Operated unlicensed equipment;

(9)        Used fraud or misrepresentation, or presented false information, in making an application for a license or renewal of a license;

(10)      Refused or neglected to comply with any limitations or restrictions on or in a duly issued license or permit;

(11)      Aided or abetted a licensed or an unlicensed person to evade the provisions of this Article, combined or conspired with such a licensed or unlicensed person to evade the provisions of this Article, or allowed one's license to be used by an unlicensed person;

(12)      Made false or misleading statements during or after an inspection concerning any infestation or infection of pests found on land;

(13)      Impersonated any state, county, or city inspector or official;

(14)      Stored or disposed of containers or pesticides by means other than those prescribed on the labeling or by rule;

(15)      Failed to pay the original or renewal license fee when due and continued to operate as an applicator, or applied pesticides without a license.

(16)      Failed to pay a civil penalty assessed under this Article within 30 days after the date it is assessed.

(b)        Any licensee whose license is revoked under the provisions of this Article shall not be eligible to apply for a new license hereunder until such time has elapsed from the date of the order revoking said license as established by the Board (not to exceed two years), or if an appeal is taken from said order or revocation, not to exceed two years from the date of the order or final judgment sustaining said revocation. (1971, c. 832, s. 1; 1975, c. 425, ss. 6, 8; 1987, c. 559, s. 17; c. 827, s. 42; 1995, c. 445, s. 5.)



§ 143-457. Repealed by Session Laws 1981, c. 592, s. 8.

§ 143‑457:  Repealed by Session Laws 1981, c. 592, s. 8.



§ 143-458. Rules and regulations concerning methods of application.

§ 143‑458.  Rules and regulations concerning methods of application.

(a)        The Board may adopt rules prescribing the method to be used in the application of pesticides and the times and places pesticides may be applied. The Board may adopt rules restricting or prohibiting the sale and use of pesticides in designated areas during specified time periods. In adopting rules under this subsection, the Board shall consider factors required to prevent damage or injury to the following by the drift or misapplication of pesticides:

(1)        Plants, including forage plants, on adjacent or nearby land;

(2)        Wildlife in the adjoining or nearby areas;

(3)        Fish and other aquatic life in waters in reasonable proximity to the area to be treated; or

(4)        Other animals, persons or beneficial insects.

In issuing such regulations, the Board shall give consideration to pertinent research findings and recommendations of other agencies of this State or of the federal government.

(b)        The Board may by regulation require that notice of a proposed application of a pesticide be given to landowners adjoining the property to be treated or in the immediate vicinity thereof, if it finds that such notice is necessary to carry out the purpose of this Article.

(c)        A pesticide applicator, a pesticide applicator's employee, or an agent of a pesticide applicator shall not apply any substance that:

(1)        Has the active ingredients contained in a pesticide that is registered pursuant to G.S. 143‑442, and

(2)        Is not registered as a pesticide pursuant to G.S. 143‑442.

(d)        A pesticide applicator, a pesticide applicator's employee, or an agent of a pesticide applicator shall not combine any substance whose application is prohibited under subsection (c) of this section with any other substance to apply as a pesticide or to apply for any other reason, whether the combination occurs before, during, or after the application.

(e)        Any person who violates subsection (c) or (d) of this section shall be guilty of a Class 2 misdemeanor, which shall include a fine of up to one thousand dollars ($1,000) per violation. (1971, c. 832, s. 1; 1987, c. 827, s. 43; 1995, c. 478, s. 1.)



§ 143-459. Reporting of shipments and volumes of pesticides.

§ 143‑459.  Reporting of shipments and volumes of pesticides.

Every person selling pesticides directly to the consumer shall file with the Board, in such manner and with such frequency as the Board may prescribe, reports of purchases, sales and shipments of restricted use pesticides and other pesticides designated by the Board. Failure to file any report when due shall be cause for suspension or revocation of any license or registration issued under this Article, or for denial of the issuance or renewal of any such license or registration, and shall be a misdemeanor, punishable as provided by G.S. 143‑469. The time for reporting may be extended for an additional 15 days for cause, upon written request to the Board. All reports provided under this Part are provided solely for the purposes of the Board. (1971, c. 832, s. 1; 1987, c. 559, s. 2.)



§ 143-460. Definitions.

Part 5.  General Provisions.

§ 143‑460.  Definitions.

As used in this Article, unless the context otherwise requires:

(1)        The term "active ingredient" means

a.         In the case of a pesticide other than a plant regulator, defoliant, or desiccant, an ingredient which will prevent, destroy, repel, or mitigate insects, nematodes, fungi, rodents, weeds, or other pests;

b.         In the case of a plant regulator, an ingredient which, through physiological action, will accelerate or retard the rate of growth or rate of maturation or otherwise alter the behavior of ornamental or crop plants or the produce thereof;

c.         In the case of a defoliant, an ingredient which will cause the leaves or foliage to drop from a plant;

d.         In the case of a desiccant, an ingredient which will artificially accelerate the drying of a plant tissue.

(2)        The term "adulterated" shall apply to any pesticide if its strength or purity falls below the professed standard or quality as expressed on labeling or under which it is sold, or if any substance has been substituted wholly or in part for the article, or if any valuable constituent of the article has been wholly or in part abstracted.

(2a)      "Antimicrobial pesticide" means any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any microorganism pest.

(3)        Reserved.

(4)        "Board" means the North Carolina Pesticide Board.

(5)        "Commissioner" means the North Carolina Commissioner of Agriculture.

(6)        "Committee" means the Pesticide Advisory Committee.

(7)        The term "defoliant" means any substance or mixture of substances intended for causing the leaves or foliage to drop from a plant, with or without causing abscission.

(8)        The term "desiccant" means any substance or mixture of substances intended for artificially accelerating the drying of plant tissues.

(9)        The term "device" means any instrument or contrivance intended for trapping, destroying, repelling, or mitigating insects or rodents or destroying, repelling, or mitigating fungi, weeds, nematodes, or such other pests as may be designated by the Board, but not including equipment used for the application of pesticides when sold separately therefrom.

(10)      Repealed by Session Laws 1995, c. 445, s. 6.

(11)      "Equipment" means any type of ground, water or aerial equipment, device, or contrivance using motorized, mechanical or pressurized power and used to apply any pesticide on land and anything that may be growing, habitating or stored on or in such land, but shall not include any pressurized hand‑sized household device used to apply any pesticide or any equipment, device or contrivance of which the person who is applying the pesticide is the source of power or energy in making such pesticide application.

(12)      The term "fungus" means any non‑chlorophyll‑bearing thallophyte (that is any non‑chlorophyll‑bearing plant of a lower order than mosses and liverworts), as for example, rust, smut, mildew, mold, yeast, and bacteria, except those on or in living man or other animals and those on or in processed food, beverages, or pharmaceuticals.

(13)      The term "fungicide" means any substance or mixture of substances intended for preventing, destroying, repelling or mitigating any fungi.

(14)      The term "herbicide" means any substance or mixture of substances intended for preventing, destroying, repelling or mitigating any weed.

(15)      The term "inert ingredient" means an ingredient which is not an active ingredient.

(16)      The term "ingredient statement" means

a.         A statement of the name and percentage of each active ingredient, together with the total percentage of the inert ingredients, in the pesticide; and

b.         In case the pesticide contains arsenic in any form, a statement of the percentages of total and water‑soluble arsenic, each calculated as elemental arsenic.

(17)      The term "insect" means any of the numerous small invertebrate animals generally having the body more or less obviously segmented, for the most part belonging to the class Insecta, comprising six‑legged, usually winged forms, as, for example, beetles, bugs, wasps, flies, and to other allied classes of arthropods whose members are wingless and usually have more than six legs, as, for example, spiders, mites, ticks, centipedes, and wood lice.

(18)      The term "insecticide" means any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any insects which may be present in any environment whatsoever.

(19)      The term "label" means the written, printed, or graphic matter on, or attached to, the pesticide (or device) or the immediate container thereof, and the outside container or wrapper of the retail package, if any there be, of the pesticide (or device).

(20)      The term "labeling" means all labels and other written, printed, or graphic matter:

a.         Upon the pesticide (or device) or any of its containers or wrappers;

b.         Accompanying the pesticide (or device) at any time;

c.         To which reference is made on the label or in literature accompanying the pesticide (or device) except when accurate, nonmisleading reference is made to current official publications of the United States Department of Agriculture or Interior, the United States Public Health Service, state experiment stations, state agricultural colleges, or other similar federal institutions or official agencies of this State or other states authorized by law to conduct research in the field of pesticides.

(21)      "Land" means all land and water areas, including airspace, and all plants, animals, structures, buildings, devices and contrivances, appurtenant thereto or situated thereon, fixed or mobile, including any used for transportation.

(22)      "Manufacturer" includes any person engaged in the business of importing, producing, preparing, formulating, mixing, or processing pesticides.

(22a)    "Material Safety Data Sheet" or "MSDS" means a chemical information sheet which would satisfy the requirements of the Hazardous Chemicals Right‑to‑Know Act, Article 18, Chapter 95 of the General Statutes, or any law enacted in substitution therefor.

(23)      The term "misbranded" shall apply:

a.         To any pesticide or device if its labeling bears any statement, design, or graphic representation relative thereto or to its ingredients which is false or misleading in any particular;

b.         To any pesticide:

1.         If it is an imitation of or is offered for sale under the name of another pesticide;

2.         If its labeling bears any reference to registration under this Article;

3.         If the labeling accompanying it does not contain instructions for use which are necessary and, if complied with, adequate for the protection of the public;

4.         If the label does not contain a warning or caution statement which may be necessary and, if complied with, adequate to prevent injury to living man and other vertebrate animals;

5.         If the label does not bear an ingredient statement on that part of the immediate container and on the outside container or wrapper, if there be one, through which the ingredient statement on the immediate container cannot be clearly read, of the retail package which is presented or displayed under customary conditions of purchase except that the Board may permit the statement to appear prominently on some other part of the container, if the size or form of the container make it impractical to comply with the requirements of this subparagraph;

6.         If any word, statement, or other information required by or under the authority of this Article to appear on the labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or graphic matter in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use; or

7.         If in the case of an insecticide, nematicide, fungicide, or herbicide, when used as directed or in accordance with commonly recognized practice, it shall be injurious to living man or other vertebrate animals or vegetation, except weeds, to which it is applied, or to the person applying such pesticides or

8.         In the case of a plant regulator, defoliant, or desiccant when used as directed it shall be injurious to living man or other vertebrate animals, or vegetation to which it is applied, or to the person applying such pesticides, except that physical or physiological effects on plants or parts thereof shall not be deemed to be injury, when this is the purpose for which the plant regulator, defoliant, or desiccant was applied, in accordance with the label claims and recommendations.

(24)      The term "nematicide" means any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating nematodes.

(25)      The term "nematode" means invertebrate animals of the phylum nemathelminthes and class Nematoda, that is, unsegmented round worms with elongated, fusiform, or saclike bodies covered with cuticle, and inhabiting soil, water, plants or plant parts; may also be called nemas or eelworms.

(25a)    The phrase "packaged, labeled and released for shipment" means the point in the production and marketing process of a pesticide where the pesticide has been produced, and it is the intent of the producer that such product be introduced into commerce for direct retail sale.

(26)      A "person" is any person, including (but not limited to) an individual, firm, partnership, association, company, joint‑stock association, public or private institution, municipality or county or local government unit (as defined in G.S. 143‑215.40(b)), state or federal governmental agency, or private or public corporation organized under the laws of this State or the United States or any other state or country.

(26a)    The term "pest" means any insect, rodent, nematode, fungus, weed or any other noxious or undesirable microorganism or macroorganism, except viruses, bacteria, or other microorganisms on or in living persons or other living animals.

(27)      "Pest control consultant" means any person, who, for a fee, offers or supplies technical advice, supervision, or aid, or recommends the use of specific pesticides for the purpose of controlling insects, plant diseases, weeds, and other pests, but does not include any person regulated by the North Carolina Structural Pest Control Act (G.S. Chapter 106, Article 4C).

(28)      The term "pesticide" means:

a.         Any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any pest, and

b.         Any substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant.

(29)      "Pesticide applicator" means any person who owns or operates a pesticide application business or who provides, for compensation, a service that includes the application of pesticides upon the lands or properties of another; any public operator; any golf course operator; any seed treater; any person engaged in demonstration or research pest control; and any other person who applies pesticides for compensation and is not exempt from this definition. It does not include:

a.         Any person who uses or supervises the use of a pesticide (i) only for the purpose of producing an agricultural commodity on property owned or rented by him or his employer, or (ii) only (if applied without compensation other than trading of personal services between producers of agricultural commodities) on the property of another person, or (iii) only for the purposes set forth in (i) and (ii) above.

b.         Any person who applies pesticides for structural pest control, as defined in the North Carolina Structural Pest Control Law (G.S. Chapter 106, Article 4C).

c.         Any person certified by the Water Treatment Facility Operators Board of Certification under Article 2 of Chapter 90A of the General Statutes or by the Wastewater Treatment Operators Plant Certification Commission under Article 3 of Chapter 90A of the General Statutes who applies pesticides labeled for the treatment of water or wastewater.

d.         Any person who applies antimicrobial pesticides that are not classified for restricted use and are not being used for agricultural, horticultural, or forestry purposes.

e.         Any person who applies a general use pesticide to the property of another as a volunteer, without compensation.

f.          Any person who is employed by a licensed pesticide applicator.

(30)      The term "pesticide dealer" means any person who is engaged in the business of distributing, selling, offering for sale, or holding for sale restricted use pesticides for distribution directly to users. The term pesticide dealer does not include:

a.         Persons whose sales of pesticides are limited to pesticides in consumer‑sized packages (as defined by the Board) which are labeled and intended for home and garden use only and are not restricted use pesticides, or

b.         Practicing veterinarians and physicians who prescribe, dispense, or use pesticides in the performance of their professional services.

(31)      Repealed by Session Laws 1973, c. 389, s. 3.

(32)      The term "plant regulator" means any substance or mixture of substances, intended through physiological action, for accelerating or retarding the rate of growth or rate of maturation, or for otherwise altering the behavior of ornamental or crop plants or the produce thereof, but shall not include substances to the extent that they are intended as plant nutrients, trace elements, nutritional chemicals, plant inoculants, and soil amendments.

(33)      "Public operator" means any person in charge of any equipment used by public utilities (as defined by General Statutes Chapter 62), State agencies, municipal corporations, or other governmental agencies applying pesticides.

(34)      The term "registrant" means the person registering any pesticide pursuant to the provisions of this Article.

(35)      The term "restricted use pesticide" or "pesticide classified for restricted use" means any pesticide or use classified as restricted by the Administrator of the United States Environmental Protection Agency or other pesticide or use which the Board has designated as such pursuant to G.S. 143‑440.

(36)      The term "rodenticide" means any substance or mixture of substances intended for preventing, destroying, repelling, attracting, or mitigating rodents or any other vertebrate animal which the Board shall declare to be a pest.

(36a)    The phrase "to use any pesticide in a manner inconsistent with its labeling" means to use any pesticide in a manner not permitted by the labeling; provided that the phrase shall not include:

a.         Applying a pesticide at any dosage, concentration, or frequency less than that specified on the labeling,

b.         Applying a pesticide against any target pest not specified on the labeling if the application is to the crop, animal, or site specified on the labeling, unless the labeling specifically states that the pesticide may be used only for the pests specified on the labeling,

c.         Employing any method of application not prohibited by the labeling, or

d.         Mixing pesticides or mixing a pesticide with a fertilizer when such mixture is not prohibited by the labeling.

(37)      The term "weed" means any plant or part thereof which grows where not wanted.

(38)      "Wildlife" means all living things that are neither human, domesticated, nor, as defined in this Article, pests; including but not limited to mammals, birds, and aquatic life. (1971, c. 832, s. 1; 1973, c. 389, s. 3; 1975, c. 425, s. 11; 1979, c. 448, ss. 9, 10; 1981, c. 592, ss. 9‑11; 1987, c. 559, ss. 2, 18‑20; 1991, c. 87, ss. 1, 2; 1995, c. 445, ss. 6, 7.)



§ 143-461. General powers of Board.

§ 143‑461.  General powers of Board.

In addition to the specific powers prescribed elsewhere in this Article, and for the purpose of carrying out its duties, the Board shall have the power, at any time and from time to time:

(1)        To adopt from time to time and to modify and revoke official regulations interpreting and applying the provisions of this Article and rules of procedure establishing and amplifying the procedures to be followed in the administration of this Article. Unless the Board deems there are overriding policy considerations involved, any regulation of the Board, which will in the judgment of the Board result in severe curtailment of the usefulness or value of inventories or equipment in the hands of persons licensed under this Article, should be given a future effective date so as to minimize undue potential economic loss to licensees;

(2)        To authorize the Commissioner by proclamation (i) to suspend or implement, in whole or in part, particular regulations of the Board which may be affected by variable conditions, or (ii) to suspend the application of any provision of this Part to any federal or State agency if it is determined by the Commissioner that emergency conditions require such action.

(3)        To conduct such investigations as it may reasonably deem necessary to carry out its duties as prescribed by this Article;

(4)        To conduct public hearings in accordance with the procedures prescribed by this Article;

(5)        To delegate such of the powers of the Board as the Board deems necessary (other than its powers to adopt rules and regulations of any kind) to one or more of its members, to the Commissioner, or to any qualified employee of the Board or of the Commissioner; provided, that the provisions of any such delegation of power shall be set forth in the official regulations of the Board. Any person to whom a delegation of  power is made to conduct a hearing shall report the hearing with its evidence and record to the Board for decision;

(6)        To call upon the Attorney General for such legal advice and  assistance as is necessary to the functioning of the Board;

(7)        To institute such actions in the superior court in the county in which any defendant resides, or has his or its principal place of business, as the Board may deem necessary for the enforcement of any of the provisions of this Article or of any official actions of the Board, including proceedings to enforce subpoenas or for the punishment of contempt of the Board. Upon violation of any of the provisions of this Article, or of any regulation of the Board adopted under the authority of this Article the Board may, either before or after the institution of any other proceedings (civil or criminal), institute a civil action in  the superior court in the name of the State for injunctive relief to restrain the violation and for such other or further relief in the premises as said court shall deem proper. Neither the institution of the action nor any of the proceedings thereon shall relieve any party to such proceedings from any other penalty or remedy prescribed by this Article for any violation of same;

(8)        To agree upon or enter into any settlements or compromises of any actions and to prosecute any appeals or other proceedings. (1971, c. 832, s. 1; 1973, c. 389, s. 6; 1987, c. 827, s. 44.)



§ 143-462. Procedures for revocations and related actions affecting licenses.

§ 143‑462.  Procedures for revocations and related actions affecting licenses.

In all proceedings, the effect of which would be to revoke, suspend, deny, or withhold renewal of a license issued under Part 3 or Part 4 of this Article, or to deny permission to take an examination for such a license, the provisions of Chapter 150B of the General Statutes shall be applicable. (1971, c. 832, s. 1; 1987, c. 827, s. 1.)



§ 143-463. Adoption and publication of rules.

§ 143‑463.  Adoption and publication of rules.

Chapter 150B of the General Statutes governs the adoption of rules under this Article and the publication of those rules. (1971, c. 832, s. 1; 1975, 2nd Sess., c. 983, s. 84; 1979, c. 448, s. 11; 1987, c. 827, s. 45.)



§ 143-464. Procedures concerning registration of pesticides.

§ 143‑464.  Procedures concerning registration of pesticides.

A denial, suspension, or cancellation of a registration of a pesticide shall be made in accordance with the procedures in Chapter 150B of the General Statutes for denying, suspending, or canceling a license. (1971, c. 832, s. 1; 1979, c. 448, s. 12; 1987, c. 827, s. 46.)



§ 143-465. Reciprocity; intergovernmental cooperation.

§ 143‑465.  Reciprocity; intergovernmental cooperation.

(a)        The Board may issue any license required by this Article on a reciprocal basis with other states without examination to a nonresident who is licensed in another state substantially in accordance with any of the provisions of the Article, provided that financial security as provided for in G.S. 143‑467 is met.

(b)        The Board may cooperate or enter into formal agreements with any other agency of this State or its subdivisions or with any agency of any other state or of the federal government for the purpose of enforcing any of the provisions of this Article.

(c)        In order to avoid confusion resulting from diverse requirements and to avoid increased costs to the people of this State due to the necessity of complying with such diverse requirements in the manufacture and sale of such pesticides, it is desirable that there should be uniformity between the requirements of the several states and the federal government relating to such pesticides. To this end the Board is authorized, after public hearing, to adopt by regulation such regulations, applicable to and in conformity with the primary standards established by this Article, as have been or may be prescribed with respect to pesticides by departments or agencies of the United States government.

(d)        No county, city, or other political subdivision of the State shall adopt or continue in effect any ordinance, rule, regulation, or resolution regulating the use, sale, distribution, storage, transportation, disposal, formulation, labeling, registration, manufacture, or application of pesticides in any area subject to regulation by the Board pursuant to this Article. Nothing in this section shall prohibit a county, city, or other political subdivision of the State from exercising its planning and zoning authority under Article 19 of Chapter 160A of the General Statutes or Article 18 of Chapter 153A of the General Statutes, or from exercising its fire prevention or inspection authority. (1971, c. 832, s. 1; 1995, c. 445, s. 8.)



§ 143-466. Records; information; inspection; enforcement.

§ 143‑466.  Records; information; inspection; enforcement.

(a)        The Board shall require licensees to maintain records with respect to the sale and application of such pesticides as it may from time to time prescribe. Such relevant information as the Board may deem necessary may be specified by rule. The records shall be kept for a period of three years from the date of the application of the pesticide to which the records refer, and shall be available for inspection and copying by the Board or its agents at its request.

(b)        The Board may publish information regarding injury which may result from improper application or use of pesticides and the methods and precautions designed to prevent such injury.

(c)        The Board may provide for inspection of any equipment used for application of pesticides and may require repairs or other changes before its further use for pesticide application. A list of requirements that equipment shall meet may be adopted by the Board by regulation.

(d)        The Board may provide for inspection of any place of business where pesticides are stored or sold and may require changes in methods of handling, displaying and storing of all pesticides. A list of requirements that places of business must meet may be adopted by regulation of the Board.

(e)        For the purpose of carrying out the provisions of this Article, inspectors designated by the Board may enter upon any public or private premises at reasonable times, in order:

(1)        To have access for the purpose of inspecting the premises and any equipment subject to this Article and such premises on which such equipment is kept or stored;

(2)        To inspect lands actually or reported to be exposed to pesticides;

(3)        To inspect storage or disposal areas;

(4)        To inspect or investigate complaints of injury to humans, land or plants; or

(5)        To sample pesticides being applied, or to be applied.

No person shall refuse entry or access to any authorized representative of the Board who requests entry for purposes of inspection, and who presents appropriate credentials, nor shall any person obstruct, hamper or interfere with any such representative while in the process of carrying out his official duties. Should the Board or its designated agent be denied access to any land where such access was sought for the purposes set forth in this Article, the Board may apply to any court of competent jurisdiction for a search warrant authorizing access to such land for said purposes. The court may upon such application issue the search warrant for the purposes requested. (1971, c. 832, s. 1; 1995, c. 445, s. 9.)



§ 143-467. Financial responsibility.

§ 143‑467.  Financial responsibility.

(a)        The Board may require from a licensee or an applicant for a license under this Article evidence of his financial ability to properly indemnify persons suffering damage from the use or application of pesticides, in the form of a surety bond, liability insurance or cash deposit. The amount of this bond, insurance or deposit shall be determined by the Board, in light of the risk of damage. The indemnification requirements may extend to damage to persons and property from equipment used (including aircraft).

(b)        The Board may also require a reasonable performance bond with satisfactory surety to secure the performance of contractual obligations of the licensee, with respect to application of pesticides. Any person injured by the breach of any such obligation or any person damaged by pesticides or by equipment used in their application shall be entitled to sue on the bond in his own name in any court of competent jurisdiction to recover the damages he may have sustained.

(c)        Any regulations adopted by the Board pursuant to G.S. 143‑461 to implement this section may provide for such conditions, limitations and requirements concerning the financial responsibility required by this section as the Board deems necessary, including but not limited to notice of reduction or cancellation of coverage, deductible provisions, and acceptability of surety. Such regulations may classify financial responsibility requirements according to the separate license classifications and subclassifications prescribed by the Board pursuant to G.S. 143‑452 and the dealer category (Part 3 of this Article). (1971, c. 832, s. 1.)



§ 143-468. Disposition of fees and charges.

§ 143‑468.  Disposition of fees and charges.

(a)        Except as provided in G.S. 143‑469 and in subsection (b), all fees and charges received by the Board under this Article shall be credited to the Department of Agriculture and Consumer Services for the purpose of administration and enforcement of this Article.

(b)        The Pesticide Environmental Trust Fund is established as a nonreverting account within the Department of Agriculture and Consumer Services. The Department of Agriculture and Consumer Services shall administer the Fund. The additional assessment imposed by G.S. 143‑442(b) on the registration of a brand or grade of pesticide shall be credited to the Fund. The Department shall distribute money in the Fund as follows:

(1)        Two and one‑half percent (2.5%) to North Carolina State University Cooperative Extension Service to enhance its agromedicine efforts in cooperation with East Carolina University School of Medicine.

(2)        Two and one‑half percent (2.5%) to East Carolina University School of Medicine to enhance its agromedicine efforts in cooperation with North Carolina State University Cooperative Extension Service.

(3)        Twenty percent (20%) to North Carolina State University, Department of Toxicology, to establish and maintain an extension agromedicine specialist position.

(4)        Seventy‑five percent (75%) to the Department of Agriculture and Consumer Services for the costs of administering its pesticide disposal program, including the salaries and support of staff for the pesticide disposal program, and for its environmental programs, as directed by the Board, including establishing a pesticide container management program to enhance its pesticide disposal program and its water quality initiatives. (1971, c. 832, s. 1; 1993, c. 481, s. 1; 1997‑261, s. 92; 1998‑215, s. 26(b); 2005‑276, s. 11.1.)



§ 143-469. Penalties.

§ 143‑469.  Penalties.

(a)        Any person who shall be adjudged to have violated any provision of this Article, or any regulation of the Board adopted pursuant to this Article, shall be guilty of a Class 2 misdemeanor. In addition, if any person continues to violate or further violates any provision of this Article after written notice from the Board, the court may determine that each day during which the violation continued or is repeated constitutes a separate violation subject to the foregoing penalties.

(b)        A civil penalty of not more than two thousand dollars ($2,000) may be assessed by the Board against any person who violates or directly causes a violation of any provision of this Article or any rule adopted pursuant to this Article.

(c)        Proceedings for the assessment of civil penalties under this section shall be governed by Chapter 150B of the North Carolina General Statutes. If the person assessed a civil penalty fails to pay the penalty to the North Carolina Department of Agriculture and Consumer Services, the Board may institute an action in the superior court of the county in which the person resides or has his principal place of business to recover the unpaid amount of said penalty. An action to recover a civil penalty under this section shall not relieve any party from any other penalty prescribed by law.

(d)        Notwithstanding any other provision of this Article, the maximum penalty which may be assessed under this section against any person referred to in G.S. 143‑460(29)a shall not exceed five hundred dollars ($500.00). Penalties may be assessed under this section against a person referred to in G.S. 143‑460(29)a only for willful violations.

(e)        The clear proceeds of civil penalties assessed pursuant to this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1971, c. 832, s. 1; 1981, c. 592, s. 12; 1987, c. 559, s. 21; c. 827, s. 1; 1993, c. 539, s. 1035; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 445, s. 10; 1997‑261, s. 109; 1998‑215, s. 26(a).)



§ 143-470. Repealed by Session Laws 1981, c. 592, s. 13.

§ 143‑470:  Repealed by Session Laws 1981, c. 592, s. 13, effective July 1, 1981.



§ 143-470.1. Report of minor violations in discretion of Board or Commissioner.

§ 143‑470.1.  Report of minor violations in discretion of Board or Commissioner.

Nothing in this Article shall be construed to require the Board or the Commissioner to initiate, or attempt to initiate, any criminal or administrative proceedings under this Article for minor violations of this Article whenever the Board or Commissioner believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning. (1979, c. 448, s. 13.)



§§ 143-471 through 143-475. Repealed by Session Laws 1975, c. 879, s. 18.

Article 53.

Commission for Mental Health, Mental Retardation and Substance Abuse Services.

§§ 143‑471 through 143‑475.  Repealed by Session Laws 1975, c. 879, s. 18.



§ 143-475.1. Repealed by Session Laws 1985, c. 589, s. 44.

§ 143‑475.1:  Repealed by Session Laws 1985, c. 589, s. 44.



§§ 143-476 through 143-489. Repealed by Session Laws 1975, c. 879, s. 9.

Article 54.

North Carolina Council on State Goals and Policy Act.

§§ 143‑476 through 143‑489.  Repealed by Session Laws 1975, c. 879, s. 9.



§ 143-490. Compact enacted into law.

Article 55.

The Southern Growth Policies Agreement.

§ 143‑490.  Compact enacted into law.

The Southern Growth Policies Agreement is hereby enacted into law and entered into by this State with all other states legally joining therein in the form substantially as follows. (1973, c. 200, s. 1.)



§ 143-491. Article I. Findings and Purposes.

§ 143‑491.  Article I. Findings and Purposes.

(a)        The party states find that the South has a sense of community based on common social, cultural and economic needs and fostered by a regional tradition. There are vast potentialities for mutual improvement of each state in the region by cooperative planning for the development, conservation and efficient utilization of human and natural resources in a geographic area large enough to afford a high degree of flexibility in identifying and taking maximum advantage of opportunities for healthy and beneficial growth. The independence of each state and the special needs of subregions are recognized and are to be safeguarded. Accordingly, the cooperation resulting from this Agreement is intended to assist the states in meeting their own problems by enhancing their abilities to recognize and analyze regional opportunities and take account of regional influences in planning and implementing their public policies.

(b)        The purposes of this Agreement are to provide:

(1)        Improved facilities and procedures for study, analysis and planning of governmental policies, programs and activities of regional significance.

(2)        Assistance in the prevention of interstate conflicts and the  promotion of regional cooperation.

(3)        Mechanisms for the coordination of state and local interests  on a regional basis.

(4)        An agency to assist the states in accomplishing the foregoing. (1973, c. 200, s. 1.)



§ 143-492. Article II. The Board.

§ 143‑492.  Article II. The Board.

(a)        There is hereby created the Southern Growth Policies Board, hereinafter called "the Board."

(b)        The Board shall consist of five members from each party state, as follows:

(1)        The governor.

(2)        Two members of the state legislature, one appointed by the presiding officer of each house of the legislature or in such other manner as the legislature may provide. For the Senate of North Carolina, the General Assembly provides that the appointment shall be made by the President Pro Tempore of the Senate.

(3)        Two residents of the state who shall be appointed by the governor to serve at his pleasure.

(c)        In making appointments pursuant to paragraph (b)(3), a governor shall, to the greatest extent practicable, select persons who, along with the other members serving pursuant to paragraph (b), will make the state's representation on the Board broadly representative of the several socioeconomic elements within his state.

(d)        (1)        A governor may be represented by an alternate with power to act in his place and stead, if notice of the designation of such alternate is given to the Board in such manner as its bylaws may provide.

(2)        A legislative member of the Board may be represented by an alternate with power to act in his place and stead, unless the laws of his state prohibit such representation and if notice of the designation of such alternate is given to the Board in such manner as its bylaws may provide. An alternate for a legislative member of the Board shall be selected by the member from among the members of the legislative house in which he serves.

(3)        A member of the Board serving pursuant to paragraph (b)(3) of this Article may be represented by another resident of his state who may participate in his place and stead, except that he shall not vote: Provided that notice of the identity and designation of the representative selected by the member is given to the Board in such manner as its bylaws may provide. (1973, c. 200, s. 1; 1995, c. 490, s. 50.)



§ 143-493. Article III. Powers.

§ 143‑493.  Article III. Powers.

(a)        The Board shall prepare and keep current a statement of regional objectives, including recommended approaches to regional problems. The statement may also identify projects deemed by the Board to be of regional significance. The statement shall be available in its initial form two years from the effective date of this Agreement and shall be amended or revised no less frequently than once every six years. The statement shall be in such detail as the Board may prescribe. Amendments, revisions, supplements or evaluations may be transmitted at any time. An annual commentary on the statement shall be submitted at a regular time to be determined by the Board.

(b)        In addition to powers conferred on the Board elsewhere in this  Agreement, the Board shall have the power to make or commission studies, investigations and recommendations with respect to:

(1)        The planning and programming of projects of interstate or regional significance.

(2)        Planning and scheduling of governmental services and programs which would be of assistance to the orderly growth and prosperity of the region, and to the well‑being of its population.

(3)        Effective utilization of such federal assistance as may be available on a regional basis or as may have an interstate or regional impact.

(4)        Measures for influencing population distribution, land use, development of new communities and redevelopment of existing ones.

(5)        Transportation patterns and systems of interstate and regional significance.

(6)        Improved utilization of human and natural resources for the advancement of the region as a whole.

(7)        Any other matters of a planning, data collection or informational character that the Board may determine to be of value to the party states. (1973, c. 200, s. 1.)



§ 143-494. Article IV. Avoidance of Duplication.

§ 143‑494.  Article IV. Avoidance of Duplication.

(a)        To avoid duplication of effort and in the interest of economy, the Board shall make use of existing studies, surveys, plans and data and other materials in the possession of the governmental agencies of the party states and their respective subdivisions or in the possession of other interstate agencies. Each such agency, within available appropriations and if not expressly prevented or limited by law, is hereby authorized to make such materials available to the Board and to otherwise assist it in the performance of its functions.  At the request of the Board, each such agency is further authorized to provide information regarding plans and programs affecting the region, or any subarea thereof, so that the Board may have available to it current information with respect thereto.

(b)        The Board shall use qualified public and private agencies to make investigations and conduct research, but if it is unable to secure the undertaking of such investigations or original research by a qualified public or private agency, it shall have the power to make its own investigations and conduct its own research. The Board may make contracts with any public or private agencies or private persons or entities for the undertaking of such investigations or original research within its purview.

(c)        In general, the policy of paragraph (b) of this Article shall apply to the activities of the Board relating to its statement of regional objectives, but nothing herein shall be construed to require the Board to rely on the services of other persons or agencies in developing the statement of regional objectives or any amendment, supplement or revision thereof. (1973, c. 200, s. 1.)



§ 143-495. Article V. Advisory Committees.

§ 143‑495.  Article V. Advisory Committees.

The Board shall establish a Local Governments Advisory Committee. In addition, the Board may establish advisory committees representative of subregions of the South, civic and community interests, industry, agriculture, labor or other categories or any combinations thereof. Unless the laws of a party state contain a contrary requirement, any public official of the party state or a subdivision thereof may serve on an advisory committee established pursuant hereto and such service may be considered as a duty of his regular office or employment. (1973, c. 200, s. 1.)



§ 143-496. Article VI. Internal Management of the Board.

§ 143‑496.  Article VI. Internal Management of the Board.

(a)        The members of the Board shall be entitled to one vote each. No action of the Board shall be binding unless taken at a meeting at which a majority of the total number of votes on the Board are cast in favor thereof. Action of the Board shall be only at a meeting at which a majority of the members or their alternates are present. The Board shall meet at least once a year. In its bylaws, and subject to such directions and limitations as may be contained therein, the Board may delegate the exercise of any of its powers relating to internal administration and management to an Executive Committee or the Executive Director. In no event shall any such delegation include final approval of:

(1)        A budget or appropriation request.

(2)        The statement of regional objectives or any amendment, supplement or revision thereof.

(3)        Official comments on or recommendations with respect to projects of interstate or regional significance.

(4)        The annual report.

(b)        To assist in the expeditious conduct of its business when the full Board is not meeting, the Board shall elect an Executive Committee of not to exceed 23 members, including at least one member from each party state. The Executive Committee, subject to the provisions of this Agreement and consistent with the policies of the Board, shall be constituted and function as provided in the bylaws of the Board. One half of the membership of the Executive Committee shall consist of governors, and the remainder shall consist of other members of the Board, except that at any time when there is an odd number of members on the Executive Committee, the number of governors shall be one less than half of the total membership. The members of the Executive Committee shall serve for terms of two years, except that members elected to the first Executive Committee shall be elected as follows: One less than half of the membership for two years and the remainder for one year. The Chairman, Chairman‑Elect, Vice‑Chairman and Treasurer of the Board shall be members of the Executive Committee and anything in this paragraph to the contrary notwithstanding shall serve during their continuance in these offices. Vacancies in the Executive Committee shall not affect its authority to act, but the Board at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term.

(c)        The Board shall have a seal.

(d)        The Board shall elect, from among its members, a Chairman, a Chairman‑Elect, a Vice‑Chairman and a Treasurer. Elections shall be annual. The Chairman‑Elect shall succeed to the office of chairman for the year following his service as Chairman‑Elect. For purposes of the election and service of officers of the Board, the year shall be deemed to commence at the conclusion of the annual meeting of the Board and terminate at the conclusion of the next annual meeting thereof. The Board shall provide for the appointment of an Executive Director. Such Executive Director shall serve at the pleasure of the Board, and together with the Treasurer and such other personnel as the Board may deem appropriate shall be bonded in such amounts as the Board shall determine. The Executive Director shall be Secretary.

(e)        The Executive Director, subject to the policy set forth in this Agreement and any applicable directions given by the Board, may make contracts on behalf of the Board.

(f)         Irrespective of the civil service, personnel or other merit system laws of any of the party states, the Executive Director, subject to the approval of the Board, shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the Board, and shall fix the duties and compensation of such personnel. The Board in its bylaws shall provide for the personnel policies and programs of the Board.

(g)        The Board may borrow, accept or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two or more of the party jurisdictions or their subdivisions.

(h)        The Board may accept for any of its purposes and functions under this Agreement any and all donations, and grants of money, equipment, supplies, materials, and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, foundation, or corporation, and may receive, utilize and dispose of the same. Any donation or grant accepted by the Board pursuant to this paragraph or services borrowed pursuant to paragraph (g) of this Article shall be reported in the annual report of the Board. Such report shall include the nature, amount and conditions, if any, of the donation, grant, or services borrowed, and the identity of the donor or lender.

(i)         The Board may establish and maintain such facilities as may be necessary for the transacting of its business. The Board may acquire, hold, and convey real and personal property and any interest therein.

(j)         The Board shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The Board shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

(k)        The Board annually shall make to the governor and legislature of each party state a report covering the activities of the Board for the preceding year. The Board at any time may make such additional reports and transmit such studies as it may deem desirable.

(l)         The Board may do any other or additional things appropriate to implement powers conferred upon it by this Agreement. (1973, c. 200, s. 1; 1979, c. 35, s. 1.)



§ 143-497. Article VII. Finance.

§ 143‑497.  Article VII. Finance.

(a)        The Board shall advise the governor or designated officer or officers of each party state of its budget of estimated expenditures for such period as may be required by the laws of that party state. Each of the Board's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states.

(b)        The total amount of appropriation requests under any budget shall be apportioned among the party states. Such apportionment shall be in accordance with the following formula:

(1)        One third in equal shares,

(2)        One third in the proportion that the population of a party state bears to the population of all party states, and

(3)        One third in the proportion that the per capita income in a party state bears to the per capita income in all party states.

In implementing this formula, the Board shall employ the most recent authoritative sources of information and shall specify the sources used.

(c)        The Board shall not pledge the credit of any party state. The Board may meet any of its obligations in whole or in part with funds available to it pursuant to Article VI(h) of this Agreement, provided that the Board takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner. Except where the Board makes use of funds available to it pursuant to Article VI(h), or borrows pursuant to this paragraph, the Board shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same. The Board may borrow against anticipated revenues for terms not to exceed two years, but in any such event the credit pledged shall be that of the Board and not of a party state.

(d)        The Board shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Board shall be subject to the audit and accounting procedures established by its bylaws. However, all receipts and disbursements of funds handled by the Board shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in and become part of the annual report of the Board.

(e)        The accounts of the Board shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the Board.

(f)         Nothing contained herein shall be construed to prevent Board compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the Board. (1973, c. 200, s. 1.)



§ 143-498. Article VIII. Cooperation with the Federal Government and Other Governmental Entities.

§ 143‑498.  Article VIII. Cooperation with the Federal Government and Other Governmental Entities.

Each party state is hereby authorized to participate in cooperative or joint planning undertakings with the federal government, and any appropriate agency or agencies thereof, or with any interstate agency or agencies. Such participation shall be at the instance of the governor or in such manner as state law may provide or authorize. The Board may facilitate the work of state representatives in any joint interstate or cooperative federal‑state undertaking authorized by this Article, and each such state shall keep the Board advised of its activities in respect of such undertakings, to the extent that they have interstate or regional significance. (1973, c. 200, s. 1.)



§ 143-499. Article IX. Subregional Activities.

§ 143‑499.  Article IX. Subregional Activities.

The Board may undertake studies or investigations centering on the problems of one or more selected subareas within the region: Provided that in its judgment, such studies or investigations will have value as demonstrations for similar or other areas within the region. If a study or investigation that would be of primary benefit to a given state, unit of local government, or intrastate or interstate area is proposed, and if the Board finds that it is not justified in undertaking the work for its regional value as a demonstration, the Board may undertake the study or investigation as a special project. In any such event, it shall be a condition precedent that satisfactory financing and personnel arrangements be concluded to assure that the party or parties benefited bear all costs which the Board determines that it would be inequitable for it to assume. Prior to undertaking any study or investigation pursuant to this Article as a special project, the Board shall make reasonable efforts to secure the undertaking of the work by another responsible public or private entity in accordance with the policy set forth in Article IV(b). (1973, c. 200, s. 1.)



§ 143-500. Article X. Comprehensive Land Use Planning.

§ 143‑500.  Article X. Comprehensive Land Use Planning.

If any two or more contiguous party states desire to prepare a single or consolidated comprehensive land use plan, or a land use plan for any interstate area lying partly within each such state, the governors of the states involved may designate the Board as their joint agency for the purpose. The Board shall accept such designation and carry out such responsibility: Provided that the states involved make arrangements satisfactory to the Board to reimburse it or otherwise provide the resources with which the land use plan is to be prepared. Nothing contained in this Article shall be construed to deny the availability for use in the preparation of any such plan of data and information already in the possession of the Board or to require payment on account of the use thereof in addition to payments otherwise required to be made pursuant to other provisions of this Agreement. (1973, c. 200, s. 1.)



§ 143-501. Article XI. Compacts and Agencies Unaffected.

§ 143‑501.  Article XI. Compacts and Agencies Unaffected.

Nothing in this Agreement shall be construed to:

(1)        Affect the powers or jurisdiction of any agency of a party state or any subdivision thereof.

(2)        Affect the rights or obligations of any governmental units, agencies or officials, or of any private persons or entities conferred or imposed by any interstate or interstate‑federal compacts to which any one or more states participating herein are parties.

(3)        Impinge on the jurisdiction of any existing interstate‑ federal mechanism for regional planning or development. (1973, c. 200, s. 1.)



§ 143-502. Article XII. Eligible Parties; Entry into and Withdrawal.

§ 143‑502.  Article XII. Eligible Parties; Entry into and Withdrawal.

(a)        This Agreement shall have as eligible parties the states of Alabama, Arkansas, Delaware, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, Missouri, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia, West Virginia, the Commonwealth of Puerto Rico, and the Territory of the Virgin Islands, hereinafter referred to as party states.

(b)        Any eligible state may enter into this Agreement and it shall become binding thereon when it has adopted the same: Provided that in order to enter into initial effect, adoption by at least five states shall be required.

(c)        Adoption of the Agreement may be either by enactment thereof or by adherence thereto by the governor; provided that in the absence of enactment, adherence by the governor shall be sufficient to make his state a party only until December 31, 1973. During any period when a state is participating in this Agreement through gubernatorial action, the governor may provide to the Board an equitable share of the financial support of the Board from any source available to him. Nothing in this paragraph shall be construed to require a governor to take action contrary to the constitution or laws of his state.

(d)        Except for a withdrawal effective on December 31, 1973, in accordance with paragraph (c) of this Article, any party state may withdraw from this Agreement by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal. (1973, c. 200, s. 1; 1979, c. 35, s. 2.)



§ 143-503. Article XIII. Construction and Severability.

§ 143‑503.  Article XIII. Construction and Severability.

This Agreement shall be liberally construed so as to effectuate the purposes thereof. The provisions of this Agreement shall be severable and if any phrase, clause, sentence, or provision of this Agreement is declared to be contrary to the constitution of any state or of the United States, or the application thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this Agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this Agreement shall be held contrary to the constitution of any state participating therein, the Agreement shall remain in full force and effect as to the state affected as to all severable matters. (1973, c. 200, s. 1.)



§ 143-504. Copies of bylaws and amendments to be filed.

§ 143‑504.  Copies of bylaws and amendments to be filed.

Copies of bylaws and amendments to be filed pursuant to Article VI(j) of the Agreement shall be filed with chief state records‑ keeping agency. (1973, c. 200, s. 2.)



§ 143-505. Continuance of states as parties.

§ 143‑505.  Continuance of states as parties.

Nothing contained in the Southern Growth Policies Agreement as enacted by this Article shall in any event be construed to terminate the participation of this State with any state which adopted the Southern Growth Policies Agreement prior to the effective date of this Article, except that the provisions of Article XII(c) shall govern with respect to the continuance of states as parties thereto after December 31, 1973. (1973, c. 200, s. 3.)



§ 143-506. Rights of State and local governments not restricted.

§ 143‑506.  Rights of State and local governments not restricted.

No section, Article, or provision contained herein shall be construed so as to prohibit, restrict or restrain the actions of any individual member state or the actions of any county or municipal government within the boundaries of any individual member state nor shall any delegate from the State of North Carolina be authorized by this General Assembly to cast any vote that would in any manner restrict the sovereign rights presently granted to or retained by this State under the United States Constitution, or the rights of any local governments granted by the Constitution of the State of North Carolina or by statutory acts of the General Assembly. (1973, c. 200, s. 4.)



§§ 143-506.1 through 143-506.5. Reserved for future codification purposes.

§§ 143‑506.1 through 143‑506.5.  Reserved for future codification purposes.



§ 143-506.6. Title.

Article 55A.

Balanced Growth Policy Act.

§ 143‑506.6.  Title.

This Article shall be known as the North Carolina Balanced Growth Policy Act. (1979, c. 412, s. 1.)



§ 143-506.7. Purposes.

§ 143‑506.7.  Purposes.

The purposes of this Article are to declare as a policy that the State of North Carolina shall encourage economic progress and job opportunities throughout the State; support growth trends which are favorable to maintain a dispersed population, to maintain a healthy and pleasant environment and to preserve the natural resources of the State. (1979, c. 412, s. 2.)



§ 143-506.8. Declaration of State Balanced Growth Policy.

§ 143‑506.8.  Declaration of State Balanced Growth Policy.

The General Assembly of North Carolina recognizes the importance of reaching a higher standard of living throughout North Carolina by maintaining a balance of people, jobs, public services and the environment, supported by the growing network of small and large cities in the State. The General Assembly of North Carolina, in order to assure that opportunities for a higher standard of living are available all across the State, declares that it shall be the policy of the State to bring more and better jobs to where people live; to encourage the development of adequate public services on an equitable  basis for all of the State's people at an efficient cost; and to maintain the State's natural environmental heritage while accommodating urban and agricultural growth. (1979, c. 412, s. 3.)



§ 143-506.9. Cooperation of agencies.

§ 143‑506.9.  Cooperation of agencies.

The General Assembly encourages, to the fullest extent possible, all State agencies to review their existing policies, procedures and regulations to bring them into conformity with the provisions of this Balanced Growth Policy. (1979, c. 412, s. 4.)



§ 143-506.10. Designation of growth centers; achieving balanced growth.

§ 143‑506.10.  Designation of growth centers; achieving balanced growth.

It shall be the policy of the State of North Carolina to support the expansion of the State and to designate growth areas or centers with the potential, capacity and desire for growth. The Governor, with the advice of county and municipal government officials and citizens, is charged with designating growth areas or centers, which shall include at least one center in each North Carolina county. Designation of growth areas or centers shall be reviewed annually. These designations may be used for the purpose of establishing priority consideration for State and federal assistance for growth.

Progress toward achieving balanced growth shall be measured by the  strengthening of economic activity and the adequacy of public services within each of the State's multi‑county regions and, as to the geographical area included, the Southeastern Economic Development Commission. The Governor, with the advice of county and municipal government officials and citizens, shall develop measures of progress toward achieving balanced growth. (1979, c. 412, s. 5.)



§ 143-506.11. Citizen participation.

§ 143‑506.11.  Citizen participation.

The Governor shall establish a process of citizen participation that assures the expression of needs and aspirations of North Carolina's citizens in regard to the purposes of this Article. (1979, c. 412, s. 6.)



§ 143-506.12. Policy areas.

§ 143‑506.12.  Policy areas.

The following program area guidelines shall become the policy for the State of North Carolina:

(1)        To encourage diversified job growth in different areas of the State, with particular attention to those groups which have suffered from high rates of unemployment or underemployment, so that sufficient work opportunities at high wage levels can exist where people live;

(2)        To encourage the development of transportation systems that link growth areas or centers together with appropriate levels of service;

(3)        To encourage full support for the expansion of family‑owned and operated units in agriculture, forestry and the seafood industry as the basis for increasing productive capacity;

(4)        To encourage the development and use of the State's natural resources wisely in support of Balanced Growth Policy while fulfilling the State's constitutional obligation to protect and preserve its natural heritage;

(5)        To promote the concept that a full range of human development services shall be available and accessible to persons in all areas of the State;

(6)        To encourage the continued expansion of early childhood, elementary, secondary and higher education opportunities so that they are improving in both quality and availability;

(7)        To encourage excellent technical training for North Carolina  workers that prepares them to acquire and hold high‑skill jobs and that encourages industries which employ high‑skill workers to locate in the State;

(8)        To encourage the availability of cultural opportunities to people where they live;

(9)        To encourage the expansion of local government capacity for managing growth consistent with this Balanced Growth Policy; and

(10)      To encourage conservation of existing energy resources and provide for the development of an adequate and reliable energy supply, while protecting the environment. (1979, c. 412, s. 7.)



§ 143-506.13. Implementation of a State-local partnership.

§ 143‑506.13.  Implementation of a State‑local partnership.

The Governor, with the advice of the State Goals and Policy Board, shall establish a statewide policy‑setting process for Balanced Growth, in partnership with local government, that brings about full participation of both the State and local government. The purpose of this State‑local partnership is to arrive at joint strategies and objectives for balanced statewide development and ensure consistent action by the State and local government for jointly agreed upon strategies and objectives. (1979, c. 412, s. 8.)



§ 143-506.14. North Carolina Office of Local Government Advocacy created; membership; terms; meetings; compensation; powers and duties; staff; cooperation by departments.

§ 143‑506.14.  North Carolina Office of Local Government Advocacy created; membership; terms; meetings; compensation; powers and duties; staff; cooperation by departments.

(a)        There is established in the office of the Governor, the North Carolina Office of Local Government Advocacy.  The Local Government Advocacy Council, created by Executive Order Number 22, is hereby transferred to the Office of Local Government Advocacy.  The Council shall consist of 19 persons and shall be composed as follows:  six members representing county government, five of whom are the members of the Executive Committee of the North Carolina Association of County Commissioners and one who is the Executive Director of the Association; six members representing municipal government, five of whom are the members of the Executive Committee of the North Carolina League of Municipalities and one who is the Executive Director of the League; two Senators appointed by the President Pro Tempore of the Senate; two members of the House of Representatives, appointed by the Speaker of the House of Representatives and three at‑large members appointed by the Governor.  The Association of County Commissioners and the League of Municipalities representatives shall serve terms on the Council consistent with their terms as Executive Committee members appointed by the Governor.  The members appointed by the President of the Senate and the Speaker of the House of Representatives shall serve until January 15, 1981, or until their successors are appointed, whichever is later.  Their successors shall serve a term of two years.  The at‑large members shall serve at the pleasure of the Governor for a period of two years.  The Chairman and Vice‑Chairman shall be the President of the Association of County Commissioners and the President of the League of Municipalities respectively, with the office rotating between the League and Association annually.  Provided that no person among those appointed by the Governor, the President Pro Tempore of the Senate and the Speaker of the House of Representatives shall serve on the Council for more than two complete consecutive terms.

(b)        The Council shall meet at least once each quarter and may hold special meetings at any time at the call of the Chairman or the Governor.

The members of the Council shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

(c)        Membership.  The Local Government Advocacy Council shall not be considered a public office and, to that end membership may be held in addition to the number of offices authorized by G.S. 128‑1.1.

(d)        The general duties and responsibilities of the Council are:

(1)        To advocate on behalf of local government and to advise the Governor and his Cabinet on the development and implementation of policies and programs which directly affect local government;

(2)        To function as liaison for State and local relations and communications;

(3)        To identify problem areas and recommend policies with respect to State, regional and local relations; and

(4)        To review, monitor and evaluate current and proposed State program policies, practices, procedures, guidelines and regulations with respect to their effect on local government.

(e)        The Office of Local Government Advocacy shall be staffed by persons knowledgeable of local government who shall seek to carry out the directives of the Local Government Advocacy Council by:

(1)        Advocating the policies of the Council with various State departments;

(2)        Serving as a communications liaison between the Local Government Advocacy Council and the various State departments; and

(3)        Functioning as an ombudsman for the resolution of local government problems.

(f)         It shall be the responsibility of each respective Cabinet department head to:  (i) insure that departmental employees make every effort to cooperate with and provide support to the Local Government Advocacy Council in keeping with the intent of this Article; and (ii) advise the Local Government Advocacy Council of their proposed policies and plans for review in terms of their effect on local government. (1979, c. 412, s. 9; 1991, c. 739, s. 23.)



§ 143-506.15: Expired.

Article 55B.

North Carolina Commission on Jobs and Economic Growth.

§ 143‑506.15:  Expired.



§ 143-507. Establishment of Statewide Emergency Medical Services System.

Article 56.

Emergency Medical Services Act of 1973.

§ 143‑507.  Establishment of Statewide Emergency Medical Services System.

(a)        There is established a comprehensive Statewide Emergency Medical Services System in the Department of Health and Human Services. All responsibility for this System shall be vested in the Secretary of the Department of Health and Human Services and other officers, boards, and commissions specified by law or regulation.

(b)        The Statewide Medical Services System includes Emergency Medical Services and also includes first aid by members of the community; public knowledge and easy access into the system; prompt emergency medical dispatch of well‑designed, equipped, and staffed ambulances; effective care by trained and credentialed personnel with appropriate disposition at the scene of the emergency and while in transit; communications with the treatment center while at the scene and while in transit; routing and referral to the appropriate treatment facility; injury prevention initiatives; wellness initiatives within the community and the public health system; and follow‑up lifesaving and restorative care.

(c)        The purpose of this Article is to enable and assist providers of Emergency Medical Services in the delivery of adequate emergency medical services for all people of North Carolina and the provision of medical care during a disaster.

(d)        Emergency Medical Services as referred to in this Article include all services rendered by emergency medical services personnel as defined in G.S. 131E‑155(7) in responding to improve the health and wellness of the community and to address the individual's need for immediate emergency medical care in order to prevent loss of life or further aggravation of physiological or psychological illness or injury. (1973, c. 208, s. 1; 1997‑443, s. 11A.118(a); 2001‑220, s. 1.)



§ 143-508. Department of Health and Human Services to establish program; rules and regulations of North Carolina Medical Care Commission.

§ 143‑508.  Department of Health and Human Services to establish program; rules and regulations of North Carolina Medical Care Commission.

(a)        The State Department of Health and Human Services shall establish and maintain a program for the improvement and upgrading of emergency medical services throughout the State. The Department shall consolidate all State functions relating to emergency medical services, both regulatory and developmental, under the auspices of this program.

(b)        The North Carolina Medical Care Commission shall adopt, amend, and rescind rules to carry out the purpose of this Article and Articles 7 and 7A of Chapter 131E of the General Statutes regardless of other provisions of rule or law. These rules shall be adopted with the advice of the Emergency Medical Services Advisory Council. The Department of Health and Human Services shall enforce all rules adopted by the Commission. Nothing in this Chapter shall be construed to authorize the North Carolina Medical Care Commission to establish or modify the scope of practice of emergency medical personnel.

(c)        The North Carolina Medical Care Commission may adopt rules with regard to emergency medical services, not inconsistent with the laws of this State, that may be required by the federal government for grants‑in‑aid for emergency medical services and licensure which may be made available to the State by the federal government. This section is to be liberally construed in order that the State and its citizens may benefit from such grants‑in‑aid.

(d)        The North Carolina Medical Care Commission shall adopt rules to do all of the following:

(1)        Establish standards and criteria for the credentialing of emergency medical services agencies to carry out the purpose of Article 7 of Chapter 131E of the General Statutes.

(2)        Establish standards and criteria for the credentialing of trauma centers to carry out the purpose of Article 7A of Chapter 131E of the General Statutes.

(3)        Establish standards and criteria for the education and credentialing of emergency medical services personnel to carry out the purpose of Article 7 of Chapter 131E of the General Statutes.

(4)        Establish standards and criteria for the credentialing of EMS educational institutions to carry out the purpose of Article 7 of Chapter 131E of the General Statutes.

(5)        Establish standards and criteria for data collection as part of the statewide emergency medical services information system to carry out the purpose of G.S. 143‑509(5).

(6)        Implement the scope of practice of credentialed emergency medical services personnel as determined by the North Carolina Medical Board.

(7)        Define the practice settings of credentialed emergency medical services personnel.

(8)        Establish standards for vehicles and equipment used within the emergency medical services system.

(9)        Establish standards for a statewide EMS communications system.

(10)      Establish standards and criteria for the denial, suspension, or revocation of emergency medical services credentials for emergency medical services agencies, educational institutions, and personnel including the establishment of fines for credentialing violations.

(11)      Establish standards and criteria for the education and credentialing of persons trained to administer lifesaving treatment to a person who suffers a severe adverse reaction to agents that might cause anaphylaxis.

(12)      Establish standards for the voluntary submission of hospital emergency medical care data.

(13)      Establish occupational standards for EMS systems, EMS educational institutions, and specialty care transport programs. (1973, c. 208, s. 2; c. 1224, s. 2; 1997‑443, s. 11A.118(a); 2001‑220, s. 1; 2002‑179, s. 13; 2003‑392, s. 2(d).)



§ 143-509. Powers and duties of Secretary.

§ 143‑509.  Powers and duties of Secretary.

The Secretary of the Department of Health and Human Services has full responsibilities for supervision and direction of the emergency medical services program and, to that end, shall accomplish all of the following:

(1)        After consulting with the Emergency Medical Services Advisory Council and with any local governments that may be involved, seek the establishment of a Statewide Emergency Medical Services System, integrated with other health care providers and networks including, but not limited to, public health, community health monitoring activities, and special needs populations.

(2)        Repealed by Session Laws 1989, c. 74.

(3)        Establish and maintain a comprehensive statewide trauma system in accordance with the provisions of Article 7A of Chapter 131E of the General Statutes and the rules of the North Carolina Medical Care Commission.

(4)        Establish and maintain a statewide emergency medical services communications system including designation of EMS radio frequencies and coordination of EMS radio communications networks within FCC rules and regulations.

(5)        Establish and maintain a statewide emergency medical services information system that provides information linkage between various public safety services and other health care providers.

(6)        Credential emergency medical services providers, vehicles, EMS educational institutions, and personnel after documenting that the requirements of the North Carolina Medical Care Commission are met.

(7),       (8) Repealed by Session Laws 2001‑220, s. 1, effective January 1, 2002.

(9)        Promote a means of training individuals to administer life‑saving treatment to persons who suffer a severe adverse reaction to agents that might cause anaphylaxis. Individuals, upon successful completion of this training program, may be approved by the North Carolina Medical Care Commission to administer epinephrine to these persons, in the absence of the availability of physicians or other practitioners who are authorized to administer the treatment. This training may also be offered as part of the emergency medical services training program.

(10)      Establish and maintain a collaborative effort with other community resources and agencies to educate the public regarding EMS systems and issues.

(11)      Collaborate with community agencies and other health care providers to integrate the principles of injury prevention into the Statewide EMS System to improve community health.

(12)      Establish and maintain a means of medical direction and control for the Statewide EMS System.

(13)      Establish programs for aiding in the recovery and rehabilitation of EMS personnel who experience chemical addiction or abuse and programs for monitoring these EMS personnel for safe practice.  (1973, c. 208, s. 3; 1981, c. 927; 1989, c. 74; 1995, c. 94, s. 34; 1997‑443, s. 11A.118(a); 2001‑220, s. 1; 2003‑392, s. 2(e); 2009‑363, s. 1.)



§ 143-510. North Carolina Emergency Medical Services Advisory Council.

§ 143‑510.  North Carolina Emergency Medical Services Advisory Council.

(a)        There is created the North Carolina Emergency Medical Services Advisory Council to consult with the Secretary of the Department of Health and Human Services in the administration of this Article.

The North Carolina Emergency Medical Services Advisory Council shall consist of 25 members.

(1)        Twenty‑one of the members shall be appointed by the Secretary of the Department of Health and Human Services as follows:

a.         Three of the members shall represent the North Carolina Medical Society and include one licensed pediatrician, one surgeon, and one public health physician.

b.         Three members shall represent the North Carolina College of Emergency Physicians, two of whom shall be current local EMS Medical Directors.

c.         One member shall represent the North Carolina Chapter of the American College of Surgeons Committee on Trauma.

d.         One member shall represent the North Carolina Association of Rescue and Emergency Medical Services.

e.         One member shall represent the North Carolina Association of EMS Administrators.

f.          One member shall represent the North Carolina Hospital Association.

g.         One member shall represent the North Carolina Nurses Association.

h.         One member shall represent the North Carolina Association of County Commissioners.

i.          One member shall represent the North Carolina Medical Board.

j.          One member shall represent the American Heart Association, North Carolina Council.

k.         One member shall represent the American Red Cross.

l.          The remaining six members shall be appointed so as to fairly represent the general public, credentialed and practicing EMS personnel, EMS educators, local public health officials, and other EMS interest groups in North Carolina.

(2)        Two members shall be appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives.

(3)        Two members shall be appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate.

The membership of the Council shall, to the extent possible, reflect the gender and racial makeup of the population of the State.

(b)        The members of the Council appointed pursuant to subsection (a) of this section shall serve initial terms as follows:

(1)        The members appointed by the Secretary of the Department of Health and Human Services shall serve initial terms as follows:

a.         Five members shall serve initial terms of one year;

b.         Five members shall serve initial terms of two years;

c.         Five members shall serve initial terms of three years; and

d.         Six members shall serve initial terms of four years.

(2)        The members appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate shall serve initial terms as follows:

a.         One member shall serve an initial term of two years; and

b.         One member shall serve an initial term of four years.

(3)        The members appointed by the General Assembly upon the recommendation of the Speaker of the House of the Representatives shall serve initial terms as follows:

a.         One member shall serve an initial term of two years; and

b.         One member shall serve an initial term of four years. Thereafter, all terms shall be four years.

(c)        Any appointment to fill a vacancy on the Council created by the resignation, dismissal, death, or disability of a member shall be for the balance of the unexpired term. Vacancies on the Council among the membership nominated by a society, association, or foundation as provided in subsection (a) of this section shall be filled by appointment of the Secretary upon consideration of a nomination by the executive committee or other authorized agent of the society, association, or foundation until the next meeting of the society, association, or foundation at which time the society, association, or foundation shall nominate a member to fill the vacancy for the unexpired term.

(d)        The members of the Council shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

(e)        A majority of the Council shall constitute a quorum for the transaction of business. All clerical and other services required by the Council shall be supplied by the Department of Health and Human Services, Division of Health Service Regulation, Office of Emergency Medical Services.

(f)         The Council shall elect annually from its membership a chairperson and vice‑chairperson upon a majority vote of the quorum present. (1973, c. 208, s. 4; 1977, c. 509; 1991, c. 739, s. 24; 1997‑443, s. 11A.118(a); 2001‑220, s. 1; 2003‑392, s. 2(f); 2007‑182, s. 1.)



§ 143-511. Powers and duties of the Council.

§ 143‑511.  Powers and duties of the Council.

The North Carolina Emergency Medical Services Advisory Council may advise the Secretary of the Department of Health and Human Services on policy issues regarding the Statewide Emergency Medical Services System, including all rules proposed to be adopted by the North Carolina Medical Care Commission. (1973, c. 208, s. 5; 1997‑443, s. 11A.118(a); 2001‑220, s. 1.)



§ 143-512. Regional demonstration plans.

§ 143‑512.  Regional demonstration plans.

The Secretary of the Department of Health and Human Services may develop and implement, in conjunction with any local sponsors that may agree to participate, regional emergency medical services systems in order to demonstrate the desirability of comprehensive regional emergency medical services systems and to determine the optimum characteristics of such plans. The Secretary may make special grants‑in‑aid to participants. (1973, c. 208, s. 6; 1997‑443, s. 11A.118(a); 2001‑220, s. 1.)



§ 143-513. Regional emergency medical services councils.

§ 143‑513.  Regional emergency medical services councils.

The Secretary of the Department of Health and Human Services may establish emergency medical services regional councils to implement and coordinate emergency medical services programs within regions. (1973, c. 208, s. 7; 1997‑443, s. 11A.118(a).)



§ 143-514. Scope of practice for credentialed emergency medical services personnel.

§ 143‑514.  Scope of practice for credentialed emergency medical services personnel.

The North Carolina Medical Board shall determine the scope of practice for credentialed emergency medical services personnel regardless of other provisions of law by establishing the medical skills and medications that may be used by credentialed emergency medical services personnel at each level of patient care. No provision of Article 56 of Chapter 143 or Article 7 of Chapter 131E of the General Statutes shall be interpreted to require the North Carolina Medical Board to include any service within the scope of practice of any Emergency Medical Services provider, unless the North Carolina Medical Board determines that the emergency medical service personnel in question have the experience and training necessary to ensure the service can be provided in a safe manner. (1973, c. 208, s. 8; c. 1121; 1995, c. 94, s. 35; 1997‑443, s. 11A.118(a); 2001‑220, s. 1.)



§ 143-515. Establishment of regions.

§ 143‑515.  Establishment of regions.

The Secretary may establish an appropriate number of multicounty emergency medical services regions. (1973, c. 208, s. 9; 2001‑220, s. 1.)



§ 143-516. Single State agency.

§ 143‑516.  Single State agency.

The Department of Health and Human Services is hereby designated as the single agency for North Carolina for the purposes of all federal emergency medical services legislation as has or may be hereafter enacted to assist in development of emergency medical services plans and programs. (1973, c. 208, s. 10; 1997‑443, s. 11A.118(a).)



§ 143-517. Ambulance support; free enterprise.

§ 143‑517.  Ambulance support; free enterprise.

Each county shall ensure that emergency medical services are provided to its citizens. Nothing in this Article affects the power of local governments to finance ambulance operations or to support rescue squads. Nothing in this Article shall be construed to allow infringement on the private practice of medicine or the lawful operation of health care facilities. (1973, c. 208, s. 11; 2001‑220, s. 1.)



§ 143-518. Confidentiality of patient information.

§ 143‑518.  Confidentiality of patient information.

(a)        Medical records compiled and maintained by the Department, hospitals participating in the statewide trauma system, or EMS providers in connection with dispatch, response, treatment, or transport of individual patients or in connection with the statewide trauma system pursuant to Article 7 of Chapter 131E of the General Statutes may contain patient identifiable data which will allow linkage to other health care‑based data systems for the purposes of quality management, peer review, and public health initiatives.

These medical records and data shall be strictly confidential and shall not be considered public records within the meaning of G.S. 132‑1 and shall not be released or made public except under any of the following conditions:

(1)        Release is made of specific medical or epidemiological information for statistical purposes in a way that no person can be identified.

(2)        Release is made of all or part of the medical record with the written consent of the person or persons identified or their guardians.

(3)        Release is made to health care personnel providing medical care to the patient.

(4)        Release is made pursuant to a court order. Upon request of the person identified in the record, the record shall be reviewed in camera. In the trial, the trial judge may, during the taking of testimony concerning such information, exclude from the courtroom all persons except the officers of the court, the parties, and those engaged in the trial of the case.

(5)        Release is made to a Medical Review Committee as defined in G.S. 131E‑95, 90‑21.22A, or 130A‑45.7 or to a peer review committee as defined in G.S. 131E‑108, 131E‑155, 131E‑162, 122C‑30, or 131D‑21.1.

(6)        Release is made for use in a health research project under rules adopted by the North Carolina Medical Care Commission. The Commission shall adopt rules that allow release of information when an institutional review board, as defined by the Commission, has determined that the health research project:

a.         Is of sufficient scientific importance to outweigh the intrusion into the privacy of the patient that would result from the disclosure;

b.         Is impracticable without the use or disclosure of identifying health information;

c.         Contains safeguards to protect the information from redisclosure;

d.         Contains safeguards against identifying, directly or indirectly, any patient in any report of the research project; and

e.         Contains procedures to remove or destroy at the earliest opportunity, consistent with the purposes of the project, information that would enable the patient to be identified, unless an institutional review board authorizes retention of identifying information for purposes of another research project.

(7)        Release is made to a statewide data processor, as defined in Article 11A of Chapter 131E of the General Statutes, in which case the data is deemed to have been submitted as if it were required to have been submitted under that Article.

(8)        Release is made pursuant to any other law.

(b)        Charges, accounts, credit histories, and other personal financial records compiled and maintained by the Department or EMS providers in connection with the admission, treatment, and discharge of individual patients are strictly confidential and shall not be released. (2001‑220, s. 1; 2002‑179, s. 11; 2003‑392, ss. 2(g), 2(h).)



§ 143-519. Emergency Medical Services Disciplinary Committee.

§ 143‑519.  Emergency Medical Services Disciplinary Committee.

(a)        There is created the Emergency Medical Services Disciplinary Committee. The Committee shall review and make recommendations to the Department regarding all disciplinary matters relating to credentialing of emergency medical services personnel. At the request of the Department, the Committee shall review criminal background information and make a recommendation regarding the eligibility of an individual to obtain initial EMS credentials, renew EMS credentials, or maintain EMS credentials.

(b)        The Emergency Medical Services Disciplinary Committee shall consist of seven members appointed by the Secretary of the Department of Health and Human Services to serve four‑year terms. Two of the members shall be currently practicing local EMS physician medical directors. One member each shall be a current physician member of the North Carolina Medical Board, a current EMS administrator, a current EMS educator, and two currently practicing and credentialed EMS personnel, one of whom shall be an emergency medical technician‑paramedic.

(c)        In order to stagger the terms of the membership of the Committee, the initial appointment for one of the local EMS physician medical directors and the currently practicing and credentialed emergency medical technician‑paramedic shall be for a three‑year term. The other three initial appointments and all future appointments shall be for four‑year terms.

(d)        Any appointment to fill a vacancy on the Committee created by a resignation, dismissal, death, or disability of a member shall be for the balance of the unexpired term.

(e)        A majority of the Committee shall constitute a quorum for the transaction of business. The Department of Health and Human Services, Division of Health Service Regulation, Office of Emergency Medical Services, shall supply all clerical and other services required by the Committee.

(f)         The Committee shall elect annually from its membership a chairperson and vice‑chairperson upon a majority vote of the quorum present. (2001‑220, s. 1; 2003‑392, s. 2(i); 2007‑182, s. 1.1; 2007‑411, s. 3.)



§ 143-520. Reserved for future codification purposes.

§ 143‑520.  Reserved for future codification purposes.



§§ 143-521 through 143-531. Repealed by Session Laws 1979, c. 504, s. 3.

Article 57.

Crime Study Commission.

§§ 143‑521 through 143‑531.  Repealed by Session Laws 1979, c. 504, s. 3.



§ 143-532. Definitions.

Article 58.

Committee on Inaugural Ceremonies.

§ 143‑532.  Definitions.

For the purposes of this Article:

(1)        The term "inaugural period" means the period which includes the day on which the ceremony inaugurating the Governor is held, the seven calendar days immediately preceding such day, and the seven calendar days immediately subsequent to such day; and

(2)        The term "inaugural planning period" means the period beginning July 1 of the year in which the Governor is elected and ending the last day in the inaugural period. (1975, c. 816.)



§ 143-533. Creation, appointment of members; members ex officio.

§ 143‑533.  Creation, appointment of members; members ex officio.

There is hereby created a Committee on Inaugural Ceremonies to consist of three representatives to be appointed by the Speaker of the House, (or a person designated by the Speaker) three senators to be appointed by the President Pro Tempore of the Senate, three citizens to be appointed by the Governor, and three citizens to be appointed by the Governor‑elect upon certification of his election.  Of the three citizens appointed to the Committee by the Governor, only two may be of the same political party.  The Speaker of the House, the President of the Senate, (or a person designated by the President of the Senate), the Governor, and, upon certification of their election, all members‑elect of the Council of State, shall be ex officio members of the Committee on Inaugural Ceremonies. (1975, c. 816; 1981, c. 47, s. 2; 1991, c. 739, s. 25.)



§ 143-534. Time of appointments; terms of office.

§ 143‑534.  Time of appointments; terms of office.

Appointments to the Committee on Inaugural Ceremonies shall be made on or before July 1 of years in which there is an election of the Governor. The term of office of the Committee members, the Speaker of the House, the President of the Senate and the Governor who are members ex officio, shall begin on the first day of the inaugural planning period, and shall end on the last day of the inaugural period. The term of office of the members‑elect of the Council of State, who are ex officio members of the Committee, shall begin upon certification of their election, and shall end on the last day of the  inaugural period. (1975, c. 816.)



§ 143-535. Vacancies.

§ 143‑535.  Vacancies.

Vacancies in the appointive membership of the Committee on Inaugural Ceremonies occurring during a term shall be filled for the unexpired term by appointment by the officer who made the original appointment. Vacancies in the ex officio membership shall be filled for the unexpired term by election by the remaining members of the Committee. A legislative vacancy on the Committee shall be filled by a member of the same house in which the vacancy occurred. (1975, c. 816.)



§ 143-536. Chairman; rules of procedure; quorum.

§ 143‑536.  Chairman; rules of procedure; quorum.

At its first meeting the Committee on Inaugural Ceremonies shall, by majority vote, elect a chairman from within the Committee membership. There shall also be a vice‑chairman who shall be designated by the Governor‑elect from among his appointees on the Committee who shall assume his duties upon appointment. The chairman, and in his absence the vice‑chairman, shall preside over meetings of the Committee. The Committee shall adopt rules of procedure governing its meetings. Six members, excluding ex officio members, shall constitute a quorum of the Committee. (1975, c. 816.)



§ 143-537. Meetings.

§ 143‑537.  Meetings.

The first meeting of the Committee on Inaugural Ceremonies shall be held during the inaugural planning period at the call of the President of the Senate. Thereafter the Committee shall meet at the call of the chairman. (1975, c. 816.)



§ 143-538. Powers and duties.

§ 143‑538.  Powers and duties.

During the inaugural planning period the Committee on Inaugural Ceremonies shall plan and sponsor official parades, swearing‑ in ceremonies and other formal occasions connected with the swearing‑ in and installation of the Governor and other members of the Council of State. Throughout the inaugural planning period the Committee shall consult with and remain in close contact with the Governor‑elect and all of the other members‑elect of the Council of State upon certification of their election. Balls, dinners, testimonials, parties and other informal occasions shall be coordinated with official events by the Committee; however, nothing in this Article shall preclude any  group or person from conducting private events during the inaugural period. (1975, c. 816.)



§ 143-539. Offices; per diem and allowances of members; payments from appropriations.

§ 143‑539.  Offices; per diem and allowances of members; payments from appropriations.

The Department of Administration shall provide office space to the Committee.  The members of the Committee, including ex officio members, shall be paid such per diem, subsistence and travel allowances as are prescribed by law for State boards and commissions generally.  All payments for purposes authorized by this Article shall be paid by the State Treasurer upon written authorization of the chairman of the Committee, from funds appropriated to the Contingency and Emergency Budget. (1975, c. 816; 1991, c. 739, s. 26.)



§§ 143-540 through 143-544. Reserved for future codification purposes.

§§ 143‑540 through 143‑544.  Reserved for future codification purposes.



§ 143-545: Repealed by Session Laws 1995, c. 403, s. 1.

Article 59.

Vocational Rehabilitation Services.

§ 143‑545:  Repealed by Session Laws 1995, c.  403, s. 1.



§ 143-545.1. Purpose, establishment and administration of program; services.

§ 143‑545.1.  Purpose, establishment and administration of program; services.

(a)        Policy.  Recognizing that disability is a natural part of human experience, the State establishes as its policy that individuals with physical and mental disabilities should be able to participate to the maximum extent of their abilities in the economic, educational, cultural, social, and political activities available to all citizens of the State. To implement this policy, the Department of Health and Human Services shall establish and operate comprehensive and accountable programs of vocational rehabilitation and independent living for persons with disabilities. These programs are to be administered by the Division of Vocational Rehabilitation Services in collaboration with the Division of Services for the Blind, which conducts vocational rehabilitation and independent living programs for individuals who are blind or visually impaired, pursuant to Chapter 111 of the General Statutes and the rules of the Commission for the Blind adopted pursuant to G.S. 143B‑157. The programs so provided shall be administered according to the following principles:

(1)        The opportunity and ability to work and to live independently are important activities that enhance not only the lives of individuals with disabilities but also the greater society in which they live. These activities fulfill the need to be productive, promote self‑esteem, and allow for participation in the full array of activities of daily living;

(2)        Eligible individuals with disabilities shall be provided individualized training, independent living services, and educational and support services that prepare them for independent living and competitive employment opportunities in integrated settings with reasonable accommodations;

(3)        Individuals with disabilities shall be active participants in their own vocational rehabilitation/independent living programs and shall be involved in making meaningful and informed choices about vocational/independent living goals and objectives and the related services they receive; and

(4)        As full partners in their vocational rehabilitation and independent living programs, participants in the programs shall provide information required by the Department to determine eligibility and the nature of their disabilities, shall use other resources that are available to assist in their programs, and shall assume joint responsibility with departmental staff for planning and implementing their programs.

(b)        Services: 

(1)        Vocational rehabilitation and independent living services provided by the Department shall address comprehensively the needs of each individual to the maximum extent possible within available resources. These services shall contain labor force development and training components and services that enhance the independence and full participation of citizens with disabilities in community life. Specific services shall include assessment services to determine eligibility and rehabilitation needs; counseling, guidance, and referral services; physical and mental restoration services; reader services; vocational and other training services; job development and job placement services; interpreter services; on‑the‑job or other related personal assistance services including attendant care services; mobility and rehabilitation technology services; training services necessary for living in the community; and supported employment services.

(2)        The Secretary of the Department of Health and Human Services shall adopt rules to establish eligibility for services, the nature and scope of services to be provided, standards for community rehabilitation programs and qualified personnel to provide services and conditions, criteria, and procedures under which services may be provided including financial need for services. Rules governing financial need for services shall meet the requirements set in federal law and regulations.

(3)        The Secretary of the Department of Health and Human Services or, when appropriate, the Commission for the Blind, shall establish by rule a formula for a schedule of rates and fees to be paid by clients and other third party purchasers for services.

(4)        The Secretary of the Department of Health and Human Services or, when appropriate, the Commission for the Blind, shall establish formal appeals procedures that are consistent with those required by federal regulations so that any applicant for or client of vocational rehabilitation or independent living services who is dissatisfied with any determinations made by rehabilitation counselors or coordinators concerning the furnishing or denial of services may request a timely review of those determinations. The appeal procedures shall be the same regardless of whether federal funds are included in the particular services. (1995, c. 403, s. 1(b); 1997‑443, s. 11A.118(a); 1997‑456, s. 27; 1999‑161, s. 1.)



§ 143-546: Repealed by Session Laws 1995, c. 403, s. 2(a).

§ 143‑546:  Repealed by Session Laws 1995, c.  403, s. 2(a).



§ 143-546.1. Duties of Secretary; cooperation with federal rehabilitation services administration or successor.

§ 143‑546.1.  Duties of Secretary; cooperation with federal rehabilitation services administration or successor.

(a)        [Duties of Secretary].  In carrying out the purposes of this Article, the Secretary of the Department of Health and Human Services shall:

(1)        Ensure the cooperation of other divisions in the Department of Health and Human Services in implementing the provisions of this Article;

(2)        Cooperate with other departments, agencies, and institutions, both public and private, in providing for the vocational rehabilitation and independent living of individuals with disabilities, in studying the problems involved, and in establishing, developing, and providing the programs, facilities, and services necessary to implement this Article;

(3)        Conduct research and gather statistical data related to the vocational rehabilitation and independent living needs of individuals with disabilities; and

(4)        Administer the expenditure of funds made available by appropriations by the General Assembly by grants from the federal government, and by gifts, grants, or reimbursements from private or public sources, or other sources, and any combination thereof for vocational rehabilitation and independent living services. Gifts or donations, from either public or private sources, as may be offered unconditionally or under conditions that are proper and consistent with this Article, shall be deposited in the State treasury in a fund to be known as the "Vocational Rehabilitation and Independent Living State Program Fund".

(b)        Federal Funds.  In accepting federal funds provided under the Rehabilitation Act of 1973, as amended, the State accepts all of the provisions and benefits of the Act. The Department of Health and Human Services shall:

(1)        Cooperate with the Federal Rehabilitation Services Administration or its successor agency in the administration of the Rehabilitation Act of 1973, as amended;

(2)        Administer vocational rehabilitation and independent living services provided in cooperation with the Federal Rehabilitation Services Administration or its successor agency through an approved State plan;

(3)        Adopt rules as required by the Rehabilitation Act of 1973, as amended, and federal regulations promulgated pursuant to it. (1995, c. 403, s. 2(b); 1997‑443, s. 11A.118(a).)



§ 143-547. Subrogation rights; withholding of information a misdemeanor.

§ 143‑547.  Subrogation rights; withholding of information a misdemeanor.

(a)        Notwithstanding any other provisions of law, to the extent of payments under this Article, the State Vocational Rehabilitation program shall be subrogated to all rights of recovery, contractual or otherwise, of the beneficiary of the assistance, or his personal representative, his heirs, or the administrator or executor of his estate, against any person; provided, however, that any attorney retained by the beneficiary of the assistance shall be compensated for his services in accordance with the following schedule and in the following order of priority from any amount obtained on behalf of the beneficiary by settlement with, judgment against, or otherwise from a third party by reason of such injury or death:

(1)        First to the payment of any court costs taxed by the judgment;

(2)        Second to the payment of the fee of the attorney representing the beneficiary making the settlement or obtaining the judgment, but this fee shall not exceed one‑third of the amount obtained or recovered to which the right of subrogation applies;

(3)        Third to the payment of the amount of assistance received by the beneficiary as prorated with other claims against the amount obtained or received from the third party to which the right of subrogation applies, but the amount shall not exceed one‑third of the amount obtained or recovered to which the right of subrogation applies; and

(4)        Fourth to the payment of any amount remaining to the beneficiary or his personal representative.

The United States and the State of North Carolina shall be entitled to shares in each net recovery under this section.  Their shares shall be promptly paid under this section and their proportionate parts of such sum shall be determined in accordance with the matching formulas in use during the period for which assistance was paid to the recipient.

(b)        In furnishing a person rehabilitation services, including medical case services under this Chapter, the Division of Vocational Rehabilitation Services is subrogated to the person's right of recovery from:

(1)        Personal insurance;

(2)        Worker's Compensation;

(3)        Any other person or personal injury caused by the other person's negligence or wrongdoing; or

(4)        Any other source.

(c)        The Division of Vocational Rehabilitation Services' right to subrogation is limited to the cost of the rehabilitation services provided by or through the Division for which a financial needs test is a condition of the service provisions.  Those services that are provided without a financial needs test are excluded from these subrogation rights.

(d)        The Division of Vocational Rehabilitation Services may totally or partially waive subrogation rights when the Division finds that enforcement would tend to defeat the client's process of rehabilitation or when client assets can be used to offset additional Division costs.

(e)        The Division of Vocational Rehabilitation Services may adopt rules for the enforcement of its rights of subrogation.

(f)         It is a Class 1 misdemeanor for a person seeking or having obtained assistance under this Part for himself or another to willfully fail to disclose to the Division of Vocational Rehabilitation Services or its attorney the identity of any person or organization against whom the recipient of assistance has a right of recovery, contractual or otherwise. (1989, c. 552; 1993, c. 539, s. 1036; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 143-548. Vocational Rehabilitation Council.

§ 143‑548.  Vocational Rehabilitation Council.

(a)        There is established the Vocational Rehabilitation Council within the Division of Vocational Rehabilitation Services to be composed of not more than 18 appointed members. Appointed members shall be voting members except where prohibited by federal law or regulations. The Director of the Division of Vocational Rehabilitation Services and one vocational rehabilitation counselor who is an employee of the Division shall serve ex officio as nonvoting members. The President Pro Tempore of the Senate shall appoint six members, the Speaker of the House of Representatives shall appoint six members, and the Governor shall appoint five or six members. The appointing authorities shall appoint members of the Council after soliciting recommendations from representatives of organizations representing a broad range of individuals with disabilities. Terms of appointment shall be as specified in subsection (d1) of this section. Appointments shall be made as follows:

(1)        The six members appointed by the President Pro Tempore of the Senate shall include one member recommended by the North Carolina Chamber, one other representing providers of community rehabilitation services, one other who is a vocational rehabilitation counselor, with knowledge of and experience with vocational rehabilitation programs, who is not an employee of the Division, one other representing the Commission on Workforce Preparedness, and two others representing disability advocacy groups representing a cross‑section of individuals with physical, cognitive, sensory, and mental disabilities. Of the six members appointed by the President Pro Tempore of the Senate, three shall be individuals with disabilities;

(2)        The six members appointed by the Speaker of the House of Representatives shall include one member representing the business and industry sector, one other representing labor, one other representing a parent training and information center established pursuant to section 631(c) of the Individuals with Disabilities Education Act, 20 U.S.C. § 1431(c), one other representing the Department of Public Instruction, and two others representing disability advocacy groups representing a cross‑section of individuals with physical, cognitive, sensory, and mental disabilities. Of the six members appointed by the Speaker of the House of Representatives, three shall be individuals with disabilities; and

(3)        The five or six members appointed by the Governor shall include one member representing the business and industry sector, one other representing the regional rehabilitation centers for the physically disabled, one other representing the Division's Statewide Independent Living Council, one other representing the State's Client Assistance Program, one other representing the directors of projects carried out under section 121 of the Rehabilitation Act of 1973, 29 U.S.C. § 741, as amended, if there are any of these projects in the State, and one other current or former applicant for or recipient of vocational rehabilitation services. If five members are appointed by the Governor, three shall be individuals with disabilities. If six members are appointed by the Governor, four shall be individuals with disabilities.

(b)        Repealed by Session Laws 1993, c. 248, s. 1.

(b1)      Additional Qualifications.  In addition to ensuring the qualifications for membership prescribed in subsection (a) of this section, the appointing authorities shall ensure that a majority of Council members are individuals with disabilities and are not employed by the Division of Vocational Rehabilitation Services.

(c)        The Council shall elect one of the voting members of the Council as Chair of the Council. The Chair's term shall not exceed a single three‑year term.

(d)        The Council shall meet at least quarterly and at other times at the call of the Chair. A majority of the voting members of the Council constitutes a quorum.

(d1)      Terms of Appointment. 

(1)        Length of Term.  Each member of the Council shall serve for a term of not more than three years, except that:

a.         A member appointed to fill a vacancy occurring prior to the expiration of the term for which a predecessor was appointed shall be appointed for the remainder of that term;

b.         The terms of service of the members initially appointed are as specified by the appointing authority for a fewer number of years as will provide for the expiration of terms on a staggered basis and shall include the members of the existing Council to the extent possible with appropriate adjustments to their terms;

c.         The appointing authority shall have the power to remove any member of the Council from office in accordance with the provisions of G.S. 143B‑16; and

d.         A member may continue to serve until a successor for the position is appointed;

(2)        Number of Terms.  No member of the Council other than the representative of the Client Assistance Program and the representative of the directors of projects carried out under section 121 of the Rehabilitation Act of 1973, 29 U.S.C. § 741, as amended, may serve more than two consecutive full terms.

(d2)      Vacancies.  Any vacancy occurring in the membership of the Council shall be filled in the same manner as the original appointment. The vacancy shall not affect the power of the remaining members to execute the duties of the Council.

(d3)      Functions of Council.  The Council shall, after consulting with the Commission on Workforce Preparedness:

(1)        Review, analyze, and advise the Division regarding the performance of its responsibilities under Title I of the Rehabilitation Act of 1973, Pub. L. No. 93‑112, 29 U.S.C. § 720, et seq., as amended, particularly responsibilities relating to:

a.         Eligibility, including order of selection;

b.         The extent, scope, and effectiveness of services provided; and

c.         Functions performed by State agencies that affect or that potentially affect the ability of individuals with disabilities in achieving employment outcomes under Title I of the Rehabilitation Act of 1973, Pub. L. No. 93‑112, 29 U.S.C. § 720, et seq.;

(1a)      In partnership with the Division:

a.         Develop, agree to, and review State goals and priorities in accordance with section 101(a)(15)(C) of the Rehabilitation Act of 1973, 29 U.S.C. § 721(a)(15)(C); and

b.         Evaluate the effectiveness of the vocational rehabilitation program and submit reports of progress to the Commissioner of the Rehabilitation Services Administration of the U.S. Department of Education in accordance with section 101(a)(15)(E) of the Rehabilitation Act of 1973, 29 U.S.C. § 721(a)(15)(E);

(2)        Advise the Department of Health and Human Services and the Division regarding activities authorized to be carried out under Title I of the Rehabilitation Act of 1973, Pub. L. No. 93‑112, 29 U.S.C. § 720, et seq., as amended and assist in the preparation of applications, the State Plan, amendments to the plans, reports, needs assessments, and evaluations required by Title I of the Rehabilitation Act of 1973;

(3)        To the extent feasible, conduct a review and analysis of the effectiveness of, and consumer satisfaction with:

a.         Vocational rehabilitation functions and services provided by the Department of Health and Human Services and other State agencies and public and private entities responsible for providing vocational rehabilitation services to individuals with disabilities under the Rehabilitation Act of 1973, Pub. L. No. 93‑112, 87 Stat. 355, 29 U.S.C. § 701, et seq.; and

b.         Repealed by Session Laws 1999‑161, s. 2, effective June 8, 1999.

c.         Employment outcomes achieved by eligible individuals receiving services under Title I of the Rehabilitation Act of 1973, Pub. L. No. 93‑112, 29 U.S.C. § 720, et seq., as amended, including the availability of health and other employment benefits in connection with those employment outcomes;

(4)        Prepare and submit an annual report to the Governor and the Commissioner of the Rehabilitation Services Administration of the U.S. Department of Education on the status of vocational rehabilitation programs operated within the State and make the report available to the public;

(5)        Coordinate activities with the activities of other councils within the State, including the Division's Statewide Independent Living Council established under section 705 of the Rehabilitation Act of 1973, 29 U.S.C. § 742, the advisory panel established under section 612(a)(21) of the Individuals with Disabilities Education Act, 20 U.S.C. § 1413(a)(12), the State Development Disabilities Council described in section 124 of the Developmental Disabilities Assistance and Bill of Rights Act, 42 U.S.C. § 6024, the State Mental Health Planning Council established under section 1914(a) of the Public Health Service Act, 42 U.S.C. § 300x‑4(e), and the Commission on Workforce Preparedness;

(6)        Provide for coordination and the establishment of working relationships between the Department and the Statewide Independent Living Council and centers for independent living within the State; and

(7)        Perform such other functions, consistent with the purpose of Title I of the Rehabilitation Act of 1973, Pub. L. No. 93‑112, 29 U.S.C. § 720, et seq., as amended, as the Council determines to be appropriate, that are comparable to other functions performed by the Council.

(d4)      Resources. 

(1)        The Division shall supply all necessary clerical and staff support to the Council pursuant to G.S. 143B‑14(a) and (d). The Council shall prepare, in conjunction with the Division, a plan for the provision of such resources as may be necessary and sufficient to carry out the functions of the Council under this Part. The resource plan shall, to the maximum extent possible, rely on the use of resources in existence during the period of implementation of the plan.

(2)        To the extent that there is a disagreement between the Council and the Division in regard to the resources necessary to carry out the functions of the Council as set forth in this Part, the disagreement shall be resolved by the Governor.

(3)        While assisting the Council in carrying out its duties, staff and other personnel shall not be assigned duties by the Division or any other agency of the State that would create a conflict of interest.

(d5)      Member Conflict of Interest.  No member of the Council shall cast a vote on any matter that would provide direct financial benefit to the member or otherwise give the appearance of a conflict of interest under State law.

(e)        Council members shall be reimbursed for expenses incurred in the performance of their duties in accordance with G.S. 138‑5. In addition, Council members may be reimbursed for personal assistance services that are necessary for members to attend Council meetings and perform Council duties. These expenses shall not exceed whichever is lower, the actual cost of the services or the Medicaid rate per day for personal assistance services, in addition to subsistence and travel expenses at the State rate for the attendant.

(f)         Repealed by Session Laws 1993, c. 248, s. 1.  (1991 (Reg. Sess., 1992), c. 900, s. 150; 1993, c. 248, s. 1; 1997‑443, s. 11A.118(a); 1997‑509, s. 1; 1999‑161, s. 2; 2009‑570, s. 8(e).)



§§ 143-549 through 143-551. Reserved for future codification purposes.

§§ 143‑549 through 143‑551.  Reserved for future codification purposes.



§ 143-552. Definitions.

Article 60.

State and Certain Local Educational Entity Employees, Nonsalaried Public Officials, and Legislators Required to Repay Money Owed to State.

Part 1.  State and Local Educational Entity Employees.

§ 143‑552.  Definitions.

As used in this Part:

(1)        "Employing entity" means and includes:

a.         Any State entity enumerated in G.S. 143B‑3 of the Executive Organization Act of 1973;

b.         Any city or county board of education under Chapter 115 of the General Statutes; or

c.         Any board of trustees of a community college under Chapter 115D of the General Statutes.

(2)        "Employee" means any person who is appointed to or hired and employed by an employing entity under this Part and whose salary is paid in whole or in part by State funds.

(3)        "Net disposable earnings" means the salary paid to an employee by an employing entity after deduction of withholdings for taxes, social security, State retirement or any other sum obligated by law to be withheld. (1979, c. 864, s. 1; 1987, c. 564, s. 29.)



§ 143-553. Conditional continuing employment; notification among employing entities; repayment election.

§ 143‑553.  Conditional continuing employment; notification among employing entities; repayment election.

(a)        All persons employed by an employing entity as defined by this Part who owe money to the State and whose salaries are paid in whole or in part by State funds must make full restitution of the amount owed as a condition of continuing employment; provided, however, that no employing entity shall terminate for failure to make full restitution the employment of such an employee who owes money to the University of North Carolina Health Care System for health care services.

(b)        Whenever a representative of any employing entity as defined by this Part has knowledge that an employee owes money to the State and is delinquent in satisfying this obligation, the representative shall notify the employing entity. Upon receipt of notification an employing entity shall terminate the employee's employment if after written notice of his right to do so he does not repay the money within a reasonable period of time; provided, however, that where there is a genuine dispute as to whether the money is owed or how much is owed, or there is an unresolved issue concerning insurance coverage, the employee shall not be dismissed as long as he is pursuing administrative or judicial remedies to have the dispute or the issue resolved.

(c)        An employee of any employing entity who has elected in writing to allow not less than ten percent (10%) of his net disposable earnings to be periodically withheld for application towards a debt to the State shall be deemed to be repaying the money within a reasonable period of time and shall not have his employment terminated so long as he is consenting to repayment according to such terms. Furthermore, the employing entity shall allow the employee who for some extraordinary reason is incapable of repaying the obligation to the State according to the preceding terms to continue employment as long as he is attempting repayment in good faith under his present financial circumstances, but shall promptly terminate the employee's employment if he ceases to make payments or discontinues a good faith effort to make repayment. (1979, c. 864, s. 1; 2007‑306, s. 2.)



§ 143-554. Right of employee appeal.

§ 143‑554.  Right of employee appeal.

(a)        Any employee or former employee of an employing entity within the meaning of G.S. 143‑552(1)a whose employment is terminated pursuant to the provisions of this Part shall be given the opportunity to appeal the employment termination to the State Personnel Commission according to the normal appeal and hearing procedures provided by Chapter 126 and the State Personnel Commission rules adopted pursuant to the authority of that Chapter; however, nothing herein shall be construed to give the right to termination reviews to anyone exempt from that right under G.S. 126‑5.

(b)        Before the employment of an employee of a local board of education within the meaning of G.S. 143‑552(1)b who is either a superintendent, supervisor, principal, teacher or other professional person is terminated pursuant to this Part, the local board of education shall comply with the provisions of G.S. 115‑142. If an employee within the meaning of G.S. 143‑552(1)b is other than one whose termination is made reviewable pursuant to G.S. 115‑142, he shall be given the opportunity for a hearing before the local board of education prior to the termination of his employment.

(c)        Before the employment of an employee of a board of trustees of a community college within the meaning of G.S. 143‑552(1)c is finally terminated pursuant to this Part, he shall be given the opportunity for a hearing before the board of trustees. (1979, c. 864, s. 1; 1987, c. 564, s. 12.)



§ 143-555. Definitions.

Part 2. Public Officials.

§ 143‑555.  Definitions.

As used in this Part:

(1)        "Appointing authority" means the Governor, Chief Justice of the Supreme Court, Lieutenant Governor, Speaker of the House, President pro tempore of the Senate, members of the Council of State, all heads of the executive departments of State government, the Board of Governors of The University of North Carolina, and any other State person or group of State persons authorized by law to appoint to a public office.

(2)        "Employing entity" means and includes:

a.         Any State entity enumerated in G.S. 143B‑3 of the Executive Organization Act of 1973;

b.         Any city or county board of education under Chapter 115 of the General Statutes; or

c.         Any board of trustees of a community college under Chapter 115D of the General Statutes.

(3)        "Public office" means appointive membership on any State Commission, council, committee, board, including occupational licensing boards as defined in G.S. 93B‑1, board of trustees, including boards of constituent institutions of The University of North Carolina and boards of community colleges under Chapter 115D of the General Statutes, and any other State agency created by law; provided that "public office" does not include an office for which a regular salary is paid to the holder as an employee of the State or of one of its departments, agencies, or institutions.

(4)        "Public official" means any person who is a member of any public office as defined by this Part. (1979, c. 864, s. 1; 1987, c. 564, ss. 29, 30.)



§ 143-556. Notification of the appointing authority; investigation.

§ 143‑556.  Notification of the appointing authority; investigation.

Whenever a representative of an employing entity as defined by this Part has knowledge that a public official owes money to the State and is delinquent in satisfying this obligation, the representative shall notify the appointing authority who appointed the public official in question. Upon receipt of notification the appointing authority shall investigate the circumstances of the claim of money owed to the State for purposes of determining if a debt is owed and its amount. (1979, c. 864, s. 1.)



§ 143-557. Conditional continuing appointment; repayment election.

§ 143‑557.  Conditional continuing appointment; repayment election.

If after investigation under the terms of this Part an appointing authority determines the existence of a delinquent monetary obligation owed to the State by a public official, he shall notify the public official that his appointment will be terminated 60 days from the date of notification unless repayment in full is made within that period. Upon determination that any public official has not made repayment in full after the expiration of the time prescribed by this  section, the appointing authority shall terminate the appointment of the public official; provided however, the appointing authority shall allow the public official who for some extraordinary reason is incapable of repaying the obligation according to the preceding terms to continue his appointment as long as he is attempting repayment in good faith under his present financial circumstances, but shall promptly terminate the public official's appointment if he ceases to make payments or discontinues a good faith effort to make repayment. (1979, c. 864, s. 1.)



§ 143-558. Definition of employing entity.

Part 3. Legislators.

§ 143‑558.  Definition of employing entity.

For the purposes of this Part "employing entity" shall have the same meaning as provided in G.S. 143‑552(1) and 143‑555(2). (1979, c. 864, s. 1.)



§ 143-559. Notification to the Legislative Ethics Committee; investigation.

§ 143‑559.  Notification to the Legislative Ethics Committee; investigation.

Whenever a representative of any employing entity as defined by this Part has knowledge that a legislator owes money to the State and is delinquent in satisfying this obligation, this information shall be reported to the Legislative Ethics Committee established pursuant to Chapter 120, Article 14 of the General Statutes for disposition. (1979, c. 864, s. 1.)



§ 143-560. Confidentiality exemption.

Part 4.  Confidentiality Exemption, Preservation of Federal Funds, and Limitation of Actions.

§ 143‑560.  Confidentiality exemption.

Notwithstanding the provisions of any law of this State making confidential the contents of any records or prohibiting the release or disclosure of any information, all information exchange among the employing entities defined under this Article necessary to accomplish and effectuate the intent of this Article is lawful. (1979, c. 864, s. 1.)



§ 143-561. Preservation of federal funds.

§ 143‑561.  Preservation of federal funds.

Nothing in this Article is intended to conflict with any provision of federal law or to result in the loss of federal funds. If the exchange among employing entities of information necessary to effectuate the provisions of this Article would conflict with this intention, the exchange of information shall not be made. (1979, c. 864, s. 1.)



§ 143-562. Applicability of a statute of limitations.

§ 143‑562.  Applicability of a statute of limitations.

Payments on obligations to the State collected under the procedures established by this Article shall not be construed to revive obligations or any part thereof already barred by an applicable statute of limitations. Furthermore, payments made as a result of collection procedures established by the terms of this Article shall not be construed to extend an applicable statute of limitations. (1979, c. 864, s. 1.)



§§ 143-563 through 143-570: Expired.

Article 61.

Commission on the Bicentennial of the United States Constitution.

§§ 143‑563 through 143‑570:  Expired.



§§ 143-571 through 143-579: Repealed by Session Laws 1998-202, s. 5, effective July 1, 1999.

Article 62.

North Carolina Child Fatality Prevention System.

§§ 143‑571 through 143‑579:  Repealed by Session Laws 1998‑202, s.  5, effective July 1, 1999.



§ 143-580. Definition.

Article 63.

State Employees Workplace Requirements Program for Safety and Health.

Part 1.  Executive Branch Programs.

§ 143‑580.  Definition.

As used in this Article, "State agency" means any department, commission, division, board, or institution of the State within the executive branch of government and the Office of Administrative Hearings. (1991 (Reg. Sess., 1992), c. 994, s. 1.)



§ 143-581. Program goals.

§ 143‑581.  Program goals.

Each State agency shall establish a written program for State employee workplace safety and health. The program shall promote safe and healthful working conditions and shall be based on clearly stated goals and objectives for meeting the goals. The program shall provide managers, supervisors, and employees with a clear and firm understanding of the State's concern for protecting employees from job‑related injuries and health impairment; preventing accidents and fires; planning for emergencies and emergency medical procedures; identifying and controlling physical, chemical, and biological hazards in the workplace; communicating potential hazards to employees; and assuring adequate housekeeping and sanitation. (1991 (Reg. Sess., 1992), c. 994, s. 1.)



§ 143-582. Program requirements.

§ 143‑582.  Program requirements.

The written program required under this Article shall describe at a minimum:

(1)        The methods to be used to identify, analyze, and control new or existing hazards, conditions, and operations.

(2)        How managers, supervisors, and employees are responsible for implementing the program, controlling accident‑related expenditures, and how continued participation of management and employees will be established, measured, and maintained.

(3)        How the plan will be communicated to all affected employees so that they are informed of work‑related physical, chemical, or biological hazards, and controls necessary to prevent injury or illness.

(4)        How managers, supervisors, and employees will receive training in avoidance of job‑related injuries and health impairment.

(5)        How workplace accidents will be reported and investigated and how corrective actions will be implemented.

(6)        How safe work practices and rules will be communicated and enforced.

(7)        The safety and health training program that will be made available to employees.

(8)        How employees can make complaints concerning safety and health problems without fear of retaliation.

(9)        How employees will receive medical attention following a work‑related injury or illness. (1991 (Reg. Sess., 1992), c. 994, s. 1.)



§ 143-583. Model program; technical assistance; reports.

§ 143‑583.  Model program; technical assistance; reports.

(a)        The State Personnel Commission, through the Office of State Personnel, shall:

(1)        Maintain a model program of safety and health requirements to guide State agencies in the development of their individual programs and in complying with the provisions of G.S. 95‑148 and this Article.

(2)        Establish guidelines for the creation and operation of State agency safety and health committees.

(b)        The Office of State Personnel shall:

(1)        Provide consultative and technical services to assist State agencies in establishing and administering their workplace safety and health programs and to address specific technical problems.

(2)        Monitor compliance with this Article.

(c)        The State Personnel Commission shall report annually to the Joint Legislative Commission on Governmental Operations on the safety and health activities of State agencies, compliance with this Article, and the fines levied against State agencies pursuant to Article 16 of Chapter 95 of the General Statutes. (1991 (Reg. Sess., 1992), c. 994, s. 1.)



§ 143-584. State agency safety and health committees.

§ 143‑584.  State agency safety and health committees.

Each State agency shall create, pursuant to guidelines adopted under subsection (a) of G.S. 143‑583, safety and health committees to perform workplace inspections, review injury and illness records, make advisory recommendations to the agency's managers, and perform other functions determined by the State Personnel Commission to be necessary for the effective implementation of the State Employees Workplace Requirements Program for Safety and Health. (1991 (Reg. Sess., 1992), c. 994, s. 1.)



§§ 143-585 through 143-588. Reserved for future codification purposes.

§§ 143‑585 through 143‑588.  Reserved for future codification purposes.



§ 143-589. Legislative and judicial branch safety and health programs.

Part 2. Legislative and Judicial Branch Programs.

§ 143‑589.  Legislative and judicial branch safety and health programs.

The Legislative Services Commission and the Administrative Office of the Courts are authorized to separately establish safety and health programs for their employees. (1991 (Reg. Sess., 1992), c. 994, s. 3; 2001‑424, s. 22.6(c).)



§§ 143-590 through 143-594. Reserved for future codification purposes.

§§ 143‑590 through 143‑594.  Reserved for future codification purposes.



§ 143-595. Legislative intent.

Article 64.

Smoking in Public Places.

§ 143‑595.  Legislative intent.

It is the intent of the General Assembly to address the needs and concerns of both smokers and nonsmokers in public places by providing for designated smoking and nonsmoking areas. (1993, c. 367, s. 1.)



§ 143-596. Definitions.

§ 143‑596.  Definitions.

As used in this Article, unless the context clearly provides otherwise:

(1)        Constituent institution.  As defined in G.S. 116‑2(4) and G.S. 116‑4.

(1a)      Grounds.  The area located and controlled by State government that is within 100 linear feet of any of the following:

a.         A State‑owned building allocated to and occupied by State government.

b.         A State‑owned building leased to a third party.

c.         A building owned by a third party and leased to State government.

(1b)      Local government.  The local political subdivision of the State or any authority or body created by any ordinance or rules of any such entity.

(1c)      Medical Faculty Practice Plan.  As defined in G.S. 116‑40.6.

(2)        Nonsmoking area.  Any designated area where smoking is not permitted.

(3)        Public meeting.  Any assemblage authorized by State or local government or any subdivision of State or local government.

(4)        Restaurant.  Any building, structure, or area having a seating capacity of 50 or more patrons where food is available for eating on the premises in consideration of payment. The following are not included in determining seating capacity:

a.         Seats in any bar or lounge area of a restaurant.

b.         Seats in any separate room or section of a restaurant which is used exclusively for private functions.

c.         Seats in any open outside area.

(5)        Smoke, smokes, or smoking.  The use or possession of a lighted cigarette, lighted cigar, lighted pipe, or any other lighted tobacco product.

(6)        State government.  The political unit for the State of North Carolina; including all agencies of the executive, judicial, and legislative branches of government.

(7)        The University of North Carolina.  As defined in Chapter 116 of the General Statutes.

(8)        The University of North Carolina Health Care System.  As defined in G.S. 116‑37. (1993, c. 367, s. 1; 2007‑114, s. 1.)



§ 143-597. Nonsmoking areas in State-controlled buildings.

§ 143‑597.  Nonsmoking areas in State‑controlled buildings.

(a)        All of the following areas may be designated as nonsmoking in buildings owned, leased, or occupied by State government:

(1)        Any library open to the public.

(2)        Any museum open to the public.

(3)        Any area established as a nonsmoking area, so long as at least twenty percent (20%) of the interior space of equal quality to that of the nonsmoking area shall be designated as a smoking area, unless physically impracticable. If physically impracticable, the person in charge of the facility shall provide an adequate smoking area within the facility as near as feasible to twenty percent (20%) of the interior space.

(4)        Any indoor space in a State‑controlled building such as an auditorium, arena, or coliseum, or an appurtenant building thereof; except that a designated area for smoking shall be established in lobby areas.

(5)        Any educational buildings primarily involved in health care instruction and the grounds of those buildings.

(6)        Except as provided in G.S. 143‑599(11), any facilities of The University of North Carolina and the grounds of those facilities. Each constituent institution, except for the North Carolina School of Science and Mathematics, shall make a reasonable effort to provide residential smoking rooms in residence halls in proportion to student demand for those rooms. For purposes of this subdivision, the term "facilities" includes all of the following:

a.         State‑owned buildings allocated to and occupied by The University of North Carolina.

b.         State‑owned buildings allocated to The University of North Carolina and leased to a third party.

c.         The area of any building owned by a third party and occupied by The University of North Carolina as lessee.

(7)        Repealed by Session Laws 2007‑114, s. 2, effective July 1, 2007.

(a1)      All areas of any building occupied by the General Assembly shall be designated as nonsmoking areas.

(b)        Any area designated as nonsmoking or smoking shall be established by the appropriate department, institution, agency, or person in charge of the State‑controlled building or area, except as specified in subsection (a1). The person in charge of the building shall conspicuously post or cause to be posted, in any area designated as a smoking or nonsmoking area, one or more signs stating that smoking is or is not permitted in the area.

(c)        Where a nonsmoking area is designated, existing physical barriers and ventilation systems shall be used where appropriate to minimize smoke from adjacent areas. This subsection shall not be construed to require fixed structural or other physical modification in providing these areas or to require installation or operation of any heating, ventilating, or air‑conditioning system in any manner which adds expense. (1993, c. 367, s. 1; 2003‑292, s. 1; 2006‑66, s. 9.11(cc); 2006‑76, s. 1; 2007‑114, s. 2.)



§ 143-598. Prohibited acts related to nonsmoking areas.

§ 143‑598.  Prohibited acts related to nonsmoking areas.

(a)        No person shall smoke in a nonsmoking area in a State‑controlled building or area pursuant to G.S. 143‑597.

(b)        Any person who continues to smoke in a nonsmoking area described in this section following notice by the person in charge of the State‑controlled building or area or their designee that smoking is not permitted shall be guilty of an infraction and punished by a fine of not more than twenty‑five dollars ($25.00). (1993, c. 367, s. 1.)



§ 143-599. Exemptions.

§ 143‑599.  Exemptions.

All of the following facilities shall be exempt from the provisions of this Article:

(1)        Any primary or secondary school or child care center, except for a teacher's lounge.

(2)        An enclosed elevator.

(3)        Public school bus.

(4)        Hospital, nursing home, rest home, and State facility operated under the authority of G.S. 122C‑181.

(5)        Local health department and local department of social services and the building and grounds where the local health department or local department of social services, as applicable, is located. For the purposes of this subdivision, "grounds" means the area located within 50 linear feet of a local health department or a local department of social services.

(6)        Any nonprofit organization or corporation whose primary purpose is to discourage the use of tobacco products by the general public.

(7)        Tobacco manufacturing, processing, and administrative facilities.

(8)        Indoor arenas with a seating capacity greater than 23,000.

(9)        State correctional facilities operated by the Department of Correction.

(10)      Community colleges.

(11)      The buildings, grounds, and walkways of the University of North Carolina Health Care System and of the East Carolina University School of Medicine, Health Sciences Complex, and Medical Faculty Practice Plan. (1993, c. 367, s. 1; 1997‑506, s. 53; 2005‑19, s. 1; 2005‑168, s. 1; 2005‑239, s. 1; 2005‑372, s. 1; 2006‑133, s. 1; 2007‑114, s. 3.)



§ 143-600. Construction of Article.

§ 143‑600.  Construction of Article.

Nothing in this Article shall be construed to permit smoking in any area where smoking is prohibited by any other law or rule for fire safety purposes, including the State minimum fire safety standards pursuant to Chapter 58, Chapter 153A, or Chapter 160A of the General Statutes; provided, however, this Article shall not be construed to recognize any authority of a local government to restrict smoking other than as provided in this Article, for fire safety purposes as specified herein, and for the facilities exempt pursuant to G.S. 143‑599. (1993, c. 367, s. 1.)



§ 143-601. Applicability of Article; local government may enact.

§ 143‑601.  Applicability of Article; local government may enact.

(a)        This Article shall not supersede nor prohibit the enactment or enforcement of any otherwise valid local law, rule, or ordinance enacted prior to October 15, 1993, regulating the use of tobacco products. However, no local law, rule, or ordinance enacted and placed in operation prior to October 15, 1993, shall be amended to impose a more stringent standard than in effect on the date of ratification of this Article.

(b)        Any local ordinance, law, or rule that regulates smoking adopted on or after October 15, 1993, shall not contain restrictions regulating smoking which exceed those established in this Article. Any such local ordinance, law, or rule may restrict smoking in accordance with this subsection and pursuant to G.S. 143‑597 only in the following facilities that are not owned, leased, or occupied by local government:

(1)        Repealed by Session Laws 2007‑193, s. 3, effective January 1, 2008.

(2)        A public meeting.

(3)        The indoor space in an auditorium, arena, or coliseum, or an appurtenant building thereof.

(4)        A library or museum open to the public.

(5)        Repealed by Session Laws 2007‑193, s. 3, effective January 1, 2008.

If any of the facilities listed in this subsection are owned, leased as lessor, or the area leased as lessee and occupied by local government, then the local ordinance, law, or rule restricting smoking shall be governed by Article 23 of Chapter 130A of the General Statutes. (1993, c. 367, s. 1; 2007‑193, s. 3.)



§§ 143-602 through 143-609. Reserved for future codification purposes.

§§ 143‑602 through 143‑609.  Reserved for future codification purposes.



§§ 143-610, 143-611: Repealed by Session Laws 1996, Second Extra Session, c. 17, s. 16.2.

Article 65.

Medical Education and Primary Care.

§§ 143‑610 through 143‑611:  Repealed by Session Laws 1996, Second Extra Session, c.  17, s. 16.2.



§ 143-612: Repealed by Session Laws 1995, c. 507, s. 23A.3(d).

§ 143‑612:  Repealed by Session Laws 1995, c.  507, s. 23A.3(d).



§ 143-612A: Repealed by Session Laws 1996, Second Extra Session, c. 17, s. 16.2.

§ 143‑612A:  Repealed by Session Laws 1996, Second Extra Session, c.  17, s. 16.2.



§ 143-613. Medical education; primary care physicians and other providers.

§ 143‑613.  Medical education; primary care physicians and other providers.

(a)        In recognition of North Carolina's need for primary care physicians, Bowman Gray School of Medicine and Duke University School of Medicine shall each prepare a plan with the goal of encouraging North Carolina residents to enter the primary care disciplines of general internal medicine, general pediatrics, family medicine, obstetrics/gynecology, and combined medicine/pediatrics and to strive to have at least fifty percent (50%) of North Carolina residents graduating from each school entering these disciplines. These schools of medicine shall present their plans to the Board of Governors of The University of North Carolina by April 15, 1996, and shall update and present their plans every two years thereafter. The Board of Governors shall report to the Joint Legislative Education Oversight Committee by May 15, 1996, and every two years thereafter on the status of these efforts to strengthen primary health care in North Carolina.

(b)        The Board of Governors of The University of North Carolina shall set goals for the Schools of Medicine at the University of North Carolina at Chapel Hill and the School of Medicine at East Carolina University for increasing the percentage of graduates who enter residencies and careers in primary care. A minimum goal should be at least sixty percent (60%) of graduates entering primary care disciplines. Each school shall submit a plan with strategies to reach these goals of increasing the number of graduates entering primary care disciplines to the Board by April 15, 1996, and shall update and present the plans every two years thereafter. The Board of Governors shall report to the Joint Legislative Education Oversight Committee by May 15, 1996, and every two years thereafter on the status of these efforts to strengthen primary health care in North Carolina.

Primary care shall include the disciplines of family medicine, general pediatric medicine, general internal medicine, internal medicine/pediatrics, and obstetrics/gynecology.

(b1)      The Board of Governors of The University of North Carolina shall set goals for State‑operated health professional schools that offer training programs for licensure or certification of physician assistants, nurse practitioners, and nurse midwives for increasing the percentage of the graduates of those programs who enter clinical programs and careers in primary care. Each State‑operated health professional school shall submit a plan with strategies for increasing the percentage to the Board by April 15, 1996, and shall update and present the plan every two years thereafter. The Board of Governors shall report to the Joint Legislative Education Oversight Committee by May 15, 1996, and every two years thereafter on the status of these efforts to strengthen primary health care in North Carolina.

(c)        The Board of Governors of The University of North Carolina shall further initiate whatever changes are necessary on admissions, advising, curriculum, and other policies for State‑operated medical schools and State‑operated health professional schools to ensure that larger proportions of students seek residencies and clinical training in primary care disciplines. The Board shall work with the Area Health Education Centers and other entities, adopting whatever policies it considers necessary to ensure that residency and clinical training programs have sufficient residency and clinical positions for graduates in these primary care specialties. As used in this subsection, health professional schools are those schools or institutions that offer training for licensure or certification of physician assistants, nurse practitioners, and nurse midwives.

(d)        The progress of the private and State‑operated medical schools and State‑operated health professional schools towards increasing the number and proportion of graduates entering primary care shall be monitored annually by the Board of Governors of The University of North Carolina. Monitoring data shall include (i) the entry of State‑supported graduates into primary care residencies and clinical training programs, and (ii) the specialty practices by a physician and each midlevel provider who were State‑supported graduates as of a date five years after graduation. The Board of Governors shall certify data on graduates, their residencies and clinical training programs, and subsequent careers by October 1 of each calendar year, beginning in October of 1995, to the Fiscal Research Division of the Legislative Services Office and to the Joint Legislative Education Oversight Committee.

(e)        The information provided in subsection (d) of this section shall be made available to the Appropriations Committees of the General Assembly for their use in future funding decisions on medical and health professional education. (1993, c. 321, ss. 78(a1)‑(e); c. 529, s. 1.3; c. 561, s. 10; 1995, c. 507, s. 23A.5.)



§ 143-614: Repealed by Session Laws 1996, Second Extra Session, c. 17, s. 16.2.

§ 143‑614:  Repealed by Session Laws 1996, Second Extra Session, c.  17, s. 16.2.



§§ 143-615 through 143-620. Reserved for future codification purposes.

§§ 143‑615 through 143‑620.  Reserved for future codification purposes.



§§ 143-621 through 143-639: Repealed by Session Laws 2000-67, s. 21.2.

Article 66.

Health Care Purchasing Alliance Act

§§ 143‑621 through 143‑639:  Repealed by Session Laws 2000‑67, s.  21.2.



§ 143-640. Commission established; purpose; members; terms of office; quorum; compensation; termination.

Article 67.

First Flight Centennial Commission.

§ 143‑640.  Commission established; purpose; members; terms of office; quorum; compensation; termination.

(a)        Establishment.  There is established the First Flight Centennial Commission. The Commission shall be located within the Department of Cultural Resources for organizational, budgetary, and administrative purposes.

(b)        Purpose.  The purpose of the Commission is to develop and plan activities to commemorate the centennial of the first successful manned, controlled, heavier‑than‑air, powered flight (in this Article referred to as "the First Flight") and other historical events related to the development of powered flight.

(c)        Membership.  The Commission shall consist of 29 members, as follows:

(1)        Four persons appointed by the Governor.

(2)        Five persons appointed by the President Pro Tempore of the Senate.

(3)        Five persons appointed by the Speaker of the House of Representatives.

(4)        The following persons or their designees, ex officio:

a.         The Governor.

b.         The President Pro Tempore of the Senate.

c.         The Speaker of the House of Representatives.

d.         The United States Senators from this State.

e.         The member of the United States House of Representatives for the Third Congressional District.

f.          The Governor of the State of Ohio.

g.         The Secretary of the Department of Cultural Resources.

h.         The Superintendent of the Cape Hatteras National Seashore of the United States National Park Service.

i.          The chair of the Centennial of Flight Commemoration Commission.

j.          The President of the First Flight Society.

k.         The chair of the Dare County Board of Commissioners.

l.          The Mayor of the Town of Kill Devil Hills.

m.        The chair of the Dare County Tourism Board.

n.         The Mayor of the Town of Kitty Hawk.

The members appointed to the First Flight Centennial Commission shall be chosen from among individuals who have the ability and commitment to promote and fulfill the purposes of the Commission, including individuals who have demonstrated expertise in the fields of aeronautics, aerospace science, or history, who have contributed to the development of the fields of aeronautics or aerospace science, or who have demonstrated a commitment to serving the public.

(d)        Terms.  Members shall serve for two‑year terms, with no prohibition against being reappointed, except initial appointments shall be for terms as follows:

(1)        The Governor shall initially appoint two members for a term of two years and two members for a term of three years.

(2)        The President Pro Tempore of the Senate shall initially appoint two members for a term of two years and two members for a term of three years.

(3)        The Speaker of the House of Representatives shall initially appoint two members for a term of two years and two members for a term of three years.

Initial terms shall commence on July 1, 1994.

(e)        Cochairs.  The Governor shall select the cochairs biennially from among the membership of the Commission. The initial term shall commence on July 1, 2001.

(f)         Vacancies.  A vacancy in the Commission or as chair of the Commission resulting from the resignation of a member or otherwise shall be filled in the same manner in which the original appointment was made and the term shall be for the balance of the unexpired term.

(g)        Compensation.  The Commission members shall receive no salary as a result of serving on the Commission but shall receive per diem, subsistence, and travel expenses in accordance with the provisions of G.S. 120‑3.1, 138‑5, and 138‑6, as applicable. When approved by the Commission, members may be reimbursed for subsistence and travel expenses in excess of the statutory amount.

(h)        Removal.  Members may be removed in accordance with G.S. 143B‑13 as if that section applied to this Article.

(i)         Meetings.  The chair shall convene the Commission. Meetings shall be held as often as necessary, but not less than four times a year.

(j)         Quorum.  A majority of the members of the Commission shall constitute a quorum for the transaction of business. The affirmative vote of a majority of the members present at meetings of the Commission shall be necessary for action to be taken by the Commission.

(k)        Termination of Commission.  The Commission shall terminate June 30, 2004, which is six months after the 100th anniversary of the First Flight. (1993 (Reg. Sess., 1994), c. 777, s. 7(a); 1999‑431, s. 3.2(a); 2001‑486, ss. 2.12(a), 2.12(b); 2002‑159, s. 20.)



§ 143-641. Powers and duties of the Commission.

§ 143‑641.  Powers and duties of the Commission.

(a)        Powers and Duties.  The Commission shall have the following powers and duties:

(1)        To plan and develop activities appropriate to commemorate the centennial of the First Flight, including the coordination of activities throughout the State and nation.

(2)        To coordinate with the national Centennial of Flight Commemoration Commission and the 2003 Fund Commission of Ohio in planning and promoting commemorative events and activities.

(3)        To appoint a director, who shall be exempt from the State Personnel Act, to employ other staff as it deems necessary, subject to the State Personnel Act, and to fix their compensation.

(4)        To adopt bylaws by a majority vote of the Commission.

(5)        To accept grants, contributions, devises, bequests, gifts, and services for the purpose of providing support to the Commission. The funds and property shall be retained by the Commission, and the Commission shall prescribe rules under which the Commission may accept donations of money, property, or personal services, and determine the value of donations of property or personal services.

(6)        To design, seek clearance for, and register with the Secretary of State a logo as the official emblem of the First Flight celebration, in coordination with the federal advisory commission. The Commission shall issue rules regarding the use of the logo.

(b)        Commemoration Activities.  In planning and implementing appropriate activities to commemorate the centennial of the First Flight, the Commission shall give due consideration to:

(1)        The historical setting in which the First Flight of the Wright Brothers took place.

(2)        The contribution of powered flight to the development of transportation worldwide.

(3)        The contribution that powered flight has made to worldwide trade and the economic development of the United States and all nations.

(4)        The contribution that powered flight has made to world peace and security.

(5)        The need to educate the public regarding the research and development of powered flight, and to acknowledge the development of aeronautics, aerospace science, and the aerospace industry, including the development of the glider and Orville and Wilbur Wright's contribution to the development of the glider.

(6)        The development of aerospace science and the aerospace industry since the First Flight, including the development of space exploration.

(7)        The importance of activities to commemorate the First Flight and to honor Orville and Wilbur Wright and their contribution to powered flight.

(8)        The need to expand the facilities of the Wright Brothers National Memorial to honor Orville and Wilbur Wright and to educate the public regarding the development of powered flight and the development of aeronautics and aerospace science since the First Flight.

(9)        The commitment and efforts of the First Flight Society and the National Park Service to preserving the Wright Brothers National Memorial and to honoring Orville and Wilbur Wright on the centennial of the First Flight.

(c)        Contract Authority.  The Commission may procure supplies, services, and property as appropriate, and may enter into contracts, leases, or other legal agreements to carry out the purposes of this Article. All contracts, leases, or legal agreements entered into by the Commission shall terminate on the date of termination of the Commission. Termination shall not affect any disputes or causes of action of the Commission that arise before the date of termination, and the Department of Cultural Resources may prosecute or defend any causes of action arising before the date of termination. All property acquired by the Commission that remains in the possession of the Commission on the date of termination shall become the property of the Department of Cultural Resources. (1993 (Reg. Sess., 1994), c. 777, s. 7(a).)



§ 143-642. Assignment of property; offices.

§ 143‑642.  Assignment of property; offices.

(a)        Assignment of Property.  Upon request of the Commission, the head of any State agency may assign property, equipment, and personnel of such agency to the Commission to assist the Commission in carrying out its duties under this Article. Assignments under this subsection shall be without reimbursement by the Commission to the agency from which the assignment was made. Property and equipment that remains in the possession of the Commission on the date of the termination of the Commission shall revert to the agency from which the property was acquired.

(b)        Office Space.  The Department of Cultural Resources shall provide office space in Raleigh for use as offices by the First Flight Centennial Commission, and the Department of Cultural Resources shall receive no reimbursement from the Commission for the use of the property during the life of the Commission. (1993 (Reg. Sess., 1994), c. 777, s. 7(a).)



§ 143-643. Commission reports.

§ 143‑643.  Commission reports.

(a)        Annual Report.  Before July 1, 1995, the Commission shall submit to the General Assembly a comprehensive report incorporating specific recommendations of the Commission for commemoration of the First Flight and other historical events related to the development of powered flight. After the initial report, the Commission shall submit a report to the General Assembly within 30 days of the convening of each Regular Session of the General Assembly until the Commission terminates. The report shall include:

(1)        Recommendations for appropriate activities for the commemoration, including:

a.         Publications, both printed and electronic, of books, periodicals, films, videotapes, and other promotional and educational materials.

b.         Scholarly projects, conferences, lectures, seminars, and programs.

c.         Libraries, exhibits, and museums.

d.         Competitions and awards for historical, scholarly, artistic, and other works and projects related to the centennial.

e.         Ceremonies and celebrations, including a calendar of major activities, commemorating the centennial and other related historical events and achievements.

(2)        Recommendations for legislation and administrative action to promote and develop the commemoration.

(3)        An accounting of funds received and expended.

(b)        Final Report.  The Commission shall submit a final report to the General Assembly no later than June 30, 2004. The final report shall include:

(1)        A summary of the activities of the Commission.

(2)        A final accounting of funds received and expended by the Commission.

(3)        Recommendations concerning the disposition of historically significant property donated to or acquired by the Commission. (1993 (Reg. Sess., 1994), c. 777, s. 7(a).)



§§ 143-644 through 143-649. Reserved for future codification purposes.

§§ 143‑644 through 143‑649.  Reserved for future codification purposes.



§ 143-650: Repealed by Session Laws 2004-124, s. 18.2(a), effective July 1, 2004.

Article 68.

Regulation of Boxing.

§ 143‑650:  Repealed by Session Laws 2004‑124, s. 18.2(a), effective July 1, 2004.



§ 143-651. Definitions.

§ 143‑651.  Definitions.

The following definitions apply in this Article:

(1)        Amateur.  A person who is not receiving or competing for and has never received or competed for any purse or other article or thing of value for participating in a match.

(2)        Announcer.  Any person who engages in the act of announcing a match.

(3)        Boxer.  Any person who engages as a participant in a boxing match.

(4)        Boxing match.  A match where the participants engage in the use of full contact boxing techniques (using the fist only), and where the object of a match is to win by decision, knockout (KO), or technical knockout (TKO).

(5)        Repealed by Session Laws 2004‑124, s. 18.2.(a), effective July 1, 2004.

(6)        Contest.  A match in which the participants strive to win.

(7)        Contestant.  Any person who engages as a participant in a boxing, kickboxing, or mixed martial arts  match, or toughman event.

(7a)      Division.  The Alcohol Law Enforcement Division of the Department of Crime Control and Public Safety.

(8)        Exhibition.  A match where the participants display their skills and technique without necessarily striving to win.

(9)        Judge.  A person who has a vote in determining the winner of any match or contest.

(10)      Kickboxer.  Any person who engages as a participant in a kickboxing match.

(11)      Kickboxing match.  A match in which the participants engage in full contact martial arts fighting techniques using the hands and the feet, and where the object of the match is to win by decision, knockout (KO), or technical knockout (TKO).

(12)      Licensee.  Any person, club, corporation, organization, or association to whom a license has been issued pursuant to the provisions of this Article.

(13)      Manager.  Any person who controls or administers the affairs of any contestant, and who:

a.         By contract, agreement, or other arrangement with any person undertakes or has undertaken to represent in any way the interest of the contestant in any professional contest in which the contestant is to participate and is entitled under that contract, agreement, or arrangement to receive monetary or other compensation for his or her services, without regard to the sources of the compensation. The term "manager" shall not be construed to mean any attorney licensed to practice in this State whose participation in the activities is restricted solely to representing the interests of a professional contestant as a client.

b.         Directs or controls the professional activities of any professional contestant.

c.         Receives or is entitled to receive a percentage of the gross purse or gross income of any professional contest.

(14)      Match.  Any boxing, kickboxing, or mixed martial arts contest or exhibition, or toughman event, and includes any event, engagement, sparring or practice session, show or program where the public is admitted and in which there is intended to be physical contact, whether an exhibition or contest. This definition does not include training or practice sessions when no admission is charged.

(15)      Matchmaker.  A person through whom matches are arranged for participants and who otherwise assists participants in procuring engagement dates.

(15a)    Mixed martial artist.  Any person who engages as a participant in a mixed martial arts match.

(15b)    Mixed martial arts.  A form of sporting martial arts that uses a variety of martial arts techniques to deliver blows with the hands, elbows, and any part of the leg below the hip, including the knee and foot, and also uses boxing, wrestling, and grappling techniques.

(16)      Natural person.  An individual.

(17)      Participant.  Any person who engages in a match or exhibition and performs as a boxer, kickboxer, or mixed martial artist.

(18)      Person.  An individual, group of individuals, business, corporation, limited liability company, partnership, or any other individual or collective entity.

(19)      Physician.  An individual licensed to practice medicine in this State.

(20)      Professional.  Any person who is licensed as a contestant and receives compensation for participating in matches.

(21)      Promoter.  Any person who produces, arranges, stages, holds, or gives any match in North Carolina involving a professional participant.

(22)      Referee.  The official who shall enter and remain in the ring for the duration of a match and shall enforce the rules and maintain order in the ring.

(23)      Ring official.  Any person who performs an official function for the duration of a match.

(23a)    Sanctioned amateur.  A person who competes in a sanctioned amateur match.

(23b)    Sanctioned amateur match.  Any match regulated by an amateur sports organization that has been recognized and approved by the Division.

(24)      Second.  Any person who will work or be present in the corner of a participant for the duration of a match.

(25)      Timekeeper.  Any person who will operate the clock or watch for the duration of a match for the purpose of keeping the official time of the match.

(25a)    Toughman contestant.  Any person who competes in a toughman event.

(25b)    Toughman event.  An elimination program of matches in which (i) the contestants are not professional boxers, (ii) the finalist receives a purse or other article of value, (iii) the participants engage in the use of full contact boxing techniques, and (iv) the object of each match is to win by decision, knockout (KO), or technical knockout (TKO).

(26)      Repealed by Session Laws 2007‑490, s. 1, effective August 30, 2007.

(27)      Unarmed combat.  A match consisting of any combination of boxing, kicking, wrestling, hitting, punching, or other combative contact techniques which may reasonably be expected to inflict injury to opponents. (1995, c. 499, s. 1; 1997‑504, s. 1; 1998‑23, s. 18; 1998‑212, s. 19.11(g); 2004‑124, ss. 18.2(a), (b), (e); 2006‑264, s. 22(c); 2007‑490, s. 1.)



§ 143-652: Repealed by Session Laws 2004-124, s. 18.2.(a), effective July 1, 2004.

§ 143‑652:  Repealed by Session Laws 2004‑124, s. 18.2.(a), effective July 1, 2004.



§ 143-652.1. Regulation of boxing, kickboxing, mixed martial arts, and toughman events.

§ 143‑652.1.  Regulation of boxing, kickboxing, mixed martial arts, and toughman events.

The Alcohol Law Enforcement Division of the Department of Crime Control and Public Safety shall regulate live boxing, kickboxing, and mixed martial arts matches, whether professional, amateur, or sanctioned amateur, or toughman events, in which admission is charged for viewing, or the contestants compete for a purse or prize of value greater than twenty‑five dollars ($25.00). The Division shall have the exclusive authority to approve and issue rules for the regulation of the conduct, promotion, and performances of live boxing, kickboxing, and mixed martial arts matches and exhibitions, whether professional, amateur, or sanctioned amateur, and toughman events in this State. The rules shall be issued pursuant to the provisions of Chapter 150B of the General Statutes and may include, without limitation, the following subjects:

(1)        Requirements for issuance of licenses and permits required by this Article.

(2)        Regulation of ticket sales.

(3)        Physical requirements for contestants, including classification by weight and skill.

(4)        Supervision of matches and exhibitions by licensed physicians and referees.

(5)        Insurance and bonding requirements.

(6)        Compensation of participants and licensees.

(7)        Contracts and financial arrangements.

(8)        Prohibition of dishonest, unethical, and injurious practices.

(9)        Facilities.

(10)      Approval of sanctioning amateur sports organizations.

(11)      Procedures and requirements for compliance with the Professional Boxing Safety Act of 1996. (2004‑124, s. 18.2(d); 2007‑490, s. 2.)



§ 143-652.2. Boxing Advisory Commission.

§ 143‑652.2.  Boxing Advisory Commission.

(a)        Creation.  The Boxing Advisory Commission is created within the Department of Crime Control and Public Safety to advise the Alcohol Law Enforcement Division of the Department of Crime Control and Public Safety concerning matters regulated by this Article. The Commission shall consist of six voting members and two nonvoting advisory members. All the members shall be residents of North Carolina. The members shall be appointed as follows:

(1)        One voting member shall be appointed by the Governor for an initial term of two years.

(2)        One voting member shall be appointed by the President Pro Tempore of the Senate for an initial term of three years.

(3)        One voting member shall be appointed by the Speaker of the House of Representatives for an initial term of three years.

(4)        One voting member shall be appointed by the Secretary of Crime Control and Public Safety for an initial term of three years.

(5)        One voting member shall be appointed by the Lieutenant Governor for an initial term of two years.

(6)        One voting member shall be appointed by the Tribal Council of the Eastern Band of the Cherokee for an initial term of three years.

(7)        One nonvoting advisory member shall be appointed by the Speaker of the House of Representatives for an initial term of one year, from nominations made by the North Carolina Medical Society, which shall nominate two licensed physicians for the position.

(8)        One nonvoting advisory member shall be appointed by the President Pro Tempore of the Senate for an initial term of one year, from nominations made by the North Carolina Medical Society, which shall nominate two licensed physicians for the position.

Notwithstanding the schedule above in subdivisions (1), (5), (7), and (8) of this subsection, if any former member of the North Carolina Boxing Commission is appointed to the initial membership, that person shall serve an initial term of three years. The member appointed pursuant to subdivision (6) of this subsection may serve on the Commission only if an agreement exists and remains in effect between the Tribal Council of the Eastern Band of the Cherokee and the Commission authorizing the Commission to regulate professional boxing matches within the Cherokee Indian Reservation as provided by the Professional Boxing Safety Act of 1996.

The two nonvoting advisory members appointed pursuant to subdivisions (7) and (8) of this subsection shall advise the Commission and the Division on matters concerning the health and physical condition of boxers and health issues relating to the conduct of exhibitions and boxing matches. They may prepare and submit to the Commission for its consideration and to the Division for its approval any rules that in their judgment will safeguard the physical welfare of all participants engaged in boxing.

Terms for all members of the Commission except for the initial appointments shall be for three years.

The Secretary of Crime Control and Public Safety shall designate which member of the Commission is to serve as chair. A member of the Commission may be removed from office by the Secretary of Crime Control and Public Safety for cause. Members of the Commission are subject to the conflicts of interest requirements of 15 U.S.C. § 6308 (contained in the Professional Boxing Safety Act of 1996, as amended). Each member, before entering upon the duties of a member, shall take and subscribe an oath to perform the duties of the office faithfully, impartially, and justly to the best of the member's ability. A record of these oaths shall be filed in the Department of Crime Control and Public Safety.

(b)        Vacancies.  Members shall serve until their successors are appointed and have been qualified. Any vacancy in the membership of the Commission shall be filled in the same manner as the original appointment. A vacancy in the membership of the Commission other than by expiration of term shall be filled for the unexpired term only.

(c)        Meetings.  Meetings of the Commission shall be called by the chair or by any two members of the Commission, and meetings shall be held at least quarterly. Any three voting members of the Commission shall constitute a quorum at any meeting. Action may be taken and motions and resolutions adopted by the Commission at any meeting by the affirmative vote of a majority of the members of the Commission present at a meeting at which a quorum exists.

(d)        Review Authority of the Commission.  The Commission shall review existing rules adopted under this Article and shall from time to time make recommendations to the Division for changes or addition to such rules. Any proposals for change, amendment, addition, or deletion to those rules shall be submitted by the Division to the Commission for its comments prior to approval.

(e)        Compensation.  None of the members of the Commission shall receive compensation for serving on the Commission. However, members of the Commission may be reimbursed for their expenses in accordance with the provisions of Chapter 138 of the General Statutes.

(f)         Staff Assistance.  The Secretary of Crime Control and Public Safety shall provide staff assistance to the Commission.

(g)        Initial appointments to the Commission under this section shall be for terms commencing July 1, 2007.  (2007‑528, s. 1; 2008‑187, s. 22.)



§ 143-653. Unauthorized matches prohibited.

§ 143‑653.  Unauthorized matches prohibited.

No person shall promote, conduct, or engage in an unarmed combat match, whether the participants are professional or amateur, except as authorized by this Article. This section shall not preclude professional wrestling. (1995, c. 499, s. 1; 1997‑504, s. 3; 1998‑23, s. 18; 1998‑212, s. 19.11(g); 2007‑490, s. 3.)



§ 143-654. Licensing and permitting.

§ 143‑654.  Licensing and permitting.

(a)        License and Permit Required.  Except for sanctioned amateur matches, it is unlawful for any person to act in this State as an announcer, contestant, judge, manager, matchmaker, promoter, referee, timekeeper, or second unless the person is licensed to do so under this Article. It is unlawful for a promoter to present a match in this State, other than a sanctioned amateur match, unless the promoter has a permit issued under this Article to do so. The Division has the exclusive authority to issue, deny, suspend, or revoke any license or permit provided for in this Article.

(b)        License.  All licenses issued under this Article shall be valid only during the calendar year in which they are issued, except contestant licenses shall be valid for one year from the date of issuance. A license for an announcer, contestant, judge, matchmaker, referee, timekeeper, or second shall be issued only to a natural person. A natural person shall not transfer or assign a license or change it into another name. A license for a manager or promoter may be issued to a corporation or partnership; provided, however, that all officers or partners shall submit an application for individual licensure, and only those officers or partners who are licensed shall be entitled to negotiate or sign contracts. The addition of a new officer or partner during the license period shall necessitate the filing of an application for individual licensure by the new officer or partner.

An applicant for a license shall file with the Division the appropriate nonrefundable fee and any forms, documents, medical examinations, or exhibits the Division may require in order to properly administer this Article. The information requested shall include the date of birth and social security number of each applicant as well as any other personal data necessary to positively identify the applicant and may include the requirement of verification of any documents the Division deems appropriate. A person may not participate under a fictitious or assumed name in any match unless the person has first registered the name with the Division.

(c)        Surety Bond.  An applicant for a promoter's license must submit, in addition to any other forms, documents, or exhibits requested by the Division, a surety bond payable to the Division for the benefit of any person injured or damaged by (i) the promoter's failure to comply with any provision of this Article or any rules adopted by the Division or (ii) the promoter's failure to fulfill the obligations of any contract related to the holding of a match. The surety bond shall be issued in an amount to be no less than ten thousand dollars ($10,000). The amount of the surety bond shall be negotiable upon the sole discretion of the Division. All surety bonds shall be upon forms approved by the Secretary of Crime Control and Public Safety and supplied by the Division.

(d)        Permit.  A permit issued to a promoter under this Article is valid for a single match. An applicant for a permit shall file with the Division the appropriate nonrefundable fee and any forms or documents the Division may require. (1995, c. 499, s. 1; 1997‑504, s. 4; 1998‑23, s. 18; 1998‑212, s. 19.11(c), (g); 1999‑237, s. 20.3(b); 2004‑124, s. 18.2(e); 2006‑264, s. 22(a); 2007‑490, s. 4.)



§ 143-655. Fees; State Boxing Revenue Account.

§ 143‑655.  Fees; State Boxing Revenue Account.

(a)        License Fees.  The Division shall collect the following license fees:

Announcer                                                  $75.00

Contestant                                                  $50.00

Judge                                                         $75.00

Manager                                                   $150.00

Matchmaker                                             $300.00

Promoter                                                  $450.00

Referee                                                      $75.00

Timekeeper                                                $75.00

Second                                                       $50.00.

The annual license renewal fees shall not exceed the initial license fees.

(b)        Permit Fees.  The Division may establish a fee schedule for permits issued under this Article. The fees may vary depending on the seating capacity of the facility to be used to present a match. The fee may not exceed the following amounts:

Seating Capacity                                                           Fee Amount

Less than 2,000                                                            $150.00

2,000  5,000                                                              $300.00

Over 5,000                                                                  $450.00.

(b1)      Admission Fees.  The Division shall collect a fee in the amount of two dollars ($2.00) per each ticket sold to attend events regulated in this Article.

(c)        State Boxing Revenue Account.  There is created the State Boxing Revenue Account within the Department of Crime Control and Public Safety. Monies collected pursuant to the provisions of this Article shall be credited to the Account and applied to the administration of the Article.  (1995, c. 499, s. 1; 1998‑212, s. 19.11(d); 2004‑124, s. 18.2(e); 2006‑264, s. 22(b); 2007‑490, s. 5; 2009‑451, s. 17.7(a), (b).)



§ 143-656. Contracts and financial arrangements.

§ 143‑656.  Contracts and financial arrangements.

Any contract between licensees and related to a match or exhibition held or to be held in this State must meet the requirements of administrative rules as set forth by the Division. Any contract which does not satisfy the requirements of the administrative rules shall be void and unenforceable. All contracts shall be in writing. (1995, c. 499, s. 1; 1997‑504, s. 5; 1998‑23, s. 18; 1998‑212, s. 19.11(g); 2004‑124, s. 18.2(e); 2006‑264, s. 22(a); 2007‑490, s. 6.)



§ 143-657: Repealed by Session Laws 1997-504, s. 6.

§ 143‑657:  Repealed by Session Laws 1997‑504, s.  6.



§ 143-657.1. Sanctioned amateur matches.

§ 143‑657.1.  Sanctioned amateur matches.

In addition to the other applicable provisions of this Article, a sanctioned amateur match shall be conducted pursuant to the rules of the sports organization sanctioning the match or exhibition. (1997‑504, s. 7; 1998‑23, s. 18; 1998‑212, s. 19.11(g); 2007‑490, s. 7.)



§ 143-658. Violations.

§ 143‑658.  Violations.

(a)        Civil Penalties.  The Secretary of Crime Control and Public Safety may issue an order against a licensee or other person who willfully violates any provision of this Article, imposing a civil penalty of up to five thousand dollars ($5,000) for a single violation or of up to twenty‑five thousand dollars ($25,000) for multiple violations in a single proceeding or a series of related proceedings. No order under this subsection may be entered without giving the licensee or other person 15 days' prior notice and an opportunity for a contested case hearing conducted pursuant to Article 3 of Chapter 150B of the General Statutes.

The clear proceeds of civil penalties imposed pursuant to this subsection shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2.

(b)        Criminal Penalties.  A willful violation of any provision of this Article shall constitute a Class 2 misdemeanor. The Secretary of Crime Control and Public Safety may refer any available evidence concerning violations of this Article to the proper district attorney, who may, with or without such a reference, institute the appropriate criminal proceedings.

(c)        Injunction.  Whenever it appears to the Secretary of Crime Control and Public Safety that a person has engaged or is about to engage in an act or practice constituting a violation of any provision of this Article or any rule or order hereunder, the Secretary of Crime Control and Public Safety may bring an action in any court of competent jurisdiction to enjoin those acts or practices and to enforce compliance with this Article or any rule or order issued pursuant to this Article.

(d)        Repealed by Session Laws 1998‑212, s. 19.11(e). (1995, c. 499, s. 1; 1997‑504, s. 8; 1998‑23, s. 18; 1998‑212, s. 19.11(e), (g); 1998‑215, s. 125.)



§ 143-659. Reserved for future codification purposes.

§ 143‑659.  Reserved for future codification purposes.



§ 143-660. Definitions.

Article 69.

Criminal Justice Information Network Governing Board.

§ 143‑660.  Definitions.

As used in this Article:

(1)        "Board" means the Criminal Justice Information Network Governing Board established by G.S. 143‑661.

(2)        "Local government user" means a unit of local government of this State having authorized access to the Network.

(3)        "Network" means the Criminal Justice Information Network established by the Board pursuant to this Article.

(4)        "Network user" or "user" means any person having authorized access to the Network.

(5)        "State agency" means any State department, agency, institution, board, commission, or other unit of State government. (1996, 2nd Ex. Sess., c. 18, s. 23.3(a).)



§ 143-661. Criminal Justice Information Network Governing Board - creation; purpose; membership; conflicts of interest.

§ 143‑661.  Criminal Justice Information Network Governing Board  creation; purpose; membership; conflicts of interest.

(a)        The Criminal Justice Information Network Governing Board is established within the Department of Crime Control and Public Safety, to operate the State's Criminal Justice Information Network, the purpose of which shall be to provide the governmental and technical information systems infrastructure necessary for accomplishing State and local governmental public safety and justice functions in the most effective manner by appropriately and efficiently sharing criminal justice and juvenile justice information among law enforcement, judicial, and corrections agencies. The Board is established within the Department of Crime Control and Public Safety, for organizational and budgetary purposes only and the Board shall exercise all of its statutory powers in this Article independent of control by the Department of Crime Control and Public Safety.

(b)        The Board shall consist of 21 members, appointed as follows:

(1)        Five members appointed by the Governor, including one member who is a director or employee of a State correction agency for a term to begin September 1, 1996 and to expire on June 30, 1997, one member who is an employee of the North Carolina Department of Crime Control and Public Safety for a term beginning September 1, 1996 and to expire on June 30, 1997, one member selected from the North Carolina Association of Chiefs of Police for a term to begin September 1, 1996 and to expire on June 30, 1999, one member who is an employee of the Department of Juvenile Justice and Delinquency Prevention, and one member who represents the Division of Motor Vehicles.

(2)        Six members appointed by the General Assembly in accordance with G.S. 120‑121, as follows:

a.         Three members recommended by the President Pro Tempore of the Senate, including two members of the general public for terms to begin on September 1, 1996 and to expire on June 30, 1997, and one member selected from the North Carolina League of Municipalities who is a member of, or an employee working directly for, the governing board of a North Carolina municipality for a term to begin on September 1, 1996 and to expire on June 30, 1999; and

b.         Three members recommended by the Speaker of the House of Representatives, including two members of the general public for terms to begin on September 1, 1996 and to expire on June 30, 1999, and one member selected from the North Carolina Association of County Commissioners who is a member of, or an employee working directly for, the governing board of a North Carolina county for a term to begin on September 1, 1996 and to expire on June 30, 1997.

(3)        Two members appointed by the Attorney General, including one member who is an employee of the Attorney General for a term to begin on September 1, 1996 and to expire on June 30, 1997, and one member from the North Carolina Sheriffs' Association for a term to begin on September 1, 1996 and to expire on June 30, 1999.

(4)        Six members appointed by the Chief Justice of the North Carolina Supreme Court, as follows:

a.         The Director of the Administrative Office of the Courts, or an employee of the Administrative Office of the Courts, for a term beginning July 1, 1997, and expiring June 30, 2001.

b.         One member who is a district attorney or an assistant district attorney upon the recommendation of the Conference of District Attorneys of North Carolina, for a term beginning July 1, 1998, and expiring June 30, 1999.

c.         Two members who are superior court or district court judges for terms beginning July 1, 1998, and expiring June 30, 2001.

d.         One member who is a magistrate upon the recommendation of the North Carolina Magistrates' Association, for a term beginning July 1, 1998, and expiring June 30, 1999.

e.         One member who is a clerk of superior court upon the recommendation of the North Carolina Association of Clerks of Superior Court, for a term beginning July 1, 1998, and expiring June 30, 1999.

(5)        One member appointed by the State Chief Information Officer.

(6)        One member appointed by the President of the North Carolina Chapter of the Association of Public Communications Officials International, who is an active member of the Association, for a term to begin on September 1, 1996 and to expire on June 30, 1999.

The respective appointing authorities are encouraged to appoint persons having a background in and familiarity with criminal information systems and networks generally and with the criminal information needs and capacities of the constituency from which the member is appointed.

As the initial terms expire, subsequent members of the Board shall be appointed to serve four‑year terms. At the end of a term, a member shall continue to serve on the Board until a successor is appointed. A member who is appointed after a term is begun serves only for the remainder of the term and until a successor is appointed. Any vacancy in the membership of the Board shall be filled by the same appointing authority that made the appointment, except that vacancies among members appointed by the General Assembly shall be filled in accordance with G.S. 120‑122.

(c)        Members of the Board shall not be employed by or serve on the board of directors or other corporate governing body of any information systems, computer hardware, computer software, or telecommunications vendor of goods and services to the State or to any unit of local government in the State. No member of the Board shall vote on an action affecting solely the member's own State agency or local governmental unit or specific judicial office. (1996, 2nd Ex. Sess., c. 18, s. 23.3(a); 1998‑202, s. 9; 1998‑212, s. 18.2(b); 2001‑424, s. 23.6(b); 2001‑487, s. 90; 2003‑284, s. 17.1(a); 2004‑129, s. 42.)



§ 143-662. Compensation and expenses of Board members; travel reimbursements.

§ 143‑662.  Compensation and expenses of Board members; travel reimbursements.

Members of the Board shall serve without compensation but may receive travel and subsistence as follows:

(1)        Board members who are officials or employees of a State agency or unit of local government, in accordance with G.S. 138‑6.

(2)        All other Board members, at the rate established in G.S. 138‑5. (1996, 2nd Ex. Sess., c. 18, s. 23.3(a).)



§ 143-663. Powers and duties.

§ 143‑663.  Powers and duties.

(a)        The Board shall have the following powers and duties:

(1)        To establish and operate the Network as an integrated system of State and local government components for effectively and efficiently storing, communicating, and using criminal justice information at the State and local levels throughout North Carolina's law enforcement, judicial, juvenile justice, and corrections agencies, with the components of the Network to include electronic devices, programs, data, and governance and to set the Network's policies and procedures.

(2)        To develop and adopt uniform standards and cost‑effective information technology, after thorough evaluation of the capacity of information technology to meet the present and future needs of the State and, in consultation with the Office of Information Technology Services, to develop and adopt standards for entering, storing, and transmitting information in criminal justice databases and for achieving maximum compatibility among user technologies.

(3)        To identify the funds needed to establish and maintain the Network, identify public and private sources of funding, and secure funding to:

a.         Create the Network and facilitate the sharing of information among users of the Network; and

b.         Make grants to local government users to enable them to acquire or improve elements of the Network that lie within the responsibility of their agencies or State agencies; provided that the elements developed with the funds must be available for use by the State or by local governments without cost and the applicable State agencies join in the request for funding.

(4)        To provide assistance to local governments for the financial and systems planning for Network‑related automation and to coordinate and assist the Network users of this State in soliciting bids for information technology hardware, software, and services in order to assure compliance with the Board's technical standards, to gain the most advantageous contracts for the Network users of this State, and to assure financial accountability where State funds are used.

(5)        To provide a liaison among local government users and to advocate on behalf of the Network and its users in connection with legislation affecting the Network.

(6)        To facilitate the sharing of knowledge about information technologies among users of the Network.

(7)        To take any other appropriate actions to foster the development of the Network.

(b)        All grants or other uses of funds appropriated or granted to the Board shall be conditioned on compliance with the Board's technical and other standards. (1996, 2nd Ex. Sess., c. 18, s. 23.3(a); 2003‑284, s. 17.2(b); 2004‑129, s. 43.)



§ 143-664. Election of officers; meetings; staff, etc.

§ 143‑664.  Election of officers; meetings; staff, etc.

(a)        The Governor shall call the first meeting of the Board. At the first meeting, the Board shall elect a chair and a vice‑chair, each to serve a one‑year term, with subsequent officers to be elected for one‑year terms. The Board shall hold at least two regular meetings each year, as provided by policies and procedures adopted by the Board. The Board may hold additional meetings upon the call of the chair or any three Board members. A majority of the Board membership constitutes a quorum.

(b)        Pending permanent staffing, the Department shall provide the Board with professional and clerical staff and any additional support the Board needs to fulfill its mandate. The Board may meet in an area provided by the Department of Crime Control and Public Safety and the Board's staff shall use space provided by the Department. (1996, 2nd Ex. Sess., c. 18, s. 23.3(a); 2003‑284, s. 17.1(b).)



§§ 143-665 through 143-669. Reserved for future codification purposes.

§§ 143‑665 through 143‑669.  Reserved for future codification purposes.



§§ 143-670 through 143-674: Repealed by Session Laws 2001-452, s. 1.1.

Article 70.

Adopt‑A‑Beach Program.

§§ 143‑670 through 143‑674: Repealed by Session Laws 2001‑452, s. 1.1.



§ 143-675. Commission established; purpose; members; terms of office; quorum; compensation; termination.

ARTICLE 71.

North Carolina Postal History Commission.

§ 143‑675.  Commission established; purpose; members; terms of office; quorum; compensation; termination.

(a)        Establishment.  There is established the North Carolina Postal History Commission. The Commission shall be located within the Department of Cultural Resources for organizational, budgetary, and administrative purposes.

(b)        Purpose.  The purpose of the Commission is to advise the Secretary of Cultural Resources on the collection, preservation, cataloging, publication, and exhibition of material associated with North Carolina's postal history.

(c)        Membership.  The Commission shall consist of 16 members, as follows:

(1)        Four persons appointed by the Governor, two of whom shall be recommended by the President of the North Carolina Postal History Society.

(2)        Four persons appointed by the President Pro Tempore of the Senate, two of whom shall be recommended by the President of the North Carolina Postal History Society.

(3)        Four persons appointed by the Speaker of the House of Representatives, two of whom shall be recommended by the President of the North Carolina Postal History Society.

(4)        Four persons appointed by the Secretary of Cultural Resources, two of whom shall be recommended by the President of the North Carolina Postal History Society.

The members appointed to the North Carolina Postal History Commission shall be chosen from among individuals who have education or experience in the fields of archives preservation, North Carolina history, historical administration, museum administration, or a knowledge of North Carolina's postal history.

(d)        Terms.  Members shall serve for the duration of the Commission. Initial terms shall commence July 1, 1997.

(e)        Chair.  The chair shall be elected biennially from the membership of the Commission from among its members. The initial term shall commence July 1, 1997.

(f)         Vacancies.  Vacancies resulting from the resignation of a member or otherwise shall be filled in the same manner in which the original appointment was made, and the term shall be for the balance of the unexpired term.

(g)        Compensation.  The Commission members shall receive no salary as a result of serving on the Commission but shall receive per diem, subsistence, and travel expenses in accordance with the provisions of G.S. 120‑3.1, 138‑5, and 138‑6, as applicable.

(h)        Removal.  Members may be removed in accordance with G.S. 143B‑13.

(i)         Meetings.  The chair shall convene the Commission. The Commission shall meet at least quarterly until an exhibit on postal history is mounted and at least semiannually thereafter.

(j)         Quorum.  A majority of the members of the Commission shall constitute a quorum for the transaction of business. The affirmative vote of a majority of the members present at meetings of the Commission shall be necessary for action to be taken by the Commission.

(k)        Termination of Commission.  The Commission shall terminate June 30, 2000. (1997‑443, s. 30.5.)



§ 143-676. Powers and duties of the Commission.

§ 143‑676.  Powers and duties of the Commission.

(a)        Powers and Duties.  The Commission shall have the following powers and duties:

(1)        To advise the Secretary of Cultural Resources on the collection, preservation, cataloging, publication, and exhibition of materials associated with North Carolina's postal history in cooperation with the North Carolina Museum of History.

(2)        To adopt bylaws by a majority vote of the Commission.

(3)        To accept grants, contributions, devises, bequests, gifts, and services for the purpose of providing support to the Commission. The funds and property shall be retained by the Commission, and the Commission shall prescribe rules under which the Commission may accept donations of money, property, or personal services, and determine the value of donations of property or personal services.

(b)        Contract Authority.  The Commission may procure supplies, services, and property as appropriate and may enter into contracts, leases, or other legal agreements within funds available to carry out the purposes of this Article. All contracts, leases, or legal agreements entered into by the Commission shall terminate on the date of termination of the Commission. Termination shall not affect any disputed or causes of action of the Commission that arise before the date of termination, and the Department of Cultural Resources may prosecute or defend any causes of action arising before the date of termination. All property acquired by the Commission that remains in the possession of the Commission on the date of termination shall become the property of the Department of Cultural Resources. (1997‑443, s. 30.5.)



§ 143-677. Assignment of property; offices.

§ 143‑677.  Assignment of property; offices.

(a)        Assignment of Property.  Upon request of the Commission, the head of any State agency may assign property, equipment, and personnel of such agency to the Commission to assist the Commission in carrying out its duties under this Article. Assignments under this subsection shall be without reimbursement by the Commission to the agency from which the assignment was made. Property and equipment that remain in the possession of the Commission on the date of the termination of the Commission shall revert to the agency from which the property was acquired.

(b)        Office Space.  The Department of Cultural Resources shall provide office space in Raleigh for use as offices by the North Carolina Postal History Commission, and the Department of Cultural Resources shall receive no reimbursement from the Commission for the use of the property during the life of the Commission. (1997‑443, s. 30.5.)



§ 143-678. Commission reports.

§ 143‑678.  Commission reports.

(a)        Annual Report.  Before July 1, 1998, the Commission shall submit to the General Assembly a comprehensive report incorporating specific recommendations of the Commission. After the initial report, the Commission shall submit a report to the General Assembly within 30 days of the convening of each regular session of the General Assembly.

(b)        Final Report.  The Commission shall submit a final report to the General Assembly no later than June 30, 2000. The final report shall include:

(1)        A summary of the activities of the Commission.

(2)        A final accounting of funds received and expended by the Commission. (1997‑443, s. 30.5.)



§ 143-679. Application of Article.

§ 143‑679.  Application of Article.

The provisions of Article 1 of Chapter 121 of the General Statutes apply to the Commission. (1997‑443, s. 30.5.)



§ 143-680. Reserved for future codification purposes.

§ 143‑680.  Reserved for future codification purposes.



§ 143-681. Reserved for future codification purposes.

§ 143‑681.  Reserved for future codification purposes.



§ 143-682. Commission established.

Article 72.

Commission on Children With Special Health Care Needs.

§ 143‑682.  Commission established.

(a)        There is established the Commission on Children With Special Health Care Needs. The Department of Health and Human Services shall provide staff services and space for Commission meetings. The purpose of the Commission is to monitor and evaluate the availability and provision of health services to special needs children in this State, and to monitor and evaluate services provided to special needs children under the Health Insurance Program for Children established under Part 8 of Article 2 of Chapter 108A of the General Statutes.

(b)        The Commission shall consist of eight members appointed by the Governor, as follows:

(1)        Two parents, not of the same family, each of whom has a special needs child. In appointing parents, the Governor shall consider appointing one parent of a child with chronic illness and one parent of a child with a developmental disability or behavioral disorder.

(2)        A licensed psychiatrist recommended by the North Carolina Psychiatric Association;

(3)        A licensed psychologist recommended by the North Carolina Psychological Association;

(4)        A licensed pediatrician whose practice includes services for special needs children, recommended by the Pediatric Society of North Carolina;

(5)        A representative of one of the children's hospitals in the State, recommended by the Pediatric Society of North Carolina;

(6)        A local public health director recommended by the Association of Local Health Directors; and

(7)        An educator providing education services to special needs children, recommended by the North Carolina Council of Administrators of Special Education.

(c)        The Governor shall appoint from among Commission members the person who shall serve as chair of the Commission. Of the initial appointments, two shall serve one‑year terms, three shall serve two‑year terms, and three shall serve three‑year terms. Thereafter, terms shall be for two years. Vacancies occurring before expiration of a term shall be filled from the same appointment category in accordance with subsection (b) of this section. (1998‑1, s. 3(a); 1998‑212, s. 12.12(c).)



§ 143-683. Powers and duties of the Commission.

§ 143‑683.  Powers and duties of the Commission.

The Commission shall have the following powers and duties:

(1)        Study the needs of children with special health care needs in this State for health care services not presently provided or regularly available through State or federal programs or through private or employer‑sponsored health insurance plans;

(2)        Develop guidelines for case management services, quality assurance measures, and periodic evaluations to determine efficacy of health services provided to special needs children;

(3)        Develop and coordinate an outreach program of case managers to assist children with special health care needs and their families in accessing available State and federal resources for all health care services;

(4)        Review rules adopted by the Commission for Public Health pertaining to the provision of services for special needs children and make recommendations for modifications or additions to the rules necessary to improve services to these children or to make service delivery more efficient and effective;

(5)        Review policies and practices of the Department of Health and Human Services and recommend to the Secretary of Health and Human Services changes that would improve implementation of health programs for children with special health care needs;

(6)        Report to each session of the General Assembly not later than the first day of its convening. The report shall include a summary of the Commission's work and any recommendations the Commission may have on ways to improve the efficiency and effectiveness of health services delivery to children with special health care needs in this State, The Commission shall provide a copy of its report to the General Assembly's Commission on Children With Special Needs;

(7)        Study the feasibility of establishing a privately funded risk pool to provide insurance coverage and services for children with special health care needs;

(8)        Make recommendations to the Department and to the Commission for Public Health regarding quality assurance measures and mechanisms to enhance the health outcomes of children with special health care needs;

(9)        Establish subcommittees as necessary to provide assistance and advice to the Commission in conducting its studies and other activities. The Commission may appoint non‑Commission members to the subcommittees;

(10)      Seek grants and other funds from private and federal sources to carry out the purposes of this Article; and

(11)      Conduct other activities the Commission deems appropriate and necessary to carry out the purposes of this Article. (1998‑1, s. 3(a); 2007‑182, s. 2.)



§ 143-684. Compensation and expenses of Commission members; travel reimbursements.

§ 143‑684.  Compensation and expenses of Commission members; travel reimbursements.

Members of the Commission shall serve without compensation but may receive travel and subsistence as follows:

(1)        Commission members who are officials or employees of a State agency or unit of local government, in accordance with G.S. 138‑6.

(2)        All other Commission members at the rate established in G.S. 138‑5. (1998‑1, s. 3(a).)



§§ 143-685 through 143-689. Reserved for future codification purposes.

§§ 143‑685 through 143‑689.  Reserved for future codification purposes.



§§ 143-690 through 143-693. Reserved for future codification purposes.

Article 73.

Reserved.

§§ 143‑690 through 143‑693.  Reserved for future codification purposes.



§§ 143-701 through 143-709. Repealed by Session Laws 1999-395, s. 18.1, effective July 1, 1999.

Article 74.

North Carolina Government Competition Act.

§§ 143‑701 through 143‑709.  Repealed by Session Laws 1999‑395, s. 18.1, effective July 1, 1999.



§§ 143-710 through 143-714. Reserved for future codification purposes.

§§ 143‑710 through 143‑714.  Reserved for future codification purposes.



§ 143-715. Policy; purpose.

Article 75.

Tobacco Trust Fund

§ 143‑715.  Policy; purpose.

The General Assembly finds:

(1)        For many years, the State and its prosperity have been supported by its agricultural economy and particularly by the tobacco‑related segment of the agricultural economy. The Master Settlement Agreement is expected to cause significant economic hardship upon the tobacco‑related segment of the agricultural economy in that it is expected to result in reduced demand, sales, and prices for tobacco as an agricultural product.

(2)        Tobacco producers, tobacco allotment holders, and persons engaged in tobacco‑related businesses are entitled to indemnification for the adverse economic effects in the State resulting from the Master Settlement Agreement, tobacco producers, allotment holders, and persons engaged in tobacco‑related businesses are entitled to compensation for the economic losses resulting from lost quota in this State, and tobacco producers are entitled to compensation for the decline in value of tobacco‑related personal property assets and declining market conditions in this State resulting from the Master Settlement Agreement, to the extent that funds are available in the Tobacco Trust Fund to address those purposes.

(3)        Even in the absence of the Master Settlement Agreement, the tobacco‑related segment of the State's economy is experiencing severe economic hardship as it confronts a national decline in the use of, and demand for, tobacco products, which decline is expected to continue. At present, the tobacco producers, tobacco allotment holders, and persons engaged in tobacco‑related businesses are facing an economic crisis that threatens their health and survival. Therefore, in addition to indemnification and compensation for losses in this State resulting from the Master Settlement Agreement, the public interest will be served by the funding of qualified agricultural programs that support, foster, encourage, and facilitate a strong agricultural economy in North Carolina. To the extent that funds are available in the Tobacco Trust Fund, expenditure of those funds to finance qualified agricultural programs is in the public interest.

(4)        It is a public purpose for these funds to be expended in this manner, and it is public service for these persons to accept these funds to the end that conditions of unemployment and fiscal distress may be alleviated or avoided, more stable local economies may be created, local tax bases may be stabilized and maintained, natural resources may be optimally used, and the general public may be benefited. (2000‑147, s. 3.)



§ 143-716. Definitions.

§ 143‑716.  Definitions.

The following definitions apply in this Article:

(1)        Commission.  The Tobacco Trust Fund Commission.

(2)        Compensatory programs.  Programs developed by the Commission to identify, locate, compensate, and indemnify tobacco producers, allotment holders, and persons engaged in tobacco‑related businesses who have suffered actual economic losses in this State due to lost quota, the decline in value of tobacco‑related personal property assets, and declining market conditions resulting from the Master Settlement Agreement or declines in the tobacco‑related segment of the State's economy.

(3)        Fund.  The Tobacco Trust Fund.

(4)        Master Settlement Agreement.  The settlement agreement between certain tobacco manufacturers and the states, as incorporated in the consent decree entered in the action of State of North Carolina v. Philip Morris, Incorporated, et al., 98 CVS 14377, in the General Court of Justice, Superior Court Division, Wake County, North Carolina.

(5)        National Tobacco Grower Settlement Trust.  The trust established by tobacco companies to provide payments to tobacco growers and allotment holders in 14 states for the purposes of ameliorating potential adverse economic consequences of likely reduction in demand, sales, and prices for tobacco as an agricultural product as a result of the Master Settlement Agreement.

(6)        Qualified agricultural programs.  Programs developed by the Commission to support and foster the vitality and solvency of the tobacco‑related segment of the State's agricultural economy, particularly the segment adversely affected by the Master Settlement Agreement, with the objective of alleviating and avoiding unemployment, preserving, and increasing local tax bases, and encouraging the economic stability of participants in the State's agricultural economy. Examples of qualified agricultural programs include programs to finance the modernization of farming equipment, programs to finance the conversion of existing equipment to conform to environmental and other regulatory requirements, and programs to finance the conversion or replacement of equipment in order to cultivate crops that are more profitable than are currently being cultivated.

(7)        Tobacco product component business.  An individual, partnership, limited liability company, corporation, or other commercial entity that engages in the manufacture of component products for use in the manufacture of tobacco products.

(8)        Tobacco‑related business.  An individual, partnership, limited liability company, corporation, or other commercial entity that provides products or services used directly in (i) the production of tobacco, or (ii) support of the business of the production or sale of tobacco. The term does not include the manufacturing of tobacco products or the sale of tobacco products at wholesale or retail.

(9)        Tobacco‑related employment.  Employment in a tobacco‑related business, or in the manufacturing of tobacco products or the component products used in the manufacture of tobacco products. The term does not include persons employed in the sale of tobacco products at wholesale or retail. (2000‑147, s. 3.)



§ 143-717. Commission.

§ 143‑717.  Commission.

(a)        Creation.  The Tobacco Trust Fund Commission is created. The Commission shall be administratively located within the Department of Agriculture and Consumer Services but shall exercise its powers independently of the Commissioner of Agriculture and the Department. All administrative expenses of the Commission shall be paid from the Fund.

(b)        Membership.  The Commission shall consist of 18 members. The Commission shall be appointed as follows: six members by the Governor, six members by the President Pro Tempore of the Senate, and six members by the Speaker of the House of Representatives. The members shall be appointed as follows:

(1)        The Governor shall make the following appointments:

a.         A flue‑cured tobacco farmer.

b.         A flue‑cured tobacco farmer.

c.         A person in or displaced from tobacco‑related employment.

d.         An at‑large appointee.

e.         An at‑large appointee.

f.          An at‑large appointee.

(2)        The President Pro Tempore of the Senate shall make the following appointments:

a.         A flue‑cured tobacco farmer.

b.         A flue‑cured tobacco farmer.

c.         A burley tobacco farmer.

d.         An at‑large appointee.

e.         An at‑large appointee.

f.          An at‑large appointee.

(3)        The Speaker of the House of Representatives shall make the following appointments:

a.         A flue‑cured tobacco farmer.

b.         A former flue‑cured allotment holder who is not also a flue‑cured tobacco farmer.

c.         A burley tobacco farmer.

d.         An at‑large appointee.

e.         An at‑large appointee.

f.          An at‑large appointee.

It is the intent of the General Assembly that the appointing authorities, in appointing members, shall appoint members who represent the geographic, political, gender, and racial diversity of the State. It is the intent of the General Assembly that at least one‑half of the members of the Commission be tobacco farmers.

Except as provided for the initial members under subsection (c) of this section, members shall serve four‑year terms beginning July 1. No member may serve more than two full consecutive terms. Members may continue to serve beyond their terms until their successors are duly appointed, but any holdover shall not affect the expiration date of the succeeding term. Vacancies shall be filled by the designated appointing authority for the remainder of the unexpired term. A member may be removed from office for cause by the authority that appointed that member.

(c)        Initial Membership; Staggering.  To provide for a staggered membership, the members initially appointed to the Commission shall be appointed to staggered terms. Of the initial appointments to the Commission, the members initially appointed pursuant to sub‑subdivisions (b)(1)a., (1)b., (2)d., and (3)d. of this section shall serve one‑year terms ending on June 30, 2001. The members initially appointed pursuant to sub‑subdivisions (b)(2)c., (2)e., (3)a., and (3)e. shall serve two‑year terms ending on June 30, 2002. The members initially appointed pursuant to sub‑subdivisions (b)(1)c., (1)d., (1)e., (2)b., and (3)c. of this section shall serve three‑year terms ending June 30, 2003. The remaining members initially appointed pursuant to subsection (b) of this section shall serve four‑year terms ending June 30, 2004.

(d)        Officers.  The Commission shall elect from its membership a chair, vice‑chair, and other officers as necessary for two‑year terms beginning July 1 at the first meeting of the Commission held on or after July 1 of every even‑numbered year. The vice‑chair may act for the chair in the absence of the chair as authorized by the Commission.

(e)        Frequency of Meetings.  The Commission shall meet at least quarterly each year and may hold special meetings at the call of the chair or a majority of members. The Governor shall call the initial meeting of the Commission.

(f)         Quorum; Majority.  Ten members shall constitute a quorum of the Commission. The Commission may act upon a majority vote of the members of the Commission on matters involving the disbursement of funds and personnel matters properly before the Commission. On all other matters, the Commission may act by majority vote of the members of the Commission at a meeting at which a quorum is present.

(g)        Per Diem and Expenses.  The members of the Commission shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5. Per diem, subsistence, and travel expenses of the members shall be paid from the Fund.

(h)        Conflict of Interest.  Members of the Commission shall comply with the provisions of G.S. 14‑234 prohibiting conflicts of interest, except that G.S. 14‑234(a) shall not apply to an application for or the receipt of a grant or other financial assistance award by a member of the Commission from the Fund created under this Article, or an entity in which a member of the Commission has an interest, if both of the following conditions are met:

(1)        A member does not vote on, participate in the deliberation of, or otherwise attempt through his or her official capacity to influence the vote on, a grant or other financial assistance award by the Commission to the member.

(2)        The Commissioner of Agriculture determines that any award to a member is in accordance with general criteria adopted by the Commission for the distribution of funds from the Fund.

(i)         Limit on Operating and Administrative Expenses.  No more than two and one‑half percent (2 ½%) of the annual receipts of the Fund for the fiscal year beginning July 1 or a total sum of one million dollars ($1,000,000), whichever is less, may be used each fiscal year for administrative and operating expenses of the Commission and its staff. All administrative expenses of the Commission shall be paid from the Fund. (2000‑147, s. 3; 2006‑264, s. 68.)



§ 143-718. Powers and duties.

§ 143‑718.  Powers and duties.

The Commission shall have the following powers and duties:

(1)        To administer the provisions of this Article.

(2)        To develop compensatory programs and qualified agriculture programs, including guidelines and criteria for eligibility for and disbursement of funds, the forms of direct and indirect economic assistance to be awarded, and procedures for applying for and reviewing applications for assistance from the Fund. In developing guidelines and criteria for eligibility and disbursement of funds, the Commission may consult with and otherwise obtain assistance from the State and local offices of the Farm Service Agency and other agencies of the United States Department of Agriculture.

(3)        To provide financial assistance to eligible recipients, in carrying out compensatory programs and qualified agricultural programs.

(4)        To hire staff for the administration of the Fund.

(5)        To contract with other persons to assist in the administration of the Commission's programs.

(6)        To accept gifts or grants from other sources.

(7)        To adopt rules to implement this Article. (2000‑147, s. 3.)



§ 143-719. Tobacco Trust Fund; creation; investment; priority use.

§ 143‑719.  Tobacco Trust Fund; creation; investment; priority use.

(a)        Fund Established.  The Tobacco Trust Fund is established in the Office of the State Treasurer. The Fund shall be used for the purposes provided in this Article.

(b)        Fund Earnings, Assets, and Balances.  The State Treasurer shall hold the Fund separate and apart from all other moneys, funds, and accounts. The State Treasurer is the custodian of the Fund and shall invest the assets in accordance with G.S. 147‑69.2 and G.S. 147‑69.3. Investment earnings credited to the Fund become part of the Fund. Any balance remaining in the Fund at the end of any fiscal year is carried forward in the Fund for the next succeeding fiscal year. Payments from the Fund shall be made on the warrant of the chair of the Commission, pursuant to the directives of the Commission.

(c)        Priority Use of Funds.  As soon as practicable after the beginning of each fiscal year, the State Treasurer must certify in writing to the chair of the Commission the estimated amount of debt service anticipated to be paid during the fiscal year for special indebtedness authorized by the State Capital Facilities Act of 2004, Part 1 of S.L. 2004‑179. The chair of the Commission must issue a warrant from the Fund to the General Fund for the lesser of (i) one‑half of the amount certified by the Treasurer and (ii) the applicable percentage of the Fund's receipts for the current fiscal year. For fiscal years beginning before July 1, 2007, the applicable percentage is thirty percent (30%). For fiscal years beginning on or after July 1, 2007, the applicable percentage is sixty‑five percent (65%). (2000‑147, s. 3; 2004‑179, s. 1.4.)



§ 143-720. Benefits and administration of Fund for compensatory programs.

§ 143‑720.  Benefits and administration of Fund for compensatory programs.

(a)        Funds held in the Fund may be expended on compensatory programs as provided in this section.

(b)        The Fund may provide direct and indirect financial assistance, in accordance with criteria established by the Commission and to the extent allowed by law, to accomplish the following:

(1)        Indemnify tobacco producers, allotment holders, and persons engaged in tobacco‑related businesses from the adverse economic effects in this State of the Master Settlement Agreement.

(2)        Compensate tobacco producers, allotment holders, and persons engaged in tobacco‑related businesses for economic loss resulting from lost quota and compensate tobacco producers for the decline in value of tobacco‑related personal property assets and declining market conditions resulting from the Master Settlement Agreement in this State.

(3)        Compensate individuals displaced from tobacco‑related employment in this State as a result of the adverse economic effects of the Master Settlement Agreement.

(4)        Compensate tobacco product component businesses that are (i) adversely impacted by the Master Settlement Agreement and that (ii) need financial assistance to retool machinery or equipment or to retrain workers, in order to convert to the production of new products or nontobacco use of existing products, or to effect other similar changes.

(c)        Only tobacco producers, persons engaged in tobacco‑related businesses, individuals displaced from tobacco‑related employment, and tobacco product component businesses in this State, and holders of North Carolina tobacco allotments are eligible to apply for and receive assistance pursuant to subsection (b) of this section. Direct payments made to tobacco producers, tobacco allotment holders, and persons engaged in tobacco‑related businesses shall be based on losses resulting in 1998 and thereafter. Lost quota shall be a primary determinative factor in calculating the amount of compensable economic loss for tobacco producers, allotment holders, and persons engaged in tobacco‑related businesses.

(d)        The Commission shall determine the priority of awards among the categories in subsection (b) of this section and within each of those categories.

(e)        Financial assistance awards shall be for no more than one year at a time. An award may be renewed annually, without limitation.

(f)         The Commission may require applicants to provide copies of documents necessary to determine compensable economic loss.

(g)        In no event shall the amount paid to a tobacco producer or allotment holder pursuant to this Article, when combined with the amount received through the National Tobacco Grower Settlement Trust, exceed the compensable economic loss of the producer or allotment holder.

(h)        The Commission may consider the criteria used for National Tobacco Grower Settlement Trust payments and may correspond with the National Tobacco Grower Settlement Trust certification entity to ensure that tobacco farmers and allotment holders are treated fairly. (2000‑147, s. 3.)



§ 143-721. Benefits and administration of Fund for qualified agricultural programs.

§ 143‑721.  Benefits and administration of Fund for qualified agricultural programs.

(a)        Funds held in the Fund may be expended on qualified agricultural programs as provided in this section.

(b)        In implementing qualified agricultural programs, the Commission shall endeavor to identify those areas of the tobacco‑related segment of the State's economy in need of assistance to be provided by the Fund in order to assure the continued vitality and solvency of those areas. The Commission shall endeavor to select for funding qualified agricultural programs that will have the greatest favorable impact on the long‑term health of the tobacco‑related economy of the State.

(c)        The benefits of qualified agricultural programs are not limited to persons suffering economic loss resulting from the Master Settlement Agreement, but these programs shall be designed to foster, support, and assist the tobacco‑related segment of the agricultural economy.

(d)        The Commission may solicit and accept proposals from agencies and departments of the State, including institutions of The University of North Carolina, local units of government, the federal government, and members of the private sector for qualified agricultural programs to be funded with money held in the Fund. (2000‑147, s. 3.)



§ 143-722. Reporting.

§ 143‑722.  Reporting.

(a)        The chair of the Commission shall report each year by November 1 to the Joint Legislative Commission on Governmental Operations and the chairs of the House and Senate Appropriations Committees regarding the implementation of this Article, including a report on funds disbursed during the fiscal year by amount, purpose, and category of recipient, and other information as requested by the Joint Legislative Commission on Governmental Operations. A written copy of the report shall also be sent to the Legislative Library by November 1 each year.

(b)        Any non‑State entity as that term is defined in G.S. 143C‑1‑1 that receives, uses, or expends any funds from the Commission is subject to the applicable reporting requirements of G.S. 143C‑6‑14.  (2000‑147, s. 3; 2004‑196, s. 4; 2006‑203, s. 99; 2008‑187, s. 23.)



§ 143-723. Open meetings; public records; audit.

§ 143‑723.  Open meetings; public records; audit.

The Open Meetings Law (Article 33 of Chapter 143 of the General Statutes) and the Public Records Act (Chapter 132 of the General Statutes) shall apply to the Fund and the Commission, and the Fund and the Commission shall be subject to audit by the State Auditor as provided by law. The Commission shall reimburse the State Auditor for the actual cost of the audit. (2000‑147, s. 3.)



§ 143-724. Reserved for future codification purposes.

§ 143‑724.  Reserved for future codification purposes.



§ 143-725. Council established; role of the Center for Geographic Information and Analysis.

Article 76.

North Carolina Geographic Information Coordinating Council.

§ 143‑725.  Council established; role of the Center for Geographic Information and Analysis.

(a)        Council Established.  The North Carolina Geographic Information Coordinating Council ("Council") is established to develop policies regarding the utilization of geographic information, GIS systems, and other related technologies. The Council shall be responsible for the following:

(1)        Strategic planning.

(2)        Resolution of policy and technology issues.

(3)        Coordination, direction, and oversight of State, local, and private GIS efforts.

(4)        Advising the Governor, the General Assembly, and the State Chief Information Officer as to needed directions, responsibilities, and funding regarding geographic information.

The purpose of this statewide geographic information coordination effort shall be to further cooperation among State, federal, and local government agencies; academic institutions; and the private sector to improve the quality, access, cost‑effectiveness, and utility of North Carolina's geographic information and to promote geographic information as a strategic resource in the State. The Council shall be located in the Office of the Governor for organizational, budgetary, and administrative purposes.

(b)        Role of CGIA.  The Center for Geographic Information and Analysis (CGIA) shall staff the Geographic Information and Coordinating Council and its committees. CGIA shall manage and distribute digital geographic information about North Carolina maintained by numerous State and local government agencies. It shall operate a statewide data clearinghouse and provide Internet access to State geographic information. (2001‑359, s. 1; 2004‑129, s. 44.)



§ 143-726. Council membership; organization.

§ 143‑726.  Council membership; organization.

(a)        Members.  The Council shall consist of up to 35 members, or their designees, as set forth in this section. An appointing authority may reappoint a Council member for successive terms.

(b)        Governor's Appointments.  The Governor shall appoint the following members:

(1)        The head of an at‑large State agency not represented in subsection (d) of this section.

(2)        An employee of a county government, nominated by the North Carolina Association of County Commissioners.

(3)        An employee of a municipal government, nominated by the North Carolina League of Municipalities.

(4)        An employee of the federal government who is stationed in North Carolina.

(5)        A representative from the Lead Regional Organizations.

(6)        A member of the general public.

(7)        Other individuals whom the Governor deems appropriate to enhance the efforts of geographic information coordination.

Members appointed by the Governor shall serve three‑year terms. The Governor shall appoint an individual from the membership of the Council to serve as Chair of the Council. The member appointed shall serve as Chair for a term of one year.

(c)        General Assembly Appointments.  The President Pro Tempore of the Senate and the Speaker of the House of Representatives shall each appoint three members to the Council. These members shall serve one‑year terms.

(d)        Other Members.  Other Council members shall include:

(1)        The Secretary of State.

(2)        The Commissioner of Agriculture.

(3)        The Superintendent of Public Instruction.

(4)        The Secretary of Environment and Natural Resources.

(5)        The Secretary of the Department of Transportation.

(6)        The Secretary of the Department of Administration.

(7)        The Secretary of the Department of Commerce.

(8)        The Secretary of the Department of Crime Control and Public Safety.

(9)        The Secretary of the Department of Health and Human Services.

(10)      The Secretary of the Department of Revenue.

(11)      The President of the North Carolina Community Colleges System.

(12)      The President of The University of North Carolina System.

(13)      The Chair of the Public Utilities Commission.

(14)      The State Budget Officer.

(15)      The Executive Director of the North Carolina League of Municipalities.

(16)      The Executive Director of the North Carolina Association of County Commissioners.

(17)      One representative from the State Government GIS User Committee.

(18)      One representative elected annually from the Local Government Committee established pursuant to subdivision (h)(2) of this section.

(19)      The State Chief Information Officer who shall serve as a nonvoting member.

Council members serving ex officio pursuant to this subsection shall serve terms coinciding with their respective offices. Members serving by virtue of their appointment by a standing committee of the Council shall serve for the duration of their appointment by the standing committee.

(e)        Meetings.  The Council shall meet at least quarterly on the call of the Chair. The Management and Operations Committee shall conduct the Council's business between quarterly meetings.

(f)         Administration.  The Director of the CGIA shall be secretary of the Council and provide staff support as it requires.

(g)        Reports.  The Council shall report at least annually to the Governor and to the Joint Legislative Commission on Governmental Operations.

(h)        Committees.  The Council may establish work groups, as needed, and shall oversee the standing committees created in this subsection. Each standing committee shall adopt bylaws, subject to the Council's approval, to govern its proceedings. Except as otherwise provided, the Chair of the Council shall appoint the standing committee chairs from representatives listed in subsections (b), (c), or (d) of this section. The standing committees are as follows:

(1)        State Government GIS User Committee.  Membership shall consist of representatives from all interested State government departments. The Chair of the Council shall appoint the committee chair from one of the State agencies represented in subsection (d) of this section.

(2)        Local Government Committee.  Membership shall consist of representatives from organizations and professional associations that currently serve or represent local government GIS users, the North Carolina League of Municipalities, the North Carolina Association of County Commissioners, and Lead Regional Organizations. The committee shall elect one of its members to the Council.

(3)        Federal Interagency Committee.  Membership shall consist of representatives from all interested federal agencies and Tribal governments with an office located in North Carolina. The appointed federal representative serving pursuant to subdivision (b)(4) of this section shall serve as the Chair of the Federal Interagency Committee.

(4)        Statewide Mapping Advisory Committee.  This committee shall consolidate statewide mapping requirements and attempt to gain statewide support for financing cooperative programs. The committee shall also advise the Council on issues, problems, and opportunities relating to federal, State, and local government geospatial data programs.

(5)        GIS Technical Advisory Committee.  This committee shall develop the statewide technical architecture for GIS and anticipate and respond to GIS technical opportunities and issues affecting State, county, and local governments in North Carolina.

(6)        Management and Operations Committee.  This committee shall consider management and operational matters related to GIS and other matters that are formally requested by the Council. The committee membership shall consist of the Chair of the Council, the State Budget Officer, the chair of each of the standing committees of the Council, and other members of the Council appointed by the Chair. (2001‑359, s. 1; 2003‑340, s. 1.9.)



§ 143-727. Compensation and expenses of Council members; travel reimbursements.

§ 143‑727.  Compensation and expenses of Council members; travel reimbursements.

Members of the Council shall serve without compensation but may receive travel and subsistence as follows:

(1)        Council members who are officials or employees of a State agency or unit of local government, in accordance with G.S. 138‑6.

(2)        All other Council members at the rate established in G.S. 138‑5. (2001‑359, s. 1.)



§ 143-728. Reserved for future codification purposes.

§ 143‑728.  Reserved for future codification purposes.



§ 143-729. Reserved for future codification purposes.

§ 143‑729.  Reserved for future codification purposes.



§ 143-730. Managed Care Patient Assistance Program.

Article 77.

Managed Care Patient Assistance Program.

§ 143‑730.  Managed Care Patient Assistance Program.

(a)        The Office of Managed Care Patient Assistance Program is established in an existing State agency or department designated by the Governor. The Director of the Office of Managed Care Patient Assistance Program shall be appointed by the Governor.

(b)        The Managed Care Patient Assistance Program shall provide information and assistance to individuals enrolled in managed care plans. The Managed Care Patient Assistance Program shall have expertise and experience in both health care and advocacy and will assume the specific duties and responsibilities set forth in subsection (c) of this section.

(c)        The duties and responsibilities of the Managed Care Patient Assistance Program are as follows:

(1)        Develop and distribute educational and informational materials for consumers, explaining their rights and responsibilities as managed care plan enrollees.

(2)        Answer inquiries posed by consumers and refer inquiries of a regulatory nature to staff within the Department of Insurance.

(3)        Advise managed care plan enrollees about the utilization review process.

(4)        Assist enrollees with the grievance, appeal, and external review procedures established by Article 50 of Chapter 58 of the General Statutes.

(5)        Publicize the Office of the Managed Care Patient Assistance Program.

(6)        Compile data on the activities of the Office and evaluate such data to make recommendations as to the needed activities of the Office.

(d)        The Director of the Managed Care Patient Assistance Program shall annually report the activities of the Managed Care Patient Assistance Program, including the types of appeals, grievances, and complaints received and the outcome of these cases. The report shall be submitted to the General Assembly, upon its convening or reconvening, and shall make recommendations as to efforts that could be implemented to assist managed care consumers.

(e)        All health information in the possession of the Managed Care Patient Assistance Program is confidential and is not a public record pursuant to G.S. 132‑1 or any other applicable statute.

For purposes of this section, "health information" means any of the following:

(1)        Information relating to the past, present, or future physical or mental health or condition of an individual.

(2)        Information relating to the provision of health care to an individual.

(3)        Information relating to the past, present, or future payment for the provision of health care to an individual.

(4)        Information, in any form, that identifies or may be used to identify an individual, that is created by, provided by, or received from any of the following:

a.         An individual or an individual's spouse, parent, legal guardian, or designated representative.

b.         A health care provider, health plan, employer, health care clearinghouse, or an entity doing business with these entities. (2001‑446, s. 1.6; 2002‑159, s. 45.)



§ 143-731. Reserved for future codification purposes.

§ 143‑731.  Reserved for future codification purposes.



§ 143-732. Reserved for future codification purposes.

§ 143‑732.  Reserved for future codification purposes.



§ 143-733. Reserved for future codification purposes.

§ 143‑733.  Reserved for future codification purposes.



§ 143-734. Reserved for future codification purposes.

§ 143‑734.  Reserved for future codification purposes.



§ 143-735: Repealed by Session Laws 2007-12, s. 1, effective April 12, 2007.

Article 78.

Commission on State Property.

§ 143‑735: Repealed by Session Laws 2007‑12, s. 1, effective April 12, 2007.



§ 143-736: Repealed by Session Laws 2007-12, s. 1, effective April 12, 2007.

§ 143‑736: Repealed by Session Laws 2007‑12, s. 1, effective April 12, 2007.



§ 143-737: Repealed by Session Laws 2007-12, s. 1, effective April 12, 2007.

§ 143‑737: Repealed by Session Laws 2007‑12, s. 1, effective April 12, 2007.



§ 143-738: Reserved for future codification purposes.

§ 143‑738: Reserved for future codification purposes.



§ 143-739: Reserved for future codification purposes.

§ 143‑739: Reserved for future codification purposes.



§ 143-740: Reserved for future codification purposes.

§ 143‑740: Reserved for future codification purposes.



§ 143-741: Reserved for future codification purposes.

§ 143‑741: Reserved for future codification purposes.



§ 143-742: Reserved for future codification purposes.

§ 143‑742: Reserved for future codification purposes.



§ 143-743: Reserved for future codification purposes.

§ 143‑743: Reserved for future codification purposes.



§ 143-744: Reserved for future codification purposes.

§ 143‑744: Reserved for future codification purposes.



§ 143-745. Definitions; intent; applicability.

Article 79.

Internal Auditing.

§ 143‑745.  Definitions; intent; applicability.

(a)        For the purposes of this section:

(1)        "Agency head" means the Governor, a Council of State member, a cabinet secretary, the President of The University of North Carolina, and the Superintendent of Public Instruction.

(2)        "State agency" means each department created pursuant to Chapter 143A or 143B of the General Statutes, The University of North Carolina, and the Department of Public Instruction.

(b)        This Article applies only to a State agency that:

(1)        Has an annual operating budget that exceeds ten million dollars ($10,000,000);

(2)        Has more than 100 full‑time equivalent employees; or

(3)        Receives and processes more than ten million dollars ($10,000,000) in cash in a fiscal year.  (2007‑424, s. 1; 2009‑516, s. 2.)



§ 143-746. Internal auditing required.

§ 143‑746.  Internal auditing required.

(a)        Requirements.  A State agency shall establish a program of internal auditing that:

(1)        Implements an effective system of internal controls that safeguards public funds and assets and minimizes incidences of fraud, waste, and abuse.

(2)        Ensures programs and business operations are administered in compliance with federal and state laws, regulations, and other requirements.

(3)        Reviews the effectiveness and efficiency of agency and program operations and service delivery.

(4)        Periodically audits the agency's major systems and controls, including:

a.         Accounting systems and controls.

b.         Administrative systems and controls.

c.         Electronic data processing systems and controls.

(b)        Internal Audit Standards.  Internal audits shall comply with current Standards for the Professional Practice of Internal Auditing issued by the Institute for Internal Auditors or, if appropriate, Government Auditing Standards issued by the Comptroller General of the United States.

(c)        Appointment and Qualifications of Internal Auditors.  Any internal auditor employed by a State agency shall at a minimum have a bachelor's degree from an accredited college or university and:

(1)        Certification or licensure as a certified public accountant, certified internal auditor, certified fraud examiner, certified information systems auditor, professional engineer, or attorney; or

(2)        A minimum of five years' experience in internal or external auditing, management consulting, program evaluation, management analysis, economic analysis, industrial engineering, or operations research.

(d)        Director of Internal Auditing.  The agency head shall appoint a Director of Internal Auditing who shall report to the agency head and shall not report to any employee subordinate to the agency head. (2007‑424, s. 1.)



§ 143-747. Council of Internal Auditing.

§ 143‑747.  Council of Internal Auditing.

(a)        The Council of Internal Auditing is created, consisting of the following members:

(1)        The State Controller who shall serve as Chair.

(2)        The State Budget Officer.

(3)        The Secretary of Administration.

(4)        The Attorney General.

(5)        The Secretary of Revenue.

(6)        The State Auditor who shall serve as a nonvoting member. The State Auditor may appoint a designee.

(b)        The Council shall be supported by the Office of State Budget and Management.

(c)        The Council shall:

(1)        Hold its first meeting before November 1, 2007, and thereafter at the call of the Chair or upon written request to the Chair by two members of the Council.

(2)        Keep minutes of all proceedings.

(3)        Promulgate guidelines for the uniformity and quality of State agency internal audit activities.

(4)        Recommend the number of internal audit employees required by each State agency.

(5)        Develop internal audit guides, technical manuals, and suggested best internal audit practices.

(6)        Administer an independent peer review system for each State agency internal audit activity; specify the frequency of such reviews consistent with applicable national standards; and assist agencies with selection of independent peer reviewers from other State agencies.

(7)        Provide central training sessions, professional development opportunities, and recognition programs for internal auditors.

(8)        Administer a program for sharing internal auditors among State agencies needing temporary assistance and assembly of interagency teams of internal auditors to conduct internal audits beyond the capacity of a single agency.

(9)        Maintain a central database of all annual internal audit plans; topics for review proposed by internal audit plans; internal audit reports issued and individual findings and recommendations from those reports.

(10)      Require reports in writing from any State agency relative to any internal audit matter.

(11)      If determined necessary by a majority vote of the council:

a.         Conduct hearings relative to any attempts to interfere with, compromise, or intimidate an internal auditor.

b.         Inquire as to the effectiveness of any internal audit unit.

c.         Authorize the Chair to issue subpoenas for the appearance of any person or internal audit working papers, report drafts, and any other pertinent document or record regardless of physical form needed for the hearing.

(12)      Issue an annual report including, but not limited to, service efforts and accomplishments of State agency internal auditors and to propose legislation for consideration by the Governor and General Assembly. (2007‑424, s. 1.)






Chapter 143A - State Government Reorganization.

§ 143A-1. Short title.

Chapter 143A.

State Government Reorganization.

Article 1.

General Provisions.

§ 143A‑1.  Short title.

This Chapter shall be known and may be cited as the "Executive Organization Act of 1971." (1971, c. 864, s. 1.)



§ 143A-2. Head of department defined.

§ 143A‑2.  Head of department defined.

Whenever the term "head of the department" is used it shall mean the head of one of the principal departments created by this Chapter. (1971, c. 864, s. 1.)



§ 143A-3. Agency defined.

§ 143A‑3.  Agency defined.

Whenever the term "agency" is used it shall mean and include, as the context may require, an existing department, institution, commission, committee, board, division, bureau, officer or official. (1971, c. 864, s. 1.)



§ 143A-4. Policy-making authority and administrative powers of Governor; delegation.

§ 143A‑4.  Policy‑making authority and administrative powers of Governor; delegation.

The Governor, in accordance with Article III of the Constitution of North Carolina, shall be the chief executive officer of the State. Subject to the Constitution and laws of this State, the Governor shall be responsible for formulating and administering the policies of the executive branch of the State government. Where a conflict arises in connection with the administration of the policies of the executive branch of the State government with respect to the reorganization of State government, such conflict shall be resolved by the Governor, and the decision of the Governor shall be final. (1971, c. 864, s. 1.)



§ 143A-5. Office of the Lieutenant Governor.

§ 143A‑5.  Office of the Lieutenant Governor.

The Lieutenant Governor shall maintain an office in a State building in the City of Raleigh which office shall be open during normal working hours throughout the year. The Lieutenant Governor shall serve as President of the Senate and perform such additional duties as the Governor or General Assembly may assign to him. This section shall become effective January 1, 1973. (1971, c. 864, s. 1.)



§ 143A-6. Types of transfers.

§ 143A‑6.  Types of transfers.

(a)        Under this Chapter, a Type I transfer means the transferring of all or part of an existing agency to a principal department established by this Chapter. When all or part of any agency is transferred to a principal department under a Type I transfer, its statutory authority, powers, duties, and functions, records, personnel, property, unexpended balances of appropriations, allocations or other funds, including the functions of budgeting and purchasing, are transferred to the principal department.

When any agency, or part thereof, is transferred by a Type I transfer to a principal department under the provisions of this Chapter, all its prescribed powers, duties, and functions, including but not limited to rule making, regulation, licensing, and promulgation of rules, rates, regulations, and standards, and the rendering of findings, orders, and adjudications are transferred to the head of the principal department into which the agency, or part thereof, has been transferred.

(b)        Under this Chapter, a Type II transfer means the transferring intact of an existing agency, or part thereof, to a principal department established by this Chapter. When any agency, or part thereof, is transferred to a principal department under a Type II transfer, that agency, or part thereof, shall be administered under the direction and supervision of that principal department, but shall exercise all its prescribed statutory powers independently of the head of the principal department, except that under a Type II transfer the  management functions of any transferred agency, or part thereof, shall be performed under the direction and supervision of the head of the principal department.

(c)        Whenever the term "management functions" is used it shall mean  planning, organizing, staffing, directing, coordinating, reporting and budgeting. (1971, c. 864, s. 1.)



§ 143A-7. Agencies not enumerated; continuation.

§ 143A‑7.  Agencies not enumerated; continuation.

Any existing department, institution, board or commission not enumerated in this Chapter but established or created by the General Assembly shall continue to exercise all its powers, duties and functions. (1971, c. 864, s. 1.)



§ 143A-8. Internal organization of departments; allocation and reallocation of duties and functions; limitations.

§ 143A‑8.  Internal organization of departments; allocation and reallocation of duties and functions; limitations.

The Governor shall cause the administrative organization of each department to be examined with a view to promoting economy and efficiency. The Governor may reorganize and organize the principal departments and assign and reassign the duties and functions among the divisions and other units, division heads, officers, and employees; except as otherwise expressly provided by statute. When such changes affect existing law they must be submitted in accordance with Article III, Sec. 5 of the Constitution. The head of a principal department shall have legal custody of all books, papers, documents and other records of the department. The head of a principal department shall be responsible for the preparation and presentation of the department budget request which shall include all funds requested and all receipts expected for all elements of the department. (1971, c. 864, s. 1.)



§ 143A-9. Appointment of officers and employees; salaries of department heads.

§ 143A‑9.  Appointment of officers and employees; salaries of department heads.

Any provisions of law to the contrary notwithstanding, and  subject to the provisions of the Constitution of the State of North Carolina, the head of a principal department, except those departments headed by elected officials who are constitutional officers, shall be appointed by the Governor and serve at his pleasure.

The head of a principal department shall appoint the chief deputy or chief assistant and such chief deputy or chief assistant shall be subject to the State Personnel Act. Except where appointment by the Governor is prescribed by existing statute, the head of the principal  department shall appoint the administrative head of each transferred agency and, subject to the provisions of the State Personnel Act, appoint all employees of each division, section or other unit under a principal department.

In establishing the position of secretary, and the supporting staff for the principal departments, the cost of such staff positions will be met insofar as possible by utilizing existing positions or funds available from vacant positions within agencies assigned to the principal departments. (1971, c. 864, s. 1; 1983, c. 717, s. 50.)



§ 143A-10. Governor; continuation of powers and duties; staff.

§ 143A‑10.  Governor; continuation of powers and duties; staff.

All powers, duties and functions vested by law in the Governor or in the office of Governor are continued, except as otherwise provided by this Chapter.

The immediate staff of the Governor shall not be subject to the State Personnel Act. (1971, c. 864, s. 1; 2006‑203, s. 100.)



§ 143A-11. Principal departments.

§ 143A‑11.  Principal departments.

Except as otherwise provided by this Chapter, or the State Constitution, all executive and administrative powers, duties and functions, not including those of the General Assembly and the judiciary, previously vested by law in the several State agencies, are vested in the following principal offices or departments:

(1)        Office of the Governor.

(2)        Office of the Lieutenant Governor.

(3)        Department of the Secretary of State.

(4)        Department of State Auditor.

(5)        Department of State Treasurer.

(6)        Department of Public Instruction.

(7)        Department of Justice.

(8)        Department of Agriculture and Consumer Services.

(9)        Department of Labor.

(10)      Department of Insurance.

(11)      through (13) Repealed by Session Laws 1995, c. 509, s. 96.

(14)      Repealed by Session Laws 1973, c. 476, s. 6.

(15),     (16) Repealed by Session Laws 1995, c. 509, s. 96.

(17),     (18) Repealed by Session Laws 1973, c. 476, s. 6.

(19)      Repealed by Session Laws 1973, c. 620, s. 9. (1971, c. 864, s. 1; 1973, c. 476, s. 6; c. 620, s. 9; 1975, c. 716, s. 7; 1977, c. 771, s. 4; 1989, c. 727, s. 218(120); c. 751, s. 7(17); 1991 (Reg. Sess., 1992), c. 959, s. 36; 1993, c. 522, s. 12; 1995, c. 509, s. 96; 1997‑261, s. 93.)



§ 143A-12. Office of the Governor; creation.

§ 143A‑12.  Office of the Governor; creation.

There is hereby created an office of the Governor. (1971, c. 864, s. 2.)



§ 143A-13. Office of the Lieutenant Governor; creation.

§ 143A‑13.  Office of the Lieutenant Governor; creation.

There is hereby created an office of the Lieutenant Governor. (1971, c. 864, s. 3.)



§ 143A-14. Creation of new departments by executive order.

§ 143A‑14.  Creation of new departments by executive order.

All departments not now in existence which this Chapter directs to be created shall be made operative by executive order of the Governor; provided that all new departments shall be activated by executive order not later than July 1, 1972. (1971, c. 864, s. 21.)



§ 143A-15. Date of transfer of agencies into existing departments.

§ 143A‑15.  Date of transfer of agencies into existing departments.

The transfer of all agencies into departments of State government which now exist shall take place not later than October 1, 1971. (1971, c. 864, s. 21.)



§ 143A-16. Transfer of funds by Governor.

§ 143A‑16.  Transfer of funds by Governor.

To implement this Chapter, the Governor shall have authority to transfer all or a part of any appropriations or funds of an agency to the department to which such agency is transferred. (1971, c. 864, s. 21.)



§ 143A-17: Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 769, s. 11.

§ 143A‑17:  Repealed by Session Laws 1993 (Reg.  Sess., 1994), c. 769, s. 11.



§ 143A-18. Additional funds for reorganization.

§ 143A‑18.  Additional funds for reorganization.

When adequate funds to implement reorganization are not available from the budgets of the transferred agencies, the Governor and the Council of State may make other funds available for these purposes, not to exceed a total of five hundred thousand dollars ($500,000) per year for all departments created by this Chapter. (1971, c. 864, s. 21.)



§ 143A-19. Creation.

Article 2.

Department of the Secretary of State.

§ 143A‑19.  Creation.

There is hereby created a Department of the Secretary of State. The head of the Department of the Secretary of State is the Secretary of State. (1971, c. 864, s. 4.)



§ 143A-20. Secretary of State; powers and duties.

§ 143A‑20.  Secretary of State; powers and duties.

The Secretary of State shall have such powers and duties as are conferred on him by this Chapter, delegated to him by the Governor, and conferred by the Constitution and laws of this State. (1971, c. 864, s. 4.)



§ 143A-21. Secretary of State; transfer of powers and duties to Department.

§ 143A‑21.  Secretary of State; transfer of powers and duties to Department.

Except as otherwise provided in the Constitution or in this Chapter, all powers, duties and functions vested by law in the Secretary of State are transferred by a Type I transfer to the Department of the Secretary of State. (1971, c. 864, s. 4.)



§ 143A-22. Repealed by Session Laws 1973, c. 1409, s. 1.

§ 143A‑22.  Repealed by Session Laws 1973, c. 1409, s. 1.



§ 143A-23. Notaries public; powers, duties and functions; transfer.

§ 143A‑23.  Notaries public; powers, duties and functions; transfer.

All of the powers, duties and functions of the Governor under G.S. 10‑1 of the General Statutes are transferred by a Type I transfer to the Department of the Secretary of State. (1971, c. 864, s. 4.)



§ 143A-24. Creation.

Article 3.

Department of State Auditor.

§ 143A‑24.  Creation.

There is hereby created a Department of State Auditor. The head of the Department of the State Auditor is the State Auditor. (1971, c. 864, s. 5.)



§ 143A-25. State Auditor; powers and duties.

§ 143A‑25.  State Auditor; powers and duties.

The State Auditor shall have such powers and duties as are conferred on him by this Chapter, delegated to him by the Governor, and conferred by the Constitution and laws of this State. (1971, c. 864, s. 5.)



§ 143A-26. State Auditor; transfer of powers and duties to Department.

§ 143A‑26.  State Auditor; transfer of powers and duties to Department.

Except as otherwise provided in the Constitution or by this Chapter, all powers, duties and functions of the State Auditor are transferred by a Type I transfer to the Department of the State Auditor. (1971, c. 864, s. 5.)



§ 143A-27. North Carolina Firemen's Pension Fund; transfer.

§ 143A‑27.  North Carolina Firemen's Pension Fund; transfer.

The North Carolina Firemen's Pension Fund, as contained in Article 86 of Chapter 58 of the General Statutes and the laws of this State, is hereby transferred by a Type II transfer to the Department of State Auditor. (1971, c. 864, s. 5.)



§ 143A-27.1. North Carolina Firemen's and Rescue Squad Workers' Pension Fund; transfer.

§ 143A‑27.1.  North Carolina Firemen's and Rescue Squad Workers' Pension Fund; transfer.

The "North Carolina Firemen's and Rescue Squad Workers' Pension Fund", as contained in Article 86 of Chapter 58 of the General Statutes is hereby transferred by a Type II transfer to the Department of State Auditor. (1981, c. 1029, s. 3.)



§ 143A-28. Repealed by Session Laws 1977, 2nd Sess., c. 1204, s. 2.

§ 143A‑28.  Repealed by Session Laws 1977, 2nd Sess., c. 1204, s. 2.



§ 143A-29. State Board of Pensions; transfer.

§ 143A‑29.  State Board of Pensions; transfer.

The State Board of Pensions, as contained in Article 2 of Chapter 112 of the General Statutes and the laws of this State, is hereby transferred by a Type II transfer to the Department of State Auditor. (1971, c. 864, s. 5.)



§ 143A-30. Creation.

Article 4.

Department of State Treasurer.

§ 143A‑30.  Creation.

There is hereby created a Department of State Treasurer. The head of the Department of State Treasurer is the State Treasurer. (1971, c. 864, s. 6.)



§ 143A-31. State Treasurer; powers and duties.

§ 143A‑31.  State Treasurer; powers and duties.

The State Treasurer shall have such powers and duties as are conferred on him by this Chapter, delegated to him by the Governor, and conferred by the Constitution and laws of this State. (1971, c. 864, s. 6.)



§ 143A-32. State Treasurer; transfer of powers and duties to Department.

§ 143A‑32.  State Treasurer; transfer of powers and duties to Department.

Except as otherwise provided in the Constitution or in this Chapter, all powers, duties and functions vested by law in the State Treasurer are transferred by a Type I transfer to the Department of State Treasurer. (1971, c. 864, s. 6.)



§ 143A-33. Local Government Commission; transfer.

§ 143A‑33.  Local Government Commission; transfer.

The Local Government Commission, as contained in Article 1 of Chapter 159 of the General Statutes and the laws of this State, is hereby transferred by a Type II transfer to the Department of State Treasurer. (1971, c. 864, s. 6.)



§ 143A-34. Teachers' and State Employees' Retirement System; transfer.

§ 143A‑34.  Teachers' and State Employees' Retirement System; transfer.

The Teachers' and State Employees' Retirement System, and the board of trustees, as contained in Article 1 of Chapter 135 of the General Statutes and the laws of this State, is hereby transferred by a Type II transfer to the Department of State Treasurer. (1971, c. 864, s. 6.)



§ 143A-35. North Carolina Local Governmental Employees' Retirement System; transfer.

§ 143A‑35.  North Carolina Local Governmental Employees' Retirement System; transfer.

The North Carolina Local Governmental Employees' Retirement System, as contained in Article 3 of Chapter 128 of the General Statutes and the laws of this State, is hereby transferred by a Type II transfer to the Department of State Treasurer. (1971, c. 864, s. 6.)



§ 143A-36. Public Employees' Social Security Agency; powers, duties and functions; transfer.

§ 143A‑36.  Public Employees' Social Security Agency; powers, duties and functions; transfer.

All of the powers, duties and functions of the Public Employees' Social Security Agency as contained in Article 2 of Chapter 135 of the General Statutes and the laws of this State, are transferred by a Type I transfer to the Department of State Treasurer. (1971, c. 864, s. 6.)



§ 143A-37. Legislative Retirement Fund; transfer.

§ 143A‑37.  Legislative Retirement Fund; transfer.

The Legislative Retirement Fund, as provided for in G.S. 120‑4.1 of the General Statutes and the laws of this State, is hereby transferred by a Type II transfer to the Department of State Treasurer. (1971, c. 864, s. 6.)



§ 143A-38: Repealed by Session Laws 2007-491, s. 2, effective January 1, 2008.

§ 143A‑38: Repealed by Session Laws 2007‑491, s. 2, effective January 1, 2008.



§ 143A-38.1. The Law-Enforcement Officers' Benefit and Retirement Fund; transfer.

§ 143A‑38.1.  The Law‑Enforcement Officers' Benefit and Retirement Fund; transfer.

The Law‑Enforcement Officers' Benefit and Retirement Fund, as contained in Article 12 of Chapter 143 of the General Statutes and the laws of this State, is hereby transferred by a Type II transfer to the Department of State Treasurer. (1977, 2nd Sess., c. 1204, s. 1.)



§§ 143A-39 through 143A-42: Repealed by Session Laws 1993, c. 522, s. 14.

Article 5.

Department of Public Instruction.

§§ 143A‑39 through 143A‑42:  Repealed by Session Laws 1993, c.  522, s. 14.



§ 143A-43: Repealed by Session Laws 1983, c. 768, s. 14.

§ 143A‑43:  Repealed by Session Laws 1983, c.  768, s. 14.



§ 143A-44: Repealed by Session Laws 1993, c. 522, s. 14.

§ 143A‑44:  Repealed by Session Laws 1993, c.  522, s. 14.



§ 143A-44.1. Creation.

§ 143A‑44.1.  Creation.

There is hereby created a Department of Public Instruction. The head of the Department of Public Instruction is the State Board of Education. Any provision of G.S. 143A‑9 to the contrary notwithstanding, the appointment of the State Board of Education shall be as prescribed in Article IX, Section (4)(1) of the Constitution.  (1995, c. 72, s. 3; 2008‑187, s. 24.)



§ 143A-44.2. State Board of Education; transfer of powers and duties to State Board.

§ 143A‑44.2.  State Board of Education; transfer of powers and duties to State Board.

The State Board of Education shall have all powers and duties conferred on the Board by this Article, delegated to the Board by the Governor, and conferred by the Constitution and laws of this State. (1995, c. 72, s. 3.)



§ 143A-44.3. Superintendent of Public Instruction; creation; transfer of powers and duties.

§ 143A‑44.3.  Superintendent of Public Instruction; creation; transfer of powers and duties.

The office of the Superintendent of Public Instruction, as provided for by Article III, Section 7 of the Constitution, and the Department of Public Instruction are transferred to the Department of Public Instruction. The Superintendent of Public Instruction shall be the Secretary and Chief Administrative Officer of the State Board of Education, and shall have all powers and duties conferred by the Constitution, by the State Board of Education, Chapter 115C of the General Statutes, and the laws of this State. (1995, c. 72, s. 3.)



§ 143A-45. Interstate Compact for Education; rights, duties and privileges.

§ 143A‑45.  Interstate Compact for Education; rights, duties and privileges.

All of the rights, duties and privileges of this State obtained as a party to the Interstate Compact for Education as contained in Part 5 of Article 8 of Chapter 115C of the General Statutes and the laws of this State, shall be supervised and administered by the Superintendent of Public Instruction. (1971, c. 864, s. 7; 1983, c. 768, s. 16.)



§ 143A-46: Repealed by Session Laws 1983, c. 768, s. 14.

§ 143A‑46:  Repealed by Session Laws 1983, c.  768, s. 14.



§ 143A-47. Interstate Agreement on Qualifications of Educational Personnel; rights, duties and privileges.

§ 143A‑47.  Interstate Agreement on Qualifications of Educational Personnel; rights, duties and privileges.

All of the rights, duties and privileges of this State obtained as a party to the Interstate Agreement on Qualifications of Educational Personnel as contained in Article 24 of Chapter 115C of the General Statutes and the laws of this State shall be supervised and administered by the Superintendent of Public Instruction. (1971, c. 864, s. 7; 1983, c. 768, s. 17.)



§ 143A-48. Textbook Commission; transfer.

§ 143A‑48.  Textbook Commission; transfer.

The Textbook Commission, as created by G.S. 115C‑87 and the laws of this State, is hereby transferred by a Type I transfer to the Department of Public Instruction. (1971, c. 864, s. 7; 1983, c. 768, s. 18; 1993, c. 522, s. 15.)



§ 143A-48.1. North Carolina Council on the Holocaust; creation; purpose; membership; expenses; assistance.

§ 143A‑48.1.  North Carolina Council on the Holocaust; creation; purpose; membership; expenses; assistance.

(a)        There is hereby created the North Carolina Council on the Holocaust. The purpose of the Council is to prevent future atrocities similar to the systematic program of genocide of six million Jews and others by the Nazis. This purpose shall be accomplished by developing a program of education and observance of the Holocaust.

(b)        The Council shall consist of 24 members, six appointed by the Governor, six appointed by the President Pro Tempore of the Senate, six appointed by the Speaker of the House of Representatives, and six appointed by the other 18 members. Members shall be appointed for two‑year terms to begin July 1 of each odd‑numbered year. The six at‑large appointments shall be made by the Council at its first meeting after July 1 of each odd‑numbered year. To be eligible for appointment as an at‑large member, a person must either be a survivor of the Holocaust or a first‑generation lineal descendant of such person. A majority of the members shall constitute a quorum for the transaction of business.

(c)        The members of the Council shall be compensated and reimbursed for their expenses in accordance with G.S. 138‑5.

(d)        The Superintendent of Public Instruction may arrange for clerical or other assistance required by the Council. (1985, c. 757, s. 81(a); 1989, c. 47; 1995, c. 490, s. 23; 2002‑126, s. 10.10D(a), (b).)



§ 143A-49. Creation.

Article 6.

Department of Justice.

§ 143A‑49.  Creation.

There is hereby created a Department of Justice.  The head of the Department of Justice is the Attorney General. (1971, c. 864, s. 8.)



§ 143A-49.1. Attorney General; powers and duties.

§ 143A‑49.1.  Attorney General; powers and duties.

The Attorney General shall have such powers and duties as are conferred on him by this Chapter, delegated to him by the Governor, and conferred by the Constitution and laws of this State. (1971, c. 864, s. 8.)



§ 143A-50. Attorney General; transfer of powers and duties to Department.

§ 143A‑50.  Attorney General; transfer of powers and duties to Department.

Except as otherwise provided in the Constitution or in this Chapter, all powers, duties and functions vested by law in the Attorney General are transferred by a Type I transfer to the Department of Justice. (1971, c. 864, s. 8.)



§ 143A-51. State Bureau of Investigation; transfer.

§ 143A‑51.  State Bureau of Investigation; transfer.

The State Bureau of Investigation, as contained in Article 4 of Chapter 114 of the General Statutes and the laws of this State, is hereby transferred by a Type I transfer to the Department of Justice. (1971, c. 864, s. 8.)



§ 143A-52. Fire investigations; transfer.

§ 143A‑52.  Fire investigations; transfer.

The duties of the Commissioner of Insurance with respect to the investigation of all fires, including forest fires, as contained in Article 1 of Chapter 69 of the General Statutes and the laws of this State, are hereby transferred by a Type I transfer to the Department of Justice; provided, however, that the duties of the Commissioner of Insurance with respect to the inspection of buildings, the removal of dangerous materials therefrom, hospital insurance, insurance regulation, and the preparation of annual reports, as contained in Chapters 57 and 58 of the General Statutes and G.S. 69‑4, shall continue to be among the duties of the Commissioner of Insurance. (1971, c. 864, s. 8; 1977, c. 596, s. 3.)



§ 143A-53. General Statutes Commission; transfer.

§ 143A‑53.  General Statutes Commission; transfer.

The General Statutes Commission as contained in Article 2 of Chapter 164 of the General Statutes and the laws of this State, is hereby transferred by a Type II transfer to the Department of Justice. (1971, c. 864, s. 8.)



§ 143A-54. Company police; powers, duties and functions; transfer.

§ 143A‑54.  Company police; powers, duties and functions; transfer.

All of the powers, duties and functions of the Governor contained in Chapter 74A of the General Statutes and the laws of this State relating to the appointment and commission of special police are hereby transferred by a Type I transfer to the Department of Justice. (1971, c. 864, s. 8.)



§ 143A-55. Police information Network; transfer.

§ 143A‑55.  Police information Network; transfer.

The Police Information Network, as created by G.S. 114‑10.1 and the laws of this State, is hereby transferred by a Type I transfer to the Department of Justice. (1971, c. 864, s. 8.)



§ 143A-55.1. North Carolina Criminal Justice Training and Standards Council; transfer.

§ 143A‑55.1.  North Carolina Criminal Justice Training and Standards Council; transfer.

The North Carolina Criminal Justice Training and Standards Council, as created by Chapter 17A of the General Statutes and laws of this State, is hereby transferred by a Type II transfer to the Department of Justice. (1975, c. 372, s. 1.)



§ 143A-55.2. North Carolina Sheriffs' Education and Training Standards Commission; transfer.

§ 143A‑55.2.  North Carolina Sheriffs' Education and Training Standards Commission; transfer.

The North Carolina Sheriffs' Education and Training Standards Commission, as created by Chapter 17E of the General Statutes and laws of this State, is hereby transferred by a Type II transfer as defined in G.S. 143A‑6(b) to the Department of Justice. (1983, c. 558, s. 4.)



§§ 143A-55.3 through 143A-55.7: Not effectuated.

§§ 143A‑55.3 through 143A‑55.7:  Not effectuated.



§ 143A-56. Creation.

Article 7.

Department of Agriculture and Consumer Services.

§ 143A‑56.  Creation.

There is hereby created a Department of Agriculture and Consumer Services. The head of the Department is the Commissioner of Agriculture. (1971, c. 864, s. 9; 1997‑261, s. 95.)



§ 143A-57. Commissioner of Agriculture; powers and duties.

§ 143A‑57.  Commissioner of Agriculture; powers and duties.

The Commissioner of Agriculture shall have such powers and duties as are conferred on him by this Chapter, delegated to him by the Governor, and conferred by the Constitution and laws of this State. (1971, c. 864, s. 9.)



§ 143A-58. Commissioner of Agriculture; transfer of powers and duties to Department.

§ 143A‑58.  Commissioner of Agriculture; transfer of powers and duties to Department.

Except as otherwise provided in the Constitution or in this Chapter, all powers, duties and functions vested by law in the Commissioner of Agriculture are transferred by a Type I transfer to the Department of Agriculture and Consumer Services. (1971, c. 864, s. 9; 1997‑261, s. 96.)



§ 143A-59. Board of Agriculture; transfer.

§ 143A‑59.  Board of Agriculture; transfer.

The Board of Agriculture, as contained in Article 1 of Chapter 106 of the General Statutes and the laws of this State, is hereby transferred by a Type II transfer to the Department of Agriculture and Consumer Services. (1971, c. 864, s. 9; 1997‑261, s. 97.)



§ 143A-60. Structural Pest Control Division; transfer.

§ 143A‑60.  Structural Pest Control Division; transfer.

The Structural Pest Control Division of the Department of Agriculture, as contained in Article 4C of Chapter 106 of the General Statutes and the laws of this State, is hereby transferred by a Type II transfer to the Department of Agriculture and Consumer Services. (1971, c. 864, s. 9; 1997‑261, s. 98.)



§ 143A-61. The North Carolina Agricultural Hall of Fame; transfer.

§ 143A‑61.  The North Carolina Agricultural Hall of Fame; transfer.

The North Carolina Agricultural Hall of Fame, as contained in Article 50B of Chapter 106 of the General Statutes and the laws of this State, is hereby transferred by a Type I transfer to the Department of Agriculture and Consumer Services. (1971, c. 864, s. 9; 1997‑261, s. 99.)



§ 143A-62. Gasoline and Oil Inspection Board; transfer.

§ 143A‑62.  Gasoline and Oil Inspection Board; transfer.

The Gasoline and Oil Inspection Board, as contained in Article 3 of Chapter 119 of the General Statutes and the laws of this State, is hereby transferred by a Type II transfer to the Department of Agriculture and Consumer Services. (1971, c. 864, s. 9; 1997‑261, s. 100.)



§ 143A-63. North Carolina Rural Rehabilitation Corporation; transfer.

§ 143A‑63.  North Carolina Rural Rehabilitation Corporation; transfer.

The North Carolina Rural Rehabilitation Corporation, and board of directors, as contained in Chapter 137 of the General Statutes and the laws of this State, is transferred by a Type I transfer to the North Carolina Agricultural Finance Authority in the Department of Agriculture and Consumer Services. (1971, c. 864, s. 9; 1997‑261, s. 101; 2001‑424, s. 17.2(a).)



§ 143A-64. North Carolina Board of Crop Seed Improvement; transfer.

§ 143A‑64.  North Carolina Board of Crop Seed Improvement; transfer.

The North Carolina Board of Crop Seed Improvement, as contained in Article 30 of Chapter 106 of the General Statutes and the laws of this State, is hereby transferred by a Type II transfer to the Department of Agriculture and Consumer Services. (1971, c. 864, s. 9; 1997‑261, s. 102.)



§ 143A-65. North Carolina Public Livestock Market Advisory Board; transfer.

§ 143A‑65.  North Carolina Public Livestock Market Advisory Board; transfer.

The North Carolina Public Livestock Market Advisory Board, as contained in Article 35 of Chapter 106 of the General Statutes and the laws of this State, is hereby transferred by a Type I transfer to the Department of Agriculture and Consumer Services. (1971, c. 864, s. 9; 1997‑261, s. 103.)



§ 143A-66: Repealed by Session Laws 1993, c. 561, s. 116.

§ 143A‑66:  Repealed by Session Laws 1993, c.  561, s. 116.



§ 143A-67. Creation.

Article 8.

Department of Labor.

§ 143A‑67.  Creation.

There is hereby created a Department of Labor.  The head of the Department of Labor is the Commissioner of Labor. (1971, c. 864, s. 10.)



§ 143A-68. Commissioner of Labor; powers and duties.

§ 143A‑68.  Commissioner of Labor; powers and duties.

The Commissioner of Labor shall have such powers and duties as are conferred on him by this Chapter, delegated to him by the Governor, and conferred by the Constitution and laws of this State. (1971, c. 864, s. 10.)



§ 143A-69. Commissioner of Labor; transfer of powers and duties to Department.

§ 143A‑69.  Commissioner of Labor; transfer of powers and duties to Department.

Except as otherwise provided in the Constitution or in this Chapter, all powers, duties and functions vested by law in the Commissioner of Labor are transferred by a Type I transfer to the Department of Labor. (1971, c. 864, s. 10.)



§ 143A-70. Board of Boiler Rules and Bureau of Boiler Inspection; transfer.

§ 143A‑70.  Board of Boiler Rules and Bureau of Boiler Inspection; transfer.

The Board of Boiler Rules and the Bureau of Boiler Inspection, as contained in Article 7 of Chapter 95 of the General Statutes and the laws of this State, are hereby transferred by a Type I transfer to the Department of Labor. (1971, c. 864, s. 10.)



§ 143A-71. Apprenticeship Council; transfer.

§ 143A‑71.  Apprenticeship Council; transfer.

The Apprenticeship Council, as contained in Chapter 94 of the General Statutes and the laws of this State, is hereby transferred by a Type I transfer to the Department of Labor. (1971, c. 864, s. 10.)



§ 143A-72. Voluntary arbitration of labor disputes; appointment of arbitrator or panel; Commissioner of Labor; transfer.

§ 143A‑72.  Voluntary arbitration of labor disputes; appointment of arbitrator or panel; Commissioner of Labor; transfer.

All of the powers, duties and functions of the Commissioner of Labor under Article 4A of Chapter 95 of the General Statutes and the laws of this State, are transferred by a Type I transfer to the Department of Labor. (1971, c. 864, s. 10.)



§ 143A-73. Creation.

Article 9.

Department of Insurance.

§ 143A‑73.  Creation.

There is hereby created a Department of Insurance. The head of the Department of Insurance is the Commissioner of Insurance. (1971, c. 864, s. 11.)



§ 143A-74. Commissioner of Insurance; powers and duties.

§ 143A‑74.  Commissioner of Insurance; powers and duties.

The Commissioner of Insurance shall have such powers and duties as are conferred on him by this Chapter, delegated to him by the Governor, and conferred by the Constitution and laws of this State. (1971, c. 864, s. 11.)



§ 143A-75. Commissioner of Insurance; transfer of powers and duties to Department.

§ 143A‑75.  Commissioner of Insurance; transfer of powers and duties to Department.

Except as otherwise provided in the Constitution or in this Chapter, all powers, duties and functions vested in the Commissioner of Insurance are transferred by a Type I transfer to the Department of Insurance. (1971, c. 864, s. 11.)



§ 143A-76: Repealed by Session Laws 1985, c. 666, s. 11.

§ 143A‑76:  Repealed by Session Laws 1985, c.  666, s. 11.



§ 143A-77: Repealed by Session Laws 1985, c. 666, s. 12.

§ 143A‑77:  Repealed by Session Laws 1985, c.  666, s. 12.



§ 143A-78. Building Code Council; transfer.

§ 143A‑78.  Building Code Council; transfer.

The Building Code Council, as contained in Article 9 of Chapter 143 of the General Statutes and the laws of this State, is hereby transferred by a Type II transfer to the Department of Insurance. (1971, c. 864, s. 11.)



§ 143A-79. State Volunteer Fire Department; transfer.

§ 143A‑79.  State Volunteer Fire Department; transfer.

The State Volunteer Fire Department, as contained in Article 3 of Chapter 69 of the General Statutes and the laws of this State, is hereby transferred by a Type I transfer to the Department of Insurance. (1971, c. 864, s. 11.)



§ 143A-79.1. Public Officers and Employees Liability Insurance Commission; transfer.

§ 143A‑79.1.  Public Officers and Employees Liability Insurance Commission; transfer.

The Public Officers and Employees Liability Insurance Commission, as contained in Part 20 of Article 9 of General Statutes Chapter 143B, is transferred by a Type II transfer to the Department of Insurance. (1985, c. 666, s. 78.)



§ 143A-79.2. State Fire Commission; transfer.

§ 143A‑79.2.  State Fire Commission; transfer.

The State Fire Commission, described in Part 4 of Article 11 of Chapter 143B of the General Statutes, is transferred from the Department of Crime Control and Public Safety to the Department of Insurance. This transfer shall include all elements of a Type I transfer as defined in G.S. 143A‑6. (1985, c. 757, s. 167(a).)



§§ 143A-80 through 143A-96. Repealed by Session Laws 1975, c. 879, s. 46.

Article 10.

Department of Administration.

§§ 143A‑80 through 143A‑96.  Repealed by Session Laws 1975, c. 879, s. 46.



§ 143A-96.1. Transfer of Department of Veterans Affairs.

§ 143A‑96.1.  Transfer of Department of Veterans Affairs.

The Division of Veterans Affairs of the Department of Military and Veterans Affairs as described in Article 5 of Chapter 143B is hereby transferred by a Type I transfer, as defined in G.S. 143A‑6, to the Department of Administration. The Secretary of Administration is hereby empowered and directed to employ within the Department of Administration an additional assistant secretary as Assistant Secretary for Veterans Affairs. (1977, c. 70, s. 26.)



§§ 143A-97 through 143A-108. Repealed by Session Laws 1975, c. 716, s. 5.

Article 11.

Department of Transportation and Highway Safety.

§§ 143A‑97 through 143A‑108.  Repealed by Session Laws 1975, c. 716, s. 5.



§§ 143A-109 through 143A-129. Repealed by Session Laws 1973, c. 1262, s. 86.

Article 12.

Department of Natural and Economic Resources.

§§ 143A‑109 through 143A‑129.  Repealed by Session Laws 1973, c. 1262, s. 86.



§§ 143A-130 through 143A-162. Repealed by Session Laws 1973, c. 476, s. 183.

Article 13.

Department of Human Resources.

§§ 143A‑130 through 143A‑162.  Repealed by Session Laws 1973, c. 476, s. 183.



§§ 143A-163 through 143A-170. Repealed by Session Laws 1973, c. 1262, s. 10.

Article 14.

Department of Social Rehabilitation and Control.

§§ 143A‑163 through 143A‑170.  Repealed by Session Laws 1973, c. 1262, s. 10.



§§ 143A-171 through 143A-180. Repealed by Session Laws 1977, c. 198, s. 25.

Article 15.

Department of Commerce.

§§ 143A‑171 through 143A‑180.  Repealed by Session Laws 1977, c. 198, s. 25.



§§ 143A-180.1 through 143A-180.2. Recodified as §§ 143B-448, 143B-449 by Session Laws 1977, c. 198, s. 26.

§§ 143A‑180.1 through 143A‑180.2.  Recodified as §§ 143B‑448, 143B‑449 by Session Laws 1977, c. 198, s. 26.



§ 143A-181. Recodified as § 143B-439 by Session Laws 1977, c. 198, s. 26.

§ 143A‑181.  Recodified as § 143B‑439 by Session Laws 1977, c. 198, s. 26.



§§ 143A-182 through 143A-185.1. Repealed by Session Laws 1977, c. 198, s. 25.

§§ 143A‑182 through 143A‑185.1.  Repealed by Session Laws 1977, c. 198, s.  25.



§§ 143A-186 through 143A-190. Repealed by Session Laws 1973, c. 476, s. 193.

Article 16.

Department of Revenue.

§§ 143A‑186 through 143A‑190.  Repealed by Session Laws 1973, c. 476, s. 193.



§§ 143A-191 through 143A-230. Repealed by Session Laws 1973, c. 476, s. 16.

Article 17.

Department of Art, Culture and History.

§§ 143A‑191 through 143A‑230.  Repealed by Session Laws 1973, c. 476, s. 16.



§§ 143A-231 through 143A-238. Repealed by Session Laws 1973, c. 620, s. 9.

Article 18.

Department of Military and Veterans' Affairs.

§§ 143A‑231 through 143A‑238.  Repealed by Session Laws 1973, c. 620, s. 9.



§ 143A-239. North Carolina National Guard.

Article 19.

Transfers to Department of Crime Control and Public Safety.

§ 143A‑239.  North Carolina National Guard.

The North Carolina National Guard as provided for in Chapter 127A is hereby transferred by a Type I transfer, as defined in G.S. 143A‑6, to the Department of Crime Control and Public Safety.  (1977, c. 70, s. 1; 2009‑281, s. 1.)



§ 143A-240. North Carolina Civil Preparedness Agency.

§ 143A‑240.  North Carolina Civil Preparedness Agency.

The State Civil Preparedness Agency as provided for in Chapter 166 is hereby transferred by a Type I transfer, as defined in G.S. 143A‑6, to the Department of Crime Control and Public Safety. (1977, c. 70, s. 1.)



§ 143A-241. State Civil Air Patrol.

§ 143A‑241.  State Civil Air Patrol.

The State Civil Air Patrol as provided for in G.S. 167‑2 is hereby transferred by a Type I transfer, as defined in G.S. 143A‑6, to the Department of Crime Control and Public Safety. (1977, c. 70, s. 1.)



§ 143A-242. State Highway Patrol.

§ 143A‑242.  State Highway Patrol.

The State Highway Patrol as provided for in Article 4 of Chapter 20 is hereby transferred by a Type I transfer, as defined in G.S. 143A‑6, to the Department of Crime Control and Public Safety. (1977, c. 70, s. 1.)



§ 143A-243. North Carolina Alcoholic Beverage Control Commission Enforcement Division.

§ 143A‑243.  North Carolina Alcoholic Beverage Control Commission Enforcement Division.

The North Carolina Alcoholic Beverage Control Commission Enforcement Division as provided for in Part 2 of Article 2 of Chapter 18A is hereby transferred by a Type I transfer, as defined in G.S. 143A‑6, to the Department of Crime Control and Public Safety. (1977, c. 70, s. 1; 1981, c. 412, s. 4.)



§ 143A-244. Governor's Crime Commission.

§ 143A‑244.  Governor's Crime Commission.

The Governor's Crime Commission as provided for in Part 23 of Article 7 of Chapter 143B and 1977 Session Laws, Chapter 11 is hereby transferred by a Type II transfer, as defined in G.S. 143A‑6, to the Department of Crime Control and Public Safety. (1977, c. 70, s. 1.)



§ 143A-245. Crime Control Division.

§ 143A‑245.  Crime Control Division.

The Crime Control Division, Department of Natural and Economic Resources, as provided for in Part 23 of Article 7 of Chapter 143B and 1977 Session Laws, Chapter 11 is hereby transferred by a Type I transfer, as defined in G.S. 143A‑6, to the Department of Crime Control and Public Safety. (1977, c. 70, s. 1.)






Chapter 143B - Executive Organization Act of 1973.

§ 143B-1. Short title.

Chapter 143B.

Executive Organization Act of 1973.

Article 1.

General Provisions.

Part 1.  In General.

§ 143B‑1.  Short title.

This Chapter shall be known and may be cited as the "Executive Organization Act of 1973." (1973, c. 476, s. 1.)



§ 143B-2. Interim applicability of the Executive Organization Act of 1973.

§ 143B‑2.  Interim applicability of the Executive Organization Act of 1973.

The Executive Organization Act of 1973 shall be applicable only to the following named departments:

(1)        Department of Cultural Resources

(2)        Department of Health and Human Services

(3)        Department of Revenue

(4)        Department of Crime Control and Public Safety

(5)        Department of Correction

(6)        Department of Environment and Natural Resources

(7)        Department of Transportation

(8)        Department of Administration

(9)        Department of Commerce

(10)      Department of Juvenile Justice and Delinquency Prevention. (1973, c. 476, s. 2; c. 620, s. 9; c. 1262, ss. 10, 86; 1975, c. 716, s. 5; c. 879, s. 46; 1977, c. 70, s. 22; c. 198, s. 21; c. 771, s. 4; 1989, c. 727, s. 218(121); c. 751, s. 7(18); 1991 (Reg. Sess., 1992), c. 959, s. 37; 1997‑443, ss. 11A.118(a), 11A.119(a); 2000‑137, s. 4(ll).)



§ 143B-3. Definitions.

§ 143B‑3.  Definitions.

As used in the Executive Organization Act of 1973, except where the context clearly requires otherwise, the words and expressions defined in this section shall be held to have the meanings here given to them.

(1)        Agency: whenever the term "agency" is used it shall mean and include, as the context may require, an existing department, institution, commission, committee, board, division, bureau, officer or official.

(2)        Board: a collective body which assists the head of a principal department or his designee in the development of major programs including the tender of advice on departmental priorities.

(3)        Commission: a collective body which adopts rules and regulations in a quasi‑legislative manner and which acts in a quasi‑judicial capacity in rendering findings or decisions involving differing interests.

(4)        Committee: a collective body which either advises the head of a principal department or his designee or advises a commission in detailed technical areas.

(5)        Council: a collective body which advises the head of a principal department or his designee as representative of citizen advice in specific areas of interests.

(6)        Division: the principal subunit of a principal State department.

(7)        Head of department: head of one of the principal State departments.

(8)        Higher education: State senior institutions of higher learning.

(9)        Principal State department: one of the departments created by the General Assembly in compliance with Article III, Sec. 11, of the Constitution of North Carolina. (1973, c. 476, s. 3.)



§ 143B-4. Policy-making authority and administrative powers of Governor; delegation.

§ 143B‑4.  Policy‑making authority and administrative powers of Governor; delegation.

The Governor, in accordance with Article III of the Constitution of North Carolina, shall be the Chief Executive Officer of the State. The Governor shall be responsible for formulating and administering the policies of the executive branch of the State government. Where a conflict arises in connection with the administration of the policies of the executive branch of the State government with respect to the reorganization of State government, the conflict shall be resolved by the Governor, and the decision of the Governor shall be final. (1973, c. 476, s. 4.)



§ 143B-5. Governor; continuation of powers and duties.

§ 143B‑5.  Governor; continuation of powers and duties.

All powers, duties, and functions vested by law in the Governor or in the Office of Governor are continued except as otherwise provided by the Executive Organization Act of 1973.

The immediate staff of the Governor shall not be subject to the State Personnel Act. (1973, c. 476, s. 5.)



§ 143B-6. Principal departments.

§ 143B‑6.  Principal departments.

In addition to the principal departments enumerated in the Executive Organization Act of 1971, all executive and administrative powers, duties, and functions not including those of the General Assembly and its agencies, the General Court of Justice and the administrative agencies created pursuant to Article IV of the Constitution of North Carolina, and higher education previously vested by law in the several State agencies, are vested in the following principal departments:

(1)        Department of Cultural Resources

(2)        Department of Health and Human Services

(3)        Department of Revenue

(4)        Department of Crime Control and Public Safety

(5)        Department of Correction

(6)        Department of Environment and Natural Resources

(7)        Department of Transportation

(8)        Department of Administration

(9)        Department of Commerce

(10)      Community Colleges System Office

(11)      Department of Juvenile Justice and Delinquency Prevention. (1973, c. 476, s. 6; c. 620, s. 9; c. 1262, ss. 10, 86; 1975, c. 716, s. 5; c. 879, s. 46; 1977, c. 70, s. 23; c. 198, s. 22; c. 771, s. 4; 1979, 2nd Sess., c. 1130, s. 3; 1989, c. 727, s. 218(122); c. 751, s. 7(19); 1991 (Reg. Sess., 1992), c. 959, s. 38; 1997‑443, ss. 11A.118(a), 11A.119(a); 1999‑84, s. 23; 2000‑137, s. 4(mm).)



§ 143B-7. Continuation of functions.

§ 143B‑7.  Continuation of functions.

Each principal State department shall be considered a continuation of the former agencies to whose power it has succeeded for the purpose of succession to all rights, powers, duties, and obligations of the former agency. Where a former agency is referred to by law, contract, or other document, that reference shall apply to the principal State department now exercising the functions of the former agency. (1973, c. 476, s. 7.)



§ 143B-8. Unassigned functions.

§ 143B‑8.  Unassigned functions.

All functions, duties, and responsibilities established by law that are not specifically assigned to any principal State department may be assigned by the Governor to that department which, in accordance with the organization of State government, can most appropriately and effectively perform those functions, duties, and responsibilities. This provision shall not apply to professional and occupational licensing boards or to higher education. (1973, c. 476, s. 8.)



§ 143B-9. Appointment of officers and employees.

§ 143B‑9.  Appointment of officers and employees.

The head of each principal State department, except those departments headed by popularly elected officers, shall be appointed by the Governor and serve at his pleasure.

The salary of the head of each of the principal State departments and of elected officials shall be as provided by law.

The head of a principal State department shall appoint a chief deputy or chief assistant, and such chief deputy or chief assistant shall not be subject to the State Personnel Act. The salary of such chief deputy or chief assistant shall, upon the recommendation of the  Governor, be set by the General Assembly. Unless otherwise provided for in the Executive Organization Act of 1973, and subject to the provisions of the Personnel Act, the head of each principal State department shall designate the administrative head of each transferred agency and all employees of each division, section, or other unit of the principal State department. (1973, c. 476, s. 9; 1977, c. 802, s. 42.20; 1983, c. 717, s. 51.)



§ 143B-10. Powers and duties of heads of principal departments.

§ 143B‑10.  Powers and duties of heads of principal departments.

(a)        Assignment of Functions.  Except as otherwise provided by this Chapter, the head of each principal State department may assign or reassign any function vested in him or in his department to any subordinate officer or employee of his department.

(b)        Reorganization by Department Heads.  With the approval of the Governor, each head of a principal State department may establish or abolish within his department any division. Each head of a principal State department may establish or abolish within his department any other administrative unit to achieve economy and efficiency and in accordance with sound administrative principles, practices, and procedures except as otherwise provided by law. When any such act of the head of the principal State department affects existing law the provisions of Article III, Sec. 5(10) of the Constitution of North Carolina shall be followed.

Each Department Head shall report all reorganizations under this subsection to the President of the Senate, the Speaker of the House of Representatives, the Chairmen of the Appropriations Committees in the Senate and the House of Representatives, and the Fiscal Research Division of the Legislative Services Office, within 30 days after the reorganization if the General Assembly is in session, otherwise to the Joint Legislative Committee on Governmental Operations and the Fiscal Research Division of the Legislative Services Office, within 30 days after the reorganization. The report shall include the rationale for the reorganization and any increased efficiency in operations expected from the reorganization.

(c)        Department Staffs.  The head of each principal State department may establish necessary subordinate positions within his department, make appointments to those positions, and remove persons appointed to those positions, all within the limitations of appropriations and subject to the State Personnel Act. All employees within a principal State department shall be under the supervision, direction, and control of the head of that department. The head of each principal State department may establish or abolish positions, transfer officers and employees between positions, and change the duties, titles, and compensation of existing offices and positions as he deems necessary for the efficient functioning of the department, subject to the State Personnel Act and the limitations of available appropriations. For the purposes of the foregoing provisions, a member of a board, commission, council, committee, or other citizen group shall not be considered an "employee within a principal department."

(d)        Appointment of Committees or Councils.  The head of each principal department may create and appoint committees or councils to consult with and advise the department. The General Assembly declares its policy that insofar as feasible, such committees or councils shall consist of no more than 12 members, with not more than one from each congressional district. If any department head desires to vary this policy, he must make a request in writing to the Governor, stating the reasons for the request. The Governor may approve the request, but may only do so in writing. Copies of the request and approval shall be transmitted to the Joint Legislative Commission on Governmental Operations. The members of any committee or council created by the head of a principal department shall serve at the pleasure of the head of the principal department and may be paid per diem and necessary travel and subsistence expenses within the limits of appropriations and in accordance with the provisions of G.S. 138‑5, when approved in advance by the Director of the Budget. Per diem, travel, and subsistence payments to members of the committees or councils created in connection with federal programs shall be paid from federal funds unless otherwise provided by law.

An annual report listing these committees or councils, the total membership on each, the cost in the last 12 months and the source of funding, and the title of the person who made the appointments shall be made to the Joint Legislative Commission on Governmental Operations by March 31 of each year.

(e)        Departmental Management Functions.  All management functions of a principal State department shall be performed by or under the direction and supervision of the head of that principal State department. Management functions shall include planning, organizing, staffing, directing, coordinating, reporting, and budgeting.

(f)         Custody of Records.  The head of a principal State department shall have legal custody of all public records as defined in G.S. 132‑1.

(g)        Budget Preparation.  The head of a principal State department shall be responsible for the preparation of and the presentation of the department budget request which shall include all funds requested and all receipts expected for all elements of the department.

(h)        Plans and Reports.  Each principal State department shall submit to the Governor an annual plan of work for the next fiscal year prior to the beginning of that fiscal year. Each principal State department shall submit to the Governor an annual report covering programs and activities for each fiscal year. These plans of work and annual reports shall be made available to the General Assembly. These documents will serve as the base for the development of budgets for each principal State department of State government to be submitted to the Governor.

(i)         Reports to Governor; Public Hearings.  Each head of a principal State department shall develop and report to the Governor legislative, budgetary, and administrative programs to accomplish comprehensive, long‑range coordinated planning and policy formulation in the work of his department. To this end, the head of the department may hold public hearings, consult with and use the services of other State agencies, employ staff and consultants, and appoint advisory and technical committees to assist in the work.

(j)         Departmental Rules and Policies.  The head of each principal State department and the Director of the Office of State Personnel may adopt:

(1)        Rules consistent with law for the custody, use, and preservation of any public records, as defined in G.S. 132‑1, which pertain to department business;

(2)        Rules, approved by the Governor, to govern the management of the department, which shall include the functions of planning, organizing, staffing, directing, coordinating, reporting, budgeting, and budget preparation which affect private rights or procedures available to the public;

(3)        Policies, consistent with law and with rules established by the Governor and with rules of the State Personnel Commission, which reflect internal management procedures within the department. These may include policies governing the conduct of employees of the department, the distribution and performance of business and internal management procedures which do not affect private rights or procedures available to the public and which are listed in (e) of this section. Policies establishing qualifications for employment shall be adopted and filed pursuant to Chapter 150B of the General Statutes; all other policies under this subdivision shall not be adopted or filed pursuant to Chapter 150B of the General Statutes.

Rules adopted under (1) and (2) of this subsection shall be subject to the provisions of Chapter 150B of the General Statutes.

This subsection shall not be construed as a legislative grant of authority to an agency to make and promulgate rules concerning any policies and procedures other than as set forth herein. (1973, c. 476, s. 10; c. 1416, ss. 1, 2; 1977, 2nd Sess., c. 1219, s. 46; 1983, c. 76, ss. 1, 2; c. 641, s. 8; c. 717, s. 78; 1985 (Reg. Sess., 1986), c. 955, ss. 97, 98; 1987, c. 738, s. 147; c. 827, s. 1; 1991 (Reg. Sess., 1992), c. 1038, s. 15; 2006‑203, s. 101.)



§ 143B-11. Subunit nomenclature.

§ 143B‑11.  Subunit nomenclature.

(a)        The principal subunit of a department is a division.  Each division shall be headed by a director.

(b)        The principal subunit of a division is a section.  Each section shall be headed by a chief.

(c)        If further subdivision is necessary, sections may be divided into subunits which shall be known as branches and which shall be headed by heads, and branches may be divided into subunits which shall be known as units and which shall be headed by supervisors. (1973, c. 476, s. 11.)



§ 143B-12. Internal organization of departments; allocation and reallocation of duties and functions; limitations.

§ 143B‑12.  Internal organization of departments; allocation and reallocation of duties and functions; limitations.

(a)        The Governor shall cause the administrative organization of each department to be examined periodically with a view to promoting economy, efficiency, and effectiveness. The Governor may assign and reassign the duties and functions of the executive branch among the principal State departments except as otherwise expressly provided by statute. When the changes affect existing law, they must be submitted to the General Assembly in accordance with Article III, Sec. 5(10) of the Constitution of North Carolina.

(b)        The Governor shall report all transfers of departmental functions under this section to the President of the Senate, the Speaker of the House of Representatives, the Chairmen of the Appropriations Committees in the Senate and the House of Representatives, and the Fiscal Research Division of the Legislative Services Office, within 30 days after the transfer if the General Assembly is in session, otherwise to the Joint Legislative Committee on Governmental Operations and the Fiscal Research Division of the Legislative Services Office, within 30 days after the transfer. The report shall include the rationale for the transfer and the increased efficiency in operations expected from the transfer. (1973, c. 476, s. 12; 1985, c. 479, s. 164.)



§ 143B-13. Appointment, qualifications, terms, and removal of members of commissions.

§ 143B‑13.  Appointment, qualifications, terms, and removal of members of commissions.

(a)        Each member of a commission created by or under the authority of the Executive Organization Act of 1973 shall be a resident of the State of North Carolina, unless otherwise specifically authorized by law.

Unless more restrictive qualifications are provided in the Executive Organization Act of 1973, the Governor shall appoint each member on the basis of interest in public affairs, good judgment, knowledge, and ability in the field for which appointed, and with a view to providing diversity of interest and points of view in the membership.

The balance of unexpired terms of existing commission members shall be served in accordance with their most recent appointment.

A vacancy occurring during a term of office is filled in the same manner as the original appointment is made and for the balance of the unexpired term, unless otherwise provided by law or by the Constitution of North Carolina.

(b)        A commission membership becomes vacant on the happening of any of the following events before the expiration of the term: (i) the death of the incumbent, (ii) his incompetence as determined by final judgment or final order of a court of competent jurisdiction, (iii) his resignation, (iv) his removal from office, (v) his ceasing to be a resident of the State, (vi) his ceasing to discharge the duties of his office over a period of three consecutive months except when prevented by sickness, (vii) his conviction of a felony or of any offense involving a violation of his official duties, (viii) his refusal or neglect to take an oath within the time prescribed, (ix) the decision of a court of competent jurisdiction declaring void his appointment, and (x) his commitment as a substance abuser under Part 8 of Article 5 of Chapter 122C of the General Statutes; but in that event, the office shall not be considered vacant until the order of commitment has become final.

(c)        No member of the State commission may use his position to influence any election or the political activity of any person, and any such member who violates this subsection may be removed from such office by the Governor, if such member was appointed by the Governor, or by the appointing authority, if such member was not appointed by the Governor. Nothing herein shall prohibit such member from publishing the fact of his membership in his own campaign for public office.

(d)        In addition to the foregoing, any member of a commission may be removed from office by the Governor for misfeasance, malfeasance, and nonfeasance.

(e)        Any appointment by the Governor to a commission, board, council or committee made subsequent to January 5, 1973, and prior to July 1, 1973, for a term that would extend for a period inconsistent with the staggered term provisions of the Executive Organization Act of 1973, may be reduced by the Governor to conform to those staggered term provisions.

(f)         Whenever a statute requires that the Governor appoint at least one person from each congressional district to a board or commission, and due to congressional redistricting, two or more members of the board or commission shall reside in the same congressional district, then such members shall continue to serve as members of the board or commission for a period equal to the remainder of their unexpired terms, provided that upon the expiration of said term or terms the Governor shall fill such vacancy or vacancies in such a manner as to insure that as expeditiously as possible there is one member of the board or commission who is a resident of each congressional district in the State.

(f1)       Whenever a statute requires that the Governor or any board, commission, council, person, or agency (whether or not that board, commission, council, or agency was established under this Chapter) appoint one or more persons from each congressional district to a board, commission, or council, and due to congressional redistricting, a person no longer resides in the district the member has been appointed to represent, such member or members shall, if otherwise qualified, continue to serve as members of the board or commission for the remainder of their unexpired terms, and shall be considered to meet the residency requirement.

(f2)       Whenever a statute requires that the Governor or any board, commission, council, person, or agency (whether or not that board, commission, council, or agency was established under this Chapter) appoint one or more persons from each congressional district to a board, commission, or council, and the statute fails to provide for a procedure to fill the extra position due to the addition of an additional congressional district, then the appointing authority shall appoint a person for a term commencing on January 3rd of the year in which the addition of the additional congressional district becomes effective. Unless the statute provides for persons to serve at the pleasure of the appointing authority, the appointing authority shall set the length of the initial term of office. (1973, c. 476, s. 13; 1975, c. 879, s. 47; 1981, c. 520, s. 1; 1981 (Reg. Sess., 1982), c. 1191, s. 5; 1985, c. 589, ss. 45, 46; 1991 (Reg. Sess., 1992), c. 1038, s. 16.)



§ 143B-14. Administrative services to commissions.

§ 143B‑14.  Administrative services to commissions.

(a)        The head of the principal State department to which a commission has been assigned is responsible for the provision of all administrative services to the commission.

(b)        Except as otherwise provided by law, the powers, duties, and functions of a commission are not subject to the approval, review, or control of the head of the department or of the Governor.

(c)        The Governor may assign to an appropriate commission created by the Executive Organization Act of 1973 duties of a quasi‑legislative and quasi‑judicial nature existing in the executive branch of State government which have not been assigned by this Chapter to any other commission. All such assignment of duties by the Governor to a commission shall be made in accordance with Article III, Sec. 5(10) of the Constitution of North Carolina.

(d)        All management functions of a commission shall be performed by the head of the principal State department. Management functions shall include planning, organizing, staffing, directing, coordinating, reporting, and budgeting. (1973, c. 476, s. 14; c. 1416, s. 3; 1979, 2nd Sess., c. 1137, s. 41.2; 1981, c. 688, s. 20; 1983, c. 927, s. 11; 1987, c. 827, s. 221; 1991, c. 418, s. 9.)



§ 143B-15. Compensation of members of commissions.

§ 143B‑15.  Compensation of members of commissions.

The salary of members of full‑time commissions shall be set by the General Assembly upon recommendation of the Governor to be submitted as a part of his budget requests. (1973, c. 476, s. 15.)



§ 143B-16. Appointment and removal of members of boards, councils and committees.

§ 143B‑16.  Appointment and removal of members of boards, councils and committees.

Unless more restrictive qualifications are provided in this Chapter, the Governor shall appoint each member of a board, council, or committee on the basis of his interest in public affairs, good judgment, knowledge and ability in the field for which appointed, and with a view to providing diversity of interest and points of view in the membership. Unless other conditions are provided in the Executive Organization Act of 1973, any member of a board, council, or committee may be removed from office by the Governor for misfeasance, malfeasance, or nonfeasance.

No member of a board, council, or committee may use his position to influence any election or the political activity of any person, and any such member who violates this paragraph may be removed from such office by the Governor, if such member was appointed by the Governor, or by the appointing authority, if such member was not appointed by the Governor. Nothing herein shall prohibit such member from publishing the fact of his membership in his own campaign for public office. (1973, c. 476, s. 16; 1981, c. 520, s. 2.)



§ 143B-17. Commission investigations and orders.

§ 143B‑17.  Commission investigations and orders.

Unless otherwise provided for in the Executive Organization Act of 1973, any commission created by the Executive Organization Act of 1973 may order an investigation into areas of concern over which it has rule‑making authority, and the head of the department required to give staff support to such commission shall render such reports and information as the commission may require. In default of the production of information by the head of the principal department or any employee or agent thereof, the commission may seek the aid of the  Wake County Superior Court to require the production of information as hereinafter provided.

In proceedings before any commission or any hearing officer or member of the commission so authorized by the commission, if any person refuses to respond to a subpoena, or refuses to take the oath or affirmation as a witness or thereafter refuses to be examined or refuses to obey any lawful order of a commission contained in its decision rendered after hearing, the chairman of the commission may apply to the Superior Court of Wake County or to the superior court of the county where the proceedings are being held for an order directing that person to take the requisite action. Should any person willfully  fail to comply with an order so issued, the court shall punish him as  for contempt. (1973, c. 476, s. 17.)



§ 143B-18: Repealed by Session Laws 1991, c. 418, s. 10.

§ 143B‑18:  Repealed by Session Laws 1991, c.  418, s. 10.



§ 143B-19. Pending actions and proceedings.

§ 143B‑19.  Pending actions and proceedings.

No action or proceeding pending at the time the Executive Organization Act of 1973 takes effect and brought by or against any State agency whose functions, powers, and duties are transferred by the Executive Organization Act of 1973 to a principal State department shall be affected by any provision of the Executive Organization Act of 1973, but the same may be prosecuted or defended in the name of the head of the principal State department. In all such actions and proceedings, the principal State department to which the functions, powers, and duties of a State agency have been transferred shall be substituted as a party upon appropriate application to the courts. (1973, c. 476, s. 19.)



§ 143B-20: Repealed by Session Laws 1991, c. 418, s. 10.

§ 143B‑20:  Repealed by Session Laws 1991, c.  418, s. 10.



§ 143B-21. Affirmation of prior acts of abolished agencies.

§ 143B‑21.  Affirmation of prior acts of abolished agencies.

The abolition of certain agencies by the Executive Organization Act of 1973 should not be construed as invalidating any lawful prior act of such agency. (1973, c. 476, s. 21.)



§ 143B-22. Terms occurring in laws, contracts and other documents.

§ 143B‑22.  Terms occurring in laws, contracts and other documents.

Any reference or designation in any statute, contract, or other document pertaining to functions, powers, obligations, and duties of a State agency assigned by the Executive Organization Act of 1973 to a principal State department shall be deemed to refer to the principal State department or the head of the principal State department, as may be appropriate. (1973, c. 476, s. 22.)



§ 143B-23. Completion of unfinished business.

§ 143B‑23.  Completion of unfinished business.

Any business or other matter undertaken or commenced by any State agency or the commissioners or directors thereof, pertaining to or connected with the functions, powers, obligations, and duties hereby transferred to a principal State department, and pending on July 1, 1973, may be conducted and completed by the principal State department in the same manner and under the same terms and conditions and with the same effect as if conducted and completed by the State agency or commissioners and directors thereof. (1973, c. 476, s. 23.)



§ 143B-24. Cooperative agreements.

§ 143B‑24.  Cooperative agreements.

Except as otherwise provided by law, each principal State department may, with the approval of the Department of Administration, enter into cooperative agreements with the federal government, any state government, any agency of the State government, any local government of the State, jointly with any two or more, or severally, in carrying out its functions. (1973, c. 476, s. 24.)



§ 143B-25. Agencies not enumerated.

§ 143B‑25.  Agencies not enumerated.

Any agency not enumerated in the Executive Organization Act of 1973 but established or created by the General Assembly shall continue to exercise all its powers, duties, and functions subject to the provisions of Chapter 143A of the General Statutes of the State of North Carolina. (1973, c. 476, s. 25.)



§ 143B-26. Constitutional references.

§ 143B‑26.  Constitutional references.

All references to the Constitution of North Carolina in the Executive Organization Act of 1973 refer to the Constitution of North Carolina as effective July 1, 1973. (1973, c. 476, s. 26.)



§ 143B-27. Repealed by Session Laws 1983, c. 717, s. 79.

§ 143B‑27.  Repealed by Session Laws 1983, c. 717, s. 79.



§ 143B-28. Goals of continuing reorganization.

§ 143B‑28.  Goals of continuing reorganization.

Structural reorganization of State government should be a continuing process, accomplished through careful executive and legislative appraisal of the placement of proposed new programs and coordination of existing programs in response to changing emphases in public needs and should be consistent with the following goals:

(1)        The organization of State government should assure its responsiveness to popular control. It is the goal of reorganization to improve the administrative capability of the executive to carry out these policies.

(2)        The organization of State government should aid communication between citizens and government. It is the goal of reorganization through coordination of related programs in function‑oriented departments to improve public understanding of government programs and policies and to improve the relationships between citizens and administrative agencies.

(3)        The organization of State government should assure efficient  and effective administration of the policies established by the General Assembly. It is the goal of reorganization to promote efficiency and effectiveness by improving the management and coordination of State services and by eliminating ineffective, overstaffed, obsolete or overlapping activities. (1973, c. 476, s. 28.)



§ 143B-29. Reserved for future codification.

§ 143B‑29.  Reserved for future codification.



§§ 143B-29.1 to 143B-29.5: Repealed by Session Laws 1985, c. 746, s. 7.

Part 2.  Governor's Administrative Rules Review Commission.

§§ 143B‑29.1 to 143B‑29.5:  Repealed by Session Laws 1985, c. 746, s. 7.



§ 143B-30: Repealed by Session Laws 1991, c. 418, s. 5.

Part 3. Rules Review Commission.

§ 143B‑30:  Repealed by Session Laws 1991, c. 418, s. 5.



§ 143B-30.1. Rules Review Commission created.

§ 143B‑30.1.  Rules Review Commission created.

(a)        The Rules Review Commission is created. The Commission shall consist of 10 members to be appointed by the General Assembly, five upon the recommendation of the President Pro Tempore of the Senate, and five upon the recommendation of the Speaker of the House of Representatives. These appointments shall be made in accordance with G.S. 120‑121, and vacancies in these appointments shall be filled in accordance with G.S. 120‑122. Except as provided in subsection (b) of this section, all appointees shall serve two‑year terms.

(b)        In 1990, two of the appointments made by the General Assembly upon the recommendation of the President of the Senate shall expire June 30, 1991, and two shall expire June 30, 1992. In 1990, two of the appointments made by the General Assembly upon the recommendation of the Speaker of the House of Representatives shall expire June 30, 1992, and two shall expire June 30, 1993. Subsequent terms shall be for two years.

(c)        Any appointment to fill a vacancy on the Commission created by the resignation, dismissal, ineligibility, death, or disability of any member shall be for the balance of the unexpired term. The chairman shall be elected by the Commission, and he shall designate the times and places at which the Commission shall meet. The Commission shall meet at least once a month. A quorum of the Commission shall consist of six members of the Commission.

(d)        Members of the Commission who are not officers or employees of the State shall receive compensation of two hundred dollars ($200.00) for each day or part of a day of service plus reimbursement for travel and subsistence expenses at the rates specified in G.S. 138‑5. Members of the Commission who are officers or employees of the State shall receive reimbursement for travel and subsistence at the rate set out in G.S. 138‑6.

(e)        The Chief Administrative Law Judge, Office of Administrative Hearings, shall assign the staff and designate the Director of the Commission in accordance with G.S. 7A‑760.

(f)         The Commission shall prescribe procedures and forms to be used in submitting rules to the Commission for review. The Commission may have computer access to the North Carolina Administrative Code to enable the Commission and its staff to view and copy rules in the Code.  (1985 (Reg. Sess., 1986), c. 1028, s. 32; 1987 (Reg. Sess., 1988), c. 1111, s. 2; 1989, c. 35, s. 2; 1989 (Reg. Sess., 1990), c. 1038, s. 18; 1991, c. 418, s. 11; 1991 (Reg. Sess., 1992), c. 1030, s. 43; 1995, c. 490, s. 43; 1997‑495, s. 90(a), (b); 2004‑124, s. 22A.1(b); 2006‑66, s. 18.2(f); 2006‑221, s. 20; 2009‑451, s. 21A.2; 2009‑575, s. 19.)



§ 143B-30.2. Purpose of Commission.

§ 143B‑30.2.  Purpose of Commission.

The Rules Review Commission reviews administrative rules in accordance with Chapter 150B of the General Statutes. (1985 (Reg. Sess., 1986), c. 1028, s. 32; 1987, c. 285, ss. 1‑5; 1991, c. 418, s. 12.)



§ 143B-30.3: Repealed by Session Laws 1991, c. 418, s. 5.

§ 143B‑30.3:  Repealed by Session Laws 1991, c.  418, s. 5.



§ 143B-30.4. Evidence.

§ 143B‑30.4.  Evidence.

Evidence of the Commission's failure to object to and delay the filing of a rule or its part shall be inadmissible in all civil or criminal trials or other proceedings before courts, administrative agencies, or other tribunals. (1985 (Reg. Sess., 1986), c. 1028, s. 32.)



§§ 143B-31 through 143B-48. Reserved for future codification.

§§ 143B‑31 through 143B‑48.  Reserved for future codification.



§ 143B-49. Department of Cultural Resources - creation, powers and duties.

Article 2.

Department of Cultural Resources.

Part 1. General Provisions.

§ 143B‑49.  Department of Cultural Resources  creation, powers and duties.

There is hereby created a department to be known as the "Department of Cultural Resources," with the organization, duties, functions, and powers defined in the Executive Organization Act of 1973. (1973, c. 476, s. 29.)



§ 143B-50. Duties of the Department.

§ 143B‑50.  Duties of the Department.

It shall be the duty of the Department to provide the necessary management, development of policy and establishment and enforcement of standards for the furtherance of resources, services and programs involving the arts and the historical and cultural aspects of the lives of the citizens of North Carolina. (1973, c. 476, s. 30.)



§ 143B-51. Functions of the Department.

§ 143B‑51.  Functions of the Department.

(a)        The functions of the Department of Cultural Resources shall comprise, except as otherwise expressly provided by the Executive Organization Act of 1973 or by the Constitution of North Carolina, all executive functions of the State in relation to the development and preservation of libraries, historical records, sites and property, and of an appreciation of art and music and further including those prescribed powers, duties, and functions enumerated in Article 17 of Chapter 143A of the General Statutes of this State.

(b)        All such functions, powers, duties, and obligations heretofore  vested in any agency enumerated in Article 17 of Chapter 143A of the General Statutes are hereby transferred to and vested in the Department of Cultural Resources except as otherwise provided by the Executive Organization Act of 1973. They shall include, by way of extension and not of limitation, the functions of:

(1)        The Secretary and Department of Art, Culture and History;

(2)        The State Department of Archives and History;

(3)        The North Carolina Advisory Council on Historic Preservation;

(4)        The North Carolina State Library;

(5)        The Interstate Library Compact;

(6)        The North Carolina Museum of Art;

(7)        The North Carolina State Art Society, Inc.;

(8)        The North Carolina Symphony Society, Inc.;

(9)        The State Art Museum Building Commission;

(10)      The Library Certification Board;

(11)      The Tryon Palace Commission;

(12)      The North Carolina Arts Council;

(13)      The U.S.S. North Carolina Battleship Commission;

(14)      The Memorials Commission;

(15)      The Commission to Promote Plans for the Celebration of the Four Hundredth Anniversary of the Landing of Sir Walter Raleigh's Colony on Roanoke Island;

(16)      The Executive Mansion Fine Arts Commission;

(17)      The North Carolina American Revolution Bicentennial Commission;

(18)      The North Carolina Awards Commission;

(19)      The Tobacco Museum Board;

(20)      The Roanoke Island Historical Association, Inc.;

(21)      The Sir Walter Raleigh Memorial Commission;

(22)      The Governor Richard Caswell Memorial Commission;

(23)      The Historic Swansboro Commission;

(24)      The Edenton Historical Commission;

(25)      The Historic Bath Commission;

(26)      The Historic Hillsborough Commission;

(27)      The John Motley Morehead Memorial Commission;

(28)      The Historic Murfreesboro Commission;

(29)      The Charles B. Aycock Memorial Commission;

(30)      The Frying Pan Lightship Marine Museum Commission;

(31)      The Guilford County Bicentennial Commission;

(32)      The Daniel Boone Memorial Commission;

(33)      The Bennett Place Memorial Commission;

(34)      The Durham‑Orange Historical Commission;

(35)      The Pitt County Historical Commission;

(36)      The Transylvania County Historical Commission;

(37)      The Lenoir County Historical and Patriotic Commission;

(38)      The Raleigh Historic Sites Commission; and

(39)      The Stonewall Jackson Memorial Fund. (1973, c. 476, s. 31.)



§ 143B-52. Head of the Department.

§ 143B‑52.  Head of the Department.

The Secretary of Cultural Resources shall be the head of the Department. (1973, c. 476, s. 32.)



§ 143B-53. Organization of the Department.

§ 143B‑53.  Organization of the Department.

The Department of Cultural Resources shall be organized initially to include the Art Commission, the Art Museum Building Commission, the North Carolina Historical Commission, the Tryon Palace Commission, the U.S.S. North Carolina Battleship Commission, the Sir Walter Raleigh Commission, the Executive Mansion Fine Arts Committee, the American Revolution Bicentennial Committee, the North Carolina Awards Committee, the America's Four Hundredth Anniversary Committee, the North Carolina Arts Council, the Public Librarian Certification Commission, the State Library Commission, the North Carolina Symphony Society, Inc., the North Carolina State Art Society, and the Division of the State Library, the Division of Archives and History, the Division of the Arts, and such other divisions as may be established under the provisions of the Executive Organization Act of 1973. (1973, c. 476, s. 33; 1981, c. 918, s. 1; 2006‑66, s. 22.22(e); 2006‑221, s. 23.)



§ 143B-53.1. Appropriation, allotment, and expenditure of funds for historic and archeological property.

§ 143B‑53.1.  Appropriation, allotment, and expenditure of funds for historic and archeological property.

The Department of Cultural Resources may not expend any State funds for the acquisition, preservation, restoration, or operation of historic or archeological real and personal property, and the Director of the Budget may not allot any appropriations to the Department of Cultural Resources for a particular historic site until (i) the property or properties shall have been approved for such purpose by the Department of Cultural Resources according to criteria adopted by the North Carolina Historical Commission, (ii) the report and recommendation of the North Carolina Historical Commission has been received and considered by the Department of Cultural Resources, and (iii) the Department of Cultural Resources has found that there is a feasible and practical method of providing funds for the acquisition, restoration and/or operation of such property. (1963, c. 210, s. 3; 1973, c. 476, s. 48; 1985 (Reg. Sess; 1986), c. 1014, s. 171(e); 2006‑203, s. 7.)



§ 143B-53.2. Salaries, promotions, and leave of employees of the North Carolina Department of Cultural Resources.

§ 143B‑53.2.  Salaries, promotions, and leave of employees of the North Carolina Department of Cultural Resources.

(a),       (b) Repealed by Session Laws 2007‑484, s. 9(b), effective August 30, 2007.

(c)        The exemptions to Chapter 126 of the General Statutes authorized by G.S. 126‑5(c11) for the employees of the Department of Cultural Resources listed in that subsection shall be used to develop organizational classification and compensation innovations that will result in the enhanced efficiency of operations. The Office of State Personnel shall assist the Secretary of the Department of Cultural Resources in the development and implementation of an organizational structure and human resources programs that make the most appropriate use of the exemptions, including (i) a system of job categories or descriptions tailored to the agency's needs; (ii) policies regarding paid time off for agency personnel and the voluntary sharing of such time off; and (iii) a system of uniform performance assessments for agency personnel tailored to the agency's needs. The Secretary of the Department of Cultural Resources may, under the supervision of the Office of State Personnel, develop and implement organizational classification and compensation innovations having the potential to benefit all State agencies. (2006‑204, s. 3; 2007‑484, s. 9(b).)



§§ 143B-54 through 143B-57. Repealed by Session Laws 1979, 2nd Session, c. 1306, s. 5.

Part 2. Art Commission.

§§ 143B‑54 through 143B‑57.  Repealed by Session Laws 1979, 2nd Session, c. 1306, s. 5.



§ 143B-58 through 143B-61.1: Repealed by Session Laws 2000-140, s. 78.

Part 3.  Art Museum Building Commission.

§ 143B‑58 through 143B‑61.1:  Repealed by Session Laws 2000‑140, s.  78.



§ 143B-62. North Carolina Historical Commission - creation, powers and duties.

Part 4. North Carolina Historical Commission.

§ 143B‑62.  North Carolina Historical Commission  creation, powers and duties.

There is hereby created the North Carolina Historical Commission of the Department of Cultural Resources to give advice and assistance to the Secretary of Cultural Resources and to promulgate rules and regulations to be followed in the acquisition, disposition, preservation, and use of records, artifacts, real and personal property, and other materials and properties of historical, archaeological, architectural, or other cultural value, and in the extension of State aid to other agencies, counties, municipalities, organizations, and individuals in the interest of historic preservation.

(1)        The Historical Commission shall have the following powers and duties:

a.         To advise the Secretary of Cultural Resources on the scholarly editing, writing, and publication of historical materials to be issued under the name of the Department.

b.         To evaluate and approve proposed nominations of historic, archaeological, architectural, or cultural properties for entry on the National Register of Historic Places.

c.         To evaluate and approve the State plan for historic preservation as provided for in Chapter 121.

d.         To evaluate and approve historic, archaeological, architectural, or cultural properties proposed to be acquired and administered by the State.

e.         To evaluate and prepare a report on its findings and recommendations concerning any property not owned by the State for which State aid or appropriations are requested from the Department of Cultural Resources, and to submit its findings and recommendations in accordance with Chapter 121.

f.          To serve as an advisory and coordinative mechanism in and by which State undertakings of every kind that are potentially harmful to the cause of historic preservation within the State may be discussed, and where possible, resolved, particularly by evaluating and making recommendations concerning any State undertaking which may affect a property that has been entered on the National Register of Historic Places as provided for in Chapter 121 of the General Statutes of North Carolina.

g.         To exercise any other powers granted to the Commission by provisions of Chapter 121 of the General Statutes of North Carolina.

h.         To give its professional advice and assistance to the Secretary of Cultural Resources on any matter which the Secretary may refer to it in the performance of the Department's duties and responsibilities provided for in Chapter 121 of the General Statutes of North Carolina.

i.          To serve as a search committee to seek out, interview, and recommend to the Secretary of Cultural Resources one or more experienced and professionally trained historian(s) for either the position of Deputy Secretary of Archives and History when a vacancy occurs, and to assist and cooperate with the Secretary in periodic reviews of the performance of the Deputy Secretary.

j.          To assist and advise the Secretary of Cultural Resources and the Deputy Secretary of Archives and History in the development and implementation of plans and priorities for the State's historical programs.

(2)        The Historical Commission shall have the power and duty to establish standards and provide rules and regulations as follows:

a.         For the acquisition and use of historical materials suitable for acceptance in the North Carolina Office of Archives and History.

b.         For the disposition of public records under provisions of Chapter 121 of the General Statutes of North Carolina.

c.         For the certification of records in the North Carolina State Archives as provided in Chapter 121 of the General Statutes of North Carolina.

d.         For the use by the public of historic, architectural, archaeological, or cultural properties as provided in Chapter 121 of the General Statutes of North Carolina.

e.         For the acquisition of historic, archaeological, architectural, or cultural properties by the State.

f.          For the extension of State aid or appropriations through the Department of Cultural Resources to counties, municipalities, organizations, or individuals for the purpose of historic preservation or restoration.

f1.        For the extension of State aid or appropriations through the Department of Cultural Resources to nonstate‑owned nonprofit history museums.

g.         For qualification for grants‑in‑aid or other assistance from the federal government for historic preservation or restoration as provided in Chapter 121 of the General Statutes of North Carolina. This section shall be construed liberally in order that the State and its citizens may benefit from such grants‑in‑aid.

(3)        The Commission shall adopt rules and regulations consistent with the provisions of this section. All current rules and regulations heretofore adopted by the Executive Board of the State Department of Archives and History, the Historic Sites Advisory Committee, the North Carolina Advisory Council on Historical Preservation, the Executive Mansion Fine Arts Commission, and the Memorials Commission shall remain in full force and effect unless and until repealed or superseded by action of the Historical Commission. All rules and regulations adopted by the Commission shall be enforced by the Department of Cultural Resources. (1973, c. 476, s. 44; 1977, c. 513, s. 2; 1979, c. 861, s. 6; 1985 (Reg. Sess., 1986), c. 1014, s. 171(f); 1997‑411, ss. 1‑3; 2002‑159, s. 35(k).)



§ 143B-63. Historical Commission - members; selection; quorum; compensation.

§ 143B‑63.  Historical Commission  members; selection; quorum; compensation.

The Historical Commission of the Department of Cultural Resources shall consist of 11 members appointed by the Governor.

The members of the North Carolina Historical Commission shall include the members of the existing North Carolina Historical Commission who shall serve for a period equal to the remainder of their current terms on the Commission, plus four additional appointees of the Governor, two of whose appointments shall expire March 31, 1979, and two of whose appointments shall expire March 31, 1981. At the end of the respective terms of office of the members, their successors shall be appointed for terms of six years and until their successors are appointed and qualify. Of the members, at least five shall have professional training or experience in the fields of archives, history, historic preservation, historic architecture, archaeology, or museum administration, including at least three currently involved in the teaching of history at the college or university level or in administering archives or historical collections or programs. Any appointment to fill a vacancy on the Commission created by resignation, dismissal, death, or disability of a member shall be for the balance of the unexpired term.

The Governor shall have the power to remove any member of the Commission from office for misfeasance, malfeasance or nonfeasance according to the provisions of G.S. 143B‑13 of the Executive Organization Act of 1973.

The members of the Commission shall receive per diem and necessary  travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

A majority of the Commission shall constitute a quorum for the transaction of business.

All clerical and other services required by the Commission shall be supplied by the Secretary of Cultural Resources. (1973, c. 476, s. 45; 1977, c. 513, s. 1.)



§ 143B-64. Historical Commission - officers.

§ 143B‑64.  Historical Commission  officers.

The Historical Commission shall have a chairman and a vice‑chairman. The chairman shall be designated by the Governor from among the members of the Commission to serve as chairman at the pleasure of the Governor. The vice‑chairman shall be elected by and from the members of the Commission and shall serve for a term of two years or until the expiration of his regularly appointed term. (1973, c. 476, s. 46.)



§ 143B-65. Historical Commission - regular and special meetings.

§ 143B‑65.  Historical Commission  regular and special meetings.

The Historical Commission shall meet at least twice per year and may hold special meetings at any time and place within the State at the call of the chairman or upon the written request of at least four members. (1973, c. 476, s. 42.)



§ 143B-66. Repealed by Session Laws 1985 (Reg. Sess., 1986), c. 1028, s. 10.

Part 5. Archaeological Advisory Committee.

§ 143B‑66.  Repealed by Session Laws 1985 (Reg. Sess., 1986), c. 1028, s. 10.



§ 143B-67. Public Librarian Certification Commission - creation, powers and duties.

Part 6. Public Librarian Certification Commission.

§ 143B‑67.  Public Librarian Certification Commission  creation, powers and duties.

There is hereby created the Public Librarian Certification Commission of the Department of Cultural Resources with the power and duty to adopt rules and regulations to be followed in the certification of public librarians. The Commission is authorized to establish and require written examinations for certified public librarian applicants.

The Commission shall adopt such rules and regulations consistent with the provisions of this Chapter. All rules and regulations consistent with the provisions of this Chapter heretofore adopted by the Library Certification Board shall remain in full force and effect unless and until repealed or superseded by action of the Public Librarian Certification Commission. All rules and regulations adopted by the Commission shall be enforced by the Department of Cultural Resources. (1973, c. 476, s. 49; 1981 (Reg. Sess., 1982), c. 1359, s.  4.)



§ 143B-68. Public Librarian Certification Commission - members; selection; quorum; compensation.

§ 143B‑68.  Public Librarian Certification Commission  members; selection; quorum; compensation.

The Public Librarian Certification Commission of the Department of Cultural Resources shall consist of five members as follows: (i) the chairman of the North Carolina Association of Library Trustees, (ii) the chairman of the public libraries section of the North Carolina Library Association, (iii) an individual named by the Governor upon the nomination of the North Carolina Library Association, (iv) the dean of a State or regionally accredited graduate school of librarianship in North Carolina appointed by the Governor and (v) one member at large appointed by the Governor.

The members shall serve four‑year terms or while holding the appropriate chairmanships. Any appointment to fill a vacancy created by the resignation, dismissal, death or disability of a member shall be for the balance of the unexpired term.

The Governor shall have the power to remove any member of the Commission from office for misfeasance, malfeasance, and nonfeasance according to the provisions of G.S. 143B‑13 of the Executive Organization Act of 1973.

The members of the Commission shall receive per diem, and necessary travel expenses in accordance with the provisions of G.S. 138‑5.

A majority of the Commission shall constitute a quorum for the transaction of business.

All clerical and other services required by the Commission shall be supplied by the Secretary of the Department through the regular staff of the Department. (1973, c. 476, s. 50.)



§ 143B-69. Public Librarian Certification Commission - officers.

§ 143B‑69.  Public Librarian Certification Commission  officers.

The Public Librarian Certification Commission shall have a chairman and a vice‑chairman. The chairman shall be designated by the Governor from among the members of the Commission to serve as chairman at his pleasure. The vice‑chairman shall be elected by and from the members of the Commission and shall serve for a term of two years or until the expiration of his regularly appointed term. (1973, c. 476, s. 51.)



§ 143B-70. Public Librarian Certification Commission - regular and special meetings.

§ 143B‑70.  Public Librarian Certification Commission  regular and special meetings.

The Public Librarian Certification Commission shall meet at least once in each quarter and may hold special meetings at any time and place within the State at the call of the chairman or upon the written request of at least three members. (1973, c. 476, s. 52.)



§ 143B-71. Tryon Palace Commission - creation, powers and duties.

Part 7. Tryon Palace Commission.

§ 143B‑71.  Tryon Palace Commission  creation, powers and duties.

There is hereby created the Tryon Palace Commission of the Department of Cultural Resources with the power and duty to adopt, amend and rescind rules and regulations concerning the restoration and maintenance of the Tryon Palace complex, and such other powers and duties as provided in Article 2 of Chapter 121 of the General Statutes of North Carolina. (1973, c. 476, s. 54.)



§ 143B-72. Tryon Palace Commission - members; selection; quorum; compensation.

§ 143B‑72.  Tryon Palace Commission  members; selection; quorum; compensation.

The Tryon Palace Commission of the Department of Cultural Resources shall consist of the following members:  25 voting members appointed by the Governor, nonvoting members emeriti appointed by the Governor, and five voting ex officio members as provided in this section.

The Governor shall appoint 25 voting members.  The terms of the initial members shall be staggered as follows:  Nine of the members shall be appointed to serve four‑year terms, eight of the members shall be appointed to serve three‑year terms, and eight of the members shall be appointed to serve two‑year terms.  At the end of the respective terms of office of the initial appointed members of the Commission, the appointments of their successors, with the exception of ex officio members and members emeriti, shall be for terms of four years and until their successors are appointed and qualify.  Any appointment to fill a vacancy on the Commission shall be for the balance of the unexpired term.  The Governor shall designate the chair of the Tryon Palace Commission.  The other officers of the Tryon Palace Commission shall be elected by the members of the Tryon Palace Commission.

The Governor may also appoint any person who has previously served on the Tryon Palace Commission with distinction to the Commission as a member emeritus.  A person appointed as a member emeritus shall be deemed a lifetime member of the Commission and shall serve as a nonvoting member.

In addition to the members who are appointed by the Governor, the Attorney General, the Secretary of Cultural Resources or the Secretary's designee, the mayor of the City of New Bern, the Dean of the College of Arts and Sciences at East Carolina University, and the chairman of the Board of County Commissioners of Craven County shall serve as voting ex officio members of said Commission. The provisions of the Executive Organization Act of 1973 pertaining to the residence of members of commissions shall not apply to the Tryon Palace Commission.

A majority of the voting members of the Commission shall constitute a quorum for the transaction of business.

The members of the Commission shall serve without pay and without expense allowance. (1973, c. 476, s. 55; 1977, c. 771, s. 4; 1979, c. 151, s. 1; 1993, c. 109, s. 1.)



§ 143B-73. U.S.S. North Carolina Battleship Commission - creation, powers and duties.

Part 8.  U.S.S. North Carolina Battleship Commission.

§ 143B‑73.  U.S.S. North Carolina Battleship Commission  creation, powers and duties.

There is hereby created the U.S.S. North Carolina Battleship Commission of the Department of Cultural Resources with the power and duty to adopt, amend, and rescind rules and regulations under and not inconsistent with the laws of this State necessary in carrying out the provisions and purposes of this Part.

(1)        The U.S.S. North Carolina Battleship Commission is authorized and empowered to adopt such rules and regulations not inconsistent with the management responsibilities of the Secretary of the Department provided by Chapter 143A of the General Statutes and laws of this State and this Chapter that may be necessary and desirable for the operation and maintenance of the U.S.S. North Carolina as a permanent memorial and exhibit commemorating the heroic participation of the men and women of North Carolina in the prosecution and victory of the Second World War and for the faithful performance and fulfillment of its duties and obligations.

(2)        The U.S.S. North Carolina Battleship Commission shall have the power and duty to establish standards and adopt rules and regulations: (i) establishing and providing for a proper charge for admission to the ship; and (ii) for the maintenance and operation of the ship as a permanent memorial and exhibit.

(3)        The Commission shall adopt rules and regulations consistent with the provisions of this Chapter. (1973, c. 476, s. 57; 1977, c. 741, s. 3.)



§ 143B-73.1. U.S.S. North Carolina Battleship Commission - duties.

§ 143B‑73.1.  U.S.S. North Carolina Battleship Commission  duties.

The Commission shall have the further duty and authority to select an appropriate site for the permanent berthing of the Battleship U.S.S. North Carolina, taking into consideration factors including, but not limited to, the accessibility, location in relation to roads and highways, scenic attraction, protection from hazards of weather, fire and sea, cost of site and berthing, cooperation of local governmental authorities in securing, equipping, and maintaining appropriate areas surrounding the site, and others which may affect the suitability of such site for establishment of the ship as a permanent memorial and exhibit; to accept gifts, grants, and donations for the purposes of this Article; to transport to, and berth the ship at the site; to ready the ship for visitation by the public; to establish and provide for a proper charge for admission to the ship, and for safekeeping of funds; to maintain and operate the ship as a permanent memorial and exhibit; to acquire property, both real and personal, with the approval of the Governor and the Council of State,  and to accept donations of property, both real and personal, from any source; to establish, supervise, manage and maintain in New Hanover County with the approval and assistance of the Department of Cultural Resources exhibits, dramas, cultural activities, museums, and records pertaining to the marine and naval history of the State of North Carolina and the United States of America; to identify, preserve and protect properties having historical, marine and naval significance to New Hanover County, the State, its communities and counties and the nation; to establish and provide for a proper charge for admission to all properties maintained and operated by the Commission in New Hanover County; to otherwise provide in carrying out its duties for the establishment of appropriate activities to encourage interest in the marine and naval history of North Carolina; to perpetuate the memory of North Carolinians who gave their lives in the course of World War II and in the events in which the battleship was a participant, and to allocate funds for the fulfillment of the duties and authority herein provided as may be necessary and appropriate for the purpose of this Article. (1961, c. 158; 1977, c. 741, ss. 1, 8.)



§ 143B-74. U.S.S. North Carolina Battleship Commission - members; selection; quorum; compensation.

§ 143B‑74.  U.S.S. North Carolina Battleship Commission  members; selection; quorum; compensation.

The U.S.S. North Carolina Battleship Commission of the Department of Cultural Resources shall consist of 18 members including the Secretary of Cultural Resources and the Secretary of Commerce who shall serve as voting ex officio members. The members of the Commission appointed for terms to end in 1991 shall serve for an additional two‑year period. At the end of the respective terms of office of the members of the Commission serving in 1991, their successors shall be appointed for terms of four years and until their successors are appointed and qualify. Any appointment to fill a vacancy on the Commission created by the resignation, dismissal, death, or disability of a member shall be for the balance of the unexpired term. The provisions of the Executive Organization Act of 1973 pertaining to the residence of members of commissions shall not apply to the U.S.S. North Carolina Battleship Commission.

The Governor shall have the power to remove any member of the Commission from office for misfeasance, malfeasance, or nonfeasance in accordance with the provisions of G.S. 143B‑13 of the Executive Organization Act of 1973.

The members of the Commission shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

A majority of the Commission shall constitute a quorum for the transaction of business. The Governor shall designate from among the members of the Commission a chairman, vice‑chairman and treasurer. The Secretary of Cultural Resources or his designee shall serve as Secretary of the Commission. The Commission shall meet at least twice annually upon the call of the chairman, the Secretary of Cultural Resources, or any seven members of the Commission. (1973, c. 476, s. 58; 1977, c. 741, s. 4; 1991, c. 73, s. 1; 1991 (Reg. Sess., 1992), c. 959, s. 39.)



§ 143B-74.1. U.S.S. North Carolina Battleship Commission - funds.

§ 143B‑74.1.  U.S.S. North Carolina Battleship Commission  funds.

The Commission shall establish and maintain a "Battleship Fund" composed of the moneys which may come into its hands from admission or inspection fees, gifts, donations, grants, or bequests, which funds will be used by the Commission to pay all costs of maintaining and operating the ship for the purposes herein set forth.  The Commission shall maintain books of accounting records concerning revenue derived and all expenses incurred in maintaining and operating the ship as a public memorial. The operations of the Commission shall be subject to the oversight of the State Auditor pursuant to Article 5A of Chapter 147 of the General Statutes. The Commission shall establish a reserve fund in an amount to be determined by the Secretary of Cultural Resources to be maintained and used for contingencies and emergencies beyond those occurring in the course of routine maintenance and operation, and may authorize the deposit of this reserve fund in a depository to be selected by the Treasurer of North Carolina. (1961, c. 158; 1977, c. 741, ss. 2, 8; 1983, c. 913, s. 40.)



§ 143B-74.2. U.S.S. North Carolina Battleship Commission - employees.

§ 143B‑74.2.  U.S.S. North Carolina Battleship Commission  employees.

The Department of Cultural Resources is authorized to hire laborers, artisans, caretakers, stenographic and administrative employees, and other personnel, in accordance with the provisions of the State Personnel Act, as may be necessary in carrying out the purposes and provisions of this Article, and to maintain the ship in a clean, neat, and attractive condition satisfactory for exhibition to the public. The Commission shall appoint and fix the salary of an Executive Director and Assistant Director to serve at its pleasure. Employees shall be residents of the State of North Carolina except as may, in emergency conditions, be necessary for the procurement of specially trained or specially skilled employees. Any materials used for any purpose in maintaining and operating the ship for the purposes of this Article shall be, insofar as practicable, North Carolina materials. (1961, c. 158; 1975, c. 879, s. 46; 1977, c. 741, ss. 6, 8; 2006‑204, s. 1.)



§ 143B-74.3. U.S.S. North Carolina Battleship Commission - employees not to have interest.

§ 143B‑74.3.  U.S.S. North Carolina Battleship Commission  employees not to have interest.

It shall be unlawful for any member of the Commission to charge, receive, or obtain, directly or indirectly, any fee, commission, retainer or brokerage other than established salaries to be fixed by the Commission, and no member of the Commission shall have any interest in any land, materials, commissions or contracts sold to or made with the Commission, or with any member thereof.  Violation of any provisions of this section shall be a Class 2 misdemeanor. (1961, c. 158; 1977, c. 741, ss. 7, 8; 1993, c. 539, s. 1037; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 143B-75 through 143B-78. Repealed by Session Laws 1979, c. 504, s. 1.

Part 9. Sir Walter Raleigh Commission.

§§ 143B‑75 through 143B‑78.  Repealed by Session Laws 1979, c. 504, s. 1.



§ 143B-79. Executive Mansion Fine Arts Committee - creation, powers and duties.

Part 10. Executive Mansion Fine Arts Committee.

§ 143B‑79.  Executive Mansion Fine Arts Committee  creation, powers and duties.

There is hereby created the Executive Mansion Fine Arts Committee. The Executive Mansion Fine Arts Committee shall have the following functions and duties:

(1)        To advise the Secretary of Cultural Resources on the preservation and maintenance of the Executive Mansion located at 200 North Blount Street, Raleigh, North Carolina;

(2)        To encourage gifts and objects of art, furniture and articles of historical value for furnishing the Executive Mansion, and advise the Secretary of Cultural Resources on major changes in the furnishings of the Mansion;

(3)        To make recommendations to the Secretary of Cultural Resources concerning major renovations necessary to preserve and maintain the structure;

(4)        To aid the Secretary of Cultural Resources in keeping a complete list of all gifts and articles received together with their history and value;

(5)        No gifts or articles shall be accepted for the Executive Mansion without the approval of the Committee; and

(6)        The Committee shall advise the Secretary of Cultural Resources upon any matter the Secretary may refer to it.

(7)        The Committee may dispose of property held in the Executive Mansion after consultation with a review committee comprised of one person from the Executive Mansion Fine Arts Committee, appointed by its chairman; one person from the Department of Administration appointed by the Secretary of Administration; and two qualified professionals from the Department of Cultural Resources, Division of Archives and History, appointed by the Secretary of Cultural Resources.  Upon request of the Executive Mansion Fine Arts Committee, the review committee will view proposed items for disposition and make a recommendation to the North Carolina Historical Commission who will make a final decision.  The Historical Commission must consider whether the disposition is in the best interest of the State of North Carolina.  If such property is sold, (i) if the records with regard to the property reflect that it was acquired by the State by gift or devise the net proceeds of each such sale shall be deposited in the State Treasury to the credit of the Executive Mansion, Special Fund, and shall be used only for the purchase, conservation, restoration or repair of other property for use in the Executive Mansion and; (ii) if the records with regard to the property reflect that the property was acquired by the State by purchase with appropriated funds or do not show the manner of acquisition, the net proceeds of such sale shall be deposited in the General Fund. (1973, c. 476, s. 65; 1983, c. 632, s. 1; 1987, c. 251.)



§ 143B-80. Executive Mansion Fine Arts Committee - members; selection; quorum; compensation.

§ 143B‑80.  Executive Mansion Fine Arts Committee  members; selection; quorum; compensation.

The Executive Mansion Fine Arts Committee shall consist of 16 members appointed by the Governor. The initial members of the Committee shall be the appointed members of the present Executive Mansion Fine Arts Commission who shall serve for a period equal to the remainder of their current terms on the Executive Mansion Fine Arts Commission, four of whose appointments expire June 30, 1973, four of whose appointments expire June 30, 1974, four of whose appointments expire June 30, 1975, and four of whose appointments expire June 30, 1976. At the end of the respective terms of office of the initial members, the appointments of their successors shall be for terms of four years and until their successors are appointed and qualify. Any appointment to fill a vacancy on the Committee created by the resignation, dismissal, death, or disability of a member shall be for the balance of the unexpired term.

The Governor shall have the power to remove any member of the Committee from office in accordance with the provisions of G.S. 143B‑16 of the Executive Organization Act of 1973.

The Governor shall designate a member of the Committee to serve as chairman at his pleasure.

Members of the Committee shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

A majority of the Committee shall constitute a quorum for the transaction of business.

All clerical and other services required by the Committee shall be supplied by the Secretary of Cultural Resources. (1973, c. 476, s. 66.)



§ 143B-80.1. Regular and special meetings.

§ 143B‑80.1.  Regular and special meetings.

The Executive Mansion Fine Arts Committee shall meet at least twice per year and may hold special meetings at any time and place within the State at the call of the chairman or upon the written request of at least five members.

Whenever a member shall fail, except for ill health or other valid reason, to be present for two successive regular meetings of the Board, his place as a member shall be deemed vacant. (1983, c. 632, s. 2.)



§ 143B-80.2. Reserved for future codification purposes.

§ 143B‑80.2.  Reserved for future codification purposes.



§ 143B-80.3. Reserved for future codification purposes.

§ 143B‑80.3.  Reserved for future codification purposes.



§ 143B-80.4. Reserved for future codification purposes.

§ 143B‑80.4.  Reserved for future codification purposes.



§§ 143B-80.5 through 143B-80.14: Repealed by Session Laws 1995, c. 507, s. 12(a).

Part 10A.  State Capitol Preservation Act.

§§ 143B‑80.5 through 143B‑80.14:  Repealed by Session Laws 1995, c. 507, s. 12(a).



§§ 143B-81 through 143B-82: Repealed by Session Laws 1979, c. 504, s. 2.

Part 11.  American Revolution Bicentennial Committee.

§§ 143B‑81 through 143B‑82:  Repealed by Session Laws 1979, c.  504, s. 2.



§ 143B-83. North Carolina Awards Committee - creation, powers and duties.

Part 12.  North Carolina Awards Committee.

§ 143B‑83.  North Carolina Awards Committee  creation, powers and duties.

There is hereby created the North Carolina Awards Committee with the duty to advise the Secretary of Cultural Resources on the formulation and administration of the program governing North Carolina awards and on the selection of a committee in each award area to choose the recipients.

The Committee shall advise the Secretary of the Department upon any matter the Secretary may refer to it. (1973, c. 476, s. 71; 1979, c. 504, s. 2; 1983 (Reg. Sess., 1984), c. 995, s. 22.)



§ 143B-84. North Carolina Awards Committee - members; selection; quorum; compensation.

§ 143B‑84.  North Carolina Awards Committee  members; selection; quorum; compensation.

The North Carolina Awards Committee shall consist of five members appointed by the Governor to serve at the Governor's pleasure.

The Governor shall designate a member of the Committee as chairman  to serve in such capacity at the pleasure of the Governor.

Members of the Committee shall serve without compensation or travel or per diem.

A majority of the Committee shall constitute a quorum for the transaction of business.

The Secretary of Cultural Resources is hereby authorized to request contingency and emergency funds for the administration of the North Carolina Awards Committee, for the period between July 1, 1973, and ratification of the next general appropriations bill for the Department.

All clerical and other services required by the Committee shall be  supplied by the Secretary of Cultural Resources. (1973, c. 476, s. 72.)



§ 143B-85. America's Four Hundredth Anniversary Committee - creation, powers and duties.

Part 13. America's Four Hundredth Anniversary Committee.

§ 143B‑85.  America's Four Hundredth Anniversary Committee  creation, powers and duties.

There is hereby created the America's Four Hundredth Anniversary Committee of the Department of Cultural Resources. The Committee shall have the following functions and duties:

(1)        To advise the Secretary of the Department on the planning, conducting, and directing appropriate observances of, and on providing necessary physical facilities and other requirements for, the commemoration of the landing of Sir Walter Raleigh's colony on Roanoke Island; and

(2)        To advise the Secretary of the Department upon any matter the Secretary might refer to it. (1973, c. 476, s. 74.)



§ 143B-86. America's Four Hundredth Anniversary Committee - members; selection; quorum; compensation.

§ 143B‑86.  America's Four Hundredth Anniversary Committee  members; selection; quorum; compensation.

The America's Four Hundredth Anniversary Committee shall consist of 14 members as follows: 10 members at large appointed by the Governor and four ex officio members as follows: the mayor of the Town of Manteo, the Secretary of Environment and Natural Resources, the chairman of the Roanoke Island Historical Association, and the chairman of the Dare County Board of Commissioners, or their designees. Of the initial members of the America's Four Hundredth Anniversary Committee appointed by the Governor five shall be appointed for terms expiring June 30, 1975, and five for terms expiring June 30, 1977. At the end of their respective terms of office, the appointments shall be for a term of four years and until their successors are appointed and qualify. Any appointment to fill a vacancy on the Committee created by the resignation, dismissal, death, or disability of a member shall be for the balance of the unexpired term.

The Governor shall have the power to remove any member of the Committee from office in accordance with the provisions of G.S. 143B‑16 of the Executive Organization Act of 1973.

The Governor shall designate a member of the Committee to serve as chairman at his pleasure.

Members of the Committee shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

A majority of the Committee shall constitute a quorum for the transaction of business. (1973, c. 476, s. 75; 1977, c. 771, s. 4; 1989, c. 727, s. 218(123); 1997‑443, s. 11A.119(a).)



§ 143B-87. North Carolina Arts Council - creation, powers and duties.

Part 14.  North Carolina Arts Council.

§ 143B‑87.  North Carolina Arts Council  creation, powers and duties.

There is hereby created the North Carolina Arts Council with the following duties and functions:

(1)        To advise the Secretary of Cultural Resources on the study, collection, maintenance and dissemination of factual data and pertinent information relative to the arts;

(2)        To advise the Secretary concerning assistance to local organizations and the community at large in the area of the arts;

(3)        To advise the Secretary on the exchange of information, promotion of programs and stimulation of joint endeavor between public and nonpublic organizations;

(4)        To identify research needs in the arts area and to encourage  such research;

(5)        To advise the Secretary in regard to bringing the highest obtainable quality in the arts to the State and promoting the maximum opportunity for the people to experience and enjoy those arts;

(6)        To advise the Secretary of the Department upon any matter the Secretary may refer to it; and

(7)        To advise the Secretary concerning the promotion of theater arts in the State. (1973, c. 476, s. 77; 1985 (Reg. Sess., 1986), c. 1028, s. 14.)



§ 143B-88. North Carolina Arts Council - members; selection; quorum; compensation.

§ 143B‑88.  North Carolina Arts Council  members; selection; quorum; compensation.

The North Carolina Arts Council shall consist of 24 members appointed by the Governor. The initial members of the Council shall be the appointed members of the present Arts Council who shall serve for a period equal to the remainder of their current terms on the Arts Council, eight of whose terms expire June 30, 1973, eight of whose terms expire June 30, 1974, and eight of whose terms expire June 30, 1975. At the end of the respective terms of office of the initial members, the appointments of their successors shall be for terms of three years and until their successors are appointed and qualify. Any  appointment to fill a vacancy on the Council created by the resignation, dismissal, death, or disability of a member shall be for the balance of the unexpired term.

The Governor shall have the power to remove any member of the Council from office in accordance with the provisions of G.S. 143B‑16 of the Executive Organization Act of 1973.

The Governor shall designate a member of the Council as chairman to serve at his pleasure.

Members of the Council shall receive per diem and necessary travel  and subsistence expenses in accordance with the provisions of G.S. 138‑ 5.

A majority of the Council shall constitute a quorum for the transaction of business.

All clerical and other services required by the Council shall be supplied by the Secretary of Cultural Resources. (1973, c. 476, s. 78.)



§ 143B-89. North Carolina State Art Society, Incorporated.

Part 15. North Carolina State Art Society, Incorporated.

§ 143B‑89.  North Carolina State Art Society, Incorporated.

The North Carolina State Art Society, Incorporated, shall continue to be under the patronage of the State as provided in Article 3 of Chapter 140 of the General Statutes of North Carolina. The governing body of the North Carolina State Art Society, Incorporated, shall be a board of directors consisting of a minimum of 22 members as follows: the Governor, the Superintendent of Public Instruction, the State Treasurer, Secretary of Cultural Resources, and the Director of the North Carolina Museum of Art, who shall be ex officio members; six members who shall be named by the Governor; and a minimum of 12 directors who shall be chosen by members of the North Carolina State Art Society, Incorporated, in such manner and for such terms as that body shall determine. The six directors named by the Governor shall serve for terms of three years each. (1973, c. 476, s. 80; 1975, c. 386; 1977, c. 702, s. 3; 1985, c. 316; 2006‑66, s. 22.22(f); 2006‑221, s. 23.)



§ 143B-90. State Library Commission - creation, powers and duties.

Part 16. State Library Commission.

§ 143B‑90.  State Library Commission  creation, powers and duties.

There is hereby created the State Library Commission of the Department of Cultural Resources. The State Library Commission has the following functions and duties:

(1)        To advise the Secretary of Cultural Resources on matters relating to the operation and services of the State Library;

(2)        Repealed by Session Laws 1991, c. 757, s. 2.

(2a)      To work for the financial support of statewide and local public library services;

(3)        To advise the Secretary upon any matter the Secretary might refer to it;

(4)        Repealed by Session Laws 1991, c. 757, s. 2.

(4a)      To work for the financial support of statewide interlibrary services;

(5)        Repealed by Session Laws 1991, c. 757, s. 2.

(5a)      To aid and advise the Secretary of Cultural Resources in the development of information services for the promotion of cultural, educational, and economic well‑being of the State.

(6)        through (8)  Repealed by Session Laws 1991, c. 757, s. 2.

(8a)      To aid and advise the Secretary of Cultural Resources on the recruitment and appointment of the State Librarian. (1973, c. 476, s. 82; 1981, c. 918, s. 2; 1991, c. 757, s. 2.)



§ 143B-91. State Library Commission - members; selection; quorum; compensation.

§ 143B‑91.  State Library Commission  members; selection; quorum; compensation.

(a)        The State Library Commission shall consist of 15 members. All members shall have an interest in the development of library and information services in North Carolina. Eight members shall be appointed by the Governor. One member shall be appointed by the President Pro Tempore of the Senate. One member shall be appointed by the Speaker of the North Carolina House of Representatives. Three members shall be appointed by the North Carolina Public Library Directors Association. Two members shall be the President and the President‑elect of the North Carolina Library Association or two appointees as determined by the North Carolina Library Association's Board of Directors. The State Librarian shall be an ex officio member and act as secretary to the Commission.

All appointments shall be for four‑year terms with eight of the commissioners taking office on the first four‑year cycle and seven commissioners taking office on the second four‑year cycle. Any appointment to fill a vacancy in one of the positions appointed by the Governor, President Pro Tempore or Speaker of the House of Representatives shall be for the remainder of the unexpired term. Appointees shall not serve more than two successive four‑year terms.

The Governor shall choose a chairperson from among the gubernatorial appointees. The chairperson shall serve not more than two successive two‑year terms as chair.

Members of the Commission shall receive per diem and necessary travel and subsistence expenses as provided in G.S. 138‑5.

A majority of the Commission shall constitute a quorum for the transaction of business.

All clerical and other services required by the Commission shall be supplied by the Secretary of Cultural Resources.

The Commission shall meet at least twice a year.

(b)        There shall be standing committees established to advise the Secretary of Cultural Resources, the Commission, and the State Librarian. These committees shall be: Public Library Development; Interlibrary Cooperation; State Government Information Services; State Library Development; and any other committee deemed appropriate. Each committee shall be composed of a committee chairperson and at least six persons appointed annually by the Secretary of Cultural Resources with the approval of the Commission. At least one of the members of each committee shall be a member of the Commission. Each committee shall report to the Commission at least once a year. (1973, c. 476, s. 83; 1981, c. 918, s. 3; 1991, c. 757, s. 3; 1995, c. 490, s. 53.)



§ 143B-92. Roanoke Island Historical Association - creation, powers and duties.

Part 17. Roanoke Island Historical Association.

§ 143B‑92.  Roanoke Island Historical Association  creation, powers and duties.

There is hereby recreated the Roanoke Island Historical Association with the powers and duties delineated in Article 19 of Chapter 143 of the General Statutes of North Carolina. (1973, c. 476, s. 85.)



§ 143B-93. Roanoke Island Historical Association - status.

§ 143B‑93.  Roanoke Island Historical Association  status.

The Roanoke Island Historical Association is hereby declared not to be a State agency within the meaning of the Executive Organization Act of 1973 and shall be exempt from all provisions of the Executive Organization Act of 1973 except G.S. 143B‑92 and G.S. 143B‑93. (1973, c. 476, s. 86.)



§ 143B-94. North Carolina Symphony Society, Inc.

Part 18. North Carolina Symphony Society.

§ 143B‑94.  North Carolina Symphony Society, Inc.

The North Carolina Symphony Society, Incorporated, shall continue to be under the patronage of the State as provided in Article 2 of Chapter 140 of the General Statutes of North Carolina. The governing body of the North Carolina Symphony Society, Incorporated, shall be a board of trustees consisting of not less than 16 members of which the Governor of the State and the Superintendent of Public Instruction shall be ex officio members and four other members shall be named by the Governor. The remaining trustees shall be chosen by members of the North Carolina Symphony Society, Incorporated, in such manner and for such terms as that body shall determine. The initial members named by the Governor shall be appointed from the members of the existing board of trustees of the North Carolina State Symphony Society, Incorporated, for the balance of their existing terms. Subsequent appointments shall be made for terms of four years each. (1973, c. 476, s. 88.)



§ 143B-95. Edenton Historical Commission - creation, purposes and powers.

Part 19. Edenton Historical Commission.

§ 143B‑95.  Edenton Historical Commission  creation, purposes and powers.

There is hereby recreated the Edenton Historical Commission. The purposes of the Commission are to effect and encourage preservation, restoration, and appropriate presentation of the Town of Edenton and Chowan County, as a historic, educational, and aesthetic place, to the benefit of the citizens of the place and the State and of visitors. To accomplish its purposes, the Commission has the following powers and responsibilities:

(1)        To acquire, hold, and dispose of title to or interests in historic properties in the Town of Edenton and County of Chowan and to repair, restore, and otherwise improve the properties, and to maintain them;

(2)        To acquire, hold, and dispose of title to or interests in other land there, upon which historic structures have been or shall be relocated, and to improve the land and maintain it;

(3)        To acquire, hold, and dispose of suitable furnishings for the historic properties, and to provide and maintain suitable gardens for them;

(4)        To develop and maintain one or more collections of historic objects and things pertinent to the history of the town and county, to acquire, hold, and dispose of the items, and to preserve and display them;

(5)        To develop and conduct appropriate programs, under the name "Historic Edenton" or otherwise, for the convenient presentation and interpretation of the properties and collections to citizens and visitors, as places and things of historic, educational, and aesthetic value;

(6)        To conduct programs for the fostering of research, for the encouragement of preservation, and for the increase of knowledge available to the local citizens and the visitors in matters pertaining to the history of the town and county;

(7)        To cooperate with the Secretary and Department of Cultural Resources and with appropriate associations, governments, governmental agencies, persons, and other entities, and to assist and advise them, toward the furtherance of the Commission's purposes;

(8)        To solicit gifts and grants toward the furtherance of these purposes and the exercise of these powers;

(9)        To conduct other programs and do other things appropriate and reasonably necessary to the accomplishment of the purposes and the exercise of the powers; and

(10)      To adopt and enforce any bylaws and rules that the Commission deems beneficial and proper. (1973, c. 476, s. 90; 1979, c. 733, s. 1.)



§ 143B-96. Edenton Historical Commission - status.

§ 143B‑96.  Edenton Historical Commission  status.

The Edenton Historical Commission is hereby declared not to be a State agency within the meaning of the Executive Organization Act of 1973 and shall be exempt from all provisions of the Executive Organization Act of 1973 except G.S. 143B‑95 through G.S. 143B‑98. (1973, c. 476, s. 91.)



§ 143B-97. Edenton Historical Commission - reports.

§ 143B‑97.  Edenton Historical Commission  reports.

The Edenton Historical Commission shall submit an annual report of its activities, holdings, and finances, including an audit of its accounts by a certified public accountant, to the Secretary of Cultural Resources. In the event such annual report is not received by the Secretary, or if such report does not indicate the need for the continuation of the Commission, the Secretary of Cultural Resources is authorized to recommend to the next General Assembly the abolition of the Commission. (1973, c. 476, s. 92.)



§ 143B-98. Edenton Historical Commission - members; selection; compensation; quorum.

§ 143B‑98.  Edenton Historical Commission  members; selection; compensation; quorum.

The Edenton Historical Commission shall consist of 33 members, 22 appointed by the Governor to serve at his pleasure, four appointed by the President Pro Tempore of the Senate, four appointed by the Speaker of the House of Representatives, and, ex officio, the Mayor of the Town of Edenton, the Chairman of the Board of Commissioners of Chowan County, and the Secretary of Cultural Resources or his designee.

All the present members of the Commission may continue to serve, at the pleasure of the Governor, until the end of his present term of office. The Commission shall elect its own officers, and the members of the Commission shall serve without pay and without expense allowance from State funds. The Commission shall determine its requirements for a quorum. (1973, c. 476, s. 93; 1979, c. 733, s. 2; 2005‑421, s. 3.1(a).)



§ 143B-99. Historic Bath Commission - creation, powers and duties.

Part 20. Historic Bath Commission.

§ 143B‑99.  Historic Bath Commission  creation, powers and duties.

There is hereby created the Historic Bath Commission. The Historic Bath Commission shall have the following powers:

(1)        To acquire and dispose of title to or interests in historic properties in and near the Town of Bath in Beaufort County, and to repair, restore, or otherwise improve such properties, and to maintain them;

(2)        To offer such historic properties to the State of North Carolina, subject to the acceptance of such properties by the State;

(3)        To cooperate with, assist, and advise the Secretary of Cultural Resources upon any matter pertaining to the administration of Bath State Historic Site, which the Secretary of the Department may refer to it; and

(4)        To carry out other programs reasonably related to these purposes. (1973, c. 476, s. 95.)



§ 143B-100. Historic Bath Commission - status.

§ 143B‑100.  Historic Bath Commission  status.

The Historic Bath Commission is hereby declared not to be a State agency within the meaning of the Executive Organization Act of 1973 and shall be exempt from all provisions of the Executive Organization Act of 1973 except G.S. 143B‑99 through G.S. 143B‑102. (1973, c. 476, s. 96.)



§ 143B-101. Historic Bath Commission - reports.

§ 143B‑101.  Historic Bath Commission  reports.

The Historic Bath Commission shall submit an annual report of its activities, holdings, and finances, including an audit of its accounts by a certified public accountant, to the Secretary of Cultural Resources. In the event such annual report is not received by the Secretary, or if such report does not indicate the need for the continuation of the Commission, the Secretary of Cultural Resources is authorized to recommend the abolition of the Commission to the next General Assembly. (1973, c. 476, s. 97.)



§ 143B-102. Historic Bath Commission - members; selection; quorum; compensation.

§ 143B‑102.  Historic Bath Commission  members; selection; quorum; compensation.

The Historic Bath Commission shall consist of 25 members appointed by the Governor plus, ex officio, the mayor of the Town of Bath, the Chairman of the Board of Commissioners of Beaufort County, and the Secretary of Cultural Resources or designee. The initial members of the Commission shall be the members of the present Historic Bath Commission who shall serve for a period equal to the remainder of their current terms on the Historic Bath Commission. At the end of the respective terms of office of the initial members of the Commission, the appointments of their successors, with the exception of the ex officio members, shall be for terms of five years and until their successors are appointed and qualify. Any appointments to fill a vacancy on the Commission created by the resignation, dismissal, death or disability of a member shall be for the balance of the unexpired term. The Commission shall elect its own officers. Members of the Commission shall serve without pay and without expense allowance from State funds. The Commission shall determine its requirements for a quorum. (1973, c. 476, s. 98.)



§ 143B-103. Historic Hillsborough Commission - creation, powers and duties.

Part 21. Historic Hillsborough Commission.

§ 143B‑103.  Historic Hillsborough Commission  creation, powers and duties.

There is hereby recreated the Historic Hillsborough Commission. The Historic Hillsborough Commission shall have the following powers:

(1)        In cooperation with the Hillsborough Historical Society, the elected officials of Hillsborough and Orange County, and appropriate public agencies, to use every legal aid and method to preserve and restore the Town of Hillsborough, and its immediately adjacent area, as a living, functioning, educational, and historical exhibit of North Carolina's early life and times;

(2)        To acquire and to dispose of property, real and personal; to  repair, restore, or otherwise improve such properties; to have prepared a history of the town and area; and to write, compile, publish, or sponsor such historical works as may pertain to the town and area; and

(3)        To carry on other programs reasonably related to these purposes. (1973, c. 476, s. 100.)



§ 143B-104. Historic Hillsborough Commission - status.

§ 143B‑104.  Historic Hillsborough Commission  status.

The Historic Hillsborough Commission is hereby declared not to be a State agency within the meaning of the Executive Organization Act of 1973 and shall be exempt from all provisions of the Executive Organization Act of 1973 except G.S. 143B‑103 through G.S. 143B‑106. (1973, c. 476, s. 101.)



§ 143B-105. Historic Hillsborough Commission - reports.

§ 143B‑105.  Historic Hillsborough Commission  reports.

The Historic Hillsborough Commission shall submit an annual report of its activities, holdings, and finances, including an audit of its accounts by a certified public accountant, to the Secretary of Cultural Resources. In the event such annual report is not received by the Secretary, or if such report does not indicate the need for the continuation of the Commission, the Secretary of Cultural Resources is authorized to recommend to the next General Assembly the abolition of the Commission. (1973, c. 476, s. 102.)



§ 143B-106. Historic Hillsborough Commission - members; selection; quorum; compensation.

§ 143B‑106.  Historic Hillsborough Commission  members; selection; quorum; compensation.

The Historic Hillsborough Commission shall consist of not fewer than 25 members appointed by the Governor plus, ex officio, the mayor of the Town of Hillsborough, the Chairman of the Board of Commissioners of Orange County, the Orange County Register of Deeds, the Orange County Clerk of Superior Court, and the Secretary of Cultural Resources or designee. The initial appointed members of the Commission shall be the members of the present Historic Hillsborough Commission who shall serve for a period equal to the remainder of their current terms on the Historic Hillsborough Commission. At the end of the respective terms of office of the present members, the appointments of members, excepting the ex officio members, shall be for terms of six years and until their successors are appointed and qualify. Any appointment to fill a vacancy on the Commission created by the resignation, dismissal, death or disability of a member shall be for the balance of the unexpired term. The Commission shall elect its own officers. Members of the Commission shall serve without pay and without expense allowance from State funds. The Commission shall determine its requirements for a quorum. (1973, c. 476, s. 103.)



§ 143B-107. Historic Murfreesboro Commission - creation, powers and duties.

Part 22. Historic Murfreesboro Commission.

§ 143B‑107.  Historic Murfreesboro Commission  creation, powers and duties.

There is hereby recreated the Historic Murfreesboro Commission. The Historic Murfreesboro Commission shall have the following powers:

(1)        To acquire and dispose of title to or interests in historic properties in and near the Town of Murfreesboro, and to repair, restore, or otherwise improve and maintain such properties;

(2)        To conduct research and planning to carry out a program for the preservation of historic sites, buildings, or objects in and near the Town of Murfreesboro;

(3)        To carry out other programs reasonably related to these purposes. (1973, c. 476, s. 105.)



§ 143B-108. Historic Murfreesboro Commission - status.

§ 143B‑108.  Historic Murfreesboro Commission  status.

The Historic Murfreesboro Commission is hereby declared not to be a State agency within the meaning of the Executive Organization Act of 1973 and shall be exempt from all provisions of the Executive Organization Act of 1973 except G.S. 143B‑107 through G.S. 143B‑110. (1973, c. 476, s. 106.)



§ 143B-109. Historic Murfreesboro Commission - reports.

§ 143B‑109.  Historic Murfreesboro Commission  reports.

The Historic Murfreesboro Commission shall submit an annual report of its activities, holdings, and finances, including an audit of its accounts by a certified public accountant, to the Secretary of Cultural Resources. In the event such annual report is not received by the Secretary, or if such report does not indicate the need for the continuation of the Commission, the Secretary of Cultural Resources is authorized to recommend to the next General Assembly the abolition of the Commission. (1973, c. 476, s. 107.)



§ 143B-110. Historic Murfreesboro Commission - members; selection; quorum; compensation.

§ 143B‑110.  Historic Murfreesboro Commission  members; selection; quorum; compensation.

The Historic Murfreesboro Commission shall consist of 30 members appointed by the Governor plus, ex officio, the mayor of the Town of Murfreesboro, the Chairman of the Board of Commissioners of the County of Hertford, the President of Chowan College, and the Secretary of Cultural Resources or designee. The initial appointed members of the Commission shall be the members of the present Historic Murfreesboro Commission who shall serve for a period equal to the remainder of their current terms on the Historic Murfreesboro Commission. At the end of the respective terms of office of the initial members of the Commission, the appointments of their successors, with the exception of ex officio members, shall be for terms of five years and until their successors are appointed and qualify. Any appointment to fill a vacancy on the Commission created by the resignation, dismissal, death or disability of a member shall be for the balance of the unexpired term. The Commission shall elect its own officers. Members of the Commission shall serve without pay and without expense allowance from State funds. The Commission shall determine its requirements for a quorum. (1973, c. 476, s. 108.)



§ 143B-111. John Motley Morehead Memorial Commission - creation, powers and duties.

Part 23. John Motley Morehead Memorial Commission.

§ 143B‑111.  John Motley Morehead Memorial Commission  creation, powers and duties.

There is hereby recreated the John Motley Morehead Memorial Commission. The John Motley Morehead Memorial Commission shall have the following powers:

(1)        To acquire title to or interests in property, both real and personal, and to solicit, collect, and expend funds for the acquisition, restoration, maintenance, and operation of a memorial to John Motley Morehead in the City of Greensboro; and to carry on other activities, including research and publications, reasonably related to this purpose;

(2)        To convey, lease, mortgage, and otherwise dispose of real and personal property and interests therein, as well as to accept deeds, bills of sale, and other instruments conveying and investing title in it; and

(3)        To offer such memorial to the State of North Carolina, which  memorial, if accepted by the Department of Cultural Resources and Council of State, may be administered as a State historic site subject to existing covenants and agreements. (1973, c. 476, s. 110.)



§ 143B-112. John Motley Morehead Memorial Commission - status.

§ 143B‑112.  John Motley Morehead Memorial Commission  status.

The John Motley Morehead Memorial Commission is hereby declared not to be a State agency within the meaning of the Executive Organization Act of 1973 and shall be exempt from all provisions of the Executive Organization Act of 1973 except G.S. 143B‑111 through G.S. 143B‑115. (1973, c. 476, s. 111.)



§ 143B-113. John Motley Morehead Memorial Commission - authorization for counties to assist.

§ 143B‑113.  John Motley Morehead Memorial Commission  authorization for counties to assist.

The special approval of the General Assembly is hereby given to all appropriations of surplus or non‑ad‑valorem tax funds that should be made and paid over to said Commission by all counties and municipalities and the same are declared to be for a public purpose and the special approval of the General Assembly is given for such appropriations. Upon the request of the Commission hereby created, the governing body of Guilford County or of the City of Greensboro may, in its discretion, make appropriations from non‑ad‑ valorem tax revenues to the Commission. (1973, c. 476, s. 112.)



§ 143B-114. John Motley Morehead Memorial Commission - reports.

§ 143B‑114.  John Motley Morehead Memorial Commission  reports.

The John Motley Morehead Commission shall submit to the Secretary of Cultural Resources an annual report of its activities, holdings, and finances, including an audit of its accounts by a certified public accountant. In the event such annual report is not received by the Secretary, or if the report indicates that there is no further need for the Commission, the Secretary of Cultural Resources is authorized to recommend to the next General Assembly the abolition of the Commission. (1973, c. 476, s. 113.)



§ 143B-115. John Motley Morehead Memorial Commission - members; selection; quorum; compensation.

§ 143B‑115.  John Motley Morehead Memorial Commission  members; selection; quorum; compensation.

The John Motley Morehead Memorial Commission shall consist of 19 members as follows: nine members appointed by the Governor; three members appointed by the Board of Commissioners of Guilford County; three members appointed by the City Council of Greensboro; and four ex officio members, as follows: the Secretary of Environment and Natural Resources or designee, the Superintendent of Public Instruction or designee, the State Treasurer or designee and the Secretary of Cultural Resources or designee. The initial members of the Commission shall be the members of the present John Motley Morehead Memorial Commission who shall serve for a period equal to the remainder of their current terms on the John Motley Morehead Memorial Commission. At the end of the respective terms of office of the initial members, the appointments of their successors, with the exception of the ex officio members, shall be for terms of six years and until their successors are appointed and qualify. Any appointment to fill a vacancy on the Commission created by the resignation, dismissal, death, or disability of a member shall be for the balance of the unexpired term. The Commission shall elect its own officers. Members of the Commission shall serve without pay and without expense allowance from State funds. The Commission shall determine its requirements for a quorum. (1973, c. 476, s. 114; 1977, c. 711, s. 4; 1989, c. 727, s. 218(124); 1997‑443, s. 11A.119(a).)



§§ 143B-116 through 143B-120. Reserved for future codification purposes.

§§ 143B‑116 through 143B‑120.  Reserved for future codification purposes.



§ 143B-121. Program established.

Part 24.  Grassroots Arts Program.

§ 143B‑121.  Program established.

The Department of Cultural Resources shall establish a program to be known as the Grassroots Arts Program, by which funds shall be distributed among the counties of this State for the purpose of assisting the counties in the development of community arts programs. The Grassroots Arts Program shall be established within the "Community Art Development Section" (North Carolina Arts Council) of the Division of the Arts. (1977, c. 1008, s. 1.)



§ 143B-122. Distribution of funds.

§ 143B‑122.  Distribution of funds.

Of the funds available under the Grassroots Arts Program, twenty percent (20%) of the total shall be distributed among the counties equally, and the remaining eighty percent (80%) shall be distributed among the counties on a per capita basis. (1977, c. 1008, s. 2; 2007‑323, s. 21.1(a).)



§ 143B-123. Rules and procedures; standards for qualification for funds.

§ 143B‑123.  Rules and procedures; standards for qualification for funds.

The Department of Cultural Resources shall be authorized to adopt rules and procedures necessary to implement this program and shall adopt standards which must be met by organizations within the counties in order to qualify for funds under the Grassroots Arts Program. The standards adopted shall include, but not be limited to the following:

(1)        The organization must show that it exists primarily to aid the arts and that it aids the arts in all its forms including the performing, visual and literary.

(2)        The organization must show that its programs are open to the  entire community.

(3)        The organization must show that it is a nonprofit, tax‑exempt corporation, governed by a citizen board which is not self‑ perpetuating, and that it has been in existence and active for at least one full year.

(4)        The organization must show that it can match funds available  under the Grassroots Arts Program with public or private funds from within the county in which it is located at a ratio of one‑to‑one. (1977, c. 1008, s. 3.)



§ 143B-124. Designation of organization as official distributing agent; duties.

§ 143B‑124.  Designation of organization as official distributing agent; duties.

Guided by the standards set out in G.S. 143B‑123, the board of county commissioners of each county shall designate to the Department of Cultural Resources an organization to serve as its distributing agent for Grassroots Arts Program funds. Upon the approval of the Department of Cultural Resources, the designated organization shall become the official distributing agent for that county and shall remain so until such time as it no longer meets the necessary standards. To receive its per capita funds, the official distributing agent must annually submit to the Department of Cultural Resources for its approval a plan for the expenditure of the funds allotted to that county and must account for the funds after they have been expended. Funds may be used for programming, administrative and operating expenses, and should assist in the total development of the arts within that county. (1977, c. 1008, s. 4.)



§ 143B-125. Disposition of funds for counties without organizations meeting Department standards.

§ 143B‑125.  Disposition of funds for counties without organizations meeting Department standards.

Funds for counties without organizations which meet the necessary standards set by the Department of Cultural Resources shall be retained by the department and used for arts programming within these counties. Where feasible, the department shall maintain the same per capita rate for the distribution of funds to these counties and shall require the same matching ratio. (1977, c. 1008, s. 5; 1993, c. 321, s. 33.)



§ 143B-126. Voluntary registration; designation of names; registration symbol.

Part 25. Historical Military Reenactment Groups.

§ 143B‑126.  Voluntary registration; designation of names; registration symbol.

The Department of Cultural Resources shall establish a program for the voluntary registration of historical military reenactment groups. The Department shall require, as part of the registration procedure, the filing of a copy of the various bylaws governing the groups. The Department shall designate the names to be used by the groups to ensure a lack of duplication or confusion between the groups and shall, in the case of duplicate name requests,  decide the use of a particular name based on the longest period of existence as shown by the dates of the bylaws or other evidence of creation. The Department shall create a seal or other logo which shall indicate registration with the Department and shall be authorized for use only by groups properly registered pursuant to this part. (1981, c. 523, s. 1.)



§ 143B-127. Contracts with registered groups.

§ 143B‑127.  Contracts with registered groups.

The Department of Cultural Resources, Office of Archives and History shall sign contracts for the performance of military historical dramas on State‑owned property only with historical military reenactment groups properly registered pursuant to this Part. (1981, c. 523, s. 2; 2002‑159, s. 35(j).)



§ 143B-128. Advisory Committee on Abandoned Cemeteries; members; selections; compensation; terms; vacancy; duties.

Part 26. Advisory Committee on Abandoned Cemeteries.

§ 143B‑128.  Advisory Committee on Abandoned Cemeteries; members; selections; compensation; terms; vacancy; duties.

(a)        There is created the Advisory Committee on Abandoned Cemeteries to be composed of 17 members appointed as follows:

(1)        Two by the Governor;

(2)        One by the President Pro Tempore of the Senate;

(3)        One by the Speaker of the House;

(4)        One by the Secretary of the Department of Cultural Resources;

(5)        One by the Executive Director of the North Carolina Commission of Indian Affairs, Department of Administration;

(6)        One each by the chief executive of the following organizations, from the membership of the organization:

a.         North Carolina Archaeological Council;

b.         North Carolina Association of County Commissioners;

c.         North Carolina Chapter of the Daughters of the American Revolution;

d.         North Carolina Chapter of the Society of the Cincinnati;

e.         North Carolina Chapter of the Sons of the American Revolution;

f.          North Carolina Genealogical Society;

g.         North Carolina Historical Commission;

h.         North Carolina League of Municipalities;

i.          Society of the Colonial Dames of America in the State of North Carolina;

j.          Sons of Confederate Veterans;

k.         United Daughters of the Confederacy.

(b)        Members shall be appointed for staggered four‑year terms beginning July 1 of odd‑numbered years and shall serve until their successors are appointed and qualified. To create and maintain staggered terms, one member appointed by the Governor and the members appointed by the Speaker of the House, North Carolina Archaeological Council, North Carolina Chapter of the Daughters of the American Revolution, North Carolina Chapter of the Sons of the American Revolution, North Carolina Genealogical Society, North Carolina League of Municipalities, and the Sons of Confederate Veterans shall be appointed for two‑year terms to expire June 30, 1983, at which time their successor shall be appointed pursuant to this section for four‑year terms. The remaining committee members shall be appointed for four‑year terms.

(c)        Members shall serve without salary or compensation for their actual expenses resulting from the performance of their official duties.

(d)        An appointment to fill a vacancy on the committee shall be made according to the procedures for appointment for regular terms, pursuant to this section. Any appointment to fill a vacancy on the committee for any reason shall be for the balance of the unexpired term.

(e)        Upon its appointment the committee shall organize by electing from its membership a chairman and a vice‑chairman. It shall be the duty of the committee to review existing statutes relating to cemeteries, make recommendations to the General Assembly concerning new statutes, and to assist the department in its efforts to collect information on abandoned cemeteries. (1981, c. 1016, s. 1; 1995, c. 490, s. 1.)



§§ 143B-129 through 143B-131: Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 769, s. 12.5(c).

Part 27.  Roanoke Voyages and Elizabeth II Commission.

§§ 143B‑129 through 143B‑131:  Repealed by Session Laws 1993 (Reg.  Sess., 1994), c. 769, s. 12.5(c).



§ 143B-131.1. Commission established.

§ 143B‑131.1.  Commission established.

There is established the Roanoke Island Commission. The Commission shall be an independent commission, but shall be located within the Department of Cultural Resources for historic resource management, organizational, and budgetary purposes. (1993 (Reg. Sess., 1994), c. 769, s. 12.5(a); 1995, c. 507, s. 12.6(a).)



§ 143B-131.2. Roanoke Island Commission - Purpose, powers, and duties.

Part 27A. Roanoke Island Commission.

§ 143B‑131.2.  Roanoke Island Commission  Purpose, powers, and duties.

(a)        The Commission is created to combine various existing entities in the spirit of cooperation for a cohesive body to protect, preserve, develop, and interpret the historical and cultural assets of Roanoke Island. The Commission is further created to operate and administer the Elizabeth II State Historic Site and Visitor Center, the Elizabeth II, Ice Plant Island, and all other properties under the administration of the Department of Cultural Resources located on Roanoke Island having historical significance to the State of North Carolina, Dare County, or the Town of Manteo, except as otherwise determined by the Commission.

(b)        The Commission shall have the following powers and duties:

(1)        To advise the Secretary of Transportation and adopt rules on matters pertaining to, affecting, and encouraging restoration, preservation, and enhancement of the appearance, maintenance, and aesthetic quality of U.S. Highway 64/264 and the U.S. 64/264 Bypass travel corridor on Roanoke Island and the grounds on Roanoke Island Festival Park.

(2)        To operate the Elizabeth II State Historic Site and Visitor Center and the Elizabeth II as permanent memorials commemorating the Roanoke Voyages, 1584‑1587.

(3)        To supervise the development of Ice Plant Island and to manage future facilities.

(4)        To advise the Secretary of the Department of Cultural Resources on matters pertinent to historical and cultural events on Roanoke Island.

(5)        With the assistance of the Department of Cultural Resources, to identify, preserve, and protect properties located on Roanoke Island having historical significance to the State of North Carolina, Dare County, or the Town of Manteo consistent with applicable State laws and rules.

(6)        To establish and collect a charge for admission to any property or event operated by the Commission.

(7)        To solicit and accept gifts, grants, and donations.

(8)        To cooperate with the Secretary and Department of Cultural Resources, the Secretary and Department of Transportation, the Secretary and Department of Environment and Natural Resources, and other governmental agencies, officials, and entities, and provide them with assistance and advice.

(9)        To adopt and enforce such bylaws, rules, and guidelines that the Commission deems to be reasonably necessary in order to carry out its powers and duties. Chapter 150B of the General Statutes does not apply to the adoption of rules by the Commission.

(10)      To establish and maintain a separate fund composed of moneys which may come into its hands from gifts, donations, grants, or bequests, which funds will be used by the Commission for purposes of carrying out its duties and purposes herein set forth. The Commission may also establish a reserve fund to be maintained and used for contingencies and emergencies. Funds appropriated to the Commission may be transferred to the Friends of Elizabeth II, Inc., a private, nonprofit corporation. The Friends of Elizabeth II, Inc., shall use the funds transferred to it to carry out the purposes of this Part.

(11)      By cooperative arrangement with other agencies, groups, individuals, and other entities, to coordinate and schedule historical and cultural events on Roanoke Island.

(12)      Make recommendations to the Secretary of Cultural Resources concerning personnel and budgetary matters.

(13)      To acquire real and personal property by purchase, gift, bequest, devise, and exchange.

(14)      To administer the Roanoke Island Commission Fund and the Roanoke Island Commission Endowment Fund as provided in G.S. 143B‑131.8.

(15)      To procure supplies, services, and property as appropriate and to enter into contracts, leases, or other legal agreements to carry out the purposes of this Part and duties of the Commission. The provisions of G.S. 143‑129 and Article 3 of Chapter 143 of the General Statutes do not apply to purchases by the Roanoke Island Commission of equipment, supplies, and services. (1993 (Reg. Sess., 1994), c. 769, s. 12.5(a); 1995, c. 507, s. 12.6(b); 1997‑443, ss. 11A.119(a), 30.1; 1998‑212, ss. 21.1(a), 21.1(b); 2006‑259, s. 25.)



§ 143B-131.3. Assignment of property; offices.

§ 143B‑131.3.  Assignment of property; offices.

Upon request of the Commission, the head of any State agency may assign property, equipment, and personnel of such agency to the Commission to assist the Commission in carrying out its duties under this Part. Assignments under this section shall be without reimbursement by the Commission to the agency from which the assignment was made. (1993 (Reg. Sess., 1994), c. 769, s. 12.5(a).)



§ 143B-131.4. Commission reports.

§ 143B‑131.4.  Commission reports.

Before July 1, 1995, the Commission shall submit to the General Assembly a comprehensive report incorporating specific recommendations of the Commission for development and promotion of the Elizabeth II State Historic Site and Visitor Center. After the initial report, the Commission shall submit a report to the General Assembly within 30 days of the convening of each Regular Session of the General Assembly. The report shall include:

(1)        A summary of actions taken by the Commission consistent with the powers and duties of the Commission set forth in G.S. 143B‑131.2.

(2)        Recommendations for legislation and administrative action to promote and develop the Elizabeth II State Historic Site and Visitor Center.

(3)        An accounting of funds received and expended. (1993 (Reg. Sess., 1994), c. 769, s. 12.5(a).)



§ 143B-131.5. Roanoke Island Commission - Additional powers and duties; transfer of assets and liabilities.

§ 143B‑131.5.  Roanoke Island Commission  Additional powers and duties; transfer of assets and liabilities.

(a)        The Commission shall also have the powers and duties established by Chapter 1194, Session Laws of 1981, as amended.

(b)        Effective October 1, 1994, all lawful standards, rules, regulations, guidelines, contracts, agreements, permits, bylaws, and certificates of appropriateness of or issued by the Roanoke Voyages Corridor Commission or the Roanoke Voyages and Elizabeth II Commission shall remain in effect until modified, amended, revoked, repealed, or changed (as appropriate) by the Roanoke Island Commission in accordance with law.

(c)        All the assets and liabilities of the Roanoke Voyages and Elizabeth II Commission are vested in the Roanoke Island Commission. (1993 (Reg. Sess., 1994), c. 769, s. 12.5(a).)



§ 143B-131.6. Roanoke Island Commission - Members; terms; vacancies; expenses; officers.

§ 143B‑131.6.  Roanoke Island Commission  Members; terms; vacancies; expenses; officers.

(a)        The Commission shall consist of 24 voting members appointed as follows:

(1)        Six members appointed by the Governor;

(2)        Six members appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate, at least two of whom reside in Dare County;

(3)        Six members appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives, at least two of whom reside in Dare County; and

(4)        The following persons, or their designees, ex officio:

a.         The Governor;

b.         The Attorney General;

c.         The Secretary of the Department of Cultural Resources;

d.         The Secretary of the Department of Transportation;

e.         The Chair of the Dare County Board of Commissioners; and

f.          The Mayor of Manteo.

(b)        Members shall serve for two‑year terms, with no prohibition against being reappointed, except initial appointments shall be for terms as follows:

(1)        The Governor shall initially appoint three members for a term of two years and three members for a term of three years.

(2)        The General Assembly upon the recommendation of the President Pro Tempore of the Senate shall initially appoint three members for a term of two years and three members for a term of three years.

(3)        The General Assembly upon the recommendation of the Speaker of the House of Representatives shall initially appoint three members for a term of two years and three members for a term of three years.

Initial terms shall commence on October 1, 1994.

(c)        The Governor shall appoint a chair biennially from among the membership of the Commission. The initial term of the chair shall commence on October 1, 1994. The Commission shall elect from its membership a vice‑chair, a secretary, and treasurer to serve two‑year terms. The Commission in its discretion may appoint a historian to serve at its pleasure. Initial terms shall commence on October 1, 1994.

(d)        A vacancy in the Commission resulting from the resignation of a member or otherwise, shall be filled in the same manner in which the original appointment was made, and the term shall be for the balance of the unexpired term. Vacancies in appointments made by the General Assembly shall be filled in accordance with G.S. 120‑122.

(e)        The Commission members shall receive no salary as a result of serving on the Commission but shall receive per diem, subsistence, and travel expenses in accordance with the provisions of G.S. 138‑5 and G.S. 138‑6, as applicable. When approved by the Commission, members may be reimbursed for subsistence and travel expenses in excess of the statutory amount.

(f)         Members may be removed in accordance with G.S. 143B‑13 as if that section applied to this Part.

(g)        The chair shall convene the Commission. Meetings shall be held as often as necessary, but not less than two times a year.

(h)        A majority of the members of the Commission shall constitute a quorum for the transaction of business. The affirmative vote of a majority of the members present at meetings of the Commission shall be necessary for action to be taken by the Commission.

(i)         The Commission shall make its recommendations by March 15 of each year that terms expire for appointments for terms commencing July 1 of that year; provided the initial appointments for terms commencing October 1, 1994, shall be made upon recommendation of the Roanoke Island Historical Association. (1993 (Reg. Sess., 1994), c. 769, s. 12.5(a); 2000‑181, s. 2.4.)



§ 143B-131.7. Roanoke Island Commission - Counsel.

§ 143B‑131.7.  Roanoke Island Commission  Counsel.

The Attorney General shall assign legal counsel to the Commission. (1993 (Reg. Sess., 1994), c. 769, s. 12.5(a).)



§ 143B-131.8. Roanoke Island Commission Fund; Roanoke Island Commission Endowment Fund.

§ 143B‑131.8.  Roanoke Island Commission Fund; Roanoke Island Commission Endowment Fund.

(a)        The Roanoke Island Commission Fund is established as a nonreverting Fund and shall be administered by the Roanoke Island Commission. Seventy‑five percent (75%) of the revenues collected from any property operated by the Roanoke Island Commission shall be credited to the Fund. In addition, gifts, donations, grants, or bequests received by the Commission for the purpose of carrying out its duties and purposes may also be deposited in the Fund.

The funds in the Roanoke Island Commission Fund shall be used for the expenses of the Roanoke Island Commission and the operation and maintenance of properties operated by the Commission.

(b)        The Roanoke Island Commission Endowment Fund is established as a nonreverting Fund and shall be administered by the Commission. Twenty‑five percent (25%) of the revenue collected from any property operated by the Roanoke Island Commission shall be credited to the Fund. Until July 1, 2000, the revenues credited to the Roanoke Island Commission Endowment Fund and the interest earned on the revenue shall be held in reserve to create the principal for the Fund.

On and after July 1, 2000, eighty percent (80%) of the interest generated by the principal in the Roanoke Island Commission Endowment Fund shall be used by the Roanoke Island Commission to carry out its duties and purposes as set out by this Part. The Roanoke Island Commission may also use those interest funds for capital expenditures for the properties operated by the Commission. (1995, c. 507, s. 12.6(c).)



§ 143B-131.9. Roanoke Island Commission staff.

§ 143B‑131.9.  Roanoke Island Commission staff.

The Commission shall appoint and fix the salary of an Executive Director to serve at its pleasure and may hire other employees. Employees of the Commission who were transferred from the Department of Cultural Resources as of July 1, 1995, and who were subject to the State Personnel Act, Chapter 126 of the General Statutes, at the time of the transfer shall continue to be subject to that act. Employees of the Commission who were transferred but were not subject to the State Personnel Act at the time of transfer are not subject to the State Personnel Act. Employees of the Commission who were not transferred are not subject to the State Personnel Act unless the Commission designates the employee's position as subject to the State Personnel Act when the employee is hired. Once designated, a position remains subject to the State Personnel Act unless exempted in accordance with that act. (1995, c. 507, s. 12.6(c).)



§ 143B-131.10. Exceptions.

§ 143B‑131.10.  Exceptions.

Notwithstanding G.S. 143C‑1‑1, the following provisions do not apply to this Part: G.S. 143C‑6‑4, 143C‑6‑5, and 143C‑6‑9. (1995, c. 507, s. 12.6(c); 2006‑203, s. 102.)



§ 143B-132. Andrew Jackson Historic Memorial Committee.

Part 28. Andrew Jackson Historic Memorial Committee.

§ 143B‑132.  Andrew Jackson Historic Memorial Committee.

(a)        The State of North Carolina and its citizens have long noted and recognized the origins and early life of Andrew Jackson, the nation's seventh president, in the Waxhaw region along the North Carolina‑South Carolina border. It is important that this State recognize the origins and early life of this outstanding national leader in Western North Carolina. It is necessary to plan an appropriate memorial in Union County, North Carolina, to commemorate and display for all Americans the origins and early life of Andrew Jackson.

(b)        There is created an Andrew Jackson Historic Memorial Committee to consist of 12 members, six appointed by the Speaker of the House of Representatives and six appointed by the President Pro Tempore of the Senate. Members shall serve four‑year terms. Vacancies shall be filled by the appointing officer for the unexpired term.

(c)        The primary duties and responsibilities of the Committee are:

(1)        To assist the Office of Archives and History, Department of Cultural Resources in determining the need for a permanent memorial to honor Andrew Jackson and to commemorate and display the origins and early life of Jackson in the Waxhaw region.

(2)        To assist the Office of Archives and History, Department of Cultural Resources in determining the location, design, content, and form of a memorial, if the Committee determines that one is needed, at one of the sites associated with the early life of Andrew Jackson.

(3)        To assist the Office of Archives and History, Department of Cultural Resources in determining the most appropriate methods for proceeding with the establishment and operation of the memorial, including methods for obtaining the necessary financial resources for property acquisition, capital expenditures, and operational expenses.

(4)        To select appropriate qualified researchers and research institutions to assist the Committee in undertaking any required studies to complete the Committee's duties and responsibilities.

(d)        Members of this Committee may not receive per diem, travel reimbursement, or subsistence allowances.

(e)        Administrative and staff services for the Committee shall be provided by the Office of Archives and History, Department of Cultural Resources, which shall also provide the Committee with information in its possession relating to past research concerning the origins and early life of Andrew Jackson. In addition, the Office of Archives and History, Department of Cultural Resources shall assist the Committee in preparing a report for submission to the General Assembly.

(f)         Funds for the operation of the Committee shall be provided by the Department of Cultural Resources. (1985, c. 757, s. 180; 1995, c. 490, s. 7; 2002‑159, s. 35(l).)



§ 143B-133. Commission established.

Part 29.  Veterans' Memorial Commission.

§ 143B‑133.  Commission established.

(a)        There is created within the Department of Cultural Resources the Veterans' Memorial Commission.

(b)        The Veterans' Memorial Commission shall consist of 15 members, none of whom shall be members of the North Carolina General Assembly. The appointments shall be made as follows:

(1)        Five persons shall be appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives in accordance with G.S. 120‑121.

(2)        Five persons shall be appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate in accordance with G.S. 120‑121.

(3)        Five persons shall be appointed by the Governor.

Vacancies in appointments made by the General Assembly shall be filled in accordance with G.S. 120‑122. Other vacancies in appointive terms shall be filled by appointment by the Governor.

(c)        The members of the Commission shall serve for the life of the Commission.

(d)        The members of the Commission shall receive necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

(e)        The majority of the Commission shall constitute a quorum for the transaction of business.

(f)         The members of the Commission shall select a chairman and vice‑chairman.

(g)        The Commission shall meet at least once during each calendar quarter upon the call of the chairman. The initial meeting shall be called by the Secretary of Cultural Resources to be held no later than August 31, 1987.

(h)        The Department of Cultural Resources shall provide administrative and support staff to the Commission to assist it in performing its duties.

(i)         The Commission shall terminate and this Part expire upon dedication of the monument. (1987, c. 779, s. 1; 1995, c. 490, s. 62.)



§ 143B-133.1. Powers of Commission.

§ 143B‑133.1.  Powers of Commission.

(a)        The Commission shall cause to be erected on the Capitol Grounds a monument to the veterans of World War I, World War II, and the Korean War.

(b)        The Commission may, in its discretion, hire any person or persons to design, construct, and erect the monument, and shall choose its location on the Capitol Grounds, in accordance with the review procedures of the North Carolina Historical Commission as set forth in Chapter 100 of the General Statutes, and without regard to Article 8 of Chapter 143 of the General Statutes, G.S. 143B‑373, or G.S. 147‑12(12).

(c)        Further, when a designer is selected and awarded a contract by the Commission to construct and erect the memorial, the Commission shall so advise, in writing, the Office of State Budget and Management of the total amount of the contract, a schedule of payments to be executed, if required, including any particular conditions upon which final acceptance of the Memorial and payment to the designer shall be made. Upon receipt of this document, the Office of State Budget and Management shall cause disbursements to be made from the Reserve established by Section 3 of Chapter 971, Session Laws of 1983, in accordance with the Commission's contractual obligations. (1987, c. 779, s. 1; 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b).)



§ 143B-134. Reserved for future codification purposes.

§ 143B‑134.  Reserved for future codification purposes.



§ 143B-135. Commission established.

Part 30. African‑American Heritage Commission.

§ 143B‑135.  Commission established.

(a)        Creation and Duties.  There is created the African‑American Heritage Commission in the Department of Cultural Resources to advise and assist the Secretary of Cultural Resources in the preservation, interpretation, and promotion of African‑American history, arts, and culture. The Commission shall have the following powers and duties:

(1)        To advise the Secretary of Cultural Resources on methods and means of preserving African‑American history, arts, and culture.

(2)        To promote public awareness of historic buildings, sites, structures, artwork, and culture associated with North Carolina's African‑American heritage through special programs, exhibits, and publications.

(3)        To support African‑American heritage education in elementary and secondary schools in coordination with North Carolina Public Schools.

(4)        To build a statewide network of individuals and groups interested in the preservation of African‑American history, arts, and culture.

(5)        To develop a program to catalog, preserve, assess, and interpret all aspects of African‑American history, arts, and culture.

(6)        To advise the Secretary of Cultural Resources upon any matter the Secretary may refer to it.

(b)        Composition and Terms.  The Commission shall consist of 10 members who shall serve staggered terms. The initial board shall be selected on or before October 1, 2008, as follows:

(1)        Four appointed by the Governor, two of whom shall serve terms of three years, one of whom shall serve a term of two years, and one of whom shall serve a term of one year. At least one appointee shall be a member of the North Carolina Historical Commission.

(2)        Three appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate, one of whom shall serve a term of three years, one of whom shall serve a term of two years, and one of whom shall serve a term of one year.

(3)        Three appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives, one of whom shall serve a term of three years, one of whom shall serve a term of two years, and one of whom shall serve a term of one year.

Upon the expiration of the terms of the initial Commission members, each member shall be appointed for a three‑year term and shall serve until a successor is appointed.

(c)        Vacancies.  A vacancy shall be filled in the same manner as the original appointment, except that all unexpired terms appointed by the General Assembly shall be filled in accordance with G.S. 120‑122. Appointees to fill vacancies shall serve the remainder of the unexpired term and until their successors have been duly appointed and qualified.

(d)        Removal.  The Commission may remove any of its members for neglect of duty, incompetence, or unprofessional conduct. A member subject to disciplinary proceedings shall be disqualified from participating in the official business of the Commission until the charges have been resolved.

(e)        Officers.  The chair shall be designated by the Governor from among the members of the Commission to serve as chair at the pleasure of the Governor. The Commission shall elect annually from its membership a vice‑chair and other officers deemed necessary by the Commission to carry out the purposes of this Article.

(f)         Meetings; Quorum.  The Commission shall meet at least semiannually to conduct business. The Board shall establish the procedures for calling, holding, and conducting regular and special meetings. A majority of Commission members shall constitute a quorum.

(g)        Compensation.  The Commission members shall receive no salary as a result of serving on the Commission but shall receive per diem, subsistence, and travel expenses in accordance with the provisions of G.S. 120‑3.1, 138‑5, and 138‑6, as applicable.  (2008‑107, s. 19A.2.)



§ 143B-136: Repealed by Session Laws 1997-443, s. 11A.2.

Article 3.

Department of Health and Human Services.

Part 1.  General Provisions.

§ 143B‑136:  Repealed by Session Laws 1997‑443, s.  11A.2.



§ 143B-136.1. Department of Health and Human Services - creation.

§ 143B‑136.1.  Department of Health and Human Services  creation.

There is created a department to be known as the "Department of Health and Human Services," with the organization, duties, functions, and powers defined in this Article and other applicable provisions of law. (1997‑443, s. 11A.3.)



§ 143B-137: Repealed by Session Laws 1997-443, s. 11A.2.

§ 143B‑137:  Repealed by Session Laws 1997‑443, s.  11A.2.



§ 143B-137.1. Department of Health and Human Services - duties.

§ 143B‑137.1.  Department of Health and Human Services  duties.

It shall be the duty of the Department to provide the necessary management, development of policy, and establishment and enforcement of standards for the provisions of services in the fields of public and mental health and rehabilitation with the intent to assist all citizens  as individuals, families, and communities  to achieve and maintain an adequate level of health, social and economic well‑being, and dignity. Whenever possible, the Department shall emphasize preventive measures to avoid or to reduce the need for costly emergency treatments that often result from lack of forethought. The Department shall establish priorities to eliminate those excessive expenses incurred by the State for lack of adequate funding or careful planning of preventive measures. (1997‑443, s. 11A.3.)



§ 143B-138: Repealed by Session Laws 1997-443, s. 11A.2.

§ 143B‑138:  Repealed by Session Laws 1997‑443, s.  11A.2.



§ 143B-138.1. Department of Health and Human Services - functions and organization.

§ 143B‑138.1.  Department of Health and Human Services  functions and organization.

(a)        All functions, powers, duties, and obligations previously vested in the following commissions, boards, councils, committees, or subunits of the Department of Human Resources are transferred to and vested in the Department of Health and Human Services by a Type I transfer, as defined in G.S. 143A‑6:

(1)        Division of Aging.

(2)        Division of Services for the Blind.

(3)        Division of Medical Assistance.

(4)        Division of Mental Health, Developmental Disabilities, and Substance Abuse Services.

(5)        Division of Social Services.

(6)        Division of Health Service Regulation.

(7)        Division of Vocational Rehabilitation.

(8)        Repealed by Session Laws 1998‑202, s. 4(v), effective January 1, 1999.

(9)        Division of Services for the Deaf and the Blind.

(10)      Office of Economic Opportunity.

(11)      Division of Child Development.

(12)      Office of Rural Health.

(b)        All functions, powers, duties, and obligations previously vested in the following commissions, boards, councils, committees, or subunits of the Department of Human Resources are transferred to and vested in the Department of Health and Human Services by a Type II transfer, as defined in G.S. 143A‑6:

(1)        Respite Care Program.

(2)        Governor's Advisory Council on Aging.

(3)        Commission for the Blind.

(4)        Professional Advisory Committee.

(5)        Consumer and Advocacy Advisory Committee for the Blind.

(6)        Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services.

(7)        Social Services Commission.

(8)        Child Day Care Commission.

(9)        Medical Care Commission.

(10)      Emergency Medical Services Advisory Council.

(11)      Board of Directors of the Governor Morehead School.

(12)      Board of Directors for the North Carolina Schools for the Deaf.

(13)      North Carolina Council for the Hearing Impaired.

(14)      Repealed by Session Laws 2002, ch. 126, s. 10.10D(c), effective October 1, 2002.

(15)      Council on Developmental Disabilities.

(c)        The functions, powers, duties, and obligations previously vested in the following commissions, boards, councils, committees, or subunits of the Department of Environment, Health, and Natural Resources are transferred to and vested in the Department of Health and Human Services by a Type I transfer, as defined in G.S. 143A‑6:

(1)        Division of Dental Health.

(2)        State Center for Health Statistics.

(3)        Division of Epidemiology.

(4)        Division of Health Promotion.

(5)        Division of Maternal and Child Health.

(6)        Office of Minority Health.

(7)        Office of Public Health Nursing.

(8)        Division of Laboratory Services.

(9)        Office of Local Health Services.

(10)      Division of Postmortem Medicolegal Examinations.

(11)      Office of Women's Health.

(d)        All functions, powers, duties, and obligations previously vested in the following commissions, boards, councils, committees, or subunits of the Department of Environment, Health, and Natural Resources are transferred to and vested in the Department of Health and Human Services by a Type II transfer, as defined in G.S. 143A‑6:

(1)        Commission for Public Health.

(2)        Council on Sickle Cell Syndrome.

(3)        Governor's Council on Physical Fitness and Health.

(4)        Commission of Anatomy.

(5)        Minority Health Advisory Council.

(6)        Advisory Committee on Cancer Coordination and Control.

(e)        The Department of Health and Human Services is vested with all other functions, powers, duties, and obligations as are conferred by the Constitution and laws of this State. (1997‑443, s. 11A.3; 1998‑202, s. 4(v); 2002‑126, s. 10.10D(c); 2007‑182, ss. 1, 2.)



§ 143B-139. Department of Health and Human Services - head.

§ 143B‑139.  Department of Health and Human Services  head.

The Secretary of Health and Human Services shall be the head of the Department. (1973, c. 476, s. 120; 1997‑443, s. 11A.122.)



§ 143B-139.1. Secretary of Health and Human Services to adopt rules applicable to local health and human services agencies.

§ 143B‑139.1.  Secretary of Health and Human Services to adopt rules applicable to local health and human services agencies.

The Secretary of the Department of Health and Human Services may adopt rules applicable to local health and human services agencies for the purpose of program evaluation, fiscal audits, and collection of third‑party payments. The Secretary may adopt and enforce rules governing:

(1)        The placement of individuals in licensable facilities located outside the individual's community and ability of the providers to return the individual to the individual's community as soon as possible without detriment to the individual or the community.

(2)        The monitoring of mental health, developmental disability, and substance abuse services.

(3)        The communication procedures between the area authority or county program, the local department of social services, the local education authority, and the criminal justice agency, if involved with the individual, regarding the placement of the individual outside the individual's community and the transfer of the individual's records in accordance with law.

(4)        The enrollment and revocation of enrollment of Medicaid providers who have been previously sanctioned by the Department and want to provide services under this Article. (1975, c. 875, s. 45; 1997‑443, s. 11A.101; 2002‑164, s. 4.5.)



§ 143B-139.2. Secretary of Health and Human Services requests for grants-in-aid from non-State agencies.

§ 143B‑139.2.  Secretary of Health and Human Services requests for grants‑in‑aid from non‑State agencies.

It is the intent of this General Assembly that non‑State health and human services agencies submit their appropriation requests for grants‑in‑aid through the Secretary of the Department of Health and Human Services for recommendations to the Governor and the General Assembly, and that agencies receiving these grants, at the request of the Secretary of the Department of Health and Human Services, provide a postaudit of their operations that has been done by a certified public accountant. (1975, c. 875, s. 16; 1989, c. 727, s. 173; 1997‑443, s. 11A.102; 2006‑203, s. 103.)



§ 143B-139.3. Department of Health and Human Services - authority to contract with other entities.

§ 143B‑139.3.  Department of Health and Human Services  authority to contract with other entities.

(a)        The Department of Health and Human Services is authorized to contract with any governmental agency, person, association, or corporation for the accomplishment of its duties and responsibilities provided that the expenditure of funds pursuant to such contracts shall be for the purposes for which the funds were appropriated and is not otherwise prohibited by law.

(b)        The Department is authorized to enter into contracts with and to act as intermediary between any federal government agency and any county of this State for the purpose of assisting the county to recover monies expended by a county‑funded financial assistance program; and, as a condition of such assistance, the county shall agree to hold and save harmless the Department against any claims, loss, or expense which the Department might incur under the contracts by reason of any erroneous, unlawful, or tortious act or omission of the county or its officials, agents, or employees. (1979, 2nd Sess., c. 1094, s. 1; 1983, c. 13; 1997‑443, s. 11A.118(a).)



§ 143B-139.4. Department of Health and Human Services; authority to assist private nonprofit organizations.

§ 143B‑139.4.  Department of Health and Human Services; authority to assist private nonprofit organizations.

(a)        The Secretary of the Department of Health and Human Services may allow employees of the Department or provide other appropriate services to assist any private nonprofit organization which works directly with services or programs of the Department and whose sole purpose is to support the services and programs of the Department. Except as provided in G.S. 143B‑164.18, a Department employee shall be allowed to work with an organization no more than 20 hours in any one month. These services are not subject to the provisions of Chapter 150B of the General Statutes.

(b)        A private, nonprofit organization that receives employee assistance or other appropriate services in accordance with subsection (a) of this section, shall document all contributions received, including employee time, supplies, materials, equipment, and physical space. The documentation shall also provide an estimated value of all contributions received as well as any compensation paid to or bonuses received by State employees. This documentation shall be submitted annually to the Secretary of the Department of Health and Human Services in a format approved by the Secretary. Nonprofit organizations with less than five hundred thousand dollars ($500,000) in annual income shall submit an affidavit or annual audit from the chief officer of the organization providing and attesting to the financial condition of the organization and the expenditure of funds or use of State employee services or other State services, within six months from the nonprofit's fiscal year end. The board of directors of each private, nonprofit organization with an annual income of five hundred thousand dollars ($500,000) or more shall secure and pay for the services of the State Auditor's Office or employ a certified public accountant to conduct an annual audit of the financial accounts of the organization. The board of directors shall transmit to the Secretary of the Department a copy of the annual financial audit report of the private nonprofit organization. Nothing in this subsection shall be construed to relieve the private, nonprofit organization from other applicable reporting requirements established by law.

(c)        Notwithstanding the limitations of subsection (a) of this section, the Secretary of the Department of Health and Human Services may assign employees of the Office of Rural Health and Resource Development to serve as in‑kind match to nonprofit organizations working to establish health care programs that will improve health care access while controlling costs. (1987, c. 634, s. 1; 1997‑443, s. 11A.118(a); 1999‑237, s. 11.3; 2001‑412, s. 3; 2006‑66, s. 10.19.)



§ 143B-139.5. Department of Health and Human Services; adult care State/county share of costs.

§ 143B‑139.5.  Department of Health and Human Services; adult care State/county share of costs.

State funds available to the Department of Health and Human Services shall pay fifty percent (50%), and the counties shall pay fifty percent (50%) of the authorized rates for care in adult care homes including area mental health agency‑operated or contracted‑group homes. (1991, c. 689, s. 128; 1995, c. 535, s. 31; 1997‑443, s. 11A.118(a).)



§ 143B-139.5A. Collaboration between Division of Social Services and Commission of Indian Affairs on Indian Child Welfare Issues.

§ 143B‑139.5A.  Collaboration between Division of Social Services and Commission of Indian Affairs on Indian Child Welfare Issues.

The Division of Social Services, Department of Health and Human Services, shall work in collaboration with the Commission of Indian Affairs, Department of Administration, and the North Carolina Directors of Social Services Association to develop, in a manner consistent with federal law, an effective process through which the following can be accomplished:

(1)        Establishment of a relationship between the Division of Social Services and the Indian tribes set forth in G.S. 143B‑407(a), either separately or through a central entity, that will enable these tribes, in general, and tribal councils or other tribal organizations, in particular, to receive reasonable notice of identified Indian children who are being placed in foster care or adoption or who otherwise enter the child protective services system, and to be consulted on policies and other matters pertinent to placement of Indian children in foster care or adoption.

(2)        Agreement on a process by which North Carolina Indians might be identified and recruited for purposes of becoming foster care and adoptive parents.

(3)        Agreement on a process by which the cultural, social, and historical perspective and significance associated with Indian life may be taught to appropriate child welfare workers and to foster and adoptive parents.

(4)        Identification or formation of Indian child welfare advocacy, placement and training entities with which the Department of Health and Human Services might contract or otherwise form partnerships for the purpose of implementing the provisions of this act.

(5)        Development of a valid and reliable process through which Indian children within the child welfare system can be identified.

(6)        Identify the appropriate roles of the State and of Indian tribes, organizations and agencies to ensure successful means for securing the best interests of Indian children. (2001‑309, s. 1.)



§ 143B-139.5B. Department of Health and Human Services - provision for joint training.

§ 143B‑139.5B.  Department of Health and Human Services  provision for joint training.

The Department of Health and Human Services shall offer joint training of Division of Health Service Regulation consultants, county DSS adult home specialists, and adult care home providers. The training shall be offered no fewer than two times per year, and subject matter of the training should be based on one or more of the 10 deficiencies cited most frequently in the State during the immediately preceding calendar year. The joint training shall be designed to reduce inconsistencies experienced by providers in the survey process, to increase objectivity by DHSR consultants and DSS specialists in conducting surveys, and to promote a higher degree of understanding between facility staff and DHSR consultants and DSS specialists in what is expected during the survey process.  (2001‑385, s. 1(c); 2007‑182, s. 1; 2008‑187, s. 25.)



§ 143B-139.6. Confidentiality of records.

§ 143B‑139.6.  Confidentiality of records.

All privileged patient medical records in the possession of the Department of Health and Human Services shall be confidential and shall not be public records pursuant to G.S. 132‑1. (1991 (Reg. Sess., 1992), c. 890, s. 20; 1997‑443, s. 11A.118(a).)



§ 143B-139.6A. Secretary's responsibilities regarding availability of early intervention services.

§ 143B‑139.6A.  Secretary's responsibilities regarding availability of early intervention services.

The Secretary of the Department of Health and Human Services shall ensure, in cooperation with other appropriate agencies, that all types of early intervention services specified in the "Individuals with Disabilities Education Act" (IDEA), P.L. 102‑119, the federal early intervention legislation, are available to all eligible infants and toddlers and their families to the extent funded by the General Assembly.

The Secretary shall coordinate and facilitate the development and administration of the early intervention system for eligible infants and toddlers and shall assign among the cooperating agencies the responsibility, including financial responsibility, for services. The Secretary shall be advised by the Interagency Coordinating Council for Children from Birth to Five with Disabilities and Their Families, established by G.S. 143B‑179.5, and may enter into formal interagency agreements to establish the collaborative relationships with the Department of Public Instruction, other appropriate agencies, and other public and private service providers necessary to administer the system and deliver the services.

The Secretary shall adopt rules to implement the early intervention system, in consultation with all other appropriate agencies. (2001‑437, s. 1.20(b).)



§ 143B-139.6B. Department of Health and Human Services; authority to deduct payroll for child care services.

§ 143B‑139.6B.  Department of Health and Human Services; authority to deduct payroll for child care services.

Notwithstanding G.S. 143‑3.3 and pursuant to rules adopted by the State Controller, an employee of the Department of Health and Human Services may, in writing, authorize the Department to periodically deduct from the employee's salary or wages paid for employment by the State, a designated lump sum to be paid to satisfy the cost of services received for child care provided by the Department. (2005‑276, s. 10.8.)



§ 143B-139.7. Consolidated county human services funding.

Part 1A.  Consolidated County Human Services.

§ 143B‑139.7.  Consolidated county human services funding.

(a)        The Secretary of the Department of Health and Human Services shall adopt rules and policies to provide that:

(1)        Any dedicated funding streams for local public health services, for social services, and for mental health, developmental disabilities, and substance abuse services may flow to a consolidated county human services agency and the consolidated human services board in the same manner as that for funding nonconsolidated county human services, unless a different manner of allocation is otherwise required by law.

(2)        The fiscal accountability and reporting requirements pertaining to local health boards, social services boards, and area mental health authority boards apply to a consolidated human services board.

(b)        The Secretary of the Department of Health and Human Services may adopt any other rule or policy required to facilitate the provision of human services by a consolidated county human services agency or a consolidated human services board.

(c)        For the purposes of this section, "consolidated county human services agency" means a county human services agency created pursuant to G.S. 153A‑77(b). "Consolidated human services board" means a county human services board established pursuant to G.S. 153A‑77(b). (1995 (Reg. Sess., 1996), c. 690, s. 1; 1997‑443, s. 11A.118(a).)



§ 143B-140: Repealed by Session Laws 1989, c. 727, s. 174.

§ 143B‑140:  Repealed by Session Laws 1989, c.  727, s. 174.



§ 143B-141. Repealed by Session Laws 1983, c. 494, effective June 10, 1983.

Part 2.  Board of Human Resources.

§ 143B‑141.  Repealed by Session Laws 1983, c. 494, effective June 10, 1983.



§§ 143B-142 through 143B-146: Recodified as §§ 130A-29 through 130A-33 by Session Laws 1989, c. 727, s. 175.

Part 3. Commission for Public Health.

§§ 143B‑142 through 143B‑146:  Recodified as §§ 130A‑29 through 130A‑33 by Session Laws 1989, c. 727, s. 175.



§ 143B-146.1. Mission of schools; definitions.

Part 3A. Education Programs in Residential Schools.

§ 143B‑146.1.  Mission of schools; definitions.

(a)        It is the intent of the General Assembly that the mission of the residential school community is to challenge with high expectations each child to learn, to achieve, and to fulfill his or her potential.

(b)        The following definitions apply in this Part:

(1)        ABC's Program or Program.  The School‑Based Management and Accountability Program developed by the State Board.

(2)        Department.  The Department of Health and Human Services.

(3)        Instructional personnel.  Assistant principals, teachers, instructional personnel, instructional support personnel, and teacher assistants employed in a residential school.

(4)        Participating school.  A residential school that is required to participate in the ABC's Program.

(5)        Residential school personnel.  The individuals included in G.S. 143B‑146.16(a)(2).

(6)        Schools.  The residential schools under the control of the Secretary.

(7)        Secretary.  The Secretary of Health and Human Services.

(8)        State Board.  The State Board of Education.

(9)        Superintendent.  The Superintendent of the Office of Education Services of the Department of Health and Human Services. (1998‑131, s. 5; 2005‑195, s. 1.)



§ 143B-146.2. ABC's Program in residential schools.

§ 143B‑146.2.  ABC's Program in residential schools.

(a)        The Governor Morehead School and the schools for the deaf shall participate in the ABC's Program. The Secretary, in consultation with the General Assembly and the State Board, may designate other residential schools that must participate in the ABC's Program. The primary goal of the ABC's Program is to improve student performance. The Program is based upon an accountability, recognition, assistance, and intervention process in order to hold each participating school, its principal, and the instructional personnel accountable for improved student performance in that school.

(b)        In order to support the participating schools in the implementation of this Program, the State Board, in consultation with the Secretary, shall adopt guidelines, including guidelines to:

(1)        Assist the Secretary and the participating schools in the development and implementation of the ABC's Program.

(2)        Recognize the participating schools that meet or exceed their goals.

(3)        Identify participating schools that are low‑performing and assign assistance teams to those schools. The assistance teams should include individuals with expertise in residential schools, individuals with experience in the education of children with disabilities, and others the State Board, in consultation with the Secretary, considers appropriate.

(4)        Enable assistance teams to make appropriate recommendations.

(c)        The ABC's Program shall provide increased decision making and parental involvement at the school level with the goal of improving student performance.

(d)        Consistent with improving student performance, the Secretary shall provide maximum flexibility to participating schools in the use of funds to enable those schools to accomplish their goals. (1998‑131, s. 5; 2001‑424, s. 21.81(c); 2005‑195, s. 2.)



§ 143B-146.3. Annual performance goals.

§ 143B‑146.3.  Annual performance goals.

The ABC's Program shall (i) focus on student performance in the basics of reading, mathematics, and communications skills in elementary and middle schools, (ii) focus on student performance in courses required for graduation and on other measures required by the State Board in the high schools, and (iii) hold participating schools accountable for the educational growth of their students. To those ends, the State Board shall design and implement an accountability system that sets annual performance standards for each participating school in order to measure the growth in performance of the students in each individual school. (1998‑131, s. 5.)



§ 143B-146.4. Performance recognition.

§ 143B‑146.4.  Performance recognition.

(a)        The personnel in participating schools that achieve a level of expected growth greater than one hundred percent (100%) at a level to be determined by the State Board of Education are eligible for financial awards in amounts set by the State Board. Schools and personnel shall not be required to apply for these awards. For the purpose of this section, "personnel" includes the principal and the instructional personnel (i) serving students in one or more of the grades kindergarten through 12 or (ii) assigned to a prekindergarten program that is located within the participating school and is designed to prepare students for kindergarten at that school.

(b)        The State Board shall establish a procedure to allocate the funds for these awards. Funds shall become available for expenditure July 1 of each fiscal year. Funds shall remain available until November 30 of the subsequent fiscal year for expenditure for awards to personnel.

The Secretary is encouraged to make these awards to each eligible person no later than the first regular teacher payroll following receipt of the funds, and shall make these awards to each eligible person no later than the second regular teacher payroll following the receipt of the funds. (1998‑131, s. 5; 2005‑195, s. 3.)



§ 143B-146.5. Identification of low-performing schools.

§ 143B‑146.5.  Identification of low‑performing schools.

(a)        The State Board shall design and implement a procedure to identify low‑performing schools on an annual basis. Low‑performing schools are those participating schools in which there is a failure to meet the minimum growth standards, as defined by the State Board, and a majority of students are performing below grade level.

(b)        By July 10 of each year, the Secretary shall do a preliminary analysis of test results to determine which participating schools the State Board may identify as low‑performing under this section. The Secretary then shall proceed under G.S. 143B‑146.7. In addition, within 30 days of the initial identification of a school as low‑performing by the Secretary or the State Board, whichever occurs first, the Secretary shall develop a preliminary plan for addressing the needs of that school. Before the Secretary adopts this plan, the Secretary shall make the plan available to the residential school personnel and the parents and guardians of the students of the school, and shall allow for written comments. Within five days of adopting the plan, the Secretary shall submit the plan to the State Board. The State Board shall review the plan expeditiously and, if appropriate, may offer recommendations to modify the plan. The Secretary shall consider any recommendations made by the State Board.

(c)        Each identified low‑performing school shall provide written notification to the parents of students attending that school. The written notification shall include a statement that the State Board of Education has found that the school has "failed to meet the minimum growth standards, as defined by the State Board, and a majority of students in the school are performing below grade level." This notification also shall include a description of the steps the school is taking to improve student performance. (1998‑131, s. 5.)



§ 143B-146.6. Assistance teams; review by State Board.

§ 143B‑146.6.  Assistance teams; review by State Board.

(a)        The State Board may assign an assistance team to any school identified as low‑performing under this Part or to any other school that the State Board determines would benefit from an assistance team. The State Board shall give priority to low‑performing schools in which the educational performance of the students is declining. The Department shall, with the approval of the Secretary, provide staff as needed and requested by an assistance team.

(b)        When assigned to an identified low‑performing school, an assistance team shall:

(1)        Review and investigate all facets of school operations, including instructional and residential, and assist in developing recommendations for improving student performance at that school.

(2)        Evaluate at least semiannually the principal and instructional personnel assigned to the school and make findings and recommendations concerning their performance.

(3)        Collaborate with school staff, the Department, and the Secretary in the design, implementation, and monitoring of a plan that, if fully implemented, can reasonably be expected to alleviate problems and improve student performance at that school.

(4)        Make recommendations as the school develops and implements this plan.

(5)        Review the school's progress.

(6)        Report, as appropriate, to the Secretary, the State Board, and the parents on the school's progress. If an assistance team determines that an accepted school improvement plan developed under G.S. 143B‑146.12 is impeding student performance at a school, the team may recommend to the Secretary that he vacate the relevant portions of that plan and direct the school to revise those portions.

(c)        If a participating school fails to improve student performance after assistance is provided under this section, the assistance team may recommend that the assistance continue or that the Secretary take further action under G.S. 143B‑146.7.

(d)        The Secretary, in consultation with the State Board, shall annually review the progress made in identified low‑performing schools. (1998‑131, s. 5; 2005‑195, s. 4.)



§ 143B-146.7. Consequences for personnel at low-performing schools.

§ 143B‑146.7.  Consequences for personnel at low‑performing schools.

(a)        Within 30 days of the initial identification of a school as low‑performing, whether by the Secretary under G.S. 143B‑146.5(b) or by the State Board under G.S. 143B‑146.5(a), the Secretary shall take one of the following actions concerning the school's principal: (i) decide whether the principal should be retained in the same position, (ii) decide whether the principal should be retained in the same position and a plan of remediation should be developed, (iii) decide whether the principal should be transferred, or (iv) proceed under the State Personnel Act to dismiss or demote the principal. The principal may be retained in the same position without a plan for remediation only if the principal was in that position for no more than two years before the school is identified as low‑performing. The principal shall not be transferred to another position unless (i) it is in a principal position in which the principal previously demonstrated at least two years of success, (ii) there is a plan to evaluate and provide remediation to the principal for at least one year following the transfer to assure the principal does not impede student performance at the school to which the principal is being transferred; and (iii) the parents of the students at the school to which the principal is being transferred are notified. The principal shall not be transferred to another low‑performing school. The Secretary may, at any time, proceed under the State Personnel Act for the dismissal of any principal who is assigned to a low‑performing school to which an assistance team has been assigned. The Secretary shall proceed under the State Personnel Act for the dismissal of any principal when the Secretary receives from the assistance team assigned to that school two consecutive evaluations that include written findings and recommendations regarding the principal's inadequate performance. The Secretary shall order the dismissal of the principal if the Secretary determines from available information, including the findings of the assistance team, that the low performance of the school is due to the principal's inadequate performance. The Secretary may order the dismissal of the principal if (i) the Secretary determines that the school has not made satisfactory improvement after the State Board assigned an assistance team to that school; and (ii) the assistance team makes the recommendation to dismiss the principal. The Secretary may order the dismissal of a principal before the assistance team assigned to the principal's school has evaluated that principal if the Secretary determines from other available information that the low performance of the school is due to the principal's inadequate performance. The burden of proof is on the principal to establish that the factors leading to the school's low performance were not due to the principal's inadequate performance. The burden of proof is on the Secretary to establish that the school failed to make satisfactory improvement after an assistance team was assigned to the school. Two consecutive evaluations that include written findings and recommendations regarding that person's inadequate performance from the assistance team are substantial evidence of the inadequate performance of the principal. Within 15 days of the Secretary's decision concerning the principal, but no later than September 30, the Secretary shall submit to the State Board a written notice of the action taken and the basis for that action.

(b)        At any time after the State Board identifies a school as low‑performing under this Part, the Secretary shall proceed under G.S. 115C‑325(p1) for the dismissal of certificated instructional personnel assigned to that school.

(c)        At any time after the State Board identifies a school as low‑performing under this Part, the Secretary shall proceed under the State Personnel Act for the dismissal of instructional personnel who are not certificated when the Secretary receives two consecutive evaluations that include written findings and recommendations regarding that person's inadequate performance from the assistance team. These findings and recommendations shall be substantial evidence of the inadequate performance of the instructional personnel. The Secretary may proceed under the State Personnel Act for the dismissal of instructional personnel who are not certificated when: (i) the Secretary determines that the school has failed to make satisfactory improvement after the State Board assigned an assistance team to that school; and (ii) that the assistance team makes the recommendation to dismiss that person for a reason that constitutes just cause for dismissal under the State Personnel Act.

(d)        The certificated instructional personnel working in a participating school at the time the school is identified by the State Board as low‑performing are subject to G.S. 115C‑105.38A.

(e)        The Secretary may terminate the contract of a school administrator dismissed under this section. Nothing in this section shall prevent the Secretary from refusing to renew the contract of any person employed in a school identified as low‑performing under this Part. (1998‑131, s. 5; 2005‑195, s. 5.)



§ 143B-146.8. Evaluation of certificated personnel and principals; action plans; State Board notification.

§ 143B‑146.8.  Evaluation of certificated personnel and principals; action plans; State Board notification.

(a)        Annual Evaluations; Low‑Performing Schools.  The principal shall evaluate at least once each year all certificated personnel assigned to a participating school that has been identified as low‑performing but has not received an assistance team. The evaluation shall occur early enough during the school year to provide adequate time for the development and implementation of an action plan if one is recommended under subsection (b) of this section. If the employee is a teacher as defined under G.S. 115C‑325(a)(6), either the principal or an assessment team assigned under G.S. 143B‑146.9 shall conduct the evaluation. If the employee is a school administrator as defined under G.S. 115C‑287.1(a)(3), the Superintendent shall conduct the evaluation.

Notwithstanding this subsection or any other law, the principal shall observe at least three times annually, a teacher shall observe at least once annually, and the principal shall evaluate at least once annually, all teachers who have not attained career status. All other employees defined as teachers under G.S. 115C‑325(a)(6) who are assigned to participating schools that are not designated as low‑performing shall be evaluated annually unless the Secretary adopts rules that allow specified categories of teachers with career status to be evaluated more or less frequently. The Secretary also may adopt rules requiring the annual evaluation of noncertificated personnel. This section shall not be construed to limit the duties and authority of an assistance team assigned to a low‑performing school.

The Secretary shall use the State Board's performance standards and criteria unless the Secretary develops an alternative evaluation that is properly validated and that includes standards and criteria similar to those adopted by the State Board. All other provisions of this section shall apply if an evaluation is used other than one adopted by the State Board.

(b)        Action Plans.  If a certificated employee in a participating school that has been identified as low‑performing receives an unsatisfactory or below standard rating on any function of the evaluation that is related to the employee's instructional duties, the individual or team that conducted the evaluation shall recommend to the principal that: (i) the employee receive an action plan designed to improve the employee's performance; or (ii) the principal recommend to the Secretary that the employee be dismissed or demoted. The principal shall determine whether to develop an action plan or to recommend a dismissal proceeding. The person who evaluated the employee or the employee's supervisor shall develop the action plan unless an assistance team or assessment team conducted the evaluation. If an assistance team or assessment team conducted the evaluation, that team shall develop the action plan in collaboration with the employee's supervisor. Action plans shall be designed to be completed within 90 instructional days or before the beginning of the next school year. The State Board, in consultation with the Secretary, shall develop guidelines that include strategies to assist in evaluating certificated personnel and developing effective action plans within the time allotted under this section. The Secretary may adopt policies for the development and implementation of action plans or professional development plans for personnel who do not require action plans under this section.

(c)        Reevaluation.  Upon completion of an action plan under subsection (b) of this section, the principal or the assessment team shall evaluate the employee a second time. If on the second evaluation the employee receives one unsatisfactory or more than one below standard rating on any function that is related to the employee's instructional duties, the principal shall recommend that the employee be dismissed or demoted under G.S. 115C‑325. The results of the second evaluation shall constitute substantial evidence of the employee's inadequate performance.

(d)        State Board Notification.  If the Secretary dismisses an employee for any reason except a reduction in force under G.S. 115C‑325(e)(1)l., the Secretary shall notify the State Board of the action, and the State Board annually shall provide to all local boards of education the names of those individuals. If a local board hires one of these individuals, that local board shall proceed under G.S. 115C‑333(d).

(e)        Civil Immunity.  There shall be no liability for negligence on the part of the Secretary or the State Board, or their employees, arising from any action taken or omission by any of them in carrying out this section. The immunity established by this subsection shall not extend to gross negligence, wanton conduct, or intentional wrongdoing that would otherwise be actionable. The immunity established by this subsection is waived to the extent of indemnification by insurance, indemnification under Articles 31A and 31B of Chapter 143 of the General Statutes, and to the extent sovereign immunity is waived under the Tort Claims Act, as set forth in Article 31 of Chapter 143 of the General Statutes.

(f)         Evaluation of Principals.  Each year the Secretary or the Superintendent shall evaluate the principals. (1998‑131, s. 5; 2005‑195, s. 6.)



§ 143B-146.9. Assessment teams.

§ 143B‑146.9.  Assessment teams.

The State Board shall develop guidelines for the Secretary to use to create assessment teams. The Secretary shall assign an assessment team to every low‑performing school that has not received an assistance team. The Secretary shall ensure that assessment team members are trained in the proper administration of the employee evaluation used in the participating schools. If service on an assessment team is an additional duty for an employee of a local school administrative unit or an employee of a residential school, the Secretary may pay the employee for that additional work.

Assessment teams shall:

(1)        Conduct evaluations of certificated personnel in low‑performing schools;

(2)        Provide technical assistance and training to principals who conduct evaluations of certificated personnel;

(3)        Develop action plans for certificated personnel; and

(4)        Assist principals in the development and implementation of action plans. (1998‑131, s. 5; 2005‑195, s. 7.)



§ 143B-146.10. Development of performance standards and criteria for certificated personnel.

§ 143B‑146.10.  Development of performance standards and criteria for certificated personnel.

The State Board, in consultation with the Secretary, shall revise and develop uniform performance standards and criteria to be used in evaluating certificated personnel, including school administrators. These standards and criteria shall include improving student achievement, employee skills, and employee knowledge. The standards and criteria for school administrators also shall include building‑level gains in student learning and effectiveness in providing for school safety and enforcing student discipline. The Secretary shall develop guidelines for evaluating principals. The guidelines shall include criteria for evaluating a principal's effectiveness in providing safe schools and enforcing student discipline. (1998‑131, s. 5; 2005‑195, s. 8.)



§ 143B-146.11. School calendar.

§ 143B‑146.11.  School calendar.

Each school shall adopt a school calendar that includes a minimum of 180 days and 1,000 hours of instruction covering at least nine calendar months. In the development of its school calendar, each school shall consult with parents, the residential school personnel, and the local school administrative unit in which that school is located. (1998‑131, s. 5.)



§ 143B-146.12. Development and approval of school improvement plans.

§ 143B‑146.12.  Development and approval of school improvement plans.

(a)        In order to improve student performance, each school shall develop a school improvement plan that takes into consideration the annual performance goal for that school that is set by the State Board under G.S. 143B‑146.3. The principal of each school, instructional personnel, and residential life personnel assigned to that school, and a minimum of five parents of children enrolled in the school shall constitute a school improvement team to develop a school improvement plan to improve student performance.

(a1)      Representatives of the instructional and residential life personnel shall be elected by their respective groups by secret ballot.

(b)        Parents shall be elected by parents of children enrolled in the school in an election conducted by the parent and teacher organization of the school or, if none exists, by the largest organization of parents formed for this purpose. To the extent possible, parents serving on school improvement teams shall reflect the composition of the students enrolled in that school. No more than two parents may be employees of the school. Parental involvement is a critical component of school success and positive student achievement; therefore, it is the intent of the General Assembly that parents, along with instructional and residential life personnel, have a substantial role in developing school improvement plans. To this end, school improvement team meetings shall be held at a convenient time to assure substantial parent participation. Parents who are elected to serve on school improvement teams and who are not employees of the school shall receive travel and subsistence expenses in accordance with G.S. 138‑5 and, if appropriate, may receive a stipend.

(c)        The strategies for improving student performance shall include the following:

(1)        A plan for the use of staff development funds that may be made available to the school to implement the school improvement plan. The plan may provide that a portion of these funds is used for mentor training and for release time and substitute teachers while teachers are meeting with mentors;

(1a)      A plan for preparing students to read at grade level by the time they enter second grade. The plan shall require kindergarten and first grade teachers to notify parents or guardians when a child is not reading at grade level and is at risk of not reading at grade level by the time the child enters second grade. The plan may include the use of assessments to monitor students' progress in learning to read, strategies for teachers and parents to implement that will help students improve and expand their reading ability, and provide for the recognition of teachers and strategies that appear to be effective at preparing students to read at grade level.

(2)        A comprehensive plan to encourage parent involvement.

(3)        A safe school plan designed to provide that the school is safe, secure, and orderly, that there is a climate of respect in the school, and that appropriate personal conduct is a priority for all students and all residential school personnel. This plan shall include components similar to those listed in G.S. 115C‑105.47(b).

(4)        A plan that specifies the effective instructional practices and methods to be used to improve the academic performance of students identified as at risk of academic failure or at risk of dropping out of school.

(d)        Support among affected staff members is essential to successful implementation of a school improvement plan to address improved student performance at that school. The principal of the school shall present the proposed school improvement plan to all of the instructional personnel assigned to the school for their review and vote. The vote shall be by secret ballot. The principal shall submit the school improvement plan to the Superintendent for presentation to the Secretary only if the proposed school improvement plan has the approval of a majority of the instructional personnel who voted on the plan.

(e)        The Secretary shall accept or reject the school improvement plan. The Secretary shall not make any substantive changes in any school improvement plan that the Secretary accepts. If the Secretary rejects a school improvement plan, the Secretary shall state with specificity the reasons for rejecting the plan to the Superintendent to share with the principal; the school improvement team may then prepare another plan, present it to the instructional personnel assigned to the school for a vote, and submit it to the Superintendent for presentation to the Secretary to accept or reject. Within 60 days after the initial submission of the school improvement plan to the Secretary, the Secretary shall accept the plan or shall direct that the Superintendent work with the school improvement team to resolve the disagreements. If there is no resolution within 30 days, then the Secretary may develop a school improvement plan for the school; however, the General Assembly urges the Secretary to utilize the school's proposed school improvement plan to the maximum extent possible when developing this plan.

(f)         A school improvement plan shall remain in effect for no more than three years; however, the school improvement team may amend the plan as often as is necessary or appropriate. If, at any time, any part of a school improvement plan becomes unlawful or the Secretary finds that a school improvement plan is impeding student performance at a school, the Secretary may vacate the relevant portion of the plan and may direct the school to revise that portion. The procedures set out in this section shall apply to amendments and revisions to school improvement plans.

(g)        Any funds the Secretary makes available to a school to meet the goals for that school under the ABC's Program and to implement the school improvement plan at that school shall be used in accordance with those goals and the school improvement plan.

(h)        The Superintendent, in consultation with the State Board, shall develop a list of recommended strategies that it determines to be effective which building level committees may use to establish parent involvement programs designed to meet the specific needs of their schools.

(i)         Once developed, the principal shall ensure the plan is available and accessible to parents and the school community. (1998‑131, s. 5; 2005‑195, s. 9.)



§ 143B-146.13. School technology plan.

§ 143B‑146.13.  School technology plan.

(a)        No later than December 15, 1998, the Secretary shall develop a school technology plan for the residential schools that meets the requirements of the State school technology plan. In developing a school technology plan, the Secretary is encouraged to coordinate its planning with other agencies of State and local government, including local school administrative units.

The Office of Information Technology Services shall assist the Secretary in developing the parts of the plan related to its technological aspects, to the extent that resources are available to do so. The Department of Public Instruction shall assist the Secretary in developing the instructional and technological aspects of the plan.

The Secretary shall submit the plan that is developed to the Office of Information Technology Services for its evaluation of the parts of the plan related to its technological aspects and to the Department of Public Instruction for its evaluation of the instructional aspects of the plan. The State Board of Education, after consideration of the evaluations of the Office of Information Technology Services and the Department of Public Instruction, shall approve all plans that comply with the requirements of the State school technology plan.

(b)        After a plan is approved by the State Board of Education, all funds spent for technology in the residential schools shall be used to implement the school technology plan. (1998‑131, s. 5; 2004‑129, s. 45.)



§ 143B-146.14. Dispute resolution; appeals to Secretary.

§ 143B‑146.14.  Dispute resolution; appeals to Secretary.

The Secretary shall establish a procedure for the resolution of disputes between the residential schools and the parents or guardians of students who attend the schools.

An appeal shall lie from the decision of all residential school personnel to the Secretary or the Secretary's designee. In all of these appeals it is the duty of the Secretary to see that a proper notice is given to all parties concerned and that a record of the hearing is properly entered in the records. (1998‑131, s. 5.)



§ 143B-146.15. Duty to report certain acts to law enforcement.

§ 143B‑146.15.  Duty to report certain acts to law enforcement.

When the principal has personal knowledge or actual notice from residential school personnel or other reliable source that an act has occurred on school property involving assault resulting in serious personal injury, sexual assault, sexual offense, rape, kidnapping, indecent liberties with a minor, assault involving the use of a weapon, possession of a firearm in violation of the law, possession of a weapon in violation of the law, or possession of a controlled substance in violation of the law, the principal shall immediately report the act to the appropriate local law enforcement agency. Failure to report under this section is a Class 3 misdemeanor. For purposes of this section, "school property" shall include any building, bus, campus, grounds, recreational area, or athletic field, in the charge of the principal or while the student is under the supervision of school personnel. It is the intent of the General Assembly that the principal notify the Secretary or the Superintendent of any report made to law enforcement under this section. (1998‑131, s. 5; 2005‑195, s. 10.)



§ 143B-146.16. Residential school personnel criminal history checks.

§ 143B‑146.16.  Residential school personnel criminal history checks.

(a)        As used in this section:

(1)        "Criminal history" means a county, state, or federal criminal history of conviction of a crime, whether a misdemeanor or a felony, that indicates the employee (i) poses a threat to the physical safety of students or personnel, or (ii) has demonstrated that he or she does not have the integrity or honesty to fulfill his or her duties as school personnel. Such crimes include the following North Carolina crimes contained in any of the following Articles of Chapter 14 of the General Statutes: Article 5A, Endangering Executive and Legislative Officers; Article 6, Homicide; Article 7A, Rape and Kindred Offenses; Article 8, Assaults; Article 10, Kidnapping and Abduction; Article 13, Malicious Injury or Damage by Use of Explosive or Incendiary Device or Material; Article 14, Burglary and Other Housebreakings; Article 15, Arson and Other Burnings; Article 16, Larceny; Article 17, Robbery; Article 18, Embezzlement; Article 19, False Pretense and Cheats; Article 19A, Obtaining Property or Services by False or Fraudulent Use of Credit Device or Other Means; Article 20, Frauds; Article 21, Forgery; Article 26, Offenses Against Public Morality and Decency; Article 26A, Adult Establishments; Article 27, Prostitution; Article 28, Perjury; Article 29, Bribery; Article 31, Misconduct in Public Office; Article 35, Offenses Against the Public Peace; Article 36A, Riots and Civil Disorders; Article 39, Protection of Minors; and Article 60, Computer‑Related Crime. Such crimes also include possession or sale of drugs in violation of the North Carolina Controlled Substances Act, Article 5 of Chapter 90 of the General Statutes, and alcohol‑related offenses such as sale to underage persons in violation of G.S. 18B‑302 or driving while impaired in violation of G.S. 20‑138.1 through G.S. 20‑138.5. In addition to the North Carolina crimes listed in this subdivision, such crimes also include similar crimes under federal law or under the laws of other states.

(2)        "Residential school personnel" means any:

a.         Employee of a residential school whether full time or part time, or

b.         Independent contractor or employee of an independent contractor of a residential school, if the independent contractor carries out duties customarily performed by residential school personnel,

whether paid with federal, State, local, or other funds, who has significant access to students in a residential school. Residential school personnel includes substitute teachers, driver training teachers, bus drivers, clerical staff, houseparents, and custodians.

(b)        The Secretary shall require an applicant for a residential school personnel position to be checked for a criminal history before the applicant is offered an unconditional job. A residential school may employ an applicant conditionally while the Secretary is checking the person's criminal history and making a decision based on the results of the check.

The Secretary shall not require an applicant to pay for the criminal history check authorized under this subsection.

(c)        The Department of Justice shall provide to the Secretary the criminal history from the State and National Repositories of Criminal Histories of any applicant for a residential school personnel position in a residential school. The Secretary shall require the person to be checked by the Department of Justice to (i) be fingerprinted and to provide any additional information required by the Department of Justice to a person designated by the Secretary, or to the local sheriff or the municipal police, whichever is more convenient for the person, and (ii) sign a form consenting to the check of the criminal record and to the use of fingerprints and other identifying information required by the repositories. The Secretary shall consider refusal to consent when making employment decisions and decisions with regard to independent contractors.

The Secretary shall not require an applicant to pay for being fingerprinted.

(d)        The Secretary shall review the criminal history it receives on a person. The Secretary shall determine whether the results of the review indicate that the employee (i) poses a threat to the physical safety of students or personnel, or (ii) has demonstrated that he or she does not have the integrity or honesty to fulfill his or her duties as residential school personnel and shall use the information when making employment decisions and decisions with regard to independent contractors. The Secretary shall make written findings with regard to how it used the information when making employment decisions and decisions with regard to independent contractors.

(e)        The Secretary shall provide to the State Board of Education the criminal history received on a person who is certificated, certified, or licensed by the State Board. The State Board shall review the criminal history and determine whether the person's certificate or license should be revoked in accordance with State laws and rules regarding revocation.

(f)         All the information received by the Secretary through the checking of the criminal history or by the State Board in accordance with subsection (d) of this section is privileged information and is not a public record but is for the exclusive use of the Secretary or the State Board of Education. The Secretary or the State Board of Education may destroy the information after it is used for the purposes authorized by this section after one calendar year.

(g)        There shall be no liability for negligence on the part of the Secretary, the Department of Health and Human Services or its employees, a residential school or its employees, or the State Board of Education or its employees, arising from any act taken or omission by any of them in carrying out the provisions of this section. The immunity established by this subsection shall not extend to gross negligence, wanton conduct, or intentional wrongdoing that would otherwise be actionable. The immunity established by this subsection shall be deemed to have been waived to the extent of indemnification by insurance, indemnification under Articles 31A and 31B of Chapter 143 of the General Statutes, and to the extent sovereign immunity is waived under the Tort Claims Act, as set forth in Article 31 of Chapter 143 of the General Statutes. (1998‑131, s. 5.)



§§ 143B-146.17 through 143B-146.20. Reserved for future codification purposes.

§§ 143B‑146.17 through 143B‑146.20.  Reserved for future codification purposes.



§ 143B-146.21. Policies, reports, and other miscellaneous provisions.

§ 143B‑146.21.  Policies, reports, and other miscellaneous provisions.

(a)        The Secretary of Health and Human Services shall consult with the State Board of Education in its implementation of this act as it pertains to improving the educational programs at the residential schools. The Secretary also shall fully inform and consult with the chairs of the Appropriations Subcommittees on Education and Health and Human Services of the Senate and the House of Representatives on a regular basis as the Secretary carries out his duties under this act.

(b)        The Secretary of Health and Human Services shall adopt policies and offer training opportunities to ensure that personnel who provide direct services to children in the State schools for the deaf become proficient in sign language within two years of their initial date of employment or within two years of the effective date of this act, whichever occurs later. This subsection shall not apply to preschool personnel in any oral, auditory, or cued speech preschool.

(c)        The Department of Public Instruction, the Board of Governors of The University of North Carolina, and the State Board of Community Colleges shall offer and communicate the availability of professional development opportunities, including those to improve sign language skills, to the personnel assigned to the State's residential schools, particularly the Governor Morehead School and the schools for the deaf.

(d)        The Secretary of Health and Human Services shall adopt policies to ensure that students of the residential schools are given priority to residing in the independent living facilities on each school's campus.

(e)        The Secretary of Health and Human Services, in consultation with the Office of State Personnel, shall set the salary supplement paid to teachers, instructional support personnel, and school‑based administrators who are employed in the programs operated by the Department of Health and Human Services and are licensed by the State Board of Education. The salary supplement shall be at least five percent (5%), but not more than the percentage supplement they would receive if they were employed in the local school administrative unit where the job site is located. These salary supplements shall not be paid to central office staff. Nothing in this subsection shall be construed to include "merit pay" under the term "salary supplement". (1998‑131, ss. 3, 10, 17; 2001‑424, s. 21.81(a); 2005‑276, s. 29.19(a).)



§ 143B-146.22: Repealed by Session Laws 2001-424, s. 21.80(a).

§ 143B‑146.22: Repealed by Session Laws 2001‑424, s. 21.80(a).



§§ 143B-146.23 through 143B-146.27. Reserved for future codification purposes.

§§ 143B‑146.23 through 143B‑146.27.  Reserved for future codification purposes.



§ 143B-147. Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services - creation, powers and duties.

Part 4. Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services.

§ 143B‑147.  Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services  creation, powers and duties.

(a)        There is hereby created the Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services of the Department of Health and Human Services with the power and duty to adopt, amend and repeal rules to be followed in the conduct of State and local mental health, developmental disabilities, substance abuse programs including education, prevention, intervention, screening, assessment, referral, detoxification, treatment, rehabilitation, continuing care, emergency services, case management, and other related services. Such rules shall be designed to promote the amelioration or elimination of the mental illness, developmental disabilities, or substance abuse problems of the citizens of this State. Rules establishing standards for certification of child care centers providing Developmental Day programs are excluded from this section and shall be adopted by the Child Care Commission under G.S. 110‑88. The Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services shall have the authority:

(1)        To adopt rules regarding the

a.         Admission, including the designation of regions, treatment, and professional care of individuals admitted to a facility operated under the authority of G.S. 122C‑181(a), that is now or may be established;

b.         Operation of education, prevention, intervention, treatment, rehabilitation and other related services as provided by area mental health, developmental disabilities, and substance abuse authorities, county programs, and all providers of public services under Part 4 of Article 4 of Chapter 122C of the General Statutes;

c.         Hearings and appeals of area mental health, developmental disabilities, and substance abuse authorities as provided for in Part 4 of Article 4 of Chapter 122C of the General Statutes; and

d          and e. Repealed by Session Laws 2001‑437, s. 1.21(a), effective July 1, 2002.

f.          Standards of public services for mental health, developmental disabilities, and substance abuse services.

(2)        To adopt rules for the licensing of facilities for the mentally ill, developmentally disabled, and substance abusers, under Article 2 of Chapter 122C of the General Statutes. These rules shall include all of the following:

a.         Standards for the use of electronic supervision devices during client sleep hours for facilities licensed under 10A NCAC 27G. 1700 or any related or subsequent regulations setting licensing standards for such facilities.

b.         Personnel requirements for facilities licensed under 10A NCAC 27G. 1700, or any related or subsequent regulations setting licensing standards for such facilities, when continuous electronic supervision that meets the standards established under sub‑subdivision a. of this of this subdivision is present.

(3)        To advise the Secretary of the Department of Health and Human Services regarding the need for, provision and coordination of education, prevention, intervention, treatment, rehabilitation and other related services in the areas of:

a.         Mental illness and mental health,

b.         Developmental disabilities,

c.         Substance abuse.

d.         Repealed by Session Laws 2001‑437, s. 1.21(a), effective July 1, 2002.

(4)        To review and advise the Secretary of the Department of Health and Human Services regarding all State plans required by federal or State law and to recommend to the Secretary any changes it thinks necessary in those plans; provided, however, for the purposes of meeting State plan requirements under federal or State law, the Department of Health and Human Services is designated as the single State agency responsible for administration of plans involving mental health, developmental disabilities, and substance abuse services.

(5)        To adopt rules relating to the registration and control of the manufacture, distribution, security, and dispensing of controlled substances as provided by G.S. 90‑100.

(6)        To adopt rules to establish the professional requirements for staff of licensed facilities for the mentally ill, developmentally disabled, and substance abusers. Such rules may require that one or more, but not all staff of a facility be either licensed or certified. If a facility has only one professional staff, such rules may require that that individual be licensed or certified. Such rules may include the recognition of professional certification boards for those professions not licensed or certified under other provisions of the General Statutes provided that the professional certification board evaluates applicants on a basis which protects the public health, safety or welfare.

(7)        Except where rule making authority is assigned under that Article to the Secretary of the Department of Health and Human Services, to adopt rules to implement Article 3 of Chapter 122C of the General Statutes.

(8)        To adopt rules specifying procedures for waiver of rules adopted by the Commission.

(9)        To adopt rules establishing a process for non‑Medicaid eligible clients to appeal to the Division of Mental Health, Developmental Disabilities, and Substance Abuse Services of the Department of Health and Human Services decisions made by an area authority or county program affecting the client. The purpose of the appeal process is to ensure that mental health, developmental disabilities, and substance abuse services are delivered within available resources, to provide an additional level of review independent of the area authority or county program to ensure appropriate application of and compliance with applicable statutes and rules, and to provide additional opportunities for the area authority or county program to resolve the underlying complaint. Upon receipt of a written request by the non‑Medicaid eligible client, the Division shall review the decision of the area authority or county program and shall advise the requesting client and the area authority or county program as to the Division's findings and the bases therefor. Notwithstanding Chapter 150B of the General Statutes, the Division's findings are not a final agency decision for purposes of that Chapter. Upon receipt of the Division's findings, the area authority or county program shall issue a final decision based on those findings. Nothing in this subdivision shall be construed to create an entitlement to mental health, developmental disabilities, and substance abuse services.

(b)        All rules hereby adopted shall be consistent with the laws of this State and not inconsistent with the management responsibilities of the Secretary of the Department of Health and Human Services provided by this Chapter and the Executive Organization Act of 1973.

(c)        All rules and regulations pertaining to the delivery of services and licensing of facilities heretofore adopted by the Commission for Mental Health and Mental Retardation Services, controlled substances rules and regulations adopted by the North Carolina Drug Commission, and all rules and regulations adopted by the Commission for Mental Health, Mental Retardation and Substance Abuse Services shall remain in full force and effect unless and until repealed or superseded by action of the Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services.

(d)        All rules adopted by the Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services shall be enforced by the Department of Health and Human Services.  (1973, ch. 476, s. 129; 1977, c. 568, ss. 2, 3; c. 679, s. 1; 1981, c. 51, s. 1; 1983, c. 718, s. 5; 1983 (Reg. Sess., 1984), c. 1110, s. 6; 1985, c. 589, ss. 47‑54; 1985 (Reg. Sess., 1986), c. 863, s. 33; 1989, c. 625, s. 23; 1991, c. 309, s. 1; 1993, c. 396, s. 6; 1997‑443, s. 11A.118(a); 2001‑437, s. 1.21(a); 2005‑276, s. 10.35(a); 2009‑187, s. 1; 2009‑490, s. 6.)



§ 143B-148. Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services - members; selection; quorum; compensation.

§ 143B‑148.  Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services  members; selection; quorum; compensation.

(a)        The Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services of the Department of Health and Human Services shall consist of 32 members, as follows:

(1)        Eight shall be appointed by the General Assembly, four upon the recommendation of the Speaker of the House of Representatives, and four upon the recommendation of the President Pro Tempore of the Senate in accordance with G.S. 120‑121. In recommending appointments under this section, the Speaker of the House of Representatives and the President Pro Tempore of the Senate shall give consideration to ensuring a balance of appointments that represent those who may have knowledge and expertise in adult issues and those who may have knowledge and expertise in children's issues. Of the four appointments recommended by the President Pro Tempore of the Senate, one shall be an attorney licensed in this State with preference given to an attorney with experience in the practice of administrative law, one shall be a physician licensed to practice medicine in North Carolina, with preference given to a psychiatrist, and two shall be members of the public. Of the four appointments recommended by the Speaker of the House of Representatives, one shall be an attorney licensed in this State with preference given to an attorney with experience in the practice of mental health law, one shall be a physician licensed to practice medicine in North Carolina who has expertise and experience in the field of developmental disabilities, or a professional holding a Ph.D. with experience in the field of developmental disabilities, and two shall be members of the public. Vacancies in appointments made by the General Assembly shall be filled in accordance with G.S. 120‑122.

(2)        Twenty‑four shall be appointed by the Governor, one from each congressional district in the State in accordance with G.S. 147‑12(3)b, and the remainder at‑large members.

The Governor's appointees shall represent the following categories of appointment:

a.         Three professionals licensed or certified under Chapter 90 or Chapter 90B of the General Statutes who are practicing, teaching, or conducting research in the field of mental health.

b.         Four consumers or immediate family members of consumers of mental health services. Of these four, at least one shall be a consumer and at least one shall be an immediate family member of a consumer. No more than two of the consumers or immediate family members shall be selected from nominations submitted by the Coalition 2001 or its successor organization.

c.         Two professionals licensed or certified under Chapter 90 or Chapter 90B of the General Statutes who are practicing, teaching, or conducting research in the field of developmental disabilities, and one individual who is a "qualified professional" as that term is defined in G.S. 122C‑3(31) who has experience in the field of developmental disabilities.

d.         Four consumers or immediate family members of consumers of developmental disabilities services. Of these four, at least one shall be a consumer and at least one shall be an immediate family member of a consumer. No more than two of the consumers or immediate family members shall be selected from nominations submitted by the Coalition 2001 or its successor organization.

e.         Two professionals licensed or certified under Chapter 90 of the General Statutes who are practicing, teaching, or conducting research in the field of substance abuse, and one professional who is a certified prevention specialist or who specializes in the area of addiction education.

f.          An individual knowledgeable and experienced in the field of controlled substances regulation and enforcement. The controlled substances appointee shall be selected from recommendations made by the Attorney General of North Carolina.

g.         A physician licensed to practice medicine in North Carolina who has expertise and experience in the field of substance abuse with preference given to a physician that is certified by the American Society of Addiction Medicine (ASAM).

h.         Four consumers or immediate family members of consumers of substance abuse services. Of these four, at least one shall be a consumer and at least one shall be an immediate family member of a consumer. No more than two of the consumers or immediate family members shall be selected from nominations submitted by the Coalition 2001 or its successor organization.

i.          An attorney licensed in this State. The appointments of professionals licensed or certified under Chapter 90 or Chapter 90B of the General Statutes made in accordance with this subdivision, and physicians appointed in accordance with subdivision (1) of this subsection shall be selected from nominations submitted to the appointing authority by the respective professional associations.

(2a)      The terms of all Commission members shall be three years. All Commission members shall serve their designated terms and until their successors are duly appointed and qualified. All Commission members may succeed themselves. A member appointed on and after July 1, 2002, shall not serve more than two consecutive terms.

(3)        All appointments shall be made pursuant to current federal rules and regulations, when not inconsistent with State law, which prescribe the selection process and demographic characteristics as a necessary condition to the receipt of federal aid.

(b)        Except as otherwise provided in this section, the provisions of G.S. 143B‑13 through 143B‑20 relating to appointment, qualifications, terms and removal of members shall apply to all members of the Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services.

(c)        Commission members shall receive per diem, travel and subsistence allowances in accordance with G.S. 138‑5 and G.S. 138‑6, as appropriate.

(d)        A majority of the Commission shall constitute a quorum for the transaction of business.

(e)        All clerical and other services required by the Commission shall be supplied by the Secretary of the Department of Health and Human Services. To ensure effective and efficient coordination of rules and policies adopted by the Commission and the Secretary, the Secretary shall assign an individual who is knowledgeable about and experienced in the rule‑making processes of the Commission and the Secretary and in the fields of mental health, developmental disabilities, and substance abuse to assist the Commission in carrying out its duties and responsibilities. (1973, c. 476, s. 130; 1977, c. 679, s. 2; 1981, c. 51, s. 1; 1981 (Reg. Sess., 1982), c. 1191, ss. 55.1 through 57; 1989, c. 625, s. 23; 1991 (Reg. Sess., 1992), c. 1038, s. 17; 1995, c. 490, s. 34; 1997‑443, s. 11A.118(a); 2001‑437, s. 1.21(b); 2001‑486, s. 2.13; 2001‑487, s. 90.5; 2002‑61, s. 1; 2007‑504, s. 2.5(a).)



§ 143B-149. Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services - officers.

§ 143B‑149.  Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services  officers.

The Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services shall have a chairman and a vice‑chairman. The chairman shall be designated by the Governor from among the members and shall serve as chairman at his pleasure. The vice‑chairman shall be elected by and from the members of the Commission and shall serve for a term of two years or until the expiration of his regularly appointed term. (1973, c. 476, s. 131; 1977, c. 679, s. 3; 1981, c. 51, s. 1; 1989, c. 625, s. 23.)



§ 143B-150. Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services - regular and special meetings.

§ 143B‑150.  Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services  regular and special meetings.

The Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services shall meet at least once in each quarter and may hold special meetings at any time and place within the State at the call of the chairman or upon the written request of at least eight members. (1973, c. 476, s. 132; 1977, c. 679, s. 4; 1981, c. 51, s. 1; 1989, c. 625, s. 23.)



§§ 143B-150.1 through 143B-150.4. Reserved for future codification purposes.

§§ 143B‑150.1 through 143B‑150.4.  Reserved for future codification purposes.



§ 143B-150.5. Family Preservation Services Program established; purpose.

Part 4A. Family Preservation Act.

§ 143B‑150.5.  Family Preservation Services Program established; purpose.

(a)        There is established the Family Preservation Services Program of the Department of Health and Human Services. To the extent that funds are made available, locally‑based family preservation services shall be available to all 100 counties. The Secretary of the Department of Health and Human Services shall be responsible for the development and implementation of the Family Preservation Services Program as established in this Part.

(b)        The purpose of the Family Preservation Services Program is, where feasible and in the best interests of the child and the family, to keep the family unit intact by providing intensive family‑centered services that help create, within the family, positive, long‑term changes in the home environment.

(c)        Family preservation services shall be financed in part through grants to local agencies for the development and implementation of locally‑based family preservation services. Grants to local agencies shall be made in accordance with the provisions of G.S. 143B‑150.6.

(d)        The Secretary of the Department of Health and Human Services shall ensure the cooperation of the Division of Social Services, the Division of Mental Health, Developmental Disabilities, and Substance Abuse Services, and the Division of Medical Assistance, in carrying out the provisions of this Part. (1991, c. 743, s. 1; 1997‑443, s. 11A.118(a); 2000‑137, s. 4(z); 2001‑424, s. 21.50(f).)



§ 143B-150.6. Program services; eligibility; grants for local projects; fund transfers.

§ 143B‑150.6.  Program services; eligibility; grants for local projects; fund transfers.

(a)        Services: Services to be provided under the Family Preservation Services Program shall include but are not limited to: family assessment, intensive family and individual counseling, client advocacy, case management, development and enhancement of parenting skills, and referral for other services as appropriate.

(b)        Eligibility: Families eligible for services under the Family Preservation Services Program are those with children ages 0‑17 years who are at risk of imminent separation through placement in public welfare, mental health, or juvenile justice systems.

(c)        Service Delivery: Services delivered to eligible families under the Family Preservation Services Program shall be provided in accordance with the following requirements:

(1)        Each eligible family shall receive intensive family preservation services, beginning with identification of an imminent risk of out‑of‑home placement for an average of four weeks but not more than six weeks;

(2)        At least one‑half of a caseworker's time spent providing family preservation services to each eligible family shall be provided in the family's home and community;

(3)        Family preservation caseworkers shall be available to each eligible family by telephone and on call for visits 24 hours a day, seven days a week.

(4)        Each family preservation caseworker shall provide services to a maximum of four families at any given time.

(d)        Grants for local projects: The Secretary of the Department of Health and Human Services shall award grants to local agencies for the development and implementation of locally‑based family preservation services projects. The number of grants awarded and the level of funding of each grant for each fiscal year shall be contingent upon and determined by funds appropriated for that purpose by the General Assembly.

(e)        Inter‑agency fund transfers: The Department may allow the Division of Social Services and the Division of Mental Health, Developmental Disabilities, and Substance Abuse Services, to use funds available to each Division to support family preservation services provided by the Division under the Program; provided that such use does not violate federal regulations pertaining to, or otherwise jeopardize the availability of federal funds. (1991, c. 743, s. 1; 1997‑443, s. 11A.118(a); 1999‑423, s. 9; 2001‑424, s. 21.50(g).)



§§ 143B-150.7 through 143B-150.9: Repealed by Session Laws 2001-424, ss. 21.50(h) to (j).

§§ 143B‑150.7 through 143B‑150.9: Repealed by Session Laws 2001‑424, ss. 21.50(h) to (j).



§§ 143B-150.10 through 143B-150.19. Reserved for future codification purposes.

§§ 143B‑150.10 through 143B‑150.19.  Reserved for future codification purposes.



§ 143B-150.20. State Child Fatality Review Team; establishment; purpose; powers; duties; report by Division of Social Services.

Part 4B. State Child Fatality Review Team.

§ 143B‑150.20.  State Child Fatality Review Team; establishment; purpose; powers; duties; report by Division of Social Services.

(a)        There is established in the Department of Health and Human Services, Division of Social Services, a State Child Fatality Review Team to conduct in‑depth reviews of any child fatalities which have occurred involving children and families involved with local departments of social services child protective services in the 12 months preceding the fatality. Steps in this in‑depth review shall include interviews with any individuals determined to have pertinent information as well as examination of any written materials containing pertinent information.

(b)        The purpose of these reviews shall be to implement a team approach to identifying factors which may have contributed to conditions leading to the fatality and to develop recommendations for improving coordination between local and State entities which might have avoided the threat of injury or fatality and to identify appropriate remedies. The Division of Social Services shall make public the findings and recommendations developed for each fatality reviewed relating to improving coordination between local and State entities. These findings shall not be admissible as evidence in any civil or administrative proceedings against individuals or entities that participate in child fatality reviews conducted pursuant to this section. The State Child Fatality Review Team shall consult with the appropriate district attorney in accordance with G.S. 7B‑2902(d) prior to the public release of the findings and recommendations.

(c)        The State Child Fatality Review Team shall include representatives of the local departments of social services and the Division of Social Services, a member of the local Community Child Protection Team, a member of the local child fatality prevention team, a representative from local law enforcement, a prevention specialist, and a medical professional.

(d)        The State Child Fatality Review Team shall have access to all medical records, hospital records, and records maintained by this State, any county, or any local agency as necessary to carry out the purposes of this subsection, including police investigative data, medical examiner investigative data, health records, mental health records, and social services records. The State Child Fatality Review Team may receive a copy of any reviewed materials necessary to the conduct of the fatality review. Any member of the State Child Fatality Review Team may share, only in an official meeting of the State Child Fatality Review Team, any information available to that member that the State Child Fatality Review Team needs to carry out its duties.

If the State Child Fatality Review Team does not receive information requested under this subsection within 30 days after making the request, the State Child Fatality Review Team may apply for an order compelling disclosure. The application shall state the factors supporting the need for an order compelling disclosure. The State Child Fatality Review Team shall file the application in the district court of the county where the investigation is being conducted, and the court shall have jurisdiction to issue any orders compelling disclosure. Actions brought under this section shall be scheduled for immediate hearing, and subsequent proceedings in these actions shall be given priority by the appellate courts.

(e)        Meetings of the State Child Fatality Review Team are not subject to the provisions of Article 33C of Chapter 143 of the General Statutes. However, the State Child Fatality Review Team may hold periodic public meetings to discuss, in a general manner not revealing confidential information about children and families, the findings of their reviews and their recommendations for preventive actions. Minutes of all public meetings, excluding those of closed sessions, shall be kept in compliance with Article 33C of Chapter 143 of the General Statutes. Any minutes or any other information generated during any executive session shall be sealed from public inspection.

(f)         All otherwise confidential information and records acquired by the State Child Fatality Review Team, in the exercise of its duties are confidential; are not subject to discovery or introduction into evidence in any proceedings except pursuant to an order of the court; and may only be disclosed as necessary to carry out the purposes of the State Child Fatality Review Team. In addition, all otherwise confidential information and records created by the State Child Fatality Review Team in the exercise of its duties are confidential; are not subject to discovery or introduction into evidence in any proceedings; and may only be disclosed as necessary to carry out the purposes of the State Child Fatality Review Team. No member of the State Child Fatality Review Team, nor any person who attends a meeting of the State Child Fatality Review Team, may testify in any proceeding about what transpired at the meeting, about information presented at the meeting, or about opinions formed by the person as a result of the meetings. This subsection shall not, however, prohibit a person from testifying in a civil or criminal action about matters within that person's independent knowledge.

(g)        Each member of the State Child Fatality Review Team and invited participant shall sign a statement indicating an understanding of and adherence to confidentiality requirements, including the possible civil or criminal consequences of any breach of confidentiality.

(h)        The Division of Social Services, Department of Health and Human Services, shall report to the members of the Senate Appropriations Committee on Human Resources, the House of Representatives Appropriations Subcommittee on Health and Human Services, and the Fiscal Research Division on the activities of the State Child Fatality Review Team including recommendations for changes in the statewide child protection system no later than October 1 of each year. (1998‑202, s. 13(oo); 1998‑212, s. 12.22(e); 1999‑190, s. 4; 2000‑67, s. 11.14(a); 2003‑304, s. 6.)



§§ 143B-151 through 143B-152: Repealed by Session Laws 1977, c. 497.

Part 5.  Eugenics Commission.

§§ 143B‑151 through 143B‑152:  Repealed by Session Laws 1977, c.  497.



§ 143B-152.1: Repealed by Session Laws 2009-451, s. 18.6, effective July 1, 2009.

Part 5A. S.O.S. Program.

§ 143B‑152.1: Repealed by Session Laws 2009‑451, s. 18.6, effective July 1, 2009.



§ 143B-152.2: Repealed by Session Laws 2009-451, s. 18.6, effective July 1, 2009.

§ 143B‑152.2: Repealed by Session Laws 2009‑451, s. 18.6, effective July 1, 2009.



§ 143B-152.3: Repealed by Session Laws 2009-451, s. 18.6, effective July 1, 2009.

§ 143B‑152.3: Repealed by Session Laws 2009‑451, s. 18.6, effective July 1, 2009.



§ 143B-152.4: Repealed by Session Laws 2009-451, s. 18.6, effective July 1, 2009.

§ 143B‑152.4: Repealed by Session Laws 2009‑451, s. 18.6, effective July 1, 2009.



§ 143B-152.5: Repealed by Session Laws 2009-451, s. 18.6, effective July 1, 2009.

§ 143B‑152.5: Repealed by Session Laws 2009‑451, s. 18.6, effective July 1, 2009.



§ 143B-152.6: Repealed by Session Laws 2009-451, s. 18.6, effective July 1, 2009.

§ 143B‑152.6: Repealed by Session Laws 2009‑451, s. 18.6, effective July 1, 2009.



§ 143B-152.7: Repealed by Session Laws 2009-451, s. 18.6, effective July 1, 2009.

§ 143B‑152.7: Repealed by Session Laws 2009‑451, s. 18.6, effective July 1, 2009.



§ 143B-152.8. Reserved for future codification purposes.

§ 143B‑152.8.  Reserved for future codification purposes.



§ 143B-152.9. Reserved for future codification purposes.

§ 143B‑152.9.  Reserved for future codification purposes.



§ 143B-152.10. Family Resource Center Grant Program; creation; purpose; intent.

Part 5B. Family Resource Center Grant Program.

§ 143B‑152.10.  Family Resource Center Grant Program; creation; purpose; intent.

(a)        There is created in the Department of Health and Human Services the Family Resource Center Grant Program. The purpose of the program is to provide grants to implement family support programs that are research‑based and have been evaluated for effectiveness that provide services to children from birth through 17 years of age and to their families that:

(1)        Enhance the children's development and ability to attain academic and social success;

(1a)      Prevent child abuse and neglect by implementing program models that have been evaluated and found to improve outcomes for children and families;

(2)        Ensure a successful transition from early childhood education programs and child care to the public schools;

(3)        Assist families in achieving economic independence and self‑sufficiency; and

(4)        Mobilize public and private community resources to help children and families in need.

(b)        It is the intent of the General Assembly to encourage and support broad‑based collaboration among public and private agencies and among people who reflect the racial and socioeconomic diversity in communities to develop initiatives that (i) improve outcomes for children by preventing child abuse and neglect, (ii) enhance and strengthen the ability of families to ensure the safety, health, and well‑being of their children, (iii) enhance the ability of families to become advocates for and supporters of the children in their families, and (iv) enhance the ability of families to function as nurturing and effective family units.

(c)        It is further the intent of the General Assembly that this program shall be targeted to those neighborhoods that have disproportionately high levels of (i) children who would be less likely to attain educational or social success, (ii) families with low incomes, and (iii) crime and juvenile delinquency. (1994, Ex. Sess., c. 24, s. 31(a); 1997‑443, s. 11A.118(a); 2007‑130, s. 1.)



§ 143B-152.11. Administration of program.

§ 143B‑152.11.  Administration of program.

The Department of Health and Human Services shall develop and implement the Family Resource Center Grant Program. The Department shall:

(1)        Sponsor a statewide conference for teams of interested representatives to provide background information and assistance regarding all aspects of the program;

(2)        Disseminate information regarding the program to interested local community groups;

(3)        Provide initial technical assistance and ongoing technical assistance to grant recipients;

(4)        Administer funds appropriated by the General Assembly;

(5)        Monitor the grants funded and the ongoing operations of family resource centers;

(6)        Revoke a grant if necessary or appropriate;

(7)        Report to the General Assembly and the Joint Legislative Commission on Governmental Operations, in accordance with G.S. 143B‑152.15; and

(8)        Adopt rules to implement this Part. (1994, Ex. Sess., c. 24, s. 31(a); 1997‑443, s. 11A.118(a).)



§ 143B-152.12. Eligible applicants: applications for grants.

§ 143B‑152.12.  Eligible applicants: applications for grants.

(a)        A community‑ or neighborhood‑based 501(c)(3) entity or a consortium consisting of one or more local 501(c)(3) entities and one or more local school administrative units may apply for a grant.

(b)        Applicants for grants shall identify the neighborhood or neighborhoods whose children and families will be served by a family resource center.  The decision‑making process for identifying and establishing family resource centers shall reflect the racial and socioeconomic diversity of the neighborhood or neighborhoods to be served.

(c)        A grant application shall include a process for assessing on an annual basis the success of the local plan in addressing problems. (1994, Ex. Sess., c. 24, s. 31(a).)



§ 143B-152.13. Grants review and selection.

§ 143B‑152.13.  Grants review and selection.

(a)        The Department shall develop and disseminate a request for applications and establish procedures to be followed in developing and submitting applications to establish local family resource centers and administering grants to establish local family resource centers.

(b)        The Secretary of Health and Human Services shall appoint a State task force to assist the Secretary in reviewing grant applications. The State task force shall include representatives of the Department of Health and Human Services, the Department of Public Instruction, local school administrative units, educators, parents, the juvenile justice system, social services, and governmental agencies providing services to children, and other members the Secretary considers appropriate. In appointing the State task force, the Secretary shall consult with the Superintendent of Public Instruction in an effort to coordinate the membership of this State task force, the State task force appointed by the Secretary pursuant to G.S. 143B‑152.5, and the State task force appointed by the Superintendent pursuant to G.S. 115C‑238.42.

In reviewing grant applications, the Secretary and the State task force may consider (i) the severity of the local problems as determined by the needs assessment data, (ii) the likelihood that the locally designed plan will result in high quality services for children and their families, (iii) evidence of local collaboration and coordination of services, (iv) any innovative or experimental aspects of the plan that will make it a useful model for replication in other counties, (v) the availability of other resources or funds, (vi) the incidence of crime and juvenile delinquency, (vii) the amount needed to implement the proposal, and (viii) any other factors consistent with the intent of this Part.

(c)        In determining the amount of funds an applicant receives, the Secretary and the State task force may consider (i) the number of children to be served, (ii) the number and percentage of children to be served who participate in the subsidized lunch program, (iii) the number and percentage of school‑aged children to be served with two working parents or one single parent, (iv) the availability of other resources or funds, and (v) the amount needed to implement the proposal.

(d)        The Secretary shall award the grants. (1994, Ex. Sess., c. 24, s. 31(a); 1997‑443, s. 11A.118(a).)



§ 143B-152.14. Cooperation of State and local agencies.

§ 143B‑152.14.  Cooperation of State and local agencies.

All agencies of the State and local government, including the Department of Juvenile Justice and Delinquency Prevention, departments of social services, health departments, local mental health, mental retardation, and substance abuse authorities, court personnel, law enforcement agencies, The University of North Carolina, the community college system, and cities and counties, shall cooperate with the Department of Health and Human Services, and local nonprofit corporations that receive grants in coordinating the program at the State level and in implementing the program at the local level. The Secretary of Health and Human Services, after consultation with the Superintendent of Public Instruction, shall develop a plan for ensuring the cooperation of State agencies and local agencies and encouraging the cooperation of private entities, especially those receiving State funds, in the coordination and implementation of the program. (1994, Ex. Sess., c. 24, s. 31(a); 1997‑443, s. 11A.118(a); 1998‑202, s. 4(y); 2000‑137, s. 4(cc).)



§ 143B-152.15. Program evaluation; reporting requirements.

§ 143B‑152.15.  Program evaluation; reporting requirements.

(a)        The Department of Health and Human Services shall develop and implement an evaluation system that will assess the efficiency and effectiveness of the Family Resource Center Grant Program. The department shall design this system to:

(1)        Provide information to the Department and to the General Assembly on how to improve and refine the programs;

(2)        Enable the Department and the General Assembly to assess the overall quality, efficiency, and impact of the existing programs;

(3)        Enable the Department and the General Assembly to determine whether to modify the Family Resource Center Grant Program; and

(4)        Provide a detailed fiscal analysis of how State funds for these programs were used.

(b)        The Department shall report no later than December 1 of each year to the Senate Appropriations Committee on Health and Human Services, the House of Representatives Appropriations Subcommittee on Health and Human Services, and the Fiscal Research Division on the program and the results of the program evaluation.

(c)        A local 501(c)(3) entity or consortium that receives a grant under this Part shall report by August 1 of each year to the Department on the implementation of the program. This report shall demonstrate the extent to which the local family resource center has met the local needs, goals, and anticipated outcomes as set forth in the grant application. (1994, Ex. Sess., c. 24, s. 31(a); 1997‑443, s. 11A.118(a); 2001‑424, s. 21.48(f).)



§ 143B-153. Social Services Commission - creation, powers and duties.

Part 6. Social Services Commission.

§ 143B‑153.  Social Services Commission  creation, powers and duties.

There is hereby created the Social Services Commission of the Department of Health and Human Services with the power and duty to adopt rules and regulations to be followed in the conduct of the State's social service programs with the power and duty to adopt, amend, and rescind rules and regulations under and not inconsistent with the laws of the State necessary to carry out the provisions and purposes of this Article. Provided, however, the Department of Health and Human Services shall have the power and duty to adopt rules and regulations to be followed in the conduct of the State's medical assistance program.

(1)        The Social Services Commission is authorized and empowered to adopt such rules and regulations that may be necessary and desirable for the programs administered by the Department of Health and Human Services as provided in Chapter 108A of the General Statutes of the State of North Carolina.

(2)        The Social Services Commission shall have the power and duty to establish standards and adopt rules and regulations:

a.         For the programs of public assistance established by federal legislation and by Article 2 of Chapter 108A of the General Statutes of the State of North Carolina with the exception of the program of medical assistance established by G.S. 108A‑25(b);

b.         To achieve maximum cooperation with other agencies of the State and with agencies of other states and of the federal government in rendering services to strengthen and maintain family life and to help recipients of public assistance obtain self‑support and self‑care;

c.         For the placement and supervision of dependent juveniles and of delinquent juveniles who are placed in the custody of the Department of Juvenile Justice and Delinquency Prevention, and payment of necessary costs of foster home care for needy and homeless children as provided by G.S. 108A‑48;

d.         For the payment of State funds to private child‑placing agencies as defined in G.S. 131D‑10.2(4) and residential child care facilities as defined in G.S. 131D‑10.2(13) for care and services provided to children who are in the custody or placement responsibility of a county department of social services. The Commission shall establish standardized rates for child caring institutions. In establishing standardized rates, the Commission shall consider the rate‑setting recommendations provided by the Office of the State Auditor; and

e.         For client assessment and independent case management pertaining to the functions of county departments of social services for public assistance programs authorized under paragraph a. of this subdivision.

(2a)      The Social Services Commission shall have the power and duty to establish standards and adopt rules and regulations:

a.         For social services programs established by federal legislation and by Article 3 of G.S. Chapter 108A;

b.         For implementation of Title XX of the Social Security Act, except for Title XX services provided solely through the Division of Mental Health, Developmental Disabilities, and Substance Abuse Services, by promulgating rules and regulations in the following areas:

1.         Eligibility for all services established under a Comprehensive Annual Services Plan, as required by federal law;

2.         Standards to implement all services established under the Comprehensive Annual Services Plan;

3.         Maximum rates of payment for provision of social services;

4.         Fees for services to be paid by recipients of social services;

5.         Designation of certain mandated services, from among the services established by the Secretary below, which shall be provided in each county of the State; and

6.         Title XX services for the blind, after consultation with the Commission for the Blind.

Provided, that the Secretary is authorized to promulgate all other rules in at least the following areas:

1.         Establishment, identification, and definition of all services offered under the Comprehensive Annual Services Plan;

2.         Policies governing the allocation, budgeting, and expenditures of funds administered by the Department;

3.         Contracting for and purchasing services; and

4.         Monitoring for effectiveness and compliance with State and federal law and regulations.

(3)        The Social Services Commission shall have the power and duty to establish and adopt standards:

a.         For the inspection and licensing of maternity homes as provided by G.S. 131D‑1;

b.         Repealed by Session Laws 1999‑334, s. 3.5, effective October 1, 1999.

c.         For the inspection and licensing of child‑care institutions as provided by G.S. 131D‑10.5;

d.         For the inspection and operation of jails or local confinement facilities as provided by G.S. 153A‑220 and Article 2 of Chapter 131D of the General Statutes of the State of North Carolina;

e.         Repealed by Session Laws 1981, c. 562, s. 7.

f.          For the regulation and licensing of charitable organizations, professional fund‑raising counsel and professional solicitors as provided by Chapter 131D of the General Statutes of the State of North Carolina.

(4)        The Social Services Commission shall have the power and duty to authorize investigations of social problems, with authority to subpoena witnesses, administer oaths, and compel the production of necessary documents.

(5)        The Social Services Commission shall have the power and duty to ratify reciprocal agreements with agencies in other states that are responsible for the administration of public assistance and child welfare programs to provide assistance and service to the residents and nonresidents of the State.

(6)        The Commission is authorized and empowered to adopt such rules and regulations, not inconsistent with the laws of this State, as may be required by the federal government of grants‑in‑aid for social services purposes which may be made available for the State by the federal government. This section is to be liberally construed in order that the State and its citizens may benefit from such grants‑in‑aid.

(7)        The Commission shall adopt rules and regulations consistent with the provisions of this Chapter. All rules and regulations not inconsistent with the provisions of this Chapter heretofore adopted by the Board of Social Services shall remain in full force and effect unless and until repealed or superseded by action of the Social Services Commission. All rules and regulations adopted by the Commission shall be enforced by the Department of Health and Human Services.

(8)        The Commission may establish by regulation, except for Title XX services provided solely through the Division of Mental Health, Developmental Disabilities, and Substance Abuse Services, rates or fees for:

a.         A fee schedule for the payment of the costs of necessary child care in licensed facilities and registered plans for minor children of needy families.

b.         A fee schedule for the payment by recipients for services which are established in accordance with Title XX of the Social Security Act and implementing regulations; and

c.         The payment of an administrative fee not to exceed two hundred dollars ($200.00) to be paid by public or nonprofit agencies which employ students under the Plan Assuring College Education (PACE) program.

d.         Child support enforcement services as defined by G.S. 110‑130.1. (1973, c. 476, s. 134; 1975, c. 747, s. 2; 1977, c. 674, s. 7; 1977, 2nd Sess., c. 1219, ss. 26, 27; 1981, c. 275, s. 5; c. 562, s. 7; c. 961, ss. 1‑3; 1983, c. 278, ss. 1, 2; c. 527, s. 2; 1985, c. 206; c. 479, s. 96; c. 689, s. 29f; 1991, c. 462, s. 1; c. 636, s. 19(d); c. 689, s. 105; c. 761, s. 28; 1993, c. 553, s. 46; 1995, c. 449, s. 4; c. 535, s. 32; 1997‑443, s. 11A.118(a); 1997‑456, s. 22; 1997‑506, s. 55; 1998‑202, s. 4(z); 1999‑334, s. 3.5; 2000‑111, s. 4; 2000‑137, s. 4(dd); 2000‑140, s. 99(a); 2006‑66, s. 10.2(c).)



§ 143B-153.1. Repealed by Session Laws 1983, c. 883, s. 2, effective July 20, 1983.

§ 143B‑153.1.  Repealed by Session Laws 1983, c. 883, s. 2, effective July 20, 1983.



§ 143B-154. Social Services Commission - members; selection; quorum; compensation.

§ 143B‑154.  Social Services Commission  members; selection; quorum; compensation.

The Social Services Commission of the Department of Health and Human Services shall consist of one member from each congressional district in the State, all of whom shall be appointed by the Governor for four‑year terms.

The initial members of the Commission shall be the appointed members of the current Social Services Commission who shall serve for the remainder of their current terms and four additional members appointed by the Governor for terms expiring April 1, 1981. Any appointment to fill a vacancy on the Commission created by the resignation, dismissal, death, removal or disability of a member shall be for the balance of the unexpired term.

In the event that more than 11 congressional districts are established in the State, the Governor shall on July 1 following the establishment of such additional congressional districts appoint a member of the Commission from that congressional district.

The Governor shall have the power to remove any member of the Commission from office for misfeasance, malfeasance, or nonfeasance in accordance with the provisions of G.S. 143B‑13 of the Executive Organization Act of 1973.

The members of the Commission shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

A majority of the Commission shall constitute a quorum for the transaction of business.

All clerical and other services required by the Commission shall be supplied by the Secretary of Health and Human Services. (1973, c. 476, s. 135; 1977, c. 516; 1981 (Reg. Sess., 1982), c. 1191, s. 77; 1997‑443, s. 11A.118(a).)



§ 143B-155. Social Services Commission - regular and special meetings.

§ 143B‑155.  Social Services Commission  regular and special meetings.

The Social Services Commission shall meet at least once in each quarter and may hold special meetings at any time and place within the State at the call of the chairman or upon the written request of at least four members. (1973, c. 476, s. 136.)



§ 143B-156. Social Services Commission - officers.

§ 143B‑156.  Social Services Commission  officers.

The Commission for Social Services shall have a chairman and a vice‑chairman. The chairman shall be designated by the Governor from among the members of the Commission to serve as chairman at his pleasure. The vice‑chairman shall be elected by and from the members of the Commission and shall serve for a term of two years or until the expiration of his regularly appointed term. (1973, c. 476, s. 137.)



§ 143B-157. Commission for the Blind - creation, powers and duties.

Part 7. Commission for the Blind.

§ 143B‑157.  Commission for the Blind  creation, powers and duties.

There is recreated the Commission for the Blind of the Department of Health and Human Services with the power and duty to adopt rules governing the conduct of the State's rehabilitative programs for the blind that are necessary to carry out the provisions and purposes of this Article.

(1)        The Commission shall adopt rules that are necessary and desirable for the programs administered by the Department of Health and Human Services as provided in Chapter 111 of the General Statutes of North Carolina.

(2)        Repealed by Session Laws 1993, c. 561, s. 89(a).

(3)        The Commission shall adopt rules, not inconsistent with the laws of this State, that are required by the federal government for grants‑in‑aid for rehabilitative purposes for the blind that may be made available to the State from the federal government. This section is to be liberally construed in order that the State and its citizens may benefit from such grants‑in‑aid.

(3a)      The Commission shall review, analyze, and advise the Department regarding the performance of its responsibilities under the federal rehabilitation program in which the State participates, as it relates to the provision of services to the blind, particularly its responsibilities relating to the following:

a.         Eligibility for the program;

b.         The extent, scope, and effectiveness of the services provided; and

c.         The functions performed by the Department that affect, or that have the potential to affect, the ability of individuals who are blind or visually impaired to achieve rehabilitative goals and objectives under the federal rehabilitation program;

(3b)      The Commission shall advise the Department regarding preparation of applications, the State Plan, amendments to this plan, the State needs assessments, and the evaluations required by the federal rehabilitation program; and in partnership with the Department develop, agree to, and review State goals and priorities;

(3c)      The Commission shall, to the extent feasible, conduct a review and analysis (i) of the effectiveness of, and consumer satisfaction with, the functions performed by the Department and other public and private entities responsible for performing functions for individuals who are blind or visually impaired, and (ii) of vocational rehabilitation services provided or paid for from funds made available through other public or private sources and provided by State agencies and other public and private entities responsible for providing vocational rehabilitation services to individuals who are blind or visually impaired;

(3d)      The Commission shall prepare and submit an annual report to the Governor, the Secretary, and the federal rehabilitation program, and make the report available to the public;

(3e)      The Commission shall coordinate with other councils within the State, including the statewide Independent Living Council established under section 705 of the federal Rehabilitation Act, 29 U.S.C. § 720, et seq., the advisory panel established under section 612(a)(21) of the Individuals with Disabilities Education Act, 20 U.S.C. § 1413(A)(12), the Council on Developmental Disabilities described in section 124 of the Developmental Disabilities Assistance and Bill of Rights Act, 42 U.S.C. § 6024, the State Mental Health Planning Council established pursuant to section 1916(e) of the Public Health Service Act, 42 U.S.C. § 300x‑4(e), and the Commission on Workforce Development;

(3f)       The Commission shall advise the Department and provide for coordination with, and establishment of working relationships between, the Department and the Independent Living Council;

(3g)      The Commission shall prepare, in conjunction with the Department, a plan for the provision of those resources, including staff and other personnel, that are necessary to carry out the Commission's function under this Part. The resource plan shall, to the maximum extent possible, rely on the use of resources in existence during the period of implementation of the plan. The agreed‑upon resources shall be provided pursuant to G.S. 143B‑14. To the extent that there is a disagreement between the Commission and the Department with regard to the resources necessary to carry out the functions of the Commission required by this Part, the Governor shall resolve the disagreement. The Department or other State agency shall not assign any other duties to the staff and other personnel who are assisting the Commission in carrying out its duties that would create a conflict of interest;

(4)        The Commission shall adopt rules consistent with the provisions of this Chapter. All rules not inconsistent with the provisions of this Chapter heretofore adopted by the North Carolina State Commission for the Blind shall remain in full force and effect unless and until repealed or superseded by action of the recreated Commission for the Blind. All rules adopted by the Commission shall be enforced by the Department of Health and Human Services. (1973, c. 476, s. 139; 1993, c. 561, s. 89(a); 1997‑443, s. 11A.118(a); 2000‑121, ss. 29, 30.)



§ 143B-158. Commission for the Blind.

§ 143B‑158.  Commission for the Blind.

(a)        The Commission for the Blind of the Department of Health and Human Services shall consist of 13 members as follows:

(1)        One representative of the Statewide Independent Living Council.

(2)        One representative of a parent training and information center established pursuant to section 631(c) of the Individuals with Disabilities Education Act, 20 U.S.C. § 1431(c).

(3)        One representative of the State's Client Assistance Program.

(4)        One vocational rehabilitation counselor who has knowledge of and experience in vocational rehabilitation services for the blind. A vocational rehabilitation counselor appointed pursuant to this subdivision shall serve as a nonvoting member of the Commission if the counselor is an employee of the Department of Health and Human Services.

(5)        One representative of community rehabilitation program services providers.

(6)        One current or former applicant for, or recipient of, vocational rehabilitation services.

(7)        One representative of a disability advocacy group representing individuals who are blind.

(8)        One parent, family member, guardian, advocate, or authorized representative of an individual who is blind, has multiple disabilities, and either has difficulty representing himself or herself or who is unable, due to disabilities, to represent himself or herself.

(9)        One representative of business, industry, and labor.

(10)      One representative of the directors of projects carried out under section 121 of the Rehabilitation Act of 1973, 29 U.S.C. § 741, as amended, if there are any of these projects in the State.

(11)      One representative of the Department of Public Instruction.

(12)      One representative of the Commission on Workforce Development.

(13)      The Director of the Division of Services for the Blind shall serve as an ex officio, nonvoting member.

(b)        The members of the Commission for the Blind shall be appointed by the Governor. The Governor shall appoint members after soliciting recommendations from representatives of organizations representing a broad range of individuals who have disabilities and organizations interested in those individuals. In making appointments to the Commission, the Governor shall consider, to the greatest extent practicable, the extent to which minority populations are represented on the Commission.

(c)        A majority of Commission members shall be persons who are blind, as defined in G.S. 111‑11. A majority of Commission members shall be persons who are not employed by the Division of Services for the Blind.

(d)        The Commission for the Blind shall select a Chairperson from among its members.

(e)        The term of office of members of the Commission is three years. The term of members appointed under subdivisions (1), (2), (3), and (4) of subsection (a) of this section shall expire on June 30 of years evenly divisible by three. The term of members appointed under subdivisions (5), (6), (7), and (8) of subsection (a) of this section shall expire on June 30 of years that follow by one year those years that are evenly divisible by three. The term of members appointed under subdivisions (9), (10), (11), and (12) of subsection (a) of this section shall expire on June 30 of years that precede by one year those years that are evenly divisible by three.

(f)         No individual may be appointed to more than two consecutive three‑year terms. Upon the expiration of a term, a member shall continue to serve until a successor is appointed, as provided by G.S. 128‑7. An appointment to fill a vacancy shall be for the unexpired balance of the term.

(g)        A member of the Commission shall not vote on any issue before the Commission that would have a significant and predictable effect on the member's financial interest. The Governor shall have the power to remove any member of the Commission from office for misfeasance, malfeasance, or nonfeasance in accordance with the provisions of G.S. 143B‑13 of the Executive Organization Act of 1973.

(h)        The members of the Commission shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

(i)         A majority of the Commission shall constitute a quorum for the transaction of business.

(j)         All clerical and other services required by the Commission shall be supplied by the Secretary of Health and Human Services. (1973, c. 476, s. 140; 1977, c. 581; 1993, c. 561, s. 89(b); 1997‑443, s. 11A.118(a); 2000‑121, s. 31.)



§ 143B-159. Commission for the Blind - regular and special meetings.

§ 143B‑159.  Commission for the Blind  regular and special meetings.

The Commission for the Blind shall meet at least once in each quarter and may hold special meetings at any time and place within the State at the call of the chairman or upon the written request of at least five members. (1973, c. 476, s. 141.)



§ 143B-160. Commission for the Blind - officers.

§ 143B‑160.  Commission for the Blind  officers.

The Commission for the Blind shall have a chairman and a vice‑chairman. The chairman shall be designated by the Governor from among the members of the Commission to serve as chairman at his pleasure. The vice‑chairman shall be elected by and from the members of the Commission and shall serve for a term of two years or until the expiration of his regularly appointed term. (1973, c. 476, s. 142.)



§ 143B-161. Professional Advisory Committee - creation, powers and duties.

Part 8.  Professional Advisory Committee.

§ 143B‑161.  Professional Advisory Committee  creation, powers and duties.

There is hereby created the Professional Advisory Committee of the Department of Health and Human Services. The Professional Advisory Committee shall advise the Commission for the Blind on matters concerning or pertaining to the procurement, utilization, and rendering of professional services to the beneficiaries of the Commission's aid and services. (1973, c. 476, s. 144; 1997‑443, s. 11A.118(a).)



§ 143B-162. Professional Advisory Committee - members; selection; quorum; compensation.

§ 143B‑162.  Professional Advisory Committee  members; selection; quorum; compensation.

The Professional Advisory Committee of the Department of Health and Human Services shall consist of nine members appointed by the Governor, three of whom shall be licensed physicians nominated by the North Carolina Medical Society whose practice is limited to ophthalmology, three optometrists nominated by the North Carolina State Optometric Society, and three opticians nominated by the North Carolina Opticians Association.

Those nine members shall serve three‑year terms staggered such that the terms of three members shall expire each year. A member of the Committee shall continue to serve until his successor is appointed and qualifies. Any appointment to fill a vacancy on the Committee created by the resignation, dismissal, death, or disability of a member shall be for the balance of the unexpired term.

The Governor shall have the power to remove any member of the Committee from office in accordance with the provisions of G.S. 143B‑16 of the Executive Organization Act of 1973.

The Governor shall designate a member of the Committee to serve as chairman at his pleasure.

Members of the Committee shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

A majority of the Committee shall constitute a quorum for the transaction of business.

All clerical and other services required by the Committee shall be supplied by the Secretary of Health and Human Services.

The schedule for appointments to the Committee described in Section 1 of this act is as follows: The ophthalmologists and optometrists serving on the Committee on the date this act is ratified shall continue to serve until their respective terms expire. Initial appointments of the three opticians shall be made no later than July 2, 1979, shall become effective on that date, and shall be for one, two, and three‑year terms, respectively. At the end of the respective terms of office of those nine members, the appointment of their successors shall be for terms of three years. (1973, c. 476, s. 145; 1979, c. 977, ss. 1, 2; 1997‑443, s. 11A.118(a).)



§ 143B-163. Consumer and Advocacy Advisory Committee for the Blind - creation, powers and duties.

Part 9.  Consumer and Advocacy Advisory Committee for the Blind.

§ 143B‑163.  Consumer and Advocacy Advisory Committee for the Blind  creation, powers and duties.

(a)        There is hereby created the Consumer and Advocacy Advisory Committee for the Blind of the Department of Health and Human Services. This Committee shall make a continuing study of the entire range of problems and needs of the blind and visually impaired population of this State and make specific recommendations to the Secretary of Health and Human Services as to how these may be solved or alleviated through legislative action. The Committee shall examine national trends and programs of other states, as well as programs and priorities in North Carolina. Because of the cost of treating persons who lose their vision, the Committee's role shall also include studying and making recommendations to the Secretary of Health and Human Services concerning methods of preventing blindness and restoring vision.

(b)        The Consumer and Advocacy Advisory Committee for the Blind shall advise all State boards, commissions, agencies, divisions, departments, schools, corporations, or other State‑administered associations or entities, including the secretary, director and members of said boards, commissions, agencies, divisions, departments, schools, et cetera, on the needs of the citizens of the State of North Carolina who are now or will become visually impaired.

(c)        The Consumer and Advocacy Advisory Committee for the Blind shall also advise every State board, commission, agency, division, department, school, corporation, or other State‑administered associations or entity concerning sight conservation programs that it supervises, administers or controls.

(d)        All State boards, commissions, agencies, divisions, departments, schools, corporations, or other State‑administered associations or entities including the secretary, director and members of said State boards, agencies, departments, et cetera, which supervise, administer or control any program for or affecting the citizens of the State of North Carolina who are now or will become visually impaired shall inform the Consumer and Advocacy Advisory Committee for the Blind of any proposed change in policy, program, budget, rule, or regulation which will affect the citizens of North Carolina who are now or will become visually impaired. Said board, commission, et cetera, shall allow the Consumer and Advocacy Advisory Committee for the Blind, prior to passage, unless such change is made pursuant to G.S. 150B‑21.1, an opportunity to object to the change and present information and proposals on behalf of the citizens of North Carolina who are now or will become visually impaired. This subsection shall also apply to all sight conservation programs of the State of North Carolina.

(e)        Nothing in this statute shall prohibit a board, commission, agency, division, department, et cetera, from implementing any change after allowing the Consumer and Advocacy Advisory Committee for the Blind an opportunity to object and propose alternatives. Shifts in budget items within a program or administrative changes in a program required in the day‑to‑day operation of an agency, department, or school, et cetera, shall be allowed without prior consultation with said Committee. (1977, c. 842, s. 1; c. 1050; 1979, c. 973, s. 1; 1987, c. 827, s. 1; 1991 (Reg. Sess., 1992), c. 1030, s. 44; 1997‑443, s. 11A.118(a); 2000‑121, s. 32.)



§ 143B-164. Consumer and Advocacy Advisory Committee for the Blind - members; selection; quorum; compensation.

§ 143B‑164.  Consumer and Advocacy Advisory Committee for the Blind  members; selection; quorum; compensation.

(a)        The Consumer and Advocacy Advisory Committee for the Blind of the Department of Health and Human Services shall consist of the following members:

(1)        One member of the North Carolina Senate to be appointed by the President Pro Tempore of the Senate;

(2)        One member of the North Carolina House of Representatives to be appointed by the Speaker of the House of Representatives;

(3)        President and Vice‑President of the National Federation of the Blind of North Carolina;

(4)        President and Vice‑President of the North Carolina Council of the Blind;

(5)        President and Vice‑President of the North Carolina Association of Workers for the Blind;

(6)        President and Vice‑President of the North Carolina Chapter of the American Association of Workers for the Blind;

(7)        Chairman of the State Council of the North Carolina Lions and Executive Director of the North Carolina Lions Association for the Blind, Inc.;

(8)        Chairman of the Concession Stand Committee of the Division of Services for the Blind of the Department of Health and Human Services; and

(9)        Executive Director of the North Carolina Society for the Prevention of Blindness, Inc.

With respect to members appointed from the General Assembly, these appointments shall be made in the odd‑numbered years, and the appointments shall be made for two‑year terms beginning on the first day of July and continuing through the 30th day of June two years thereafter; provided, such appointments shall be made within two weeks after ratification of this act, and the first members which may be so appointed prior to July 1 of the year of ratification shall serve through the 30th day of June of the second year thereafter. If any Committee member appointed from the General Assembly ceases to be a member of the General Assembly, for whatever reason, his position on the Committee shall be deemed vacant. In the event that either Committee position which is designated herein to be filled by a member of the General Assembly becomes vacant during a term, for whatever reason, a successor to fill that position shall be appointed for the remainder of the unexpired term by the person who made the original appointment or his successor. Provided members appointed by the President Pro Tempore of the Senate and the Speaker of the House shall not serve more than two complete consecutive terms.

With respect to the remaining Committee members, each officeholder shall serve on the Committee only so long as he holds the named position in the specified organization. Upon completion of his term, failure to secure reelection or appointment, or resignation, the individual shall be deemed to have resigned from the Committee and his successor in office shall immediately become a member of the Committee. Further, if any of the above‑named organizations dissolve or if any of the above‑stated positions no longer exist, then the successor organization or position shall be deemed to be substituted in the place of the former one and the officeholder in the new organization or of the new position shall become a member of the Committee.

(b)        A chairman shall be elected by a majority vote of the Committee members for a one‑year term to coincide with the fiscal year of the State. Provided, the first chairman shall be elected for a term to end June 30, 1978.

Provided, further, if any chairman does not desire or is unable to continue to perform as chairman for any reason, including his becoming ineligible to be a member of the Committee as specified in subsection (a), the remaining members shall elect a chairman to fulfill the remainder of his term.

(c)        A majority of the members shall constitute a quorum for the transaction of business.

(d)        The Committee shall meet once a quarter to act upon any information provided them by any board, commission, agency, division, department, school, et cetera. Special meetings may be held at any time and place within the State at the call of the chairman or upon written request of at least a majority of the members. Provided, a majority of the members shall be allowed to waive any meeting.

(e)        All clerical and other services required by the Committee shall be supplied by the Secretary of Health and Human Services.

(f)         Members of the Committee shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5. (1977, c. 842, s. 1; c. 1050; 1979, c. 973, s. 2; 1991, c. 739, s. 27; 1997‑443, s. 11A.118(a).)



§§ 143B-164.1 through 143B-164.9. Reserved for future codification purposes.

§§ 143B‑164.1 through 143B‑164.9.  Reserved for future codification purposes.



§ 143B-164.10. Incorporation, name and management.

Part 9A.  State School for Sight‑Impaired Children.

§ 143B‑164.10.  Incorporation, name and management.

The institution for the education of the blind, located in the City of Raleigh, shall be a corporation under the name and style of the Governor Morehead School, and shall be under the management of the Department of Health and Human Services and the director of the school. (1881, c. 211, s. 1; Code, s. 2227; Rev., s. 4187; 1917, c. 35, s. 1; C.S., s. 5872; 1957, c. 1434; 1963, c. 448, s. 28; 1969, c. 749, s. 2; 1973, c. 476, s. 164; 1975, c. 19, s. 39; 1981, c. 423, s. 1; 1997‑18, s. 13(a); 1997‑443, s. 11A.118(a).)



§ 143B-164.11. Board of Directors of the Governor Morehead School - creation, powers and duties.

§ 143B‑164.11.  Board of Directors of the Governor Morehead School  creation, powers and duties.

(a)        There is hereby created the Board of Directors of the Governor Morehead School of the Department of Health and Human Services with the power and duty to adopt rules and establish standards to be followed in the conduct of the Governor Morehead School including rules for the professional care of children admitted to the Governor Morehead School and rules to make the Governor Morehead School as nearly self‑supporting as consistent with the purposes of its creation.

(b)        The Board of Directors of the Governor Morehead School may adopt rules not inconsistent with the laws of this State, as may be required by the federal government for grants‑in‑aid that may be available to the State by the federal government. This subsection is to be liberally construed in order that the State and its citizens may benefit from such grants‑in‑aid.

(c)        The Board of Directors of the Governor Morehead School may encourage the establishment of private, nonprofit corporations to support the institution. If the sole purpose of a corporation is to support the Governor Morehead School, the Department of Health and Human Services may, with the approval of the Board of Directors, assign employees to assist with the establishment and operation of the corporation and may make available to the corporation office space, equipment, supplies, and other related resources. The limitation on hours of service by an employee provided in G.S. 143B‑139.4 does not apply to employees assisting a nonprofit corporation pursuant to this subsection. The board of directors of each private, nonprofit corporation that obtains assistance under this subsection shall secure and pay for the services of the State Auditor or employ a certified public accountant to conduct an annual audit of the financial accounts of the corporation. The board of directors of the corporation shall transmit to the Department of Health and Human Services a copy of the annual financial audit report of the corporation. (1989, c. 533, s. 3; 1997‑18, s. 13(b); 1997‑443, s. 11A.118(a); 2001‑412, s. 2.)



§ 143B-164.12. Board of Directors of the Governor Morehead School - members; selection; quorum; compensation.

§ 143B‑164.12.  Board of Directors of the Governor Morehead School  members; selection; quorum; compensation.

(a)        The Board of Directors of the Governor Morehead School of the Department of Health and Human Services shall consist of 11 members appointed by the Governor for terms of six years. Any appointment to fill a vacancy created by the resignation, dismissal, death or disability of a member shall be for the balance of the unexpired term. The Governor shall have the power to remove any member of the Board from office for misfeasance, malfeasance or nonfeasance according to the provisions of G.S. 143B‑13.

(b)        The chairman of the Board shall be designated by the Governor from the Board members to serve as chairman at his pleasure. The vice‑chairman shall be elected by and from the members of the Board and shall serve for a term of two years or until the expiration of his regularly appointed term.

(c)        The Board shall meet at least once in each quarter and may hold special meetings at any time and place at the call of the chairman or upon the written request of at least a majority of its members. A majority of the Board shall constitute a quorum.

(d)        Board members shall receive per diem and necessary travel and subsistence expenses in accordance with G.S. 138‑5.

(e)        The Secretary of the Department of Health and Human Services shall provide clerical and other assistance as needed. (1989, c. 533, s. 3; 1997‑18, s. 13(c); 1997‑443, s. 11A.118(a).)



§ 143B-164.13. Admission of pupils; how admission obtained.

§ 143B‑164.13.  Admission of pupils; how admission obtained.

The Department of Health and Human Services shall, on application, receive in the institution for the purpose of education all blind children who are residents of this State and who are from age five through age 20 years: Provided, that pupils who are not within the age limits above set forth may be admitted to said institution in cases in which the Department of Health and Human Services finds that the admission of such pupils will be beneficial to them and in cases in which there is sufficient space available for their admission in said institution: Provided, further, that the Department of Health and Human Services is authorized to make expenditures, out of any scholarship funds or other funds already available or appropriated, of sums of money for the use of out‑of‑state facilities for any student who, because of peculiar conditions or disability, cannot be properly educated at the school in Raleigh. (1881, c. 211, s. 5; Code, s. 2231; Rev., s. 4191; 1917, c. 35, s. 1; C.S., s. 5876; 1947, c. 375; 1949, c. 507; 1953, c. 675, s. 14; 1963, c. 448, s. 28; 1969, c. 749, s. 2; c. 1279; 1973, c. 476, s. 164; 1981, c. 423, s. 1; 1983 (Reg. Sess., 1984), c. 1034, s. 23; 1985, c. 780, s. 3; 1997‑18, s. 13(a); 1997‑443, s. 11A.118(a).)



§ 143B-164.14. Admission of pupils from other states.

§ 143B‑164.14.  Admission of pupils from other states.

The Department of Health and Human Services may, on such terms as it deems proper and upon the receipt of tuition and necessary expenses as prescribed by the Department of Health and Human Services, admit as pupils persons of like infirmity from any other state but such power shall not be exercised to the exclusion of any child of this State, and the person so admitted shall not acquire the condition of a resident of the State by virtue of such pupilage. (1881, c. 211, s. 6; Code, s. 2232; Rev., s. 4193; C.S., s. 5878; 1963, c. 448, s. 28; 1969, c. 749, s. 2; 1973, c. 476, s. 164; 1981, c. 423, s. 1; 1997‑18, s. 13(a); 1997‑443, s. 11A.118(a).)



§ 143B-164.15. Department of Health and Human Services may confer diplomas.

§ 143B‑164.15.  Department of Health and Human Services may confer diplomas.

The Department of Health and Human Services may, upon the recommendation of the superintendent and faculty, confer such diplomas or marks of achievement upon its graduates as it may deem appropriate to encourage merit. (1881, c. 211, s. 7; Code, s. 2233; Rev., s. 4194; 1917, c. 35, s. 1; C.S., s. 5879; 1963, c. 448, s. 28; 1969, c. 749, s. 2; 1973, c. 476, s. 164; 1981, c. 423, s. 1; 1997‑18, s. 13(a); 1997‑443, s. 11A.118(a).)



§ 143B-164.16. State Treasurer is ex officio treasurer of institution.

§ 143B‑164.16.  State Treasurer is ex officio treasurer of institution.

The State Treasurer shall be ex officio treasurer of the institution. He shall report to the Department of Health and Human Services at such times as they may call on him, showing the amount received on account of the institution, amount paid out, and amount on hand. (1881, c. 211, s. 9; Code, s. 2235; Rev., s. 4196; C.S., s. 5881; 1963, c. 448, s. 28; 1969, c. 749, s. 2; 1973, c. 476, s. 164; 1981, c. 423, s. 1; 1997‑18, s. 13(a); 1997‑443, s. 11A.118(a).)



§ 143B-164.17. When clothing, etc., for pupils paid for by county.

§ 143B‑164.17.  When clothing, etc., for pupils paid for by county.

Where it shall appear to the satisfaction of the director of social services and the chairman of the board of county commissioners of any county in this State that the parents of any blind child residing in such county are then unable to provide such child with clothing or traveling expenses or both to and from the Governor Morehead School, or where such child has no living parent, or any estate of his own, or any person, or persons, upon which he is legally dependent who are able to provide expenses for such transportation and clothing, then upon the demand of the institution which such child attends or has been accepted for attendance, the board of county commissioners of the county in which such child resides shall pay to the proper institution an amount sufficient to clothe and pay traveling expenses of said child. (1879, c. 332, s. 1; Code, s. 2238; Rev., s. 4199; Ex. Sess. 1908, c. 69; 1917, c. 35, s. 3; 1919, c. 183; C.S., s. 5885; 1927, c. 86; 1929, c. 181; 1961, c. 186; 1963, c. 448, s. 28; 1969, c. 749, s. 2; c. 982; 1981, c. 423, s. 1; 1993, c. 257, s. 11; 1997‑18, s. 13(a).)



§ 143B-164.18. Establishment of private, nonprofit corporations.

§ 143B‑164.18.  Establishment of private, nonprofit corporations.

The Department of Health and Human Services may encourage the establishment of private, nonprofit corporations to support the Governor Morehead School. If the sole purpose of a corporation is to support the Governor Morehead School, the Department may, with the approval of the Board of Directors of the Governor Morehead School, assign employees to assist with the establishment and operation of the nonprofit corporation and may make available to the corporation office space, equipment, supplies, and other related resources. The limitation on hours of service by an employee provided in G.S. 143B‑139.4 does not apply to employees assisting a nonprofit corporation established pursuant to this section.

The board of directors of each private, nonprofit corporation that obtains assistance under this section shall secure and pay for the services of the State Auditor or employ a certified public accountant to conduct an annual audit of the financial accounts of the corporation. The board of directors of the corporation shall transmit to the Department of Health and Human Services a copy of the annual financial audit report of the corporation. (2001‑412, s. 1.)



§ 143B-165. North Carolina Medical Care Commission - creation, powers and duties.

Part 10.  North Carolina Medical Care Commission.

§ 143B‑165.  North Carolina Medical Care Commission  creation, powers and duties.

There is hereby created the North Carolina Medical Care Commission of the Department of Health and Human Services with the power and duty to promulgate rules and regulations to be followed in the construction and maintenance of public and private hospitals, medical centers, and related facilities with the power and duty to adopt, amend and rescind rules and regulations under and not inconsistent with the laws of the State necessary to carry out the provisions and purposes of this Article.

(1)        The North Carolina Medical Care Commission has the duty to adopt statewide plans for the construction and maintenance of hospitals, medical centers, and related facilities, or such other as may be found desirable and necessary in order to meet the requirements and receive the benefits of any federal legislation with regard thereto.

(2)        The Commission is authorized to adopt such rules and regulations as may be necessary to carry out the intent and purposes of Article 13 of Chapter 131 of the General Statutes of North Carolina.

(3)        The Commission may adopt such reasonable and necessary standards with reference thereto as may be proper to cooperate fully with the Surgeon General or other agencies or departments of the United States and the use of funds provided by the federal government as contained and referenced in Article 13 of Chapter 131 of the General Statutes of North Carolina.

(4)        The Commission shall have the power and duty to approve projects in the amounts of grants‑in‑aid from funds supplied by the federal and State governments for the planning and construction of hospitals and other related medical facilities according to the provisions of Article 13 of Chapter 131 of the General Statutes of North Carolina.

(5)        Repealed by Session Laws 1981 (Regular Session, 1982), c. 1388, s. 3.

(6)        The Commission has the duty to adopt rules and regulations and standards with respect to the different types of hospitals to be licensed under the provisions of Article 13A of Chapter 131 of the General Statutes of North Carolina.

(7)        The Commission is authorized and empowered to adopt such rules and regulations, not inconsistent with the laws of this State, as may be required by the federal government for grants‑in‑aid for medical facility services and licensure which may be made available to the State by the federal government. This section is to be liberally construed in order that the State and its citizens may benefit from such grants‑in‑aid.

(8)        The Commission shall adopt such rules and regulations, consistent with the provisions of this Chapter. All rules and regulations not inconsistent with the provisions of this Chapter heretofore adopted by the North Carolina Medical Care Commission shall remain in full force and effect unless and until repealed or superseded by action of the North Carolina Medical Care Commission. All rules and regulations adopted by the Commission shall be enforced by the Department of Health and Human Services.

(9)        The Commission shall have the power and duty to adopt rules and regulations with regard to emergency medical services in accordance with the provisions of Article 26 of Chapter 130 and Article 56 of Chapter 143 of the General Statutes of North Carolina.

(10)      The Commission shall have the power and duty to adopt rules for the operation of nursing homes, as defined by Article 6 of Chapter 131E of the General Statutes.

(11)      The Commission is authorized to adopt such rules as may be necessary to carry out the provisions of Part C of Article 6, and Article 10, of Chapter 131E of the General Statutes of North Carolina.

(12)      The Commission shall adopt rules, including temporary rules pursuant to G.S. 150B‑13, providing for the accreditation of facilities that perform mammography procedures and for laboratories evaluating screening pap smears. Mammography accreditation standards shall address, but are not limited to, the quality of mammography equipment used and the skill levels and other qualifications of personnel who administer mammographies and personnel who interpret mammogram results. The Commission's standards shall be no less stringent than those established by the United States Department of Health and Human Services for Medicare/Medicaid coverage of screening mammography. These rules shall also specify procedures for waiver of these accreditation standards on an individual basis for any facility providing screening mammography to a significant number of patients, but only if there is no accredited facility located nearby. The Commission may grant a waiver subject to any conditions it deems necessary to protect the health and safety of patients, including requiring the facility to submit a plan to meet accreditation standards.

(13)      The Commission shall have the power and duty to adopt rules for the inspection and licensure of adult care homes and operation of adult care homes, as defined by Article 1 of Chapter 131D of the General Statutes, and for personnel requirements of staff employed in adult care homes, except where rule‑making authority is assigned to the Secretary. (1973, c. 476, s. 148; c. 1090, s. 2; c. 1224, s. 3; 1981, c. 614, s. 10; 1981 (Reg. Sess.,1982), c. 1388, s. 3; 1983 (Reg. Sess., 1984), c. 1022, s. 6; 1987, c. 34; 1991, c. 490, s.4; 1997‑443, s. 11A.118(a); 1999‑334, ss. 3.6, 3.7).



§ 143B-166. North Carolina Medical Care Commission - members; selection; quorum; compensation.

§ 143B‑166.  North Carolina Medical Care Commission  members; selection; quorum; compensation.

The North Carolina Medical Care Commission of the Department of Health and Human Services shall consist of 17 members appointed by the Governor. Three of the members appointed by the Governor shall be nominated by the North Carolina Medical Society, one member shall be nominated by the North Carolina Nurses Association, one member shall be nominated by the North Carolina Pharmaceutical Association, one member nominated by the Duke Foundation and one member nominated by the North Carolina Hospital Association. The remaining 10 members of the North Carolina Medical Care Commission shall be appointed by the Governor and selected so as to fairly represent agriculture, industry, labor, and other interest groups in North Carolina. One such member appointed by the Governor shall be a dentist licensed to practice in North Carolina. The initial members of the Commission shall be 18 members of the North Carolina Medical Care Commission who shall serve for a period equal to the remainder of their current terms on the North Carolina Medical Care Commission, six of whose appointments expire June 30, 1973, four of whose appointments expire June 30, 1974, four of whose appointments expire June 30, 1975, and four of whose appointments expire June 30, 1976. To achieve the required 17 members the Governor shall appoint three members to the Commission upon the expiration of four members' initial terms on June 30, 1973. At the end of the respective terms of office of the initial members of the Commission, their successors shall be appointed for terms of four years and until their successors are appointed and qualify. Any appointment to fill a vacancy on the Commission created by the resignation, dismissal, death, or disability of a member shall be for the balance of the unexpired term.

The Governor shall have the power to remove any member of the Commission from office for misfeasance, malfeasance or nonfeasance in accordance with the provisions of G.S. 143B‑13 of the Executive Organization Act of 1973.

Vacancies on said Commission among the membership nominated by a society, association, or foundation as hereinabove provided shall be filled by the Executive Committee or other authorized agent of said society, association or foundation until the next meeting of the society, association or foundation at which time the society, association or foundation shall nominate a member to fill the vacancy for the unexpired term.

The members of the Commission shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

A majority of the Commission shall constitute a quorum for the transaction of business.

All clerical and other services required by the Commission shall be supplied by the Secretary of Health and Human Services. (1973, c. 476, s. 149; c. 1090, s. 2; 1997‑443, s. 11A.118(a).)



§ 143B-167. North Carolina Medical Care Commission - regular and special meetings.

§ 143B‑167.  North Carolina Medical Care Commission  regular and special meetings.

The North Carolina Medical Care Commission shall meet at least once in each quarter and may hold special meetings at any time and place within the State at the call of the chairman or upon the written request of at least nine members. (1973, c. 476, s. 150; c. 1090, s. 2.)



§ 143B-168. North Carolina Medical Care Commission - officers.

§ 143B‑168.  North Carolina Medical Care Commission  officers.

The North Carolina Medical Care Commission shall have a chairman and vice‑chairman. The chairman shall be designated by the Governor from among the members of the Commission to serve as chairman at his pleasure. The vice‑chairman shall be elected by and from the members of the Commission and shall serve for a term of two years or until the expiration of his regularly appointed term. (1973, c. 476, s. 151; c. 1090, s. 2.)



§ 143B-168.1. Repealed by Session Laws 1987, c. 788, s. 23.

Part 10A. Child Day‑Care Commission.

§ 143B‑168.1.  Repealed by Session Laws 1987, c. 788, s. 23.



§ 143B-168.2. Repealed by Session Laws 1987, c. 788, s. 24.

§ 143B‑168.2.  Repealed by Session Laws 1987, c. 788, s. 24.



§ 143B-168.3. Child Care Commission - powers and duties.

§ 143B‑168.3.  Child Care Commission  powers and duties.

(a)        The Child Day‑Care Licensing Commission of the Department of Administration is transferred, recodified, and renamed the Child Care Commission of the Department of Health and Human Services with the power and duty to adopt rules to be followed in the licensing and operation of child care facilities as provided by Article 7 of Chapter 110 of the General Statutes.

(a1)      The Child Care Commission shall adopt rules:

(1)        For the issuance of licenses to any child care facility; and

(2)        To adopt rules as provided by Article 7 of Chapter 110 of the General Statutes of the State of North Carolina, and to establish standards for enhanced program licenses, as authorized by G.S. 110‑88(7).

(b)        The Commission shall adopt rules consistent with the provisions of this Chapter. All rules not inconsistent with the provisions of this Chapter heretofore adopted by the Child Day‑Care Licensing Commission shall remain in full force and effect unless and until repealed or superseded by action of the Child Care Commission. All rules and regulations adopted by the Commission shall be enforced by the Department of Health and Human Services. (1985, c. 757, s. 155(a); 1987, c. 788, ss. 25, 26; 1997‑443, s. 11A.118(a); 1997‑456, s. 27; 1997‑506, s. 56.)



§ 143B-168.4. Child Care Commission - members; selection; quorum.

§ 143B‑168.4.  Child Care Commission  members; selection; quorum.

(a)        The Child Care Commission of the Department of Health and Human Services shall consist of 15 members. Seven of the members shall be appointed by the Governor and eight by the General Assembly, four upon the recommendation of the President Pro Tempore of the Senate, and four upon the recommendation of the Speaker of the House of Representatives. Four of the members appointed by the Governor, two by the General Assembly on the recommendation of the President Pro Tempore of the Senate, and two by the General Assembly on the recommendation of the Speaker of the House of Representatives, shall be members of the public who are not employed in, or providing, child care and who have no financial interest in a child care facility. Two of the foregoing public members appointed by the Governor, one of the foregoing public members recommended by the President Pro Tempore of the Senate, and one of the foregoing public members recommended by the Speaker of the House of Representatives shall be parents of children receiving child care services. Of the remaining two public members appointed by the Governor, one shall be a pediatrician currently licensed to practice in North Carolina. Three of the members appointed by the Governor shall be child care providers, one of whom shall be affiliated with a for profit child care center, one of whom shall be affiliated with a for profit family child care home, and one of whom shall be affiliated with a nonprofit facility. Two of the members appointed by the General Assembly on the recommendation of the President Pro Tempore of the Senate, and two by the General Assembly on recommendation of the Speaker of the House of Representatives, shall be child care providers, one affiliated with a for profit child care facility, and one affiliated with a nonprofit child care facility. None may be employees of the State.

(b)        Members shall be appointed as follows:

(1)        Of the Governor's initial appointees, four shall be appointed for terms expiring June 30, 1986, and three shall be appointed for terms expiring June 30, 1987;

(2)        Of the General Assembly's initial appointees appointed upon recommendation of the President of the Senate, two shall be appointed for terms expiring June 30, 1986, and two shall be appointed for terms expiring June 30, 1987;

(3)        Of the General Assembly's initial appointees appointed upon recommendation of the Speaker of the House of Representatives, two shall be appointed for terms expiring June 30, 1986, and two shall be appointed for terms expiring June 30, 1987.

Appointments by the General Assembly shall be made in accordance with G.S. 120‑121. After the initial appointees' terms have expired, all members shall be appointed to serve two‑year terms. Any appointment to fill a vacancy on the Commission created by the resignation, dismissal, death, or disability of a member shall be for the balance of the unexpired term.

(c)        A vacancy occurring during a term of office is filled:

(1)        By the Governor, if the Governor made the initial appointment;

(2)        By the General Assembly, if the General Assembly made the initial appointment in accordance with G.S. 120‑122.

At its first meeting the Commission members shall elect a chairman to serve a two‑year term. Chairmen shall be elected for two‑year terms thereafter. The same member may serve as chairman for two consecutive terms.

Commission members may be reappointed and may succeed themselves for a maximum of four consecutive terms.

The Commission shall meet quarterly, and at other times at the call of the chairman or upon written request of at least six members.

The members of the Commission shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5. A majority of the Commission shall constitute a quorum for the transaction of business.

All clerical and other services required by the Commission shall be supplied by the Secretary of Health and Human Services. (1985, c. 757, s. 155(a); 1987 (Reg. Sess., 1988), c. 896; 1989, c. 342; 1995, c. 490, s. 10; 1997‑443, s. 11A.118(a); 1997‑506, s. 57.)



§ 143B-168.5. Child Care - special unit.

§ 143B‑168.5.  Child Care  special unit.

There is established within the Department of Health and Human Services a special unit to deal primarily with violations involving child abuse and neglect in child care arrangements. The Child Care Commission shall make rules for the investigation of reports of child abuse or neglect and for administrative action when child abuse or neglect is substantiated, pursuant to G.S. 110‑88(6a), 110‑105, and 110‑105.2. (1985, c. 757, s. 156(r); 1991, c. 273, s. 12; 1997‑443, s. 11A.118(a); 1997‑506, s. 58.)



§§ 143B-168.6 through 143B-168.9. Reserved for future codification purposes.

§§ 143B‑168.6 through 143B‑168.9.  Reserved for future codification purposes.



§ 143B-168.10. Early childhood initiatives; findings.

Part 10B.  Early Childhood Initiatives.

§ 143B‑168.10.  Early childhood initiatives; findings.

The General Assembly finds, upon consultation with the Governor, that every child can benefit from, and should have access to, high‑quality early childhood education and development services. The economic future and well‑being of the State depend upon it. To ensure that all children have access to high‑quality early childhood education and development services, the General Assembly further finds that:

(1)        Parents have the primary duty to raise, educate, and transmit values to young preschool children;

(2)        The State can assist parents in their role as the primary caregivers and educators of young preschool children; and

(3)        There is a need to explore innovative approaches and strategies for aiding parents and families in the education and development of young preschool children. (1993, c. 321, s. 254(a); 1998‑212, s. 12.37B(a).)



§ 143B-168.11. Early childhood initiatives; purpose; definitions.

§ 143B‑168.11.  Early childhood initiatives; purpose; definitions.

(a)        The purpose of this Part is to establish a framework whereby the General Assembly, upon consultation with the Governor, may support through financial and other means, the North Carolina Partnership for Children, Inc. and comparable local partnerships, which have as their missions the development of a comprehensive, long‑range strategic plan for early childhood development and the provision, through public and private means, of high‑quality early childhood education and development services for children and families. It is the intent of the General Assembly that communities be given the maximum flexibility and discretion practicable in developing their plans while remaining subject to the approval of the North Carolina Partnership and accountable to the North Carolina Partnership and to the General Assembly for their plans and for the programmatic and fiscal integrity of the programs and services provided to implement them.

(b)        The following definitions apply in this Part:

(1)        Board of Directors.  The Board of Directors of the North Carolina Partnership for Children, Inc.

(2)        Department.  The Department of Health and Human Services.

(2a)      Early Childhood.  Birth through five years of age.

(3)        Local Partnership.  A county or regional private, nonprofit 501(c)(3) organization established to coordinate a local demonstration project, to provide ongoing analyses of their local needs that must be met to ensure that the developmental needs of children are met in order to prepare them to begin school healthy and ready to succeed, and, in consultation with the North Carolina Partnership and subject to the approval of the North Carolina Partnership, to provide programs and services to meet these needs under this Part, while remaining accountable for the programmatic and fiscal integrity of their programs and services to the North Carolina Partnership.

(4)        North Carolina Partnership.  The North Carolina Partnership for Children, Inc.

(5)        Secretary.  The Secretary of Health and Human Services. (1993, c. 321, s. 254(a); 1993 (Reg. Sess., 1994), c. 766, s. 1; 1997‑443, s. 11A.118(a); 1998‑212, s. 12.37B(a).)



§ 143B-168.12. North Carolina Partnership for Children, Inc.; conditions.

§ 143B‑168.12.  North Carolina Partnership for Children, Inc.; conditions.

(a)        In order to receive State funds, the following conditions shall be met:

(1)        The North Carolina Partnership shall have a Board of Directors consisting of the following 26 members:

a.         The Secretary of Health and Human Services, ex officio, or the Secretary's designee;

b.         Repealed by Session Laws 1997, c. 443, s. 11A.105.

c.         The Superintendent of Public Instruction, ex officio, or the Superintendent's designee;

d.         The President of the Community Colleges System, ex officio, or the President's designee;

e.         Three members of the public, including one child care provider, one other who is a parent, and one other who is a board chair of a local partnership serving on the North Carolina Partnership local partnership advisory committee, appointed by the General Assembly upon recommendation of the President Pro Tempore of the Senate;

f.          Three members of the public, including one who is a parent, one other who is a representative of the faith community, and one other who is a board chair of a local partnership serving on the North Carolina Partnership local partnership advisory committee, appointed by the General Assembly upon recommendation of the Speaker of the House of Representatives;

g.         Twelve members, appointed by the Governor. Three of these 12 members shall be members of the party other than the Governor's party, appointed by the Governor. Seven of these 12 members shall be appointed as follows: one who is a child care provider, one other who is a pediatrician, one other who is a health care provider, one other who is a parent, one other who is a member of the business community, one other who is a member representing a philanthropic agency, and one other who is an early childhood educator;

h.         Repealed by Session Laws 1998‑212, s. 12.37B(a), effective October 30, 1998.

h1.       The Chair of the North Carolina Partnership Board shall be appointed by the Governor;

i.          Repealed by Session Laws 1998‑212, s. 12.37B(a), effective October 30, 1998.

j.          One member of the public appointed by the General Assembly upon recommendation of the Majority Leader of the Senate;

k.         One member of the public appointed by the General Assembly upon recommendation of the Majority Leader of the House of Representatives;

l.          One member of the public appointed by the General Assembly upon recommendation of the Minority Leader of the Senate;

m.        One member of the public appointed by the General Assembly upon recommendation of the Minority Leader of the House of   Representatives; and

n.         The Director of the More at Four Pre‑Kindergarten Program, or the Director's designee.

All members appointed to succeed the initial members and members appointed thereafter shall be appointed for three‑year terms. Members may succeed themselves.

All appointed board members shall avoid conflicts of interests and the appearance of impropriety. Should instances arise when a conflict may be perceived, any individual who may benefit directly or indirectly from the North Carolina Partnership's disbursement of funds shall abstain from participating in any decision or deliberations by the North Carolina Partnership regarding the disbursement of funds.

All ex officio members are voting members. Each ex officio member may be represented by a designee. These designees shall be voting members. No members of the General Assembly shall serve as members.

The North Carolina Partnership may establish a nominating committee and, in making their recommendations of members to be appointed by the General Assembly or by the Governor, the President Pro Tempore of the Senate, the Speaker of the House of Representatives, the Majority Leader of the Senate, the Majority Leader of the House of Representatives, the Minority Leader of the Senate, the Minority Leader of the House of Representatives, and the Governor shall consult with and consider the recommendations of this nominating committee.

The North Carolina Partnership may establish a policy on members' attendance, which policy shall include provisions for reporting absences of at least three meetings immediately to the appropriate appointing authority.

Members who miss more than three consecutive meetings without excuse or members who vacate their membership shall be replaced by the appropriate appointing authority, and the replacing member shall serve either until the General Assembly and the Governor can appoint a successor or until the replaced member's term expires, whichever is earlier.

The North Carolina Partnership shall establish a policy on membership of the local boards. No member of the General Assembly shall serve as a member of a local board. Within these requirements for local board membership, the North Carolina Partnership shall allow local partnerships that are regional to have flexibility in the composition of their boards so that all counties in the region have adequate representation.

All appointed local board members shall avoid conflicts of interests and the appearance of impropriety. Should instances arise when a conflict may be perceived, any individual who may benefit directly or indirectly from the partnership's disbursement of funds shall abstain from participating in any decision or deliberations by the partnership regarding the disbursement of funds.

(2)        The North Carolina Partnership and the local partnerships shall agree to adopt procedures for its operations that are comparable to those of Article 33C of Chapter 143 of the General Statutes, the Open Meetings Law, and Chapter 132 of the General Statutes, the Public Records Law, and provide for enforcement by the Department. The procedures may provide for the confidentiality of personnel files comparable to Article 7 of Chapter 126 of the General Statutes.

(3)        The North Carolina Partnership shall oversee the development and implementation of the local demonstration projects as they are selected and shall approve the ongoing plans, programs, and services developed and implemented by the local partnerships and hold the local partnerships accountable for the financial and programmatic integrity of the programs and services. The North Carolina Partnership may contract at the State level to obtain services or resources  when the North Carolina Partnership determines it would be more efficient to do so.

In the event that the North Carolina Partnership determines that a local partnership is not fulfilling its mandate to provide programs and services designed to meet the developmental needs of children in order to prepare them to begin school healthy and ready to succeed and is not being accountable for the programmatic and fiscal integrity of its programs and services, the North Carolina Partnership may suspend all funds to the partnership until the partnership demonstrates that these defects are corrected. Further, at its discretion, the North Carolina Partnership may assume the managerial responsibilities for the partnership's programs and services until the North Carolina Partnership determines that it is appropriate to return the programs and services to the local partnership.

(4)        The North Carolina Partnership shall develop and implement a comprehensive standard fiscal accountability plan to ensure the fiscal integrity and accountability of State funds appropriated to it and to the local partnerships. The standard fiscal accountability plan shall, at a minimum, include a uniform, standardized system of accounting, internal controls, payroll, fidelity bonding, chart of accounts, and contract management and monitoring. The North Carolina Partnership may contract with outside firms to develop and implement the standard fiscal accountability plan. All local partnerships shall be required to participate in the standard fiscal accountability plan developed and adopted by the North Carolina Partnership pursuant to this subdivision.

(5)        The North Carolina Partnership shall develop a regional accounting and contract management system which incorporates features of the required standard fiscal accountability plan described in subdivision (4) of subsection (a) of this section. All local partnerships shall participate in the regional accounting and contract management system.

(6)        The North Carolina Partnership shall develop a formula for allocating direct services funds appropriated for this purpose to local partnerships.

(7)        The North Carolina Partnership may adjust its allocations by up to ten percent (10%) on the basis of local partnerships' performance assessments. In determining whether to adjust its allocations to local partnerships, the North Carolina Partnership shall consider whether the local partnerships are meeting the outcome goals and objectives of the North Carolina Partnership and the goals and objectives set forth by the local partnerships in their approved annual program plans.

The North Carolina Partnership may use additional factors to determine whether to adjust the local partnerships' allocations. These additional factors shall be developed with input from the local partnerships and shall be communicated to the local partnerships when the additional factors are selected. These additional factors may include board involvement, family and community outreach, collaboration among public and private service agencies, and family involvement.

On the basis of performance assessments, local partnerships annually shall be rated "superior", "satisfactory", or "needs improvement".

The North Carolina Partnership may contract with outside firms to conduct the performance assessments of local partnerships.

(8)        The North Carolina Partnership shall establish a local partnership advisory committee comprised of 15 members. Eight of the members shall be chosen from past board chairs or duly elected officers currently serving on local partnerships' board of directors at the time of appointment and shall serve three‑year terms. Seven of the members shall be staff of local partnerships. Members shall be chosen by the Chair of the North Carolina Partnership from a pool of candidates nominated by their respective boards of directors. The local partnership advisory committee shall serve in an advisory capacity to the North Carolina Partnership and shall establish a schedule of regular meetings. Members shall be chosen from local partnerships on a rotating basis. The advisory committee shall annually elect a chair from among its members.

(9)        Repealed by Session Laws 2001‑424, s. 21.75(h), effective July 1, 2001.

(b)        The North Carolina Partnership shall be subject to audit and review by the State Auditor under Article 5A of Chapter 147 of the General Statutes. The State Auditor shall conduct annual financial and compliance audits of the North Carolina Partnership.

(c)        The North Carolina Partnership shall require each local partnership to place in each of its contracts a statement that the contract is subject to monitoring by the local partnership and North Carolina Partnership, that contractors and subcontractors shall be fidelity bonded, unless the contractors or subcontractors receive less than one hundred thousand dollars ($100,000) or unless the contract is for child care subsidy services, that contractors and subcontractors are subject to audit oversight by the State Auditor, and that contractors and subcontractors shall be subject to the requirements of G.S. 143C‑6‑22. Organizations subject to G.S. 159‑34 shall be exempt from this requirement.

(d)        The North Carolina Partnership for Children, Inc., shall make a report no later than December 1 of each year to the General Assembly that shall include the following:

(1)        A description of the program and significant services and initiatives.

(2)        A history of Smart Start funding and the previous fiscal year's expenditures.

(3)        The number of children served by type of service.

(4)        The type and quantity of services provided.

(5)        The results of the previous year's evaluations of the Initiatives or related programs and services.

(6)        A description of significant policy and program changes.

(7)        Any recommendations for legislative action.

(e)        The North Carolina Partnership shall develop guidelines for local partnerships to follow in selecting capital projects to fund. The guidelines shall include assessing the community needs in relation to the quantity of child care centers, assessing the cost of purchasing or constructing new facilities as opposed to renovating existing facilities, and prioritizing capital needs such as construction, renovations, and playground equipment and other amenities.

(f)         The North Carolina Partnership for Children, Inc., shall establish uniform guidelines and a reporting format for local partnerships to document the qualifying expenses occurring at the contractor level. Local partnerships shall monitor qualifying expenses to ensure they have occurred and meet the requirements prescribed in this subsection.  (1993, c. 321, s. 254(a); 1993 (Reg. Sess., 1994), c. 766, s. 1; 1995, c. 324, s. 27A.1; 1996, 2nd Ex. Sess., c. 18, s. 24.29(b); 1997‑443, ss. 11.55(l), 11A.105; 1998‑212, s. 12.37B(a), (b); 1999‑84, s. 24; 1999‑237, s. 11.48(a); 2000‑67, s. 11.28(a); 2001‑424, ss. 21.75(h), 21.75(i); 2002‑126, s. 10.55(d); 2003‑284, ss. 10.38(l), 10.38(m), 10.38(n); 2004‑124, s. 10.37; 2006‑203, s. 104; 2006‑264, s. 1(b); 2007‑323, s. 10.19B(a); 2009‑451, s. 20C.1(a).)



§ 143B-168.13. Implementation of program; duties of Department and Secretary.

§ 143B‑168.13.  Implementation of program; duties of Department and Secretary.

(a)        The Department shall:

(1)        Repealed by Session Laws 1998‑212, s. 12.37B(a), effective October 30, 1998.

(1a)      Develop and conduct a statewide needs and resource assessment every third year, beginning in the 1997‑98 fiscal year. This needs assessment shall be conducted in cooperation with the North Carolina Partnership and with the local partnerships. This needs assessment shall include a statewide assessment of capital needs. The data and findings of this needs assessment shall form the basis for annual program plans developed by local partnerships and approved by the North Carolina Partnership.

(2)        Recodified as (a)(1a) by Session Laws 1998‑212, s. 12.37B(a).

(2a)      Repealed by Session Laws 1998‑212, s. 12.37B(l), effective October 30, 1998.

(3)        Provide technical and administrative assitance to local partnerships, particularly during the first year after they are selected under this Part to receive State funds. The Department, at any time, may authorize the North Carolina Partnership or a governmental or public entity to do the contracting for one or more local partnerships. After a local partnership's first year, the Department may allow the partnership to contract for itself.

(4)        Adopt, in cooperation with the North Carolina Partnership, any rules necessary to implement this Part, including rules to ensure that State leave policy is not applied to the North Carolina Partnership and the local partnerships. In order to allow local partnerships to focus on the development of long‑range plans in their initial year of funding, the Department may adopt rules that limit the categories of direct services for young children and their families for which funds are made available during the initial year.

(5)        Repealed by Session Laws 1996, Second Extra Session, c. 18, s. 24.29(c).

(6)        Annually update its funding formula, in collaboration with the North Carolina Partnership for Children, Inc., using the most recent data available. These amounts shall serve as the basis for determining "full funding" amounts for each local partnership.

(b)        Repealed by Session Laws 1998‑212, s. 12.37B(a), effective October 30, 1998. (1993 (Reg. Sess., 1994), c. 766, s. 1; 1996, 2nd Ex. Sess., c. 18, s. 24.29(c); 1997‑443, s. 11.55(m); 1998‑212, s. 12.37B(a), (b); 2000‑67, s. 11.28(b); 2002‑126, s. 10.55(e).)



§ 143B-168.14. Local partnerships; conditions.

§ 143B‑168.14.  Local partnerships; conditions.

(a)        In order to receive State funds, the following conditions shall be met:

(1)        Each local partnership shall develop a comprehensive, collaborative, long‑range plan of services to children and families in the service‑delivery area. No existing local, private, nonprofit 501(c)(3) organization, other than one established on or after July 1, 1993, and that meets the guidelines for local partnerships as established under this Part, shall be eligible to apply to serve as the local partnership for the purpose of this Part. The Board of the North Carolina Partnership may authorize exceptions to this eligibility requirement.

(2)        Each local partnership shall agree to adopt procedures for its operations that are comparable to those of Article 33C of Chapter 143 of the General Statutes, the Open Meetings Law, and Chapter 132 of the General Statutes, the Public Records Law, and provide for enforcement by the Department. The procedures may provide for the confidentiality of personnel files comparable to Article 7 of Chapter 126 of the General Statutes.

(3)        Each local partnership shall adopt procedures to ensure that all personnel who provide services to young children and their families under this Part know and understand their responsibility to report suspected child abuse, neglect, or dependency, as defined in G.S. 7B‑101.

(4)        Each local partnership shall participate in the uniform, standard fiscal accountability plan developed and adopted by the North Carolina Partnership.

(b)        Each local partnership shall be subject to audit and review by the North Carolina Partnership. The North Carolina Partnership shall contract for annual financial and compliance audits of local partnerships that are rated "needs improvement" in performance assessments authorized in G.S. 143B‑168.12(a)(7). Local partnerships that are rated "superior" or "satisfactory" in performance assessments authorized in G.S. 143B‑168.12(a)(7) shall undergo biennial financial and compliance audits as contracted for by the North Carolina Partnership. The North Carolina Partnership shall provide the State Auditor with a copy of each audit conducted pursuant to this subsection.  (1993 (Reg. Sess., 1994), c. 766, s. 1; 1996, 2nd Ex. Sess., c. 18, s. 24.29(d)(1); 1997‑506, s. 59; 1998‑202, s. 13(ll); 1998‑212, s. 12.37B(a); 2003‑284, s. 19.1; 2007‑323, s. 10.19B(b); 2009‑451, s. 20C.1(b).)



§ 143B-168.15. Use of State funds.

§ 143B‑168.15.  Use of State funds.

(a)        State funds allocated to local projects for services to children and families shall be used to meet assessed needs, expand coverage, and improve the quality of these services. The local plan shall address the assessed needs of all children to the extent feasible. It is the intent of the General Assembly that the needs of both young children below poverty who remain in the home, as well as the needs of young children below poverty who require services beyond those offered in child care settings, be addressed. Therefore, as local partnerships address the assessed needs of all children, they should devote an appropriate amount of their State allocations, considering these needs and other available resources, to meet the needs of children below poverty and their families.

(b)        Depending on local, regional, or statewide needs, funds may be used to support activities and services that shall be made available and accessible to providers, children, and families on a voluntary basis. Of the funds allocated to local partnerships for direct services, seventy percent (70%) of the funds spent in each year shall be used in child care related activities and early childhood education programs that improve access to child care and early childhood education services, develop new child care and early childhood education services, and improve the quality of child care and early childhood education services in all settings.

(c)        Long‑term plans for local projects that do not receive their full allocation in the first year, other than those selected in 1993, should consider how to meet the assessed needs of low‑income children and families within their neighborhoods or communities. These plans also should reflect a process to meet these needs as additional allocations and other resources are received.

(d)        State funds designated for start‑up and related activities may be used for capital expenses or to support activities and services for children, families, and providers. State funds designated to support direct services for children, families, and providers shall not be used for major capital expenses unless the North Carolina Partnership approves this use of State funds based upon a finding that a local partnership has demonstrated that (i) this use is a clear priority need for the local plan, (ii) it is necessary to enable the local partnership to provide services and activities to underserved children and families, and (iii) the local partnership will not otherwise be able to meet this priority need by using State or federal funds available to that local partnership. The funds approved for capital projects in any two consecutive fiscal years may not exceed ten percent (10%) of the total funds for direct services allocated to a local partnership in those two consecutive fiscal years.

(e)        State funds allocated to local partnerships shall not supplant current expenditures by counties on behalf of young children and their families, and maintenance of current efforts on behalf of these children and families shall be sustained. State funds shall not be applied without the Secretary's approval where State or federal funding sources, such as Head Start, are available or could be made available to that county.

(f)         Repealed by Session Laws 2001‑424, s. 21.75(g), effective July 1, 2001.

(g)        Not less than thirty percent (30%) of the funds spent in each year of each local partnership's direct services allocation shall be used to expand child care subsidies. To the extent practicable, these funds shall be used to enhance the affordability, availability, and quality of child care services as described in this section. The North Carolina Partnership may increase this percentage requirement up to a maximum of fifty percent (50%) when, based upon a significant local waiting list for subsidized child care, the North Carolina Partnership determines a higher percentage is justified.

(h)        State funds allocated to local partnerships that are unexpended at the end of a fiscal year shall remain available to the North Carolina Partnership for Children, Inc., to reallocate to local partnerships.  (1993 (Reg. Sess., 1994), c. 766, s. 1; 1995, c. 509, s. 97; 1996, 2nd Ex. Sess., c. 18, s. 24.29(e); 1997‑443, s. 11.55(n); 1997‑506, s. 60; 1998‑212, s. 12.37B(a), (b); 1999‑237, s. 11.48(o); 2000‑67, ss. 11.28(c), 11.28(d); 2001‑424, s. 21.75(g); 2008‑123, s. 2.)



§ 143B-168.16. Home-centered services; consent.

§ 143B‑168.16.  Home‑centered services; consent.

No home‑centered services including home visits or in‑home parenting training shall be allowed under this Part unless the written, informed consent of the participating parents authorizing the home‑centered services is first obtained by the local partnership, educational institution, local school administrative unit, private school, not‑for‑profit organization, governmental agency, or other entity that is conducting the parenting program. The participating parents may revoke at any time their consent for the home‑centered services.

The consent form shall contain a clear description of the program including (i) the activities and information to be provided by the program during the home visits, (ii) the number of expected home visits, (iii) any responsibilities of the parents, (iv) the fact, if applicable, that a record will be made and maintained on the home visits, (v) the fact that the parents may revoke at any time the consent, and (vi) any other information as may be necessary to convey to the parents a clear understanding of the program.

Parents at all times shall have access to any record maintained on home‑centered services provided to their family and may place in that record a written response to any information with which they disagree that is in the record. (1993 (Reg. Sess., 1994), c. 766, s. 1.)



§§ 143B-169 through 143B-172: Repealed by Session Laws 1979, c. 504, s. 9.

Part 11. Council for Institutional Boards.

§§ 143B‑169 through 143B‑172:  Repealed by Session Laws 1979, c.  504, s. 9.



§§ 143B-173 through 143B-176: Repealed by Session Laws 1989, c. 533, s. 3.

Part 12.  Boards of Directors of Institutions.

§§ 143B‑173 through 143B‑176:  Repealed by Session Laws 1989, c.  533, s. 3.



§§ 143B-176.1 through 143B-176.2: Recodified as §§ 143B-164.11 and 143B-164.12 by Session Laws 1997-18, ss. 13(b) and (c).

Part 12A.  Board of Directors of the Governor Morehead School.

§§ 143B‑176.1 through 143B‑176.2:  Recodified as §§ 143B‑164.11 and 143B‑164.12 by Session Laws 1997‑18, ss. 13(b) and (c).



§ 143B-177. Council on Developmental Disabilities - creation, powers and duties.

Part 13.  Council on Developmental Disabilities.

§ 143B‑177.  Council on Developmental Disabilities  creation, powers and duties.

There is hereby created the Council on Developmental Disabilities of the Department of Health and Human Services. The Council on Developmental Disabilities shall have the following functions and duties:

(1)        To advise the Secretary of Health and Human Services regarding the development and implementation of the State plan as required by Public Law 98‑527, the Developmental Disabilities Act of 1984, by:

a.         Identifying ways and means of promoting public understanding of developmental disabilities;

b.         Examining the federally assisted State programs of all State agencies which provide services for persons with developmental disabilities;

c.         Describing the quality, extent and scope of services being provided, or to be provided, to persons with developmental disabilities in North Carolina;

d.         Recommending ways and means for coordination of programs to prevent duplication and overlapping of such services;

e.         Considering the need for new State programs and laws in the field of developmental disabilities; and

f.          Conducting activities which will increase and support the independence, productivity, and integration into the community of persons with developmental disabilities.

(2)        To advise the Secretary of Health and Human Services regarding the coordination of planning and service delivery of all State‑funded programs which provide service to persons with developmental disabilities by:

a.         Gathering, analyzing and interpreting individual and aggregate needs assessment data from all State agencies that provide services to developmentally disabled;

b.         Conducting special needs assessment studies as may be necessary;

c.         Specifying and supporting activities that will enhance the services delivered by individual agencies by reducing barriers between agencies;

d.         Identifying service development priorities that require cooperative interagency planning and development;

e.         Providing coordinative and technical assistance in interagency planning and development efforts; and

f.          Coordinating interagency training efforts that will promote more effective service delivery to persons with developmental disabilities.

(3)        To advise the Secretary of Health and Human Services regarding other matters relating to developmental disabilities and upon any matter the Secretary may refer to it. (1973, c. 476, s. 167; 1987, c. 780; 1997‑443, s. 11A.118(a).)



§ 143B-178. Council on Developmental Disabilities - definitions.

§ 143B‑178.  Council on Developmental Disabilities  definitions.

The following definitions apply to this Chapter:

(1)        The term "developmental disability" means a severe, chronic disability of a person which:

a.         Is attributable to a mental or physical impairment or combination of mental and physical impairments;

b.         Is manifested before the person attains age 22, unless the disability is caused by a traumatic head injury and is manifested after age 22;

c.         Is likely to continue indefinitely;

d.         Results in substantial functional limitations in three or more of the following areas of major life activity: (i) self‑care, (ii) receptive and expressive language, (iii) learning, (iv) mobility, (v) self‑direction, (vi) capacity for independent living, and (vii) economic self‑sufficiency; and

e.         Reflects the person's need for a combination and sequence of special, interdisciplinary, or generic care, treatment, or other services which are of lifelong or extended duration and are individually planned and coordinated.

(2)        The term "services for persons with developmental disabilities," as it is used in this Article, means:

a.         Alternative community living arrangement services, employment related activities, child development services, and case management services; and

b.         Any other specialized services or special adaptations of generic services including diagnosis, evaluation, treatment, personal care, child care, adult care, special living arrangements, training, education, sheltered employment, recreation and socialization, counseling of the individual with such a disability and of his family, protective and other social and sociolegal services, information and referral services, follow‑along services, nonvocational social‑developmental services, and transportation services necessary to assure delivery of services to persons with developmental disabilities, and services to promote and coordinate activities to prevent developmental disabilities. (1973, c. 476, s. 168; 1977, c. 881, ss. 1, 2; 1979, c. 752, s. 1 1987, c. 780; 1995, c. 535, s. 33; 1997‑506, s. 61.)



§ 143B-179. Council on Developmental Disabilities - members; selection; quorum; compensation.

§ 143B‑179.  Council on Developmental Disabilities  members; selection; quorum; compensation.

(a)        The Council on Developmental Disabilities of the Department of Health and Human Services shall consist of 32 members appointed by the Governor. The composition of the Council shall be as follows:

(1)        Eleven members from the General Assembly and State government agencies as follows: One person who is a member of the Senate, one person who is a member of the House of Representatives, one representative of the Department of Public Instruction, one representative of the Department of Correction, and seven representatives of the Department of Health and Human Services to include the Secretary or his designee.

(2)        Sixteen members designated as consumers of service for the developmentally disabled. A consumer of services for the developmentally disabled is a person who (i) has a developmental disability or is the parent or guardian of such a person, or (ii) is an immediate relative or guardian of a person with mentally impairing developmental disability, and (iii) is not an employee of a State agency that receives funds or provides services under the provisions of Part B, Title 1, P.L. 98‑527, as amended, the Developmental Disabilities Act of 1984, is not a managing employee (as defined in Section 1126(b) of the Social Security Act) of any other entity that receives funds or provides services under such Part, and is not a person with an ownership or control interest (within the meaning of Section 1124(a)(3) of the Social Security Act) with respect to such an entity. Of these 16 members, at least one third shall be persons with developmental disabilities and at least another one third shall be the immediate relatives or guardians of persons with mentally impairing developmental disabilities, of whom at least one shall be an immediate relative or guardian of an institutionalized developmentally disabled person.

(3)        Five members at large as follows: One representative of the university affiliated facility, one representative of the State protection and advocacy system, one representative of a local agency, one representative of a nongovernmental agency or nonprofit group concerned with services to persons with developmental disabilities, and one representative from the public at large.

The appointments of all members, with the exception of those from the General Assembly and State agencies shall be for terms of four years and until their successors are appointed and qualify. Any appointment to fill a vacancy on the Council created by the resignation, dismissal, death, or disability of a member shall be for the balance of the unexpired term.

The Governor shall make appropriate provisions for the rotation of membership on the Council.

(b)        The Governor shall have the power to remove any member of the Council from office in accordance with the provisions of G.S. 143B‑16.

The Governor shall designate one member of the Council to serve as chairman at his pleasure.

Members of the Council shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

A majority of the Council shall constitute a quorum for the transaction of business.

All clerical and other services required by the council shall be supplied by the Secretary of Health and Human Services. (1973, c. 476, s. 169; c. 1117; 1977, c. 881, s. 3; 1979, c. 752, s. 2; 1987, c. 780; 1997‑443, s. 11A.118(a); 1997‑456, s. 27.)



§§ 143B-179.1 through 143B-179.4. Reserved for future codification purposes.

§§ 143B‑179.1 through 143B‑179.4.  Reserved for future codification purposes.



§ 143B-179.5. Interagency Coordinating Council for Children from Birth to Five with Disabilities and Their Families; establishment, composition, organization; duties, compensation, reporting.

Part 13A.  Interagency Coordinating Council for Children with Disabilities from Birth to Five Years of Age.

§ 143B‑179.5.  Interagency Coordinating Council for Children from Birth to Five with Disabilities and Their Families; establishment, composition, organization; duties, compensation, reporting.

(a)        There is established an Interagency Coordinating Council for Children from Birth to Five with Disabilities and Their Families in the Department of Health and Human Services.

(b)        The Interagency Coordinating Council shall have 26 members, appointed by the Governor. Effective July 1, 1994, the Governor shall designate 13 appointees to serve for two years and 13 appointees to serve for one year. Thereafter, the terms of all Council members shall be two years. The Governor shall have the power to remove any member of the Council from office in accordance with the provisions of G.S. 143B‑16. Any appointment to fill a vacancy on the Council created by the resignation, dismissal, death, or disability of a member shall be for the balance of the unexpired term. Members may be appointed to succeed themselves for one term and may be appointed again, after being off the Council for one term.

The composition of the Council and the designation of the Council's chair shall be as specified in the "Individuals with Disabilities Education Act" (IDEA), P.L. 102‑119, the federal early intervention legislation, except that two members shall be members of the Senate, appointed from recommendations of the President Pro Tempore of the Senate and two members shall be members of the House of Representatives, appointed from recommendations of the Speaker of the House of Representatives.

(c)        The chair may establish those standing and ad hoc committees and task forces as may be necessary to carry out the functions of the Council and appoint Council members or other individuals to serve on these committees and task forces. The Council shall meet at least quarterly. A majority of the Council shall constitute a quorum for the transaction of business.

(d)        The Council shall advise the Department of Health and Human Services and other appropriate agencies in carrying out their early intervention services, and the Department of Public Instruction, and other appropriate agencies, in their activities related to the provision of special education services for preschoolers. The Council shall specifically address in its studies and evaluations that it considers necessary to its advising:

(1)        The identification of sources of fiscal and other support for the early intervention system;

(2)        The development of policies related to the early intervention services;

(3)        The preparation of applications for available federal funds;

(4)        The resolution of interagency disputes; and

(5)        The promotion of interagency agreements.

(e)        Members of the Council and parents on ad hoc committees and task forces of the Council shall receive travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

(f)         The Council shall prepare and submit an annual report to the Governor and to the General Assembly on the status of the early intervention system for eligible infants and toddlers and on the status of special education services for preschoolers.

All clerical and other services required by the Council shall be supplied by the Secretary of Health and Human Services and the Superintendent of Public Instruction, as specified by the interagency agreement authorized by G.S. 122C‑112(a)(13). (1989 (Reg. Sess., 1990), c. 1003, s. 1; 1993, c. 487, s. 1; 1997‑443, s. 11A.106; 2006‑69, s. 3(o); 2006‑259, s. 34.)



§ 143B-179.5A: Repealed by Session Laws 2008-85, s. 1, effective July 11, 2008.

§ 143B‑179.5A: Repealed by Session Laws 2008‑85, s. 1, effective July 11, 2008.



§ 143B-179.6. Interagency Coordinating Council for Children with Disabilities from Birth to Five Years of Age; agency cooperation.

§ 143B‑179.6.  Interagency Coordinating Council for Children with Disabilities from Birth to Five Years of Age; agency cooperation.

All appropriate agencies, including the Department of Health and Human Services and the Department of Public Instruction, and other public and private service providers shall cooperate with the Council in carrying out its mandate. (1989 (Reg. Sess., 1990), c. 1003, s. 1; 1997‑443, s. 11A.107; 2006‑69, s. 3(p).)



§ 143B-180. Governor's Advisory Council on Aging - creation, powers and duties.

Part 14.  Governor's Advisory Council on Aging; Division of Aging.

§ 143B‑180.  Governor's Advisory Council on Aging  creation, powers and duties.

There is hereby created the Governor's Advisory Council on Aging of the Department of Health and Human Services. The Advisory Council on Aging shall have the following functions and duties:

(1)        To make recommendations to the Governor and the Secretary of Health and Human Services aimed at improving human services to the elderly;

(2)        To study ways and means of promoting public understanding of the problems of the aging, to consider the need for new State programs in the field of aging, and to make recommendations to and advise the Governor and the Secretary on these matters;

(3)        To advise the Department of Health and Human Services in the preparation of a plan describing the quality, extent and scope of services being provided, or to be provided, to elderly persons in North Carolina;

(4)        To study the programs of all State agencies which provide services for elderly persons and to advise the Governor and the Secretary of Health and Human Services on the coordination of programs to prevent duplication and overlapping of such services;

(5)        To advise the Governor and the Secretary of Health and Human Services upon any matter which the Governor and the Secretary may refer to it. (1973, c. 476, s. 171; 1977, c. 242, s. 1; 1983, c. 40, s. 1; 1997‑443, s. 11A.118(a).)



§ 143B-181. Governor's Advisory Council on Aging - members; selection; quorum; compensation.

§ 143B‑181.  Governor's Advisory Council on Aging  members; selection; quorum; compensation.

The Governor's Advisory Council on Aging of the Department of Health and Human Services shall consist of 33 members, 29 members to be appointed by the Governor, two members to be appointed by the President Pro Tempore of the Senate, and two members to be appointed by the Speaker of the House of Representatives. The composition of the Council shall be as follows: one representative of the Department of Administration; one representative of the Department of Cultural Resources; one representative of the Employment Security Commission; one representative of the Teachers' and State Employees' Retirement System; one representative of the Commissioner of Labor; one representative of the Department of Public Instruction; one representative of the Department of Environment and Natural Resources; one representative of the Department of Insurance; one representative of the Department of Crime Control and Public Safety; one representative of the Department of Community Colleges; one representative of the School of Public Health of The University of North Carolina; one representative of the School of Social Work of The University of North Carolina; one representative of the Agricultural Extension Service of North Carolina State University; one representative of the collective body of the Medical Society of North Carolina; and 19 members at large. The at large members shall be citizens who are knowledgeable about services supported through the Older Americans Act of 1965, as amended, and shall include persons with greatest economic or social need, minority older persons, and participants in programs under the Older Americans Act of 1965, as amended. The Governor shall appoint 15 members at large who meet these qualifications and are 60 years of age or older. The four remaining members at large, two of whom shall be appointed by the President Pro Tempore of the Senate and two of whom shall be appointed by the Speaker of the House of Representatives, shall be broadly representative of the major private agencies and organizations in the State who are experienced in or have demonstrated particular interest in the special concerns of older persons. At least one of each of the at‑large appointments of the President Pro Tempore of the Senate and the Speaker of the House of Representatives shall be persons 60 years of age or older. The Council shall meet at least quarterly.

Members at large shall be appointed for four‑year terms and until their successors are appointed and qualify. Ad interim appointments shall be for the balance of the unexpired term.

The Governor shall have the power to remove any member of the Council from office in accordance with the provisions of G.S. 143B‑16 of the Executive Organization Act of 1973.

The Governor shall designate one member of the Council as chair to serve in such capacity at his pleasure.

Members of the Council shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

A majority of the Council shall constitute a quorum for the transaction of business.

All clerical and other services required by the Council shall be supplied by the Secretary of Health and Human Services. (1973, c. 476, s. 172; 1975, c. 128, ss. 1, 2; 1977, c. 242, s. 2; c. 771, s. 4; 1983, c. 40, s. 2; 1989, c. 727, s. 218(127); 1993, c. 522, s. 16; 1995, c. 490, s. 3; 1997‑443, s. 11A.108.)



§ 143B-181.1. Division of Aging - creation, powers and duties.

§ 143B‑181.1.  Division of Aging  creation, powers and duties.

(a)        There is hereby created within the office of the Secretary of the Department of Health and Human Services a Division of Aging, which shall have the following functions and duties:

(1)        To maintain a continuing review of existing programs for the aging in the State of North Carolina, and periodically make recommendations to the Secretary of Health and Human Services for transmittal to the Governor and the General Assembly as appropriate for improvements in and additions to such programs;

(2)        To study, collect, maintain, publish and disseminate factual data and pertinent information relative to all aspects of aging. These include the societal, economic, educational, recreational and health needs and opportunities of the aging;

(3)        To stimulate, inform, educate and assist local organizations, the community at large, and older people themselves about aging, including needs, resources and opportunities for the aging, and about the role they can play in improving conditions for the aging;

(4)        To serve as the agency through which various public and nonpublic organizations concerned with the aged can exchange information, coordinate programs, and be helped to engage in joint endeavors;

(5)        To provide advice, information and technical assistance to North Carolina State government departments and agencies and to nongovernmental organizations which may be considering the inauguration of services, programs, or facilities for the aging, or which can be stimulated to take such action;

(6)        To coordinate governmental programs with private agency programs for aging in order that such efforts be effective and that duplication and wasted effort be prevented or eliminated;

(7)        To promote employment opportunities as well as proper and adequate recreational use of leisure for older people, including opportunities for uncompensated but satisfying volunteer work;

(8)        To identify research needs, encourage research, and assist in obtaining funds for research and demonstration projects;

(9)        To establish or help to establish demonstration programs of services to the aging;

(10)      To establish a fee schedule to cover the cost of providing in‑home and community‑based services funded by the Division. The fees may vary on the basis of the type of service provided and the ability of the recipient to pay for the service. The fees may be imposed on the recipient of a service unless prohibited by federal law. The local agency shall retain the fee and use it to extend the availability of in‑home and community‑based services provided by the Division in support of functionally impaired older adults and family caregivers of functionally impaired older adults;

(11)      To administer a Home and Community Care Block Grant for older adults, effective July 1, 1992. The Home and Community Care Block Grant shall be comprised of applicable Older Americans Act funds, Social Services Block Grant funding in support of the Respite Care Program (G.S. 143B‑181.10), State funds for home and community care services administered by the Division of Aging, portions of the State In‑Home and Adult Day Care funds (Chapter 1048, 1981 Session Laws) administered by the Division of Social Services which support services to older adults, and other funds appropriated by the General Assembly as part of the Home and Community Care Block Grant. Funding currently administered by the Division of Social Services to be included in the block grant will be based on the expenditures for older adults at a point in time to be mutually determined by the Divisions of Social Services and Aging. The total amount of Older Americans Act funds to be included in the Home and Community Care Block Grant and the matching rates for the block grant shall be established by the Department of Health and Human Services, Division of Aging. Allocations made to counties in support of older adults shall not be less than resources made available for the period July 1, 1990, through June 30, 1991, contingent upon availability of current State and federal funding; and

(12)      To organize, coordinate, and provide staff support to the North Carolina Senior Tar Heel Legislature.

(b)        The Division shall function under the authority of the Department of Health and Human Services and the Secretary of Health and Human Services as provided in the Executive Organization Act of 1973 and shall perform such other duties as are assigned by the Secretary.

(c)        The Secretary of Health and Human Services shall adopt rules to implement this Part and Title 42, Chapter 35, of the United States Code, entitled Programs for Older Americans. (1977, c. 242, s. 4; 1981, c. 614, s. 19; 1987, c. 827, s. 244; 1991, c. 52, s. 1; c. 241, s. 1; 1993, c. 503, s. 2; 1997‑443, s. 11A.118(a).)



§ 143B-181.1A. Plan for serving older adults; inventory of existing data; cooperation by State agencies.

§ 143B‑181.1A.  Plan for serving older adults; inventory of existing data; cooperation by State agencies.

(a)        The Division of Aging, Department of Health and Human Services shall submit a regularly updated plan to the General Assembly by March 1 of every other odd‑numbered year, beginning March 1, 1995. This plan shall include:

(1)        A detailed analysis of the needs of older adults in North Carolina, based on existing available data, including demographic, geographic, health, social, economical, and other pertinent indicators;

(2)        A clear statement of the goals of the State's long‑term public policy on aging;

(3)        An analysis of services currently provided and an analysis of additional services needed; and

(4)        Specific implementation recommendations on expansion and funding of current and additional services and services levels.

(b)        The Division of Aging, Department of Health and Human Services, shall maintain an inventory of existing data sets regarding the elderly in North Carolina, in order to ensure that adequate demographic, geographic, health, social, economic, and other pertinent indicators are available to generate its regularly updated Plan for Serving Older Adults.

Upon request, the Division shall make information on these data sets available within a reasonable time.

All State agencies and entities that possess data relating to the elderly, including the Department of Health and Human Services' Division of Health Services, the Division of Health Service Regulation, and the Division of Social Services, and the Department of Administration, shall cooperate, upon request, with the Division of Aging in implementing this subsection. (1989, c. 52, s. 1; c. 695, s. 1; 1995, c. 253, s. 1; 1997‑443, s. 11A.118(a); 2007‑182, s. 1.)



§ 143B-181.1B. Division as clearinghouse for information; agencies to provide information.

§ 143B‑181.1B.  Division as clearinghouse for information; agencies to provide information.

(a)        The Division of Aging, Department of Health and Human Services, shall be the central clearinghouse for information regarding all State education and training programs available and being provided about and for the elderly in North Carolina.

(b)        The Division of Aging, Department of Health and Human Services, shall produce and distribute annually an updated calendar of conferences, training events, and educational programs about and for the elderly in North Carolina.

(c)        All State agencies and entities administering State or federal funding for education and training programs about and for the elderly shall provide to the Division of Aging by September 1 of each year all information required by the Division regarding conferences, training events, and educational programs provided about and for the elderly. (1989, c. 696, ss. 1‑3; 1997‑443, s. 11A.118(a).)



§ 143B-181.2. Assistant Secretary for Aging - appointment and duties.

§ 143B‑181.2.  Assistant Secretary for Aging  appointment and duties.

(a)        The Secretary of Health and Human Services shall appoint an assistant secretary in the Department of Health and Human Services, whose title shall be the Assistant Secretary for Aging. The Assistant Secretary for Aging shall monitor all aging programs in the Department of Health and Human Services and shall have such powers and duties as are conferred on him by this Part and delegated to him by the Secretary of Health and Human Services.

(b)        The Assistant Secretary for Aging, through the appropriate subunits of the Department of Health and Human Services, shall, at the request of the Secretary, identify program needs for the aging, recommend program changes, coordinate intra‑departmental program efforts, represent the Secretary in aging matters before boards and commissions, the General Assembly and the public, coordinate program contacts between the Department of Health and Human Services and private, State and federal agencies, initiate special studies on aging matters, and have the responsibility of assuring that services are delivered to the elderly of the State. (1977, c. 242, s. 4; 1997‑443, s. 11A.118(a).)



§ 143B-181.3. Statement of principles.

Part 14A. Policy Act for the Aging.

§ 143B‑181.3.  Statement of principles.

To utilize effectively the resources of our State, to provide a better quality of life for our senior citizens, and to assure older adults the right of choosing where and how they want to live, the following principles are hereby endorsed:

(1)        Older people should be able to live as normal a life as possible.

(2)        Older adults should have a choice of life styles which will allow them to remain contributing members of society for as long as possible.

(3)        Preventive and primary health care are necessary to keep older adults active and contributing members of society.

(4)        Appropriate training in gerontology and geriatrics should be  developed for individuals serving older adults.

(5)        Transportation to meet daily needs and to make accessible a broad range of services should be provided so that older persons may realize their full potential.

(6)        Services for older adults should be coordinated so that all their needs can be served efficiently and effectively.

(7)        Information on all services for older citizens and advocacy for these services should be available in each county.

(8)        Increased employment opportunities for older adults should be made available.

(9)        Options in housing should be made available.

(10)      Planning for programs for older citizens should always be done in consultation with them.

(11)      The State should aid older people to help themselves and should encourage families in caring for their older members. (1979, c. 983, s. 1.)



§ 143B-181.4. Responsibility for policy.

§ 143B‑181.4.  Responsibility for policy.

Responsibility for developing policy to carry out the purpose of this Part is vested in the Secretary of the Department of Health and Human Services as provided in G.S. 143B‑181.1 who may assign responsibility to the Assistant Secretary for Aging. The Assistant Secretary for Aging shall, at the request of the Secretary, be the bridge between the federal and local level and shall review policies that affect the well being of older people with the goal of providing a balance in State programs to meet the social welfare and health needs of the total population. Responsibilities may include:

(1)        Serving as chief advocate for older adults;

(2)        Developing the State plan which will aid in the coordination of all programs for older people;

(3)        Providing information and research to identify gaps in existing services;

(4)        Promoting the development and expansion of services;

(5)        Evaluation of programs;

(6)        Bringing together the public and private sectors to provide services for older people. (1979, c. 983, s. 1; 1997‑443, s. 11A.118(a).)



§ 143B-181.5. Long-term care policy.

Part 14B. Long‑Term Care.

§ 143B‑181.5.  Long‑term care policy.

The North Carolina General Assembly finds that the aging of the population and advanced medical technology have resulted in a growing number of persons who require assistance.  The primary resource for long‑term care provision continues to be the family and friends. However, these traditional caregivers are increasingly employed outside the home.  There is growing demand for improvement and expansion of home and community‑based long‑term care services to support and complement the services provided by these informal caregivers.

The North Carolina General Assembly further finds that the public interest would best be served by a broad array of long‑term care services that support persons who need such services in the home or in the community whenever practicable and that promote individual autonomy, dignity, and choice.

The North Carolina General Assembly finds that as other long‑term care options become more available, the relative need for institutional care will stabilize or decline relative to the growing aging population.  The General Assembly recognizes, however, that institutional care will continue to be a critical part of the State's long‑term care options and that such services should promote individual dignity, autonomy, and a home‑like environment. (1981, c. 675, s. 1; 1995 (Reg. Sess., 1996), c. 583, s. 2.)



§ 143B-181.6. Purpose and intent.

§ 143B‑181.6.  Purpose and intent.

It is the North Carolina General Assembly's intent in the State's development and implementation of long‑term care policies that:

(1)        Long‑term care services administered by the Department of Health and Human Services and other State and local agencies shall include a balanced array of health, social, and supportive services that promote individual choice, dignity, and the highest practicable level of independence;

(2)        Home and community‑based services shall be developed, expanded, or maintained in order to meet the needs of consumers in the least confusing manner and based on the desires of the elderly and their families;

(3)        All services shall be responsive and appropriate to individual need and shall be delivered through a seamless system that is flexible and responsive regardless of funding source;

(4)        Services shall be available to all elderly who need them but targeted primarily to the most frail, needy elderly;

(5)        State and local agencies shall maximize the use of limited resources by establishing a fee system for persons who have the ability to pay;

(6)        Institutional care shall be provided in such a manner and in such an environment as to promote maintenance or enhancement of the quality of life of each resident and timely discharge to a less restrictive care setting when appropriate; and

(7)        State health planning for institutional bed supply shall take into account increased availability of other home and community‑based services options. (1981, c. 675, ss. 1, 2; 1995 (Reg. Sess., 1996), c. 583, s. 2; 1997‑443, s. 11A.118(a).)



§§ 143B-181.7 through 143B-181.9: Repealed by Session Laws 1995 (Regular Session, 1996), c. 583, s. 2.

§§ 143B‑181.7 through 143B‑181.9:  Repealed by Session Laws 1995 (Regular Session, 1996), c. 583, s. 2.



§ 143B-181.9A: Repealed by Session Laws 1995, c. 179, s. 1.

§ 143B‑181.9A: Repealed by Session Laws 1995, c.  179, s. 1.



§ 143B-181.10. Respite care program established; eligibility; services; administration; payment rates.

Part 14C. Respite Care Program.

§ 143B‑181.10.  Respite care program established; eligibility; services; administration; payment rates.

(a)        A respite care program is established to provide needed relief to caregivers of impaired adults who cannot be left alone because of mental or physical problems.

(b)        Those eligible for respite care under the program established by this section are limited to those unpaid primary caregivers who are caring for people 60 years of age or older and their spouses, or those unpaid primary caregivers 60 years of age or older who are caring for persons 18 years of age or older, who require constant supervision and who cannot be left alone either because of memory impairment, physical immobility, or other problems that renders them unsafe alone.

(c)        Respite care services provided by the programs established by this section may include:

(1)        Counseling and training in the caregiving role, including coping mechanisms and behavior modification techniques;

(2)        Counseling and accessing available local, regional, and State services;

(3)        Support group development and facilitation;

(4)        Assessment and care planning for the patient of the caregiver;

(5)        Attendance and companion services for the patient in order to provide release time to the caregiver;

(6)        Personal care services, including meal preparation, for the patient of the caregiver;

(7)        Temporarily placing the person out of his home to provide the caregiver total respite when the mental or physical stress on the caregiver necessitates this type of respite.

Program funds may provide no more than the current adult care. An out of home placement is defined as placement in a hospital, skilled or intermediate nursing facility, adult care home, adult day health center, or adult day care center. Duration of the service period may extend beyond a year.

(d)        The respite care program established by this section shall be administered by the Division of Aging consistent with the policies and procedures of the Older Americans Act. The programs shall be coordinated with other appropriate Divisions in the Department of Health and Human Services, and with agencies and organizations concerned with the delivery of services to frail older adults and their unpaid caregivers. The Division shall choose respite care provider agencies in accordance with procedures outlined under the Older Americans Act and shall include the following criteria: documented capacity to provide care, adequacy of quality assurance, training, supervision, abuse prevention, complaint mechanisms, and cost. All funds allocated by the Division pursuant to this section shall be allocated on the same basis as funding under the Older Americans Act.

(e)        Funding for the Division of Aging to administer this program shall not exceed the percentage allowed for administration as provided in the Older Americans Act but shall not be less than that budgeted for administration in fiscal year 1988‑89.

(f)         Unless prohibited by federal law, caregivers receiving respite care services through the program established by this section shall pay for some of the services on a sliding scale depending on their ability to pay. The Division of Aging, in consultation with the Councils of Governments in each region, shall specify rates of payment for the services. (1985 (Reg. Sess., 1986), c. 1014, s. 7.1; 1989, c. 500, s. 96(a); c. 770, s. 63; 1991, c. 332, s. 1; 1995, c. 535, s. 34; 1997‑443, s. 11A.118(a); 1998‑97, s. 1; 2000‑50, s. 1.)



§§ 143B-181.11 through 143B-181.14. Reserved for future codification purposes.

§§ 143B‑181.11 through 143B‑181.14.  Reserved for future codification purposes.



§ 143B-181.15. Long-Term Care Ombudsman Program/Office; policy.

Part 14D.  Long‑Term Care Ombudsman Program.

§ 143B‑181.15.  Long‑Term Care Ombudsman Program/Office; policy.

The General Assembly finds that a significant number of older citizens of this State reside in long‑term care facilities and are dependent on others to provide their care. It is the intent of the General Assembly to protect and improve the quality of care and life for residents through the establishment of a program to assist residents and providers in the resolution of complaints or common concerns, to promote community involvement and volunteerism in long‑term care facilities, and to educate the public about the long‑term care system. It is the further intent of the General Assembly that the Department of Health and Human Services, within available resources and pursuant to its duties under the Older Americans Act of 1965, as amended, 42 U.S.C. § 3001 et seq., ensure that the quality of care and life for these residents is maintained, that necessary reports are made, and that, when necessary, corrective action is taken at the Department level. (1989, c. 403, s. 1; 1995, c. 254, s. 1; 1997‑443, s. 11A.118(a).)



§ 143B-181.16. Long-Term Care Ombudsman Program/Office; definition.

§ 143B‑181.16.  Long‑Term Care Ombudsman Program/Office; definition.

Unless the content clearly requires otherwise, as used in this Article:

(1)        "Long‑term care facility" means any skilled nursing facility and intermediate care facility as defined in G.S. 131A‑3(4) or any adult care home as defined in G.S. 131D‑20(2).

(2)        "Resident" means any person who is receiving treatment or care in any long‑term care facility.

(3)        "State Ombudsman" means the State Ombudsman as defined by the Older Americans Act of 1965, as amended, 42 U.S.C. § 3001 et seq., who carries out the duties and functions established by this Article.

(4)        "Regional Ombudsman" means a person employed by an Area Agency on Aging to carry out the functions of the Regional Ombudsman Office established by this Article. (1989, c. 403, s. 1; 1995, c. 254, s. 2; c. 535, s. 35.)



§ 143B-181.17. Office of State Long-Term Care Ombudsman Program/Office; establishment.

§ 143B‑181.17.  Office of State Long‑Term Care Ombudsman Program/Office; establishment.

The Secretary of Department of Health and Human Services shall establish and maintain the Office of State Long‑Term Ombudsman in the Division of Aging. The Office shall carry out the functions and duties required by the Older Americans Act of 1965, as amended. This Office shall be headed by a State Ombudsman who is a person qualified by training and with experience in geriatrics and long‑term care. The Attorney General shall provide legal staff and advice to this Office. (1989, c. 403, s. 1; 1997‑443, s. 11A.118(a).)



§ 143B-181.18. Office of State Long-Term Care Ombudsman Program/State Ombudsman duties.

§ 143B‑181.18.  Office of State Long‑Term Care Ombudsman Program/State Ombudsman duties.

The State Ombudsman shall:

(1)        Promote community involvement with long‑term care providers and residents of long‑term care facilities and serve as liaison between residents, residents' families, facility personnel, and facility administration;

(2)        Supervise the Long‑Term Care Program pursuant to rules adopted by the Secretary of the Department of Health and Human Services pursuant to G.S. 143B‑10;

(3)        Certify regional ombudsmen. Certification requirements shall include an internship, training in the aging process, complaint resolution, long‑term care issues, mediation techniques, recruitment and training of volunteers, and relevant federal, State, and local laws, policies, and standards;

(4)        Attempt to resolve complaints made by or on behalf of individuals who are residents of long‑term care facilities, which complaints relate to administrative action that may adversely affect the health, safety, or welfare of residents;

(5)        Provide training and technical assistance to regional ombudsmen;

(6)        Establish procedures for appropriate access by regional ombudsmen to long‑term care facilities and residents' records including procedures to protect the confidentiality of these records and to ensure that the identity of any complainant or resident will not be disclosed except as permitted under the Older Americans Act of 1965, as amended, 42 U.S.C. § 3001 et seq.;

(7)        Analyze data relating to complaints and conditions in long‑term care facilities to identify significant problems and recommend solutions;

(8)        Prepare an annual report containing data and findings regarding the types of problems experienced and complaints reported by residents as well as recommendations for resolutions of identified long‑term care issues;

(9)        Prepare findings regarding public education and community involvement efforts and innovative programs being provided in long‑term care facilities; and

(10)      Provide information to public agencies, and through the State Ombudsman, to legislators, and others regarding problems encountered by residents or providers as well as recommendations for resolution. (1989, c. 403, s. 1; 1995, c. 254, s. 3; 1997‑443, s. 11A.118(a).)



§ 143B-181.19. Office of Regional Long-Term Care Ombudsman; Regional Ombudsman; duties.

§ 143B‑181.19.  Office of Regional Long‑Term Care Ombudsman; Regional Ombudsman; duties.

(a)        An Office of Regional Ombudsman Program shall be established in each of the Area Agencies on Aging, and shall be headed by a Regional Ombudsman who shall carry out the functions and duties of the Office.  The Area Agency on Aging administration shall provide administrative supervision to each Regional Ombudsman.

(b)        Pursuant to policies and procedures established by the State Office of Long‑Term Care Ombudsman, the Regional Ombudsman shall:

(1)        Promote community involvement with long‑term care facilities and residents of long‑term care facilities and serve as a liaison between residents, residents' families, facility personnel, and facility administration;

(2)        Receive and attempt to resolve complaints made by or on behalf of residents in long‑term care facilities;

(3)        Collect data about the number and types of complaints handled;

(4)        Work with long‑term care providers to resolve issues of common concern;

(5)        Work with long‑term care providers to promote increased community involvement;

(6)        Offer assistance to long‑term care providers in staff training regarding residents' rights;

(7)        Report regularly to the office of State Ombudsman about the data collected and about the activities of the Regional Ombudsman;

(8)        Provide training and technical assistance to the community advisory committees; and

(9)        Provide information to the general public on long‑term care issues. (1989, c. 403.)



§ 143B-181.20. State/Regional Long-Term Care Ombudsman; authority to enter; cooperation of government agencies; communication with residents.

§ 143B‑181.20.  State/Regional Long‑Term Care Ombudsman; authority to enter; cooperation of government agencies; communication with residents.

(a)        The State and Regional Ombudsman may enter any long‑term care facility and may have reasonable access to any resident in the reasonable pursuit of his function. The Ombudsman may communicate privately and confidentially with residents of the facility individually or in groups. The Ombudsman shall have access to the patient records as permitted under the Older Americans Act of 1965, as amended, 42 U.S.C. § 3001 et seq., and under procedures established by the State Ombudsman pursuant to G.S. 143B‑181.18(6). Entry shall be conducted in a manner that will not significantly disrupt the provision of nursing or other care to residents and if the long‑term care facility requires registration of all visitors entering the facility, then the State or Regional Ombudsman must also register. Any State or Regional Ombudsman who discloses any information obtained from the patient's records except as permitted under the Older Americans Act of 1965, as amended, 42 U.S.C. § 3001 et seq., is guilty of a Class 1 misdemeanor.

(b)        The State or Regional Ombudsman shall identify himself as such to the resident, and the resident has the right to refuse to communicate with the Ombudsman.

(c)        The resident has the right to participate in planning any course of action to be taken on his behalf by the State or Regional Ombudsman, and the resident has the right to approve or disapprove any proposed action to be taken on his behalf by the Ombudsman.

(d)        The State or Regional Ombudsman shall meet with the facility administrator or person in charge before any action is taken to allow the facility the opportunity to respond, provide additional information, or take appropriate action to resolve the concern.

(e)        The State and Regional Ombudsman may obtain from any government agency, and this agency shall provide, that cooperation, assistance, services, data, and access to files and records that will enable the Ombudsman to properly perform his duties and exercise his powers, provided this information is not privileged by law.

(f)         If the subject of the complaint involves suspected abuse, neglect, or exploitation, the State or Regional Ombudsman shall notify the county department of social services' Adult Protection Services section of the county department of social services, pursuant to Article 6 of Chapter 108A of the General Statutes. (1989, c. 403, s. 1; 1993, c. 539, s. 1038; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 254, s. 4.)



§ 143B-181.21. State/Regional Long-Term Care Ombudsman; resolution of complaints.

§ 143B‑181.21.  State/Regional Long‑Term Care Ombudsman; resolution of complaints.

(a)        Following receipt of a complaint, the State or Regional Ombudsman shall attempt to resolve the complaint using, whenever possible, informal technique of mediation, conciliation, and persuasion.

(b)        Complaints or conditions adversely affecting residents of long‑term care facilities that cannot be resolved in the manner described in subsection (a) of this section shall be referred by the State or Regional Ombudsman to the appropriate licensure agency pursuant to G.S. 131E‑100 through 110 and Part 1 of Article 1 of Chapter 131D of the General Statutes.  (1989, c. 403, s. 1; 2009‑462, s. 4(n).)



§ 143B-181.22. State/Regional Long-Term Care Ombudsman; confidentiality.

§ 143B‑181.22.  State/Regional Long‑Term Care Ombudsman; confidentiality.

The identity of any complainant, resident on whose behalf a complaint is made, or any individual providing information on behalf of the resident or complainant relevant to the attempted resolution of the complaint along with the information produced by the process of complaint resolution is confidential and shall be disclosed only as permitted under the Older Americans Act of 1965, as amended, 42 U.S.C. § 3001 et seq. (1989, c. 403, s. 1; 1995, c. 254, s. 5.)



§ 143B-181.23. State/Regional Long-Term Care Ombudsman; prohibition of retaliation.

§ 143B‑181.23.  State/Regional Long‑Term Care Ombudsman; prohibition of retaliation.

No person shall discriminate or retaliate in any manner against any resident or relative or guardian of a resident, any employee of a long‑term care facility, or any other person because of the making of a complaint or providing of information in good faith to the State Ombudsman or Regional Ombudsman. (1989, c. 403.)



§ 143B-181.24. Office of State/Regional Long-Term Care Ombudsman; immunity from liability.

§ 143B‑181.24.  Office of State/Regional Long‑Term Care Ombudsman; immunity from liability.

No representative of the Office shall be liable for good faith performance of official duties. (1989, c. 403.)



§ 143B-181.25. Office of State/Regional Long-Term Care Ombudsman; penalty for willful interference.

§ 143B‑181.25.  Office of State/Regional Long‑Term Care Ombudsman; penalty for willful interference.

Willful or unnecessary obstruction with the State or Regional Long‑Term Care Ombudsman in the performance of his official duties is a Class 1 misdemeanor. (1989, c. 403; 1993, c. 539, s. 1039; 1994, Ex. Sess., c. 24, s. 14(c).)



§§ 143B-181.26 through 143B-181.49. Reserved for future codification purposes.

§§ 143B‑181.26 through 143B‑181.49.  Reserved for future codification purposes.



§§ 143B-181.50 through 143B-181.54. Repealed by Session Laws 1999-334, s. 3.11.

Part 14E. Standards for Alzheimer's Special Care Units.

§§ 143B‑181.50 through 143B‑181.54.  Repealed by Session Laws 1999‑334, s. 3.11.



§ 143B-181.55. Creation, membership, meetings, organization, and adoption of measures.

Part 14F.  Senior Tar Heel Legislature.

§ 143B‑181.55.  Creation, membership, meetings, organization, and adoption of measures.

(a)        There is created the North Carolina Senior Tar Heel Legislature. It shall:

(1)        Provide information and education to senior citizens on the legislative process and matters being considered by the General Assembly;

(2)        Promote citizen involvement and advocacy concerning aging issues before the General Assembly; and

(3)        Assess the legislative needs of older citizens by convening a forum modeled after the General Assembly.

(b)        The delegates to the Senior Tar Heel Legislature shall be age 60 or over and shall be duly selected pursuant to procedures developed by the Department of Health and Human Services, Division of Aging, and approved by the Secretary of the Department in consultation with senior citizens advocacy groups who have given written notice to the Division of Aging that they desire to be consulted. The Senior Tar Heel Legislative Session shall be organized and coordinated by the Division with Area Agencies on Aging organizing the local election procedures and other related matters. At the conclusion of each session, the Senior Tar Heel Legislature shall make a report of that session's proceedings and recommendations to the General Assembly. Delegates to the Senior Tar Heel Legislature shall be from each county.

(c)        The Senior Tar Heel Legislature is authorized to meet one day in March of every year beginning in 1994 but shall hold its first session no later than August 1993. The sessions shall be held in the State Capitol or in a building to be selected by the Governor or the Governor's designee. The Senior Tar Heel Legislature is authorized to adopt bylaws to govern its internal procedures and is authorized to adopt such recommendations as it deems appropriate to present to the General Assembly for consideration.

(d)        A report of the proceedings of each session of the Senior Tar Heel Legislature shall be presented to the next Regular Session of the North Carolina General Assembly. (1993, c. 503, s. 1; 1997‑443, s. 11A.118(a).)



§§ 143B-182, 143B-183: Repealed by Session Laws 1981, c. 51, s. 13.

Part 15.  Mental Health Advisory Council.

§§ 143B‑182 through 143B‑183:  Repealed by Session Laws 1981, c.  51, s. 13.



§§ 143B-184, 143B-185: Repealed by Session Laws 1985 (Reg. Sess., 1986), c. 1028, s. 28.

Part 16. Governor's Council on Employment of the Handicapped [Transferred.]

Part 16A. North Carolina Arthritis Program Committee.

§§ 143B‑184 through 143B‑185: Repealed by Session Laws 1985 (Reg.  Sess., 1986), c. 1028, s. 28.



§§ 143B-186, 143B-187: Transferred to §§ 143B-414, 143B-415 by Session Laws 1977, c. 872, s. 6.

Part 17. Governor's Advocacy Council on Children and Youth.

§§ 143B‑186 through 143B‑187: Transferred to §§ 143B‑414, 143B‑415 by Session Laws 1977, c. 872, s. 6.



§§ 143B-188 through 143B-190: Recodified as §§ 130A-131 through 130A-131.2 by Session Laws 1989, c. 727, s. 179.

Part 18. Council on Sickle Cell Syndrome.

§§ 143B‑188 through 143B‑190:  Recodified as §§ 130A‑131 through 130A‑131.2 by Session Laws 1989, c. 727, s. 179.



§§ 143B-191 through 143B-196: Repealed by Session Laws 1987, c. 822, s. 1.

§§ 143B‑191 through 143B‑196: Repealed by Session Laws 1987, c.  822, s. 1.



§§ 143B-197 through 143B-201. Repealed by Session Laws 1979, c. 504, s. 10.

Part 19. Commission for Human Skills and Resource Development.

§§ 143B‑197 through 143B‑201.  Repealed by Session Laws 1979, c. 504, s. 10.



§§ 143B-202 through 143B-203: Repealed by Session Laws 1989, c. 727, s. 181.

§§ 143B‑202 through 143B‑203: Repealed by Session Laws 1989, c.  727, s. 181.



§§ 143B-204 through 143B-206: Recodified as §§ 130A-33.30 through 130A-33.32 by Session Laws 1989, c. 727, s. 182(a).

Part 20.  Commission of Anatomy.

§§ 143B‑204 through 143B‑206:  Recodified as §§ 130A‑33.30 through 130A‑33.32 by Session Laws 1989, c. 727, s. 182(a).



§§ 143B-207 through 143B-208: Repealed by Session Laws 1981, c. 50, s. 7.

Part 21.  Youth Services Advisory Committee.

§§ 143B‑207 through 143B‑208: Repealed by Session Laws 1981, c.  50, s. 7.



§ 143B-209. Repealed by Session Laws 1983, c. 891, s. 10, effective January 1, 1984.

Part 22.  Human Tissue Advisory Council.

§ 143B‑209.  Repealed by Session Laws 1983, c. 891, s. 10, effective January 1, 1984.



§§ 143B-210 through 143B-212. Repealed by Session Laws 1981, c. 51, s. 7, effective July 1, 1981.

Part 23. North Carolina Drug Commission.

§§ 143B‑210 through 143B‑212.  Repealed by Session Laws 1981, c. 51, s. 7, effective July 1, 1981.



§§ 143B-213 through 143B-216.5B: Repealed by Session Laws 1989, c. 533, s. 1.

Part 24. North Carolina Council for the Hearing Impaired.

§§ 143B‑213 through 143B‑216.5B: Repealed by Session Laws 1989, c.  533, s. 1.



§§ 143B-216.6 through 143B-216.7: Repealed by Session Laws 1979, c. 504, s. 13.

Part 25.  Nutrition Advisory Committee.

§§ 143B‑216.6 through 143B‑216.7: Repealed by Session Laws 1979, c.  504, s. 13.



§§ 143B-216.8 through 143B-216.9: Recodified as §§ 130A-33.40, 130A-33.41 by Session Laws 1989, c. 727, s. 186.

Part 26. Governor's Council on Physical Fitness and Health.

§§ 143B‑216.8 through 143B‑216.9:  Recodified as §§ 130A‑33.40, 130A‑33.41 by Session Laws 1989, c. 727, s. 186.



§§ 143B-216.10 through 143B-216.15: Recodified as §§ 143B-285.10 through 143B-285.15 by Session Laws 1989, c. 727, s. 189.

Part 27.  Governor's Waste Management Board.

§§ 143B‑216.10 through 143B‑216.15:  Recodified as §§ 143B‑285.10 through 143B‑285.15 by Session Laws 1989, c. 727, s. 189.



§§ 143B-216.16 through 143B-216.19. Reserved for future codification purposes.

§§ 143B‑216.16 through 143B‑216.19.  Reserved for future codification purposes.



§ 143B-216.20: Recodified as G.S. 143A-48.1(a) by Session Laws 2002-126, s. 10.10D(a), effective October 1, 2002.

Part 28. North Carolina Council on the Holocaust.

§ 143B‑216.20: Recodified as G.S. 143A‑48.1(a) by Session Laws 2002‑126, s. 10.10D(a), effective October 1, 2002.



§ 143B-216.21: Recodified as G.S. 143A-48.1(b) by Session Laws 2002-126, s. 10.10D(a), effective October 1, 2002.

§ 143B‑216.21: Recodified as G.S. 143A‑48.1(b) by Session Laws 2002‑126, s. 10.10D(a), effective October 1, 2002.



§ 143B-216.22: Recodified as G.S. 143A-48.1(c) by Session Laws 2002-126, s. 10.10D(a), effective October 1, 2002.

§ 143B‑216.22: Recodified as G.S. 143A‑48.1(c) by Session Laws 2002‑126, s. 10.10D(a), effective October 1, 2002.



§ 143B-216.23: Recodified as G.S. 143A-48.1(d) by Session Laws 2002-126, s. 10.10D(a), effective October 1, 2002.

§ 143B‑216.23: Recodified as G.S. 143A‑48.1(d) by Session Laws 2002‑126, s. 10.10D(a), effective October 1, 2002.



§§ 143B-216.24 through 143B-216.29. Reserved for future codification purposes.

§§ 143B‑216.24 through 143B‑216.29.  Reserved for future codification purposes.



§ 143B-216.30. Definitions.

Part 29.  Council for the Deaf and the Hard of Hearing; Division of Services for the Deaf and the Hard of Hearing.

§ 143B‑216.30.  Definitions.

The following definitions shall apply throughout this Part unless otherwise specified:

(1)        "Council" means the Council for the Deaf and the Hard of Hearing of the Department of Health and Human Services.

(2)        "Deaf" means the inability to hear and/or understand oral communication, with or without assistance of amplification devices.

(3)        "Division" means the Division of Services for the Deaf and the Hard of Hearing of the Department of Health and Human Services.

(4)        "Hard of hearing" means permanent hearing loss which is severe enough to necessitate the use of amplification devices to hear oral communication.

(5)        "Ring signaling device" means a mechanism such as a flashing light which visually indicates that a communication is being received through a telephone line. This phrase also means mechanisms such as adjustable volume ringers and buzzers which audibly and loudly indicate an incoming telephone communication.

(6)        "Speech impaired" means permanent loss of oral communication ability.

(7)        "Telecommunications device" or "TDD" means a keyboard mechanism attached to or in place of a standard telephone by some coupling device, used to transmit or receive signals through telephone lines.

(8)        "Volume control handset" means a telephone handset or other telephone listening device which has an adjustable control for increasing the volume of the sound being produced by the telephone receiving unit. (1989, c. 533, s. 2; 1997‑443, s. 11A.118(a).)



§ 143B-216.31. Council for the Deaf and the Hard of Hearing  creation and duties.

§ 143B‑216.31.  Council for the Deaf and the Hard of Hearing  creation and duties.

There is hereby created the Council for the Deaf and the Hard of Hearing of the Department of Health and Human Services. The Council shall have duties including the following:

(1)        To make recommendations to the Secretary of the Department of Health and Human Services for cost‑effective provision, coordination, and improvement of services;

(2)        To create public awareness of the specific needs and abilities of people who are deaf, hard of hearing, or deaf‑blind and to consider the need for new State programs concerning the deaf, hard of hearing, and deaf‑blind;

(3)        To advise the Secretary of the Department of Health and Human Services during planning and implementation of services being provided to North Carolina citizens who are deaf, hard of hearing, or deaf‑blind with respect to the quality, extent, and scope of those services;

(4)        To advise the Secretary of the Department of Health and Human Services and the Superintendent of the Department of Public Instruction regarding planning, implementation, and cost‑effective coordination of State programs providing educational services for persons who are deaf, hard of hearing, or deaf‑blind; and

(5)        To respond to the request of the Secretary of the Department of Health and Human Services for advice or recommendations pertaining to any matter affecting deaf, hard of hearing, or deaf‑blind citizens of North Carolina. (1989, c. 533, s. 2; 1997‑443, s. 11A.118(a); 2003‑343, s. 1.)



§ 143B-216.32. Council for the Deaf and the Hard of Hearing  membership; quorum; compensation.

§ 143B‑216.32.  Council for the Deaf and the Hard of Hearing  membership; quorum; compensation.

(a)        The Council for the Deaf and the Hard of Hearing shall consist of 28 members. Twenty members shall be members appointed by the Governor. Three members appointed by the Governor shall be persons who are deaf and three members shall be persons who are hard of hearing. One appointment shall be an educator who trains deaf education teachers and one appointment shall be an audiologist licensed under Article 22 of Chapter 90 of the General Statutes. Three appointments shall be parents of deaf or hard of hearing children including one parent of a student in a residential school; one parent of a student in a preschool program; and one parent of a student in a mainstream education program, with at least one parent coming from each region of the North Carolina schools for the deaf regions. One member appointed by the Governor shall be recommended by the President of the North Carolina Association of the Deaf; one member shall be recommended by the President of the North Carolina Deaf‑Blind Associates; one member shall be recommended by the North Carolina Chapter of Self Help for the Hard of Hearing (SHHH); one member shall be recommended by the North Carolina Black Deaf Advocates (NCBDA); one member shall be a representative from a facility that performs cochlear implants; one member shall be recommended by the President of the North Carolina Pediatric Society; one member shall be recommended by the President of the North Carolina Registry of Interpreters for the Deaf; one member shall be recommended by a local education agency; and one member shall be recommended by the Superintendent of Public Instruction. Two members shall be appointed from the House of Representatives by the Speaker of the House of Representatives and two members shall be appointed from the Senate by the President Pro Tempore of the Senate. The Secretary of Health and Human Services shall appoint four members as follows: one from the Division of Vocational Rehabilitation, one from the Division of Aging, one from the Division of Mental Health, Developmental Disabilities, and Substance Abuse Services, and one from the Division of Social Services.

(b)        The terms of the initial members of the Council shall commence July 1, 1989. In his initial appointments, the Governor shall designate four members who shall serve terms of five years, four who shall serve terms of four years, four who shall serve terms of three years, and three who shall serve terms of two years. After the initial appointees' terms have expired, all members shall be appointed for a term of four years. No member shall serve more than two successive terms unless the member is an employee of the Department of Health and Human Services or the Department of Public Instruction representing his or her agency as a specialist in the field of service.

Any appointment to fill a vacancy on the Council created by the resignation, dismissal, death, or disability of a member shall be for the balance of the unexpired term.

(c)        The chairman of the Council shall be designated by the Secretary of the Department of Health and Human Services from the Council members. The chairman shall hold this office for not more than four years.

(d)        The Council shall meet quarterly and at other times at the call of the chairman. A majority of the Council shall constitute a quorum.

(e)        Council members shall be reimbursed for expenses incurred in the performance of their duties in accordance with G.S. 138‑5.

(f)         The Secretary of the Department of Health and Human Services shall provide clerical and other assistance as needed. (1989, c. 533, s. 2; 1993, c. 551, s. 1; 1997‑443, s. 11A.118(a); 2001‑424, s. 21.81(d); 2001‑486, s. 2.14; 2003‑343, s. 2.)



§ 143B-216.33. Division of Services for the Deaf and the Hard of Hearing  creation, powers and duties.

§ 143B‑216.33.  Division of Services for the Deaf and the Hard of Hearing  creation, powers and duties.

(a)        There is hereby created within the Department of Health and Human Services, the Division of Services for the Deaf and the Hard of Hearing. The Division shall have the powers and duties including the following:

(1)        To review existing programs for persons who are deaf or hard of hearing in the State, and make recommendations to the Secretary of the Department of Health and Human Services and to the Superintendent of the Department of Public Instruction for improvements to such programs;

(2)        Repealed by Session Laws 1999‑237, s. 11.4(b).

(3)        To provide a network of resource centers for local access to services such as interpreters, information and referral, telephone relay, and advocacy for persons who are deaf or hard of hearing;

(4)        To collect, study, maintain, publish and disseminate information relative to all aspects of deafness;

(5)        To promote public awareness of the needs of, resources and opportunities available to persons who are deaf or hard of hearing;

(6)        To provide technical assistance to agencies and organizations in the development of services to persons who are deaf or hard of hearing;

(7)        To administer the Telecommunications Program for the Deaf pursuant to G.S. 143B‑216.34; and

(8)        To provide training and skill development programming to enhance the competence of individuals who aspire to be licensed or who are currently licensed as interpreters or transliterators under Chapter 90D of the General Statutes.

(b)        The Division shall function under the authority of the Department of Health and Human Services and the Secretary of the Department of Health and Human Services as provided in the Executive Organization Act of 1973 and shall perform such other duties as are assigned by the Secretary.

(c)        The Department of Health and Human Services may receive moneys from any source, including federal funds, gifts, grants and bequests which shall be expended for the purposes designated in this Part. Gifts and bequests received shall be deposited in a trust fund with the State Treasurer who shall hold them in trust in a separate account in the name of the Division. The cash balance of this account may be pooled for investment purposes, but investment earnings shall be credited pro rata to this participating account. Moneys deposited with the State Treasurer in the trust fund account pursuant to this subsection, and investment earnings thereon, are available for expenditure without further authorization from the General Assembly. Such funds shall be administered by the Division under the direction of the director and fiscal officer of the Division and will be subject to audits normally conducted with the agency.

(d)        The Secretary of the Department of Health and Human Services shall adopt rules to implement this Part. (1989, c. 533, s. 2; 1997‑443, s. 11A.118(a); 1999‑237, s. 11.4(b); 2002‑182, s. 5; 2003‑56, s. 3.)



§ 143B-216.34. Division of Services for the Deaf and the Hard of Hearing - temporary loan program established.

§ 143B‑216.34.  Division of Services for the Deaf and the Hard of Hearing  temporary loan program established.

(a)        There is established an assistive equipment loan program for the deaf, hard of hearing, and speech impaired to be developed, administered, and implemented by the Division of Services for the Deaf and the Hard of Hearing. The assistive equipment loan program supplements the telecommunications equipment distribution program established pursuant to G.S. 62‑157.

(b)        The Division shall develop rules for the distribution of the communications and alerting equipment and shall determine performance standards. The Division shall select equipment for distribution to qualifying recipients. The equipment discussed in this section shall be leased at no cost to qualifying recipients for a period of time up to and not exceeding two years. Nothing herein shall be construed to prevent the renewal of any lease previously executed with a qualified recipient. In addition, the Division shall provide consultative services and training to those individuals and organizations utilizing communications and alerting equipment pursuant to this section.

(c)        The central communications office of each county sheriff's department shall purchase and continually operate at least one telecommunications device that is functionally equivalent in providing equal access to services for individuals who are deaf, hard of hearing, deaf‑blind, and speech impaired.

The central communications office of each police department and firefighting agency in municipalities with a population of 25,000 to 250,000 shall purchase and continually operate at least one such device.

The central communications office of each police department and firefighting agency in municipalities with a population exceeding 250,000 persons shall purchase and continually operate at least two such devices.

(d)        Each public safety office, health care facility (including hospitals and urgent care facilities), and the 911 emergency number system is required to obtain a telecommunications device that is functionally equivalent in providing equal access to services for individuals who are deaf, hard of hearing, and speech impaired pursuant to this section and shall continually operate and staff the equipment during hours of operation, including up to 24 hours. (1989, c. 533, s. 2; 2007‑149, s. 1.)



§§ 143B-216.35 through 143B-216.39. Reserved for future codification purposes.

§§ 143B‑216.35 through 143B‑216.39.  Reserved for future codification purposes.



§ 143B-216.40. Establishment; operations.

Part 30. State Schools for Hearing‑impaired Children.

§ 143B‑216.40.  Establishment; operations.

There are established, and there shall be maintained, the following schools for the deaf: the Eastern North Carolina School for the Deaf at Wilson (K‑12) and the North Carolina School for the Deaf at Morganton (K‑12). The Department of Health and Human Services shall be responsible for the operation and maintenance of the schools. (1891, c. 399, s. 1; Rev., s. 4202; 1915, c. 14; C. S., s. 5888; 1957, c. 1433; 1963, c. 448, s. 28; 1969, c. 1279; 1971, c. 1000; 1973, c. 476, s. 165; 1981, c. 423, s. 1; c. 635, s. 2; 1997‑18, s. 12; 1997‑443, s. 11A.118(a); 2001‑424, s. 21.81(b); 2006‑69, s. 3(q).)



§ 143B-216.41. Pupils admitted; education.

§ 143B‑216.41.  Pupils admitted; education.

(a)        The Department of Health and Human Services may consider for admission all deaf and deaf/multidisabled children into the schools for the deaf who meet the following criteria and in accordance with federal and State law and rules adopted by the Office of Education Services:

(1)        The child has been referred by the child's local education agency and an admission is deemed appropriate by the child's Individualized Education Program (IEP) Team.

(2)        The child is a resident of this State, except as provided in subsection (b) of this section.

(3)        The child is at least five years of age but not older than 21 years of age.

(b)        Nonresident deaf or deaf/multidisabled children may be admitted to the schools for the deaf in accordance with rules adopted by the Office of Education Services if the admission does not prevent the attendance of any deaf or deaf/multidisabled child who is a resident of the State. Only children who are residents of North Carolina are entitled to free tuition and room and board.

(c)        The Department, through the Office of Education Services, shall provide unique instructional programs to meet the needs of all students admitted to the schools for the deaf. The Department shall encourage the State to provide classrooms with modern auditory training equipment, audiovisual media equipment, and any other special equipment to provide the best educational conditions for the deaf and deaf/multidisabled.

(d)        The Department, through the Office of Education Services, shall do the following:

(1)        Maintain a collaborative relationship with institutions of higher education to provide teacher‑training opportunities.

(2)        Provide for a comprehensive vocational and technical training program as directed in the transition component of the Individualized Education Programs of students. (1961, c. 968; 1963, c. 448, s. 28; 1969, c. 1279; 1971, c. 1000; 1973, c. 476, s. 165; 1981, c. 423, s. 1; 1983 (Reg. Sess., 1984), c. 1034, s. 23; 1985, c. 780, s. 3; 1997‑18, s. 12; 1997‑443, s. 11A.118(a); 2003‑253, s. 1.)



§ 143B-216.42. Free textbooks and State purchase and rental system.

§ 143B‑216.42.  Free textbooks and State purchase and rental system.

The Schools for the Deaf shall have the right and privilege of participating in the distribution of free textbooks and in the purchase and rental system operated by the State of North Carolina in the same manner as any other public school in the State. (1943, c. 205; 1963, c. 448, s. 28; 1971, c. 1000; 1981, c. 423, s. 1; 1997‑18, s. 12.)



§ 143B-216.43. Agreements with local governing authorities.

§ 143B‑216.43.  Agreements with local governing authorities.

The Department is authorized to make such agreements with the governing authority of any municipality, or of any county, as may be mutually agreed upon, to promote convenience and economy for joint water supply, lighted areas, use of sewage facilities, or any other utilities or facilities that may be necessary and as may be agreed upon. (1891, c. 399, ss. 8‑10; Rev., s. 4205; C.S., s. 5893; 1963, c. 448, s. 28; 1971, c. 1000; 1973, c. 476, s. 165; 1981, c. 423, s. 1; 1997‑18, s. 12.)



§ 143B-216.44. Fees for athletic programs; appeal.

§ 143B‑216.44.  Fees for athletic programs; appeal.

The Secretary of Health and Human Services may establish by regulation fees not to exceed one hundred dollars ($100.00) per year to support the athletic program and after school student activities and an appeal process under Chapter 150B by which a student unable to pay may prove that he is unable to pay and be relieved of the fee. (1981, c. 562, s. 3; c. 912, s. 2; 1987, c. 827, s. 1; 1997‑443, s. 11A.118(a).)



§§ 143B-216.45 through 143B-216.49. Reserved for future codification purposes.

§§ 143B‑216.45 through 143B‑216.49.  Reserved for future codification purposes.



§ 143B-216.50. Department of Health and Human Services; office of the Internal Auditor.

Part 31.  Office of the Internal Auditor.

§ 143B‑216.50.  Department of Health and Human Services; office of the Internal Auditor.

(a)        The office of Internal Auditor is established in the Department of Health and Human Services. The office of the Internal Auditor shall provide independent reviews and analyses of various functions and programs within the Department that will provide management information to promote accountability, integrity, and efficiency within the Department.

(b)        It shall be the duty and responsibility of the Internal Auditor to:

(1)        Advise in the development of performance measure, standards, and procedures for the evaluation of the Department;

(2)        Assess the reliability and validity of performance measures and the information provided by the Department on performance measures and standards and make recommendations for improvement, if necessary;

(3)        Review the actions taken by the Department of Health and Human Services to improve program performance and meet program standards and make recommendations for improvement, if necessary;

(4)        Provide direction for, supervise, and coordinate audits, investigations, and management reviews relating to programs and operations of the Department;

(5)        Conduct independent analysis of programs carried out or financed by the Department of Health and Human Services for the purpose of promoting economy and efficiency in the administration of, or preventing and detecting waste, management, misconduct, fraud and abuse in its programs and operations;

(6)        Keep the Secretary of the Department of Health and Human Services informed concerning fraud, abuses, and deficiencies relating to programs and operations administered or financed by the Department of Health and Human Services, recommend corrective action concerning fraud, abuses, and deficiencies, and report on the progress made in implementing corrective action;

(7)        Ensure effective coordination and cooperation between the State Auditor, federal auditors, and other governmental bodies with a view toward avoiding duplication; and

(8)        Ensure that an appropriate balance is maintained between audit, investigative, and other accountability activities.

(c)        The Internal Auditor shall be appointed by the Secretary. The Internal Auditor shall be appointed without regard to political affiliation.

(d)        The Internal Auditor shall report to an official designated by the Secretary.

(e)        The Internal Auditor shall have access to any records, data, or other information of the Department the Internal Auditor believes necessary to carry out the Internal Auditor's duties. (1997‑443, s. 12.21(c).)



§ 143B-216.51. Department of Health and Human Services office of the Internal Auditor; Department audits.

§ 143B‑216.51.  Department of Health and Human Services office of the Internal Auditor; Department audits.

(a)        To ensure that Department audits are performed in accordance with applicable auditing standards, the Internal Auditor shall possess the following qualifications:

(1)        A bachelors degree from an accredited college or university with a major in accounting, or with a major in business which includes five courses in accounting, and five years' experience as an internal auditor or independent postauditor, electronic data processing auditor, accountant, or any combination thereof. The experience shall, at a minimum, consist of audits of units of government or private business enterprises operating for profit or not for profit;

(2)        A masters degree in accounting, business administration, or public administration from an accredited college or university and four years of experience as required in subdivision (1) of this subsection; or

(3)        A certified public accountant license issued pursuant to law or a certified internal audit certificate issued by the Institute of Internal Auditors or earned by examination, and four years' experience as required in subdivision (1) of this subsection.

The Internal Auditor shall, to the extent both necessary and practicable, include on the Internal Auditor's staff individuals with electronic data processing auditing experience.

(b)        In carrying out the auditing duties and responsibilities of this Part, the Internal Auditor shall review and evaluate internal controls necessary to ensure the fiscal accountability of the Department. The Internal Auditor shall conduct financial, compliance, electronic data processing, and performance audits of the Department and prepare audit reports of findings. The scope and assignment of the audits shall be determined by the Internal Auditor; however, the Secretary may at any time direct the Internal Auditor to perform an audit of a special program, function, or organizational unit. The performance of the audit shall be under the direction of the Internal Audit.

(c)        Audits undertaken pursuant to this Part shall be conducted in accordance with auditing standards prescribed by the State Auditor. All audit reports issued by internal audit staff shall include a statement that the audit was conducted pursuant to these standards.

(d)        The Internal Auditor shall maintain, for 10 years, a complete file of all audit reports and reports of other examinations, investigations, surveys, and reviews issued under the Internal Auditor's authority. Audit work papers and other evidence and related supportive material directly pertaining to the work of his office shall be retained according to an agreement between the Internal Auditor and State Archives. To promote cooperation and avoid unnecessary duplication of audit effort, audit work papers related to issued audit reports shall be, unless otherwise prohibited by law, made available for inspection by duly authorized representatives of the State and federal governments in connection with some matter officially before them. Except as otherwise provided in this subsection, or upon subpoena issued by a duly authorized court or court official, audit work papers shall be kept confidential. Audit reports shall be public records to the extent that they do not include information which, under State laws, is confidential and exempt from Chapter 132 of the General Statutes or would compromise the security systems of the Department.

(e)        The Internal Auditor shall submit the final report to the Secretary.

(f)         The State Auditor shall review a sample of the Department's internal audit reports and related work papers when determined by the State Auditor that, when conducting audits, it would be efficient to consider the work of the Internal Auditor. If the State Auditor finds deficiencies in the work of the Internal Auditor, the State Auditor shall include a statement of these findings in the audit report of the Department. The office of the Internal Auditor will cause to be made an external quality control review at least once every three years by a qualified organization not affiliated with the office of the Internal Auditor. The external quality review should determine whether the Department's internal quality control system is in place and operating effectively to provide reasonable assurance that established policies and procedures and applicable audit standards are being followed.

(g)        The Internal Auditor shall monitor the implementation of the Department's response to any audit of the Department conducted by the State Auditor pursuant to law. No later than six months after the State Auditor publishes a report of the audit of the Department, the Internal Auditor shall report to the Secretary on the status of corrective actions taken. A copy of the report shall be filed with the Joint Legislative Commission on Governmental Operations.

(h)        The Internal Auditor shall develop long‑term and annual audit plans based on the findings of periodic risk assessments. The plan, where appropriate, should include postaudit samplings of payments and accounts. The plan shall show the individual audits to be conducted during each year and related resources to be devoted to the respective audits. The State Controller may utilize audits performed by the Internal Auditor. The plan shall be submitted to the Secretary for approval. A copy of the approved plan shall be submitted to the State Auditor. (1997‑443, s. 12.21(c).)



§§ 143B-216.52 through 143B-216.59. Reserved for future codification purposes.

§§ 143B‑216.52 through 143B‑216.59.  Reserved for future codification purposes.



§ 143B-216.60. The Justus-Warren Heart Disease and Stroke Prevention Task Force.

Part 32. Heart Disease and Stroke Prevention Task Force.

§ 143B‑216.60.  The Justus‑Warren Heart Disease and Stroke Prevention Task Force.

(a)        The Justus‑Warren Heart Disease and Stroke Prevention Task Force is created in the Department of Health and Human Services.

(b)        The Task Force shall have 27 members. The Governor shall appoint the Chair, and the Vice‑Chair shall be elected by the Task Force. The Director of the Department of Health and Human Services, the Director of the Division of Medical Assistance in the Department of Health and Human Services, and the Director of the Division of Aging in the Department of Health and Human Services, or their designees, shall be members of the Task Force. Appointments to the Task Force shall be made as follows:

(1)        By the General Assembly upon the recommendation of the President Pro Tempore of the Senate, as follows:

a.         Three members of the Senate;

b.         A heart attack survivor;

c.         A local health director;

d.         A certified health educator;

e.         A hospital administrator; and

f.          A representative of the North Carolina Association of Area Agencies on Aging.

(2)        By the General Assembly upon the recommendation of the Speaker of the House of Representatives, as follows:

a.         Three members of the House of Representatives;

b.         A stroke survivor;

c.         A county commissioner;

d.         A licensed dietitian/nutritionist;

e.         A pharmacist; and

f.          A registered nurse.

(3)        By the Governor, as follows:

a.         A practicing family physician, pediatrician, or internist;

b.         A president or chief executive officer of a business upon recommendation of a North Carolina wellness council which is a member of the Wellness Councils of America;

c.         A news director of a newspaper or television or radio station;

d.         A volunteer of the North Carolina Affiliate of the American Heart Association;

e.         A representative from the North Carolina Cooperative Extension Service;

f.          A representative of the Governor's Council on Physical Fitness and Health; and

g.         Two members at large.

(c)        Each appointing authority shall assure insofar as possible that its appointees to the Task Force reflect the composition of the North Carolina population with regard to ethnic, racial, age, gender, and religious composition.

(d)        The General Assembly and the Governor shall make their appointments to the Task Force not later than 30 days after the adjournment of the 1995 General Assembly, Regular Session 1995. A vacancy on the Task Force shall be filled by the original appointing authority, using the criteria set out in this section for the original appointment.

(e)        The Task Force shall meet at least quarterly or more frequently at the call of the Chair.

(f)         The Task Force Chair may establish committees for the purpose of making special studies pursuant to its duties, and may appoint non‑Task Force members to serve on each committee as resource persons. Resource persons shall be voting members of the committees and shall receive subsistence and travel expenses in accordance with G.S. 138‑5 and G.S. 138‑6. Committees may meet with the frequency needed to accomplish the purposes of this section.

(g)        Members of the Task Force shall receive per diem and necessary travel and subsistence expenses in accordance with G.S. 120‑3.1, 138‑5 and 138‑6, as applicable.

(h)        A majority of the Task Force shall constitute a quorum for the transaction of its business.

(i)         The Task Force may use funds allocated to it to establish two positions and for other expenditures needed to assist the Task Force in carrying out its duties.

(j)         The Task Force has the following duties:

(1)        To undertake a statistical and qualitative examination of the incidence of and causes of heart disease and stroke deaths and risks, including identification of subpopulations at highest risk for developing heart disease and stroke, and establish a profile of the heart disease and stroke burden in North Carolina.

(2)        To publicize the profile of the heart disease and stroke burden and its preventability in North Carolina.

(3)        To identify priority strategies which are effective in preventing and controlling risks for heart disease and stroke.

(4)        To identify, examine limitations of, and recommend to the Governor and the General Assembly changes to existing laws, regulations, programs, services, and policies to enhance heart disease and stroke prevention by and for the people of North Carolina.

(5)        To determine and recommend to the Governor and the General Assembly the funding and strategies needed to enact new or to modify existing laws, regulations, programs, services, and policies to enhance heart disease and stroke prevention by and for the people of North Carolina.

(6)        To adopt and promote a statewide comprehensive Heart Disease and Stroke Prevention Plan to the general public, State and local elected officials, various public and private organizations and associations, businesses and industries, agencies, potential funders, and other community resources.

(7)        To identify and facilitate specific commitments to help implement the Plan from the entities listed in subdivision (6) above.

(8)        To facilitate coordination of and communication among State and local agencies and organizations regarding current or future involvement in achieving the aims of the Heart Disease and Stroke Prevention Plan.

(9)        To receive and consider reports and testimony from individuals, local health departments, community‑based organizations, voluntary health organizations, and other public and private organizations statewide, to learn more about their contributions to heart disease and stroke prevention, and their ideas for improving heart disease and stroke prevention in North Carolina.

(10)      Establish and maintain a Stroke Advisory Council, which shall advise the Task Force regarding the development of a statewide system of stroke care that shall include, among other items, a system for identifying and disseminating information about the location of primary stroke centers.

(k)        Notwithstanding Section 11.57 of S.L. 1999‑237, the Task Force shall submit a final report to the Governor and the General Assembly by June 30, 2003, and a report to each subsequent regular legislative session within one week of its convening. (1995‑507, s. 26.9; 1997‑443, ss. 11A‑122, 11A‑123; 2001‑424, s. 21.95; 2002‑126, s. 10.45; 2003‑284, s. 10.33B; 2006‑197, s. 1.)



§§ 143B-216.61 through 143B-216.64: Reserved for future codification purposes.

§§ 143B‑216.61 through 143B‑216.64: Reserved for future codification purposes.



§ 143B-216.65. North Carolina Brain Injury Advisory Council - creation and duties.

Part 33. North Carolina Brain Injury Advisory Council.

§ 143B‑216.65.  North Carolina Brain Injury Advisory Council  creation and duties.

There is established the North Carolina Brain Injury Advisory Council in the Department of Health and Human Services to review traumatic and other acquired brain injuries in North Carolina. The Council shall have duties including the following:

(1)        Review how the term "traumatic brain injury" is defined by State and federal regulations and to determine whether changes should be made to the State definition to include "acquired brain injury" or other appropriate conditions.

(2)        Promote interagency coordination among State agencies responsible for services and support of individuals that have traumatic brain injury.

(3)        Study the needs of individuals with traumatic brain injury and their families.

(4)        Make recommendations to the Governor, the General Assembly, and the Secretary of Health and Human Services regarding the planning, development, funding, and implementation of a comprehensive statewide service delivery system.

(5)        Promote and implement injury prevention strategies across the State.  (2003‑114, s. 1; 2009‑361, s. 3.)



§ 143B-216.66. North Carolina Brain Injury Advisory Council - membership; quorum; compensation.

§ 143B‑216.66.  North Carolina Brain Injury Advisory Council  membership; quorum; compensation.

(a)        The Council shall consist of 23 voting and 10 ex officio nonvoting members, appointed as follows:

(1)        Three members by the General Assembly, upon the recommendation of the President Pro Tempore of the Senate, as follows:

a.         A representative of the North Carolina Medical Society or other organization with interest in brain injury prevention or treatment.

b.         A nurse with expertise in trauma, neurosurgery, neuropsychology, physical medicine and rehabilitation, or emergency medicine.

c.         One at‑large member who shall be a veteran or family member of a veteran who has suffered a brain injury.

(2)        Three members by the General Assembly, upon the recommendation of the Speaker of the House of Representatives, as follows:

a.         One at‑large member who may have experience as a school nurse or rehabilitation specialist.

b.         A representative of the North Carolina Hospital Association or other organization interested in brain injury prevention or treatment.

c.         A physician with expertise in trauma, neurosurgery, neuropsychology, physical medicine and rehabilitation, or emergency medicine.

(3)        Fourteen members by the Governor, as follows:

a.         Three survivors of brain injury, one each representing the eastern, central, and western regions of the State.

b.         Four family members of persons with brain injury with consideration for geographic representation.

c.         A brain injury service provider in the private sector.

d.         The director of a local management entity of mental health, developmental disabilities, and substance abuse services.

e.         The Executive Director, or designee thereof, of North Carolina Advocates for Justice.

f.          The Executive Director, or designee thereof, of the Brain Injury Association of North Carolina.

g.         The Chair of the Board, or designee thereof, of the Brain Injury Association of North Carolina.

h.         The Executive Director, or designee thereof, of the North Carolina Protection and Advocacy System.

i.          One stroke survivor, as recommended by the American Heart Association.

(4)        Nine ex officio members by the Secretary of Health and Human Services, as follows:

a.         One member from the Division of Mental Health, Developmental Disabilities, and Substance Abuse Services.

b.         One member from the Division of Vocational Rehabilitation.

c.         One member from the Council on Developmental Disabilities.

d.         One member from the Division of Medical Assistance.

e.         Two members from the Division of Health Service Regulation.

f.          One member from the Division of Social Services.

g.         One member from the Office of Emergency Medical Services.

h.         One member from the Division of Public Health.

(5)        Two members by the Superintendent of Public Instruction, one of whom is ex officio, nonvoting, and employed with the Division of Exceptional Children.

(6)        One member by the Commissioner of Insurance, or the Commissioner's designee.

(7)        One member by the Secretary of Administration representing veterans affairs.

(b)        The terms of the initial members of the Council shall commence October 1, 2003. In his initial appointments, the Governor shall designate four members who shall serve terms of four years, four members who shall serve terms of three years, and three members who shall serve terms of two years. After the initial appointees' terms have expired, all members shall be appointed for a term of four years. No member appointed by the Governor shall serve more than two successive terms.

Any appointment to fill a vacancy on the Council created by the resignation, dismissal, death, or disability of a member shall be for the balance of the unexpired term. Terms for ex officio, nonvoting members do not expire.

(c)        The initial chair of the Council shall be designated by the Secretary of the Department of Health and Human Services from the Council members. The chair shall hold this office for not more than four years. Subsequent chairs will be elected by the Council.

(d)        The Council shall meet quarterly and at other times at the call of the chair. A majority of voting members of the Council shall constitute a quorum.

(e)        Council members shall be reimbursed for expenses incurred in the performance of their duties in accordance with G.S. 138‑5 and G.S. 138‑6, as applicable.

(f)         The Secretary of the Department of Health and Human Services shall provide clerical and other assistance as needed.  (2003‑114, s. 1; 2007‑182, s. 1; 2009‑361, s. 3.)



§ 143B-216.67: Reserved for future codification purposes.

§ 143B‑216.67: Reserved for future codification purposes.



§ 143B-216.68: Reserved for future codification purposes.

§ 143B‑216.68: Reserved for future codification purposes.



§ 143B-216.69: Reserved for future codification purposes.

§ 143B‑216.69: Reserved for future codification purposes.



§ 143B-216.70. Office of Policy and Planning.

Part 34. Office of Policy and Planning.

§ 143B‑216.70.  Office of Policy and Planning.

(a)        To promote coordinated policy development and strategic planning for the State's health and human services systems, the Secretary of Health and Human Services shall establish an Office of Policy and Planning from existing resources across the Department. The Director of the Office of Policy and Planning shall report directly to the Secretary and shall have the following responsibilities:

(1)        Coordinate the development of departmental policies, plans, and rules, in consultation with the Divisions of the Department.

(2)        Development of a departmental process for the development and implementation of new policies, plans, and rules.

(3)        Development of a departmental process for the review of existing policies, plans, and rules to ensure that departmental policies, plans, and rules are relevant.

(4)        Coordination and review of all departmental policies before dissemination to ensure that all policies are well‑coordinated within and across all programs.

(5)        Implementation of ongoing strategic planning that integrates budget, personnel, and resources with the mission and operational goals of the Department.

(6)        Review, disseminate, monitor, and evaluate best practice models.

(b)        Under the direction of the Secretary of Health and Human Services, the Director of the Office of Policy and Planning shall have the authority to direct Divisions, offices, and programs within the Department to conduct periodic reviews of policies, plans, and rules and shall advise the Secretary when it is determined to be appropriate or necessary to modify, amend, and repeal departmental policies, plans, and rules. All policy and management positions within the Office of Policy and Planning are exempt positions as that term is defined in G.S. 126‑5. (2005‑276, s. 10.2.)



§ 143B-216.71: Reserved for future codification purposes.

§ 143B‑216.71: Reserved for future codification purposes.



§ 143B-216.72: Reserved for future codification purposes.

§ 143B‑216.72: Reserved for future codification purposes.



§ 143B-216.72A: Recodified as G.S. 143B-472.121 through 143B-472.123 by Session Laws 2009-446, s. 2(a).

Part 34A. North Carolina Energy Assistance Act for Low‑Income Persons.

§ 143B‑216.72A: Recodified as G.S. 143B‑472.121 through 143B‑472.123 by Session Laws 2009‑446, s. 2(a).



§ 143B-216.72B: Recodified as G.S. 143B-472.121 through 143B-472.123 by Session Laws 2009-446, s. 2(a).

§ 143B‑216.72B: Recodified as G.S. 143B‑472.121 through 143B‑472.123 by Session Laws 2009‑446, s. 2(a).



§ 143B-216.72C: Recodified as G.S. 143B-472.121 through 143B-472.123 by Session Laws 2009-446, s. 2(a).

§ 143B‑216.72C: Recodified as G.S. 143B‑472.121 through 143B‑472.123 by Session Laws 2009‑446, s. 2(a).



§ 143B-216.73: Reserved for future codification purposes.

§ 143B‑216.73: Reserved for future codification purposes.



§ 143B-216.74: Reserved for future codification purposes.

§ 143B‑216.74: Reserved for future codification purposes.



§ 143B-216.75. Governor's Commission on Early Childhood Vision Care.

Part 35. Governor's Commission on Early Childhood Vision Care.

§ 143B‑216.75.  Governor's Commission on Early Childhood Vision Care.

(a)        There is established the Governor's Commission on Early Childhood Vision Care ("Commission"). The Commission shall be located in the Department of Health and Human Services for administrative and budgetary purposes only.

(b)        The Commission shall consist of 10 members appointed as follows:

(1)        Four optometrists, two ophthalmologists, and one general pediatrician or a family physician who provides services to children, each of whom is licensed to practice in this State, and one school nurse who is certified by the Prevent Blindness North Carolina Board, appointed by the Governor. Among the optometrists and ophthalmologists appointed by the Governor, one shall be a currently serving member of the Prevent Blindness North Carolina Board;

(2)        One optometrist licensed to practice in this State appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives; and

(3)        One ophthalmologist licensed to practice in this State appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate.

The initial members appointed by the General Assembly shall each serve a one‑year term. The initial members appointed by the Governor shall each serve a two‑year term. Subsequent appointments shall be for three‑year terms. Vacancies shall be filled by the original appointing authority.

(c)        The Commission shall adopt rules to implement and administer the Governor's Vision Care Program established under this section. The rules shall address:

(1)        Accepting and processing of applications by families for Program services.

(2)        Establishment and verification of applicant income eligibility.

(3)        Reimbursement to providers for services provided to eligible participants.

(4)        Informing providers and the general public about the Program.

(5)        Other duties necessary to implement the purposes and requirements of this section, including the development of a comprehensive eye examination transmittal form required under G.S. 130A‑440.1.

The Commission shall develop alternative ways for providing services to children who qualify for the Program when funding for Program services has been exhausted.

The Commission shall prepare written information for providers conducting vision screening. The written information shall state, in effect: "Vision screening is not a substitute for a comprehensive eye examination." The Commission shall provide copies of this information to providers so that the provider may give a copy to the parent, guardian, or person standing in loco parentis.

(d)        Commission members who are officials or employees of the State or local government agencies shall be paid per diem, subsistence, and travel expenses in accordance with G.S. 138‑6. All other Commission members shall be paid in accordance with G.S. 138‑5.

(e)        The Chair of the Commission shall be an ophthalmologist or optometrist appointed by the Governor to serve alternately from year to year. The Commission shall meet upon the call of the Chair. A majority of the Commission members shall constitute a quorum. The Department of Health and Human Services shall provide meeting space and staff to assist the Commission. (2005‑276, s. 10.59F(d); 2005‑345, s. 20(d); 2006‑240, s. 2(a).)



§ 143B-217. Department of Revenue - creation.

Article 4.

Department of Revenue.

Part 1. General Provisions.

§ 143B‑217.  Department of Revenue  creation.

There is hereby recreated and reestablished a department to be known as the "Department of Revenue" with the organization, duties, functions, and powers defined in the Executive Organization Act of 1973. (1973, c. 476, s. 184.)



§ 143B-218. Department of Revenue - duties.

§ 143B‑218.  Department of Revenue  duties.

It shall be the duty of the Department to collect and account for the State's tax funds, to insure uniformity of administration of the tax laws and regulations, to conduct research on revenue matters, and to exercise general and specific supervision over the valuation and taxation of property throughout the State. (1973, c. 476, s. 185; 1981, c. 859, s. 81; c. 1127, s. 53.)



§ 143B-218.1: Recodified as § 105-256(a)(6) by Session Laws 2001-414, s. 25.

§ 143B‑218.1: Recodified as § 105‑256(a)(6) by Session Laws 2001‑414, s. 25.



§ 143B-219. Department of Revenue - functions.

§ 143B‑219.  Department of Revenue  functions.

(a)        The functions of the Department of Revenue shall comprise, except as otherwise expressly provided by the Executive Organization Act of 1973 or by the Constitution of North Carolina, all executive functions of the State in relation to revenue collection, tax research, tax settlement, and property tax supervision including those prescribed powers, duties and functions enumerated in Article 16 of Chapter 143A of the General Statutes of this State.

(b)        All functions, powers, duties, and obligations heretofore vested in any agency enumerated in Article 16 of Chapter 143A of the General Statutes are hereby transferred to and vested in the Department of Revenue, except as otherwise provided by the Executive Organization Act of 1973. They shall include, by way of extension and not of limitation, the functions of:

(1)        The Commissioner and Department of Revenue,

(2)        The Department of Tax Research, and

(3)        The State Board of Assessment. (1973, c. 476, s. 186; 1981, c. 859, s. 82; c. 1127, s. 53.)



§ 143B-220. Department of Revenue - head.

§ 143B‑220.  Department of Revenue  head.

The Secretary of Revenue shall be the head of the Department. (1973, c. 476, s. 187.)



§ 143B-221: Repealed by Session Laws 2001-414, s. 47.

§ 143B‑221: Repealed by Session Laws 2001‑414, s. 47.



§§ 143B-222 through 143B-225: Repealed by Session Laws 1991, c. 110, s. 3.

Part 2. Property Tax Commission.

§§ 143B‑222 through 143B‑225: Repealed by Session Laws 1991, c.  110, s. 3.



§§ 143B-226 through 143B-245. Reserved for future codification purposes.

§§ 143B‑226 through 143B‑245.  Reserved for future codification purposes.



§§ 143B-246 through 143B-251. Repealed by Session Laws 1977, c. 70, s. 33.

Article 5.

Department of Military and Veterans Affairs.

Part 1. General Provisions.

§§ 143B‑246 through 143B‑251.  Repealed by Session Laws 1977, c. 70, s. 33.



§§ 143B-252 through 143B-253. Transferred to §§ 143B-399, 143B-400 by Session Laws 1977, c. 70, ss. 24, 25.

Part 2. Veterans Affairs Commission.

§§ 143B‑252 through 143B‑253.  Transferred to §§ 143B‑399, 143B‑400 by Session Laws 1977, c. 70, ss. 24, 25.



§§ 143B-254 through 143B-255. Repealed by Session Laws 1977, c. 23, s. 3.

Part 3. Energy Division.

§§ 143B‑254 through 143B‑255.  Repealed by Session Laws 1977, c. 23, s. 3.



§§ 143B-256 through 143B-259. Reserved for future codification purposes.

§§ 143B‑256 through 143B‑259.  Reserved for future codification purposes.



§ 143B-260. Department of Correction - creation.

Article 6.

Department of Correction.

Part 1. General Provisions.

§ 143B‑260.  Department of Correction  creation.

There is hereby created and established a department to be known as the Department of Correction with the organization, powers, and duties hereafter defined in the Executive Organization Act of 1973. (1973, c. 1262, s. 2.)



§ 143B-261. Department of Correction - duties.

§ 143B‑261.  Department of Correction  duties.

It shall be the duty of the Department to provide the necessary custody, supervision, and treatment to control and rehabilitate criminal offenders and thereby to reduce the rate and cost of crime and delinquency. (1973, c. 1262, s. 3; 1999‑423, s. 7.)



§ 143B-261.1. Department of Correction - rules and regulations.

§ 143B‑261.1.  Department of Correction  rules and regulations.

The Department of Correction shall adopt rules and regulations related to the conduct, supervision, rights and privileges of persons in its custody or under its supervision. Such rules and regulations shall be filed with and published by the office of the Attorney General and shall be made available by the Department for public inspection. The rules and regulations shall include a description of the organization of the Department. A description or copy of all forms and instructions used by the Department, except those relating solely to matters of internal management, shall also be filed with the office of the Attorney General. (1975, c. 721, s. 2.)



§ 143B-261.2. Repair or replacement of personal property.

§ 143B‑261.2.  Repair or replacement of personal property.

(a)        The Secretary of Correction may adopt rules governing repair or replacement of personal property items excluding private passenger vehicles that belong to employees of State facilities within the Department of Correction and that are damaged or stolen by inmates of the State facilities provided that the item is determined by the Secretary to be damaged or stolen on or off facility grounds during the performance of employment and necessary for the employee to have in his possession to perform his assigned duty.

(b)        Reimbursement for items damaged or stolen shall not be granted in instances in which the employee is determined to be negligent or otherwise at fault for the damage or loss of the property.  Negligence shall be determined by the superintendent of the facility.

(c)        The superintendent of the facility shall determine if the person seeking reimbursement has made a good faith effort to recover the loss from all other non‑State sources and has failed before reimbursement is granted.

(d)        Reimbursement shall be limited to the amount specified in the rules and shall not exceed a maximum of two hundred dollars ($200.00) per incident.  No employee shall receive more than five hundred dollars ($500.00) per year in reimbursement.  Reimbursement is subject to the availability of funds.

(e)        The Secretary of Correction shall establish by rule an appeals process consistent with Chapter 150B of the General Statutes. (1987, c. 639, s. 1; 1989, c. 189, s. 2.)



§ 143B-262. Department of Correction - functions.

§ 143B‑262.  Department of Correction  functions.

(a)        The functions of the Department of Correction shall comprise except as otherwise expressly provided by the Executive Organization Act of 1973 or by the Constitution of North Carolina all functions of the executive branch of the State in relation to corrections and the rehabilitation of adult offenders, including detention, parole, and aftercare supervision, and further including those prescribed powers, duties, and functions enumerated in Article 14 of Chapter 143A of the General Statutes and other laws of this State.

(b)        All such functions, powers, duties, and obligations heretofore vested in the Department of Social Rehabilitation and Control and any agency enumerated in Article 14 of Chapter 143A of the General Statutes and laws of this State are hereby transferred to and vested in the Department of Correction except as otherwise provided by the Executive Organization Act of 1973. They shall include, by way of extension and not of limitation, the functions of:

(1)        The State Department of Correction and Commission of Correction,

(2)        Repealed by Session Laws 1999‑423, s. 8, effective July 1, 1999.

(3)        The State Probation Commission,

(4)        The State Board of Paroles,

(5)        The Interstate Agreement on Detainers, and

(6)        The Uniform Act for Out‑of‑State Parolee Supervision.

(c)        The Division of Community Corrections of the Department shall establish rules for intensive supervision consistent with the requirements specified in G.S. 15A‑1340.11(5).

(d)        The Department shall establish a Substance Abuse Program. This Program shall include an intensive term of inpatient treatment, normally four to six weeks, for alcohol or drug addiction in independent, residential facilities for approximately 100 offenders per facility.

(e)        The Department, in consultation with the Domestic Violence Commission, and in accordance with established best practices, shall establish a domestic violence treatment program for offenders sentenced to a term of imprisonment in the custody of the Department and whose official record includes a finding by the court that the offender committed acts of domestic violence.

The Department shall ensure that inmates, whose record includes a finding by the court that the offender committed acts of domestic violence, complete a domestic violence treatment program prior to the completion of the period of incarceration, unless other requirements, deemed critical by the Department, prevent program completion. In the event an inmate does not complete the program during the period of incarceration, the Department shall document, in the inmate's official record, specific reasons why that particular inmate did not or was not able to complete the program.  (1973, c. 1262, s. 4; 1983, c. 682, s. 1; 1987, c. 479; c. 738, s. 111(a); 1989 (Reg. Sess., 1990), c. 994; 1997‑57, s. 1; 1999‑423, s. 8; 2001‑487, s. 47(f); 2004‑186, s. 1.2; 2009‑372, s. 6.)



§ 143B-262.1. Department of Correction - Substance Abuse Program.

§ 143B‑262.1.  Department of Correction  Substance Abuse Program.

(a)        The Substance Abuse Program established by subsection (d) of § 143B‑262 shall be offered in a correctional facility, or a portion of a correctional facility that is self‑contained, so that the residential and program space is separate from any other programs or inmate housing, and shall be operational by January 1, 1988, at such unit as the Secretary may designate.

(b)        An Assistant Secretary for Substance Abuse shall be employed and shall report directly to the Office of the Secretary of Correction. The duties of the Assistant Secretary shall include the following:

(1)        Administer and coordinate all substance abuse programs, grants, contracts, and related functions in the Department of Correction;

(2)        Develop and maintain working relationships and agreements with agencies and organizations that will assist in developing and operating a Substance Abuse Program in the Department of Correction;

(3)        Develop and coordinate the use of volunteers in the Substance Abuse Program;

(4)        Develop and present training programs related to substance abuse for employees and others at all levels in the agency;

(5)        Develop programs that provide effective treatment for inmates, probationers, and parolees with substance abuse problems;

(6)        Maintain contact with key leaders in the substance abuse field and active supporters of the Correction Program;

(7)        Supervise directly the directors of treatment units, specialized personnel, and programs that exist or may be developed in the Department of Correction; and

(8)        Develop employee assistance programs for employees with substance abuse problems.

(c),       (d) Repealed by Session Laws 2002‑126, s. 17.7, effective July 1, 2002.

(e)        In the unit there shall be a unit superintendent under the Division of Prisons and other custodial, administrative, and support staff as required for a medium custody facility for approximately 100 inmates. The unit superintendent shall be responsible for all matters pertaining to custody and administration of the unit. The Assistant Secretary shall designate an employee to administer the inpatient treatment program under the direction of the Assistant Secretary for Substance Abuse.

(f)         Extensive use may be made of inmates working in the role of ancillary staff, peer counselors, role models, or group leaders as the program manager determines. Additional resource people who may be required for specialized treatment activities, presentations, or group work may be employed on a fee or contractual basis.

(g)        Repealed by Session Laws 2002‑126, s. 17.7, effective July 1, 2002.

(h)        Admission priorities shall be established as follows:

(1)        Repealed by Session Laws 2003‑141, s. 3, effective December 1, 2003, and applicable to offenses committed on or after that date.

(2)        Evaluation and referral from reception and diagnostic centers.

(3)        General staff referral.

(4)        Self‑referral.

(i)         The Program shall include extensive follow‑up after the period of intensive treatment. There will be specific plans for each departing inmate for follow‑up, including active involvement with Alcoholics Anonymous, community resources, and personal sponsorship. (1987, c. 738, s. 111(c); 1987 (Reg. Sess., 1988), c. 1086, s. 126.1(a); 2002‑126, s. 17.7; 2003‑141, s. 3.)



§ 143B-262.2. Pilot program on sexual assault.

§ 143B‑262.2.  Pilot program on sexual assault.

(a)        The Department of Correction shall establish pilot programs on sexual assault for inmates at three units of the State prison system. The Department shall select units with greater than average levels of inmate violence for participation in these pilot programs.

(b)        Each pilot program shall operate as follows:

(1)        The Department shall provide, as part of every inmate's orientation, a program on sexual assault, with a goal to complete that program within seven days of commitment to the Department of Correction. The program shall provide inmates with at least the following information:

a.         An accurate presentation pertaining to sexual assault violence;

b.         Information on preventing and reducing the risk of sexual assault;

c.         Information on available counseling for victims of sexual assault; and

d.         The procedure for victims of sexual assault to request counseling.

(2)        The department shall provide sexual assault counseling on‑site at the prison unit to any prisoner requesting it. Counselors shall be granted reasonable access to Department of Correction institutions and prisoners for the purpose of providing confidential sexual assault counseling.

(3)        Unless the Director of the Division of Prisons finds a particular item to be unsuitable, the Department shall allow the distribution of materials on sexual assault and rape trauma syndrome developed or sponsored by community rape crisis centers or nonprofit organizations with expertise in sexual assault. Any such material provided to a correctional institution shall be made available to inmates in places where they may make use of them privately and without attracting undue attention, such as in the library, law library, medical clinic, recreation hall, mental health offices, and educational lobby areas.

(4)        The Department shall post notices of the availability of any community‑based rape crisis counselors who are willing to provide confidential counseling. Communications between prisoners and rape crisis counselors are confidential. The Department shall cooperate with community rape crisis centers seeking to identify and provide counseling to former inmates who were the victims of sexual assault.

(5)        The Department shall collect statistical data of all known, reported, or suspected incidents of sexual aggression or sexually motivated violence occurring at units participating in the pilot programs. The Department shall compile this data on a quarterly and annual basis.

(6)        The Department shall develop and implement employee training on the identification and prevention of sexual assault among inmates, in coordination with the Department's employee basic training program. The training shall be provided to new employees at orientation and shall also be part of annual employee training.

(7)        The Department shall evaluate and classify each prisoner with respect to the probable risk of sexual assault. When feasible, incoming inmates shall be handled separately until this classification is made. The classification shall be prominently displayed in the inmate's confidential file, and the Department shall consider the prisoner's classification when making housing assignments.

(8)        The Department shall also rate prisoners as potential sexual assault offenders based upon (i) criminal history; (ii) incidents occurring during confinement; and (iii) reports of incidents that the Department determines to be credible. The Department shall take the prisoners' potential for sexual assault into consideration when making housing assignments.

(9)        The Department shall ensure that prisoners rated vulnerable or highly vulnerable to sexual assault and prisoners rated as potential assaulters are not housed in the same cell or room holding four or fewer inmates or placed in the showers at the same time to the extent that it is practicable. Any exceptions to this policy shall be reported to the Secretary within three days. (1997‑288, ss. 1, 2.)



§ 143B-262.3. Reports to the General Assembly.

§ 143B‑262.3.  Reports to the General Assembly.

(a)        The Department of Correction shall report by March 1 of each year to the Chairs of the Senate and House Appropriations Committees and the Chairs of the Senate and House Appropriations Subcommittees in Justice and Public Safety on their efforts to provide effective treatment to offenders with substance abuse problems. The report shall include:

(1)        Details of any new initiatives and expansions or reduction of programs;

(2)        Details on any treatment efforts conducted in conjunction with other departments;

(3)        Utilization of the DART/DWI program;

(4),       (5) Repealed by Session Laws 2007‑323, s. 17.3(a), effective July 1, 2007.

(6)        Statistical information on the number of current inmates with substance abuse problems that require treatment, the number of treatment slots, the number who have completed treatment, and a comparison of available treatment slots to actual utilization rates. The report shall include this information for each DOC funded program; and

(7)        Evaluation of each substance abuse treatment program funded by the Department of Correction. Evaluation measures shall include reduction in alcohol and drug dependency, improvements in disciplinary and infraction rates, recidivism (defined as return‑to‑prison rates), and other measures of the programs' success.

(b)        Repealed by Session Laws 2007‑323, s. 17.3(a), effective July 1, 2007. (1998‑212, s. 17.12(d); 2003‑284, s. 16.19; 2007‑323, s. 17.3(a).)



§ 143B-262.4. Community service program.

§ 143B‑262.4.  Community service program.

(a)        The Department of Correction may conduct a community service program. The program shall provide oversight of offenders placed under the supervision of the Division of Community Corrections and ordered to perform community service hours for criminal violations, including driving while impaired violations under G.S. 20‑138.1. This program shall assign offenders, either on supervised or on unsupervised probation, to perform service to the local community in an effort to promote the offender's rehabilitation and to provide services that help restore or improve the community. The program shall provide appropriate work site placement for offenders ordered to perform community service hours. The Department may adopt rules to conduct the program. Each offender shall be required to comply with the rules adopted for the program.

(a1)      The Secretary of Correction may assign one or more employees to each district court district as defined in G.S. 7A‑133 to assure and report to the Court the offender's compliance with the requirements of the program. Each county shall provide office space in the courthouse or other convenient place, for the use of the employees assigned to that county.

(b)        A fee of  two hundred twenty‑five dollars ($225.00) shall be paid by all persons who participate in the program or receive services from the program staff. Only one fee may be assessed for each sentencing transaction, even if the person is assigned to the program on more than one occasion, or while on deferred prosecution, or while serving a sentence for the offense. A sentencing transaction shall include all offenses considered and adjudicated during the same term of court. Fees collected pursuant to this subsection shall be deposited in the General Fund. If the person is convicted in a court in this State, the fee shall be paid to the clerk of court in the county in which the person is convicted, regardless of whether the person is participating in the program as a condition of probation imposed by the court or pursuant to the exercise of authority delegated to the probation officer pursuant to G.S. 15A‑1343.2(e) or (f). If the person is participating in the program as a result of a deferred prosecution or similar program, the fee shall be paid to the clerk of court in the county in which the agreement is filed. If the person is participating in the program as a condition of parole, the fee shall be paid to the clerk of the county in which the person is released on parole. Persons participating in the program for any other reason shall pay the fee to the clerk of court in the county in which the services are provided by the program staff. The fee shall be paid in full before the person may participate in the community service program, except that:

(1)        A person convicted in a court in this State may be given an extension of time or allowed to begin the community service before the person pays the fee by the court in which the person is convicted; or

(2)        A person performing community service pursuant to a deferred prosecution or similar agreement may be given an extension of time or allowed to begin community service before the fee is paid by the official or agency representing the State in the agreement.

(3)        A person performing community service as a condition of parole may be given an extension of time to pay the fee by the Post‑Release Supervision and Parole Commission. No person shall be required to pay the fee before beginning the community service unless the Commission orders the person to do so in writing.

(4)        A person performing community service as ordered by a probation officer pursuant to authority delegated by G.S. 15A‑1343.2 may be given an extension of time to pay the fee by the probation officer exercising the delegated authority.

(c)        Repealed by Session Laws 2009‑372, s. 17, effective December 1, 2009, and applicable to offenses committed on or after that date.

(d)        A person is not liable for damages for any injury or loss sustained by an individual performing community or reparation service under this section unless the injury is caused by the person's gross negligence or intentional wrongdoing. As used in this subsection, "person" includes any governmental unit or agency, nonprofit corporation, or other nonprofit agency that is supervising the individual, or for whom the individual is performing community service work, as well as any person employed by the agency or corporation while acting in the scope and course of the person's employment. This subsection does not affect the immunity from civil liability in tort available to local governmental units or agencies. Notice of the provisions of this subsection shall be furnished to the individual at the time of assignment of community service work by the judicial service coordinator.

(e)        Repealed by Session Laws 2009‑372, s. 17, effective December 1, 2009, and applicable to offenses committed on or after that date.

(f)         The community service staff shall report to the court in which the community service was ordered, a significant violation of the terms of the probation, or deferred prosecution, related to community service, including a willful failure to pay any moneys due the State under any court order or payment schedule adopted by the Division of Community Corrections. The community service staff shall give notice of the hearing to determine if there is a willful failure to comply to the person who was ordered to perform the community service. This notice shall be given by either personal delivery to the person to be notified or by depositing the notice in the United States mail in an envelope with postage prepaid, addressed to the person at the last known address available to the preparer of the notice and reasonably believed to provide actual notice to the person. The notice shall be mailed at least 10 days prior to any hearing and shall state the basis of the alleged willful failure to comply. The court shall then conduct a hearing, even if the person ordered to perform the community service fails to appear, to determine if there is a willful failure to complete the work as ordered by the community service staff within the applicable time limits. The hearing may be held in the county in which the probation judgment or deferred prosecution requiring the performance of community service was imposed, the county in which the violation occurred, or the county of residence of the person. If the court determines there is a willful failure to comply, it shall revoke any drivers license issued to the person and notify the Division of Motor Vehicles to revoke any drivers license issued to the person until the community service requirement has been met. In addition, if the person is present, the court may take any further action authorized by Article 82 of Chapter 15A of the General Statutes for violation of a condition of probation.  (1983 (Reg. Sess., 1984), c. 1034, s. 102; 1985, c. 451; 1985 (Reg. Sess., 1986), c. 1012, s. 4; 1987 (Reg. Sess., 1988), c. 1037, s. 118; 1989, c. 752, s. 109; 1995, c. 330, s. 2; c. 507, s. 20(a); 1997‑234, s. 2; 1998‑217, s. 34; 2001‑487, ss. 91(a), (b); 2002‑126, s. 29A.1(c); 2009‑372, s. 17; 2009‑411, s. 2; 2009‑451, s. 19.26(c), (e); 2009‑575, s. 16A.)



§ 143B-262.5. Security Staffing.

§ 143B‑262.5.  Security Staffing.

(a)        The Department of Correction shall conduct:

(1)        On‑site postaudits of every prison at least once every three years;

(2)        Regular audits of postaudit charts through the automated postaudit system; and

(3)        Other staffing audits as necessary.

(b)        The Department of Correction shall update the security staffing relief formula at least every three years. Each update shall include a review of all annual training requirements for security staff to determine which of these requirements should be mandatory and the appropriate frequency of the training. The Department shall survey other states to determine which states use a vacancy factor in their staffing relief formulas. (2002‑126, s. 17.5(a), (b); 2005‑276, s. 17.4(a).)



§ 143B-263. Department of Correction - head.

§ 143B‑263.  Department of Correction  head.

The Secretary of Correction shall be the head of the Department. (1973, c. 1262, s. 5.)



§ 143B-264. Department of Correction - organization.

§ 143B‑264.  Department of Correction  organization.

The Department of Correction shall be organized initially to include the Post‑Release Supervision and Parole Commission, the Board of Correction, the Division of Prisons, the Division of Adult Probation and Parole, and such other divisions as may be established under the provisions of the Executive Organization Act of 1973.

The Department shall establish a Substance Abuse Program. All substance abuse programs established or in existence shall be administered by the Department of Correction under the Substance Abuse Program. (1973, c. 1262, s. 6; 1987, c. 738, s. 111(b); 1993, c. 538, s. 41; 1994, Ex. Sess., c. 24, s. 14(b); 2001‑95, s. 7.)



§ 143B-265. Board of Correction - duties and responsibilities; members; selection; compensation; meetings; quorum; services.

Part 2. Board of Correction.

§ 143B‑265.  Board of Correction  duties and responsibilities; members; selection; compensation; meetings; quorum; services.

(a)        The Board of Correction shall consider and advise the Secretary of Correction upon any matter that the Secretary may refer to it. The Board shall assist the Secretary of Correction in the development of major programs and recommend priorities for the programs within the Department.

The Board of Correction shall have such other responsibilities and shall perform such other duties as may be specifically given to it by the Secretary of Correction.

(b)        The Board of Correction shall consist of one voting member from each of the 13 congressional districts, appointed by the Governor to serve at his pleasure. One member shall be a psychiatrist or a psychologist, one an attorney with experience in the criminal courts, one a judge in the General Court of Justice and nine members appointed at large. The Secretary of Correction shall be an additional nonvoting member and chairman ex officio. The terms of office of the nine members presently serving on the Board shall continue, but any vacancy occurring on or after July 1, 1983, shall be filled by the Governor in compliance with the requirement of membership from the various congressional districts.

(c)        Members of the Board shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

The Board of Correction shall meet at least quarterly and may hold special meetings at any time and place within the State at the call of its chairman.

A majority of the Board shall constitute a quorum for the transaction of business.

(d)        All clerical and other services required by the Board shall be supplied by the Secretary of Correction. (1973, c. 1262, s. 7; 1983, c. 709, s. 2; 1991 (Reg. Sess., 1992), c. 1038, s. 18; 2001‑486, s. 2.15.)



§ 143B-266. Post-Release Supervision and Parole Commission - creation, powers and duties.

Part 3. Parole Commission.

§ 143B‑266.  Post‑Release Supervision and Parole Commission  creation, powers and duties.

(a)        There is hereby created a Post‑Release Supervision and Parole Commission of the Department of Correction with the authority to grant paroles, including both regular and temporary paroles, to persons held by virtue of any final order or judgment of any court of this State as provided in Chapter 148 of the General Statutes and laws of the State of North Carolina, except that persons sentenced under Article 81B of Chapter 15A of the General Statutes are not eligible for parole but may be conditionally released into the custody and control of United States Immigration and Customs Enforcement pursuant to G.S. 148‑64.1. The Commission shall also have authority to revoke, terminate, and suspend paroles of such persons (including persons placed on parole on or before the effective date of the Executive Organization Act of 1973) and to assist the Governor in exercising his authority in granting reprieves, commutations, and pardons, and shall perform such other services as may be required by the Governor in exercising his powers of executive clemency. The Commission shall also have authority to revoke and terminate persons on post‑release supervision, as provided in Article 84A of Chapter 15A of the General Statutes.

(b)        All releasing authority previously resting in the Commissioner and Commission of Correction with the exception of authority for extension of the limits of the place of confinement of a prisoner contained in G.S. 148‑4 is hereby transferred to the Post‑Release Supervision and Parole Commission. Specifically, such releasing authority includes work release (G.S. 148‑33.1), indeterminate‑sentence release (G.S. 148‑42), and release of youthful offenders (G.S. 148‑49.8), provided the individual considered for work release or indeterminate‑sentence release shall have been recommended for release by the Secretary of Correction or his designee. No recommendation for release is required for conditional release pursuant to G.S. 148‑64.1.

(c)        The Commission is authorized and empowered to adopt such rules and regulations, not inconsistent with the laws of this State, in accordance with which prisoners eligible for parole consideration may have their cases reviewed and investigated and by which such proceedings may be initiated and considered. All rules and regulations heretofore adopted by the Board of Paroles shall remain in full force and effect unless and until repealed or superseded by action of the Post‑Release Supervision and Parole Commission. All rules and regulations adopted by the Commission shall be enforced by the Department of Correction.

(d)        The Commission is authorized and empowered to impose as a condition of parole or post‑release supervision that restitution or reparation be made by the prisoner in accordance with the provisions of G.S. 148‑57.1. The Commission is further authorized and empowered to make restitution or reparation a condition of work release in accordance with the provisions of G.S. 148‑33.2.

(e)        The Commission may accept and review requests from persons placed on probation, parole, or post‑release supervision to terminate a mandatory condition of satellite‑based monitoring as provided by G.S. 14‑208.43. The Commission may grant or deny those requests in compliance with G.S. 14‑208.43.  (1973, c. 1262, s. 8; 1975, c. 220; 1977, c. 614, s. 5; c. 732, s. 5; 1993, c. 538, s. 42; 1994, Ex. Sess., c. 21, s. 6; c. 24, s. 14(b); 2006‑247, s. 15(i); 2007‑213, s. 14; 2008‑199, s. 2.)



§ 143B-267. Post-Release Supervision and Parole Commission - members; selection; removal; chairman; compensation; quorum; services.

§ 143B‑267.  Post‑Release Supervision and Parole Commission  members; selection; removal; chairman; compensation; quorum; services.

Effective August 1, 2005, the Post‑Release Supervision and Parole Commission shall consist of one full‑time member and two half‑time members. The three members shall be appointed by the Governor from persons whose recognized ability, training, experience, and character qualify them for service on the Commission. The terms of office of any members serving on the Commission on June 30, 2005, shall expire on that date. The terms of office of persons appointed by the Governor as members of the Commission shall be for four years or until their successors are appointed and qualify. Any appointment to fill a vacancy on the Commission created by the resignation, removal, death or disability of a member shall be for the balance of the unexpired term only.

The Governor shall have the authority to remove any member of the Commission from office for misfeasance, malfeasance or nonfeasance, pursuant to the provisions of G.S. 143B‑13. The Governor shall designate a member of the Commission to serve as chair of the Commission at the pleasure of the Governor.

The granting, denying, revoking, or rescinding of parole, the authorization of work‑release privileges to a prisoner, or any other matters of business coming before the Commission for consideration and action shall be decided by majority vote of the full Commission.

The members of the Commission shall receive the salary fixed by the General Assembly in the Current Operations Appropriations Act and shall receive necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑6. Notwithstanding any other provision of law, the half‑time members of the Commission shall not be subject to the provisions of G.S. 135‑3(8)(c).

All clerical and other services required by the Commission shall be supplied by the Secretary of Correction. (1973, c. 1262, s. 9; 1977, c. 704, s. 1; 1979, c. 2; 1983, c. 709, s. 3; c. 717, s. 80; 1983 (Reg. Sess., 1984), c. 1034, s. 164; 1993, c. 337, s. 1; c. 538, s. 43; 1994, Ex. Sess., c. 14, s. 63; c. 24, s. 14(b); 1999‑237, s. 18.2; 2005‑276, s. 17.25(a); 2006‑264, s. 89(a).)



§ 143B-268. Reserved for future codification purposes.

§ 143B‑268.  Reserved for future codification purposes.



§ 143B-269: Repealed by Session Laws 2007-252, s. 1, effective July 1, 2007.

Part 4. Black Mountain Advancement Center for Women.

§ 143B‑269: Repealed by Session Laws 2007‑252, s. 1, effective July 1, 2007.



§ 143B-270. Substance Abuse Advisory Council.

Part 5. Substance Abuse Advisory Council.

§ 143B‑270.  Substance Abuse Advisory Council.

(a)        There is created a Substance Abuse Advisory Council to consult with the Secretary of the Department of Correction in the administration of the Substance Abuse Program.

(b)        The Council shall be composed of nine members. Three members shall be appointed by the Speaker of the House of Representatives, three members by the President Pro Tempore of the Senate, and three members by the Governor. Of each set of three members, the appointing authority shall appoint one person who is a member of the recovering community, one other person who is a professional in the field of substance abuse services, and one other person who is a member of the public at large. Vacancies shall be filled by the office making the initial appointment and for the remainder of the unexpired term only. The Council shall elect its chairman annually.

(c)        Members appointed shall hold office for a term of four years beginning on October 1, 1987, except that three of the initial appointees and these three appointees' immediate successors shall serve a term of two years, with the immediate successors' terms expiring on September 30, 1991.

(d)        The Council shall meet at least once each quarter and at the call of the Secretary.

(e)        Council members who are members of the General Assembly shall receive travel and subsistence allowances as provided in G.S. 120‑3.1. Council members who are not members of the General Assembly shall receive travel and subsistence as provided in G.S. 138‑5. (1987, c. 738, s. 111(d); 1991, c. 405, s. 2; 1995, c. 490, s. 55; 2000‑140, s. 33.)



§ 143B-271. Powers and duties of the Council.

§ 143B‑271.  Powers and duties of the Council.

The Substance Abuse Advisory Council shall advise the Secretary of the Department of Correction on the administration of the Substance Abuse Program.  The Council shall also give advice as to any rules and regulations to be adopted and on any other matters pertaining to the Substance Abuse Program. (1987, s. 738, s. 111(d).)



§ 143B-272. Reserved for future codification purposes.

§ 143B‑272.  Reserved for future codification purposes.



§ 143B-273. Short title.

Article 6A.

North Carolina State‑County Criminal Justice Partnership Act.

§ 143B‑273.  Short title.

This Article is the "North Carolina State‑County Criminal Justice Partnership Act of 1993" and may be cited by that name. (1993, c. 534; 1994, Ex. Sess., c. 24, s. 14(d).)



§ 143B-273.1. Legislative policy.

§ 143B‑273.1.  Legislative policy.

The policy of the General Assembly with respect to the State‑county criminal justice partnership is:

(1)        To support the implementation of the recommendations of the North Carolina Sentencing and Policy Advisory Commission by providing supplemental community‑based corrections programs which appropriately punish criminal behavior and which provide effective rehabilitative services;

(2)        To expand sentencing options by adding community‑based corrections programs for offenders receiving a nonincarcerative sentence;

(3)        To promote coordination between State and county community‑based corrections programs; and

(4)        To improve public confidence in the criminal justice system by educating the public on the role of community‑based corrections programs. (1993, c. 534; 1994, Ex. Sess., c. 24, s. 14(d).)



§ 143B-273.2. Definitions.

§ 143B‑273.2.  Definitions.

The following definitions apply in this Article:

(1)        Account.  The State‑County Criminal Justice Partnership Account.

(2)        County Board.  A County Criminal Justice Partnership Advisory Board.

(3)        Department.  The Department of Correction.

(4)        Multi‑County Board.  A Multi‑County Criminal Justice Partnership Advisory Board.

(5)        Plan.  A Community‑Based Corrections Plan.

(6)        Program.  A Community‑Based Corrections Program.

(7)        Secretary.  The Secretary of the Department of Correction.

(8)        State Board.  The State Criminal Justice Partnership Advisory Board. (1993, c. 534; 1994, Ex. Sess., c. 24, s. 14(d).)



§ 143B-273.3. Goals of community-based corrections programs funded under this Article.

§ 143B‑273.3.  Goals of community‑based corrections programs funded under this Article.

The goals of community‑based programs funded under this Article include:

(1)        To reduce recidivism;

(2)        To reduce the number of probation revocations;

(3)        To reduce alcoholism and other drug dependencies among offenders; and

(4)        To reduce the cost to the State and the counties of incarceration. (1993, c. 534; 1994, Ex. Sess., c. 24, s. 14(d).)



§ 143B-273.4. Eligible population.

§ 143B‑273.4.  Eligible population.

(a)        An eligible offender is an adult offender who was convicted of a misdemeanor or a felony offense and:

(1)        Received a nonincarcerative sentence of a community punishment, if the Division of Community Corrections determines that the offender would benefit from program participation, based upon the results of a risk assessment;

(2)        Received a nonincarcerative sentence of an intermediate punishment; or

(3)        Is serving a term of parole or post‑release supervision after serving an active sentence of imprisonment.

(b)        The priority populations for programs funded under this Article shall be offenders sentenced to intermediate punishments.  (1993, c. 534, s. 1; 1997‑443, s. 19.8(b); 2005‑276, s. 17.23(f); 2009‑349, s. 1.)



§ 143B-273.5. State-County Criminal Justice Partnership Account established.

§ 143B‑273.5.  State‑County Criminal Justice Partnership Account established.

The State‑County Criminal Justice Partnership Account is created within the Department of Correction.  Revenue in the Account may be used only to make grants to counties for supplementary community‑based correctional programs for eligible offenders in accordance with this Article.  Revenue appropriated to the Account does not revert at the end of the fiscal year; it remains in the Account for expenditures in the following fiscal year. (1993, c. 534; 1994, Ex. Sess., c. 24, s. 14(d)).



§ 143B-273.6. State Criminal Justice Partnership Advisory Board; members; terms; chairperson.

§ 143B‑273.6.  State Criminal Justice Partnership Advisory Board; members; terms; chairperson.

(a)        There is created the State Criminal Justice Partnership Advisory Board. The State Board shall act as an advisory body to the Secretary with regards to this Article. The State Board shall consist of 22 members as follows:

(1)        A member of the Senate.

(2)        A member of the House of Representatives.

(3)        A judge of the Superior Court.

(4)        A judge of the district court.

(5)        A district attorney.

(6)        A criminal defense attorney.

(7)        A county sheriff.

(8)        A chief of a city police department.

(9)        Two county commissioners, one from a predominantly urban county and one from a predominantly rural county.

(10)      A representative of an existing community‑based corrections program.

(11)      A member of the public who has been the victim of a crime.

(12)      A rehabilitated ex‑offender.

(13)      A member of the business community.

(14)      Three members of the general public, one of whom is a person recovering from chemical dependency or who is a previous consumer of substance abuse treatment services.

(15)      A victim service provider.

(16)      A member selected from each of the following service areas: mental health, substance abuse, and employment and training.

(17)      A clerk of superior court.

(b)        The membership of the State Board shall be selected as follows:

(1)        The Governor shall appoint the following members: the county sheriff, the chief of a city police department, the member of the public who has been the victim of a crime, a rehabilitated ex‑offender, the members selected from each of the service areas.

(2)        The Lieutenant Governor shall appoint the following members: the member of the business community, one member of the general public who is a person recovering from chemical dependency or who is a previous consumer of substance abuse treatment services, the victim service provider.

(3)        The Chief Justice of the North Carolina Supreme Court shall appoint the following members: the superior court judge, the district court judge, the district attorney, the clerk of superior court, the criminal defense attorney, the representative of an existing community‑based corrections program.

(4)        The President Pro Tempore of the Senate shall appoint the following members: the member of the Senate, the county commissioner from a predominantly urban county, one member of the general public.

(5)        The Speaker of the House shall appoint the following members: the member of the House of Representatives, the county commissioner from a predominantly rural county, one member of the general public.

In appointing the members of the State Board, the appointing authorities shall make every effort to ensure fair geographic representation of the State Board membership and that minority persons and women are fairly represented.

(c)        The initial members shall serve staggered terms, one‑third shall be appointed for a term of one year, one‑third shall be appointed for a term of two years, and one‑third shall be appointed for a term of three years. The members identified in subdivisions (1) through (7) of subsection (a) of this section shall be appointed initially for a term of one year. The members identified in subdivisions (8) through (13) in subsection (a) of this section shall be appointed initially for a term of two years. The members identified in subdivisions (14) through (16) of subsection (a) of this section shall each be appointed for a term of three years. The additional member identified in subdivision (17) in subsection (a) of this section shall be appointed initially for a term of three years.

At the end of their respective terms of office their successors shall be appointed for terms of three years. A vacancy occurring before the expiration of the term of office shall be filled in the same manner as original appointments for the remainder of the term. Members may be reappointed without limitation.

(d)        Each appointing authority shall have the power to remove a member it appointed from the State Board for misfeasance, malfeasance, or nonfeasance.

(e)        The members of the State Board shall, within 30 days after the last initial appointment is made, meet and elect one member as chairman and one member as vice‑chairman.

(f)         The State Board shall meet at least quarterly and may also hold special meetings at the call of the chairman. For purposes of transacting business, a majority of the membership shall constitute a quorum.

(g)        Any member who has an interest in a governmental agency or unit or private nonprofit agency which is applying for a State‑County Criminal Justice Partnership grant or which has received a grant and which is the subject of an inquiry or vote by a grant oversight committee, shall publicly disclose that interest on the record and shall take no part in discussion or have any vote in regard to any matter directly affecting that particular grant applicant or grantee. "Interest" in a grant applicant or grantee shall mean a formal and direct connection to the entity, including, but not limited to, employment, partnership, serving as an elected official, board member, director, officer, or trustee, or being an immediate family member of someone who has such a connection to the grant applicant or grantee.

(h)        The members of the State Board shall serve without compensation but shall be reimbursed for necessary travel and subsistence expenses. (1993, c. 534, s. 1; 1998‑170, s. 2.)



§ 143B-273.7. Duties of State Criminal Justice Partnership Advisory Board.

§ 143B‑273.7.  Duties of State Criminal Justice Partnership Advisory Board.

The State Criminal Justice Partnership Advisory Board has the following duties:

(1)        To recommend community‑based corrections program priorities;

(2)        To review the application process and procedures for funding community‑based corrections programs, including the format for comprehensive community‑based corrections plans;

(3)        To review the criteria for monitoring and evaluating community‑based corrections programs;

(4)        To distribute an annual plan which describes the community‑based corrections program priorities, and the application process and procedures for funding community‑based corrections programs, including the format for comprehensive community‑based corrections plans.  The annual plan must also announce the amount of funds appropriated to the State‑County Criminal Justice Partnership Account;

(5)        To coordinate community‑based corrections programs administered by the state agencies and programs funded under this Article;

(6)        To review plans of participating counties and, based on the State Board's annual plan, to make recommendations to the Secretary to provide grant funding to counties for implementing and operating community‑based corrections programs; and

(7)        To review the minimum program standards, policies, and rules for community‑based corrections programs.

(8)        To evaluate the effects of categories of programs funded by this Article and prepare a written report. (1993, c. 534; 1994, Ex. Sess., c. 24, s. 14(d).)



§ 143B-273.8. Duties of Department of Correction.

§ 143B‑273.8.  Duties of Department of Correction.

(a)        In addition to those otherwise provided by law, the Department of Correction shall have the following duties:

(1)        To provide technical assistance to applicants in developing, implementing, monitoring, evaluating, and operating community‑based corrections programs.

(2)        To enter into contractual agreements with county boards for the operation of community‑based corrections programs and monitor compliance with those agreements.

(3)        To act as an information clearinghouse regarding community‑based corrections programs.

(4)        To review plans of participating counties and to approve grants based on applications to assist them in the implementation and operation of community‑based corrections programs.

(5)        To develop policies and procedures for the disbursement of grant funds to participating counties on a reimbursement basis.

(6)        To develop the minimum program standards, policies, and rules for community‑based corrections programs.

(7)        In instances of substantial noncompliance, the Secretary shall notify the board or boards of county commissioners, the county community corrections advisory board, and the chief administrator of the program in writing of the allegations and allow 60 days for a response. If an agreement is reached concerning a remedy, then the Secretary shall allow 30 days following that agreement for the remedy to be implemented. If the deficiencies are not corrected within this period, then the Secretary may, upon written notice, suspend any or all of the grant funds until compliance is achieved.

(b)        The Department of Correction shall report by February 1 of each year to the Chairs of the Senate and House Appropriations Committees, the Senate and House Appropriations Subcommittees on Justice and Public Safety, and the Joint Legislative Corrections, Crime Control, and Juvenile Justice Oversight Committee on the status of the Criminal Justice Partnership Program. The report shall include the following information:

(1)        The amount of funds carried over from the prior fiscal year;

(2)        The dollar amount and purpose of grants awarded to counties as discretionary grants for the current fiscal year;

(3)        Any counties the Department anticipates will submit requests for new implementation grants;

(4)        The number of counties submitting offender participation data via the electronic reporting system;

(4a)      Details of personnel, travel, contractual, operating, and equipment expenditures for each program type;

(4b)      For counties whose expenditures deviate proportionally from the average percentage expenditure for each program type, an explanation of the variance shall be included;

(5)        An analysis of offender participation data received; and

(6)        An update on efforts to ensure that all counties make use of the electronic reporting system.  (1993, c. 534, s. 1; 1999‑237, s. 18(d); 2000‑67, s. 16; 2001‑138, s. 2; 2009‑349, s. 2.1.)



§ 143B-273.9. Election to apply for funding.

§ 143B‑273.9.  Election to apply for funding.

A county may elect to apply for funding under this Article by a vote of the board of county commissioners approving the decision to apply, and by appointing a county criminal justice partnership advisory board.  Two or more counties, by vote of the board of county commissioners of each county, may agree to create a multicounty board instead of a county board.  A multicounty board shall perform the same functions as a county board for each county that participates in establishing the multicounty board.  The board or boards of county commissioners shall notify the Secretary of the intent to apply for funds within 60 days of receiving notification of the availability of funds and may request technical assistance to develop the community‑based corrections plan. (1993, c. 534; 1994, Ex. Sess., c. 24, s. 14(d).)



§ 143B-273.10. County Criminal Justice Partnership Advisory Boards; members; terms; chairperson.

§ 143B‑273.10.  County Criminal Justice Partnership Advisory Boards; members; terms; chairperson.

(a)        A county board or a multicounty board shall consist of not less than 10 members and shall, to the greatest extent possible, include the following:

(1)        A county commissioner. In the case of a multicounty community corrections advisory board, one county commissioner from each participating county shall serve as a member.

(2)        A county manager, or the county manager's designee.

(3)        A judge of the superior court.

(4)        A judge of the district court.

(5)        A district attorney, or the district attorney's designee.

(6)        A criminal defense attorney.

(7)        A public defender.

(8)        A county sheriff, or the sheriff's designee.

(9)        A chief of a city police department, or the police chief's designee.

(10)      A probation officer.

(11)      A judicial service coordinator.

(12)      One member selected from each of the following service areas which are available in the county or counties: mental health, public health, substance abuse, employment and training, community‑based corrections programs, victim services programs.

(13)      A member of the business community.

(14)      A member of the community who has been a victim of a crime.

(15)      Members at large, including persons who are recovering from chemical dependency or are previous consumers of substance abuse treatment services.

(b)        In the case of a single county board, the board of county commissioners shall appoint the members. In the case of a multicounty board, the board of county commissioners from the participating counties shall each appoint one commissioner as a member. These members shall appoint the other members. The board of county commissioners may designate an existing board which meets the requirements of this section to serve as the County Criminal Justice Partnership Advisory Board. A member may be removed, with cause, by the group authorized to make the initial appointment.

(c)        Before an appointment is made under this section, the appointing authority shall publish advance notice of the appointments and shall request that the names of persons interested in being considered for appointment be submitted to the appointing authority. In appointing the members of a county board, the county shall make every effort to ensure that minority persons and women are fairly represented.

(d)        The initial members of the county board appointed by the board or boards of county commissioners shall serve staggered terms, one‑third shall be appointed for a term of one year, one‑third shall be appointed for a term of two years, and one‑third shall be appointed for a term of three years. Members appointed by virtue of their office serve only while holding the office or position held at the time of appointment. A vacancy occurring before the expiration of the term of office shall be filled in the same manner as original appointments for the remainder of the term. Members may be reappointed without limitation.

(e)        The members of the county board shall, within 30 days after the last initial appointment is made, meet and elect one member as chairman and one member as vice‑chairman and appoint a secretary‑treasurer who need not be a member. For purposes of transacting business, a majority of the membership constitutes a quorum.

(f)         The county board shall meet at least quarterly and may also hold special meetings at the call of the Chairman.

(g)        Any member who has an interest in a governmental agency or unit or private nonprofit agency which is applying for a State‑County Criminal Justice Partnership Act grant or which has received a grant and which is the subject of an inquiry or vote by a grant oversight committee shall publicly disclose that interest on the record and shall take no part in discussion or have any vote in regard to any matter directly affecting that particular grant applicant or grantee. "Interest" in a grant applicant or grantee shall mean a formal and direct connection to the entity, including, but not limited to, employment, partnership, serving as an elected official, board member, director, officer or trustee, or being an immediate family member of someone who has such a connection to the grant applicant or grantee.

(h)        The board or boards of county commissioners shall provide necessary assistance and appropriations to the county board established for that county or counties.  (1993, c. 534, s. 1; 2009‑372, s. 18.)



§ 143B-273.11. County Criminal Justice Partnership Advisory Boards; powers and duties.

§ 143B‑273.11.  County Criminal Justice Partnership Advisory Boards; powers and duties.

The County Criminal Justice Partnership Advisory Board shall have the following powers and duties:

(1)        To participate in a planning process to develop a Community‑Based Corrections Plan.  The purpose of this planning process is to:

a.         Examine the local criminal justice system;

b.         Identify problem areas;

c.         Identify offender groups for programs;

d.         Propose strategies for improving the local criminal justice system;

e.         Identify a specific community‑based program that is needed;

f.          Plan a method for integrating the needed community‑based program into the existing local criminal justice system;

g.         Develop criteria for evaluating the impact of the community‑based program; and

h.         Improve coordination at the local level between State and county community‑based corrections programs.

(2)        To submit the plan to the boards of county commissioners for approval within one year of the last appointment to the county board.  This plan shall include all of the elements required by this section.

(3)        To review and revise the plan and make a formal recommendation to the board or boards of county commissioners at least annually concerning the plan and its implementation and operation during the ensuing year.

(4)        To monitor and evaluate the impact of the community‑based corrections program and prepare a written report. (1993, c. 534; 1994, Ex. Sess., c. 24, s. 14(d).)



§ 143B-273.12. Community-Based Corrections Plan.

§ 143B‑273.12.  Community‑Based Corrections Plan.

(a)        The Community‑Based Corrections Plan shall include the following:

(1)        A flowchart of the criminal justice system which describes processing steps from the point of arrest through conviction, to post‑release supervision after completing an active sentence of imprisonment. The flowchart shall identify all decision points, decision makers and options;

(2)        Number and rate of arrest, convictions, admissions to probation, jail, prison, and post‑release supervision;

(3)        Arrest practices and data, including the use of citations;

(4)        Pretrial release practices and data on type of release and bond amounts;

(5)        Procedures for assignment of indigent counsel;

(6)        Court procedures for reducing bond amounts;

(7)        Jail capacity and population data by type of offender;

(8)        The jail population by type of offender, type of offenses, and average length of stay;

(9)        Existing State and county community‑based corrections programs (pretrial, sentenced, and post‑release) including target population, program activities, profile of offenders entering and released from the programs, length of stay, and completion rates;

(10)      Education, vocation/employment, health, mental health, housing, and other social services which are available to offenders; and

(11)      Number of offenders who received an active sentence in the past two years, including type of offense, length of sentence, and actual time served.

(b)        Based on the information collected in subsection (a) of this section, the plan shall include a detailed description of the need for the proposed community‑based corrections program, the offender population the proposed program will target, the changes that are planned in local policies and procedures to accommodate the proposed program, and how the proposed program will be integrated into the criminal justice system.

(c)        The proposed program shall target eligible offenders as defined in G.S. 143B‑273.4.

(d)        Technical assistance to complete the plan shall be provided either by the Department, or the Department shall grant funds to the county for technical assistance. If a county receives technical assistance funds, the county must provide twenty‑five percent (25%) of the grant amount. (1993, c. 534, s. 1; 1997‑443, s. 19.8(c).)



§ 143B-273.13. Application for implementation funding.

§ 143B‑273.13.  Application for implementation funding.

(a)        Upon approving the Community‑Based Corrections Plan, the board or boards of county commissioners shall submit the plan and an application for implementation funding.  The application shall contain the following:

(1)        A description of the problem, including specific data and information concerning the population the proposed community‑based corrections program is to serve.

(2)        A description of the program's goal, objective, activities and how it relates to the annual plan distributed by the State Board.

(3)        A description of the operation of the program, including an outline of the approach, implementation steps and phases of the program, its administrative structure, staffing pattern, staff training, financing, degree of community involvement, and offender participation.

(4)        A description of the program's monitoring criteria, outlining the documentation and records to be maintained.

(5)        A description of the method for evaluating the impact of the program.

(6)        The identity of any designated contractor.

(7)        In the case of a multicounty community‑based corrections plan, provisions for the appointment of a fiscal agent to coordinate the financial activities pertaining to the grant award.

(8)        A detailed budget for the program.

(b)        The Secretary shall complete the review of the plan within 90 days of submission.  Failure to disapprove or recommend amendment to the plan within 90 days shall constitute approval. (1993, c. 534; 1994, Ex. Sess., c. 24, s. 14(d).)



§ 143B-273.14. Fundable programs; community-based corrections programs.

§ 143B‑273.14.  Fundable programs; community‑based corrections programs.

(a)        Fundable programs under this Article shall include community‑based corrections programs which are operated under a county community‑based corrections plan and funded by the State subsidy provided in this Article. Based on the prioritized populations in G.S. 143B‑273.4, the programs may include, but are not limited to, the following:

(1)        For offenders who receive community or intermediate punishments:

a.         Residential facilities;

b.         Day reporting centers;

c.         Restitution centers;

d.         Substance abuse services;

e.         Employment services;

(2)        For offenders who are appropriate for release from jail prior to trial:

a.         Pretrial monitoring services;

b.         Pretrial electronic surveillance;

(3)        For offenders who are serving a term of post‑release supervision after completing active sentences of imprisonment:

a.         Aftercare support services.

(b)        Community‑based corrections funds may be used to operate programs and may also be used to construct, acquire, or renovate community facilities established to provide the programs and services set forth in subsection (a) of this section. Construction and renovation funds may not be used for jails. Construction and renovation funds may not be used to reimburse expenses for any facilities renovated before the effective date of this Article.

(c)        When a county receives more than fifty thousand dollars ($50,000) in community‑based corrections funds, then that county shall use at least fifty percent (50%) of those funds to develop programs for offenders who receive intermediate punishments.  (1993, c. 534, s. 1; 2005‑276, s. 17.23(e), (i); 2009‑349, s. 2.)



§ 143B-273.15. Funding formula.

§ 143B‑273.15.  Funding formula.

(a)        To determine the grant amount for which a county or counties may apply, the granting authority shall apply the following formula:

(1)        Twenty‑five percent (25%) based on a fixed equal dollar amount for each county;

(2)        Fifty percent (50%) based on the county share of the State population; and

(3)        Twenty‑five percent (25%) based on the intermediate punishment entry rate for the county, using the total of the three most recent years of data available divided by the average county population for that same period.

The sum of the amounts in subdivisions (1), (2), and (3) is the total amount of the funding that a county may apply for under this subsection.

Grants to participating counties are for a period of one fiscal year with unobligated funds being returned to the Account at the end of the grant period. Funds are provided to participating counties on a reimbursement basis unless a county documents a need for an advance of grant funds. The data used for this funding formula shall be updated at least once every three years.

(b)        Each year that the Department of Correction updates the data for the funding formula pursuant to subsection (a) of this section, the Department of Correction shall send a written notification by January 15 to each program participating in the State‑County Criminal Justice Partnership of the amount of the grant that the program will receive pursuant to the revised formula for the fiscal year beginning July 1 of that year subject to funds being appropriated by the General Assembly.  (1993, c. 534, s. 1; 1995, c. 324, s. 19; 2001‑424, s. 25.16(a); 2005‑276, s. 17.23(g); 2008‑107, s. 17.7(a).)



§ 143B-273.15A. Reallocation of unspent or unclaimed funds.

§ 143B‑273.15A.  Reallocation of unspent or unclaimed funds.

Notwithstanding the provisions of G.S. 143B‑273.15 specifying that grants to participating counties are for the full fiscal year and that unobligated funds are returned to the State‑County Criminal Justice Partnership Account at the end of the grant period, the Department of Correction may reallocate unspent or unclaimed funds distributed to counties participating in the State‑County Criminal Justice Partnership in an effort to maintain the level of services realized in previous fiscal years. A program may apply for a grant from the reallocated funds at least semiannually beginning July 1 of each year.  (2008‑107, s. 17.7(b).)



§ 143B-273.16. Continued eligibility.

§ 143B‑273.16.  Continued eligibility.

(a)        To continue to receive funding under this Article, a county shall submit an updated application for implementation funding to the Secretary at the beginning of each fiscal year.

(b)        To remain eligible for funding, a county shall:

(1)        Comply with its community‑based corrections plan;

(2)        Submit monitoring reports as required by the Department; and

(3)        Comply with the minimum standards adopted.

(c)        If the Secretary suspends any or all of the grant funds, the county may request a hearing in accordance with Chapter 150B of the General Statutes. (1993, c. 534; 1994, Ex. Sess., c. 24, s. 14(d).)



§ 143B-273.17. Termination of participation in program.

§ 143B‑273.17.  Termination of participation in program.

A county receiving financial aid under this Article may terminate its participation by delivering a resolution of the board or boards of county commissioners to the Secretary at the beginning of any calendar quarter.  Upon withdrawal from the program, the board or boards of county commissioners may adopt a resolution stating that it is in the best interests of the county that the county community corrections advisory board be dissolved, whereupon the county commissioners shall pay and discharge any debts or liabilities of the advisory board, collect and distribute assets of the advisory board under the laws of North Carolina, and pay over any remaining proceeds or property to the proper fund. (1993, c. 534; 1994, Ex. Sess., c. 24, s. 14(d).)



§ 143B-273.18. Private nonprofit agencies participating in program.

§ 143B‑273.18.  Private nonprofit agencies participating in program.

After the county criminal justice partnership advisory board has developed a plan and the board or boards of county commissioners has reviewed it, if the county decides that it does not intend to operate the proposed program, the county criminal justice partnership advisory board shall recommend the appropriate deliverer of services and the county may contract for services. (1993, c. 534; 1994, Ex. Sess., c. 24, s. 14(d).)



§ 143B-273.19. Prohibited uses of funds.

§ 143B‑273.19.  Prohibited uses of funds.

(a)        Counties may not use funds received under this Article to supplant or replace existing funds or other resources from the federal, State, or county government for existing community‑based corrections programs.

(b)        Counties may not use funds received under this Article for indirect costs associated with a program. (1993, c. 534; 1994, Ex. Sess., c. 24, s. 14(d).)



§ 143B-274. Reserved for future codification purposes.

§ 143B‑274.  Reserved for future codification purposes.



§§ 143B-275 through 143B-279: Repealed by Session Laws 1989, c. 727, s. 2.

Article 7.

Department of Environment and Natural Resources.

Part 1.  General Provisions.

§§ 143B‑275 through 143B‑279:  Repealed by Session Laws 1989, c.  727, s. 2.



§ 143B-279.1. Department of Environment and Natural Resources - creation.

§ 143B‑279.1.  Department of Environment and Natural Resources  creation.

(a)        There is hereby created and constituted a department to be known as the Department of Environment and Natural Resources, with the organization, powers, and duties defined in this Article and other applicable provisions of law.

(b)        The provisions of Article 1 of this Chapter not inconsistent with this Article shall apply to the Department of Environment and Natural Resources. (1989, c. 727, s. 3; 1997‑443, s. 11A.119(a).)



§ 143B-279.2. Department of Environment and Natural Resources - duties.

§ 143B‑279.2.  Department of Environment and Natural Resources  duties.

It shall be the duty of the Department:

(1)        To provide for the protection of the environment;

(1a)      To administer the State Outer Continental Shelf (OCS) Task Force and coordinate State participation activities in the federal outer continental shelf resource recovery programs as provided under the OCS Lands Act Amendments of 1978 (43 USC §§ 1801 et seq.) and the OCS Lands Act Amendments of 1986 (43 USC §§ 1331 et seq.).

(1b)      To provide for the protection of the environment and public health through the regulation of solid waste and hazardous waste management and the administration of environmental health programs.

(2)        Repealed by Session Laws 1997‑443, s. 11A.5, effective August 28, 1997.

(2a)      To provide and keep a museum or collection of the natural history of the State and to maintain the North Carolina Biological Survey; and

(3)        To provide for the management of the State's natural resources.

(4)        No later than February 1 of each odd‑numbered year, to review all fees charged under any program under its authority to determine whether any of these fees should be changed and submit a report to the House and Senate Appropriations Subcommittees on Natural and Economic Resources and the Fiscal Research Division that includes all of the following:

a.         The most recent Biennial Fee Report submitted by the Department to the Office of State Budget and Management.

b.         A list of each fee charged under any program under the Department's authority that, for each fee, identifies the program, if any, and the division of the Department, if any, that is supported by the fee; the total expenditures for each program supported by fees; an evaluation of any inflationary change since the last change to the amount of the fee; and any other information deemed relevant to this review.

c.         The Department's findings resulting from its review under this subdivision and any recommendations to increase or decrease any of these fees.  (1989, c. 727, s. 3; 1993, c. 321, s. 28(c); c. 561, s. 116(e); 1997‑443, s. 11A.5; 2009‑451, s. 13.1A.)



§ 143B-279.3. Department of Environment and Natural Resources - structure.

§ 143B‑279.3.  Department of Environment and Natural Resources  structure.

(a)        All functions, powers, duties, and obligations previously vested in the following subunits of the following departments are  transferred to and vested in the Department of Environment and Natural Resources by a Type I transfer, as defined in G.S. 143A‑6:

(1)        Radiation Protection Section, Division of Health Service Regulation, Department of Health and Human Services.

(2),       (3) Repealed by Session Laws 1997‑443, s. 11A.6.

(4)        Coastal Management Division, Department of Natural Resources and Community Development.

(5)        Environmental Management Division, Department of Natural Resources and Community Development.

(6)        Forest Resources Division, Department of Natural Resources and Community Development.

(7)        Land Resources Division, Department of Natural Resources and Community Development.

(8)        Marine Fisheries Division, Department of Natural Resources and Community Development.

(9)        Parks and Recreation Division, Department of Natural Resources and Community Development.

(10)      Soil and Water Conservation Division, Department of Natural Resources and Community Development.

(11)      Water Resources Division, Department of Natural Resources and Community Development.

(12)      North Carolina Zoological Park, Department of Natural Resources and Community Development.

(13)      Albemarle‑Pamlico Study.

(14)      Office of Marine Affairs, Department of Administration.

(15)      Environmental Health Section, Division of Health Services, Department of Health and Human Services.

(b)        All functions, powers, duties, and obligations previously vested in the following commissions, boards, councils, and committees of the following departments are transferred to and vested in the Department of Environment and Natural Resources by a Type II transfer, as defined in G.S. 143A‑6:

(1)        Repealed by Session Laws 1993, c. 501, s. 27.

(2)        Radiation Protection Commission, Department of Health and Human Services.

(3)        Repealed by Session Laws 1997‑443, s. 11A.6.

(4)        Water Treatment Facility Operators Board of Certification, Department of Health and Human Services.

(5)        to (8) Repealed by Session Laws 1997‑443, s. 11A.6.

(9)        Coastal Resources Commission, Department of Natural Resources and Community Development.

(10)      Environmental Management Commission, Department of Natural Resources and Community Development.

(11)      Air Quality Council, Department of Natural Resources and Community Development.

(12)      Wastewater Treatment Plant Operators Certification Commission, Department of Natural Resources and Community Development.

(13)      Forestry Council, Department of Natural Resources and Community Development.

(14)      North Carolina Mining Commission, Department of Natural Resources and Community Development.

(15)      Advisory Committee on Land Records, Department of Natural Resources and Community Development.

(16)      Marine Fisheries Commission, Department of Natural Resources and Community Development.

(17)      Parks and Recreation Council, Department of Natural Resources and Community Development.

(18)      Board of Trustees of the Recreation and Natural Heritage Trust Fund, Department of Natural Resources and Community Development.

(19)      North Carolina Trails Committee, Department of Natural Resources and Community Development.

(20)      Sedimentation Control Commission, Department of Natural Resources and Community Development.

(21)      State Soil and Water Conservation Commission, Department of Natural Resources and Community Development.

(22)      North Carolina Zoological Park Council, Department of Natural Resources and Community Development.

(23)      Repealed by Session Laws 1997‑286, s. 6.

(c)       (1)        Repealed by Session Laws 2002, ch. 70, s. 1, effective July 1, 2002.

(2)        There is created a division within the environmental area of the Department of Environment and Natural Resources to be named the Division of Waste Management. All functions, powers, duties, and obligations of the Solid Waste Management Section of the Division of Health Services of the Department of Health and Human Services are transferred in their entirety to the Division of Waste Management of the Department of Environment and Natural Resources.

(3)        There is created a division within the environmental areas of the Department of Environment and Natural Resources to be named the Division of Environmental Health. All functions, powers, duties and obligations of the Division of Environmental Health of the Department of Environment and Natural Resources are transferred in their entirety to the Division of Environmental Health, Department of Environment and Natural Resources. All functions, powers, duties, and obligations of the Division of Radiation Protection of the Department of Environment and Natural Resources are transferred in their entirety to the Division of Environmental Health of the Department of Environment and Natural Resources.

(d)        The Department of Environment and Natural Resources is vested with all other functions, powers, duties, and obligations as are conferred by the Constitution and laws of this State. (1989, c. 727, s. 3; 1989 (Reg. Sess., 1990), c. 1004, s. 31; 1991, c. 342, ss. 16(a), (b); 1993, c. 321, ss. 28(a), (b); c. 501, s. 27; 1995 (Reg. Sess., 1996), c. 743, s. 20; 1997‑286, s. 6; 1997‑443, ss. 11A.6, 11A.123; 2002‑70, s. 1; 2007‑182, s. 1.)



§ 143B-279.4. The Department of Environment and Natural Resources - Secretary; Deputy Secretaries.

§ 143B‑279.4.  The Department of Environment and Natural Resources  Secretary; Deputy Secretaries.

(a)        The Secretary of Environment and Natural Resources shall be the head of the Department.

(b)        The Secretary may appoint two Deputy Secretaries. (1989, c. 727, s. 3; 1989 (Reg. Sess., 1990), c. 1004, s. 19(a); 1997‑443, s. 11A.119(a).)



§ 143B-279.5. Biennial State of the Environment Report.

§ 143B‑279.5.  Biennial State of the Environment Report.

(a)        The Secretary of Environment and Natural Resources shall report on the state of the environment to the General Assembly and the Environmental Review Commission no later than 15 February of each odd‑numbered year. The report shall include:

(1)        An identification and analysis of current environmental protection issues and problems within or affecting the State and its people;

(2)        Trends in the quality and use of North Carolina's air and water resources;

(3)        An inventory of areas of the State where air or water pollution is in evidence or may occur during the upcoming biennium;

(4)        Current efforts and resources allocated by the Department to correct identified pollution problems and an estimate, if necessary, of additional resources needed to study, identify, and implement solutions to solve potential problems;

(5)        Departmental goals and strategies to protect the natural resources of the State;

(6)        Any information requested by the General Assembly or the Environmental Review Commission;

(7)        Suggested legislation, if necessary; and

(8)        Any other information on the state of the environment the Secretary considers appropriate.

(b)        Other State agencies involved in protecting the State's natural resources and environment shall cooperate with the Department of Environment and Natural Resources in preparing this report. (1989, c. 727, s. 3; 1989 (Reg. Sess., 1990), c. 1004, s. 19(b); 1991 (Reg. Sess., 1992), c. 990, s. 5; 1997‑443, s. 11A.123.)



§ 143B-279.6: Repealed by Session Laws 1997-443, s. 11A.2.

§ 143B‑279.6:  Repealed by Session Laws 1997‑443, s.  11A.2.



§ 143B-279.7. Fish kill response protocols; report.

§ 143B‑279.7.  Fish kill response protocols; report.

(a)        The Department of Environment and Natural Resources shall coordinate an intradepartmental effort to develop scientific protocols to respond to significant fish kill events utilizing staff from the Division of Water Quality, Division of Marine Fisheries, Department of Health and Human Services, Wildlife Resources Commission, the scientific community, and other agencies, as necessary. In developing these protocols, the Department of Environment and Natural Resources shall address the unpredictable nature of fish kills caused by both natural and man‑made factors. The protocols shall contain written procedures to respond to significant fish kill events including:

(1)        Developing a plan of action to evaluate the impact of fish kills on public health and the environment.

(2)        Responding to fish kills within 24 hours.

(3)        Investigating and collecting data relating to fish kill events.

(4)        Summarizing and distributing fish kill information to participating agencies, scientists and other interested parties.

(b)        The Secretary of Environment and Natural Resources shall take all necessary and appropriate steps to effectively carry out the purposes of this Part including:

(1)        Providing adequate training for fish kill investigators.

(2)        Taking immediate action to protect public health and the environment.

(3)        Cooperating with agencies, scientists, and other interested parties, to help determine the cause of the fish kill.

(c)        The Department of Environment and Natural Resources shall report annually to the Environmental Review Commission no later than December 1 of each year. This report shall include a summary of all fish kill activity within the last year, an overview of any trend analyses, a discussion of any new or modified methodologies or reporting protocols, and any other relevant information. (1995 (Reg. Sess., 1996), c. 633, s. 4; 1997‑443, s. 11A.108A; 2001‑452, s. 2.8; 2001‑474, ss. 30, 31.)



§ 143B-279.8. Coastal Habitat Protection Plans.

§ 143B‑279.8.  Coastal Habitat Protection Plans.

(a)        The Department shall coordinate the preparation of draft Coastal Habitat Protection Plans for critical fisheries habitats. The goal of the Plans shall be the long‑term enhancement of coastal fisheries associated with each coastal habitat identified in subdivision (1) of this subsection. The Department shall use the staff of those divisions within the Department that have jurisdiction over marine fisheries, water quality, and coastal area management in the preparation of the Coastal Habitat Protection Plans and shall request assistance from other federal and State agencies as necessary. The plans shall:

(1)        Describe and classify biological systems in the habitats, including wetlands, fish spawning grounds, estuarine or aquatic endangered or threatened species, primary or secondary nursery areas, shellfish beds, submerged aquatic vegetation (SAV) beds, and habitats in outstanding resource waters.

(2)        Evaluate the function, value to coastal fisheries, status, and trends of the habitats.

(3)        Identify existing and potential threats to the habitats and the impact on coastal fishing.

(4)        Recommend actions to protect and restore the habitats.

(b)        Once a draft Coastal Habitat Protection Plan has been prepared, the chairs of the Coastal Resources Commission, the Environmental Management Commission, and the Marine Fisheries Commission shall each appoint two members of the commission he or she chairs to a six‑member review committee. The six‑member review committee, in consultation with the Department, shall review the draft Plan and may revise the draft Plan on a consensus basis. The draft Plan, as revised by the six‑member review committee, shall then be submitted to the Coastal Resources Commission, the Environmental Management Commission, and the Marine Fisheries Commission, each of which shall independently consider the Plan for adoption. If any of the three commissions is unable to agree to any aspect of a Plan, the chair of each commission shall refer that aspect of the Plan to a six‑member conference committee to facilitate the resolution of any differences. The six‑member conference committee shall be appointed in the same manner as a six‑member review committee and may include members of the six‑member review committee that reviewed the Plan. Each final Coastal Habitat Protection Plan shall consist of those provisions adopted by all three commissions. The three commissions shall review and revise each Coastal Habitat Protection Plan at least once every five years.

(c)        In carrying out their powers and duties, the Coastal Resources Commission, the Environmental Management Commission, and the Marine Fisheries Commission shall ensure, to the maximum extent practicable, that their actions are consistent with the Coastal Habitat Protection Plans as adopted by the three commissions. The obligation to act in a manner consistent with a Coastal Habitat Protection Plan is prospective only and does not oblige any commission to modify any rule adopted, permit decision made, or other action taken prior to the adoption or revision of the Coastal Habitat Protection Plan by the three commissions. The Coastal Resources Commission, the Environmental Management Commission, and the Marine Fisheries Commission shall adopt rules to implement Coastal Habitat Protection Plans in accordance with Chapter 150B of the General Statutes.

(d)        If any of the three commissions concludes that another commission has taken an action that is inconsistent with a Coastal Habitat Protection Plan, that commission may request a written explanation of the action from the other commission. A commission shall provide a written explanation: (i) upon the written request of one of the other two commissions, or (ii) upon its own motion if the commission determines that it must take an action that is inconsistent with a Coastal Habitat Protection Plan.

(e)        The Coastal Resources Commission, the Environmental Management Commission, and the Marine Fisheries Commission shall report to the Joint Legislative Commission on Seafood and Aquaculture and the Environmental Review Commission on progress in developing and implementing the Coastal Habitat Protection Plans, including the extent to which the actions of the three commissions are consistent with the Plans, on or before 1 September of each year.

(f)         The Secretary of Environment and Natural Resources shall report to the Environmental Review Commission and the Joint Legislative Commission on Seafood and Aquaculture within 30 days of the completion or substantial revision of each draft Coastal Habitat Protection Plan. The Environmental Review Commission and the Joint Legislative Commission on Seafood and Aquaculture shall concurrently review each draft Coastal Habitat Protection Plan within 30 days of the date the draft Plan is submitted by the Secretary. The Environmental Review Commission and the Joint Legislative Commission on Seafood and Aquaculture may submit comments and recommendations on the draft Plan to the Secretary within 30 days of the date the draft Plan is submitted by the Secretary. (1997‑400, s. 3.1; 1997‑443, s. 11A.119(b).)



§ 143B-279.9. Land-use restrictions may be imposed to reduce danger to public health at contaminated sites.

§ 143B‑279.9.  Land‑use restrictions may be imposed to reduce danger to public health at contaminated sites.

(a)        In order to reduce or eliminate the danger to public health or the environment posed by the presence of contamination at a site, an owner, operator, or other responsible party may impose restrictions on the current or future use of the real property comprising any part of the site where the contamination is located if the restrictions meet the requirements of this section. The restrictions must be agreed to by the owner of the real property, included in a remedial action plan for the site that has been approved by the Secretary, and implemented as a part of the remedial action program for the site. The Secretary may approve restrictions included in a remedial action plan in accordance with standards that the Secretary determines to be applicable to the site. Except as provided in subsection (b) of this section, if the remedial action is risk‑based or will not require that the site meet unrestricted use standards, the remedial action plan must include an agreement by the owner, operator, or other responsible party to record approved land‑use restrictions that meet the requirements of this section as provided in G.S. 143B‑279.10 or G.S. 143B‑279.11, whichever applies. Restrictions may apply to activities on, over, or under the land, including, but not limited to, use of groundwater, building, filling, grading, excavating, and mining. Any approved restriction shall be enforced by any owner of the land, operator of the facility, or other party responsible for the contaminated site. Any land‑use restriction may also be enforced by the Department through the remedies provided by any provision of law that is implemented or enforced by the Department or by means of a civil action. The Department may enforce any land‑use restriction without first having exhausted any available administrative remedies. A land‑use restriction may also be enforced by any unit of local government having jurisdiction over any part of the site. A land‑use restriction shall not be declared unenforceable due to lack of privity of estate or contract, due to lack of benefit to particular land, or due to lack of any property interest in particular land. Any person who owns or leases a property subject to a land‑use restriction under this Part shall abide by the land‑use restriction.

(b)        The definitions set out in G.S. 143‑215.94A apply to this subsection. A remedial action plan for the cleanup of environmental damage resulting from a discharge or release of petroleum from an underground storage tank pursuant to Part 2A of Article 21A of Chapter 143 of the General Statutes must include an agreement by the owner, operator, or other party responsible for the discharge or release of petroleum to record a notice of any applicable land‑use restrictions that meet the requirements of this subsection as provided in G.S. 143B‑279.11. All of the provisions of this section shall apply except as specifically modified by this subsection and G.S. 143B‑279.11. Any restriction on the current or future use of real property pursuant to this subsection shall be enforceable only with respect to: (i) real property on which the source of contamination is located and (ii) any real property on which contamination is located at the time the remedial action plan is approved and that was owned or controlled by any owner or operator of the underground storage tank or other responsible party at the time the discharge or release of petroleum is discovered or reported or at any time thereafter. No restriction on the current or future use of real property shall apply to any portion of any parcel or tract of land on which contamination is not located. This subsection shall not be construed to require any person to record any notice of restriction on the current or future use of real property other than the real property described in this subsection. For purposes of this subsection and G.S. 143B‑279.11, the Secretary may restrict current or future use of real property only as set out in any one or more of the following subdivisions:

(1)        Where soil contamination will remain in excess of unrestricted use standards, the property may be used for a primary or secondary residence, school, daycare center, nursing home, playground, park, recreation area, or other similar use only with the approval of the Department.

(2)        Where soil contamination will remain in excess of unrestricted use standards and the property is used for a primary or secondary residence that was constructed before the release of petroleum that resulted in the contamination is discovered or reported, the Secretary may approve alternative restrictions that are sufficient to reduce the risk of exposure to contaminated soils to an acceptable level while allowing the real property to continue to be used for a residence.

(3)        Where groundwater contamination will remain in excess of unrestricted use standards, installation or operation of any well usable as a source of water shall be prohibited.

(4)        Any restriction on the current or future use of the real property that is agreed upon by both the owner of the real property and the Department.

(c)        This section does not alter any right, duty, obligation, or liability of any owner, operator, or other responsible party under any other provision of law.

(d)        As used in this section:

(1)        "Unrestricted use standards" means generally applicable standards, guidance, or established methods governing contaminants that are established by statute or adopted, published, or implemented by the Environmental Management Commission, the Commission for Public Health, or the Department. Cleanup or remediation of real property to unrestricted use standards means that the property is restored to a condition such that the property and any use that is made of the property does not pose a danger or risk to public health, the environment, or users of the property that is significantly greater than that posed by use of the property prior to its having been contaminated.

(2)        "Risk‑based", when used in connection with cleanup, remediation, or similar terms, means cleanup or remediation of contamination of real property to a level that, although not in compliance with unrestricted use standards, does not pose a significant danger or risk to public health, the environment, or users of the real property so long as the property remains in the condition and is used in a manner that is consistent with the assumptions as to the condition and use of the property on which the determination that the level of risk is acceptable is based. (1999‑198, s. 1; 2000‑51, s. 1; 2001‑384, ss. 1, 12; 2002‑90, s. 1; 2007‑182, s. 2.)



§ 143B-279.10. Recordation of contaminated sites.

§ 143B‑279.10.  Recordation of contaminated sites.

(a)        The owner of the real property on which a site is located that is subject to current or future use restrictions approved as provided in G.S. 143B‑279.9(a) shall submit to the Department a survey plat as required by this section within 180 days after the owner is notified to do so. The survey plat shall identify areas designated by the Department, shall be prepared and certified by a professional land surveyor, and shall be entitled "NOTICE OF CONTAMINATED SITE". Where a contaminated site is located on more than one parcel or tract of land, a composite map or plat showing all parcels or tracts may be recorded. The Notice shall include a legal description of the site that would be sufficient as a description in an instrument of conveyance, shall meet the requirements of G.S. 47‑30 for maps and plats, and shall identify:

(1)        The location and dimensions of any disposal areas and areas of potential environmental concern with respect to permanently surveyed benchmarks.

(2)        The type, location, and quantity of contamination known to the owner of the site to exist on the site.

(3)        Any restriction approved by the Department on the current or future use of the site.

(b)        The Department shall review the proposed Notice to determine whether the Notice meets the requirements of this section and rules adopted to implement this section, and shall provide the owner of the site with a notarized copy of the approved Notice. After the Department approves the Notice, the owner of the site shall file a notarized copy of the approved Notice in the register of deeds office in the county or counties in which the land is located within 15 days of the date on which the owner receives approval of the Notice from the Department.

(c)        The register of deeds shall record the notarized copy of the approved Notice and index it in the grantor index under the names of the owners of the land.

(d)        In the event that the owner of the site fails to submit and file the Notice required by this section within the time specified, the Secretary may prepare and file the Notice. The costs thereof may be recovered by the Secretary from any responsible party. In the event that an owner of a site who is not a responsible party submits and files the Notice required by this section, the owner may recover the reasonable costs thereof from any responsible party.

(e)        When a contaminated site that is subject to current or future land‑use restrictions is sold, leased, conveyed, or transferred, the deed or other instrument of transfer shall contain in the description section, in no smaller type than that used in the body of the deed or instrument, a statement that the property is a contaminated site and a reference by book and page to the recordation of the Notice.

(f)         A Notice of Contaminated Site filed pursuant to this section shall, at the request of the owner of the land, be cancelled by the Secretary after the contamination has been eliminated or remediated to unrestricted use standards. If requested in writing by the owner of the land and if the Secretary concurs with the request, the Secretary shall send to the register of deeds of each county where the Notice is recorded a statement that the contamination has been eliminated, or that the contamination has been remediated to unrestricted use standards, and request that the Notice be cancelled of record. The Secretary's statement shall contain the names of the owners of the land as shown in the Notice and reference the plat book and page where the Notice is recorded. The register of deeds shall record the Secretary's statement in the deed books and index it on the grantor index in the names of the owners of the land as shown in the Notice and on the grantee index in the name "Secretary of Environment and Natural Resources". The register of deeds shall make a marginal entry on the Notice showing the date of cancellation and the book and page where the Secretary's statement is recorded, and the register of deeds shall sign the entry. If a marginal entry is impracticable because of the method used to record maps and plats, the register of deeds shall not be required to make a marginal entry.

(g)        This section does not apply to the cleanup pursuant to a remedial action plan that addresses environmental damage resulting from a discharge or release of petroleum from an underground storage tank pursuant to Part 2A of Article 21A of Chapter 143 of the General Statutes.

(h)        The definitions set out in G.S. 143B‑279.9 apply to this section. (1999‑198, s. 1; 2000‑51, s. 2; 2001‑384, s. 2; 2002‑90, s. 2.)



§ 143B-279.11. Recordation of residual petroleum from an underground storage tank.

§ 143B‑279.11.  Recordation of residual petroleum from an underground storage tank.

(a)        The definitions set out in G.S. 143‑215.94A and G.S. 143B‑279.9 apply to this section. This section applies only to a cleanup pursuant to a remedial action plan that addresses environmental damage resulting from a discharge or release of petroleum from an underground storage tank pursuant to Part 2A of Article 21A of Chapter 143 of the General Statutes.

(b)        The owner, operator, or other person responsible for a discharge or release of petroleum from an underground storage tank shall prepare and submit to the Department a proposed Notice that meets the requirements of this section. The proposed Notice shall be submitted to the Department (i) before the property is conveyed, or (ii) when the owner, operator, or other person responsible for the discharge or release requests that the Department issue a determination that no further action is required under the remedial action plan, whichever first occurs. The Notice shall be entitled "NOTICE OF RESIDUAL PETROLEUM". The Notice shall include a description that would be sufficient as a description in an instrument of conveyance of the (i) real property on which the source of contamination is located and (ii) any real property on which contamination is located at the time the remedial action plan is approved and that was owned or controlled by any owner or operator of the underground storage tank or other responsible party at the time the discharge or release of petroleum is discovered or reported or at any time thereafter. The Notice shall identify the location of any residual petroleum known to exist on the real property at the time the Notice is prepared. The Notice shall also identify the location of any residual petroleum known, at the time the Notice is prepared, to exist on other real property that is a result of the discharge or release. The Notice shall set out any restrictions on the current or future use of the real property that are imposed by the Secretary pursuant to G.S. 143B‑279.9(b) to protect public health, the environment, or users of the property.

(c)        If the contamination is located on more than one parcel or tract of land, the Department may require that the owner, operator, or other person responsible for the discharge or release prepare a composite map or plat that shows all parcels or tracts. If the contamination is located on one parcel or tract of land, the owner, operator, or other person responsible for the discharge or release may prepare a map or plat that shows the parcel but is not required to do so. A map or plat shall be prepared and certified by a professional land surveyor, shall meet the requirements of G.S. 47‑30, and shall be submitted to the Department for approval. When the Department has approved a map or plat, it shall be recorded in the office of the register of deeds and shall be incorporated into the Notice by reference.

(d)        The Department shall review the proposed Notice to determine whether the Notice meets the requirements of this section and rules adopted to implement this section and shall provide the owner, operator, or other person responsible for the discharge or release of petroleum from an underground storage tank with a notarized copy of the approved Notice. After the Department approves the Notice, the owner, operator, or other person responsible for the discharge or release of petroleum from an underground storage tank shall file a notarized copy of the approved Notice in the register of deeds office in the county or counties in which the real property is located (i) before the property is conveyed or (ii) within 30 days after the owner, operator, or other person responsible for the discharge or release receives notice from the Department that no further action is required under the remedial action plan, whichever first occurs. If the owner, operator, or other person responsible for the discharge or release fails to file the Notice as required by this section, any determination by the Department that no further action is required is void. The owner, operator, or other person responsible for the discharge or release, may record the Notice required by this section without the agreement of the owner of the real property. The owner, operator, or other person responsible for the discharge or release shall submit a certified copy of the Notice as filed in the register of deeds office to the Department.

(e)        The register of deeds shall record the notarized copy of the approved Notice and index it in the grantor index under the names of the owners of the real property.

(f)         In the event that the owner, operator, or other person responsible for the discharge or release fails to submit and file the Notice required by this section within the time specified, the Secretary may prepare and file the Notice. The costs thereof may be recovered by the Secretary from any responsible party. In the event that an owner of the real property who is not a responsible party submits and files the Notice required by this section, the owner may recover the reasonable costs thereof from any responsible party.

(g)        A Notice filed pursuant to this section shall, at the request of the owner of the real property, be cancelled by the Secretary after the residual petroleum has been eliminated or remediated to unrestricted use standards. If requested in writing by the owner of the land, the Secretary shall send to the register of deeds of each county where the Notice is recorded a statement that the residual petroleum has been eliminated, or that the residual petroleum has been remediated to unrestricted use standards, and request that the Notice be cancelled of record. The Secretary's statement shall contain the names of the owners of the land as shown in the Notice and reference the plat book and page where the Notice is recorded. The register of deeds shall record the Secretary's statement in the deed books and index it on the grantor index in the names of the owners of the real property as shown in the Notice and on the grantee index in the name "Secretary of Environment and Natural Resources". The register of deeds shall make a marginal entry on the Notice showing the date of cancellation and the book and page where the Secretary's statement is recorded, and the register of deeds shall sign the entry. If a marginal entry is impracticable because of the method used to record, the register of deeds shall not be required to make a marginal entry. (2001‑384, s. 3; 2002‑90, ss. 3‑5.)



§ 143B-279.12. One-stop permits for certain environmental permits.

§ 143B‑279.12.  One‑stop permits for certain environmental permits.

(a)        The Department of Environment and Natural Resources shall establish a one‑stop environmental permit application assistance and tracking system program for all its regional offices. The Department shall provide to each person who submits an application for any environmental permit subject to this section to any regional office a time frame within which that applicant may expect a final decision regarding the issuance or denial of the permit. The Department shall identify the environmental permits that are subject to this section. The procedure regulating the time frame estimates and sanction for failing to honor the time frame shall be as set out in subsections (b) and (c) of this section.

(b)        Upon receipt of a complete application for an environmental permit, the Department of Environment and Natural Resources shall provide to the applicant a good faith estimate of the date by which the Department expects to make the final decision of whether to issue or deny the permit.

(c)        Unless otherwise provided by law, when an applicant has provided to the Department of Environment and Natural Resources the information and documentation required and requested by the Department and the Department fails to issue or deny the permit within 60 days of the date projected by the Department for the final decision of whether to issue or deny the permit, the permit shall be automatically granted to the applicant. This subsection does not apply when an applicant submits a substantial amendment to its application after the Department has provided the applicant the projected time frame as required by this section. This subsection does not apply when an applicant agrees to receive a final decision from the Department more than 60 days from the date projected by the Department under subsection (b) of this section.

(d)        The Department of Environment and Natural Resources shall track the time required to process each complete environmental permit application that is subject to this section. The Department shall compare the time in which the permit was issued or denied with the projected time frame provided to the applicant by the Department as required by this section. The Department shall identify each permit that was issued or denied more than 90 days after receipt of a complete application by the Department and shall document the reasons for the delayed action.

(e)        Repealed by Session Laws 2008‑198, s. 10.1, effective August 8, 2008.

(f)         The Department may adopt temporary rules to implement this section.  (2004‑124, s. 12.12(a); 2006‑79, s. 14; 2008‑198, s. 10.1.)



§ 143B-279.13. Express permit and certification reviews.

§ 143B‑279.13.  Express permit and certification reviews.

(a)        The Department of Environment and Natural Resources shall develop an express review program to provide express permit and certification reviews in all of its regional offices. Participation in the express review program is voluntary, and the program is to become supported by the fees determined pursuant to subsection (b) of this section. The Department of Environment and Natural Resources shall determine the project applications to review under the express review program from those who request to participate in the program. The express review program may be applied to any one or all of the permits, approvals, or certifications in the following programs: the erosion and sedimentation control program, the coastal management program, and the water quality programs, including water quality certifications and stormwater management. The express review program shall focus on the following permits or certifications:

(1)        Stormwater permits under Part 1 of Article 21 of Chapter 143 of the General Statutes.

(2)        Stream origination certifications under Article 21 of Chapter 143 of the General Statutes.

(3)        Water quality certification under Article 21 of Chapter 143 of the General Statutes.

(4)        Erosion and sedimentation control permits under Article 4 of Chapter 113A of the General Statutes.

(5)        Permits under the Coastal Area Management Act (CAMA), Part 4 of Article 7 of Chapter 113A of the General Statutes.

(b)        The Department of Environment and Natural Resources may determine the fees for express application review under the express review program. Notwithstanding G.S. 143‑215.3D, the maximum permit application fee to be charged under subsection (a) of this section for the express review of a project application requiring all of the permits under subdivisions (1) through (5) of subsection (a) of this section shall not exceed five thousand five hundred dollars ($5,500). Notwithstanding G.S. 143‑215.3D, the maximum permit application fee to be charged for the express review of a project application requiring all of the permits under subdivisions (1) through (4) of subsection (a) of this section shall not exceed four thousand five hundred dollars ($4,500). Notwithstanding G.S. 143‑215.3D, the maximum permit application fee charged for the express review of a project application for any other combination of permits under subdivisions (1) through (5) of subsection (a) of this section shall not exceed four thousand dollars ($4,000). Express review of a project application involving additional permits or certifications issued by the Department of Environment and Natural Resources other than those under subdivisions (1) through (5) of subsection (a) of this section may be allowed by the Department, and, notwithstanding G.S. 143‑215.3D or any other statute or rule that sets a permit fee, the maximum permit application fee charged for the express review of a project application shall not exceed four thousand dollars ($4,000), plus one hundred fifty percent (150%) of the fee that would otherwise apply by statute or rule for that particular permit or certification. Additional fees, not to exceed fifty percent (50%) of the original permit application fee under this section, may be charged for subsequent reviews due to the insufficiency of the permit applications. The Department of Environment and Natural Resources may establish the procedure by which the amount of the fees under this subsection is determined, and the fees and procedures are not rules under G.S. 150B‑2(8a) for the express review program under this section.

(c)        Repealed by Session Laws 2008‑198, s. 10.2, effective August 8, 2008.  (2005‑276, s. 12.2(a); 2008‑198, s. 10.2.)



§ 143B-279.14. Express Review Fund.

§ 143B‑279.14.  Express Review Fund.

The Express Review Fund is created as a special nonreverting fund. All fees collected under G.S. 143B‑279.13 shall be credited to the Express Review Fund. The Express Review Fund shall be used for the costs of implementing the express review program under G.S. 143B‑279.13 and the costs of administering the program, including the salaries and support of the program's staff. If the express review program is abolished, the funds in the Express Review Fund shall be credited to the General Fund. (2005‑276, s. 12.2(a).)



§ 143B-279.15. Report on One-Stop Permitting Program and Express Permitting Program.

§ 143B‑279.15.  Report on One‑Stop Permitting Program and Express Permitting Program.

No later than 1 March of each year, the Department of Environment and Natural Resources shall report to the Fiscal Research Division of the General Assembly and the Environmental Review Commission on the One‑Stop for Certain Environmental Permits Program established by G.S. 143B‑279.12 and the Express Permit and Certification Reviews Program established by G.S. 143B‑279.13. The report shall include:

(1)        The number of environmental permits subject to G.S. 143B‑279.12 that took more than 90 days to issue or deny, the types of permits those were, the reasons for the extended processing time of those permits, and how the time within which the permit was actually issued or denied compared with the projected time frame provided to the applicant by the Department as provided by G.S. 143B‑279.12. Based on the data gathered in this subdivision, the Department shall include recommendations regarding permit time frames for all major permits issued by the Department.

(2)        Findings on the success of the Express Permit and Certification Reviews program established by G.S. 143B‑279.13 and any other findings or recommendations, including any legislative proposals that it deems pertinent.  (2008‑198, s. 10.3.)



§ 143B-280: Repealed by Session Laws 1989, c. 727, s. 2.

Part 2. Board of Natural Resources and Community Development.

§ 143B‑280: Repealed by Session Laws 1989, c.  727, s. 2.



§ 143B-281: Repealed by Session Laws 1989, c. 727, s. 2.

Part 3. Wildlife Resources Commission.

§ 143B‑281: Repealed by Session Laws 1989, c.  727, s. 2.



§ 143B-281.1. Wildlife Resources Commission - transfer; independence preserved; appointment of Executive Director and employees.

§ 143B‑281.1.  Wildlife Resources Commission  transfer; independence preserved; appointment of Executive Director and employees.

The Wildlife Resources Commission, as established by Chapters 75A, 113, and 143 of the General Statutes and other applicable laws of this State, is hereby transferred to the Department of Environment and Natural Resources by a Type II transfer as defined in G.S. 143A‑6. The Wildlife Resources Commission shall exercise all its prescribed statutory powers independently of the Secretary of Environment and Natural Resources and, other provisions of this Chapter notwithstanding, shall be subject to the direction and supervision of the Secretary only with respect to the management functions of coordinating and reporting. Any other provisions of this Chapter to the contrary notwithstanding, the Executive Director of the Wildlife Resources Commission shall be appointed by the Commission and the employees of the Commission shall be employed as now provided in G.S. 143‑246. (1989, c. 727, s. 4; 1997‑443, s. 11A.119(a).)



§ 143B-282. Environmental Management Commission - creation; powers and duties.

Part 4. Environmental Management Commission.

§ 143B‑282.  Environmental Management Commission  creation; powers and duties.

(a)        There is hereby created the Environmental Management Commission of the Department of Environment and Natural Resources with the power and duty to promulgate rules to be followed in the protection, preservation, and enhancement of the water and air resources of the State.

(1)        Within the limitations of G.S. 143‑215.9 concerning industrial health and safety, the Environmental Management Commission shall have all of the following powers and duties:

a.         To grant a permit or temporary permit, to modify or revoke a permit, and to refuse to grant permits pursuant to G.S. 143‑215.1 and G.S. 143‑215.108 with regard to controlling sources of air and water pollution.

b.         To issue a special order pursuant to G.S. 143‑215.2(b) and G.S. 143‑215.110 to any person whom the Commission finds responsible for causing or contributing to any pollution of water within such watershed or pollution of the air within the area for which standards have been established.

c.         To conduct and direct that investigations be conducted pursuant to G.S. 143‑215.3 and G.S. 143‑215.108(c)(5).

d.         To conduct public hearings, institute actions in superior court, and agree upon or enter into settlements, all pursuant to G.S. 143‑215.3.

e.         To direct the investigation of any killing of fish and wildlife pursuant to G.S. 143‑215.3.

f.          To consult with any person proposing to construct, install, or acquire an air or water pollution source pursuant to G.S. 143‑215.3 and G.S. 143‑215.111.

g.         To encourage local government units to handle air pollution problems and to provide technical and consultative assistance pursuant to G.S. 143‑215.3 and G.S. 143‑215.112.

h.         To review and have general oversight and supervision over local air pollution control programs pursuant to G.S. 143‑215.3 and G.S. 143‑215.112.

i.          To declare an emergency when it finds a generalized dangerous condition of water or air pollution pursuant to G.S. 143‑215.3.

j.          To render advice and assistance to local government regarding floodways pursuant to G.S. 143‑215.56.

k.         To declare and delineate and modify capacity use areas pursuant to G.S. 143‑215.13.

l.          To grant permits for water use within capacity use areas pursuant to G.S. 143‑215.15.

m.        To direct that investigations be conducted when necessary to carry out duties regarding capacity use areas pursuant to G.S. 143‑215.19.

n.         To approve, disapprove and approve subject to conditions all applications for dam construction pursuant to G.S. 143‑215.28; to require construction progress reports pursuant to G.S. 143‑215.29.

o.         To halt dam construction pursuant to G.S. 143‑215.29.

p.         To grant final approval of dam construction work pursuant to G.S. 143‑215.30.

q.         To have jurisdiction and supervision over the maintenance and operation of dams pursuant to G.S. 143‑215.31.

r.          To direct the inspection of dams pursuant to G.S. 143‑215.32.

s.          To modify or revoke any final action previously taken by the Commission pursuant to G.S. 143‑214.1 and G.S. 143‑215.107.

t.          To have jurisdiction and supervision over oil pollution and dry‑cleaning solvent use, contamination, and remediation pursuant to Article 21A of Chapter 143 of the General Statutes.

u.         To administer the State's authority under 33 U.S.C. § 1341 of the federal Clean Water Act.

v.         To approve Coastal Habitat Protection Plans as provided in G.S. 143B‑279.8.

(2)        The Environmental Management Commission shall adopt rules:

a.         For air quality standards, emission control standards and classifications for air contaminant sources pursuant to G.S. 143‑215.107.

b.         For water quality standards and classifications pursuant to G.S. 143‑214.1 and G.S. 143‑215.

c.         To implement water and air quality reporting pursuant to Part 7 of Article 21 of Chapter 143 of the General Statutes.

d.         To be applied in capacity use areas pursuant to G.S. 143‑215.14.

e.         To implement the issuance of permits for water use within capacity use areas pursuant to G.S. 143‑215.15 and G.S. 143‑215.16.

f.          Repealed by Session Laws 1983, c. 222, s. 3.

g.         For the protection of the land and the waters over which this State has jurisdiction from pollution by oil, oil products and oil by‑products pursuant to Article 21A of Chapter 143.

h.         Governing underground tanks used for the storage of oil or hazardous substances pursuant to Articles 21, 21A, or 21B of Chapter 143 of the General Statutes, including inspection and testing of these tanks and certification of persons who inspect and test tanks.

i.          To implement the provisions of Part 2A of Article 21 of Chapter 143 of the General Statutes.

j.          To implement the provisions of Part 6 of Article 21A of Chapter 143 of the General Statutes.

k.         To implement basinwide water quality management plans developed pursuant to G.S. 143‑215.8B.

(3)        The Commission is authorized to make such rules, not inconsistent with the laws of this State, as may be required by the federal government for grants‑in‑aid for water and air resources purposes which may be made available to the State by the federal government. This section is to be liberally construed in order that the State and its citizens may benefit from such grants‑in‑aid.

(4)        The Commission shall make rules consistent with the provisions of this Chapter. All rules adopted by the Commission shall be enforced by the Department of Environment and Natural Resources.

(5)        The Environmental Management Commission shall have the power to adopt rules with respect to any State laws administered under its jurisdiction so as to accept evidence of compliance with corresponding federal law or regulation in lieu of a State permit, or otherwise modify a requirement for a State permit, upon findings by the Commission, and after public hearings, that there are:

a.         Similar and corresponding or more restrictive federal laws or regulations which also require an applicant to obtain a federal permit based upon the same general standards or more restrictive standards as the State laws and rules require; and

b.         That the enforcement of the State laws and rules would require the applicant to also obtain a State permit in addition to the required federal permit; and

c.         That the enforcement of the State laws and rules would be a duplication of effort on the part of the applicant; and

d.         Such duplication of State and federal permit requirements would result in an unreasonable burden not only on the applicant, but also on the citizens and resources of the State.

(6)        The Commission may establish a procedure for evaluating renewable energy technologies that are, or are proposed to be, employed as part of a renewable energy facility, as defined in G.S. 62‑133.8; establish standards to ensure that renewable energy technologies do not harm the environment, natural resources, cultural resources, or public health, safety, or welfare of the State; and, to the extent that there is not an environmental regulatory program, establish an environmental regulatory program to implement these protective standards.

(b)        The Environmental Management Commission shall submit quarterly written reports as to its operation, activities, programs, and progress to the Environmental Review Commission. The Environmental Management Commission shall supplement the written reports required by this subsection with additional written and oral reports as may be requested by the Environmental Review Commission. The Environmental Management Commission shall submit the written reports required by this subsection whether or not the General Assembly is in session at the time the report is due.

(c)        The Environmental Management Commission shall implement the provisions of subsections (d) and (e) of 33 U.S.C. § 1313 by identifying and prioritizing impaired waters and by developing appropriate total maximum daily loads of pollutants for those impaired waters. The Commission shall incorporate those total maximum daily loads approved by the United States Environmental Protection Agency into its continuing basinwide water quality planning process.

(d)        The Environmental Management Commission may adopt rules setting out strategies necessary for assuring that water quality standards are met by any point or nonpoint source or by any category of point or nonpoint sources that is determined by the Commission to be contributing to the water quality impairment. These strategies may include, but are not limited to, additional monitoring, effluent limitations, supplemental standards or classifications, best management practices, protective buffers, schedules of compliance, and the establishment of and delegations to intergovernmental basinwide groups.

(e)        In appointing the members of the Commission, the appointing authorities shall make every effort to ensure fair geographic representation of the Commission. (1973, c. 1262, s. 19; 1975, c. 512; 1977, c. 771, s. 4; 1983, c. 222, s. 3; 1985, c. 551, s. 1; 1989, c. 652, s. 2; c. 727, s. 218(128); 1989 (Reg. Sess., 1990), c. 1036, s. 1; 1991 (Reg. Sess., 1992), c. 990, s. 1; 1993, c. 348, s. 3; 1996, 2nd Ex. Sess., c. 18, s. 27.4(b); 1997‑392, s. 2(a), (b); 1997‑400, s. 3.2; 1997‑443, s. 11A.119(a); 1997‑458, ss. 8.4, 8.5; 1997‑496, s. 16; 1998‑212, s. 14.9H(f); 1999‑328, s. 4.13; 2001‑424, s. 19.13(a); 2002‑165, s. 1.9; 2007‑397, s. 2(c).)



§ 143B-282.1. Environmental Management Commission - quasi-judicial powers; procedures.

§ 143B‑282.1.  Environmental Management Commission  quasi‑judicial powers; procedures.

(a)        With respect to those matters within its jurisdiction, the Environmental Management Commission shall exercise quasi‑judicial powers in accordance with the provisions of Chapter 150B of the General Statutes. This section and any rules adopted by the Environmental Management Commission shall govern such proceedings:

(1)        Exceptions to recommended decisions in contested cases shall be filed with the Secretary within 30 days of the receipt by the Secretary of the official record from the Office of Administrative Hearings, unless additional time is allowed by the chairman of the Commission.

(2)        Oral arguments by the parties may be allowed by the chairman of the Commission upon request of the parties.

(3)        Deliberations of the Commission shall be conducted in its public meeting unless the Commission determines that consultation with its counsel should be held in a closed session pursuant to G.S. 143‑318.11.

(b)        The final agency decision in contested cases that arise from civil penalty assessments shall be made by the Commission. In the evaluation of each violation, the Commission shall recognize that harm to the natural resources of the State arising from the violation of standards or limitations established to protect those resources may be immediately observed through damaged resources or may be incremental or cumulative with no damage that can be immediately observed or documented. Penalties up to the maximum authorized may be based on any one or combination of the following factors:

(1)        The degree and extent of harm to the natural resources of the State, to the public health, or to private property resulting from the violation;

(2)        The duration and gravity of the violation;

(3)        The effect on ground or surface water quantity or quality or on air quality;

(4)        The cost of rectifying the damage;

(5)        The amount of money saved by noncompliance;

(6)        Whether the violation was committed willfully or intentionally;

(7)        The prior record of the violator in complying or failing to comply with programs over which the Environmental Management Commission has regulatory authority; and

(8)        The cost to the State of the enforcement procedures.

(c)        The chairman shall appoint a Committee on Civil Penalty Remissions from the members of the Commission. No member of the Committee on Civil Penalty Remissions may hear or vote on any matter in which he has an economic interest. The Committee on Civil Penalty Remissions shall make the final agency decision on remission requests. In determining whether a remission request will be approved, the Committee shall consider the recommendation of the Secretary and the following factors:

(1)        Whether one or more of the civil penalty assessment factors in subsection (b) of this section were wrongly applied to the detriment of the petitioner;

(2)        Whether the violator promptly abated continuing environmental damage resulting from the violation;

(3)        Whether the violation was inadvertent or a result of an accident;

(4)        Whether the violator had been assessed civil penalties for any previous violations;

(5)        Whether payment of the civil penalty will prevent payment for the remaining necessary remedial actions.

(d)        The Committee on Civil Penalty Remissions may remit the entire amount of the penalty only when the violator has not been assessed civil penalties for previous violations, and when payment of the civil penalty will prevent payment for the remaining necessary remedial actions.

(e)        If any civil penalty has not been paid within 30 days after the final agency decision or court order has been served on the violator, the Secretary of Environment and Natural Resources shall request the Attorney General to institute a civil action in the Superior Court of any county in which the violator resides or has his or its principal place of business to recover the amount of the assessment.

(f)         As used in this section, "Secretary" means the Secretary of Environment and Natural Resources. (1989 (Reg. Sess., 1990), c. 1036, s. 2; 1993 (Reg. Sess., 1994), c. 570, s. 5; 1995 (Reg. Sess., 1996), c. 743, s. 21; 1997‑443, s. 11A.119(a).)



§ 143B-283. Environmental Management Commission - members; selection; removal; compensation; quorum; services.

§ 143B‑283.  Environmental Management Commission  members; selection; removal; compensation; quorum; services.

(a)        The Environmental Management Commission shall consist of 13 members appointed by the Governor. The Governor shall select the members so that the membership of the Commission shall consist of:

(1)        One who shall be a licensed physician with specialized training and experience in the health effects of environmental pollution;

(2)        One who shall, at the time of appointment, be actively connected with the Commission for Public Health or local board of health or have experience in health sciences;

(3)        One who shall, at the time of appointment, be actively connected with or have had experience in agriculture;

(4)        One who shall, at the time of appointment, be a registered engineer with specialized training and experience in water supply or water or air pollution control;

(5)        One who shall, at the time of appointment, be actively connected with or have had experience in the fish and wildlife conservation activities of the State;

(6)        One who shall, at the time of appointment, have special training and scientific expertise in hydrogeology or groundwater hydrology;

(7)        Three members interested in water and air pollution control, appointed from the public at large;

(8)        One who shall, at the time of appointment, be actively employed by, or recently retired from, an industrial manufacturing facility and knowledgeable in the field of industrial air and water pollution control;

(9)        One who shall, at the time of appointment, be actively connected with or have had experience in pollution control problems of municipal or county government;

(10)      One who shall, at the time of appointment, have special training and scientific expertise in air pollution control and the effects of air pollution; and

(11)      One who shall, at the time of appointment, have special training and scientific expertise in freshwater, estuarine, marine biological, or ecological sciences.

(b)        Members appointed by the Governor shall serve terms of office of six years. Any appointment to fill a vacancy on the Commission created by the resignation, dismissal, death or disability of a member shall be for the balance of the unexpired term. The Governor may reappoint a member of the Commission to an additional term if, at the time of the reappointment, the member qualifies for membership on the Commission under subsection (a) of this section.

(b1)      The Governor shall have the power to remove any member of the Commission from office for misfeasance, malfeasance, or nonfeasance in accordance with the provisions of G.S. 143B‑13 of the Executive Organization Act of 1973.

(b2)      The members of the Commission shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

(b3)      A majority of the Commission shall constitute a quorum for the transaction of business.

(b4)      All clerical and other services required by the Commission shall be supplied by the Secretary of Environment and Natural Resources.

(c)        Nine of the members appointed by the Governor under this section shall be persons who do not derive any significant portion of their income from persons subject to permits or enforcement orders under this Chapter. The Governor shall require adequate disclosure of potential conflicts of interest by members. The Governor, by executive order, shall promulgate criteria regarding conflicts of interest and disclosure thereof for determining the eligibility of persons under this section, giving due regard to the requirements of federal legislation, and for this purpose may promulgate rules, regulations or guidelines in conformance with those established by any federal agency interpreting and applying provisions of federal law.

(d)        In addition to the members designated by subsection (a) of this section, the General Assembly shall appoint six members, three upon the recommendation of the Speaker of the House of Representatives, and three upon the recommendation of the President Pro Tempore of the Senate. Appointments by the General Assembly shall be made in accordance with G.S. 120‑121, and vacancies in those appointments shall be filled in accordance with G.S. 120‑122. Members appointed by the General Assembly shall serve terms of two years. (1973, c. 1262, s. 20; 1977, c. 771, s. 4; 1979, 2nd Sess., c. 1158, ss. 5, 6; 1981 (Reg. Sess., 1982), c. 1191, s. 19; 1989, c. 315; c. 727, s. 218(129); 1995, c. 490, s. 18; 1997‑381, s. 1; 1997‑443, s. 11A.119(a); 1998‑217, s. 17; 2000‑172, ss. 4.1, 4.2; 2001‑486, s. 2.16; 2007‑182, s. 2.)



§ 143B-284. Environmental Management Commission - officers.

§ 143B‑284.  Environmental Management Commission  officers.

The Environmental Management Commission shall have a chairman and a vice‑chairman. The chairman shall be designated by the Governor from among the members of the Commission to serve as chairman at the pleasure of the Governor. The vice‑chairman shall be elected by and from the members of the Commission and shall serve for a term of two years or until the expiration of his regularly appointed term whichever comes first. (1973, c. 1262, s. 21.)



§ 143B-285. Environmental Management Commission - meetings.

§ 143B‑285.  Environmental Management Commission  meetings.

The Environmental Management Commission shall meet at least once in each quarter and may hold special meetings at any time and place within the State at the call of the chairman or upon the written request of at least five members. (1973, c. 1262, s. 22.)



§§ 143B-285.1 through 143B-285.9. Reserved for future codification purposes.

§§ 143B‑285.1 through 143B‑285.9.  Reserved for future codification purposes.



§§ 143B-285.10 through 143B-285.15: Repealed by Session Laws 1993, c. 501, s. 1.

Part 4A.  Governor's Waste Management Board.

§§ 143B‑285.10 through 143B‑285.15:  Repealed by Session Laws 1993, c.  501, s. 1.



§§ 143B-285.16 through 143B-285.19. Reserved for future codification purposes.

§§ 143B‑285.16 through 143B‑285.19.  Reserved for future codification purposes.



§ 143B-285.20. Short title.

Part 4B.  Office of Environmental Education.

§ 143B‑285.20.  Short title.

This Part shall be known and cited as the Environmental Education Act of 1993. (1993, c. 501, s. 28.)



§ 143B-285.21. Declaration of purpose.

§ 143B‑285.21.  Declaration of purpose.

The purpose of this Part shall be to encourage, promote, and support the development of programs, facilities, and materials for the purpose of environmental education in North Carolina. (1993, c. 501, s. 28.)



§ 143B-285.22. Creation.

§ 143B‑285.22.  Creation.

There is hereby created a North Carolina Office of Environmental Education (hereinafter referred to as "Office") within the Department of Environment and Natural Resources. (1993, c. 501, s. 28; 1997‑443, s. 11A.119(a).)



§ 143B-285.23. Powers and duties of the Secretary of Environment and Natural Resources.

§ 143B‑285.23.  Powers and duties of the Secretary of Environment and Natural Resources.

The Secretary of Environment and Natural Resources shall:

(1)        Establish an Office of Environmental Education to:

a.         Serve as a clearinghouse of environmental information for the State.

b.         Plan for the Department's future needs for environmental education materials and programs.

c.         Maintain a computerized database of existing education materials and programs within the Department.

d.         Maintain a speaker's bureau of environmental specialists to address environmental concerns and issues in communities across the State.

e.         Evaluate opportunities for establishing regional environmental education centers.

f.          Administer the Project Tomorrow Award Program to encourage school children to discover and explore ways to protect the environment.

g.         Assist the Department of Public Instruction in integrating environmental education into course curricula.

h.         Develop and implement a grants and award program for environmental education projects in schools and communities.

(2)        Coordinate, through technical assistance and staff support and with participation of the Department of Public Instruction and other relevant agencies, institutions, and citizens, the planning and implementation of a statewide program of environmental education.

(3)        Be responsible for such matters as the purchase of educational equipment, materials, and supplies; the construction or modification of facilities; and the employment of consultants and other personnel necessary to carry out the provisions of this Part.

(4)        Encourage coordination between the various State and federal agencies, citizens groups, and the business and industrial community, in the dissemination of environmental information and education.

(5)        Utilize existing programs, educational materials, or facilities, both public and private, wherever feasible. (1993, c. 501, s. 28; 1997‑443, s. 11A.119(a).)



§ 143B-285.24. Grants and awards.

§ 143B‑285.24.  Grants and awards.

The objective of grants and awards made under the provisions of this Part shall be to promote the further development of local and regional environmental education and information dissemination to aid especially, but not be limited to, school‑age children.  The Office shall recommend each year to the Governor recipients for the Project Tomorrow Award, which the Governor shall award for outstanding environmental projects by elementary schools in North Carolina. (1993, c. 501, s. 28.)



§ 143B-285.25. Liaison between the Office of Environmental Education and the Department of Public Instruction.

§ 143B‑285.25.  Liaison between the Office of Environmental Education and the Department of Public Instruction.

The Superintendent of the Department of Public Instruction shall identify an environmental education liaison within the Office of Instructional Services of the Department of Public Instruction to:

(1)        Coordinate environmental education within the State curriculum and among the Department and other State agencies.

(2)        Conduct teacher training in environmental education topics in conjunction with Department and other State agencies.

(3)        Coordinate and integrate topics within the various curriculum areas of the standard course of study.

(4)        Promote awareness of environmental issues to the public and to the school communities, including students, teachers, and administrators.

(5)        Establish a repository of environmental education instructional materials and disseminate information on the availability of these materials to schools.

(6)        Promote and facilitate the sharing of information through electronic networks to all schools. (1993, c. 501, s. 28.)



§§ 143B-286 through 143B-289: Repealed by Session Laws 1987, c. 641, s. 1.

Part 5. Marine Fisheries Commission.

§§ 143B‑286 through 143B‑289: Repealed by Session Laws 1987, c.  641, s. 1.



§§ 143B-289.1 through 143B-289.12: Repealed by Session Laws 1997-400, s. 6.3.

Part 5A. Marine Fisheries Commission.

§§ 143B‑289.1 through 143B‑289.12:  Repealed by Session Laws 1997‑400, s.  6.3.



§§ 143B-289.13 through 143B-289.18: Reserved for future codification purposes.

§§ 143B‑289.13 through 143B‑289.18: Reserved for future codification purposes.



§§ 143B-289.19 through 143B-289.23: Recodified as §§ 143B-289.40 through 143B-289.44 by Session Laws 1997-400, ss. 6, 6.3(b).

Part 5B.  Office of Marine Affairs.

§§ 143B‑289.19 through 143B‑289.23:  Recodified as §§ 143B‑289.40 through 143B‑289.44 by Session Laws 1997‑400, ss. 6, 6.3(b).



§§ 143B-289.24 through 143B-289.39: Reserved for future codification purposes.

§§ 143B‑289.24 through 143B‑289.39: Reserved for future codification purposes.



§ 143B-289.40. Division of North Carolina Aquariums - creation.

Part 5C.  Division of North Carolina Aquariums.

§ 143B‑289.40.  Division of North Carolina Aquariums  creation.

The Division of North Carolina Aquariums is created in the Department of Environment and Natural Resources. (1985, c. 202, s. 3; 1995, c. 509, s. 98; 1997‑286, s. 2; 1997‑400, s. 6.3(a), (b); 1997‑443, s. 11A.119(b).)



§ 143B-289.41. Division of North Carolina Aquariums - organization; powers and duties.

§ 143B‑289.41.  Division of North Carolina Aquariums  organization; powers and duties.

(a)        The Division of North Carolina Aquariums shall be organized as prescribed by the Secretary of Environment and Natural Resources and shall exercise the following powers and duties:

(1)        Repealed by Session Laws 1991, c. 320, s. 3.

(1a)      Establish and maintain the North Carolina Aquariums.

(1b)      Administer the operations of the North Carolina Aquariums, such administrative duties to include, but not be limited to the following:

a.         Adopt goals and objectives for the Aquariums and review and revise these goals and objectives periodically.

b.         Review and approve requests for use of the Aquarium facilities and advise the Secretary of Environment and Natural Resources on the most appropriate use consistent with the goals and objectives of the Aquariums.

c.         Continually review and evaluate the types of projects and programs being carried out in the Aquarium facilities and determine if the operation of the facilities is in compliance with the established goals and objectives.

d.         Recommend to the Secretary of Environment and Natural Resources any policies and procedures needed to assure effective staff performance and proper liaison among Aquarium facilities in carrying out the overall purposes of the Aquarium programs.

e.         Review Aquarium budget submissions to the Secretary of Environment and Natural Resources.

f.          Recruit and recommend to the Secretary of Environment and Natural Resources candidates for the positions of directors of the Aquariums.

g.         Create local advisory committees in accordance with the provisions of G.S. 143B‑289.43.

(1c)      Notwithstanding Article 3A of Chapter 143 of the General Statutes, and G.S. 143‑49(4), dispose of any exhibit, exhibit component, or object from the collections of the North Carolina Aquariums by sale, lease, or trade. A sale, lease, or trade under this subdivision shall be conducted in accordance with generally accepted practices for zoos and aquariums that are accredited by the American Association of Zoos and Aquariums. After deducting the expenses attributable to the sale or lease, the net proceeds of any sale or lease shall be credited to the North Carolina Aquariums Fund.

(2),       (3) Repealed by Session Laws 1993, c. 321, s. 28(e).

(4)        through (6) Repealed by Session Laws 1991, c. 320, s. 3.

(7)        Assume any other powers and duties assigned to it by the Secretary.

(b)        The Secretary may adopt any rules and procedures necessary to implement this section. (1985, c. 202, s. 3; 1991, c. 320, s. 3; 1993, c. 321, ss. 28(d), 28(e); 1997‑286, s. 3; 1997‑400, s. 6.3(b), (c); 1997‑443, ss. 11A.119(a), 11A.123; 1999‑49, s. 1.)



§ 143B-289.42. North Carolina Aquariums; purpose.

§ 143B‑289.42.  North Carolina Aquariums; purpose.

The purpose of establishing and maintaining the North Carolina Aquariums is to promote an awareness, understanding, and appreciation of the diverse natural and cultural resources associated with North Carolina's oceans, estuaries, rivers, streams, and other aquatic environments. (1991, c. 320, s. 4; 1993, c. 321, s. 28(d); 1997‑400, s. 6.3(b).)



§ 143B-289.43. Local advisory committees; duties; membership.

§ 143B‑289.43.  Local advisory committees; duties; membership.

Local advisory committees created pursuant to G.S. 143B‑289.41(a)(1b) shall assist each North Carolina Aquarium in its efforts to establish projects and programs and to assure adequate citizen‑consumer input into those efforts. Members of these committees shall be appointed by the Secretary of Environment and Natural Resources for three‑year terms from nominations made by the Director of the Office of Marine Affairs. Each committee shall select one of its members to serve as chairperson. Members of the committees shall serve without compensation for services or expenses. (1991, c. 320, s. 4; 1993, c. 321, ss. 28(d), 28(f); 1997‑286, s. 4; 1997‑400, s. 6.3(b), (d); 1997‑443, ss. 11A.119(a), 11A.123.)



§ 143B-289.44. North Carolina Aquariums; fees; fund.

§ 143B‑289.44.  North Carolina Aquariums; fees; fund.

(a)        Fees.  The Secretary of Environment and Natural Resources may adopt a schedule of uniform entrance fees for the North Carolina Aquariums.

(b)        Fund.  The North Carolina Aquariums Fund is hereby created as a special and nonreverting fund. The North Carolina Aquariums Fund shall be used for repair, renovation, expansion, maintenance, educational exhibit construction, and operational expenses at existing aquariums, to pay the debt service and lease payments related to the financing of expansions of aquariums, including other relevant satellite areas, and to match private funds that are raised for these purposes.

(c)        Disposition of Fees.  All entrance fee receipts shall be credited to the North Carolina Aquariums Fund.

(d)        The Division of North Carolina Aquariums shall submit to the Joint Legislative Commission on Governmental Operations, the House and Senate Appropriations Subcommittees on Natural and Economic Resources, and the Fiscal Research Division by September 30 of each year a report on the North Carolina Aquariums Fund that shall include the source and amounts of all funds credited to the Fund and the purpose and amount of all expenditures from the Fund during the prior fiscal year. (1997‑286, s. 5; 1997‑400, s. 6.3(b); 1997‑443, s. 11A.119(b); 1999‑49, s. 2; 2002‑159, s. 46; 2005‑276, s. 12.10.)



§§ 143B-289.45 through 143B-289.49. Reserved for future codification purposes.

§§ 143B‑289.45 through 143B‑289.49.  Reserved for future codification purposes.



§ 143B-289.50. Definitions.

Part 5D.  Marine Fisheries Commission.

§ 143B‑289.50.  Definitions.

(a)        As used in this part:

(1)        "Commission" means the Marine Fisheries Commission.

(2)        "Department" means the Department of Environment and Natural Resources.

(3)        "Fisheries Director" means the Director of the Division of Marine Fisheries of the Department of Environment and Natural Resources.

(4)        "Secretary" means the Secretary of Environment and Natural Resources.

(b)        The definitions set out in G.S. 113‑129 and G.S. 113‑130 shall apply throughout this Part. (1997‑400, s. 2.1; 1997‑443, s. 11A.123.)



§ 143B-289.51. Marine Fisheries Commission - creation; purposes.

§ 143B‑289.51.  Marine Fisheries Commission  creation; purposes.

(a)        There is hereby created the Marine Fisheries Commission in the Department of Environment and Natural Resources.

(b)        The functions, purposes, and duties of the Marine Fisheries Commission are to:

(1)        Manage, restore, develop, cultivate, conserve, protect, and regulate the marine and estuarine resources within its jurisdiction, as described in G.S. 113‑132.

(2)        Implement the laws relating to coastal fisheries, coastal fishing, shellfish, crustaceans, and other marine and estuarine resources enacted by the General Assembly by the adoption of rules and policies, to provide a sound, constructive, comprehensive, continuing, and economical coastal fisheries program directed by citizens who are knowledgeable in the protection, restoration, proper use, and management of marine and estuarine resources.

(3)        Implement management measures regarding ocean and marine fisheries in the Atlantic Ocean consistent with the authority conferred on the State by the United States.

(4)        Advise the State regarding ocean and marine fisheries within the jurisdiction of the Atlantic States Marine Fisheries Compact, the South Atlantic Fishery Management Council, the Mid‑Atlantic Fishery Management Council, and other similar organizations established to manage or regulate fishing in the Atlantic Ocean. (1997‑400, s. 2.1; 1997‑443, s. 11A.119(b).)



§ 143B-289.52. Marine Fisheries Commission - powers and duties.

§ 143B‑289.52.  Marine Fisheries Commission  powers and duties.

(a)        The Marine Fisheries Commission shall adopt rules to be followed in the management, protection, preservation, and enhancement of the marine and estuarine resources within its jurisdiction, as described in G.S. 113‑132, including commercial and sports fisheries resources. The Marine Fisheries Commission shall have the power and duty:

(1)        To authorize, license, regulate, prohibit, prescribe, or restrict all forms of marine and estuarine resources in coastal fishing waters with respect to:

a.         Time, place, character, or dimensions of any methods or equipment that may be employed in taking fish.

b.         Seasons for taking fish.

c.         Size limits on and maximum quantities of fish that may be taken, possessed, bailed to another, transported, bought, sold, or given away.

(2)        To provide fair regulation of commercial and recreational fishing groups in the interest of the public.

(3)        To adopt rules and take all steps necessary to develop and improve mariculture, including the cultivation, harvesting, and marketing of shellfish and other marine resources in the State, involving the use of public grounds and private beds as provided in G.S. 113‑201.

(4)        To close areas of public bottoms under coastal fishing waters for such time as may be necessary in any program of propagation of shellfish as provided in G.S. 113‑204.

(5)        In the interest of conservation of the marine and estuarine resources of the State, to institute an action in the superior court to contest the claim of title or claimed right of fishery in any navigable waters of the State registered with the Department as provided in G.S. 113‑206(d).

(6)        To make reciprocal agreements with other jurisdictions respecting any of the matters governed in this Subchapter as provided by G.S. 113‑223.

(7)        To adopt relevant provisions of federal laws and regulations as State rules pursuant to G.S. 113‑228.

(8)        To delegate to the Fisheries Director the authority by proclamation to suspend or implement, in whole or in part, a particular rule of the Commission that may be affected by variable conditions as provided in G.S. 113‑221.1.

(9)        To comment on and otherwise participate in the determination of permit applications received by State agencies that may have an effect on the marine and estuarine resources of the State.

(10)      To adopt Fishery Management Plans as provided in G.S. 113‑182.1, to establish a Priority List to determine the order in which Fishery Management Plans are developed, to establish a Schedule for the development and adoption of each Fishery Management Plan, and to establish guidance criteria as to the contents of Fishery Management Plans.

(11)      To approve Coastal Habitat Protection Plans as provided in G.S. 143B‑279.8.

(12)      Except as may otherwise be provided, to make the final agency decision in all contested cases involving matters within the jurisdiction of the Commission.

(13)      To adopt rules to define fishing gear as either recreational gear or commercial gear.

(b)        The Marine Fisheries Commission shall have the power and duty to establish standards and adopt rules:

(1)        To implement the provisions of Subchapter IV of Chapter 113 as provided in G.S. 113‑134.

(2)        To manage the disposition of confiscated property as set forth in G.S. 113‑137.

(3)        To govern all license requirements prescribed in Article 14A of Chapter 113 of the General Statutes.

(4)        To regulate the importation and exportation of fish, and equipment that may be used in taking or processing fish, as necessary to enhance the conservation of marine and estuarine resources of the State as provided in G.S. 113‑170.

(5)        To regulate the possession, transportation, and disposition of seafood, as provided in G.S. 113‑170.4.

(6)        To regulate the disposition of the young of edible fish, as provided by G.S. 113‑185.

(7)        To manage the leasing of public grounds for mariculture, including oysters and clam production, as provided in G.S. 113‑202.

(8)        To govern the utilization of private fisheries, as provided in G.S. 113‑205.

(9)        To impose further restrictions upon the throwing of fish offal in any coastal fishing waters, as provided in G.S. 113‑265.

(10)      To regulate the location and utilization of artificial reefs in coastal waters.

(11)      To regulate the placement of nets and other sports or commercial fishing apparatus in coastal fishing waters with regard to navigational or recreational safety as well as from a conservation standpoint.

(c)        The Commission is authorized to authorize, license, prohibit, prescribe, or restrict:

(1)        The opening and closing of coastal fishing waters, except as to inland game fish, whether entirely or only as to the taking of particular classes of fish, use of particular equipment, or as to other activities.

(2)        The possession, cultivation, transportation, importation, exportation, sale, purchase, acquisition, and disposition of all marine and estuarine resources and all related equipment, implements, vessels, and conveyances as necessary to carry out its duties.

(d)        The Commission may adopt rules required by the federal government for grants‑in‑aid for coastal resource purposes that may be made available to the State by the federal government. This section is to be liberally construed in order that the State and its citizens may benefit from federal grants‑in‑aid.

(d1)      The Commission may regulate participation in a fishery that is subject to a federal fishery management plan if that plan imposes a quota on the State for the harvest or landing of fish in the fishery. If the Commission regulates participation in a fishery under this subsection, the Division may issue a license to participate in the fishery to a person who:

(1)        Held a valid license issued by the Division to harvest, land, or sell fish during at least two of the three license years immediately preceding the date adopted by the Commission to determine participation in the fishery; and

(2)        Participated in the fishery during at least two of those license years by landing in the State at least the minimum number of pounds of fish adopted by the Commission to determine participation in the fishery.

(e)        The Commission may adopt rules to implement or comply with a fishery management plan adopted by the Atlantic States Marine Fisheries Commission or adopted by the United States Secretary of Commerce pursuant to the Magnuson‑Stevens Fishery Conservation and Management Act, 16 U.S.C. § 1801, et seq. Notwithstanding G.S. 150B‑21.1(a), the Commission may adopt temporary rules under this subsection at any time within six months of the adoption or amendment of a fishery management plan or the notification of a change in management measures needed to remain in compliance with a fishery management plan.

(f)         The Commission shall adopt rules as provided in this Chapter. All rules adopted by the Commission shall be enforced by the Department of Environment and Natural Resources.

(g)        As a quasi‑judicial agency, the Commission, in accordance with Article IV, Section 3 of the Constitution of North Carolina, has those judicial powers reasonably necessary to accomplish the purposes for which it was created.

(h)        Social security numbers and identifying information obtained by the Commission or the Division of Marine Fisheries shall be treated as provided in G.S. 132‑1.10. For purposes of this subsection, "identifying information" also includes a person's mailing address, residence address, date of birth, and telephone number.

(i)         The Commission may adopt rules to exempt individuals who participate in organized fishing events held in coastal or joint fishing waters from recreational fishing license requirements for the specified time and place of the event when the purpose of the event is consistent with the conservation objectives of the Commission. (1997‑400, ss. 2.1, 2.2; 1997‑443, s. 11A.123; 1998‑217, s. 18(a); 1998‑225, ss. 1.3, 1.4, 1.5; 2001‑474, s. 32; 2003‑154, s. 3; 2004‑187, ss. 7, 8; 2006‑255, ss. 11.2, 12.)



§ 143B-289.53. Marine Fisheries Commission - quasi-judicial powers; procedures.

§ 143B‑289.53.  Marine Fisheries Commission  quasi‑judicial powers; procedures.

(a)        With respect to those matters within its jurisdiction, the Marine Fisheries Commission shall exercise quasi‑judicial powers in accordance with the provisions of Chapter 150B of the General Statutes. This section and any rules adopted by the Marine Fisheries Commission shall govern the following proceedings:

(1)        Exceptions to recommended decisions in contested cases shall be filed with the Secretary within 30 days of the receipt by the Secretary of the official record from the Office of Administrative Hearings, unless additional time is allowed by the Chair of the Commission.

(2)        Oral arguments by the parties may be allowed by the Chair of the Commission upon request of the parties.

(3)        Deliberations of the Commission shall be conducted in its public meeting unless the Commission determines that consultation with its counsel should be held in a closed session pursuant to G.S. 143‑318.11.

(b)        The final agency decision in contested cases that arise from civil penalty assessments shall be made by the Commission. In the evaluation of each violation, the Commission shall recognize that harm to the marine and estuarine resources within its jurisdiction, as described in G.S. 113‑132, arising from the violation of a statute or rule enacted or adopted to protect those resources may be immediately observed through damaged resources or may be incremental or cumulative with no damage that can be immediately observed or documented. Penalties up to the maximum authorized may be based on any one or combination of the following factors:

(1)        The degree and extent of harm to the marine and estuarine resources within the jurisdiction of the Commission, as described in G.S. 113‑132; to the public health; or to private property resulting from the violation.

(2)        The frequency and gravity of the violation.

(3)        The cost of rectifying the damage.

(4)        Whether the violation was committed willfully or intentionally.

(5)        The prior record of the violator in complying or failing to comply with programs over which the Marine Fisheries Commission has regulatory authority.

(6)        The cost to the State of the enforcement procedures.

(c)        The Chair shall appoint a Committee on Civil Penalty Remissions from the members of the Commission. No member of the Committee on Civil Penalty Remissions may hear or vote on any matter in which the member has an economic interest. The Committee on Civil Penalty Remissions shall make the final agency decision on remission requests. In determining whether a remission request will be approved, the Committee shall consider the recommendation of the Secretary and the following factors:

(1)        Whether one or more of the civil penalty assessment factors in subsection (b) of this section were wrongly applied to the detriment of the petitioner.

(2)        Whether the violator promptly abated continuing environmental damage resulting from the violation.

(3)        Whether the violation was inadvertent.

(4)        Whether the violator had been assessed civil penalties for any previous violations.

(5)        Whether payment of the civil penalty will prevent payment for the remaining necessary remedial actions.

(d)        The Committee on Civil Penalty Remissions may remit the entire amount of the penalty only when the violator has not been assessed civil penalties for previous violations and when payment of the civil penalty will prevent payment for the remaining necessary remedial actions.

(e)        If any civil penalty has not been paid within 30 days after the final agency decision or court order has been served on the violator, the Secretary of Environment and Natural Resources shall request the Attorney General to institute a civil action in the superior court of any county in which the violator resides or has his or its principal place of business to recover the amount of the assessment.

(f)         The Secretary may delegate his powers and duties under this section to the Fisheries Director. (1997‑400, s. 2.1; 1997‑443, s. 11A.119(a).)



§ 143B-289.54. Marine Fisheries Commission - members; appointment; term; oath; ethical standards; removal; compensation; staff.

§ 143B‑289.54.  Marine Fisheries Commission  members; appointment; term; oath; ethical standards; removal; compensation; staff.

(a)        Members, Selection.  The Marine Fisheries Commission shall consist of nine members appointed by the Governor as follows:

(1)        One person actively engaged in, or recently retired from, commercial fishing as demonstrated by currently or recently deriving at least fifty percent (50%) of annual earned income from taking and selling fishery resources in coastal fishing waters of the State. The spouse of a commercial fisherman who meets the criteria of this subdivision may be appointed under this subdivision.

(2)        One person actively engaged in, or recently retired from, commercial fishing as demonstrated by currently or recently deriving at least fifty percent (50%) of annual earned income from taking and selling fishery resources in coastal fishing waters of the State. The spouse of a commercial fisherman who meets the criteria of this subdivision may be appointed under this subdivision.

(3)        One person actively connected with, and experienced as, a licensed fish dealer or in seafood processing or distribution as demonstrated by deriving at least fifty percent (50%) of annual earned income from activities involving the buying, selling, processing, or distribution of seafood landed in this State. The spouse of a person qualified under this subdivision may be appointed provided that the spouse is actively involved in the qualifying business.

(4)        One person actively engaged in recreational sports fishing in coastal waters in this State. An appointee under this subdivision may not derive more than ten percent (10%) of annual earned income from sports fishing activities.

(5)        One person actively engaged in recreational sports fishing in coastal waters in this State. An appointee under this subdivision may not derive more than ten percent (10%) of annual earned income from sports fishing activities.

(6)        One person actively engaged in the sports fishing industry as demonstrated by deriving at least fifty percent (50%) of annual earned income from selling goods or services in this State. The spouse of a person qualified under this subdivision may be appointed provided that the spouse is actively involved in the qualifying business.

(7)        One person having general knowledge of and experience related to subjects and persons regulated by the Commission.

(8)        One person having general knowledge of and experience related to subjects and persons regulated by the Commission.

(9)        One person who is a fisheries scientist having special training and expertise in marine and estuarine fisheries biology, ecology, population dynamics, water quality, habitat protection, or similar knowledge. A person appointed under this subdivision may not receive more than ten percent (10%) of annual earned income from either the commercial or sports fishing industries, including the processing and distribution of seafood.

(b)        Residential Qualifications.  For purposes of providing regional representation on the Commission, the following three coastal regions of the State are designated: (i) Northeast Coastal Region comprised of Bertie, Camden, Chowan, Currituck, Dare, Gates, Halifax, Hertford, Martin, Northampton, Pasquotank, Perquimans, Tyrrell, and Washington Counties, (ii) Central Coastal Region comprised of Beaufort, Carteret, Craven, Hyde, Jones, and Pamlico Counties; and (iii) Southeast Coastal Region comprised of Bladen, Brunswick, Columbus, New Hanover, Onslow, and Pender Counties. Persons appointed under subdivisions (1), (2), (3), (4), and (8) of subsection (a) of this section shall be residents of one of the coastal regions of the State. The membership of the Commission shall include at least one person who is a resident of each of the three coastal regions of the State.

(c)        Additional Considerations.  In making appointments to the Commission, the Governor shall provide for appropriate representation of women and minorities on the Commission. The Governor shall make appointments to the Commission consistent with the restrictions of G.S. 113‑200(g).

(d)        Terms.  The term of office of members of the Commission is three years. A member may be reappointed to any number of successive three‑year terms. Upon the expiration of a three‑year term, a member shall continue to serve until a successor is appointed and duly qualified as provided by G.S. 128‑7. The term of members appointed under subdivisions (1), (4), and (7) of subsection (a) of this section shall expire on 30 June of years evenly divisible by three. The term of members appointed under subdivisions (2), (5), and (8) of subsection (a) of this section shall expire on 30 June of years that precede by one year those years that are evenly divisible by three. The term of members appointed under subdivisions (3), (6), and (9) of subsection (a) of this section shall expire on 30 June of years that follow by one year those years that are evenly divisible by three.

(e)        Vacancies.  An appointment to fill a vacancy shall be for the unexpired balance of the term.

(f)         Oath of Office.  Each member of the Commission, before assuming the duties of office, shall take an oath of office as provided in Chapter 11 of the General Statutes.

(g)        Ethical Standards. 

(1)        Disclosure statements.  Any person under consideration for appointment to the Commission shall provide both a financial disclosure statement and a potential bias disclosure statement to the Governor. A financial disclosure statement shall include statements of the nominee's financial interests in and related to State fishery resources use, licenses issued by the Division of Marine Fisheries held by the nominee or any business in which the nominee has a financial interest, and uses made by the nominee or by any business in which the nominee has a financial interest of the regulated resources. A potential bias disclosure statement shall include a statement of the nominee's membership or other affiliation with, including offices held, in societies, organizations, or advocacy groups pertaining to the management and use of the State's coastal fishery resources. Disclosure statements shall be treated as public records under Chapter 132 of the General Statutes and shall be updated on an annual basis.

(2)        Voting/conflict of interest.  A member of the Commission shall not vote on any issue before the Commission that would have a "significant and predictable effect" on the member's financial interest. For purposes of this subdivision, "significant and predictable effect" means there is or may be a close causal link between the decision of the Commission and an expected disproportionate financial benefit to the member that is shared only by a minority of persons within the same industry sector or gear group. A member of the Commission shall also abstain from voting on any petition submitted by an advocacy group of which the member is an officer or sits as a member of the advocacy group's board of directors. A member of the Commission shall not use the member's official position as a member of the Commission to secure any special privilege or exemption of substantial value for any person. No member of the Commission shall, by the member's conduct, create an appearance that any person could improperly influence the member in the performance of the member's official duties.

(3)        Regular attendance.  It shall be the duty of each member of the Commission to regularly attend meetings of the Commission.

(h)        Removal.  The Governor may remove, as provided in G.S. 143B‑13, any member of the Commission for misfeasance, malfeasance, or nonfeasance.

(i)         Office May Be Held Concurrently With Others.  The office of member of the Marine Fisheries Commission may be held concurrently with any other elected or appointed office, as authorized by Article VI, Section 9, of the Constitution of North Carolina.

(j)         Compensation.  Members of the Commission who are State officers or employees shall receive no per diem compensation for serving on the Commission, but shall be reimbursed for their expenses in accordance with G.S. 138‑6. Members of the Commission who are full‑time salaried public officers or employees other than State officers or employees shall receive no per diem compensation for serving on the Commission, but shall be reimbursed for their expenses in accordance with G.S. 138‑6 in the same manner as State officers or employees. All other Commission members shall receive per diem compensation and reimbursement in accordance with the compensation rate established in G.S. 93B‑5.

(k)        Staff.  All clerical and other services required by the Commission shall be supplied by the Fisheries Director and the Department.

(l)         Legal Services.  The Attorney General shall: (i) act as attorney for the Commission; (ii) at the request of the Commission, initiate actions in the name of the Commission; and (iii) represent the Commission in any appeal or other review of any order of the Commission. (1997‑400, s. 2.1; 1998‑225, ss. 1.6, 1.7; 2001‑213, s. 5.)



§ 143B-289.55. Marine Fisheries Commission - officers; organization; seal.

§ 143B‑289.55.  Marine Fisheries Commission  officers; organization; seal.

(a)        The Governor shall appoint a member of the Commission to serve as Chair. The Chair shall serve at the pleasure of the Governor. The Commission shall elect one of its members to serve as Vice‑Chair. The Vice‑Chair shall serve a one‑year term beginning 1 July and ending 30 June of the following year. The Vice‑Chair may serve any number of consecutive terms.

(b)        The Chair shall guide and coordinate the activities of the Commission in fulfilling its duties as set out in this Article. The Chair shall report to and advise the Governor and the Secretary on the activities of the Commission, on marine and estuarine conservation matters, and on all marine fisheries matters.

(c)        The Commission shall determine its organization and procedure in accordance with the provisions of this Article. The provisions of the most recent edition of Robert's Rules of Order shall govern any procedural matter for which no other provision has been made.

(d)        The Commission may adopt a common seal and may alter it as necessary. (1997‑400, s. 2.1.)



§ 143B-289.56. Marine Fisheries Commission - meetings; quorum.

§ 143B‑289.56.  Marine Fisheries Commission  meetings; quorum.

(a)        The Commission shall meet at least once each calendar quarter and may hold additional meetings at any time and place within the State at the call of the Chair or upon the written request of at least four members. At least three of the four quarterly meetings of the Commission shall be held in one of the coastal regions designated in G.S. 143B‑289.54.

(b)        (1)        Six members of the Commission shall constitute a quorum for the transaction of business.

(2)        A quorum of the Commission may transact business only if one member, other than the Chair, appointed pursuant to subdivision (1), (2), or (3) of G.S. 143B‑289.54(a) and one member, other than the Chair, appointed pursuant to subdivision (4), (5), or (6) of G.S. 143B‑289.54(a) are present.

(c)        If the Commission is unable to transact business because the requirements of subdivision (2) of subsection (b) of this section are not met, the Chair shall call another meeting of the Commission within 30 days and shall place on the agenda for that meeting every matter with respect to which the Commission was unable to transact business. Five members of the Commission shall constitute a quorum for the transaction of business at a meeting called under this subsection. The requirements of subdivision (2) of subsection (b) of this section shall not apply to a meeting called under this subsection. (1997‑400, s. 2.1; 1998‑225, s. 1.8.)



§ 143B-289.57. Marine Fisheries Commission Advisory Committees established; members; selection; duties.

§ 143B‑289.57.  Marine Fisheries Commission Advisory Committees established; members; selection; duties.

(a)        The Commission shall be assisted in the performance of its duties by four standing advisory committees and four regional advisory committees. Each standing and regional advisory committee shall consist of no more than 11 members. The Chair of the Commission shall designate one member of each advisory committee to serve as Chair of the committee. Members shall serve staggered three‑year terms as determined by the Commission. The Commission shall establish other policies and procedures for standing and regional advisory committees that are consistent with those governing the Commission as set out in this Part.

(b)        The Chair of the Commission shall appoint the following standing advisory committees:

(1)        The Finfish Committee, which shall consider matters concerning finfish.

(2)        The Crustacean Committee, which shall consider matters concerning shrimp and crabs.

(3)        The Shellfish Committee, which shall consider matters concerning oysters, clams, scallops, and other molluscan shellfish.

(4)        The Habitat and Water Quality Committee, which shall consider matters concerning habitat and water quality that may affect coastal fisheries resources.

(c)        Each standing advisory committee shall be composed of commercial and recreational fishermen, scientists, and other persons who have expertise in the matters to be considered by the advisory committee to which they are appointed. In making appointments to advisory committees, the Chair of the Commission shall ensure that both commercial and recreational fishing interests are fairly represented and shall consider for appointment persons who are recommended by groups representing commercial fishing interests, recreational fishing interests, environmental protection and conservation interests, and other groups interested in coastal fisheries management.

(d)        Each standing advisory committee shall review all matters referred to the committee by the Commission and shall make findings and recommendations on these matters. A standing advisory committee may, on its own motion, make findings and recommendations as to any matter related to its subject area. The Commission, in the performance of its duties, shall consider all findings and recommendations submitted by standing advisory committees.

(e)        The Chair of the Commission shall appoint a regional advisory committee for each of the three coastal regions designated in G.S. 143B‑289.54(b) and shall appoint a regional advisory committee for that part of the State that is not included in the three coastal regions. In making appointments to regional advisory committees, the Chair of the Commission shall ensure that both commercial and recreational fishing interests are fairly represented. (1997‑400, s. 2.1.)



§ 143B-289.58. Marine Fisheries Endowment Fund.

§ 143B‑289.58.  Marine Fisheries Endowment Fund.

(a)        Recognizing the inestimable importance to the State and its people of conserving the marine and estuarine resources of the State, and for the purpose of providing the opportunity for citizens and residents of the State to invest in the future of its marine and estuarine resources, there is created the North Carolina Marine Fisheries Endowment Fund, the income and principal of which shall be used only for the purpose of supporting marine and estuarine resource conservation programs of the State in accordance with this section.

(b)        There is created the Board of Trustees of the Marine Fisheries Endowment Fund of the Marine Fisheries Commission, with full authority over the administration of the Marine Fisheries Endowment Fund, whose ex officio Chair, Vice‑Chair, and members shall be the Chair, Vice‑Chair, and members of the Marine Fisheries Commission. The State Treasurer shall be the custodian of the Marine Fisheries Endowment Fund and shall invest its assets in accordance with the provisions of G.S. 147‑69.2 and G.S. 147‑69.3.

(c)        The assets of the Marine Fisheries Endowment Fund shall be derived from the following:

(1)        The proceeds of any gifts, grants, and contributions to the State that are specifically designated for inclusion in the Fund.

(2)        Any other sources specified by law.

(d)        The Marine Fisheries Endowment Fund is declared to constitute a special trust derived from a contractual relationship between the State and the members of the public whose investments contribute to the Fund. In recognition of this special trust, the following limitations and restrictions are placed on expenditures from the Fund:

(1)        Any limitations or restrictions specified by the donors on the uses of the income derived from the gifts, grants, and voluntary contributions shall be respected but shall not be binding.

(2)        No expenditure or disbursement shall be made from the principal of the Marine Fisheries Endowment Fund except as otherwise provided by law.

(3)        The income received and accruing from the investments of the Marine Fisheries Endowment Fund must be spent only to further the conservation of marine and estuarine resources.

(e)        The Board of Trustees of the Marine Fisheries Endowment Fund may accumulate the investment income of the Fund until the income, in the sole judgment of the trustees, can provide a significant supplement to the budget for the conservation and management of marine and estuarine resources. After that time the trustees, in their sole discretion and authority, may direct expenditures from the income of the Fund for the purposes set out in subdivision (3) of subsection (d) above.

(f)         Expenditure of the income derived from the Marine Fisheries Endowment Fund shall be made through the State budget accounts of the Marine Fisheries Commission in accordance with the provisions of the Executive Budget Act. The Marine Fisheries Endowment Fund is subject to the oversight of the State Auditor pursuant to Article 5A of Chapter 147 of the General Statutes.

(g)        The Marine Fisheries Endowment Fund and the income therefrom shall not take the place of State appropriations, but any portion of the income of the Marine Fisheries Endowment Fund available for the purpose set out in subdivision (3) of subsection (d) above shall be used to supplement other income of and appropriations for the conservation and management of marine and estuarine resources to the end that the Commission may improve and increase its services and become more useful to a greater number of people. (1997‑400, s. 2.1.)



§ 143B-289.59. Conservation Fund; Commission may accept gifts.

§ 143B‑289.59.  Conservation Fund; Commission may accept gifts.

(a)        The Marine Fisheries Commission may accept gifts, donations, or contributions from any sources. These funds shall be held in a separate account and used solely for the purposes of marine and estuarine conservation and management. These funds shall be administered by the Marine Fisheries Commission and shall be used for marine and estuarine resources management, including education about the importance of conservation, in a manner consistent with marine and estuarine conservation management principles.

(b)        The Marine Fisheries Commission is hereby authorized to issue and sell appropriate emblems by which to identify recipients thereof as contributors to a special marine and estuarine resources Conservation Fund that shall be made available to the Marine Fisheries Commission for conservation, protection, enhancement, preservation, and perpetuation of marine and estuarine species that may be endangered or threatened with extinction and for education about these issues. The special Conservation Fund is subject to oversight of the State Auditor pursuant to Article 5A of Chapter 147 of the General Statutes. Emblems of different sizes, shapes, types, or designs may be used to recognize contributions in different amounts, but no emblem shall be issued for a contribution amounting in value to less than five dollars ($5.00). (1997‑400, s. 2.1.)



§ 143B-289.60. Article subject to Chapter 113.

§ 143B‑289.60.  Article subject to Chapter 113.

Nothing in this Article shall be construed to affect the jurisdictional division between the Marine Fisheries Commission and the Wildlife Resources Commission contained in Subchapter IV of Chapter 113 of the General Statutes or in any way to alter or abridge the powers and duties of the two agencies conferred in that Subchapter. (1997‑400, s. 2.1.)



§ 143B-289.61. Jurisdictional questions.

§ 143B‑289.61.  Jurisdictional questions.

In the event of any question arising between the Wildlife Resources Commission and the Marine Fisheries Commission or between the Department of Environment and Natural Resources and the Marine Fisheries Commission as to any duty, responsibility, or authority imposed upon any of these bodies by law or with respect to conflict involving rules or administrative practices, the question or conflict shall be resolved by the Governor, whose decision shall be binding. (1997‑400, s. 2.1; 1997‑443, s. 11A.123.)



§§ 143B-289.62 through 143B-289.65. Reserved for future codification purposes.

§§ 143B‑289.62 through 143B‑289.65.  Reserved for future codification purposes.



§ 143B-290. North Carolina Mining Commission - creation; powers and duties.

Part 6. North Carolina Mining Commission.

§ 143B‑290.  North Carolina Mining Commission  creation; powers and duties.

There is hereby created the North Carolina Mining Commission of the Department of Environment and Natural Resources with the power and duty to promulgate rules for the enhancement of the mining resources of the State.

(1)        The North Carolina Mining Commission shall have the following powers and duties:

a.         To act as the advisory body to the Governor pursuant to Article V(a) of the Interstate Mining Compact, as set out in G.S. 74‑37.

b.         Repealed by Session Laws 2002‑165, s. 1.10, effective October 23, 2002.

c.         To hear permit appeals, conduct a full and complete hearing on such controversies and affirm, modify, or overrule permit decisions made by the Department pursuant to G.S. 74‑61.

d.         To promulgate rules necessary to administer the Mining Act of 1971, pursuant to G.S. 74‑63.

e.         To promulgate rules necessary to administer the Control of Exploration for Uranium in North Carolina Act of 1983, pursuant to G.S. 74‑86.

(2)        The Commission is authorized to make such rules, not inconsistent with the laws of this State, as may be required by the federal government for grants‑in‑aid for mining resource purposes which may be made available to the State by the federal government. This section is to be liberally construed in order that the State and its citizens may benefit from such grants‑in‑aid.

(3)        The Commission shall make such rules consistent with the provisions of this Chapter. All rules adopted by the Commission shall be enforced by the Department of Environment and Natural Resources.

(4)        Recodified as § 74‑54.1 by c. 1039, s. 16, effective July 24, 1992. (1973, c. 1262, s. 29; 1977, c. 771, s. 4; 1983, c. 279, s. 2; 1989, c. 727, s. 193; 1989 (Reg. Sess., 1990), c. 944, s. 1; 1991 (Reg. Sess., 1992), c. 1039, s. 16; 1997‑443‑11A.119(a); 2002‑165, s. 1.10.)



§ 143B-291. North Carolina Mining Commission - members; selection; removal; compensation; quorum; services.

§ 143B‑291.  North Carolina Mining Commission  members; selection; removal; compensation; quorum; services.

(a)        Members, Selection.  The North Carolina Mining Commission shall consist of nine members appointed by the Governor under a specified subdivision of this subsection as follows:

(1)        One member who is the chair of the North Carolina State University Minerals Research Laboratory Advisory Committee, ex officio.

(2)        One member who is a representative of the mining industry.

(3)        One member who is a representative of the mining industry.

(4)        One member who is a representative of the mining industry.

(5)        One member who is a representative of nongovernmental conservation interests.

(6)        One member who is a representative of nongovernmental conservation interests.

(7)        One member who is a representative of nongovernmental conservation interests.

(8)        One who, at the time of the appointment to the Mining Commission, is a member of the Environmental Management Commission and knowledgeable in the principles of water and air resources management.

(9)        One who, at the time of the appointment to the Mining Commission, is a member of the Environmental Management Commission and knowledgeable in the principles of water and air resources management.

(b)        Terms.  The term of office of a member of the Commission is six years. At the expiration of each member's term, the Governor shall replace the member with a new member of like qualifications for a term of six years. The term of members appointed under subdivisions (2), (5), and (8) of subsection (a) of this section shall expire on 30 June of years that precede by one year those years that are evenly divisible by six. The term of members appointed under subdivisions (3) and (6) of subsection (a) of this section shall expire on 30 June of years that follow by one year those years that are evenly divisible by six. The term of members appointed under subdivisions (4), (7), and (9) of subsection (a) of this section shall expire on 30 June of years that follow by three years those years that are evenly divisible by six. Upon the expiration of a six‑year term, a member may continue to serve until a successor is appointed and duly qualified as provided by G.S. 128‑7.

(c)        Vacancies.  An appointment to fill a vacancy shall be for the unexpired balance of the term.

(d)        Removal.  The Governor may remove any member of the Commission from office for misfeasance, malfeasance, or nonfeasance in accordance with the provisions of G.S. 143B‑13.

(e)        Compensation.  The members of the Commission shall receive per diem and necessary traveling and subsistence expenses in accordance with the provisions of G.S. 138‑5.

(f)         Quorum.  A majority of the Commission shall constitute a quorum for the transaction of business.

(g)        Staff.  All clerical and other services required by the Commission shall be supplied by the Secretary of Environment and Natural Resources. (1973, c. 1262, s. 30; 1997‑496, s. 8; 2006‑79, ss. 3, 4.)



§ 143B-292. North Carolina Mining Commission - officers.

§ 143B‑292.  North Carolina Mining Commission  officers.

The North Carolina Mining Commission shall have a chair and a vice‑chair. The chair shall be designated by the Governor from among the members of the Commission to serve as chair at the pleasure of the Governor. The vice‑chair shall be elected by and from the members of the Commission and shall serve for a term of two years or until the expiration of the vice‑chair's regularly appointed term. (1973, c. 1262, s. 31; 2006‑79, s. 5.)



§ 143B-293. North Carolina Mining Commission - meetings.

§ 143B‑293.  North Carolina Mining Commission  meetings.

The North Carolina Mining Commission shall meet at least semiannually and may hold special meetings at any time and place within the State at the call of the chair or upon the written request of at least five members. (1973, c. 1262, s. 32; 2006‑79, s. 6.)



§ 143B-294. Soil and Water Conservation Commission - creation; powers and duties; compliance inspections.

Part 7.  Soil and Water Conservation Commission.

§ 143B‑294.  Soil and Water Conservation Commission  creation; powers and duties; compliance inspections.

(a)        There is hereby created the Soil and Water Conservation Commission of the Department of Environment and Natural Resources with the power and duty to adopt rules to be followed in the development and implementation of a soil and water conservation program.

(1)        The Soil and Water Conservation Commission has all of the following powers and duties:

a.         To approve petitions for soil conservation districts.

b.         To approve application for watershed plans.

c.         Such other duties as specified in Chapter 139.

d.         To conduct any inspections in accordance with subsection (b) of this section.

(2)        The Commission shall adopt rules consistent with the provisions of this Chapter. All rules not inconsistent with the provisions of this Chapter heretofore adopted by the Soil and Water Conservation Committee shall remain in full force and effect unless and until repealed or superseded by action of the Soil and Water Conservation Commission. All rules adopted by the Commission shall be enforced by the Department of Environment and Natural Resources.

(b)        An employee or agent of the Soil and Water Conservation Commission or the Department of Environment and Natural Resources may enter property, with the consent of the owner or person having control over property, at reasonable times for the purposes of investigating compliance with Commission or Department programs when the investigation is reasonably necessary to carry out the duties of the Commission. If the Commission or Department is unable to obtain the consent of the owner of the property, the Commission or Department may obtain an administrative search warrant pursuant to G.S. 15‑27.2.

(c)        (See Editor's note.) Any person who refuses entry or access to property by an employee or agent of the Commission or the Department or who willfully resists, delays, or obstructs an employee or agent of the Commission or the Department while the employee or agent is in the process of carrying out official duties after the employee or agent has obtained the consent of the owner or person having control of the property or, if consent is not obtained, after the employee or agent has obtained an administrative search warrant, shall be guilty of a Class 1 misdemeanor. (1973, c. 1262, s. 34; 1977, c. 771, s. 4; 1989, c. 727, s. 194; 1997‑173, s. 1; 1997‑443, s. 11A.119(a).)



§ 143B-295. Soil and Water Conservation Commission - members; selection; removal; compensation; quorum; services.

§ 143B‑295.  Soil and Water Conservation Commission  members; selection; removal; compensation; quorum; services.

(a)        The Soil and Water Conservation Commission of the Department of Environment and Natural Resources shall be composed of seven members appointed by the Governor. The Commission shall be composed of the following members:

(1)        The president, first vice‑president, and immediate past president of the North Carolina Association of Soil and Water Conservation Districts. Vacancies arising in any of these positions shall be filled through appointment by the Governor upon the nomination by the executive committee of the North Carolina Association of Soil and Water Conservation Districts;

(2)        Three supervisor members nominated by the North Carolina Association of Soil and Water Conservation Districts from its own membership representing the three major geographical regions of the State and appointed by the Governor;

(3)        One member appointed at large by the Governor.

(b)        The members of the Commission, except those members serving in an ex officio capacity, shall be appointed for terms of three years and shall serve until their successors are appointed and qualified. Any appointment to fill a vacancy on the Commission created by the resignation, dismissal, death or disability of a member shall be for the balance of the unexpired term.

(c)        The office of member of the Soil and Water Conservation Commission may be held concurrently with any other elective or appointive office, in addition to the maximum number of offices permitted to be held by one person under G.S. 128‑1.1.

(d)        The Governor shall have the power to remove any member of the Commission from office for misfeasance, malfeasance, and nonfeasance according to the provisions of G.S. 143B‑13.

(e)        The members of the Commission shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

(f)         A majority of the Commission shall constitute a quorum for the transaction of business.

(g)        All clerical and other services required by the Commission shall be supplied by the Secretary of Environment and Natural Resources. (1973, c. 1262, s. 35; 1977, c. 771, s. 4; 1989, c. 727, s. 218(136); 1997‑443, s. 11A.119(a); 2002‑176, s. 2; 2003‑198, s. 1.)



§ 143B-296. Soil and Water Conservation Commission - officers.

§ 143B‑296.  Soil and Water Conservation Commission  officers.

The Soil and Water Conservation Commission shall have a chair and a vice‑chair. The chair shall be designated by the Governor from among the members of the Commission to serve as chair at the pleasure of the Governor. The vice‑chair shall be elected by and from the members of the Commission and shall serve for a term of two years or until the expiration of the vice‑chair's regularly appointed term. (1973, c. 1262, s. 36; 2006‑79, s. 7.)



§ 143B-297. Soil and Water Conservation Commission - meetings.

§ 143B‑297.  Soil and Water Conservation Commission  meetings.

The Soil and Water Conservation Commission shall meet at least quarterly and may hold special meetings at any time and place within the State at the call of the chair or upon the written request of at least four members. (1973, c. 1262, s. 37; 2006‑79, s. 8.)



§ 143B-297.1. Soil and Water Conservation Account.

§ 143B‑297.1.  Soil and Water Conservation Account.

The Soil and Water Conservation Account is established as a nonreverting account within the Department of Environment and Natural Resources. The Account consists of revenue credited to the Account from the sale of soil and water conservation special license plates. The Commission shall use the revenue from the account to fund environmental education and water quality education in North Carolina. (1997‑477, s. 5; 1997‑443, s. 11A.123.)



§ 143B-298. Sedimentation Control Commission - creation; powers and duties.

Part 8. Sedimentation Control Commission.

§ 143B‑298.  Sedimentation Control Commission  creation; powers and duties.

There is hereby created the Sedimentation Control Commission of the Department of Environment and Natural Resources with the power and duty to develop and administer a sedimentation control program as herein provided.

The Sedimentation Control Commission has the following powers and duties:

(1)        In cooperation with the Secretary of the Department of Transportation and Highway Safety and other appropriate State and federal agencies, develop, promulgate, publicize, and administer a comprehensive State erosion and sedimentation control program.

(2)        Develop and adopt on or before July 1, 1974, rules and regulations for the control of erosion and sedimentation pursuant to G.S. 113A‑54.

(3)        Conduct public hearings pursuant to G.S. 113A‑54.

(4)        Assist local governments in developing erosion and sedimentation control programs pursuant to G.S. 113A‑60.

(5)        Assist and encourage other State agencies in developing erosion and sedimentation control programs pursuant to G.S. 113A‑56.

(6)        Develop recommended methods of control of sedimentation and prepare and make available for distribution publications and other materials dealing with sedimentation control techniques pursuant to G.S. 113A‑54. (1973, c. 1262, s. 39; 1977, c. 771, s. 4; 1989, c. 727, s. 218(137); 1997‑443, s. 11A.119(a).)



§ 143B-299. Sedimentation Control Commission - members; selection; compensation; meetings.

§ 143B‑299.  Sedimentation Control Commission  members; selection; compensation; meetings.

(a)        Creation; Membership.  There is hereby created in the Department of Environment and Natural Resources the North Carolina Sedimentation Control Commission, which is charged with the duty of developing and administering the sedimentation control program provided for in this Article. The Commission shall consist of the following members:

(1)        A person to be nominated jointly by the boards of the North Carolina League of Municipalities and the North Carolina Association of County Commissioners;

(2)        A person to be nominated by the Board of the North Carolina Home Builders Association;

(3)        A person to be nominated by the Carolinas Branch, Associated General Contractors of America;

(4)        The president, vice‑president, or general counsel of a North Carolina public utility company;

(5)        The Director of the North Carolina Water Resources Research Institute;

(6)        A member of the State Mining Commission who shall be a representative of nongovernmental conservation interests, as required by G.S. 74‑38(b);

(7)        A member of the State Soil and Water Conservation Commission;

(8)        A member of the Environmental Management Commission;

(9)        A soil scientist from the faculty of North Carolina State University;

(10)      Two persons who shall be representatives of nongovernmental conservation interests; and

(11)      A professional engineer registered under the provisions of Chapter 89C of the General Statutes nominated by the Professional Engineers of North Carolina, Inc.

(b)        Appointment.  The Commission members shall be appointed by the Governor. All Commission members, except the person appointed under subdivision (5) of subsection (a) of this section, shall serve staggered terms of three years and until their successors are appointed and duly qualified. The person appointed under subdivision (5) of subsection (a) of this section shall serve as a member of the Commission, subject to removal by the Governor as hereinafter specified in this section, so long as the person continues as Director of the Water Resources Research Institute. The terms of members appointed under subdivisions (2), (4), (7), and (8) of subsection (a) of this section shall expire on 30 June of years evenly divisible by three. The terms of members appointed under subdivisions (1), (3), and (10) of subsection (a) of this section shall expire on 30 June of years that follow by one year those years that are evenly divisible by three. The terms of members appointed under subdivisions (6), (9), and (11) of subsection (a) of this section shall expire on 30 June of years that precede by one year those years that are evenly divisible by three. Except for the person appointed under subdivision (5) of subsection (a) of this section, no member of the Commission shall serve more than two complete consecutive three‑year terms. Any member appointed by the Governor to fill a vacancy occurring in any of the appointments shall be appointed for the remainder of the term of the member causing the vacancy. The Governor may at any time remove any member of the Commission for inefficiency, neglect of duty, malfeasance, misfeasance, nonfeasance, or because they no longer possess the required qualifications for membership. The office of the North Carolina Sedimentation Control Commission is declared to be an office that may be held concurrently with any other elective or appointive office, under the authority of Article VI, Sec. 9, of the North Carolina Constitution.

(b1)      Chair.  The Governor shall designate a member of the Commission to serve as chair.

(c)        Compensation.  The members of the Commission shall receive the usual and customary per diem allowed for the other members of boards and commissions of the State and as fixed in the Biennial Appropriation Act, and, in addition, the members of the Commission shall receive subsistence and travel expenses according to the prevailing State practice and as allowed and fixed by statute for such purposes, which said travel expenses shall also be allowed while going to or from any place of meeting or when on official business for the Commission. The per diem payments made to each member of the Commission shall include necessary time spent in traveling to and from their places of residence within the State to any place of meeting or while traveling on official business for the Commission.

(d)        Meetings of Commission.  The Commission shall meet at the call of the chair and shall hold special meetings at the call of a majority of the members. (1973, c. 1262, s. 40; 1977, c. 771, s. 4; 1981, c. 248, ss. 1, 2; 1989, c. 727, s. 218(138); 1989 (Reg. Sess., 1990), c. 1004, s. 19(b); 1991, c. 551, s. 1; 1997‑443, s. 11A.119(a); 2006‑79, s. 9.)



§ 143B-300. Water Pollution Control System Operators Certification Commission - creation; powers and duties.

Part 9. Water Pollution Control System Operators Certification Commission.

§ 143B‑300.  Water Pollution Control System Operators Certification Commission  creation; powers and duties.

(a)        There is hereby created the Water Pollution Control System Operators Certification Commission to be located in the Department of Environment and Natural Resources. The Commission shall adopt rules with respect to the certification of water pollution control system operators as provided by Article 3 of Chapter 90A of the General Statutes.

(b)        The Commission shall adopt such rules, not inconsistent with the laws of this State, as may be required by the federal government for grants‑in‑aid for programs concerned with the certification of water pollution control system operators which may be made available to the State by the federal government. This section is to be liberally construed in order that the State and its citizens may benefit from such grants‑in‑aid.

(c)        The Commission may by rule delegate any of its powers, other than the power to adopt rules, to the Secretary of Environment and Natural Resources or the Secretary's designee. (1973, c. 1262, s. 42; 1977, c. 771, s. 4; 1989, c. 727, s. 195; 1991, c. 623, s. 15; 1997‑443, s. 11A.119(a); 2006‑79, s. 10.)



§ 143B-301. Water Pollution Control System Operators Certification Commission  members; selection; removal; compensation; quorum; services.

§ 143B‑301.  Water Pollution Control System Operators Certification Commission  members; selection; removal; compensation; quorum; services.

(a)        The Water Pollution Control System Operators Certification Commission shall consist of 11 members. Two members shall be from the animal agriculture industry and shall be appointed by the Commissioner of Agriculture. Nine members shall be appointed by the Secretary of Environment and Natural Resources with the approval of the Environmental Management Commission with the following qualifications:

(1)        Two members shall be currently employed as water pollution control facility operators, water pollution control system superintendents or directors, water and sewer superintendents or directors, or equivalent positions with a North Carolina municipality;

(2)        One member shall be manager of a North Carolina municipality having a population of more than 10,000 as of the most recent federal census;

(3)        One member shall be manager of a North Carolina municipality having a population of less than 10,000 as of the most recent federal census;

(4)        One member shall be employed by a private industry and shall be responsible for supervising the treatment or pretreatment of industrial wastewater;

(5)        One member who is a faculty member of a four‑year college or university and whose major field is related to wastewater treatment;

(6)        One member who is employed by the Department of Environment and Natural Resources and works in the field of water pollution control, who shall serve as Chairman of the Commission;

(7)        One member who is employed by a commercial water pollution control system operating firm; and

(8)        One member shall be currently employed as a water pollution control system collection operator, superintendent, director, or equivalent position with a North Carolina municipality.

(b)        Appointments to the Commission shall be for a term of three years.  Terms shall be staggered so that three terms shall expire on 30 June of each year, except that members of the Commission shall serve until their successors are appointed and duly qualified as provided by G.S. 128‑7.

(c)        The Commission shall elect a Vice‑Chairman from among its members.  The Vice‑Chairman shall serve from the time of his election until 30 June of the following year, or until his successor is elected.

(d)        Any appointment to fill a vacancy on the Commission created by the resignation, dismissal, death or disability of a member shall be for the balance of the unexpired term.

(e)        The Governor shall have the power to remove any member of the Commission from office for misfeasance, malfeasance, and nonfeasance according to the provisions of G.S. 143B‑13.

(f)         The members of the Commission shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5 and G.S. 143B‑15.

(g)        A majority of the Commission shall constitute a quorum for the transaction of business.

(h)        All clerical and other services required by the Commission shall be supplied by the Secretary of Environment and Natural Resources. (1973, c. 1262, s. 43; 1977, c. 771, s. 4; 1989, c. 372, s. 10; c. 727, s. 196, 197; 1989 (Reg. Sess., 1990), c. 850, s. 1; c. 1004, s. 19(b); 1991, c. 623, ss. 1, 16; 1995 (Reg. Sess., 1996), c. 626, s. 5; 1997‑443, s. 11A.119(a).)



§ 143B-301.1. Definitions.

§ 143B‑301.1.  Definitions.

The definitions set out in G.S. 90A‑46 shall apply throughout this Part. (1991, c. 623, s. 17; 1991 (Reg. Sess., 1992), c. 890, s. 21.)



§§ 143B-301.2 through 143B-301.9. Reserved for future codification purposes.

§§ 143B‑301.2 through 143B‑301.9.  Reserved for future codification purposes.



§ 143B-301.10. Definitions.

Part 9A.  Well Contractors Certification Commission.

§ 143B‑301.10.  Definitions.

The definitions in G.S. 87‑85 and G.S. 87‑98.2 apply in this Part. (1997‑358, s. 1.)



§ 143B-301.11. Creation, powers, and duties of the Commission.

§ 143B‑301.11.  Creation, powers, and duties of the Commission.

(a)        Creation and Duties.  The Well Contractors Certification Commission is created within the Department. The Commission shall:

(1)        Adopt rules with respect to the certification of well contractors as provided by Article 7A of Chapter 87 of the General Statutes.

(2)        Exercise quasi‑judicial powers in accordance with the provisions of Chapter 150B of the General Statutes. The Commission shall make the final agency decision on any matter involving the certification of well contractors pursuant to Article 7A of Chapter 87 of the General Statutes and on civil penalties assessed for violations of that Article or rules adopted pursuant to that Article.

(3)        Adopt rules as may be required to secure a federal grant‑in‑aid for a program concerned with the certification of well contractors. This subdivision is to be liberally construed in order that the State and its citizens may benefit from federal grants‑in‑aid.

(b)        Delegation.  The Commission may, by rule, delegate to the Secretary any of its powers, other than the power to adopt rules. (1997‑358, s. 1.)



§ 143B-301.12. Membership of Commission.

§ 143B‑301.12.  Membership of Commission.

(a)        Appointments.  The Commission shall consist of seven members appointed as follows:

(1)        One member appointed by the General Assembly upon recommendation of the Speaker of the House of Representatives who, at the time of appointment, is (i) engaged in well contractor activities, (ii) certified as a well contractor under Article 7A of Chapter 87 of the General Statutes, (iii) engaged primarily in the construction, installation, repair, alteration, or abandonment of domestic water supply wells, and (iv) a resident of a county that is located east of or is traversed by Interstate 95.

(2)        One member appointed by the General Assembly upon recommendation of the Speaker of the House of Representatives who, at the time of appointment, is (i) engaged in well contractor activities, (ii) certified as a well contractor under Article 7A of Chapter 87 of the General Statutes, (iii) engaged primarily in the construction, installation, repair, alteration, or abandonment of domestic water supply wells, and (iv) a resident of a county that is located wholly west of Interstate 95.

(3)        One member appointed by the General Assembly upon recommendation of the President Pro Tempore of the Senate who, at the time of appointment, is (i) engaged in well contractor activities, (ii) certified as a well contractor under Article 7A of Chapter 87 of the General Statutes, and (iii) engaged primarily in the construction, installation, repair, alteration, or abandonment of industrial, municipal, or other large capacity water supply wells.

(4)        One member appointed by the General Assembly upon recommendation of the President Pro Tempore of the Senate who, at the time of appointment, is (i) engaged in well contractor activities, (ii) certified as a well contractor under Article 7A of Chapter 87 of the General Statutes, and (iii) engaged primarily in the construction, installation, repair, alteration, or abandonment of nonwater supply wells, such as monitoring or recovery wells.

(5)        One member appointed by the General Assembly upon recommendation of the Speaker of the House of Representatives who, at the time of appointment, is (i) employed by a local county health department and (ii) actively engaged in well inspection and permitting.

(6)        One member appointed by the General Assembly upon recommendation of the President Pro Tempore of the Senate who, at the time of appointment, is (i) employed by a local county health department and (ii) actively engaged in well inspection and permitting.

(7)        One member appointed by the Governor who is (i) appointed from the public at large, (ii) not engaged in well contractor activities, and (iii) not an employee of a firm or corporation engaged in well contractor activities or a State or county governmental agency.

(b)        Additional Qualifications.  Appointment of members to fill positions (1), (2), (3), and (4) shall be made from among all those persons who are recommended for appointment to the Commission by any person who is engaged in well contractor activities and who is certified as a well contractor under Article 7A of Chapter 87 of the General Statutes. No person shall be appointed to the Commission who is a resident of, or has a principal place of business in, the same county as another member of the Commission.

(c)        Terms.  Appointments to the Commission shall be for terms of three years. The terms of members appointed to fill positions (1), (2), and (7) shall expire on 30 June of years evenly divisible by three. The terms of members appointed to fill positions (3) and (4) shall expire on 30 June of years that follow by one year those years that are evenly divisible by three. The terms of members appointed to fill positions (5) and (6) shall expire on 30 June of years that precede by one year those years that are evenly divisible by three. Members shall serve until their successors are appointed and qualified. No member shall serve more than two consecutive terms.

(d)        Officers.  The Commission shall elect a Chair and a Vice‑Chair from among its members. These officers shall serve from the time of their election until 30 June of the following year, or until a successor is elected.

(e)        Vacancies.  An appointment to fill a vacancy on the Commission created by the resignation, dismissal, disability, or death of a member shall be for the balance of the unexpired term. Vacancies in appointments made by the General Assembly shall be filled as provided in G.S. 120‑122.

(f)         Removal.  The Governor may remove any member of the Commission from office for misfeasance, malfeasance, or nonfeasance, as provided in G.S. 143B‑13.

(g)        Compensation.  The members of the Commission shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

(h)        Quorum.  A majority of the membership of the Commission constitutes a quorum for the transaction of business.

(i)         Services.  All clerical and other services required by the Commission shall be supplied by the Secretary. (1997‑358, s. 1; 2002‑165, s. 1.11.)



§§ 143B-302 through 143B-304: Repealed by Session Laws 1983, c. 667, s. 1.

Part 10.  Earth Resources Council.

§§ 143B‑302 through 143B‑304: Repealed by Session Laws 1983, c.  667, s. 1.



§§ 143B-305 through 143B-307: Recodified as §§ 143B-437.1 through 143B-437.3 by Session Laws 1989, c. 727, s. 199.

Part 11. Community Development Council.

§§ 143B‑305 through 143B‑307: Recodified  as §§ 143B‑437.1 through 143B‑437.3 by Session Laws 1989, c. 727, s. 199.



§ 143B-308. Forestry Council - creation; powers and duties.

Part 12.  Forestry Council.

§ 143B‑308.  Forestry Council  creation; powers and duties.

There is hereby created the Forestry Council of the Department of Environment and Natural Resources. The Forestry Council shall have the following functions and duties:

(1)        To advise the Secretary of Environment and Natural Resources with respect to all matters concerning the protection, management, and preservation of State‑owned, privately owned, and municipally owned forests in the State, including but not limited to:

a.         Profitable use of the State's forests consistent with the principles of sustained productivity.

b.         Best management practices, including those for protection of soil, water, wildlife, and wildlife habitat, to be used in managing the State's forests and their resources.

c.         Restoration of forest ecosystems and protection of rare and endangered species occurring in the State's private forests consistent with principles of private ownership of land.

(2)        To maintain oversight of a continuous monitoring and planning process, to provide a long‑range, comprehensive plan for the use, management, and sustainability of North Carolina's forest resources, and to report regularly on progress made toward meeting the objectives of the plan.

(3)        To provide a forum for the identification, discussion, and development of recommendations for the resolution of conflicts in the management of North Carolina's forests.

(4)        To undertake any other studies, make any reports, and advise the Secretary of Environment and Natural Resources on any matter as the Secretary may direct. (1973, c. 1262, s. 52; 1977, c. 771, s. 4; 1989, c. 727, s. 218(139); 1995 (Reg. Sess., 1996), c. 653, s. 1; 1997‑443, s. 11A.119(a).)



§ 143B-309. Forestry Council - members; chairperson; selection; removal; compensation; quorum.

§ 143B‑309.  Forestry Council  members; chairperson; selection; removal; compensation; quorum.

(a)        The Forestry Advisory Council of the Department of Environment and Natural Resources shall consist of 18 members appointed as follows:

(1)        Three persons who are registered foresters and who represent the primary forest products industry, one each from the Mountains, Piedmont and Coastal Plain.

(2)        One person who represents the secondary wood‑using industry.

(3)        One person who represents the logging industry.

(4)        Four persons who are nonindustrial woodland owners actively involved in forest management, one of whom has agricultural interests, and at least one each from the Mountains, Piedmont, and Coastal Plain.

(5)        Three persons who are members of statewide environmental or wildlife conservation organizations.

(6)        One consulting forester.

(7)        Two persons who are forest scientists with knowledge of the functioning and management of forest ecosystems.

(8)        One person who represents a banking institution that manages forestland.

(9)        One person with expertise in urban forestry.

(10)      One person with active experience in city and regional planning.

(b)        The Governor shall appoint one person from categories (1) and (5), two persons from category (4), and the persons from categories (6), (7), (8), (9), and (10). The President Pro Tempore of the Senate shall appoint the person from category (2) and one person each from categories (1), (4), and (5). The Speaker of the House of Representatives shall appoint the person from category (3) and one person each from categories (1), (4), and (5). The Governor, the President Pro Tempore of the Senate, and the Speaker of the House of Representatives shall consult with one another to insure that each of the three geographic regions of the State are represented in appointments made to fill categories (1) and (4).

(c)        The Governor shall designate one member of the Council to serve as chairperson at the pleasure of the Governor.

(d)        Members shall serve staggered terms of office of four years. The terms of office of members filling categories (1), (4), and (5) shall expire on 30 June of years that follow by one year those years that are evenly divisible by four. The terms of office of members filling categories (2), (3), (6), (7), (8), (9), and (10) shall expire on 30 June of years that follow by three years those years that are evenly divisible by four. Terms shall expire as provided by this subsection except that members of the Council shall serve until their successors are appointed and duly qualified as provided by G.S. 128‑7. Any appointment to fill a vacancy on the Council created by the resignation, dismissal, death or disability of a member shall be for the balance of the unexpired term and shall be made by the appointing authority responsible for that category. Vacancies in appointments made by the General Assembly shall be filled in accordance with G.S. 120‑122.

(e)        The Governor shall have the power to remove, in accordance with G.S. 143B‑13, any member appointed by the Governor. The General Assembly shall have the power to remove, in accordance with G.S. 143B‑13, any member appointed by the General Assembly.

(f)         Members of the Council shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

(g)        A majority of the Council shall constitute a quorum for the transaction of business.

(h)        All clerical and other services required by the Council, including the support required to carry out studies it is requested to make, shall be supplied by the Secretary of Environment and Natural Resources. (1973, c. 1262, s. 53; 1977, c. 771, s. 4; 1989, c. 727, s. 218(140); 1995 (Reg. Sess., 1996), c. 653, s. 2; 1997‑443, s. 11A.119(a).)



§ 143B-310. Forestry Council - meetings.

§ 143B‑310.  Forestry Council  meetings.

The Forestry Council shall meet annually in October and at least three other times a year and may hold special meetings at any time and place within the State at the call of the chairperson or upon the written request of at least a majority of the members. At least one meeting during each two‑year period shall be held in the Mountains, Piedmont, and the Coastal Plain. (1973, c. 1262, s. 54; 1995 (Reg. Sess., 1996), c. 653, s. 3.)



§§ 143B-311 through 143B-313: Repealed by Session Laws 1995, c. 456, s. 4.

Part 13.  Parks and Recreation Council.

§§ 143B‑311 through 143B‑313:  Repealed by Session Laws 1995, c.  456, s. 4.



§ 143B-313.1. North Carolina Parks and Recreation Authority; creation; powers and duties.

Part 13A.  North Carolina Parks and Recreation Authority.

§ 143B‑313.1.  North Carolina Parks and Recreation Authority; creation; powers and duties.

The North Carolina Parks and Recreation Authority is created, to be administered by the Department of Environment and Natural Resources. The North Carolina Parks and Recreation Authority shall have at least the following powers and duties:

(1)        To receive public and private donations, appropriations, grants, and revenues for deposit into the Parks and Recreation Trust Fund.

(2)        To allocate funds for land acquisition from the Parks and Recreation Trust Fund.

(3)        To allocate funds for repairs, renovations, improvements, construction, and other capital projects from the Parks and Recreation Trust Fund.

(4)        To solicit financial and material support from public and private sources.

(5)        To develop effective public and private support for the programs and operations of the parks and recreation areas.

(6)        To consider and to advise the Secretary of Environment and Natural Resources on any matter the Secretary may refer to the North Carolina Parks and Recreation Authority. (1995, c. 456, s. 1; 1997‑443, s. 11A.119(a).)



§ 143B-313.2. North Carolina Parks and Recreation Authority; members; selection; compensation; meetings.

§ 143B‑313.2.  North Carolina Parks and Recreation Authority; members; selection; compensation; meetings.

(a)        Membership.  The North Carolina Parks and Recreation Authority shall consist of 15 members. The members shall include persons who are knowledgeable about park and recreation issues in North Carolina or with expertise in finance. In making appointments, each appointing authority shall specify under which subdivision of this subsection the person is appointed. Members shall be appointed as follows:

(1)        One member appointed by the Governor.

(2)        One member appointed by the Governor.

(3)        One member appointed by the Governor.

(3a)      One member appointed by the Governor.

(3b)      One member appointed by the Governor.

(4)        One member appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives, as provided in G.S. 120‑121.

(5)        One member appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives, as provided in G.S. 120‑121.

(6)        One member appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives, as provided in G.S. 120‑121.

(7)        One member appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives, as provided in G.S. 120‑121.

(7a)      One member appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives, as provided in G.S. 120‑121.

(8)        One member appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate, as provided in G.S. 120‑121.

(9)        One member appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate, as provided in G.S. 120‑121.

(10)      One member appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate, as provided in G.S. 120‑121.

(11)      One member appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate, as provided in G.S. 120‑121.

(12)      One member appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate, as provided in G.S. 120‑121.

(b)        Terms.  Members shall serve staggered terms of office of three years. Members shall serve no more than two consecutive three‑year terms. After serving two consecutive three‑year terms, a member is not eligible for appointment to the Authority for at least one year after the expiration date of that member's most recent term. Upon the expiration of a three‑year term, a member may continue to serve until a successor is appointed and duly qualified as provided by G.S. 128‑7. The terms of members appointed under subdivision (1), (3a), (5), (7), or (9) of subsection (a) of this section shall expire on July 1 of years that are evenly divisible by three. The terms of members appointed under subdivision (2), (3b), (4), (8), or (11) of subsection (a) of this section shall expire on July 1 of years that follow by one year those years that are evenly divisible by three. The terms of members appointed under subdivision (3), (6), (7a), (10), or (12) of subsection (a) of this section shall expire on July 1 of years that precede by one year those years that are evenly divisible by three.

(c)        Chair.  The Governor shall appoint one member of the North Carolina Parks and Recreation Authority to serve as Chair.

(d)        Vacancies.  A vacancy on the North Carolina Parks and Recreation Authority shall be filled by the appointing authority responsible for making the appointment to that position as provided in subsection (a) of this section. An appointment to fill a vacancy shall be for the unexpired balance of the term.

(e)        Removal.  The Governor may remove, as provided in Article 10 of Chapter 143C of the General Statutes any member of the North Carolina Parks and Recreation Authority appointed by the Governor for misfeasance, malfeasance, or nonfeasance. The General Assembly may remove any member of the North Carolina Parks and Recreation Authority appointed by the General Assembly for misfeasance, malfeasance, or nonfeasance.

(f)         Compensation.  The members of the North Carolina Parks and Recreation Authority shall receive per diem and necessary travel and subsistence expenses according to the provisions of G.S. 138‑5.

(g)        Meetings.  The North Carolina Parks and Recreation Authority shall meet at least quarterly at a time and place designated by the Chair.

(h)        Quorum.  A majority of the North Carolina Parks and Recreation Authority shall constitute a quorum for the transaction of business.

(i)         Staff.  All clerical and other services required by the North Carolina Parks and Recreation Authority shall be provided by the Secretary of Environment and Natural Resources. (1995, c. 456, s. 1; 1996, 2nd Ex. Sess., c. 15, s. 16.1; 1997‑443, s. 11A.119(a); 1997‑496, s. 10; 2001‑424, s. 19.3(a); 2006‑203, s. 105; 2007‑437, s. 2.)



§§ 143B-314 through 143B-316: Repealed by Session Laws 1983 (Regular Session 1984), c. 995, s. 12.

Part 14.  North Carolina Water Safety Council.

§§ 143B‑314 through 143B‑316:  Repealed by Session Laws 1983 (Regular Session 1984), c. 995, s. 12.



§ 143B-317. Small Business Environmental Advisory Panel - creation; powers and duties.

Part 15. Small Business Environmental Advisory Panel.

§ 143B‑317.  Small Business Environmental Advisory Panel  creation; powers and duties.

There is hereby created the Small Business Environmental Advisory Panel of the Department of Environment and Natural Resources. The Small Business Environmental Advisory Panel shall have the following functions and duties:

(1)        To render advisory opinions concerning the effectiveness of the small business stationary source technical and environmental compliance assistance program, difficulties encountered, and degree and severity of enforcement.

(2)        To make periodic reports to the Administrator of the United States Environmental Protection Agency concerning the compliance of the State Small Business Stationary Source Technical and Environmental Compliance Assistance Program with the requirements of the Paperwork Reduction Act, 44 U.S.C. §§ 3501 et. seq.; the Regulatory Flexibility Act, 5 U.S.C. §§ 601 et seq.; and the Equal Access to Justice Act, 5 U.S.C. §§ 504 et seq.

(3)        To review information for small business stationary sources to assure such information is understandable by the layperson. (1973, c. 1262, s. 61; 1977, c. 771, s. 4; 1989, c. 727, s. 218(143); 1991, c. 552, s. 6; 1997‑443, s. 11A.119(a); 2005‑386, s. 8.2.)



§ 143B-318. Small Business Environmental Advisory Panel - members; chair; selection; removal; compensation; quorum; services.

§ 143B‑318.  Small Business Environmental Advisory Panel  members; chair; selection; removal; compensation; quorum; services.

(a)        The Small Business Environmental Advisory Panel shall consist of two members who are not owners or representatives of owners of small business stationary sources, appointed by the Governor to represent the general public; two members appointed one each by the Speaker and the minority leader of the House of Representatives, and who are owners, or who represent owners, of small business stationary sources; two members appointed one each by the President Pro Tempore and the minority leader of the Senate, who are owners, or who represent owners, of small business stationary sources; and one member appointed by the Secretary of Environment and Natural Resources.

(b)        The Governor shall designate one member of the Panel to serve as chair at the pleasure of the Governor.

(c)        Members shall serve staggered terms of four years. In order to achieve staggered terms, the Speaker and the minority leader of the House of Representatives shall initially appoint members for terms of two years, the President Pro Tempore and the minority leader of the Senate shall initially appoint members for terms of three years. At the end of the respective terms of office of the initial members, their successors shall be appointed for terms of four years and until their successors are appointed and qualify. Any appointment to fill a vacancy on the Panel created by the resignation, dismissal, death or disability of a member shall be for the balance of the unexpired term.

(d)        The Governor shall have the power to remove any member of the Panel from office for misfeasance, malfeasance or nonfeasance in accordance with the provisions of G.S. 143B‑16.

(e)        The members of the Panel shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

(f)         A majority of the Panel shall constitute a quorum for the transaction of their business.

(g)        The Secretary of Environment and Natural Resources shall designate an office within the Department of Environment and Natural Resources to serve as ombudsman for the Small Business Stationary Source Technical and Environmental Compliance Assistance Program established by the Department pursuant to section 507 of Title V of the 1990 amendments to the federal Clean Air Act (Pub. L. 101‑549, 104 Stat. 2645, 42 U.S.C. § 7661f(a)(3)). The Small Business Stationary Source Technical and Environmental Compliance Assistance Program shall serve as the secretariat for the development and dissemination of reports and advisory opinions issued by the Panel. The Panel and the ombudsman shall exercise their powers consistent with G.S. 143B‑14(b).

(h)        All clerical and other services required by the Panel shall be supplied by the Secretary of Environment and Natural Resources. (1973, c. 1262, s. 62; 1977, c. 771, s. 4; 1989, c. 727, s. 218(144); 1991, c. 552, s. 7; 1993, c. 400, s. 1(d); 1997‑443, s. 11A.119(a); 2001‑474, s. 33; 2005‑386, s. 8.2.)



§ 143B-319. Small Business Environmental Advisory Panel - meetings.

§ 143B‑319.  Small Business Environmental Advisory Panel  meetings.

The Panel shall meet at least semiannually and may hold special meetings at any time and place at the call of the chair or upon the written request of at least three members. (1973, c. 1262, s. 63; 1991, c. 552, s. 8; 2005‑386, s. 8.2.)



§§ 143B-320 through 143B-321: Repealed by Session Laws 1983 (Regular Session 1984), c. 995, s. 14.

Part 16.  Water Quality Council.

§§ 143B‑320 through 143B‑321:  Repealed by Session Laws 1983 (Regular Session 1984), c.  995, s. 14.



§§ 143B-322 through 143B-324: Recodified as §§ 143B-446 through 143B-447.1 by Session Laws 1977, c. 198, s. 26.

Part 17.  North Carolina National Park, Parkway and Forests Development Council.

§§ 143B‑322 through 143B‑324:  Recodified as §§ 143B‑446 through 143B‑447.1 by Session Laws 1977, c. 198, s. 26.



§ 143B-324.1. North Carolina National Park, Parkway and Forests Development Council; creation; powers; duties.

Part 17A. North Carolina National Park, Parkway and Forests Development Council.

§ 143B‑324.1.  North Carolina National Park, Parkway and Forests Development Council; creation; powers; duties.

The North Carolina National Park, Parkway and Forests Development Council is created within the Department of Environment and Natural Resources. The North Carolina National Park, Parkway and Forests Development Council shall:

(1)        Endeavor to promote the development of that part of the Smoky Mountains National Park lying in North Carolina, the completion and development of the Blue Ridge Parkway in North Carolina, the development of the Nantahala and Pisgah national forests, and the development of other recreational areas in that part of North Carolina immediately affected by the Great Smoky Mountains National Park, the Blue Ridge Parkway or the Pisgah or Nantahala national forests.

(2)        Study the development of these areas and to recommend a policy that will promote the development of the entire area generally designated as the mountain section of North Carolina, with particular emphasis upon the development of the scenic and recreational resources of the region, and the encouragement of the location of tourist facilities along lines designed to develop to the fullest these resources in the mountain section.

(3)        Confer with the various departments, agencies, commissioners and officials of the federal government and governments of adjoining states in connection with the development of the federal areas and projects named in this section.

(4)        Advise and confer with the various officials, agencies or departments of the State of North Carolina that may be directly or indirectly concerned in the development of the resources of these areas.

(5)        Advise and confer with the various interested individuals, organizations or agencies that are interested in developing this area.

(6)        Use its facilities and efforts in formulating, developing and carrying out overall programs for the development of the area as a whole.

(7)        Study the need for additional entrances to the Great Smoky Mountains National Park, together with the need for additional highway approaches and connections.

(8)        File its findings in this connection as recommendations with the National Park Service of the federal government, and the North Carolina Department of Transportation.

(9)        Advise the Secretary of Environment and Natural Resources upon any matter the Secretary of Environment and Natural Resources may refer to it. (1973, c. 1262, s. 66; 1977, c. 198, ss. 5, 26; 1989, c. 751, s. 9(c); 1991 (Reg. Sess., 1992), c. 959, s. 85; 1997‑443, ss. 11A.123, 15.36(b), (c).)



§ 143B-324.2. North Carolina National Park, Parkway and Forests Development Council - members; selection; officers; removal; compensation; quorum; services.

§ 143B‑324.2.  North Carolina National Park, Parkway and Forests Development Council  members; selection; officers; removal; compensation; quorum; services.

The North Carolina National Park, Parkway and Forests Development Council within the Department of Environment and Natural Resources shall consist of seven members appointed by the Governor. The composition of the Council shall be as follows: one member shall be a resident of Buncombe County, one member a resident of Haywood County, one member a resident of Jackson County, one member a resident of Swain County, three members residents of counties adjacent to the Blue Ridge Parkway, the Great Smoky Mountains National Park or the Pisgah or Nantahala national forests. The appointment of members shall be for terms of four years, or until their successors are appointed and qualify. Any appointment to fill a vacancy on the Council created by the resignation, dismissal, death or disability of a member shall be for the balance of the unexpired term.

The Council shall elect a chairman, a vice‑chairman and a secretary. The chairman and the vice‑chairman shall all be members of the Council, but the secretary need not be a member of the Council. These officers shall perform the duties usually pertaining to such offices and when elected shall serve for a period of one year, but may be reelected. In case of vacancies by resignation or death, the office shall be filled by the Council for the unexpired term of said officer.

The Governor shall have the power to remove any member of the Council from office in accordance with the provisions of G.S. 143B‑16 of the Executive Organization Act of 1973.

Members of the Council shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5 and G.S. 143B‑15 of the Executive Organization Act of 1973.

Five members of the Council shall constitute a quorum for the transaction of business. (1973, c. 1262, s. 67; 1977, c. 198, ss. 5, 26; 1997‑443, ss. 11A.123, 15.36(b), (d).)



§ 143B-324.3. North Carolina National Park, Parkway and Forests Development Council - meetings.

§ 143B‑324.3.  North Carolina National Park, Parkway and Forests Development Council  meetings.

The North Carolina National Park, Parkway and Forests Development Council shall meet monthly and may hold special meetings at any time and place within the State at the call of the chairman or upon written request of at least a majority of the members. (1973, c. 1262, s. 68; 1977, c. 198, s. 26; 1997‑443, s. 15.36(b).)



§§ 143B-325 through 143B-327: Repealed by Session Laws 1983 (Regular Session 1984), c. 995, s. 11.

Part 18.  Commercial and Sports Fisheries Advisory Committee.

§§ 143B‑325 through 143B‑327:  Repealed by Session Laws 1983 (Regular Session 1984), c. 995, s. 11.



§§ 143B-328 through 143B-330: Repealed by Session Laws 1985 (Regular Session 1986), c. 1028, s. 30.

Part 19.  John H. Kerr Reservoir Committee.

§§ 143B‑328 through 143B‑330:  Repealed by Session Laws 1985 (Regular Session 1986), c. 1028, s. 30.



§§ 143B-331 through 143B-332: Recodified as §§ 143B-440, 143B-441 by Session Laws 1977, c. 198, s. 26.

Part 20.  Science and Technology Committee.

§§ 143B‑331 through 143B‑332:  Recodified as §§ 143B‑440, 143B‑441 by Session Laws 1977, c. 198, s. 26.



§ 143B-333. North Carolina Trails Committee - creation; powers and duties.

Part 21.  North Carolina Trails Committee.

§ 143B‑333.  North Carolina Trails Committee  creation; powers and duties.

There is hereby created the North Carolina Trails Committee of the Department of Environment and Natural Resources. The Committee shall have the following functions and duties:

(1)        To meet not less than two times annually to advise the Department on all matters directly or indirectly pertaining to trails, their use, extent, location, and the other objectives and purposes of G.S. 113A‑88.

(2)        To coordinate trail development among local governments, and to assist local governments in the formation of their trail plans and advise the Department of its findings.

(3)        To advise the Secretary of trail needs and potentials pursuant to G.S. 113A‑88. (1973, c. 1262, s. 80; 1977, c. 771, s. 4; 1989, c. 727, s. 218(145); 1997‑443, s. 11A.119(a).)



§ 143B-334. North Carolina Trails Committee - members; selection; removal; compensation.

§ 143B‑334.  North Carolina Trails Committee  members; selection; removal; compensation.

The North Carolina Trails Committee shall consist of seven members appointed by the Secretary of Environment and Natural Resources. Two members shall be from the mountain section, two from the Piedmont section, two from the coastal plain, and one at large. They shall as much as possible represent various trail users.

The initial members of the North Carolina Trails Committee shall be the members of the current North Carolina Trails Committee who shall serve for a period equal to the remainder of their current term on the North Carolina Trails Committee. At the end of the respective terms of office of the initial members of the Committee, the appointment of their successors shall be for staggered terms of four years and until their successors are appointed and qualify. Any appointment to fill a vacancy on the Committee created by the resignation, dismissal, death or disability of a member shall be for the balance of the unexpired term.

The Governor shall have the power to remove any member of the Committee from office in accordance with the provisions of G.S. 143B‑16 of the Executive Organization Act of 1973.

The Secretary of Environment and Natural Resources shall designate a member of the Committee to serve as chairman at the pleasure of the Governor.

Members of the Committee shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5 and G.S. 143B‑15 of the Executive Organization Act of 1973. (1973, c. 1262, s. 81; 1977, c. 771, s. 4; 1989, c. 727, s. 218(146); 1997‑443, s. 11A.119(a).)



§ 143B-335. North Carolina Zoological Park Council - creation; powers and duties.

Part 22.  North Carolina Zoological Park Council.

§ 143B‑335.  North Carolina Zoological Park Council  creation; powers and duties.

There is hereby created the North Carolina Zoological Park Council of the Department of Environment and Natural Resources. The North Carolina Zoological Park Council shall have the following functions and duties:

(1)        To advise the Secretary on the basic concepts of and for the Zoological Park, approve conceptual plans for the Zoological Park and its buildings;

(2)        To advise on the construction, furnishings, equipment and operations of the North Carolina Zoological Park;

(2a)      To establish and set admission fees with the approval of the Secretary of Environment and Natural Resources as provided in G.S. 143‑177.3(b);

(3)        To recommend programs to promote public appreciation of the North Carolina Zoological Park;

(4)        To disseminate information on animals and the park as deemed necessary;

(5)        To develop effective public support of the North Carolina Zoological Park through whatever means are desirable and necessary;

(6)        To solicit financial and material support from various private sources within and without the State of North Carolina; and

(7)        To advise the Secretary of Environment and Natural Resources upon any matter the Secretary may refer to it. (1973, c. 1262, s. 83; 1977, c. 771, s. 4; 1981, c. 278, s. 2; 1989, c. 727, s. 218(147); 1997‑443, s. 11A.119(a).)



§ 143B-336. North Carolina Zoological Park Council - members; selection; removal; chairman; compensation; quorum; services.

§ 143B‑336.  North Carolina Zoological Park Council  members; selection; removal; chairman; compensation; quorum; services.

The North Carolina Zoological Park Council of the Department of Environment and Natural Resources shall consist of 15 members appointed by the Governor, one of whom shall be the Chairman of the Board of Directors of the North Carolina Zoological Society.

The initial members of the Council shall be the members of the Board of Directors of the North Carolina Zoo Authority who shall serve for a period equal to the remainder of their current terms on the Board of Directors of the North Carolina Zoological Authority, all of whose terms expire July 15, 1975. At the end of the respective terms of office of the initial members of the Council, the Governor, to achieve staggered terms, shall appoint five members for terms of two years, five members for terms of four years and five members for terms of six years. Thereafter, the appointment of their successors shall be for terms of six years and until their successors are appointed and qualify. Any appointment to fill a vacancy on the Council created by the resignation, dismissal, death or disability of a member shall be for the balance of the unexpired term.

The Governor shall have the power to remove any member of the Council from office in accordance with the provisions of G.S. 143B‑16 of the Executive Organization Act of 1973.

The Governor shall designate a member of the Council to serve as chairman at his pleasure.

Members of the Council shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

A majority of the Council shall constitute a quorum for the transaction of business.

All clerical and other services required by the Council shall be supplied by the Secretary of Environment and Natural Resources. (1973, c. 1262, s. 84; 1977, c. 771, s. 4; 1979, c. 30, s. 1; 1989, c. 727, s. 218(148); 1997‑443, s. 11A.119(a).)



§ 143B-336.1. Special Zoo Fund.

§ 143B‑336.1.  Special Zoo Fund.

A special continuing and nonreverting fund, to be called the Special Zoo Fund, is created. The North Carolina Zoological Park shall retain unbudgeted receipts at the end of each fiscal year, beginning June 30, 1989, and deposit these receipts into this Fund. This Fund shall be used for maintenance, repairs, and renovations of exhibits in existing habitat clusters and visitor services facilities, construction of visitor services facilities and support facilities such as greenhouses and temporary animal holding areas, for the replacement of tram equipment as required to maintain adequate service to the public, and for marketing the Zoological Park. The Special Zoo Fund may also be used to match private funds that are raised for these purposes. Funds may be expended for these purposes by the Department of Environment and Natural Resources on the advice of the North Carolina Zoological Park Council and with the approval of the Office of State Budget and Management. The Department of Environment and Natural Resources shall provide an annual report to the Office of State Budget and Management and to the Fiscal Research Division of the Legislative Services Office on the use of fees collected pursuant to this section. (1989, c. 752, s. 154; 1995, c. 324, s. 26.11; 1997‑443, s. 11A.119(a); 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b); 2005‑386, s. 5.)



§§ 143B-337 through 143B-339: Recodified as §§ 143B-478 to 143B-480.

Part 23. Governor's Law and Order Commission.

§§ 143B‑337 through 143B‑339: Recodified as §§ 143B‑478 to 143B‑480.



§§ 143B-340 through 143B-341. Repealed by Session Laws 1985, c. 543, s. 6, effective July 1, 1985.

Part 24. North Carolina Employment and Training Council.

§§ 143B‑340 through 143B‑341.  Repealed by Session Laws 1985, c. 543, s. 6, effective July 1, 1985.



§§ 143B-342 through 143B-344.2. Repealed by Session Laws 1983 (Regular Session 1984), c. 995, s. 13, effective June 27, 1984.

Part 25. Triad Park Commission.

§§ 143B‑342 through 143B‑344.2.  Repealed by Session Laws 1983 (Regular Session 1984), c. 995, s. 13, effective June 27, 1984.



§§ 143B-344.3 through 143B-344.10. Repealed by Session Laws 1981, c. 1127, s. 70.

Part 26. Economic Opportunity Agencies.

§§ 143B‑344.3 through 143B‑344.10.  Repealed by Session Laws 1981, c. 1127, s. 70.



§§ 143B-344.11 through 143B-344.15: Recodified as §§ 143B-438.1 to 143B-438.5 by Session Laws 1989, c. 727, s. 202.

Part 27.  Employment and Training Act of 1985.

§§ 143B‑344.11 through 143B‑344.15: Recodified as §§ 143B‑438.1 to 143B‑438.5 by Session Laws 1989, c. 727, s. 202.



§§ 143B-344.16 through 143B-344.17: Repealed by Session Laws 1997, c. 286, s. 1.

Part 28.  North Carolina Aquariums Commission.

§§ 143B‑344.16 through 143B‑344.17:  Repealed by Session Laws 1997, c.  286, s. 1.



§ 143B-344.18. Commission created; membership.

Part 29. Advisory Commission for North Carolina State Museum of Natural Sciences.

§ 143B‑344.18.  Commission created; membership.

There is created an Advisory Commission for the North Carolina State Museum of Natural Sciences which shall determine its own organization. It shall consist of at least nine members, which shall include the Director of the North Carolina State Museum of Natural Sciences, the Commissioner of Agriculture, the State Geologist and Secretary of Environment and Natural Resources, the Director of the Institute of Fisheries Research of the University of North Carolina, the Director of the Wildlife Resources Commission, the Superintendent of Public Instruction, or qualified representative of any or all of the above‑named members, and at least three persons representing the East, the Piedmont, and the Western areas of the State. Members appointed by the Governor shall serve for four‑year staggered terms. Terms shall begin on 1 September. Members appointed by the Governor shall not serve more than three consecutive four‑year terms. Any member may be removed by the Governor for cause. (1961, c. 1180, s. 1; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 218(119); 1989 (Reg. Sess., 1990), c. 1004, s. 19(b); 1993, c. 561, ss. 116(b), (f); 1997‑443, s. 11A.119(a); 2007‑495, s. 4(a).)



§ 143B-344.19. Duties of Commission; meetings, formulation of policies and recommendations to Governor and General Assembly.

§ 143B‑344.19.  Duties of Commission; meetings, formulation of policies and recommendations to Governor and General Assembly.

It shall be the duty of the Advisory Commission for the North Carolina State Museum of Natural Sciences to meet at least twice each year, to formulate policies for the advancement of the Museum, to make recommendations to the Governor and to the General Assembly concerning the Museum, and to assist in promoting and developing wider and more effective use of the North Carolina State Museum of Natural Sciences as an educational, scientific and historical exhibit. (1961, c. 1180, s. 2; 1993, c. 561, ss. 116(b), (f).)



§ 143B-344.20. No compensation of members; reimbursement for expenses.

§ 143B‑344.20.  No compensation of members; reimbursement for expenses.

Members of the Advisory Commission shall serve without compensation and shall be reimbursed for actual expenses incurred while in attendance at meetings of the Commission at the same rate as that established for reimbursement of State employees.  Payment for such reimbursement for actual expense shall be made from the Contingency and Emergency Fund. (1961, c. 1180, s. 3; 1993, c. 561, s. 116(b).)



§ 143B-344.21. Reports to General Assembly.

§ 143B‑344.21.  Reports to General Assembly.

The Commission shall prepare and submit to the 1995 General Assembly, and to each succeeding General Assembly, a report outlining the needs of the North Carolina State Museum of Natural Sciences and their recommendation for improvement of the effectiveness of the North Carolina State Museum of Natural Sciences for the purpose hereinabove set forth. (1961, c. 1180, s. 4; 1993, c. 561, ss. 116(b), (f).)



§ 143B-344.22. Museum of Natural Sciences; disposition of objects.

§ 143B‑344.22.  Museum of Natural Sciences; disposition of objects.

Notwithstanding Article 3A of Chapter 143 of the General Statutes, G.S. 143‑49(4), or any other law pertaining to surplus State property, the Department of Environment and Natural Resources may sell or exchange any object from the collection of the Museum of Natural Sciences when it would be in the best interest of the Museum to do so. Sales or exchanges shall be conducted in accordance with generally accepted practices for accredited museums. If an object is sold, the net proceeds of the sale shall be deposited in the State treasury to the credit of a special fund to be used for the improvement of the Museum's collections or exhibits. (1998‑212, s. 21(a)).



§ 143B-344.23. North Carolina Museum of Forestry; satellite museum.

§ 143B‑344.23.  North Carolina Museum of Forestry; satellite museum.

The Department of Environment and Natural Resources shall establish and administer the North Carolina Museum of Forestry in Columbus County as a satellite museum of the North Carolina State Museum of Natural Sciences. (1998‑212, s. 14.1(a).)



§§ 143B-344.24 through 143B-344.29. Reserved for future codification purposes.

§§ 143B‑344.24 through 143B‑344.29.  Reserved for future codification purposes.



§§ 143B-344.30 through 143B-344.33: Repealed by Session Laws 2005-454, s. 9, effective January 1, 2006.

Part 30. State Infrastructure Council.

§§ 143B‑344.30 through 143B‑344.33: Repealed by Session Laws 2005‑454, s. 9, effective January 1, 2006.



§ 143B-345. Department of Transportation - creation.

Article 8.

Department of Transportation.

Part 1.  General Provisions.

§ 143B‑345.  Department of Transportation  creation.

There is hereby created and established a department to be known as the "Department of Transportation" with the organization, powers, and duties defined in Article 1 of Chapter 143B, except as modified in this Article. (1975, c. 716, s. 1.)



§ 143B-346. Department of Transportation - purpose and functions.

§ 143B‑346.  Department of Transportation  purpose and functions.

The general purpose of the Department of Transportation is to provide for the necessary planning, construction, maintenance, and operation of an integrated statewide transportation system for the economical and safe transportation of people and goods as provided for by law. The Department shall also provide and maintain an accurate register of transportation vehicles as provided by statutes, and the Department shall enforce the laws of this State relating to transportation safety assigned to the Department. The Department of Transportation shall be responsible for all of the transportation functions of the executive branch of the State as provided by law except those functions delegated to the Utilities Commission, the State Ports Authority, and the Commissioners of Navigation and Pilotage as provided for by Chapter 76. The major transportation functions include aeronautics, highways, mass transportation, motor vehicles, and transportation safety as provided for by State law. The  Department of Transportation shall succeed to all functions vested in  the Board of Transportation and the Department of Motor Vehicles on July 1, 1977. (1975, c. 716, s. 1; 1977, c. 464, s. 2.)



§ 143B-347. Repealed by Session Laws 1977, c. 464, s. 3.

§ 143B‑347.  Repealed by Session Laws 1977, c. 464, s. 3.



§ 143B-348. Department of Transportation - head; rules, regulations, etc., of Board of Transportation.

§ 143B‑348.  Department of Transportation  head; rules, regulations, etc., of Board of Transportation.

The Secretary of Transportation shall be the head of the Department of Transportation. He shall carry out the day‑to‑day operations of the Department and shall be responsible for carrying out the policies, programs, priorities, and projects approved by the Board of Transportation. He shall be responsible for all other transportation matters assigned to the Department of Transportation, except those reserved to the Board of Transportation by statute. Except as otherwise provided for by statute, the Secretary shall have all the powers and duties as provided for in Article 1 of Chapter 143B including the responsibility for all management functions for the Department of Transportation. The Secretary shall be vested with authority to adopt design criteria, construction specifications, and standards as required for the Department of Transportation to construct and maintain highways, bridges, and ferries.

All rules, regulations, ordinances, specifications, standards, and  criteria adopted by the Board of Transportation and in effect on July 1, 1977, shall continue in effect until changed by the Board of Transportation or the Secretary of Transportation. The Secretary shall have complete authority to modify any of these matters existing on July 1, 1977, except as specifically restricted by the Board. Whenever any such criteria, rule, regulation, ordinance, specification, or standards are continued in effect under this section and the words "Board of Transportation" are used, the words shall mean the "Department of Transportation" unless the context makes such meaning inapplicable. All actions pending in court by or against the Board of Transportation may continue to be prosecuted in that name without the necessity of formally amending the name to the Department of Transportation. (1975, c. 716, s. 1; 1977, c. 464, s. 4.)



§ 143B-349: Repealed by Session Laws 1977, c. 464, s. 5.

§ 143B‑349:  Repealed by Session Laws 1977, c.  464, s. 5.



§ 143B-350. Board of Transportation - organization; powers and duties, etc.

Part 2. Board of Transportation.

§ 143B‑350.  Board of Transportation  organization; powers and duties, etc.

(a)        Board of Transportation.  There is hereby created a Board of Transportation. The Board shall carry out its duties consistent with the needs of the State as a whole. The diversity and size of the State require that regional differences be considered by Board members as they develop transportation policy and projects for the benefit of the citizens of the State.

(b)        Membership of the Board. 

(1)        Number, appointment.  The Board of Transportation shall have 19 voting members. Fourteen of the members shall be division members appointed by the Governor. Five shall be at‑large members appointed by the Governor. At least three members of the Board shall be registered voters of a political party other than the political party of the Governor. The Secretary of Transportation shall serve as an ex officio nonvoting member of the Board. No more than two members of the Board may reside in the same highway division.

(2)        Division members.  One member shall be appointed from and be a resident of each of the 14 highway divisions. The Governor, in selecting division members, shall consider for appointment persons suggested by the Transportation Advisory Committees located within each division. Division members shall direct their primary effort to developing transportation policy and addressing transportation problems in the region they represent. Division members shall regularly consult with and consider the views of local government units and Transportation Advisory Committees in the region they represent.

(3)        At‑large members.  Five members shall be appointed by the Governor from the State at large. At‑large members appointed pursuant to this subdivision shall develop transportation policy and address transportation problems with a statewide perspective. At‑large members appointed under this subdivision shall possess the following qualifications:

a.         One at‑large member shall be a person with expertise in environmental issues affecting the State;

b.         One at‑large member shall be a person familiar with the State ports and aviation issues;

c.         One at‑large member shall be a person residing in a rural area of the State with broad knowledge of and experience in transportation issues affecting rural areas;

d.         One at‑large member shall be a person residing in an urban area with broad knowledge of and expertise in mass transit;

e.         One at‑large member shall be a person with broad knowledge of and expertise in government‑related finance and accounting.

(c)        Staggered Terms.  The terms of all Board members serving on the Board prior to January 15, 2001, shall expire on January 14, 2001. A new board of 19 members shall be appointed with terms beginning on January 15, 2001. The Board shall serve the following terms: division members representing divisions 1, 3, 5, 7, 9, 11, and 13 and the three at‑large members filling the positions designated in sub‑subdivisions (b)(3)a., b., and e. of this section shall serve four‑year terms beginning on January 15, 2001, and four‑year terms thereafter; and division members representing divisions 2, 4, 6, 8, 10, 12, and 14 and the two at‑large members filling the positions designated in sub‑subdivisions (b)(3)c. and d. of this section shall serve two‑year terms beginning January 15, 2001, and four‑year terms thereafter.

(d)        Holdover Terms; Vacancies; Removal.  Members shall continue to serve until their successors are appointed. The Governor may appoint a member to serve out the unexpired term of any Board member. The Governor may remove any member of the Board for any cause the Governor finds sufficient. The Governor shall remove any member of the Board upon conviction of a felony, conviction of any offense involving a violation of the Board member's official duties, or for a violation of the provisions of subsections (i), (j), and (k) of this section or any other code of ethics applicable to members of the Board as determined by the Governor or the Governor's designee.

(e)        Organization and Meetings of the Board.  Within 60 days after January 15, 2001, and thereafter within 60 days following the beginning of the regular term of the Governor, the Governor or his designee shall call the Board into session. The Board shall select a chair and vice‑chair from among its membership for two‑year terms. The Board may select a chair or vice‑chair for one additional two‑year term. The Board of Transportation shall meet once in each 60 days at such regular meeting times as the Board may by rule provide and at any place in the State as the Board may provide. The Board may hold special meetings at any time at the call of the chairman or any three members. The Board shall have the power to adopt and enforce rules and regulations for the government of its business and proceedings. The Board shall keep minutes of its meetings, which shall at all times be open to public inspection. The majority of the Board shall constitute a quorum for the transaction of business. Board members shall receive per diem and necessary travel and subsistence expenses in accordance with G.S. 138‑5 and G.S. 138‑6, as appropriate.

(f)         Duties of the Board.  The Board of Transportation has the following duties and powers:

(1)        To formulate policies and priorities for all modes of transportation under the Department of Transportation.

(2)        To advise the Secretary on matters to achieve the maximum public benefit in the performance of the functions assigned to the Department.

(3)        To ascertain the transportation needs and the alternative means to provide for these needs through an integrated system of transportation taking into consideration the social, economic and environmental impacts of the various alternatives.

(4)        To approve a schedule of all major transportation improvement projects and their anticipated cost for a period of seven years into the future. This schedule is designated the Transportation Improvement Program; it must be published and copies must be available for distribution. The document that contains the Transportation Improvement Program, or a separate document that is published at the same time as the Transportation Improvement Program, must include the anticipated funding sources for the improvement projects included in the Program, a list of any changes made from the previous year's Program, and the reasons for the changes.

(5)        To consider and advise the Secretary of Transportation upon any other transportation matter that the Secretary may refer to it.

(6)        To assist the Secretary of Transportation in the performance of his duties in the development of programs and approve priorities for programs within the Department.

(7)        To allocate all highway construction and maintenance funds appropriated by the General Assembly as well as federal‑aid funds which may be available.

(8)        To approve all highway construction programs.

(9)        To approve all highway construction projects and construction plans for the construction of projects.

(10)      To review all statewide maintenance functions.

(11)      To award all highway construction contracts.

(12)      To authorize the acquisition of rights‑of‑way for highway improvement projects, including the authorization for acquisition of property by eminent domain.

(12a)    To approve partnership agreements with the North Carolina Turnpike Authority, private entities, and authorized political subdivisions to finance, by tolls, contracts, and other financing methods authorized by law, the cost of acquiring, constructing, equipping, maintaining, and operating transportation infrastructure in this State, with priority given to highways, roads, streets, and bridges.

(13)      To promulgate rules, regulations, and ordinances concerning all transportation functions assigned to the Department.

(f1)       Local Government Participation.  The ability of a local government to pay in part or whole for any transportation improvement project shall not be a factor considered by the Board of Transportation in its development and approval of a schedule of major State highway system improvement projects to be undertaken by the Department under G.S. 143B‑350(f)(4).

(f2)       Approval of aircraft and ferry purposes.  Before approving the purchase of an aircraft from the Equipment Fund or a ferry in a Transportation Improvement Program, the Board of Transportation shall prepare an estimate of the operational costs and capital costs associated with the addition of the aircraft or ferry and shall report those additional costs to the General Assembly pursuant to G.S. 136‑12(b), and to the Joint Legislative Commission on Governmental Operations.

(g)        Delegation of Board Duties.  The Board of Transportation may, in its discretion, delegate to the Secretary of Transportation the authority:

(1)        To approve all highway construction projects and construction plans for the construction of projects;

(2)        To award all highway construction contracts;

(3)        To promulgate rules, regulations, and ordinances concerning all transportation functions assigned to the Department.

The Secretary may, in turn, subdelegate these duties and powers.

(h)        Consultation of Board Members.  Each member of the Board of Transportation who is appointed to represent a transportation engineering division or who resides in a division shall be consulted before the Board makes a decision affecting that division.

(i)         Disclosure of Contributions.  Any person serving on the Board of Transportation or as Secretary of Transportation on December 1, 1998, shall disclose on that date any contributions the person or the person's immediate family made to the political campaign of the appointing Governor in the two years preceding December 1, 1998. A person appointed to the Board of Transportation and a person appointed as Secretary of Transportation after December 1, 1998, shall disclose at the time the appointment of the person is officially made public any contributions the person or the person's immediate family made to the political campaign of the appointing Governor in the two years preceding the date of appointment. The term "immediate family", as used in this subsection, means a person's spouse, children, parents, brothers, and sisters. Disclosure forms shall be filed with the State Ethics Commission as a supplemental filing to the Statement of Economic Interest filed under Article 3 of Chapter 138A of the General Statutes. Disclosure forms shall not be a public record under the provisions of Chapter 132 of the General Statutes until such time as the appointment of the person filing the statement is officially made public.

(j)         Disclosure of Campaign Fund‑Raising.  A person appointed to the Board of Transportation on or after January 1, 2001, and a person appointed as Secretary of Transportation on or after January 1, 2001, shall disclose at the time the appointment of the person is officially made public any contributions the person personally acquired in the two years prior to appointment for: any political campaign for a statewide or legislative elected office in North Carolina; any political party executive committee or political committee acting on behalf of a candidate for statewide or legislative office. Disclosure forms shall be filed with the State Ethics Commission as a supplemental filing to the Statement of Economic Interest filed under Article 3 of Chapter 138A of the General Statutes. Disclosure forms shall not be a public record under the provisions of Chapter 132 of the General Statutes until such time as the appointment of the person filing the statement is officially made public.

(k)        Ethics Policy.  The Board shall adopt by December 1, 1998, a code of ethics applicable to members of the Board, including the Secretary. Any code of ethics adopted by the Board shall be supplemental to the provisions of Chapter 138A of the General Statutes. A code of ethics adopted pursuant to this subsection shall include a prohibition against a member taking action as a Board member when a conflict of interest, or the appearance of a conflict of interest, exists. The ethics policy adopted pursuant to this subsection shall specify that a conflict of interest exists when the use of the Board member's position, or any official action taken by the Board member, would result in financial benefit, direct or indirect, to the Board member, a member of the Board member's immediate family, or an individual with whom, or business with which, the Board member is associated. The ethics policy adopted pursuant to this subsection shall specify that an appearance of a conflict of interest exists when a reasonable person would conclude from the circumstances that the Board member's ability to protect the public interest, or perform public duties, would be compromised by personal interest, even in the absence of an actual conflict of interest. The performance of usual and customary duties associated with the public position or the advancement of public policy goals or constituent services, without compensation, shall not constitute the use of the Board member's position for financial benefit. The conflict of interest provision of the ethics policy adopted pursuant to this subsection shall not apply to financial or other benefits derived by a Board member that the Board member would enjoy to an extent no greater than that which other citizens of the State would or could enjoy.

(l)         Additional Requirements for Disclosure Statements.  All disclosure statements required under subsections (i), (j), and (k) of this section must be sworn written statements.

(m)       Ethics and Board Duties Education.  The Board shall institute by January 1, 1999, and conduct annually an education program on ethics and on the duties and responsibilities of Board members. The training session shall be comprehensive in nature, conducted in conjunction with the State Ethics Commission, and shall include input from the School of Government at the University of North Carolina at Chapel Hill, the Attorney General's Office, the University of North Carolina Highway Safety Research Center, and senior career employees of the various divisions of the Department. This program shall include an initial orientation for new members of the Board and continuing education programs for Board members at least once each year.

(n)        Review of Appointments by the Joint Legislative Transportation Oversight Committee.  The Governor shall submit the names of all proposed Board of Transportation appointees, along with the disclosure statements required under subsections (i), (j), and (k) of this section, to the Joint Legislative Transportation Oversight Committee prior to Board members' taking office. The Committee shall have 30 days to review and submit comments to the Governor on the proposed appointees before they take office. The Governor shall consider the views expressed by the Committee concerning the appointees to the Board. If the Committee does not review or submit comments to the Governor on the proposed Board appointees within the 30 days, the Governor may proceed to appoint the proposed members to the Board.  (1975, c. 716, s. 1; 1977, c. 464, s. 6; 1981 (Reg. Sess., 1982), c. 1191, ss. 9, 10; 1985, c. 479, s. 185; 1987, c. 738, s. 170(b), (c); c. 747, s. 4.1; 1989, c. 500, s. 53; c. 692, s. 1.10; 1993, c. 483, s. 4; 1995, c. 490, s. 60; 1997‑443, s. 32.1; 1997‑495, s. 88(a); 1998‑169, ss. 1, 2; 2006‑201, s. 15; 2006‑230, s. 1(c); 2006‑264, s. 29(n); 2007‑439, s. 2; 2008‑180, s. 1.)



§§ 143B-351 through 143B-352: Repealed by Session Laws 1977, c. 464, s. 7.

§§ 143B‑351 through 143B‑352:  Repealed by Session Laws 1977, c.  464, s. 7.



§ 143B-353: Repealed by Session Laws 1977, c. 65, s. 3.

Part 3.  North Carolina State Ports Authority Transfer.

§ 143B‑353:  Repealed by Session Laws 1977, c.  65, s. 3.



§ 143B-354: Recodified as § 143B-451 by Session Laws 1977, c. 198, s. 26.

Part 4.  Navigation and Pilotage Commission.

§ 143B‑354:  Recodified as § 143B‑451 by Session Laws 1977, c.  198, s. 26.



§ 143B-355. Division of Aeronautics.

Part 5.  Division of Aeronautics  Aeronautics Council.

§ 143B‑355.  Division of Aeronautics.

There is hereby created the Division of Aeronautics of the Department of Transportation. The Division of Aeronautics shall carry out the duties assigned to the Department of Transportation by Article 1B of Chapter 113 of the General Statutes. (1975, c. 716, s. 1.)



§ 143B-356. Aeronautics Council - creation; powers and duties.

§ 143B‑356.  Aeronautics Council  creation; powers and duties.

There is hereby created the Aeronautics Council of the Department of Transportation. The Aeronautics Council shall advise the Secretary of the Department in the issuance of loans and grants to the cities, counties, and public airport authorities of North Carolina for the purposes of planning, acquiring, constructing, or improving municipal, county, or public authority airport facilities and upon any matter relating to airports which the Secretary may refer to it. The Secretary shall report the activities of the Council to the Governor. (1975, c. 716, s. 1.)



§ 143B-357. Aeronautics Council - Members; selection; quorum; compensation.

§ 143B‑357.  Aeronautics Council  Members; selection; quorum; compensation.

(a)        The Aeronautics Council of the Department of Transportation shall consist of 15 members appointed by the Governor, who, in making such appointments, shall designate one person from each of the congressional districts of the State and two members selected at large. At least four of the appointed members shall possess a broad knowledge of aviation and airport development.

Five of the initial members of the Council shall be the five members of the Governor's Aviation Committee whose terms expire on June 30, 1977, who shall serve on the Council until June 30, 1977. Thereafter, their successors shall be appointed for a term of office of four years. Six members of the Council shall be appointed for a term of four years beginning July 1, 1975. The initial term of the member representing the 12th Congressional District shall commence on January 3, 1993, and expire on June 30, 1996. Thereafter, after the expiration of their respective terms of office, the successors shall be appointed for terms of four years. Any appointment to fill a vacancy on the Council created by the resignation, dismissal, death, or disability of a member shall be for the balance of the unexpired term.

(b)        The Governor shall have the power to remove any member of the Council from office in accordance with the provisions of G.S. 143B‑16.

The Governor shall designate a member of the Council to serve as chairman at his pleasure.

(c)        Members of the Council shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

A majority of the Council shall constitute a quorum for the transaction of business.

(d)        All clerical and other services required by the Council shall be supplied by the Secretary of Transportation. (1975, c. 716, s. 1; 1983, c. 325, s. 1; 1991 (Reg. Sess., 1992), c. 1038, s. 19; 2001‑486, s. 2.17.)



§ 143B-358: Repealed by Session Laws 1991 (Regular Session 1992), c. 1030, s. 45, effective July 24, 1992.

Part 6.  North Carolina Railroad and Atlantic and North Carolina Railroad.

§ 143B‑358:  Repealed by Session Laws 1991 (Regular Session 1992), c.  1030, s. 45, effective July 24, 1992.



§ 143B-359: Repealed by Session Laws 1981, c. 90, s. 2.

Part 7.  North Carolina Traffic Safety Authority.

§ 143B‑359:  Repealed by Session Laws 1981, c.  90, s. 2.



§ 143B-360. Powers and duties of Department and Secretary.

Part 8. Highway Safety Program.

§ 143B‑360.  Powers and duties of Department and Secretary.

The Department of Transportation is hereby empowered to contract on behalf of the State with the government of the United States to the extent allowed by the laws of North Carolina for the purpose of securing the benefits available to this State under the Federal Highway Safety Act of 1966. To that end, the Secretary of Transportation shall coordinate, with the Governor's approval, the activities of any and all departments and agencies of the State and its subdivisions relating thereto.

All of the duties and responsibilities of the Governor's Highway Safety Program, established pursuant to this section, are transferred to the Office of the Secretary of Transportation. (1975, c. 716, s. 1; 2001‑424, s. 27.11(a).)



§ 143B-361. Findings.

Part 9.  North Carolina Rail Council.

§ 143B‑361.  Findings.

The General Assembly finds that:

(1)        The rail system in North Carolina is an irreplaceable transportation resource;

(2)        The promotion and preservation of railroads operating within North Carolina as transportation resources and economic development tools is vital to the State's economy, and the continued economic viability of railroads is a necessary part of the free enterprise system;

(3)        A healthy rail system is vital to a competitive State economy, and railroads must be allowed, through effective public policy, to compete fairly in the transportation marketplace and to provide those transportation services for which rail is suitable;

(4)        The preservation of rail corridors, through branch line rehabilitation and State acquisition of strategic corridors, is in the public interest and is an integral and necessary part of a balanced transportation system; and

(5)        As the owner of the majority interest in the North Carolina Railroad Company, the State has a vested interest in the preservation, development, and well‑being of the North Carolina Railroad. (1993, c. 483, s. 1.)



§ 143B-362. North Carolina Rail Council - creation; powers and duties.

§ 143B‑362.  North Carolina Rail Council  creation; powers and duties.

There is created the North Carolina Rail Council of the Department of Transportation.  The Rail Council shall:

(1)              Advise the Governor, Secretary of Transportation, Board of Transportation, and General Assembly on policy concerning the preservation and enhancement of the State's rail system, including the acquisition and management of existing rail corridors, revitalization and rehabilitation of active freight and passenger railways, improvements in rail safety, and promotion of competitive rail passenger services;

(2)        Designate a Strategic Rail System, with the North Carolina Railroad as its foundation, to be approved by the Board of Transportation;

(3)        Recommend to the Board of Transportation funding sources and levels to accomplish the purposes of this act;

(4)        Plan and recommend the distribution of financial assistance for the revitalization of railroads and conservation of rail corridors as authorized in G.S. 136‑44.36;

(5)        Plan and recommend the acquisition of rail corridors for future use as authorized in G.S. 136‑44.36A and oversee the protection and maintenance of preserved rail corridors;

(6)        Otherwise assist in the preservation of the rail system in North Carolina through branch line rehabilitation and revitalization and through corridor acquisition by the Department of Transportation, and encourage cooperation between the Department of Transportation and railroad companies in preserving the linear integrity of strategic corridors;

(7)        Advise the Department of Transportation on the reinvestment in the State's rail system of the annual dividends received by the State from its ownership of stock in the North Carolina Railroad and appropriated to the Department in G.S. 136‑16.6;

(8)        Promote and assist in the preservation of rail access to the facilities operated by the State Ports Authority and to passenger and cargo airport facilities; and

(9)        Perform any other duties relating to the promotion and preservation of railroads which the Secretary may recommend.

The Council shall report its activities to the General Assembly by March 1 in odd‑numbered years and to the Joint Legislative Commission on Governmental Operations by March 1 in even‑numbered years. (1993, c. 483, s. 1.)



§ 143B-363. North Carolina Rail Council - members; selection; compensation.

§ 143B‑363.  North Carolina Rail Council  members; selection; compensation.

(a)        The North Carolina Rail Council shall consist of 18 members, 14 of which shall be appointed by the Governor, who, in making the appointments, shall designate one person from each of the 14 transportation engineering divisions of the State.  Of the members appointed by the Governor, at least two members shall possess broad knowledge of railroad operations, at least two members shall represent local government interests, and at least two members shall represent the interests of shippers or passengers using rail service.  The President Pro Tempore of the Senate and the Speaker of the House of Representatives shall each appoint two members, who may be members of the General Assembly.  All members of the Council should have an interest in developing policy for the promotion and preservation of railroads as part of a balanced transportation system.

(b)        Nine of the initial members appointed by the Governor shall serve on the Council for terms of three years beginning July 1, 1993.  The remaining members shall be appointed for terms of two years beginning July 1, 1993.  Upon the expiration of each member's term, a successor shall be appointed for a term of two years.  Any appointment to fill a vacancy on the Council created by the resignation, dismissal, or death of a member shall be for the balance of the unexpired term.

(c)        Each appointing officer may remove any member of the Council appointed by him for the reasons that members of boards, councils, or committees may be removed by the Governor pursuant to G.S. 143B‑16.

(d)        The Governor shall designate a member of the Council to serve as chairman at his pleasure.

(e)        Members of the Council shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

(f)         Members of the Council shall be subject to the provisions of G.S. 136‑13, 136‑13.1, and 136‑14.

(g)        All clerical and other services required by the Council shall be supplied by the Secretary of Transportation. (1993, c. 483, s. 1.)



§ 143B-364. Reserved for future codification purposes.

§ 143B‑364.  Reserved for future codification purposes.



§ 143B-365. Reserved for future codification purposes.

§ 143B‑365.  Reserved for future codification purposes.



§ 143B-366. Department of Administration - creation.

Article 9.

Department of Administration.

Part 1. General Provisions.

§ 143B‑366.  Department of Administration  creation.

There is hereby recreated and reestablished a department to be known as the "Department of Administration," with the organization, powers, and duties defined in the Executive Organization Act of 1973. (1975, c. 879, s. 2.)



§ 143B-367. Duties of the Department.

§ 143B‑367.  Duties of the Department.

It shall be the duty of the Department of Administration to serve as a staff agency to the Governor and to provide for such ancillary services as the other departments of State government might need to insure efficient and effective operations. (1975, c. 879, s. 3.)



§ 143B-368. Functions of the Department.

§ 143B‑368.  Functions of the Department.

(a)        The functions of the Department of Administration shall comprise, except as otherwise expressly provided by the Executive Organization Act of 1973 or by the Constitution of North Carolina, all functions of the executive branch of the State in relation to interdepartmental administration previously delineated and further including those prescribed powers, duties, functions, and responsibilities enumerated in Article 10 of Chapter 143A of the General Statutes of North Carolina.

(b)        Repealed by Session Laws 1991, c. 542, s. 11. (1975, c. 879, s. 4; 1991, c. 134, s. 2, c. 542, s. 11.)



§ 143B-369. Head of the Department.

§ 143B‑369.  Head of the Department.

The Secretary of Administration shall be the head of the Department. (1975, c. 879, s. 5.)



§ 143B-370: Repealed by Session Laws 1991, c. 542, s. 12.

§ 143B‑370:  Repealed by Session Laws 1991, c.  542, s. 12.



§§ 143B-371 through 143B-372: Repealed by Session Laws 1995, c. 117, s. 2.

Part 2.  State Goals and Policy Board.

§§ 143B‑371 through 143B‑372:  Repealed by Session Laws 1995, c.  117, s. 2.



§ 143B-372.1: Repealed by Session Laws 2007-323, s. 9.11, effective July 1, 2007.

Part 2A. North Carolina Progress Board.

§ 143B‑372.1: Repealed by Session Laws 2007‑323, s. 9.11, effective July 1, 2007.



§ 143B-372.2: Repealed by Session Laws 2007-323, s. 9.11, effective July 1, 2007.

§ 143B‑372.2: Repealed by Session Laws 2007‑323, s. 9.11, effective July 1, 2007.



§ 143B-372.3: Repealed by Session Laws 2007-323, s. 9.11, effective July 1, 2007.

§ 143B‑372.3: Repealed by Session Laws 2007‑323, s. 9.11, effective July 1, 2007.



§ 143B-373. North Carolina Capital Planning Commission - creation; powers and duties.

Part 3.  North Carolina Capital Planning Commission.

§ 143B‑373.  North Carolina Capital Planning Commission  creation; powers and duties.

(a)        There is hereby recreated the North Carolina Capital Planning Commission of the Department of Administration.

(1)        The Commission shall have the following powers and duties:

a.         To obtain and maintain up‑to‑date building requirements for State governmental agencies in Wake County;

b.         To formulate a long‑range capital improvement program as required for State central governmental agencies in Wake County and maintain this program up‑to‑date;

c.         To recommend the acquisition of land as required;

d.         To recommend to the Governor the locations for State government buildings, monuments, memorials and improvements in Wake County, except for buildings occupied by the General Assembly; and

e.         To recommend to the Governor the name for any new State government building or any building hereafter acquired by the State of North Carolina in Wake County, with the exception of buildings comprising a part of the North Carolina State University, the Dorothea Dix Hospital, the General Assembly or the Governor Morehead School;

(2)        The Commission is authorized and empowered to adopt such rules and regulations, not inconsistent with the laws of this State, as may be required by the federal government for grants‑in‑aid for capital improvement purposes which may be made available to the State by the federal government. This section is to be liberally construed in order that the State and its citizens may benefit from such grants‑in‑aid.

(3)        The Commission shall adopt rules and regulations consistent with the provisions of this Chapter. All rules and regulations not inconsistent with the provisions of this Chapter heretofore adopted by the existing North Carolina Capital Planning Commission shall remain in full force and effect unless and until repealed or superseded by action of the recreated Commission. All rules and regulations adopted by the Commission shall be enforced by the Department of Administration.

(b)        Any:

(1)        City exercising any jurisdiction in Wake County under Article 19 of Chapter 160A of the General Statutes (or under any local act of similar nature); and

(2)        County exercising any jurisdiction in Wake County under Article 18 of Chapter 153A of the General Statutes (or under any local act of similar nature)

shall provide to the North Carolina Capital Planning Commission no later than August 1, 1989, a copy of any ordinance adopted under that Article and in effect on July 1, 1989, and shall provide a copy of any additional ordinance adopted or amended under such Article or similar local act after July 1, 1989, within 30 days of adoption; provided that no ordinance adopted under G.S. 160A‑441 shall be so provided unless it applies to a structure owned by the State.

(c)        Any:

(1)        City exercising any jurisdiction in Wake County under Article 19 of Chapter 160A of the General Statutes (or under any local act of similar nature); and

(2)        County exercising any jurisdiction in Wake County under Article 18 of Chapter 153A of the General Statutes (or under any local act of similar nature)

shall provide to the North Carolina Capital Planning Commission within seven days of first consideration by the governing body any proposal under either of those Articles or local acts which, if adopted would affect property within Wake County owned by the State.

(d)        The North Carolina Capital Planning Commission may, by resolution, further define what types of proposals are required to be submitted under subsection (c) of this section, and may define the meaning of "first consideration" differently as to different types of actions, and may require similar notice of proposals before planning boards, boards of adjustment, and planning commissions. The North Carolina Capital Planning Commission may, in lieu of the specific requirements of subsection (c) and this subsection, adopt a different schedule for submission of proposals and ordinances, and the schedule may be different for different jurisdictions, so as to carry out the intent of this section. (1975, c. 879, s. 10; 1981 (Reg. Sess., 1982), c. 1191, s. 66; 1989, c. 32.)



§ 143B-374. (For applicability see note) North Carolina Capital Planning Commission - members; selection; quorum; compensation.

§ 143B‑374.  (For applicability see note) North Carolina Capital Planning Commission  members; selection; quorum; compensation.

(a)        The North Carolina Capital Planning Commission of the Department of Administration shall consist of the following ex officio members:  the Governor of North Carolina who shall serve as chairman; all members of the Council of State including the Lieutenant Governor (or a person designated by the Lieutenant Governor), who shall serve as vice‑chairman; the Speaker (or a person designated by the Speaker), and four members of the North Carolina House of Representatives, and four members of the North Carolina Senate; and a representative of the City of Raleigh to be designated by the City Council of Raleigh to serve a two‑year term to expire at the same date city council members' terms expire.  The President Pro Tempore of the Senate shall appoint the four members of the Senate on or before July 1, 1975, for two‑year terms to expire at the same date General Assembly members' terms expire.  The Speaker of the House of Representatives shall appoint the four members of the House on or before July 1, 1975, for two‑year terms to expire at the same date General Assembly members' terms expire.

Public officers who are made members of the Commission shall be deemed to serve ex officio.

(b)        The members of the Commission shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

A majority of the Commission shall constitute a quorum for the transaction of business.

All clerical and other services required by the Commission shall be supplied by the Secretary of Administration.

All minutes, records, plans, and all other documents of public record of the State Capital Planning Commission, the Heritage Square Commission, and the former North Carolina Capital Planning Commission shall be turned over to the Department of Administration.

The Commission shall meet quarterly, and at other times at the call of the chairman. (1975, c. 879, s. 11; 1981, c. 47, s. 3; 1991, c. 739, s. 28.)



§§ 143B-375 through 143B-376: Recodified as §§ 143B-168.1, 143B-168.2 by Session Laws 1985, c. 757, s. 155(f).

Part 4.  Child Day‑Care Licensing Commission.

§§ 143B‑375 through 143B‑376:  Recodified as §§ 143B‑168.1, 143B‑168.2 by Session Laws 1985, c. 757, s. 155(f).



§§ 143B-377 through 143B-378: Repealed by Session Laws 1977, c. 667, s. 1.

Part 5.  North Carolina Drug Commission.

§§ 143B‑377 through 143B‑378:  Repealed by Session Laws 1977, c.  667, s. 1.



§ 143B-379 through 143B-384: Repealed by Session Laws 1991 (Regular Session, 1992), c. 912, s. 1, effective July 9, 1992.

Part 6.  North Carolina Council on Interstate Cooperation.

§ 143B‑379 through 143B‑384:  Repealed by Session Laws 1991 (Regular Session, 1992), c. 912, s. 1, effective July 9, 1992.



§ 143B-385. State Youth Advisory Council - creation; powers and duties.

Part 7. Youth Councils.

§ 143B‑385.  State Youth Advisory Council  creation; powers and duties.

There is hereby created the State Youth Advisory Council of the Department of Administration. The State Youth Advisory Council shall have the following functions and duties:

(1)        To advise the youth councils of North Carolina;

(2)        To encourage State and local councils to take active part in governmental and civic affairs, promote and participate in leadership and citizenship programs, and cooperate with other youth‑oriented groups;

(3)        To receive on behalf of the Department of Administration and to recommend expenditure of gifts and grants from public and private donors;

(4)        To establish procedures for the election of its youth representatives by the State Youth Council; and

(5)        To advise the Secretary of Administration upon any matter the Secretary may refer to it. (1975, c. 879, s. 26.)



§ 143B-386. State Youth Advisory Council - members; selection; quorum; compensation.

§ 143B‑386.  State Youth Advisory Council  members; selection; quorum; compensation.

The State Youth Advisory Council of the Department of Administration shall consist of 20 members.  The composition and appointment of the Council shall be as follows:

Ten youths to be elected by the procedure adopted by the Youth Advisory Council, which shall include a requirement that four of the members represent youth organizations; and 10 adults to be appointed by the Governor at least four of whom shall be individuals working on youth programs through youth organizations.  Provided that no person shall serve on the Board for more than two complete consecutive terms.

The initial members of the Council shall be the appointed members of the Youth Advisory Board who shall serve for a period equal to the remainder of their current terms on the Youth Advisory Board.  The current terms of the youth members expire July 1, 1976, the current terms of four of the adult members expire April 7, 1976, and the remaining four adult members' terms expire May 1, 1978.  At the end of the respective terms of office of the initial members of the Council, the appointment of their successors shall be as follows:

(1)        Eight youth members to serve for terms beginning on July 1, 1976, and expiring on June 30, 1977, and two additional youth members to serve for terms beginning on July 1, 1977, and expiring on June 30, 1978.  At the end of the terms of office of these youth members of the Council, the appointment of their successors shall be for terms of two years and until their successors are appointed and qualify.

(2)        Four adult members to serve for terms beginning on April 8, 1976, and expiring on June 30, 1979; four adult members to serve for terms beginning on May 1, 1978, and expiring on June 30, 1980; one additional adult member to serve for a term beginning July 1, 1977, and expiring June 30, 1978; and one additional adult member to serve for a term beginning July 1, 1977, and expiring June 30, 1979.  At the end of the respective terms of office of these adult members of the Council, the appointment of their successors shall be for terms of two years and until their successors are appointed and qualify.  At least one adult member shall be an advisor of a local youth council at appointment and for the duration of the term.  The total membership shall reasonably reflect the socioeconomic, ethnic, sexual and sectional composition of the State.

Any appointment to fill a vacancy on the Council created by the resignation, dismissal, death, or disability of a member shall be for the balance of the unexpired term.

The Governor shall have the power to remove any member of the Council from office in accordance with the provisions of G.S. 143B‑16 of the Executive Organization Act of 1973.

The Governor shall designate an adult member of the Council to serve as chairman at the pleasure of the Governor.  The Council shall elect a youth member to serve as vice‑chairman for a one‑year term.

A majority of the Council shall constitute a quorum for the transaction of business.

Members of the Council who are not officers or employees of the State shall receive per diem and necessary travel and subsistence expenses in accordance with provisions of G.S. 138‑5.

All clerical and other services required by the Council shall be supplied by the Secretary of Administration. (1975, c. 879, s. 27; 1977, c. 510; 1979, c. 410; 1991, c. 128.)



§ 143B-387. State Youth Council.

§ 143B‑387.  State Youth Council.

There shall be a State Youth Council. It shall be established within one year of July 1, 1975, in accordance with the methods and procedures established by the Youth Advisory Council. The State Youth Council is authorized and empowered to do the following:

(1)        To consider problems affecting youth and recommend solutions or approaches to these problems to State and local governments and their officials;

(2)        To promote statewide activities for the benefit of youth; and,

(3)        To elect the youth representatives to the Youth Advisory Council. (1975, c. 879, s. 28.)



§ 143B-387.1. North Carolina Youth Advocacy and Involvement Fund.

§ 143B‑387.1.  North Carolina Youth Advocacy and Involvement Fund.

The North Carolina Youth Advocacy and Involvement Fund is created as a special and nonreverting fund. Conference registration fees, gifts, donations, or contributions to or for the North Carolina Youth Legislative Assembly (YLA) and the North Carolina Students Against Destructive Decisions (SADD) programs shall be credited to the Fund.

The Fund shall be used solely to support planning and execution of the YLA and SADD programs. The Department shall maintain separate cost centers for each program. (2000‑67, s. 23.1; 2004‑124, s. 19.10.)



§ 143B-388. Local youth councils.

§ 143B‑388.  Local youth councils.

The primary purpose of local youth councils is to promote participation by youth in programs affecting civic and governmental affairs. (1975, c. 879, s. 29.)



§§ 143B-389 through 143B-390: Repealed by Session Laws 1991, c. 320, s. 1.

Part 8.  North Carolina Marine Science Council.

§§ 143B‑389 through 143B‑390:  Repealed by Session Laws 1991, c.  320, s. 1.



§ 143B-390.1: Recodified as § 143B-289.19 by Session Laws 1995, c. 509, s. 98.

Part 8A. Office of Marine Affairs.

§ 143B‑390.1: Recodified as § 143B‑289.19 by Session Laws 1995, c.  509, s. 98.



§§ 143B-390.2 through 143B-390.4: Recodified as §§ 143B-289.20 through 143B-289.22 by Session Laws 1993, c. 321, s. 28.

§§ 143B‑390.2 through 143B‑390.4:  Recodified as §§ 143B‑289.20 through 143B‑289.22 by Session Laws 1993, c. 321, s. 28.



§§ 143B-390.5 through 143B-390.9. Reserved for future codification purposes.

§§ 143B‑390.5 through 143B‑390.9.  Reserved for future codification purposes.



§§ 143B-390.10 through 143B-390.11: Repealed by Session Laws 1993, c. 321, s. 28.

Part 8B.  North Carolina Council on Ocean Affairs.

§§ 143B‑390.10 through 143B‑390.11:  Repealed by Session Laws 1993, c.  321, s. 28.



§ 143B-390.12. Reserved for future codification purposes.

§ 143B‑390.12.  Reserved for future codification purposes.



§ 143B-390.13. Reserved for future codification purposes.

§ 143B‑390.13.  Reserved for future codification purposes.



§ 143B-390.14. Reserved for future codification purposes.

§ 143B‑390.14.  Reserved for future codification purposes.



§§ 143B-390.15 through 143B-390.16: Recodified as §§ 143B-344.16, 143B-344.17 by Session Laws 1993, c. 321, s. 28(h).

Part 8C. North Carolina Aquariums Commission.

§§ 143B‑390.15 through 143B‑390.16:  Recodified as §§ 143B‑344.16, 143B‑344.17 by Session Laws 1993, c. 321, s. 28(h).



§ 143B-391. North Carolina Human Relations Commission - creation; powers and duties.

Part 9. North Carolina Human Relations Commission.

§ 143B‑391.  North Carolina Human Relations Commission  creation; powers and duties.

There is hereby created the North Carolina Human Relations Commission of the Department of Administration.  The North Carolina Human Relations Commission shall have the following functions and duties:

(1)        To study problems concerning human relations;

(2)        To promote equality of opportunity for all citizens;

(3)        To promote understanding, respect, and goodwill among all citizens;

(4)        To provide channels of communication among the races;

(5)        To encourage the employment of qualified people without regard to race;

(6)        To encourage youths to become better trained and qualified for employment;

(7)        To receive on behalf of the Department of Administration and to recommend expenditure of gifts and grants from public and private donors;

(8)        To enlist the cooperation and assistance of all State and local government officials in the attainment of the objectives of the Commission;

(9)        To assist local good neighborhood councils and biracial human relations committees in promoting activities related to the functions of the Commission enumerated above;

(10)      To advise the Secretary of Administration upon any matter the Secretary may refer to it;

(11)      To administer the provisions of the State Fair Housing Act as outlined in Chapter 41A of the General Statutes;

(12)      To administer the provisions of Chapter 99D of the General Statutes. (1975, c. 879, s. 34; 1983, c. 522, s. 2; 1989 (Reg. Sess., 1990), c. 979, s. 1(6); 1991, c. 433, s. 3.)



§ 143B-392. North Carolina Human Relations Commission - Members; selection; quorum; compensation.

§ 143B‑392.  North Carolina Human Relations Commission  Members; selection; quorum; compensation.

(a)        The Human Relations Commission of the Department of Administration shall consist of 22 members. The Governor shall appoint one member from each of the 13 congressional districts, plus five members at large, including the chairperson. The Speaker of the North Carolina House of Representatives shall appoint two members to the Commission. The President Pro Tempore of the Senate shall appoint two members to the Commission. The terms of four of the members appointed by the Governor shall expire June 30, 1988. The terms of four of the members appointed by the Governor shall expire June 30, 1987. The terms of four of the members appointed by the Governor shall expire June 30, 1986. The terms of four of the members appointed by the Governor shall expire June 30, 1985. The terms of the members appointed by the Speaker of the North Carolina House of Representatives shall expire June 30, 1986. The terms of the members appointed by the Lieutenant Governor shall expire June 30, 1986. The initial term of office of the person appointed to represent the 12th Congressional District shall commence on January 3, 1993, and expire on June 30, 1996. At the end of the respective terms of office of the initial members of the Commission, the appointment of their successors shall be for terms of four years. No member of the commission shall serve more than two consecutive terms. A member having served two consecutive terms shall be eligible for reappointment one year after the expiration of his second term. Any appointment to fill a vacancy on the Commission created by the resignation, dismissal, death, or disability of a member shall be filled in the manner of the original appointment for the unexpired term.

(b)        Members of the Commission shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

(c)        A majority of the Commission shall constitute a quorum for the transaction of business.

(d)        All clerical and support services required by the Commission shall be supplied by the Secretary of the Department of Administration. (1975, c. 879, s. 35; 1983, c. 461; 1989 (Reg. Sess., 1990), c. 979, s. 1(7); 1991 (Reg. Sess., 1992), c. 1038, s. 20; 1995, c. 490, s. 26; 2001‑486, s. 2.19.)



§ 143B-393. North Carolina Council for Women - creation; powers and duties.

Part 10.  North Carolina Council for Women.

§ 143B‑393.  North Carolina Council for Women  creation; powers and duties.

There is hereby created the North Carolina Council for Women of the Department of Administration.  The North Carolina Council for Women shall have the following functions and duties:

(1)        To advise the Governor, the principal State departments, and the State legislature concerning the education and employment of women in the State of North Carolina; and

(2)        To advise the Secretary of Administration upon any matter the Secretary may refer to it; and

(3)        To establish programs for the assistance of displaced homemakers as set forth in Part 10B of this Article. (1975, c. 879, s. 37; 1979, c. 1016, s. 1; 1991, c. 134, s. 4.)



§ 143B-394. North Carolina Council for Women - members; selection; quorum; compensation.

§ 143B‑394.  North Carolina Council for Women  members; selection; quorum; compensation.

The North Carolina Council for Women of the Department of Administration shall consist of 20 members appointed by the Governor.  The initial members of the Council shall be the appointed members of the North Carolina Council for Women, three of whose appointments expire June 30, 1977, and four of whose appointments expire June 30, 1978.  Thirteen additional members shall be appointed in 1977, six of whom shall serve terms expiring June 30, 1978, and seven of whom shall serve terms expiring June 30, 1979.  At the ends of the respective terms of office of the initial members of the Council and of the 13 members added in 1977, the appointment of their successors shall be for terms of two years and until their successors are appointed and qualify.  Any appointment to fill a vacancy on the Council created by the resignation, dismissal, death, or disability of a member shall be for the balance of the unexpired term.  Members of the Council shall be representative of age, sex, ethnic and geographic backgrounds.

The Governor shall have the power to remove any member of the Council from office in accordance with the provisions of G.S. 143B‑16 of the Executive Organization Act of 1973.

The Governor shall designate a member of the Council to serve as chairman at the pleasure of the Governor.

Members of the Council shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

A majority of the Council shall constitute a quorum for the transaction of business.

All clerical and other services required by the Council shall be supplied by the Secretary of Administration. (1975, c. 879, s. 38; 1977, c. 818; 1991, c. 134, s. 4.)



§ 143B-394.1. Office of Coordinator of Services for Victims of Sexual Assault - purpose.

Part 10A.  Office of Coordinator of Services for Victims of Sexual Assault.

§ 143B‑394.1.  Office of Coordinator of Services for Victims of Sexual Assault  purpose.

The ultimate goal of this Article is to establish a network of coordinated public and private services for victims of sexual assault, incorporating existing programs as well as aiding in the development of new programs. (1977, c. 997, s. 1.)



§ 143B-394.2. Office of Coordinator of Services for Victims of Sexual Assault - office created.

§ 143B‑394.2.  Office of Coordinator of Services for Victims of Sexual Assault  office created.

(a)        The office of Coordinator of Services for Victims of Sexual Assault is hereby created in the Department of Administration.  The office shall be under the direction and supervision of a full‑time salaried State employee who shall be designated as the State Coordinator.  The State Coordinator shall be appointed by the Secretary of the Department of Administration and shall receive a salary commensurate with State government pay schedules for the duties of this office, or such salary to be set by the State Personnel Board pursuant to G.S. 126‑4.  Necessary travel allowance or reimbursement for expenses shall be authorized for the State Coordinator in accordance with G.S. 138‑6.  Sufficient clerical staff shall be provided under the direction of the Secretary of the Department of Administration.

(b)        This State Coordinator shall have administrative experience and the recommendation of the North Carolina Rape Crisis Association and the North Carolina Council for Women.  If possible, the State Coordinator shall have public speaking experience, training in rape crisis intervention and education in a related field. (1977, c. 997, s. 1; 1991, c. 134, s. 5.)



§ 143B-394.3. Office of Coordinator of Services for Victims of Sexual Assault - duties and responsibilities.

§ 143B‑394.3.  Office of Coordinator of Services for Victims of Sexual Assault  duties and responsibilities.

The duties of the State Coordinator shall include the following:

(1)        To establish an office to facilitate and coordinate all programs and services which deal with the victim of sexual assault;

(2)        To research the needs of the State and already existing programs for sexual assault services;

(3)        To create a liaison between public services and private services with which victims of sexual assault normally come in contact;

(4)        To be an information clearinghouse on all aspects of sexual assault services;

(5)        To develop model programs and training techniques to be used  to train medical, legal, and psychological personnel (both in the public and private sectors) who deal with the victims of sexual assault, and to aid in implementing these programs to suit the needs of specific communities;

(6)        To be available to aid and advise sexual assault services on  operational and functional problems; and

(7)        To develop and coordinate a public education program for the  State of North Carolina on the phenomenon of sexual assault. (1977, c. 997, s. 1.)



§ 143B-394.4. Definitions.

Part 10B. Displaced Homemakers.

§ 143B‑394.4.  Definitions.

As used in this Part, unless the context otherwise requires:

(1)        "Center" means any multi‑purpose facility or program serving displaced homemakers.

(2)        "Council" means the North Carolina Council for Women.

(3)        "Department" means the Department of Administration.

(4)        "Displaced homemaker" means an individual who:

a.         Has worked in his or her own household and has provided unpaid household services; and

b.         Is unable to secure gainful employment due to the lack of required training, age, or experience; or is unemployed, or underemployed; and

c.         Has been dependent on the income of another household member but is no longer adequately supported by that income, or is receiving support but is within two years of losing the support, or has been supported by public assistance as the parent of minor children but is no longer eligible, or is within two years of losing the eligibility. (1979, c. 1016, s. 2; 1991, c. 134, s. 6; 2005‑405, s. 1; 2006‑66, s. 17.7; 2006‑259, s. 33.5.)



§ 143B-394.5. Establishment of center; location.

§ 143B‑394.5.  Establishment of center; location.

The Council shall establish or contract for the establishment of a pilot center for displaced homemakers. (1979, c. 1016, s. 2; 2005‑405, s. 2.)



§ 143B-394.5A. Location of displaced homemaker centers; grant criteria.

§ 143B‑394.5A.  Location of displaced homemaker centers; grant criteria.

(a)        The Council shall consider the location of displaced homemaker centers based on the probable number of displaced homemakers in an area, the availability of resources for training and education, and viable living wage job opportunities.

(b)        The Council shall make grants to displaced homemaker centers in accordance with this section and G.S. 143B‑394.10. The Council shall establish criteria, including a baseline cost of basic center operations, to determine grant award categories. The grant criteria shall incorporate displaced homemaker program operational costs based on the location, program delivery capacities, and the probable number of displaced homemakers served in an area. (2005‑405, s. 3.)



§ 143B-394.6. Staff for center.

§ 143B‑394.6.  Staff for center.

To the maximum extent feasible, the staff of the center, including technical, administrative, and advisory positions, shall be filled by displaced homemakers. Where necessary, potential staff members shall be provided with on‑the‑job training. (1979, c. 1016, s. 2.)



§ 143B-394.7. Funding.

§ 143B‑394.7.  Funding.

The Council shall explore all possible sources of funding and in‑kind contributions from federal, local and private sources in establishing the center. The Council is authorized to accept any funding or other contributions such as building space, equipment, or services of training personnel. (1979, c. 1016, s. 2.)



§ 143B-394.8. Services to be provided.

§ 143B‑394.8.  Services to be provided.

(a)        The center shall be designed to provide displaced homemakers with such necessary counseling, training, services, skills, and education as would enable them to secure gainful employment, and as would be necessary for their health, safety, and well‑being.

(b)        The center shall provide:

(1)        Job counseling programs specifically designed for displaced homemakers entering the job market, taking into consideration their previous absence from the job market, and their lack of recent paid work experience, and taking into account and building upon the skills and experience possessed by the displaced homemaker;

(2)        Job training and job placement services to train and place displaced homemakers for and into available jobs in the public and private sectors;

(3)        Health education and counseling services with respect to general principles of preventive health care, including but not limited to family health care, nutrition education, and the selection of physicians and health care services;

(4)        Financial management services with information and assistance on all aspects of financial management including but not limited to insurance, taxes, estate and probate matters, mortgages, and loans; and

(5)        Educational services, including information services concerning available secondary and post‑secondary education programs beneficial to displaced homemakers seeking employment; and information services with respect to all employment in the public or private sectors, education, health, public assistance, and unemployment assistance programs. (1979, c. 1016, s. 2.)



§ 143B-394.9. Rules and regulations; evaluation.

§ 143B‑394.9.  Rules and regulations; evaluation.

(a)        The Department shall, upon recommendations by the Council, promulgate rules and regulations concerning the eligibility of persons for the services of the center and governing the granting of any stipends to be provided.

(b)        The Council shall require the director and staff of the center  to evaluate the effectiveness of the job training, placement, and service components of the center. The evaluation shall include the number of persons trained, the number of persons placed in employment, follow‑up data on such persons, the number of persons served by the various service programs, and the cost effectiveness of each component of the center. (1979, c. 1016, s. 2.)



§ 143B-394.10. North Carolina Fund for Displaced Homemakers.

§ 143B‑394.10.  North Carolina Fund for Displaced Homemakers.

(a)        There is established in the Department of Administration the North Carolina Fund for Displaced Homemakers. The Fund shall be administered by the North Carolina Council for Women in accordance with Chapter 143C of the General Statutes and shall be used to make grants to up to 35 centers for displaced homemakers. The Council shall make quarterly grants to no more than 35 eligible centers. Grants shall be awarded according to criteria established by the Council pursuant to G.S. 143B‑394.4(4) and G.S. 143B‑394.5A. The Council shall use no more than ten percent (10%) of these funds for administrative costs. To be eligible to receive grant funds under this section, a displaced homemaker center shall fulfill all of the criteria established by the Council and shall have been operational for at least two years. The Council shall report annually to the Joint Legislative Commission on Governmental Operations on the revenues credited to the Fund, the programs receiving grants from the Fund, the success of those programs, and the costs associated with administering the Fund.

(b)        The Department, upon recommendations by the Council, shall adopt rules to implement the North Carolina Fund for Displaced Homemakers. (1998‑219, s. 1; 2005‑405, s. 4; 2006‑203, s. 106.)



§§ 143B-394.11 through 143B-394.14. Reserved for future codification purposes.

§§ 143B‑394.11 through 143B‑394.14.  Reserved for future codification purposes.



§ 143B-394.15. Commission established; purpose; membership; transaction of business.

Part 10C. Domestic Violence Commission.

§ 143B‑394.15.  Commission established; purpose; membership; transaction of business.

(a)        Establishment.  There is established the Domestic Violence Commission. The Commission shall be located within the Department of Administration for organizational, budgetary, and administrative purposes.

(b)        Purpose.  The purpose of the Commission is to (i) assess statewide needs related to domestic violence, (ii) assure that necessary services, policies, and programs are provided to those in need, (iii) strengthen the existing domestic violence programs which have been established pursuant to G.S. 50B‑9 and are funded through the Domestic Violence Center Fund, and (iv) recommend new domestic violence programs.

(c)        Membership.  The Commission shall consist of 39 members, who reflect the geographic and cultural regions of the State, as follows:

(1)        Nine persons appointed by the Governor, one of whom is a clerk of superior court; one of whom is an academician who is knowledgeable about domestic violence trends and treatment; one of whom is a member of the medical community; one of whom is a United States Attorney for the State of North Carolina or that person's designee; one of whom is a member of the North Carolina Bar Association who has studied domestic violence issues; one of whom is a representative of a victims' service program eligible for funding by the Governor's Crime Commission or the North Carolina Council for Women; one of whom is a member of the North Carolina Coalition Against Domestic Violence; one of whom is a former victim of domestic violence; and one of whom is a member of the public at large.

(2)        Nine persons appointed by the General Assembly, upon recommendation of the President Pro Tempore of the Senate, one of whom is a member of the Senate; one of whom is a district court judge; one of whom is a district attorney or assistant district attorney; one of whom is a representative of the law enforcement community with specialized knowledge of domestic violence issues; one of whom is a county manager; one of whom is a representative of a community legal services agency who works with domestic violence victims; one of whom is a representative of the linguistic and cultural minority communities; one of whom is a representative of a victims' service program eligible for funding by the Governor's Crime Commission or the North Carolina Council for Women; and one of whom is a member of the public at large.

(3)        Nine persons appointed by the General Assembly, upon recommendation of the Speaker of the House of Representatives, one of whom is a member of the House of Representatives; one of whom is a magistrate; one of whom is a member of the business community; one of whom is a district court judge; one of whom is a representative of a victims' service program eligible for funding by the Governor's Crime Commission or the North Carolina Council for Women; one of whom is a representative of the law enforcement community with specialized knowledge of domestic violence issues; one of whom provides offender treatment and is approved by the North Carolina Council for Women; one of whom is a representative of the linguistic and cultural minority communities; and one of whom is a public member.

(4)        The following persons or their designees, ex officio:

a.         The Governor.

b.         The Lieutenant Governor.

c.         The Attorney General.

d.         The Secretary of the Department of Administration.

e.         The Secretary of the Department of Crime Control and Public Safety.

f.          The Superintendent of Public Instruction.

g.         The Secretary of the Department of Correction.

h.         The Secretary of the Department of Health and Human Services.

i.          The Director of the Office of State Personnel.

j.          The Chair of the North Carolina Council for Women.

k.         The Dean of the School of Government at the University of North Carolina at Chapel Hill.

l.          The Chairman of the Governor's Crime Commission.

(d)        Terms.  Members shall serve for two‑year terms, with no prohibition against being reappointed, except initial appointments shall be for terms as follows:

(1)        The Governor shall initially appoint five members for terms of two years and four members for terms of three years.

(2)        The President Pro Tempore of the Senate shall initially appoint five members for terms of two years and four members for terms of three years.

(3)        The Speaker of the House of Representatives shall initially appoint five members for terms of two years and four members for terms of three years.

Initial terms shall commence on September 1, 1999.

(e)        Chair.  The chair shall be appointed biennially by the Governor from among the membership of the Commission. The initial term shall commence on September 1, 1999.

(f)         Vacancies.  A vacancy on the Commission or as chair of the Commission resulting from the resignation of a member or otherwise shall be filled in the same manner in which the original appointment was made, and the term shall be for the balance of the unexpired term.

(g)        Compensation.  The Commission members shall receive no salary as a result of serving on the Commission but shall receive per diem, subsistence, and travel expenses in accordance with the provisions of G.S. 120‑3.1, 138‑5, and 138‑6, as applicable. When approved by the Commission, members may be reimbursed for subsistence and travel expenses in excess of the statutory amount.

(h)        Removal.  Members may be removed in accordance with G.S. 143B‑13 as if that section applied to this Article.

(i)         Meetings.  The chair shall convene the Commission. Meetings shall be held as often as necessary, but not less than four times a year.

(j)         Quorum.  A majority of the members of the Commission shall constitute a quorum for the transaction of business. The affirmative vote of a majority of the members present at meetings of the Commission shall be necessary for action to be taken by the Commission.

(k)        Office Space.  The Department of Administration shall provide office space in Raleigh for use as offices by the Domestic Violence Commission, and the Department of Administration shall receive no reimbursement from the Commission for the use of the property during the life of the Commission.

(l)         Staffing.  The Secretary of the Department of Administration shall be responsible for staffing the Commission.  (1999‑237, s. 24.2(b); 2001‑424, s. 7.7; 2006‑264, s. 29(o); 2009‑342, s. 1.)



§ 143B-394.16. Powers and duties of the Commission; reports.

§ 143B‑394.16.  Powers and duties of the Commission; reports.

(a)        Powers and Duties.  The Commission shall have the following powers and duties:

(1)        As recommended in the January 15, 1999, final report of the Governor's Task Force on Domestic Violence, to develop and recommend to the General Assembly the "Safe Families Act" and to promote adequate funding to promote victim safety and accountability of perpetrators.

(2)        To develop and recommend domestic violence training initiatives for law enforcement and judicial personnel and for all persons who provide treatment and services to domestic violence victims.

(3)        To develop training initiatives for and make recommendations and provide information and advice to State agencies in the areas of child protection, education, employer/employee relations, criminal justice, and subsidized housing.

(4)        To provide information and advice to any private entities that request assistance in providing services and support to domestic violence victims.

(5)        To design, coordinate, and oversee a statewide public awareness campaign.

(6)        To design and coordinate improved data collection efforts for domestic violence crimes and acts in the State.

(7)        To research, develop, and recommend proposals of how best to meet the needs of domestic violence victims and to prevent domestic violence in the State.

(8)        To adopt rules in accordance with Article 2A of Chapter 150B of the General Statutes for the approval of abuser treatment programs as provided in G.S. 50B‑3(a)(12). The Commission shall adopt rules to establish a consistent level of performance from providers of abuser treatment programs and to ensure that approved programs enhance the safety of victims and hold those who perpetrate acts of domestic violence responsible.

(b)        Report.  The Commission shall report its findings and recommendations, including any legislative or administrative proposals, to the General Assembly no later than April 1 each year. (1999‑237, s. 24.2(b); 2002‑105, s. 1.)



§ 143B-394.17. Reserved for future codification purposes.

§ 143B‑394.17.  Reserved for future codification purposes.



§ 143B-394.18. Reserved for future codification purposes.

§ 143B‑394.18.  Reserved for future codification purposes.



§ 143B-394.19. Reserved for future codification purposes.

§ 143B‑394.19.  Reserved for future codification purposes.



§ 143B-394.20. Reserved for future codification purposes.

§ 143B‑394.20.  Reserved for future codification purposes.



§ 143B-394.21. Sexual Assault and Rape Crisis Center Fund.

Part 10D. Sexual Assault and Rape Crisis Center Fund.

§ 143B‑394.21.  Sexual Assault and Rape Crisis Center Fund.

(a)        The Sexual Assault and Rape Crisis Center Fund is established within the State Treasury. The fund shall be administered by the Department of Administration, North Carolina Council for Women, and shall be used to make grants to centers for victims of sexual assault or rape crisis and to the North Carolina Coalition Against Sexual Assault, Inc. This fund shall be administered in accordance with the provisions of the State Budget Act under Chapter 143C of the General Statutes. The Department of Administration shall make quarterly grants to each eligible sexual assault or rape crisis center and to the North Carolina Coalition Against Sexual Assault, Inc. To be eligible to receive funds under this section, a sexual assault or rape crisis center shall meet the following requirements:

(1)        Have been in operation on the preceding July 1 and continue to be in operation.

(2)        Offer all of the following services: a hotline, transportation services, community education programs, daytime services, and call forwarding during the night; and fulfill other criteria established by the Department of Administration.

(3)        Be a nonprofit corporation or a local governmental entity.

(4)        Have a mission statement that clearly specifies rape crisis services are provided.

(5)        Act in support of victims of rape or sexual assault by providing assistance to ensure victims' interests are represented in law enforcement and legal proceedings and support and referral services are provided in medical and community settings.

(b)        Funds appropriated from the General Fund to the Department of Administration, North Carolina Council for Women, for the Sexual Assault and Rape Crisis Center Fund shall be distributed in two shares. The North Carolina Coalition Against Sexual Assault, Inc., and sexual assault or rape crisis centers whose services are confined to rape crisis or sexual assault services shall receive an equal share of thirty‑five percent (35%) of the funds. Organizations whose services contain sexual assault or rape crisis services and domestic violence services or other support services shall receive an equal share of the remaining sixty‑five percent (65%) of the funds.  (2008‑107, s. 19.1.)



§§ 143B-395 through 143B-396: Repealed by Session Laws 1977, c. 771, s. 14.

Part 11.  North Carolina Manpower Council.

§§ 143B‑395 through 143B‑396:  Repealed by Session Laws 1977, c.  771, s. 14.



§§ 143B-397 through 143B-398: Repealed by Session Laws 1983, c. 717, s. 81.

Part 12.  Standardization Committee.

§§ 143B‑397 through 143B‑398:  Repealed by Session Laws 1983, c.  717, s. 81.



§ 143B-399. Veterans' Affairs Commission - creation, powers and duties.

Part 13.  Veterans' Affairs Commission.

§ 143B‑399.  Veterans' Affairs Commission  creation, powers and duties.

There is hereby created the Veterans' Affairs Commission of the Department of Administration. The Veterans' Affairs Commission shall have the following functions and duties:

(1)        To advise the Governor on matters relating to the affairs of veterans in North Carolina;

(2)        To maintain a continuing review of the operation and budgeting of existing programs for veterans and their dependents in the State and to make any recommendations to the Governor for improvements and additions to such matters to which the Governor shall give due consideration;

(3)        To serve collectively as a liaison between the Division of Veterans Affairs and the veterans organizations represented on the Commission;

(4)        To promulgate rules and regulations concerning the awarding of scholarships for children of North Carolina veterans as provided by Article 4 of Chapter 165 of the General Statutes of North Carolina. The Commission shall make rules and regulations consistent with the provisions of this Chapter. All rules and regulations not inconsistent with the provisions of this Chapter heretofore adopted by the State Board of Veterans' Affairs shall remain in full force and effect unless and until repealed or superseded by action of the Veterans Affairs Commission. All rules and regulations adopted by the Commission shall be enforced by the Division of Veterans' Affairs;

(4a)      To promulgate rules concerning the awarding of the North Carolina Services Medal to all veterans who have served in any period of war as defined in 38 U.S.C. § 101. The award shall be self‑financing; those who wish to be awarded the medal shall pay a fee to cover the expenses of producing the medal and awarding the medal. All rules adopted by the Commission with respect to the North Carolina Services Medal shall be implemented and enforced by the Division of Veterans' Affairs; and

(5)        To advise the Governor on any matter the Governor may refer to it. (1973, c. 620, s. 7; 1977, c. 70, ss. 24, 25, 27; c. 622; 1991 (Reg. Sess., 1992), c. 998, s. 1; 1993, c. 553, s. 47.)



§ 143B-400. Veterans' Affairs Commission - members; selection; quorum; compensation.

§ 143B‑400.  Veterans' Affairs Commission  members; selection; quorum; compensation.

The Veterans' Affairs Commission of the Department of Administration shall consist of one voting member from each congressional district, all of whom shall be veterans, appointed by the Governor for four‑year terms. In making these appointments, the Governor shall insure that both major political parties will be continuously represented on the Veterans' Affairs Commission.

The initial members of the Commission shall be the appointed members of the current Veterans' Affairs Commission who shall serve for the remainder of their current terms and six additional members appointed by the Governor for terms expiring June 30, 1981. Thereafter, all members shall be appointed for terms of four years. Any appointment to fill a vacancy on the Commission created by the resignation, dismissal, death or disability of a member shall be for the balance of the unexpired term. The Governor shall have the power to remove any member of the Commission in accordance with provisions of G.S. 143B‑13.

In the event that more than 11 congressional districts are established in the State, the Governor shall on July 1 following the establishment of such additional congressional districts appoint a member of the Commission from that congressional district. If on July 1, 1977, or at any time thereafter due to congressional redistricting, two or more members of the Veterans' Affairs Commission shall reside in the same congressional district then such members shall continue to serve as members of the Commission for a period equal to the remainder of their current terms on the Commission provided that upon the expiration of said term or terms the Governor shall fill such vacancy  or vacancies in such a manner as to insure that as expeditiously as possible there is one member of the Veterans' Affairs Commission who is a resident of each congressional district in the State.

The Governor shall designate from the membership of the Commission  a chairman and vice‑chairman of the Commission who shall serve at the  pleasure of the Governor. The Secretary of the Department of Administration or his designee shall serve as secretary of the Commission.

Members of the Commission shall receive per diem and necessary travel and subsistence expenses in accordance with provisions of G.S. 138‑5.

A majority of the Commission shall constitute a quorum for the transaction of business.

The Veterans' Affairs Commission shall meet at least twice a year and may hold special meetings at any time or place within the State at the call of the chairman, at the call of the Secretary of the Department of Administration or upon the written request of at least six members.

All clerical and other services required by the Commission shall be provided by the Secretary of the Department of Administration. (1973, c. 620, s. 8; 1977, c. 70, ss. 24, 25, 27; c. 637, s. 1.)



§ 143B-401. Veterans' Affairs Commission Advisory Committee - members; compensation.

§ 143B‑401.  Veterans' Affairs Commission Advisory Committee  members; compensation.

The department commander or official head of each veterans' organization which has been chartered by an act of the United States Congress and which is legally constituted and operating in this State pursuant to said charter shall constitute an Advisory Committee to the Veterans' Affairs Commission. Members of the Veterans' Affairs Commission Advisory Committee shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5. (1977, c. 637, s. 3.)



§§ 143B-402, 143B-403: Repealed by Session Laws 1979, c. 575, s. 1.

Part 14. Advocacy Council for the Handicapped.

§§ 143B‑402, 143B‑403:  Repealed by Session Laws 1979, c. 575, s. 1.



§ 143B-403.1: Repealed by Session Laws 2007-323, s. 19.1(a), effective July 1, 2007.

Part 14A. Governor's Advocacy Council for Persons with Disabilities.

§ 143B‑403.1: Repealed by Session Laws 2007‑323, s. 19.1(a), effective July 1, 2007.



§ 143B-403.2: Repealed by Session Laws 2007-323, s. 19.1(a), effective July 1, 2007.

§ 143B‑403.2: Repealed by Session Laws 2007‑323, s. 19.1(a), effective July 1, 2007.



§ 143B-404. North Carolina State Commission of Indian Affairs - creation; name.

Part 15.  North Carolina State Commission of Indian Affairs.

§ 143B‑404.  North Carolina State Commission of Indian Affairs  creation; name.

There is hereby created and established the North Carolina State Commission of Indian Affairs. The Commission shall be administered under the direction and supervision of the Department of Administration pursuant to G.S. 143A‑6(b) and (c). (1977, c. 849, s. 1; 1977, 2nd Sess., c. 1189.)



§ 143B-405. North Carolina State Commission of Indian Affairs - purposes for creation.

§ 143B‑405.  North Carolina State Commission of Indian Affairs  purposes for creation.

The purposes of the Commission shall be as follows:

(1)        To deal fairly and effectively with Indian affairs.

(2)        To bring local, State, and federal resources into focus for the implementation or continuation of meaningful programs for Indian citizens of the State of North Carolina.

(3)        To provide aid and protection for Indians as needs are demonstrated; to prevent undue hardships.

(4)        To hold land in trust for the benefit of State‑recognized Indian tribes. This subdivision shall not apply to federally recognized Indian tribes.

(5)        To assist Indian communities in social and economic development.

(6)        To promote recognition of and the right of Indians to pursue cultural and religious traditions considered by them to be sacred and meaningful to Native Americans. (1977, c. 849, s. 1; 1977, 2nd Sess., c. 1189; 2001‑344, s. 1; 2006‑264, s. 15.)



§ 143B-406. North Carolina State Commission of Indian Affairs - duties; use of funds.

§ 143B‑406.  North Carolina State Commission of Indian Affairs  duties; use of funds.

(a)        The Commission shall have the following duties:

(1)        To study, consider, accumulate, compile, assemble and disseminate information on any aspect of Indian affairs.

(2)        To investigate relief needs of Indians of North Carolina and to provide technical assistance in the preparation of plans for the alleviation of such needs.

(3)        To confer with appropriate officials of local, State and federal governments and agencies of these governments, and with such congressional committees that may be concerned with Indian affairs to encourage and implement coordination of applicable resources to meet the needs of Indians in North Carolina.

(4)        To cooperate with and secure the assistance of the local, State and federal governments or any agencies thereof in formulating any such programs, and to coordinate such programs with any programs regarding Indian affairs adopted or planned by the federal government to the end that the State Commission of Indian Affairs secure the full benefit of such programs.

(5)        To act as trustee for any interest in real property that may be transferred to the Commission for the benefit of State‑recognized Indian tribes in accordance with a trust agreement approved by the Commission. The Commission shall not hold any interest in real property for the benefit of federally recognized Indian tribes.

(6)        To review all proposed or pending State legislation and amendments to existing State legislation affecting Indians in North Carolina.

(7)        To conduct public hearings on matters relating to Indian affairs and to subpoena any information or documents deemed necessary by the Commission.

(8)        To study the existing status of recognition of all Indian groups, tribes and communities presently existing in the State of North Carolina.

(9)        To establish appropriate procedures to provide for legal recognition by the State of presently unrecognized groups.

(10)      To provide for official State recognition by the Commission of such groups.

(11)      To initiate procedures for their recognition by the federal government.

(b)        The Commission may adopt rules to implement the provisions of subdivision (a)(5) of this section. (1977, c. 849, s. 1; 1977, 2nd Sess., c. 1189; 2001‑344, s. 2.)



§ 143B-407. North Carolina State Commission of Indian Affairs - membership; term of office; chairman; compensation.

§ 143B‑407.  North Carolina State Commission of Indian Affairs  membership; term of office; chairman; compensation.

(a)        The State Commission of Indian Affairs shall consist of two persons appointed by the General Assembly, the Secretary of Health and Human Services, the Director of the State Employment Security Commission, the Secretary of Administration, the Secretary of Environment and Natural Resources, the Commissioner of Labor or their designees and 21 representatives of the Indian community. These Indian members shall be selected by tribal or community consent from the Indian groups that are recognized by the State of North Carolina and are principally geographically located as follows: the Coharie of Sampson and Harnett Counties; the Eastern Band of Cherokees; the Haliwa Saponi of Halifax, Warren, and adjoining counties; the Lumbees of Robeson, Hoke and Scotland Counties; the Meherrin of Hertford County; the Waccamaw‑Siouan from Columbus and Bladen Counties; the Sappony; the Occaneechi Band of the Saponi Nation of Alamance and Orange Counties, and the Native Americans located in Cumberland, Guilford, Johnston, Mecklenburg, Orange, and Wake Counties. The Coharie shall have two members; the Eastern Band of Cherokees, two; the Haliwa Saponi, two; the Lumbees, three; the Meherrin, one; the Waccamaw‑Siouan, two; the Sappony, one; the Cumberland County Association for Indian People, two; the Guilford Native Americans, two; the Metrolina Native Americans, two; the Occaneechi Band of the Saponi Nation, one, the Triangle Native American Society, one. Of the two appointments made by the General Assembly, one shall be made upon the recommendation of the Speaker, and one shall be made upon recommendation of the President Pro Tempore of the Senate. Appointments by the General Assembly shall be made in accordance with G.S. 120‑121 and vacancies shall be filled in accordance with G.S. 120‑122.

(b)        Members serving by virtue of their office within State government shall serve so long as they hold that office. Members representing Indian tribes and groups shall be elected by the tribe or group concerned and shall serve for three‑year terms except that at the first election of Commission members by tribes and groups one member from each tribe or group shall be elected to a one‑year term, one member from each tribe or group to a two‑year term, and one member from the Lumbees to a three‑year term. The initial appointment from the Indians of Person County shall expire on June 30, 1999. The initial appointment from the Triangle Native American Society shall expire June 30, 2003. The initial appointment of the Occaneechi Band of the Saponi Nation shall expire June 30, 2005. Thereafter, all Commission members will be elected to three‑year terms. All members shall hold their offices until their successors are appointed and qualified. Vacancies occurring on the Commission shall be filled by the tribal council or governing body concerned. Any member appointed to fill a vacancy shall be appointed for the remainder of the term of the member causing the vacancy. The Governor shall appoint a chairman of the Commission from among the Indian members of the Commission, subject to ratification by the full Commission. The initial appointments by the General Assembly shall expire on June 30, 1983. Thereafter, successors shall serve for terms of two years.

In the event that a vacancy occurs among the membership representing Indian tribes and groups and the vacancy temporarily cannot be filled by the tribe or group for any reason, the Commission membership may designate a tribal or group member to serve on the Commission on an interim basis until the tribe or group is able to select a permanent member to fill the vacancy. The service of the interim member shall terminate immediately upon appointment by the tribe or group of a member to fill the vacancy in its membership.

(c)        Commission members who are seated by virtue of their office within the State government shall be compensated at the rate specified in G.S. 138‑6. Commission members who are members of the General Assembly shall be compensated at the rate specified in G.S. 120‑3.1. Indian members of the commission shall be compensated at the rate specified in G.S. 138‑5.  (1977, c. 771, s. 4; c. 849, s. 1; 1977, 2nd Sess., c. 1189; 1981, c. 47, s. 5; 1981 (Reg. Sess., 1982), c. 1191, ss. 74, 76; 1989, c. 727, s. 218(149); 1991, c. 467, s. 1; 1995, c. 490, s. 27; 1997‑147, s. 2; 1997‑293, s. 2; 1997‑443, ss. 11A.118(a), 11A.119(a); 2001‑318, s. 1; 2002‑126, s. 19.1A(a); 2003‑87, s. 2; 2009‑39, s. 1.)



§ 143B-408. North Carolina State Commission of Indian Affairs - meetings; quorum; proxy vote.

§ 143B‑408.  North Carolina State Commission of Indian Affairs  meetings; quorum; proxy vote.

(a)        The Commission shall meet quarterly, and at any other such time that it shall deem necessary. Meetings may be called by the chairman or by a petition signed by a majority of the members of the Commission. Ten days' notice shall be given in writing prior to the meeting date.

(b)        Simple majority of the Indian members of the Commission must be present to constitute a quorum.

(c)        Proxy vote shall not be permitted. (1977, c. 849, s. 1; 1977, 2nd Sess., c. 1189.)



§ 143B-409. North Carolina State Commission of Indian Affairs - reports.

§ 143B‑409.  North Carolina State Commission of Indian Affairs  reports.

The Commission shall prepare a written annual report giving an account of its proceedings, transactions, findings, and recommendations. This report shall be submitted to the Governor and the legislature. The report will become a matter of public record and will be maintained in the State Historical Archives. It may also be furnished to such other persons or agencies as the Commission may deem proper. (1977, c. 849, s. 1; 1977, 2nd Sess., c. 1189.)



§ 143B-410. North Carolina State Commission of Indian Affairs - fiscal records; clerical staff.

§ 143B‑410.  North Carolina State Commission of Indian Affairs  fiscal records; clerical staff.

Fiscal records shall be kept by the Secretary of Administration. The audit report will become a part of the annual report and will be submitted in accordance with the regulations governing preparation and submission of the annual report. (1977, c. 849, s. 1; 1977, 2nd Sess., c. 1189; 1983, c. 913, s. 41.)



§ 143B-411. North Carolina State Commission of Indian Affairs - executive director; employees.

§ 143B‑411.  North Carolina State Commission of Indian Affairs  executive director; employees.

The Commission may, subject to legislative or other funds that would accrue to the Commission, employ an executive director to carry out the day‑to‑day responsibilities and business of the Commission.  The executive director shall serve at the pleasure of the Commission.  The executive director, also subject to legislative or other funds that would accrue to the Commission, may hire additional staff and consultants to assist in the discharge of his responsibilities, as determined by the Commission.  The executive director shall not be a member of the Commission, and shall be of Indian descent. (1977, c. 849, s. 1; 1977, 2nd Sess., c. 1189; 1991, c. 88.)



§ 143B-411.1. North Carolina Advisory Council on the Eastern Band of the Cherokee - creation; membership; terms of office.

Part 15A.  North Carolina Advisory Council on the Eastern Band of the Cherokee.

§ 143B‑411.1.  North Carolina Advisory Council on the Eastern Band of the Cherokee  creation; membership; terms of office.

The North Carolina Advisory Council on the Eastern Band of the Cherokee is created in the Department of Administration. The Council shall consist of 16 members and shall include the following members: eight members shall be appointed by the Chief with the consent of the Tribal Council of the Eastern Band of the Cherokee; the Superintendent of Public Instruction or his designee; the Secretary of Administration or his designee; the Secretary of Health and Human Services or his designee; the Secretary of Environment and Natural Resources or his designee; the Attorney General or his designee; one member appointed by the Governor who shall be a representative of local government in Swain, Jackson, or Cherokee Counties; one legislator appointed by the Speaker of the House; and one legislator appointed by the President Pro Tempore of the Senate. Members serving by virtue of their office within State Government shall serve so long as they hold that office, except that the members appointed by the Speaker of the House and the President Pro Tempore of the Senate shall serve for two‑year terms. Members appointed by the Chief shall serve at the pleasure of the Chief. Members appointed by the Governor shall serve a term of four years at the pleasure of the Governor. (1983 (Reg. Sess., 1984), c. 1085, s. 1; 1989, c. 727, s. 218(150); 1997‑443, ss. 11A.118(a), 11A.119(a).)



§ 143B-411.2. North Carolina Advisory Council on the Eastern Band of the Cherokee - purpose or creation; powers and duties.

§ 143B‑411.2.  North Carolina Advisory Council on the Eastern Band of the Cherokee  purpose or creation; powers and duties.

The purpose of the Council is to study on a continuing basis the relationship between the Eastern Band of the Cherokee and the State of North Carolina in order to resolve any matters of concern to the State or the Tribe. It shall be the duty of the Council:

(1)        Identify existing and potential conflicts between the State of  North Carolina and the Eastern Band of Cherokee Indians;

(2)        Propose State and federal legislation and agreements between the State of North Carolina and the Cherokee Tribe to resolve existing and potential conflicts;

(3)        To study and make recommendations concerning any issue referred to the Council by any official of the Eastern Band of the Cherokee, the State of North Carolina, or the government of Haywood, Jackson, Swain, Graham, or Cherokee Counties.

(4)        Study other issues of mutual concern to the Eastern Band of the Cherokee;

(5)        Make a report with recommendations as needed, but not less often than biannually to the Governor, the Chief of the Eastern Band of the Cherokee, the General Assembly, and the Tribal Council of the Eastern Band of the Cherokee. (1983 (Reg. Sess., 1984), c. 1085, s. 1.)



§ 143B-411.3. North Carolina Advisory Council of the Eastern Band of the Cherokee - meetings; quorum; compensation; chairman.

§ 143B‑411.3.  North Carolina Advisory Council of the Eastern Band of the Cherokee  meetings; quorum; compensation; chairman.

The Council shall meet at least quarterly or at the call of the chairman or a majority of the Council. A quorum shall consist of a majority of the Council. Designees of Council members serving by virtue of office shall be entitled to vote. The Chairman of the Council shall be elected from the membership. The selection of a member as chairman shall have no effect on the member's voting privileges. Council members who are seated by virtue of their office within State government shall be compensated at the rate specified in G.S. 138‑6. Council members who are members of the General Assembly shall be compensated at the rate specified in G.S. 120‑31. Other Council members shall be compensated at the rate specified in G.S. 138‑5. (1983 (Reg. Sess., 1984), c. 1085, s. 1.)



§ 143B-411.4. North Carolina Advisory Council on the Eastern Band of the Cherokee - clerical and administrative support.

§ 143B‑411.4.  North Carolina Advisory Council on the Eastern Band of the Cherokee  clerical and administrative support.

All clerical and other services required by the Council shall be supplied by the Secretary of Administration. (1983 (Reg. Sess., 1984), c. 1085, s. 1.)



§§ 143B-412 through 143B-413. Repealed by Session Laws 1979, c. 575, s. 1.

Part 16. Governor's Council on Employment of the Handicapped.

§§ 143B‑412 through 143B‑413.  Repealed by Session Laws 1979, c. 575, s. 1.



§ 143B-414. Governor's Advocacy Council on Children and Youth - creation; powers and duties.

Part 17. Governor's Advocacy Council on Children and Youth.

§ 143B‑414.  Governor's Advocacy Council on Children and Youth  creation; powers and duties.

There is hereby created the Governor's Advocacy Council on Children and Youth of the Department of Administration. The Council shall have the following functions and duties:

(1)        To act as an advocate for children and youth within State and local governments, and with private agencies serving children and youth;

(2)        To provide assistance in the development and coordination of child advocacy systems at the regional and local levels within the State;

(3)        To perform a continuing review of existing programs of State  government for children and youth and their families;

(4)        To, in cooperation with State, local or private agencies, identify needs of children and youth and their families that are not currently being met and recommend new programs or improvement of existing programs;

(5)        To review any new programs affecting children and youth proposed by any State agency and recommend changes to avoid duplication of services, to promote better planning, or otherwise to make more effective use of available resources;

(6)        To meet at least annually with the Governor and present a written report concerning the health and well‑being of North Carolina's children and the effectiveness of current programs and the need for new programs for children and youth;

(7)        To provide information to the general public and State, local and private agencies serving children and youth and their families concerning the activities and findings of the Council; and

(8)        To perform other advisory functions assigned by the Secretary of Administration or a legislative committee. (1973, c. 476, s. 180; 1977, c. 872, s. 6; 1981 (Reg. Sess., 1982), c. 1191, s. 13.)



§ 143B-415. Governor's Advocacy Council on Children and Youth - members; selection; quorum; compensation.

§ 143B‑415.  Governor's Advocacy Council on Children and Youth  members; selection; quorum; compensation.

(a)        The Governor's Advocacy Council on Children and Youth shall consist of 19 members. The composition of the Council shall be as follows: two members appointed by the President Pro Tempore of the Senate from the membership of the Senate; two members selected by the Speaker of the House of Representatives from the membership of the House of Representatives; 15 members appointed by the Governor.

Of the members appointed by the Governor, at least one shall come from each congressional district in accordance with G.S. 147‑12(3)b.

In selecting the 15 members of the Council, the Governor shall select 11 public‑spirited adult citizens who have an interest in and knowledge of children and youth, persons who work with children or representatives of organizations concerned with problems of children and youth. The remaining four members to be appointed by the Governor shall consist of two youths of each sex who are 18 years of age or under at the time of their appointments.

(b)        The initial members of the Council shall be the members of the former Governor's Advocacy Council on Children and Youth of the Department of Health and Human Services whose terms shall expire on the date they would have, had said Council of the Department of Health and Human Services not been transferred. At the end of the respective terms of office of the initial members of the Council, the appointment of all members shall be as provided in this section and for terms of four years and until their successors are appointed and qualify. Any appointment to fill a vacancy on the Council created by the resignation, death, dismissal, or disability of a member shall be for the balance of the unexpired term.

(c)        The Governor may remove any member of the Council appointed by the Governor.

The Governor shall designate from the membership of the Council a chairman and a vice‑chairman to serve at his pleasure.

The Council shall meet at least quarterly and upon the call of the chairman or upon written request of at least nine members.

The members of the Council shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

A majority of the Council shall constitute a quorum for the transaction of business.

(d)        All clerical and other services required by the Council shall be supplied by the Secretary of Administration. (1973, c. 476, s. 181; 1977, c. 872, s. 6; 1981 (Reg. Sess., 1982), c. 1191, s. 14; 1991, c. 739, s. 31; 1991 (Reg. Sess., 1992), c. 1038, s. 21; 1997‑443, s. 11A.118(a); 2001‑486, s. 2.20.)



§ 143B-416. Governor's Advocacy Council on Children and Youth - access to information.

§ 143B‑416.  Governor's Advocacy Council on Children and Youth  access to information.

Unless otherwise prohibited by law, every State and local agency, department, board, commission, school, or corporation that supervises, administers, or otherwise directs programs or services for children and youth shall provide the Council with any requested information relating to such programs and services. (1977, c. 872, s. 6.)



§ 143B-417. North Carolina Internship Council - creation; powers and duties.

Part 18. North Carolina Internship Council.

§ 143B‑417.  North Carolina Internship Council  creation; powers and duties.

There is hereby created the North Carolina Internship Council of the Department of Administration. The North Carolina Internship Council shall have the following functions and duties:

(1)        To determine the number of student interns to be allocated to each of the following offices or departments:

a.         Office of the Governor

b.         Department of Administration

c.         Department of Correction

d.         Department of Cultural Resources

e.         Department of Revenue

f.          Department of Transportation

g.         Department of Environment and Natural Resources

h.         Department of Commerce

i.          Department of Crime Control and Public Safety

j.          Department of Health and Human Services

k.         Office of the Lieutenant Governor

l.          Office of the Secretary of State

m.        Office of the State Auditor

n.         Office of the State Treasurer

o.         Department of Public Instruction

p.         Repealed by Session Laws 1985, c. 757, s. 162.

q.         Department of Agriculture and Consumer Services

r.          Department of Labor

s.          Department of Insurance

t.          Office of the Speaker of the House of Representatives

u.         Justices of the Supreme Court and Judges of the Court of Appeals

v.         Community Colleges System Office

w.        Office of State Personnel

x.         Office of the Senate President Pro Tempore

y.         Department of Juvenile Justice and Delinquency Prevention

z.          Administrative Office of the Courts

aa.        State Ethics Commission

bb.       Employment Security Commission

cc.        State Board of Elections

dd.       Department of Justice

(2)        To screen applications for student internships and select from these applications the recipients of student internships; and

(3)        To determine the appropriateness of proposals for projects for student interns submitted by the offices and departments enumerated in subdivision (1) of this section. (1977, c. 771, s. 4; c. 967; 1979, c. 783; 1983, c. 710; 1985, c. 757, s. 162; 1989, c. 727, s. 218(151), c. 751, s. 7(21); 1989 (Reg. Sess., 1990), c. 900, s. 1; 1991 (Reg. Sess., 1992), c. 959, s. 42; 1993, c. 522, s. 17; 1997‑261, s. 104; 1997‑443, ss. 11A.118(a), 11A.119(a); 1999‑84, s. 25; 2000‑137, s. 4(oo); 2007‑121, s. 1.)



§ 143B-418. North Carolina Internship Council - members; selection; quorum; compensation; clerical, etc., services.

§ 143B‑418.  North Carolina Internship Council  members; selection; quorum; compensation; clerical, etc., services.

The North Carolina Internship Council shall consist of 17 members, including the Secretary of Administration or his designee, one member to be designated by and to serve at the pleasure of the President Pro Tempore of the Senate, one member to be designated by and to serve at the pleasure of the Speaker of the House of Representatives and the following 14 members to be appointed by the Governor to a two‑year term commencing on July 1 of odd‑numbered years: two representatives of community colleges; four representatives of The University of North Carolina system; two representatives of private colleges or universities; three representatives of colleges or universities with an enrollment of less than 5,000 students; and three former interns.

At the end of the respective terms of office of the 14 members of the Council appointed by the Governor, the appointment of their successors shall be for terms of two years and until their successors are appointed and qualify. The Governor may remove any member appointed by the Governor.

Any appointment to fill a vacancy on the Council created by the resignation, dismissal, death, or disability of a member shall be for the balance of the unexpired term.

The Council shall meet at the call of the chairman or upon written request of at least five members.

The Governor shall designate a member of the Council as chairman to serve at the pleasure of the Governor.

Members of the Council shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

A majority of the Council shall constitute a quorum for the transaction of business.

All clerical and other services required by the Council shall be supplied by the Secretary of Administration. (1977, c. 967; 1987, c. 564, s. 9; 1995, c. 490, s. 28.)



§ 143B-419. North Carolina Internship Council - committees for screening applications.

§ 143B‑419.  North Carolina Internship Council  committees for screening applications.

The North Carolina Internship Council may designate one representative from each office or department enumerated in G.S. 143B‑ 417 to serve on a committee to assist pursuant to guidelines adopted by the Council, in the screening and selection of applicants for student internships. (1977, c. 967.)



§ 143B-420. Governor's Jobs for Veterans Committee - creation; appointment, organization, etc.; duties.

Part 19. Jobs for Veterans Committee.

§ 143B‑420.  Governor's Jobs for Veterans Committee  creation; appointment, organization, etc.; duties.

(a)        There is hereby created and established in the North Carolina Department of Administration, Division of Veterans Affairs, a committee to be known as the Governor's Jobs for Veterans Committee, with one member from each Congressional district, appointed by the Governor. Members of the Committee shall serve at the pleasure of the Governor. The Secretary of Administration, with the concurrence of the Governor, shall appoint a chairman to administer this Committee who shall be subject to the direction and supervision of the Secretary. The chairman shall serve at the pleasure of the Secretary. The chairman shall devote full time to his duties of office.

(b)        Subject to the general supervision of the Secretary, the duties of the chairman shall include but not be limited to the following:

(1)        Serving as a liaison between the Office of the Governor and all State agencies to insure that veterans receive the employment preference to which they are legally entitled and that such State agencies list available jobs with appropriate public employment services;

(2)        Evaluating existing programs designed to benefit veterans and submitting reports and recommendations to the Governor and Secretary;

(3)        Developing and furthering favorable employer attitudes toward the employment of veterans by appropriate promulgation of information concerning veterans and the functions of the Committee;

(4)        Serving as a liaison between the Committee and communities throughout the State to the end that civic committees and volunteer groups are formed and utilized to promote the objectives of the Committee;

(5)        Assisting employers in properly designing affirmative action  plans as they relate to handicapped and Vietnam‑era veterans;

(6)        Serving as a liaison between veterans and State agencies on questions regarding the employment practices of such State agencies. (1977, c. 1032; 1985, c. 479, s. 166.)



§ 143B-421. Governor's Jobs for Veterans Committee - authority to receive grants-in-aid.

§ 143B‑421.  Governor's Jobs for Veterans Committee  authority to receive grants‑in‑aid.

The Committee is hereby authorized to receive grants‑in‑aid from the federal government and charitable organizations for carrying out its duties. (1977, c. 1032.)



§ 143B-421.1. Selective Service registration.

Part 19A. Selective Service Registration.

§ 143B‑421.1.  Selective Service registration.

(a)        A person who is required under 50 United States Code Appx. § 453 (Military Selective Service Act) to present himself for and submit to registration and fails to do so in accordance with any proclamation or any rule or regulation issued under this section, shall be ineligible for:

(1)        Employment by or service for the State, or a political subdivision of the State, including all boards and commissions, departments, agencies, institutions, and instrumentalities.

(2)        State‑supported scholarships, programs for financial assistance for postsecondary education, or loans insured by any State agency, including educational assistance authorized under Article 23 of Chapter 116 of the General Statutes.

(b)        It shall be the duty of all persons or officials having charge of and authority over either the hiring of employees or granting of educational assistance, as described in this section, to adopt rules and regulations which shall require applicants to indicate on a form whether they are in compliance with the registration requirements described in subsection (a).  Rules and regulations issued under the authority of this section shall provide that an applicant be given not less than 30 days after notification of a proposed finding of ineligibility for employment or benefits to provide the issuing official with information that he is in compliance with the registration requirements described in subsection (a).  The issuing official may afford such person an opportunity for a hearing to establish his compliance or for any other purpose.

(c)        A person may not be denied a right, privilege, or benefit under State law by reason of failure to present himself for and submit to registration under 50 U.S.C.S. Appx. § 453 if:

(1)        The requirement for the person to so register has terminated or become inapplicable to the person; and

(2)        The person shows by a preponderance of the evidence that the failure of the person to register was not a knowing and willful failure to register. (1989, c. 618.)



§ 143B-421.2. Reserved for future codification purposes.

§ 143B‑421.2.  Reserved for future codification purposes.



§ 143B-421.3. Consultation required for welcome and visitor centers.

§ 143B-421.3.  Consultation required for welcome and visitor centers.

The Department of Commerce and the Department of Transportation shall consult with the Joint Legislative Commission on Governmental Operations and the House and Senate Appropriations Subcommittees on Natural and Economic Resources before beginning the design or construction of any new welcome center or visitor center buildings. (2007‑356, s. 1.)



§§ 143B-422 through 143B-426.1: Recodified as §§ 58-27.20 through 58-27.26 (now 58-32-1 through 58-32-30) by Session Laws 1985, c. 666, s. 79.

Part 20. Public Officers and Employees Liability Insurance Commission.

§§ 143B‑422 through 143B‑426.1: Recodified as §§ 58‑27.20 through 58‑27.26 (now 58‑32‑1 through 58‑32‑30) by Session Laws 1985, c. 666, s. 79.



§§ 143B-426.2 through 143B-426.7A. Repealed by Session Laws 1985 (Reg. Sess., 1986), c. 1028, s. 31.

Part 21. Child and Family Services Interagency Committees.

§§ 143B‑426.2 through 143B‑426.7A.  Repealed by Session Laws 1985 (Reg. Sess., 1986), c. 1028, s. 31.



§ 143B-426.8. Definitions.

Part 22. North Carolina Agency for Public Telecommunications.

§ 143B‑426.8.  Definitions.

As used in this Part, except where the context clearly requires otherwise:

(1)        "Agency" means the North Carolina Agency for Public Telecommunications.

(2)        "Board" means the Board of Public Telecommunications Commissioners.

(3)        "Telecommunications" means any origination, creation, transmission, emission, storage‑retrieval, or reception of signs, signals, writing, images and sounds, or intelligence of any nature, by wire, radio, television, optical or other electromagnetic systems. (1979, c. 900, s. 1.)



§ 143B-426.9. North Carolina Agency for Public Telecommunications - Creation; membership; appointments, terms and vacancies; officers; meetings and quorum; compensation.

§ 143B‑426.9.  North Carolina Agency for Public Telecommunications  Creation; membership; appointments, terms and vacancies; officers; meetings and quorum; compensation.

The North Carolina Agency for Public Telecommunications is created. It is governed by the Board of Public Telecommunications Commissioners, composed of 27 members as follows:

(1)        A Chairman appointed by, and serving at the pleasure of, the Governor;

(2)        Ten at‑large members, appointed by the Governor from the general public;

(3)        Two members appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives in accordance with G.S. 120‑121;

(4)        Two members appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate in accordance with G.S. 120‑121;

(5)        The Secretary of Administration, ex officio;

(6)        The Chairman of the Board of Trustees of The University of North Carolina Center for Public Television (if and when established), ex officio;

(7)        The Chairman of the State Board of Education, ex officio;

(8)        The Chairman of the OPEN/net Committee, ex officio, so long as such person is not a State employee;

(9)        The Chairman of the North Carolina Utilities Commission, ex officio;

(10)      The Director of the Public Staff of the North Carolina Utilities Commission, ex officio;

(11)      The Chairman of the Public Radio Advisory Committee of the North Carolina Agency for Public Telecommunications, ex officio;

(12)      The Superintendent of Public Instruction, ex officio;

(13)      The President of the University of North Carolina, ex officio;

(14)      The President of the Community Colleges System, ex officio; and

(15)      Two members ex officio who shall rotate from among the remaining heads of departments enumerated in G.S. 143A‑11 or G.S. 143B‑6, appointed by the Governor.

The 10 at‑large members shall serve for terms staggered as follows: four terms shall expire on June 30, 1980; and three terms shall expire on June 30, 1982; and three terms shall expire on June 30, 1984. Thereafter, the members at large shall be appointed for full four‑year terms and until their successors are appointed and qualified. In making appointments of members at large, the Governor shall seek to appoint persons from the various geographic areas of the State including both urban and rural areas; persons from various classifications as to sex, race, age, and handicapped persons; and persons who are representatives of the public broadcast, commercial broadcast, nonbroadcast distributive systems and private education communities of the State.

The terms of the ex officio members are coterminous with their respective terms of office. In the event that any of the offices represented on the Board ceases to exist, the successor officer to the designated member shall become an ex officio member of the Board; if there shall be no successor, then the position on the Board shall be filled by a member to be appointed by the Governor from the general public. The ex officio members shall have the right to vote.

The initial members appointed to the Board by the General Assembly shall serve for terms expiring June 30, 1983. Thereafter, their successors shall serve for two‑year terms beginning July 1 of odd‑numbered years.

The terms of the rotating ex officio members shall be of one‑year duration, and the schedule of rotation is determined by the Governor.

Each State official who serves on the Board may designate a representative of his department, agency or institution to sit in his place on the Board and to exercise fully the official's privileges of membership.

The Secretary of Administration or his designee serves as secretary of the Board.

Vacancies in appointments made by the General Assembly shall be filled in accordance with G.S. 120‑122. Other vacancies shall be filled in the same manner as the original appointment.

The Governor may remove any member of the Board from office in accordance with the provisions of G.S. 143B‑16.

The Board meets quarterly and at other times at the call of the chairman or upon written request of at least six members.

A majority of the Board members shall constitute a quorum for the transaction of business. (1979, c. 900, s. 1; 1981 (Reg. Sess., 1982), c. 1191, ss. 6‑8; 1983 (Reg. Sess., 1984), c. 1116, s. 92; 1995, c. 490, s. 42; 1999‑84, s. 26.)



§ 143B-426.10. Purpose of Agency.

§ 143B‑426.10.  Purpose of Agency.

The North Carolina Agency for Public Telecommunications shall serve as an instrumentality of the State of North Carolina for the accomplishment of the following general purposes:

(1)        To advise the Governor, the Council of State, the principal State departments, the University of North Carolina, the General Assembly and all other State agencies and institutions on all matters of telecommunications policy as may affect the State of North Carolina and its citizens;

(2)        To foster and stimulate the use of telecommunications programming, services and systems for noncommercial educational and cultural purposes by public agencies for the improvement of the performance of governmental services and functions;

(3)        To serve State government, local governments and other public agencies and councils in the following ways:

a.         To provide a clearinghouse of information about innovative projects, programs or demonstrations in telecommunications;

b.         To provide advice on the acquisition, location and operation of telecommunications systems, equipment, and facilities and to provide particularly such advice as may foster compatibility of systems, equipment and facilities and as may reduce or eliminate duplication or mismatching of systems and facilities;

c.         To provide advice on the disposition of excess or unused telecommunications equipment;

d.         To provide information and advice on new telecommunications developments and emerging technologies;

e.         To provide advice on procurement matters on all purchases and contracts for telecommunications systems, programming and services;

f.          To provide information and advice on the most cost‑ effective means of using telecommunications for management, operations and service delivery;

g.         To provide advice and assistance in the evaluation of alternative media programming so that the most efficient and effective products may be developed and used;

h.         To provide advice and assistance in the identification of various methods of distributing programs and materials;

(4)        To study the utilization of the frequency spectrum and to advise appropriate authorities as to effective frequency management;

(5)        To assist in the development of a State plan or plans for the best development of telecommunications systems, both public and private, to insure that all citizens of North Carolina will enjoy the benefits which such systems may deliver;

(6)        In addition to and not in place of the programs, projects, and services of The University of North Carolina Center for Public Television (or its functional predecessor), to develop and provide media programs and programming materials and services of a noncommercial educational, informational, cultural or scientific nature;

(7)        To undertake innovative projects in interactive telecommunications and teleconferencing whenever such projects might serve to improve services, expand opportunities for citizen participation in government and reduce the costs of delivering a service;

(8)        To serve as a means of acquiring governmental and private funds for use in the development of services through telecommunications;

(9)        To serve as a means of distributing State funds and awarding  grants for any purpose determined to be in furtherance of the purposes of this Part;

(10)      To operate such telecommunications facilities or systems as may fall within the purview of this Part or as may be assigned to the Agency by the Governor, by the General Assembly, or by the Secretary of Administration consistent with the provisions of G.S. 143‑340(14);

(11)      To review, assess and report to the Governor on an annual basis on the telecommunications needs and services of State and local government and on the production capabilities and services, the nonproduction services, and the research and development services offered by the Agency and by all other agencies of State government;

(12)      To review, assess and report to the Governor, after a period of not less than two years and not more than three years after the enactment of this Part, on the telecommunications statutes, plans and operations in State government, including those resulting from the enactment of this Part and from revision of statutes pertaining to telecommunications in the Department of Administration;

(13)      To serve as liaison between State government and local governments, regional organizations, the federal government, foundations and other states and nations on common telecommunications concerns;

(14)      To study and evaluate all existing or proposed statutes, rules or regulations at all levels of government touching upon or affecting telecommunications policy, services, systems, programming, rates or funds and to advise the appropriate officials, agencies and councils;

(15)      To acquire, construct, equip, maintain, develop and improve  such facilities as may be necessary to the fulfillment of the purpose of the Part;

(16)      To provide information and advice on any related matter which may be referred to it by any agency or council of State or local government;

(17)      And in general to do and perform any act or function which may tend to be useful toward the development and improvement of telecommunications services within State government and which may increase the delivery of services through telecommunications programs or systems.

The enumeration of the above purposes shall not limit or circumscribe the broad objective of developing to the utmost the possibilities of telecommunications programming, services and systems in the State of North Carolina. (1979, c. 900, s. 1.)



§ 143B-426.11. Powers of Agency.

§ 143B‑426.11.  Powers of Agency.

In order to enable it to carry out the purposes of this Part, the Agency:

(1)        Has the powers of a body corporate, including the power to sue and be sued, to make contracts, to hold and own copyrights and to adopt and use a common seal and to alter the same as may be deemed expedient;

(2)        May make all necessary contracts and arrangements with any parties which will serve the purposes and facilitate the business of the North Carolina Agency for Public Telecommunications; except that, the Agency may not contract or enter into any agreement for the production by the Agency of programs or programming materials with any person, group, or organization other than government agencies; principal State departments; public and noncommercial broadcast licensees;

(3)        May rent, lease, buy, own, acquire, mortgage, or otherwise encumber and dispose of such property, real or personal; and construct, maintain, equip and operate any facilities, buildings, studios, equipment, materials, supplies and systems as said Board may deem proper to carry out the purposes and provisions of this Part;

(4)        May establish an office for the transaction of its business at such place or places as the Board deems advisable or necessary in carrying out the purposes of this Part;

(5)        May apply for and accept loans and grants of money from any federal agency or the State of North Carolina or any political subdivision thereof or from any public or private sources for any and all of the purposes authorized in this Part; may extend or distribute the funds in accordance with directions and requirements attached thereto or imposed thereon by the federal agency, the State of North Carolina or any political subdivision thereof, or any public or private lender or donor; and may give such evidences of indebtedness as shall be required, but no indebtedness of any kind incurred or created by the Agency shall constitute an indebtedness of the State of North Carolina or any political subdivision thereof, and no such indebtedness shall involve or be secured by the faith, credit or taxing power of the State of North Carolina or any political subdivision thereof. At no time may the total outstanding indebtedness of the Agency, excluding bond indebtedness, exceed five hundred thousand dollars ($500,000) unless the Agency has consulted with the Director of the Budget;

(6)        May pay all necessary costs and expenses involved in and incident to the formation and organization of the Agency and incident to the administration and operation thereof, and may pay all other costs and expenses reasonably necessary or expedient in carrying out and accomplishing the purposes of this Part;

(7)        Under such conditions as the Board may deem appropriate to the accomplishment of the purposes of this Part, may distribute in the form of grants, gifts, or loans any of the revenues and earnings received by the Agency from its operations;

(8)        May adopt, alter or repeal its own bylaws, rules and regulations governing the manner in which its business may be transacted and in which the power granted to it may be exercised, and may provide for the creation of such divisions and for the appointment of such committees, and the functions thereof, as the Board deems necessary or expedient in facilitating the business and purposes of the Agency;

(9)        The Board shall be responsible for all management functions of the Agency. The chairman shall serve as the chief executive officer, and shall have the responsibility of executing the policies of the Board. The Executive Director shall be the chief operating and administrative officer and shall be responsible for carrying out the decisions made by the Board and its chairman. The Executive Director shall be appointed by the Governor upon the recommendation of the Board and shall serve at the pleasure of the Governor. The salary of the Executive Director shall be fixed by the General Assembly in the Current Operations Appropriations Act. Subject to the provisions of the State Personnel Act and with the approval of the Board, the Executive Director may appoint, employ, dismiss and fix the compensation of such professional, administrative, clerical and other employees as the Board deems necessary to carry out the purposes of this Part; but any employee who serves as the director of any division of the Agency which may be established by the Board shall be appointed with the additional approval of the Secretary of Administration. There shall be an executive committee consisting of three of the appointed members and three of the ex officio members elected by the Board and the chairman of the Board, who shall serve as chairman of the executive committee. The executive committee may do all acts which are authorized by the bylaws of the Agency. Members of the executive committee shall serve until their successors are elected;

(10)      May do any and all other acts and things in this Part authorized or required to be done, whether or not included in the general powers in this section; and

(11)      May do any and all things necessary to accomplish the purposes of this Part.

Nothing herein authorizes the Agency to exercise any control over any public noncommercial broadcast licensee, its staff or facilities or over any community antenna television system (Cable TV; CATV), its staff, employees or facilities operating in North Carolina, or the Police Information Network (PIN), its staff, employees or facilities or the Judicial Department.

The property of the Agency shall not be subject to any taxes or assessments. (1979, c. 900, s. 1; 1983, c. 666; c. 717, s. 82; 1983 (Reg. Sess., 1984), c. 1034, s. 164; 1985, c. 122, ss. 3, 4; 1985 (Reg. Sess., 1986), c. 955, ss. 99‑101; 2006‑203, s. 107.)



§ 143B-426.12. Public Radio Advisory Committee - policy; creation; duties; members.

§ 143B‑426.12.  Public Radio Advisory Committee  policy; creation; duties; members.

It is the policy of the State of North Carolina that at least one public radio signal shall be made available to every resident of North Carolina, that there be diversity in the kinds of public radio licensees, that there be a uniform policy for extending State financial aid to stations eligible to participate in federal funds for public radio, that State financial support shall constitute  less than one half of the operating budget of any station, that program content shall not be influenced by the State by virtue of State financial support to the stations, and that technical facilities be established and operated to achieve station interconnection.

The Public Radio Advisory Committee of the North Carolina Agency on Public Telecommunications is created. That Committee shall advise the  Board on the distribution of State funds to public radio licensees in North Carolina and on any matter which the Board may refer to it. There shall be nine members of said Committee; three of whom shall be representatives selected by the public radio broadcast licensees in the State; six of whom shall be at‑large members chosen by the Governor from the general public. The members shall choose one of the at‑large members to serve as chairman of the Committee; and that chairman shall serve ex officio as a member of the Board. The terms of the members of the Committee shall be established by the Board. (1979, c. 900, s. 1.)



§ 143B-426.13. Approval of acquisition and disposition of real property.

§ 143B‑426.13.  Approval of acquisition and disposition of real property.

Any transaction relating to the acquisition or disposition of any estate or interest in real property by the North Carolina Agency for Public Telecommunications shall be subject to prior review by the Governor and Council of State, and shall become effective only after the transaction has been approved by the Governor and Council of State. Upon the acquisition of an estate in real property by the North Carolina Agency for Public Telecommunications, the fee title or other estate shall vest in and the instrument of conveyance shall name "North Carolina Agency for Public Telecommunications" as grantee, lessee, or transferee. Upon the disposition of an interest or estate in real property, the instrument of lease conveyance or transfer shall be executed by the North Carolina Agency for Public Telecommunications. The approval of any transaction by the Governor or Council of State shall be evidenced by a duly certified copy of excerpt of minutes of the meeting of the Governor and the Council of State, attested by the Governor or by the private secretary to the Governor, reciting the approval, affixed to the instrument of acquisition or transfer; the certificate may be recorded as a part of the instrument, and shall be conclusive evidence of review and approval of the subject transaction by the Governor and Council of State. The Governor, acting with the approval of the Council of State, may delegate the review and approval of such classes of lease, rental, easement or right‑of‑way transactions as he deems advisable, and he may likewise delegate the review and approval of the severance of buildings and timber from the land. (1979, c. 900, s. 1.)



§ 143B-426.14. Issuance of bonds.

§ 143B‑426.14.  Issuance of bonds.

As a means of raising the funds needed from time to time in the acquisition, construction, equipment, maintenance and operation of any facility, building, structure, telecommunications equipment or systems or any other matter or thing which the Agency is herein authorized to acquire, construct, equip, maintain, or operate, the Agency may at one time or from time to time issue negotiable revenue bonds of the Agency. The principal and interest of the revenue bonds shall be payable solely from the revenues to be derived from the operation of all or any part of the Agency's properties and facilities. A pledge of the net revenues derived from the operation of specified properties and facilities of the Agency may be made to secure the payment of the bonds as they mature. Revenue bonds issued under the provisions of this Part shall not be deemed to constitute a debt of the State of North Carolina or a pledge of the faith and credit of the State. The issuance of revenue bonds shall not directly or indirectly or contingently obligate the State to levy or to pledge any form of taxation whatever therefor or to make any appropriation for their payment. The bonds and the income therefrom shall be exempt from all taxation within the State. (1979, c. 900, s. 1; 2006‑203, s. 108.)



§ 143B-426.15. Exchange of property; removal of building, etc.

§ 143B‑426.15.  Exchange of property; removal of building, etc.

The Agency may exchange any property or properties acquired under the authority of this Chapter for other property or properties usable in carrying out the powers hereby conferred, and also may remove from lands needed for its purposes and reconstruct on other locations, buildings, facilities, equipment, telecommunications systems or other structures, upon the payment of just compensation. (1979, c. 900, s. 1.)



§ 143B-426.16. Treasurer of the Agency.

§ 143B‑426.16.  Treasurer of the Agency.

The Board shall select its own treasurer from among the at‑ large members. The Board shall require a corporate surety bond of the treasurer in an amount fixed by the Board, and the premium or premiums thereon shall be paid by the Board as a necessary expense of the Agency. (1979, c. 900, s. 1.)



§ 143B-426.17. Deposit and disbursement of funds.

§ 143B‑426.17.  Deposit and disbursement of funds.

All Agency funds shall be handled in accordance with the Executive Budget Act. (1979, c. 900, s. 1.)



§ 143B-426.18. Audit.

§ 143B‑426.18.  Audit.

The operations of the North Carolina Agency for Public Telecommunications shall be subject to the oversight of the State Auditor pursuant to Article 5A of Chapter 147 of the General Statutes. (1979, c. 900, s. 1; 1983, c. 913, s. 42.)



§ 143B-426.19. Purchase of supplies, material and equipment.

§ 143B‑426.19.  Purchase of supplies, material and equipment.

All the provisions of Article 3 of Chapter 143 of the General Statutes relating to the purchase of supplies, material and equipment by the State government are applicable to the North Carolina Agency for Public Telecommunications. (1979, c. 900, s. 1.)



§ 143B-426.20. Liberal construction of Part.

§ 143B‑426.20.  Liberal construction of Part.

It is intended that the provisions of this Part shall be liberally construed to accomplish the purposes provided for herein. (1979, c. 900, s. 1.)



§ 143B-426.21: Recodified as § 143B-472.41 by Session Laws 1997-148, s. 2.

Part 23.  Information Technology [Resource Management] Commission.

§ 143B‑426.21:  Recodified as § 143B‑472.41 by Session Laws 1997‑148, s.  2.



§ 143B-426.22. Governor's Management Council.

Part 24.  Governor's Management Committee.

§ 143B‑426.22.  Governor's Management Council.

(a)        Creation; Membership.  The Governor's Management Council is created in the Department of Administration. The Council shall contain the following members: The Secretary of Administration, who shall serve as chairman, a senior staff officer responsible for productivity and management programs from the Departments of Commerce, Revenue, Environment and Natural Resources, Transportation, Crime Control and Public Safety, Cultural Resources, Correction, Health and Human Services, Juvenile Justice and Delinquency Prevention, and Administration; and an equivalent officer from the Offices of State Personnel, State Budget and Management, and the Governor's Program for Executive and Organizational Development. The following persons may also serve on the Council if the entity represented chooses to participate: a senior staff officer responsible for productivity and management programs from any State department not previously specified in this section, and a representative from The University of North Carolina.

(b)        Powers.  The Council may:

(1)        Coordinate efforts to make State government more efficient and productive;

(2)        Review plans and policies submitted by participating agencies to improve agency management and productivity;

(3)        Recommend to the Governor the issuance of specific Management Directive and Executive Orders that will establish management policies and procedures to be implemented by the agencies to improve agency management and productivity;

(4)        Provide a clearinghouse for productivity initiatives and communicate these initiatives to all agencies;

(5)        Authorize special projects on specific management and productivity improvement issues;

(6)        Review plans and policies of statewide management programs such as the Incentive Pay Program, the North Carolina Employee Suggestion System, the Work Options Program, and similar productivity improvement programs; and

(7)        Develop criteria for annual recognition for outstanding Government Executives. (1983, c. 540, s. 1; c. 907, s. 3; 1989, c. 727, s. 218(152); c. 751, s. 9(c); 1991 (Reg. Sess., 1992), c. 959, s. 43; 1997‑443, ss. 11A.109, 11A.119(a); 2000‑137, s. 4(pp).)



§ 143B-426.23. Meetings; clerical services report.

§ 143B‑426.23.  Meetings; clerical services report.

The Council shall meet monthly or at the call of the chairman. The Department of Administration is responsible for providing clerical and other services required by the Council. The Council shall make an annual report of its work to the Governor and to the Joint Appropriations Committee of the General Assembly. (1983, c. 540, s. 1.)



§ 143B-426.24. North Carolina Public Employee Deferred Compensation Plan.

Part 25. Board of Trustees of the North Carolina Public Employee Deferred Compensation Plan.

§ 143B‑426.24.  North Carolina Public Employee Deferred Compensation Plan.

(a)        The Governor may, by Executive Order, establish a Board of Trustees of the North Carolina Public Employee Deferred Compensation Plan, which when established shall be constituted an agency of the State of North Carolina within the Department of State Treasurer. The Board shall create, establish, implement, coordinate and administer a Deferred Compensation Plan for employees of the State, any county or municipality, the North Carolina Community College System, and any political subdivision of the State. Until so established, the Board heretofore established pursuant to Executive Order XII dated November 12, 1974, shall continue in effect. Likewise, the Plan heretofore established shall continue until a new plan is established. Effective July 1, 2008, the Plan shall be administered by the Supplemental Retirement Board of Trustees established under G.S. 135‑96.

(b)‑(f) Repealed by Session Laws 2008‑132, s. 3, effective July 1, 2009.

(g)        It shall be the duty of the Supplemental Retirement Board to review all contracts, agreements or arrangements then in force relating to G.S. 147‑9.2 and Executive Order XII to include, but not be limited to, such contracts, agreements or arrangements pertaining to the administrative services and the investment of deferred funds under the Plan for the purpose of recommending continuation of or changes to such contracts, agreements or arrangements.

(h)        It shall be the duty of the Supplemental Retirement Board to devise a uniform Deferred Compensation Plan for teachers and employees, which shall include a reasonable number of options to the teacher or employee, for the investment of deferred funds, among which may be life insurance, fixed or variable annuities and retirement income contracts, regulated investment trusts, pooled investment funds managed by the Board or its designee, or other forms of investment approved by the Board, always in such form as will assure the desired tax treatment of such funds. The Board may alter, revise and modify the Plan from time to time to improve the Plan or to conform to and comply with requirements of State and federal laws and regulations relating to the deferral of compensation of teachers and public employees generally.

(h1)      Notwithstanding any other law, an employee of any county or municipality, an employee of the North Carolina Community College System, or an employee of any political subdivision of the State may participate in any 457 Plan adopted by the State, with the consent of the Supplemental Retirement Board and with the consent of the proper governing authority of such county, municipality, community college, or political subdivision of the State where such employee is employed.

(i)         The Supplemental Retirement Board is authorized to delegate the performance of such of its administrative duties as it deems appropriate including coordination, administration, and marketing of the Plan to teachers and employees. Prior to entering into any contract with respect to such administrative duties, it shall seek bids, hold public hearings and in general take such steps as are calculated by the Board to obtain competent, efficient and worthy services for the performance of such administrative duties.

(j)         The Supplemental Retirement Board may acquire investment vehicles from any company duly authorized to conduct such business in this State or may establish, alter, amend and modify, to the extent it deems necessary or desirable, a trust for the purpose of facilitating the administration, investment and maintenance of assets acquired by the investment of deferred funds. All assets of the Plan, including all deferred amounts, property and rights purchased with deferred amounts, and all income attributed thereto shall be held in trust for the exclusive benefit of the Plan participants and their beneficiaries.

(k),(l)   Repealed by Session Laws 2008‑132, s. 3, effective July 1 2009.

(m)       Investment of deferred funds shall not be unreasonably delayed, and in no case shall the investment of deferred funds be delayed more than 30 days. The Supplemental Retirement Board may accumulate such funds pending investment, and the interest earned on such funds pending investment shall be available to and may be spent in the discretion of the Board only for the reasonable and necessary expenses of the Board. The State Treasurer is authorized to prescribe guidelines for the expenditure of such funds by the Board. From time to time as the Board may direct, funds not required for such expenses may be used to defray administrative expenses and fees which would otherwise be required to be borne by teachers and employees who are then participating in the Plan.

(n)        Repealed by Session Laws 2008‑132, s. 3, effective July 1 2009.

(o)        It is intended that the provisions of this Part shall be liberally construed to accomplish the purposes provided for herein. (1983, c. 559, s. 1; 1991, c. 389, s. 2; 1995, c. 490, s. 40; 1999‑456, s. 42; 2004‑137, s. 1; 2006‑66, s. 20.1; 2008‑132, s. 3.)



§ 143B-426.25. North Carolina Farmworker Council - creation; membership; meetings.

Part 26.  North Carolina Farmworker Council.

§ 143B‑426.25.  North Carolina Farmworker Council  creation; membership; meetings.

(a)        There is established within the Department of Administration the North Carolina Farmworker Council.

(b)        The North Carolina Farmworker Council shall consist of 13 members as follows:

(1)        Four shall be appointed by the Governor.

(2)        Two shall be appointed by the Speaker of the House of Representatives.

(3)        Two shall be appointed by the President Pro Tempore of the Senate.

(4)        The Secretary of the Department of Health and Human Services or the Deputy Secretary of the Department if designated by the Secretary shall serve ex officio.

(5)        The Commissioner of Labor or the Deputy Commissioner of the Department if designated by the Commissioner shall serve ex officio.

(6)        The Commissioner of Agriculture or the Deputy Commissioner of the Department if designated by the Commissioner shall serve ex officio.

(7)        The Chairman of the Employment Security Commission or his designee shall serve ex officio.

(8)        The Secretary of Environment and Natural Resources or his designee shall serve ex officio.

(c)        Vacancies in membership of the Council shall be filled by the original appointing authority for the remainder of the unexpired term.

(d)        The Governor shall appoint the chairman of the Council. At its first meeting the Council shall select a vice‑chairman from its membership and a secretary. The chairman shall preside at all meetings and in his absence the vice‑chairman shall act as chairman.

(e)        A majority of the membership shall constitute a quorum.

(f)         The initial meeting of the Council shall be called by the Governor. Subsequent meetings shall be held upon the call of the chairman or upon the written request of four members. The Council shall meet at least four times per year.

(g)        Council members who are members of the General Assembly shall receive subsistence and travel allowances at the rate set forth in G.S. 120‑3.1. Council members and ex officio members who are employees of the State of North Carolina shall receive travel allowances at the rate set forth in G.S. 138‑6. All other Council members shall receive per diem, subsistence and travel expenses at the rate set forth in G.S. 138‑5.

(h)        The Department of Administration shall provide necessary clerical equipment and administrative services to the Council, provided the Council may hire and discharge its own staff if it so desires. (1983, c. 923, s. 205; 1987, c. 876, s. 29.1; 1991, c. 130, s. 1; 1995, c. 490, s. 19; 1997‑443, ss. 11A.118(a), 11A.119(a).)



§ 143B-426.26. North Carolina Farmworker Council - duties; annual report.

§ 143B‑426.26.  North Carolina Farmworker Council  duties; annual report.

(a)        The Council shall have the following duties:

(1)        Study and evaluate the existing system of delivery of services to farmworkers.

(2)        Seek effective methods for the improvement of living, working, and related problems affecting farmworkers.

(3)        Recommend a mechanism for coordinating all farmworkers' activities in the State.

(4)        Identify and make recommendations to alleviate gaps and duplication of services or programs.

(5)        Propose and review legislation relating to farmworkers.

(b)        By February 1 of each year, the Council shall make a report describing its activities for the preceding calendar year to the Governor and General Assembly. (1983, c. 923, s. 205.)



§ 143B-426.27. Reserved for future codification purposes.

§ 143B‑426.27.  Reserved for future codification purposes.



§ 143B-426.28. Reserved for future codification purposes.

§ 143B‑426.28.  Reserved for future codification purposes.



§ 143B-426.29. Reserved for future codification purposes.

§ 143B‑426.29.  Reserved for future codification purposes.



§§ 143B-426.30, 143B-426.31: Recodified as §§ 143B-472.80, 143B-472.81 by Session Laws 2001-424, s. 7.6.

Part 27. North Carolina Board of Science and Technology.

§§ 143B‑426.30, 143B‑426.31: Recodified as §§ 143B‑472.80, 143B‑472.81 by Session Laws 2001‑424, s. 7.6.



§ 143B-426.32. Reserved for future codification purposes.

§ 143B‑426.32.  Reserved for future codification purposes.



§ 143B-426.33. Reserved for future codification purposes.

§ 143B‑426.33.  Reserved for future codification purposes.



§ 143B-426.34. Reserved for future codification purposes.

§ 143B‑426.34.  Reserved for future codification purposes.



§ 143B-426.34A. Martin Luther King, Jr. Commission - creation; powers and duties.

Part 27A.  Martin Luther King, Jr. Commission.

§ 143B‑426.34A.  Martin Luther King, Jr. Commission  creation; powers and duties.

There is hereby created the Martin Luther King, Jr. Commission of the Department of Administration.  The Martin Luther King, Jr. Commission shall have the following functions and duties:

(1)        To encourage appropriate ceremonies and activities throughout the State relating to the observance of the legal holiday honoring Martin Luther King, Jr.'s birthday;

(2)        To provide advice and assistance to local governments and private organizations across the State with respect to the observance of such holiday; and

(3)        To promote among the people of North Carolina an awareness and appreciation of the life and work of Martin Luther King, Jr. (1993, c. 502.)



§ 143B-426.34B. Martin Luther King, Jr. Commission - members; selection; quorum; compensation.

§ 143B‑426.34B.  Martin Luther King, Jr. Commission  members; selection; quorum; compensation.

(a)        The Martin Luther King, Jr. Commission of the Department of Administration shall consist of 16 members.  The Governor shall appoint 12 members, one of whom he shall designate as the chair of the Commission.  The Governor shall make reasonable efforts to assure that his appointees are equally distributed geographically throughout the State.  The President Pro Tempore of the Senate shall appoint two members and the Speaker of the House of Representatives shall appoint two members.  The terms of four of the members appointed by the Governor shall expire June 30, 1997.  The terms of four of the members appointed by the Governor shall expire June 30, 1996.  The terms of four of the members appointed by the Governor shall expire June 30, 1994.  The terms of the members appointed by the President Pro Tempore of the Senate and the Speaker of the House of Representatives shall expire June 30, 1995.  At the end of the respective terms of office of the initial members of the Commission, the appointment of their successors shall be for terms of four years.  No member of the Commission shall serve more than two consecutive terms.  A member having served two consecutive terms shall be eligible for reappointment one year after the expiration of the second term.  A member who fails to attend any three meetings of the Commission shall be dismissed automatically from the Commission upon failure to attend the third such meeting.  Provided, however, that the Commission may, by majority vote, reinstate any such dismissed member for the remainder of the unexpired term for good cause shown for failing to attend the meetings.  Vacancies shall be filled by the appointing officer for the unexpired term.

(b)        A majority of the Commission shall constitute a quorum for the transaction of business.

(c)        Members of the Commission shall be compensated for their services as authorized by G.S. 138‑5.  Members of the Commission who are State officials or employees shall be reimbursed as authorized by G.S. 138‑6.

(d)        The Department of Administration shall provide necessary clerical and administrative support services to the Commission. (1993, c. 502.)



§ 143B-426.35. Definitions.

Part 28.  Office of the State Controller.

§ 143B‑426.35.  Definitions.

As used in this Part, unless the context clearly indicates otherwise:

(1)        "Accounting system" means the total structure of records and procedures which discover, record, classify, and report information on the financial position and operating results of a governmental unit or any of its funds, balanced account groups, and organizational components.

(2)        "Office" means the Office of the State Controller.

(3)        "State agency" means any State agency as defined in G.S. 147‑64.4(4).

(4)        "State funds" means any moneys appropriated by the General Assembly, or moneys collected by or for the State, or any agency of the State, pursuant to the authority granted in any State laws. (1985 (Reg. Sess., 1986), c. 1024, s. 1; 1991, c. 542, s. 13.)



§ 143B-426.36. Office of the State Controller; creation.

§ 143B‑426.36.  Office of the State Controller; creation.

There is created the Office of the State Controller. This office shall be located administratively within the Department of Administration but shall exercise all of its prescribed statutory powers independently of the Secretary of Administration. (1985 (Reg. Sess., 1986), c. 1024, s. 1.)



§ 143B-426.37. State Controller.

§ 143B‑426.37.  State Controller.

(a)        The Office of the State Controller shall be headed by the State Controller who shall maintain the State accounting system and shall administer the State disbursing system.

(b)        The State Controller shall be a person qualified by education and experience for the office and shall be appointed by the Governor subject to confirmation by the General Assembly. The term of office of the State Controller shall be for seven years; the first full term shall begin July 1, 1987.

The Governor shall submit the name of the person to be appointed, for confirmation by the General Assembly, to the President of the Senate and the Speaker of the House of Representatives by May 1 of the year in which the State Controller is to be appointed. If the Governor does not submit the name by that date, the President of the Senate and the Speaker of the House of Representatives shall submit a name to the General Assembly for confirmation.

In case of death, incapacity, resignation, removal by the Governor for cause, or vacancy for any other reason in the Office of State Controller prior to the expiration of the term of office while the General Assembly is in session, the Governor shall submit the name of a successor to the President of the Senate and the Speaker of the House of Representatives within four weeks after the vacancy occurs. If the Governor does not do so, the President of the Senate and the Speaker of the House of Representatives shall submit a name to the General Assembly for confirmation.

In case of death, incapacity, resignation, removal by the Governor for cause, or vacancy for any other reason in the Office of State Controller prior to the expiration of the term of office while the General Assembly is not in session, the Governor shall appoint a State Controller to serve on an interim basis pending confirmation by the General Assembly.

(c)        The salary of the State Controller shall be set by the General Assembly in the Current Operations Appropriations Act. (1985 (Reg. Sess., 1986), c. 1024, s. 1; 1991 (Reg. Sess., 1992), c. 1039, s. 27.)



§ 143B-426.38. Organization and operation of office.

§ 143B‑426.38.  Organization and operation of office.

(a)        The State Controller may appoint a Chief Deputy State Controller. The salary of the Chief Deputy State Controller shall be set by the State Controller.

(b)        The State Controller may appoint all employees necessary to carry out his powers and duties. These employees shall be subject to the State Personnel Act.

(c)        All employees of the office shall be under the supervision, direction, and control of the State Controller. Except as otherwise provided by this Part, the State Controller may assign any function vested in him or his office to any subordinate officer or employee of the office.

(d)        The State Controller may, subject to the provisions of G.S. 147‑ 64.7(b)(2), obtain the services of independent public accountants, qualified management consultants, and other professional persons or experts to carry out his powers and duties.

(e)        The State Controller shall have legal custody of all books, papers, documents, and other records of the office.

(f)         The State Controller shall be responsible for the preparation of and the presentation of the office budget request, including all funds requested and all receipts expected for all elements of the budget.

(g)        The State Controller may adopt regulations for the administration of the office, the conduct of employees of the office, the distribution and performance of business, the performance of the functions assigned to the State Controller and the office of the State Controller, and the custody, use, and preservation of the records, documents, and property pertaining to the business of the office. (1985 (Reg. Sess., 1986), c. 1024, s. 1.)



§ 143B-426.39. Powers and duties of the State Controller.

§ 143B‑426.39.  Powers and duties of the State Controller.

The State Controller shall:

(1)        Prescribe, develop, operate, and maintain in accordance with generally accepted principles of governmental accounting, a uniform state accounting system for all state agencies. The system shall be designed to assure compliance with all legal and constitutional requirements including those associated with the receipt and expenditure of, and the accountability for public funds. The State Controller may elect to review a State agency's compliance with prescribed uniform State accounting system standards, as well as applicable legal and constitutional requirements related to compliance with such standards.

(2)        On the recommendation of the State Auditor, prescribe and supervise the installation of any changes in the accounting systems of an agency that, in the judgment of the State Controller, are necessary to secure and maintain internal control and facilitate the recording of accounting data for the purpose of preparing reliable and meaningful statements and reports. The State Controller shall be responsible for seeing that a new system is designed to accumulate information required for the preparation of budget reports and other financial reports.

(3)        Maintain complete, accurate and current financial records that set out all revenues, charges against funds, fund and appropriation balances, interfund transfers, outstanding vouchers, and encumbrances for all State funds and other public funds including trust funds and institutional funds available to, encumbered, or expended by each State agency, in a manner consistent with the uniform State accounting system.

(4)        Prescribe the uniform classifications of accounts to be used by all State agencies including receipts, expenditures, assets, liabilities, fund types, organization codes, and purposes. The State Controller shall also, after consultation with the Office of State Budget and Management, prescribe a form for the periodic reporting of financial accounts, transactions, and other matters that is compatible with systems and reports required by the State Controller under this section. Additional records, accounts, and accounting systems may be maintained by agencies when required for reporting to funding sources provided prior approval is obtained from the State Controller.

(4a)      Prescribe that, unless exempted by the State Controller, newly created or acquired component units of the State are required to have the same fiscal year as the State.

(5)        Prescribe the manner in which disbursements of the State agencies shall be made and may require that warrants, vouchers, electronic payments, or checks, except those drawn by the State Auditor, State Treasurer, and Administrative Officer of the Courts, shall bear two signatures of officers as designated by the State Controller.

(6)        Prescribe, develop, operate, and maintain a uniform payroll system, in accordance with G.S. 143B‑426.40G and G.S. 143C‑6‑6 for all State agencies. This uniform payroll system shall be designed to assure compliance with all legal and constitutional requirements. When the State Controller finds it expedient to do so because of a State agency's size and location, the State Controller may authorize a State agency to operate its own payroll system. Any State agency authorized by the State Controller to operate its own payroll system shall comply with the requirements adopted by the State Controller.

(7)        Keep a record of the appropriations, allotments, expenditures, and revenues of each State agency.

(8)        Make appropriate reconciliations with the balances and accounts kept by the State Treasurer.

(9)        Develop, implement, and amend as necessary a uniform statewide cash management plan for all State agencies in accordance with G.S. 147‑86.11.

(9a)      Implement a statewide accounts receivable program in accordance with Article 6B of Chapter 147 of the General Statutes.

(10)      Prepare and submit to the Governor, the State Auditor, the State Treasurer, and the Office of State Budget and Management each month, a report summarizing by State agency and appropriation or other fund source, the results of financial transactions. This report shall be in the form that will most clearly and accurately set out the current fiscal condition of the State. The State Controller shall also furnish each State agency a report of its transactions by appropriation or other fund source in a form that will clearly and accurately present the fiscal activities and condition of the appropriation or fund source.

(11)      Prepare and submit to the Governor, the State Auditor, the State Treasurer, and the Office of State Budget and Management, at the end of each quarter, a report on the financial condition and results of operations of the State entity for the period ended. This report shall clearly and accurately present the condition of all State funds and appropriation balances and shall include comments, recommendations, and concerns regarding the fiscal affairs and condition of the State.

(12)      Prepare on or before October 31 of each year, a Comprehensive Annual Financial Report in accordance with generally accepted accounting principles of the preceding fiscal year, in accordance with G.S. 143B‑426.40H. The report shall include State agencies and component units of the State, as defined by generally accepted accounting principles.

(13)      Perform additional functions and duties assigned to the State Controller, within the scope and context of the State Budget Act, Chapter 143C of the General Statutes.

(14)      through (16) Recodified as G.S. 143B‑472.42 (1), (2), and (3) by Session Laws 1997‑148, s. 3. (1985 (Reg. Sess., 1986), c. 1024, s. 1; 1987, c. 738, s. 59(a)(2); 1989, c. 239, s. 4; 1989 (Reg. Sess., 1990), c. 1024, s. 37; 1991, c. 542, s. 14; 1993, c. 512, s. 2; 1993 (Reg. Sess., 1994), c. 777, s. 1(a); 1997‑148, s. 3; 2000‑67, s. 7(b); 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b); 2005‑65, s. 1; 2005‑276, s. 6.19; 2006‑66, s. 6.19(a), (c); 2006‑203, s. 8; 2006‑221, s. 3A; 2006‑259, s. 40(a), (c).)



§ 143B-426.39A: Recodified as § 143B-472.43 by Session Laws 1997-148, s. 4.

§ 143B‑426.39A:  Recodified as § 143B‑472.43 by Session Laws 1997‑148, s.  4.



§ 143B-426.39B. Compliance review work papers not public records.

§ 143B‑426.39B.  Compliance review work papers not public records.

Work papers and other supportive material created as a result of a compliance review conducted under G.S. 143B‑426.39(1) are not public records under Chapter 132 of the General Statutes. The State Controller shall make all work papers and other supportive materials available to the State Auditor. The State Controller may, unless otherwise prohibited by law, make work papers available for inspection by duly authorized representatives of the State and federal governments in connection with matters officially before them. Any report resulting from a compliance review is a public record under Chapter 132 of the General Statutes. (2005‑65, s. 2.)



§ 143B-426.40: Recodified as § 143B-472.44 by Session Laws 1997-148, s. 5.

Part 28A.  State Information Processing Services.

§ 143B‑426.40:  Recodified as § 143B‑472.44 by Session Laws 1997‑148, s.  5.



§ 143B-426.40A. Assignments of claims against State.

§ 143B‑426.40A.  Assignments of claims against State.

(a)        Definitions.  The following definitions apply in this section:

(1)        Assignment. An assignment or transfer of a claim, or a power of attorney, an order, or another authority for receiving payment of a claim.

(2)        Claim. A claim, a part or a share of a claim, or an interest in a claim, whether absolute or conditional.

(3)        Qualified charitable organization. A charitable organization that is exempt from federal income tax pursuant to section 501(c)(3) of the Internal Revenue Code.

(4)        State employee credit union. A credit union organized under Chapter 54 of the General Statutes whose membership is at least one‑half employees of the State.

(5)        The State. The State of North Carolina and any department, bureau, or institution of the State of North Carolina.

(b)        Assignments Prohibited.  Except as otherwise provided in this section, any assignment of a claim against the State is void, regardless of the consideration given for the assignment, unless the claim has been duly audited and allowed by the State and the State has issued a warrant for payment of the claim. Except as otherwise provided in this section, the State shall not issue a warrant to an assignee of a claim against the State.

(c)        Assignments in Favor of Certain Entities Allowed.  This section does not apply to an assignment in favor of:

(1)        A hospital.

(2)        A building and loan association.

(3)        A uniform rental firm in order to allow an employee of the Department of Transportation to rent uniforms that include Day‑Glo orange shirts or vests as required by federal and State law.

(4)        An insurance company for medical, hospital, disability, or life insurance.

(d)        Assignments to Meet Child Support Obligations Allowed.  This section does not apply to assignments made to meet child support obligations pursuant to G.S. 110‑136.1.

(e)        Assignments for Prepaid Legal Services Allowed.  This section does not apply to an assignment for payment for prepaid legal services.

(f)         Payroll Deduction for State Employees' Credit Union Accounts Allowed.  An employee of the State who is a member of a State employee credit union may authorize, in writing, the periodic deduction from the employee's salary or wages paid for employment by the State of a designated lump sum for deposit to any credit union accounts, purchase of any credit union shares, or payment of any credit union obligations agreed to by the employee and the State Employees' Credit Union.

(f1)       Payroll Deduction for Contributions to the Parental Savings Fund Allowed.  An employee of the State may authorize, in writing, the periodic deduction from the employee's salary or wages paid for employment by the State of a designated lump sum for deposit in the Parental Savings Trust Fund administered by the State Education Assistance Authority.

(g)        Payroll Deduction for Payments to Certain Employees' Associations Allowed.  An employee of the State or any of its political subdivisions, institutions, departments, bureaus, agencies or commissions, or any of its local boards of education or community colleges, who is a member of a domiciled employees' association that has at least 2,000 members, 500 of whom are employees of the State, a political subdivision of the State, or public school employees, may authorize, in writing, the periodic deduction each payroll period from the employee's salary or wages a designated lump sum to be paid to the employees' association. A political subdivision may also allow periodic deductions for a domiciled employees' association that does not otherwise meet the minimum membership requirements set forth in this paragraph.

An employee of any local board of education who is a member of a domiciled employees' association that has at least 40,000 members, the majority of whom are public school teachers, may authorize in writing the periodic deduction each payroll period from the employee's salary or wages a designated lump sum or sums to be paid for dues and voluntary contributions for the employees' association.

An authorization under this subsection shall remain in effect until revoked by the employee. A plan of payroll deductions pursuant to this subsection for employees of the State and other association members shall become void if the employees' association engages in collective bargaining with the State, any political subdivision of the State, or any local school administrative unit. This subsection does not apply to county or municipal governments or any local governmental unit, except for local boards of education.

(h)        Payroll Deduction for State Employees Combined Campaign Allowed.  Subject to rules adopted by the State Controller, an employee of the State may authorize, in writing, the periodic deduction from the employee's salary or wages paid for employment by the State of a designated lump sum to be paid to satisfy the employee's pledge to the State Employees Combined Campaign.

(i)         Payroll Deduction for Public School and Community College Employees' Contributions to Charitable Organizations Allowed.  Subject to rules adopted by the State Controller, an employee of a local board of education or community college may authorize, in writing, the periodic deduction from the employee's salary or wages paid for employment by the board of education or community college of a designated lump sum to be contributed to a qualified charitable organization that has first been approved by the employee's board of education or community college board.

(j)         Payroll Deduction for University of North Carolina System Employees' Contributions to Certain Charitable Organizations Allowed.  Subject to rules adopted by the State Controller, if a constituent institution of The University of North Carolina approves a payroll deduction plan under this subsection, an employee of the constituent institution may authorize, in writing, the periodic deduction from the employee's salary or wages paid for employment by the constituent institution of a designated lump sum to be contributed to a qualified charitable organization that exists to support athletic or charitable programs of the constituent institution and that has first been approved by the President of The University of North Carolina as existing to support athletic or charitable programs. If a payroll deduction plan under this subsection results in additional costs to a constituent institution, these costs shall be paid by the qualified charitable organizations receiving contributions under the plan.

(k)        Payroll Deduction for University of North Carolina System Employees to Pay for Discretionary Privileges of University Service.  Subject to rules adopted by the State Controller, if a constituent institution of The University of North Carolina approves a payroll deduction plan under this subsection, an employee of the constituent institution may authorize, in writing, the periodic deduction from the employee's salary or wages paid for employment by the constituent institution, of one or more designated lump sums to be applied to the cost of corresponding discretionary privileges available at employee expense from the employing institution. Discretionary privileges from the employing institution that may be paid for through this subsection include parking privileges, athletic passes, use of recreational facilities, admission to campus concert series, and access to other institutionally hosted or provided entertainments, events, and facilities.

(l)         Assignment of Payments From the Underground Storage Tank Cleanup Funds.  This section does not apply to an assignment of any claim for payment or reimbursement from the Commercial Leaking Petroleum Underground Storage Tank Cleanup Fund established by G.S. 143‑215.94B or the Noncommercial Leaking Petroleum Underground Storage Tank Cleanup Fund established by G.S. 143‑215.94D. (2006‑66, s. 6.19(a), (b); 2006‑203, s. 9; 2006‑221, s. 3A; 2006‑259, s. 40(a), (b); 2006‑264, s. 67(b).)



§ 143B-426.40G. Issuance of warrants upon State Treasurer; delivery of warrants and disbursements for non-State entities.

Part 28C. Accounting Systems.

§ 143B‑426.40G.  Issuance of warrants upon State Treasurer; delivery of warrants and disbursements for non‑State entities.

(a)        The State Controller shall have the exclusive responsibility for the issuance of all warrants for the payment of money upon the State Treasurer. All warrants upon the State Treasurer shall be signed by the State Controller, who before issuing them shall determine the legality of payment and the correctness of the accounts. All warrants issued for non‑State entities shall be delivered by the appropriate agency to the entity's legally designated recipient by United States mail or its equivalent, including electronic funds transfer.

When the State Controller finds it expedient to do so because of a State agency's size and location, the State Controller may authorize a State agency to make expenditures through a disbursing account with the State Treasurer. The State Controller shall authorize the Judicial Department and the General Assembly to make expenditures through such disbursing accounts. All disbursements made to non‑State entities shall be delivered by the appropriate agency to the entity's legally designated recipient by United States mail or its equivalent, including electronic funds transfer. All deposits in these disbursing accounts shall be by the State Controller's warrant. A copy of each voucher making withdrawals from these disbursing accounts and any supporting data required by the State Controller shall be forwarded to the Office of the State Controller monthly or as otherwise required by the State Controller. Supporting data for a voucher making a withdrawal from one of these disbursing accounts to meet a payroll shall include the amount of the payroll and the employees whose compensation is part of the payroll.

A central payroll unit operating under the Office of the State Controller may make deposits and withdrawals directly to and from a disbursing account. The disbursing account shall constitute a revolving fund for servicing payrolls passed through the central payroll unit.

The State Controller may use a facsimile signature machine in affixing his signature to warrants.

(b)        The State Treasurer may impose on an agency a fee of fifteen dollars ($15.00) for each check drawn against the agency's disbursing account that causes the balance in the account to be in overdraft or while the account is in overdraft. The financial officer shall pay the fee from non‑State or personal funds to the General Fund to the credit of the miscellaneous nontax revenue account by the agency. (2006‑66, s. 6.19(a); 2006‑203, s. 9; 2006‑221, s. 3A; 2006‑259, s. 40(a).)



§ 143B-426.40H. Annual financial information.

§ 143B‑426.40H.  Annual financial information.

Every fiscal year, all State agencies and component units of the State, as defined by generally accepted accounting principles, shall prepare annual financial information on all funds administered by them no later than 60 days after the end of the State's fiscal year then ended in accordance with generally accepted accounting principles as described in authoritative pronouncements and interpreted or prescribed by the State Controller, and in the form and time frame required by the State Controller. The State Controller shall publish guidelines specifying the procedures to implement the necessary records, procedures, and accounting systems to reflect these statements on the proper basis of accounting.

Accordingly, the State Controller shall combine the financial information for the various agencies into a Comprehensive Annual Financial Report for the State of North Carolina in accordance with generally accepted accounting principles. These statements, along with the opinion of the State Auditor, shall be published as the official financial statements of the State and shall be distributed to the Governor, the Office of State Budget and Management, members of the General Assembly, heads of departments, agencies, and institutions of the State, and other interested parties. The State Controller shall notify the Director of the Budget of any State agencies and component units of the State, as defined by generally accepted accounting principles, that have not complied fully with the requirements of this section within the specified time, and the Director of the Budget shall employ whatever means necessary, including the withholding of allotments, to ensure immediate corrective actions. (2006‑66, s. 6.19(a); 2006‑203, s. 9; 2006‑221, s. 3A; 2006‑259, s. 40(a).)



§ 143B-426.41. Board of Trustees of the North Carolina Public Employee Special Pay Plan.

Part 29. Board of Trustees of the North Carolina Public Employee Special Pay Plan.

§ 143B‑426.41.  Board of Trustees of the North Carolina Public Employee Special Pay Plan.

(a)        The Governor shall, by Executive Order, establish a Board of Trustees of the North Carolina Public Employee Special Pay Plan, which when established shall be constituted as an agency of the State of North Carolina within the Department of Administration. The Board shall adopt and implement an Internal Revenue Service approved Special Pay Plan for State employees, which shall enhance, and not diminish, existing Special Pay benefits. A Special Pay Plan is a qualified retirement plan under section 401(a) of the Internal Revenue Code, which is approved by the Internal Revenue Service, that reduces the federal tax burden on special compensation payments made on behalf of State employees which if paid directly to a State employee would be compensation income within the meaning of the Internal Revenue Code.

(b)        The Board shall consist of seven voting members, as follows:

(1)        The State Personnel Director.

(2)        The State Budget Officer, who shall serve as chair.

(3)        The State Treasurer.

(4)        A State employee who has knowledge of benefits and benefit administration appointed by the Governor.

(5)        An employee of a public school system administrative unit who is knowledgeable about payroll and benefit matters, appointed by the Governor.

(6)        An employee of The University of North Carolina System who is knowledgeable about payroll and benefit matters, appointed by the Governor.

(7)        An employee of the Community College System who is knowledgeable about payroll and benefit matters, appointed by the Governor.

Any member may designate in writing, filed with the Board, any employee of his department to act at any meeting of the Board from which the member is absent, to the same extent that the member could act if present at that meeting. The initial term of the member appointed pursuant to subdivisions (4) and (5) of this subsection shall end July 1, 2004, and, thereafter, the member shall serve terms of four years. The initial term of the member appointed pursuant to subdivisions (6) and (7) of this subsection shall end July 1, 2006, and, thereafter, the member shall serve terms of four years.

(c)        The Board may delegate the performance of its administrative duties as it deems appropriate, including coordination and administration of the Plan. Prior to contracting for such services, the Board shall seek written proposals.

(d)        The Plan shall be limited to employees age 55 or older whose Special Pay totals five thousand dollars ($5,000) or more per year. The Board may designate appropriate investment vehicles, trust services, and administrative services from any company duly authorized to conduct business in this State. Prior to contracting for any such services, the Board shall seek written proposals. The Board may establish, alter, amend, and modify the Special Pay Plan, to the extent it deems necessary or desirable, for the purpose of facilitating the administration, investment, and maintenance of assets acquired by the investment of Special Pay Plan funds. The Board of Trustees, may, however, exclude any categories of compensation or set floors or ceilings in order to ameliorate any hardships or unintended consequences.

Prior to implementing a Special Pay Plan, the Board shall investigate participation options and weigh the advantages and disadvantages to both the State and State employees of various participation options available.

The Special Pay Plan approved by the Board shall include the following components:

(1)        The Plan shall require permanent savings for all State employees participating in the Special Pay Plan of no less than the lesser of seven and sixty‑five hundredths percent (7.65%) or the FICA percentage applicable to all Special Pay subject to the Plan.

(2)        State employees who elect and are entitled to immediate distribution from the Plan shall be guaranteed payment of the entire amount of Special Pay, plus earnings, and less any mandatory income tax withholding in no more than seven days from the date payment is made to the Plan on behalf of the State employee.

(3)        The Plan shall phase in participation in the Special Pay Plan by State agencies as directed by the Board.

(e)        A majority of the Board shall constitute a quorum for the transaction of business. (2002‑126, s. 28.6.)



§ 143B-427. Department of Commerce - creation.

Article 10.

Department of Commerce.

Part 1.  General Provisions.

§ 143B‑427.  Department of Commerce  creation.

There is hereby recreated and reconstituted a Department to be known as the "Department of Commerce," with the organization, powers, and duties defined in Article 1 of this Chapter, except as modified in this Article. (1977, c. 198, s. 1; 1989, c. 751, s. 7(23); 1991 (Reg. Sess., 1992), c. 959, ss. 44, 45.)



§ 143B-428. Department of Commerce - declaration of policy.

§ 143B‑428.  Department of Commerce  declaration of policy.

It is hereby declared to be the policy of the State of North Carolina to actively encourage the expansion of existing environmentally sound North Carolina industry; to actively encourage the recruitment of environmentally sound national and international industry into North Carolina through industrial recruitment efforts and through effective advertising, with an emphasis on high‑wage‑paying industry; to promote the development of North Carolina's labor force to meet the State's growing industrial needs; to promote the growth and development of our travel and tourist industries; to promote the development of our State ports; and to assure throughout State government, the coordination of North Carolina's economic development efforts. (1977, c. 198, s. 1; 1989, c. 751, s. 7(24); 1991 (Reg. Sess., 1992), c. 959, s. 46; 2003‑340, s. 1.10.)



§ 143B-429. Department of Commerce - duties.

§ 143B‑429.  Department of Commerce  duties.

It shall be the duty of the Department of Commerce to provide for and promote the implementation of the declared policy of the State of North Carolina as provided in G.S. 143B‑428, to promote and assist in the total economic development of North Carolina in accord with such declared policy and to perform such other duties and functions as are conferred by this Chapter, delegated or assigned by the Governor and conferred by the Constitution and laws of this State. (1977, c. 198, s. 1; 1989, c. 751, s. 7(25); 1991 (Reg. Sess., 1992), c. 959, s. 47.)



§ 143B-430. Secretary of Commerce - powers and duties.

§ 143B‑430.  Secretary of Commerce  powers and duties.

(a)        The head of the Department of Commerce is the Secretary of Commerce. The Secretary of Commerce shall have such powers and duties as are conferred on him by this Chapter, delegated to him by the Governor, and conferred on him by the Constitution and laws of this State. The Secretary of Commerce shall be responsible for effectively and efficiently organizing the Department of Commerce to promote the policy of the State of North Carolina as outlined in G.S. 143B‑428 and to promote statewide economic development in accord with that policy. Except as otherwise specifically provided in this Article and in Article 1 of this Chapter, the functions, powers, duties and obligations of every agency or subunit in the Department of Commerce shall be prescribed by the Secretary of Commerce.

(b)        The Secretary of Commerce shall have the power and duty to accept and administer federal funds provided to the State through the Job Training Partnership Act, Pub. L. No. 97‑300, 96 Stat. 1322, 29 U.S.C. § 1501 et seq., as amended.

(c)        The Secretary of Commerce may adopt rules to administer a program or fulfill a duty assigned to the Department of Commerce or the Secretary of Commerce. (1977, c. 198, s. 1; 1989, c. 727, s. 6, c. 751, ss. 7(26), 8(18); 1991 (Reg. Sess., 1992), c. 959, s. 48; 2003‑284, s. 12.6A(c).)



§ 143B-431. Department of Commerce - functions.

§ 143B‑431.  Department of Commerce  functions.

(a)        The functions of the Department of Commerce, except as otherwise expressly provided by Article 1 of this Chapter or by the Constitution of North Carolina, shall include:

(1)        All of the executive functions of the State in relation to economic development including by way of enumeration and not of limitation, the expansion and recruitment of environmentally sound industry, labor force development, the promotion of and assistance in the orderly development of North Carolina counties and communities, the promotion and growth of the travel and tourism industries, the development of our State's ports, energy resource management and energy policy development;

(2)        All functions, powers, duties and obligations heretofore vested in an agency enumerated in Article 15 of Chapter 143A, to wit:

a.         The State Board of Alcoholic Control,

b.         The North Carolina Utilities Commission,

c.         The Employment Security Commission,

d.         The North Carolina Industrial Commission,

e.         State Banking Commission and the Commissioner of Banks,

f.          Savings Institutions Division,

g.         Repealed by Session Laws 2001‑193, s. 10, effective July 1, 2001.

h.         Credit Union Commission,

i.          Repealed by Session Laws 2004‑199, s. 27(c), effective August 17, 2004.

j.          The North Carolina Mutual Burial Association Commission,

k.         The North Carolina Rural Electrification Authority,

l.          The North Carolina State Ports Authority,

all of which enumerated agencies are hereby expressly transferred by a Type II transfer, as defined by G.S. 143A‑6, to this recreated and reconstituted Department of Commerce; and

(3)        All other functions, powers, duties and obligations as are conferred by this Chapter, delegated or assigned by the Governor and conferred by the Constitution and laws of this State. Any agency transferred to the Department of Commerce by a Type II transfer, as defined by G.S. 143A‑6, shall have the authority to employ, direct and supervise professional and technical personnel, and such agencies shall not be accountable to the Secretary of Commerce in their exercise of quasi‑judicial powers authorized by statute, notwithstanding any other provisions of this Chapter, provided that the authority of the North Carolina State Ports Authority to employ, direct and supervise personnel shall be as provided in Part 10 of this Article.

(b)        The Department of Commerce is authorized to establish and provide for the operation of North Carolina nonprofit corporations for any of the following purposes:

(1)        To aid the development of small businesses.

(2)        To achieve the purposes of the United States Small Business Administration's 504 Certified Development Company Program.

(3)        To acquire options and hold options for the purchase of land under G.S. 143B‑437.02.

(b1)      The Department of Commerce is authorized to contract for the preparation of proposals and reports in response to requests for proposals for location or expansion of major industrial projects.

(c)        The Department of Commerce shall have the following powers and duties with respect to local planning assistance:

(1)        To provide planning assistance to municipalities and counties and joint and regional planning boards established by two or more governmental units in the solution of their local planning problems. Planning assistance as used in this section shall consist of making population, economic, land use, traffic, and parking studies and developing plans based thereon to guide public and private development and other planning work of a similar nature. Planning assistance shall also include the preparation of proposed subdivision regulations, zoning ordinances, capital budgets, and similar measures that may be recommended for the implementation of such plans. The term planning assistance shall not be construed to include the providing of plans for specific public works.

(2)        To receive and expend federal and other funds for planning assistance to municipalities and counties and to joint and regional planning boards, and to enter into contracts with the federal government, municipalities, counties, or joint and regional planning boards with reference thereto.

(3)        To perform planning assistance, either through the staff of the Department or through acceptable contractual arrangements with other qualified State agencies or institutions, local planning agencies, or with private professional organizations or individuals.

(4)        To assume full responsibility for the proper execution of a planning program for which a grant of State or federal funds has been made and for carrying out the terms of a federal grant contract.

(5)        To cooperate with municipal, county, joint and regional planning boards, and federal agencies for the purpose of aiding and encouraging an orderly, coordinated development of the State.

(6)        To establish and conduct, either with its own staff or through contractual arrangements with institutions of higher education, State agencies, or private agencies, training programs for those employed or to be employed in community development activities.

(d)        The Department of Commerce, with the approval of the Governor, may apply for and accept grants from the federal government and its agencies and from any foundation, corporation, association, or individual and may comply with the terms, conditions, and limitations of such grants in order to accomplish the Department's purposes. Grant funds shall be expended pursuant to the Executive Budget Act. In addition, the Department shall have the following powers and duties with respect to its duties in administering federal programs:

(1)        To negotiate, collect, and pay reasonable fees and charges regarding the making or servicing of grants, loans, or other evidences of indebtedness.

(2)        To establish and revise by regulation, in accordance with Chapter 150B of the General Statutes, schedules of reasonable rates, fees, or charges for services rendered, including but not limited to, reasonable fees or charges for servicing applications. Schedules of rates, fees, or charges may vary according to classes of service, and different schedules may be adopted for public entities, nonprofit entities, private for‑profit entities, and individuals.

(3)        To pledge current and future federal fund appropriations to the State from the Community Development Block Grant (CDBG) program for use as loan guarantees in accordance with the provisions of the Section 108 Loan Guarantee program, Subpart M, 24 CFR 570.700, et seq., authorized by the Housing and Community Development Act of 1974 and amendments thereto. The Department may enter into loan guarantee agreements in support of projects sponsored by individual local governments or in support of pools of two or more projects supported by local governments with authorized State and federal agencies and other necessary parties in order to carry out its duties under this subdivision. In making loan guarantees and grants under this subdivision the Department shall take into consideration project applications, geographic diversity and regional balance in the entire community development block grant program. In making loan guarantees authorized under this subdivision, the Department shall ensure that apportionment of the risks involved in pledging future federal funds in accordance with State policies and priorities for financial support of categories of assistance is made primarily against the category from which the loan guarantee originally derived. A pledge of future CDBG funds under this subdivision is not a debt or liability of the State or any political subdivision of the State or a pledge of the faith and credit of the State or any political subdivision of the State. The pledging of future CDBG funds under this subdivision does not directly, indirectly, or contingently obligate the State or any political subdivision of the State to levy or to pledge any taxes, nor may pledges exceed twice the amount of annual CDBG funds.

Prior to issuing a Section 108 Loan Guarantee agreement, the Department of Commerce must make the following findings:

a.         The minimum size of the Section 108 Loan Guarantee is (i) seven hundred fifty thousand dollars ($750,000) for a project supported by an individual local government and (ii) two hundred fifty thousand dollars ($250,000) for a project supported as part of a loan pool; and the maximum size is five million dollars ($5,000,000) per project.

b.         The Section 108 Loan Guarantee cannot constitute more than fifty percent (50%) of total project costs.

c.         The project has ten percent (10%) equity from the corporation, partnership, or sponsoring party. "Equity" means cash, real estate, or other hard assets contributed to the project and loans that are subordinated in payment and collateral during the term of the Section 108 Loan Guarantee.

d.         The project has the personal guarantee of any person owning ten percent (10%) or more of the corporation, partnership, or sponsoring entity, except for projects involving Low‑Income Housing Tax Credits under section 42 of the Internal Revenue Code or Historic Tax Credits under section 47 of the Internal Revenue Code. Collateral on the loan must be sufficient to cover outstanding debt obligations.

e.         The project has sufficient cash flow from operations for debt service to repay the Section 108 loan.

f.          The project meets all underwriting and eligibility requirements of the North Carolina Section 108 Guarantee Program Guidelines and of the Department of Housing and Urban Development regulations, except that projects involving hotels, motels, private recreational facilities, private entertainment facilities, and convention centers are ineligible for Section 108 loan guarantees.

The Department shall create a loan loss reserve fund as additional security for loans guaranteed under this section and may deposit federal program income or other funds governed by this section into the loan loss reserve fund. The Department shall maintain a balance in the reserve fund of no less than ten percent (10%) of the outstanding indebtedness secured by Section 108 loan guarantees.

(e)        The Department of Commerce may establish a clearinghouse for State business license information and shall perform the following duties:

(1)        Establish a license information service detailing requirements for establishing and engaging in business in the State.

(2)        Provide the most recent forms and information sheets for all State business licenses.

(3)        Prepare, publish, and distribute a complete directory of all State licenses required to do business in North Carolina.

(4)        Upon request, the Department shall assist a person as provided below:

a.         Identify the type and source of licenses that may be required and the potential difficulties in obtaining the licenses based on an informal review of a potential applicant's business at an early stage in its planning. Information provided by the Department is for guidance purposes only and may not be asserted by an applicant as a waiver or release from any license requirement. However, an applicant who uses the services of the Department as provided in this subdivision, and who receives a written statement identifying required State business licenses relating to a specific business activity, shall not be assessed a penalty for failure to obtain any State business license which was not identified, provided that the applicant submits an application for each such license within 60 days after written notification by the Department or the agency responsible for issuing the license.

b.         Arrange an informal conference between the person and the appropriate agency to clarify licensing requirements or standards, if necessary.

c.         Assist in preparing the appropriate application and supplemental forms.

d.         Monitor the license review process to determine the status of a particular license. If there is a delay in the review process, the Department may demand to know the reasons for the delay, the action required to end the delay, and shall provide this information to the applicant. The Department may assist the applicant in resolving a dispute with an agency during the application process. If a request for a license is refused, the Department may explain the recourse available to the person under the Administrative Procedure Act.

(5)        Collaborate with the business license coordinator designated in State agencies in providing information on the licenses and regulatory requirements of the agency, and in coordinating conferences with applicants to clarify license and regulatory requirements.

Each agency shall designate a business license coordinator. The coordinator shall have the following responsibilities:

a.         Provide to the Department the most recent application and supplemental forms required for each license issued by the agency, the most recent information available on existing and proposed agency rules, the most recent information on changes or proposed changes in license requirements or agency rules and how those changes will affect the business community, and agency publications that would be of aid or interest to the business community.

b.         Work with the Department in scheduling conferences for applicants as provided under this subsection.

c.         Determine, upon request of an applicant or the Department, the status of a license application or renewal, the reason for any delay in the license review process, and the action needed to end the delay; and to notify the applicant or Department, as appropriate, of those findings.

d.         Work with the Department or applicant, upon request, to resolve any dispute that may arise between the agency and the applicant during the review process.

e.         Review agency regulatory and license requirements and to provide a written report to the Department that identifies the regulatory and licensing requirements that affect the business community; indicates which, if any, requirements should be eliminated, modified, or consolidated with other requirements; and explains the need for continuing those requirements not recommended for elimination.

f.          Report, on a quarterly basis, to the Department on the number of licenses issued during the previous quarter on a form prescribed by the Department. (1977, c. 198, s. 1; 1987, c. 214; 1989, c. 76, s. 25; c. 751, s. 2; 1991, c. 689, s. 153; 1991 (Reg. Sess., 1992), c. 959, s. 49; 1995, c. 310, s. 1; 1995 (Reg. Sess., 1996), c. 575, s. 1; 2001‑193, s. 10; 2004‑124, ss. 6.26(c), 6.26(d), 13.9A(c); 2004‑199, s. 27(c).)



§ 143B-431.1. Toll-free number for information on housing assistance.

§ 143B‑431.1.  Toll‑free number for information on housing assistance.

There shall be established in the Department of Commerce a toll‑free telephone number to provide information on housing assistance to the citizens of the State. (1989, c. 751, s. 6; 1991 (Reg. Sess., 1992), c. 959, s. 50.)



§ 143B-431.2. Department of Commerce - limitation on grants and loans.

§ 143B‑431.2.  Department of Commerce  limitation on grants and loans.

The Department of Commerce may not make a loan nor award a grant to any individual, organization, or governmental unit if that individual, organization, or governmental unit is currently in default on any loan made by the Department of Commerce. (2000‑56, s. 4.)



§ 143B-432. Transfers to Department of Commerce.

§ 143B‑432.  Transfers to Department of Commerce.

(a)  The Division of Economic Development of the Department of Natural and Economic Resources, the Science and Technology Committee of the Department of Natural and Economic Resources, the Science and Technology Research Center of the Department of Natural and Economic Resources, and the North Carolina National Park, Parkway and Forests Development Council of the Department of Natural and Economic Resources are each hereby transferred to the Department of Commerce by a Type I transfer, as defined in G.S. 143A‑6.

(b)        All functions, powers, duties, and obligations heretofore vested in the following subunits of the Department of Natural Resources and Community Development are hereby transferred to and vested in the Department of Commerce by a Type I transfer as defined in G.S. 143A‑6:

(1)        Community Assistance Division.

(2)        Employment and Training Division.

(c)        All functions, powers, duties, and obligations heretofore vested in the following councils of the Department of Natural Resources and Community Development are hereby transferred to and vested in the Department of Commerce by a Type II transfer as defined in G.S. 143A‑6:

(1)        Community Development Council.

(2)        Job Training Coordinating Council. (1977, c. 198, s. 1; 1989, c. 727, s. 7; c. 751, s. 7(27); 1989 (Reg. Sess., 1990), c. 1004, s. 32; 1991 (Reg. Sess., 1992), c. 959, s. 51.)



§ 143B-432.1. Department of Commerce - Small Business Ombudsman.

§ 143B‑432.1.  Department of Commerce  Small Business Ombudsman.

A Small Business Ombudsman is created in the Department of Commerce to work with small businesses to ensure they receive timely answers to questions and timely resolution of issues involving State government. The Small Business Ombudsman shall have the authority to make inquiry of State agencies on behalf of a business, to receive information concerning the status of a business's inquiry, and to convene representatives of various State agencies to discuss and resolve specific issues raised by a business. The Small Business Ombudsman shall also work with the small business community to identify problems in State government related to unnecessary delays, inconsistencies between regulatory agencies, and inefficient uses of State resources. (2004‑124, s. 13.9A(e).)



§ 143B-433. Department of Commerce - organization.

§ 143B‑433.  Department of Commerce  organization.

The Department of Commerce shall be organized to include:

(1)        The following agencies:

a.         The North Carolina Alcoholic Beverage Control Commission.

b.         The North Carolina Utilities Commission.

c.         The Employment Security Commission.

d.         The North Carolina Industrial Commission.

e.         State Banking Commission.

f.          Savings Institutions Division.

g.         Repealed by Session Laws 2001‑193, s. 11, effective July 1, 2001.

h.         Credit Union Commission.

i.          Repealed by Session Laws 2004‑199, s. 27(d), effective August 17, 2004.

j.          The North Carolina Mutual Burial Association Commission.

k.         North Carolina Cemetery Commission.

l.          The North Carolina Rural Electrification Authority.

m.        Repealed by Session Laws 1985, c. 757, s. 179(d).

n.         North Carolina Science and Technology Research Center.

o.         The North Carolina State Ports Authority.

p.         North Carolina National Park, Parkway and Forests Development Council.

q.         Economic Development Board.

r.          Labor Force Development Council.

s.,         t. Repealed by Session Laws 2000, c. 140, s. 76.(j), effective September 30, 2000.

u.         Navigation and Pilotage Commissions established by Chapter 76 of the General Statutes.

v.         Repealed by Session Laws 1993, c. 321, s. 313b.

(2)        Those agencies which are transferred to the Department of Commerce including the:

a.         Community Assistance Division.

b.         Community Development Council.

c.         Employment and Training Division.

d.         Job Training Coordinating Council.

(3)        Such divisions as may be established pursuant to Article 1 of this Chapter. (1977, c. 198, s. 1; 1979, c. 668, s. 2; 1981, c. 412, ss. 4, 5; 1983, c. 899, s. 1; 1985, c. 757, s. 179(d); 1989, c. 76, s. 26; c. 727, s. 8; c. 751, s. 7(28); 1991 (Reg. Sess., 1992), c. 959, s. 52; 1993, c. 321, s. 313(b); 1998‑217, s. 19; 2000‑140, s. 76(j); 2001‑193, s. 11; 2004‑199, s. 27(d).)



§§ 143B-433.1 through 143B-433.3: Repealed by Session Laws 1993, c. 321, s. 305(c).

Part 1A.  Housing Coordination and Policy Council.

§§ 143B‑433.1 through 143B‑433.3:  Repealed by Session Laws 1993, c.  321, s. 305(c).



§ 143B-434. Economic Development Board - creation, duties, membership.

Part 2. Economic Development.

§ 143B‑434.  Economic Development Board  creation, duties, membership.

(a)        Creation and Duties.  There is created within the Department of Commerce an Economic Development Board. The Board shall have the following duties:

(1)        To provide economic and community development planning for the State.

(2)        To recommend economic development policy to the Secretary of Commerce, the General Assembly, and the Governor. The recommendations may cover the following issues as well as any other economic development policy issues:

a.         Use of tax abatements and other incentives to motivate economic development.

b.         Definition of which specific activities and programs should be considered economic development activities and programs for the purpose of receiving State appropriations.

c.         The role of institutions of higher education in economic development.

d.         The use of State funds to leverage private nonprofit economic development initiatives.

e.         The linkage of workforce preparedness activities and initiatives, and economic development planning.

(3)        To recommend annually to the Governor biennial and annual appropriations for economic development programs.

(4)        To develop and update annually a comprehensive strategic economic development plan, as provided in G.S. 143B‑434.1.

The Board shall meet at least quarterly at the call of its chair or the Secretary. Each quarter the Secretary shall report to the Board on the program and progress of this State's economic development.

(b)        Membership.  The Economic Development Board shall consist of 37 members. The Secretary of Commerce shall serve ex officio as a member and as the secretary of the Economic Development Board. The Secretary of Revenue shall serve as an ex officio, nonvoting member. Four members of the House of Representatives appointed by the Speaker of the House of Representatives, four members of the Senate appointed by the President Pro Tempore of the Senate, the President of The University of North Carolina, or designee, the President of the North Carolina Community College System, or designee, the Secretary of State, and the President of the Senate (or the designee of the President of the Senate), shall serve as members of the Board. The Governor shall appoint the remaining 23 members of the Board. Effective with the terms beginning July 1, 1997, one of the Governor's appointees shall be a representative of a nonprofit organization involved in economic development and two of the Governor's appointees shall be county economic development representatives. The Governor shall designate a chair and a vice‑chair from among the members of the Board. Appointments to the Board made by the Governor for terms beginning July 1, 1997, and appointments to the Board made by the Speaker of the House of Representatives and the President Pro Tempore of the Senate for terms beginning July 9, 1993, should reflect the ethnic and gender diversity of the State as nearly as practical.

The initial appointments to the Board shall be for terms beginning on July 9, 1993. Of the initial appointments made by the Governor, the terms shall expire July 1, 1997. Of the initial appointments made by the Speaker of the House of Representatives and by the President Pro Tempore of the Senate two appointments of each shall be designated to expire on July 1, 1995; the remaining terms shall expire July 1, 1997. Thereafter, all appointments shall be for a term of four years.

The appointing officer shall make a replacement appointment to serve for the unexpired term in the case of a vacancy.

The members of the Economic Development Board shall receive per diem and necessary travel and subsistence expenses payable to members of State Boards and agencies generally pursuant to G.S. 138‑5 and G.S. 138‑6, as the case may be. The members of the Economic Development Board who are members of the General Assembly shall not receive per diem but shall receive necessary travel and subsistence expenses at rates prescribed by G.S. 120‑3.1.

(c)        Advice and Staff.  The Secretaries of Administration, State, and Transportation, the Commissioners of Agriculture and Labor, and the State Treasurer, or their designees, shall advise the Board on economic development activities within the responsibility of their respective departments. Clerical and professional staff support to the Economic Development Board shall be provided by an Interagency Economic Development Group composed of representatives of the following State agencies:

(1)        The Department of Administration.

(2)        The Department of Agriculture and Consumer Services.

(3)        The Employment Security Commission.

(4)        The Department of Labor.

(5)        The Department of Transportation.

The Department of Commerce shall have the responsibility for coordinating the activities and efforts of the Interagency Economic Development Group. (1977, c. 198, s. 1; 1981, c. 47, s. 6; 1981 (Reg. Sess., 1982), c. 1191, s. 18; 1983, c. 717, s. 83; 1989, c. 751, ss. 7(29), 9(c); 1991 (Reg. Sess., 1992), c. 959, s. 85; c. 1038, s. 22; 1993, c. 321, s. 313(a); c. 561, s. 12; 1993 (Reg. Sess., 1994), c. 773, s. 15.1; 1997‑261, s. 105; 2001‑487, s. 32; 2001‑513, s. 13.)



§ 143B-434.01. Comprehensive Strategic Economic Development Plan.

§ 143B‑434.01.  Comprehensive Strategic Economic Development Plan.

(a)        Definitions.  The following definitions apply in this section:

(1)        Board.  The Economic Development Board.

(2)        Department.  The Department of Commerce.

(3)        Economic distress.  The presence of at least one trend indicator or at least one status indicator:

a.         Trend indicators:

1.         Weighted average age of industrial plants exceeding statewide average age.

2.         Loss of population over the most recent three‑ to five‑year period.

3.         Below average job growth over the most recent three‑ to five‑year period.

4.         Outmigration over the most recent three‑ to five‑year period.

5.         Decline in real wages over the most recent three‑ to five‑year period.

6.         Above average rate of business failures over the most recent three‑ to five‑year period.

b.         Status indicators:

1.         Per capita income below the State average.

2.         Earnings or wages per job below the State average.

3.         Unemployment above the State average.

4.         Poverty rate above the State average.

5.         Below average fiscal capacity.

(4)        Plan.  The Comprehensive Strategic Economic Development Plan.

(5)        Region.  One of the major geographic regions of the State defined in the Plan as an economic region based on compatible economic development factors.

(b)        Board to Prepare Plan.  The Board shall prepare the Plan by April 1, 1994.  The Board shall review and update this Plan by April 1 of each year.  The original Plan shall cover a period of four years and each annual update shall extend the time frame by one year so that a four‑year plan is always in effect.  The Board shall provide copies of the Plan and each annual update to the Governor and the Joint Legislative Commission on Governmental Operations.  The Plan shall encompass all of the components set out in this section.

(c)  Purpose.  The purpose of this section is to require the Board to apply strategic planning principles to its economic development efforts.  This requirement is expected to result in:

(1)        The selection of a set of priority development objectives that recognizes the increasingly competitive economic environment and addresses the changing needs of the State in a more comprehensive manner.

(2)        The effective utilization of available and limited resources.

(3)        A commitment to achieve priority objectives and to sustain the process.

(d)        Public and Private Input. 

(1)        At each stage as it develops and updates the Plan, the Board shall solicit input from all parties involved in economic development in North Carolina, including:

a.         Each of the programs and organizations that, for State budget purposes, identifies economic development as one of its global goals.

b.         Local economic development departments and regional economic development organizations.

c.         The Board of Governors of The University of North Carolina.

(2)        The Board shall also hold hearings in each of the Regions to solicit public input on economic development before the initial Plan is completed.  The purposes of the public hearings are to:

a.         Assess the strengths and weaknesses of recent regional economic performance.

b.         Examine the status and competitive position of the regional resource base.

c.         Identify and seek input on issues that are key to improving the economic well‑being of the Region.

The Board shall hold additional hearings from time to time to solicit public input regarding economic development activities.

(3)        Each component of the Plan shall be based on this broad input and, to the extent possible, upon a consensus among all affected parties.  The Board shall coordinate its planning process with any State capital development planning efforts affecting State infrastructure such as roads and water and sewer facilities.

(e)        Environmental Scan.  The first step in developing the Plan shall be to develop an environmental scan based on the input from economic development parties and the public and on information about the economic environment in North Carolina.  To prepare the scan, the Board shall gather the following information.  Thereafter, the information shall be updated periodically.

(1)        Compilation of the latest economic and demographic data on North Carolina by State, Region, and county including population, population projections, employment, and employment projections, income and earnings status and outlook, migration and commuting patterns, unemployment, poverty, and other similar data.

(2)        Compilation of the latest data on the strength of the business environment by State, Region, and county with emphasis on the dynamics of job creation:  start‑ups, expansions, locations, contractions, and failures.  Special assessments are to be made of rural, small, and minority business components of overall activity.

(3)        Compilation of the latest data on labor compensation, construction costs, utility rates, payroll costs, taxes, and other cost data normally considered by manufacturing firms and new businesses and shall be tabulated by State, Region, and county.

(4)        Compilation of data on assets within the State and by Region and county to include the following:

a.         Available buildings, bona fide industrial parks, and sites.

b.         Characteristics of the available labor force (number, demographic attributes, skill levels, etc.).

c.         Special labor situations, such as military base discharges and large plant closings.

d.         Available infrastructure capacities by county and Region including water, sewer, electrical, natural gas, telecommunication, highway access, and other pertinent services.

e.         The fiscal capacity of counties and localities within counties to support the infrastructure development necessary to participate in the development process.

f.          Analyses of assimilative capacity of riverine, estuarine, or ocean outfalls, or other environmental cost considerations.

g.         Proximity analyses of counties in close alignment with major urban areas in bordering states.

h.         Special educational and research capabilities.

i.          Special transportation situations such as major airports, ports, and railyards.

j.          Available data on the performance, contribution, and impact each economic sector (including, but not limited to, agriculture, finance, manufacturing, public utilities, trade, services, tourism, and government) is having on individual counties, Regions, and the State.

k.         Available tourist and service assets.

l.          Analyses of seasonal population and absentee ownership in resort and tourism areas and their impact on the delivery of public services.

m.        Cost and availability of natural gas and electricity.

(5)        Compilation and analyses of data on economic and industrial changes in competitor states by Region, as applicable.  This data shall be entered into a database and kept current.  It shall include, specifically, all new plant location information such as origin of the plant, Standard Industrial Classification Code, employment, and investment.

(6)        Compilation of cost data, policies, and strategies in competitive Southeastern states as well as other United States regions and foreign countries.

(7)        Compilation of incentives and special programs being offered by other states.

(8)        Compilation and analyses of other data relating to economic development such as regulatory or legal matters, structural problems, and social considerations, e.g. unemployment, underemployment, poverty, support services, equity concerns, etc.

(9)        The cost of doing business in North Carolina and other competing states, as it may affect decisions by firms to locate in this State.

(10)      Competitive assets within the State and by Region and county, including infrastructure, tourist assets, natural resources, labor, educational and research resources, and transportation.

(11)      Other information relating to economic development such as regulatory or legal matters and social considerations.

(f)         Needs Assessment.  The Board, using data from the public input sessions and the environmental scan, shall prepare an assessment of economic development strengths, weaknesses, threats, and opportunities within the State by Region and by county.  An assessment shall also be conducted of each county to determine distressed areas existing within the county. The assessment will include the identification of key development issues within each geographic area and options available to address each issue.

(g)        Vision and Mission Statements.  The Board shall develop a vision statement for economic development that would describe the preferred future for North Carolina and what North Carolina would be like if all economic development efforts were successful.  The Board shall then develop a mission statement that outlines the basic purpose of each of North Carolina's economic development programs.  Because special purpose nonprofit organizations are uniquely situated to conduct the entrepreneurial and high‑risk activity of investing in and supporting new business creation in the State, they should be assigned a dominant role in this key component of economic development activity.

(h)        Goals and Objectives.  The Board using data from the public input and the environmental scan, shall formulate a list of goals and objectives.  Goals shall be long‑range, four years or more, and shall address both needs of economically distressed Regions and counties as well as opportunities for Regions and counties not distressed.  The goals shall be developed with realism but should also be selected so as to encourage every Region and county within the State to develop to its maximum potential.  Objectives shall be one year or less in scope and shall, if achieved, lead to the realization of the goals formulated by the Board as provided in this section.

Both goals and objectives should be stated largely in economic terms, that is, they should be related to specific population, employment, demographic targets, or economic sector targets.  Both efficiency and equity considerations are to be addressed and balanced with special emphasis placed on the needs of disadvantaged or economically distressed populations and communities.  The goals and objectives should not state how the economic targets are to be reached, but rather what the economic conditions will be if they are obtained.  So that the progress of North Carolina's economic development efforts can be monitored, the Board shall set objectives for each goal that allow measurement of progress toward the goal.  Objectives should be quantifiable and time‑specific in order to serve as performance indicators.

(i)         Formulation of Economic Development Strategy.  The Plan shall have as its action component a strategy set forth in a blueprint for directing resources of time and dollars toward the satisfaction of the goals and objectives stated in subsection (h) of this section.  As a practical consequence of the economic environment, a focus on the competitiveness of indigenous industries and entrepreneurial development is required.  The Plan shall include a strategy for the coordination of initiatives and activities for workforce preparedness, funded by federal or State sources, including, but not limited to, vocational education, applied technology education, remedial education, and job training, and the achievement of the economic development goals of the Plan.  A balance of opportunity between rural and urban regions and between majority and minority populations should be an overriding consideration.  Equity of opportunity for counties and communities across the State will involve the explicit consideration of local fiscal capacity and the fiscal ability to support development activities.

The concept of differentiation should be employed.  The Plan should recognize the various strengths and weaknesses of the State and its component regions, subregions, and, in some cases, individual counties.  The concept of market segmentation should be employed.  Different Regions and subregions of the State should be promoted to different markets.

(j)         Implementation Plan.  Based upon all of the foregoing steps, the Board shall establish an implementation plan assigning to the appropriate parties specific responsibilities for meeting measurable objectives.  The implementation plan shall contain all necessary elements so that it may be used as a means to monitor performance, guide appropriations, and evaluate the outcomes of the parties involved in economic development in the State.

(k)        Annual Report.  The Plan shall contain a section devoted to measuring results, to be called "An Annual Report on Economic Development for the State of North Carolina".  The Annual Report shall contain a comparison of actual results with stated goals and objectives and significant and meaningful statistics to allow policymakers to adjust strategy and tactics as necessary to achieve the formulated goals.

The Annual Report shall break down data by Regions and counties including:

(1)        The net job change (expansions minus contractions) by the various economic sectors of the county, Region, and State.

(2)        Realized capital investment in plants and equipment by new and expanding industry in each county, Region, and State.

(3)        Manufacturing changes by county, Region, and State that affect the value of firms, total payrolls, average wages, value of shipments, contributions to gross State product, and value added.

(4)        The net change in the number of firms by county, Region, and State with statistics on the dynamics of change:  relocations in versus relocations out; births versus deaths; and expansions versus contractions.

(5)        A measure of the status and performance of all sectors of the county, Region, and State economy including, but not limited to, manufacturing, agriculture, trade, finance, communications, transportation, utilities, services, and travel and tourism.

(6)        An assessment of the relative status and performance of rural business development as opposed to that in urban areas.

(7)        An analysis of the status of minority‑owned businesses throughout the State.

(8)        An assessment of the development capability of the various Regions of the State in terms of their environmental, fiscal, and administrative capacity.  Those areas that are handicapped by barriers to development should be highlighted.

(9)        An evaluation of the State's economic performance as indicated by the above statistics with the goals and objectives outlined in the Plan.

(l)         Accountability.  The Board shall make all data, plans, and reports available to the General Assembly and the Joint Legislative Commission on Governmental Operations at appropriate times and upon request.  The Board shall prepare and make available on an annual basis public reports on each of the major sections of the Plan and the Annual Report indicating the degree of success in attaining each development objective. (1993, c. 321, s. 313(c); 1997‑456, s. 27.)



§ 143B-434.1. The North Carolina Travel and Tourism Board - creation, duties, membership.

§ 143B‑434.1.  The North Carolina Travel and Tourism Board  creation, duties, membership.

(a)        There is created within the Department of Commerce the North Carolina Travel and Tourism Board. The Secretary of Commerce and the Director of the Division of Tourism, Film, and Sports Development will work with the Board to fulfill the duties and requirements set forth in this section, and to promote the sound development of the travel and tourism industry in North Carolina.

(b)        The function and duties of the Board shall be:

(1)        To advise the Secretary of Commerce in the formulation of policy and priorities for the promotion and development of travel and tourism in the State.

(2)        To advise the Secretary of Commerce in the development of a budget for the Division of Tourism, Film, and Sports Development.

(3)        To recommend programs to the Secretary of Commerce that will promote the State as a travel and tourism destination and that will develop travel and tourism opportunities throughout the State.

(4)        To advise the Secretary of Commerce every three months as to the effectiveness of agencies with which the Department has contracted for advertising and regarding the selection of an advertising agency that will assist the Department in the promotion of the State as a travel and tourism destination.

(5)        To name a three‑member subcommittee, with one member from each of the eastern, central, and western regions of the State, to make recommendations to the Secretary of Commerce regarding any revisions in the matching funds tourism grants program, project applications, and criteria for projects that qualify for participation in the program.

(6)        To advise the Secretary of Commerce from time to time as to the effectiveness of the overall operations of the Division of Tourism, Film, and Sports Development.

(7)        To promote the exchange of ideas and information on travel and tourism between State and local governmental agencies, and private organizations and individuals.

(8)        To advise the Secretary of Commerce upon any matter that the Secretary, Governor, or Director of the Division of Tourism, Film, and Sports Development may refer to it.

(c)        The Board shall consist of 29 members as follows:

(1)        The Secretary of Commerce, who shall not be a voting member.

(2)        The Director of the Division of Tourism, Film, and Sports Development, who shall not be a voting member.

(3)        Two members designated by the Board of Directors of the North Carolina Restaurant and Lodging Association, representing the lodging sector.

(4)        Two members designated by the Board of Directors of the North Carolina Restaurant and Lodging Association, representing the restaurant sector.

(5)        Three Directors of Convention and Visitor Bureaus designated by the Board of Directors of the North Carolina Association of Convention and Visitor Bureaus.

(6)        The Chairperson of the Travel and Tourism Coalition or the Chairperson's designee.

(7)        The President of the North Carolina Travel Industry Association.

(8)        A member designated by the Board of Directors of the North Carolina Travel Industry Association.

(9)        The President of the North Carolina Chamber.

(10)      One member designated by the North Carolina Petroleum Marketers Association.

(11)      One person associated with tourism attractions in North Carolina, appointed by the Speaker of the House of Representatives. One person who is not a member of the General Assembly, appointed by the Speaker of the House of Representatives.

(12)      One person associated with the tourism‑related transportation industry, appointed by the President Pro Tempore of the Senate. One person who is not a member of the General Assembly, appointed by the President Pro Tempore of the Senate.

(13)      Four public members each interested in matters relating to travel and tourism, two appointed by the Governor (one from a rural area and one from an urban area), one appointed by the Speaker of the House, and one appointed by the President Pro Tempore of the Senate.

(14)      One member associated with the major cultural resources and activities of the State in North Carolina, appointed by the Governor.

(15)      Two members of the House of Representatives, appointed by the Speaker of the House of Representatives.

(16)      Two members of the Senate, appointed by the President Pro Tempore of the Senate.

(17)      Two members designated by the Board of Directors of North Carolina Watermen United who represent the charter boat/headboat industry.

(d)        The members of the Board shall serve the following terms: the Secretary of Commerce, the Director of the Division of Tourism, Film, and Sports Development, the Chairperson of the Travel and Tourism Coalition, the President of the North Carolina Travel Industry Association, and the President of the North Carolina Chamber shall serve on the Board while they hold their respective offices. Each member of the Board appointed by the Governor shall serve during his or her term of office. The members of the Board appointed by the General Assembly shall serve two‑year terms beginning on January 1 of odd‑numbered years and ending on December 31 of the following year. The first such term shall begin on January 1, 1991, or as soon thereafter as the member is appointed to the Board, and end on December 31, 1992. All other members of the Board shall serve a term which consists of the portion of calendar year 1991 that remains following their appointment or designation and, thereafter, two‑year terms which shall begin on January 1 of an even‑numbered year and end on December 31 of the following year. The first such two‑year term shall begin on January 1, 1992, and end on December 31, 1994.

(e)        No member of the Board, except a member serving by virtue of his or her office, shall serve during more than five consecutive calendar years, except that a member shall continue to serve until his or her successor is appointed.

(f)         Appointments to fill vacancies in the membership of the Board that occur due to resignation, dismissal, death, or disability of a member shall be for the balance of the unexpired term and shall be made by the same appointing authority that made the initial appointment.

(g)        Board members who are employees of the State shall receive travel allowances at the rate set forth in G.S. 138‑6. Board members who are legislators shall be reimbursed for travel and subsistence in accordance with G.S. 120‑3.1. All other Board members, except those serving pursuant to subdivisions (3) through (10) of subsection (c) of this section, shall receive per diem, subsistence, and travel expenses at the rate set forth in G.S. 138‑5. Board members serving pursuant to subdivisions (3) through (10) of subsection (c) of this section shall not receive per diem, subsistence, or travel expenses. The expenses set forth in this section shall be paid by the Division of Tourism, Film, and Sports Development of the Department of Commerce.

(h)        At its first meeting in 1991, the Board shall elect one of its voting members to serve as Chairperson during calendar year 1991. At its last regularly scheduled meeting in 1991, and at its last regularly scheduled meeting in each year thereafter, the Board shall elect one of its voting members to serve as Chairperson for the coming calendar year. No person shall serve as Chairperson during more than three consecutive calendar years. The Chairperson shall continue to serve until his or her successor is elected.

(i)         A majority of the current voting membership shall constitute a quorum.

(j)         The Secretary of Commerce shall provide clerical and other services as required by the Board.  (1991, c. 406, s. 1; 1991 (Reg. Sess., 1992), c. 959, s. 54; 1997‑495 s. 89(a); 2000‑140, s. 79(a); 2007‑67, s. 1; 2007‑484, ss. 32(a), (b); 2009‑550, s. 7; 2009‑570, s. 8(f), (g).)



§ 143B-434.2. Travel and Tourism Policy Act.

§ 143B‑434.2.  Travel and Tourism Policy Act.

(a)        This section shall be known as the Travel and Tourism Policy Act.

(b)        The General Assembly of North Carolina finds that:

(1)        The State of North Carolina is endowed with great scenic beauty, historical sites, and cultural resources, and with a population whose ethnic diversity and traditions are attractive to visitors.

(2)        These resources should be preserved and nurtured, not only because they are appreciated by other Americans and by visitors from other lands, but because they are valued by the State's own residents.

(3)        Tourism provides economic well‑being by contributing to employment and economic development, generating State revenues and receipts for local businesses, and increasing international trade.

(4)        Tourism is an educational and informational medium for personal growth which informs residents about their State's geography and history, their political institutions, their cultural resources, and their environment, and about each other.

(5)        Tourism instills State pride and a sense of common interest among the people of the State.

(6)        Tourism enhances the quality of life and well‑being of the State's residents by affording recreation, new experiences, and opportunities for relief from job stress.

(7)        Tourism promotes international understanding and goodwill, and contributes to intercultural appreciation.

(8)        Tourism engenders appreciation of the State's cultural, architectural, technological, and industrial achievements.

(9)        The development and promotion of tourism to and within the State is in the interest of the people of North Carolina.

(10)      Tourism should develop in an orderly manner in order to provide the maximum benefit to the State and its residents.

(11)      A comprehensive tourism policy is essential if tourism is to grow in an orderly way.

(c)        The policy of the State of North Carolina is to:

(1)        Encourage the orderly growth and development of travel and tourism to and within the State.

(2)        Promote the State's travel and tourism resources to the residents of the State, and to potential visitors from other states and other countries.

(3)        Instill a sense of history in the State's young people by encouraging family visits to State historic sites, and by promoting the preservation and restoration of historic sites, trails, buildings, and districts.

(4)        Promote the mental, emotional, and physical well‑being of the people of North Carolina by encouraging outdoor recreational activities within the State.

(5)        Strengthen a sense of common interest among the residents of the State by encouraging them to visit each other's communities and discover each other's traditions and ways of life.

(6)        Increase national and international awareness of the State's cultural contributions by encouraging attendance at orchestral, operatic, dramatic, and other productions by artistic groups performing in the State.

(7)        Cultivate the State's commercial interests by encouraging local and county fairs so that visitors may learn about local products and crafts.

(8)        Encourage the talents and strengthen the economic independence of State residents by encouraging the preservation of traditional craft skills; the production of handicrafts and folk art by private artisans and craftspeople; and the holding of craft demonstrations.

(9)        Provide visitors to the State with a hospitable reception.

(10)      Develop and maintain a statewide tourism data base.

(11)      Encourage the protection of wildlife and natural resources and the preservation of geological, archaeological, and cultural treasures in tourist areas.

(12)      Encourage, assist, and coordinate, where possible, the tourism activities of local and area promotional organizations.

(13)      Ensure that the tourism interest of the State is fully considered by State agencies and the General Assembly in their deliberations; and coordinate, to the maximum extent possible, all State activities in support of tourism with the needs of the general public, the political subdivisions of the State, and the tourism industry.

(d)        The Department of Commerce, and the Division of Tourism, Film, and Sports Development within that Department, shall implement the policies set forth in this section. The Division of Tourism, Film, and Sports Development shall make an annual report to the General Assembly regarding the status of the travel and tourism industry in North Carolina; the report shall be submitted to the General Assembly by January 15 of each year beginning January 15, 1992. The duties and responsibilities of the Department of Commerce through the Division of Tourism, Film, and Sports Development shall be to:

(1)        Organize and coordinate programs designed to promote tourism within the State and to the State from other states and foreign countries.

(2)        Measure and forecast tourist volume, receipts, and impact, both social and economic.

(3)        Develop a comprehensive plan to promote tourism to the State.

(4)        Encourage the development of the State's tourism infrastructure, facilities, services, and attractions.

(5)        Cooperate with neighboring states and the federal government to promote tourism to the State from other countries.

(6)        Develop opportunities for professional education and training in the tourism industry.

(7)        Provide advice and technical assistance to local public and private tourism organizations in promoting tourism to the State.

(8)        Encourage cooperation between State agencies and private individuals and organizations to advance the State's tourist interests and seek the views of these agencies and the private sector in the development of State tourism programs and policies.

(9)        Give leadership to all concerned with tourism in the State.

(10)      Perform other functions necessary to the orderly growth and development of tourism.

(11)      Develop informational materials for visitors which, among other things, shall:

a.         Describe the State's travel and tourism resources and the State's history, economy, political institutions, cultural resources, outdoor recreational facilities, and principal festivals.

b.         Urge visitors to protect endangered species, natural resources, archaeological artifacts, and cultural treasures.

c.         Instill the ethic of stewardship of the State's natural resources.

(12)      Foster an understanding among State residents and civil servants of the economic importance of hospitality and tourism to the State.

(13)      Work with local businesses, including banks and hotels, with educational institutions, and with the United States Travel and Tourism Administration, to provide special services for international visitors, such as currency exchange facilities.

(14)      Encourage the reduction of architectural and other barriers which impede travel by physically handicapped persons. (1991, c. 144, ss. 1‑4; 1991 (Reg. Sess., 1992), c. 959, s. 85; 2000‑140, s. 79(b).)



§ 143B-434.3: Repealed by Session Laws 2003-284, s. 12.6A.(a), effective on and after August 2, 2000.

§ 143B‑434.3: Repealed by Session Laws 2003‑284, s. 12.6A.(a), effective on and after August 2, 2000.



§ 143B-434.4: Repealed by Session Laws 2005-276, s. 39.1(d), effective July 1, 2005.

§ 143B‑434.4: Repealed by Session Laws 2005‑276, s. 39.1(d), effective July 1, 2005.



§ 143B-435. Publications.

§ 143B‑435.  Publications.

The Department of Commerce may also cause to be prepared for publication, from time to time, reports and statements, with illustrations, maps and other descriptions, which may adequately set forth the natural and material resources of the State and its industrial and commercial developments, with a view to furnishing information to educate the people with reference to the material advantages of the State, to encourage and foster existing industries, and to present inducements for investment in new enterprises. Such information shall be published and distributed as the Department of Commerce may direct. The costs of publishing and distributing such information shall be paid from:

(1)        State funds as other public documents; or

(2)        Private funds received:

a.         As donations, or

b.         From the sale of appropriate advertising in such published information. (1925, c. 122, s. 11; 1973, c. 1262, s. 28; 1977, c. 198, ss. 20, 26; 1989, c. 751, s. 7(30); 1989 (Reg. Sess., 1990), c. 1066, s. 55; 1991 (Reg. Sess., 1992), c. 959, s. 55.)



§ 143B-435.1. Clawbacks.

§ 143B‑435.1.  Clawbacks.

(a)        Clawback Defined.  For the purpose of this Article, a clawback is a requirement that all or part of an economic development incentive will be returned or forfeited if the recipient business does not fulfill its responsibilities under the incentive law, contract, or both.

(b)        Findings.  The General Assembly finds that in order for a clawback to be effective, there must be monitoring and reporting regarding the business's performance of its responsibilities and a mechanism for obtaining repayment if the clawback requiring the return of previously disbursed funding is triggered. Clawback provisions are essential to protect the State's investment in a private business and ensure that the public benefits from the incentive will be secured.

(c)        Catalog.  The Department of Commerce shall catalog all clawbacks in State and federal programs it administers, whether provided by statute, by rule, or under a contract. The catalog must include a description of each clawback, the program to which it applies, and a citation to its source. The Department shall publish the catalog on its Web site and update it every six months.

(d)        Report.  The Department of Commerce shall report to the Revenue Laws Study Committee by April 1 and October 1 of each year on all clawbacks that have been triggered under programs it administers and its progress on obtaining repayments. The report must include the name of each business, the event that triggered the clawback, and the amount forfeited or to be repaid. (2007‑515, s. 6.)



§ 143B-436. Advertising of State resources and advantages.

§ 143B‑436.  Advertising of State resources and advantages.

It is hereby declared to be the duty of the Department of Commerce to map out and to carry into effect a systematic plan for the nationwide advertising of North Carolina, properly presenting, by the use of any available advertising media, the true facts concerning the State of North Carolina and all of its resources. (1937, c. 160; 1953, c. 808, s. 4; 1973, c. 1262, s. 86; 1977, c. 198, ss. 20, 26; 1989, c. 751, s. 7(31); 1991 (Reg. Sess., 1992), c. 959, s. 56.)



§ 143B-437. Investigation of impact of proposed new and expanding industry.

§ 143B‑437.  Investigation of impact of proposed new and expanding industry.

The Department of Commerce shall conduct an evaluation in conjunction with the Department of Environment and Natural Resources of the effects on the State's natural and economic environment of any new or expanding industry or manufacturing plant locating in North Carolina. (1971, c. 824; 1973, c. 1262, ss. 28, 86; 1977, c. 198, ss. 19, 26; c. 771, s. 4; 1989, c. 727, s. 218(153); c. 751, s. 7(32); 1991 (Reg. Sess., 1992), c. 959, s. 57; 1997‑443, s. 11A.119(a).)



§ 143B-437.01. Industrial Development Fund.

§ 143B‑437.01.  Industrial Development Fund.

(a)        Creation and Purpose of Fund.  There is created in the Department of Commerce the Industrial Development Fund to provide funds to assist the local government units of the most economically distressed counties in the State in creating and retaining jobs in certain industries. The Department of Commerce shall adopt rules providing for the administration of the program. Those rules shall include the following provisions, which shall apply to each grant from the fund:

(1)        The funds shall be used for (i) installation of or purchases of equipment for eligible industries, (ii) structural repairs, improvements, or renovations of existing buildings to be used for expansion of eligible industries, or (iii) construction of or improvements to new or existing water, sewer, gas, telecommunications, high‑speed broadband, electrical utility distribution lines or equipment, or transportation infrastructure for existing or new or proposed industrial buildings to be used for eligible industries. To be eligible for funding, the water, sewer, gas, telecommunications, high‑speed broadband, electrical utility lines or facilities, or transportation infrastructure shall be located on the site of the building or, if not located on the site, shall be directly related to the operation of the specific eligible industrial activity.

(1a)      The funds shall be used for projects located in economically distressed counties except that the Secretary of Commerce may use up to one hundred thousand dollars ($100,000) to provide emergency economic development assistance in any county that is documented to be experiencing a major economic dislocation.

(2)        The funds shall be used by the city and county governments for projects that will directly result in the creation or retention of new jobs. The funds shall be expended at a maximum rate of ten thousand dollars ($10,000) per new job created or per job retained up to a maximum of five hundred thousand dollars ($500,000) per project.

(3)        There shall be no local match requirement if the project is located in a county that has one of the 25 highest rankings under G.S. 143B‑437.08 or that has a population of less than 50,000 and more than nineteen percent (19%) of its population below the federal poverty level according to the most recent federal decennial census.

(4)        The Department may authorize a local government that receives funds under this section to use up to two percent (2%) of the funds, if necessary, to verify that the funds are used only in accordance with law and to otherwise administer the grant or loan.

(5)        No project subject to the Environmental Policy Act, Article 1 of Chapter 113A of the General Statutes, shall be funded unless the Secretary of Commerce finds that the proposed project will not have a significant adverse effect on the environment. The Secretary of Commerce shall not make this finding unless the Secretary has first received a certification from the Department of Environment and Natural Resources that concludes, after consideration of avoidance and mitigation measures, that the proposed project will not have a significant adverse effect on the environment.

(6)        The funds shall not be used for any nonmanufacturing project that does not meet the wage standard set out in G.S. 105‑129.4(b).

(a1)      Definitions.  The following definitions apply in this section:

(1)        Air courier services.  Defined in G.S. 105‑129.81.

(2)        Repealed by Session Laws 2006‑252, s. 2.4, effective January 1, 2007.

(2a)      Company headquarters.  Defined in G.S. 105‑129.81.

(3)        Repealed by Session Laws 2006‑252, s. 2.4, effective January 1, 2007.

(4)        (Effective until July 1, 2012) Economically distressed county.  A county that is defined as a tier one or tier two county under G.S. 143B‑437.08 after the adjustments of that section are applied.

(4)        (Effective July 1, 2012) Economically distressed county.  A county that has one of the 65 highest rankings under G.S. 143B‑437.08 after the adjustments of that section are applied.

(5)        Eligible industry.  A company headquarters or a person engaged in the business of air courier services, information technology and services, manufacturing, or warehousing and wholesale trade.

(6)        Information technology and services.  Defined in G.S. 105‑129.81.

(7)        Major economic dislocation.  The actual or imminent loss of 500 or more manufacturing jobs in the county or of a number of manufacturing jobs equal to at least ten percent (10%) of the existing manufacturing workforce in the county.

(8)        Manufacturing.  Defined in G.S. 105‑129.81.

(9)        Reserved.

(10)      Warehousing.  Defined in G.S. 105‑129.81.

(11)      Wholesale trade.  Defined in G.S. 105‑129.81.

(b)        Repealed by Session Laws 1996, Second Extra Session, c. 13, s. 3.5.

(b1)      (Effective until July 1, 2012) Utility Account.  There is created within the Industrial Development Fund a special account to be known as the Utility Account to provide funds to assist the local government units of the counties that are defined as a tier one or tier two county under G.S. 143B‑437.08 after the adjustments of that section are applied in creating jobs in eligible industries. The Department of Commerce shall adopt rules providing for the administration of the program. Except as otherwise provided in this subsection, those rules shall be consistent with the rules adopted with respect to the Industrial Development Fund. The rules shall provide that the funds in the Utility Account may be used only for construction of or improvements to new or existing water, sewer, gas, telecommunications, high‑speed broadband, electrical utility distribution lines or equipment, or transportation infrastructure for existing or new or proposed industrial buildings to be used for eligible industrial operations. To be eligible for funding, the water, sewer, gas, telecommunications, high‑speed broadband, electrical utility lines or facilities, or transportation infrastructure shall be located on the site of the building or, if not located on the site, shall be directly related to the operation of the specific industrial activity. There shall be no maximum funding amount per new job to be created or per project.

(b1)      (Effective July 1, 2012) Utility Account.  There is created within the Industrial Development Fund a special account to be known as the Utility Account to provide funds to assist the local government units of the counties that have one of the 65 highest rankings under G.S. 143B‑437.08 after the adjustments of that section are applied in creating jobs in eligible industries. The Department of Commerce shall adopt rules providing for the administration of the program. Except as otherwise provided in this subsection, those rules shall be consistent with the rules adopted with respect to the Industrial Development Fund. The rules shall provide that the funds in the Utility Account may be used only for construction of or improvements to new or existing water, sewer, gas, telecommunications, high‑speed broadband, electrical utility distribution lines or equipment, or transportation infrastructure for existing or new or proposed industrial buildings to be used for eligible industrial operations. To be eligible for funding, the water, sewer, gas, telecommunications, high‑speed broadband, electrical utility lines or facilities, or transportation infrastructure shall be located on the site of the building or, if not located on the site, shall be directly related to the operation of the specific industrial activity. There shall be no maximum funding amount per new job to be created or per project.

(c)        Reports.  The Department of Commerce shall report annually to the General Assembly concerning the applications made to the fund and the payments made from the fund and the impact of the payments on job creation in the State. The Department of Commerce shall also report quarterly to the Joint Legislative Commission on Governmental Operations and the Fiscal Research Division on the use of the moneys in the fund, including information regarding to whom payments were made, in what amounts, and for what purposes.

(c1)      In addition to the reporting requirements of subsection (c) of this section, the Department of Commerce shall report annually to the General Assembly concerning the payments made from the Utility Account and the impact of the payments on job creation in the State. The Department of Commerce shall also report quarterly to the Joint Legislative Commission on Governmental Operations and the Fiscal Research Division on the use of the moneys in the Utility Account including information regarding to whom payments were made, in what amounts, and for what purposes.

(d)        Repealed by Session Laws 1996, Second Extra Session, c. 13, s. 3.5.  (1989, c. 751, s. 9(c); c. 754, s. 54; 1991 (Reg. Sess., 1992), c. 959, s. 60; 1993, c. 444, s. 1; 1996, 2nd Ex. Sess., c. 13, s. 3.5; 1997‑456, s. 27; 1998‑55, s. 6; 1999‑360, s. 17; 2000‑56, s. 3(b); 2002‑172, ss. 2.2(a), (b); 2003‑416, s. 2; 2005‑276, s. 13.5; 2006‑252, s. 2.4; 2007‑323, s. 13.18(i); 2009‑523, s. 1(a)  (c).)



§ 143B-437.02. Site infrastructure development.

§ 143B‑437.02.  Site infrastructure development.

(a)        Findings.  The General Assembly finds that:

(1)        It is the policy of the State of North Carolina to stimulate economic activity and to create new jobs for the citizens of the State by encouraging and promoting the expansion of existing business and industry within the State and by recruiting and attracting new business and industry to the State.

(2)        Both short‑term and long‑term economic trends at the State, national, and international levels have made the successful implementation of the State's economic development policy and programs both more critical and more challenging; and the decline in the State's traditional industries, and the resulting adverse impact upon the State and its citizens, have been exacerbated in recent years by adverse national and State economic trends that contribute to the reduction in the State's industrial base and that inhibit the State's ability to sustain or attract new and expanding businesses.

(3)        The economic condition of the State is not static and recent changes in the State's economic condition have created economic distress that requires the enactment of a new program as provided in this section that is designed to stimulate new economic activity and to create new jobs within the State.

(4)        The enactment of this section is necessary to stimulate the economy, facilitate economic recovery, and create new jobs in North Carolina and this section will promote the general welfare and confer, as its primary purpose and effect, benefits on citizens throughout the State through the creation of new jobs, an enlargement of the overall tax base, an expansion and diversification of the State's industrial base, and an increase in revenue to the State and its political subdivisions.

(5)        The purpose of this section is to stimulate economic activity and to create new jobs within the State.

(b)        Fund.  The Site Infrastructure Development Fund is created as a restricted reserve in the Department of Commerce. Funds in the fund do not revert but remain available to the Department for these purposes. The Department may use the funds in the fund only for the following purposes:

(1)        For site development in accordance with this section.

(2)        To acquire options and hold options for the purchase of land in accordance with subsection (m) of this section.

(c)        Definitions.  The definitions in G.S. 143B‑437.51 apply in this section. In addition, the following definitions apply in this section:

(1)        Department.  The Department of Commerce.

(2)        Site development.  Any of the following:

a.         A restricted grant or a forgivable loan made to a business to enable the business to acquire land, improve land, or both.

b.         A grant to one or more State agencies or nonprofit corporations to enable the grantees to acquire land, improve land, or both and to lease the property to a business.

c.         A grant to one or more local government units to enable the units to acquire land, improve land, or both and to lease the property to a business.

(d)        Eligibility.  To be eligible for consideration for site development for a project, a business must meet both of the following conditions:

(1)        The business will invest at least one hundred million dollars ($100,000,000) of private funds in the project.

(2)        The project will employ at least 100 new employees.

(e)        Health Insurance.  A business is eligible for consideration for site development under this section only if the business provides health insurance for all of the full‑time employees of the project with respect to which the application is made. For the purposes of this subsection, a business provides health insurance if it pays at least fifty percent (50%) of the premiums for health care coverage that equals or exceeds the minimum provisions of the basic health care plan of coverage recommended by the Small Employer Carrier Committee pursuant to G.S. 58‑50‑125.

Each year that a contract for site development under this section is in effect, the business must provide the Department of Commerce a certification that the business continues to provide health insurance for all full‑time employees of the project governed by the contract. If the business ceases to provide health insurance to all full‑time employees of the project, Department shall provide for reimbursement of an appropriate portion of the site development funds provided to the business.

(f)         Safety and Health Programs.  In order for a business to be eligible for consideration for site development under this section, the business must have no citations under the Occupational Safety and Health Act that have become a final order within the past three years for willful serious violations or for failing to abate serious violations with respect to the location for which the grant is made. For the purposes of this subsection, "serious violation" has the same meaning as in G.S. 95‑127.

(g)        Environmental Impact.  A business is eligible for consideration for site development under this part only if the business certifies that, at the time of the application, the business has no pending administrative, civil, or criminal enforcement action based on alleged significant violations of any program implemented by an agency of the Department of Environment and Natural Resources, and has had no final determination of responsibility for any significant administrative, civil, or criminal violation of any program implemented by an agency of the Department of Environment and Natural Resources within the last five years. A significant violation is a violation or alleged violation that does not satisfy any of the conditions of G.S. 143‑215.6B(d). The Secretary of Environment and Natural Resources must notify the Department of Commerce annually of every person that currently has any of these pending actions and every person that has had any of these final determinations within the last five years.

(h)        Selection.  The Department of Commerce shall administer the selection of projects to receive site development. The selection process shall include the following components:

(1)        Criteria.  The Department of Commerce must develop criteria to be used to identify and evaluate eligible projects for possible site development.

(2)        Initial evaluation.  The Department must evaluate major competitive projects to determine if site development is merited and to determine whether the project is eligible and appropriate for consideration for site development.

(3)        Application.  The Department must require a business to submit an application in order for a project to be considered for site development. The Department must prescribe the form of the application, the application process, and the information to be provided, including all information necessary to evaluate the project in accordance with the applicable criteria.

(4)        Committee.  The Department must submit to the Economic Investment Committee the applications for projects the Department considers eligible and appropriate for consideration for site development. In evaluating each application, the Committee must consider all of the factors set out in Section 2.1(b) of S.L. 2002‑172.

(5)        Findings.  In order to recommend a project for site development, the Committee must make all of the following findings:

a.         The conditions for eligibility have been met.

b.         Site development for the project is necessary to carry out the public purposes provided in subsection (a) of this section.

c.         The project is consistent with the economic development goals of the State and of the area where it will be located.

d.         The affected local governments have participated in recruitment and offered incentives in a manner appropriate to the project.

e.         The price and nature of any real property to be acquired is appropriate to the project and not unreasonable or excessive.

f.          Site development under this section is necessary for the completion of the project in this State.

(6)        Recommendations.  If the Committee recommends a project for site development, it must recommend the amount of State funds to be committed, the preferred form and details of the State participation, and the performance criteria and safeguards to be required in order to protect the State's investment.

(i)         Agreement.  Unless the Secretary of Commerce determines that the project is no longer eligible or appropriate for site development, the Department shall enter into an agreement to provide site development within available funds for a project recommended by the Committee. Each site development agreement is binding and constitutes a continuing contractual obligation of the State and the business. The site development agreement must include all of the performance criteria, remedies, and other safeguards recommended by the Committee or required by the Department to secure the State's investment. Each site development agreement must contain a provision prohibiting a business from receiving a payment or other benefit under the agreement at any time when the business has received a notice of an overdue tax debt and the overdue tax debt has not been satisfied or otherwise resolved. Nothing in this section constitutes or authorizes a guarantee or assumption by the State of any debt of any business or authorizes the taxing power or the full faith and credit of the State to be pledged.

The Department shall cooperate with the Department of Administration and the Attorney General's Office in preparing the documentation for the site development agreement. The Attorney General shall review the terms of all proposed agreements to be entered into under this section. To be effective against the State, an agreement entered into under this section must be signed personally by the Attorney General.

(j)         Safeguards.  To ensure that public funds are used only to carry out the public purposes provided in this section, the Department shall require that each business that receives State‑funded site development must agree to meet performance criteria to protect the State's investment and assure that the projected benefits of the project are secured. The performance criteria to be required shall include creation and maintenance of an appropriate level of employment and investment over the term of the agreement and any other criteria the Department considers appropriate. The agreement must require the business to repay or reimburse an appropriate portion of the State funds expended for the site development, based on the extent of any failure by the business to meet the performance criteria. The agreement must provide a method for securing these payments from the business, such as structuring the site development as a conditional grant, a forgivable loan, or a revocable lease.

(k)        Monitoring and Reports.  The Department is responsible for monitoring compliance with the performance criteria under each site development agreement and for administering the repayment in case of default. The Department shall pay for the cost of this monitoring from funds appropriated to it for that purpose or for other economic development purposes.

On September 1 of each year until all funds have been expended, the Department shall report to the Joint Legislative Commission on Governmental Operations regarding the Site Infrastructure Development Program. This report shall include a listing of each agreement negotiated and entered into during the preceding year, including the name of the business, the cost/benefit analysis conducted by the Committee during the application process, a description of the project, and the amount of the site development incentive expected to be paid under the agreement during the current fiscal year. The report shall also include detailed information about any defaults and repayment during the preceding year. The Department shall publish this report on its web site and shall make printed copies available upon request.

(l)         Reserved for future codification purposes.

(m)       Options.  The Department of Commerce may acquire options and hold options for the purchase of land for an anticipated industrial site if all of the following conditions are met:

(1)        The options are necessary to provide a large, regional industrial site that cannot be assembled by local governments.

(2)        The acquisition of the options is approved by the Committee.  (2003‑435, 2nd Ex. Sess., s. 1; 2004‑124, s. 6.26(a), (b); 2009‑451, s. 14.5(a).)



§ 143B-437.03. Allocation of economic development responsibilities.

§ 143B‑437.03.  Allocation of economic development responsibilities.

The Economic Development Board created in G.S. 143B‑434 shall coordinate economic development efforts among the various agencies and entities, including those created by executive order of the Governor, that receive economic development appropriations and the Board shall recommend to the Governor and to the General Assembly the assignment of key responsibilities for different aspects of economic development.  The Board shall recommend to the Governor and to the General Assembly resource allocation and planning designed to encourage each agency to focus on its area of primary responsibility and not diffuse its resources by conducting activities assigned to other agencies. (1993, c. 321, s. 313(e); 1997‑456, s. 27.)



§ 143B-437.04. Community development block grants.

§ 143B‑437.04.  Community development block grants.

(a)        The Department of Commerce shall adopt guidelines for the awarding of Community Development Block Grants to ensure that:

(1)        No local match is required for grants awarded for projects located in counties that have one of the 25 highest rankings under G.S. 143B‑437.08 or counties that have a population of less than 50,000 and more than nineteen percent (19%) of its population below the federal poverty level according to the most recent federal decennial census.

(2)        To the extent practicable, priority consideration for grants is given to projects located in counties that have met the conditions of subdivision (a)(1) of this section or in urban progress zones that have met the conditions of subsection (b) of this section.

(b)        In order to qualify for the benefits of this section, after an area is designated an urban progress zone under G.S. 143B‑437.09, the governing body of the city in which the zone is located must adopt a strategy to improve the zone and establish an urban progress zone committee to oversee the strategy. The strategy and the committee must conform with requirements established by the Secretary of Commerce. (1996, 2nd Ex. Sess., c. 13, s. 3.6; 1997‑456, s. 27; 1998‑55, s. 3; 2006‑252, s. 2.5; 2007‑323, s. 13.18(h).)



§ 143B-437.05. Regional Development.

§ 143B‑437.05.  Regional Development.

The Department of Commerce shall review the Economic Development Board's annual report on economic development to evaluate the progress of development in each of the economic regions defined by the Board in its Comprehensive Strategic Economic Development Plan. In its recruitment and development work, the Department shall strive for balance and equality among the economic regions and shall use its best efforts to locate new industries in the less developed areas of the State. (1996, 2nd Ex. Sess., c. 13, s. 3.10; 1997‑456, s. 27.)



§ 143B-437.06: Repealed by Session Laws 2004-124, s. 13.6(c) effective July 1, 2004.

§ 143B‑437.06:  Repealed by Session Laws 2004‑124, s. 13.6(c) effective July 1, 2004.



§ 143B-437.07. Economic development grant reporting.

§ 143B‑437.07.  Economic development grant reporting.

The Department of Commerce must publish on or before March 1 of each year the following information, itemized by business entity, for all grant programs administered by the Department that disbursed or awarded grant monies to businesses during the previous calendar year:

(1)        The amount of grant monies awarded during the previous year.

(2)        The amount of grant monies disbursed during the previous year.

(3)        The amount of grant monies that were disbursed in earlier years to business entities that received grant monies during the previous year.

(4)        The amount of potential future liability under the grant program.

(5)        The number, type, and wage level of jobs created or retained during the previous year as a result of a grant.

(6)        A description of any other financial assistance received during the previous year from all economic development incentive programs administered by the Department.

(7)        Any amount recaptured from the business entity during the previous year for failure to comply with the grant agreement or applicable law. (2005‑429, s. 1.3.)



§ 143B-437.08. Development tier designation.

§ 143B‑437.08.  Development tier designation.

(a)        Tiers Defined.  A development tier one area is a county whose annual ranking is one of the 40 highest in the State. A development tier two area is a county whose annual ranking is one of the next 40 highest in the State. A development tier three area is a county that is not in a lower‑numbered development tier.

(b)        Development Factor.  Each year, on or before November 30, the Secretary of Commerce shall assign to each county in the State a development factor that is the sum of the following:

(1)        The county's rank in a ranking of counties by average rate of unemployment from lowest to highest, for the most recent 12 months for which data are available.

(2)        The county's rank in a ranking of counties by median household income from highest to lowest, for the most recent 12 months for which data are available.

(3)        The county's rank in a ranking of counties by percentage growth in population from highest to lowest, for the most recent 36 months for which data are available.

(4)        The county's rank in a ranking of counties by adjusted assessed property value per capita as published by the Department of Public Instruction, from highest to lowest, for the most recent taxable year.

(c)        Annual Ranking.  After computing the development factor as provided in this section and making the adjustments required in this section, the Secretary of Commerce shall rank all the counties within the State according to their development factor from highest to lowest. The Secretary shall then identify all the areas of the State by development tier and publish this information. A development tier designation is effective only for the calendar year following the designation.

(d)        Data.  In measuring rates of unemployment and median household income, the Secretary shall use the latest available data published by a State or federal agency generally recognized as having expertise concerning the data. In measuring population and population growth, the Secretary shall use the most recent estimates of population certified by the State Budget Officer. For the purposes of this section, population statistics do not include people incarcerated in federal or State prisons.

(e)        Adjustment for Certain Small Counties.  Regardless of the actual development factor, any county that has a population of less than 12,000 shall automatically be ranked one of the 40 highest counties, any county that has a population of less than 50,000 shall automatically be ranked one of the 80 highest counties, and any county that has a population of less than 50,000 and more than nineteen percent (19%) of its population below the federal poverty level according to the most recent federal decennial census shall automatically be ranked one of the 40 highest counties.

(f)         Adjustment for Development Tier One Areas.  Regardless of the actual development factor, a county designated as a development tier one area shall automatically be ranked one of the 40 highest counties until it has been a development tier one area for at least two consecutive years.

(g)        (Effective until July 1, 2012) Exception for Two‑County Industrial Park.  An eligible two‑county industrial park has the lower development tier designation of the designations of the two counties in which it is located if it meets all of the following conditions:

(1)        It is located in two contiguous counties, one of which has a lower development tier designation than the other.

(2)        At least one‑fifth of the park is located in the county with the lower tier designation.

(3)        It is owned by the two counties or a joint agency of the counties, is under contractual control of designated agencies working on behalf of both counties, or is subject to a development agreement between both counties and third‑party owners.

(4)        The county with the lower tier designation contributed at least the lesser of one‑half of the cost of developing the park or a proportion of the cost of developing the park equal to the proportion of land in the park located in the county with the lower tier designation.

(5)        For parks established on or after August 1, 2009, when more than one‑half of the park is located in the higher‑tiered county, the counties have entered into an interlocal agreement that provides that the incremental increase in property tax revenues within the park shall be shared equally by the counties.

(g)        (Effective July 1, 2012) Exception for Two‑County Industrial Park.  An eligible two‑county industrial park has the lower development tier designation of the designations of the two counties in which it is located if it meets all of the following conditions:

(1)        It is located in two contiguous counties, one of which has a lower development tier designation than the other.

(2)        At least one‑third of the park is located in the county with the lower tier designation.

(3)        It is owned by the two counties or a joint agency of the counties, is under contractual control of designated agencies working on behalf of both counties, or is subject to a development agreement between both counties and third‑party owners.

(4)        The county with the lower tier designation contributed at least the lesser of one‑half of the cost of developing the park or a proportion of the cost of developing the park equal to the proportion of land in the park located in the county with the lower tier designation.

(5)        Expired, effective July 1, 2012, pursuant to Session Laws 2009‑505, s. 2.

(h)        Exception for Certain Multijurisdictional Industrial Parks.  An eligible industrial park created by interlocal agreement under G.S. 158‑7.4, and parcels of land located within the industrial park that are subsequently transferred and used for industrial or commercial purposes authorized for cities and counties under G.S. 158‑7.1,  have the lowest development tier designation of the designations of the counties in which they are located if all of the following conditions are satisfied:

(1)        The industrial park is located, at one or more sites, in three or more contiguous counties.

(2)        At least one of the counties in which the industrial park is located is a development tier one area.

(3)        The industrial park is owned by three or more units of local government or a nonprofit corporation owned or controlled by three or more units of local government.

(4)        In each county in which the industrial park is located, the park has at least 250 developable acres. A transfer of acreage that reduces the number of developable acres below 250 developable acres in a county does not affect an industrial park's eligibility under this subsection if the transfer is to an owner who uses or develops the acreage for industrial or commercial purposes authorized for cities and counties under G.S. 158‑7.1. For the purposes of this subdivision, "developable acres" includes acreage that is owned directly by the industrial park or its owners or that is the subject of a development agreement between the industrial park or its owners and a third‑party owner.

(5)        The total population of all of the counties in which the industrial park is located is less than 200,000.

(6)        In each county in which the industrial park is located, at least sixteen and eight‑tenths percent (16.8%) of the population was Medicaid eligible for the 2003‑2004 fiscal year based on 2003 population estimates.

(i)         (Expires July 1, 2012) Exception for Seafood Industrial Parks.  A seafood industrial park created under Article 23C of Chapter 113 of the General Statutes has a development tier one designation.  (2006‑252, s. 1.2; 2008‑147, s. 1; 2009‑505, s. 1; 2009‑524, s. 1.)



§ 143B-437.09. Urban progress zone designation.

§ 143B‑437.09.  Urban progress zone designation.

(a)        Urban Progress Zone Defined.  An urban progress zone is an area that meets all of the following conditions:

(1)        It is comprised of part or all of one or more contiguous census tracts, census block groups, or both, in the most recent federal decennial census.

(2)        All of the area is located in whole within the primary corporate limits of a municipality with a population in excess of 10,000 according to the most recent annual population estimates certified by the State Budget Officer.

(3)        Every census tract and census block group that comprises the area meets at least one of the following conditions:

a.         It has a population that meets the poverty level threshold. The population of a census tract or census block group meets the poverty level threshold if more than twenty percent (20%) of its population is below the poverty level according to the most recent federal decennial census.

b.         It is located adjacent to a census tract or census block group whose population meets the poverty level threshold and at least fifty percent (50%) of the part of it that is included in the area is zoned as nonresidential. No more than thirty‑five percent (35%) of the area of a zone may consist of census tracts or census block groups that satisfy this condition only.

c.         It has a population that has a poverty level that is greater than the poverty level of the population of the State and a per capita income that is at least ten percent (10%) below the per capita income of the State according to the most recent federal decennial census, and it has experienced a major plant closing and layoff within the past 10 years. A census tract or census block group has experienced a major plant closing and layoff if one of its industries has closed one or more facilities in the census tract or census block group resulting in a layoff of at least 3,000 employees working in the census tract or census block group and if the number of employees laid off is greater than seven percent (7%) of the population of the municipality according to the most recent federal decennial census.

(b)        Limitations.  No census tract or block group may be located in more than one urban progress zone. The total area of all zones within a municipality may not exceed fifteen percent (15%) of the total area of the municipality unless the smallest possible area in the municipality satisfying all of the conditions of subsection (a) of this section exceeds fifteen percent (15%) of the total area of the municipality. In the case of a municipality where the smallest possible area in the municipality satisfying all of the conditions of subsection (a) of this section exceeds fifteen percent (15%) of the total area of the municipality, the smallest possible area in the municipality satisfying all of the conditions of subsection (a) of this section may be designated as an urban poverty zone.

(c)        Designation.  Upon application of a local government, the Secretary of Commerce shall make a written determination whether an area is an urban progress zone that satisfies the conditions and limitations of subsections (a) and (b) of this section. The application shall include all of the information listed in this subsection. A determination under this section is effective until December 31 of the year following the year in which the determination is made. The Department of Commerce shall publish annually a list of all urban progress zones with a description of their boundaries.

(1)        A map showing the census tracts and block groups that would comprise the zone.

(2)        A detailed description of the boundaries of the area that would comprise the zone.

(3)        A zoning map for the municipality with the proposed zone clearly delineated upon it.

(4)        A certification regarding the size of the proposed zone and the areas within the proposed zone zoned as nonresidential.

(5)        Detailed census information on the municipality and the proposed zone.

(6)        A resolution of the governing body of the municipality requesting the designation of the area as an urban progress zone.

(7)        Any other material required by the Secretary of Commerce.

(d)        Parcel of Property Partially in Urban Progress Zone.  For the purposes of this section, a parcel of property that is located partially within an urban progress zone is considered entirely within the zone if all of the following conditions are satisfied:

(1)        At least fifty percent (50%) of the parcel is located within the zone.

(2)        The parcel was in existence and under common ownership prior to the most recent federal decennial census.

(3)        The parcel is a portion of land made up of one or more tracts or tax parcels of land that is surrounded by a continuous perimeter boundary. (2006‑252, s. 1.2; 2007‑515, s. 2.)



§ 143B-437.010. Agrarian growth zone designation.

§ 143B‑437.010.  Agrarian growth zone designation.

(a)        Agrarian Growth Zone Defined.  An agrarian growth zone is an area that meets all of the following conditions:

(1)        It is comprised of one or more contiguous census tracts, census block groups, or both, in the most recent federal decennial census.

(2)        All of the area is located in whole within a county that has no municipality with a population in excess of 10,000.

(3)        Every census tract and census block group that comprises the area has more than twenty percent (20%) of its population below the poverty level according to the most recent federal decennial census.

(b)        Limitation and Designation.  The area of a county that is included in one or more agrarian growth zones shall not exceed five percent (5%) of the total area of the county. Upon application of a county, the Secretary of Commerce shall make a written determination whether an area is an agrarian growth zone that satisfies the conditions of subsection (a) of this section. The application shall include all of the information listed in this subsection. A determination under this section is effective until December 31 of the year following the year in which the determination is made. The Department of Commerce shall publish annually a list of all agrarian growth zones with a description of their boundaries.

(1)        A map showing the census tracts and block groups that would comprise the zone.

(2)        A detailed description of the boundaries of the area that would comprise the zone.

(3)        A certification regarding the size of the proposed zone.

(4)        Detailed census information on the county and the proposed zone.

(5)        A resolution of the board of county commissioners requesting the designation of the area as an agrarian growth zone.

(6)        Any other material required by the Secretary of Commerce.

(c)        Parcel of Property Partially in Agrarian Growth Zone.  For the purposes of this section, a parcel of property that is located partially within an agrarian growth zone is considered entirely within the zone if all of the following conditions are satisfied:

(1)        At least fifty percent (50%) of the parcel is located within the zone.

(2)        The parcel was in existence and under common ownership prior to the most recent federal decennial census.

(3)        The parcel is a portion of land made up of one or more tracts or tax parcels of land that is surrounded by a continuous perimeter boundary. (2006‑252, s. 1.2; 2007‑484, s. 33(a); 2007‑515, s. 3.)



§ 143B-437.011. Executive aircraft used for economic development; other uses.

§ 143B‑437.011.  Executive aircraft used for economic development; other uses.

The use of executive aircraft by the Department of Commerce for economic development purposes shall take precedence over all other uses. The Department of Commerce shall annually review the rates charged for the use of executive aircraft and shall adjust the rates, as necessary, to account for upgraded aircraft and inflationary increases in operating costs, including jet fuel prices. If an executive aircraft is not being used by the Department of Commerce for economic development purposes, the aircraft may be used by the Governor or a State official who is employed by an agency that does not have its own aircraft and is traveling on State business. If an executive aircraft is used to attend athletic events or for any other purpose related to collegiate athletics, the rate charged shall be equal to the direct cost of operating the aircraft as established by the aircraft's manufacturer, adjusted for inflation.  (2007‑323, s. 13.3; 2009‑451, s. 14.7.)



§ 143B-437.012. Job Maintenance and Capital Development Fund.

§ 143B‑437.012.  Job Maintenance and Capital Development Fund.

(a)        Findings.  The General Assembly finds that:

(1)        It is the policy of the State of North Carolina to stimulate economic activity, to maintain high‑paying jobs for the citizens of the State, and to encourage capital investment by encouraging and promoting the maintenance of existing business and industry within the State.

(2)        The economic condition of the State is not static, and recent changes in the State's economic condition have created economic distress that requires the enactment of a new program as provided in this section that is designed to encourage the retention of significant numbers of high‑paying jobs and the addition of further large‑scale capital investment.

(3)        The enactment of this section is necessary to stimulate the economy and maintain high‑quality jobs in North Carolina, and this section will promote the general welfare and confer, as its primary purpose and effect, benefits on citizens throughout the State through the maintenance of high‑quality jobs, an enlargement of the overall tax base, continued diversity in the State's industrial base, and an increase in revenue to the State's political subdivisions.

(4)        The purpose of this section is to stimulate economic activity and to maintain high‑paying jobs within the State while increasing the property tax base for local governments.

(5)        The benefits that flow to the State from job maintenance and capital investment are many and include increased tax revenues related to the capital investment, increased corporate income and franchise taxes due to the placement of additional resources in the State, a better trained, highly skilled workforce, and the continued receipt of personal income tax withholdings from workers who remain employed in high‑paying jobs.

(b)        Fund.  The Job Maintenance and Capital Development Fund is created as a restricted reserve in the Department of Commerce. Monies in the Fund do not revert but remain available to the Department for these purposes. The Department may use monies in the Fund only to encourage businesses to maintain high‑paying jobs and make further capital investments in the State as provided in this section, and funds are hereby appropriated for these purposes in accordance with G.S. 143C‑1‑2.

(c)        Definitions.  The definitions in G.S. 143B‑437.51 apply in this section. In addition, as used in this section, the term "Department" means the Department of Commerce.

(d)        (Effective until July 1, 2010) Eligibility.  A business that satisfies all of the following conditions is eligible for consideration for a grant under this section:

(1)        The Department certifies that the business has invested or intends to invest at least two hundred million dollars ($200,000,000) of private funds in improvements to real property and additions to tangible personal property in the project within a six‑year period beginning with the time the investment commences.

(2)        The business employs at least 2,000 full‑time employees or equivalent full‑time contract employees at the project that is the subject of the grant at the time the application is made, and the business agrees to maintain at least 2,000 full‑time employees or equivalent full‑time contract employees at the project for the full term of the grant agreement.

(3)        The project is located in a development tier one area at the time the business applies for a grant.

(4)        All newly hired employees of the business must be citizens of the United States, or have proper identification and documentation of their authorization to reside and work in the United States.

(d)        (Effective July 1, 2010) Eligibility.  A business is eligible for consideration for a grant under this section if it satisfies the conditions of either subdivision (1) or (2) of this subsection and satisfies the conditions of both subdivisions (3) and (4) of this subsection:

(1)        The business is a major employer. A business is a major employer if the business meets the following requirements:

a.         The Department certifies that the business has invested or intends to invest at least two hundred million dollars ($200,000,000) of private funds in improvements to real property and additions to tangible personal property in the project within a six‑year period beginning with the time the investment commences.

b.         The business employs at least 2,000 full‑time employees or equivalent full‑time contract employees at the project that is the subject of the grant at the time the application is made, and the business agrees to maintain at least 2,000 full‑time employees or equivalent full‑time contract employees at the project for the full term of the grant agreement.

(2)        The business is a large manufacturing employer. A business is a large manufacturing employer if the business meets the following requirements:

a.         The business is in manufacturing, as defined in G.S. 105‑129.81, and is converting its manufacturing process to change the product it manufactures.

b.         The Department certifies that the business has invested or intends to invest at least sixty‑five million dollars ($65,000,000) of private funds in improvements to real property and additions to tangible personal property in the project within a three‑year period beginning with the time the investment commences.

c.         The business employs at least 320 full‑time employees at the project that is the subject of the grant at the time the application is made, and the business agrees to maintain at least 320 full‑time employees at the project for the full term of the grant.

(3)        The project is located in a development tier one area at the time the business applies for a grant.

(4)        All newly hired employees of the business must be citizens of the United States, or have proper identification and documentation of their authorization to reside and work in the United States.

(e)        Wage Standard.  A business is eligible for consideration for a grant under this section only if the business satisfies a wage standard at the project that is the subject of the agreement. A business satisfies the wage standard if it pays an average weekly wage that is at least equal to one hundred forty percent (140%) of the average wage for all insured private employers in the county. The Department of Commerce shall annually publish the wage standard for each county. In making the wage calculation, the business shall include any jobs that were filled for at least 1,600 hours during the calendar year, regardless of whether the jobs are full‑time positions or equivalent full‑time contract positions. Each year that a grant agreement is in effect, the business shall provide the Department a certification that the business continues to satisfy the wage standard. If a business fails to satisfy the wage standard for a year, the business is not eligible for a grant payment for that year.

(f)         Health Insurance.  A business is eligible for consideration for a grant under this section only if the business makes available health insurance for all of the full‑time employees and equivalent full‑time contract employees of the project with respect to which the application is made. For the purposes of this subsection, a business makes available health insurance if it pays at least fifty percent (50%) of the premiums for health care coverage that equals or exceeds the minimum provisions of the basic health care plan of coverage under G.S. 58‑50‑125.

Each year that a grant agreement under this section is in effect, the business shall provide the Department a certification that the business continues to make available health insurance for all full‑time employees of the project governed by the agreement. If a business fails to satisfy the requirements of this subsection, the business is not eligible for a grant payment for that year.

(g)        Safety and Health Programs.  A business is eligible for consideration for a grant under this section only if the business has no citations under the Occupational Safety and Health Act that have become a final order within the last three years for willful serious violations or for failing to abate serious violations with respect to the location for which the grant is made. For the purposes of this subsection, "serious violation" has the same meaning as in G.S. 95‑127.

(h)        Environmental Impact.  A business is eligible for consideration for a grant under this section only if the business has no pending administrative, civil, or criminal enforcement action based on alleged significant violations of any program implemented by an agency of the Department of Environment and Natural Resources and has had no final determination of responsibility for any significant administrative, civil, or criminal violation of any program implemented by an agency of the Department of Environment and Natural Resources within the last three years with respect to the location for which the grant is made. For the purposes of this subsection, a significant violation is a violation or alleged violation that does not satisfy any of the conditions of G.S. 143‑215.6B(d).

(i)         Selection.  The Department shall administer the selection of projects to receive grants under this section. The selection process shall include the following components:

(1)        Criteria.  The Department shall develop criteria to be used to identify and evaluate eligible projects for possible grants under this section.

(2)        Initial evaluation.  The Department shall evaluate projects to determine if a grant under this section is merited and to determine whether the project is eligible and appropriate for consideration for a grant under this section.

(3)        Application.  The Department shall require a business to submit an application in order for a project to be considered for a grant under this section. The Department shall prescribe the form of the application, the application process, and the information to be provided, including all information necessary to evaluate the project in accordance with the applicable criteria.

(4)        Committee.  The Department shall submit to the Economic Investment Committee the applications for projects the Department considers eligible and appropriate for a grant under this section. The Committee shall evaluate applications to choose projects to receive a grant under this section. In evaluating each application, the Committee shall consider all criteria adopted by the Department under this section and, to the extent applicable, the factors set out in Section 2.1(b) of S.L. 2002‑172.

(5)        Findings.  The Committee shall make all of the following findings before recommending a project receive a grant under this section:

a.         The conditions for eligibility have been met.

b.         A grant under this section for the project is necessary to carry out the public purposes provided in subsection (a) of this section.

c.         The project is consistent with the economic development goals of the State and of the area where it is located.

d.         The affected local governments have participated in retention efforts and offered incentives in a manner appropriate to the project.

e.         A grant under this section is necessary for the sustainability and maintenance of the project in this State.

(6)        Recommendations.  If the Committee recommends a project for a grant under this section, it shall recommend the amount of State funds to be committed, the preferred form and details of the State participation, and the performance criteria and safeguards to be required in order to protect the State's investment.

(j)         (Effective until July 1, 2010) Agreement.  Unless the Secretary of Commerce determines that the project is no longer eligible or appropriate for a grant under this section, the Department shall enter into an agreement to provide a grant or grants for a project recommended by the Committee. Each grant agreement is binding and constitutes a continuing contractual obligation of the State and the business. The grant agreement shall include the performance criteria, remedies, and other safeguards recommended by the Committee or required by the Department. Each grant agreement shall contain a provision prohibiting a business from receiving a payment or other benefit under the agreement at any time when the business has received a notice of an overdue tax debt and the overdue tax debt has not been satisfied or otherwise resolved. Each grant agreement shall contain a provision requiring the business to maintain the employment level at the project that is the subject of the agreement that is the lesser of the level it had at the time it applied for a grant under this section or that it had at the time that the investment required under subsection (d) of this section began. For the purposes of this subsection, the employment level includes full‑time employees and equivalent full‑time contract employees. The agreement shall further specify that the amount of a grant shall be reduced in proportion to the extent the business fails to maintain employment at this level and that the business shall not be eligible for a grant in any year in which its employment level is less than eighty percent (80%) of that required. A grant agreement may obligate the State to make a series of grant payments over a period of up to 10 years. Nothing in this section constitutes or authorizes a guarantee or assumption by the State of any debt of any business or authorizes the taxing power or the full faith and credit of the State to be pledged.

The Department shall cooperate with the Attorney General's office in preparing the documentation for the grant agreement. The Attorney General shall review the terms of all proposed agreements to be entered into under this section. To be effective against the State, an agreement entered into under this section shall be signed personally by the Attorney General.

(j)         (Effective July 1, 2010) Agreement.  Unless the Secretary of Commerce determines that the project is no longer eligible or appropriate for a grant under this section, the Department shall enter into an agreement to provide a grant or grants for a project recommended by the Committee. Each grant agreement is binding and constitutes a continuing contractual obligation of the State and the business. The grant agreement shall include the performance criteria, remedies, and other safeguards recommended by the Committee or required by the Department.

Each grant agreement for a business that is a major employer under subdivision (1) of subsection (d) of this section shall contain a provision prohibiting a business from receiving a payment or other benefit under the agreement at any time when the business has received a notice of an overdue tax debt and the overdue tax debt has not been satisfied or otherwise resolved. Each grant agreement shall contain a provision requiring the business to maintain the employment level at the project that is the subject of the agreement that is the lesser of the level it had at the time it applied for a grant under this section or that it had at the time that the investment required under subsection (d) of this section began. For the purposes of this subsection, the employment level includes full‑time employees and equivalent full‑time contract employees. The agreement shall further specify that the amount of a grant shall be reduced in proportion to the extent the business fails to maintain employment at this level and that the business shall not be eligible for a grant in any year in which its employment level is less than eighty percent (80%) of that required.

Each grant agreement for a business that is a large manufacturing employer under subdivision (2) of subsection (d) of this section shall contain a provision requiring the business to maintain the employment level required under that subdivision at the project that is the subject of the grant. The agreement shall further specify that the business is not eligible for a grant in any year in which the business fails to maintain the employment level.

A grant agreement may obligate the State to make a series of grant payments over a period of up to 10 years. Nothing in this section constitutes or authorizes a guarantee or assumption by the State of any debt of any business or authorizes the taxing power or the full faith and credit of the State to be pledged.

The Department shall cooperate with the Attorney General's office in preparing the documentation for the grant agreement. The Attorney General shall review the terms of all proposed agreements to be entered into under this section. To be effective against the State, an agreement entered into under this section shall be signed personally by the Attorney General.

(k)        (Effective until July 1, 2010) Safeguards.  To ensure that public funds are used only to carry out the public purposes provided in this section, the Department shall require that each business that receives a grant under this section shall agree to meet performance criteria to protect the State's investment and ensure that the projected benefits of the project are secured. The performance criteria to be required shall include maintenance of an appropriate level of employment at specified levels of compensation, maintenance of health insurance for all full‑time employees, investment of a specified amount over the term of the agreement, and any other criteria the Department considers appropriate. The agreement shall require the business to repay or reimburse an appropriate portion of the grant based on the extent of any failure by the business to meet the performance criteria. The agreement shall require the business to repay all amounts received under the agreement and to forfeit any future grant payments if the business fails to satisfy the investment eligibility requirement of subdivision (d)(1) of this section. The use of contract employees shall not be used to reduce compensation at the project that is the subject of the agreement.

(k)        (Effective July 1, 2010) Safeguards.  To ensure that public funds are used only to carry out the public purposes provided in this section, the Department shall require that each business that receives a grant under this section shall agree to meet performance criteria to protect the State's investment and ensure that the projected benefits of the project are secured. The performance criteria to be required shall include maintenance of an appropriate level of employment at specified levels of compensation, maintenance of health insurance for all full‑time employees, investment of a specified amount over the term of the agreement, and any other criteria the Department considers appropriate. The agreement shall require the business to repay or reimburse an appropriate portion of the grant based on the extent of any failure by the business to meet the performance criteria. The agreement shall require the business to repay all amounts received under the agreement and to forfeit any future grant payments if the business fails to satisfy the investment eligibility requirement of subdivision (d)(1) or (d)(2) of this section. The use of contract employees shall not be used to reduce compensation at the project that is the subject of the agreement.

(l)         Calculation of Grant Amounts.  The Committee shall consider the following factors in determining the amount of a grant that would be appropriate, but is not necessarily limited to these factors:

(1)        Ninety‑five percent (95%) of the privilege and sales and use taxes paid by the business on machinery and equipment installed at the project that is the subject of the agreement.

(2)        Ninety‑five percent (95%) of the sales and use taxes paid by the business on building materials used to construct, renovate, or repair facilities at the project that is the subject of the agreement.

(3)        Ninety‑five percent (95%) of the additional income and franchise taxes that are not offset by tax credits. For the purposes of this subdivision, "additional income and franchise taxes" are the additional taxes that would be due because of the investment in machinery and equipment and real property at the project that is the subject of the agreement during the investment period specified in subsection (d) of this section.

(4)        Ninety‑five percent (95%) of the sales and use taxes paid on electricity, the excise tax paid on piped natural gas, and the privilege tax paid on other fuel for electricity, piped natural gas, and other fuel consumed at the project that is the subject of the agreement.

(5)        One hundred percent (100%) of worker training expenses, including wages paid for on‑the‑job training, associated with the project that is the subject of the agreement.

(6)        One hundred percent (100%) of any State permitting fees associated with the capital expansion at the project that is the subject of the agreement.

(m)       Monitoring and Reports.  The Department is responsible for monitoring compliance with the performance criteria under each grant agreement and for administering the repayment in case of default. The Department shall pay for the cost of this monitoring from funds appropriated to it for that purpose or for other economic development purposes.

On September 1 of each year until all funds have been expended, the Department shall report to the Joint Legislative Commission on Governmental Operations regarding the Job Maintenance and Capital Development Fund. This report shall include a listing of each grant awarded and each agreement entered into under this section during the preceding year, including the name of the business, the cost/benefit analysis conducted by the Committee during the application process, a description of the project, and the amount of the grant expected to be paid under the agreement during the current fiscal year. The report shall also include detailed information about any defaults and repayment during the preceding year. The Department shall publish this report on its Web site and shall make printed copies available upon request.

(n)        (Effective until July 1, 2010) Limitations.  The Department may enter into no more than five agreements under this section. The total aggregate cost of all agreements entered into under this section may not exceed sixty million dollars ($60,000,000). The total annual cost of an agreement entered into under this section may not exceed four million dollars ($4,000,000).

(n)        (Effective July 1, 2010) Limitations.  The Department may enter into no more than five agreements under this section. The total aggregate cost of all agreements entered into under this section may not exceed sixty‑nine million dollars ($69,000,000). The total annual cost of an agreement entered into under this section may not exceed six million dollars ($6,000,000).  (2007‑552, 1st Ex. Sess., s. 1; 2008‑187, s. 26(a); 2009‑451, s. 14.5(b); 2009‑520, s. 1.)



§ 143B-437.1. Community Development Council - creation; powers and duties.

Part 2A. Community Development Council.

§ 143B‑437.1.  Community Development Council  creation; powers and duties.

There is hereby created the Community Development Council to be located in the Department of Commerce. The Community Development Council shall have the following functions and duties:

(1)        To advise the Secretary of Commerce with respect to promoting and assisting in the orderly development of North Carolina counties and communities.

(2)        To advise the Secretary of Commerce with respect to the type and effectiveness of planning and management services provided to local government.

(3),       (4) Repealed by Session Laws 1977, c. 198, s. 13.

(5)        The Council shall consider and advise the Secretary of Commerce upon any matter the Secretary may refer to it. (1973, c. 1262, s. 48; 1977, c. 198, ss. 13, 14; c. 771, ss. 4, 8; 1989, c. 727, ss. 199, 200; c. 751, ss. 7(33), 8(19); 1991 (Reg. Sess., 1992), c. 959, s. 58.)



§ 143B-437.2. Community Development Council - members; chairman; selection; removal; compensation; quorum; services.

§ 143B‑437.2.  Community Development Council  members; chairman; selection; removal; compensation; quorum; services.

(a)  The Community Development Council shall consist of 11 members appointed by the Governor. The composition of the Council shall be as follows: one member who shall be a local government official, one member who shall be the Executive Secretary of the League of Municipalities, one member who shall be the Executive Secretary of the County Commissioners Association, one member who shall represent industry, one member who shall represent labor, and six members at large.

(b)        The Governor shall designate one member of the Council to serve as Chairman at the pleasure of the Governor.

(c)        The initial members of the Council other than those members serving in an ex officio capacity shall be appointed to serve for terms of four years and until their successors are appointed and qualify. Any appointment to fill a vacancy on the Council created by the resignation, dismissal, death or disability of a member shall be for the balance of the unexpired term.

(d)        The Governor shall have the power to remove any member of the Council from office in accordance with the provisions of G.S. 143B‑16 of the Executive Organization Act of 1973.

(e)        Members of the Council shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5.

(f)         A majority of the Council shall constitute a quorum for the transaction of business.

(g)        All clerical and other services required by the Council shall be supplied by the Secretary of Commerce. (1973, c. 1262, s. 49; 1977, c. 198, s. 14; c. 771, ss. 4, 9; 1989, c. 727, ss. 199, 201; c. 751, s. 8(20); 1991 (Reg. Sess., 1992), c. 959, s. 59.)



§ 143B-437.3. Community Development Council - meetings.

§ 143B‑437.3.  Community Development Council  meetings.

The Community Development Council shall meet at least semiannually and may hold special meetings at any time and place within the State at the call of the chairman or upon the written request of at least a majority of the members. (1973, c. 1262, s. 50; 1977, c. 198, s. 14; 1989, c. 727, s. 199.)



§ 143B-437.4. NC Green Business Fund established as a special revenue fund.

Part 2B. NC Green Business Fund.

§ 143B‑437.4.  NC Green Business Fund established as a special revenue fund.

(a)        Establishment.  The NC Green Business Fund is established as a special revenue fund in the Department of Commerce, and the Department shall be responsible for administering the Fund.

(b)        Purposes.  Moneys in the NC Green Business Fund shall be allocated pursuant to this subsection. The Department of Commerce shall make grants from the Fund to private businesses with less than 100 employees, nonprofit organizations, local governments, and State agencies to encourage the expansion of small to medium size businesses with less than 100 employees to help grow a green economy in the State. Moneys in the NC Green Business Fund shall be used for projects that will focus on the following three priority areas:

(1)        To encourage the development of the biofuels industry in the State. The Department of Commerce may make grants available to maximize development, production, distribution, retail infrastructure, and consumer purchase of biofuels in North Carolina, including grants to enhance biofuels workforce development.

(2)        To encourage the development of the green building industry in the State. The Department of Commerce may make grants available to assist in the development and growth of a market for environmentally conscious and energy efficient green building processes. Grants may support the installation, certification, or distribution of green building materials; energy audits; and marketing and sales of green building technology in North Carolina, including grants to enhance workforce development for green building processes.

(3)        To attract and leverage private‑sector investments and entrepreneurial growth in environmentally conscious clean technology and renewable energy products and businesses, including grants to enhance workforce development in such businesses. (2007‑323, s. 13.2(a).)



§ 143B-437.5. Green Business Fund Advisory Committee.

§ 143B‑437.5.  Green Business Fund Advisory Committee.

The Department of Commerce may establish an advisory committee to assist in the development of the specific selection criteria and the grant‑making process of the NC Green Business Fund. (2007‑323, s. 13.2(a).)



§ 143B-437.6. Agreements required.

§ 143B‑437.6.  Agreements required.

Funds may be disbursed from the NC Green Business Fund only in accordance with agreements entered into between the Department of Commerce and an eligible grantee. Each agreement must contain the following provisions:

(1)        A description of the acceptable uses of grant proceeds. The agreement may limit the use of funds to specific purposes or may allow the funds to be used for any lawful purposes.

(2)        A provision allowing the Department of Commerce to inspect all records of the business that may be used to confirm compliance with the agreement or with the requirements of this Part.

(3)        A provision establishing the method for determining compliance with the agreement.

(4)        A provision establishing a schedule for disbursement of funds under the agreement.

(5)        A provision requiring recapture of grant funds if a grantee subsequently fails to comply with the terms of the agreement.

(6)        Any other provision the State finds necessary to ensure the proper use of State funds. (2007‑323, s. 13.2(a).)



§ 143B-437.7. Program guidelines.

§ 143B‑437.7.  Program guidelines.

The Department of Commerce shall develop guidelines related to the administration of the NC Green Business Fund and to the selection of projects to receive allocations from the Fund, including project evaluation measures. At least 20 days before the effective date of any guidelines or nontechnical amendments to guidelines, the Department of Commerce must publish the proposed guidelines on the Department's Web site and provide notice to persons who have requested notice of proposed guidelines. In addition, the Department must accept oral and written comments on the proposed guidelines during the 15 business days beginning on the first day that the Department has completed these notifications. For the purpose of this section, a technical amendment is either of the following:

(1)        An amendment that corrects a spelling or grammatical error.

(2)        An amendment that makes a clarification based on public comment and could have been anticipated by the public notice that immediately preceded the public comment. (2007‑323, s. 13.2(a).)



§ 143B-437.8. Reports.

§ 143B‑437.8.  Reports.

Grants made to non‑State entities through the NC Green Business Fund shall be subject to the oversight and reporting requirements of G.S. 143C‑6‑23. The Department of Commerce shall publish a report on the commitment, disbursement, and use of funds allocated from the NC Green Business Fund at the end of each fiscal year. The report is due no later than September 1 and must be submitted to the following:

(1)        The Joint Legislative Commission on Governmental Operations.

(2)        The chairs of the House of Representatives and Senate Finance Committees.

(3)        The chairs of the House of Representatives and Senate Appropriations Committees.

(4)        The Fiscal Research Division of the General Assembly. (2007‑323, s. 13.2(a).)



§ 143B-437.9. Reserved for future codification purposes.

§ 143B‑437.9.  Reserved for future codification purposes.



§ 143B-437.10: Recodified as G.S. 143B-437.010 by Session Laws 2007-484, s.33(a), effective July 1, 2007.

§ 143B‑437.10: Recodified as G.S. 143B‑437.010 by Session Laws 2007‑484, s.33(a), effective July 1, 2007.



§ 143B-437.11: Recodified as G.S. 143B-437.012 by Session Laws 2008-187, s. 26(a), effective August 7, 2008.

§ 143B‑437.11: Recodified as G.S. 143B‑437.012 by Session Laws 2008‑187, s. 26(a), effective August 7, 2008.



§ 143B-437.13. Reserved for future codification purposes.

§ 143B‑437.13.  Reserved for future codification purposes.



§ 143B-437.14. Reserved for future codification purposes.

§ 143B‑437.14.  Reserved for future codification purposes.



§ 143B-437.15. Reserved for future codification purposes.

§ 143B‑437.15.  Reserved for future codification purposes.



§ 143B-437.16. Reserved for future codification purposes.

§ 143B‑437.16.  Reserved for future codification purposes.



§ 143B-437.17. Reserved for future codification purposes.

§ 143B‑437.17.  Reserved for future codification purposes.



§ 143B-437.18. Reserved for future codification purposes.

§ 143B‑437.18.  Reserved for future codification purposes.



§ 143B-437.19. Reserved for future codification purposes.

§ 143B‑437.19.  Reserved for future codification purposes.



§ 143B-437.20: Repealed by Session Laws 2008-134, s. 73(a).

Part 2D. North Carolina Rural Redevelopment Authority.

§ 143B‑437.20: Repealed by Session Laws 2008‑134, s. 73(a).



§ 143B-437.21: Repealed by Session Laws 2008-134, s. 73(a).

§ 143B‑437.21: Repealed by Session Laws 2008‑134, s. 73(a).



§ 143B-437.22: Repealed by Session Laws 2008-134, s. 73(a).

§ 143B‑437.22: Repealed by Session Laws 2008‑134, s. 73(a).



§ 143B-437.23: Repealed by Session Laws 2008-134, s. 73(a).

§ 143B‑437.23: Repealed by Session Laws 2008‑134, s. 73(a).



§ 143B-437.24. Reserved for future codification purposes.

§ 143B‑437.24.  Reserved for future codification purposes.



§ 143B-437.25. Reserved for future codification purposes.

§ 143B‑437.25.  Reserved for future codification purposes.



§ 143B-437.26: Repealed by Session Laws 2008-134, s. 73(a).

§ 143B‑437.26: Repealed by Session Laws 2008‑134, s. 73(a).



§ 143B-437.27: Repealed by Session Laws 2008-134, s. 73(a).

§ 143B‑437.27: Repealed by Session Laws 2008‑134, s. 73(a).



§ 143B-437.28: Repealed by Session Laws 2008-134, s. 73(a).

§ 143B‑437.28: Repealed by Session Laws 2008‑134, s. 73(a).



§ 143B-437.29: Repealed by Session Laws 2008-134, s. 73(a).

§ 143B‑437.29: Repealed by Session Laws 2008‑134, s. 73(a).



§ 143B-437.30: Repealed by Session Laws 2008-134, s. 73(a).

§ 143B‑437.30: Repealed by Session Laws 2008‑134, s. 73(a).



§ 143B-437.31: Repealed by Session Laws 2008-134, s. 73(a).

§ 143B‑437.31: Repealed by Session Laws 2008‑134, s. 73(a).



§ 143B-437.32: Repealed by Session Laws 2008-134, s. 73(a).

§ 143B‑437.32: Repealed by Session Laws 2008‑134, s. 73(a).



§ 143B-437.33: Repealed by Session Laws 2008-134, s. 73(a).

§ 143B‑437.33: Repealed by Session Laws 2008‑134, s. 73(a).



§§ 143B-437.34 through 143B-437.39. Reserved for future codification purposes.

§§ 143B‑437.34 through 143B‑437.39.  Reserved for future codification purposes.



§§ 143B-437.40 through 143B-437.43: Repealed by Session Laws 2000-149, s. 5, as amended by Session Laws 2003-425, s. 3, effective December 31, 2003.

Part 2E. North Carolina Rural Internet Access Authority

(Repealed effective December 31, 2003).

§§ 143B‑437.40 through 143B‑437.43: Repealed by Session Laws 2000‑149, s. 5, as amended by Session Laws 2003‑425, s. 3, effective December 31, 2003.



§ 143B-437.44. (This part has a delayed repeal date. See notes.) Legislative findings.

Part 2F. e‑NC Initiative.

(This part has a delayed repeal date. See notes.)

§ 143B‑437.44.  (This part has a delayed repeal date. See notes.) Legislative findings.

The General Assembly finds that:

(1)        The North Carolina Rural Internet Advisory Authority (RIAA) was created by the General Assembly in S.L. 2000‑149 and, in large measure, successfully accomplished the goals set forth for the RIAA and then dissolved as required by law.

(2)        An organized effort must continue to ensure that the citizens of North Carolina keep pace with the ever faster technological changes in telecommunications and information networks in order to assure the economic competitiveness of North Carolina with special focus on rural and urban distressed areas.

(3)        Affordable, high‑speed Internet access is a key competitive factor for economic development and quality of life in the New Economy of the global marketplace.

(4)        High‑speed Internet access and the broadband applications it delivers are the necessary platforms that will support development of emerging technology‑based sectors of great economic promise, for example, biotechnology and nanotechnology, as well as the continued competitiveness of traditional industries.

(5)        The intent of the e‑NC Authority is to continue and conclude the work of the North Carolina Rural Internet Access Authority, as specified in G.S. 143B‑347.47. (2003‑425, s. 1.)



§ 143B-437.45. (This part has a delayed repeal date. See notes.) Definitions.

§ 143B‑437.45.  (This part has a delayed repeal date. See notes.) Definitions.

The following definitions apply in this Part:

(1)        Authority.  The e‑NC Authority.

(2)        Commission.  The governing body of the Authority.

(3)        Distressed urban areas.  Areas where at least one of the following requirements is met: (i) more than ten percent (10%) of children enrolled in public schools meet the requirements for the Food Stamp Program of the United States Department of Agriculture, (ii) ten percent (10%) of the citizens meet the TANF guidelines of the United States Department of Health and Human Services, or (iii) twenty‑five percent (25%) of the children in the public school district meet the requirements for a federal government‑sponsored free lunch.

(4)        High‑speed broadband Internet access.  Internet access with transmission speeds that are consistent with requirements for high‑speed broadband Internet access as defined by the Federal Communications Commission from time to time.

(5)        Regional partnership.  Any of the following:

a.         The Western North Carolina Regional Economic Development Commission created in G.S. 158‑8.1.

b.         The North Carolina's Northeast Commission created in G.S. 158‑8.2.

c.         The Southeastern North Carolina Regional Economic Development Commission created in G.S. 158‑8.3.

d.         The North Carolina's Eastern Region Development Commission created in G.S. 158‑35.

e.         The Charlotte Regional Partnership, Inc.

f.          The Research Triangle Regional Partnership.

g.         The Piedmont Triad Partnership.

(6)        Rural county.  A county with a density of fewer than 250 people per square mile based on the 2000 United States decennial census.  (2000‑148, s. 1; 2003‑425, s. 1; 2005‑364, s. 2; 2007‑93, s. 2; 2008‑134, s. 73(e).)



§ 143B-437.46. (This part has a delayed repeal date. See notes.) e-NC Authority.

§ 143B‑437.46.  (This part has a delayed repeal date. See notes.) e‑NC Authority.

(a)        Creation.  The e‑NC Authority is created within the Department of Commerce for organizational and budgetary purposes only, and the Commission shall exercise all of its statutory authority under this Part independent of the control of the Department of Commerce. The functions of the Secretary of Commerce are ministerial and shall be performed only pursuant to the direction and policy of the Commission.

The purpose of the Authority is to manage, oversee, promote, and monitor efforts to provide rural counties and distressed urban areas with high‑speed broadband Internet access. The Authority shall also serve as the central rural and urban distressed areas Internet access policy planning body of the State and shall communicate and coordinate with State, regional, and local agencies and private entities in order to continue the development and facilitation of a coordinated Internet access policy for the citizens of North Carolina.

(b)        Commission.  The Authority shall be governed by a Commission. The Commission shall consist of 15 voting members, as follows:

(1)        Three members appointed by the Governor.

(2)        Three members appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate in accordance with G.S. 120‑121.

(3)        Three members appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives in accordance with G.S. 120‑121.

(4)        Six ex officio members to include the Secretary of Commerce, the State Chief Information Officer, the President of the North Carolina Rural Economic Development Center, Inc., the Executive Director of the North Carolina Justice and Community Development Center, the Executive Director of the North Carolina League of Municipalities, the Executive Director of the North Carolina Association of County Commissioners, or their designees.

It is the intent of the General Assembly that the appointing authorities, in making appointments, shall consider members who represent the geographic, gender, and racial diversity of the State, members who represent rural counties, members who represent distressed urban areas, members who represent the regional partnerships, and members who represent the communications industry. For the purpose of this subsection, the term "communications industry" includes local telephone exchange companies, rural telephone cooperatives, Internet service providers, commercial wireless communications carriers, cable television companies, satellite companies, and other communications businesses.

(c)        Oath.  As the holder of an office, each member of the Commission shall take the oath required by Section 7 of Article VI of the North Carolina Constitution before assuming the duties of a Commission member.

(d)        Terms; Commencement; Staggering.  Except as provided in subsection (f) of this section, all terms of office shall commence on January 1, 2008. For purposes of staggering the terms of office, each appointing officer shall designate one appointee to serve a one‑year term; one appointee to serve a two‑year term; and one appointee to serve a three‑year term. Upon the expiration of each staggered term, each appointing officer shall appoint a member for a term of three years.

(e)        Chair.  The Governor shall designate one of the members appointed by the Governor as the Chair of the Commission.

(f)         Vacancies.  All members of the Commission shall remain in office until their successors are appointed and qualify. A vacancy in an appointment made by the Governor shall be filled by the Governor for the remainder of the unexpired term. A vacancy in an appointment made by the General Assembly shall be filled in accordance with G.S. 120‑122. A person appointed to fill a vacancy shall qualify in the same manner as a person appointed for a full term.

(g)        Removal of Commission Members.  The Governor may remove any member of the Commission for misfeasance, malfeasance, or nonfeasance in accordance with G.S. 143B‑13(d). The Governor or the person who appointed a member may remove the member for using improper influence in accordance with G.S. 143B‑13(c).

(h)        Compensation of the Commission.  No part of the revenues or assets of the Authority shall inure to the benefit of or be distributable to the members of the Commission or officers or other private persons. The members of the Commission shall receive no salary for their services but may receive per diem and allowances in accordance with G.S. 138‑5.

(i)         Staff.  The North Carolina Rural Economic Development Center, Inc., shall provide administrative and professional staff support for the Authority under contract.

(j)         Conflicts of Interest.  Members of the Authority shall comply with the provisions of G.S. 14‑234 prohibiting conflicts of interest. In addition, if any member, officer, or employee of the Authority is interested either directly or indirectly, or is an officer or employee of or has an ownership interest in any firm or corporation, not including units of local government, interested directly or indirectly, in any contract with the Authority, the member, officer, or employee shall disclose the interest to the Commission, which shall set forth the disclosure in the minutes of the Commission. The member, officer, or employee having an interest may not participate on behalf of the Authority in the authorization of any contract. (2003‑425, s. 1; 2005‑276, s. 13.12(g); 2007‑323, s. 13.16A(a).)



§ 143B-437.47. (This part has a delayed repeal date. See notes.) Powers, duties, and goals of the Authority.

§ 143B‑437.47.  (This part has a delayed repeal date. See notes.) Powers, duties, and goals of the Authority.

(a)        Powers.  The Authority shall have the following powers:

(1)        To employ, contract with, direct, and supervise all personnel and consultants.

(2)        To apply for, accept, and utilize grants, contributions, and appropriations in order to carry out its duties and goals as defined in this Part.

(3)        To enter into contracts and to provide support and assistance to local governments, nonprofit entities, for‑profit entities, regional partnerships, and business and technology centers in carrying out its duties and goals under this Part.

(4)        To review and recommend changes in all laws, rules, programs, and policies of this State or any agency or subdivision thereof to further the goals of rural and distressed urban area Internet access.

(b)        Duties.  The Authority shall have the following duties:

(1)        To monitor and safeguard the investments made and contracts negotiated by the Rural Internet Access Authority in carrying out its functions under S.L. 2000‑149 until such time as all contracts negotiated by the RIAA are complete.

(2)        To maintain a web site with accurate, current, and complete information about the availability of present telecommunications and Internet services with periodic updates on the deployment of new telecommunications and broadband Internet services, as well as information on public access sites and digital literacy training programs in North Carolina.

(3)        To continue efforts to ensure that high‑speed broadband Internet access remains available to every citizen of North Carolina at affordable prices in rural counties and urban distressed areas.

(4)        To attract and coordinate funding of federal, foundation, and corporate dollars for regional and Statewide technology initiatives and to assist local government, including e‑communities (the 85 rural counties and the Eastern Band of the Cherokee who have completed the e‑communities process), in obtaining grants to further enhance their technology infrastructure.

(5)        To propose funding from other appropriate sources for incentives without technology bias for the private sector to make necessary investments to achieve the Authority's goals and objectives.

(6)        To provide leadership, coordination, and support for grassroots efforts targeting technology‑based economic development.

(7)        To provide leadership, coordination, and support for telecommunications policy assessment as it relates to providing high‑speed Internet access in rural counties and urban distressed areas.

(8)        To promote collaborative technology projects, programs, and activities that reflect comprehensive efforts to develop technology‑based economic development initiatives that utilize high‑speed broadband Internet as a platform.

(9)        To encourage replicable and scalable Internet applications in government, health care, education, and business that will assist the communities of North Carolina to remain competitive with respect to knowledge of, and use of, as well as affordable access to the high‑speed Internet.

(10)      To promote the use of constitutionally valid protective actions to limit the electronic distribution of material that is considered obscene, as defined by G.S. 14‑190.1(b), to children via the Internet.

(c)        Reserved for future codification purposes.

(d)        Limitations.  The Authority shall not have the power of eminent domain or the power to levy any tax, or to impose any charge, surcharge, or fees on telephone or telecommunications services.

(e)        Reports.  The Authority shall submit quarterly reports to the Governor, the Joint Legislative Oversight Committee on Information Technology, and the Joint Legislative Commission on Governmental Operations. The reports shall summarize the Authority's activities during the quarter and contain any information about the Authority's activities that is requested by the Governor, the Committee, or the Commission. (2003‑425, s. 1; 2004‑129, s. 45A.)



§ 143B-437.48: Reserved for future codification purposes.

§ 143B‑437.48: Reserved for future codification purposes.



§ 143B-437.49: Reserved for future codification purposes.

§ 143B‑437.49: Reserved for future codification purposes.



§ 143B-437.50. Legislative findings and purpose.

Part 2G. Job Development Investment Grant Program.

§ 143B‑437.50.  Legislative findings and purpose.

The General Assembly finds that:

(1)        It is the policy of the State of North Carolina to stimulate economic activity and to create new jobs for the citizens of the State by encouraging and promoting the expansion of existing business and industry within the State and by recruiting and attracting new business and industry to the State.

(2)        Both short‑term and long‑term economic trends at the State, national, and international levels have made the successful implementation of the State's economic development policy and programs both more critical and more challenging; and the decline in the State's traditional industries, and the resulting adverse impact upon the State and its citizens, have been exacerbated in recent years by adverse national and State economic trends that contribute to the reduction in the State's industrial base and that inhibit the State's ability to sustain or attract new and expanding businesses.

(3)        The economic condition of the State is not static and recent changes in the State's economic condition have created economic distress that requires a reevaluation of certain existing State programs and the enactment of a new program as provided in this Part that are designed to stimulate new economic activity and to create new jobs within the State.

(4)        The enactment of this Part is necessary to stimulate the economy, facilitate economic recovery, and create new jobs in North Carolina; and this Part will promote the general welfare and confer, as its primary purpose and effect, benefits on citizens throughout the State through the creation of new jobs, an enlargement of the overall tax base, an expansion and diversification of the State's industrial base, and an increase in revenue to the State and its political subdivisions.

(5)        The purpose of this Part is to stimulate economic activity and to create new jobs within the State.

(6)        It is not the intent of the General Assembly that grants provided through this Part be used as venture capital funds, business incubator funds, or business start‑up funds or to otherwise fund the initial capitalization needs of new businesses.

(7)        Nothing in this Part shall be construed to constitute a guarantee or assumption by the State of any debt of any business or to authorize the taxing power or the full faith and credit of the State to be pledged. (2002‑172, s. 2.1(a); 2003‑416, s. 2.)



§ 143B-437.51. Definitions.

§ 143B‑437.51.  Definitions.

The following definitions apply in this Part:

(1)        Agreement.  A community economic development agreement under G.S. 143B‑437.57.

(2)        Base period.  The period of time set by the Committee during which new employees are to be hired for the positions on which the grant is based.

(3)        Business.  A corporation, sole proprietorship, cooperative association, partnership, S corporation, limited liability company, nonprofit corporation, or other form of business organization, located either within or outside this State.

(4)        Committee.  The Economic Investment Committee established pursuant to G.S. 143B‑437.54.

(4a)      Development tier.  The classification assigned to an area pursuant to G.S. 143B‑437.08.

(5)        Eligible position.  A position created by a business and filled by a new full‑time employee in this State during the base period.

(6)        Full‑time employee.  A person who is employed for consideration for at least 35 hours a week, whose wages are subject to withholding under Article 4A of Chapter 105 of the General Statutes, and who is determined by the Committee to be employed in a permanent position according to criteria it develops in consultation with the Attorney General. The term does not include any person who works as an independent contractor or on a consulting basis for the business.

(7)        New employee.  A full‑time employee who represents a net increase in the number of the business's employees statewide.

(8)        Overdue tax debt.  Defined in G.S. 105‑243.1.

(9)        Related member.  Defined in G.S. 105‑130.7A.

(10)      Withholdings.  The amount withheld by a business from the wages of employees in eligible positions under Article 4A of Chapter 105 of the General Statutes. (2002‑172, s. 2.1(a); 2003‑416, s. 2; 2003‑435, 2nd Ex. Sess., s. 2.1; 2006‑168, s. 1.1; 2006‑252, s. 2.6; 2006‑264, s. 69(a).)



§ 143B-437.52. Job Development Investment Grant Program.

§ 143B‑437.52.  Job Development Investment Grant Program.

(a)        Program.  There is established the Job Development Investment Grant Program to be administered by the Economic Investment Committee. In order to foster job creation and investment in the economy of this State, the Committee may enter into agreements with businesses to provide grants in accordance with the provisions of this Part. The Committee, in consultation with the Attorney General, shall develop criteria to be used in determining whether the conditions of this section are satisfied and whether the project described in the application is otherwise consistent with the purposes of this Part. Before entering into an agreement, the Committee must find that all the following conditions are met:

(1)        The project proposed by the business will create, during the term of the agreement, a net increase in employment in this State by the business.

(2)        The project will benefit the people of this State by increasing opportunities for employment and by strengthening this State's economy by, for example, providing worker training opportunities, constructing and enhancing critical infrastructure, increasing development in strategically important industries, or increasing the State and local tax base.

(3)        The project is consistent with economic development goals for the State and for the area where it will be located.

(4)        A grant under this Part is necessary for the completion of the project in this State.

(5)        The total benefits of the project to the State outweigh its costs and render the grant appropriate for the project.

(b)        Cap.  The maximum number of grants the Committee may award in each calendar year is 25.

(c)        Ceiling.  The maximum amount of total annual liability for grants awarded in any single calendar year, including amounts transferred to the Utility Account pursuant to G.S. 143B‑437.61, may not exceed fifteen million dollars ($15,000,000). No agreement may be entered into that, when considered together with other existing agreements governing grants awarded during a single calendar year, could cause the State's potential total annual liability for grants awarded in a single calendar year to exceed this amount.

(d)        Measuring Employment.  For the purposes of subdivision (a)(1) of this section and G.S. 143B‑437.51(5), 143B‑437.51(7), and 143B‑437.57(a)(11), the Committee may designate that the increase or maintenance of employment is measured at the level of a division or another operating unit of a business, rather than at the business level, if both of the following conditions are met:

(1)        The Committee makes an explicit finding that the designation is necessary to secure the project in this State.

(2)        The agreement contains terms to ensure that the business does not create eligible positions by transferring or shifting to the project existing positions from another project of the business or a related member of the business.  (2002‑172, s. 2.1(a); 2003‑416, s. 2; 2003‑435, 2nd Ex. Sess., s. 2.2; 2004‑124, ss. 32G.1(b), 32G.1(c), 32G.1(e); 2006‑168, s. 1.2; 2006‑264, s. 69(b); 2009‑394, s. 1.)



§ 143B-437.53. Eligible projects.

§ 143B‑437.53.  Eligible projects.

(a)        Minimum Number of Eligible Positions.  A business may apply to the Committee for a grant for any project that creates the minimum number of eligible positions as set out in the table below. If the project will be located in more than one development tier area, the location with the highest development tier area designation determines the minimum number of eligible positions that must be created.

Development Tier Area                                    Number of Eligible Positions

Tier One                                                                         10

Tier Two                                                                        20

Tier Three                                                                       20

(b)        Ineligible Businesses.  A project that consists solely of retail facilities is not eligible for a grant under this Part. If a project consists of both retail facilities and nonretail facilities, only the portion of the project consisting of nonretail facilities is eligible for a grant, and only the withholdings from employees in eligible positions that are employed exclusively in the portion of the project that represents nonretail facilities may be used to determine the amount of the grant. If a warehouse facility is part of a retail facility and supplies only that retail facility, the warehouse facility is not eligible for a grant. For the purposes of this Part, catalog distribution centers are not retail facilities.

A project that consists of a professional or semiprofessional sports team or club, other than a professional motorsports racing team, is not eligible for a grant under this Part.

(c)        Health Insurance.  A business is eligible for a grant under this Part only if the business provides health insurance for all of the applicable full‑time employees of the project with respect to which the grant is made. For the purposes of this subsection, an applicable full‑time employee is one who earns from the business less than one hundred fifty thousand dollars ($150,000) in taxable compensation on an annualized basis or three and one‑half times the annualized average State wage for all insured private employers in the State employing between 250 and 1,000 employees, whichever is greater. For the purposes of this subsection, a business provides health insurance if it pays at least fifty percent (50%) of the premiums for health care coverage that equals or exceeds the minimum provisions of the basic health care plan of coverage recommended by the Small Employer Carrier Committee pursuant to G.S. 58‑50‑125.

Each year that a business receives a grant under this Part, the business must provide with the submission required under G.S. 143B‑437.58 a certification that the business continues to provide health insurance, as required by this subsection, for all applicable full‑time employees of the project with respect to which the grant is made. If the business ceases to provide the required health insurance, the Committee shall amend or terminate the agreement as provided in G.S. 143B‑437.59.

(d)        Repealed by Session Laws 2003‑435, 2nd Ex. Sess., s. 2.3, effective December 16, 2003.

(e)        Safety and Health Programs.  In order for a business to be eligible for a grant under this Part, the business must have no citations under the Occupational Safety and Health Act that have become a final order within the past three years for willful serious violations or for failing to abate serious violations with respect to the location for which the grant is made. For the purposes of this subsection, "serious violation" has the same meaning as in G.S. 95‑127. (2002‑172, s. 2.1(a); 2003‑416, s. 2; 2003‑435, Ex. Sess., s. 2.3; 2005‑241, s. 5; 2006‑168, s. 1.3; 2006‑252, s. 2.7.)



§ 143B-437.54. Economic Investment Committee established.

§ 143B‑437.54.  Economic Investment Committee established.

(a)        Membership.  The Economic Investment Committee is established. The Committee consists of the following members:

(1)        The Secretary of Commerce.

(2)        The Secretary of Revenue.

(3)        The Director of the Office of State Budget and Management.

(4)        One member appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives.

(5)        One member appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate.

The members of the Committee appointed by the General Assembly may not be members of the General Assembly. The members of the Committee appointed by the General Assembly serve two‑year terms that begin upon appointment.

(b)        Decision Required.  The Committee may act only upon a decision of three of its five members.

(c)        Conflict of Interest.  It is unlawful for a current or former member of the Committee to, while serving on the Committee or within two years after the end of service on the Committee, provide services for compensation, as an employee, consultant, or otherwise, to any business or a related member of the business that is awarded a grant under this Part or under G.S. 143B‑437.02 while the member is serving on the Committee. Violation of this subsection is a Class 1 misdemeanor. In addition to the penalties imposed under G.S. 15A‑1340.23, the court shall also make a finding as to what compensation was received by the defendant for services in violation of this section and shall order the defendant to forfeit that compensation.

If a person is convicted under this section, the person shall not provide services for compensation, as an employee, consultant, or otherwise, to any business or a related member of the business that was awarded a grant under this Part or under G.S. 143B‑437.02 while the member was serving on the Committee until two years after the person's conviction under this section.

(d)        Public Notice.  At least 20 days before the effective date of any criteria or nontechnical amendments to criteria, the Committee must publish the proposed criteria on the Department of Commerce's web site and provide notice to persons who have requested notice of proposed criteria. In addition, the Committee must accept oral and written comments on the proposed criteria during the 15 business days beginning on the first day that the Committee has completed these notifications. For the purpose of this subsection, a technical amendment is either of the following:

(1)        An amendment that corrects a spelling or grammatical error.

(2)        An amendment that makes a clarification based on public comment and could have been anticipated by the public notice that immediately preceded the public comment.

(e)        Sunshine.  Meetings of the Committee are subject to the open meetings requirements of Article 33C of Chapter 143 of the General Statutes. All documents of the Committee, including applications for grants, are public records governed by Chapter 132 of the General Statutes and any applicable provisions of the General Statutes protecting confidential information. (2002‑172, s. 2.1(a); 2003‑416, ss. 2, 25; 2003‑435, 2nd Ex. Sess., ss. 1.4, 2.4.)



§ 143B-437.55. Applications; fees; reports; study.

§ 143B‑437.55.  Applications; fees; reports; study.

(a)        Application.  A business shall apply, under oath, to the Committee for a grant on a form prescribed by the Committee that includes at least all of the following:

(1)        The name of the business, the proposed location of the project, and the type of activity in which the business will engage at the project site or sites.

(2)        The names and addresses of the principals or management of the business, the nature of the business, and the form of business organization under which it is operated.

(3)        The financial statements of the business prepared by a certified public accountant and any other financial information the Committee considers necessary.

(4)        The number of eligible positions proposed to be created for the project and the salaries for these positions.

(5)        An estimate of the total withholdings.

(6)        Certification that the business will provide health insurance to full‑time employees of the project as required by G.S. 143B‑437.53(c).

(7)        Information concerning other locations, including locations in other states and countries, being considered for the project and the nature of any benefits that would accrue to the business if the project were to be located in one of those locations.

(8)        Information concerning any other State or local government incentives for which the business is applying or that it has an expectation of receiving.

(9)        Any other information necessary for the Committee to evaluate the application.

A business may apply, in one consolidated application in a form and manner determined by the Committee, for a grant that may include performance by related members of the business who may qualify under this Part.

The Committee will consider an application by a business for a grant that includes performance of its related members only if the related members for whom the application is submitted assign to the business any claim of right the related members may have under this Part to apply for grants individually during the term of the agreement and agree to cooperate with the business in providing to the Committee all the information required for the initial application and the agreement, and any other information the Committee may require for the purposes of this Part. The applicant business is responsible for providing to the Committee all the information required under this Part.

If a business applies for a grant that includes performance by its related members, the related members included in the application may be permitted to meet the qualifications for a grant collectively by participating in a project that meets the requirements of this Part. The amount of a grant may be calculated under the terms of this Part as if the related members were all collectively one business entity. Any conditions for a grant, other than the number of eligible positions created, apply to each related member who is listed in the application as participating in the project. The grant awarded shall be paid to the approved grantee business only. A grant received under this Part by a business may be apportioned to the related members in a manner determined by the business. In order for an agreement to be executed, each related member included in the application must sign the agreement and agree to abide by its terms.

(b)        Application Fee.  When filing an application under this section, the business must pay the Committee a fee of five thousand dollars ($5,000). The fee is due at the time the application is filed. The Secretary of Commerce, the Secretary of Revenue, and the Director of the Office of State Budget and Management shall determine the allocation of the fee imposed by this section among their agencies. The proceeds of the fee are receipts of the agency to which they are credited.

(c)        Annual Reports.  The Committee shall publish a report on the Job Development Investment Grant Program on or before April 30 of each year. The report shall include the following:

(1)        A listing of each grant awarded during the preceding calendar year, including the name of the business, the cost/benefit analysis conducted by the Committee during the application process, a description of the project, the term of the grant, the percentage of withholdings used to determine the amount of the grant, the annual maximum State liability under the grant, and the maximum total lifetime State liability under the grant.

(2)        An update on the status of projects under grants awarded before the preceding calendar year.

(3)        The number and development tier area of eligible positions to be created by projects with respect to which grants have been awarded.

(3a)      A listing of the employment level for all businesses receiving a grant and any changes in those levels from the level of the next preceding year.

(4)        The wage levels of all eligible positions to be created by projects with respect to which grants have been awarded, aggregated and listed in increments of ten thousand dollars ($10,000) or other appropriate increments.

(5)        The amount of new income tax revenue received from withholdings related to the projects for which grants have been awarded.

(6)        For the first annual report after adoption of the criteria developed by the Committee, in consultation with the Attorney General, to implement this Part, a copy of such criteria, and, for subsequent reports, identification of any changes in those criteria from the previous calendar year.

(7)        The number of awards made to new businesses and the number of awards made to existing, expanding businesses in the preceding calendar year.

(8)        The environmental impact of businesses that have received grants under the program.

(9)        The geographic distribution of grants, by number and amount, awarded under the program.

(10)      Repealed by Session Laws 2009‑394, s. 2, effective July 31, 2009.

(11)      A listing of all businesses making an application under this Part and an explanation of whether each business ultimately located the project in this State regardless of whether the business was awarded a grant for the project under this Part.

(12)      Repealed by Session Laws 2006‑168, s. 1.4, effective July 27, 2006.

(13)      The total amount transferred to the Utility Account of the Industrial Development Fund under this Part during the preceding year.

(d)        Quarterly Reports.  The Committee shall publish a report on the Job Development Investment Grant Program within two months of the end of each quarter. This report shall include a listing of each grant awarded during the preceding quarter, including the name of the business, the cost/benefit analysis conducted by the Committee during the application process, a description of the project, and the amount of the grant expected to be made under the agreement during the current fiscal year.

(e)        Study.  The Committee shall conduct a study to determine the minimum funding level required to implement the Job Development Investment Grant Program successfully. The Committee shall report the results of this study to the House of Representatives Finance Committee, the Senate Finance Committee, the House of Representatives Appropriations Subcommittee on Natural and Economic Resources, the Senate Appropriations Committee on Natural and Economic Resources, and the Fiscal Research Division no later than March 1 of each year.  (2002‑172, s. 2.1(a); 2003‑416, s. 2; 2005‑429, s. 2.1; 2006‑168, s. 1.4; 2006‑252, s. 2.8; 2006‑264, s. 69(c); 2009‑394, s. 2.)



§ 143B-437.56. Calculation of minimum and maximum grants; factors considered.

§ 143B‑437.56.  Calculation of minimum and maximum grants; factors considered.

(a)        Subject to the limitations of subsection (d) of this section, the amount of the grant awarded in each case shall be a percentage of the withholdings of eligible positions. The percentage shall be no less than ten percent (10%) and no more than seventy‑five percent (75%) of the withholdings of the eligible positions for a period of years. The percentage used to determine the amount of the grant shall be based on criteria developed by the Committee, in consultation with the Attorney General, after considering at least the following:

(1)        The number of eligible positions to be created.

(2)        The expected duration of those positions.

(3)        The type of contribution the business can make to the long‑term growth of the State's economy.

(4)        The amount of other financial assistance the project will receive from the State or local governments.

(5)        The total dollar investment the business is making in the project.

(6)        Whether the project utilizes existing infrastructure and resources in the community.

(7)        Whether the project is located in a development zone.

(8)        The number of eligible positions that would be filled by residents of a development zone.

(9)        The extent to which the project will mitigate unemployment in the State and locality.

(b)        The term of the grant shall not exceed 12 years starting with the first year a grant payment is made. The first grant payment must be made within six years after the date on which the grant was awarded. The number of years in the base period for which grant payments may be made shall not exceed five years.

(c)        The grant may be based only on eligible positions created during the base period.

(d)        For any eligible position that is located in a development tier three area, seventy‑five percent (75%) of the annual grant approved for disbursement shall be payable to the business, and twenty‑five percent (25%) shall be payable to the Utility Account pursuant to G.S. 143B‑437.61. For any eligible position that is located in a development tier two area, eighty‑five percent (85%) of the annual grant approved for disbursement shall be payable to the business, and fifteen percent (15%) shall be payable to the Utility Account pursuant to G.S. 143B‑437.61. A position is located in the development tier area that has been assigned to the county in which the project is located at the time the application is filed with the Committee.

(e)        A business that is receiving any other grant by operation of State law may not receive an amount as a grant pursuant to this Part that, when combined with any other grants, exceeds seventy‑five percent (75%) of the withholdings of the business, unless the Committee makes an explicit finding that the additional grant is necessary to secure the project.

(f)         The amount of a grant associated with any specific eligible position, including any amount transferred to the Utility Account pursuant to G.S. 143B‑437.61, may not exceed six thousand five hundred dollars ($6,500) in any year. (2002‑172, s. 2.1(a); 2003‑416, s. 2; 2003‑435, 2nd Ex. Sess., s. 2.5; 2006‑168, s. 1.5; 2006‑252, s. 2.9(a), (b); 2006‑264, s. 69(d).)



§ 143B-437.57. Community economic development agreement.

§ 143B‑437.57.  Community economic development agreement.

(a)        Terms.  Each community economic development agreement shall include at least the following:

(1)        A detailed description of the proposed project that will result in job creation and the number of new employees to be hired during the base period.

(2)        The term of the grant and the criteria used to determine the first year for which the grant may be claimed.

(3)        The number of eligible positions that are subjects of the grant and a description of those positions and the location of those positions.

(4)        The amount of the grant based on a percentage of withholdings.

(5)        A method for determining the number of new employees hired during a grant year.

(6)        A method for the business to report annually to the Committee the number of eligible positions for which the grant is to be made.

(7)        A requirement that the business report to the Committee annually the aggregate amount of withholdings during the grant year.

(8)        A provision permitting an audit of the payroll records of the business by the Committee from time to time as the Committee considers necessary.

(9)        A provision that requires the Committee to reduce the amount or term of a grant pursuant to G.S. 143B‑437.59.

(10)      A provision that requires the business to maintain operations at the project location or another location approved by the Committee for at least one hundred fifty percent (150%) of the term of the grant and a provision to permit the Committee to recapture all or part of the grant at its discretion if the business does not remain at the site for the required term.

(11)      A provision that requires the business to maintain employment levels in this State at the level of the year immediately preceding the base period.

(12)      A provision establishing the conditions under which the grant agreement may be terminated, in addition to those under G.S. 143B‑437.59, and under which grant funds may be recaptured by the Committee.

(13)      A provision stating that unless the agreement is terminated pursuant to G.S. 143B‑437.59, the agreement, including any amendments pursuant to G.S. 143B‑437.59, is binding and constitutes a continuing contractual obligation of the State and the business.

(14)      A provision setting out any allowed variation in the terms of the agreement that will not subject the business to grant reduction, amendment, or termination of the agreement under G.S. 143B‑437.59.

(15)      A provision that prohibits the business from manipulating or attempting to manipulate employee withholdings with the purpose of increasing the amount of the grant and that requires the Committee to terminate the agreement and take action to recapture grant funds if the Committee finds that the business has manipulated or attempted to manipulate withholdings with the purpose of increasing the amount of the grant.

(16)      A provision requiring that the business engage in fair employment practices as required by State and federal law and a provision encouraging the business to use small contractors, minority contractors, physically handicapped contractors, and women contractors whenever practicable in the conduct of its business.

(17)      A provision encouraging the business to hire North Carolina residents.

(18)      A provision encouraging the business to use the North Carolina State Ports.

(19)      A provision stating that the State is not obligated to make any annual grant payment unless and until the State has received withholdings from the business in an amount that exceeds the amount of the grant payment.

(20)      A provision describing the manner in which the amount of a grant will be measured and administered to ensure compliance with the provisions of G.S. 143B‑437.52(c).

(21)      A provision stating that any recapture of a grant and any reduction in the amount of the grant or the term of the agreement must, at a minimum, be proportional to the failure to comply measured relative to the condition or criterion with respect to which the failure occurred.

(22)      A provision stating that any disputes over interpretation of the agreement shall be submitted to binding arbitration.

(23)      A provision stating that the amount of a grant associated with any specific eligible position, including any amount transferred to the Utility Account pursuant to G.S. 143B‑437.61, may not exceed six thousand five hundred dollars ($6,500) in any year.

(24)      A provision stating that the business agrees to submit to an audit at any time that the Committee requires one.

(25)      A provision encouraging the business to contract with small businesses headquartered in the State for goods and services.

(b)        Approval of Attorney General.  The Attorney General shall review the terms of all proposed agreements entered into by the Committee. To be effective against the State, an agreement entered into under this Part must be signed personally by the Attorney General.

(c)        Agreement Binding.  A community economic development agreement is a binding obligation of the State and is not subject to State funds being appropriated by the General Assembly.  (2002‑172, s. 2.1(a); 2003‑416, s. 2; 2004‑124, ss. 32G.1(f), 32G.1(g); 2006‑168, s. 1.6; 2006‑264, s. 69(e); 2009‑394, s. 3.)



§ 143B-437.58. Grant recipient to submit records.

§ 143B‑437.58.  Grant recipient to submit records.

(a)        No later than March 1 of each year, for the preceding grant year, every business that is awarded a grant under this Part shall submit to the Committee an annual payroll report showing withholdings as a condition of its continuation in the grant program and identifying eligible positions that have been created during the base period that remain filled at the end of each year of the grant. Annual reports submitted to the Committee shall include social security numbers of individual employees identified in the reports. Upon request of the Committee, the business shall also submit a copy of its State and federal tax returns. Payroll and tax information, including social security numbers of individual employees and State and federal tax returns, submitted under this subsection is tax information subject to G.S. 105‑259. Aggregated payroll or withholding tax information submitted or derived under this subsection is not tax information subject to G.S. 105‑259. When making a submission under this section, the business must pay the Committee a fee of one thousand five hundred dollars ($1,500). The fee is due at the time the submission is made. The Secretary of Commerce, the Secretary of Revenue, and the Director of the Office of State Budget and Management shall determine the allocation of the fee imposed by this section among their agencies. The proceeds of the fee are receipts of the agency to which they are credited.

(b)        The Committee may require any information that it considers necessary to effectuate the provisions of this Part.

(c)        The Committee may require any business receiving a grant to submit to an audit at any time.

(d)        The reporting procedures of this section are in lieu of any other general reporting requirements relating to private entities that receive State funds.  (2002‑172, s. 2.1(a); 2003‑416, s. 2; 2004‑124, s. 32G.1(d); 2006‑168, s. 1.7; 2006‑264, s. 69(f); 2009‑394, s. 4.)



§ 143B-437.59. Failure to comply with agreement.

§ 143B‑437.59.  Failure to comply with agreement.

(a)        If the business receiving a grant fails to meet or comply with any condition or requirement set forth in an agreement or with criteria developed by the Committee in consultation with the Attorney General, the Committee shall reduce the amount of the grant or the term of the agreement, may terminate the agreement, or both. The reduction in the amount or the term must, at a minimum, be proportional to the failure to comply measured relative to the condition or criterion with respect to which the failure occurred. The Committee may reduce the amount or term of a grant by formally approving a motion to reduce such grant in accordance with program policies adopted by the Committee for the treatment of failures by businesses to meet or comply with a condition or requirement set forth in the grant agreement, and it shall not be necessary to execute an amendment to the applicable grant agreement. The Committee shall notify any such affected business of the reduction to its grant payment, reflected in any such motion.

(b)        If a business fails to maintain employment at the levels stipulated in the agreement or otherwise fails to comply with any condition of the agreement for any two consecutive years:

(1)        If the business is still within the base period established by the Committee, the Committee shall withhold the grant payment for any consecutive year after the second consecutive year remaining in the base period in which the business fails to comply with any condition of the agreement, and the Committee may extend the base period for up to 24 additional months. Under no circumstances may the Committee extend the base period by more than a total of 24 months. In no event shall the term of the grant be extended beyond the date set by the Committee at the time the Committee awarded the grant.

(2)        If the business is no longer within the base period established by the Committee, the Committee shall terminate the agreement.

(c)        Notwithstanding the provisions of subsections (a) and (b) of this section, if the Committee finds that the business has manipulated or attempted to manipulate employee withholdings with the purpose of increasing the amount of a grant, the Committee shall immediately terminate the agreement and take action to recapture any grant funds disbursed in any year in which the Committee finds the business manipulated or attempted to manipulate employee withholdings with the purpose of increasing the amount of the grant.  (2002‑172, s. 2.1(a); 2003‑416, s. 2; 2006‑168, s. 1.8; 2009‑394, s. 5.)



§ 143B-437.60. Disbursement of grant.

§ 143B‑437.60.  Disbursement of grant.

A business may not receive an annual disbursement of a grant if, at the time of disbursement, the business has received a notice of an overdue tax debt and that overdue tax debt has not been satisfied or otherwise resolved. A business may receive an annual disbursement of a grant only after the Committee has certified that there are no outstanding overdue tax debts and that the business has met the terms and conditions of the agreement. No amount shall be disbursed to a business as a grant under this Part in any year until the Secretary of Revenue has certified to the Committee (i) that there are no outstanding overdue tax debts of the business and (ii) the amount of withholdings received in that year by the Department of Revenue from the business. A business that has met the terms of the agreement shall make an annual certification of this to the Committee. The Committee shall require the business to provide any necessary evidence of compliance to verify that the terms of the agreement have been met. The Committee shall certify the grant amount for which the business is eligible under the agreement and the grant amount for which the business would be eligible under the agreement without regard to G.S. 143B‑437.56(d). The Department of Commerce shall remit a check to the business in the amount of the certified grant amount within 90 days of receiving the certification of the Committee. (2002‑172, s. 2.1(a); 2003‑416, s. 2; 2006‑168, s. 1.9.)



§ 143B-437.61. Transfer to Industrial Development Fund.

§ 143B‑437.61.  Transfer to Industrial Development Fund.

At the time the Department of Commerce remits a check to a business under G.S. 143B‑437.60, the Department of Commerce shall transfer to the Utility Account of the Industrial Development Fund an amount equal to the amount certified by the Committee as the difference between the amount of the grant and the amount of the grant for which the business would be eligible without regard to G.S. 143B‑437.56(d). (2002‑172, s. 2.1(a); 2003‑416, s. 2; 2006‑168, s. 1.10.)



§ 143B-437.62. Expiration.

§ 143B‑437.62.  Expiration.

The authority of the Committee to award new grants expires January 1, 2016.  (2002‑172, s. 2.1(a); 2003‑416, s. 2; 2004‑124, s. 32G.1(a); 2005‑241, s. 3; 2006‑168, s. 1.11; 2009‑394, s. 6.)



§ 143B-437.63. JDIG Program cash flow requirements.

§ 143B‑437.63.  JDIG Program cash flow requirements.

Notwithstanding any other provision of law, grants made through the Job Development Investment Grant Program, including amounts transferred pursuant to G.S. 143B‑437.61, shall be budgeted and funded on a cash flow basis. The Office of State Budget and Management shall periodically transfer funds from the JDIG Reserve established pursuant to G.S. 143C‑9‑6 to the Department of Commerce in an amount sufficient to satisfy grant obligations and amounts to be transferred pursuant to G.S. 143B‑437.61 to be paid during the fiscal year.  (2004‑124, s. 6.12(b); 2009‑445, s. 40; 2009‑570, s. 22.)



§ 143B-437.64: Reserved for future codification purposes.

§ 143B‑437.64: Reserved for future codification purposes.



§ 143B-437.65: Reserved for future codification purposes.

§ 143B‑437.65: Reserved for future codification purposes.



§ 143B-437.66: Reserved for future codification purposes.

§ 143B‑437.66: Reserved for future codification purposes.



§ 143B-437.67: Reserved for future codification purposes.

§ 143B‑437.67: Reserved for future codification purposes.



§ 143B-437.68: Reserved for future codification purposes.

§ 143B‑437.68: Reserved for future codification purposes.



§ 143B-437.69: Reserved for future codification purposes.

§ 143B‑437.69: Reserved for future codification purposes.



§ 143B-437.70. Legislative findings and purpose.

Part 2H. One North Carolina Fund.

§ 143B‑437.70.  Legislative findings and purpose.

The General Assembly finds that:

(1)        It is the policy of the State of North Carolina to stimulate economic activity and to create new jobs for the citizens of the State by encouraging and promoting the retention and expansion of existing business and industry within the State and by recruiting and attracting new business and industry to the State.

(2)        Both short‑term and long‑term economic trends at the State, national, and international levels have made the successful implementation of the State's economic development policy and programs both more critical and more challenging; and the decline in the State's traditional industries, and the resulting adverse impact upon the State and its citizens, have been exacerbated in recent years by adverse national and State economic trends that contribute to the reduction in the State's industrial base and that inhibit the State's ability to sustain or attract new and expanding businesses.

(3)        The purpose of this Part is to stimulate economic activity and to create new jobs within the State.

(4)        The enactment of this Part will maintain consistency and accountability in a key economic development program and will ensure that the program benefits the State and its citizens.

(5)        Nothing in this Part shall be construed to constitute a guarantee or assumption by the State of any debt of any business or to authorize the taxing power or the full faith and credit of the State to be pledged. (2004‑88, s. 1(d).)



§ 143B-437.71. One North Carolina Fund established as a special revenue fund.

§ 143B‑437.71.  One North Carolina Fund established as a special revenue fund.

(a)        Establishment.  The One North Carolina Fund is established as a special revenue fund in the Department of Commerce.

(b)        Purposes.  Moneys in the One North Carolina Fund may only be allocated pursuant to this subsection. Moneys may be allocated to local governments for use in connection with securing commitments for the recruitment, expansion, or retention of new and existing businesses and to the One North Carolina Small Business Account created pursuant to subsection (c) of this section in an amount not to exceed three million dollars ($3,000,000). Moneys in the One North Carolina Fund allocated to local governments shall be used for the following purposes only:

(1)        Installation or purchase of equipment.

(2)        Structural repairs, improvements, or renovations to existing buildings to be used for expansion.

(3)        Construction of or improvements to new or existing water, sewer, gas, or electric utility distribution lines or equipment for existing buildings.

(4)        Construction of or improvements to new or existing water, sewer, gas, or electric utility distribution lines or equipment for new or proposed buildings to be used for manufacturing and industrial operations.

(5)        Any other purposes specifically provided by an act of the General Assembly.

(c)        There is created in the One North Carolina Fund a special account, the One North Carolina Small Business Account, to be used for the North Carolina SBIR/STTR Incentive Program and the North Carolina SBIR/STTR Matching Funds Program, as specified in Part 2I of Article 10 of Chapter 143B of the General Statutes. (2004‑88, s. 1(d); 2005‑276, s. 13.14(a); 2006‑162, s. 19.)



§ 143B-437.72. Agreements required; disbursement of funds.

§ 143B‑437.72.  Agreements required; disbursement of funds.

(a)        Agreements Required.  Funds may be disbursed from the One North Carolina Fund only in accordance with agreements entered into between the State and one or more local governments and between the local government and a grantee business.

(b)        Company Performance Agreements.  An agreement between a local government and a grantee business must contain the following provisions:

(1)        A commitment to create or retain a specified number of jobs within a specified salary range at a specific location and commitments regarding the time period in which the jobs will be created or retained and the minimum time period for which the jobs must be maintained.

(2)        A commitment to provide proof satisfactory to the local government and the State of new jobs created or existing jobs retained and the salary level of those jobs.

(3)        A provision that funds received under the agreement may be used only for a purpose specified in G.S. 143B‑437.71(b).

(4)        A provision allowing the State or the local government to inspect all records of the business that may be used to confirm compliance with the agreement or with the requirements of this Part.

(5)        A provision establishing the method for determining compliance with the agreement.

(6)        A provision establishing a schedule for disbursement of funds under the agreement that allows disbursement of funds only in proportion to the amount of performance completed under the agreement.

(7)        A provision requiring recapture of grant funds if a business subsequently fails to comply with the terms of the agreement.

(8)        Any other provision the State or the local government finds necessary to ensure the proper use of State or local funds.

(c)        Local Government Grant Agreement.  An agreement between the State and one or more local governments shall contain the following provisions:

(1)        A commitment on the part of the local government to match the funds allocated by the State. A local match may include cash, fee waivers, in‑kind services, the donation of assets, the provision of infrastructure, or a combination of these.

(2)        A provision requiring the local government to recapture any funds to which the local government is entitled under the company performance agreement.

(3)        A provision requiring the local government to reimburse the State for any funds improperly disbursed or funds recaptured by the local government.

(4)        A provision allowing the State access to all records possessed by the local government necessary to ensure compliance with the company performance agreement and with the requirements of this Part.

(5)        A provision establishing a schedule for the disbursement of funds from the One North Carolina Fund to the local government that reflects the disbursement schedule established in the company performance agreement.

(6)        Any other provision the State finds necessary to ensure the proper use of State funds.

(d)        Disbursement of Funds.  Funds may be disbursed from the One North Carolina Fund to the local government only after the local government has demonstrated that the business has complied with the terms of the company performance agreement. The State shall disburse funds allocated under the One North Carolina Fund to a local government in accordance with the disbursement schedule established in the local government grant agreement. (2004‑88, s. 1(d).)



§ 143B-437.73. Program guidelines.

§ 143B‑437.73.  Program guidelines.

The Department of Commerce, in conjunction with the Governor's Office, shall develop guidelines related to the administration of the One North Carolina Fund and to the selection of projects to receive allocations from the Fund. At least 20 days before the effective date of any guidelines or nontechnical amendments to guidelines, the Department of Commerce must publish the proposed guidelines on the Department's Web site and provide notice to persons who have requested notice of proposed guidelines. In addition, the Department must accept oral and written comments on the proposed guidelines during the 15 business days beginning on the first day that the Department has completed these notifications. For the purpose of this section, a technical amendment is either of the following:

(1)        An amendment that corrects a spelling or grammatical error.

(2)        An amendment that makes a clarification based on public comment and could have been anticipated by the public notice that immediately preceded the public comment. (2004‑88, s. 1(d).)



§ 143B-437.74. Reports.

§ 143B‑437.74.  Reports.

The Department of Commerce shall publish a report on the use of funds in the One North Carolina Fund at the end of each fiscal quarter. The report shall contain information on the commitment, disbursement, and use of funds allocated under the One North Carolina Fund. The report is due no later than one month after the end of the fiscal quarter and must be submitted to the following:

(1)        The Joint Legislative Commission on Governmental Operations.

(2)        The chairs of the House of Representatives and Senate Finance Committees.

(3)        The chairs of the House of Representatives and Senate Appropriations Committees.

(4)        The Fiscal Research Division of the General Assembly. (2004‑88, s. 1(d).)



§ 143B-437.75. Reserved for future codification purposes.

§ 143B-437.75. Reserved for future codification purposes.



§ 143B-437.76. Reserved for future codification purposes.

§ 143B-437.76. Reserved for future codification purposes.



§ 143B-437.77. Reserved for future codification purposes.

§ 143B-437.77. Reserved for future codification purposes.



§ 143B-437.78. Reserved for future codification purposes.

§ 143B-437.78. Reserved for future codification purposes.



§ 143B-437.79. Reserved for future codification purposes.

§ 143B-437.79. Reserved for future codification purposes.



§ 143B-437.80. North Carolina SBIR/STTR Incentive Program.

Part 2I. One North Carolina Small Business Program.

§ 143B‑437.80.  North Carolina SBIR/STTR Incentive Program.

(a)        Program.  There is established the North Carolina SBIR/STTR Incentive Program to be administered by the North Carolina Board of Science and Technology. In order to foster job creation and economic development in the State, the Board may provide grants to eligible businesses to offset costs associated with applying to the United States Small Business Administration for Small Business Innovative Research (SBIR) grants or Small Business Technology Transfer Research (STTR) grants. The grants shall be paid from the One North Carolina Small Business Account established in G.S. 143B‑437.71.

(b)        Eligibility.  In order to be eligible for a grant under this section, a business must satisfy all of the following conditions:

(1)        The business must be a for‑profit, North Carolina‑based business. For the purposes of this section, a North Carolina‑based business is one that has its principal place of business in this State.

(2)        The business must have submitted a qualified SBIR/STTR Phase I proposal to a participating federal agency in response to a specific federal solicitation.

(3)        The business must satisfy all federal SBIR/STTR requirements.

(4)        The business shall not receive concurrent funding support from other sources that duplicates the purpose of this section.

(5)        The business must certify that at least fifty‑one percent (51%) of the research described in the federal SBIR/STTR Phase I proposal will be conducted in this State and that the business will remain a North Carolina‑based business for the duration of the SBIR/STTR Phase I project.

(6)        The business must demonstrate its ability to conduct research in its SBIR/STTR Phase I proposal.

(c)        Grant.  The North Carolina Board of Science and Technology may award grants to reimburse an eligible business for up to fifty percent (50%) of the costs of preparing and submitting a SBIR/STTR Phase I proposal, up to a maximum of three thousand dollars ($3,000). A business may receive only one grant under this section per year. A business may receive only one grant under this section with respect to each federal proposal submission. Costs that may be reimbursed include costs incurred directly related to preparation and submission of the grant such as word processing services, proposal consulting fees, project‑related supplies, literature searches, rental of space or equipment related to the proposal preparation, and salaries of individuals involved with the preparation of the proposals. Costs that shall not be reimbursed include travel expenses, large equipment purchases, facility or leasehold improvements, and legal fees.

(d)        Application.  A business shall apply, under oath, to the North Carolina Board of Science and Technology for a grant under this section on a form prescribed by the Board that includes at least all of the following:

(1)        The name of the business, the form of business organization under which it is operated, and the names and addresses of the principals or management of the business.

(2)        An acknowledgement of receipt of the Phase I proposal by the relevant federal agency.

(3)        An itemized statement of the costs that may be reimbursed.

(4)        Any other information necessary for the Board to evaluate the application.  (2005‑276, s. 13.14(b).)



§ 143B-437.81. North Carolina SBIR/STTR Matching Funds Program.

§ 143B‑437.81.  North Carolina SBIR/STTR Matching Funds Program.

(a)        Program.  There is established the North Carolina SBIR/STTR Matching Funds Program to be administered by the North Carolina Board of Science and Technology. In order to foster job creation and economic development in the State, the Board may provide grants to eligible businesses to match funds received by a business as a SBIR or STTR Phase I award and to encourage businesses to apply for Phase II awards.

(b)        Eligibility.  In order to be eligible for a grant under this section, a business must satisfy all of the following conditions:

(1)        The business must be a for‑profit, North Carolina‑based business. For the purposes of this section, a North Carolina‑based business is one that has its principal place of business in this State.

(2)        The business must have received a SBIR/STTR Phase I award from a participating federal agency in response to a specific federal solicitation. To receive the full match, the business must also have submitted a final Phase I report, demonstrated that the sponsoring agency has interest in the Phase II proposal, and submitted a Phase II proposal to the agency.

(3)        The business must satisfy all federal SBIR/STTR requirements.

(4)        The business shall not receive concurrent funding support from other sources that duplicates the purpose of this section.

(5)        The business must certify that at least fifty‑one percent (51%) of the research described in the federal SBIR/STTR Phase II proposal will be conducted in this State and that the business will remain a North Carolina‑based business for the duration of the SBIR/STTR Phase II project.

(6)        The business must demonstrate its ability to conduct research in its SBIR/STTR Phase II proposal.

(c)        Grant.  The North Carolina Board of Science and Technology may award grants to match the funds received by a business through a SBIR/STTR Phase I proposal up to a maximum of one hundred thousand dollars ($100,000). Seventy‑five percent (75%) of the total grant shall be remitted to the business upon receipt of the SBIR/STTR Phase I award and application for funds under this section. Twenty‑five percent (25%) of the total grant shall be remitted to the business upon submission by the business of the Phase II application to the funding agency and acceptance of the Phase I report by the funding agency. A business may receive only one grant under this section per year. A business may receive only one grant under this section with respect to each federal proposal submission. Over its lifetime, a business may receive a maximum of five awards under this section.

(d)        Application.  A business shall apply, under oath, to the North Carolina Board of Science and Technology for a grant under this section on a form prescribed by the Board that includes at least all of the following:

(1)        The name of the business, the form of business organization under which it is operated, and the names and addresses of the principals or management of the business.

(2)        An acknowledgement of receipt of the Phase I report and Phase II proposal by the relevant federal agency.

(3)        Any other information necessary for the Board to evaluate the application. (2005‑276, s. 13.14(b).)



§ 143B-437.82. Program guidelines.

§ 143B‑437.82.  Program guidelines.

The Department of Commerce shall develop guidelines related to the administration of the One North Carolina Small Business Program. At least 20 days before the effective date of any guidelines or nontechnical amendments to guidelines, the Department of Commerce must publish the proposed guidelines on the Department's Web site and provide notice to persons who have requested notice of proposed guidelines. In addition, the Department must accept oral and written comments on the proposed guidelines during the 15 business days beginning on the first day that the Department has completed these notifications. For the purpose of this section, a technical amendment is either of the following:

(1)        An amendment that corrects a spelling or grammatical error.

(2)        An amendment that makes a clarification based on public comment and could have been anticipated by the public notice that immediately preceded the public comment. (2005‑276, s. 13.14(b).)



§ 143B-437.83. Reports.

§ 143B‑437.83.  Reports.

The Department of Commerce shall publish a report on the use of funds in the One North Carolina Small Business Account on September 1 of each year until all funds have been expended. The report shall contain information on the disbursement and use of funds allocated under the One North Carolina Small Business Program. The report must be submitted to the following:

(1)        The Joint Legislative Commission on Governmental Operations.

(2)        The chairs of the House of Representatives and Senate Finance Committees.

(3)        The chairs of the House of Representatives and Senate Appropriations Committees.

(4)        The Fiscal Research Division of the General Assembly.  (2005‑276, s. 13.14(b); 2009‑451, s. 14.5(c).)



§ 143B-437.84. Reserved for future codification purposes.

§ 143B-437.84. Reserved for future codification purposes.



§ 143B-437.85. Reserved for future codification purposes.

§ 143B-437.85. Reserved for future codification purposes.



§ 143B-437.86. Reserved for future codification purposes.

§ 143B-437.86. Reserved for future codification purposes.



§ 143B-437.87. Reserved for future codification purposes.

§ 143B-437.87. Reserved for future codification purposes.



§ 143B-437.88. Reserved for future codification purposes.

§ 143B-437.88. Reserved for future codification purposes.



§ 143B-437.89. Reserved for future codification purposes.

§ 143B-437.89. Reserved for future codification purposes.



§ 143B-437.90. North Carolina Wine and Grape Growers Council - Creation; powers and duties.

Part 2J. Wine and Grape Growers Council.

§ 143B‑437.90.  North Carolina Wine and Grape Growers Council  Creation; powers and duties.

There is created the North Carolina Wine and Grape Growers Council of the Department of Commerce. The North Carolina Wine and Grape Growers Council shall have the following powers and duties:

(1)        To identify and implement methods for improving North Carolina's rank as a wine‑producing State;

(2)        To assure orderly growth and development of North Carolina's grape and wine industry;

(3)        To achieve public awareness of the quality of North Carolina grapes and wine;

(4)        To coordinate the interaction of North Carolina's grape and wine industry with other segments of the State's economy such as tourism, retail trade, and horticulture;

(5)        To conduct methods of quality assurance of North Carolina's grape and wine industry to create a sound foundation for further growth;

(6)        To assist in the coordination of the activities of the various State agencies and other organizations contributing to the development of the grape and wine industry;

(7)        To receive and disburse funds;

(8)        To enter into contracts for the purpose of developing new or improved markets or marketing methods for wine and grape products;

(9)        To contract for research services to improve viticultural and enological practices in North Carolina;

(10)      To enter into agreements with any local, state, or national organizations or agency engaged in education for the purpose of disseminating information on wine or other viticultural projects;

(11)      To enter into contracts with commercial entities for the purpose of developing marketing, advertising, and other promotional programs designed to promote the orderly growth of the North Carolina grape and wine industry;

(12)      To acquire any licenses or permits necessary for performance of the duties of the Council; and

(13)      To develop a State Viticulture Plan that identifies problems and constraints of the viticultural industry, proposes solutions to those problems and delineates planning mechanisms for the orderly growth of the industry. (1985 (Reg. Sess., 1986), c. 974, s. 1; 1997‑261, s. 109; 2005‑380, s. 4(a); 2006‑264, s. 98.3.)



§ 143B-437.91. North Carolina Wine and Grape Growers Council - Composition; terms; reimbursement.

§ 143B‑437.91.  North Carolina Wine and Grape Growers Council  Composition; terms; reimbursement.

(a)        The North Carolina Wine and Grape Growers Council shall consist of 11 members appointed by the Secretary of Commerce in the following manner: seven commercial grape growers; three winery operators; and one retailer of North Carolina grape products. For purposes of this Article, a commercial grape grower is one who has at least three acres of grapes or sells ten thousand dollars ($10,000) worth of grapes annually. The Secretary shall appoint members for staggered four‑year terms. Members shall serve until their successors are appointed and qualified. Any member of the Council may be reappointed for additional terms. Any appointment to fill a vacancy on the Council shall be for the balance of the unexpired term. Any member of the Council may be removed by the Secretary for misfeasance, malfeasance, or nonfeasance.

(b)        Members of the Council shall receive per diem and necessary travel and subsistence expenses in accordance with G.S. 138‑5 from funds appropriated for the operation of the Council.

(c)        All clerical and other services required by the Council may be provided by the Department of Commerce.

(d)        The Secretary of Commerce shall appoint a chair who shall serve at the pleasure of the Secretary.

(e)        The Council may select a secretary who need not be a member of the Council.

(f)         The Council shall meet when necessary as determined by the chair or upon written request of a majority of the members.

(g)        A majority of the Council shall constitute a quorum for the transaction of business. (1985 (Reg. Sess., 1986), c. 974, s. 1; 1997‑261, s. 109; 2005‑380, s. 4(a); 2006‑264, s. 98.3.)



§ 143B-437.92. Reserved for future codification purposes.

§ 143B-437.92. Reserved for future codification purposes.



§ 143B-437.93. Reserved for future codification purposes.

§ 143B-437.93. Reserved for future codification purposes.



§ 143B-437.94. Reserved for future codification purposes.

§ 143B-437.94. Reserved for future codification purposes.



§ 143B-437.95. Reserved for future codification purposes.

§ 143B-437.95. Reserved for future codification purposes.



§ 143B-437.96. Reserved for future codification purposes.

§ 143B-437.96. Reserved for future codification purposes.



§ 143B-437.97. Reserved for future codification purposes.

§ 143B-437.97. Reserved for future codification purposes.



§ 143B-437.98. Reserved for future codification purposes.

§ 143B-437.98. Reserved for future codification purposes.



§ 143B-437.99. Reserved for future codification purposes.

§ 143B-437.99. Reserved for future codification purposes.



§ 143B-437.100. (Effective July 1, 2010) North Carolina Certified Retirement Community Program - creation; powers and duties.

Part 2K. North Carolina Certified Retirement Community Program.

§ 143B‑437.100.  (Effective July 1, 2010) North Carolina Certified Retirement Community Program  creation; powers and duties.

(a)        Program.  There is established the North Carolina Certified Retirement Community Program as part of the 21st Century Communities program of the North Carolina Department of Commerce. The Department shall coordinate the development and planning of the North Carolina Certified Retirement Community Program with other State and local groups interested in participating in and promoting the North Carolina Certified Retirement Community Program. The Department shall adopt administrative rules to implement the provisions of this Part. For purposes of this Part, "Department" means the North Carolina Department of Commerce, and "Program" means the North Carolina Certified Retirement Community Program.

(b)        Purpose.  The purpose of the Program is to encourage retirees and those planning to retire to make their homes in North Carolina. In order to further this purpose, the Department shall engage in the following activities:

(1)        Promote the State as a retirement destination to retirees and those persons and families who are planning retirement both in and outside of North Carolina.

(2)        Assist North Carolina communities in their efforts to market themselves as retirement locations and to develop communities that retirees would find attractive for a retirement lifestyle.

(3)        Assist in the development of retirement communities and continuing care facilities under Article 64 of Chapter 58 of the General Statutes in order to promote economic development and a potential workforce to enrich North Carolina communities.

(4)        Encourage mature market travel and tourism to North Carolina to evaluate future retirement desirability and to visit those who have chosen to retire in North Carolina.

(c)        Factors.  The Department shall identify factors that are of interest to retirees or potential retirees in order to inform them of the benefits of living in North Carolina. These factors shall be used to develop a scoring system to determine whether an applicant will qualify as a North Carolina certified retirement community and may include the following:

(1)        North Carolina's State and local tax structure.

(2)        Housing opportunities and cost.

(3)        Climate.

(4)        Personal safety.

(5)        Working opportunities.

(6)        Health care and continuing care services.

(7)        Transportation.

(8)        Continuing education.

(9)        Leisure living.

(10)      Recreation.

(11)      The performing arts.

(12)      Festivals and events.

(13)      Sports.

(14)      Other services and facilities necessary to enable persons to age in the community with a minimum of restrictions.

(d)        Certification.  The Department shall establish criteria for qualifying as a North Carolina certified retirement community. To be eligible to obtain certification as a North Carolina certified retirement community, the community shall meet each of the following requirements:

(1)        Be located within 30 miles of a hospital and of emergency medical services.

(2)        Take steps to gain the support of churches, clubs, businesses, media, and other entities whose participation will increase the Program's success in attracting retirees or potential retirees.

(3)        Establish a retiree attraction committee. The retiree attraction committee shall fulfill or create subcommittees to fulfill each of the following:

a.         Conduct a retiree desirability assessment analyzing the community with respect to each of the factors identified by the Department and submit a report of the analysis to the Department.

b.         Send a representative of the retirement attraction committee to attend State training meetings conducted by the 21st Century Communities program during the certification process.

c.         Raise funds necessary to run the Program, organize special events, and promote and coordinate the Program with local entities.

d.         Establish a community image, evaluate target markets, and develop a marketing and public relations plan designed to accomplish the purpose of the Program.

e.         Develop a system that identifies and makes contact with existing and prospective retirees, that provides tour guides when prospects visit the community, and that responds to inquiries, logs contacts made, invites prospects to special community events, and maintains continual contact with prospects until the prospect makes a retirement location decision.

(4)        Remit an application fee to the 21st Century Communities program equal to the greater of ten thousand dollars ($10,000) or the product of fifty cents (50¢) multiplied by the population of the community, as determined by the most recent census.

(5)        Submit the completed marketing and public relations plan designed to accomplish the purpose of the Program to the Department.

(6)        Submit a long‑term plan outlining the steps the community will undertake to maintain or improve its desirability as a destination for retirees, including corrections to any services or facilities identified in the retiree desirability assessment.  (2008‑188, s. 1.)



§ 143B-437.101. (Effective July 1, 2010) North Carolina Certified Retirement Community Program - administration.

§ 143B‑437.101.  (Effective July 1, 2010)  North Carolina Certified Retirement Community Program  administration.

(a)        Administration and Support.  Upon being certified as a North Carolina certified retirement community, the 21st Century Communities program shall provide the following assistance to the community:

(1)        Assistance in the training of local Program staff and volunteers.

(2)        Ongoing oversight and guidance in marketing and updating on national retirement trends.

(3)        Inclusion in the State's national advertising and public relations campaigns and travel show promotions, including a prominent feature on the Department's Web site.

(4)        Eligibility for State financial assistance for brochures, support material, and advertising.

(5)        An annual evaluation and progress assessment on maintaining and improving the community's desirability as a home for retirees.

(b)        Expiration.  A community's certification under this section expires on the fifth anniversary of the date the initial certification is issued. To be considered for recertification by the 21st Century Communities program, an applicant community shall submit the following:

(1)        A completed new application in accordance with the requirements of this Part.

(2)        Data demonstrating the success or failure of the community's efforts to market and promote itself as a desirable location for retirees and potential retirees.

(3)        The fee required by G.S. 143B‑437.100(d)(4).  (2008‑188, s. 1.)



§ 143B-438: Repealed by Session Laws 1981, c. 380, s. 1.

Part 3.  Labor Force Development.

§ 143B‑438:  Repealed by Session Laws 1981, c.  380, s. 1.



§§ 143B-438.1 through 143B-438.6. Repealed by Session Laws 1999-237. s. 16.15(a).

Part 3A. Employment and Training Act of 1985.

§§ 143B‑438.1 through 143B‑438.6.  Repealed by Session Laws 1999‑237. s. 16.15(a).



§ 143B-438.7. Reserved for future codification purposes.

§ 143B‑438.7.  Reserved for future codification purposes.



§ 143B-438.8. Reserved for future codification purposes.

§ 143B‑438.8.  Reserved for future codification purposes.



§ 143B-438.9. Reserved for future codification purposes.

§ 143B‑438.9.  Reserved for future codification purposes.



§ 143B-438.10. Commission on Workforce Development.

Part 3B.  Workforce Development.

§ 143B‑438.10.  Commission on Workforce Development.

(a)        Creation and Duties.  There is created within the Department of Commerce the North Carolina Commission on Workforce Development. The Commission shall have the following powers and duties:

(1)        To develop strategies to produce a skilled, competitive workforce that meets the needs of the State's changing economy.

(2)        To advise the Governor, the General Assembly, State and local agencies, and the business sector regarding policies and programs to enhance the State's workforce.

(3)        To coordinate and develop strategies for cooperation between the academic, governmental, and business sectors.

(4)        To establish, develop, and provide ongoing oversight of the "One‑Stop Delivery System" for employment and training services in the State.

(5)        To develop a unified State plan for workforce training and development.

(6)        To review the plans and programs of agencies, boards, and organizations operating federally funded or State‑funded workforce development programs for effectiveness, duplication, fiscal accountability, and coordination.

(7)        To develop and continuously improve performance measures to assess the effectiveness of workforce training and employment in the State.

(8)        To submit to the Governor and to the General Assembly by April 1, 2000, and biennially thereafter, a comprehensive Workforce Development Plan that shall include at least the following:

a.         Goals and objectives for the biennium.

b.         An assessment of current workforce programs and policies.

c.         An assessment of the delivery of employment and training services to special populations, such as youth and dislocated workers.

d.         Recommendations for policy, program, or funding changes.

(9)        To serve as the State's Workforce Investment Board for purposes of the federal Workforce Investment Act of 1998.

(b)        Membership; Terms.  The Commission on Workforce Development shall consist of 38 members appointed as follows:

(1)        By virtue of their offices, the following department and agency heads or their respective designees shall serve on the Commission: the Secretary of the Department of Health and Human Services, the Chair of the Employment Security Commission, the Superintendent of Public Instruction, the President of the Community Colleges System Office, the Commissioner of the Department of Labor, and the Secretary of the Department of Commerce.

(2)        The Governor shall appoint 32 members as follows:

a.         Six members representing public, postsecondary, and vocational education.

b.         Two members representing community‑based organizations.

c.         Six members representing labor.

d.         Eighteen members representing business and industry.

(3)        The terms of the members appointed by the Governor shall be for four years.

(c)        Appointment of Chair; Meetings.  The Governor shall appoint the Chair of the Commission from among the business and industry members, and that person shall serve at the pleasure of the Governor. The Commission shall meet at least quarterly upon the call of the Chair.

(d)        Staff; Funding.  The clerical and professional staff to the Commission shall be provided by the Department of Commerce. Funding for the Commission shall derive from State and federal resources as allowable and from the partner agencies to the Commission. Members of the Commission shall receive necessary travel and subsistence in accordance with State law. (1999‑237, s. 16.15(b).)



§ 143B-438.11. Local Workforce Development Boards.

§ 143B‑438.11.  Local Workforce Development Boards.

(a)        Duties.  Local Workforce Development Boards shall have the following powers and duties:

(1)        To develop policy and act as the governing body for local workforce development.

(2)        To provide planning, oversight, and evaluation of local workforce development programs, including the local One‑Stop Delivery System.

(3)        To provide advice regarding workforce policy and programs to local elected officials, employers, education and employment training agencies, and citizens.

(4)        To develop a local plan in coordination with the appropriate community partners to address the workforce development needs of the service area.

(5)        To develop linkages with economic development efforts and activities in the service area and promote cooperation and coordination among public organizations, education agencies, and private businesses.

(6)        To review local agency plans and grant applications for workforce development programs for coordination and achievement of local goals and needs.

(7)        To serve as the Workforce Investment Board for the designated substate area for the purpose of the federal Workforce Investment Act of 1998.

(b)        Members.  Members of local Workforce Development Boards shall be appointed by local elected officials in accordance with criteria established by the Governor and with provisions of the federal Workforce Investment Act. The local Workforce Development Boards shall have a majority of business members and shall also include representation of workforce and education providers, labor organizations, community‑based organizations, and economic development boards as determined by local elected officials. The Chairs of the local Workforce Development Boards shall be selected from among the business members. (1999‑237, s. 16.15(b).)



§ 143B-438.12. Federal Program Administration.

§ 143B‑438.12.  Federal Program Administration.

(a)        Federal Workforce Investment Act.  In accordance with the federal Workforce Investment Act, the Commission on Workforce Development shall develop a Five‑Year Strategic Plan to be submitted to the U.S. Secretary of Labor. The Strategic Plan shall describe the workforce development activities to be undertaken in the State to implement the federal Workforce Investment Act and how special populations shall be served.

(b)        Other Workforce Grant Applications.  The Commission on Workforce Development may submit grant applications for workforce development initiatives and may manage the initiatives and demonstration projects. (1999‑237, s. 16.15(b).)



§ 143B-438.13. Employment and Training Grant Program.

§ 143B‑438.13.  Employment and Training Grant Program.

(a)        Employment and Training Grant Program.  There is established in the Department of Commerce, Division of Employment and Training, an Employment and Training Grant Program. Grant funds shall be allocated to local Workforce Development Boards for the purposes of enabling recipient agencies to implement local employment and training programs in accordance with existing resources, local needs, local goals, and selected training occupations. The State program of workforce performance standards shall be used to measure grant program outcomes.

(b)        Use of Grant Funds.  Local agencies may use funds received under this section for the purpose of providing services, such as training, education, placement, and supportive services. Local agencies may use grant funds to provide services only to individuals who are (i) 18 years of age or older and meet the federal Workforce Investment Act, title I adult eligibility definitions, or meet the federal Workforce Investment Act, title I dislocated worker eligibility definitions, or (ii) incumbent workers with annual family incomes at or below two hundred percent (200%) of poverty guidelines established by the federal Department of Health and Human Services.

(c)        Allocation of Grants.  The Department of Commerce may reserve and allocate up to ten percent (10%) of the funds available to the Employment and Training Grant Program for State and local administrative costs to implement the Program. The Division of Employment and Training shall allocate employment and training grant funds to local Workforce Development Boards serving federal Workforce Investment Act local workforce investment areas based on the following formula:

(1)        One‑half of the funds shall be allocated on the basis of the relative share of the local workforce investment area's share of federal Workforce Investment Act, title I adult funds as compared to the total of all local areas adult shares under the federal Workforce Investment Act, title I.

(2)        One‑half of the funds shall be allocated on the basis of the relative share of the local workforce investment area's share of federal Workforce Investment Act, title I dislocated worker funds as compared to the total of all local areas dislocated worker shares under the federal Workforce Investment Act, title I.

(3)        Local workforce investment area adult and dislocated shares shall be calculated using the current year's allocations to local areas under the federal Workforce Investment Act, title I.

(d)        Repealed by Session Laws 2009‑451, s. 14.5(d), effective July 1, 2009.

(e)        Nonreverting Funds.  Funds appropriated to the Department of Commerce for the Employment and Training Grant Program that are not expended at the end of the fiscal year shall not revert to the General Fund, but shall remain available to the Department for the purposes established in this section.  (1999‑237, s. 16.15(b); 2009‑451, s. 14.5(d).)



§ 143B-438.14: Reserved for future codification purposes.

§ 143B‑438.14:  Reserved for future codification purposes.



§ 143B-438.15. Legislative findings and purpose.

Part 3C. Trade Jobs for Success.

§ 143B‑438.15.  Legislative findings and purpose.

(a)        The General Assembly finds that State, national, and global economic conditions and the passage of international trade agreements have impacted the State workforce adversely and resulted in significant losses in the availability of jobs in manufacturing and the State's other traditional industries. Further, the General Assembly finds that business and plant closings, the weakened State economy, and lengthening periods of unemployment have taken a toll on communities across the State. It is prudent to address the loss of jobs by establishing a statewide initiative to create more jobs for our citizens.

(b)        It is the policy of this State to stimulate job growth and hiring by investing in the effective retraining of trade‑affected displaced workers while partnering with private business to help those citizens learn new skills for new jobs through on‑the‑job training and educational assistance.

(c)        The purpose of this Part is to establish the Trade Jobs for Success initiative to stimulate job growth and hiring in the State and to assist displaced workers affected by trade‑impact business closings. The aim of the Trade Jobs for Success initiative shall be to partner with private business to move displaced workers into new jobs while allowing for a dignified transition from unemployment back to employment. (2004‑124, s. 13.7A(d).)



§ 143B-438.16. Trade Jobs for Success initiative established; funds; program components and guidelines.

§ 143B‑438.16.  Trade Jobs for Success initiative established; funds; program components and guidelines.

(a)        There is established within the Department of Commerce the Trade Jobs for Success (TJS) initiative. The Department of Commerce shall lead the TJS initiative in cooperation with the Employment Security Commission and the Community Colleges System Office.

(b)        There is created in the Department of Commerce a special, nonreverting fund called the Trade Jobs for Success Fund (Fund). The Fund shall be used to implement the TJS initiative. The Department of Commerce shall develop guidelines for administration of the TJS initiative and the Fund. An advisory council shall assist the Secretary of Commerce in the administration of the Fund. The members of the advisory council shall include:

(1)        The Chairman of the Employment Security Commission or that officer's designee.

(2)        The President of the Community Colleges System or that officer's designee.

(3)        The State Auditor or that officer's designee.

(4)        A representative of a statewide association to further the interests of business and industry in North Carolina designated by the Secretary of Commerce.

(c)        At a minimum, the Trade Jobs for Success initiative shall include the following programmatic components:

(1)        Displaced workers participating in the TJS initiative shall receive (i) on‑the‑job training to learn new job skills and (ii) educational assistance or remedial education specifically designed to help displaced workers qualify for new jobs.

(2)        Displaced workers participating in the TJS initiative shall not lose their eligibility for unemployment insurance benefits while they are in the program and may receive wage supplements, as appropriate.

(3)        In‑State relocation assistance, in appropriate instances, where participating individuals must relocate to work for participating employers.

(4)        Mentoring, both on and off the job, shall be provided to participants in a dignified manner through telephone assistance and other appropriate means.

(5)        Financial assistance and other incentives may be provided to participating employers who provide jobs to participating displaced workers to help defray the costs of providing the on‑the‑job training opportunities.

(6)        Work provided by participating employers as part of the TJS initiative must be full‑time employment. Wages paid shall not be less than the hourly entry‑level wage normally paid by the employer.

(7)        Staff of the Employment Security Commission, in conjunction with staff of the Department of Commerce, shall match participating displaced workers to the most suitable employer.

(8)        Local Employment Security Commission offices and community colleges shall enter into partnership agreements with local chambers of commerce, and other appropriate organizations, that would encourage employer participation in the TJS initiative.

(9)        Tracking of participating individuals and businesses by the Department of Commerce and the Employment Security Commission to assure program integrity and effectiveness and the compilation of data to generate the reports necessary to evaluate the success of the TJS initiative.

(10)      Coordination and integration of existing programs in the Department of Commerce, the Employment Security Commission, and the North Carolina Community College System in a manner that maximizes the flexibility of these agencies to effectively assist participating individuals and businesses. (2004‑124, s. 13.7A(d).)



§ 143B-438.17. Reporting.

§ 143B‑438.17.  Reporting.

(a),(b)  Repealed by Session Laws 2009‑451, s. 14.5(e), effective July 1, 2009.

(c)        Beginning January 1, 2006, the Department of Commerce, in conjunction with the Employment Security Commission and the Community Colleges System Office, shall publish a comprehensive annual written report on the Trade Jobs for Success initiative. The annual report shall include a detailed explanation of outcomes and future planning for the TJS initiative and legislative proposals and recommendations regarding statutory changes needed to maximize the effectiveness and flexibility of the TJS initiative. Copies of the annual report shall be provided to the Governor, to the Joint Legislative Commission on Governmental Operations, to the chairs of the Senate and House of Representatives Appropriations Committees, and to the Fiscal Research Division of the General Assembly.  (2004‑124, s. 13.7A(d); 2005‑276, s. 13.4A(b); 2009‑451, s. 14.5(e).)



§ 143B-439. Credit Union Commission.

Part 4.  Credit Union Commission.

§ 143B‑439.  Credit Union Commission.

(a)  There shall be created in the Department of Commerce a Credit Union Commission which shall consist of seven members. The members of the Credit Union Commission shall elect one of its members to serve as chairman of the Commission to serve for a term to be specified by the Commission. On the initial Commission three members shall be appointed by the Governor for terms of two years and three members shall be appointed by the Governor for terms of four years. Thereafter all members of the Commission shall be appointed by the Governor for terms of four years. The Governor shall appoint the seventh member for the same term and in the same manner as the other six members are appointed. In the event of a vacancy on the Commission the Governor shall appoint a successor to serve for the remainder of the term. Three members of the Commission shall be persons who have had three years' or more experience as a credit union director or in management of state‑chartered credit unions. At least four members shall be appointed as representatives of the borrowing public and may be members of a credit union but shall not be employees of, or directors of any financial institution or have any interest in any financial institution other than as a result of being a depositor or borrower. No two persons on the Commission shall be residents of the same senatorial district. No person on the Commission shall be on a board of directors or employed by another type of financial institution. The Commission shall meet at least every six months, or more often upon the call of the chairman of the Credit Union Commission or any three members of the Commission. A majority of the members of the Commission shall constitute a quorum. The members of the Commission shall be reimbursed for expenses incurred in the performance of their duties under this Chapter as prescribed in G.S. 138‑5. In the event that the composition of the Commission on April 30, 1979, does not conform to that prescribed in the preceding sentences, such composition shall be corrected thereafter by appropriate appointments as terms expire and as vacancies occur in the Commission; provided that no person shall serve on the Commission for more than two complete consecutive terms.

(b)        The relationship between the Secretary of Commerce and the Credit Union Commission shall be as defined for a Type II transfer under this Chapter.

(c)        The Credit Union Commission is hereby vested with full power and authority to review, approve, or modify any action taken by the Administrator of Credit Unions in the exercise of all powers, duties, and functions vested by law in or exercised by the Administrator of Credit Unions under the credit union laws of this State.

An appeal may be taken to the Commission from any finding, ruling, order, decision or the final action of the Administrator by any credit union which feels aggrieved thereby. Notice of such appeal shall be filed with the chairman of the Commission within 30 days after such finding, ruling, order, decision or other action, and a copy served upon the Administrator. Such notice shall contain a brief statement of the pertinent facts upon which such appeal is grounded. The Commission shall fix a date, time and place for hearing said appeal, and shall notify the credit union or its attorney of record thereof at least 30 days prior to the date of said hearing. (1971, c. 864, s. 17; 1973, cc. 97, 1254; 1975, c. 709, ss. 4‑6; 1977, c. 198, s. 26; 1979, c. 478, s. 3; 1989, c. 751, ss. 7(36), 8(22); 1991 (Reg. Sess., 1992), c. 959, s. 63.)



§§ 143B-440 through 143B-441: Recodified as §§ 143B-426.30, 143B-426.31 by Session Laws 1985, c. 757, s. 179(c).

Part 5.  North Carolina Board of Science and Technology.

§§ 143B‑440 through 143B‑441: Recodified as §§ 143B‑426.30, 143B‑426.31 by Session Laws 1985, c. 757, s. 179(c).



§ 143B-442. Creation of Center.

Part 6.  North Carolina Science and Technology Research Center.

§ 143B‑442.  Creation of Center.

There is hereby created the "North Carolina Science and Technology Research Center" at the Research Triangle. (1963, c. 846, s. 1; 1967, c. 69; 1977, c. 198, s. 26.)



§ 143B-443. Administration by Department of Commerce.

§ 143B‑443.  Administration by Department of Commerce.

The activities of the North Carolina Science and Technology Research Center will be administered by the Department of Commerce. (1963, c. 846, s. 2; 1967, c. 69; 1977, c. 198, ss. 3, 4, 26; 1979, c. 668, s. 3; 1989, c. 751, s. 7(37); 1991 (Reg. Sess., 1992), c. 959, s. 64.)



§ 143B-444. Acceptance of funds.

§ 143B‑444.  Acceptance of funds.

The North Carolina Science and Technology Research Center is authorized and empowered to accept funds from private sources and from governmental and institutional agencies to be used for construction, operation and maintenance of the Center. (1963, c. 846, s. 4; 1967, c. 69; 1977, c. 198, s. 26.)



§ 143B-445. Applicability of Executive Budget Act.

§ 143B‑445.  Applicability of Executive Budget Act.

The North Carolina Science and Technology Research Center is subject to the provisions of Article 1, Chapter 143, of the General Statutes of North Carolina. (1963, c. 846, s. 5; 1967, c. 69; 1977, c. 198, s. 26.)



§§ 143B-446 through 143B-447.1: Recodified as §§ 143B-324.1 through 143B-324.3 by Session Laws 1997-443, s. 15.36(b).

Part 7.  North Carolina National Park, Parkway and Forests Development Council.

§§ 143B‑446 through 143B‑447.1:  Recodified as §§ 143B‑324.1 through 143B‑324.3 by Session Laws 1997‑443, s. 15.36(b).



§§ 143B-448 through 143B-450.1: Repealed by Session Laws 2000-140, s. 76.

Part 8. Energy Division.

§§ 143B‑448 through 143B‑450.1:  Repealed by Session Laws 2000‑140, s.  76.



§ 143B-451. Navigation and pilotage commissions.

Part 9.  Navigation and Pilotage Commissions.

§ 143B‑451.  Navigation and pilotage commissions.

The Board of Commissioners of Navigation and Pilotage for the Cape Fear River as provided for by G.S. 76‑1, and the Board of Commissioners of Navigation and Pilotage for Old Topsail Inlet and Beaufort Bar as provided for by G.S. 76‑59 are hereby transferred to the Department of Commerce. All powers, duties and authority of the Board of Commissioners of Navigation and Pilotage for the Cape Fear River and Bar and the Board of Commissioners of Navigation and Pilotage for Old Topsail Inlet and Beaufort Bar, as provided for in Chapter 76 of the General Statutes, shall continue to vest in the boards, as now provided by statute, independently of the direction, supervision, and control of the Secretary of Commerce. The commissions shall report their activity to the Governor through the Secretary of Commerce. The appointment to the boards shall continue to be made in the manner as provided by Chapter 76 of the General Statutes. (1975, c. 716, s. 1; 1977, c. 65, s. 4; c. 198, s. 26; 1989, c. 751, s. 8(24); 1991 (Reg. Sess., 1992), c. 959, s. 69.)



§ 143B-452. Creation of Authority - membership; appointment, terms and vacancies; officers; meetings and quorum; compensation.

Part 10.  North Carolina State Ports Authority.

§ 143B‑452.  Creation of Authority  membership; appointment, terms and vacancies; officers; meetings and quorum; compensation.

(a)        The North Carolina State Ports Authority is hereby created. It shall be governed by a board composed of nine members and hereby designated as the Authority. Effective July 1, 1983, it shall be governed by a board composed of 11 members and hereby designated as the Authority. The General Assembly suggests and recommends that no person be appointed to the Authority who is domiciled in the district of the North Carolina House of Representatives or the North Carolina Senate in which a State port is located. The Governor shall appoint seven members to the Authority, and the General Assembly shall appoint two members of the Authority. Effective July 1, 1983, the Authority shall consist of seven persons appointed by the Governor, and four persons appointed by the General Assembly. Effective July 1, 1989, the Governor shall appoint six members to the Authority, in addition to the Secretary of Commerce, who shall serve as a voting member of the Authority by virtue of his office. The Secretary of Commerce shall fill the first vacancy occurring after July 1, 1989, in a position on the Authority over which the Governor has appointive power.

(b)        The initial appointments by the Governor shall be made on or after March 8, 1977, two terms to expire July 1, 1979; two terms to expire July 1, 1981; and three terms to expire July 1, 1983. Thereafter, at the expiration of each stipulated term of office all appointments made by the Governor shall be for a term of six years.

(c)        To stagger further the terms of members:

(1)        Of the members appointed by the Governor to replace the members whose terms expire on July 1, 1991, one member shall be appointed to a term of five years, to expire on June 30, 1996; the other member shall be appointed for a term of six years, to expire on June 30, 1997;

(2)        Of the members appointed by the Governor to replace the members whose terms expire on July 1, 1993, one member shall be appointed to a term of five years, to expire on June 30, 1998; the other member shall be appointed to a term of six years, to expire on June 30, 1999;

(3)        Of those members appointed by the Governor to replace the members whose terms expire on July 1, 1995, one member shall be appointed to a term of five years, to expire on June 30, 2000; the other member shall be appointed to a term of six years, to expire on June 30, 2001.

Thereafter, at the expiration of each stipulated term of office all appointments made by the governor shall be for a term of six years.

(d)        The members of the Authority appointed by the Governor shall be selected from the State‑at‑large and insofar as practicable shall represent each section of the State in all of the business, agriculture, and industrial interests of the State. At least one member appointed by the Governor shall be affiliated with a major exporter or importer currently using the State Ports. Any vacancy occurring in the membership of the Authority appointed by the Governor shall be filled by the Governor for the unexpired term. The Governor may remove a member appointed by the Governor only for reasons provided by G.S. 143B‑13.

(e)        The General Assembly shall appoint two persons to serve terms expiring June 30, 1983. The General Assembly shall appoint four persons to serve terms beginning July 1, 1983, to serve until June 30, 1985, and successors shall serve for two‑year terms. Of the two appointments to be made in 1982, one shall be made upon the recommendation of the Speaker, and one shall be made upon the recommendation of the President of the Senate. Of the four appointments made in 1983 and biennially thereafter, two shall be made upon the recommendation of the President of the Senate, and two shall be made upon the recommendation of the Speaker. To stagger further the terms of members:

(1)        Of the members appointed upon the recommendation of the Speaker to replace the members whose terms expire on June 30, 1991, one member shall be appointed to a term of one year, to expire on June 30, 1992; the other member shall be appointed to a term of two years, to expire on June 30, 1993;

(2)        Of the members appointed upon the recommendation of the President of the Senate to replace the members whose terms expire on June 30, 1991, one member shall be appointed to a term of one year, to expire on June 30, 1992; the other member shall be appointed to a term of two years, to expire on June 30, 1993. Successors to these persons for terms beginning on or after January 1, 1997, shall be appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate.

Thereafter, at the expiration of each stipulated term of office all appointments made by the General Assembly shall be for terms of two years.

(f)         Appointments by the General Assembly shall be made in accordance with G.S. 120‑121, and vacancies in those appointments shall be filled in accordance with G.S. 120‑122. Members appointed by the General Assembly may be removed only for reasons provided by G.S. 143B‑13.

(g)        The Governor shall appoint from the members of the Authority the chairman and vice‑chairman of the Authority. The members of the Authority shall appoint a treasurer and secretary of the Authority.

(h)        The Authority shall meet once in each 60 days at such regular meeting time as the Authority by rule may provide and at any place within the State as the Authority may provide, and shall also meet upon the call of its chairman or a majority of its members. A majority of its members shall constitute a quorum for the transaction of business. The members of the Authority shall not be entitled to compensation for their services, but they shall receive per diem and necessary travel and subsistence expense in accordance with G.S. 138‑5. No member of the Authority may participate in any discussion or vote on any matter before the Authority on which the member has a conflict of interest. (1945, c. 1097, s. 1; 1949, c. 892, s. 1; 1953, c. 191, s. 1; 1959, c. 523, s. 1; 1961, c. 242; 1975, c. 716, s. 2; 1977, c. 65, s. 1; c. 198, s. 9; 1981 (Reg. Sess., 1982), c. 1191, ss. 69‑71; 1983, c. 717, s. 2.1; 1989, c. 273, s. 2; c. 751, s. 8(25); 1989 (Reg. Sess., 1990), c. 1072; 1991 (Reg. Sess., 1992), c. 959, s. 70; 1995, c. 490, s. 54; 1997‑235, s. 1; 1997‑456, s. 27.)



§ 143B-453. Purposes of Authority.

§ 143B‑453.  Purposes of Authority.

Through the Authority hereinbefore created, the State of North Carolina may engage in promoting, developing, constructing, equipping, maintaining and operating the harbors and seaports within the State, or within the jurisdiction of the State, and works of internal improvements incident thereto, including the acquisition or construction, maintenance and operation at such seaports or harbors of watercraft and highways and bridges thereon or essential for the proper operation thereof. Said Authority is created as an instrumentality of the State of North Carolina for the accomplishment  of the following general purposes:

(1)        To develop and improve the harbors or seaports at Wilmington, Morehead City and Southport, North Carolina, and such other places, including inland ports and facilities, as may be deemed feasible for a more expeditious and efficient handling of waterborne commerce from and to any place or places in the State of North Carolina and other states and foreign countries.

(2)        To acquire, construct, equip, maintain, develop and improve the port facilities at said ports and to improve such portions of the waterways thereat as are within the jurisdiction of the federal government.

(3)        To foster and stimulate the shipment of freight and commerce  through said ports, whether originating within or without the State of North Carolina, including the investigation and handling of matters pertaining to all transportation rates and rate structures affecting the same.

(4)        To cooperate with the United States of America and any agency, department, corporation or instrumentality thereof in the maintenance, development, improvement and use of said harbors and seaports in connection with and in furtherance of the war operations and needs of the United States.

(5)        To accept funds from any of said counties or cities wherein said ports are located and to use the same in such manner, within the purposes of said Authority, as shall be stipulated by the said county or city, and to act as agent or instrumentality, of any of said counties or cities in any matter coming within the general purposes of said Authority.

(6)        To act as agent for the United States of America, or any agency, department, corporation or instrumentality thereof, in any matter coming within the purposes or powers of the Authority.

(7)        And in general to do and perform any act or function which may tend or be useful toward the development and improvement of harbors, seaports and inland ports of the State of North Carolina, and to increase the movement of waterborne commerce, foreign and domestic, to, through, and from such harbors and ports.

The enumeration of the above purposes shall not limit or circumscribe the broad objective of developing to the utmost the port possibilities of the State of North Carolina. (1945, c. 1097, s. 2; 1953, c. 191, ss. 3, 4; 1977, c. 198, s. 9; 1979, c. 159, s. 2.)



§ 143B-454. Powers of Authority.

§ 143B‑454.  Powers of Authority.

(a)        In order to enable it to carry out the purposes of this Part, the said Authority shall:

(1)        Have the powers of a body corporate, including the power to sue and be sued, to make contracts, and to adopt and use a common seal and to alter the same as may be deemed expedient;

(2)        Have the authority to make all necessary contracts and arrangements with other port authorities of this and other states for the interchange of business, and for such other purposes as will facilitate and increase the business of the North Carolina State Ports Authority;

(3)        Be authorized and empowered to rent, lease, buy, own, acquire, mortgage, otherwise encumber, and dispose of such property, real or personal, as said Authority may deem proper to carry out the purposes and provisions of this Part, all or any of them;

(4)        Be authorized and empowered to acquire, construct, maintain, equip and operate any wharves, docks, piers, quays, elevators, compresses, refrigeration storage plants, warehouses and other structures, and any and all facilities needful for the convenient use of the same in the aid of commerce, including the dredging of approaches thereto, and the construction of beltline roads and highways and bridges and causeways thereon, and other bridges and causeways necessary or useful in connection therewith, and shipyards, shipping facilities, and transportation facilities incident thereto and useful or convenient for the use thereof, and to acquire, construct, and maintain, but not operate, such rail facilities as may be necessary or useful in connection with the operation of the State Ports, provided that nothing in this subdivision shall be construed as requiring or allowing the North Carolina State Ports Authority to become a carrier by rail subject to the federal laws regulating those carriers;

(5)        The Authority shall appoint an Executive Director, whose salary shall be fixed by the Authority, to serve at its pleasure. The Executive Director or his designee shall appoint, employ, dismiss and, within the limits of available funding, fix the compensation of such other employees as he deems necessary to carry out the purposes of this Part. There shall be an executive committee consisting of the chairman of the Authority and two other members elected annually by the Authority. The executive committee shall be vested with authority to do all acts which are authorized by the bylaws of the Authority. Members of the executive committee shall serve until their successors are elected;

(6)        Establish an office for the transaction of its business at such place or places as, in the opinion of the Authority, shall be advisable or necessary in carrying out the purposes of this Part;

(7)        Be authorized and empowered to create and operate such agencies and departments as said board may deem necessary or useful for the furtherance of any of the purposes of this Part;

(8)        Be authorized and empowered to pay all necessary costs and expenses involved in and incident to the formation and organization of said Authority, and incident to the administration and operation thereof, and to pay all other costs and expenses reasonably necessary or expedient in carrying out and accomplishing the purposes of this Part;

(9)        Be authorized and empowered to apply for and accept loans and grants of money from any federal agency or the State of North Carolina or any political subdivision thereof or from any public or private sources available for any and all of the purposes authorized in this Article, and to expend the same in accordance with the directions and requirements attached thereto, or imposed thereon by any such federal agency, the State of North Carolina, or any political subdivision thereof, or any public or private lender or donor, and to give such evidences of indebtedness as shall be required, provided, however, that no indebtedness of any kind incurred or created by the Authority shall constitute an indebtedness of the State of North Carolina, or any political subdivision thereof, and no such indebtedness shall involve or be secured by the faith, credit or taxing power of the State of North Carolina, or any political subdivision thereof;

(10)      Be authorized and empowered to act as agent for the United States of America, or any agency, department, corporation, or instrumentality thereof, in any matter coming within the purposes or powers of the Authority;

(11)      Have power to adopt, alter or repeal its own bylaws, rules and regulations governing the manner in which its business may be transacted and in which the power granted to it may be enjoyed, and may provide for the appointment of such committees, and the functions thereof, as the Authority may deem necessary or expedient in facilitating its business. The Authority may establish fees for its services. In establishing these fees, the Authority shall consider the cost of providing service, revenue requirements, the cost of similar services at other seaports in the South Atlantic region, and any other factors it considers relevant. The Authority shall report the establishment or increase of any fee to the Joint Legislative Commission on Governmental Operations no later than 30 business days after it establishes or increases the fee.

(12)      Be authorized and empowered to do any and all other acts and things in this Part authorized or required to be done, whether or not included in the general powers in this section mentioned; and

(13)      Be authorized and empowered to do any and all things necessary to accomplish the purposes of this Part: Provided, that said Authority shall not engage in shipbuilding.

The property of the Authority shall not be subject to any taxes or assessments thereon.

(b)        In order to execute the powers enumerated in subsection (a), the Authority shall determine the policies of the North Carolina State Ports Authority by majority vote of all members of the Authority present and voting. Once a policy is determined, the Authority shall communicate it to the Executive Director, who shall have the sole and exclusive authority to execute the policy of the Authority. No member of the Authority shall have responsibility or authority to give operational directives to any employee of the North Carolina State Ports Authority other than the Executive Director. (1945, c. 1097, s. 3; 1949, c. 892, s. 2; 1953, c. 191, s. 5; 1959, c. 523, ss. 3‑5; 1975, c. 716, s. 2; 1977, c. 65, s. 2; c. 198, ss. 7, 9; c. 802, s. 50.45; 1979, c. 159, s. 3; 1981 (Reg. Sess., 1982), c. 1181, s. 2; 1983, c. 717, s. 84; 1985, c. 479, s. 219; 1985 (Reg. Sess., 1986), c. 955, ss. 102, 103; 1987, c. 275, ss. 1, 2; 1989, c. 273, s. 1; 2002‑99, s. 7(a); 2002‑126, s. 6.6(c); 2006‑203, s. 109.)



§ 143B-454.1. Container shipping.

§ 143B‑454.1.  Container shipping.

The State Ports Authority shall provide at the ports of Morehead City and Wilmington adequate equipment and facilities including container cranes at each port as needed, in order to maintain existing and future levels of containerized cargo shipping at both ports and provide and encourage growth in handling of containerized cargoes at both ports. (1979, c. 934.)



§ 143B-455. Approval of acquisition and disposition of real property.

§ 143B‑455.  Approval of acquisition and disposition of real property.

Any transactions relating to the acquisition or disposition of real property or any estate or interest in real property, by the North Carolina State Ports Authority, shall be subject to prior review by the Governor and Council of State, and shall become effective only after the same has been approved by the Governor and Council of State. Upon the acquisition of real property or other estate therein, by the North Carolina State Ports Authority, the fee title or other estate shall vest in and the instrument of conveyance shall name the "North Carolina State Ports Authority" as grantee, lessee, or transferee. Upon the disposition of real property or any interest or estate therein, the instrument of conveyance or transfer shall be executed by the North Carolina State Ports Authority. The approval of any transaction by the Governor and Council of State may be evidenced by a duly certified copy of excerpt of minutes of the meeting of the Governor and Council of State, attested by the private secretary to the Governor or the Governor, reciting such approval, affixed to the instrument of acquisition or transfer, and said certificate may be recorded as a part thereof, and the same shall be conclusive evidence of review and approval of the subject transaction by the Governor and Council of State. The Governor, acting with the approval of the Council of State, may delegate the review and approval of such classes of lease, rental, easement, or right‑of‑way transactions as he deems advisable, and he may likewise delegate the review and approval of the severance of buildings and timber from the land. (1959, c. 523, s. 6; 1977, c. 198, s. 9.)



§ 143B-456. Issuance of bonds and notes.

§ 143B‑456.  Issuance of bonds and notes.

(a)        As a means of raising the funds needed from time to time in the acquisition, construction, equipment, maintenance or operation of any facility, building, structure or any other matter or thing which the Authority is authorized to acquire, construct, equip, maintain, or operate, all or any of them, including authorized special user projects, the Authority is hereby authorized, at one time or from time to time, to borrow money and in evidence thereof to issue bonds, notes and other obligations of the Authority as provided in this Part. Bonds, notes and other obligations may also be issued to (i) establish such reserves as the Authority may determine to be desirable including, without limitation, a debt service reserve fund, and (ii) provide for interest during the estimated period of construction and for a reasonable period thereafter and to provide for working capital.

The principal of and the interest on such bonds or notes shall be payable solely from the funds herein provided for such payment. Any such notes may be made payable from the proceeds of bonds or renewal notes or, in the event bond or renewal note proceeds are not available, such notes may be paid from any available revenues, income or assets of the Authority. The bonds or notes of each issue shall be dated and may be made redeemable before maturity at the option of the Authority at such price or prices and under such terms and conditions as may be determined by the Authority. Any such bonds or notes shall bear interest at such rate or rates, including variable rates, as may be determined by the Authority. Such bonds or notes shall mature at such time or times not exceeding 40 years from their date or dates, as may be determined by the Authority.

(b)        Prior to the sale and delivery of any bonds or notes by the Authority, the Governor shall approve the general purposes of and the general security provisions for any such bonds or notes. Such bonds or notes may be sold in such manner, either at public or private sale, and for such price as the Authority shall determine. Bonds or notes may be issued under the provisions of this Part without obtaining, except as otherwise expressly provided in this Part, the consent of any department, division, commission, board, body, bureau or agency of the State, and without any other proceedings or the happening of any conditions or things other than those proceedings, conditions or things which are specifically required by this Part and the provisions of the resolution authorizing the issuance of such bonds or notes or the trust agreement securing the same.

(c)        In the discretion of the Authority any obligations issued under the provisions of this Part may be secured by a trust agreement by and between the Authority and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the State and, in the case of an authorized special user project, a deed of trust of which the trustee may be an individual who is a resident of the State. It shall be lawful for any bank or trust company incorporated under the laws of the State which may act as depository of the proceeds of obligations, revenues or other money under this Part to furnish such indemnifying bonds or to pledge such securities as may be required by the Authority. The pledge of any assets, income or revenues of the Authority to the payment of the principal of or the interest on any obligations of the Authority shall be valid and binding from the time when the pledge is made and any such assets, income or revenues shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the Authority, irrespective of whether such parties have notice thereof.

(d)        The resolution authorizing any obligations or the trust agreement securing the same may provide that any moneys held pursuant thereto may be temporarily invested pending the disbursement thereof and shall provide that any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as this Part and such resolution or trust agreement may provide. Any such moneys or any other moneys of the Authority may be invested as provided in G.S. 159‑30 or any successor provision thereof.

(e)        Obligations issued under the provisions of this Part are hereby made securities in which all public officers and public bodies of the State and its political subdivisions, all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such obligations are hereby made securities which may properly and legally be deposited with and received by any State or municipal officer or any agency or political subdivision of the State for any purpose for which the deposit of bonds, notes or obligations of the State is now or may hereafter be authorized by law.

(f)         The Authority is hereby authorized to provide for the issuance of refunding obligations for the purpose of refunding any obligations then outstanding which shall have been issued under the provisions of this Part, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such obligations and, if deemed advisable by the Authority, for any corporate purpose of the Authority. The issuance of such obligations, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties and obligations of the Authority in respect of the same shall be governed by the provisions of this Part which relate to the issuance of obligations, insofar as such provisions may be appropriate therefor.

Refunding obligations may be sold or exchanged for outstanding obligations issued under this Part and, if sold, the proceeds thereof may be applied, in addition to any other authorized purposes, to the purchase, redemption or payment of such outstanding obligations.

(g)        Any obligations issued by the Authority under the provisions of this Part shall at all times be free from taxation by the State or any local unit or political subdivision or other instrumentality of the State, excepting inheritance or gift taxes, income taxes on the gain from the transfer of the obligations, and franchise taxes. The interest on the obligations is not subject to taxation as income.

(h)        Obligations issued under the provisions of this Part shall not be deemed to constitute a debt, liability or obligation of the State or of any other public body in the State secured by a pledge of the faith and credit of the State or of any other public body in the State, respectively, but shall be payable solely from the revenues, income or assets of the Authority pledged thereto. Each obligation issued under this Part shall contain on the face thereof a statement to the effect that the Authority shall not be obligated to pay the same or the interest thereon except from the revenues, income or assets pledged therefor and that neither the faith and credit nor the taxing power of the State or of any other public body in the State is pledged to the payment of the principal of or the interest on such obligation. (1945, c. 1097, s. 4; 1975, c. 716, s. 2; 1977, c. 198, s. 9; 1979, c. 159, s. 4; 1981, c. 856, s. 1; 1981 (Reg. Sess., 1982), c. 1181, s. 1; 1985 (Reg. Sess., 1986), c. 955, ss. 104, 105; 1987, c. 275, s. 3; 1995, c. 46, s. 16; 2006‑203, s. 110.)



§ 143B-456.1. Bonds and notes for special user projects.

§ 143B‑456.1.  Bonds and notes for special user projects.

(a)        The Authority is also hereby authorized, subject to the provisions of this section, to issue, at one time or from time to time, bonds and notes to finance special user projects. The term "special user project" shall mean any land, equipment or any one or more buildings or other structures, whether or not on the same site or sites, and any rehabilitation, improvement, renovation or enlargement of, or any addition to, any building or structure for use as or in connection with any commercial, industrial, manufacturing, processing, mining, transportation, distribution, storage, marine or environmental facility or improvement primarily for the use of one or more private parties. Any such special user project may include all appurtenances and incidental facilities such as land, headquarters or office facilities, restaurant and lodging facilities, warehouses, distribution centers, pollution control facilities, access roads, sidewalks, utilities, railway sidings, trucking and similar facilities, parking facilities, waterways, docks, wharves and other improvements necessary or convenient for ships, tugboats, barges or other vessels or for the construction, maintenance and operation of any building or structure, or addition thereto.

(b)        Bonds and notes may be sold to finance special user projects irrespective of the interest limitations set forth in G.S. 24‑1.1, as amended, and successor provisions.

(c)        The bonds or notes of each issue of the Authority under this section shall be special, limited obligations of the Authority payable solely from such other revenues, income or assets of the Authority as the Authority shall specifically assign or pledge and such funds, collateral and undertakings as any private parties may assign or pledge therefor.

The financing agreement may provide the Authority with rights and remedies in the event of a default by the obligor thereunder including, without limitation, reentry and repossession or leasing or sale or foreclosure of the special user project to others.

The Authority's interest in a special user project may be that of owner, lessor, operator, lessee, conditional or installment vendor, mortgagor, mortgagee, secured party or otherwise, but the Authority need not have any ownership or possessory interest in the project, and if that of lessor, the lessee may have an option or an obligation to purchase the special user project upon the expiration or termination of the lease.

(d)        Bonds and notes issued under the provisions of this section may be secured by one or more agreements, including forecloseable deeds of trust and other trust instruments, which may pledge and assign to the trustee or the holders of its obligations the assets, revenues, and income provided for the security of the bonds or notes, including proceeds from the sale of any special user project, or part thereof, insurance proceeds and condemnation awards, and third‑party agreements, and may convey or mortgage the project and other property and collateral to secure a bond issue.

The Authority may subordinate the bonds or notes or its rights, assets, revenues and income derived from any special user project to any prior, contemporaneous or future securities or obligations or lien, mortgage or other security interest.

(e)        Notwithstanding any other provision of law, the Authority may agree that all contracts relating to the acquisition, construction, installation and equipping of the special user project shall be solicited, negotiated, awarded and executed by the private party or parties for which the Authority is financing the special user project or their agents subject only to such approvals by the Authority as the Authority may require. The Authority may, out of the proceeds of bonds or notes, make advances to or reimburse such private parties or such agents for all or a portion of the costs incurred in connection with such contracts. The provisions of G.S. 143B‑463 of this Part shall have no application to funds and moneys derived pursuant to this section.

(f)         Repealed by Session Laws 2001‑218, s. 5. (1981, c. 856, s. 2; 2000‑169, s. 41; 2001‑218, s. 5; 2001‑487, s. 33.)



§ 143B-457. Power of eminent domain.

§ 143B‑457.  Power of eminent domain.

For the acquiring of rights‑of‑way and property necessary for the construction of structures, including railroad crossings, airports, seaplane bases, naval bases, wharves, piers, ships, docks, quays, elevators, compresses, refrigerator storage plants, warehouses and other riparian and littoral terminals and structures and approaches thereto and transportation facilities needful for the convenient use of same, and belt line roads and highways and causeways and bridges and other bridges and causeways, the Authority shall have the right and power to acquire the same by purchase, by negotiation, or by condemnation, and should it elect to exercise the right of eminent domain, condemnation proceedings shall be maintained by and in the name of the Authority, and it may proceed in the manner provided by the general laws of the State of North Carolina for the procedure by any county, municipality or authority organized under the laws of this State, or by the Board of Transportation, or in any other manner provided by law, as the Authority may, in its discretion, elect. The power of eminent domain shall not apply to property of persons, State agency or corporations already devoted to public use. (1945, c. 1097, s. 5; 1973, c. 507, s. 5; 1977, c. 198, s. 9; 1979, c. 159, s. 5.)



§ 143B-458. Exchange of property; removal of buildings, etc.

§ 143B‑458.  Exchange of property; removal of buildings, etc.

The Authority may exchange any property or properties acquired under the authority of this Chapter for other property, or properties usable in carrying out the powers hereby conferred, and also may remove from lands needed for its purposes and reconstruct on other locations, buildings, terminals, or other structures, upon the payment of just compensation, if in its judgment, it is necessary or expedient so to do in order to carry out any of its plans for port development, under the authorization of this Article. (1945, c. 1097,  s. 6; 1977, c. 198, s. 9; 1979, c. 159, s. 6.)



§ 143B-459. Repealed by Session Laws 1987, c. 275, s. 4.

§ 143B‑459.  Repealed by Session Laws 1987, c. 275, s. 4.



§ 143B-460. Repealed by Session Laws 1979, c. 159, s. 8.

§ 143B‑460.  Repealed by Session Laws 1979, c. 159, s. 8.



§ 143B-461. Jurisdiction of the Authority; application of Chapter 20; appointment and authority of special police.

§ 143B‑461.  Jurisdiction of the Authority; application of Chapter 20; appointment and authority of special police.

(a)        The jurisdiction of the Authority in any of said harbors or seaports within the State shall extend to all properties owned by or under control of the Authority and shall also extend over the waters and shores of such harbors or seaports and over that part of all tributary streams flowing into such harbors or seaports in which the tide ebbs and flows, and shall extend to the outer edge of the outer bar at such harbors or seaports.

(b)        All the provisions of Chapter 20 of the General Statutes relating to the use of the highways of the State and the operation of motor vehicles thereon are hereby made applicable to the streets, alleys and driveways on the properties owned by or under the control of the North Carolina State Ports Authority.  Any person violating any of the provisions of said Chapter in or on such streets, alleys or driveways shall, upon conviction thereof, be punished as therein prescribed.  Nothing herein contained shall be construed as in any way interfering with the ownership and control of such streets, alleys and driveways on the properties of said Authority as is now vested by law in the said Authority.

(c)        The North Carolina State Ports Authority is hereby authorized to make such reasonable rules, regulations, and adopt such additional ordinances with respect to the use of the streets, alleys, driveways and to the establishment of parking areas on the properties of the Authority and relating to the safety and welfare of persons using the property of the Authority.  All rules, regulations and ordinances adopted pursuant to the authority of this subsection shall be recorded in the proceedings of the Authority and printed and copy of such rules, regulations and ordinances shall be filed in the office of the Attorney General of North Carolina and the Authority shall cause to be posted, at appropriate places on the properties of the Authority, notice to the public of applicable rules, regulations and ordinances as may be adopted under the authority of this subsection.  Any person violating any such rules, regulations or ordinances shall, upon conviction thereof, be guilty of a Class 3 misdemeanor.

(d)        The Executive Director of the Authority is authorized to appoint such number of employees of the Authority as he may think proper as special policemen, who, when so appointed, shall have all the powers of policemen of incorporated towns.  Such policemen shall have the power of arrest of persons committing violations of State law or any reasonable rules, regulations and ordinances lawfully adopted by the Authority as herein authorized.  Employees appointed as such special policemen shall take the general oath of office prescribed by G.S. 11‑11. (1945, c. 1097, s. 9; 1959, c. 523, s. 7; 1965, c. 1074; 1975, 2nd Sess., c. 983, s. 83; 1977, c. 198, ss. 8, 9; 1987, c. 275, s. 5; 1993, c. 539, s. 1041; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 143B-462. Treasurer of the Authority.

§ 143B‑462.  Treasurer of the Authority.

The Authority shall select its own treasurer. The Authority shall require a surety bond of such appointee in such amount as the Authority may fix, and the premium or premiums thereon shall be paid by said Authority as a necessary expense of said Authority. (1945, c. 1097, s. 10; 1959, c. 523, s. 8; 1977, c. 198, s. 9.)



§ 143B-463. Deposit and disbursement of funds.

§ 143B‑463.  Deposit and disbursement of funds.

All Authority funds shall be deposited in a bank or banks to be designated by the Authority. Funds of the Authority shall be paid out only upon warrants signed by the treasurer or assistant treasurer of the Authority and countersigned by the chairman, the acting chairman or the executive director. No warrants shall be drawn or issued disbursing any of the funds of the Authority except for a purpose authorized by this Article and only when the account or expenditure for which the same is to be given in payment has been audited and approved by the Authority or its executive director. (1945, c. 1097, s. 11; 1951, c. 1088, s. 1; 1977, c. 198, s. 9; 1981, c. 856, s. 3.)



§ 143B-464. Audit.

§ 143B‑464.  Audit.

The operations of the State Ports Authority shall be subject to the oversight of the State Auditor pursuant to Article 5A of Chapter 147 of the General Statutes. (1945, c. 1097, s. 12; 1951, c. 1088, s. 2; 1957, c. 269, s. 1; 1977, c. 198, s. 9; 1983, c. 913, s. 43.)



§ 143B-465. Purchase of supplies, material and equipment and building contracts.

§ 143B‑465.  Purchase of supplies, material and equipment and building contracts.

(a)        All of the provisions of Article 3 of Chapter 143 of the General Statutes relating to the purchase of supplies, material and equipment by the State government are hereby made applicable to the North Carolina State Ports Authority.

(b)        All of the provisions of Chapter 143 of the General Statutes relating to public building contracts are hereby made applicable to the North Carolina State Ports Authority for those construction projects which may be funded, in whole or in part, by appropriations from the General Assembly.

(c)        Notwithstanding subsections (a) and (b) of this section, if the North Carolina State Ports Authority finds that the delivery of a particular port facility must be expedited for good cause, the Authority shall be exempt from the following statutes, and rules implementing those statutes, to the extent necessary to expedite delivery: G.S. 133‑1.1(g), G.S. 143‑128(a) through (e), G.S. 143‑132, and G.S. 143‑135.26. Prior to exercising an exemption authorized under this subsection, the North Carolina State Ports Authority, through its Executive Director, shall give notice in writing of the Authority's intent to exercise the exemption to the Secretary of Administration. The notice shall contain, at a minimum, the following information: (i) the specific statutory requirement or requirements from which the Authority intends to exercise an exemption; (ii) the reason the exemption is necessary to expedite delivery of a port facility; and (iii) the way the Authority anticipates the exemption will expedite the delivery of a port facility. The Authority shall report quarterly to the Joint Legislative Commission on Governmental Operations on any building contracts exceeding two hundred fifty thousand dollars ($250,000) to which an exemption authorized by this subsection is applied. (1953, c. 191, s. 6; 1977, c. 198, s. 9; 1987, c. 275, s. 6; 1997‑331, s. 1; 1999‑368, s. 2.)



§ 143B-466. Liberal construction of Article.

§ 143B‑466.  Liberal construction of Article.

It is intended that the provisions of this Article shall be liberally construed to accomplish the purposes provided for, or intended to be provided for, herein, and where strict construction would result in the defeat of the accomplishment of any of the acts authorized herein, and a liberal construction would permit or assist in the accomplishment thereof, the liberal construction shall be chosen. (1945, c. 1097, s. 13; 1977, c. 198, s. 9.)



§ 143B-467. Warehouses, wharves, etc., on property abutting navigable waters.

§ 143B‑467.  Warehouses, wharves, etc., on property abutting navigable waters.

The powers, authority and jurisdiction granted to the North Carolina State Ports Authority under this Article and Chapter shall not be construed so as to prevent other persons, firms and corporations, including municipalities, from owning, constructing, leasing, managing and operating warehouses, structures and other improvements on property owned, leased or under the control of such other persons, firms and corporations abutting upon and adjacent to navigable waters and streams in this State, nor to prevent such other persons, firms and corporations from constructing, owning, leasing and operating in connection therewith wharves, docks and piers, nor to prevent such other persons, firms and corporations from encumbering, leasing, selling, conveying or otherwise dealing with and disposing of such properties, facilities, lands and improvements after such construction. (1955, c. 727; 1977, c. 198, s. 9.)



§ 143B-468. Reserved for future codification purposes.

§ 143B‑468.  Reserved for future codification purposes.



§§ 143B-469 through 143B-469.3: Repealed.

Part 11. North Carolina Ports Railway Commission.

§§ 143B‑469 through 143B-469.3:  Repealed.



§ 143B-469.1. Repealed by Session Laws 2002-126, s. 6.6(a)-(f).

§ 143B‑469.1.  Repealed by Session Laws 2002-126, s. 6.6(a)-(f).



§ 143B-469.2. Repealed by Session Laws 2002-126, s. 6.6(a)-(f).

§ 143B‑469.2.  Repealed by Session Laws 2002-126, s. 6.6(a)-(f).



§ 143B-469.3. Repealed by Session Laws 2002-126 s. 6.6(a)-(f).

§ 143B‑469.3.  Repealed by Session Laws 2002-126 s. 6.6(a)-(f).



§§ 143B-470 through 143B-470.6: Repealed by Session Laws 1989, c. 168, s. 2(a).

Part 11A. North Carolina Hazardous Waste Treatment Commission.

§§ 143B‑470 through 143B‑470.6:  Repealed by Session Laws 1989, c.  168, s. 2(a).



§§ 143B-471 through 143B-471.5: Repealed by Session Laws 1991, c. 689, s. 154.1(f).

Part 12.  North Carolina Technological Development Authority.

§§ 143B‑471 through 143B‑471.5:  Repealed by Session Laws 1991, c.  689, s. 154.1(f).



§§ 143B-472 through 143B-472.1: Repealed by Session Laws 1997-313, s. 2.

Part 13.  Mutual Burial Associations.

§§ 143B‑472 through 143B‑472.1:  Repealed by Session Laws 1997‑313, s.  2.



§§ 143B-472.2 through 143B-472.29: Recodified as present G.S. 90-210.80 through 90-210.107 in Article 13E of Chapter 90, by Session Laws 2003-420, s. 17(b), effective October 1, 2003.

§§ 143B‑472.2 through 143B‑472.29: Recodified as present G.S. 90‑210.80 through 90‑210.107 in Article 13E of Chapter 90, by Session Laws 2003‑420, s. 17(b), effective October 1, 2003.



§§ 143B-472.30 through 143B-472.34: Repealed by Session Laws 2000-140, s. 76.

Part 14.  Business Energy Improvement Program.

§§ 143B‑472.30 through 143B‑472.34:  Repealed by Session Laws 2000‑140, s.  76.



§ 143B-472.35. Establishment of fund; use of funds; application for grants; disbursal; repayment; inspections; rules; reports.

Part 15. Main Street Solutions.

§ 143B‑472.35.  Establishment of fund; use of funds; application for grants; disbursal; repayment; inspections; rules; reports.

(a)        A fund to be known as the Main Street Solutions Fund is established in the Department of Commerce. This Fund shall be administered by the Department of Commerce. The Department of Commerce shall be responsible for receipt and disbursement of all funds as provided in this section. Interest earnings shall be credited to the Main Street Solutions Fund.

(b)        Funds in the Main Street Solutions Fund shall be available to micropolitan cities in development tier two and three counties in the State. For purposes of this section, a "micropolitan city" is a city located within the State with a population, according to the most recent U.S. census, of between 10,000 and 50,000 people. Funds in the Main Street Solutions Fund shall be used for any of the following eligible activities:

(1)        The acquisition or rehabilitation of properties in connection with private investment in a designated downtown area.

(2)        The establishment of revolving loan programs for private investment in a designated downtown area.

(3)        The subsidization of interest rates for these revolving loan programs.

(4)        The establishment of facade incentive grants in connection with private investment in a designated downtown area.

(5)        Market studies, design studies, design assistance, or strategic planning efforts, provided the activity can be shown to lead directly to private investment in a designated downtown area.

(6)        Any approved project that provides construction or rehabilitation in a designated downtown area and can be shown to lead directly to private investment in the designated downtown area.

(7)        Public improvements and public infrastructure within a designated downtown area, provided these improvements are necessary to create or stimulate private investment in the designated downtown area.

(c)        Any micropolitan city located within a development tier two or three county may apply for assistance from the Main Street Solutions Fund by submitting an application to the Main Street Center in the Division of Community Assistance, Department of Commerce. Any city affiliated with the North Carolina Main Street Center Program may apply for a grant for a proposed project.

(c1)      The application shall include each of the following:

(1)        A copy of the consensus local economic development plan developed by the micropolitan city in conjunction with the Department's Main Street Program and the city's regional economic development commission or its local council of government or both.

(1a)      The proposed activities for which the funds are to be used and the projected cost of the project.

(2)        The amount of grant funds requested for these activities.

(3)        Projections of the dollar amount of private investment that is expected to occur in the designated downtown area as a direct result of the city's proposed activities.

(4)        Whether local public dollars are required to match any grant funds according to the provisions of subdivision (g)(2) of this section, and if so, the amount of local public funds required.

(5)        An explanation of the nature of the private investment in the designated downtown area that will result from the city's proposed activities.

(6)        Projections of the time needed to complete the city's proposed activities.

(7)        Projections of the time needed to realize the private investment that is expected to result from the city's proposed activities.

(8)        Identification of the proposed source of funds to be used for repayment of any loan obligations.

(9)        Any additional or supplemental information requested by the Division.

(d)        A committee, comprised of representatives of: the Division of Community Assistance of the Department of Commerce, the North Carolina Main Street Program, the Local Government Commission, and the League of Municipalities shall do each of the following:

(1)        Review a city's application.

(2)        Determine whether the activities listed in the application are activities that are eligible for a grant.

(3)        Determine which applicants are selected to receive funds from the Main Street Solutions Fund.

A city whose application is denied may file a new or amended application.

(e)        A Main Street City that is selected may not receive a grant pursuant to this section totaling less than twenty thousand dollars ($20,000) or more than three hundred thousand dollars ($300,000).

(f)         Repealed by Session Laws 2009‑451, s. 14.10, effective July 1, 2009.

(g)        (1)        A city that has been selected to receive a grant shall use the full amount of the grant for the activities that were approved pursuant to subsection (d) of this section. Funds are deemed used if the city is legally committed to spend the funds on the approved activities.

(2)        If a city has received approval to use the grant for public improvements or public infrastructure, that city shall be required to raise, before funds for these public improvements may be drawn from the city's account, local public funds to match the amount of the grant from the Main Street Solutions Fund on the basis of at least one local public dollar ($1.00) for every one dollar ($1.00) from the Main Street Solutions Fund. This match requirement applies only to those funds received for public improvements or public infrastructure and is in addition to the requirement set forth in subdivision (1) of this subsection.

(3)        A city that fails to satisfy the condition set forth in subdivision (1) of this subsection shall lose any funds that have not been used within three years of being selected. These unused funds shall be credited to the Main Street Solutions Fund. A city that fails to satisfy the conditions set forth in subdivisions (1) and (2) of this subsection may file a new application.

(4)        Any funds repaid or credited to the Main Street Solutions Fund pursuant to subdivision (3) of this subsection shall be available to other applicants as long as the Main Street Solutions Fund is in effect.

(h)        Repealed by Session Laws 2009‑451, s. 14.10, effective July 1, 2009.

(i)         After a project financed in whole or in part pursuant to this section has been completed, the city shall report the actual cost of the project to the Department of Commerce. If the actual cost of the project exceeds the projected cost upon which the grant was based, the city may submit an application to the Department of Commerce for a grant for the difference. If the actual cost of the project is less than the projected cost, the city shall arrange to pay the difference to the Main Street Solutions Fund according to terms set by the Department.

(j)         Inspection of a project for which a grant has been awarded may be performed by personnel of the Department of Commerce. No person may be approved to perform inspections who is an officer or employee of the unit of local government to which the grant was made or who is an owner, officer, employee, or agent of a contractor or subcontractor engaged in the construction of any project for which the grant was made.

(k)        The Department of Commerce may adopt, modify, and repeal rules establishing the procedures to be followed in the administration of this section and regulations interpreting and applying the provisions of this section, as provided in the Administrative Procedure Act.

(l)         The Department of Commerce and cities that have been selected to receive a grant from the Main Street Solutions Fund shall prepare and file on or before September 1 of each year with the Joint Legislative Commission on Governmental Operations and the Fiscal Research Division a consolidated report for the preceding fiscal year concerning the allocation of grants authorized by this section.

The portion of the annual report prepared by the Department of Commerce shall set forth for the preceding fiscal year itemized and total allocations from the Main Street Solutions Fund for grants. The Department of Commerce shall also prepare a summary report of all allocations made from the fund for each fiscal year; the total funds received and allocations made and the total unallocated funds in the Fund.

The portion of the report prepared by the city shall include each of the following:

(1)        The total amount of private funds that was committed and the amount that was invested in the designated downtown area during the preceding fiscal year.

(2)        The total amount of local public matching funds that was raised, if required by subdivision (g)(2) of this section.

(3)        The total amount of grants received from the Main Street Solutions Fund during the preceding fiscal year.

(4)        Repealed by Session Laws 2009‑451, s. 14.10, effective July 1, 2009.

(5)        A description of how the grant funds and funds from private investors were used during the preceding fiscal year.

(6)        Details regarding the types of private investment created or stimulated, the dates of this activity, the amount of public money involved, and any other pertinent information, including any jobs created, businesses started, and number of jobs retained due to the approved activities.

(m)       The Department of Commerce may use up to fifty thousand dollars ($50,000) of the funds in the Main Street Solutions Fund for expenses related to the administration of the Fund.  (1989, c. 751, s. 9(c); c. 754, ss. 40(b)‑(m); 1991, c. 689, s. 140(a); 1991 (Reg. Sess., 1992), c. 959, s. 72; 1993, c. 553, ss. 50, 51; 1997‑456, s. 27; 2009‑451, s. 14.10.)



§§ 143B-472.36 through 143B-472.39. Reserved for future codification purposes.

§§ 143B‑472.36 through 143B‑472.39.  Reserved for future codification purposes.



§§ 143B-472.40 through 143B-472.67: Repealed by Session Laws 2000-174, s. 1.

Part 16.  Information Technology Related State Government Functions.

§§ 143B‑472.40 through 143B‑472.67:  Repealed by Session Laws 2000‑174, s.  1.



§ 143B-472.68. Reserved for future codification purposes.

§ 143B‑472.68.  Reserved for future codification purposes.



§ 143B-472.69. Reserved for future codification purposes.

§ 143B‑472.69.  Reserved for future codification purposes.



§ 143B-472.70: Recodified as § 143-48.3 by Session Laws 2000-140, s. 5.95(a).

Part 17. Electronic Procurement in Government.

§ 143B‑472.70:  Recodified as § 143‑48.3 by Session Laws 2000‑140, s.  5.95(a).



§§ 143B-472.71 through 143B-472.79: Reserved for future codification purposes.

§§ 143B‑472.71 through 143B‑472.79: Reserved for future codification purposes.



§ 143B-472.80. North Carolina Board of Science and Technology; creation; powers and duties.

Part 18. North Carolina Board of Science and Technology.

§ 143B‑472.80.  North Carolina Board of Science and Technology; creation; powers and duties.

The North Carolina Board of Science and Technology of the Department of Commerce is created. The Board has the following powers and duties:

(1)        To identify, and to support and foster the identification of, important research needs of both public and private agencies, institutions and organizations in North Carolina that relate to the State's economic growth and development;

(2)        To make recommendations concerning policies, procedures, organizational structures and financial requirements that will promote effective use of scientific and technological resources in fulfilling the research needs identified and that will promote the economic growth and development of North Carolina;

(3)        To allocate funds available to the Board to support research projects, to purchase research equipment and supplies, to construct or modify research facilities, to employ consultants, and for other purposes necessary or appropriate in discharging the duties of the Board;

(4)        To advise and make recommendations to the Governor, the General Assembly, the Secretary of Commerce, and the Economic Development Board on the role of science and technology in the economic growth and development of North Carolina.

(5)        Repealed by Session Laws 2009‑451, s. 14.5(g), effective July 1, 2009.  (1973, c. 1262, s. 77; 1977, c. 198, ss. 2, 26; 1979, c. 668, s. 1; 1985, c. 757, s. 179(a), (c); 2001‑424, s. 7.6; 2001‑486, s. 2.21; 2003‑210, s. 1; 2005‑276, s. 13.15; 2005‑345, s. 25; 2009‑451, s. 14.5(g).)



§ 143B-472.81. North Carolina Board of Science and Technology; membership; organization; compensation; staff services.

§ 143B‑472.81.  North Carolina Board of Science and Technology; membership; organization; compensation; staff services.

(a)        The North Carolina Board of Science and Technology consists of the Governor, the Secretary of Commerce, and 17 members appointed as follows: the Governor shall appoint one member from the University of North Carolina at Chapel Hill, one member from North Carolina State University at Raleigh, and two members from other components of the University of North Carolina, all nominated by the President of the University of North Carolina; one member from Duke University, nominated by the President of Duke University; one member from a private college or university, other than Duke University, in North Carolina, nominated by the President of the Association of Private Colleges and Universities; one member from the Research Triangle Institute, nominated by the executive committee of the board of that institute; one member from the Microelectronics Center of North Carolina, nominated by the executive committee of the board of that center; one member from the North Carolina Biotechnology Center, nominated by the executive committee of the board of that center; four members from private industry in North Carolina, at least one of whom shall be a professional engineer registered pursuant to Chapter 89C of the General Statutes or a person who holds at least a bachelors degree in engineering from an accredited college or university; and two members from public agencies in North Carolina. Two members shall be appointed by the General Assembly, one shall be appointed upon the recommendation of the President Pro Tempore of the Senate, and one shall be appointed upon the recommendation of the Speaker of the House of Representatives in accordance with G.S. 120‑121. The nominating authority for any vacancy on the Board among members appointed by the Governor shall submit to the Governor two nominations for each position to be filled, and the persons so nominated shall represent different disciplines.

(b)        Members appointed to the Board by the General Assembly shall serve for two‑year terms beginning 1 July of odd‑numbered years. Vacancies in appointments made by the General Assembly shall be filled in accordance with G.S. 120‑122. The two members from public agencies shall serve for terms expiring at the end of the term of the Governor appointing them. The other 13 members appointed to the Board by the Governor shall serve for four‑year terms, and until their successors are appointed and qualified. Of those 13 members, six shall serve for terms that expire on 30 June of years that follow by one year those years that are evenly divisible by four, and seven shall serve for terms that expire on 30 June of years that follow by three years those years that are evenly divisible by four. Any appointment to fill a vacancy on the Board created by the resignation, dismissal, death, or disability of a member shall be for the balance of the unexpired term.

(c)        The Governor or the Governor's designee shall serve as chair of the Board. The vice‑chair and the secretary of the Board shall be designated by the Governor or the Governor's designee from among the members of the Board.

(d)        The Governor may remove any member of the Board from office in accordance with the provisions of G.S. 143B‑16.

(e)        Members of the Board who are employees of State agencies or institutions shall receive subsistence and travel allowances authorized by G.S. 138‑6. Legislative members of the Board shall receive subsistence and travel allowances authorized by G.S. 120‑3.1.

(f)         A majority of the Board constitutes a quorum for the transaction of business.

(g)        The Secretary of Commerce shall provide all clerical and other services required by the Board. (1979, c. 668, s. 1; 1981 (Reg. Sess., 1982), c. 1191, ss. 44‑46; 1985, c. 757, s. 179(b), (c); 1989, c. 751, s. 8(17); 1991, c. 573, s. 1; 1995, c. 490, s. 46; 2001‑424, s. 7.6; 2001‑486, s. 2.21.)



§ 143B-472.82. Reserved for future codification purposes.

§ 143B-472.82. Reserved for future codification purposes.



§ 143B-472.83. Reserved for future codification purposes.

§ 143B-472.83. Reserved for future codification purposes.



§ 143B-472.84. Reserved for future codification purposes.

§ 143B-472.84. Reserved for future codification purposes.



§§ 143B-472.85 through 143B-472.97: Expired.

Part 19. Small Business Contractor Act. (Expired).

§§ 143B‑472.85 through 143B‑472.97: Expired.



§ 143B-472.98. Reserved for future codification purposes.

§ 143B-472.98. Reserved for future codification purposes.



§ 143B-472.99. Reserved for future codification purposes.

§ 143B-472.99. Reserved for future codification purposes.



§ 143B-472.100. Purpose and intent.

Part 20. Small Business Contractor Act.

§ 143B‑472.100.  Purpose and intent.

The purpose and intent of this Part is to foster economic development and the creation of jobs by providing financial assistance to financially responsible small businesses that are unable to obtain adequate financing and bonding assistance in connection with contracts. (2007‑441, s. 1.)



§ 143B-472.101. Definitions.

§ 143B‑472.101.  Definitions.

The following definitions apply in this Part:

(1)        Authority.  The North Carolina Small Business Contractor Authority created in this Part.

(2)        Internal Revenue Code.  The Code as defined in G.S. 105‑228.90.

(3)        Contract term.  The term of a contract, including the maintenance or warranty period required by the contract and the period during which the surety may be liable for latent defects.

(4)        Government agency.  The federal government, the State, an agency, or a political subdivision of the federal government or the State, or a utility regulated by the North Carolina Utilities Commission.

(5)        Related party.  A party related to the applicant in a manner that would require an attribution of stock to or from the party under section 318 of the Internal Revenue Code.

(6)        Secretary.  The Secretary of Commerce. (2007‑441, s. 1.)



§ 143B-472.102. Authority creation; powers.

§ 143B‑472.102.  Authority creation; powers.

(a)        Creation.  The North Carolina Small Business Contractor Authority is created within the Department of Commerce.

(b)        Membership.  The Authority consists of 11 members appointed as follows:

(1)        Four members appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate, one of whom has experience in underwriting surety bonds.

(2)        Four members appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives, one of whom is a present or former governmental employee with experience in administering public contracts.

(3)        Three members appointed by the Governor, one of whom is a licensed general contractor and one of whom is experienced in working for private, nonprofit, small, or underutilized businesses.

(c)        Terms.  Members serve four‑year terms, except initial appointments. There is no prohibition against reappointment for subsequent terms. Initial appointments shall begin on January 1, 2008. Each appointing authority shall designate two of its initial appointments to serve four‑year terms and the remainder of its initial appointments to serve three‑year terms.

(d)        Chair.  The chair shall be elected annually by the members of the Authority from the membership of the Authority and shall be a voting member.

(e)        Compensation.  The Authority members shall receive no salary as a result of serving on the Authority but are entitled to per diem and allowances in accordance with G.S. 138‑5.

(f)         Meetings.  The Secretary shall convene the first meeting of the Authority within 60 days after January 1, 2008. Meetings shall be held as necessary as determined by the Authority.

(g)        Quorum.  A majority of the members of the Authority constitutes a quorum for the transaction of business. A vacancy in the membership of the Authority does not impair the right of the quorum to exercise all rights and to perform all duties of the Authority.

(h)        Vacancies.  A vacancy on the Authority resulting from the resignation of a member or otherwise is filled in the same manner in which the original appointment was made, for the balance of the unexpired term. Vacancies in appointments made by the General Assembly shall be filled in accordance with G.S. 120‑122.

(i)         Removal.  Members may be removed in accordance with G.S. 143B‑13. A member who misses three consecutive meetings of the Authority may be removed for nonfeasance.

(j)         Powers and Duties.  The Authority has the following powers and duties:

(1)        To accept grants, loans, contributions, and services.

(2)        To employ staff, procure supplies, services, and property, and enter into contracts, leases, or other legal agreements, including the procurement of reinsurance, to carry out the purposes of the Authority.

(3)        To acquire, manage, operate, dispose of, or otherwise deal with property, take assignments of rentals and leases, and enter into contracts, leases, agreements, and arrangements that are necessary or incidental to the performance of the duties of the Authority, upon terms and conditions that it considers appropriate.

(4)        To specify the form and content of applications, guaranty agreements, or agreements necessary to fulfill the purposes of this Part.

(5)        To acquire or take assignments of documents executed, obtained, or delivered in connection with assistance provided by the Authority under this Part.

(6)        To fix, determine, charge, and collect any premiums, fees, charges, costs, and expenses in connection with any assistance provided by the Authority under this Part.

(7)        To adopt rules, in accordance with Chapter 150B of the General Statutes, to implement this Part.

(8)        To take any other action necessary to carry out its purposes.

(9)        To report quarterly to the Joint Legislative Commission on Governmental Operations on the activities of the Authority, including the amount of rates, sureties, and bonds.

(k)        Limitations.  Notwithstanding any other provision of this Part, the Authority may not provide financial assistance that constitutes raising money on the credit of the State or pledging the faith and credit or the taxing power of the State directly or indirectly for the payment of any debt. Before providing financial assistance to an applicant under this Part, the Authority must obtain the written certification of the Attorney General that the proposed financial assistance does not constitute raising money on the credit of the State or pledging the faith of the State directly or indirectly for the payment of any debt as provided in Section 3(2) of Article V of the North Carolina Constitution. (2007‑441, s. 1.)



§ 143B-472.103. Eligibility.

§ 143B‑472.103.  Eligibility.

To qualify for assistance under this Part, an applicant must meet all of the following requirements:

(1)        The applicant must be a small business concern that meets the applicable size standards established by the United States Small Business Administration for business loans based on the industry in which the concern, including its affiliates, is primarily engaged and based on the industry in which the concern, not including its affiliates, is primarily engaged. In addition, in the case of an application for bonding assistance, the applicant, including its affiliates, may not have receipts for construction and service contracts in excess of the maximum amount established by the United States Small Business Administration for surety bond guarantee assistance.

(2)        The applicant must be an individual, or be controlled by one or more individuals, with a reputation for financial responsibility, as determined from creditors, employers, and other individuals with personal knowledge. If the applicant is other than a sole proprietorship, at least seventy percent (70%) of the business must be owned by individuals with a reputation for financial responsibility.

(3)        The applicant must be a resident of this State or be incorporated in this State and must have its principal place of business in this State.

(4)        The applicant must demonstrate to the satisfaction of the Authority that it has been unable to obtain adequate financing or bonding on reasonable terms through an authorized company. If the applicant is applying for a guarantee of a loan, the applicant must have applied for and been denied a loan by a financial institution. (2007‑441, s. 1.)



§ 143B-472.104. Small Business Contract Financing Fund.

§ 143B‑472.104.  Small Business Contract Financing Fund.

(a)        Creation and Use.  The Small Business Contract Financing Fund is created as a special revenue fund. Revenue in the Fund does not revert at the end of a fiscal year, and interest and other investment income earned by the Fund accrues to the Fund. The Authority shall use the Fund to make direct loans and guaranty payments required by defaults and to pay the portion of the administrative expenses of the Authority related to making these loans and payments.

(b)        Content.  The Small Business Contract Financing Fund consists of all of the following revenue:

(1)        Funds appropriated to the Fund by the State.

(2)        Repayments of principal of and interest on direct loans.

(3)        Premiums, fees, and any other amounts received by the Authority with respect to financial assistance provided by the Authority.

(4)        Proceeds designated by the Authority from the sale, lease, or other disposition of property or contracts held or acquired by the Authority.

(5)        Investment income of the Fund.

(6)        Any other moneys made available to the Fund. (2007‑441, s. 1.)



§ 143B-472.105. Contract performance assistance authorized.

§ 143B‑472.105.  Contract performance assistance authorized.

(a)        Type.  The Authority is authorized to provide the following contract performance assistance:

(1)        A guarantee of a loan made to the applicant.

(2)        If the applicant demonstrates to the satisfaction of the Authority that it is unable to obtain money from any other source, a loan to the applicant.

(b)        Qualification.  The Authority shall not lend money to an applicant or guarantee a loan unless all of the following requirements are met:

(1)        The applicant meets the requirements of G.S. 143B‑472.78.

(2)        The loan is to be used to perform an identified contract, of which the majority of funding is provided by a government agency or a combination of government agencies.

(3)        The loan is to be used for working capital or equipment needed to perform the contract, the cost of which can be repaid from contract proceeds, if the Authority has entered into an agreement with the applicant necessary to secure the loan or guaranty.

(c)        Terms and Conditions.  The Authority shall set the terms and conditions for loans and for the guarantee of loans. When the Authority lends money from the Small Business Contract Financing Fund, it shall prepare loan documents that include all of the following:

(1)        The rate of interest on the loan, which shall not exceed any applicable statutory limit for a loan of the same type.

(2)        A payment schedule that provides money to the applicant in the amounts and at the times that the applicant needs the money to perform the contract for which the loan is made.

(3)        A requirement that, before each advance of money is released to the applicant, the applicant and the Authority must cosign the request for the money.

(4)        Provisions for repayment of the loan.

(5)        Any other provision the Authority considers necessary to secure the loan, including an assignment of, or a lien on, payment under the contract, if allowable.

(d)        Maturity.  A loan made by the Authority shall mature not later than the date the applicant is to receive full payment under the identified contract, unless the Authority determines that a later maturity date is required to fulfill the purposes of this Part.

(e)        Diversity.  In selecting applicants for assistance, the Authority must consider the need to serve all geographic and political areas and subdivisions of the State.

(f)         Limitation.  The total amount of loan guarantees and loans issued to each recipient during a fiscal year shall not exceed fifteen percent (15%) of the amount of money in the Fund as of the beginning of that fiscal year. (2007‑441, s. 1.)



§ 143B-472.106. Small Business Surety Bond Fund.

§ 143B‑472.106.  Small Business Surety Bond Fund.

(a)        Creation and Use.  The Small Business Surety Bond Fund is created as a special revenue fund. Revenue in the Fund does not revert at the end of a fiscal year, and interest and other investment income earned by the Fund accrues to the Fund. The Authority shall use the Fund for the purposes of and to pay the expenses of the Authority related to providing bonding assistance.

(b)        Content.  The Small Business Surety Bond Fund consists of all of the following revenue:

(1)        Funds appropriated to the Fund by the State.

(2)        Premiums, fees, and any other amounts received by the Authority with respect to bonding assistance provided by the Authority.

(3)        Proceeds designated by the Authority from the sale, lease, or other disposition of property or contracts held or acquired by the Authority.

(4)        Investment income of the Fund.

(5)        Any other moneys made available to the Fund. (2007‑441, s. 1.)



§ 143B-472.107. Bonding assistance authorized.

§ 143B‑472.107.  Bonding assistance authorized.

(a)        Guaranty.  Subject to the restrictions of this Part, the Authority, on application, may guarantee a surety for losses incurred under a bid bond, payment bond, or performance bond on an applicant's contract, of which the majority of the funding is provided by a government agency or a combination of government agencies, up to ninety percent (90%) of the surety's losses, or nine hundred thousand dollars ($900,000), whichever is less. The term of a guaranty under this section shall not exceed the contract term. The Authority may vary the terms and conditions of the guaranty from surety to surety, based on the Authority's history of experience with the surety and other factors that the Authority considers relevant.

(b)        Notice.  When the Authority provides a guaranty under this section with respect to a contract, it must give the government agencies that are parties to the contract written notice of the guaranty.

(c)        Bonds.  The Authority may execute and perform bid bonds, performance bonds, and payment bonds as a surety for the benefit of an applicant in connection with a contract, of which the majority of the funding is provided by a government agency or a combination of government agencies.

(d)        Obligation of State.  The total amount of guarantees issued and bonds executed shall not exceed ninety percent (90%) of the amount of money in the Small Business Surety Bond Fund. The Authority shall not pledge any money other than money in the Fund for payment of a loss or bond. No action by the Authority constitutes the creation of a debt secured by a pledge of the taxing power or the faith and credit of the State or any of its political subdivisions. The face of each guarantee issued or bond executed shall contain a statement that the Authority is obligated to pay the guarantee or bond only from the revenue in the Small Business Surety Bond Fund and that neither the taxing power nor the faith and credit of the State or any of its political subdivisions is pledged in payment of the guarantee or bond. Nothing in this subsection limits the ability of the Authority to obtain reinsurance.

(e)        Limitation.  The total amount of bonding assistance provided to each recipient during a fiscal year shall not exceed fifteen percent (15%) of the amount of money in the Fund as of the beginning of that fiscal year.

(f)         Payment.  If the Authority considers it prudent, it may require that payment be made either to the contractor and lending institution or to the bonding authority. (2007‑441, s. 1.)



§ 143B-472.108. Bonding assistance conditions.

§ 143B‑472.108.  Bonding assistance conditions.

(a)        Requirements.  To obtain bonding assistance under this Part, an applicant must meet the eligibility requirements of G.S. 143B‑472.78 and must demonstrate to the satisfaction of the Authority that all of the following apply:

(1)        A bond is required in order to bid on a contract or to serve as a prime contractor or subcontractor.

(2)        A bond is not obtainable on reasonable terms and conditions without assistance under this Part.

(3)        The applicant will not subcontract more than seventy‑five percent (75%) of the face value of the contract.

(b)        Default.  If an applicant or a person that is a related party with respect to the applicant has ever defaulted on a bond or guaranty provided by the Authority, the Authority may approve a guaranty or bond under this Part only if one of the following applies:

(1)        Five years have elapsed since the time of the default.

(2)        Every default by the applicant or related party in any program administered by the Authority has been cured.

(c)        Economic Effect.  Before issuing a guaranty or bond, the Authority must determine that the contract for which a bond is sought to be guaranteed or issued has a substantial economic effect. To determine the economic effect of a contract, the Authority must consider all of the following:

(1)        The amount of the guaranty obligation.

(2)        The terms of the bond to be guaranteed.

(3)        The number of new jobs that will be created by the contract to be bonded.

(4)        Any other factor that the Authority considers relevant. (2007‑441, s. 1.)



§ 143B-472.109. Surety bonding line.

§ 143B‑472.109.  Surety bonding line.

The Authority may, on application, establish a surety bonding line in order to issue or guarantee multiple bonds to an applicant within preapproved terms, conditions, and limitations. (2007‑441, s. 1.)



§ 143B-472.110. Application.

§ 143B‑472.110.  Application.

To apply for assistance from the Authority under this Part, an applicant and, where applicable, a surety must submit to the Authority an application on a form prescribed by the Authority. The application must include any information and documentation the Authority considers necessary to enable the Authority to evaluate the application in accordance with this Part. The Authority may require an applicant to provide an audited balance sheet unless the Authority determines that such a requirement is not necessary or appropriate to fulfill the purposes of this Part. (2007‑441, s. 1.)



§ 143B-472.111. Premiums and fees.

§ 143B‑472.111.  Premiums and fees.

(a)        Amount.  The Authority shall by rule set the premiums and fees to be paid for providing assistance under this Part. The premiums and fees set by the Authority shall be payable in the amounts, at the time, and in the manner that the Authority requires. The premiums and fees may vary in amount among transactions and at different stages during the terms of transactions.

(b)        Rate Standards.  The rate standards in G.S. 58‑40‑20 apply to premiums set by the Authority under this section. The Authority may also use the forms and rates of rating or advisory organizations licensed under G.S. 58‑40‑50 or G.S. 58‑40‑55. The Authority may vary from these rates in order to broaden participation by small businesses that are unable to obtain adequate financing and bonding assistance in connection with contracts. The premiums set and forms developed by the Authority under this section must be approved by the Commissioner of Insurance before they may be used.

(c)        Forms.  The Authority shall develop forms to be used for financing and bonding assistance. (2007‑441, s. 1.)



§ 143B-472.112. False statements; penalty.

§ 143B‑472.112.  False statements; penalty.

(a)        Documents.  It is unlawful to knowingly make or cause any false statement or report to be made in any application or in any document submitted to the Authority.

(b)        Statements.  It is unlawful to make or cause any false statement or report to be made to the Authority for the purpose of influencing the action of the Authority on an application for assistance or affecting assistance, whether or not assistance has been previously extended.

(c)        Penalty.  A violation of this section is a Class 2 misdemeanor. (2007‑441, s. 1.)



§ 143B-472.113. Reserved for future codification purposes.

§ 143B-472.113. Reserved for future codification purposes.



§ 143B-472.114. Reserved for future codification purposes.

§ 143B-472.114. Reserved for future codification purposes.



§ 143B-472.115. Reserved for future codification purposes.

§ 143B-472.115. Reserved for future codification purposes.



§ 143B-472.116. Reserved for future codification purposes.

§ 143B-472.116. Reserved for future codification purposes.



§ 143B-472.117. Reserved for future codification purposes.

§ 143B-472.117. Reserved for future codification purposes.



§ 143B-472.118. Reserved for future codification purposes.

§ 143B-472.118. Reserved for future codification purposes.



§ 143B-472.119. Reserved for future codification purposes.

§ 143B-472.119. Reserved for future codification purposes.



§ 143B-472.120. Reserved for future codification purposes.

§ 143B-472.120. Reserved for future codification purposes.



§ 143B-472.121. Legislative findings and purpose.

Part 21. North Carolina Energy Assistance Act for Low‑Income Persons.

§ 143B‑472.121.  Legislative findings and purpose.

(a)        The General Assembly finds that:

(1)        Maintaining the general health, welfare, and prosperity of the people of this State requires that all citizens receive essential levels of heat and electric service regardless of their economic circumstances.

(2)        Serving the State's most vulnerable citizens, its low‑income elderly, persons with disabilities, families with children, high residential energy users, and households with a high‑energy burden, is a priority.

(3)        Conserving energy benefits all citizens and the environment.

(4)        Ensuring proper payment to public utilities and other entities providing energy services actually rendered is a responsibility of this State.

(5)        Declining federal low‑income energy assistance funding necessitates a State response to ensure the continuity and further development of energy assistance and related policies and programs in this State.

(6)        Current energy assistance policies and programs have benefited North Carolina citizens and should be continued with the modifications provided in this Part.

(b)        The General Assembly declares that it is the policy of this State that weatherization, replacement of heating and cooling systems, and other energy‑related assistance programs be utilized to increase the energy efficiency of dwellings owned or occupied by low‑income persons, reduce their total residential expenditures, and improve their health and safety. The State shall utilize all appropriate and available means to fund the Weatherization Assistance Program for Low‑Income Families and the Heating/Air Repair and Replacement Program under G.S. 108A‑70.30, and any other energy‑related assistance program for low‑income persons while, to the extent possible, identifying and utilizing sources of funding to achieve the objectives of this Part.  (2006‑206, s. 2; 2009‑446, s. 2(a).)



§ 143B-472.122. Definitions.

§ 143B‑472.122.  Definitions.

The following definitions apply to this Part:

(1)        Applicant.  A member of the family residing in the dwelling unit, the owner, or designated agent of the owner of a dwelling unit applying for program services.

(2)        Department.  The Department of Commerce.

(3)        Secretary.  The Secretary of Commerce.

(4)        Subgrantee.  An entity managing a weatherization project that receives a federal grant of funds awarded pursuant to 10 C.F.R. § 440 (1 January 2006 edition) from this State or other entity named in the Notification of Grant Award and otherwise referred to as the grantee.

(5)        Weatherization.  The modification of homes and home heating and cooling systems to improve heating and cooling efficiency by caulking and weather stripping, as well as insulating ceilings, attics, walls, and floors.  (2006‑206, s. 2; 2009‑446, s. 2(a), (b).)



§ 143B-472.123. The Office of Economic Opportunity designated agency; powers and duties.

§ 143B‑472.123.  The Office of Economic Opportunity designated agency; powers and duties.

(a)        The Office of Economic Opportunity of the Department shall administer the Weatherization Assistance Program for Low‑Income Families established by 42 U.S.C. § 6861, et seq., and 42 U.S.C. § 7101, et seq.; the Heating/Air Repair and Replacement Program established by the Secretary under G.S. 108A‑70.30; and any other energy‑related assistance program for the benefit of low‑income persons in existing housing. The Office of Economic Opportunity shall exercise the following powers and duties:

(1)        Establish standards and criteria to carry out the provisions and purposes of this Part.

(2)        Develop policy, criteria, and standards for receiving and processing applications for weatherization assistance.

(3)        Make decisions and pursue appeals from decisions to accept or deny applications for weatherization, replacement of heating and cooling systems, and other energy‑related assistance programs or otherwise participate in the State plan as a subgrantee or contractor.

(4)        Adopt rules, consistent with the laws of this State, that may be required by the federal government for grants‑in‑aid for the Weatherization Assistance Program for Low‑Income Families, the Heating/Air Repair and Replacement Program, or other energy‑related assistance programs for the benefit of low‑income residents in existing housing. This section shall be liberally construed in order that this State and its citizens may benefit from such grants‑in‑aid.

(5)        Establish procedures for the submission of periodic reports by any community action agency or other agency or entity authorized to manage a weatherization project, replacement of heating and cooling systems, or other energy‑related assistance project.

(6)        Implement criteria for periodic review of weatherization, replacement of heating and cooling systems, or other energy‑related programs in existing housing for low‑income households.

(7)        Solicit, accept, hold, and administer on behalf of this State any grants or bequests of money, securities, or property for the benefit of low‑income residents in existing housing for use by the Department or other agencies in the administration of this Part.

(8)        Create a Policy Advisory Council within the Office of Economic Opportunity that shall advise the Office of Economic Opportunity with respect to the development and implementation of a Weatherization Program for Low‑Income Families, the Heating/Air Repair and Replacement Program, and any other energy‑related assistance program for the benefit of low‑income persons in existing housing.

(b)        The Secretary shall have final decision‑making authority with regard to all functions described in this Part.  (2006‑206, s. 2; 2009‑446, s. 2(a).)



§ 143B-473. Department of Crime Control and Public Safety - creation.

Article 11.

Department of Crime Control and Public Safety.

Part 1. General Provisions.

§ 143B‑473.  Department of Crime Control and Public Safety  creation.

There is hereby created and constituted a department to be known as the "Department of Crime Control and Public Safety," with the organization, powers, and duties defined in Article 1 of this Chapter, except as modified in this Article. (1977, c. 70, s. 1.)



§ 143B-474. Department of Crime Control and Public Safety - duties.

§ 143B‑474.  Department of Crime Control and Public Safety  duties.

It shall be the duty of the Department of Crime Control and Public Safety to provide assigned law‑enforcement and emergency services to protect the public against crime and against natural and man‑made disasters; to plan and direct a coordinated effort by the law‑enforcement agencies of State government and to insure maximum cooperation between State and local law‑enforcement agencies in the fight against crime; to prepare annually a State plan for the State's criminal justice system; to serve as the State's chief coordinating agency to control crime, to insure the safety of the public and to insure an effective and efficient State criminal justice system; to have charge of investigations of criminal matters particularly set forth in this Article and of such other crimes and areas of concern in the criminal justice system as the Governor may direct; to regularly patrol the highways of the State and enforce all laws and regulations respecting travel and the use of vehicles upon the highways of the State and all laws for the protection of the highways of the State; to provide National Guard troops trained by the State to federal standards; to insure the preparation, coordination, and currency of military and civil preparedness plans and the effective conduct of emergency operations by all participating agencies to sustain life, and prevent, minimize, or remedy injury to persons and damage to property resulting from disasters caused by enemy attack or other hostile actions or from disasters due to natural or man‑made causes; and to develop a plan for a coordinated and integrated electronic communications system for State government and cooperating local agencies, including coordination and integration of existing electronic communications systems.  (1977, c. 70, s. 1; 2009‑281, s. 1.)



§ 143B-475. Department of Crime Control and Public Safety - functions.

§ 143B‑475.  Department of Crime Control and Public Safety  functions.

(a)        All functions, powers, duties and obligations heretofore vested in the following subunits of the following departments are hereby transferred to and vested in the Department of Crime Control and Public Safety:

(1)        The National Guard, Department of Military and Veterans Affairs.

(2)        Civil Preparedness, Department of Military and Veterans Affairs.

(3)        State Civil Air Patrol, Department of Military and Veterans Affairs.

(4)        State Highway Patrol, Department of Transportation.

(5)        State Board of Alcoholic Control Enforcement Division, Department of Commerce.

(6)        Governor's Crime Commission, Department of Natural and Economic Resources.

(7)        Crime Control Division, Department of Natural and Economic Resources.

(8)        Criminal Justice Information System Board, Department of Natural and Economic Resources.

(9)        Criminal Justice Information System Security and Privacy Board, Department of Natural and Economic Resources.

(10)      The Commercial Vehicle, Oversize/Overweight, Motor Carrier Safety Regulation and Mobile Home and Manufactured Housing regulatory and enforcement functions of the Department of Transportation, Division of Motor Vehicles Enforcement Section.

(11)      Emergency Management Division, Department of Crime Control and Public Safety. The purpose of this subdivision is to statutorily vest in the Department the powers previously conferred on the Division by executive order or otherwise.

(12)      State Capitol Police, Department of Administration.

(b)        The Department shall perform such other functions as may be assigned by the Governor.

(c)        All such functions, powers, duties and obligations heretofore vested in any existing agency in Article 5 of Chapter 143B of the General Statutes are hereby transferred to and vested in the Department of Crime Control and Public Safety, except as otherwise provided by the Executive Organization Act of 1973, as amended.

(d)        Repealed by Session Laws 1983 (Regular Session, 1984), c. 1034, s. 103.

(e)        The Crime Victims Compensation Commission established by Chapter 15B is vested in the Department of Crime Control and Public Safety. The Commission shall be administered as provided in Chapter 15B.  (1977, c. 70, s. 1; 1981, c. 929; 1983, c. 832, s. 3; 1983 (Reg. Sess., 1984), c. 1034, s. 103; 1989, c. 751, s. 7(42); 1991, c. 301, s. 1; 1991 (Reg. Sess., 1992), c. 959, s. 73; 2002‑159, s. 31.5(b); 2002‑190, s. 14; 2009‑397, s. 1; 2009‑451, s. 17.3(d).)



§ 143B-475.1: Recodified as § 143B-262.4 by Session Laws 2001-487, s. 91(a).

§ 143B‑475.1: Recodified as § 143B‑262.4 by Session Laws 2001‑487, s. 91(a).



§ 143B-475.2. Fees for services.

§ 143B‑475.2.  Fees for services.

A fee in the amount set by the Department is imposed on the entities listed in this section. The fees are departmental receipts and are applied to the Department's costs in providing services to these entities. The fees apply to the following:

(1)        A local law enforcement agency that employs more than 25 officers and that receives equipment from the Department, whether by transfer, loan, or procurement under an agreement with the United States Department of Defense.

(2)        A person for whom the Department stores evidence.  (2009‑451, s. 17.5.)



§ 143B-476. Department of Crime Control and Public Safety - head; powers and duties as to emergencies and disasters; other powers and duties.

§ 143B‑476.  Department of Crime Control and Public Safety  head; powers and duties as to emergencies and disasters; other powers and duties.

(a)        The head of the Department of Crime Control and Public Safety is the Secretary of Crime Control and Public Safety, who shall be known as the Secretary. The Secretary shall have such powers and duties as are conferred on him by this Chapter, delegated to him by the Governor, and conferred on him by the Constitution and laws of this State. These powers and duties include:

(1)        Accepting gifts, bequests, devises, grants, matching funds and other considerations from private or governmental sources for use in promoting the work of the Governor's Crime Commission.

(2)        Making grants for use in pursuing the objectives of the Governor's Crime Commission.

(3)        Adopting rules as may be required by the federal government for federal grants‑in‑aid for criminal justice purposes and to implement and carry out the regulatory and enforcement duties assigned to the Department of Crime Control and Public Safety as provided by the various commercial vehicle, oversize/overweight, motor carrier safety, motor fuel, and mobile and manufactured home statutes.

(4)        Ascertaining the State's duties concerning grants to the State by the Law Enforcement Assistance Administration of the United States Department of Justice, and developing and administering a plan to ensure that the State fulfills its duties.

(5)        Administering the Assistance Program for Victims of Rape and Sex Offenses.

(6)        Appointing, with the Governor's approval, a special police officer to serve as Director of the State Capitol Police Division.

(b)        The Secretary, through appropriate subunits of the department, shall, at the request of the Governor, provide assistance to State and local law‑enforcement agencies, district attorneys, judges, and the Department of Correction, when called upon by them and so directed.

(c)        In the event that the Governor, in the exercise of his constitutional and statutory responsibilities, shall deem it necessary to utilize the services of more than one subunit of State government to provide protection to the people from natural or man‑made disasters or emergencies, including but not limited to wars, insurrections, riots, civil disturbances, or accidents, the Secretary, under the direction of the Governor, shall serve as the chief coordinating officer for the State between the respective subunits so utilized.

(d)        Whenever the Secretary exercises the authority provided in subsection (c) of this section, he shall be authorized to utilize and allocate all available State resources as are reasonably necessary to cope with the emergency or disaster, including directing of personnel and functions of State agencies or units thereof for the purpose of performing or facilitating the initial response to the disaster or emergency. Following the initial response, the Secretary, in consultation with the heads of the State agencies which have or appear to have the responsibility for dealing with the emergency or disaster, shall designate one or more lead agencies to be responsible for subsequent phases of the response to the emergency or disaster. Pending an opportunity to consult with the heads of such agencies, the Secretary may make interim lead agencies designations.

(e)        Every department of State government is required to report to the Secretary, by the fastest means practicable, all natural or man‑made disasters or emergencies, including but not limited to wars, insurrections, riots, civil disturbances, or accidents which appear likely to require the utilization of the services of more than one subunit of State government.

(f)         The Secretary is authorized to adopt rules and procedures for the implementation of this section.

(g)        Nothing contained in this section shall be construed to supersede or modify those powers granted to the Governor or the Council of State to declare and react to a state of disaster as provided in Chapter 166A of the General Statutes, the Constitution or elsewhere.

(h)        Prior to any notification of proposed grant awards to State agencies for use in pursuing the objectives of the Governor's Crime Commission pursuant to subsection (a) of this section, the Secretary shall report to the Senate and House Appropriations Committees for review of the proposed grant awards.

(i)         Expired pursuant to Session Laws 2008‑142, s. 1, effective June 1, 2009.  (1977, c. 70, s. 1; 1979, 2nd Sess., c. 1310, s. 1; 1981 (Reg. Sess., 1982), c. 1191, s. 17; 1985, c. 757, s. 164(c); 1985 (Reg. Sess., 1986), c. 1018, s. 13; 1998‑212, s. 19.5(a); 2002‑159, s. 31.5(b); 2002‑190, s. 15; 2008‑142, s. 1; 2009‑451, s. 17.3(e).)



§ 143B-477. Crime Control Division of the Department of Crime Control and Public Safety.

Part 2.  Crime Control Division.

§ 143B‑477.  Crime Control Division of the Department of Crime Control and Public Safety.

(a)        There is hereby established, within the Department of Crime Control and Public Safety, the Crime Control Division, which shall be organized and staffed in accordance with applicable laws and regulations and within the limits of authorized appropriations.

(b)        The Crime Control Division shall provide clerical and professional services required by the Governor's Crime Commission and shall administer the State Law Enforcement Assistance Program and such additional related programs as may be established by or assigned to the Commission. It shall serve as the single State planning agency for purposes of the Crime Control Act of 1976 (Public Laws 94‑503). Administrative responsibilities shall include, but are not limited to, the following:

(1)        Compiling data, establishing needs and setting priorities for funding and policy recommendations for the Commission;

(2)        Preparing and revising statewide plans for adoption by the Commission which are designed to improve the administration of criminal justice and to reduce crime in North Carolina;

(3)        Advising State and local interests of opportunities for securing federal assistance for crime reduction and for improving criminal justice administration and planning within the State of North Carolina;

(4)        Stimulating and seeking financial support from federal, State, and local government and private sources for programs and projects which implement adopted criminal justice administration improvement and crime reduction plans;

(5)        Assisting State agencies and units of general local government and combinations thereof in the preparation and processing of applications for financial aid to support improved criminal justice administration, planning and crime reduction;

(6)        Encouraging and assisting coordination at the federal, State, and local government levels in the preparation and implementation of criminal justice administration improvements and crime reduction plans;

(7)        Applying for, receiving, disbursing, and auditing the use of funds received for the program from any public and private agencies and instrumentalities for criminal justice administration, planning, and crime reduction purposes;

(8)        Entering into, monitoring, and evaluating the results of contracts and agreements necessary or incidental to the discharge of its assigned responsibilities;

(9)        Providing technical assistance to State and local law‑enforcement agencies in developing programs for improvement of the law‑enforcement and criminal justice system; and

(10)      Taking such other actions as may be deemed necessary or appropriate to carry out its assigned duties and responsibilities.

(c)        The Crime Control Division shall also provide professional and clerical staff services to the adjunct committees of the Governor's Crime Commission established in G.S. 143B‑480. (1977, c. 11, s. 4.)



§ 143B-478. Governor's Crime Commission - creation; composition; terms; meetings, etc.

Part 3. Governor's Crime Commission.

§ 143B‑478.  Governor's Crime Commission  creation; composition; terms; meetings, etc.

(a)        There is hereby created the Governor's Crime Commission of the Department of Crime Control and Public Safety. The Commission shall consist of 38 voting members and six nonvoting members. The composition of the Commission shall be as follows:

(1)        The voting members shall be:

a.         The Governor, the Chief Justice of the Supreme Court of North Carolina (or his alternate), the Attorney General, the Director of the Administrative Office of the Courts, the Secretary of the Department of Health and Human Services, the Secretary of the Department of Correction, the Secretary of the Department of Juvenile Justice and Delinquency Prevention, and the Superintendent of Public Instruction;

b.         A judge of superior court, a judge of district court specializing in juvenile matters, a chief district court judge, a clerk of superior court, and a district attorney;

c.         A defense attorney, three sheriffs (one of whom shall be from a "high crime area"), three police executives (one of whom shall be from a "high crime area"), eight citizens (two with knowledge of juvenile delinquency and the public school system, two of whom shall be under the age of 21 at the time of their appointment, one advocate for victims of all crimes, one representative from a domestic violence or sexual assault program, one representative of a "private juvenile delinquency program," and one in the discretion of the Governor), three county commissioners or county officials, and three mayors or municipal officials;

d.         Two members of the North Carolina House of Representatives and two members of the North Carolina Senate.

(2)        The nonvoting members shall be the Director of the State Bureau of Investigation, the Secretary of the Department of Crime Control and Public Safety, the Assistant Secretary of Intervention/Prevention of the Department of Juvenile Justice and Delinquency Prevention, the Assistant Secretary of Youth Development of the Department of Juvenile Justice and Delinquency Prevention, the Director of the Division of Prisons and the Director of the Division of Community Corrections.

(b)        The membership of the Commission shall be selected as follows:

(1)        The following members shall serve by virtue of their office: the Governor, the Chief Justice of the Supreme Court, the Attorney General, the Director of the Administrative Office of the Courts, the Secretary of the Department of Health and Human Services, the Secretary of the Department of Correction, the Director of the State Bureau of Investigation, the Secretary of the Department of Crime Control and Public Safety, the Director of the Division of Prisons, the Director of the Division of Community Corrections, the Secretary of the Department of Juvenile Justice and Delinquency Prevention, the Assistant Secretary of Intervention/Prevention of the Department of Juvenile Justice and Delinquency Prevention, the Assistant Secretary of Youth Development of the Department of Juvenile Justice and Delinquency Prevention, and the Superintendent of Public Instruction. Should the Chief Justice of the Supreme Court choose not to serve, his alternate shall be selected by the Governor from a list submitted by the Chief Justice which list must contain no less than three nominees from the membership of the Supreme Court.

(2)        The following members shall be appointed by the Governor: the district attorney, the defense attorney, the three sheriffs, the three police executives, the eight citizens, the three county commissioners or county officials, the three mayors or municipal officials.

(3)        The following members shall be appointed by the Governor from a list submitted by the Chief Justice of the Supreme Court, which list shall contain no less than three nominees for each position and which list must be submitted within 30 days after the occurrence of any vacancy in the judicial membership: the judge of superior court, the clerk of superior court, the judge of district court specializing in juvenile matters, and the chief district court judge.

(4)        The two members of the House of Representatives provided by subdivision (a)(1)d. of this section shall be appointed by the Speaker of the House of Representatives and the two members of the Senate provided by subdivision (a)(1)d. of this section shall be appointed by the President Pro Tempore of the Senate. These members shall perform the advisory review of the State plan for the General Assembly as permitted by section 206 of the Crime Control Act of 1976 (Public Law 94‑503).

(5)        The Governor may serve as chairman, designating a vice‑chairman to serve at his pleasure, or he may designate a chairman and vice‑chairman both of whom shall serve at his pleasure.

(c)        The initial members of the Commission shall be those appointed under subsection (b) above, which appointments shall be made by March 1, 1977. The terms of the present members of the Governor's Commission on Law and Order shall expire on February 28, 1977. Effective March 1, 1977, the Governor shall appoint members, other than those serving by virtue of their office, to serve staggered terms; seven shall be appointed for one‑year terms, seven for two‑year terms, and seven for three‑year terms. At the end of their respective terms of office their successors shall be appointed for terms of three years and until their successors are appointed and qualified. The Commission members from the House and Senate shall serve two‑year terms effective March 1, of each odd‑numbered year; and they shall not be disqualified from Commission membership because of failure to seek or attain reelection to the General Assembly, but resignation or removal from office as a member of the General Assembly shall constitute resignation or removal from the Commission. Any other Commission member no longer serving in the office from which he qualified for appointment shall be disqualified from membership on the Commission. Any appointment to fill a vacancy on the Commission created by the resignation, dismissal, death, disability, or disqualification of a member shall be for the balance of the unexpired term.

(d)        The Governor shall have the power to remove any member from the Commission for misfeasance, malfeasance or nonfeasance.

(e)        The Commission shall meet quarterly and at other times at the call of the chairman or upon written request of at least eight of the members. A majority of the voting members shall constitute a quorum for the transaction of business. (1965, c. 663; 1977, c. 11, s. 1; 1981, c. 467, ss. 1‑5; 1981 (Reg. Sess., 1982), c. 1189, s. 4; 1991, c. 739, s. 32; 1997‑443, s. 11A.118(a); 1998‑170, s. 3; 1998‑202, s. 4(aa); 1999‑423, s. 11; 2000‑137, s. 4(ee); 2001‑95, s. 6; 2001‑487, s. 47(g); 2007‑454, s. 1.)



§ 143B-479. Governor's Crime Commission - powers and duties.

§ 143B‑479.  Governor's Crime Commission  powers and duties.

(a)        The Governor's Crime Commission shall have the following powers and duties:

(1)        To serve, along with its adjunct committees, as the chief advisory board to the Governor and to the Secretary of the Department of Crime Control and Public Safety on matters pertaining to the criminal justice system.

(2)        To recommend a comprehensive statewide plan for the improvement of criminal justice throughout the State which is consistent with and serves to foster the following established goals of the criminal justice system:

a.         To reduce crime,

b.         To protect individual rights,

c.         To achieve justice,

d.         To increase efficiency in the criminal justice system,

e.         To promote public safety,

f.          To provide for the administration of a fair and humane system which offers reasonable opportunities for adjudicated offenders to develop progressively responsible behavior, and

g.         To increase professional skills of criminal justice officers.

(3)        To advise State and local law‑enforcement agencies in improving law enforcement and the administration of criminal justice;

(4)        To make studies and recommendations for the improvement of law enforcement and the administration of criminal justice;

(5)        To encourage public support and respect for the criminal justice system in North Carolina;

(6)        To seek ways to continue to make North Carolina a safe and secure State for its citizens;

(7)        Repealed by Session Laws 1981 (Regular Session, 1982), c. 1191, s. 15.

(8)        To recommend objectives and priorities for the improvement of law enforcement and criminal justice throughout the State;

(9)        To recommend recipients of grants for use in pursuing its objectives, under such conditions as are deemed to be necessary;

(9a)      Repealed by Session Laws 1981 (Regular Session, 1982), c. 1191, s. 15.

(10)      To serve as a coordinating committee and forum for discussion of recommendations from its adjunct committees formed pursuant to G.S. 143B‑480; and

(11)      To serve as the primary channel through which local law‑enforcement departments and citizens can lend their advice, and state their needs, to the Department of Crime Control and Public Safety.

(a1)      The Governor's Crime Commission shall review the level of gang activity throughout the State and assess the progress and accomplishments of the State, and of local governments, in preventing the proliferation of gangs and addressing the needs of juveniles who have been identified as being associated with gang activity.

The Governor's Crime Commission shall develop recommendations concerning the establishment of priorities and needed improvements with respect to gang prevention to the General Assembly on or before March 1 of each year.

(b)        All directives of the Governor's Crime Commission shall be administered by the Director, Crime Control Division of the Department of Crime Control and Public Safety.  (1975, c. 663; 1977, c. 11, s. 2; 1979, c. 107, s. 11; 1981, c. 931, s. 3; 1981 (Reg. Sess., 1982), c. 1191, s. 15; 2008‑56, s.7; 2008‑187, s. 44.5(b).)



§ 143B-480. Adjunct committees of the Governor's Crime Commission - creation; purpose; powers and duties.

§ 143B‑480.  Adjunct committees of the Governor's Crime Commission  creation; purpose; powers and duties.

(a)        There are hereby created by way of extension and not limitation, the following adjunct committees of the Governor's Crime Commission: the Judicial Planning Committee, the Juvenile Justice Planning Committee, the Law Enforcement Planning Committee, the Corrections Planning Committee, and the Juvenile Code Revision Committee.

(b)        The composition of the adjunct committees shall be as designated by the Governor by executive order, except for the Judicial Planning Committee, the composition of which shall be designated by the Supreme Court. The Governor's appointees shall serve two‑year terms beginning March 1, of each odd‑numbered year, and members of the Judicial Planning Committee shall serve at the pleasure of the Supreme Court.

(c)        The adjunct committees created herein shall report directly to  the Governor's Crime Commission and shall have the following powers and duties:

(1)        Repealed by Session Laws 1983 (Regular Session 1984), c. 995, s. 8.

(2)        The Law Enforcement Planning Committee shall advise the Governor's Crime Commission on all matters which are referred to it relevant to law enforcement, including detention; shall participate in the development of the law‑enforcement component of the State's comprehensive plan; shall consider and recommend priorities for the improvement of law‑enforcement services; and shall offer technical assistance to State and local agencies in the planning and implementation of programs contemplated by the comprehensive plan for the improvement of law‑enforcement services.

The Law Enforcement Planning Committee shall maintain contact with the National Commission on Accreditation for Law Enforcement Agencies, assist the National Commission in the furtherance of its efforts, adapt the work of the National Commission by an analysis of law‑enforcement agencies in North Carolina, develop standards for the accreditation of law‑enforcement agencies in North Carolina, make these standards available to those law‑enforcement agencies which desire to participate voluntarily in the accreditation program, and assist participants to achieve voluntary compliance with the standards.

(3)        The Judicial Planning Committee (which shall be appointed by the Supreme Court) shall establish court improvement priorities, define court improvement programs and projects, and develop an annual judicial plan in accordance with the Crime Control Act of 1976 (Public Law 94‑503); shall advise the Governor's Crime Commission on all matters which are referred to it relevant to the courts; shall consider and recommend priorities for the improvement of judicial services; and shall offer technical assistance to State agencies in the planning and implementation of programs contemplated by the comprehensive plan for the improvement of judicial services.

(4)        The Corrections Planning Committee shall advise the Governor's Crime Commission on all matters which are referred to it relevant to corrections; shall participate in the development of the adult corrections component of the State's comprehensive plan; shall consider and recommend priorities for the improvement of correction services; and shall offer technical assistance to State agencies in the planning and implementation of programs contemplated by the comprehensive plan for the improvement of corrections.

(5)        The Juvenile Justice Planning Committee shall advise the Governor's Crime Commission on all matters which are referred to it relevant to juvenile justice; shall participate in the development of the juvenile justice component of the State's comprehensive plan; shall consider and recommend priorities for the improvement of juvenile justice services; and shall offer technical assistance to State and local agencies in the planning and implementation of programs contemplated by the comprehensive plan for the improvement of juvenile justice.

(6)        The Juvenile Code Revision Committee shall study problems relating to young people who come within the juvenile jurisdiction of the district court as defined by Article 23 of Chapter 7A of the General Statutes and develop a legislative plan which will best serve the needs of young people and protect the interests of the State; shall study the existing laws, services, agencies and commissions and recommend whether they should be continued, amended, abolished or merged; and shall take steps to insure that all  agencies, organizations, and private citizens in the State of North Carolina have an opportunity to lend advice and suggestions to the development of a revised juvenile code. If practical, the Committee shall submit a preliminary report to the General Assembly prior to its adjournment in 1977. It shall make a full and complete report to the General Assembly by March 1, 1979. This adjunct committee shall terminate on February 28, 1979.

(d)        The Governor shall have the power to remove any member of any adjunct committee from the Committee for misfeasance, malfeasance or nonfeasance. Each Committee shall meet at the call of the chairman or upon written request of one third of its membership. A majority of a committee shall constitute a quorum for the transaction of business.

(e)        The actions and recommendations of each adjunct committee shall be subject to the final approval of the Governor's Crime Commission. (1975, c. 663; 1977, c. 11, s. 3; 1981, c. 605, s. 1; 1983 (Reg. Sess., 1984), c. 995, s. 8.)



§ 143B-480.1. Assistance Program for Victims of Rape and Sex Offenses.

Part 3A. Assistance Program for Victims of Rape and Sex Offenses.

§ 143B‑480.1.  Assistance Program for Victims of Rape and Sex Offenses.

(a)        Establishment of Program.  There is established an Assistance Program for Victims of Rape and Sex Offenses, hereinafter referred to as the "Program." The Secretary shall administer and implement the Program and shall have authority over all assistance awarded through the Program. The Secretary shall promulgate rules and guidelines for the Program.

(b)        Victims to Be Provided Free Forensic Medical Examinations.  It is the policy of this State to arrange for victims to obtain forensic medical examinations free of charge. Whenever a forensic medical examination is conducted as a result of a sexual assault or an attempted sexual assault that occurred in this State, the Program shall pay for the cost of the examination. A medical facility or medical professional that performs a forensic medical examination on the victim of a sexual assault or attempted sexual assault shall not seek payment for the examination except from the Program.

(c)        No Billing of Victim.  A medical facility or medical professional that performs a forensic medical examination shall accept payment made under this section as payment in full of the amount owed for the cost of the examination and other eligible expenses and shall not bill victims, their personal insurance, Medicaid, Medicare, or any other collateral source for the examination. Furthermore, a medical facility or medical professional shall not seek reimbursement from the Program after one year from the date of the examination.

(d)        Eligible Expenses.  Medical facilities and medical professionals who perform forensic medical examinations shall do so using a Sexual Assault Evidence Collection Kit. Payments by the Program for the forensic medical examination shall be limited to the following:

Service                                                Maximum Amount Paid by Program

Physician or SANE Nurse                                                $350.00

Hospital/Facility Fee                                                         $250.00

Other Expenses Deemed Eligible

by the Program                                                           $200.00

Total:                                                                              $800.00

(e)        Payment Directly to Provider.  The Program shall make payment directly to the medical facility or medical professional. Bills submitted to the Program for payment shall specify under which categories of expense set forth in subsection (d) of this section the billed services fall.

(f)         Additional Victim Notification Requirements.  A medical facility or medical professional who performs a forensic medical examination shall encourage victims to submit an application for reimbursement of medical expenses beyond the forensic examination to the Crime Victims Compensation Commission for consideration of those expenses. Medical facilities and medical professionals shall not seek reimbursement from the Program after one year from the date of the exam.

(g)        Judicial Review.  Upon an adverse determination by the Secretary on a claim for assistance under this Part, a victim is entitled to judicial review of that decision. The person seeking review shall file a petition in the Superior Court of Wake County.

(h)        The Secretary shall adopt rules to encourage, whenever practical, the use of licensed registered nurses trained under G.S. 90‑171.38(b) to conduct medical examinations and procedures.

(i)         Definitions.  The following definitions apply in this section:

(1)        Forensic medical examination.  An examination provided to a sexual assault victim by medical personnel trained to gather evidence of a sexual assault in a manner suitable for use in a court of law. The examination should include at a minimum an examination of physical trauma, a patient interview, a determination of penetration or force, and a collection and evaluation of evidence. This definition shall be interpreted consistently with 28 C.F.R. § 90.2(b) and other relevant federal law.

(2)        SANE nurse.  A Sexual Assault Nurse Examiner that is a licensed registered nurse trained pursuant to G.S. 90‑171.38(b) who obtains preliminary histories, conducts in‑depth interviews, and conducts medical examinations of rape victims or victims of related sexual offenses.

(3)        Sexual assault.  Any of the following crimes:

a.         First‑degree rape as defined in G.S. 14‑27.2.

b.         Second degree rape as defined in G.S. 14‑27.3.

c.         First‑degree sexual offense as defined in G.S. 14‑27.4.

d.         Second degree sexual offense as defined in G.S. 14‑27.5.

e.         Statutory rape as defined in G.S. 14‑27.7A.

(4)        Sexual Assault Evidence Collection Kit.  The kit assembled and paid for by the Program and used to conduct forensic medical examinations in this State.  (1981, c. 931, s. 2; 1981 (Reg. Sess., 1982), c. 1191, s. 16; 2009‑354, s. 1(b).)



§ 143B-480.2: Repealed by Session Laws 2009-354, s. 1(a), effective July 27, 2009.

§ 143B‑480.2: Repealed by Session Laws 2009‑354, s. 1(a), effective July 27, 2009.



§ 143B-480.3. Restitution; actions.

§ 143B‑480.3.  Restitution; actions.

(a)        Repealed by Session Laws 2009‑354, s. 2, effective July 27, 2009.

(b)        The Program shall be an eligible recipient for restitution or reparation under G.S. 15A‑1021, 15A‑1343, 148‑33.1, 148‑33.2, 148‑57.1, and any other applicable statutes.

(c)        When any victim who:

(1)        Has received assistance under this Part;

(2)        Brings an action for damages arising out of the rape, attempted rape, sexual offense, or attempted sexual offense for which she received that assistance; and

(3)        Recovers damages including the expenses for which she was awarded assistance,

the court shall make as part of its judgment an order for reimbursement to the Program of the amount of any assistance awarded less reasonable expenses allocated by the court to that recovery.

(d)        Funds appropriated to the Department of Crime Control and Public Safety for this program may be used to purchase and distribute rape evidence collection kits approved by the State Bureau of Investigation.  (1981, c. 931, s. 2; 1983, c. 715, s. 3; 2008‑107, s. 18.2(b); 2009‑354, s. 2.)



§§ 143B-481 through 143B-485. Recodified as §§ 58-27.30 to 58-27.34 by Session Laws 1985, c. 757, s. 167(b), effective July 15, 1985.

Part 4. State Fire Commission.

§§ 143B‑481 through 143B‑485.  Recodified as §§ 58‑27.30 to 58‑27.34 by Session Laws 1985, c. 757, s. 167(b), effective July 15, 1985.



§§ 143B-486 through 143B-489. Reserved for future codification purposes.

§§ 143B‑486 through 143B‑489.  Reserved for future codification purposes.



§ 143B-490. Civil Air Patrol Division - powers and duties.

Part 5. Civil Air Patrol.

§ 143B‑490.  Civil Air Patrol Division  powers and duties.

(a)        There is hereby established, within the Department of Crime Control and Public Safety, the Civil Air Patrol Division, which shall be organized and staffed in accordance with this Part and within the limits of authorized appropriations.

(b)        The Civil Air Patrol Division shall:

(1)        Receive and supervise the expenditure of State funds provided by the General Assembly or otherwise secured by the State of North Carolina for the use and benefit of the North Carolina Wing‑Civil Air Patrol;

(2)        Supervise the maintenance and use of State provided facilities and equipment by the North Carolina Wing‑Civil Air Patrol;

(3)        Receive, from State and local governments, their agencies, and private citizens, requests for State approval for assistance by the North Carolina Wing‑Civil Air Patrol in natural or man‑made disasters or other emergency situations. Such State requested and approved missions shall be approved or denied by the Secretary of Crime Control and Public Safety or his designee under such rules, terms and conditions as are adopted by the Department. (1979, c. 516, s. 1.)



§ 143B-491. Personnel and benefits.

§ 143B‑491.  Personnel and benefits.

(a)        The Wing Commander of the North Carolina Wing‑Civil Air Patrol shall certify to the Secretary or his designee those members who are in good standing as members eligible for benefits. The Wing Commander shall provide the Secretary with two copies of the certification. The Secretary shall acknowledge receipt of, sign, and date both copies and return one to the Wing Commander. The Wing Commander shall, in the form and manner provided above, notify the Secretary of any changes in personnel within 30 days thereof. Upon the Secretary's signature, those members listed on the certification shall be eligible for the benefits listed below.

(b)        Those members of the North Carolina Wing‑Civil Air Patrol certified under subsection (a) of this section shall be deemed and considered employees of the Department of Crime Control and Public Safety for workers' compensation purposes, and for no other purposes, while performing duties incident to a State approved mission. Such period of employment shall not extend to said members while performing duties incident to a United States Air Force authorized mission or any other Wing activities. (1979, c. 516, s. 1; c. 714, s. 2; 1993, c. 389, s. 2.)



§ 143B-492. State liability.

§ 143B‑492.  State liability.

Unless otherwise specifically provided, the members of the North Carolina Wing‑Civil Air Patrol shall serve without compensation and shall not be entitled to the benefits of the retirement system for teachers and State employees as set forth in Chapter 135 of the General Statutes.  The provisions of Article 31 of Chapter 143 of the General Statutes, with respect to tort claims against State departments and agencies, shall not be applicable to the activities of the North Carolina Wing‑Civil Air Patrol, unless those activities are State‑approved missions which are not covered by the Federal Tort Claims Act.  The State shall not in any manner be liable for any of the contracts, debts, or obligations of the said organization. (1979, c. 516, s. 1; 1993, c. 389, s. 1.)



§§ 143B-493 through 143B-494. Reserved for future codification purposes.

§§ 143B‑493 through 143B‑494.  Reserved for future codification purposes.



§ 143B-495. North Carolina Center for Missing Persons established.

Part 5A. North Carolina Center for Missing Persons.

§ 143B‑495.  North Carolina Center for Missing Persons established.

There is established within the Department of Crime Control and Public Safety the North Carolina Center for Missing Persons, which shall be organized and staffed in accordance with applicable laws. The purpose of the Center is to serve as a central repository for information regarding missing persons and missing children, with special emphasis on missing children. The Center may utilize the Federal Bureau of Investigation/National Crime Information Center's missing person computerized file (hereinafter referred to as FBI/NCIC) through the use of the Police Information Network in the North Carolina Department of Justice. (1985, c. 765, s. 1; 1985 (Reg. Sess., 1986), c. 1000, s. 1.)



§ 143B-496. Definitions.

§ 143B‑496.  Definitions.

For the purpose of this Part:

(1)        "Missing child" means a juvenile as defined in G.S. 7B‑101 whose location has not been determined, who has been reported as missing to a law‑enforcement agency, and whose parent's, spouse's, guardian's or legal custodian's temporary or permanent residence is in North Carolina or is believed to be in North Carolina.

(2)        "Missing person" means any individual who is 18 years of age or older, whose temporary or permanent residence is in North Carolina, or is believed to be in North Carolina, whose location has not been determined, and who has been reported as missing to a law‑enforcement agency.

(3)        "Missing person report" is a report prepared on a prescribed form for transmitting information about a missing person or a missing child to an appropriate law‑enforcement agency. (1998‑202, s. 13(mm).)



§ 143B-497. Control of the Center.

§ 143B‑497.  Control of the Center.

The Center is under the direction of the Secretary of the Department of Crime Control and Public Safety and may be organized and structured in a manner as the Secretary deems appropriate to ensure that the objectives of the Center are achieved. The Secretary may employ those Center personnel as the General Assembly may authorize and provide funding for. (1985 (Reg. Sess., 1986), c. 1000, s. 1.)



§ 143B-498. Secretary to adopt rules.

§ 143B‑498.  Secretary to adopt rules.

The Secretary shall adopt rules prescribing:

(1)        procedures for accepting and disseminating information maintained at the Center;

(2)        the confidentiality of the data and information, including the missing person report, maintained by the Center;

(3)        the proper disposition of all obsolete data, including the missing person report; provided, data for an individual who has reached the age of 18 and remains missing must be preserved;

(4)        procedures allowing a communication link with the Police Information Network and the FBI/NCIC's missing person file to ensure compliance with FBI/NCIC policies; and

(5)        forms, including but not limited to a missing person report,  considered necessary for the efficient and proper operation of the Center. (1985 (Reg. Sess., 1986), c. 1000, s. 1.)



§ 143B-499. Submission of missing person reports to the Center.

§ 143B‑499.  Submission of missing person reports to the Center.

Any parent, spouse, guardian, legal custodian, or person responsible for the supervision of the missing individual may submit a missing person report to the Center of any missing child or missing person, regardless of the circumstances, after having first submitted a missing person report on the individual to the law‑enforcement agency having jurisdiction of the area in which the individual became or is believed to have become missing, regardless of the circumstances. (1985 (Reg. Sess., 1986), c. 1000, s. 1; 2007‑469, s. 1.)



§ 143B-499.1. Dissemination of missing persons data by law-enforcement agencies.

§ 143B‑499.1.  Dissemination of missing persons data by law‑enforcement agencies.

A law‑enforcement agency, upon receipt of a missing person report by a parent, spouse, guardian, legal custodian, or person responsible for the supervision of the missing individual shall immediately make arrangements for the entry of data about the missing person or missing child into the national missing persons file in accordance with criteria set forth by the FBI/NCIC, immediately inform all of its on‑duty law‑enforcement officers of the missing person report, initiate a statewide broadcast to all appropriate law‑enforcement agencies to be on the lookout for the individual, and transmit a copy of the report to the Center. No law enforcement agency shall establish or maintain any policy which requires the observance of any waiting period before accepting a missing person report.

If the report involves a missing child and the report meets the criteria established in G.S. 143B‑499.7(b), as soon as practicable after receipt of the report, the law enforcement agency shall notify the Center and the National Center for Missing and Exploited Children of the relevant data about the missing child. (1985 (Reg. Sess., 1986), c. 1000, s. 1; 2002‑126, s. 18.7(a); 2003‑191, s. 1; 2007‑469, s. 2.)



§ 143B-499.2. Responsibilities of Center.

§ 143B‑499.2.  Responsibilities of Center.

The Center shall:

(1)        Assist local law‑enforcement agencies with entering data about missing persons or missing children into the national missing persons file, ensure that proper entry criteria have been met as set forth by the FBI/NCIC, and confirm entry of the data about the missing persons or missing children;

(2)        Gather and distribute information and data on missing children and missing persons;

(3)        Encourage research and study of missing children and missing persons, including the prevention of child abduction and the prevention of the exploitation of missing children;

(4)        Serve as a statewide resource center to assist local communities in programs and initiatives to prevent child abduction and the exploitation of missing children;

(5)        Continue increasing public awareness of the reasons why children are missing and vulnerability of missing children;

(6)        Achieve maximum cooperation with other agencies of the State, with agencies of other states and the federal government and with the National Center for Missing and Exploited Children in rendering assistance to missing children and missing persons and their parents, guardians, spouses, or legal custodians; and cooperate with interstate and federal efforts to identify deceased individuals;

(6a)      Develop and maintain the AMBER Alert System as created by G.S. 143B‑499.7;

(7)        Forward the appropriate information to the Police Information Network to assist it in maintaining and publishing a bulletin of currently missing children and missing persons;

(8)        Maintain a directory of existing public and private agencies, groups, and individuals that provide effective assistance to families in the areas of prevention of child abduction, location of missing children and missing persons, and follow‑up services to the child or person and family, as determined by the Secretary of Crime Control and Public Safety;

(9)        Annually compile and publish reports on the actual number of children and persons missing each year, listing the categories and causes, when known, for the disappearances;

(10)      Provide follow‑up referrals for services to missing children or persons and their families;

(11)      Maintain a toll‑free 1‑800 telephone service that will be in service at all times; and

(12)      Perform such other activities that the Secretary of Crime Control and Public Safety considers necessary to carry out the intent of its mandate. (1985 (Reg. Sess., 1986), c. 1000, s. 1; 2002‑126, s. 18.7(b); 2003‑191, s. 2.)



§ 143B-499.3. Duty of individuals to notify Center and law-enforcement agency when missing person has been located.

§ 143B‑499.3.  Duty of individuals to notify Center and law‑enforcement agency when missing person has been located.

Any parent, spouse, guardian, legal custodian, or person responsible for the supervision of the missing individual who submits a missing person report to a law‑enforcement agency or to the Center, shall immediately notify the law‑enforcement agency and the Center of any individual whose location has been determined. The Center shall confirm the deletion of the individual's records from the FBI/NCIC's missing person file, as long as there are no grounds for criminal prosecution, and follow up with the local law‑enforcement agency having jurisdiction of the records. (1985 (Reg. Sess., 1986), c. 1000, s. 1; 2007‑469, s. 3.)



§ 143B-499.4. Release of information by Center.

§ 143B‑499.4.  Release of information by Center.

The following may make inquiries of, and receive data or information from, the Center:

(1)        Any police, law‑enforcement, or criminal justice agency investigating a report of a missing or unidentified person or child, whether living or deceased.

(2)        A court, upon a finding by the court that access to the data, information, or records of the Center may be necessary for the determination of an issue before the court.

(3)        Any district attorney of a prosecutorial district as defined in G.S. 7A‑60 in this State or the district attorney's designee or representative.

(4)        Any person engaged in bona fide research when approved by the Secretary; provided, no names or addresses may be supplied to this person.

(5)        Any other person authorized by the Secretary of the Department of Crime Control and Public Safety pursuant to G.S. 143B‑498(1). (1985 (Reg. Sess., 1986), c. 1000, s. 1; 1987, c. 282, s. 28; 1987 (Reg. Sess., 1988), c. 1037, s. 119.)



§ 143B-499.5. Provision of toll-free service; instructions to callers; communication with law-enforcement agencies.

§ 143B‑499.5.  Provision of toll‑free service; instructions to callers; communication with law‑enforcement agencies.

The Center shall provide a toll‑free telephone line for anyone to report the disappearance of any individual or the sighting of any missing child or missing person. The Center personnel shall instruct the caller, in the case of a report concerning the disappearance of an individual, of the requirements contained in G.S. 143B‑499 of first having to submit a missing person report on the individual to the law‑enforcement agency having jurisdiction of the area in which the individual became or is believed to have become missing. Any law‑enforcement agency may retrieve information imparted to the Center by means of this phone line. The Center shall directly communicate any report of a sighting of a missing person or a missing child to the law‑enforcement agency having jurisdiction in the area of disappearance or sighting. (1985 (Reg. Sess., 1986), c. 1000, s. 1; 2007‑469, s. 4.)



§ 143B-499.6. Improper release of information; penalty.

§ 143B‑499.6.  Improper release of information; penalty.

Any person working under the supervision of the Director of Victims and Justice Services who knowingly and willfully releases, or authorizes the release of, any data, information, or records maintained or possessed by the Center to any agency, entity, or person other than as specifically permitted by Part 5A or in violation of any rule adopted by the Secretary is guilty of a Class 2 misdemeanor. (1985 (Reg. Sess., 1986), c. 1000, s. 1; 1993, c. 539, s. 1050; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 143B-499.7. North Carolina AMBER Alert System established.

§ 143B‑499.7.  North Carolina AMBER Alert System established.

(a)        There is established within the North Carolina Center for Missing Persons the AMBER Alert System. The purpose of AMBER Alert is to provide a statewide system for the rapid dissemination of information regarding abducted children.

(b)        The AMBER Alert System shall make every effort to disseminate information on missing children as quickly as possible when the following criteria are met:

(1)        The child is 17 years of age or younger;

(2)        Repealed by Session Laws 2003‑191, s. 3, effective June 12, 2003.

(3)        Repealed by Session Laws 2003‑191, s. 3, effective June 12, 2003.

(4)        The abduction is not known or suspected to be by a parent of the child, unless the child's life is suspected to be in danger of injury or death;

(4a)      The child is believed:

a.         To have been abducted, or

b.         To be in danger of injury or death;

(5)        The child is not a runaway or voluntarily missing; and

(6)        The abduction has been reported to and investigated by a law enforcement agency.

If the abduction of the child is known or suspected to be by a parent of the child, the Center, in its discretion, may disseminate information through the AMBER Alert System if the child is believed to be in danger of injury or death.

(c)        The Center shall adopt guidelines and develop procedures for the statewide implementation of the AMBER Alert System and shall provide education and training to encourage radio and television broadcasters to participate in the System. The Center shall work with the Department of Justice in developing training material regarding the AMBER Alert System for law enforcement, broadcasters, and community interest groups.

(d)        The Center shall consult with the Department of Transportation and develop a procedure for the use of overhead permanent changeable message signs to provide information on the abduction of a child meeting the criteria established in subsection (b) of this section, when information is available that would enable motorists to assist law enforcement in the recovery of the missing child. The Center and the Department of Transportation shall develop guidelines for the content, length, and frequency of any message to be placed on an overhead permanent changeable message sign.

(e)        The Center shall consult with the Division of Emergency Management, in the Department of Crime Control and Public Safety, to develop a procedure for the use of the Emergency Alert System to provide information on the abduction of a child meeting the criteria established in subsection (b) of this section.

(f)         The Department of Crime Control and Public Safety, on behalf of the Center, may accept grants, contributions, devises, bequests, and gifts, which shall be kept in a separate fund, which shall be nonreverting, and shall be used to fund the operations of the Center and the AMBER Alert System. (2002‑126, s. 18.7(c); 2003‑191, s. 3.)



§ 143B-499.8. North Carolina Silver Alert System established.

§ 143B‑499.8.  North Carolina Silver Alert System established.

(a)        There is established within the North Carolina Center for Missing Persons the Silver Alert System. The purpose of the Silver Alert System is to provide a statewide system for the rapid dissemination of information regarding a missing person who is believed to be suffering from dementia or other cognitive impairment.

(b)        If the Center receives a report that involves a missing person who is believed to be suffering from dementia or other cognitive impairment, for the protection of the missing person from potential abuse or other physical harm, neglect, or exploitation, the Center shall issue an alert providing for rapid dissemination of information statewide regarding the missing person. The Center shall make every effort to disseminate the information as quickly as possible when the person's status as missing has been reported to a law enforcement agency.

(c)        The Center shall adopt guidelines and develop procedures for issuing an alert for missing persons believed to be suffering from dementia or other cognitive impairment and shall provide education and training to encourage radio and television broadcasters to participate in the alert. The guidelines and procedures shall ensure that specific health information about the missing person is not made public through the alert or otherwise.

(d)        The Center shall consult with the Department of Transportation and develop a procedure for the use of overhead permanent changeable message signs to provide information on the missing person meeting the criteria of this section when information is available that would enable motorists to assist in the recovery of the missing person. The Center and the Department of Transportation shall develop guidelines for the content, length, and frequency of any message to be placed on an overhead permanent changeable message sign.  (2007‑469, s. 5; 2008‑83, s. 1; 2009‑143, s. 1.)



§§ 143B-500 through 143B-507: Recodified as Article 61 of Subchapter XIII of Chapter 7A, §§ 7A-770 to 7A-777, by Session Laws 1991, c. 566, s. 2.

Part 6.  Community Penalties Program.

§§ 143B‑500 through 143B‑507:  Recodified as Article 61 of Subchapter XIII of Chapter 7A, §§ 7A‑770 to 7A‑777, by Session Laws 1991, c. 566, s. 2.



§ 143B-508. Law Enforcement Support Services Division established.

Part 7.  Law Enforcement Support Services Division.

§ 143B‑508.  Law Enforcement Support Services Division established.

The Law Enforcement Support Services Division is established within the Department of Crime Control and Public Safety. The Division is authorized to perform the following functions:

(1)        Manage State, local, and federal programs that facilitate or enable the transfer of technology, goods, and services through programs for excess property, property acquisition, and equipment loans.

(2)        Provide central storage and management of evidence according to the provisions of Article 13 of Chapter 15A of the General Statutes and creation and maintenance of a data bank of statewide storage location of postconviction evidence or other similar programs.

(3)        Provide central storage and management of rape kits according to the federal Violence Against Women and Department of Justice Reauthorization Act of 2005 with specific protections against release of names of victims providing anonymous or "Jane Doe" rape kits without victim consent.

(4)        Acquire, maintain, and control equipment to be loaned to law enforcement agencies for use in undercover investigations and to other agencies for other purposes.

(5)        Develop, test, and promulgate innovative and technological solutions for the first responder community.

(6)        Provide other assistance as may be necessary or appropriate to carry out assigned duties and responsibilities.  (2009‑81, s. 3.)



§ 143B-509. Division of Emergency Management of the Department of Crime Control and Public Safety.

Part 8.  Emergency Management Division.

§ 143B‑509.  Division of Emergency Management of the Department of Crime Control and Public Safety.

(a)        There is established, within the Department of Crime Control and Public Safety, the Division of Emergency Management, which shall be organized and staffed in accordance with applicable laws and regulations and within the limits of authorized appropriations.

(b)        The Division of Emergency Management shall have the following powers and duties:

(1)        To exercise the powers and duties exercised prior to the enactment of this section, in accordance with G.S. 143B‑475(a)(11).

(2)        To exercise the powers and duties conferred on it by Chapter 166A of the General Statutes.

(3)        To exercise any other powers vested by law.  (2009‑397, s. 3.)



§ 143B-509.1. State Capitol Police Division - powers and duties.

Part 9. State Capitol Police Division.

§ 143B‑509.1.  State Capitol Police Division  powers and duties.

(a)        Division Established.  There is hereby established, within the Department of Crime Control and Public Safety, the State Capitol Police Division, which shall be organized and staffed in accordance with applicable laws and regulations and within the limits of authorized appropriations.

(b)        Purpose.  The State Capitol Police Division shall serve as a special police agency of the Department of Crime Control and Public Safety. The Director of the State Capitol Police, appointed by the Secretary pursuant to G.S. 143B‑476(6), with the approval of the Governor, may appoint as special police officers such reliable persons as he may deem necessary.

(c)        Appointment of Officers.  Special police officers appointed pursuant to this section may not exercise the power of arrest until they shall take an oath, to be administered by any person authorized to administer oaths, as required by law.

(d)        Jurisdiction of Officers.  Each special police officer of the State Capitol Police shall have the same power of arrest as the police officers of the City of Raleigh. Such authority may be exercised within the same territorial jurisdiction as exercised by the police officers of the City of Raleigh, and in addition thereto the authority of a deputy sheriff may be exercised on property owned, leased, or maintained by the State located in the County of Wake.

(e)        Reserved for future codification purposes.

(f)         Public Safety.  The Director of the State Capitol Police, or the Director's designee, shall exercise at all times those means that, in the opinion of the Director or the designee, may be effective in protecting all State buildings and grounds, except for the State legislative buildings and grounds as defined in G.S. 120‑32.1(d), and the persons within those buildings and grounds from fire, bombs, bomb threats, or any other emergency or potentially hazardous conditions, including both the ordering and control of the evacuation of those buildings and grounds. The Director, or the Director's designee, may employ the assistance of other available law enforcement agencies and emergency agencies to aid and assist in evacuations of those buildings and grounds.  (2009‑451, s. 17.3(f).)



§ 143B-510. Reserved for future codification purposes.

§ 143B‑510.  Reserved for future codification purposes.



§ 143B-511. Creation of the Department of Juvenile Justice and Delinquency Prevention.

Article 12.

Department of Juvenile Justice and Delinquency Prevention.

Part 1.  Creation of Department.

§ 143B‑511.  Creation of the Department of Juvenile Justice and Delinquency Prevention.

There is hereby created and constituted a department to be known as the "Department of Juvenile Justice and Delinquency Prevention", with the organization, powers, and duties defined in Article 1 of this Chapter, except as modified in this Article. (1998‑202, s. 1(b); 2000‑137, s. 1(b).)



§ 143B-512. Transfer of Office of Juvenile Justice authority to the Department of Juvenile Justice and Delinquency Prevention.

§ 143B‑512.  Transfer of Office of Juvenile Justice authority to the Department of Juvenile Justice and Delinquency Prevention.

(a)        All (i) statutory authority, powers, duties, and functions, including directives of S.L. 1998‑202, rule making, budgeting, and purchasing, (ii) records, (iii) personnel, personnel positions, and salaries, (iv) property, and (v) unexpended balances of appropriations, allocations, reserves, support costs, and other funds of the Office of Juvenile Justice under the Office of the Governor are transferred to and vested in the Department of Juvenile Justice and Delinquency Prevention. This transfer has all of the elements of a Type I transfer as defined in G.S. 143A‑6.

(b)        The Department shall be considered a continuation of the Office of Juvenile Justice for the purpose of succession to all rights, powers, duties, and obligations of the Office and of those rights, powers, duties, and obligations exercised by the Office of the Governor on behalf of the Office of Juvenile Justice. Where the Office of Juvenile Justice is referred to by law, contract, or other document, that reference shall apply to the Department. Where the Office of the Governor is referred to by contract or other document, where the Office of the Governor is acting on behalf of the Office of Juvenile Justice, that reference shall apply to the Department.

(c)        All institutions previously operated by the Office of Juvenile Justice and the present central office of the Office of Juvenile Justice, including land, buildings, equipment, supplies, personnel, or other properties rented or controlled by the Office or by the Office of the Governor for the Office of Juvenile Justice, shall be administered by the Department of Juvenile Justice and Delinquency Prevention. (1998‑202, s. 1(b); 2000‑137, s. 1(b).)



§ 143B-513. Reserved for future codification purposes.

§ 143B‑513.  Reserved for future codification purposes.



§ 143B-514. Reserved for future codification purposes.

§ 143B‑514.  Reserved for future codification purposes.



§ 143B-515. Definitions.

Part 2. General Provisions.

§ 143B‑515.  Definitions.

In this Article, unless the context clearly requires otherwise, the following words have the listed meanings:

(1)        Chief court counselor.  The person responsible for administration and supervision of juvenile intake, probation, and post‑release supervision in each judicial district, operating under the supervision of the Department of Juvenile Justice and Delinquency Prevention.

(2)        Community‑based program.  A program providing nonresidential or residential treatment to a juvenile under the jurisdiction of the juvenile court in the community where the juvenile's family lives. A community‑based program may include specialized foster care, family counseling, shelter care, and other appropriate treatment.

(3)        County Councils.  Juvenile Crime Prevention Councils created under G.S. 143B‑544.

(4)        Court.  The district court division of the General Court of Justice.

(5)        Repealed by Session Laws 2001‑490, s. 2.39, effective June 30, 2001.

(6)        Custodian.  The person or agency that has been awarded legal custody of a juvenile by a court.

(7)        Delinquent juvenile.  Any juvenile who, while less than 16 years of age but at least 6 years of age, commits a crime or infraction under State law or under an ordinance of local government, including violation of the motor vehicle laws.

(8)        Department.  The Department of Juvenile Justice and Delinquency Prevention.

(9)        Detention.  The secure confinement of a juvenile under a court order.

(10)      Detention facility.  A facility approved to provide secure confinement and care for juveniles. Detention facilities include both State and locally administered detention homes, centers, and facilities.

(11)      District.  Any district court district as established by G.S. 7A‑133.

(12)      Judge.  Any district court judge.

(13)      Judicial district.  Any district court district as established by G.S. 7A‑133.

(14)      Juvenile.  Except as provided in subdivisions (7) and (22) of this section, any person who has not reached the person's eighteenth birthday and is not married, emancipated, or a member of the armed forces of the United States. Wherever the term "juvenile" is used with reference to rights and privileges, that term encompasses the attorney for the juvenile as well.

(15)      Juvenile court.  Any district court exercising jurisdiction under this Chapter.

(15a)    Juvenile court counselor.  A person responsible for intake services and court supervision services to juveniles under the supervision of the chief court counselor.

(16)      Post‑release supervision.  The supervision of a juvenile who has been returned to the community after having been committed to the Department for placement in a training school.

(17)      Probation.  The status of a juvenile who has been adjudicated delinquent, is subject to specified conditions under the supervision of a juvenile court counselor, and may be returned to the court for violation of those conditions during the period of probation.

(18)      Protective supervision.  The status of a juvenile who has been adjudicated undisciplined and is under the supervision of a juvenile court counselor.

(19)      Secretary.  The Secretary of Juvenile Justice and Delinquency Prevention.

(20)      Repealed by Session Laws 2008‑118, s. 3.12(b), effective July 1, 2008.

(21)      Repealed by Session Laws 2001‑95, s. 3, effective May 18, 2001.

(22)      Undisciplined juvenile. 

a.         A juvenile who, while less than 16 years of age but at least 6 years of age, is unlawfully absent from school; or is regularly disobedient to and beyond the disciplinary control of the juvenile's parent, guardian, or custodian; or is regularly found in places where it is unlawful for a juvenile to be; or has run away from home for a period of more than 24 hours; or

b.         A juvenile who is 16 or 17 years of age and who is regularly disobedient to and beyond the disciplinary control of the juvenile's parent, guardian, or custodian; or is regularly found in places where it is unlawful for a juvenile to be; or has run away from home for a period of more than 24 hours.

(23)      Youth development center.  A secure residential facility authorized to provide long‑term treatment, education, and rehabilitative services for delinquent juveniles committed by the court to the Department.  (1998‑202, ss. 1(b), 2(a); 2000‑137, s. 1(b); 2001‑95, ss. 3, 4; 2001‑490, s. 2.39; 2008‑118, s. 3.12(b).)



§ 143B-516. Duties and powers of the Department of Juvenile Justice and Delinquency Prevention.

§ 143B‑516.  Duties and powers of the Department of Juvenile Justice and Delinquency Prevention.

(a)        The head of the Department is the Secretary. The Secretary shall have the powers and duties conferred by this Chapter, delegated by the Governor, and conferred by the Constitution and laws of this State. The Secretary shall be responsible for effectively and efficiently organizing the Department to promote the policy of the State as set forth in this Article and to promote public safety and to prevent the commission of delinquent acts by juveniles.

(b)        The Secretary shall have the following powers and duties:

(1)        Give leadership to the implementation as appropriate of State policy that requires that youth development centers be phased out as populations diminish.

(2)        Close a State youth development center when its operation is no longer justified and transfer State funds appropriated for the operation of that youth development center to fund community‑based programs, to purchase care or services for predelinquents, delinquents, or status offenders in community‑based or other appropriate programs, or to improve the efficiency of existing youth development centers, after consultation with the Joint Legislative Commission on Governmental Operations.

(3)        Administer a sound admission or intake program for juvenile facilities, including the requirement of a careful evaluation of the needs of each juvenile prior to acceptance and placement.

(4)        Operate juvenile facilities and implement programs that meet the needs of juveniles receiving services and that assist them to become productive, responsible citizens.

(5)        Adopt rules to implement this Article and the responsibilities of the Secretary and the Department under Chapter 7B of the General Statutes. The Secretary may adopt rules applicable to local human services agencies providing juvenile court and delinquency prevention services for the purpose of program evaluation, fiscal audits, and collection of third‑party payments.

(6)        Ensure a statewide and uniform system of juvenile intake, protective supervision, probation, and post‑release supervision services in all district court districts of the State. The system shall provide appropriate, adequate, and uniform services to all juveniles who are alleged or found to be undisciplined or delinquent.

(7)        Establish procedures for substance abuse testing for juveniles adjudicated delinquent for substance abuse offenses.

(8)        Plan, develop, and coordinate comprehensive multidisciplinary services and programs statewide for the prevention of juvenile delinquency, early intervention, and rehabilitation of juveniles.

(9)        Develop standards, approve yearly program evaluations, and make recommendations based on the evaluations to the General Assembly concerning continuation funding.

(10)      Collect expense data for every program operated and contracted by the Department.

(11)      Develop a formula for funding, on a matching basis, juvenile court and delinquency prevention services as provided for in this Article. This formula shall be based upon the county's or counties' relative ability to fund community‑based programs for juveniles.

Local governments receiving State matching funds for programs under this Article must maintain the same overall level of effort that existed at the time of the filing of the county assessment of juvenile needs with the Department.

(12)      Assist local governments and private service agencies in the development of juvenile court services and delinquency prevention services and provide information on the availability of potential funding sources and assistance in making application for needed funding.

(13)      Develop and administer a comprehensive juvenile justice information system to collect data and information about delinquent juveniles for the purpose of developing treatment and intervention plans and allowing reliable assessment and evaluation of the effectiveness of rehabilitative and preventive services provided to delinquent juveniles.

(14)      Coordinate State‑level services in relation to delinquency prevention and juvenile court services so that any citizen may go to one place in State government to receive information about available juvenile services.

(15)      Appoint the chief court counselor in each district upon the recommendation of the chief district court judge of that district.

(16)      Develop a statewide plan for training and professional development of chief court counselors, court counselors, and other personnel responsible for the care, supervision, and treatment of juveniles. The plan shall include attendance at appropriate professional meetings and opportunities for educational leave for academic study.

(17)      Study issues related to qualifications, salary ranges, appointment of personnel on a merit basis, including chief court counselors, court counselors, secretaries, and other appropriate personnel, at the State and district levels in order to adopt appropriate policies and procedures governing personnel.

(17a)    Set, in consultation with the Office of State Personnel, the salary supplement paid to teachers, instructional support personnel, and school‑based administrators who are employed at juvenile facilities and are licensed by the State Board of Education. The salary supplement shall be at least five percent (5%), but not more than the percentage supplement they would receive if they were employed in the local school administrative unit where the job site is located. These salary supplements shall not be paid to central office staff. Nothing in this subdivision shall be construed to include "merit pay" under the term "salary supplement".

(18)      Designate persons, as necessary, as State juvenile justice officers, to provide for the care and supervision of juveniles placed in the physical custody of the Department.

(c)        Except as otherwise specifically provided in this Article and in Article 1 of this Chapter, the Secretary shall prescribe the functions, powers, duties, and obligations of every agency or division in the Department.

(d)        Where Department statistics indicate the presence of minority youth in juvenile facilities disproportionate to their presence in the general population, the Department shall develop and recommend appropriate strategies designed to ensure fair and equal treatment in the juvenile justice system.

(e)        The Department may provide consulting services and technical assistance to courts, law enforcement agencies, and other agencies, local governments, and public and private organizations. The Department may develop or assist Juvenile Crime Prevention Councils in developing community needs, assessments, and programs relating to the prevention and treatment of delinquent and undisciplined behavior.

(f)         The Department shall develop a cost‑benefit model for each State‑funded program. Program commitment and recidivism rates shall be components of the model.  (1998‑202, ss. 1(b), 2(b), 2(f); 1998‑217, ss. 57(2), 57(3); 2000‑137, s. 1(b); 2001‑95, s. 5; 2001‑490, s. 2.40; 2003‑284, s. 17.2(a); 2005‑276, s. 29.19(b); 2006‑203, s. 111; 2008‑118, s. 3.12(c).)



§ 143B-517. Authority to contract with other entities.

§ 143B‑517.  Authority to contract with other entities.

(a)        The Department may contract with any governmental agency, person, or association for the accomplishment of its duties and responsibilities. The expenditure of funds under these contracts shall be for the purposes for which the funds were appropriated and not otherwise prohibited by law.

(b)        The Department may enter into contracts with, and act as intermediary between, any federal government agency and any county of this State for the purpose of assisting the county to recover monies expended by a county‑funded financial assistance program. As a condition of assistance, the county shall agree to hold and save harmless the Department against any claims, loss, or expense which the Department might incur under the contracts by reason of any erroneous, unlawful, or tortious act or omission of the county or its officials, agents, or employees.

(c)        The Department and any other appropriate State or local agency may purchase services from public or private agencies providing delinquency prevention programs or juvenile court services, including parenting responsibility classes. The programs shall meet State standards. As institutional populations are reduced, the Department may divert State funds appropriated for institutional programs to purchase the services under the Executive Budget Act.

(d)        Each programmatic, residential, and service contract or agreement entered into by the Department shall include a cooperation clause to ensure compliance with the Department's quality assurance requirements and cost‑accounting requirements. (1998‑202, s. 1(b); 2000‑137, s. 1(b).)



§ 143B-518. Authority to assist private nonprofit foundations.

§ 143B‑518.  Authority to assist private nonprofit foundations.

The Department may provide appropriate services or allow employees of the Department to assist any private nonprofit foundation that works directly with the Department's services or programs and whose sole purpose is to support these services and programs. A Department employee shall be allowed to work with a foundation no more than 20 hours in any one month. These services are not subject to Chapter 150B of the General Statutes.

The board of directors of each private, nonprofit foundation shall secure and pay for the services of the Department of State Auditor or employ a certified public accountant to conduct an annual audit of the financial accounts of the foundation. The board of directors shall transmit to the Department a copy of the annual financial audit report of the private nonprofit foundation. (1998‑202, s. 1(b); 2000‑137, s. 1(b).)



§ 143B-519: Repealed by Session Laws 2008-107, s. 14.8(b), effective July 1, 2008.

§ 143B‑519: Repealed by Session Laws 2008‑107, s. 14.8(b), effective July 1, 2008.



§ 143B-520. Teen court programs.

§ 143B‑520.  Teen court programs.

(a)        All teen court programs administered by the Department of Juvenile Justice and Delinquency Prevention shall operate as community resources for the diversion of juveniles pursuant to G.S. 7B‑1706(c). A juvenile diverted to a teen court program shall be tried by a jury of other juveniles, and, if the jury finds the juvenile has committed the delinquent act, the jury may assign the juvenile to a rehabilitative measure or sanction, including counseling, restitution, curfews, and community service.

Teen court programs may also operate as resources to the local school administrative units to handle problems that develop at school but that have not been turned over to the juvenile authorities.

(b)        Every teen court program that receives funds from Juvenile Crime Prevention Councils shall comply with rules and reporting requirements of the Department of Juvenile Justice and Delinquency Prevention. (2001‑424, s. 24.8; 2002‑126, s. 16.2(b).)



§§ 143B-521 through 143B-524. Reserved for future codification purposes.

§§ 143B‑521 through 143B‑524.  Reserved for future codification purposes.



§ 143B-525. Juvenile facilities.

Part 3.  Juvenile Facilities.

§ 143B‑525.  Juvenile facilities.

In order to provide any juvenile in a juvenile facility with appropriate treatment according to that juvenile's need, the Department shall be responsible for the administration of statewide educational, clinical, psychological, psychiatric, social, medical, vocational, and recreational services or programs. (1998‑202, s. 1(b); 2000‑137, s. 1(b).)



§ 143B-526. Authority to provide necessary medical or surgical care.

§ 143B‑526.  Authority to provide necessary medical or surgical care.

The Department may provide any medical and surgical treatment necessary to preserve the life and health of juveniles committed to the custody of the Department; however, no surgical operation may be performed except as authorized in G.S. 148‑22.2. (1998‑202, s. 1(b); 2000‑137, s. 1(b).)



§ 143B-527. Compensation to juveniles in care.

§ 143B‑527.  Compensation to juveniles in care.

A juvenile who has been committed to the Department may be compensated for work or participation in training programs at rates approved by the Secretary within available funds. The Secretary may provide for a reasonable allowance to the juvenile for incidental personal expenses, and any balance of the juvenile's earnings remaining at the time the juvenile is released shall be paid to the juvenile or the juvenile's parent or guardian. The Department may accept grants or funds from any source to compensate juveniles under this section. (1998‑202, s. 1(b); 2000‑137, s. 1(b).)



§ 143B-528. Visits and community activities.

§ 143B‑528.  Visits and community activities.

(a)        The Department shall encourage visits by parents or guardians and responsible relatives of juveniles committed to the custody of the Department.

(b)        The Department shall develop a program of home visits for juveniles in the custody of the Department. The visits shall begin after the juvenile has been in the custody of the Department for a period of at least six months. In developing the program, the Department shall adopt criteria that promote the protection of the public and the best interests of the juvenile. (1998‑202, ss. 1(b), (2)c; 2000‑137, s. 1(b).)



§ 143B-529. Regional detention services.

§ 143B‑529.  Regional detention services.

The Department is responsible for juvenile detention services, including the development of a statewide plan for regional juvenile detention services that offer juvenile detention care of sufficient quality to meet State standards to any juvenile requiring juvenile detention care within the State in a detention facility as follows:

(1)        The Department shall plan with the counties operating a county detention facility to provide regional juvenile detention services to surrounding counties. The Department has discretion in defining the geographical boundaries of the regions based on negotiations with affected counties, distances, availability of juvenile detention care that meets State standards, and other appropriate factors.

(2)        The Department may plan with any county that has space within its county jail system to use the existing space for a county detention facility when needed, if the space meets the State standards for a detention facility and meets all of the requirements of G.S. 153A‑221. The use of space within the county jail system shall be constructed to ensure that juveniles are not able to converse with, see, or be seen by the adult population, and juveniles housed in a space within a county jail shall be supervised closely.

(3)        The Department shall plan for and administer regional detention facilities. The Department shall carefully plan the location, architectural design, construction, and administration of a program to meet the needs of juveniles in juvenile detention care. The physical facility of a regional detention facility shall comply with all applicable State and federal standards. The programs of a regional detention facility shall comply with the standards established by the Department. (1998‑202, ss. 1(b), 2(f); 1998‑217, s. 57(3); 2000‑137, s. 1(b).)



§ 143B-530. State subsidy to county detention facilities.

§ 143B‑530.  State subsidy to county detention facilities.

The Department shall administer a State subsidy program to pay a county that provides juvenile detention services and meets State standards a certain per diem per juvenile. In general, this per diem should be fifty percent (50%) of the total cost of caring for a juvenile from within the county and one hundred percent (100%) of the total cost of caring for a juvenile from another county. Any county placing a juvenile in a detention facility in another county shall pay fifty percent (50%) of the total cost of caring for the juvenile to the Department. The Department may vary the exact funding formulas to operate within existing State appropriations or other funds that may be available to pay for juvenile detention care. (1998‑202, ss. 1(b), 2(f); 1998‑217, s. 57(3); 2000‑137, s. 1(b).)



§ 143B-531. Authority for implementation.

§ 143B‑531.  Authority for implementation.

In order to allow for effective implementation of a statewide regional approach to juvenile detention, the Department may:

(1)        Release or transfer a juvenile from one detention facility to another when necessary to administer the juvenile's detention appropriately.

(2)        Plan with counties that operate county detention facilities to provide regional services and to upgrade physical facilities to contract with counties for services and care, and to pay State subsidies to counties providing regional juvenile detention services that meet State standards.

(3)        Allow the State to reimburse law enforcement officers or other appropriate employees of local government for the costs of transportation of a juvenile to and from any juvenile detention facility.

(4)        Seek funding for juvenile detention services from federal sources, and accept gifts of funds from public or private sources. (1998‑202, ss. 1(b), 2(f); 1998‑217, s. 57(3); 2000‑137, s. 1(b).)



§ 143B-532. Reserved for future codification purposes.

§ 143B‑532.  Reserved for future codification purposes.



§ 143B-533. Reserved for future codification purposes.

§ 143B‑533.  Reserved for future codification purposes.



§ 143B-534. Reserved for future codification purposes.

§ 143B‑534.  Reserved for future codification purposes.



§ 143B-535. Duties and powers of chief court counselors.

Part 4. Juvenile Court Services.

§ 143B‑535.  Duties and powers of chief court counselors.

The chief court counselor in each district appointed under G.S. 143B‑516(b)(15) may:

(1)        Appoint juvenile court counselors, secretaries, and other personnel authorized by the Department in accordance with the personnel policies adopted by the Department.

(2)        Supervise and direct the program of juvenile intake, protective supervision, probation, and post‑release supervision within the district.

(3)        Provide in‑service training for staff as required by the Department.

(4)        Keep any records and make any reports requested by the Secretary in order to provide statewide data and information about juvenile needs and services.

(5)        Delegate to a juvenile court counselor or supervisor the authority to carry out specified responsibilities of the chief court counselor to facilitate the effective operation of the district.

(6)        Designate a juvenile court counselor in the district as acting chief court counselor, to act during the absence or disability of the chief court counselor.  (1998‑202, ss. 1(b), 2(f); 1998‑217, s. 57(3); 2000‑137, s. 1(b); 2009‑320, s. 1.)



§ 143B-536. Duties and powers of juvenile court counselors.

§ 143B‑536.  Duties and powers of juvenile court counselors.

As the court or the chief court counselor may direct or require, all juvenile court counselors shall have the following powers and duties:

(1)        Secure or arrange for any information concerning a case that the court may require before, during, or after the hearing.

(2)        Prepare written reports for the use of the court.

(3)        Appear and testify at court hearings.

(4)        Assume custody of a juvenile as authorized by G.S. 7B‑1900, or when directed by court order.

(5)        Furnish each juvenile on probation or protective supervision and that juvenile's parents, guardian, or custodian with a written statement of the juvenile's conditions of probation or protective supervision, and consult with the juvenile's parents, guardian, or custodian so that they may help the juvenile comply with the conditions.

(6)        Keep informed concerning the conduct and progress of any juvenile on probation or under protective supervision through home visits or conferences with the parents or guardian and in other ways.

(7)        See that the juvenile complies with the conditions of probation or bring to the attention of the court any juvenile who violates the juvenile's probation.

(8)        Make periodic reports to the court concerning the adjustment of any juvenile on probation or under court supervision.

(9)        Keep any records of the juvenile's work as the court may require.

(10)      Account for all funds collected from juveniles.

(11)      Serve necessary court documents pertaining to delinquent and undisciplined juvenile matters.

(12)      Assume custody of juveniles under the jurisdiction of the court when necessary for the protection of the public or the juvenile, and when necessary to carry out the responsibilities of juvenile court counselors under this section and under Chapter 7B of the General Statutes.

(13)      Use reasonable force and restraint necessary to secure custody assumed under subdivision (12) of this section.

(14)      Provide supervision for a juvenile transferred to the counselor's supervision from another court or another state, and provide supervision for any juvenile released from an institution operated by the Department when requested by the Department to do so.

(14a)    Assist in the implementation of any order entered pursuant to G.S. 5A‑32 as directed by a judicial official exercising jurisdiction under that section.

(15)      Assist in the development of post‑release supervision and the supervision of juveniles.

(16)      Screen and evaluate a complaint alleging that a juvenile is delinquent or undisciplined to determine whether the complaint should be filed as a petition.

(17)      Have any other duties as the court may direct.

(18)      Have any other duties as the Department may direct. (1998‑202, ss. 1(b), 2(d), 2(e), 2(f); 1998‑217, s. 57(3); 2000‑137, s. 1(b); 2001‑490, s. 2.41; 2007‑168, s. 7.)



§ 143B-537. Reserved for future codification purposes.

§ 143B‑537.  Reserved for future codification purposes.



§ 143B-538. Reserved for future codification purposes.

§ 143B‑538.  Reserved for future codification purposes.



§ 143B-539. Reserved for future codification purposes.

§ 143B‑539.  Reserved for future codification purposes.



§ 143B-540. Comprehensive Juvenile Delinquency and Substance Abuse Prevention Plan.

Part 5.  Comprehensive Juvenile Delinquency and Substance Abuse Prevention Plan.

§ 143B‑540.  Comprehensive Juvenile Delinquency and Substance Abuse Prevention Plan.

(a)        The Department shall implement the comprehensive juvenile delinquency and substance abuse prevention plan developed by the Office of Juvenile Justice and shall coordinate with County Councils for implementation of a continuum of services and programs at the community level.

The Department shall ensure that localities are informed about best practices in juvenile delinquency and substance abuse prevention.

(b)        The plan shall contain the following:

(1)        Identification of the risk factors at the developmental stages of a juvenile's life that may result in delinquent behavior.

(2)        Identification of the protective factors that families, schools, communities, and the State must support to reduce the risk of juvenile delinquency.

(3)        Programmatic concepts that are effective in preventing juvenile delinquency and substance abuse and that should be made available as basic services in the communities, including:

a.         Early intervention programs and services.

b.         In‑home training and community‑based family counseling and parent training.

c.         Adolescent and family substance abuse prevention services, including alcohol abuse prevention services, and substance abuse education.

d.         Programs and activities offered before and after school hours.

e.         Life and social skills training programs.

f.          Classes or seminars that teach conflict resolution, problem solving, and anger management.

g.         Services that provide personal advocacy, including mentoring relationships, tutors, or other caring adult programs.

(c)        The Department shall cooperate with all other affected State agencies and entities in implementing this section. (1998‑202, s. 1(b); 2000‑137, s. 1(b).)



§ 143B-541. Reserved for future codification purposes.

§ 143B‑541.  Reserved for future codification purposes.



§ 143B-542. Reserved for future codification purposes.

§ 143B‑542.  Reserved for future codification purposes.



§ 143B-543. Legislative intent.

Part 6. Juvenile Crime Prevention Councils.

§ 143B‑543.  Legislative intent.

It is the intent of the General Assembly to prevent juveniles who are at risk from becoming delinquent. The primary intent of this Part is to develop community‑based alternatives to youth development centers and to provide community‑based delinquency, substance abuse, and gang prevention strategies and programs. Additionally, it is the intent of the General Assembly to provide noninstitutional dispositional alternatives that will protect the community and the juveniles.

These programs and services shall be planned and organized at the community level and developed in partnership with the State. These planning efforts shall include appropriate representation from local government, local public and private agencies serving juveniles and their families, local business leaders, citizens with an interest in youth problems, youth representatives, and others as may be appropriate in a particular community. The planning bodies at the local level shall be the Juvenile Crime Prevention Councils.  (1998‑202, s. 1(b); 2000‑137, s. 1(b); 2001‑95, s. 5; 2008‑56, s. 2.)



§ 143B-544. Creation; method of appointment; membership; chair and vice-chair.

§ 143B‑544.  Creation; method of appointment; membership; chair and vice‑chair.

(a)        As a prerequisite for a county receiving funding for juvenile court services and delinquency prevention programs, the board of commissioners of a county shall appoint a Juvenile Crime Prevention Council. Each County Council is a continuation of the corresponding Council created under G.S. 147‑33.61. The County Council shall consist of not more than 26 members and should include, if possible, the following:

(1)        The local school superintendent, or that person's designee;

(2)        A chief of police in the county;

(3)        The local sheriff, or that person's designee;

(4)        The district attorney, or that person's designee;

(5)        The chief court counselor, or that person's designee;

(6)        The director of the area mental health, developmental disabilities, and substance abuse authority, or that person's designee;

(7)        The director of the county department of social services, or consolidated human services agency, or that person's designee;

(8)        The county manager, or that person's designee;

(9)        A substance abuse professional;

(10)      A member of the faith community;

(11)      A county commissioner;

(12)      Two persons under the age of 18 years, one of whom is a member of the State Youth Council;

(13)      A juvenile defense attorney;

(14)      The chief district court judge, or a judge designated by the chief district court judge;

(15)      A member of the business community;

(16)      The local health director, or that person's designee;

(17)      A representative from the United Way or other nonprofit agency;

(18)      A representative of a local parks and recreation program; and

(19)      Up to seven members of the public to be appointed by the board of commissioners of a county.

The board of commissioners of a county shall modify the County Council's membership as necessary to ensure that the members reflect the racial and socioeconomic diversity of the community and to minimize potential conflicts of interest by members.

(b)        Two or more counties may establish a multicounty Juvenile Crime Prevention Council under subsection (a) of this section. The membership shall be representative of each participating county.

(c)        The members of the County Council shall elect annually the chair and vice‑chair. (1998‑202, s. 1(b); 2000‑137, s. 1(b); 2001‑199, s. 1.)



§ 143B-545. Terms of appointment.

§ 143B‑545.  Terms of appointment.

Each member of a County Council shall serve for a term of two years, except for initial terms as provided in this section. Each member's term is a continuation of that member's term under G.S. 147‑33.62. Members may be reappointed. The initial terms of appointment began January 1, 1999. In order to provide for staggered terms, persons appointed for the positions designated in subdivisions (9), (10), (12), (15), (17), and (18) of G.S. 143B‑544(a) were appointed for an initial term ending on June 30, 2000. The initial term of the second member added to each County Council pursuant to G.S. 143B‑544(a)(12) shall begin on July 1, 2001, and end on June 30, 2002. After the initial terms, persons appointed for the positions designated in subdivisions (9), (10), (12), (15), (17), and (18) of G.S. 143B‑544(a) shall be appointed for two‑year terms, beginning on July 1. All other persons appointed to the Council were appointed for an initial term ending on June 30, 2001, and, after those initial terms, persons shall be appointed for two‑year terms beginning on July 1. (1998‑202, s. 1(b); 1999‑423, s. 15; 2000‑137, s. 1(b); 2001‑199, s. 2.)



§ 143B-546. Vacancies; removal.

§ 143B‑546.  Vacancies; removal.

Appointments to fill vacancies shall be for the remainder of the former member's term.

Members shall be removed only for malfeasance or nonfeasance as determined by the board of county commissioners. (1998‑202, s. 1(b); 2000‑137, s. 1(b).)



§ 143B-547. Meetings; quorum.

§ 143B‑547.  Meetings; quorum.

County Councils shall meet at least bimonthly, or more often if a meeting is called by the chair.

A majority of members constitutes a quorum. (1998‑202, s. 1(b); 1999‑423, s. 16; 2000‑137, s. 1(b).)



§ 143B-548. Compensation of members.

§ 143B‑548.  Compensation of members.

Members of County Councils shall receive no compensation but may receive a per diem in an amount established by the board of county commissioners. (1998‑202, s. 1(b); 2000‑137, s. 1(b).)



§ 143B-549. Powers and duties.

§ 143B‑549.  Powers and duties.

(a)        Each County Council shall review annually the needs of juveniles in the county who are at risk of delinquency or who have been adjudicated undisciplined or delinquent and the resources available to address those needs. In particular, each County Council shall assess the needs of juveniles in the county who are at risk or who have been associated with gangs or gang activity, and the local resources that are established to address those needs. The Council shall develop and advertise a request for proposal process and submit a written plan of action for the expenditure of juvenile sanction and prevention funds to the board of county commissioners for its approval. Upon the county's authorization, the plan shall be submitted to the Department for final approval and subsequent implementation.

(b)        Each County Council shall ensure that appropriate intermediate dispositional options are available and shall prioritize funding for dispositions of intermediate and community‑level sanctions for court‑adjudicated juveniles under minimum standards adopted by the Department.

(c)        On an ongoing basis, each County Council shall:

(1)        Assess the needs of juveniles in the community, evaluate the adequacy of resources available to meet those needs, and develop or propose ways to address unmet needs.

(2)        Evaluate the performance of juvenile services and programs in the community. The Council shall evaluate each funded program as a condition of continued funding.

(3)        Increase public awareness of the causes of delinquency and of strategies to reduce the problem.

(4)        Develop strategies to intervene and appropriately respond to and treat the needs of juveniles at risk of delinquency through appropriate risk assessment instruments.

(5)        Provide funds for services for treatment, counseling, or rehabilitation for juveniles and their families. These services may include court‑ordered parenting responsibility classes.

(6)        Plan for the establishment of a permanent funding stream for delinquency prevention services.

(7)        Develop strategies to intervene and appropriately respond to the needs of juveniles who have been associated with gang activity or who are at risk of becoming associated with gang activity.

(d)        The Councils may examine the benefits of joint program development between counties within the same judicial district.  (1998‑202, s. 1(b); 2000‑137, s. 1(b); 2008‑56, s. 3.)



§ 143B-550. Funding for programs.

§ 143B‑550.  Funding for programs.

(a)        Annually, the Department shall develop and implement a funding mechanism for programs that meet the standards developed under this Part. The Department shall ensure that the guidelines for the State and local partnership's funding process include the following requirements:

(1)        Fund effective programs.  The Department shall fund programs that it determines to be effective in preventing delinquency and recidivism. Programs that have proven to be ineffective shall not be funded.

(2)        Use a formula for the distribution of funds.  A funding formula shall be developed that ensures that even the smallest counties will be able to provide the basic prevention and alternative services to juveniles in their communities.

(3)        Allow and encourage local flexibility.  A vital component of the State and local partnership established by this section is local flexibility to determine how best to allocate prevention and alternative funds.

(4)        Combine resources.  Counties shall be allowed and encouraged to combine resources and services.

(b)        The Department shall adopt rules to implement this section. The Department shall provide technical assistance to County Councils and shall require them to evaluate all State‑funded programs and services on an ongoing and regular basis.

(c)        The Department of Juvenile Justice and Delinquency Prevention shall report to the Senate and House of Representatives Appropriations Subcommittees on Justice and Public Safety no later than March 1, 2006, and annually thereafter, on the results of the alternatives to commitment demonstration programs funded by Section 16.7 of S.L. 2004‑124. The 2007 report and all annual reports thereafter shall also include projects funded by Section 16.11 of S.L. 2005‑276 for the 2005‑2006 fiscal year. Specifically, the report shall provide a detailed description of each of the demonstration programs, including the numbers of juveniles served, their adjudication status at the time of service, the services/treatments provided, the length of service, the total cost per juvenile, and the six‑ and 12‑month recidivism rates for the juveniles after the termination of program services. (1998‑202, s. 1(b); 2000‑137, s. 1(b); 2005‑276, s. 16.11(c).)



§§ 143B-551 through 143B-555. Reserved for future codification purposes.

§§ 143B‑551 through 143B‑555.  Reserved for future codification purposes.



§ 143B-556: Repealed by Laws 2008-118, s. 3.12(a), effective July 1, 2008.

Part 7. State Advisory Council on Juvenile Justice and Delinquency Prevention.

§ 143B‑556: Repealed by Laws 2008‑118, s. 3.12(a), effective July 1, 2008.



§ 143B-557: Repealed by Laws 2008-118, s. 3.12(a), effective July 1, 2008.

§ 143B‑557: Repealed by Laws 2008‑118, s. 3.12(a), effective July 1, 2008.






Chapter 143C - State Budget Act.

§ 143C-1-1. Purpose and definitions.

Chapter 143C.

State Budget Act.

Article 1.

General Provisions.

§ 143C‑1‑1.  Purpose and definitions.

(a)        Title of Chapter.  This Chapter is the "State Budget Act" and may be cited by that name.

(b)        The provisions of this Chapter shall apply to every State agency, unless specifically exempted herein, and to every non‑State entity that receives or expends any State funds. No State agency or non‑State entity shall expend any State funds except in accordance with an act of appropriation and the requirements of this Chapter. The provisions of Chapter 120 of the General Statutes shall continue to apply to the General Assembly and to control its expenditures and in the event of a conflict with this Chapter, the provisions of Chapter 120 of the General Statutes shall control. Nothing in this Chapter abrogates or diminishes the inherent power of the legislative, executive, or judicial branch.

(c)        Purpose.  This Chapter establishes procedures for the following:

(1)        Preparing the recommended State budget.

(2)        Enacting the State budget.

(3)        Administering the State budget.

(d)        Definitions.  The following definitions apply in this Chapter:

(1)        Appropriation.  An enactment by the General Assembly authorizing the withdrawal of money from the State treasury. An enactment by the General Assembly that authorizes, specifies, or otherwise provides that funds may be used for a particular purpose is not an appropriation.

(2)        Biennium.  The two fiscal years beginning on July 1 of each odd‑numbered year and ending on June 30 of the next odd‑numbered year.

(3)        Budget.  A plan to provide and spend money for specified programs, functions, activities, or objects during a fiscal year.

(4)        Budget year.  The fiscal year for which a budget is proposed and enacted.

(5)        Capital improvement.  A term that includes real property acquisition, new construction or rehabilitation of existing facilities, and repairs and renovations.

(6)        Capital Improvements Appropriations Act.  An act of the General Assembly containing appropriations for one or more capital improvement projects.

(7)        Certified budget.  The budget as enacted by the General Assembly including adjustments made for (i) distributions to State agencies from statewide reserves appropriated by the General Assembly, (ii) distributions of reserves appropriated to a specific agency by the General Assembly, and (iii) organizational or budget changes directed by the General Assembly but left to the Director to carry out.

(8)        Controller.  The Office of the State Controller.

(9)        Current Operations Appropriations Act.  An act of the General Assembly estimating revenue availability for and appropriating money for the current operations of State government during one or more budget years.

(10)      Departmental receipt.  Fees, licenses, federal funds, grants, fines, penalties, tuition, and other similar collections or credits generated by State agencies in the course of performing their governmental functions that are applied to the cost of a program administered by the State agency or transferred to the Civil Penalty and Forfeiture Fund pursuant to G.S. 115C‑457.1, and that are not defined as tax proceeds or nontax revenues. Departmental receipts may include moneys transferred into a fiscal year from a prior fiscal year.

(11)      Director.  The Director of the Budget, who is the Governor.

(12)      Encumbrance.  A financial obligation created by a purchase order, contract, salary commitment, unearned or prepaid collections for services provided by the State, or other legally binding agreement.

(13)      Fiscal period.  A fiscal biennium beginning in odd‑numbered years or the first or second fiscal year within a fiscal biennium.

(14)      Fiscal year.  The annual period beginning July 1 and ending on the following June 30.

(15)      Fund.  A fiscal and accounting entity with a self‑balancing set of accounts recording cash and other resources, together with all related liabilities and residual equities or balances, and changes therein, for the purpose of carrying on stated programs, activities, and objectives of State government.

(16)      General Fund Operating Budget.  The sum of all appropriations from the General Fund for a fiscal year, except appropriations for (i) capital improvements, including repairs and renovations, and (ii) one‑time expenditures due to natural disasters or other emergencies shall not be included.

(17)      Information technology.  As defined in G.S. 147‑33.81(2).

(18)      Non‑State entity.  Any of the following that is not a State agency: an individual, a firm, a partnership, an association, a county, a corporation, or any other organization or group acting as a unit. The term includes a unit of local government and public authority.

(19)      Nontax revenue.  Revenue that is not a tax proceed and that is required by statute to be credited to the General Fund.

(20)      Object or line item.  An expenditure or receipt in a recommended or enacted budget that is designated in the Budget Code Structure of the North Carolina Accounting System Uniform Chart of Accounts prescribed by the Office of the State Controller.

(21)      Performance information.  The organizational structure, agency activity statements, performance indicators, and analyses of program efficiency and effectiveness.

(22)      Public authority.  A municipal corporation that is not a unit of local government or a local governmental authority, board, commission, council, or agency that (i) is not a municipal corporation and (ii) operates on an area, regional, or multiunit basis, and the budgeting and accounting systems of which are not fully a part of the budgeting and accounting systems of a unit of local government.

(23)      Purpose or program.  A group of objects or line items for support of a specific activity outlined in a recommended or enacted budget that is designated by a nine‑digit fund code in accordance with the Budget Code Structure of the North Carolina Accounting System Uniform Chart of Accounts prescribed by the Office of the State Controller.

(24)      State agency.  A unit of the executive, legislative, or judicial branch of State government, such as a department, an institution, a division, a commission, a board, a council, or The University of North Carolina. The term does not include a unit of local government or a public authority.

(25)      State funds.  Any moneys including federal funds deposited in the State treasury except moneys deposited in a trust fund or agency fund as described in G.S. 143C‑1‑3.

(26)      State resources.  All financial and nonfinancial assets of the State.

(27)      State revenue.  An increase, other than interfund transfers and debt issue proceeds, in the financial assets of any State governmental or proprietary fund.

(28)      Statutory appropriation.  An appropriation that authorizes the withdrawal of funds from the State treasury during fiscal years extending beyond the current fiscal biennium, without further act of the General Assembly.

(29)      Unit of local government.  A municipal corporation that has the power to levy taxes, including a consolidated city‑county, as defined by G.S. 160B‑2(1), and all boards, agencies, commissions, authorities, and institutions thereof that are not municipal corporations.

(30)      Unreserved fund balance.  The available General Fund cash balance effective June 30 after excluding documented encumbrances, unearned revenue, federal grants, statutory requirements, and other legal obligations to General Fund cash as determined by the State Controller. Beginning unreserved fund balance equals ending unreserved fund balance from the prior fiscal year. (2006‑66, s. 6.19(h); 2006‑203, s. 3; 2006‑221, s. 3A; 2006‑259, s. 40(h); 2007‑393, s. 2.)



§ 143C-1-2. Appropriations: constitutional requirement; reversions.

§ 143C‑1‑2.  Appropriations: constitutional requirement; reversions.

(a)        Appropriation Required to Withdraw State Funds From the State Treasury.  In accordance with Section 7 of Article V of the North Carolina Constitution, no money shall be drawn from the State treasury but in consequence of appropriations made by law. A law enacted by the General Assembly that authorizes the expenditure of money from the State treasury is an appropriation; however, an enactment by the General Assembly that authorizes, specifies, or otherwise provides that funds may be used for a particular purpose is not an appropriation.

(b)        Reversions.  Unless otherwise provided by law, at the end of the fiscal year the unexpended, unencumbered balance of an appropriation reverts to the fund from which the appropriation was made; except that (i) an appropriation to the General Assembly shall not revert unless otherwise provided by the Legislative Services Commission, (ii) an appropriation for a capital improvement project shall revert as provided by G.S. 143C‑8‑11, and (iii) an appropriation for the implementation of information technology (IT) projects shall not revert until the project is implemented or abandoned. (2006‑203, s. 3.)



§ 143C-1-3. Fund types.

§ 143C‑1‑3.  Fund types.

(a)        Types.  The Controller shall account for State resources through use of the fund types listed in this subsection. The Controller may not establish a fund type that differs from the listed fund types unless the Governmental Accounting Standards Board has approved the use of the different fund type.

The fund types are described as follows, except that where a conflict exists between a description used in this section and the definition of the corresponding fund type issued by the Governmental Accounting Standards Board, it is presumed that the definition issued by the Governmental Accounting Standards Board shall prevail.

Governmental Funds.

(1)        Capital Projects Funds.  Accounts for financial resources to be used for the acquisition or construction of major capital facilities other than those financed by proprietary funds or in trust funds for individuals, private organizations, or other governments. Capital outlays financed from general obligation bond proceeds should be accounted for through a capital projects fund.

(2)        Debt Service Funds.  Accounts for the accumulation of resources for, and the payment of, general long‑term debt principal and interest.

(3)        General Fund.  Accounts for all financial resources except those required to be reported in another fund.

(4)        Special Revenue Funds.  Accounts for the proceeds of specific revenue sources, other than trusts for individuals, private organizations, or other governments or for major capital projects, that are legally restricted to expenditure for specified purposes.

(5)        Permanent Funds.  Accounts for resources that are legally restricted to the extent that only earnings, and not principal, may be used for purposes that support the reporting government's programs.

Proprietary Funds.

(6)        Enterprise Funds.  Accounts for any activity for which a fee is charged to external users for goods or services. Activities are required to be reported as enterprise funds if any one of the following criteria is met. Each of these criteria should be applied in the context of the activity's principal revenue sources.

a.         The activity is financed with debt that is secured solely by a pledge of the net revenues from fees and charges of the activity.

b.         Laws or regulations require that the activity's costs of providing services, including capital costs, be recovered with fees and charges rather than with taxes or similar revenues.

c.         The pricing policies of the activity establish fees and charges designed to recover its costs, including capital costs.

(7)        Internal Service Funds.  Accounts for any activity that provides goods or services to other funds, departments, or agencies of the primary government and its component units, or to other governments, on a cost‑reimbursement basis. Internal service funds should be used only if the reporting government is the predominant participant in the activity. Otherwise, the activity should be reported as an enterprise fund.

Agency and Trust Funds.

(8)        Agency Funds.  Accounts for resources held by the reporting government in a purely custodial capacity. Agency funds typically involve only the receipt, temporary investment, and remittance of fiduciary resources to individuals, private organizations, or other governments.

(9)        Investment Trust Funds.  Accounts for the external portion of investment pools reported by the sponsoring government.

(10)      Pension and Other Employee Benefit Trust Funds.  Accounts for resources that are required to be held in trust for the members and beneficiaries of defined benefit pension plans, defined contribution plans, other postemployment benefit plans, or other employee benefit plans.

(11)      Private‑Purpose Trust Funds.  Accounts for all other trust arrangements under which principal and income benefit individuals, private organizations, or other governments.

(b)        Designation.  If State resources are designated by law as a fund or an account within a fund and there is a conflict between the legal designation and the appropriate accounting designation of the State resources, then the Controller shall determine the appropriate designation of the State resources based on the intended use and financial treatment of the State resources as set out in the law establishing the fund or account. The Controller shall determine the fund type of all separate funds and account for them accordingly. The Controller shall keep the total number of funds to the minimum number practical.

(c)        Notwithstanding subsections (a) and (b) of this section, funds established for The University of North Carolina and its constituent institutions pursuant to the following statutes are exempt from Chapter 143C of the General Statutes and shall be accounted for as provided by those statutes, except that the provisions of Article 8 of Chapter 143C of the General Statutes shall apply to the funds: G.S. 116‑35, 116‑36, 116‑36.1, 116‑36.2, 116‑36.4, 116‑36.5, 116‑36.6, 116‑44.4, 116‑68, 116‑220, 116‑235, 116‑238. (2006‑203, s. 3.)



§ 143C-1-4. Interest earnings credited to the General Fund; interest earnings on Highway Fund and Highway Trust Fund credited to those funds.

§ 143C‑1‑4.  Interest earnings credited to the General Fund; interest earnings on Highway Fund and Highway Trust Fund credited to those funds.

(a)        Interest Earnings Credited to the General Fund.  Unless otherwise provided by law, interest earned on all funds shall be credited to the General Fund.

(b)        Exception for Interest Earnings on Highway Fund and Highway Trust Fund.  Interest earned by the Highway Fund and the Highway Trust Fund shall be credited to the Highway Fund and the Highway Trust Fund respectively. (2006‑203, s. 3.)



§ 143C-2-1. Governor is Director of the Budget.

Article 2.

Director of the Budget.

§ 143C‑2‑1.  Governor is Director of the Budget.

(a)        Governor is Director of the Budget.  The Governor is the Director of the Budget. In that capacity, the Governor is required by Article III, Section 5(3) of the North Carolina Constitution to prepare and recommend a budget and to administer the budget as enacted by the General Assembly. The Governor's powers under this Chapter extend to all agencies, institutions, departments, bureaus, boards, and commissions of the State of North Carolina under whatever name now or hereafter known. The Governor may delegate the authority to perform a power or duty of the Director under this Chapter to the Office of State Budget and Management or to one or more persons.

(b)        State Agencies and Non‑State Entities to Provide Information Requested by the Director; Examination of Persons and Agencies by Director.  Upon request, all State agencies and non‑State entities subject to this act shall furnish the Director, in the form and at the time requested by the Director, any information desired by the Director in relation to their respective activities or fiscal affairs so long as the information is not confidential pursuant to federal or State law. The Director may subpoena and examine under oath any person directly or indirectly responsible for the operations of any executive State agency or any non‑State entity subject to the provisions of this Chapter.

(c)        Governor May Request State Auditor to Audit State Agency or Non‑State Entity Receiving State Funds.  As authorized by G.S. 147‑64.6(c)(3), the Governor may request the State Auditor to make an audit of or cause an audit to be made of the books and accounts of any State agency and may require that the cost of the audit be borne by the State agency. The Governor may also request the State Auditor to make an audit of or cause an audit to be made of the books and records of any non‑State entity receiving State funds pursuant to the State Auditor's authority granted in G.S. 147‑64.7. (2006‑203, s. 3.)



§ 143C-2-2. Collection of State Budget Statistics.

§ 143C‑2‑2.  Collection of State Budget Statistics.

The Director shall coordinate the efforts of governmental agencies to collect, disseminate, and analyze economic, demographic, and social statistics pertinent to State budgeting. The Director shall do all of the following:

(1)        Prepare and release the official demographic and economic estimates and projections for the State.

(2)        Conduct special economic and demographic analyses and studies to support statewide budgeting.

(3)        Develop and coordinate cooperative arrangements with federal, State, and local governmental agencies to facilitate the exchange of data to support State budgeting.

(4)        Report major trends that influence revenues and expenditures in the State budget in the current fiscal year and that may influence revenues and expenditures over the next five fiscal years. (2006‑203, s. 3.)



§ 143C-2-3. Fiscal analysis required for any State agency bill that affects the budget.

§ 143C‑2‑3.  Fiscal analysis required for any State agency bill that affects the budget.

A State agency proposing a bill that affects the State budget shall prepare a fiscal analysis for the bill and submit the analysis to the Fiscal Research Division upon introduction of the bill. The fiscal analysis shall estimate the impact of the legislation on the State budget for the first five fiscal years the legislation would be in effect. (2006‑203, s. 3.)



§ 143C-2-4. Director of the Budget may direct State Treasurer to borrow money for certain payments.

§ 143C‑2‑4.  Director of the Budget may direct State Treasurer to borrow money for certain payments.

The Director of the Budget, by and with the consent of the Governor and Council of State, may authorize and direct the State Treasurer to borrow in the name of the State, in anticipation of the collection of taxes, such sum as may be necessary to make the payments on the appropriations as even as possible and to preserve the best interest of the State in the conduct of the various State agencies during each fiscal year. (2006‑203, s. 3.)



§ 143C-3-1. Budget estimate for the legislative branch.

Article 3.

Development of the Governor's Recommended Budget.

§ 143C‑3‑1.  Budget estimate for the legislative branch.

The Legislative Services Officer shall give the Director an estimate of the financial needs of the legislative branch for the upcoming fiscal period in accordance with the schedule prescribed by the Director. The estimates for the legislative branch shall be approved and certified by the President Pro Tempore of the Senate and the Speaker of the House of Representatives. The estimates shall be itemized in accordance with the accounting classifications adopted by the Controller. The Director shall include the estimates in the budget the Director submits to the General Assembly. The Director may recommend changes to these estimates in the budget submitted to the General Assembly. (2006‑66, s. 6.19(g); 2006‑203, s. 3; 2006‑221, s. 3A; 2006‑259, s. 40(g).)



§ 143C-3-2. Budget estimate for the judicial branch.

§ 143C‑3‑2.  Budget estimate for the judicial branch.

The Administrative Officer of the Courts shall give the Director an estimate of the financial needs of the judicial branch for the upcoming fiscal period in accordance with the schedule prescribed by the Director. The estimates for the judiciary shall be approved and certified by the Chief Justice. The estimates shall be itemized in accordance with the accounting classifications adopted by the Controller. The Director shall include these estimates for the judicial branch in the budget the Director submits to the General Assembly. The Director may recommend changes to these estimates in the budget the Director submits to the General Assembly. (2006‑203, s. 3; 2007‑393, s. 3.)



§ 143C-3-3. Budget requests from State agencies in the executive branch.

§ 143C‑3‑3.  Budget requests from State agencies in the executive branch.

(a)        General Provisions.  A State agency that is not in the legislative or judicial branch of government shall submit its budget requests for the upcoming fiscal period to the Director in accordance with the schedule prescribed by the Director. The Director shall give each State agency instructions to be used in estimating the funds required to provide necessary State government programs and capital improvements. The estimates shall be itemized in accordance with the accounting classifications adopted by the Controller and shall be approved and certified by the respective head or responsible officer of the agency submitting them.

(b)        University of North Carolina System Request.  Notwithstanding subsections (c), (d), and (e) of this section, pursuant to G.S. 116‑11 the Board of Governors shall prepare a unified budget request for all of the constituent institutions of The University of North Carolina, including repairs and renovations, capital fund requests, and information technology.

(c)        Repairs and Renovations Funds Request.  In addition to any other information requested by the Director, any State agency proposing to repair or renovate an existing facility shall accompany that request with all of the following:

(1)        A description of current deficiencies and proposed corrections with a review and evaluation of that proposal prepared by the Department of Administration.

(2)        An estimate of project costs approved by the Department of Administration.

(3)        A certification of project feasibility as described in G.S. 143‑341.

(4)        An explanation of the method by which the repair or renovation is to be financed.

(d)        Capital Funds Request.  In addition to any other information requested by the Director, any State agency proposing to (i) acquire real property, (ii) construct a new facility, (iii) expand the building area (sq. ft.) of an existing facility, or (iv) rehabilitate an existing facility to accommodate new or expanded uses shall accompany that request with all of the following:

(1)        An estimate of its space needs and other physical requirements, together with a review and evaluation of that estimate prepared by the Department of Administration.

(2)        An estimate of project costs and cash flow requirements approved by the Department of Administration.

(3)        A certification of project feasibility as described in G.S. 143‑341.

(4)        An explanation of the method by which the acquisition, construction, or rehabilitation is to be financed.

(5)        An estimate of maintenance and operating costs, including personnel, for the project, covering the first five years of operation.

(6)        An estimate of revenues, if any, to be derived from the project, covering the first five years of operation.

This subsection does not apply to requests for State resources for railroad, highway, or bridge construction or renovation.

(e)        Information Technology Request.  In addition to any other information requested by the Director, any State agency requesting significant State resources, as defined by the Director, for the purpose of acquiring or maintaining information technology shall accompany that request with all of the following:

(1)        A statement of its needs for information technology and related resources, including expected improvements to programmatic or business operations, together with a review and evaluation of that statement prepared by the State Chief Information Officer.

(2)        A statement setting forth the requirements for State resources, together with an evaluation of those requirements by the State Chief Information Officer that takes into consideration the State's current technology, the opportunities for technology sharing, the requirements of Article 3D of Chapter 147 of the General Statutes, and any other factors relevant to the analysis.

(3)        A statement by the State Chief Information Officer that sets forth viable alternatives, if any, for meeting the agency needs in an economical and efficient manner.

(4)        In the case of an acquisition, an explanation of the method by which the acquisition is to be financed.

This subsection shall not apply to requests submitted by the General Assembly, the Administrative Office of the Courts, or The University of North Carolina. (2006‑203, s. 3; 2007‑117, s. 5(a).)



§ 143C-3-4. Budget requests from non-State entities.

§ 143C‑3‑4.  Budget requests from non‑State entities.

Unless otherwise provided by law, budget requests from non‑State entities shall be submitted to the Director or to a State agency designated by the Director. A State agency designated to receive a budget request from a non‑State entity shall evaluate the request and forward its evaluation to the Director in accordance with procedures established by the Director. This section does not apply to the General Assembly or to actions of the General Assembly to appropriate funds to non‑State entities. (2006‑203, s. 3.)



§ 143C-3-5. Budget recommendations and budget message.

§ 143C‑3‑5.  Budget recommendations and budget message.

(a)        Budget Proposals.  The Governor shall present budget recommendations, consistent with G.S. 143C‑3‑1, 143C‑3‑2, and 143C‑3‑3 to each regular session of the General Assembly at a mutually agreeable time to be fixed by joint resolution.

(b)        Odd‑Numbered Fiscal Years.  In odd‑numbered years the budget recommendations shall include the following components:

(1)        A Recommended State Budget setting forth goals for improving the State with recommended expenditure requirements, funding sources, and performance information for each State government program and for each proposed capital improvement. The Recommended State Budget may be presented in a format chosen by the Director, except that the Recommended State Budget shall clearly distinguish program continuation requirements, program reductions, program eliminations, program expansions, and new programs, and shall explain all proposed capital improvements in the context of the Six‑Year Capital Improvements Plan and as required by G.S. 143C‑8‑6. The Director shall include as continuation requirements the amounts the Director proposes to fund for the enrollment increases in public schools, community colleges, and the university system.

(2)        A Budget Support Document showing, for each budget code and purpose or program in State government, accounting detail corresponding to the Recommended State Budget.

a.         The Budget Support Document shall employ the North Carolina Accounting System Uniform Chart of Accounts adopted by the State Controller to show both uses and sources of funds and shall display in separate parallel columns all of the following: (i) actual expenditures and receipts for the most recent fiscal year for which actual information is available, (ii) the certified budget for the preceding fiscal year, (iii) the currently authorized budget for the preceding fiscal year, (iv) program continuation requirements for each fiscal year of the biennium, (v) proposed expenditures and receipts for each fiscal year of the biennium, and (vi) proposed increases and decreases.

b.         The Budget Support Document shall include detailed information on recommended expenditures for capital improvements as required by G.S. 143C‑8‑6.

c.         The Budget Support Document shall include accurate projections of receipts, expenditures, and fund balances. Estimated receipts, including tuition collected by university or community college institutions, shall be adjusted to reflect actual collections from the previous fiscal year, unless the Director recommends a change that will result in collections in the budget year that differ from prior year actuals, or the Director otherwise determines there is a more reasonable basis upon which to accurately project receipts. Revenue and expenditure detail provided in the Budget Support Document shall be no less detailed than the two‑digit level in the North Carolina Accounting System Uniform Chart of Accounts as prescribed by the State Controller.

d.         The Budget Support Document shall clearly identify all proposed expenditures supported by existing or proposed appropriations, including statutory appropriations.

(3)        A Current Operations Appropriation Act that makes appropriations for each fiscal year of the upcoming biennium for the operating expenses of all State agencies as contained in the Recommended State Budget, together with a Capital Improvements Appropriations Act that authorizes any capital improvements projects.

(4)        The biennial State Information Technology Plan as outlined in G.S. 147‑33‑72B to be consistent in facilitating the goals outlined in the Recommended State Budget.

(c)        Even‑Numbered Fiscal Years.  In even‑numbered years, the Governor may recommend changes in the enacted budget for the second year of the biennium. These recommendations shall be presented as amendments to the enacted budget and shall be incorporated in a recommended Current Operations Appropriation Act and a recommended Capital Improvements Appropriations Act as necessary. Any recommended changes shall clearly distinguish program reductions, program eliminations, program expansions, and new programs, and shall explain all proposed capital improvements in the context of the Six‑Year Capital Improvements Plan and as required by G.S. 143C‑8‑6. The Governor shall provide sufficient supporting documentation and accounting detail, consistent with that required by G.S. 143C‑3‑5(b), corresponding to the recommended amendments to the enacted budget.

(d)        Funds Included in Budget.  Consistent with requirements of the North Carolina Constitution, Article 5, Section 7(a), the Governor's Recommended State Budget, together with the Budget Support Document, shall include recommended expenditures of State funds from all Governmental and Proprietary Funds, as those funds are described in G.S. 143C‑1‑3. Except where provided otherwise by federal law, funds received from the federal government become State funds when deposited in the State treasury and shall be classified and accounted for in the Governor's budget recommendations no differently than funds from other sources.

(e)        Revenue Estimates.  The recommended Current Operations Appropriations Act shall contain a statement showing the estimates of General Fund availability, Highway Fund availability, and Highway Trust Fund availability upon which the Recommended State Budget is based.

(f)         Budget Message.  The Governor's budget recommendations shall be accompanied by a written budget message that does all of the following:

(1)        Explains the goals embodied in the recommended budget.

(2)        Explains important features of the activities anticipated in the budget.

(3)        Explains the assumptions underlying the statement of revenue availability.

(4)        Sets forth the reasons for changes from the previous biennium or fiscal year, as appropriate, in terms of programs, program goals, appropriation levels, and revenue yields.

(5)        Identifies anticipated sources of funding for major spending initiatives.

(6)        Prepares a fiscal analysis that addresses the State's budget outlook for the upcoming five‑year period. This fiscal analysis shall include detailed estimates for five years for any proposals to create new or significantly expand programs and for proposals to create new or change existing law.

(g)        Different Gubernatorial Administrations.  For years in which there will be a change in gubernatorial administrations, the incumbent Governor shall complete the budget recommendations and budget message by December 15 and deliver them to the Governor‑elect. (2006‑203, s. 3; 2007‑393, s. 4.)



§ 143C-4-1. Annual balanced budget.

Article 4.

Budget Requirements.

§ 143C‑4‑1.  Annual balanced budget.

The budget recommended by the Governor and the budget enacted by the General Assembly shall be balanced and shall include two fiscal years beginning on July 1 of each odd‑numbered year. Each fiscal year and each fund shall be balanced separately. The budget for a fund is balanced when the beginning unreserved fund balance for the fiscal year, together with the projected receipts to the fund during the fiscal year, is equal to or greater than the sum of appropriations from the fund for that fiscal year. (2006‑203, s. 3.)



§ 143C-4-2. Savings Reserve Account and appropriation of General Fund unreserved fund balance.

§ 143C‑4‑2.  Savings Reserve Account and appropriation of General Fund unreserved fund balance.

(a)        Creation and Source of Funds.  The Savings Reserve Account is established as a reserve in the General Fund. The Controller shall reserve to the Savings Reserve Account one‑fourth of any unreserved fund balance, as determined on a cash basis, remaining in the General Fund at the end of each fiscal year.

(b)        Use of Funds.  The Savings Reserve Account is a component of the unappropriated General Fund balance. Funds reserved to the Savings Reserve Account shall be available for expenditure only upon an act of appropriation by the General Assembly.

(c)        Goal for Savings Reserve Account Balance.  The General Assembly recognizes the need to establish and maintain sufficient reserves to address unanticipated events and circumstances such as natural disasters, economic downturns, threats to public safety, health, and welfare, and other emergencies. It is a goal of the General Assembly and the State to accumulate and maintain a balance in the Savings Reserve Account equal to or greater than eight percent (8%) of the prior year's General Fund operating budget. (2006‑203, s. 3.)



§ 143C-4-3. Repairs and Renovations Reserve Account.

§ 143C‑4‑3.  Repairs and Renovations Reserve Account.

(a)        Creation and Source of Funds.  The Repairs and Renovations Reserve Account is established as a reserve in the General Fund. The State Controller shall reserve to the Repairs and Renovations Reserve Account one‑fourth of any unreserved fund balance, as determined on a cash basis, remaining in the General Fund at the end of each fiscal year.

(b)        Use of Funds.  The funds in the Repairs and Renovations Reserve Account shall be used only for the repair and renovation of State facilities and related infrastructure that are supported from the General Fund. Funds from the Repairs and Renovations Reserve Account shall be used only for the following types of projects:

(1)        Roof repairs and replacements;

(2)        Structural repairs;

(3)        Repairs and renovations to meet federal and State standards;

(4)        Repairs to electrical, plumbing, and heating, ventilating, and air‑conditioning systems;

(5)        Improvements to meet the requirements of the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq., as amended;

(6)        Improvements to meet fire safety needs;

(7)        Improvements to existing facilities for energy efficiency;

(8)        Improvements to remove asbestos, lead paint, and other contaminants, including the removal and replacement of underground storage tanks;

(9)        Improvements and renovations to improve use of existing space;

(10)      Historical restoration;

(11)      Improvements to roads, walks, drives, utilities infrastructure; and

(12)      Drainage and landscape improvements.

Funds from the Repairs and Renovations Reserve Account shall not be used for new construction or the expansion of the building area (sq. ft.) of an existing facility unless required in order to comply with federal or State codes or standards.

(c)        Use of Funds.  Funds Available Only Upon Appropriation.  Funds reserved to the Repairs and Renovations Reserve Account shall be available for expenditure only upon an act of appropriation by the General Assembly. (2006‑203, s. 3.)



§ 143C-4-4. Contingency and Emergency Fund.

§ 143C‑4‑4.  Contingency and Emergency Fund.

(a)        Creation.  The Contingency and Emergency Fund is established within the General Fund. The General Assembly shall appropriate a specific amount to this fund for contingencies and emergencies in the Current Operations Appropriations Act or other appropriations bill.

(b)        Authorized Uses.  Notwithstanding any other provision of law, funds appropriated to the Contingency and Emergency Fund may be used only for expenditures required: (i) by a court or Industrial Commission order, (ii) to respond to events as authorized under G.S. 166A‑5(1)a.9. of the Emergency Management Act, or (iii) for other statutorily authorized purposes or other contingencies and emergencies.

(c)        Request for Allocation.  A State agency may request an allocation from the Contingency and Emergency Fund by submitting a request in writing to the Director along with any information required by the Director. If the Director approves the request, the Director shall present the request, together with a recommendation, to the Council of State for its approval. If the Council of State approves the request, the Director shall order the Controller to allocate the funds requested. The Director shall report on the request at the next scheduled meeting of the Joint Legislative Commission on Governmental Operations. (2006‑203, s. 3.)



§ 143C-4-5. Non-State match restrictions.

§ 143C‑4‑5.  Non‑State match restrictions.

Whenever money is required to match an appropriation made for a specific purpose by the State of North Carolina, the recipient of the appropriation shall actually receive as a gift, grant, earnings in actual money, or a pledge that can be used as collateral in any prudent loan transaction, the matching amount required. The recipient shall retain the matching amount received in its possession until spent for that purpose and shall spend an equal percentage of the appropriation and of the matching amount each time an expenditure is made, unless the individual appropriation requires otherwise. (2006‑203, s. 3.)



§ 143C-4-6. General Fund operating budget size limited.

§ 143C‑4‑6.  General Fund operating budget size limited.

(a)        Size Limitation.  Except as otherwise provided in this section, the General Fund operating budget each fiscal year shall not be greater than seven percent (7%) of the projected total State personal income for that fiscal year.

(b)        Increase in Size Limitation.  To the extent that any percent increase in appropriations for a fiscal year for (i) Medicaid, (ii) operation of prisons, or (iii) operation of the courts or (iv) the costs of providing health insurance for teachers and State employees, exceeds the percent increase in State personal income growth for the same period, the limitation on the size of the General Fund operating budget provided in subsection (a) of this section for that fiscal year shall be increased by the dollar amount represented by the excess percentage. For all subsequent fiscal years, the percent limitation contained in subsection (a) shall then be increased to reflect that dollar adjustment.

(c)        Fiscal Reports.  The Office of State Budget and Management and the Fiscal Research Division of the General Assembly shall each submit a tentative estimate of total State personal income for the upcoming fiscal year to the General Assembly no later than February 1 of each year. The Office and the Fiscal Research Division shall each submit a final projection of total State personal income for the upcoming fiscal year to the General Assembly no later than May 1 of each year. The General Assembly shall use the lower of the two final projections to calculate the limitation on the size of the General Fund operating budget provided in this section. (2006‑203, s. 3; 2007‑393, s. 5.)



§ 143C-4-7. Limit on number of permanent positions budgeted.

§ 143C‑4‑7.  Limit on number of permanent positions budgeted.

The total number of permanent budgeted positions established in State agencies shall not be increased by the end of any State fiscal year by a greater percentage rate of change than the percentage rate of change of the residential population growth for the State of North Carolina. The Office of State Budget and Management shall be responsible for computing the annual percentage rates of change for each measure. The population growth rate shall be computed by averaging the annual residential population growth rate in each of the preceding 10 fiscal years as stated in the annual estimates of residential population in North Carolina made by the United States Census Bureau. The growth rate of the number of budgeted positions shall be computed by averaging the annual rate of growth of State budgeted positions in each of the preceding 10 fiscal years. The total number of permanent budgeted positions established in State agencies shall be computed by adding the total number of budgeted Full‑Time Equivalents from all fund types. This section does not apply to State‑funded positions supported by the State in a local public school system or local community college institution. (2006‑203, s. 3.)



§ 143C-5-1. Rules for the introduction of the Governor's appropriations bills.

Article 5.

Enactment of the Budget.

§ 143C‑5‑1.  Rules for the introduction of the Governor's appropriations bills.

The Current Operations Appropriations Act recommended by the Governor and the Capital Improvements Appropriations Act recommended by the Governor shall be introduced by the chairs of the committee on appropriations in each house of the General Assembly. This section shall be considered and treated as a rule of procedure in the Senate and House of Representatives unless provided otherwise by a rule of either branch of the General Assembly. (2006‑203, s. 3.)



§ 143C-5-2. Order of appropriations bills.

§ 143C‑5‑2.  Order of appropriations bills.

Each house of the General Assembly shall first pass its version of the Current Operations Appropriations Act on third reading and order it sent to the other chamber before placing any other appropriations bill on the calendar for second reading. This section does not apply to the following bills:

(1)        An appropriations bill to respond to a disaster as defined by G.S. 166A‑4(1).

(2)        An appropriations bill making adjustments to the current year budget.

(3)        An appropriations bill authorizing continued operations at current funding levels. (2006‑203, s. 3.)



§ 143C-5-3. Availability statement required.

§ 143C‑5‑3.  Availability statement required.

The Current Operations Appropriations Act enacted by the General Assembly shall state the General Fund, Highway Fund, and Highway Trust Fund availability used as basis for appropriations from those funds. (2006‑203, s. 3.)



§ 143C-5-4. Enactment deadline.

§ 143C‑5‑4.  Enactment deadline.

The General Assembly shall enact the Current Operations Appropriations Act by June 15 of odd‑numbered years and by June 30 of even‑numbered years in which a Current Operations Appropriations Act is enacted. (2006‑203, s. 3.)



§ 143C-5-5. Committee report used to construe intent of budget acts.

§ 143C‑5‑5.  Committee report used to construe intent of budget acts.

A committee report incorporated by reference in the Current Operations Appropriations Act or the Capital Improvements Appropriations Act and distributed on the floor of the House of Representatives and of the Senate as part of the explanation of the act is to be construed with the appropriate act in interpreting its intent. If a report conflicts with the act, the act prevails. The Director of the Fiscal Research Division of the Legislative Services Commission shall send a copy of the reports to the Director. (2006‑203, s. 3.)



§ 143C-6-1. Budget enacted by the General Assembly; certified budgets of State agencies.

Article 6.

Administration of the Budget.

Part 1. Certification and Administration of the Budget.

§ 143C‑6‑1.  Budget enacted by the General Assembly; certified budgets of State agencies.

(a)        Governor to Administer the Budget as Enacted by the General Assembly.  In accordance with Section 5(3) of Article III of the North Carolina Constitution, the Governor shall administer the budget as enacted by the General Assembly. All appropriations of State funds now or hereafter made to the State agencies and non‑State entities authorize expenditures only for the (i) purposes or programs and (ii) objects or line items enumerated in the Recommended State Budget and the Budget Support Document recommended to the General Assembly by the Governor, as amended and enacted by the General Assembly in the Current Operations Appropriations Act, the Capital Improvements Appropriations Act, or any other act affecting the State budget. The Governor shall ensure that appropriations are expended in strict accordance with the budget enacted by the General Assembly.

(b)        Departmental Receipts.  Departmental receipts collected to support a program or purpose shall be credited to the fund from which appropriations have been made to support that program or purpose.

(c)        Certification of the Budget.  The Director of the Budget shall certify to each State agency the amount appropriated to it for each program and each object from all governmental and proprietary funds. The certified budget for each State agency shall reflect the total of all appropriations enacted for each State agency by the General Assembly in the Current Operations Appropriations Act, the Capital Improvements Appropriations Act, and any other act affecting the State budget. The certified budget for each State agency shall follow the format of the Budget Support Document as modified to reflect changes enacted by the General Assembly. (2006‑203, s. 3.)



§ 143C-6-2. Methods to avoid deficit.

§ 143C‑6‑2.  Methods to avoid deficit.

(a)        Appropriations.  Each appropriation is maximum and conditional. The expenditures authorized by an appropriation from a fund shall be made only if necessary and only if the aggregate revenues to the fund during each fiscal year of the biennium, when added to any unreserved fund balance from the previous fiscal year, are sufficient to support the expenditures.

(b)        Revenue Collections.  The Director, with the assistance of the Secretary of Revenue and other officials collecting or receiving appropriated State revenue, shall continuously survey the revenue collections. If the Director finds that revenues to any fund, when added to the beginning unreserved fund balance in that fund, will be insufficient to support appropriations from that fund, the Director shall immediately notify the General Assembly that a deficit is anticipated. The Director shall consult with the Chief Justice to identify expenditure reductions and other lawful measures the Chief Justice and Judicial Branch can implement to reduce expenditures. The Director shall report in a timely manner to the General Assembly a plan containing the expenditure reductions and other lawful measures as the Director is implementing in order to avert the deficit.

(c)        Local Governments Funds.  In exercising the powers contained in Section 5(3) of Article III of the North Carolina Constitution, the Governor shall not withhold from distribution funds that have been collected by the State on behalf of local governments or funds that the General Assembly has appropriated to local governments unless the Governor has exhausted all other sources of revenue of the State including any appropriated surplus remaining in the treasury at the beginning of the fiscal period.

In accordance with Section 19 of Article I of the North Carolina Constitution and the Due Process Clause of the United States Constitution, the State is prohibited from taking local tax revenue. This subsection does not authorize the Governor to withhold revenues from taxes levied by units of local governments and collected by the State. (2006‑203, s. 3; 2007‑393, s. 6.)



§ 143C-6-3. Allotments.

§ 143C‑6‑3.  Allotments.

To receive the operating funds appropriated to it, a State agency shall submit to the Director, at intervals and in a format prescribed by the Director, a request for an allotment of the amount estimated to be required for the agency's operating costs during the ensuing fiscal period. The Director shall approve or modify the allotment requests, and the State Controller shall implement the allotments as approved or modified by the Director. (2006‑203, s. 3.)



§ 143C-6-4. Budget Adjustments Authorized.

§ 143C‑6‑4.  Budget Adjustments Authorized.

(a)        Findings.  The General Assembly recognizes that even the most thorough budget deliberations may be affected by unforeseeable events. Under limited circumstances set forth in this section, the Director may adjust the enacted budget by making transfers among lines of expenditure, purposes, or programs or by increasing expenditures funded by departmental receipts. Under no circumstances, however, shall total General Fund expenditures for a State department exceed the amount appropriated to that department from the General Fund for the fiscal year.

(b)        Adjustments to the Certified Budget.  Notwithstanding the provisions of G.S. 143C‑6‑1, a State agency may, with approval of the Director of the Budget, spend more than was authorized in the certified budget for all of the following:

(1)        An object or line item within a purpose or program so long as the total amount expended for the purpose or program is no more than was authorized in the certified budget for the purpose or program.

(2)        A purpose or program if the overexpenditure of the purpose or program is:

a.         Required by a court or Industrial Commission order;

b.         Authorized under G.S. 166A‑5(1)a.9. of the Emergency Management Act; or

c.         Required to call out the National Guard.

(3)        A purpose or program not subject to the provisions of subdivision (b)(2) of this subsection, but only in accord with the following restrictions: (i) the overexpenditure is required to continue the purpose or programs due to complications or changes in circumstances that could not have been foreseen when the budget for the fiscal period was enacted, (ii) the scope of the purpose or program is not increased, (iii) the overexpenditure is authorized on a nonrecurring basis, and (iv) under no circumstances shall the total requirements for a State department exceed the department's certified budget for the fiscal year by more than three percent (3%) without prior consultation with the Joint Legislative Commission on Governmental Operations.

(c)        Overexpenditures Reported.  The Director shall report quarterly, beginning October 31, to the Joint Legislative Commission on Governmental Operations on overexpenditures approved by the Director under subdivisions (2) and (3) of subsection (b) of this section.

(d)        Overexpenditures in Senate Budget.  The President Pro Tempore of the Senate may approve expenditures for more than was authorized in the enacted budget for objects or line items in the budget of the Senate.

(e)        Overexpenditures in House of Representatives Budget.  The Speaker of the House of Representatives may approve expenditures for more than was authorized in the enacted budget objects or line items in the budget of the House of Representatives.

(f)         Transfers Between Line Items or Programs in General Assembly Budget Other Than Senate and House of Representatives.  Expenditures exceeding amounts authorized for programs, objects, or line items in the budget of the General Assembly other than those of the Senate and House of Representatives shall be approved jointly by the President Pro Tempore of the Senate and the Speaker of the House of Representatives.

(g)        Transfers in The University of North Carolina Budget.  Transfers or changes within the budget of The University of North Carolina may be made as provided in Article 1 of Chapter 116 of the General Statutes.

(h)        Transfers Within the Office of the Governor.  Transfers or changes as between objects or line items in the budget of the Office of the Governor may be made by the Governor.  (2006‑203, s. 3; 2007‑117, s. 4; 2009‑281, s. 1.)



§ 143C-6-5. No expenditures for purposes for which the General Assembly has considered but not enacted an appropriation; no fee increases that the General Assembly has rejected.

§ 143C‑6‑5.  No expenditures for purposes for which the General Assembly has considered but not enacted an appropriation; no fee increases that the General Assembly has rejected.

(a)        Notwithstanding any other provision of law, no funds from any source, except for gifts, grants, or funds allocated from the Repair and Renovations Account in accordance with G.S. 143C‑4‑3, funds allocated from the Contingency and Emergency Fund in accordance with G.S. 143C‑4‑4, and funds exempted from Chapter 143C in accordance with G.S. 143C‑1‑3(c) may be expended for any new or expanded purpose, position, or other expenditure for which the General Assembly has considered but not enacted an appropriation of funds for the current fiscal period. For the purpose of this subsection, the General Assembly has considered a purpose, position, or other expenditure when that purpose is included in a bill which fails a reading, or if the purpose is included in the version of a bill that passes one house, but the bill is enacted without the purpose.

(b)        Notwithstanding any other provision of law, no fee shall be increased if the General Assembly has rejected an increase of that fee for the current fiscal period. For the purpose of this subsection, the General Assembly has rejected a fee increase when that fee increase is included in a bill which fails a reading, or if the fee increase is included in the version of a bill that passes one house, but the bill is enacted without the fee increase. (2006‑66, s. 6.4; 2006‑203, s. 3.)



§ 143C-6-6. Positions included in the State Payroll.

§ 143C‑6‑6.  Positions included in the State Payroll.

(a)        Before a State agency establishes a new position or changes the funding of an existing position, the agency shall submit the proposed action to the Director for approval. The Director shall review the proposed action to ensure that funds for the action are included in the amount appropriated to the agency. If the Director approves the action, the Director shall notify the agency and the Controller of the approval. The Controller shall not honor a voucher in payment of a payroll that includes a new position or a change in an existing position that has not been approved by the Director.

(b)        Payments on behalf of employees for hospital‑medical insurance, longevity payments, salary increments, and legislative salary increases, required employer salary‑related contributions for retirement benefits, death benefits, the Disability Income Plan and social security for employees shall be paid from the General Fund or the Highway Fund, only to the extent of the proportionate part paid from the General Fund or Highway Fund, in support of the salary of the employee, and the remainder of the employer's contribution requirements shall be paid from the same source that supplies the remainder of the employee's salary.

(c)        Subsection (a) of this section does not apply to The University of North Carolina. (2006‑203, s. 3; 2007‑484, s. 34.)



§ 143C-6-7. Compliance with Chapter and appropriations acts by State agencies.

§ 143C‑6‑7.  Compliance with Chapter and appropriations acts by State agencies.

(a)        Compliance With Chapter and Appropriations Acts.  Except as otherwise provided by law, all expenditures of State funds by a State agency shall be made in compliance with the State budget as enacted by the General Assembly and certified by the Director. If the Director finds that a State agency has spent or encumbered State funds for an unauthorized purpose, the Director shall take appropriate administrative action to ensure that no further irregularities occur and shall report to the Attorney General any facts that pertain to an apparent violation of a penal statute or an apparent instance of malfeasance, misfeasance, or nonfeasance by a person.

(b)        Repayment of Funds Spent for an Unauthorized Purpose.  In addition to the provisions of subsection (a) of this section, if the Director finds that a State agency violated this section, the Director shall withhold any future allocations for the unauthorized purpose and shall also withhold future allocations to the Department in an amount equal to the funds unlawfully spent. (2006‑203, s. 3.)



§ 143C-6-8. State agencies may incur financial obligations only if authorized by the Director of the Budget and subject to the availability of appropriated funds.

§ 143C‑6‑8.  State agencies may incur financial obligations only if authorized by the Director of the Budget and subject to the availability of appropriated funds.

Unless otherwise authorized by the Director as provided by law, purchase orders, contracts, salary commitments, and any other financial obligations by State agencies shall be subject to the availability of appropriated funds or available funds that are not State funds as defined in this Chapter. (2006‑203, s. 3.)



§ 143C-6-9. Use of lapsed salary savings.

§ 143C‑6‑9.  Use of lapsed salary savings.

Lapsed salary savings may be expended only for nonrecurring purposes or line items. (2006‑203, s. 3.)



§ 143C-6-10. Flexible compensation plan.

§ 143C‑6‑10.  Flexible compensation plan.

Notwithstanding any other provision of law, the Director may establish a program of dependent care assistance and a flexible compensation plan for eligible officers and employees of State agencies as provided in G.S. 126‑95. With the approval of the Director, savings in the employer's share of contributions under the Federal Insurance Contributions Act on account of the reduction in salary may also be used as provided by G.S. 126‑95. (2007‑117, s. 3(c).)



§ 143C-6-11. Highway appropriation.

Part 2. Highway Appropriations.

§ 143C‑6‑11.  Highway appropriation.

(a)        General Provisions.  Appropriations made for transportation projects are subject to the provisions in this section. If the provisions in this section conflict with the budget acts, the budget acts prevail.

(b)        Cash Flow Management of Transportation Projects.  Transportation Project funds shall be budgeted, expended, and accounted for on a "cash flow" basis. Pursuant to this end, transportation project contracts shall be planned and limited so payments due at any time will not exceed the cash available to pay them.

(c)        Appropriations Are for Payments and Contract Commitments to Be Made in the Appropriation Fiscal Year.  The appropriations for transportation projects are for maximum payments estimated to be made during the appropriation fiscal year and for maximum contracting authority for future years. Transportation project contracts shall be scheduled so that the total contract payments and other expenditures charged to projects in the fiscal year for each transportation project appropriation item will not exceed the current appropriations provided by the General Assembly and unspent prior appropriations made by the General Assembly for the particular appropriation item.

(d)        Payments Subject to Availability of Funds.  The annual appropriations for transportation projects shall be expended only to the extent that sufficient funds are available in the Highway Fund.

(e)        Retainage Fully Funded.  The Department of Transportation shall fully fund retainage from transportation project contracts in the year in which the work is performed.

(f)         Five Percent (5%) of the Cash Balance Required.  The Department of Transportation shall maintain an available cash balance at the end of each month equal to at least five percent (5%) of the unpaid balance of the total transportation project contract obligations. In the event this cash position is not maintained, no further transportation project contract commitments may be entered into until the cash balance has been regained. For the purposes of awarding contracts involving federal aid, any amount due from the federal government and the Highway Bond Fund as a result of unreimbursed expenditures may be considered as cash for the purposes of this provision.

(g)        Anticipation of Revenues.  In awarding State transportation project contracts requiring payments beyond a biennium, the Director may anticipate revenues as authorized and certified by the General Assembly to continue contract payments for up to seventy‑five percent (75%) of the revenues which are estimated for the first fiscal year of the succeeding biennium and which are not required for other budget items. Up to fifty percent (50%) of the revenues not required for other budget items may be anticipated for the second and subsequent fiscal years' contract payments. Up to forty percent (40%) of the revenues not required for other budget items may be anticipated for the first year of the second succeeding biennium and up to twenty percent (20%) of the revenues not required for other budget items may be anticipated for the second year of the second succeeding biennium.

(h)        Amounts Encumbered.  Transportation project appropriations may be encumbered in the amount of allotments made to the Department of Transportation by the Director for the estimated payments for transportation project contract work to be performed in the appropriation fiscal year. The allotments shall be multiyear allotments and shall be based on estimated revenues and shall be subject to the maximum contract authority contained in subsection (c) above. Payment for transportation project work performed pursuant to contract in any fiscal year other than the current fiscal year is subject to appropriations by the General Assembly. Transportation project contracts shall contain a schedule of estimated completion progress, and any acceleration of this progress shall be subject to the approval of the Department of Transportation provided funds are available. The State reserves the right to terminate or suspend any transportation project contract, and any transportation project contract shall be so terminated or suspended if funds will not be available for payment of the work to be performed during that fiscal year pursuant to the contract. In the event of termination of any contract, the contractor shall be given a written notice of termination at least 60 days before completion of scheduled work for which funds are available. In the event of termination, the contractor shall be paid for the work already performed in accordance with the contract specifications.

(i)         Provision Incorporated in Contracts.  The provisions of subsection (h) of this section shall be incorporated verbatim in all transportation project contracts.

(j)         Existing Contracts Are Not Affected.  The provisions of this section shall not apply to transportation project contracts awarded by the Department of Transportation prior to July 15, 1980.

(k)        The Department of Transportation shall do all of the following:

(1)        Utilize cash flow financing to the extent possible to fund transportation projects with the goal of reducing the combined average daily cash balance of the Highway Fund and the Highway Trust Fund to an amount equal to the twelve percent (12%) of the combined estimate of the yearly receipts of the Funds. The target amount shall include an amount necessary to make all municipal‑aid funding requirements of the Department.

(2)        Establish necessary management controls to facilitate use of cash flow financing, such as establishment of a financial planning committee, development of a monthly financing report, establishment of appropriate fund cash level targets, review of revenue forecasting procedures, and reduction of accrued unbilled costs.

(3)        Report annually, on October 1 of each year, to the Joint Legislative Transportation Oversight Committee on its cash management policies and results. (2006‑203, s. 3.)



§§ 143C-6-12 through 143C-6-20: Reserved for future codification purposes.

§§ 143C‑6‑12 through 143C‑6‑20: Reserved for future codification purposes.



§ 143C-6-21. Payments to nonprofits.

Part 3. Non‑State Entities Receiving State Funds.

§ 143C‑6‑21.  Payments to nonprofits.

Except as otherwise provided by law, an annual appropriation of one hundred thousand dollars ($100,000) or less to or for the use of a nonprofit corporation shall be made in a single annual payment. An annual appropriation of more than one hundred thousand dollars ($100,000) to or for the use of a nonprofit corporation shall be made in quarterly or monthly payments, in the discretion of the Director of the Budget. (2006‑203, s. 3.)



§ 143C-6-22. Use of State funds by non-State entities.

§ 143C‑6‑22.  Use of State funds by non‑State entities.

(a)        Disbursement and Use of State Funds.  Every non‑State entity that receives, uses, or expends any State funds shall use or expend the funds only for the purposes for which they were appropriated by the General Assembly. State funds include federal funds that flow through the State Treasury.

(b)        Compliance by Non‑State Entities.  If the Director of the Budget finds that a non‑State entity has spent or encumbered State funds for an unauthorized purpose, or fails to submit or falsifies the information required by G.S. 143C‑6‑23 or any other provision of law, the Director shall take appropriate administrative action to ensure that no further irregularities or violations of law occur and shall report to the Attorney General any facts that pertain to an apparent violation of a criminal law or an apparent instance of malfeasance, misfeasance, or nonfeasance in connection with the use of State funds. Appropriate administrative action may include suspending or withholding the disbursement of State funds and recovering State funds previously disbursed.

(c)        Civil Actions.  Civil actions to recover State funds or to obtain other mandatory orders in the name of the State on relation of the Attorney General, or in the name of the Office of State Budget and Management, shall be filed in the General Court of Justice in Wake County. (2006‑203, s. 3.)



§ 143C-6-23. State grant funds: administration; oversight and reporting requirements.

§ 143C‑6‑23.  State grant funds: administration; oversight and reporting requirements.

(a)        Definitions.  The following definitions apply in this section:

(1)        "Grant" and "grant funds" means State funds disbursed as a grant by a State agency; however, the terms do not include any payment made by the Medicaid program, the State Health Plan for Teachers and State Employees, or other similar medical programs.

(2)        "Grantee" means a non‑State entity that receives State funds as a grant from a State agency but does not include any non‑State entity subject to the audit and other reporting requirements of the Local Government Commission.

(3)        "Subgrantee" means a non‑State entity that receives State funds as a grant from a grantee or from another subgrantee but does not include any non‑State entity subject to the audit and other reporting requirements of the Local Government Commission.

(b)        Conflict of Interest Policy.  Every grantee shall file with the State agency disbursing funds to the grantee a copy of that grantee's policy addressing conflicts of interest that may arise involving the grantee's management employees and the members of its board of directors or other governing body. The policy shall address situations in which any of these individuals may directly or indirectly benefit, except as the grantee's employees or members of its board or other governing body, from the grantee's disbursing of State funds, and shall include actions to be taken by the grantee or the individual, or both, to avoid conflicts of interest and the appearance of impropriety. The policy shall be filed before the disbursing State agency may disburse the grant funds.

(c)        No Overdue Tax Debts.  Every grantee shall file with the State agency or department disbursing funds to the grantee a written statement completed by that grantee's board of directors or other governing body stating that the grantee does not have any overdue tax debts, as defined by G.S. 105‑243.1, at the federal, State, or local level. The written statement shall be made under oath and shall be filed before the disbursing State agency or department may disburse the grant funds. A person who makes a false statement in violation of this subsection is guilty of a criminal offense punishable as provided by G.S. 143C‑10‑1.

(d)        Office of State Budget Rules Must Require Uniform Administration of State Grants.  The Office of State Budget and Management shall adopt rules to ensure the uniform administration of State grants by all grantor State agencies and grantees or subgrantees. The Office of State Budget and Management shall consult with the Office of the State Auditor and the Attorney General in establishing the rules required by this subsection. The rules shall establish policies and procedures for disbursements of State grants and for State agency oversight, monitoring, and evaluation of grantees and subgrantees. The policies and procedures shall:

(1)        Ensure that the purpose and reporting requirements of each grant are specified to the grantee.

(2)        Ensure that grantees specify the purpose and reporting requirements for grants made to subgrantees.

(3)        Ensure that State funds are spent in accordance with the purposes for which they were granted.

(4)        Hold the grantees and subgrantees accountable for the legal and appropriate expenditure of grant funds.

(5)        Provide for adequate oversight and monitoring to prevent the misuse of grant funds.

(6)        Establish mandatory periodic reporting requirements for grantees and subgrantees, including methods of reporting, to provide financial and program performance information. The mandatory periodic reporting requirements shall require grantees and subgrantees to file with the State Auditor copies of reports and statements that are filed with State agencies pursuant to this subsection. Compliance with the mandatory periodic reporting requirements of this subdivision shall not require grantees and subgrantees to file with the State Auditor the information described in subsections (b) and (c) of this section.

(7)        Require grantees and subgrantees to maintain reports, records, and other information to properly account for the expenditure of all grant funds and to make such reports, records, and other information available to the grantor State agency for oversight, monitoring, and evaluation purposes.

(8)        Require grantees and subgrantees to ensure that work papers in the possession of their auditors are available to the State Auditor for the purposes set out in subsection (i) of this section.

(9)        Require grantees to be responsible for managing and monitoring each project, program, or activity supported by grant funds and each subgrantee project, program, or activity supported by grant funds.

(10)      Provide procedures for the suspension of further disbursements or use of grant funds for noncompliance with these rules or other inappropriate use of the funds.

(11)      Provide procedures for use in appropriate circumstances for reinstatement of disbursements that have been suspended for noncompliance with these rules or other inappropriate use of grant funds.

(12)      Provide procedures for the recovery and return to the grantor State agency of unexpended grant funds from a grantee or subgrantee if the grantee or subgrantee is unable to fulfill the purposes of the grant.

(e)        Rules Are Subject to the Administrative Procedure Act.  Notwithstanding the provisions of G.S. 150B‑2(8a)b. rules adopted pursuant to subsection (d) of this section are subject to the provisions of Chapter 150B of the General Statutes.

(f)         Suspension and Recovery of Funds to Grant Recipients for Noncompliance.  The Office of State Budget and Management, after consultation with the administering State agency, shall have the power to suspend disbursement of grant funds to grantees or subgrantees, to prevent further use of grant funds already disbursed, and to recover grant funds already disbursed for noncompliance with rules adopted pursuant to subsection (d) of this section. If the grant funds are a pass‑through of funds granted by an agency of the United States, then the Office of State Budget and Management must consult with the granting agency of the United States and the State agency that is the recipient of the pass‑through funds prior to taking the actions authorized by this subsection.

(g)        Audit Oversight.  The State Auditor has audit oversight, with respect to grant funds received by the grantee or subgrantee, pursuant to Article 5A of Chapter 147 of the General Statutes, of every grantee or subgrantee that receives, uses, or expends grant funds. A grantee or subgrantee must, upon request, furnish to the State Auditor for audit all books, records, and other information necessary for the State Auditor to account fully for the use and expenditure of grant funds received by the grantee or subgrantee. The grantee or subgrantee must furnish any additional financial or budgetary information requested by the State Auditor, including audit work papers in the possession of any auditor of a grantee or subgrantee directly related to the use and expenditure of grant funds.

(h)        Report on Grant Recipients That Failed to Comply.  Not later than May 1, 2007, and by May 1 of every succeeding year, the Office of State Budget and Management shall report to the Joint Legislative Commission on Governmental Operations and the Fiscal Research Division on all grantees or subgrantees that failed to comply with this section with respect to grant funds received in the prior fiscal year.

(i)         State Agencies to Submit Grant List to Auditor.  No later than October 1 of each year, each State agency shall submit a list to the State Auditor, in the format prescribed by the State Auditor, of every grantee to which the agency disbursed grant funds in the prior fiscal year. The list shall include the amount disbursed to each grantee and other information as required by the State Auditor to comply with the requirements of this section. (2006‑203, s. 3; 2007‑323, s. 28.22A(o); 2007‑345, s. 12.)



§ 143C-7-1. Funds creating an obligation.

Article 7.

Federal and Other Receipts.

§ 143C‑7‑1.  Funds creating an obligation.

(a)        Report to Director.  A State agency, other than the judicial branch, that submits to the federal government or to any other party an application for funds that will be subject to this Chapter shall first provide to the Director a copy of the application along with any related information the Director may require. The judicial branch shall provide the Director with a copy of the application and any related information after making the application.

(b)        Contract Provision.  A State agency that receives funds pursuant to an application that must be reported to the Director under subsection (a) of this section shall include in any related contract or other grant instrument a clause specifically stating that the expenditure of money deposited in the State treasury is subject to acts of appropriation by the General Assembly. (2006‑203, s. 3; 2007‑393, s. 9.)



§ 143C-7-2. Federal Block Grants.

§ 143C‑7‑2.  Federal Block Grants.

(a)        Plans Submitted and Reviewed.  The Secretary of each State agency that receives and administers federal Block Grant funds shall prepare and submit the agency's Block Grant plans to the Director of the Budget. The Director of the Budget shall submit the Block Grant plans to the Fiscal Research Division of the General Assembly not later than February 28 of each odd‑numbered calendar year and not later than April 30 of each even‑numbered calendar year.

(b)        Information To Be Included in Plans.  Each State agency shall submit a separate Block Grant plan for each Block Grant received and administered by the agency, and each plan shall include all of the following:

(1)        A delineation of the proposed dollar amount by activity and by category, including dollar amounts to be used for administrative costs.

(2)        A comparison of the proposed funding with two prior years' program budgets. (2006‑203, s. 3.)



§ 143C-8-1. Legislative intent; purpose.

Article 8.

Budgeting Capital Improvement Projects.

§ 143C‑8‑1.  Legislative intent; purpose.

(a)        Legislative Intent.  The General Assembly recognizes the need to establish a comprehensive process for capital improvement planning and budgeting that is fully integrated with State financial planning and debt management.

(b)        Capital Improvement Planning and Budgeting Process.  The capital improvement planning and budgeting process shall include the following elements:

(1)        An inventory of facilities owned by State agencies.

(2)        Criteria used to evaluate capital improvement needs.

(3)        A six‑year capital improvement needs estimate.

(4)        A six‑year capital improvements plan.

(5)        Recommendations for capital improvements set forth in the Recommended State Budget as specified in G.S. 143C‑3‑5.

(c)        Office of State Budget and Management to Manage Planning Process.  The Office of State Budget and Management has responsibility for management of the capital improvement planning process. The Director of the Budget may assign to any State agency or institution such duties and responsibilities as may, in the Director's judgment, be necessary to the successful administration of the capital improvement planning process. (1997‑443, s. 34.9; 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b); 2006‑203, s. 3.)



§ 143C-8-2. Capital facilities inventory.

§ 143C‑8‑2.  Capital facilities inventory.

The Department of Administration shall develop and maintain an automated inventory of all facilities owned by State agencies pursuant to G.S. 143‑341(4). The inventory shall include the location, occupying agency, ownership, size, description, condition assessment, maintenance record, parking and employee facilities, and other information to determine maintenance needs and prepare life‑cycle cost evaluations of each facility listed in the inventory. The Department of Administration shall update and publish the inventory at least once every three years. The Department shall also record in the inventory acquisitions of new facilities and significant changes in existing facilities as they occur. (1997‑443, s. 34.9; 2006‑203, s. 3.)



§ 143C-8-3. Capital improvement needs criteria.

§ 143C‑8‑3.  Capital improvement needs criteria.

The Office of State Budget and Management shall develop a weighted list of factors that may be used to evaluate the need for capital improvement projects. The list shall include all of the following:

(1)        Preservation, adequacy and use of existing facilities.

(2)        Health and safety considerations.

(3)        Operational efficiencies.

(4)        Projected demand for governmental services. (1997‑443, s. 34.9; 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b); 2006‑203, s. 3.)



§ 143C-8-4. Agency capital improvement needs estimates.

§ 143C‑8‑4.  Agency capital improvement needs estimates.

(a)        Needs Estimate Required.  On or before September 1 of each even‑numbered year, each State agency shall submit to the Office of State Budget and Management and to the Division of Fiscal Research a six‑year capital improvement needs estimate. This estimate shall describe the agency's anticipated capital needs for each year of the six‑year planning period. Capital improvement needs estimates shall be shown in two parts.

(b)        Repairs and Renovations Needs Estimate.  The first part of the capital improvement needs estimates shall include only requirements for repairs and renovations necessary to maintain the existing use of existing facilities. Each proposed repair and renovation expenditure shall be justified by reference to the Facilities Condition Assessment Program operated by the Office of State Construction.

(c)        Real Property and New Construction or Facility Rehabilitation Needs Estimate.  The second part of the capital improvement needs estimates shall include only proposals for real property acquisition and projects involving construction of new facilities or rehabilitation of existing facilities to accommodate uses for which the existing facilities were not originally designed. Each project included in this part shall be justified by reference to the needs evaluation criteria established by the Office of State Budget and Management pursuant to G.S. 143C‑8‑3.

For capital projects of The University of North Carolina and its constituent institutions, the Office of State Budget and Management shall utilize the needs evaluation information approved by the Board of Governors of The University of North Carolina developed pursuant to G.S. 116‑11(9). (1997‑443, s. 34.9; 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b); 2006‑203, s. 3.)



§ 143C-8-5. Six-year capital improvements plan.

§ 143C‑8‑5.  Six‑year capital improvements plan.

(a)        General.  The State capital improvement plan shall address the long‑term capital improvement needs of all State government agencies and shall incorporate all capital projects, however financed, proposed to meet those needs, except that transportation infrastructure projects shall be excluded. On or before December 31 of each even‑numbered year, the Director of the Budget shall prepare and transmit to the General Assembly a six‑year capital improvement plan. When preparing the plan, the Director of the Budget shall consider the capital improvement needs estimates submitted by State agencies as required in G.S. 143C‑8‑4. The plan shall be prepared in two parts.

(b)        Repair and Renovations Requirements.  The first part of the capital improvement plan shall set forth repair and renovations requirements that, in the judgment of the Director of the Budget, should be met within each year of the six‑year planning period to protect and preserve existing capital improvement facilities. The plan shall identify individual projects in priority order by State agency and shall specify the means of financing.

(c)        Real Property Acquisition, New Construction, or Facility Rehabilitations.  The second part of the capital improvement plan shall set forth an integrated schedule for real property acquisition, new construction, or rehabilitation of existing facilities that, in the judgment of the Director of the Budget, should be initiated within each year of the six‑year planning period. The plan shall contain for each project (i) estimates of real property acquisition, and construction or rehabilitation costs (ii) a means of financing the project, and (iii) an estimated schedule for the completion of the project. Where the means of financing would involve direct or indirect debt service obligations, a schedule of those obligations shall be presented. (1997‑443, s. 34.9; 2006‑203, s. 3.)



§ 143C-8-6. Recommendations for capital improvements set forth in the Recommended State Budget.

§ 143C‑8‑6.  Recommendations for capital improvements set forth in the Recommended State Budget.

(a)        Budget Director's Recommendations.  The Director of the Budget shall recommend expenditures for repairs and renovations of existing facilities, and real property acquisition, new construction, or rehabilitation of existing facilities in the Recommended State Budget in accordance with G.S. 143C‑3‑5.

(b)        Repairs and Renovations in the Recommended State Budget.  The Recommended State Budget shall contain for repairs and renovations of existing facilities: (i) the amount recommended for each State agency, (ii) a summary of the recommendations by project type, and (iii) the means of financing.

(c)        Repairs and Renovations in the Budget Support Document.  The Budget Support Document shall contain for each repair and renovation project recommended in accordance with 143C‑8‑6(b): (i) a project description and justification, (ii) a detailed cost estimate, (iii) an estimated schedule for the completion of the project, and (iv) an explanation of the means of financing.

(d)        Other Capital Projects in the Recommended State Budget.  The Recommended State Budget shall contain for each capital project involving real property acquisition, new construction, building area (sq. ft.) expansions, or the rehabilitation of existing facilities to accommodate new or expanded uses: (i) a project description and statement of need, (ii) an estimate of acquisition and construction or rehabilitation costs, and (iii) a means of financing the project.

(e)        Other Capital Projects in the Budget Support Document.  The Budget Support Document shall contain for each capital project recommended in accordance with 143C‑8‑6(c): (i) a detailed project description and justification, (ii) a detailed estimate of acquisition, planning, design, site development, construction, contingency and other related costs, (iii) an estimated schedule of cash flow requirements over the life of the project, (iv) an estimated schedule for the completion of the project, (v) an estimate of maintenance and operating costs, including personnel, for the project, covering the first five years of operation, (vi) an estimate of revenues, if any, likely to be derived from the project, covering the first five years of operation, and (vii) an explanation of the means of financing. (2006‑203, s. 3; 2007‑117, s. 5(b).)



§ 143C-8-7. When a State agency may begin a capital improvement project.

§ 143C‑8‑7.  When a State agency may begin a capital improvement project.

No State agency may expend funds for the construction or renovation of any capital improvement project except as needed to comply with this Article or otherwise authorized by the General Assembly. Funds that become available by gifts, excess patient receipts above those budgeted at the University of North Carolina Hospitals at Chapel Hill, federal or private grants, receipts becoming a part of special funds by act of the General Assembly, or any other funds available to a State agency or institution may be utilized for advanced planning through the working drawing phase of capital improvement projects, upon approval of the Director of the Budget. (2006‑203, s. 3.)



§ 143C-8-8. When a State agency may increase the cost of a capital improvement project.

§ 143C‑8‑8.  When a State agency may increase the cost of a capital improvement project.

Upon the request of the administration of a State agency, the Director of the Budget may, when in the Director's opinion it is in the best interest of the State to do so, increase the cost of a capital improvement project. Provided, however, that if the Director of the Budget increases the cost of a project, the Director shall report that action to the Joint Legislative Commission on Governmental Operations at its next meeting. The increase may be funded from gifts, federal or private grants, special fund receipts, excess patient receipts above those budgeted at the University of North Carolina Hospitals at Chapel Hill, or direct capital improvement appropriations to that department or institution. (2006‑203, s. 3.)



§ 143C-8-9. When a State agency may change the scope of a capital improvement project.

§ 143C‑8‑9.  When a State agency may change the scope of a capital improvement project.

A State agency may increase the scope of a capital improvement project only if the General Assembly authorizes the increase. A State agency may decrease the scope of a capital improvement project if the Director authorizes the decrease. To obtain the Director's authorization for a decrease in the scope of a capital improvement project, a State agency shall submit its request to the Director in writing and shall state the reason for the request. (2006‑203, s. 3.)



§ 143C-8-10. Project Reserve Account.

§ 143C‑8‑10.  Project Reserve Account.

(a)        Project Reserve Account.  There is established a Project Reserve Account. When a construction contract is entered for a capital improvement project for which the General Assembly has enacted an appropriation, the appropriation is encumbered for the project's costs of real property acquisition, planning, design, site development, construction, contingencies, and other related costs. If the amount appropriated for the project exceeds the amount encumbered, the excess shall be credited to the Project Reserve Account, unless otherwise required by law. The Director may authorize funds in the Account to be used for any of the following:

(1)        An emergency repair and renovation project at a State facility.

(2)        The award of a project contract when bids for the contract exceed the amount appropriated for it if the project was designed within the scope intended by the appropriation and if the Director finds that all means to award the contract within the appropriation were reasonably attempted.

(3)        A reversion to the principal fund from which revenue was appropriated for a project when the amount encumbered for the project is less than the amount appropriated.

(b)        Reporting Requirement.  Whenever the Director authorizes the use of funds from the Project Reserve Account, the Director shall report the action to the Joint Legislative Commission on Governmental Operations at its next meeting. (2006‑203, s. 3; 2007‑117, s. 6.)



§ 143C-8-11. Reversion of appropriation and lapse of project authorization.

§ 143C‑8‑11.  Reversion of appropriation and lapse of project authorization.

(a)        Reversion of Appropriation.  A State agency shall begin the planning of or the construction of an authorized capital improvement project during the fiscal year in which the funds are appropriated. If it does not, the Director may credit the appropriation to the Project Reserve Account, unless otherwise required by law. If the Director does not credit the appropriation to the Project Reserve Account, the appropriation shall revert to the principal fund from which it was appropriated. The Director may, for good cause, allow a State agency to take up to an additional 12 months to take the actions required by this subsection.

(b)        Lapse of Project Authorization.  Authorizations for capital improvement projects shall lapse if any of the following occur: (i) the appropriation for a capital improvement project reverts, (ii) the construction of a project does not begin during the first two fiscal years in which funds are appropriated, or (iii) the Director redirects funds appropriated for a capital improvement project in accordance with G.S. 143C‑6‑2. The Director may, for good cause, allow a State agency to take up to an additional 12 months to begin construction of a project; however, if the Director approves an extension of time under this subsection and construction of the project has not begun by the end of the extension, the authorization for the project shall lapse. (2006‑203, s. 3.)



§ 143C-8-12. University system capital improvement projects from sources that are not General Fund sources: approval of new project or change in scope of existing project.

§ 143C‑8‑12.  University system capital improvement projects from sources that are not General Fund sources: approval of new project or change in scope of existing project.

Notwithstanding any other provision of this Chapter, the Director of the Budget may, upon request of the Board of Governors of The University of North Carolina and after consultation with the Joint Legislative Commission on Governmental Operations, approve: (i) expenditures to plan a capital improvement project of The University of North Carolina the planning for which is to be funded entirely with non‑General Fund money, (ii) expenditures for a capital improvement project of The University of North Carolina that is to be funded entirely with non‑General Fund money, or (iii) a change in the scope of any previously approved capital improvement project of The University of North Carolina provided that both the project and change in scope are funded entirely with non‑General Fund money. (2006‑203, s. 3.)



§ 143C-9-1. Medicaid Special Fund; transfers to Department of Health and Human Services.

Article 9.

Special Funds and Fee Reports.

§ 143C‑9‑1.  Medicaid Special Fund; transfers to Department of Health and Human Services.

(a)        The Medicaid Special Fund is established as a nonreverting special fund in the Department of Health and Human Services. The Medicaid Special Fund shall consist of the federal Medicaid disproportionate share monies remaining after payments are made to hospitals. Annually, the Department shall transfer the disproportionate share gain, after payments are made to hospitals, to the Medicaid Special Fund. Funds deposited to the Medicaid Special Fund shall only be available for expenditure upon an act of appropriation of the General Assembly.

Political subdivisions may appropriate funds directly to the Department of Health and Human Services for Medicaid programs. Other public agencies and private sources may transfer funds to the Department for Medicaid programs. The Department may accept unconditional and unrestricted donations of such funds. Notwithstanding the provisions of this Article which might forbid such transfer or donation, the University of North Carolina Hospitals at Chapel Hill may transfer funds as provided by the previous sentence of this section.

(b)        Contributed funds shall be subject to the Department of Health and Human Services administrative control and shall be allocated only as specifically provided in the Current Operations Appropriations Act, except such contributions shall not reduce State general revenue funding. At the end of any fiscal year, the unobligated balance of any such funds shall not revert to the General Fund, but shall be reappropriated for these purposes in the next fiscal year. (2006‑203, s. 3; 2007‑117, s. 7.)



§ 143C-9-2. Trust Fund for Mental Health, Developmental Disabilities, and Substance Abuse Services and Bridge Funding Needs.

§ 143C‑9‑2.  Trust Fund for Mental Health, Developmental Disabilities, and Substance Abuse Services and Bridge Funding Needs.

(a)        The Trust Fund for Mental Health, Developmental Disabilities, and Substance Abuse Services and Bridge Funding Needs is established as an interest‑bearing, nonreverting special trust fund in the Office of State Budget and Management. Moneys in the Trust Fund shall be held in trust and used solely to increase community‑based services that meet the mental health, developmental disabilities, and substance abuse services needs of the State. The Trust Fund shall be used to supplement and not to supplant or replace existing State and local funding available to meet the mental health, developmental disabilities, and substance abuse services needs of the State.

The State Treasurer shall hold the Trust Fund separate and apart from all other moneys, funds, and accounts. The State Treasurer shall be the custodian of the Trust Fund and shall invest its assets in accordance with G.S. 147‑69.2 and G.S. 147‑69.3. Investment earnings credited to the assets of the Trust Fund shall become part of the Trust Fund. Any balance remaining in the Trust Fund at the end of any fiscal year shall be carried forward in the Trust Fund for the next succeeding fiscal year.

Moneys in the Trust Fund shall be expended only in accordance with subsection (b) of this section and in accordance with limitations and directions enacted by the General Assembly.

(b)        Moneys in the Trust Fund for Mental Health, Developmental Disabilities, and Substance Abuse Services and Bridge Funding Needs shall be allocated to area programs to be used only to:

(1)        Provide start‑up funds and operating support for programs and services that provide more appropriate and cost‑effective community treatment alternatives for individuals currently residing in the State's mental health, developmental disabilities, and substance abuse services institutions.

(2)        Repealed by Session Laws 2007‑323, s. 10.49(w1), effective July 1, 2007.

(3)        Facilitate reform of the mental health, developmental disabilities, and substance abuse services system and expand and enhance treatment and prevention services in these program areas to remove waiting lists and provide appropriate and safe services for clients.

(4)        Provide bridge funding to maintain appropriate client services during transitional periods as a result of facility closings, including departmental restructuring of services.

(5)        Repealed by Session Laws 2007‑323, s. 10.49(w1), effective July 1, 2007.

(c)        Notwithstanding G.S. 143C‑1‑2, any nonrecurring savings in State appropriations realized from the closure of any State psychiatric hospitals that are in excess of the cost of operating and maintaining a new State psychiatric hospital shall not revert to the General Fund but shall be placed in the Trust Fund and shall be used for the purposes authorized in this section. Notwithstanding G.S. 143C‑1‑2, recurring savings realized from the closure of any State psychiatric hospitals shall not revert to the General Fund but shall be credited to the Department of Health and Human Services to be used only for the purposes of subsections (b)(1) and (b)(3) of this section.

(d)        Beginning July 1, 2007, the Secretary of the Department of Health and Human Services shall report annually to the Fiscal Research Division on the expenditures made during the preceding fiscal year from the Trust Fund. The report shall identify each expenditure by recipient and purpose and shall indicate the authority under subsection (b) of this section for the expenditure. (2006‑203, s. 3; 2007‑323, s. 10.49(w1).)



§ 143C-9-3. Settlement Reserve Fund.

§ 143C‑9‑3.  Settlement Reserve Fund.

(a)        The "Settlement Reserve Fund" is established as a restricted reserve in the General Fund. Except as otherwise provided in this section, funds shall be expended from the Settlement Reserve Fund only by specific appropriation by the General Assembly.

(b)        A Health Trust Account is established in the Settlement Reserve Fund. The portion of each Master Settlement Agreement payment identified in Section 6(3) of S.L. 1999‑2 shall be credited to the Health Trust Account. The State Controller shall transfer all funds in the Health Trust Account to the Health and Wellness Trust Fund created in Article 6C of Chapter 147 of the General Statutes.

(c)        A Tobacco Trust Account is established in the Settlement Reserve Fund. The portion of each Master Settlement Agreement payment identified in Section 6(2) of S.L. 1999‑2 shall be credited to the Tobacco Trust Account. The State Controller shall transfer all funds in the Tobacco Trust Account to the Tobacco Trust Fund created in Article 75 of Chapter 143 of the General Statutes.

(d)        Unless prohibited by federal law, federal funds provided to the State by block grant or otherwise as part of federal legislation implementing a settlement between United States tobacco companies and the states shall be credited to the Settlement Reserve Fund. Unless otherwise encumbered or distributed under a settlement agreement or final order or judgment of the court, funds paid to the State or a State agency pursuant to a tobacco litigation settlement agreement, or a final order or judgment of a court in litigation between tobacco companies and the states, shall be credited to the Settlement Reserve Fund. (2006‑203, s. 3.)



§ 143C-9-4. Biennial fee report.

§ 143C‑9‑4.  Biennial fee report.

The Office of State Budget and Management shall prepare a report biennially on the fees charged by each State department, bureau, division, board, commission, institution, and agency during the previous two fiscal years. The report shall include the statutory or regulatory authority for each fee, the amount of the fee, when the amount of the fee was last changed, the number of times the fee was collected during the prior fiscal year, and the total receipts from the fee during the prior fiscal year. (2006‑203, s. 3; 2007‑323, s. 6.3.)



§ 143C-9-5. Assignment to the State of rights to tobacco manufacturer escrow funds.

§ 143C‑9‑5.  Assignment to the State of rights to tobacco manufacturer escrow funds.

A tobacco product manufacturer that elects to place funds into escrow pursuant to G.S. 66‑291(a)(2) may make an assignment of its interest in the funds to the benefit of the State. The assignment applies to all funds, and any earnings and appreciation, that are in the escrow account at the time of the assignment or are subsequently deposited into the escrow account and are not released under the provisions of subdivision (1) or (2) of G.S. 66‑291(b) at any time on or before the expiration of 10 years from the date of assignment. The assignment is irrevocable and shall include any reversionary interest in the escrow account and the funds therein that would otherwise belong to the tobacco manufacturer, including the right to receive the escrowed funds pursuant to G.S. 66‑291(b)(3).

An assignment of rights executed pursuant to this section shall be in writing and shall be signed by a duly authorized representative of the tobacco product manufacturer making the assignment. An assignment is effective upon delivery to the Attorney General and the financial institution where the escrow account is maintained. (2006‑66, s. 6.19(d); 2006‑221, s. 3A; 2006‑259, ss. 40(d), 40.5.)



§ 143C-9-6. JDIG Reserve Fund.

§ 143C‑9‑6.  JDIG Reserve Fund.

(a)        The State Controller shall establish a reserve in the General Fund to be known as the JDIG Reserve. Funds from the JDIG Reserve shall not be expended or transferred except in accordance with G.S. 143B‑437.63.

(b)        It is the intent of the General Assembly to appropriate funds annually to the JDIG Reserve established in this section in amounts sufficient to meet the anticipated cash requirements for each fiscal year of the Job Development Investment Grant Program established pursuant to G.S. 143B‑437.52. (2006‑66, s. 6.19(f); 2006‑221, s. 3A; 2006‑259, ss. 40(f), 40.5.)



§ 143C-10-1. Offenses for violation of Chapter.

Article 10.

Penalties.

§ 143C‑10‑1.  Offenses for violation of Chapter.

(a)        Class 1 misdemeanor.  It is a Class 1 misdemeanor for a person to knowingly and willfully do any one or more of the following:

(1)        Withdraw funds from the State treasury for any purpose not authorized by an act of appropriation.

(2)        Approve any fraudulent, erroneous, or otherwise invalid claim or bill to be paid from an appropriation.

(3)        Make a written statement, give a certificate, issue a report, or utter a document required by this Chapter, any portion of which is false.

(4)        Fail or refuse to perform a duty imposed by this Chapter.

(b)        Class A1 misdemeanor.  It is a Class A1 misdemeanor for a person to make a false statement in violation of G.S. 143C‑6‑23(c).

(c)        Forfeiture of Office or Employment.  An appointed officer or employee of the State or an officer or employee of a political subdivision of the State, whether elected or appointed, forfeits his office or employment upon conviction of an offense under this section. An elected officer of the State is subject to impeachment for committing any of the offenses specified in this section. (2006‑203, s. 3.)



§ 143C-10-2. Civil liability for violation of Chapter.

§ 143C‑10‑2.  Civil liability for violation of Chapter.

A person convicted of an offense under G.S. 143C‑10‑1 is liable in a civil action for any damages suffered by the State in consequence of the offense. (2006‑203, s. 3.)



§ 143C-10-3. Suspension from office or impeachment for refusal to comply with Chapter.

§ 143C‑10‑3.  Suspension from office or impeachment for refusal to comply with Chapter.

(a)        State Officers or Employees of the Executive Branch.  The Governor may suspend from the performance of his or her duties any State officer or employee of the executive branch except an officer elected by the people, who persists, after notice and warning, in failing or refusing to comply with the provisions of this Chapter or any lawful administrative directive issued pursuant to this Chapter. Before acting to suspend, the Governor shall give the accused notice and an opportunity to be heard in his or her own defense. The Governor shall report the facts leading to suspension to the Attorney General who may initiate appropriate criminal or civil proceedings. The Governor may apply to the General Court of Justice for a restraining order and injunction if a suspended officer or employee persists in performing official acts.

(b)        Elected Officers.  A State officer elected by the people who knowingly and willfully fails or refuses to comply with any provision of this Chapter or any lawful administrative directive issued under this Chapter is subject to impeachment. (2006‑203, s. 3; 2007‑393, s. 10.)






Chapter 143D - The State Governmental Accountability and Internal Control Act.

§ 143D-1. Title.

Chapter 143D.

The State Governmental Accountability and Internal Control Act.

Article 1.

General Provisions.

§ 143D‑1.  Title.

This Chapter shall be known and may be cited as the "State Governmental Accountability and Internal Control Act." (2007‑520, s. 1.)



§ 143D-2. Purpose.

§ 143D‑2.  Purpose.

The purpose of this Chapter is to ensure a strong and effective system of internal control within State government and to clearly indicate responsibilities related to that system of internal control. Therefore, it is the intent of the General Assembly in this Chapter to clearly establish responsibilities related to internal control within State government. (2007‑520, s. 1.)



§ 143D-3. Definitions.

§ 143D‑3.  Definitions.

The following definitions apply in this Chapter:

(1)        Internal control.  An integral process, effected by an entity's governing body, management, and other personnel, designed to provide reasonable assurance regarding the achievement of objectives related to the effectiveness and efficiency of operations, reliability of financial reporting, and compliance with applicable laws and regulations.

(2)        Principal executive officer.  Executive head of a State agency.

(3)        Principal fiscal officer.  Chief fiscal officer of a State agency.

(4)        State agency.  Any department, institution, board, commission, committee, division, bureau, officer, official, or any other entity for which the State has oversight responsibility, including, but not limited to, any university, mental or specialty hospital, community college, or clerk of court. (2007‑520, s. 1.)



§ 143D-4. : Reserved for future codification purposes.

§ 143D‑4. : Reserved for future codification purposes.



§ 143D-5. : Reserved for future codification purposes.

§ 143D‑5. : Reserved for future codification purposes.



§ 143D-6. Standards setting responsibilities.

Article 2.

Internal Control Responsibilities.

§ 143D‑6.  Standards setting responsibilities.

The State Controller, in consultation with the State Auditor, shall establish comprehensive standards, policies, and procedures to ensure a strong and effective system of internal control within State government. These standards, policies, and procedures shall be made readily available to all State agencies, and the State Controller shall make appropriate education efforts to inform relevant State agency staffs of the standards, policies, procedures, and internal control best practices. These efforts shall include the development of training courses, manuals, and other information sources to promulgate internal control standards, policies, procedures, and best practices throughout all State agencies. (2007‑520, s. 1.)



§ 143D-7. Agency management responsibilities.

§ 143D‑7.  Agency management responsibilities.

The management of each State agency bears full responsibility for establishing and maintaining a proper system of internal control within that agency. Each principal executive officer and each principal fiscal officer shall annually certify, in a manner prescribed by the State Controller, that the agency has in place a proper system of internal control. The State Controller shall develop policies and procedures to direct agencies in their evaluation.

The management of each State agency also bears the responsibility periodically to submit accurate and complete financial information to the State Controller for compilation into North Carolina State government's various financial reports and other related financial information disseminated to the public. With the submission of such periodic reports to the State Controller, each agency's principal executive officer and each agency's principal fiscal officer shall certify, in a manner prescribed by the State Controller, to the accuracy and completeness of the financial information submitted. (2007‑520, s. 1.)



§ 143D-8. Internal control documentation.

§ 143D‑8.  Internal control documentation.

Each State agency shall maintain documentation, as prescribed by the State Controller, of the system of internal control within that agency. All internal control documentation shall be available upon request for examination by the State Controller and the State Auditor.  (2007‑520, s. 1; 2008‑187, s. 27.)



§ 143D-9: Reserved for future codification purposes.

§ 143D‑9: Reserved for future codification purposes.



§ 143D-10: Reserved for future codification purposes.

§ 143D‑10: Reserved for future codification purposes.



§ 143D-11. Violations.

Article 3.

Accountability.

§ 143D‑11.  Violations.

The State Controller, in consultation with the State Auditor, shall establish a mechanism to allow for the reporting and investigation of violations of the provisions of this Chapter. This mechanism shall encourage all State employees to become familiar with the provisions of this Chapter and to report any known violations. (2007‑520, s. 1.)



§ 143D-12. Penalties.

§ 143D‑12.  Penalties.

A willful or continued failure of an employee paid from State funds or employed by a State agency to adhere to the requirements of this Chapter is sufficient cause for disciplinary action, up to and including dismissal of the employee. (2007‑520, s. 1.)






Chapter 144 - State Flag, Official Governmental Flags, Motto, and Colors.

§ 144-1. State flag.

Chapter 144.

State Flag, Official Governmental Flags, Motto, and Colors.

§ 144‑1.  State flag.

The flag of North Carolina shall consist of a blue union, containing in the center thereof a white star with the letter "N" in gilt on the left and the letter "C" in gilt on the right of said star, the circle containing the same to be one third the width of said union. The fly of the flag shall consist of two equally proportioned bars, the upper bar to be red, the lower bar to be white; the length of the bars horizontally shall be equal to the perpendicular length of the union, and the total length of the flag shall be one half more than its width. Above the star in the center of the union there shall be a gilt scroll in semicircular form, containing in black letters this inscription: "May 20th 1775" and below the star there shall be a similar scroll containing in black letters the inscription: "April 12th 1776". (1885, c. 291; Rev., s. 5321; C.S., s. 7535; 1991, c. 361, s. 1.)



§ 144-2. State motto.

§ 144‑2.  State motto.

The words "esse quam videri" are hereby adopted as the motto of this State, and as such shall be engraved on the great seal of North Carolina and likewise at the foot of the coat of arms of the State as a part thereof. On the coat of arms, in addition to the motto, at the bottom, there shall be inscribed at the top the words, "May 20th, 1775." (1893, c. 145; Rev., s. 5320; C.S., s. 7536.)



§ 144-3. Flags to be displayed on public buildings and institutions.

§ 144‑3.  Flags to be displayed on public buildings and institutions.

The board of trustees or managers of the several State institutions and public buildings shall provide a North Carolina flag, of such dimensions and material as they may deem best, and the same shall be displayed from a staff upon the top of each and every such building, at all times except during inclement weather, and upon the death of any State officer or any prominent citizen the flag shall be put at half‑staff until the burial of such person has taken place.  (1907, c. 838, s. 2; C.S., s. 7537; 2009‑570, s. 23.)



§ 144-4. Flags to be displayed at county courthouses.

§ 144‑4.  Flags to be displayed at county courthouses.

The boards of county commissioners of the several counties in this State shall likewise authorize the procuring of a North Carolina flag, to be displayed either on a staff upon the top or draped behind the judge's stand, in each and every courthouse in the State, and the State flag shall be displayed at each and every term of court held, and on such other public occasions as the commissioners may deem proper. (1907, c. 838, s. 3; C.S., s. 7538.)



§ 144-5. Flags to conform to law.

§ 144‑5.  Flags to conform to law.

No State flag shall be allowed in or over any building here mentioned unless such flag conforms to the description of the State flag contained in this chapter. (1907, c. 838, s. 4; C.S., s. 7539.)



§ 144-6. State colors.

§ 144‑6.  State colors.

Red and blue, of shades as adopted and appearing in the North Carolina State flag and the American flag, shall be, and hereby are, declared to be the official State colors for the State of North Carolina.

The use of such official State colors on ribbons attached to State  documents with the great seal and/or seals of State departments is permissive and discretionary but not directory. (1945, c. 878.)



§ 144-7. Display of official governmental flags; public restrictions.

§ 144‑7.  Display of official governmental flags; public restrictions.

(a)        A county, city, consolidated city‑county, or unified government shall not prohibit an official governmental flag from being flown or displayed if the official governmental flag is flown or displayed:

(1)        In accordance with the patriotic customs set forth in 4 U.S.C. §§ 5‑10, as amended; and

(2)        Upon private or public property with the consent of either the owner of the property or of any person having lawful control of the property.

(b)        Notwithstanding subsection (a) of this section, for the purpose of protecting the public health, safety, and welfare, reasonable restrictions on flag size, number of flags, location, and height of flagpoles are not prohibited, provided that such restrictions shall not discriminate against any official governmental flag in any manner.

(c)        For purposes of this section, an "official governmental flag" shall mean any of the following:

(1)        The flag of the United States of America.

(2)        The flag of nations recognized by the United States of America.

(3)        The flag of the State of North Carolina.

(4)        The flag of any state or territory of the United States.

(5)        The flag of a political subdivision of any state or territory of the United States. (2005‑360, s. 1.)



§ 144-8. State salute to the North Carolina flag.

§ 144‑8.  State salute to the North Carolina flag.

The phrase "I salute the flag of North Carolina and pledge to the Old North State love, loyalty, and faith." is adopted as the official salute to the North Carolina flag. (2007‑36, s. 1.)






Chapter 145 - State Symbols and Other Official Adoptions.

§ 145-1. State flower.

Chapter 145.

State Symbols and Other Official Adoptions.

§ 145‑1.  State flower.

The dogwood is hereby adopted as the official flower of the State of North Carolina. (1941, c. 289.)



§ 145-2. State bird.

§ 145‑2.  State bird.

The cardinal is hereby declared to be the official State bird of North Carolina. (1943, c. 595.)



§ 145-3. State tree.

§ 145‑3.  State tree.

The pine is hereby adopted as the official State tree of the State of North Carolina. (1963, c. 41.)



§ 145-4. State shell.

§ 145‑4.  State shell.

The Scotch bonnet is hereby adopted as the official State shell of the State of North Carolina. (1965, c. 681.)



§ 145-5. State mammal.

§ 145‑5.  State mammal.

The gray squirrel (Sciurus carolinensis) is hereby adopted as the official State mammal of the State of North Carolina. (1969, c. 1207.)



§ 145-6. State saltwater fish.

§ 145‑6.  State saltwater fish.

The channel bass (red drum) is hereby adopted as the official State saltwater fish of the State of North Carolina. (1971, c. 274.)



§ 145-7. State insect.

§ 145‑7.  State insect.

The honeybee is hereby adopted as the official State insect of the State of North Carolina. (1973, c. 55.)



§ 145-8. State stone.

§ 145‑8.  State stone.

The emerald is hereby adopted as the official State precious stone of the State of North Carolina. (1973, c. 136, s. 1.)



§ 145-9. State reptile.

§ 145‑9.  State reptile.

The turtle is adopted as the official State reptile of the State of North Carolina, and the eastern box turtle is designated as the emblem representing the turtles inhabiting North Carolina. (1979, c. 154, s. 1.)



§ 145-10. State rock.

§ 145‑10.  State rock.

Granite is adopted as the official State rock of the State of North Carolina. (1979, c. 906, s. 1.)



§ 145-10.1. State beverage.

§ 145‑10.1.  State beverage.

Milk is hereby adopted as the official State beverage of the State of North Carolina. (1987, c. 347.)



§ 145-11. State historical boat.

§ 145‑11.  State historical boat.

The Shad Boat is adopted as the official State historical boat of the State of North Carolina. (1987, c. 366.)



§ 145-12. State language.

§ 145‑12.  State language.

(a)        Purpose.  English is the common language of the people of the United States of America and the State of North Carolina.  This section is intended to preserve, protect and strengthen the English language, and not to supersede any of the rights guaranteed to the people by the Constitution of the United States or the Constitution of North Carolina.

(b)        English as the Official Language of North Carolina.  English is the official language of the State of North Carolina.

(c)        Expired. (1987, c. 480, c. 877, s. 1.1.)



§ 145-13. The State dog.

§ 145‑13.  The State dog.

The Plott Hound is adopted as the official dog of the State of North Carolina. (1989, c. 773, s. 1.)



§ 145-14. The State Military Academy.

§ 145‑14.  The State Military Academy.

Oak Ridge Military Academy, in Oak Ridge, North Carolina, as long as it remains a military academy is adopted as the official military academy of the State of North Carolina. (1991, c. 728, s. 1.)



§ 145-15. State tartan.

§ 145‑15.  State tartan.

The Carolina Tartan is adopted as the official tartan of the State of North Carolina. (1991, c. 85, s. 1.)



§ 145-16. State Watermelon Festivals.

§ 145‑16.  State Watermelon Festivals.

(a)        The Hertford County Watermelon Festival is adopted as the official Northeastern North Carolina Watermelon Festival.  The Hertford County Watermelon Festival shall be observed annually during the last four days of the first week in August.

(b)        The Fair Bluff Watermelon Festival in Columbus County is adopted as the official Southeastern North Carolina Watermelon Festival.  The Fair Bluff Watermelon Festival shall be observed annually during mid‑July.

(c)        Nothing in this act shall be construed to obligate the General Assembly to appropriate funds to implement the provisions of this act.

(d)        Nothing in this act shall be construed to obligate Hertford County or Columbus County to expend funds for the purposes of this act. (1993, s. 212, s. 1.)



§ 145-17. State vegetable.

§ 145‑17.  State vegetable.

The sweet potato is adopted as the official vegetable of the State of North Carolina. (1995, c. 521, s. 3.)



§ 145-18. State fruit and State berries.

§ 145‑18.  State fruit and State berries.

(a)        The official fruit of the State of North Carolina is the Scuppernong grape (Vitis genus).

(b)        The official red berry of the State is the strawberry (Fragaria genus).

(c)        The official blue berry of the State is the blueberry (Vaccinium genus). (2001‑488, s. 1.)



§ 145-19. State International Festival.

§ 145‑19.  State International Festival.

Folkmoot USA is adopted as the official international festival of the State of North Carolina. (2003‑315, s. 1.)



§ 145-20. State wildflower.

§ 145‑20.  State wildflower.

The Carolina Lily (Lilium michauxii) is adopted as the official wildflower of the State of North Carolina. (2003‑426, s. 1.)



§ 145-21. State Aviation Hall of Fame and Museum and State Museum of Aviation.

§ 145‑21.  State Aviation Hall of Fame and Museum and State Museum of Aviation.

The Asheboro Municipal Airport is designated as the official location of the North Carolina Aviation Hall of Fame and the North Carolina Aviation Museum. The Wilmington International Airport is designated as the official location of the North Carolina Museum of Aviation. (2003‑363, s. 1.)



§ 145-22. State carnivorous plant.

§ 145‑22.  State carnivorous plant.

The Venus flytrap (Dionaea muscipula) is adopted as the official carnivorous plant of the State of North Carolina. (2005‑74, s. 1.)



§ 145-23. State birthplace of traditional pottery.

§ 145‑23.  State birthplace of traditional pottery.

The Seagrove area, including portions of Randolph, Chatham, Lee, Moore, and Montgomery Counties, is designated as the official location of the birthplace of North Carolina traditional pottery. (2005‑78, s. 1; 2006‑264, s. 70.)



§ 145-24. Official State dances.

§ 145‑24.  Official State dances.

(a)        Clogging is adopted as the official folk dance of North Carolina.

(b)        Shagging is adopted as the official popular dance of North Carolina. (2005‑218, s. 1.)



§ 145-25. State Christmas tree.

§ 145‑25.  State Christmas tree.

The Fraser fir (Abies fraseri) is adopted as the official Christmas tree of the State of North Carolina. (2005‑387, s. 1.)



§ 145-26. State freshwater trout.

§ 145‑26.  State freshwater trout.

The Southern Appalachian strain of brook trout (Salvelinus fontinalis) is adopted as the official freshwater trout of the State of North Carolina. (2005‑387, s. 2.)



§ 145-27. State Collard Festival.

§ 145‑27.  State Collard Festival.

The Ayden Collard Festival is adopted as the official collard festival of the State of North Carolina. (2007‑28, s. 1.)



§ 145-28. State food festival.

§ 145‑28.  State food festival.

The Lexington Barbecue Festival is adopted as the official food festival of the Piedmont Triad Region of the State of North Carolina. (2007‑533, s. 1.)



§ 145-29. State community theater.

§ 145‑29.  State community theater.

The Thalian Association in Wilmington, North Carolina, is adopted as the official community theater of North Carolina. (2007‑68, s. 1.)



§ 145-30. State potato festival.

§ 145‑30.  State potato festival.

The Albemarle Potato Festival is adopted as the official Irish potato festival of the State of North Carolina.  (2009‑24, s. 1.)






Chapter 146 - State Lands.

§ 146-1. Intent of Subchapter.

Chapter 146.

State Lands.

SUBCHAPTER I. UNALLOCATED STATE LANDS.

Article 1.

General Provisions.

§ 146‑1.  Intent of Subchapter.

(a)        It is the purpose and intent of this Subchapter to vest in the Department of Administration, subject to rules and regulations adopted by the Governor and approved by the Council of State as hereinafter provided, responsibility for the management, control and disposition of all vacant and unappropriated lands, swamplands, lands acquired by the State by virtue of being sold for taxes, and submerged lands, title to which is vested in the State or in any State agency, to be exercised subject to the provisions of this Subchapter.

(b)        Further, it is the intent of this Subchapter to establish within the Department, a method for obtaining easements for State‑owned lands covered by navigable waters that includes compensation, recognizes the common law rights of riparian or littoral property owners, and balances those rights with the State's obligation to protect public trust rights for all of its citizens. The North Carolina General Assembly finds that the State is unable to provide the necessary access for its citizens to exercise public trust rights and, therefore, recognizes the role that publicly and privately owned piers, docks, wharves, marinas, and other structures located in or over State‑owned lands covered by navigable waters generally serve in furthering public trust purposes including:

(1)        Providing citizens with access and ability to exercise public trust boating, fishing, and swimming activities;

(2)        Enhancing the value of appurtenant upland property values with the resulting increased collection of ad valorem taxes;

(3)        Enhancing tourism which is essential to the economy of the State and, in particular, to the coastal counties; and

(4)        Increasing local participation in boating and fishing activities with the resulting increase in taxes paid for fuel, fishing tackle, boat equipment, and imported boats and motors which taxes contribute to the sound economy of the State, and some of which are paid into the federal Wallop‑Breaux Fund for redistribution to the State for water resource enhancements and water access improvements.

(c)        Nothing in this Subchapter shall apply to a privately owned lake or any hydroelectric reservoir licensed by the Federal Energy Regulatory Commission.

(d)        Nothing in this Subchapter shall be construed to limit or expand the full exercise of common law riparian or littoral rights. (1959, c. 683, s. 1; 1995, c. 529, s. 1.)



§ 146-2. Department of Administration given control of certain State lands; general powers.

§ 146‑2.  Department of Administration given control of certain State lands; general powers.

The power to manage, control, and dispose of the vacant and unappropriated lands, swamplands, lands acquired by the State by virtue of being sold for taxes, and submerged lands is hereby vested in the Department of Administration, subject to rules and regulations adopted by the Governor and approved by the Council of State, and subject to the provisions of this Subchapter. The Department of Administration shall have the following general powers and duties with respect to those lands:

(1)        To take such measures as it deems necessary to establish, protect, preserve, and enhance the interest of the State in those lands, and to call upon the Attorney General for legal assistance in performing this duty.

(2)        Subject to the approval of the Governor and Council of State, to adopt such rules and regulations at it may deem necessary to carry out its duties under the provisions of this Subchapter. (1959, c. 683, s. 1.)



§ 146-3. What lands may be sold.

Article 2.

Dispositions.

§ 146‑3.  What lands may be sold.

Any State lands may be disposed of by the State in the manner prescribed in this Chapter, with the following exceptions:

(1)        No submerged lands may be conveyed in fee, but easements therein may be granted, as provided in this Subchapter.

(2)        No natural lake belonging to the State or to any State agency on January 1, 1959, and having an area of 50 acres or more, may be in any manner disposed of, but all such lakes shall be retained by the State for the use and benefit of all the people of the State and administered as provided for other recreational areas owned by the State. (1854‑5, c. 21; R.C., c. 42, s. 1; Code, s. 2751; Rev., s. 1693; 1911, c. 8; C.S., ss. 7540, 7544; 1929, c. 165; G.S., ss. 146‑1, 146‑7, 146‑12; 1959, c. 683, s. 1.)



§ 146-4. Sales of certain lands; procedure; deeds; disposition of proceeds.

§ 146‑4.  Sales of certain lands; procedure; deeds; disposition of proceeds.

The Department of Administration may sell the vacant and unappropriated lands, swamplands, and lands acquired by the State by virtue of being sold for taxes, at public or private sale, at such times, upon such consideration, in such portions, and upon such terms as are deemed proper by the Department and approved by the Governor and Council of State. Every deed conveying any part of those lands in fee shall be executed in the manner required by G.S. 146‑74 through 146‑78, and shall be approved by the Governor and Council of State as therein required. The net proceeds of all such sales of those lands shall be paid into the State Literary Fund. Whenever negotiations are begun by the Department for the purpose of selling swampland or the timber thereon, the Department shall promptly notify the State Board of Education of that fact. If the Board deems the proposed sale inadvisable, it may so inform the Governor and Council of State, who may give due consideration to the representations of the Board in determining whether to approve or disapprove the proposed transaction. (R.C., c. 66, s. 12; 1872‑3, c. 194, s. 2; Code, ss. 2514, 2515, 2529; 1889, c. 243, s. 4; Rev., s. 4049; C.S., s. 7621; G.S., s. 146‑94; 1959, c. 683, s. 1.)



§ 146-5. Reservation to the State.

§ 146‑5.  Reservation to the State.

In any sale of the vacant and unappropriated lands or swamplands by the State, the following powers may be expressly reserved to the State, to be exercised according to law:

(1)        The State may make any reasonable and expedient regulations respecting the repair of the canals which have been cut by the State, or the enlargement of such canals.

(2)        The State may impose taxes on the lands benefited by those canals for their repair, and they shall not be closed.

(3)        The navigation of the canals shall be free to all persons, subject to a right in the State to impose tolls.

(4)        All landowners on the canals may drain into them, subject only to such general regulations as now are or hereafter may be made by law in such cases.

(5)        The roads along the banks of the canals shall be public roads. (1872‑3, c. 118; Code, s. 2534; Rev., s. 4050; C.S., s. 7622; G.S., s. 146‑95; 1959, c. 683, s. 1.)



§ 146-6. Title to land raised from navigable water.

§ 146‑6.  Title to land raised from navigable water.

(a)        If any land is, by any process of nature or as a result of the erection of any pier, jetty or breakwater, raised above the high watermark of any navigable water, title thereto shall vest in the owner of that land which, immediately prior to the raising of the land in question, directly adjoined the navigable water. The tract, title to which is thus vested in a riparian owner, shall include only the front of his formerly riparian tract and shall be confined within extensions of his property lines, which extensions shall be perpendicular to the channel, or main watercourses.

(b)        If any land is, by act of man, raised above the high watermark of any navigable water by filling, except such filling be to reclaim lands theretofore lost to the owner by natural causes or as otherwise provided under the proviso of subsection (d), title thereto shall vest in the State and the land so raised shall become a part of the vacant and unappropriated lands of the State, unless the commission of the act which caused the raising of the land in question shall have been previously approved in the manner provided in subsection (c) of this section. Title to land so raised, however, does not vest in the State if the land was raised within the bounds of a conveyance made by the State Board of Education, which included regularly flooded estuarine marshlands or lands beneath navigable waters, or if the land was raised under permits issued to private individuals pursuant to G.S. 113‑229, G.S. 113A‑100 through 113A‑128, or both.

(c)        If any owner of land adjoining any navigable water desires to fill in the area immediately in front of his land, he may apply to the Department of Administration for an easement to make such fill. The applicant shall deliver to each owner of riparian property adjoining that of the applicant, a copy of the application filed with the Department of Administration, and each such person shall have 30 days from the date of such service to file with the Department of Administration written objections to the granting of the proposed easement. If the Department of Administration finds that the purpose of the proposed fill is to reclaim lands theretofore lost to the owner by natural causes, no easement to fill shall be required. In such a case the Department shall give the applicant written permission to proceed with the project. If the purpose of the proposed fill is not to reclaim lands lost by natural causes and the Department finds that the proposed fill will not impede navigation or otherwise interfere with the use of the navigable water by the public or injure any adjoining riparian owner, it shall issue to such applicant an easement to fill and shall fix the consideration to be paid for the easement, subject to the approval of the Governor and Council of State in each instance. The granting by the State of the written permission or easement so to fill shall be deemed conclusive evidence and proof that the applicant has complied with all requisite conditions precedent to the issuance of such written permission or easement, and his right shall not thereafter be subject to challenge by reason of any alleged omission on his part. None of the provisions of this section shall relieve any riparian owner of the requirements imposed by the applicable laws and regulations of the United States. Upon completion of such filling, the Governor and Council of State may, upon request, direct the execution of a quitclaim deed therefor to the owner to whom the easement was granted, conveying the land so raised, upon such terms as are deemed proper by the Department and approved by the Governor and Council of State.

(d)        If an island is, by any process of nature or by act of man, formed in any navigable water, title to such island shall vest in the State and the island shall become a part of the vacant and unappropriated lands of the State. Provided, however, that if in any process of dredging, by either the State or federal government, for the purpose of deepening any harbor or inland waterway, or clearing out or creating the same, a deposit of the excavated material is made upon the lands of any owner, and title to which at the time is not vested in either the State or federal government, or any other person, whether such excavation be deposited with or without the approval of the owner or owners of such lands, all such additions to lands shall accrue to the use and benefit of the owner or owners of the land or lands on which such deposit shall have been made, and such owner or owners shall be deemed vested in fee simple with the title to the same.

(e)        The Governor and Council of State may, upon proof satisfactory to them that any land has been raised above the high watermark of any navigable water by any process of nature or by the erection of any pier, jetty or breakwater, and that this, or any other provision of this section vests title in the riparian owner thereof, whenever it may be necessary to do so in order to establish clear title to such land in the riparian owner, direct execution of a quitclaim deed thereto, conveying to such owner all of the State's right, title, and interest in such raised land.

(f)         Notwithstanding the other provisions of this section, the title to land in or immediately along the Atlantic Ocean raised above the mean high water mark by publicly financed projects which involve hydraulic dredging or other deposition of spoil materials or sand vests in the State. Title to such lands raised through projects that received no public funding vests in the adjacent littoral proprietor. All such raised lands shall remain open to the free use and enjoyment of the people of the State, consistent with the public trust rights in ocean beaches, which rights are part of the common heritage of the people of this State. (1959, c. 683, s. 1; 1979, c. 414; 1985, c. 276.)



§ 146-6.1. Repealed by Session Laws 1977, c. 366.

§ 146‑6.1.  Repealed by Session Laws 1977, c. 366.



§ 146-7. Sale of timber rights; procedure; instruments conveying rights; disposition of proceeds.

§ 146‑7.  Sale of timber rights; procedure; instruments conveying rights; disposition of proceeds.

The Department of Administration may sell timber rights in the vacant and unappropriated lands, swamplands, and lands acquired by the State by virtue of being sold for taxes, at public or private sale, at such times, upon such consideration, in such portions, and upon such terms as are deemed proper by the Department and approved by the Governor and Council of State. Every instrument conveying timber rights shall be executed in the manner required of deeds by G.S. 146‑ 74 through 146‑78, and shall be approved by the Governor and Council of State as therein required, or by the agency designated by the Governor and Council of State to approve conveyances of such rights. The net proceeds of all sales of timber from those lands shall be paid into the State Literary Fund. (1959, c. 683, s. 1.)



§ 146-8. Disposition of mineral deposits in State lands under water.

§ 146‑8.  Disposition of mineral deposits in State lands under water.

The State, acting at the request of the Department of Environment and Natural Resources, is fully authorized and empowered to sell, lease, or otherwise dispose of any and all mineral deposits belonging to the State which may be found in the bottoms of any sounds, rivers, creeks, or other waters of the State. The State, acting at the request of the Department of Environment and Natural Resources, is authorized and empowered to convey or lease to such person or persons as it may, in its discretion, determine, the right to take, dig, and remove from such bottoms such mineral deposits found therein belonging to the State as may be sold, leased, or otherwise disposed of to them by the State. The State, acting at the request of the Department of Environment and Natural Resources, is authorized to grant to any person, firm, or corporation, within designated boundaries for definite periods of time, the right to such mineral deposits, or to sell, lease, or otherwise dispose of same upon such other terms and conditions as may be deemed wise and expedient by the State and to the best interest of the State. Before any such sale, lease, or contract is made, it shall be approved by the Department of Administration and by the Governor and Council of State.

Any sale, lease, or other disposition of such mineral deposits shall be made subject to all rights of navigation and subject to such other terms and conditions as may be imposed by the State.

The net proceeds derived from the sale, lease, or other disposition of such mineral deposits shall be paid into the treasury of the State, but the same shall be used exclusively by the Department of Environment and Natural Resources in paying the costs of administration of this section and for the development and conservation of the natural resources of the State, including any advertising program which may be adopted for such purpose, all of which shall be subject to the approval of the Governor, acting by and with the advice of the Council of State. (1937, c. 285; C.S., s. 113‑26; 1959, c. 683, s. 1; 1973, c. 1262, s. 86; 1977, c. 771, s. 4; 1989, c. 727, s. 218; 1997‑443, s. 11A.119(a).)



§ 146-9. Disposition of mineral deposits in State lands not under water.

§ 146‑9.  Disposition of mineral deposits in State lands not under water.

The Department of Administration may sell, lease, or otherwise dispose of mineral rights or deposits in the vacant and unappropriated lands, swamplands, and lands acquired by the State by virtue of being sold for taxes, not lying beneath the waters of the State, at such times, upon such consideration, in such portions, and upon such terms as are deemed proper by the Department and approved by the Governor and Council of State. Every instrument conveying such rights shall be executed in the manner required of deeds by G.S. 146‑ 74 through 146‑78, and shall be approved by the Governor and Council of State as therein provided, or by the agency designated by the Governor and Council of State to approve conveyances of such rights. The net proceeds of dispositions of all such mineral rights or deposits shall be paid into the State Literary Fund. (1959, c. 683, s. 1.)



§ 146-10. Leases.

§ 146‑10.  Leases.

The Department of Administration may lease or rent the vacant and unappropriated lands, swamplands, and lands acquired by the State by virtue of being sold for taxes, at such times, upon such consideration, in such portions, and upon such terms as it may deem proper. Every lease or rental of such lands by the Department shall be approved by the Governor and Council of State, or by the agency designated by the Governor and Council of State to approve such leases and rentals. (1959, c. 683, s. 1.)



§ 146-11. Easements, rights-of-way, etc.

§ 146‑11.  Easements, rights‑of‑way, etc.

The Department of Administration may grant easements, rights‑of‑way, dumping rights and other interests in State lands, for the purpose of

(1)        Cooperating with the federal government,

(2)        Utilizing the natural resources of the State, or

(3)        Otherwise serving the public interest.

The Department shall fix the terms and consideration upon which such rights may be granted. Every instrument conveying such interests shall be executed in the manner required of deeds by G.S. 146‑74 through 146‑78, and shall be approved by the Governor and Council of State as therein provided, or by the agency designated by the Governor and Council of State to approve conveyances of such interests. (1959, c. 683, s. 1.)



§ 146-12. Easements in lands covered by water.

§ 146‑12.  Easements in lands covered by water.

(a)        The Department of Administration may grant, to adjoining riparian or littoral owners, easements in lands covered by navigable waters or by the waters of any lake owned by the State for such purposes and upon such conditions as it may deem proper, with the approval of the Governor and Council of State. The Department may, with the approval of the Governor and Council of State, revoke any such easement upon the violation by the grantee or his assigns of the conditions upon which it was granted.

Every such easement shall include only the front of the tract owned by the riparian or littoral owner to whom the easement is granted, shall extend no further than the deep water, and shall in no respect obstruct or impair navigation.

When any such easement is granted in front of the lands of any incorporated town, the governing body of the town shall regulate the line on deep water to which wharves may be built.

(b)        Easements Not Requiring Approval by the Governor or Council of State.  In accordance with the provisions in subsections (c) through (m) of this section, the Department of Administration shall grant easements to adjoining riparian or littoral owners in State‑owned lands covered by navigable waters without the approval of the Governor and the Council of State for:

(1)        Existing structures permitted under Article 7 of Chapter 113A or structures existing prior to the effective date of the permitting requirements of Article 7 of Chapter 113A of the General Statutes.

(2)        New structures permitted under Article 7 of Chapter 113A of the General Statutes after the effective date of this section.

(c)        Voluntary Easement Applications for Existing Structures.  Riparian or littoral property owners of existing structures may voluntarily obtain an easement under subsection (b) of this section in accordance with the procedures set forth in this section. For purposes of this section, the term "existing structures" means all presently existing piers, docks, marinas, wharves, and other structures located over or upon State‑owned lands covered by navigable waters. Applications for voluntary easements shall be received by the State Property Office no later than October 1, 2001.

(d)        Notification of Availability of Voluntary Easements.  The State Property Office shall provide public notice of the availability of voluntary easements by placing an advertisement in one newspaper of general circulation in each of the coastal counties identified under G.S. 113A‑103(2) at least once every six months. The final notice shall be placed no later than  September 1, 2001.

(e)        Mandatory Easement Applications for New Structures.  Riparian or littoral property owners of new structures shall obtain an easement under subsection (b) of this section in accordance with the procedures set forth in this section.

(f)         Easement Application.  An application by a riparian or littoral owner of a new or existing structure for an easement under subsection (b) of this section shall include all of the following and shall:

(1)        Be made in writing to the State Property Office and include the full name and address of the easement applicant.

(2)        Include a plat depicting the footprint and total square footage of all structures located in or over State‑owned lands covered by navigable waters. The footprint shall include the total square footage of the area of State‑owned lands covered by navigable waters that are enclosed on three or more sides by any structure.

(3)        Include a copy of any "CAMA" permit required for structures under Article 7 of Chapter 113A of the General Statutes.

(4)        Include a copy of the deed or other instrument through which the applicant establishes ownership of the adjacent riparian or littoral property.

(5)        Specify the use or uses associated with the structure to be covered by the easement.

(6)        Include the appropriate easement purchase payment.

(g)        Easement Terms.  Any easement granted under subsection (b) of this section shall be in a form suitable for recordation and shall be executed by either the Director or Deputy Director of the State Property Office. The State‑owned lands covered by navigable waters included within the easement shall be limited to the footprint of the structure. The terms of each easement shall provide that the easement:

(1)        Is appurtenant to specifically described, adjacent riparian or littoral property and runs with the land.

(2)        Specifies that the holder of the easement shall not exclude or prevent the public from exercising public trust rights, including commercial and recreational fishing, shellfishing, seine netting, pound netting, and other fishing rights.

(3)        Specifies that the holder of the easement obtains no additional rights to interfere with the approval, issuance, or renewal of shellfish or water column leases or to interfere with the use or cultivation of existing shellfish leases, water column leases, or shellfish franchises.

(4)        Specifies that any rights conveyed to the holder of the easement are not inconsistent with the rights conferred by previous conveyances made by the State for the same property.

(5)        Is valid for a term of 50 years from the date of issuance.

(6)        Is eligible for one renewal term of 50 years.

(7)        Is granted in the public interest for good and valuable consideration received by the State.

(8)        Specifies by metes and bounds description or attached plat the footprint of the structure for which the easement is issued.

(9)        Describes the uses of the structure for which the easement is being granted, which may include:

a.         Providing reasonable access for all vessels traditionally used in the main watercourse area to deep water or, where present, to a specified navigational channel;

b.         Mooring vessels at or adjacent to the structure;

c.         Enhancing or improving the value of the adjacent riparian or littoral property; and

d.         All other reasonable, nonexclusive public trust uses as specified in the easement application, to the extent not otherwise limited by provisions of this Subchapter or any other law.

(10)      Specifies that rights granted include the right to repair, rebuild, or restore existing structures consistent with Article 7 of Chapter 113A of the General Statutes.

(11)      Specifies that the exercise of any rights under the easement shall be contingent upon obtaining all required permits.

(h)        Easement Purchase Payment.  The easement purchase payment for easements issued under subsection (b) of this section shall be computed on the basis of one thousand dollars ($1,000) per acre of footprint coverage prorated in increments of two hundred fifty dollars ($250.00) rounded up to the nearest quarter acre. The minimum payment shall be five hundred dollars ($500.00) if any payment is owed after the riparian credit is applied. In recognition of common law riparian and littoral rights and a declared public policy concern that easements provided under this section be available to all citizens, a credit shall be given against any easement purchase payment in an amount equal to the number of linear feet of shoreline multiplied by a factor of 54 feet. No linear feet of shoreline may be used in computing the credit if that area of shoreline has been the basis of a previous credit. For purposes of determining the linear feet of shoreline owned, an application submitted by a corporation or other entity whose members include riparian or littoral lot owners, which owners have the right to use the structure for which the easement is sought, and whose lots are restricted from construction thereon of other structures for similar use, shall be considered an application whose easement purchase payment shall be determined by using the entirety of such use restricted shoreline for purposes of determining the applicable riparian credit. Shoreline utilization shall be considered "use restricted" if riparian or littoral structures are prohibited by either permit condition or by restrictive covenant or similar, enforceable private restriction.

(i)         Easement Issuance.  Within 75 days of receipt of a completed application under subsection (f) of this section, the Director or Deputy Director of the State Property Office shall issue the requested easement in a form sufficient for recording in the register of deeds of the county or counties in which any part of the structure is located. The act of easement issuance under subsection (b) of this section shall be exempt from the provisions in Chapter 150B of the General Statutes. Failure to issue the requested easement within 75 days of receipt of a completed application and any applicable easement purchase payments shall be treated as issuance of the requested easement and shall entitle the applicant to execution and issuance of the easement.

(j)         Easement Renewal.  Upon written request from the current easement holder, easements shall be renewed for one additional term of 50 years. Renewal easements shall be subject to the terms, conditions, and purchase payments applicable to initial easements at the time of renewal. Written notification of expiring easements shall be provided by the State Property Office at least 180 days prior to expiration of the initial easement term. Letter applications for renewal easements shall be submitted within 180 days of the notice of expiration by the State Property Office.

(k)        Easement Modification.  Any expansion of the footprint of an existing structure shall require an easement or modification of any existing easement. The application for a modification of an easement shall be as provided in subsection (f) of this section. The easement purchase payment shall be based only on the footprint of the expansion after applying the riparian credit. The minimum easement purchase payment shall be five hundred dollars ($500.00) if any payment is owed after the riparian credit is applied. Easement holders may voluntarily apply for modification of an easement to correct any material errors or omissions. No easement purchase payment shall be required for the modification of an existing use that does not expand the footprint of the existing structure. No refunds shall be provided for any modification that reduces the footprint.

(l)         Easement Transfers.  An easement granted under subsection (b) of this section shall be transferred to a subsequent owner of the adjacent riparian or littoral property upon written notification to the State Property Office. The notification shall be given within 12 months of the transfer of title to the adjacent riparian or littoral property and shall be accompanied by the instrument of transfer and an easement purchase payment as follows:

(1)        During the first 25 years of the easement term, the easement purchase payment shall be the same as the initial payment; and

(2)        During the second 25 years of the easement term, the easement purchase payment shall be twice the amount of the initial payment.

(m)       Easement Revocation.  Easements issued under subsection (b) of this section may be revoked in accordance with the provisions of G.S. 146‑12(a). Any revocation shall entitle the easement holder to seek administrative review in accordance with the provisions of Article 3 of Chapter 150B of the General Statutes.

(n)        Exemptions.  The following types of structures shall not require an easement under this section:

(1)        Piers, docks, or similar structures for the exclusive use of the owner or occupant of the adjacent riparian or littoral property, which generate no revenue directly related to the structure and which accommodate no more than ten vessels;

(2)        Structures constructed by any public utility that provide or assist in the provision of utility service;

(3)        Structures constructed or owned by the State of North Carolina, or any political subdivision, agency, or department of the State, for the duration that the structures are owned by the entity; or

(4)        Structures on submerged lands or lands covered by navigable waters not owned by or for the benefit of the public that have been created by dredging or excavating lands. (1854‑5, c. 21; R.C., c. 42, s. 1; Code, s. 2751; 1889, c. 555; 1891, c. 532; 1893, cc. 4, 17, 349; 1901, c. 364; Rev., s. 1696; C.S., s. 7543; G.S., s. 146‑6; 1959, c. 683, s. 1; 1995, c. 529, s. 2; 1998‑217, s. 35(a), (b).)



§ 146-13. Erection of piers on State lakes restricted.

§ 146‑13.  Erection of piers on State lakes restricted.

No person, firm, or corporation shall erect upon the floor of, or in or upon, the waters of any State lake, any dock, pier, pavilion, boathouse, bathhouse, or other structure, without first having secured a permit to do so from the Department of Administration, or from the agency designated by the Department to issue such permits.  Each permit shall set forth in required detail the size, cost, and nature of such structure; and any person, firm, or corporation erecting any such structure without a proper permit or not in accordance with the specifications of such permit shall be guilty of a Class 3 misdemeanor.  The State may immediately proceed to remove such unlawful structure through due process of law, or may abate or remove the same as a nuisance after five days' notice. (1933, c. 516, s. 3; G.S., s. 146‑10; 1959, c. 683, s. 1; 1993, c. 539, s. 1051; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 146-14. Proceeds of dispositions of certain State lands.

§ 146‑14.  Proceeds of dispositions of certain State lands.

The net proceeds of all sales, leases, rentals, or other dispositions of the vacant and unappropriated lands, swamplands, and lands acquired by the State by virtue of being sold for taxes, and all interests and rights therein, shall be paid into the State Literary Fund, except as otherwise provided in this Chapter. (1959, c. 683, s. 1.)



§ 146-14.1. Natural Resources Easement Fund.

§ 146‑14.1.  Natural Resources Easement Fund.

The Natural Resources Easement Fund is established as a nonreverting fund within the Department of Administration. All easement purchase payment monies collected by the Secretary shall be deposited in the Fund. The Fund may be used for direct costs of administering the program. Fifty percent (50%) of the net proceeds in the Fund shall be transferred annually to the Marine Fisheries Commission, and fifty percent (50%) of the net proceeds in the Fund shall be transferred annually to the Wildlife Resources Commission, to be used by both Commissions for the sole purpose of enhancing public trust resources and increasing the public's access to and use of public trust resources, including, but not limited to, meeting the State's cost share obligations for federal Wallop‑Breaux Fund projects, enhancing water resources and expanding the number of public boat ramps and other means of public waters access within the counties designated under G.S. 113A‑103(2), and other public trust access purposes. (1995, c. 529, s. 3.)



§ 146-15. Definition of net proceeds.

§ 146‑15.  Definition of net proceeds.

For the purposes of this Subchapter, the term "net proceeds" means the gross amount received from the sale, lease, rental, or other disposition of any State lands, less

(1)        Such expenses incurred incident to that sale, lease, rental, or other disposition as may be allowed under rules and regulations adopted by the Governor and approved by the Council of State; and

(2)        Repealed by Session Laws 1993, c. 553, s. 52.

(3)        A service charge to be paid into the State Land Fund.

The amount or rate of such service charge shall be fixed by rules and regulations adopted by the Governor and approved by the Council of State, but as to any particular sale, lease, rental, or other disposition, it shall not exceed ten percent (10%) of the gross amount received from such sale, lease, rental, or other disposition. Notwithstanding any other provision of this Subchapter, no service charge shall be paid into the State Land Fund from proceeds derived from the sale of land or products of land owned or held for the use of the Wildlife Resources Commission, or purchased or acquired with funds of the Wildlife Resources Commission. (1959, c. 683, s. 1; 1993, c. 553, s. 52.)



§ 146-16. Department of Administration to supervise.

Article 3.

Discovery and Reclamation.

§ 146‑16.  Department of Administration to supervise.

The Department of Administration shall be responsible for discovering, inventorying, surveying, and reclaiming the vacant and unappropriated lands, swamplands, and lands acquired by the State by virtue of being sold for taxes, and shall take all measures necessary to that end. All expenses incurred in the performance of these activities shall be paid from the State Land Fund, unless otherwise provided by the General Assembly. (1959, c. 683, s. 1.)



§ 146-17. Mapping and discovery agreements.

§ 146‑17.  Mapping and discovery agreements.

The Department of Administration, acting on behalf of the State, for the purpose of discovering State lands, may, with the approval of the Governor and Council of State, enter into agreements with counties, municipalities, persons, firms, and corporations providing for the discovery of State land by the systematic mapping of the counties of the State and by other appropriate means. All expenses incurred by the Department incident to such mapping and discovery agreements shall be paid from the State Land Fund, unless otherwise provided by the General Assembly. (1959, c. 683, s. 1.)



§ 146-17.1. Rewards; reclamation of certain State lands; wrongful removal of timber from State lands.

§ 146‑17.1.  Rewards; reclamation of certain State lands; wrongful removal of timber from State lands.

(a)        The Department of Administration, acting on behalf of the State, for the purpose of discovering State lands, may, with the approval of the Governor and Council of State, pay any person, firm or corporation who shall provide information that leads to the successful reclamation of any swamplands or vacant and unappropriated lands of the State, a reward equal to one percent (1%) of the appraised value of the reclaimed land, or one thousand dollars ($1,000), whichever sum is less. All expenses incurred by the Department pursuant to this subsection shall be paid from the State Land Fund, unless otherwise provided by the General Assembly.

(b)        The Department of Administration, acting on behalf of the State, may, with the approval of the Governor and Council of State, pay any person, firm or corporation who shall provide information that leads to a successful monetary recovery by the State from any person, firm or corporation who wrongfully cuts or removes timber from State lands, a reward equal to one percent (1%) of the amount of said monetary recovery, or one thousand dollars ($1,000), whichever sum is less. All expenses incurred by the Department pursuant to this subsection shall be paid from said monetary recovery, unless otherwise provided by the General Assembly.

(c)        No State employee or official, or other public employee or official, shall be eligible for a reward pursuant to subsections (a) or (b) of this section for providing any information obtained in the normal course of his or her official duties. (1979, c. 742, s. 1.)



§ 146-18. Recreational use of State lakes regulated.

Article 4.

Miscellaneous Provisions.

§ 146‑18.  Recreational use of State lakes regulated.

All recreation, except hunting and fishing, in, upon, or above any or all of the State lakes referred to in this Subchapter may be regulated in the public interest by the State agency having administrative authority over these areas. (1933, c. 516, s. 1; G.S., s. 146‑8; 1959, c. 683, s. 1.)



§ 146-19. Fishing license fees for nonresidents of counties in which State lakes are situated.

§ 146‑19.  Fishing license fees for nonresidents of counties in which State lakes are situated.

The Wildlife Resources Commission, through its authorized agent or agents, is hereby authorized to require of nonresidents of the county within which a State lake is situated a daily or weekly permit in lieu of the regular "resident State license" for fishing with hook and line or rod and reel within said lake in accordance with the regulations of the Commission relating to said lake. Except for the provisions of this section, the laws and regulations dealing with  the issuance of fishing permits by said Commission must be complied with. (1933, c. 516, s. 4; G.S., s. 146‑11; 1959, c. 683, s. 1.)



§ 146-20. Forfeiture for failure to register deeds.

§ 146‑20.  Forfeiture for failure to register deeds.

All the grants and deeds for swamplands made prior to November 1, 1883, must have been proved and registered, in the county where the lands are situate, within 12 months from November 1, 1883, and every such grant or deed, not being so registered within that time, shall be void, and the title of the proprietor in such lands shall revert to the State; but the provisions of this section shall be applicable only to the swamplands which have been surveyed or taken possession of by, or are vested in, the State or its agencies. (R.S.,  c. 67, s. 10; R.C., c. 66, s. 10; Code, ss. 2513, 3866; Rev., s. 4046; C.S., s. 7623; G.S., s. 146‑96; 1959, c. 683, s. 1.)



§ 146-20.1. Conveyance of certain marshlands validated; public trust rights reserved.

§ 146‑20.1.  Conveyance of certain marshlands validated; public trust rights reserved.

(a)        Validation.  All conveyances of swamplands, including regularly flooded estuarine marshlands, that have previously been made by the Literary Fund, the North Carolina Literary Board, or the State Board of Education are declared valid, and the person to whom the conveyance was made or his successor in title is declared to have title to the marshland.

(b)        Reservation.  Areas of regularly flooded estuarine marshlands within conveyances validated by subsection (a) remain subject to all public trust rights. (1985, c. 278, s. 1.)



§ 146-21. Intent of Subchapter.

SUBCHAPTER II. ALLOCATED STATE LANDS.

Article 5.

General Provisions.

§ 146‑21.  Intent of Subchapter.

It is the purpose and intent of this Subchapter to provide for and regulate the acquisition, disposition, and management of all State lands other than the vacant and unappropriated lands, swamplands, lands acquired by the State by virtue of being sold for taxes, and submerged lands. (1959, c. 683, s. 1.)



§ 146-22. All acquisitions to be made by Department of Administration.

Article 6.

Acquisitions.

§ 146‑22.  All acquisitions to be made by Department of Administration.

(a)        Every acquisition of land on behalf of the State or any State agency, whether by purchase, condemnation, lease, or rental, shall be made by the Department of Administration and approved by the Governor and Council of State.

(b)        If the proposed acquisition is a purchase or gift of land with an appraised value of at least twenty‑five thousand dollars ($25,000), and the acquisition is for other than a transportation purpose, the acquisition may only be made after written notice to the Joint Legislative Commission on Governmental Operations, to the board of commissioners and the county manager, if any, of the county in which the land is located, and to the governing body and the city manager, if any, of the municipality in which the land is located if the land is located within a municipality. The notice shall be given to the chairs of the Commission and of the county and municipal governing boards at least 30 days prior to the acquisition, and the chairs shall forward a copy of the notice to the members of their respective bodies within three days of their receipt of the notice. The board of commissioners, individual commissioners, the governing body of the municipality, and individual members of that body may provide written comments on the acquisition to the Department of Administration; the Department shall forward the comments to the Governor and the Council of State.

In determining whether the appraised value is at least twenty‑five thousand dollars ($25,000), the value of the property in fee simple shall be used.

The State may not purchase land as a tenant‑in‑common without consultation with the Joint Legislative Commission on Governmental Operations if the appraised value of the property in fee simple is at least twenty‑five thousand dollars ($25,000).

(c)        Acquisitions on behalf of the University of North Carolina Health Care System shall be made in accordance with G.S. 116‑37(i), acquisitions on behalf of the University of North Carolina Hospitals at Chapel Hill shall be made in accordance with G.S. 116‑37(a)(4), acquisitions on behalf of the clinical patient care programs of the School of Medicine of The University of North Carolina at Chapel Hill shall be made in accordance with G.S. 116‑37(a)(4), and acquisitions on behalf of the Medical Faculty Practice Plan of the East Carolina University School of Medicine shall be made in accordance with G.S. 116‑40.6(d). (1957, c. 584, s. 6; G.S., s. 146‑103; 1959, c. 683, s. 1; 1983 (Reg. Sess., 1984), c. 1116, s. 97; 1998‑212, s. 11.8(d); 2005‑39, s. 1; 2007‑322, s. 11; 2007‑396, s. 1.)



§ 146-22.1. Acquisition of property.

§ 146‑22.1.  Acquisition of property.

In order to carry out the duties of the Department of Administration as set forth in Chapters 143 and 146 of the General Statutes, the Department of Administration is authorized and empowered to acquire by purchase, gift, condemnation or otherwise:

(1)        Lands necessary for the construction and operation of State buildings and other governmental facilities.

(2)        Lands necessary for construction and operation of parking facilities.

(3)        An area in the City of Raleigh bounded by Edenton Street, Person Street, Peace Street, the right‑of‑way of the main line of Seaboard Coast Line Railway and North McDowell Street for the expansion of State governmental facilities, the public interest in, public use of, and the necessity for the acquisition of said area, being hereby declared as a matter of legislative determination.

(4)        Lands necessary for the location, expansion, operation and improvement of hospital and mental health facilities and similar institutions maintained by the State of North Carolina.

(5)        Lands necessary for public parks and forestry purposes.

(6)        Lands involving historical sites, together with such adjacent lands as may be necessary for their preservation, maintenance and operation.

(7)        Lands necessary for the location, expansion and improvement of any educational, penal or correctional institution.

(8)        Lands necessary to provide public access to the waters within the State.

(9)        Lands necessary for agricultural, experimental and research facilities.

(10)      Utility and access easement, rights‑of‑way, estates for terms of years or fee simple title to lands necessary or convenient to the operation of state‑owned facilities.

(11)      Lands necessary for the development and preservation of the estuarine areas of the State.

(12)      Lands necessary for the development of waterways within the State.

(13)      Lands necessary for acquisition of all or part of an area of environmental concern, as requested pursuant to G.S. 113A‑123.

(14)      Lands necessary for the construction of hazardous waste facilities as defined in G.S. 130A‑290, inactive hazardous substance or waste disposal sites as defined in G.S. 130A‑310, Superfund sites as described in G.S. 130A‑310.22, and lands necessary for the construction of low‑level radioactive waste facilities as defined in G.S. 104E‑5. (1969, c. 1091, s. 1; 1973, c. 1284, s. 2; 1981, c. 704, s. 23; 1989, c. 286, s. 11.)



§ 146-22.2. Appraisal of property to be acquired by State.

§ 146‑22.2.  Appraisal of property to be acquired by State.

(a)        Where an appraisal of real estate or an interest in real estate is required by law to be made before acquisition of the property by the State or an agency of the State, the appraisal shall be made by a real estate appraiser licensed or certified by the State under Article 5 of Chapter 93A of the General Statutes.

(b)        (See notes) The provisions of subsection (a) of this section shall not apply to appraisals of real estate or an interest in real estate made by personnel within the Department of Transportation when the appraisal is anticipated to be less than ten thousand dollars ($10,000).  In the event that the real estate or interest in real estate is in fact appraised at ten thousand dollars ($10,000) or more, the Department of Transportation must comply with the provisions of subsection (a) of this section. (1989 (Reg. Sess., 1990), c. 827, s. 12; 1991, c. 94, s. 1; 1993, c. 519, s. 1; 1993 (Reg. Sess., 1994), c. 691, s. 1.)



§ 146-22.3. Acquisition of land to be used to restore, enhance, preserve, or create wetlands.

§ 146‑22.3.  Acquisition of land to be used to restore, enhance, preserve, or create wetlands.

(a)        Payment.  A State agency that acquires land by purchase for the purpose of restoring, enhancing, preserving, or creating wetlands as required by a permit or an authorization issued by the United States Army Corps of Engineers under 33 U.S.C. § 1344 must pay to the county in which the land is located, as reimbursement, a sum equal to the estimated amount of ad valorem taxes that would have accrued to the county for the next 20 years had the land not been acquired by the State agency.

(b)        Exception.  This section does not apply when the land purchased by the State agency and the wetlands permitted to be lost are located in the same county. In other circumstances, the governing body of the county and the State agency may enter into a written agreement to waive payment.

(c)        Amount.  The estimated amount of ad valorem taxes that would have accrued for the next 20 years is the total assessed value of the acquired land excluded from the county's tax base multiplied by the tax rate set by the county board of commissioners in its most recent budget ordinance adopted under Chapter 159 of the General Statutes, and then multiplied by 20.

(d)        Application.  This section applies only to land acquired in counties designated as a development tier one area under G.S. 143B‑437.08. (2004‑188, s. 4; 2006‑252, s. 2.14.)



§ 146-22.4. Acquisition of wetlands from private mitigation banking companies.

§ 146‑22.4.  Acquisition of wetlands from private mitigation banking companies.

(a)        Payment for Taxes.  A State agency that acquires wetlands from a private mitigation banking company must pay a sum in lieu of ad valorem taxes to the county where the wetlands are located. The sum is equal to the estimated amount of ad valorem taxes that would have accrued for the next 20 years as computed in G.S. 146‑22.3(c).

(b)        Requirement for Acquisition.  A State agency may require, as a condition of accepting a donation of wetlands by a private mitigation banking company, that the company make adequate provisions for the long‑term maintenance and management of the wetlands. These provisions may include reimbursement to the agency for payment of a sum in lieu of ad valorem taxes.

(c)        Application.  This section applies only to land acquired in counties designated as a development tier one area under G.S. 143B‑437.08. (2004‑188, s. 5; 2006‑252, s. 2.15.)



§ 146-22.5. Reimbursement of payment in lieu of future ad valorem taxes.

§ 146‑22.5.  Reimbursement of payment in lieu of future ad valorem taxes.

(a)        If a State agency acquires land under G.S. 146‑22.3 or G.S. 146‑22.4 and later uses this land to mitigate wetlands permitted to be lost in the same county, then the county shall reimburse the State agency. The reimbursement shall equal the estimated amount of ad valorem taxes paid for the land in accordance with G.S. 146‑22.3 minus ten percent (10%) of this amount multiplied by the number of years the State agency held the land before the wetlands were lost.

(b)        Application.  This section applies only to land acquired in counties designated as a development tier one area under G.S. 143B‑437.08. (2004‑188, s. 6; 2005‑435, s. 44; 2006‑252, s. 2.16.)



§ 146-23. Agency must file statement of needs; Department must investigate.

§ 146‑23.  Agency must file statement of needs; Department must investigate.

Any State agency desiring to acquire land, whether by purchase, condemnation, lease, or rental, shall file with the Department of Administration an application setting forth its needs, and shall furnish such additional information as the Department may request relating thereto. Upon receipt of such application, the Department of Administration shall promptly investigate all aspects of the requested acquisition, including the existence of actual need for  the requested property on the part of the requesting agency; the availability of land already owned by the State or by any State agency which might meet the requirements of the requesting agency; the availability, value, and status of title of other land, whether for purchase, condemnation, lease, or rental, which might meet the requirements of the requesting agency; and the availability of funds to pay for land if purchased, condemned, leased, or rented. The Department of Administration may make acquisitions at the request of the Governor and Council of State upon compliance with the investigation herein required. (1957, c. 584, s. 6; G.S., s. 146‑104; 1959, c. 683, s. 1; 1969, c. 1091, s. 2.)



§ 146-23.1. Buildings having historic, architectural or cultural significance.

§ 146‑23.1.  Buildings having historic, architectural or cultural significance.

In order to promote the use of buildings having historic, architectural or cultural significance, the Department of Administration shall inform the North Carolina Historical Commission of all geographical areas in the State within which the State is actively seeking to lease space for the accommodation of State agencies. Within 60 days of the receipt of such information, the North Carolina Historical Commission shall identify for the Department of Administration all buildings within such geographical areas that (i) are known to be of historic, architectural or cultural significance (including but not limited to buildings listed or eligible to be listed on the National Register established pursuant to 16 U.S.C. 470(a)), and (ii) which may be suitable, whether or not in need of repair, alteration or addition, for acquisition or lease to meet the public building and space needs of State agencies. In addition, the North Carolina Historical Commission shall furnish the Department of Administration such additional information on the physical condition,  usable space, and the nature and approximate costs of necessary historic rehabilitation as the department may request in order for the department to determine whether the acquisition or lease of space in such buildings is feasible and prudent.

In acquiring lease space pursuant to G.S. 146‑25.1, the Department  of Administration shall give preference to lease proposals involving buildings identified by the North Carolina Historical Commission as having historic, architectural or cultural significance. Provided, however, that such preference shall be given only when the Department of Administration, after investigation as provided in this Article, determines that such proposal is feasible, prudent and in the best interest of the State, as compared with available alternatives, such determination to include the State's policy to preserve historic buildings. (1977, c. 998, s. 1.)



§ 146-23.2. Purchase of buildings constructed or renovated to a certain energy-efficiency standard.

§ 146‑23.2.  Purchase of buildings constructed or renovated to a certain energy‑efficiency standard.

(a)        A State agency shall not acquire by purchase any building unless the building was designed and constructed to at least the same standards for energy efficiency and water use that the design and construction of a comparable State building was required to meet at the time the building under consideration for purchase was constructed. Further, a State agency shall not acquire by purchase any building that had a major renovation unless the major renovation of the building was designed and constructed to at least the same standards for energy efficiency and water use that the design and construction of a major renovation of a comparable State building was required to meet at the time the building under consideration for purchase was renovated.

(b)        This section does not apply to the purchase of a building having historic, architectural, or cultural significance under Part 4 of Article 2 of Chapter 143B of the General Statutes. This section does not apply to buildings that are acquired by devise or gift.  (2008‑203, s. 3.)



§ 146-24. Procedure for purchase or condemnation.

§ 146‑24.  Procedure for purchase or condemnation.

(a)        If, after investigation, the Department determines that it is in the best interest of the State that land be acquired, the Department shall proceed to negotiate with the owners of the desired land for its purchase.

(b)        If the purchase price and other terms are agreed upon, the Department shall then submit to the Governor and Council of State the proposed purchase, together with a copy of the deed, for their approval or disapproval. If the Governor and Council of State approve the proposed purchase, the Department shall pay for the land and accept delivery of a deed thereto. All conveyances of purchased real property shall be made to "the State of North Carolina," and no such conveyance shall be made to a particular agency, or to the State for the use or benefit of a particular agency.

(c)        If negotiations for the purchase of the land are unsuccessful,  or if the State cannot obtain a good and sufficient title thereto by purchase from the owners, then the Department of Administration may request permission of the Governor and Council of State to exercise the right of eminent domain and acquire any such land by condemnation in the same manner as is provided for the Board of Transportation by Article 9 of Chapter 136 of the General Statutes. Upon approval by the Governor and Council of State, the Department may proceed to exercise the right of eminent domain. Approval by no other State agency shall be required as a prerequisite to the exercise of the power of eminent domain by the Department. Provided that when the procedures of Article 9 of Chapter 136 are employed by the Department, any person named in or served with a complaint and declaration of taking shall have 120 days from the date of service thereof within which to file answer. (1957, c. 584, s. 6; G.S., s. 146‑105; 1959, c. 683, s. 1; 1967, c. 512, s. 1; 1973, c. 507, s. 5; 1981, c. 245, s. 1.)



§ 146-24.1. The power of eminent domain.

§ 146‑24.1.  The power of eminent domain.

In carrying out the duties and purposes set forth in Chapters 143 and 146 of the General Statutes, the Department of Administration is vested with the power of eminent domain and shall have the right and power to acquire such lands, easements, rights‑of‑ way or estates for years by condemnation in the manner prescribed by G.S. 146‑24 of the General Statutes. The power of eminent domain herein granted is supplemental to and in addition to the power of eminent domain which may be now or hereafter vested in any State agency as defined by G.S. 146‑64 and the Department of Administration may exercise on behalf of such agency the power vested in said agency or the power vested in the Department of Administration herein; and the Department of Administration may follow the procedure set forth in G.S. 146‑24 or the procedure of such agency, at the option of the Department of Administration. Where such acquisition is made at the request of an agency, such agency shall make a determination of the necessity therefor; where such acquisition is on behalf of the State or at the request of the Department of Administration, such findings shall be made by the Director of Administration. Provided, however, that all such acquisitions shall have the approval of the Governor and Council of State as provided in G.S. 146‑24.

This section shall not apply to public projects and condemnations for which specific statutory condemnation authority and procedures are otherwise provided. (1969, c. 1091, ss. 3, 4.)



§ 146-25. Leases and rentals.

§ 146‑25.  Leases and rentals.

If, after investigation, the Department of Administration determines that it is in the best interest of the State that land be leased or rented for the use of the State or of any State agency, the Department shall proceed to negotiate with the owners for the lease or rental of such property. All lease and rental agreements entered into by the Department shall be promptly submitted to the Governor and Council of State for approval or disapproval. (1957, c. 584, s. 6; G.S., s. 146‑106; 1959, c. 683, s. 1.)



§ 146-25.1. Proposals to be secured for leases.

§ 146‑25.1.  Proposals to be secured for leases.

(a)        If pursuant to G.S. 146‑25, the Department of Administration determines that it is in the best interest of the State to lease or rent land and the rental is estimated to exceed twenty‑five thousand dollars ($25,000) per year or the term will exceed three years, the Department shall require the State agency desiring to rent land to prepare and submit for its approval a set of specifications for its needs. Upon approval of specifications, the Department shall prepare a public advertisement. The State agency shall place such advertisement in a newspaper of general circulation in the county for proposals from prospective lessors of said land and shall make such other distribution thereof as the Department directs. The advertisement shall be run for at least five consecutive days, and shall provide that proposals shall be received for at least seven days from the date of the last advertisement in the State Property Office of the Department. The provisions of this section do not apply to property owned by governmental agencies and leased to other governmental agencies.

(b)        The Department may negotiate with the prospective lessors for leasing of the needed land, taking into account not only the rental offered, but the type of land, the location, its suitability for the purposes, services offered by the lessor, and all other relevant factors. In the event either no proposal or no acceptable proposal is received after advertising in accordance with subsection (a) of this section, the Department may negotiate in the open market for leasing of the needed land.

(c)        The Department of Administration shall present the proposed transaction to the Council of State for its consideration as provided by this Article. In the event the lowest rental proposed is not presented to the Council of State, that body may require a statement of justification, and may examine all proposals. (1973, c. 1448; 1975, c. 523; 1977, c. 485; 1979, c. 43, s. 1; 1983 (Reg. Sess., 1984), c. 1116, s. 97; 1999‑252, s. 1.)



§ 146-26. Donations and devises to State.

§ 146‑26.  Donations and devises to State.

No devise or donation of land or any interest therein to the State or to any State agency shall be effective to vest title to the land or any interest therein in the State or in any State agency until the devise or donation is accepted by the Governor and Council of State. If the land is devised or donated to the State or to any State agency as an historic property, then title shall not vest until the Historical Commission reports to the Joint Legislative Commission on Governmental Operations as provided in G.S. 121‑9. Upon acceptance by the Governor and Council of State, title to the said land or interest therein shall immediately vest as of the time title would have vested but for the above requirement of reporting to the Joint Legislative Commission on Governmental Operations if an historic property and acceptance by the Governor and Council of State. (1957, c. 584, s. 6; G.S., s. 146‑107; 1959, c. 683, s. 1; 1996, 2nd Ex. Sess., c. 18, s. 7.7(b).)



§ 146-26.1. Relocation assistance.

§ 146‑26.1.  Relocation assistance.

In the acquisition of any real property by the Department of Administration for a public use, the Department of Administration shall be vested with the authority as set forth in Article 2 of Chapter 133 of the General Statutes. (1971, c. 540; 1973, c. 507, s. 5; 1977, c. 464, s. 34; 1993, c. 553, s. 52.1.)



§ 146-27. The role of the Department of Administration in sales, leases, and rentals.

Article 7.

Dispositions.

§ 146‑27.  The role of the Department of Administration in sales, leases, and rentals.

(a)        General.  Every sale, lease, rental, or gift of land owned by the State or by any State agency shall be made by the Department of Administration and approved by the Governor and Council of State. A lease or rental of land owned by the State may not exceed a period of 99 years. The Department of Administration may initiate proceedings for sales, leases, rentals, and gifts of land owned by the State or by any State agency.

(b)        Large Disposition.  If a proposed disposition is a sale or gift of land with an appraised value of at least twenty‑five thousand dollars ($25,000), the sale or gift shall not be made until after consultation with the Joint Legislative Commission on Governmental Operations.

(c)        Expired effective September 1, 2007. (1957, c. 584, s. 6; G.S., s. 146‑108; 1959, c. 683, s. 1; 1977, c. 425, ss. 1, 2; 1987, c. 738, s. 47(b); 1993, c. 561, s. 32(a); 1998‑159, s. 5; 2005‑276, s. 6.25(a).)



§ 146-28. Agency must file application with Department; Department must investigate.

§ 146‑28.  Agency must file application with Department; Department must investigate.

Any State agency desiring to sell, lease, or rent any land owned by the State or by any State agency shall file with the Department of Administration an application setting forth the facts relating to the proposed transaction, and shall furnish the Department with such additional information as the Department may request relating thereto. Upon receipt of such application, the Department of Administration shall promptly investigate all aspects of the proposed transaction, including particularly present and future State need for  the land proposed to be conveyed, leased, or rented. (1957, c. 584, s. 6; G.S., s. 146‑109; 1959, c. 683, s. 1.)



§ 146-29. Procedure for sale, lease, or rental.

§ 146‑29.  Procedure for sale, lease, or rental.

If, after investigation, the Department of Administration determines that it is in the best interest of the State that land be sold, leased, or rented, the Department shall proceed with its sale, lease, or rental, as the case may be, in accordance with rules adopted by the Governor and approved by the Council of State. If an agreement of sale, lease, or rental is reached, the proposed transaction shall then be submitted to the Governor and Council of State for their approval or disapproval. Every conveyance in fee of land owned by the  State or by any State agency shall be made and executed in the manner  prescribed in G.S. 146‑74 through 146‑78. (1957, c. 584, s. 6; G.S., s. 146‑110; 1959, c. 683, s. 1.)



§ 146-29.1. Lease or sale of real property for less than fair market value.

§ 146‑29.1.  Lease or sale of real property for less than fair market value.

(a)        Real property owned by the State or any State agency may not be sold, leased, or rented at less than fair market value to any private entity that operates, or is established to operate for profit.

(b)        Real property owned by the State or by any State agency may be sold, leased, or rented at less than fair market value to a public entity. "Public entity" means a county, municipal corporation, local board of education, community college, special district or other political subdivision of the State and the United States or any of its agencies. Any such sale, lease, or rental shall be reported at least 30 days prior to the sale, lease, or rental to the Joint Legislative Commission on Governmental Operations and the Fiscal Research Division of the Legislative Services Office, with the details of such transaction.

(c)        Real property owned by the State or by any State agency may be sold, leased, or rented at less than market value to a private, nonprofit corporation, association, organization or society if the Department of Administration determines both of the following:

(1)        The transaction is in consideration of public service rendered or to be rendered by the nonprofit.

(2)        The property will be used in connection with the nonprofit's tax‑exempt purpose and not in connection with its unrelated trade or business, as defined in section 513 of the Code. For the purposes of this subdivision, the term "Code" has the same meaning as in G.S. 105‑228.90.

The transaction shall be reported in detail at least 30 days prior to the sale, lease, or rental to the Joint Legislative Commission on Governmental Operations and the Fiscal Research Division of the Legislative Services Office. The fact that any sale of property under this subsection shall not be subject to a reversionary interest in the State shall be expressly made known to the Joint Legislative Commission on Government Operations, and the Governor and Council of State, prior to the transaction being authorized.

(d)        Any sale, lease, or rental of real property made in conformity with the provisions of this section is not a violation of G.S. 66‑58(a).

(e)        All sales, leases, or rentals, prior to July 15, 1986, of real property owned by the State or any State agency are not invalid because of a conflict with G.S. 66‑58(a) or with a prior version of this section, but any renewal of any such lease or rental agreement on or after July 15, 1986, shall conform to the requirements of this section. (1985, c. 479, s. 172(a); 1985 (Reg. Sess., 1986), c. 1014, s. 188(a); 1993, c. 561, s. 32(c); 1999‑252, s. 2.)



§ 146-29.2. Lease provisions for communications towers.

§ 146‑29.2.  Lease provisions for communications towers.

The State may lease real property, or any interest in real property, for the purposes of construction and placement of communications towers on State land or for placement of antennas upon State‑owned structures. The following additional requirements shall apply to such leases:

(1)        The lease shall require the lessee to permit other telecommunications carriers to co‑locate on the communications tower on commercially reasonable terms between the lessee and the co‑locating carrier until the communications tower reaches its capacity. Unless the State determines that co‑location is not feasible at that location, the communications tower shall be designed and constructed to accommodate other carriers on the tower.

(2)        The State shall, in determining the location of lands to be leased for communications towers, encourage communications towers to be located near other communications towers to the extent technically desirable.

(3)        The State shall, when choosing a communications tower or antenna location, choose a location which minimizes the visual impact on surrounding landscape.

(4)        The State shall not lease lands of the State Parks System for such purposes.

For purposes of this section, "co‑locate and co‑location" mean the sharing of a communications tower by two or more services.

City and county ordinances apply to communications towers and antennas authorized under this section. (1998‑158, s. 3.)



§ 146-30. Application of net proceeds.

§ 146‑30.  Application of net proceeds.

(a)        The net proceeds of any disposition made in accordance with this Subchapter shall be handled in accordance with the following priority: First, in accordance with the provisions of any trust or other instrument of title whereby title to such real property was heretofore acquired or is hereafter acquired; second, as provided by any other act of the General Assembly; third, the net proceeds shall be deposited with the State Treasurer. Provided, however, nothing herein shall be construed as prohibiting the disposition of any State lands by exchange for other lands, but if the appraised value in fee simple of any property involved in the exchange is at least twenty‑five thousand dollars ($25,000), then such exchange may not be made without consultation with the Joint Legislative Commission on Governmental Operations.

(b)        For the purposes of this Subchapter, the term "net proceeds " means the gross amount received from the sale, lease, rental, or other disposition of any State lands, less

(1)        Such expenses incurred incident to that sale, lease, rental, or other disposition as may be allowed under rules and regulations adopted by the Governor and approved by the Council of State; and

(2)        Repealed by Session Laws 1993, c. 553, s. 52.2.

(3)        A service charge to be paid into the State Land Fund.

(b1)      Notwithstanding the other provisions of this section, no service charge into the State Land Fund shall be deducted from or levied against the proceeds of any disposition by lease, rental, or easement of State lands that are designated as part of the Centennial Campus as defined by G.S. 116‑198.33(4), that are designated as part of the Horace Williams Campus as defined by G.S. 116‑198.33(4a), or that are designated as part of a Millennial Campus as defined by G.S. 116‑198.33(4b). All net proceeds of those dispositions are governed by G.S. 116‑36.5.

(b2)      Notwithstanding the other provisions of this section, no service charge into the State Land Fund shall be deducted from or levied against the proceeds of any disposition by lease, rental, or easement of State lands purchased and owned by the North Carolina State Highway Patrol, Department of Crime Control and Public Safety, as part of the Voice Interoperability Plan for Emergency Responders (VIPER) project being managed by the North Carolina State Highway Patrol, Department of Crime Control and Public Safety. All net proceeds of these dispositions shall be deposited into an account created in the Department of Crime Control and Public Safety to be used only for the purpose of constructing, maintaining, or supporting the VIPER network.

(c)        The amount or rate of such service charge shall be fixed by rules and regulations adopted by the Governor and approved by the Council of State, but as to any particular sale, lease, rental, or other disposition, it shall not exceed ten percent (10%) of the gross amount received from such sale, lease, rental, or other disposition. Notwithstanding any other provision of this Subchapter, the net proceeds derived from the sale of land or products of land owned by or under the supervision and control of the Wildlife Resources Commission, or acquired or purchased with funds of that Commission, shall be paid into the Wildlife Resources Fund. Provided, however, the net proceeds derived from the sale of land or timber from land owned by or under the supervision and control of the Department of Agriculture and Consumer Services shall be deposited with the State Treasurer in a capital improvement account to the credit of the Department of Agriculture and Consumer Services, to be used for such specific capital improvement projects or other purposes as are provided by transfer of funds from those accounts in the Capital Improvement Appropriations Act. Provided further, the net proceeds derived from the sale of park land owned by or under the supervision and control of the Department of Environment and Natural Resources shall be deposited with the State Treasurer in a capital improvement account to the credit of the Department of Administration to be used for the purpose of park land acquisition as provided by transfer of funds from those accounts in the Capital Improvement Appropriations Act. In the Capital Improvement Appropriations Act, line items for purchase of park and agricultural lands will be established for use by the Departments of Administration and Agriculture. The use of such funds for any specific capital improvement project or land acquisition is subject to approval by the Director of the Budget. No other use may be made of funds in these line items without approval by the General Assembly except for incidental expenses related to the project or land acquisition. Additionally with the approval of the Director of the Budget, either Department may request funds from the Contingency and Emergency Fund when the necessity of prompt purchase of available land can be demonstrated and funds in the capital improvement accounts are insufficient. Provided further, the net proceeds derived from the sale of any portion of the land owned by the State in or around the Butner Reservation on or after July 1, 1980, shall be deposited with the State Treasurer in a capital improvement account to the credit of the Department of Health and Human Services to make capital improvements on or to property owned by the State in the Butner Reservation subject to approval by the Office of State Budget and Management, and may be used to build industrial access roads to industries located or to be located on the Butner Reservation, to construct new city streets in the Butner Reservation, extend water and sewer service on the Butner Reservation, repair storm drains on the Butner Reservation, and for other capital uses on the Reservation as determined by the Secretary.  (1959, c. 683, s. 1; 1975, 2nd Sess., c. 983, s. 30; 1977, c. 771, s. 4; c. 1012; 1979, c. 608, s. 1; 1981, c. 859, s. 23.4; c. 1127, s. 33; 1981 (Reg. Sess., 1982), c. 1282, s. 24; 1983, c. 717, ss. 86, 86.1, 86.2, 87; c. 761, s. 166; 1983 (Reg. Sess., 1984), c. 1034, s. 164; c. 1116, s. 97(d); 1989, c. 727, s. 218(155); c. 799, s. 26; 1993, c. 321, s. 260.1; c. 553, s. 52.2; 1997‑261, s. 109; 1997‑443, s. 11A.119(a); 1998‑159, s. 4; 1999‑234, s. 8; 2000‑140, s. 93.1(a); 2000‑177, s. 9; 2001‑424, s. 12.2(b); 2007‑269, s. 12; 2009‑376, s. 15.)



§ 146-31. Right of appeal to Governor and Council of State.

Article 8.

Miscellaneous Provisions.

§ 146‑31.  Right of appeal to Governor and Council of State.

The requesting agency, in the event of disagreement with a decision of the Department of Administration regarding the acquisition or disposition of land pursuant to the provisions of this Subchapter, shall have the right of appeal to the Governor and Council of State. (1957, c. 584, s. 6; G.S., s. 146‑113; 1959, c. 683, s. 1.)



§ 146-32. Exemptions as to leases, etc.

§ 146‑32.  Exemptions as to leases, etc.

The Governor, acting with the approval of the Council of State, may adopt rules and regulations:

(1)        Exempting from any or all of the requirements of this Subchapter such classes of lease, rental, easement, and right‑of‑way transactions as he deems advisable; and

(2)        Authorizing any State agency to enter into and/or approve those classes of transactions exempted by such rules and regulations from the requirements of this Chapter.

(3)        No rule or regulation adopted under this section may exempt from the provisions of G.S. 146‑25.1 any class of lease or rental which has a duration of more than 21 days, unless the class of lease or rental:

a.         Is a lease or rental necessitated by a fire, flood, or other disaster that forces the agency seeking the new lease or rental to cease use of real property;

b.         Is a lease or rental necessitated because an agency had intended to move to new or renovated real property that was not completed when planned, but a lease or rental exempted under this subparagraph may not be for a period of more than six months; or

c.         Is a lease or rental which requires a unique location or a location that adjoins or is in close proximity to an existing rental location. (1959, c. 683, s. 1; 1983 (Reg. Sess., 1984), c. 1116, s. 97; 1985, c. 479, s. 173; 1999‑252, s. 3; 1999‑456, s. 38.)



§ 146-33. State agencies to locate and mark boundaries of lands.

§ 146‑33.  State agencies to locate and mark boundaries of lands.

Every State agency shall locate and identify, and shall mark and keep marked, the boundaries of all lands allocated to that agency or under its control. The Department of Administration shall locate and identify, and mark and keep marked, the boundaries of all State lands not allocated to or under the control of any other State agency. The chief administrative officer of every State agency is authorized to contract with the State Department of Correction for the furnishing, upon such conditions as may be agreed upon from time to time between the State Department of Correction and the chief administrative officer of that agency, of prison labor for use where feasible in the performance of these duties. (1957, c. 584, s. 2; G.S., s. 143‑145.1; 1959, c. 683, s. 1; 1967, c. 996, s. 13.)



§ 146-34. Agencies may establish agreed boundaries.

§ 146‑34.  Agencies may establish agreed boundaries.

Every State agency may establish agreed boundaries between lands allocated to it or under its control, and the lands of any other owner, subject to the approval of the Governor and Council of State. The Department of Administration is authorized to establish agreed boundaries between State lands not allocated to or under the control of any other State agency and the lands of any other owner, subject to the approval of the Governor and Council of State. The Attorney General shall represent the State in all proceedings to establish boundaries which cannot be established by agreement. (1957, c. 584, s. 3; G.S., s. 143‑145.2; 1959, c. 683, s. 1.)



§ 146-35. Severance approval delegation.

§ 146‑35.  Severance approval delegation.

The Governor, acting with the approval of the Council of State, may adopt rules and regulations delegating to any other State agency the authority to approve the severance of buildings and standing timber from State lands. Upon such approval of severance, the buildings or timber affected shall be, for the purposes of this Chapter, treated as personal property. (1959, c. 683, s. 1.)



§ 146-36. Acquisitions for and conveyances to federal government.

§ 146‑36.  Acquisitions for and conveyances to federal government.

The Governor and Council of State may, whenever they find that it is in the best interest of the State to do so, enter into any contract or other agreement which will be sufficient to comply with federal laws or regulations, binding the State to acquire for and to convey to the United States government land or any interest in land, and to do such other acts and things as may be necessary for such compliance.

The Governor and Council of State may authorize any conveyance to the United States government to be made upon nominal consideration whenever they deem it to be in the best interest of the State to do so. (1959, c. 683, s. 1.)



§ 146-37. Intent of Subchapter.

SUBCHAPTER III. ENTRIES AND GRANTS.

Article 9.

General Provisions.

§ 146‑37.  Intent of Subchapter.

It is the purpose and intent of this Subchapter to protect vested rights, titles, and interests acquired under the laws governing entries and grants as they read immediately prior to June 2, 1959. (1959, c. 683, s. 1.)



§ 146-38. Pending entries.

§ 146‑38.  Pending entries.

All entries which have been filed with entry‑takers within one year prior to June 2, 1959, or filed more than one year prior to June 2, 1959, but still pending due to the filing of protest to the entry, shall be processed pursuant to the provisions of Chapter 146 of the General Statutes as it read immediately prior to June 2, 1959. Every such entry shall be paid for within one year from the date of entry, unless a protest be filed to the entry, in which event it shall be paid for within one year after final judgment on the protest; and all entries not thus paid for shall become null and void, and shall not be subject to renewal. It shall be the duty of both the enterer and protestant to conclude, within 12 months from June 2, 1959, all actions wherein a protest has been filed, and such cases shall be given preference on the dockets of the courts of the State. Any action not so concluded shall be deemed a lapse as to enterer and protestant. It is not the intent of this proviso to void any previous grant of the State of North Carolina, or to divest any vested right, but to terminate all rights accrued on account of an entry wherein no grant has been made. Provided that the resident judge of the superior court or the judge holding the superior courts of the district where the land lies, may, for good cause shown, extend the time within which an action in which a protest has been filed is required by this section to be concluded; but no single extension shall exceed one year in duration. A copy of this section shall be mailed by the Secretary of State to all parties to actions wherein protests have been filed as may be determined by records available in his office, and to all clerks of the superior court of the State. (1959, c. 683, s. 1.)



§ 146-39. Void grants; not color of title.

§ 146‑39.  Void grants; not color of title.

Every entry made and every grant issued for any lands not authorized by G.S. 146‑1 through 146‑77, as those sections read immediately prior to June 2, 1959, to be entered or granted shall be void.

Every grant of land issued since March 6, 1893, in pursuance of the statutes regulating entries and grants, shall, if such land or any portion thereof has been heretofore granted by this State, so far as relates to any such land heretofore granted, be absolutely void for all purposes whatever, shall confer no rights upon the grantee therein or those claiming under such grantee, and shall in no case and under no circumstances constitute any color of title to any person. (R.C., c. 42, s. 2; Code, s. 2755; 1893, c. 490; Rev., s. 1699; C.S., s. 7545; G.S., s. 146‑13; 1959, c. 683, s. 1.)



§ 146-40. Record of surveys to be kept.

Article 10.

Surveys.

§ 146‑40.  Record of surveys to be kept.

The county commissioners of the several counties of the State shall provide a suitable book or books for recording of surveys of entries of land, to be known as Record of Surveys, to be kept in the office of register of deeds as other records are kept. Such record shall have an alphabetical and numerical index, the numerical index to run consecutively. It shall be the duty of every county surveyor or his deputy surveyor who makes a survey to record in such book a perfect and complete record of all surveys of lands made upon any warrant issued upon any entry, and date and sign same as of the date such survey was made. (1905, c. 242; Rev., s. 1722; C.S., s. 7570; G.S., s. 146‑39; 1959, c. 683, s. 1.)



§ 146-41. Former surveys recorded.

§ 146‑41.  Former surveys recorded.

Where any ex‑surveyor of a county is alive and has correct minutes or notes of surveys of land on entries made by him during his term of office, it shall be lawful for him to record and index such survey in the Record of Surveys, and the county commissioners shall pay for such services ten cents (10¢) for each survey so recorded and indexed. (1905, c. 242, s. 2; Rev., s. 1725; C.S., s. 7571; G.S., s. 146‑40; 1959, c. 683, s. 1.)



§ 146-42. What record must show; received as evidence.

§ 146‑42.  What record must show; received as evidence.

All surveys so recorded in such book shall show the number of the tract of land, the name of the party entering, and the name of the assignee if there be any assignee; and shall be duly indexed, both alphabetically and numerically, in such record in the name of the party making the entry and in the name of the assignee if there be any assignee. Such record of any surveyor or deputy surveyor when so made shall be read in evidence in any action or proceeding in any court: Provided that if such record differs from the original certificates of survey heretofore made or on file in the office of the Secretary of State, such original or certified copy of the certificate in the Secretary of State's office shall control. (1905, c. 242, ss. 2, 3, 6; Rev., s. 1723; C.S., s. 7572; G.S., s. 146‑41; 1959, c. 683, s. 1.)



§ 146-43. Cutting timber on land before obtaining a grant.

Article 11.

Grants.

§ 146‑43.  Cutting timber on land before obtaining a grant.

If any person shall make an entry of any lands, and before perfecting title to same shall enter upon such lands and cut therefrom any wood, trees, or timber, he shall be guilty of a Class 1 misdemeanor.  Any person found guilty under the provisions of this section shall further pay to the State double the value of the wood, trees, or timber taken from the land, and it shall be the duty of the solicitor of the district in which the land lies to sue for the same. (1903, c. 272, s. 4; Rev., s. 3741; C.S., s. 7582; G.S., s. 146‑51; 1959, c. 683, s. 1; 1993, c. 539, s. 1052; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 146-44. Card index system for grants.

§ 146‑44.  Card index system for grants.

The Secretary of State shall install in his office a card index system for grants, and every warrant, plot, and survey that can be found shall be encased in separate envelopes. Each card and envelope shall show substantially the following:

____________________________ County _______________________________________ Acres

Name ________________________________________________________________________

Grant No.__________________________ Issued ______________________________________

Grant Book _________________________ Page _______________________________________

Entry No. __________________________ Entered _____________________________________

File No. _______________________________________________________________________

Location ______________________________________________________________________

Remarks ______________________________________________________________________

Such grant books as are old and falling to pieces shall be recopied, and whenever any part of the record of a grant is partly gone or destroyed the Secretary of State shall restore same, if he can do so with accuracy from the description in the plot and survey upon which the grant was issued and original record made. (1909, c. 505, ss. 1, 2, 3; C.S., s. 7584; G.S., s. 146‑53; 1959, c. 683, s. 1.)



§ 146-45. Grant of Moore's Creek Battlefield authorized.

§ 146‑45.  Grant of Moore's Creek Battlefield authorized.

In conjunction with an act of Congress relating to the establishment of the Moore's Creek National Military Park (June 2, 1926, c. 448, s. 2, 44 Stat. 684; U. S. Code, Title 16, ss. 422‑ 422(d)), the Governor of the State of North Carolina is hereby authorized to execute to the United States government a deed vesting the title to Moore's Creek Battlefield, Pender County, in said United  States government on behalf of the State of North Carolina, to preserve the same as an historical battlefield: Provided that the consent of the State of North Carolina to such acquisition by the United States is upon the express condition that the State of North Carolina shall so far retain a concurrent jurisdiction with the United States over such battlefield as that all civil and criminal processes issued from the courts of the State of North Carolina may be executed  thereon in like manner as if this authority had not been given: Provided further, that the title to said battlefield so conveyed to the United States shall revert to the State of North Carolina unless said land is used for the purpose for which it is ceded. (1925, c. 40; 1927, c. 56; G.S., s. 146‑54; 1959, c. 683, s. 1.)



§ 146-46. When grants may issue.

Article 12.

Correction of Grants.

§ 146‑46.  When grants may issue.

In any case where, under the provisions of this Subchapter, the Secretary of State is authorized to issue a grant or a duplicate grant to correct an error in a prior grant, the grant of correction shall be authenticated by the Governor, countersigned by the Secretary of State, and recorded in the office of the Secretary of State. The date of the entry and the number of the survey from the certificate of survey upon which the grant is founded shall be inserted in every such grant, and a copy of the plot shall be attached to the grant. (1777, c. 114, s. 10, P.R.; 1783, c. 185, s. 14, P.R.; 1796, c. 455, P.R.; 1799, c. 525, s. 2, P.R.; R.C., c. 42, ss. 12, 22; Code, ss. 2769, 2779; 1889, c. 522; Rev., ss. 1729, 1734, 1735; C.S., s. 7578; G.S., s. 146‑47; 1959, c. 683, s. 1.)



§ 146-47. Change of county line before grant issued or registered.

§ 146‑47.  Change of county line before grant issued or registered.

All grants issued on entries for lands which were entered in one county, and before the issuing of the grants therefor or the registration of the grants, by the change of former county lines or the establishment of new lines, the lands so entered were placed in a county or in counties different from that in which they were situated, and the grants were registered in the county where the entries were made, shall be good and valid, and the registration of the grant shall have the same force and effect as if they had been registered in the county where the lands were situated. All persons claiming under and by such grants may have them, or a certified copy of the same, from the office of the Secretary of State, or from the office of the register of deeds when they had been erroneously registered, recorded in the office of the register of deeds of the county or counties where the lands lie, and such registration shall have the same force and effect as if the grants had been duly registered in such county or counties. (1897, c. 37; Rev., s. 1736; C.S., s. 7585; G.S., s. 146‑55; 1959, c. 683, s. 1.)



§ 146-48. Entries in wrong county.

§ 146‑48.  Entries in wrong county.

Whereas many citizens of the State, on making entries of lands near the lines of the county wherein they reside, either for want of proper knowledge of the land laws of the State or not knowing the county lines, have frequently made entries and extended their surveys on such entries into other counties than those wherein they were made, and obtained grants on the same; and whereas doubts have existed with respect to the validity of the titles to lands situated as aforesaid, so far as they extend into other counties than those where the entries were made; for remedy whereof it is hereby declared that all grants issued on entries made for lands situated as aforesaid shall be good and valid against any entries thereafter made or grants issued thereon. (1805, c. 675, P.R.; 1834, c. 17; R.C., c. 42, s. 27; Code, s. 2784; Rev., s. 1737; C.S., s. 7586; G.S., s. 146‑56; 1959, c. 683, s. 1.)



§ 146-49. Errors in surveys of plots corrected.

§ 146‑49.  Errors in surveys of plots corrected.

Whenever there may be an error by the surveyor in plotting or making out the certificate for the Secretary's office, or whenever the Secretary shall make a mistake in making out the courses agreeable to such returns, or misname the claimant, or make other mistake, so that such claimant shall be injured thereby, the claimant may prefer a petition to the superior court of the county in which the land lies, setting forth the injury which he might sustain in consequence of such error or mistake, with all the matters and things relative thereto. The court may hear testimony respecting the truth of the allegations set forth in the petition; and if it shall appear by the testimony, from the return of the surveyor or the error of the Secretary, that the patentee is liable to be injured thereby, the court shall direct the clerk to certify the facts to the Secretary of State, who shall file the same in his office, and correct the error in the patent, and likewise in the records of his office. The costs of such suit shall be paid by the petitioner, except when any person may have made himself a party to prevent the prayer of the petitioner being granted, in which  case the costs shall be paid as the court may decree. The benefits granted by this section to the patentees of land shall be extended in all cases to persons claiming by, from, or under their grants, by descent, devise, or purchase. When any error is ordered to be rectified, and the same has been carried through from the grant into mesne conveyances, the court shall direct a copy of the order to be recorded in the register's book of the county: Provided no such petition shall be brought but within three years after the date of the patent; and if brought after that time, the court shall dismiss the same, and all proceedings had thereon shall be null and of no effect: Provided further, nothing herein shall affect the rights or interest of any person claiming under a patent issued between the period of the date of the grant alleged to be erroneous and the time of filing the petition, unless such person shall have had due notice of the filing of the petition, by service of a copy thereof, and an opportunity of defending his rights before the court according to the course of the common law. (1790, c. 326, P.R.; 1798, c. 504, P.R.; 1804, c. 655, P.R.; 1814, c. 876, P.R.; R.C., c. 42, s. 28; Code, s. 2785; Rev., s. 1738; C.S., s. 7587; G.S., s. 146‑57; 1959, c. 683, s. 1.)



§ 146-50. Resurvey of lands to correct grants.

§ 146‑50.  Resurvey of lands to correct grants.

Persons who have entered vacant lands shall not be defeated in their just claims by mistakes or errors in the surveys and plots furnished by surveyors. In every case where the purchase money has been paid into the State treasury within the time prescribed by law after entry, and the survey or plot furnished shall be found to be defective or erroneous, the party having thus made entry and paid the purchase price may obtain another warrant of survey from the register of deeds of the county where the land lies, and have his entry surveyed as is directed by existing laws. On presenting a certificate of survey and two fair plots thereof to the Secretary of State within six months after the payment of the purchase money, the party making such entry and paying such purchase price shall be entitled to receive, and it shall be the duty of the Secretary of State to issue to him, the proper grant for the lands so entered. (1901, c. 734; Rev., s. 1739; C.S., s. 7588; G.S., s. 146‑58; 1959, c. 683, s. 1.)



§ 146-51. Lost seal replaced.

§ 146‑51.  Lost seal replaced.

In all cases where the seal annexed to a grant is lost or destroyed, the Governor may, on the certificate of the Secretary of State that the grant was fairly obtained, cause the seal of the State to be affixed thereto. (1807, c. 727, P.R.; R.C., c. 42, s. 24; Code, s. 2781; Rev., s. 1740; C.S., s. 7589; G.S., s. 146‑59; 1959, c. 683, s. 1.)



§ 146-52. Errors in grants corrected.

§ 146‑52.  Errors in grants corrected.

If in issuing any grant the number of the grant or the name of the grantee or any material words or figures suggested by the context have been omitted or not correctly written or given, or the description in the body of the grant does not correspond with the plot and description in the surveyor's certificate attached to the grant, or if in recording the grant in his office the Secretary of State has heretofore made or may hereafter make any mistake or omission by which any part of any grant has not been correctly recorded, the Secretary of State shall, upon the application of any party interested and the payment to him of his lawful fees, correct the original grant by inserting in the proper place the words, figures, or names omitted or not correctly given or suggested by the context; or if the description in the grant does not correspond with the surveyor's plot or certificate, the Secretary of State shall make the former correspond with the latter as the true facts may require. In case the party interested shall prefer it, the Secretary of State shall issue a duplicate of the original grant, including therein the corrections made; and in those cases in which grants have not been correctly recorded, he shall make the proper corrections upon his records, or by rerecording, as he may prefer; and any grant corrected as aforesaid may be recorded in any county of the State as other grants are recorded, and have relation to the time of the entry and date of the grant as in other cases. (1889, c. 460; Rev., s. 1741; C.S., s. 7590; G.S., s. 146‑60; 1959, c. 683, s. 1.)



§ 146-53. Irregular entries validated.

§ 146‑53.  Irregular entries validated.

Wherever persons have, prior to January 1, 1883, irregularly entered lands and have paid the fees required by law to the Secretary of State, and have obtained grants for such lands duly executed, the title to the lands shall not be affected by reason of such irregular entries; and the grants are hereby declared to be as valid as if such entries had been properly made. (1868‑9, c. 100, s. 4; c. 173, s. 6; 1874‑5, c. 48; Code, s. 2761; Rev., s. 1743; C.S., s. 7591; G.S., s. 146‑61; 1959, c. 683, s. 1.)



§ 146-54. Grant signed by deputy Secretary of State validated.

§ 146‑54.  Grant signed by deputy Secretary of State validated.

Where State grants have heretofore been issued and the name of the Secretary of State has been affixed thereto by his deputy or chief clerk, or by anyone purporting to act in such capacity, such grants are hereby declared valid; but nothing herein contained shall interfere with vested rights. (1905, c. 512; Rev., s. 1744; C.S., s. 7592; G.S., s. 146‑62; 1959, c. 683, s. 1.)



§ 146-55. Registration of grants.

§ 146‑55.  Registration of grants.

Every person obtaining a grant shall, within two years after such grant is perfected, cause the same to be registered in the county where the land lies; and any person may cause to be there registered any certified copy of a grant from the office of the Secretary of State, which shall have the same effect as if the original had been registered. (1783, c. 185, s. 14, P.R.; 1796, c. 455, P.R.; 1799, c. 525, s. 2, P.R.; R.S., c. 42, s. 24; R.C., c. 42, s. 22; Code, s. 2779; Rev., s. 1729; C.S., s. 7579; G.S., s. 146‑48; 1959, c. 683, s. 1.)



§ 146-56. Time for registering grants extended.

§ 146‑56.  Time for registering grants extended.

All grants from the State of North Carolina of lands and interests in land heretofore made, which were required or allowed to be registered within a time specified by law, or in the grants themselves, may be registered in the counties in which the lands lie respectively at any time within six years from January 1, 1918, notwithstanding the fact that such specified time has already expired, and all such grants heretofore registered after the expiration of such specified time shall be taken and treated as if they had been registered within such specified time: Provided that nothing herein contained shall be held or have the effect to divest any rights, titles, or equities in or to the land covered by such grants, or any of them, acquired by any person from the State of North Carolina by or through any entry or grant made or issued since such grants were respectively issued, or those claiming through or under such subsequent entry or grant. (1893, c. 40; 1901, c. 175; 1905, c. 6; Rev., s. 1747; 1907, c. 805; 1909, c. 167; 1911, c. 182; Ex. Sess. 1913, cc. 27, 45; 1915, c. 170; 1917, c. 84; C.S., s. 7593; Ex. Sess. 1920, c. 78; 1921, c. 153; G.S., s. 146‑63; 1959, c. 683, s. 1.)



§ 146-57. Time for registering grants and other instruments extended.

§ 146‑57.  Time for registering grants and other instruments extended.

The time is hereby extended until September 1, 1926, for the proving and registering of all deeds of gift, grants from the State, or other instruments of writing heretofore executed and which are permitted or required by law to be registered, and which were or are required to be proved and registered within a limited time from the date of their execution; and all such instruments which have heretofore been or may be probated and registered before the expiration of the period herein limited shall be held and deemed, from and after the date of such registration, to have been probated and registered in due time, if proved in due form, and registration thereof be in other respects valid: Provided that nothing in this section shall be held or deemed to validate or attempt to validate or give effect to any informal instrument; and provided further that this section shall not affect pending litigation: Provided further that nothing herein contained shall be held deemed to place any limitation upon the time allowed for the registration of any instrument where no such limit is now fixed by law. (Ex. Sess. 1924, c. 20; G.S., s. 146‑ 64; 1959, c. 683, s. 1.)



§ 146-58. Time for registering grants further extended.

§ 146‑58.  Time for registering grants further extended.

The time for the registration of grants issued by the State of North Carolina is hereby extended for a period of two years from January 1, 1925: Provided that nothing herein contained shall be held or have the effect to divest any rights, titles, or equities in or to the land covered by such grants, or any of them, acquired by any person from the State of North Carolina by or through any entry or grant made or issued since such grants were respectively issued, or those claiming through or under such subsequent entry or grant. (1925, c. 97; G.S., s. 146‑65; 1959, c. 683, s. 1.)



§ 146-59. Time for registering grants or copies extended.

§ 146‑59.  Time for registering grants or copies extended.

The time for the registration of grants issued by the State of North Carolina, or copies of such grants duly certified by the Secretary of State under his official seal, be and the same hereby is extended for a period of two years from January 1, 1927, and such grants or copies thereof duly certified as above set forth may be registered within such time as fully as the original might have been registered at any time heretofore: Provided that nothing herein contained shall be held or have the effect to divest any rights, titles, or equities in or to the land covered by such grants or any of them, acquired by any person from the State of North Carolina by or through any entry or grant made or issued since such grants were respectively issued, or those claiming through or under such subsequent entry or grant. (1927, c. 140; G.S., s. 146‑66; 1959, c. 683, s. 1.)



§ 146-60. Further extension of time for registering grants or copies for two years from January 1, 1947.

§ 146‑60.  Further extension of time for registering grants or copies for two years from January 1, 1947.

The time for the registration of grants issued by the State of North Carolina, or copies of such grants duly certified by the Secretary of State under his official seal, be and the same hereby is extended for a period of two years from January 1, 1947, next ensuing, and such grants or copies thereof duly certified as above set forth may be registered within such time as fully as the original might have been registered at any time heretofore: Provided that nothing herein contained shall be held or have the effect to divest any rights, titles, or equities in or to the land covered by such grants or any of them acquired by any person from the State of North Carolina by or through any entry or grant made or issued since such grants were respectively issued, or those claiming through or under such subsequent entry or grant. (1947, c. 99; G.S., s. 146‑66.1; 1959, c. 683, s. 1.)



§ 146-60.1. Further extension of time for registering grants or copies for four years from January 1, 1977.

§ 146‑60.1.  Further extension of time for registering grants or copies for four years from January 1, 1977.

The time for the registration of grants issued by the State of North Carolina, or copies of such grants duly certified by the Secretary of State under his official seal, be and the same hereby is extended for a period of four years from January 1, 1977, and such grants or copies thereof duly certified as above set forth may be registered within such time as fully as the original might have been registered at any time heretofore: Provided that nothing herein contained shall be held or have the effect to divest any rights, titles, or equities in or to the land covered by such grants or any of them acquired by any person from the State of North Carolina by or through any entry or grant made or issued since such grants were respectively issued, or those claiming through or under such subsequent entry or grant. (1977, c. 701.)



§ 146-61. Civil action to vacate grant.

Article 13.

Grants Vacated.

§ 146‑61.  Civil action to vacate grant.

When any person claiming title to lands under a grant or patent from the King of Great Britain, any of the lords proprietors of North Carolina, or from the State of North Carolina, shall consider himself aggrieved by any grant or patent issued or made since July 4, 1776, to any other person, against law or obtained by false suggestions, surprise, or fraud, the person aggrieved may bring a civil action in the superior court for the county in which such land may be, together with an authenticated copy of such grant or patent, briefly stating the grounds whereon such patent should be repealed and vacated, whereupon the grantee, patentee, or the person, owner, or claimant under such grant or patent, shall be required to show cause why the same shall not be repealed and vacated. (R.C., c. 42, s. 29; Code, s. 2786; Rev., s. 1748; C.S., s. 7594; G.S., s. 146‑67; 1959, c. 683, s. 1.)



§ 146-62. Judgment recorded in Secretary of State's office.

§ 146‑62.  Judgment recorded in Secretary of State's office.

If, upon verdict or demurrer, the court believe that the patent or grant was made against law or obtained by fraud, surprise, or upon untrue suggestions, it may vacate the same; and a copy of such judgment, after being recorded at large, shall be filed by the petitioner in the Secretary of State's office, where it shall be recorded in a book kept for that purpose; and the Secretary shall note in the margin of the original record of the grant the entry of the judgment, with a reference to the record in his office. (R.C., c. 42, s. 30; Code, s. 2787; Rev., s. 1749; C.S., s. 7595; G.S., s. 146‑68; 1959, c. 683, s. 1.)



§ 146-63. Action by State to vacate grants.

§ 146‑63.  Action by State to vacate grants.

An action may be brought by the Attorney General in the name of the State for the purpose of vacating or annulling letters patent granted by the State, in the following cases:

(1)        When he has reason to believe that such letters patent were obtained by means of some fraudulent suggestion or concealment of a material fact, made by the person to whom the same were issued or made, or with his consent or knowledge; or

(2)        When he has reason to believe that such letters patent were issued through mistake, or in ignorance of a material fact; or

(3)        When he has reason to believe that the patentee, or those claiming under him, have done or omitted an act in violation of the terms and conditions on which the letters patent were granted, or have by any other means forfeited the interest acquired under the same. (C. C. P., s. 367; Code, s. 2788; Rev., s. 1750; C.S., s. 7596; G.S., s. 146‑69; 1959, c. 683, s. 1.)



§ 146-64. Definitions.

SUBCHAPTER IV. MISCELLANEOUS.

Article 14.

General Provisions.

§ 146‑64.  Definitions.

As used in this Chapter:

(1)        "Acquired lands" means all State lands, title to which has been acquired by the State or by any State agency by purchase, devise, gift, condemnation, or adverse possession.

(2)        "Escheated lands" means all State lands, title to which has been acquired by escheat.

(3)        "Land" means real property, buildings, space in buildings, timber rights, mineral rights, rights‑of‑way, easements, options, and all other rights, estates, and interests in real property.

(4)        "Navigable waters" means all waters which are navigable in fact.

(5)        "State agency" includes every agency, institution, board, commission, bureau, council, department, division, officer, and employee of the State, but does not include counties, municipal corporations, political subdivisions of the State, county or city boards of education, or other local public bodies. The term "State agency" does not include any private corporation created by act of the General Assembly. In case of doubt as to whether a particular agency, corporation, or institution is a State agency for the purposes of this Chapter, the Attorney General, upon request of the Governor and Council of State, shall make a determination of the issue. Upon a finding by the Attorney General that an agency, corporation, or institution is not a State agency for the purpose of this Chapter, the Governor and Council of State may execute a deed or other appropriate instrument releasing and quitclaiming all title and interest of the State in the lands of that agency, corporation, or institution.

(6)        "State lands" means all land and interests therein, title to which is vested in the State of North Carolina, or in any State agency, or in the State to the use of any agency, and specifically includes all vacant and unappropriated lands, swamplands, submerged lands, lands acquired by the State by virtue of being sold for taxes, escheated lands, and acquired lands.

(7)        "Submerged lands" means State lands which lie beneath

a.         Any navigable waters within the boundaries of this State, or

b.         The Atlantic Ocean to a distance of three geographical miles seaward from the coastline of this State.

(8)        "Swamplands" means lands too wet for cultivation except by drainage, and includes

a.         All State lands which have been or are known as "swamp" or "marsh" lands, "pocosin bay," "briary bay" or "savanna," and which are a part of one swamp exceeding 2,000 acres in area, or which are a part of one swamp 2,000 acres or less in area which has been surveyed by the State; and

b.         All State lands which are covered by the waters of any state‑owned lake or pond.

(9)        "Vacant and unappropriated lands" means all State lands title to which is vested in the State as sovereign, and land acquired by the State by virtue of being sold for taxes, except swamplands.

(10)      For purposes of this Subchapter, "deep water" means the depth reasonably necessary to provide and allow reasonable access for all vessels traditionally used in the main watercourse area as of the time of the initial easement application.  (1854‑5, c. 21; R.C., c. 42, s. 1; Code, s. 2751; 1891, c. 302; Rev., ss. 1693, 1695; C.S., ss. 7540, 7542; G.S., ss. 146‑1, 146‑4; 1959, c. 683, s. 1; 1969, c. 1164; 1995, c. 529, s. 4; 2009‑484, s. 10.)



§ 146-65. Exemptions from Chapter.

§ 146‑65.  Exemptions from Chapter.

This Chapter does not apply to any of the following:

(1)        The acquisition of highway rights‑of‑way, borrow pits, or other interests or estates in land acquired for the same or similar purposes, or to the disposition thereof, by the Board of Transportation or the North Carolina Turnpike Authority.

(2)        The North Carolina State Ports Authority in exercising its powers under G.S. 143B‑452 through G.S. 143B‑467.  (1957, c. 584, s. 6; G.S., s. 146‑112; 1959, c. 683, s. 1; 1973, c. 507, s. 5; 1993, c. 553, s. 52.3; 2008‑225, s. 10.)



§ 146-66. Voidability of transactions contrary to Chapter.

§ 146‑66.  Voidability of transactions contrary to Chapter.

Any sale, lease, rental, or other disposition of State lands or of any interest or right therein, made or entered into contrary to the provisions of this Chapter, shall be voidable in the discretion of the Governor and Council of State. (1957, c. 584, s. 6; G.S., s. 146‑111; 1959, c. 683, s. 1.)



§ 146-67. Governor to employ persons.

§ 146‑67.  Governor to employ persons.

The Governor may employ persons to perform such services as may be necessary to carry out the provisions of this Chapter, and he shall fix the compensation to be paid for such services. All expenditures for such services shall be paid from the State Land Fund on order of the Director of the Budget, or the officer designated by him to issue such orders. (1959, c. 683, s. 1.)



§ 146-68. Statutes of limitation.

§ 146‑68.  Statutes of limitation.

The provisions of G.S. 1‑35, 1‑36, and 1‑37 are made applicable to this Chapter. (1959, c. 683, s. 1.)



§ 146-69. Service on State in land actions.

§ 146‑69.  Service on State in land actions.

In all actions and special proceedings brought by or against the State or any State agency with respect to State land or any interest therein, service of process upon the Secretary of Administration, with delivery to him of copies for the Attorney General and for the administrative head of each State agency known by the party in whose behalf service is made to have an interest in the land which is the subject of the action or proceeding, shall constitute service upon the State for all purposes. (1959, c. 683, s. 1; 1975, c. 879, s. 46.)



§ 146-70. Institution of land actions by the State.

§ 146‑70.  Institution of land actions by the State.

Every action or special proceeding in behalf of the State or any State agency with respect to State lands or any interest therein, or with respect to land being condemned by the State, shall be brought by the Attorney General in the name of the State, upon the complaint of the Secretary of Administration. (1959, c. 683, s. 1; 1975, c. 879, s. 46.)



§ 146-71. State Land Fund created.

Article 15.

State Land Fund.

§ 146‑71.  State Land Fund created.

The State Land Fund, which is hereby created, shall consist of the moneys required by this Chapter to be paid into that fund, together with such amounts as the General Assembly may appropriate thereto. (1959, c. 683, s. 1.)



§ 146-72. Purpose.

§ 146‑72.  Purpose.

The State Land Fund may, in accordance with rules and regulations adopted by the Governor and approved by the Council of State, be used for the following purposes:

(1)        To pay any expenses incurred in carrying out the duties and responsibilities created by the provisions of this Chapter.

(2)        For the acquisition of land, when appropriation is made for that purpose by the General Assembly. (1959, c. 683, s. 1.)



§ 146-73. Administration.

§ 146‑73.  Administration.

The State Land Fund shall be administered by the Department of Administration, in accordance with rules and regulations adopted by the Governor and approved by the Council of State. All expenditures from the fund shall be made upon order of the Director of the Budget, or of the officer designated by him to issue such orders. (1959, c. 683, s. 1.)



§ 146-74. Approval of conveyances.

Article 16.

Form of Conveyances.

§ 146‑74.  Approval of conveyances.

Every proposed conveyance in fee, including conveyances by gift, of State lands shall be submitted to the Governor and Council of State for their approval.  If the proposed conveyance is of State lands with an appraised value of at least twenty‑five thousand dollars ($25,000), and it is for other than a transportation purpose, the Council of State shall consult with the Joint Legislative Commission on Governmental Operations before making a final decision on the proposed conveyance.  Upon approval of the proposed conveyance in fee by the Governor and Council of State, a deed for the land being conveyed shall be executed in the manner prescribed in this Article. (1957, c. 584, s. 7; G.S., ss. 143‑147; 1959, c. 683, s. 1; 1983 (Reg. Sess., 1984), c. 1116, s. 97; 1993, c. 561, s. 32(b).)



§ 146-75. Execution; signature; attestation; seal.

§ 146‑75.  Execution; signature; attestation; seal.

Each such conveyance in fee shall be in the usual form of deeds of conveyance of real property and shall be executed in the name of the State of North Carolina, signed in the name of the State by the Governor, and attested by the Secretary of State; and the great seal of the State of North Carolina shall be affixed thereto. (1929, c. 143, s. 2; G.S., s. 143‑148; 1959, c. 683, s. 1.)



§ 146-76. Exclusive method of conveying State lands.

§ 146‑76.  Exclusive method of conveying State lands.

The manner and method of conveying State lands herein set out shall be the exclusive and only method of conveying State lands in fee. Any conveyance thereof by any other person or executed in any other manner or by any other method shall not be effective to convey the interest or estate of the State in such land. (1929, c. 143, s. 4; G.S., s. 143‑150; 1959, c. 683, s. 1.)



§ 146-77. Admission to registration in counties.

§ 146‑77.  Admission to registration in counties.

Each such conveyance shall be admitted to registration in the several counties of the State upon the probate required by law for deeds of corporations. (1929, c. 143, s. 3; G.S., s. 143‑149; 1959, c. 683, s. 1.)



§ 146-78. Validation of conveyances of state-owned lands.

§ 146‑78.  Validation of conveyances of state‑owned lands.

All conveyances heretofore made by the Governor, attested by the Secretary of State, and authorized by the Council of State, in the manner provided by G.S. 146‑74 and 146‑75 of any lands, the title to which was vested in the State for the use of any State institution, department, or agency, or vested in the State for any other purpose, are hereby ratified and validated. (1917, c. 129; C.S., s. 7524; 1951, c. 18; 1957, c. 584, s. 7; G.S., s. 143‑146; 1959, c. 683, s. 1.)



§ 146-79. Title presumed in the State; tax titles.

Article 17.

Title in State.

§ 146‑79.  Title presumed in the State; tax titles.

In all controversies and suits for any land to which the State or any State agency or its assigns shall be a party, the title to such lands shall be taken and deemed to be in the State or the State agency or its assigns until the other party shall show that he has a good and valid title to such lands in himself.

In all controversies touching the title or the right of possession  of any lands claimed by the State or by any State agency under any sale for taxes at any time heretofore made or which hereafter may be made, the deed of conveyance made by the sheriff or other officer or person making such sale, or who may have been authorized to execute such deed, shall be presumptive evidence that the lands therein mentioned were, at the time the lien for such taxes attached and at the time of the sale, the property of the person therein designated as the delinquent owner; that such lands were subject to taxation; that the taxes were duly levied and assessed; that the lands were duly listed; that the taxes were due and unpaid; that the manner in which the listing, assessment, levy, and sale were conducted was in all respects as the law directed; that all the prerequisites of the law were duly complied with by all officers or persons who had or whose duty it was to have had any part or action in any transaction relating to or affecting the title conveyed or purported to be conveyed by the  deed, from the listing and valuation of the property up to the execution of the deed, both inclusive; and that all things whatsoever required by law to make a good and valid sale and vest the title in the purchaser were done, and that all recitals in such deed contained are true as to each and every of the matters so recited.

In all controversies and suits involving the title to real property claimed and held under and by virtue of a deed made substantially as above, the person claiming title adverse to the title conveyed by such deed shall be required to prove, in order to defeat such title, either that the real property was not subject to taxation for the year or years named in the deed, that the taxes had been paid before the sale, that the property had been redeemed from the sale according to the provisions of law, and that such redemption was had or made for the use or benefit of persons having the right of redemption under the laws of this State, or that there had been an entire omission to list or assess the property or to levy the taxes or to sell the property; but no person shall be permitted to question the title acquired under such sale and deed without first showing that he or the person under whom he claims title had title to the property at the time of the sale, and that all taxes due upon the property have been paid by such  person or the person under whom he claims title. (1842‑3, c. 36, s. 3; R.C., c. 66, s. 24; Code, s. 2527; 1889, c. 243; Rev., s. 4047; C.S., s. 7617; G.S., s. 146‑90; 1959, c. 683, s. 1.)



§ 146-80. Statute of limitations.

§ 146‑80.  Statute of limitations.

No statute of limitations shall affect the title or mar the action of the State, or of any State agency, or of its assigns, unless the same would protect the person holding and claiming adversely against the State. Neither the State nor any State agency, nor its assigns, shall commence any action for the recovery of damages for timber cut and removed from lands owned by the State or by any State agency or for any other act of trespass committed on such lands, more  than 10 years after the occurrence of such cutting, removal, or other  act of trespass. The provisions of this section shall not have the effect of reviving any cause of action which was, at the date of ratification of this Chapter, barred by any applicable statute of limitations. (1842, c. 36, s. 5; R.C., c. 66, s. 25; Code, s. 2528; Rev., s. 4048; 1917, c. 287; C.S., s. 7618; G.S., s. 146‑91; 1959, c.  683, s. 1.)



§ 146-81. Title to lands sold for taxes.

§ 146‑81.  Title to lands sold for taxes.

The title to all land acquired by the State by virtue of being sold for taxes is hereby vested in the State of North Carolina. (1917, c. 209; C.S., s. 7615; G.S., s. 146‑88; 1959, c. 683, s. 1.)



§ 146-82. Protection of interest in lands sold for taxes.

§ 146‑82.  Protection of interest in lands sold for taxes.

Whenever any lands in which the State of North Carolina or any State agency has an interest, by way of mortgage or otherwise, are advertised to be sold for any taxes or special assessment, or under any lien, the Department of Administration is authorized, if in its judgment it is necessary to protect the interest of the State, to appear at any sale of such lands and to buy the same as any other person would. For the purpose of paying therefor, the Director of the Budget is authorized to draw upon the State Land Fund. (1917, c. 246;  C.S., s. 7616; G.S., s. 146‑89; 1959, c. 683, s. 1.)



§ 146-83. Vested rights protected.

Article 18.

Miscellaneous.

§ 146‑83.  Vested rights protected.

No provision of this Chapter shall be applied or construed to the detriment of vested rights, interests, or estates of any private individual, firm, or corporation, acquired prior to June 2, 1959. (1959, c. 683, s. 1.)






Chapter 147 - State Officers.

§ 147-1. Public State officials classified.

Chapter 147.

State Officers.

Article 1.

Classification and General Provisions.

§ 147‑1.  Public State officials classified.

The public officers of the State are legislative, executive, and judicial. But this classification shall not be construed as defining the legal powers of either class. (1868‑9, c. 270, ss. 1, 2; Code, s. 3317; Rev., s. 5323; C.S., s. 7624.)



§ 147-2. Legislative officers.

§ 147‑2.  Legislative officers.

The legislative officers are:

(1)        Fifty Senators;

(2)        One hundred and twenty members of the House of Representatives;

(3)        A Speaker of the House of Representatives;

(4)        A clerk and assistants in each house;

(5)        A Sergeant‑at‑arms and assistants in each house;

(6)        As many subordinates in each house as may be deemed necessary. (1868‑9, c. 270, s. 3; Code, s. 3318; Rev., s. 5324; C.S., s. 7625; 1995, c. 379, s. 13.)



§ 147-3. Executive officers.

§ 147‑3.  Executive officers.

(a)        Executive officers are either:

(1)        Civil;

(2)        Military.

(b)        Civil executive officers are:

(1)        General, or for the whole State;

(2)        Special, or for special duties in different parts of the State;

(3)        Local, or for a particular part of the State.

(c)        The general civil executive officers of this State are as follows:

(1)        A Governor;

(2)        A Lieutenant Governor;

(3)        Private secretary for the Governor;

(4)        A Secretary of State;

(5)        An Auditor;

(6)        A Treasurer;

(7)        An Attorney General;

(8)        A Superintendent of Public Instruction;

(9)        The members of the Governor's Council;

(10)      A Commissioner of Agriculture;

(11)      A Commissioner of Labor;

(12)      A Commissioner of Insurance. (1868‑9, c. 270, ss. 24, 25, 26; Code, s. 3319; 1899, c. 54, ss. 3, 4; c. 373; 1901, c. 479, s. 4; Rev., s. 5325; C.S., s. 7626; 1931, c. 312, s. 5; 1943, c. 170.)



§ 147-4. Executive officers  election; term; induction into office.

§ 147‑4.  Executive officers  election; term; induction into office.

The executive department shall consist of a Governor, a Lieutenant Governor, a Secretary of State, an Auditor, a Treasurer, a Superintendent of Public Instruction, an Attorney General, a Commissioner of Agriculture, a Commissioner of Insurance, and a Commissioner of Labor, who shall be elected for a term of four years, by the qualified electors of the State, at the same time and places, and in the same manner, as members of the General Assembly are elected. Their term of office shall commence on the first day of January next after their election and continue until their successors are elected and qualified. The persons having the highest number of votes, respectively, shall be declared duly elected, but if two or more be equal and highest in votes for the same office, then one of them shall be chosen by joint ballot of both houses of the General Assembly. Contested elections shall be determined by a joint ballot of both houses of the General Assembly in such manner as shall be prescribed by law. (Const., art. 3, ss. 1, 3; 1897, c. 1, ss. 1, 2, 3; Rev., s. 5326; C.S., s. 7627; 1931, c. 312, s. 5; 1953, c. 2; 1981, c. 504, s. 7; 1985, c. 563, s. 12.)



§ 147-5. Executive officers  report to Governor; reports transmitted to General Assembly.

§ 147‑5.  Executive officers  report to Governor; reports transmitted to General Assembly.

It shall be the duty of the officers of the executive department to submit their respective reports to the Governor to be transmitted by him with his message to the General Assembly. (1813, c. 60, s. 2, P.R.; Rev., s. 5373; C.S., s. 7628.)



§ 147-6. Expenses paid by warrants; statements filed.

Article 2.

Expenses of State Officers and State Departments.

§ 147‑6.  Expenses paid by warrants; statements filed.

All salaries, purchases of equipment and expenses authorized by law to be paid out of the various funds herebefore mentioned shall be paid by warrant drawn on the State Treasurer. The officer of State or head of any department thereof shall file an itemized statement of the salaries, bills for purchase of equipment and other expenses of his department, and warrants shall be drawn on the State Treasurer for the payment of all salaries, purchases of equipment, and expenses as authorized by law, to be paid by the said officer of State or head of any department thereof, as evidenced by statements so approved and filed. The State Treasurer is hereby authorized and directed to pay said warrants. (1919, c. 117, s. 2; C.S., s. 7630; 1983, c. 913, s. 44.)



§ 147-7. Traveling expenses on State's business.

§ 147‑7.  Traveling expenses on State's business.

When, to efficiently and properly carry into effect and execute any of the duties imposed by his appointment or by the provision of any statute of this State, and provide for the expenses thereof, it is required that any officer of the State or any employee of any department thereof shall travel from place to place, such traveling and other expenses as shall be required shall be approved by said officer or head of the department whose employee incurs such expenses. (1919, c. 117, s. 3; C.S., s. 7631.)



§ 147-8. Mileage allowance to officers or employees using public or private automobiles.

§ 147‑8.  Mileage allowance to officers or employees using public or private automobiles.

Where it is provided by any law affecting the State of North Carolina, or any subdivision thereof, whereby any employee or officer of the same is allowed to charge mileage for the use of any motor vehicle when owned by the State or any subdivision thereof or by any such employee or officer of the State or any subdivision thereof, when in the discharge of any duties imposed upon him by reason of his employment or office, the same is hereby repealed to the extent that said charge shall be limited to the actual miles traveled by said motor vehicle and no mileage charge shall be allowed for but one occupant of any motor vehicle so used, and provided further that no such mileage charge shall exceed seven cents (7¢) per mile. (1931, c. 382, s. 1; 1953, c. 675, s. 20.)



§ 147-9. Unlawful to pay more than allowance.

§ 147‑9.  Unlawful to pay more than allowance.

It shall be unlawful for any officer, auditor, bookkeeper, clerk or other employee of the State of North Carolina or any subdivision thereof to knowingly approve any claim or charge on the part of any person for mileage by reason of the use of any motor vehicle owned by the State or any subdivision thereof or by any person and used in the pursuit of his employment or office in excess of seven cents (7¢) per mile as set out in G.S. 147‑8 and any officer, auditor, bookkeeper, clerk or other employee violating the provisions of this section shall be guilty of a Class 1 misdemeanor. (1931, c. 382, s. 2; 1953, c. 675, s. 21; 1993, c. 539, s. 1053; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 147-9.1. Municipalities and counties exempt.

§ 147‑9.1.  Municipalities and counties exempt.

Nothing in this Article shall be deemed to be applicable to counties or municipalities or to limit or restrict the amount of any automobile mileage allowance, or automobile expense allowance, or any other travel expense allowance or payment which may be paid by a county or municipality or by any board, commission, or other agency of any county or municipality. (1967, c. 941; 1969, c. 180, s. 2.)



§ 147-9.2. Definitions.

Article 2A.

Annuities and Deferred Compensation for Teachers and State Employees.

§ 147‑9.2.  Definitions.

The following words when used in this Article shall have the meanings ascribed to them in this section except when the context clearly indicates a different meaning:

(1)        "Board" shall mean the Board of Trustees of the North Carolina Public Employee Deferred Compensation Plan established pursuant to Chapter 433 of the 1971 Session Laws and G.S. 143B‑426.24.

(1a)      "Chief executive officer" shall mean the person or group of persons responsible for the administration of any employer, or an agent of such chief executive officer duly authorized to enter into the contracts with teachers or State employees referred to in G.S. 147‑9.3 and 147‑9.4.

(2)        "Employee" shall mean a permanent employee of the State of North Carolina, or of any of its departments or agencies, or of any of its wholly owned institutions and instrumentalities.

(3)        "Employer" shall mean (i) the State of North Carolina, its departments and agencies, and its wholly owned institutions and instrumentalities or (ii) a local board of education.

(4)        "Plan" shall mean the North Carolina Public Employee Deferred Compensation Plan.

(5)        "Teacher" shall have the meaning provided in G.S. 135‑1(25). (1971, c. 433, s. 1; 1983, c. 559, s. 2; 1991, c. 389, s. 1.)



§ 147-9.3. Annuity contracts; salary deductions.

§ 147‑9.3.  Annuity contracts; salary deductions.

Notwithstanding the provisions of G.S. 143B‑426.40A and notwithstanding any provision of law relating to salaries or salary schedules of State employees, if the employee be one described in section 403(b)(1)(A)(i) or (ii) of the United States Internal Revenue Code, the chief executive officer of such employee, on behalf of the employer, may enter into an annual contract with the employee which provides for a reduction in salary below the total established compensation or salary schedule for a term of one year. The chief executive officer shall use the funds derived from the reduction in the salary of the employee to purchase a nonforfeitable annuity or retirement income contract for the benefit of said employee. An employee who has agreed to a salary reduction for this purpose shall not have the right to receive the amount of salary reduction in cash or in any other way except the annuity or retirement income contract. Funds used for the purchase of an annuity or retirement income contract shall not be in lieu of any amount earned by the employee before his election for a salary reduction has become effective. The agreement for salary reduction referred to herein shall be effective under the necessary regulations and procedures adopted by the chief executive officer and on forms prescribed by him. Notwithstanding any other provision of law, the amount by which the salary of an employee is reduced pursuant to this section shall not be excluded, but shall be included, in computing and making payroll deductions for social security and retirement system purposes, if any, and in computing and providing matching funds for retirement system purposes, if any. (1971, c. 433, s. 2; 1991, c. 389, s. 1; 2006‑66, s. 6.19(a);  2006‑203, s. 112; 2006‑221, s. 3A; 2006‑259, s. 40(a).)



§ 147-9.4. Deferred Compensation Plan.

§ 147‑9.4.  Deferred Compensation Plan.

Notwithstanding the provisions of G.S. 143B‑426.40A and notwithstanding any provision of law relating to salaries or salary schedules of teachers or State employees, the chief executive officer of an employer, on behalf of the employer, may from time to time enter into a contract with a teacher or employee under which the teacher or employee irrevocably elects to defer receipt of a portion of his scheduled salary in the future, but only if, as a result of such contract, the income so deferred is deferred pursuant to the Plan provided for in G.S. 143B‑426.24 or pursuant to some other plan established before January 1, 1983, and is not constructively received by the teacher or employee in the year in which it was earned, for State and federal income tax purposes. In addition, the income so deferred shall be invested in the manner provided in the applicable Plan; however, the teacher or employee may revoke his election to participate and may amend the amount of compensation to be deferred by signing and filing with the Board a written revocation or amendment on a form and in the manner approved by the Board. Any such revocation or amendment shall be effective prospectively only and shall cause no change in the allocation of amounts invested prior to the filing date of such revocation or amendment.

A teacher or employee who has agreed to the deferral of income pursuant to the Plan shall have the right to receive the income so deferred only in accordance with the provisions of the Plan. Funds so deferred shall not be in lieu of any amount earned by the teacher or employee before his election to defer compensation became effective. The agreement to defer income referred to herein shall be effective under such necessary regulations and procedures as are adopted by the Board, and on forms prepared or approved by it. A teacher or employee who agrees to defer income as provided in this section may authorize payroll deductions for deferral of the income. An employer shall make payroll deduction available for a teacher or employee who authorizes payroll deduction. Notwithstanding any other provisions of law, the amount by which the salary of a teacher or employee is deferred pursuant to the Plan shall not be excluded, but shall be included, in computing and making payroll deductions for social security and retirement system purposes, if any, and in computing and providing matching funds for retirement system purposes, if any.

Except for the applications of the provisions of G.S. 110‑136, and in connection with a court‑ordered equitable distribution under G.S. 50‑20, the right of a teacher or employee, who elects to defer income pursuant to the North Carolina Public Employee Deferred Compensation Plan under G.S. 143B‑426.24, to benefits that have vested under the Plan, is nonforfeitable. These benefits are exempt from levy, sale, and garnishment, except as provided by this section. (1971, c. 433, s. 3; 1983, c. 559, s. 3; 1985, c. 660, s. 4; 1989, c. 792, s. 2.10; 1991, c. 389, s. 1; 2006‑66, s. 6.19(a); 2006‑203, s. 113;  2006‑221, s. 3A; 2006‑259, s. 40(a).)



§ 147-10. Governor to reside in Raleigh; mansion and accessories.

Article 3.

The Governor.

§ 147‑10.  Governor to reside in Raleigh; mansion and accessories.

The Governor shall reside in the City of Raleigh during his continuance in office.  A convenient and commodious furnished dwelling house, supplied with necessary lights, fuel, and water, shall be provided for his accommodation; and an automobile and driver shall be provided and maintained for the use of the executive mansion. (1868‑69, c. 270, ss. 32, 33; Code, ss. 3325, 3326; 1885, c. 244; Rev., s. 5327; 1919, c. 307; C.S., s. 7635.)



§ 147-11. Salary and expense allowance of Governor; allowance to person designated to represent Governor's office.

§ 147‑11.  Salary and expense allowance of Governor; allowance to person designated to represent Governor's office.

(a)        The salary of the Governor shall be one hundred thirty‑nine thousand five hundred ninety dollars ($139,590) annually, payable monthly.

(b)        He shall be paid annually the sum of eleven thousand five hundred dollars ($11,500) as an expense allowance in attending to the business for the State and for expenses out of the State and in the State in representing the interest of the State and people, incident to the duties of his office, the said allowance to be paid monthly.

(c)        In addition to the foregoing allowance, the actual expenses of the Governor while traveling outside the State on business incident to his office shall be paid by a warrant drawn on the State Treasurer. Whenever a person who is not a State official or employee is designated by the Governor to represent the Governor's office, such person shall be paid actual travel expenses incurred in the performance of such duty; provided that the payment of such travel expense shall conform to the provisions of the biennial appropriation act in effect at the time the payment is made.  (1879, c. 240; Code, s. 3720; 1901, c. 8; Rev., s. 2736; 1907, c. 1009; 1911, c. 89; 1917, cc. 11, 235; 1919, c. 320; C.S., s. 3858; 1929, c. 276, s. 1; 1947, c. 994; 1953, c. 1, s. 1; 1961, c. 1157; 1963, c. 1178, s. 1; 1965, c. 1091, s. 1; 1971, c. 1083, s. 1; 1973, c. 600; 1977, 2nd Sess., c. 1136, s. 39; c. 1249, s. 5; 1979, 2nd Sess., c. 1137, s. 31; 1981, c. 1127, s. 7; 1983, c. 761, ss. 194, 195; c. 913, s. 45; 1983 (Reg. Sess., 1984), c. 1034, s. 217; 1985, c. 479, s. 215; 1985 (Reg. Sess., 1986), c. 1014, s. 20; 1987, c. 738, s. 11; 1987 (Reg. Sess., 1988), c. 1086, ss. 6, 172; 1989, c. 752, ss. 23(a), (b), 167; 1991 (Reg. Sess., 1992), c. 900, ss. 32(a), (b), 182; 1993, c. 321, s. 48; 1993 (Reg. Sess., 1994), c. 769, s. 7.1; 1995, c. 507, s. 7.1(a); 1996, 2nd Ex. Sess., c. 18, s. 28(a); 1997‑443, s. 33(a); 1998‑153, s. 3(a); 1999‑237, s. 28(a); 2000‑67, s. 26(a); 2004‑124, s. 31.1(b); 2005‑276, s. 29.1(a); 2006‑66, s. 22.1(a); 2007‑323, s. 28.1(a); 2008‑107, s. 26.1(a).)



§ 147-11.1. Succession to office of Governor; Acting Governor.

§ 147‑11.1.  Succession to office of Governor; Acting Governor.

(a)        Lieutenant Governor. 

(1)        The Lieutenant Governor‑elect shall become Governor upon the failure of the Governor‑elect to qualify. The Lieutenant Governor shall become Governor upon the death, resignation, or removal from office of the Governor. The further order of succession to the office of Governor shall be prescribed by law. A successor shall serve for the remainder of the term of the Governor whom he succeeds and until a new Governor is elected and qualified.

(2)        During the absence of the Governor from the State, or during  the physical or mental incapacity of the Governor to perform the duties of his office, the Lieutenant Governor shall be Acting Governor. The further order of succession as Acting Governor shall be prescribed by law.

(b)        President of Senate, Speaker of the House and Other Officers. 

(1)        If, by reason of failure to qualify, death, resignation, or removal from office, there is neither a Governor nor a Lieutenant Governor to discharge the powers and duties of the office of Governor, then the President of the Senate shall, upon his resignation as President of the Senate and as Senator, become Governor.

(2)        If, at the time when under subdivision (1) of this subsection the President of the Senate is to become Governor, there is no President of the Senate, or the President of the Senate fails to qualify as Governor, then the Speaker of the House of Representatives shall, upon his resignation as Speaker and as Representative, become Governor.

(3)        If, at the time when under subdivision (2) of this subsection the Speaker of the House of Representatives is to become Governor, there is no Speaker of the House of Representatives, or the Speaker of the House of Representatives fails to qualify as Governor, then that officer of the State of North Carolina who is highest on the following list, and who is not under disability to serve as Governor, shall, upon his resignation of the office which places him in the order of succession, become Governor: Secretary of State, Auditor, Treasurer, Superintendent of Public Instruction, Attorney General, Commissioner of Agriculture, Commissioner of Labor, and Commissioner of Insurance.

(c)        Acting Governor Generally. 

(1)        If, by reason of absence from the State or physical or mental incapacity, there is neither a Governor nor a Lieutenant Governor qualified to discharge the powers and duties of the office of Governor, then the President of the Senate shall become Acting Governor.

(2)        If, at the time when under subdivision (1) of this subsection the President of the Senate is to become Acting Governor, there is no President of the Senate, or the President of the Senate fails to qualify as Acting Governor, then the Speaker of the House of Representatives shall become Acting Governor.

(3)        If, at the time when under subdivision (2) of this subsection the Speaker of the House of Representatives is to become Acting Governor, there is no Speaker of the House of Representatives, or the Speaker of the House of Representatives fails to qualify as Acting Governor, then that officer of the State of North Carolina who is highest on the following list, and who is not under disability to serve  as Acting Governor, shall become Acting Governor: Secretary of State, Auditor, Treasurer, Superintendent of Public Instruction, Attorney General, Commissioner of Agriculture, Commissioner of Labor, and Commissioner of Insurance.

(d)        Governor Serving under Subsection (c).  An individual serving as Acting Governor under subsection (c) of this section shall continue to act for the remainder of the term of the Governor whom he succeeds and until a new Governor is elected and qualified, except that:

(1)        If his tenure as Acting Governor is founded in whole or in part upon the absence of both the Governor and Lieutenant Governor from the State, then he shall act only until the Governor or Lieutenant Governor returns to the State; and

(2)        If his tenure as Acting Governor is founded in whole or in part upon the physical or mental incapacity of the Governor or Lieutenant Governor, then he shall act only until the removal of the incapacity of the Governor or Lieutenant Governor.

(e)        Officers to Which Subsections (b), (c) and (d) Applicable.  Subsections (b), (c), and (d) of this section shall apply only to such officers as are eligible to the office of Governor under the Constitution of North Carolina, and only to officers who are not under impeachment by the House of Representatives at the time they are to become Governor or Acting Governor.

(f)         Compensation of Acting Governor.  During the period that any  individual serves as Acting Governor under subsection (c) of this section, his compensation shall be at the rate then provided by law in the case of the Governor. (1961, c. 992, s. 1.)



§ 147-12. Powers and duties of Governor.

§ 147‑12.  Powers and duties of Governor.

(a)        In addition to the powers and duties prescribed by the Constitution, the Governor has the powers and duties prescribed in this and the following sections:

(1)        To supervise the official conduct of all executive and ministerial officers; and when the Governor deems it advisable to visit all State institutions for the purpose of inquiring into the management and needs of the same.

(2)        To see that all offices are filled, and the duties thereof performed, or in default thereof apply such remedy as the law allows, and if the remedy is imperfect, acquaint the General Assembly therewith.

(3)        To make the appointments and fill the vacancies not otherwise provided for in all departments.

In every case where the Governor is authorized by statute to make an appointment to fill a State office, the Governor may also appoint to fill any vacancy occurring in that office, and the person the Governor appoints shall serve for the unexpired term of the office and until the person's successor is appointed and qualified.

In every case where the Governor is authorized by statute to appoint to fill a vacancy in an office in the executive branch of State government, the Governor may appoint an acting officer to serve

a.         During the physical or mental incapacity of the regular holder of the office to discharge the duties of the office,

b.         During the continued absence of the regular holder of the office, or

c.         During a vacancy in an office and pending the selection and qualification, in the manner prescribed by statute, of a person to serve for the unexpired term.

An acting officer appointed in accordance with this subsection may perform any act and exercise any power which a regularly appointed holder of such office could lawfully perform and exercise. All powers granted to an acting officer under this subsection shall expire immediately

a.         Upon the termination of the incapacity of the officer in whose stead the person acts,

b.         Upon the return of the officer in whose stead the person acts, or

c.         Upon the selection and qualification, in the manner prescribed by statute, of a person to serve for the unexpired term.

The Governor may determine (after such inquiry as the Governor deems appropriate) that any of the officers referred to in this paragraph is physically or mentally incapable of performing the duties of the office. The Governor may also determine that such incapacity has terminated.

The compensation of an acting officer appointed pursuant to the provisions of this subdivision shall be fixed by the Governor.

(3a)      To make appointments to fill vacancies in offices subject to appointment by the General Assembly as provided in G.S. 120‑122.

(3b)      Whenever a statute calls for the Governor to appoint one person from each congressional district to a board or commission, and at the time of enactment of that statute, the gubernatorial appointments do not cover all of the congressional districts, then the Governor, in filling vacancies on that board or commission as they occur, shall make appointments to satisfy that requirement, but shall not be required to remove any person from office to satisfy the requirement.

(3c)      Notwithstanding any other provision of law, whenever a statute calls for the Governor to appoint a person to an office subject to confirmation by the General Assembly, the Governor shall notify the President of the Senate and the Speaker of the House of Representatives by May 15 of the year in which the appointment is to be made of the name of the person the Governor is submitting to the General Assembly for confirmation.

(3d)      Notwithstanding any other provision of law, whenever a statute calls for the Governor to appoint a person to an office subject to confirmation by the Senate, the Governor shall notify the President of the Senate by May 15 of the year in which the appointment is to be made of the name of the person the Governor is submitting to the General Assembly for confirmation.

(4)        To be the sole official organ between the government of this State and other states, or the government of the United States.

(5)        To have the custody of the great seal of the State.

(6)        If the Governor is apprised by the affidavits of two responsible citizens of the State that there is imminent danger that the statute of this State forbidding prizefighting is about to be violated, the Governor shall use, as far as necessary, the civil and military power of the State to prevent it, and to have the offenders arrested and bound to keep the peace.

(7)        Repealed by Session Laws 1997‑443, s. 32.30(j), effective July 1, 1999.

(8)        In carrying out ex officio duties, to designate the Governor's personal representative to attend meetings and to act in the Governor's behalf as the Governor directs.

(9)        To appoint such personal staff as the Governor deems necessary to carry out effectively the responsibilities of the Governor's office.

(10)      To contract in behalf of the State with the government of the United States to the extent allowed by the laws of North Carolina for the purpose of securing the benefits available to this State under the Federal Highway Safety Act of 1966. To that end, the Governor shall coordinate the activities of any and all departments and agencies of this State and its subdivisions relating thereto.

(11)      Upon being furnished information from law‑enforcement officers that public roads or highways or other public vehicular areas, as defined in G.S. 20‑4.01, are being blocked by privately owned and operated vehicles or by any other means, thereby impeding the free flow of goods and merchandise in North Carolina, if such information warrants, to declare that a state of emergency exists in the affected area, and to order that the Highway Patrol and/or National Guard remove the offending vehicles or other causes of the blockade from the emergency area.

(12)      To name and locate State government buildings, monuments, memorials, and improvements, as provided by G.S. 143B‑373(1).

(13)      To oversee and approve all memoranda of understanding and agreements between the State and foreign governments, as defined in G.S. 66‑280(c), and international organizations. Any memoranda of understanding or agreements under this subsection to be signed on behalf of the State must first be approved by the Governor after review by the Attorney General, and after execution filed with the Secretary of State in accordance with G.S. 66‑280.

(14)      To negotiate and enter into Class III Tribal‑State gaming compacts, and amendments thereto, on behalf of the State consistent with State law and the Indian Gaming Regulatory Act, Public Law 100‑497, as necessary to allow a federally recognized Indian tribe to operate gaming activities in this State as permitted under federal law. The Governor shall report any gaming compact, or amendment thereto, to the Joint Legislative Commission on Governmental Operations.

(b)        The Department of Transportation, the Department of Correction, the Department of Crime Control and Public Safety, the State Highway Patrol, the Wildlife Resources Commission, the Division of Parks and Recreation in the Department of Environment and Natural Resources, and the Division of Marine Fisheries in the Department of Environment and Natural Resources shall deliver to the Governor by February 1 of each year detailed information on the agency's litter enforcement, litter prevention, and litter removal efforts. The Administrative Office of the Courts shall deliver to the Governor by February 1 of each year detailed information on the enforcement of the littering laws of the State, including the number of charges and convictions under the littering laws of the State. The Governor shall gather the information submitted by the respective agencies and deliver a consolidated annual report on or before March 1 of each year to the Environmental Review Commission, the Joint Legislative Transportation Oversight Committee, and the House of Representatives and the Senate Appropriations Subcommittees on Natural and Economic Resources.  (1868‑9, c. 270, s. 27; 1870‑1, c. 111; 1883, c. 71; Code, s. 3320; 1895, c. 28, s. 5; 1905, c. 446; Rev., s. 5328; C.S., s. 7636; 1955, c. 910, s. 3; 1959, c. 285; 1967, c. 1253; 1973, c. 1148; 1981 (Reg. Sess., 1982), c. 1191, ss. 3, 4, 68; 1983, c. 913, s. 46; 1985, c. 122, s. 5; c. 757, s. 181(a); 1985 (Reg. Sess., 1986), c. 955, ss. 106, 107; 1997‑14, s. 3; 1997‑443, s. 32.30(j); 1999‑260, s. 4; 2001‑487, s. 92; 2001‑512, s. 9; 2001‑513, s. 29(a); 2006‑6, s. 6; 2006‑79, s. 15; 2006‑203, s. 114; 2006‑259, s. 33(a); 2009‑281, s. 1.)



§ 147-13. May convene Council of State; quorum; journal.

§ 147‑13.  May convene Council of State; quorum; journal.

(a)        The Governor may convene the Council for consultation whenever he may deem it proper. In all meetings of the Council of State, five members exclusive of the Governor shall constitute a quorum.

(b)        The advice and proceedings of the Council of State shall be entered in a journal, to be kept for this purpose exclusively and signed by all members present. Any member of the Council may have entered in the journal his dissent to any part of the journal. The journal shall be maintained by the Governor and shall be placed before the General Assembly when called for by either house. (1868‑9, c. 270, s. 40; Code, s. 3335; Rev., s. 5329; C.S., s. 7637; 1971, cc. 32, 151.)



§ 147-13.1. Governor's power to consolidate State agencies.

§ 147‑13.1.  Governor's power to consolidate State agencies.

(a)        The Governor is hereby authorized to direct the inauguration of studies to determine which agencies of the State conduct operations which are so nearly related to the operations of one or more other agencies that a consolidation would produce the same or a more efficient operational result at a reduction in cost, and to prepare recommendations to be presented to the 1971 General Assembly to effect such consolidations.

(b)        For purposes of conducting the study, the Governor is authorized to utilize funds available to him from private sources, or from federal or other governmental grants, to be matched, as may be required, by funds available within the existing Department of Administration budget.

(c)        The Governor shall direct that agencies which should be consolidated with or absorbed into other agencies having similar responsibilities and duties, as determined by the outcome of the study, shall be so consolidated or absorbed when, in his opinion, efficiency in State governmental operations will be increased thereby, or when such consolidation will result in a reduction in the cost of administering State activities without a reduction in the effectiveness of such operations; provided, however, that the Governor shall not direct such consolidation or combination as would diminish the duty or authority of any State agency or institution created by act of the General Assembly. (1969, c. 1209, ss. 1‑3.)



§ 147-14. Appointment of private secretary; official correspondence preserved; books produced before General Assembly.

§ 147‑14.  Appointment of private secretary; official correspondence preserved; books produced before General Assembly.

The Governor shall appoint a private secretary, who shall enter in books kept for that purpose all such letters, written by and to the Governor, as are official and important, and such other letters as the Governor shall think necessary. Such books shall be deposited in the office of the executive by the private secretary, and there carefully preserved, and the Governor shall produce the same before the General Assembly whenever requested. (1868‑9, c. 270, ss. 33, 34; Code, ss. 3326, 3327; Rev., s. 5330; C.S., s. 7638.)



§ 147-15. Salary of private secretary.

§ 147‑15.  Salary of private secretary.

The salary of the private secretary to the Governor shall be fixed by the Governor. (R.C., c. 102, s. 12; 1856‑7, p. 71, res.; 1881, c. 346; Code, ss. 1689, 3721; P.R. 1901, c. 405; 1903, c. 729; Rev., s. 2737; 1907, c. 830; 1911, c. 95; 1913, c. 1; 1915, c. 50; 1917, c. 214; C.S., s. 3859; 1921, c. 227; 1929, c. 322, ss. 1, 2; 1945, c. 45; 1953, c. 675, s. 22; 1955, c. 910, s. 4; c. 1313, s. 8; 1961, c. 738, s. 1; 1983, c. 717, s. 88.)



§ 147-15.1: Repealed by Session Laws 1995, c. 379, s. 11.

§ 147‑15.1:  Repealed by Session Laws 1995, c.  379, s. 11.



§ 147-16. Records kept; certain original applications preserved; notice of commutations.

§ 147‑16.  Records kept; certain original applications preserved; notice of commutations.

(a)        The Governor shall cause to be kept the following records:

(1)        A register of all applications for pardon, or for commutation of any sentence, with a list of the official signatures and recommendations in favor of such application.

(2)        An account of all his official expenses and disbursements, including the incidental expenses of his department, and the rewards offered by him for the apprehension of criminals.

These records and the originals of all applications, petitions, and recommendations and reports therein mentioned shall be preserved in the office of the Governor, but when applications for offices are refused he may, in his discretion, return the papers referring to the application.

(b)        The Governor shall, unless otherwise requested by any person listed in subdivisions (1) through (4) of this subsection, provide notice of the commutation of any sentence within 20 days after the commutation by first‑class mail to the following at the last known address:

(1)        The victim or victims of the crime for which the sentence was imposed;

(2)        The victims' spouse, children, and parents;

(3)        Any other members of the victims' family who request in writing to be notified; and

(4)        The Chairs of the Joint Legislative Corrections, Crime Control, and Juvenile Justice Oversight Committee. (1868‑9, c. 270, ss. 29, 30; 1870‑1, c. 111; Code, ss. 3322, 3323; Rev., s. 5331; C.S., s. 7639; 1983, c. 913, s. 47; 1995, c. 507, s. 19.3(a); 1997‑443, s. 21.4(b); 2001‑138, s. 2.)



§ 147-16.1. Publication of executive orders.

§ 147‑16.1.  Publication of executive orders.

The Governor must submit Executive Orders to the Secretary of State, who must compile, index, and publish the Executive Orders.  The Governor's office shall also send a copy of each executive order to the President of the Senate, to the Speaker of the House of Representatives, to the Principal Clerk of the House of Representatives and to the Principal Clerk of the Senate. (1971, c. 1196; 1985, c. 479, ss. 150‑152; c. 746, s. 8; 1991, c. 418, s. 14.)



§ 147-16.2. Duration of boards and councils created by executive officials; extensions.

§ 147‑16.2.  Duration of boards and councils created by executive officials; extensions.

(a)        Any executive order of the Governor that creates a board, committee, council, or commission expires two years after the effective date of the executive order, unless the Governor specifies an expiration date in the order; provided, however, that any such executive order that was in effect on July 1, 1983, expires on June 30, 1985, unless the Governor specified a different expiration date in any such order. The Governor may extend any such executive order before it expires for additional periods of up to two years by doing so in writing; copies of the writing shall be filed by the Governor with the Secretary of State and the Legislative Library.

(b)        Any other State board, committee, council, or commission created by the Governor or by any other State elective officer specified in Article III of the North Carolina Constitution expires two years after it was created; provided, however, that any such board, committee, council, or commission existing as of July 1, 1984, expires on June 30, 1985, unless it was due to expire on an earlier date. The elective officer creating any such board, committee, council, or commission may extend the board, committee, council, or commission before it expires for additional periods of up to two years by doing so in writing; copies of the writing shall be filed by the elective officer with the Secretary of State and the Legislative Library.

(c)        Any State board, committee, council, or commission created by any official in the executive branch of State government, other than by those officials specified in subsections (a) and (b) of this section, expires two years after it was created; provided, however, that any board, committee, council, or commission existing as of July 1, 1984, expires on June 30, 1985, unless it was due to expire on an earlier date. The Governor may extend any such board, committee, council, or commission before it expires for additional periods of up to two years by executive order; copies of the executive order shall be filed by the Governor with the Secretary of State and the Legislative Library.

The words, "official in the executive branch of State government," as used in this section, do not include officials of counties, cities, towns, villages, other municipal corporations or political subdivisions of the State or any agencies of such subdivision, or local boards of education, other local public districts, units or bodies of any kind, or community colleges as defined in G.S. 115D‑2(2), or private corporations created by act of the General Assembly.

(d)        Any elective officer specified in subsection (b) of this section and any other official in the executive branch of State government who creates a board, committee, council, or commission shall do so in writing and shall file copies of the writing with the Secretary of State and the Legislative Library. (1983, c. 733, s. 1; 1983 (Reg. Sess., 1984), c. 1053; 2004‑203, s. 50(b).)



§ 147-16.3. Timely nominations if legislative body must confirm.

§ 147‑16.3.  Timely nominations if legislative body must confirm.

Notwithstanding any other provision of law, whenever:

(1)        A statute specifies that an office shall be filled by nomination by the Governor and confirmation by the General Assembly or by one house thereof, and

(2)              The statute specifies that the nominee shall take office without legislative action if the General Assembly adjourns without action being taken or fails to take action within a specified time, and

(3)        The Governor fails to nominate a person for the office by May 15 of a regular session of the General Assembly during an odd‑numbered year or by June 7 of a regular session of the General Assembly during an even‑numbered year, and

(4)        The appropriate legislative body does not act on the nomination before it next adjourns for more than 10 days or sine die,

the nominee shall serve only on an interim basis until 60 days after the convening of the next regular session of the General Assembly, subject to rejection or approval by the appropriate legislative body before that time. (1987, c. 867, s. 4.)



§ 147-17. May employ counsel in cases wherein State is interested.

§ 147‑17.  May employ counsel in cases wherein State is interested.

(a)        No department, officer, agency, institution, commission, bureau or other organized activity of the State which receives support in whole or in part from the State shall employ any counsel, except with the approval of the Governor. The Governor shall give his approval only if the Attorney General has advised him, as provided in subsection (b) of this section, that it is impracticable for the Attorney General to render the legal services. In any case or proceeding, civil or criminal, in or before any court or agency of this State or any other state or the United States, or in any other matter in which the State of North Carolina is interested, the Governor may employ such special counsel as he may deem proper or necessary to represent the interest of the State, and may fix the compensation for their services.

(b)        The Attorney General shall be counsel for all departments, officers, agencies, institutions, commissions, bureaus or other organized activities of the State which receive support in whole or in part from the State. Whenever the Attorney General shall advise the Governor that it is impracticable for him to render legal services to any State agency, officer, institution, commission, bureau or other organized activity, or to defend a State employee or former employee as authorized by Article 31A of Chapter 143 of the General Statutes, the Governor may authorize the employment of such counsel, as in his judgment, should be employed to render such services, and may fix the conpensation for their services.

(c)        The Governor may direct that the compensation fixed under this  section for special counsel shall be paid out of appropriations or other funds credited to the appropriate department, agency, institution, commission, bureau, or other organized activity of the State or out of the Contingency and Emergency Fund. (1868‑9, c. 270, s. 6; 1870‑1, c. 111; 1873‑4, c. 160, s. 2; 1883, c. 71; Code, ss. 3320, 3324; 1901, c. 744; Rev., s. 5332; C.S., s. 7640; 1925, c. 207, s. 3; 1961, c. 1007; 1963, c. 1009; 1967, c. 1092, s. 2; 1985, c. 479, s. 136.)



§ 147-18. To designate "Indian Day."

§ 147‑18.  To designate "Indian Day."

The Governor of North Carolina is hereby empowered to set aside some day which shall be called "Indian Day" on which Indian lore shall receive emphasis in the public schools of the State and among the citizens of North Carolina. (Resolutions 54, 1937, p. 957.)



§ 147-19. To appoint a day of thanksgiving.

§ 147‑19.  To appoint a day of thanksgiving.

The Governor is directed to set apart a day in every year, and by proclamation give notice thereof, as a day of solemn and public thanksgiving to Almighty God for past blessings and of supplication for His continued kindness and care over us as a State and a nation. (1868‑9, c. 270, s. 39; Code, s. 3334; Rev., s. 5333; C.S., s. 7641.)



§ 147-20. Repealed by Session Laws 1955, c. 867, s. 13.

§ 147‑20.  Repealed by Session Laws 1955, c. 867, s. 13.



§ 147-21. Form and contents of applications for pardon.

§ 147‑21.  Form and contents of applications for pardon.

Every application for pardon must be made to the Governor in writing, signed by the party convicted, or by some person in his behalf. And every such application shall contain the grounds and reasons upon which the executive pardon is asked, and shall be in every case accompanied by a certified copy of the indictment, and the verdict and judgment of the court thereon. (1869‑70, c. 171; 1870‑1, c. 61; Code, s. 3336; Rev., s. 5334; C.S., s. 7642.)



§ 147-22. Repealed by Session Laws 1981, c. 309.

§ 147‑22.  Repealed by Session Laws 1981, c. 309.



§ 147-23. Conditional pardons may be granted.

§ 147‑23.  Conditional pardons may be granted.

In any case in which the Governor is authorized by the Constitution to grant a pardon he may, upon the petition of the prisoner, grant it, subject to such conditions, restrictions, and limitations as he considers proper and necessary, and he may issue his warrant to all proper officers to carry such pardon into effect in such manner as he thinks proper. (1905, c. 356; Rev., s. 5335; C.S., s. 7643.)



§ 147-24. Governor's duties when conditions of pardon violated.

§ 147‑24.  Governor's duties when conditions of pardon violated.

If a prisoner who has been pardoned upon conditions to be observed and performed by him violates such conditions, or any of them, the Governor, upon receiving information of such violation, shall forthwith cause him to be arrested and detained until the case can be examined by him. The Governor shall examine the case of such prisoner, and if it appears by his own admission or by such evidence as the Governor may require that he has violated the conditions of his pardon, the Governor shall order him remanded and confined for the unexpired term of his sentence; said confinement, if the prisoner is under any other sentence of imprisonment at the time of said order, to begin upon expiration of such sentence. In computing the period of his confinement the time between the conditional pardon and subsequent arrest shall not be taken to be a part of the time of his sentence. If it appears to the Governor that he has not broken the conditions of his conditional pardon he shall be released and his conditional pardon shall remain in force. (1905, c. 356, ss. 2, 3; Rev., s. 5336; C.S., s. 7644.)



§ 147-25. Duty of sheriff and clerk on pardon granted.

§ 147‑25.  Duty of sheriff and clerk on pardon granted.

If a prisoner is pardoned conditionally or unconditionally, or his punishment is commuted, the officer to whom the warrant for such purpose is issued shall, as soon as may be after executing it, make return thereof, signed by him, with his doing thereon, to the Governor's office, and shall file in the office of the clerk of the court in which the offender was convicted an attested copy of the warrant and return, and the clerk shall file the same in his office and subjoin a brief abstract thereof to the record of the conviction and sentence, and at the next regular term of said court said warrant shall be entered upon the minutes of the court. (1905, c. 356, s. 4; Rev., s. 5337; C.S., s. 7645.)



§ 147-26. To procure great seal of State; its description.

§ 147‑26.  To procure great seal of State; its description.

The Governor shall procure for the State a seal, which shall be called the great seal of the State of North Carolina, and shall be two and one‑quarter inches in diameter, and its design shall be a representation of the figures of Liberty and Plenty, looking toward each other, but not more than half‑fronting each other and otherwise disposed as follows: Liberty, the first figure, standing, her pole with cap on it in her left hand and a scroll with the word "Constitution" inscribed thereon in her right hand. Plenty, the second figure, sitting down, her right arm half extended towards Liberty, three heads of grain in her right hand, and in her left, the small end of her horn, the mouth of which is resting at her feet, and the contents of the horn rolling out.

The background on the seal shall contain a depiction of mountains running from left to right to the middle of the seal and an ocean running from right to left to the middle of the seal. A side view of a three‑masted ship shall be located on the ocean and to the right of Plenty. The date "May 20, 1775" shall appear within the seal and across the top of the seal. The date "April 12, 1776" shall appear within the seal and across the bottom of the seal. The words "esse quam videri" shall appear at the bottom around the perimeter. The words "THE GREAT SEAL of the STATE of NORTH CAROLINA" shall appear around the perimeter. No other words, figures or other embellishments shall appear on the seal.

It shall be the duty of the Governor to file in the office of Secretary of State an impression of the great seal, certified to under his hand and attested by the Secretary of State, which impression so certified the Secretary of State shall carefully preserve among the records of his office. (1868‑9, c. 270, s. 35; 1883, c. 392; Code, ss. 3328, 3329; 1893, c. 145; Rev., s. 5339; C.S., s. 7646; 1971, c. 167, s. 1; 1983, c. 257, s. 1.)



§ 147-27. Affixing great seal a second time to public papers.

§ 147‑27.  Affixing great seal a second time to public papers.

In all cases where any person may find it necessary to have the great seal of the State put again to any public paper, other than a grant for lands, he may prefer his petition to the Governor and Council, who shall, if they deem the same proper, direct the seal to be put thereto. (1868‑9, c. 270, s. 38; Code, s. 3333; Rev., s. 5338; C.S., s. 7647.)



§ 147-28. To procure seals for departments and courts.

§ 147‑28.  To procure seals for departments and courts.

The Governor shall also procure a seal for each department of the State government to be used for attesting and authenticating grants, proclamations, commissions, and other public acts, in such manner as may be directed by law and the usage established in the public offices; also a seal for every court of record in the State, for the purpose of authenticating the papers and records of such court. All such seals shall be delivered to the proper officers, who shall give a receipt therefor and be accountable for their safekeeping. (1868‑9, c. 270, ss. 35, 37; 1883, c. 71; Code, ss. 3328, 3332; Rev., s. 5340; C.S., s. 7648.)



§ 147-29. Seal of Department of State described.

§ 147‑29.  Seal of Department of State described.

The seal of the Department of State shall be two inches in diameter and shall be of the same design as the great seal of the State, with the words "State of North Carolina, Department of State," surrounding the figures. (1883, c. 238; Code, s. 3330; Rev., s. 5341; C.S., s. 7649.)



§ 147-30. To provide new seals when necessary.

§ 147‑30.  To provide new seals when necessary.

Whenever the great seal of the State shall be lost or so worn or defaced as to render it unfit for use, the Governor shall provide a new one and when such new one is provided the former one, if it can be found, shall be destroyed in the presence of the Governor. Whenever the seal of any department of the State shall be lost or so worn or defaced as to render it unfit for use, a new seal shall be provided by the head of the department and the former one, if it can be found, shall be destroyed in the presence of the head of the department. Whenever the seal of any court of record shall be lost or so worn or defaced as to render it unfit for use, the board of county commissioners of the county in which such court is situate shall provide a new one and the old one, if it can be found, shall be destroyed in the presence of the chairman of the board of county commissioners of such county. (1868‑9, c. 270, s. 36; Code, s. 3331; Rev., s. 5342; C.S., s. 7650; 1943, c. 632.)



§ 147-31. Repealed by Session Laws 1983, c. 913, s. 48, effective July 22, 1983.

§ 147‑31.  Repealed by Session Laws 1983, c. 913, s. 48, effective July 22, 1983.



§ 147-31.1. Office space and expenses for Governor-elect and Lieutenant Governor-elect; and other Council of State members-elect.

§ 147‑31.1.  Office space and expenses for Governor‑elect and Lieutenant Governor‑elect; and other Council of State members‑elect.

(a)        The Department of Administration, upon request of the Governor‑elect and Lieutenant Governor‑elect, made after the general election for these respective offices, is empowered and directed to provide suitable office space and office staff for each such official for the period between the general election and inauguration.

The Department of Administration shall provide, for the fiscal years in which general election and inauguration of the Governor and Lieutenant Governor shall occur, such sums, not in excess of eighty thousand dollars ($80,000) for the Governor‑elect, and not in excess of ten thousand dollars ($10,000) for the Lieutenant Governor‑elect, as may be necessary for the salary of the staffs and the payment of office expenses of each such official during such interim.

(b)        The Department of Administration, upon request of any other member‑elect of the Council of State who is not an incumbent in that office, shall provide for such persons suitable office space and office staff for each such official for the period between the general election and inauguration.

The Department of Administration shall provide, for the fiscal years in which general election and inauguration of such persons occurs, ten thousand dollars ($10,000) for the salary of the staffs and the payment of office expenses of each such official during such interim.  If there are more than two such persons, such services and payments shall be made from the Contingency and Emergency Fund upon approval of the Council of State. (1965, c. 407; 1987 (Reg. Sess., 1988), c. 1086, s. 48.)



§ 147-32. Compensation for surviving spouses of Governors.

§ 147‑32.  Compensation for surviving spouses of Governors.

All surviving spouses of Governors of the State of North Carolina, who make written request to the Director of the Budget, shall be paid the sum of twelve thousand dollars ($12,000) a year in equal monthly installments, out of the State Treasury upon warrants duly drawn thereon. This compensation shall terminate upon the subsequent remarriage of the surviving spouse. (1937, c. 416; 1947, c. 897, ss. 1, 2; 1955, c. 1314; 1977, c. 554; 1981 (Reg. Sess., 1982), c. 1282, s. 63; 1987, c. 738, s. 40.)



§ 147-33. Compensation and expenses of Lieutenant Governor.

§ 147‑33.  Compensation and expenses of Lieutenant Governor.

The salary of the Lieutenant Governor shall be set by the General Assembly in the Current Operations Appropriations Act. In addition to this salary, the Lieutenant Governor shall be paid an annual expense allowance in the sum of eleven thousand five hundred dollars ($11,500). In addition to the salary set by the General Assembly in the Current Operations Appropriations Act, longevity pay shall be paid on the same basis as is provided to employees of the State who are subject to the State Personnel Act. (1911, c. 103; C.S., s. 3862; 1945, c. 1; 1953, c. 1, s. 1; 1963, c. 1050; 1967, c. 1170, s. 1; 1971, c. 913; 1977, c. 802, s. 42.6; 1977, 2nd Sess., c. 1136, s. 40; 1979, 2nd Sess., c. 1137, s. 32; 1983, c. 761, s. 211; 1983 (Reg. Sess., 1984), c. 1034, s. 164; 1987, c. 738, s. 32(b).)



§ 147-33.1. Short title.

Article 3A.

Emergency War Powers of Governor.

§ 147‑33.1.  Short title.

This Article may be cited as the "North Carolina Emergency War Powers Act." (1943, c. 706, s. 1; 1959, c. 337, s. 6.)



§ 147-33.2. Emergency war powers of the Governor.

§ 147‑33.2.  Emergency war powers of the Governor.

Upon his own initiative, or on the request or recommendation of the President of the United States, the army, navy or any other branch of the armed forces of the United States, the federal Director of Civilian Defense, or any other federal officer, department or agency having duties and responsibilities related to the prosecution of the war or the health, welfare, safety and protection of the civilian population, whenever in his judgment any such action is in the public interest and is necessary for the protection of the lives or property of the people of the State, or for the defense and security of the State or nation, or for the proper conduct of the war and the successful prosecution thereof, the Governor may, with the approval of the Council of State, at any time and from time to time during the existing state of war:

(1)        Formulate and execute plans for:

a.         The inventory, mobilization, conservation, distribution or use of food, fuel, clothing and other necessaries of life and health, and of land, labor, materials, industries, facilities and other resources of the State necessary or useful in the prosecution of the war;

b.         Organization and coordination of civilian defense in the State in reasonable conformity with the program of civilian defense as promulgated from time to time by the Office of Civilian Defense of the federal government; and, further, to effectuate such plans for civilian defense in such manner as to promote and assure the security, protection and mobilization of the civilian population of the State for the duration of the war and in the interest of State and national defense.

(2)        Order and carry out blackouts, radio silences, evacuations and all other precautionary measures against air raids or other forms of enemy action, and suppress or otherwise control any activity which may aid or assist the enemy.

(3)        Mobilize, coordinate and direct the activities of the police, fire fighting, health, street and highway repair, public utility, medical and welfare forces and services of the State, of the political subdivisions of the State, and of private agencies and corporations, and formulate and execute plans for the interchange and use of such forces and services for the mutual aid of the people of the State in cases of air raid, sabotage or other enemy action, fire, flood, famine, violence, riot, insurrection, or other catastrophe or emergency.

(4)        Prohibit, restrict, or otherwise regulate and control the flow of vehicular and pedestrian traffic, and congregation of persons in public places or buildings, lights and noises of all kinds and the maintenance, extension and operation of public utility and transportation services and facilities.

(5)        Accept, or authorize any officer or department of the State to accept, from the federal government or any federal agency or instrumentality, or from any other source, grants of funds and grants or loans of equipment, materials, supplies or other property for war or defense purposes, subject to the terms and conditions appertaining to such grants and loans.

(6)        Authorize any department or agency of the State to lease or lend to the army, navy or any other branch of the armed forces of the United States, any real or personal property of the State upon such terms and conditions as he may impose, or, on behalf of the State, to make a contract directly therefor.

(7)        Authorize the temporary transfer of personnel of the State for employment by the army, navy or any other branch of the armed forces of the United States and fix the terms and conditions of such transfers.

(8)        At any time when the General Assembly is not in session, suspend, or modify, in whole or in part, generally or in its application to certain classes of persons, firms, corporations or circumstances, any law, rule or regulation with reference to the subjects hereinafter enumerated, when he shall find and proclaim after such study, investigation or hearings as he may direct, make or conduct, that the operation, enforcement or application of such law, or any part thereof, materially hinders, impedes, delays or interferes with the proper conduct of the war; said subjects being as follows:

a.         The use of the roads, streets, and highways of the State, with particular reference to speed limits, weights and sizes of motor vehicles, regulations of automobile lights and signals, transportation of munitions or explosives and parking or assembling of automobiles on highways or any other public place within the State; provided that any changes in the laws referred to in this subdivision shall be first approved by the Board of Transportation and the Commissioner of Motor Vehicles of the State;

b.         Public health, insofar as suspension or modification of the laws in reference thereto may be stipulated by the United States Public Health Service or other authoritative agency of the United States government as being essential in the interest of national safety and in the successful prosecution of the war effort; provided that such suspension or modification of public health laws shall first be submitted to and approved by the Commission for Public Health;

c.         Labor and industry; provided, however, that any suspension or modification of laws regulating labor and industry shall be only such as are certified by the Commissioner of Labor of the State as being necessary in the interest of national safety and in the furtherance of the war program; and provided further that any such changes as may result in an increase in the hours of employment over and above the limits of the existing statutory provisions shall carry provision for adequate additional compensation; and provided, further, that no changes in such laws or regulations shall be made as affecting existing contracts between labor and management in this State except with the approval of the contracting parties;

d.         Whenever it should be certified by the Adjutant General of the State that emergency conditions require such procedure, the Governor, with the approval of the Council of State, shall have the power to call up and mobilize State militia; to provide transportation and facilities for mobilization and full utilization of the State militia, in such emergency; and to allocate from the Contingency and Emergency Fund such amounts as may be necessary for such purposes during the period of such emergency;

e.         Manufacture, sale, transportation, possession and use of explosives or fireworks, or articles in simulation thereof, and the sale, use and handling of firearms;

(9)        Cooperate with agencies established by or pursuant to the laws of the United States and the several states for civilian protection and the promotion of the war effort, and coordinate and direct the work of the offices and agencies of the State having duties and responsibilities directly connected with the war effort and the protection of the civilian population.

(10)      Aid in the administration and enforcement in this State of any rationing, freezing, price‑fixing or similar order or regulation duly promulgated by any federal officer or agency under or pursuant to the authority of any act of Congress or of any order or proclamation of the President of the United States, by making temporarily available personnel and facilities of the State to assist in the administration thereof and/or by adopting and promulgating in this State an order or regulation substantially embodying the provisions of such federal order or regulation, filing the same in the office of the Secretary of State, prescribing the penalties for the violation thereof, and specifying the State and local officers and agencies to be charged with the enforcement thereof.

(11)      Formulate and execute plans and adopt rules for:

a.         The organization, recruiting, training, maintenance and operation of aircraft warning services, observation and listening posts, information and control centers and such other services and facilities as may be necessary for the prompt and accurate reception and transmission of air‑raid warnings and signals;

b.         The organization, recruiting, training, equipment, identification, conduct, powers, duties, rights, privileges and immunities of air‑raid wardens, auxiliary police, auxiliary firemen and of the members of all other auxiliary defense and civilian protection forces and agencies.

(12)      Adopt, promulgate, publicize and enforce such orders, rules and regulations as may be necessary for the proper and effective exercise of the powers granted by this Article, and amend or rescind the same.

(13)      Hold and conduct hearings, administer oaths and take testimony, issue subpoenas to compel the attendance of witnesses and the production of relevant books, papers, records or documents, in connection with any investigation made by him under the authority of this Article. (1943, c. 706, s. 2; 1959, c. 337, s. 6; 1973, c. 476, s. 128; c. 507, s. 5; 1999‑456, s. 33(f); 2007‑182, s. 2.)



§ 147-33.3. Orders, rules and regulations.

§ 147‑33.3.  Orders, rules and regulations.

All orders, rules and regulations promulgated by the Governor pursuant to this Article shall have the full force and effect of law from and after the date of the filing of a duly authenticated copy thereof in the office of the Secretary of State.  All laws, ordinances, rules and regulations, insofar as they are inconsistent with the provisions of this Article or of any rule, order or regulation made pursuant to this Article, shall be suspended during the period of time and to the extent that such conflict exists.  A violation of any such order, rule or regulation, unless otherwise provided therein, shall be deemed a Class 1 misdemeanor. (1943, c. 706, s. 3; 1959, c. 337, s. 6; 1993, c. 539, s. 1054; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 147-33.4. Immunity.

§ 147‑33.4.  Immunity.

Neither the State nor any political subdivision thereof, nor the agents or representatives of the State or any political subdivision thereof, under any circumstances, nor any individual, firm, partnership, corporation or other entity, or any agent thereof, in good faith complying with or attempting to comply with any order, rule or regulation made pursuant to this Article, shall be liable for the death or any injury to persons or for any damage to property as the result of any air raid, invasion, act of sabotage, or other form of enemy action, or of any action taken under this Article or such order, rule or regulation.  This section shall not be construed to impair or affect the right of any person to receive any benefits or compensation to which he may otherwise be entitled under Workers' Compensation Law, any pension law, or any other law, or any act of Congress, or any contract of insurance or indemnification. (1943, c. 706, s. 4; 1959, c. 337, s. 6; 1991, c. 636, s. 3.)



§ 147-33.5. Federal action controlling.

§ 147‑33.5.  Federal action controlling.

All action taken under this Article and all orders, rules and regulations made pursuant thereto in any field or with respect to any subject matter over which the army or navy or any other department or agency of the United States government has duly taken jurisdiction shall be taken or made with due consideration to the orders, rules, regulations, actions, recommendations and requests of such department or agency and shall be consistent therewith. Blackouts, radio silences and evacuations shall be carried out only in such areas, at such times, and for such periods as shall be designated by air‑raid warnings or orders with respect thereto issued by the United States army, or its duly designated agency, and only under such conditions and in such manner as shall be consistent with such warning or order, and practice blackouts shall be held only when and as authorized by the United States army or its duly designated agency. (1943, c. 706, s. 5; 1959, c. 337, s. 6.)



§ 147-33.6. Construction of Article.

§ 147‑33.6.  Construction of Article.

This Article shall be construed liberally to effectuate its purposes. (1943, c. 706, s. 6; 1959, c. 337, s. 6.)



§§ 147-33.7 through 147-33.11. Reserved for future codification purposes.

§§ 147‑33.7 through 147‑33.11.  Reserved for future codification purposes.



§§ 147-33.12 through 147-33.21: Repealed by Session Laws 1987, c. 841, s. 5.

Article 3B.

North Carolina Housing Commission.

§§ 147‑33.12 through 147‑33.21: Repealed by Session Laws 1987, c.  841, s. 5.



§§ 147-33.30 through 147-33.71. Repealed by Session Laws 2000-137, s. 1(a), effective July 20, 2000.

Article 3C.

Office of Juvenile Justice.

§§ 147‑33.30 through 147‑33.71.  Repealed by Session Laws 2000‑137, s. 1(a), effective July 20, 2000.



§ 147-33.72: Reserved for future codification purposes.

§ 147‑33.72:  Reserved for future codification purposes.



§ 147-33.72A. Purpose.

Article 3D.

State Information Technology Services.

Part 1. State Information Technology Management.

§ 147‑33.72A.  Purpose.

The purposes of this Article are to:

(1)        Establish a systematic process for planning and financing the State's information technology resources.

(2)        Develop standards and accountability measures for information technology projects, including criteria for adequate project management.

(3)        Implement procurement procedures that will result in cost savings on information technology purchases.

(4)        Create an Information Technology Advisory Board.

(5)        Create the Information Technology Fund for statewide information technology efforts. (2004‑129, s. 2.)



§ 147-33.72B. Planning and financing State information technology resources.

§ 147‑33.72B.  Planning and financing State information technology resources.

(a)        In order to provide a systematic process for meeting the State's technology needs, the State Chief Information Officer shall develop a biennial State Information Technology Plan (Plan). The Plan shall be transmitted to the General Assembly by February 1 of each regular session.

(b)        The Plan shall include the following elements:

(1)        An inventory of current information technology assets and major projects currently in progress. As used in this subdivision, the term "major project" includes projects subject to review and approval under G.S. 147‑33.72C, or that cost more than five hundred thousand dollars ($500,000) to implement.

(2)        An evaluation and estimation of the significant unmet needs for information technology resources over a five‑year time period. The Plan shall rank the unmet needs in priority order according to their urgency.

(3)        A statement of the financial requirements posed by the significant unmet needs, together with a recommended funding schedule for each major project currently in progress or recommended for initiation during the upcoming fiscal biennium.

(4)        An analysis of opportunities for statewide initiatives that would yield significant efficiencies or improve effectiveness in State programs.

(c)        Each executive agency shall biennially develop an agency information technology plan that includes the information required under subsection (b) of this section. The Office of Information Technology Services shall consult with and assist agencies in the preparation of these plans. Each agency shall submit its plan to the State Chief Information Officer by October 1 of each even‑numbered year. (2004‑129, s. 2.)



§ 147-33.72C. Project approval standards.

§ 147‑33.72C.  Project approval standards.

(a)        Project Review and Approval.  The State Chief Information Officer shall:

(1)        Review all State agency information technology projects that cost or are expected to cost more than five hundred thousand dollars ($500,000), whether the project is undertaken in a single phase or component or in multiple phases or components. If the State Chief Information Officer determines a project meets the quality assurance requirements established under this Article, the State Chief Information Officer shall approve the project.

(2)        Establish thresholds for determining which information technology projects costing or expected to cost five hundred thousand dollars ($500,000) or less shall be subject to review and approval under subdivision (a)(1) of this section. When establishing the thresholds, the State Chief Information Officer shall consider factors such as project cost, potential project risk, agency size, and projected budget.

(b)        Project Implementation.  No State agency shall proceed with an information technology project that is subject to review and approval under subsection (a) of this section until the State CIO approves the project. If a project is not approved, the State CIO shall specify in writing to the agency the grounds for denying the approval. The State CIO shall provide this information to the agency within five business days of the denial.

(c)        Suspension of Approval.  The State Chief Information Officer may suspend the approval of any information technology project that does not continue to meet the applicable quality assurance standards. This authority extends to any information technology project that costs more than five hundred thousand dollars ($500,000) to implement regardless of whether the project was originally subject to review and approval under subsection (a) of this section. If the State CIO suspends approval of a project, the State CIO shall specify in writing to the agency the grounds for suspending the approval. The State CIO shall provide this information to the agency within five business days of the suspension.

The Office of Information Technology Services shall report any suspension immediately to the Office of the State Controller and the Office of State Budget and Management. The Office of State Budget and Management shall not allow any additional expenditure of funds for a project that is no longer approved by the State Chief Information Officer.

(d)        General Quality Assurance.  Information technology projects that are not subject to review and approval under subsection (a) of this section shall meet all other standards established under this Article.

(e)        Performance Contracting.  All contracts between a State agency and a private party for information technology projects shall include provisions for vendor performance review and accountability. The State CIO may require that these contract provisions include monetary penalties for projects that are not completed within the specified time period or that involve costs in excess of those specified in the contract. The State CIO may require contract provisions requiring a vendor to provide a performance bond. (2004‑129, s. 2.)



§ 147-33.72D. Agency/State CIO Dispute Resolution.

§ 147‑33.72D.  Agency/State CIO Dispute Resolution.

(a)        Agency Request for Review.  In any instance where the State CIO has denied or suspended the approval of an information technology project, or has denied an agency's request for deviation pursuant to G.S. 147‑33.84, the agency may request a committee review of the State CIO's decision. The agency shall submit a written request for review to the State Controller within 15 working days following the agency's receipt of the State CIO's written grounds for denial or suspension. The agency's request for review shall specify the grounds for its disagreement with the State CIO's determination. The agency shall include with its request for review a copy of the State CIO's written grounds for denial or suspension.

(b)        Review Process.  The review committee shall consist of the State Controller, the State Budget Officer, and the Secretary of Administration. The State Controller shall serve as the chair of the review committee. If the chair or one of the members of the review committee is an official of the agency that has requested the review, that person is deemed to have a conflict of interest and is ineligible to participate in the consideration of the matter, and the two remaining members of the review committee shall select an alternate official to serve as a member of the review committee for that specific matter. Within 10 business days following receipt of an agency's request for review, the committee shall meet to consider the matter. The committee shall review the information provided, and may request additional information from either the agency or the State CIO. The committee may affirm, reverse, or modify the decision of the State CIO, or may remand the matter back to the State CIO for additional findings. Within 30 days after initial receipt of the agency's request for review, the committee shall notify the agency and the State CIO of its decision in the matter. The notification shall be in writing, and shall specify the grounds for the committee's decision. The committee may reverse or modify a decision of the State CIO when the committee finds at least one of the following:

(1)        The decision of the State CIO is unsupported by substantial evidence that the agency project fails to meet one or more standards of efficiency and quality of State government information technology as required under this Article.

(2)        The State CIO did not have the requisite statutory authority or jurisdiction to render the decision.

(3)        The decision of the State CIO was rendered in a manner that was arbitrary, capricious, or indicative of an abuse of discretion. (2004‑129, s. 2; 2007‑282, s. 1.)



§ 147-33.72E. Project management standards.

§ 147‑33.72E.  Project management standards.

(a)        Agency Responsibilities.  Each agency shall provide for one or more project managers who meet the applicable quality assurance standards for each information technology project that is subject to approval under G.S. 143‑33.72C(a). Each project manager shall be subject to the review and approval of the State Chief Information Officer.

Each agency project manager shall provide periodic reports to the project management assistant assigned to the project by the State CIO under subsection (b) of this section. The reports shall include information regarding project costs, issues related to hardware, software, or training, projected and actual completion dates, and any other information related to the implementation of the information technology project.

(b)        State Chief Information Officer Responsibilities.  The State Chief Information Officer shall designate a project management assistant from the Office of Information Technology Services for any project that receives approval under. G.S. 147‑33.72C(a) if the project costs or is expected to cost more than one million dollars ($1,000,000), whether the project is undertaken in single or multiple phases or components. The State Chief Information Officer may designate a project management assistant for any other information technology project.

The project management assistant shall advise the agency with the initial planning of a project, the content and design of any request for proposals, contract development, procurement, and architectural and other technical reviews. The project management assistant shall also monitor agency progress in the development and implementation of the project and shall provide status reports to the State Chief Information Officer, including recommendations regarding continued approval of the project. (2004‑129, s. 2; 2007‑281, s. 1.)



§ 147-33.72F. Procurement procedures; cost savings.

§ 147‑33.72F.  Procurement procedures; cost savings.

Pursuant to Part 4 of this Article, the Office of Information Technology Services shall establish procedures for the procurement of information technology. The procedures may include aggregation of hardware purchases, the use of formal bid procedures, restrictions on supplemental staffing, enterprise software licensing, hosting, and multiyear maintenance agreements. The procedures may require agencies to submit information technology procurement requests to the Office of Information Technology Services on October 1, January 1, and June 1 of each fiscal year in order to allow for bulk purchasing. (2004‑129, s. 2; 2006‑264, s. 71.)



§ 147-33.72G. Information Technology Advisory Board.

§ 147‑33.72G.  Information Technology Advisory Board.

(a)        Creation; Membership.  The Information Technology Advisory Board is established and shall be located within the Office of Information Technology Services for organizational, budgetary, and administrative purposes. The Board shall consist of 9 members, two appointed by the Governor, two appointed by the President Pro Tempore of the Senate, and two appointed by the Speaker of the House of Representatives, two appointed by the chair, and the State Controller ex officio. The Governor shall designate a chair from among the membership.

(a1)      Of the initial appointments, one person each appointed by the Governor, the president Pro Tempore of the Senate, the Speaker of the House of Representatives and the chair shall serve a term of one year beginning October 1, 2007, and one person appointed by each shall serve a term of two years beginning October 1, 2007. All succeeding appointments shall be for terms of two years. Members shall not serve for more than two successive terms.

(a2)      Vacancies shall be filled by the appointing authority for the unexpired portion of the term in which they occur.

(a3)      The members appointed by the Governor shall be heads of State agencies or managers whose primary responsibilities do not include information technology.

(a4)      The members appointed by the President Pro Tempore of the Senate and the Speaker of the House of Representatives shall be persons with experience in the deployment, use, maintenance, and replacement of information technology. Of the members appointed by the President Pro Tempore of the Senate, one member shall be from local government, and one member shall be from the private sector. Of the members appointed by the Speaker of the House of Representatives, one member shall be from primary or secondary education, and one member shall be from the private sector.

(a5)      The two members appointed by the chair shall be chief information officers of State agencies or managers whose primary responsibilities include information technology.

(b)        Conflicts of Interest.  Members of the Advisory Board shall not serve on the board of directors or other governing body of, be employed by, or receive any remuneration of any kind from any information systems, computer hardware, computer software, or telecommunications vendor of goods and services to the State of North Carolina.

No member of the Advisory Board shall vote on an action affecting solely that person's State agency.

(c)        Powers and Duties.  The Board shall:

(1)        Review and comment on the State Information Technology Plan developed by the State Chief Information Officer under G.S. 147‑33.72B(b).

(2)        Review and comment on the information technology plans of the executive agencies prepared under G.S. 147‑33.72B(c).

(3)        Review and comment on the statewide technology initiatives developed by the State Chief Information Officer.

(4)        Advise the State Chief Information Officer on the development of statewide information technology programs and services.

(d)        Meetings.  The Information Technology Advisory Board shall adopt bylaws containing rules governing its meeting procedures. The Board shall meet at least quarterly. The Office of Information Technology Services shall provide administrative staff and facilities for Advisory Board meetings. The expenses of the Board shall be paid from receipts available to the Office of Information Technology Services as requested by the Board. Advisory Board members shall receive per diem, subsistence, and travel allowances as follows:

(1)        Commission members who are officials or employees of the State or of local government agencies, at the rate established in G.S. 138‑6; and

(2)        All other commission members, at the rate established in G.S. 138‑5. (2004‑129, s. 2; 2007‑189, s. 4.)



§ 147-33.72H. Information Technology Fund.

§ 147‑33.72H.  Information Technology Fund.

There is established a special revenue fund to be known as the Information Technology Fund, which may receive transfers or other credits as authorized by the General Assembly. Money may be appropriated from the Information Technology Fund to meet statewide requirements, including planning, project management, security, electronic mail, State portal operations, and the administration of systemwide procurement procedures. Expenditures involving funds appropriated to the Office of Information Technology Services from the Information Technology Fund shall be made by the State CIO in consultation with the Information Technology Advisory Board. By October 1 of each year, the State CIO shall submit to the Joint Legislative Oversight Committee on Information Technology a report on all expenditures involving funds appropriated to the Office of Information Technology Services from the Information Technology Fund for the preceding fiscal year. Interest earnings on the Information Technology Fund balance shall be credited to the Information Technology Fund. (2004‑129, s. 2.)



§ 147-33.73: Reserved for future codification purposes.

§ 147‑33.73:  Reserved for future codification purposes.



§ 147-33.74: Reserved for future codification purposes.

§ 147‑33.74:  Reserved for future codification purposes.



§ 147-33.75. Office located in the Office of the Governor.

Part 1A. Organization of Office of Information Technology Services.

§ 147‑33.75.  Office located in the Office of the Governor.

(a)        The Office of Information Technology Services ("Office") shall be housed in the Office of the Governor.

(b)        The Governor has the authority, powers, and duties over the Office that are assigned to the Governor and the head of department pursuant to Article 1 of Chapter 143B of the General Statutes, G.S. 143A‑6(b), and the Constitution and other laws of this State. (1999‑434, s. 9; 2000‑174, s. 2; 2004‑129, ss. 1, 9.)



§ 147-33.76. Qualification, appointment, and duties of the State Chief Information Officer.

§ 147‑33.76.  Qualification, appointment, and duties of the State Chief Information Officer.

(a)        The Office of Information Technology Services shall be managed and administered by the State Chief Information Officer ("State CIO"). The State Chief Information Officer shall be qualified by education and experience for the office and shall be appointed by and serve at the pleasure of the Governor.

(b)        Repealed by Session Laws 2004‑129, s. 3.

(b1)      The State CIO shall be responsible for developing and administering a comprehensive long‑range plan to ensure the proper management of the State's information technology resources. The State CIO shall set technical standards for information technology, review and approve major information technology projects, review and approve State agency information technology budget requests, establish information technology security standards, provide for the procurement of information technology resources, and develop a schedule for the replacement or modification of major systems. The State CIO is authorized to adopt rules to implement this Article.

(c)        The salary of the State Chief Information Officer shall be set by the General Assembly in the Current Operations Appropriations Act. The State Chief Information Officer shall receive longevity pay on the same basis as is provided to employees of the State who are subject to the State Personnel Act. (1999‑434, s. 10; 2000‑174, s. 2; 2004‑129, ss. 1, 3.)



§ 147-33.77. Office of Information Technology Services; organization and operation.

§ 147‑33.77.  Office of Information Technology Services; organization and operation.

(a)        The State Chief Information Officer may appoint a Chief Deputy Information Officer. The salary of the Chief Deputy Information Officer shall be set by the State Chief Information Officer. The State Chief Information Officer may appoint all employees, including legal counsel, necessary to carry out the powers and duties of the office. These employees shall be subject to the State Personnel Act.

(b)        All employees of the office shall be under the supervision, direction, and control of the State Chief Information Officer. Except as otherwise provided by this Article, the State Chief Information Officer may assign any function vested in the State Chief Information Officer or the Office of Information Technology Services to any subordinate officer or employee of the office.

(c)        The State Chief Information Officer may, subject to the provisions of G.S. 147‑64.7(b)(2), obtain the services of independent public accountants, qualified management consultants, and other professional persons or experts to carry out powers and duties of the office.

(d)        The State Chief Information Officer shall have legal custody of all books, papers, documents, and other records of the office.

(e)        The State Chief Information Officer shall be responsible for the preparation of and the presentation of the office budget request, including all funds requested and all receipts expected for all elements of the budget.

(f)         The State Chief Information Officer may adopt regulations for the administration of the office, the conduct of employees of the office, the distribution and performance of business, the performance of the functions assigned to the State Chief Information Officer and the Office of Information Technology Services, and the custody, use, and preservation of the records, documents, and property pertaining to the business of the office.

(g)        The State Chief Information Officer may require background investigations of any employee or prospective employee, including a criminal history record check, which may include a search of the State and National Repositories of Criminal Histories based on the person's fingerprints. A criminal history record check shall be conducted by the State Bureau of Investigation upon receiving fingerprints and other information provided by the employee or prospective employee. If the employee or prospective employee has been a resident of the State for less than five years, the background report shall include a review of criminal information from both the State and National Repositories of Criminal Histories. The criminal background report shall be provided to the State Chief Information Officer and is not a public record under Chapter 132 of the General Statutes. (1989, c. 239, s. 5; c. 770, s. 60; 1989 (Reg. Sess., 1990), c. 1024, s. 36; 1991 (Reg. Sess., 1992), c. 900, s. 14(g); c. 1030, s. 51.14; ; 1997‑148, ss. 5, 6; 1999‑347, s. 2; 1999‑434, s. 27; 2000‑174, s. 2; 2004‑129, s. 1; 2007‑155, s. 1; 2007‑189, ss. 1, 5.1.)



§ 147-33.78: Repealed by Session Laws 2004-129, ss. 4, 5.

§ 147‑33.78:  Repealed by Session Laws 2004‑129, ss. 4, 5.



§ 147-33.79. Repealed by Session Laws 2004-129, ss. 4, 5.

§ 147‑33.79.  Repealed by Session Laws 2004‑129, ss. 4, 5.



§ 147-33.80. Exempt agencies.

Part 2.  General Powers and Duties.

§ 147‑33.80.  Exempt agencies.

Except as otherwise specifically provided by law, this Article shall not apply to the General Assembly, the Judicial Department, or The University of North Carolina and its constituent institutions. These agencies may elect to participate in the information technology programs, services, or contracts offered by the Office, including information technology procurement, in accordance with the statutes, policies, and rules of the Office. (1999‑434, s. 10; 2000‑174, s. 2.)



§ 147-33.81. Definitions.

§ 147‑33.81.  Definitions.

As used in this Article:

(1)        "Distributed information technology assets" means hardware, software, and communications equipment not classified as traditional mainframe‑based items, including personal computers, local area networks (LANs), servers, mobile computers, peripheral equipment, and other related hardware and software items.

(2)        "Information technology" means electronic data processing goods and services, telecommunications goods and services, security goods and services, microprocessors, software, information processing, office systems, any services related to the foregoing, and consulting or other services for design or redesign of information technology supporting business processes.

(3)        "Information technology enterprise management" means a method for managing distributed information technology assets from acquisition through retirement so that total ownership costs (purchase, operation, maintenance, disposal, etc.) are minimized while maximum benefits are realized.

(4)        "Information technology portfolio management" means a business‑based approach for analyzing and ranking potential technology investments and selecting those investments that are the most cost‑effective in supporting the strategic business and program objectives of the agency.

(5)        "Office" means the Office of Information Technology Services as established in this Article.

(6)        "State agency" means any department, institution, commission, committee, board, division, bureau, office, officer, or official of the State. The term does not include any State entity excluded from coverage under this Article by G.S. 147‑33.80, unless otherwise expressly provided. (1999‑434, s. 9; 2000‑174, s. 2; 2001‑424, s. 15.2(a).)



§ 147-33.82. Functions of the Office of Information Technology Services.

§ 147‑33.82.  Functions of the Office of Information Technology Services.

(a)        In addition to any other functions required by this Article, the Office of Information Technology Services shall:

(1)        Procure all information technology for State agencies, as provided in Part 4 of this Article.

(2)        Submit for approval of the Office of State Budget and Management all rates and fees for common, shared State government‑wide technology services provided by the Office on a fee‑for‑service basis and not covered by another fund.

(3)        Conduct an annual assessment of State agencies for compliance with statewide policies for information technology and  submit for review of the Information Technology Advisory Board recommended statewide policies for information technology.

(4)        Develop standards, procedures, and processes to implement policies approved by the State CIO.

(5)        Review State agency management of State information technology resources for compliance with this Article.

(6)        Review State agency implementation of statewide information technology management efforts of State government for compliance with this Article.

(7)        Repealed by Session Laws 2004‑129, s. 13, effective July 1, 2004.

(8)        Develop a project management, quality assurance, and architectural review process for projects that require review and approval under G.S. 147‑33.72C(a).

(9)        Repealed by Session Laws 2004‑129, s. 13, effective July 1, 2004.

(b)        Notwithstanding any other provision of law, local governmental entities may use the information technology programs, services, or contracts offered by the Office, including information technology procurement, in accordance with the statutes, policies, and rules of the Office. For purposes of this subsection, "local governmental entities" includes local school administrative units, as defined in G.S. 115C‑5, and community colleges. Local governmental entities are not required to comply with otherwise applicable competitive bidding requirements when using contracts established by the Office. Any other State entities may also use the information technology programs, services, or contracts offered by the Office, including information technology procurement, in accordance with the statutes, policies, and rules of the Office.

(c)        Recodified as G.S. 147‑33.110 by Session Laws 2004‑129, s. 12, effective July 1, 2004.

(d)        Recodified as G.S. 147‑33.111 by Session Laws 2004‑129, s. 12, effective July 1, 2004.

(e)        Repealed by Session Laws 2004‑129, s. 11, effective July 1, 2004.

(e1)      Recodified as G.S. 147‑33.112 by Session Laws 2004‑129, s. 12, effective July 1, 2004.

(f)         Recodified as G.S. 147‑33.113 by Session Laws 2004‑129, s. 12, effective July 1, 2004. (1999‑434, s. 10; 2000‑174, s. 2; 2001‑424, s. 15.2(b); 2002‑126, s. 27.2(a); 2003‑153, ss. 1(a), 1(b); 2004‑129, ss. 10, 11, 12, 13.)



§ 147-33.83. Information resources centers and services.

§ 147‑33.83.  Information resources centers and services.

(a)        With respect to all executive departments and agencies of State government, except the Department of Justice if they do not elect at their option to participate, the Office of Information Technology Services shall have all of the following powers and duties:

(1)        To establish and operate information resource centers and services to serve two or more departments on a cost‑sharing basis, if the State CIO, after consultation with the Office of State Budget and Management, decides it is advisable from the standpoint of efficiency and economy to establish these centers and services.

(2)        With the approval of the Office of State Budget and Management, to charge each department for which services are performed its proportionate part of the cost of maintaining and operating the shared centers and services.

(3)        To require any department served to transfer to the Office ownership, custody, or control of information processing equipment, supplies, and positions required by the shared centers and services.

(4)        To adopt reasonable rules for the efficient and economical management and operation of the shared centers, services, and the integrated State telecommunications network.

(5)        To adopt plans, policies, procedures, and rules for the acquisition, management, and use of information technology resources in the departments affected by this section to facilitate more efficient and economic use of information technology in these departments.

(6)        To develop and promote training programs to efficiently implement, use, and manage information technology resources.

(7)        To provide cities, counties, and other local governmental units with access to the Office of Information Technology Services, information resource centers and services as authorized in this section for State agencies. Access shall be provided on the same cost basis that applies to State agencies.

(b)        No data of a confidential nature, as defined in the General Statutes or federal law, may be entered into or processed through any cost‑sharing information resource center or network established under this section until safeguards for the data's security satisfactory to the department head and the State Chief Information Officer have been designed and installed and are fully operational. Nothing in this section may be construed to prescribe what programs to satisfy a department's objectives are to be undertaken, nor to remove from the control and administration of the departments the responsibility for program efforts, regardless whether these efforts are specifically required by statute or are administered under the general program authority and responsibility of the department. This section does not affect the provisions of G.S. 147‑64.6, 147‑64.7, or 147‑33.91.

(c)        Notwithstanding any other provision of law, the Office of Information Technology Services shall provide information technology services on a cost‑sharing basis to the General Assembly and its agencies as requested by the Legislative Services Commission. (1989, c. 239, s. 5; c. 770, s. 60; 1989 (Reg. Sess., 1990), c. 1024, s. 36; 1991 (Reg. Sess., 1992), c. 900, s. 14(g); c. 1030, s. 51.14; 1997‑148, ss. 5, 6; 1999‑347, s. 2; 1999‑434, s. 27; 2000‑174, s. 2; 2004‑129, s. 15.)



§ 147-33.84. Deviations authorized for Department of Revenue; agency requests for deviations.

§ 147‑33.84.  Deviations authorized for Department of Revenue; agency requests for deviations.

(a)        The Department of Revenue is authorized to deviate from any provision in G.S. 147‑33.83(a) that requires departments or agencies to consolidate information processing functions on equipment owned, controlled, or under custody of the Office of Information Technology Services. All deviations by the Department of Revenue pursuant to this section shall be reported in writing within 15 days by the Department of Revenue to the State CIO and shall be consistent with available funding. Any State agency may apply in writing to the State CIO for authority to deviate. If granted, any deviation shall be consistent with available funding and shall be subject to such terms and conditions as may be specified by the State CIO. If the agency's request for deviation is denied by the State CIO, the agency may request a review of the decision pursuant to G.S. 147‑33.72D.

(b)        The Department of Revenue is authorized to adopt and shall adopt plans, policies, procedures, requirements, and rules for the acquisition, management, and use of information processing equipment, information processing programs, data communications capabilities, and information systems personnel in the Department of Revenue. If the plans, policies, procedures, requirements, rules, or standards adopted by the Department of Revenue deviate from the policies, procedures, or guidelines adopted by the Office of Information Technology Services, those deviations shall be allowed and shall be reported in writing within 15 days by the Department of Revenue to the State CIO. The Department of Revenue and the Office of Information Technology Services shall develop data communications capabilities between the two computer centers utilizing the North Carolina Integrated Network, subject to a security review by the Secretary of Revenue.

(c)        The Department of Revenue shall prepare a plan to allow for substantial recovery and operation of major, critical computer applications. The plan shall include the names of the computer programs, databases, and data communications capabilities, identify the maximum amount of outage that can occur prior to the initiation of the plan and resumption of operation. The plan shall be consistent with commonly accepted practices for disaster recovery in the information processing industry. The plan shall be tested as soon as practical, but not later than six months, after the establishment of the Department of Revenue information processing capability.

(d)        Notwithstanding the provisions of subsections (a) and (b) of this section, the Department of Revenue shall review and evaluate any deviations and shall, in consultation with the Office of Information Technology Services, adopt a plan to phase out any deviations that are not determined to be necessary in carrying out functions and responsibilities unique to the Department. The plan adopted by the Department shall include a strategy to coordinate its general information processing functions with the Office of Information Technology Services in the manner prescribed by G.S. 147‑33.83(a) and provide for its compliance with policies, procedures, and guidelines adopted by the Office of Information Technology Services. The Department of Revenue shall submit its plan to the Office of State Budget and Management by January 15, 2005. (1989, c. 239, s. 5; c. 770, s. 60; 1989 (Reg. Sess., 1990), c. 1024, s. 36; 1991 (Reg. Sess., 1992), c. 900, s. 14(g); c. 1030, s. 51.14; 1997‑148, ss. 5, 6; 1999‑347, s. 2; 1999‑434, s. 27; 2000‑174, s. 2; 2004‑129, s. 16.)



§ 147-33.85: Repealed by Session Laws 2004-129, ss. 17, 18, effective July 1, 2004.

§ 147‑33.85:  Repealed by Session Laws 2004‑129, ss. 17, 18, effective July 1, 2004.



§147-33.86: Repealed by Session Laws 2004-129, ss. 17, 18, effective July 1, 2004.

§147‑33.86:  Repealed by Session Laws 2004‑129, ss. 17, 18, effective July 1, 2004.



§ 147-33.87. Financial reporting and accountability for information technology investments and expenditures.

§ 147‑33.87.  Financial reporting and accountability for information technology investments and expenditures.

The Office of Information Technology Services, the Office of State Budget and Management, and the Office of the State Controller shall jointly develop a system for budgeting and accounting of expenditures for information technology operations, services, projects, infrastructure, and assets. The system shall include hardware, software, personnel, training, contractual services, and other items relevant to information technology, and the sources of funding for each. Annual reports regarding information technology shall be coordinated by the Office with the Office of State Budget and Management and the Office of the State Controller, and submitted to the Governor and the General Assembly on or before October 1 of each year. (1999‑434, s. 10; 2000‑140, s. 93.1(i); 2000‑174, s. 2; 2001‑424, s. 12.2(b); 2004‑129, s. 19.)



§ 147-33.88. Information technology reports.

§ 147‑33.88.  Information technology reports.

(a)        The Office shall develop an annual budget for review and approval by the Office of State Budget and Management prior to April 1 of each year.

(b)        The Office shall report to the Joint Legislative Oversight Committee on Information Technology and the Fiscal Research Division on the Office's Internal Service Fund on a quarterly basis, no later than the first day of the second month following the end of the quarter. The report shall include current cash balances, line‑item detail on expenditures from the previous quarter, and anticipated expenditures and revenues. The Office shall report to the Joint Legislative Oversight Committee on Information Technology and the Fiscal Research Division on expenditures for the upcoming quarter, projected year‑end balance, and the status report on personnel position changes including new positions created and existing positions eliminated. The Office spending reports shall comply with the State Accounting System object codes. (1999‑434, s. 10; 2000‑174, s. 2; 2004‑129, s. 20.)



§ 147-33.89. Business continuity planning.

§ 147‑33.89.  Business continuity planning.

(a)        Each State agency shall develop and continually review and update as necessary a business and disaster recovery plan with respect to information technology. Each agency shall establish a disaster recovery planning team to develop the disaster recovery plan and to administer implementation of the plan. In developing the plan, the disaster recovery planning team shall do all of the following:

(1)        Consider the organizational, managerial, and technical environments in which the disaster recovery plan must be implemented.

(2)        Assess the types and likely parameters of disasters most likely to occur and the resultant impacts on the agency's ability to perform its mission.

(3)        List protective measures to be implemented in anticipation of a natural or man‑made disaster.

(b)        Each State agency shall submit its disaster recovery plan on an annual basis to the State Chief Information Officer. (2003‑153, s. 2; 2004‑129, s. 21.)



§ 147-33.90. Analysis of State agency legacy systems.

§ 147‑33.90.  Analysis of State agency legacy systems.

(a)        The Office of Information Technology Services shall analyze the State's legacy information technology systems and develop a plan to ascertain the needs, costs, and time frame required for State agencies to progress to more modern information technology systems.

(b)        In conducting the legacy system assessment phase of the analysis, the Office shall:

(1)        Examine the hierarchical structure and interrelated relationships within and between State agency legacy systems.

(2)        Catalog and analyze the portfolio of legacy applications in use in State agencies and consider the extent to which new applications could be used concurrently with, or should replace, legacy systems.

(3)        Consider issues related to migration from legacy environments to Internet‑based and client/server environments, and related to the availability of programmers and other information technology professionals with the skills to migrate legacy applications to other environments.

(4)        Study any other issue relative to the assessment of legacy information technology systems in State agencies.

(c)        Upon completion of the legacy system assessment phase of the analysis, the Office shall ascertain the needs, costs, and time frame required to modernize State agency information technology. The Office shall complete this phase of the assessment by January 31, 2005, and shall report its findings and recommendations to the 2005 General Assembly. The findings and recommendations shall include a cost estimate and time line for modernization of legacy information technology systems in State agencies. The Office shall submit an ongoing, updated report on modernization needs, costs, and time lines to the General Assembly on the opening day of each biennial session. (2003‑172, s. 1; 2004‑129, s. 22.)



§ 147-33.91. Telecommunications services; duties of State Chief Information Officer with respect to State agencies.

Part 3. Telecommunications Services.

§ 147‑33.91.  Telecommunications services; duties of State Chief Information Officer with respect to State agencies.

(a)        With respect to State agencies, the State Chief Information Officer shall exercise general coordinating authority for all telecommunications matters relating to the internal management and operations of those agencies. In discharging that responsibility, the State Chief Information Officer, in cooperation with affected State agency heads, may:

(1)        Provide for the establishment, management, and operation, through either State ownership, contract, or commercial leasing, of the following systems and services as they affect the internal management and operation of State agencies:

a.         Central telephone systems and telephone networks.

b.         Repealed by Session Laws 2004‑129, s. 23, effective July 1, 2004.

c.         Repealed by Session Laws 2004‑129, s. 23, effective July 1, 2004.

d.         Satellite services.

e.         Closed‑circuit TV systems.

f.          Two‑way radio systems.

g.         Microwave systems.

h.         Related systems based on telecommunication technologies.

i.          The "State Network", managed by the Office, which means any connectivity designed for the purpose of providing Internet Protocol transport of information to any building.

(2)        Coordinate the development of cost‑sharing systems for respective user agencies for their proportionate parts of the cost of maintenance and operation of the systems and services listed in subdivision (1) of this subsection.

(3)        Assist in the development of coordinated telecommunications services or systems within and among all State agencies and recommend, where appropriate, cooperative utilization of telecommunication facilities by aggregating users.

(4)        Perform traffic analysis and engineering for all telecommunications services and systems listed in subdivision (1) of this subsection.

(5)        Pursuant to G.S. 143‑49, establish telecommunications specifications and designs so as to promote and support compatibility of the systems within State agencies.

(6)        Pursuant to G.S. 143‑49 and G.S. 143‑50, coordinate the review of requests by State agencies for the procurement of telecommunications systems or services.

(7)        Pursuant to G.S. 143‑341 and Chapter 146 of the General Statutes, coordinate the review of requests by State agencies for State government property acquisition, disposition, or construction for telecommunications systems requirements.

(8)        Provide a periodic inventory of telecommunications costs, facilities, systems, and personnel within State agencies.

(9)        Promote, coordinate, and assist in the design and engineering of emergency telecommunications systems, including, but not limited to, the 911 emergency telephone number program, Emergency Medical Services, and other emergency telecommunications services.

(10)      Perform frequency coordination and management for State agencies and local governments, including all public safety radio service frequencies, in accordance with the rules and regulations of the Federal Communications Commission or any successor federal agency.

(11)      Advise all State agencies on telecommunications management planning and related matters and provide through the State Personnel Training Center or the Office of Information Technology Services training to users within State agencies in telecommunications technology and systems.

(12)      Assist and coordinate the development of policies and long‑range plans, consistent with the protection of citizens' rights to privacy and access to information, for the acquisition and use of telecommunications systems, and base such policies and plans on current information about State telecommunications activities in relation to the full range of emerging technologies.

(13)      Work cooperatively with the North Carolina Agency for Public Telecommunications in furthering the purpose of this section.

(b)        The provisions of this section shall not apply to the Criminal Information Division of the Department of Justice or to the Judicial Information System in the Judicial Department. (1985 (Reg. Sess., 1986), c. 1024, s. 1; 1987, c. 738, s. 59(a)(2); 1989, c. 239, s. 4; 1989 (Reg. Sess., 1990), c. 1024, s. 37; 1991, c. 542, s. 14; 1993, c. 512, s. 2; 1993 (Reg. Sess., 1994), c. 777, s. 1(a); 1997‑148, ss. 3, 6; 1999‑347, s. 4; 1999‑434, s. 29; 2000‑174, s. 2; 2004‑129, s. 23.)



§ 147-33.92. Telecommunications services for local governmental entities and other entities.

§ 147‑33.92.  Telecommunications services for local governmental entities and other entities.

(a)        The State Chief Information Officer shall provide cities, counties, and other local governmental entities with access to a central telecommunications system or service established under G.S. 147‑33.91 for State agencies. Access shall be provided on the same cost basis that applies to State agencies.

(b)        The State Chief Information Officer shall establish switched broadband telecommunications services and permit, in addition to State agencies, cities, counties, and other local government entities, the following organizations and entities to share on a not‑for‑profit basis:

(1)        Nonprofit educational institutions.

(2)        MCNC.

(3)        Research affiliates of MCNC for use only in connection with research activities sponsored or funded, in whole or in part, by MCNC, if such research activities relate to health care or education in North Carolina.

(4)        Agencies of the United States government operating in North Carolina for use only in connection with activities that relate to health care or education in North Carolina.

(5)        Hospitals, clinics, and other health care facilities for use only in connection with activities that relate to health care or education in North Carolina.

Provided, however, that sharing of the switched broadband telecommunications services by State agencies with entities or organizations in the categories set forth in this subsection shall not cause the State, the Office of Information Technology Services, or the MCNC to be classified as a public utility as that term is defined in G.S. 62‑3(23) a.6. Nor shall the State, the Office of Information Technology Services, or the MCNC engage in any activities that may cause those entities to be classified as a common carrier as that term is defined in the Communications Act of 1934, 47 U.S.C. § 153(10). Provided further, authority to share the switched broadband telecommunications services with the non‑State agencies set forth in subdivisions (1) through (5) of this subsection shall terminate one year from the effective date of a tariff that makes the broadband services available to any customer. (1985 (Reg. Sess., 1986), c. 1024, s. 1; 1987, c. 738, s. 59(a)(2); 1989, c. 239, s. 4; 1989 (Reg. Sess., 1990), c. 1024, s. 37; 1991, c. 542, s. 14; 1993, c. 512, s. 2; 1993 (Reg. Sess., 1994), c. 777, s. 1(a); 1997‑148, ss. 3, 6; 1999‑347, s. 4; 1999‑434, s. 29; 2000‑174, s. 2; 2004‑203, s. 37(b).)



§ 147-33.93. Fees; dispute resolution panel.

§ 147‑33.93.  Fees; dispute resolution panel.

In addition to the powers granted pursuant to Article 6B of this Chapter or by any other provision of law, the Office of Information Technology Services may go before a panel consisting of the State Treasurer, the State Controller, and the State Budget Officer, or their designees, to resolve disputes concerning services, fees, and charges incurred by State government agencies receiving information technology services from the Office. The State Treasurer shall adopt rules for the dispute resolution process. The decisions of the panel shall be final in the settlement of all fee disputes that come before it.  (2001‑142, s. 1; 2009‑136, s. 1.)



§ 147-33.94. Reserved for future codification purposes.

§ 147‑33.94.  Reserved for future codification purposes.



§ 147-33.95. Procurement of information technology.

Part 4. Procurement of Information Technology.

§ 147‑33.95.  Procurement of information technology.

(a)        Notwithstanding any other provision of law, the Office of Information Technology Services shall procure all information technology for State agencies. The Office shall integrate technological review, cost analysis, and procurement for all information technology needs of those State agencies in order to make procurement and implementation of technology more responsive, efficient, and cost‑effective. All contract information shall be made a matter of public record after the award of contract. Trade secrets, test data, similar proprietary information, and security information protected under G.S. 132‑6.1(c) may remain confidential.

(b)        The Office shall have the authority and responsibility, subject to the provisions of this Part, to:

(1)        Purchase or contract for all information technology in the State government, or any of its departments, institutions, or agencies covered by this Part. The Office may authorize any State agency covered by this Part to purchase or contract for information technology. The Office or a State agency may use any authorized means, including negotiations, reverse auctions, and the solicitation, offer, and acceptance of electronic bids. G.S. 143‑135.9 shall apply to these procedures.

(2)        Establish processes, specifications, and standards that shall apply to all information technology to be purchased, licensed, or leased in the State government or any of its departments, institutions, or agencies covered by this Part.

(2a)      Establish procedures to permit State agencies and local government agencies to use the General Services Administration (GSA) Cooperative Purchasing Program to purchase information technology (i) awarded under General Services Administration Supply Schedule 70 Information Technology and (ii) from contracts under the GSA's Consolidated Schedule containing information technology special item numbers.

(3)        Comply with the State government‑wide technical architecture, as required by the State CIO.

(c)        For purposes of this section, "reverse auction" means a real‑time purchasing process in which vendors compete to provide goods or services at the lowest selling price in an open and interactive electronic environment. The vendor's price may be revealed during the reverse auction. The Office may contract with a third‑party vendor to conduct the reverse auction.

(d)        For purposes of this section, "electronic bidding" means the electronic solicitation and receipt of offers to contract. Offers may be accepted and contracts may be entered by use of electronic bidding.

(e)        The Office may use the electronic procurement system established by G.S. 143‑48.3 to conduct reverse auctions and electronic bidding. All requirements relating to formal and competitive bids, including advertisement, seal, and signature, are satisfied when a procurement is conducted or a contract is entered in compliance with the reverse auction or electronic bidding requirements established by the Office.

(f)         The Office shall adopt rules consistent with this section.  (1999‑434, s. 10; 2000‑174, s. 2; 2002‑107, s. 4; 2002‑159, s. 64(a); 2004‑129, s. 24; 2009‑451, s. 6.14A(a).)



§ 147-33.96. Restriction on State agency contractual authority with regard to information technology; local governments.

§ 147‑33.96.  Restriction on State agency contractual authority with regard to information technology; local governments.

(a)        All State agencies covered by this Part shall use contracts for information technology acquired by the Office for any information technology required by the State agency that is provided by these contracts. Notwithstanding any other statute, the authority of State agencies to procure or obtain information technology shall be subject to compliance with the provisions of this Part. The Office shall have the authority to exercise the authority of State agencies to procure or obtain information technology as otherwise provided by statute.

(b)        Local governmental entities are not required to comply with otherwise applicable competitive bidding requirements when using contracts offered by the Office. (1999‑434, s. 10; 2000‑174, s. 210‑241.)



§ 147-33.97. Information technology procurement policy; reporting requirements.

§ 147‑33.97.  Information technology procurement policy; reporting requirements.

(a)        Policy.  In order to further the policy of the State to encourage and promote the use of small, minority, physically handicapped, and women contractors in State purchasing of goods and services, all State agencies covered by this Part shall cooperate with the Office in efforts to encourage the use of small, minority, physically handicapped, and women contractors in achieving the purpose of this Part, which is to provide for the effective and economical acquisition, management, and disposition of information technology.

(a1)      A vendor submitting a bid shall disclose in a statement, provided contemporaneously with the bid, where services will be performed under the contract sought, including any subcontracts and whether any services under that contract, including any subcontracts, are anticipated to be performed outside the United States. Nothing in this section is intended to contravene any existing treaty, law, agreement, or regulation of the United States.

(a2)      The State Chief Information Officer shall retain the statements required by subsection (a1) of this section regardless of the State entity that awards the contract and shall report annually to the Secretary of Administration on the number of contracts which are anticipated to be performed outside the United States.

(b)        Reporting.  Every State agency that makes a direct purchase of information technology using the services of the Office shall report directly to the Department of Administration all information required by G.S. 143‑48(b).

(c)        The Department of Administration shall collect and compile the data described in this section and report it annually to the Office. (1999‑434, s. 10; 2000‑174, s. 2; 2006‑264, s. 72(a).)



§ 147-33.98. Unauthorized use of public purchase or contract procedures for private benefit prohibited.

§ 147‑33.98.  Unauthorized use of public purchase or contract procedures for private benefit prohibited.

(a)        It shall be unlawful for any person, by the use of the powers, policies, or procedures described in this Part or established hereunder, to purchase, attempt to purchase, procure, or attempt to procure any property or services for private use or benefit.

(b)        This prohibition shall not apply if:

(1)        The department, institution, or agency through which the property or services are procured had theretofore established policies and procedures permitting such purchases or procurement by a class or classes of persons in order to provide for the mutual benefit of such persons and the department, institution, or agency involved, or the public benefit or convenience; and

(2)        Such policies and procedures, including any reimbursement policies, are complied with by the person permitted thereunder to use the purchasing or procurement procedures described in this Part or established thereunder.

(c)        Any violation of this section is a Class 1 misdemeanor. (1999‑434, s. 10; 2000‑174, s. 2.)



§ 147-33.99. Financial interest of officers in sources of supply; acceptance of bribes.

§ 147‑33.99.  Financial interest of officers in sources of supply; acceptance of bribes.

Neither the State Chief Information Officer nor the Chief Deputy State Information Officer shall be financially interested, or have any personal beneficial interest, either directly or indirectly, in the purchase of, or contract for, any information technology, nor in any firm, corporation, partnership, or association furnishing any information technology to the State government, or any of its departments, institutions, or agencies, nor shall either of these persons or any other Office employee accept or receive, directly or indirectly, from any person, firm, or corporation to whom any contract may be awarded, by rebate, gifts, or otherwise, any money or anything of value whatsoever, or any promise, obligation, or contract for future reward or compensation. Violation of this section is a Class F felony, and any person found guilty of a violation of this section shall, upon conviction, be removed from State office or employment. (1999‑434, s. 10; 2000‑174, s. 2.)



§ 147-33.100. Certification that information technology bid submitted without collusion.

§ 147‑33.100.  Certification that information technology bid submitted without collusion.

The Office shall require bidders to certify that each bid on information technology contracts overseen by the Office is submitted competitively and without collusion. False certification is a Class I felony. (1999‑434, s. 10; 2000‑174, s. 2.)



§ 147-33.101. Board of Awards review.

§ 147‑33.101.  Board of Awards review.

(a)        When the dollar value of a contract for the procurement of information technology equipment, materials, and supplies exceeds the benchmark established by the State Chief Information Officer, the contract shall be reviewed by the Board of Awards pursuant to G.S. 143‑52.1 prior to the contract being awarded.

(b)        Prior to submission of any contract for review by the Board of Awards pursuant to this section for any contract for information technology being acquired for the benefit of the Office and not on behalf of any other State agency, the Director of the Budget shall review and approve the procurement to ensure compliance with the established processes, specifications, and standards applicable to all information technology purchased, licensed, or leased in State government, including established procurement processes, and compliance with the State government‑wide technical architecture as established by the State CIO. (1999‑434, s. 10; 2000‑174, s. 2; 2004‑129, s. 25; 2007‑484, s. 20.)



§ 147-33.102. Penalty for violations; costs.

§ 147‑33.102.  Penalty for violations; costs.

Any employee or official of the State who violates this Part shall be liable to the State to repay any amount expended in violation of this Part, together with any court costs. (1999‑434, s. 10; 2000‑174, s. 2.)



§ 147-33.103. Attorney General contract assistance; rule-making authority.

§ 147‑33.103.  Attorney General contract assistance; rule‑making authority.

(a)        At the request of the State Chief Information Officer, the Attorney General shall provide legal advice and services necessary to implement this Part.

(b)        Repealed by Session Laws 2004‑129, s. 26, effective July 1, 2004. (1999‑434, s. 10; 2000‑174, s. 2; 2004‑129, s. 26.)



§ 147-33.104. (Effective July 1, 2010) Purchase by State agencies and governmental entities of certain computer equipment prohibited.

§ 147‑33.104.  (Effective July 1, 2010)  Purchase by State agencies and governmental entities of certain computer equipment prohibited.

(a)        The exemptions set out in G.S. 147‑33.80 do not apply to this section.

(b)        No State agency, political subdivision of the State, or other public body shall purchase computer equipment or televisions, as defined in G.S. 130A‑309.91, from any manufacturer that the Secretary determines is not in compliance with the requirements of G.S. 130A‑309.93 or G.S. 130A‑309.93A as determined from the list provided by the Department of Environment and Natural Resources pursuant to G.S. 130A‑309.95(1). The Secretary shall issue written findings upon a determination of noncompliance. A determination of noncompliance by the Secretary is reviewable under Article 3 of Chapter 150B of the General Statutes.

(c)        The Office of Information Technology Services shall make the list available to political subdivisions of the State and other public bodies. A manufacturer that is not in compliance with the requirements of G.S. 130A‑309.93 shall not sell or offer for sale computer equipment or televisions to the State, a political subdivision of the State, or other public body.  (2007‑550, s. 16.5; 2008‑198, s. 11.4; 2008‑208, ss. 5, 7; 2009‑484, s. 16(b); 2009‑550, ss. 10(a), (b).)



§ 147-33.105: Reserved for future codification purposes.

§ 147‑33.105:  Reserved for future codification purposes.



§ 147-33.106: Reserved for future codification purposes.

§ 147‑33.106:  Reserved for future codification purposes.



§ 147-33.107: Reserved for future codification purposes.

§ 147‑33.107:  Reserved for future codification purposes.



§ 147-33.108: Reserved for future codification purposes.

§ 147‑33.108:  Reserved for future codification purposes.



§ 147-33.109: Reserved for future codification purposes.

§ 147‑33.109:  Reserved for future codification purposes.



§ 147-33.110. Statewide security standards.

Part 5. Security for Information Technology Services.

§ 147‑33.110.  Statewide security standards.

The State Chief Information Officer shall establish a statewide set of standards for information technology security to maximize the functionality, security, and interoperability of the State's distributed information technology assets, including communications and encryption technologies. The State CIO shall review and revise the security standards annually. As part of this function, the State Chief Information Officer shall review periodically existing security standards and practices in place among the various State agencies to determine whether those standards and practices meet statewide security and encryption requirements. The State Chief Information Officer may assume the direct responsibility of providing for the information technology security of any State agency that fails to adhere to security standards adopted under this Article. Any actions taken by the State Chief Information Officer under this section shall be reported to the Information Technology Advisory Board at its next scheduled meeting. (2001‑424, s. 15.2(b); 2004‑129, ss. 12, 14.)



§ 147-33.111. State CIO approval of security standards and security assessments.

§ 147‑33.111.  State CIO approval of security standards and security assessments.

(a)        Notwithstanding G.S. 143‑48.3 or any other provision of law, and except as otherwise provided by this section, all information technology security purchased using State funds, or for use by a State agency or in a State facility, shall be subject to approval by the State Chief Information Officer in accordance with security standards adopted under this Article.

(b)        If the legislative branch, the judicial branch, The University of North Carolina and its constituent institutions, local school administrative units as defined by G.S. 115C‑5, or the North Carolina Community Colleges System develop their own security standards, taking into consideration the mission and functions of that entity, that are comparable to or exceed those set by the State Chief Information Officer under this section, then these entities may elect to be governed by their own respective security standards, and approval of the State Chief Information Officer shall not be required before the purchase of information technology security. The State Chief Information Officer shall consult with the legislative branch, the judicial branch, The University of North Carolina and its constituent institutions, local school administrative units, and the North Carolina Community Colleges System in reviewing the security standards adopted by those entities.

(c)        Before a State agency may enter into any contract with another party for an assessment of network vulnerability, including network penetration or any similar procedure, the State agency shall notify the State Chief Information Officer and obtain approval of the request. The State Chief Information Officer shall refer the request to the State Auditor for a determination of whether the Auditor's office can perform the assessment and testing. If the State Auditor determines that the Auditor's office can perform the assessment and testing, then the State Chief Information Officer shall authorize the assessment and testing by the Auditor. If the State Auditor determines that the Auditor's office cannot perform the assessment and testing, then with the approval of the State Chief Information Officer and State Auditor, the State agency may enter into a contract with another party for the assessment and testing. If the State agency enters into a contract with another party for assessment and testing, the State agency shall issue public reports on the general results of the reviews. The contractor shall provide the State agency with detailed reports of the security issues identified that shall not be disclosed as provided in G.S. 132‑6.1(c). The State agency shall provide the State Chief Information Officer and the State Auditor with copies of the detailed reports that shall not be disclosed as provided in G.S. 132‑6.1(c). (2001‑424, s. 15.2(b); 2004‑129, ss. 10, 12, 14.)



§ 147-33.112. Assessment of agency compliance with security standards.

§ 147‑33.112.  Assessment of agency compliance with security standards.

The State Chief Information Officer shall assess the ability of each agency to comply with the current security enterprise‑wide set of standards established pursuant to this section. The assessment shall include, at a minimum, the rate of compliance with the standards in each agency and an assessment of each agency's security organization, network security architecture, and current expenditures for information technology security. The assessment shall also estimate the cost to implement the security measures needed for agencies to fully comply with the standards. Each agency subject to the standards shall submit information required by the State Chief Information Officer for purposes of this assessment. The State Chief Information Officer shall include the information obtained from the assessment in the State Information Technology Plan required under G.S. 147‑33.72B. (2003‑153, s. 1(a); 2004‑129, ss. 12, 14.)



§ 147-33.113. State agency cooperation.

§ 147‑33.113.  State agency cooperation.

(a)        The head of each State agency shall cooperate with the State Chief Information Officer in the discharge of his or her duties by:

(1)        Providing the full details of the agency's information technology and operational requirements and of all the agency's information technology security incidents within 24 hours of confirmation.

(2)        Providing comprehensive information concerning the information technology security employed to protect the agency's information technology.

(3)        Forecasting the parameters of the agency's projected future information technology security needs and capabilities.

(4)        Designating an agency liaison in the information technology area to coordinate with the State Chief Information Officer. The liaison shall be subject to a criminal background report from the State Repository of Criminal Histories, which shall be provided by the State Bureau of Investigation upon its receiving fingerprints from the liaison. If the liaison has been a resident of this State for less than five years, the background report shall include a review of criminal information from both the State and National Repositories of Criminal Histories. The criminal background report shall be provided to the State Chief Information Officer and the head of the agency. In addition, all personnel in the Office of State Auditor who are responsible for information technology security reviews pursuant to G.S. 147‑64.6(c)(18) shall be subject to a criminal background report from the State Repository of Criminal Histories, which shall be provided by the State Bureau of Investigation upon receiving fingerprints from the personnel designated by the State Auditor. For designated personnel who have been residents of this State for less than five years, the background report shall include a review of criminal information from both the State and National Repositories of Criminal Histories. The criminal background reports shall be provided to the State Auditor. Criminal histories provided pursuant to this subdivision are not public records under Chapter 132 of the General Statutes.

(b)        The information provided by State agencies to the State Chief Information Officer under this section is protected from public disclosure pursuant to G.S. 132‑6.1(c). (2001‑424, s. 15.2(b); 2003‑153, s. 1(a); 2004‑129, ss. 12, 14; 2007‑155, s. 2; 2007‑189, ss. 2, 5.1.)



§ 147-34. Office and office hours.

Article 4.

Secretary of State.

§ 147‑34.  Office and office hours.

The Secretary of State shall attend at his office, in the City of Raleigh, between the hours of 10 o'clock A.M. and three o'clock P.M., on every day of the year, Sundays and legal holidays excepted. (1868‑9, c. 270, s. 44; 1870‑1, c. 111; Code, s. 3339; Rev., s. 5344; C.S., s. 7652.)



§ 147-35. Salary of Secretary of State.

§ 147‑35.  Salary of Secretary of State.

The salary of the Secretary of State shall be set by the General Assembly in the Current Operations Appropriations Act. In addition to the salary set by the General Assembly in the Current Operations Appropriations Act, longevity pay shall be paid on the same basis as is provided to employees of the State who are subject to the State Personnel Act. (1879, c. 240, s. 6; 1881, p. 632, res.; Code, s. 3724; Rev., s. 2741; 1907, c. 994; 1919, c. 247, s. 2; C.S., s. 3863; Ex. Sess. 1920, c. 49, s. 4; 1921, c. 11, s. 1; 1931, c. 277; 1933, c. 46; 1935, c. 304; 1941, c. 1; 1947, c. 1041; 1949, c. 1278; 1953, c. 1, s. 2; 1957, c. 1; 1963, c. 1178, s. 1; 1967, c. 1130; c. 1237, s. 1; 1969, c. 1214, s. 1; 1971, c. 912, s. 1; 1973, c. 778, s. 1; 1975, 2nd Sess., c. 983, s. 14; 1977, c. 802, s. 42.7; 1983, c. 761, s. 212; 1983 (Reg. Sess., 1984), c. 1034, s. 164; 1987, c. 738, s. 32(b).)



§ 147-36. Duties of Secretary of State.

§ 147‑36.  Duties of Secretary of State.

It is the duty of the Secretary of State:

(1)        To perform such duties as may then be devolved upon the Secretary by resolution of the two houses of the General Assembly or either of them;

(2)        To attend the Governor, whenever required by the Governor, for the purpose of receiving documents which have passed the great seal;

(3)        To receive and keep all conveyances and mortgages belonging to the State;

(4)        To distribute annually the statutes and the legislative journals;

(5)        To distribute the acts of Congress received at the Secretary's office in the manner prescribed for the statutes of the State;

(6)        To keep a receipt book, in which the Secretary shall take from every person to whom a grant shall be delivered, a receipt for the same; but may inclose grants by mail in a registered letter at the expense of the grantee, unless otherwise directed, first entering the same upon the receipt book;

(7)        To issue charters and all necessary certificates for the incorporation, domestication, suspension, reinstatement, cancellation and dissolution of corporations as may be required by the corporation laws of the State and maintain a record thereof;

(8)        To issue certificates of registration of trademarks, labels and designs as may be required by law and maintain a record thereof;

(9)        To maintain a Division of Publications to compile data on the State's several governmental agencies and for legislative reference;

(10)      To receive, enroll and safely preserve the Constitution of the State and all amendments thereto;

(11)      To serve as a member of such boards and commissions as the Constitution and laws of the State may designate;

(12)      To administer the Securities Law of the State, regulating the issuance and sale of securities, as is now or may be directed;

(13)      To receive and keep all oaths of public officials required by law to be filed in the Secretary's office, and as Secretary of State, is fully empowered to administer official oaths to any public official of whom an oath is required;

(14)      To receive and maintain a journal of all appointments made to any State board, agency, commission, council or authority which is filed in the office of the Secretary of State;

(15)      To regulate the solicitation of contributions pursuant to Chapter 131F of the General Statutes; and

(16)      To apply for and accept grants from the federal government and its agencies and from any foundation, corporation, association, or individual in order to effectuate the purposes of the Nonprofit Corporation Act, Chapter 55A of the General Statutes, and to further aid in the operation and development of nonprofit corporations. The Secretary shall comply with the terms, conditions, and limitations of grants applied for and accepted and shall expend grant funds pursuant to Chapter 143C of the General Statutes, The State Budget Act. (1868‑9, c. 270, s. 45; 1881, c. 63; Code, s. 3340; Rev., s. 5345; C.S., s. 7654; 1941, c. 379, s. 6; 1943, cc. 480, 543; 1967, c. 691, s. 53; 1973, c. 1379, s. 1; 1995, c. 20, s. 9; 1998‑212, s. 12.14(c); 1999‑316, s. 1; 2006‑203, s. 115.)



§ 147-36.1. Deputy Secretary of State.

§ 147‑36.1.  Deputy Secretary of State.

The duly classified Deputy Secretary of State as reflected by the records of the State Department of Personnel, appointed by the Secretary of State to aid him in the discharge of his duties, shall have the authority to perform all acts and duties of the office in the absence of his chief, or in the case of his inability to act, or under his direction. In exercising such authority, certificates relating to documents and other filings, shall be issued in the name of the Secretary of State, printed, typed, stamped or facsimile signature, and signed by the Deputy Secretary of State.

Employees in the office of the Secretary of State designated as deputy or director of specific divisions in the Department, are empowered to issue certificates relating to documents and other filings within the scope of their division. In exercising such authority the certificates shall be issued in the name of the Secretary of State, printed, typed, stamped or facsimile signature, and signed by the deputy or director indicating his approved title. Provided, however, that if the volume of documents or certificates to be issued makes an embossed seal and the autograph signature of the deputy or director impractical, the documents may be certified and certificates issued under the facsimile signature and seal of the Secretary of State only. (1967, c. 1265; 1987, c. 349.)



§ 147-37. Secretary of State; fees to be collected.

§ 147‑37.  Secretary of State; fees to be collected.

When no other charge is provided by law, the Secretary of State shall collect such fees for copying any document or record on file in his office which in his discretion bears a reasonable relation to the quantity of copies supplied and the cost of purchasing or leasing and maintaining copying equipment. These fees may be changed from time to time, but a schedule of fees shall be available on request at all times. In addition to copying charges, the Secretary of State shall collect a fee of ten dollars ($10.00) for certifying any document or record on file in his office or for issuing any certificate as to the facts shown by the records on file in his office, except that if two or more certificates for foreign adoption are requested concurrently, the fee for the second and subsequent certificates is five dollars ($5.00). (R.C., c. 102, s. 13; 1870‑1, c. 81, s. 3; 1881, c. 79; Code, s. 3725; Rev., s. 2742; C.S., s. 3864; 1979, c. 85, s. 2; 1991, c. 429, s. 1; 1998‑212, s. 29A.9(e); 2002‑126, s. 29A.32.)



§ 147-38. Repealed by Session Laws 1979, c. 85, s. 3.

§ 147‑38.  Repealed by Session Laws 1979, c. 85, s. 3.



§ 147-39. Custodian of statutes, records, deeds, etc.

§ 147‑39.  Custodian of statutes, records, deeds, etc.

The Secretary of State is charged with the custody of all statutes and joint resolutions of the legislature, all documents which pass under the great seal, and of all the books, records, deeds, parchments, maps, and papers now deposited in his office or which may hereafter be there deposited pursuant to law, and he shall from time to time make all necessary provisions for their arrangement and preservation. Every deed, conveyance, or other instrument whereby the State or any State agency or institution has acquired title to any real property and which is deposited with the Secretary of State shall be filed by him, and indexed according to the county or counties wherein the real property is situated and the name or names of the grantor or grantors and of the grantee; and the real property shall be briefly described in the index. (R.C., c. 104, s. 105; 1868‑9, c. 270, s. 41; 1873‑4, c. 129; Code, s. 3337; Rev., s. 5347; C.S., s. 7656; 1957, c. 584, s. 5.)



§ 147-40. Repealed by Session Laws 1969, c. 1184, s. 8.

§ 147‑40.  Repealed by Session Laws 1969, c. 1184, s. 8.



§ 147-41. To keep records of oyster grants.

§ 147‑41.  To keep records of oyster grants.

The Secretary of State shall keep books of records in which shall be recorded a full description of all grounds granted for oyster beds under the provisions of Chapter 119 of the Laws of 1887, and laws amendatory thereof, and shall keep a map or maps showing the position and limits of all public and private grounds. (1887, c. 119, s. 14; Rev., s. 2381; C.S., s. 7657.)



§ 147-42. Binding original statutes, resolutions, and documents.

§ 147‑42.  Binding original statutes, resolutions, and documents.

The original statutes and joint resolutions passed at each session of the General Assembly the Secretary of State shall immediately thereafter cause to be bound in volumes of convenient size. Each such volume shall be lettered on the back with its title and the date of its session. (1866‑7, c. 71; 1868‑9, c. 270, s. 46; Code, s. 3343; Rev., s. 5348; C.S., s. 7658.)



§ 147-43. Reports of State officers.

§ 147‑43.  Reports of State officers.

The Secretary of State shall file and keep in his office one copy of each of the reports of State officers in the best binding in which any such report is issued, and the State Librarian shall likewise keep five similarly bound copies of each such report. (Rev., s. 5101; 1911, c. 211, s. 7; C.S., s. 7300.)



§§ 147-43.1 through 147-43.3: Repealed by Session Laws 1969, c. 1184, s. 8.

§§ 147‑43.1 through 147‑43.3:  Repealed by Session Laws 1969, c.  1184, s. 8.



§ 147-44. Repealed by Session Laws 1943, c. 48, s. 2.

§ 147‑44.  Repealed by Session Laws 1943, c. 48, s. 2.



§ 147-45. Distribution of copies of State publications.

§ 147‑45.  Distribution of copies of State publications.

The Secretary of State shall, at the State's expense, as soon as possible after publication, provide such number of copies of the Session Laws and Senate and House Journals to federal, State, and local governmental officials, departments and agencies, and to educational institutions of instruction and exchange use, as is determined by the Legislative Services Commission in consultation with the Principal Clerks of the House of Representatives and the Senate. These publications shall be made available in hardbound and electronic format. Each agency or institution entitled to more than one copy shall receive only one of the copies in hardbound format with the remainder in electronic format, unless that agency or institution requests additional hardbound copies from the Secretary of State by August 1 of the calendar year. The Legislative Services Commission, in consultation with the Principal Clerks of the House of Representatives and the Senate, shall determine each year the total number of bound volumes of each publication to be printed and the total number of the electronic copies of each publication to be produced.

Any State agency, department, institution, commission, committee, board, division, bureau, officer, or official that does not receive a copy of the Session Laws may, upon written request from their respective department head to the Secretary of State, and upon the discretion of the Secretary of State as to need, be issued copies of the Session Laws on a permanent loan basis with the understanding that should said copies be needed they will be recalled. (1941, c. 379, s. 1; 1943, c. 48, s. 4; 1945, c. 534; 1949, c. 1178; 1951, c. 287; 1953, cc. 245, 266; 1955, c. 505, s. 6; cc. 989, 990; 1957, c. 269, s. 1; cc. 1061, 1400; 1959, c. 215; c. 1028, s. 3; 1965, c. 503; 1967, c. 691, s. 54; cc. 695, 777, 1038, 1073, 1200; 1969, c. 355; c. 608, s. 1; c. 801, s. 2; c. 852, ss. 1, 2; c. 1190, s. 54; c. 1285; 1973, c. 476, ss. 48, 84, 128, 138, 143, 193; c. 507, s. 5; c. 731, s. 1; c. 762; c. 798, ss. 1, 2; c. 1262, ss. 10, 38; 1975, c. 19, s. 59; c. 879, s. 46; 1975, 2nd Sess., c. 983, s. 115; 1977, c. 379, s. 1; c. 679, s. 8; c. 771, s. 4; 1979, c. 358, s. 27; 1981, c. 412, ss. 4, 5; 1981 (Reg. Sess., 1982), c. 1348, s. 2; 1983, c. 842; 1987, c. 827, s. 59; 1989, c. 727, s. 223(b); c. 751, s. 9(b); 1991 (Reg. Sess., 1992), c. 959, s. 74; 1993, c. 522, s. 18; c. 553, s. 53; 1995, c. 166, s. 2; c. 509, s. 100; 1995 (Reg. Sess., 1996), c. 603, s. 5; c. 743, s. 22; 1997‑443, ss. 11A.118(a), 11A.119(a); 1998‑202, s. 4(bb); 2000‑137, s. 4(ff); 2001‑513, s. 16(a).)



§ 147-46. Repealed by Session Laws 1955, c. 987.

§ 147‑46.  Repealed by Session Laws 1955, c. 987.



§ 147-46.1. Publications furnished State departments, bureaus, institutions and agencies.

§ 147‑46.1.  Publications furnished State departments, bureaus, institutions and agencies.

Upon request of any State department, bureau, institution or agency, and upon authorization by the Governor and Council of State, the Secretary of State shall supply to such department, bureau, institution or agency copies of any State publications then available to replace worn, damaged or lost copies and such additional sets or parts of sets as may be requested to meet the reasonable needs of such departments, bureaus, institutions or agencies, disclosed by the request.

This section shall not authorize the reprinting of any State publications which would not be ordered without reference to the provisions hereof. (1947, c. 639.)



§ 147-47. Repealed by Session Laws 1955, c. 748.

§ 147‑47.  Repealed by Session Laws 1955, c. 748.



§ 147-48. Sale of Laws and Journals.

§ 147‑48.  Sale of Laws and Journals.

Such Laws and Journals as may be printed in excess of the number directed to be distributed, the Secretary of State may sell at such price as he deems reasonable, not exceeding cost plus ten percent (10%). All proceeds received from sales made pursuant to this section shall be paid into the State treasury. (1941, c. 379, s. 4; 1943, c. 48, s. 4; 1955, c. 978, s. 2; 1967, c. 691, s. 55; 1977, c. 802, s. 50.30.)



§ 147-49. Disposition of damaged and unsaleable publications.

§ 147‑49.  Disposition of damaged and unsaleable publications.

The Secretary of State is hereby authorized and empowered to dispose of damaged and unsaleable House and Senate Journals and Session Laws of various years at a price to be determined by the Secretary of State. (1939, c. 345; 1967, c. 691, s. 56; 2001‑487, s. 93.)



§ 147-50. Publications of State officials and department heads furnished to certain institutions, agencies, etc.

§ 147‑50.  Publications of State officials and department heads furnished to certain institutions, agencies, etc.

Every State official and every head of a State department, institution or agency issuing any printed report, bulletin, map, or other publication shall, on request, furnish copies of such reports, bulletins, maps or other publications to the following institutions in the number set out below:

University of North Carolina at Chapel Hill                                                     25 copies;

University of North Carolina at Charlotte                                                        2 copies;

University of North Carolina at Greensboro                                                    2 copies;

North Carolina State University at Raleigh                                                      2 copies;

East Carolina University at Greenville                                                              2 copies;

Duke University                                                                                             25 copies;

Wake Forest College                                                                                     2 copies;

Davidson College                                                                                           2 copies;

North Carolina Supreme Court Library                                                           2 copies;

North Carolina Central University                                                                   5 copies;

Western Carolina University                                                                           2 copies;

Appalachian State University                                                                          2 copies;

University of North Carolina at Wilmington                                                     2 copies;

North Carolina Agricultural and Technical

State University                                                                                              2 copies;

Legislative Library                                                                                          2 copies;

and to governmental officials, agencies and departments and to other educational institutions, in the discretion of the issuing official and subject to the supply available, such number as may be requested: Provided that five sets of all such reports, bulletins and publications heretofore issued, insofar as the same are available and without necessitating reprinting, shall be furnished to the North Carolina Central University.  The provisions in this section shall not be interpreted to include any of the appellate division reports or advance sheets distributed by the Administrative Office of the Courts.  Except for reports, bulletins, and other publications issued for free distribution, this section shall not apply to the North Carolina State Museum of Natural Sciences. (1941, c. 379, s. 5; 1955, c. 505, s. 7; 1967, cc. 1038, 1065; 1969, c. 608, s. 1; c. 852, s. 3; 1973, c. 476, s. 84; c. 598; c. 731, s. 2; c. 776; 1977, c. 377; 1979, c. 591, s. 1; 1981, c. 435; 1993, c. 561, s. 116(j).)



§ 147-50.1. Repealed by Session Laws 1987, c. 771, s. 1.

§ 147‑50.1.  Repealed by Session Laws 1987, c. 771, s. 1.



§ 147-51. Clerks of superior courts responsible for Appellate Division Reports; lending prohibited.

§ 147‑51.  Clerks of superior courts responsible for Appellate Division Reports; lending prohibited.

From and after March 9, 1927, the clerks of the superior courts of the State of North Carolina are held officially responsible for the volumes of the North Carolina Appellate Division Reports furnished and to be furnished them by the State.

The said clerks of the various courts shall not lend or permit to be taken from their custody the said Reports, nor shall any person with or without the permission of the said clerks take them from their possession. (1927, c. 259; 1969, c. 1190, s. 55.)



§ 147-52. Transferred to § 7A-14 by Session Laws 1975, c. 328.

§ 147‑52.  Transferred to § 7A‑14 by Session Laws 1975, c. 328.



§ 147-53. Superseded by Session Laws 1943, c. 716.

§ 147‑53.  Superseded by Session Laws 1943, c. 716.



§ 147-54. Printing, distribution and sale of the North Carolina Manual.

§ 147‑54.  Printing, distribution and sale of the North Carolina Manual.

The Secretary of State shall have printed biennially for distribution and sale, two thousand three hundred fifty (2,350) copies of the North Carolina Manual, and shall make distribution to the State agencies, individuals, institutions and others as herein set forth.

NORTH CAROLINA STATE GOVERNMENT:

Members of the General Assembly ...................................................................................... 1 ea.

Officers of the General Assembly ......................................................................................... 1 ea.

Offices of the Clerk of each House of the General Assembly ................................................ 1 ea.

Legislative Services Officer ....................................................................................................... 1

Legislative Library .................................................................................................................... 6

Members of the Council of State ......................................................................................... 2 ea.

Appointed Secretaries of Executive Departments ................................................................. 2 ea.

Personnel of the Department of the Secretary of State .......................................................... 1 ea.

State Board of Elections ........................................................................................................... 2

Divisions of Archives and History, Director ............................................................................... 1

Search Room ........................................................................................................................ 3

Publications Section .............................................................................................................. 2

State Library .......................................................................................................................... 10

Libraries within State Agencies ............................................................................................ 1 ea.

Justices of the North Carolina Supreme Court ...................................................................... 1 ea.

Judges of the North Carolina Court of Appeals .................................................................... 1 ea.

Judges of the North Carolina Superior Court ....................................................................... 1 ea.

Supreme Court Library ........................................................................................................... 12

Court of Appeals Library .......................................................................................................... 2

Clerk of the Supreme Court ...................................................................................................... 1

Clerk of the Court of Appeals ................................................................................................... 1

Reporter of the Supreme Court and Court of Appeals ............................................................... 1

Administrative Office of the Courts ............................................................................................ 5

NORTH CAROLINA EDUCATIONAL INSTITUTIONS:

University of North Carolina System

General Administration Offices ................................................................................................ 12

Chancellors of the Constituent Institutions ............................................................................ 1 ea.

University of North Carolina  Chapel Hill Library ................................................................... 15

North Carolina State University Library ..................................................................................... 5

East Carolina University Library ................................................................................................ 5

North Carolina Central University Library ................................................................................. 5

Appalachian State University Library ......................................................................................... 4

University of North Carolina  Charlotte Library ....................................................................... 4

University of North Carolina  Greensboro Library ................................................................... 4

Western Carolina University Library .......................................................................................... 4

Other Constituent Institutions Libraries ................................................................................. 3 ea.

North Carolina School of the Arts, redesignated effective August 1, 2008, as the "University of North Carolina School of the Arts" ................................................................................................................................... 2

University of North Carolina Chapel Hill School of Government ................................................. 2

Community Colleges and Technical Institutes ....................................................................... 2 ea.

Private Colleges and Universities

Duke University Library ............................................................................................................ 6

Wake Forest University ............................................................................................................ 6

Campbell University Library ...................................................................................................... 5

Davidson College Library ......................................................................................................... 4

All other Libraries of Senior and Junior Colleges .................................................................. 2 ea.

Public and Private Schools containing grades 8‑12 ............................................................... 1 ea.

COUNTY GOVERNMENT:

Clerks of Court ................................................................................................................... 1 ea.

Registers of Deeds .............................................................................................................. 1 ea.

Public Libraries of North Carolina ....................................................................................... 1 ea.

FEDERAL GOVERNMENT:

President of the United States ................................................................................................... 1

North Carolina Members of the Presidential Cabinet ............................................................ 1 ea.

North Carolina Members of the United States Congress ...................................................... 2 ea.

Library of Congress .................................................................................................................. 3

Resident Judges of the Federal Judiciary

and United States Attorneys in North Carolina ................................................................. 1 ea.

Secretaries of State of the United States

and Territories.................................................................................................................. 1 ea.

After making the above distribution, the remainder shall be sold at the cost of publication plus tax and postage and the proceeds from such sales deposited with the State Treasurer for use by the Publications Division of the Secretary of State's Office to defray the expense of publishing the North Carolina Manual. Libraries and educational institutions not covered in the above distribution shall be entitled to a twenty percent (20%) discount on the cost of any purchase(s).  (1933, c. 115, s. 2; 1977, c. 378; 1995, c. 509, s. 101; 2001‑424, s. 14F.1; 2006‑264, s. 29(p); 2008‑192, s. 10.)



§ 147-54.1. Division of Publications; duties.

§ 147‑54.1.  Division of Publications; duties.

The Secretary of State is authorized to set up a division to be designated as the Division of Publications and to appoint a director thereof who shall be known as the Director of Publications. This Division shall publish the North Carolina Manual, Directory, Index of Local Legislation and such other publications as may be useful to the members and committees of the General Assembly and other officials of the State and of the various counties and cities. Unless otherwise required by law, the Secretary may publish electronically information permitted or required by this section. The Secretary may sell these publications at such prices as the Secretary deems reasonable; the proceeds of sale shall be paid into the State treasury.

The Division shall also perform all such other duties as may be assigned by the Secretary of State. (1915, c. 202, ss. 1, 2; C.S., ss. 6147, 6148; 1939, c. 316; 1971, c. 685, s. 3; 1977, c. 802, s. 50.31; 1999‑260, s. 2.)



§ 147-54.2. Repealed by Session Laws 1979, c. 477, s. 2.

§ 147‑54.2.  Repealed by Session Laws 1979, c. 477, s. 2.



§ 147-54.3. Land records management program.

§ 147‑54.3.  Land records management program.

(a)        The Secretary of State shall administer a land records management program for the purposes (i) of advising registers of deeds, local tax officials, and local planning officials about sound management practices, and (ii) of establishing greater uniformity in local land records systems.  The management program shall consist of the activities provided for in subsections (b) through (e) of this section, and other related activities essential to the effective conduct of the management program.

(b)        The Secretary of State, in cooperation with the Secretary of Cultural Resources and in accordance with G.S. 121‑5(c) and G.S. 132‑8.1, shall establish minimum standards and provide advice and technical assistance to local governments in implementing and maintaining minimum standards with regard to the following aspects of land records management:

(1)        Uniform indexing of land records;

(2)        Uniform recording and indexing procedures for maps, plats and condominiums; and

(3)        Security and reproduction of land records.

(b1)      The Department of Secretary of State, in cooperation with the North Carolina Association of Registers of Deeds, Inc., and the Real Property Section of the North Carolina Bar Association, shall adopt, pursuant to Chapter 150B of the General Statutes, rules specifying the minimum indexing standards established pursuant to subsection (b) of this section and procedures for complying with those minimum standards in land records management.  A copy of the standards adopted shall be posted in the office of the register of deeds in each county of the State.

(c)        The Secretary of State shall conduct a program for the preparation of county base maps pursuant to standards prepared by the Secretary.

(c1)      The Secretary of State, shall, in cooperation with the Secretary of Revenue, conduct a program for the preparation of county cadastral maps pursuant to standards prepared by the Secretary of State.

(d)        Upon the joint request of any board of county commissioners and the register of deeds and subject to available resources of personnel and funds, the Secretary shall make a management study of the office of register of deeds, using assistance from the Office of State Personnel.  At the conclusion of the study, the Secretary shall make nonbinding recommendations to the board, the register of deeds, and to the General Assembly.

(d1)      The Secretary of State shall make comparative salary studies periodically of all registers of deeds offices and at the conclusion of each study the Secretary of State shall present his written findings and shall make recommendations to the board of county commissioners and register of deeds of each county.

(e)        The Secretary of State, in cooperation with the Secretary of Cultural Resources and in accordance with G.S. 121‑5(c) and G.S. 132‑8.1, shall undertake research and provide advice and technical assistance to local governments on the following aspects of land records management:

(1)        Centralized recording systems;

(2)        Filming, filing, and recording techniques and equipment;

(3)        Computerized land records systems; and

(4)        Storage and retrieval of land records.

(f)         An advisory committee on land records is created to assist the Secretary in administering the land records management program.  The Secretary of State shall appoint 12 members to the committee; one member shall be appointed from each of the organizations listed below from persons nominated by the organization:

(1)        The North Carolina Association of Assessing Officers;

(2)        The North Carolina Section of the American Society of Photogrammetry;

(3)        The North Carolina Chapter of the American Institute of Planners;

(4)        The North Carolina Section of the American Society of Civil Engineers;

(5)        The North Carolina Property Mappers' Association;

(6)        The North Carolina Association of Registers of Deeds;

(7)        The North Carolina Bar Association;

(8)        The North Carolina Society of Land Surveyors; and

(9)        The North Carolina Association of County Commissioners.

In addition, three members from the public at large shall be appointed.  The members of the committee shall be appointed for four‑year terms, except that the initial terms for members listed in positions (1) through (4) above and for two of the members‑at‑large shall be two years; thereafter all appointments shall be for four years.  The Secretary of State shall appoint the chairman, and the committee shall meet at the call of the chairman.  The Secretary of State in making the appointments shall try to achieve geographical and population balance on the advisory committee; one third of the appointments shall be persons from the most populous counties in the State containing approximately one third of the State's population, one third from the least populous counties containing approximately one third of the State's population, and one third shall be from the remaining moderately populous counties containing approximately one third of the State's population.  Each organization shall nominate one nominee each from the more populous, moderately populous, and less populous counties of the State.  The members of the committee shall receive per diem and subsistence and travel allowances as provided in G.S. 138‑5. (1977, c. 771, s. 4; c. 932, s. 1; 1985, c. 479, s. 165(d), (e); 1987, c. 738, s. 158(a); 1989, c. 523, s. 8, c. 727, ss. 169, 218(116a), c.751, s. 14; 1991, c. 689, ss. 181(b), 181(c), c. 697, s. 1; 1993, c. 258.)



§ 147-54.4. Certification of local government property mappers.

§ 147‑54.4.  Certification of local government property mappers.

(a)        Definitions.  The following definitions apply in this section:

(1)        Department.  The Department of the Secretary of State.

(2)        Large‑scale.  A scale that uses an inch to represent no more than 400 feet.

(3)        Local government.  A county as defined in G.S. 153A‑10 and a city as defined in G.S. 160A‑1.

(4)        Property mapper.  A person who is employed by a local government and is responsible for creating and maintaining large‑scale cadastral maps.

(b)        Certification.  The Department shall establish a certification program for property mappers. The purpose of the program is to protect and enhance the State's investment in local government large‑scale cadastral maps. To be certified as a property mapper, an applicant must meet the following minimum requirements and the additional requirements set by the Department:

(1)        Be at least 18 years old.

(2)        Hold a high school diploma or certificate of equivalency.

(3)        Achieve a passing score in courses of instruction approved by the Department covering the following topics:

a.         The principles and techniques of property mapping.

b.         The laws of North Carolina governing the listing, appraisal, and assessment of real property for taxation.

The Department shall establish requirements for certification as a property mapper that are in addition to these minimum requirements. The additional requirements shall ensure that an applicant who is certified as a property mapper has the minimum skills necessary to create and maintain large‑scale cadastral maps. In establishing these additional requirements, the Department may consult with the advisory committee on land records created by G.S. 147‑54.3(f), the North Carolina Property Mappers' Association, and other relevant professional groups. The additional requirements may include mapping experience and a passing score on an examination administered by the Department.

(c)        Renewal.  A certification as a property mapper must be renewed every two years. Attendance of 24 hours of continuing education approved by the Department is a condition of renewal of a certification. The Department shall publish a list of courses acceptable for meeting this continuing education requirement.

(d)        Application and Fees.  An applicant for certification as a property mapper or renewal of certification as a property mapper must file an application with the Department. The applicant must submit a fee of twenty dollars ($20.00) with the application. Fees collected under this section shall be credited to the General Fund.

(e)        Rules.  The Department may adopt rules to implement this section. Chapter 150B of the General Statutes governs the adoption of rules by the Department. (1993, c. 326, s. 1.)



§ 147-54.5. Investor Protection and Education Trust Fund; administration; limitations on use of the Fund.

§ 147‑54.5.  Investor Protection and Education Trust Fund; administration; limitations on use of the Fund.

(a)        The Investor Protection and Education Trust Fund created in the Department of the Secretary of State as an expendable trust account to be used by the Secretary of State only for the purposes set forth in this section.

(b)        The proceeds of the Investor Protection and Education Trust Fund shall be used by the Secretary of State to provide investor protection and education to the general public and to potential securities investors in the State through:

(1)        The use of the media, including television and radio public service announcements and printed materials; and

(2)        The sponsorship of educational seminars, whether live, recorded, or through other electronic means.

(c)        The proceeds of the Investor Protection and Education Trust Fund shall not be used for:

(1)        Travel expenses of the Secretary of State or staff of the Department of the Secretary of State, unless those expenses are directly related to specific investor protection and education activities performed in accordance with this section.

(2)        General operating expenses of the Department of the Secretary of State, or to supplement General Fund appropriations to the Department of the Secretary of State for other than investor education and protection activities.

(3)        Promoting the Secretary of State or the Department of the Secretary of State.

(d)        Expenditures from the Investor Protection and Education Trust Fund shall be made in compliance with State purchasing and contracting requirements for competitive bidding in accordance with the provisions of Article 3 of Chapter 143 of the General Statutes.

(e)        Revenues derived from consent orders resulting from negotiated settlements of securities investigations by the Secretary of State shall be credited to the Fund. The State Treasurer shall invest the assets of the Fund according to law. Any interest or other investment income earned by the Investor Protection and Education Trust Fund shall remain in the Fund. The balance of the Investor Protection and Education Trust Fund at the end of each fiscal year shall not revert to the General Fund.

(f)         Beginning January 1, 1997, the Department of the Secretary of State shall report annually to the General Assembly's Fiscal Research Division and to the Joint Legislative Commission on Governmental Operations on the expenditures from the Investor Protection and Education Trust Fund and on the effectiveness of investor awareness education efforts of the Department of the Secretary of State. (1996, 2nd Ex. Sess., c. 18, s. 13.)



§ 147-54.6. International relations assistance.

§ 147‑54.6.  International relations assistance.

(a)        The Secretary of State may offer direct and indirect assistance in matters relating to international relations and protocol to other governmental agencies and units of the State of North Carolina. The assistance may be provided upon request of the intended recipient when resources are available for these purposes.

(b)        The Secretary of State, on behalf of the State, may accept gifts, donations, bequests, or other forms of voluntary contributions, apply for grants from public and private sources, and may expend funds received under this subsection for the purpose of promoting international relations and hosting foreign dignitaries and leaders in North Carolina. All funds and gifts received pursuant to this subsection shall be subject to audit by the Office of the State Auditor and all funds shall be expended in conformity with the Executive Budget Act and shall become the property of the State. (1999‑260, s. 3.)



§ 147-54.7. Abrogation of offensive geographical place-names.

§ 147‑54.7.  Abrogation of offensive geographical place‑names.

(a)        The General Assembly finds that certain geographical place‑names are offensive or insulting to the State's people, history, and heritage. These place‑names should be replaced by names that reflect the State's people, history, and heritage without resorting to offensive stereotypes, names, words, or phrases.

(b)        The Secretary of State, in consultation with the North Carolina Geographic Information Coordinating Council, and pursuant to federal guidelines, shall adopt procedures to effect the change of geographical place‑names that are offensive or insulting. The procedures shall include a notification to the governing body of the county where the offensive or insulting place‑name is deemed to exist that the Council intends to make application to change the name. The county governing body shall have 90 days in which to respond to the Council, and no action to affect a change in the place‑name shall be undertaken by the Council until it has reviewed the county's response, or the expiration of the 90‑day period, whichever comes first.

(c)        The procedures adopted by the Secretary pursuant to this section shall include the consideration of resolutions, if any, passed by the governing body of any county regarding the changing of a geographical place‑name within the county. (2003‑211, s. 1.)



§ 147-54.7A: Repealed by Session Laws 2006-201, s. 19, effective January 1, 2007.

§ 147‑54.7A: Repealed by Session Laws 2006‑201, s. 19, effective January 1, 2007.



§ 147-54.8. Constitutional Amendments Publication Commission.

Article 4A.

Constitutional Amendments Publication Commission.

§ 147‑54.8.  Constitutional Amendments Publication Commission.

(a)        There is established within the Department of the Secretary of State the Constitutional Amendments Publication Commission (hereinafter "Commission").

(b)        The Commission shall consist of three members who shall serve ex officio as follows: The Secretary of State, the Attorney General, and the Legislative Services Officer. (1983, c. 844, s. 1.)



§ 147-54.9. Officers; meetings; quorum.

§ 147‑54.9.  Officers; meetings; quorum.

(a)        The Secretary of State shall be the Chairman of the Commission.

(b)        A quorum shall consist of all three members.

(c)        The Commission shall meet on the call of the Chairman or any two members. (1983, c. 844, s. 1.)



§ 147-54.10. Powers.

§ 147‑54.10.  Powers.

At least 60 days before an election in which a proposed amendment to the Constitution, or a revised or new Constitution, is to be voted on, the Commission shall prepare an explanation of the amendment, revision, or new Constitution in simple and commonly used language.

The summary prepared by the Commission shall be printed by the Secretary of State, in a quantity determined by the Secretary of State.  A copy shall be sent along with a news release to each county board of elections, and a copy shall be available to any registered voter or representative of the print or broadcast media making request to the Secretary of State.  The Secretary of State may make copies available in such additional manner as he may determine. (1983, c. 844, s. 1.)



§§ 147-54.11 through 147-54.19: Repealed by Session Laws 2004-124, s. 13.9A(a), effective July 1, 2004.

Article 4B.

Business License Information Office.

§§ 147‑54.11 through 147‑54.19:  Repealed by Session Laws 2004‑124, s. 13.9A(a), effective July 1, 2004.



§§ 147-54.20 through 147-54.30: Reserved for future codification purposes.

§§ 147‑54.20 through 147‑54.30: Reserved for future codification purposes.



§§ 147-54.31 through 147-54.44: Repealed by Session Laws 2006-201, s. 19, effective January 1, 2007.

Article 4C.

Executive Branch Lobbying.

§§ 147‑54.31 through 147‑54.44: Repealed by Session Laws 2006‑201, s. 19, effective January 1, 2007.



§ 147-55: Repealed by Session Laws 1983, c. 913, s. 1.

Article 5.

Auditor.

§ 147‑55:  Repealed by Session Laws 1983, c.  913, s. 1.



§ 147-56. Repealed by Session Laws 1983, c. 913, s. 1, effective July 22, 1983.

§ 147‑56.  Repealed by Session Laws 1983, c. 913, s. 1, effective July 22, 1983.



§ 147-57. Repealed by Session Laws 1981, c. 884, s. 12.

§ 147‑57.  Repealed by Session Laws 1981, c. 884, s. 12.



§ 147-58. Repealed by Session Laws 1983, c. 913, s. 1, effective July 22, 1983.

§ 147‑58.  Repealed by Session Laws 1983, c. 913, s. 1, effective July 22, 1983.



§§ 147-59 through 147-61. Repealed by Session Laws 1981, c. 302.

§§ 147‑59 through 147‑61.  Repealed by Session Laws 1981, c. 302.



§ 147-62: Recodified as § 143-3.3 by Session Laws 1983, c. 913, s. 49.

§ 147‑62: Recodified as § 143‑3.3 by Session Laws 1983, c.  913, s. 49.



§§ 147-63, 147-64: Recodified as § 143-3.4 by Session Laws 1983, c. 913, ss. 50, 51.

§§ 147‑63 through 147‑64: Recodified as § 143‑3.4 by Session Laws 1983, c.  913, ss. 50, 51.



§ 147-64.1. Salary of State Auditor.

Article 5A.

Auditor.

§ 147‑64.1.  Salary of State Auditor.

(a)        The salary of the State Auditor shall be set by the General Assembly in the Current Operations Appropriations Act.

(b)        In addition to the salary set by the General Assembly in the Current Operations Appropriations Act, longevity pay shall be paid on the same basis as is provided to employees of the State who are subject to the State Personnel Act. (1983, c. 761, s. 214; c. 913, s. 2; 1983 (Reg. Sess., 1984), c. 1034, s. 164; 1987, c. 738, s. 32(b).)



§ 147-64.2. Legislative policy and intent.

§ 147‑64.2.  Legislative policy and intent.

The General Assembly is ultimately responsible for authorizing the expenditure of public moneys, designating the sources from which moneys may be collected, and shaping the administrative structure to perform the work of government throughout the State, and is held finally accountable for how the funds are spent and what is accomplished with them. The legislature should, therefore, provide the basic direction for audits of State agencies.

In the interest of reducing audit overlap and expense at all levels of government, the General Assembly and the Auditor should promote, to the extent possible, coordinated nonduplicating audits of public programs and activities of all governmental levels throughout the State.

It is the intent of this Article that all State agencies, and entities supported, partially or entirely, by public funds be subject to audit under the policy guidance of the Auditor. Such audits shall be made to assist in furnishing the General Assembly, the Governor, the executive departments and agencies of the State, the governing bodies and executive departments of the political subdivisions of the  State, and the public in general with an independent evaluation of public program performance. (1983, c. 913, s. 2.)



§ 147-64.3. Legislative and management control system.

§ 147‑64.3.  Legislative and management control system.

It is the intent of this Article that the State Auditor shall perform or coordinate all audit functions for State government. As appropriate, all State agencies are encouraged to establish, maintain, and use effective systems of management control. The adequacy of these control systems will be reviewed by the Auditor. The Auditor may, at his discretion, use such reviews to limit his audit activity or to suggest guidelines, make recommendations, and provide assistance where necessary within the resources available. (1983, c. 913, s. 2.)



§ 147-64.4. Definitions.

§ 147‑64.4.  Definitions.

The words and phrases used in this Article have the following meanings:

(1)        "Audit".  An independent review or examination of government organizations, programs, activities, and functions. The purpose of an audit is to help ensure full accountability and assist government officials and employees in carrying out their responsibilities. The elements of such an audit are:

a.         Financial and compliance: to determine whether financial operations are properly conducted, whether the financial reports of an audited entity are presented fairly, and whether the entity has complied with applicable laws and regulations; and,

b.         Economy and efficiency: to determine whether the entity is managing or utilizing its resources (such as personnel and property) in an economical and efficient manner and the causes of any inefficiencies or uneconomical practices, including inadequacies in laws and regulations, management information systems, administrative policies and procedures, or organizational structures; and,

c.         Program results: to determine whether the desired results or benefits are being achieved, whether the objectives established by the General Assembly or other authorizing body are being met, and whether the agency has considered alternatives which might yield desired results at lower costs.

d.         An audit may include all three elements or only one or two. It is not intended or desirable that every audit include all three. Economy and efficiency and program result audits should be selected when their use will meet the needs of expected users of audit results.

(2)        "Accounting system".  The total structure of records and procedures which discover, record, classify, and report information on the financial position and operating results of a governmental unit or any of its funds, balanced account  groups, and organizational components.

(3)        "Federal agency".  Any department, agency, or instrumentality of the federal government and any federally owned or controlled corporation.

(4)        "State agency".  Any department, institution, board, commission, committee, division, bureau, officer, official or any other entity for which the State has oversight responsibility, including but not limited to, any university, mental or specialty hospital, community college, or clerk of court. (1983, c. 913, s. 2; 1987, c. 564, s. 31.)



§ 147-64.5. Cooperation with Joint Legislative Commission on Governmental Operations and other governmental bodies.

§ 147‑64.5.  Cooperation with Joint Legislative Commission on Governmental Operations and other governmental bodies.

(a)        Joint Legislative Commission on Governmental Operations.  The Auditor shall furnish copies of any and all audits only when requested by the Joint Legislative Commission on Governmental Operations. The copies shall be in written or electronic form, as requested. Accordingly, the Auditor shall, upon request by the chairmen, appear before the Commission to present findings and answer questions concerning the results of these audits. The Commission is hereby authorized to use these audit findings in its inquiries concerning the operations of State agencies and is empowered to require agency heads to advise the Commission of actions taken or to be taken on any recommendations made in the report or explain the reasons for not taking action.

(b)        Requests for Auditor Assistance.  Committees of the General Assembly, the Governor, and other State officials may make written requests that the Auditor undertake, to the extent deemed practicable and within the resources provided, a specific audit or investigation; provide technical assistance and advice; and provide recommendations on management systems, finance, accounting, auditing, and other areas of management interest. The Auditor may request the advice of the Joint Legislative Commission on Governmental Operations in prioritizing these requests and in determining whether the requests are practicable and can be undertaken within the resources provided.

(c)        Cooperation with Other Governmental Bodies.  The Auditor shall cooperate, act, and function with other audit or evaluation organizations in the State, with appropriate councils or committees of other states, with governing bodies of the political subdivisions of the State, and with federal agencies in an effort to maximize the extent of intergovernmental audit coordination and thereby avoid unnecessary duplication and expense of audit effort. Nothing in this Article is intended nor shall it be construed as giving the Auditor control over the internal auditors of any agency. (1983, c. 913, s. 2; 1997‑443, s. 25; 2001‑424, s. 9.1(b).)



§ 147-64.6. Duties and responsibilities.

§ 147‑64.6.  Duties and responsibilities.

(a)        It is the policy of the General Assembly to provide for the auditing of State agencies by the impartial, independent State Auditor.

(b)        The duties of the Auditor are independently to examine into and make findings of fact on whether State agencies:

(1)        Have established adequate operating and administrative procedures and practices; systems of accounting, reporting and auditing; and other necessary elements of legislative or management control.

(2)        Are providing financial and other reports which disclose fairly, consistently, fully, and promptly all information needed to show the nature and scope of programs and activities and have established bases for evaluating the results of such programs and operations.

(3)        Are promptly collecting, depositing, and properly accounting for all revenues and receipts arising from their activities.

(4)        Are conducting programs and activities and expending funds made available in a faithful, efficient, and economical manner in compliance with and in furtherance of applicable laws and regulations of the State, and, if applicable, federal law and regulation.

(5)        Are determining that the authorized activities or programs effectively serve the intent and purpose of the General Assembly and, if applicable, federal law and regulation.

(c)        The Auditor shall be responsible for the following acts and activities:

(1)        Audits made or caused to be made by the Auditor shall be conducted in accordance with generally accepted auditing standards as prescribed by the American Institute of Certified Public Accountants, the United States General Accounting Office, or other professionally recognized accounting standards‑setting bodies.

(2)        Financial and compliance audits may be made at the discretion of the Auditor without advance notice to the organization being audited. Audits of economy and efficiency and program results shall be discussed in advance with the prospective auditee unless an unannounced visit is essential to the audit.

(3)        The Auditor, on his own initiative and as often as he deems necessary, or as requested by the Governor or the General Assembly, shall, to the extent deemed practicable and consistent with his overall responsibility as contained in this act, make or cause to be made audits of all or any part of the activities of the State agencies.

(4)        The Auditor, at his own discretion, may, in selecting audit areas and in evaluating current audit activity, consider and utilize, in whole or in part, the relevant audit coverage and applicable reports of the audit staffs of the various State agencies, independent contractors, and federal agencies. He shall coordinate, to the extent deemed practicable, the auditing conducted within the State to meet the needs of all governmental bodies.

(5)        The Auditor is authorized to contract with federal audit agencies, or any governmental agency, on a cost reimbursable basis, for the Auditor to perform audits of federal grants and programs administered by the State Departments and institutions in accordance with agreements negotiated between the Auditor and the contracting federal audit agencies or any governmental agency. In instances where the grantee State agency shall subgrant these federal funds to local governments, regional councils of government and other local groups or private or semiprivate institutions or agencies, the Auditor shall have the authority to examine the books and records of these subgrantees to the extent necessary to determine eligibility and proper use in accordance with State and federal laws and regulations.

The Auditor shall charge and collect from the contracting federal audit agencies, or any governmental agencies, the actual cost of all the audits of the grants and programs contracted by him to do. Amounts collected under these arrangements shall be deposited in the State Treasury and be budgeted in the Department of State Auditor and shall be available to hire sufficient personnel to perform these contracted audits and to pay for related travel, supplies and other necessary expenses.

(6)        The Auditor is authorized and directed in his reports of audits or reports of special investigations to make any comments, suggestions, or recommendations he deems appropriate concerning any aspect of such agency's activities and operations.

(7)        The Auditor shall charge and collect from each examining and licensing board the actual cost of each audit of such board. Costs collected under this subdivision shall be based on the actual expense incurred by the Auditor's office in making such audit and the affected agency shall be entitled to an itemized statement of such costs. Amounts collected under this subdivision shall be deposited into the general fund as nontax revenue.

(8)        The Auditor shall examine as often as may be deemed necessary the accounts kept by the Treasurer, and if he discovers any irregularity or deficiency therein, unless the same be rectified or explained to his satisfaction, report the same forthwith in writing to the General Assembly, with copy of such report to the Governor and Attorney General. In addition to regular audits, the Auditor shall check the treasury records at the time a Treasurer assumes office (not to succeed himself), and therein charge him with the balance in the treasury, and shall check the Treasurer's records at the time he leaves office to determine that the accounts are in order.

(9)        The Auditor may examine the accounts and records of any bank or financial institution relating to transactions with the State Treasurer, or with any State agency, or he may require banks doing business with the State to furnish him information relating to transactions with the State or State agencies.

(10)      The Auditor may, as often as he deems advisable, conduct a detailed review of the bookkeeping and accounting systems in use in the various State agencies which are supported partially or entirely from State funds. Such examinations will be for the purpose of evaluating the adequacy of systems in use by these agencies and institutions. In instances where the Auditor determines that existing systems are outmoded, inefficient, or otherwise inadequate, he shall recommend changes to the State Controller. The State Controller shall prescribe and supervise the installation of such changes, as provided in G.S. 143B‑426.39(2).

(11)      The Auditor shall, through appropriate tests, satisfy himself concerning the propriety of the data presented in the Comprehensive Annual Financial Report and shall express the appropriate auditor's opinion in accordance with generally accepted auditing standards.

(12)      The Auditor shall provide a report to the Governor and Attorney General, and other appropriate officials, of such facts as are in his possession which pertain to the apparent violation of penal statutes or apparent instances of malfeasance, misfeasance, or nonfeasance by an officer or employee.

(13)      At the conclusion of an audit, the Auditor or his designated representative shall discuss the audit with the official whose office is subject to audit and submit necessary underlying facts developed for all findings and recommendations which may be included in the audit report. On audits of economy and efficiency and program results, the auditee's written response shall be included in the final report if received within 30 days from receipt of the draft report.

(14)      The Auditor shall notify the General Assembly, the Governor, the Chief Executive Officer of each agency audited, and other persons as the Auditor deems appropriate that an audit report has been published, its subject and title, and the locations, including State libraries, at which the report is available. The Auditor shall then distribute copies of the report only to those who request a report. The copies shall be in written or electronic form, as requested. He shall also file a copy of the audit report in the Auditor's office, which will be a permanent public record; Provided, nothing in this subsection shall be construed as authorizing or permitting the publication of information whose disclosure is otherwise prohibited by law.

(15)      It is not the intent of the audit function, nor shall it be so construed, to infringe upon or deprive the General Assembly and the executive or judicial branches of State government of any rights, powers, or duties vested in or imposed upon them by statute or the Constitution.

(16)      The Auditor shall be responsible for receiving reports of allegations of the improper governmental activities as provided in G.S. 147‑64.6B. The Auditor shall adopt policies and procedures necessary to provide for the investigation or referral of these allegations.

(17)      Repealed by Session Laws 2009‑136, s. 2, effective June 19, 2009.

(18)      The Auditor shall, after consultation and in coordination with the State Chief Information Officer, assess, confirm, and report on the security practices of information technology systems. If an agency has adopted standards pursuant to G.S. 147‑33.111(a), the audit shall be in accordance with those standards. The Auditor's assessment of information security practices shall include an assessment of network vulnerability. The Auditor may conduct network penetration or any similar procedure as the Auditor may deem necessary. The Auditor may enter into a contract with a State agency under G.S. 147‑33.111(c) for an assessment of network vulnerability, including network penetration or any similar procedure. Any contract with the Auditor for the assessment and testing shall be on a cost‑reimbursement basis. The Auditor may investigate reported information technology security breaches, cyber attacks, and cyber fraud in State government. The Auditor shall issue public reports on the general results of the reviews undertaken pursuant to this subdivision but may provide agencies with detailed reports of the security issues identified pursuant to this subdivision which shall not be disclosed as provided in G.S. 132‑6.1(c). The Auditor shall provide the State Chief Information Officer with detailed reports of the security issues identified pursuant to this subdivision. For the purposes of this subdivision only, the Auditor is exempt from the provisions of Article 3 of Chapter 143 of the General Statutes in retaining contractors.

(19)      Whenever the Auditor believes that information received or collected by the Auditor may be evidence of a violation of any of the provisions of Chapter 138A of the General Statutes, Chapter 120C of the General Statutes, or Article 14 of Chapter 120 of the General Statutes, the Auditor shall report that information to the State Ethics Commission and the Secretary of State as appropriate. The Auditor shall be bound by interpretations issued by the State Ethics Commission as to whether or not any information reported by the Auditor under this subdivision involves or may involve a violation of Chapter 138A of the General Statutes, Chapter 120C of the General Statutes, or Article 14 of Chapter 120 of the General Statutes. Nothing in this subdivision shall be construed to limit the Auditor's authority under subdivision (1) of this subsection.

(d)        Reports and Work Papers.  The Auditor shall maintain for 10 years a complete file of all audit reports and reports of other examinations, investigations, surveys, and reviews issued under the Auditor's authority. Audit work papers and other evidence and related supportive material directly pertaining to the work of the Auditor's office shall be retained according to an agreement between the Auditor and State Archives. To promote intergovernmental cooperation and avoid unnecessary duplication of audit effort, and notwithstanding the provisions of G.S. 126‑24, pertinent work papers and other supportive material related to issued audit reports may be, at the discretion of the Auditor and unless otherwise prohibited by law, made available for inspection by duly authorized representatives of the State and federal government who desire access to and inspection of such records in connection with some matter officially before them, including criminal investigations.

Except as provided in this section, or upon an order issued in Wake County Superior Court upon 10 days' notice and hearing finding that access is necessary to a proper administration of justice, audit work papers and related supportive material shall be kept confidential, including any interpretations, advisory opinions, or other information or materials furnished to or by the State Ethics Commission under this section.  (1983, c. 913, s. 2; 1985 (Reg. Sess., 1986), c. 1024, ss. 24, 25; 1987, c. 738, s. 62; 1989, c. 236, s. 2; 1999‑188, s. 2; 2001‑142, s. 2; 2001‑424, ss. 9.1(a), 15.2(c); 2002‑126, s. 27.2(b); 2002‑159, s. 48; 2004‑129, s. 46; 2008‑215, ss. 1(a), 2, 3; 2009‑136, s. 2.)



§ 147-64.6A. Audit of community colleges.

§ 147‑64.6A.  Audit of community colleges.

The State Auditor, within funds available to his Department, shall audit the Community Colleges and Technical Institutes so that all 58 institutions are audited no less than once every five years. (1987, c. 830, s. 71.)



§ 147-64.6B. Reports of improper governmental activities.

§ 147‑64.6B.  Reports of improper governmental activities.

(a)        The Auditor shall provide various means, including a telephone hotline, electronic mail, and Internet access to receive reports of allegations of improper governmental activities. The Auditor shall periodically publicize the hotline telephone number, electronic mail address, Internet Web site address, and any other means by which the Auditor may receive reports of allegations of improper governmental activities. Individuals who make a report under this section may choose to remain anonymous until the individual affirmatively consents to having his or her identity disclosed.

(b)        The Auditor shall investigate reports of allegations of improper governmental activities of State agencies and State employees within the scope of authority set forth in G.S. 147‑64.6, including misappropriation, mismanagement, or waste of State resources, fraud, violations of State or federal law, rule or regulation by State agencies or State employees administering State or federal programs, and substantial and specific danger to the public health and safety. When the allegation involves issues of substantial and specific danger to the public health and safety, the Auditor shall notify the appropriate State agency immediately. When the Auditor believes that an allegation of improper governmental activity is outside the authority set forth in G.S. 147‑64.6, the Auditor shall refer the allegation to the appropriate State agency responsible for the enforcement or administration of the matter for investigation. When the Auditor believes that an allegation of improper governmental activity involves matters set forth in subdivisions (1), (2), or (3) of this subsection, those matters shall be referred as follows:

(1)        Allegations of criminal misconduct to either the State Bureau of Investigation or the District Attorney for the county where the alleged misconduct occurred.

(2)        Allegations of violations of Chapter 138A, Chapter 120C, and Article 14 of Chapter 120 of the General Statutes to the State Ethics Commission.

(3)        Allegations of violations of Chapter 163 of the General Statutes to the State Board of Elections.

(c)        All records maintained by the Auditor of reports of unsubstantiated allegations of improper governmental activities shall be destroyed within four years from the date the unsubstantiated allegation was received.  (2008‑215, s. 1(b).)



§ 147-64.7. Authority.

§ 147‑64.7.  Authority.

(a)        Access to Persons and Records. 

(1)        The Auditor and the Auditor's authorized representatives shall have ready access to persons and may examine and copy all books, records, reports, vouchers, correspondence, files, personnel files, investments, and any other documentation of any State agency. The review of State tax returns shall be limited to matters of official business and the Auditor's report shall not violate the confidentiality provisions of tax laws. Notwithstanding confidentiality provisions of tax laws, the Auditor may use and disclose information related to overdue tax debts in support of the Auditor's statutory mission.

(2)        The Auditor and the Auditor's duly authorized representatives shall have such access to persons, records, papers, reports, vouchers, correspondence, books, and any other documentation which is in the possession of any individual, private corporation, institution, association, board, or other organization which pertain to:

a.         Amounts received pursuant to a grant or contract from the federal government, the State, or its political subdivisions.

b.         Amounts received, disbursed, or otherwise handled on behalf of the federal government or the State. In order to determine that payments to providers of social and medical services are legal and proper, the providers of such services will give the Auditor, or the Auditor's authorized representatives, access to the records of recipients who receive such services.

(3)        The Auditor shall, for the purpose of examination and audit authorized by this act, have the authority, and will be provided ready access, to examine and inspect all property, equipment, and facilities in the possession of any State agency or any individual, private corporation, institution, association, board, or other organization which were furnished or otherwise provided through grant, contract, or any other type of funding by the State of North Carolina, or the federal government.

(4)        All contracts or grants entered into by State agencies or political subdivisions shall include, as a necessary part, a clause providing access as intended by this section.

(5)        The Auditor and his authorized agents are authorized to examine all books and accounts of any individual, firm, or corporation only insofar as they relate to transactions with any agency of the State.

(b)        Experts; Contracted Audits. 

(1)        The Auditor may obtain the services of independent public accountants, qualified management consultants, or other professional persons and experts as he deems necessary or desirable to carry out the duties and functions assigned under the act.

(2)        No State agency may enter into any contract for auditing services which may impact on the State's comprehensive annual financial report without consultation with, and the prior written approval of, the Auditor, except in instances where audits are called for by the Governor under G.S. 143C‑2‑1 and he shall so notify the Auditor. The Auditor shall prescribe policy and establish guidelines containing appropriate criteria for selection and use of independent public accountants, qualified management consultants, or other professional persons by State agencies and governing bodies to perform all or part of the audit function.

(c)        Authority to Administer Oaths, Subpoena Witnesses and Records, and Take Depositions. 

(1)        For the purposes of this Article the Auditor or his authorized representative shall have the power to subpoena witnesses, to take testimony under oath, to cause the deposition of witnesses (residing within or without the State) to be taken in a manner prescribed by law, and to assemble records and documents, by subpoena or otherwise. The subpoena power granted by this section may be exercised only at the specific written direction of the Auditor or his chief deputy.

(2)        In case any person shall refuse to obey a subpoena, the Auditor shall invoke the aid of any North Carolina court within the jurisdiction of which the investigation is carried on or where such person may be, in requiring the attendance and testimony of witnesses and the production of books, papers, correspondence, memoranda, contracts, agreements, and other records. Such court may issue an order requiring such person to appear before the Auditor or officers designated by the Auditor, there to produce records, if so ordered, or to give testimony touching the matter under investigation or in question; and any failure to obey such order of the court may be punished by such court as a contempt thereof. (1983, c. 913, s. 2; 1999‑188, s. 1; 2006‑203, s. 116; 2007‑484, s. 34.5.)



§ 147-64.7A. Obstruction of audit.

§ 147‑64.7A.  Obstruction of audit.

Any person who shall willfully make or cause to be made to the State Auditor or his designated representatives any false, misleading, or unfounded report for the purpose of interfering with the performance of any audit, special review, or investigation, or to hinder or obstruct the State Auditor or the State Auditor's designated representatives in the performance of their duties, shall be guilty of a Class 2 misdemeanor. (1997‑526, s. 1.)



§ 147-64.8. Independence.

§ 147‑64.8.  Independence.

The Auditor shall maintain independence in the performance of his authorized duties. Except as otherwise provided by law, neither the General Assembly nor the Governor nor any department or agency of the executive or judicial branches of State government shall have the authority to limit the scope, direction, or report of an audit undertaken by the Auditor. No State regulatory agency shall by any fiscal or administrative requirements attempt to limit the scope, direction, or report of an audit undertaken by the Auditor. (1983, c. 913, s. 2.)



§ 147-64.9. Rules and regulations.

§ 147‑64.9.  Rules and regulations.

The Auditor shall make and enforce such reasonable rules and regulations as are necessary for the operation of his office. The  Auditor shall install an adequate accounting system for his office and shall keep or cause to be kept a complete, accurate, and adequate record of all fiscal transactions of his office. (1983, c. 913, s. 2.)



§ 147-64.10. Powers of appointment.

§ 147‑64.10.  Powers of appointment.

The Auditor may, subject to the provisions of the State Personnel Act, appoint all employees necessary to perform the duties and functions assigned to him by the provisions of this Article.

Except where otherwise provided in this Article, all powers and duties vested in the Auditor may be delegated by him to deputies, assistants, employees, or other auditors, consultants, professionals,  and experts, whose services are obtained in accordance with the provisions of this act; but the Auditor shall retain responsibility for the powers and duties so delegated. (1983, c. 913, s. 2.)



§ 147-64.11. Review of office.

§ 147‑64.11.  Review of office.

The Auditor may, on his own initiative and as often as he deems necessary, or as requested by the General Assembly, cause to be made a quality review audit of the operations of his office. Such a "peer review" shall be conducted in accordance with standards prescribed by the accounting profession. Upon the recommendation of the Joint Legislative Commission on Governmental Operations may contract with an independent public accountant, qualified management consultant, or other professional person to conduct a financial and compliance, economy and efficiency, and program result audit of the State Auditor. (1983, c. 913, s. 2; 2006‑203, s. 117.)



§ 147-64.12. Conflict of interest.

§ 147‑64.12.  Conflict of interest.

(a)        To preserve the independence and objectivity of the audit function, the Auditor and his employees may not, unless otherwise expressly authorized by statute, serve in any capacity on an administrative board, commission, or agency of government of a political subdivision of the State or any other organization that, under the provisions of this act, they have the responsibility or authority to audit. Nor shall they have a material, direct or indirect financial, or other economic interest in the transactions of any State agency.

(b)        The Auditor shall not conduct an audit on a program or activity for which he had management responsibility or in which he has been employed during the preceding two years. The General Assembly shall otherwise provide for the necessary audit of programs and activities within the meaning of this subsection.

If the Auditor's hotline receives a report of allegations of improper governmental activities in a program or activity that the Auditor is prohibited by this subsection from auditing, the Hotline Manager shall transmit the report to the Legislative Services Officer or his designee. The report shall retain the same confidentiality after transmittal to the General Assembly that it had in the possession of the Auditor. (1983, c. 913, s. 2; 1993, c. 152, s. 1; 1996, 2nd Ex. Sess., c. 18, s. 8(n).)



§ 147-64.13. Construction.

§ 147‑64.13.  Construction.

This Article shall be construed liberally in the aid of its declared purpose. It is the intent of this Article that the establishment of the Office of the Auditor and the duties, powers, qualifications, and purposes herein specified shall take precedence over any conflicting part or application of any other law. (1983, c. 913, s. 2.)



§ 147-64.14. Severability.

§ 147‑64.14.  Severability.

If any provision of this Article or the application thereof to any person, State agency, political subdivision, or circumstance is held invalid, such invalidation shall not affect other provisions or applications of this Article which can be given effect without the invalid provision of application, and to this end the provisions of this Article are declared severable. (1983, c. 913, s. 2.)



§ 147-65. Salary of State Treasurer.

Article 6.

Treasurer.

§ 147‑65.  Salary of State Treasurer.

The salary of the State Treasurer shall be as established in the Current Operations Appropriations Act. In addition to the salary set by the General Assembly in the Current Operations Appropriations Act, longevity pay shall be paid on the same basis as is provided to employees of the State who are subject to the State Personnel Act. (Code, s. 3723; 1891, c. 505; Rev., s. 2739; 1907, c. 830, s. 3; c. 994, s. 2; 1917, c. 161; 1919, c. 233; c. 247, s. 3; C.S., s. 3868; Ex. Sess. 1920, c. 49, s. 2; 1921, c. 11, s. 1; 1935, c. 249; 1941, c. 1; 1947, c. 1041; 1949, c. 1278; 1953, c. 1, s. 2; 1957, c. 1; 1963, c. 1178, s. 1; 1967, c. 1130; c. 1237, s. 1; 1969, c. 1214, s. 1; 1971, c. 912, s. 1; 1973, c. 778, s. 1; 1975, 2nd Sess., c. 983, s. 16; 1977, c. 802, s. 42.9; 1983, c. 761, s. 215; 1983 (Reg. Sess., 1984), c. 1034, s. 164; 1987, c. 738, s. 32(b).)



§ 147-66. Office and office hours.

§ 147‑66.  Office and office hours.

The Treasurer shall keep his office at the City of Raleigh, and shall attend there between the hours of 10 o'clock A.M. and three o'clock P.M., Sundays and legal holidays excepted. He shall be allowed such office room as may be necessary. (1868‑9, c. 270, ss. 80, 81; Code, s. 3362; Rev., s. 5369; C.S., s. 7679.)



§ 147-67. Repealed by Session Laws 1981, c. 884, s. 14.

§ 147‑67.  Repealed by Session Laws 1981, c. 884, s. 14.



§ 147-68. To receive and disburse moneys; to make reports.

§ 147‑68.  To receive and disburse moneys; to make reports.

(a)        It is the duty of the Treasurer to receive all moneys which shall from time to time be paid into the treasury of this State; and to pay all warrants legally drawn on the Treasurer.

(b)        No moneys shall be paid out of the treasury except on warrant unless there is a legislative appropriation or authority to pay the same.

(c)        It shall be the responsibility of the Treasurer to determine that all warrants presented to him for payment are valid and legally drawn on the Treasurer.

(d)        The Treasurer shall report to the Governor annually and to the General Assembly at the beginning of each biennial session the exact balance in the treasury to the credit of the State, with a summary of the receipts and payments of the treasury during the preceding fiscal year, and so far as practicable an account of the same down to the termination of the current calendar year.

(d1)      The Treasurer shall report to the Joint Legislative Commission on Governmental Operations, the chairs of the House of Representatives and Senate Appropriations Committees, the chairs of the House of Representatives and Senate Finance Committees, and the Fiscal Research Division of the General Assembly, on a quarterly basis, concerning all investments and deposits made by and through his office. The report shall include a listing of all investments with or on behalf of the State or any of its agencies or institutions and shall include the particular agency or institution, fund, rate of return, duration of the investment, and the amount of deposit on all noninterest bearing accounts. The first report is due 90 days after July 1, 1982, and shall include all investments and deposits made during the 1981‑82 fiscal year and all investments made during the first quarter of the 1982‑83 fiscal year; thereafter, reports shall be made on a quarterly basis including all investments and deposits made during that reporting period. The report shall include a specific listing of all investments made with certified green managers and companies and funds that support sustainable practices, including the names of the companies, managers, and funds, the amount invested, and the State's return on investment.

(d2)      After consulting with the Select Committee on Information Technology and the Joint Legislative Commission on Governmental Operations and after consultation with and approval of the Information Resources Management Commission, the Department of State Treasurer may spend departmental receipts for the 2000‑2001 fiscal year to continue improvement of the Department's investment banking operations system, retirement payroll systems, and other information technology infrastructure needs. The Department of State Treasurer shall report by January 1, 2001, and annually thereafter to the following regarding the amount and use of the departmental receipts: the Joint Legislative Commission on Governmental Operations, the Chairs of the General Government Appropriations Subcommittees of both the House of Representatives and the Senate, and the Joint Legislative Committee on Information Technology.

(e)        The State Treasurer, in carrying out the responsibilities of this section, shall be independent of any fiscal control exercise by the Director of the Budget or the Department of Administration and shall be responsible to the General Assembly and the people of North Carolina for the efficient and faithful exercise of the responsibilities of his office. The State Treasurer, for all other purposes, is subject to Chapter 143C of the General Statutes. (1868‑9, c. 270, s. 71; Code, s. 3356; Rev., s. 5370; C.S., s. 7682; 1955, c. 577; 1957, c. 269, s. 1; 1981 (Reg. Sess., 1982), c. 1282, s. 65; 1983, c. 913, s. 52; 2000‑67, s. 24A; 2003‑284, s. 28.2(a); 2004‑129, s. 46A; 2006‑203, s. 118; 2007‑323, s. 13.2(b).)



§ 147-68.1. Banking operations.

§ 147‑68.1.  Banking operations.

The cost of administration, management, and operations of the banking operations of the Department of State Treasurer shall be apportioned equitably among the funds and programs using these services, and the costs so apportioned shall be deposited with the State Treasurer as a general fund nontax revenue. The cost of administration, management and operations of the banking operations of the Department of State Treasurer shall be covered by an appropriation to the State Treasurer for this purpose in the Current Operations Appropriations Act. (1983 (Reg. Sess., 1984), c. 1034, s. 118.)



§ 147-69. Deposits of State funds in banks and savings and loan associations regulated.

§ 147‑69.  Deposits of State funds in banks and savings and loan associations regulated.

Banks and savings and loan associations having State deposits shall furnish to the Auditor of the State, upon the Auditor's request, a statement of the moneys which have been received and paid by them on account of the treasury. The Treasurer shall keep in the Treasurer's office a full account of all moneys deposited in and drawn from all banks and savings and loan associations in which the Treasurer may deposit or cause to be deposited any of the public funds, and these accounts shall be open to the inspection of the Auditor. The Treasurer shall sign all checks, and no depository bank or savings and loan association shall be authorized to pay checks not bearing the Treasurer's official signature. The Treasurer is authorized to use a facsimile signature machine or device in affixing the Treasurer's signature to warrants, checks or any other instrument the Treasurer is required by law to sign. The Commissioner of Banks, the bank examiners, and the savings and loan examiners, when so required by the State Treasurer, shall keep the State Treasurer fully informed at all times as to the condition of all these depository banks and savings and loan associations, so as to fully protect the State from loss. The State Treasurer shall, before making deposits in any bank or savings and loan association, require ample security from the bank or savings and loan association for these deposits. (1905, c. 520; Rev., s. 5371; 1915, c. 168; 1917, c. 159; C.S., s. 7684; 1931, c. 127, s. 1; c. 243, s. 5; 1933, c. 175, s. 1; 1945, c. 644; 1949, c. 1183; 1967, c. 398, s. 2; 1977, c. 401, s. 1; 1983, c. 158, s. 4; 1987, c. 751, s. 1; 1989, c. 76, s. 27; 2001‑193, s. 16; 2004‑203, s. 11.)



§ 147-69.1. Investments authorized for General Fund and Highway Funds assets.

§ 147‑69.1.  Investments authorized for General Fund and Highway Funds assets.

(a)        The Governor and Council of State, with the advice and assistance of the State Treasurer, shall adopt such rules and regulations as shall be necessary and appropriate to implement the provisions of this section.

(b)        This section applies to funds held by the State Treasurer to the credit of:

(1)        The General Fund;

(2)        The Highway Fund and Highway Trust Fund.

(c)        It shall be the duty of the State Treasurer to invest the cash of the funds enumerated in subsection (b) of this section in excess of the amount required to meet the current needs and demands on such funds, selecting from among the following:

(1)        Obligations of the United States or obligations fully guaranteed both as to principal and interest by the United States.

(2)        Obligations of the Federal Financing Bank, the Federal Farm Credit Bank, the Federal Home Loan Banks, the Federal Home Loan Mortgage Corporation, Fannie Mae, the Government National Mortgage Association, the Federal Housing Administration, the Farmers Home Administration, the United States Postal Service, the Export‑Import Bank, the International Bank for Reconstruction and Development, the International Finance Corporation, the Inter‑American Development Bank, the Asian Development Bank, the African Development Bank, and the Student Loan Marketing Association.

(3)        Repurchase Agreements with respect to securities issued or guaranteed by the United States government or its agencies or other securities eligible for investment by this section executed by a bank or trust company or by primary or other reporting dealers to the Federal Reserve Bank of New York.

(4)        Obligations of the State of North Carolina.

(5)        Certificates of deposit and other time deposits of financial institutions under any of the following conditions:

a.         With financial institutions with a physical presence in the State for the purpose of receiving commercial or retail deposits; provided that any principal amount of such deposit in excess of the amount insured by the federal government or any agency thereof, be fully secured by surety bonds, or be fully collateralized; provided further that the rate of return or investment yield may not be less than that available in the market on United States government or agency obligations of comparable maturity.

b.         With financial institutions with a physical presence inside or outside the State, in accordance with all of the following conditions:

1.         The funds are initially deposited through a bank or savings and loan association in the State that is an official depository and that is selected by the State Treasurer, provided that the rate of return or investment yield shall not be less than that available in the market on United States government or agency obligations of comparable maturity.

2.         The selected bank or savings and loan association arranges for the deposit of the funds in certificates of deposit for the account of the State in one or more federally insured banks or savings and loan associations wherever located, provided that no State funds shall be deposited in a bank or savings and loan association that at the time holds other time deposits from the State.

3.         The full amount of principal and any accrued interest of each certificate of deposit are covered by federal deposit insurance.

4.         The selected bank or savings and loan association acts as custodian for the State with respect to the certificates of deposit issued for the State's account.

5.         At the same time that the State funds are deposited and the certificates of deposit are issued, the selected bank or savings and loan association receives an amount of deposits from customers of other federally insured financial institutions wherever located equal to or greater than the amount of the funds invested by the State through the selected bank or savings and loan association pursuant to this sub‑subdivision.

(6)        Repealed by Session Laws 1989 (Regular Session, 1990), c. 813, s. 10.

(7)        Prime quality commercial paper bearing the highest rating of at least one nationally recognized rating service and not bearing a rating below the highest by any nationally recognized rating service which rates the particular obligation.

(8)        Bills of exchange or time drafts drawn on and accepted by a commercial bank and eligible for use as collateral by member banks in borrowing from a federal reserve bank, provided that the accepting bank or its holding company is either (i) incorporated in the State of North Carolina or (ii) has outstanding publicly held obligations bearing the highest rating of at least one nationally recognized rating service and not bearing a rating below the highest by any nationally recognized rating service which rates the particular obligations.

(9)        Asset‑backed securities (whether considered debt or equity) provided they bear the highest rating of at least one nationally recognized rating service and do not bear a rating below the highest rating by any nationally recognized rating service which rates the particular securities.

(10)      Corporate bonds and notes provided they bear the highest rating of at least one nationally recognized rating service and do not bear a rating below the highest by any nationally recognized rating service which rates the particular obligation.

(d)        Unless otherwise provided by law, the interest or income received and accruing from all deposits or investments of such cash balances shall be paid into the State's General Fund, except that all interest or income received and accruing on the monthly balance of the Highway Fund and Highway Trust Fund shall be paid into the State Highway Fund and Highway Trust Fund. The cash balances of the several funds may be combined for deposit or investment purposes; and when such combined deposits or investments are made, the interest or income received and accruing from all deposits or investments shall be prorated among the funds in conformity with applicable law and the rules and regulations adopted by the Governor and Council of State.

(e)        The State Treasurer shall cause to be prepared quarterly statements on or before the tenth day of February, May, August, and November in each year, which shall show the amount of cash on hand, the amount of money on deposit, the name of each depository, and all investments for which he is in any way responsible. Each quarterly statement shall be delivered to the Governor, Council of State, President Pro Tempore of the Senate, and Speaker of the House of Representatives; and a copy shall be posted in the office of the State Treasurer for the information of the public.

(f)         Repealed by Session Laws 1989 (Regular Session, 1990), c. 813, s. 10.

(g)        Repealed by Session Laws 2001‑444, s. 1, effective October 1, 2001. (1943, c. 2; 1949, c. 213; 1957, c. 1401; 1961, c. 833, s. 2.2; 1967, c. 398, s. 1969, c. 125; 1975, c. 482; 1979, c. 467, s. 1; c. 717, s. 1; 1981, c. 801, ss. 1, 2; 1985, c. 313, s. 3; 1987, c. 751, ss. 2‑4; 1987 (Reg. Sess., 1988), c. 882, s. 5; 1989, c. 76, s. 28; c. 751, s. 7(43); 1989 (Reg. Sess., 1990), c. 813, s. 10; 1991 (Reg. Sess., 1992), c. 959, s. 75; 1993, c. 105, s. 2; 1999‑251, s. 1; 2001‑444, s. 1; 2001‑487, s. 14(m); 2005‑394, s. 1.)



§ 147-69.2. Investments authorized for special funds held by State Treasurer.

§ 147‑69.2.  Investments authorized for special funds held by State Treasurer.

(a)        This section applies to funds held by the State Treasurer to the credit of each of the following:

(1)        The Teachers' and State Employees' Retirement System.

(2)        The Consolidated Judicial Retirement System.

(3)        The State Health Plan for Teachers and State Employees.

(4)        The General Assembly Medical and Hospital Care Plan.

(5)        The Disability Salary Continuation Plan.

(6)        The Firemen's and Rescue Workers' Pension Fund.

(7)        The Local Governmental Employees' Retirement System.

(8)        The Legislative Retirement System.

(9)        The Escheat Fund.

(10)      The Legislative Retirement Fund.

(11)      The State Education Assistance Authority.

(12)      The State Property Fire Insurance Fund.

(13)      The Stock Workers' Compensation Fund.

(14)      The Mutual Workers' Compensation Fund.

(15)      The Public School Insurance Fund.

(16)      The Liability Insurance Trust Fund.

(16a)    The University of North Carolina Hospitals at Chapel Hill funds, except appropriated funds, deposited with the State Treasurer pursuant to G.S. 116‑37.2.

(17)      Trust funds of The University of North Carolina and its constituent institutions deposited with the State Treasurer pursuant to G.S. 116‑36.1.

(17a)    North Carolina Veterans Home Trust Fund.

(17b)    North Carolina National Guard Pension Fund.

(17c)    Retiree Health Premium Reserve Account.

(17d)    The Election Fund.

(17e)    The North Carolina State Lottery Fund.

(17f)     Funds deposited with the State Treasurer by public hospitals pursuant to G.S. 159‑39(g).

(17g)    The Local Government Other Post‑Employment Benefits Fund.

(17h)    The Local Government Law Enforcement Special Separation Allowance Fund.

(17i)     The North Carolina Conservation Easement Endowment Fund.

(17j)     The Conservation Grant Fund.

(18)      Any other special fund created by or pursuant to law for purposes other than meeting appropriations made pursuant to the Executive Budget Act.

(19)      The Swain County Settlement Trust Fund.

(b)        It shall be the duty of the State Treasurer to invest the cash of the funds enumerated in subsection (a) of this section in excess of the amount required to meet the current needs and demands on such funds, selecting from among the following:

(1)        Any of the investments authorized by G.S. 147‑69.1(c)(1)‑(7).

(2)        General obligations of other states of the United States.

(3)        General obligations of cities, counties and special districts in North Carolina.

(4)        Obligations of any company, other organization or legal entity incorporated or otherwise created or located within or outside the United States, including obligations that are convertible into equity securities, if the obligations bear one of the four highest ratings of at least one nationally recognized rating service when acquired.

(5)        Repealed by Session Laws 2001‑444, s. 2, effective October 1, 2001.

(6)        Asset‑backed securities (whether considered debt or equity) provided they bear ratings by nationally recognized rating services as provided in G.S. 147‑69.2(b)(4).

(6a)      In addition to the limitations and requirements with respect to the investments of the Retirement Systems set forth in this subsection, the State Treasurer shall select investments of the assets of the Retirement Systems such that investments made pursuant to subdivisions (b)(1) through (6) of this section shall at all times equal or exceed twenty percent (20%) of the market value of all invested assets of the Retirement Systems.

(6b)      Investments pursuant to subdivisions (b)(1) through (6) of this section may be made directly by the State Treasurer or through contractual arrangements in which the investment manager has full and complete discretion and authority to invest assets specified in such arrangements in investments authorized by subdivisions (b)(1) through (6) of this section, provided for each indirect investment, the investment manager has assets under management of at least one hundred million dollars ($100,000,000).

(6c)      With respect to Retirement Systems' assets referred to in subdivision (b)(8), they may be invested in obligations and other debt securities, including debt securities convertible into other securities, that do not meet the requirements of any of subdivisions (b)(1) through (6) of this section nor subdivision (b)(7) of this section, provided such investments are made through investment companies registered under the Investment Company Act of 1940, individual, common collective trust funds of banks and trust companies, group trusts and limited partnerships, limited liability companies or other limited liability investment vehicles that invest primarily in investments authorized by this subdivision and through contractual arrangements in which the investment manager has full and complete discretion and authority to invest assets specified in such arrangements in investments authorized by this subdivision, provided the investment manager for each investment pursuant to this subdivision has assets under management of at least one hundred million dollars ($100,000,000) and provided that the investments authorized under this subdivision shall not exceed five percent (5%) of the market value of all invested assets of the Retirement Systems.

(7)        With respect to Retirement Systems' assets referred to in subdivision (8) of this subsection, (i) insurance contracts that provide for participation in individual or pooled separate accounts of insurance companies, (ii) group trusts, (iii) individual, common, or collective trust funds of banks and trust companies, (iv) real estate investment trusts, (v) investment companies registered under the Investment Company Act of 1940, and (vi) limited partnerships, limited liability companies, or other limited liability investment vehicles; provided the investment manager has assets under management of at least one hundred million dollars ($100,000,000); provided such investment assets are managed primarily for the purpose of investing in or owning real estate or related debt financing located within or outside the United States; and provided that the investments authorized by this subdivision shall not exceed ten percent (10%) of the market value of all invested assets of the Retirement Systems.

(8)        With respect to assets of the Teachers' and State Employees' Retirement System, the Consolidated Judicial Retirement System, the Firemen's and Rescue Workers' Pension Fund, the Local Governmental Employees' Retirement System, the Legislative Retirement System, the North Carolina National Guard Pension Fund (hereinafter referred to collectively as the Retirement Systems), and assets invested pursuant to subdivision (b2) of this section, they may be invested in equity securities traded on a public securities exchange or market organized and regulated pursuant to the laws of the jurisdiction of such exchange or market and issued by any company incorporated or otherwise created or located within or outside the United States; provided the investments meet the conditions of this subdivision.

The investments authorized for the Retirement Systems under this subdivision cannot exceed sixty‑five percent (65%) of the market value of all invested assets of the Retirement Systems. So long as each investment manager has assets under management of at least one hundred million dollars ($100,000,000), the assets authorized under this subdivision can be invested through (i) investment companies registered under the Investment Company Act of 1940; (ii) individual, common, or collective trust funds of banks and trust companies, (iii) group trusts, and (iv) contractual arrangements in which investment managers have full and complete discretion and authority to invest assets specified in such contractual arrangements.

The assets authorized under this subdivision can also be invested directly by the State Treasurer in any equity securities represented in the S&P 500 Index or that have been publicly announced to be included in the S&P 500 Index. No more than one and one‑half percent (11/2%) of the market value of the Retirement Systems' assets that may be invested directly under this subdivision can be invested in the stock of a single corporation, and the total number of shares in that single corporation cannot exceed eight percent (8%) of the issued and outstanding stock of that corporation.

(9)        With respect to Retirement Systems' assets, as defined in subdivision (b)(8) of this subsection, they may be invested in interests in limited partnerships, limited liability companies, or other limited liability investment vehicles that are not publicly traded if the primary purpose of the limited partnership, limited liability company, or other limited liability investment vehicle is to invest in public or private equity, or corporate buyout transactions, within or outside the United States. The amount invested under this subdivision shall not exceed five percent (5%) of the market value of all invested assets of the Retirement Systems.

(9a)      With respect to Retirement Systems' assets, as defined in subdivision (b)(8) of this subsection, they may be invested in inflation‑linked bonds, timberlands, commodities, and other assets that are acquired for the primary purpose of providing protection against risks associated with inflation, provided such investments are made through investment companies registered under the Investment Company Act of 1940, individual, common or collective trust funds of banks and trust companies, group trusts and limited partnerships, limited liability companies or other limited liability investment vehicles that invest primarily in investments authorized by this subdivision and through contractual arrangements in which the investment manager has full and complete discretion and authority to invest assets specified in such arrangements in investments authorized by this subdivision, provided the investment manager for each investment pursuant to this subdivision has assets under management of at least one hundred million dollars ($100,000,000) and provided that the investments authorized under this subdivision shall not exceed five percent (5%) of the market value of all invested assets of the Retirement Systems. Notwithstanding anything in this subsection to the contrary, the investments authorized by this subdivision shall not be included in any subdivision other than this subdivision for purposes of the percentage investment limitations therein or otherwise.

(10)      Recodified as part of subdivision (b)(9) by Session Laws 2000‑160, s. 2.

(11)      With respect to assets of the Escheat Fund, obligations of the North Carolina Global TransPark Authority authorized by G.S. 63A‑4(a)(22), not to exceed twenty‑five million dollars ($25,000,000), that have a final maturity not later than October 1, 2011. The obligations shall bear interest at the rate set by the State Treasurer. No commitment to purchase obligations may be made pursuant to this subdivision after September 1, 1993, and no obligations may be purchased after September 1, 1994. In the event of a loss to the Escheat Fund by reason of an investment made pursuant to this subdivision, it is the intention of the General Assembly to hold the Escheat Fund harmless from the loss by appropriating to the Escheat Fund funds equivalent to the loss.

If any part of the property owned by the North Carolina Global TransPark Authority now or in the future is divested, proceeds of the divestment shall be used to fulfill any unmet obligations on an investment made pursuant to this subdivision.

(12)      With respect to assets of the Escheat Fund, in addition to those investments authorized by subdivisions (1) through (6) of this subsection, up to twenty percent (20%) of such assets may be invested in the investments authorized under subdivisions (7) through (9) of this subsection, notwithstanding the percentage limitations imposed on the Retirement Systems' investments under those subdivisions.

(b1)      With respect to investments authorized by subdivisions (b)(7), (b)(8), and (b)(9) of this section, the State Treasurer shall appoint an Investment Advisory Committee, which shall consist of seven members: the State Treasurer, who shall be chairman ex officio; two members selected from among the members of the boards of trustees of the Retirement Systems; and four members selected from the general public. The four public members must have experience in areas relevant to the administration of a large, diversified investment program, including, but not limited to, investment management, securities law, real estate development, or absolute return strategies. The State Treasurer shall also appoint a Secretary of the Investment Advisory Committee who need not be a member of the committee. Members of the committee shall receive for their services the same per diem and allowances granted to members of the State boards and commissions generally. The committee shall have advisory powers only and membership shall not be deemed a public office within the meaning of Article VI, Section 9 of the Constitution of North Carolina or G.S. 128‑1.1.

(b2)      The State Treasurer may invest funds deposited pursuant to subdivision (a)(17f) of this section in any of the investments authorized under subdivisions (b)(1) through (6), subdivision (b)(6c), and subdivision (b)(8) of this section, notwithstanding the percentage limitations imposed on the Retirement Systems' investments therein. The State Treasurer may require a minimum deposit, up to one hundred thousand dollars ($100,000), and may assess reasonable fees, not to exceed 15 basis points per annum, as a condition of participation pursuant to this subsection. Funds deposited pursuant to this subsection by a hospital shall remain the funds of that hospital, and interest or other investment income earned thereon shall be prorated and credited to the contributing hospital on the basis of the amounts thereof contributed, figured according to sound accounting principles. Fees assessed by the State Treasurer may be used to defray the cost of administering investments pursuant to this subsection.

(b3)      The State Treasurer may invest funds deposited pursuant to subdivision (a)(16a) of this section in any of the investments authorized under subdivisions (1) through (6), subdivision (6c) and subdivision (b)(8) of this section, notwithstanding the percentage limitations imposed on the Retirement Systems' investments therein. The State Treasurer may require a minimum deposit, up to one hundred thousand dollars ($100,000), and may assess reasonable fees, not to exceed 15 basis points per annum, as a condition of participation pursuant to this subsection. Funds deposited pursuant to this subsection by the University of North Carolina Hospitals at Chapel Hill shall remain the funds of the University of North Carolina Hospitals at Chapel Hill, and interest or other investment income earned thereon shall be prorated and credited to the University of North Carolina Hospitals at Chapel Hill on the basis of the amounts thereof contributed, figured according to sound accounting principles. Fees assessed by the State Treasurer may be used to defray the cost of administering investments pursuant to this subsection.

(b4)      In addition to the investments authorized under subdivisions (b)(1) through (6) of this section, the State Treasurer may invest funds deposited in the Local Government Other Post‑Employment Benefits Fund in any of the investments authorized under subdivisions (b)(6c) and (b)(8) of this section, notwithstanding the percentage limitations imposed on the Retirement Systems' investments therein. For investments from that Fund made under subdivisions (b)(6c) and (b)(8) of this section, the State Treasurer may require a minimum deposit of up to one hundred thousand dollars ($100,000) and may assess fees of up to 15 basis points per annum as a condition of making the investment. The fee may be used to defray the costs of administering the Fund.

(b5)      In addition to the investments authorized under subdivisions (b)(1) through (6) of this section, the State Treasurer may invest funds deposited in the Local Government Law Enforcement Special Separation Allowance Fund in any of the investments authorized under subdivisions (b)(6c) and (b)(8) of this section, notwithstanding the percentage limitations imposed on the Retirement Systems' investments therein. For investments from that Fund made under subdivisions (b)(6c) and (b)(8) of this section, the State Treasurer may require a minimum deposit of up to one hundred thousand dollars ($100,000) and may assess fees of up to 15 basis points per annum as a condition of making the investment. The fee may be used to defray the costs of administering the Fund.

(c)        Repealed by Session Laws 1995, c. 501, s. 2.

(d)        The State Treasurer may invest funds deposited pursuant to subdivision (a)(17i) of this section in any of the investments authorized under subdivisions (1) through (6) and subdivision (8) of subsection (b) of this section. The State Treasurer may require a minimum deposit, up to one hundred thousand dollars ($100,000), and may assess a reasonable fee, not to exceed 15 basis points, as a condition of participation pursuant to this subsection. Funds deposited pursuant to this subsection shall remain the funds of the North Carolina Conservation Easement Endowment Fund, and interest or other investment income earned thereon shall be prorated and credited to the North Carolina Conservation Easement Endowment Fund on the basis of the amounts thereof contributed, figured according to sound accounting principles.  (1979, c. 467, s. 2; 1983, c. 702, ss. 1‑9; 1987, c. 446, s. 1; c. 751, s. 5; 1987 (Reg. Sess., 1988), c. 1070; 1989, c. 770, s. 54; 1989 (Reg. Sess., 1990), c. 813, s. 11; c. 848, s. 5; 1991, c. 542, s. 16; c. 636, s. 3; c. 749, s. 8; 1993 (Reg. Sess., 1994), c. 777, s. 4(i); 1995, c. 346, s. 2; c. 501, s. 2; 1997‑456, s. 27; 1999‑237, s. 27.16; 1999‑251, s. 2; 2000‑160, s. 2; 2001‑444, ss. 2, 3; 2003‑12, s. 2; 2004‑124, s. 30.22(b); 2005‑144, s. 7; 2005‑201, s. 2; 2005‑252, s. 1; 2005‑276, s. 28.17; 2005‑344, s. 10; 2005‑417, s. 2; 2007‑323, s. 27.7; 2007‑384, ss. 2, 3, 7, 8; 2008‑13, s. 2; 2008‑107, ss. 12.9(b), (c), 12.13; 2009‑98, s. 1; 2009‑283, s. 2; 2009‑451, s. 25.2(a).)



§ 147-69.3. Administration of State Treasurer's investment programs.

§ 147‑69.3.  Administration of State Treasurer's investment programs.

(a)        The State Treasurer shall establish, maintain, administer, manage, and operate within the Department of State Treasurer one or more investment programs for the deposit and investment of assets pursuant to the provisions of G.S. 147‑69.1 and G.S. 147‑69.2.

(b)        Any official, board, commission, other public authority, local government, school administrative unit, local ABC board, or community college of the State having custody of any funds not required by law to be deposited with and invested by the State Treasurer may deposit all or any portion of those funds with the State Treasurer for investment in one of the investment programs established pursuant to this section, subject to any provisions of law with respect to eligible investments, provided that any occupational licensing board as defined in G.S. 93B‑1 may participate in one of the investment programs established pursuant to this section regardless of whether or not the funds were required by law to be deposited with and invested by the State Treasurer. In the absence of specific statutory provisions to the contrary, any of those funds may be invested in accordance with the provisions of G.S. 147‑69.2 and 147‑69.3. Upon request from any depositor eligible under this subsection, the State Treasurer may authorize moneys invested pursuant to this subsection to be withdrawn by warrant on the State Treasurer.

(c)        The State Treasurer's investment programs shall be so managed that in the judgment of the State Treasurer funds may be readily converted into cash when needed.

(d)        Except as provided by G.S. 147‑69.1(d), the total return earned on investments shall accrue pro rata to the fund whose assets are invested according to the formula prescribed by the State Treasurer with the approval of the Governor and Council of State.

(e)        The State Treasurer has full powers as a fiduciary to hold, purchase, sell, assign, transfer, lend and dispose of any of the securities or investments in which any of the programs created pursuant to this section have been invested, and may reinvest the proceeds from the sale of those securities or investments and any other investable assets of the program.

(f)         The cost of administration, management, and operation of investment programs established pursuant to this section shall be apportioned equitably among the programs in such manner as may be prescribed by the State Treasurer, such costs to be paid from each program, and to the extent not otherwise chargeable directly to the income or assets of the specific investment program or pooled investment vehicle, shall be deposited with the State Treasurer as a General Fund nontax revenue. The cost of administration, management, and operation of investment programs established pursuant to this section and not directly paid from the income or assets of such program shall be covered by an appropriation to the State Treasurer for this purpose in the Current Operations Appropriations Act.

(g)        The State Treasurer is authorized to retain the services of independent appraisers, auditors, actuaries, attorneys, investment counseling firms, statisticians, custodians, or other persons or firms possessing specialized skills or knowledge necessary for the proper administration of investment programs created pursuant to this section.

(h)        The State Treasurer shall prepare, as of the end of each fiscal year, a report on the financial condition of each investment program created pursuant to this section. A copy of each report shall be submitted within 30 days following the end of the fiscal year to the official, institution, board, commission or other agency whose funds are invested, the State Auditor, and the chairs of the Finance Committees of the House of Representatives and the Senate.

(i)         The State Treasurer shall report at least twice a year to the General Assembly, through the Finance Committees of the House of Representatives and the Senate, on the investment programs created under this section. The Treasurer shall present the reports to a joint meeting of the Finance Committees. The chairs of the Finance Committees may receive the reports and call the meetings. The Finance Committees may meet during the interim as necessary to hear the reports from the State Treasurer. The State Treasurer's report and presentation to the Finance Committees shall include all of the following:

(1)        A full and complete statement of all moneys invested by virtue of the provisions of G.S. 147‑69.1 and G.S. 147‑69.2.

(2)        The nature and character of the investments.

(3)        The revenues derived from the investments.

(4)        The costs of administering, managing, and operating the investment programs, including the recapture of any investment commissions.

(5)        A statement of the investment policies for the revenues invested.

(6)        Any other information that may be helpful in understanding the State Treasurer's investment policies and investment results.

(7)        Any other information requested by the Finance Committees.

(i1)       The State Treasurer shall report the incentive bonus paid to the Chief Investment Officer to the Joint Legislative Commission on Governmental Operations by October 1 of each year.

(i2)       In order to retain key public employees in the Investment Division, the State Treasurer is authorized to establish compensation including bonuses for the Chief Investment Officer and Investment Directors. The bonuses may be based on compensation studies conducted by a nationally recognized firm specializing in public fund investment compensation and the Pension Plan performance. The salaries and other associated benefits shall be apportioned directly from the investment program. The Treasurer shall report the bonuses paid to the Joint Legislative Commission on Governmental Operations annually.

(j)         Subject to the provisions of G.S. 147‑69.1(d), the State Treasurer shall adopt any rules necessary to carry out the provisions of this section.  (1979, c. 467, s. 3; 1981, c. 445, ss. 4, 5; 1983, c. 515, s. 1; c. 702, s. 10; 1983 (Reg. Sess., 1984), c. 1034, ss. 116, 117; 1987, c. 751, ss. 6‑8; 2001‑444, s. 4; 2002‑126, s. 6.12; 2005‑276, s. 27.3; 2006‑203, s. 119; 2008‑132, s. 5.)



§ 147-69.4. Local Government Other Post-Employment Benefits Fund.

§ 147‑69.4.  Local Government Other Post‑Employment Benefits Fund.

The Local Government Other Post‑Employment Benefits Fund is established as a fund in the Office of the State Treasurer under the management of the Treasurer. The Fund consists of contributions made by local governments and other entities authorized to make contributions to the Fund and interest and other investment income earned by the Fund. Contributions to the Fund are irrevocable. Assets of the Fund may be used only to provide other post‑employment benefits to individuals who are former employees, or beneficiaries of former employees, of an entity that contributes to the Fund and are entitled to other post‑employment benefits payable by the entity. The assets of the Fund are not subject to the claims of creditors of an entity that contributes to the Fund. (2007‑384, s. 1.)



§ 147-69.5. Local Government Law Enforcement Special Separation Allowance Fund.

§ 147‑69.5.  Local Government Law Enforcement Special Separation Allowance Fund.

The Local Government Law Enforcement Special Separation Allowance Fund is established as a fund in the Office of the State Treasurer under the management of the Treasurer. The Fund consists of contributions made by entities authorized to make contributions to the Fund and interest and other investment income earned by the Fund. Contributions to the Fund are irrevocable. Assets of the Fund may be used only to provide law enforcement special separation allowance benefits to individuals who are former employees of a unit of local government that contributes to the Fund and are entitled to law enforcement special separation allowance payable by the unit. The assets of the Fund are not subject to the claims of creditors of an entity that contributes to the Fund. (2007‑384, s. 6.)



§ 147-69.6. Swain County Settlement Trust Fund.

§ 147‑69.6.  Swain County Settlement Trust Fund.

(a)        The Swain County Settlement Trust Fund is established as a special fund in the Office of the State Treasurer under the management of the Treasurer. The Fund shall consist of the proceeds of any payments made by the United States in settlement of the 1943 agreement between Swain County and the United States Department of Interior, such other contributions as Swain County or other entities may choose to make to the Fund, and the interest and other investment income earned by the Fund. Contributions to the Fund are irrevocable. Assets in the Fund may be disbursed only to Swain County.

(b)        On such schedule as the State Treasurer may determine, in consultation with the Board of Commissioners of Swain County, the State Treasurer shall disburse to Swain County amounts requested by the Swain County Board of Commissioners pursuant to a majority vote of that body, provided that disbursements to Swain County under this subsection in any fiscal year shall not exceed the total interest and investment income earned by the Fund in that fiscal year. At the start of each fiscal year, the State Treasurer shall issue a nonbinding opinion and recommendation to the Swain County Board of Commissioners suggesting an appropriate amount of interest and investment income to be reinvested in the Fund to ensure that the principal investment grows to keep pace with inflation.

(c)        No portion of the principal balance of the Fund may be disbursed to Swain County absent a request by the Swain County Board of Commissioners accompanied by a certification by the Swain County Board of Elections that two‑thirds of the registered voters of Swain County voted in favor of the disbursement and subsequent expenditure of the amount requested in a referendum conducted under subsection (f) of this section.

(d)        Funds disbursed to Swain County under subsections (b) or (c) of this section shall be managed by the county in accordance with the requirements of the Local Government Budget and Fiscal Control Act as amended from time to time.

(e)        No part of the principal of the Swain County Settlement Trust Fund or of any interest or other income earned on that principal may be paid to or received by any agent or attorney on account of services rendered in connection with negotiating the settlement agreement between Swain County and the United States Department of Interior or obtaining the monetary settlement from the United States.

(f)         The Board of Commissioners of Swain County may direct the Swain County Board of Elections to conduct an advisory referendum on the question of whether any portion of the principal of the Fund should be disbursed to and expended by the county for a particular purpose. The election shall be held on a date jointly agreed upon by the two boards, which may be the same day as any other referendum or election in the county, but may not otherwise be during the period beginning 30 days before and ending 30 days after the day of any other referendum or election to be conducted by the board of elections and already validly called or scheduled by law. The election shall be held in accordance with the procedures of G.S. 163‑287. The question to be presented on the ballot shall disclose the specific purpose proposed for expenditure of the principal investment of the Trust Fund and the amount proposed for expenditure.

(g)        The Swain County Settlement Trust Fund is subject to the oversight of the State Auditor pursuant to Article 5A of Chapter 147 of the General Statutes.

(h)        The Swain County Settlement Trust Fund and the income therefrom shall not take the place of or be counted against any other State appropriations or program providing funds or disbursements to Swain County.  (2008‑13, s. 3.)



§ 147-69.7. Discharge of duties to Retirement Systems.

§ 147‑69.7.  Discharge of duties to Retirement Systems.

(a)        The Treasurer shall discharge his or her duties with respect to the Teachers' and State Employees' Retirement System, the Consolidated Judicial Retirement System, the Firemen's and Rescue Squad Workers' Pension Fund, the Local Governmental Employees' Retirement System, the Legislative Retirement System, and the North Carolina National Guard Pension Fund (hereinafter referred to collectively as the Retirement Systems) as follows:

(1)        Solely in the interest of the participants and beneficiaries.

(2)        For the exclusive purpose of providing benefits to participants and beneficiaries and paying reasonable expenses of administering the Retirement Systems.

(3)        With the care, skill, and caution under the circumstances then prevailing which a prudent person acting in a like capacity and familiar with those matters would use in the conduct of an activity of like character and purpose.

(4)        Impartially, taking into account any differing interests of participants and beneficiaries.

(5)        Incurring only costs that are appropriate and reasonable.

(6)        In accordance with a good‑faith interpretation of the law governing the Retirement Systems.

(b)        In investing and managing assets of the Retirement Systems pursuant to subsection (a) of this section, the Treasurer:

(1)        Shall consider the following circumstances:

a.         General economic conditions.

b.         The possible effect of inflation or deflation.

c.         The role that each investment or course of action plays within the overall portfolio of the Retirement Systems.

d.         The expected total return from income and the appreciation of capital.

e.         Needs for liquidity, regularity of income, and preservation or appreciation of capital.

f.          The adequacy of funding for the Retirement Systems based on reasonable actuarial factors.

(2)        Shall diversify the investments of the Retirement Systems unless the Treasurer reasonably determines that, because of special circumstances, it is clearly prudent not to do so.

(3)        Shall make a reasonable effort to verify facts relevant to the investment and management of assets of the Retirement Systems.

(4)        May invest in any kind of property or type of investment consistent with the provisions of Article 6 of Chapter 146 of the General Statutes.

(5)        May consider benefits created by an investment in addition to investment return only if the Treasurer determines that the investment providing these collateral benefits would be prudent even without collateral benefits.

(c)        Compliance by the Treasurer with this section must be determined in light of the facts and circumstances existing at the time of the Treasurer's decision or action and not by hindsight.

(d)        The Treasurer's investment and management decisions must be evaluated not in isolation but in the context of the portfolio of the Retirement Systems as a whole and as part of an overall investment strategy having risk and return objectives reasonably suited to the Retirement Systems.  (2009‑283, s. 3.)



§ 147-69.8. Annual report on new investment authority.

§ 147‑69.8.  Annual report on new investment authority.

Whenever the General Assembly broadens the investment authority of the State Treasurer as to the General Fund, the Teachers' and State Employees' Retirement System, the Consolidated Judicial Retirement System, the Firemen's and Rescue Squad Workers' Pension Fund, the Local Governmental Employees' Retirement System, the Legislative Retirement System, the North Carolina National Guard Pension Fund, or any idle funds, the State Treasurer shall annually report in detail to the General Assembly the investments made under such new authority, including the returns on those investments, earnings, changes to value, and gains and losses in disposition of such investments. The report shall be made during the first six months of each calendar year, covering performance in the prior calendar year. As to each type of new investment authority, the report shall be made for at least four years.  (2009‑283, s. 4.)



§ 147-70. To make short-term notes in emergencies.

§ 147‑70.  To make short‑term notes in emergencies.

Subject to the approval of the Governor and Council of State, the State Treasurer is authorized to make short‑term notes for temporary emergencies, but such notes must only be made to provide for appropriations already made by the General Assembly. (1915, c. 168, s. 3; C.S., s. 7685.)



§ 147-71. May demand and sue for money and property of State.

§ 147‑71.  May demand and sue for money and property of State.

The Treasurer is authorized to demand, sue for, collect and receive all money and property of the State not held by some person under authority of law. (1866, c. 46; Code, s. 3359; Rev., s. 5375; C.S., s. 7688.)



§ 147-72. Ex officio treasurer of State institutions; duties as such.

§ 147‑72.  Ex officio treasurer of State institutions; duties as such.

The Treasurer shall be ex officio the treasurer of the Department of Agriculture and Consumer Services, of the North Carolina State College of Agriculture and Engineering, of the North Carolina School for the Deaf and Dumb at Morganton, of the North Carolina Institution for the Deaf and Dumb and the Blind at Raleigh, for the State hospitals (for the insane) at Raleigh, Morganton and Goldsboro and for the State's prison. He may appoint deputies to act for him at Morganton and Goldsboro, and may pay such deputies reasonable compensation. He shall keep all accounts of the institutions, and shall pay out all moneys, upon the warrant of the respective chief officers or superintendents, countersigned by two members of the board of directors, managers, or trustees. He shall report to the respective boards at such times as they may call on him, showing the amount received on account of the institution, amount paid out, and amount on hand. He shall perform his duties as treasurer of these several institutions under such regulation as shall be prescribed in each case by their respective boards of managers, trustees or directors, with the approval of the Governor; and shall be responsible on his official bond for the faithful discharge of his duties as treasurer of each of the several institutions. As treasurer of such institutions he shall, annually, after the examination, verification, and cancellation of his vouchers, deposit the same with the respective institutions, and the superintendents thereof shall be responsible for their safekeeping. (1879, c. 240, s. 2; 1881, c. 128; c. 211, s. 9; 1883, c. 156, s. 12; c. 405; Code, ss. 2235, 2251, 3723; 1895, c. 434; 1899, c. 1, s. 11; Rev., s. 5376; 1919, c. 314, s. 6; C.S., s. 7689; 1947, c. 781; 1997‑261, s. 109.)



§ 147-73. Office of treasurer of each State institution abolished.

§ 147‑73.  Office of treasurer of each State institution abolished.

The office of treasurer of each of the several State institutions of which the State Treasurer is ex officio treasurer is hereby abolished. (1929, c. 337, s. 3.)



§ 147-74. Office of State Treasurer declared office of deposit and disbursement.

§ 147‑74.  Office of State Treasurer declared office of deposit and disbursement.

The office of the State Treasurer is declared to be an office of deposit and disbursement and only such records and accounts as may be necessary to disclose the accountability of the State Treasurer shall be kept. The purpose of this section is to prevent duplication in account and record keeping and such accounts as may be necessary shall be prescribed by the Director of the Budget under the terms of the Executive Budget Act. (1929, c. 337, s. 2.)



§ 147-75. Deputy to act for Treasurer.

§ 147‑75.  Deputy to act for Treasurer.

The Treasurer may authorize a deputy to perform any duties pertaining to the office. The Treasurer may authorize a deputy to affix the Treasurer's signature to any check, warrant or any other instrument the Treasurer is required to sign by use of the facsimile signature machine or device during the Treasurer's absence or disability. The Treasurer shall be responsible for the conduct of his deputies. (1868‑9, c. 270, s. 76; Code, s. 3358; Rev., s. 5377; C.S.,  s. 7690; 1977, c. 401, s. 2.)



§ 147-76. Liability for false entries in his books.

§ 147‑76.  Liability for false entries in his books.

If the Treasurer of the State shall wittingly or falsely make, or cause to be made, any false entry or charge in any book by him as Treasurer, or shall wittingly or falsely form, or procure to be formed, any statement of the treasury, to be by him laid before the Governor, the General Assembly, or any committee thereof, or to be by him used in any settlement which he is required to make with intent, in any of said instances, to defraud the State or any person, such Treasurer shall be guilty of a Class 1 misdemeanor. (R.C., c. 34, s. 68; Code, s. 1119; Rev., s. 3606; C.S., s. 7691; 1983, c. 913, s. 53; 1993, c. 539, s. 1055; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 147-77. Daily deposit of funds to credit of Treasurer.

§ 147‑77.  Daily deposit of funds to credit of Treasurer.

All funds belonging to the State of North Carolina, in the hands of any head of any department of the State which collects revenue for the State in any form whatsoever, and every institution, agency, officer, employee, or representative of the State or any agency, department, division or commission thereof, except officers and the clerks of the Supreme Court and Court of Appeals, collecting or receiving any funds or money belonging to the State of North Carolina, shall daily deposit the same in some bank, or trust company, selected or designated by the State Treasurer, in the name of the State Treasurer, at noon, or as near thereto as may be, and shall report the same daily to said Treasurer: Provided that the State Treasurer may authorize exemptions from the provisions of this section so long as funds are deposited and reported pursuant to the provisions of this section at least once a week and, in addition, so long as funds are deposited and reported pursuant to the provisions of this section whenever as much as two hundred fifty dollars ($250.00) has been collected and received: Provided, that the Treasurer may refund the amount of any bad checks which have been returned to the department by the Treasurer when the same have not been collected after 30 days' trial. (1925, c. 128, s. 1; 1945, c. 159; 1969, c. 44, s. 77; 1985, c. 708.)



§ 147-78. Treasurer to select depositories.

§ 147‑78.  Treasurer to select depositories.

The State Treasurer is hereby authorized and empowered to select and designate, wherever necessary, in this State some bank or banks, savings and loan association or associations, or trust company as an official depository of the State. (1925, c. 128, s. 2; 1979, c. 637, s. 4; 1983, c. 158, s. 5.)



§ 147-78.1. Good faith deposits; use of master trust.

§ 147‑78.1.  Good faith deposits; use of master trust.

Notwithstanding any other provision of law, the State Treasurer is authorized to select a bank or trust company as master trustee to hold cash or securities to be pledged to the State when deposited with him pursuant to statute or at the request of another State agency. Securities may be held by the master trustee in any form that, in fact, perfects the security interest of the State in the securities. The State Treasurer shall by rule or regulation establish the manner in which the master trust shall operate. The master trustee may charge reasonable fees for services rendered to each person who deposits the cash or securities with the State. (1985, c. 496, s. 1.)



§ 147-79. Deposits to be secured; reports of depositories.

§ 147‑79.  Deposits to be secured; reports of depositories.

(a)        The amount of funds deposited by the State Treasurer in an official depository shall be adequately secured by deposit insurance, surety bonds, or investment securities of such nature, in such amounts, and in such manner, as may be prescribed by rule or regulation of the State Treasurer with the approval of the Governor and Council of State.  No security is required for the protection of funds remitted to and received by a bank or trust company designated by the State Treasurer under G.S. 142‑1 and acting as paying agent for the payment of the principal of or interest on bonds or notes of the State.

(b)        Each official depository having deposits required to be secured by subsection (a) of this section may be required to report to the State Treasurer on January 1 and July 1 of each year (or such other dates as he may prescribe) a list of all surety bonds or investment securities securing such deposits.  If the State Treasurer finds at any time that any funds of the State are not properly secured, he shall so notify the depository.  Upon such notification, the depository shall comply with the applicable law or regulations forthwith.

(c)        Violation of the provisions of this section shall be a Class 1 misdemeanor. (1933, c. 461, ss. 1, 1 1/2; 1979, c. 637, s. 3; 1993, c. 539, s. 1056; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 147-80. Deposit in other banks unlawful; liability.

§ 147‑80.  Deposit in other banks unlawful; liability.

It shall be unlawful for any funds of the State to be deposited by any person, institution, or department or agency in any place or bank or trust company, other than those so selected and designated as official depositories of the State of North Carolina by the State Treasurer, and any person so offending or aiding and abetting in such offense shall be guilty of a Class 1 misdemeanor and any person so offending or aiding and abetting in such offense shall also immediately become civilly liable to the State of North Carolina in the amount of the money or funds unlawfully deposited, and, at the instance of the State Treasurer, or at the instance of the Governor, the Attorney General shall forthwith institute the civil action in the name of the State of North Carolina against such person or persons, either in the courts of Wake County, according to their respective jurisdiction, or in the county in which said unlawful deposit has been made, according to the selection made by the officer requesting the institution of such action, for the purpose of recovering the amount of the money so unlawfully deposited, with interest thereon at six percent (6%) per annum, and for the cost of said action, and the court in which said action is tried may also tax, as a part of the cost in said action, to the use of the State of North Carolina, a sum sufficient to reimburse the State of North Carolina for all expense incidental to or connected with the preparation and prosecution of such action. (1925, c. 128, s. 3; 1993, c. 539, s. 1057; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 147-81. Number of depositories; contract.

§ 147‑81.  Number of depositories; contract.

The State Treasurer is authorized and empowered to select as many depositories in one place and in the State as may appear to him to be necessary and convenient for the various officers, representatives and employees of the State, to comply with the purposes of G.S. 147‑77, 147‑78, 147‑80, 147‑81, 147‑82, 147‑83 and 147‑84, and may make such contracts with said depositories for the payment of interest on average daily or monthly balances as may appear advantageous to the State in the opinion of such Treasurer and the Governor. (1925, c. 128, s. 4.)



§ 147-82. Accounts of funds kept separate.

§ 147‑82.  Accounts of funds kept separate.

In order to preserve and keep them separate, all funds that are now required by law to be kept separate or to be separately administered, both by State departments, institutions, commissions, and other agencies or divisions of the State which collect or receive funds belonging to the State, or funds handled or maintained as trust funds in any form by such department, division or institution shall be evidenced in daily reports by distribution sheets, which shall reflect and show an exact copy of the accounts, showing the distribution of said money kept by such collecting departments, institutions and agencies, and the same shall be entered in the records of the office of the State Treasurer, so as to keep and maintain in the office where the same is first collected or received the same account thereof, and of the distribution thereof, the same records and accounts as are kept in the office of the State Treasurer relating thereto. (1925, c. 128, s. 5.)



§ 147-83. Receipts from federal government and gifts not affected.

§ 147‑83.  Receipts from federal government and gifts not affected.

General Statutes 147‑77, 147‑78, 147‑80, 147‑81, 147‑82, 147‑83 and 147‑84 shall not be held or construed to affect or interfere with the receipts and disbursements of any funds received by any institution or department of this State from the federal government or any gift or donation to any institution or department of the State or commission or agency thereof when either in the act of Congress, relating to such funds received from the federal government, or in the instrument evidencing the said private donation or gift, a contrary disposition or handling is prescribed or required, and the said sections shall not apply to any moneys paid to any department, institution or agency, or undertaking of the State of North Carolina, as a part of any legislative appropriation, or allotment from any contingent fund, as provided by law, after the same has been paid out of the State treasury. (1925, c. 128, s. 6.)



§ 147-84. Refund of excess payments.

§ 147‑84.  Refund of excess payments.

Whenever taxes or other receipts of any kind are or have been by clerical error, misinterpretation of the law, or otherwise, collected and paid into the State treasury in excess of the amount found legally due the State, said excess amount shall be refunded to the person entitled thereto. (1925, c. 128, s. 7; 1983, c. 913, s. 54.)



§ 147-85. Fiscal year.

§ 147‑85.  Fiscal year.

The fiscal year of the State government shall annually close on the thirtieth day of June. (1868‑9, c. 270, s. 77; 1883, c. 60; Code, s. 3360; 1885, c. 334; 1905, c. 430; Rev., s. 5378; C.S., s. 7692; 1921, c. 229; Ex. Sess. 1921, c. 7; 1925, c. 89, s. 21; 1983, c. 913, s. 55.)



§ 147-86. Additional clerical assistance authorized; compensation and duties.

§ 147‑86.  Additional clerical assistance authorized; compensation and duties.

The State Treasurer, by and with the consent and advice of the Governor and Council of State, is authorized to employ an additional clerk in the Treasury Department, whose compensation and duties shall be fixed by the State Treasurer, by and with the consent and advice of the Governor and Council of State. The compensation of such additional clerk as may be employed pursuant to this section shall be paid as other officers and clerks are paid. (1923, c. 172; C.S., s. 7693 (a).)



§ 147-86.1. Pool account for local government unemployment compensation.

§ 147‑86.1.  Pool account for local government unemployment compensation.

(a)        The State Treasurer is authorized to establish a pool account, in accordance with rules and regulations of the Employment Security Commission, in cooperation with any one or more units of local government, for the purpose of reimbursing the Employment Security Commission for unemployment benefits paid by the Commission and chargeable to each local unit of government participating in the pool account. In the pool account established pursuant to this section, the funds contributed by a unit of local government shall remain the funds of the particular unit, and interest or other investment income earned by the pool account shall be prorated and credited to the various contributing local units on the basis of the amounts thereof contributed, figured according to an average periodic balance or some other sound accounting principle.

(b)        The State Treasurer shall pay to the Employment Security Commission, within 25 days from receipt of a list thereof, all unemployment benefits charged by the Commission to each unit of local government participating in the pool account from the funds in the pool account belonging to each such unit, to the extent that said funds are sufficient to do so.

(c)        Notwithstanding the participation by a unit of local government in the pool account authorized by this section, such unit shall remain liable to the Employment Security Commission for any benefits duly charged by the Commission to the unit which are not paid by the State Treasurer from funds in the pool account belonging to the unit. Notwithstanding its participation in the pool account, each unit of local government shall continue to maintain an individual account with the Employment Security Commission.

(d)        The Director of the Budget shall be authorized to transfer from the interest earned on the pool account, to the State Treasurer's departmental budget, such funds as may be necessary to defray the Treasurer's cost of administering the pool account. (1977, c. 1124; 1983, c. 717, s. 89.)



§ 147-86.2. Information Technology Services fees; dispute resolution panel.

§ 147‑86.2.  Information Technology Services fees; dispute resolution panel.

The State Treasurer or the State Treasurer's designee, in conjunction with the State Controller and the State Budget Officer or their designees, shall handle the resolution of fee disputes between the Office of Information Technology Services and the State agencies receiving information technology services from the Office.  (2009‑136, s. 3.)



§ 147-86.3. Reserved for future codification purposes.

§ 147‑86.3.  Reserved for future codification purposes.



§ 147-86.4. Reserved for future codification purposes.

§ 147‑86.4.  Reserved for future codification purposes.



§ 147-86.5. Reserved for future codification purposes.

§ 147‑86.5.  Reserved for future codification purposes.



§ 147-86.6. Reserved for future codification purposes.

§ 147‑86.6.  Reserved for future codification purposes.



§ 147-86.7. Reserved for future codification purposes.

§ 147‑86.7.  Reserved for future codification purposes.



§ 147-86.8. Reserved for future codification purposes.

§ 147‑86.8.  Reserved for future codification purposes.



§ 147-86.9. Reserved for future codification purposes.

§ 147‑86.9.  Reserved for future codification purposes.



§ 147-86.10. (Statement of policy.

Article 6A.

Cash Management.

§ 147‑86.10.  Statement of policy.

It is the policy of the State of North Carolina that all agencies, institutions, departments, bureaus, boards, commissions, and officers of the State, whether or not subject to the State Budget Act, Chapter 143C of the General Statutes, shall devise techniques and procedures for the receipt, deposit, and disbursement of moneys coming into their control and custody which are designed to maximize interest‑bearing investment of cash, and to minimize idle and nonproductive cash balances. This policy shall apply to the General Court of Justice as defined in Article IV of the North Carolina Constitution, the public school administrative units, and the community colleges with respect to the receipt, deposit, and disbursement of moneys required by law to be deposited with the State Treasurer and with respect to moneys made available to them for expenditure by warrants drawn on the State Treasurer. This policy shall include the acceptance of electronic payments in accordance with G.S. 147‑86.22 to the maximum extent possible consistent with sound business practices. (1985, c. 709, s. 1; 1999‑434, s. 2; 2006‑203, s. 120.)



§ 147-86.11. Cash management for the State.

§ 147‑86.11.  Cash management for the State.

(a)        Uniform Plan.  The State Controller, with the advice and assistance of the State Treasurer, the State Budget Officer, and the State Auditor, shall develop, implement and amend as necessary a uniform statewide plan to carry out the cash management policy for all State agencies. The State Auditor shall report annually to the General Assembly on the implementation of the plan as shown in the audits completed during the prior fiscal year. The State Treasurer shall recommend periodically to the General Assembly any implementing legislation necessary or desirable in the furtherance of the State policy. When used in this section, "State agency" means any agency, institution, bureau, board, commission or officer of the State; however, except as provided in G.S. 147‑86.12, 147‑86.13, 147‑86.14, and 147‑86.22, this Article does not apply to the agencies, institutions, bureaus, boards, commissions and officers of the General Court of Justice as defined in Article IV of the North Carolina Constitution or to the local school administrative units and community colleges and their officers and employees.

(b)        Duties of Auditor.  The State Auditor pursuant to authority under G.S. 147‑64.6 shall monitor agency compliance with this Article, and make any comments, suggestions, and recommendations the Auditor deems advisable to the agencies.

(c)        Treasurer's Report.  The State Treasurer shall publish a quarterly report on all funds in the control or custody of the State Treasurer showing cash balances on hand, investments of cash balances and a comparative analysis of earnings and investment performances.

(d)        Earnings on Trust Funds.  The statewide cash management plan shall provide that any net earnings on invested funds, whose beneficial owner is not the State or a local governmental unit, shall be paid to the beneficial owners of the funds. "Net earnings" are the amounts remaining after allowance for the cost of administration, management, and operation of the invested funds.

(e)        Elements of Plan.  For moneys received or to be received, the statewide cash management plan shall provide at a minimum that:

(1)        Except as otherwise provided by law, moneys received by employees of State agencies in the normal course of their employment shall be deposited as follows:

a.         Moneys received in trust for specific beneficiaries for which the employee‑custodian has a duty to invest shall be deposited with the State Treasurer under the provisions of G.S. 147‑69.3.

b.         All other moneys received shall be deposited with the State Treasurer pursuant to G.S. 147‑77 and G.S. 147‑69.1.

(2)        Moneys received shall be deposited daily in the form and amounts received, except as otherwise provided by statute.

(3)        Moneys due to a State agency by another governmental agency or by private persons shall be promptly billed, collected and deposited.

(4)        Unpaid billings due to a State agency other than amounts owed by patients to the University of North Carolina Health Care System shall be turned over to the Attorney General for collection no more than 90 days after the due date of the billing, except that a State agency need not turn over to the Attorney General unpaid billings of less than five hundred dollars ($500.00), or (for institutions where applicable) amounts owed by all patients which are less than the federally established deductible applicable to Part A of the Medicare program, and instead may handle these unpaid bills pursuant to agency debt collection procedures.

(4a)      The University of North Carolina Health Care System may turn over to the Attorney General for collection accounts owed by patients.

(5)        Moneys received in the form of warrants drawn on the State Treasurer shall be deposited by the State agency directly with the State Treasurer and not through the banking system, unless otherwise approved by the State Treasurer.

(6)        State agencies shall accept payment by electronic payment in accordance with G.S. 147‑86.22 to the maximum extent possible consistent with sound business practices.

(f)         Disbursement Requirements.  For the disbursement of money, the statewide cash management plan shall provide at a minimum that:

(1)        Moneys deposited with the State Treasurer remain on deposit with the State Treasurer until final disbursement to the ultimate payee.

(2)        The order in which appropriations and other available resources are expended shall be subject to the provisions of Chapter 143C of the General Statutes regardless of whether the State agency disbursing or expending the moneys is subject to the State Budget Act.

(3)        Federal and other reimbursements of expenditures paid from State funds shall be paid immediately to the source of the State funds.

(4)        Billings to the State for goods received or services rendered shall be paid neither early nor late but on the discount date or the due date to the extent practicable.

(5)        Disbursement cycles for each agency shall be established to the extent practicable so that the overall efficiency of the warrant disbursement system is maximized while maintaining prompt payment of bills due.

(g)        Interest Maximized.  The interest earnings of the General Fund and Highway Fund shall be maximized to the extent practicable. To this end:

(1)        Interest earnings shall not be allocated to an account by the State Treasurer unless all of the moneys in the account are expressly eligible by law for receiving interest allocations.

(2)        State officers and employees who received moneys in trust or for investment shall be solely responsible for properly segregating such funds for investment in the manner prescribed by law. The officer or employee charged with the responsibility for these moneys shall be under a duty to segregate the funds in a timely manner. No investment income shall be allocated by the State Treasurer to trust or other investment accounts until properly segregated into investment accounts as provided by law and the rules of the State Treasurer.

(h)        New Technologies.  The statewide cash management plan shall consider new technologies and procedures whenever the technologies and procedures are economically beneficial to the State as a whole. Where the new technologies and procedures may be implemented without additional legislation, the technologies and procedures shall be implemented in the plan.

(i)         Penalty.  A willful or continued failure of an employee paid from State funds or employed by a State agency to follow the statewide cash management plan is sufficient cause for immediate dismissal of the employee. (1985, c. 709, s. 1; 1985 (Reg. Sess., 1986), c. 1024, s. 26; 1987, c. 564, s. 32; c. 738, s. 59(a)(1); 1991, c. 95, s. 1; c. 542, s. 15; 1999‑434, s. 4; 2006‑203, s. 121; 2007‑306, s. 3.)



§ 147-86.12. Cash management for school administration units.

§ 147‑86.12.  Cash management for school administration units.

All school administrative units and their officers and employees are subject to the provision of G.S. 147‑86.11 with respect to moneys required by law to be deposited with the State Treasurer and with respect to moneys made available to the school administrative unit for expenditure by warrants drawn on the State Treasurer. (1985, c. 709, s. 1.)



§ 147-86.13. Cash management for community colleges.

§ 147‑86.13.  Cash management for community colleges.

All community colleges and their officers and employees are subject to the provisions of G.S. 147‑86.11 with respect to moneys required by law to be deposited with the State Treasurer and with respect to moneys made available to them for expenditure by warrants drawn on the State Treasurer. (1985, c. 709, s. 1; 1987, c. 564, s. 9.)



§ 147-86.14. Cash management for the General Court of Justice.

§ 147‑86.14.  Cash management for the General Court of Justice.

All agencies, institutions, bureaus, boards, commissions, and officers of the General Court of Justice as defined in Article IV of the Constitution are subject to the provisions of G.S. 147‑86.11 with respect to moneys required by law to be deposited with the State Treasurer and with respect to moneys made available to them for expenditure by warrants drawn on the State Treasurer; provided, that the provisions of G.S. 147‑86.11 shall not apply to any funds deposited with a clerk of superior court unless the beneficial owner of the funds is either the State or a local governmental unit of the State. (1985, c. 709, s. 1.)



§ 147-86.15. Cash management of the Highway Fund and the Highway Trust Fund.

§ 147‑86.15.  Cash management of the Highway Fund and the Highway Trust Fund.

The State Treasurer may combine the balances of the Highway Fund and the Highway Trust Fund for cash management purposes. The State Treasurer may make short‑term loans between the Funds to accomplish the purposes of this section. (2001‑424, s. 27.23(b).)



§§ 147-86.16 through 147-86.19. Reserved for future codification purposes.

§§ 147‑86.16 through 147‑86.19.  Reserved for future codification purposes.



§ 147-86.20. Definitions.

Article 6B.

Statewide Accounts Receivable Program.

§ 147‑86.20.  Definitions.

The following definitions apply in this Article:

(1)        Account Receivable.  An asset of the State reflecting a debt that is owed to the State and has not been received by the State agency servicing the debt. The term includes claims, damages, fees, fines, forfeitures, loans, overpayments, and tuition as well as penalties, interest, and other costs authorized by law. The term does not include court costs or fees assessed in actions before the General Court of Justice or counsel fees and other expenses of representing indigents under Article 36 of Chapter 7A of the General Statutes.

(2)        Debtor.  A person who owes an account receivable.

(2a)      Electronic payment.  Payment by charge card, credit card, debit card, or by electronic funds transfer as defined in this subsection.

(3)        Past Due.  An account receivable is past due if the State has not received payment of it by the payment due date.

(4)        Person.  An individual, a fiduciary, a firm, a partnership, an association, a corporation, a unit of government, or another group acting as a unit.

(5)        State Agency.  Defined in G.S. 147‑64.4(4). The term does not include, however, a community college, a local school administrative unit, an area mental health, developmental disabilities, and substance abuse authority, or the General Court of Justice.

(6)        Write‑off.  To remove an account receivable from a State agency's accounts receivable records. (1993, c. 512, s. 1; 1999‑434, s. 1.)



§ 147-86.21. State agencies to collect accounts receivable in accordance with statewide policies.

§ 147‑86.21.  State agencies to collect accounts receivable in accordance with statewide policies.

A State agency to which an account receivable is owed is responsible for collecting the account receivable.  In fulfilling this responsibility, a State agency shall establish internal policies and procedures for the management and collection of accounts receivable and shall submit its internal policies and procedures to the State Controller for review.

The State Controller shall examine the policies and procedures submitted by a State agency to determine whether they are consistent with statewide policies and procedures adopted by the State Controller.  The statewide policies and procedures shall ensure that a State agency takes all cost‑effective and appropriate actions to collect accounts receivable owed to it.  If the State Controller determines that a State agency's policies and procedures are not consistent with the statewide policies and procedures, the State Controller shall discuss the inconsistencies with the State agency to determine whether special circumstances, such as a requirement of federal law, justify the inconsistencies.  If the State Controller, after consulting with the Office of the Attorney General, finds that no special circumstances justify the inconsistencies, the State Controller shall notify the State agency and the State agency shall conform its policies and procedures to the statewide policies and procedures.  If the State Controller finds that special circumstances justify the inconsistencies, the State agency's internal policies and procedures shall reflect the special circumstances. (1993, c. 512, s. 1.)



§ 147-86.22. Statewide accounts receivable program.

§ 147‑86.22.  Statewide accounts receivable program.

(a)        Program.  The State Controller shall implement a statewide accounts receivable program. As part of this program, the State Controller shall do all of the following:

(1)        Monitor the State's accounts receivable collection efforts.

(2)        Coordinate information, systems, and procedures between State agencies to maximize the collection of past‑due accounts receivable.

(3)        Adopt policies and procedures for the management and collection of accounts receivable by State agencies.

(4)        Establish procedures for writing off accounts receivable and for determining when to end efforts to collect accounts receivable after they have been written off.

(b)        Electronic Payment.  Notwithstanding the provisions of G.S. 147‑86.20 and G.S. 147‑86.21, this subsection applies to debts owed a community college, a local school administrative unit, an area mental health, developmental disabilities, and substance abuse authority, and the Administrative Office of the Courts, and to debts payable to or through the office of a clerk of superior court or a magistrate, as well as to debts owed to other State agencies as defined in G.S. 147‑86.20.

The State Controller shall establish policies that allow accounts receivable to be payable under certain conditions by electronic payment. These policies shall be established with the concurrence of the State Treasurer. In addition, any policies that apply to debts payable to or through the office of a clerk of superior court or a magistrate shall be established with the concurrence of the Administrative Officer of the Courts. The Administrative Officer of the Courts may also establish policies otherwise authorized by law that apply to these debts as long as those policies are not inconsistent with the Controller's policies.

A condition of payment by electronic payment is receipt by the appropriate State agency of the full amount of the account receivable owed to the State agency. A debtor who pays by electronic payment may be required to pay any fee or charge associated with the use of electronic payment. Fees associated with processing electronic payments may be paid out of the General Fund and Highway Fund if the payment of the fee by the State is economically beneficial to the State and the payment of the fee by the State has been approved by the State Controller and State Treasurer.

The State Controller and State Treasurer shall consult with the Joint Legislative Commission on Governmental Operations before establishing policies that allow accounts receivable to be payable by electronic payment and before authorizing fees associated with electronic payment to be paid out of the General Fund and Highway Fund. A State agency must also consult with the Joint Legislative Commission on Governmental Operations before implementing any program to accept payment under the policies established pursuant to this subsection.

A payment of an account receivable that is made by electronic payment and is not honored by the issuer of the card or the financial institution offering electronic funds transfer does not relieve the debtor of the obligation to pay the account receivable.

(c)        Collection Techniques.  The State Controller, in conjunction with the Office of the Attorney General, shall establish policies and procedures to govern techniques for collection of accounts receivable. These techniques may include use of credit reporting bureaus, judicial remedies authorized by law, and administrative setoff by a reduction of an individual's tax refund pursuant to the Setoff Debt Collection Act, Chapter 105A of the General Statutes, or a reduction of another payment, other than payroll, due from the State to a person to reduce or eliminate an account receivable that the person owes the State.

No later than January 1, 1999, the State Controller shall negotiate a contract with a third party to perform an audit and collection process of inadvertent overpayments by State agencies to vendors as a result of pricing errors, neglected rebates and discounts, miscalculated freight charges, unclaimed refunds, erroneously paid excise taxes, and related errors. The third party shall be compensated only from funds recovered as a result of the audit. Savings realized in excess of costs shall be transferred from the agency to the Office of State Budget and Management and placed in a special reserve account for future direction by the General Assembly. Any disputed savings shall be settled by the State Controller. This paragraph does not apply to the purchase of medical services by State agencies or payments used to reimburse or otherwise pay for health care services. (1993, c. 512, s. 1; 1998‑212, s. 26.1; 1999‑434, s. 3; 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b).)



§ 147-86.23. Interest and penalties.

§ 147‑86.23.  Interest and penalties.

A State agency shall charge interest at the rate established pursuant to G.S. 105‑241.21 on a past‑due account receivable from the date the account receivable was due until it is paid. A State agency shall add to a past‑due account receivable a late payment penalty of no more than ten percent (10%) of the account receivable. A State agency may waive a late‑payment penalty for good cause shown. If another statute requires the payment of interest or a penalty on a past‑due account receivable, this section does not apply to that past‑due account receivable. This section does not apply to money owed to the University of North Carolina Health Care System for health care services. (1993, c. 512, s. 1; 2007‑306, s. 4; 2007‑491, s. 44(1)a.)



§ 147-86.24. Debtor information and skip tracing.

§ 147‑86.24.  Debtor information and skip tracing.

A State agency shall collect from clients and debtors minimum identifying information as prescribed by the State Controller.  A State agency shall use all available debtor information to skip trace debtors as prescribed by the State Controller.

The State Controller shall establish procedures to give the State Controller access to information that is in the custody of a State agency and could assist another State agency in the collection of accounts receivable owed to that State agency.  A State agency that has this information shall cooperate with the State Controller in giving the State Controller access to the information.  If the information is contained in an electronic database, the State agency shall provide the State Controller on‑line electronic access upon request.  A State agency is not required to give the State Controller access to information when a State or federal law prohibits the disclosure of the information. (1993, c. 512, s. 1.)



§ 147-86.25. Setoff debt collection.

§ 147‑86.25.  Setoff debt collection.

The State Controller shall implement a statewide setoff debt collection program to provide for collection of accounts receivable that have been written off.  The statewide program shall supplement the Setoff Debt Collection Act, Chapter 105A of the General Statutes, and shall provide for written‑off accounts receivable to be set off against payments the State owes to debtors, other than payments of individual income tax refunds and payroll.

A program shall provide that, before final setoff can occur, the State agency servicing the debt must notify the debtor of the proposed setoff and of the debtor's right to contest the setoff through an administrative hearing and judicial review.  A proposed setoff by a State agency that is a "claimant agency" under Chapter 105A of the General Statutes shall be conducted in accordance with the procedures the State agency must follow under that Chapter.  A proposed setoff by a State agency that is not a "claimant agency" under Chapter 105A of the General Statutes shall be conducted under Articles 3 and 4 of Chapter 150B of the General Statutes. (1993, c. 512, s. 1.)



§ 147-86.26. Reporting requirements.

§ 147‑86.26.  Reporting requirements.

A State agency shall provide the State Controller a complete report of the agency's accounts receivable at least quarterly or more frequently as required by the State Controller.  The State Controller shall use the information provided by a State agency and any additional information available to compile a summary report of the agency.  The State Controller shall provide copies of these summary reports annually to the Governor, the Joint Legislative Commission on Governmental Operations, and each State agency.  Each summary report shall include the following:

(1)        The type of accounts receivable owed to the State agency.

(2)        An aging of the accounts receivable.

(3)        Any attempted collection activity and any costs incurred in the collection process.

(4)        Any accounts receivable that have been written off.

(5)        Information required by subdivisions (1) through (4) for the previous three years.

(6)        Identification of a State agency that is not complying with this Article or Chapter 105A of the General Statutes.

(7)        Any additional information the State Controller considers useful. (1993, c. 512, s. 1.)



§ 147-86.27. Rules.

§ 147‑86.27.  Rules.

A State agency may adopt rules to implement this Article. (1993, c. 512, s. 1.)



§ 147-86.28. Reserved for future codification purposes.

§ 147‑86.28.  Reserved for future codification purposes.



§ 147-86.29. Reserved for future codification purposes.

§ 147‑86.29.  Reserved for future codification purposes.



§ 147-86.30. Health and Wellness Trust Fund established.

Article 6C.

Health and Wellness Trust Fund.

§ 147‑86.30.  Health and Wellness Trust Fund established.

(a)        Fund Established.  There is established the Health and Wellness Trust Fund in the Office of the State Treasurer to be used to develop a comprehensive plan to finance programs and initiatives to improve the health and wellness of the people of North Carolina. As used in this Article, the term "Fund" means the Health and Wellness Trust Fund. It is the intent of the General Assembly that the funds provided pursuant to this Article to address the health needs of North Carolinians be used to supplement, not supplant, existing funding of health and wellness programs.

(b)        Fund Earnings, Assets, and Balances.  The State Treasurer shall hold the Fund separate and apart from all other moneys, funds, and accounts. The State Treasurer shall be the custodian of the Fund and shall invest its assets in accordance with G.S. 147‑69.2 and G.S. 147‑69.3. Investment earnings credited to the assets of the Fund shall become part of the Fund. Any balance remaining in the Fund at the end of any fiscal year shall be carried forward in the Fund for the next succeeding fiscal year. Payments from the Fund shall be made on the warrant of the chair of the Commission, pursuant to directives of the Commission. The Commission may expend moneys in the Fund only as provided in subsections (c) and (d) of this section.

(c)        Priority Use of Funds.  As soon as practicable after the beginning of each fiscal year, the State Treasurer must certify in writing to the chair of the Commission the estimated amount of debt service anticipated to be paid during the fiscal year for special indebtedness authorized by the State Capital Facilities Act of 2004, Part 1 of S.L. 2004‑124. The chair of the Commission must issue a warrant from the Fund to the General Fund for the lesser of (i) one‑half of the amount certified by the Treasurer and (ii) the applicable percentage of the Fund's receipts for the current fiscal year. For fiscal years beginning before July 1, 2007, the applicable percentage is thirty percent (30%). For fiscal years beginning on or after July 1, 2007, the applicable percentage is sixty‑five percent (65%).

(d)        Use of Remaining Funds.  The Commission may expend or commit moneys in the Fund in a fiscal year only after the payment required by subsection (c) of this section has been made.

(e)        Fund Purposes.  Moneys from the Fund may be used for any of the following purposes:

(1)        To address the health needs of vulnerable and underserved populations in North Carolina.

(2)        To fund programs and initiatives that include research, education, prevention, and treatment of health problems in North Carolina and to increase the capacity of communities to respond to the public's health needs.

(3)        To develop a comprehensive, community‑based plan with goals and objectives to improve the health and wellness of the people of North Carolina with a priority on preventing, reducing, and remedying the health effects of tobacco use and with an emphasis on reducing youth tobacco use. The plan shall include measurable health and wellness objectives and a proposed timetable for achieving these objectives. In developing the plan, the Commission shall consider all facets of health, including prevention, education, treatment, research, and related areas.

(f)         Limit on Operating and Administrative Expenses.  No more than two and one‑half percent (2 1/2%) of the annual receipts of the Fund for the fiscal year beginning July 1 or a total of one million dollars ($1,000,000), whichever is less, may be used each fiscal year for administrative and operating expenses of the Commission and its staff. All administrative expenses of the Commission shall be paid from the Fund.  (2000‑147, s. 2; 2004‑179, s. 1.3; 2006‑203, s. 122; 2008‑187, s. 28.)



§ 147-86.31. Health and Wellness Trust Fund; eligibility for grants; annual reports from non-State agencies.

§ 147‑86.31.  Health and Wellness Trust Fund; eligibility for grants; annual reports from non‑State agencies.

(a)        Eligible Grant Applicants.  Any of the following are eligible to apply for a grant from the Fund:

(1)        A State agency.

(2)        A local government or other political subdivision of the State or a combination of such entities.

(3)        A nonprofit corporation which has as a significant purpose promoting the public's health, limiting youth access to tobacco products, or reducing the health consequences of tobacco use.

(b)        Annual Report From Non‑State Agencies.  Grant or financial assistance recipients that are non‑State agencies shall submit an annual report to the Commission. The report shall include information concerning how the funds are used, the intended goals and objectives of the recipient's grant proposal or program initiative, and the results of an evaluation of the extent to which the outcomes of the initiatives or proposal achieved those goals and objectives. (2000‑147, s. 2.)



§ 147-86.32. Health and Wellness Trust Fund; Commission established; membership qualifications; vacancies.

§ 147‑86.32.  Health and Wellness Trust Fund; Commission established; membership qualifications; vacancies.

(a)        Commission Established.  There is established the Health and Wellness Trust Fund Commission. As used in this Article, the term "Commission" means the Health and Wellness Trust Fund Commission. The Commission shall exercise its powers independently, but for administrative purposes, the Commission shall be located within the Office of the State Treasurer.

(b)        Membership.  The Commission shall consist of 18 members. The members shall not be employed by or be agents of tobacco product manufacturing companies. The Commission shall be appointed as follows: six members by the Governor, six members by the President Pro Tempore of the Senate, and six members by the Speaker of the House of Representatives. These members shall be appointed as follows:

(1)        The Governor shall make the following appointments:

a.         A person involved in public health.

b.         A person involved in the operation of health care delivery systems.

c.         A health care practitioner.

d.         An at‑large appointee.

e.         An at‑large appointee.

f.          An at‑large appointee.

(2)        The President Pro Tempore of the Senate shall make the following appointments:

a.         A person involved in health research.

b.         A person involved in tobacco‑related health care issues.

c.         A person involved in health promotion and disease prevention.

d.         An at‑large appointee.

e.         An at‑large appointee.

f.          An at‑large appointee.

(3)        The Speaker of the House of Representatives shall make the following appointments:

a.         A person involved in health policy trends.

b.         A person involved with health care for underserved populations.

c.         A person involved with child health care.

d.         An at‑large appointee.

e.         An at‑large appointee.

f.          An at‑large appointee.

It is the intent of the General Assembly that the appointing authorities, in appointing members, shall appoint members who represent the geographic, political, gender, and racial diversity of the State.

(c)        Initial Appointments; Term Limits; Officers.  To provide for a staggered membership, the members initially appointed pursuant to sub‑subdivisions (b)(1)a., (1)b., (2)d., and (3)d. of this section shall serve one‑year terms ending on June 30, 2001. The members initially appointed pursuant to sub‑subdivisions (b)(2)c., (2)e., (3)a., and (3)e. shall serve two‑year terms ending on June 30, 2002. The members initially appointed pursuant to sub‑subdivisions (b)(1)c., (1)d., (1)e., (2)b., and (3)c. shall serve three‑year terms ending June 30, 2003. The remaining members initially appointed pursuant to subsection (b) of this section shall serve four‑year terms ending June 30, 2004.

Except as provided for the initial members under this subsection, members shall serve four‑year terms beginning July 1. No member may serve more than two full consecutive terms. Members may continue to serve beyond their terms until their successors are duly appointed, but any holdover shall not affect the expiration date of the succeeding term. A member may be removed from the Commission for cause by the authority that appointed the member.

The Commission shall elect from its membership a chair, vice‑chair, and other officers as necessary for two‑year terms beginning July 1 at the first meeting of the Commission held on or after July 1 of every even‑numbered year. The vice‑chair may act for the chair in the absence of the chair as authorized by the Commission.

(d)        Vacancies.  Vacancies shall be filled by the designated appointing authority for the remainder of the unexpired term.

(e)        Frequency of Meetings.  The Commission shall meet at least twice each year and may hold special meetings at the call of the chair or a majority of the voting members. The Governor shall call the initial meeting of the Commission.

(f)         Quorum; Majority.  Ten members shall constitute a quorum of the Commission. The Commission may act upon a majority vote of all the members of the Commission on matters involving the disbursement of funds and personnel matters properly before the Commission. On all other matters, the Commission may act by majority vote of the members of the Commission at a meeting at which a quorum is present.

(g)        Meeting Facilities.  The Office of the State Treasurer shall provide meeting facilities for the Commission and its staff as requested by the chair of the Commission.

(h)        Per Diem and Expenses.  The members of the Commission shall receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5. Per diem, subsistence, and travel expenses of the members shall be paid from the Fund.

(i)         Conflict of Interest.  The members of the Commission shall comply with the provisions of G.S. 14‑234 prohibiting conflicts of interest. In addition to the restrictions imposed under G.S. 14‑234, a member shall not vote on, participate in the deliberations of, or otherwise attempt through his or her official capacity to influence the vote on a grant or other financial assistance award by the Commission to a nonprofit entity of which the member is an officer, director, or employee or to a governmental entity of which the member is an employee or a member of the governing board. A violation of this subsection is a Class 1 misdemeanor. (2000‑147, s. 2.)



§ 147-86.33. Health and Wellness Trust Fund; powers and duties.

§ 147‑86.33.  Health and Wellness Trust Fund; powers and duties.

(a)        The Commission shall do the following:

(1)        Allocate moneys from the Fund as grants. A grant may be awarded only for a program or initiative that satisfies the criteria and furthers the purposes of this Article, but the provisions of this Article shall be liberally construed. The Commission shall strive to avoid imposing any unnecessary barriers in the grant application process.

(2)        Develop criteria for awarding grants under this Article. The criteria shall include types of programs and initiatives to be funded, including programs which address the short‑ and long‑term health and wellness of the citizens of North Carolina.

(3)        Develop criteria by which to measure the outcomes of funded programs to evaluate the extent to which those programs achieved the goals for which funds were awarded.

(4)        Develop a mechanism with which to evaluate individual applications.

(5)        Ensure that good faith efforts are made to achieve federal mandates targeting the reduction of youth access to tobacco products.

(6)        Administer the provisions of this Article.

(7)        Adopt rules to implement this Article.

(b)        The Commission is authorized to hire staff or contract for other expertise for the administration of the Fund.

(c)        Gifts and Grants.  The Commission is authorized to accept gifts or grants from other sources. (2000‑147, s. 2.)



§ 147-86.34. Advisory Council.

§ 147‑86.34.  Advisory Council.

The Commission shall create an Advisory Council to advise it with regard to issues as requested by the Commission. The Advisory Council shall include the Secretary of the Department of Health and Human Services, the State Health Director, the Dean of the School of Public Health of the University of North Carolina, and others the Commission considers necessary. (2000‑147, s. 2.)



§ 147-86.35. Health and Wellness Trust Fund; reporting requirements.

§ 147‑86.35.  Health and Wellness Trust Fund; reporting requirements.

(a)        The chair of the Commission shall report each year by November 1 to the Joint Legislative Commission on Governmental Operations and to the chairs of the Joint Legislative Health Care Oversight Committee regarding implementation of this Article, including a report on funds disbursed during the fiscal year by amount, purpose, and category of recipient, and other information as requested by the Joint Legislative Commission on Governmental Operations. The annual report shall also include a summary of each recipient's annual report submitted to the Health and Wellness Trust Fund Commission pursuant to G.S. 147‑86.31(b) and an analysis of progress toward the goals and objectives of any comprehensive, community‑based plan established pursuant to G.S. 147‑86.30(e)(3). A written copy of the annual report shall also be sent to the Legislative Library by November 1 each year. Written reports shall also be sent on a quarterly basis to the Joint Legislative Commission on Governmental Operations.

(b)        Any non‑State entity as that term is defined in G.S. 143C‑1‑1 that receives, uses, or expends any funds from the Commission is subject to the applicable reporting requirements of G.S. 143C‑6‑23. (2000‑147, s. 2; 2004‑196, s. 3; 2006‑203, s. 123.)



§ 147-86.36. Health and Wellness Trust Fund; open meeting and public records requirements.

§ 147‑86.36.  Health and Wellness Trust Fund; open meeting and public records requirements.

The Open Meetings Law (Article 33 of Chapter 143 of the General Statutes) and the Public Records Act (Chapter 132 of the General Statutes) shall apply to the Fund and the Commission, and the Fund and the Commission shall be subject to audit by the State Auditor as provided by law. The Commission shall reimburse the State Auditor for the actual cost of the audit. (2000‑147, s. 2.)



§ 147-86.41. Legislative findings.

Article 6D.

Sudan (Darfur) Divestment Act.

§ 147‑86.41.  Legislative findings.

(1)        On July 23, 2004, the United States Congress declared that "the atrocities unfolding in Darfur, Sudan, are genocide."

(2)        On September 9, 2004, Secretary of State Colin L. Powell told the U.S. Senate Foreign Relations Committee that "genocide has occurred and may still be occurring in Darfur" and "the Government of Sudan and the Janjaweed bear responsibility."

(3)        On September 21, 2004, addressing the United Nations General Assembly, President George W. Bush affirmed the Secretary of State's finding and stated, "At this hour, the world is witnessing terrible suffering and horrible crimes in the Darfur region of Sudan, crimes my government has concluded are genocide."

(4)        On December 7, 2004, the U.S. Congress noted that the genocidal policy in Darfur has led to reports of "systematic rape of thousands of women and girls, the abduction of women and children, and the destruction of hundreds of ethnically African villages, including the poisoning of their wells and the plunder of their crops and cattle upon which the people of such villages sustain themselves."

(5)        Also on December 7, 2004, Congress found that "the Government of Sudan has restricted access by humanitarian and human rights workers to the Darfur area through intimidation by military and security forces, and through bureaucratic and administrative obstruction, in an attempt to inflict the most devastating harm on those individuals displaced from their villages and homes without any means of sustenance or shelter."

(6)        On September 25, 2006, Congress reaffirmed that "the genocide unfolding in the Darfur region of Sudan is characterized by acts of terrorism and atrocities directed against civilians, including mass murder, rape, and sexual violence committed by the Janjaweed and associated militias with the complicity and support of the National Congress Party‑led faction of the Government of Sudan."

(7)        On September 26, 2006, the U.S. House of Representatives stated that "an estimated 300,000 to 400,000 people have been killed by the Government of Sudan and its Janjaweed allies since the [Darfur] crisis began in 2003, more than 2,000,000 people have been displaced from their homes, and more than 250,000 people from Darfur remain in refugee camps in Chad."

(8)        The Darfur crisis represents the first time the United States Government has labeled ongoing atrocities genocide.

(9)        The Federal Government has imposed sanctions against the Government of Sudan since 1997. These sanctions are monitored through the U.S. Treasury Department's Office of Foreign Assets Control (OFAC).

(10)      According to a former chair of the U.S. Securities and Exchange Commission, "the fact that a foreign company is doing material business with a country, government, or entity on OFAC's sanctions list is, in the SEC staff's view, substantially likely to be significant to a reasonable investor's decision about whether to invest in that company."

(11)      Since 1993, the U.S. Secretary of State has determined that Sudan is a country the government of which has repeatedly provided support for acts of international terrorism, thereby restricting United States assistance, defense exports and sales, and financial and other transactions with the Government of Sudan.

(12)      A 2006 U.S. House of Representatives report states that "a company's association with sponsors of terrorism and human rights abuses, no matter how large or small, can have a materially adverse result on a public company's operations, financial condition, earnings, and stock prices, all of which can negatively affect the value of an investment."

(13)      In response to the financial risk posed by investments in companies doing business with a terrorist‑sponsoring state, the Securities and Exchange Commission established its Office of Global Security Risk to provide for enhanced disclosure of material information regarding such companies.

(14)      The current Sudan divestment movement encompasses nearly 100 universities, cities, states, and private pension plans.

(15)      Companies facing such widespread divestment present further material risk to remaining investors.

(16)      It is a fundamental responsibility of the State of North Carolina to decide where, how, and by whom financial resources in its control should be invested, taking into account numerous pertinent factors.

(17)      It is the prerogative and desire of the State of North Carolina in respect to investment resources in its control and to the extent reasonable, with due consideration for, among other things, return on investment, on behalf of itself and its investment beneficiaries, not to participate in an ownership or capital‑providing capacity with entities that provide significant practical support for genocide, including certain non‑United States companies presently doing business in Sudan.

(18)      It is the judgment of the General Assembly that this article should remain in effect only insofar as it continues to be consistent with, and does not unduly interfere with, the foreign policy of the United States as determined by the Federal Government.

(19)      It is the judgment of this General Assembly that mandatory divestment of public funds from certain companies is a measure that should be employed sparingly and judiciously. A Congressional and Presidential declaration of genocide satisfies this high threshold. (2007‑486, s. 1.)



§ 147-86.42. Definitions.

§ 147‑86.42.  Definitions.

As used in this article, the following definitions apply:

(1)        "Active Business Operations" means all Business Operations that are not Inactive Business Operations.

(2)        "Business Operations" means engaging in commerce in any form in Sudan, including by acquiring, developing, maintaining, owning, selling, possessing, leasing, or operating equipment, facilities, personnel, products, services, personal property, real property, or any other apparatus of business or commerce.

(3)        "Company" means any sole proprietorship, organization, association, corporation, partnership, joint venture, limited partnership, limited liability partnership, limited liability company, or other entity or business association, including all wholly‑owned subsidiaries, majority‑owned subsidiaries, parent companies, or affiliates of such entities or business associations, that exists for profit‑making purposes.

(4)        "Complicit" means taking actions during any preceding 20‑month period which have directly supported or promoted the genocidal campaign in Darfur, including, but not limited to, preventing Darfur's victimized population from communicating with each other, encouraging Sudanese citizens to speak out against an internationally approved security force for Darfur, actively working to deny, cover up, or alter the record on human rights abuses in Darfur, or other similar actions.

(5)        "Direct Holdings" in a Company means all securities of that Company held directly by the Public Fund or in an account or fund in which the Public Fund owns all shares or interests.

(6)        "Government of Sudan" means the government in Khartoum, Sudan, which is led by the National Congress Party (formerly known as the National Islamic Front) or any successor government formed on or after October 13, 2006 (including the coalition National Unity Government agreed upon in the Comprehensive Peace Agreement for Sudan), and does not include the regional government of southern Sudan.

(7)        "Inactive Business Operations" means the mere continued holding or renewal of rights to property previously operated for the purpose of generating revenues but not presently deployed for such purpose.

(8)        "Indirect Holdings" in a Company means all securities of that Company held in an account or fund, such as a mutual fund, managed by one or more persons not employed by the Public Fund, in which the Public Fund owns shares or interests together with other investors not subject to the provisions of this article.

(9)        "Marginalized Populations of Sudan" include, but are not limited to, the portion of the population in the Darfur region that has been genocidally victimized; the portion of the population of southern Sudan victimized by Sudan's North‑South civil war; the Beja, Rashidiya, and other similarly underserved groups of eastern Sudan; the Nubian and other similarly underserved groups in Sudan's Abyei, Southern Blue Nile, and Nuba Mountain regions; and the Amri, Hamadab, Manasir, and other similarly underserved groups of northern Sudan.

(10)      "Military Equipment" means weapons, arms, military supplies, and equipment that readily may be used for military purposes, including, but not limited to, radar systems or military‑grade transport vehicles; or supplies or services sold or provided directly or indirectly to any force actively participating in armed conflict in Sudan.

(11)      "Mineral Extraction Activities" include exploring, extracting, processing, transporting, or wholesale selling or trading of elemental minerals or associated metal alloys or oxides (ore), including gold, copper, chromium, chromite, diamonds, iron, iron ore, silver, tungsten, uranium, and zinc, as well as facilitating such activities, including by providing supplies or services in support of such activities.

(12)      "Oil‑Related Activities" include, but are not limited to, owning rights to oil blocks; exporting, extracting, producing, refining, processing, exploring for, transporting, selling, or trading of oil; constructing, maintaining, or operating a pipeline, refinery, or other oil‑field infrastructure; and facilitating such activities, including by providing supplies or services in support of such activities, provided that the mere retail sale of gasoline and related consumer products shall not be considered Oil‑Related Activities.

(13)      "Power Production Activities" means any Business Operation that involves a project commissioned by the National Electricity Corporation (NEC) of Sudan or other similar Government of Sudan entity whose purpose is to facilitate power generation and delivery, including, but not limited to, establishing power‑generating plants or hydroelectric dams, selling or installing components for the project, providing service contracts related to the installation or maintenance of the project, as well as facilitating such activities, including by providing supplies or services in support of such activities.

(14)      "Public Fund" means any funds held by the State Treasurer to the credit of:

a.         The Teachers' and State Employees' Retirement System.

b.         The Consolidated Judicial Retirement System.

c.         The Firemen's and Rescue Workers' Pension Fund.

d.         The Local Governmental Employees' Retirement System.

e.         The Legislative Retirement System.

f.          The Legislative Retirement Fund.

g.         The North Carolina National Guard Pension Fund.

(14a)    "Scrutinized Business Operations" means Business Operations that have resulted in a Company becoming a Scrutinized Company.

(15)      "Scrutinized Company" means any Company that meets the criteria in sub‑subdivisions a., b., or c. below:

a.         The Company has Business Operations that involve contracts with and/or provision of supplies or services to the Government of Sudan, to companies in which the Government of Sudan has any direct or indirect equity share, Government of Sudan‑commissioned consortiums or projects, or to Companies involved in Government of Sudan‑commissioned consortiums or projects and at least one of the following conditions is satisfied:

1.         More than ten percent (10%) of the Company's revenues or assets linked to Sudan involve Oil‑Related Activities or Mineral Extraction Activities; less than seventy‑five percent (75%) of the Company's revenues or assets linked to Sudan involve contracts with and/or provision of Oil‑Related or Mineral Extracting products or services to the regional government of southern Sudan or a project or consortium created exclusively by that regional government; and the Company has failed to take Substantial Action.

2.         More than ten percent (10%) of the Company's revenues or assets linked to Sudan involve Power Production Activities; less than seventy‑five percent (75%) of the Company's Power Production Activities include projects whose intent is to provide power or electricity to the Marginalized Populations of Sudan; and the Company has failed to take Substantial Action.

b.         The Company is Complicit in the Darfur genocide.

c.         The Company supplies Military Equipment within Sudan, unless it clearly shows that the Military Equipment cannot be used to facilitate offensive military actions in Sudan or the Company implements rigorous and verifiable safeguards to prevent use of that equipment by forces actively participating in armed conflict, for example, through post‑sale tracking of such equipment by the Company, certification from a reputable and objective third party that such equipment is not being used by a party participating in armed conflict in Sudan, or sale of such equipment solely to the regional government of southern Sudan or any internationally recognized peacekeeping force or humanitarian organization.

Notwithstanding anything herein to the contrary, a Social Development Company which is not Complicit in the Darfur genocide shall not be considered a Scrutinized Company.

(16)      "Social Development Company" means a Company whose primary purpose in Sudan is to provide humanitarian goods or services, including medicine or medical equipment, agricultural supplies or infrastructure, educational opportunities, journalism‑related activities, information or information materials, spiritual‑related activities, services of a purely clerical or reporting nature, food, clothing, or general consumer goods that are unrelated to Oil‑Related Activities, Mineral Extraction Activities, or Power Production Activities.

(17)      "Substantial Action" means adopting, publicizing, and implementing a formal plan to cease Scrutinized Business Operations within one year and to refrain from any such new Business Operations; undertaking significant humanitarian efforts on behalf of one or more Marginalized Populations of Sudan; or through engagement with the Government of Sudan, materially improving conditions for the genocidally victimized population in Darfur. (2007‑486, s. 2.)



§ 147-86.43. Identification of companies.

§ 147‑86.43.  Identification of companies.

(a)        Within 90 days of August 30, 2007, the Public Fund shall make its best efforts to identify all Scrutinized Companies in which the Public Fund has Direct or Indirect Holdings or could possibly have such holdings in the future. Such efforts shall include, as appropriate:

(1)        Reviewing and relying, as appropriate in the Public Fund's judgment, on publicly available information regarding Companies with Business Operations in Sudan, including information provided by nonprofit organizations, research firms, international organizations, and government entities;

(2)        Contacting asset managers contracted by the Public Fund that invest in Companies with Business Operations in Sudan; or

(3)        Contacting other institutional investors that have divested from and/or engaged with Companies that have Business Operations in Sudan.

(b)        By the first meeting of the Public Fund following the 90‑day period described in subsection (a), the Public Fund shall assemble all Scrutinized Companies identified into a "Scrutinized Companies List."

(c)        The Public Fund shall update the Scrutinized Companies List on a quarterly basis based on evolving information from, among other sources, those listed in subsection (a) of this section. (2007‑486, s. 3.)



§ 147-86.44. Required actions.

§ 147‑86.44.  Required actions.

(a)        General.  The Public Fund shall adhere to the procedure for Companies on the Scrutinized Companies List as provided in this section:

(b)        Engagement. 

(1)        The Public Fund shall immediately determine the Companies on the Scrutinized Companies List in which the Public Fund owns Direct or Indirect Holdings.

(2)        For each Company identified in subdivision (1) of this section with only Inactive Business Operations, the Public Fund shall send a written notice informing the Company of this article and encouraging it to continue to refrain from initiating Active Business Operations in Sudan until it is able to avoid Scrutinized Business Operations. The Public Fund shall continue such correspondence on a semiannual basis.

(3)        For each Company newly identified in subdivision (1) of this section with Active Business Operations, the Public Fund shall send a written notice informing the Company of its Scrutinized Company status and that it may become subject to divestment by the Public Fund. The notice shall offer the Company the opportunity to clarify its Sudan‑related activities and shall encourage the Company, within 90 days, to either cease its Scrutinized Business Operations or convert such operations to Inactive Business Operations in order to avoid qualifying for divestment by the Public Fund.

(4)        If, within 90 days following the Public Fund's first engagement with a Company pursuant to subdivision (3) of this section that Company ceases Scrutinized Business Operations, the Company shall be removed from the Scrutinized Companies List and the provisions of this Section shall cease to apply to it unless it resumes Scrutinized Business Operations. If, within 90 days following the Public Fund's first engagement, the Company converts its Scrutinized Active Business Operations to Inactive Business Operations, the Company shall be subject to all provisions relating thereto.

(c)        Divestment. 

(1)        If, after 90 days following the Public Fund's first engagement with a Company pursuant to subdivision (b)(3) of this section, the Company continues to have Scrutinized Active Business Operations, and only while such Company continues to have Scrutinized Active Business Operations, the Public Fund shall sell, redeem, divest, or withdraw all publicly traded securities of the Company within 15 months after the Company's most recent appearance on the Scrutinized Companies List.

(2)        If a Company that ceased Scrutinized Active Business Operations following engagement pursuant to subdivision (b)(3) of this section resumes such operations, subdivision (1) of this subsection shall immediately apply, and the Public Fund shall send a written notice to the Company. The Company shall also be immediately reintroduced onto the Scrutinized Companies List.

(d)        Prohibition.  At no time shall the Public Fund acquire securities of Companies on the Scrutinized Companies List that have Active Business Operations, except as provided below.

(e)        Exemption.  No Company which the United States Government affirmatively declares to be excluded from its present or any future federal sanctions regime relating to Sudan shall be subject to divestment or investment prohibition pursuant to subsections (c) and (d) of this section.

(f)         Excluded Securities.  Notwithstanding anything herein to the contrary, subsections (c) and (d) of this section shall not apply to Indirect Holdings in actively managed investment funds. The Public Fund shall, however, submit letters to the managers of such investment funds containing Companies with Scrutinized Active Business Operations requesting that they consider removing such Companies from the fund or create a similar actively managed fund with Indirect Holdings devoid of such Companies. If the manager creates a similar fund, the Public Fund shall replace all applicable investments with investments in the similar fund in an expedited time frame consistent with prudent investing standards. For the purposes of this section, "private equity" funds shall be deemed to be actively managed investment funds. (2007‑486, s. 4.)



§ 147-86.45. Reporting.

§ 147‑86.45.  Reporting.

(a)        The Public Fund shall file a publicly available report to the General Assembly that includes the Scrutinized Companies List annually.

(b)        Annually thereafter, the Public Fund shall file a publicly available report to the General Assembly and send a copy of that report to the United States Presidential Special Envoy to Sudan (or an appropriate designee or successor) that includes:

(1)        A summary of correspondence with Companies engaged by the Public Fund under G.S. 147‑86.44(b)(2) and (b)(3).

(2)        All investments sold, redeemed, divested, or withdrawn in compliance with G.S. 147‑86.44(c).

(3)        All prohibited investments under G.S. 147‑86.44(d); and

(4)        Any progress made under G.S. 147‑86.44(f). (2007‑486, s. 5.)



§ 147-86.46. Expiration of this article.

§ 147‑86.46.  Expiration of this article.

This article expires upon the occurrence of any of the following:

(1)        The Congress or President of the United States declaring that the Darfur genocide has been halted for at least 12 months.

(2)        The United States revoking all sanctions imposed against the Government of Sudan.

(3)        The Congress or President of the United States declaring that the Government of Sudan has honored its commitments to cease attacks on civilians, demobilize and demilitarize the Janjaweed and associated militias, grant free and unfettered access for deliveries of humanitarian assistance, and allow for the safe and voluntary return of refugees and internally displaced persons.

(4)        The Congress or President of the United States, through legislation or executive order, declaring that mandatory divestment of the type provided for in this article interferes with the conduct of United States foreign policy. (2007‑486, s. 6.)



§ 147-86.47. Other legal obligations.

§ 147‑86.47.  Other legal obligations.

With respect to actions taken in compliance with this article, including all good faith determinations regarding Companies as required by this article, the Public Fund shall be exempt from any conflicting statutory or common law obligations, including any such obligations in respect to choice of asset managers, investment funds, or investments for the Public Fund's securities portfolios. (2007‑486, s. 7.)



§ 147-86.48. Reinvestment in certain companies with Scrutinized Active Business Operations.

§ 147‑86.48.  Reinvestment in certain companies with Scrutinized Active Business Operations.

Notwithstanding anything in this article, the Public Fund is permitted to cease divesting from certain Scrutinized Companies pursuant to G.S. 147‑86.44(c) and/or reinvest in certain Scrutinized Companies from which it divested pursuant to G.S. 147‑86.44(c) if clear and convincing evidence shows that the value for all assets under management by the Public Fund becomes equal to or less than 99.50% (50 basis points) of the hypothetical value of all assets under management by the Public Fund assuming no divestment for any company had occurred under G.S. 147‑86.44(c). Cessation of divestment, reinvestment, and/or any subsequent ongoing investment authorized by this section shall be strictly limited to the minimum steps necessary to avoid the contingency set forth in the preceding sentence. For any cessation of divestment, reinvestment, and/or subsequent ongoing investment authorized by this section, the Public Fund shall provide a written report to the General Assembly in advance of initial reinvestment, updated semiannually thereafter as applicable, setting forth the reasons and justification, supported by clear and convincing evidence, for its decisions to cease divestment, reinvest, and/or remain invested in Companies with Scrutinized Active Business Operations. This section has no application to reinvestment in Companies on the ground that they have ceased to have Scrutinized Active Business Operations. (2007‑486, s. 8.)



§ 147-86.49. Enforcement.

§ 147‑86.49.  Enforcement.

The Attorney General is charged with enforcing the provisions of this article and, through any lawful designee, may bring such actions in court as are necessary to do so. (2007‑486, s. 9.)



§ 147-87. Secretary of Revenue; appointment; salary.

Article 7.

Secretary of Revenue.

§ 147‑87.  Secretary of Revenue; appointment; salary.

A Secretary of Revenue shall be appointed by the Governor on January 1, 1933, and quadrennially thereafter. The term of office of the Secretary shall be four years and until his successor is appointed and qualified. His salary shall be fixed by the General Assembly in the Current Operations Appropriations Act. (1921, c. 40, ss. 2, 6; 1929, c. 232; 1973, c. 476, s. 193; 1983, c. 717, s. 90; 1983 (Reg. Sess., 1984), c. 1034, s. 164.)



§ 147-88: Repealed by Session Laws 1991, c. 10, s. 3.

§ 147‑88:  Repealed by Session Laws 1991, c.  10, s. 3.



§ 147-89. To prosecute cases removed to federal courts.

Article 8.

District Attorneys.

§ 147‑89.  To prosecute cases removed to federal courts.

It shall be the duty of the district attorneys of this State, in whose jurisdiction the circuit and district courts of the United States are held, having first obtained the permission of the judges of said courts, to prosecute, or assist in the prosecution of, all criminal cases in said courts where the defendants are charged with violations of the laws of this State, and have moved their cases  from the State to the federal courts under the provisions of the various acts of Congress on such subjects. (1874‑5, c. 164, s. 1; Code, s. 1239; Rev., s. 5381; C.S., s. 7696; 1973, c. 47, s. 2.)



§ 147-90. Investigations of uses of deadly force.

§ 147‑90.  Investigations of uses of deadly force.

In every instance in which a private citizen is killed as a result of the use of a firearm by a law enforcement officer in the line of duty, the district attorney in the prosecutorial district in which the death occurred shall, upon the request of the surviving spouse or next of kin of the private citizen within 180 days of the death, request the State Bureau of Investigation to conduct an investigation into the incident. For purposes of this section, the term "next of kin" includes only the child, father, mother, sister, or brother of the private citizen.

Statements prepared by or on behalf of a district attorney pursuant to this section are not public records as defined by G.S. 132‑1 and may be released by the district attorney only as provided by G.S. 132‑1.4 or other applicable law. (2007‑129, s. 1.)






Chapter 148 - State Prison System.

§ 148-1. Repealed by Session Laws 1973, c. 1262, s. 10.

Chapter 148.

State Prison System.

Article 1.

Organization and Management.

§ 148‑1.  Repealed by Session Laws 1973, c. 1262, s. 10.



§ 148-2. Prison moneys and earnings.

§ 148‑2.  Prison moneys and earnings.

(a)        Persons authorized to collect or receive the moneys and earnings of the State prison system shall enter into bonds payable to the State of North Carolina in penal sums and with security approved by the Department of Correction, conditioned upon the faithful performance by these persons of their duties in collecting, receiving, and paying over prison moneys and earnings to the State Treasurer. Only corporate security with sureties licensed to do business in North Carolina shall be accepted.

(b)        Repealed by Session Laws 2007‑280, s. 2, effective August 1, 2007.

(c)        Notwithstanding G.S. 147‑77, Article 6A of Chapter 147 of the General Statutes, or any other provision of law, the Department of Correction may deposit revenue from prison canteens in local banks. The profits from prison canteens shall be deposited with the State Treasurer on a monthly basis in a fund denominated as the Correction Inmate Welfare Fund. Once the operating budget for the Correction Inmate Welfare Fund has been met, an amount equal to the funds allocated to each prison unit on a per inmate per year basis shall be credited to the Crime Victims Compensation Fund established in G.S 15B‑23 as soon as practicable after the total amount paid to each unit per inmate per year has been determined. (1901, c. 472, s. 7; Rev., s. 5389; C.S., s. 7704; 1923, c. 156; 1925, c. 163; 1933, c. 172, s. 18; 1957, c. 349, s. 2; 1967, c. 996, s. 14; 1973, c. 1262, s. 10; 1985 (Reg. Sess., 1986), c. 1014, s. 203; 1991 (Reg. Sess., 1992), c. 902, s. 4; 1993 (Reg. Sess., 1994), c. 769, s. 21.5(a); 2007‑280, s. 2.)



§ 148-3. Prison property.

§ 148‑3.  Prison property.

(a)        The State Department of Correction shall subject to the provisions of G.S. 143‑341, have control and custody of all unexpended surplus highway funds previously allocated for prison purposes and all property of every kind and description now used by or considered a part of units of the State prison system, except vehicles used on a rental basis. The property coming within the provisions of this section shall be identified and agreed upon by the executive heads of the highway and prison systems, or by their duly authorized representatives. The Governor shall have final authority to decide whether or not particular property shall be transferred to the Department of Correction in event the executive heads of the two systems are unable to agree.

(b)        Property, both real and personal, deemed by the Department of Correction to be necessary or convenient in the operation of the State prison system may, subject to the provisions of G.S. 143‑341, be acquired by gift, devise, purchase, or lease. The Department of Correction may, subject to the provisions of G.S. 143‑341, dispose of any prison property, either real or personal, or any interest or estate therein. (1901, c. 472, ss. 2, 6; Rev., s. 5392; C.S., s. 7705; 1925, c. 163; 1933, c. 172, s. 18; 1943, c. 409; 1957, c. 349, s. 3; 1967, c. 996, s. 13.)



§ 148-4. Control and custody of prisoners; authorizing prisoner to leave place of confinement.

§ 148‑4.  Control and custody of prisoners; authorizing prisoner to leave place of confinement.

The Secretary of Correction shall have control and custody of all prisoners serving sentence in the State prison system, and such prisoners shall be subject to all the rules and regulations legally adopted for the government thereof. Any sentence to imprisonment in any unit of the State prison system, or to jail to be assigned to work under the State Department of Correction, shall be construed as a commitment, for such terms of imprisonment as the court may direct, to the custody of the Secretary of Correction or his authorized representative, who shall designate the places of confinement within the State prison system where the sentences of all such persons shall be served. The authorized agents of the Secretary shall have all the authority of peace officers for the purpose of transferring prisoners from place to place in the State as their duties might require and for apprehending, arresting, and returning to prison escaped prisoners, and may be commissioned by the Governor, either generally or specially, as special officers for returning escaped prisoners or other fugitives from justice from outside the State, when such persons have been extradited or voluntarily surrendered. Employees of departments, institutions, agencies, and political subdivisions of the State hiring prisoners to perform work outside prison confines may be designated as the authorized agents of the Secretary of Correction for the purpose of maintaining control and custody of prisoners who may be placed under the supervision and control of such employees, including guarding and transferring such prisoners from place to place in the State as their duties might require, and apprehending and arresting escaped prisoners and returning them to prison. The governing authorities of the State prison system are authorized to determine by rules and regulations the manner of designating these agents and placing prisoners under their supervision and control, which rules and regulations shall be established in the same manner as other rules and regulations for the government of the State prison system.

The Secretary of Correction may extend the limits of the place of confinement of a prisoner, as to whom there is reasonable cause to believe he will honor his trust, by authorizing him, under prescribed conditions, to leave the confines of that place unaccompanied by a custodial agent for a prescribed period of time to

(1)        Contact prospective employers; or

(2)        Secure a suitable residence for use when released on parole or upon discharge; or

(3)        Obtain medical services not otherwise available; or

(4)        Participate in a training program in the community; or

(5)        Visit or attend the funeral of a spouse, child (including stepchild, adopted child or child as to whom the prisoner, though not a natural parent, has acted in the place of a parent), parent (including a person though not a natural parent, has acted in the place of a parent), brother, or sister; or

(6)        Participate in community‑based programs of rehabilitation, including, but not limited to the existing community volunteer and home‑leave programs, pre‑release and after‑care programs as may be provided for and administered by the Secretary of Correction and other programs determined by the Secretary of Correction to be consistent with the prisoner's rehabilitation and return to society; or

(7)        Be on maternity leave, for a period of time not to exceed 60 days. The county departments of social services are expected to cooperate with officials at the North Carolina Correctional Center for Women to coordinate prenatal care, financial services, and placement of the child; or

(8)        Receive palliative care, only in the case of a terminally ill inmate or a permanently and totally disabled inmate that the Secretary finds no longer poses a significant public safety risk, and only after consultation with any victims of the inmate or the victims' families. For purposes of this subdivision, the term "terminally ill" describes an inmate who, as determined by a licensed physician, has an incurable condition caused by illness or disease that was unknown at the time of sentencing and was not diagnosed upon entry to prison, that will likely produce death within six months, and that is so debilitating that it is highly unlikely that the inmate poses a significant public safety risk. For purposes of this subdivision, the term "permanently and totally disabled" describes an inmate who, as determined by a licensed physician, suffers from permanent and irreversible physical incapacitation as a result of an existing physical or medical condition that was unknown at the time of sentencing and was not diagnosed upon entry to prison, and that is so incapacitating that it is highly unlikely that the inmate poses a significant public safety risk. The Department's medical director shall notify the Secretary immediately when an inmate has been classified as terminally ill and shall provide regular reports on inmates classified as permanently and totally disabled. The Secretary shall act expeditiously in determining whether to extend the limits of confinement under this subdivision upon receiving notice that an inmate has been classified as terminally ill or permanently and totally disabled and, in the case of a terminally ill inmate, the Secretary shall make a good faith effort to reach a determination within 30 days of receiving notice of the inmate's terminal condition.

The willful failure of a prisoner to remain within the extended limits of his confinement, or to return within the time prescribed to the place of confinement designated by the Secretary of Correction, shall be deemed an escape from the custody of the Secretary of Correction punishable as provided in G.S. 148‑45. (1901, c. 472, s. 4; Rev., s. 5390; C.S., s. 7706; 1925, c. 163; 1933, c. 172, ss. 5, 18; 1935, c. 257, s. 2; 1943, c. 409; 1955, c. 238, s. 2; 1957, c. 349, s. 10; 1959, c. 109; 1965, c. 1042; 1967, c. 996, ss. 13, 15; 1973, c. 902; c. 1262, s. 10; 1977, c. 704, s. 5; 1985, c. 483; 2001‑424, s. 25.9(a); 2005‑276, s. 17.13.)



§ 148-4.1. Release of inmates.

§ 148‑4.1.  Release of inmates.

(a)        Whenever the Secretary of Correction determines from data compiled by the Department of Correction that it is necessary to reduce the prison population to a more manageable level or to meet the State's obligations under law, he shall direct the Post‑Release Supervision and Parole Commission to release on parole over a reasonable period of time a number of prisoners sufficient to that purpose. From the time the Secretary directs the Post‑Release Supervision and Parole Commission until the prison population has been reduced to a more manageable level, the Secretary may not accept any inmates ordered transferred from local confinement facilities to the State prison system under G.S. 148‑32.1(b). Further, the Secretary may return any inmate housed in the State prison system under an order entered pursuant to G.S. 148‑32.1(b) to the local confinement facility from which the inmate was transferred. In order to meet the requirements of this section, the Parole Commission shall not parole any person convicted under Article 7A of Chapter 14 of a sex offense, under G.S. 14‑39, 14‑41, or 14‑43.3, under G.S. 90‑95(h) of a drug trafficking offense, or under G.S. 14‑17, or any other violent felon as defined in subsection (a1) of this section. The Parole Commission may continue to consider the suitability for release of such persons in accordance with the criteria set forth in Articles 85 and 85A of Chapter 15A.

(a1)      Notwithstanding any other provision of this section, the Department of Correction shall at all times secure the necessary prison space to house any violent felon or habitual felon for the full active sentence imposed by the court. For purposes of this subsection, the term "violent felon" means any person convicted of the following felony offenses: first or second degree murder, voluntary manslaughter, first or second degree rape, first or second degree sexual offense, any sexual offense involving a minor, robbery, kidnapping, or assault, or attempting, soliciting, or conspiring to commit any of those offenses.

(b)        Except as provided in subsection (c), only inmates who are otherwise eligible for parole pursuant to Article 85 of Chapter 15A or pursuant to Article 3B of this Chapter may be released under this section.

(c)        Persons eligible for parole under Article 85A of Chapter 15A shall be eligible for early parole under this section nine months prior to the discharge date otherwise applicable, and six months prior to the date of automatic 90‑day parole authorized by G.S. 15A‑1380.2.

(c1) through (g) Repealed by 1995 Session Laws, c. 324, s. 19.9(e).

(g1)      Expired July 1, 1996.

(h)        A person sentenced under Article 81B of Chapter 15A of the General Statutes shall not be released pursuant to this section.

(i)         This section does not apply to inmates released pursuant to G.S. 148‑64.1.  (1983, c. 557, s. 1; 1985 (Reg. Sess., 1986), c. 1014, s. 197(a); 1987, c. 7, ss. 1, 3, 4; c. 879, s. 1.2; 1989, c. 1, s. 1; 1990, Ex. Sess., c. 1, ss. 1‑3.3; 1989 (Reg. Sess., 1990), c. 933, ss. 10‑13; 1991, c. 187, s. 2; c. 217, ss. 6, 7; c. 437, ss. 1‑9; 1991 (Reg. Sess., 1992), c. 1036, ss. 5‑7; 1993, c. 91, ss. 1‑9; c. 538, s. 31; 1994, Ex. Sess., c. 14, s. 64; c. 15, ss. 1‑4; c. 24, s. 14(b), (e); 1995, c. 324, s. 19.9(a)‑(e); 2008‑199, s. 1.)



§ 148-5. Secretary to manage prison property.

§ 148‑5.  Secretary to manage prison property.

The Secretary of Correction shall manage and have charge of all the property and effects of the State prison system, and conduct all its affairs subject to the provisions of this Chapter and the rules and regulations legally adopted for the government thereof. (1933, c. 172, s. 4; 1955, c. 238, s. 3; 1967, c. 996, s. 15; 1973, c. 1262, s. 10.)



§ 148-5.1. Confining inmates away from victims.

§ 148‑5.1.  Confining inmates away from victims.

If a victim or immediate family member of a victim requests that, for the safety of the victim or family member, an inmate be confined outside the county where the victim or family member resides or is employed, the Department shall make a reasonable effort to house the inmate in a facility in another county. If the inmate is not so housed in another county, the Department shall notify the victim or family member in writing. (2001‑433, s. 10; 2001‑487, s. 120.)



§ 148-6. Custody, employment and hiring out of convicts.

§ 148‑6.  Custody, employment and hiring out of convicts.

The State Department of Correction shall provide for receiving, and keeping in custody until discharged by law, all such convicts as may be now confined in the prison and such as may be hereafter sentenced to imprisonment therein by the several courts of this State. The Department shall have full power and authority to provide for employment of such convicts, either in the prison or on farms leased or owned by the State of North Carolina, or elsewhere, or otherwise; and may contract for the hire or employment of any able‑bodied convicts upon such terms as may be just and fair, but such convicts so hired, or employed, shall remain under the actual management, control and care of the Department. (1895, c. 194, s. 5; 1897, c. 270; 1901, c. 472, ss. 5, 6; Rev., s. 5391; C.S., s. 7707; 1925, c. 163; 1933, c. 172, s. 18; 1957, c. 349, s. 10; 1967, c. 996, s. 13; 2007‑398, s. 2.)



§ 148-7: Repealed by Session Laws 1995, c. 233, s. 1.

§ 148‑7:  Repealed by Session Laws 1995, c.  233, s. 1.



§ 148-8. Transferred to § 66-58(b)(15) by Session Laws 1975, c. 730, s. 2.

§ 148‑8.  Transferred to § 66‑58(b)(15) by Session Laws 1975, c. 730, s. 2.



§ 148-8.1. Transferred to § 66-58(b)(16) by Session Laws 1975, c. 730, s. 3.

§ 148‑8.1.  Transferred to § 66‑58(b)(16) by Session Laws 1975, c. 730, s. 3.



§ 148-9. Repealed by Session Laws 1973, c. 476, s. 138.

§ 148‑9.  Repealed by Session Laws 1973, c. 476, s. 138.



§ 148-10. Department of Environment and Natural Resources to supervise sanitary and health conditions of prisoners.

§ 148‑10.  Department of Environment and Natural Resources to supervise sanitary and health conditions of prisoners.

The Department of Environment and Natural Resources shall have general supervision over the sanitary and health conditions of the central prison, over the prison camps, or other places of confinement of prisoners under the jurisdiction of the State Department of Correction, and shall make periodic examinations of the same and report to the State Department of Correction the conditions found there with respect to the sanitary and hygienic care of such prisoners. (1917, c. 286, s. 8; 1919, c. 80, s. 4; C.S., s. 7714; 1925, c. 163; 1933, c. 172, s. 22; 1943, c. 409; 1957, c. 349, s. 10; 1967, c. 996, s. 13; 1973, c. 476, s. 128; 1989, c. 727, s. 219(37); 1997‑443, s. 11A.111.)



§ 148-10.1. Employment of clinical chaplains for inmates.

§ 148‑10.1.  Employment of clinical chaplains for inmates.

The Department of Correction is authorized and directed to employ clinical chaplains to provide moral, spiritual and social counselling and ministerial services to inmates in the custody of the Secretary of the Department of Correction.  The Department of Correction shall seek to employ a diversity of qualified persons having differing faiths which are to the extent practicable reflective of the professed religious composition of the inmate population. (1977, c. 950, s. 1.)



§ 148-10.2. Policy: Certain inmates not to contact family members of victims.

§ 148‑10.2.  Policy: Certain inmates not to contact family members of victims.

(a)        It shall be the policy of the Department of Correction to prohibit death row inmates from contacting the surviving family members of the victims without the written consent of the family members being contacted. For purposes of this subsection, the term "contact" includes arranging for a third party to forward communications from the inmate to the surviving family members of the victim.

(b)        At the request of the victim or a family member of the victim, the Department of Correction shall prohibit an inmate convicted of an offense listed in G.S. 15A‑830(a)(7) from contacting the requesting party. For purposes of this subsection, the term "contact" includes arranging for a third party to forward communications from the inmate to the victim or family member.

(c)        The Department of Correction shall develop and impose sanctions against any inmate who violates the provisions of this section. (1999‑358, s. 1; 2001‑433, s. 9; 2001‑487, s. 120.)



§ 148-10.3. Electronic monitoring costs.

§ 148‑10.3.  Electronic monitoring costs.

Personnel, equipment, and other costs of providing electronic monitoring of pretrial or sentenced offenders shall be reimbursed to the Department of Correction by the State or local agency requesting the service in an amount not exceeding the actual costs. (2002‑126, s. 17.10(a).)



§ 148-11. Authority to adopt rules; authority to designate uniforms.

Article 2.

Prison Regulations.

§ 148‑11.  Authority to adopt rules; authority to designate uniforms.

(a)        The Secretary shall adopt rules for the government of the State prison system. The Secretary shall have the rules that pertain to enforcing discipline read to every prisoner when received in the State prison system and a printed copy of these rules made available to the prisoners.

(b)        The Secretary of Correction has sole authority to designate the uniforms worn by inmates confined in the Division of Prisons. (1873‑4, c. 158, s. 15; Code, s. 3444; Rev., s. 5401; C.S., s. 7721; 1925, c. 163; 1933, c. 172, s. 18; 1955, c. 238, s. 4; 1957, c. 349, s. 4; 1967, c. 996, ss. 14, 15; 1973, c. 1262, s. 10; 1983, c. 147, s. 1; 1987, c. 827, s. 1; 1991, c. 418, s. 15; 1991, c. 477, s. 6; 1995, c. 507, s. 27.8(u); 1999‑109, s. 2.)



§ 148-12. Diagnostic and classification programs.

§ 148‑12.  Diagnostic and classification programs.

(a)        The Department of Correction shall, as soon as practicable, establish diagnostic centers to make social, medical, and psychological studies of persons committed to the Department.  Full diagnostic studies shall be made before initial classification in cases where such studies have not been made.

(b)        Repealed by Session Laws 1977, c. 711, s. 33.

(c)        Any prisoner confined in the State prison system while under a sentence of imprisonment imposed upon conviction of a felony shall be classified and treated as a convicted felon even if, before beginning service of the felony sentence, such prisoner has time remaining to be served in the State prison system on a sentence or sentences imposed upon conviction of a misdemeanor or misdemeanors. (1917, c. 278, s. 2; 1919, c. 191, s. 2; C.S., s. 7750; 1925, c. 163; 1933, c. 172, s. 18; 1955, c. 238, s. 5; 1959, c. 50; 1967, c. 996, s. 2; 1973, c. 1446, s. 27; 1977, c. 711, s. 33.)



§ 148-13. Regulations as to custody grades, privileges, gain time credit, etc.

§ 148‑13.  Regulations as to custody grades, privileges, gain time credit, etc.

(a)        The Secretary of Correction may issue regulations regarding the grades of custody in which State prisoners are kept, the privileges and restrictions applicable to each custody grade, and the amount of cash, clothing, etc., to be awarded to State prisoners after their discharge or parole.  The amount of cash awarded to a prisoner upon discharge or parole after being incarcerated for two years or longer shall be at least forty‑five dollars ($45.00).

(a1)      The Secretary of Correction shall adopt rules to specify the rates at, and circumstances under, which earned time authorized by G.S. 15A‑1340.13(d) and G.S. 15A‑1340.20(d) may be earned or forfeited by persons serving activated sentences of imprisonment for felony or misdemeanor convictions.

(b)        With respect to prisoners who are serving prison or jail terms for impaired driving offenses under G.S. 20‑138.1, the Secretary of Correction may, in his discretion, issue regulations regarding deductions of time from the terms of such prisoners for good behavior, meritorious conduct, work or study, participation in rehabilitation programs, and the like.

(c), (d)  Repealed by Session Laws 1993, c. 538, s. 32, effective January 1, 1995.

(e)        The Secretary's regulations concerning earned time credits authorized by this section shall be distributed to and followed by local jail administrators with regard to sentenced jail prisoners.

(f)         The provisions of this section do not apply to persons sentenced to a term of special probation under G.S. 15A‑1344(e) or G.S. 15A‑1351(a). (1933, c. 172, s. 23; 1935, c. 414, s. 15; 1937, c. 88, s. 1; 1943, c. 409; 1955, c. 238, s. 6; 1979, c. 760, s. 4; 1979, 2nd Sess., c. 1316, ss. 43‑47; 1981, c. 63, s. 1, c. 179, s. 14, c. 662, ss. 8, 9; 1983, c. 560, s. 3; 1985, c. 310, ss. 1‑4; 1987 (Reg. Sess., 1988), c. 1086, s. 120(a); 1991, c. 187, s. 3; 1993, c. 538, s. 32; 1994, Ex. Sess., c. 24, s. 14(b).)



§§ 148-14 through 148-17. Repealed by Session Laws 1943, c. 409.

§§ 148‑14 through 148‑17.  Repealed by Session Laws 1943, c. 409.



§ 148-18. Wages, allowances and loans.

§ 148‑18.  Wages, allowances and loans.

(a)        Prisoners employed by Correction Enterprises shall be compensated as set forth in Article 14 of this Chapter. Prisoners participating in work assignments established by the Division of Prisons shall be compensated at rates fixed by the Department of Correction's rules and regulations; provided, that no prisoner so paid shall receive more than one dollar ($1.00) per day, unless the Secretary determines that the work assignment requires special skills or training. Upon approval of the Secretary, inmates working in job assignments requiring special skills or training may be paid up to three dollars ($3.00) per day. The Correction Enterprises Fund shall be the source of wages and allowances provided to inmates who are employed by the Department of Correction in work assignments established by the Division of Prisons.

(b)        A prisoner shall be required to contribute to the support of any of his dependents residing in North Carolina who may be receiving public assistance during the period of commitment if funds available to the prisoner are adequate for such purpose. The dependency status and need shall be determined by the department of social services in the county of North Carolina in which such dependents reside.

(c)        Repealed by Session Laws 1995, c. 233, s. 2. (1935, c. 414, s. 19; 1967, c. 996, s. 3; 1969, c. 982; 1973, c. 1262, s. 10; 1975, c. 506, s. 3; c. 716, s. 7; 1991 (Reg. Sess., 1992), c. 902, s. 5; 1993, c. 321, s. 175; 1995, c. 233, s. 2; 2007‑280, s. 3.)



§ 148-18.1. Confiscation of unauthorized articles.

§ 148‑18.1.  Confiscation of unauthorized articles.

Any item of personal property which a prisoner in any correctional facility is prohibited from possessing by State law or which is not authorized by rules adopted by the Secretary of Correction shall, when found in the possession of a prisoner, be confiscated and destroyed or otherwise disposed of as the Secretary may direct. Any unauthorized funds confiscated under this section or funds from the sale of confiscated property shall be deposited to Inmate Welfare Fund maintained by the Department of Correction. (1983, c. 289, s. 1.)



§ 148-19. Health services.

§ 148‑19.  Health services.

(a)        The general policies, rules and regulations of the Department of Correction shall prescribe standards for health services to prisoners, which shall include preventive, diagnostic, and therapeutic measures on both an outpatient and a hospital basis, for all types of patients. A prisoner may be taken, when necessary, to a medical facility outside the State prison system. The Department of Correction shall seek the cooperation of public and private agencies, institutions, officials and individuals in the development of adequate health services to prisoners.

(b)        Upon request of the Secretary of Correction, the Secretary of Health and Human Services may detail personnel employed by the Department of Health and Human Services to the Department of Correction for the purpose of supervising and furnishing medical, psychiatric, psychological, dental, and other technical and scientific services to the Department of Correction. The compensation, allowances, and expenses of the personnel detailed under this section may be paid from applicable appropriations to the Department of Health and Human Services, and reimbursed from applicable appropriations to the Department of Correction. The Secretary of Correction may make similar arrangements with any other agency of State government able and willing to aid the Department of Correction to meet the needs of prisoners for health services.

(c)        Each prisoner committed to the State Department of Correction shall receive a physical and mental examination by a health care professional authorized by the North Carolina Medical Board to perform such examinations as soon as practicable after admission and before being assigned to work. The prisoner's work and other assignments shall be made with due regard for the prisoner's physical and mental condition.

(d)        The Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services shall adopt standards for the delivery of mental health and mental retardation services to inmates in the custody of the Department of Correction. The Commission for Mental Health, Developmental Disabilities, and Substance Abuse Services shall give the Secretary of Correction an opportunity to review and comment on proposed standards prior to promulgation of such standards; however, final authority to determine such standards remains with the Commission. The Secretary of the Department of Health and Human Services shall designate an agency or agencies within the Department of Health and Human Services to monitor the implementation by the Department of Correction of these standards and of substance abuse standards adopted by the Department of Correction upon the advice of the Substance Abuse Advisory Council established pursuant to G.S. 143B‑270. The Secretary of Health and Human Services shall send a written report on the progress which the Department of Correction has made on the implementation of such standards to the Governor, the Lieutenant Governor, and the Speaker of the House. Such reports shall be made on an annual basis beginning January 1, 1978. (1917, c. 286, s. 22; C.S., s. 7727; 1925, c. 163; 1933, c. 172, s. 18; 1957, c. 349, s. 10; 1967, c. 996, s. 4; 1973, c. 476, s. 133; c. 1262, s. 10; 1977, c. 332; c. 679, s. 7; 1981, c. 51, s. 6; c. 707, ss. 1, 2; 1985, c. 589, s. 55.1; 1991, c. 405, s. 1; 1995, c. 94, s. 36; 1997‑443, s. 11A.118(a).)



§ 148-19.1. Exemption from licensure and certificate of need.

§ 148‑19.1.  Exemption from licensure and certificate of need.

(a)        Inpatient chemical dependency or substance abuse facilities that provide services exclusively to inmates of the Department of Correction shall be exempt from licensure by the Department of Health and Human Services under Chapter 122C of the General Statutes. If an inpatient chemical dependency or substance abuse facility provides services both to inmates of the Department of Correction and to members of the general public, the portion of the facility that serves inmates shall be exempt from licensure.

(b)        Any person who contracts to provide inpatient chemical dependency or substance abuse services to inmates of the Department of Correction may construct and operate a new chemical dependency or substance abuse facility for that purpose without first obtaining a certificate of need from the Department of Health and Human Services pursuant to Article 9 of Chapter 131E of the General Statutes. However, a new facility or addition developed for that purpose without a certificate of need shall not be licensed pursuant to Chapter 122C of the General Statutes and shall not admit anyone other than inmates unless the owner or operator first obtains a certificate of need. (2001‑424, s. 25.19(a).)



§ 148-20. Corporal punishment of prisoners prohibited.

§ 148‑20.  Corporal punishment of prisoners prohibited.

It is unlawful for the Secretary of Correction or any other person having the care, custody, or control of any prisoner in this State to make or enforce any rule or regulation providing for the whipping, flogging, or administration of any similar corporal punishment of any prisoner, or to give any specific order for or cause to be administered or personally to administer or inflict any such corporal punishment. (1917, c. 286, s. 7; C.S., s. 7728; 1925, c. 163; 1933, c. 172, s. 18; 1955, c. 238, s. 9; 1963, c. 1174, s. 1; 1967, c. 996, s. 15; 1973, c. 1262, s. 10.)



§ 148-21. Repealed by Session Laws 1963, c. 1174, s. 5.

§ 148‑21.  Repealed by Session Laws 1963, c. 1174, s. 5.



§ 148-22. Treatment programs.

§ 148‑22.  Treatment programs.

(a)        The general policies, rules and regulations of the Department of Correction shall provide for humane treatment of prisoners and for programs to effect their correction and return to the community as promptly as practicable. Visits and correspondence between prisoners and approved friends shall be authorized under reasonable conditions, and family members shall be permitted and encouraged to maintain close contact with the prisoners unless such contacts prove to be hurtful. Casework, counseling, and psychotherapy  services provided to prisoners may be extended to include members of the prisoner's family if practicable and necessary to achieve the purposes of such programs. Education, library, recreation, and vocational training programs shall be developed so as to coordinate with corresponding services and opportunities which will be available to the prisoner when he is released. Programs may be established for the treatment and training of mentally retarded prisoners and other special groups. These programs may be operated in segregated sections of facilities housing other prisoners or in separate facilities.

(b)        The Department of Correction may cooperate with and seek the cooperation of public and private agencies, institutions, officials, and individuals in the development and conduct of programs designed to give persons committed to the Department opportunities for physical, mental and moral improvement. The Department may enter into agreements with other agencies of federal, State or local government and with private agencies to promote the most effective use of available resources.

Specifically the Secretary of Correction may enter into contracts or agreements with appropriate public or private agencies offering needed services including health, mental health, mental retardation, substance abuse, rehabilitative or training services for such inmates of the Department of Correction as the Secretary may deem eligible. These agencies shall be reimbursed from applicable appropriations to the Department of Correction for services rendered at a rate not to exceed that which such agencies normally receive for serving their regular clients.

The Secretary may contract for the housing of work‑release inmates at county jails and local confinement facilities. Inmates may be placed in the care of such agencies but shall remain the responsibility of the Department and shall be subject to the complete supervision of the Department. The Department may reimburse such agencies for the support of such inmates at a rate not in excess of the average daily cost of inmate care in the corrections unit to which the inmate would otherwise be assigned. (1917, c. 286, s. 15; C.S., s. 7732; 1925, c. 163; 1933, c. 172, s. 18; 1955, c. 238, s. 9; 1967, c. 996, s. 5; 1975, c. 679, ss. 1, 2; 1977, c. 297; 1983, c. 376; 1985, c. 589, s. 55.)



§ 148-22.1. Educational facilities and programs for selected inmates.

§ 148‑22.1.  Educational facilities and programs for selected inmates.

(a)        The State Department of Correction is authorized to take advantage of aid available from any source in establishing facilities and developing programs to provide inmates of the State prison system with such academic and vocational and technical education as seems most likely to facilitate the rehabilitation of these inmates and their return to free society with attitudes, knowledge, and skills that will improve their prospects of becoming law‑abiding and self‑supporting citizens. The State Department of Public Instruction is authorized to cooperate with the State Department of Correction in planning academic and vocational and technical education of prison system inmates, but the State Department of Public Instruction is not authorized to expend any funds in this connection.

(b)        In expending funds that may be made available for facilities and programs to provide inmates of the State prison system with academic and vocational and technical education, the State Department of Correction shall give priority to meeting the needs of inmates who are less than 21 years of age when received in the prison system with a sentence or sentences under which they will be held for not less than six months nor more than five years before becoming eligible to be considered for a parole or unconditional release. These inmates shall be given appropriate tests to determine their educational needs and aptitudes. When the necessary arrangements can be made, they shall receive such instruction as may be deemed practical and advisable for them.

(c)        The Secretary of Correction, in consultation with the Office of State Personnel, shall set the salary supplement paid to teachers, instructional support personnel, and school‑based administrators who are Division of Prison employees and are licensed by the State Board of Education. The salary supplement shall be at least five percent (5%), but not more than the percentage supplement they would receive if they were employed in the local school administrative unit where the job site is located. These salary supplements shall not be paid to central office staff. Nothing in this subsection shall be construed to include "merit pay" under the term "salary supplement". (1959, c. 431; 1967, c. 996, s. 13; 1985, c. 226, s. 1; 1993, c. 180, s. 8; 2005‑276, s. 29.19(c).)



§ 148-22.2. Procedure when surgical operations on inmates are necessary.

§ 148‑22.2.  Procedure when surgical operations on inmates are necessary.

The medical staff of any penal institution of the State of North Carolina is hereby authorized to perform or cause to be performed by competent and skillful surgeons surgical operations upon any inmate when such operation is necessary for the improvement of the physical condition of the inmate. The decision to perform an operation shall be made by the chief medical officer of the institution, with the approval of the superintendent of the institution, and with the advice of the medical staff of  the institution. No operation shall be performed without the consent of the inmate; or, if the inmate is a minor, without the consent of a responsible member of the inmate's family, a guardian, or one having legal custody of the minor; or, if the inmate be non compos mentis, then the consent of a responsible member of the inmate's family or of a guardian shall be obtained. Any surgical operations on inmates of State penal institutions shall also be subject to the provisions of Article 1A of Chapter 90 of the General Statutes, G.S. 90‑21.13, and G.S. 90‑21.16.

If the operation on the inmate is determined by the chief medical officer to be an emergency situation in which immediate action is necessary to preserve the life or health of the inmate, and the inmate, if sui juris, is unconscious or otherwise incapacitated so as to be incapable of giving consent or in the case of a minor or inmate non compos mentis, the consent of a responsible member of the inmate's family, guardian, or one having legal custody of the inmate cannot be obtained within the time necessitated by the nature of the emergency situation, then the decision to proceed with the operation shall be made by the chief medical officer and the superintendent of the institution with the advice of the medical staff of the institution.

In all cases falling under this section, the chief medical officer of the institution and the medical staff of the institution shall keep a careful and complete record of the measures taken to obtain the permission for the operation and a complete medical record signed by the medical superintendent or director, the surgeon performing the operation and all surgical consultants of the operation performed. (1919, c. 281, ss. 1, 2; C.S., ss. 7221, 7222; 1947, c. 537, s. 24; 1951, c. 775; 1957, c. 1357, s. 1; 1981, c. 307, ss. 2, 3; 2003‑13, s. 8; 2004‑203, s. 53(a).)



§ 148-23. Prison employees not to use intoxicants, narcotic drugs or profanity.

§ 148‑23.  Prison employees not to use intoxicants, narcotic drugs or profanity.

No one addicted to the use of alcoholic beverages, or narcotic drugs, shall be employed as superintendent, warden, guard, or in any other position connected with the State Department of Correction, where such position requires the incumbent to have any charge or direction of the prisoners; and anyone holding such position, or anyone who may be employed in any other capacity in the State prison system, who shall come under the influence of alcoholic beverages during hours of employment, or reports for duty under the effect of intoxicants, or narcotic drugs, or who shall become intoxicated, or uses narcotic drugs, under circumstances that bring discredit on the State Department of Correction, shall be subject to immediate dismissal from employment by any of the institutions and shall not be eligible for reinstatement to such position or be employed in any other position in any of the institutions. Any superintendent, warden, guard, supervisor, or other person holding any position in the State Department of Correction who curses a prisoner under his charge shall be subject to immediate dismissal from employment and shall not be eligible for reinstatement. (1917, c. 286, s. 16; 1919, c. 80, s. 8; C.S., s. 7733; 1925, c. 163; 1933, c. 172, s. 18; 1957, c. 349, s. 10; 1967, c. 996, s. 13; 1969, c. 382; 1981, c. 412, s. 4(4); c. 747, s. 66.)



§ 148-23.1. (Effective until March 1, 2010) Smoking prohibited in State correctional facilities.

§ 148‑23.1.  (Effective until March 1, 2010) Smoking prohibited in State correctional facilities.

(a)        The General Assembly finds that in order to protect the health, welfare, and comfort of inmates in the custody of the Department of Correction and to reduce the costs of inmate health care, it is necessary to prohibit inmates from using tobacco products inside State correctional facilities and to ensure that employees and visitors do not use tobacco products inside those facilities.

(b)        No person may use tobacco products inside of a State correctional facility, except for authorized religious purposes.

(c)        The Department of Correction may adopt rules to implement the provisions of this section. Inmates in violation of this section are subject to disciplinary measures to be determined by the Department, including the potential loss of sentence credits earned prior to that violation. Employees in violation of this section are subject to disciplinary action by the Department. Visitors in violation of this section are subject to removal from the facility and loss of visitation privileges.

(d)        As used in this section, the following terms mean:

(1)        State correctional facility.  All buildings of a State correctional institution operated by the Department of Correction.

(2)        Tobacco products.  Cigars, cigarettes, snuff, loose tobacco, or similar goods made with any part of the tobacco plant that are prepared or used for smoking, chewing, dipping, or other personal use. (2005‑372, s. 2.)

§ 148‑23.1.  (Effective March 1, 2010) Tobacco products prohibited on State correctional facilities premises.

(a)        The General Assembly finds that in order to protect the health, welfare, and comfort of inmates in the custody of the Department of Correction and to reduce the costs of inmate health care, it is necessary to prohibit inmates from using tobacco products on the premises of State correctional facilities and to ensure that employees and visitors do not use tobacco products on the premises of those facilities.

(b)        No person may use tobacco products on the premises of a State correctional facility, except for authorized religious purposes. Notwithstanding any other provision of law, inmates in the custody of the Department of Correction and persons facilitating religious observances may use and possess tobacco products for religious purposes consistent with the policies of the Department.

(b1)      Except as provided in subsection (b) of this section, no person may possess tobacco products on the premises of a State correctional facility. Notwithstanding the provisions of this subsection, an employee or visitor may possess tobacco products within the confines of a motor vehicle located in a designated parking area of a correctional facility's premises if the tobacco product remains in the vehicle and the vehicle is locked when the employee or visitor has exited the vehicle.

(c)        The Department of Correction may adopt rules to implement the provisions of this section. Inmates in violation of this section are subject to disciplinary measures to be determined by the Department, including the potential loss of sentence credits earned prior to that violation. Employees in violation of this section are subject to disciplinary action by the Department. Visitors in violation of this section are subject to removal from the facility and loss of visitation privileges.

(d)        As used in this section, the following terms mean:

(1)        State correctional facility.  All buildings and grounds of a State correctional institution operated by the Department of Correction.

(2)        Tobacco products.  Cigars, cigarettes, snuff, loose tobacco, or similar goods made with any part of the tobacco plant that are prepared or used for smoking, chewing, dipping, or other personal use.  (2005‑372, s. 2; 2009‑560, s. 1.)



§ 148-23.2. (Effective March 1, 2010) Mobile phones prohibited on State correctional facilities premises.

§ 148‑23.2.  (Effective March 1, 2010) Mobile phones prohibited on State correctional facilities premises.

Except as authorized by Department of Correction policy, no person shall possess a mobile telephone or other wireless communications device on the premises of a State correctional facility. Notwithstanding the provisions of this section, an employee or visitor may possess a mobile telephone or other wireless communications device within the confines of a motor vehicle located in a designated parking area of a correctional facility's premises if the mobile telephone or other wireless communications device remains in the vehicle and the vehicle is locked when the employee or visitor has exited the vehicle.  (2009‑560, s. 2.)



§ 148-24. Religious services.

§ 148‑24.  Religious services.

The general policies, rules and regulations of the Department of Correction shall provide for religious services to be held in all units of the State prison system on Sunday and at such other times as may be deemed appropriate. Attendance of prisoners at religious services shall be voluntary. The Secretary of Correction shall if possible secure the visits of some minister at the prison hospitals to administer to the spiritual wants of the sick. (1873‑4, c. 158, s. 18; 1883, c. 349; Code, s. 3446; Rev., s. 5405; 1915, c. 125, ss. 1, 2; 1917, c. 286, s. 15; C.S., s. 7735; 1925, c. 163; c. 275, s. 6; 1933, c. 172, s. 18; 1955, c. 238, s. 9; 1967, c. 996, s. 6; 1973, c. 1262, s. 10.)



§ 148-25. Secretary to investigate death of convicts.

§ 148‑25.  Secretary to investigate death of convicts.

The Secretary of Correction, upon information of the death of a convict other than by natural causes, shall investigate the cause thereof and report the result of such investigation to the Governor, and for this purpose the Secretary may administer oaths and send for persons and papers. (1885, c. 379, s. 2; Rev., s. 5409; C.S., s. 7746; 1925, c. 163; 1933, c. 172, s. 18; 1955, c. 238, s. 9; 1967, c. 996, s. 15; 1973, c. 1262, s. 10.)



§ 148-26. State policy on employment of prisoners.

Article 3.

Labor of Prisoners.

§ 148‑26.  State policy on employment of prisoners.

(a)        It is declared to be the public policy of the State of North Carolina that all able‑bodied prison inmates shall be required to perform diligently all work assignments provided for them. The failure of any inmate to perform such a work assignment may result in disciplinary action. Work assignments and employment shall be for the public benefit to reduce the cost of maintaining the inmate population while enabling inmates to acquire or retain skills and work habits needed to secure honest employment after their release.

In exercising his power to enter into contracts to supply inmate labor as provided by this section, the Secretary of Correction shall not assign any inmate to work under any such contract who is eligible for work release as provided in this Article, study release as provided by G.S. 148‑4(4), or who is eligible for a program of vocational rehabilitation services through the State Vocational Rehabilitation Agency, unless suitable work release employment or educational opportunity cannot be found for the inmate, and the inmate is not eligible for a program of vocational rehabilitation services through the State Vocational Rehabilitation Agency, and shall not agree to supply inmate labor for any project or service unless it meets all of the following criteria:

(1)        The project or service involves a type of work by which inmates can develop a skill to better equip themselves to return to society;

(2)        The project or service is of benefit to the citizens of North Carolina or units of State or local government thereof, regardless of whether the project or service is performed on public or private property;

(3)        Repealed by Session Laws 1977, c. 824, s. 2.

(4)        Wages shall be paid in an amount not exceeding one dollar ($1.00) per day per inmate by the local or State contracting agency.

(b)        As many minimum custody prisoners as are available and fit for road work, who cannot appropriately be placed on work release, study release, or other full‑time programs, and as many medium custody prisoners as are available, fit for road work and can be adequately guarded during such work without reducing security levels at prison units, shall be employed in the maintenance and construction of public roads of the State. The number and location of prisoners to be kept available for work on the public roads shall be agreed upon by the governing authorities of the Department of Transportation and the State Department of Correction far enough in advance of each budget to permit proper provisions to be made in the request for appropriations submitted by the Department of Transportation. Any dispute between the Departments will be resolved by the Governor. Prisoners so employed shall be compensated, at rates fixed by the Department of Correction's rules and regulations for work performed; provided, that no prisoner working on the public roads under the provisions of this section shall be paid more than one dollar ($1.00) per day from funds provided by the Department of Transportation to the Department of Correction for this purpose. The Department of Correction and the Department of Transportation shall develop a program to be implemented no later than July 1, 1982, to the extent money is herein appropriated, which shall include:

(1)        The use of portable toilets for inmate road crews.

(c)        As many of the male prisoners available and fit for forestry work shall be employed in the development and improvement of state‑owned forests as can be used for this purpose by the agencies controlling these forests.

(d)        The remainder of the able‑bodied inmates of the State prison system shall be employed so far as practicable in prison industries and agriculture, giving preference to the production of food supplies and other articles needed by state‑supported institutions or activities.

(e)        The State Department of Correction may make such contracts with departments, institutions, agencies, and political subdivisions of the State for the hire of prisoners to perform other appropriate work as will help to make the prisons as nearly self‑supporting as is consistent with the purposes of their creation. The Department of Correction may contract with any person or any group of persons for the hire of prisoners for forestry work, soil erosion control, water conservation, hurricane damage prevention, or any similar work certified by the Secretary of Environment and Natural Resources as beneficial in the conservation of the natural resources of this State. All contracts for the employment of prisoners shall provide that they shall be fed, clothed, quartered, guarded, and otherwise cared for by the Department of Correction. Such work may include but is not limited to work with State or local government agencies in cleaning, construction, landscaping and maintenance of roads, parks, nature trails, bikeways, cemeteries, landfills or other government‑owned or operated facilities.

(e1)      The Department of Correction may establish work assignments for inmates or allow inmates to volunteer in service projects that benefit units of State or local government or 501(c)(3) entities that serve the citizens of this State. The work assignments may include the use of inmate labor and the use of Department of Correction resources in the production of finished goods. Any products made pursuant to this section shall not be subject to the provisions of Article 3A of Chapter 143 of the General Statutes and may be donated to the government unit or 501(c)(3) organization at no cost.

(f)         Adult inmates of the State prison system shall be prohibited from working at or being on the premises of any schools or institutions operated or administered by the Youth Development Division of the Department of Juvenile Justice and Delinquency Prevention. (1933, c. 172, ss. 1, 14; 1957, c. 349, s. 5; 1967, c. 996, s. 13; 1971, c. 193; 1973, c. 1262, s. 86; 1975, c. 278; c. 506, ss. 1, 2; c. 682, s. 2; c. 716, s. 7; 1977, c. 771, s. 4; c. 802, s. 25.36; c. 824, ss. 1‑3; 1981, c. 516; 1981 (Reg. Sess., 1982), c. 1400; 1989, c. 727, s. 218(156); 1997‑443, s. 11A.123; 1999‑237, s. 18.21; 2001‑95, s. 8; 2007‑398, s. 1.)



§ 148-26.1. Definitions.

§ 148‑26.1.  Definitions.

The following definitions apply:

(1)        to (3) Repealed by Session Laws 1983, c. 709, s. 1, effective July 1, 1983.

(4)        to (7) Repealed by Session Laws 1985, c. 226, s. 2, effective May 23, 1985.

(8)        "State public work project" or "State public work": A useful  service other than the construction of buildings performed on any land, or any structure thereon, belonging to any principal department of State government as defined in subdivision (6) above, including, but not limited to, State parks, campuses, playgrounds, highways, roads, lakes, forests and waterways.

(9)        Repealed by Session Laws 1985, c. 226, s. 2, effective May 23, 1985. (1975, c. 682, s. 3; 1983, c. 709, s. 1; 1985, c. 226, s. 2.)



§§ 148-26.2 through 148-26.4. Repealed by Session Laws 1983, c. 709, s. 1, effective July 1, 1983.

§§ 148‑26.2 through 148‑26.4.  Repealed by Session Laws 1983, c. 709, s. 1, effective July 1, 1983.



§ 148-26.5. Pay and time allowances for work.

§ 148‑26.5.  Pay and time allowances for work.

The provisions of G.S. 148‑18 and 148‑13 shall be applicable to inmate work on local or State public work projects contracted for by the Secretary of Correction as provided by G.S. 148‑ 26 through 148‑26.4. Travel, cost of inmate wages and custodial supervision expenses incurred by the Department of Correction and arising out of a local or State public work project shall be reimbursed on a cost basis to the Department of Correction by the local or State contracting agency. (1975, c. 682, s. 3.)



§ 148-27: Repealed by Session Laws 2007-398, s. 3, effective August 21, 2007.

§ 148‑27: Repealed by Session Laws 2007‑398, s. 3, effective August 21, 2007.



§ 148-28. Sentencing prisoners to Central Prison; youthful offenders.

§ 148‑28.  Sentencing prisoners to Central Prison; youthful offenders.

When a sentenced offender is to be taken to the Central Prison at Raleigh, a sheriff or other appropriate officer of the county shall cause such prisoner to be delivered with the proper commitment papers to the warden of the Central Prison. A person under 16 years of age convicted of a felony shall not be imprisoned in the Central Prison at Raleigh unless:

(1)        The person was convicted of a capital felony; or

(2)        He has previously been imprisoned in a county jail or under the authority of the Department of Correction upon conviction of a felony.

This provision shall not limit the authority of the Secretary of Correction from transferring a person under 16 years of age to Central Prison when in the Secretary's determination this person would not benefit from confinement in separate facilities for youthful offenders or when it has been determined that his presence would be detrimental to the implementation of programs designed for the benefit of other youthful offenders. Nor shall this provision limit the authority of the judges of the superior courts of this State or the Secretary of Correction from committing or transferring a person under 16 years of  age to Central Prison for medical or psychiatric treatment. (1933, c. 172, s. 7; 1971, c. 691; 1973, c. 1262, s. 10; 1977, c. 711, s. 27; 1977, 2nd Sess., c. 1147, s. 32.)



§ 148-29. Transportation of convicts to prison; reimbursement to counties; sheriff's expense affidavit.

§ 148‑29.  Transportation of convicts to prison; reimbursement to counties; sheriff's expense affidavit.

(a)        The sheriff having in charge any prisoner to be taken to the State prison system shall send the prisoner to the custody of the Department of Correction after sentencing and the disposal of all pending charges against the prisoner, if no appeal has been taken. Beginning on the day after the Division of Prisons has been notified by the sheriff that a prisoner is ready for transfer and the Division has informed the sheriff that bedspace is not available for that prisoner, and continuing through the day the prisoner is received by the Division of Prisons, the Department of Correction shall pay the county:

(1)        A standard sum set by the General Assembly in its appropriations acts for the cost of providing food, clothing, personal items, supervision, and necessary ordinary medical services to the prisoner awaiting transfer to the State prison system; and

(2)        Extraordinary medical costs, as defined in G.S. 148‑32.1(a), incurred by prisoners awaiting transfer to the State prison system.

If the Division of Prisons determines that bedspace is not available for a prisoner after the sheriff has notified the Division that the prisoner is ready for transfer, reimbursement under this subsection shall be made beginning on the day after the sheriff gave the notification.

(b)        The sheriff having in charge any parolee or post‑release supervisee to be taken to the State prison system shall send the prisoner to the custody of the Department of Correction after preliminary hearing held under G.S. 15A‑1368.6(b) or G.S. 15A‑1376(b). Beginning on the day after the Division of Prisons has been notified by the sheriff that a prisoner is ready for transfer and the Division has informed the sheriff that bedspace is not available for that prisoner, and continuing through the day the prisoner is received by the Division of Prisons, the Department of Correction shall pay the county:

(1)        A standard sum set by the General Assembly in its appropriations acts for the cost of providing food, clothing, personal items, supervision, and necessary ordinary medical services to the parolee or post‑release supervisee awaiting transfer to the State prison system; and

(2)        Extraordinary medical costs, as defined in G.S. 148‑32.1(a), incurred by parolees or post‑release supervisees awaiting transfer to the State prison system.

If the Division of Prisons determines that bedspace is not available for a prisoner after the sheriff has notified the Division that the prisoner is ready for transfer, reimbursement under this subsection shall be made beginning on the day after the sheriff gave the notification.

(c)        The sheriff shall file with the board of commissioners of his county a copy of his affidavit as to necessary guard, together with a copy of his itemized account of expenses, both certified to by him as true copies of those on file in his office. (1869‑70, c. 180, s. 3; 1870‑1, c. 124, s. 3; 1874‑5, c. 107, s. 3; Code, ss. 3432, 3437, 3438; Rev., ss. 5398, 5399, 5400; C. S., ss. 7718, 7719, 7720; 1925, c. 163; 1933, c. 172, s. 18; 1957, c. 349, s. 10; 1967, c. 996, s. 13; 1977, c. 711, s. 28; 1977, 2nd Sess., c. 1147, s. 32; 1993, c. 257, s. 18; 1996, 2nd Ex. Sess., c. 18, s. 20.2(a); 1997‑443, s. 19(a); 1999‑237, s. 18.10(b).)



§ 148-30. Repealed by Session Laws 1977, c. 711, s. 33.

§ 148‑30.  Repealed by Session Laws 1977, c. 711, s. 33.



§ 148-31. Maintenance of Central Prison; warden; powers and duties.

§ 148‑31.  Maintenance of Central Prison; warden; powers and duties.

The Central Prison shall be maintained in such a manner as to conform to all the requirements of Article XI of the State Constitution, relating to a State's prison. A suitable person shall be appointed warden of the Central Prison, and he shall succeed to and be vested with all the rights, duties, and powers heretofore vested by law in the superintendent of the State's prison or the warden thereof with respect to capital punishment, or any matter of discipline of the inmates of the prison not otherwise provided for in this Article. (1933, c. 172, s. 14.)



§ 148-32. Repealed by Session Laws 1977, c. 450, s. 2.

§ 148‑32.  Repealed by Session Laws 1977, c. 450, s. 2.



§ 148-32.1. Local confinement, costs, alternate facilities, parole, work release.

§ 148‑32.1.  Local confinement, costs, alternate facilities, parole, work release.

(a)        Repealed by Session Laws 2009‑451, s. 19.22A, effective July 1, 2009.

(b)        In the event that the custodian of the local confinement facility certifies in writing to the clerk of the superior court in the county in which said local confinement facility is located that the local confinement facility is filled to capacity, or that the facility cannot reasonably accommodate any more prisoners due to segregation requirements for particular prisoners, or that the custodian anticipates, in light of local experiences, an influx of temporary prisoners at that time, or if the local confinement facility does not meet the minimum standards published pursuant to G.S. 153A‑221, any judge of the district court in the district court district as defined in G.S. 7A‑133 where the facility is located, or any superior court judge who has jurisdiction pursuant to G.S. 7A‑47.1 or G.S. 7A‑48 in a district or set of districts as defined in G.S. 7A‑41.1 where the facility is located may order that the prisoner be transferred to any other qualified local confinement facility within that district or within another such district where space is available, including a satellite jail unit operated pursuant to G.S. 153A‑230.3 if the prisoner is a non‑violent misdemeanant, which local facility shall accept the transferred prisoner, if the prison population has exceeded a manageable level as provided for in G.S. 148‑4.1(a). If no such local confinement facility is available, then any such judge may order the prisoner transferred to such camp or facility as the proper authorities of the Department of Correction shall designate, notwithstanding that the term of imprisonment of the prisoner is 90 days or less. In no event, however, shall a prisoner whose term of imprisonment is less than 30 days be assigned or ordered transferred to any such camp or facility.

(c)        When a prisoner sentenced for a conviction of impaired driving under G.S. 20‑138.1 is assigned to a local confinement facility pursuant to this section, the clerk of the superior court in the county in which the sentence was imposed shall immediately forward a copy of the commitment order to the Post‑Release Supervision and Parole Commission so that the prisoner will be eligible for parole pursuant to G.S. 15A‑1371.

(d)        When a prisoner serving a sentence of 30 days or more in a local confinement facility is placed on work release pursuant to a recommendation of the sentencing court, the custodian of the facility shall forward the prisoner's work‑release earnings to the Department of Correction, which shall disburse the earnings as determined under G.S. 148‑33.1(f). When a prisoner serving a sentence of 30 days or more in a local confinement facility is placed on work release pursuant to an order of the sentencing court, the custodian of the facility shall forward the prisoner's work‑release earnings to the clerk of the court that sentenced the prisoner or to the Department of Correction, as provided in the prisoner's commitment order. The clerk or the Department, as appropriate, shall disburse the earnings as provided in the prisoner's commitment order. Upon agreement between the Department of Correction and the custodian of the local confinement facility, however, the clerk may disburse to the local confinement facility the amount of the earnings to be paid for the cost of the prisoner's keep, and that amount shall be set off against the reimbursement to be paid by the Department to the local confinement facility pursuant to G.S. 148‑32.1(a).

(e)        Upon entry of a prisoner serving a sentence of imprisonment for impaired driving under G.S. 20‑138.1 into a local confinement facility pursuant to this section, the custodian of the local confinement facility shall forward to the Post‑Release Supervision and Parole Commission information pertaining to the prisoner so as to make him eligible for parole consideration pursuant to G.S. 15A‑1371. Such information shall include date of incarceration, jail credit, and such other information as may be required by the Post‑Release Supervision and Parole Commission. The Post‑Release Supervision and Parole Commission shall approve a form upon which the custodian shall furnish this information, which form will be provided to the custodian by the Department of Correction.  (1977, c. 450, s. 3; c. 925, s. 2; 1981, c. 859, s. 25; 1985, c. 226, s. 3(1), (2); 1985 (Reg. Sess., 1986), c. 1014, ss. 199, 201(e); 1987, c. 7, ss. 2, 6; 1987 (Reg. Sess., 1988), c. 1037, s. 120; c. 1100, s. 17.4(a); 1989, c. 1, s. 2; c. 761, s. 3; 1991, c. 217, s. 6; 1993, c. 538, s. 33; 1994, Ex. Sess., c. 14, s. 65; c. 24, s. 14(b); 1995, c. 324, s. 19.9(f); 1997‑456, s. 23; 2004‑199, s. 48; 2004‑203, s. 54; 2009‑451, s. 19.22A.)



§ 148-32.2. Community work crew fee.

§ 148‑32.2.  Community work crew fee.

The Department of Correction may charge a fee to any unit of local government to which it provides, upon request, a community work crew. The amount of the fee shall be no more than the cost to the Department to provide the crew to the unit of local government, not to exceed a daily rate of one hundred fifty dollars ($150.00) per work crew.  (2009‑451, s. 19.24.)



§ 148-33. Prison labor furnished other State agencies.

§ 148‑33.  Prison labor furnished other State agencies.

The State Department of Correction may furnish to any of the other State departments, State institutions, or agencies, upon such conditions as may be agreed upon from time to time between the Department and the governing authorities of such Department, institution or agency, prison labor for carrying on any work where it is practical and desirable to use prison labor in the furtherance of the purposes of any State department, institution or agency, and such other employment as is now provided by law for inmates of the State's prison under the provisions of G.S. 148‑6: Provided that such prisoners shall at all times be under the custody of and controlled by the duly authorized agent of such Department. Provided, further, that notwithstanding any provisions of law contained in this Article or in this Chapter, no prisoner or group of prisoners may be assigned to work in any building utilized by any State department, agency, or institution unless a duly designated custodial agent of the Secretary of Correction is assigned to the building to maintain supervision and control of the prisoner or prisoners working there. (1933, c. 172, s. 30; 1957, c. 349, s. 10; 1961, c. 966; 1967, c. 996, ss. 13, 15; 1973, c. 1262, s. 10; 2007‑398, s. 4.)



§ 148-33.1. Sentencing, quartering, and control of prisoners with work-release privileges.

§ 148‑33.1.  Sentencing, quartering, and control of prisoners with work‑release privileges.

(a)        Whenever a person is sentenced to imprisonment for a term to be served in the State prison system or a local confinement facility, the Secretary of the Department of Correction may authorize the Director of Prisons or the custodian of the local confinement facility to grant work‑release privileges to any inmate who is eligible for work release and who has not been granted work‑release privileges by order of the sentencing court. The Secretary of Correction shall authorize immediate work‑release privileges for any person serving a sentence not exceeding five years in the State prison system and for whom the presiding judge shall have recommended work‑release privileges when (i) it is verified that appropriate employment for the person is available in an area where, in the judgment of the Secretary, the Department of Correction has facilities to which the person may suitably be assigned, and (ii) custodial and correctional considerations would not be adverse to releasing the person without supervision into the free community.

(b)        Repealed by Session Laws 1981, c. 541, s. 2.

(c)        The State Department of Correction shall from time to time, as the need becomes evident, designate and adapt facilities in the State prison system for quartering prisoners with work‑release privileges. No State or county prisoner shall be granted work‑release privileges by the Director of Prisons or the custodian of a local confinement facility until suitable facilities for quartering him have been provided in the area where the prisoner has employment or the offer of employment.

(d)        The Secretary of Corrections is authorized and directed to establish a work‑release plan under which an eligible prisoner may be released from actual custody during the time necessary to proceed to the place of his employment, perform his work, and return to quarters designated by the prison authorities. If the prisoner shall violate any of the conditions prescribed by prison rules and regulations for the administration of the work‑release plan, then such prisoner may be withdrawn from work‑release privileges, and the prisoner may be transferred to the general prison population to serve out the remainder of his sentence. Rules and regulations for the administration of the work‑release plan shall be established in the same manner as other rules and regulations for the government of the State prison system.

(e)        The State Department of Labor shall exercise the same supervision over conditions of employment for persons working in the free community while serving sentences imposed under this section as the Department does over conditions of employment for free persons.

(f)         A prisoner who is convicted of a felony and who is granted work‑release privileges shall give his work‑release earnings, less standard payroll deductions required by law, to the Department of Correction. A prisoner who is convicted of a misdemeanor, is committed to a local confinement facility, and is granted work‑release privileges by order of the sentencing court shall give his work‑release earnings, less standard payroll deductions required by law, to the custodian of the local confinement facility. Other misdemeanants granted work‑release privileges shall give their work‑release earnings, less standard payroll deductions required by law, to the Department of Correction. The Department of Correction or the sentencing court, as appropriate, shall determine the amount to be deducted from a prisoner's work‑release earnings to pay for the cost of the prisoner's keep and to accumulate a reasonable sum to be paid the prisoner when he is paroled or discharged from prison. The Department or sentencing court shall also determine the amount to be disbursed by the Department or clerk of court, as appropriate, for each of the following:

(1)        To pay travel and other expenses of the prisoner made necessary by his employment;

(2)        To provide a reasonable allowance to the prisoner for his incidental personal expenses;

(3)        To make payments for the support of the prisoner's dependents in accordance with an order of a court of competent jurisdiction, or in the absence of a court order, in accordance with a determination of dependency status and need made by the local department of social services in the county of North Carolina in which such dependents reside;

(3a)      To make restitution or reparation as provided in G.S. 148‑33.2.

(4)        To comply with an order from any court of competent jurisdiction regarding the payment of an obligation of the prisoner in connection with any judgment rendered by the court.

(5)        To comply with a written request by the prisoner to withhold an amount, when the request has been granted by the Department or the sentencing court, as appropriate.

Any balance of his earnings remaining at the time the prisoner is released from prison shall be paid to him. The Social Services Commission is authorized to promulgate uniform rules and regulations governing the duties of county social services departments under this section.

(g)        No prisoner employed in the free community under the provisions of this section shall be deemed to be an agent, employee, or involuntary servant of the State prison system while working in the free community or going to or from such employment.

(h)        Any prisoner employed under the provisions of this section shall not be entitled to any benefits under Chapter 96 of the General Statutes entitled "Employment Security" during the term of the sentence.

(i)         No recommendation for work release shall be made at the time of sentencing in any case in which the presiding judge shall suspend the imposition of sentence and place a convicted person on probation; however, if probation be subsequently revoked and the active sentence of imprisonment executed, the court may at that time recommend work release. Neither a recommendation for work release by the court or the decision of the Secretary of Correction to place a person on work release shall give rise to any vested statutory right to an individual to be placed on or continued on work release.

(j)         The provisions of subsections (f), (g), and (h) of this section shall also apply to prisoners employed in private prison enterprises conducted pursuant to G.S. 148‑70. (1957, c. 540; 1959, c. 126; 1961, c. 420; 1963, c. 469, ss. 1, 2; 1967, c. 684; c. 996, s. 13; 1969, c. 982; 1973, c. 476, s. 138; c. 1262, s. 10; 1975, c. 22, ss. 1‑3; c. 679, s. 3; 1977, c. 450, ss. 4, 5; c. 614, s. 6; c. 623, ss. 1, 2; c. 711, s. 29; 1977, 2nd Sess., c. 1147, s. 32; 1981, c. 541, ss. 1‑3; 1985, c. 474, s. 3; 1985 (Reg. Sess., 1986), c. 1014, s. 201(f)‑(i); 1991 (Reg. Sess., 1992), c. 902, s. 6.)



§ 148-33.2. Restitution by prisoners with work-release privileges.

§ 148‑33.2.  Restitution by prisoners with work‑release privileges.

(a)        Repealed by Session Laws 1985, c. 474, s. 4.

(b)        As a rehabilitative measure, the Secretary of the Department of Correction is authorized to require any prisoner granted work‑release privileges to make restitution or reparation to an aggrieved party from any earnings gained by the defendant while on work release when the sentencing court recommends that restitution or reparation be paid by the defendant out of any earnings gained by the defendant if he is granted work‑release privileges and out of other resources of the defendant, including all real and personal property owned by the defendant and the income derived from such property. The Secretary shall not be bound by such recommendation, but if they elect not to implement the recommendation, they shall state in writing the reasons therefor, and shall forward the same to the sentencing court.

(c)        When an active sentence is imposed, the court shall consider whether, as a rehabilitative measure, it should recommend to the Secretary of Correction that restitution or reparation be made by the defendant out of any earnings gained by the defendant if he is granted work‑release privileges and out of other resources of the defendant, including all real and personal property owned by the defendant, and income derived from such property. If the court determines that restitution or reparation should not be recommended, it shall so indicate on the commitment. If, however, the court determines that restitution or reparation should be recommended, the court shall make its recommendation a part of the order committing the defendant to custody. The recommendation shall be in accordance with the applicable provisions of G.S. 15A‑1343(d) and Article 81C of Chapter 15A of the General Statutes. If the offense is one in which there is evidence of physical, mental or sexual abuse of a minor, the court may order the defendant to pay from work release earnings the cost of rehabilitative treatment for the minor. The Administrative Office of the Courts shall prepare and distribute forms which provide ample space to make restitution or reparation recommendations incident to commitments, which forms shall be conveniently structured to enable the sentencing court to make its recommendation.

(d)        The Secretary of the Department of Correction shall establish rules and regulations to implement this section, which shall include adequate notice to the prisoner that the payment of restitution or reparation from any earnings gained by the prisoner while on work release is being considered as a condition of any work‑release privileges granted the prisoner, and opportunity for the prisoner to be heard. Such rules and regulations shall also provide additional methods whereby facts may be obtained to supplement the recommendation of the sentencing court. (1977, c. 614, s. 7; 1977, 2nd Sess., c. 1147, s. 33; 1981, c. 541, ss. 4‑9; 1985, c. 474, s. 4; 1987, c. 397, ss. 2, 3; c. 598, s. 5; 1998‑212, s. 19.4(g).)



§§ 148-34 through 148-35. Repealed by Session Laws 1957, c. 349, s. 11.

§§ 148‑34 through 148‑35.  Repealed by Session Laws 1957, c. 349, s. 11.



§ 148-36. Secretary of Correction to control classification and operation of prison facilities.

§ 148‑36.  Secretary of Correction to control classification and operation of prison facilities.

All facilities established or acquired by the State Department of Correction shall be under the administrative control and direction of the Secretary of Correction, and operated under rules and regulations proposed by the Secretary and adopted by the Department of Correction as provided in G.S. 148‑11. Subject to such rules and regulations, the Secretary shall classify the facilities of the State prison system and develop a variety of programs so as to permit proper segregation and treatment of prisoners according to the nature of the  offenses committed, the character and mental condition of the prisoners, and such other factors as should be considered in providing an individualized system of discipline, care, and correctional treatment of persons committed to the Department. The Secretary of Correction, or his authorized representative, shall designate the places of confinement where sentences to imprisonment in the State's prison system shall be served. The Secretary or his representative may designate any available facility appropriate for the individual in view of custodial and correctional considerations. (1931, c. 145, s. 28; c. 277, s. 8; 1933, c. 46, ss. 3, 4; c. 172, ss. 4, 17; 1943, c. 409; 1955, c. 238, s. 7; 1957, c. 349, s. 10; 1967, c. 996, s. 7; 1973, c. 1262, s. 10.)



§ 148-37. Additional facilities authorized; contractual arrangements.

§ 148‑37.  Additional facilities authorized; contractual arrangements.

(a)        Subject to the provisions of G.S. 143‑341, the State Department of Correction may establish additional facilities for use by the Department, such facilities to be either of a permanent type of construction or of a temporary or movable type as the Department may find most advantageous to the particular needs, to the end that the prisoners under its supervision may be so distributed throughout the State as to facilitate individualization of treatment designed to prepare them for lawful living in the community where they are most likely to reside after their release from prison. For this purpose, the Department may purchase or lease sites and suitable lands adjacent thereto and erect necessary buildings thereon, or purchase or lease existing facilities, all within the limits of allotments as approved by the Department of Administration.

(b)        The Secretary of Correction may contract with the proper official of the United States or of any county or city of this State for the confinement of federal prisoners after they have been sentenced, county, or city prisoners in facilities of the State prison system or for the confinement of State prisoners in any county or any city facility located in North Carolina, or any facility of the United States Bureau of Prisons, when to do so would most economically and effectively promote the purposes served by the Department of Correction. Except as otherwise provided, any contract made under the authority of this subsection shall be for a period of not more than two years, and shall be renewable from time to time for a period not to exceed two years. Contracts made under the authority of this subsection for the confinement of State prisoners in local or district confinement facilities may be for a period of not more than 10 years and renewable from time to time for a period not to exceed 10 years, and shall be subject to the approval of the Council of State and the Department of Administration after consultation with the Joint Legislative Commission on Governmental Operations. Contracts for receiving federal, county and city prisoners shall provide for reimbursing the State in full for all costs involved. The financial provisions shall have the approval of the Department of Administration before the contract is executed. Payments received under such contracts shall be deposited in the State treasury for the use of the State Department of Correction. Such payments are hereby appropriated to the State Department of Correction as a supplementary fund to compensate for the additional care and maintenance of such prisoners as are received under such contracts.

(b1)      Recodified as G.S. 148‑37.2 by Session Laws 2001‑84, s. 1.

(c)        In addition to the authority contained in subsections (a) and (b) of this section, and in addition to the contracts ratified by subsection (f) of this section, the Secretary of Correction may enter into contracts with any public entity or any private nonprofit or for‑profit firms for the confinement and care of State prisoners in any out‑of‑state correctional facility when to do so would most economically and effectively promote the purposes served by the Department of Correction. Contracts entered into under the authority of this subsection shall be for a period not to exceed two years and shall be renewable from time to time for a period not to exceed two years. Prisoners may be sent to out‑of‑state correctional facilities only when there are no available facilities in this State within the State prison system to appropriately house those prisoners. Any contract made under the authority of this subsection shall be approved by the Department of Administration before the contract is executed. Before expending more than the amount specifically appropriated by the General Assembly for the out‑of‑state housing of inmates, the Department shall obtain the approval of the Joint Legislative Commission on Governmental Operations and shall report such expenditures to the Chairs of the Senate and House Appropriations Committees, the Chairs of the Senate and House Appropriations Subcommittees on Justice and Public Safety, and the Chairs of the Joint Legislative Corrections, Crime Control, and Juvenile Justice Oversight Committee.

(d)        Prisoners confined in out‑of‑state correctional facilities pursuant to subsection (c) of this section shall remain subject to the rules adopted for the conduct of persons committed to the State prison system. The rules regarding good time and gain time, discipline, classification, extension of the limits of confinement, transfers, housing arrangements, and eligibility for parole shall apply to inmates housed in those out‑of‑state correctional facilities. The operators of those out‑of‑state correctional facilities may promulgate any other rules as may be necessary for the operation of those facilities with the written approval of the Secretary of Correction. Custodial officials employed by an out‑of‑state correctional facility are agents of the Secretary of Correction and may use those procedures for use of force authorized by the Secretary of Correction not inconsistent with the laws of the State of situs of the facility to defend themselves, to enforce the observance of discipline in compliance with correctional facility rules, to secure the person of a prisoner, and to prevent escape. Prisoners confined to out‑of‑state correctional facilities may be required to perform reasonable work assignments within those facilities. Private firms under subsection (c) of this section shall employ inmate disciplinary and grievance policies of the North Carolina Department of Correction.

(e)        Repealed by Session Laws 1995, c. 324, s. 19.10.

(f)         Any contracts entered into by the Department of Correction with public contractors prior to March 25, 1994, for the out‑of‑state housing of inmates are ratified.

(g)        The Secretary of Correction may contract with private for‑profit or nonprofit firms for the provision and operation of four or more confinement facilities totaling up to 2,000 beds in the State to house State prisoners when to do so would most economically and effectively promote the purposes served by the Department of Correction. This 2,000‑bed limitation shall not apply to the 500 beds in private substance abuse treatment centers authorized by the General Assembly prior to July 1, 1995. Whenever the Department of Correction determines that new prison facilities are required in addition to existing and planned facilities, the Department may contract for any remaining beds authorized by this section before constructing State‑operated facilities.

Contracts entered under the authority of this subsection shall be for a period not to exceed 10 years, shall be renewable from time to time for a period not to exceed 10 years. The Secretary of Correction shall enter contracts under this subsection only if funds are appropriated for this purpose by the General Assembly. Contracts entered under the authority of this subsection may be subject to any requirements for the location of the confinement facilities set forth by the General Assembly in appropriating those funds.

Once the Department has made a determination to contract for additional private prison beds, it shall issue a request for proposals within 30 days of the decision. The request for proposals shall require bids to be submitted within two months, and the Department shall award contracts at the earliest practicable date after the submission of bids. The Secretary of Correction, in consultation with the Chairs of the Joint Legislative Corrections, Crime Control, and Juvenile Justice Oversight Committee and the Chairs of the House and Senate Appropriations Subcommittees on Justice and Public Safety, shall make recommendations to the State Purchasing Officer on the final award decision. The State Purchasing Officer shall make the final award decision, and the contract shall then be subject to the approval of the Council of State after consultation with the Joint Legislative Commission on Governmental Operations.

Contracts made under the authority of this subsection may provide the State with an option to purchase the confinement facility or may provide for the purchase of the confinement facility by the State. Contracts made under the authority of this subsection shall state that plans and specifications for private confinement facilities shall be furnished to and reviewed by the Office of State Construction. The Office of State Construction shall inspect and review each project during construction to ensure that the project is suitable for habitation and to determine whether the project would be suitable for future acquisition by the State. All contracts for the housing of State prisoners in private confinement facilities shall require a minimum of ten million dollars ($10,000,000) of occurrence‑based liability insurance and shall hold the State harmless and provide reimbursement for all liability arising out of actions caused by operations and employees of the private confinement facility.

Prisoners housed in private confinement facilities pursuant to this subsection shall remain subject to the rules adopted for the conduct of persons committed to the State prison system. The Secretary of Correction may review and approve the design and construction of private confinement facilities before housing State prisoners in these facilities. The rules regarding good time, gain time, and earned credits, discipline, classification, extension of the limits of confinement, transfers, housing arrangements, and eligibility for parole shall apply to inmates housed in private confinement facilities pursuant to this subsection. The operators of private confinement facilities may adopt any other rules as may be necessary for the operation of those facilities with the written approval of the Secretary of Correction. Custodial officials employed by a private confinement facility are agents of the Secretary of Correction and may use those procedures for use of force authorized by the Secretary of Correction to defend themselves, to enforce the observance of discipline in compliance with confinement facility rules, to secure the person of a prisoner, and to prevent escape. Private firms under this subsection shall employ inmate disciplinary and grievance policies of the North Carolina Department of Correction.

(h)        Private confinement facilities under this section shall be designed, built, and operated in accordance with applicable State laws, court orders, fire safety codes, and local regulations.

(i)         The Department of Correction shall make a written report no later than March 1 of every odd‑numbered year, beginning in 1997, on the substance of all outstanding contracts for the housing of State prisoners entered into under the authority of this section. The report shall be submitted to the Council of State, the Department of Administration, the Joint Legislative Commission on Governmental Operations, and the Joint Legislative Corrections, Crime Control, and Juvenile Justice Oversight Committee. In addition to the report, the Department of Correction shall provide information on contracts for the housing of State prisoners as requested by these groups. (1933, c. 172, s. 19; 1957, c. 349, s. 10; 1967, c. 996, s. 8; 1973, c. 1262, s. 10; 1975, c. 879, s. 46; 1977, 2nd Sess., c. 1147, s. 34; 1994, Ex. Sess., c. 24, s. 16(a), (b); 1995, c. 324, s. 19.10(a), (b); c. 507, s. 19; 1996, 2nd Ex. Sess., c. 18, s. 20.18; 1997‑443, ss. 21.4(c)‑(e); 1999‑237, s. 18.20(a); 2001‑84, s. 1; 2001‑138, s. 2.)



§ 148-37.1. Prohibition on private prisons housing out-of-state inmates.

§ 148‑37.1.  Prohibition on private prisons housing out‑of‑state inmates.

(a)        Except as otherwise provided in this section or authorized by North Carolina law, no municipality, county, or private entity may authorize, construct, own, or operate any type of correctional facility for the confinement of inmates serving sentences for violation of the laws of a jurisdiction other than North Carolina.

(b)        The provisions of this section shall not apply to facilities owned or operated by the federal government and used exclusively for the confinement of inmates serving sentences for violation of federal law, but only to the extent that such facilities are not subject to restriction by the states under the provisions of the United States Constitution. (2000‑67, s. 16.3(a).)



§ 148-37.2. Lease-purchase of prison facilities.

§ 148‑37.2.  Lease‑purchase of prison facilities.

(a)        Authorization.  The Secretary of Correction may, as provided in this section, enter contracts with private for‑profit or nonprofit firms for the construction of close security correctional facilities described in subsection (a1) of this section to be operated by the Department pursuant to a lease that contains a schedule for purchase of the facilities over a period of up to 20 years.

The State, with the prior approval of the Council of State and the State Treasurer as provided in this section, is authorized to execute and deliver one or more lease‑purchase agreements with a special nonprofit corporation providing for the lease‑purchase by the State of the Projects from the special nonprofit corporation in connection with and under an arrangement whereby certificates of participation are sold and delivered by the special nonprofit corporation in order to provide funds to pay the purchase price of the Projects. The Projects will be constructed by selected contractors designated to the special nonprofit corporation by the State Property Office of the Department of Administration in consultation with the Department of Correction. The Projects will be sold to the special nonprofit corporation, with the purchase price paid by the special nonprofit corporation from the proceeds of the certificates of participation. The State may lease the real property upon which the Projects will be located, if owned by the State, to the selected contractors constructing the Projects and to the special nonprofit corporation for nominal consideration.

(a1)      Facilities Authorized.  The following facilities are authorized under this section:

(1)        2001 Facilities.  Three close security correctional facilities totaling up to 3,000 cells.

(2)        2003 Facilities.  Three close security correctional facilities substantially identical to the facilities described in subdivision (1) of this subsection and totaling up to 3,000 cells. If the State and the special nonprofit corporation are able to negotiate a contract for one or more of these facilities with the construction contractor that constructed the facilities described in subdivision (1) of this subsection on terms that are reasonable and desirable to the State as determined by the State Treasurer, the Secretary of Administration, and the Council of State, then a request for proposals under subsection (c) of this section is not required. The remaining provisions of this section continue to apply.

(b)        Definitions.  The following definitions apply in this section:

(1)        Certificates of participation.  Certificates or other instruments delivered by a special nonprofit corporation as provided in this section evidencing the assignment of proportionate and undivided interests in the rights to receive lease payments to be made by the State pursuant to a lease‑purchase agreement.

(2)        Construction contract agreement.  Either of the following:

a.         A contract between the Department of Correction and the selected contractors for construction of the Projects, under which the selected contractors will be responsible for arranging for and obtaining their own construction financing, which will consist solely of private funds.

b.         A contract between the special nonprofit corporation and the selected contractors for construction of the Projects, but only if the contract has provisions sufficient to carry out the requirements of the last paragraph of subsection (c) of this section. The Secretary of Correction shall determine the sufficiency of the contract and shall approve the contract only if it is sufficient.

(3)        Lease‑purchase agreement.  A lease‑purchase agreement entered into pursuant to this section, under which the State will lease the Projects from the special nonprofit corporation, with option to purchase.

(4)        Projects.  Facilities described in subsection (a1) of this section to be constructed by selected contractors, sold to the special nonprofit corporation, and leased to the State pursuant to this section.

(5)        Purchase agreement.  A contract under which the special nonprofit corporation will purchase the Projects from the selected contractors.

(6)        Selected contractors.  One or more private firms selected to construct the Projects.

(7)        Special nonprofit corporation.  A nonprofit corporation created under Chapter 55A of the General Statutes and designated by the State Treasurer for entering into the transactions contemplated by this act.

(c)        Request for Proposals.  The Secretary of Correction may issue a request for proposals to private firms for the private firms to construct the Projects in accordance with plans and specifications developed by the Department of Correction and reviewed by the Office of State Construction.

The Secretary of Correction shall make recommendations to the State Property Office of the Department of Administration on the final award decision. The Department of Correction and the State Property Office of the Department of Administration shall consult with the Joint Legislative Commission on Governmental Operations before making the final award decision. The Department of Administration shall make the final award decision, which shall then be subject to the approval of the Council of State. If the contract for construction of the 2003 facilities is entered into with the construction contractor who constructed the 2001 facilities as provided by subdivision (a1)(2) of this section, the general terms and conditions of the construction contract for the 2003 facilities shall be substantially similar to the terms and conditions of the construction contracts for the construction of the 2001 facilities, including, without limitation, terms and conditions regarding the activities, performance, and construction standards required of the contractor, the arrangements for selection and retention of subcontractors by the contractor, and the responsibility of the contractor for the performance by the selected subcontractors. The construction contract for the 2003 facilities may, however, contain any changes from the construction contracts for the 2001 facilities that may be necessary or desirable to reflect the financing arrangements for the 2003 facilities, including provisions for the periodic payment of construction costs based upon construction progress.

The Department of Correction will enter into a construction contract agreement with the selected contractors for the construction of the Projects or, alternatively, the construction contract may be entered into with the selected contractor by the special nonprofit corporation, with the approval of the Department of Correction. The special nonprofit corporation will enter into a purchase agreement with the selected contractors for the sale of the Projects to the special nonprofit corporation. With respect to the 2003 facilities, the purchase agreement may provide for the periodic payment by the special nonprofit corporation to the selected contractor of portions of the purchase price during the construction of the 2003 facilities on the basis of construction progress, rather than a payment of the entire purchase price upon delivery of the 2003 facilities. The Department of Correction shall furnish plans and specifications for review by the State Construction Office. Construction contract agreements entered into under this section shall provide that the Department of Correction and the Office of State Construction shall inspect and review each facility during construction to ensure and determine jointly that the facility is suitable for use as a correctional facility and for future acquisition by the State. The Department of Correction may contract with a design consortium for construction administration services.

(d)        Approval of Lease‑Purchase Agreement.  A lease‑purchase agreement may not be entered into pursuant to this section unless the following conditions are met before the lease‑purchase agreement is entered into: (i) the Council of State, by resolution, approves the execution and delivery of the lease‑purchase agreement, and (ii) the State Treasurer approves the lease‑purchase agreement and all other documentation related to it, including any leasehold deed of trust or trust agreement in connection with it. The resolution of the Council of State may include any matters the Council of State determines. In determining whether to approve the lease‑purchase agreement, the State Treasurer may consider any factors as the State Treasurer considers relevant in order to find and determine that all of the following conditions are met:

(1)        The principal amount to be financed under the lease‑purchase agreement is adequate and not excessive for the purpose of paying the cost of the Projects.

(2)        The increase, if any, in State revenues necessary to pay the sums to become due under the lease‑purchase agreement is not excessive.

(3)        The lease‑purchase agreement can be entered into on terms desirable to the State.

(4)        The sale of certificates of participation will not have an adverse effect on any scheduled or proposed sale of obligations of the State or any State agency or of any unit of local government in the State.

(e)        Terms and Conditions.  The following provisions apply to a lease‑purchase agreement entered into under this section:

(1)        In order to secure the performance by the State of its obligations under the lease‑purchase agreement, the lease‑purchase agreement may require the eviction of the State from the occupancy of one or more of the Projects in the event that the State breaches its obligations and agreements under the lease‑purchase agreement.

(2)        No deficiency judgment may be rendered against the State or any agency, department, or commission of the State in any action for breach of any obligation contained in the lease‑purchase agreement or any other related documentation, and the taxing power of the State or any agency, department, or commission of the State is not and may not be pledged to secure any moneys due under the lease‑purchase agreement.

(3)        The lease‑purchase agreement shall not contain a nonsubstitution clause that restricts the right of the State to replace or provide a substitute for the Projects.

(4)        The lease‑purchase agreement may include provisions requesting the Governor to submit in the Governor's budget proposal, or any amendments or supplements to it, appropriations necessary to make the payments required under the lease‑purchase agreement.

(5)        The lease‑purchase agreement may contain any provisions for protecting and enforcing the rights and remedies of the special nonprofit corporation that are reasonable and proper and not in violation of law, including covenants setting forth the duties of the State with respect to the Projects, which may include provisions relating to insuring, operating, and maintaining the Projects and the custody, safeguarding, investment, and application of moneys.

(6)        The lease‑purchase agreement may designate the lease payments to be paid by the State under it to be "principal components" and "interest components." Any interest component of the lease payments may be calculated based upon a fixed or variable interest rate or rates as determined by the State Treasurer.

(7)        The lease‑purchase agreement may be entered into by the State, and certificates of participation may be delivered by the special nonprofit corporation, at any time, including at times prior to the delivery of the completed Projects to the special nonprofit corporation, and the related delivery of occupancy of the Projects to the State by the special nonprofit corporation. The lease‑purchase agreement may require the State to make prepayments of lease payments at a time prior to when the State accepts occupancy of the Projects. The lease‑purchase agreement and related financing arrangements may provide for the funding of interest during construction from the proceeds of certificates of participation. The costs incurred in connection with the preparation of the lease‑purchase agreement and related documents and the delivery of the certificates of participation may be paid from the proceeds of the certificates of participation.

(8)        The State is authorized to agree in the lease‑purchase agreement to indemnify the special corporation and its directors and agents for any liabilities that arise to the special corporation or directors or agents on account of their participation in the activities contemplated by this act.

(f)         Faith and Credit Not Pledged.  The payment of amounts payable by the State under the lease‑purchase agreement and other related documentation during any fiscal biennium or fiscal year is limited to funds appropriated for that purpose by the General Assembly in its discretion. No provision of this section and no lease‑purchase agreement creates any pledge of the faith and credit of the State or any agency, department, or commission of the State within the meaning of any constitutional debt limitation.

(g)        Certificates of Participation.  The State may cooperate as necessary to effectuate the delivery by the special nonprofit corporation of tax‑exempt certificates of participation, including participating in the preparation of offering documents, the filing of required tax forms and agreeing to comply with restrictions on the use of the Projects as required in order for the interest component of the lease payments to be tax‑exempt. Disclosures and compliance with other federal law requirements by the special nonprofit corporation shall be under the direction of the State Treasurer. Certificates of participation may be sold at the direction of the State Treasurer in the manner, either at public or private sale, and for any price or prices that the State Treasurer determines to be in the best interest of the State and to effect the purposes of this section. Interest payable with respect to certificates of participation shall accrue at the rate or rates determined by the State Treasurer with the approval of the special nonprofit corporation.

Certificates of participation may be delivered pursuant to a trust agreement with a corporate trustee approved by the State Treasurer. The corporate trustee may be any trust company or bank having the powers of a trust company within or without the State. A trust agreement may (i) provide for security and pledges and assignments with respect to the security as may be permitted under this section and further provide for the enforcement of any lien or security interest created pursuant to this section, and (ii) contain any provisions for protecting and enforcing the rights and remedies of the owners of any certificates of participation that are reasonable and proper and not in violation of law as determined by the State Treasurer. The State Treasurer shall designate the professionals providing legal or financial services relating to the lease‑purchase agreement and the delivery of certificates of participation, including the provider of any credit facility and the underwriter or placement agent for any certificates of participation.

(h)        Tax Exemption.  The lease‑purchase agreement and any certificates of participation relating to it shall at all times be free from taxation by the State or any political subdivision or any of their agencies, excepting estate, inheritance, or gift taxes, income taxes on the gain from the transfer of the lease‑purchase agreement and certificates of participation, and franchise taxes. The interest component of the lease payments made by the State under the lease‑purchase agreement, including the interest payable with respect to any certificates of participation, is not subject to taxation as income.

(i)         Licensing Requirements.  The private for‑profit or nonprofit firms authorized to respond to requests for proposals authorized by this section, or entitled to be a selected contractor pursuant to this section, need not be a licensed general contractor within the meaning of G.S. 87‑1 so that providing a response to the request or entering a construction contract agreement or purchase agreement is not general contracting within the meaning of G.S. 87‑1. This subsection does not remove the actual construction of any prison facility from the provisions of G.S. 87‑1.

(j)         Minority Business Participation.  G.S. 143‑128.2 applies to the Projects authorized in this section.

(k)        Upon completion of the construction of a facility authorized by this section and the commencement of the State's leasehold interest pursuant to the terms of a valid lease‑purchase agreement:

(1)        The facility shall not be subject to county or municipal building codes and requirements and shall not be subject to inspection by any county or municipal authorities under G.S. 143‑135.1.

(2)        The Department of Administration may exercise all powers and perform all duties set forth in G.S. 143‑341 regarding the facility.

(3)        The Commissioner of Insurance shall conduct the inspections, reviews, and examinations of the facility set forth in G.S. 58‑31‑40 and shall conduct electrical inspections of the facility pursuant to G.S. 143‑143.2. (1999‑237, s. 18.20(a); 2001‑84, s. 1; 2001‑202, s. 1; 2003‑284, s. 47.1; 2005‑98, s. 1.)



§ 148-37.3. Authority of private correctional officers employed pursuant to a contract with the Federal Bureau of Prisons.

§ 148‑37.3.  Authority of private correctional officers employed pursuant to a contract with the Federal Bureau of Prisons.

(a)        Correctional officers and security supervisors employed at private correctional facilities pursuant to a contract between their employer and the Federal Bureau of Prisons may, in the course of their employment as correctional officers or security supervisors, use necessary force and make arrests consistent with the laws applicable to the North Carolina Department of Correction, which force shall not exceed that authorized to Department of Correction officers, provided that the employment policies of such private corporations meet the same minimum standards and practices followed by the Department of Correction in employing its correctional personnel, and if:

(1)        Those correctional officers and security supervisors have been certified as correctional officers as provided under Chapter 17C of the General Statutes; or

(2)        Those correctional officers and security supervisors employed by the private corporation at the facility have completed a training curriculum that meets or exceeds the standards required by the North Carolina Criminal Justice Education and Training Standards Commission for correctional personnel.

(b)        Any private corporation described in subsection (a) of this section shall without limit defend, indemnify, and hold harmless the State, its officers, employees, and agents from any claims arising out of the operation of the private correctional facility, or the granting of the powers authorized under this section, including any attorneys' fees or other legal costs incurred by the State, its officers, employees, or agents as a result of such claims.

(c)        Any private corporation described in subsection (a) of this section shall reimburse the State and any county or other law enforcement agency for the full cost of any additional expenses incurred by the State or the county or other law enforcement agency in connection with the pursuit and apprehension of an escaped inmate from the facility.

In the event of an escape from the facility, any private corporation described in subsection (a) of this section shall immediately notify the sheriff in the county in which the facility is located, who shall cause an immediate entry into the State Bureau of Investigation Division of Criminal Information network. The sheriff of the county in which the facility is located shall be the lead law enforcement officer in connection with the pursuit and apprehension of an escaped inmate from the facility.

(d)        Any private corporation described in subsection (a) of this section must maintain in force liability insurance to satisfy any final judgment rendered against the private corporation or the State, its officers, employees, and agents that arises out of the operation of the correctional facility or the indemnification requirements in subsection (b) of this section. The minimum amount of liability insurance that will be required under this section is ten million dollars ($10,000,000) per occurrence, and twenty‑five million dollars ($25,000,000) aggregate per occurrence.

(e)        Repealed by Session Laws 2007‑162, s. 1, effective July 1, 2007.

(f)         The authority set forth in this section to use necessary force and make arrests shall be in addition to any existing authority set forth in the statutory or common law of the State, but shall not exceed the authority to use necessary force and make arrests set out in subsection (a) of this section.

(g)        A private corporation described in subsection (a) of this section shall bear the reasonable costs of services provided by the State, its officers, employees, and agents for the corporation. The amount of the costs shall be determined by the member of the Council of State or Cabinet member of the agency or department that provided the services.

(h)        This section is effective August 18, 2001 and applies to private correctional facilities and the employees of those correctional facilities constructed and contracted to be operated by August 18, 2001. (2001‑378, ss. 1‑7; 2003‑351, s. 1; 2007‑162, s. 1.)



§§ 148-38 through 148-39. Repealed by Session Laws 1957, c. 349, s. 11.

§§ 148‑38 through 148‑39.  Repealed by Session Laws 1957, c. 349, s. 11.



§ 148-40. Recapture of escaped prisoners.

§ 148‑40.  Recapture of escaped prisoners.

The rules and regulations for the government of the State prison system may provide for the recapture of convicts that may escape, or any convicts that may have escaped from the State's prison or prison camps, or county road camps of this State, and the State Department of Correction may pay to any person recapturing an escaped convict such reward or expense of recapture as the regulations may provide. Any citizen of North Carolina shall have authority to apprehend any convict who may escape before the expiration of his term of imprisonment whether he be guilty of a felony or misdemeanor, and retain him in custody and deliver him to the State Department of Correction. (1933, c. 172, s. 21; 1955, c. 238, s. 8; 1957, c. 349, s. 10; 1967, c. 996, s. 13.)



§ 148-41. Recapture of escaping prisoners; reward.

§ 148‑41.  Recapture of escaping prisoners; reward.

The Secretary of Correction shall use every means possible to recapture, regardless of expense, any prisoners escaping from or leaving without permission any of the State prisons, camps, or farms. When any person who has been confined or placed to work escapes from the State prison system, the Secretary shall immediately notify the Governor, and accompany the notice with a full description of the escaped prisoner, together with such information as will aid in the recapture. The Governor may offer such rewards as he may deem desirable and necessary for the recapture and return to the State prison system of any person who may escape or who heretofore has escaped therefrom. Such reward earned shall be paid by warrant of the State Department of Correction and accounted for as a part of the expense of maintaining the State's prisons. (1873‑4, c. 158, s. 13; Code, s. 3442; Rev., s. 5407; 1917, c. 236; c. 286, s. 13; C. S., ss. 7742, 7743; 1925, c. 163; 1933, c. 172, s. 18; 1935, c. 414, s. 16; 1943, c. 409; 1955, c. 238, s. 9; c. 279, s. 3; 1957, c. 349, s. 10; 1967, c. 996, ss. 13, 15; 1973, c. 1262, s. 10.)



§ 148-42. Repealed by Session Laws 1977, c. 711, s. 33.

§ 148‑42.  Repealed by Session Laws 1977, c. 711, s. 33.



§ 148-43. Repealed by Session Laws 1963, c. 1174, s. 5.

§ 148‑43.  Repealed by Session Laws 1963, c. 1174, s. 5.



§ 148-44. Separation as to sex.

§ 148‑44.  Separation as to sex.

The Department shall provide quarters for female prisoners separate from those for male prisoners. (1933, c. 172, s. 25; 1947, c. 262, s. 2; 1957, c. 349, s. 10; 1963, c. 1174, s. 2; 1985, c. 226, s. 3(3).)



§ 148-45. Escaping or attempting escape from State prison system; failure of conditionally and temporarily released prisoners and certain youthful offenders to return to custody of Department of Correction.

§ 148‑45.  Escaping or attempting escape from State prison system; failure of conditionally and temporarily released prisoners and certain youthful offenders to return to custody of Department of Correction.

(a)        Any person in the custody of the Department of Correction in any of the classifications hereinafter set forth who shall escape from the State prison system, shall for the first such offense, except as provided in subsection (g) of this section, be guilty of a Class 1 misdemeanor:

(1)        A prisoner serving a sentence imposed upon conviction of a misdemeanor;

(2)        A person who has been charged with a misdemeanor and who has been committed to the custody of the Department of Correction under the provisions of G.S. 162‑39;

(3)        Repealed by Session Laws 1985, c. 226, s. 4.

(4)        A person who shall have been convicted of a misdemeanor and who shall have been committed to the Department of Correction for presentence diagnostic study under the provisions of G.S. 15A‑1332(c).

(b)        Any person in the custody of the Department of Correction, in any of the classifications hereinafter set forth, who shall escape from the State prison system, shall, except as provided in subsection (g) of this section, be punished as a Class H felon.

(1)        A prisoner serving a sentence imposed upon conviction of a felony;

(2)        A person who has been charged with a felony and who has been committed to the custody of the Department of Correction under the provisions of G.S. 162‑39;

(3)        Repealed by Session Laws 1985, c. 226, s. 5.

(4)        A person who shall have been convicted of a felony and who shall have been committed to the Department of Correction for presentence diagnostic study under the provisions of G.S. 15A‑1332(c); or

(5)        Any person previously convicted of escaping or attempting to escape from the State prison system.

(c)        Repealed by Session Laws 1979, c. 760, s. 5.

(d)        Any person who aids or assists other persons to escape or attempt to escape from the State prison system shall be guilty of a Class 1 misdemeanor.

(e)        Repealed by Session Laws 1983, c. 465, s. 5.

(f)         Any person convicted of an escape or attempt to escape classified as a felony by this section shall be immediately classified and treated as a convicted felon even if such person has time remaining to be served in the State prison system on a sentence or sentences imposed upon conviction of a misdemeanor or misdemeanors.

(g)        (1)        Any person convicted and in the custody of the North Carolina Department of Correction and ordered or otherwise assigned to work under the work‑release program, G.S. 148‑33.1, or any convicted person in the custody of the North Carolina Department of Correction and temporarily allowed to leave a place of confinement by the Secretary of Correction or his designee or other authority of law, who shall fail to return to the custody of the North Carolina Department of Correction, shall be guilty of the crime of escape and subject to the applicable provisions of this section and shall be deemed an escapee. For the purpose of this subsection, escape is defined to include, but is not restricted to, willful failure to return to an appointed place and at an appointed time as ordered.

(2)        If a person, who would otherwise be guilty of a first violation of G.S. 148‑45(g)(1), voluntarily returns to his place of confinement within 24 hours of the time at which he was ordered to return, such person shall not be charged with an escape as provided in this section but shall be subject to such administrative action as may be deemed appropriate for an escapee by the Department of Correction; said escapee shall not be allowed to be placed on work release for a four‑month period or for the balance of his term if less than four months; provided, however, that if such person commits a subsequent violation of this section then such person shall be charged with that offense and, if convicted, punished under the provisions of this section. (1933, c. 172, s. 26; 1955, c. 279, s. 2; 1963, c. 681; 1965, c. 283; 1967, c. 996, s. 13; 1973, c. 1120; c. 1262, s. 10; 1975, cc. 170, 241, 705; c. 770, ss. 1, 2; 1977, c. 732, ss. 3, 4; c. 745; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14; 1983, c. 465, ss. 1‑5; 1985, c. 226, ss. 3(4)‑6; 1993, c. 539, ss. 1058, 1321, 1322; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑443, s. 19.25(t).)



§ 148-46. Degree of protection against violence allowed.

§ 148‑46.  Degree of protection against violence allowed.

(a)        When any prisoner, or several combined shall offer violence to any officer, overseer, or guard, or to any fellow prisoner, or attempt to do any injury to the prison building, or to any workshop, or other equipment, or shall attempt to escape, or shall resist, or disobey any lawful command, the officer, overseer, or guard shall use any means necessary to defend himself, or to enforce the observance of discipline, or to secure the person of the offender, and to prevent an escape.

(b)        A misdemeanor prisoner classified and treated as a convicted felon as the result of a consecutive felony sentence or sentences, or a convicted felon placed in the custody of the Secretary of Correction pending the outcome of an appeal, or a defendant charged with a felony or felonies and placed in the custody of the Secretary of Correction pending trial, shall be considered as a convicted felon in the custody of the Secretary of Correction against whom any means reasonably necessary, including deadly force, may be used to prevent an escape. (1933, c. 172, s. 27; 1975, c. 230.)



§ 148-46.1. Inflicting or assisting in infliction of self injury to prisoner resulting in incapacity to perform assigned duties.

§ 148‑46.1.  Inflicting or assisting in infliction of self injury to prisoner resulting in incapacity to perform assigned duties.

Any person serving a sentence or sentences within the State prison system who, during the term of such imprisonment, willfully and intentionally inflicts upon himself any injury resulting in a permanent or temporary incapacity to perform work or duties assigned to him by the State Department of Correction, or any prisoner who aids or abets any other prisoner in the commission of such offense, shall be punished as a Class H felon. (1959, c. 1197; 1967, c. 996, s. 13; 1979, c. 760, s. 5; 1979, 2nd Sess., c. 1316, s. 47; 1981, c. 63, s. 1; c. 179, s. 14; 1993, c. 539, s. 1323; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑443, s. 19.25(v).)



§ 148-46.2. Procedure when consent is refused by prisoner.

§ 148‑46.2.  Procedure when consent is refused by prisoner.

When the Secretary of Correction finds as a fact that the injury to any prisoner was willfully and intentionally self‑inflicted and that an operation or treatment is necessary for the preservation or restoration of the health of the prisoner and that the prisoner is competent to act for himself or herself; and that attempts have been made to obtain consent for the proposed operation or treatment but such consent was refused, and the findings have been reduced to writing and entered into the prisoner's records as a permanent part thereof, then the chief medical officer of the prison hospital or prison institution shall be authorized to give or withhold, on behalf of the prisoner, consent to the operation or treatment.

In all cases coming under the provisions of this section, the medical staff of the hospital or institution shall keep a careful and complete medical record of the treatment and surgical procedures undertaken. The record shall be signed by the chief medical officer of the hospital or institution and the surgeon performing any surgery. Any treatment of self‑inflicted injuries shall also be subject to the provisions of G.S. 90‑21.13 and G.S. 90‑21.16. (1959, c. 1196; 1967, c. 996, s. 15; 1969, c. 982; 1973, c. 1262, s. 10; 1981, c. 307, ss. 4‑7, 9; 2004‑203, s. 53(b).)



§ 148-47. Disposition of child born of female prisoner.

§ 148‑47.  Disposition of child born of female prisoner.

Any child born of a female prisoner while she is in custody shall as soon as practicable be surrendered to the director of social services of the county wherein the child was born upon a proper order of the domestic relations court or juvenile court of said county affecting the custody of said child. When it appears to be for the best interest of the child, the court may place custody beyond the geographical bounds of Wake County: Provided, however, that all subsequent proceedings and orders affecting custody of said child shall be within the jurisdiction of the proper court of the county where the infant is residing at the time such proceeding is commenced or such order is sought: Provided, further, that nothing in this section shall affect the right of the mother to consent to the adoption of her child nor shall the right of the mother to place her child with the legal father or other suitable relative be affected by  the provisions of this section. (1933, c. 172, s. 28; 1955, c. 1027; 1961, c. 186; 1969, c. 982.)



§ 148-48. Parole powers of Parole Commission unaffected.

§ 148‑48.  Parole powers of Parole Commission unaffected.

Nothing in this Chapter shall be construed to limit or restrict the power of the Parole Commission to parole prisoners under such conditions as it may impose or prevent the reimprisonment of such prisoners upon violation of the conditions of such parole, as now provided by law. (1933, c. 172, s. 29; 1955, c. 867, s. 8; 1973, c. 1262, s. 10.)



§ 148-49. Prison indebtedness not assumed by Board of Transportation.

§ 148‑49.  Prison indebtedness not assumed by Board of Transportation.

The Board of Transportation shall not assume or pay off any part of the deficit of the State prison existing on March 22, 1933. (1933, c. 172, s. 33; 1973, c. 507, s. 5.)



§§ 148-49.1 through 148-49.9: Repealed by Session Laws 1977, c. 732, s. 1.

Article 3A.

Facilities and Programs for Youthful Offenders.

§§ 148‑49.1 through 148‑49.9:  Repealed by Session Laws 1977, c.  732, s. 1.



§§ 148-49.10 through 148-49.16: Repealed by Session Laws 1993, c. 538, s. 34.

Article 3B.

Facilities and Programs for Youthful Offenders.

§§ 148‑49.10 through 148‑49.16:  Repealed by Session Laws 1993, c.  538, s. 34.



§§ 148-50 through 148-51: Repealed by Session Laws 1955, c. 867, s. 13.

Article 4.

Paroles.

§§ 148‑50 through 148‑51:  Repealed by Session Laws 1955, c.  867, s. 13.



§ 148-51.1. Repealed by Session Laws 1985, c. 226, s. 9, effective May 23, 1985.

§ 148‑51.1.  Repealed by Session Laws 1985, c. 226, s. 9, effective May 23, 1985.



§ 148-52. Repealed by Session Laws 1973, c. 1262, s. 10.

§ 148‑52.  Repealed by Session Laws 1973, c. 1262, s. 10.



§ 148-52.1. Prohibited political activities of member of Post-Release Supervision and Parole Commission.

§ 148‑52.1.  Prohibited political activities of member of Post‑Release Supervision and Parole Commission.

No member of the Post‑Release Supervision and Parole Commission shall be permitted to use his position to influence elections or the political action of any person, serve as a member of the campaign committee of any political party, interfere with or participate in the preparation for any election or the conduct thereof at the polling place, or be in any manner concerned in the demanding, soliciting or receiving of any assessments, subscriptions or contributions, whether voluntary or involuntary, to any political party.  Any Post‑Release Supervision and Parole Commission member who shall violate any of the provisions of this section shall be subject to dismissal from office. (1953, c. 17, s. 4; 1973, c. 1262, s. 10; 1981, c. 260; 1993, c. 538, s. 44; 1994, Ex. Sess., c. 24, s. 14(b).)



§ 148-53. Investigators and investigations of cases of prisoners.

§ 148‑53.  Investigators and investigations of cases of prisoners.

For the purpose of investigating the cases of prisoners, the Department of Correction is hereby authorized and empowered to appoint an adequate staff of competent investigators, particularly qualified for such work, with such reasonable clerical assistance as may be required, who shall, under the rules and regulations duly adopted by the Post‑Release Supervision and Parole Commission, investigate all cases designated by it, investigate cases of prisoners eligible for post‑release supervision, and otherwise aid the Commission in passing upon the question of the parole and post‑release supervision of prisoners, to the end that every prisoner in the custodial care of the State may receive full, fair, and just consideration. (1935, c. 414, s. 3; 1955, c. 867, s. 2; 1973, c. 1262, s. 10; 1977, c. 704, s. 3, c. 711, s. 30; 1977, 2nd Sess., c. 1147, s. 32; 1993, c. 538, s. 45; 1994, Ex. Sess., c. 24, s. 14(b).)



§ 148-54. Parole and post-release supervision supervisors provided for; duties.

§ 148‑54.  Parole and post‑release supervision supervisors provided for; duties.

The Department of Correction is hereby authorized to appoint a sufficient number of competent parole and post‑release supervision supervisors, who shall be particularly qualified for and adapted for the work required of them, and who shall under the direction of the Department of Correction, and under regulations prescribed by the Department of Correction after consultation with the Commission, exercise supervision and authority over paroled prisoners and persons on post‑release supervision, assist paroled prisoners and persons on post‑release supervision, and those who are to be paroled or released for post‑release supervision in finding and retaining self‑supporting employment, and to promote rehabilitation work with paroled and post‑release supervised prisoners, to the end that they may become law‑abiding citizens.  The supervisors shall also, under the direction of the Department of Correction, maintain frequent contact with paroled and post‑release supervised prisoners and find out whether or not they are observing the conditions of their paroles or post‑release supervision, and assist them in every possible way toward compliance with the conditions, and they shall perform such other duties in connection with paroled prisoners as the Department of Correction may require.  The number of supervisors may be increased by the Department of Correction as and when the number of paroled and post‑release supervised prisoners to be supervised requires or justifies such increase. (1935, c. 414, s. 4; 1955, c. 867, s. 11; 1973, c. 1262, s. 10; 1977, c. 704, s. 4; 1993, c. 538, s. 46; 1994, Ex. Sess., c. 24, s. 14(b).)



§ 148-54.1. Repealed by Session Laws 1955, c. 867, s. 13.

§ 148‑54.1.  Repealed by Session Laws 1955, c. 867, s. 13.



§ 148-55. Repealed by Session Laws 1973, c. 1262, s. 10.

§ 148‑55.  Repealed by Session Laws 1973, c. 1262, s. 10.



§ 148-56. Assistance in supervision of parolees or post-release supervisees and preparation of case histories.

§ 148‑56.  Assistance in supervision of parolees or post‑release supervisees and preparation of case histories.

Upon request by the Post‑Release Supervision and Parole Commission, the county directors of social services shall assist in the supervision of parolees and shall prepare and submit to the Post‑Release Supervision and Parole Commission case histories or other information in connection with any case under consideration for parole or some form of executive clemency. (1935, c. 414, s. 6; 1955, c. 867, s. 9; 1961, c. 186; 1969, c. 982; 1973, c. 1262, s. 10; 1993, c. 538, s. 47; 1994, Ex. Sess., c. 24, s. 14(b).)



§ 148-57. Rules and regulations for parole consideration.

§ 148‑57.  Rules and regulations for parole consideration.

The Post‑Release Supervision and Parole Commission is hereby authorized and empowered to set up and establish rules and regulations in accordance with which prisoners eligible for parole consideration may have their cases reviewed and by which such proceedings may be initiated and considered.  That the rules and regulations shall include but not be limited to, a plan whereby the Post‑Release Supervision and Parole Commission may determine parole eligibility, and, when eligibility is so approved, provide for parole of a prisoner to a plan approved by the Secretary of the Department of Correction. (1935, c. 414, s. 7; 1955, c. 867, s. 4; 1973, c. 1262, s. 10; 1977, c. 704, s. 2; 1993, c. 538, s. 48; 1994, Ex. Sess., c. 24, s. 14(b).)



§ 148-57.1. Restitution as a condition of parole or post-release supervision.

§ 148‑57.1.  Restitution as a condition of parole or post‑release supervision.

(a)        Repealed by Session Laws 1985, c. 474, s. 5.

(b)        As a rehabilitative measure, the Post‑Release Supervision and Parole Commission is authorized to require a prisoner to whom parole or post‑release supervision is granted to make restitution or reparation to an aggrieved party as a condition of parole or post‑release supervision when the sentencing court recommends that restitution or reparation to an aggrieved party be made a condition of any parole or post‑release supervision granted the defendant. When imposing restitution as a condition and setting up a payment schedule for the restitution, the Post‑Release Supervision and Parole Commission shall take into consideration the resources of the defendant, including all real and personal property owned by the defendant and the income derived from such property, his ability to earn, and his obligation to support dependents. The Post‑Release Supervision and Parole Commission shall not be bound by such recommendation, but if it elects not to implement the recommendation, it shall state in writing the reasons therefor, and shall forward the same to the sentencing court.

(c)        When an active sentence is imposed, the court shall consider whether, as a rehabilitative measure, it should recommend to the Post‑Release Supervision and Parole Commission that restitution or reparation by the defendant be made a condition of any parole or post‑release supervision granted the defendant. If the court determines that restitution or reparation should not be recommended, it shall so indicate on the commitment. If, however, the court determines that restitution or reparation should be recommended, the court shall make its recommendation a part of the order committing the defendant to custody. The recommendation shall be in accordance with the applicable provisions of Article 81C of Chapter 15A of the General Statutes.  The Administrative Office of the Courts shall prepare and distribute forms which provide ample space to make restitution or reparation recommendations incident to commitments, which forms shall be conveniently structured to enable the sentencing court to make its recommendation.

If the offense is one in which there is evidence of physical, mental or sexual abuse of a minor, the court may order, as a condition of parole or post‑release supervision, that the defendant pay the cost of any rehabilitative treatment for the minor.

(d)        The Post‑Release Supervision and Parole Commission shall establish rules and regulations to implement this section, which shall include adequate notice to the prisoner that the payment of restitution or reparation by the prisoner is being considered as a condition of any parole or post‑release supervision granted the prisoner, and opportunity for the prisoner to be heard. Such rules and regulations shall also provide additional methods whereby facts may be obtained to supplement the recommendation of the sentencing court. (1977, c. 614, s. 8; 1977, 2nd Sess., c. 1147, s. 36; 1985, c. 474, s. 5; 1987, c. 397, s. 4; c. 598, s. 4; 1993, c. 538, s. 49; 1994, Ex. Sess., c. 24, s. 14(b); 1998‑212, s. 19.4(h).)



§§ 148-58 through 148-58.1. Repealed by Session Laws 1977, c. 711, s. 33.

§§ 148‑58 through 148‑58.1.  Repealed by Session Laws 1977, c. 711, s. 33.



§ 148-59. Duties of clerks of superior courts as to commitments; statements filed with Department of Correction.

§ 148‑59.  Duties of clerks of superior courts as to commitments; statements filed with Department of Correction.

The several clerks of the superior courts shall attach to the commitment of each prisoner sentenced in such courts a statement furnishing such information as the Post‑Release Supervision and Parole Commission shall by regulations prescribe, which information shall contain, among other things, the following:

(1)        The court in which the prisoner was tried;

(2)        The name of the prisoner and of all codefendants;

(3)        The date or session when the prisoner was tried;

(4)        The offense with which the prisoner was charged and the offense for which convicted;

(5)        The judgment of the court and the date of the beginning of the sentence;

(6)        The name and address of the presiding judge;

(7)        The name and address of the prosecuting solicitor;

(8)        The name and address of private prosecuting attorney, if any;

(9)        The name and address of the arresting officer;

(10)      All available information of the previous criminal record of the prisoner; and

(11)      For all Class G or more serious felonies, the names and addresses of the following persons, where the presiding judge makes a finding of such facts:

a.         Any victims of the offense for which the prisoner was convicted;

b.         The parent or legal guardian of any minor victims of the offense for which the prisoner was convicted; and

c.         The next of kin of any homicide victims of the offense for which the prisoner was convicted.

The prison authorities receiving the prisoner for the beginning of the service of sentence shall detach from the commitment the statement furnishing such information and forward it to the Department of Correction, together with any additional information in the possession of such prison authorities relating to the previous criminal record of such prisoner, and the information thus furnished shall constitute the foundation and file of the prisoner's case.  Forms for furnishing the information required by this section shall, upon request, be furnished to the said clerks by the State Department of Correction without charge. (1935, c. 414, s. 9; 1953, c. 17, s. 2; 1955, c. 867, s. 12; 1957, c. 349, s. 10; 1967, c. 996, s. 13; 1973, c. 108, s. 90; c. 1262, s. 10; 1993, c. 538, s. 50; 1994, Ex. Sess., c. 12, c. 24, s. 14(b).)



§ 148-60. Repealed by Session Laws 1977, c. 711, s. 33.

§ 148‑60.  Repealed by Session Laws 1977, c. 711, s. 33.



§ 148-60.1. Allowances for paroled prisoner and prisoner on post-release supervision.

§ 148‑60.1.  Allowances for paroled prisoner and prisoner on post‑release supervision.

Upon the release of any prisoner upon parole or post‑release supervision, the superintendent or warden of the institution shall provide the prisoner with suitable clothing and, if needed, an amount of money sufficient to purchase transportation to the place within the State where the prisoner is to reside.  The Post‑Release Supervision and Parole Commission may, in its discretion, provide that the prisoner shall upon his release on parole or post‑release supervision receive a sum of money of at least forty‑five dollars ($45.00). (1953, c. 17, s. 8; 1973, c. 1262, s. 10; 1987 (Reg. Sess., 1988), c. 1086, s. 120(b); 1993, c. 538, s. 51; 1994, Ex. Sess., c. 24, s. 14(b).)



§§ 148-60.2 through 148-62. Repealed by Session Laws 1977, c. 711, s. 33.

§§ 148‑60.2 through 148‑62.  Repealed by Session Laws 1977, c. 711, s. 33.



§ 148-62.1. Entitlement of indigent parolee and post-release supervisee to counsel, in discretion of Post-Release Supervision and Parole Commission.

§ 148‑62.1.  Entitlement of indigent parolee and post‑release supervisee to counsel, in discretion of Post‑Release Supervision and Parole Commission.

Any parolee or post‑release supervisee who is an indigent under the terms of G.S. 7A‑450(a) may be determined entitled, in the discretion of the Post‑Release Supervision and Parole Commission, to the services of counsel at State expense at a parole revocation hearing at which either:

(1)        The parolee or post‑release supervisee claims not to have committed the alleged violation of the parole or post‑release supervision conditions; or

(2)        The parolee or post‑release supervisee claims there are substantial reasons which justified or mitigated the violation and make revocation inappropriate, even if the violation is a matter of public record or is uncontested, and that the reasons are complex or otherwise difficult to develop or present; or

(3)        The parolee or post‑release supervisee is incapable of speaking effectively for himself;

and where the Commission feels, on a case by case basis, that such appointment in accordance with either (1), (2) or (3) above is necessary for fundamental fairness.

If the parolee or post‑release supervisee is determined to be indigent and entitled to services of counsel, counsel shall be appointed in accordance with rules adopted by the Office of Indigent Defense Services. (1973, c. 1116, s. 2; 1993, c. 538, s. 52; 1994, Ex. Sess., c. 24, s. 14(b); 2000‑144, s. 45.)



§ 148-63. Arrest powers of police officers.

§ 148‑63.  Arrest powers of police officers.

Any officer who is authorized to make arrests of fugitives from justice shall have full authority and power to arrest any parolee whose parole has been revoked or any post‑release supervisee who has been revoked. (1935, c. 414, s. 13; 1993, c. 538, s. 53; 1994, Ex. Sess., c. 24, s. 14(b).)



§ 148-64. Cooperation of prison and parole officials and employees.

§ 148‑64.  Cooperation of prison and parole officials and employees.

The officials and employees of the Department of Correction and the Post‑Release Supervision and Parole Commission shall at all times cooperate with and furnish each other such information and assistance as will promote the purposes of this Chapter and the purposes for which these agencies were established.  The Commission shall have free access to all prisoners. (1935, c. 414, s. 14; 1955, c. 867, s. 7; 1967, c. 996, ss. 11, 15; 1973, c. 1262, s. 10; 1993, c. 538, s. 54; 1994, Ex. Sess., c. 24, s. 14(b).)



§ 148-64.1. Early conditional release of inmates subject to a removal order; revocation of release.

§ 148‑64.1.  Early conditional release of inmates subject to a removal order; revocation of release.

(a)        Eligibility for Early Release.  Notwithstanding any other provision of law, the Post‑Release Supervision and Parole Commission may conditionally release an inmate into the custody and control of United States Immigration and Customs Enforcement if all of the following requirements are satisfied:

(1)        The Department of Correction has received a final order of removal for the inmate from United States Immigration and Customs Enforcement.

(2)        The inmate was convicted of a nonviolent criminal offense and is incarcerated for that offense. If the inmate was convicted of and is incarcerated for more than one offense, then all of the offenses of which the inmate was convicted and is incarcerated must be nonviolent criminal offenses. As used in this subdivision, the term "nonviolent criminal offense" means a conviction for an impaired driving offense or a felony violation of any of the following:

a.         G.S. 14‑54.

b.         G.S. 14‑56.

c.         G.S. 14‑71.1.

d.         G.S. 14‑100, where the thing of value is less than one hundred thousand dollars ($100,000).

e.         G.S. 90‑95(d)(4).

(3)        The inmate has served at least half of the minimum sentence imposed by the court or, in the case of an inmate convicted of an impaired driving offense under G.S. 20‑138.1, the inmate has met all of the parole eligibility requirements under G.S. 15A‑1371, notwithstanding G.S. 20‑179(p)(3).

(4)        The inmate was not convicted of an impaired driving offense resulting in death or serious bodily injury, as that term is defined in G.S. 14‑32.4.

(5)        The inmate agrees not to reenter the United States unlawfully.

(b)        Release Is Discretionary.  The decision to release an inmate once the requirements of subsection (a) of this section are satisfied is in the sole, unappealable discretion of the Post‑Release Supervision and Parole Commission.

(c)        Return of Inmates.  In the event that the United States Immigration and Customs Enforcement is unable to or does not deport the inmate, the inmate shall be returned to the custody of the Department of Correction to serve the remainder of the original sentence.

(d)        Unlawful Reentry Constitutes Violation.  An inmate released pursuant to this section who returns unlawfully and willfully to the United States violates the conditions of the inmate's early release.

(e)        Arrest Authority.  An inmate who violates the conditions of the inmate's early release is subject to arrest by a law enforcement officer.

(f)         Effect of Violation.  Upon notification from any federal or state law enforcement agency that the inmate is in custody, and after notice and opportunity to be heard, the Post‑Release Supervision and Parole Commission shall revoke the inmate's release and reimprison the inmate for a period equal to the inmate's maximum sentence minus time already served by the inmate upon a finding that an inmate has violated the conditions of the inmate's early release.

(g)        Violators Ineligible for Future Release.  Upon revocation of release under this subsection, the inmate shall not be eligible for any future release under this section or for any other release from confinement, other than post‑release supervision, until the remainder of the sentence of imprisonment is served.  (2008‑199, s. 3.)



§ 148-65. Repealed by Session Laws 1955, c. 867, s. 13.

§ 148‑65.  Repealed by Session Laws 1955, c. 867, s. 13.



§ 148-65.1: Repealed by Session Laws 2002-166, s. 2, effective October 23, 2003.

Article 4A.

Out‑of‑State Parolee Supervision.

§ 148‑65.1:  Repealed by Session Laws 2002-166, s. 2, effective October 23, 2003.



§ 148-65.1A: Repealed by Session Laws 2002-166, s. 2, effective October 23, 2003.

§ 148‑65.1A:  Repealed by Session Laws 2002-166, s. 2, effective October 23, 2003.



§ 148-65.2: Repealed by Session Laws 2002-166, s. 2, effective October 23, 2003.

§ 148‑65.2:  Repealed by Session Laws 2002-166, s. 2, effective October 23, 2003.



§ 148-65.3: Repealed by Session Laws 2002-166, s. 2, effective October 23, 2003.

§ 148‑65.3:  Repealed by Session Laws 2002-166, s. 2, effective October 23, 2003.



§ 148-65.4. Short title.

Article 4B.

Interstate Compact for Adult Offender Supervision.

§ 148‑65.4.  Short title.

This Article may be cited as "The Interstate Compact for Adult Offender Supervision."  (2002‑166, s. 1; 2008‑189, s. 1.)



§ 148-65.5. Governor to execute compact; form of compact.

§ 148‑65.5.  Governor to execute compact; form of compact.

The Governor of North Carolina is authorized and directed to execute a compact on behalf of the State of North Carolina with any state of the United States legally joining therein in the form substantially as follows:

Preamble.

Whereas: The Interstate Compact for the Supervision of Parolees and Probationers was established in 1937, it is the earliest corrections "compact" established among the states, and has not been amended since its adoption over 62 years ago;

Whereas: This compact is the only vehicle for the controlled movement of adult parolees and probationers across state lines, and it currently has jurisdiction over more than a quarter of a million offenders;

Whereas: The complexities of the compact have become more difficult to administer, and many jurisdictions have expanded supervision expectations to include currently unregulated practices such as victim input, victim notification requirements, and sex offender registration;

Whereas: After hearings, national surveys, and a detailed study by a task force appointed by the National Institute of Corrections, the overwhelming recommendation has been to amend the document to bring about an effective management capacity that addresses public safety concerns and offender accountability;

Whereas: The General Assembly hereby finds, determines, and declares that this act is necessary for the immediate preservation of the public peace, health, and safety. The Governor is hereby authorized and directed to enter into a compact on behalf of the State of North Carolina with any state of the United States and other territorial possessions of the United States legally joining therein in the form substantially as follows;

Whereas: Upon the adoption of this Interstate Compact for Adult Offender Supervision, it is the intention of the General Assembly to repeal the previous Interstate Compact for the Supervision of Parolees and Probationers one year after the effective date of this compact.

Article I.

Purpose.

(a)        The compacting states to this Interstate Compact recognize that each state is responsible for the supervision of adult offenders in the community who are authorized pursuant to the bylaws and rules of this compact to travel across state lines both to and from each compacting state in such a manner as to track the location of offenders, transfer supervision authority in an orderly and efficient manner, and when necessary return offenders to the originating jurisdictions. The compacting states also recognize that Congress, by enacting the Crime Control Act, 4 U.S.C. § 112 (1965), has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

(b)        It is the purpose of this compact and the Interstate Commission created hereunder, through means of joint and cooperative action among the compacting states:

(1)        To provide the framework for the promotion of public safety and to protect the rights of victims through the control and regulation of the interstate movement of offenders in the community;

(2)        To provide for the effective tracking, supervision, and rehabilitation of these offenders by the sending and receiving states; and

(3)        To equitably distribute the costs, benefits, and obligations of the compact among the compacting states.

(c)        In addition, this compact will:

(1)        Create an Interstate Commission which will establish uniform procedures to manage the movement between states of adults placed under community supervision and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies, which will promulgate rules to achieve the purpose of this compact;

(2)        Ensure an opportunity for input and timely notice to victims and to jurisdictions where defined offenders are authorized to travel or to relocate across state lines;

(3)        Establish a system of uniform data collection, access to information on active cases by authorized criminal justice officials, and regular reporting of compact activities to heads of state councils, state executive, judicial, and legislative branches and criminal justice administrators;

(4)        Monitor compliance with rules governing interstate movement of offenders and initiate interventions to address and correct noncompliance; and

(5)        Coordinate training and education regarding regulations of interstate movement of offenders for officials involved in such activity.

(d)        The compacting states recognize that there is no "right" of any offender to live in another state and that duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any offender under supervision subject to the provision of this compact and bylaws and rules promulgated hereunder. It is the policy of the compacting states that the activities conducted by the Interstate Commission created herein are the formation of the public policies and are therefore public business.

Article II.

Definitions.

(a)        As used in this compact, unless the context clearly requires a different construction:

(1)        "Adult" means both individuals legally classified as adults and juveniles treated as adults by court order, statute, or operation of law.

(2)        "Bylaws" means those bylaws established by the Interstate Commission for its governance, or for directing or controlling the Interstate Commission's actions or conduct.

(3)        "Compact Administrator" means the individual in each compacting state appointed pursuant to the terms of this compact responsible for the administration and management of the state's supervision and transfer of offenders subject to the terms of this compact, the rules adopted by the Interstate Commission, and policies adopted by the state council under this compact.

(4)        "Compacting state" means any state that has enacted the enabling legislation for this compact.

(5)        "Commissioner" means the voting representative of each compacting state appointed pursuant to Article III of this compact.

(6)        "Interstate Commission" means the Interstate Commission for Adult Offender Supervision established by this compact.

(7)        "Member" means the commissioner of a compacting state or designee, who shall be a person officially connected with the commissioner.

(8)        "Noncompacting state" means any state that has not enacted the enabling legislation for this compact.

(9)        "Offender" means an adult placed under, or subject to, supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities, corrections, or other criminal justice agencies.

(10)      "Person" means any individual, corporation, business enterprise, or other legal entity, either public or private.

(11)      "Rules" means acts of the Interstate Commission, duly promulgated pursuant to Article VIII of this compact, substantially affecting interested parties in addition to the Interstate Commission, which shall have the force and effect of law in the compacting states.

(12)      "State" means a state of the United States, the District of Columbia, and any other territorial possessions of the United States.

(13)      "State council" means the resident member of the State Council for Interstate Adult Offender Supervision created by each state under Article III of this compact.

Article III.

The Compact Commission.

(a)        The compacting states hereby create the "Interstate Commission for Adult Offender Supervision". The Interstate Commission shall be a body corporate and joint agency of the compacting states. The Interstate Commission shall have all the responsibilities, powers, and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

(b)        The Interstate Commission shall consist of commissioners selected and appointed by resident members of a State Council for Interstate Adult Offender Supervision for each state. In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners but who are members of interested organizations; such noncommissioner members must include a member of the national organizations of governors, legislators, state chief justices, attorneys general, and crime victims. All noncommissioner members of the Interstate Commission shall be ex officio (nonvoting) members. The Interstate Commission may provide in its bylaws for such additional, ex officio, nonvoting members as it deems necessary.

(c)        Each compacting state represented at any meeting of the Interstate Commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the Interstate Commission.

(d)        The Interstate Commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of 27 or more compacting states, shall call additional meetings. Public notice shall be given of all meetings, and meetings shall be open to the public.

(e)        The Interstate Commission shall establish an executive committee that shall include commission officers, members, and others as shall be determined by the bylaws. The executive committee oversees the day‑to‑day activities managed by the executive director and Interstate Commission staff; administers enforcement and compliance with the provisions of the compact, its bylaws, and as directed by the Interstate Commission; and performs other duties as directed by the commission or set forth in the bylaws.

Article IV.

The State Council.

(a)        Each member state shall create a State Council for Interstate Adult Offender Supervision that shall be responsible for the appointment of the commissioner who shall serve on the Interstate Commission from that state. Each state council shall appoint as its commissioner the Compact Administrator from that state to serve on the Interstate Commission in such capacity under or pursuant to applicable law of the member state. While each member state may determine the membership of its own state council, its membership must include at least one representative from the legislative, judicial, and executive branches of government, victims groups, and compact administrators.

(b)        Each compacting state retains the right to determine the qualifications of the Compact Administrator, who shall be appointed by the state council or by the Governor in consultation with the legislature and the judiciary. In addition to appointment of its own commissioner to the National Interstate Commission, each state council shall exercise oversight and advocacy concerning its participation in Interstate Commission activities and other duties as may be determined by each member state including, but not limited to, development of policy operations and procedures of the compact within that state.

Article V.

Powers and Duties of the Interstate Commission.

The Interstate Commission shall have the following powers:

(1)        To adopt a seal and suitable bylaws governing the management and operation of the interstate commission.

(2)        To promulgate rules that shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

(3)        To oversee, supervise, and coordinate the interstate movement of offenders subject to the terms of this compact and any bylaws adopted and rules promulgated by the compact commission.

(4)        To enforce compliance with compact provisions, Interstate Commission rules, and bylaws, using all necessary and proper means, including, but not limited to, the use of judicial process.

(5)        To establish and maintain offices.

(6)        To purchase and maintain insurance and bonds.

(7)        To borrow, accept, or contract for services of personnel, including, but not limited to, members and their staffs.

(8)        To establish and appoint committees and hire staff when it deems necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Article III which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties hereunder.

(9)        To elect or appoint such officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties, and determine their qualifications; and to establish the Interstate Commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel.

(10)      To accept any and all donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of same.

(11)      To lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve, or use any property, real, personal, or mixed.

(12)      To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed.

(13)      To establish a budget and make expenditures and levy dues as provided in Article X of this compact.

(14)      To sue or be sued.

(15)      To provide for dispute resolution among compacting states.

(16)      To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

(17)      To report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. Such reports shall also include any recommendations that may have been adopted by the Interstate Commission.

(18)      To coordinate education, training, and public awareness regarding the interstate movement of offenders for officials involved in such activity.

(19)      To establish uniform standards for the reporting, collecting, and exchanging of data.

Article VI.

Organization and Operation of the Interstate Commission.

(a)        Bylaws.  The Interstate Commission shall, by a majority of the members, within 12 months of the first Interstate Commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including, but not limited to:

(1)        Establishing the fiscal year of the Interstate Commission;

(2)        Establishing an executive committee and such other committees as may be necessary and providing reasonable standards and procedures:

a.         For the establishment of committees, and

b.         Governing any general or specific delegation of any authority or function of the Interstate Commission;

(3)        Providing reasonable procedures for calling and conducting meetings of the Interstate Commission, and ensuring reasonable notice of each such meeting;

(4)        Establishing the titles and responsibilities of the officers of the Interstate Commission;

(5)        Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Interstate Commission. Notwithstanding any civil service or other similar laws of any compacting state, the bylaws shall exclusively govern the personnel policies and programs of the Interstate Commission;

(6)        Providing a mechanism for winding up the operations of the Interstate Commission and the equitable return of any surplus funds that may exist upon the termination of the compact after the payment and/or reserving of all of its debts and obligations;

(7)        Providing transition rules for "start‑ up" administration of the compact; and

(8)        Establishing standards and procedures for compliance and technical assistance in carrying out the compact.

(b)        Officers and Staff.  The Interstate Commission shall, by a majority of the members, elect from among its members a chair and a vice‑chair, each of whom shall have such authorities and duties as may be specified in the bylaws. The chair or, in the chair's absence or disability, the vice‑chair shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided that, subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

The Interstate Commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions and for such compensation as the Interstate Commission may deem appropriate. The executive director shall serve as secretary to the Interstate Commission, and hire and supervise such other staff as may be authorized by the Interstate Commission, but shall not be a member.

(c)        Corporate Records of the Interstate Commission.  The Interstate Commission shall maintain its corporate books and records in accordance with the bylaws.

(d)        Qualified Immunity, Defense, and Indemnification.  The members, officers, executive director, and employees of the Interstate Commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities; provided, that nothing in this paragraph shall be construed to protect any such person from suit and/or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

The Interstate Commission shall defend the commissioner of a compacting state, or the commissioner's representatives or employees, or the Interstate Commission's representatives or employees, in any civil action seeking to impose liability, arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities; provided, that the actual or alleged act, error, or omission did not result from intentional wrongdoing on the part of such person.

The Interstate Commission shall indemnify and hold the commissioner of a compacting state, the appointed designee or employees, or the Interstate Commission's representatives or employees, harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from gross negligence or intentional wrongdoing on the part of such person.

Article VII.

Activities of the Interstate Commission.

(a)        The interstate commission shall meet and take such actions as are consistent with the provisions of this compact.

(b)        Except as otherwise provided in this compact and unless a greater percentage is required by the bylaws, in order to constitute an act of the Interstate Commission, such act shall have been taken at a meeting of the Interstate Commission and shall have received an affirmative vote of a majority of the members present.

(c)        Each member of the Interstate Commission shall have the right and power to cast a vote to which the compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person on behalf of the state and shall not delegate a vote to another member state. However, a state council shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the member state at a specified meeting. The bylaws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone or other means of telecommunication or electronic communication shall be subject to the same quorum requirements of meetings where members are present in person.

(d)        The Interstate Commission shall meet at least once during each calendar year. The chairperson of the Interstate Commission may call additional meetings at any time and, upon the request of a majority of the members, shall call additional meetings.

(e)        The Interstate Commission's bylaws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests. In promulgating such rules, the Interstate Commission may make available to law enforcement agencies records and information otherwise exempt from disclosure, and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

(f)         Public notice shall be given of all meetings, and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission shall promulgate rules consistent with the principles contained in the "Government in Sunshine Act", U.S.C. § 552(b), as may be amended. The Interstate Commission and any of its committees may close a meeting to the public where it determines by two‑thirds vote that an open meeting would be likely to:

(1)        Relate solely to the Interstate Commission's internal personnel practices and procedures;

(2)        Disclose matters specifically exempted from disclosure by statute;

(3)        Disclose trade secrets or commercial or financial information which is privileged or confidential;

(4)        Involve accusing any person of a crime or formally censuring any person;

(5)        Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6)        Disclose investigatory records compiled for law enforcement purposes;

(7)        Disclose information contained in or related to examination, operating, or condition reports prepared by, on behalf of, or for the use of, the Interstate Commission with respect to a regulated entity for the purpose of regulation or supervision of such entity;

(8)        Disclose information, the premature disclosure of which would significantly endanger the life of a person or the stability of a regulated entity; and

(9)        Specifically relate to the Interstate Commission's issuance of a subpoena, or its participation in a civil action or proceeding.

(g)        For every meeting closed pursuant to this provision, the Interstate Commission's chief legal officer shall publicly certify that, in the officer's opinion, the meeting may be closed to the public and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken and the reasons therefor, including a description of each of the views expressed on any item and the record of any recall vote (reflected in the vote of each member on the question). All documents considered in connection with any action shall be identified in such minutes.

(h)        The Interstate Commission shall collect standardized data concerning the interstate movement of offenders as directed through its bylaws and rules which shall specify the data to be collected, the means of collection, and data exchange and reporting requirements.

Article VIII.

Rule‑making Functions of the Interstate Commission.

(a)        The Interstate Commission shall promulgate rules in order to effectively and efficiently achieve the purposes of the compact including transition rules governing administration of the compact during the period in which it is being considered and enacted by the states.

(b)        Rule making shall occur pursuant to the criteria set forth in this article and the bylaws and rules adopted pursuant thereto. Such rule making shall substantially conform to the principles of the federal Administrative Procedure Act, 5 U.S.C.S. section 551, et seq., and the Federal Advisory Committee Act, 5 U.S.C. § 1, et seq., as may be amended (hereinafter "APA"). All rules and amendments shall become binding as of the date specified in each rule or amendment.

(c)        If a majority of the legislatures of the compacting states rejects a rule, by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

(d)        When promulgating a rule, the Interstate Commission shall:

(1)        Publish the proposed rule stating with particularity the text of the rule that is proposed and the reason for the proposed rule;

(2)        Allow persons to submit written data, facts, opinions, and arguments, which information shall be publicly available;

(3)        Provide an opportunity for an informal hearing; and

(4)        Promulgate a final rule and its effective date, if appropriate, based on the rule‑ making record. Not later than 60 days after a rule is promulgated, any interested person may file a petition in the United States District Court for the District of Columbia or in the Federal District Court where the Interstate Commission's principle office is located for judicial review of such rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence, (as defined in the APA), in the rule‑making record, the court shall hold the rule unlawful and set it aside. Subjects to be addressed within 12 months after the first meeting must, at a minimum, include:

a.         Notice to victims and opportunity to be heard;

b.         Offender registration and compliance;

c.         Violations/returns;

d.         Transfer procedures and forms;

e.         Eligibility for transfer;

f.          Collection of restitution and fees from offenders;

g.         Data collection and reporting;

h.         The level of supervision to be provided by the receiving state;

i.          Transition rules governing the operation of the compact and the Interstate Commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact; and

j.          Mediation, arbitration, and dispute resolution.

(e)        The existing rules governing the operation of the previous compact superceded by this Act shall be null and void 12 months after the first meeting of the Interstate Commission created hereunder.

(f)         Upon determination by the Interstate Commission that an emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rule‑making procedures provided hereunder shall be retroactively applied to said rule as soon as reasonably possible, in no event later than 90 days after the effective date of the rule.

Article IX.

Oversight, Enforcement, and Dispute Resolution by the Interstate Commission.

(a)        Oversight.  The Interstate Commission shall oversee the interstate movement of adult offenders in the compacting states and shall monitor such activities being administered in noncompacting states that may significantly affect compacting states.

The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities, or actions of the Interstate Commission, the Interstate Commission shall be entitled to receive all service of process in any such proceeding and shall have standing to intervene in the proceeding for all purposes.

(b)        Dispute Resolution.  The compacting states shall report to the Interstate Commission on issues or activities of concern to them and cooperate with and support the Interstate Commission in the discharge of its duties and responsibilities.

The Interstate Commission shall attempt to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and noncompacting states.

The Interstate Commission shall enact a bylaw or promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

(c)        Enforcement.  The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions of this compact using any and all means set forth in Article XII, subsection (b) of this compact.

Article X.

Finance.

(a)        The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization, and ongoing activities.

(b)        The Interstate Commission shall levy on and collect an annual assessment for each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff that must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of the state and the volume of interstate movement of offenders in each compacting state and shall promulgate a rule binding upon all compacting states which governs said assessment.

(c)        The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

(d)        The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in and become part of the annual report of the Interstate Commission.

Article XI.

Compacting State, Effective Date, and Amendment.

(a)        Any state, as defined in article ii of this compact, is eligible to become a compacting state.

(b)        The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 35 of the states. The initial effective date shall be the later of July 1, 2002, or upon enactment into law by the 35th jurisdiction. Therefore, it shall become effective and binding as to any other compacting state, upon enactment of the compact into law by that state. The governors of nonmember states or their designees will be invited to participate in Interstate Commission activities on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

(c)        Amendments to the compact may be proposed by the Interstate Commission for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

Article XII.

Withdrawal, Default, Termination, and  Judicial Enforcement.

(a)        Withdrawal.  Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided that a compacting state may withdraw from the compact ("withdrawing state") by enacting a statute specifically repealing the statute which enacted the compact into law.

The effective date of withdrawal is the effective date of the repeal.

The withdrawing state shall immediately notify the Chair of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The Interstate Commission shall notify the other compacting states of the withdrawing state's intent to withdraw within 60 days of its receipt thereof.

The withdrawing state is responsible for all assessments, obligations, and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal.

Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state's reenacting the compact or upon such later date as determined by the Interstate Commission.

(b)        Default.  If the Interstate Commission determines that any compacting state has at any time defaulted ("defaulting state") in the performance of any of its obligations or responsibilities under this compact, the bylaws, or any duly promulgated rules, the Interstate Commission may impose any or all of the following penalties:

(1)        Fines, fees, and costs in such amounts as are deemed to be reasonable as fixed by the Interstate Commission;

(2)        Remedial training and technical assistance as directed by the Interstate Commission;

(3)        Suspension and termination of membership in the compact. Suspension shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted. Immediate notice of suspension shall be given by the Interstate Commission to the Governor; the Chief Justice or Chief Judicial Officer of the state; the Majority and Minority Leaders of the defaulting state's legislature; and the state council.

The grounds of default include, but are not limited to, failure of a compacting state to perform such obligations or responsibilities imposed upon it by this compact, Interstate Commission bylaws, or duly promulgated rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission on the defaulting state pending a cure of the default. The Interstate Commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the Interstate Commission, in addition to any other penalties imposed herein, the defaulting state may be terminated from the compact upon an affirmative vote of a majority of the compacting states, and all rights, privileges, and benefits conferred by this compact shall be terminated from the effective date of suspension. Within 60 days of the effective date of termination of a defaulting state, the Interstate Commission shall notify the Governor; the Chief Justice or Chief Judicial Officer of the state; the Majority and Minority Leaders of the defaulting state's legislature; and the state council of such termination.

The defaulting state is responsible for all assessments, obligations, and liabilities incurred through the effective date of termination, including any obligations the performance of which extends beyond the effective date of termination.

The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon between the Interstate Commission and the defaulting state. Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

(c)        Judicial Enforcement.  The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the Federal District where the Interstate Commission has its offices to enforce compliance with the provisions of the compact, its duly promulgated rules and bylaws against any compacting state in default. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

(d)        Dissolution of Compact.  The compact dissolves effective upon the date of the withdrawal or default of the compacting state that reduces membership in the compact to one compacting state.

Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the Interstate Commission shall be wound up, and any surplus funds shall be distributed in accordance with the bylaws.

Article XIII.

Severability and Construction.

(a)        The provisions of this compact shall be severable, and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provision of the compact shall be enforceable.

(b)        The provisions of this compact shall be liberally constructed to effectuate its purposes.

Article XIV.

Binding Effect of Compact and Other Laws.

(a)        Other Laws.  Nothing herein prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

All compacting states' laws conflicting with this compact are superseded to the extent of the conflict.

(b)        Binding Effect of the Compact.  All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the compacting states.

All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding such meaning or interpretation.

In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers, or jurisdiction sought to be conferred by such provision upon the Interstate Commission shall be ineffective, and such obligations, duties, powers, or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers, or jurisdiction are delegated by law in effect at the time this compact becomes effective.  (2002‑166, s. 1; 2008‑189, s. 1.)



§ 148-65.6. Implementation of the compact.

§ 148‑65.6.  Implementation of the compact.

(a)        The North Carolina State Council for Interstate Adult Offender Supervision shall be established, consisting of 14 members. North Carolina's Commissioner to the Interstate Compact Commission is a member of the State Council and serves as chair of the State Council. The remaining members of the State Council shall consist of the following:

(1)        One member representing the executive branch, to be appointed by the Governor;

(2)        One member from a victim's assistance group, to be appointed by the Governor;

(3)        One at‑large member, to be appointed by the Governor;

(4)        One member of the Senate, to be appointed by the President Pro Tempore of the Senate;

(5)        One member of the House of Representatives, to be appointed by the Speaker of the House of Representatives;

(6)        A superior court judge, to be appointed by the Chief Justice of the Supreme Court;

(6a)      A district court judge, to be appointed by the Chief Justice of the Supreme Court;

(7)        Four members representing the Division of Community Corrections, to be appointed by the Director of the Division of Community Corrections;

(8)        A district attorney, to be appointed by the Governor; and

(9)        A sheriff, to be appointed by the Governor.

(a1)      The Governor, in consultation with the legislature and judiciary, shall appoint the Compact Administrator. The Compact Administrator shall be appointed by the State Council as North Carolina's Commissioner to the Interstate Compact Commission.

(b)        The State Council shall meet at least twice a year and may also hold special meetings at the call of the chairperson. All terms are for three years.

(c)        The State Council may advise the Compact Administrator on participation in the Interstate Commission activities and administration of the compact.

(d)        The members of the State Council shall serve without compensation but shall be reimbursed for necessary travel and subsistence expenses in accordance with the policies of the Office of State Budget and Management.

(e)        The State Council shall act in an advisory capacity to the Secretary of Correction concerning this State's participation in Interstate Commission activities and other duties as may be determined by each member state, including recommendations for policy concerning the operations and procedures of the compact within this State.

(f)         The Governor shall by executive order provide for any other matters necessary for implementation of the compact at the time that it becomes effective, and, except as otherwise provided for in this section, the State Council may promulgate rules or regulations necessary to implement and administer the compact.  (2002‑166, s. 1; 2008‑189, s. 1.)



§ 148-65.7. Fees.

§ 148‑65.7.  Fees.

(a)        Persons convicted in this State who make a request for transfer to another state pursuant to the compact shall pay a transfer application of one hundred fifty dollars ($150.00) for each transfer application submitted. The transfer application fee shall be paid to the Compact Commissioner upon submission of the transfer application. The Commissioner or the Commissioner's designee may waive the application fee if either the Commissioner or the Commissioner's designee finds that payment of the fee will constitute an undue economic burden on the offender.

All fees collected pursuant to this section shall be deposited in the Interstate Compact Fund and shall be used only to support administration of the Interstate Compact.

The Interstate Compact Fund is established within the Department of Correction as a nonreverting, interest‑bearing special revenue account. Accordingly, revenue in the Fund at the end of a fiscal year does not revert, and interest and other investment income earned by the Fund shall be credited to it. All moneys collected by the Department of Correction pursuant to this subsection shall be remitted to the State Treasurer to be deposited and held in this Fund. Moneys in the Fund shall be used to supplement funds otherwise available to the Department of Correction for the administration of the Interstate Compact.

(b)        Persons supervised in this State pursuant to this compact shall pay the supervision fee specified in G.S. 15A‑1374(c). The fee shall be paid to the clerk of court in the county in which the person initially receives supervision services in this State. The Commissioner or the Commissioner's designee may waive the fee if either the Commissioner or the Commissioner's designee finds that payment of the fee will constitute an undue economic burden on the offender.  (2002‑166, s. 1; 2008‑189, s. 1.)



§ 148-65.8. Interstate parole and probation hearing procedures.

§ 148‑65.8.  Interstate parole and probation hearing procedures.

(a)        Where supervision of an offender is being administered pursuant to the Interstate Compact for  Adult Offender Supervision, the appropriate judicial or administrative authorities in this State shall notify the Compact Administrator of the sending state whenever, in their view, consideration should be given to retaking or reincarceration for a parole, probation, or post‑release supervision violation. Prior to the giving of any such notification, a hearing shall be held in accordance with this section within a reasonable time, unless such hearing is waived by the offender. Pending any proceeding pursuant to this section, the appropriate officers of this State may take custody of and detain the offender involved for a period not to exceed 15 days prior to the hearing. The offender shall not be entitled to bail pending the hearing.

(b)        Any hearing pursuant to this section may be before the Administrator of the Interstate Compact for  Adult Offender Supervision, a deputy of the Administrator, any other person appointed by the Administrator, or any person authorized pursuant to the laws of this State to hear cases of alleged parole, probation, or post‑release supervision violation, except that no hearing officer shall be the person making the allegation of violation.

(c)        With respect to any hearing pursuant to this section, the offender:

(1)        Shall have reasonable notice in writing of the nature and content of the allegations to be made, including notice that its purpose is to determine whether there is probable cause to believe that the offender has committed a violation that may lead to a revocation of parole, probation, or post‑release supervision.

(2)        Shall be permitted to advise with any persons whose assistance the offender reasonably desires, prior to the hearing.

(3)        Shall have the right to confront and examine any persons who have made allegations against the offender, unless the hearing officer determines that such confrontation would present a substantial present or subsequent danger of harm to such person or persons.

(4)        May admit, deny, or explain the violation alleged and may present proof, including affidavits and other evidence, in support of the offender's contentions.

(c1)      A record of the hearing shall be made and preserved. As soon as practicable following termination of any hearing conducted pursuant to this section or the waiver of such hearing, the appropriate officer or officers of this State shall report to the sending state, furnish a copy of the hearing record, and make recommendations regarding the disposition to be made of the offender by the sending state. If the hearing recommendation is to retake or reincarcerate the offender, the hearing officer or officers may detain the offender until notice is received from the sending state. If the sending state provides notice that it intends to retake or reincarcerate the offender, the offender shall remain in custody for such reasonable period after the hearing or waiver as may be necessary to arrange for the retaking or reincarceration.

(d)        In any case of alleged parole or probation violation by a person being supervised in another state pursuant to the Interstate Compact for Adult Offender Supervision, any appropriate judicial or administrative officer or agency in another state may hold a hearing on the alleged violation. Upon receipt of the record of a parole, probation, or post‑release supervision violation hearing held in another state pursuant to a statute substantially similar to this section, that record shall have the same standing and effect as though the proceeding of which it is a record was had before the appropriate officer or officers in this State, and any recommendations contained in or accompanying the record shall be fully considered by the appropriate officer or officers of this State in making disposition of the matter.  (2002‑166, s. 1; 2008‑189, s. 1.)



§ 148-65.9. North Carolina sentence to be served in another jurisdiction.

§ 148‑65.9.  North Carolina sentence to be served in another jurisdiction.

The Post‑Release Supervision and Parole Commission, with the concurrence of the Secretary of Correction, may direct that the balance of any sentence imposed by the courts of this State shall be served concurrently with a sentence or sentences in another state or federal institution and may effect a transfer of custody of such individual to the other jurisdiction for such purpose. In the event the individual's sentence liability in the other jurisdiction terminates prior to the expiration of the individual's North Carolina sentence, the individual shall be either paroled (if eligible) or returned to the prison department of this State, in the discretion of the Post‑Release Supervision and Parole Commission. (2002‑166, s. 1.)



§ 148-66. Cities and towns and Department of Agriculture and Consumer Services may contract for prison labor.

Article 5.

Farming Out Convicts.

§ 148‑66.  Cities and towns and Department of Agriculture and Consumer Services may contract for prison labor.

The corporate authorities of any city or town may contract in writing with the State Department of Correction for the employment of convicts upon the highways or streets of such city or town, and such contracts when so exercised shall be valid and enforceable against such city or town, and the Attorney General may prosecute an action in the Superior Court of Wake County in the name of the State for their enforcement.

The Department of Agriculture and Consumer Services is hereby authorized and empowered to contract, in writing, with the State Department of Correction for the employment and use of convicts under its supervision to be worked on the State test farms and/or State experimental stations. (1881, c. 127, s. 1; Code, s. 3449; Rev., s. 5410; C.S., s. 7758; 1925, c. 163; 1931, c. 145, s. 35; 1933, c. 172, s. 18; 1943, c. 605, s. 1; 1957, c. 349, s. 10; 1967, c. 996, s. 13; 1985, c. 226, s. 10(1); 1997‑261, s. 106.)



§ 148-67. Hiring to cities and towns and State Department of Agriculture and Consumer Services.

§ 148‑67.  Hiring to cities and towns and State Department of Agriculture and Consumer Services.

The State Department of Correction shall in their discretion, upon application to them, hire to the corporate authorities of any city or town for the purposes specified in G.S. 148‑66, such convicts as are mentally and physically capable of performing the work or labor contemplated and are not at the time of such application hired or otherwise engaged in labor under the direction of the Department; but the convicts so hired for services shall be fed, clothed and quartered while so employed by the Department.

Upon application to it, it shall be the duty of the State Department of Correction, in its discretion, to hire to the Department of Agriculture and Consumer Services for the purposes of working on the State test farms and/or State experimental stations, such convicts as may be mentally and physically capable of performing the work or labor contemplated; but the convicts so hired for services under this paragraph shall be fed, clothed and quartered while so employed by the State Department of Correction. (1881, c. 127, s. 2; Code, s. 3450; Rev., s. 5411; C.S., s. 7759; 1925, c. 163; 1931, c. 145, s. 35; 1933, c. 172, s. 18; 1943, c. 605, s. 2; 1957, c. 349, s. 10; 1967, c. 996, s. 13; 1985, c. 226, s. 10(2); 1997‑261, s. 107.)



§ 148-68. Payment of contract price; interest; enforcement of contracts.

§ 148‑68.  Payment of contract price; interest; enforcement of contracts.

The corporate authorities of any city or town so hiring convicts shall pay into the treasury of the State for the labor of any convict so hired such sum or sums of money at such time or times as may be agreed upon in the contract of hire; and if any such city or town fails to pay the State money due for such hiring, the same shall bear interest from the time it is due until paid at the rate of six percent (6%) per annum; and an action to recover the same may be instituted by the Attorney General in the name of the State in the courts of Wake County. (1881, c. 127, s. 3; Code, s. 3451; Rev., s. 5412; C.S., s. 7760; 1925, c. 163; 1931, c. 145, s. 35.)



§ 148-69. Agents; levy of taxes; payment of costs and expenses.

§ 148‑69.  Agents; levy of taxes; payment of costs and expenses.

The corporate authorities of any city or town so hiring convicts may appoint and remove at will all such necessary agents to superintend the construction or improvement of such highways and streets as they may deem proper, or to pay the costs and expenses incident to such hiring may levy taxes and raise money as in other respects. (1881, c. 127, s. 4; Code, s. 3452; Rev., s. 5413; C. S., s. 7761; 1925, c. 163; 1931, c. 145, s. 35.)



§ 148-70. Management and care of inmates.

§ 148‑70.  Management and care of inmates.

The State Department of Correction in all contracts for labor shall provide for feeding and clothing the inmates and shall maintain, control and guard the quarters in which the inmates live during the time of the contracts; and the Department shall provide for the guarding and working of such inmates under its sole supervision and control. The Department may make such contracts for the hire of the inmates confined in the State prison as may in its discretion be proper. (1917, c. 286, s. 2; 1919, c. 80, s. 1; C.S., s. 7762; 1925, c. 163; 1931, c. 145, s. 35; 1933, c. 172, s. 18; 1957, c. 349, s. 10; 1959, c. 170, s. 2; 1967, c. 996, s. 13; 1975, c. 730, s. 1; 1983, c. 717, s. 14; 1985, c. 118; c. 226, s. 11; 1991 (Reg. Sess., 1992), c. 902, s. 2; 2007‑280, s. 4.)



§§ 148-70.1 through 148-70.7. Repealed by Session Laws 1957, c. 349, s. 11.

Article 5A.

Prison Labor for Farm Work.

§§ 148‑70.1 through 148‑70.7.  Repealed by Session Laws 1957, c. 349, s. 11.



§§ 148-71 through 148-73. Repealed by Session Laws 1947, c. 262, s. 3.

Article 6.

Reformatory.

§§ 148‑71 through 148‑73.  Repealed by Session Laws 1947, c. 262, s. 3.



§ 148-74. Records Section.

Article 7.

Records, Statistics, Research and Planning.

§ 148‑74.  Records Section.

Case records and related materials compiled for the use of the Secretary of Correction and the Parole Commission shall be maintained in a single central file system designed to minimize duplication and maximize effective use of such records and materials. When an individual is committed to the State prison system after a period on probation, the probation files on that individual shall be made a part of the combined files used by the Department of Correction and the Parole Commission. The administration of the Records Section shall be under the control and direction of the Secretary of Correction. (1925, c. 228, s. 1; 1953, c. 55, ss. 2, 4; 1967, c. 996, s. 12; 1973, c. 1262, s. 10; 1985, c. 226, s. 12.)



§ 148-75. Repealed by Session Laws 1963, c. 1174, s. 5.

§ 148‑75.  Repealed by Session Laws 1963, c. 1174, s. 5.



§ 148-76. Duties of Records Section.

§ 148‑76.  Duties of Records Section.

The Records Section shall maintain the combined case records and receive and collect fingerprints, photographs, and other information to assist in locating, identifying, and keeping records of criminals. The information collected shall be classified, compared, and made available to law‑enforcement agencies, courts, correctional agencies, or other officials requiring criminal identification, crime statistics, and other information respecting crimes and criminals. (1925, c. 228, s. 3; 1953, c. 55, s. 4; 1967, c. 996, s. 12.)



§ 148-77. Statistics, research, and planning.

§ 148‑77.  Statistics, research, and planning.

In order to facilitate regular improvement in the structure, administration, and programs of the Department of Correction, there shall be established within the Department organizational units responsible for statistics, research, and planning. The Department of Correction may cooperate with and seek the cooperation of public and private agencies, institutions, officials, and individuals in the development and conduct of programs to compile and analyze statistics and to conduct research in criminology and correction. (1925, c. 228, s. 4; 1967, c. 996, s. 12.)



§ 148-78. Reports.

§ 148‑78.  Reports.

The Secretary of Correction may prepare and release reports on the work of the Department of Correction, including statistics and other data, accounts of research, and recommendations for legislation. (1925, c. 228, s. 5; 1953, c. 55, s. 4; 1967, c. 996, s. 12; 1973, c. 1262, s. 10.)



§ 148-79. Repealed by Session Laws 1965, c. 1049, s. 2.

§ 148‑79.  Repealed by Session Laws 1965, c. 1049, s. 2.



§ 148-80. Seal of Records Section; certification of records.

§ 148‑80.  Seal of Records Section; certification of records.

A seal shall be provided to be affixed to any paper, record, copy or form or true copy of any of the same in the files or records of the Records Section, and when so certified under seal by the duly appointed custodian, such record or copy shall be admitted as evidence in any court of the State. (1925, c. 228, s. 7; 1953, c. 55, s. 4; 1967, c. 996, s. 12.)



§ 148-81: Repealed by Session Laws 1965, c. 1049, s. 2.

§ 148‑81:  Repealed by Session Laws 1965, c.  1049, s. 2.



§ 148-82. Provision for compensation.

Article 8.

Compensation to Persons Erroneously Convicted of Felonies.

§ 148‑82.  Provision for compensation.

Any person who, having been convicted of a felony and having been imprisoned therefor in a State prison of this State, and who was thereafter or who shall hereafter be granted a pardon of innocence by the Governor upon the grounds that the crime with which the person was charged either was not committed at all or was not committed by that person, may as hereinafter provided present by petition a claim against the State for the pecuniary loss sustained by the person through his or her erroneous conviction and imprisonment, provided the petition is presented within five years of the granting of the pardon. (1947, c. 465, s. 1; 1997‑388, s. 1.)



§ 148-83. Form, requisites and contents of petition; nature of hearing.

§ 148‑83.  Form, requisites and contents of petition; nature of hearing.

Such petition shall be addressed to the Industrial Commission, and must include a full statement of the facts upon which the claim is based, verified in the manner provided for verifying complaints in civil actions, and it may be supported by affidavits substantiating such claim. Upon its presentation the Industrial Commission shall fix a time and a place for a hearing, and shall mail notice to the claimant, and shall notify the Attorney General, at least 15 days before the time fixed therefor. (1947, c. 465, s. 2; 1963, c. 1174, s. 4; 1973, c. 1262, s. 10; 1997‑388, s. 2.)



§ 148-84. Evidence; action by Industrial Commission; payment and amount of compensation.

§ 148‑84.  Evidence; action by Industrial Commission; payment and amount of compensation.

(a)        At the hearing the claimant may introduce evidence in the form of affidavits or testimony to support the claim, and the Attorney General may introduce counter affidavits or testimony in refutation. If the Industrial Commission finds from the evidence that the claimant received a pardon of innocence for the reason that the crime was not committed at all, or was not committed by the claimant, and that the claimant was imprisoned and has been vindicated in connection with the alleged offense for which he or she was imprisoned, the Industrial Commission shall award to the claimant an amount equal to fifty thousand dollars ($50,000) for each year or the pro rata amount for the portion of each year of the imprisonment actually served, including any time spent awaiting trial. However, (i) in no event shall the compensation, including the compensation provided in subsection (c) of this section, exceed a total amount of seven hundred fifty thousand dollars ($750,000), and (ii) a claimant is not entitled to compensation for any portion of a prison sentence during which the claimant was also serving a concurrent sentence for conviction of a crime other than the one for which the pardon of innocence was granted.

The Director of the Budget shall pay the amount of the award to the claimant out of the Contingency and Emergency Fund, or out of any other available State funds. The Industrial Commission shall give written notice of its decision to all parties concerned. The determination of the Industrial Commission shall be subject to judicial review upon appeal of the claimant or the State according to the provisions and procedures set forth in Article 31 of Chapter 143 of the General Statutes.

(b)        Reserved.

(c)        In addition to the compensation provided under subsection (a) of this section, the Industrial Commission shall determine the extent to which incarceration has deprived a claimant of educational or training opportunities and, based upon those findings, may award the following compensation for loss of life opportunities:

(1)        Job skills training for at least one year through an appropriate State program; and

(2)        Expenses for tuition and fees at any public North Carolina community college or constituent institution of The University of North Carolina for any degree or program of the claimant's choice that is available from one or more of the applicable institutions. Claimants are also entitled to assistance in meeting any admission standards or criteria required at any of those institutions, including assistance in satisfying requirements for a certificate of equivalency of completion of secondary education. A claimant may apply for aid under this subdivision within 10 years of the claimant's release from incarceration, and aid shall continue for up to a total of five years when initiated within the 10‑year period, provided the claimant makes satisfactory progress in the courses or degree program in which the claimant is enrolled.  (1947, c. 465, s. 3; 1963, c. 1174, s. 4; 1973, c. 1262, s. 10; 1997‑388, s. 3; 2001‑424, s. 25.12(a); 2008‑173, ss. 1, 2; 2009‑570, s. 24.)



§§ 148-85 through 148-88. Repealed by Session Laws 1957, c. 349, s. 11.

Article 9.

Prison Advisory Council.

§§ 148‑85 through 148‑88.  Repealed by Session Laws 1957, c. 349, s. 11.



§§ 148-89 through 148-95. Transferred to §§ 15A-761 to 15A-767 by Session Laws 1973, c. 1286, s. 22, as amended by Session Laws 1975, c. 573.

Article 10.

Interstate Agreement on Detainers.

§§ 148‑89 through 148‑95.  Transferred to §§ 15A‑761 to 15A‑767 by Session  Laws 1973, c. 1286, s. 22, as amended by Session Laws 1975, c. 573.



§§ 148-96 through 148-100. Reserved for future codification purposes.

§§ 148‑96 through 148‑100.  Reserved for future codification purposes.



§§ 148-101 through 148-118: Repealed by Session Laws 1987, c. 746, s. 1.

Article 11.

Inmate Grievance Commission.

§§ 148‑101 through 148‑118: Repealed by Session Laws 1987, c.  746, s. 1.



§ 148-118.1. Authority.

Article 11A.

Corrections Administrative Remedy Procedure.

§ 148‑118.1.  Authority.

The Department of Correction shall adopt an Administrative Remedy Procedure in compliance with 42 U.S.C. 1997, the "Civil Rights of Institutionalized Persons Act".  The Administrative Remedy Procedure and any amendments or changes thereto shall be adopted only after prior consultation with the Grievance Resolution Board. (1987, c. 746, s. 2.)



§ 148-118.2. Effect.

§ 148‑118.2.  Effect.

(a)        Upon approval of the Administrative Remedy Procedure by a federal court as authorized and required by 42 U.S.C. 1997(e)(a), and the implementation of the procedure, this procedure shall constitute the administrative remedies available to a prisoner for the purpose of preserving any cause of action under the purview of the Administrative Remedy Procedure, which a prisoner may claim to have against the State of North Carolina, the Department of Correction, or its employees.

(b)        No State court shall entertain a prisoner's grievance or complaint which falls under the purview of the Administrative Remedy Procedure unless and until the prisoner shall have exhausted the remedies as provided in said procedure.  If the prisoner has failed to pursue administrative remedies through this procedure, any petition or complaint he files shall be stayed for 90 days to allow the prisoner to file a grievance and for completion of the procedure.  If at the end of 90 days the prisoner has failed to timely file his grievance, then the petition or complaint shall be dismissed.  Provided, however, that the court can waive the exhaustion requirement if it finds such waiver to be in the interest of justice. (1987, c. 746, s. 2.)



§ 148-118.3. Publication of procedure.

§ 148‑118.3.  Publication of procedure.

The Administrative Remedy Procedure shall be published in the North Carolina Register. (1987, c. 746, s. 2.)



§ 148-118.4. Definitions.

§ 148‑118.4.  Definitions.

For purposes of this Article, "prisoner" shall refer to all prisoners in the physical custody of the Department of Correction. (1987, c. 746, s. 2.)



§ 148-118.5. Records confidentiality.

§ 148‑118.5.  Records confidentiality.

All reports, investigations, and like supporting documents prepared by the Department for purposes of responding to the prisoner's request for an administrative remedy shall be deemed to be confidential.  All formal written responses to the prisoner's request shall be furnished to the prisoner as a matter of course as required by the procedure.  The Grievance Resolution Board shall have access to all relevant records developed by the Department of Correction. (1987, c. 746, s. 2.)



§ 148-118.6. Grievance Resolution Board.

§ 148‑118.6.  Grievance Resolution Board.

The Grievance Resolution Board is established as a separate agency within the Department of Correction.  It shall consist of five members appointed by the Governor to serve four‑year terms.  Of the members so appointed, three shall be attorneys selected from a list of 10 persons recommended by the Council of the North Carolina State Bar.  The remaining two members shall be persons of knowledge and experience in one or more fields under the jurisdiction of the Secretary of Correction.  In the event a vacancy occurs on the Board prior to the expiration of a member's term, the Governor shall appoint a new Board member to serve the unexpired term.  If the vacancy occurs in one of the positions designated for an attorney, the Governor shall select another attorney from a list of five persons recommended by the Council of the North Carolina State Bar.  The Board shall perform those functions assigned to it by the Governor and shall review the grievance procedure.  The Grievance Resolution Board shall meet not less than quarterly to review summaries of grievances.  All members of the Inmate Grievance Commission, appointed by the Governor pursuant to G.S. 148‑101, may complete their terms as members of the Board.  Each member of the Board shall receive per diem and travel expenses as authorized for members of State commissions and boards under G.S. 138‑5. (1987, c. 746, s. 2.)



§ 148-118.7. Removal of members.

§ 148‑118.7.  Removal of members.

The Governor may remove any member of the Grievance Resolution Board for one or more of the following reasons:

(1)        Conviction of a crime involving moral turpitude or of any criminal offense the effect of which is to prevent or interfere with the performance of Board duties.

(2)        Failure to regularly attend meetings of the Board.

(3)        Failure to carry out duties assigned by the Board or its chairman.

(4)        Acceptance of another office or the conduct of other business conflicting with or tending to conflict with the performance of Board duties.

(5)        Any other ground that, under law, necessitates or justifies the removal of a State employee. (1987, c. 746, s. 2.)



§ 148-118.8. Appointment, salary, and authority of Executive Director and inmate grievance examiners.

§ 148‑118.8.  Appointment, salary, and authority of Executive Director and inmate grievance examiners.

(a)        The Grievance Resolution Board shall appoint an Executive Director and grievance examiners after consultation with the Secretary of Correction.  The Executive Director shall manage the staff and perform such other functions as are assigned to him by the Grievance Resolution Board.  The Executive Director and the grievance examiners shall serve at the pleasure of the Grievance Resolution Board.  However, if a grievance examiner is removed from his position for other than just cause, he shall have priority for any position that becomes available for which he is qualified according to rules regulating and defining priority as promulgated by the State Personnel Commission.  The grievance examiners shall be subject to Article 2 of Chapter 126 of the North Carolina General Statutes for purposes of salary and leave.  Support staff, equipment, and facilities for the Board shall be provided by the Department of Correction.

(b)        The inmate grievance examiners shall investigate inmate grievances pursuant to the procedures established by the Administrative Remedy Procedure.  Examiners shall attempt to resolve grievances through mediation with all parties.  Otherwise, the inmate grievance examiners shall either (i) order such relief as is appropriate; or (ii) deny the grievance.  The decision of the grievance examiner shall be binding, unless the Secretary of Correction (i) finds that such relief is not appropriate, (ii) gives a written explanation for this finding, and (iii) makes an alternative order of relief or denies the grievance. (1987, c. 746, s. 2.)



§ 148-118.9. Investigatory power of the Grievance Resolution Board.

§ 148‑118.9.  Investigatory power of the Grievance Resolution Board.

The Secretary of Correction may request that the Grievance Resolution Board investigate matters involving broad policy concerns.  The Grievance Resolution Board may convene a fact‑finding hearing to consider the issues presented for investigation.  A record of testimony presented at such hearing shall be maintained by the Board. The Board shall report the findings of its investigation to the Secretary within a reasonable time.  In no event shall such a request on the part of the Secretary result in a delay of the resolution of an inmate's grievance beyond the 90 day period. (1987, c. 746, s. 2.)



§ 148-119. Short title.

Article 12.

Interstate Corrections Compact.

§ 148‑119.  Short title.

This Article shall be known and may be cited as the Interstate Corrections Compact. (1979, c. 623.)



§ 148-120. Governor to execute; form of compact.

§ 148‑120.  Governor to execute; form of compact.

The Governor of North Carolina is hereby authorized and requested to execute, on behalf of the State of North Carolina, with any other state or states legally joining therein a compact which shall be in form substantially as follows:

The contracting states solemnly agree that:

(1)        The party states, desiring by common action to fully utilize and improve their institutional facilities and provide adequate programs for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, and with the federal government, thereby serving the best interest of such offenders and of society and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the mutual development and execution of such programs of cooperation for the confinement, treatment and rehabilitation of offenders with the most economical use of human and material resources.

(2)        As used in this compact, unless the context clearly requires  otherwise:

a.         "State" means a state of the United States; the United States  of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

b.         "Sending state" means a state party to this compact in which conviction or court commitment was had.

c.         "Receiving state" means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had.

d.         "Inmate" means a male or female offender who is committed, under sentence to or confined in a penal or correctional institution.

e.         "Institution" means any penal or correctional facility, including but not limited to a facility for the mentally ill or mentally defective, in which inmates as defined in (2)d. above may lawfully be confined.

(3)        a.         Each party state may make one or more contracts with  any one or more of the other party states, or with the federal government, for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:

1.         Its duration;

2.         Payments to be made to the receiving state or to the federal government, by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance;

3.         Participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom;

4.         Delivery and retaking of inmates;

5.         Such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

b.         The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto and nothing in any such contract shall be inconsistent therewith.

(4)        a.         Whenever the duly constituted authorities in a state  party to this compact, and which has entered into a contract pursuant to Article III, Subsection (1) [paragraph a. of subdivision (3)] shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care or an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of said other party state, the receiving state to act in that regard solely as agent for the sending state.

b.         The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

c.         Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state, provided that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article III, Subsection (1) [paragraph a. of subdivision (3)].

d.         Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify said record to the official designated by the sending state, in order that each inmate may have official review of his or her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

e.         All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution  of the sending state.

f.          Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Said record, together with any recommendations of the hearing officials, shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subdivision, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state.

g.         Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

h.         Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his status changed on account of any action or proceeding in which he could have participated if confined in any appropriate institution of the sending state located within such state.

i.          The parents, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise or otherwise function with respect to any inmate shall not be deprived of or restricted in his exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

(5)        a.         Any decision of the sending state in respect to any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is formally accused of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharge from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

b.         An inmate who escapes from an institution in which he is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

(6)        Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto; and any inmate in a receiving state pursuant to this compact may participate in any such federally‑aided program or activity for which the sending and receiving states have made contractual provision, provided that if such program or activity is not part of the customary correctional regimen, the express consent of the appropriate official of the sending state shall be required therefor.

(7)        This compact shall enter into force and become effective and  binding upon the states so acting when it has been enacted into law by any two states. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states upon similar action by such state.

(8)        This compact shall continue in force and remain binding upon  a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate official of all other party states. An actual withdrawal shall not take effect until one year after the notice provided in said statute has been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.

(9)        Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

(10)      The provisions of this compact shall be liberally construed  and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity  of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. (1979, c. 623.)



§ 148-121. Proceedings to be open; all documents public records; exception.

§ 148‑121.  Proceedings to be open; all documents public records; exception.

(a)        Except as provided in subsection (c) of this section, at least 30 days before a transfer of a North Carolina inmate to another state system pursuant to this Article is approved, the Secretary of Correction shall give notice that the transfer is being considered. The Secretary shall give notice of the proposed transfer by:

(1)        Notifying the district attorney of the district where the prisoner was convicted, the judge who presided at the prisoner's trial, the law‑enforcement agency that arrested the prisoner, and the victim of the prisoner's crime;

(2)        Posting notice at the courthouse in the county in which the prisoner was convicted; and

(3)        Notifying any other person who has made a written request to receive notice of a transfer of the prisoner.

(b)        Except as provided in subsection (c) of this section, all written comments regarding a transfer are public records under General Statutes Chapter 132.

(c)        If, in the discretion of the Secretary, such notice or disclosure requirements provided for in this section would jeopardize the safety of persons or property, the provisions of this section do not apply. (1983, c. 874, s. 1.)



§ 148-122. Transfer of convicted foreign citizens under treaty; consent by Governor.

Article 13.

Transfer of Convicted Foreign Citizens Under Federal Treaty.

§ 148‑122.  Transfer of convicted foreign citizens under treaty; consent by Governor.

If a treaty in effect between the United States and a foreign country provides for the transfer or exchange of convicted offenders to the country of which the offenders are citizens or nationals, the Governor may, on behalf of the State and subject to the terms of the treaty, authorize the Secretary of Correction to consent to the transfer or exchange of offenders and take any other action necessary to initiate the participation of the State in the treaty. (2002‑166, s. 4.)



§ 148-123: Reserved for future codification purposes.

§ 148‑123: Reserved for future codification purposes.



§ 148-124: Reserved for future codification purposes.

§ 148‑124: Reserved for future codification purposes.



§ 148-125: Reserved for future codification purposes.

§ 148‑125: Reserved for future codification purposes.



§ 148-126: Reserved for future codification purposes.

§ 148‑126: Reserved for future codification purposes.



§ 148-127: Reserved for future codification purposes.

§ 148‑127: Reserved for future codification purposes.



§ 148-128. Authorization for Correction Enterprises.

Article 14.

Correction Enterprises.

§ 148‑128.  Authorization for Correction Enterprises.

The Division of Correction Enterprises is established as a division of the Department of Correction. The Division of Correction Enterprises may develop and operate industrial, agricultural, and service enterprises that employ incarcerated offenders in an effort to provide them with meaningful work experiences and rehabilitative opportunities that will increase their employability upon release from prison. Enterprises operated under this Article shall be known as "Correction Enterprises." (2007‑280, s. 1.)



§ 148-129. Purposes of Correction Enterprises.

§ 148‑129.  Purposes of Correction Enterprises.

Correction Enterprises shall serve all of the following purposes to:

(1)        Provide incarcerated offenders a work and training environment that emulates private industry.

(2)        Provide incarcerated offenders with training opportunities that allow them to increase work skills and employability upon release from prison.

(3)        Provide quality goods and services.

(4)        Aid victims by contributing a portion of its proceeds to the Crime Victims Compensation Fund.

(5)        Generate sufficient funds from the sale of goods and services to be a self‑supporting operation. (2007‑280, s. 1.)



§ 148-130. Correction Enterprises Fund.

§ 148‑130.  Correction Enterprises Fund.

(a)        All revenues from the sale of articles and commodities manufactured or produced by Correction Enterprises shall be deposited with the State Treasurer to be kept and maintained as a special revolving working‑capital fund designated "Correction Enterprises Fund."

(b)        Revenue in the Correction Enterprises Fund shall be applied first to capital and operating expenditures, including salaries and wages of personnel necessary to develop and operate Correction Enterprises and incentive wages for inmates employed by Correction Enterprises or participating in work assignments established by the Division of Prisons. Of the remaining revenue in the Fund, five percent (5%) of the net proceeds, before expansion costs, shall be credited to the Crime Victims Compensation Fund established in G.S. 15B‑23 as soon as practicable after net proceeds have been determined for the previous year. At the direction of the Governor, the remainder shall be used for other purposes within the State prison system or shall be transferred to the General Fund.

(c)        The Correction Enterprises Fund shall be the source of all incentive wages and allowances paid to inmates employed by Correction Enterprises and inmates participating in work assignments established by the Division of Prisons. (2007‑280, s. 1.)



§ 148-131. Powers and responsibilities.

§ 148‑131.  Powers and responsibilities.

In order to fulfill the purposes set forth in G.S. 148‑129, the Division of Correction Enterprises is authorized and empowered to take all actions necessary in the operation of its enterprises, including any of the following actions to:

(1)        Develop and operate industrial, agricultural, and service enterprises either within prison facilities or outside the prison facilities.

(2)        Plan and establish new industrial, agricultural, and service enterprises so long as any new enterprise is specifically approved by the Governor as required by G.S. 66‑58(f).

(3)        Employ inmates and any other personnel that may be necessary in the operation of Correction Enterprises.

(4)        Expand, diminish, or discontinue any enterprise operating under its authority.

(5)        Purchase any machinery, equipment, materials, and supplies required in the operation of its enterprises.

(6)        Market and sell the goods and services produced by Correction Enterprises.

(7)        Determine the prices at which products and services produced by inmate labor shall be sold.

(8)        Execute and enter into contracts.

(9)        Establish and operate an enterprise that complies with all applicable federal laws and guidelines required by the federal Prison Industry Enhancement Certification Program (Justice Assistance Act of 1984: Public Law 98‑473, Section 819).

(10)      Establish policies and procedures regarding the operation of Correction Enterprises.

(11)      Take any action necessary and appropriate for the effective operation of its enterprises, so long as that action complies with applicable State and federal laws. (2007‑280, s. 1.)



§ 148-132. Distribution of products and services.

§ 148‑132.  Distribution of products and services.

The Division of Correction Enterprises is empowered and authorized to market and sell products and services produced by Correction Enterprises to any of the following entities:

(1)        Any public agency or institution owned, managed, or controlled by the State.

(2)        Any county, city, or town in this State.

(3)        Any federal, state, or local public agency or institution in any other state of the union.

(4)        An entity or organization that has tax‑exempt status pursuant to section 501(c)(3) of the Internal Revenue Code and also receives local, state, or federal grant funding.

(5)        (Effective until July 1, 2012) Any current employee or retiree of the State of North Carolina or of a unit of local government of this State, verified through State‑issued identification, or through proof of retirement status, but purchases by a State or local governmental employee or retiree may not exceed two thousand five hundred dollars ($2,500) during any calendar year. Products purchased by State and local governmental employees and retirees under this section may not be resold.

(5)        (Effective July 1, 2012) or retiree or of a unit of local government of this State, or through proof of retirement status by a State or local governmental employee or retiree

Products purchased by State and local governmental employees and retirees under this section may not be resold.  (2007‑280, s. 1; 2009‑451, s. 19.16.)



§ 148-133. Inmate wages and conditions of employment.

§ 148‑133.  Inmate wages and conditions of employment.

(a)        The Secretary shall adopt rules for the administration and management of personnel policies for inmates who work for Correction Enterprises, including wages, working hours, training requirements, and conditions of employment. The Secretary shall adopt rules to ensure that inmates participating in the Prison Industry Enhancement Certification Program comply with all applicable federal rules and regulations.

(b)        No inmate working for Correction Enterprises shall be paid more than three dollars ($3.00) per day unless applicable State or federal laws require a higher salary. Inmates who are employed as part of the Prison Industry Enhancement Certification Program shall be paid in accordance with applicable federal rules and regulations. (2007‑280, s. 1.)



§ 148-134. Preference for Department of Correction products.

§ 148‑134.  Preference for Department of Correction products.

All departments, institutions, and agencies of this State that are supported in whole or in part by the State shall give preference to Correction Enterprises products in purchasing articles, products, and commodities that these departments, institutions, and agencies require and that are manufactured or produced within the State prison system and offered for sale to them by Correction Enterprises. No article or commodity available from Correction Enterprises shall be purchased by any State department, institution, or agency from any other source unless the prison product does not meet the standard specifications and the reasonable requirements of the department, institution, or agency as determined by the Secretary of Administration or the requisition cannot be complied with because of an insufficient supply of the articles or commodities required. The provisions of Article 3 of Chapter 143 of the General Statutes respecting contracting for the purchase of all supplies, materials, and equipment required by the State government or any of its departments, institutions, or agencies under competitive bidding shall not apply to articles or commodities available from Correction Enterprises. The Division of Correction Enterprises shall be required to keep the price of such articles or commodities substantially in accord with that paid by governmental agencies for similar articles and commodities of equivalent quality. (2007‑280, s. 1.)






Chapter 149 - State Song and Toast.

§ 149-1. "The Old North State."

Chapter 149.

State Song and Toast.

§ 149‑1.  "The Old North State."

The song known as "The Old North State," as hereinafter written, is adopted and declared to be the official song of the State of North Carolina, said song being in words as follows:

"Carolina! Carolina! Heaven's blessings attend her!

While we live we will cherish, protect and defend her;

Though the scorner may sneer at and witlings defame her,

Our hearts swell with gladness whenever we name her.

Hurrah! Hurrah! The Old North State forever!

Hurrah! Hurrah! The good Old North State!

Though she envies not others their merited glory,

Say, whose name stands the foremost in Liberty's story!

Though too true to herself e'er to crouch to oppression,

Who can yield to just rule more loyal submission?

Plain and artless her sons, but whose doors open faster

At the knock of a stranger, or the tale of disaster?

How like to the rudeness of their dear native mountains,

With rich ore in their bosoms and life in their fountains.

And her daughters, the Queen of the Forest resembling

So graceful, so constant, yet to gentlest breath trembling;

And true lightwood at heart, let the match be applied them,

How they kindle and flame! Oh! none know but who've tried them.

Then let all who love us, love the land that we live in

(As happy a region on this side of Heaven),

(Where Plenty and Freedom, Love and Peace smile before us,

Raise aloud, raise together, the heart‑thrilling chorus!"

(1927, c. 26, s. 1.)



§ 149-2. "A Toast" to North Carolina.

§ 149‑2.  "A Toast" to North Carolina.

The song referred to as "A Toast" to North Carolina is hereby adopted and declared to be the official toast to the State of North Carolina, said toast being in words as follows:

"Here's to the land of the long leaf pine,

The summer land where the sun doth shine,

Where the weak grow strong and the strong grow great,

Here's to 'Down Home,' the Old North State!

"Here's to the land of the cotton bloom white,

Where the scuppernong perfumes the breeze at night,

Where the soft southern moss and jessamine mate,

'Neath the murmuring pines of the Old North State!

"Here's to the land where the galax grows,

Where the rhododendron's rosette glows,

Where soars Mount Mitchell's summit great,

In the 'Land of the Sky,' in the Old North State!

"Here's to the land where maidens are fair,

Where friends are true and cold hearts rare,

The near land, the dear land whatever fate,

The blest land, the best land, the Old North State!"

(1957, c. 777.)






Chapter 150 - Uniform Revocation of Licenses.

§§ 150-1 through 150-34. Repealed by Session Laws 1973, c. 1331, as amended by Session Laws 1975, c. 69, s. 4.

Chapter 150.

Uniform Revocation of Licenses.

§§ 150‑1 through 150‑34.  Repealed by Session Laws 1973, c. 1331, as amended by Session Laws 1975, c. 69, s. 4.






Chapter 150A - Administrative Procedure Act.

§§ 150A-1 through 150A-64. Recodified as §§ 150B-1 to 150B-64, effective January 1, 1986.

Chapter 150A.

Administrative Procedure Act.

§§ 150A‑1 through 150A‑64.  Recodified as §§ 150B‑1 to 150B‑64, effective January 1, 1986.






Chapter 150B - Administrative Procedure Act.

§ 150B-1. Policy and scope.

Chapter 150B.

Administrative Procedure Act.

Article 1.

General Provisions.

§ 150B‑1.  Policy and scope.

(a)        Purpose.  This Chapter establishes a uniform system of administrative rule making and adjudicatory procedures for agencies. The procedures ensure that the functions of rule making, investigation, advocacy, and adjudication are not all performed by the same person in the administrative process.

(b)        Rights.  This Chapter confers procedural rights.

(c)        Full Exemptions.  This Chapter applies to every agency except:

(1)        The North Carolina National Guard in exercising its court‑martial jurisdiction.

(2)        The Department of Health and Human Services in exercising its authority over the Camp Butner reservation granted in Article 6 of Chapter 122C of the General Statutes.

(3)        The Utilities Commission.

(4)        The Industrial Commission.

(5)        The Employment Security Commission.

(6)        The State Board of Elections in administering the HAVA Administrative Complaint Procedure of Article 8A of Chapter 163 of the General Statutes.

(7)        The North Carolina State Lottery.

(8)        (Expires June 30, 2012) Except as provided in G.S. 150B‑21.1B, any agency with respect to contracts, disputes, protests, and/or claims arising out of or relating to the implementation of the American Recovery and Reinvestment Act of 2009 (Public Law 111‑5).

(d)        Exemptions from Rule Making.  Article 2A of this Chapter does not apply to the following:

(1)        The Commission.

(2)        Repealed by Session Laws 2000‑189, s. 14, effective July 1, 2000.

(3)        Repealed by Session Laws 2001‑474, s. 34, effective November 29, 2001.

(4)        The Department of Revenue, with respect to the notice and hearing requirements contained in Part 2 of Article 2A.

(5)        The North Carolina Global TransPark Authority with respect to the acquisition, construction, operation, or use, including fees or charges, of any portion of a cargo airport complex.

(6)        The Department of Correction, with respect to matters relating solely to persons in its custody or under its supervision, including prisoners, probationers, and parolees.

(7)        The State Health Plan for Teachers and State Employees in administering the provisions of Article 3A of Chapter 135 of the General Statutes.

(8)        The North Carolina Federal Tax Reform Allocation Committee, with respect to the adoption of the annual qualified allocation plan required by 26 U.S.C. § 42(m), and any agency designated by the Committee to the extent necessary to administer the annual qualified allocation plan.

(9)        The Department of Health and Human Services in adopting new or amending existing medical coverage policies under the State Medicaid Program.

(10)      The Economic Investment Committee in developing criteria for the Job Development Investment Grant Program under Part 2F of Article 10 of Chapter 143B of the General Statutes.

(11)      The North Carolina State Ports Authority with respect to fees established pursuant to G.S. 143B‑454(a)(11).

(12)      The Department of Commerce and the Economic Investment Committee in developing criteria and administering the Site Infrastructure Development Program under G.S. 143B‑437.02.

(13)      The Department of Commerce and the Governor's Office in developing guidelines for the One North Carolina Fund under Part 2H of Article 10 of Chapter 143B of the General Statutes.

(14)      The Community Colleges System Office in developing guidelines for the Community College Facilities and Equipment Fund.

(15)      Repealed by Session Laws 2009‑445, s. 41(b), effective August 7, 2009.

(16)      The State Ethics Commission with respect to Chapter 138A and Chapter 120C of the General Statutes.

(17)      The Department of Commerce in developing guidelines for the NC Green Business Fund under Part 2B of Article 10 of Chapter 143B of the General Statutes.

(18)      The Department of Commerce and the Economic Investment Committee in developing criteria and administering the Job Maintenance and Capital Development Fund under G.S. 143B‑437.012.

(19)      The Community Colleges System Office in developing criteria and guidelines administering the Customized Training Program under G.S. 115D‑5.1.

(e)        Exemptions From Contested Case Provisions.  The contested case provisions of this Chapter apply to all agencies and all proceedings not expressly exempted from the Chapter. The contested case provisions of this Chapter do not apply to the following:

(1)        The Department of Health and Human Services and the Department of Environment and Natural Resources in complying with the procedural safeguards mandated by Section 680 of Part H of Public Law 99‑457 as amended (Education of the Handicapped Act Amendments of 1986).

(2)        Repealed by Session Laws 1993, c. 501, s. 29.

(3),(4)  Repealed by Session Laws 2001‑474, s. 35, effective November 29, 2001.

(5)        Hearings required pursuant to the Rehabilitation Act of 1973, (Public Law 93‑122), as amended and federal regulations promulgated thereunder. G.S. 150B‑51(a) is considered a contested case hearing provision that does not apply to these hearings.

(6)        Repealed by Session Laws 2007‑491, s. 2, effective January 1, 2008.

(7)        The Department of Correction.

(8)        The Department of Transportation, except as provided in G.S. 136‑29.

(9)        The North Carolina Occupational Safety and Health Review Commission.

(10)      The North Carolina Global TransPark Authority with respect to the acquisition, construction, operation, or use, including fees or charges, of any portion of a cargo airport complex.

(11)      Hearings that are provided by the Department of Health and Human Services regarding the eligibility and provision of services for eligible assaultive and violent children, as defined in G.S. 122C‑3(13a), shall be conducted pursuant to the provisions outlined in G.S. 122C, Article 4, Part 7.

(12)      The State Health Plan for Teachers and State Employees respect to disputes involving the performance, terms, or conditions of a contract between the Plan and an entity under contract with the Plan.

(13)      The State Health Plan for Teachers and State Employees with respect to determinations by the Executive Administrator and Board of Trustees, the Plan's designated utilization review organization, or a self‑funded health maintenance organization under contract with the Plan that an admission, availability of care, continued stay, or other health care service has been reviewed and, based upon the information provided, does not meet the Plan's requirements for medical necessity, appropriateness, health care setting, or level of care or effectiveness, and the requested service is therefore denied, reduced, or terminated.

(14)      The Department of Crime Control and Public Safety for hearings and appeals authorized under Chapter 20 of the General Statutes.

(15)      The Wildlife Resources Commission with respect to determinations of whether to authorize or terminate the authority of a person to sell licenses and permits as a license agent of the Wildlife Resources Commission.

(16)      The Department of Health and Human Services with respect to contested cases commenced by (i) Medicaid providers appealing a denial or reduction in reimbursement for community support services, and (ii) community support services providers appealing decisions by the LME to deny or withdraw the provider's endorsement.

(f)         Exemption for the University of North Carolina.  Except as provided in G.S. 143‑135.3, no Article in this Chapter except Article 4 applies to The University of North Carolina.  (1973, c. 1331, s. 1; 1975, c. 390; c. 716, s. 5; c. 721, s. 1; c. 742, s. 4; 1981, c. 614, s. 22; 1983, c. 147, s. 2; c. 927, s. 13; 1985, c. 746, ss. 1, 19; 1987, c. 112, s. 2; c. 335, s. 2; c. 536, s. 1; c. 847, s. 2; c. 850, s. 20; 1987 (Reg. Sess., 1988), c. 1082, s. 14; c. 1111, s. 9; 1989, c. 76, s. 29; c. 168, s. 33; c. 373, s. 2; c. 538, s. 1; c. 751, s. 7(44); 1989 (Reg. Sess., 1990), c. 1004, s. 36; 1991, c. 103, s. 1; c. 418, s. 2; c. 477, s. 1; c. 749, ss. 9, 10; 1991 (Reg. Sess., 1992), c. 1030, s. 46; 1993, c. 501, s. 29; 1993 (Reg. Sess., 1994), c. 777, ss. 4(j), 4(k); 1995, c. 249, s. 4; c. 507, s. 27.8(m); 1997‑35, s. 2; 1997‑278, s. 1; 1997‑412, s. 8; 1997‑443, ss. 11A.110, 11A.119(a); 2000‑189, s. 14; 2001‑192, s. 1; 2001‑299, s. 1; 2001‑395, s. 6(c); 2001‑424, ss. 6.20(b), 21.20(c); 2001‑446, s. 5(d); 2001‑474, ss. 34, 35; 2001‑496, s. 8(c); 2002‑99, s. 7(b); 2002‑159, ss. 31.5(b), 49; 2002‑172, s. 2.6; 2002‑190, s. 16; 2003‑226, s. 17(b); 2003‑416, s. 2; 2003‑435, 2nd Ex. Sess., s. 1.3; 2004‑88, s. 1(e); 2005‑133, s. 10; 2005‑276, s. 31.1(ff); 2005‑300, s. 1; 2005‑344, s. 11.1; 2005‑455, s. 3.3; 2006‑66, ss. 12.8(c), 8.10(d); 2006‑201, s. 2(a); 2007‑323, ss. 13.2(c), 28.22A(o); 2007‑345, s. 12; 2007‑491, s. 2; 2007‑552, 1st. Ex. Sess., s. 3; 2008‑107, s. 10.15A(f); 2008‑168, s. 5(a); 2008‑187, s. 26(b); 2009‑445, s. 41(b); 2009‑475, s. 4; 2009‑523, s. 2(a).)



§ 150B-2. Definitions.

§ 150B‑2.  Definitions.

As used in this Chapter,

(1)        "Administrative law judge" means a person appointed under G.S. 7A‑752, 7A‑753, or 7A‑757.

(1a)      "Agency" means an agency or an officer in the executive branch of the government of this State and includes the Council of State, the Governor's Office, a board, a commission, a department, a division, a council, and any other unit of government in the executive branch. A local unit of government is not an agency.

(1b)      "Adopt" means to take final action to create, amend, or repeal a rule.

(1c)      "Codifier of Rules" means the Chief Administrative Law Judge of the Office of Administrative Hearings or a designated representative of the Chief Administrative Law Judge.

(1d)      "Commission" means the Rules Review Commission.

(2)        "Contested case" means an administrative proceeding pursuant to this Chapter to resolve a dispute between an agency and another person that involves the person's rights, duties, or privileges, including licensing or the levy of a monetary penalty. "Contested case" does not include rulemaking, declaratory rulings, or the award or denial of a scholarship, a grant, or a loan.

(2a)      Repealed by Session Laws 1991, c. 418, s. 3.

(2b)      "Hearing officer" means a person or group of persons designated by an agency that is subject to Article 3A of this Chapter to preside in a contested case hearing conducted under that Article.

(3)        "License" means any certificate, permit or other evidence, by whatever name called, of a right or privilege to engage in any activity, except licenses issued under Chapter 20 and Subchapter I of Chapter 105 of the General Statutes and occupational licenses.

(4)        "Licensing" means any administrative action issuing, failing to issue, suspending, or revoking a license or occupational license. "Licensing" does not include controversies over whether an examination was fair or whether the applicant passed the examination.

(4a)      "Occupational license" means any certificate, permit, or other evidence, by whatever name called, of a right or privilege to engage in a profession, occupation, or field of endeavor that is issued by an occupational licensing agency.

(4b)      "Occupational licensing agency" means any board, commission, committee or other agency of the State of North Carolina which is established for the primary purpose of regulating the entry of persons into, and/or the conduct of persons within a particular profession, occupation or field of endeavor, and which is authorized to issue and revoke licenses. "Occupational licensing agency" does not include State agencies or departments which may as only a part of their regular function issue permits or licenses.

(5)        "Party" means any person or agency named or admitted as a party or properly seeking as of right to be admitted as a party and includes the agency as appropriate. This subdivision does not permit an agency that makes a final decision, or an officer or employee of the agency, to petition for initial judicial review of that decision.

(6)        "Person aggrieved" means any person or group of persons of common interest directly or indirectly affected substantially in his or its person, property, or employment by an administrative decision.

(7)        "Person" means any natural person, partnership, corporation, body politic and any unincorporated association, organization, or society which may sue or be sued under a common name.

(8)        "Residence" means domicile or principal place of business.

(8a)      "Rule" means any agency regulation, standard, or statement of general applicability that implements or interprets an enactment of the General Assembly or Congress or a regulation adopted by a federal agency or that describes the procedure or practice requirements of an agency. The term includes the establishment of a fee and the amendment or repeal of a prior rule. The term does not include the following:

a.         Statements concerning only the internal management of an agency or group of agencies within the same principal office or department enumerated in G.S. 143A‑11 or 143B‑6, including policies and procedures manuals, if the statement does not directly or substantially affect the procedural or substantive rights or duties of a person not employed by the agency or group of agencies.

b.         Budgets and budget policies and procedures issued by the Director of the Budget, by the head of a department, as defined by G.S. 143A‑2 or G.S. 143B‑3, by an occupational licensing board, as defined by G.S. 93B‑1, or by the State Board of Elections.

c.         Nonbinding interpretative statements within the delegated authority of an agency that merely define, interpret, or explain the meaning of a statute or rule.

d.         A form, the contents or substantive requirements of which are prescribed by rule or statute.

e.         Statements of agency policy made in the context of another proceeding, including:

1.         Declaratory rulings under G.S. 150B‑4.

2.         Orders establishing or fixing rates or tariffs.

f.          Requirements, communicated to the public by the use of signs or symbols, concerning the use of public roads, bridges, ferries, buildings, or facilities.

g.         Statements that set forth criteria or guidelines to be used by the staff of an agency in performing audits, investigations, or inspections; in settling financial disputes or negotiating financial arrangements; or in the defense, prosecution, or settlement of cases.

h.         Scientific, architectural, or engineering standards, forms, or procedures, including design criteria and construction standards used to construct or maintain highways, bridges, or ferries.

i.          Job classification standards, job qualifications, and salaries established for positions under the jurisdiction of the State Personnel Commission.

j.          Establishment of the interest rate that applies to tax assessments under G.S. 105‑241.21 and the variable component of the excise tax on motor fuel under G.S. 105‑449.80.

k.         The State Medical Facilities Plan, if the Plan has been prepared with public notice and hearing as provided in G.S. 131E‑176(25), reviewed by the Commission for compliance with G.S. 131E‑176(25), and approved by the Governor.

(8b)      "Substantial evidence" means relevant evidence a reasonable mind might accept as adequate to support a conclusion.

(9)        Repealed by Session Laws 1991, c. 418, s. 3. (1973, c. 1331, s. 1; 1975, 2nd Sess., c. 983, ss. 61, 62; 1977, c. 915, s. 5; 1983, c. 641, s. 1; 1985, c. 746, s. 1; 1985 (Reg. Sess., 1986), c. 1022, s. 1(2)‑1(5); 1987, c. 878, ss. 1, 2, 21; 1987 (Reg. Sess., 1988), c. 1111, s. 17; 1991, c. 418, s. 3; c. 477, ss. 3.1, 3.2, 9; 1995, c. 390, s. 29; 1996, 2nd Ex. Sess., c. 18, s. 7.10(g); 1997‑456, s. 27; 2003‑229, s. 12; 2007‑491, s. 44(1)b.)



§ 150B-3. Special provisions on licensing.

§ 150B‑3.  Special provisions on licensing.

(a)        When an applicant or a licensee makes a timely and sufficient application for issuance or renewal of a license or occupational license, including the payment of any required license fee, the existing license or occupational license does not expire until a decision on the application is finally made by the agency, and if the application is denied or the terms of the new license or occupational license are limited, until the last day for applying for judicial review of the agency order. This subsection does not affect agency action summarily suspending a license or occupational license under subsections (b) and (c) of this section.

(b)        Before the commencement of proceedings for the suspension, revocation, annulment, withdrawal, recall, cancellation, or amendment of any license other than an occupational license, the agency shall give notice to the licensee, pursuant to the provisions of G.S. 150B‑23. Before the commencement of such proceedings involving an occupational license, the agency shall give notice pursuant to the provisions of G.S. 150B‑38. In either case, the licensee shall be given an opportunity to show compliance with all lawful requirements for retention of the license or occupational license.

(c)        If the agency finds that the public health, safety, or welfare requires emergency action and incorporates this finding in its order, summary suspension of a license or occupational license may be ordered effective on the date specified in the order or on service of the certified copy of the order at the last known address of the licensee, whichever is later, and effective during the proceedings. The proceedings shall be promptly commenced and determined.

Nothing in this subsection shall be construed as amending or repealing any special statutes, in effect prior to February 1, 1976, which provide for the summary suspension of a license.

(d)        This section does not apply to the following:

(1)        Revocations of occupational licenses based solely on a court order of child support delinquency or a Department of Health and Human Services determination of child support delinquency issued pursuant to G.S. 110‑142, 110‑142.1, or 110‑142.2.

(2)        Refusal to renew an occupational license pursuant to G.S. 87‑10.1, 87‑22.2, 87‑44.2, or 89C‑18.1, based solely on a Department of Revenue determination that the licensee owes a delinquent income tax debt. (1973, c. 1331, s. 1; 1985, c. 746, s. 1; 1995, c. 538, s. 2(i); 1997‑443, s. 11A.118(a); 1998‑162, s. 8.)



§ 150B-4. Declaratory rulings.

§ 150B‑4.  Declaratory rulings.

(a)        On request of a person aggrieved, an agency shall issue a declaratory ruling as to the validity of a rule or as to the applicability to a given state of facts of a statute administered by the agency or of a rule or order of the agency, except when the agency for good cause finds issuance of a ruling undesirable. The agency shall prescribe in its rules the circumstances in which rulings shall or shall not be issued. A declaratory ruling is binding on the agency and the person requesting it unless it is altered or set aside by the court. An agency may not retroactively change a declaratory ruling, but nothing in this section prevents an agency from prospectively changing a declaratory ruling. A declaratory ruling is subject to judicial review in the same manner as an order in a contested case. Failure of the agency to issue a declaratory ruling on the merits within 60 days of the request for such ruling shall constitute a denial of the request as well as a denial of the merits of the request and shall be subject to judicial review.

(b)        Repealed by Session Laws 1997‑34, s. 1. (1973, c. 1331, s. 1; 1985, c. 746, s. 1; 1991, c. 418, s. 4; c. 477, s. 2.1; 1997‑34, s. 1.)



§§ 150B-5 through 150B-8. Reserved for future codification purposes.

§§ 150B‑5 through 150B‑8.  Reserved for future codification purposes.



§§ 150B-9 through 150B-16: Repealed by Session Laws 1991, c. 418, s. 5.

Article 2.

Rule Making.

§§ 150B‑9 through 150B‑16:  Repealed by Session Laws 1991, c.  418, s. 5.



§ 150B-17: Recodified as § 150B-4 by Session Laws 1991, c. 418, s. 4.

§ 150B‑17:  Recodified as § 150B‑4 by Session Laws 1991, c.  418, s. 4.



§ 150B-18. Scope and effect.

Article 2A.

Rules.

Part 1. General Provisions.

§ 150B‑18.  Scope and effect.

This Article applies to an agency's exercise of its authority to adopt a rule.  A rule is not valid unless it is adopted in substantial compliance with this Article. (1991, c. 418, s. 1.)



§ 150B-19. Restrictions on what can be adopted as a rule.

§ 150B‑19.  Restrictions on what can be adopted as a rule.

An agency may not adopt a rule that does one or more of the following:

(1)        Implements or interprets a law unless that law or another law specifically authorizes the agency to do so.

(2)        Enlarges the scope of a profession, occupation, or field of endeavor for which an occupational license is required.

(3)        Imposes criminal liability or a civil penalty for an act or omission, including the violation of a rule, unless a law specifically authorizes the agency to do so or a law declares that violation of the rule is a criminal offense or is grounds for a civil penalty.

(4)        Repeats the content of a law, a rule, or a federal regulation. A brief statement that informs the public of a requirement imposed by law does not violate this subdivision and satisfies the "reasonably necessary" standard of review set in G.S. 150B‑21.9(a)(3).

(5)        Establishes a fee or other charge for providing a service in fulfillment of a duty unless a law specifically authorizes the agency to do so or the fee or other charge is for one of the following:

a.         A service to a State, federal, or local governmental unit.

b.         A copy of part or all of a State publication or other document, the cost of mailing a document, or both.

c.         A transcript of a public hearing.

d.         A conference, workshop, or course.

e.         Data processing services.

(6)        Allows the agency to waive or modify a requirement set in a rule unless a rule establishes specific guidelines the agency must follow in determining whether to waive or modify the requirement. (1973, c. 1331, s. 1; 1985, c. 746, s. 1; 1991, c. 418, s. 1; 1996, 2nd Ex. Sess., c. 18, s. 7.10(a).)



§ 150B-20. Petitioning an agency to adopt a rule.

§ 150B‑20.  Petitioning an agency to adopt a rule.

(a)        Petition.  A person may petition an agency to adopt a rule by submitting to the agency a written rule‑making petition requesting the adoption. A person may submit written comments with a rule‑making petition. If a rule‑making petition requests the agency to create or amend a rule, the person must submit the proposed text of the requested rule change and a statement of the effect of the requested rule change. Each agency must establish by rule the procedure for submitting a rule‑making petition to it and the procedure the agency follows in considering a rule‑making petition.

(b)        Time.  An agency must grant or deny a rule‑making petition submitted to it within 30 days after the date the rule‑making petition is submitted, unless the agency is a board or commission. If the agency is a board or commission, it must grant or deny a rule‑making petition within 120 days after the date the rule‑making petition is submitted.

(c)        Action.  If an agency denies a rule‑making petition, it must send the person who submitted the petition a written statement of the reasons for denying the petition. If an agency grants a rule‑making petition, it must inform the person who submitted the rule‑making petition of its decision and must initiate rule‑making proceedings. When an agency grants a rule‑making petition, the notice of text it publishes in the North Carolina Register may state that the agency is initiating rule making as the result of a rule‑making petition and state the name of the person who submitted the rule‑making petition. If the rule‑making petition requested the creation or amendment of a rule, the notice of text the agency publishes may set out the text of the requested rule change submitted with the rule‑making petition and state whether the agency endorses the proposed text.

(d)        Review.  Denial of a rule‑making petition is a final agency decision and is subject to judicial review under Article 4 of this Chapter. Failure of an agency to grant or deny a rule‑making petition within the time limits set in subsection (b) is a denial of the rule‑making petition.

(e)        Repealed by Session Laws 1996, Second Extra Session, c. 18, s. 7.10(b). (1973, c. 1331, s. 1; 1985, c. 746, s. 1; 1991, c. 418, s. 1; c. 477, s. 2; 1996, 2nd Ex. Sess., c. 18, s. 7.10(b); 1997‑34, s. 2; 2003‑229, s. 1.)



§ 150B-21. Agency must designate rule-making coordinator; duties of coordinator.

§ 150B‑21.  Agency must designate rule‑making coordinator; duties of coordinator.

(a)        Each agency must designate one or more rule‑making coordinators to oversee the agency's rule‑making functions. The coordinator shall serve as the liaison between the agency, other agencies, units of local government, and the public in the rule‑making process. The coordinator shall report directly to the agency head.

(b)        The rule‑making coordinator shall be responsible for the following:

(1)        Preparing notices of public hearings.

(2)        Coordinating access to the agency's rules.

(3)        Screening all proposed rule actions prior to publication in the North Carolina Register to assure that an accurate fiscal note has been completed as required by G.S. 150B‑21.4(b).

(4)        Consulting with the North Carolina Association of County Commissioners and the North Carolina League of Municipalities to determine which local governments would be affected by any proposed rule action.

(5)        Providing the North Carolina Association of County Commissioners and the North Carolina League of Municipalities with copies of all fiscal notes required by G.S. 150B‑21.4(b), prior to publication in the North Carolina Register of the proposed text of a permanent rule change.

(6)        Coordinating the submission of proposed rules to the Governor as provided by G.S. 150B‑21.26.

(c)        At the earliest point in the rule‑making process and in consultation with the North Carolina Association of County Commissioners, the North Carolina League of Municipalities, and with samples of county managers or city managers, as appropriate, the rule‑making coordinator shall lead the agency's efforts in the development and drafting of any rules or rule changes that could:

(1)        Require any unit of local government, including a county, city, school administrative unit, or other local entity funded by or through a unit of local government to carry out additional or modified responsibilities;

(2)        Increase the cost of providing or delivering a public service funded in whole or in part by any unit of local government; or

(3)        Otherwise affect the expenditures or revenues of a unit of local government.

(d)        The rule‑making coordinator shall send to the Office of State Budget and Management for compilation a copy of each final fiscal note prepared pursuant to G.S. 150B‑21.4(b).

(e)        The rule‑making coordinator shall compile a schedule of the administrative rules and amendments expected to be proposed during the next fiscal year. The coordinator shall provide a copy of the schedule to the Office of State Budget and Management in a manner proposed by that Office.

(f)         Whenever an agency proposes a rule that is purported to implement a federal law, or required by or necessary for compliance with federal law, or on which the receipt of federal funds is conditioned, the rule‑making coordinator shall:

(1)        Attach to the proposed rule a certificate prepared by the rule‑making coordinator identifying the federal law requiring adoption of the proposed rule. The certification shall contain a statement setting forth the reasons for why the proposed rule is required by law. If all or part of the proposed rule is not required by federal law or exceeds the requirements of federal law, then the certification shall state the reasons for that opinion. No comment or opinion shall be included in the certification with regard to the merits of the proposed rule; and

(2)        The rule‑making coordinator shall maintain a copy of the federal law and shall provide to the Office of State Budget and Management for compilation the citation to the federal law requiring or pertaining to the proposed rule. (1991, c. 418, s. 1; 1995, c. 415, s. 1; c. 507, s. 27.8(v); 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b).)



§ 150B-21.1. Procedure for adopting a temporary rule.

Part 2. Adoption of Rules.

§ 150B‑21.1.  Procedure for adopting a temporary rule.

(a)        Adoption.  An agency may adopt a temporary rule when it finds that adherence to the notice and hearing requirements of G.S. 150B‑21.2 would be contrary to the public interest and that the immediate adoption of the rule is required by one or more of the following:

(1)        A serious and unforeseen threat to the public health, safety, or welfare.

(2)        The effective date of a recent act of the General Assembly or the United States Congress.

(3)        A recent change in federal or State budgetary policy.

(4)        A recent federal regulation.

(5)        A recent court order.

(6)        The need for a rule establishing review criteria as authorized by G.S. 131E‑183(b) to complement or be made consistent with the State Medical Facilities Plan approved by the Governor, if the rule addresses a matter included in the State Medical Facilities Plan, and the proposed rule and a notice of public hearing is submitted to the Codifier of Rules prior to the effective date of the Plan.

(7)        The need for the Wildlife Resources Commission to establish any of the following:

a.         No wake zones.

b.         Hunting or fishing seasons.

c.         Hunting or fishing bag limits.

d.         Management of public game lands as defined in G.S. 113‑129(8a).

(8)        The need for the Secretary of State to implement the certification technology provisions of Article 11A of Chapter 66 of the General Statutes, to adopt uniform Statements of Policy that have been officially adopted by the North American Securities Administrators Association, Inc., for the purpose of promoting uniformity of state securities regulation, and to adopt rules governing the conduct of hearings pursuant to this Chapter.

(9)        The need for the Commissioner of Insurance to implement the provisions of G.S. 58‑2‑205.

(10)      The need for the Chief Information Officer to implement the information technology procurement provisions of Article 3D of Chapter 147 of the General Statutes.

(11)      The need for the State Board of Elections to adopt a temporary rule after prior notice or hearing or upon any abbreviated notice or hearing the agency finds practical for one or more of the following:

a.         In accordance with the provisions of G.S. 163‑22.2.

b.         To implement any provisions of state or federal law for which the State Board of Elections has been authorized to adopt rules.

c.         The need for the rule to become effective immediately in order to preserve the integrity of upcoming elections and the elections process.

(12)      The need for an agency to adopt a temporary rule to implement the provisions of any of the following acts until all rules necessary to implement the provisions of the act have become effective as either temporary or permanent rules:

a.         Repealed by Session Laws 2000‑148, s. 5, effective July 1, 2002.

b.         Repealed by Session Laws 2000‑69, s. 5, effective July 1, 2003.

(13)      Reserved

(14)      Reserved.

(15)      Expired pursuant to Session Laws 2002‑164, s. 5, effective October 1, 2004.

(16)      Expired pursuant to Session Laws 2003-184, s. 3, effective July 1, 2005.

(a1)      Recodified as subdivision (a)(16) of this section by Session Laws 2004‑156, s. 1.

(a2)      A recent act, change, regulation, or order as used in subdivisions (2) through (5) of subsection (a) of this section means an act, change, regulation, or order occurring or made effective no more than 210 days prior to the submission of a temporary rule to the Rules Review Commission. Upon written request of the agency, the Commission may waive the 210‑day requirement upon consideration of the degree of public benefit, whether the agency had control over the circumstances that required the requested waiver, notice to and opposition by the public, the need for the waiver, and previous requests for waivers submitted by the agency.

(a3)      Unless otherwise provided by law, at least 30 business days prior to adopting a temporary rule, the agency shall:

(1)        Submit the rule and a notice of public hearing to the Codifier of Rules, and the Codifier of Rules shall publish the proposed temporary rule and the notice of public hearing on the Internet to be posted within five business days.

(2)        Notify persons on the mailing list maintained pursuant to G.S. 150B‑21.2(d) and any other interested parties of its intent to adopt a temporary rule and of the public hearing.

(3)        Accept written comments on the proposed temporary rule for at least 15 business days prior to adoption of the temporary rule.

(4)        Hold at least one public hearing on the proposed temporary rule no less than five days after the rule and notice have been published.

(a4)      An agency must also prepare a written statement of its findings of need for a temporary rule stating why adherence to the notice and hearing requirements in G.S. 150B‑21.2 would be contrary to the public interest and why the immediate adoption of the rule is required. If the temporary rule establishes a new fee or increases an existing fee, the agency shall include in the written statement that it has complied with the requirements of G.S. 12‑3.1. The statement must be signed by the head of the agency adopting the temporary rule.

(b)        Review.  When an agency adopts a temporary rule it must submit the rule and the agency's written statement of its findings of the need for the rule to the Rules Review Commission. Within 15 business days after receiving the proposed temporary rule, the Commission shall review the agency's written statement of findings of need for the rule and the rule to determine whether the statement meets the criteria listed in subsection (a) of this section and the rule meets the standards in G.S. 150B‑21.9. The Commission shall direct a member of its staff who is an attorney licensed to practice law in North Carolina to review the statement of findings of need and the rule. The staff member shall make a recommendation to the Commission, which must be approved by the Commission or its designee. The Commission's designee shall be a panel of at least three members of the Commission. In reviewing the statement, the Commission or its designee may consider any information submitted by the agency or another person. If the Commission or its designee finds that the statement meets the criteria listed in subsection (a) of this section and the rule meets the standards in G.S. 150B‑21.9, the Commission or its designee must approve the temporary rule and deliver the rule to the Codifier of Rules within two business days of approval. The Codifier of Rules must enter the rule into the North Carolina Administrative Code on the sixth business day following receipt from the Commission or its designee.

(b1)      If the Commission or its designee finds that the statement does not meet the criteria listed in subsection (a) of this section or that the rule does not meet the standards in G.S. 150B‑21.9, the Commission or its designee must immediately notify the head of the agency. The agency may supplement its statement of need with additional findings or submit a new statement. If the agency provides additional findings or submits a new statement, the Commission or its designee must review the additional findings or new statement within five business days after the agency submits the additional findings or new statement. If the Commission or its designee again finds that the statement does not meet the criteria listed in subsection (a) of this section or that the rule does not meet the standards in G.S. 150B‑21.9, the Commission or its designee must immediately notify the head of the agency and return the rule to the agency.

(b2)      If an agency decides not to provide additional findings or submit a new statement when notified by the Commission or its designee that the agency's findings of need for a rule do not meet the required criteria or that the rule does not meet the required standards, the agency must notify the Commission or its designee of its decision. The Commission or its designee shall then return the rule to the agency. When the Commission returns a rule to an agency in accordance with this subsection, the agency may file an action for declaratory judgment in Wake County Superior Court pursuant to Article 26 of Chapter 1 of the General Statutes.

(b3)      Notwithstanding any other provision of this subsection, if the agency has not complied with the provisions of G.S. 12‑3.1, the Codifier of Rules shall not enter the rule into the Code.

(c)        Standing.  A person aggrieved by a temporary rule adopted by an agency may file an action for declaratory judgment in Wake County Superior Court pursuant to Article 26 of Chapter 1 of the General Statutes. In the action, the court shall determine whether the agency's written statement of findings of need for the rule meets the criteria listed in subsection (a) of this section and whether the rule meets the standards in G.S. 150B‑21.9. The court shall not grant an ex parte temporary restraining order.

(c1)      Filing a petition for rule making or a request for a declaratory ruling with the agency that adopted the rule is not a prerequisite to filing an action under this subsection. A person who files an action for declaratory judgment under this subsection must serve a copy of the complaint on the agency that adopted the rule being contested, the Codifier of Rules, and the Commission.

(d)        Effective Date and Expiration.  A temporary rule becomes effective on the date specified in G.S. 150B‑21.3. A temporary rule expires on the earliest of the following dates:

(1)        The date specified in the rule.

(2)        The effective date of the permanent rule adopted to replace the temporary rule, if the Commission approves the permanent rule.

(3)        The date the Commission returns to an agency a permanent rule the agency adopted to replace the temporary rule.

(4)        The effective date of an act of the General Assembly that specifically disapproves a permanent rule adopted to replace the temporary rule.

(5)        270 days from the date the temporary rule was published in the North Carolina Register, unless the permanent rule adopted to replace the temporary rule has been submitted to the Commission.

(e)        Publication.  When the Codifier of Rules enters a temporary rule in the North Carolina Administrative Code, the Codifier must publish the rule in the North Carolina Register. (1973, c. 1331, s. 1; 1981, c. 688, s. 12; 1981 (Reg. Sess., 1982), c. 1232, s. 1; 1983, c. 857; c. 927, ss. 4, 8; 1985, c. 746, s. 1; 1985 (Reg. Sess., 1986), c. 1022, s. 1(1), 1(8); 1987, c. 285, ss. 10‑12; 1991, c. 418, s. 1; 1991 (Reg. Sess., 1992), c. 900, s. 149; 1993, c. 553, s. 54; 1995, c. 507, s. 27.8(c); 1996, 2nd Ex. Sess., c. 18, ss. 7.10(c), (d); 1997‑403, ss. 1‑3; 1998‑127, s. 2; 1998‑212, s. 26B(h); 1999‑434, s. 16; 1999‑453, s. 5(a); 2000‑69, ss. 3, 5; 2000‑148, ss. 4, 5; 2001‑126, s. 12; 2001‑421, s. 2.3; 2001‑424, ss. 27.17(b), 27.22(a); 2001‑487, s. 21(g); 2002‑97, ss. 2, 3; 2002‑164, s. 4.6; 2003‑184, s. 3; 2003‑229, s. 2; 2003‑413, ss. 27, 29; 2004‑156, s. 1.)



§ 150B-21.1A. Adoption of an emergency rule.

§ 150B‑21.1A.  Adoption of an emergency rule.

(a)        Adoption.  An agency may adopt an emergency rule without prior notice or hearing or upon any abbreviated notice or hearing the agency finds practical when it finds that adherence to the notice and hearing requirements of this Part would be contrary to the public interest and that the immediate adoption of the rule is required by a serious and unforeseen threat to the public health or safety. When an agency adopts an emergency rule, it must simultaneously commence the process for adopting a temporary rule by submitting the rule to the Codifier of Rules for publication on the Internet in accordance with G.S. 150B‑21.1(a3). The Department of Health and Human Services or the appropriate rule‑making agency within the Department may adopt emergency rules in accordance with this section when a recent act of the General Assembly or the United States Congress or a recent change in federal regulations authorizes new or increased services or benefits for children and families and the emergency rule is necessary to implement the change in State or federal law.

(b)        Review.  An agency must prepare a written statement of its findings of need for an emergency rule. The statement must be signed by the head of the agency adopting the rule. When an agency adopts an emergency rule, it must submit the rule and the agency's written statement of its findings of the need for the rule to the Codifier of Rules. Within two business days after an agency submits an emergency rule, the Codifier of Rules must review the agency's written statement of findings of need for the rule to determine whether the statement of need meets the criteria in subsection (a) of this section. In reviewing the statement, the Codifier of Rules may consider any information submitted by the agency or another person. If the Codifier of Rules finds that the statement meets the criteria, the Codifier of Rules must notify the head of the agency and enter the rule in the North Carolina Administrative Code on the sixth business day following approval by the Codifier of Rules.

If the Codifier of Rules finds that the statement does not meet the criteria in subsection (a) of this section, the Codifier of Rules must immediately notify the head of the agency. The agency may supplement its statement of need with additional findings or submit a new statement. If the agency provides additional findings or submits a new statement, the Codifier of Rules must review the additional findings or new statement within one business day after the agency submits the additional findings or new statement. If the Codifier of Rules again finds that the statement does not meet the criteria in subsection (a) of this section, the Codifier of Rules must immediately notify the head of the agency.

If an agency decides not to provide additional findings or submit a new statement when notified by the Codifier of Rules that the agency's findings of need for a rule do not meet the required criteria, the agency must notify the Codifier of Rules of its decision. The Codifier of Rules must then enter the rule in the North Carolina Administrative Code on the sixth business day after receiving notice of the agency's decision. Notwithstanding any other provision of this subsection, if the agency has not complied with the provisions of G.S. 12‑3.1, the Codifier of Rules shall not enter the rule into the Code.

(c)        Standing.  A person aggrieved by an emergency rule adopted by an agency may file an action for declaratory judgment in Wake County Superior Court pursuant to Article 26 of Chapter 1 of the General Statutes. In the action, the court shall determine whether the agency's written statement of findings of need for the rule meets the criteria listed in subsection (a) of this section and whether the rule meets the standards in G.S. 150B‑21.9. The court shall not grant an ex parte temporary restraining order.

Filing a petition for rule making or a request for a declaratory ruling with the agency that adopted the rule is not a prerequisite to filing an action under this subsection. A person who files an action for declaratory judgment under this subsection must serve a copy of the complaint on the agency that adopted the rule being contested, the Codifier of Rules, and the Commission.

(d)        Effective Date and Expiration.  An emergency rule becomes effective on the date specified in G.S. 150B‑21.3. An emergency rule expires on the earliest of the following dates:

(1)        The date specified in the rule.

(2)        The effective date of the temporary rule adopted to replace the emergency rule, if the Commission approves the temporary rule.

(3)        The date the Commission returns to an agency a temporary rule the agency adopted to replace the emergency rule.

(4)        Sixty days from the date the emergency rule was published in the North Carolina Register, unless the temporary rule adopted to replace the emergency rule has been submitted to the Commission.

(e)        Publication.  When the Codifier of Rules enters an emergency rule in the North Carolina Administrative Code, the Codifier of Rules must publish the rule in the North Carolina Register. (2003‑229, s. 3.)



§ 150B-21.1B. (Expires June 30, 2012) Adoption of rules to implement the American Recovery and Reinvestment Act.

§ 150B‑21.1B.  (Expires June 30, 2012) Adoption of rules to implement the American Recovery and Reinvestment Act.

(a)        Purpose.  This section establishes an expedited procedure for the adoption of new or the amendment of existing rules implementing the American Recovery and Reinvestment Act of 2009 (ARRA) (Public Law 111‑5), including any federal rules, regulations, policies, guidance, or goals for the implementation of the ARRA. It is the policy of the State to provide fair regulation, oversight, and transparency for the use of ARRA funds and to quickly and efficiently complete the awards of grants and contracts under the ARRA. The provisions of this section shall be liberally construed to allow agencies maximum flexibility in implementing the ARRA.

(b)        Adoption.  An agency may adopt a rule under this section by using the procedure for adoption of an emergency rule set forth in G.S. 150B‑21.1A(a) and (b). The provision in subsection (a) of G.S. 150B‑21.1A that requires a finding of a serious or unforeseen threat to public health or safety shall not apply to rules adopted under this section. In lieu of the written statement of its findings of need as provided in subsection (b) of G.S. 150B‑21.1A, the agency must prepare a written statement of its findings that the rule is needed to implement the ARRA. The emergency rule becomes effective when it is entered into the North Carolina Administrative Code. When an agency adopts an emergency rule under this section, the agency must simultaneously commence the process for adopting a temporary rule by submitting the rule to the Codifier of Rules for publication on the Internet in accordance with G.S. 150B‑21.1(a3). For purposes of this section, all references to business days in G.S. 150B‑21.1(a3) shall be deemed to be calendar days. If the agency receives written comment objecting to the temporary rule, the temporary rule shall be reviewed in accordance with subsection (c) of this section. If the agency receives no written comment objecting to the temporary rule, the agency shall deliver the rule to the Codifier of Rules. The Codifier of Rules shall enter the temporary rule into the North Carolina Administrative Code on the sixth business day after receipt of the rule, and the temporary rule becomes effective upon entry into the Code.

(c)        Review.  If the agency receives written objection to the temporary rule, the agency must submit the temporary rule and a written statement of its findings that the rule is needed to implement the ARRA to the Director of the Office of Economic Recovery and Investment (Director). The Director shall have 14 calendar days to review the statement and the rule to determine whether the rule meets the following criteria:

(1)        It is within the authority delegated to the agency by the General Assembly.

(2)        It is clear and unambiguous.

(3)        It is reasonably necessary to implement or interpret an enactment of the General Assembly or Congress, including the ARRA and any federal rules, regulations, policies, guidance, or goals for the implementation of the ARRA. The Director shall consider the cumulative effect of all rules adopted by the agency related to the specific purpose for which the rule is proposed.

(4)        It was adopted in accordance with this section.

If the Director finds that the temporary rule meets all of the criteria set forth in this subsection, the Director shall deliver the rule to the Codifier of Rules for entry into the North Carolina Administrative Code. If the Director finds that the temporary rule fails to meet any of the criteria set forth in this subsection, the Director shall return the rule to the agency with a statement of the Director's objections. The agency may change the rule to satisfy the Director's objections and submit the revised rule to the Director. If the agency fails to satisfy the Director's objections, the rule shall not be entered in the North Carolina Administrative Code. If the Director fails to make a final finding within 14 calendar days of receipt of the statement and rule, the rule shall not be entered in the North Carolina Administrative Code.

(d)        Emergency Rule Expiration Date.  An emergency rule adopted in accordance with this section expires on the earliest of the following dates:

(1)        The date specified in the rule.

(2)        The effective date of the temporary rule adopted to replace the emergency rule, if the Director approves the temporary rule.

(3)        The date the Director returns to an agency a temporary rule adopted to replace the emergency rule, if the agency fails to satisfy the Director's objections.

(4)        Sixty days from the date the emergency rule was published in the North Carolina Register, unless the temporary rule adopted to replace the emergency rule has been submitted to the Codifier of Rules.

(e)        Temporary Rule Expiration Date.  A temporary rule adopted in accordance with this section expires on the earliest of the following dates:

(1)        The date specified in the rule.

(2)        The effective date of a permanent rule adopted in accordance with G.S. 150B‑21.2 to replace the temporary rule.

(3)        June 30, 2012.

(f)         The Director's determination that a temporary rule meets the criteria set forth in subsection (c) of this section and that the rule is required by ARRA is a final agency decision and may be reviewed in accordance with Article 4 of this Chapter.  (2009‑475, s. 3.)



§ 150B-21.2. Procedure for adopting a permanent rule.

§ 150B‑21.2.  Procedure for adopting a permanent rule.

(a)        Steps.  Before an agency adopts a permanent rule, it must take the following actions:

(1)        Publish a notice of text in the North Carolina Register.

(2)        When required by G.S. 150B‑21.4, prepare or obtain a fiscal note for the proposed rule.

(3)        Repealed by Session Laws 2003‑229, s. 4, effective July 1, 2003.

(4)        When required by subsection (e) of this section, hold a public hearing on the proposed rule after publication of the proposed text of the rule.

(5)        Accept oral or written comments on the proposed rule as required by subsection (f) of this section.

(b)        Repealed by Session Laws 2003‑229, s. 4, effective July 1, 2003.

(c)        Notice of Text.  A notice of the proposed text of a rule must include all of the following:

(1)        The text of the proposed rule.

(2)        A short explanation of the reason for the proposed rule.

(3)        A citation to the law that gives the agency the authority to adopt the rule.

(4)        The proposed effective date of the rule.

(5)        The date, time, and place of any public hearing scheduled on the rule.

(6)        Instructions on how a person may demand a public hearing on a proposed rule if the notice does not schedule a public hearing on the proposed rule and subsection (e) of this section requires the agency to hold a public hearing on the proposed rule when requested to do so.

(7)        The period of time during which and the person to whom written comments may be submitted on the proposed rule.

(8)        If a fiscal note has been prepared for the rule, a statement that a copy of the fiscal note can be obtained from the agency.

(9)        The procedure by which a person can object to a proposed rule and the requirements for subjecting a proposed rule to the legislative review process.

(d)        Mailing List.  An agency must maintain a mailing list of persons who have requested notice of rule making. When an agency publishes in the North Carolina Register a notice of text of a proposed rule, it must mail a copy of the notice or text to each person on the mailing list who has requested notice on the subject matter described in the notice or the rule affected. An agency may charge an annual fee to each person on the agency's mailing list to cover copying and mailing costs.

(e)        Hearing.  An agency must hold a public hearing on a rule it proposes to adopt if the agency publishes the text of the proposed rule in the North Carolina Register and the agency receives a written request for a public hearing on the proposed rule within 15 days after the notice of text is published.

An agency may hold a public hearing on a proposed rule in other circumstances. When an agency is required to hold a public hearing on a proposed rule or decides to hold a public hearing on a proposed rule when it is not required to do so, the agency must publish in the North Carolina Register a notice of the date, time, and place of the public hearing. The hearing date of a public hearing held after the agency publishes notice of the hearing in the North Carolina Register must be at least 15 days after the date the notice is published. If notice of a public hearing has been published in the North Carolina Register and that public hearing has been cancelled, the agency shall publish notice in the North Carolina Register at least 15 days prior to the date of any rescheduled hearing.

(f)         Comments.  An agency must accept comments on the text of a proposed rule that is published in the North Carolina Register for at least 60 days after the text is published or until the date of any public hearing held on the proposed rule, whichever is longer. An agency must consider fully all written and oral comments received.

(g)        Adoption.  An agency shall not adopt a rule until the time for commenting on the proposed text of the rule has elapsed and shall not adopt a rule if more than 12 months have elapsed since the end of the time for commenting on the proposed text of the rule. An agency shall not adopt a rule that differs substantially from the text of a proposed rule published in the North Carolina Register unless the agency publishes the text of the proposed different rule in the North Carolina Register and accepts comments on the proposed different rule for the time set in subsection (f) of this section.

An adopted rule differs substantially from a proposed rule if it does one or more of the following:

(1)        Affects the interests of persons who, based on the proposed text of the rule published in the North Carolina Register, could not reasonably have determined that the rule would affect their interests.

(2)        Addresses a subject matter or an issue that is not addressed in the proposed text of the rule.

(3)        Produces an effect that could not reasonably have been expected based on the proposed text of the rule.

When an agency adopts a rule, it shall not take subsequent action on the rule without following the procedures in this Part. An agency must submit an adopted rule to the Rules Review Commission within 30 days of the agency's adoption of the rule.

(h)        Explanation.  An agency must issue a concise written statement explaining why the agency adopted a rule if, within 15 days after the agency adopts the rule, a person asks the agency to do so. The explanation must state the principal reasons for and against adopting the rule and must discuss why the agency rejected any arguments made or considerations urged against the adoption of the rule. The agency must issue the explanation within 15 days after receipt of the request for an explanation.

(i)         Record.  An agency must keep a record of a rule‑making proceeding. The record must include all written comments received, a transcript or recording of any public hearing held on the rule, and any written explanation made by the agency for adopting the rule. (1973, c. 1331, s. 1; 1975, 2nd Sess., c. 983, s. 63; 1977, c. 915, s. 2; 1983, c. 927, ss. 3, 7; 1985, c. 746, s. 1; 1985 (Reg. Sess., 1986), c. 1022, s. 1(1), (7); 1987, c. 285, ss. 7‑9; 1989, c. 5, s. 1; 1991, c. 418, s. 1; 1995, c. 507, s. 27.8(d); 1996, 2nd Ex. Sess., c. 18, s. 7.10(e); 2003‑229, s. 4.)



§ 150B-21.3. Effective date of rules.

§ 150B‑21.3.  Effective date of rules.

(a)        Temporary and Emergency Rules.  A temporary rule or an emergency rule becomes effective on the date the Codifier of Rules enters the rule in the North Carolina Administrative Code.

(b)        Permanent Rule.  A permanent rule approved by the Commission becomes effective on the first day of the month following the month the rule is approved by the Commission, unless the Commission received written objections to the rule in accordance with subsection (b2) of this section, or unless the agency that adopted the rule specifies a later effective date.

(b1)      Delayed Effective Dates.  If the Commission received written objections to the rule in accordance with subsection (b2) of this section, the rule becomes effective on the earlier of the thirty‑first legislative day or the day of adjournment of the next regular session of the General Assembly that begins at least 25 days after the date the Commission approved the rule, unless a different effective date applies under this section. If a bill that specifically disapproves the rule is introduced in either house of the General Assembly before the thirty‑first legislative day of that session, the rule becomes effective on the earlier of either the day an unfavorable final action is taken on the bill or the day that session of the General Assembly adjourns without ratifying a bill that specifically disapproves the rule. If the agency adopting the rule specifies a later effective date than the date that would otherwise apply under this subsection, the later date applies. A permanent rule that is not approved by the Commission or that is specifically disapproved by a bill enacted into law before it becomes effective does not become effective.

A bill specifically disapproves a rule if it contains a provision that refers to the rule by appropriate North Carolina Administrative Code citation and states that the rule is disapproved. Notwithstanding any rule of either house of the General Assembly, any member of the General Assembly may introduce a bill during the first 30 legislative days of any regular session to disapprove a rule that has been approved by the Commission and that either has not become effective or has become effective by executive order under subsection (c) of this section.

(b2)      Objection.  Any person who objects to the adoption of a permanent rule may submit written comments to the agency. If the objection is not resolved prior to adoption of the rule, a person may submit written objections to the Commission. If the Commission receives written objections from 10 or more persons, no later than 5:00 P.M. of the day following the day the Commission approves the rule, clearly requesting review by the legislature in accordance with instructions contained in the notice pursuant to G.S. 150B‑21.2(c)(9), and the Commission approves the rule, the rule will become effective as provided in subsection (b1) of this section. The Commission shall notify the agency that the rule is subject to legislative disapproval on the day following the day it receives 10 or more written objections. When the requirements of this subsection have been met and a rule is subject to legislative disapproval, the agency may adopt the rule as a temporary rule if the rule would have met the criteria listed in G.S. 150B‑21.1(a) at the time the notice of text for the permanent rule was published in the North Carolina Register. If the Commission receives objections from 10 or more persons clearly requesting review by the legislature, and the rule objected to is one of a group of related rules adopted by the agency at the same time, the agency that adopted the rule may cause any of the other rules in the group to become effective as provided in subsection (b1) of this section by submitting a written statement to that effect to the Commission before the other rules become effective.

(c)        Executive Order Exception.  The Governor may, by executive order, make effective a permanent rule that has been approved by the Commission but the effective date of which has been delayed in accordance with subsection (b1) of this section upon finding that it is necessary that the rule become effective in order to protect public health, safety, or welfare. A rule made effective by executive order becomes effective on the date the order is issued or at a later date specified in the order. When the Codifier of Rules enters in the North Carolina Administrative Code a rule made effective by executive order, the entry must reflect this action.

A rule that is made effective by executive order remains in effect unless it is specifically disapproved by the General Assembly in a bill enacted into law on or before the day of adjournment of the regular session of the General Assembly that begins at least 25 days after the date the executive order is issued. A rule that is made effective by executive order and that is specifically disapproved by a bill enacted into law is repealed as of the date specified in the bill. If a rule that is made effective by executive order is not specifically disapproved by a bill enacted into law within the time set by this subsection, the Codifier of Rules must note this in the North Carolina Administrative Code.

(c1)      Fees.  Notwithstanding any other provision of this section, a rule that establishes a new fee or increases an existing fee shall not become effective until the agency has complied with the requirements of G.S. 12‑3.1.

(d)        Legislative Day and Day of Adjournment.  As used in this section:

(1)        A "legislative day" is a day on which either house of the General Assembly convenes in regular session.

(2)        The "day of adjournment" of a regular session held in an odd‑numbered year is the day the General Assembly adjourns by joint resolution for more than 10 days.

(3)        The "day of adjournment" of a regular session held in an even‑numbered year is the day the General Assembly adjourns sine die.

(e)        OSHA Standard.  A permanent rule concerning an occupational safety and health standard that is adopted by the Occupational Safety and Health Division of the Department of Labor and is identical to a federal regulation promulgated by the Secretary of the United States Department of Labor becomes effective on the date the Division delivers the rule to the Codifier of Rules, unless the Division specifies a later effective date. If the Division specifies a later effective date, the rule becomes effective on that date.

(f)         Technical Change.  A permanent rule for which no notice or hearing is required under G.S. 150B‑21.5(a)(1) through (a)(5) or G.S. 150B‑21.5(b) becomes effective on the first day of the month following the month the rule is approved by the Rules Review Commission. (1991, c. 418, s. 1; 1995, c. 507, s. 27.8(e); 1995 (Reg. Sess., 1996), c. 742, s. 43; 1996, 2nd Ex. Sess., c. 18, s. 7.10(f); 1997‑34, s. 3; 2001‑487, s. 80(b); 2002‑97, s. 5; 2003‑229, s. 5; 2004‑156, ss. 2, 3.)



§ 150B-21.4. Fiscal notes on rules.

§ 150B‑21.4.  Fiscal notes on rules.

(a)        State Funds.  Before an agency publishes in the North Carolina Register the proposed text of a permanent rule change that would require the expenditure or distribution of funds subject to the State Budget Act, Chapter 143C of the General Statutes it must submit the text of the proposed rule change and a fiscal note on the proposed rule change to the Director of the Budget and obtain certification from the Director that the funds that would be required by the proposed rule change are available. The fiscal note must state the amount of funds that would be expended or distributed as a result of the proposed rule change and explain how the amount was computed. The Director of the Budget must certify a proposed rule change if funds are available to cover the expenditure or distribution required by the proposed rule change.

(a1)      DOT Analyses.  In addition to the requirements of subsection (a) of this section, any agency that adopts a rule affecting environmental permitting of Department of Transportation projects shall conduct an analysis to determine if the rule will result in an increased cost to the Department of Transportation. The analysis shall be conducted and submitted to the Board of Transportation before the agency publishes the proposed text of the rule change in the North Carolina Register. The agency shall consider any recommendations offered by the Board of Transportation prior to adopting the rule. Once a rule subject to this subsection is adopted, the Board of Transportation may submit any objection to the rule it may have to the Rules Review Commission. If the Rules Review Commission receives an objection to a rule from the Board of Transportation no later than 5:00 P.M. of the day following the day the Commission approves the rule, then the rule shall only become effective as provided in G.S. 150B‑21.3(b1).

(b)        Local Funds.  Before an agency publishes in the North Carolina Register the proposed text of a permanent rule change that would affect the expenditures or revenues of a unit of local government, it must submit the text of the proposed rule change and a fiscal note on the proposed rule change to the Office of the Governor as provided by G.S. 150B‑21.26, the Fiscal Research Division of the General Assembly, the Office of State Budget and Management, the North Carolina Association of County Commissioners, and the North Carolina League of Municipalities. The fiscal note must state the amount by which the proposed rule change would increase or decrease expenditures or revenues of a unit of local government and must explain how the amount was computed.

(b1)      Substantial Economic Impact.  Before an agency publishes in the North Carolina Register the proposed text of a permanent rule change that would have a substantial economic impact and that is not identical to a federal regulation that the agency is required to adopt, the agency must obtain a fiscal note for the proposed rule change from the Office of State Budget and Management or prepare a fiscal note for the proposed rule change and have the note approved by that Office. If an agency requests the Office of State Budget and Management to prepare a fiscal note for a proposed rule change, that Office must prepare the note within 90 days after receiving a written request for the note. If the Office of State Budget and Management fails to prepare a fiscal note within this time period, the agency proposing the rule change may prepare a fiscal note. A fiscal note prepared in this circumstance does not require approval of the Office of State Budget and Management.

If an agency prepares the required fiscal note, the agency must submit the note to the Office of State Budget and Management for review. The Office of State Budget and Management must review the fiscal note within 14 days after it is submitted and either approve the note or inform the agency in writing of the reasons why it does not approve the fiscal note. After addressing these reasons, the agency may submit the revised fiscal note to that Office for its review. If an agency is not sure whether a proposed rule change would have a substantial economic impact, the agency may ask the Office of State Budget and Management to determine whether the proposed rule change has a substantial economic impact.

As used in this subsection, the term "substantial economic impact" means an aggregate financial impact on all persons affected of at least three million dollars ($3,000,000) in a 12‑month period.

(b2)      Content.  A fiscal note required by subsection (b1) of this section must contain the following:

(1)        A description of the persons who would be affected by the proposed rule change.

(2)        A description of the types of expenditures that persons affected by the proposed rule change would have to make to comply with the rule and an estimate of these expenditures.

(3)        A description of the purpose and benefits of the proposed rule change.

(4)        An explanation of how the estimate of expenditures was computed.

(c)        Errors.  An erroneous fiscal note prepared in good faith does not affect the validity of a rule. (1973, c. 1331, s. 1; 1979, 2nd Sess., c. 1137, s. 41.1; 1983, c. 761, s. 185; 1985, c. 746, s. 1; 1987, c. 827, s. 54; 1991, c. 418, s. 1; 1995, c. 415, s. 2; c. 507, s. 27.8(b); 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b); 2003‑229, s. 6; 2005‑276, s. 28.8(a); 2006‑203, s. 124.)



§ 150B-21.5. Circumstances when notice and rule-making hearing not required.

§ 150B‑21.5.  Circumstances when notice and rule‑making hearing not required.

(a)        Amendment.  An agency is not required to publish a notice of text in the North Carolina Register or hold a public hearing when it proposes to amend a rule to do one of the following:

(1)        Reletter or renumber the rule or subparts of the rule.

(2)        Substitute one name for another when an organization or position is renamed.

(3)        Correct a citation in the rule to another rule or law when the citation has become inaccurate since the rule was adopted because of the repeal or renumbering of the cited rule or law.

(4)        Change information that is readily available to the public, such as an address or a telephone number.

(5)        Correct a typographical error in the North Carolina Administrative Code.

(6)        Change a rule in response to a request or an objection by the Commission, unless the Commission determines that the change is substantial.

(b)        Repeal.  An agency is not required to publish a notice of text in the North Carolina Register or hold a public hearing when it proposes to repeal a rule as a result of any of the following:

(1)        The law under which the rule was adopted is repealed.

(2)        The law under which the rule was adopted or the rule itself is declared unconstitutional.

(3)        The rule is declared to be in excess of the agency's statutory authority.

(c)        OSHA Standard.  The Occupational Safety and Health Division of the Department of Labor is not required to publish a notice of text in the North Carolina Register or hold a public hearing when it proposes to adopt a rule that concerns an occupational safety and health standard and is identical to a federal regulation promulgated by the Secretary of the United States Department of Labor. The Occupational Safety and Health Division is not required to submit to the Commission for review a rule for which notice and hearing is not required under this subsection.

(d)        State Building Code.  The Building Code Council is not required to publish a notice of text in the North Carolina Register when it proposes to adopt a rule that concerns the North Carolina State Building Code. The Building Code Council is required to publish a notice in the North Carolina Register when it proposes to adopt a rule that concerns the North Carolina State Building Code. The notice must include all of the following:

(1)        A statement of the subject matter of the proposed rule making.

(2)        A short explanation of the reason for the proposed action.

(3)        A citation to the law that gives the agency the authority to adopt a rule on the subject matter of the proposed rule making.

(4)        The person to whom questions or written comments may be submitted on the subject matter of the proposed rule making.

The Building Code Council is required to submit to the Commission for review a rule for which notice of text is not required under this subsection. In adopting a rule, the Council shall comply with the procedural requirements of G.S. 150B‑21.3. (1991, c. 418, s. 1; 1995, c. 504, s. 12; 1997‑34, s. 4; 2001‑141, s. 5; 2001‑421, s. 1.3; 2003‑229, s. 7.)



§ 150B-21.6. Incorporating material in a rule by reference.

§ 150B‑21.6.  Incorporating material in a rule by reference.

An agency may incorporate the following material by reference in a rule without repeating the text of the referenced material:

(1)        Another rule or part of a rule adopted by the agency.

(2)        All or part of a code, standard, or regulation adopted by another agency, the federal government, or a generally recognized organization or association.

(3)        Repealed by Session Laws 1997‑34, s. 5.

In incorporating material by reference, the agency must designate in the rule whether or not the incorporation includes subsequent amendments and editions of the referenced material. The agency can change this designation only by a subsequent rule‑making proceeding. The agency must have copies of the incorporated material available for inspection and must specify in the rule both where copies of the material can be obtained and the cost on the date the rule is adopted of a copy of the material.

A statement in a rule that a rule incorporates material by reference in accordance with former G.S. 150B‑14(b) is a statement that the rule does not include subsequent amendments and editions of the referenced material. A statement in a rule that a rule incorporates material by reference in accordance with former G.S. 150B‑14(c) is a statement that the rule includes subsequent amendments and editions of the referenced material. (1973, c. 1331, s. 1; 1975, 2nd Sess., c. 983, s. 64; 1981 (Reg. Sess., 1982), c. 1359, s. 5; 1983, c. 641, s. 3; c. 768, s. 19; 1985, c. 746, s. 1; 1987, c. 285, s. 13; 1991, c. 418, s. 1; 1997‑34, s. 5.)



§ 150B-21.7. Effect of transfer of duties or termination of agency on rules.

§ 150B‑21.7.  Effect of transfer of duties or termination of agency on rules.

When a law that authorizes an agency to adopt a rule is repealed and another law gives the same or another agency substantially the same authority to adopt a rule, the rule remains in effect until the agency amends or repeals the rule.  When a law that authorizes an agency to adopt a rule is repealed and another law does not give the same or another agency substantially the same authority to adopt a rule, a rule adopted under the repealed law is repealed as of the date the law is repealed.

When an executive order abolishes part or all of an agency and transfers a function of that agency to another agency, a rule concerning the transferred function remains in effect until the agency to which the function is transferred amends or repeals the rule.  When an executive order abolishes part or all of an agency and does not transfer a function of that agency to another agency, a rule concerning a function abolished by the executive order is repealed as of the effective date of the executive order.

The Director of Fiscal Research of the General Assembly must notify the Codifier of Rules when a rule is repealed under this section.  When notified of a rule repealed under this section, the Codifier of Rules must enter the repeal of the rule in the North Carolina Administrative Code. (1973, c. 1331, s. 1; 1985, c. 746, s. 1; 1991, c. 418, s. 1.)



§ 150B-21.8. Review of rule by Commission.

Part 3. Review by Commission.

§ 150B‑21.8.  Review of rule by Commission.

(a)        Emergency Rule.  The Commission does not review an emergency rule.

(b)        Temporary and Permanent Rules.  An agency must submit temporary and permanent rules adopted by it to the Commission before the rule can be included in the North Carolina Administrative Code. The Commission reviews a temporary or permanent rule in accordance with the standards in G.S. 150B‑21.9 and follows the procedure in this Part in its review of a rule.

(c)        Scope.  When the Commission reviews an amendment to a permanent rule, it may review the entire rule that is being amended. The procedure in G.S. 150B‑21.12 applies when the Commission objects to a part of a permanent rule that is within its scope of review but is not changed by a rule amendment.

(d)        Judicial Review.  When the Commission returns a permanent rule to an agency in accordance with G.S. 150B‑21.12(d), the agency may file an action for declaratory judgment in Wake County Superior Court pursuant to Article 26 of Chapter 1 of the General Statutes. (1991, c. 418, s. 1; 2003‑229, s. 8.)



§ 150B-21.9. Standards and timetable for review by Commission.

§ 150B‑21.9.  Standards and timetable for review by Commission.

(a)        Standards.  The Commission must determine whether a rule meets all of the following criteria:

(1)        It is within the authority delegated to the agency by the General Assembly.

(2)        It is clear and unambiguous.

(3)        It is reasonably necessary to implement or interpret an enactment of the General Assembly, or of Congress, or a regulation of a federal agency. The Commission shall consider the cumulative effect of all rules adopted by the agency related to the specific purpose for which the rule is proposed.

(4)        It was adopted in accordance with Part 2 of this Article.

The Commission shall not consider questions relating to the quality or efficacy of the rule but shall restrict its review to determination of the standards set forth in this subsection.

The Commission may ask the Office of State Budget and Management to determine if a rule has a substantial economic impact and is therefore required to have a fiscal note. The Commission must ask the Office of State Budget and Management to make this determination if a fiscal note was not prepared for a rule and the Commission receives a written request for a determination of whether the rule has a substantial economic impact.

(a1)      Entry of a rule in the North Carolina Administrative Code after review by the Commission creates a rebuttable presumption that the rule was adopted in accordance with Part 2 of this Article.

(b)        Timetable.  The Commission must review a permanent rule submitted to it on or before the twentieth of a month by the last day of the next month. The Commission must review a rule submitted to it after the twentieth of a month by the last day of the second subsequent month. The Commission must review a temporary rule in accordance with the timetable and procedure set forth in G.S. 150B‑21.1. (1991, c. 418, s. 1; 1995, c. 507, s. 27.8(f); 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b); 2003‑229, s. 9.)



§ 150B-21.10. Commission action on permanent rule.

§ 150B‑21.10.  Commission action on permanent rule.

At the first meeting at which a permanent rule is before the Commission for review, the Commission must take one of the following actions:

(1)        Approve the rule, if the Commission determines that the rule meets the standards for review.

(2)        Object to the rule, if the Commission determines that the rule does not meet the standards for review.

(3)        Extend the period for reviewing the rule, if the Commission determines it needs additional information on the rule to be able to decide whether the rule meets the standards for review.

In reviewing a new rule or an amendment to an existing rule, the Commission may request an agency to make technical changes to the rule and may condition its approval of the rule on the agency's making the requested technical changes. (1991, c. 418, s. 1.)



§ 150B-21.11. Procedure when Commission approves permanent rule.

§ 150B‑21.11.  Procedure when Commission approves permanent rule.

When the Commission approves a permanent rule, it must notify the agency that adopted the rule of the Commission's approval, deliver the approved rule to the Codifier of Rules, and include the text of the approved rule and a summary of the rule in its next report to the Joint Legislative Administrative Procedure Oversight Committee.

If the approved rule will increase or decrease expenditures or revenues of a unit of local government, the Commission must also notify the Governor of the Commission's approval of the rule and deliver a copy of the approved rule to the Governor by the end of the month in which the Commission approved the rule. (1991, c. 418, s. 1; 1995, c. 415, s. 4; c. 507, s. 27.8(g).)



§ 150B-21.12. Procedure when Commission objects to a permanent rule.

§ 150B‑21.12.  Procedure when Commission objects to a permanent rule.

(a)        Action.  When the Commission objects to a permanent rule, it must send the agency that adopted the rule a written statement of the objection and the reason for the objection. The agency that adopted the rule must take one of the following actions:

(1)        Change the rule to satisfy the Commission's objection and submit the revised rule to the Commission.

(2)        Submit a written response to the Commission indicating that the agency has decided not to change the rule.

(b)        Time Limit.  An agency that is not a board or commission must take one of the actions listed in subsection (a) of this section within 30 days after receiving the Commission's statement of objection. A board or commission must take one of these actions within 30 days after receiving the Commission's statement of objection or within 10 days after the board or commission's next regularly scheduled meeting, whichever comes later.

(c)        Changes.  When an agency changes a rule in response to an objection by the Commission, the Commission must determine whether the change satisfies the Commission's objection. If it does, the Commission must approve the rule. If it does not, the Commission must send the agency a written statement of the Commission's continued objection and the reason for the continued objection. The Commission must also determine whether the change is substantial. In making this determination, the Commission shall use the standards set forth in G.S. 150B‑21.2(g). If the change is substantial, the revised rule shall be published and reviewed in accordance with the procedure set forth in G.S. 150B‑21.1(a3) and (b).

(d)        Return of Rule.  A rule to which the Commission has objected remains under review by the Commission until the agency that adopted the rule decides not to satisfy the Commission's objection and makes a written request to the Commission to return the rule to the agency. When the Commission returns a rule to which it has objected, it must notify the Codifier of Rules of its action and must send a copy of the record of the Commission's review of the rule to the Joint Legislative Administrative Procedure Oversight Committee in its next report to that Committee. If the rule that is returned would have increased or decreased expenditures or revenues of a unit of local government, the Commission must also notify the Governor of its action and must send a copy of the record of the Commission's review of the rule to the Governor. The record of review consists of the rule, the Commission's letter of objection to the rule, the agency's written response to the Commission's letter, and any other relevant documents before the Commission when it decided to object to the rule. (1991, c. 418, s. 1; 1995, c. 415, s. 5; c. 507, s. 27.8(h), (y); 2003‑229, s. 10.)



§ 150B-21.13. Procedure when Commission extends period for review of permanent rule.

§ 150B‑21.13.  Procedure when Commission extends period for review of permanent rule.

When the Commission extends the period for review of a permanent rule, it must notify the agency that adopted the rule of the extension and the reason for the extension.  After the Commission extends the period for review of a rule, it may call a public hearing on the rule.  Within 70 days after extending the period for review of a rule, the Commission must decide whether to approve the rule, object to the rule, or call a public hearing on the rule. (1991, c. 418, s. 1.)



§ 150B-21.14. Public hearing on a rule.

§ 150B‑21.14.  Public hearing on a rule.

The Commission may call a public hearing on a rule when it extends the period for review of the rule.  At the request of an agency, the Commission may call a public hearing on a rule that is not before it for review.  Calling a public hearing on a rule not already before the Commission for review places the rule before the Commission for review.  When the Commission decides to call a public hearing on a rule, it must publish notice of the public hearing in the North Carolina Register.

After a public hearing on a rule, the Commission must approve the rule or object to the rule in accordance with the standards and procedures in this Part.  The Commission must make its decision of whether to approve or object to the rule within 70 days after the public hearing. (1991, c. 418, s. 1.)



§ 150B-21.15: Repealed by Session Laws 1995, c. 507, s. 27.8(i).

§ 150B‑21.15:  Repealed by Session Laws 1995, c.  507, s. 27.8(i).



§ 150B-21.16. Report to Joint Legislative Administrative Procedure Oversight Committee.

§ 150B‑21.16.  Report to Joint Legislative Administrative Procedure Oversight Committee.

The Commission must make monthly reports to the Joint Legislative Administrative Procedure Oversight Committee. The reports are due by the last day of the month. A report must include the rules approved by the Commission at its meeting held in the month in which the report is due and the rules the Commission returned to agencies during that month after the Commission objected to the rule. A report must include any other information requested by the Joint Legislative Administrative Procedure Oversight Committee. When the Commission sends a report to the Joint Legislative Administrative Procedure Oversight Committee, the Commission must send a copy of the report to the Codifier of Rules. (1995, c. 507, s. 27.8(j).)



§ 150B-21.17. North Carolina Register.

Part 4. Publication of Code and Register.

§ 150B‑21.17.  North Carolina Register.

(a)        Content.  The Codifier of Rules must publish the North Carolina Register. The North Carolina Register must be published at least two times a month and must contain the following:

(1)        Temporary rules entered in the North Carolina Administrative Code.

(1a)      The text of proposed rules and the text of permanent rules approved by the Commission.

(1b)      Emergency rules entered into the North Carolina Administrative Code.

(2)        Notices of receipt of a petition for municipal incorporation, as required by G.S. 120‑165.

(3)        Executive orders of the Governor.

(4)        Final decision letters from the United States Attorney General concerning changes in laws that affect voting in a jurisdiction subject to section 5 of the Voting Rights Act of 1965, as required by G.S. 120‑30.9H.

(5)        Orders of the Tax Review Board issued under G.S. 105‑241.2.

(6)        Other information the Codifier determines to be helpful to the public.

(b)        Form.  When an agency publishes notice in the North Carolina Register of the proposed text of a new rule, the Codifier of Rules must publish the complete text of the proposed new rule. In publishing the text of a proposed new rule, the Codifier must indicate the rule is new by underlining the proposed text of the rule.

When an agency publishes notice in the North Carolina Register of the proposed text of an amendment to an existing rule, the Codifier must publish the complete text of the rule that is being amended unless the Codifier determines that publication of the complete text of the rule being amended is not necessary to enable the reader to understand the proposed amendment. In publishing the text of a proposed amendment to a rule, the Codifier must indicate deleted text with overstrikes and added text with underlines.

When an agency publishes notice in the North Carolina Register of the proposed repeal of an existing rule, the Codifier must publish the complete text of the rule the agency proposes to repeal unless the Codifier determines that publication of the complete text is impractical. In publishing the text of a rule the agency proposes to repeal, the Codifier must indicate the rule is to be repealed.

(c)        The Codifier may authorize and license the private indexing, marketing, sales, reproduction, and distribution of the Register. (1991, c. 418, s. 1; 1995, c. 507, s. 27.8(k); 2001‑141, s. 6; 2001‑421, s. 1.4; 2003‑229, s. 11; 2006‑66, s. 18.1.)



§ 150B-21.18. North Carolina Administrative Code.

§ 150B‑21.18.  North Carolina Administrative Code.

The Codifier of Rules must compile all rules into a Code known as the North Carolina Administrative Code. The format and indexing of the Code must conform as nearly as practical to the format and indexing of the North Carolina General Statutes. The Codifier must publish printed copies of the Code and may publish the Code in other forms. The Codifier must keep the Code current by publishing the Code in a loose‑leaf format and periodically providing new pages to be substituted for outdated pages, by publishing the Code in volumes and periodically publishing cumulative supplements, or by another means. The Codifier may authorize and license the private indexing, marketing, sales, reproduction, and distribution of the Code. The Codifier must keep superseded rules. (1973, c. 1331, s. 1; 1979, c. 69, ss. 3, 7; c. 541, s. 2; c. 688, s. 1; 1979, 2nd Sess., c. 1266, ss. 1‑3; 1981 (Reg. Sess., 1982), c. 1359, s. 6; 1983, c. 641, s. 6; 1985, c. 746, s. 1; 1985 (Reg. Sess., 1986), c. 1003, s. 2; c. 1022, s. 1(1), (19); c. 1032, s. 12; 1987, c. 774, ss. 2‑4; 1987 (Reg. Sess., 1988), c. 1111, s. 3; 1989, c. 500, s. 43(a); 1991, c. 418, s. 1; 1993 (Reg. Sess., 1994), c. 777, s. 2.)



§ 150B-21.19. Requirements for including rule in Code.

§ 150B‑21.19.  Requirements for including rule in Code.

To be acceptable for inclusion in the North Carolina Administrative Code, a rule must:

(1)        Cite the law under which the rule is adopted.

(2)        Be signed by the head of the agency or the rule‑making coordinator for the agency that adopted the rule.

(3)        Be in the physical form specified by the Codifier of Rules.

(4)        Have been approved by the Commission, if the rule is a permanent rule.

(5)        Have complied with the provisions of G.S. 12‑3.1, if the rule establishes a new fee or increases an existing fee. (1973, c. 1331, s. 1; 1979, c. 571, s. 1; 1981, c. 688, s. 14; 1983, c. 927, ss. 6, 9; 1985, c. 746, s. 1; 1985 (Reg. Sess., 1986), c. 1022, s. 1(1); c. 1028, s. 35; 1987, c. 285, s. 16; 1991, c. 418, s. 1; 1995, c. 507, s. 27.8(l ); 2002‑97, s. 4.)



§ 150B-21.20. Codifier's authority to revise form of rules.

§ 150B‑21.20.  Codifier's authority to revise form of rules.

(a)        Authority.  After consulting with the agency that adopted the rule, the Codifier of Rules may revise the form of a rule submitted for inclusion in the North Carolina Administrative Code within 10 business days after the rule is submitted to do one or more of the following:

(1)        Rearrange the order of the rule in the Code or the order of the subsections, subdivisions, or other subparts of the rule.

(2)        Provide a catch line or heading for the rule or revise the catch line or heading of the rule.

(3)        Reletter or renumber the rule or the subparts of the rule in accordance with a uniform system.

(4)        Rearrange definitions and lists.

(5)        Make other changes in arrangement or in form that do not change the substance of the rule and are necessary or desirable for a clear and orderly arrangement of the rule.

(6)        Omit from the published rule a map, a diagram, an illustration, a chart, or other graphic material, if the Codifier of Rules determines that the Office of Administrative Hearings does not have the capability to publish the material or that publication of the material is not practicable. When the Codifier of Rules omits graphic material from the published rule, the Codifier must insert a reference to the omitted material and information on how to obtain a copy of the omitted material.

(b)        Effect.  Revision of a rule by the Codifier of Rules under this section does not affect the effective date of the rule or require the agency to readopt or resubmit the rule. When the Codifier of Rules revises the form of a rule, the Codifier of Rules must send the agency that adopted the rule a copy of the revised rule. The revised rule is the official rule, unless the rule was revised under subdivision (a)(6) of this section to omit graphic material. When a rule is revised under that subdivision, the official rule is the published text of the rule plus the graphic material that was not published. (1973, c. 1331, s. 1; 1979, c. 571, s. 1; 1981, c. 688, s. 14; 1983, c. 927, ss. 6, 9; 1985, c. 746, s. 1; 1985 (Reg. Sess., 1986), c. 1022, s. 1(1); c. 1028, s. 35; 1987, c. 285, s. 16; 1987 (Reg. Sess., 1988), c. 1111, s. 23; 1991, c. 418, s. 1; 1997‑34, s. 6.)



§ 150B-21.21. Publication of rules of North Carolina State Bar, Building Code Council, and exempt agencies.

§ 150B‑21.21.  Publication of rules of North Carolina State Bar, Building Code Council, and exempt agencies.

(a)        State Bar.  The North Carolina State Bar must submit a rule adopted or approved by it and entered in the minutes of the North Carolina Supreme Court to the Codifier of Rules for inclusion in the North Carolina Administrative Code. The State Bar must submit a rule within 30 days after it is entered in the minutes of the Supreme Court. The Codifier of Rules must compile, make available for public inspection, and publish a rule included in the North Carolina Administrative Code under this subsection in the same manner as other rules in the Code.

(a1)      Building Code Council.  The Building Code Council shall publish the North Carolina State Building Code as provided in G.S. 143‑138(g). The Codifier of Rules is not required to publish the North Carolina State Building Code in the North Carolina Administrative Code.

(b)        Exempt Agencies.  Notwithstanding G.S. 150B‑1, the North Carolina Utilities Commission must submit to the Codifier of Rules those rules of the Utilities Commission that are published from time to time in the publication titled "North Carolina Utilities Laws and Regulations." The Utilities Commission must submit a rule required to be included in the Code within 30 days after it is adopted.

Notwithstanding G.S. 150B‑1, an agency other than the Utilities Commission that is exempted from this Article by that statute must submit a temporary or permanent rule adopted by it to the Codifier of Rules for inclusion in the North Carolina Administrative Code. These exempt agencies must submit a rule to the Codifier of Rules within 30 days after adopting the rule.

(c)        Publication.  A rule submitted to the Codifier of Rules under this section must be in the physical form specified by the Codifier of Rules. The Codifier of Rules must compile, make available for public inspection, and publish a rule submitted under this section in the same manner as other rules in the North Carolina Administrative Code. (1991, c. 418, s. 1; 1997‑34, s. 7; 2001‑141, s. 7.)



§ 150B-21.22. Effect of inclusion in Code.

§ 150B‑21.22.  Effect of inclusion in Code.

Official or judicial notice can be taken of a rule in the North Carolina Administrative Code and shall be taken when appropriate. (1973, c. 1331, s. 1; 1985, c. 746, s. 1; 1991, c. 418, s. 1; 1997‑34, s. 8.)



§ 150B-21.23. Rule publication manual.

§ 150B‑21.23.  Rule publication manual.

The Codifier of Rules must publish a manual that sets out the form and method for publishing a notice of rule‑making proceedings and a notice of text in the North Carolina Register and for filing a rule in the North Carolina Administrative Code. (1973, c. 1331, s. 1; 1979, c. 571, s. 1; 1981, c. 688, s. 14; 1983, c. 927, ss. 6, 9; 1985, c. 746, s. 1; 1985 (Reg. Sess., 1986), c. 1022, s. 1(1); c. 1028, s. 35; 1987, c. 285, s. 16; 1991, c. 418, s. 1; 1997‑34, s. 9.)



§ 150B-21.24. Access to Register and Code.

§ 150B‑21.24.  Access to Register and Code.

(a)        Register.  The Codifier of Rules shall make available the North Carolina Register on the Internet at no charge. Upon request the Codifier shall provide a free copy of the current volume of the Register to any person who receives a free copy of the North Carolina Administrative Code or any member of the General Assembly.

(b)        Code.  The Codifier of Rules shall make available the North Carolina Administrative Code on the Internet at no charge. The Codifier shall distribute copies of the North Carolina Administrative Code as soon after publication as practical, without charge, to the following:

(1)        One copy to the board of commissioners of each county that specifically requests a printed copy, to be placed at the county clerk of court's office or at another place selected by the board of commissioners. The Codifier of Rules is not required to provide a copy of the Administrative Code to any board of county commissioners unless a request is made.

(2)        One copy to the Commission.

(3)        One copy to the Clerk of the Supreme Court and to the Clerk of the Court of Appeals of North Carolina.

(4)        One copy to the Supreme Court Library and one copy to the library of the Court of Appeals.

(5)        One copy to the Administrative Office of the Courts.

(6)        One copy to the Governor.

(7)        One copy to the Legislative Services Commission for the use of the General Assembly.

(8)        Repealed by Session Laws 2002‑97, s. 1, effective August 29, 2002.

(9)        One copy to the Division of State Library of the Department of Cultural Resources pursuant to G.S. 125‑11.7. (1973, c. 1331, s. 1; c. 69, ss. 3, 7; c. 688, s. 1; 1979, c. 541, s. 2; 1979, 2nd Sess., c. 1266, ss. 1‑3; 1981 (Reg. Sess., 1982), c. 1359, s. 6; 1983, c. 641, s. 6; 1985, c. 746, s. 1; 1985 (Reg. Sess., 1986), c. 1003, s. 2; c. 1022, s. 1(1), (19); c. 1032, s. 12; 1987, c. 774, ss. 2‑4; 1987 (Reg. Sess., 1988), c. 1111, s. 3; 1989, c. 500, s. 43(a); 1991, c. 418, s. 1; 2002‑97, s. 1.)



§ 150B-21.25. Paid copies of Register and Code.

§ 150B‑21.25.  Paid copies of Register and Code.

A person who is not entitled to a free copy of the North Carolina Administrative Code or North Carolina Register may obtain a copy by paying a fee set by the Codifier of Rules.  The Codifier must set separate fees for the North Carolina Register and the North Carolina Administrative Code in amounts that cover publication, copying, and mailing costs.  All monies received under this section must be credited to the General Fund. (1991, c. 418, s. 1.)



§ 150B-21.26. Governor to conduct preliminary review of certain administrative rules.

Part 5.  Rules Affecting Local Governments.

§ 150B‑21.26.  Governor to conduct preliminary review of certain administrative rules.

(a)        Preliminary Review.  At least 30 days before an agency publishes in the North Carolina Register the proposed text of a permanent rule change that would affect the expenditures or revenues of a unit of local government, the agency must submit all of the following to the Governor for preliminary review:

(1)        The text of the proposed rule change.

(2)        A short explanation of the reason for the proposed change.

(3)        A fiscal note stating the amount by which the proposed rule change would increase or decrease expenditures or revenues of a unit of local government and explaining how the amount was computed.

(b)        Scope.  The Governor's preliminary review of a proposed permanent rule change that would affect the expenditures or revenues of a unit of local government shall include consideration of the following:

(1)        The agency's explanation of the reason for the proposed change.

(2)        Any unanticipated effects of the proposed change on local government budgets.

(3)        The potential costs of the proposed change weighed against the potential risks to the public of not taking the proposed change. (1995, c. 415, s. 3; c. 507, s. 27.8(w).)



§ 150B-21.27. Minimizing the effects of rules on local budgets.

§ 150B‑21.27.  Minimizing the effects of rules on local budgets.

In adopting permanent rules that would increase or decrease the expenditures or revenues of a unit of local government, the agency shall consider the timing for implementation of the proposed rule as part of the preparation of the fiscal note required by G.S. 150B‑21.4(b). If the computation of costs in a fiscal note indicates that the proposed rule change will disrupt the budget process as set out in the Local Government Budget and Fiscal Control Act, Article 3 of Chapter 159 of the General Statutes, the agency shall specify the effective date of the change as July 1 following the date the change would otherwise become effective under G.S. 150B‑21.3. (1995, c. 415, s. 3; c. 507, s. 27.8(x).)



§ 150B-21.28. Role of the Office of State Budget and Management.

§ 150B‑21.28.  Role of the Office of State Budget and Management.

The Office of State Budget and Management shall:

(1)        Compile an annual summary of the projected fiscal impact on units of local government of State administrative rules adopted during the preceding fiscal year.

(2)        Compile from information provided by each agency schedules of anticipated rule actions for the upcoming fiscal year.

(3)        Provide the Governor, the General Assembly, the North Carolina Association of County Commissioners, and the North Carolina League of Municipalities with a copy of the annual summary and schedules by no later than March 1 of each year. (1995, c. 415, s. 3; 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b).)



§ 150B-22. Settlement; contested case.

Article 3.

Administrative Hearings.

§ 150B‑22.  Settlement; contested case.

It is the policy of this State that any dispute between an agency and another person that involves the person's rights, duties, or privileges, including licensing or the levy of a monetary penalty, should be settled through informal procedures. In trying to reach a settlement through informal procedures, the agency may not conduct a proceeding at which sworn testimony is taken and witnesses may be cross‑examined. If the agency and the other person do not agree to a resolution of the dispute through informal procedures, either the agency or the person may commence an administrative proceeding to determine the person's rights, duties, or privileges, at which time the dispute becomes a "contested case." (1985 (Reg. Sess., 1986), c. 1022, s. 1(11); 1991, c. 418, s. 16.)



§ 150B-22.1. Special education petitions.

§ 150B‑22.1.  Special education petitions.

(a)        Notwithstanding any other provision of this Chapter, timelines and other procedural safeguards required to be provided under IDEA and Article 9 of Chapter 115C of the General Statutes must be followed in an impartial due process hearing initiated when a petition is filed under G.S. 115C‑109.6 with the Office of Administrative Hearings.

(b)        The administrative law judge who conducts a hearing under G.S. 115C‑109.6 shall not be a person who has a personal or professional interest that conflicts with the judge's objectivity in the hearing. Furthermore, the judge must possess knowledge of, and the ability to understand, IDEA and legal interpretations of IDEA by federal and State courts. The judges are encouraged to participate in training developed and provided by the State Board of Education under G.S. 115C‑107.2(h)[(g)].

(c)        For the purpose of this section, the term "IDEA" means The Individuals with Disabilities Education Improvement Act, 20 U.S.C. § 1400, et seq., (2004), as amended, and its regulations. (2006‑69, s. 5.)



§ 150B-23. Commencement; assignment of administrative law judge; hearing required; notice; intervention.

§ 150B‑23.  Commencement; assignment of administrative law judge; hearing required; notice; intervention.

(a)        A contested case shall be commenced by paying a fee in an amount established in G.S. 150B‑23.2 and by filing a petition with the Office of Administrative Hearings and, except as provided in Article 3A of this Chapter, shall be conducted by that Office. The party who files the petition shall serve a copy of the petition on all other parties and, if the dispute concerns a license, the person who holds the license. A party who files a petition shall file a certificate of service together with the petition. A petition shall be signed by a party or a representative of the party and, if filed by a party other than an agency, shall state facts tending to establish that the agency named as the respondent has deprived the petitioner of property, has ordered the petitioner to pay a fine or civil penalty, or has otherwise substantially prejudiced the petitioner's rights and that the agency:

(1)        Exceeded its authority or jurisdiction;

(2)        Acted erroneously;

(3)        Failed to use proper procedure;

(4)        Acted arbitrarily or capriciously; or

(5)        Failed to act as required by law or rule.

The parties in a contested case shall be given an opportunity for a hearing without undue delay. Any person aggrieved may commence a contested case hereunder.

A local government employee, applicant for employment, or former employee to whom Chapter 126 of the General Statutes applies may commence a contested case under this Article in the same manner as any other petitioner. The case shall be conducted in the same manner as other contested cases under this Article, except that the State Personnel Commission shall enter final decisions only in cases in which it is found that the employee, applicant, or former employee has been subjected to discrimination prohibited by Article 6 of Chapter 126 of the General Statutes or in any case where a binding decision is required by applicable federal standards. In these cases, the State Personnel Commission's decision shall be binding on the local appointing authority. In all other cases, the final decision shall be made by the applicable appointing authority.

(a1)      Repealed by Session Laws 1985 (Regular Session, 1986), c. 1022, s. 1(9).

(a2)      An administrative law judge assigned to a contested case may require a party to the case to file a prehearing statement. A party's prehearing statement must be served on all other parties to the contested case.

(b)        The parties to a contested case shall be given a notice of hearing not less than 15 days before the hearing by the Office of Administrative Hearings. If prehearing statements have been filed in the case, the notice shall state the date, hour, and place of the hearing. If prehearing statements have not been filed in the case, the notice shall state the date, hour, place, and nature of the hearing, shall list the particular sections of the statutes and rules involved, and shall give a short and plain statement of the factual allegations.

(c)        Notice shall be given personally or by certified mail. If given by certified mail, it shall be deemed to have been given on the delivery date appearing on the return receipt. If giving of notice cannot be accomplished either personally or by certified mail, notice shall then be given in the manner provided in G.S. 1A‑1, Rule 4(j1).

(d)        Any person may petition to become a party by filing a motion to intervene in the manner provided in G.S. 1A‑1, Rule 24. In addition, any person interested in a contested case may intervene and participate in that proceeding to the extent deemed appropriate by the administrative law judge.

(e)        All hearings under this Chapter shall be open to the public. Hearings shall be conducted in an impartial manner. Hearings shall be conducted according to the procedures set out in this Article, except to the extent and in the particulars that specific hearing procedures and time standards are governed by another statute.

(f)         Unless another statute or a federal statute or regulation sets a time limitation for the filing of a petition in contested cases against a specified agency, the general limitation for the filing of a petition in a contested case is 60 days. The time limitation, whether established by another statute, federal statute, or federal regulation, or this section, shall commence when notice is given of the agency decision to all persons aggrieved who are known to the agency by personal delivery or by the placing of the notice in an official depository of the United States Postal Service wrapped in a wrapper addressed to the person at the latest address given by the person to the agency. The notice shall be in writing, and shall set forth the agency action, and shall inform the persons of the right, the procedure, and the time limit to file a contested case petition. When no informal settlement request has been received by the agency prior to issuance of the notice, any subsequent informal settlement request shall not suspend the time limitation for the filing of a petition for a contested case hearing.  (1973, c. 1331, s. 1; 1975, 2nd Sess., c. 983, s. 65; 1985, c. 746, s. 1; 1985 (Reg. Sess., 1986), c. 1022, ss. 1(9), (10), 6(2), (3); 1987, c. 878, ss. 3‑5; c. 879, s. 6.1; 1987 (Reg. Sess., 1988), c. 1111, s. 5; 1991, c. 35, s. 1; 1993 (Reg. Sess., 1994), c. 572, s. 2; 2009‑451, s. 21A.1(a).)



§ 150B-23.1. Mediated settlement conferences.

§ 150B‑23.1.  Mediated settlement conferences.

(a)        Purpose.  This section authorizes a mediation program in the Office of Administrative Hearings in which the chief administrative law judge may require the parties in a contested case to attend a prehearing settlement conference conducted by a mediator. The purpose of the program is to determine whether a system of mediated settlement conferences may make the operation of the Office of Administrative Hearings more efficient, less costly, and more satisfying to the parties.

(b)        Definitions.  The following definitions apply in this section:

(1)        Mediated settlement conference.  A conference ordered by the chief administrative law judge involving the parties to a contested case and conducted by a mediator prior to a contested case hearing.

(2)        Mediator.  A neutral person who acts to encourage and facilitate a resolution of a contested case but who does not make a decision on the merits of the contested case.

(c)        Conference.  The chief administrative law judge may order a mediated settlement conference for all or any part of a contested case to which an administrative law judge is assigned to preside. All aspects of the mediated settlement conference shall be conducted insofar as possible in accordance with the rules adopted by the Supreme Court for the court‑ordered mediation pilot program under G.S. 7A‑38.

(d)        Attendance.  The parties to a contested case in which a mediated settlement conference is ordered, their attorneys, and other persons having authority to settle the parties' claims shall attend the settlement conference unless excused by the presiding administrative law judge.

(e)        Mediator.  The parties shall have the right to stipulate to a mediator. Upon the failure of the parties to agree within a time limit established by the presiding administrative law judge, a mediator shall be appointed by the presiding administrative law judge.

(f)         Sanctions.  Upon failure of a party or a party's attorney to attend a mediated settlement conference ordered under this section, the presiding administrative law judge may impose any sanction authorized by G.S. 150B‑33(b)(8) or (10).

(g)        Standards.  Mediators authorized to conduct mediated settlement conferences under this section shall comply with the standards adopted by the Supreme Court for the court‑ordered mediation pilot program under G.S. 7A‑38.

(h)        Immunity.  A mediator acting pursuant to this section shall have judicial immunity in the same manner and to the same extent as a judge of the General Court of Justice.

(i)         Costs.  Costs of a mediated settlement conference shall be paid one share by the petitioner, one share by the respondent, and an equal share by any intervenor, unless otherwise apportioned by the administrative law judge.

(j)         Inadmissibility of Negotiations.  All conduct or communications made during a mediated settlement conference are presumed to be made in compromise negotiations and shall be governed by Rule 408 of the North Carolina Rules of Evidence.

(k)        Right to Hearing.  Nothing in this section restricts the right to a contested case hearing. (1993, c. 321, s. 25(b); c. 363, ss. 1, 3; 1995, c. 145, s. 1.)



§ 150B-23.2. Fee for filing a contested case hearing.

§ 150B‑23.2.  Fee for filing a contested case hearing.

(a)        Filing Fee.  In every contested case commenced in the Office of Administrative Hearings by a person aggrieved, the petitioner shall pay a filing fee, and the administrative law judge shall have the authority to assess that filing fee against the losing party, in the amount of one hundred twenty‑five dollars ($125.00), unless the Office of Administrative Hearings establishes a lesser filing fee by rule.

(b)        Time of Collection.  All fees that are required to be assessed, collected, and remitted under subsection (a) of this section shall be collected by the Office of Administrative Hearings at the time of commencement of the contested case (except in suits in forma pauperis).

(c)        Forms of Payment.  The Office of Administrative Hearings may by rule provide for the acceptable forms for payment and transmission of the filing fee.

(d)        Wavier or Refund.  The Office of Administrative Hearings shall by rule provide for the fee to be waived in a contested case in which the petition is filed in forma pauperis and supported by such proofs as are required in G.S. 1‑110 and in a contested case involving a mandated federal cause of action. The Office of Administrative Hearings shall by rule provide for the fee to be refunded in a contested case in which the losing party is the State.  (2009‑451, s. 21A.1(b).)



§ 150B-24. Venue of hearing.

§ 150B‑24.  Venue of hearing.

(a)        The hearing of a contested case shall be conducted:

(1)        In the county in this State in which any person whose property or rights are the subject matter of the hearing maintains his residence;

(2)        In the county where the agency maintains its principal office if the property or rights that are the subject matter of the hearing do not affect any person or if the subject matter of the hearing is the property or rights of residents of more than one county; or

(3)        In any county determined by the administrative law judge in his discretion to promote the ends of justice or better serve the convenience of witnesses.

(b)        Any person whose property or rights are the subject matter of the hearing waives his objection to venue by proceeding in the hearing. (1973, c. 1331, s. 1; 1985, c. 746, s. 1; 1987, c. 878, s. 6.)



§ 150B-25. Conduct of hearing; answer.

§ 150B‑25.  Conduct of hearing; answer.

(a)        If a party fails to appear in a contested case after proper service of notice, and if no adjournment or continuance is granted, the administrative law judge may proceed with the hearing in the absence of the party.

(b)        Repealed by Session Laws 1991, c. 35, s. 2.

(c)        The parties shall be given an opportunity to present arguments on issues of law and policy and an opportunity to present evidence on issues of fact.

(d)        A party may cross‑examine any witness, including the author of a document prepared by, on behalf of, or for use of the agency and offered in evidence. Any party may submit rebuttal evidence. (1973, c. 1331, s. 1; 1985, c. 746, s. 1; 1985 (Reg. Sess., 1986), c. 1022, s. 1(13); 1987, c. 878, s. 6; 1991, c. 35, s. 2.)



§ 150B-26. Consolidation.

§ 150B‑26.  Consolidation.

When contested cases involving a common question of law or fact or multiple proceedings involving the same or related parties are pending, the Director of the Office of Administrative Hearings may order a joint hearing of any matters at issue in the cases, order the cases consolidated, or make other orders to reduce costs or delay in the proceedings. (1973, c. 1331, s. 1; 1985, c. 746, s. 1; 1985, (Reg. Sess., 1986), c. 1022, s. 1(1), 1(14).)



§ 150B-27. Subpoena.

§ 150B‑27.  Subpoena.

After the commencement of a contested case, subpoenas may be issued and served in accordance with G.S. 1A‑1, Rule 45.  In addition to the methods of service in G.S. 1A‑1, Rule 45, a State law enforcement officer may serve a subpoena on behalf of an agency that is a party to the contested case by any method by which a sheriff may serve a subpoena under that Rule.  Upon a motion, the administrative law judge may quash a subpoena if, upon a hearing, the administrative law judge finds that the evidence the production of which is required does not relate to a matter in issue, the subpoena does not describe with sufficient particularity the evidence the production of which is required, or for any other reason sufficient in law the subpoena may be quashed.

Witness fees shall be paid by the party requesting the subpoena to subpoenaed witnesses in accordance with G.S. 7A‑314.  However, State officials or employees who are subpoenaed shall not be entitled to witness fees, but they shall receive their normal salary and they shall not be required to take any annual leave for the witness days.  Travel expenses of State officials or employees who are subpoenaed shall be reimbursed as provided in G.S. 138‑6. (1973, c. 1331, s. 1; 1975, 2nd Sess., c. 983, s. 66; 1985, c. 746, s. 1; 1987, c. 878, s. 6; 1991, c. 35, s. 3.)



§ 150B-28. Depositions and discovery.

§ 150B‑28.  Depositions and discovery.

(a)        A deposition may be used in lieu of other evidence when taken in compliance with the Rules of Civil Procedure, G.S. 1A‑1. Parties in contested cases may engage in discovery pursuant to the provisions of the Rules of Civil Procedure, G.S. 1A‑1.

(b)        Repealed by Session Laws 2007‑491, s. 2, effective January 1, 2008. (1973, c. 1331, s. 1; 1985, c. 746, s. 1; 2007‑491, s. 2.)



§ 150B-29. Rules of evidence.

§ 150B‑29.  Rules of evidence.

(a)        In all contested cases, irrelevant, immaterial and unduly repetitious evidence shall be excluded. Except as otherwise provided, the rules of evidence as applied in the trial division of the General Court of Justice shall be followed; but, when evidence is not reasonably available under the rules to show relevant facts, then the most reliable and substantial evidence available shall be admitted. On the judge's own motion, an administrative law judge may exclude evidence that is inadmissible under this section. The party with the burden of proof in a contested case must establish the facts required by G.S. 150B‑23(a) by a preponderance of the evidence. It shall not be necessary for a party or his attorney to object at the hearing to evidence in order to preserve the right to object to its consideration by the administrative law judge in making a decision, by the agency in making a final decision, or by the court on judicial review.

(b)        Evidence in a contested case, including records and documents, shall be offered and made a part of the record. Factual information or evidence not made a part of the record shall not be considered in the determination of the case, except as permitted under G.S. 150B‑30. Documentary evidence may be received in the form of a copy or excerpt or may be incorporated by reference, if the materials so incorporated are available for examination by the parties. Upon timely request, a party shall be given an opportunity to compare the copy with the original if available. (1973, c. 1331, s. 1; 1985, c. 746, s. 1; 1987, c. 878, s. 7; 1991, c. 35, s. 4; 2000‑190, s. 4.)



§ 150B-30. Official notice.

§ 150B‑30.  Official notice.

Official notice may be taken of all facts of which judicial notice may be taken and of other facts within the specialized knowledge of the agency. The noticed fact and its source shall be stated and made known to affected parties at the earliest practicable time, and any party shall on timely request be afforded an opportunity to dispute the noticed fact through submission of evidence and argument. (1973, c. 1331, s. 1; 1985, c. 746, s. 1.)



§ 150B-31. Stipulations.

§ 150B‑31.  Stipulations.

(a)        The parties in a contested case may, by a stipulation in writing filed with the administrative law judge, agree upon any fact involved in the controversy, which stipulation shall be used as evidence at the hearing and be binding on the parties thereto. Parties should agree upon facts when practicable.

(b)        Except as otherwise provided by law, disposition may be made of a contested case by stipulation, agreed settlement, consent order, waiver, default, or other method agreed upon by the parties. (1973, c. 1331, s. 1; 1985, c. 746, s. 1; 1987, c. 878, s. 6.)



§ 150B-31.1. Contested tax cases.

§ 150B‑31.1.  Contested tax cases.

(a)        Application.  This section applies only to contested tax cases. A contested tax case is a case involving a disputed tax matter arising under G.S. 105‑241.15. To the extent any provision in this section conflicts with another provision in this Article, this section controls.

(b)        Simple Procedures.  The Chief Administrative Law Judge may limit and simplify the procedures that apply to a contested tax case involving a taxpayer who is not represented by an attorney. An administrative law judge assigned to a contested tax case must make reasonable efforts to assist a taxpayer who is not represented by an attorney in order to assure a fair hearing.

(c)        Venue.  A hearing in a contested tax case must be conducted in Wake County, unless the parties agree to hear the case in another county.

(d)        Reports.  The following agency reports are admissible without testimony from personnel of the agency:

(1)        Law enforcement reports.

(2)        Government agency lab reports used for the enforcement of motor fuel tax laws.

(e)        Confidentiality.  The record, proceedings, and decision in a contested tax case are confidential until the final decision is issued in the case.  (2007‑491, s. 42; 2008‑134, s. 9.)



§ 150B-32. Designation of administrative law judge.

§ 150B‑32.  Designation of administrative law judge.

(a)        The Director of the Office of Administrative Hearings shall assign himself or another administrative law judge to preside over a contested case.

(a1)      Repealed by Sessions Laws 1985 (Reg. Sess., 1986), c. 1022, s. 1(15), effective July 15, 1986.

(b)        On the filing in good faith by a party of a timely and sufficient affidavit of personal bias or disqualification of an administrative law judge, the administrative law judge shall determine the matter as a part of the record in the case, and this determination shall be subject to judicial review at the conclusion of the proceeding.

(c)        When an administrative law judge is disqualified or it is impracticable for him to continue the hearing, the Director shall assign another administrative law judge to continue with the case unless it is shown that substantial prejudice to any party will result, in which event a new hearing shall be held or the case dismissed without prejudice. (1973, c. 1331, s. 1; 1985, c. 746, s. 1; 1985 (Reg. Sess., 1986), c. 1022, s. 1(1), 1(12), 1(15), c. 1028, s. 40; 1987, c. 878, s. 8.)



§ 150B-33. Powers of administrative law judge.

§ 150B‑33.  Powers of administrative law judge.

(a)        An administrative law judge shall stay any contested case under this Article on motion of an agency which is a party to the contested case, if the agency shows by supporting affidavits that it is engaged in other litigation or administrative proceedings, by whatever name called, with or before a federal agency, and this other litigation or administrative proceedings will determine the position, in whole or in part, of the agency in the contested case. At the conclusion of the other litigation or administrative proceedings, the contested case shall proceed and be determined as expeditiously as possible.

(b)        An administrative law judge may:

(1)        Administer oaths and affirmations;

(2)        Sign, issue, and rule on subpoenas in accordance with G.S. 150B‑27 and G.S. 1A‑1, Rule 45;

(3)        Provide for the taking of testimony by deposition and rule on all objections to discovery in accordance with G.S. 1A‑1, the Rules of Civil Procedure;

(3a)      Rule on all prehearing motions that are authorized by G.S. 1A‑1, the Rules of Civil Procedure;

(4)        Regulate the course of the hearings, including discovery, set the time and place for continued hearings, and fix the time for filing of briefs and other documents;

(5)        Direct the parties to appear and confer to consider simplification of the issues by consent of the parties;

(6)        Stay the contested action by the agency pending the outcome of the case, upon such terms as he deems proper, and subject to the provisions of G.S. 1A‑1, Rule 65;

(7)        Determine whether the hearing shall be recorded by a stenographer or by an electronic device; and

(8)        Enter an order returnable in the General Court of Justice, Superior Court Division, to show cause why the person should not be held in contempt. The Court shall have the power to impose punishment as for contempt for any act which would constitute direct or indirect contempt if the act occurred in an action pending in Superior Court.

(9)        Determine that a rule as applied in a particular case is void because (1) it is not within the statutory authority of the agency, (2) is not clear and unambiguous to persons it is intended to direct, guide, or assist, or (3) is not reasonably necessary to enable the agency to fulfill a duty delegated to it by the General Assembly.

(10)      Impose the sanctions provided for in G.S. 1A‑1 or Chapter 3 of Title 26 of the North Carolina Administrative Code for noncompliance with applicable procedural rules.

(11)      Order the assessment of reasonable attorneys' fees and witnesses' fees against the State agency involved in contested cases decided under Chapter 126 where the administrative law judge finds discrimination, harassment, or orders reinstatement or back pay.

(12)      Except as provided in G.S. 150B‑36(d), accept a remanded case from an agency only when a claim for relief has been raised in the petition, and the decision of the administrative law judge makes no findings of fact or conclusions of law regarding the claim for relief, and the agency requests that the administrative law judge make findings of fact and conclusions of law as to the specific claim for relief. The administrative law judge may refuse to accept a remand if there is a sufficient record to allow the agency to make a final decision. (1973, c. 1331, s. 1; 1985, c. 746, s. 1; 1987, c. 878, ss. 5, 9, 10, 26; 1987 (Reg. Sess., 1988), c. 1111, ss. 18, 19; 1991, c. 35, s. 5; 2000‑190, s. 5; 2004‑156, s. 4.)



§ 150B-34. Decision of administrative law judge.

§ 150B‑34.  Decision of administrative law judge.

(a)        Except as provided in G.S. 150B‑36(c), and subsection (c) of this section, in each contested case the administrative law judge shall make a decision that contains findings of fact and conclusions of law and return the decision to the agency for a final decision in accordance with G.S. 150B‑36. The administrative law judge shall decide the case based upon the preponderance of the evidence, giving due regard to the demonstrated knowledge and expertise of the agency with respect to facts and inferences within the specialized knowledge of the agency. All references in this Chapter to the administrative law judge's decision shall include orders entered pursuant to G.S. 150B‑36(c).

(b)        Repealed by Session Laws 1991, c. 35, s. 6.

(c)        Notwithstanding subsection (a) of this section, in cases arising under Article 9 of Chapter 131E of the General Statutes, the administrative law judge shall make a recommended decision or order that contains findings of fact and conclusions of law. A final decision shall be made by the agency in writing after review of the official record as defined in G.S. 150B‑37(a) and shall include findings of fact and conclusions of law. The final agency decision shall recite and address all of the facts set forth in the recommended decision. For each finding of fact in the recommended decision not adopted by the agency, the agency shall state the specific reason, based on the evidence, for not adopting the findings of fact and the agency's findings shall be supported by substantial evidence admissible under G.S. 150B‑29(a), 150B‑30, or 150B‑31. The provisions of G.S. 150B‑36(b), (b1), (b2), (b3), and (d), and G.S. 150B‑51 do not apply to cases decided under this subsection.

(d)        Except for the exemptions contained in G.S. 150B‑1(c) and (e), and subsection (c) of this section, the provisions of this section regarding the decision of the administrative law judge shall apply only to agencies subject to Article 3 of this Chapter, notwithstanding any other provisions to the contrary relating to recommended decisions by administrative law judges. (1973, c. 1331, s. 1; 1985, c. 746, s. 1; 1987, c. 878, ss. 5, 23; 1987 (Reg. Sess., 1988), c. 1111, s. 21; 1991, c. 35, s. 6; 2000‑190, s. 6.)



§ 150B-35. No ex parte communication; exceptions.

§ 150B‑35.  No ex parte communication; exceptions.

Unless required for disposition of an ex parte matter authorized by law, neither the administrative law judge assigned to a contested case nor a member or employee of the agency making a final decision in the case may communicate, directly or indirectly, in connection with any issue of fact, or question of law, with any person or party or his representative, except on notice and opportunity for all parties to participate. (1973, c. 1331, s. 1; 1985, c. 746, s. 1; 1987, c. 878, s. 11.)



§ 150B-36. Final decision.

§ 150B‑36.  Final decision.

(a)        Before the agency makes a final decision, it shall give each party an opportunity to file exceptions to the decision made by the administrative law judge, and to present written arguments to those in the agency who will make the final decision or order. If a party files in good faith a timely and sufficient affidavit of personal bias or other reason for disqualification of a member of the agency making the final decision, the agency shall determine the matter as a part of the record in the case, and the determination is subject to judicial review at the conclusion of the case.

(b)        Except as provided in G.S. 150B‑34(c) or subsection (d) of this section, a final decision in a contested case shall be made by the agency in writing after review of the official record as defined in G.S. 150B‑37(a) and shall include findings of fact and conclusions of law. The agency shall adopt each finding of fact contained in the administrative law judge's decision unless the finding is clearly contrary to the preponderance of the admissible evidence, giving due regard to the opportunity of the administrative law judge to evaluate the credibility of witnesses. For each finding of fact not adopted by the agency and each finding of fact made by the agency that is not contained in the administrative law judge's decision, the agency shall follow the procedures set forth in subsections (b1) and (b2) of this section.

(b1)      For each finding of fact not adopted by the agency, the agency shall set forth separately and in detail the following:

(1)        The reasons for not adopting the findings of fact.

(2)        The evidence in the record relied upon by the agency in not adopting the finding of fact contained in the administrative law judge's decision.

Any finding of fact not specifically rejected as required by this subsection shall be deemed accepted for purposes of judicial review of the final decision pursuant to Article 4 of this Chapter.

(b2)      For each finding of fact made by the agency that is not contained in the administrative law judge's decision, the agency shall set forth separately and in detail the evidence in the record relied upon by the agency in making the finding of fact. Any new finding of fact made by the agency shall be supported by a preponderance of the admissible evidence in the record. The agency shall not make any new finding of fact that is inconsistent with a finding of fact contained in the administrative law judge's decision unless the finding of fact in the administrative law judge's decision is not adopted as required by subsection (b1) of this section.

(b3)      Except as provided in G.S. 150B‑34(c), the agency shall adopt the decision of the administrative law judge unless the agency demonstrates that the decision of the administrative law judge is clearly contrary to the preponderance of the admissible evidence in the record. If the agency does not adopt the administrative law judge's decision as its final decision, the agency shall set forth its reasoning for the final decision in light of the findings of fact and conclusions of law in the final decision, including any exercise of discretion by the agency. The agency may consider only the official record prepared pursuant to G.S. 150B‑37 in making a final decision. A copy of the decision shall be served upon each party personally or by certified mail addressed to the party at the latest address given by the party to the agency, and a copy shall be furnished to his attorney of record and the Office of Administrative Hearings.

(c)        The following decisions made by administrative law judges in contested cases are final decisions appealable directly to superior court under Article 4 of this Chapter:

(1)        A determination that the Office of Administrative Hearings lacks jurisdiction.

(2)        An order entered pursuant to the authority in G.S. 7A‑759(e).

(3)        An order entered pursuant to a written prehearing motion that either dismisses the contested case for failure of the petitioner to prosecute or grants the relief requested when a party does not comply with procedural requirements.

(4)        An order entered pursuant to a prehearing motion to dismiss the contested case in accordance with G.S. 1A‑1, Rule 12(b) when the order disposes of all issues in the contested case.

(5)        An order entered pursuant to the authority in G.S. 150B‑31(b) when the stipulation or waiver confers final decision authority on the administrative law judge.

(d)        An administrative law judge may grant judgment on the pleadings, pursuant to a motion made in accordance with G.S. 1A‑1, Rule 12(c), or summary judgment, pursuant to a motion made in accordance with G.S. 1A‑1, Rule 56, that disposes of all issues in the contested case. Notwithstanding subsection (b) of this section, a decision granting a motion for judgment on the pleadings or summary judgment need not include findings of fact or conclusions of law, except as determined by the administrative law judge to be required or allowed by G.S. 1A‑1, Rule 12(c) or Rule 56. For any decision by the administrative law judge granting judgment on the pleadings or summary judgment that disposes of all issues in the contested case, the agency shall make a final decision. If the agency does not adopt the administrative law judge's decision, it shall set forth the basis for failing to adopt the decision and shall remand the case to the administrative law judge for hearing. The party aggrieved by the agency's decision shall be entitled to immediate judicial review of the decision under Article 4 of this Chapter.  (1973, c. 1331, s. 1; 1975, 2nd Sess., c. 983, s. 67; 1985, c. 746, s. 1; 1985 (Reg. Sess., 1986), c. 1022, s. 1(16); 1987, c. 878, ss. 12, 24; 1987 (Reg. Sess., 1988), c. 1111, s. 20; 1991, c. 35, s. 7; 2000‑190, s. 7; 2009‑51, s. 1.)



§ 150B-37. Official record.

§ 150B‑37.  Official record.

(a)        In a contested case, the Office of Administrative Hearings shall prepare an official record of the case that includes:

(1)        Notices, pleadings, motions, and intermediate rulings;

(2)        Questions and offers of proof, objections, and rulings thereon;

(3)        Evidence presented;

(4)        Matters officially noticed, except matters so obvious that a statement of them would serve no useful purpose; and

(5)        Repealed by Session Laws 1987, c. 878, s. 25.

(6)        The administrative law judge's decision, or order.

(b)        Proceedings at which oral evidence is presented shall be recorded, but need not be transcribed unless requested by a party. Each party shall bear the cost of the transcript or part thereof or copy of said transcript or part thereof which said party requests, and said transcript or part thereof shall be added to the official record as an exhibit.

(c)        The Office of Administrative Hearings shall forward a copy of the official record to the agency making the final decision and shall forward a copy of the administrative law judge's decision to each party. (1973, c. 1331, s. 1; 1985, c. 746, s. 1; 1987, c. 878, ss. 13, 25; 2000‑190, s. 8.)



§ 150B-38. Scope; hearing required; notice; venue.

Article 3A.

Other Administrative Hearings.

§ 150B‑38.  Scope; hearing required; notice; venue.

(a)        The provisions of this Article shall apply to:

(1)        Occupational licensing agencies.

(2)        The State Banking Commission, the Commissioner of Banks, and the Credit Union Division of the Department of Commerce.

(3)        The Department of Insurance and the Commissioner of Insurance.

(4)        The State Chief Information Officer in the administration of the provisions of Article 3D of Chapter 147 of the General Statutes.

(5)        The North Carolina State Building Code Council.

(b)        Prior to any agency action in a contested case, the agency shall give the parties in the case an opportunity for a hearing without undue delay and notice not less than 15 days before the hearing. Notice to the parties shall include:

(1)        A statement of the date, hour, place, and nature of the hearing;

(2)        A reference to the particular sections of the statutes and rules involved; and

(3)        A short and plain statement of the facts alleged.

(c)        Notice shall be given personally or by certified mail. If given by certified mail, notice shall be deemed to have been given on the delivery date appearing on the return receipt. If notice cannot be given personally or by certified mail, then notice shall be given in the manner provided in G.S. 1A‑1, Rule 4(j1).

(d)        A party who has been served with a notice of hearing may file a written response with the agency. If a written response is filed, a copy of the response must be mailed to all other parties not less than 10 days before the date set for the hearing.

(e)        All hearings conducted under this Article shall be open to the public. A hearing conducted by the agency shall be held in the county where the agency maintains its principal office. A hearing conducted for the agency by an administrative law judge requested under G.S. 150B‑40 shall be held in a county in this State where any person whose property or rights are the subject matter of the hearing resides. If a different venue would promote the ends of justice or better serve the convenience of witnesses, the agency or the administrative law judge may designate another county. A person whose property or rights are the subject matter of the hearing waives his objection to venue if he proceeds in the hearing.

(f)         Any person may petition to become a party by filing with the agency or hearing officer a motion to intervene in the manner provided by G.S. 1A‑1, Rule 24. In addition, any person interested in a contested case under this Article may intervene and participate to the extent deemed appropriate by the agency hearing officer.

(g)        When contested cases involving a common question of law or fact or multiple proceedings involving the same or related parties are pending before an agency, the agency may order a joint hearing of any matters at issue in the cases, order the cases consolidated, or make other orders to reduce costs or delay in the proceedings.

(h)        Every agency shall adopt rules governing the conduct of hearings that are consistent with the provisions of this Article. (1985, c. 746, s. 1; 1985 (Reg. Sess., 1986), c. 1022, s. 6(3); 1989, c. 76, s. 30; c. 751, s. 7(45); 1991 (Reg. Sess., 1992), c. 959, s. 76; 1999‑434, s. 17; 2001‑141, s. 8; 2001‑193, s. 12; 2001‑487, s. 21(h).)



§ 150B-39. Depositions; discovery; subpoenas.

§ 150B‑39.  Depositions; discovery; subpoenas.

(a)        A deposition may be used in lieu of other evidence when taken in compliance with the Rules of Civil Procedure, G.S. 1A‑1.  Parties in a contested case may engage in discovery pursuant to the provisions of the Rules of Civil Procedure, G.S. 1A‑1.

(b)        Upon a request for an identifiable agency record involving a material fact in a contested case, the agency shall promptly provide the record to a party, unless the record relates solely to the agency's internal procedures or is exempt from disclosure by law.

(c)        In preparation for, or in the conduct of, a contested case subpoenas may be issued and served in accordance with G.S. 1A‑1, Rule 45.  Upon a motion, the agency may quash a subpoena if, upon a hearing, the agency finds that the evidence, the production of which is required, does not relate to a matter in issue, the subpoena does not describe with sufficient particularity the evidence the production of which is required, or for any other reason sufficient in law the subpoena may be quashed.  Witness fees shall be paid by the party requesting the subpoena to subpoenaed witnesses in accordance with G.S. 7A‑314.  However, State officials or employees who are subpoenaed shall not be entitled to any witness fees, but they shall receive their normal salary and they shall not be required to take any annual leave for the witness days.  Travel expenses of State officials or employees who are subpoenaed shall be reimbursed as provided in G.S. 138‑6. (1985, c. 746, s. 1; 1991, c. 35, s. 8.)



§ 150B-40. Conduct of hearing; presiding officer; ex parte communication.

§ 150B‑40.  Conduct of hearing; presiding officer; ex parte communication.

(a)        Hearings shall be conducted in a fair and impartial manner. At the hearing, the agency and the parties shall be given an opportunity to present evidence on issues of fact, examine and cross‑ examine witnesses, including the author of a document prepared by, on behalf of or for the use of the agency and offered into evidence, submit rebuttal evidence, and present arguments on issues of law or policy.

If a party fails to appear in a contested case after he has been given proper notice, the agency may continue the hearing or proceed with the hearing and make its decision in the absence of the party.

(b)        Except as provided under subsection (e) of this section, hearings under this Article shall be conducted by a majority of the agency. An agency shall designate one or more of its members to preside at the hearing. If a party files in good faith a timely and sufficient affidavit of the personal bias or other reason for disqualification of any member of the agency, the agency shall determine the matter as a part of the record in the case, and its determination shall be subject to judicial review at the conclusion of the proceeding. If a presiding officer is disqualified or it is impracticable for him to continue the hearing, another presiding officer shall be assigned to continue with the case, except that if assignment of a new presiding officer will cause substantial prejudice to any party, a new hearing shall be held or the case dismissed without prejudice.

(c)        The presiding officer may:

(1)        Administer oaths and affirmations;

(2)        Sign and issue subpoenas in the name of the agency, requiring attendance and giving of testimony by witnesses and the production of books, papers, and other documentary evidence;

(3)        Provide for the taking of testimony by deposition;

(4)        Regulate the course of the hearings, set the time and place for continued hearings, and fix the time for filing of briefs and other documents;

(5)        Direct the parties to appear and confer to consider simplification of the issues by consent of the parties; and

(6)        Apply to any judge of the superior court resident in the district or presiding at a term of court in the county where a hearing is pending for an order to show cause why any person should not be held in contempt of the agency and its processes, and the court shall have the power to impose punishment as for contempt for acts which would constitute direct or indirect contempt if the acts occurred in an action pending in superior court.

(d)        Unless required for disposition of an ex parte matter authorized by law, a member of an agency assigned to make a decision or to make findings of fact and conclusions of law in a contested case under this Article shall not communicate, directly or indirectly, in connection with any issue of fact or question of law, with any person or party or his representative, except on notice and opportunity for all parties to participate. This prohibition begins at the time of the notice of hearing. An agency member may communicate with other members of the agency and may have the aid and advice of the agency staff other than the staff which has been or is engaged in investigating or  prosecuting functions in connection with the case under consideration or a factually‑related case. This section does not apply to an agency employee or party representative with professional training in accounting, actuarial science, economics or financial analysis insofar as the case involves financial practices or conditions.

(e)        When a majority of an agency is unable or elects not to hear a  contested case, the agency shall apply to the Director of the Office of Administrative Hearings for the designation of an administrative law judge to preside at the hearing of a contested case under this Article. Upon receipt of the application, the Director shall, without undue delay, assign an administrative law judge to hear the case.

The provisions of this Article, rather than the provisions of Article 3, shall govern a contested case in which the agency requests an administrative law judge from the Office of Administrative Hearings.

The administrative law judge assigned to hear a contested case under this Article shall sit in place of the agency and shall have the authority of the presiding officer in a contested case under this Article. The administrative law judge shall make a proposal for decision, which shall contain proposed findings of fact and proposed conclusions of law.

An administrative law judge shall stay any contested case under this Article on motion of an agency which is a party to the contested case, if the agency shows by supporting affidavits that it is engaged in other litigation or administrative proceedings, by whatever name called, with or before a federal agency, and this other litigation or administrative proceedings will determine the position, in whole or in part, of the agency in the contested case. At the conclusion of the other litigation or administrative proceedings, the contested case shall proceed and be determined as expeditiously as possible.

The agency may make its final decision only after the administrative law judge's proposal for decision is served on the parties, and an opportunity is given to each party to file exceptions and proposed findings of fact and to present oral and written arguments to the agency. (1985, c. 746, s. 1; 1985 (Reg. Sess., 1986), c. 1022, ss. 1(1), 6(3), 6(4).)



§ 150B-41. Evidence; stipulations; official notice.

§ 150B‑41.  Evidence; stipulations; official notice.

(a)        In all contested cases, irrelevant, immaterial, and unduly repetitious evidence shall be excluded. Except as otherwise provided, the rules of evidence as applied in the trial division of the General Court of Justice shall be followed; but, when evidence is not reasonably available under such rules to show relevant facts, they may be shown by the most reliable and substantial evidence available. It shall not be necessary for a party or his attorney to object to evidence at the hearing in order to preserve the right to object to its consideration by the agency in reaching its decision, or by the court of judicial review.

(b)        Evidence in a contested case, including records and documents shall be offered and made a part of the record. Other factual information or evidence shall not be considered in determination of the case, except as permitted under G.S. 150B‑30. Documentary evidence may be received in the form of a copy or excerpt or may be incorporated by reference, if the materials so incorporated are available for examination by the parties. Upon timely request, a party shall be given an opportunity to compare the copy with the original if available.

(c)        The parties in a contested case under this Article by a stipulation in writing filed with the agency may agree upon any fact involved in the controversy, which stipulation shall be used as evidence at the hearing and be binding on the parties thereto. Parties should agree upon facts when practicable. Except as otherwise provided by law, disposition may be made of a contested case by stipulation, agreed settlement, consent order, waiver, default, or other method agreed upon by the parties.

(d)        Official notice may be taken of all facts of which judicial notice may be taken and of other facts within the specialized knowledge of the agency. The noticed fact and its source shall be stated and made known to affected parties at the earliest practicable time, and any party shall on timely request be afforded an opportunity to dispute the noticed fact through submission of evidence and argument. An agency may use its experience, technical competence, and specialized knowledge in the evaluation of evidence presented to it. (1985, c. 746, s. 1.)



§ 150B-42. Final agency decision; official record.

§ 150B‑42.  Final agency decision; official record.

(a)        After compliance with the provisions of G.S. 150B‑ 40(e), if applicable, and review of the official record, as defined in subsection (b) of this section, an agency shall make a written final decision or order in a contested case. The decision or order shall include findings of fact and conclusions of law. Findings of fact shall be based exclusively on the evidence and on matters officially noticed. Findings of fact, if set forth in statutory language, shall be accompanied by a concise and explicit statement of the underlying facts supporting them. A decision or order shall not be made except upon consideration of the record as a whole or such portion thereof as may be cited by any party to the proceeding and shall be supported by substantial evidence admissible under G.S. 150B‑41. A copy of the decision or order shall be served upon each party personally or by certified mail addressed to the party at the latest address given by the party to the agency and a copy shall be furnished to his attorney of record.

(b)        An agency shall prepare an official record of a hearing that shall include:

(1)        Notices, pleadings, motions, and intermediate rulings;

(2)        Questions and offers of proof, objections, and rulings thereon;

(3)        Evidence presented;

(4)        Matters officially noticed, except matters so obvious that a  statement of them would serve no useful purpose;

(5)        Proposed findings and exceptions; and

(6)        Any decision, opinion, order, or report by the officer presiding at the hearing and by the agency.

(c)        Proceedings at which oral evidence is presented shall be recorded, but need not be transcribed unless requested by a party. Each party shall bear the cost of the transcript or part thereof or copy of said transcript or part thereof which said party requests. (1985, c. 746, s. 1.)



§ 150B-43. Right to judicial review.

Article 4.

Judicial Review.

§ 150B‑43.  Right to judicial review.

Any person who is aggrieved by the final decision in a contested case, and who has exhausted all administrative remedies made available to him by statute or agency rule, is entitled to judicial review of the decision under this Article, unless adequate procedure for judicial review is provided by another statute, in which case the review shall be under such other statute. Nothing in this Chapter shall prevent any person from invoking any judicial remedy available to him under the law to test the validity of any administrative action not made reviewable under this Article. (1973, c. 1331, s. 1; 1985, c. 746, s. 1.)



§ 150B-44. Right to judicial intervention when decision unreasonably delayed.

§ 150B‑44.  Right to judicial intervention when decision unreasonably delayed.

Unreasonable delay on the part of any agency or administrative law judge in taking any required action shall be justification for any person whose rights, duties, or privileges are adversely affected by such delay to seek a court order compelling action by the agency or administrative law judge. An agency that is subject to Article 3 of this Chapter and is not a board or commission has 60 days from the day it receives the official record in a contested case from the Office of Administrative Hearings to make a final decision in the case. This time limit may be extended by the parties or, for good cause shown, by the agency for an additional period of up to 60 days. An agency that is subject to Article 3 of this Chapter and is a board or commission has 60 days from the day it receives the official record in a contested case from the Office of Administrative Hearings or 60 days after its next regularly scheduled meeting, whichever is longer, to make a final decision in the case. This time limit may be extended by the parties or, for good cause shown, by the agency for an additional period of up to 60 days. If an agency subject to Article 3 of this Chapter has not made a final decision within these time limits, the agency is considered to have adopted the administrative law judge's decision as the agency's final decision. Failure of an agency subject to Article 3A of this Chapter to make a final decision within 120 days of the close of the contested case hearing is justification for a person whose rights, duties, or privileges are adversely affected by the delay to seek a court order compelling action by the agency or, if the case was heard by an administrative law judge, by the administrative law judge. The Board of Trustees of the North Carolina State Health Plan for Teachers and State Employees is a "board" for purposes of this section.  (1973, c. 1331, s. 1; 1985, c. 746, s. 1; 1985 (Reg. Sess., 1986), c. 1022, s. 1(17); 1987, c. 878, ss. 5, 27; 1991, c. 35, s. 9; 2000‑190, s. 9; 2008‑168, s. 5(b).)



§ 150B-45. Procedure for seeking review; waiver.

§ 150B‑45.  Procedure for seeking review; waiver.

(a)        Procedure.  To obtain judicial review of a final decision under this Article, the person seeking review must file a petition within 30 days after the person is served with a written copy of the decision. The petition must be filed as follows:

(1)        Contested tax cases.  A petition for review of a final decision in a contested tax case arising under G.S. 105‑241.15 must be filed in the Superior Court of Wake County.

(2)        Other final decisions.  A petition for review of any other final decision under this Article must be filed in the Superior Court of Wake County or in the superior court of the county where the person resides.

(b)        Waiver.  A person who fails to file a petition within the required time waives the right to judicial review under this Article. For good cause shown, however, the superior court may accept an untimely petition. (1973, c. 1331, s. 1; 1985, c. 746, s. 1; 1987, c. 878, s. 16; 2007‑491, s. 43.)



§ 150B-46. Contents of petition; copies served on all parties; intervention.

§ 150B‑46.  Contents of petition; copies served on all parties; intervention.

The petition shall explicitly state what exceptions are taken to the decision or procedure and what relief the petitioner seeks.  Within 10 days after the petition is filed with the court, the party seeking the review shall serve copies of the petition by personal service or by certified mail upon all who were parties of record to the administrative proceedings.  Names and addresses of such parties shall be furnished to the petitioner by the agency upon request.  Any party to the administrative proceeding is a party to the review proceedings unless the party withdraws by notifying the court of the withdrawal and serving the other parties with notice of the withdrawal.  Other parties to the proceeding may file a response to the petition within 30 days of service.  Parties, including agencies, may state exceptions to the decision or procedure and what relief is sought in the response.

Any person aggrieved may petition to become a party by filing a motion to intervene as provided in G.S. 1A‑1, Rule 24. (1973, c. 1331, s. 1; 1985, c. 746, s. 1; 1991, c. 35, s. 10.)



§ 150B-47. Records filed with clerk of superior court; contents of records; costs.

§ 150B‑47.  Records filed with clerk of superior court; contents of records; costs.

Within 30 days after receipt of the copy of the petition for review, or within such additional time as the court may allow, the agency that made the final decision in the contested case shall transmit to the reviewing court the original or a certified copy of the official record in the contested case under review together with:  (i) any exceptions, proposed findings of fact, or written arguments submitted to the agency in accordance with G.S. 150B‑36(a); and (ii) the agency's final decision or order. With the permission of the court, the record may be shortened by stipulation of all parties to the review proceedings. Any party unreasonably refusing to stipulate to limit the record may be taxed by the court for such additional costs as may be occasioned by the refusal. The court may require or permit subsequent corrections or additions to the record when deemed desirable. (1973, c. 1331, s. 1; 1983, c. 919, s. 3; 1985, c. 746, s. 1; 1985 (Reg. Sess., 1986), c. 1022, s. 1(18); 1987, c. 878, s. 22.)



§ 150B-48. Stay of decision.

§ 150B‑48.  Stay of decision.

At any time before or during the review proceeding, the person aggrieved may apply to the reviewing court for an order staying the operation of the administrative decision pending the outcome of the review. The court may grant or deny the stay in its discretion upon such terms as it deems proper and subject to the provisions of G.S. 1A‑1, Rule 65. (1973, c. 1331, s. 1; 1985, c. 746, s. 1.)



§ 150B-49. New evidence.

§ 150B‑49.  New evidence.

An aggrieved person who files a petition in the superior court may apply to the court to present additional evidence. If the court is satisfied that the evidence is material to the issues, is not merely cumulative, and could not reasonably have been presented at the administrative hearing, the court may remand the case so that additional evidence can be taken. If an administrative law judge did not make a decision in the case, the court shall remand the case to the agency that conducted the administrative hearing. After hearing the evidence, the agency may affirm or modify its previous findings of fact and final decision. If an administrative law judge made a decision in the case, the court shall remand the case to the administrative law judge. After hearing the evidence, the administrative law judge may affirm or modify his previous findings of fact and decision. The administrative law judge shall forward a copy of his decision to the agency that made the final decision, which in turn may affirm or modify its previous findings of fact and final decision. The additional evidence and any affirmation or modification of a decision of the administrative law judge or final decision shall be made part of the official record. (1973, c. 1331, s. 1; 1985, c. 746, s. 1; 1987, c. 878, s. 17; 2000‑190, s. 10.)



§ 150B-50. Review by superior court without jury.

§ 150B‑50.  Review by superior court without jury.

The review by a superior court of agency decisions under this Chapter shall be conducted by the court without a jury. (1973, c. 1331, s. 1; 1983, c. 919, s. 2; 1985, c. 746, s. 1; 1987, c. 878, s. 18.)



§ 150B-51. Scope and standard of review.

§ 150B‑51.  Scope and standard of review.

(a)        In reviewing a final decision in a contested case in which an administrative law judge made a recommended decision and the State Personnel Commission made an advisory decision in accordance with G.S. 126‑37(b1), the court shall make two initial determinations. First, the court shall determine whether the applicable appointing authority heard new evidence after receiving the recommended decision. If the court determines that the applicable appointing authority heard new evidence, the court shall reverse the decision or remand the case to the applicable appointing authority to enter a decision in accordance with the evidence in the official record. Second, if the applicable appointing authority did not adopt the recommended decision, the court shall determine whether the applicable appointing authority's decision states the specific reasons why the applicable appointing authority did not adopt the recommended decision. If the court determines that the applicable appointing authority did not state specific reasons why it did not adopt a recommended decision, the court shall reverse the decision or remand the case to the applicable appointing authority to enter the specific reasons.

(a1)      In reviewing a final decision in a contested case in which an administrative law judge made a decision, in accordance with G.S. 150B‑34(a), and the agency adopted the administrative law judge's decision, the court shall determine whether the agency heard new evidence after receiving the decision. If the court determines that the agency heard new evidence, the court shall reverse the decision or remand the case to the agency to enter a decision in accordance with the evidence in the official record. The court shall also determine whether the agency specifically rejected findings of fact contained in the administrative law judge's decision in the manner provided by G.S. 150B‑36(b1) and made findings of fact in accordance with G.S. 150B‑36(b2). If the court determines that the agency failed to follow the procedure set forth in G.S. 150B‑36, the court may take appropriate action under subsection (b) of this section.

(b)        Except as provided in subsection (c) of this section, in reviewing a final decision, the court may affirm the decision of the agency or remand the case to the agency or to the administrative law judge for further proceedings. It may also reverse or modify the agency's decision, or adopt the administrative law judge's decision if the substantial rights of the petitioners may have been prejudiced because the agency's findings, inferences, conclusions, or decisions are:

(1)        In violation of constitutional provisions;

(2)        In excess of the statutory authority or jurisdiction of the agency;

(3)        Made upon unlawful procedure;

(4)        Affected by other error of law;

(5)        Unsupported by substantial evidence admissible under G.S. 150B‑29(a), 150B‑30, or 150B‑31 in view of the entire record as submitted; or

(6)        Arbitrary, capricious, or an abuse of discretion.

(c)        In reviewing a final decision in a contested case in which an administrative law judge made a decision, in accordance with G.S. 150B‑34(a), and the agency does not adopt the administrative law judge's decision, the court shall review the official record, de novo, and shall make findings of fact and conclusions of law. In reviewing the case, the court shall not give deference to any prior decision made in the case and shall not be bound by the findings of fact or the conclusions of law contained in the agency's final decision. The court shall determine whether the petitioner is entitled to the relief sought in the petition, based upon its review of the official record. The court reviewing a final decision under this subsection may adopt the administrative law judge's decision; may adopt, reverse, or modify the agency's decision; may remand the case to the agency for further explanations under G.S. 150B‑36(b1), 150B‑36(b2), or 150B‑36(b3), or reverse or modify the final decision for the agency's failure to provide the explanations; and may take any other action allowed by law.

(d)        In reviewing a final agency decision allowing judgment on the pleadings or summary judgment, or in reviewing an agency decision that does not adopt an administrative law judge's decision allowing judgment on the pleadings or summary judgment pursuant to G.S. 150B‑36(d), the court may enter any order allowed by G.S. 1A‑1, Rule 12(c) or Rule 56. If the order of the court does not fully adjudicate the case, the court shall remand the case to the administrative law judge for such further proceedings as are just. (1973, c. 1331, s. 1; 1983, c. 919, s. 4; 1985, c. 746, s. 1; 1987, c. 878, s. 19; 2000‑140, s. 94.1; 2000‑190, s. 11.)



§ 150B-52. Appeal; stay of court's decision.

§ 150B‑52.  Appeal; stay of court's decision.

A party to a review proceeding in a superior court may appeal to the appellate division from the final judgment of the superior court as provided in G.S. 7A‑27. The scope of review to be applied by the appellate court under this section is the same as it is for other civil cases. In cases reviewed under G.S. 150B‑51(c), the court's findings of fact shall be upheld if supported by substantial evidence. Pending the outcome of an appeal, an appealing party may apply to the court that issued the judgment under appeal for a stay of that judgment or a stay of the administrative decision that is the subject of the appeal, as appropriate. (1973, c. 1331, s. 1; 1985, c. 746, s. 1; 1987, c. 878, s. 20; 2000‑140, s. 94; 2000‑190, s. 12.)



§§ 150B-53 through 150B-57. Reserved for future codification purposes.

§§ 150B‑53 through 150B‑57.  Reserved for future codification purposes.



§§ 150B-58 through 150B-64: Repealed by Session Laws 1991, c. 418, s. 5.

Article 5.

Publication of Administrative Rules.

§§ 150B‑58 through 150B‑64:  Repealed by Session Laws 1991, c.  418, s. 5.






Chapter 151 - Constables.

§§ 151-1 through 151-8. Repealed by Session Laws 1969, c. 1190, s. 57.

Chapter 151.

Constables.

§§ 151‑1 through 151‑8.  Repealed by Session Laws 1969, c. 1190, s. 57.






Chapter 152 - Coroners.

§ 152-1. Election; vacancies in office; appointment by clerk in special cases.

Chapter 152.

Coroners.

§ 152‑1.  Election; vacancies in office; appointment by clerk in special cases.

In each county a coroner shall be elected by the qualified voters thereof in the same manner and at the same time as the election of members of the General Assembly, and shall hold office for a term of four years, or until his successor is elected and qualified.

A vacancy in the office of coroner shall be filled by the county commissioners, and the person so appointed shall, upon qualification, hold office until his successor is elected and qualified. If the coroner were elected as the nominee of a political party, then the county commissioners shall consult with the county executive committee of that political party before filling the vacancy, and shall appoint the person recommended by that committee if the party makes a recommendation within 30 days of the occurrence of the vacancy; this sentence shall apply only to the counties of Alamance, Alleghany, Avery, Beaufort, Brunswick, Buncombe, Burke, Cabarrus, Caldwell, Cherokee, Clay, Cleveland, Davidson, Davie, Graham, Guilford, Haywood, Henderson, Jackson, Madison, McDowell, Mecklenburg, Moore, New Hanover, Polk, Randolph, Rockingham, Rutherford, Stanly, Stokes, Transylvania, Wake, and Yancey.

When the coroner shall be out of the county, or shall for any reason be unable to hold the necessary inquest as provided by law, or there is a vacancy existing in the office of coroner which has not been filled by the county commissioners and it is made to appear to the clerk of the superior court by satisfactory evidence that a deceased person whose body has been found within the county probably came to his death by the criminal act or default of some person, it is the duty of the clerk to appoint some suitable person to act as coroner in such special case. (Const., art. 4, s. 24; 1903, c. 661; Rev., ss. 1047, 1049; C.S., ss. 1014, 1018; Ex. Sess. 1924, c. 65; 1935, c. 376; 1981, c. 504, s. 8; c. 763, s. 5; c. 830.)



§ 152-2. Oaths to be taken.

§ 152‑2.  Oaths to be taken.

Every coroner, before entering upon the duties of his office, shall take and subscribe to the oaths prescribed for public officers, and an oath of office. (Code, s. 661; Rev., s. 1048; C.S., s. 1015; Ex. Sess. 1924, c. 65.)



§ 152-3. Coroner's bond.

§ 152‑3.  Coroner's bond.

Every coroner shall execute an undertaking conditioned upon the faithful discharge of the duties of his office with good and sufficient surety in the penal sum of two thousand dollars ($2,000), payable to the State of North Carolina, and approved by the board of county commissioners. (1791, c. 342, ss. 1, 2, P. R.; 1820, c. 1047, ss. 1, 2, P. R.; R. C., c. 25, s. 2; Code, s. 661; 1899, c. 54, s. 52; Rev., s. 299; C.S., s. 1016; Ex. Sess. 1924, c. 65.)



§ 152-4. Coroners' bonds registered; certified copies evidence.

§ 152‑4.  Coroners' bonds registered; certified copies evidence.

All official bonds of coroners shall be duly approved, certified, registered, and filed as sheriffs' bonds are required to be; and certified copies of the same duly certified by the register of deeds, with official seal attached, shall be received and read in evidence in the like cases and in like manner as such copies of sheriffs' bonds are now allowed to be read in evidence. (1860‑1, c. 18; Code, s. 662; Rev., s. 300; C.S., s. 1017; Ex. Sess. 1924, c. 65.)



§ 152-5. Fees of coroners.

§ 152‑5.  Fees of coroners.

Fees of coroners shall be the same as are or may be allowed sheriffs in similar cases:

For holding an inquest over a dead body, five dollars ($5.00); if necessarily engaged more than one day, for each additional day, five dollars ($5.00).

For burying a pauper over whom an inquest has been held, all necessary and actual expenses, to be approved by the board of county commissioners, and paid by the county. (Code, s. 3743; 1903, c. 781; Rev., s. 2775; C.S., s. 3905; 1967, c. 1154, s. 6.)



§ 152-6. Powers, penalties, and liabilities of special coroner.

§ 152‑6.  Powers, penalties, and liabilities of special coroner.

The special coroner appointed under the provisions of G.S. 152‑1 shall be invested with all the powers and duties conferred upon the several coroners in respect to holding inquests over deceased bodies, and shall be subject to the penalties and liabilities imposed on the said coroners. (1903, c. 661, s. 2; Rev., s. 1050; C.S., s. 1019; Ex. Sess. 1924, c. 65.)



§ 152-7. Duties of coroners with respect to inquests and preliminary hearings.

§ 152‑7.  Duties of coroners with respect to inquests and preliminary hearings.

The duties of the several coroners with respect to inquests and preliminary hearings shall be as follows:

(1)        Whenever it appears that the deceased probably came to his death by the criminal act or default of some person, he shall go to the place where the body of such deceased person is and make a careful investigation and inquiry as to when and by what means such deceased person came to his death and the name of the deceased, if to be found out, together with all the material circumstances attending his death, and shall make a complete record of such personal investigation: Provided, however, that the coroner shall not proceed to summon a jury as is hereinafter provided if he shall be satisfied from his personal investigation that the death of the said deceased was from natural causes, or that no person is blamable in any respect in connection with such death, and shall so find and make such finding in writing as a part of his report, giving the reason for such finding; unless an affidavit be filed with the coroner indicating blame in connection with the death of the deceased. A written report of said investigation shall be filed by the coroner with the medical examiner and the district attorney of the superior court.

(2)        To empanel a jury of six persons, under oath, to make further inquiry as to the circumstances of death and to call witnesses as necessary to determine the circumstances. The coroner shall order that the names of at least 15 persons be drawn from the jury box in accordance with the procedure in G.S. 9‑5. The coroner shall examine the jurors appearing in obedience to the summons, and may excuse jurors for whom service would be an extreme hardship, who would be unable to remain impartial in determining the issues, or are otherwise disqualified to serve as jurors. If the remaining jurors are less than six in number, the coroner shall cause sufficient additional names to be drawn from the jury box and have them summoned, so as to obtain the immediate attendance of at least six qualified jurors. The first six qualified jurors constitute the inquest jury.

(3)        If it appears that the deceased was slain, or came to his death in such manner as to indicate any person or persons guilty of the crime in connection with the said death, then the said inquiry shall ascertain who was guilty, either as principal or accessory, or otherwise, if known; and the cause and manner of his death.

(4)        Whenever in such investigations, whether preliminary or before his jury, it shall appear to the coroner or to the jury that any person or persons are culpable in the matter of such death, he shall forthwith issue his warrant for such persons and cause the same to be brought before him and the inquiry shall proceed as in the case of preliminary hearings in the district court, and in case it appears to the said coroner and the jury that such persons are probably guilty of any crime in connection with the death of the deceased, then the said coroner shall commit such persons to jail, if it appears that such persons are probably guilty of a capital crime, and in case it appears that such persons are not probably guilty of a capital crime, but are probably guilty of a lesser crime, then such coroner is to have the power and authority to fix bail for such person or persons. All such persons as are found probably guilty in such hearing shall be delivered to the keeper of the common jail for such county by the sheriff or such other officer as may perform his duties at such hearings and committed to jail unless such persons have been allowed and given the bail fixed by such coroner.

(5)        As many persons as are found to be material witnesses in the matters involved in such inquiry and hearings, and are not culpable themselves shall be bound in recognizance with sufficient surety to appear at the next superior court to give evidence, and such as may default in giving such recognizance may be by such coroner committed to jail as is provided for State witnesses in other cases.

(6)        Immediately upon information of the death of a person within his county, under such circumstances as call for an investigation as provided in G.S. 130A‑383, the coroner shall notify the district attorney of the superior court and the medical examiner.

(7)        If an inquest or preliminary hearing be ordered, to arrange for the examination of any and all witnesses including those who may be offered by the county medical examiner.

(8)        To permit counsel for the family of the deceased, the solicitor of his district, or anyone designated by him, and counsel for any accused person to be present and participate in such hearing and examine and cross‑examine witnesses and, whenever a warrant shall have been issued for any accused person, such accused person shall be entitled to counsel and to a full and complete hearing.

(9)        To hold his inquiry where the body of the deceased shall be or at any other place in the county, and the body of the deceased need not be present at such hearing. The hearing may be adjourned to other times and places.

(10)      To reduce to writing all of the testimony of all witnesses, and to have each witness to sign his testimony in the presence of the coroner, who shall attest the same, and, upon direction of the district attorney of the district, all of the testimony heard by the coroner and his jury shall be taken stenographically, and expense of such taking, when approved by the coroner and the district attorney of the district, shall be paid by the county. When the testimony is taken by a stenographer, the witness shall be caused to sign the same after it has been written out, and the coroner shall attest such signature. The attestation of all the signatures of witnesses who shall testify before the coroner shall include attaching his seal, and such statements, when so signed and attested, shall be received as competent evidence in all courts either for the purpose of contradiction or corroboration of witnesses who make the same, under the same rules as other evidence to contradict or corroborate may be now admitted. The coroner shall file a copy of all written testimony given at the hearing with the county medical examiner and with the district attorney of the superior court. (Code, s. 657; 1899, c. 478; 1905, c. 628; Rev., s. 1051; 1909, c. 707, s. 1; C.S., s. 1020; Ex. Sess. 1924, c. 65; 1955, c. 972, s. 2; 1957, c. 503, ss. 1, 2; 1967, c. 1154, s. 6; 1973, c. 47, s. 2; c. 108, s. 92; c. 558; 2007‑484, s. 11(d).)



§ 152-8. Acts as sheriff in certain cases; special coroner.

§ 152‑8.  Acts as sheriff in certain cases; special coroner.

If at any time there is no person properly qualified to act as sheriff in any county, the coroner of such county is hereby required to execute all process and in all other things to act as sheriff, until some person is appointed sheriff in said county; and he shall be under the same rules and regulations, and subject to the same forfeitures, fines, and penalties as sheriffs are by law for neglect or disobedience of the same duties. If at any time the sheriff of any county is interested in or a party to any proceeding in any court, and there is no coroner in such county, or if the coroner is interested in any such proceeding, then the clerk of the court from which such process issues shall appoint some suitable person to act as special coroner to execute such process, and such special coroner shall be under the same rules, regulations, and penalties as hereinabove provided for. (Code, s. 658; 1891, c. 173; Rev., s. 1052; C.S., s. 1021; Ex. Sess. 1924, c. 65.)



§ 152-9. Compensation of jurors at inquest.

§ 152‑9.  Compensation of jurors at inquest.

All persons who may be summoned to act as jurors in any inquest held by a coroner over dead bodies, and who, in obedience thereto, appear and act as such jurors, shall be entitled to the same compensation in per diem and mileage as is allowed by law to jurors acting in the superior courts. The coroners of the respective counties are authorized and empowered to take proof of the number of days of service of each juror so acting, and also of the number of miles traveled by such juror in going to and returning from such place of inquest, and shall file with the board of commissioners of the county a correct account of the same, which shall be, by such commissioners, audited and paid in the manner provided for the pay of jurors acting in the superior courts. (Code, ss. 659, 660; Rev., s. 1053; C.S., s. 1022; Ex. Sess. 1924, c. 65.)



§ 152-10. Hearing by coroner in lieu of other preliminary hearing; habeas corpus.

§ 152‑10.  Hearing by coroner in lieu of other preliminary hearing; habeas corpus.

All hearings by a coroner and his jury, as provided herein, when the accused has been arrested and has participated in such hearing, shall be in lieu of any other preliminary hearing, and such cases shall be immediately sent to the clerk of the superior court of such county and docketed by him in the same manner as warrants from magistrates. Any accused person who shall be so committed by a coroner shall have the right, upon habeas corpus, to have a judge of the superior or district court review the action of the coroner in fixing  bail or declining the same. (Ex. Sess. 1924, c. 65; 1973, c. 108, s. 93.)



§ 152-11. Service of process issued by coroner.

§ 152‑11.  Service of process issued by coroner.

All process, both subpoenas and warrants for the arrest of any person or persons, and orders for the summoning of a jury, in case it may appear necessary for such coroner to issue such order, shall be served by the sheriff or other lawful officer of the county in which such dead body is found, and in case it is necessary to subpoena witnesses or to arrest persons in a county other than such county in which the body of the deceased is found, then such coroner may issue his process to any other county in the State, with his official seal attached, and such process shall be served by the sheriff or other lawful officer of the county to which it is directed, but such process shall not be served outside of the county in which such dead body is found unless attested by the official seal of such coroner. (Ex. Sess. 1924, c. 65.)






Chapter 152A - County Medical Examiner.

§§ 152A-1 through 152A-12. Repealed by Session Laws 1967, c. 1154, s. 8.

Chapter 152A.

County Medical Examiner.

§§ 152A‑1 through 152A‑12.  Repealed by Session Laws 1967, c. 1154, s. 8.






Chapter 153 - Counties and County Commissioners.

§§ 153-1 through 153-382. Repealed by Session Laws 1973, c. 822.

Chapter 153.

Counties and County Commissioners.

§§ 153‑1 through 153‑382.  Repealed by Session Laws 1973, c. 822.






Chapter 153A - Counties.

§ 153A-1. Definitions.

Chapter 153A.

Counties.

Article 1.

Definitions and Statutory Construction.

§ 153A‑1.  Definitions.

Unless otherwise specifically provided, or unless otherwise clearly required by the context, the words and phrases defined in this section have the meaning indicated when used in this Chapter.

(1)        "City" means a city as defined by G.S. 160A‑1(2), except that it does not include a city that, without regard to its date of incorporation, would be disqualified from receiving gasoline tax allocations by G.S. 136‑41.2(a).

(2)        "Clerk" means the clerk to the board of commissioners.

(3)        "County" means any one of the counties listed in G.S. 153A‑ 10.

(4)        "General law" means an act of the General Assembly that applies to all units of local government, to all counties, to all counties within a class defined by population or other criteria, to all cities, or to all cities within a class defined by population or other criteria, including a law that meets the foregoing standards but contains a clause or section exempting from its effect one or more counties, cities, or counties and cities.

(5)        "Local act" means an act of the General Assembly that applies to one or more specific counties, cities, or counties and cities by name. "Local act" is interchangeable with the terms "special act," "special law," "public‑local act," and "private act," is used throughout this Chapter in preference to those terms, and means a local act as defined in this subdivision without regard to the terminology employed in local acts or other portions of the General Statutes.

(6)        "Publish," "publication," and other forms of the verb "to publish" mean insertion in a newspaper qualified under G.S. 1‑ 597 to publish legal advertisements in the county. (1973, c. 822, s. 1.)



§ 153A-2. Effect on prior laws and actions taken pursuant to prior laws.

§ 153A‑2.  Effect on prior laws and actions taken pursuant to prior laws.

The provisions of this Chapter, insofar as they are the same in substance as laws in effect as of December 31, 1973, are intended to continue those laws in effect and not to be new enactments. The enactment of this Chapter does not require the readoption of any county or city ordinance adopted pursuant to laws that were in effect as of December 31, 1973, and that are restated or  revised in this Chapter. The provisions of this Chapter do not affect  any act heretofore done, any liability incurred, any right accrued or vested, or any suit or prosecution begun or cause of action accrued as of January 1, 1974. (1973, c. 822, s. 1.)



§ 153A-3. Effect of Chapter on local acts.

§ 153A‑3.  Effect of Chapter on local acts.

(a)        Except as provided in this section, nothing in this Chapter repeals or amends a local act in effect as of January 1, 1974, or any portion of such an act, unless this Chapter or a subsequent enactment of the General Assembly clearly shows a legislative intent to repeal or supersede that local act.

(b)        If this Chapter and a local act each provide a procedure that contains every action necessary for the performance or execution of a power, right, duty, function, privilege, or immunity, the two procedures may be used in the alternative, and a county may follow either one.

(c)        If this Chapter and a local act each provide a procedure for the performance or execution of a power, right, duty, function, privilege, or immunity, but the local act procedure does not contain every action necessary for the performance or execution, the two procedures may be used in the alternative, and a county may follow either one; but the local act procedure shall be supplemented as necessary by this Chapter's procedure. If a local act procedure is being supplemented in such a manner, and there is a conflict or inconsistency between the local act procedure and this Chapter's procedure, the local act procedure shall be followed.

(d)        If a power, right, duty, function, privilege, or immunity is conferred on counties by this Chapter, and a local act enacted earlier than this Chapter omits or expressly denies or limits the same power, right, duty, function, privilege, or immunity, this Chapter supersedes the local act. (1973, c. 822, s. 1.)



§ 153A-4. Broad construction.

§ 153A‑4.  Broad construction.

It is the policy of the General Assembly that the counties of this State should have adequate authority to exercise the powers, rights, duties, functions, privileges, and immunities conferred upon them by law. To this end, the provisions of this Chapter and of local acts shall be broadly construed and grants of power shall be construed to include any powers that are reasonably expedient to the exercise of the power. (1973, c. 822, s. 1.)



§ 153A-5. Statutory references deemed amended to conform to Chapter.

§ 153A‑5.  Statutory references deemed amended to conform to Chapter.

If a reference is made in another portion of the General Statutes, in a local act, or in a city or county ordinance, resolution, or order to a portion of Chapter 153, and the reference is to Chapter 153 as it existed immediately before February 1, 1974, the reference is deemed amended to refer to that portion of this Chapter that most nearly corresponds to the repealed or superseded portion of Chapter 153. (1973, c. 822, s. 1.)



§§ 153A-6 through 153A-9. Reserved for future codification purposes.

§§ 153A‑6 through 153A‑9.  Reserved for future codification purposes.



§ 153A-10. State has 100 counties.

Article 2.

Corporate Powers.

§ 153A‑10.  State has 100 counties.

North Carolina has 100 counties. They are: Alamance, Alexander, Alleghany, Anson, Ashe, Avery, Beaufort, Bertie, Bladen, Brunswick, Buncombe, Burke, Cabarrus, Caldwell, Camden, Carteret, Caswell, Catawba, Chatham, Cherokee, Chowan, Clay, Cleveland, Columbus, Craven, Cumberland, Currituck, Dare, Davidson, Davie, Duplin, Durham, Edgecombe, Forsyth, Franklin, Gaston, Gates, Graham, Granville, Greene, Guilford, Halifax, Harnett, Haywood, Henderson, Hertford, Hoke, Hyde, Iredell, Jackson, Johnston, Jones, Lee, Lenoir, Lincoln, Macon, Madison, Martin, McDowell, Mecklenburg, Mitchell, Montgomery, Moore, Nash, New Hanover, Northampton, Onslow, Orange, Pamlico, Pasquotank, Pender, Perquimans, Person, Pitt, Polk, Randolph, Richmond, Robeson, Rockingham, Rowan, Rutherford, Sampson, Scotland, Stanly, Stokes, Surry, Swain, Transylvania, Tyrrell, Union, Vance, Wake, Warren, Washington, Watauga, Wayne, Wilkes, Wilson, Yadkin, and Yancey. (1973, c. 822, s. 1.)



§ 153A-11. Corporate powers.

§ 153A‑11.  Corporate powers.

The inhabitants of each county are a body politic and corporate under the name specified in the act creating the county. Under that name they are vested with all the property and rights of property belonging to the corporation; have perpetual succession; may sue and be sued; may contract and be contracted with; may acquire and hold any property and rights of property, real and personal, that may be devised, bequeathed, sold, or in any manner conveyed, dedicated to, or otherwise acquired by the corporation, and from time to time may hold, invest, sell, or dispose of the property and rights of property; may have a common seal and alter and renew it at will; and have and may exercise in conformity with the laws of this State county powers, rights, duties, functions, privileges, and immunities of every name and nature. (1868, c. 20, ss. 1, 2, 3, 8; 1876‑7, c. 141, s. 1; Code, ss. 702, 703, 704, 707; Rev., ss. 1309, 1310, 1318; C.S., ss. 1290, 1291, 1297; 1973, c. 822, s. 1.)



§ 153A-12. Exercise of corporate power.

§ 153A‑12.  Exercise of corporate power.

Except as otherwise directed by law, each power, right, duty, function, privilege and immunity of the corporation shall be exercised by the board of commissioners. A power, right, duty, function, privilege, or immunity shall be carried into execution as provided by the laws of the State; a power, right, duty, function, privilege, or immunity that is conferred or imposed by law without direction or restriction as to how it is to be exercised or performed  shall be carried into execution as provided by ordinance or resolution of the board of commissioners. (1868, c. 20, ss. 1, 2; 1876‑7, c. 141, s. 1; Code, ss. 702, 703; Rev., s. 1309; C.S., s. 1290; 1973, c. 882, s. 1.)



§ 153A-13. Continuing contracts.

§ 153A‑13.  Continuing contracts.

A county may enter into continuing contracts, some portion or all of which are to be performed in ensuing fiscal years. In order to enter into such a contract, the county must have sufficient funds appropriated to meet any amount to be paid under the contract in the fiscal year in which it is made. In each year, the board of commissioners shall appropriate sufficient funds to meet the amounts to be paid during the fiscal year under continuing contracts previously entered into. (1959, c. 250; 1973, c. 822, s. 1.)



§ 153A-14. Grants and loans from other governments.

§ 153A‑14.  Grants and loans from other governments.

A county may contract for and accept grants and loans as permitted by G.S. 160A‑17.1. (1973, c. 822, s. 1; 2007‑91, s. 2.)



§ 153A-15. Consent of board of commissioners necessary in certain counties before land may be condemned or acquired by a unit of local government outside the county.

§ 153A‑15.  Consent of board of commissioners necessary in certain counties before land may be condemned or acquired by a unit of local government outside the county.

(a)        Notwithstanding the provisions of Chapter 40A of the General Statutes or any other general law or local act conferring the power of eminent domain, before final judgment may be entered in any action of condemnation initiated by a county, city or town, special district, or other unit of local government which is located wholly or primarily outside another county, whereby the condemnor seeks to acquire property located in the other county, the condemnor shall furnish proof that the county board of commissioners of the county where the land is located has consented to the taking.

(b)        Notwithstanding the provisions of G.S. 153A‑158, 160A‑240.1, 130A‑55, or any other general law or local act conferring the power to acquire real property, before any county, city or town, special district, or other unit of local government which is located wholly or primarily outside another county acquires any real property located in the other county by exchange, purchase or lease, it must have the approval of the county board of commissioners of the county where the land is located.

(c)        This section applies to Alamance, Alleghany, Anson, Ashe, Bertie, Bladen, Brunswick, Burke, Buncombe, Cabarrus, Caldwell, Camden, Carteret, Caswell, Catawba, Chatham, Cherokee, Clay, Cleveland, Columbus, Craven, Cumberland, Currituck, Davidson, Davie, Duplin, Durham, Edgecombe, Forsyth, Franklin, Gaston, Graham, Granville, Greene, Guilford, Halifax, Harnett, Haywood, Henderson, Hoke, Iredell, Jackson, Johnston, Jones, Lee, Lenoir, Lincoln, Macon, Madison, Martin, McDowell, Mecklenburg, Montgomery, Nash, New Hanover, Northampton, Onslow, Orange, Pamlico, Pasquotank, Pender, Perquimans, Person, Pitt, Polk, Richmond, Robeson, Rockingham, Rowan, Sampson, Scotland, Stanly, Stokes, Surry, Swain, Transylvania, Union, Vance, Wake, Warren, Watauga, Wayne, Wilkes, and Yancey Counties only.

(d)        This section does not apply as to any condemnation or acquisition of real property or an interest in real property by a city where the property to be condemned or acquired is within the corporate limits of that city. (1981, c. 134, ss. 1, 2; c. 270, ss. 1, 2; c. 283, ss. 1‑3; c. 459, s. 1; c. 941, s. 1; 1981 (Reg. Sess., 1982), c. 1150, s. 1; 1989 (Reg. Sess., 1990), c. 973, s. 1; c. 1061, s. 1; 1991, c. 615, s. 3; 1991 (Reg. Sess., 1992), c. 790, s. 1; 1993 (Reg. Sess., 1994), c. 624, s. 1; c. 628, s. 1; 1995 (Reg. Sess., 1996), c. 681, s. 1; 1997‑164, s. 1; 1997‑263, s. 1; 1998‑110, s. 1; 1998‑217, s. 47; 1999‑6, s. 1; 2005‑33, s. 1.)



§ 153A-15.1. Agreement to make payment in lieu of future ad valorem taxes required before wetlands acquisition by a unit of local government.

§ 153A‑15.1.  Agreement to make payment in lieu of future ad valorem taxes required before wetlands acquisition by a unit of local government.

(a)        Condemnation.  Notwithstanding the provisions of G.S. 153A‑15, Chapter 40A of the General Statutes, or any other general law or local act conferring the power of eminent domain, before a final judgment may be entered or a final condemnation resolution adopted in an action of condemnation initiated by a unit of local government whose property is exempt from tax under Section 2(3) of Article V of the North Carolina Constitution, whereby the condemnor seeks to acquire land for the purpose of wetlands mitigation, the condemnor shall agree in writing to pay to the county where the land is located a sum equal to the estimated amount of ad valorem taxes that would have accrued to the county for the next 20 years had the land not been acquired by the condemnor.

(b)        Purchase.  Notwithstanding the provisions of G.S. 130A‑55, 153A‑15, 153A‑158, 160A‑240.1, or any other general law or local act conferring the power to acquire real property, before any unit of local government whose property is exempt from tax under Section 2(3) of Article V of the North Carolina Constitution purchases any land for the purpose of wetlands mitigation, the unit shall agree in writing to pay to the county where the land is located a sum equal to the estimated amount of ad valorem taxes that would have accrued to the county for the next 20 years had the land not been acquired by the acquiring unit.

(c)        Definition.  For purposes of this section, the "estimated amount of ad valorem taxes that would have accrued for the next 20 years" means the total assessed value of the acquired land excluded from the county's tax base multiplied by the tax rate set by the county board of commissioners in its most recent budget ordinance adopted under Chapter 159 of the General Statutes, and then multiplied by 20.

(d)        Exception.  This section does not apply to any condemnation or acquisition of land by a city or special district if the land to be condemned or acquired is within the corporate limits of that city or special district or within the county where the city or special district is located.

(e)        Application.  This section applies only to land acquired in counties designated as a development tier one area under G.S. 143B‑437.08. (2004‑188, s. 1; 2006‑252, s. 2.17.)



§ 153A-16. Reserved for future codification purposes.

§ 153A‑16.  Reserved for future codification purposes.



§ 153A-17. Existing boundaries.

Article 3.

Boundaries.

§ 153A‑17.  Existing boundaries.

The boundaries of each county shall remain as presently established, until changed in accordance with law. (1973, c. 822, s. 1.)



§ 153A-18. Uncertain or disputed boundary.

§ 153A‑18.  Uncertain or disputed boundary.

(a)        If two or more counties are uncertain as to the exact location of the boundary between them, they may cause the boundary to be surveyed, marked, and mapped. The counties may appoint special commissioners to supervise the surveying, marking, and mapping. A commissioner so appointed or a person surveying or marking the boundary may enter upon private property to view and survey the boundary or to erect boundary markers. Upon ratification of the survey by the board of commissioners of each county, a map showing the surveyed boundary shall be recorded in the office of the register of deeds of each county in the manner provided by law for the recordation of maps or plats and in the Secretary of State's office. The map shall contain a reference to the date of each resolution of ratification and to the page in the minutes of each board of commissioners where the resolution may be found. Upon recordation, the map is conclusive as to the location of the boundary.

(b)        If two or more counties dispute the exact location of the boundary between them, and the dispute cannot be resolved pursuant to subsection (a) of this section, any of the counties may apply to a superior court judge who has jurisdiction pursuant to G.S. 7A‑47.1 or 7A‑48 in any of the districts or sets of districts as defined in G.S. 7A‑41.1 in which any of the counties is located for appointment of a boundary commission. The application shall identify the disputed boundary and ask that a boundary commission be appointed. Upon receiving the application, the court shall set a date for a hearing on whether to appoint the commission. The court shall cause notice of the hearing to be served on the other county or counties. If, after the hearing, the court finds that the location of the boundary is disputed, it shall appoint a boundary commission.

The commission shall consist of one resident of each disputing county and a resident of some other county. The court may appoint one or more surveyors to assist the commission. The commission shall locate, survey, and map and may mark the disputed boundary. To do so it may take evidence and hear testimony, and any commissioner and any person surveying or marking the boundary may enter upon private property to view and survey the boundary or to erect boundary markers. Within 45 days after the day it is appointed, unless this time is extended by the court, the commission shall make its report (which shall include a map of the surveyed boundary) to the court. To be sufficient, the report must be concurred in by a majority of the commissioners. If the court is satisfied that the commissioners have made no error of law, it shall ratify the report, after which the map shall be recorded in the office of the register of deeds of each county in the manner provided by law for the recordation of maps or plats and in the Secretary of State's office. Upon recordation, the map is conclusive as to the location of the boundary.

The disputing counties shall divide equally the costs of locating, surveying, marking, and mapping the boundary, unless the court finds that an equal division of the costs would be unjust. In that case the court may determine the division of costs.

(c)        Two or more counties may establish the boundary between them pursuant to subsection (a), above, by the use of base maps prepared from orthophotography, which base maps show the monuments of the United States Geological Survey and North Carolina State Plane Coordinate System established pursuant to Chapter 102 of the General Statutes. Upon ratification of the location of the boundary determined from orthophotography by the board of commissioners of each county, the map showing the boundary and the monuments of the United States Geological Survey and North Carolina State Plane Coordinate System shall be recorded in the Office of the Register of Deeds of each county and in the Secretary of State's office. The map shall contain a reference to the date of each resolution of ratification and to the page in the minutes of each board of commissioners where the resolution may be found. Upon recordation, the map is conclusive as to the location of the boundary. (1836, c. 3; R.C., c. 27; Code, s. 721; Rev., s. 1322; C.S., s. 1299; 1925, c. 251; 1973, c. 822, s. 1; 1987 (Reg. Sess., 1988), c. 1037, s. 121; 1997‑299, s. 1.)



§ 153A-19. Establishing and naming townships.

§ 153A‑19.  Establishing and naming townships.

(a)        A county may by resolution establish and abolish townships, change their boundaries, and prescribe their names, except that no such resolution may become effective during the period beginning January 1, 1998, and ending January 2, 2000, and any resolution providing that the boundaries of a township shall change automatically with changes in the boundaries of a city shall not be effective during that period. The current boundaries of each township within a county shall at all times be drawn on a map, or set out in a written description, or shown by a combination of these techniques. This current delineation shall be available for public inspection in the office of the clerk.

(b)        Any provision of a city charter or other local act which provides that the boundaries of a township shall change automatically upon a change in a city boundary shall not be effective during the period beginning January 1, 1998, and ending January 2, 2000.

(c)        The county manager or, where there is no county manager, the chairman of the board of commissioners, shall report township boundaries and changes in those boundaries to the United States Bureau of the Census in the Boundary and Annexations Survey. In responding to the surveys, each county manager or, if there is no manager, chairman of the board of commissioners shall consult with the county board of elections and other appropriate local agencies as to the location of township boundaries, so that the Census Bureau's mapping of township boundaries does not disagree with any county voting precinct boundaries that may be based on township boundaries. (1868, c. 20, s. 8; Code, s. 707; Rev., s. 1318; C.S., s. 1297; 1973, c. 822, s. 1; 1987, c. 715, s. 1; c. 879, s. 2; 1993, c. 352, s. 1; 1995, c. 423, s. 4.)



§ 153A-20. Map of electoral districts.

§ 153A‑20.  Map of electoral districts.

If a county is divided into electoral districts for the purpose of nominating or electing persons to the board of commissioners, the current boundaries of the electoral districts shall at all times be drawn on a map, or set out in a written description, or shown by a combination of these techniques. This current delineation shall be available for public inspection in the office of  the clerk. (1973, c. 822, s. 1.)



§ 153A-21. Repealed by Session Laws 1973, c. 884.

§ 153A‑21.  Repealed by Session Laws 1973, c. 884.



§ 153A-22. Redefining electoral district boundaries.

§ 153A‑22.  Redefining electoral district boundaries.

(a)        If a county is divided into electoral districts for the purpose of nominating or electing persons to the board of commissioners, the board of commissioners may find as a fact whether there is substantial inequality of population among the districts.

(b)        If the board finds that there is substantial inequality of population among the districts, it may by resolution redefine the electoral districts.

(c)        Redefined electoral districts shall be so drawn that the quotients obtained by dividing the population of each district by the number of commissioners apportioned to the district are as nearly equal as practicable, and each district shall be composed of territory within a continuous boundary.

(d)        No change in the boundaries of an electoral district may affect the unexpired term of office of a commissioner residing in the district and serving on the board on the effective date of the resolution. If the terms of office of members of the board do not all expire at the same time, the resolution shall state which seats are to be filled at the initial election held under the resolution.

(e)        A resolution adopted pursuant to this section shall be the basis of electing persons to the board of commissioners at the first general election for members of the board of commissioners occurring after the resolution's effective date, and thereafter. A resolution becomes effective upon its adoption, unless it is adopted during the period beginning 150 days before the day of a primary and ending on the day of the next succeeding general election for membership on the board of commissioners, in which case it becomes effective on the first day after the end of the period.

(f)         Not later than 10 days after the day on which a resolution becomes effective, the clerk shall file in the Secretary of State's office, in the office of the register of deeds of the county, and with the chairman of the county board of elections, a certified copy of the resolution.

(g)        This section shall not apply to counties where under G.S. 153A‑ 58(3)d. or under public or local act, districts are for residence purposes only, and the qualified voters of the entire county nominate all candidates for and elect all members of the board. (1981, c. 795.)



§§ 153A-23 through 153A-24. Reserved for future codification purposes.

§§ 153A‑23 through 153A‑24.  Reserved for future codification purposes.



§ 153A-25. Qualifications for appointive office.

Article 4.

Form of Government.

Part 1. General Provisions.

§ 153A‑25.  Qualifications for appointive office.

The board of commissioners may fix qualifications for any appointive office, including a requirement that a person serving in such an office reside within the county. The board may not waive qualifications fixed by law for an appointive office but may fix additional qualifications for that office. (1973, c. 822, s. 1.)



§ 153A-26. Oath of office.

§ 153A‑26.  Oath of office.

Each person elected by the people or appointed to a county office shall, before entering upon the duties of the office, take and subscribe the oath of office prescribed in Article VI, Sec. 7 of the Constitution. The oath of office shall be administered by some person authorized by law to administer oaths and shall be filed with the clerk.

On the first Monday in December following each general election at which county officers are elected, the persons who have been elected to county office in that election shall assemble at the regular meeting place of the board of commissioners. At that time each such officer shall take and subscribe the oath of office. An officer not present at this time may take and subscribe the oath at a later time. (1868, c. 20, s. 8; 1874‑5, c. 237, s. 3; Code, ss. 707, 708; 1895, c. 135, ss. 3, 4; Rev., ss. 1316, 1318; C.S., ss. 1295, 1297; 1965, c. 26; 1973, c. 822, s. 1.)



§ 153A-27. Vacancies on the board of commissioners.

§ 153A‑27.  Vacancies on the board of commissioners.

If a vacancy occurs on the board of commissioners, the remaining members of the board shall appoint a qualified person to fill the vacancy. If the number of vacancies on the board is such that a quorum of the board cannot be obtained, the chairman of the board shall appoint enough members to make up a quorum, and the board shall then proceed to fill the remaining vacancies. If the number of vacancies on the board is such that a quorum of the board cannot be obtained and the office of chairman is vacant, the clerk of superior court of the county shall fill the vacancies upon the request of any remaining member of the board or upon the petition of any five registered voters of the county. If for any other reason the remaining members of the board do not fill a vacancy within 60 days after the day the vacancy occurs, the clerk shall immediately report the vacancy to the clerk of superior court of the county. The clerk of superior court shall, within 10 days after the day the vacancy is reported to him, fill the vacancy.

If the member being replaced was serving a two‑year term, or if the member was serving a four‑year term and the vacancy occurs later than 60 days before the general election held after the first two years of the term, the appointment to fill the vacancy is for the remainder of the unexpired term. Otherwise, the term of the person appointed to fill the vacancy extends to the first Monday in December next following the first general election held more than 60 days after the day the vacancy occurs; at that general election, a person shall be elected to the seat vacated, either to the remainder of the unexpired term or, if the term has expired, to a full term.

To be eligible for appointment to fill a vacancy, a person must (i) be a member of the same political party as the member being replaced, if that member was elected as the nominee of a political party, and (ii) be a resident of the same district as the member being replaced, if the county is divided into electoral districts. The board of commissioners or the clerk of superior court, as the case may be, shall consult the county executive committee of the appropriate political party before filling a vacancy, but neither the board nor the clerk of the superior court is bound by the committee's recommendation. (Code, s. 719; 1895, c. 135, s. 7; Rev., s. 1314; 1909, c. 490, s. 1; C.S., s. 1294; 1959, c. 1325; 1965, cc. 239, 382; 1967, cc. 7, 424, 439, 1022; 1969, cc. 82, 222; 1971, c. 743, s. 1; 1973, c. 822, s. 1; 1985, c. 563, ss. 7.3, 7.4.)



§ 153A-27.1. Vacancies on board of commissioners in certain counties.

§ 153A‑27.1.  Vacancies on board of commissioners in certain counties.

(a)        If a vacancy occurs on the board of commissioners, the remaining members of the board shall appoint a qualified person to fill the vacancy. If the number of vacancies on the board is such that a quorum of the board cannot be obtained, the chairman of the board shall appoint enough members to make up a quorum, and the board shall then proceed to fill the remaining vacancies. If the number of vacancies on the board is such that a quorum of the board cannot be obtained and the office of chairman is vacant, the clerk of superior court of the county shall fill the vacancies upon the request of any remaining member of the board or upon the petition of any registered voters of the county.

(b)        If the member being replaced was serving a two‑year term, or if the member was serving a four‑year term and the vacancy occurs later than 60 days before the general election held after the first two years of the term, the appointment to fill the vacancy is for the remainder of the unexpired term. Otherwise, the term of the person appointed to fill the vacancy extends to the first Monday in December next following the first general election held more than 60 days after the day the vacancy occurs; at that general election, a person shall be elected to the seat vacated for the remainder of the unexpired term.

(c)        To be eligible for appointment to fill a vacancy, a person must (i) be a member of the same political party as the member being replaced, if that member was elected as the nominee of a political party, and (ii) be a resident of the same district as the member being replaced, if the county is divided into electoral districts.

(d)        If the member who vacated the seat was elected as a nominee of a political party, the board of commissioners, the chairman of the board, or the clerk of superior court, as the case may be, shall consult the county executive committee of the appropriate political party before filling the vacancy, and shall appoint the person recommended by the county executive committee of the political party of which the commissioner being replaced was a member, if the party makes a recommendation within 30 days of the occurrence of the vacancy.

(e)        Whenever because of G.S. 153A‑58(3)b. or because of any local act, only the qualified voters of an area which is less than the entire county were eligible to vote in the general election for the member whose seat is vacant, the appointing authority must accept the recommendation only if the county executive committee restricted voting to committee members who represent precincts all or part of which were within the territorial area of the district of the county commissioner.

(f)         The provisions of any local act which provides that a county executive committee of a political party shall fill any vacancy on a board of county commissioners are repealed.

(g)        Counties subject to this section are not subject to G.S. 153A‑27.

(h)        This section shall apply only in the following counties: Alamance, Alexander, Alleghany, Avery, Beaufort, Brunswick, Buncombe, Burke, Cabarrus, Caldwell, Carteret, Cherokee, Clay, Cleveland, Cumberland, Dare, Davidson, Davie, Forsyth, Graham, Guilford, Haywood, Henderson, Hyde, Jackson, Lee, Lincoln, Macon, Madison, McDowell, Mecklenburg, Moore, Pender, Polk, Randolph, Rockingham, Rutherford, Sampson, Stanly, Stokes, Transylvania, Wake, and Yancey.  (1981, c. 763, ss. 6, 14; c. 830; 1983, c. 418; 1985, c. 563, s. 7.2; 1987, c. 196, s. 1; 1989, c. 296; c. 497, s. 2; 1991, c. 395, s. 1; c. 558, s. 1; 1995 (Reg. Sess., 1996), c. 683, s. 1; 1997‑88, s. 1; 2009‑32, s. 1.)



§ 153A-28. Compensation of board of commissioners.

§ 153A‑28.  Compensation of board of commissioners.

The board of commissioners may fix the compensation and allowances of the chairman and other members of the board by inclusion of the compensation and allowances in and adoption of the budget ordinance. In addition, if the chairman or any other member of the board becomes a full‑time county official, pursuant to G.S. 153A‑81 or 153A‑84, his compensation and allowances may be adjusted at any time during his service as a full‑time official, for the duration of that service. (Code, s. 709; Rev., s. 2785; 1907, c. 500; C.S., s. 3918; 1969, c. 180, s. 1; 1971, c. 1125, s. 1; 1973, c. 822, s. 1.)



§ 153A-29. Repealed by Session Laws 1975, c. 514, s. 17.

§ 153A‑29.  Repealed by Session Laws 1975, c. 514, s. 17.



§§ 153A-30 through 153A-33. Reserved for future codification purposes.

§§ 153A‑30 through 153A‑33.  Reserved for future codification purposes.



§ 153A-34. Structure of boards of commissioners.

Part 2. Structure of the Board of Commissioners.

§ 153A‑34.  Structure of boards of commissioners.

Each county is governed by a board of commissioners. The structure and manner of election of the board of commissioners in each county shall remain as it is on February 1, 1974, until changed in accordance with law. (Rev., s. 1311; C.S., s. 1292; 1973, c. 822, s. 1.)



§§ 153A-35 through 153A-38. Reserved for future codification purposes.

§§ 153A‑35 through 153A‑38.  Reserved for future codification purposes.



§ 153A-39. Selection of chairman and vice-chairman; powers and duties.

Part 3. Organization and Procedures of the Board of Commissioners.

§ 153A‑39.  Selection of chairman and vice‑chairman; powers and duties.

On:

(1)        The first Monday in December of each even‑numbered year; and

(2)        Its first regular meeting in December of each odd‑numbered year,

the board of commissioners shall choose one of its members as chairman for the ensuing year, unless the chairman is elected as such by the people or otherwise designated by law. The board shall also at that time choose a vice‑chairman to act in the absence or disability of the chairman. If the chairman and the vice‑chairman are both absent from a meeting of the board, the members present may choose a temporary chairman.

The chairman is the presiding officer of the board of commissioners. Unless excused by rule of the board, the presiding officer has the duty to vote on any question before the board, but he has no right to break a tie vote in which he participated. (Code, s. 706; Rev., s. 1317; C.S., s. 1296; 1945, c. 132; 1951, c. 904, s. 1; 1961, c. 154; 1967, c. 617, s. 1; 1969, c. 349, s. 1; c. 1036; 1973, c. 822, s. 1; 1993, c. 95.)



§ 153A-40. Regular and special meetings.

§ 153A‑40.  Regular and special meetings.

(a)        The board of commissioners shall hold a regular meeting at least once a month, and may hold more frequent regular meetings. The board may by resolution fix the time and place of its regular meetings. If such a resolution is adopted, at least 10 days before the first meeting to which the resolution is to apply, the board shall cause a copy of it to be posted on the courthouse bulletin board and a summary of it to be published. If no such resolution is adopted, the board shall meet at the courthouse on the first Monday of each month, or on the next succeeding business day if the first Monday is a holiday.

If use of the courthouse or other designated regular meeting place  is made temporarily impossible, inconvenient, or unwise, the board may change the time or place or both of a regular meeting or of all regular meetings within a specified period of time. The board shall cause notice of the temporary change to be posted at or near the regular meeting place and shall take any other action it considers helpful in informing the public of the temporary change.

The board may adjourn a regular meeting from day to day or to a day certain until the business before the board is completed.

(b)        The chairman or a majority of the members of the board may at any time call a special meeting of the board of commissioners by signing a written notice stating the time and place of the meeting and the subjects to be considered. The person or persons calling the meeting shall cause the notice to be delivered to the chairman and each other member of the board or left at the usual dwelling place of each at least 48 hours before the meeting and shall cause a copy of the notice to be posted on the courthouse bulletin board at least 48 hours before the meeting. Only those items of business specified in the notice may be transacted at a special meeting, unless all members are present or those not present have signed a written waiver.

If a special meeting is called to deal with an emergency, the notice requirements of this subsection do not apply. However, the person or persons calling such a special meeting shall take reasonable action to inform the other members and the public of the meeting. Only business connected with the emergency may be discussed at a meeting called pursuant to this paragraph.

In addition to the procedures set out in this subsection, a person  or persons calling a special or emergency meeting of the board of commissioners shall comply with the notice requirements of Article 33B of General Statutes Chapter 143.

(c)        The board of commissioners shall hold all its meetings within the county except:

(1)        In connection with a joint meeting of two or more public bodies; provided, however, that such a meeting shall be held within the boundaries of the political subdivision represented by the members of one of the public bodies participating;

(2)        In connection with a retreat, forum, or similar gathering held solely for the purpose of providing members of the board with general information relating to the performance of their public duties; provided, however, that members of the board of commissioners shall not vote upon or otherwise transact public business while in attendance at such a gathering;

(3)        In connection with a meeting between the board of commissioners and its local legislative delegation during a session of the General Assembly; provided, however, that at any such meeting the members of the board of commissioners may not vote upon or otherwise transact public business except with regard to matters directly relating to legislation proposed to or pending before the General Assembly;

(4)        While in attendance at a convention, association meeting or similar gathering; provided, however, that any such meeting may be held solely to discuss or deliberate the board's position concerning convention resolutions, elections of association officers and similar issues that are not legally  binding upon the board of commissioners or its constituents.

All meetings held outside the county shall be deemed "official meetings" within the meaning of G.S. 143‑318.10(d). (Code, s. 706; Rev., s. 1317; C.S., s. 1296; 1945, c. 132; 1951, c. 904, s. 1; 1961, c. 154; 1967, c. 617, s. 1; 1969, c. 349, s. 1; c. 1036; 1973, c. 822, s. 1; 1977, 2nd Sess., c. 1191, s. 6; 1985, c. 745.)



§ 153A-41. Procedures.

§ 153A‑41.  Procedures.

The board of commissioners may adopt its own rules of procedure, in keeping with the size and nature of the board and in the spirit of generally accepted principles of parliamentary procedure. (Code, s. 706; Rev., s. 1317; C.S., s. 1296; 1945, c. 132; 1951, c. 904, s. 1; 1961, c. 154; 1967, c. 617, s. 1; 1969, c. 349, s. 1; c. 1036; 1973, c. 822, s. 1.)



§ 153A-42. Minutes to be kept; ayes and noes.

§ 153A‑42.  Minutes to be kept; ayes and noes.

The clerk shall keep full and accurate minutes of the proceedings of the board of commissioners, which shall be available for public inspection. The clerk shall record the results of each vote in the minutes; and upon the request of any member of the board, the ayes and noes upon any question shall be taken and recorded. (Code, s. 712; 1905, c. 530; Rev., s. 1325; C.S., s. 1310; 1953, c. 973, s. 3; 1973, c. 822, s. 1.)



§ 153A-43. Quorum.

§ 153A‑43.  Quorum.

A majority of the membership of the board of commissioners constitutes a quorum. The number required for a quorum is not affected by vacancies. If a member has withdrawn from a meeting without being excused by majority vote of the remaining members present, he shall be counted as present for the purposes of determining whether a quorum is present. The board may compel the attendance of an absent member by ordering the sheriff to take the member into custody. (Code, s. 706; Rev., s. 1317; C.S., s. 1296; 1945, c. 132; 1951, c. 904, s. 1; 1961, c. 154; 1967, c. 617, s. 1; 1969, c. 349, s. 1; c. 1036; 1973, c. 822, s. 1.)



§ 153A-44. Members excused from voting.

§ 153A‑44.  Members excused from voting.

The board may excuse a member from voting, but only upon questions involving the member's own financial interest or official conduct or on matters on which the member is prohibited from voting under G.S. 14‑234, 153A‑340(g), or 153A‑345(e1). For purposes of this section, the question of the compensation and allowances of members of the board does not involve a member's own financial interest or official conduct. (Code, s. 706; Rev., s. 1317; C.S., s. 1296; 1945, c. 132; 1951, c. 904, s. 1; 1961, c. 154; 1967, c. 617, s. 1; 1969, c. 349, s. 1; c. 1036; 1973, c. 822, s. 1; 2001‑409, s. 8; 2005‑426, s. 5.1(b).)



§ 153A-45. Adoption of ordinances.

§ 153A‑45.  Adoption of ordinances.

To be adopted at the meeting at which it is first introduced, an ordinance or any action having the effect of an ordinance (except the budget ordinance, any bond order, or any other ordinance on which a public hearing must be held before the ordinance may be adopted) must receive the approval of all the members of the board of commissioners. If the ordinance is approved by a majority of those voting but not by all the members of the board, or if the ordinance is not voted on at that meeting, it shall be considered at the next regular meeting of the board. If it then or at any time thereafter within 100 days of its introduction receives a majority of the votes cast, a quorum being present, the ordinance is adopted. (1963, c. 1060, ss. 1, 1 1/2; 1965, cc. 388, 567, 1083, 1158; 1967, c. 495, s. 2; 1969, c. 36, s. 1; 1971, c. 702, ss. 1‑3; 1973, c. 822, s. 1.)



§ 153A-46. Franchises.

§ 153A‑46.  Franchises.

No ordinance making a grant, renewal, extension, or amendment of any franchise may be finally adopted until it has been passed at two regular meetings of the board of commissioners. No such grant, renewal, extension, or amendment may be made except by ordinance. (1973, c. 822, s. 1.)



§ 153A-47. Technical ordinances.

§ 153A‑47.  Technical ordinances.

Subject to G.S. 143‑138(e), a county may in an ordinance adopt by reference a published technical code or a standard or regulation promulgated by a public agency. A technical code or standard or regulation so adopted has the force of law in any area of the county in which the ordinance is applicable. An official copy of a technical code or standard or regulation adopted by reference shall be available for public inspection in the office of the clerk and need not be filed in the ordinance book. (1973, c. 822, s. 1.)



§ 153A-48. Ordinance book.

§ 153A‑48.  Ordinance book.

The clerk shall maintain an ordinance book, separate from the minute book of the board of commissioners. The ordinance book shall be indexed and shall be available for public inspection in the office of the clerk. Except as provided in this section and in G.S. 153A‑47, each county ordinance shall be filed and indexed in the ordinance book.

The budget ordinance and any amendments thereto, any bond order, and any other ordinance of limited interest or transitory nature may be omitted from the ordinance book. However, the ordinance book shall contain a section showing the caption of each omitted ordinance and the page in the commissioners' minute book at which the ordinance may be found.

If a county adopts and issues a code of its ordinances, county ordinances need be recorded and indexed in the ordinance book only until they are placed in the codification. (1963, c. 1060, ss. 1, 1 1/2; 1965, cc. 388, 567, 1083, 1158; 1967, c. 495, s. 2; 1969, c. 36, s. 1; 1971, c. 702, ss. 1‑3; 1973, c. 822, s. 1.)



§ 153A-49. Code of ordinances.

§ 153A‑49.  Code of ordinances.

A county may adopt and issue a code of its ordinances. The code may be reproduced by any method that gives legible and permanent copies, and may be issued as a securely bound book or books with periodic separately bound supplements, or as a loose‑leaf book maintained by replacement pages. Supplements or replacement pages should be adopted and issued at least annually, unless there have been no additions to or modifications of the code during the year.

A code may consist of two parts, the "General Ordinances" and the "Technical Ordinances." The technical ordinances may be published as separate books or pamphlets, and may include ordinances regarding the construction of buildings, the installation of plumbing and electric wiring, and the installation of cooling and heating equipment; ordinances regarding the use of public utilities, buildings, or facilities operated by the county; the zoning ordinance; the subdivision control ordinance; the privilege license tax ordinance; and other similar ordinances designated as technical ordinances by the board of commissioners. The board may omit from the code the budget ordinance, any bond orders, and other designated classes of ordinances of limited interest or transitory nature, but the code shall clearly describe the classes of ordinances omitted from it.

The board of commissioners may provide that ordinances (i) establishing or amending the boundaries of county zoning areas or (ii) establishing or amending the boundaries of zoning districts shall be codified by appropriate entries upon official map books to be retained permanently in the office of the clerk or some other county office generally accessible to the public. (1973, c. 822, s. 1.)



§ 153A-50. Pleading and proving county ordinances.

§ 153A‑50.  Pleading and proving county ordinances.

County ordinances shall be pleaded and proved under the rules and procedures of G.S. 160A‑79. References to G.S. 160A‑77 and G.S. 160A‑78 appearing in G.S. 160A‑79 are deemed, for purposes of this section, to refer to G.S. 153A‑49 and G.S. 153A‑48, respectively. (1973, c. 822, s. 1.)



§ 153A-51. Reserved for future codification purposes.

§ 153A‑51.  Reserved for future codification purposes.



§ 153A-52. Conduct of public hearing.

§ 153A‑52.  Conduct of public hearing.

The board of commissioners may hold public hearings at any place within the county. The board may adopt reasonable rules governing the conduct of public hearings, including but not limited to rules (i) fixing the maximum time allotted to each speaker, (ii) providing for the designation of spokesmen for groups of persons supporting or opposing the same position, (iii) providing for the selection of delegates from groups of persons supporting or opposing the same positions when the number of persons wishing to attend the hearing exceeds the capacity of the hall, and (iv) providing for the maintenance of order and decorum in the conduct of the hearing.

The board may continue a public hearing without further advertisement. If a public hearing is set for a given date and a quorum of the board is not then present, the board shall continue the hearing without further advertisement until its next regular meeting. (1973, c. 822, s. 1.)



§ 153A-52.1. Public comment period during regular meetings.

§ 153A‑52.1.  Public comment period during regular meetings.

The board of commissioners shall provide at least one period for public comment per month at a regular meeting of the board. The board may adopt reasonable rules governing the conduct of the public comment period, including, but not limited to, rules (i) fixing the maximum time allotted to each speaker, (ii) providing for the designation of spokesmen for groups of persons supporting or opposing the same positions, (iii) providing for the selection of delegates from groups of persons supporting or opposing the same positions when the number of persons wishing to attend the hearing exceeds the capacity of the hall, and (iv) providing for the maintenance of order and decorum in the conduct of the hearing. The board is not required to provide a public comment period under this section if no regular meeting is held during the month. (2005‑170, s. 2.)



§ 153A-53. Ethics.

§ 153A‑53.  Ethics.

(a)        The board of commissioners shall adopt a resolution or policy containing a code of ethics, as required by G.S. 160A‑83.

(b)        All members of the board of commissioners, whether elected or appointed, shall receive the ethics education required by G.S. 160A‑84.  (2009‑403, s. 4.)



§ 153A-54: Reserved for future codification purposes.

§ 153A‑54: Reserved for future codification purposes.



§ 153A-55: Reserved for future codification purposes.

§ 153A‑55: Reserved for future codification purposes.



§ 153A-56: Reserved for future codification purposes.

§ 153A‑56: Reserved for future codification purposes.



§ 153A-57: Reserved for future codification purposes.

§ 153A‑57: Reserved for future codification purposes.



§ 153A-58. Optional structures.

Part 4. Modification in the Structure of the Board of Commissioners.

§ 153A‑58.  Optional structures.

A county may alter the structure of its board of commissioners by adopting one or any combination of the options prescribed by this section.

(1)        Number of members of the board of commissioners: The board may  consist of any number of members not less than three, except as limited by subdivision (2)d of this section.

(2)        Terms of office of members of the board of commissioners:

a.         Members shall be elected for two‑year terms of office.

b.         Members shall be elected for four‑year terms of office.

c.         Members shall be elected for overlapping four‑year terms of office.

d.         The board shall consist of an odd number of members, who are elected for a combination of four‑ and two‑year terms of office, so that a majority of members is elected each two years. This option may be used only if all members of the board are nominated and elected by the voters of the entire county, and only if the chairman of the board is elected by and from the members of the board.

(3)        Mode of election of the board of commissioners:

a.         The qualified voters of the entire county shall nominate all candidates for and elect all members of the board.

For options b, c, and d, the county shall be divided into electoral districts, and board members shall be apportioned to the districts so that the quotients obtained by dividing the population of each district by the number of commissioners apportioned to the district are as nearly equal as practicable.

b.         The qualified voters of each district shall nominate candidates and elect members who reside in the district for seats apportioned to that district; and the qualified voters of the entire county shall nominate candidates and elect members apportioned to the county at large, if any.

c.         The qualified voters of each district shall nominate candidates who reside in the district for seats apportioned to that district, and the qualified voters of the entire county shall nominate candidates for seats apportioned to the county at large, if any; and the qualified voters of the entire county shall elect all the members of the board.

d.         Members shall reside in and represent the districts according to the apportionment plan adopted, but the qualified voters of the entire county shall nominate all candidates for and elect all members of the board.

If any of options b, c, or d is adopted, the board shall divide the county into the requisite number of electoral districts according to the apportionment plan adopted, and shall cause a delineation of the districts so laid out to be drawn up and filed as required by G.S. 153A‑20. No more than  half the board may be apportioned to the county at large.

(4)        Selection of chairman of the board of commissioners:

a.         The board shall elect a chairman from among its membership to  serve a one‑year term, as provided by G.S. 153A‑39.

b.         The chairmanship shall be a separate office. The qualified voters of the entire county nominate candidates for and elect the chairman for a two‑ or four‑year term. (1927, c. 91, s. 3; 1969, c. 717, s. 1; 1973, c. 822, s. 1.)



§ 153A-59. Implementation when board has members serving a combination of four- and two-year terms.

§ 153A‑59.  Implementation when board has members serving a combination of four‑ and two‑year terms.

If the structure of the board of commissioners is altered to establish a board with an odd number of members serving a combination of four‑ and two‑year terms of office, the new structure shall be implemented as follows:

At the first election all members of the board shall be elected. A  simple majority of those elected shall be elected for two‑year terms, and the remaining members shall be elected for four‑year terms. The candidate or candidates receiving the highest number of votes shall be elected for the four‑year terms.

At each subsequent general election, a simple majority of the board shall be elected. That candidate who is elected with the least number of votes shall be elected for a two‑year term, and the other member or members elected shall be elected for four‑year terms. (1927, c. 91, s. 3; 1969, c. 717, s. 1; 1973, c. 822, s. 1.)



§ 153A-60. Initiation of alterations by resolution.

§ 153A‑60.  Initiation of alterations by resolution.

The board of commissioners shall initiate any alteration in the structure of the board by adopting a resolution. The resolution shall:

(1)        Briefly but completely describe the proposed alterations;

(2)        Prescribe the manner of transition from the existing structure to the altered structure;

(3)        Define the electoral districts, if any, and apportion the members among the districts;

(4)        Call a special referendum on the question of adoption of the  alterations. The referendum shall be held and conducted by the county board of elections. The referendum may be held at the same time as any other state, county or municipal primary, election, special election or referendum, or on any date set by the board of county commissioners, provided, that such referendum shall not be held within the period of time beginning 60 days before and ending 60 days after any other primary, election, special election or referendum held in the county.

Upon its adoption, the resolution shall be published in full. (1927, c. 91, s. 4; 1969, c. 717, s. 1; 1973, c. 822, s. 1; 1977, c. 382.)



§ 153A-61. Submission of proposition to voters; form of ballot.

§ 153A‑61.  Submission of proposition to voters; form of ballot.

A proposition to approve an alteration shall be printed on the ballot in substantially the following form:

"Shall the structure of the board of commissioners be altered? (Describe the effect of the alteration.)

[] YES

[] NO"

The ballot shall be separate from other ballots used at the election.

If a majority of the votes cast on the proposition are in the affirmative, the plan contained in the resolution shall be put into effect as provided in this Part. If a majority of the votes cast are in the negative, the resolution and the plan contained therein are void. (1927, c. 91, s. 4; 1969, c. 717, s. 1; 1973, c. 822, s. 1.)



§ 153A-62. Effective date of any alteration.

§ 153A‑62.  Effective date of any alteration.

Any approved alteration shall be the basis for nominating and electing the members of the board of commissioners at the first succeeding primary and general election for county offices held after approval of the alteration; and the alteration takes effect on the first Monday in December following that general election. (1927, c. 91, s. 4; 1969, c. 717, s. 1; 1973, c. 822, s. 1.)



§ 153A-63. Filing copy of resolution.

§ 153A‑63.  Filing copy of resolution.

A copy of a resolution approved pursuant to this Part shall be filed and indexed in the ordinance book required by G.S. 153A‑48. (1927, c. 91, s. 4; 1969, c. 717, s. 1; 1973, c. 822, s. 1.)



§ 153A-64. Filing results of election.

§ 153A‑64.  Filing results of election.

If the proposition is approved under G.S. 153A‑61, a certified true copy of the resolution and a copy of the abstract of the election shall be filed with the Secretary of State and with the Legislative Library. (1985 (Reg. Sess., 1986), c. 935, s. 1; 1989, c. 191, s. 1.)



§§ 153A-65 through 153A-75. Reserved for future codification purposes.

§§ 153A‑65 through 153A‑75.  Reserved for future codification purposes.



§ 153A-76. Board of commissioners to organize county government.

Article 5.

Administration.

Part 1. Organization and Reorganization of County

Government.

§ 153A‑76.  Board of commissioners to organize county government.

The board of commissioners may create, change, abolish, and consolidate offices, positions, departments, boards, commissions, and agencies of the county government, may impose ex officio the duties of more than one office on a single officer, may change the composition and manner of selection of boards, commissions, and agencies, and may generally organize and reorganize the county government in order to promote orderly and efficient administration of county affairs, subject to the following limitations:

(1)        The board may not abolish an office, position, department, board, commission, or agency established or required by law.

(2)        The board may not combine offices or confer certain duties on the same officer when this action is specifically forbidden by law.

(3)        The board may not discontinue or assign elsewhere a function  or duty assigned by law to a particular office, position, department, board, commission, or agency.

(4)        The board may not change the composition or manner of selection of a local board of education, the board of health, the board of social services, the board of elections, or the board of alcoholic beverage control. (1973, c. 822, s. 1.)



§ 153A-77. Authority of boards of commissioners in certain counties over commissions, boards, agencies, etc.

§ 153A‑77.  Authority of boards of commissioners in certain counties over commissions, boards, agencies, etc.

(a)        In the exercise of its jurisdiction over commissions, boards and agencies, the board of county commissioners may assume direct control of any activities theretofore conducted by or through any commission, board or agency by the adoption of a resolution assuming and conferring upon the board of county commissioners all powers, responsibilities and duties of any such commission, board or agency. This subsection shall apply to the board of health, the social services board, area mental health, developmental disabilities, and substance abuse area board and any other commission, board or agency appointed by the board of county commissioners or acting under and pursuant to authority of the board of county commissioners of said county. A board of county commissioners exercising the power and authority under this subsection may, notwithstanding G.S. 130A‑25, enforce public health rules adopted by the board through the imposition of civil penalties. If a public health rule adopted by a board of county commissioners imposes a civil penalty, the provisions of G.S. 130A‑25 making its violation a misdemeanor shall not be applicable to that public health rule unless the rule states that a violation of the rule is a misdemeanor. The board of county commissioners may exercise the power and authority herein conferred only after a public hearing held by said board pursuant to 30 days' notice of said public hearing given in a newspaper having general circulation in said county.

The board of county commissioners may also appoint advisory boards, committees, councils and agencies composed of qualified and interested county residents to study, interpret and develop community support and cooperation in activities conducted by or under the authority of the board of county commissioners of said county.

(b)        In the exercise of its jurisdiction over commissions, boards, and agencies, the board of county commissioners of a county having a county manager pursuant to G.S. 153A‑81 may:

(1)        Consolidate the provision of human services in the county under the direct control of a human services director appointed and supervised by the county manager in accordance with subsection (e) of this section;

(2)        Create a consolidated human services board having the powers conferred by subsection (c) of this section;

(3)        Create a consolidated county human services agency having the authority to carry out the functions of the local health department, the county department of social services, and the area mental health, developmental disabilities, and substance abuse services authority; and

(4)        Assign other county human services functions to be performed by the consolidated human services agency under the direction of the human services director, with policy‑making authority granted to the consolidated human services board as determined by the board of county commissioners.

(c)        A consolidated human services board appointed by the board of county commissioners shall serve as the policy‑making, rule‑making, and administrative board of the consolidated human services agency. The consolidated human services board shall be composed of no more than 25 members. The composition of the board shall reasonably reflect the population makeup of the county and shall include:

(1)        Eight persons who are consumers of human services, public advocates, or family members of clients of the consolidated human services agency, including: one person with mental illness, one person with a developmental disability, one person in recovery from substance abuse, one family member of a person with mental illness, one family member of a person with a developmental disability, one family member of a person with a substance abuse problem, and two consumers of other human services.

(2)        Eight persons who are professionals, each with qualifications in one of these categories: one psychologist, one pharmacist, one engineer, one dentist, one optometrist, one veterinarian, one social worker, and one registered nurse.

(3)        Two physicians licensed to practice medicine in this State, one of whom shall be a psychiatrist.

(4)        One member of the board of county commissioners.

(5)        Other persons, including members of the general public representing various occupations.

The board of county commissioners may elect to appoint a member of the consolidated human services board to fill concurrently more than one category of membership if the member has the qualifications or attributes of more than one category of membership.

All members of the consolidated human services board shall be residents of the county. The members of the board shall serve four‑year terms. No member may serve more than two consecutive four‑year terms. The county commissioner member shall serve only as long as the member is a county commissioner.

The initial board shall be appointed by the board of county commissioners upon the recommendation of a nominating committee comprised of members of the preconsolidation board of health, social services board, and area mental health, developmental disabilities, and substance abuse services board. In order to establish a uniform staggered term structure for the board, a member may be appointed for less than a four‑year term. After the subsequent establishment of the board, its board shall be appointed by the board of county commissioners from nominees presented by the human services board. Vacancies shall be filled for any unexpired portion of a term.

A chairperson shall be elected annually by the members of the consolidated human services board. A majority of the members shall constitute a quorum. A member may be removed from office by the county board of commissioners for (i) commission of a felony or other crime involving moral turpitude; (ii) violation of a State law governing conflict of interest; (iii) violation of a written policy adopted by the county board of commissioners; (iv) habitual failure to attend meetings; (v) conduct that tends to bring the office into disrepute; or (vi) failure to maintain qualifications for appointment required under this subsection. A board member may be removed only after the member has been given written notice of the basis for removal and has had the opportunity to respond.

A member may receive a per diem in an amount established by the county board of commissioners. Reimbursement for subsistence and travel shall be in accordance with a policy set by the county board of commissioners. The board shall meet at least quarterly. The chairperson or three of the members may call a special meeting.

(d)        The consolidated human services board shall have authority to:

(1)        Set fees for departmental services based upon recommendations of the human services director. Fees set under this subdivision are subject to the same restrictions on amount and scope that would apply if the fees were set by a county board of health, a county board of social services, or a mental health, developmental disabilities, and substance abuse area authority.

(2)        Assure compliance with laws related to State and federal programs.

(3)        Recommend creation of local human services programs.

(4)        Adopt local health regulations and participate in enforcement appeals of local regulations.

(5)        Perform regulatory health functions required by State law.

(6)        Act as coordinator or agent of the State to the extent required by State or federal law.

(7)        Plan and recommend a consolidated human services budget.

(8)        Conduct audits and reviews of human services programs, including quality assurance activities, as required by State and federal law or as may otherwise be necessary periodically.

(9)        Advise local officials through the county manager.

(10)      Perform public relations and advocacy functions.

(11)      Protect the public health to the extent required by law.

(12)      Perform comprehensive mental health services planning.

(13)      Develop dispute resolution procedures for human services contractors and clients and public advocates, subject to applicable State and federal dispute resolution procedures for human services programs, when applicable.

Except as otherwise provided, the consolidated human services board shall have the powers and duties conferred by law upon a board of health, a social services board, and an area mental health, developmental disabilities, and substance abuse services board.

Local employees who serve as staff of a consolidated county human services agency are subject to county personnel policies and ordinances only and are not subject to the provisions of the State Personnel Act.

(e)        The human services director of a consolidated county human services agency shall be appointed and dismissed by the county manager with the advice and consent of the consolidated human services board. The human services director shall report directly to the county manager. The human services director shall:

(1)        Appoint staff of the consolidated human services agency with the county manager's approval.

(2)        Administer State human services programs.

(3)        Administer human services programs of the local board of county commissioners.

(4)        Act as secretary and staff to the consolidated human services board under the direction of the county manager.

(5)        Plan the budget of the consolidated human services agency.

(6)        Advise the board of county commissioners through the county manager.

(7)        Perform regulatory functions of investigation and enforcement of State and local health regulations, as required by State law.

(8)        Act as an agent of and liaison to the State, to the extent required by law.

Except as otherwise provided by law, the human services director or the director's designee shall have the same powers and duties as a social services director, a local health director, and a director of an area mental health, developmental disabilities, and substance abuse services authority.

(f)         This section applies to counties with a population in excess of 425,000. (1973, c. 454, ss. 1‑21/2; 1985, c. 589, s. 56; c. 754, s. 1; 1987, c. 217, ss. 1, 2; 1995 (Reg. Sess., 1996), c. 690, s. 3; 2001‑120, s. 1.)



§ 153A-77.1. Single portal of entry.

§ 153A‑77.1.  Single portal of entry.

A county may develop for human services a single portal of entry, a consolidated case management system, and a common data base; provided that if the county is part of a district health department or multicounty public health authority or a multicounty area mental health, developmental disabilities, and substance abuse authority, such action must be approved by the district board of health or public health authority board or the area mental health, developmental disabilities, and substance abuse board to affect any matter within the jurisdiction of that board. Nothing in this section shall be construed to abrogate a patient's right to confidentiality as provided by law. (1987, c. 422, s. 1; 1991 (Reg. Sess., 1992), c. 1030, s. 47; 1997‑502, s. 5.)



§ 153A-78. Reserved for future codification purposes.

§ 153A‑78.  Reserved for future codification purposes.



§ 153A-79. Reserved for future codification purposes.

§ 153A‑79.  Reserved for future codification purposes.



§ 153A-80. Reserved for future codification purposes.

§ 153A‑80.  Reserved for future codification purposes.



§ 153A-81. Adoption of county-manager plan; appointment or designation of manager.

Part 2.  Administration in Counties Having Managers.

§ 153A‑81.  Adoption of county‑manager plan; appointment or designation of manager.

The board of commissioners may by resolution adopt or discontinue the county‑manager plan. If it adopts the county‑manager plan, the board may, in the alternative:

(1)        Appoint a county manager to serve at its pleasure. The manager  shall be appointed solely on the basis of his executive and administrative qualifications. He need not be a resident of the county or the State at the time of his appointment.

(2)        Confer upon the chairman or some other member of the board of commissioners the duties of county manager. If this is done, the chairman or member shall become a full‑time county official, and the board may increase his salary pursuant to G.S. 153A‑28.

(3)        Confer upon any other officer, employee, or agent of the county the duties of county manager.

As used in this Part, the word "manager" includes the chairman or any member of the board of commissioners exercising the duties of manager or any officer, employee, or agent of a county exercising the duties of manager. (1927, c. 91, ss. 5, 8; 1973, c. 822, s. 1.)



§ 153A-82. Powers and duties of manager.

§ 153A‑82.  Powers and duties of manager.

The manager is the chief administrator of county government. He is responsible to the board of commissioners for the administration of all departments of county government under the board's general control and has the following powers and duties:

(1)        He shall appoint with the approval of the board of commissioners and suspend or remove all county officers, employees, and agents except those who are elected by the people or whose appointment is otherwise provided for by law. The board may by resolution permit the manager to appoint officers, employees, and agents without first securing the board's approval. The manager shall make his appointments, suspensions, and removals in accordance with any general personnel rules, regulations, policies, or ordinances that the board may adopt. The board may require the manager to report each suspension or removal to the board at the board's first regular meeting following the suspension or removal; and, if the board has permitted the manager to make appointments without board approval, the board may require the manager to report each appointment to the board at the board's first regular meeting following the appointment.

(2)        He shall direct and supervise the administration of all county offices, departments, boards, commissions and agencies under the general control of the board of commissioners, subject to the general direction and control of the board.

(3)        He shall attend all meetings of the board of commissioners and recommend any measures that he considers expedient.

(4)        He shall see that the orders, ordinances, resolutions, and regulations of the board of commissioners are faithfully executed within the county.

(5)        He shall prepare and submit the annual budget and capital program to the board of commissioners.

(6)        He shall annually submit to the board of commissioners and make available to the public a complete report on the finances and administrative activities of the county as of the end of the fiscal year.

(7)        He shall make any other reports that the board of commissioners may require concerning the operations of county offices, departments, boards, commissions, and agencies.

(8)        He shall perform any other duties that may be required or authorized by the board of commissioners. (1927, c. 91, ss. 6, 7; 1973, c. 822, s. 1.)



§ 153A-83. Acting county manager.

§ 153A‑83.  Acting county manager.

By letter filed with the clerk, the manager may designate, subject to the approval of the board of commissioners, a qualified person to exercise the powers and perform the duties of manager during the manager's temporary absence or disability. During an absence or disability, the board may revoke the designation at any time and appoint another person to serve until the manager returns or his disability ceases. (1973, c. 822, s. 1.)



§ 153A-84. Interim county manager.

§ 153A‑84.  Interim county manager.

Whenever the position of county manager is vacant, the board of commissioners shall designate a qualified person to exercise the powers and perform the duties of manager until the vacancy is filled. The board may designate the chairman or some other member as interim manager; for the interim the chairman or member shall become a full‑time county official, and the board may increase his salary pursuant to G.S. 153A‑28. (1973, c. 822, s. 1.)



§§ 153A-85 through 153A-86. Reserved for future codification purposes.

§§ 153A‑85 through 153A‑86.  Reserved for future codification purposes.



§ 153A-87. Administration in counties not having managers.

Part 3. Administration in Counties Not Having Managers.

§ 153A‑87.  Administration in counties not having managers.

In a county that has not adopted or does not operate under the county‑manager plan, the board of commissioners shall appoint, suspend, and remove all county officers, employees, and agents except those who are elected by the people or whose appointment is otherwise provided for by law. The board may delegate to the head of any county department the power to appoint, suspend, and remove county officers or employees assigned to his department. (1973, c. 822, s. 1.)



§ 153A-88. Acting department heads.

§ 153A‑88.  Acting department heads.

By letter filed with the clerk, the head of a department may designate, subject to the approval of the board of commissioners, a qualified person to exercise the powers and perform the duties of head of that department during the department head's temporary absence or disability. During an absence or disability, the board may revoke the designation at any time and appoint another person to serve until the department head returns or his disability ceases. (1973, c. 822, s. 1.)



§ 153A-89. Interim department heads.

§ 153A‑89.  Interim department heads.

Whenever the position of head of a department is vacant, the board may designate a qualified person to exercise the powers and perform the duties of head of the department until the vacancy is filled. (1973, c. 822, s. 1.)



§§ 153A-90 through 153A-91. Reserved for future codification purposes.

§§ 153A‑90 through 153A‑91.  Reserved for future codification purposes.



§ 153A-92. Compensation.

Part 4. Personnel.

§ 153A‑92.  Compensation.

(a)        Subject to the limitations set forth in subsection (b) of this section, the board of commissioners shall fix or approve the schedule of pay, expense allowances, and other compensation of all county officers and employees, whether elected or appointed, and may adopt position classification plans.

(b)        In exercising the authority granted by subsection (a) of this section, the board of commissioners is subject to the following limitations:

(1)        The board of commissioners may not reduce the salary, allowances, or other compensation paid to an officer elected by the people for the duties of his elective office if the reduction is to take effect during the term of office for which the incumbent officer has been elected, unless the officer agrees to the reduction or unless the Local Government Commission pursuant to Chapter 159, Article 10, orders a reduction.

(2)        During the year of a general election, the board of commissioners may reduce the salary, allowances, or other compensation of an officer to be elected at the general election only in accordance with this subdivision. The board of commissioners shall by resolution give notice of intention to make the reduction no later than 14 days before the last day for filing notice of candidacy for the office. The resolution shall set forth the reduced salary, allowances, and other compensation and shall provide that the reduction is to take effect at the time the person elected to the office in the general election takes office. Once adopted, the resolution may not be altered until the person elected to the office in the general election has taken office. The filing fee for the office shall be determined by reference to the reduced salary.

(3)        If the board of commissioners reduces the salaries, allowances, or other compensation of employees assigned to an officer elected by the people, and the reduction does not apply alike to all county offices and departments, the elected officer involved must approve the reduction. If the elected officer refuses to approve the reduction, he and the board of commissioners shall meet and attempt to reach agreement. If agreement cannot be reached, either the board or the officer may refer the dispute to arbitration by the senior resident superior court judge of the superior court district or set of districts as defined in G.S. 7A‑41.1 in which the county is located. The judge shall make an award within 30 days after the day the matter is referred to him. The award may extend for no more than two fiscal years, including the fiscal year for which it is made.

(4)        The board of commissioners shall fix their own salaries, allowances, and other compensation in accordance with G.S. 153A‑28.

(5)        The board of commissioners shall fix the salaries, allowances and other compensation of county employees subject to the State Personnel Act according to the procedures set forth in Chapter 126. The board may make these employees subject to a county position classification plan only as provided in Chapter 126.

(c)        In counties with a county manager, the manager is responsible for preparing position classification and pay plans for submission to the board of commissioners and for administering the pay plan and any position classification plan in accordance with general policies and directives adopted by the board. In counties without a county manager, the board of commissioners shall appoint or designate a personnel officer, who shall then be responsible for administering the pay plan and any position classification plan in accordance with general policies and directives adopted by the board.

(d)        A county may purchase life insurance or health insurance or both for the benefit of all or any class of county officers and employees as a part of their compensation. A county may provide other fringe benefits for county officers and employees. (1927, c. 91, s. 8; 1953, c. 1227, ss. 1‑3; 1969, c. 358, s. 1; c. 1017; 1973, c. 822, s. 1; 1987 (Reg. Sess., 1988), c. 1037, s. 122.)



§ 153A-93. Retirement benefits.

§ 153A‑93.  Retirement benefits.

(a)        The board of commissioners may provide for enrolling county officers and employees in the Local Governmental Employees' Retirement System, the Law‑Enforcement Officers' Benefit and Relief Fund, the Firemen's Pension Fund, or a retirement plan certified to be actuarially sound by a qualified actuary as defined in subsection (c) of this section and may make payments into such a retirement system or plan on behalf of its employees.

(b)        No county may make payments into a retirement system or plan established or authorized by a local act unless the system or plan is certified to be actuarially sound by a qualified actuary as defined in subsection (c) of this section.

(c)        A qualified actuary means a member of the American Academy of Actuaries or an individual certified as qualified by the Commissioner of Insurance.

(d)        A county which is providing health insurance under G.S. 153A‑92(d) may provide health insurance for all or any class of former officers and employees of the county. Such health insurance may be paid entirely by the county, partly by the county and former officer or employee, or entirely by the former officer or employee, at the option of the county.

(d1)      On and after October 1, 2009, a county which is providing health insurance under G.S. 153A‑92(d) may provide health insurance for all or any class of former officers and employees of the county who have obtained at least 10 years of service with the county prior to separation from the county and who are not receiving benefits under subsection (a) of this section. Such health insurance may be paid entirely by the county, partly by the county and former officer or employee, or entirely by the former officer or employee, at the option of the county.

(d2)      Notwithstanding subsection (d) of this section, any county that has elected to and is covering its active employees only, or its active and retired employees, under the State Health Plan, or elects such coverage under the Plan, may not provide health insurance through the State Health Plan to all or any class of former officers and employees who are not receiving benefits under subsection (a) of this section. The county may, however, provide health insurance to such former officers and employees by any other means authorized by G.S. 153A‑92(d). The health insurance premium may be paid entirely by the county, partly by the county and former officer or employee, or entirely by the former officer or employee, at the option of the county.

(e)        The board of commissioners may provide a deferred compensation plan. Where the board of commissioners provides a deferred compensation plan, the investment of funds for the plan shall be exempt from the provisions of G.S. 159‑30 and G.S. 159‑31. Counties may invest deferred compensation plan funds in life insurance, fixed or variable annuities and retirement income contracts, regulated investment trusts, or other forms of investments approved by the Board of Trustees of the North Carolina Public Employee Deferred Compensation Plan.  (1973, c. 822, s. 1; 1981, c. 347, s. 1; 1991, c. 277, s. 1; 2009‑564, ss. 1, 2.)



§ 153A-94. Personnel rules; office hours, workdays, and holidays.

§ 153A‑94.  Personnel rules; office hours, workdays, and holidays.

(a)        The board of commissioners may adopt or provide for rules and regulations or ordinances concerning but not limited to annual leave, sick leave, special leave with full pay or with partial pay supplementing workers' compensation payments for employees injured in accidents arising out of and in the course of employment, working conditions, service award and incentive award programs, other personnel policies, and any other measures that promote the hiring and retention of capable, diligent, and honest career employees.

(b)        The board of commissioners may prescribe the office hours, workdays, and holidays to be observed by the various offices, departments, boards, commissions, and agencies of the county. (1959, c. 251; 1973, c. 822, s. 1; 1991, c. 636, s. 3.)



§ 153A-94.1. (See note on condition precedent) Smallpox vaccination policy.

§ 153A‑94.1.  (See note on condition precedent) Smallpox vaccination policy.

All counties that employ firefighters, law enforcement officers, paramedics, other first responders, or health department employees shall, not later than 90 days after this section becomes law, enact a policy regarding sick leave and salary continuation for those employees for absence from work due to an adverse medical reaction resulting from the employee receiving in employment vaccination against smallpox incident to the Administration of Smallpox Countermeasures by Health Professionals, section 304 of the Homeland Security Act, Pub. L. No. 107‑296 (Nov. 25, 2002) (to be codified at 42 U.S.C. § 233(p)). (2003‑169, s. 6.)



§ 153A-94.2. Criminal history record checks of employees permitted.

§ 153A‑94.2.  Criminal history record checks of employees permitted.

The board of commissioners may adopt or provide for rules and regulations or ordinances concerning a requirement that any applicant for employment be subject to a criminal history record check of State and National Repositories of Criminal Histories conducted by the Department of Justice in accordance with G.S. 114‑19.14. The local or regional public employer may consider the results of these criminal history record checks in its hiring decisions. (2005‑358, s. 2.)



§ 153A-95. Personnel board.

§ 153A‑95.  Personnel board.

The board of commissioners may establish a personnel board with authority, as regards employees in offices, departments, boards, commissions, and agencies under the general control of the board of commissioners, to administer tests designed to determine the merit and fitness of candidates for appointment or promotion, to conduct hearings upon the appeal of employees who have been suspended, demoted, or discharged, to hear employee grievances, or to undertake any other duties relating to personnel administration that the board of commissioners may direct. (1973, c. 822, s. 1.)



§ 153A-96. Participation in the Social Security Act.

§ 153A‑96.  Participation in the Social Security Act.

The board of commissioners may take any action necessary to allow county officers and employees to participate fully in benefits provided by the Federal Social Security Act. (1973, c. 822, s. 1.)



§ 153A-97. Defense of officers, employees and others.

§ 153A‑97.  Defense of officers, employees and others.

A county may, pursuant to G.S. 160A‑167, provide for the defense of:

(1)        Any county officer or employee, including the county board of elections or any county election official.

(2)        Any member of a volunteer fire department or rescue squad which receives public funds.

(2a)      Any soil and water conservation supervisor, and any local soil and water conservation employee, whether the employee is a county employee or an employee of a soil and water conservation district.

(3)        Any person or professional association who at the request of the board of county commissioners provides medical or dental services to inmates in the custody of the sheriff and is sued pursuant to 42 U.S.C. § 1983 with respect to the services. (1957, c. 436; 1973, c. 822, s. 1; 1977, c. 307, s. 1; 1989, c. 733, s. 2; 2001‑300, s. 1.)



§ 153A-98. Privacy of employee personnel records.

§ 153A‑98.  Privacy of employee personnel records.

(a)        Notwithstanding the provisions of G.S. 132‑6 or any other general law or local act concerning access to public records, personnel files of employees, former employees, or applicants for employment maintained by a county are subject to inspection and may be disclosed only as provided by this section. For purposes of this section, an employee's personnel file consists of any information in any form gathered by the county with respect to that employee and, by way of illustration but not limitation, relating to his application, selection or nonselection, performance, promotions, demotions, transfers, suspension and other disciplinary actions, evaluation forms, leave, salary, and termination of employment. As used in this section, "employee" includes former employees of the county.

(b)        The following information with respect to each county employee is a matter of public record: name; age; date of original employment or appointment to the county service; the terms of any contract by which the employee is employed whether written or oral, past and current, to the extent that the county has the written contract or a record of the oral contract in its possession; current position title; current salary; date and amount of the most recent increase or decrease in salary; date of the most recent promotion, demotion, transfer, suspension, separation or other change in position classification; and the office to which the employee is currently assigned. For the purposes of this subsection, the term "salary" includes pay, benefits, incentives, bonuses, and deferred and all other forms of compensation paid by the employing entity. The board of county commissioners shall determine in what form and by whom this information will be maintained. Any person may have access to this information for the purpose of inspection, examination, and copying, during regular business hours, subject only to such rules and regulations for the safekeeping of public records as the board of commissioners may have adopted. Any person denied access to this information may apply to the appropriate division of the General Court of Justice for an order compelling disclosure, and the court shall have jurisdiction to issue such orders.

(c)        All information contained in a county employee's personnel file, other than the information made public by subsection (b) of this section, is confidential and shall be open to inspection only in the following instances:

(1)        The employee or his duly authorized agent may examine all portions of his personnel file except (i) letters of reference solicited prior to employment, and (ii) information concerning a medical disability, mental or physical, that a prudent physician would not divulge to his patient.

(2)        A licensed physician designated in writing by the employee may examine the employee's medical record.

(3)        A county employee having supervisory authority over the employee may examine all material in the employee's personnel file.

(4)        By order of a court of competent jurisdiction, any person may examine such portion of an employee's personnel file as may be ordered by the court.

(5)        An official of an agency of the State or federal government, or any political subdivision of the State, may inspect any portion of a personnel file when such inspection is deemed by the official having custody of such records to be inspected to be necessary and essential to the pursuance of a proper function of the inspecting agency, but no information shall be divulged for the purpose of assisting in a criminal prosecution of the employee, or for the purpose of assisting in an investigation of the employee's tax liability. However, the official having custody of such records may release the name, address, and telephone number from a personnel file for the purpose of assisting in a criminal investigation.

(6)        An employee may sign a written release, to be placed with his personnel file, that permits the person with custody of the file to provide, either in person, by telephone, or by mail, information specified in the release to prospective employers, educational institutions, or other persons specified in the release.

(7)        The county manager, with concurrence of the board of county commissioners, or, in counties not having a manager, the board of county commissioners may inform any person of the employment or nonemployment, promotion, demotion, suspension or other disciplinary action, reinstatement, transfer, or termination of a county employee and the reasons for that personnel action. Before releasing the information, the manager or board shall determine in writing that the release is essential to maintaining public confidence in the administration of county services or to maintaining the level and quality of county services. This written determination shall be retained in the office of the manager or the county clerk, is a record available for public inspection and shall become part of the employee's personnel file.

(c1)      Even if considered part of an employee's personnel file, the following information need not be disclosed to an employee nor to any other person:

(1)        Testing or examination material used solely to determine individual qualifications for appointment, employment, or promotion in the county's service, when disclosure would compromise the objectivity or the fairness of the testing or examination process.

(2)        Investigative reports or memoranda and other information concerning the investigation of possible criminal actions of an employee, until the investigation is completed and no criminal action taken, or until the criminal action is concluded.

(3)        Information that might identify an undercover law enforcement officer or a law enforcement informer.

(4)        Notes, preliminary drafts and internal communications concerning an employee. In the event such materials are used for any official personnel decision, then the employee or his duly authorized agent shall have a right to inspect such materials.

(c2)      The board of county commissioners may permit access, subject to limitations they may impose, to selected personnel files by a professional representative of a training, research, or academic institution if that person certifies that he will not release information identifying the employees whose files are opened and that the information will be used solely for statistical, research, or teaching purposes. This certification shall be retained by the county as long as each personnel file so examined is retained.

(c3)      Notwithstanding any provision of this section to the contrary, the Retirement Systems Division of the Department of State Treasurer may disclose the name and mailing address of former local governmental employees to domiciled, nonprofit organizations representing 2,000 or more active or retired State government, local government, or public school employees.

(d)        The board of commissioners of a county that maintains personnel files containing information other than the information mentioned in subsection (b) of this section shall establish procedures whereby an employee who objects to material in his file on grounds that it is inaccurate or misleading may seek to have the material removed from the file or may place in the file a statement relating to the material.

(e)        A public official or employee who knowingly, willfully, and with malice permits any person to have access to information contained in a personnel file, except as is permitted by this section, is guilty of a Class 3 misdemeanor and upon conviction shall only be fined an amount not more than five hundred dollars ($500.00).

(f)         Any person, not specifically authorized by this section to have access to a personnel file designated as confidential, who shall knowingly and willfully examine in its official filing place, remove or copy any portion of a confidential personnel file shall be guilty of a Class 3 misdemeanor and upon conviction shall only be fined in the discretion of the court but not in excess of five hundred dollars ($500.00).  (1975, c. 701, s. 1; 1981, c. 926, ss. 1, 5‑8; 1993, c. 539, ss. 1059, 1060; 1994, Ex. Sess., c. 24, s. 14(c); 2007‑508, s. 6; 2008‑194, s. 11(d).)



§ 153A-99. County employee political activity.

§ 153A‑99.  County employee political activity.

(a)        Purpose.  The purpose of this section is to ensure that county employees are not subjected to political or partisan coercion while performing their job duties, to ensure that employees are not restricted from political activities while off duty, and to ensure that public funds are not used for political or partisan activities.

It is not the purpose of this section to allow infringement upon the rights of employees to engage in free speech and free association.  Every county employee has a civic responsibility to support good government by every available means and in every appropriate manner.  Employees shall not be restricted from affiliating with civic organizations of a partisan or political nature, nor shall employees, while off duty, be restricted from attending political meetings, or advocating and supporting the principles or policies of civic or political organizations, or supporting partisan or nonpartisan candidates of their choice in accordance with the Constitution and laws of the State and the Constitution and laws of the United States of America.

(b)        Definitions.  For the purposes of this section:

(1)        "County employee" or "employee" means any person employed by a county or any department or program thereof that is supported, in whole or in part, by county funds;

(2)        "On duty" means that time period when an employee is engaged in the duties of his or her employment; and

(3)        "Workplace" means any place where an employee engages in his or her job duties.

(c)        No employee while on duty or in the workplace may:

(1)        Use his or her official authority or influence for the purpose of interfering with or affecting the result of an election or nomination for political office; or

(2)        Coerce, solicit, or compel contributions for political or partisan purposes by another employee.

(d)        No employee may be required as a duty or condition of employment, promotion, or tenure of office to contribute funds for political or partisan purposes.

(e)        No employee may use county funds, supplies, or equipment for partisan purposes, or for political purposes except where such political uses are otherwise permitted by law.

(f)         To the extent that this section conflicts with the provisions of any local act, local ordinance, resolution, or policy, this section prevails to the extent of the conflict. (1991, c. 619, s. 1; 1993, c. 298, s. 1.)



§ 153A-100. Reserved for future codification purposes.

§ 153A‑100.  Reserved for future codification purposes.



§ 153A-101. Board of commissioners to direct fiscal policy of the county.

Part 5.  Board of Commissioners and Other Officers, Boards, Departments, and Agencies of the County.

§ 153A‑101.  Board of commissioners to direct fiscal policy of the county.

The board of commissioners has and shall exercise the responsibility of developing and directing the fiscal policy of the county government under the provisions and procedures of the Local Government Budget and Fiscal Control Act. (1777, c. 129, s. 4, P.R.; R.C., c. 28, s. 16; Code, s. 753; Rev., s. 1379; C.S., s. 1325; 1927, c. 91, s. 11; 1953, c. 973, s. 2; 1973, c. 822, s. 1.)



§ 153A-102. Commissioners to fix fees.

§ 153A‑102.  Commissioners to fix fees.

The board of commissioners may fix the fees and commissions charged by county officers and employees for performing services or duties permitted or required by law. The board may not, however, fix fees in the General Court of Justice or modify the fees of the register of deeds prescribed by G.S. 161‑10 or the fees of the board of elections prescribed by G.S. 163‑107. (1953, c. 1227, ss. 1‑3; 1969, c. 358, s. 1; c. 1017; 1973, c. 822, s. 1.)



§ 153A-102.1. Electronic notice of new fees and fee increases; public comment period.

§ 153A‑102.1.  Electronic notice of new fees and fee increases; public comment period.

(a)        If a county has a Web site maintained by one or more of its employees, the county shall provide notice of the imposition of or increase in fees or charges applicable solely to the construction of development subject to the provisions of Part 2 of Article 18 of this Chapter on the county's Web site at least seven days prior to the first meeting where the imposition of or increase in the fees or charges is on the agenda for consideration.

(b)        During the consideration of the imposition of or increase in fees or charges as provided in subsection (a) of this section, the governing body of the county shall permit a period of public comment.

(c)        This section shall not apply if the imposition of or increase in fees or charges is contained in a budget filed in accordance with the requirements of G.S. 159‑12.  (2009‑436, s. 1.)



§ 153A-103. Number of employees in offices of sheriff and register of deeds.

§ 153A‑103.  Number of employees in offices of sheriff and register of deeds.

Subject to the limitations set forth below, the board of commissioners may fix the number of salaried employees in the offices of the sheriff and the register of deeds. In exercising the authority granted by this section, the board of commissioners is subject to the following limitations:

(1)        Each sheriff and register of deeds elected by the people has the exclusive right to hire, discharge, and supervise the employees in his office. However, the board of commissioners must approve the appointment by such an officer of a relative by blood or marriage of nearer kinship than first cousin or of a person who has been convicted of a crime involving moral turpitude.

(2)        Each sheriff and register of deeds elected by the people is entitled to at least two deputies who shall be reasonably compensated by the county, provided that the register of deeds justifies to the Board of County Commissioners the necessity of the second deputy.  Each deputy so appointed shall serve at the pleasure of the appointing officer.

Notwithstanding the foregoing provisions of this section, approval of the board of commissioners is not required for the reappointment or continued employment of a near relative of a sheriff or register of deeds who was not related to the appointing officer at the time of initial appointment. (1953, c. 1227, ss. 1, 2; 1969, c. 358, s. 1; 1973, c. 822, s. 1; 1977, c. 36; 1979, c. 551; 1987, c. 362.)



§ 153A-104. Reports from officers, employees, and agents of the county.

§ 153A‑104.  Reports from officers, employees, and agents of the county.

The board of commissioners may require any officer, employee, or agent of the county to make to the board, either directly or through the county manager, periodic or special reports concerning any matter connected with the officer's, employee's or agent's duties. The board may require that such a report be made under oath. If a person fails or refuses to obey a reasonable order to make a report, issued pursuant to this section, the board may apply to the appropriate division of the General Court of Justice for an order requiring that its order be obeyed. The court has jurisdiction to issue these orders. (1868, c. 20, s. 8; Code, s. 707; Rev., s. 1318; C.S., s. 1297; 1973, c. 822, s. 1.)



§§ 153A-105 through 153A-110. Reserved for future codification purposes.

§§ 153A‑105 through 153A‑110.  Reserved for future codification purposes.



§ 153A-111. Appointment; powers and duties.

Part 6. Clerk to the Board of Commissioners.

§ 153A‑111.  Appointment; powers and duties.

The board of commissioners shall appoint or designate a clerk to the board. The board may designate the register of deeds or any other county officer or employee as clerk. The clerk shall perform any duties that may be required by law or the board of commissioners. The clerk shall serve as such at the pleasure of the board. (Const., art. 7, s. 2; Code, s. 710; 1895, c. 135, s. 4; Rev., s. 1324; C.S., s. 1309; 1955, c. 247, s. 1; 1963, c. 372; 1969, c. 207; 1973, c. 822, s. 1.)



§§ 153A-112 through 153A-113. Reserved for future codification purposes.

§§ 153A‑112 through 153A‑113.  Reserved for future codification purposes.



§ 153A-114. Appointment; duties.

Part 7. County Attorney.

§ 153A‑114.  Appointment; duties.

The board of commissioners shall appoint a county attorney to serve at its pleasure and to be its legal adviser. (1973, c. 822, s. 1.)



§§ 153A-115 through 153A-120. Reserved for future codification purposes.

§§ 153A‑115 through 153A‑120.  Reserved for future codification purposes.



§ 153A-121. General ordinance-making power.

Article 6.

Delegation and Exercise of the General Police Power.

§ 153A‑121.  General ordinance‑making power.

(a)        A county may by ordinance define, regulate, prohibit, or abate acts, omissions, or conditions detrimental to the health, safety, or welfare of its citizens and the peace and dignity of the county; and may define and abate nuisances.

(b)        This section does not authorize a county to regulate or control vehicular or pedestrian traffic on a street or highway under the control of the Board of Transportation, nor to regulate or control any right‑of‑way or right‑of‑passage belonging to a public utility, electric or telephone membership corporation, or public agency of the State. In addition, no county ordinance may regulate or control a highway right‑of‑way in a manner inconsistent with State law or an ordinance of the Board of Transportation.

(c)        This section does not impair the authority of local boards of health to adopt rules and regulations to protect and promote public health. (1963, c. 1060, ss. 1, 1 1/2; 1965, cc. 388, 567, 1083, 1158; 1967, c. 495, s. 2; 1969, c. 36, s. 1; 1971, c. 702, ss. 1‑3; 1973, c. 507, s. 5; c. 822, s. 1.)



§ 153A-122. Territorial jurisdiction of county ordinances.

§ 153A‑122.  Territorial jurisdiction of county ordinances.

Except as otherwise provided in this Article, the board of commissioners may make any ordinance adopted pursuant to this Article applicable to any part of the county not within a city. In addition, the governing board of a city may by resolution permit a county ordinance adopted pursuant to this Article to be applicable within the city. The city may by resolution withdraw its permission to such an ordinance. If it does so, the city shall give written notice to the county of its withdrawal of permission; 30 days after the day the county receives this notice the county ordinance ceases to be applicable within the city. (1963, c. 1060, ss. 1, 1 1/2; 1965, cc. 388, 567, 1083, 1158; 1967, c. 495, s. 2; 1969, c. 36, s. 1; 1971, c. 702, ss. 1‑3; 1973, c. 822, s. 1.)



§ 153A-123. Enforcement of ordinances.

§ 153A‑123.  Enforcement of ordinances.

(a)        A county may provide for fines and penalties for violation of its ordinances and may secure injunctions and abatement orders to further insure compliance with its ordinances, as provided by this section.

(b)        Unless the board of commissioners has provided otherwise, violation of a county ordinance is a misdemeanor or infraction as provided by G.S. 14‑4.  An ordinance may provide by express statement that the maximum fine, term of imprisonment, or infraction penalty to be imposed for a violation is some amount of money or number of days less than the maximum imposed by G.S. 14‑4.

(c)        An ordinance may provide that violation subjects the offender to a civil penalty to be recovered by the county in a civil action in the nature of debt if the offender does not pay the penalty within a prescribed period of time after he has been cited for violation of the ordinance.

(c1)      An ordinance may provide for the recovery of a civil penalty by the county for violation of the fire prevention code of the State Building Code as authorized under G.S. 143‑139.

(d)        An ordinance may provide that it may be enforced by an appropriate equitable remedy issuing from a court of competent jurisdiction.  In such a case, the General Court of Justice has jurisdiction to issue any order that may be appropriate, and it is not a defense to the county's application for equitable relief that there is an adequate remedy at law.

(e)        An ordinance that makes unlawful a condition existing upon or use made of real property may provide that it may be enforced by injunction and order of abatement, and the General Court of Justice has jurisdiction to issue such an order.  When a violation of such an ordinance occurs, the county may apply to the appropriate division of the General Court of Justice for a mandatory or prohibitory injunction and order of abatement commanding the defendant to correct the unlawful condition upon or cease the unlawful use of the property.  The action shall be governed in all respects by the laws and rules governing civil proceedings, including the Rules of Civil Procedure in general and Rule 65 in particular.

In addition to an injunction, the court may enter an order of abatement as a part of the judgment in the cause.  An order of abatement may direct that buildings or other structures on the property be closed, demolished, or removed; that fixtures, furniture, or other movable property be removed from buildings on the property; that grass and weeds be cut; that improvements or repairs be made; or that any other action be taken that is necessary to bring the property into compliance with the ordinance.  If the defendant fails or refuses to comply with an injunction or with an order of abatement within the time allowed by the court, he may be cited for contempt and the county may execute the order of abatement.  If the county executes the order, it has a lien on the property, in the nature of a mechanic's and materialman's lien, for the costs of executing the order.  The defendant may secure cancellation of an order of abatement by paying all costs of the proceedings and posting a bond for compliance with the order.  The bond shall be given with sureties approved by the clerk of superior court in an amount approved by the judge before whom the matter was heard and shall be conditioned on the defendant's full compliance with the terms of the order of abatement within the time fixed by the judge.  Cancellation of an order of abatement does not suspend or cancel an injunction issued in conjunction with the order.

(f)         Subject to the express terms of the ordinance, a county ordinance may be enforced by any one or more of the remedies authorized by this section.

(g)        A county ordinance may provide, when appropriate, that each day's continuing violation is a separate and distinct offense. (1973, c. 822, s. 1; 1985, c. 764, s. 34; 1985 (Reg. Sess., 1986), c. 852, s. 17; 1993, c. 329, s. 5.)



§ 153A-124. Enumeration not exclusive.

§ 153A‑124.  Enumeration not exclusive.

The enumeration in this Article or other portions of this Chapter of specific powers to define, regulate, prohibit, or abate acts, omissions, or conditions is not exclusive, nor is it a limit on the general authority to adopt ordinances conferred on counties by G.S. 153A‑121. (1973, c. 822, s. 1.)



§ 153A-125. Regulation of solicitation campaigns, flea markets and itinerant merchants.

§ 153A‑125.  Regulation of solicitation campaigns, flea markets and itinerant merchants.

A county may by ordinance regulate, restrict, or prohibit the solicitation of contributions from the public for charitable or eleemosynary purposes, and also the business activities of itinerant merchants, salesmen, promoters, drummers, peddlers, flea market operators and flea market vendors and hawkers. These ordinances may include, but are not limited to, requirements that an application be made and a permit issued, that an investigation be made, that activities be reasonably limited as to time and place, that proper credentials and proof of financial stability be submitted, that not more than a stated percentage of contributions to solicitation campaigns be retained for administrative expenses, and that an adequate bond be posted to protect the public from fraud. A county may charge a fee for a permit issued pursuant to such an ordinance. (1967, c. 80, ss. 1‑2 1/2; 1973, c. 822, s. 1; 1987, c. 708, s. 7.)



§ 153A-126. Regulation of begging.

§ 153A‑126.  Regulation of begging.

A county may by ordinance prohibit or regulate begging or otherwise canvassing the public for contributions for the private benefit of the solicitor or any other person. (1973, c. 822, s. 1.)



§ 153A-127. Abuse of animals.

§ 153A‑127.  Abuse of animals.

A county may by ordinance define and prohibit the abuse of animals. (1973, c. 822, s. 1.)



§ 153A-128. Regulation of explosive, corrosive, inflammable, or radioactive substances.

§ 153A‑128.  Regulation of explosive, corrosive, inflammable, or radioactive substances.

A county may by ordinance regulate, restrict, or prohibit the sale, possession, storage, use or conveyance of any explosive, corrosive, inflammable, or radioactive substance or of any weapon or instrumentality of mass death and destruction. (1973, c. 822, s. 1.)



§ 153A-129. Firearms.

§ 153A‑129.  Firearms.

A county may by ordinance regulate, restrict, or prohibit the discharge of firearms at any time or place except when used to take birds or animals pursuant to Chapter 113, Subchapter IV, when used in defense of person or property, or when used pursuant to lawful directions of law‑enforcement officers. A county may also regulate the display of firearms on the public roads, sidewalks, alleys, or other public property. This section does not limit a county's authority to take action under Chapter 14, Article 36A. (1973, c. 822, s. 1; 2006‑264, s. 16.)



§ 153A-130. Pellet guns.

§ 153A‑130.  Pellet guns.

A county may by ordinance regulate, restrict, or prohibit the sale, possession, or use of pellet guns or any other mechanism or device designed or used to project a missile by compressed air or mechanical action with less than deadly force. (1973, c. 822, s. 1.)



§ 153A-131. Possession or harboring of dangerous animals.

§ 153A‑131.  Possession or harboring of dangerous animals.

A county may by ordinance regulate, restrict, or prohibit the possession or harboring of animals which are dangerous to persons or property. No such ordinance shall have the effect of permitting any activity or condition with respect to a wild animal which is prohibited or more severely restricted by regulations of the Wildlife Resources Commission. (1973, c. 822, s. 1; 1977, c. 407, s. 1.)



§ 153A-132. Removal and disposal of abandoned and junked motor vehicles.

§ 153A‑132.  Removal and disposal of abandoned and junked motor vehicles.

(a)        Grant of Power.  A county may by ordinance prohibit the abandonment of motor vehicles on public grounds and private property within the county's ordinance‑making jurisdiction and on county‑owned property wherever located. The county may enforce the ordinance by removing and disposing of abandoned or junked motor vehicles according to the procedures prescribed in this section.

(b)        Definitions.  "Motor vehicle" includes any machine designed or intended to travel over land or water by self‑propulsion or while attached to self‑propelled vehicle.

(1)        An "abandoned motor vehicle" is one that:

a.         Is left on public grounds or county‑owned property in violation of a law or ordinance prohibiting parking; or

b.         Is left for longer than 24 hours on property owned or operated by the county; or

c.         Is left for longer than two hours on private property without the consent of the owner, occupant, or lessee of the property; or

d.         Is left for longer than seven days on public grounds.

(2)        A "junked motor vehicle" is an abandoned motor vehicle that also:

a.         Is partially dismantled or wrecked; or

b.         Cannot be self‑propelled or moved in the manner in which it originally was intended to move; or

c.         Is more than five years old and appears to be worth less than one hundred dollars ($100.00); or

d.         Does not display a current license plate.

(c)        Removal of Vehicles.  A county may remove to a storage garage or area an abandoned or junked motor vehicle found to be in violation of an ordinance adopted pursuant to this section. A vehicle may not be removed from private property, however, without the written request of the owner, lessee, or occupant of the premises unless the board of commissioners or a duly authorized county official or employee has declared the vehicle to be a health or safety hazard. Appropriate county officers and employees have a right, upon presentation of proper credentials, to enter on any premises within the county ordinance‑making jurisdiction at any reasonable hour in order to determine if any vehicles are health or safety hazards. The county may require a person requesting the removal from private property of an abandoned or junked motor vehicle to indemnify the county against any loss, expense, or liability incurred because of the vehicle's removal, storage, or sale.

When an abandoned or junked motor vehicle is removed, the county shall give notice to the owner as required by G.S. 20‑219.11(a) and (b).

(d)        Hearing Procedure.  Regardless of whether a county does its own removal and disposal of motor vehicles or contracts with another person to do so, the county shall provide a hearing procedure for the owner. For purposes of this subsection, the definitions in G.S. 20‑219.9 apply.

(1)        If the county operates in such a way that the person who tows the vehicle is responsible for collecting towing fees, all provisions of Article 7A, Chapter 20, apply.

(2)        If the county operates in such a way that it is responsible for collecting towing fees, it shall:

a.         Provide by contract or ordinance for a schedule of reasonable towing fees,

b.         Provide a procedure for a prompt fair hearing to contest the towing,

c.         Provide for an appeal to district court from that hearing,

d.         Authorize release of the vehicle at any time after towing by the posting of a bond or paying of the fees due, and

e.         Provide a sale procedure similar to that provided in G.S. 44A‑4, 44A‑5, and 44A‑6, except that no hearing in addition to the probable cause hearing is required. If no one purchases the vehicle at the sale and if the value of the vehicle is less than the amount of the lien, the county may destroy it.

(e)        and (f) Repealed by Session Laws 1983, c. 420, s. 10.

(g)        No Liability.  No person nor any county may be held to answer in a civil or criminal action to any owner or other person legally entitled to the possession of an abandoned, junked, lost, or stolen motor vehicle for disposing of the vehicle as provided in this section.

(h)        Exceptions.  This section does not apply to any vehicle in an enclosed building, to any vehicle on the premises of a business enterprise being operated in a lawful place and manner if the vehicle is necessary to the operation of the enterprise, or to any vehicle in an appropriate storage place or depository maintained in a lawful place and manner by the county. (1971, c. 489; 1973, c. 822, s. 1; 1975, c. 716, s. 5; 1983, c. 420, ss. 8‑10; 1997‑456, s. 27.)



§ 153A-132.1. To provide for the removal and disposal of trash, garbage, etc.

§ 153A‑132.1.  To provide for the removal and disposal of trash, garbage, etc.

The board of county commissioners of any county is hereby authorized to enact ordinances governing the removal, method or manner of disposal, depositing or dumping of any trash, debris, garbage, litter, discarded cans or receptacles or any waste matter whatsoever within the rural areas of the county and outside and beyond the corporate limits of any municipality of said county. An ordinance adopted pursuant hereto may make it unlawful to place, discard, dispose, leave or dump any trash, debris, garbage, litter, discarded cans or receptacles or any waste matter whatsoever upon a street or highway located within that county or upon property owned or operated by the county unless such trash, debris, garbage, litter, discarded cans or receptacles or any waste matter is placed in a designated location or container for removal by a specific garbage or trash service collector.

Boards of county commissioners may also provide by ordinance enacted pursuant to this section, that the placing, discarding, disposing, leaving or dumping of the articles forbidden by this section shall, for each day or portion thereof the articles or matter are left, constitute a separate offense, and that a person in violation of the ordinance may be punished by a fine not exceeding fifty dollars ($50.00) or imprisoned not exceeding 30 days, or both, for each offense. (1973, c. 952.)



§ 153A-132.2. Regulation, restraint and prohibition of abandonment of junked motor vehicles.

§ 153A‑132.2.  Regulation, restraint and prohibition of abandonment of junked motor vehicles.

(a)        A county may by ordinance regulate, restrain or prohibit the abandonment of junked motor vehicles on public grounds and on private property within the county's ordinance‑making jurisdiction upon a finding that such regulation, restraint or prohibition is necessary and desirable to promote or enhance community, neighborhood or area appearance, and may enforce any such ordinance by removing and disposing of junked motor vehicles subject to the ordinance according to the procedures prescribed in this section.  The authority granted by this section shall be supplemental to any other authority conferred upon counties.  Nothing in this section shall be construed to authorize a county to require the removal or disposal of a motor vehicle kept or stored at a bona fide "automobile graveyard" or "junkyard" as defined in G.S. 136‑143.

For purposes of this section, the term "junked motor vehicle" means a vehicle that does not display a current license plate and that:

(1)        Is partially dismantled or wrecked; or

(2)        Cannot be self‑propelled or moved in the manner in which it originally was intended to move; or

(3)        Is more than five years old and appears to be worth less than one hundred dollars ($100.00).

(a1)  Any junked motor vehicle found to be in violation of an ordinance adopted pursuant to this section may be removed to a storage garage or area, but no such vehicle shall be removed from private property without the written request of the owner, lessee, or occupant of the premises unless the board of commissioners or a duly authorized county official or employee finds in writing that the aesthetic benefits of removing the vehicle outweigh the burdens imposed on the private property owner.  Such finding shall be based on a balancing of the monetary loss of the apparent owner against the corresponding gain to the public by promoting or enhancing community, neighborhood or area appearance.  The following, among other relevant factors, may be considered:

(1)        Protection of property values;

(2)        Promotion of tourism and other economic development opportunities;

(3)        Indirect protection of public health and safety;

(4)        Preservation of the character and integrity of the community; and

(5)        Promotion of the comfort, happiness, and emotional stability of area residents.

(a2)      The county may require any person requesting the removal of a junked or abandoned motor vehicle from private property to indemnify the county against any loss, expense, or liability incurred because of the removal, storage, or sale thereof.  When an abandoned or junked motor vehicle is removed, the county shall give notice to the owner as required by G.S. 20‑219.11(a) and (b).

(a3)      Hearing Procedure.  Regardless of whether a county does its own removal and disposal of motor vehicles or contracts with another person to do so, the county shall provide a prior hearing procedure for the owner.  For purposes of this subsection, the definitions in G.S. 20‑219.9 apply.

(1)        If the county operates in such a way that the person who tows the vehicle is responsible for collecting towing fees, all provisions of Article 7A, Chapter 20, apply.

(2)        If the county operates in such a way that it is responsible for collecting towing fees, it shall:

a.         Provide by contract or ordinance for a schedule of reasonable towing fees,

b.         Provide a procedure for a prompt fair hearing to contest the towing,

c.         Provide for an appeal to district court from that hearing,

d.         Authorize release of the vehicle at any time after towing by the posting of a bond or paying of the fees due, and

e.         Provide a sale procedure similar to that provided in G.S. 44A‑4, 44A‑5, and 44A‑6, except that no hearing in addition to the probable cause hearing is required.  If no one purchases the vehicle at the sale and if the value of the vehicle is less than the amount of the lien, the city may destroy it.

(a4)      Any person who removes a vehicle pursuant to this section shall not be held liable for damages for the removal of the vehicle to the owner, lienholder or other person legally entitled to the possession of the vehicle removed; however, any person who intentionally or negligently damages a vehicle in the removal of such vehicle, or intentionally or negligently inflicts injury upon any person in the removal of such vehicle, may be held liable for damages.

(b)  Any ordinance adopted pursuant to this section shall include a prohibition against removing or disposing of any motor vehicle that is used on a regular basis for business or personal use. (1983, c. 841, s. 1; 1985, c. 737, s. 1; 1987, c. 42, s. 1, c. 451, s. 1; 1987 (Reg. Sess., 1988), c. 902, s. 1; 1989, c. 743, s. 1.)



§ 153A-133. Noise regulation.

§ 153A‑133.  Noise regulation.

A county may by ordinance regulate, restrict, or prohibit the production or emission of noises or amplified speech, music, or other sounds that tend to annoy, disturb, or frighten its citizens. (1973, c. 822, s. 1.)



§ 153A-134. Regulating and licensing businesses, trades, etc.

§ 153A‑134.  Regulating and licensing businesses, trades, etc.

A county may by ordinance, subject to the general law of the State, regulate and license occupations, businesses, trades, professions, and forms of amusement or entertainment and prohibit those that may be inimical to the public health, welfare, safety, order, or convenience. In licensing trades, occupations, and professions, the county may, consistent with the general law of the State, require applicants for licenses to be examined and charge a reasonable fee therefor. This section does not authorize a county to examine or license a person holding a license issued by an occupational licensing board of this State as to the profession or trade that he has been licensed to practice or pursue by the State.

This section does not impair the county's power to levy privilege license taxes on occupations, businesses, trades, professions, and other activities pursuant to G.S. 153A‑152. (1868, c. 20, s. 8; Code, s. 707; Rev., s. 1318; C.S., s. 1297; 1973, c. 822, s. 1.)



§ 153A-135. Regulation of places of amusement.

§ 153A‑135.  Regulation of places of amusement.

A county may by ordinance regulate places of amusement and  entertainment, and may regulate, restrict, or prohibit the operation of pool and billiard halls, dance halls, carnivals, circuses, or itinerant shows or exhibitions of any kind. Places of amusement and entertainment include coffeehouses, cocktail lounges, nightclubs, beer halls, and similar establishments, but any regulation of such places shall be consistent with any permit or license issued by the North Carolina Alcoholic Beverage Control Commission. (1963, c. 1060, ss. 1, 1 1/2; 1965, cc. 388, 567, 1083, 1158; 1967, c. 495, s. 2; 1969, c. 36, s. 1; 1971, c. 702, ss. 1‑3; 1973, c. 822, s. 1; 1981, c. 412, ss. 4, 5.)



§ 153A-136. Regulation of solid wastes.

§ 153A‑136.  Regulation of solid wastes.

(a)        A county may by ordinance regulate the storage, collection, transportation, use, disposal, and other disposition of solid wastes. Such an ordinance may:

(1)        Regulate the activities of persons, firms, and corporations, both public and private.

(2)        Require each person wishing to commercially collect or dispose of solid wastes to secure a license from the county and prohibit any person from commercially collecting or disposing of solid wastes without a license. A fee may be charged for a license.

(3)        Grant a franchise to one or more persons for the exclusive right to commercially collect or dispose of solid wastes within all or a defined portion of the county and prohibit any other person from commercially collecting or disposing of solid wastes in that area. The board of commissioners may set the terms of any franchise, except that no franchise may be granted for a period exceeding 30 years, nor may any franchise by its terms impair the authority of the board of commissioners to regulate fees as authorized by this section.

(4)        Regulate the fees, if any, that may be charged by licensed or franchised persons for collecting or disposing of solid wastes.

(5)        Require the source separation of materials prior to collection of solid waste for disposal.

(6)        Require participation in a recycling program by requiring separation of designated materials by the owner or occupant of the property prior to disposal. An owner of recovered materials as defined by G.S. 130A‑290(a)(24) retains ownership of the recovered materials until the owner conveys, sells, donates, or otherwise transfers the recovered materials to a person, firm, company, corporation, or unit of local government. A county may not require an owner to convey, sell, donate, or otherwise transfer recovered materials to the county or its designee. If an owner places recovered materials in receptacles or delivers recovered materials to specific locations, receptacles, and facilities that are owned or operated by the county or its designee, then ownership of these materials is transferred to the county or its designee.

(6a)      Regulate the illegal disposal of solid waste, including littering on public and private property, provide for enforcement by civil penalties as well as other remedies, and provide that such regulations may be enforced by county employees specially appointed as environmental enforcement officers.

(7)        Include any other proper matter.

(b)        Any ordinance adopted pursuant to this section shall be consistent with and supplementary to any rules adopted by the Commission for Public Health or the Department of Environment and Natural Resources.

(c)        The board of commissioners of a county shall consider alternative sites and socioeconomic and demographic data and shall hold a public hearing prior to selecting or approving a site for a new sanitary landfill that receives residential solid waste that is located within one mile of an existing sanitary landfill within the State. The distance between an existing and a proposed site shall be determined by measurement between the closest points on the outer boundary of each site. The definitions set out in G.S. 130A‑290 apply to this subsection. As used in this subsection:

(1)        "Approving a site" refers to prior approval of a site under G.S. 130A‑294(a)(4).

(2)        "Existing sanitary landfill" means a sanitary landfill that is in operation or that has been in operation within the five‑year period immediately prior to the date on which an application for a permit is submitted.

(3)        "New sanitary landfill" means a sanitary landfill that includes areas not within the legal description of an existing sanitary landfill as set out in the permit for the existing sanitary landfill.

(4)        "Socioeconomic and demographic data" means the most recent socioeconomic and demographic data compiled by the United States Bureau of the Census and any additional socioeconomic and demographic data submitted at the public hearing.

(d)        As used in this section, "solid waste" means nonhazardous solid waste, that is, solid waste as defined in G.S. 130A‑290 but not including hazardous waste.

(e)        A county that has planning jurisdiction over any portion of the site of a sanitary landfill may employ a local government landfill liaison. No person who is responsible for any aspect of the management or operation of the landfill may serve as a local government landfill liaison. A local government landfill liaison shall have a right to enter public or private lands on which the landfill facility is located at reasonable times to inspect the landfill operation in order to:

(1)        Ensure that the facility meets all local requirements.

(2)        Identify and notify the Department of suspected violations of applicable federal or State laws, regulations, or rules.

(3)        Identify and notify the Department of potentially hazardous conditions at the facility.

(f)         Entry pursuant to subsection (e) of this section shall not constitute a trespass or taking of property. (1955, c. 1050; 1957, cc. 120, 376; 1961, c. 40; c. 514, s. 1; cc. 711, 803; c. 806, s. 1; 1965, c. 452; 1967, cc. 34, 90; c. 183, s. 1; cc. 304, 339; c. 495, s. 4; 1969, cc. 79, 155, 176; c. 234, s. 1; c. 452; c. 1003, s. 4; 1973, c. 476, s. 128; c. 822, s. 1; 1989 (Reg. Sess., 1990), c. 1009, s. 1; 1991 (Reg. Sess., 1992), c. 1013, s. 1; 1993, c. 165, s. 1; 1997‑443, s. 11A.123; 2001‑512, s. 5; 2007‑182, s. 2; 2007‑550, s. 11(a).)



§ 153A-137: Repealed by Session Laws 2006-151, s. 10, effective January 1, 2007.

§ 153A‑137: Repealed by Session Laws 2006‑151, s. 10, effective January 1, 2007.



§ 153A-138. Registration of mobile homes, house trailers, etc.

§ 153A‑138.  Registration of mobile homes, house trailers, etc.

A county may by ordinance provide for the annual registration of mobile homes, house trailers and similar vehicular equipment designed for use as living or business quarters and for the display of a sticker or other device thereon as evidence of such registration. No fee shall be charged for such registration. (1975, c. 693.)



§ 153A-139. Regulation of traffic at parking areas and driveways.

§ 153A‑139.  Regulation of traffic at parking areas and driveways.

The governing body of any county may, by ordinance, regulate the stopping, standing, or parking of vehicles in specified areas of any parking areas or driveways of a hospital, shopping center, apartment house, condominium complex, or commercial office complex or any other privately owned public vehicular area, or prohibit such stopping, standing, or parking during any specified hours, provided the owner or person in general charge of the operation and control of that area requests in writing that such an ordinance be adopted. The owner of a vehicle parked in violation of an ordinance adopted pursuant to this subsection shall be deemed to have appointed any appropriate law‑enforcement officer as his agent for the purpose of arranging for the transportation and safe storage of such vehicle. (1979, c. 745, s. 1.)



§ 153A-140. Abatement of public health nuisances.

§ 153A‑140.  Abatement of public health nuisances.

A county shall have authority, subject to the provisions of Article 57 of Chapter 106 of the General Statutes, to remove, abate, or remedy everything that is dangerous or prejudicial to the public health or safety. Pursuant to this section, a board of commissioners may order the removal of a swimming pool and its appurtenances upon a finding that the swimming pool or its appurtenances is dangerous or prejudicial to public health or safety. The expense of the action shall be paid by the person in default, and, if not paid, shall be a lien upon the land or premises where the nuisance arose, and shall be collected as unpaid taxes. The authority granted by this section may only be exercised upon adequate notice, the right to a hearing, and the right to appeal to the General Court of Justice. Nothing in this section shall be deemed to restrict or repeal the authority of any municipality to abate or remedy health nuisances pursuant to G.S. 160A‑174, 160A‑193, or any other general or local law. This section shall not affect bona fide farms, but any use of farm property for nonfarm purposes is subject to this section. (1981 (Reg. Sess., 1982), c. 1314, s. 1; 2002‑116, s. 2.)



§ 153A-140.1. Stream-clearing programs.

§ 153A‑140.1.  Stream‑clearing programs.

(a)        A county shall have the authority to remove natural and man‑made obstructions in stream channels and in the floodway of streams that may impede the passage of water during rain events.

(b)        The actions of a county to clear obstructions from a stream shall not create or increase the responsibility of the county for the clearing or maintenance of the stream, or for flooding of the stream. In addition, actions by a county to clear obstructions from a stream shall not create in the county any ownership in the stream, obligation to control the stream, or affect any otherwise existing private property right, responsibility, or entitlement regarding the stream. These provisions shall not relieve a county for negligence that might be found under otherwise applicable law.

(c)        Nothing in this section shall be construed to affect existing rights of the State to control or regulate streams or activities within streams. In implementing a stream‑clearing program, the county shall comply with all requirements in State or federal statutes and rules. (2005‑441, s. 1.)



§ 153A-140.2. Annual notice to chronic violators of public nuisance ordinance.

§ 153A‑140.2.  Annual notice to chronic violators of public nuisance ordinance.

A county may notify a chronic violator of the county's public nuisance ordinance that, if the violator's property is found to be in violation of the ordinance, the county shall, without further notice in the calendar year in which notice is given, take action to remedy the violation, and the expense of the action shall become a lien upon the property and shall be collected as unpaid taxes. The notice shall be sent by certified mail. A chronic violator is a person who owns property whereupon, in the previous calendar year, the county gave notice of violation at least three times under any provision of the public nuisance ordinance.  (2009‑287, s. 2.)



§ 153A-141: Repealed by Session Laws 1995, c. 501. s. 3.

§ 153A‑141:  Repealed by Session Laws 1995, c.  501. s. 3.



§ 153A-142. Curfews.

§ 153A‑142.  Curfews.

A county may by an appropriate ordinance impose a curfew on persons of any age less than 18. (1997‑189, s. 2.)



§ 153A-143. Regulation of outdoor advertising.

§ 153A‑143.  Regulation of outdoor advertising.

(a)        As used in this section, the term "off‑premises outdoor advertising" includes off‑premises outdoor advertising visible from the main‑traveled way of any road.

(b)        A county may require the removal of an off‑premises outdoor advertising sign that is nonconforming under a local ordinance and may regulate the use of off‑premises outdoor advertising within the jurisdiction of the county in accordance with the applicable provisions of this Chapter.

(c)        A county shall give written notice of its intent to require removal of off‑premises outdoor advertising by sending a letter by certified mail to the last known address of the owner of the outdoor advertising and the owner of the property on which the outdoor advertising is located.

(d)        No county may enact or amend an ordinance of general applicability to require the removal of any nonconforming, lawfully erected off‑premises outdoor advertising sign without the payment of monetary compensation to the owners of the off‑premises outdoor advertising, except as provided below. The payment of monetary compensation is not required if:

(1)        The county and the owner of the nonconforming off‑premises outdoor advertising enter into a relocation agreement pursuant to subsection (g) of this section.

(2)        The county and the owner of the nonconforming off‑premises outdoor advertising enter into an agreement pursuant to subsection (k) of this section.

(3)        The off‑premises outdoor advertising is determined to be a public nuisance or detrimental to the health or safety of the populace.

(4)        The removal is required for establishing, extending, enlarging, or improving any of the public enterprises listed in G.S. 153A‑274, and the county allows the off‑premises outdoor advertising to be relocated to a comparable location.

(5)        The off‑premises outdoor advertising is subject to removal pursuant to statutes, ordinances or regulations generally applicable to the demolition or removal of damaged structures.

(e)        Monetary compensation is the fair market value of the off‑premises outdoor advertising in place immediately prior to its removal and without consideration of the effect of the ordinance or any diminution in value caused by the ordinance requiring its removal. Monetary compensation shall be determined based on:

(1)        The factors listed in G.S. 105‑317.1(a); and

(2)        The listed property tax value of the property and any documents regarding value submitted to the taxing authority.

(f)         If the parties are unable to reach an agreement on monetary compensation to be paid by the county to the owner of the nonconforming off‑premises outdoor advertising sign for its removal, and the county elects to proceed with the removal, the county may bring an action in superior court for a determination of the monetary compensation to be paid. In determining monetary compensation, the court shall consider the factors set forth in subsection (e) of this section. Upon payment of monetary compensation for the sign, the county shall own the sign.

(g)        In lieu of paying monetary compensation, a county may enter into an agreement with the owner of a nonconforming off‑premises outdoor advertising sign to relocate and reconstruct the sign. The agreement shall include the following:

(1)        Provision for relocation of the sign to a site reasonably comparable to or better than the existing location. In determining whether a location is comparable or better, the following factors shall be taken into consideration:

a.         The size and format of the sign.

b.         The characteristics of the proposed relocation site, including visibility, traffic count, area demographics, zoning, and any uncompensated differential in the sign owner's cost to lease the replacement site.

c.         The timing of the relocation.

(2)        Provision for payment by the county of the reasonable costs of relocating and reconstructing the sign including:

a.         The actual cost of removing the sign.

b.         The actual cost of any necessary repairs to the real property for damages caused in the removal of the sign.

c.         The actual cost of installing the sign at the new location.

d.         An amount of money equivalent to the income received from the lease of the sign for a period of up to 30 days if income is lost during the relocation of the sign.

(h)        For the purposes of relocating and reconstructing a nonconforming off‑premises outdoor advertising sign pursuant to subsection (g) of this section, a county, consistent with the welfare and safety of the community as a whole, may adopt a resolution or adopt or modify its ordinances to provide for the issuance of a permit or other approval, including conditions as appropriate, or to provide for dimensional, spacing, setback, or use variances as it deems appropriate.

(i)         If a county has offered to enter into an agreement to relocate a nonconforming off‑premises outdoor advertising sign pursuant to subsection (g) of this section, and within 120 days after the initial notice by the county the parties have not been able to agree that the site or sites offered by the county for relocation of the sign are reasonably comparable or better than the existing site, the parties shall enter into binding arbitration to resolve their disagreements. Unless a different method of arbitration is agreed upon by the parties, the arbitration shall be conducted by a panel of three arbitrators. Each party shall select one arbitrator and the two arbitrators chosen by the parties shall select the third member of the panel. The American Arbitration Association rules shall apply to the arbitration unless the parties agree otherwise.

(j)         If the arbitration results in a determination that the site or sites offered by the county for relocation of the nonconforming sign are not reasonably comparable to or better than the existing site, and the county elects to proceed with the removal of the sign, the parties shall determine the monetary compensation under subsection (e) of this section to be paid to the owner of the sign. If the parties are unable to reach an agreement regarding monetary compensation within 30 days of the receipt of the arbitrators' determination, and the county elects to proceed with the removal of the sign, then the county may bring an action in superior court for a determination of the monetary compensation to be paid by the county to the owner for the removal of the sign. In determining monetary compensation, the court shall consider the factors set forth in subsection (e) of this section. Upon payment of monetary compensation for the sign, the county shall own the sign.

(k)        Notwithstanding the provisions of this section, a county and an off‑premises outdoor advertising sign owner may enter into a voluntary agreement allowing for the removal of the sign after a set period of time in lieu of monetary compensation. A county may adopt an ordinance or resolution providing for a relocation, reconstruction, or removal agreement.

(l)         A county has up to three years from the effective date of an ordinance enacted under this section to pay monetary compensation to the owner of the off‑premises outdoor advertising provided the affected property remains in place until the compensation is paid.

(m)       This section does not apply to any ordinance in effect on the effective date of this section. A county may repeal or amend an ordinance in effect on the effective date of this section so long as an amendment to the existing ordinance does not reduce the period of amortization in effect on the effective date of this section.

(n)        The provisions of this section shall not be used to interpret, construe, alter, or otherwise modify the exercise of the power of eminent domain by an entity pursuant to Chapter 40A or Chapter 136 of the General Statutes.

(o)        Nothing in this section shall limit a county's authority to use amortization as a means of phasing out nonconforming uses other than off‑premises outdoor advertising. (2004‑152, s. 1.)



§ 153A-144. Limitations on regulating solar collectors.

§ 153A‑144.  Limitations on regulating solar collectors.

(a)        Except as provided in subsection (c) of this section, no county ordinance shall prohibit, or have the effect of prohibiting, the installation of a solar collector that gathers solar radiation as a substitute for traditional energy for water heating, active space heating and cooling, passive heating, or generating electricity for a residential property. No person shall be denied permission by a county to install a solar collector that gathers solar radiation as a substitute for traditional energy for water heating, active space heating and cooling, passive heating, or generating electricity for a residential property. As used in this section, the term "residential property" means property where the predominant use is for residential purposes.

(b)        This section does not prohibit an ordinance regulating the location or screening of solar collectors as described in subsection (a) of this section, provided the ordinance does not have the effect of preventing the reasonable use of a solar collector for a residential property.

(c)        This section does not prohibit an ordinance that would prohibit the location of solar collectors as described in subsection (a) of this section that are visible by a person on the ground:

(1)        On the facade of a structure that faces areas open to common or public access;

(2)        On a roof surface that slopes downward toward the same areas open to common or public access that the facade of the structure faces; or

(3)        Within the area set off by a line running across the facade of the structure extending to the property boundaries on either side of the facade, and those areas of common or public access faced by the structure.

(d)        In any civil action arising under this section, the court may award costs and reasonable attorneys' fees to the prevailing party.  (2007‑279, s. 2; 2009‑553, s. 2.)



§ 153A-145: Reserved for future codification purposes.

§ 153A‑145:  Reserved for future codification purposes.



§ 153A-146. General power to impose taxes.

Article 7.

Taxation.

§ 153A‑146.  General power to impose taxes.

A county may impose taxes only as specifically authorized by act of the General Assembly. Except when the statute authorizing a tax provides for penalties and interest, the power to impose a tax includes the power to impose reasonable penalties for failure to declare tax liability, if required, and to impose penalties or interest for failure to pay taxes lawfully due within the time prescribed by law or ordinance. The power to impose a tax also includes the power to provide for its administration in a manner not inconsistent with the statute authorizing the tax. (1868, c. 20, s. 8; Code, s. 707; Rev., s. 1318; C.S., s. 1297; 1973, c. 822, s. 1.)



§ 153A-147. Remedies for collecting taxes other than property taxes.

§ 153A‑147.  Remedies for collecting taxes other than property taxes.

In addition to any other remedies provided by law, a county may collect any county tax by use of the remedies of levy and sale and attachment and garnishment, under the rules and according to the procedures prescribed by the Machinery Act (Chapter 105, Subchapter II) for the enforcement of tax liability against personal property. However, these remedies become available only on the due date of the tax and not before that time. (1973, c. 822, s. 1.)



§ 153A-148. Continuing taxes.

§ 153A‑148.  Continuing taxes.

Except for taxes levied on property under the Machinery Act (Chapter 105, Subchapter II), a county may impose any authorized tax by a permanent ordinance that shall stand from year to year until amended or repealed, and it is not necessary to reimpose the tax in each annual budget ordinance. (1973, c. 822, s. 1.)



§ 153A-148.1. Disclosure of certain information prohibited.

§ 153A‑148.1.  Disclosure of certain information prohibited.

(a)        Disclosure Prohibited.  Notwithstanding Chapter 132 of the General Statutes or any other law regarding access to public records, local tax records that contain information about a taxpayer's income or receipts are not public records. A current or former officer, employee, or agent of a county who in the course of service to or employment by the county has access to information about the amount of a taxpayer's income or receipts may not disclose the information to any other person unless the disclosure is made for one of the following purposes:

(1)        To comply with a court order or a law.

(2)        Review by the Attorney General or a representative of the Attorney General.

(3)        To sort, process, or deliver tax information on behalf of the county, as necessary to administer a tax.

(4)        To exchange information with a regional public transportation authority or a regional transportation authority created pursuant to Article 26 or Article 27 of Chapter 160A of the General Statutes, when the information is needed to fulfill a duty imposed on the authority or on the county.

(5)        To exchange information with the Department of Revenue, when the information is needed to fulfill a duty imposed on the Department or on the county.

(6)        To include on a property tax receipt the amount of property taxes due and the amount of property taxes deferred on a residence classified under G.S. 105‑277.1B, the property tax homestead circuit breaker.

(b)        Punishment.  A person who violates this section is guilty of a Class 1 misdemeanor. If the person committing the violation is an officer or employee, that person shall be dismissed from public office or public employment and may not hold any public office or public employment in this State for five years after the violation.  (1993, c. 485, s. 33; 1994, Ex. Sess., c. 14, s. 66; 1998‑139, s. 2; 2008‑35, s. 1.4.)



§ 153A-149. Property taxes; authorized purposes; rate limitation.

§ 153A‑149.  Property taxes; authorized purposes; rate limitation.

(a)        Pursuant to Article V, Sec. 2(5) of the Constitution of North Carolina, the General Assembly confers upon each county in this State the power to levy, within the limitations set out in this section, taxes on property having a situs within the county under the rules and according to the procedures prescribed in the Machinery Act (Chapter 105, Subchapter II).

(b)        Each county may levy property taxes without restriction as to rate or amount for the following purposes:

(1)        Courts.  To provide adequate facilities for and the county's share of the cost of operating the General Court of Justice in the county.

(2)        Debt Service.  To pay the principal of and interest on all general obligation bonds and notes of the county.

(3)        Deficits.  To supply an unforeseen deficiency in the revenue (other than revenues of public enterprises), when revenues actually collected or received fall below revenue estimates made in good faith and in accordance with the Local Government Budget and Fiscal Control Act.

(4)        Elections.  To provide for all federal, State, district and county elections.

(5)        Jails.  To provide for the operation of a jail and other local confinement facilities.

(6)        Joint Undertakings.  To cooperate with any other county, city, or political subdivision in providing any of the functions, services, or activities listed in this subsection.

(7)        Schools.  To provide for the county's share of the cost of kindergarten, elementary, secondary, and post‑secondary public education.

(8)        Social Services.  To provide for public assistance required by Chapters 108A and 111 of the General Statutes.

(c)        Each county may levy property taxes for one or more of the purposes listed in this subsection up to a combined rate of one dollar and fifty cents ($1.50) on the one hundred dollars ($100.00) appraised value of property subject to taxation. Authorized purposes subject to the rate limitation are:

(1)        To provide for the general administration of the county through the board of county commissioners, the office of the county manager, the office of the county budget officer, the office of the county finance officer, the office of the county assessor, the office of the county tax collector, the county purchasing agent, and the county attorney, and for all other general administrative costs not allocated to a particular board, commission, office, agency, or activity of the county.

(2)        Agricultural Extension.  To provide for the county's share of the cost of maintaining and administering programs and services offered to agriculture by or through the Agricultural Extension Service or other agencies.

(3)        Air Pollution.  To maintain and administer air pollution control programs.

(4)        Airports.  To establish and maintain airports and related aeronautical facilities.

(5)        Ambulance Service.  To provide ambulance services, rescue squads, and other emergency medical services.

(6)        Animal Protection and Control.  To provide animal protection and control programs.

(6a)      Arts Programs and Museums.  To provide for arts programs and museums as authorized in G.S. 160A‑488.

(6b)      Auditoriums, coliseums, and convention and civic centers.  To provide public auditoriums, coliseums, and convention and civic centers.

(7)        Beach Erosion and Natural Disasters.  To provide for shoreline protection, beach erosion control, and flood and hurricane protection.

(8)        Cemeteries.  To provide for cemeteries.

(9)        Civil Preparedness.  To provide for civil preparedness programs.

(10)      Debts and Judgments.  To pay and discharge any valid debt of the county or any judgment lodged against it, other than debts and judgments evidenced by or based on bonds and notes.

(10a)    Defense of Employees and Officers.  To provide for the defense of, and payment of civil judgments against, employees and officers or former employees and officers, as authorized by this Chapter.

(10b)    Economic Development.  To provide for economic development as authorized by G.S. 158‑7.1 and G.S. 158‑12.

(11)      Fire Protection.  To provide fire protection services and fire prevention programs.

(12)      Forest Protection.  To provide forest management and protection programs.

(13)      Health.  To provide for the county's share of maintaining and administering services offered by or through the local health department.

(14)      Historic Preservation.  To undertake historic preservation programs and projects.

(15)      Hospitals.  To establish, support and maintain public hospitals and clinics, and other related health programs and facilities, or to aid any private, nonprofit hospital, clinic, related facility, or other health program or facility.

(15a)    Housing Rehabilitation.  To provide for housing rehabilitation programs authorized by G.S. 153A‑376, including personnel costs related to the planning and administration of these programs. This subdivision applies only to counties with a population of 400,000 or more, according to the most recent decennial federal census.

(15b)    Housing.  To undertake housing programs for low‑ and moderate‑income persons as provided in G.S. 153A‑378.

(16)      Human Relations.  To undertake human relations programs.

(16a)    Industrial Development.  To provide for industrial development as authorized by G.S. 158‑7.1.

(17)      Joint Undertakings.  To cooperate with any other county, city, or political subdivision in providing any of the functions, services, or activities listed in this subsection.

(18)      Law Enforcement.  To provide for the operation of the office of the sheriff of the county and for any other county law‑enforcement agency not under the sheriff's jurisdiction.

(19)      Libraries.  To establish and maintain public libraries.

(20)      Mapping.  To provide for mapping the lands of the county.

(21)      Medical Examiner.  To provide for the county medical examiner or coroner.

(22)      Mental Health.  To provide for the county's share of the cost of maintaining and administering services offered by or through the area mental health, developmental disabilities, and substance abuse authority.

(23)      Open Space.  To acquire open space land and easements in accordance with Article 19, Part 4, Chapter 160A of the General Statutes.

(24)      Parking.  To provide off‑street lots and garages for the parking and storage of motor vehicles.

(25)      Parks and Recreation.  To establish, support and maintain public parks and programs of supervised recreation.

(26)      Planning.  To provide for a program of planning and regulation of development in accordance with Article 18 of this Chapter and Article 19, Parts 3A and 6, of Chapter 160A of the General Statutes.

(26a)    Ports and Harbors.  To participate in programs with the North Carolina Ports Authority and provide for harbor masters.

(27)      Public Transportation.  To provide public transportation by rail, motor vehicle, or another means of conveyance other than a ferry, including any facility or equipment needed to provide the public transportation. This subdivision does not authorize a county to provide public roads in the county in violation of G.S. 136‑51.

(27a)    Railway Corridor Preservation.  To acquire property for railroad corridor preservation as authorized by G.S. 160A‑498.

(28)      Register of Deeds.  To provide for the operation of the office of the register of deeds of the county.

(28a)    Roads.  To provide for the maintenance of county roads as authorized by G.S. 153A‑301(d).

(29)      Sewage.  To provide sewage collection and treatment services as defined in G.S. 153A‑274(2).

(30)      Social Services.  To provide for the public welfare through the maintenance and administration of public assistance programs not required by Chapters 108A and 111 of the General Statutes, and by establishing and maintaining a county home.

(31)      Solid Waste.  To provide solid waste collection and disposal services, and to acquire and operate landfills.

(31a)    Stormwater.  To provide structural and natural stormwater and drainage systems of all types.

(32)      Surveyor.  To provide for a county surveyor.

(33)      Veterans' Service Officer.  To provide for the county's share of the cost of services offered by or through the county veterans' service officer.

(34)      Water.  To provide water supply and distribution systems.

(35)      Watershed Improvement.  To undertake watershed improvement projects.

(36)      Water Resources.  To participate in federal water resources development projects.

(37)      Armories.  To supplement available State or federal funds to be used for the construction (including the acquisition of land), enlargement or repair of armory facilities for the North Carolina National Guard.

(d)        With an approving vote of the people, any county may levy property taxes for any purpose for which the county is authorized by law to appropriate money. Any property tax levy approved by a vote of the people shall not be counted for purposes of the rate limitation imposed in subsection (c).

The county commissioners may call a referendum on approval of a property tax levy. The referendum may be held at the same time as any other referendum or election, but may not be otherwise held within the period of time beginning 30 days before and ending 10 days after any other referendum or election to be held in the county and already validly called or scheduled by law at the time the tax referendum is called. The referendum shall be conducted by the county board of elections. The clerk to the board of commissioners shall publish a notice of the referendum at least twice. The first publication shall be not less than 14 days and the second publication not less than seven days before the last day on which voters may register for the referendum. The notice shall state the date of the referendum, the purpose for which it is being held, and a statement as to the last day for registration for the referendum under the election laws then in effect.

The proposition submitted to the voters shall be substantially in one of the following forms:

(1)        Shall ____ County be authorized to levy annually a property tax at a rate not in excess of ____ cents on the one hundred dollars ($100.00) value of property subject to taxation for the purpose of ____?

(2)        Shall ____ County be authorized to levy annually a property tax at a rate not in excess of that which will produce $____ for the purpose of ____?

(3)        Shall ____ County be authorized to levy annually a property tax without restriction as to rate or amount for the purpose of ____?

If a majority of those participating in the referendum approve the proposition, the board of commissioners may proceed to levy annually a property tax within the limitations (if any) described in the proposition.

The board of elections shall canvass the referendum and certify the results to the board of commissioners. The board of commissioners shall then certify and declare the result of the referendum and shall publish a statement of the result once, with the following statement appended: "Any action or proceeding challenging the regularity or validity of this tax referendum must be begun within 30 days after (date of publication)." The statement of results shall be filed in the clerk's office and inserted in the minutes of the board.

Any action or proceeding in any court challenging the regularity or validity of a tax referendum must be begun within 30 days after the publication of the results of the referendum. After the expiration of this period of limitation, no right of action or defense based upon the invalidity of or any irregularity in the referendum shall be asserted, nor shall the validity of the referendum be open to question in any court upon any ground whatever, except in an action or proceeding begun within the period of limitation prescribed herein.

Except for supplemental school taxes and except for tax referendums on functions not included in subsection (c) of this section, any referendum held before July 1, 1973, on the levy of property taxes is not valid for the purposes of this subsection. Counties in which such referendums have been held may support programs formerly supported by voted property taxes within the general rate limitation set out in subsection (c) at any appropriate level and are not subject to the former voted rate limitation.

(e)        With an approving vote of the people, any county may increase the property tax rate limitation imposed in subsection (c) and may call a referendum for that purpose. The referendum may be held at the same time as any other referendum or election, but may not be otherwise held within the period of time beginning 30 days before and ending 30 days after any other referendum or election. The referendum shall be conducted by the county board of elections.

The proposition submitted to the voters shall be substantially in the following form: "Shall the property tax rate limitation applicable to ____ County be increased from ____ on the one hundred dollars ($100.00) value of property subject to taxation to ____ on the one hundred dollars ($100.00) value of property subject to taxation? "

If a majority of those participating in the referendum approve the proposition, the rate limitation imposed in subsection (c) shall be increased for the county.

(f)         With respect to any of the categories listed in subsections (b) and (c) of this section, the county may provide the necessary personnel, land, buildings, equipment, supplies, and financial support from property tax revenues for the program, function, or service.

(g)        This section does not authorize any county to undertake any program, function, joint undertaking, or service not otherwise authorized by law. It is intended only to authorize the levy of property taxes within the limitations set out herein to finance programs, functions, or services authorized by other portions of the General Statutes or by local acts.  (1973, c. 803, s. 1; c. 822, s. 2; c. 963; c. 1446, s. 25; 1975, c. 734, s. 17; 1977, c. 148, s. 5; c. 834, s. 3; 1979, c. 619, s. 4; 1981, c. 66, s. 2; c. 562, s. 11; c. 692, s. 1; 1983, c. 511, ss. 1, 2; 1985, c. 589, s. 57; 1987, c. 45, s. 2; c. 697, s. 2; 1989, c. 600, s. 5; c. 625, s. 25; c. 643, s. 1; 1989 (Reg. Sess., 1990), c. 1005, ss. 3‑5; 1991 (Reg. Sess., 1992), c. 764, s. 1; c. 896, s. 1; 1993, c. 378, s. 2; 1997‑502, s. 6; 1999‑366, s. 3; 2002‑159, s. 50(a); 2002‑172, s. 2.4(a); 2003‑416, s. 2; 2009‑281, s. 1.)



§ 153A-150. Reserve for reappraisal.

§ 153A‑150.  Reserve for reappraisal.

Before the beginning of the fiscal year immediately following the effective date of a reappraisal of real property conducted as required by G.S. 105‑286, the county budget officer shall present to the board of commissioners a budget for financing the cost of the next reappraisal. The budget shall estimate the cost of the reappraisal and shall propose a plan for raising the necessary funds in annual installments during the intervening years between reappraisals, with all installments as nearly uniform as practicable. The board shall consider this budget, making any amendments to the budget it deems advisable, and shall adopt a resolution establishing a special reserve fund for the next reappraisal. In the budget ordinance of the first fiscal year of the plan, the board of commissioners shall appropriate to the special reappraisal reserve fund the amount set out in the plan for the first year's installment. When the county budget for each succeeding fiscal year is in preparation, the board shall review the reappraisal budget with the budget officer and shall amend it, if necessary, so that it will reflect the probable cost at that time of the reappraisal and will produce the necessary funds at the end of the intervening period. In the budget ordinance for each succeeding fiscal year, the board shall appropriate to the special reappraisal reserve fund the amount set out in the plan as due in that year.

Moneys appropriated to the special reappraisal reserve fund shall not be available or expended for any purpose other than the reappraisal of real property required by G.S. 105‑286, except that the funds may be deposited at interest or invested as permitted by G.S. 159‑30. If there is a fund balance in the reserve fund following payment for the required reappraisal, it shall be retained in the fund for use in financing the next required reappraisal.

Within 10 days after the adoption of each annual budget ordinance, the county finance officer shall report to the Department of Revenue, on forms to be supplied by the Department, the terms of the county's reappraisal budget, the current condition of the special reappraisal reserve fund, and the amount appropriated to the reserve fund in the current fiscal year.  (1959, c. 704, s. 6; 1971, c. 806, s. 4; c. 931, s. 2; 1973, c. 476, s. 193; c. 822, s. 1; 2008‑146, s. 1.3.)



§ 153A-151. Sales tax.

§ 153A‑151.  Sales tax.

A county may levy a local sales and use tax under the rules and according to the procedures prescribed by the Local Government Sales and Use Tax Act (Chapter 105, Subchapter VIII). (1973, c. 822, s. 1.)



§ 153A-152. Privilege license taxes.

§ 153A‑152.  Privilege license taxes.

(a)        Authority.  A county may levy privilege license taxes on trades, occupations, professions, businesses, and franchises to the extent authorized by Article 2 of Chapter 105 of the General Statutes and any other acts of the General Assembly. A county may levy privilege license taxes to the extent formerly authorized by the following sections of Article 2 of Chapter 105 of the General Statutes before they were repealed:

G.S. 105‑50                         Pawnbrokers.

G.S. 105‑53                         Peddlers, itinerant merchants, and specialty market operators.

G.S. 105‑55                         Installing elevators and automatic sprinkler systems.

G.S. 105‑58                         Fortune tellers, palmists, etc.

G.S. 105‑65                         Music machines.

G.S. 105‑66.1                      Electronic video games.

G.S. 105‑80                         Firearms dealers and dealers in other weapons.

G.S. 105‑89                         Automobiles, wholesale supply dealers and service stations.

G.S. 105‑89.1                      Motorcycle dealers.

G.S. 105‑90                         Emigrant and employment agents.

G.S. 105‑102.5                    General business license.

(b)        Telecommunications Restriction.  A county may not impose a license, franchise, or privilege tax on a company taxed under G.S. 105‑164.4(a) (4c).

(1973, c. 822, s. 1; 1996, 2nd Ex. Sess., c. 14, s. 22; 2001‑430, s. 16.)



§ 153A-152.1. Privilege license tax on low-level radioactive and hazardous waste facilities.

§ 153A‑152.1.  Privilege license tax on low‑level radioactive and hazardous waste facilities.

(a)        Counties in which hazardous waste facilities as defined in G.S. 130A‑290 or low‑level radioactive waste facilities as defined in G.S. 104E‑5(9b) are located may levy an annual privilege license tax on persons or firms operating such facilities only in accordance with this section.

(b)        The rate or rates of a tax levied under authority of this section shall be in an amount calculated to compensate the county for the additional costs incurred by it from having a hazardous waste facility or a low‑level radioactive waste facility located in its jurisdiction to the extent to which compensation for such costs is not otherwise provided, which costs may include the loss of ad valorem property tax revenues from the property on which a facility is located, the cost of providing any additional emergency services, the cost of monitoring air, surface water, groundwater, and other environmental media to the extent other monitoring data is not available, and other costs the county establishes as being associated with the facilities and for which it is not otherwise compensated.

(c)        Any person or firm taxed pursuant to this section may appeal the tax rate to the Board, but shall pay the tax when due, subject to a refund when the appeal is resolved by the Board or in the courts. (1981, c. 704, s. 16; 1985, c. 462, s. 11; 1987, c. 850, s. 21; 1989, c. 168, s. 34.)



§ 153A-153. Animal tax.

§ 153A‑153.  Animal tax.

A county may levy an annual license tax on the privilege of keeping dogs and other pets within the county. (1973, c. 822, s. 1.)



§ 153A-154: Repealed by Session Laws 2006-151, s. 11, effective January 1, 2007.

§ 153A‑154: Repealed by Session Laws 2006‑151, s. 11, effective January 1, 2007.



§ 153A-154.1. Uniform penalties for local meals taxes.

§ 153A‑154.1.  Uniform penalties for local meals taxes.

(a)        Penalties.  Notwithstanding any other provision of law, the civil and criminal penalties that apply to State sales and use taxes under Chapter 105 of the General Statutes apply to local meals taxes. The governing board of a taxing county has the same authority to waive the penalties for a local meals tax that the Secretary of Revenue has to waive the penalties for State sales and use taxes.

(b)        Scope.  This section applies to every county authorized by the General Assembly to levy a meals tax. As used in this section, the term "meals tax" means a tax on prepared food and drink. (2001‑264, s. 1.)



§ 153A-155. Uniform provisions for room occupancy taxes.

§ 153A‑155.  Uniform provisions for room occupancy taxes.

(a)        Scope.  This section applies only to counties the General Assembly has authorized to levy room occupancy taxes.

(b)        Levy.  A room occupancy tax may be levied only by resolution, after not less than 10 days' public notice and after a public hearing held pursuant thereto. A room occupancy tax shall become effective on the date specified in the resolution levying the tax. That date must be the first day of a calendar month, however, and may not be earlier than the first day of the second month after the date the resolution is adopted.

(c)        Collection.  Every operator of a business subject to a room occupancy tax shall, on and after the effective date of the levy of the tax, collect the tax. The tax shall be collected as part of the charge for furnishing a taxable accommodation. If a taxable accommodation is furnished as part of a package, the bundled transaction provisions in G.S. 105‑164.4D apply in determining the sales price of the taxable accommodation. If those provisions do not address the type of package offered, the operator may determine an allocated price for each item in the package based on a reasonable allocation of revenue that is supported by the operator's business records kept in the ordinary course of business and collect tax on the allocated price of the taxable accommodation.

The tax shall be stated and charged separately from the sales records and shall be paid by the purchaser to the operator of the business as trustee for and on account of the taxing county. The tax shall be added to the sales price and shall be passed on to the purchaser instead of being borne by the operator of the business.

The taxing county shall design, print, and furnish to all appropriate businesses and persons in the county the necessary forms for filing returns and instructions to ensure the full collection of the tax. An operator of a business who collects a room occupancy tax may deduct from the amount remitted to the taxing county a discount equal to the discount the State allows the operator for State sales and use tax.

(d)        Administration.  The taxing county shall administer a room occupancy tax it levies. A room occupancy tax is due and payable to the county finance officer in monthly installments on or before the 20th day of the month following the month in which the tax accrues. Every person, firm, corporation, or association liable for the tax shall, on or before the 20th day of each month, prepare and render a return on a form prescribed by the taxing county. The return shall state the total gross receipts derived in the preceding month from rentals upon which the tax is levied. A room occupancy tax return filed with the county finance officer is not a public record and may not be disclosed except in accordance with G.S. 153A‑148.1 or G.S. 160A‑208.1.

(e)        Penalties.  A person, firm, corporation, or association who fails or refuses to file a room occupancy tax return or pay a room occupancy tax as required by law is subject to the civil and criminal penalties set by G.S. 105‑236 for failure to pay or file a return for State sales and use taxes. The governing board of the taxing county has the same authority to waive the penalties for a room occupancy tax that the Secretary of Revenue has to waive the penalties for State sales and use taxes.

(f)         Repeal or Reduction.  A room occupancy tax levied by a county may be repealed or reduced by a resolution adopted by the governing body of the county. Repeal or reduction of a room occupancy tax shall become effective on the first day of a month and may not become effective until the end of the fiscal year in which the resolution was adopted. Repeal or reduction of a room occupancy tax does not affect a liability for a tax that was attached before the effective date of the repeal or reduction, nor does it affect a right to a refund of a tax that accrued before the effective date of the repeal or reduction.

(f1)       Use.  The proceeds of a room occupancy tax shall not be used for development or construction of a hotel or another transient lodging facility.

(g)        This section applies only to Alleghany, Anson, Brunswick, Buncombe, Burke, Cabarrus, Camden, Carteret, Caswell, Chatham, Cherokee, Chowan, Clay, Craven, Cumberland, Currituck, Dare, Davie, Duplin, Durham, Forsyth, Franklin, Granville, Halifax, Haywood, Madison, Martin, McDowell, Montgomery, Nash, New Hanover, New Hanover County District U, Northampton, Pasquotank, Pender, Perquimans, Person, Randolph, Richmond, Rockingham, Rowan, Sampson, Scotland, Stanly, Swain, Transylvania, Tyrrell, Vance, Washington, and Wilson Counties, to Surry County District S, to Watauga County District U, to Yadkin County District Y, and to the Township of Averasboro in Harnett County and the Ocracoke Township Taxing District.  (1997‑102, s. 3; 1997‑255, s. 2; 1997‑342, s. 2; 1997‑364, s. 3; 1997‑410, s. 6; 1998‑14, s. 2; 1999‑155, s. 2; 1999‑205, s. 2; 1999‑286, s. 2; 2000‑103, s. 5; 2001‑162, s. 2; 2001‑305, s. 2; 2001‑321, s. 3; 2001‑381, s. 10; 2001‑434, s. 1; 2001‑439, s. 18.2; 2001‑468, s. 3; 2001‑480, s. 14; 2001‑484, s. 2; 2002‑138, s. 5; 2004‑106, s. 2; 2004‑120, s. 3; 2004‑170, ss. 36(a), 42(a); 2004‑199, s. 60(a); 2005‑16, s. 2; 2005‑46, s. 1.2; 2005‑53, s. 2; 2005‑197, s. 6; 2005‑233, s. 6.1; 2006‑120, s. 8.1; 2006‑127, s. 2; 2006‑128, s. 6; 2006‑129, s. 2; 2006‑162, s. 20(a); 2006‑167, s. 7(e); 2006‑264, s. 81(a); 2007‑19, s. 3; 2007‑63, s. 3; 2007‑223, s. 3; 2007‑224, s. 5; 2007‑265, s. 2; 2007‑315, s. 2; 2007‑318, s. 2; 2007‑337, s. 3; 2007‑340, s. 9; 2007‑527, ss. 23, 43; 2008‑33, s. 2; 2008‑134, s. 12(b); 2008‑187, s. 31; 2009‑112, s. 4; 2009‑157, s. 2; 2009‑297, s. 3.)



§ 153A-156. Gross receipts tax on short-term leases or rentals.

§ 153A‑156.  Gross receipts tax on short‑term leases or rentals.

(a)        As a substitute for and in replacement of the ad valorem tax, which is excluded by G.S. 105‑275(42), a county may levy a gross receipts tax on the gross receipts from the short‑term lease or rental of vehicles at retail to the general public. The tax rate shall not exceed one and one‑half percent (1.5%) of the gross receipts from such short‑term leases or rentals.

(b)        If a county enacts the substitute and replacement gross receipts tax pursuant to this section, any entity required to collect the tax shall include a provision in each retail short‑term lease or rental agreement noting that the percentage amount enacted by the county of the total lease or rental price, excluding highway use tax, is being charged as a tax on gross receipts. For purposes of this section, the transaction giving rise to the tax shall be deemed to have occurred at the location of the entity from which the customer takes delivery of the vehicle. The tax shall be collected at the time of lease or rental and placed in a segregated account until remitted to the county.

(c)        The collection and use of taxes under this section are not subject to highway use tax and are not included in the gross receipts of the entity. The proceeds collected under this section belong to the county and are not subject to creditor liens against the entity.

(d)        A tax levied under this section shall be collected by the county but otherwise administered in the same manner as the tax levied under G.S. 105‑164.4(a)(2).

(e)        The following definitions apply in this section:

(1)        Short‑term lease or rental.  Defined in G.S. 105‑187.1(4).

(2)        Vehicle.  Any of the following:

a.         A motor vehicle of the passenger type, including a passenger van, minivan, or sport utility vehicle.

b.         A motor vehicle of the cargo type, including cargo van, pickup truck, or truck with a gross vehicle weight of 26,000 pounds or less used predominantly in the transportation of property for other than commercial freight and that does not require the operator to possess a commercial drivers license.

c.         A trailer or semitrailer with a gross vehicle weight of 6,000 pounds or less.

(f)         The penalties and remedies that apply to local sales and use taxes levied under Subchapter VIII of Chapter 105 of the General Statutes apply to a tax levied under this section. The county board of commissioners may exercise any power the Secretary of Revenue may exercise in collecting local sales and use taxes. (2000‑2, s. 2; 2000‑140, s. 75(b).)



§ 153A-156.1. (For effective date, see note) Heavy equipment gross receipts tax in lieu of property tax.

§ 153A‑156.1.  (For effective date, see note) Heavy equipment gross receipts tax in lieu of property tax.

(a)        Definitions.  The following definitions apply in this section:

(1)        Heavy equipment.  Earthmoving, construction, or industrial equipment that is mobile, weighs at least 1,500 pounds, and meets any of the descriptions listed in this subdivision. The term includes an attachment for heavy equipment, regardless of the weight of the attachment.

a.         It is a self‑propelled vehicle that is not designed to be driven on a highway.

b.         It is industrial lift equipment, industrial material handling equipment, industrial electrical generation equipment, or a similar piece of industrial equipment.

(2)        Short‑term lease or rental.  Defined in G.S. 105‑187.1.

(b)        Tax Authorized.  A county may, by resolution, impose a tax at the rate of one and two‑tenths percent (1.2%) on the gross receipts from the short‑term lease or rental of heavy equipment by a person whose principal business is the short‑term lease or rental of heavy equipment at retail. The heavy equipment subject to this tax is exempt from property tax under G.S. 105‑275, and this tax provides an alternative to a property tax on the equipment. A person is not considered to be in the short‑term lease or rental business if the majority of the person's lease and rental gross receipts are derived from leases and rentals to a person who is a related person under G.S. 105‑163.010.

The tax authorized by this section applies to gross receipts that are subject to tax under G.S. 105‑164.4(a)(2). Gross receipts from the short‑term lease or rental of heavy equipment are subject to a tax imposed by a county under this section if the place of business from which the heavy equipment is delivered is located in the county.

(c)        Payment.  A person whose principal business is the short‑term lease or rental of heavy equipment is required to remit a tax imposed by this section to the county finance officer. The tax is payable quarterly and is due by the last day of the month following the end of the quarter. The tax is intended to be added to the amount charged for the short‑term lease or rental of heavy equipment and paid to the heavy equipment business by the person to whom the heavy equipment is leased or rented.

(d)        Enforcement.  The penalties and collection remedies that apply to the payment of sales and use taxes under Article 5 of Chapter 105 of the General Statutes apply to a tax imposed under this section. The county finance officer has the same authority as the Secretary of Revenue in imposing these penalties and remedies.

(e)        Effective Date.  A tax imposed under this section becomes effective on the date set in the resolution imposing the tax. The date must be the first day of a calendar quarter and may not be sooner than the first day of the calendar quarter that begins at least two months after the date the resolution is adopted.

(f)         Repeal.  A county may, by resolution, repeal a tax imposed under this section. The repeal is effective on the date set in the resolution. The date must be the first day of a calendar quarter and may not be sooner than the first day of the calendar quarter that begins at least two months after the date the resolution is adopted.  (2008‑144, s. 2.)



§ 153A-157: Recodified as § 153A-158.1(a) by Session Laws 1995, c. 17, s. 15(a).

Article 8.

County Property.

Part 1.  Acquisition of Property.

§ 153A‑157:  Recodified as § 153A‑158.1(a) by Session Laws 1995, c.  17, s. 15(a).



§ 153A-158. Power to acquire property.

§ 153A‑158.  Power to acquire property.

A county may acquire, by gift, grant, devise, bequest, exchange, purchase, lease, or any other lawful method, the fee or any lesser interest in real or personal property for use by the county or any department, board, commission, or agency of the county. In exercising the power of eminent domain a county shall use the procedures of Chapter 40A. (1868, c. 20, ss. 3, 8; 1879, c. 144, s. 1; Code, ss. 704, 707; Rev., ss. 1310, 1318; C.S., ss. 1291, 1297; 1973, c. 822, s. 1; 1981, c. 919, s. 21; 1995, c. 17, s. 14.)



§ 153A-158.1. Acquisition and improvement of school property.

§ 153A‑158.1.  Acquisition and improvement of school property.

(a)        Acquisition by County.  A county may acquire, by any lawful method, any interest in real or personal property for use by a school administrative unit within the county. In exercising the power of eminent domain a county shall use the procedures of Chapter 40A. The county shall use its authority under this subsection to acquire property for use by a school administrative unit within the county only upon the request of the board of education of that school administrative unit and after a public hearing.

(b)        Construction or Improvement by County.  A county may construct, equip, expand, improve, renovate, or otherwise make available property for use by a school administrative unit within the county. The local board of education shall be involved in the design, construction, equipping, expansion, improvement, or renovation of the property to the same extent as if the local board owned the property.

(c)        Lease or Sale by Board of Education.  Notwithstanding the provisions of G.S. 115C‑518 and G.S. 160A‑274, a local board of education may, in connection with additions, improvements, renovations, or repairs to all or part of any of its property, lease or sell the property to the board of commissioners of the county in which the property is located for any price negotiated between the two boards.

(d)        Board of Education May Contract for Construction.  Notwithstanding the provisions of G.S. 115C‑40 and G.S. 115C‑521, a local board of education may enter into contracts for the erection of school buildings upon sites owned in fee simple by one or more counties in which the local school administrative unit is located.

(e)        Scope.  This section applies in every county. (1868, c. 20, ss. 3, 8; 1879, c. 144, s. 1; Code, ss. 704, 707; Rev., ss. 1310, 1318; C.S., ss. 1291, 1297; 1973, c. 822, s. 1; 1981, c. 919, s. 21; 1991, cc. 120, 533; 1991, c. 1001, s. 2; 1991 (Reg. Sess., 1992), c. 832, s. 1;  c. 848, s. 1; c. 865, s. 1; c. 1001, s. 1; 1993 (Reg. Sess., 1994), c. 611, ss. 1.1, 2; c. 612, ss. 1‑3; c. 614, ss. 1‑4; c. 622, ss. 1‑3; c. 623, ss. 1‑3; c. 642, s. 3(a), (c), (d); c. 655, ss. 1‑3; 1995, c. 17, ss. 15(a), (b), 16; c. 251, ss. 1, 2; 1995 (Reg. Sess., 1996), c. 651, s. 1; c. 702, s. 1; c. 703, s. 1; c. 705, s. 1; c. 737, s. 1; 1996, 2nd Ex. Sess., c. 11, s. 1; 1997‑24, s. 1; 1997‑162, s. 1; 1997‑190, s. 1; 1997‑236, s. 3; 1997‑409, s. 1; 1998‑33, s. 1; 1998‑48, s. 1; 1998‑201, s. 1; 1999‑65, s. 1; 2001‑76, s. 1; 2001‑427, s. 7(a); 2003‑89, s. 1; 2003‑355, s. 1.)



§ 153A-158.2. Acquisition and improvement of community college property.

§ 153A‑158.2.  Acquisition and improvement of community college property.

(a)        Acquisition.  A county may acquire, by any lawful method, any interest in real or personal property for use by a community college within the county. In exercising the power of eminent domain for real property, a county shall use the procedures of Chapter 40A of the General Statutes.

(b)        Construction; Disposition.  A county may construct, equip, expand, improve, renovate, repair, or otherwise make available property for use by a community college within the county and may lease, sell, or otherwise dispose of property for use by a community college within the county for any price and on any terms negotiated by the board of county commissioners and the board of trustees of the community college.

(c)        Public Hearing.  A county may use its authority under this section to acquire an interest in real or personal property for use by a community college within the county only upon request of the board of trustees of the community college for which property is to be made available. The board of county commissioners shall hold a public hearing prior to final action. A notice of the public hearing shall be published at least once at least 10 days before the date fixed for the hearing. (1999‑115, s. 1.)



§§ 153A-159 through 153A-162. Repealed by Session Laws 1981, c. 919, s. 20.

§§ 153A‑159 through 153A‑162.  Repealed by Session Laws 1981, c. 919, s. 20.



§ 153A-163. Acquisition of property at a judicial sale, execution sale, or sale pursuant to a power of sale; disposition of such property.

§ 153A‑163.  Acquisition of property at a judicial sale, execution sale, or sale pursuant to a power of sale; disposition of such property.

A county, city, or other unit of local government may purchase real property at a judicial sale, an execution sale, or a sale made pursuant to a power of sale, to secure a debt due the county, city, or other unit. The purchasing government may sell any property so acquired by private sale for not less than the amount of its bid or may sell or exchange the property for any amount according  to the procedures prescribed by Chapter 160A, Article 12. (1868, c. 20, s. 8; 1879, c. 144, s. 1; Code, s. 707; Rev., s. 1318; C.S., s. 1297; 1973, c. 822, s. 1.)



§ 153A-164. Joint buildings.

§ 153A‑164.  Joint buildings.

Two or more counties, cities, other units of local government (including local boards of education), or any combination of such governments may jointly acquire or construct public buildings to house offices, departments, bureaus, agencies, or facilities of each government. The governments may acquire any land necessary for a joint building or may use land already held by one of the governments.

In exercising the powers granted by this section, the governments shall proceed according to the procedures and provisions of Chapter 160A, Article 20, Part 1. (1965, c. 682, s. 1; 1973, c. 822, s. 1.)



§ 153A-165. Leases.

§ 153A‑165.  Leases.

A county may lease as lessee, with or without option to purchase, any real or personal property for any authorized public purpose. A lease of personal property with an option to purchase is subject to Chapter 143, Article 8. (1973, c. 822, s. 1.)



§§ 153A-166 through 153A-168. Reserved for future codification purposes.

§§ 153A‑166 through 153A‑168.  Reserved for future codification purposes.



§ 153A-169. Care and use of county property; sites of county buildings.

Part 2. Use of County Property.

§ 153A‑169.  Care and use of county property; sites of county buildings.

The board of commissioners shall supervise the maintenance, repair, and use of all county property. The board may issue orders and adopt by ordinance or resolution regulations concerning the use of county property, may designate and redesignate the location of any county department, office, or agency, and may designate and redesignate the site for any county building, including the courthouse. Before it may redesignate the site of the courthouse, the  board of commissioners shall cause notice of its intention to do so to be published once at least four weeks before the meeting at which the redesignation is made. (1868, c. 20, ss. 3, 8; Code, ss. 704, 707; Rev., ss. 1310, 1318; C.S., ss. 1291, 1297; 1925, c. 229; 1927, c. 91, ss. 11, 13; 1957, c. 909, s. 1; 1961, c. 811; 1967, c. 581, s. 1; 1973, c. 822, s. 1.)



§ 153A-170. Regulation of parking on county property.

§ 153A‑170.  Regulation of parking on county property.

A county may by ordinance regulate parking of motor vehicles on county‑owned property. Such an ordinance may be enforced pursuant to G.S. 153A‑123. In addition, the ordinance may provide that vehicles parked in violation thereof may be removed from the property by the county or an agent of the county to a storage area or garage. If a vehicle is so removed, the owner, as a condition of regaining possession of the vehicle, shall be required to pay to the county all reasonable costs incidental to the removal and storage of the vehicle and any fine or penalty due for the violation. (1961, c. 191; 1971, c. 109; 1973, c. 822, s. 1.)



§§ 153A-171 through 153A-175. Reserved for future codification purposes.

§§ 153A‑171 through 153A‑175.  Reserved for future codification purposes.



§ 153A-176. Disposition of property.

Part 3. Disposition of County Property.

§ 153A‑176.  Disposition of property.

A county may dispose of any real or personal property belonging to it according to the procedures prescribed in Chapter 160A, Article 12. For purposes of this section references in Chapter 160A, Article 12, to the "city," the "council," or a specific city official are deemed to refer, respectively, to the county, the board of commissioners, and the county official who most nearly performs the same duties performed by the specified city official. For purposes of this section, references in G.S. 160A‑266(c) to "one or more city officials" are deemed to refer to one or more county officials designated by the board of county commissioners. (1868, c. 20, ss. 3, 8; Code, ss. 704, 707; Rev., ss. 1310, 1318; C.S., ss. 1291, 1297; 1973, c. 822, s. 1; 1983, c. 130, s. 2.)



§ 153A-177. Reconveyance of property donated to a local government.

§ 153A‑177.  Reconveyance of property donated to a local government.

If real or personal property is conveyed without consideration to a county, city, or other unit of local government to be used for a specific purpose set out in the instrument of conveyance and the governing body of the county, city, or other unit of local government determines that the property will not be used for that purpose, the county, city, or other unit of local government may reconvey the property without consideration to the grantor or his heirs, assigns, or nominees. Before it may make a reconveyance, the county, city, or other unit of local government shall publish once a week for two weeks notice of its intention to do so. (1937, c. 441; 1973, c. 822, s. 1.)



§ 153A-178. Disposition of county property for a State psychiatric hospital.

§ 153A‑178.  Disposition of county property for a State psychiatric hospital.

When the Secretary of Health and Human Services selects a county for the location of a new State psychiatric hospital as authorized by law, the county selected for the location of the new State psychiatric hospital is authorized under the general law to acquire real and personal property and convey it to the State under G.S. 160A‑274 or other applicable law for use as a psychiatric hospital. The county may acquire the property by eminent domain, and the power under this section is supplementary to any other power the county may have to take property by eminent domain. (2003‑314, s. 3.2.)



§§ 153A-179 through 153A-184. Reserved for future codification purposes.

§§ 153A‑179 through 153A‑184.  Reserved for future codification purposes.



§ 153A-185. Authority to make special assessments.

Article 9.

Special Assessments.

§ 153A‑185.  Authority to make special assessments.

A county may make special assessments against benefited property within the county for all or part of the costs of:

(1)        Constructing, reconstructing, extending, or otherwise building or improving water systems;

(2)        Constructing, reconstructing, extending, or otherwise building or improving sewage collection and disposal systems of all types, including septic tank systems or other on‑site collection or disposal facilities or systems;

(3)        Acquiring, constructing, reconstructing, extending, renovating, enlarging, maintaining, operating, or otherwise building or improving

a.         Beach erosion control or flood and hurricane protection works; and

b.         Watershed improvement projects, drainage projects and water resources development projects (as those projects are defined in G.S. 153A‑301).

(4)        Constructing, reconstructing, paving, widening, installing curbs and gutters, and otherwise building and improving streets, as provided in G.S. 153A‑205.

(5)        Providing street lights and street lighting in a residential subdivision, as provided in G.S. 153A‑206.

A county may not assess property within a city pursuant to subdivision (1) or (2) of this section unless the governing board of the city has by resolution approved the project. (1963, c. 985, s. 1; 1965, c. 714; 1969, c. 474, s. 1; 1973, c. 822, s. 1; 1975, c. 487, s. 1; 1979, c. 619, s. 11; 1983, c. 321, s. 1; 1989 (Reg. Sess., 1990), c. 923, s. 1.)



§ 153A-186. Bases for making assessments.

§ 153A‑186.  Bases for making assessments.

(a)        For water or sewer projects, assessments may be made on the basis of:

(1)        The frontage abutting on the project, at an equal rate per foot of frontage; or

(2)        The street frontage of the lots served, or subject to being served, by the project, at an equal rate per foot of frontage; or

(3)        The area of land served, or subject to being served, by the project, at an equal rate per unit of area; or

(4)        The valuation of land served, or subject to being served, by the project, being the value of the land without improvements as shown on the tax records of the county, at an equal rate per dollar of valuation; or

(5)        The number of lots served, or subject to being served, by the project when the project involves extension of an existing system to a residential or commercial subdivision, at an equal rate per lot; or

(6)        A combination of two or more of these bases.

(b)        For beach erosion control or flood and hurricane protection works, watershed improvement projects, drainage projects and water resources development projects, assessments may be made on the basis of:

(1)        The frontage abutting on the project, at an equal rate per foot of frontage; or

(2)        The frontage abutting on a beach or shoreline or watercourse protected or benefited by the project, at an equal rate per foot of frontage; or

(3)        The area of land benefited by the project, at an equal rate per unit of area; or

(4)        The valuation of land benefited by the project, being the value of the land without improvements as shown on the tax records of the county, at an equal rate per dollar of valuation; or

(5)        A combination of two or more of these bases.

(c)        Whenever the basis selected for assessment is either area or  valuation, the board of commissioners shall provide for the laying out of one or more benefit zones according (i), in water or sewer projects, to the distance of benefited property from the project being undertaken and (ii), in beach erosion control or flood and hurricane protection works, watershed improvement projects, drainage projects and water resources development projects, to the distance from the shoreline or watercourse, the distance from the project, the elevation of the land, or other relevant factors. If more than one benefit zone is established, the board shall establish differing rates of assessment to apply uniformly throughout each benefit zone.

(d)        For each project, the board of commissioners shall endeavor to  establish an assessment method from among the bases set out in this section that will most accurately assess each lot or parcel of land according to the benefit conferred upon it by the project. The board's decision as to the method of assessment is final and not subject to further review or challenge. (1963, c. 985, s. 1; 1965, c. 714; 1973, c. 822, s. 1; 1983, c. 321, ss. 2, 3.)



§ 153A-187. Corner lot exemptions.

§ 153A‑187.  Corner lot exemptions.

The board of commissioners may establish schedules of exemptions from assessments for water or sewer projects for corner lots when water or sewer lines are installed along both sides of the lots. A schedule of exemptions shall be based on categories of land use (residential, commercial, industrial, and agricultural) and shall be uniform for each category. A schedule may not allow exemption of more than seventy‑five percent (75%) of the frontage of any side of a corner lot, or 150 feet, whichever is greater. (1963, c. 985, s. 1; 1973, c. 822, s. 1.)



§ 153A-188. Lands exempt from assessment.

§ 153A‑188.  Lands exempt from assessment.

Except as provided in this Article, no land within a county is exempt from special assessments except land belonging to the United States that is exempt under the provisions of federal statutes and, in the case of water or sewer projects, land within any floodway delineated by a local government pursuant to Chapter 143, Article 21, Part 6. In addition, in the case of water or sewer projects, land owned, leased, or controlled by a railroad company is exempt from assessments by a county to the same extent that it would be exempt from assessments by a city under G.S. 160A‑222. (1963, c. 958, s. 1; 1973, c. 822, s. 1.)



§ 153A-189. State participation in improvement projects.

§ 153A‑189.  State participation in improvement projects.

If a county proposes to undertake a project that would benefit land owned by the State of North Carolina or a board, agency, commission, or institution of the State and to finance all or a part of the project by special assessments, the board of commissioners may request the Council of State to authorize the State to pay its ratable part of the cost of the project, and the Council of State may authorize these payments. The Council of State may authorize the Secretary of Administration to approve or disapprove requests from counties for payment pursuant to this section, but a county may appeal to the Council of State if the Secretary disapproves a request. The Council of State may direct that any payment authorized pursuant to this section be made from the Contingency and Emergency Fund of the State of North Carolina or from any other available funds. Except as State payments are authorized pursuant to this section, state‑owned property is exempt from assessment under this Article. (1973, c. 822, s. 1; 1975, c. 879, s. 46.)



§ 153A-190. Preliminary resolution; contents.

§ 153A‑190.  Preliminary resolution; contents.

Whenever the board of commissioners decides to finance all or part of a proposed project by special assessments, it shall first adopt a preliminary assessment resolution containing the following:

(1)        A statement of intent to undertake the project;

(2)        A general description of the nature and location of the project;

(3)        A statement as to the proposed basis for making assessments,  which shall include a general description of the boundaries of the area benefited if the basis of assessment is either area or valuation;

(4)        A statement as to the percentage of the cost of the work that is to be specially assessed;

(5)        A statement as to which, if any, assessments shall be held in abeyance and for how long;

(6)        A statement as to the proposed terms of payment of the assessment; and

(7)        An order setting a time and place for a public hearing on all matters covered by the preliminary assessment resolution. The hearing shall be not earlier than three weeks and not later than 10 weeks from the day on which the preliminary resolution is adopted. (1963, c. 985, s. 1; 1965, c. 714; 1973, c. 822, s. 1.)



§ 153A-191. Notice of preliminary resolution.

§ 153A‑191.  Notice of preliminary resolution.

At least 10 days before the date set for the public hearing, the board of commissioners shall publish a notice that a preliminary assessment resolution has been adopted and that a public hearing on it will be held at a specified time and place. The notice shall describe generally the nature and location of the improvement. In addition, at least 10 days before the date set for the hearing, the board shall cause a copy of the preliminary assessment resolution to be mailed by first‑class mail to each owner, as shown on the county tax records, of property subject to assessment if the project is undertaken. The person designated to mail these resolutions shall file with the board a certificate stating that they were mailed by first‑ class mail and on what date. In the absence of fraud, the certificate is conclusive as to compliance with the mailing requirements of this section. (1963, c. 985, s. 1; 1965, c. 714; 1973, c. 822, s. 1.)



§ 153A-192. Hearing on preliminary resolution; assessment resolution.

§ 153A‑192.  Hearing on preliminary resolution; assessment resolution.

At the public hearing, the board of commissioners shall hear all interested persons who appear with respect to any matter covered by the preliminary assessment resolution. At or after the hearing, the board may adopt a final assessment resolution directing that the project or portions thereof be undertaken. The final assessment resolution shall describe the project in general terms (which may be by reference to projects described in the preliminary resolution) and shall set forth the following:

(1)        The basis on which the special assessments will be made, together with a general description of the boundaries of the areas benefited if the basis of assessment is either area or valuation;

(2)        The percentage of the cost of the work that is to be specially assessed; and

(3)        The terms of payment, including the conditions, if any, under which assessments are to be held in abeyance.

The percentage of cost to be assessed may not be different from the percentage proposed in the preliminary assessment resolution, nor may the project authorized be greater in scope than the project described in that resolution. If the board decides that a different percentage of the cost should be assessed than that proposed in the preliminary assessment resolution, or that the project should be greater in scope than that described in that resolution, it shall adopt and advertise a new preliminary assessment resolution as provided in this Article. (1963, c. 985, s. 1; 1965, c. 714; 1973, c. 822, s. 1.)



§ 153A-193. Determination of costs.

§ 153A‑193.  Determination of costs.

When a project is complete, the board of commissioners shall determine the project's total cost. In determining total cost, the board may include construction costs, the cost of necessary legal services, the amount of interest paid during construction, the cost of rights‑of‑way, and the cost of publishing and mailing notices and resolutions. The board's determination of the total cost of a project is conclusive. (1963, c. 985, s. 1; 1965, c. 714; 1973, c. 822, s. 1.)



§ 153A-193.1. Discounts authorized.

§ 153A‑193.1.  Discounts authorized.

The board of commissioners is authorized to establish a schedule of discounts to be applied to assessments paid before the expiration of 30 days from the date that notice is published of confirmation of the assessment roll pursuant to G.S. 153A‑196. Such a schedule of discounts may be established even though it was not included among the terms of payment as specified in the preliminary assessment resolution or final assessment resolution. The amount of any discount may not exceed thirty percent (30%). (1983, c. 381, s. 1.)



§ 153A-194. Preliminary assessment roll; publication.

§ 153A‑194.  Preliminary assessment roll; publication.

When the total cost of a project has been determined, the board of commissioners shall cause a preliminary assessment roll to be prepared. The roll shall contain a brief description of each lot, parcel, or tract of land assessed, the basis for the assessment, the amount assessed against each, the terms of payment, including the schedule of discounts, if such a schedule is to be established and the name of the owner of each lot, parcel, or tract as far as this can be ascertained from the county tax records. A map of the project on which is shown each lot, parcel, or tract assessed, the basis of its assessment, the amount assessed against it, and the name of its owner as far as this can be ascertained from the county tax records is a sufficient assessment roll.

After the preliminary assessment roll has been completed, the board shall cause the roll to be filed in the clerk's office, where it shall be available for public inspection, and shall set the time and place for a public hearing on the roll. At least 10 days before the date set for the hearing, the board shall publish a notice that the preliminary assessment roll has been completed. The notice shall describe the project in general terms, note that the roll in the clerk's office is  available for inspection, and state the time and place for the hearing on the roll. In addition, at least 10 days before the date set for the hearing, the board shall cause a notice of the hearing to be mailed by first‑class mail to each owner of property listed on the roll. The mailed notice shall state the time and place of the hearing, note that the roll in the clerk's office is available for inspection, and state the amount as shown on the roll of the assessment against the property of the owner. The person designated to mail these notices shall file with the board a certificate stating that they were mailed by first‑ class mail and on what date. In the absence of fraud, the certificate is conclusive as to compliance with the mailing requirements of this section. (1963, c. 985, s. 1; 1965, c. 714; 1973, c. 822, s. 1; 1983,  c. 381, s. 2.)



§ 153A-195. Hearing on preliminary assessment roll; revision; confirmation; lien.

§ 153A‑195.  Hearing on preliminary assessment roll; revision; confirmation; lien.

At the public hearing the board of commissioners shall hear all interested persons who appear with respect to the preliminary assessment roll. At or after the hearing, the board shall annul, modify, or confirm the assessments, in whole or in part, either by confirming the preliminary assessments against any lot, parcel, or tract described in the preliminary assessment roll or by cancelling, increasing, or reducing the assessments as may be proper in compliance with the basis of assessment. If any property is found to be omitted from the preliminary assessment roll, the board may place it on the roll and make the proper assessment. When the board confirms assessments for a project, the clerk shall enter in the minutes of the board the date, hour, and minute of confirmation. From the time of confirmation, each assessment is a lien on the property assessed of the same nature and to the same extent as the lien for county or city property taxes, under the priorities set out in G.S. 153A‑200. After the assessment roll is confirmed, the board shall cause a copy of it to be delivered to the county tax collector for collection in the same manner (except as provided in this Article) as property taxes. (1963, c. 985, s. 1; 1965, c. 714; 1973, c. 822, s. 1.)



§ 153A-196. Publication of notice of confirmation of assessment roll.

§ 153A‑196.  Publication of notice of confirmation of assessment roll.

No earlier than 20 days from the date the assessment roll is confirmed, the county tax collector shall publish once a notice that the roll has been confirmed. The notice shall also state that assessments may be paid without interest at any time before the expiration of 30 days from the date that the notice is published and that if they are not paid within this time, all installments thereof shall bear interest as determined by the board of commissioners. The notice shall also state the schedule of discounts, if one has been established, to be applied to assessments paid before the expiration date for payment of assessments without interest. (1963, c. 985, s. 1; 1965, c. 714; 1973, c. 822, s. 1; 1983, c. 381, s. 3.)



§ 153A-197. Appeal to the General Court of Justice.

§ 153A‑197.  Appeal to the General Court of Justice.

If the owner of, or any person having an interest in, a lot, parcel, or tract of land against which an assessment is made is dissatisfied with the amount of the assessment, he may, within 10 days after the day the assessment roll is confirmed, file a notice of appeal to the appropriate division of the General Court of Justice. He shall then have 20 days after the day the roll is confirmed to serve on the board of commissioners or the clerk a statement of facts upon which the appeal is based. The appeal shall be tried like other actions at law. (1963, c. 985, s. 1; 1965, c. 714; 1973, c. 822, s. 1.)



§ 153A-198. Reassessment.

§ 153A‑198.  Reassessment.

When in its judgment an irregularity, omission, error, or lack of jurisdiction has occurred in any proceeding related to a special assessment made by it, the board of commissioners may set aside the assessment and make a reassessment. In that case, the board may include in the total project cost all additional interest paid, or to be paid, as a result of the delay in confirming the assessment. A reassessment proceeding shall, as far as practicable, follow the comparable procedures of an original assessment proceeding. A reassessment has the same force as if it originally had been made properly. (1963, c. 985, s. 1; 1965, c. 714; 1973, c. 822, s. 1.)



§ 153A-199. Payment of assessments in full or by installments.

§ 153A‑199.  Payment of assessments in full or by installments.

Within 30 days after the day that notice of confirmation of the assessment roll is published, each owner of assessed property shall pay his assessment in full, unless the board of commissioners has provided that assessments may be paid in annual installments. If payment by installments is permitted, any portion of an assessment not paid within the 30‑day period shall be paid in annual installments. The board shall in the assessment resolution determine whether payment may be made by annual installments and set the number of installments, which may not be more than 10. With respect to payment by installment, the board may provide

(1)        That the first installment with interest is due on the date when property taxes are due, and one installment with interest is due on the same date in each successive year until the assessment is paid in full, or

(2)        That the first installment with interest is due 60 days after the date that the assessment roll is confirmed, and one installment with interest is due on that same day in each successive year until the assessment is paid in full. (1963, c. 985, s. 1; 1965, c. 714; 1973, c. 822, s. 1.)



§ 153A-200. Enforcement of assessments; interest; foreclosure; limitations.

§ 153A‑200.  Enforcement of assessments; interest; foreclosure; limitations.

(a)        Any portion of an assessment that is not paid within 30 days after the day that notice of confirmation of the assessment roll is published shall, until paid, bear interest at a rate to be fixed in the assessment resolution. The maximum rate at which interest may be set is eight percent (8%) per annum.

(b)        If an installment of an assessment is not paid on or before the due date, all of the installments remaining unpaid immediately become due, unless the board of commissioners waives acceleration. The board may waive acceleration and permit the property owner to pay all installments in arrears together with interest due thereon and the cost to the county of attempting to obtain payment. If this is done, any remaining installments shall be reinstated so that they fall due as if there had been no default. The board may waive acceleration and reinstate further installments at any time before foreclosure proceedings have been instituted.

(c)        A county may foreclose assessment liens under any procedure provided by law for the foreclosure of property tax liens, except that (i) lien sales and lien sale certificates are not required and (ii) foreclosure may be begun at any time after 30 days after the due date. The county is not entitled to a deficiency judgment in an action to foreclose an assessment lien. The lien of special assessments is inferior to all prior and subsequent liens for State, local, and federal taxes, and superior to all other liens.

(d)        No county may maintain an action or proceeding to foreclose any special assessment lien unless the action or proceeding is begun within 10 years from the date that the assessment or the earliest installment thereof included in the action or proceeding became due. Acceleration of installments under subsection (b) of this section does not have the effect of shortening the time within which foreclosure may be begun; in that event the statute of limitations continues to run as to each installment as if acceleration had not occurred. (1963, c. 985, s. 1; 1965, c. 714; 1973, c. 822, s. 1.)



§ 153A-201. Authority to hold assessments in abeyance.

§ 153A‑201.  Authority to hold assessments in abeyance.

The assessment resolution may provide that assessments made pursuant to this Article shall be held in abeyance without interest for any benefited property assessed. Water or sewer assessments may be held in abeyance until improvements on the assessed property are connected to the water or sewer system for which the assessment was made, or until a date certain not more than 10 years from the date of confirmation of the assessment roll, whichever event occurs first. Beach erosion control or flood and hurricane protection assessments may be held in abeyance for not more than 10 years from the date of confirmation of the assessment roll. When the period of abeyance ends, the assessment is payable in accordance with the terms set out in the assessment resolution.

If assessments are to be held in abeyance, the assessment resolution shall classify the property assessed according to general land use, location with respect to the water or sewer system (for water or sewer assessments), or other relevant factors. The resolution shall also provide that the period of abeyance shall be the same for all assessed property in the same class.

Statutes of limitations are suspended during the time that any assessment is held in abeyance without interest. (1963, c. 985, s. 1; 1965, c. 714; 1973, c. 822, s. 1.)



§ 153A-202. Assessments on property held by tenancy for life or years; contribution.

§ 153A‑202.  Assessments on property held by tenancy for life or years; contribution.

(a)        Assessments upon real property in the possession or enjoyment of a tenant for life or a tenant for a term of years shall be paid pro rata by the tenant and the remaindermen after the life estate or by the tenant and the owner in fee after the expiration of the tenancy for years according to their respective interests in the land as calculated pursuant to G.S. 37‑13.

(b)        If a person having an interest in land held by tenancy for life or years pays more than his pro rata share of an assessment against the property, he may maintain an action in the nature of a suit for contribution against any delinquent party to recover from that party his pro rata share of the assessment, with interest thereon from the date of the payment; and in addition, he is subrogated to the right of the county to a lien on the property for the delinquent party's share of the assessment. (1963, c. 985, c. 1; 1965, c. 714; 1973, c. 822, s. 1.)



§ 153A-203. Lien in favor of a cotenant or joint owner paying special assessments.

§ 153A‑203.  Lien in favor of a cotenant or joint owner paying special assessments.

Any one of several tenants in common or joint tenants (other than copartners) may pay the whole or any part of a special assessment made against property held in common or jointly. Any amount so paid that exceeds his share of the assessment and that was not paid through agreement with or on behalf of the other joint owners is a lien in his favor upon the shares of the other joint owners. This lien may be enforced in a proceeding for actual partition, a proceeding for partition and sale, or by any other appropriate judicial proceeding. This lien is not effective against an innocent purchaser for value until notice of the lien is filed in the office of the clerk of superior court in the county in which the land lies and indexed and docketed in the same manner as other liens required by law to be filed in that clerk's office. (1963, c. 985, s. 1; 1965, c. 714; 1973, c. 822, s. 1.)



§ 153A-204. Apportionment of assessments.

§ 153A‑204.  Apportionment of assessments.

If a special assessment has been made against property that has been or is about to be subdivided, the board of commissioners may, with the consent of the owner of the property, (i) apportion the assessment among the lots or tracts within the subdivision, or (ii) release certain lots or tracts from the assessment if, in the board's opinion, the released lots or tracts are not benefited by the project, or (iii) both. Upon an apportionment each of the lots or tracts in the subdivision is released from the lien of the original assessment, and  the portion of the original assessment assessed against each lot or tract has, as to that lot or tract, the same force as the original assessment. At the time the board makes an apportionment under this section, the clerk shall enter on the minutes of the board the date, hour, and minute of apportionment and a statement to the effect that the apportionment is made with the consent of the owners of the property affected, which entry is conclusive in the absence of fraud.  The apportionment is effective at the time shown in the minute book. Apportionments may include past due installments with interest, as well as installments not then due; and any installment not then due shall fall due at the same date as it would have under the original assessment. (1963, c. 985, s. 1; 1965, c. 714; 1973, c. 822, s. 1.)



§ 153A-204.1. Maintenance assessments.

§ 153A‑204.1.  Maintenance assessments.

(a)        In order to pay for the costs of maintaining and operating a project, the board of commissioners may annually or at less frequent intervals levy maintenance and operating assessments for any project purpose set forth in G.S. 153A‑185(3) on the same basis as the original assessment. The amount of these assessments shall be determined by the board of commissioners on the basis of the board's estimate of the cost of maintaining and operating a project during the ensuing budget period, and the board's decision as to the amount of the assessment is conclusive. In determining the total cost to be included in the assessment the board may include estimated costs of maintaining and operating the project, of necessary legal services, of interest payments, of rights‑of‑way, and of publishing and mailing notices and resolutions. References to "total costs" in provisions of  this Article that apply to maintenance and operating assessments shall be construed to mean "total estimated costs." Within the meaning of this section a "budget period" may be one year or such other budget period as the board determines.

(b)        All of the provisions of this Article shall apply to maintenance and operating assessments, except for G.S. 153A‑190 through G.S. 153A‑193. (1983, c. 321, s. 4.)



§ 153A-205. Improvements to subdivision and residential streets.

§ 153A‑205.  Improvements to subdivision and residential streets.

(a)        A county may finance the local share of the cost of improvements made under the supervision of the Department of Transportation to subdivision and residential streets that are a part of the State maintained system located in the county and outside of a city and shall levy and collect pursuant to the procedures of Article 9 of Chapter 153A of the General Statutes special assessments against benefited property to recoup that portion of the costs financed by the county. The local share is that share required by policies of the Secondary Roads Council, and may be paid by the county from funds not otherwise limited as to use by law. Land owned, leased, or controlled by a railroad company is exempt from such assessments to the same extent that it would be exempt from street assessments of a city under G.S. 160A‑222. No project may be commenced under this section unless it has been approved by the Department of Transportation.

(b)        A county may finance the local share of the cost of improvements made under the supervision of the Department of Transportation to subdivision and residential streets located in the county and outside of a city in order to bring those streets up to the standards of the Secondary Roads Council so that they may become a part of the State‑maintained system and shall levy and collect pursuant to the procedures of Article 9 of Chapter 153A of the General Statutes special assessments against benefited property to recoup that portion of the costs financed by the county. The local share is that share required by policies of the Secondary Roads Council, and may be paid by the county from funds not otherwise limited as to use by law. Land owned, leased, or controlled by a railroad company is exempt from such assessments to the same extent that it would be exempt from street assessments of a city under G.S. 160A‑222. No project may be commenced under this section unless it has been approved by the Department of Transportation.

(c)        Before a county may finance all or a portion of the cost of improvements to a subdivision or residential street, it must receive a petition for the improvements signed by at least seventy‑five percent (75%) of the owners of property to be assessed, who must represent at least seventy‑five percent (75%) of all the lineal feet of frontage of the lands abutting on the street or portion thereof to be improved. The petition shall state that portion of the cost of the improvement to be assessed, which shall be the local share required by policies of the Secondary Roads Council. A county may treat as a unit and consider as one street two or more connecting State‑maintained subdivision or residential streets in a petition filed under this subsection calling for the improvement of subdivision or residential streets subject to property owner sharing in the cost of improvement under policies of the Department of Transportation.

Property owned by the United States shall not be included in determining the lineal feet of frontage on the improvement, nor shall the United States be included in determining the number of owners of property abutting the improvement. Property owned by the State of North Carolina shall be included in determining frontage and the number of owners only if the State has consented to assessment as provided in G.S. 153A‑189. Property owned, leased, or controlled by railroad companies shall be included in determining frontage and the number of owners to the extent the property is subject to assessment under G.S. 160A‑222. Property owned, leased, or controlled by railroad companies that is not subject to assessment shall not be included in determining frontage or the number of owners.

No right of action or defense asserting the invalidity of street assessments on grounds that the county did not comply with this subsection in securing a valid petition may be asserted except in an action or proceeding begun within 90 days after the day of publication of the notice of adoption of the preliminary assessment resolution.

(d)        This section is intended to provide a means of assisting in financing improvements to subdivision and residential streets that are on the State highway system or that will, as a result of the improvements, become a part of the system. By financing improvements under this section, a county does not thereby acquire or assume any responsibility for the street or streets involved, and a county has no liability arising from the construction of such an improvement or the maintenance of such a street. Nothing in this section shall be construed to alter the conditions and procedures under which State system streets or other public streets are transferred to municipal street systems pursuant to G.S. 136‑66.1 and 136‑66.2 upon annexation by, or incorporation of, a municipality. (1975, c. 487, s. 2; c. 716, s. 7; 1981, c. 768.)



§ 153A-206. Street light assessments.

§ 153A‑206.  Street light assessments.

(a)        Authorization.  A county may annually levy special assessments against benefited property in a residential subdivision within the county and not within a city for the costs of providing street lights and street lighting pursuant to the procedures provided in this Article.  The provisions of this Article, other than G.S. 153A‑186, G.S. 153A‑187 and G.S. 153A‑190 through G.S. 153A‑193, apply to street light assessments under this section.

(b)        Basis of Assessment.  The estimated costs of providing street lights and street lighting shall be apportioned among all benefited property on the basis of the number of lots served, or subject to being served, by the street lights, at an equal rate per lot.

(c)        Amount of Assessment.  The county shall determine the amount of the assessments on the basis of an estimate of the cost of constructing or operating the street lights during the ensuing year, and the board of commissioners' determination of the amount of the assessment is conclusive.  In determining the total cost to be included in the assessment, the board may also include estimated costs of necessary legal services, projected utility rate increases, and the costs to the county of administering and collecting the assessment.

(d)        Procedure.  The county may approve the levy of street light assessments under this section upon petition of at least two‑thirds of the owners of the lots within the subdivision.  The request or petition shall include an estimate from the appropriate utility of the charge for providing street lights and street lighting within the subdivision for one year.  Upon approval of the petition, the petitioning owner or owners shall pay to the tax collector the total estimated assessment amount for the ensuing year as determined by the county.  This payment shall be set aside by the county tax office in escrow as security for payment of the assessments.

(e)        Collection and Administration.  The county shall levy the street light assessments on an annual basis and shall pay the costs of providing street lights and street lighting to the appropriate utility on a periodic basis.  The assessment amount shall be adjusted on an annual basis in order to maintain in the escrow account an amount equal to the estimated cost of providing street lighting plus related expenses for the ensuing year. (1989 (Reg. Sess., 1990), c. 923, s. 2.)



§ 153A-207: Reserved for future codification purposes.

§ 153A‑207:  Reserved for future codification purposes.



§ 153A-208: Reserved for future codification purposes.

§ 153A‑208:  Reserved for future codification purposes.



§ 153A-209: Reserved for future codification purposes.

§ 153A‑209:  Reserved for future codification purposes.



§ 153A-210: Reserved for future codification purposes.

§ 153A‑210:  Reserved for future codification purposes.



§ 153A-210.1. (Expires July 1, 2013) Purpose.

Article 9A.

Special Assessments for Critical Infrastructure Needs.

§ 153A‑210.1.  (Expires July 1, 2013) Purpose.

This Article enables counties that face increased demands for infrastructure improvements as a result of rapid growth and development to issue revenue bonds payable from special assessments imposed under this Article on benefited property. This Article supplements the authority counties have in Article 9 of this Chapter. The provisions of Article 9 of this Chapter apply to this Article, to the extent they do not conflict with this Article.  (2008‑165, s. 2.)



§ 153A-210.2. (Expires July 1, 2013) Assessments.

§ 153A‑210.2.  (Expires July 1, 2013) Assessments.

(a)        Projects.  The board of commissioners of a county may make special assessments as provided in this Article against benefited property within the county for the purpose of financing the capital costs of projects for which project development financing debt instruments may be issued under G.S. 159‑103 or for the purpose of financing the installation of distributed generation renewable energy sources or energy efficiency improvements that are permanently fixed to residential, commercial, industrial, or other real property.

(b)        Costs.  The board of commissioners must determine a project's total estimated cost. In addition to the costs allowed under G.S. 153A‑193, the costs may include any expenses allowed under G.S. 159‑84. A preliminary assessment roll may be prepared before the costs are incurred based on the estimated cost of the project.

(c)        Method.  The board of commissioners must establish an assessment method that will most accurately assess each lot or parcel of land according to the benefits conferred upon it by the project for which the assessment is made. In addition to the bases upon which assessments may be made under G.S. 153A‑186, the board may select any other method designed to allocate the costs in accordance with benefits conferred.  (2008‑165, s. 2; 2008‑187, s. 47.5(a); 2009‑525, s. 1(a).)



§ 153A-210.3. (Expires July 1, 2013) Petition required.

§ 153A‑210.3.  (Expires July 1, 2013) Petition required.

(a)        Petition.  The board of commissioners may not impose a special assessment under this Article unless it receives a petition for the project to be financed by the assessment signed by at least a majority of the owners of real property to be assessed who must represent at least sixty‑six percent (66%) of the assessed value of all real property to be assessed. The petition must include the following:

(1)        A statement of the project proposed to be financed in whole or in part by the imposition of an assessment under this Article.

(2)        An estimate of the cost of the project.

(3)        An estimate of the portion of the cost of the project to be assessed.

(b)        Petition Withdrawn.  The board of commissioners must wait at least 10 days after the public hearing on the preliminary assessment resolution before adopting a final assessment resolution. A petition submitted under subsection (a) of this section may be withdrawn if notice of petition withdrawal is given in writing to the board signed by at least a majority of the owners who signed the petition submitted under subsection (a) of this section representing at least fifty percent (50%) of the assessed value of all real property to be assessed. The board may not adopt a final assessment resolution if it receives a timely notice of petition withdrawal.

(c)        Validity of Assessment.  No right of action or defense asserting the invalidity of an assessment on grounds that the county did not comply with this section may be asserted except in an action or proceeding begun within 90 days after publication of the notice of adoption of the preliminary assessment resolution.  (2008‑165, s. 2.)



§ 153A-210.4. (Expires July 1, 2013) Financing a project for which an assessment is imposed.

§ 153A‑210.4.  (Expires July 1, 2013) Financing a project for which an assessment is imposed.

(a)        Financing Sources.  A board of commissioners may provide for the payment of the cost of a project for which an assessment may be imposed under this Article from one or more of the financing sources listed in this subsection. The assessment resolution must include the estimated cost of the project and the amount of the cost to be derived from each respective financing source.

(1)        Revenue bonds issued under G.S. 153A‑210.6.

(2)        Project development financing debt instruments issued under the North Carolina Project Development Financing Act, Article 6 of Chapter 159 of the General Statutes.

(3)        General obligation bonds issued under the Local Government Bond Act, Article 4 of Chapter 159 of the General Statutes.

(4)        General revenues.

(b)        Assessments Pledged.  An assessment imposed under this Article may be pledged to secure revenue bonds under G.S. 153A‑210.6 or as additional security for a project development financing debt instrument under G.S. 159‑111. If an assessment imposed under this Article is pledged to secure financing, the board of commissioners must covenant to enforce the payment of the assessments.  (2008‑165, s. 2; 2009‑525, s. 1(b).)



§ 153A-210.5. (Expires July 1, 2013) Payment of assessments by installments.

§ 153A‑210.5.  (Expires July 1, 2013) Payment of assessments by installments.

An assessment imposed under this Article is payable in annual installments. The board of commissioners must set the number of annual installments, which may not be more than 30. The installments are due on the date that property taxes are due.  (2008‑165, s. 2.)



§ 153A-210.6. (Expires July 1, 2013) Revenue bonds.

§ 153A‑210.6.  (Expires July 1, 2013) Revenue bonds.

(a)        Authorization.  A board of commissioners that imposes an assessment under this Article may issue revenue bonds under Article 5 of Chapter 159 of the General Statutes to finance the project for which the assessment is imposed and use the proceeds of the assessment imposed as revenues pertaining to the project.

(b)        Modifications.  This Article specifically modifies the authority of a county to issue revenue bonds under Article 5 of Chapter 159 of the General Statutes by extending the authority in that Article to include a project for which an assessment may be imposed under this Article. In applying the provisions of Article 5, the following definitions apply:

(1)        Revenue bond project.  Defined in G.S. 159‑81(3). The term includes projects for which an assessment is imposed under this Article.

(2)        Revenues.  Defined in G.S. 159‑81(4). The term includes assessments imposed under this Article to finance a project allowed under this Article.  (2008‑165, s. 2.)



§ 153A-210.7. (Expires July 1, 2013) Project implementation.

§ 153A‑210.7.  (Expires July 1, 2013) Project implementation.

A county may act directly, through one or more contracts with other public agencies, through one or more contracts with private agencies, or by any combination thereof to implement the project financed in whole or in part by the imposition of an assessment imposed under this Article. If no more than twenty‑five percent (25%) of the estimated cost of a project is to be funded from the proceeds of general obligation bonds or general revenue, a private agency that enters into a contract with a county for the implementation of all or part of the project is subject to the provisions of Article 8 of Chapter 143 of the General Statutes only to the extent specified in the contract. In the event any contract relating to construction a substantial portion of which is to be performed on publicly owned property is excluded from the provisions of Article 8 of Chapter 143, the county or any trustee or fiduciary responsible for disbursing funds shall obtain certification acceptable to the county in the amount due for work done or materials supplied for which payment will be paid from such disbursement. If the county or any trustee or fiduciary responsible for disbursing funds receives notice of a claim from any person who would be entitled to a mechanic's or materialman's lien but for the fact that the claim relates to work performed on or supplies provided to publicly owned property, then either no disbursement of funds may be made until the county, trustee, or fiduciary receives satisfactory proof of resolution of the claim or funds in the amount of the claim shall be set aside for payment thereof upon resolution of the claim.  (2009‑525, s. 1(c).)



§ 153A-211. Training and development programs for law enforcement.

Article 10.

Law Enforcement and Confinement Facilities.

Part 1. Law Enforcement.

§ 153A‑211.  Training and development programs for law enforcement.

A county may plan and execute training and development programs for law‑enforcement agencies, and for that purpose may:

(1)        Contract with other counties, cities, and the State and federal governments and their agencies;

(2)        Accept, receive, and disburse funds, grants, and services;

(3)        Pursuant to the procedures and provisions of Chapter 160A, Article 20, Part 1, create joint agencies to act for and on behalf of the participating counties and cities;

(4)        Apply for, receive, administer, and expend federal grant funds;

(5)        Appropriate funds not otherwise limited as to use by law. (1969, c. 1145, s. 2; 1973, c. 822, s. 1.)



§ 153A-212. Cooperation in law-enforcement matters.

§ 153A‑212.  Cooperation in law‑enforcement matters.

A county may cooperate with the State and other local governments in law‑enforcement matters, as permitted by G.S. 160A‑283 (joint auxiliary police), by G.S. 160A‑288 (emergency aid), G.S. 160A‑ 288.1 (assistance by State law‑enforcement officers), and by Chapter 160A, Article 20, Part 1. (1973, c. 822, s. 1; 1979, c. 639, s. 2.)



§ 153A-212.1. Resources to protect the public.

§ 153A‑212.1.  Resources to protect the public.

Subject to the requirements of G.S. 7A‑41, 7A‑44.1, 7A‑64, 7A‑102, 7A‑133, and 7A‑498.7, a county may appropriate funds under contract with the State for the provision of services for the speedy disposition of cases involving drug offenses, domestic violence, or other offenses involving threats to public safety. Nothing in this section shall be construed to obligate the General Assembly to make any appropriation to implement the provisions of this section. Further, nothing in this section shall be construed to obligate the Administrative Office of the Courts or the Office of Indigent Defense Services to maintain positions or services initially provided for under this section. (1999‑237, s. 17.17(b); 2000‑67, s. 15.4(e); 2001‑424, s. 22.11(e).)



§ 153A-212.2. Neighborhood crime watch programs.

§ 153A‑212.2.  Neighborhood crime watch programs.

A county may establish neighborhood crime watch programs within the county to encourage residents and business owners to promote citizen involvement in securing homes, businesses, and personal property against criminal activity and to report suspicious activities to law enforcement officials. (2006‑181, s. 1.)



§ 153A-213. Reserved for future codification purposes.

§ 153A‑213.  Reserved for future codification purposes.



§ 153A-214. Reserved for future codification purposes.

§ 153A‑214.  Reserved for future codification purposes.



§ 153A-215. Reserved for future codification purposes.

§ 153A‑215.  Reserved for future codification purposes.



§ 153A-216. Legislative policy.

Part 2.  Local Confinement Facilities.

§ 153A‑216.  Legislative policy.

The policy of the General Assembly with respect to local confinement facilities is:

(1)        Local confinement facilities should provide secure custody of persons confined therein in order to protect the community and should be operated so as to protect the health and welfare of prisoners and provide for their humane treatment.

(2)        Minimum statewide standards should be provided to guide and assist local governments in planning, constructing, and maintaining confinement facilities and in developing programs that provide for humane treatment of prisoners and contribute to the rehabilitation of offenders.

(3)        The State should provide services to local governments to help improve the quality of administration and local confinement facilities.  These services should include inspection, consultation, technical assistance, and other appropriate services.

(4)        Adequate qualifications and training of the personnel of local confinement facilities are essential to improving the quality of these facilities.  The State shall establish entry level employment standards for jailers and supervisory and administrative personnel of local confinement facilities to include training as a condition of employment in a local confinement facility pursuant to the provisions of Chapter 17C and Chapter 17E and the rules promulgated thereunder. (1967, c. 581, s. 2; 1973, c. 822, s. 1; 1983, c. 745, s. 4.)



§ 153A-217. Definitions.

§ 153A‑217.  Definitions.

Unless otherwise clearly required by the context, the words and phrases defined in this section have the meanings indicated when used in this Part:

(1)        "Commission" means the Social Services Commission.

(2)        "Secretary" means the Secretary of Health and Human Services.

(3)        "Department" means the Department of Health and Human Services.

(4)        "Governing body" means the governing body of a county or city or the policy‑making body for a district or regional confinement facility.

(5)        "Local confinement facility" includes a county or city jail, a local lockup, a regional or district jail, a juvenile detention facility, a detention facility for adults operated by a local government, and any other facility operated by a local government for confinement of persons awaiting trial or serving sentences except that it shall not include a county satellite jail/work release unit governed by Part 3 of Article 10 of Chapter 153A.

(6)        "Prisoner" includes any person, adult or juvenile, confined or detained in a confinement facility.

(7)        "Unit," "unit of local government," or "local government" means a county or city. (1967, c. 581, s. 2; 1969, c. 981, s. 1; 1973, c. 476, s. 138; c. 822, s. 1; 1987, c. 207, s. 2; 1997‑443, s. 11A.118(a); 1998‑202, s. 4(cc).)



§ 153A-218. County confinement facilities.

§ 153A‑218.  County confinement facilities.

A county may establish, acquire, erect, repair, maintain, and operate local confinement facilities and may for these purposes appropriate funds not otherwise limited as to use by law. A juvenile detention facility may be located in the same facility as a county jail provided that the juvenile detention facility meets the requirements of this Article and G.S. 147‑33.40. (1868, c. 20, s. 8; Code, s. 707; Rev., s. 1318; 1915, c. 140; C.S., s. 1297; 1973, c. 822, s. 1; 1998‑202, s. 4(dd).)



§ 153A-219. District confinement facilities.

§ 153A‑219.  District confinement facilities.

(a)        Two or more units of local government may enter into and carry out an agreement to establish, finance, and operate a district confinement facility. The units may construct such a facility or may designate an existing facility as a district confinement facility. In addition, two or more units of local government may enter into and carry out agreements under which one unit may use the local confinement facility owned and operated by another. In exercising the  powers granted by this section, the units shall proceed according to the procedures and provisions of Chapter 160A, Article 20, Part 1.

(b)        If a district confinement facility is established, the units involved shall provide for a jail administrator for the facility. The administrator need not be the sheriff or any other official of a participating unit. The administrator and the other custodial personnel of a district confinement facility have the authority of law‑ enforcement officers for the purposes of receiving, maintaining custody of, and transporting prisoners.

(c)        If a district confinement facility is established, or if one unit contracts to use the local confinement facility of another, the law‑enforcement officers of the contracting units and the custodial personnel of the facility may transport prisoners to and from the facility.

(d)        The Department shall provide technical and other assistance to  units wishing to exercise any of the powers granted by this section. (1933, c. 201; 1967, c. 581, s. 2; 1969, c. 743; 1971, c. 341, s. 1; 1973, c. 822, s. 1.)



§ 153A-220. Jail and detention services.

§ 153A‑220.  Jail and detention services.

The Commission has policy responsibility for providing and  coordinating State services to local government with respect to local  confinement facilities. The Department shall:

(1)        Consult with and provide technical assistance to units of local government with respect to local confinement facilities.

(2)        Develop minimum standards for the construction and operation  of local confinement facilities.

(3)        Visit and inspect local confinement facilities; advise the sheriff, jailer, governing board, and other appropriate officials as to deficiencies and recommend improvements; and submit written reports on the inspections to appropriate local officials.

(4)        Review and approve plans for the construction and major modification of local confinement facilities.

(5)        Repealed by Session Laws 1983, c. 745, s. 5, effective September 1, 1983.

(6)        Perform any other duties that may be necessary to carry out the State's responsibilities concerning local confinement facilities. (1967, c. 581, s. 2; 1973, c. 476, s. 138; c. 822, s. 1; 1983, c. 745, s. 5.)



§ 153A-221. Minimum standards.

§ 153A‑221.  Minimum standards.

(a)        The Secretary shall develop and publish minimum standards for the operation of local confinement facilities and may from time to time develop and publish amendments to the standards. The standards shall be developed with a view to providing secure custody of prisoners and to protecting their health and welfare and providing for their humane treatment. The standards shall provide for:

(1)        Secure and safe physical facilities;

(2)        Jail design;

(3)        Adequacy of space per prisoner;

(4)        Heat, light, and ventilation;

(5)        Supervision of prisoners;

(6)        Personal hygiene and comfort of prisoners;

(7)        Medical care for prisoners, including mental health, mental retardation, and substance abuse services;

(8)        Sanitation;

(9)        Food allowances, food preparation, and food handling;

(10)      Any other provisions that may be necessary for the safekeeping, privacy, care, protection, and welfare of prisoners.

(b)        In developing the standards and any amendments thereto, the Secretary shall consult with organizations representing local government and local law enforcement, including the North Carolina Association of County Commissioners, the North Carolina League of Municipalities, the North Carolina Sheriffs' Association, and the North Carolina Police Executives' Association. The Secretary shall also consult with interested State departments and agencies, including the Department of Correction, the Department of Health and Human Services, the Department of Insurance, and the North Carolina Criminal Justice Education and Training Standards Commission, and the North Carolina Sheriffs' Education and Training Standards Commission.

(c)        Before the standards or any amendments thereto may become effective, they must be approved by the Commission and the Governor. Upon becoming effective, they have the force and effect of law.

(d)        Notwithstanding any law or rule to the contrary, each dormitory in a county detention facility may house up to 56 inmates as long as the dormitory provides all of the following:

(1)        A minimum floor space of 70 square feet per inmate, including both the sleeping and dayroom areas.

(2)        One shower per eight inmates, one toilet per eight inmates, one sink with a security mirror per eight inmates, and one water fountain.

(3)        A telephone jack or other telephone arrangement provided within the dormitory.

(4)        Space designed to allow a variety of activities.

(5)        Sufficient seating and tables for all inmates.

(6)        A way for officers to observe the entire area from the entrance.

This subsection applies only to those counties that have a population in excess of 600,000, according to the most recent decennial federal census.  (1967, c. 581, s. 2; 1973, c. 476, ss. 128, 133, 138; c. 822, s. 1; 1983, c. 745, s. 6; c. 768, s. 20; 1991, c. 237, s. 1; 1997‑443, s. 11A.118(a); 2008‑194, s. 10(a), (b).)



§ 153A-221.1. Standards and inspections.

§ 153A‑221.1.  Standards and inspections.

The legal responsibility of the Secretary of Health and Human Services and the Social Services Commission for State services to county juvenile detention homes under this Article is hereby confirmed and shall include the following: development of State standards under the prescribed procedures; inspection; consultation; technical assistance; and training.

The Secretary of Health and Human Services shall also develop standards under which a local jail may be approved as a holdover facility for not more than five calendar days pending placement in a juvenile detention home which meets State standards, providing the local jail is so arranged that any child placed in the holdover facility cannot converse with, see, or be seen by the adult population of the jail while in the holdover facility. The personnel responsible for the administration of a jail with an approved holdover facility shall provide close supervision of any child placed in the holdover facility for the protection of the child. (1973, c. 1230, s. 2; c. 1262, s. 10; 1975, c. 426, s. 2; 1983, c. 768, s. 21; 1997‑443, s. 11A.118(a); 1998‑202, s. 13(nn); 1999‑423, s. 12; 2000‑137, s. 4(hh).)



§ 153A-222. Inspections of local confinement facilities.

§ 153A‑222.  Inspections of local confinement facilities.

Department personnel shall visit and inspect each local confinement facility at least semiannually. The purpose of the inspections is to investigate the conditions of confinement, the treatment of prisoners, the maintenance of entry level employment standards for jailers and supervisory and administrative personnel of local confinement facilities as provided for in G.S. 153A‑216(4), and to determine whether the facilities meet the minimum standards published pursuant to G.S. 153A‑221. The inspector shall make a written report of each inspection and submit it within 30 days after the day the inspection is completed to the governing body and other local officials responsible for the facility. The report shall specify each way in which the facility does not meet the minimum standards. The governing body shall consider the report at its first regular meeting after receipt of the report and shall promptly initiate any action necessary to bring the facility into conformity with the standards. Notwithstanding the provisions of G.S. 8‑53 or any other provision of law relating to the confidentiality of communications between physician and patient, the representatives of the Department of Health and Human Services who make these inspections may review any writing or other record in any recording medium which pertains to the admission, discharge, medication, treatment, medical condition, or history of persons who are or have been inmates of the facility being inspected. Physicians, psychologists, psychiatrists, nurses, and anyone else involved in giving treatment at or through a facility who may be interviewed by representatives of the Department may disclose to these representatives information related to an inquiry, notwithstanding the existence of the physician‑patient privilege in G.S. 8‑53 or any other rule of law; provided the patient, resident or client has not made written objection to such disclosure. The facility, its employees, and any person interviewed during these inspections shall be immune from liability for damages resulting from the disclosure of any information to the Department. Any confidential or privileged information received from review of records or interviews shall be kept confidential by the Department and not disclosed without written authorization of the inmate or legal representative, or unless disclosure is ordered by a court of competent jurisdiction. The Department shall institute appropriate policies and procedures to ensure that this information shall not be disclosed without authorization or court order. The Department shall not disclose the name of anyone who has furnished information concerning a facility without the consent of that person. Neither the names of persons furnishing information nor any confidential or privileged information obtained from records or interviews shall be considered "public records" within the meaning of G.S. 132‑1. Prior to releasing any information or allowing any inspections referred to in this section the patient, resident or client must be advised in writing that he has the right to object in writing to such release of information or review of his records and that by an objection in writing he may prohibit the inspection or release of his records. (1947, c. 915; 1967, c. 581, s. 2; 1973, c. 822, s. 1; 1981, c. 586, s. 6; 1983, c. 745, s. 7; 1997‑443, s. 11A.118(a).)



§ 153A-223. Enforcement of minimum standards.

§ 153A‑223.  Enforcement of minimum standards.

If an inspection conducted pursuant to G.S. 153A‑222 discloses that the jailers and supervisory and administrative personnel of a local confinement facility do not meet the entry level employment standards established pursuant to Chapter 17C or Chapter 17E or that a local confinement facility does not meet the minimum standards published pursuant to G.S. 153A‑221 and, in addition, if the Secretary determines that conditions in the facility jeopardize the safe custody, safety, health, or welfare of persons confined in the facility, the Secretary may order corrective action or close the facility, as provided in this section:

(1)        The Secretary shall give notice of his determination to the governing body and each other local official responsible for the facility. The Secretary shall also send a copy of this notice, along with a copy of the inspector's report, to the senior resident superior court judge of the superior court district or set of districts as defined in G.S. 7A‑41.1 in which the facility is located. Upon receipt of the Secretary's notice, the governing body shall call a public hearing to consider the report. The hearing shall be held within 20 days after the day the Secretary's notice is received. The inspector shall appear at this hearing to advise and consult with the governing body concerning any corrective action necessary to bring the facility into conformity with the standards.

(2)        The governing body shall, within 30 days after the day the Secretary's notice is received, request a contested case hearing, initiate appropriate corrective action or close the facility. The corrective action must be completed within a reasonable time.

(3)        A contested case hearing, if requested, shall be conducted pursuant to G.S. 150B, Article 3. The issues shall be: (i) whether the facility meets the minimum standards; (ii) whether the conditions in the facility jeopardize the safe custody, safety, health, or welfare of persons confined therein; and (iii) the appropriate corrective action to be taken and a reasonable time to complete that action.

(4)        If the governing body does not, within 30 days after the day the Secretary's notice is received, or within 30 days after service of the final agency decision if a contested case hearing is held, either initiate corrective action or close the facility, or does not complete the action within a reasonable time, the Secretary may order that the facility be closed.

(5)        The governing body may appeal an order of the Secretary to the senior resident superior court judge. The governing body shall initiate the appeal by giving by registered mail to the judge and to the Secretary notice of its intention to appeal. The notice must be given within 15 days after the day the Secretary's order is received. If notice is not given within the 15‑day period, the right to appeal is terminated.

(6)        The senior resident superior court judge shall hear the appeal. He shall cause notice of the date, time, and place of the hearing to be given to each interested party, including the Secretary, the governing body, and each other local official involved. The Secretary, if a contested case hearing has been held, shall file the official record, as defined in G.S. 150B‑37, with the senior resident superior court judge and shall serve a copy on each person who has been given notice of the hearing. The judge shall conduct the hearing without a jury. He shall consider the official record, if any, and may accept evidence from the Secretary, the governing body, and each other local official which he finds appropriate. The issue before the court shall be whether the facility continues to jeopardize the safe custody, safety, health, or welfare of persons confined therein. The court may affirm, modify, or reverse the Secretary's order. (1947, c. 915; 1967, c. 581, s. 2; 1973, c. 476, s. 138; c. 822, s. 1; 1981, c. 614, ss. 20, 21; 1983, c. 745, s. 8; 1987, c. 827, s. 1; 1987 (Reg. Sess., 1988), c. 1037, s. 123.)



§ 153A-224. Supervision of local confinement facilities.

§ 153A‑224.  Supervision of local confinement facilities.

(a)        No person may be confined in a local confinement facility unless custodial personnel are present and available to provide continuous supervision in order that custody will be secure and that, in event of emergency, such as fire, illness, assaults by other prisoners, or otherwise, the prisoners can be protected.  These personnel shall supervise prisoners closely enough to maintain safe custody and control and to be at all times informed of the prisoners' general health and emergency medical needs.

(b)        In a medical emergency, the custodial personnel shall secure emergency medical care from a licensed physician according to the unit's plan for medical care.  If a physician designated in the plan is not available, the personnel shall secure medical services from any licensed physician who is available.  The unit operating the facility shall pay the cost of emergency medical services unless the inmate has third‑party insurance, in which case the third‑party insurer shall be the initial payor and the medical provider shall bill the third‑party insurer.  The county shall only be liable for costs not reimbursed by the third‑party insurer, in which event the county may recover from the inmate the cost of the non‑reimbursed medical services.

(c)        If a person violates any provision of this section, he is guilty of a Class 1 misdemeanor. (1967, c. 581, s. 2; 1973, c. 822, s. 1; 1993, c. 510, c. 539, s. 1061; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 153A-225. Medical care of prisoners.

§ 153A‑225.  Medical care of prisoners.

(a)        Each unit that operates a local confinement facility shall develop a plan for providing medical care for prisoners in the facility. The plan

(1)        Shall be designed to protect the health and welfare of the prisoners and to avoid the spread of contagious disease;

(2)        Shall provide for medical supervision of prisoners and emergency medical care for prisoners to the extent necessary for their health and welfare;

(3)        Shall provide for the detection, examination and treatment of prisoners who are infected with tuberculosis or venereal diseases.

The unit shall develop the plan in consultation with appropriate local officials and organizations, including the sheriff, the county physician, the local or district health director, and the local medical society. The plan must be approved by the local or district health director after consultation with the area mental health, developmental disabilities, and substance abuse authority, if it is adequate to protect the health and welfare of the prisoners. Upon a determination that the plan is adequate to protect the health and welfare of the prisoners, the plan must be adopted by the governing body.

As a part of its plan, each unit may establish fees of not more than ten dollars ($10.00) per incident for the provision of nonemergency medical care to prisoners. In establishing fees pursuant to this section, each unit shall establish a procedure for waiving fees for indigent prisoners.

(b)        If a prisoner in a local confinement facility dies, the medical examiner and the coroner shall be notified immediately. Within five days after the day of the death, the administrator of the facility shall make a written report to the local or district health director and to the Secretary of Health and Human Services. The report shall be made on forms developed and distributed by the Department of Health and Human Services.

(b1)      Whenever a local confinement facility transfers a prisoner from that facility to another local confinement facility, the transferring facility shall provide the receiving facility with any health information or medical records the transferring facility has in its possession pertaining to the transferred prisoner.

(c)        If a person violates any provision of this section (including the requirements regarding G.S. 130‑97 and 130‑121), he is guilty of a Class 1 misdemeanor. (1967, c. 581, s. 2; 1973, c. 476, ss. 128, 138; c. 822, s. 1; 1973, c. 1140, s. 3; 1989, c. 727, s. 204; 1991, c. 237, s. 2; 1993, c. 539, s. 1062; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 385, s. 1; 1997‑443, s. 11A.112; 2003‑392, s. 1; 2004‑199, s. 46(a).)



§ 153A-225.1. Duty of custodial personnel when prisoners are unconscious or semiconscious.

§ 153A‑225.1.  Duty of custodial personnel when prisoners are unconscious or semiconscious.

(a)        Whenever a custodial officer of a local confinement facility takes custody of a prisoner who is unconscious, semiconscious, or otherwise apparently suffering from some disabling condition and unable to provide information on the causes of the condition, the officer should make a reasonable effort to determine if the prisoner is wearing a bracelet or necklace containing the Medic Alert Foundation's emergency alert symbol to indicate that the prisoner suffers from diabetes, epilepsy, a cardiac condition or any other form of illness which would cause a loss of consciousness. If such a symbol is found indicating that the prisoner suffers from one of those conditions, the officer must make a reasonable effort to have appropriate medical care provided.

(b)        Failure of a custodial officer of a local confinement facility  to make a reasonable effort to discover an emergency alert symbol as required by this section does not by itself establish negligence of the officer but may be considered along with other evidence to determine if the officer took reasonable precautions to ascertain the emergency medical needs of the prisoner in his custody.

(c)        A prisoner who is provided medical care under the provisions of this section is liable for the reasonable costs of that care unless he is indigent.

(d)        Repealed by Session Laws 1975, c. 818, s. 2. (1975, c. 306, s. 2; c. 818, s. 2.)



§ 153A-226. Sanitation and food.

§ 153A‑226.  Sanitation and food.

(a)        The Commission for Public Health shall adopt rules governing the sanitation of local confinement facilities, including the kitchens and other places where food is prepared for prisoners. The rules shall address, but not be limited to, the cleanliness of floors, walls, ceilings, storage spaces, utensils, ventilation equipment, and other facilities; adequacy of lighting, water, lavatory facilities, bedding, food protection facilities, treatment of eating and drinking utensils, and waste disposal; methods of food preparation, handling, storage, and serving; and any other item necessary to the health of the prisoners or the public.

(b)        The Commission for Public Health shall prepare a score sheet to be used by local health departments in inspecting local confinement facilities. The local health departments shall inspect local confinement facilities as often as may be required by the Commission for Public Health. If an inspector of the Department finds conditions that reflect hazards or deficiencies in the sanitation or food service of a local confinement facility, he shall immediately notify the local health department. The health department shall promptly inspect the facility. After making its inspection, the local health department shall forward a copy of its report to the Department of Health and Human Services and to the unit operating the facility, on forms prepared by the Department of Environment and Natural Resources. The report shall indicate whether the facility and its kitchen or other place for preparing food is approved or disapproved for public health purposes. If the facility is disapproved, the situation shall be rectified according to the procedures of G.S. 153A‑223. (1967, c. 581, s. 2; 1973, c. 476, s. 128; c. 822, s. 1; 1989, c. 727, s. 205; 1993, c. 262, s. 5; 1997‑443, ss. 11A.113, 11A.118(a); 2007‑182, s. 2.)



§ 153A-227: Repealed by Session Laws 1983, c. 745, s. 9.

§ 153A‑227: Repealed by Session Laws 1983, c.  745, s. 9.



§ 153A-228. Separation of sexes.

§ 153A‑228.  Separation of sexes.

Male and female prisoners shall be confined in separate facilities or in separate quarters in local confinement facilities. (1967, c. 581, s. 2; 1973, c. 822, s. 1.)



§ 153A-229. Jailers' report of jailed defendants.

§ 153A‑229.  Jailers' report of jailed defendants.

The person having administrative control of a local confinement facility must furnish to the clerk of superior court a report listing such information reasonably at his disposal as is necessary to enable said clerk of superior court to comply with the provisions of G.S. 7A‑109.1. (1973, c. 1286, s. 23; 1981, c. 522.)



§ 153A-230. Legislative policy.

Part 3.  Satellite Jail/Work Release Units.

§ 153A‑230.  Legislative policy.

The policy of the General Assembly with respect to satellite jail/work release units is:

(1)        To encourage counties to accept responsibility for incarcerated misdemeanants thereby relieving the State prison system of its misdemeanant population;

(2)        To assist counties in providing suitable facilities for certain misdemeanants who receive active sentences;

(3)        To allow more misdemeanants who are employed at the time of sentencing to retain their jobs by eliminating the time involved in processing persons through the State system;

(4)        To enable misdemeanants to pay for their upkeep while serving time, to pay restitution, to continue to support their dependents, and to remain near the communities and families to which they will return after serving their time;

(5)        To provide more appropriate, cost effective housing for certain minimum custody misdemeanants and to utilize vacant buildings where possible and suitable for renovation;

(6)        To provide a rehabilitative atmosphere for non‑violent misdemeanants who otherwise would face a substantial threat of imprisonment; and

(7)        To encourage the use of alternative to incarceration programs. (1987, c. 207, s. 1.)



§ 153A-230.1. Definitions.

§ 153A‑230.1.  Definitions.

Unless otherwise clearly required by the context, the words and phrases defined in this section have the meanings indicated when used in this Part:

(1)        "Office" means the Office of State Budget and Management.

(2)        "Satellite Jail/Work Release Unit" means a building or designated portion of a building primarily designed, staffed, and used for the housing of misdemeanants participating in a work release program. These units shall house misdemeanants only, except that, if he so chooses, the Sheriff may accept responsibility from the Department of Correction for the housing of felons who do not present security risks, who have achieved work release status, and who will be employed on work release, or for felons committed directly to his custody pursuant to G.S. 15A‑1352(b). These units shall be operated on a full time basis, i.e., seven days/nights a week. (1987, c. 207, s. 1; 1987, (Reg. Sess., 1988), c. 1106, s. 1; 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b).)



§ 153A-230.2. Creation of Satellite Jail/Work Release Unit Fund.

§ 153A‑230.2.  Creation of Satellite Jail/Work Release Unit Fund.

(a)        There is created in the Office of State Budget and Management the County Satellite Jail/Work Release Unit Fund to provide State grant funds for counties or groups of counties for construction of satellite jail/work release units for certain misdemeanants who receive active sentences. A county or group of counties may apply to the Office for a grant under this section. The application shall be in a form established by the Office. The Office shall:

(1)        Develop application and grant criteria based on the basic requirements listed in this Part,

(2)        Provide all Boards of County Commissioners and Sheriffs with the criteria and appropriate application forms, technical assistance, if requested, and a proposed written agreement,

(3)        Review all applications,

(4)        Select grantees and award grants,

(5)        Award no more than seven hundred fifty thousand dollars ($750,000) for any one county or group of counties except that if a group of counties agrees to jointly operate one unit for males and one unit for females, the maximum amount may be awarded for each unit,

(6)        Take into consideration the potential number of misdemeanants and the percentage of the county's or counties' misdemeanant population to be diverted from the State prison system,

(7)        Take into consideration the utilization of existing buildings suitable for renovation where appropriate,

(8)        Take into consideration the timeliness with which a county proposes to complete and occupy the unit,

(9)        Take into consideration the appropriateness and cost effectiveness of the proposal,

(10)      Take into consideration the plan with which the county intends to coordinate the unit with other community service programs such as intensive supervision, community penalties, and community service.

When considering the items listed in subdivisions (6) through (10), the Office shall determine the appropriate weight to be given each item.

(b)        A county or group of counties is eligible for a grant under this section if it agrees to abide by the basic requirements for satellite jail/work release units established in G.S. 153A‑230.3. In order to receive a grant under this section, there must be a written agreement to abide by the basic requirements for satellite jail/work release units set forth in G.S. 153A‑230.3. The written agreement shall be signed by the Chairman of the Board of County Commissioners, with approval of the Board of County Commissioners and after consultation with the Sheriff, and a representative of the Office of State Budget and Management. If a group of counties applies for the grant, then the agreement must be signed by the Chairman of the Board of County Commissioners of each county. Any variation from, including termination of, the original signed agreement must be approved by both the Office of State Budget and Management and by a vote of the Board of County Commissioners of the county or counties.

When the county or group of counties receives a grant under this section, the county or group of counties accepts ownership of the satellite jail/work release unit and full financial responsibility for maintaining and operating the unit, and for the upkeep of its occupants who comply with the eligibility criteria in G.S. 153A‑230.3(a)(1). The county shall receive from the Department of Correction the amount paid to local confinement facilities under G.S. 148‑32.1 for prisoners which are in the unit, but do not meet the eligibility of requirements under G.S. 153A‑230.3(a)(1).  (1987, c. 207, s. 1; 1987 (Reg. Sess., 1988), c. 1106, ss. 2, 3; 1989, c. 761, s. 2; 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b); 2009‑372, s. 7.)



§ 153A-230.3. Basic requirements for satellite jail/work release units.

§ 153A‑230.3.  Basic requirements for satellite jail/work release units.

(a)        Eligibility for Unit.  The following rules shall govern which misdemeanants are housed in a satellite jail/work release unit:

(1)        Any convicted misdemeanant who:

a.         Receives an active sentence in the county or group of counties operating the unit,

b.         Is employed in the area or can otherwise earn his keep by working at the unit on maintenance and other jobs related to upkeep and operation of the unit or by assignment to community service work, and

c.         Consents to placement in the unit under these conditions,

shall not be sent to the State prison system except by written findings of the sentencing judge that the misdemeanant is violent or otherwise a threat to the public and therefore unsuitable for confinement in the unit.

(2)        The County shall offer work release programs to both male and female misdemeanants, through local facilities for both, or through a contractual agreement with another entity for either, provided that such arrangement is in reasonable proximity to the misdemeanant's workplace.

(3)        The sentencing judge shall make a finding of fact as to whether the misdemeanant is qualified for occupancy in the unit pursuant to G.S. 15A‑1352(a). If the sentencing judge determines that the misdemeanant is qualified for occupancy in the unit and the misdemeanant meets the requirements of subdivision (1), then the custodian of the local confinement facility may transfer the misdemeanant to the unit. If at any time either prior to or after placement of an inmate into the unit the Sheriff determines that there is an indication of violence, unsuitable behavior, or other threat to the public that could make the prisoner unsuitable for the unit, the Sheriff may place the prisoner in the county jail.

(4)        The Sheriff may accept work release misdemeanants from other counties provided that those inmates agree to pay for their upkeep, that space is available, and that the Sheriff is willing to accept responsibility for the prisoner after screening.

(5)        The Sheriff may accept work release misdemeanants or felons from the Department of Correction provided that those inmates agree to pay for their upkeep, that space is available, and that the Sheriff is willing to accept responsibility for the prisoner after screening.

(a1)      Non‑eligible for unit.  If the sentencing judge finds that the misdemeanant does not meet the eligibility criteria set forth in G.S. 135A‑230.3(a)(1)b, but is otherwise eligible for placement in the unit, then the Sheriff may transfer the misdemeanant from the local confinement facility to the unit if the misdemeanant meets the eligibility criteria at a later date. The Sheriff may also transfer prisoners who were placed in the unit pursuant to G.S. 148‑32.1(b) to the local confinement facility when space becomes available.

(b)        Operation of Satellite Jail/Work Release Unit.  A county or group of counties operating a satellite jail/work release unit shall comply with the following requirements concerning operation of the unit:

(1)        The county shall make every effort to ensure that at least eighty percent (80%) of the unit occupants shall be employed and on work release, and that the remainder shall earn their keep by working at the unit on maintenance and other jobs related to the upkeep and operation of the unit or by assignment to community service work, and that alcohol and drug rehabilitation be available through community resources.

(2)        The county shall require the occupants to give their earnings, less standard payroll deduction required by law and premiums for group health insurance coverage, to the Sheriff. The county may charge a per day charge from those occupants who are employed or otherwise able to pay from other resources available to the occupants. The per day charge shall be calculated based on the following formula: The charge shall be either the amount that the Department of Correction deducts from a prisoner's work‑release earnings to pay for the cost of the prisoner's keep or fifty percent (50%) of the occupant's net weekly income, whichever is greater, but in no event may the per day charge exceed an amount that is twice the amount that the Department of Correction pays each local confinement facility for the cost of providing food, clothing, personal items, supervision, and necessary ordinary medical expenses. The per day charge may be adjusted on an individual basis where restitution and/or child support has been ordered, or where the occupant's salary or resources are insufficient to pay the charge.

The county also shall accumulate a reasonable sum from the earnings of the occupant to be returned to him when he is released from the unit. The county also shall follow the guidelines established for the Department of Correction in G.S. 148‑33.1(f) for determining the amount and order of disbursements from the occupant's earnings.

(3)        Any and all proceeds from daily fees shall belong to the county's General Fund to aid in offsetting the operation and maintenance of the satellite unit.

(4)        The unit shall be operated on a full‑time basis, i.e., seven days/nights a week, but weekend leave may be granted by the Sheriff. In granting weekend leave, the Sheriff shall follow the policies and procedures of the Department of Correction for granting weekend leave for Level 3 minimum custody inmates.

(5)        Earned time shall be applied to these county prisoners in the same manner as prescribed in G.S. 15A‑1340.20 and G.S. 148‑13 for State prisoners.

(6)        The Sheriff shall maintain complete and accurate records on each inmate. These records shall contain the same information as required for State prisoners that are housed in county local confinement facilities. (1987, c. 207, s. 1; 1987 (Reg. Sess., 1988), c. 1106, ss. 4, 5; 1989, c. 761, ss. 4, 7; 1993 (Reg. Sess., 1994), c. 767, s. 3.)



§ 153A-230.4. Standards.

§ 153A‑230.4.  Standards.

The county satellite jail/work release units for misdemeanants shall not be subject to the standards promulgated for local confinement facilities pursuant to G.S. 153A‑221. The Secretary of Health and Human Services shall develop and enforce standards for satellite/work release units. The Secretary shall take into consideration that they are to house only screened misdemeanants most of whom are on work release and therefore occupy the premises only in their off‑work hours. After consultation with the North Carolina Sheriff's Association, the North Carolina Association of County Commissioners, and the Joint Legislative Commission on Governmental Operations, the Secretary of Health and Human Services shall promulgate standards suitable for these units by January 1, 1988, and shall include these units in the Department's monitoring and inspection responsibilities. Further, the North Carolina Sheriffs' Education and Training Standards Commission shall include appropriate training for Sheriffs and other county law enforcement personnel in regard to the operation, management and guidelines for county work release centers pursuant to its authority under G.S. 17E‑4. (1987, c. 207, s. 1; 1987 (Reg. Sess., 1988), c. 1106, s. 6; 1997‑443, s. 11A.118(a).)



§ 153A-230.5. Satellite jails/work release units built with non-State funds.

§ 153A‑230.5.  Satellite jails/work release units built with non‑State funds.

(a)        If a county is operating a satellite jail/work release unit prior to the enactment of this act, the county may apply to the Office of State Budget and Management for grant funds to recover any verifiable construction or renovation costs for those units and for improvement funds except that the total for reimbursement and improvement shall not exceed seven hundred fifty thousand dollars ($750,000). Any county accepting such a grant or any other State monies for county satellite jails must agree to all of the basic requirements listed in G.S. 153A‑230.2 and G.S. 153A‑230.3.

(b)        If a county operates a non‑State funded satellite jail/work release unit that does not comply with the basic requirements listed in G.S. 153A‑230.2 and G.S. 153A‑230.3, then the satellite jail shall be subject to the standards, rules, and regulations to be promulgated by the Secretary of Health and Human Services pursuant to Part 2 of Article 10 of Chapter 153A. If a county is reimbursed for the cost of a prisoner's keep from an inmate's work release earnings in an amount equal to or greater than that paid by the Department of Correction to local confinement facilities under G.S. 148‑32.1, the county may not receive additional payments from the department for the cost of a prisoner's keep. However, if reimbursement to the county for the cost of a prisoner's keep is less than the amount allowed under G.S. 148‑32.1, the county may receive from the Department of Correction the difference in the amount received from work release earnings and the amount paid by the department to local confinement facilities. The department may promulgate rules regarding such payment arrangements. (1987, c. 207, s. 1; 1987 (Reg. Sess., 1988), c. 1106, s. 7; 1989, c. 761, s. 5; 1997‑443, s. 11A.118(a); 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b).)



§§ G.S. 153A-231 through 153A-232. Reserved for future codification purposes.

§§ G.S. 153A‑231 through 153A‑232.  Reserved for future codification purposes.



§ 153A-233. Fire-fighting and prevention services.

Article 11.

Fire Protection.

§ 153A‑233.  Fire‑fighting and prevention services.

A county may establish, organize, equip, support, and maintain a fire department; may prescribe the duties of the fire department; may provide financial assistance to incorporated volunteer fire departments; may contract for fire‑fighting or prevention services with one or more counties, cities, or other units of local government or with an agency of the State government, or with one or more incorporated volunteer fire departments; and may for these purposes appropriate funds not otherwise limited as to use by law. The county may also designate fire districts or parts of existing districts and prescribe the boundaries thereof for insurance grading purposes. (1945, c. 244; 1973, c. 822, s. 1; 1977, c. 158.)



§ 153A-234. Fire marshal.

§ 153A‑234.  Fire marshal.

A county may appoint a fire marshal and employ persons as his assistants. A county may also impose any duty that might be imposed on a fire marshal on any other officer or employee of the county. The board of commissioners shall set the duties of the fire marshal, which may include but are not limited to:

(1)        Advising the board on improvements in the fire‑fighting or fire prevention activities under the county's supervision or control.

(2)        Coordinating fire‑fighting and training activities under the county's supervision or control.

(3)        Coordinating fire prevention activities under the county's supervision or control.

(4)        Assisting incorporated volunteer fire departments in developing and improving their fire‑fighting or fire prevention capabilities.

(5)        Making fire prevention inspections, including the periodic inspections and reports of school buildings required by Chapter 115 and the inspections of child care facilities required by Chapter 110. A fire marshal shall not make electrical inspections unless he is qualified to do so under G.S. 153A‑351. (1959, c. 290; 1969, c. 1064, s. 2; 1973, c. 822, s. 1; 1997‑506, s. 62.)



§ 153A-235: Repealed by Session Laws 1989, c. 681, s. 14.

§ 153A‑235:  Repealed by Session Laws 1989, c.  681, s. 14.



§ 153A-236. Honoring deceased or retiring firefighters.

§ 153A‑236.  Honoring deceased or retiring firefighters.

A fire department established by a county pursuant to this Article may, in the discretion of the board of commissioners, award to a retiring firefighter or a surviving relative of a deceased firefighter, upon request, the fire helmet of the deceased or retiring firefighter, at a price determined in a manner authorized by the board. The price may be less than the fair market value of the helmet. (2003‑145, s. 1.)



§ 153A-237. Reserved for future codification purposes.

§ 153A‑237.  Reserved for future codification purposes.



§ 153A-238. Public road defined for counties.

Article 12.

Roads and Bridges.

§ 153A‑238.  Public road defined for counties.

(a)        In this Article "public road" or "road" means any road, street, highway, thoroughfare, or other way of passage that has been irrevocably dedicated to the public or in which the public has acquired rights by prescription, without regard to whether it is open for travel, except that in G.S. 153A‑239.1, the word "road" means both private roads and public roads.

(b)        Repealed by Session Laws 1993, c. 62, s. 1. (1979, 2nd Sess., c. 1319, s. 1; 1981, c. 568; 1983, cc. 98, 299; 1987 (Reg. Sess., 1988), cc. 900, 906; 1989, c. 335, s. 1; 1989 (Reg. Sess., 1990), cc. 836, 854, 911; 1991, c. 9, s. 1; 1991 (Reg. Sess., 1992), c. 778, s. 1, c. 849, ss. 1, 2.1, c. 936, s. 1; 1993, c. 62, s. 1.)



§ 153A-239: Repealed by Session Laws 1993, c. 62, s. 2.

§ 153A‑239:  Repealed by Session Laws 1993, c.  62, s. 2.



§ 153A-239.1. Naming roads and assigning street numbers in unincorporated areas for counties.

§ 153A‑239.1.  Naming roads and assigning street numbers in unincorporated areas for counties.

(a)        A county may by ordinance name or rename any road within the county and not within a city, and may pursuant to a procedure established by ordinance assign or reassign street numbers for use on such a road. In naming or renaming a road, a county may not:

(1)        Change the name, if any, given to the road by the Board of Transportation, unless the Board of Transportation agrees;

(2)        Change the number assigned to the road by the Board of Transportation, but may give the road a name in addition to its number; or

(3)        Give the road a name that is deceptively similar to the name of any other public road in the vicinity.

A county shall not name or rename a road or adopt an ordinance to establish a procedure to assign or reassign street numbers on a road until it has held a public hearing on the matter. At least 10 days before the day of the hearing to name or rename a road, the board of commissioners shall cause notice of the time, place and subject matter of the hearing to be prominently posted at the county courthouse, in at least two public places in the township or townships where the road is located, and shall publish a notice of such hearing in a newspaper of general circulation published in the county. At least 10 days before the day of the hearing to adopt an ordinance to establish a procedure to assign or reassign street numbers on a road, the board of commissioners shall publish a notice of such hearing in a newspaper of general circulation in the county. After naming or renaming a road, or assigning or reassigning street numbers on a road, a county shall cause notice of its action to be given to the local postmaster with jurisdiction over the road, to the Board of Transportation, and to any city within five miles of the road. Names may be initially assigned to new roads by recordation of an approved subdivision plat without following the procedure established by this section.

(b)        Repealed by Session Laws 1993, c. 62, s. 3. (1979, 2nd Sess., c. 1319, s. 2; 1981, c. 568; 1983, cc. 98, 299; 1987 (Reg. Sess., 1988), cc. 900, 906; 1989, c. 335, s. 1; 1989 (Reg. Sess., 1990), cc. 836, 854, 911; 1991, c. 9, s. 2; 1991 (Reg. Sess., 1992), c. 778, s. 2; c. 849, ss. 2, 2.2; c. 936, s. 2; 1993, c. 62, s. 3; 2001‑145, s. 1.)



§ 153A-240: Repealed by Session Laws 1993, c. 62, s. 4.

§ 153A‑240:  Repealed by Session Laws 1993, c.  62, s. 4.



§ 153A-241. Closing public roads or easements.

§ 153A‑241.  Closing public roads or easements.

A county may permanently close any public road or any easement within the county and not within a city, except public roads or easements for public roads under the control and supervision of the Department of Transportation. The board of commissioners shall first adopt a resolution declaring its intent to close the public road or easement and calling a public hearing on the question. The board shall cause a notice of the public hearing reasonably calculated to give full and fair disclosure of the proposed closing to be published once a week for three successive weeks before the hearing, a copy of the resolution to be sent by registered or certified mail to each owner as shown on the county tax records of property adjoining the public road or easement who did not join in the request to have the road or easement closed, and a notice of the closing and public hearing to be prominently posted in at least two places along the road or easement. At the hearing the board shall hear all interested persons who appear with respect to whether the closing would be detrimental to the public interest or to any individual property rights. If, after the hearing, the board of commissioners is satisfied that closing the public road or easement is not contrary to the public interest and (in the case of a road) that no individual owning property in the vicinity of the road or in the subdivision in which it is located would thereby be deprived of reasonable means of ingress and egress to his property, the board may adopt an order closing the road or easement. A certified copy of the order (or judgment of the court) shall be filed in the office of the register of deeds of the county.

Any person aggrieved by the closing of a public road or an easement may appeal the board of commissioners' order to the appropriate division of the General Court of Justice within 30 days after the day the order is adopted. The court shall hear the matter de novo and has jurisdiction to try the issues arising and to order the road or easement closed upon proper findings of fact by the trier of fact.

No cause of action founded upon the invalidity of a proceeding taken in closing a public road or an easement may be asserted except in an action or proceeding begun within 30 days after the day the order is adopted.

Upon the closing of a public road or an easement pursuant to this section, all right, title, and interest in the right‑of‑way is vested in those persons owning lots or parcels of land adjacent to the road or easement, and the title of each adjoining landowner, for the width of his abutting land, extends to the center line of the public road or easement. However, the right, title or interest vested in an adjoining landowner by this paragraph remains subject to any public utility use or facility located on, over, or under the road or easement immediately before its closing, until the landowner or any successor thereto pays to the utility involved the reasonable cost of removing and relocating the facility. (1949, c. 1208, ss. 1‑3; 1957, c. 65, s. 11; 1965, cc. 665, 801; 1971, c. 595; 1973, c. 507, s. 5; c. 822, s. 1; 1977, c. 464, s. 34; 1995, c. 374, s. 1.)



§ 153A-242. Regulation or prohibition of fishing from bridges.

§ 153A‑242.  Regulation or prohibition of fishing from bridges.

A county may by ordinance regulate or prohibit fishing from any bridge within the county and not within a city. In addition, the governing board of a city may by resolution permit a county to regulate or prohibit fishing from any bridge within the city. The city may by resolution withdraw its permission to the county ordinance. If it does so, the city shall give written notice to the county of its withdrawal of permission; 30 days after the date the county receives this notice the county ordinance ceases to be applicable within the city. An ordinance adopted pursuant to this section shall provide for signs to be posted on each bridge affected, summarizing the regulation or prohibition pertaining to that bridge.

No person may fish from the drawspan of a regularly attended bridge, and no county may permit any person to do so.

The authority granted by this section is subject to the authority of the Department of Transportation to prohibit fishing from any bridge on the State highway system. (1971, c. 690, ss. 1, 6; 1973, c. 507, s. 5; c. 822, s. 1; 1977, c. 464, s. 34.)



§ 153A-243. Authorizing bridges over navigable waters.

§ 153A‑243.  Authorizing bridges over navigable waters.

A county may grant to persons who between them own or occupy real property on both sides of a body of navigable water lying wholly within the county the right to construct and maintain across the body of water a bridge connecting the property. The board of commissioners shall first adopt a resolution declaring its intent to grant the right and calling a public hearing on the question. The board shall cause the resolution to be published once a week for four successive weeks before the hearing. At the hearing the board shall hear all interested persons who appear with respect to whether the grant would be in the public interest. If, after the hearing, the board finds that the grant is not contrary to the public interest, it may adopt an order granting the right to construct the bridge. The board may place reasonable terms and conditions, including time limitations, on the grant.

A person aggrieved by a grant may appeal the board of commissioners' order to the appropriate division of the General Court of Justice within 30 days after the day it is adopted. The court shall hear the matter de novo and has jurisdiction to try the issues arising and to grant the right to construct the bridge.

Before construction may be commenced on any bridge authorized pursuant to this section, the bridge's location and plans must be submitted to and approved by the Chief of Engineers of the United States Army and the Secretary of the Army. (Pub. Loc. 1191, c. 227; C.S., s. 1297; 1973, c. 822, s. 1.)



§ 153A-244. Railroad revitalization programs.

§ 153A‑244.  Railroad revitalization programs.

Any county is authorized to participate in State and federal railroad revitalization programs necessary to insure continued or improved rail service to the county, as are authorized in Article 2D of Chapter 136 of the General Statutes. County participation includes the authority to enter into contracts with the North Carolina Department of Transportation to provide for the nonfederal matching funds for railroad revitalization programs. Such funds may be comprised of State funds distributed to the counties under the provisions of G.S. 136‑44.38 and of county funds. County governments are also authorized to levy local property tax for railroad revitalization programs subject to G.S. 153A‑149(d). County funds for any project may not exceed ten percent (10%) of total project costs. (1979, c. 658, s. 4.)



§ 153A-245. Regulation of golf carts on streets, roads, and highways.

§ 153A‑245.  Regulation of golf carts on streets, roads, and highways.

(a)        Notwithstanding the provisions of G.S. 20‑50 and G.S. 20‑54, a county may, by ordinance, regulate the operation of golf carts, as defined in G.S. 20‑4.01(12a), on any public street, road, or highway where the speed limit is 35 miles per hour or less within the county that is located in any unincorporated areas of the county or on any property owned or leased by the county.

(b)        By ordinance, a county may require the registration of golf carts, charge a fee for the registration, specify who is authorized to operate golf carts, and specify the required equipment, load limits, and the hours and methods of operation of golf carts. No person less than 16 years of age may operate a golf cart on a public street, road, or highway.  (2009‑459, s. 1.)



§ 153A-246. Reserved for future codification purposes.

§ 153A‑246.  Reserved for future codification purposes.



§ 153A-247. Provision for public health and mental health.

Article 13.

Health and Social Services.

Part 1. Health Services.

§ 153A‑247.  Provision for public health and mental health.

A county may provide for and regulate the public health pursuant to Chapter 130A of the General Statutes and any other law authorizing local public health activities and may provide mental health[,] mental retardation, and substance abuse programs pursuant to Chapter 122C of the General Statutes. (1973, c. 822, s. 1; 1985, c. 589, s. 58.)



§ 153A-248. Health-related appropriations.

§ 153A‑248.  Health‑related appropriations.

(a)        A county may appropriate revenues not otherwise limited as to use by law:

(1)        To a licensed facility for the mentally retarded, whether publicly or privately owned, to assist in maintaining and developing facilities and treatment, if the board of commissioners determines that the care offered by the facility is available to residents of the county. The facility need not be located within the county.

(2)        To a sheltered workshop or other private, nonprofit, charitable organization offering work or training activities to the physically or mentally handicapped, and may otherwise assist such an organization.

(3)        To an orthopedic hospital, whether publicly or privately owned, to assist in maintaining and developing facilities and treatment, if the board of commissioners determines that the care offered by the hospital is available to residents of the county. The hospital need not be located within the county.

(4)        To a training center or other private, nonprofit, charitable  organization offering education, treatment, rehabilitation, or developmental programs to the physically or mentally handicapped, and may otherwise assist such organizations; provided, however, such action shall be with the concurrence of the county board of education; and provided, further, that within 30 days after receipt of the request for concurrence, the county board of education shall notify the board of county commissioners whether it concurs, and should it fail to so notify the board of county commissioners within such period, it shall be deemed to have concurred.

(b)        The ordinance making the appropriation shall state specifically what the appropriation is to be used for, and the board of commissioners shall require that the recipient account for the appropriation at the close of the fiscal year. (1967, cc. 464, 1074; 1969, c. 802; 1973, c. 822, s. 1; 1977, c. 474; 1979, c. 1074, s. 2.)



§ 153A-249. Hospital services.

§ 153A‑249.  Hospital services.

A county may provide and support hospital services pursuant to Chapters 122C, 131 and 131E of the General Statutes. (1868, c. 20, s. 8; Code, s. 707; Rev., s. 1318; C.S., s. 1297; 1923, c. 81; 1973, c. 822, s. 1; 1985, c. 589, s. 59.)



§ 153A-250. Ambulance services.

§ 153A‑250.  Ambulance services.

(a)        A county may by ordinance franchise ambulance services provided in the county to the public at large, whether the service is based inside or outside the county. The ordinance may:

(1)        Grant franchises to ambulance operators on terms set by the board of commissioners;

(2)        Make it unlawful to provide ambulance services or to operate an ambulance in the county without such a franchise;

(3)        Limit the number of ambulances that may be operated within the county;

(4)        Limit the number of ambulances that may be operated by each franchised operator;

(5)        Determine the areas of the county that may be served by each franchised operator;

(6)        Establish and from time to time revise a schedule of rates, fees, and charges that may be charged by franchised operators;

(7)        Set minimum limits of liability insurance for each franchised operator;

(8)        Establish other necessary regulations consistent with and supplementary to any statute or any Department of Health and Human Services regulation relating to ambulance services.

Before it may adopt an ordinance pursuant to this subsection, the board of commissioners must first hold a public hearing on the need for ambulance services. The board shall cause notice of the hearing to be published once a week for two successive weeks before the hearing. After the hearing the board may adopt an ordinance if it finds that to do so is necessary to assure the provision of adequate and continuing ambulance service and to preserve, protect, and promote the public health, safety, and welfare.

If a person, firm, or corporation is providing ambulance services in a county or any portion thereof on the effective date of an ordinance adopted pursuant to this subsection, the person, firm, or corporation is entitled to a franchise to continue to serve that part of the county in which the service is being provided. The board of commissioners shall determine whether the person, firm, or corporation so entitled to a franchise is in compliance with Chapter 131E, Article 7; and if that is the case, the board shall grant the franchise.

(b)        In lieu of or in addition to adopting an ordinance pursuant to subsection (a) of this section, a county may operate or contract for ambulance services in all or a portion of the county. A county may appropriate for ambulance services any revenues not otherwise limited as to use by law, and may establish and from time to time revise schedules of rates, fees, charges, and penalties for the ambulance services. A county may operate its ambulance services as a line department or may create an ambulance commission and vest in it authority to operate the ambulance services.

(c)        A city may adopt an ordinance pursuant to and under the procedures of subsection (a) of this section and may operate or contract for ambulance services pursuant to subsection (b) of this section if (i) the county in which the city is located has adopted a resolution authorizing the city to do so or (ii) the county has not, within 180 days after being requested by the city to do so, provided for ambulance services within the city pursuant to this section. Any action taken by a city pursuant to this subsection shall apply only within the corporate limits of the city.

If a city is exercising a power granted by this subsection, the county in which the city is located may thereafter take action to provide for ambulance service within the city, either under subsection (a) or subsection (b) of this section, only after having given to the city 180 days' notice of the county's intention to take action. At the end of the 180 days, the city's authority under this subsection is preempted by the county.

(d)        A county or a city may contract with a franchised ambulance operator or with another county or city for ambulance service to be provided upon the call of a department or agency of the county or city. A county may contract with a franchised ambulance operator for transportation of indigents or persons certified by the county department of social services to be public assistance recipients.

(e)        Each county or city operating ambulance services is subject to the provisions of Chapter 131E, Article 7 ("Regulation of Emergency Medical Services"). (1967, c. 343, s. 5; 1969, c. 147; 1973, c. 476, s. 128; c. 822, s. 1; 1997‑443, s. 11A.118(a); 2002‑159, s. 51.)



§§ 153A-251 through 153A-254. Reserved for future codification purposes.

§§ 153A‑251 through 153A‑254.  Reserved for future codification purposes.



§ 153A-255. Authority to provide social service programs.

Part 2.  Social Service Provisions.

§ 153A‑255.  Authority to provide social service programs.

Each county shall provide social service programs pursuant to Chapter 108A and Chapter 111 and may otherwise undertake, sponsor, organize, engage in, and support other social service programs intended to further the health, welfare, education, employment, safety, comfort, and convenience of its citizens. (1868, c. 20, s. 8; Code, s. 707; Rev., s. 1318; C.S., s. 1297; 1973, c. 822, s. 1; 1981, c. 562, s. 12; 1997‑443, s. 12.13.)



§ 153A-256. County home.

§ 153A‑256.  County home.

A county may establish, erect, acquire, lease as lessor or lessee, equip, support, operate, and maintain a county home for aged and infirm persons and may appropriate funds for these purposes.

The superintendent of each county home shall make an annual report on its operation to the board of commissioners of the county operating the home and to the Department of Health and Human Services. The report shall contain any information that the board of commissioners and the Department of Health and Human Services, respectively, require, and the Department may provide forms for this report. (1876‑7, c. 277, s. 3; Code, ss. 3541, 3543; 1891, c. 138; Rev., ss. 1328, 1329; 1919, c. 72; C.S., ss. 1336, 1337, 1338; 1961, c. 139, s. 1; 1973, c. 476, s. 138; c. 822, s. 1; 1997‑443, s. 11A.118(a).)



§ 153A-257. Legal residence for social service purposes.

§ 153A‑257.  Legal residence for social service purposes.

(a)        Legal residence in a county determines which county is responsible (i) for financial support of a needy person who meets the eligibility requirements for a public assistance or medical care program offered by the county or (ii) for other social services required by the person.

Legal residence in a county is determined as follows:

(1)        Except as modified below, a person has legal residence in the county in which he resides.

(2)        If a person is in a hospital, mental institution, nursing home, boarding home, confinement facility, or similar institution or facility, he does not, solely because of that fact, have legal residence in the county in which the institution or facility is located.

(3)        A minor has the legal residence of the parent or other relative with whom he resides. If the minor does not reside with a parent or relative and is not in a foster home, hospital, mental institution, nursing home, boarding home, educational institution, confinement facility, or similar institution or facility, he has the legal residence of the person with whom he resides. Any other minor has the legal residence of his mother, or if her residence is not known then the legal residence of his father; if his mother's or father's residence is not known, the minor is a legal resident of the county in which he is found.

(b)        A legal residence continues until a new one is acquired, either within or outside this State. When a new legal residence is acquired, all former legal residences terminate.

(c)        This section is intended to replace the law defining "legal settlement." Therefore any general law or local act that refers to "legal settlement" is deemed to refer to this section and the rules contained herein.

(d)        If two or more county departments of social services disagree regarding the legal residence of a minor in a child abuse, neglect, or dependency case, any one of the county departments of social services may refer the issue to the Department of Health and Human Services, Division of Social Services, for resolution. The Director of the Division of Social Services or the Director's designee shall review the pertinent background facts of the case and shall determine which county department of social services shall be responsible for providing protective services and financial support for the minor in question. (1777, c. 117, s. 16, P.R.; R.C., c. 86, s. 12; Code, s. 3544; Rev., s. 1333; C.S., s. 1342; 1931, c. 120; 1943, c. 753, s. 2; 1959, c. 272; 1973, c. 822, s. 1; 2003‑304, s. 7.)



§ 153A-258. Reserved for future codification purposes.

§ 153A‑258.  Reserved for future codification purposes.



§ 153A-259. Counties authorized to contract with other entities for health and social services.

Part 3. Health and Social Services Contracts.

§ 153A‑259.  Counties authorized to contract with other entities for health and social services.

A county is authorized to contract with any governmental agency, person, association, or corporation for the provision of health or social services provided that the expenditure of funds pursuant to such contracts shall be for the purpose for which the funds were appropriated and is not otherwise prohibited by law. (1979, 2nd Sess., c. 1094, s. 2.)



§ 153A-260. Reserved for future codification purposes.

§ 153A‑260.  Reserved for future codification purposes.



§ 153A-261. Declaration of State policy.

Article 14.

Libraries.

§ 153A‑261.  Declaration of State policy.

The General Assembly recognizes that the availability of adequate, modern library services and facilities is in the general interest of the people of North Carolina and a proper concern of the State and of local governments. Therefore it is the policy of the State of North Carolina to promote the establishment and development of public library services throughout the State. (1973, c. 822, s. 1.)



§ 153A-262. Library materials defined.

§ 153A‑262.  Library materials defined.

For purposes of this Article, the phrase "library materials" includes, without limitation, books, plates, pictures, engravings, maps, magazines, pamphlets, newspapers, manuscripts, films, transparencies, microforms, recordings, or other specimens, works of literature, or objects of art, historical significance, or curiosity. (1953, c. 721; 1963, c. 945; 1971, c. 698, s. 3; 1973, c. 822, s. 1.)



§ 153A-263. Public library systems authorized.

§ 153A‑263.  Public library systems authorized.

A county or city may:

(1)        Establish, operate, and support public library systems;

(2)        Set apart lands and buildings for a public library system;

(3)        Acquire real property for a public library system by gift, grant, purchase, lease, exercise of the power of eminent domain, or any other lawful method. If a library board of trustees is appointed, a county or city shall, before acquiring real property by purchase, lease, or exercise of the power of eminent domain, seek the recommendations of the  board of trustees regarding the proposed acquisition;

(4)        Provide, acquire, construct, equip, operate, and maintain buildings and other structures for a public library system;

(5)        Acquire library materials by purchase, exchange, bequest, gift, or any other lawful method;

(6)        Appropriate funds to carry out the provisions of this Article;

(7)        Accept any gift, grant, lease, loan, exchange, bequest, or devise of real or personal property for a public library system. Devises, bequests, grants, and gifts may be accepted and held subject to any term or condition that may be imposed by the grantor or trustor, except that no county or city may accept or administer any term or condition that requires it to discriminate among its citizens on the basis of race, sex, or religion. (1953, c. 721; 1963, c. 945; 1971, c. 698, s. 3; 1973, c. 822, s. 1.)



§ 153A-264. Free library services.

§ 153A‑264.  Free library services.

If a county or city, pursuant to this Article, operates or makes contributions to the support of a library, any resident of the county or city, as the case may be, is entitled to the free use of the library. (1953, c. 721; 1963, c. 945; 1971, c. 698, s. 3; 1973, c. 822, s. 1.)



§ 153A-265. Library board of trustees.

§ 153A‑265.  Library board of trustees.

The governing body of a county or city may appoint a library board of trustees. The governing body shall determine the number of members of the board of trustees (which may not be more than 12), the length of their terms, the manner of filling vacancies, and the amount, if any, of their compensation and allowances. The governing body may remove a trustee at any time for incapacity, unfitness, misconduct, or neglect of duty. (1953, c. 721; 1963, c. 945; 1971, c. 698, s. 1; 1973, c. 822, s. 1.)



§ 153A-266. Powers and duties of trustees.

§ 153A‑266.  Powers and duties of trustees.

If a board of trustees is appointed, it shall elect a chairman and may elect other officers. The governing body may delegate to the board of trustees any of the following powers:

(1)        To formulate and adopt programs, policies, and regulations for the government of the library;

(2)        To make recommendations to the governing body concerning the  construction and improvement of buildings and other structures for the library system;

(3)        To supervise and care for the facilities of the library system;

(4)        To appoint a chief librarian or director of library services  and, with his advice, to appoint other employees of the library system. If some other body or official is to appoint the chief librarian or director of library services, to advise that body or official concerning that appointment;

(5)        To establish, a schedule of fines and charges for late return of, failure to return, damage to, and loss of library materials, and to take other measures to protect and regulate the use of such materials;

(6)        To participate in preparing the annual budget of the library  system;

(7)        To extend the privileges and use of the library system to nonresidents of the county or city establishing or supporting the system, on any terms or conditions the board may prescribe.

(8)        To otherwise advise the board of commissioners on library matters.

The board of trustees shall make an annual report on the operations of the library to the governing body of the county or city and shall make an annual report to the Department of Cultural Resources as required by G.S. 125‑5. If no board of trustees is established, the governing body shall make the annual report to the Department. (1953, c. 721; 1963, c. 945; 1969, c. 488; 1971, c. 698, s. 3; 1973, c. 476, s. 84; c. 822, s. 1.)



§ 153A-267. Qualifications of chief librarian; library employees.

§ 153A‑267.  Qualifications of chief librarian; library employees.

(a)        To be eligible for appointment and service as chief administrative officer of a library system (whether designated chief librarian, director of library services, or some other title), a person must have a professional librarian certificate issued by the Secretary of Cultural Resources, pursuant to G.S. 125‑9, under regulations for certification of public librarian as established by the North Carolina Public Librarian Certification Commission pursuant  to the provisions of G.S. 143B‑67.

(b)        The employees of a county or city library system are, for all purposes, employees of the county or city, as the case may be. (1953, c. 721; 1963, c. 945; 1969, c. 488; 1971, c. 698, s. 3; 1973, c. 476, s. 53; c. 822, s. 1; 1975, c. 516.)



§ 153A-268. Financing library systems.

§ 153A‑268.  Financing library systems.

A county or city may appropriate for library purposes any funds not otherwise limited as to use by law. (1973, c. 822, s. 1.)



§ 153A-269. Title to library property.

§ 153A‑269.  Title to library property.

The title to all property acquired by a county or city for library purposes shall be in the name of the county or city. If property is given, granted, devised, bequeathed, or otherwise conveyed to the board of trustees of a county or city library system, it shall be deemed to have been conveyed to the county or city and shall be held in the name of the county or city. (1953, c. 721; 1963, c. 945; 1971, c. 698, s. 3; 1973, c. 822, s. 1.)



§ 153A-270. Joint libraries; contracts for library services.

§ 153A‑270.  Joint libraries; contracts for library services.

Two or more counties or cities or counties and cities may establish a joint library system or contract for library services, according to the procedures and provisions of Chapter 160A, Article 20, Part 1. (1953, c. 721; 1963, c. 945; 1971, c. 698, s. 3; 1973, c. 822, s. 1.)



§ 153A-271. Library systems operated under local acts brought under this Article.

§ 153A‑271.  Library systems operated under local acts brought under this Article.

If a county or city operates a library system pursuant to a local act, the governing body of the county or city may by ordinance provide that the library system is to be operated pursuant to this Article. (1973, c. 822, s. 1.)



§ 153A-272. Designation of library employees to register voters.

§ 153A‑272.  Designation of library employees to register voters.

The governing body of each public library with four or more employees shall designate at least one employee of the library to be appointed by the county board of elections to register voters pursuant to G.S. 163‑80(a)(6). With the approval of the board of elections, additional employees may also be designated for this purpose by the governing body. (1983, c. 588, s. 1.)



§ 153A-273. Reserved for future codification purposes.

§ 153A‑273.  Reserved for future codification purposes.



§ 153A-274. Public enterprise defined.

Article 15.

Public Enterprises.

Part 1. General Provisions.

§ 153A‑274.  Public enterprise defined.

As used in this Article, "public enterprise" includes:

(1)        Water supply and distribution systems.

(2)        Wastewater collection, treatment, and disposal systems of all types, including septic tank systems or other on‑site collection or disposal facilities or systems.

(3)        Solid waste collection and disposal systems and facilities.

(4)        Airports.

(5)        Off‑street parking facilities.

(6)        Public transportation systems.

(7)        Stormwater management programs designed to protect water quality by controlling the level of pollutants in, and the quantity and flow of, stormwater and structural and natural stormwater and drainage systems of all types. (1965, c. 370; 1957, c. 266, s. 3; 1961, c. 514, s. 1; c. 1001, s. 1; 1971, c. 568; 1973, c. 822, s. 1; c. 1214; 1977, c. 514, s. 1; 1979, c. 619, s. 1; 1989, c. 643, s. 2; 1991 (Reg. Sess., 1992), c. 944, s. 13; 2000‑70, s. 1.)



§ 153A-275. Authority to operate public enterprises.

§ 153A‑275.  Authority to operate public enterprises.

(a)        A county may acquire, lease as lessor or lessee, construct, establish, enlarge, improve, extend, maintain, own, operate, and contract for the operation of public enterprises in order to furnish services to the county and its citizens. A county may acquire, construct, establish, enlarge, improve, maintain, own, and operate outside its borders any public enterprise.

(b)        A county may adopt adequate and reasonable rules to protect and regulate a public enterprise belonging to or operated by it. The rules shall be adopted by ordinance, shall apply to the public enterprise system both within and outside the county, and may be enforced with the remedies available under any provision of law. (1955, c. 370; 1957, c. 266, s. 3; 1961, c. 514, s. 1; c. 1001, s. 1; 1967, c. 462; 1971, c. 568; 1973, c. 822, s. 1; 1991 (Reg. Sess., 1992), c. 836, s. 2.)



§ 153A-276. Financing public enterprises.

§ 153A‑276.  Financing public enterprises.

Subject to the restrictions, limitations, procedures, and regulations otherwise provided by law, a county may finance the cost of a public enterprise by levying taxes, borrowing money, and appropriating any other revenues, and by accepting and administering gifts and grants from any source. (1973, c. 822, s. 1.)



§ 153A-277. Authority to fix and enforce rates.

§ 153A‑277.  Authority to fix and enforce rates.

(a)        A county may establish and revise from time to time schedules of rents, rates, fees, charges, and penalties for the use of or the services furnished by a public enterprise. Schedules of rents, rates, fees, charges, and penalties may vary for the same class of service in different areas of the county and may vary according to classes of service, and different schedules may be adopted for services provided outside of the county. A county may include a fee relating to subsurface discharge wastewater management systems and services on the property tax bill for the real property where the system for which the fee is imposed is located.

(a1)     (1)        Before it establishes or revises a schedule of rates, fees, charges, or penalties for stormwater management programs and structural and natural stormwater and drainage systems under this section, the board of commissioners shall hold a public hearing on the matter. A notice of the hearing shall be given at least once in a newspaper having general circulation in the area, not less than seven days before the public hearing. The hearing may be held concurrently with the public hearing on the proposed budget ordinance.

(2)        The fees established under this subsection must be made applicable throughout the area of the county outside municipalities. Schedules of rates, fees, charges, and penalties for providing stormwater management programs and structural and natural stormwater and drainage system service may vary according to whether the property served is residential, commercial, or industrial property, the property's use, the size of the property, the area of impervious surfaces on the property, the quantity and quality of the runoff from the property, the characteristics of the watershed into which stormwater from the property drains, and other factors that affect the stormwater drainage system. Rates, fees, and charges imposed under this subsection may not exceed the county's cost of providing a stormwater management program and a structural and natural stormwater and drainage system. The county's cost of providing a stormwater management program and a structural and natural stormwater and drainage system includes any costs necessary to assure that all aspects of stormwater quality and quantity are managed in accordance with federal and State laws, regulations, and rules.

(3)        No stormwater utility fee may be levied under this subsection whenever two or more units of local government operate separate stormwater management programs or separate structural and natural stormwater and drainage system services in the same area within a county. However, two or more units of local government may allocate among themselves the functions, duties, powers, and responsibilities for jointly operating a stormwater management program and structural and natural stormwater and drainage system service in the same area within a county, provided that only one unit may levy a fee for the service within the joint service area. For purposes of this subsection, a unit of local government shall include a regional authority providing stormwater management programs and structural and natural stormwater and drainage system services.

(b)        A county may collect delinquent accounts by any remedy provided by law for collecting and enforcing private debts, and may specify by ordinance the order in which partial payments are to be applied among the various enterprise services covered by a bill for the services. A county may also discontinue service to a customer whose account remains delinquent for more than 10 days. If a delinquent customer is not the owner of the premises to which the services are delivered, the payment of the delinquent account may not be required before providing services at the request of a new and different tenant or occupant of the premises. If water or sewer services are discontinued for delinquency, it is unlawful for a person other than a duly authorized agent or employee of the county to reconnect the premises to the water or sewer system.

(b1)      A county shall not do any of the following in its debt collection practices:

(1)        Suspend or disconnect service to a customer because of a past‑due and unpaid balance for service incurred by another person who resides with the customer after service has been provided to the customer's household, unless one or more of the following apply:

a.         The customer and the person were members of the same household at a different location when the unpaid balance for service was incurred.

b.         The person was a member of the customer's current household when the service was established, and the person had an unpaid balance for service at that time.

c.         The person is or becomes responsible for the bill for the service to the customer.

(2)        Require that in order to continue service, a customer must agree to be liable for the delinquent account of any other person who will reside in the customer's household after the customer receives the service, unless one or more of the following apply:

a.         The customer and the person were members of the same household at a different location when the unpaid balance for service was incurred.

b.         The person was a member of the customer's current household when the service was established, and the person had an unpaid balance for service at that time.

(b2)      Notwithstanding the provisions of subsection (b1) of this section, if a customer misrepresents his or her identity in a written or verbal agreement for service or receives service using another person's identity, the county shall have the power to collect a delinquent account using any remedy provided by subsection (b) of this section from that customer.

(c)        Rents, rates, fees, charges, and penalties for enterprisory services are in no case a lien upon the property or premises served and, except as provided in subsection (d) of this section, are legal obligations of the person contracting for them, provided that no contract shall be necessary in the case of structural and natural stormwater and drainage systems.

(d)        Rents, rates, fees, charges, and penalties for enterprisory services are legal obligations of the owner of the property or premises served when:

(1)        The property or premises is leased or rented to more than one tenant and services rendered to more than one tenant are measured by the same meter; or

(2)        Charges made for use of a sewerage system are billed separately from charges made for the use of a water distribution system.  (1961, c. 1001, s. 1; 1973, c. 822, s. 1; 1991, c. 591, s. 2; 1991 (Reg. Sess., 1992), c. 932, s. 3; c. 1007, s. 45; 2000‑70, s. 2; 2009‑302, s. 2.)



§ 153A-278. Joint provision of enterprisory services.

§ 153A‑278.  Joint provision of enterprisory services.

Two or more counties, cities, or other units of local government may cooperate in the exercise of any power granted by this Article according to the procedures and provisions of Chapter 160A, Article 20, Part 1. (1961, c. 1001, s. 1; 1973, c. 822, s. 1.)



§ 153A-279. Limitations on rail transportation liability.

§ 153A‑279.  Limitations on rail transportation liability.

(a)        As used in this section:

(1)        "Claim" means a claim, action, suit, or request for damages, whether compensatory, punitive, or otherwise, made by any person or entity against:

a.         The County, a railroad, or an operating rights railroad; or

b.         An officer, director, trustee, employee, parent, subsidiary, or affiliated corporation as defined in G.S. 105‑130.6, or agent of: the County, a railroad, or an operating rights railroad.

(2)        "Operating rights railroad" means a railroad corporation or railroad company that, prior to January 1, 2001, was granted operating rights by a State‑Owned Railroad Company or operated over the property of a State‑owned railroad company under a claim of right over or adjacent to facilities used by or on behalf of the County.

(3)        "Passenger rail services" means the transportation of rail passengers by or on behalf of the County and all services performed by a railroad pursuant to a contract with the County in connection with the transportation of rail passengers, including, but not limited to, the operation of trains; the use of right‑of‑way, trackage, public or private roadway and rail crossings, equipment, or station areas or appurtenant facilities; the design, construction, reconstruction, operation, or maintenance of rail‑related equipment, tracks, and any appurtenant facilities; or the provision of access rights over or adjacent to lines owned by the County or a railroad, or otherwise occupied by the County or a railroad, pursuant to charter grant, fee‑simple deed, lease, easement, license, trackage rights, or other form of ownership or authorized use.

(4)        "Railroad" means a railroad corporation or railroad company, including a State‑Owned Railroad Company as defined in G.S. 124‑11, that has entered into any contracts or operating agreements of any kind with the County concerning passenger rail services.

(b)        Contracts Allocating Financial Responsibility Authorized.  The County may contract with any railroad to allocate financial responsibility for passenger rail services claims, including, but not limited to, the execution of indemnity agreements, notwithstanding any other statutory, common law, public policy, or other prohibition against same, and regardless of the nature of the claim or the conduct giving rise to such claim.

(c)        Insurance Required. 

(1)        If the County enters into any contract authorized by subsection (b) of this section, the contract shall require the County to secure and maintain, upon and after the commencement of the operation of trains by or on behalf of the county, a liability insurance policy covering the liability of the parties to the contract, a State‑Owned Railroad Company as defined in G.S. 124‑11 that owns or claims an interest in any real property subject to the contract, and any operating rights railroad for all claims for property damage, personal injury, bodily injury, and death arising out of or related to passenger rail services. The policy shall name the parties to the contract, a State‑Owned Railroad Company as defined in G.S. 124‑11 that owns or claims an interest in any real property subject to the contract, and any operating rights railroad as named insureds and shall have policy limits of not less than two hundred million dollars ($200,000,000) per single accident or incident, and may include a self‑insured retention in an amount of not more than five million dollars ($5,000,000).

(2)        If the County does not enter into any contract authorized by subsection (b) of this section, upon and after the commencement of the operation of trains by or on behalf of the County, the County shall secure and maintain a liability insurance policy, with policy limits and a self‑insured retention consistent with subdivision (1) of this subsection, for all claims for property damage, personal injury, bodily injury, and death arising out of or related to passenger rail services.

(d)        Liability Limit.  The aggregate liability of the County, the parties to the contract or contracts authorized by subsection (b) of this section, a State‑Owned Railroad Company as defined in G.S. 124‑11, and any operating rights railroad for all claims arising from a single accident or incident related to passenger rail services for property damage, personal injury, bodily injury, and death is limited to two hundred million dollars ($200,000,000) per single accident or incident or to any proceeds available under any insurance policy secured pursuant to subsection (c) of this section, whichever is greater.

(e)        Effect on Other Laws.  This section shall not affect the damages that may be recovered under the Federal Employers' Liability Act, 45 U.S.C. § 51, et seq., (1908); or under Article 1 of Chapter 97 of the General Statutes.

(f)         Applicability.  This section shall apply only to counties that have entered into a transit governance interlocal agreement with, among other local governments, a city with a population of more than 500,000 persons. (2002‑78, s. 2.)



§ 153A-280. Public enterprise improvements.

§ 153A‑280.  Public enterprise improvements.

(a)        Authorization.  A county may contract with a developer or property owner, or with a private party who is under contract with the developer or property owner, for public enterprise improvements that are adjacent or ancillary to a private land development project. Such a contract shall allow the county to reimburse the private party for costs associated with the design and construction of improvements that are in addition to those required by the county's land development regulations. Such a contract is not subject to Article 8 of Chapter 143 of the General Statutes if the public cost will not exceed two hundred fifty thousand dollars ($250,000) and the county determines that: (i) the public cost will not exceed the estimated cost of providing for those improvements through either eligible force account qualified labor or through a public contract let pursuant to Article 8 of Chapter 143 of the General Statutes; or (ii) the coordination of separately constructed improvements would be impracticable. A county may enact ordinances and policies setting forth the procedures, requirements, and terms for agreements authorized by this section.

(b)        Property Acquisition.  The improvements may be constructed on property owned or acquired by the private party or on property owned or acquired by the county. The private party may assist the county in obtaining easements in favor of the county from private property owners on those properties that will be involved in or affected by the project. The contract between the county and the private party may be entered into before the acquisition of any real property necessary to the project. (2005‑426, s. 8(e).)



§ 153A-281. Reserved for future codification purposes.

§ 153A‑281.  Reserved for future codification purposes.



§ 153A-282. Reserved for future codification purposes.

§ 153A‑282.  Reserved for future codification purposes.



§ 153A-283. Nonliability for failure to furnish water or sewer services.

Part 2. Special Provisions for Water and Sewer Services.

§ 153A‑283.  Nonliability for failure to furnish water or sewer services.

In no case may a county be held liable for damages for failure to furnish water or sewer services. (1961, c. 1001, s. 1; 1973, c. 822, s. 1.)



§ 153A-284. Power to require connections.

§ 153A‑284.  Power to require connections.

A county may require the owner of developed property on which there are situated one or more residential dwelling units or commercial establishments located so as to be served by a water line or sewer collection line owned, leased as lessee, or operated by the county or on behalf of the county to connect the owner's premises with the water or sewer line and may fix charges for these connections. In the case of improved property that would qualify for the issuance of a building permit for the construction of one or more residential dwelling units or commercial establishments and where the county has installed water or sewer lines or a combination thereof directly available to the property, the county may require payment of a periodic availability charge, not to exceed the minimum periodic service charge for properties that are connected. (1963, c. 985, s. 1; 1965, c. 969, s. 2; 1973, c. 822, s. 1; 1979, c. 619, s. 13; 1995, c. 511, s. 3.)



§ 153A-285: Repealed by Session Laws 1993, c. 348, s. 4.

§ 153A‑285:  Repealed by Session Laws 1993, c.  348, s. 4.



§ 153A-286. Law with respect to riparian rights not changed.

§ 153A‑286.  Law with respect to riparian rights not changed.

Nothing in this Article changes or modifies existing common or statute law with respect to the relative rights of riparian owners or others concerning the use of or disposal of water in the streams of North Carolina. (1961, c. 1001, s. 1; 1973, c. 822, s. 1.)



§ 153A-287: Repealed by Session Laws 1993, c. 348, s. 5.

§ 153A‑287:  Repealed by Session Laws 1993, c.  348, s. 5.



§ 153A-288. Venue for actions by riparian owners.

§ 153A‑288.  Venue for actions by riparian owners.

Any riparian owner alleging injury as a result of an act taken pursuant to this Article by a county or city acting jointly or by a joint agency may maintain an action for relief against the act (i) in the county where the land of the riparian owner lies, (ii) in the county taking the action, or (iii) in any county in which the city or joint agency is located or operates. (1961, c. 1001, s. 1; 1973, c. 822, s. 1.)



§ 153A-289. Reserved for future codification purposes.

§ 153A‑289.  Reserved for future codification purposes.



§ 153A-290. Reserved for future codification purposes.

§ 153A‑290.  Reserved for future codification purposes.



§ 153A-291. Cooperation between the Department of Transportation and any county in establishing or operating solid waste disposal facilities.

Part 3. Special Provisions for Solid Waste Collection and Disposal.

§ 153A‑291.  Cooperation between the Department of Transportation and any county in establishing or operating solid waste disposal facilities.

A county and the Department of Transportation may enter into an agreement under which the Department of Transportation will make available to the county the use of equipment and prison and other labor in order to establish or operate solid waste disposal facilities within the county. The county shall reimburse the Department of Transportation for the cost of providing the equipment and labor. The agreement shall specify the work to be done thereunder and shall set forth the basis for reimbursement. (1967, c. 707; 1973, c. 507, s. 5; c. 822, s. 1; 1977, c. 464, s. 34.)



§ 153A-292. County collection and disposal facilities.

§ 153A‑292.  County collection and disposal facilities.

(a)        The board of county commissioners of any county may establish and operate solid waste collection and disposal facilities in areas outside the corporate limits of a city. The board may by ordinance regulate the use of a disposal facility provided by the county, the nature of the solid wastes disposed of in a facility, and the method of disposal. The board may contract with any city, individual, or privately owned corporation to collect and dispose of solid waste in the area. Counties and cities may establish and operate joint collection and disposal facilities. A joint agreement shall be in writing and executed by the governing bodies of the participating units of local government.

(b)        The board of county commissioners may impose a fee for the collection of solid waste. The fee may not exceed the costs of collection.

The board of county commissioners may impose a fee for the use of a disposal facility provided by the county. The fee for use may not exceed the cost of operating the facility and may be imposed only on those who use the facility. The fee for use may vary based on the amount, characteristics, and form of recyclable materials present in solid waste brought to the facility for disposal. A county may not impose a fee for the use of a disposal facility on a city located in the county or a contractor or resident of the city unless the fee is based on a schedule that applies uniformly throughout the county.

The board of county commissioners may impose a fee for the availability of a disposal facility provided by the county. A fee for availability may not exceed the cost of providing the facility and may be imposed on all improved property in the county that benefits from the availability of the facility. A county may not impose an availability fee on property whose solid waste is collected by a county, a city, or a private contractor for a fee if the fee imposed by a county, a city, or a private contractor for the collection of solid waste includes a charge for the availability and use of a disposal facility provided by the county. Property served by a private contractor who disposes of solid waste collected from the property in a disposal facility provided by a private contractor that provides the same services as those provided by the county disposal facility is not considered to benefit from a disposal facility provided by the county and is not subject to a fee imposed by the county for the availability of a disposal facility provided by the county. To the extent that the services provided by the county disposal facility differ from the services provided by the disposal facility provided by a private contractor in the same county, the county may charge an availability fee to cover the costs of the additional services provided by the county disposal facility.

In determining the costs of providing and operating a disposal facility, a county may consider solid waste management costs incidental to a county's handling and disposal of solid waste at its disposal facility, including the costs of the methods of solid waste management specified in G.S. 130A‑309.04(a) of the Solid Waste Management Act of 1989. A fee for the availability or use of a disposal facility may be based on the combined costs of the different disposal facilities provided by the county.

(c)        The board of county commissioners may use any suitable vacant land owned by the county for the site of a disposal facility, subject to the permit requirements of Article 9 of Chapter 130A of the General Statutes. If the county does not own suitable vacant land for a disposal facility, it may acquire suitable land by purchase or condemnation. The board may erect a gate across a highway that leads directly to a disposal facility operated by the county. The gate may be erected at or in close proximity to the boundary of the disposal facility. The county shall pay the cost of erecting and maintaining the gate.

(d),       (e) Repealed by Session Laws 1991, c. 652, s. 1.

(f)         This section does not prohibit a county from providing aid to low‑income persons to pay all or part of the cost of solid waste management services for those persons. (1961, c. 514, s. 1; 1971, c. 568; 1973, c. 535; c. 822, s. 2; 1981, c. 919, s. 22; 1989 (Reg. Sess., 1990), c. 1009, s. 3; 1991, c. 652, s. 1; 1995 (Reg. Sess., 1996), c. 594, s. 27; 2007‑550, s. 10(a).)



§ 153A-293. (See editor's note) Collection of fees for solid waste disposal facilities and solid waste collection services.

§ 153A‑293.  (See editor's note) Collection of fees for solid waste disposal facilities and solid waste collection services.

A county may adopt an ordinance providing that any fee imposed under G.S. 153A‑292 may be billed with property taxes, may be payable in the same manner as property taxes, and, in the case of nonpayment, may be collected in any manner by which delinquent personal or real property taxes can be collected.  If an ordinance states that delinquent fees can be collected in the same manner as delinquent real property taxes, the fees are a lien on the real property described on the bill that includes the fee. (1989, c. 591; 1989 (Reg. Sess., 1990), c. 905, c. 938, c. 940, c. 974, c. 1017; 1991, c. 652, s. 2; 1991 (Reg. Sess., 1992), c. 1007, s. 26.)



§ 153A-294. Solid waste defined.

§ 153A‑294.  Solid waste defined.

As used in this Article, "solid waste" means nonhazardous solid waste, that is, solid waste as defined in G.S. 130A‑290 but not including hazardous waste. (1991 (Reg. Sess., 1992), c. 1013, s. 4.)



§§ G.S. 153A-295 through 153A-299. Reserved for future codification purposes.

§§ G.S. 153A‑295 through 153A‑299.  Reserved for future codification purposes.



§§ 153A-299.1 through 153A-299.6: Repealed by Session Laws 1991 (Regular Session, 1992), c. 1013, 5.

Part 4.  Long Term Contracts for Disposal of Soild Waste.

§§ 153A‑299.1 through 153A‑299.6:  Repealed by Session Laws 1991 (Regular Session, 1992), c. 1013, 5.



§ 153A-300. Title; effective date.

Article 16.

County Service Districts; County Research and Production Service Districts; County Economic Development and Training Districts.

Part 1. County Service Districts.

§ 153A‑300.  Title; effective date.

This Article may be cited as "The County Service District Act of 1973," and is enacted pursuant to Article V, Sec. 2(4) of the Constitution of North Carolina, effective July 1, 1973. (1973, c. 489, s. 1; c. 822, s. 2.)



§ 153A-301. Purposes for which districts may be established.

§ 153A‑301.  Purposes for which districts may be established.

(a)        The board of commissioners of any county may define any number of service districts in order to finance, provide, or maintain for the districts one or more of the following services, facilities and functions in addition to or to a greater extent than those financed, provided or maintained for the entire county:

(1)        Beach erosion control and flood and hurricane protection works.

(2)        Fire protection.

(3)        Recreation.

(4)        Sewage collection and disposal systems of all types, including septic tank systems or other on‑site collection or disposal facilities or systems.

(5)        Solid waste collection and disposal systems.

(6)        Water supply and distribution systems.

(7)        Ambulance and rescue.

(8)        Watershed improvement projects, including but not limited to watershed improvement projects as defined in Chapter 139 of the General Statutes; drainage projects, including but not limited to the drainage projects provided for by Chapter 156 of the General Statutes; and water resources development projects, including but not limited to the federal water resources development projects provided for by Article 21 of Chapter 143 of the General Statutes.

(9)        Cemeteries.

(10)      Law enforcement if all of the following apply:

a.         The population of the county is over 500,000 according to the most recent federal decennial census.

b.         The county has an interlocal agreement with a city in the county under which the city provides law enforcement services in the entire unincorporated area of the county.

c.         Repealed by Session Laws 2008‑134, s. 76 (c), effective July 28, 2008.

(11)      Services permitted under Article 24 of this Chapter if the district is subject to G.S. 153A‑472.1.

(b)        The General Assembly finds that coastal‑area counties have a special problem with lack of maintenance of platted rights‑of‑way, resulting in ungraded sand travelways deviating from the original rights‑of‑way and encroaching on private property, and such cartways exhibit poor drainage and are blocked by junk automobiles.

(c)        To address the problem described in subsection (b), the board of commissioners of any coastal‑area county as defined by G.S. 113A‑103(2) may define any number of service districts in order to finance, provide, or maintain for the districts one or more of the following services, facilities and functions in addition to or to a greater extent than those financed, provided or maintained for the entire county:

(1)        Removal of junk automobiles; and

(2)        Street maintenance.

(d)        The board of commissioners of a county that contains a protected mountain ridge, as defined by G.S. 113A‑206(6), may define any number of service districts, composed of subdivision lots within one or more contiguous subdivisions that are served by common public roads, to finance for the district the maintenance of such public roads that are either located in the district or provide access to some or all lots in the district from a State road, where some portion of those roads is not subject to compliance with the minimum standards of the Board of Transportation set forth in G.S. 136‑102.6. The service district or districts created shall include only subdivision lots within the subdivision, and one or more additional contiguous subdivisions, where the property owners' association, whose purpose is to represent these subdivision lots, agrees to be included in the service district. For subdivision lots in an additional contiguous subdivision or for other adjacent or contiguous property to be annexed according to G.S. 153A‑303, the property owners' association representing the subdivision or property to be annexed must approve the annexation. For the purposes of this subsection: (i) "subdivision lots" are defined as either separate tracts appearing of record upon a recorded plat, or other lots, building sites, or divisions of land for sale or building development for residential purposes; and (ii) "public roads" are defined as roads that are in actual open use as public vehicular areas, or dedicated or offered for dedication to the public use as a road, highway, street, or avenue, by a deed, grant, map, or plat, and that have been constructed and are in use by the public, but that are not currently being maintained by any public authority.

(e)        The board of commissioners of a county that adjoins or contains a lake, river, or tributary of a river or lake that has an identified noxious aquatic weed problem may define any number of noxious aquatic weed control service districts composed of property that is contiguous to the water or that provides direct access to the water through a shared, certified access site to the water. As used in this subsection, the term "noxious aquatic weed" is any plant organism identified by the Secretary of Environment and Natural Resources under G.S. 113A‑222 or regulated as a plant pest by the Commissioner of Agriculture under Article 36 of Chapter 106 of the General Statutes.  (1973, c. 489, s. 1; c. 822, s. 2; c. 1375; 1979, c. 595, s. 1; c. 619, s. 6; 1983 (Reg. Sess., 1984), c. 1078, s. 1; 1989, c. 620; 1993, c. 378, s. 1; 1995, c. 354, s. 1; c. 434, s. 1; 1997‑456, s. 24; 2005‑433, s. 10(b); 2005‑440, s. 1; 2008‑134, s. 76(c).)



§ 153A-302. Definition of service districts.

§ 153A‑302.  Definition of service districts.

(a)        Standards.  In determining whether to establish a proposed service district, the board of commissioners shall consider all of the following:

(1)        The resident or seasonal population and population density of the proposed district.

(2)        The appraised value of property subject to taxation in the proposed district.

(3)        The present tax rates of the county and any cities or special districts in which the district or any portion thereof is located.

(4)        The ability of the proposed district to sustain the additional taxes necessary to provide the services planned for the district.

(5)        If it is proposed to furnish water, sewer, or solid waste collection services in the district, the probable net revenues of the projects to be financed and the extent to which the services will be self‑supporting.

(6)        Any other matters that the commissioners believe to have a bearing on whether the district should be established.

(a1)      Findings.  The board of commissioners may establish a service district if, upon the information and evidence it receives, the board finds that all of the following apply:

(1)        There is a demonstrable need for providing in the district one or more of the services listed in G.S. 153A‑301.

(2)        It is impossible or impracticable to provide those services on a countywide basis.

(3)        It is economically feasible to provide the proposed services in the district without unreasonable or burdensome annual tax levies.

(4)        There is a demonstrable demand for the proposed services by persons residing in the district.

Territory lying within the corporate limits of a city or sanitary district may not be included unless the governing body of the city or sanitary district agrees by resolution to such inclusion.

(b)        Report.  Before the public hearing required by subsection (c), the board of commissioners shall cause to be prepared a report containing:

(1)        A map of the proposed district, showing its proposed boundaries;

(2)        A statement showing that the proposed district meets the standards set out in subsection (a); and

(3)        A plan for providing one or more of the services listed in G.S. 153A‑301 to the district.

The report shall be available for public inspection in the office of the clerk to the board for at least four weeks before the date of the public hearing.

(c)        Hearing and Notice.  The board of commissioners shall hold a public hearing before adopting any resolution defining a new service district under this section. Notice of the hearing shall state the date, hour, and place of the hearing and its subject, and shall include a map of the proposed district and a statement that the report required by subsection (b) is available for public inspection in the office of the clerk to the board. The notice shall be published at least once not less than one week before the date of the hearing. In addition, it shall be mailed at least four weeks before the date of the hearing by any class of U.S. mail which is fully prepaid to the owners as shown by the county tax records as of the preceding January 1 (and at the address shown thereon) of all property located within the proposed district. The person designated by the board to mail the notice shall certify to the board that the mailing has been completed and his certificate is conclusive in the absence of fraud.

(d)        Effective Date.  The resolution defining a service district shall take effect at the beginning of a fiscal year commencing after its passage, as determined by the board of commissioners.

(e)        Exceptions For Countywide District.  The following requirements do not apply to a board of commissioners that proposes to create a law enforcement service district pursuant to G.S. 153A‑301(a)(10) that covers the entire unincorporated area of the county:

(1)        The requirement that the district cannot be created unless the board makes the finding in subdivision (a1)(2) of this section.

(2)        The requirement in subsection (c) of this section to notify each property owner by mail, if the board publishes a notice of its proposal to establish the district, once a week for four successive weeks before the date of the hearing required by that subsection.

(f)         Exceptions for Article 24 District.  The following requirements do not apply to a board of commissioners that proposes to create a service district pursuant to G.S. 153A‑301(a)(11) that covers the entire unincorporated area of the county:

(1)        The requirement that the district cannot be created unless the board makes the finding in subdivision (a1)(2) of this section.

(2)        The requirement in subsection (c) of this section to notify each property owner by mail, if the board publishes a notice of its proposal to establish the district, once a week for two successive weeks before the date of the hearing required by that subsection. (1973, c. 489, s. 1; c. 822, s. 2; 1981, c. 53, s. 1; 1995, c. 354, s. 2; 2005‑433, s. 10(c).)



§ 153A-303. Extension of service districts.

§ 153A‑303.  Extension of service districts.

(a)        Standards.  The board of commissioners may by resolution annex territory to any service district upon finding that:

(1)        The area to be annexed is contiguous to the district, with at least one eighth of the area's aggregate external boundary coincident with the existing boundary of the district; and

(2)        That the area to be annexed requires the services of the district.

(b)        Annexation by Petition.  The board of commissioners may also by resolution extend by annexation the boundaries of any service district when one hundred percent (100%) of the real property owners of the area to be annexed have petitioned the board for annexation to the service district.

(c)        Territory lying within the corporate limits of a city or sanitary district may not be annexed to a service district unless the governing body of the city or sanitary district agrees by resolution to such annexation.

(d)        Report.  Before the public hearing required by subsection (e), the board shall cause to be prepared a report containing:

(1)        A map of the service district and the adjacent territory, showing the present and proposed boundaries of the district;

(2)        A statement showing that the area to be annexed meets the standards and requirements of subsections (a), (b), and (c); and

(3)        A plan for extending services to the area to be annexed.

The report shall be available for public inspection in the office of the clerk to the board for at least two weeks before the date of the public hearing.

(e)        Hearing and Notice.  The board shall hold a public hearing before adopting any resolution extending the boundaries of a service district. Notice of the hearing shall state the date, hour and place of the hearing and its subject, and shall include a statement that the report required by subsection (d) is available for inspection in the office of the clerk to the board. The notice shall be published at least once not less than one week before the date of the hearing. In addition, the notice shall be mailed at least four weeks before the date of the hearing to the owners as shown by the county tax records as of the preceding January 1 of all property located within the area to be annexed. The notice may be mailed by any class of U.S. mail which is fully prepaid. The person designated by the board to mail the notice shall certify to the board that the mailing has been completed, and his certificate shall be conclusive in the absence of fraud.

(f)         Effective Date.  The resolution extending the boundaries of the district shall take effect at the beginning of a fiscal year commencing after its passage, as determined by the board. (1973, c. 489, s. 1; c. 822, s. 2; 1981, c. 53, s. 2.)



§ 153A-304. Consolidation of service districts.

§ 153A‑304.  Consolidation of service districts.

(a)        The board of commissioners may by resolution consolidate two or more service districts upon finding that:

(1)        The districts are contiguous or are in a continuous boundary;

(2)        The services provided in each of the districts are substantially the same; or

(3)        If the services provided are lower for one of the districts,  there is a need to increase those services for that district to the level of that enjoyed by the other districts.

(b)        Report.  Before the public hearing required by subsection (c), the board of commissioners shall cause to be prepared a report containing:

(1)        A map of the districts to be consolidated;

(2)        A statement showing the proposed consolidation meets the standards of subsection (a); and

(3)        If necessary, a plan for increasing the services for one of the districts so that they are substantially the same throughout the consolidated district.

The report shall be available in the office of the clerk to the board for at least two weeks before the public hearing.

(c)        Hearing and Notice.  The board of commissioners shall hold a public hearing before adopting any resolution consolidating service districts. Notice of the hearing shall state the date, hour, and place of the hearing and its subject, and shall include a statement that the report required by subsection (b) is available for inspection in the office of the clerk to the board. The notice shall be published at least once not less than one week before the date of the hearing. In addition, the notice shall be mailed at least four weeks before the hearing to the owners as shown by the county tax records as of the preceding January 1 of all property located within the consolidated district. The notice may be mailed by any class of U.S. mail which is fully prepaid. The person designated by the board to mail the notice shall certify to the board that the mailing has been completed, and his certificate shall be conclusive in the absence of fraud.

(d)        Effective Date.  The consolidation of service districts shall take effect at the beginning of a fiscal year commencing after passage of the resolution of consolidation, as determined by the board. (1973, c. 489, s. 1; c. 822, s. 2; 1981, c. 53, s. 2.)



§ 153A-304.1. Reduction in district after annexation.

§ 153A‑304.1.  Reduction in district after annexation.

(a)        When the whole or any portion of a county service district organized for fire protection purposes under G.S. 153A‑301(2) has been annexed by a municipality furnishing fire protection to its citizens, and the municipality had not agreed to allow territory within it to be within the county service district under G.S. 153A‑302(a), then such county service district or the portion thereof so annexed shall immediately thereupon cease to be a county service district or a portion of a county service district; and such district or portion thereof so annexed shall no longer be subject to G.S. 153A‑307 authorizing the board of county commissioners to levy and collect a tax in such district for the purpose of furnishing fire protection therein.

(b)        Nothing in this section prevents the board of county commissioners from levying and collecting taxes for fire protection in the remaining portion of a county service district not annexed by a municipality.

(c)        When all or part of a county service district is annexed, and the effective date of the annexation is a date other than a date in the month of June, the amount of the county service district tax levied on property in the district for the fiscal year in which municipal taxes are prorated under G.S. 160A‑58.10 shall be multiplied by the following fraction: the denominator shall be 12 and the numerator shall be the number of full calendar months remaining in the fiscal year following the day on which the annexation becomes effective. For each owner, the product of the multiplication is the prorated fire protection payment. The finance officer of the city shall obtain from the assessor or tax collector of the county where the annexed territory was located a list of the owners of property on which fire protection district taxes were levied in the territory being annexed, and the city shall, no later than 90 days after the effective date of the annexation, pay the amount of the prorated fire protection district payment to the owners of that property. Such payments shall come from any funds not otherwise restricted by law.

(d)        Whenever a city is required to make fire protection district tax payments by subsection (c) of this section, and the city has paid or has contracted to pay to a rural fire department funds under G.S. 160A‑37.1 or G.S. 160A‑49.1, the county shall pay to the city from funds of the county service district an amount equal to the amount paid by the city (or to be paid by the city) to a rural fire department under G.S. 160A‑37.1 or G.S. 160A‑49.1 on account of annexation of territory in the county service district for the number of months in that fiscal year used in calculating the numerator under subsection (c) of this section; provided that the required payments by the county to the city shall not exceed the total of fire protection district payments made to taxpayers in the district on account of that annexation.  (1987, c. 711, s. 1; 2008‑134, s. 76(b).)



§ 153A-304.2. Reduction in district after annexation to Chapter 69 fire district.

§ 153A‑304.2.  Reduction in district after annexation to Chapter 69 fire district.

(a)        When the whole or any portion of a county service district organized for fire protection purposes under G.S. 153A‑301(2) has been annexed into a fire protection district created under Chapter 69 of the General Statutes, then such county service district or the portion thereof so annexed shall immediately thereupon cease to be a county service district or a portion of a county service district; and such district or portion thereof so annexed shall no longer be subject to G.S. 153A‑307 authorizing the board of county commissioners to levy and collect a tax in such district for the purpose of furnishing fire protection therein.

(b)        Nothing in this section prevents the board of county commissioners from levying and collecting taxes for fire protection in the remaining portion of a county service district not annexed into a fire protection district.  This section does not affect the rights or liabilities of the county, a taxpayer, or other person concerning taxes previously levied. (1989, c. 622.)



§ 153A-304.3. Changes in adjoining service districts.

§ 153A‑304.3.  Changes in adjoining service districts.

(a)        Changes.  The board of county commissioners may by resolution relocate the boundary lines between adjoining county service districts if the districts were established for substantially similar purposes. The boundary lines may be changed in accordance with a petition from landowners or may be changed in any manner the board deems appropriate. Upon receipt of a request to change service district boundaries, the board of county commissioners shall set a date and time for a public hearing on the request prior to taking action on the request.

(b)        Report.  Before the public hearing required by subsection (a) of this section, the board of county commissioners shall cause to be prepared a report containing all of the following:

(1)        A map of the service district and the adjacent territory showing the current and proposed boundaries of the district.

(2)        A statement indicating that the proposed boundary relocation meets the requirements of subsection (a) of this section.

(3)        A plan for providing service to the area affected by the relocation of district boundaries.

(4)        The effect that the changes in the amount of taxable property will have on the ability of the district to provide services or to service any debt.

The report shall be available for public inspection in the office of the clerk of the board for at least two weeks before the date of the public hearing.

(c)        Notice and Hearing.  The board shall hold a public hearing before adopting any resolution relocating the boundaries of a service district. Notice of the hearing shall state the date, hour, and place of the hearing and its subject, and shall include a statement that the report required by subsection (b) of this section is available for inspection in the office of the clerk to the board. The notice shall be published at least once not less than one week before the date of the hearing.

(d)        Effective Date.  The resolution changing the boundaries of the districts shall take effect at the beginning of a fiscal year commencing after its passage, as determined by the board. (2005‑136, s. 1.)



§ 153A-304.4. Reduction in law enforcement service district after annexation.

§ 153A‑304.4.  Reduction in law enforcement service district after annexation.

When any portion of a county law enforcement service district organized under G.S. 153A‑301(10) is annexed by a municipality, and the effective date of the annexation is a date other than a date in the month of June, the amount of the county law enforcement service district tax levied on each parcel of real property in the district for the fiscal year in which municipal taxes are prorated under G.S. 160A‑58.10 shall be multiplied by the following fraction: the denominator shall be 12 and the numerator shall be the number of full calendar months remaining in the fiscal year following the day on which the annexation becomes effective. For each parcel of real property in the portion of the district that is annexed, the product of the multiplication is the amount of the law enforcement service district tax to be refunded if the taxes have been paid, or released if the taxes have not been paid. The finance officer of the county shall obtain from the assessor or tax collector of the county a list of the owners of the real property on which law enforcement service district taxes were levied in the territory annexed, and the county shall pay the refund amount, if applicable, to the owner as shown on the records of the tax assessor of the real property as of the January 1 immediately preceding the date of the refund. Refund payments shall come from any funds not otherwise restricted by law.  (2008‑134, s. 76(a).)



§ 153A-305. Required provision or maintenance of services.

§ 153A‑305.  Required provision or maintenance of services.

(a)        New District.  When a county defines a new service district, it shall provide, maintain, or let contracts for the services for which the residents of the district are being taxed within a reasonable time, not to exceed one year, after the effective date of the definition of the district.

(b)        Extended District.  When a county annexes territory to a service district, it shall provide, maintain, or let contracts for the services provided or maintained throughout the district to the residents of the area annexed to the district within a reasonable time, not to exceed one year, after the effective date of the annexation.

(c)        Consolidated District.  When a county consolidates two or more service districts, one of which has had provided or maintained a lower level of services, it shall increase the services within that district (or let contracts therefor) to a level comparable to those provided or maintained elsewhere in the consolidated district within a reasonable time, not to exceed one year, after the effective date of the consolidation. (1973, c. 489, s. 1; c. 822, s. 2.)



§ 153A-306. Abolition of service districts.

§ 153A‑306.  Abolition of service districts.

Upon finding that there is no longer a need for a particular service district and that there are no outstanding bonds or notes issued to finance projects in the district, the board of commissioners may by resolution abolish that district. The board shall hold a public hearing before adopting a resolution abolishing a district. Notice of the hearing shall state the date, hour and place of the hearing, and its subject, and shall be published at least once not less than one week before the date of the hearing. The abolition of any service district shall take effect at the end of a fiscal year following passage of the resolution, as determined by the board. (1973, c. 489, s. 1; c. 822, s. 2.)



§ 153A-307. Taxes authorized; rate limitation.

§ 153A‑307.  Taxes authorized; rate limitation.

A county may levy property taxes within defined service districts in addition to those levied throughout the county, in order to finance, provide or maintain for the districts services provided therein in addition to or to a greater extent than those financed, provided or maintained for the entire county. In addition, a county may allocate to a service district any other revenues whose use is not otherwise restricted by law.

Property subject to taxation in a newly established district or in an area annexed to an existing district is that subject to taxation by the county as of the preceding January 1.

Property taxes may not be levied within any district established pursuant to this Article in excess of a rate on each one hundred dollars ($100.00) value of property subject to taxation which, when added to the rate levied countywide for purposes subject to the rate limitation, would exceed the rate limitation established in G.S. 153A‑ 149(c), unless the portion of the rate in excess of this limitation is submitted to and approved by a majority of the qualified voters residing within the district. Any referendum held pursuant to this paragraph shall be held and conducted as provided in G.S. 153A‑149. (1973, c. 489, s. 1; c. 822, s. 2.)



§ 153A-308. Bonds authorized.

§ 153A‑308.  Bonds authorized.

A county may issue its general obligation bonds under the Local Government Bond Act to finance services, facilities, or functions provided within a service district. If a proposed bond issue is required by law to be submitted to and approved by the voters of the county, and if the proceeds of the proposed bond issue are to be used in connection with a service that is or, if the bond issue is approved, will be provided only for one or more service districts or at a higher level in service districts than countywide, the proposed bond issue must be approved concurrently by a majority of those voting throughout the entire county and by a majority of the total of those voting in all of the affected or to‑be‑affected service districts. (1973, c. 489, s. 1; c. 822, s. 2.)



§ 153A-309. EMS services in fire protection districts.

§ 153A‑309.  EMS services in fire protection districts.

(a)        If a service district is established under this Article for fire protection purposes under G.S. 153A‑301(2), (including a district established with a rate limitation under G.S. 153A‑309.2), and it was not also established under this Article for ambulance and rescue purposes under G.S. 153A‑301(7), the board of county commissioners may, by resolution, permit the service district to provide emergency medical, rescue, and/or ambulance services, and may levy property taxes for such purposes under G.S. 153A‑307, but if the district was established under G.S. 153A‑309.2, the rate limitation established under that section shall continue to apply.

(b)        The resolution expanding the purposes of the district under this section shall take effect at the beginning of a fiscal year commencing after its passage. (1983, c. 642; 1989, c. 559.)



§ 153A-309.1. Reserved for future codification purposes.

§ 153A‑309.1.  Reserved for future codification purposes.



§ 153A-309.2. Rate limitation in certain districts - Alternative procedure for fire protection service districts.

§ 153A‑309.2.  Rate limitation in certain districts  Alternative procedure for fire protection service districts.

(a)        In connection with the establishment of a service district for fire protection as provided by G.S. 153A‑301(2) [G.S. 153A‑301(a)(2)], if the board of commissioners adopts a resolution within 90 days prior to the public hearing required by G.S. 153A‑302(c) but prior to the first publication of notice required by subsection (b) of this section, which resolution states that property taxes within a district may not be levied in excess of a rate of fifteen cents (15¢) on each one hundred dollars ($100.00) of property subject to taxation, then property taxes may not be levied in that service district in excess of that rate.

(b)        Whenever a service district is established under this section, instead of the procedures for hearing and notice under G.S. 153A‑302(c), the board of commissioners shall hold a public hearing before adopting any resolution defining a new service district under this section. Notice of the hearing shall state the date, hour and place of the hearing and its subject, and shall include a map of the proposed district and a statement that the report required by G.S. 153A‑302(b) is available for public inspection in the office of the clerk to the board. The notice shall be published at least twice, with one publication not less than two weeks before the hearing, and the other publication on some other day not less than two weeks before the hearing. (1985, c. 724.)



§ 153A-309.3. Rate limitation in certain districts - Fire protection service districts for industrial property.

§ 153A‑309.3.  Rate limitation in certain districts  Fire protection service districts for industrial property.

(a)        Any area in a service district for fire protection established pursuant to G.S. 153A‑301(a)(2) may be removed from that district by resolution of the county board of commissioners and a new service district simultaneously created for the area so removed if the area is an industrial facility (and appurtenant land and structures):

(1)        Subject to a contract not to annex by a municipality under which the owner of the industrial property is obligated to make payments in lieu of taxes equal to or in excess of fifty percent (50%) of the taxes such industry would pay if it were annexed and is current in making such payments.

(2)        Actively served by an industrial fire brigade which meets the standards of the National Fire Protection Association and the requirements of the North Carolina Occupational Safety and Health Standards for General Industry (Title 29 Code of Federal Regulations Part 1910 incorporated by reference in 13 NCAC 07F.0101) for industrial fire brigades.

(b)        Prior to removing such area from the service district and simultaneously creating a new district of that same area, the board shall hold a public hearing. Notice of the hearing shall state the date, hour, and place of the hearing and its subject. The notice shall be published at least once not less than one week before the date of the hearing. In addition, the notice shall be mailed at least two weeks before the date of the hearing to the owners as shown by the county tax records as of the preceding January 1 of all property located within the area to be removed and a new district created. The notice may be mailed by any class of U.S. mail which is fully prepaid. The person designated by the board to mail the notice shall certify to the board that the mailing has been completed, and his certificate shall be conclusive in the absence of fraud.

(c)        In any district created under this section from area removed from an existing district, the county may not levy or collect property taxes for the purpose of financing fire protection pursuant to this Article in excess of a rate of three and one‑half cents (3.5¢) on each one hundred dollars ($100.00) of property valuation subject to taxation.

(d)        If any district established under this section ceases to meet the tests established by subdivisions (a)(1) and (a)(2) of this section, the board of commissioners may by resolution abolish that district and annex that territory to the district from which it was removed after a public hearing under the same provisions as set out in subsection (b) of this section.

(e)        Any resolutions adopted under this section become effective the first day of July following their adoption.  (2005‑281, s. 1.)



§ 153A-310. Rate limitation in certain districts - Alternative procedure for ambulance and rescue districts.

§ 153A‑310.  Rate limitation in certain districts  Alternative procedure for ambulance and rescue districts.

(a)        In connection with the establishment of a service district for ambulance and rescue as provided by G.S. 153A‑301(7) [G.S. 153A‑301(a)(7)], if the board of commissioners adopts a resolution within 90 days prior to the public hearing required by G.S. 153A‑302(c) but prior to the first publication of notice required by subsection (b) of this section, which resolution states that property taxes within a district may not be levied in excess of a rate of five cents (5¢) on each one hundred dollars ($100.00) of property subject to taxation, then property taxes may not be levied in that service district in excess of that rate.

(b)        Whenever a service district is established under this section, instead of the procedures for hearing and notice under G.S. 153A‑302(c), the board of commissioners shall hold a public hearing before adopting any resolution defining a new service district under this section. Notice of the hearing shall state the date, hour and place of the hearing and its subject, and shall include a map of the proposed district and a statement that the report required by G.S. 153A‑302(b) is available for public inspection in the office of the clerk to the board. The notice shall be published at least twice, with one publication not less than two weeks before the hearing, and the other publication on some other day not less than two weeks before the hearing. (1985, c. 430, s. 1.)



§ 153A-311. Purposes for which districts may be established.

Part 2. County Research and Production Service Districts.

§ 153A‑311.  Purposes for which districts may be established.

The board of commissioners of any county may define a county research and production service district in order to finance, provide, and maintain for the district any service, facility, or function that a county or a city is authorized by general law to provide, finance, or maintain. Such a service, facility, or function shall be financed, provided, or maintained in the district either in addition to or to a greater extent than services, facilities, or functions are financed, provided, or maintained for the entire county. (1985, c. 435, s. 1.)



§ 153A-312. Definition of research and production service district.

§ 153A‑312.  Definition of research and production service district.

(a)        Standards.  The board of commissioners may by resolution establish a research and production service district for any area of the county that, at the time the resolution is adopted, meets the following standards:

(1)        All (i) real property in the district is being used for or is subject to covenants that limit its use to research or scientifically‑oriented production or for associated commercial or institutional purposes or (ii) if all the real property in the district is part of a multijurisdictional industrial park that satisfies the criteria of G.S. 143B‑437.08(h), all such real property in the district is subject to covenants that limit its use to research or scientifically oriented production, associated commercial or institutional purposes, or other industrial and associated commercial and institutional uses.

(2)        The district (i) contains at least 4,000 acres or (ii) satisfies the criteria of G.S. 143B‑437.08(h).

(3)        The district (i) includes research and production facilities that in combination employ at least 5,000 persons or (ii) satisfies the criteria of G.S. 143B‑437.08(h).

(4)        All real property located in the district was at one time or is currently owned by a nonprofit corporation, which developed or is developing the property as a research and production park.

(5)        A petition requesting creation of the district signed by at least fifty percent (50%) of the owners of real property in the district who own at least fifty percent (50%) of total area of the real property in the district has been presented to the board of commissioners. In determining the total area of real property in the district and the number of owners of real property, there shall be excluded (1) real property exempted from taxation and real property classified and excluded from taxation and (2) the owners of such exempted or classified and excluded property.

(6)        The district has no more than 25 permanent residents.

(7)        There exists in the district an association of owners and tenants, to which at least seventy‑five percent (75%) of the owners of real property belong, which association can make the recommendations provided for in G.S. 153A‑313. This subdivision shall not apply to a research and production service district that satisfies the criteria of G.S. 143B‑437.08(h).

(8)        There exists, or will exist when conveyed by the nonprofit corporation described in subdivision (4) of this subsection, deed‑imposed conditions, covenants, restrictions, and reservations that apply to all real property in the district other than property owned by the federal government.

(9)        No part of the district lies within the boundaries of any incorporated city or town.

The Board of Commissioners may establish a research and production service district if, upon the information and evidence it receives, the Board finds that:

(1)        The proposed district meets the standards set forth in this subsection; and

(2)        It is impossible or impracticable to provide on a countywide basis the additional or higher levels of services, facilities, or functions proposed for the district; and

(3)        It is economically feasible to provide the proposed services, facilities, or functions to the district without unreasonable or burdensome tax levies.

(b)        Multi‑County Districts.  If an area that meets the standards for creation of a research and production service district lies in more than one county, the boards of commissioners of those counties may adopt concurrent resolutions establishing a service district, even if that portion of the district lying in any one of the counties does not by itself meet the standards. Each of the county boards of commissioners shall follow the procedure set out in this section for creation of a service district.

If a multi‑county service district is established, as provided in this subsection, the boards of commissioners of the counties involved shall jointly determine whether the same appraisal and assessment standards apply uniformly throughout the district. This determination shall be set out in concurrent resolutions of the boards. If the same appraisal and assessment standards apply uniformly throughout the district, the boards of commissioners of all the counties shall levy the same rate of tax for the district, so that a uniform rate of tax is levied for district purposes throughout the district. If the boards determine that the same standards do not apply uniformly throughout the district, the boards shall agree on the extent of divergence between the counties and on the resulting adjustments of tax rates that will be necessary in order that an effectively uniform rate of tax is levied for district purposes throughout the district.

The boards of commissioners of the counties establishing a multi‑county service district pursuant to this subsection may, by concurrent resolution, provide for the administration of services within the district by one or more counties on behalf of all the establishing counties.

(c)        Report.  Before the public hearing required by subsection (d), the board of commissioners shall cause to be prepared a report containing:

(1)        A map of the proposed district, showing its proposed boundaries;

(2)        A statement showing that the proposed district meets the standards set out in subsection (a); and

(3)        A plan for providing one or more services, facilities, or functions to the district.

The report shall be available for public inspection in the office of the clerk to the board for at least four weeks before the date of the public hearing.

(d)        Hearing and Notice.  The board of commissioners shall hold a public hearing before adopting any resolution defining a service district under this section. Notice of the hearing shall state the date, hour, and place of the hearing and its subject, and shall include a map of the proposed district and a statement that the report required by subsection (c) is available for public inspection in the office of the clerk to the board. The notice shall be published at least once not less than one week before the date of the hearing. In addition, it shall be mailed at least four weeks before the date of the hearing by any class of U.S. mail which is fully prepaid to the owners as shown by the county tax records as of the preceding January 1 (and at the address shown thereon) of all property located within the proposed district. The person designated by the board to mail the notice shall certify to the board that the mailing has been completed and his certificate is conclusive in the absence of fraud.

(e)        Effective Date.  The resolution defining a service district shall take effect at the beginning of a fiscal year commencing after its passage, as determined by the board of commissioners.  (1985, c. 435, s. 1; 2009‑523, s. 3(a).)



§ 153A-313. Advisory committee.

§ 153A‑313.  Advisory committee.

(a)        The board or boards of commissioners, in the resolution establishing a research and production service district, shall also provide for an advisory committee for the district. Such a committee shall have at least 10 members, serving terms as set forth in the resolution; one member shall be the representative of the developer of the research and production park. The resolution shall provide for the appointment or designation of a chairman. The board of commissioners or, in the case of a multi‑county service district, the boards of commissioners shall appoint the members of the advisory committee. If a multi‑county service district is established, the concurrent resolutions establishing the district shall provide how many members of the advisory committee are to be appointed by each board of commissioners. Before making the appointments, the appropriate board shall request the association of owners and tenants, required by G.S. 153A‑312(a), to submit a list of persons to be considered for appointment to the committee; the association shall submit at least two names for each appointment to be made. Except as provided in the next two sentences, the board of commissioners shall make the appointments to the committee from the list of persons submitted. In addition, the developer of the research and production park shall appoint one person to the advisory committee as the developer's representative on the committee. In addition, in a single county service district, the board of commissioners may make two additional appointments of such other persons as the board of commissioners deems appropriate, and in a multi‑county service district, each board of county commissioners may make one additional appointment of such other person as that board of commissioners deems appropriate. Whenever a vacancy occurs on the committee in a position filled by appointment by a board of commissioners, the appropriate board, before filling the vacancy, shall request the association to submit the names of at least two persons to be considered for the vacancy; and the board shall fill the vacancy by appointing one of the persons so submitted, except that if the vacancy is in a position appointed by the board of commissioners under the preceding sentence of this section, the board of commissioners making that appointment shall fill the vacancy with such person as that board of commissioners deems appropriate.

Each year, before adopting the budget for the service district and levying the tax for the district, the board or boards of commissioners shall request recommendations from the advisory committee as to the level of services, facilities, or functions to be provided for the district for the ensuing year. The board or boards of commissioners shall, to the extent permitted by law, expend the proceeds of any tax levied for the district in the manner recommended by the advisory board.

(b)        In the event that the research and production service district satisfies the criteria of G.S. 143B‑437.08(h), the board of directors for the nonprofit corporation which owns the industrial park shall serve as the advisory committee described in subsection (a) of this section.  (1985, c. 435, s. 1; 2009‑523, s. 3(b).)



§ 153A-314. Extension of service districts.

§ 153A‑314.  Extension of service districts.

(a)        Standards.  A board of commissioners may by resolution annex territory to a research and production service district upon finding that:

(1)        The conditions, covenants, restrictions, and reservations required by G.S. 153A‑312(a)(8) that apply to all real property in the research district, other than property owned by the federal government, also apply or will apply to the property, other than property owned by the federal government, to be annexed.

(2)        One hundred percent (100%) of the owners of real property in the area to be annexed have petitioned for annexation.

(3)        The district, following the annexation, will continue to meet the standards set out in G.S. 153A‑312(a).

(4)        The area to be annexed requires the services, facilities, or  functions financed, provided, or maintained for the district.

(5)        The area to be annexed is contiguous to the district.

(b)        Report.  Before the public hearing required by subsection (c), the board shall cause to be prepared a report containing:

(1)        A map of the district and the adjacent territory proposed to be annexed, showing the present and proposed boundaries of the district; and

(2)        A statement showing that the area to be annexed meets the standards and requirements of subsection (a) of this section.

The report shall be available for public inspection in the office of the clerk to the board for at least four weeks before the date of the public hearing.

(c)        Hearing and Notice.  The board shall hold a public hearing before adopting any resolution extending the boundaries of a service district. Notice of the hearing shall state the date, hour and place of the hearing and its subject, and shall include a statement that the report required by subsection (b) of this section is available for inspection in the office of the clerk to the board. The notice shall be published at least once not less than four weeks before the hearing. In addition, the notice shall be mailed at least four weeks before the date of the hearing by any class of U.S. mail which is fully prepaid to the owners as shown by the county tax records as of the preceding January 1 (and at the address shown thereon) of all property located within the area to be annexed. The person designated by the board to mail the notice shall certify to the board that the mailing has been completed, and the certificate shall be conclusive in the absence of fraud.

(d)        Effective Date.  The resolution extending the boundaries of the district shall take effect at the beginning of a fiscal year commencing after its passage, as determined by the board. (1985, c. 435, s. 1.)



§ 153A-314.1. Removal of territory from service districts.

§ 153A‑314.1.  Removal of territory from service districts.

(a)        Standards.  A board of commissioners may by resolution remove territory from a research and production service district upon finding that:

(1)        The owners of the territory to be removed contemplate placing residential uses on some of the territory to be removed.

(2)        One hundred percent (100%) of the owners of real property in the territory to be removed have petitioned for removal.

(3)        The territory to be removed no longer requires the services, facilities, or functions financed, provided, or maintained for the district.

(b)        Report.  Before the public hearing required by subsection (c) of this section, the board shall cause to be prepared a report containing:

(1)        A map of the district highlighting the territory proposed to be removed, showing the present and proposed boundaries of the district; and

(2)        A statement showing that the territory to be removed meets the standards and requirements of subsection (a) of this section.

The report shall be available for public inspection in the office of the clerk to the board for at least 10 days before the date of the public hearing.

(c)        Hearing and Notice.  The board shall hold a public hearing before adopting any resolution reducing the boundaries of a service district. Notice of the hearing shall state the date, hour, and place of the hearing and its subject and shall include a statement that the report required by subsection (b) of this section is available for inspection in the office of the clerk to the board. The notice shall be published at least once not less than seven days before the hearing. In addition, the notice shall be mailed at least two weeks before the date of the hearing by any class of U.S. mail which is fully prepaid to the owners as shown by the county tax records as of the preceding January 1 (and at the address shown thereon) of all property located within the territory to be removed. The person designated by the board to mail the notice shall certify to the board that the mailing has been completed, and the certificate shall be conclusive in the absence of fraud.

(d)        Municipal Annexation Allowed Under General Law.  The general law concerning annexation, Article 4A of Chapter 160A of the General Statutes, shall apply to any territory removed from the district under this section, notwithstanding any local act to the contrary.

(e)        Effective Date.  The resolution reducing the boundaries of the district shall take effect at the beginning of a fiscal year commencing after its passage, as determined by the board. (2003‑187, s. 1.)



§ 153A-315. Required provision or maintenance of services.

§ 153A‑315.  Required provision or maintenance of services.

(a)        New District.  When a county or counties define a research and production service district, it or they shall provide, maintain, or let contracts for the services for which the district is being taxed within a reasonable time, not to exceed one year, after the effective date of the definition of the district.

(b)        Extended District.  When a territory is annexed to a research and production service district, the county or counties shall provide, maintain, or let contracts for the services provided or maintained throughout the district to property in the area annexed to the district within a reasonable time, not to exceed one year, after the effective date of the annexation. (1985, c. 435, s. 1.)



§ 153A-316. Abolition of service districts.

§ 153A‑316.  Abolition of service districts.

A board or boards of county commissioners may by resolution abolish a research and production service district upon finding that (i) a petition requesting abolition, signed by at least fifty percent (50%) of the owners of real property in the district who own at least fifty percent (50%) of the total area of real property in the district, has been submitted to the board or boards; and (ii) there is no longer a need for such service district. In determining the total area of real property in the district and the number of owners of real property, there shall be excluded (1) real property exempted from taxation and real property classified and excluded from taxation and (2) the owners of such exempted or classified and excluded property. The board or boards shall hold a public hearing before adopting a resolution abolishing a district. Notice of the hearing shall state the date, hour, and place of the hearing, and its subject, and shall be published at least once not less than one week before the date of the hearing. The abolition of any service district shall take effect at the end of a fiscal year following passage of the resolution, as determined by the board or boards. If a multi‑county service district is established, it may be abolished only by concurrent resolution of the board of commissioners of each county in which the district is located. (1985, c. 435, s. 1.)



§ 153A-317. Taxes authorized; rate limitation.

§ 153A‑317.  Taxes authorized; rate limitation.

(a)        A county, upon recommendation of the advisory committee established pursuant to G.S. 153A‑313, may levy property taxes within a research and production service district in addition to those levied throughout the county, in order to finance, provide, or maintain for the district services provided therein in addition to or to a greater extent than those financed, provided, or maintained for the entire county. In addition, a county may allocate to a service district any other revenues whose use is not otherwise restricted by law. The proceeds of taxes only within a service district may be expended only for services provided for the district.

Property subject to taxation in a newly established district or in an area annexed to an existing district is that subject to taxation by the county as of the preceding January 1.

(b)        Such additional property taxes may not be levied within any district established pursuant to this Article in excess of a rate of ten cents (10¢) on each one hundred dollars ($100.00) value of property subject to taxation or, in the event that the research and production service district satisfies the criteria of G.S. 143B‑437.08(h), such additional property taxes may not be levied within said district in excess of a rate of fifteen cents (15¢) on each one hundred dollars ($100.00) value of property subject to taxation.

(c)        For the purpose of constructing, maintaining, or operating public transportation as defined by G.S. 153A‑149(c)(27), in addition to the additional property taxes levied under subsections (a) and (b) of this section, a county, upon recommendation of the advisory committee established pursuant to G.S. 153A‑313, may levy additional property taxes within any service district established pursuant to this Article not in excess of a rate of ten cents (10¢) on each one hundred dollars ($100.00) value of property subject to taxation. Such property taxes for public transportation may only be used within the service district, or to provide for public transportation from the service district to other public transportation systems or to other places outside the service district including airports.  (1985, c. 435, s. 1; 2009‑523, s. 3(c); 2009‑527, s. 6.)



§§ 153A-317.1 through 153A-317.10: Reserved for future codification purposes.

§§ 153A‑317.1 through 153A‑317.10: Reserved for future codification purposes.



§ 153A-317.11. Purpose and nature of districts.

Part 3. Economic Development and Training Districts.

§ 153A‑317.11.  Purpose and nature of districts.

The board of commissioners of any county may define a county economic development and training district, as provided in this Part, to finance, provide, and maintain for the district a skills training center in cooperation with its community college branch in or for the county to prepare residents of the county to perform manufacturing, research and development, and related service and support jobs in the pharmaceutical, biotech, life sciences, chemical, telecommunications, and electronics industries, and allied, ancillary, and subordinate industries, to provide within the district any of the education, training, and related services, facilities, or functions that a county or a city is authorized by general law to provide, finance, or maintain, and to promote economic development in the county. The skills training center and related services shall be financed, provided, or maintained in the district either in addition to or to a greater extent than training facilities and services are financed, provided, or maintained in the entire county. A district created under this Part is a special tax area under Section 2(4) of Article V of the North Carolina Constitution. (2003‑418, s. 1; 2004‑170, s. 38.)



§ 153A-317.12. Definition of economic development and training district.

§ 153A‑317.12.  Definition of economic development and training district.

(a)        Standards.  The board of commissioners may by resolution establish an economic development and training district for an area or areas of the county that, at the time the resolution is adopted, meet the following standards:

(1)        All of the real property in the district primarily is being used for, or is subject to, a declaration of covenants, conditions, and restrictions that limits its use primarily to biotech processing, chemical manufacturing, pharmaceutical manufacturing, electronics manufacturing, telecommunications manufacturing, and any allied, ancillary, or subordinate uses including, without limitation, any research and development facility, headquarters or office, temporary lodging facility, restaurant, warehouse, or transportation or distribution facility.

(2)        The district includes at least two pharmaceuticals manufacturing or bioprocessing facilities occupying sites in the district containing in the aggregate at least 425 acres owned by publicly held corporations.

(3)        The bioprocessing and pharmaceuticals manufacturing facilities in the district employ in the aggregate at least 1,600 persons.

(4)        The district includes an industrial park consisting of at least 60 acres within a noncontiguous parcel of at least 625 acres now or formerly owned by an airport authority.

(5)        The district's zoning classifications permit the uses listed in this section.

(6)        All real property in the district is either zoned for or is being used primarily for pharmaceutical, biotech, life sciences, chemical, telecommunications, or electronics manufacturing or processing or allied, ancillary, or subordinate uses.

(7)        The district shall include a skills training center situated on a tract containing not less than eight acres, which facility shall be designed and staffed to provide relevant training to prepare existing or prospective employees of targeted industries for jobs in one or more of the pharmaceutical, biotech, life sciences, chemical, telecommunications, and electronics industries and allied, ancillary, or subordinate industries. The training center shall be completed within a reasonable period after the creation of the district.

(8)        At the date of creation, no part of the district lies within the boundaries of any incorporated city or town.

(9)        There exists a uniform set of covenants, conditions, restrictions, and reservations that applies to all real property in the district other than property owned by the federal, State, or local government.

(10)      There exists in the district an association of owners and tenants to which owners of real property representing at least fifty percent (50%) of the assessed value of real property in the district belong, which association can make the recommendations provided for in G.S. 153A‑317.13.

(11)      A petition requesting creation of the district signed by owners of real property in the district who own real and personal property representing at least fifty percent (50%) of the total assessed value of the real and personal property in the district has been presented to the board of commissioners. In determining the assessed value of real and personal property in the district and the owners of real property, there shall be excluded: (i) real property exempted from taxation and real property classified and excluded from taxation and (ii) the owners of such exempted or classified and excluded property. Assessed value shall mean the most recent values determined by the county for the imposition of taxes on real and personal property.

(b)        Findings.  The board of commissioners may establish an economic development and training district if, upon the information and evidence it receives, the board determines that:

(1)        The proposed district meets the standards set forth in subsection (a) of this section;

(2)        Economic development of the county will be served by providing selected skills training in a facility designed specifically to address the needs of targeted industries such as pharmaceuticals, biotech processing, telecommunications, electronics, and allied, ancillary, or subordinate supplies or services to induce existing industries and targeted industries to improve and expand their facilities and new industries to locate facilities in the district, thereby providing employment opportunities for the residents of the county;

(3)        It is impossible or impractical to provide training facilities and services on a countywide basis to all existing and future employers in the county to the same extent as such training services are intended to be furnished within the district; and

(4)        It is economically feasible to provide the proposed training facilities and services in the district without unreasonable or burdensome tax levies.

(c)        Report.  Before the public hearing required by subsection (d) of this section, the board of commissioners shall cause to be prepared a report containing all of the following:

(1)        A map of the proposed district showing its proposed boundaries.

(2)        A statement showing that the proposed district meets the standards set out in subsection (a) of this section.

(3)        A plan for providing the skills training center and training services to the district.

The report shall be available for public inspection in the office of the clerk to the board for at least four weeks before the date of the public hearing.

(d)        Hearing and Notice.  The board of commissioners shall hold a public hearing before adopting any resolution defining a district under this section. Notice of the hearing shall state the date, hour, and place of the hearing and its subject and shall include a map of the proposed district and a statement that the report required by subsection (c) of this section is available for public inspection in the office of the clerk to the board. The notice shall be published at least once not less than one week before the date of the hearing. In addition, it shall be mailed at least four weeks before the date of the hearing by any class of U.S. mail which is fully prepaid to the owners as shown by the county tax records as of the preceding January 1 (and at the address shown thereon) of all property located within the proposed district. The person designated by the board to mail the notice shall certify to the board that the mailing has been completed, and the certificate shall be conclusive in the absence of fraud.

(e)        Effective Date.  The resolution creating a district shall take effect at the beginning of the fiscal year commencing after its passage or such other date as shall be determined by the board of commissioners. (2003‑418, s. 1.)



§ 153A-317.13. Advisory committee.

§ 153A‑317.13.  Advisory committee.

(a)        Creation.  The board of commissioners, in the resolution establishing an economic development and training district, shall also provide for an advisory committee for the district. The committee shall consist of five members, serving terms as set forth in the resolution. The resolution shall provide for the appointment or designation of a chair. The board of commissioners shall appoint the members of the advisory committee as provided in this section.

(b)        Membership.  Three of the five committee members shall represent the association of owners and tenants, as required by G.S. 153A‑317.12(a)(10), and two members shall represent the county. Before making the appointments representing the association, the board of commissioners shall request the association to submit a list of persons to be considered for appointment to the committee. The association of owners and tenants shall submit at least two names for each appointment to be made and the board of commissioners shall make the appointments to the committee representing the association from the list of persons submitted to it by the association. Whenever a vacancy occurs on the committee in a position filled by an appointment by the board of commissioners representing the association of owners and tenants, the board, before filling the vacancy, shall request the association to submit the names of at least two persons to be considered for the vacancy, and the board shall fill the vacancy by appointing one of the persons so submitted.

(c)        Advisory Duties.  Each year, before adopting the budget for the district and levying the tax for the district, the board shall request recommendations from the advisory committee as to the type and level of services, facilities, or functions to be provided for the district for the ensuing years. The board of commissioners shall, to the extent permitted by law, expend the proceeds of any tax levied for the district in the manner recommended by the advisory committee. (2003‑418, s. 1.)



§ 153A-317.14. Extension of economic development and training districts.

§ 153A‑317.14.  Extension of economic development and training districts.

(a)        Standards.  A board of commissioners may by resolution annex territory to an economic development and training district upon finding that:

(1)        The conditions, covenants, restrictions, and reservations required by G.S. 153A‑317.12(a)(1) that apply to all real property in the district, other than property owned by the federal, State, or local government, also apply or will apply to the property, other than property owned by the federal government, to be annexed.

(2)        One hundred percent (100%) of the owners of real property in the area to be annexed have petitioned for annexation.

(3)        The district, following the annexation, will continue to meet the standards set out in G.S. 153A‑317.12(a).

(4)        The reasonably anticipated training needs of the existing companies in the area to be annexed and of new companies that may locate within the expanded area can be met by the skills training facility located in the district.

(5)        The area to be annexed is either contiguous to a lot, parcel, or tract of land in the district or at least 500 acres in the aggregate counting all parcels proposed for annexation. A property shall, for purposes of this section, be deemed to be contiguous notwithstanding that it may be separated from other property by a street, road, highway, right‑of‑way, or easement.

(6)        If any of the area proposed to be annexed to the district is wholly or partially within the extraterritorial jurisdiction of a municipality, then it shall be necessary to first obtain the affirmative vote of a majority of the members of the governing body of the municipality before the area can be annexed.

(b)        Report.  Before the public hearing required by subsection (c) of this section, the board shall cause to be prepared a report containing all of the following:

(1)        A map of the district and the territory proposed to be annexed showing the present and proposed boundaries of the district.

(2)        A statement that the area to be annexed meets the standards and requirements of subsection (a) of this section.

The report shall be available for public inspection in the office of the clerk to the board for at least four weeks before the date of the public hearing.

(c)        Hearing and Notice.  The board shall hold a public hearing before adopting any resolution extending the boundaries of a district. Notice of the hearing shall state the date, hour, and place of the hearing and its subject and shall include a statement that the report required by subsection (b) of this section is available for inspection in the office of the clerk to the board. The notice shall be published at least once not less than four weeks before the hearing. In addition, the notice shall be mailed at least four weeks before the date of the hearing by any class of U.S. mail which is fully prepaid to the owners as shown by the county tax records as of the preceding January 1 (and at the address shown thereon) of all property located within the area to be annexed. The person designated by the board to mail the notice shall certify to the board that the mailing has been completed, and the certificate shall be conclusive in the absence of fraud.

(d)        Effective Date.  The resolution extending the boundaries of the district shall take effect at the beginning of the fiscal year commencing after its passage or such other date as shall be determined by the board. (2003‑418, s. 1.)



§ 153A-317.15. Required provision or maintenance of skills training center.

§ 153A‑317.15.  Required provision or maintenance of skills training center.

(a)        New District.  When a county creates a district, it shall provide, maintain, or let contracts for the skills training center for which the district is being taxed within a reasonable time, not to exceed one year, after the effective date of the creation of the district.

(b)        Extended District.  When a territory is annexed to a district, the county shall provide, maintain, or let contracts for any necessary additions to the skills training center to provide the same training provided throughout the district to existing and new industries in the area annexed to the district within a reasonable time, not to exceed one year, after the effective date of the annexation. (2003‑418, s. 1.)



§ 153A-317.16. Abolition of economic development and training districts.

§ 153A‑317.16.  Abolition of economic development and training districts.

A board of county commissioners may by resolution abolish a district upon finding that a petition requesting abolition, signed by at least fifty percent (50%) of the owners of real property in the district who own at least fifty percent (50%) of the real and personal property in the district based upon the most recent valuation thereof, has been submitted to the board and that there is no longer a need for such district. In determining the total real and personal property in the district and the number of owners of real and personal property, there shall be excluded: (i) property exempted from taxation and property classified and excluded from taxation and (ii) the owners of such exempted or classified and excluded property. The board shall hold a public hearing before adopting a resolution abolishing a district. Notice of the hearing shall state the date, hour, and place of the hearing and its subject and shall be published at least once not less than one week before the date of the hearing. The abolition of any district shall take effect at the end of a fiscal year following passage of the resolution, as determined by the board. (2003‑418, s. 1.)



§ 153A-317.17. Taxes authorized; rate limitation.

§ 153A‑317.17.  Taxes authorized; rate limitation.

A county may levy property taxes within an economic development and training district, in addition to those levied throughout the county, for the purposes listed in G.S. 153A‑317.11 within the district in addition to or to a greater extent than the same purposes provided for the entire county. In addition, a county may allocate to a district any other revenues whose use is not otherwise restricted by law. The proceeds of taxes within a district may be expended only to pay annual debt service on up to one million two hundred thousand dollars ($1,200,000) of the capital costs of a skills training center provided for the district and any other services or facilities provided by a county in response to a recommendation of an advisory committee.

Property subject to taxation in a newly established district or in an area annexed to an existing district is subject to taxation by the county as of the preceding January 1.

Such additional property taxes may not be levied within any district established pursuant to this Article in excess of a rate of eight cents (8¢) on each one hundred dollars ($100.00) value of property subject to taxation. (2003‑418, s. 1; 2004‑170, s. 39.)



§ 153A-318. Reserved for future codification purposes.

Article 17.

§ 153A‑318.  Reserved for future codification purposes.



§ 153A-319. Reserved for future codification purposes.

§ 153A‑319.  Reserved for future codification purposes.



§ 153A-320. Territorial jurisdiction.

Article 18.

Planning and Regulation of Development.

Part 1. General Provisions.

§ 153A‑320.  Territorial jurisdiction.

Each of the powers granted to counties by this Article, by Chapter 157A, and by Chapter 160A, Article 19 may be exercised throughout the county except as otherwise provided in G.S. 160A‑360. (1959, c. 1006, s. 1; c. 1007; 1965, c. 194, s. 2; c. 195; 1969, c. 1066, s. 1; 1973, c. 822, s. 1.)



§ 153A-321. Planning boards.

§ 153A‑321.  Planning boards.

A county may by ordinance create or designate one or more boards or commissions to perform the following duties:

(1)        Make studies of the county and surrounding areas;

(2)        Determine objectives to be sought in the development of the study area;

(3)        Prepare and adopt plans for achieving these objectives;

(4)        Develop and recommend policies, ordinances, administrative procedures, and other means for carrying out plans in a coordinated and efficient manner;

(5)        Advise the board of commissioners concerning the use and amendment of means for carrying out plans;

(6)        Exercise any functions in the administration and enforcement of various means for carrying out plans that the board of commissioners may direct;

(7)        Perform any other related duties that the board of commissioners may direct.

A board or commission created or designated pursuant to this section may include but shall not be limited to one or more of the following:

(1)        A planning board or commission of any size (with not fewer than three members) or composition considered appropriate, organized in any manner considered appropriate;

(2)        A joint planning board created by two or more local governments according to the procedures and provisions of Chapter 160A, Article 20, Part 1. (1945, c. 1040, s. 1; 1955, c. 1252; 1957, c. 947; 1959, c. 327, s. 1; c. 390; 1973, c. 822, s. 1; 1979, c. 611, s. 6; 1997‑309, s. 5; 2004‑199, s. 41(c).)



§ 153A-322. Supplemental powers.

§ 153A‑322.  Supplemental powers.

(a)        A county or its designated planning board may accept, receive, and disburse in furtherance of its functions funds, grants, and services made available by the federal government or its agencies, the State government or its agencies, any local government or its agencies, and private or civic sources. A county, or its designated planning board with the concurrence of the board of commissioners, may enter into and carry out contracts with the State or federal governments or any agencies of either under which financial or other planning assistance is made available to the county and may agree to and comply with any reasonable conditions that are imposed upon the assistance.

(b)        A county, or its designated planning board with the concurrence of the board of commissioners, may enter into and carry out contracts with any other county, city, regional council, or planning agency under which it agrees to furnish technical planning assistance to the other local government or planning agency. A county, or its designated planning board with the concurrence of the board of commissioners, may enter into and carry out contracts with any other county, city, regional council, or planning agency under which it agrees to pay the other local government or planning board for technical planning assistance.

(c)        A county may make any appropriations that may be necessary to carry out an activity or contract authorized by this Article, by Chapter 157A, or by Chapter 160A, Article 19 or to support, and compensate members of, any planning board that it may create or designate pursuant to this Article.

(d)        A county may elect to combine any of the ordinances authorized by this Article into a unified ordinance. Unless expressly provided otherwise, a county may apply any of the definitions and procedures authorized by law to any or all aspects of the unified ordinance and may employ any organizational structure, board, commission, or staffing arrangement authorized by law to any or all aspects of the ordinance. (1945, c. 1040, s. 1; 1955, c. 1252; 1957, c. 947; 1959, c. 327, s. 1; c. 390; 1973, c. 822, s. 1; 1983, c. 377, s. 8; 2004‑199, s. 41(d); 2005‑418, s. 1(b).)



§ 153A-323. Procedure for adopting, amending, or repealing ordinances under this Article and Chapter 160A, Article 19.

§ 153A‑323.  Procedure for adopting, amending, or repealing ordinances under this Article and Chapter 160A, Article 19.

(a)        Before adopting, amending, or repealing any ordinance authorized by this Article or Chapter 160A, Article 19, the board of commissioners shall hold a public hearing on the ordinance or amendment. The board shall cause notice of the hearing to be published once a week for two successive calendar weeks. The notice shall be published the first time not less than 10 days nor more than 25 days before the date fixed for the hearing. In computing such period, the day of publication is not to be included but the day of the hearing shall be included.

(b)        If the adoption or modification of the ordinance would result in changes to the zoning map or would change or affect the permitted uses of land located five miles or less from the perimeter boundary of a military base, the board of commissioners shall provide written notice of the proposed changes by certified mail, return receipt requested, to the commander of the military base not less than 10 days nor more than 25 days before the date fixed for the public hearing. If the military provides comments or analysis regarding the compatibility of the proposed ordinance or amendment with military operations at the base, the board of commissioners shall take the comments and analysis into consideration before making a final determination on the ordinance. (1959, c. 1006, s. 1; c. 1007; 1973, c. 822, s. 1; 1981, c. 891, ss. 2, 9; 2004‑75, s. 1; 2005‑426, s. 1(b).)



§ 153A-324. Enforcement of ordinances.

§ 153A‑324.  Enforcement of ordinances.

(a)        In addition to the enforcement provisions of this Article and subject to the provisions of the ordinance, any ordinance adopted pursuant to this Article, to Chapter 157A, or to Chapter 160A, Article 19 may be enforced by any remedy provided by G.S. 153A‑123.

(b)        If the county is found to have illegally exacted a tax, fee, or monetary contribution for development or a development permit not specifically authorized by law, the county shall return the tax, fee, or monetary contribution plus interest of six percent (6%) per annum. (1959, c. 1006, s. 1; 1961, c. 414; 1973, c. 822, s. 1; 2007‑371, s. 1.)



§ 153A-325. Submission of statement concerning improvements.

§ 153A‑325.  Submission of statement concerning improvements.

A county may by ordinance require that when a property owner improves property at a cost of more than twenty‑five hundred dollars ($2,500) but less than five thousand dollars ($5,000), the property owner must, within 14 days after the completion of the work, submit to the county assessor a statement setting forth the nature of the improvement and the total cost thereof. (1983, c. 614, s. 4; 1987, c. 45, s. 1.)



§ 153A-326. Building setback lines.

§ 153A‑326.  Building setback lines.

Counties shall have the same authority to regulate building setback lines as is provided for cities in G.S. 160A‑306. (1987, c. 747, s. 15.)



§ 153A-327. Reserved for future codification purposes.

§ 153A‑327.  Reserved for future codification purposes.



§ 153A-328. Reserved for future codification purposes.

§ 153A‑328.  Reserved for future codification purposes.



§ 153A-329. Reserved for future codification purposes.

§ 153A‑329.  Reserved for future codification purposes.



§ 153A-330. Subdivision regulation.

Part 2. Subdivision Regulation.

§ 153A‑330.  Subdivision regulation.

A county may by ordinance regulate the subdivision of land within its territorial jurisdiction. If a county, pursuant to G.S. 153A‑342, has adopted a zoning ordinance that applies only to one or more designated portions of its territorial jurisdiction, it may adopt subdivision regulations that apply only within the areas so zoned and need not regulate the subdivision of land in the rest of its jurisdiction. In addition to final plat approval, the ordinance may include provisions for review and approval of sketch plans and preliminary plats. The ordinance may provide for different review procedures for differing classes of subdivisions. The ordinance may be adopted as part of a unified development ordinance or as a separate subdivision ordinance. Decisions on approval or denial of preliminary or final plats may be made only on the basis of standards explicitly set forth in the subdivision or unified development ordinance. Whenever the ordinance includes criteria for decision that require application of judgment, those criteria must provide adequate guiding standards for the entity charged with plat approval. (1959, c. 1007; 1965, c. 195; 1973, c. 822, s. 1; 2005‑418, s. 2(b).)



§ 153A-331. Contents and requirements of ordinance.

§ 153A‑331.  Contents and requirements of ordinance.

(a)        A subdivision control ordinance may provide for the orderly growth and development of the county; for the coordination of transportation networks and utilities within proposed subdivisions with existing or planned streets and highways and with other public facilities; for the dedication or reservation of recreation areas serving residents of the immediate neighborhood within the subdivision and of rights‑of‑way or easements for street and utility purposes including the dedication of rights‑of‑way pursuant to G.S. 136‑66.10 or G.S. 136‑66.11; and for the distribution of population and traffic in a manner that will avoid congestion and overcrowding and will create conditions that substantially promote public health, safety, and the general welfare.

(b)        The ordinance may require that a plat be prepared, approved, and recorded pursuant to the provisions of the ordinance whenever any subdivision of land takes place. The ordinance may include requirements that the final plat show sufficient data to determine readily and reproduce accurately on the ground the location, bearing, and length of every street and alley line, lot line, easement boundary line, and other property boundaries, including the radius and other data for curved property lines, to an appropriate accuracy and in conformity with good surveying practice.

(c)        A subdivision control ordinance may provide that a developer may provide funds to the county whereby the county may acquire recreational land or areas to serve the development or subdivision, including the purchase of land that may be used to serve more than one subdivision or development within the immediate area.

The ordinance may provide that in lieu of required street construction, a developer may provide funds to be used for the development of roads to serve the occupants, residents, or invitees of the subdivision or development. All funds received by the county under this section shall be transferred to the municipality to be used solely for the development of roads, including design, land acquisition, and construction. Any municipality receiving funds from a county under this section is authorized to expend such funds outside its corporate limits for the purposes specified in the agreement between the municipality and the county. Any formula adopted to determine the amount of funds the developer is to pay in lieu of required street construction shall be based on the trips generated from the subdivision or development. The ordinance may require a combination of partial payment of funds and partial dedication of constructed streets when the governing body of the county determines that a combination is in the best interest of the citizens of the area to be served.

The ordinance may provide for the more orderly development of subdivisions by requiring the construction of community service facilities in accordance with county plans, policies, and standards. To assure compliance with these and other ordinance requirements, the ordinance may provide for performance guarantees to assure successful completion of required improvements. If a performance guarantee is required, the county shall provide a range of options of types of performance guarantees, including, but not limited to, surety bonds or letters of credit, from which the developer may choose. For any specific development, the type of performance guarantee from the range specified by the county shall be at the election of the developer.

The ordinance may provide for the reservation of school sites in accordance with comprehensive land use plans approved by the board of commissioners or the planning board. For the authorization to reserve school sites to be effective, the board of commissioners or planning board, before approving a comprehensive land use plan, shall determine jointly with the board of education with jurisdiction over the area the specific location and size of each school site to be reserved, and this information shall appear in the plan. Whenever a subdivision that includes part or all of a school site to be reserved under the plan is submitted for approval, the board of commissioners or the planning board shall immediately notify the board of education. The board of education shall promptly decide whether it still wishes the site to be reserved and shall notify the board of commissioners or planning board of its decision. If the board of education does not wish the site to be reserved, no site may be reserved. If the board of education does wish the site to be reserved, the subdivision may not be approved without the reservation. The board of education must acquire the site within 18 months after the date the site is reserved, either by purchase or by exercise of the power of eminent domain. If the board of education has not purchased the site or begun proceedings to condemn the site within the 18 months, the subdivider may treat the land as freed of the reservation. (1959, c. 1007; 1973, c. 822, s. 1; 1975, c. 231; 1987, c. 747, ss. 10, 17; 2005‑426, s. 2(b).)



§ 153A-332. Ordinance to contain procedure for plat approval; approval prerequisite to plat recordation; statement by owner.

§ 153A‑332.  Ordinance to contain procedure for plat approval; approval prerequisite to plat recordation; statement by owner.

A subdivision ordinance adopted pursuant to this Part shall contain provisions setting forth the procedures to be followed in granting or denying approval of a subdivision plat before its registration.

The ordinance shall provide that the following agencies be given an opportunity to make recommendations concerning an individual subdivision plat before the plat is approved:

(1)        The district highway engineer as to proposed State streets, State highways, and related drainage systems;

(2)        The county health director or local public utility, as appropriate, as to proposed water or sewerage systems;

(3)        Any other agency or official designated by the board of commissioners.

The ordinance may provide that final decisions on preliminary plats and final plats are to be made by:

(1)        The board of commissioners,

(2)        The board of commissioners on recommendation of a designated body, or

(3)        A designated planning board, technical review committee, or other designated body or staff person.

From the effective date of a subdivision ordinance that is adopted by the county, no subdivision plat of land within the county's jurisdiction may be filed or recorded until it has been submitted to and approved by the appropriate board or agency, as specified in the subdivision ordinance, and until this approval is entered in writing on the face of the plat by an authorized representative of the county. The Review Officer, pursuant to G.S. 47‑30.2, shall not certify a plat of a subdivision of land located within the territorial jurisdiction of the county that has not been approved in accordance with these provisions, and the clerk of superior court may not order or direct the recording of a plat if the recording would be in conflict with this section. (1959, c. 1007; 1973, c. 822, s. 1; 1997‑309, s. 6; 2005‑418, s. 3(b).)



§ 153A-333. Effect of plat approval on dedications.

§ 153A‑333.  Effect of plat approval on dedications.

The approval of a plat does not constitute or effect the acceptance by the county or the public of the dedication of any street or other ground, public utility line, or other public facility shown on the plat and shall not be construed to do so. (1959, c. 1007; 1973, c. 822, s. 1.)



§ 153A-334. Penalties for transferring lots in unapproved subdivisions.

§ 153A‑334.  Penalties for transferring lots in unapproved subdivisions.

(a)        If a person who is the owner or the agent of the owner of any land located within the territorial jurisdiction of a county that has adopted a subdivision regulation ordinance subdivides his land in violation of the ordinance or transfers or sells land by reference to, exhibition of, or any other use of a plat showing a subdivision of the land before the plat has been properly approved under the ordinance and recorded in the office of the appropriate register of deeds, he is guilty of a Class 1 misdemeanor. The description by metes and bounds in the instrument of transfer or other document used in the process of selling or transferring land does not exempt the transaction from this penalty. The county may bring an action for injunction of any illegal subdivision, transfer, conveyance, or sale of land, and the court shall, upon appropriate findings, issue an injunction and order requiring the offending party to comply with the subdivision ordinance. Building permits required pursuant to G.S. 153A‑357 may be denied for lots that have been illegally subdivided. In addition to other remedies, a county may institute any appropriate action or proceedings to prevent the unlawful subdivision of land, to restrain, correct, or abate the violation, or to prevent any illegal act or conduct.

(b)        The provisions of this section shall not prohibit any owner or its agent from entering into contracts to sell or lease by reference to an approved preliminary plat for which a final plat has not yet been properly approved under the subdivision ordinance or recorded with the register of deeds, provided the contract does all of the following:

(1)        Incorporates as an attachment a copy of the preliminary plat referenced in the contract and obligates the owner to deliver to the buyer a copy of the recorded plat prior to closing and conveyance.

(2)        Plainly and conspicuously notifies the prospective buyer or lessee that a final subdivision plat has not been approved or recorded at the time of the contract, that no governmental body will incur any obligation to the prospective buyer or lessee with respect to the approval of the final subdivision plat, that changes between the preliminary and final plats are possible, and that the contract or lease may be terminated without breach by the buyer or lessee if the final recorded plat differs in any material respect from the preliminary plat.

(3)        Provides that if the approved and recorded final plat does not differ in any material respect from the plat referred to in the contract, the buyer or lessee may not be required by the seller or lessor to close any earlier than five days after the delivery of a copy of the final recorded plat.

(4)        Provides that if the approved and recorded final plat differs in any material respect from the preliminary plat referred to in the contract, the buyer or lessee may not be required by the seller or lessor to close any earlier than 15 days after the delivery of the final recorded plat, during which 15‑day period the buyer or lessee may terminate the contract without breach or any further obligation and may receive a refund of all earnest money or prepaid purchase price.

(c)        The provisions of this section shall not prohibit any owner or its agent from entering into contracts to sell or lease land by reference to an approved preliminary plat for which a final plat has not been properly approved under the subdivision ordinance or recorded with the register of deeds where the buyer or lessee is any person who has contracted to acquire or lease the land for the purpose of engaging in the business of construction of residential, commercial, or industrial buildings on the land, or for the purpose of resale or lease of the land to persons engaged in that kind of business, provided that no conveyance of that land may occur and no contract to lease it may become effective until after the final plat has been properly approved under the subdivision ordinance and recorded with the register of deeds. (1959, c. 1007; 1973, c. 822, s. 1; 1977, c. 820, s. 1; 1993, c. 539, s. 1063; 1994, Ex. Sess., c. 24, s. 14(c); 2005‑426, s. 3(b).)



§ 153A-335. "Subdivision" defined.

§ 153A‑335.  "Subdivision" defined.

(a)        For purposes of this Part, "subdivision" means all divisions of a tract or parcel of land into two or more lots, building sites, or other divisions when any one or more of those divisions are created for the purpose of sale or building development (whether immediate or future) and includes all division of land involving the dedication of a new street or a change in existing streets; however, the following is not included within this definition and is not subject to any regulations enacted pursuant to this Part:

(1)        The combination or recombination of portions of previously subdivided and recorded lots if the total number of lots is not increased and the resultant lots are equal to or exceed the standards of the county as shown in its subdivision regulations.

(2)        The division of land into parcels greater than 10 acres if no street right‑of‑way dedication is involved.

(3)        The public acquisition by purchase of strips of land for widening or opening streets or for public transportation system corridors.

(4)        The division of a tract in single ownership the entire area of which is no greater than two acres into not more than three lots, if no street right‑of‑way dedication is involved and if the resultant lots are equal to or exceed the standards of the county as shown by its subdivision regulations.

(b)        A county may provide for expedited review of specified classes of subdivisions. (1959, c. 1007; 1973, c. 822, s. 1; 1979, c. 611, s. 2; 2003‑284, s. 29.23(b); 2005‑426, s. 4(b).)



§ 153A-336. Appeals of decisions on subdivision plats.

§ 153A‑336.  Appeals of decisions on subdivision plats.

(a)        When a subdivision ordinance adopted under this Part provides that the decision whether to approve or deny a preliminary or final subdivision plat is to be made by a board of commissioners or a planning board, other than a planning board comprised solely of members of a county planning staff, and the ordinance authorizes the board of commissioners or planning board to make a quasi‑judicial decision in deciding whether to approve the subdivision plat, then that quasi‑judicial decision of the board of commissioners or planning board shall be subject to review by the superior court by proceedings in the nature of certiorari. The provisions of G.S. 153A‑340(f), 153A‑345(e2), and 153A‑349 shall apply to those appeals.

(b)        When a subdivision ordinance adopted under this Part provides that a board of commissioners, planning board, or staff member is authorized to make only an administrative or ministerial decision in deciding whether to approve a preliminary or final subdivision plat, then any party aggrieved by that administrative or ministerial decision may seek to have the decision reviewed by filing an action in superior court seeking appropriate declaratory or equitable relief. Such an action must be filed within the time frame specified in G.S. 153A‑340(f) for petitions in the nature of certiorari.

(c)        For purposes of this section, an ordinance shall be deemed to authorize a quasi‑judicial decision if the board of commissioners or planning board is authorized to decide whether to approve or deny the plat based not only upon whether the application complies with the specific requirements set forth in the ordinance, but also on whether the application complies with one or more generally stated standards requiring a discretionary decision to be made by the board of commissioners or planning board.  (2009‑421, s. 2(b).)



§ 153A-337. Reserved for future codification purposes.

§ 153A‑337.  Reserved for future codification purposes.



§ 153A-338. Reserved for future codification purposes.

§ 153A‑338.  Reserved for future codification purposes.



§ 153A-339. Reserved for future codification purposes.

§ 153A‑339.  Reserved for future codification purposes.



§ 153A-340. Grant of power.

§ 153A‑340.  Grant of power.

(a)        For the purpose of promoting health, safety, morals, or the general welfare, a county may adopt zoning and development regulation ordinances. These ordinances may be adopted as part of a unified development ordinance or as a separate ordinance. A zoning ordinance may regulate and restrict the height, number of stories and size of buildings and other structures, the percentage of lots that may be occupied, the size of yards, courts and other open spaces, the density of population, and the location and use of buildings, structures, and land for trade, industry, residence, or other purposes. The ordinance may provide density credits or severable development rights for dedicated rights‑of‑way pursuant to G.S. 136‑66.10 or G.S. 136‑66.11.

(b)       (1)        These regulations may affect property used for bona fide farm purposes only as provided in subdivision (3) of this subsection. This subsection does not limit regulation under this Part with respect to the use of farm property for nonfarm purposes.

(2)        Except as provided in G.S. 106‑743.4 for farms that are subject to a conservation agreement under G.S. 106‑743.2, bona fide farm purposes include the production and activities relating or incidental to the production of crops, fruits, vegetables, ornamental and flowering plants, dairy, livestock, poultry, and all other forms of agricultural products as defined in G.S. 106‑581.1 having a domestic or foreign market. For purposes of this subdivision, the production of a nonfarm product that the Department of Agriculture and Consumer Services recognizes as a "Goodness Grows in North Carolina" product that is produced on a farm subject to a conservation agreement under G.S. 106‑743.2 is a bona fide farm purpose.

(3)        The definitions set out in G.S. 106‑802 apply to this subdivision. A county may adopt zoning regulations governing swine farms served by animal waste management systems having a design capacity of 600,000 pounds steady state live weight (SSLW) or greater provided that the zoning regulations may not have the effect of excluding swine farms served by an animal waste management system having a design capacity of 600,000 pounds SSLW or greater from the entire zoning jurisdiction.

(c)        The regulations may provide that a board of adjustment may determine and vary their application in harmony with their general purpose and intent and in accordance with general or specific rules therein contained, provided no change in permitted uses may be authorized by variance.

(c1)      The regulations may also provide that the board of adjustment, the planning board, or the board of commissioners may issue special use permits or conditional use permits in the classes of cases or situations and in accordance with the principles, conditions, safeguards, and procedures specified therein and may impose reasonable and appropriate conditions and safeguards upon these permits. Where appropriate, the conditions may include requirements that street and utility rights‑of‑way be dedicated to the public and that recreational space be provided. When deciding special use permits or conditional use permits, the board of county commissioners or planning board shall follow quasi‑judicial procedures. No vote greater than a majority vote shall be required for the board of county commissioners or planning board to issue such permits. For the purposes of this section, vacant positions on the board and members who are disqualified from voting on a quasi‑judicial matter shall not be considered "members of the board" for calculation of the requisite majority. Every such decision of the board of county commissioners or planning board shall be subject to review of the superior court in the nature of certiorari consistent with G.S. 153A‑345.

(d)        A county may regulate the development over estuarine waters and over lands covered by navigable waters owned by the State pursuant to G.S. 146‑12, within the bounds of that county.

(e)        For the purpose of this section, the term "structures" shall include floating homes.

(f)         Repealed by Session Laws 2005‑426, s. 5(b), effective January 1, 2006.

(g)        A member of the board of county commissioners shall not vote on any zoning map or text amendment where the outcome of the matter being considered is reasonably likely to have a direct, substantial, and readily identifiable financial impact on the member. Members of appointed boards providing advice to the board of county commissioners shall not vote on recommendations regarding any zoning map or text amendment where the outcome of the matter being considered is reasonably likely to have a direct, substantial, and readily identifiable financial impact on the member.

(h)        As provided in this subsection, counties may adopt temporary moratoria on any county development approval required by law. The duration of any moratorium shall be reasonable in light of the specific conditions that warrant imposition of the moratorium and may not exceed the period of time necessary to correct, modify, or resolve such conditions. Except in cases of imminent and substantial threat to public health or safety, before adopting an ordinance imposing a development moratorium with a duration of 60 days or any shorter period, the board of commissioners shall hold a public hearing and shall publish a notice of the hearing in a newspaper having general circulation in the area not less than seven days before the date set for the hearing. A development moratorium with a duration of 61 days or longer, and any extension of a moratorium so that the total duration is 61 days or longer, is subject to the notice and hearing requirements of G.S. 153A‑323. Absent an imminent threat to public health or safety, a development moratorium adopted pursuant to this section shall not apply to any project for which a valid building permit issued pursuant to G.S. 153A‑357 is outstanding, to any project for which a conditional use permit application or special use permit application has been accepted, to development set forth in a site‑specific or phased development plan approved pursuant to G.S. 153A‑344.1, to development for which substantial expenditures have already been made in good faith reliance on a prior valid administrative or quasi‑judicial permit or approval, or to preliminary or final subdivision plats that have been accepted for review by the county prior to the call for public hearing to adopt the moratorium. Any preliminary subdivision plat accepted for review by the county prior to the call for public hearing, if subsequently approved, shall be allowed to proceed to final plat approval without being subject to the moratorium.

Any ordinance establishing a development moratorium must expressly include at the time of adoption each of the following:

(1)        A clear statement of the problems or conditions necessitating the moratorium and what courses of action, alternative to a moratorium, were considered by the county and why those alternative courses of action were not deemed adequate.

(2)        A clear statement of the development approvals subject to the moratorium and how a moratorium on those approvals will address the problems or conditions leading to imposition of the moratorium.

(3)        An express date for termination of the moratorium and a statement setting forth why that duration is reasonably necessary to address the problems or conditions leading to imposition of the moratorium.

(4)        A clear statement of the actions, and the schedule for those actions, proposed to be taken by the county during the duration of the moratorium to address the problems or conditions leading to imposition of the moratorium.

No moratorium may be subsequently renewed or extended for any additional period unless the city shall have taken all reasonable and feasible steps proposed to be taken by the county in its ordinance establishing the moratorium to address the problems or conditions leading to imposition of the moratorium and unless new facts and conditions warrant an extension. Any ordinance renewing or extending a development moratorium must expressly include, at the time of adoption, the findings set forth in subdivisions (1) through (4) of this subsection, including what new facts or conditions warrant the extension.

Any person aggrieved by the imposition of a moratorium on development approvals required by law may apply to the appropriate division of the General Court of Justice for an order enjoining the enforcement of the moratorium, and the court shall have jurisdiction to issue that order. Actions brought pursuant to this section shall be set down for immediate hearing, and subsequent proceedings in those actions shall be accorded priority by the trial and appellate courts. In any such action, the county shall have the burden of showing compliance with the procedural requirements of this subsection.

(i)         In order to encourage construction that uses sustainable design principles and to improve energy efficiency in buildings, a county may charge reduced building permit fees or provide partial rebates of building permit fees for buildings that are constructed or renovated using design principles that conform to or exceed one or more of the following certifications or ratings:

(1)        Leadership in Energy and Environmental Design (LEED) certification or higher rating under certification standards adopted by the U.S. Green Building Council.

(2)        A One Globe or higher rating under the Green Globes program standards adopted by the Green Building Initiative.

(3)        A certification or rating by another nationally recognized certification or rating system that is equivalent or greater than those listed in subdivisions (1) and (2) of this subsection. (1959, c. 1006, s. 1; 1967, c. 1208, s. 4; 1973, c. 822, s. 1; 1981, c. 891, s. 6; 1983, c. 441; 1985, c. 442, s. 2; 1987, c. 747, s. 12; 1991, c. 69, s. 1; 1997‑458, s. 2.1; 2005‑390, s. 6; 2005‑426, s. 5(b); 2006‑259, s. 26(a); 2007‑381, s. 1.)



§ 153A-341. Purposes in view.

§ 153A‑341.  Purposes in view.

Zoning regulations shall be made in accordance with a comprehensive plan. Prior to adopting or rejecting any zoning amendment, the governing board shall adopt a statement describing whether its action is consistent with an adopted comprehensive plan and explaining why the board considers the action taken to be reasonable and in the public interest. That statement is not subject to judicial review.

The planning board shall advise and comment on whether the proposed amendment is consistent with any comprehensive plan that has been adopted and any other officially adopted plan that is applicable. The planning board shall provide a written recommendation to the board of county commissioners that addresses plan consistency and other matters as deemed appropriate by the planning board, but a comment by the planning board that a proposed amendment is inconsistent with the comprehensive plan shall not preclude consideration or approval of the proposed amendment by the governing board.

Zoning regulations shall be designed to promote the public health, safety, and general welfare. To that end, the regulations may address, among other things, the following public purposes: to provide adequate light and air; to prevent the overcrowding of land; to avoid undue concentration of population; to lessen congestion in the streets; to secure safety from fire, panic, and dangers; and to facilitate the efficient and adequate provision of transportation, water, sewerage, schools, parks, and other public requirements. The regulations shall be made with reasonable consideration as to, among other things, the character of the district and its peculiar suitability for particular uses, and with a view to conserving the value of buildings and encouraging the most appropriate use of land throughout the county. In addition, the regulations shall be made with reasonable consideration to expansion and development of any cities within the county, so as to provide for their orderly growth and development. (1959, c. 1006, s. 1; 1973, c. 822, s. 1; 2005‑426, s. 7(b).)



§ 153A-341.1. Zoning regulations for manufactured homes.

§ 153A‑341.1.  Zoning regulations for manufactured homes.

The provisions of G.S. 160A‑383.1 shall apply to counties. (1987, c. 805, s. 2.)



§ 153A-341.2. Reasonable accommodation of amateur radio antennas.

§ 153A‑341.2.  Reasonable accommodation of amateur radio antennas.

A county ordinance based on health, safety, or aesthetic considerations that regulates the placement, screening, or height of the antennas or support structures of amateur radio operators must reasonably accommodate amateur radio communications and must represent the minimum practicable regulation necessary to accomplish the purpose of the county. A county may not restrict antennas or antenna support structures of amateur radio operators to heights of 90 feet or lower unless the restriction is necessary to achieve a clearly defined health, safety, or aesthetic objective of the county. (2007‑147, s. 2.)



§ 153A-342. Districts; zoning less than entire jurisdiction.

§ 153A‑342.  Districts; zoning less than entire jurisdiction.

(a)        A county may divide its territorial jurisdiction into districts of any number, shape, and area that it may consider best suited to carry out the purposes of this Part. Within these districts a county may regulate and restrict the erection, construction, reconstruction, alteration, repair, or use of buildings, structures, or land. Such districts may include, but shall not be limited to, general use districts, in which a variety of uses are permissible in accordance with general standards; overlay districts, in which additional requirements are imposed on certain properties within one or more underlying general or special use districts; special use districts or conditional use districts, in which uses are permitted only upon the issuance of a special use permit or a conditional use permit and conditional zoning districts, in which site plans and individualized development conditions are imposed.

(b)        Property may be placed in a special use district, conditional use district, or conditional district only in response to a petition by the owners of all the property to be included. Specific conditions applicable to the districts may be proposed by the petitioner or the county or its agencies, but only those conditions mutually approved by the county and the petitioner may be incorporated into the zoning regulations or permit requirements. Conditions and site‑specific standards imposed in a conditional district shall be limited to those that address the conformance of the development and use of the site to county ordinances and an officially adopted comprehensive or other plan and those that address the impacts reasonably expected to be generated by the development or use of the site.

A statement analyzing the reasonableness of the proposed rezoning shall be prepared for each petition for a rezoning to a special or conditional use district, or a conditional district, or other small‑scale rezoning.

(c)        Except as authorized by the foregoing, all regulations shall be uniform for each class or kind of building throughout each district, but the regulations in one district may differ from those in other districts.

(d)        A county may determine that the public interest does not require that the entire territorial jurisdiction of the county be zoned and may designate one or more portions of that jurisdiction as a zoning area or areas. A zoning area must originally contain at least 640 acres and at least 10 separate tracts of land in separate ownership and may thereafter be expanded by the addition of any amount of territory. A zoning area may be regulated in the same manner as if the entire county were zoned, and the remainder of the county need not be regulated. (1959, c. 1006, s. 1; 1965, c. 194, s. 2; 1973, c. 822, s. 1; 1985, c. 607, s. 3; 2005‑426, s. 6(b).)



§ 153A-343. Method of procedure.

§ 153A‑343.  Method of procedure.

(a)        The board of commissioners shall, in accordance with the provisions of this Article, provide for the manner in which zoning regulations and restrictions and the boundaries of zoning districts shall be determined, established, and enforced, and from time to time amended, supplemented, or changed. The procedures adopted pursuant to this section shall provide that whenever there is a zoning map amendment, the owner of that parcel of land as shown on the county tax listing, and the owners of all parcels of land abutting that parcel of land as shown on the county tax listing, shall be mailed a notice of a public hearing on the proposed amendment by first class mail at the last addresses listed for such owners on the county tax abstracts. This notice must be deposited in the mail at least 10 but not more than 25 days prior to the date of the public hearing. Except for a county‑initiated zoning map amendment, when an application is filed to request a zoning map amendment and that application is not made by the owner of the parcel of land to which the amendment would apply, the applicant shall certify to the board of commissioners that the owner of the parcel of land as shown on the county tax listing has received actual notice of the proposed amendment and a copy of the notice of public hearing. The person or persons required to provide notice shall certify to the board of commissioners that proper notice has been provided in fact, and such certificate shall be deemed conclusive in the absence of fraud.

(b)        The first class mail notice required under subsection (a) of this section shall not be required if the zoning map amendment directly affects more than 50 properties, owned by a total of at least 50 different property owners, and the county elects to use the expanded published notice provided for in this subsection. In this instance, a county may elect to either make the mailed notice provided for in subsection (a) of this section or may as an alternative elect to publish notice of the hearings required by G.S. 153A‑323, but provided that each of the advertisements shall not be less than one‑half of a newspaper page in size. The advertisement shall only be effective for property owners who reside in the area of general circulation of the newspaper which publishes the notice. Property owners who reside outside of the newspaper circulation area, according to the address listed on the most recent property tax listing for the affected property, shall be notified according to the provisions of subsection (a) of this section.

(b1)      Actual notice of the proposed amendment and a copy of the notice of public hearing required under subsection (a) of this section shall be by any manner permitted under G.S. 1A‑1, Rule 4(j). If notice cannot with due diligence be achieved by personal delivery, registered or certified mail, or by a designated delivery service authorized pursuant to 26 U.S.C. § 7502(f)(2), notice may be given by publication consistent with G.S. 1A‑1, Rule 4(j1). This subsection applies only to an application to request a zoning map amendment where the application is not made by the owner of the parcel of land to which the amendment would apply. This subsection does not apply to a county‑initiated zoning map amendment.

(c)        Repealed by Session Laws 2005‑418, s. 4, effective January 1, 2006.

(d)        When a zoning map amendment is proposed, the county shall prominently post a notice of the public hearing on the site proposed for rezoning or on an adjacent public street or highway right‑of‑way. When multiple parcels are included within a proposed zoning map amendment, a posting on each individual parcel is not required, but the county shall post sufficient notices to provide reasonable notice to interested persons.  (1973, c. 822, s. 1; 1985, c. 595, s. 1; 1987, c. 807, s. 2; 1989 (Reg. Sess., 1990), c. 980, s. 2; 1993, c. 469, s. 2; 1995, c. 261, s. 1; c. 546, s. 2; 1997‑456, s. 25; 2005‑418, s. 4(b); 2009‑178, s. 1.)



§ 153A-344. Planning board; zoning plan; certification to board of commissioners.

§ 153A‑344.  Planning board; zoning plan; certification to board of commissioners.

(a)        To initially exercise the powers conferred by this Part, a county shall create or designate a planning board under the provisions of this Article or of a local act. The planning board shall prepare or shall review and comment upon a proposed zoning ordinance, including both the full text of such ordinance and maps showing proposed district boundaries. The planning board may hold public hearings in the course of preparing the ordinance. Upon completion, the planning board shall make a written recommendation regarding adoption of the ordinance to the board of commissioners. The board of commissioners shall not hold the public hearing required by G.S. 153A‑323 or take action until it has received a recommendation regarding the ordinance from the planning board. Following its required public hearing, the board of commissioners may refer the ordinance back to the planning board for any further recommendations that the board may wish to make prior to final action by the board in adopting, modifying and adopting, or rejecting the ordinance.

Subsequent to initial adoption of a zoning ordinance, all proposed amendments to the zoning ordinance or zoning map shall be submitted to the planning board for review and comment. If no written report is received from the planning board within 30 days of referral of the amendment to that board, the board of county commissioners may proceed in its consideration of the amendment without the planning board report. The board of commissioners is not bound by the recommendations, if any, of the planning board.

(b)        Amendments in zoning ordinances shall not be applicable or enforceable without consent of the owner with regard to buildings and uses for which either (i) building permits have been issued pursuant to G.S. 153A‑357 prior to the enactment of the ordinance making the change or changes so long as the permits remain valid and unexpired pursuant to G.S. 153A‑358 and unrevoked pursuant to G.S. 153A‑362 or (ii) a vested right has been established pursuant to G.S. 153A‑344.1 and such vested right remains valid and unexpired pursuant to G.S. 153A‑344.1. (1959, c. 1006, s. 1; 1965, c. 194, s. 3; 1973, c. 822, s. 1; 1979, c. 611, s. 3; 1985, c. 540, s. 1; 1989 (Reg. Sess., 1990), c. 996, s. 5; 2005‑418, s. 7(b).)



§ 153A-344.1. Vesting rights.

§ 153A‑344.1.  Vesting rights.

(a)        The General Assembly finds and declares that it is necessary and desirable, as a matter of public policy, to provide for the establishment of certain vested rights in order to ensure reasonable certainty, stability, and fairness in the land‑use planning process, secure the reasonable expectations of landowners, and foster cooperation between the public and private sectors in the area of land‑use planning.  Furthermore, the General Assembly recognizes that county approval of land‑use development typically follows significant landowner investment in site evaluation, planning, development costs, consultant fees, and related expenses.

The ability of a landowner to obtain a vested right after county approval of a site specific development plan or a phased development plan will preserve the prerogatives and authority of local elected officials with respect to land‑use matters.  There will be ample opportunities for public participation and the public interest will be served.  These provisions will strike an appropriate balance between private expectations and the public interest, while scrupulously protecting the public health, safety, and welfare.

(b)        Definitions.

(1)        "Landowner" means any owner of a legal or equitable interest in real property, including the heirs, devisees, successors, assigns, and personal representative of such owner.  The landowner may allow a person holding a valid option to purchase to act as his agent or representative for purposes of submitting a proposed site specific development plan or a phased development plan under this section, in the manner allowed by ordinance.

(2)        "County" shall have the same meaning as set forth in G.S. 153A‑1(3).

(3)        "Phased development plan" means a plan which has been submitted to a county by a landowner for phased development which shows the type and intensity of use for a specific parcel or parcels with a lesser degree of certainty than the plan determined by the county to be a site specific development plan.

(4)        "Property" means all real property subject to zoning regulations and restrictions and zone boundaries by a county.

(5)        "Site specific development plan" means a plan which has been submitted to a county by a landowner describing with reasonable certainty the type and intensity of use for a specific parcel or parcels of property.  Such plan may be in the form of, but not be limited to, any of the following plans or approvals:  A planned unit development plan, a subdivision plat, a preliminary or general development plan, a conditional or special use permit, a conditional or special use district zoning plan, or any other land‑use approval designation as may be utilized by a county.  Unless otherwise expressly provided by the county such a plan shall include the approximate boundaries of the site; significant topographical and other natural features effecting development of the site; the approximate location on the site of the proposed buildings, structures, and other improvements; the approximate dimensions, including height, of the proposed buildings and other structures; and the approximate location of all existing and proposed infrastructure on the site, including water, sewer, roads, and pedestrian walkways. What constitutes a site specific development plan under this section that would trigger a vested right shall be finally determined by the county pursuant to an ordinance, and the document that triggers such vesting shall be so identified at the time of its approval.  However, at a minimum, the ordinance to be adopted by the county shall designate a vesting point earlier than the issuance of a building permit.  A variance shall not constitute a site specific development plan, and approval of a site specific development plan with the condition that a variance be obtained shall not confer a vested right unless and until the necessary variance is obtained.  Neither a sketch plan nor any other document which fails to describe with reasonable certainty the type and intensity of use for a specified parcel or parcels or property may constitute a site specific development plan.

(6)        "Vested right" means the right to undertake and complete the development and use of property under the terms and conditions of an approved site specific development plan or an approved phased development plan.

(c)        Establishment of vested right.

A vested right shall be deemed established with respect to any property upon the valid approval, or conditional approval, of a site specific development plan or a phased development plan, following notice and public hearing by the county with jurisdiction over the property.  Such vested right shall confer upon the landowner the right to undertake and complete the development and use of said property under the terms and conditions of the site specific development plan or the phased development plan including any amendments thereto.  A county may approve a site specific development plan or a phased development plan upon such terms and conditions as may reasonably be necessary to protect the public health, safety, and welfare.  Such conditional approval shall result in a vested right, although failure to abide by such terms and conditions will result in a forfeiture of vested rights.  A county shall not require a landowner to waive his vested rights as a condition of developmental approval.  A site specific development plan or a phased development plan shall be deemed approved upon the effective date of the county's action or ordinance relating thereto.

(d)        Duration and termination of vested right.

(1)        A right which has been vested as provided for in this section shall remain vested for a period of two years.  This vesting shall not be extended by any amendments or modifications to a site specific development plan unless expressly provided by the county.

(2)        Notwithstanding the provisions of subsection (d)(1), a county may provide that rights shall be vested for a period exceeding two years but not exceeding five years where warranted in light of all relevant circumstances, including, but not limited to, the size and phasing of development, the level of investment, the need for the development, economic cycles, and market conditions.  These determinations shall be in the sound discretion of the county.

(3)        Notwithstanding the provisions of (d)(1) and (d)(2), the county may provide by ordinance that approval by a county of a phased development plan shall vest the zoning classification or classifications so approved for a period not to exceed five years.  The document that triggers such vesting shall be so identified at the time of its approval.  The county still may require the landowner to submit a site specific development plan for approval by the county with respect to each phase or phases in order to obtain final approval to develop within the restrictions of the vested zoning classification or classifications.  Nothing in this section shall be construed to require a county to adopt an ordinance providing for vesting of rights upon approval of a phased development plan.

(4)        Following approval or conditional approval of a site specific development plan or a phased development plan, nothing in this section shall exempt such a plan from subsequent reviews and approvals by the county to ensure compliance with the terms and conditions of the original approval, provided that such reviews and approvals are not inconsistent with said original approval.  Nothing in this section shall prohibit the county from revoking the original approval for failure to comply with applicable terms and conditions of the approval or the zoning ordinance.

(5)        Upon issuance of a building permit, the provisions of G.S. 153A‑358 and G.S. 153A‑362 shall apply, except that a permit shall not expire or be revoked because of the running of time while a vested right under this section is outstanding.

(6)        A right which has been vested as provided in this section shall terminate at the end of the applicable vesting period with respect to buildings and uses for which no valid building permit applications have been filed.

(e)        Subsequent changes prohibited; exceptions.

(1)        A vested right, once established as provided for in this section, precludes any zoning action by a county which would change, alter, impair, prevent, diminish, or otherwise delay the development or use of the property as set forth in an approved site specific development plan or an approved phased development plan, except:

a.         With the written consent of the affected landowner;

b.         Upon findings, by ordinance after notice and a public hearing, that natural or man‑made hazards on or in the immediate vicinity of the property, if uncorrected, would pose a serious threat to the public health, safety, and welfare if the project were to proceed as contemplated in the site specific development plan or the phased development plan;

c.         To the extent that the affected landowner receives compensation for all costs, expenses, and other losses incurred by the landowner, including, but not limited to, all fees paid in consideration of financing, and all architectural, planning, marketing, legal, and other consultant's fees incurred after approval by the county, together with interest thereon at the legal rate until paid. Compensation shall not include any diminution in the value of the property which is caused by such action;

d.         Upon findings, by ordinance after notice and a hearing, that the landowner or his representative intentionally supplied inaccurate information or made material misrepresentations which made a difference in the approval by the county of the site specific development plan or the phased development plan; or

e.         Upon the enactment or promulgation of a State or federal law or regulation which precludes development as contemplated in the site specific development plan or the phased development plan, in which case the county may modify the affected provisions, upon a finding that the change in State or federal law has a fundamental effect on the plan, by ordinance after notice and a hearing.

(2)        The establishment of a vested right shall not preclude the application of overlay zoning which imposes additional requirements but does not affect the allowable type or intensity of use, or ordinances or regulations which are general in nature and are applicable to all property subject to land‑use regulation by a county, including, but not limited to, building, fire, plumbing, electrical, and mechanical codes.  Otherwise applicable new regulations shall become effective with respect to property which is subject to a site specific development plan or a phased development plan upon the expiration or termination of the vesting rights period provided for in this section.

(3)        Notwithstanding any provision of this section, the establishment of a vested right shall not preclude, change or impair the authority of a county to adopt and enforce zoning ordinance provisions governing nonconforming situations or uses.

(f)         Miscellaneous provisions.

(1)        A vested right obtained under this section is not a personal right, but shall attach to and run with the applicable property.  After approval of a site specific development plan or a phased development plan, all successors to the original landowner shall be entitled to exercise such rights.

(2)        Nothing in this section shall preclude judicial determination, based on common‑law principles or other statutory provisions, that a vested right exists in a particular case or that a compensable taking has occurred.  Except as expressly provided in this section, nothing in this section shall be construed to alter the existing common law.

(3)        In the event a county fails to adopt an ordinance setting forth what constitutes a site specific development plan triggering a vested right, a landowner may establish a vested right with respect to property upon the approval of a zoning permit, or otherwise may seek appropriate relief from the Superior Court Division of the General Court of Justice. (1989 (Reg. Sess., 1990), c. 996, s. 6.)



§ 153A-345. Board of adjustment.

§ 153A‑345.  Board of adjustment.

(a)        The board of commissioners may provide for the appointment and compensation, if any, of a board of adjustment consisting of at least five members, each to be appointed for three years. In appointing the original members of the board, or in filling vacancies caused by the expiration of the terms of existing members, the board of commissioners may appoint some members for less than three years to the end that thereafter the terms of all members do not expire at the same time. The board of commissioners may provide for the appointment and compensation, if any, of alternate members to serve on the board in the absence or temporary disqualification of any regular member or to fill a vacancy pending appointment of a member. Alternate members shall be appointed for the same term, at the same time, and in the same manner as regular members. Each alternate member, while attending any regular or special meeting of the board and serving on behalf of a regular member, has and may exercise all the powers and duties of a regular member. If the board of commissioners does not zone the entire territorial jurisdiction of the county, each designated zoning area shall have at least one resident as a member of the board of adjustment.

A county may designate a planning board or the board of county commissioners to perform any or all of the duties of a board of adjustment in addition to its other duties.

(b)        A zoning ordinance or those provisions of a unified development ordinance adopted pursuant to the authority granted in this Part shall provide that the board of adjustment shall hear and decide appeals from and review any order, requirement, decision, or determination made by an administrative official charged with the enforcement of that ordinance. Any person aggrieved or any officer, department, board, or bureau of the county may take an appeal. Appeals shall be taken within times prescribed by the board of adjustment by general rule, by filing with the officer from whom the appeal is taken and with the board of adjustment a notice of appeal, specifying the grounds thereof. The officer from whom the appeal is taken shall forthwith transmit to the board all the papers constituting the record upon which action appealed from was taken. An appeal stays all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken certifies to the board of adjustment, after notice of appeal has been filed with him, that because of facts stated in the certificate a stay would, in his opinion, cause imminent peril to life or property or that because the violation charged is transitory in nature a stay would seriously interfere with enforcement of the ordinance. In that case proceedings may not be stayed except by a restraining order, which may be granted by the board of adjustment or by a court of record on application, on notice to the officer from whom the appeal is taken and on due cause shown. The board of adjustment shall fix a reasonable time for the hearing of the appeal, give due notice of the appeal to the parties, and decide the appeal within a reasonable time. The board of adjustment may reverse or affirm, in whole or in part, or may modify the order, requirement, decision, or determination appealed from, and shall make any order, requirement, decision, or determination that in its opinion ought to be made in the circumstances. To this end the board has all of the powers of the officer from whom the appeal is taken.

(c)        The zoning ordinance may provide that the board of adjustment may permit special exceptions to the zoning regulations in specified classes of cases or situations as provided in subsection (d) of this section, not including variances in permitted uses, and that the board may use special and conditional use permits, all to be in accordance with the principles, conditions, safeguards, and procedures specified in the ordinance. The ordinance may also authorize the board to interpret zoning maps and pass upon disputed questions of lot lines or district boundary lines and similar questions that may arise in the administration of the ordinance. The board shall hear and decide all matters referred to it or upon which it is required to pass under the zoning ordinance.

(d)        When practical difficulties or unnecessary hardships would result from carrying out the strict letter of a zoning ordinance, the board of adjustment shall have the power to vary or modify any regulation or provision of the ordinance so that the spirit of the ordinance is observed, public safety and welfare secured, and substantial justice done. No change in permitted uses may be authorized by variance. Appropriate conditions, which must be reasonably related to the condition or circumstance that gives rise to the need for a variance, may be imposed on any approval issued by the board.

(e)        The board of adjustment, by a vote of four‑fifths of its members, may reverse any order, requirement, decision, or determination of an administrative officer charged with enforcing an ordinance adopted pursuant to this Part, or may decide in favor of the applicant a matter upon which the board is required to pass under the ordinance, or may grant a variance from the provisions of the ordinance. For the purposes of this subsection, vacant positions on the board and members who are disqualified from voting on a quasi‑judicial matter shall not be considered "members of the board" for calculation of the requisite supermajority if there are no qualified alternates available to take the place of such members.

(e1)      A member of the board or any other body exercising quasi‑judicial functions pursuant to this Article shall not participate in or vote on any quasi‑judicial matter in a manner that would violate affected persons' constitutional rights to an impartial decision maker. Impermissible conflicts include, but are not limited to, a member having a fixed opinion prior to hearing the matter that is not susceptible to change, undisclosed ex parte communications, a close familial, business, or other associational relationship with an affected person, or a financial interest in the outcome of the matter. If an objection is raised to a member's participation and that member does not recuse himself or herself, the remaining members shall by majority vote rule on the objection.

(e2)      Each decision of the board is subject to review by the superior court by proceedings in the nature of certiorari. Any petition for review by the superior court shall be filed with the clerk of superior court within 30 days after the decision of the board is filed in such office as the ordinance specifies, or after a written copy thereof is delivered to every aggrieved party who has filed a written request for such copy with the secretary or chairman of the board at the time of its hearing of the case, whichever is later. The decision of the board may be delivered to the aggrieved party either by personal service or by registered mail or certified mail return receipt requested.

(f)         The chairman of the board of adjustment or any member temporarily acting as chairman may in his official capacity administer oaths to witnesses in any matter coming before the board.

(g)        The board of adjustment may subpoena witnesses and compel the production of evidence. If a person fails or refuses to obey a subpoena issued pursuant to this subsection, the board of adjustment may apply to the General Court of Justice for an order requiring that its order be obeyed, and the court shall have jurisdiction to issue these orders after notice to all proper parties. No testimony of any witness before the board of adjustment pursuant to a subpoena issued in exercise of the power conferred by this subsection may be used against the witness in the trial of any civil or criminal action other than a prosecution for false swearing committed on the examination. Any person who, while under oath during a proceeding before the board of adjustment, willfully swears falsely, is guilty of a Class 1 misdemeanor.  (1959, c. 1006, s. 1; 1965, c. 194, s. 4; 1967, c. 1208, ss. 5‑7; 1973, c. 822, s. 1; 1979, c. 611, s. 4; c. 635; 1981, c. 891, s. 8; 1985, c. 397, s. 1; 2005‑418, s. 8(b); 2009‑421, s. 6.)



§ 153A-346. Conflict with other laws.

§ 153A‑346.  Conflict with other laws.

When regulations made under authority of this Part require a greater width or size of yards or courts, or require a lower height of a building or fewer number of stories, or require a greater percentage of a lot to be left unoccupied, or impose other higher standards than are required in any other statute or local ordinance or regulation, the regulations made under authority of this Part govern. When the provisions of any other statute or local ordinance or regulation require a greater width or size of yards or courts, or require a lower height of a building or a fewer number of stories, or require a greater percentage of a lot to be left unoccupied, or impose other higher standards than are required by regulations made under authority of this Part, the provisions of the other statute or local ordinance or regulation govern. (1959, c. 1006, s. 1; 1973, c. 822, s. 1.)



§ 153A-347. Part applicable to buildings constructed by the State and its subdivisions; exception.

§ 153A‑347.  Part applicable to buildings constructed by the State and its subdivisions; exception.

Each provision of this Part is applicable to the erection, construction, and use of buildings by the State of North Carolina and its political subdivisions.

Notwithstanding the provisions of any general or local law or ordinance, no land owned by the State of North Carolina may be included within an overlay district or a special use or conditional use district without approval of the Council of State. (1959, c. 1006, s. 1; 1973, c. 822, s. 1; 1985, c. 607, s. 4.)



§ 153A-348. Statute of limitations.

§ 153A‑348.  Statute of limitations.

A cause of action as to the validity of any zoning ordinance, or amendment thereto, adopted under this Part or other applicable law shall accrue upon adoption of the ordinance, or amendment thereto, and shall be brought within two months as provided in G.S. 1‑54.1. (1981, c. 705, s. 2; 1995 (Reg. Sess., 1996), c. 746, s. 6.)



§ 153A-349. Appeals in the nature of certiorari.

§ 153A‑349.  Appeals in the nature of certiorari.

(a)        Whenever appeals of quasi‑judicial decisions of decision‑making boards are to superior court and in the nature of certiorari as required by this Article, the provisions of G.S. 160A‑393 shall be applicable to those appeals.

(b)        For purposes of this section, as used in G.S. 160A‑393, the term "city council" shall be deemed to refer to the "board of commissioners," and the term "city" or "municipal" shall be deemed to refer to the "county."

(c)        For purposes of this section, the "impermissible conflict as described in G.S. 160A‑388(e1)" shall mean "impermissible conflict as described in G.S. 153A‑345(e1)."  (2009‑421, s. 1(b).)



§ 153A-349.1. Authorization for development agreements.

Part 3A. Development Agreements.

§ 153A‑349.1.  Authorization for development agreements.

(a)        The General Assembly finds:

(1)        Large‑scale development projects often occur in multiple phases extending over a period of years, requiring a long‑term commitment of both public and private resources.

(2)        Such large‑scale developments often create potential community impacts and potential opportunities that are difficult or impossible to accommodate within traditional zoning processes.

(3)        Because of their scale and duration, such large‑scale projects often require careful integration between public capital facilities planning, financing, and construction schedules and the phasing of the private development.

(4)        Because of their scale and duration, such large‑scale projects involve substantial commitments of private capital by developers, which developers are usually unwilling to risk without sufficient assurances that development standards will remain stable through the extended period of the development.

(5)        Because of their size and duration, such developments often permit communities and developers to experiment with different or nontraditional types of development concepts and standards, while still managing impacts on the surrounding areas.

(6)        To better structure and manage development approvals for such large‑scale developments and ensure their proper integration into local capital facilities programs, local governments need the flexibility in negotiating such developments.

(b)        Local governments and agencies may enter into development agreements with developers, subject to the procedures and requirements of this Part. In entering into such agreements, a local government may not exercise any authority or make any commitment not authorized by general or local act and may not impose any tax or fee not authorized by otherwise applicable law.

(c)        This Part is supplemental to the powers conferred upon local governments and does not preclude or supersede rights and obligations established pursuant to other law regarding building permits, site‑specific development plans, phased development plans, or other provisions of law. (2005‑426, s. 9(b).)



§ 153A-349.2. Definitions.

§ 153A‑349.2.  Definitions.

The following definitions apply in this Part:

(1)        Comprehensive plan.  The comprehensive plan, land‑use plan, small area plans, neighborhood plans, transportation plan, capital improvement plan, official map, and any other plans regarding land use and development that have been officially adopted by the governing board.

(2)        Developer.  A person, including a governmental agency or redevelopment authority, who intends to undertake any development and who has a legal or equitable interest in the property to be developed.

(3)        Development.  The planning for or carrying out of a building activity, the making of a material change in the use or appearance of any structure or property, or the dividing of land into two or more parcels. "Development", as designated in a law or development permit, includes the planning for and all other activity customarily associated with it unless otherwise specified. When appropriate to the context, "development" refers to the planning for or the act of developing or to the result of development. Reference to a specific operation is not intended to mean that the operation or activity, when part of other operations or activities, is not development. Reference to particular operations is not intended to limit the generality of this item.

(4)        Development permit.  A building permit, zoning permit, subdivision approval, special or conditional use permit, variance, or any other official action of local government having the effect of permitting the development of property.

(5)        Governing body.  The board of county commissioners of a county.

(6)        Land development regulations.  Ordinances and regulations enacted by the appropriate governing body for the regulation of any aspect of development and includes zoning, subdivision, or any other land development ordinances.

(7)        Laws.  All ordinances, resolutions, regulations, comprehensive plans, land development regulations, policies, and rules adopted by a local government affecting the development of property, and includes laws governing permitted uses of the property, density, design, and improvements.

(8)        Local government.  Any county that exercises regulatory authority over and grants development permits for land development or which provides public facilities.

(9)        Local planning board.  Any planning board established pursuant to G.S. 153A‑321.

(10)      Person.  An individual, corporation, business or land trust, estate, trust, partnership, association, two or more persons having a joint or common interest, State agency, or any legal entity.

(11)      Property.  All real property subject to land‑use regulation by a local government and includes any improvements or structures customarily regarded as a part of real property.

(12)      Public facilities.  Major capital improvements, including, but not limited to, transportation, sanitary sewer, solid waste, drainage, potable water, educational, parks and recreational, and health systems and facilities. (2005‑426, s. 9(b).)



§ 153A-349.3. Local governments authorized to enter into development agreements; approval of governing body required.

§ 153A‑349.3.  Local governments authorized to enter into development agreements; approval of governing body required.

A local government may establish procedures and requirements, as provided in this Part, to consider and enter into development agreements with developers. A development agreement must be approved by the governing body of a local government by ordinance. (2005‑426, s. 9(b).)



§ 153A-349.4. Developed property must contain certain number of acres; permissible durations of agreements.

§ 153A‑349.4.  Developed property must contain certain number of acres; permissible durations of agreements.

A local government may enter into a development agreement with a developer for the development of property as provided in this Part, provided the property contains 25 acres or more of developable property (exclusive of wetlands, mandatory buffers, unbuildable slopes, and other portions of the property which may be precluded from development at the time of application). Development agreements shall be of a term specified in the agreement, provided they may not be for a term exceeding 20 years. (2005‑426, s. 9(b).)



§ 153A-349.5. Public hearing.

§ 153A‑349.5.  Public hearing.

Before entering into a development agreement, a local government shall conduct a public hearing on the proposed agreement following the procedures set forth in G.S. 153A‑323 regarding zoning ordinance adoption or amendment. The notice for the public hearing must specify the location of the property subject to the development agreement, the development uses proposed on the property, and must specify a place where a copy of the proposed development agreement can be obtained. In the event that the development agreement provides that the local government shall provide certain public facilities, the development agreement shall provide that the delivery date of such public facilities will be tied to successful performance by the developer in implementing the proposed development (such as meeting defined completion percentages or other performance standards). (2005‑426, s. 9(b).)



§ 153A-349.6. What development agreement must provide; what it may provide; major modification requires public notice and hearing.

§ 153A‑349.6.  What development agreement must provide; what it may provide; major modification requires public notice and hearing.

(a)        A development agreement shall at a minimum include all of the following:

(1)        A legal description of the property subject to the agreement and the names of its legal and equitable property owners.

(2)        The duration of the agreement. However, the parties are not precluded from entering into subsequent development agreements that may extend the original duration period.

(3)        The development uses permitted on the property, including population densities and building types, intensities, placement on the site, and design.

(4)        A description of public facilities that will service the development, including who provides the facilities, the date any new public facilities, if needed, will be constructed, and a schedule to assure public facilities are available concurrent with the impacts of the development.

(5)        A description, where appropriate, of any reservation or dedication of land for public purposes and any provisions to protect environmentally sensitive property.

(6)        A description of all local development permits approved or needed to be approved for the development of the property together with a statement indicating that the failure of the agreement to address a particular permit, condition, term, or restriction does not relieve the developer of the necessity of complying with the law governing their permitting requirements, conditions, terms, or restrictions.

(7)        A description of any conditions, terms, restrictions, or other requirements determined to be necessary by the local government for the public health, safety, or welfare of its citizens.

(8)        A description, where appropriate, of any provisions for the preservation and restoration of historic structures.

(b)        A development agreement may provide that the entire development or any phase of it be commenced or completed within a specified period of time. The development agreement must provide a development schedule, including commencement dates and interim completion dates at no greater than five‑year intervals; provided, however, the failure to meet a commencement or completion date shall not, in and of itself, constitute a material breach of the development agreement pursuant to G.S. 153A‑349.8 but must be judged based upon the totality of the circumstances. The development agreement may include other defined performance standards to be met by the developer. The developer may request a modification in the dates as set forth in the agreement. Consideration of a proposed major modification of the agreement shall follow the same procedures as required for initial approval of a development agreement.

(c)        If more than one local government is made party to an agreement, the agreement must specify which local government is responsible for the overall administration of the development agreement.

(d)        The development agreement also may cover any other matter not inconsistent with this Part. (2005‑426, s. 9(b).)



§ 153A-349.7. Law in effect at time of agreement governs development; exceptions.

§ 153A‑349.7.  Law in effect at time of agreement governs development; exceptions.

(a)        Unless the development agreement specifically provides for the application of subsequently enacted laws, the laws applicable to development of the property subject to a development agreement are those in force at the time of execution of the agreement.

(b)        Except for grounds specified in G.S. 153A‑344.1(e), a local government may not apply subsequently adopted ordinances or development policies to a development that is subject to a development agreement.

(c)        In the event State or federal law is changed after a development agreement has been entered into and the change prevents or precludes compliance with one or more provisions of the development agreement, the local government may modify the affected provisions, upon a finding that the change in State or federal law has a fundamental effect on the development agreement, by ordinance after notice and a hearing.

(d)        This section does not abrogate any rights preserved by G.S. 153A‑344 or G.S. 153A‑344.1, or that may vest pursuant to common law or otherwise in the absence of a development agreement. (2005‑426, s. 9(b).)



§ 153A-349.8. Periodic review to assess compliance with agreement; material breach by developer; notice of breach; cure of breach or modification or termination of agreement.

§ 153A‑349.8.  Periodic review to assess compliance with agreement; material breach by developer; notice of breach; cure of breach or modification or termination of agreement.

(a)        Procedures established pursuant to G.S. 153A‑349.3 must include a provision for requiring periodic review by the zoning administrator or other appropriate officer of the local government at least every 12 months, at which time the developer must be required to demonstrate good faith compliance with the terms of the development agreement.

(b)        If, as a result of a periodic review, the local government finds and determines that the developer has committed a material breach of the terms or conditions of the agreement, the local government shall serve notice in writing, within a reasonable time after the periodic review, upon the developer setting forth with reasonable particularity the nature of the breach and the evidence supporting the finding and determination, and providing the developer a reasonable time in which to cure the material breach.

(c)        If the developer fails to cure the material breach within the time given, then the local government unilaterally may terminate or modify the development agreement; provided, the notice of termination or modification may be appealed to the board of adjustment in the manner provided by G.S. 153A‑345(b). (2005‑426, s. 9(b).)



§ 153A-349.9. Amendment or cancellation of development agreement by mutual consent of parties or successors in interest.

§ 153A‑349.9.  Amendment or cancellation of development agreement by mutual consent of parties or successors in interest.

A development agreement may be amended or canceled by mutual consent of the parties to the agreement or by their successors in interest. (2005‑426, s. 9(b).)



§ 153A-349.10. Validity and duration of agreement entered into prior to change of jurisdiction; subsequent modification or suspension.

§ 153A‑349.10.  Validity and duration of agreement entered into prior to change of jurisdiction; subsequent modification or suspension.

(a)        Except as otherwise provided by this Part, any development agreement entered into by a local government before the effective date of a change of jurisdiction shall be valid for the duration of the agreement, or eight years from the effective date of the change in jurisdiction, whichever is earlier. The parties to the development agreement and the local government assuming jurisdiction have the same rights and obligations with respect to each other regarding matters addressed in the development agreement as if the property had remained in the previous jurisdiction.

(b)        A local government assuming jurisdiction may modify or suspend the provisions of the development agreement if the local government determines that the failure of the local government to do so would place the residents of the territory subject to the development agreement, or the residents of the local government, or both, in a condition dangerous to their health or safety, or both. (2005‑426, s. 9(b).)



§ 153A-349.11. Developer to record agreement within 14 days; burdens and benefits inure to successors in interest.

§ 153A‑349.11.  Developer to record agreement within 14 days; burdens and benefits inure to successors in interest.

Within 14 days after a local government enters into a development agreement, the developer shall record the agreement with the register of deeds in the county where the property is located. The burdens of the development agreement are binding upon, and the benefits of the agreement shall inure to, all successors in interest to the parties to the agreement. (2005‑426, s. 9(b).)



§ 153A-349.12. Applicability to local government of constitutional and statutory procedures for approval of debt.

§ 153A‑349.12.  Applicability to local government of constitutional and statutory procedures for approval of debt.

In the event that any of the obligations of the local government in the development agreement constitute debt, the local government shall comply, at the time of the obligation to incur the debt and before the debt becomes enforceable against the local government, with any applicable constitutional and statutory procedures for the approval of this debt. (2005‑426, s. 9(b).)



§ 153A-349.13. Relationship of agreement to building or housing code.

§ 153A‑349.13.  Relationship of agreement to building or housing code.

A development agreement adopted pursuant to this Chapter shall not exempt the property owner or developer from compliance with the State Building Code or State or local housing codes that are not part of the local government's planning, zoning, or subdivision regulations. (2005‑426, s. 9(b).)



§ 153A-349.50. Purpose and compliance with federal law.

Part 3B. Wireless Telecommunications Facilities.

§ 153A‑349.50.  Purpose and compliance with federal law.

(a)        Purpose.  The purpose of this section is to ensure the safe and efficient integration of facilities necessary for the provision of advanced wireless telecommunications services throughout the community and to ensure the ready availability of reliable wireless service to the public, government agencies, and first responders, with the intention of furthering the public safety and general welfare. The following standards shall apply to a county's actions, as a regulatory body, in the regulation of the placement, construction, or modification of a wireless communications facility.

(b)        Compliance with the Federal Communications Act.  The placement, construction, or modification of wireless communications facilities shall be in conformity with the Federal Communications Act, 47 U.S.C. § 332 as amended, and in accordance with the rules promulgated by the Federal Communications Commission. (2007‑526, s. 2.)



§ 153A-349.51. Definitions.

§ 153A‑349.51.  Definitions.

The following definitions apply in this Part:

(1)        Antenna.  Communications equipment that transmits and receives electromagnetic radio signals used in the provision of all types of wireless communications services.

(2)        Application.  A formal request submitted to the county to construct or modify a wireless support structure or a wireless facility.

(3)        Building permit.  An official administrative authorization issued by the county prior to beginning construction consistent with the provisions of G.S. 153A‑357.

(4)        Collocation.  The installation of new wireless facilities on previously‑approved structures, including towers, buildings, utility poles, and water tanks.

(5)        Equipment enclosure.  An enclosed structure, cabinet, or shelter used to contain radio or other equipment necessary for the transmission or reception of wireless communication signals.

(5a)      Fall zone.  The area in which a wireless support structure may be expected to fall in the event of a structural failure, as measured by engineering standards.

(6)        Land development regulation.  Any ordinance enacted pursuant to this Part.

(7)        Search ring.  The area within which a wireless facility must be located in order to meet service objectives of the wireless service provider using the wireless facility or wireless support structure.

(8)        Utility pole.  A structure that is designed for and used to carry lines, cables, or wires for telephone, cable television, or electricity, or to provide lighting.

(9)        Wireless facility.  The set of equipment and network components, exclusive of the underlying support structure or tower, including antennas, transmitters, receivers base stations, power supplies, cabling, and associated equipment necessary to provide wireless data and telecommunications services to a discrete geographic area.

(10)      Wireless support structure.  A new or existing structure, such as a monopole, lattice tower, or guyed tower that is designed to support or capable of supporting wireless facilities. A utility pole is not a wireless support structure. (2007‑526, s. 2.)



§ 153A-349.52. Construction of wireless facilities and wireless support structures.

§ 153A‑349.52.  Construction of wireless facilities and wireless support structures.

(a)        A county may plan for and regulate the siting or modification of wireless support structures and wireless facilities in accordance with land development regulations and in conformity with this Part. Except as expressly stated, nothing in this Part shall limit a county from regulating applications to construct, modify, or maintain wireless support structures, or construct, modify, maintain, or collocate wireless facilities on a wireless support structure based on consideration of land use, public safety, and zoning considerations, including aesthetics, landscaping, structural design, setbacks, and fall zones, or State and local building code requirements, consistent with the provisions of federal law provided in G.S. 153A‑349.50. For purposes of this Part, public safety shall not include requirements relating to radio frequency emissions of wireless facilities.

(b)        Any person that proposes to construct or modify a wireless support structure or wireless facility within the planning and land‑use jurisdiction of a county must do both of the following:

(1)        Submit a completed application with the necessary copies and attachments to the appropriate planning authority.

(2)        Comply with any local ordinances concerning land use and any applicable permitting processes.

(c)        A county's review of an application for the placement, construction, or modification of a wireless facility or wireless support structure shall only address public safety, land development, or zoning issues. In reviewing an application, the county may not require information on or evaluate an applicant's business decisions about its designed service, customer demand for its service, or quality of its service to or from a particular area or site. In reviewing an application the county may review the following:

(1)        Applicable public safety, land use, or zoning issues addressed in its adopted regulations, including aesthetics, landscaping, land‑use based location priorities, structural design, setbacks, and fall zones.

(2)        Information or materials directly related to an identified public safety, land development or zoning issue including evidence that no existing or previously approved structure can reasonably be used for the antenna placement instead of the construction of a new tower, that residential, historic, and designated scenic areas cannot be served from outside the area, or that the proposed height of a new tower or initial antenna placement or a proposed height increase of a modified tower, replacement tower, or collocation is necessary to provide the applicant's designed service.

(3)        A county may require applicants for new wireless facilities to evaluate the reasonable feasibility of collocating new antennas and equipment on an existing structure or structures within the applicant's search ring. Collocation on an existing structure is not reasonably feasible if collocation is technically or commercially impractical or the owner of the tower is unwilling to enter into a contract for such use at fair market value. Counties may require information necessary to determine whether collocation on existing structures is reasonably feasible.

(d)        A collocation application entitled to streamlined processing under G.S. 153A‑349.53 shall be deemed complete unless the city provides notice in writing to the applicant within 45 days of submission or within some other mutually agreed upon timeframe. The notice shall identify the deficiencies in the application which, if cured, would make the application complete. The application shall be deemed complete on resubmission if the additional materials cure the deficiencies identified.

(e)        The county shall issue a written decision approving or denying an application within 45 days in the case of collocation applications entitled to streamlined processing under G.S. 153A‑349.53 and within a reasonable period of time consistent with the issuance of other land‑use permits in the case of other applications, each as measured from the time the application is deemed complete.

(f)         A county may fix and charge an application fee, consulting fee, or other fee associated with the submission, review, processing, and approval of an application to site or modify wireless support structures or wireless facilities that is based on the costs of the services provided and does not exceed what is usual and customary for such services. Any charges or fees assessed by a county on account of an outside consultant shall be fixed in advance and incorporated into a permit or application fee and shall be based on the reasonable costs to be incurred by the county in connection with the regulatory review authorized under this section. The foregoing does not prohibit a county from imposing additional reasonable and cost based fees for costs incurred should an applicant amend its application. On request, the amount of the consultant charges incorporated into the permit or application fee shall be separately identified and disclosed to the applicant.

(g)        The county may condition approval of an application for a new wireless support structure on the provision of documentation prior to the issuance of a building permit establishing the existence of one or more parties, including the owner of the wireless support structure, who intend to locate wireless facilities on the wireless support structure. A county shall not deny an initial land‑use or zoning permit based on such documentation. A county may condition a permit on a requirement to construct facilities within a reasonable period of time, which shall be no less than 24 months.

(h)        The county may not require the placement of wireless support structures or wireless facilities on county owned or leased property, but may develop a process to encourage the placement of wireless support structures or facilities on county owned or leased property, including an expedited approval process.

(i)         This section shall not be construed to limit the provisions or requirements of any historic district or landmark regulation adopted pursuant to Part 3C of this Article. (2007‑526, s. 2.)



§ 153A-349.53. Collocation of wireless facilities.

§ 153A‑349.53.  Collocation of wireless facilities.

(a)        Applications for collocation entitled to streamlined processing under this section shall be reviewed for conformance with applicable site plan and building permit requirements but shall not otherwise be subject to zoning requirements, including design or placement requirements, or public hearing review.

(b)        Applications for collocation of wireless facilities are entitled to streamlined processing if the addition of the additional wireless facility does not exceed the number of wireless facilities previously approved for the wireless support structure on which the collocation is proposed and meets all the requirements and conditions of the original approval. This provision applies to wireless support structures which are approved on or after December 1, 2007.

(c)        The streamlined process set forth in subsection (a) of this section shall apply to all collocations, in addition to collocations qualified for streamlined processing under subsection (b) of this section, that meet the following requirements:

(1)        The collocation does not increase the overall height and width of the tower or wireless support structure to which the wireless facilities are to be attached.

(2)        The collocation does not increase the ground space area approved in the site plan for equipment enclosures and ancillary facilities.

(3)        The wireless facilities in the proposed collocation comply with applicable regulations, restrictions, or conditions, if any, applied to the initial wireless facilities placed on the tower or other wireless support structure.

(4)        The additional wireless facilities comply with all federal, State, and local safety requirements.

(5)        The collocation does not exceed the applicable weight limits for the wireless support structure. (2007‑526, s. 2.)



§ 153A-350. "Building" defined.

Part 4. Building Inspection.

§ 153A‑350.  "Building" defined.

As used in this Part, the words "building" or "buildings" include other structures. (1973, c. 822, s. 1.)



§ 153A-350.1. Tribal lands.

§ 153A‑350.1.  Tribal lands.

As used in this Part, the term:

(1)        "Board of commissioners" includes the Tribal Council of such tribe.

(2)        "County" or "counties" also means a federally recognized Indian Tribe, and as to such tribe includes lands held in trust for the tribe. (1999‑78, s. 1.)



§ 153A-351. Inspection department; certification of electrical inspectors.

§ 153A‑351.  Inspection department; certification of electrical inspectors.

(a)        A county may create an inspection department, consisting of one or more inspectors who may be given the titles of building inspector, electrical inspector, plumbing inspector, housing inspector, zoning inspector, heating and air‑conditioning inspector, fire prevention inspector, deputy or assistant inspector, or any other title that is generally descriptive of the duties assigned.  The department may be headed by a superintendent or director of inspections.

(a1)      Every county shall perform the duties and responsibilities set forth in G.S. 153A‑352 either by:

(1)        Creating its own inspection department;

(2)        Creating a joint inspection department in cooperation with one or more other units of local government, pursuant to G.S. 153A‑353 or Part 1 of Article 20 of Chapter 160A; or,

(3)        Contracting with another unit of local government for the provision of inspection services pursuant to Part 1 of Article 20 of Chapter 160A.

Such action shall be taken no later than the applicable date in the schedule below, according to the county's population as published in the 1970 United States Census:

Counties over 75,000 population  July 1, 1979

Counties between 50,001 and 75,000  July 1, 1981

Counties between 25,001 and 50,000  July 1, 1983

Counties 25,000 and under  July 1, 1985.

In the event that any county shall fail to provide inspection services by the date specified above or shall cease to provide such services at any time thereafter, the Commissioner of Insurance shall arrange for the provision of such services, either through personnel employed by his Department or through an arrangement with other units of government.  In either event, the Commissioner shall have and may exercise within the county's jurisdiction all powers made available to the board of county commissioners with respect to building inspection under Part 4 of Article 18 of this Chapter and Part 1 of Article 20 of Chapter 160A.  Whenever the Commissioner has intervened in this manner, the county may assume provision of inspection services only after giving the Commissioner two years' written notice of its intention to  do so; provided, however, that the Commissioner may waive this requirement or permit assumption at an earlier date if he finds that such earlier assumption will not unduly interfere with arrangements he has made for the provision of those services.

(b)        No person may perform electrical inspections pursuant to this Part unless he has been certified as qualified by the Commissioner of Insurance.  To be certified a person must pass a written examination based on the electrical regulations included in the latest edition of the State Building Code as filed with the Secretary of State.  The examination shall be under the supervision of and conducted according to rules and regulations prescribed by the Chief State Electrical Inspector or Engineer of the State Department of Insurance and the Board of Examiners of Electrical Contractors.  It shall be held quarterly, in Raleigh or any other place designated by the Chief State Electrical Inspector or Engineer.

The rules and regulations may provide for the certification of class I, class II, and class III inspectors, according to the results of the examination.  The examination shall be based on the type and character of electrical installations being made in the territory in which the applicant wishes to serve as an electrical inspector.  A class I inspector may serve anywhere in the State, but class II and class III inspectors shall be limited to service in the territory for  which they have qualified.

The Commissioner of Insurance shall issue a certificate to each person who passes the examination, approving the person for service in a designated territory.  To remain valid, a certificate must be renewed each January by payment of an annual renewal fee of one dollar ($1.00).  The examination fee shall be five dollars ($5.00).

If the person appointed by a county as electrical inspector fails to pass the examination, the county shall continue to make appointments until an appointee has passed the examination.  For the interim the Commissioner of Insurance may authorize the county to use a temporary inspector.

The provisions of this subsection shall become void and ineffective on such date as the North Carolina Code Officials Qualification Board certifies to the Secretary of State that it has placed in effect a certification system for electrical inspectors pursuant to its authority granted by Article 9C of Chapter 143 of the General Statutes. (1937, c. 57; 1941, c. 105; 1947, c. 719; 1951, c. 651; 1953, c. 984; 1955, cc. 144, 942, 1171; 1957, cc. 415, 456, 1286, 1294; 1959, cc. 399, 940, 1031; 1961, cc. 763, 884, 1036; 1963, cc. 639, 868; 1965, cc. 243, 371, 453, 494, 846; 1967, cc. 45, 73, 113; c. 495, ss. 1, 3; 1969, cc. 675, 918; c. 1003, s. 7; c. 1010, s. 4; c. 1064, ss. 1, 4, 5; c. 1066, s. 1; 1973, c. 822, s. 1; 1977, c. 531, ss. 2, 3; 1991, c. 720, s. 77.)



§ 153A-351.1. Qualifications of inspectors.

§ 153A‑351.1.  Qualifications of inspectors.

On and after the applicable date set forth in the schedule in G.S. 153A‑351, no county shall employ an inspector to enforce the State Building Code as a member of a county or joint inspection department who does not have one of the following types of certificates issued by the North Carolina Code Officials Qualification Board attesting to his qualifications to hold such position: (i) a probationary certificate, valid for one year only; (ii) a standard certificate; or (iii) a limited certificate, which shall be valid only as an authorization for him to continue in the position held on the date specified in G.S. 143‑151.10(c) and which shall become invalid if he does not successfully complete in‑service training prescribed by the Qualification Board within the period specified in G.S. 143‑ 151.10(c). An inspector holding one of the above certificates can be promoted to a position requiring a higher level certificate only upon  issuance by the Board of a standard certificate or probationary certificate appropriate for such new position. (1977, c. 531, s. 4.)



§ 153A-352. Duties and responsibilities.

§ 153A‑352.  Duties and responsibilities.

The duties and responsibilities of an inspection department and of the inspectors in it are to enforce within the county's territorial jurisdiction State and local laws and local ordinances and regulations relating to:

(1)        The construction of buildings;

(2)        The installation of such facilities as plumbing systems, electrical systems, heating systems, refrigeration systems, and air‑conditioning systems;

(3)        The maintenance of buildings in a safe, sanitary, and healthful condition;

(4)        Other matters that may be specified by the board of commissioners.

These duties and responsibilities include receiving applications for permits and issuing or denying permits, making necessary inspections, issuing or denying certificates of compliance, issuing orders to correct violations, bringing judicial actions against actual or threatened violations, keeping adequate records, and taking any other actions that may be required to adequately enforce the laws and ordinances and regulations. The board of commissioners may enact reasonable and appropriate provisions governing the enforcement of the laws and ordinances and regulations. (1937, c. 57; 1941, c. 105; 1947, c. 719; 1951, c. 651; 1953, c. 984; 1955, cc. 144, 942, 1171; 1957, cc. 415, 456, 1286, 1294; 1959, cc. 399, 940, 1031; 1961, cc. 763, 884, 1036; 1963, cc. 639, 868; 1965, cc. 243, 371, 453, 494, 846; 1967, cc. 45, 73, 113; c. 495, ss. 1, 3; 1969, cc. 675, 918; c. 1003, s. 7; c. 1010, s. 4; c. 1064, ss. 1, 4, 5; c. 1066, s. 1; 1973, c. 822, s. 1.)



§ 153A-353. Joint inspection department; other arrangements.

§ 153A‑353.  Joint inspection department; other arrangements.

A county may enter into and carry out contracts with one or more other counties or cities under which the parties agree to create and support a joint inspection department for enforcing those State and local laws and local ordinances and regulations specified in the agreement. The governing bodies of the contracting units may make any necessary appropriations for this purpose.

In lieu of a joint inspection department, a county may designate an inspector from another county or from a city to serve as a member of the county inspection department, with the approval of the governing body of the other county or city. A county may also contract with an individual who is not a city or county employee but who holds one of the applicable certificates as provided in G.S. 153A‑351.1 or G.S. 160A‑411.1 or with the employer of an individual who holds one of the applicable certificates as provided in G.S. 153A‑351.1 or G.S. 160A‑411.1. The inspector, if designated from another county or city under this section, while exercising the duties of the position, is a county employee. The county shall have the same potential liability, if any, for inspections conducted by an individual who is not an employee of the county as it does for an individual who is an employee of the county. The company or individual with whom the county contracts shall have errors and omissions and other insurance coverage acceptable to the county. (1937, c. 57; 1941, c. 105; 1947, c. 719; 1951, c. 651; 1959, c. 940; 1963, c. 639; 1965, c. 371; 1967, c. 495, s. 1; 1969, c. 918; c. 1010, s. 4; c. 1064, ss. 1, 5; c. 1066, s. 1; 1973, c. 822, s. 1; 1993, c. 232, s. 1; 1999‑372, s. 1; 2001‑278, s. 1.)



§ 153A-354. Financial support.

§ 153A‑354.  Financial support.

A county may appropriate any available funds for the support of its inspection department. It may provide for paying inspectors fixed salaries, or it may reimburse them for their services by paying over part or all of any fees collected. It may fix reasonable fees for issuing permits, for inspections, and for other services of the inspection department. (1937, c. 57; 1941, c. 105; 1947, c. 719; 1951, c. 651; 1953, c. 984; 1955, cc. 144, 942, 1171; 1957, cc. 415, 456, 1286, 1294; 1959, cc. 399, 940, 1031; 1961, cc. 763, 884, 1036; 1963, cc. 639, 868; 1965, cc. 243, 371, 453, 494, 846; 1967, cc. 45, 73, 113; c. 495, ss. 1, 3; 1969, cc. 675, 918; c. 1003, s. 7; c. 1010, s. 4; c. 1064, ss. 1, 4, 5; c. 1066, s. 1; 1973, c. 822, s. 1.)



§ 153A-355. Conflicts of interest.

§ 153A‑355.  Conflicts of interest.

Unless he or she is the owner of the building, no member of an inspection department shall be financially interested or employed by a business that is financially interested in furnishing labor, material, or appliances for the construction, alteration, or maintenance of any building within the county's territorial jurisdiction or any part or system thereof, or in making plans or specifications therefor. No member of any inspection department or other individual or an employee of a company contracting with a county to conduct inspections may engage in any work that is inconsistent with his or her duties or with the interest of the county, as determined by the county. The county must find a conflict of interest if any of the following is the case:

(1)        If the individual, company, or employee of a company contracting to perform inspections for the county has worked for the owner, developer, contractor, or project manager of the project to be inspected within the last two years.

(2)        If the individual, company, or employee of a company contracting to perform inspections for the county is closely related to the owner, developer, contractor, or project manager of the project to be inspected.

(3)        If the individual, company, or employee of a company contracting to perform inspections for the county has a financial or business interest in the project to be inspected. (1937, c. 57; 1941, c. 105; 1947, c. 719; 1951, c. 651; 1953, c. 984; 1955, cc. 144, 942, 1171; 1957, cc. 415, 456, 1286, 1294; 1959, cc. 399, 1031; 1961, cc. 763, 884, 1036; 1963, c. 868; 1965, cc. 243, 453, 494, 846; 1967, cc. 45, 73, 113; c. 495, s. 3; 1969, cc. 675, 918; c. 1003, s. 7; c. 1064, ss. 1, 4; c. 1066, s. 1; 1973, c. 822, s. 1; 1993, c. 232, s. 2; 1999‑372, s. 2.)



§ 153A-356. Failure to perform duties.

§ 153A‑356.  Failure to perform duties.

If a member of an inspection department willfully fails to perform the duties required of him by law, or willfully improperly issues a permit, or gives a certificate of compliance without first making the inspections required by law, or willfully improperly gives a certificate of compliance, he is guilty of a Class 1 misdemeanor. (1969, c. 1066, s. 1; 1973, c. 822, s. 1; 1993, c. 539, s. 1064; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 153A-357. Permits.

§ 153A‑357.  Permits.

(a)        No person may commence or proceed with any of the following without first securing from the inspection department with jurisdiction over the site of the work each permit required by the State Building Code and any other State or local law or local ordinance or regulation applicable to the work:

(1)        The construction, reconstruction, alteration, repair, movement to another site, removal, or demolition of any building.

(2)        The installation, extension, or general repair of any plumbing system except that in any one‑ or two‑family dwelling unit a permit shall not be required for the connection of a water heater that is being replaced, provided that the work is performed by a person licensed under G.S. 87‑21, who personally examines the work at completion and ensures that a leak test has been performed on the gas piping, and provided the energy use rate or thermal input is not greater than that of the water heater which is being replaced, there is no change in fuel, energy source, location, capacity, or routing or sizing of venting and piping, and the replacement is installed in accordance with the current edition of the State Building Code.

(3)        The installation, extension, alteration, or general repair of any heating or cooling equipment system.

(4)        The installation, extension, alteration, or general repair of any electrical wiring, devices, appliances, or equipment except that in any one‑ or two‑family dwelling unit a permit shall not be required for repair or replacement of electrical lighting fixtures or devices, such as receptacles and lighting switches, or for the connection of an existing branch circuit to an electric water heater that is being replaced, provided that all of the following requirements are met:

a.         With respect to electric water heaters, the replacement water heater is placed in the same location and is of the same or less capacity and electrical rating as the original.

b.         With respect to electrical lighting fixtures and devices, the replacement is with a fixture or device having the same voltage and the same or less amperage.

c.         The work is performed by a person licensed under G.S. 87‑43.

d.         The repair or replacement installation meets the current edition of the State Building Code, including the State Electrical Code.

A permit shall be in writing and shall contain a provision that the work done shall comply with the State Building Code and all other applicable State and local laws and local ordinances and regulations. Nothing in this section shall require a county to review and approve residential building plans submitted to the county pursuant to Section R‑110 of Volume VII of the North Carolina State Building Code; provided that the county may review and approve such residential building plans as it deems necessary. No permit may be issued unless the plans and specifications are identified by the name and address of the author thereof; and if the General Statutes of North Carolina require that plans for certain types of work be prepared only by a registered architect or registered engineer, no permit may be issued unless the plans and specifications bear the North Carolina seal of a registered architect or of a registered engineer. If a provision of the General Statutes of North Carolina or of any ordinance requires that work be done by a licensed specialty contractor of any kind, no permit for the work may be issued unless the work is to be performed by such a duly licensed contractor. No permit issued under Articles 9 or 9C of G.S. Chapter 143 shall be required for any construction, installation, repair, replacement, or alteration costing five thousand dollars ($5,000) or less in any single‑family residence or farm building unless the work involves: the addition, repair or replacement of load bearing structures; the addition (excluding replacement of same size and capacity) or change in the design of plumbing; the addition, replacement or change in the design of heating, air conditioning, or electrical wiring, devices, appliances, or equipment; the use of materials not permitted by the North Carolina Uniform Residential Building Code; or the addition (excluding replacement of like grade of fire resistance) of roofing. Violation of this section constitutes a Class 1 misdemeanor.

(b)        No permit shall be issued pursuant to subsection (a) for any land‑disturbing activity, as defined in G.S. 113A‑52(6), for any activity covered by G.S. 113A‑57, unless an erosion and sedimentation control plan has been approved by the Sedimentation Pollution Control Commission pursuant to G.S. 113A‑54(d)(4) or by a local government pursuant to G.S. 113A‑61 for the site of the activity or a tract of land including the site of the activity.

(c)       (1)        A county may by ordinance provide that a permit may not be issued under subsection (a) of this section to a person who owes delinquent property taxes, determined under G.S. 105‑360, on property owned by the person. Such ordinance may provide that a building permit may be issued to a person protesting the assessment or collection of property taxes.

(2)        This subsection applies to Alexander, Alleghany, Anson, Bertie, Catawba, Chowan, Davie, Gates, Greene, Lenoir, Lincoln, Iredell, Stokes, Surry, Tyrrell, Wayne, and Yadkin Counties only.

(d)        No permit shall be issued pursuant to subsection (a) of this section for any land‑disturbing activity that is subject to, but does not comply with, the requirements of G.S. 113A‑71.  (1969, c. 1066, s. 1; 1973, c. 822, s. 1; 1981, c. 677, s. 2; 1983, c. 377, s. 2; c. 614, s. 2; 1987 (Reg. Sess., 1988), c. 1000, s. 1; 1993, c. 539, s. 1065; 1994, Ex. Sess., c. 24, s. 14(c); 1993 (Reg. Sess., 1994), c. 741, s. 1; 2002‑165, s. 2.19; 2005‑433, s. 3; 2006‑150, s. 2; 2007‑58, s. 1; 2008‑198, s. 8(c); 2009‑117, s. 1; 2009‑532, s. 2.)



§ 153A-358. Time limitations on validity of permits.

§ 153A‑358.  Time limitations on validity of permits.

A permit issued pursuant to G.S. 153A‑357 expires six months, or any lesser time fixed by ordinance of the county, after the date of issuance if the work authorized by the permit has not commenced. If after commencement the work is discontinued for a period of 12 months, the permit therefor immediately expires. No work authorized by a permit that has expired may thereafter be performed until a new permit has been secured. (1969, c. 1066, s. 1; 1973, c. 822, s. 1.)



§ 153A-359. Changes in work.

§ 153A‑359.  Changes in work.

After a permit has been issued, no change or deviation from the terms of the application, the plans and specifications, or the permit, except if the change or deviation is clearly permissible under the State Building Code, may be made until specific written approval of the proposed change or deviation has been obtained from the inspection department. (1969, c. 1066, s. 1; 1973, c. 822, s. 1.)



§ 153A-360. Inspections of work in progress.

§ 153A‑360.  Inspections of work in progress.

As the work pursuant to a permit progresses, local inspectors shall make as many inspections of the work as may be necessary to satisfy them that it is being done according to the provisions of the applicable State and local laws and local ordinances and regulations and of the terms of the permit. In exercising this power, each member of the inspection department has a right, upon presentation of proper credentials, to enter on any premises within the territorial jurisdiction of the department at any reasonable hour for the purposes of inspection or other enforcement action. (1969, c. 1066, s. 1; 1973, c. 822, s. 1.)



§ 153A-361. Stop orders.

§ 153A‑361.  Stop orders.

Whenever a building or part thereof is being demolished, constructed, reconstructed, altered, or repaired in a hazardous manner, or in substantial violation of a State or local building law or local building ordinance or regulation, or in a manner that endangers life or property, the appropriate inspector may order the specific part of the work that is in violation or that presents such a hazard to be immediately stopped.  The stop order shall be in writing and directed to the person doing the work, and shall state the specific work to be stopped, the specific reasons for the stoppage, and the conditions under which the work may be resumed.  The owner or builder may appeal from a stop order involving alleged violation of the State Building Code or any approved local modification thereof to the North Carolina Commissioner of Insurance or his designee within five days after the day the order is issued.  The owner or builder shall give to the Commissioner of Insurance or his designee written notice of appeal, with a copy to the local inspector.  The Commissioner or his designee shall promptly conduct an investigation and the appellant and the inspector shall be permitted to submit relevant evidence.  The Commissioner or his designee shall as expeditiously as possible provide a written statement of the decision setting forth the facts found, the decision reached, and the reasons for the decision.  Pending the ruling by the Commissioner of Insurance or his designee on an appeal, no further work may take place in violation of a stop order.  In the event of dissatisfaction with the decision, the person affected shall have the options of:

(1)        Appealing to the Building Code Council, or

(2)        Appealing to the Superior Court as provided in G.S.143‑141.

Violation of a stop order constitutes a Class 1 misdemeanor. (1969, c. 1066, s. 1; 1973, c. 822, s. 1; 1983, c. 377, s. 4; 1989, c. 681, s. 5; 1993, c. 539, s. 1066; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 153A-362. Revocation of permits.

§ 153A‑362.  Revocation of permits.

The appropriate inspector may revoke and require the return of any permit by giving written notice to the permit holder, stating the reason for the revocation. Permits shall be revoked for any substantial departure from the approved application or plans and specifications, for refusal or failure to comply with the requirements of any applicable State or local laws or local ordinances or regulations, or for false statements or misrepresentations made in securing the permit. A permit mistakenly issued in violation of an applicable State or local law or local ordinance or regulation also may be revoked. (1969, c. 1066, s. 1; 1973, c. 822, s. 1.)



§ 153A-363. Certificates of compliance.

§ 153A‑363.  Certificates of compliance.

At the conclusion of all work done under a permit, the appropriate inspector shall make a final inspection.  If he finds that the completed work complies with all applicable State and local laws and local ordinances and regulations and with the terms of the permit, he shall issue a certificate of compliance.  No new building or part thereof may be occupied, no addition or enlargement of an existing building may be occupied, and no existing building that has been altered or removed may be occupied until the inspection department has issued a certificate of compliance.  A temporary certificate of compliance may be issued permitting occupancy for a stated period of specified portions of the building that the inspector finds may safely be occupied before completion of the entire building.  Violation of this section constitutes a Class 1 misdemeanor. (1973, c. 822, s. 1; 1993, c. 539, s. 1067; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 153A-364. Periodic inspections for hazardous or unlawful conditions.

§ 153A‑364.  Periodic inspections for hazardous or unlawful conditions.

The inspection department shall make periodic inspections, subject to the board of commissioners' directions, for unsafe, unsanitary, or otherwise hazardous and unlawful conditions in buildings within its territorial jurisdiction. In addition, it shall make any necessary inspections when it has reason to believe that such conditions may exist in a particular building. In exercising these powers, each member of the inspection department has a right, upon presentation of proper credentials, to enter on any premises within the territorial jurisdiction of the department at any reasonable hour for the purposes of inspection or other enforcement action. (1969, c. 1066, s. 1; 1973, c. 822, s. 1.)



§ 153A-365. Defects in buildings to be corrected.

§ 153A‑365.  Defects in buildings to be corrected.

If a local inspector finds any defect in a building, or finds that the building has not been constructed in accordance with the applicable State and local laws and local ordinances and regulations, or finds that a building because of its condition is dangerous or contains fire‑hazardous conditions, he shall notify the owner or occupant of the building of its defects, hazardous conditions, or failure to comply with law. The owner and the occupant shall each immediately remedy the defects, hazardous conditions, or violations of law in the property each owns. (1969, c. 1066, s. 1; 1973, c. 822, s. 1.)



§ 153A-366. Unsafe buildings condemned.

§ 153A‑366.  Unsafe buildings condemned.

The inspector shall condemn as unsafe each building that appears to him to be especially dangerous to life because of its liability to fire, bad conditions of walls, overloaded floors, defective construction, decay, unsafe wiring or heating system, inadequate means of egress, or other causes; and he shall affix a notice of the dangerous character of the building to a conspicuous place on its exterior wall. (1969, c. 1066, s. 1; 1973, c. 822, s. 1.)



§ 153A-367. Removing notice from condemned building.

§ 153A‑367.  Removing notice from condemned building.

If a person removes a notice that has been affixed to a building by a local inspector and that states the dangerous character of the building, he is guilty of a Class 1 misdemeanor. (1969, c. 1066, s. 1; 1973, c. 822, s. 1; 1993, c. 539, s. 1068; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 153A-368. Action in event of failure to take corrective action.

§ 153A‑368.  Action in event of failure to take corrective action.

If the owner of a building that has been condemned as unsafe pursuant to G.S. 153A‑366 fails to take prompt corrective action, the local inspector shall by certified or registered mail to his last known address or by personal service give him written notice:

(1)        That the building is in a condition that appears to constitute  a fire or safety hazard or to be dangerous to life, health, or other property;

(2)        That a hearing will be held before the inspector at a designated place and time, not later than 10 days after the date of the notice, at which time the owner is entitled to be heard in person or by counsel and to present arguments and evidence pertaining to the matter; and

(3)        That following the hearing, the inspector may issue any order to repair, close, vacate, or demolish the building that appears appropriate.

If the name or whereabouts of the owner cannot after due diligence be  discovered, the notice shall be considered properly and adequately served if a copy thereof is posted on the outside of the building in question at least 10 days before the day of the hearing and a notice of the hearing is published at least once not later than one week before the hearing. (1969, c. 1066, s. 1; 1973, c. 822, s. 1.)



§ 153A-369. Order to take corrective action.

§ 153A‑369.  Order to take corrective action.

If, upon a hearing held pursuant to G.S. 153A‑368, the inspector finds that the building is in a condition that constitutes a fire or safety hazard or renders it dangerous to life, health, or other property, he shall issue a written order, directed to the owner of the building, requiring the owner to remedy the defective conditions by repairing, closing, vacating, or demolishing the building or taking other necessary steps, within such period, not less than 60 days, as the inspector may prescribe; provided, that where the inspector finds that there is imminent danger to life or other property, he may order that corrective action be taken in such lesser period as may be feasible. (1969, c. 1066, s. 1; 1973, c. 822, s. 1; 1979, c. 611, s. 5.)



§ 153A-370. Appeal; finality of order not appealed.

§ 153A‑370.  Appeal; finality of order not appealed.

An owner who has received an order under G.S. 153A‑369 may appeal from the order to the board of commissioners by giving written notice of appeal to the inspector and to the clerk within 10 days following the day the order is issued. In the absence of an appeal, the order of the inspector is final. The board of commissioners shall hear any appeal within a reasonable time and may affirm, modify and affirm, or revoke the order. (1969, c. 1066, s. 1; 1973, c. 822, s. 1.)



§ 153A-371. Failure to comply with order.

§ 153A‑371.  Failure to comply with order.

If the owner of a building fails to comply with an order issued pursuant to G.S. 153A‑369 from which no appeal has been taken, or fails to comply with an order of the board of commissioners following an appeal, he is guilty of a Class 1 misdemeanor. (1969, c. 1066, s. 1; 1973, c. 822, s. 1; 1993, c. 539, s. 1069; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 153A-372. Equitable enforcement.

§ 153A‑372.  Equitable enforcement.

Whenever a violation is denominated a misdemeanor under the provisions of this Part, the county, either in addition to or in lieu of other remedies, may initiate any appropriate action or proceeding to prevent, restrain, correct, or abate the violation or to prevent the occupancy of the building involved. (1969, c. 1066, s. 1; 1973, c. 822, s. 1.)



§ 153A-372.1. Ordinance authorized as to repair, closing, and demolition of nonresidential buildings or structures; order of public officer.

§ 153A‑372.1.  Ordinance authorized as to repair, closing, and demolition of nonresidential buildings or structures; order of public officer.

The provisions of G.S. 160A‑439 shall apply to counties. (2007‑414, s. 2.)



§ 153A-373. Records and reports.

§ 153A‑373.  Records and reports.

The inspection department shall keep complete, and accurate records in convenient form of each application received, each permit issued, each inspection and reinspection made, and each defect found, each certificate of compliance granted, and all other work and activities of the department. These records shall be kept in the manner and for the periods prescribed by the North Carolina Department of Cultural Resources. The department shall submit periodic reports to the board of commissioners and to the Commissioner of Insurance as the board or the Commissioner may require. (1969, c. 1066, s. 1; 1973, c. 822, s. 1; 1983, c. 377, s. 6.)



§ 153A-374. Appeals.

§ 153A‑374.  Appeals.

Unless otherwise provided by law, any appeal from an order, decision, or determination of a member of a local inspection department pertaining to the State Building Code or any other State building law shall be taken to the Commissioner of Insurance or his designee or other official specified in G.S. 143‑139, by filing a written notice with him and with the inspection department within 10 days after the day of the order, decision, or determination. Further appeals may be taken to the State Building Code Council or to the courts as provided by law. (1969, c. 1066, s. 1; 1973, c. 822, s. 1; 1989, c. 681, s. 7.)



§ 153A-375. Establishment of fire limits.

§ 153A‑375.  Establishment of fire limits.

A county may by ordinance establish and define fire limits in any area within the county and not within a city. The limits may include only business and industrial areas. Within any fire limits, no frame or wooden building or addition thereto may be erected, altered, repaired, or moved (either into the fire limits or from one place to another within the limits) except upon the permit of the inspection department and approval of the Commissioner of Insurance. The board of commissioners may make additional regulations necessary for the prevention, extinguishment, or mitigation of fires within the fire limits. (1969, c. 1066, s. 1; 1973, c. 822, s. 1.)



§ 153A-376. Community development programs and activities.

Part 5. Community Development.

§ 153A‑376.  Community development programs and activities.

(a)        Any county is authorized to engage in, to accept federal and State grants and loans for, and to appropriate and expend funds for community development programs and activities. In undertaking community development programs and activities, in addition to other authority granted by law, a county may engage in the following activities:

(1)        Programs of assistance and financing of rehabilitation of private buildings principally for the benefit of low and moderate income persons, or for the restoration or preservation of older neighborhoods or properties, including direct repair, the making of grants or loans, the subsidization of interest payments on loans, and the guaranty of loans;

(2)        Programs concerned with employment, economic development, crime prevention, child care, health, drug abuse, education, and welfare needs of persons of low and moderate income.

(b)        Any board of county commissioners may exercise directly those powers granted by law to county redevelopment commissions and those powers granted by law to county housing authorities. Any board of county commissioners desiring to do so may delegate to redevelopment commission or to any housing authority the responsibility of undertaking or carrying out any specified community development activities. Any board of county commissioners and any municipal governing body may by agreement undertake or carry out for each other any specified community development activities. Any board of county commissioners may contract with any person, association, or corporation in undertaking any specified community development activities. Any county or city board of health, county board of social services, or county or city board of education, may by agreement undertake or carry out for any board of county commissioners any specified community development activities.

(c)        Any board of county commissioners undertaking community development programs or activities may create one or more advisory committees to advise it and to make recommendations concerning such programs or activities.

(d)        Any board of county commissioners proposing to undertake any loan guaranty or similar program for rehabilitation of private buildings is authorized to submit to its voters the question whether such program shall be undertaken, such referendum to be conducted pursuant to the general and local laws applicable to special elections in such county.

(e)        No state or local taxes shall be appropriated or expended by a county pursuant to this section for any purpose not expressly authorized by G.S. 153A‑149, unless the same is first submitted to a vote of the people as therein provided.

(f)         All program income from Economic Development Grants from the Small Cities Community Development Block Grant Program may be retained by recipient "economically distressed counties", as defined in G.S. 143B‑437.01 for the purposes of creating local economic development revolving loan funds. Such program income derived through the use by counties of Small Cities Community Development Block Grant money includes but is not limited to: (i) payment of principal and interest on loans made by the county using Community Development Block Grant Funds; (ii) proceeds from the lease or disposition of real property acquired with Community Development Block Grant Funds; and (iii) any late fees associated with loan or lease payments in (i) and (ii) above. The local economic development revolving loan fund set up by the county shall fund only those activities eligible under Title I of the federal Housing and Community Development Act of 1974, as amended (P.L. 93‑383), and shall meet at least one of the three national objectives of the Housing and Community Development Act. Any expiration of G.S. 143B‑437.01 or G.S. 105‑129.3 shall not affect this subsection as to designations of economically distressed counties made prior to its expiration.

(g)        Any county may receive and dispense funds from the Community Development Block Grant Section 108 Loan Guarantee program, Subpart M, 24 CFR 570.700 et seq., either through application to the North Carolina Department of Commerce or directly from the federal government, in accordance with State and federal laws governing these funds. Any county that receives these funds directly from the federal government may pledge current and future CDBG funds for use as loan guarantees in accordance with State and federal laws governing these funds. A county may implement the receipt, dispensing, and pledging of CDBG funds under this subsection by borrowing CDBG funds and lending all or a portion of those funds to a third party in accordance with applicable laws governing the CDBG program.

Any county that has pledged current or future CDBG funds for use as loan guarantees prior to the enactment of this subsection is authorized to have taken such action. A pledge of future CDBG funds under this subsection is not a debt or liability of the State or any political subdivision of the State or a pledge of the faith and credit of the State or any political subdivision of the State. The pledging of future CDBG funds under this subsection does not directly, indirectly, or contingently obligate the State or any political subdivision of the State to levy or to pledge any taxes. (1975, c. 435, s. 2; c. 689, s. 2; 1987 (Reg. Sess., 1988), c. 992, s. 1; 1995, c. 310, s. 2; 1995 (Reg. Sess., 1996), c. 575, s. 2; 1996, 2nd Ex. Sess., c. 13, s. 3.8; 2006‑259, s. 27(a).)



§ 153A-377. Acquisition and disposition of property for redevelopment.

§ 153A‑377.  Acquisition and disposition of property for redevelopment.

In addition to the powers granted by G.S. 153A‑376, any county is authorized, either as a part of a community development program or independently thereof, and without the necessity of compliance with the Urban Redevelopment Law, to exercise the following powers:

(1)        To acquire, by voluntary purchase from the owner or owners, real property which is either:

a.         Blighted, deteriorated, deteriorating, undeveloped, or inappropriately developed from the standpoint of sound community development and growth;

b.         Appropriate for rehabilitation or conservation activities;

c.         Appropriate for housing construction of the economic development of the community; or

d.         Appropriate for the preservation or restoration of historic sites, the beautification of urban land, the conservation of open space, natural resources, and scenic areas, the provision of recreational opportunities, or the guidance of urban development;

(2)        To clear, demolish, remove, or rehabilitate buildings and improvements on land so acquired; and

(3)        To retain property so acquired for public purposes, or to dispose, through sale, lease, or otherwise, of any property so acquired to any person, firm, corporation, or governmental unit; provided, the disposition of such property shall be undertaken in accordance with the procedures of G.S. 153A‑ 176, or the procedures of G.S. 160A‑514, or any applicable local act modifying such procedures. (1977, c. 660, s. 2.)



§ 153A-378. Low- and moderate-income housing programs.

§ 153A‑378.  Low‑ and moderate‑income housing programs.

In addition to the powers granted by G.S. 153A‑376 and G.S. 153A‑377, any county is authorized to exercise the following powers:

(1)        To engage in and to appropriate and expend funds for residential housing construction, new or rehabilitated, for sale or rental to persons and families of low and moderate income. Any board of commissioners may contract with any person, association, or corporation to implement the provisions of this subdivision.

(2)        To acquire real property by voluntary purchase from the owners to be developed by the county or to be used by the county to provide affordable housing to persons of low and moderate income.

(3)        Under procedures and standards established by the county, to convey property by private sale to any public or private entity that provides affordable housing to persons of low or moderate income. The county shall include as part of any such conveyance covenants or conditions that assure the property will be developed by the entity for sale or lease to persons of low or moderate income.

(4)        Under procedures and standards established by the county, to convey residential property by private sale to persons of low or moderate income in accordance with G.S. 160A‑267 and any terms and conditions that the board of commissioners may determine. (1999‑366, s. 2.)



§§ G.S. 153A-379 through 153A-390. Reserved for future codification purposes.

§§ G.S. 153A‑379 through 153A‑390.  Reserved for future codification purposes.



§ 153A-391. Creation; admission of new members.

Article 19.

Regional Planning Commissions.

§ 153A‑391.  Creation; admission of new members.

Two or more counties, cities, or counties and cities may create a regional planning commission by adopting identical concurrent resolutions to that effect in accordance with the provisions and procedures of this Article. A county or city may join an existing regional planning commission with the consent of the existing member governments.

The resolution creating a regional planning commission may be modified, amended, or repealed by the unanimous action of the member governments. (1961, c. 722, s. 3; 1973, c. 822, s. 1.)



§ 153A-392. Contents of resolution.

§ 153A‑392.  Contents of resolution.

The resolutions creating a regional planning commission shall:

(1)        Specify the name of the commission;

(2)        Establish the number of delegates to represent each member government, fix the delegates' terms of office and the conditions, if any, for their removal, provide methods for filling vacancies, and prescribe the compensation and allowances, if any, to be paid to delegates;

(3)        Set out the method of determining the financial support that  will be given to the commission by each member government;

(4)        Set out the budgetary and fiscal control procedures to be followed by the commission, which shall substantially comply with the Local Government Budget and Fiscal Control Act (Chapter 159, Subchapter III).

In addition the resolution may, but need not, contain rules and regulations for the conduct of commission business and any other matters pertaining to the organization, powers, and functioning of the commission that the member governments consider appropriate. (1961, c. 722, s. 3; 1973, c. 822, s. 1.)



§ 153A-393. Withdrawal from commission.

§ 153A‑393.  Withdrawal from commission.

A member government may withdraw from a regional planning commission by giving at least two years' written notice to the other counties and cities involved. ( 1961, c. 722, s. 3; 1973, c. 822, s. 1.)



§ 153A-394. Organization of the commission.

§ 153A‑394.  Organization of the commission.

Upon its creation, a regional planning commission shall meet at a time and place agreed upon by the counties and cities involved. It shall organize by electing a chairman and any other officers that the resolution specifies or that the commission considers advisable. The commission may adopt bylaws for the conduct of its business. All commission meetings shall be open to the public.

The chairman of the commission may appoint any committees authorized by the bylaws. Committee members need not be delegates to the commission. (1961, c. 722, s. 3; 1973, c. 822, s. 1.)



§ 153A-395. Powers and duties.

§ 153A‑395.  Powers and duties.

A regional planning commission may:

(1)        Apply for, accept, receive, and disburse funds, grants, and services made available to it by the State of North Carolina or any agency thereof, the federal government or any agency thereof, any unit of local government or any agency thereof, or any private or civic agency;

(2)        Employ personnel;

(3)        Contract with consultants;

(4)        Contract for services with the State of North Carolina, any other state, the United States, or any agency of those governments;

(5)        Study and inventory regional goals, resources, and problems;

(6)        Prepare and amend regional development plans, which may include recommendations for land use within the region, recommendations concerning the need for and general location of public works of regional concern, recommendations for economic development of the region, and any other relevant matters;

(7)        Cooperate with and provide assistance to federal, State, other regional, and local planning activities within the region;

(8)        Encourage local efforts toward economic development;

(9)        Make recommendations for review and action to its member governments and other public agencies that perform functions within the region;

(9a)      For the purpose of meeting its office space and program needs, acquire real property by purchase, gift, or otherwise, and improve that property. It may pledge real property as security for an indebtedness used to finance acquisition of that property or for improvements to that property, subject to approval by the Local Government Commission as required under G.S. 159‑153. It may not exercise the power of eminent domain in exercising the powers granted by this subdivision.

(10)      Exercise any other power necessary to the discharge of its duties. (1961, c. 722, s. 3; 1973, c. 822, s. 1; 2006‑211, s. 2.)



§ 153A-396. Fiscal affairs.

§ 153A‑396.  Fiscal affairs.

Each county and city having membership in a regional planning commission may appropriate to the commission revenues not otherwise limited as to use by law. Services of personnel, use of equipment and office space, and other services may be made available to a commission by its member governments as a part of their financial support. (1961, c. 722, s. 3; 1973, c. 822, s. 1.)



§ 153A-397. Reports.

§ 153A‑397.  Reports.

Each regional planning commission shall prepare and distribute to its member governments and make available to the public an annual report of its activities, including a financial statement. (1961, c. 722, s. 3; 1973, c. 822, s. 1.)



§ 153A-398. Regional planning and economic development commissions.

§ 153A‑398.  Regional planning and economic development commissions.

Two or more counties, cities, or counties and cities may create a regional planning and economic development commission by adopting identical concurrent resolutions to that effect. Such a commission has the powers granted by this Article and the powers granted by Chapter 158, Article 2. If such a commission is created, it shall maintain separate books of account for appropriations and expenditures made pursuant to this Article and for appropriations and expenditures made pursuant to Chapter 158, Article 2. (1961, c. 722, s. 3; 1973, c. 822, s. 1.)



§§ 153A-399 through 153A-400. Reserved for future codification purposes.

§§ 153A‑399 through 153A‑400.  Reserved for future codification purposes.



§ 153A-401. Establishment; support.

Article 20.

Consolidation and Governmental Study Commissions.

§ 153A‑401.  Establishment; support.

(a)        Two or more counties or cities or counties and cities may by concurrent resolutions of their governing bodies establish a charter or governmental study commission as provided in this section:

(1)        Two or more counties that are contiguous or that lie within a continuous boundary may create a commission to study the consolidation of the counties or of one or more functions and services of the counties.

(2)        Two or more cities that are contiguous or that lie within a continuous boundary may create a commission to study the consolidation of the cities or of one or more functions and services of the cities.

(3)        A county and one or more cities within the county may create  a commission to study the consolidation of the county and the city or cities or of one or more of their functions and services.

(b)        A county or city that participates in the establishment of a commission pursuant to this Article may appropriate for the support of the commission any revenues not otherwise limited as to use by law. (1973, c. 822, s. 1.)



§ 153A-402. Purposes of a commission.

§ 153A‑402.  Purposes of a commission.

A commission established pursuant to this Article may be charged with any of the following purposes:

(1)        To study the powers, duties, functions, responsibilities, and organizational structures of the counties or cities that established the commission and of other units of local government and public agencies within those counties or cities;

(2)        To prepare a report on its studies and findings;

(3)        To prepare a plan for consolidating one or more functions and services of the governments that established the commission;

(4)        To prepare drafts of any agreements or legislation necessary  to effect the consolidation of one or more functions and services;

(5)        To prepare a plan for consolidating into a single government  some or all of the governments that established the commission;

(6)        To prepare drafts of any legislation necessary to effect the  plan of governmental consolidation;

(7)        To call a referendum, as provided in G.S. 153A‑405, on the plan of governmental consolidation. (1973, c. 822, s. 1.)



§ 153A-403. Content of concurrent resolutions.

§ 153A‑403.  Content of concurrent resolutions.

The concurrent resolutions establishing a commission shall:

(1)        Set forth the purposes that are to be vested in the commission  pursuant to G.S. 153A‑402;

(2)        Determine the composition of the commission, the manner of appointment of its members, and the manner of selection of its officers;

(3)        Determine the compensation, if any, to be paid to commission  members;

(4)        Provide for the organizational meeting of the commission;

(5)        Set out the method for determining the financial support that will be given to the commission by each of the governments establishing the commission;

(6)        Set forth the date by which the commission is to complete its work;

(7)        Set forth any other directions or limitations considered necessary. (1973, c. 822, s. 1.)



§ 153A-404. Powers of a commission.

§ 153A‑404.  Powers of a commission.

A commission established pursuant to this Article may:

(1)        Adopt rules and regulations for the conduct of its business;

(2)        Apply for, accept, receive, and disburse funds, grants, and services made available to it by the State of North Carolina or any agency thereof, the federal government or any agency thereof, any unit of local government, or any private or civic agency;

(3)        Employ personnel;

(4)        Contract with consultants;

(5)        Hold hearings in the furtherance of its business;

(6)        Take any other action necessary or expedient to the furtherance of its business. (1973, c. 822, s. 1.)



§ 153A-405. Referendum; General Assembly action.

§ 153A‑405.  Referendum; General Assembly action.

(a)        If authorized to do so by the concurrent resolutions that established it, a commission may call a referendum on its proposed plan of governmental consolidation.  If authorized or directed in the concurrent resolutions, the ballot question may include the assumption of debt secured by a pledge of faith and credit language and may also include the assumption of the right to issue authorized but unissued faith and credit debt language as provided in subsection (b) of this section.  The referendum may be held on the same day as any other referendum or election in the county or counties involved, but may not otherwise be held during the period beginning 30 days before and ending 30 days after the day of any other referendum or election to be conducted by the board or boards of elections conducting the referendum and already validly called or scheduled by law.

(b)        The proposition submitted to the voters shall be substantially in one or more of the following forms and may include part or all of the bracketed language as appropriate and other such modifications as may be needed to reflect the issued debt secured by a pledge of faith and credit of any of the consolidating units or the portion of the authorized but unissued debt secured by a pledge of faith and credit of any of the consolidating units the right to issue which is proposed to be assumed by the consolidated city‑county:

(1)        "Shall the County of _________________ and the County of ________________ be consolidated [and the consolidated unit assume the debt of each secured by a pledge of faith and credit, [the right to issue authorized but unissued debt to be secured by a pledge of faith and credit [(including any such debt as may be authorized for said counties on the date of this referendum)] and any of said authorized but unissued debt as may be hereafter issued,] and be authorized to levy taxes in an amount sufficient to pay the principal of and the interest on said debt secured by a pledge of faith and credit]?

[  ]  YES        [  ]  NO"

(2)        "Shall the City of ______________ and the City of _______________ be consolidated [and the consolidated unit assume the debt of each secured by a pledge of faith and credit, [the right to issue authorized but unissued debt to be secured by a pledge of faith and credit [(including any such debt as may be authorized for said cities on the date of this referendum)] and any of said authorized but unissued debt as may be hereafter issued,] and be authorized to levy taxes in an amount sufficient to pay the principal of and the interest on said debt secured by a pledge of faith and credit]?

[  ]  YES        [  ]  NO"

(3)        "Shall the City of _________________ and the County of ________________ be consolidated [and the consolidated unit assume the debt of each secured by a pledge of faith and credit, [the right to issue authorized but unissued debt to be secured by a pledge of faith and credit [(including any such debt as may be authorized for said city or county on the date of this referendum)] and any of said authorized but unissued debt as may be hereafter issued,] and be authorized to levy taxes in an amount sufficient to pay the principal of and the interest on said debt secured by a pledge of faith and credit]?

[  ]  YES        [  ]  NO"

(c)        The proposition submitted to the voters shall be substantially in one of the following forms:

(1)        "Shall the County of _____________ and the County of ______________ be consolidated?

[  ]  YES        [  ]  NO"

(2)        "Shall the City of _____________ and the City of ______________ be consolidated?

[  ]  YES        [  ]  NO"

(3)        "Shall the City of ____________ and the County of ___________ be consolidated?

[  ]  YES        [  ]  NO"

(d)        If the proposition is to consolidate two or more counties or to consolidate two or more cities, to be approved it must receive the votes of a majority of those voting in each of the counties or cities, as the case may be.  If the proposition is to consolidate one or more cities with a county, to be approved it must receive the votes of a majority of those voting in the referendum.  In addition, no governmental consolidation may become effective until enacted into law by the General Assembly.

(e)        Subsection (b) of this section applies to any county that has (i) a population over 120,000 according to the most recent federal decennial census and (ii) an area of less than 200 square miles.  Subsection (c) of this section applies to all other counties.  If any subsection or provision of this section is declared unconstitutional or invalid by the courts, it does not affect the validity of the section as a whole or any part other than the part so declared to be unconstitutional or invalid, provided that if the classifications in subsections (b) and (c) of this section are held unconstitutional or invalid then subsection (c) of this section is repealed and subsection (b) of this section shall be applicable uniformly to all counties. (1973, c. 822, s. 1; 1995, c. 461, s. 5; 1995 (Reg. Sess., 1996), c. 742, s. 38.)



§§ 153A-406 through 153A-420. Reserved for future codification purposes.

Article 21.

§§ 153A‑406 through 153A‑420.  Reserved for future codification purposes.



§ 153A-421. Definitions; applicability; creation of authorities.

Article 22.

Regional Solid Waste Management Authorities.

§ 153A‑421.  Definitions; applicability; creation of authorities.

(a)        Unless a different meaning is required by the context, terms relating to the management of solid waste used in this Article have the same meaning as in G.S. 130A‑2 and in G.S. 130A‑290. As used in this Article, the term "solid waste" means nonhazardous solid waste, that is, solid waste as defined in G.S. 130A‑290 but not including hazardous waste. In addition to the meaning set out in G.S. 130A‑290, the term "unit of local government" means the Eastern Band of the Cherokee Indians in North Carolina.

(b)        This Article shall not be construed to authorize any authority created pursuant to this Article to regulate or manage hazardous waste. An authority created under this Article may manage sludges, other than a sludge that is a hazardous waste, under rules of the Commission for Public Health and criteria established by the Department of Environment and Natural Resources for the management of sludge.

(c)        Any two or more units of local government may create a regional solid waste management authority by adopting substantially identical resolutions to that effect in accordance with the provisions of this Article. The resolutions creating a regional solid waste management authority and any amendments thereto are referred to in this Article as the "charter" of the regional solid waste management authority. Units of local government which participate in the creation of a regional solid waste management authority are referred to in this Article as "members".

(d)        As used in G.S. 153A‑427(a)(24), the term "transferred" means placed at or delivered to any (i) place normally and customarily used by the authority for the collection of solid waste, (ii) other place agreed upon by the generator or owner of recyclable materials and the authority, or (iii) facility owned, operated, or designated by the authority. (1989 (Reg. Sess., 1990), c. 888, s. 1; 1991, c. 580, s. 2; 1991 (Reg. Sess., 1992), c. 932, s. 4; c. 948, s. 1; 1997‑443, s. 11A.123; 2007‑182, s. 2.)



§ 153A-422. Purposes of an authority.

§ 153A‑422.  Purposes of an authority.

The purpose of a regional solid waste management authority is to provide environmentally sound, cost effective management of solid waste, including storage, collection, transporting, separation, processing, recycling, and disposal of solid waste in order to protect the public health, safety, and welfare; enhance the environment for the people of this State; and recover resources and energy which have the potential for further use and to encourage, implement and promote the purposes set forth in Part 2A of Article 9 of Chapter 130A of the General Statutes. (1989 (Reg. Sess., 1990), c. 888, s. 1.)



§ 153A-423. Membership; board; delegates.

§ 153A‑423.  Membership; board; delegates.

(a)        Each unit of local government initially adopting a resolution under G.S. 153A‑421 shall become a member of the regional solid waste management authority.  Thereafter, any unit of local government may join the authority by ratifying its charter and by being admitted by a unanimous vote of the existing members.  All of the rights and privileges of membership in a regional solid waste management authority shall be exercised on behalf of the member units of local government by a board composed of delegates to the authority who shall be appointed by and shall serve at the pleasure of the governing boards of their respective units of local government.  A vacancy on the board shall be filled by appointment by the governing board of the unit of local government having the original appointment.

(b)        Any delegate appointed by a member unit of local government to an authority created pursuant to this Article who is a county commissioner or city or town alderman or commissioner serves on the board of the authority in an ex officio capacity and such service shall not constitute the holding of an office for the purpose of determining dual office holding under Section 9 of Article VI of the Constitution of North Carolina or of Article 1 of Chapter 128 of the General Statutes. (1989 (Reg. Sess., 1990), c. 888, s. 1.)



§ 153A-424. Contents of charter.

§ 153A‑424.  Contents of charter.

(a)        The charter of a regional solid waste management authority shall:

(1)        Specify the name of the authority;

(2)        Establish the powers, duties and functions that the authority may exercise and perform;

(3)        Establish the number of delegates to represent the member units of local government and prescribe the compensation and allowances, if any, to be paid to delegates;

(4)        Set out the method of determining the financial support that will be given to the authority by each member unit of local government; and

(5)        Establish a method for amending the charter, and for dissolving the authority and liquidating its assets and liabilities.

(b)        The charter of a regional solid waste management authority may, but need not, contain rules for the conduct of authority business and any other matter pertaining to the organization, powers, and functioning of the authority that the member units of local government deem appropriate. (1989 (Reg. Sess., 1990), c. 888, s. 1.)



§ 153A-425. Organization of authorities.

§ 153A‑425.  Organization of authorities.

The governing board of a regional solid waste management authority shall hold an initial organizational meeting at such time and place as is agreed upon by its member units of local government and shall elect a chairman and any other officers that the charter may specify or the delegates may deem advisable.  The authority shall then adopt bylaws for the conduct of its business.  All meetings of regional solid waste management authorities shall be subject to the provisions of Article 33C of Chapter 143 of the General Statutes. (1989 (Reg. Sess., 1990), c. 888, s. 1.)



§ 153A-426. Withdrawal from an authority.

§ 153A‑426.  Withdrawal from an authority.

If the authority has no outstanding indebtedness, any member may withdraw from a regional solid waste management authority effective at the end of the current fiscal year by giving at least six months notice in writing to each of the other members.  Withdrawal of a member shall not dissolve the authority if at least two members remain. (1989 (Reg. Sess., 1990), c. 888, s. 1.)



§ 153A-427. Powers of an authority.

§ 153A‑427.  Powers of an authority.

(a)        The charter may confer on the regional solid waste management authority any or all of the following powers:

(1)        To apply for, accept, receive, and disburse funds and grants made available to it by the State or any agency thereof, the United States of America or any agency thereof, any unit of local government whether or not a member of the authority, any private or civic agency, and any persons, firms, or corporations;

(2)        To employ personnel;

(3)        To contract with consultants;

(4)        To contract with the United States of America or any agency or instrumentality thereof, the State or any agency, instrumentality, political subdivision, or municipality thereof, or any private corporation, partnership, association, or individual, providing for the acquisition, construction, improvement, enlargement, operation or maintenance of any solid waste management facility, or providing for any solid waste management services;

(5)        To adopt bylaws for the regulation of its affairs and the conduct of its business and to prescribe rules and policies in connection with the performance of its functions and duties, not inconsistent with this Article;

(6)        To adopt an official seal and alter the same;

(7)        To establish and maintain suitable administrative buildings or offices at such place or places as it may determine by purchase, construction, lease, or other arrangements either by the authority alone or through appropriate cost‑sharing arrangements with any unit of local government or other person;

(8)        To sue and be sued in its own name, and to plead and be impleaded;

(9)        To receive, administer, and comply with the conditions and requirements respecting any gift, grant, or donation of any property or money;

(10)      To acquire by purchase, lease, gift, or otherwise, or to obtain options for the acquisition of any property, real or personal, improved or unimproved, including an interest in land less than the fee thereof;

(11)      To sell, lease, exchange, transfer, or otherwise dispose of, or to grant options for any such purposes with respect to any real or personal property or interest therein;

(12)      To pledge, assign, mortgage, or otherwise grant a security interest in any real or personal property or interest therein, including the right and power to pledge, assign, or otherwise grant a security interest in any money, rents, charges, or other revenues and any proceeds derived by an authority from any and all sources;

(13)      To issue revenue bonds of the authority and enter into other financial arrangements including those permitted by this Chapter and Chapters 159, 159I, and 160A of the General Statutes to finance solid waste management activities, including but not limited to systems and facilities for waste reduction, materials recovery, recycling, resource recovery, landfilling, ash management, and disposal and for related support facilities, to refund any revenue bonds or notes issued by the authority, whether or not in advance of their maturity or earliest redemption date, or to provide funds for other corporate purposes of the authority;

(14)      With the approval of any unit of local government, to use officers, employees, agents, and facilities of the unit of local government for such purposes and upon such terms as may be mutually agreeable;

(15)      To develop and make data, plans, information, surveys, and studies of solid waste management facilities within the territorial jurisdiction of the members of the authority, to prepare and make recommendations in regard thereto;

(16)      To study, plan, design, construct, operate, acquire, lease, and improve systems and facilities, including systems and facilities for waste reduction, materials recovery, recycling, resource recovery, landfilling, ash management, household hazardous waste management, transportation, disposal, and public education regarding solid waste management, in order to provide environmentally sound, cost‑effective management of solid waste including storage, collection, transporting, separation, processing, recycling, and disposal of solid waste in order to protect the public health, safety, and welfare; to enhance the environment for the people of this State; recover resources and energy which have the potential for further use, and to promote and implement the purposes set forth in Part 2A of Article 9 of Chapter 130A of the General Statutes;

(17)      To locate solid waste facilities, including ancillary support facilities, as the authority may see fit;

(18)      To assume any responsibility for disposal and management of solid waste imposed by law on any member unit of local government;

(19)      To operate such facilities together with any person, firm, corporation, the State, any entity of the State, or any unit of local government as appropriate and otherwise permitted by its charter and the laws of this State;

(20)      To set and collect such fees and charges as is reasonable to offset operating costs, debt service, and capital reserve requirements of the authority;

(21)      To apply to the appropriate agencies of the State, the United States of America or any state thereof, and to any other appropriate agency for such permits, licenses, certificates, or approvals as may be necessary, and to construct, maintain, and operate projects in accordance with such permits, licenses, certificates, or approvals in the same manner as any other person or operating unit of any other person;

(22)      To employ engineers, architects, attorneys, real estate counselors, appraisers, financial advisors, and such other consultants and employees as may be required in the judgment of the authority, to fix and pay their compensation from funds available to the authority therefor, to select and retain, subject to approval of the Local Government Commission, the financial consultants, underwriters, and bond attorneys to be associated with the issuance of any revenue bonds, and to pay for services rendered by financial consultants, underwriters, or bond attorneys from funds available to the authority including the proceeds of any revenue bond issue with regard to which the services were performed;

(23)      To acquire property located within the territorial jurisdiction of any member unit of local government by eminent domain pursuant to authority granted to counties;

(24)      To require that any and all (i) solid waste generated within the authority's service area and (ii) recyclable materials generated within the authority's service area and transferred to the authority be separated and delivered to specific locations and facilities provided that if a private landfill shall be substantially affected by such requirement then the regional solid waste management authority shall be required to give the operator of the affected landfill at least two years written notice prior to the effective date of the requirement; and

(25)      To do all things necessary, convenient, or desirable to carry out the purposes and to exercise the powers granted to an authority under its charter.

(b)        The acquisition and disposal of real and personal property by an authority created under this Article shall be governed by those provisions of the General Statutes which govern the acquisition and disposal of real and personal property by counties, except that Article 8 of Chapter 143 of the General Statutes and Part 3 of Article 8 of Chapter 153A of the General Statutes do not apply. No authority created pursuant to this Article shall exercise any power of eminent domain with respect to any property located outside the territorial jurisdiction of the members of such authority.

(c)        Each authority's plan shall take into consideration facilities and other resources for management of solid waste which may be available through private enterprise. This Article shall be construed to encourage the involvement and participation of private enterprise in solid waste management. An authority created pursuant to this Article shall establish goals for the procurement of goods and services from minority and historically underutilized businesses. (1989 (Reg. Sess., 1990), c. 888, s. 1; 1991, c. 580, s. 1; 2007‑131, ss. 1, 2.)



§ 153A-428. Fiscal accountability; support from other governments.

§ 153A‑428.  Fiscal accountability; support from other governments.

(a)        A regional solid waste management authority is a public authority subject to the provisions of Chapter 159 of the General Statutes.

(b)        The establishment and operation of an authority as herein authorized are governmental functions and constitute a public purpose, and the State and any unit of local government may appropriate funds to support the establishment and operation of an authority.

(c)        The State and any unit of local government may also dedicate, sell, convey, donate, or lease any of their interests in any property to an authority. (1989 (Reg. Sess., 1990), c. 888, s. 1.)



§ 153A-429. Long-term contract permitted by and with an authority.

§ 153A‑429.  Long‑term contract permitted by and with an authority.

(a)        To the extent authorized by its charter, an authority may enter into long‑term and continuing contracts, not to exceed a term of 60 years, with member or other units of local government for the acquisition, construction, improvement, enlargement, operation, or maintenance of any solid waste management facility or for solid waste management services with respect to solid waste generated within their geographic boundaries or brought into their geographic boundaries.

(b)        Contracts entered into by an authority may include, but are not limited to, provisions for:

(1)        Payment by the members of the authority and other units of local government of a fee or other charge by the authority to accept and dispose of solid waste;

(2)        Periodic adjustments to the fee or other charges to be paid by each member of the authority and such other units of local government;

(3)        Warranties from the members of the authority and such other units of local government with respect to the quantity of the solid waste which will be delivered to the authority and warranties relating to the content or quality of the solid waste; and

(4)        Legal and equitable title to the solid waste passing to the authority upon delivery of the solid waste to the authority. (1989 (Reg. Sess., 1990), c. 888, s. 1.)



§ 153A-430. Compliance with other law.

§ 153A‑430.  Compliance with other law.

(a)        Repealed by Session Laws 1989 (Regular Session, 1990), c. 1004, s. 47, effective July 20, 1990.

(b)        An authority created pursuant to this Article shall comply with all applicable federal and State laws, regulations, and rules, including specifically those enacted or adopted for the management of solid waste or for the protection of the environment or public health.

(c)        Except as provided by subsection (d) of this section, a unit of local government that is exempt from compliance with State laws or rules enacted or adopted for the management of solid waste or for the protection of the environment shall, by becoming a member of a regional solid waste management authority created under this Article and as a condition of such membership, agree to comply with and to be bound by all applicable federal and State laws, regulations, and rules enacted or adopted for the management of solid waste and for the protection of the environment with respect to all solid waste management activities of the authority within the territorial jurisdiction of the unit of local government and with respect to all solid waste management activities performed by the unit of local government in connection with membership in the authority.

(d)        A unit of local government that is exempt from compliance with State laws or rules enacted or adopted for the management of solid waste shall obtain all permits that may be necessary for the conduct of solid waste management activities within the territorial jurisdiction of the unit of local government as provided by federal law and regulations. Responsibility for the enforcement of laws, regulations, and rules enacted or adopted for the management of solid waste within the territorial jurisdiction of a unit of local government that is exempt from compliance with State laws or rules enacted or adopted for the management of solid waste shall be as provided by federal law and regulations. (1989 (Reg. Sess., 1990), c. 888, s. 1; c. 1004, s. 47; c. 1075, s. 5; 1991 (Reg. Sess., 1992), c. 948, s. 2.)



§ 153A-431. Issuance of revenue bonds and notes.

§ 153A‑431.  Issuance of revenue bonds and notes.

The State and Local Government Revenue Bond Act, Article 5 of Chapter 159 of the General Statutes, governs the issuance of revenue bonds by an authority.  Article 9 of Chapter 159 of the General Statutes governs the issuance of notes in anticipation of the sale of revenue bonds. (1989 (Reg. Sess., 1990), c. 888, s. 1.)



§ 153A-432. Advances.

§ 153A‑432.  Advances.

Any member or other units of local government may make advances from any monies that may be available for such purpose, in connection with the creation of an authority and to provide for the preliminary expenses of an authority.  Any such advances may be repaid to such member or other units of local government from the proceeds of the revenue bonds or anticipation notes issued by such authority or from funds otherwise available to the authority. (1989 (Reg. Sess., 1990), c. 888, s. 1.)



§§ 153A-433 through 153A-434: Reserved for future codification purposes.

§§ 153A‑433 through 153A‑434:  Reserved for future codification purposes.



§ 153A-435. Liability insurance; damage suits against a county involving governmental functions.

Article 23.

Miscellaneous Provisions.

§ 153A‑435.  Liability insurance; damage suits against a county involving governmental functions.

(a)        A county may contract to insure itself and any of its officers, agents, or employees against liability for wrongful death or negligent or intentional damage to person or property or against absolute liability for damage to person or property caused by an act or omission of the county or of any of its officers, agents, or employees when acting within the scope of their authority and the course of their employment. The board of commissioners shall determine what liabilities and what officers, agents, and employees shall be covered by any insurance purchased pursuant to this subsection.

Purchase of insurance pursuant to this subsection waives the county's governmental immunity, to the extent of insurance coverage, for any act or omission occurring in the exercise of a governmental function. Participation in a local government risk pool pursuant to Article 23 of General Statute Chapter 58 shall be deemed to be the purchase of insurance for the purposes of this section. By entering into an insurance contract with the county, an insurer waives any defense based upon the governmental immunity of the county.

If a county uses a funded reserve instead of purchasing insurance against liability for wrongful death, negligence, or intentional damage to personal property, or absolute liability for damage to person or property caused by an act or omission of the county or any of its officers, agents, or employees acting within the scope of their authority and the course of their employment, the county board of commissioners may adopt a resolution that deems the creation of a funded reserve to be the same as the purchase of insurance under this section. Adoption of such a resolution waives the county's governmental immunity only to the extent specified in the board's resolution, but in no event greater than funds available in the funded reserve for the payment of claims.

(b)        If a county has waived its governmental immunity pursuant to subsection (a) of this section, any person, or if he dies, his personal representative, sustaining damages as a result of an act or omission of the county or any of its officers, agents, or employees, occurring in the exercise of a governmental function, may sue the county for recovery of damages. To the extent of the coverage of insurance purchased pursuant to subsection (a) of this section, governmental immunity may not be a defense to the action. Otherwise, however, the county has all defenses available to private litigants in any action brought pursuant to this section without restriction, limitation, or other effect, whether the defense arises from common law or by virtue of a statute.

Despite the purchase of insurance as authorized by subsection (a) of this section, the liability of a county for acts or omissions occurring in the exercise of governmental functions does not attach unless the plaintiff waives the right to have all issues of law or fact relating to insurance in the action determined by a jury. The judge shall hear and determine these issues without resort to a jury, and the jury shall be absent during any motion, argument, testimony, or announcement of findings of fact or conclusions of law relating to these issues unless the defendant requests a jury trial on them. (1955, c. 911, s. 1; 1973, c. 822, s. 1; 1985 (Reg. Sess., 1986), c. 1027, s. 27; 2003‑175, s. 2.)



§ 153A-436. Photographic reproduction of county records.

§ 153A‑436.  Photographic reproduction of county records.

(a)        A county may provide for the reproduction, by photocopy, photograph, microphotograph, or any other method of reproduction that gives legible and permanent copies, of instruments, documents, and other papers filed with the register of deeds and of any other county records. The county shall keep each reproduction of an instrument, document, paper, or other record in a fire‑resistant file, vault, or similar container. If a duplicate reproduction is made to provide a security‑copy, the county shall keep the duplicate in a fire‑resistant file, vault, or similar container separate from that housing the principal reproduction.

If a county has provided for reproducing records, any custodian of public records of the county may cause to be reproduced any of the records under, or coming under, his custody.

(b)        If a county has provided for reproducing some or all county records, the custodian of any instrument, document, paper, or other record may permit it to be removed from its regular repository for up to 24 hours in order to be reproduced. An instrument, document, paper or other record may be removed from the county in order to be reproduced. The board of commissioners may permit an instrument, document, paper, or other record to be removed for longer than 24 hours if a longer period is necessary to complete the process of reproduction.

(c)        The original of any instrument, document, or other paper received by the register of deeds and reproduced pursuant to this Article shall be filed, maintained, and disposed of in accordance with G.S. 161‑17 and G.S. 121‑5. The original of any other county record that is reproduced pursuant to this Article may be kept by the county or disposed of pursuant to G.S. 121‑5.

(d)        If an instrument, document, or other paper received by the register of deeds is reproduced pursuant to this Article, the recording of the reproduction is a sufficient recording for all purposes.

(e)        A reproduction, made pursuant to this Article, of an instrument, document, paper, or other record is as admissible in evidence in any judicial or administrative proceeding as the original itself, whether the original is extant or not. An enlargement or other facsimile of the reproduction is also admissible in evidence if the original reproduction is extant and available for inspection under the direction of the court or administrative agency.

(f)         The provisions of this section shall apply to records stored on any form of permanent, computer‑readable media, such as a CD‑ROM, if the medium is not subject to erasure or alteration. Nonerasable, computer‑readable storage media shall not be used for preservation duplicates, as defined in G.S. 132‑8.2, or for the preservation of permanently valuable records as provided in G.S. 121‑5(d), except to the extent expressly approved by the Department of Cultural Resources pursuant to standards and conditions established by the Department. (1945, c. 286, ss. 1‑7; c. 944; 1951, c. 19, ss. 1‑6; 1953, c. 675, ss. 23, 24; 1957, c. 330, s. 3; 1973, c. 822, s. 1; 1999‑131, s. 4; 1999‑456, s. 47(d).)



§ 153A-437. Assistance to historical organizations.

§ 153A‑437.  Assistance to historical organizations.

(a)        A county or city may appropriate revenues not otherwise limited as to use by law to a local historical or preservation society, museum, or other similar organization. Before such an appropriation may be made, the recipient organization shall adopt and present to the county or city a resolution requesting the funds and describing the intended use of the funds. The funds may be used for preserving historic sites, buildings, structures, areas, or objects; for recording and publishing materials relating to the history of the  area; for establishing or maintaining historical museums or projects;  for paying salaries of personnel employed in such museums or projects; for the costs of acquiring, recording, and maintaining materials and equipment; and for any other purposes that are approved by the county or city and that contribute to the preservation of historic sites, buildings, structures, areas, or objects, or historic materials. The ordinance making the appropriation shall state specifically what the appropriation is to be used for, and the governing board of the county or city shall require that the recipient account for the appropriation at the close of the fiscal year.

(b)        A county or city, a board of education, or the board of trustees of a public library may make available space in a building under its control to a local historical society, historical museum, or other historical organization.

(c)        This section is supplemental to and does not supersede any other law. (1955, c. 371, ss. 1‑4; 1957, c. 398; 1973, c. 822, s. 1.)



§ 153A-438. Beach erosion control and flood and hurricane protection works.

§ 153A‑438.  Beach erosion control and flood and hurricane protection works.

A county may appropriate revenues not otherwise limited as to use by law to finance the acquisition, construction, reconstruction, extension, maintenance, improvement, or enlargement of groins, jetties, dikes, moles, walls, sand dunes, vegetation, or other types of works or improvements that are designed for controlling beach erosion, for protection from hurricane floods, or for preserving or restoring facilities and natural features that afford protection to the beaches and other land areas of the county and to the life and property of the county. (1965, c. 307, s. 1; 1971, c. 1159, s. 3; 1973, c. 822, s. 1.)



§ 153A-439. Support of extension activities; personnel rules for extension employees.

§ 153A‑439.  Support of extension activities; personnel rules for extension employees.

(a)        A county may support the work of the North Carolina Cooperative Extension Service and for these purposes may appropriate revenues not otherwise limited as to use by law.

(b)        The policies adopted by the Board of Trustees of North Carolina State University for the employees of the North Carolina Cooperative Extension Service shall govern the employment of employees exempted from certain provisions of Chapter 126 of the General Statutes pursuant to G.S. 126‑5(c1)(9a). The policies adopted by the University of North Carolina Board of Governors and the employing constituent institution shall govern the employment of employees of the North Carolina Cooperative Extension Service exempted from certain provisions of Chapter 126 of the General Statutes pursuant to G.S. 126‑5(c1)(8). (1911, c. 1; C.S., s. 1297; 1957, c. 1004, s. 5; 1973, c. 822, s. 1; 2007‑195, s. 3.)



§ 153A-440. Promotion of soil and water conservation work.

§ 153A‑440.  Promotion of soil and water conservation work.

A county may cooperate with and support the work of the Federal Soil Conservation Service and the State and local soil and water conservation agencies and districts and for these purposes may appropriate revenues not otherwise limited as to use by law. (1959, c. 1213; 1961, cc. 266, 290, 301, 579, 581, 582, 584, 656, 693, 705, 809, 1126; 1963, cc. 290, 701; 1965, cc. 531, 702; 1967, c. 319; 1969, c. 64, s. 1; c. 174, s. 1; c. 1003, s. 1; 1973, c. 822, s. 1.)



§ 153A-440.1. Watershed improvement programs; drainage and water resources development projects.

§ 153A‑440.1.  Watershed improvement programs; drainage and water resources development projects.

(a)        A county may establish and maintain a county watershed  improvement program pursuant to G.S. 139‑41 or 139‑41.1 and for these purposes may appropriate funds not otherwise limited as to use by law. A county watershed improvement program or project may also be financed pursuant to G.S. 153A‑301, G.S. 153A‑185 or by any other financing method available to counties for this purpose.

(b)        A county may establish and maintain drainage projects and water resources development projects (as those projects are defined by G.S. 153A‑301) and for these purposes may appropriate funds not otherwise limited as to use by law. A county drainage project or water resources development project may also be financed pursuant to G.S. 153A‑301, G.S. 153A‑185, or by any other financing method available to counties for this purpose. (1981, c. 251, s. 2; 1983, c. 321, ss. 5, 6.)



§ 153A-441. County surveyor.

§ 153A‑441.  County surveyor.

A county may appoint a person registered as a land surveyor pursuant to Chapter 89 as county surveyor. (Const., art. 7, s. 1; Rev., s. 4296; C. S., s. 1383; 1959, c. 1237, s. 1; 1973, c. 822, s. 1.)



§ 153A-442. Animal shelters.

§ 153A‑442.  Animal shelters.

A county may establish, equip, operate, and maintain an animal shelter or may contribute to the support of an animal shelter, and for these purposes may appropriate funds not otherwise limited as to use by law. The animal shelters shall meet the same standards as animal shelters regulated by the Department of Agriculture pursuant to its authority under Chapter 19A of the General Statutes. (1973, c. 822, s. 1; 2004‑199, s. 39(a).)



§ 153A-443. Redesignation of site of "courthouse door," etc.

§ 153A‑443.  Redesignation of site of "courthouse door," etc.

If a county determines that the traditional location of the "courthouse," the "courthouse door," the "courthouse bulletin board" or the "courthouse steps" has become inappropriate or inconvenient for the doing of any act or the posting of any notice required by law to be done or posted at such a site, the county may by ordinance designate some appropriate or more convenient location for the site. The board of commissioners shall cause such an ordinance to be published at least once within 30 days after the day it is adopted and shall cause a copy of it to be posted for 60 days at the traditional location. (1973, c. 822, s. 1.)



§ 153A-444. Parks and recreation.

§ 153A‑444.  Parks and recreation.

A county may establish parks and provide recreational programs pursuant to Chapter 160A, Article 18. (1973, c. 822, s. 1.)



§ 153A-445. Miscellaneous powers found in Chapter 160A.

§ 153A‑445.  Miscellaneous powers found in Chapter 160A.

(a)        A county may take action under the following provisions of Chapter 160A:

(1)        Chapter 160A, Article 20, Part 1.  Joint Exercise of Powers.

(2)        Chapter 160A, Article 20, Part 2.  Regional Councils of Governments.

(3)        G.S. 160A‑487.  Financial support for rescue squads.

(4)        G.S. 160A‑488.  Art galleries and museums.

(5)        G.S. 160A‑492.  Human relations programs.

(6)        G.S. 160A‑497.  Senior citizens programs.

(7)        G.S. 160A‑489.  Auditoriums, coliseums, and convention and civic centers.

(8)        G.S. 160A‑498.  Railroad corridor preservation.

(b)        This section is for reference only, and the failure of any section of Chapter 160A to appear in this section does not affect the applicability of that section to counties. (1973, c. 822, s. 1; 1975, c. 19, s. 61; 1979, 2nd Sess., c. 1094, s. 3; 1981, c. 692, s. 3; 1989, c. 600, s. 6.)



§ 153A-446. County may offer reward for information as to persons damaging county property.

§ 153A‑446.  County may offer reward for information as to persons damaging county property.

The board of county commissioners is authorized to offer and pay rewards in an amount not exceeding five hundred dollars ($500.00) for information leading to the arrest and conviction of any person who willfully defaces, damages or destroys, or commits acts of vandalism or larceny of any county property. The amount necessary to pay said rewards shall be an item in the current expense budget of the county. (1975, c. 258.)



§ 153A-447. Certain counties may appropriate funds to Western North Carolina Development Association, Inc.

§ 153A‑447.  Certain counties may appropriate funds to Western North Carolina Development Association, Inc.

(a)        The board of county commissioners of the counties hereafter named are authorized to appropriate funds to the Western North Carolina Development Association, Inc., for the public good and welfare of said counties. The amount to be expended by each county shall be determined in the discretion of the board of commissioners.

(b)        This section shall apply to the counties of Avery, Buncombe, Burke, Cherokee, Clay, Graham, Haywood, Henderson, Jackson, McDowell, Macon, Madison, Mitchell, Polk, Rutherford, Swain, Transylvania, and Yancey. (1979, c. 674, ss. 1, 2.)



§ 153A-448. Mountain ridge protection.

§ 153A‑448.  Mountain ridge protection.

Counties may enact and enforce mountain ridge protection ordinances pursuant to Article 14 of Chapter 113A of the General Statutes, and in such enactment and enforcement shall comply with all applicable provisions of Article 14 unless the county has removed itself from the coverage of Article 14 through the procedure provided  by law. (1983, c. 676, s. 2.)



§ 153A-449. Contracts with private entities.

§ 153A‑449.  Contracts with private entities.

A county may contract with and appropriate money to any person, association, or corporation, in order to carry out any public purpose that the county is authorized by law to engage in. (1985, c. 271, s. 2.)



§ 153A-450. Contracts for construction of satellite campuses of community colleges.

§ 153A‑450.  Contracts for construction of satellite campuses of community colleges.

(a)        Boards of county commissioners may enter into contracts for the construction of satellite campuses of community colleges, to be located in their counties.

(b)        The board of county commissioners of the county in which a satellite campus of a community college is to be constructed shall submit the plans for the satellite facility's construction to the board of trustees of the community college that will be operating the facility for its approval prior to entering into any contract for the construction of the satellite facility.

(c)        A satellite facility may be used only as a satellite facility of the community college that operates it and for no other purpose except as approved by the board of trustees of the community college that has been assigned the county where the satellite facility is located as a service delivery area either by an act of the General Assembly or by the State Board of Community Colleges. (1985, c. 757, s. 148(b), (d), (e); 1987, c. 564, ss. 11, 12.)



§ 153A-451. Reimbursement agreements.

§ 153A‑451.  Reimbursement agreements.

(a)        A county may enter into reimbursement agreements with private developers and property owners for the design and construction of municipal infrastructure that is included on the county's Capital Improvement Plan and serves the developer or property owner. For the purpose of this act, municipal infrastructure includes, without limitation, water mains, sanitary sewer lines, lift stations, stormwater lines, streets, curb and gutter, sidewalks, traffic control devices, and other associated facilities.

(b)        A county shall enact ordinances setting forth procedures and terms under which such agreements may be approved.

(c)        A county may provide for such reimbursements to be paid from any lawful source.

(d)        Reimbursement agreements authorized by this section shall not be subject to Article 8 of Chapter 143 of the General Statutes, except as provided by this subsection. A developer or property owner who is party to a reimbursement agreement authorized under this section shall solicit bids in accordance with Article 8 of Chapter 143 of the General Statutes when awarding contracts for work that would have required competitive bidding if the contract had been awarded by the county. (2005‑426, s. 8(b).)



§ 153A-452. Restriction of certain forestry activities prohibited.

§ 153A‑452.  Restriction of certain forestry activities prohibited.

(a)        The following definitions apply to this section:

(1)        Development.  Any activity, including timber harvesting, that is associated with the conversion of forestland to nonforest use.

(2)        Forest management plan.  A document that defines a landowner's forest management objectives and describes specific measures to be taken to achieve those objectives. A forest management plan shall include silvicultural practices that both ensure optimal forest productivity and environmental protection of land by either commercially growing timber through the establishment of forest stands or by ensuring the proper regeneration of forest stands to commercial levels of production after the harvest of timber.

(3)        Forestland.  Land that is devoted to growing trees for the production of timber, wood, and other forest products.

(4)        Forestry.  The professional practice embracing the science, business, and art of creating, conserving, and managing forests and forestland for the sustained use and enjoyment of their resources, materials, or other forest products.

(5)        Forestry activity.  Any activity associated with the growing, managing, harvesting, and related transportation, reforestation, or protection of trees and timber, provided that such activities comply with existing State rules and regulations pertaining to forestry.

(b)        A county shall not adopt or enforce any ordinance, rule, regulation, or resolution that regulates either:

(1)        Forestry activity on forestland that is taxed on the basis of its present‑use value as forestland under Article 12 of Chapter 105 of the General Statutes.

(2)        Forestry activity that is conducted in accordance with a forest management plan.

(c)        This section shall not be construed to limit, expand, or otherwise alter the authority of a county to:

(1)        Regulate activity associated with development. A county may deny a building permit or refuse to approve a site or subdivision plan for either a period of up to:

a.         Three years after the completion of a timber harvest if the harvest results in the removal of all or substantially all of the trees that were protected under county regulations governing development from the tract of land for which the permit or approval is sought.

b.         Five years after the completion of a timber harvest if the harvest results in the removal of all or substantially all of the trees that were protected under county regulations governing development from the tract of land for which the permit or approval is sought and the harvest was a willful violation of the county regulations.

(2)        Regulate trees pursuant to any local act of the General Assembly.

(3)        Adopt ordinances that are necessary to comply with any federal or State law, regulation, or rule.

(4)        Exercise its planning or zoning authority under Article 18 of this Chapter. (2005‑447, s. 1.)



§ 153A-453. Quarterly reports by Mental Health, Developmental Disabilities, and Substance Abuse Services area authority or county program.

§ 153A‑453.  Quarterly reports by Mental Health, Developmental Disabilities, and Substance Abuse Services area authority or county program.

Quarterly reports by the area director and finance officer of Mental Health, Developmental Disabilities, and Substance Abuse Services area authorities or county programs shall be submitted to the county finance officer as provided under G.S. 122C‑117(c). (2006‑142, s. 3(b).)



§ 153A-454. Stormwater control.

§ 153A‑454.  Stormwater control.

(a)        A county may adopt and enforce a stormwater control ordinance to protect water quality and control water quantity. A county may adopt a stormwater management ordinance pursuant to this Chapter, other applicable laws, or any combination of these powers.

(b)        A federal, State, or local government project shall comply with the requirements of a county stormwater control ordinance unless the federal, State, or local government agency has a National Pollutant Discharge Elimination System (NPDES) stormwater permit that applies to the project. A county may take enforcement action to compel a State or local government agency to comply with a stormwater control ordinance that implements the National Pollutant Discharge Elimination System (NPDES) stormwater permit issued to the county. To the extent permitted by federal law, including Chapter 26 of Title 33 of the United States Code, a county may take enforcement action to compel a federal government agency to comply with a stormwater control ordinance.

(c)        A county may implement illicit discharge detection and elimination controls, construction site stormwater runoff controls, and post‑construction runoff controls through an ordinance or other regulatory mechanism to the extent allowable under State law.

(d)        A county that holds a National Pollutant Discharge Elimination System (NPDES) permit issued pursuant to G.S. 143‑214.7 may adopt an ordinance to establish the stormwater control program necessary for the county to comply with the permit. A county may adopt an ordinance that bans illicit discharges. A county may adopt an ordinance that requires (i) deed restrictions and protective covenants to ensure that each project, including the stormwater management system, will be maintained so as to protect water quality and control water quantity and (ii) financial arrangements to ensure that adequate funds are available for the maintenance and replacement costs of the project. (2006‑246, s. 17(a).)



§ 153A-455. Revolving loan program for energy improvements.

§ 153A‑455.  Revolving loan program for energy improvements.

(a)        Purpose.  The General Assembly finds it is in the best interest of the citizens of North Carolina to promote and encourage renewable energy and energy efficiency within the State in order to conserve energy, promote economic competitiveness, and expand employment in the State. In furtherance of this purpose, a county may establish a program to finance the purchase and installation of distributed generation renewable energy sources or energy efficiency improvements that are permanently affixed to residential, commercial, or other real property.

(b)        Revolving Loan Fund.  A county may establish a revolving loan fund for the purpose of providing loans to finance the purchase and installation of distributed generation renewable energy sources or energy efficiency improvements that are permanently fixed to residential, commercial, or other real property. A county may use Energy Efficiency and Conservation Block Grant Funds and its unrestricted revenue to fund the revolving loan fund. The annual interest rate charged for the use of funds from the revolving fund may not exceed eight percent (8%) per annum, excluding other fees for loan application review and origination. The term of any loan originated under this section may not be greater than 15 years.

(c)        Definition.  As used in this Article, "renewable energy source" has the same meaning as "renewable energy resource" in G.S. 62‑133.8.  (2009‑522, s. 2.)



§ 153A-456. Reserved for future codification purposes.

§ 153A-456. Reserved for future codification purposes.



§ 153A-457. Reserved for future codification purposes.

§ 153A-457. Reserved for future codification purposes.



§ 153A-458. Reserved for future codification purposes.

§ 153A-458. Reserved for future codification purposes.



§ 153A-459. Reserved for future codification purposes.

§ 153A-459. Reserved for future codification purposes.



§ 153A-460. Reserved for future codification purposes.

§ 153A-460. Reserved for future codification purposes.



§ 153A-461. Reserved for future codification purposes.

§ 153A-461. Reserved for future codification purposes.



§ 153A-462. Reserved for future codification purposes.

§ 153A-462. Reserved for future codification purposes.



§ 153A-463. Reserved for future codification purposes.

§ 153A-463. Reserved for future codification purposes.



§ 153A-464. Reserved for future codification purposes.

§ 153A-464. Reserved for future codification purposes.



§ 153A-465. Reserved for future codification purposes.

§ 153A-465. Reserved for future codification purposes.



§ 153A-466. Reserved for future codification purposes.

§ 153A-466. Reserved for future codification purposes.



§ 153A-467. Reserved for future codification purposes.

§ 153A-467. Reserved for future codification purposes.



§ 153A-468. Reserved for future codification purposes.

§ 153A-468. Reserved for future codification purposes.



§ 153A-469. Reserved for future codification purposes.

§ 153A-469. Reserved for future codification purposes.



§ 153A-470. Reserved for future codification purposes.

§ 153A-470. Reserved for future codification purposes.



§ 153A-471. Unified government.

Article 24.

Unified Government.

§ 153A‑471.  Unified government.

(a)        Except as provided in this section, the powers, duties, functions, rights, privileges, and immunities of a city are vested with any county that has either:

(1)        No portion of an incorporated municipality located within its boundaries; or

(2)        One incorporated municipality located within the county, but the land area of that municipality is located primarily in another county and consists of less than 100 acres within the county exercising powers under this Article.

(b)        All of the following shall apply to any county exercising the powers, duties, functions, rights, privileges, and immunities of a city under this Article:

(1)        It may not exercise any such powers, duties, functions, rights, privileges, and immunities outside the boundaries of the county.

(2)        Article 4A of Chapter 160A of the General Statutes (Extension of Corporate Limits) does not apply.

(3)        Article 5 of Chapter 160A of the General Statutes (Form of Government) does not apply.

(4)        Article 7 of Chapter 160A of the General Statutes (Administrative Offices) does not apply.

(5)        Article 13 of Chapter 160A of the General Statutes (Law Enforcement) does not apply.

(6)        G.S. 153A‑340(b) (Zoning of Bona Fide Farms) shall apply to all areas within the county boundaries.

(7)        The provisions of Chapter 163 of the General Statutes relating to municipal elections do not apply except to the extent they applied to the county absent this Article.

(8)        If the county is subject to this Article under subdivision (a)(2) of this section, it may not exercise any such powers, duties, functions, rights, privileges, and immunities within the corporate limits of the municipality located partly within the county.

(c)        The board of commissioners may by ordinance provide that this Article does not confer the power, duty, function, right, privilege, or immunity of a city upon the county as to a specific power, duty, function, right, privilege, or immunity, and as to such specified power, duty, function, right, privilege, or immunity it shall not be considered as a city.

(d)        If the board of commissioners exercises any power, duty, function, right, privilege, or immunity authorized under both Chapter 153A and Chapter 160A of the General Statutes, and those statutes conflict, the board of commissioners shall state in their minutes under which Chapter the power, duty, function, right, privilege, or immunity is being exercised. (2005‑35, s. 1; 2005‑433, s. 10(a).)



§ 153A-472. Definitions.

§ 153A‑472.  Definitions.

For the purposes of this Article, any statutory reference to:

(1)        A city shall be construed as a reference to a county.

(2)        A city council or governing board shall be construed as a reference to the board of commissioners.

(3)        The mayor shall be construed as a reference to the chair of the board of commissioners.

(4)        Any other city official shall be construed as a reference to the equivalent county official. (2005‑35, s. 1.)



§ 153A-472.1. Property tax levy.

§ 153A‑472.1.  Property tax levy.

If a county is subject to this Article under G.S. 153A‑471(a)(2), it may not levy property taxes on the entire county for any function authorized by this Article but not otherwise authorized by law for counties. Instead, the county may establish a county service district under Part 1 of Article 16 of this Chapter, to consist of the entire area of the county not in an incorporated municipality. (2005‑433, s. 10(a).)



§ 153A-473. Applicability.

§ 153A‑473.  Applicability.

This Article only applies to a county if approved by the qualified voters of the county in a referendum called by the board of commissioners in accordance with G.S. 163‑287. The referendum shall be conducted by the county board of elections in accordance with the provisions of law generally applicable to special elections. The ballot question shall be determined by the board of commissioners after consultation with the county attorney as to form. (2005‑35, s. 1.)






Chapter 153B - Mountain Resources Planning Act.

§ 153B-1. Short title; findings; purpose.

Chapter 153B.

Mountain Resources Planning Act.

§ 153B‑1.  Short title; findings; purpose.

(a)        Short Title.  This Chapter shall be known and may be cited as the "Mountain Resources Planning Act."

(b)        Findings.  The General Assembly finds that:

(1)        The beauty and abundant natural resources of the mountain region of Western North Carolina are prized by all North Carolinians. Millions of tourists travel to the mountain region of Western North Carolina to see and experience the natural beauty of the mountains, including the vistas near national parks, national forests, State parks, and State forests. This tourism is vitally important to the economy of Western North Carolina.

(2)        The United States Congress has recognized the natural abundance and cultural heritage of the mountain region of Western North Carolina by creating the Blue Ridge National Heritage Area, which, in turn, has established a precedent for successful collaborative planning in the stewardship of important mountain resources.

(3)        The same beauty and natural abundance that is valued by North Carolina residents, tourists, and the United States Congress is being adversely affected by land‑use practices that are negatively impacting the public's enjoyment of the important mountain resources of the mountain region of Western North Carolina, including publicly owned lands. The mountain region of Western North Carolina is subject to challenges and pressures specific to the topography and environment of the mountains. The mountain region of Western North Carolina has experienced accelerating trends that are adversely affecting important mountain resources, and local governments face challenges as they adapt to new and difficult changes to the landscape.

(c)        Purpose.  It is the purpose of this Chapter to encourage quality growth and development while preserving the natural resources, open spaces, and farmland of the mountain region of Western North Carolina.  (2009‑485, s. 1.)



§ 153B-2. Definitions.

§ 153B‑2.  Definitions.

The following definitions apply in this Article [Chapter]:

(1)        Commission.  The Mountain Resources Commission created by this Chapter.

(2)        Council.  The Mountain Area Technical Advisory Council.

(3)        Important mountain resources.  The natural and cultural resources of the mountain region of Western North Carolina, including, but not limited to, State and federal public lands, wildlife habitat, farms, forestland and rural landscapes, mountain vistas, mountain streams and rivers, mountain lakes, and historical and archeological resources.

(4)        Mountain region of Western North Carolina.  The area encompassed by the counties of Alexander, Alleghany, Ashe, Avery, Buncombe, Burke, Caldwell, Cherokee, Clay, Cleveland, Graham, Haywood, Henderson, Jackson, McDowell, Macon, Madison, Mitchell, Polk, Rutherford, Surry, Swain, Transylvania, Watauga, Wilkes, Yadkin, and Yancey in the State.

(5)        Secretary.  The Secretary of the Department of Environment and Natural Resources.  (2009‑485, s. 1.)



§ 153B-3. Mountain Resources Commission.

§ 153B‑3.  Mountain Resources Commission.

(a)        Creation.  The Mountain Resources Commission is hereby established. The Commission is a permanent body corporate of the State composed of members from the mountain region of Western North Carolina. The Commission shall be located administratively in the Department of Environment and Natural Resources but shall exercise its statutory powers and duties independently of the Department of Environment and Natural Resources. The Commission shall meet in Western North Carolina. Funds appropriated for the Commission by the General Assembly shall be disbursed directly to the Commission at the beginning of each fiscal year.

(b)        Purpose.  The purposes and functions of the Mountain Resources Commission are to do all of the following:

(1)        Identify and evaluate issues affecting important mountain resources and recommend policies and programs to address those issues.

(2)        Coordinate with existing local and regional efforts to address threats to important mountain resources and work undertaken by councils of government and the jurisdictions they serve in the mountain region of Western North Carolina.

(3)        Provide a forum for discussion of issues affecting important mountain resources.

(4)        Promote communication, coordination, and education among stakeholders within the mountain region of Western North Carolina.

(5)        Collect research and information from North Carolina and other states and jurisdictions regarding State and regional approaches to coordinating (i) provision of infrastructure for the protection of important mountain resources and (ii) efforts to encourage quality growth to protect such important mountain resources.

(6)        Determine whether new strategies or tools would be helpful to address pressures on important mountain resources and whether and how such strategies or tools should be implemented to protect such resources.

(7)        Provide guidance and make recommendations to local, State, and federal legislative and administrative bodies and to others as it considers necessary and appropriate for the use, stewardship, and enhancement of important mountain resources.

(c)        Authority.  To achieve its purposes, the Commission shall have all of the following powers and duties:

(1)        To develop rules and procedures for the conduct of its business or as may be necessary to perform its duties and carry out its objectives, including, but not limited to, calling meetings and establishing voting procedures. Rules and procedures developed pursuant to this subsection shall be effective upon an affirmative vote by a majority of the Commission members.

(2)        To establish standing and ad hoc committees. The Commission shall determine the purpose of each standing or ad hoc committee.

(3)        To seek, apply for, accept, and expend gifts, grants, donations, services, and other aid from public or private sources. The Commission may accept or expend funds only after an affirmative vote by a majority of the members of the Commission.

(4)        To exercise the powers of a body corporate, including the power to sue and be sued, and adopt and use a common seal and alter the same.

(5)        To enter into contracts and execute all instruments necessary or appropriate to achieve the purposes of the Commission.

(6)        To designate a fiscal agent.

(7)        To perform any lawful acts necessary or appropriate to achieve the purposes of the Commission.

(d)        Membership.  The Commission shall consist of 17 members as follows:

(1)        Two representatives from the public at large who are residents of the mountain region of Western North Carolina appointed by the Speaker of the House of Representatives.

(2)        Two representatives from the public at large who are residents of the mountain region of Western North Carolina appointed by the President Pro Tempore of the Senate.

(3)        Six representatives from the public at large who are residents of the mountain region of Western North Carolina appointed by the Governor, including:

a.         Four who shall at the time of appointment be actively connected with or have experience in local government within the mountain region of Western North Carolina.

b.         One who shall at the time of appointment be actively associated with a land trust organization working in Western North Carolina.

c.         One who shall at the time of appointment have experience in tourism or tourism development in the mountain region of Western North Carolina.

(4)        One member to represent the North Carolina National Parks, Parkway and Forests Development Council.

(5)        Five members to represent each of the following regional councils of government as appointed by those councils: the Southwestern North Carolina Planning and Economic Development Commission, the Isothermal Planning and Development Commission, the High Country Council of Governments, the Western Piedmont Council of Governments, and the Land of Sky Regional Council.

(6)        One representative appointed by the board of the Blue Ridge National Heritage Area.

The members of the Commission shall elect a chair, vice‑chair, and any other officers they consider necessary and shall determine the length of the term of office, not to exceed two years, of each officer. A majority of the Commission shall constitute a quorum. Each member appointed to the Commission shall be appointed to serve a four‑year term. Any vacancy on the Commission shall be filled by the original appointing authority for the remainder of the unexpired term. Initial terms commence September 1, 2009.

(e)        Salary; Expenses.  Members of the Commission shall receive no salary for their service on the Commission but may receive per diem, subsistence, and travel allowances in accordance with G.S. 120‑3.1, 138‑5, or 138‑6, as appropriate. All expenses shall be paid from funds available to the Commission through the Mountain Area Resources Fund, but no expenses shall be paid if the Mountain Area Resources Fund lacks the necessary funds.

(f)         Staff Support.  The Department of Environment and Natural Resources shall provide staff support and facilities to the Commission within the existing programs of the agency. Additional staff may be hired or contracted by the Commission through funds raised by or provided to it. The duties and compensation of any additional staff shall be determined and fixed by the Commission within available resources.

(g)        State Agency Cooperation.  All agencies of the State of North Carolina shall cooperate with the Commission and, upon request, shall assist the Commission in fulfilling its responsibilities. The Secretary of Environment and Natural Resources or the Secretary's designee shall serve as the liaison between the Secretary's agency and the Commission. The Commission may obtain information and data upon request from all officers, agents, agencies, and departments of the State of North Carolina or of local governments while in discharge of its duties.

(h)        The Commission shall work in partnership with the Blue Ridge National Heritage Area to protect the important mountain resources across the mountain region of Western North Carolina.

(i)         The role of the Commission is advisory in nature and in no way shall the Commission be construed to have regulatory authority. No action of the Commission supercedes any decision of any local planning board.  (2009‑485, s. 1.)



§ 153B-4. Mountain Area Resources Technical Advisory Council.

§ 153B‑4.  Mountain Area Resources Technical Advisory Council.

(a)        Creation.  There is hereby created a council to be known as the Mountain Area Resources Technical Advisory Council.

(b)        The Council shall consist of not more than 13 members appointed by the Mountain Resources Commission to include environmental, engineering, planning, and State and local government professionals with expertise and experience to contribute to the work of the Commission.

(c)        Functions and Duties.  The Council shall assist the Commission in an advisory capacity. The Council shall meet on such schedule and provide such assistance as may be requested of it by the Commission.

(d)        Members; Multiple Offices.  Membership on the Mountain Area Resources Technical Advisory Council is hereby declared to be an office that may be held concurrently with other elective or appointive offices (except the office of Commission member) in addition to the maximum number of offices permitted to be held by one person under G.S. 128‑1.1.

(e)        Chairman and Vice‑Chairman.  A chairman and vice‑chairman shall be elected annually by the Council.

(f)         Compensation.  The members of the Advisory Council who are not State employees may receive per diem and necessary travel and subsistence expenses in accordance with the provisions of G.S. 138‑5. All expenses shall be paid from funds available to the Commission through the Mountain Area Resources Fund, but no expenses shall be paid if the Mountain Area Resources Fund lacks the necessary funds.  (2009‑485, s. 1.)






Chapter 154 - County Surveyor.

§§ 154-1 through 154-2. Repealed by Session Laws 1973, c. 822, s. 5.

Chapter 154.

County Surveyor.

§§ 154‑1 through 154‑2.  Repealed by Session Laws 1973, c. 822, s. 5.



§ 154-3. Repealed by Session Laws 1969, c. 1003, s. 8.

§ 154‑3.  Repealed by Session Laws 1969, c. 1003, s. 8.






Chapter 155 - County Treasurer.

§§ 155-1 through 155-8. Repealed by Session Laws 1971, c. 780, s. 34.

Chapter 155.

County Treasurer.

§§ 155‑1 through 155‑8.  Repealed by Session Laws 1971, c. 780, s. 34.



§ 155-9. Repealed by Session Laws 1953, c. 973, s. 3.

§ 155‑9.  Repealed by Session Laws 1953, c. 973, s. 3.



§§ 155-10 through 155-14. Repealed by Session Laws 1971, c. 780, s. 34.

§§ 155‑10 through 155‑14.  Repealed by Session Laws 1971, c. 780, s. 34.



§ 155-15. Repealed by Session Laws 1953, c. 973, s. 3.

§ 155‑15.  Repealed by Session Laws 1953, c. 973, s. 3.



§§ 155-16 through 155-18. Repealed by Session Laws 1971, c. 780.

§§ 155‑16 through 155‑18.  Repealed by Session Laws 1971, c. 780.






Chapter 156 - Drainage.

§ 156-1. Supplemental proceeding.

Chapter 156.

Drainage.

SUBCHAPTER I. DRAINAGE BY INDIVIDUAL OWNERS.

Article 1.

Jurisdiction in Clerk of Superior Court.

Part 1. Petition by Individual Owner.

§ 156‑1.  Supplemental proceeding.

The proceedings initiated under this Chapter may be, to the extent practicable, supplemented by the procedures of Chapter 40A. (Code, s. 1324; Rev., s. 4028; C.S., s. 5260; 1981, c. 919, s. 23.)



§ 156-2. Petition filed; commissioners appointed.

§ 156‑2.  Petition filed; commissioners appointed.

Any person owning pocosin, swamp, or flatlands, or owning lowlands subject to inundation, which cannot be conveniently drained or embanked so as to drain off or dam out the water from such lands, except by cutting a canal or ditch, or erecting a dam through or upon the lands of other persons, may by petition apply to the superior court of the county in which the lands sought to be drained or embanked or some part of such lands lie, setting forth the particular circumstances of the case, the situation of the land to be drained or embanked, to what outlet and through whose lands he desires to drain, or on what lands he would erect his dam, and who are the proprietors of such lands; whereupon a summons shall be served on each of the proprietors, and, on the hearing of the petition the court shall appoint three persons as commissioners, who shall be duly sworn to do justice between the parties. (1795, c. 436, P.R.; 1852, c. 57, ss. 1, 2; R.C., c. 40, s. 1; Code, s. 1297; Rev., s. 3983; C.S., s. 5261.)



§ 156-3. Duty of commissioners.

§ 156‑3.  Duty of commissioners.

The commissioners, or a majority of them, on a day of which each proprietor of land aforesaid is to be notified at least five days, shall meet on the premises and view the lands to be drained or embanked, and the lands through or on which the drain is to pass or the embankment to be erected, and shall determine and report whether the lands of the petitioner can be conveniently drained or embanked except through or on the lands of the defendants or some of them; and if they are of opinion that the same cannot be conveniently done except through or on such lands, they shall decide and determine the route of the canal, ditch, or embankment, the width thereof, and the depth or height, as the case may be, and the manner in which the same shall be cut or thrown up, considering all the circumstances of the case, and providing as far as possible for the effectual drainage or embankment of the water from the petitioner's land, and also securing the defendant's lands from inundation, and every other injury to which the same may be probably subjected by such canal, ditch, or embankment; and they shall assess, for each of the defendants, such damage as in their judgment will fully indemnify him for the use of his land in the mode proposed; but in assessing such damages, benefits shall be deducted. (1795, c. 436, P.R.; 1852, c. 57, ss. 1, 2; R.C., c. 40, s. 2; Code, s. 1298; Rev., s. 3984; C.S., s. 5262.)



§ 156-4. Report and confirmation; easement acquired; exceptions.

§ 156‑4.  Report and confirmation; easement acquired; exceptions.

The commissioners shall report in writing, under their hands, the whole matter to the court, which shall confirm the same, unless good cause be shown to the contrary; and on payment of the damages and cost of the proceedings the court shall order and decree that the petitioner may cut the canal or ditch, or raise the embankment in the manner reported and determined by the commissioners; and thereupon the petitioner shall be seized in fee simple of the easement aforesaid: Provided, that, without the consent of the proprietor, such canal, ditch, or embankment shall not be cut or raised through or on his yard or curtilage, nor be allowed when the same shall injure any mill, by cutting off or stopping the water flowing thereto; nor shall such dam be allowed so as to create a nuisance by stagnant water, or cut off the flow of useful springs or necessary streams of water, or stop any ditches of such proprietor when there is no freshet. (1795, c. 436, s. 2, P.R.; 1835, c. 7; 1852, c. 57, ss. 1, 2; R.C., c. 40, s. 3; Code, s. 1299; Rev., s. 3985; C.S., s. 5263.)



§ 156-5. Width of right-of-way for repairs.

§ 156‑5.  Width of right‑of‑way for repairs.

The commissioners, when they may deem it necessary, shall designate the width of the land to be left on each side of the canal, ditch, or dam, to be used for the protection and reparation thereof, which land shall be altogether under the control and dominion of the owner of the canal, ditch, or dam, except as aforesaid: Provided, that in no case shall a greater width of land on both sides, inclusive of a dam, be taken than five times the base of such dam. (R.C., c. 40, s. 6; Code, s. 1302; Rev., s. 3985a; C.S., s. 5264.)



§ 156-6. Right of owner to fence; entry for repairs.

§ 156‑6.  Right of owner to fence; entry for repairs.

Any proprietor, through or on whose land such canal or ditch may be cut or embankment raised, may put a fence or make paths across the same, provided the usefulness thereof be not impaired; and the owner of the canal, ditch, or dam, his heirs and assigns, shall at all times have free access to the same for the purpose of making and repairing them; doing thereby no unnecessary damage to the lands of the proprietors. (1795, c. 436, s. 2, P.R.; 1835, c. 7; 1852, c. 57, ss. 1, 2; R.C., c. 40, s. 4; Code, s. 1300; Rev., s. 3986; C.S., s. 5265.)



§ 156-7. Earth for construction of dam; removal of dam.

§ 156‑7.  Earth for construction of dam; removal of dam.

The earth necessary for the erection of a dam may be taken from either side of it, or wherever else the commissioners may designate and allow. And such dam may be removed by the proprietor of the land, his heirs or assigns, to any other part of his lands, and he may adjoin any dam of his own thereto, if allowed by the court on a petition and such proceedings therein as are provided in this Chapter, as far as the same may apply to his case: Provided always, that the usefulness of the dam will not be thereby impaired or endangered. (R.C., c. 40, s. 5; Code, s. 1301; Rev., s. 3987; C.S., s. 5266.)



§ 156-8. Earth from canal removed or leveled.

§ 156‑8.  Earth from canal removed or leveled.

The earth excavated from the canal or ditch shall be removed away or leveled as nearly as may be with the surface of the adjacent land, unless the commissioners shall otherwise specially allow. (R.C., c. 40, s. 7; Code, s. 1303; Rev., s. 3988; C.S., s. 5267.)



§ 156-9. No drain opened within 30 feet.

§ 156‑9.  No drain opened within 30 feet.

The proprietor of any swamp or flatlands through which a canal or ditch passes shall not have a right to open or cut any drain within 30 feet thereof but by the consent of the owner. Such proprietor, however, and other persons may cut into such canal or ditch in the manner hereinafter provided. (R.C., c. 40, s. 8; Code, s. 1304; Rev., s. 3989; C.S., s. 5268.)



§ 156-10. Right to drain into canal.

§ 156‑10.  Right to drain into canal.

Any person desirous of draining into the canal or ditch of another person as an outlet may do so in the manner hereinbefore provided, and in addition to the persons directed to be made parties, all others shall be parties through whose lands, canals, or ditches the water to be drained may pass till it shall have reached the furthest artificial outlet. And the privilege of cutting into such canal or ditch may be granted under the same rules and upon the same conditions and restrictions as are provided in respect to cutting the  first canal or ditch: Provided, that no canal or ditch shall be allowed to be cut into another if thereby the safety or utility of the latter shall be impaired or endangered: Provided, further, that if such impairing and danger can be avoided by imposing on the petitioner duties or labor in the enlarging or deepening of such canal or ditch, or otherwise, the same may be done; but no absolute decree for cutting such second canal or ditch shall pass till the duties or work so imposed shall be performed and the effect thereof is seen, so as to enable the commissioners to determine the matter whether such second canal or ditch ought to be allowed or not: Provided, that any party to the proceeding may appeal from the judgment of the court rendered under this section to the superior court of the county, where a trial and determination of all issues raised in the pleadings shall be had as in other cases before a judge and jury. (R.C., c. 40, s. 9; Code, s. 1305; 1887, c. 222; Rev., s. 3990; C.S., s. 5269; 1973, c. 108, s.  94.)



§ 156-11. Expense of repairs apportioned.

§ 156‑11.  Expense of repairs apportioned.

Besides the damages which the commissioners may assess against the petitioner for the privilege of cutting into such canal or ditch, they shall assess and apportion the labor which the petitioner and defendants shall severally contribute towards repairing the canal or ditch into or through which the petitioner drains the water from his lands, and report the same to court; which, when confirmed, shall stand as a judgment of the court against each of the parties, his executors and administrators, heirs and assigns. (R.C., c. 40, s. 10;  Code, s. 1306; Rev., s. 3991; C.S., s. 5270.)



§ 156-12. Notice of making repairs.

§ 156‑12.  Notice of making repairs.

Whenever the canals or ditches for the reparation of which more than one person shall be bound under the provisions of G.S. 156‑ 11 shall need to be repaired, any of the persons so bound may notify the others thereof, and of the time he proposes to repair the same; and thereupon each of the persons shall jointly work on the same and contribute his proportion of labor till the same be repaired or the work cease by consent. (R.C., c. 40, s. 11; Code, s. 1307; Rev., s. 3992; C.S., s. 5271.)



§ 156-13. Judgment against owner in default; lien.

§ 156‑13.  Judgment against owner in default; lien.

In case the person so notified shall make default, any of the others may perform his share of labor and recover against him the value thereof, on a notice to be issued for such default, in which shall be stated on oath made before the clerk the value of such labor, and unless good cause to the contrary be shown on the return of the notice, the court shall render judgment for the same with interest and costs; which judgment shall be a lien upon the lands from the date of the performance of the work. (R.C., c. 40, s. 12; Code, s. 1308; 1899, c. 396; Rev., s. 3993; C.S., s. 5272.)



§ 156-14. Subsequent owners bound.

§ 156‑14.  Subsequent owners bound.

All persons to whom may descend, or who may otherwise own or occupy lands drained by any canal or ditch, for the privilege of cutting which any labor for repairing is assessed, shall contribute the same, and shall be bound therefor to all intents and purposes, and in the same manner and by the same judgment as the original party himself would be if he occupied the land. (R.C., c. 40, s. 13; Code, s. 1309; Rev., s. 3994; C.S., s. 5273.)



§ 156-15. Amount of contribution for repair ascertained.

§ 156‑15.  Amount of contribution for repair ascertained.

Whenever there shall be a dam, canal, or ditch, in the repairing and keeping up of which two or more persons shall be interested and receive actual benefit therefrom, and the duties and proportion of labor which each one ought to do and perform therefor shall not be fixed by agreement or by the mode already in this Subchapter provided for assessing and apportioning such labor, any of  the parties may have the same assessed and apportioned by applying to  a magistrate, who shall give all parties at least three days' notice, and shall summon two disinterested freeholders who, together with the magistrate, shall meet on the premises and assess the damages sustained by the applicant, whereupon the magistrate shall enter judgment in favor of the applicant for damages or for work done on such ditch or lands. (R.C., c. 40, s. 14; Code, s. 1310; 1889, c. 101; Rev., s. 3995; C.S., s. 5274; 1973, c. 108, s. 95.)



§ 156-16. Petition by servient owner against dominant owner.

§ 156‑16.  Petition by servient owner against dominant owner.

Any person owning lands lying upon any creek, swamp, or other stream not navigable, which are subject to inundation and which cannot be conveniently drained or embanked on account of the volume of water flowing over the same from lands lying above, and by draining the same the lands above will be benefited and better drained, such person may by petition apply to the superior court of the county in which the lands sought to be drained or embanked, or some part of such lands, lie, setting forth the particular circumstances of the case, the valuation of the lands to be drained or embanked, and what other lands above would be benefited, and who are the proprietors of such lands; whereupon a summons shall be served upon each of the proprietors, who are not petitioners, requiring them to appear before the court at a time to be named in the summons, which shall not be less than 10 days from the service thereof, and upon such day the petition shall be heard and the court shall appoint three persons as commissioners, who shall, before entering upon the discharge of their duties, be sworn to do justice between the parties. (1889, c. 253; Rev., s. 4016; C.S., s. 5275.)



§ 156-17. Commissioners to examine lands and make report.

§ 156‑17.  Commissioners to examine lands and make report.

The commissioners, or a majority of them, on a day of which each proprietor is to be notified at least five days, shall meet on the premises and view the land to be drained and the lands affected thereby, and shall determine and report whether the lands of the petitioner or petitioners ought to be drained exclusively by him or them, and if they are of the opinion that the same ought not to be drained exclusively at the expense of the petitioner or petitioners, they shall decide and determine the route of the canal, ditch, or embankment, the width thereof, and the depth and height, as the case may be, and the manner in which the same shall be cut or thrown up, considering all the circumstances of the case, and providing as far as possible for the effectual drainage of the petitioner's land, and the protection and benefit of the defendant's lands; and they shall apportion the labor to be done or assess the amount to be paid by each of the owners of the lands affected by such canal, ditch, or embankment, towards the construction and keeping the same in repair, and report the same to the court, which, when confirmed, shall stand as a judgment of the court against each of the parties, his executors, administrators, heirs and assigns. (1889, c. 253, s. 2; Rev., s. 4017; C.S., s. 5276.)



§ 156-18. Cost of repairs enforced by judgment.

§ 156‑18.  Cost of repairs enforced by judgment.

Whenever any such ditch, canal, or embankment shall need repairs or cleaning out, and any of the parties interested therein refuse to perform the labor apportioned to them, or refuse to contribute the amount assessed against them, the same shall be enforced in the manner hereinbefore provided for the joint repair of canals and ditches. (1889, c. 253, s. 3; Rev., s. 4018; C.S., s. 5277.)



§ 156-19. Obstructing canal or ditch dug under agreement.

§ 156‑19.  Obstructing canal or ditch dug under agreement.

Where two or more persons have dug a canal or ditch along any natural drain or waterway under parol agreement, or otherwise, wherein all the parties shall have contributed to the digging thereof, if any servient or lower owner shall fill up or obstruct said canal or ditch without the consent of the higher owners and without providing other drainage for the higher lands, he shall be guilty of a Class 3 misdemeanor. (1899, c. 255; Rev., s. 3375; C.S., s. 5278; 1993, c. 539, s. 1070; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 156-20. Right of dominant owner to repair.

§ 156‑20.  Right of dominant owner to repair.

In the absence of any agreement for maintaining the efficiency of such ditch or canal, or should the servient owner neglect or refuse to clean out or aid in cleaning out the same through his lands, it shall be lawful for the dominant or higher owner, after giving three days' notice to the servient owner, to enter along such canal and not more than 12 feet therefrom and clean out or remove obstructions or accumulated debris therefrom at his own personal expense or without cost to the servient owner. (1899, c. 255, s. 2; Rev., s. 4025; C.S., s. 5279.)



§ 156-21. Canal maintained for seven years presumed a necessity; drainage assessments declared liens.

§ 156‑21.  Canal maintained for seven years presumed a necessity; drainage assessments declared liens.

After a canal has been dug along any natural depression or waterway and maintained for seven years, it shall be prima facie evidence of its necessity, and upon application to the clerk of the superior court of any landowner who is interested in maintaining the same, it shall be the duty of the clerk of the superior court to appoint and cause to be summoned three disinterested and discreet freeholders, who, after being duly sworn, shall go upon the lands drained or intended to be drained by such canal, and after carefully examining the same and hearing such testimony as may be introduced touching the question of cost of canal, the amount paid, and the advantages and disadvantages to be shared by each of the parties to the action, shall make their report in writing to the clerk of the superior court stating the facts and apportioning the cost of maintaining such canal among the parties to the action, and the cost of the action shall be divided in the same ratio; and their report when approved shall be properly registered by the clerk and the said report or reports shall, when filed in the office of the clerk of the superior court, be a lien upon each tract of land embraced in said report or reports to the extent of the proportionate part of the costs stipulated in said report or reports as a charge against same, and shall have the effect and force of a judgment thereon, and such judgments shall be subject to execution and collection as in cases of  other judgments. (1899, c. 255, s. 3; Rev., s. 4026; 1917, c. 248, s. 1; C.S., s. 5280; 1931, c. 227, s. 1.)



§ 156-22. Supplemental assessments to make up deficiency; vacancy appointments of assessment jurors.

§ 156‑22.  Supplemental assessments to make up deficiency; vacancy appointments of assessment jurors.

The freeholders, commissioners or jurors, appointed in any application or proceeding filed or instituted under G.S. 156‑21 or any other section of Article 1 of this Chapter, are authorized and empowered during the establishment of and providing for the construction, maintenance and payment therefor, of such ditch, canal or drain, to make other and further assessments for the costs of establishment, construction and expense, when it shall be determined by the clerk of the court that the provisions in the former report for the payment thereof are insufficient, and that such supplementary reports shall be made on the same basis of an equitable and just proportion, as made in the former report, which report or reports shall be filed with the clerk of the superior court and have the same force and effect as the former or original report.

In case of death, resignation, removal or for any other cause there becomes a vacancy as to the freeholders, commissioners or jurors, appointed to carry out the provisions of the sections contained in this Chapter, the clerk of the superior court is authorized to fill such vacancy by the appointment of some disinterested freeholder in the county, and the said person so appointed to fill such vacancy shall qualify before the clerk of the superior court before entering upon his duties. (1931, c. 227, s. 2.)



§ 156-23. Easement of drainage surrendered.

§ 156‑23.  Easement of drainage surrendered.

If any persons, or those claiming through or under them, who have cut any ditch or canal into which any other person has been permitted to drain land under any proceeding authorized in this Subchapter, shall desire to surrender their easement or right in such ditch or canal and be discharged from any judgment rendered and existing under such proceedings, such persons may on motion have such proceeding reinstated for hearing and file a petition therein setting forth such fact or any other grounds for relief thereunder, and upon proof satisfactory to the court that such petitioners have cut another ditch or canal which drains their lands formerly drained by the first ditch or canal, and have abandoned the use of it for any purpose of drainage, the court shall adjudge the easement or right of the petitioners surrendered and determined, and from that time the petitioners and their land shall forever be discharged and released from the judgment heretofore rendered in such former proceedings: Provided, however, that all parties then having an easement or right in such ditch or canal shall be served with notice of such petition 20 days before the hearing thereof. (1887, c. 222, s. 3; Rev., s. 4027; C.S., s. 5281.)



§ 156-24. Obstructing drain cut by consent.

§ 156‑24.  Obstructing drain cut by consent.

If any person shall stop or in any way obstruct the passage of the water in any ditch or canal having been cut through lands of any person by consent of the owner of said land, before giving the interested parties a reasonable time to comply with the mode of proceedings provided for the drainage of lowlands, he shall be guilty of a Class 3 misdemeanor. (1891, c. 434; Rev., s. 3376; C.S., s. 5282; 1993, c. 539, s. 1071; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 156-25. Protection of canals, ditches, and natural drains.

§ 156‑25.  Protection of canals, ditches, and natural drains.

If any person shall fell any tree in any ditch, canal, or natural drainway of any farm, unless he shall remove the same and put such ditch, canal, or natural drainway in as good condition as it was before such tree was so felled; or if any person shall stop up or fill in such ditch, canal, or drainway and thereby obstruct the free passage of water along the said ditch, canal, or drainway, unless the said person shall first secure the written consent of the landowner, and those damaged by such obstruction in said ditch, canal, or drainway, or unless such person so filling in and stopping up such ditch, canal, or drainway shall, upon the demand of the person so damaged, clean out and put the said ditch, canal, or drainway in as good condition as the same was before such filling in and stopping up of the said ditch, canal, or drainway happened, he shall be guilty of a Class 3 misdemeanor. (1901, c. 478; Rev., s. 3382; C.S., s. 5283; 1993, c. 539, s. 1072; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 156-26. Procedure upon agreement.

Part 2.  Petition under Agreement for Construction.

§ 156‑26.  Procedure upon agreement.

(a)        Agreement; Names Filed.  Whenever a majority of the landowners or the persons owning three fifths of all the lands in any well‑defined swamp or lowlands shall, by a written agreement, agree to give a part of the land situated in such swamp or lowlands as compensation to any person, firm, or corporation who may propose to cut or dig any main drainway through such swamp or lowlands, or shall, by written agreement, contract with any person, firm or corporation to cut or dig any main drainway through such swamp or lowlands, then the person, firm, or corporation so proposing to cut or dig such main drainway shall file with the clerk of the superior court of the county, or, if there be two or more counties, with the clerk of the superior court of either county in or through which the proposed canal or drainway is to pass, the names of the landowners, with the approximate number of acres owned by each to be affected by the proposed drainway who have entered into the written agreement with the person, firm, or corporation, together with a brief outline of the proposed improvement, and in addition thereto shall file with the clerk the names and addresses, as far as can be ascertained, of the landowners, with the number of acres owned by each of them to be affected by the proposed drainway, who have not made any agreement with the person, firm, or corporation proposing to do the improvement.

(b)        Notice.  Upon the filing of such names, it shall be the duty of the clerk to forthwith issue a notice which shall be served by the sheriff to all landowners who have not made any agreement to appear before him at a certain date, which date shall be not less than 10 and not more than 20 days from the service of such notice, or, in lieu of the personal service hereinabove required, it shall be sufficient for the clerk to publish in a newspaper published in the county once a week for four weeks a notice to all landowners who have not made any agreement to appear before him at a certain date, which date shall be not less than 30 days and not more than 40 days from the first publication of notice, at which time and place the landowners shall state their objections to the proposed improvement, and in addition thereto make an estimate of the amount of damage that might be done to the land owned by each of them on account of the proposed drainway.

(c)        Hearing; Viewers.  Upon the hearing it shall be the duty of the clerk of the superior court to forthwith appoint three disinterested persons, none of whom shall own land to be affected by such drainway, if requested by the person, firm, or corporation proposing to do the improvement, whose duty it shall be to familiarize themselves with the proposed improvement, view the premises of the landowners, estimating damages, and make an estimate themselves of the amount of damages that might accrue to the lands of each landowner filing objections on account of the proposed improvement, and report the same to the clerk of the superior court within 15 days from the date of their appointment.

(d)        Report; Bond.  Immediately upon the filing of the reports the clerk of the superior court shall forthwith notify the person, firm, or corporation proposing to dig the drainway or canal of the estimated damages contained in the reports, and the person, firm, or corporation shall execute and deliver a bond in a surety company authorized to do business in the State of North Carolina in twice the sum total of the estimated amount of damages, which bond shall be payable to the clerk of the superior court and conditioned upon the payment to the landowners of the amount of damages that may be assessed in the manner hereinafter provided.

(e)        Construction Authorized.  Upon the execution and delivery to the clerk of the said bond, the person, firm, or corporation so proposing to cut or dig such main drainway shall be and they are hereby authorized to proceed with the cutting or digging of the drainway through any lands in its proposed course, whether the owners of the land may have consented thereto or not, and the person, firm, or corporation so proposing to cut or dig the drainway shall have the proper and necessary right‑of‑way for that purpose and for all things incident thereto through any lands or timbers situated in such swamp or lowlands. (1917, c. 273, s. 1; C.S., s. 5284; 1969, c. 1046.)



§ 156-27. Recovery for benefits; payment of damages.

§ 156‑27.  Recovery for benefits; payment of damages.

After the drainway herein provided for shall be completed the person, firm, or corporation cutting or digging the same shall be entitled to recover of the landowners owning that part of the land with reference to which no contract for compensating those cutting or digging the drainway may have been made, an amount equal to the benefits to accrue to such lands by reason of the drainway, and shall be required by the clerk of the superior court to pay to any landowner the amount of damages in excess of benefits which may be done to the land to be determined in the manner hereinafter provided: Provided, that the recovery from any owner of the land shall be limited to the benefits to accrue to that land owned by such person, and situated in such swamp or lowlands or adjacent thereto; and provided further, that the amount to be so recovered as herein provided for until fully paid shall be and constitute a lien upon such land, the lien to be in force regardless of who may own the land at the time the amount to be recovered as compensation for digging or cutting the drainway shall be determined. (1917, c. 273, s. 2; C.S., s. 5285.)



§ 156-28. Notice to landowners; assessments made by viewers.

§ 156‑28.  Notice to landowners; assessments made by viewers.

After the completion of the main drainway, upon the application of the person, firm, or corporation, or their heirs or assigns, digging or cutting the same, the clerk of the superior court of the county in which any land through which the drainway may pass is situated shall issue a notice to be served by the sheriff upon any person who may have failed to agree with the person, firm, or corporation digging or cutting such drainway, upon a compensation to be paid by the landowner for the digging or cutting of such drainway, notifying the landowner that on a certain day, which shall be named in the notice and not less than 20 days from the date of the issuing of the notice, the clerk of the superior court will appoint three competent and disinterested persons, one of whom may be a surveyor, and none of whom shall own land to be affected by the drainway, to view the land so drained and for which no compensation for the drainage may have been agreed upon as aforesaid, and report to the clerk of the superior court what amount shall be paid therefor by the various landowners who may have failed to arrange for and agree upon the compensation for the drainage as aforesaid, and the amount of damages in cases where the damages have exceeded the benefits, which shall be paid to the landowners by the person, firm, or corporation cutting or digging such canal or drainway. In making the appointment of the viewers the clerk of the superior court shall hear any objections which may be advanced by those interested to any of the persons the clerk may consider to be appointed as viewers, but the clerk shall name those whom he considers best qualified. (1917, c. 273, s. 3; C.S., s. 5286.)



§ 156-29. Report filed; appeal and jury trial.

§ 156‑29.  Report filed; appeal and jury trial.

A report signed by two of the persons appointed as viewers shall be entered by the clerk as the report of the viewers. Any landowner affected by the report, and the person, firm, or corporation digging or cutting the drainway, has the right of appeal and the right to have any issue arising upon the report tried by a jury, provided exceptions shall be filed to the report within 20 days after the filing of the report with the clerk, in which exceptions so filed may be a demand for a jury trial. If a jury trial is demanded, the clerk shall transfer the proceedings to the civil‑issue docket, and it shall be heard as other civil actions. If no jury trial is demanded, the clerk shall hear the parties upon the exceptions filed, and appeal may be had as in special proceedings except as modified by this section, but no jury trial may be had unless demanded as provided in this section. (1917, c. 273, s. 4; C.S., s. 5287; 1999‑216, s. 17.)



§ 156-30. Confirmation of report.

§ 156‑30.  Confirmation of report.

Unless an appeal is taken, the clerk of superior court shall confirm the report of the viewers. If exceptions are filed and no jury trial is demanded, the clerk shall hear the exceptions and enter judgment as in other special proceedings. If the report is confirmed by the clerk because no exceptions or demand for a jury trial is filed, the judgment of confirmation is the judgment of the court. Any judgment entered against the person, firm, or corporation cutting or digging the drainway is a judgment against the person, firm, or corporation and against the surety on the bond required by G.S. 156‑26. (1917, c. 273, s. 5; C.S., s. 5288; 1999‑216, s. 18.)



§ 156-31. Payment in installments.

§ 156‑31.  Payment in installments.

The amount to be recovered from any person as compensation for digging or cutting the drainway after the amount shall be definitely determined as herein provided for, shall be payable in five equal annual installments, the first payable one year from the filing of the report of the viewers with the clerk of the superior court, and one payment on the same day of each year thereafter until the full amount be paid. The amount to be recovered from the person, firm, or corporation cutting or digging the drainway, on account of any damages in excess of benefits to the lands of any landowner, shall be payable  in one installment which shall be due and payable one year from the filing of the report of the viewers with the clerk of the superior court. (1917, c. 273, s. 6; C. S., s. 5289.)



§ 156-32. Petition filed; board appointed; refusal to serve misdemeanor.

Article 2.

Jurisdiction in County Commissioners.

§ 156‑32.  Petition filed; board appointed; refusal to serve misdemeanor.

Upon the petition of three citizens in any county to the county commissioners, petitioning for the draining of any creek, swamp, or branch, either upon the plea of health or to promote and advance the agricultural interest of the farmers who may own lands lying on such creek, swamp, or branch petitioned to be drained, the county commissioners shall within 10 days after the filing of such petition order the county surveyor to summon three disinterested freeholders, good and lawful men of intelligence and discretion, who shall constitute a board, and the county surveyor shall be the chairman of such board; and the chairman shall give all persons who may be interested in having such creek, swamp, or branch drained three days' notice of the time and place of the meeting of the board: Provided, the petitioners shall deposit with the county treasurer the sum of twenty‑five dollars ($25.00) for the payment of current expenses not otherwise provided for in this Article.  Any person duly summoned by the county surveyor to act as a commissioner for the drainage of any such creek, swamp, or branch, who shall refuse to serve, shall be guilty of a Class 3 misdemeanor. (1887, c. 267; Rev., ss. 3379, 4011; C.S., s. 5290; 1993, c. 539, s. 1073; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 156-33. Duty of board; refusal to comply with their requirements misdemeanor.

§ 156‑33.  Duty of board; refusal to comply with their requirements misdemeanor.

The board provided for in G.S. 156‑32 shall meet at the call of the chairman and shall proceed to inspect and examine the lands as described in the petition to be drained, and the board shall have power to summon witnesses, administer oaths, and take testimony, and if the board decides that the lands specified in the petition shall be drained, either upon the plea of health or for the benefit of the farms lying on or contiguous to such watercourse, then the board shall select a place at which the ditch shall be begun.  They shall also decide the depth and width of the ditch to be dug, and shall proceed to survey, locate, lay off, and mark the course of the ditch, and the board shall assign to the landowners the amount of the labor to be performed and the amount of money to be paid for the purpose of defraying the necessary expenses by each landowner in proportion to the amount of lands drained or pro rata benefits received by the drainage of such lands, and the board shall specify the time in which the work so assigned shall be completed: Provided, no one shall be required to commence on the work assigned to him until the person next below him shall have completed his work in accordance with the specifications of the board.  If any person shall refuse to comply with any of the requirements of the board he shall be guilty of a Class 1 misdemeanor. (1887, c. 267, ss. 2, 7; Rev., ss. 3377, 4012; C.S., s. 5291; 1993, c. 539, s. 1074; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 156-34. Report filed.

§ 156‑34.  Report filed.

The board shall make a written report to the county commissioners showing all the acts and decisions of the board as to the length, depth, and width of the ditch, the names of all the owners of the lands that will be drained, and the amount of work to be performed and the amount of money to be paid by each person benefited by such drainage. But in case the board determines that the lands described in the petition shall not be drained, then the expenses of the board shall be paid out of the funds deposited with the county treasurer by the petitioners. (1887, c. 267, s. 3; Rev., s. 4013; C.S., s. 5292.)



§ 156-35. Owners to keep ditch open.

§ 156‑35.  Owners to keep ditch open.

All persons whose lands shall be drained under the provisions of this Article shall keep the ditch on their lands clear of all rafts of logs, brush, or any trash that will obstruct the flow of water through the ditch. (1887, c. 267, s. 4; Rev., s. 4014; C.S., s. 5293.)



§ 156-36. Compensation of board.

§ 156‑36.  Compensation of board.

The compensation of the board shall be as follows: The county surveyor shall receive three dollars ($3.00) per day and the other members shall receive one dollar and fifty cents ($1.50) per day while engaged in the duties imposed in this Chapter. (1887, c. 267, s. 5; Rev., s. 4015; C.S., s. 5294.)



§ 156-37. Petition filed in superior court.

SUBCHAPTER II. DRAINAGE BY CORPORATION.

Article 3.

Manner of Organization.

§ 156‑37.  Petition filed in superior court.

Any proprietor in fee of swamplands, which cannot be drained except by cutting a canal through the lands of another or other proprietor in fee, situated at a lower level and which would also be materially benefited by the cutting of such canal, who desires that such canal be cut on the terms on which it is hereinafter allowed, may apply by petition, setting forth the facts, to the superior court of the county in which any of the lands through which the canal will pass may lie. (1868‑9, c. 164, s. 2; Code, s. 1311; Rev., s. 3996; C.S., s. 5295.)



§ 156-38. Commissioners appointed; report required.

§ 156‑38.  Commissioners appointed; report required.

On the establishment by the petitioner of his allegations, the court shall appoint three persons as commissioners who, having been duly sworn, shall examine the premises and inquire and report:

(1)        Whether the lands of the petitioner can be conveniently drained otherwise than through those of some other person.

(2)        Through the lands of what other persons a canal to drain the  lands of the petitioner would properly pass, considering the interests of all concerned.

(3)        A description of the several pieces of lands through which the canal would pass, and the present values of such portions of the pieces of lands as would be benefited by it, and the reasons for arriving at the conclusion as to the benefit.

(4)        The route and plan of the canal, including its breadth, depth, and slope, as nearly as they can be calculated, with all other particulars necessary for calculating its cost.

(5)        The probable cost of the canal and of a road on its bank, and of such other work, if any, as may be necessary for its profitable use.

(6)        The proportion of the benefit (after a deduction of all damages) which each proprietor would receive by the proposed canal and a road on its bank if deemed necessary and in which each ought, in equity and justice, to pay toward their construction and permanent support.

(7)        With their report they shall return a map explaining, as accurately as may be, the various matters required to be stated in their report. (1868‑9, c. 164, s. 3; Code, s. 1312; Rev., s. 3997; C.S., s. 5296.)



§ 156-39. Surveyor employed.

§ 156‑39.  Surveyor employed.

The commissioner may employ a surveyor to prepare the map required to accompany their report. (1868‑9, c. 164, s. 4; Code, s. 1313; Rev., s. 3998; C.S., s. 5297.)



§ 156-40. Confirmation of report.

§ 156‑40.  Confirmation of report.

If it appear that the lands on the lower level will be increased in value twenty‑five percent (25%) or upwards by the proposed improvement, within one year after the completion thereof, and that the cost of making such improvement will not exceed three fourths of the present estimated value of the land to be benefited, and that the proprietors of at least one half in value of the land to be affected consent to the improvement, the court may confirm such report, either in full or with such modifications therein as shall be  just and equitable. (1868‑9, c. 164, s. 5; Code, s. 1314; Rev., s. 3999; C.S., s. 5298.)



§ 156-41. Proprietors become a corporation.

§ 156‑41.  Proprietors become a corporation.

Upon a final adjudication, confirming the report, the proprietors of the several pieces of land adjudged to be benefited by the improvement shall be declared a corporation, of which the capital stock shall be double the estimated cost of the improvements, and in which the several owners of the land adjudged to be benefited shall be corporators, holding shares of stock in the proportions in which they are adjudged liable for the expense of making and keeping up the improvement. (1868‑9, c. 164, s. 6; Code, s. 1315; Rev., s. 4000; C.S., s. 5299.)



§ 156-42. Organization; corporate name, officers and powers.

§ 156‑42.  Organization; corporate name, officers and powers.

The clerk of the court of the county in which the proceeding is pending or any corporator, who is a petitioner, may call a meeting of the corporators, at which meeting the corporators shall choose a name for the corporation, unless the commissioners selected the name, elect a president, vice‑president, secretary and treasurer, but said officers shall be chosen or elected from the corporators who are petitioners in the proceeding; and they shall also choose or elect a board of directors and they shall be chosen or elected from the corporators who are petitioners in the proceeding. The corporators shall also make all bylaws and regulations, not contrary to law, which may be necessary and proper for effecting the purpose of the corporation, but said duty may be delegated to the board of directors. They shall fix the number of shares of stock, and assign to each proprietor or corporator his proper number, but this duty and right may be delegated to and done by the board of directors. The board of directors shall have such powers as are generally given to directors under the corporation law of the State; and they shall assess the sums or amount which shall be paid by each proprietor or corporator in conformity with and in compliance with the report of the commissioners on which the corporation is based. When said assessments against said proprietors or corporators and their lands affected are duly certified to the clerk of the superior court of the county in which such proceeding was instituted, the same shall be passed upon by the clerk  of court and when approved by the clerk, said assessments shall become judgments against the several proprietors, corporators and owners so assessed, and the same shall be liens on the lands of the owners or corporators against whom said assessments were made and judgments entered, subject only to taxes, but said judgments shall be judgments in rem only. The board of directors will also have power, if they deem it proper, to fix and prescribe the time, mode and manner of payment; and do such other things as are necessary for the construction, enlargement and keeping up or maintaining said canal and improvement.  In every meeting of the corporators or stockholders, each proprietor or corporator shall have one vote for each share of stock owned by him. (1868‑9, c. 164, s. 7; Code, s. 1316; Rev., s. 4001; C.S., s. 5300; 1939, c. 180, s. 1.)



§ 156-43. Incorporation of canal already constructed; commissioners; reports.

§ 156‑43.  Incorporation of canal already constructed; commissioners; reports.

Whenever the proprietors of any canal already cut shall desire to become incorporated, any number of the proprietors, not less than one third in number, may file their petition before the clerk of the superior court of the county in which the canal is located, or in either county, where the canal may be located in more than one county, setting forth the names of the proprietors, the length and size of the canal, the names of the owners of land draining in such canal, and the quantity of land tributary thereto. And upon filing the petition, summons shall issue to all parties having an easement in the canal, returnable as in other special proceedings; upon the return thereof, or upon a day fixed by the clerk for hearing same, all owners of the canal may become corporators therein, and upon failure of any to avail themselves of that right, they shall not be entitled to become corporators, except under such bylaws and regulations as such corporation shall make and declare. But those who fail to avail themselves of the benefit of this Subchapter shall not be deprived of  their easement in the canal, but shall enjoy the same upon payment to the corporation of the assessment made upon them pro rata with the corporators; such assessment shall be made on the land tributary to the canal and apportioned pro rata to each owner thereof; it shall be made by the corporation on 10 days' notice to each owner of the land, under such rules and regulations as the bylaws may prescribe; but any person dissatisfied therewith shall have the right to appeal to a jury at the regular term of the superior court of the county, and the amount of damages assessed shall be a first lien on the land of the owner against whom judgment shall be rendered.

Upon the return date of the summons or on the hearing by the clerk  as provided in this section, the clerk of the court may appoint three persons as commissioners, who having been duly sworn shall examine the premises and inquire and report:

(1)        The route and plan of the canal, including the breadth, depth and slope as nearly as they can be calculated, with all other particulars necessary for calculating the cost of enlarging and improving said canal.

(2)        The probable cost of the improvement and enlargement of said  canal.

(3)        The proportion which each proprietor or corporator ought in equity and justice to pay toward the enlargement, improvement and permanent support and upkeep of said canal.

(4)        With their report they shall return a map explaining as accurately as may be, the various matters required and necessary in aid or explanation of their report.

(5)        The said report shall be heard and determined as other reports in special proceedings, and if approved by the clerk, such proprietors shall become a body corporate or a corporation.

(6)        A meeting of the corporators may be called by the clerk of court or by any corporator or proprietor who is a petitioner in the proceeding, and at such meeting a president, vice‑ president, secretary and treasurer shall be elected from the proprietors or corporators who are petitioners; and also a board of directors shall be elected from the proprietors or corporators who are petitioners in the proceeding.

(7)        The board of directors shall assess the sum or amount which shall be paid by each proprietor or corporator in conformity and compliance with the report of the commissioners on which the corporation was based. When said assessments against said proprietors or corporators and their lands affected are duly certified to the clerk of the superior court of the county in which said proceeding was pending and instituted, the same shall be passed upon by the clerk of court, and when approved by the clerk, said assessments shall become judgments against the several proprietors or corporators so assessed, and the same shall be liens on the lands of the owners or corporators against whom said assessments were made and judgments entered, subject only to taxes, but said judgments shall be judgments in rem only. The board of directors will also, if they deem it proper, fix and prescribe the time, manner and mode of payment. (1889, c. 380; 1901, c. 670; Rev., s. 4008; C.S., s. 5301; 1939, c. 180, s. 2.)



§ 156-44. Shares of stock annexed to land.

Article 4.

Rights and Liabilities in the Corporation.

§ 156‑44.  Shares of stock annexed to land.

The ownership of the shares of stock is indissolubly annexed to the ownership of the pieces of land adjudged to be benefited by the improvement; and such shares, or a part thereof proportionate to the area of such land that may descend or be conveyed for any longer time than three years, shall, upon such descent or conveyance, descend and pass with the land, even although such shares be not mentioned in the deed of conveyance, and although their transfer be forbidden by such deed so that every owner of such land in possession, except a tenant for a term of years, not exceeding three, and every owner in reversion or remainder after a term not exceeding three years, shall, during his ownership, be entitled to all the rights and privileges and be subject to all the obligations and burdens of a corporator. Every attempted sale of shares otherwise than as annexed to the land shall be void. (1868‑9, c. 164, s. 8; Code, s. 1317; Rev., s. 4002; C.S., s. 5302.)



§ 156-45. Shareholders to pay assessments.

§ 156‑45.  Shareholders to pay assessments.

Every corporator shall be bound to obey the lawful bylaws of the company, and pay all dues lawfully assessed on him: Provided, he shall in no case pay more than his proportion of the expenses as fixed by this Subchapter; and such dues may be collected in the corporate name in any court having jurisdiction; and every assessment duly docketed in the county where the land to be affected lies shall be a lien on the lands of the debtor which are connected with the corporation from the date of such docketing. (1868‑9, c. 164, s. 9; Code, s. 1318; Rev., s. 4003; C.S., s. 5303.)



§ 156-46. Payment of dues entitles to use of canal.

§ 156‑46.  Payment of dues entitles to use of canal.

Every corporator paying his dues legally assessed without regard to the number of his shares, shall be entitled to the full and free use of the canal for drainage and navigation, and of the road for passage and transportation. Bylaws may be made to regulate these rights, but not so as to produce an inequality. (1868‑9, c. 164, s. 10; Code, s. 1319; Rev., s. 4004; C.S., s. 5304.)



§ 156-47. Rights of infant owners protected.

§ 156‑47.  Rights of infant owners protected.

If any proprietor whose lands are adjudged to be benefited by a canal shall be an infant, no process shall be issued against him during his minority, or within 12 months thereafter, to enforce payments of any assessment, and he may, at any time within such 12 months, apply to have any order, judgment, or decree made against him set aside as to him. If the infant or his guardian shall, during his minority, and the 12 months next thereafter, pay the dues assessed on him, he shall have all the rights and privileges of corporator, to be  exercised through his guardian. If the infant shall fail to pay, he shall not have any such rights, but if no action to set aside the judgment of the court creating the corporation shall have been brought by him as aforesaid, or upon the decision of such action against him, he shall be entitled to receive his proper share of stock and to possess all the rights and be bound by all the liabilities of a corporator, including a liability for assessments made during his minority, but not for interest on such, nor for any penalty for their prior nonpayment. (1868‑9, c. 164, s. 11; Code, s. 1320; Rev., s. 4005; C.S., s. 5305.)



§ 156-48. Compensation for damage to lands.

§ 156‑48.  Compensation for damage to lands.

If any proprietor of lands shall be damaged by any improvement proposed, the commissioners shall so report, and he shall be entitled to be compensated as may be just by the proprietor whose lands are benefited in proportion to the benefit to them respectively; but in estimating such damages the benefit shall be deducted, and such proprietor shall be entitled to all the rights and privileges of a corporator as respects the use of the improvement, but shall not be entitled to a vote, or be bound for the assessment. (1868‑9, c. 164, s. 12; Code, s. 1321; Rev., s. 4006; C.S., s. 5306.)



§ 156-49. Dissolution of corporation.

§ 156‑49.  Dissolution of corporation.

If, from any cause, the canal or other improvement shall become or shall prove to be valueless, any corporator may apply as is provided in other cases of special proceedings, and the court may dissolve the corporation created in connection with it. (1868‑9, c. 164, s. 13; Code, s. 1322; Rev., s. 4007; C.S., s. 5307.)



§ 156-50. Laborer's lien for work on canal.

§ 156‑50.  Laborer's lien for work on canal.

Whenever work or repair shall be done on such canal and any of the parties owning lands liable to be assessed for such work or repairs shall fail or refuse to pay the amount assessed upon their land, then and in that event the laborers performing such work shall have a lien upon such land to the extent of the amount assessed against the same by the corporation, and such lien may be enforced in the same manner as provided by the laws of this State for the enforcement of laborers' lien. (1899, c. 600, s. 2; Rev., s. 4009; C.S., s. 5308.)



§ 156-51. Penalty for nonpayment of assessments.

§ 156‑51.  Penalty for nonpayment of assessments.

Whenever any person whose lands have been adjudged liable to contribute to the maintenance or repair of such canal shall fail or refuse to pay the amount assessed against his land for such maintenance or repair for 30 days after such payment has been demanded by the company, then the company may give such person notice in writing of its intention to cut off his right of drainage into the canal, and if such person shall still neglect and refuse to pay such assessment for 30 days after such notice, then the company may proceed to so obstruct and dam up the ditches of such delinquent as will effectually prevent his draining in the canal. (1899, c. 600, s. 3; Rev., s. 4010; C.S., s. 5309.)



§ 156-52. Corporation authorized to issue bonds.

§ 156‑52.  Corporation authorized to issue bonds.

The corporations organized under this Subchapter are authorized to issue bonds to such an amount and in such denomination as they may elect, payable at such times as may be provided, and to sell the same at not less than par, the proceeds of the sale of such bonds to be used for the payment of the costs of survey and construction and maintenance of the canal. The bonds shall constitute a lien upon the lands drained or improved by the canal as described in the reports of the commissioners. (1908, c. 75, s. 1; C.S., s. 5310.)



§ 156-53. Payment of bonds enforced.

§ 156‑53.  Payment of bonds enforced.

Upon default of the payment of the interest or principal of such bonds, the holders of the bonds of the corporations organized under this Subchapter shall have a right to enforce the lien created by G.S. 156‑52 by civil actions in the superior courts of the State. (1908, c. 75, s. 2; C.S., s. 5311.)



§ 156-54. Jurisdiction to establish districts.

SUBCHAPTER III. DRAINAGE DISTRICTS.

Article 5.

Establishment of Districts.

§ 156‑54.  Jurisdiction to establish districts.

The clerk of the superior court of any county in the State of North Carolina shall have jurisdiction, power and authority to establish levee or drainage districts either wholly or partly located in his county, and which shall constitute a political subdivision of the State, and to locate and establish levees, drains or canals, and cause to be constructed, straightened, widened or deepened, any ditch, drain or watercourse, and to build levees or embankments and erect tidal gates and pumping plants for the purpose of draining and reclaiming wet, swamp or overflowed land; and it is hereby declared that the drainage of swamplands and the drainage of surface water from agricultural lands and the reclamation of tidal marshes shall be considered a public use and benefit and conducive to the public health, convenience and welfare, and that the districts heretofore and hereafter created under the law shall be and constitute political subdivisions of the State, with authority to provide by law to levy taxes and assessments for the construction and maintenance of said public works. (1909, c. 442, s. 1; C.S., s. 5312; 1921, c. 7.)



§ 156-55. Venue; special proceedings.

§ 156‑55.  Venue; special proceedings.

When the lands proposed to be drained and created into a drainage district are located in two or more counties, the clerk of the superior court of either county has the jurisdiction conferred by this Subchapter. Venue is in that county in which the petition is first filed. The law and the rules regulating special proceedings apply in the proceeding, except as modified by this Subchapter. The proceedings may be ex parte or adversary. (1909, c. 42, ss. 2, 38; C.S., s. 5313; 1999‑216, s. 19.)



§ 156-56. Petition filed.

§ 156‑56.  Petition filed.

A petition signed by a majority of the resident landowners in a proposed drainage district or by the owners of three fifths of all the land which will be affected or assessed for the expense of the proposed improvements may be filed in the office of the clerk of the superior court of any county in which a part of the lands is located, setting forth that any specific body or district of land in the county and adjoining counties, described in such a way as to convey an intelligent idea as to the location of such land, is subject to overflow or too wet for cultivation, and the public benefit or utility or the public health, convenience or welfare will be promoted by draining, ditching, or leveeing the same or by changing or improving the natural watercourses, and setting forth therein, as far as practicable, the starting point, route, and terminus and lateral branches, if necessary, of the proposed improvement.

The petition will also show whether or not the proposed drainage is for the reclamation of lands not then fit for cultivation or for the improvement of land already under cultivation. It shall also state that, if a reclamation district is proposed to be established, such lands so reclaimed will be of such value as to justify the reclamation. (1909, c. 442, s. 2; C.S., s. 5314; 1921, c. 76; Pub. Loc. 1923, c. 88, s. 2; 1925, c. 85; 1927, c. 98.)



§ 156-57. Bond filed and summons issued.

§ 156‑57.  Bond filed and summons issued.

Upon filing with the petition a bond for the amount of fifty dollars ($50.00) per mile for each mile of the ditch or proposed improvement, signed by two or more sureties or by some lawful and authorized surety company, to be approved by the clerk of superior court, conditioned for the payment of all costs and expenses incurred in the proceeding in case the court does not grant the prayer of the petition, the clerk, shall at any time thereafter, issue summons to be served on all the defendant landowners, who have not joined in the petition and whose lands are included in the proposed drainage district. The summons may be served by publication as to any defendant who cannot be personally served as provided by law.

The attorney for the petitioners shall certify to the clerk of the  superior court, prior to the hearing on the final report of the board of viewers, that due diligence has been used to determine the names of all landowners within the area of the proposed drainage district; and, that summons has been issued for such landowners, so determined, and served either by personal service or by publication for all known and unknown landowners, insofar as could be determined by due diligence. (1909, c. 442, s. 2; C.S., s. 5315; 1967, c. 621.)



§ 156-58. Publication in case of unknown owners.

§ 156‑58.  Publication in case of unknown owners.

If, at the time of the filing of the petition, or at any time subsequent thereto, it shall be made to appear to the court by affidavit or otherwise that the names of the owners of the whole or any share of any tracts of land are unknown, and cannot after due diligence be ascertained by the petitioners, the court shall order a notice in the nature of a summons to be given to all such persons by a publication of the petition, or of the substance thereof, and describing generally the tracts of land as to which the owners are unknown, with the order of the court thereon, in some newspaper published in the county wherein the land is located, or in some other county if no newspaper shall be published in the first‑named county, which newspaper shall be designated in the order of the court, and a copy of such publication shall be also posted in at least three conspicuous places within the boundaries of the proposed district, and at the courthouse door of the county. Such publication in a newspaper and by posting shall be made for a period of four weeks. After the time of publication shall have expired, if no person claiming and asserting title to the tracts of land and entitled to notice shall appear, the court in its discretion may appoint some disinterested person to represent the unknown owners of such lands, and thereupon the court shall assume jurisdiction of the tracts of land and shall adjudicate as to such lands to the same extent as if the true owners were present and represented, and shall proceed against the land itself. If at any time during the pendency of the drainage proceeding the true owners of the lands shall appear in person, they may be made parties defendant of their own motion and without the necessity of personal service, and shall thereafter be considered as parties to the proceeding; but they shall have no right to except to or appeal from any order or judgment theretofore rendered, as to which the time for filing exceptions on notice shall have expired. (1911, c. 67, s. 1; C.S., s. 5316; 1953, c. 675, s. 25.)



§ 156-59. Board of viewers appointed by clerk.

§ 156‑59.  Board of viewers appointed by clerk.

The clerk shall, on the filing of petition and bond, appoint a disinterested and competent civil and drainage engineer and two resident freeholders of the county or counties in which the lands are located as a board of viewers to examine the lands described in the petition and make a preliminary report thereon. The drainage engineer shall be appointed upon the recommendation of the Department of Environment and Natural Resources; and no member of the board of viewers so appointed shall own any land within the boundaries of the proposed district. In the selection of the two members of the board of viewers, other than the engineer, the clerk before making the appointment shall make careful inquiry into the character and qualifications of the proposed members, to the end that the members so appointed shall possess the necessary character, capacity, fitness, and impartiality for the discharge of their important duties. (1909, c. 442, s. 2; 1917, c. 152, s. 1; C.S., s. 5317; 1961, c. 614, s. 4; c. 1198; 1973, c. 1262, s. 23; 1977, c. 771, s. 4; 1989, c. 727, s. 218(157); 1997‑443, s. 11A.123.)



§ 156-60. Attorney for petitioners.

§ 156‑60.  Attorney for petitioners.

The petitioners shall select some learned attorney or attorneys to represent them, who shall prosecute the drainage proceeding and advise with the petitioners and board of viewers, and shall agree upon the compensation for his professional services up to the time when the district shall be established and the board of drainage commissioners elected, or as nearly so as the same may be approximated. If the petitioners are unable to agree upon the selection of an attorney or attorneys, the selection may be made by the clerk of the court. The foregoing provision shall not interfere with the right of any individual petitioner in the selection of an attorney to represent his individual interests if he shall deem the same desirable or necessary. (1917, c. 152, s. 1; C.S., s. 5318.)



§ 156-61. Estimate of expense and manner of payment; advancement of funds and repayment from assessments.

§ 156‑61.  Estimate of expense and manner of payment; advancement of funds and repayment from assessments.

The clerk may make an estimate of the aggregate sum of money which shall appear to be necessary to pay all the expenses incident to the performance of the duties by the board of viewers, including the compensation of the drainage engineer and his necessary assistants, and also including the sum for the compensation of the attorney for the district, and such court costs as may probably accrue, which estimates shall embrace the period of services up to and including the establishment of the drainage district and the selection and appointment of the board of drainage commissioners. The clerk shall then estimate the number of acres of land owned or represented by the petitioners, as nearly so as may be practicable without actual survey, and shall assess each acre so represented a level rate per acre, to the end that such assessment will realize the sum of money which he has estimated as necessary to pay all necessary costs of the drainage proceeding up to the time of the appointment of the drainage commissioners, as above provided. The assessment above provided for which has been or may hereafter be levied shall constitute a first and paramount lien, second only to State and county taxes, upon the lands  so assessed, and shall be collected in the same manner and by the same officers as county taxes are collected. The board of viewers, including the drainage engineer, shall not be required to enter upon the further discharge of their duties until the amount so estimated and assessed shall be paid in cash to the clerk of the court, which shall be retained by him as a court fund, and for which he shall be liable in his official capacity, and he shall be authorized to disburse the same in the prosecution of the drainage proceeding. Unless all the assessments shall be paid within a time to be fixed by the court, which may be extended from time to time, no further proceedings shall be had, and the proceeding shall be dismissed at the cost of the petitioners. If the entire sum so estimated and assessed shall not be paid to the clerk within the time limited, the amounts so paid shall be refunded to the petitioners pro rata after paying the necessary costs accrued. Nothing herein contained shall prevent one or more of the petitioners from subscribing and paying any sum in addition to their assessment in order to make up any deficiency arising from the delinquency of one or more of the petitioners. When the sum of money so estimated shall be paid, the board of viewers shall proceed with the discharge of their duties, and in all other respects the proceeding shall be prosecuted according to the law. After the district shall have been established and the board of drainage commissioners appointed, it shall be the duty of the board of drainage commissioners to refund to each of the petitioners the amount so paid by them as above provided, out of the first moneys which shall come into the hands of the board from the sale of bonds or otherwise, and the same shall be included in ascertaining the total cost of improvement.

In lieu of the procedures set forth in the preceding paragraph, the board of county commissioners may advance funds, or any part thereof, for the purposes set forth in the preceding paragraph. Such advances shall be made to a county official designated by the commissioners, and shall be disbursed upon such terms as the county commissioners may direct. If the district shall be organized, the funds advanced shall be repaid from assessments thereafter levied. (1917, c. 152, s. 1; C.S., s. 5319; 1941, c. 342; 1961, c. 614, s. 6; c. 662.)



§ 156-62. Examination of lands and preliminary report.

§ 156‑62.  Examination of lands and preliminary report.

The board of viewers shall proceed to examine the land described in the petition, and other land if necessary to locate properly such improvement or improvements as are petitioned for, along the route described in the petition, or any other route answering the same purpose if found more practicable or feasible, and may make surveys such as may be necessary to determine the boundaries and elevation of the several parts of the district, and shall make and return to the clerk of the superior court within 30 days, unless the time shall be extended by the court, a written report, which shall set forth:

(1)        Whether the proposed drainage is practicable or not.

(2)        Whether it will benefit the public health or any public highway or be conducive to the general welfare of the community.

(3)        Whether the improvement proposed will benefit the lands sought to be benefited.

(4)        Whether or not all the lands that are benefited are included  in the proposed drainage district.

(5)        Whether or not the district proposed to be formed is to be a  reclamation district or an improvement district. A reclamation district is defined to be a district organized principally for reclaiming lands not already under cultivation. An improvement district is defined to be a district organized principally for the improvement of lands then under cultivation. The board of viewers shall further report, if the district is a reclamation district within the above definition, whether or not the proposed drainage would be justified by the additional value for agricultural purposes given to land so drained.

They shall also file with this report a map of the proposed drainage district, showing the location of the ditch or ditches or other improvement to be constructed and the lands that will be affected thereby, and such other information as they may have collected that will tend to show the correctness of their findings. (1909, c. 442, s. 3; C.S., s. 5320; 1927, c. 98, s. 2.)



§ 156-63. First hearing of preliminary report.

§ 156‑63.  First hearing of preliminary report.

The clerk of the superior court shall consider this report. If the viewers report that the drainage is not practicable or that it will not benefit the public health or any public highway or be conducive to the general welfare of the community, and the court shall approve such findings, the petition shall be dismissed at the cost of the petitioners, and such petition shall likewise be dismissed at the  cost of the petitioners if it is sought to set up a reclamation district and the viewers report that the cost of reclaiming the land would be so great as not to justify the expense of draining it. Such petition or proceeding may again be instituted by the same or additional landowners at any time after six months, upon proper allegations that conditions have changed or that material facts were omitted or overlooked. If the viewers report that the drainage is practicable and that it will benefit the public health or any public highway or be conducive to the general welfare of the community, and the court shall so find, then the court shall fix a day when the report will be further heard and considered. (1909, c. 442, s. 4; C.S., s. 5321; 1927, c. 98, s. 3.)



§ 156-64. Notice of further hearing.

§ 156‑64.  Notice of further hearing.

If the petition is entertained by the court, notice shall be given by publication once a week for at least two consecutive weeks in some newspaper of general circulation within the county or counties, if one shall be published in such counties, and also by posting a written or printed notice at the door of the courthouse and at five conspicuous places within the drainage district, that on the date set, naming the day, the court will consider and pass upon the report of the viewers. At least 15 days shall intervene between the date of the publication and the posting of the notices and the date set for the hearing. (1909, c. 442, s. 5; C.S., s. 5322; 1963, c. 767, s. 1.)



§ 156-65. Further hearing, and district established.

§ 156‑65.  Further hearing, and district established.

At the date appointed for the hearing the court shall hear and determine any objections that may be offered to the report of the viewers. If it appear that there is any land within the proposed levee or drainage district that will not be affected by the leveeing or drainage thereof, such lands shall be excluded and the names of the owners withdrawn from such proceeding; and if it shall be shown that there is any land not within the proposed district that will be affected by the construction of the proposed levee or drain, the boundary of the district shall be so changed as to include such land, and such additional landowners shall be made parties plaintiff or defendant, respectively, and summons shall issue accordingly, as hereinbefore provided. After such change in the boundary is made, the sufficiency of the petition shall be verified, to determine whether or not it conforms to the requirements hereinbefore provided. The efficiency of the drainage or levees may also be determined, and if it appears that the location of any levee or drain can be changed so as to make it more effective, or that other branches or spurs should be constructed, or that any branch or spur projected may be eliminated or other changes made that will tend to increase the benefits of the proposed work, such modification and changes shall be made by the board. The engineer and the other two viewers may attend this meeting and give any information or evidence that may be sought to verify and substantiate their report. If necessary, the petition, as amended, shall be referred by the court to the engineer and two viewers for further report. The above facts having been determined to the satisfaction of the court, and the boundaries of the proposed district so determined, it shall declare the establishment of the drainage or levee district, which shall be designated by a name or number, for the object and purpose as herein set forth.

If any lands shall be excluded from the district because of the court having found that such lands will not be affected or benefited, and the names of the owners of such lands have been withdrawn from such proceeding, but such lands are so situated as necessarily to be located within the outer boundaries of the district, such fact shall not prevent the establishment of the district, and such lands shall not be assessed for any drainage tax; but this shall not prevent the district from acquiring a right‑of‑way across such lands for constructing a canal or ditch or for any other necessary purpose authorized by law.

The court shall further determine, if it is sought to establish a reclamation district, whether or not the increased value of the particular land should be so great as to justify the cost and expenses of its reclaiming. (1909, c. 442, s. 6; 1911, c. 67, s. 2; C.S., s. 5323; 1927, c. 98, s. 4.)



§ 156-66. Right of appeal.

§ 156‑66.  Right of appeal.

Any person owning lands within the drainage or levee district which he thinks will not be benefited by the improvement and should not be included in the district may appeal from the decision of the court to the superior court of such county, in termtime, by filing an appeal, accompanied by a bond conditioned for the payment of the costs if the appeal should be decided against him, for such sum as the court may require, not exceeding two hundred dollars ($200.00), signed by two or more solvent sureties or in some approved surety company to be approved by the court. (1909, c. 442, s. 8; C.S., s. 5324.)



§ 156-67. Condemnation of land.

§ 156‑67.  Condemnation of land.

If it shall be necessary to acquire a right‑of‑way or an outlet over and through lands not affected by the drainage, and the same cannot be acquired by purchase, then and in such event the power of eminent domain is hereby conferred, and the same may be condemned. The owners of the land proposed to be condemned may be made parties defendant in the manner of an ancillary proceeding, and the procedure shall be, to the extent practicable, supplemented by the provisions of Chapter 40A Eminent Domain and such damages as may be awarded as compensation shall be paid by the board of drainage commissioners out of the first funds which shall be available from the proceeds of sale  of bonds or otherwise. (1909, c. 442, s. 7; C.S., s. 5325; 1981, c. 919, s. 24.)



§ 156-68. Complete survey ordered.

§ 156‑68.  Complete survey ordered.

After the district is established the court shall refer the report of the engineer and viewers back to them to make a complete survey, plans, and specifications for the drains or levees or other improvements, and fix a time when the engineer and viewers shall complete and file their report, not exceeding 60 days. (1909, c. 442, s. 9; C.S., s. 5326.)



§ 156-69. Nature of the survey; conservation and replacement of fish and wildlife habitat; structures to control and store water.

§ 156‑69.  Nature of the survey; conservation and replacement of fish and wildlife habitat; structures to control and store water.

The engineer and viewers shall have power to employ such assistants as may be necessary to make a complete survey of the drainage district, and shall enter upon the ground and make a survey of the main drain or drains and all its laterals. The line of each ditch, drain, or levee shall be plainly and substantially marked on the ground. The course and distance of each ditch shall be carefully noted and sufficient notes made, so that it may be accurately plotted and mapped. A line of levels shall be run for the entire work and sufficient data secured from which accurate profiles and plans may be made. Frequent bench marks shall be established among the line, on permanent objects, and their elevation recorded in the field books. If it is deemed expedient by the engineer and viewers, other levels may be run to determine the fall from one part of the district to another. If an old watercourse ditch, or channel is being widened, deepened, or straightened, it shall be accurately cross‑sectioned so as to compute the number of cubic yards saved by the use of such old channel. A drainage map of the district shall then be completed, showing the location of the ditch or ditches and other improvements and the boundary, as closely as may be determined by the records, of the lands owned by each individual landowner within the district. The location of any railroads or public highways and the boundary of any incorporated towns or villages within the district shall be shown on the map. There shall also be prepared to accompany this map a profile of each levee, drain, or watercourse, showing the surface of the ground, the bottom or grade of the proposed improvement, and the number of cubic yards of excavation or fill in each mile or fraction thereof, and the total yards in the proposed improvement and the estimated cost thereof, and plans and specifications, and the cost of any other work required to be done.

The board of viewers shall consider the effect of the proposed improvements upon the habitat of fish and wildlife, and the laws and regulations of the Commission for Public Health. Their report shall include their recommendations and the estimated cost thereof, as to the conservation and replacement of fish and wildlife habitat, if they shall determine such shall be damaged or displaced by the proposed improvement. The board, to determine their recommendations, may consult governmental agencies, wildlife associations, individuals, or such other sources as they may deem desirable, to assist them in their considerations of and recommendations relating to, the conservation and replacement of fish and wildlife habitat.

The board of viewers shall consider the need for and feasibility of, the construction of structures which will do one or more of the following:

(1)        Control the flow of water,

(2)        Impound or store water and,

(3)        Provide areas for conservation and replacement of fish and wildlife habitat.

If structures are recommended for any one or more of said purposes, their report shall include:

(1)        Specifications therefor.

(2)        Location thereof together with the description of the area of land needed for the purpose of said structure, i.e., water storage or impoundment, or fish and wildlife habitat.

(3)        Estimate of cost thereof.

The report of the board of viewers shall set forth, in regard to the foregoing, the following information:

(1)        The areas of land needed for construction and maintenance of:

a.         The canals and drainage system.

b.         Structures to:

1.         To control the water,

2.         Impound or store water and,

3.         To conserve and replace fish and wildlife habitat.

(2)        Upon whose land such areas are located.

(3)        The area of land necessary to be acquired from each landowner.

The map accompanying the report shall have shown thereon, the location of the areas of land needed for the construction and maintenance of the following:

(1)        The canal and drainage system.

(2)        Structures to:

a.         Control the flow of water,

b.         Impound or store the water,

c.         Conserve and replace fish and wildlife habitat.

The board of viewers may, in its discretion, agree with the Soil Conservation Service of the Department of Agriculture or any agency of the government of the United States or of the State of North Carolina whereby such agency will furnish all or a part of the service necessary to obtain the information set forth in the preceding paragraph and in G.S. 156‑68.

The board of viewers may accept such information as furnished by such agencies and include such information in their final report to the clerk.

The board of viewers and engineers of the district may use control or semicontrol, mosaic aerial photographs or other sources and stereoscopic or other methods, generally used and deemed acceptable by civil and drainage engineers for the purpose of obtaining the information required in this section and in lieu of a detailed ground survey. In the event a detailed ground survey is not made, only those ground markings need be made as the board of viewers deem necessary. The location of the proposed canals must be shown on the ground prior to actual construction. (1909, c. 442, s. 10; C.S., s. 5327; 1959, c. 597, s. 1; 1961, c. 614, ss. 5, 9; 1965, c. 1143, s. 1; 1973, c. 476, s. 128; 2007‑182, s. 2.)



§ 156-70. Assessment of damages.

§ 156‑70.  Assessment of damages.

It shall be the further duty of the engineer and viewers to assess the damages claimed by anyone that are justly right and due to him for land taken or for inconvenience imposed because of the construction of the improvement, or for any other legal damages sustained. Such damages shall be considered separate and apart from any benefit the land would receive because of the proposed work, and shall be paid by the board of drainage commissioners when funds shall come into their hands. (1909, c. 442, s. 11; 1915, c. 238; 1917, c. 152, s. 16; C.S., s. 5328.)



§ 156-70.1. When title deemed acquired for purpose of easements or rights-of-way; notice to landowner; claim for compensation; appeal.

§ 156‑70.1.  When title deemed acquired for purpose of easements or rights‑of‑way; notice to landowner; claim for compensation; appeal.

The district shall be deemed to have acquired title for the purpose of easements or rights‑of‑way to those areas of land identified in the final report of the board of viewers and as shown on the map accompanying said report, at the time said final report is confirmed by the clerk of the superior court.

The board of viewers shall cause notice as to the area or areas of land involved, to be given to each landowner so affected, which notice shall be in writing and mailed to the last known address of the landowner at least seven days prior to the hearing on the final report as provided by G.S. 156‑73.

If the landowner desires compensation for the land areas so acquired by the district, claim for the value of the same shall be submitted to the board of viewers on or before the time of the adjudication upon the final report as provided for by G.S. 156‑74.

If the board of viewers shall approve the claim, the amount so approved shall be added to the total cost of the district as estimated in said final report and this shall be done by amendment to the final report submitted to the clerk of the superior court on or before the adjudication provided for in G.S. 156‑74.

If the board of viewers shall not approve said claim, the clerk of the superior court shall consider the claim and determine what in his opinion is a fair value and the amount so determined shall be shown in the said final report as amended and confirmed by said adjudication. The landowner or the drainage district may appeal from the decision of the clerk of the superior court, to the superior court, upon the question of the value of the land taken and such value shall be determined by a jury. The procedure for the appeal shall be in accordance with the provision of G.S. 156‑75. (1959, c. 597, s. 2; c.  1085; 1965, c. 1143, s. 2.)



§ 156-71. Classification of lands and benefits.

§ 156‑71.  Classification of lands and benefits.

It shall be the further duty of the engineer and viewers to personally examine the land in the district and classify it with reference to the benefit it will receive from the construction of the levee, ditch, drain, or watercourse or other improvement. In the case of drainage, the degree of wetness on the land, its proximity to the ditch or a natural outlet, and the fertility of the soil shall be considered in determining the amount of benefit it will receive by the construction of the ditch. The land benefited shall be separated in five classes. The land receiving the highest benefit shall be marked "Class A"; that receiving the next highest benefit, "Class B"; that receiving the next highest benefit, "Class C"; that receiving the next highest benefit, "Class D," and that receiving the smallest benefit, "Class E." The holdings of any one landowner need not be all in one class, but the number of acres in each class shall be ascertained, though its boundary need not be marked on the ground or shown on the map. The total number of acres owned by one person in each class and the total number of acres benefited shall be determined. The total number of acres of each class in the entire district shall be obtained and presented in tabulated form. The scale of assessment upon the several classes of land returned by the engineer and viewers shall be in the ratio of five, four, three, two, and one; that is to say, as often as five mills per acre is assessed against the land in "Class A," four mills per acre shall be assessed against the land in "Class B," three mills per acre in "Class C," two mills per acre in "Class D," and one mill per acre in "Class E." This shall form the basis of the assessment of benefits to the lands for drainage purposes. In any district lands may be included which are not benefited for the agriculture or crop production, or slightly so, but which will receive benefit by improvement in health conditions, and as to such lands the  engineer and viewers may assess each tract of land without regard to the ratio and at such a sum per acre as will fairly represent the benefit of such lands. Villages or towns or parts thereof and small parcels of land located outside thereof and used primarily for residence or other specific purposes, and which require drainage, may also be included in any drainage district which by reason of their improved conditions and the limited area in each parcel under individual ownership, it is impracticable to fairly assess the benefits to each separated parcel of land by the ratio herein provided, and as to such parcels of land the engineer and viewers may assess each parcel of land without regard to the ratio and at a higher rate per acre respectively by reason of the greater benefits. If the streets or other property owned by any incorporated town or village are likewise benefited by such drainage works, the corporation may be assessed in proportion to such benefits, which assessment shall constitute a liability against the corporation and may be enforced as provided by law.

The board of viewers may determine that some areas of the district  will receive more benefits than other areas and if such is determined, the varying benefits shall be reflected in the manner of classification of benefits to each area and the tracts of land therein. (1909, c. 442, s. 12; C.S., s. 5329; 1923, c. 217, s. 1; 1961, c. 614, s. 7.)



§ 156-72. Extension of time for report.

§ 156‑72.  Extension of time for report.

In case the work is delayed by high water, sickness, or any other good cause, and the report is not completed at the time fixed by the court, the engineer and viewers shall appear before the court and state in writing the cause of such failure and ask for sufficient time in which to complete the work, and the court shall set another date by which the report shall be completed and filed. (1909, c. 442, s. 14; C.S., s. 5330.)



§ 156-73. Final report filed; notice of hearing.

§ 156‑73.  Final report filed; notice of hearing.

When the final report is completed and filed it shall be examined by the court, and if it is found to be in due form and in accordance with the law it shall be accepted, and if not in due form it may be referred back to the engineer and viewers, with instructions to secure further information, to be reported at a subsequent date to be fixed by the court. When the report is fully completed and accepted by the court a date not less than 20 days thereafter shall be fixed by the court for the final hearing upon the report, and notice thereof shall be given by publication in a newspaper of general circulation in the county and by posting a written or printed notice on the door of the courthouse and at five conspicuous places throughout the district, such publication to be made once a week for at least three consecutive weeks before the final hearing. During this time a copy of the report shall be on file in the office of the clerk of the superior court, and shall be open to the inspection of any landowner or other persons interested within the district. (1909, c. 442, s. 15; C.S., s. 5331; 1959, c. 807, ss. 1, 2; 1963, c. 767, s. 2.)



§ 156-74. Adjudication upon final report.

§ 156‑74.  Adjudication upon final report.

At the date set for hearing any landowner may appear in person or by counsel and file his objection in writing to the report of the viewers; and it shall be the duty of the court to carefully review the report of the viewers and the objections filed thereto, and make such changes as are necessary to render substantial and equal justice to all the landowners in the district. If, in the opinion of the court, the cost of construction, together with the amount of damages assessed, is not greater than the benefits that will accrue to the land affected, the court shall confirm the report of the viewers. If, however, the court finds that the cost of construction, together with the damages assessed, is greater than the resulting benefit that will accrue to the lands affected, the court shall dismiss the proceedings at the cost of the petitioners, and the sureties upon the bond so filed by them shall be liable for such costs. Provided, that the Department of Environment and Natural Resources may remit and release to the petitioners the costs expended by the board on account of the engineer and his assistants. The court may from time to time collect from the petitioners such amounts as may be necessary to pay costs accruing, other than costs of the engineer and his assistants, such amounts to be repaid from the special tax hereby authorized.

The court shall, at the time of consideration of said report, determine whether:

(1)        The petitioners constitute a majority of the resident landowners, whose lands are adjudged to be benefited by the proposed construction work as shown in the final report of the board of viewers and finally approved by the court; or

(2)        The petitioners own three fifths of the land area which is adjudged to be benefited by the proposed construction work as shown in the final report of the board of viewers and finally approved by the court.

If the petitioners do not constitute either a majority of the resident landowners or own three fifths of the land as set out in subdivisions (1) or (2) above, then the proceedings shall be dismissed. (1909, c. 442, s. 16; 1915, c. 238, s. 2; 1917, c. 152, s. 16; C.S., s. 5332; 1925, c. 122, s. 4; 1959, c. 1312, s. 1; 1961, c. 1198; 1973, c. 1262, s. 23; 1977, c. 771, s. 4; 1989, c. 727, s. 218(158); 1997‑443, s. 11A.123.)



§ 156-75. Appeal from final hearing.

§ 156‑75.  Appeal from final hearing.

Any landowner, party petitioner, or the drainage district may, within 10 days after the entry of an order or judgment by the clerk upon the report of the board of viewers, appeal to the superior court in session time or in chambers. The procedures for taking appeal are as provided in Article 27A of Chapter 1 of the General Statutes, except as provided otherwise by this Subchapter. In an appeal to the superior court taken under this section or any other section or provision of the drainage laws of the State, general or local, the appeal has precedence in consideration and trial by the court. If other issues also have precedence in the superior court under existing law, the court, in its discretion, determines the order in which they are heard. (1909, c. 442, s. 17; 1911, c. 67, s. 3; C.S., s. 5333; 1923, c. 217, s. 2; 1969, c. 192, s. 1; 1973, c. 108, s. 96; 1999‑216, s. 20.)



§ 156-76. Compensation of board of viewers.

§ 156‑76.  Compensation of board of viewers.

The compensation of the engineer, including his necessary assistants, rodmen, and laborers, and also the compensation of the viewers, shall be fixed by the clerk. In fixing such compensation, particularly of the drainage engineer, the clerk shall confer fully with the Department of Environment and Natural Resources and with the petitioners. The compensation to be paid the two members of the board of viewers, other than the engineer, shall be in such amount per day as may be fixed by the clerk of the superior court for the time actually employed in the discharge of their duties, and in addition any actual and necessary expenses of travel and subsistence while in the actual discharge of their duties, an itemized report of which shall be submitted and verified. (1909, c. 442, s. 36; 1917, c. 152, ss. 1, 2; C.S., s. 5334; 1925, c. 122, s. 4; 1959, c. 288; 1961, c. 1198; 1973, c. 1262, s. 23; 1977, c. 771, s. 4; 1989, c. 727, s. 218(159); 1997‑443, s. 11A.123.)



§ 156-77. Account of expenses filed.

§ 156‑77.  Account of expenses filed.

The engineer and viewers shall keep an accurate account and report to the court the name and number of days each person was employed on the survey and the kind of work he was doing, and any expenses that may have been incurred in going to and from the work, and the cost of any supplies or material that may have been used in making the survey. (1909, c. 442, s. 13; C.S., s. 5335.)



§ 156-78. Drainage record.

§ 156‑78.  Drainage record.

The clerk of the superior court shall provide a suitable book, to be known as the "Drainage Record," in which he shall transcribe every petition, motion, order, report, judgment, or finding of the board in every drainage transaction that may come before it, in such a manner as to make a complete and continuous record of the case. Copies of all the maps and profiles are to be furnished by the engineer and marked by the clerk "official copies," which shall be kept on file by him in his office, and one other copy shall be pasted  or otherwise attached to his record book. (1909, c. 442, s. 18; C.S., s. 5336.)



§ 156-78.1. Municipalities.

§ 156‑78.1.  Municipalities.

(a)        Any municipality may participate in drainage district works or projects upon mutually agreeable terms relating to such matters as the construction, financing, maintenance and operation thereof.

(b)        Any municipality may contribute funds toward the construction,  maintenance and operation of drainage district works or projects, to the extent that such works or projects:

(1)        Provide a source of municipal water supply for the municipality, or protect an existing source of such supply, enhance its quality or increase its dependable capacity or quantity, or implement or facilitate the disposal of sewage of the municipality; or

(2)        Protect against or alleviate the effects of floodwater or sediment damages affecting, or provide drainage benefits for property owned by the municipality or its inhabitants.

(c)        Municipal expenditures for the aforesaid purposes are declared to be for necessary expenses. Municipalities may enter continuing contracts, some portion or all of which may be performed in an ensuing year, agreeing to make periodic payments in ensuing fiscal years to drainage districts in consideration of benefits set forth in subsection (b)(2) of this section, but no such contract may be entered into unless sufficient funds have been appropriated to meet any amount to be paid under the contract in the fiscal year in which the contract is made. The municipal governing body shall, in the budget ordinance of each ensuing fiscal year during which any such contract is in effect, appropriate sufficient funds to meet the amount to be paid under the contract in such ensuing fiscal year. The statement required by G.S. 160‑411.1 to be printed, written or typewritten on all contracts, agreements, or requisitions requiring the payment of moneys shall be placed on such a continuing contract only if sufficient funds have been appropriated to meet the amount to be paid under the contract in the fiscal year in which the contract is made.

(d)        The provisions of this section are permissive. If a municipality does not participate in accordance with the provisions of this section, then the other provisions of Subchapter III shall apply and be followed. (1961, c. 614, s. 10.)



§ 156-79. Appointment and organization under original act.

Article 6.

Drainage Commissioners.

§ 156‑79.  Appointment and organization under original act.

After the drainage district has been declared established, as aforesaid, and the survey and plan therefor approved, the court shall appoint three persons, in the manner set forth in G.S. 156‑81, who shall be designated as the board of drainage commissioners.  Any vacancy thereafter occurring shall be filled by the clerk or clerks of the superior court in the manner set forth in G.S. 156‑81.  Such three drainage commissioners, when so appointed, shall be immediately created a body corporate under the name and style of "The Board of Drainage Commissioners of ______District," with the right to hold property and convey the same, to sue and be sued, and shall possess such other powers as usually pertain to corporations.  They shall organize by electing from among their number a chairman and a vice‑chairman.  They shall also elect a secretary, either within or without their body.  Such board of drainage commissioners shall adopt a seal, which they may alter at pleasure.  The board of drainage commissioners shall have and possess such powers as are herein granted. (1909, c. 442, s. 19; 1917, c. 152, s. 17; C.S., s. 5337; 1947, c. 273; 1963, c. 767, s. 3; 1989 (Reg. Sess., 1990), c. 959, s. 2.)



§ 156-80. Name of districts.

§ 156‑80.  Name of districts.

The name of such drainage district shall constitute a part of its corporate name; for illustration, the board of drainage commissioners of Mecklenburg Drainage District, No. 1. In the naming of a drainage district the clerk of the court, notwithstanding the name given in the petition, shall so change the name as to make it conform to the county within which the district, or the main portion of the district, is located, and such district shall also be designated by number, the number to indicate the number of districts petitioned for in the county. For illustration, the first district organized in Mecklenburg County would be Mecklenburg County Drainage District, No. 1; the name of the second would be Mecklenburg County Drainage District, No. 2; the fifth one organized would be Mecklenburg County Drainage District, No. 5: Provided, that so much of this section as provides for numbering the districts in each county shall not apply to districts in which bonds have been issued and sold prior to the fifth day of March, 1917. (1909, c. 442, s. 19; 1917, c. 152, s. 17; C.S., s. 5338.)



§ 156-81. Appointment and organization under amended act.

§ 156‑81.  Appointment and organization under amended act.

(a)        Method of Appointment.  The manner of appointment shall be as follows:

(1)        If the drainage district shall lie solely within one county, the clerk of superior court for such county shall appoint such commissioners.

(2)        If the said district shall lie in more than one county, then such commissioners shall be appointed by unanimous action of the clerks of court for the counties wherein any part of such district lies.

(b)        Organization.  Immediately after the appointment of the board of drainage commissioners, the clerk of the court of the county wherein such drainage proceeding is pending shall notify each of the commissioners in writing to appear at a certain time and place within the district and organize. The clerk or clerks of court, as the case may be, shall appoint one of the three members as chairman of the board of drainage commissioners, and in doing so he or they shall consider carefully and impartially the respective qualifications of each of the members for the position.

(c)        Term of Office.  The term of service of the members of the board of drainage commissioners so appointed shall begin upon their appointment.  Where all three commissioners are appointed at once, one commissioner shall serve for one year, one for two years, and the other for three years, the term to be computed from the first day of October following their organization. The members so serving for one, two, and three years, respectively, shall be unanimously designated by the clerk or clerks of the court.  Thereafter each member shall be appointed for three years.  The clerk of the court for the county wherein the proceeding is pending shall record in the drainage record the date of appointment, the members appointed, and the beginning and expiration of their term of office.

(d)        Vacancies Filled.  If a vacancy shall occur in the office of any commissioner by death, resignation, or otherwise, the remaining two members are to discharge the necessary duties of the board until the vacancy shall be filled; and if the vacancy shall be in the office of chairman or secretary, the two remaining members may elect a secretary, and the clerk or clerks, as the case may be, shall appoint one of the two remaining members to act as chairman to hold until the vacancy in the board shall be filled. The clerk of the county wherein the proceeding is pending shall keep a similar record of any appointment to fill vacancies.  The person appointed to fill the vacancy shall be appointed in the manner set forth in subsection (a) of this section and shall serve until the expiration of the term of his predecessor. The secretary of the board of drainage commissioners shall promptly notify the appropriate clerk or clerks of the superior court of any vacancy in the board.

(e)        Failure to Appoint.  If for any reason the clerk or clerks of the court shall fail to provide for the appointment of drainage commissioners prior to the expiration of a term, the incumbents shall continue to hold their office as commissioners until their successors are appointed and qualified.  The term of office of boards of drainage commissioners heretofore elected and appointed shall expire immediately upon the appointment of new commissioners pursuant to subsection (a) of this section.

(f)         Meetings.  The board shall meet once each month at a stated time and place during the progress of drainage construction, and more often if necessary. After the drainage work is completed, or at any time, the chairman shall have the power to call special meetings of the board at a certain time and place. The chairman shall also call a meeting at any time upon the written request of the owners of a majority in area of the land in the district.

(g)        Compensation.  The chairman of the board of drainage commissioners shall receive compensation and allowances as fixed by the clerk of the superior court. In fixing such compensation and allowances, the clerk shall give due consideration to the duties and responsibilities imposed upon the chairman of the board. The other members of the board shall receive a per diem not to exceed twenty‑five dollars ($25.00) a day, while engaged in attendance upon meetings of the board, or in the discharge of duties imposed by the board. The secretary of the board shall receive such compensation and expense allowances as may be determined by the board.

The chairman and members of the board of drainage commissioners shall also receive their actual travel and subsistence expenses while engaged in attendance upon meetings of the board, or in the discharge of duties imposed by the board. The compensation and expense allowances as herein set out shall be paid from the assessments made annually for the purpose of maintaining the canals of the drainage district, or from any other funds of the district.

(h)        Application of Section.  The provisions of this section shall apply to all drainage districts now or hereafter existing in this State, without regard to the date of organization.

(i)         Repealed by Session Laws 1989 (Regular Session, 1990), c. 959, s. 3. (1917, c. 152, s. 5; 1919, cc. 109, 217; C.S., s. 5339; 1947, c. 935; 1949, c. 956, ss. 1‑3; 1957, c. 912, s. 1; 1975, c. 494; 1989 (Reg. Sess., 1990), c. 959, s. 3.)



§ 156-81.1. Treasurer.

§ 156‑81.1.  Treasurer.

The appointing authority as determined by G.S. 156‑81 shall appoint a treasurer for the drainage district for a term not to exceed 12 months.  The treasurer so appointed may be a member of the board of commissioners of the district or some other person deemed competent, and shall furnish bond as may be required by the said clerk of the superior court.  The treasurer shall continue in office until a successor has been appointed and qualified.

All references in Subchapter III of Chapter 156 of the General Statutes of North Carolina, to "treasurer" or "county treasurer" or "county auditor" are hereby amended to refer exclusively to the treasurer appointed as hereinbefore provided. (1963, c. 767, s. 4; 1989 (Reg. Sess., 1990), c. 959, s. 6.)



§ 156-82. Validation of election of members of drainage commission.

§ 156‑82.  Validation of election of members of drainage commission.

All irregularities caused by failure of any officer whose duty it was to provide for the election of a member or members of board of drainage commissioners of any drainage district, or the failure of any candidate to make a deposit as may be required by law, shall not invalidate such election where the following facts appear affirmatively:

(1)        That said election was held at the time and place prescribed by law.

(2)        That a ballot box was provided for the ballots cast for drainage commissioner.

(3)        That the ballots were canvassed and the results declared by the judge of the general election.

(4)        That the candidate receiving the greatest number of votes was declared elected.

(5)        That no candidate for election as a member of board of drainage commissioners made any deposit as prescribed by law.

(6)        That the candidate receiving the majority votes at said election has already qualified and is acting as such drainage commissioner.

This section shall not apply to any election contested before March 9, 1921. (1921, c. 210; C.S., s. 5339(a).)



§ 156-82.1. Duties and powers of the board of drainage commissioners.

§ 156‑82.1.  Duties and powers of the board of drainage commissioners.

(a)        The board of drainage commissioners shall proceed with the levying of assessments, issuance of bonds and construction of canals, water retardant structures and other improvements and acquisition of equipment as approved by the court in the adjudication upon the final report of the board of viewers, either in the creation of the district or in subsequent proceedings authorized by Article 7B.

(b)        The commissioners shall maintain the canals, water retardant structures, and all other improvements and equipment of the district.

(c)        The commissioners, with the approval of the clerk of the superior court, may use surplus funds in such manner as they deem best for (i) the maintenance of the improvements, (ii) construction or enlargement of canals and water retardant structures, or other improvements or equipment, (iii) replacement or acquisition of equipment or structures, and (iv) for payment of any or all operating expenses including salaries, fees and costs of court.

The term "surplus funds" is defined to mean any funds remaining after the payment of those items set forth specifically in the certificate of assessment, as well as funds provided in said certificate for maintenance and contingencies, and also, shall include maintenance and any other funds which the said commissioners may have on hand and which are not necessary for the payment of the bonds and interest thereon which have been issued by the said district.

(d)        The board of commissioners may agree, or contract, with any agency of the government of the United States or of North Carolina for such engineering or other services as may be provided by such agency.

(e)        The board of commissioners may, in its discretion, release areas taken for rights‑of‑way if it determines, after the construction of the canals, that such are not needed for the purpose of the district. The release must be approved by the clerk of the superior court and such release shall be filed in the proceedings by virtue of which the district was created.

(f)         The board of drainage commissioners shall have all the duties and powers as set forth and imposed upon them by the various sections of this Subchapter and all others which are necessary to promote the purposes of the district.

(g)        The board of commissioners may authorize the use of stored or impounded water for recreational purposes. They may acquire title, by  gift or purchase, but not by condemnation, of land to be used in conjunction with the stored and impounded water, for the development of recreational facilities.

The said commissioners are not authorized to use funds obtained from assessments upon the lands within the drainage district, for the purposes of the acquisition and development of recreational facilities. They are authorized to issue revenue bonds or notes, for the acquisition of land and construction and development of recreational facilities. The funds received from the use of the said recreational facilities, may be pledged for the payment of said revenue bonds and notes.

The terms and conditions of the issuance and payment of the said revenue bonds or notes, must be approved by the clerk of the superior court who has jurisdiction of the said drainage district.

The commissioners are authorized to enter into a contract with persons, association of persons or municipal or private corporations, for the operation of recreational facilities, owned by the drainage district. The contract may be entered into by negotiation or by award to the highest bidder at a public rental to be advertised as directed by the clerk of the superior court. The terms of the contract must be approved by the clerk of the superior court who has jurisdiction of the said drainage district.

(h)        The commissioners may enter into a contract with a municipality or other nonprofit organizations, for the joint use of a facility for the impoundment or storage of water. The contract must be approved by the clerk of the superior court who has jurisdiction of the drainage district.

(i)         All improvements constructed and acquired under the provisions  of this Subchapter shall be under the control and supervision of the board of drainage commissioners. It shall be their duty to keep all improvements in good repair. (1961, c. 614, s. 2; 1965, c. 1143, s. 3.)



§ 156-82.2. Appointment of drainage commissioners.

§ 156‑82.2.  Appointment of drainage commissioners.

Notwithstanding any other provision of law (including, where applicable, any special acts or local modification of general law), the General Assembly hereby appoints all sitting drainage district commissioners and drainage commission treasurers, as of the date of ratification of this section, as commissioners, officers, and treasurers of their respective districts.  Said commissioners, officers, and treasurers shall continue in office until such time as appointments shall be made as provided in G.S. 156‑81 and G.S. 156‑81.1, which appointments shall be made by the clerk or clerks of the superior court not later than January 1, 1991. (1989 (Reg. Sess., 1990), c. 959, s. 1.)



§ 156-82.3. Validation of previous actions.

§ 156‑82.3.  Validation of previous actions.

(a)        All expenditures heretofore incurred, and all actions heretofore taken, by a drainage district for purposes authorized by this Chapter are hereby validated notwithstanding any defect in the selection of any or all of its commissioners or any other defect.

(b)        The provisions of this section are expressly made applicable to any and all bonds and other financial obligations of any such district.  No action based on the alleged invalidity of the assessments heretofore made or of any such bonds or other obligations of a district shall lie after January 1, 1991, to enjoin or contest the enforceability of any such assessment, bond, or other obligation. (1989 (Reg. Sess., 1990), c. 959, s. 5.)



§ 156-83. Superintendent of construction.

Article 7.

Construction of Improvement.

§ 156‑83.  Superintendent of construction.

The board of drainage commissioners shall appoint a competent drainage engineer of good repute as superintendent of construction. Such superintendent of construction shall furnish a copy of his monthly and final estimates to the Department of Environment and Natural Resources, in addition to other copies herein provided which shall be filed and preserved. In the event of the death, resignation, or removal of the superintendent of construction, his successor shall be appointed in the same manner.

The board of drainage commissioners may, in its discretion, agree with the Soil Conservation Service of the Department of Agriculture or any agency of the government of the United States or of North Carolina whereby such agency may furnish the service required of the superintendent of construction. If this is done by the board, any reference in this Chapter to the superintendent of construction and/or his duties shall include or be exercised by the said agency subject to the approval of the board of commissioners. (1909, c. 442, s. 20; C.S., s. 5340; 1923, c. 217, s. 3; 1925, c. 122, s. 5; 1959, c. 597, s. 3; 1961, c. 1198; 1963, c. 767, s. 5; 1973, c. 1262, s. 23; 1977, c. 771, s. 4; 1989, c. 727, s. 218(160); 1997‑261, s. 109; 1997‑443, s. 11A.123.)



§ 156-84. Letting contracts.

§ 156‑84.  Letting contracts.

The board of drainage commissioners shall cause notice to be given of the letting of the contract. The notice shall be posted at the courthouse door in the county wherein the district was organized. Notice shall be posted no less than 15 days prior to the opening of the bids and shall be published at least once a week for two consecutive weeks immediately prior to the opening of the bids, in some newspaper published in the county wherein such improvement is located, if such there be, and such additional publication elsewhere as they may deem expedient, of the time and place of letting the work of construction of such improvement, and in such notice they shall specify the approximate amount of work to be done and the time fixed for the completion thereof; and on the date appointed for the letting they, together with the superintendent of construction, shall convene and let to the lowest responsible bidder, either as a whole or in sections, as they may deem most advantageous for the district, the proposed work. No bid shall be entertained that exceeds the estimated  cost, except for good and satisfactory reasons it shall be shown that the original estimate was erroneous. They shall have the right to reject all bids and advertise again the work, if in their judgment the interest of the district will be subserved by doing so. The successful bidder shall be required to enter into a contract with the board of drainage commissioners and to execute a bond for the faithful performance of such contract, with sufficient sureties, in favor of the board of drainage commissioners for the use and benefit of the levee or drainage district, in an amount equal to no less than 25 nor more than one hundred per centum (100%) of the estimated cost of the work awarded to him. In canvassing bids and letting the contract, the superintendent of construction shall act only in an advisory capacity to the board of drainage commissioners. The contract shall be based on the plans and specifications submitted by the viewers in their final report as confirmed by the court, the original of which shall remain on file in the office of the clerk of the superior court and shall be  open to the inspection of all prospective bidders. All bids shall be sealed and shall not be opened except under the authority of the board of drainage commissioners and on the day theretofore appointed for opening the bids. The drainage commissioners shall have power to correct errors and modify the details of the report of the engineer and viewers if, in their judgment, they can increase the efficiency of the drainage plan and afford better drainage to the lands in the district without increasing the estimated cost submitted by the engineer and viewers and confirmed by the court. (1909, c. 442, s. 21; 1911, c. 67, s. 4; C.S., s. 5341; 1959, c. 806; 1963, c. 767, s. 6.)



§ 156-85. Monthly estimates for work and payments thereon; final payment.

§ 156‑85.  Monthly estimates for work and payments thereon; final payment.

The superintendent in charge of construction shall make monthly estimates of the amount of work done, and furnish one copy to the contractor and file the other with the secretary of the board of drainage commissioners; and the commissioners shall, within five days after the filing of such estimate, meet and direct the secretary to draw a warrant in favor of such contractor for ninety per centum (90%) of the work done, according to the specifications and contracts; and upon the presentation of such warrant, properly signed by the chairman and secretary, to the treasurer of the drainage fund, he shall pay the amount due thereon. When the work is fully completed and accepted by the superintendent he shall make an estimate for the whole amount due, including the amounts withheld on the previous monthly estimates, which shall be paid from the drainage fund as before provided. (1909, c. 442, s. 22; C.S., s. 5342.)



§ 156-86. Failure of contractors; reletting.

§ 156‑86.  Failure of contractors; reletting.

If any contractor to whom such work has been let shall fail to perform the same according to the terms specified in his contract, action may be had in behalf of the board of drainage commissioners against such contractor and his bond in the superior court for damages sustained by the levee or drainage district, and recovery made against such contractor and his sureties. In such an event the work shall be advertised and relet in the same manner as the original letting. (1909, c. 442, s. 23; 1911, c. 67, s. 5; C.S., s. 5343.)



§ 156-87. Right to enter upon lands; removal of timber.

§ 156‑87.  Right to enter upon lands; removal of timber.

In the construction of the work the contractor shall have the right to enter upon the lands necessary for this purpose and the right to remove private or public bridges or fences and to cross private lands in going to or from the work. In case the right‑of‑way of the improvement is through timber the owner thereof shall have the right to remove it, if he so desires, before the work of construction begins, and in case it is not removed by the landowner it shall become the property of the contractor and may be removed by him. (1909, c. 442, s. 24; C.S., s. 5344.)



§ 156-88. Drainage across public or private ways.

§ 156‑88.  Drainage across public or private ways.

Where any public ditch, drain or watercourse established under the provisions of this Subchapter crosses or, in the opinion of the board of viewers, should cross a public highway under the supervision of the Department of Transportation the actual cost of constructing the same across the highway shall be paid for from the funds of the drainage district, and it shall be the duty of the Department of Transportation, upon notice from the court, to show cause why it should not be required to repair or remove any old bridge and/or build any new bridge to provide the minimum drainage space determined by the court; whereupon the court shall hear all evidence pertaining thereto and shall determine whether the Department of Transportation shall be required to do such work, and whether at its own expense or whether the cost thereof should be prorated between the Department of Transportation and the drainage district. Either party shall have the right of appeal from the clerk to the superior court and thence to the appellate division, and should the court be of the opinion that the cost should be prorated then the percentage apportioned to each shall be determined by a jury.

Whenever the Department of Transportation is required to repair or remove any old bridge and/or build any new bridge as hereinbefore provided, the same may be done in such manner and according to such specifications as it deems best, and no assessment shall be charged the Department of Transportation for any benefits to the highway affected by the drain under the same, and such bridge shall thereafter be maintained by and at the expense of the Department of Transportation.

Where any public ditch, drain, or watercourse established under the provisions of this Subchapter crosses a public highway or road, not under the supervision of the Department of Transportation, the actual cost of constructing the same across the highway or removing old bridges or building new ones shall be paid for from the funds of the drainage district. Whenever any highway within the levee or drainage district shall be beneficially affected by the construction of any improvement or improvements in such district it shall be the duty of the viewers appointed to classify the land, to give in their report the amount of benefit to such highway, and notice shall be given by the clerk of the superior court to the commissioners of the county where the road is located, of the amount of such assessment, and the county commissioners shall have the right to appear before the court and file objections, the same as any landowner. When it shall become necessary for the drainage commissioners to repair any bridge or construct a new bridge across a public highway or road not under the supervision of the Department of Transportation, by reason of enlarging any watercourse, or of excavating any canal intersecting such highway, such bridge shall thereafter be maintained by and at the expense of the official board or authority which by law is required to maintain such highway so intersected.

Where any public canal established under the provisions of the general drainage law shall intersect any private road or cartway the actual cost of constructing a bridge across such canal at such intersection shall be paid for from the funds of the drainage district and constructed under the supervision of the board of drainage commissioners, but the bridge shall thereafter be maintained by and at the expense of the owners of the land exercising the use and control of the private roads; provided, if the private road shall be converted into a public highway the maintenance of the bridge shall devolve upon the Department of Transportation or such other authority as by law shall be required to maintain public highways and bridges. (1909, c. 442, s. 25; 1911, c. 67, s. 6; 1917, c. 152, s. 6; C.S., s. 5345; 1947, c. 1022; 1953, c. 675, s. 26; 1957, c. 65, s. 11; 1969, c. 44, s. 78; 1973, c. 507, s. 5; 1977, c. 464, s. 34.)



§ 156-89. Drainage across railroads; procedure.

§ 156‑89.  Drainage across railroads; procedure.

Whenever the engineer and the viewers in charge shall make a survey for the purpose of locating a public levee or drainage district or changing a natural watercourse, and the same would cross the right‑of‑way of any railroad company, it shall be the duty of the owner in charge of the work to notify the railroad company, by serving written notice upon the agent of such company or its lessee or receiver, that they will meet the company at the place where the proposed ditch, drain, or watercourse crosses the right‑of‑way of such company, the notice fixing the time of such meeting, which shall not be less than 10 days after the service of the same, for the purpose of conferring with the railroad company with relation to the place where and the manner in which such improvement shall cross such right‑of‑ way. When the time fixed for such conference shall arrive, unless for good cause more time is agreed upon, it shall be the duty of the viewers in charge and the railroad company to agree, if possible, upon the place where and the manner and method in which such improvement shall cross such right‑of‑way. If the viewers in charge and the railroad company cannot agree, or if the railroad company shall fail,  neglect, or refuse to confer with the viewers, they shall determine the place and manner of crossing the right‑of‑way of the railroad company, and shall specify the number and size of openings required, and the damages, if any, to the railroad company, and so specify in their report. The fact that the railroad company is required by the construction of the improvement to build a new bridge or culvert or to enlarge or strengthen an old one shall not be considered as damages to the railroad company. The engineer and viewers shall also assess the benefits that will accrue to the right‑of‑way, roadbed, and other property of the company by affording better drainage or a better outlet for drainage, but no benefits shall be assessed because of the increase in business that may come to the road because of the construction of the improvement. The benefits shall be assessed as a fixed sum, determined solely by the physical benefit that its property will receive by the construction of the improvement, and it shall be reported by the viewers as a special assessment, due personally from the railroad company as a special assessment; it may be collected in the manner of an ordinary debt in any court having jurisdiction. (1909, c. 442, s. 26; C.S., s. 5346.)



§ 156-90. Notice to railroad.

§ 156‑90.  Notice to railroad.

The clerk of the superior court shall have notice served upon the railroad company of the time and place of the meeting to hear and determine the final report of the engineer and viewers, and the railroad company shall have the right to file objections to the report and to appeal from the findings of the board of commissioners in the same manner as any landowner. But such an appeal shall not delay or defeat the construction of the improvement. (1909, c. 442, s. 27; C.S., s. 5347.)



§ 156-91. Manner of construction across railroad.

§ 156‑91.  Manner of construction across railroad.

(a)        Duty of Railroad.  After the contract is let and the actual construction is commenced, if the work is being done with a floating dredge, the superintendent in charge of construction shall notify the railroad company of the probable time at which the contractor will be ready to enter upon the right‑of‑way of such railroad and construct the work thereon. It shall be the duty of the railroad to send a representative to view the ground with the superintendent of construction and arrange the exact time at which such work can be most conveniently done. At the time agreed upon the railroad company shall remove its rails, ties, stringers, and such other obstructions as may be necessary to permit the dredge to excavate the channel across its right‑of‑way. The work shall be so planned and conducted as to interfere in the least possible manner with the business of the railroad.

(b)        Utilities Commission to Settle.  If the superintendent of construction and the railroad company shall not be able to agree as to the exact time at which such work can be done, including the time of beginning and the time to be consumed in such work, either party may give written notice thereof to the chairman of the Utilities Commission of the State, and thereupon the Utilities Commission shall cause an investigation to be made, and, after hearing both parties, shall fix the time of beginning such work and the time to be consumed  in the work of construction, and the final determination of the Utilities Commission thereon shall be binding upon the superintendent of construction representing the district and the railroad company, and the work shall be done in such time as may be fixed by the Utilities Commission.

(c)        Penalty for Delay.  In case the railroad company refuses and  fails to remove its track and allow the dredge to construct the work on its right‑of‑way, it shall be held as delaying the construction of the improvement, and such company shall be liable to a penalty of twenty‑five dollars ($25.00) per day for each day of delay, to be collected by the board of drainage commissioners for the benefit of the drainage district as in the case of other penalties. Such a penalty may be collected in any court having jurisdiction, and shall inure to the benefit of the drainage district.

(d)        Payment of Expense.  Within 30 days after the work is completed an itemized bill for actual expenses incurred by the railroad company for opening its tracks shall be made and presented to the superintendent of construction of the drainage improvement. Such bill, however, shall not include the cost of putting in a new bridge or strengthening or enlarging an old one. The superintendent of construction shall audit this bill and, if found correct, approve the same and file it with the secretary of the board of drainage commissioners. The commissioners shall deduct from this bill the cost  of the excavation done by the dredge on the right‑of‑way of the railroad company at the contract price, and pay the difference, if any, to the railroad company. (1909, c. 442, s. 28; 1911, c. 67, s. 7; C.S., s. 5348; 1933, c. 134, s. 8; 1941, c. 97, s. 1.)



§ 156-92. Control and repairs by drainage commissioners.

§ 156‑92.  Control and repairs by drainage commissioners.

Whenever any improvement constructed under this Subchapter is completed it shall be under the control and supervision of the board of drainage commissioners.  It shall be the duty of the board to keep the levee, ditch, drain, or watercourse in good repair, and for this purpose they may levy an assessment on the lands benefited by the maintenance or repair of such improvement in the same manner and in the same proportion as the original assessments were made, and the fund that is collected shall be used for repairing and maintaining the ditch, drain, or watercourse in perfect order: Provided, however, that if any repairs are made necessary by the act or negligence of the owner of any land through which such improvement is constructed or by the act or negligence of his agent or employee, or if the same is caused by the cattle, hogs, or other stock of such owner, employee, or agent, then the cost thereof shall be assessed and levied against the lands of the owner alone, to be collected by proper suit instituted by the drainage commissioners.  It shall be unlawful for any person to injure or damage or obstruct or build any bridge, fence, or floodgate in such a way as to injure or damage any levee, ditch, drain, or watercourse constructed or improved under the provisions of this Subchapter, and any person causing such injury shall be guilty of a Class 3 misdemeanor, and upon conviction thereof may only be fined in any sum not exceeding twice the damage or injury done or caused. (1909, c. 442, s. 29; C.S., s. 5349; 1947, c. 982, s. 1; 1993, c. 539, s. 1075; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 156-93. Construction of lateral drains.

§ 156‑93.  Construction of lateral drains.

The owner of any land that has been assessed for the cost of the construction of any ditch, drain, or watercourse, as herein provided, shall have the right to use the ditch, drain, or watercourse as an outlet for lateral drains from such land; and if the land be of such elevation that the owner cannot secure proper drainage through and over his own land, or if the land is separated from the ditch, drain, or watercourse by the land of another or others, and the owner  thereof shall be unable to agree with such others as to the terms and  conditions on which he may enter their lands and construct the drain or ditch, he may file his ancillary petition in such pending proceeding to the court, and the procedure shall be as now provided by law. (1909, c. 442, s. 30; 1915, c. 43, s. 1; 1917, c. 152, s. 3; C.S., s. 5350.)



§ 156-93.1. Maintenance assessments and contracts; engineering assistance, construction equipment, etc.; joint or consolidated maintenance operations; water-retardant structures; borrowing in anticipation of revenue.

Article 7A.

Maintenance.

§ 156‑93.1.  Maintenance assessments and contracts; engineering assistance, construction equipment, etc.; joint or consolidated maintenance operations; water‑retardant structures; borrowing in anticipation of revenue.

(a)        The board of drainage commissioners may annually levy maintenance assessments in the same ratio as the existing classification of the lands within the district.  The amount of these assessments shall be determined by the board of drainage commissioners of the district.  The proceeds of these assessments shall be used for the purpose of maintaining canals of the drainage district in an efficient operating condition and for the necessary operating expenses of the district.  Notice of the meeting at which the board of drainage commissioners determines the amount of the annual levy shall be mailed to the owners, as shown on the county tax records, of all property subject to assessment, or shall be published once a week for two successive calendar weeks in a newspaper having general circulation in the area.  The notice shall be sent or published not more than 30 days nor less than 10 days prior to the meeting, and shall state the time, place, and purposes of the meeting.  Any interested person has the right to be heard at the meeting prior to the drainage commissioners taking any action on the proposed assessment.  In the event that any interested and aggrieved party disagrees with the said assessment, he may, within 20 days of the mailing of the notice of the assessment, file with the clerk for the county wherein the proceeding is pending, a notice specifically setting forth his objection.  The Secretary of the District shall file in the records of the proceeding a certification setting forth the date of the mailing of the notice of the annual maintenance assessments.  The clerk shall thereupon notify the senior resident superior court judge of such district who shall set the objection down for hearing at the earliest possible time.  The court shall hear the matter upon the objections duly set forth in the notice of objection.

The board of drainage commissioners shall have the authority to employ engineering assistance, construction equipment, superintendents and operators for the equipment necessary for the efficient maintenance of the canals, or the maintenance may be done by private contract made after due advertisement as required for the original construction work.

(b)        The board of drainage commissioners of a drainage district may join with the commissioners of one or more districts for the purpose of employing engineering assistance, equipment, superintendents and equipment operators for the maintenance of the canals in the several districts desiring to coordinate their maintenance operations and the drainage districts desiring to coordinate a common maintenance force may have a common office with the necessary employees for the furtherance of the joint operations for maintenance.  The districts may coordinate their work without regard to county lines.

(c)        The board of commissioners of a drainage district may, individually or jointly with the commissioners of other drainage districts, purchase, lease, rent, sell, or otherwise dispose of at public or private sale, equipment for the original construction or maintenance of the canals in the individual or joint districts or the said drainage districts may make contracts with private construction firms for the maintenance and construction of their canals.  Contracts made with private construction companies are to be advertised as provided for the contract for the original construction of the canals.

The drainage districts may use the equipment owned by them for the purpose of maintenance of the canals and the construction of extensions to the system of canals in the individual or several drainage districts.

(d)        The drainage districts desiring to consolidate their maintenance services and equipment may set up a board composed of one member from each district for the purpose of control and use of the personnel and equipment employed on a joint basis, and in all matters coming before the joint board, the representative of each district shall have a voting strength equal to the proportionate acreage of his drainage district as compared with the total acreage of the combined districts.

(e)        The collection of the annual maintenance assessments shall be made by the county tax collector.  The board of county commissioners of the county in which a drainage district is located shall upon the request of the board of drainage commissioners of the said district cause to be shown on the tax statement or notice issued by the county to its taxpayers the amount due the drainage district by the landowners in the same manner as other special assessments are shown thereon.  This amount shall be collected by the county tax collector in the same manner as county taxes and deposited to the credit of the district in which the land is located.

(f)         The provisions for maintenance as set forth in this Article and elsewhere in this Subchapter III shall include water‑retardant structures and the operation of such.

(g)        The board of commissioners may borrow money in anticipation of revenue from maintenance assessments, as hereinbefore provided for, from which assessments the loan shall be repaid.  The amount which the commissioners may borrow shall not be limited to the revenues anticipated for any one year.  The terms and provisions of such loan shall be approved by the clerk of the superior court which approval shall be requested in the form of a petition and order in the proceeding by virtue of which the district was organized.  The proceeds of said loan shall be used only for purposes set forth in Article 7A of Chapter 156. (1949, c. 1216; 1959, c. 597, s. 4; 1961, c. 614, s. 8; 1989 (Reg. Sess., 1990), c. 959, s. 4; 1991, c. 634.)



§ 156-93.2. Proceedings for improvement, renovation and extension of canals, structures and equipment.

Article 7B.

Improvement, Renovation, Enlargement and Extension of Canals, Structures and Boundaries.

§ 156‑93.2.  Proceedings for improvement, renovation and extension of canals, structures and equipment.

The board of commissioners may construct, renovate, improve, enlarge and extend the drainage systems and water‑retardant structures and any equipment of the district, by complying with the following provisions:

(1)        The commissioners shall file with the clerk of the superior court in the county in which the district was organized, a petition which sets forth the need for the improvements requested and a general description of the proposed improvements.

(2)        Upon the filing of the petition, the clerk shall then appoint a board of viewers with the same composition and qualifications as is required by G.S. 156‑59. He shall direct the board of viewers to consider the proposals of the board of commissioners and report to him (i) whether or not the improvement proposed will benefit the lands sought to be benefited and (ii) whether or not the proposed improvement is practicable.

The board of viewers shall make their report to the clerk within 30 days after their appointment unless the time shall be extended by the court upon the showing of a meritorious cause for the extension.

(3)        a.   If the board of viewers shall report (i) that none of the improvement proposed will benefit the lands sought to be benefited, or (ii) that it is not practicable, the petition of the board of commissioners shall be dismissed and shall not be submitted again within six months thereafter.

b.         If the board of viewers shall report (i) that part or all the improvement proposed will benefit the lands sought to be benefited and (ii) the proposed improvement is practicable, then the clerk shall fix a time and place for a hearing upon said report. The said hearing shall be no less than 20, nor more than 30, days after the filing of said report.

(4)        Notice of said hearing shall be given as follows:

a.         Posting and publication:

1.         Posting at the courthouse door of the county in which the proceeding is pending;

2.         Posting at five conspicuous places within the district;

3.         The notice shall be posted at least 20 days prior to said hearing;

4.         Publication in a newspaper with general circulation within the area once a week for three successive weeks.

b.         Contents:

1.         The notice shall state the time and place for the hearing;

2.         Describe in general terms the improvements proposed;

3.         That the court will consider and adjudicate the report of the board of viewers.

(5)        At the date appointed for the hearing the clerk shall hear and determine any objections that may be offered to the said report. The clerk may make such modifications and changes which tend to increase the benefits of the proposed work or improvement.

(6)        a.   If the clerk shall adjudicate that (i) none of the improvements proposed will benefit any of the lands sought to be benefited or (ii) that none of the improvements are practicable, he shall dismiss the proceedings and the petition shall not be submitted again within six months thereafter.

b.         If the clerk shall approve the said report, he shall then direct the board of viewers to prepare a further and detailed report which shall include the following:

1.         Specific plans and profiles together with estimates of the cost of the work recommended by the said board of viewers and an estimate of all other costs including those incurred by the board of viewers;

2.         If directed by the clerk, a new property map of the district which shall show thereon the general location of each tract of land which will be benefited by the proposed work;

3.         A statement showing the classification of benefits to be received by the several tracts of lands. This classification shall be determined and shown in the same manner as is provided for in G.S. 156‑71. The board of viewers may adopt the original classification. Only those lands to be benefited by the proposed work shall be classified for assessment.

The board of viewers shall have, insofar as applicable, the same powers and duties as relate to the final report as are required and provided in Article 5 by G.S. 156‑69, 156‑70, 156‑70.1 and 156‑71.

The board of viewers shall make their report to the clerk within 60 days after their appointment. The clerk may extend this time upon the showing of meritorious cause for the extension.

The expense of the board of viewers, their assistants, and all costs incurred by them shall be paid from any surplus funds of the district, as defined in this Subchapter, or if such are not sufficient, by the same means of financing as are available for such purposes when the district is originally organized. The estimate of the expenditures shall be shown in its report and all amounts of money expended shall be reimbursed when funds are available.

(7)        Upon the filing of the said report, the clerk shall fix a time and a place for a hearing thereupon.

(8)        The notice of the hearing upon said report shall be given in the same manner as required for the notice of the proposed work as required by the preceding subdivision (4) which relates to the preliminary hearing.

Also, a notice of said hearing shall be mailed at least 10 days prior to the hearing, to those landowners as their names appear upon the statement of classification of benefits filed with the report of the board of viewers and whose names and addresses are shown on the tax scrolls of the county wherein their land is situated. The attorneys for, or commissioners of, the district shall use due diligence to determine the said names and addresses from the tax scrolls.

The filing with the clerk of the superior court of a certificate by the attorney for, or the commissioners of, the district, that due diligence has been used to obtain the names and addresses from the tax scrolls and that notice has been mailed to those persons at the address shown, shall be sufficient showing that this provision has been complied with. The certificate shall state the names, addresses and dates to whom such notice was mailed.

(9)        At the date set for the hearing any landowner may appear in person, or by counsel, and file his objections in writing to the report of the board of viewers. It shall be the duty of the clerk to carefully review the report of the board of viewers and the objections filed thereto and make such changes as are necessary to render substantial and equal justice to all landowners in the district.

If the clerk shall adjudicate that the benefits which will accrue to the lands affected are greater than the cost of the improvements, the report of the board of viewers shall be confirmed. The clerk shall then direct the commissioners of the district to proceed with the improvements as approved.

If, however, the clerk finds that the cost of the improvements is greater than the resulting benefits that will accrue to the lands affected, the clerk shall dismiss the proceedings.

(10)      Any landowner, party petitioner, or the drainage district may, within 10 days after the entry of the order or judgment by the clerk upon the report of the board of viewers, appeal to the superior court in session time or in chambers. The procedures for taking appeal under Article 27A of Chapter 1 of the General Statutes apply, except as provided otherwise by this Subchapter. All of the terms and provisions of G.S. 156‑75 apply to the appeal. (1961, c. 614, s. 1; 1969, c. 192, s. 2; 1999‑216, s. 21.)



§ 156-93.3. Extension of boundaries.

§ 156‑93.3.  Extension of boundaries.

The boundaries of a drainage district may be extended upon compliance with the requirements and procedures as follows:

(1)        The request for extension shall be made by the board of commissioners of the district, in the form of a petition in the name of the drainage district, to the clerk of the superior court of the county wherein the district was originally organized. The proceeding may be ex parte or adversary.

(2)        The area proposed to be included within the boundaries of the district must be either:

a.         Located upstream and adjacent to the existing boundary of the district and must have as its only source of drainage either:

1.         The canals of the district; or

2.         Natural or artificial drain ways which empty into or are benefited by the canals of the district; and

3.         Must be within the watershed of the existing district; or

b.         Adjacent to the existing boundary of the district and have a common outfall with the existing district.

(3)        a.         In the event the area meets the requirements of (2)a, it shall only be necessary for the petition to be filed by the board of commissioners of the district.

b.         In the event the area meets the requirement of (2)b of this section, the owners of fifty percent (50%) or more of the land area which it is proposed to include or forty percent (40%) or more of the resident landowners who will be benefited within such area, must join with and be petitioners with the commissioners of the existing district, asking for the extension of boundaries and inclusion of land within the existing district.

Should the area proposed to be included within the boundary of the enlarged district embrace one or more existing drainage districts, the commissioners of any such district or districts may join in a petition to the court asking for the extension of boundaries of the existing district.

The joinder in the petition by the commissioners of such drainage district in the name of the district shall have the effect of including in the petition all of the land within said existing drainage district to the same extent as if the petition had been signed individually by each landowner of the district. The total acreage in such district or districts shall be included as land in the petition in determining whether or not the requirements under this section have been complied with.

(4)        Upon filing of the petition for extension of the boundaries, the clerk of the superior court shall appoint a board of viewers with the same composition and qualifications as is required by G.S. 156‑59. The board of viewers shall examine the area proposed to be included within the boundaries of the district to determine whether or not, in their opinion, it is feasible and equitable to include said area within the boundaries of the district, and report their finding to the court. The report must be made within 30 days after the appointment of said board of viewers. The time for filing said report may be extended by the clerk upon a showing of a meritorious cause for the extension.

(5)        If the board of viewers shall report that the proposed extension of boundary is not feasible or equitable, the petition shall be dismissed and shall not be submitted again until after six months from date of dismissal.

(6)        a.         If the board of viewers shall report that the proposed extension of boundary is feasible and equitable, then the clerk of the superior court shall order the board of viewers to make a further and detailed report which shall include a map of the area that is proposed to be annexed which shall show:

1.         Boundaries of the existing district;

2.         Boundaries of the proposed extension;

3.         A general location of each individual tract of land which will be benefited.

b.         In the event no additional work is proposed, the board of viewers shall report the following:

1.         The allocation of benefits derived from the existing canals, structures or other improvements, between the existing district and the area to be included within the boundaries of the existing district, which shall be a percentage figure and shall be the major factor for the determination of the requirements set forth in the succeeding paragraphs 2 and 3;

2.         The amount of money, if any, which the owners of the land to be included within the district should pay for the use of the canals, structures or other improvements of the district;

3.         The percent of the cost of maintenance and operating expenses which the owners of the land to be included, should pay;

4.         Classification of the additional lands as to benefits derived from the existing canals, structures or other improvements of the district which shall be in accordance with the provisions of G.S. 156‑71. The area of the existing district shall not be classified, unless directed by the clerk of the superior court;

5.         The names and addresses of the landowners within the areas proposed to be included insofar as may be determined from the tax records of the county;

6.         Such other information as may be appropriate or as may be directed by the clerk of the superior court.

c.         In the event additional work is proposed, the report of the board of viewers shall also contain the information required in G.S. 156‑93.2, as it applies to the final report of the board of viewers.

(7)        The board of viewers shall file their detailed or final report within 60 days after their appointment. The time for filing of said report may be extended by the clerk upon a showing of meritorious cause for the extension.

(8)        Upon the filing of said report those landowners in the area to be included who are not parties to the proceedings and who do not desire to sign the petition, shall be made parties defendant. Summons shall be served upon the defendants in the manner required for special proceedings. There shall be attached to and served with the summons, in lieu of a copy of the petition or final report, a statement which shall set forth (i) the purpose of the proceedings and (ii) that the report of the board of viewers is on file in the office of the clerk of the superior court and may be examined by persons interested.

(9)        The attorney for, or the commissioners of, the district shall use due diligence to give notice to every landowner within the area proposed to be included, who has not signed the petition asking for such extension of boundaries and/or the proposed improvements.

The filing of a certificate by the attorney for, or the commissioners of, the district that due diligence has been used to notify each of said defendant landowners shown by the report of the board of viewers, either by personal service or by publication, shall be sufficient showing of compliance with this provision. The certificate shall contain the names of such landowners served personally, the date of service and the names of those served by publication and the date of service by publication.

(10)      Upon filing of said certificate the clerk shall fix a time and place for a hearing upon said report, which date shall be no less than 20 days after filing of said certificate.

(11)      Notice of said hearing shall be given as follows:

a.         Posting and publication:

1.         Posting at the courthouse door of the county in which the proceeding is pending;

2.         Posting at five conspicuous places in the district and in the area to be included;

3.         The notice shall be posted at least 20 days prior to the said hearing;

4.         Publication in a newspaper with general circulation within the area once a week for three successive weeks;

5.         Mailing a copy of the notice to those persons for whom an address is shown in the certificate filed by the attorney for, or commissioners of, the district.

b.         Contents:

1.         The notice shall state the time and place for the hearing;

2.         Describe in general terms the area proposed to be included and work proposed, if any;

3.         That the court will consider and adjudicate the report of the board of viewers.

(12)      At the date set for hearing any landowner may appear in person or by counsel and file his objection in writing to the report of the board of viewers. It shall be the duty of the clerk to carefully review the report of the board of viewers and the objection filed thereto and make such changes as are necessary to render substantial and equal justice to all of the landowners and the existing district.

(13)      The clerk shall, after making adjustments in the report of the board of viewers, if any, determine:

a.         If the area(s) of land sought to be included, or any part thereof, is, or will be, benefited by the canals, structures or other improvements of the district.

b.         If such area(s) should equitably be included within the boundary of the district because of the benefits received or to be received from the district.

c.         If the requirements of the preceding subdivision (3)b, if applicable, are met.

If the clerk shall determine that all of the three preceding requirements are met, he shall direct that the area(s) of land to be included within the boundaries of the district, in accordance with the provisions of the report of the board of viewers, as approved.

(14)      If the clerk shall determine either:

a.         That no part of the area proposed to be included is or will be benefited by the canals, structures or other improvements of the district and equitably should not be included within the boundaries of the district; or

b.         That the requirements of the preceding subdivision (3)a or b, whichever is applicable, have not been complied with; he shall dismiss the proceeding.

(15)      Any landowner, party petitioner, or the drainage district may, within 10 days after the entry of an order or judgment by the clerk upon the report of the board of viewers, appeal to the superior court in session time or in chambers. The procedures for taking appeal under Article 27A of Chapter 1 of the General Statutes apply, except as provided otherwise by this Subchapter. All of the terms and provisions of G.S. 156‑75 apply to the appeal.

(16)      The duties and powers of the board of commissioners as to those lands included within the district by the current proceedings shall be the same as to those in the original proceeding. (1961, c. 614, s. 1; 1965, c. 1143, s. 4; 1969, c. 192, s. 3; cc. 440, 1002; 1999‑216, s. 22.)



§ 156-93.4. Coordination of proceedings under §§ 156-93.2 and 156-93.3.

§ 156‑93.4.  Coordination of proceedings under §§ 156‑93.2 and 156‑93.3.

In the event a proceeding shall be instituted as provided for in G.S. 156‑93.2 and shall also include the extension of boundaries, as provided for in G.S. 156‑93.3, the provisions of G.S. 156‑93.2 and 156‑93.3 shall be coordinated and if there shall be any conflict as to procedure, that provided for in G.S. 156‑93.3 shall be followed. (1961, c. 614, s. 1.)



§ 156-93.5. Assessments and bonds for improvement, renovation, enlargement and extension.

§ 156‑93.5.  Assessments and bonds for improvement, renovation, enlargement and extension.

The board of drainage commissioners shall, for the purposes set forth in this Article, levy the necessary assessments and may issue bonds or other debentures for the purpose of providing funds for the construction or acquisition of any of the improvements or works authorized by this Article. The time and manner of levying assessments and the issuance of bonds or other debentures and the terms thereof shall be the same as provided for in Article 8 of Subchapter III. (1961, c. 614, s. 1.)



§ 156-93.6. Rights-of-way and easements for existing districts.

§ 156‑93.6.  Rights‑of‑way and easements for existing districts.

All drainage districts heretofore created shall be deemed to own an easement or right‑of‑way in and to those lands upon which there are existing canals and spoil banks.

Whenever the proposed repairs, maintenance or other improvements make it necessary for the drainage district to acquire additional land for easements or right‑of‑way, the procedure to secure the same shall be in accordance with G.S. 156‑70.1. (1961, c. 614, s. 1.)



§ 156-93.7. Existing districts may act together to extend boundaries within watershed.

§ 156‑93.7.  Existing districts may act together to extend boundaries within watershed.

If there shall be more than one drainage district in a drainage basin, or watershed, the board of drainage commissioners of any of the districts may initiate or join separately or collectively with the commissioners of one or more of other drainage districts, in the drainage basin or watershed, and/or with the owners of land within the drainage basin, whose lands are not included within an existing drainage district in a petition to the court, asking for the creation  of a larger drainage district, or the extension of boundaries of one of the existing districts.

The joinder in the petition by the commissioners of an existing drainage district, acting in the name of the district, shall have the effect of including all of the land assessed within the drainage district, in the petition asking for the creation of the larger drainage district or the extension of boundaries of an existing district. The total area of assessed land, within the existing drainage district shall be included, as land in the petition, in determining whether or not the requirement of G.S. 156‑93.3 (3) b have been fulfilled.

The provisions of this section shall apply in proceedings provided  for in G.S. 156‑93.2 and 156‑93.3. (1961, c. 614, s. 1; 1965, c. 1143, s. 5.)



§ 156-94. Total cost for three years ascertained.

Article 8.

Assessments and Bond Issue.

§ 156‑94.  Total cost for three years ascertained.

After the classification of lands and the ratio of assessments of the different classes to be made thereon has been confirmed by the court, the board of drainage commissioners shall ascertain the total cost of the improvement, including damages awarded to be paid to owners of land, all costs and incidental expenses, and also including an amount sufficient to pay the necessary expenses of maintaining the improvement for a period of three years after the completion of the work of construction, not exceeding ten per centum (10%) of the estimated actual cost of constructing the drainage works or the contract price thereof if such contract has not been awarded, and after deducting therefrom any special assessments made against any railroad or highway, and, thereupon, the board of drainage commissioners, under the hand of the chairman and secretary of the board, shall certify to the clerk of the superior court the total cost, ascertained as aforesaid; and the certificate shall be forthwith recorded in the drainage record and open to inspection of any landowner in the district. (1909, c. 442, s. 31; 1911, c. 67, s. 8; C.S., s. 5351; 1923, c. 217, s. 4.)



§ 156-95. Assessment and payment; notice of bond issue.

§ 156‑95.  Assessment and payment; notice of bond issue.

If the total cost of the improvement is less than an average of twenty‑five cents (25¢) per acre on all the land in the district, the board of drainage commissioners shall forthwith assess the lands in the district therefor, in accordance with their classification, and said assessment shall be collected in one installment, by the same officer and in the same manner as State and county taxes are collected, and payable at the same time. In case the  total cost exceeds an average of twenty‑five cents (25¢) per acre on all lands in the district, the board of drainage commissioners shall give notice for three weeks by publication in some newspaper published in a county in which the district, or some part thereof, is situated, if there be any such newspaper, and also by posting a written or printed notice at the door of the courthouse and at five conspicuous places in the district, reciting that they propose to issue bonds for  the payment of the total cost of the improvement, giving the amount of bonds to be issued, the rate of interest that they are to bear, and the time when payable. Any landowner in the district not wanting to pay interest on the bonds may, within 15 days after the publication of such notice, pay to the county treasurer the full amount for which his land is liable, to be ascertained from the classification sheet and the certificate of the board showing the total cost of the improvement, and have his lands released from liability to be assessed for the improvement; but such land shall continue liable for any future assessment for maintenance or for any increased assessment authorized under the law. (1909, c. 442, s. 32; 1911, c. 67, s. 9; C.S., s. 5352.)



§ 156-96. Failure to pay deemed consent to bond issue.

§ 156‑96.  Failure to pay deemed consent to bond issue.

Every person owning land in the district who shall fail to pay to the treasurer the full amount for which his land is liable, as aforesaid, within the time above specified, shall be deemed as consenting to the issuance of drainage bonds, and in consideration of the right to pay his proportion in installments, he hereby waives his rights of defense to the payment of any assessments which may be levied for the payment of bonds, because of any irregularity, illegality, or defect in the proceedings prior to this time, except in case of an appeal, as hereinbefore provided, which is not affected by this waiver. The term "person" as used in this Subchapter includes any firm, company, or corporation. (1909, c. 442, s. 33; 1911, c. 67, s. 10; C.S., s. 5353; 1963, c. 767, s. 4.)



§ 156-97. Bonds issued.

§ 156‑97.  Bonds issued.

At the expiration of 15 days after publication of notice of bond issue the board of drainage commissioners may issue bonds of the drainage district for an amount equal to the total cost of the improvement, less such amounts as shall have been paid in in cash to the treasurer. Bonds issued by the board of drainage commissioners shall comply with the following provisions:

(1)        The bonds shall be serial bonds;

(2)        The denomination of the bonds shall be not less than one hundred dollars ($100.00) nor more than one thousand dollars ($1,000);

(3)        The interest upon said bonds shall not be more than fourteen  percent (14%) per annum, from the date of issue and payable semiannually;

(4)        The first annual installment of principal shall fall due not  less than three years nor more than six years after the date of the bonds;

(5)        Each annual installment of principal shall be not less than two percent (2%) nor more than ten percent (10%) of the total bonds authorized;

(6)        If the total amount of bonds to be issued does not exceed ten percent (10%) of the total amount of the assessment, the board of commissioners may, in their discretion, not issue any bonds and in lieu thereof issue assessment anticipation bonds which shall mature over a period of not less than four nor more than 10 years and shall be payable in equal annual installments. The interest rate on said assessment anticipation bonds shall not be more than fourteen percent (14%) per annum;

(7)        The board of commissioners may issue bond anticipation note or notes to be redeemed and paid upon the sale and delivery of bonds herein provided for. If such bond anticipation note or notes are issued, at the discretion of the commissioners, such may be done after the bonds have been sold and prior to the printing and delivery of said bonds and must be paid from the proceeds of said bonds when delivered. (1909, c. 442, s. 34; 1911, c. 67, s. 11; 1917, c. 152, s. 12; C.S., s. 5354; 1923, c. 217, s. 5; 1955, c. 1340; 1957, c. 1410, s. 1; 1961, c. 601, s. 1; 1963, c. 767, s. 4; 1969, c. 878; 1985, c. 136, ss. 1, 2.)



§ 156-97.1. Issuance of assessment anticipation notes.

§ 156‑97.1.  Issuance of assessment anticipation notes.

In lieu of the bonds provided for in G.S. 156‑97, the board of drainage commissioners may issue assessment anticipation notes of the district for an amount not to exceed the assessment levied by the commissioners and approved by the clerk of the superior court, less such amounts as shall have been paid in in cash to the treasurer. It shall be optional with the board of drainage commissioners in issuing assessment anticipation notes to issue serial notes in any denominations bearing not more than fourteen percent (14%) interest from the date of issue, payable semiannually. The first annual installment of principal shall be due not less than one year nor more than two years after date thereof, and each annual installment of principal shall not be less than two percent (2%) nor more than twenty‑ five percent (25%) of the total amount of notes authorized and issued.

Such assessment anticipation notes, when issued, shall have the same force and effect of bonds issued under the provisions of this Article and shall be collectible in the same manner.

The commissioners may issue either serial notes or an amortized note. (1957, c. 912, s. 2; 1961, c. 601, s. 3; 1963, c. 767, ss. 4, 7; 1985, c. 136, s. 3.)



§ 156-98. Form of bonds and notes; excess assessment.

§ 156‑98.  Form of bonds and notes; excess assessment.

All bonds and notes authorized and issued shall be signed by the chairman and secretary of the board of drainage commissioners and the corporate seal of the district affixed thereto, and the interest coupons shall be authenticated by the facsimile signature of the secretary, and both the principal and interest coupons shall be payable at some bank or trust company to be designated by the board of drainage commissioners and incorporated in the body of the bond. The form of the bond shall be authorized by the board of drainage commissioners or by the board and the purchaser of the bonds jointly,  at the option of the board.

All bonds of reclamation districts shall have that fact noted upon  the face of the bond, either by stamping or printing the same thereon. All bonds of improvement districts shall also have that fact noted upon their face.

For the purpose of meeting any possible deficit in the collection of annual drainage assessments or any deficit arising out of unforeseen contingencies there shall be levied, assessed and collected during each year when either the interest or principal or both interest and principal on the outstanding bonds shall be due, an assessment as will yield ten percent (10%) more than the total of interest and principal due in such years; that is to say, for every one hundred dollars ($100.00) of principal and interest, or either, due in any one year, there shall be levied, assessed and collected a sufficient drainage assessment to yield one hundred and ten dollars ($110.00) for such year. When this excess of drainage tax so levied, assessed and collected shall accumulate so that the aggregate surplus in the hands of the treasurer of the district shall amount to more than fifteen percent (15%) of the total principal of the bonds of the  district outstanding and unpaid, then such surplus above fifteen percent (15%) thereof may be available for expenditure by the board of drainage commissioners in the maintenance and upkeep of the drainage work in such district in the manner provided by law: After all the drainage assessments have been collected except the last assessment, if the surplus which has accumulated amounts to more than five percent (5%) of the total issue of bonds of the district, then and in such event the board of drainage commissioners may in their discretion apply such excess above five percent (5%) toward the reduction of the total amount embraced in the last assessment, reducing the same pro rata as to each tract of land embraced in the district, and having regard to the classification, to the end that such reduction shall be fairly and justly made. As to such surplus as shall accumulate in the hands of the treasurer of the district over and above all obligations of the district which may be due, the treasurer is hereby directed to deposit same in some solvent bank or banks at the highest rate of interest obtainable therefor, and the said treasurer shall be authorized, if he deems it necessary, to demand satisfactory security for such deposits; but the said treasurer shall reserve the right to demand a repayment at any time upon giving not exceeding 30 days' notice thereof. Whereas the proceeds of the first drainage assessment may not be collected and in the hands of the treasurer of the district prior to the maturity of the first and second semiannual installments of interest upon the issue of bonds, the treasurer of the district is hereby directed to pay the interest coupons first maturing and also the interest coupons next maturing, if necessary, out of funds in his hands for the purpose of maintaining the improvement for the period of three years after the completion of the work or construction. As a surplus fund with the treasurer arising out of the annual additional assessment of ten per centum (10%) shall accumulate in any one year in excess of fifteen per centum (15%) of the total principal of the bonds of the district outstanding and unpaid, as herein provided, the treasurer shall transfer in each of such years such surplus fund to the fund for maintaining the improvement after completion, as a reimbursement of the fund formerly withdrawn therefrom for the payment of the first and second installments of interest coupons until such reimbursement shall be fully made. The treasurer shall thereafter keep separate accounts of the proceeds of such additional ten percent (10%) assessment remaining each year after the payment of all maturing obligations, and also a separate account of the funds provided for maintaining the improvement for the period of three years after completion of improvement and all payments therefrom and reimbursements thereto. (1917, c. 152, s. 13; C.S., s. 5355; 1923, c. 217, s. 6; 1927, c. 98, s. 5; 1961, c. 601, s. 2.)



§ 156-99. Application of funds; holder's remedy.

§ 156‑99.  Application of funds; holder's remedy.

The commissioners of the district may sell the bonds or notes of the district for not less than par and devote the proceeds to the payment of the work as it progresses and to the payment of the other expenses of the district provided for in this Subchapter. The proceeds from the sale of the said bonds or notes shall be for the exclusive use of the levee or drainage district specified therein. A copy of said bonds or notes shall be recorded in the drainage record.  If serial bonds or notes are issued it shall only be necessary to record the first numbered bond or note, with a statement showing the serial numbers, the amount and the due dates of principal and interest.

There shall be set out specifically in the drainage record of said  proceeding, a description of the lands embraced in the district for which the tax or assessment has not been paid in full, and which is subject to the lien of the said obligations. A reference to the tract number on the map of the district as recorded in the drainage proceedings or in the office of the register of deeds is sufficient description.

If any installment of principal or interest represented by the bonds and notes shall not be paid at the time and in the manner when the same shall become due and payable, and such default shall continue for a period of six months, the holders of such bonds or notes upon which default has been made may have a right of action against the drainage district or the board of drainage commissioners of the district, its officers, including the tax collector and treasurer, directing the levying of a tax or special assessment as herein provided, and the collection of same, in such sum as may be necessary to meet any unpaid installments of principal and interest and costs of action; and such other remedies are hereby vested in the holders of such bonds or notes in default, as may be authorized by law and the right of action is hereby vested in the holders of such bonds or notes upon which default has been made, authorizing them to institute suit against any officer on his official bond for failure to perform any duty imposed by the provisions of this Subchapter.

The official bond for the tax collector and treasurer shall be liable for the faithful performance of the duties herein assigned them. Such bond may be increased by the board of county commissioners. (1909, c. 442, s. 34; 1911, c. 67, s. 11; c. 205; C.S., s. 5356; 1923, c. 217, s. 7; 1963, c. 767, s. 8.)



§ 156-100. Sale of bonds.

§ 156‑100.  Sale of bonds.

In making the sale of drainage bonds the board of drainage commissioners shall prepare a notice of such sale containing the usual and appropriate information regarding the terms and provisions of the bonds, and shall publish the same for at least a period of two weeks in at least one paper of general circulation published within the State and in at least one other newspaper of large circulation among the buyers of bonds, in which they shall invite sealed bids from prospective purchasers to be opened on a certain day, and may require  a cash deposit to accompany all bids, and shall reserve the right to reject any and all bids. In such notice the commissioners may hold in reserve information as to the date when the first installment of principal shall fall due, the annual installments of principal to be paid, the number of years within which the serial bonds are to be paid, the form of the bonds, and the name of the bank or trust company at which the interest coupons and the installments of principal are to be made payable, and shall state that the information and data so withheld may subsequently be agreed upon between the drainage commissioners and the purchaser of the bonds; or the board of drainage commissioners in their advertisement asking bids may make optional propositions in the respects above recited, inviting bids as to each kind of bond so proposed. The board of drainage commissioners shall accept the highest bona fide bid for such bonds and issue and sell the same accordingly, provided the highest bid shall equal or exceed the par value of the bonds with any accrued interest thereon. If no satisfactory bid shall be received, the board of drainage commissioners may readvertise the bonds for sale in the manner above provided, or they may accept any private bid for the bonds at not less than their par value, with any accrued interest thereon. The board of drainage commissioners shall in good faith make diligent effort to sell the bonds at a price not less than their par value, with accrued interest. Bonds of any drainage district heretofore sold or contracted to be sold by the Local Government Commission in the manner provided by the Local Government Act, either alone or in conjunction with the board of drainage commissioners, shall be deemed to have been lawfully sold or contracted to be sold. (1909, c. 442, s. 34; 1911, c. 67, s. 11; 1917, c. 152, s. 15; C.S., s. 5357; 1941, c. 142.)



§ 156-100.1. Sale of assessment anticipation notes.

§ 156‑100.1.  Sale of assessment anticipation notes.

Should assessment anticipation notes be issued by a drainage district under the provisions of G.S. 156‑97.1, the board of drainage commissioners may accept any private bid for said assessment anticipation notes at not less than their par value, with accrued interest thereon without the necessity of advertising the sale hereof as is provided for in the sale of bonds under the provisions of G.S. 156‑100. (1957, c. 912, s. 3.)



§ 156-100.2. Payment of assessments which become liens after original bond issue.

§ 156‑100.2.  Payment of assessments which become liens after original bond issue.

Payment of assessments not included in the original bond or note issue shall be financed in the following manner:

(1)        In the event of appeal from the order of the clerk of superior  court approving the final report of the board of viewers, the assessment approved by the appellate court shall be due and payable 30 days from the entry of the final order in said appeal.

(2)        In the event land should be included within the district for  any other reason, the assessment thereon shall be due and payable 30 days after the date of the agreement or court order by which said land is included.

(3)        In the event the assessments referred to in the preceding subdivisions (1) and (2) are not paid at the expiration of the said 30‑day period, then the commissioners may provide for installment payments of said assessment upon such terms as may be approved by the clerk of the superior court who has jurisdiction of the said drainage proceeding.

The commissioners of the district may issue bonds or notes for an amount equal to the total of the installment payments, upon terms as approved by the clerk of the superior court. The lien of the assessment, the rights of the bond or note holder, and all other liabilities and rights shall be the same as prescribed in this Subchapter III for other bonds and notes of the district. (1963, c. 767, s. 9.)



§ 156-100.3. Sinking fund.

§ 156‑100.3.  Sinking fund.

The commissioners of the drainage district may establish a sinking fund to be used to pay bonds and notes issued by the district. The terms and conditions by which the said sinking fund is established shall be approved by the clerk of the superior court who has jurisdiction of said district. (1963, c. 767, s. 10.)



§ 156-101. Refunding bonds issued.

§ 156‑101.  Refunding bonds issued.

In any case where the board of drainage commissioners of any drainage district have issued or may issue bonds for the purpose of constructing or completing the drainage works in such district, the payment of which at maturity would in the judgment of the board of drainage commissioners be an unreasonable burden on the owners of the lands in such district assessed for the payment of such bonds and interest, or if it shall appear for other good and substantial reasons that the welfare of the district and the owners of lands therein would be promoted thereby, the board of drainage commissioners shall have the power to refund such bonds, or any part thereof, and issue new bonds equal to the amount of bonds outstanding and unpaid, or any part thereof. The new or refunding bonds shall bear a rate of interest not exceeding six percent (6%) payable semiannually, and shall be divided into such annual installments not exceeding ten percent (10%) and not less than five percent (5%) of the outstanding bonds so refunded. The new assessments shall be levied and collected with which to pay the principal and interest on the bonds in the manner provided by law. The first installment of principal on the bonds so refunded may be made payable at a certain date in the future not exceeding six years from the date of the refunding bonds, and in the meantime annual assessments shall be levied and collected for the payment of the interest. (1917, c. 152, s. 14; C.S., s. 5358.)



§ 156-102. Drainage bonds received as deposits.

§ 156‑102.  Drainage bonds received as deposits.

The State Treasurer is authorized to receive drainage bonds issued by drainage districts in North Carolina as deposits from banks, insurance companies, and other corporations required by law to make deposits with the State Treasurer: Provided, that the Attorney General shall have approved the form of such bonds. (1917, c. 152, s. 7; C.S., s. 5359.)



§ 156-103. Assessment rolls prepared.

§ 156‑103.  Assessment rolls prepared.

The board of drainage commissioners shall immediately prepare the assessment rolls or drainage tax lists, giving thereon the names of the owners of land in the district and a brief description of the several tracts of land assessed and the amount of assessment against each tract of land. The first of these assessment rolls shall be due and payable on the first Monday in September following the date of such bonds, and shall provide funds sufficient for the payment of interest on such bonds for one year. The second assessment roll shall make like provision for the payment of the interest for one year. Annual assessment rolls shall thereafter provide funds sufficient to meet the interest for one year on the issue of bonds outstanding. During the year previous to maturity of any annual installment due upon the principal of said bonds there shall be an assessment roll sufficient to provide funds for the payment of both the interest for one year and for the payment of the annual installment due upon the principal of the bonds. Such annual assessments shall be made from year to year to provide funds to meet the interest for one year and the annual installment of the principal due upon the bonds outstanding, until the whole principal due upon the outstanding bonds and the interest thereon shall be fully paid. In making up such assessment rolls there shall be included ten percent (10%) additional as provided in G.S. 156‑98. Each of the assessment rolls shall specify the time when collectible and be numbered in their order, and the amounts assessed against the several tracts of land shall be in accordance with the benefits received, as shown by the classification  and ratio of assessments made by the viewers. These assessment rolls shall be signed by the chairman of the board of drainage commissioners and by the secretary of the board. There shall be four copies of each of the assessment rolls, one of which shall be filed with the drainage record, one shall be filed with the chairman of the board of drainage commissioners, who shall carefully preserve the same, one shall be preserved by the clerk of the court, without change or mutilation, for the purposes of reference or comparison, and one shall be delivered to the sheriff, or other county tax collector, after the clerk of the superior court has appended thereto an order directing the collection of such assessments, and the assessments, shall thereupon have the force and effect of a judgment as in the case of State and county taxes. If the drainage commission which has assessed the lands of a drainage district prior to March 11, 1919, shall file the aforesaid four copies of assessment rolls within six months from April 1, 1919,  the filing of such assessment rolls shall have the same legal effect as if filed strictly in accordance with this section immediately after the preparation of such assessment rolls. The State having authorized the creation of drainage districts and having delegated thereto the power to levy a valid tax in furtherance of the public purposes thereof, it is hereby declared that drainage districts heretofore or hereafter organized under existing law or any subsequent amendments thereto are created for a public use and are political subdivisions of the State. (1911, c. 67, s. 12; 1917, c. 152, s. 9; 1919, c. 282, s. 1; C.S., s. 5360; 1921, c. 7; 1923, c. 217, s. 8.)



§ 156-104. Application of amendatory provisions of certain sections; amendment or reformation of proceedings.

§ 156‑104.  Application of amendatory provisions of certain sections; amendment or reformation of proceedings.

All the provisions of Chapter 217 of the Public Laws of 1923 amendatory of G.S. 156‑71, 156‑75, 156‑83, 156‑94, 156‑97, 156‑ 98, 156‑99 and 156‑103 shall apply to all drainage districts which shall hereafter be organized, and also to all districts where proceedings for the organization thereof have been instituted and are now pending and where the bonds have not been actually issued, sold, and delivered to the purchaser thereof. If it shall be necessary to amend or reform any of the pleadings or orders made by the court or any action taken by the board of drainage commissioners in any drainage proceedings instituted and pending before March 6, 1923, full authority is granted to make any such amendments, to the end that the said drainage proceedings shall conform with the provisions hereof. (1923, c. 217, s. 9; C.S., s. 5360(a).)



§ 156-105. Assessment lien; collection; sale of land.

§ 156‑105.  Assessment lien; collection; sale of land.

The assessments shall constitute a first and paramount lien, second only to State and county taxes, upon the lands assessed for the payment of the bonds and interest thereon as they become due, and shall be collected in the same manner and by the same officers as the State and county taxes are collected. The assessments shall be due and payable on the first Monday in September each year, and if the same shall not be paid in full by the thirty‑first day of December following, it shall be the duty of the sheriff or tax collector to sell the lands so delinquent. The sale of lands for failure to pay such assessments shall be made at the courthouse door of the county in which the lands are situated, between the hours of 10 o'clock in the forenoon and four o'clock in the afternoon of any date except Sunday or another legal holiday when the courthouse is closed for transactions, which may be designated by the board of drainage commissioners. After any such sale date has been designated by the board of drainage commissioners, if for any necessary cause the sale cannot be made on that date, the sale may be continued from day to day for not exceeding four days, or the lands may be readvertised and sold on any day which the board of drainage commissioners may or shall designate during the same hours and without any order being obtained therefor during the same calendar year. Nothing in this section shall be construed to require any order from any court for any sale or resale held hereunder. The existing general tax law in force when sales are made for delinquent assessments shall have application in redeeming lands so sold; and in all other respects, except as herein or otherwise modified or amended, the existing law as to the collection of State and county taxes shall apply to the collection of such drainage assessments. No bid at any sale shall be received unless sufficient in amount to discharge all the drainage assessments and other charges due by the delinquent lands or owner thereof, together with all costs and expenses of sale. If no sufficient bid be received, the board of drainage commissioners of the district shall be deemed the purchaser in its corporate capacity at a sum sufficient to pay all assessments which are due and costs as above stated, and shall be entitled to receive a certificate of purchase and deed in the manner provided by law for purchasers at tax sales. The board of drainage commissioners shall only be required to pay to the sheriff the costs and expenses of sale before receiving a certificate of purchase. The board of drainage commissioners of the district in their corporate capacity shall be in like position and have the same rights and be subject to the same duties as the purchaser of lands at any tax sale under the general law. If the board of drainage commissioners shall have been the purchaser of lands so sold, the amount paid in redemption by the owner, or any person having an estate therein or lien thereon, shall include the sum bid therefor plus the penalty. The board of drainage commissioners shall pay to the sheriff or tax collector the amount representing their bid at the sale of said lands before they shall be entitled to receive a deed therefor, which the sheriff shall pay to the treasurer of the drainage district in the same manner as other funds received by him. The board of drainage commissioners, after acquiring a deed for said lands, may hold the same as an asset of the district, and shall be liable for the payment of all drainage assessments and State and county taxes accruing after the sale at which the district was a bidder, and in all respects be deemed the owner of said lands and subject to the same privileges and liabilities as any other landowner, including the right to convey the said lands for a consideration and pay the proceeds of said sale to the treasurer of the district, which may be distributed by the drainage commissioners for the benefit of the district in the same manner as other district funds.

If any sheriff or tax collector failed for any reason to collect drainage assessments upon lands in any drainage districts due in 1917, or any subsequent years, and further failed to make valid sales of the lands so delinquent in the payment of such assessments, then and in such event the existing sheriff or tax collector is hereby authorized and directed to proceed to collect such unpaid drainage assessments, with interest thereon from the dates when such assessments respectively became due, and in default of payment being made he is further authorized to make sales of such lands as may be in default at any time hereafter, at the times and in the manner authorized by law as amended herein; and the purchaser at said sales shall acquire title to such lands in the manner provided by law. If the sheriff or tax collector in office at the time such assessments were in default has since died or gone out of office, the powers herein given shall be exercised by the existing sheriff or tax collector.

The 1931 amendment to this section shall have the same force and effect from and after April 13, 1931, as if it had been ratified and enacted prior to the first day of January, 1929, and no sale of drainage lands held under the provisions of section 5361 shall be deemed or declared void by reason of the fact that they may not have been held on the day specified in section 5361 of the Consolidated Statutes prior to this amendment. (1911, c. 67, s. 12; 1917, c. 152, s. 9; C.S., s. 5361; Pub. Loc. 1923, c. 88, ss. 3, 4, 5; 1931, c. 273; 2003‑337, s. 12.)



§ 156-106. Assessment not collectible out of other property of delinquent.

§ 156‑106.  Assessment not collectible out of other property of delinquent.

Only the land assessed in the drainage proceeding shall be liable for the drainage tax or assessment, and no other property of the landowner shall or may be sold for said drainage tax or assessment: Provided, that this section shall not apply to any drainage bond sold and delivered prior to March 7, 1927, or to any litigation pending at that time. (1919, c. 282, s. 2; C.S., s. 5362; 1927, c. 139.)



§ 156-107. Sheriff in good faith selling property for assessment not liable for irregularity.

§ 156‑107.  Sheriff in good faith selling property for assessment not liable for irregularity.

The sheriff who executes upon property for the collection of drainage assessments under the provisions of this Article shall not be liable either civilly or criminally if he shall sell such property in good faith, even though such sale is irregular or for any cause illegal. (1919, c. 282, s. 4; C.S., s. 5363.)



§ 156-108. Receipt books prepared.

§ 156‑108.  Receipt books prepared.

The clerk of the superior court in each county where one or more drainage districts have been established shall be required to have prepared annually during the month of August a form of receipt, with appropriate stubs attached and properly bound, for the drainage assessments due on each tract of land as recited in the assessment rolls. This bound book of tax receipts or bills shall be indorsed "Drainage assessments of the (here give the name of the district) for  the county of____, delivered to the sheriff or tax collector as of the first Monday in September, 19____, for collection as required by law," and the same indorsement shall be printed at the top of each tax bill or blank receipt. Each tax bill or blank receipt shall contain a blank space for the name of the owner of the property, the amount of the annual drainage tax, the amount of maintenance tax, if any, and a receipt at the bottom of the same, followed by a blank line for the signature of the tax collector. This bound book of tax bills or receipts, with the blanks duly filled in, shall be delivered to the sheriff or tax collector on the first Monday of September of each year. The necessary cost of printing and binding such book of tax bills or receipts and the filling in of the same shall be a proper charge against such drainage district and shall be paid by the board of drainage commissioners. (1917, c. 152, s. 9; 1919, c. 208, s. 2; C.S., s. 5364.)



§ 156-109. Receipt books where lands in two or more counties.

§ 156‑109.  Receipt books where lands in two or more counties.

Where any drainage district which has been established contains lands located in a county or counties other than the county in which the district was established, the clerk of the superior court of the county in which the district was established shall have prepared annually during the month of August a form of tax bills or receipts, with appropriate stubs attached, covering all the lands in the drainage district located in such other county or counties, and in the form herein provided for the county in which the district has been established, and have the same substantially bound in book form. He shall also fill in the blanks of such tax receipts ready for the signature of the collector. On a page in such bound book after the tax bills or receipts there shall be appended an order directed to the sheriff or tax collector in the county in which such lands are located, which shall be in substantially the following form: State of  North Carolina  County of ______The Sheriff or Tax Collector of _________ County: This is to certify that the foregoing tax bills or blank receipts embrace the drainage assessments made on certain lands in the county of____________, which are located in and are a part of (here insert the name of the drainage district), which district was established in the county of ___________ . These assessments are due on the first Monday of September, 19____, and must be paid and collected within the time required by law. You will make monthly settlements of your collections with the treasurer of ____________County, being the county in which the district was established, and in all other respects you will discharge your duties as sheriff or tax collector as required by law. In witness whereof, I have hereunto set my hand and official seal, this ______day of______, 19____

______________,

Clerk Superior Court _____County.

Thereupon such drainage assessments in such county shall have the force and effect of a judgment upon the lands so assessed, as in the case of State and county taxes, and shall in all other respects be as valid assessments as those levied upon lands in the county in which the district was established. The auditor for drainage districts herein authorized shall also examine the records and accounts of the sheriff of such county. In the establishment and administration of the drainage districts the clerk of the superior court, the treasurer, and the chairman of the board of drainage commissioners shall have jurisdiction over the lands and the collection of drainage assessments in the county or counties other than the county in which the district was established to the same extent as in the county where such district was established: Provided, that in those counties which do not have a county treasurer, then the auditor provided for in this Subchapter shall perform the duties required by this section for the county treasurer. (1917, c. 152, s. 11; C.S., s. 5365; 1963, c. 767, s. 4.)



§ 156-110. Authority to collect arrears.

§ 156‑110.  Authority to collect arrears.

If any sheriff or tax collector was authorized to collect drainage assessments in any year prior to 1917, and failed to collect any part of such drainage assessments, and is now out of office, or is still holding the office of sheriff or tax collector, then and in such event such sheriff or tax collector, regardless of the expiration of his term of office, is hereby authorized and directed to proceed to the collection of such unpaid drainage assessments, and in default of  payment being made, he is further authorized to make sales of such lands as may be in default at the times and in the manner authorized by law during the year 1917, 1918 or 1919. (1917, c. 152, s. 9; C.S., s. 5366.)



§ 156-111. Sheriff to make monthly settlements; penalty.

§ 156‑111.  Sheriff to make monthly settlements; penalty.

The sheriff or tax collector shall be required to make settlements with the treasurer on the first day of each month of all collections of drainage assessments for the preceding month, and to pay over to the treasurer the money so collected, for which the treasurer shall execute an appropriate receipt, to the end that the treasurer may have funds in hand to meet the payments of the interest and principal due upon the outstanding bonds as they mature.  If any sheriff or tax collector shall fail to comply with the law for the collection of drainage assessments, or in making payments thereof to the treasurer as provided by law, he shall be guilty of a Class 1 misdemeanor and he shall likewise be liable in a civil action for all damages which may accrue either to the board of drainage commissioners or to the holder of the bonds, to either or both of whom a right of action is given. (1911, c. 67, s. 12; 1917, c. 152, s. 9; C.S., s. 5367; 1963, c. 767, s. 4; 1993, c. 539, s. 1076; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 156-112. Duty of treasurer to make payment; penalty.

§ 156‑112.  Duty of treasurer to make payment; penalty.

It shall be the duty of the treasurer, and without any previous order from the board of drainage commissioners, to provide and pay the installments of interest at the time and place as evidenced by the coupons attached to the bonds, and also to pay the annual installments of the principal due on the bonds at the time and place as evidenced by the bonds.  The treasurer shall be guilty of a Class 1 misdemeanor if he shall willfully fail to make prompt payments of the interest and principal of the bonds, and he shall likewise be liable in a civil action for all damages which may accrue either to the board of drainage commissioners or to the holder of such bonds, to either or both of whom a right of action is hereby given. (1911, c. 67, s. 12; C.S., s. 5368; 1963, c. 767, s. 4; 1993, c. 539, s. 1077; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 156-113. Fees for collection and disbursement.

§ 156‑113.  Fees for collection and disbursement.

The fee allowed the sheriff or tax collector for collecting the drainage tax as hereinbefore prescribed shall be two percent (2%) of the amount collected, and the fee allowed the treasurer for disbursing the revenue obtained from the sale of drainage bonds shall be one percent (1%) of the amount disbursed: Provided, that no fee shall be allowed the sheriff or tax collector or treasurer for collecting or receiving the revenue obtained from the sale of the bonds hereinbefore provided for, nor for disbursing the revenue raised or paying off such bonds; provided, that where the sheriff, tax collector or treasurer is on a salary basis, the fees herein set out shall not be charged. (1911, c. 67, s. 13; C.S., s. 5369; 1925, c. 271, s. 1; 1957, c. 562; 1963, c. 767, s. 4.)



§ 156-114. Conveyance of land; change in assessment roll; procedure.

§ 156‑114.  Conveyance of land; change in assessment roll; procedure.

(a)        Status of Land Fixed.  The boundaries of lands as surveyed and mapped, the ownership thereof, and the classification and assessment thereof as appears in the final report and map and upon the assessment roll, shall be and remain as of the time when the district was established and the final report of the board of viewers was approved by the court.  No conveyance or devise of land or devolution by inheritance after the petition has been filed or the owner thereof has been served with the original summons, either by personal service or by publication, shall affect the status or liability of such land as a part of such drainage district, except as herein provided.

(b)        Conveyance before Final Report.  If the owner of any lands included in such district shall, after the filing of the petition, and after being served with the original summons and before the approval of the final report, convey the whole or any part of such lands, or the title thereto shall be otherwise changed, then and in such event the grantor and grantee or new owner, or either, may file a petition in an ancillary proceeding before the clerk of the superior court setting forth the facts, with a description of the lands conveyed either in part or the entire body of land, together with a description of the land excepted and not conveyed.  If the grantor or grantee or new owner, in whole or in part, file such petition, the other not so joining shall be served with notice of same.  The clerk may require the petitioner to attach to the petition a map showing the boundaries of the entire body of land as it appears in the record of the proceedings, and also showing the part conveyed.  If the ownership of such land has been changed by devise or inheritance, or any joint ownership has been changed by partition, such new owner may file a petition as herein provided.  Such petition shall conclude with a prayer that the grantee or new owner be made a party to the proceeding.  The court after a hearing may make the grantee or new owner a party to the drainage proceeding and shall certify to the engineer and viewers a description of the land so conveyed or held by the new owner, with directions to verify the boundaries and to classify the land to the same extent as if the grantee was the original party.  Any part of such lands not so conveyed shall be and remain a part of the district.

(c)        Conveyance after District Established.  After the district shall be established, the lands classified, the final report approved, and the assessment roll filed, no conveyance of any land in the district shall affect or change the existing status or liability of such land as to assessment charges or otherwise, except in the manner herein defined.  When the title and ownership of any tract of land embraced in the district have been changed or vested in others by grant, devise, or inheritance, or by partition between joint owners, subsequent to the establishment of the district, the assessment roll may be amended in the following manner: The grantor and grantee, or the new owners, may file a petition with the chairman of the board of drainage commissioners alleging that the ownership of the land has changed, and the manner thereof, in whole or in part.  If the whole body of land as appears in the final report or on the assessment roll has changed ownership, a general description consistent with such final report and map shall be sufficient.  If the ownership of the body of land has changed only as to part thereof, the petition shall contain a description of the part thereof claimed by the new owners, and the number of acres and the classifications, or the several classes if it be in more than one class, and also a description of that part of the land the title to which remains in the original owner, with the number of acres and with the classification and the several classes if it contains more than one class of land.  The petition shall so describe the land and the number of acres in each class as to that part of which the ownership has changed as to maintain the number of acres originally assessed, and the class or classes in which the same has been assessed, and the chairman of the board of drainage commissioners may require the petitioners to have the lands surveyed, and submit a map if the same shall be necessary.

(d)        Duty of Chairman of Drainage Commissioners and Clerk.  The chairman of the board of drainage commissioners shall present this petition to the clerk of the superior court at any time thereafter, not later than the first Monday in July following.  It shall be the duty of the clerk to examine and verify the facts set forth in the petition, and particularly to determine if the number of acres assessed and the classes thereof against the new owners added to the number of acres and the classes assessed against that part of the land, the title to which has not changed, shall equal the total number of acres and the classes so assessed as appear against such entire body of land in the final report and assessment roll.  If the clerk shall be so satisfied, he shall enter an order or decree changing the original assessment roll, or the assessment roll as theretofore amended, by adding the name of the new owner with the number of acres assessed in each class, and by amending the number of acres assessed and the classes thereof against the original owner as appears on the original assessment roll or assessment roll as theretofore amended.  It shall be the duty of the clerk after such order to make such changes in the assessment roll.  It shall be the duty of the clerk of the superior court in making changes in the original assessment roll from time to time to observe and maintain the total number of acres in each class, to the end that the revenue produced from the annual assessment shall not be thereby diminished.  The chairman of the board of drainage commissioners, instead of presenting to the clerk of the court each petition of landowners separately, may combine a number of petitions and present the same to the court at one and the same time.  The first Monday in July in each year is hereby set apart as a special day on which petitions for changing the assessment roll may be submitted, at which time the clerk shall hear all petitions not theretofore submitted.

(e)        Failure of Chairman of Board to Act.  If the chairman of the board of drainage commissioners shall fail to act when any petition shall be submitted to him as herein provided, or the chairman or any member of the board shall fail to discharge any duty imposed by this section or any other provision of the general drainage law, it is hereby made the duty of the clerk of the superior court, either independently or upon the request of any landowner in the district, to cite such chairman or member to appear before him upon a certain day and show cause why he should not be removed from office, and unless good cause be shown, it shall be the duty of the clerk to remove the chairman or any member of the board of drainage commissioners and to certify his action, to the end that another member may be elected according to law.  If the failure of the chairman or any member of the board of drainage commissioners to discharge such duty shall be willful, he shall be guilty of a Class 1 misdemeanor.

(f)         When Owner May File Petition with Clerk.  If the grantor and grantee, or all those claiming to have acquired title to any body of land on the assessment roll and whose assessment will be affected, cannot agree upon joinder in a petition to the chairman of the board of drainage commissioners, or if the said chairman fails within a reasonable time to discharge his duty by presenting the petition to the court, then either party interested in the tract of land as it appears on the assessment roll may file a petition with the clerk of the superior court setting forth the facts as to the change in ownership and title of such land, with the description of the entire tract of land and the number of acres in each class, together with a description of that part of the land as to which the ownership has changed, with the number of acres in each class, and pray the court to order that the assessment roll be amended in accordance with the title and interest of the several owners.  At the time of filing the petition a summons shall issue to the other parties interested in the tract of land to show cause, on a day certain, why the prayer of the petition should not be granted.  Upon the return day the clerk of the court shall hear all the evidence, find the facts, and enter up a judgment directing the appropriate amendment to the assessment roll.  It shall be the duty of the clerk to amend the assessment roll in accordance with his judgment.

(g)        Effect of Change in Assessment Roll.  No judgment or amendment of the assessment roll shall be valid unless the number of acres and the classes assessed against the original and new owners shall equal the area and classification as contained in the tract of land as it appears on the original assessment roll.  This petition may be presented to the court at any time, but the first Monday in July in each year is hereby designated as the day upon which all petitions for amendments to the assessment roll may be submitted.  Any amendments to the assessment roll ordered after the last day of August in each year shall not become effective until the first day of September the following year, and the assessment roll as it appears on the first day of September of each year shall constitute the assessment roll to be delivered to the sheriff on the first Monday in September, and he shall collect the drainage assessments as they appear thereon without regard to any changes in title or ownership or any changes in the assessment roll made by the court after the thirty‑first day of August.  All amendments sought to be made to the assessment roll shall have reference to the assessment roll as it appears at the time the amendment is sought, which shall be either the original assessment roll or as amended; but it shall be the duty of the clerk of the superior court to examine frequently the assessment roll as amended, and before the same shall be further amended, and make certain that the aggregate number of acres in each class as appeared on the original assessment roll shall not be reduced, nor the aggregate annual assessments reduced.  Any amendments ordered shall be made on the assessment roll and become due in the following September, and on all subsequent assessment rolls which have not become due or collectible.

(h)        Clerk to Prepare New Assessment Rolls.  It shall be the duty of the chairman and the secretary of the board of drainage commissioners of the district to render to the clerk of the court any clerical assistance involved in changes in the assessment rolls, but the primary duty and responsibility in making such amendments shall remain with the clerk of the superior court, and he shall be held liable for any error or omission which may work a loss to the district or the bondholders.  If such amendments to the assessment rolls shall make necessary the preparation of new assessment rolls, the clerk of the superior court shall be required to prepare such new assessment rolls with the clerical assistance of the chairman and secretary of the board of drainage commissioners, and such new assessment rolls shall be signed by the chairman and secretary of the board of drainage commissioners and by the clerk of the superior court before delivery to the sheriff or tax collector as required upon the original assessment rolls.  The original assessment rolls shall be preserved by the clerk of the court among his records for future reference.

(i)         Number of Copies.  In the event it shall be necessary to prepare new assessment rolls, the clerk shall prepare four copies, one copy for the drainage record, another for the sheriff or tax collector, another for the chairman of the board of drainage commissioners, and the other for filing and preserving among the records, and which fourth copy shall never be mutilated or interlined, but shall be preserved in its original form for reference.  As to all drainage districts heretofore established, the clerk of the court shall prepare an additional copy of all the original assessment rolls for the several years the lands in such districts are assessed and securely preserve the same, at least until all outstanding bonds of the district shall be paid, to the end that they may always be accessible for reference and comparison.  It shall not be necessary hereafter to deliver to the sheriff or tax collector a copy of the assessment roll for the current year in which assessments are due and payable, but the copy provided for him may remain among the records of the clerk of the court for safekeeping and reference by him.

(j)         Costs Determined.  As compensation to the clerk of the court for the performance of duties imposed herein, he shall be paid such sum by the board of drainage commissioners of such drainage district as they may deem fair and adequate, and the same is hereby declared a proper charge against said district, but no additional compensation shall be paid to the clerk in those counties where he receives a salary in lieu of fees.  Any costs which may accrue in amendments to the assessment rolls shall be adjudged against the parties in interest, in the discretion of the clerk, and such costs shall be paid before the amendment shall become effective.  As to all petitions which shall be filed and submitted to the court on the first Monday in July, no costs shall be paid or adjudged against any party in those counties where the clerk and sheriff receive a salary in lieu of fees.

(k)        Chairman Represents Board.  As to all petitions filed with the chairman of the board of drainage commissioners, or as to the discharge of any duty by the chairman required of him under the general drainage law, he shall be presumed to act for the board, and the chairman shall do all things necessary to protect and maintain the interests of the drainage district.  If the chairman shall be or become a landowner in the drainage district and may desire an amendment to the assessment rolls, he may file his petition before any other member of the board, or file the same directly with the clerk of the superior court.

(l)         Application of Section.  The provisions of this section shall apply to landowners in districts heretofore established and to drainage proceedings heretofore instituted to the same extent as to drainage proceedings hereafter instituted and established. (1917, c. 152, s. 4; 1919, c. 208, s. 1; C.S., s. 5370; 1993, c. 539, s. 1078; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 156-115. Warranty in deed runs to purchaser who pays assessment.

§ 156‑115.  Warranty in deed runs to purchaser who pays assessment.

Where the land assessed by drainage commissioners under the provisions of this Article has been purchased since the making of the assessment by a purchaser for value without notice under a deed of general warranty, and said purchaser pays to the sheriff the amount of said drainage assessment, which is a lien on the land purchased, then such purchaser who pays the said drainage assessment shall have a right of action against the warrantor of his title under the covenant of general warranty contained in his deed for the recovery of the amount paid. (1919, c. 282, s. 3; C.S., s. 5371.)



§ 156-116. Modification of assessments.

§ 156‑116.  Modification of assessments.

(a)        Relevy.  Where the court has confirmed an assessment for the construction of any public levee, ditch, or drain, and such assessment has been modified by the court of superior jurisdiction, but for some unforeseen cause it cannot be collected, the board of drainage commissioners shall have power to change or modify the assessment as originally confirmed to conform to the judgment of the superior court and to cover any deficit that may have been caused by the order of court or unforeseen occurrence. The relevy shall be made  for the additional sum required, in the same ratio on the lands benefited as the original assessment was made.

(b)        Upon Sale of Land for Assessments.  If any person, or any number of persons, claiming to have title to any tract or tracts of land subject to assessment or drainage tax shall fail to pay any annual assessment levied against such lands, and the sheriff or tax collector shall be compelled to sell such lands under the law for the purpose of making such collection, the net proceeds of such sale shall be paid to the treasurer, to be held by him and disbursed for the purpose of paying the current assessment and future annual assessments so far as the proceeds may be sufficient. When the fund in the custody of the treasurer shall be exhausted in the payment of annual assessments against such lands, or there shall not be a sufficient sum to pay the next annual assessment, the treasurer shall immediately give written notice to that effect to the chairman of the board of drainage commissioners of the district, and also to the clerk of the superior court, whereupon the board of drainage commissioners shall institute an investigation of such tract or tracts of land to determine the market value, and if they shall find that the market value is not equal to all the future annual assessments to cover its share of installments of principal and interest on the outstanding bonds, they shall proceed, with the approval of the clerk of the superior court, to make new reassessment rolls on all the remaining lands in the district and increase the sum in sufficient sums to equal the deficit thereby created and such new assessment rolls shall constitute the future assessment rolls until changed according to law, and shall be certified to the tax collector as herein provided in lieu of the former assessment rolls. However, the tract or tracts of land which have been so sold by the tax collector shall continue on the assessment roll in the name of the new owner, but reassessed upon the new basis, and the drainage tax collected at the same time and in the same manner as other lands as long as such lands may have sufficient market value out of which to collect the annual drainage tax, and when such lands shall cease to have such value, or shall be abandoned by the person claiming title thereto, the drainage commissioners may omit the same from the assessment roll with the approval of the clerk of the superior court, but such lands may in the same manner at any time in the future be restored to the assessment rolls.

(c)        Surplus Funds.  If the funds in the hands of the treasurer at any time, arising under this section or in any other manner, shall be greater than is necessary to pay the annual installments of principal and interest, or the annual cost of maintenance of the drainage works, or both, such surplus shall be held by the treasurer for future disbursement for other purposes as herein provided or subject to the order of the board of drainage commissioners.

(d)        Insufficient Funds.  If there shall be any impairment or destruction of the drainage works by any unforeseen cause or occurrence not anticipated, during the period of construction by the contractor, the contractor shall nevertheless repair and complete the works according to the contract and specifications and shall be liable therefor and also his sureties on his bond; but if the contractor shall make default and if there shall be a failure to collect all resulting damages from such contractor and the sureties upon his bond, and it shall thereby be necessary to raise a greater sum of money to complete the drainage works in accordance with the plans, or if for any other unavoidable cause it shall be necessary to raise a greater sum to complete such drainage works, the board of drainage commissioners, having first obtained the approval of the clerk of the superior court, shall prepare new assessment rolls upon all the lands in the district upon the original basis of classification of benefits  and increase the same in sufficient sums to equal the deficit thereby created, and the same shall constitute the new assessment rolls until changed according to law, and shall be certified to the tax collector as herein provided.

(e)        Additional Bonds Issued.  If for any of the causes hereinbefore recited in this section, or for any other cause, a sum of money greater than the proceeds of sale of the drainage bonds shall become necessary to complete the drainage system, and the board of drainage commissioners shall determine that the amount to be raised is greater than can be realized from the collection of one annual assessment upon the lands in the district without imposing an undue burden upon the lands, or if it is advisable or necessary to raise the money more expeditiously, then and under such conditions additional bonds may be issued in such aggregate sum as may be necessary.

(f)         Manner of Issue.  The proceedings for the issue of such additional bonds shall be substantially as follows: The board of drainage commissioners shall file their petition with the clerk of the superior court, setting forth all the facts which require the expenditure of more money and the issue of additional bonds to complete the drainage system, which shall be accompanied by the recommendation of the drainage engineer who was one of the original viewers, or some other expert drainage engineer selected by the drainage commissioners; whereupon the court shall issue a notice to all the owners of land within the district reciting the substance of the petition and directing each to appear before the court on a day certain, not less than 20 days after the service upon all the parties, and to show cause, if any they have, why the additional bonds should not be authorized, which notice shall be served personally on each such landowner by reading the same, and by leaving a copy, and if the same cannot be personally served, then it shall be served in the manner authorized by law. Any landowner may file an answer denying any material allegation in the petition or setting forth any valid objection to same before the return day thereof.

Upon the day when the notice is returnable, or on such day as to which the same may have been continued, the court shall proceed to hear the petition and answers. If the court shall find that the allegations of the petition are true, and that the issue of additional bonds is advisable or necessary, the court shall make an appropriate order authorizing and directing the issue of such additional bonds, fixing the amount of such issue, the date of same, the time when the interest and principal shall be payable, and all other matters necessary and appropriate in the premises. Any landowner may appeal from the order of the clerk of the superior court, and on such appeal only the issues raised in the answer shall be considered, and such appeal and the further procedure thereon shall be as prescribed in special proceedings, except as modified by this Subchapter.

After the court shall have ordered the additional issue of bonds, the further procedure as to the assessment rolls, the levying and collecting of the drainage taxes, the disbursement of the revenue therefrom for the payment of such bonds and interest thereon, and all further procedure shall be the same as required for the establishment of drainage districts. The additional bonds issued shall not exceed twenty‑five percent (25%) of the total amount originally issued. The additional issue of bonds shall bear six percent (6%) interest per annum and may be made payable in 10 annual installments, or in lesser  number of annual installments as nearly equal as may be, as recommended by the board of drainage commissioners and approved by the court. (1909, c. 442, s. 35; 1911, c. 67, s. 15; C.S., s. 5372; 1963, c. 767, s. 4.)



§ 156-117. Subdistricts formed.

§ 156‑117.  Subdistricts formed.

Subdistricts may be formed by owners of land in main districts theretofore established in the manner provided for the organization of main districts. Such subdistricts shall have the right to use the ditches or canals of the main districts for outlets. The formation of subdistricts shall not operate to release the lands in any subdistrict from the payment of any assessment or levy made prior to the formation of such subdistricts, nor from any assessment which may thereafter be made for the completion and maintenance of the canals in main districts, or for the payment of the principal and interest on any indebtedness incurred by the main district, nor shall it give the subdistrict any claim on the funds of such main district for its local use. It shall be the duty of the drainage commissioners of the main district to control all matters pertaining to the main district drainage. Drainage commissioners for the subdistricts shall have authority and control over all matters pertaining to drainage within their respective subdistricts, except such work as belongs exclusively to the main district. (1917, c. 152, s. 8; C.S., s. 5373.)



§§ 156-118 through 156-120. Repealed by Session Laws 1961, c. 614, s. 11.

§§ 156‑118 through 156‑120.  Repealed by Session Laws 1961, c. 614, s. 11.



§ 156-121. Redress to dissatisfied landowners.

§ 156‑121.  Redress to dissatisfied landowners.

Anyone owning land which has been reclassified by the board of viewers who is dissatisfied with their classification shall have the same redress as has heretofore been provided where divisions of classification have been made by a petition to the clerk or otherwise. (1923, c. 231, s. 4; C.S., s. 5373(d).)



§ 156-122. Increase to extinguish debt.

§ 156‑122.  Increase to extinguish debt.

If in the opinion of the board of drainage commissioners it would help the sale of the maintenance or improvement bonds, or they would deem it necessary under the provision of G.S. 156‑101, they may, with the approval of the clerk of the superior court, add to the amount estimated by the board of viewers a sufficient amount to pay off all outstanding obligations of the district, leaving this their only bond issue. (1923, c. 231, s. 5; C.S., s. 5373(e).)



§ 156-123. Proceedings as for original bond issue.

§ 156‑123.  Proceedings as for original bond issue.

The compensation of the board of viewers and their assistants, together with all other expenses in connection with this bond issue, shall be paid in the same manner, the duties and power of the clerk, and the duties and power of the board of drainage commissioners, the bonds shall be advertised and sold, divided into such annual installments, bear such a rate of interest, the landowners shall be given the same notices and the same rights to pay cash, the contract shall be let and supervised, and contractor paid the same, as if this was the original bond issue. (1923, c. 231, s. 6; C.S., s. 5373(f).)



§ 156-124. No drainage assessments for original object may be levied on property when once paid in full.

§ 156‑124.  No drainage assessments for original object may be levied on property when once paid in full.

Whenever any assessment has been made or may be made by any drainage district formed under the laws of the State of North Carolina upon any lands in said district, either for construction or maintenance of its system of drainage or for any other purpose, and the particular assessment made against any particular piece of property has been paid or shall be hereafter paid in full, then and in that event no other or further assessment may be made upon said land for the purpose of providing money for the purpose for which the original assessment was made. (1933, c. 504; 1935, c. 469, s. 5.)



§ 156-124.1. Repealed by Session Laws 1961, c. 614, s. 11.

§ 156‑124.1.  Repealed by Session Laws 1961, c. 614, s. 11.



§ 156-125. Adjustment by board of commissioners authorized.

Article 9.

Adjustment of Delinquent Assessments.

§ 156‑125.  Adjustment by board of commissioners authorized.

The board of commissioners of any drainage district may, in connection with the issuance of bonds for the purpose of refunding outstanding bonds of the district, and in addition to preparing a new assessment roll, for the payment of principal and interest of such refunding bonds, and when the bonds so refunded constitute all of the bonds of the district for which an assessment has been made against property therein, adjust the uncollected delinquent installments of the assessment made upon property in the district, for the payment of principal and interest of the bonds so refunded and for other purposes authorized by law before said bonds were refunded. The adjustment of such delinquent assessments may include reduction of the principal amount of the delinquent installments, not exceeding fifty per centum (50%) thereof, to which reduced installments shall be added interest computed thereon, at a rate not less than the rate of interest of the refunding bonds, from the date of delinquency of said installments to the date of the refunding bonds, and shall include any costs legally incurred for the collection of the same; the date of delinquency shall be deemed to be the first day of December following the date upon which each of said installments became due: Provided, however, all delinquent installments of such assessment shall be adjusted on the same basis and by the same method. (1935, c. 469, s. 1.)



§ 156-126. Extension of adjusted installments.

§ 156‑126.  Extension of adjusted installments.

Upon adjustment of delinquent installments of any assessment as provided herein, the payment of all delinquent installments so adjusted may be extended over a period not exceeding the life of the issue of refunding bonds, but in no event over a period exceeding 20 years. Such extension shall be made by the preparation of assessment rolls, which shall provide for the payment of installments so adjusted in equal annual installments which shall become due annually on September 1, in accordance with the original assessment, and shall bear interest at the rate of four per centum (4%) per annum from December 1 following their due date until paid. Such assessment rolls shall be prepared and filed with the sheriff and the clerk of superior court and receipts shall be prepared and the same shall be collected in the same manner as other assessments of the district. (1935, c. 469, s. 2.)



§ 156-127. Special fund set up; distribution of collections.

§ 156‑127.  Special fund set up; distribution of collections.

The collection of assessments adjusted under this Article and of interest accrued under G.S. 156‑126 shall be set aside in a fund and shall be applied as follows: One third of such collections may be used solely for operating and administrative expenses of the district, but the remaining two thirds thereof shall be reserved as additional security for the payment of the refunding bonds, or for the purchase and retirement of such refunding bonds, at prices not exceeding par and accrued interest. (1935, c. 469, s. 3.)



§ 156-128. Approval of adjustments by Local Government Commission.

§ 156‑128.  Approval of adjustments by Local Government Commission.

Any adjustments of delinquent assessments under the provisions of this Article shall be effective only upon approval of the Local Government Commission. (1935, c. 469, s. 4.)



§ 156-129. Amount of assessments limited; reassessments regulated.

§ 156‑129.  Amount of assessments limited; reassessments regulated.

The assessments made under this Article shall in no instance, and against no piece of property, be greater in amount than that percent which the percent assessment authorized by this Article bears to the unpaid original assessment upon each piece or tract of property within the district. In no instance, either under this Article or any other law, shall any reassessment be made upon any piece of property for the purpose of providing money for the same purpose for which the original assessment was made, when the original assessment upon said property has been paid, or shall be paid prior to such general reassessment, nor to the extent that the original assessment has been paid. (1935, c. 469, s. 4(b).)



§ 156-130. Drainage commissioners to make statements.

Article 10.

Reports of Officers.

§ 156‑130.  Drainage commissioners to make statements.

It shall be the duty of the commissioners of all drainage districts in the State of North Carolina organized under the provisions of the laws thereof to file with the clerk of the superior court in the county where such district is organized a monthly statement or account during the course of construction of canals for the district, showing the receipts and expenditures of all funds coming into their hands belonging to such drainage district for the period of one month prior to the day on which the same is filed, and also to post a copy of such statement or account at the courthouse door in the county. After the construction of the canals has been concluded and the drainage commissioners have only to maintain the canals, said drainage commissioners shall only be required to file and post the annual statement required in G.S. 156‑131. Such statement or account shall be certified by the chairman of the board of commissioners of each drainage district and shall be attested by the secretary thereof, and a copy thereof shall be filed and kept as a part of the minutes of the district. (1917, c. 72, s. 1; C.S., s. 5374; 1927, c. 98, s. 6.)



§ 156-131. Annual report.

§ 156‑131.  Annual report.

At the end of each fiscal year the board of commissioners of all drainage districts in the State of North Carolina shall file with the clerk of the superior court in the county where the district is organized a verified itemized statement of receipts and expenditures of all funds belonging to the district during the fiscal year just closed. (1917, c. 72, s. 2; C.S., s. 5375; 1957, c. 1410, s. 2.)



§ 156-132. Penalty for failure.

§ 156‑132.  Penalty for failure.

Any board of commissioners of any drainage district in the State, and each of the members thereof, which shall fail or refuse to file the statements or accounts, as provided in G.S. 156‑130 and 156‑131, shall be deemed guilty of a Class 1 misdemeanor. (1917, c. 72, s. 3; C.S., s. 5376; 1957, c. 1410, s. 3; 1993, c. 539, s. 1079; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 156-133. Auditor appointed; duties; compensation.

§ 156‑133.  Auditor appointed; duties; compensation.

The clerk of the superior court for the county where the district was organized, shall annually appoint an intelligent and competent person of sufficient experience, as auditor for each drainage district which levies current assessments or which has accumulated funds. The same person may be auditor of more than one drainage district. The auditor shall annually report to the court as to financial affairs of the drainage district. The auditor may prepare all financial reports required by the drainage law to be made to the court by the commissioners of the drainage district. The compensation of the auditor shall be fixed by the said clerk of the superior court, and shall be paid out of the general, or operating, fund of the district. (1917, c. 152, s. 10; 1919, c. 208, s. 3; C.S., s. 5377; 1959, c. 420; 1963, c. 767, s. 11.)



§ 156-134. Duties of the auditor.

§ 156‑134.  Duties of the auditor.

The auditor for the drainage district will be required to examine the assessment roll and the records and accounts of the sheriff or tax collector as to the assessment roll which went into his hands on the previous first Monday in September and for all previous years as to which the records and accounts of the sheriff or tax collector have not been audited.

The auditor shall for each of such years make a report as to each drainage district, showing the total amount of drainage assessments due for each year, the amount collected by the sheriff up to the fifteenth day of May of the following year, the names of the owners of land, and a brief description of the lands on which the drainage assessments have not been paid, and the total amount of unpaid drainage assessments, with any further data or information which the auditor may regard as pertinent.

If the lands in the district lie in other counties, the auditor for the county in which the district was established shall also examine the records of the sheriff or tax collector for such other counties.

The auditor shall also examine the books of the treasurer for similar years, and he shall report the amount of drainage assessments paid to the treasurer by the sheriff or tax collector for each year, and the amounts paid out by the treasurer during such years, and for what purposes paid. It shall be the duty of the sheriff and treasurer to permit the auditor to examine their official books and records and to furnish all necessary information, and to assist the auditor in the discharge of his duties.

The auditor shall make a report to the board of county commissioners on or before the first Monday in July following his appointment, and he shall deliver a duplicate of such report to the chairman of the board of drainage commissioners of each drainage district established in the county.

If the sheriff has not collected all of the drainage assessments, or has not paid over all collections to the treasurer, or if the treasurer has not made disbursements of the drainage funds as required by law, or has not in his hands the funds not so disbursed by him, it shall be the duty of the auditor to so report, and to prepare two certified copies of his report, one of which shall be delivered to the judge holding a session of superior court in the county following the  first Monday in July, and a copy to the district attorney of the prosecutorial district as defined in G.S. 7A‑60 in which the county is located, and it shall be the duty of such district attorney to examine carefully such report and to institute such action, civil or criminal, against the sheriff or tax collector or the treasurer, as the facts contained in the report may justify, or as may be required by law. (1917, c. 152, s. 10; C.S., s. 5378; 1963, c. 767, s. 4; 1973, c. 47, s. 2; c. 108, s. 97; 1987 (Reg. Sess., 1988), c. 1037, s. 124.)



§ 156-135. Construction of drainage law.

Article 11.

General Provisions.

§ 156‑135.  Construction of drainage law.

The provisions of this Subchapter shall be liberally construed to promote the leveeing, ditching, draining, and reclamation of wet and overflowed lands. The collection of the assessment shall not be defeated, where the proper notices have been given, by reason of any defect in the proceedings occurring prior to the order of the court confirming the final report of the viewers; but such order or orders shall be conclusive and final that all prior proceedings were regular and according to law, unless they were appealed from. If on appeal the court shall deem it just and proper to release any person or to modify his assessment or liability, it shall in no manner affect the rights and legality of any person other than the appellant, and the failure to appeal from the order of the court within the time specified shall be a waiver of any illegality in the proceedings, and the remedies provided for in this Subchapter shall exclude all other remedies. (1909, c. 442, s. 37; C.S., s. 5379.)



§ 156-135.1. Investment of surplus funds.

§ 156‑135.1.  Investment of surplus funds.

Any drainage district organized under the provisions of Subchapter III of Chapter 156 of the General Statutes and the governing authority of same is hereby authorized and empowered to invest any surplus funds or any funds not needed for the immediate use of the district in United States bonds or any securities or type of investment in which guardians, executors, administrators and others acting in a fiduciary capacity are authorized to make investments by virtue of Article 1 of Chapter 36 of the General Statutes as amended.  (1951, c. 1058, s. 1.)



§ 156-136. Removal of officers.

§ 156‑136.  Removal of officers.

Any engineer, viewer, superintendent of construction or other person appointed under this Chapter may be removed by the court, upon petition, for corruption, negligence of duties, or other good and satisfactory cause shown. (1909, c. 442, s. 38; C.S., s. 5380.)



§ 156-137. Local drainage laws not affected.

§ 156‑137.  Local drainage laws not affected.

This Subchapter shall not repeal or change any local drainage laws already enacted. (1909, c. 442, s. 38 1/2; C.S., s. 5381.)



§ 156-138. Punishment for violating law as to drainage districts.

§ 156‑138.  Punishment for violating law as to drainage districts.

If any person shall violate any of the provisions of law in reference to drainage districts as provided in this Chapter, or shall leave any log, brush, trash, or other thing where it is liable to wash into an adjacent stream and obstruct the flow of water or cut any tree so as to fall in a stream, or place any other obstruction in a stream in a drainage district, he shall be fined not more than fifty dollars ($50.00) or imprisoned not more than 30 days. (1905, c. 541, ss. 7, 9; Rev., s. 3378; C.S., s. 5382.)



§ 156-138.1. Acquisition and disposition of lands; lease to or from federal or State government or agency thereof.

§ 156‑138.1.  Acquisition and disposition of lands; lease to or from federal or State government or agency thereof.

The district may acquire any lands necessary or convenient to enable it to accomplish the purposes for which the district was established. If the lands cannot be acquired by agreement as to the purchase price, then the power of eminent domain is hereby conferred and the lands may be condemned by the procedure set out in G.S. 156‑67 and Chapter 40A of the General Statutes. The land so acquired may be used in a manner and for the purposes the commissioners of the district deem best. If, in the opinion of the drainage commission of the district the lands should be sold, leased or rented, the board may do so, subject to the approval of the clerk of the superior court.

The commissioners of the district may, in their discretion, convey or lease to the State or federal governments, or any of their agencies, with or without consideration, any properties, real or personal, belonging to the district, if in their opinion it is necessary to enable the district to receive State or federal funds available to the district. The terms of a conveyance or lease shall be subject to the approval of the clerk of the superior court of the county in which the district was established.

The commissioners of the district may lease from the State or federal governments any real or personal property needed by the district to enable it to efficiently operate and maintain the district for the purposes for which it was established. The terms of a lease shall be subject to the approval of the clerk of the superior court of the county in which the district was established. (1957, c. 539; 2001‑487, s. 38(h).)



§ 156-138.2. Meaning of "majority of resident landowners" and "owners of three fifths of land area."

§ 156‑138.2.  Meaning of "majority of resident landowners" and "owners of three fifths of land area."

Wherever in this Subchapter reference is made to a "majority of resident landowners" or "owners of three fifths of the land area," such reference shall be deemed to refer only to lands alleged in a petition or adjudged by the court to be benefited by the proposed construction work. (1959, c. 1312, s. 2.)



§ 156-138.3. Notice.

§ 156‑138.3.  Notice.

Unless specifically required by the provisions of this Subchapter, it is not necessary to give notice to any landowner of a motion made to, or order rendered by the clerk of the superior court or the judge of the superior court relating to the affairs of the district, financial or otherwise, except when an assessment is proposed to be made upon his land and then such notice shall be given as is required by the provisions of this Subchapter. This provision for notice of assessment shall not apply to assessments for annual maintenance expenses, which are provided for in this Subchapter, and specifically in Article 7A and G.S. 156‑92. (1961, c. 614, s. 3.)



§ 156-138.4. Procedures to be followed in connection with drainage projects that involve channelization.

§ 156‑138.4.  Procedures to be followed in connection with drainage projects that involve channelization.

Every drainage project that involves channelization shall be subject to the procedures set forth in G.S. 139‑47. (1971, c. 1138, s. 4.)



§ 156-139. Cleaning and draining of streams, etc., under supervision of governmental agencies.

SUBCHAPTER IV. DRAINAGE BY COUNTIES.

Article 12.

Protection of Public Health.

§ 156‑139.  Cleaning and draining of streams, etc., under supervision of governmental agencies.

When the board of commissioners of any county subject to the provisions of this Article shall, by resolution duly adopted, find as facts: (i) that the cleaning out and draining of any portion of any nonnavigable stream, creek or swamp area in such county is necessary and/or desirable to protect and promote the health of the citizens of such county, and (ii) that the agricultural benefits which the lands along such stream or area might receive from such cleaning out and draining would be so negligible as not to justify the levying of any special assessments against such lands on account thereof, it may order, provide for, and accomplish the cleaning out and draining of such portion of such stream, creek or swamp area by, through, and under the supervision and jurisdiction of, the health department, or any sanitary committee, or any drainage commission, or other governmental agency or department of such county. (1943, c. 553, s. 1.)



§ 156-140. Tax levy.

§ 156‑140.  Tax levy.

In order to carry out and accomplish the objects and purposes of this Article, the board of commissioners of any such county may annually levy and collect a countywide tax not exceeding two cents (2¢) upon each one hundred dollars ($100.00) in value of the taxable property in such county. (1943, c. 553, s. 2.)



§ 156-141. Article applicable to certain counties only.

§ 156‑141.  Article applicable to certain counties only.

This Article shall apply only to those counties which may have a population in excess of 100,000 persons. (1943, c. 553, s. 3.)






Chapter 157 - Housing Authorities and Projects.

§ 157-1. Title of Article.

Chapter 157.

Housing Authorities and Projects.

Article 1.

Housing Authorities Law.

§ 157‑1.  Title of Article.

This Article may be referred to as the Housing Authorities Law. (1935, c. 456, s. 1.)



§ 157-2. Finding and declaration of necessity.

§ 157‑2.  Finding and declaration of necessity.

(a)        It is hereby declared that unsanitary or unsafe dwelling accommodations exist in urban and rural areas throughout the State and that such unsafe or unsanitary conditions arise from overcrowding and concentration of population, the obsolete and poor condition of the buildings, improper planning, excessive land coverage, lack of proper light, air and space, unsanitary design and arrangement, lack of proper sanitary facilities, and the existence of conditions which endanger life or property by fire and other causes; that in such urban and rural areas many persons of low income are forced to reside in unsanitary or unsafe dwelling accommodations; that in such urban and rural areas there is a lack of safe or sanitary dwelling accommodations available to all the inhabitants thereof and that consequently many persons of low income are forced to occupy overcrowded and congested dwelling accommodations; that these conditions cause an increase in and spread of disease and crime and constitute a menace to the health, safety, morals and welfare of the citizens of the State and impair economic values; that these conditions cannot be remedied by the ordinary operation of private enterprise; that the clearance, replanning and reconstruction of such areas and the providing of safe and sanitary dwelling accommodations for persons of low income are public uses and purposes for which public money may be spent and private property acquired; that it is in the public interest that work on such projects be instituted as soon as possible; and that the necessity for the provisions hereinafter enacted is hereby declared as a matter of legislative determination to be in the public interest.

(b)        It is hereby further declared that there is a serious shortage of decent, safe and sanitary housing in North Carolina that can be afforded by persons and families of moderate income; that it is in the best interest of the State to encourage programs to provide housing for such persons without imposing on them undue financial hardship; and that in undertaking such programs a housing authority is promoting the health, welfare and prosperity of all citizens of the State and is serving a public purpose for the benefit of the general public. (1935, c. 456, s. 2; 1938, Ex. Sess., c. 2, s. 14; 1941, c. 78, s. 2; 1987, c. 464, s. 1.)



§ 157-3. Definitions.

§ 157‑3.  Definitions.

The following terms, wherever used or referred to in this Article shall have the following respective meanings, unless a different meaning clearly appears from the context:

(1)        "Authority" or "housing authority" shall mean a public body and a body corporate and politic organized in accordance with the provisions of this Article for the purposes, with the powers and subject to the restrictions hereinafter set forth.

(2)        "Bonds" shall mean any bonds, interim certificates, notes, debentures, obligations, or other evidences of indebtedness issued pursuant to this Article.

(3)        "City" shall mean any city or town having a population of more than 500 inhabitants according to the last federal census or any revision or amendment thereto.

(4)        "City clerk" and "mayor" shall mean the clerk and mayor, respectively, of the city or the officers thereof charged with the duties customarily imposed on the clerk and mayor respectively.

(5)        "Commissioner" shall mean one of the members of an authority  appointed in accordance with the provisions of this Article.

(6)        "Community facilities" shall include real and personal property, and buildings and equipment for recreational or social assemblies, for educational, health or welfare purposes and necessary utilities, when designed primarily for the benefit and use of the housing authority and/or the occupants of the dwelling accommodation.

(7)        "Contract" shall mean any agreement of an authority with or for the benefit of an obligee whether contained in a resolution, trust indenture, mortgage, lease, bond or other instrument.

(8)        "Council" shall mean the legislative body, council, board of  commissioners, board of trustees, or other body charged with governing the city.

(9)        "Farmers of low income" shall mean persons or families who at the time of their admission to occupancy in a dwelling of the authority:

a.         Live under unsafe or unsanitary housing conditions;

b.         Derive their principal income from operating or working upon a farm; and

c.         Had an aggregate average annual net income for the three years preceding their admission that was less than the amount that shall be determined by the authority to be necessary, within its area of operation, to enable them, without financial assistance, to obtain decent, safe and sanitary housing, without overcrowding.

(10)      "Federal government" shall include the United States of  America, the Federal Emergency Administration of Public Works or any agency, instrumentality, corporate or otherwise, of the United States of America.

(11)      "Government" shall include the State and federal governments and any subdivision, agency or instrumentality, corporate or otherwise, of either of them.

(12)      "Housing project" shall include all real and personal property, buildings and improvements, stores, offices, lands for farming and gardening, and community facilities acquired or constructed or to be acquired or constructed pursuant to a single plan or undertaking:

a.         To demolish, clear, remove, alter or repair unsanitary or unsafe housing; and/or

b.         To provide safe and sanitary dwelling accommodations for persons of low income, or moderate income, or low and moderate income; and/or

c.         To provide safe and sanitary housing for persons of low income, through payment of rent subsidies from any source; and/or

d.         To provide grants, loans, interest supplements and other programs of financial assistance (including rent subsidies in furtherance of a program of home ownership) to persons of low income, or moderate income, or low and moderate income, so that such persons may become owners of their own housing or rehabilitate their own housing; and/or

e.         To provide grants, loans, interest supplements and other programs of financial assistance to public or private developers of housing for persons of low income, or moderate income, or low and moderate income.

"Housing project" also includes any project that provides housing for persons of other than low or moderate income, as long as at least twenty percent (20%) of the units in the project are set aside for the exclusive use of persons of low income.

The term "housing project" may also be applied to the planning of the buildings and improvements, the acquisition of property, the demolition of existing structures, the construction, reconstruction, alteration and repair of the improvements and all other work in connection therewith.

(13)      "Mortgage" shall include deeds of trust, mortgages, building and loan contracts or other instruments conveying real or personal property as security for bonds and conferring a right to foreclose and cause a sale thereof.

(14)      "Municipality" shall mean any city, town, incorporated village or other municipality in the State.

(15)      "Obligee of the authority" or "obligee" shall include any bondholder, trustee or trustees for any bondholders, any lessor demising property to the authority used in connection with a housing project or any assignee or assignees of such lessor's interest or any part thereof, and the United States of America, when it is a party to any contract with the authority.

(15a)    "Persons of low income" means persons in households the annual income of which, adjusted for family size, is not more than sixty percent (60%) of the local area median family income as defined by the most recent figures published by the U.S. Department of Housing and Urban Development.

(15b)    "Persons of moderate income" means persons deemed by the authority to require the assistance made available pursuant to this Chapter on account of insufficient personal or family income taking into consideration, without limitation, (i) the amount of the total income of such persons and families available for housing needs, (ii) the size of the person's family, (iii) the cost and condition of housing facilities available, and (iv) the eligibility of such persons and families for federal housing assistance of any type predicated upon a moderate or low and moderate income basis.

(16)      "Real property" shall include lands, lands under water, structures, and any and all easements, franchises and incorporeal hereditaments and every estate and right therein, legal and equitable, including terms for years and liens by way of judgment, mortgage or otherwise.

(17)      "State" shall mean the State of North Carolina.

(18)      "Trust indenture" shall include instruments pledging the revenues of real or personal properties but not conveying such properties or conferring a right to foreclose and cause a sale thereof. (1935, c. 456, s. 3; 1938, Ex. Sess., c. 2, s. 14; 1941, c. 78, s. 2; 1943, c. 636, s. 1; 1959, cc. 321, 641, 1281; 1961, c. 200, s. 1; 1977, c. 924; 1987, c. 464, ss. 2, 3.)



§ 157-4. Notice, hearing and creation of authority; cancellation of certificate of incorporation.

§ 157‑4.  Notice, hearing and creation of authority; cancellation of certificate of incorporation.

Any 25 residents of a city and of the area within 10 miles from the territorial boundaries thereof may file a petition with the city clerk setting forth that there is a need for an authority to function in the city and said surrounding area. Upon the filing of such a petition the city clerk shall give notice of the time, place and purposes of a public hearing at which the council will determine the need for an authority in the city and said surrounding area. Such  notice shall be given at the city's expense by publishing a notice, at least 10 days preceding the day on which the hearing is to be held, in a newspaper having a general circulation in the city and said surrounding area, or, if there be no such newspaper, by posting such notice in at least three public places within the city, at least 10 days preceding the day on which the hearing is to be held.

Upon the date fixed for said hearing held upon notice as provided herein, an opportunity to be heard shall be granted to all residents and taxpayers of the city and said surrounding area and to all other interested persons. After such a hearing, the council shall determine:

(1)        Whether insanitary or unsafe inhabited dwelling accommodations  exist in the city and said surrounding area, and/or

(2)        Whether there is a lack of safe or sanitary dwelling accommodations in the city and said surrounding area available for all the inhabitants thereof.

In determining whether dwelling accommodations are unsafe or insanitary, the council shall take into consideration the following: the physical condition and age of the buildings; the degree of overcrowding; the percentage of land coverage; the light and air available to the inhabitants of such dwelling accommodations; the size and arrangement of the rooms; the sanitary facilities; and the extent to which conditions exist in such buildings which endanger life or property by fire or other causes.

If it shall determine that either or both of the above enumerated conditions exist, the council shall adopt a resolution so finding (which need not go into any detail other than the mere finding) and shall cause notice of such determination to be given to the mayor who shall thereupon appoint, as hereinafter provided, not less than five nor more than nine commissioners to act as an authority. Said commission shall be a public body and a body corporate and politic upon the completion of the taking of the following proceedings:

The commissioners shall present to the Secretary of State an application signed by them, which shall set forth (without any detail other than the mere recital):

(1)        That a notice has been given and public hearing has been held as aforesaid, that the council made the aforesaid determination after such hearing, and that the mayor has appointed them as commissioners;

(2)        The name and official residence of each of the commissioners, together with a certified copy of the appointment evidencing their right to office, the date and place of induction into and taking oath of office, and that they desire the housing authority to become a public body and a body corporate and politic under this Article;

(3)        The term of office of each of the commissioners;

(4)        The name which is proposed for the corporation; and

(5)        The location of the principal office of the proposed corporation.

The application shall be subscribed and sworn to by each of said commissioners before an officer authorized by the laws of the State to take and certify oaths, who shall certify upon the application that he personally knows the commissioners and knows them to be the officers as asserted in the application, and that each subscribed and swore thereto in the officer's presence. The Secretary of State shall examine the application and if he finds that the name proposed for the corporation is not identical with that of a person or of any other corporation of this State or so nearly similar as to lead to confusion and uncertainty he shall receive and file it and shall record it in an appropriate book of record in his office.

When the application has been made, filed and recorded, as herein provided, the authority shall constitute a public body and a body corporate and politic under the name proposed in the application; the Secretary of State shall make and issue to the said commissioners a certificate of incorporation pursuant to this Article, under the seal of the State, and shall record the same with the application.

If the council, after a hearing as aforesaid, shall determine that  neither of the above enumerated conditions exist, it shall adopt a resolution denying the petition. After three months shall have expired from the date of the denial of any such petitions, subsequent petitions may be filed as aforesaid and new hearings and determinations made thereon.

In any suit, action or proceeding involving the validity or enforcement of or relating to any contract of the authority, the authority shall be conclusively deemed to have been established in accordance with the provisions of this Article upon proof of the issuance of the aforesaid certificate by the Secretary of State. A copy of such certificate, duly certified by the Secretary of State, shall be admissible in evidence in any such suit, action or proceeding, and shall be conclusive proof of the filing and contents thereof.

The Secretary of State is authorized and empowered to revoke or to cancel a certificate of incorporation previously issued to an authority or housing authority upon filing in his office a petition and resolution of the council and a petition and resolution of the authority and its members requesting such revocation or cancellation and when the Secretary of State is satisfied that no indebtedness has been incurred or property acquired by said housing authority. (1935, c. 456, s. 4; 1943, c. 636, s. 7; 1961, c. 987; 1971, c. 362, s. 1; c. 599.)



§ 157-4.1. Alternative organization.

§ 157‑4.1.  Alternative organization.

(a)        In lieu of creating a housing authority as authorized herein, the council of any city may, if it deems wise, either designate a redevelopment commission created under the provisions of Chapter 160 of the General Statutes to exercise the powers, duties, and responsibilities of a housing authority as prescribed herein, or may itself exercise such powers, duties, and responsibilities. Any such designation shall be by passage of a resolution adopted in accordance with the procedure and pursuant to the finding specified in the first and second paragraphs of G.S. 157‑4. In the event the council of any city designates itself to exercise the powers, duties, and responsibilities of a housing authority, then where any act, proceeding, or approval is required to be done, recommended, or approved both by a housing authority and by the council of the city, then the performance, recommendation, or approval thereof once by the council of the city shall be sufficient to make such performance, recommendation, or approval valid and legal. In the event the council of the city designates itself to exercise the powers, duties, and responsibilities of a housing authority, it may assign the administration of the housing programs, projects, and policies to any existing or new department of the city.

(b)        The council of any city which has prior to July 1, 1969, created, or which may hereafter create, a housing authority may, in its discretion, by resolution abolish such housing authority, such abolition to be effective on a day set in such resolution not less than 90 days after its adoption. Upon the adoption of such a resolution, the housing authority of the city is hereby authorized and directed to take such actions and to execute such documents as will carry into effect the provisions and the intent of the resolution, and as will effectively transfer its authority, responsibilities, obligations, personnel, and property, both real and personal, to the city. Any city which abolishes a housing authority pursuant to this subsection may, at any time subsequent to such abolition or concurrently therewith, exercise the authority granted by subsection (a) of this section.

On the day set in the resolution of the council:

(1)        The housing authority shall cease to exist as a body politic and corporate and as a public body;

(2)        All property, real and personal and mixed, belonging to the housing authority shall vest in, belong to, and be the property of the city;

(3)        All judgments, liens, rights of liens, and causes of action of any nature in favor of the housing authority shall remain, vest in, and inure to the benefit of the city;

(4)        All rentals, taxes, assessments, and any other funds, charges or fees, owing to the housing authority shall be owed to and collected by the city;

(5)        Any actions, suits, and proceedings, pending against, or having been instituted by the housing authority shall not be abated by such abolition, but all such actions, suits, and proceedings shall be continued and completed in the same manner as if abolition had not occurred, and the city shall be a party to all such actions, suits, and proceedings in the place and stead if the housing authority and shall pay or cause to be paid any judgments rendered against the housing authority in any such actions, suits, or proceedings, and no new process need be served in any such action, suit, or proceeding;

(6)        All obligations of the housing authority, including outstanding indebtedness, shall be assumed by the city, and all such obligations and outstanding indebtedness shall be constituted obligations and indebtedness of the city;

(7)        All ordinances, rules, regulations and policies of the housing authority shall continue in full force and effect until repealed or amended by the council of the city.

(c)        Where the governing body of any municipality has in its discretion, by resolution abolished a housing authority, pursuant to subsection (b) above, the governing body of such municipality may, at any time subsequent to the passage of a resolution abolishing a housing authority, or concurrently therewith, by the passage of a resolution adopted in accordance with the procedures and pursuant to the finding specified in G.S. 157‑4.1, designate an existing redevelopment commission created pursuant to Article 37 of Chapter 160 of the General Statutes, to exercise the powers, duties, and responsibilities of a housing authority. Where the governing body of any municipality designates, pursuant to this subsection, an existing redevelopment commission created pursuant to Article 37 of Chapter 160 of the General Statutes to exercise the powers, duties, and responsibilities of a housing authority, on the day set in the resolution of the governing body passed pursuant to subsection (b) of  this section, or pursuant to subsection (c) of this section:

(1)        The housing authority shall cease to exist as a body politic and corporate and as a public body;

(2)        All property, real and personal and mixed, belonging to the housing authority or to the municipality as hereinabove provided in subsections (a) or (b), shall vest in, belong to, and be the property of the existing redevelopment commission of the municipality;

(3)        All judgments, liens, rights of liens, and causes of action of any nature in favor of the housing authority or in favor of the municipality as hereinabove provided in subsections (a) or (b), shall remain, vest in, and inure to the benefit of the existing redevelopment commission of the municipality;

(4)        All rentals, taxes, assessments, and any other funds, charges, or fees owing to the housing authority or owing to the municipality as hereinabove provided in subsections (a) or (b), shall be owed to and collected by the existing redevelopment commission of the municipality;

(5)        Any actions, suits, and proceedings pending against or having been instituted by the housing authority or the municipality, or to which the municipality has become a party as hereinabove provided in subsections (a) or (b), shall not be abated by such abolition but all such actions, suits, and proceedings shall be continued and completed in the same manner as if abolition had not occurred, and the existing redevelopment commission of the municipality shall be a party to all such actions, suits, and proceedings in the place and stead of the housing authority or the municipality, and shall pay or cause to be paid any judgments rendered in such actions, suits, or proceedings, and no new processes need be served in such action, suit, or proceeding;

(6)        All obligations of the housing authority or the municipality  as hereinabove provided in subsections (a) or (b), including outstanding indebtedness, shall be assumed by the existing redevelopment commission of the municipality; and all such obligations and outstanding indebtedness shall be constituted obligations and indebtedness of the existing redevelopment commission of the municipality;

(7)        All ordinances, rules, regulations, and policies of the housing authority or the municipality as hereinabove provided in subsections (a) or (b), shall continue in full force and effect until repealed and amended by the existing redevelopment commission of the municipality.

(d)        A redevelopment commission designated by the governing body of any municipality to exercise the powers, duties and responsibilities of a housing authority shall, when exercising the same, do so in accordance with Chapter 157 of the General Statutes. Otherwise the redevelopment commission shall continue to exercise the powers, duties and responsibilities of a redevelopment commission in accordance with Article 37 of Chapter 160 of the General Statutes. (1969, c. 1217, s. 2; 1971, c. 116, ss. 3, 4.)



§ 157-4.2. Authority budgeting and accounting systems as a part of city or county budgeting and accounting systems.

§ 157‑4.2.  Authority budgeting and accounting systems as a part of city or county budgeting and accounting systems.

The council of a city or the board of commissioners of a county may by resolution provide that the budgeting and accounting systems of the city's or county's housing authority (or, if the city's redevelopment commission is exercising the powers, duties, and responsibilities of a housing authority, the budgeting and accounting systems of the redevelopment commission) shall be an integral part of the budgeting and accounting systems of the city or county. If such a resolution is adopted:

(1)        For purposes of the Local Government Budget and Fiscal Control  Act, the authority (or commission) shall not be considered a "public authority," as that phrase is defined in G.S. 159‑7(b), but rather shall be considered a department or agency of the city or county. The operations of the authority (or commission) shall be budgeted and accounted for as if the operations were those of a public enterprise of the city or county.

(2)        The budget of the authority (or commission) shall be prepared and submitted in the same manner and according to the same procedures as are the budgets of other departments and agencies of the city or county; and the budget ordinance of the city or county shall provide for the operations of the authority (or commission).

(3)        The budget officer and finance officer of the city or county  shall administer and control that portion of the city or county budget ordinance relating to the operations of the authority (or commission). (1971, c. 780, s. 37.1; 1973, c. 474, s. 29.)



§ 157-5. Appointment, qualifications and tenure of commissioners.

§ 157‑5.  Appointment, qualifications and tenure of commissioners.

(a)        An authority shall consist of not less than five nor more than eleven commissioners appointed by the mayor and the mayor shall designate the first chair. No commissioner may be a city official. At least one of the commissioners appointed shall be a person who is directly assisted by the public housing authority. However, there shall be no requirement to appoint such a person if the authority: (i) operates less than 300 public housing units, (ii) provides reasonable notice to the resident advisory board of the opportunity for at least one person who is directly assisted by the authority to serve as a commissioner, and (iii) within a reasonable time after receipt of the notice by the resident advisory board, has not been notified of the intention of any such person to serve. The mayor shall appoint the person directly assisted by the authority unless the authority's rules require that the person be elected by other persons who are directly assisted by the authority. If the commissioner directly assisted by the public housing authority ceases to receive such assistance, the commissioner's office shall be abolished and another person who is directly assisted by the public housing authority shall be appointed by the mayor.

(b)        No commissioner who is also a person directly assisted by the public housing authority shall be qualified to vote on matters affecting his or her official conduct or matters affecting his or her own individual tenancy, as distinguished from matters affecting tenants in general. No more than one third of the members of any housing authority commission shall be tenants of the authority or recipients of housing assistance through any program operated by the authority.

(c)        The council may at any time by resolution or ordinance increase or decrease the membership of an authority, within the limitations herein prescribed.

(d)        The mayor shall designate overlapping terms of not less than one nor more than five years for the commissioners first appointed. Thereafter, the term of office shall be five years. A commissioner shall hold office until his or her successor has been appointed and has qualified. Vacancies shall be filled for the unexpired term. A majority of the commissioners shall constitute a quorum. The mayor shall file with the city clerk a certificate of the appointment or reappointment of any commissioner and such certificate shall be conclusive evidence of the due and proper appointment of such commissioner. A commissioner shall receive no compensation for his or her services but he or she shall be entitled to the necessary expenses including traveling expenses incurred in the discharge of his or her duties.

(e)        When the office of the first chair of the authority becomes vacant, the authority shall select a chair from among its members. An authority shall select from among its members a vice‑chair, and it may employ a secretary (who shall be executive director), technical experts and such other officers, agents, and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties, and compensation. An authority may call upon the corporation counsel or chief law officer of the city for such legal services as it may require or it may employ its own counsel and legal staff. An authority may delegate to one or more of its agents or employees such powers or duties as it may deem proper. (1935, c. 456, s. 5; 1971, c. 362, ss. 2‑5; 1981, c. 864; 1999‑146, s. 1.)



§ 157-6. Duty of authority.

§ 157‑6.  Duty of authority.

The authority shall be under a statutory duty to comply or to cause compliance strictly with all provisions of this Article and the laws of the State and in addition thereto, with each and every term, provision and covenant in any contract of the authority on its part to be kept or performed. (1935, c. 456, s. 6; 1997‑455, s. 1.)



§ 157-7. Interested commissioners or employees.

§ 157‑7.  Interested commissioners or employees.

No commissioner or employee of an authority shall acquire any interest direct or indirect in any housing project or in any property included or planned to be included in any project, nor shall he have any interest direct or indirect in any contract or proposed contract for materials or services to be furnished or used in connection with any housing project. If any commissioner or employee of an authority owns or controls an interest direct or indirect in any property included or planned to be included in any housing project, he shall immediately disclose the same in writing to the authority and such disclosure shall be entered upon the minutes of the authority. Failure to so disclose such interest shall constitute misconduct in office. (1935, c. 456, s. 7.)



§ 157-8. Removal of commissioners.

§ 157‑8.  Removal of commissioners.

The mayor may remove a commissioner for inefficiency or neglect of duty or misconduct in office, but only after the commissioner shall have been given a copy of the charges against him (which may be made by the mayor) at least 10 days prior to the hearing thereon and had an opportunity to be heard in person or by counsel.

Any obligee of the authority may file with the mayor written charges that the authority is violating willfully any law of the State or any term, provision or covenant in any contract to which the authority is a party. The mayor shall give each of the commissioners a copy of such charges at least 10 days prior to the hearing thereon and an opportunity to be heard in person or by counsel and shall within 15 days after receipt of such charges remove any commissioners of the authority who shall have been found to have acquiesced in any such willful violation.

A commissioner shall be deemed to have acquiesced in a willful violation by the authority of a law of this State or of any term, provision or covenant contained in a contract to which the authority is a party, if, before a hearing is held on the charges against him, he shall not have filed a written statement with the authority of his objections to, or lack of participation in, such violation.

In the event of the removal of any commissioner, the mayor shall file in the office of the city clerk a record of the proceedings together with the charges made against the commissioners and the findings thereon. (1935, c. 456, s. 8.)



§ 157-9. Powers of authority.

§ 157‑9.  Powers of authority.

(a)        An authority shall constitute a public body and a body corporate and politic, exercising public powers, and having all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this Article, including the following powers in addition to others herein granted:

To investigate into living, dwelling and housing conditions and into the means and methods of improving such conditions; to determine where unsafe, or insanitary dwelling or housing conditions exist; to study and make recommendations concerning the plan of any city or municipality located within its boundaries in relation to the problem of clearing, replanning and reconstruction of areas in which unsafe or insanitary dwelling or housing conditions exist, and the providing of dwelling accommodations for persons of low income, and to cooperate with any city municipal or regional planning agency; to prepare, carry out and operate housing projects; to approve, assist, and cooperate with, as its instrumentality, a nonprofit corporation in providing financing by the issuance by such nonprofit corporation's obligations (which obligations shall not be or be deemed to be indebtedness of a housing authority) for one or more housing projects, pursuant to the United States Housing Act of 1937, as amended, and applicable regulations thereunder, specifically including, but not limited to, programs to make construction and other loans to developers or owners of residential housing, and to acquire, operate or manage such a housing project, and to administer federal housing assistance subsidy payments for such projects; to provide for the construction, reconstruction, improvement, alteration or repair of any housing project or any part thereof; to take over by purchase, lease or otherwise any housing project located within its boundaries undertaken by any government, or by any city or municipality located in whole or in part within its boundaries; to manage as agent of any city or municipality located in whole or in part within its boundaries any housing project constructed or owned by such city; to act as agent for the federal government in connection with the acquisition, construction, operation and/or management of a housing project or any part thereof; to arrange with any city or municipality located in whole or in part within its boundaries or with a government for the furnishing, planning, replanning, installing, opening or closing of streets, roads, roadways, alleys, sidewalks or other places or facilities or for the acquisition by such city, municipality, or government of property, options or property rights or for the furnishing of property or services in connection with a project; to arrange with the State, its subdivisions and agencies, and any county, city or municipality of the State, to the extent that it is within the scope of each of their respective functions, (i) to cause the services customarily provided by each of them to be rendered for the benefit of such housing authority and/or the occupants of any housing projects and (ii) to provide and maintain parks and sewage, water and other facilities adjacent to or in connection with housing projects and (iii) to change the city or municipality map, to plan, replan, zone or rezone any part of the city or municipality; to lease or rent any of the dwelling or other accommodations or any of the lands, buildings, structures or facilities embraced in any housing project and to establish and revise the rents or charges therefor; to enter upon any building or property in order to conduct investigations or to make surveys or soundings; to purchase, lease, obtain options upon, acquire by gift, grant, bequest, devise, or otherwise any property real or personal or any interest therein from any person, firm, corporation, city, municipality, or government; to acquire by eminent domain any real property, including improvements and fixtures thereon; to sell, exchange, transfer, assign, or pledge any property real or personal or any interest therein to any person, firm, corporation, municipality, city, or government; to own, hold, clear and improve property; to insure or provide for the insurance of the property or operations of the authority against such risks as the authority may deem advisable; to procure insurance or guarantees from a federal government of the payment of any debts or parts thereof secured by mortgages made or held by the authority on any property included in any housing project; to borrow money upon its bonds, notes, debentures or other evidences of indebtedness and to secure the same by pledges of its revenues, and by mortgages upon property held or to be held by it, or in any other manner; in connection with any loan, to agree to limitations upon its right to dispose of any housing project or part thereof or to undertake additional housing projects; in connection with any loan by a government, to agree to limitations upon the exercise of any powers conferred upon the authority by this Article; to invest any funds held in reserves or sinking funds, or any funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control; to sue and be sued; to have a seal and to alter the same at pleasure; to have perpetual succession; to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority; to make and from time to time amend and repeal bylaws, rules and regulations not inconsistent with this Article, to carry into effect the powers and purposes of the authority; to conduct examinations and investigations and to hear testimony and take proof under oath at public or private hearings on any matter material for its information; to issue subpoenas requiring the attendance of witnesses or the production of books and papers and to issue commissions for the examination of witnesses who are out of the State or unable to attend before the authority, or excused from attendance; and to make available to such agencies, boards or commissions as are charged with the duty of abating or requiring the correction of nuisances or like conditions, or of demolishing unsafe or insanitary structures within its territorial limits, its findings and recommendations with regard to any building or property where conditions exist which are dangerous to the public health, morals, safety or welfare. Any of the investigations or examinations provided for in this Article may be conducted by the authority or by a committee appointed by it, consisting of one or more commissioners, or by counsel, or by an officer or employee specially authorized by the authority to conduct it. Any commissioner, counsel for the authority, or any person designated by it to conduct an investigation or examination shall have power to administer oaths, take affidavits and issue subpoenas or commissions. An authority may exercise any or all of the powers herein conferred upon it, either generally or with respect to any specific housing project or projects, through or by an agent or agents which it may designate, including any corporation or corporations which are or shall be formed under the laws of this State, and for such purposes an authority may cause one or more corporations to be formed under the laws of this State or may acquire the capital stock of any corporation or corporations. Any corporate agent, (i) all of the stock of which shall be owned by the authority or its nominee or nominees or (ii) the board of directors of which shall be elected or appointed by the authority or is composed of the commissioners of the authority or (iii) which is otherwise subject to the control of the authority or the governmental entity which created the authority, may to the extent permitted by law exercise any of the powers conferred upon the authority herein. In addition to all of the other powers herein conferred upon it, an authority may do all things necessary and convenient to carry out the powers expressly given in this Article. No provisions with respect to the acquisition, operation or disposition of property by other public bodies shall be applicable to an authority unless the legislature shall specifically so state.

(b)        Notwithstanding anything to the contrary contained in this Article or in any other provision of law an authority may include in any contract let in connection with a project, stipulations requiring that the contractor and any subcontractors comply with requirements as to minimum wages and maximum hours of labor, and comply with any conditions which the federal government may have attached to its financial aid of the project.

(c)        To the extent not inconsistent with the Constitution or statutes of this State or the United States, an authority may adopt and enforce rules governing the lawful entry of guests and visitors to its properties, including the visitors and guests of its tenants. Prior to adopting such rules, an authority shall make reasonable efforts to consult with or obtain comments from its tenants or their representatives. Persons who enter or remain on the property of an authority in violation of such rules shall be subject to prosecution as applicable under G.S. 14‑159.12 or G.S. 14‑159.13.

(d)        A housing authority shall not erect or maintain around any lawfully occupied housing units any fence or gate structure that is electrified or that includes spikes or barbed wire. (1935, c. 456, s. 9; 1939, c. 150; 1977, c. 784, s. 1; 1979, c. 690, s. 1; c. 805; 1995, c. 520, s. 2; 2004‑199, s. 40.)



§ 157-9.1. Moderate income.

§ 157‑9.1.  Moderate income.

(a)        Whenever the words "low income" appear in this Chapter, they shall be construed to mean "low and moderate income."

(b)        This section applies only to the housing authority of the largest city in a county which has two or more cities with a population of 60,000 or over, according to the most recent decennial federal census.

(c)        This section shall apply only to existing, non‑federally subsidized structures.

(d)        Notwithstanding the provisions of subsections (b) and (c), subsection (a) of this section applies to all counties with an area of 250 square miles or less, and a population of more then [than] 100,000 according to the most recent decennial federal census, and applies to all cities within such counties.

(e)        Notwithstanding the provisions of subsections (b), (c), and (d) of this section, subsection (a) of this section applies to the housing authorities of all cities that have a population of less than 20,000 according to the most recent decennial federal census and are the location of a constituent institution of The University of North Carolina that has a student enrollment of more than 10,000 students and applies to the housing authorities of all counties that have a population of less than 80,000 according to the most recent decennial federal census and are the location of a constituent institution of The University of North Carolina that has a student enrollment of more than 10,000 students.  (1983, c. 769, s. 1; 1985 (Reg. Sess., 1986), c. 1004, s. 1; 2009‑218, s. 1.)



§ 157-9.2. Additional powers.

§ 157‑9.2.  Additional powers.

(a)        The findings and purposes set forth in the first three paragraphs of G.S. 122A‑2 and in G.S. 122A‑5.4(a) are hereby restated and incorporated herein by reference, except that for purposes of incorporating such findings and purposes herein, the phrases "North Carolina Housing Finance Agency" and "Agency" shall read "authority" and the word "Chapter" shall read "Section".

(b)        Words and phrases used in this section and not otherwise defined in this Chapter shall be defined as provided in Chapter 122A of the General Statutes, except that for purposes of incorporating such definitions into this section, the phrases "North Carolina Housing Finance Agency" and "Agency" shall read "authority" and the "Chapter" shall read "Section".

(c)        An authority shall have all of the powers necessary or convenient to carry out and effectuate the purposes and provisions of this section, including, without limiting the generality of the foregoing, the power:

(1)        To make or participate in the making of mortgage loans to sponsors of residential housing; provided, however, that such loans shall be made only upon the determination by the authority that mortgage loans are not otherwise available wholly or in part from public or private lenders upon equivalent terms and conditions;

(2)        To make or participate in the making of mortgage loans to persons and families of lower income and persons and families of moderate income for residential housing; provided, however, that such loans shall be made only upon the determination by the authority that mortgage loans are not otherwise available wholly or in part from public or private lenders upon equivalent terms and conditions;

(3)        To make loans to mortgage lenders on terms and conditions requiring the proceeds thereof to be used by such mortgage lenders to originate new mortgage loans to (i) sponsors of residential housing for persons and families of lower income and persons and families of moderate income and (ii) persons and families of lower income and persons and families of moderate income for residential housing.  The loans to mortgage lenders and the loans to be made by such mortgage lenders shall be made on such applicable terms and conditions as are set forth in rules and regulations of the authority or otherwise established by the authority; provided, however, that loans shall be made by such mortgage lenders only upon the determination by the authority that such financing is not otherwise available, wholly or in part, from public or private lenders upon equivalent terms and conditions;

(4)        To collect and pay reasonable fees and charges in connection with making, purchasing and servicing of its loans, notes, bonds, commitments and other evidences of indebtedness; and

(5)        To borrow money to carry out and effectuate its corporate purposes and to issue its obligations as evidence of any such borrowing.

(d)        Notwithstanding the provisions of G.S. 157‑17.1, the approval of the Local Government Commission shall not be necessary for the issuance of bonds or the incurrence of indebtedness pursuant to this section, and the provisions of the Local Government Finance Act shall not be applicable with respect to bonds issued or indebtedness incurred pursuant to this section.  Provided further that notwithstanding any other provision of State law or local ordinance, the approval of the governing body of the county or city in which the housing authority is located shall be necessary for the issuance of bonds or the incurrence of indebtedness pursuant to this section.

(e)        This section applies only to housing authorities in any county with an area of 250 square miles or less and a population of more than 100,000 according to the  most recent decennial federal census, and applies to all housing authorities of all cities within such counties.

(f)         Not later than 30 days prior to making its determination, pursuant to subsections (c)(1), (2) or (3) of this section, that mortgage loans are not otherwise available wholly or in part from public or private lenders upon equivalent terms and conditions, an authority shall give written notice of a proposed financing, including the proposed terms and conditions of the mortgage loans to be made, to the North Carolina Housing Finance Agency.  Within 20 days following receipt of such notice, the North Carolina Housing Finance Agency shall respond, in writing, to the authority, and provide the authority with any terms and conditions of mortgage loans which the Agency can make available and which the Agency believes are reasonably relevant to said determination. (1987, c. 423.)



§ 157-9.3. Mixed income projects owned or operated by authorities.

§ 157‑9.3.  Mixed income projects owned or operated by authorities.

If an authority is the owner or operator of a housing project that includes units for persons of other than low or moderate income, the operating expenses of that project (or of all such projects, together, owned or operated by the authority) shall be met entirely from rents from the project (or projects) together with any rent subsidies provided to low income tenants in the project (or projects).  No rent subsidy may be provided to any tenant who is not a person of low income, and no rent subsidy may be paid from bond proceeds. (1987, c. 464, s. 4.)



§ 157-9.4. Multi-family rental housing projects.

§ 157‑9.4.  Multi‑family rental housing projects.

(a)        If an authority owns, operates, or provides financial assistance to a multi‑family rental housing project, at least twenty percent (20%) of the units in the project shall be set aside for the exclusive use of persons of low income.  An authority may group projects being developed concurrently in order to meet the requirement of this subsection.

(b)        If an authority provides financial assistance to a multi‑family rental housing project, the authority shall establish, as a condition of the assistance, requirements and procedures that insure that all units initially set aside for the exclusive use of persons of low income continue to be so used for at least 15 years after the initial date on which at least fifty percent (50%) of the units in the project are occupied. (1987, c. 464, s. 4.1.)



§ 157-10. Cooperation of authorities.

§ 157‑10.  Cooperation of authorities.

Any two or more authorities may join or cooperate with one another in the exercise, either jointly or otherwise, of any or all of their powers for the purpose of financing (including the issuance of bonds, notes or other obligations and giving security therefor), planning, undertaking, owning, constructing, operating or contracting with respect to a housing project or projects located within the boundaries of any one or more of said authorities. For such purpose an authority may by resolution prescribe and authorize any other housing  authority or authorities, so joining or cooperating with it, to act on behalf with respect to any or all of such powers. Any authorities joining or cooperating with one another may by resolutions appoint from among the commissioners of such authorities an executive committee with full power to act on behalf of such authorities with respect to any or all of their powers, as prescribed by resolutions of such authorities. (1935, c. 456, s. 10; 1943, c. 636, s. 2.)



§ 157-11. Eminent domain.

§ 157‑11.  Eminent domain.

The authority shall have the right to acquire by eminent domain any real property, including fixtures and improvements, which it may deem necessary to carry out the purposes of this Article after the adoption by it of a resolution declaring that the acquisition of the property described therein is in the public interest and necessary for public use. The authority may exercise the power of eminent domain pursuant to the provisions of Chapter 40A.

Property already devoted to a public use may be acquired, provided, that no property belonging to any city or municipality or to any government may be acquired without its consent and that no property belonging to a public utility corporation may be acquired without the approval of the commission or other officer or tribunal, if any there be, having regulatory power over such corporation. (1935, c. 456, s. 11; 1981, c. 919, s. 25.)



§ 157-12. Acquisition of land for government.

§ 157‑12.  Acquisition of land for government.

The authority may acquire by purchase or by the exercise of its power of eminent domain, as aforesaid, any property real or personal for any housing project being constructed or operated by a government. The authority upon such terms and conditions, with or without consideration, as it shall determine, may convey title or deliver possession of such property so acquired or purchased to such government for use in connection with such housing project. (1935, c. 456, s. 12.)



§ 157-13. Zoning and building laws.

§ 157‑13.  Zoning and building laws.

All housing projects of an authority shall be subject to the planning, zoning, sanitary and building laws, ordinances and regulations applicable to the locality in which the housing project is situated. (1935, c. 456, s. 13.)



§ 157-14. Types of bonds authority may issue.

§ 157‑14.  Types of bonds authority may issue.

An authority shall have power to issue bonds from time to time in its discretion for any of its corporate purposes. An authority shall also have power to issue or exchange refunding bonds for the purpose of paying, retiring, extending or renewing bonds previously issued by it. An authority may issue such types of bonds as it may determine, including (without limiting the generality of the foregoing) bonds on which the principal and interest are payable from income and revenues of the authority and from grants or contributions from the federal government or other source. Such income and revenues securing the bonds may be:

(1)        Exclusively the income and revenues of the housing project financed in whole or in part with the proceeds of such bonds;

(2)        Exclusively the income and revenues of certain designated housing projects, whether or not they are financed in whole or in part with the proceeds of such bonds; or

(3)        The income and revenues of the authority generally.

Any such bonds may be additionally secured by a pledge of any income or revenues of the authority, or a mortgage of any housing project, projects or other property of the authority.

Neither the commissioners of an authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. The bonds and other obligations of an authority (and such bonds and obligations shall so state in their face) shall not be a debt of any city or municipality and neither the State nor any such city or municipality shall be liable thereon, nor in any event shall such bonds or obligations be payable out of any funds or properties other than those of said authority. The bonds shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation of the laws of the State. Bonds may be issued under this Article notwithstanding any debt or other limitation prescribed in any statute.

This Article without reference to other statutes of the State shall constitute full and complete authority for the authorization, issuance, delivery and sale of bonds hereunder and such authorization, issuance, delivery and sale shall not be subject to any conditions, restrictions or limitations imposed by any other law whether general, special or local. (1935, c. 456, s. 14; 1939, c. 150, s. 2.)



§ 157-15. Form and sale of bonds.

§ 157‑15.  Form and sale of bonds.

The bonds of the authority shall be authorized by its resolution and shall be issued in one or more series and shall bear such date or dates, mature at such time or times, not exceeding 60 years from their respective dates, bear interest at such rate or rates, be in such denominations (which may be made interchangeable), be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption (with or without premium) as such resolution or its trust indenture or mortgage may provide.

The bonds may be sold at public or private sale; provided, however, that no public sale shall be held unless notice thereof is published once at least 10 days prior to such sale in a newspaper having a general circulation in the city in which the authority is located and in a financial newspaper published in the City of New York, New York, or in the City of Chicago, Illinois. The bonds may be sold at such price or prices as the authority shall determine.

Pending the authorization, preparation, execution or delivery of definitive bonds, the authority may issue interim certificates, or other temporary obligations, to the purchaser of such bonds. Such interim certificates, or other temporary obligations, shall be in such form, contain such terms, conditions and provisions, bear such date or dates, and evidence such agreements relating to their discharge or payment or the delivery of definitive bonds as the authority may by resolution, trust indenture or mortgage determine.

In case any of the officers whose signatures appear on any bonds or coupons shall cease to be such officers before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if they had remained in office until such delivery.

The authority shall have power out of any funds available therefor  to purchase any bonds issued by it at a price not more than the principal amount thereof and the accrued interest; provided, however, that bonds payable exclusively from the revenues of a designated project or projects shall be purchased out of any such revenues available therefor. All funds so purchased shall be cancelled. This paragraph shall not apply to the redemption of bonds.

Any provision of any law to the contrary notwithstanding, any bonds, interim certificates, or other obligations issued pursuant to this Article shall be fully negotiable. (1935, c. 456, s. 15; 1971, c. 87, s. 1; 1977, c. 784, s. 2.)



§ 157-16. Provisions of bonds, trust indentures, and mortgages.

§ 157‑16.  Provisions of bonds, trust indentures, and mortgages.

In connection with the issuance of bonds and/or the incurring of any obligation under a lease and in order to secure the payment of such bonds and/or obligations, the authority shall have power:

(1)        To pledge by resolution, trust indenture, mortgage, or other contract, all or any part of its rents, fees, or revenues.

(2)        To covenant against mortgaging all or any part of its property, real or personal, then owned or thereafter acquired, or against permitting or suffering any lien thereon.

(3)        To covenant with respect to limitations on its right to sell, lease or otherwise dispose of any housing project or any part thereof, or with respect to limitations on its right to undertake additional housing projects.

(4)        To covenant against pledging all or any part of its rents, fees and revenues to which its right then exists or the right to which may thereafter come into existence or against permitting or suffering any lien thereon.

(5)        To provide for the release of property, rents, fees and revenues from any pledge or mortgage, and to reserve rights and powers in, or the right to dispose of, property which is subject to a pledge or mortgage.

(6)        To covenant as to the bonds to be issued pursuant to any resolution, trust indenture, mortgage or other instrument and as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof.

(7)        To covenant as to what other, or additional debt, may be incurred by it.

(8)        To provide for the terms, form, registration, exchange, execution and authentication of bonds.

(9)        To provide for the replacement of lost, destroyed or mutilated bonds.

(10)      To covenant that the authority warrants the title to the premises.

(11)      To covenant as to the rents and fees to be charged, the amount (calculated as may be determined) to be raised each year or other period of time by rents, fees, and other revenues and as to the use and disposition to be made thereof.

(12)      To covenant as to the use of any or all of its property, real or personal.

(13)      To create or to authorize the creation of special funds in which there shall be segregated

a.         The proceeds of any loan and/or grant;

b.         All of the rents, fees and revenues of any housing project or projects or parts thereof;

c.         Any moneys held for the payment of the costs of operation and maintenance of any such housing projects or as a reserve for the meeting of contingencies in the operation and maintenance thereof;

d.         Any moneys held for the payment of the principal and interest on its bonds or the sums due under its leases and/or as a reserve for such payments; and

e.         Any moneys held for any other reserves or contingencies; and to covenant as to the use and disposal of the moneys held in such funds.

(14)      To redeem the bonds, and to covenant for their redemption and to provide the terms and conditions thereof.

(15)      To covenant against extending the time for the payment of its bonds or interest thereon, directly or indirectly, by any means or in any manner.

(16)      To prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given.

(17)      To covenant as to the maintenance of its property, the replacement thereof, the insurance to be carried thereon and the use and disposition of insurance moneys.

(18)      To vest in an obligee of the authority the right, in the event of the failure of the authority to observe or perform any covenant on its part to be kept or performed, to cure any such default and to advance any moneys necessary for such purpose, and the moneys so advanced may be made an additional obligation of the authority with such interest, security and priority as may be provided in any trust indenture, mortgage, lease or contract of the authority with reference thereto.

(19)      To covenant and prescribe as to the events of default and terms and conditions upon which any or all of its bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived.

(20)      To covenant as to the right, liabilities, powers and duties  arising upon the breach by it of any covenant, condition, or obligation.

(21)      To covenant to surrender possession of all or any part of any housing project or projects upon the happening of an event of default (as defined in the contract) and to vest in an obligee the right without judicial proceedings to take possession and to use, operate, manage and control such housing projects or any part thereof, and to collect and receive all rents, fees and revenues arising therefrom in the same manner as the authority itself might do and to dispose of the moneys collected in accordance with the agreement of the authority with such obligee.

(22)      To vest in a trustee or trustees the right to enforce any covenant made to secure, to pay, or in relation to the bonds, to provide for the powers and duties of such trustee or trustees, to limit liabilities thereof and to provide the terms and conditions upon which the trustee or trustees or the holders of bonds or any proportion of them may enforce any such covenant.

(23)      To make covenants other than in addition to the covenants herein expressly authorized, of like or different character.

(24)      To execute all instruments necessary or convenient in the exercise of the powers herein granted or in the performance of its covenants or duties, which may contain such covenants and provisions, in addition to those above specified as the government or any purchaser of the bonds of the authority may reasonably require.

(25)      To make such covenants and to do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds, or in the absolute discretion of the authority tend to make the bonds more marketable; notwithstanding that such covenants, acts or things may not be enumerated herein; it being the intention hereof to give the authority power to do all things in the issuance of bonds, in the provisions for their security that are not inconsistent with the Constitution of the State and no consent or approval of any judge or court shall be required thereof. (1935, c. 456, s. 16; 1979, c. 690, ss. 2, 3.)



§ 157-17. Power to mortgage when project financed with governmental aid.

§ 157‑17.  Power to mortgage when project financed with governmental aid.

In connection with the interim or permanent financing of any project to be permanently financed in whole or in part by a government, or the permanent financing of which is to be secured by a pledge of a government commitment for rental assistance payments, the authority shall also have the power, subject to the consent or approval of any government providing such financing or making such commitment for rental assistance payments, to mortgage all or any part of its property, real or personal, then owned or thereafter acquired,  and thereby:

(1)        To vest in a government the right, upon the happening of an event of default (as defined in such mortgage), to foreclose such mortgage through judicial proceedings or through the exercise of a power of sale without judicial proceedings, so long as a government shall be the holder of any of the bonds secured by such mortgage.

(2)        To vest in a trustee or trustees the right, upon the happening of an event of default (as defined in such mortgage), to foreclose such mortgage through judicial proceedings or through the exercise of a power of sale without judicial proceedings.

(3)        To vest in other obligees the right to foreclose such mortgage by judicial proceedings.

(4)        To vest in an obligee, including a government, the right in foreclosing any mortgage as aforesaid, to foreclose such mortgage as to all or such part or parts of the property covered thereby as such obligee (in its absolute discretion) shall elect; the institution, prosecution and conclusion of any such foreclosure proceedings and/or the sale of any such  parts of the mortgaged property shall not affect in any manner or to any extent the lien of the mortgage on the parts of the mortgaged property not included in such proceedings or not sold as aforesaid. (1935, c. 456, s. 17; 1977, c. 784, s. 3.)



§ 157-17.1. Approval of mortgages by Local Government Commission; considerations; rules and regulations.

§ 157‑17.1.  Approval of mortgages by Local Government Commission; considerations; rules and regulations.

(a)        With the exception of mortgages under G.S. 157‑17, no housing authority may execute any mortgage authorized by this Chapter without the approval of the Local Government Commission.

(b)        The Local Government Commission shall consider, in any application by a housing authority for approval of a mortgage, the following issues:

(1)        The value of the property, and any other secured indebtedness upon the property;

(2)        The ability of the authority to repay the indebtedness secured by the mortgage;

(3)        Any other issues it deems necessary to insure the financial soundness of the housing authority.

(c)        The Local Government Commission shall adopt rules and regulations to implement this section. (1979, c. 690, s. 5.)



§ 157-18. Remedies of an obligee of authority.

§ 157‑18.  Remedies of an obligee of authority.

An obligee of the authority shall have the right in addition to all other rights which may be conferred on such obligee subject only to any contractual restrictions binding upon such obligee:

(1)        By mandamus, suit, action or proceeding in law or equity (all of which may be joined in one action) to compel the authority, and the commissioners, officers, agents or employees thereof to perform each and every term, provision and covenant contained in any contract of the authority, and to require the carrying out of any or all covenants and agreements of the authority and the fulfillment of all duties imposed upon the authority by this Article.

(2)        By suit, action or proceeding in equity to enjoin any acts or things which may be unlawful, or the violation of any of the rights of such obligee of the authority.

(3)        By suit, action or proceeding in any court of competent jurisdiction to cause possession of any housing project or any part thereof to be surrendered to any obligee having the right to such possession pursuant to any contract of the authority. (1935, c. 456, s. 18.)



§ 157-19. Additional remedies conferrable by mortgage or trust indenture.

§ 157‑19.  Additional remedies conferrable by mortgage or trust indenture.

Any authority shall have power by its trust indenture, mortgage, lease or other contract to confer upon any obligee holding or representing a specified amount in bonds, lease or other obligations the right upon the happening of an "event of default" as defined in such instrument:

(1)        By suit, action or proceeding in any court of competent jurisdiction to obtain the appointment of a receiver of any housing project of the authority or any part or parts thereof. If such receiver be appointed, he may enter and take possession of such housing project or any part or parts thereof and operate and maintain same, and collect and receive all fees, rents, revenues, or other charges thereafter arising therefrom in the same manner as the authority itself might do and shall keep such moneys in a separate account or accounts and apply the same in accordance with the obligations of the authority as the court shall direct.

(2)        By suit, action or proceeding in any court of competent jurisdiction to require the authority and the commissioners thereof to account as if it and they were the trustees of an express trust. (1935, c. 456, s. 19.)



§ 157-20. Remedies cumulative.

§ 157‑20.  Remedies cumulative.

All the rights and remedies hereinabove conferred shall be cumulative and in addition to all other rights and remedies that may be conferred upon such obligee of the authority by law or by any contract with the authority. (1935, c. 456, s. 20.)



§ 157-21. Limitations on remedies of obligee.

§ 157‑21.  Limitations on remedies of obligee.

All property of the authority shall be exempt from levy and sale by virtue of an execution, and no execution shall issue against the same. No judgment against the authority shall be a charge or lien against its property, real or personal. The provisions of this section shall not apply to or limit the right of obligees of any mortgage of the authority provided for in G.S. 157‑17, after foreclosure sale thereunder, to obtain a judgment or decree for any deficiency due on the indebtedness secured thereby and to issue execution on the credit  of the authority. Such deficiency judgment or decree shall be a lien and charge upon the property of the authority, which may be levied on and sold by virtue of an execution or other judicial process for the purpose of satisfying such deficiency judgment or decree. (1935, c. 456, s. 21; 1979, c. 690, s. 4.)



§ 157-22. Title obtained at foreclosure sale subject to agreement with government.

§ 157‑22.  Title obtained at foreclosure sale subject to agreement with government.

Notwithstanding anything in this Article to the contrary, any purchaser or purchasers at a sale of real or personal property of the authority whether pursuant to any foreclosure of a mortgage, pursuant to judicial process or otherwise, shall obtain title subject to any contract between the authority and a government relating to the supervision by a government of the operation and maintenance of such property and the construction of improvements thereon. (1935, c. 456, s. 22.)



§ 157-23. Contracts with federal government.

§ 157‑23.  Contracts with federal government.

In addition to the powers conferred upon the authority by other provisions of this Article, the authority is empowered to borrow money and/or accept grants from the federal government for or in aid of the construction of any housing project which such authority is authorized by this Article to undertake, to take over any land acquired by the federal government for the construction of a housing project, to take over or lease or manage any housing project constructed or owned by the federal government, and to these ends, to  enter into such contracts, mortgages, trust indentures, leases or other agreements as the federal government may require including agreements that the federal government shall have the right to supervise and approve the construction, maintenance and operation of such housing project. It is the purpose and intent of this Article to authorize every authority to do any and all things necessary to secure the financial aid and the cooperation of the federal government in the construction, maintenance and operation of any housing project which the authority is empowered by this Article to undertake. (1935, c. 456, s. 23.)



§ 157-24. Security for funds deposited by authorities.

§ 157‑24.  Security for funds deposited by authorities.

The authority may by resolution provide that

(1)        All moneys deposited by it shall be secured by obligations of the United States or of the State of a market value equal at all times to the amount of such deposits or

(2)        By any securities in which savings banks may legally invest funds within their control or

(3)        By an undertaking with such sureties as shall be approved by the authority faithfully to keep and pay over upon the order of the authority any such deposits and agreed interest thereon, and all banks and trust companies are authorized to give any such security for such deposits. (1935, c. 456, s. 24.)



§ 157-25. Housing bonds, legal investments and security.

§ 157‑25.  Housing bonds, legal investments and security.

The State and all public officers, municipal corporations, political subdivisions, and public bodies, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations, and other persons carrying on an insurance business, and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds issued by a housing authority established (or hereafter established) pursuant to this Article or issued by any public housing authority or agency in the United States, when such bonds are secured by a pledge of annual contributions to be paid by the United States government or any agency thereof, or bonds which may be issued notwithstanding any other limitations of this Chapter, by a not‑for‑profit corporate agency of a housing authority secured by rentals payable pursuant to section 23 of the United States Housing Act of 1937, as amended, or by rental assistance payments under any other section of said act, as amended, and any such bonds shall be authorized security for all public deposits and shall be fully negotiable in this State; it being the purpose of this Article to authorize any persons, firms, corporations, associations, political subdivisions, bodies and officers, public or private, to use any funds owned or controlled by them, including (but not limited to) sinking, insurance, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purchase of any such bonds and that any such bonds shall be authorized security for all public deposits and shall be fully negotiable in this State: Provided, however, that nothing contained in this Article shall be construed as relieving any person, firm or corporation from any duty of exercising reasonable care in selecting securities. (1935, c. 456, s. 25; 1941, c. 78, s. 3; 1971, c. 1161; 1977, c. 784, s. 4.)



§ 157-26. Tax exemptions.

§ 157‑26.  Tax exemptions.

An authority is a local government agency and is exempt from taxation to the same extent as a unit of local government. Property owned by an authority is exempt from taxation in accordance with Article V, § 2 of the North Carolina Constitution. Bonds and other obligations issued by an authority or its corporate agent authorized by this Article to exercise its powers are declared to be issued for a public purpose and to be public instrumentalities. These obligations are exempt from all State, county, and municipal taxation or assessment, direct or indirect, general or special, whether imposed for the purpose of general revenue or otherwise, excluding inheritance and gift taxes, income taxes on the gain from the transfer of the obligations, and franchise taxes. The interest on the obligations is not subject to taxation as income. (1935, c. 456, s. 26; 1953, c. 907; 1973, c. 695, s. 7; 1977, c. 784, s. 5; 1995, c. 46, s. 17.)



§ 157-26.1. Exemption from real estate licensure requirements.

§ 157‑26.1.  Exemption from real estate licensure requirements.

The authority and the regular salaried employees of the authority shall be exempt from the requirements of Chapter 93A of the General Statutes as provided in G.S. 93A‑2(c)(8). (1999‑409, s. 2.)



§ 157-27. Reports.

§ 157‑27.  Reports.

The authority shall at least once a year file with the mayor of the city a report of its activities for the preceding year, and shall make any recommendations with reference to any additional legislation or other action that may be necessary in order to carry out the purposes of this Article. (1935, c. 456, s. 27.)



§ 157-28. Restriction on right of eminent domain; right of appeal preserved; investigation by Utilities Commission.

§ 157‑28.  Restriction on right of eminent domain; right of appeal preserved; investigation by Utilities Commission.

Notwithstanding any finding of public convenience and necessity, either in general or specific, by the terms of this Article, the right of eminent domain shall not be exercised unless and until a certificate of public convenience and necessity for such project has been issued by the Utilities Commission of North Carolina, and the proceedings leading up to the issuing of such certificate of public convenience and necessity, and the right to appeal therefrom shall be as now provided by law and said rights are hereby expressly reserved to all interested parties in said proceedings. In addition to the powers now granted by law to the Utilities Commission of North Carolina, the said Utilities Commission is hereby vested with full power and authority to investigate and examine all projects set up or attempted to be set up under the provisions of this Article and determine the question of the public convenience and necessity for said project. (1935, c. 456, s. 28.)



§ 157-29. Rentals; tenant selections; and summary ejectments.

§ 157‑29.  Rentals; tenant selections; and summary ejectments.

(a)        It is hereby declared to be the policy of this State that each housing authority shall manage and operate its housing projects in an efficient manner so as to enable it to fix the cost of dwelling accommodations for persons of low income at the lowest possible rates consistent with its providing decent, safe, and sanitary dwelling accommodations. No housing authority may construct or operate its housing projects so as to provide revenues for other activities of the city.

(b)        In the operation or management of housing projects, portions of projects, or other housing assistance programs for persons of low income, an authority shall at all times observe the following duties with respect to rentals and tenant selection:

(1)        It may rent or lease dwelling accommodations set aside for persons of low income only to persons who lack the amount of income that is necessary (as determined by the housing authority undertaking the project) to enable them, without financial assistance, to live in decent, safe, and sanitary dwellings, without overcrowding; and

(2)        It may rent or lease dwelling accommodations to persons of low income only at rentals within the financial reach of such persons.

(3)        Repealed by Session Laws 2006‑219, s. 1, effective August 8, 2006.

(3a)      It shall comply with the following targeting requirements:

a.         Not less than forty percent (40%) of the families admitted to its public housing program from its waiting list in its fiscal year shall be extremely low‑income families with incomes at or below thirty percent (30%) of the area median income. For purposes of this section, this shall be known as the "basic targeting requirement".

b.         To the extent provided in sub‑subdivisions c. and d. of this subdivision, the admission of extremely low‑income families to its  Section 8 voucher program during the same fiscal year shall be credited against the basic targeting requirement. For purposes of this section, "Section 8" refers to Section 8 of the U.S. Housing Act of 1937 as amended.

c.         If admissions of extremely low‑income families to its Section 8 voucher program during its fiscal year  exceed the seventy‑five percent (75%) minimum targeting requirement for its Section 8 voucher program, the excess shall be credited against its basic targeting requirement for the same fiscal year.

d.         The fiscal year credit for Section 8 voucher program admissions that exceeded the minimum Section 8 voucher program targeting requirement shall not exceed the lower of any of the following:

1.         Ten percent (10%) of its waiting list admissions during its fiscal year.

2.         Ten percent (10%) of waiting list admissions to its Section 8 tenant‑based assistance program during its fiscal year.

3.         The number of qualifying low‑income families who, during the fiscal year, commence occupancy of its public housing units that are located in census tracts with a poverty rate of thirty percent (30%) or more. For purposes of this sub‑sub‑subdivision, qualifying low‑income family means a low‑income family other than an extremely low‑income family.

(4)        Repealed by Session Laws 2006‑219, s. 1, effective August 8, 2006.

(4a)      Its targeting requirement for tenant‑based assistance shall ensure that not less than seventy‑five percent (75%) of the families admitted to its tenant‑based voucher program from its waiting list during its fiscal year shall be extremely low‑income families with incomes at or below thirty percent (30%) of the area median income.

(c)        An authority may terminate or refuse to renew a rental agreement for a serious or repeated violation of a material term of the rental agreement such as (i) failure to make payments due under the rental agreement, if such payments were properly and promptly calculated according to applicable HUD regulation, whether or not such failure was the fault of the tenant, (ii) failure to fulfill the tenant obligations set forth in 24 C.F.R. Section 966.4(f) or other applicable provisions of federal law as they may be amended from time to time, or (iii) other good cause. Except in the case of failure to make payments due under a rental agreement, fault on the part of a tenant may be considered in determining whether good cause exists to terminate a rental agreement.

(d)        The receipt or acceptance of rent by an authority, with or without knowledge of a prior default or failure by the tenant under a rental agreement, shall not constitute a waiver of that default or failure unless (i) the authority expressly agrees to such waiver in writing, or (ii) within 120 days after obtaining knowledge of the default or failure, the authority fails either to notify the tenant that a violation of the rental agreement has occurred or to exercise one of the authority's remedies for such violation.

(e)        In any summary ejectment action wherein a housing authority alleges that a tenant's lease has been terminated because the tenant, a household member, or a guest has engaged in a criminal activity that threatens the health and safety of others or the peaceful enjoyment of the premises by others, or has engaged in activity involving illegal drugs, as defined in 24 C.F.R. § 966.4, the housing authority may bring an action under Article 7 of Chapter 42 of the General Statutes. (1939, c. 150; 1985, c. 741, s. 2; 1987, c. 464, s. 5; 1989, c. 272; 1995, c. 520, s. 1; 1997‑473, s. 1; 2005‑423, s. 8; 2006‑219, s. 1; 2006‑259, s. 39.)



§ 157-29.1. Fraudulent misrepresentation.

§ 157‑29.1.  Fraudulent misrepresentation.

(a)        Any person whether provider or recipient, or person representing himself as such, who willfully and knowingly and with intent to deceive makes a false statement or representation or who willfully and knowingly and with intent to deceive fails to disclose a material fact and as a result of making a false statement or representation or failing to disclose a material fact obtains, for himself or another person, attempts to obtain for himself or another person, or continues to receive housing assistance in the amount or value of not more than four hundred dollars ($400.00) is guilty of a Class 1 misdemeanor.

(b)        Any person whether provider or recipient, or person representing himself as such, who willfully and knowingly and with intent to deceive makes a false statement or representation or who willfully and knowingly and with intent to deceive fails to disclose a material fact and as a result of making a false statement or representation or failing to disclose a material fact obtains, for himself or another person, or continues to receive housing assistance in the amount or value of more than four hundred dollars ($400.00) is guilty of a Class I felony.

(c)        As used in this section the word "person" means person, association, consortium, body politic, partnership, or other group, entity, or organization. (1985, c. 741, s. 1; 1993, c. 539, s. 1080; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 157-30. Creation and establishment validated.

§ 157‑30.  Creation and establishment validated.

The creation and establishment of housing authorities under the provisions of Chapter 456, Public Laws of 1935, as amended by Chapter 2, Public Laws of 1938, Extra Session, and as further amended by Chapter 150, Public Laws of 1939, and any additional amendments thereto, known as the Housing Authorities Law [G.S. 157‑1 et seq.], together with all proceedings, acts and things heretofore undertaken, performed or done with reference thereto, are hereby validated, ratified, confirmed, approved and declared legal in all respects, notwithstanding any want of statutory authority or any defect or irregularity therein. (1939, c. 118, s. 1; 1941, c. 62, s. 1.)



§ 157-31. Contracts, agreements, etc., validated.

§ 157‑31.  Contracts, agreements, etc., validated.

All contracts, agreements, obligations and undertakings of such housing authorities heretofore entered into relating to financing or aiding in the development, construction, maintenance or operation of any housing project or projects or to obtaining aid therefor from the United States Housing Authority, including (without limiting the generality of the foregoing) loan and annual contributions contracts and leases with the United States Housing Authority, agreements with municipalities or other public bodies (including those which are pledged or authorized to be pledged for the protection of the holders  of any notes or bonds issued by such housing authorities or which are otherwise made a part of the contract with such holders of notes or bonds) relating to cooperation and contributions in aid of housing projects, payments (if any) in lieu of taxes, furnishing of municipal services and facilities, and the elimination of unsafe and insanitary dwellings, and contracts for the construction of housing projects, together with all proceedings, acts and things heretofore undertaken,  performed or done with reference thereto, are hereby validated, ratified, confirmed, approved and declared legal in all respects, notwithstanding any want of statutory authority or any defect or irregularity therein. (1939, c. 118, s. 2; 1941, c. 62, s. 2.)



§ 157-32. Proceedings for issuance, etc., of bonds and notes validated.

§ 157‑32.  Proceedings for issuance, etc., of bonds and notes validated.

All proceedings, acts and things heretofore undertaken, performed or done in or for the authorization, issuance, execution and delivery of notes and bonds by housing authorities for the purpose of financing or aiding in the development or construction of a housing project or projects, and all notes and bonds heretofore issued by housing authorities are hereby validated, ratified, confirmed, approved and declared legal in all respects, notwithstanding any want of statutory authority or any defect or irregularity therein. (1939, c. 118, s. 3; 1941, c. 62, s. 3.)



§ 157-32.1. Other validation of creation, etc.

§ 157‑32.1.  Other validation of creation, etc.

The creation, establishment and organization of housing authorities under the provisions of the Housing Authorities Law (Chapter 456, Public Laws of 1935, as amended, codified as G.S. 157‑1 et seq.), together with all proceedings, acts and things heretofore undertaken or done with reference thereto, are hereby validated and declared legal in all respects. (1943, c. 89, s. 1.)



§ 157-32.2. Other validation of contracts, agreements, etc.

§ 157‑32.2.  Other validation of contracts, agreements, etc.

All contracts, agreements and undertakings of such housing authorities heretofore entered into relating to financing, or aiding in the development or operation of any housing projects, including (without limiting the generality of the foregoing) loan and annual contributions contracts, agency contracts and leases, agreements with municipalities or other public bodies (including those which are pledged or authorized to be pledged for the protection of the holders  of any notes or bonds issued by such housing authorities or which are  otherwise made a part of the contract with such holders of notes or bonds) relating to cooperation in aid of housing projects, payments to public bodies in the State, furnishing of municipal services and facilities and the elimination of unsafe and insanitary dwellings, and contracts for the construction of housing projects, together with all proceedings, acts and things heretofore undertaken or done with reference thereto, are hereby validated and declared legal in all respects. (1943, c. 89, s. 2.)



§ 157-32.3. Other validation of bonds and notes.

§ 157‑32.3.  Other validation of bonds and notes.

All proceedings, acts and things heretofore undertaken or done in or for the authorization, issuance, execution and delivery of notes and bonds by housing authorities for the purpose of financing or aiding in the development or construction of a housing project or projects, and all notes and bonds heretofore issued by housing authorities are hereby validated and declared legal in all respects. (1943, c. 89, s. 3.)



§ 157-32.4. Further validation of contracts, agreements, etc.

§ 157‑32.4.  Further validation of contracts, agreements, etc.

All contracts or agreements of housing authorities heretofore entered into with the federal government or its agencies, and with municipalities or others relating to financial assistance for housing projects in which it was required that loans or advances shall bear an interest rate in excess of six per centum (6%) per annum, or in which a municipality or others had agreed to pay funds equal to the interest in excess of six per centum (6%) per annum are hereby validated, ratified, confirmed, approved and declared legal with respect to the payment of interest in excess of six per centum (6%), and all things done or performed in reference thereto. The housing authorities are hereby authorized to assume the full obligation of the municipalities under the contracts or agreements with reference to interest in excess of six per centum (6%), and to reimburse any municipality which has made any interest payment under such contracts or agreements. (1971, c. 87, s. 2.)



§ 157-33. Notice, hearing and creation of authority for a county.

§ 157‑33.  Notice, hearing and creation of authority for a county.

Any 25 residents of a county may file a petition with the clerk of the board of county commissioners setting forth that there is a need for an authority to function in the county. Upon the filing of such a petition such clerk shall give notice of the time, place and purposes of a public hearing at which the board of county commissioners will determine the need for an authority in the county. Such notice shall be given at the county's expense by publishing a notice, at least 10 days preceding the day on which the hearing is to  be held, in a newspaper having a general circulation in the county or, if there be no such newspaper, by posting such a notice in at least three public places within the county, at least 10 days preceding the day on which the hearing is to be held.

Upon the date fixed for said hearing to be held upon notice as provided herein, an opportunity to be heard shall be granted to all residents and taxpayers of the county and to all other interested persons. After such a hearing, the board of county commissioners shall determine (i) whether insanitary or unsafe inhabited dwelling accommodations exist in the county and/or (ii) whether there is a lack of safe or sanitary dwelling accommodations in the county available for all the inhabitants thereof. In determining whether dwelling accommodations are unsafe or insanitary, the board of county commissioners shall take into consideration the following: the physical condition and age of the buildings; the degree of overcrowding; the percentage of the land coverage; the light and air available to the inhabitants of such dwelling accommodations; the size and arrangement of the rooms; the sanitary facilities; and the extent to which conditions exist in such buildings which endanger life or property by fire or other causes.

If it shall determine that either or both of the above enumerated conditions exist, the board of county commissioners shall adopt a resolution so finding (which need not go into any detail other than the mere finding) and shall thereupon either (i) determine that the board of county commissioners shall itself constitute and act ex officio as an authority or (ii) appoint, as hereinafter provided, not less than five nor more than nine commissioners to act as an authority. Said authority shall be a public body and a body corporate  and politic upon the completion of the taking of the following proceedings:

The commissioners shall present to the Secretary of State an application signed by them, which shall set forth (without any detail other than the mere recital)

(1)        That a notice has been given and public hearing has been held as aforesaid, that the board of county commissioners made the aforesaid determination after such hearing and appointed them as commissioners;

(2)        The name, and official residence of each of the commissioners, together with a certified copy of the appointment evidencing their right to office, the date and place of induction into and taking oath of office, and that they desire the housing authority to become a public body and a body corporate and politic under this Article;

(3)        The term of office of each of the commissioners, except where the authority consists of the board of county commissioners ex officio;

(4)        The name which is proposed for the corporation; and

(5)        The location of the principal office of the proposed corporation.

The application shall be subscribed and sworn to by each of said commissioners before an officer authorized by the laws of the State to take and certify oaths, who shall certify upon the application that he personally knows the commissioners and knows them to be the officers as asserted in the application, and that each subscribed and swore thereto in the officer's presence. The Secretary of State shall examine the application and if he finds that the name proposed for the corporation is not identical with that of a person or of any other corporation of this State or so nearly similar as to lead to confusion and uncertainty he shall receive and file it and shall record it in an appropriate book of record in his office.

When the application has been made, filed and recorded, as herein provided, the authority shall constitute a public body and a body corporate and politic under the name proposed in the application; the Secretary of State shall make and issue to the said commissioners, a certificate of incorporation pursuant to this Article, under the seal of the State, and shall record the same with the application.

If the board of county commissioners, after a hearing as aforesaid, shall determine that neither of the above enumerated conditions exist, it shall adopt a resolution denying the petition. After three months shall have expired from the date of the denial of any such petitions, subsequent petitions may be filed as aforesaid and new hearings and determinations made thereon.

In any suit, action or proceeding involving the validity or enforcement of, or relating to any contract of the authority, the authority shall be conclusively deemed to have been established in accordance with the provisions of this Article upon proof of the issuance of the aforesaid certificate by the Secretary of State. A copy of such certificate, duly certified by the Secretary of State, shall be admissible in evidence in any such suit, action or proceeding, and shall be conclusive proof of the filing and contents thereof. (1941, c. 78, s. 4; 1943, c. 636, s. 7; 1969, c. 785, s. 1; 1981, c. 21, s. 1.)



§ 157-34. Commissioners and powers of authority for a county.

§ 157‑34.  Commissioners and powers of authority for a county.

The commissioners of a housing authority created for a county may be appointed and removed by the board of county commissioners of the county in the same manner as the commissioners of a housing authority created for a city may be appointed and removed by the mayor; provided, that the board of county commissioners may determine in the case of any authority for its county that the board of county commissioners itself shall constitute and act ex officio as the authority. The board of county commissioners may at any time by resolution or ordinance increase or decrease the membership of an authority, within the limitations prescribed in G.S. 157‑33. Except as otherwise provided herein, each housing authority created for a county and the commissioners thereof shall have the same functions, rights, powers, duties and limitations provided for housing authorities created for cities and the commissioners of such housing authorities: Provided, that for such purposes the term "mayor" or "council" as used in the housing authorities law and any amendments thereto shall be construed as meaning "board of county commissioners," the term "city clerk" as used therein shall be construed as meaning "clerk of the board of county commissioners" and the term "city" as used therein shall be construed as meaning "county" unless a different meaning clearly appears from the context: Provided, further, that a housing authority created for a county shall not be subject to the limitations provided in subdivision (4) of G.S. 157‑29 of the housing authorities law with respect to housing projects for farmers of low income. (1941, c. 78, s. 4; 1969, c. 785, s. 2; 1981, c. 21, s. 2.)



§ 157-35. Creation of regional housing authority.

§ 157‑35.  Creation of regional housing authority.

If the board of county commissioners of each of two or more contiguous counties having an aggregate population of more than 60,000 by resolution declares that there is a need for one housing authority to be created for all of such counties to exercise powers and other functions herein prescribed for a housing authority in such counties, a public body corporate and politic to be known as a regional housing authority for all of such counties shall (after the commissioners thereof file an application with the Secretary of State as hereinafter provided) thereupon exist for and exercise its powers and other functions in such counties; and thereupon any housing authority created for any of such counties shall cease to exist except for the purpose of winding up its affairs and executing a deed to the regional housing authority as hereinafter provided: Provided, that the board of county commissioners shall not adopt a resolution as aforesaid if there is a county housing authority created for such county which has any bonds or notes outstanding unless first, all holders of such bonds and notes consent in writing to the substitution of such regional housing authority in lieu of such county housing authority on all such bonds and notes; and second, the commissioners of such county housing authority adopt a resolution consenting to the transfer of all the rights, contracts, obligations, and property, real and personal, of such county housing authority to such regional housing authority as hereinafter provided: Provided, further, that when the above conditions are complied with and such regional housing authority is created and authorized to exercise its powers and other functions, all rights, contracts, agreements, obligations, and property, real and personal, of such county housing authority shall be in the name of and vest in such regional housing authority, and all obligations of such county housing authority shall be the obligations of such regional housing authority and all rights and remedies of any person against such county housing authority may be asserted, enforced, and prosecuted against such regional housing authority to the same extent as they might have been asserted, enforced, and prosecuted against such county housing authority. When any real property of a county housing authority vests in a regional housing authority as provided above, the county housing authority shall execute a deed of such property to the regional housing authority which thereupon shall file such deed in the office provided for the filing of deeds: Provided, that nothing contained in this sentence shall affect the vesting of property in the regional housing authority as provided above.

The board of county commissioners of each of two or more said contiguous counties shall by resolution declare that there is a need for one regional housing authority to be created for all of such counties to exercise powers and other functions herein prescribed in such counties, if such board of county commissioners finds (and only if it finds)

(1)        Insanitary or unsafe dwelling accommodations exist in the area of its respective county and/or there is a lack of safe or sanitary dwelling accommodations in the county available for all the inhabitants thereof and

(2)        That a regional housing authority for the proposed region would be a more efficient or economical administrative unit than a housing authority for an area having a smaller population to carry out the purposes of the housing authorities law and any amendments thereto, in such county.

In determining whether dwelling accommodations are unsafe or insanitary, the board of county commissioners shall take into consideration the following: the physical condition and age of the buildings; the degree of overcrowding; the percentage of land coverage; the light and air available to the inhabitants of such dwelling accommodations; the size and arrangement of the rooms; the sanitary facilities; and the extent to which conditions exist in such buildings which endanger life or property by fire or other causes.

If it shall determine that both (1) and (2) of the above enumerated conditions exist, the board of county commissioners shall adopt a resolution so finding (which need not go into any detail other than the mere finding). After the appointment, as hereinafter provided, of the commissioners to act as the regional housing authority, said authority shall be a public body and a body corporate and politic upon the completion of the taking of the following proceedings:

The commissioners shall present to the Secretary of State an application signed by them, which shall set forth (without any detail other than the mere recital)

(1)        That the boards of county commissioners made the aforesaid determination and that they have been appointed as commissioners;

(2)        The name, and official residence of each of the commissioners, together with a certified copy of the appointment evidencing their right to office, the date and place of induction into and taking oath of office, and that they desire the housing authority to become a public body and a body corporate and politic under this Article;

(3)        The term of office of each of the commissioners;

(4)        The name which is proposed for the corporation; and

(5)        The location of the principal office of the proposed corporation.

The application shall be subscribed and sworn to by each of said commissioners before an officer authorized by the laws of the State to take and certify oaths, who shall certify upon the application that he personally knows the commissioners and knows them to be the officers as asserted in the application, and that each subscribed and swore thereto in the officer's presence. The Secretary of State shall examine the application and if he finds that the name proposed for the corporation is not identical with that of a person or of any other corporation of this State or so nearly similar as to lead to confusion and uncertainty he shall receive and file it and shall record it in an appropriate book of record in his office.

When the application has been made, filed and recorded, as herein provided, the authority shall constitute a public body and a body corporate and politic under the name proposed in the application; the Secretary of State shall make and issue to the said commissioners, a certificate of incorporation pursuant to this Article, under the seal of the State, and shall record the same with the application.

In any suit, action or proceeding involving the validity or enforcement of, or relating to any contract of the regional housing authority, the regional housing authority shall be conclusively deemed to have been established in accordance with the provisions of this Article upon proof of the issuance of the aforesaid certificate by the Secretary of State. A copy of such certificate, duly certified by the Secretary of State, shall be admissible in evidence in any such suit, action or proceeding, and shall be conclusive proof of the filing and contents thereof. (1941, c. 78, s. 4; 1943, c. 636, ss. 3, 7; 1998‑217, s. 20.)



§ 157-36. Commissioners of regional housing authority.

§ 157‑36.  Commissioners of regional housing authority.

(a)        The board of county commissioners of each county included in a regional housing authority shall appoint one person as a commissioner of such authority, and each such commissioner to be first appointed by the board of county commissioners of a county may be appointed at or after the time of the adoption of the resolution declaring the need for such regional housing authority or declaring the need for the inclusion of such county in the area of operation of such regional housing authority. When the area of operation of a regional housing authority is increased to include an additional county or counties as provided in this Article, the board of county commissioners of each such county shall thereupon appoint one additional person as a commissioner of the regional housing authority. The board of county commissioners of each county shall appoint the successor of the commissioner appointed by it.

(b)        The commissioners of the regional housing authority shall appoint as a commissioner at least one person who is directly assisted by the authority unless the authority's rules require that the person be elected by other persons who are assisted by the authority. However, there shall be no requirement to appoint such a person if the authority: (i) operates less than 300 public housing units, (ii) provides reasonable notice to all resident advisory boards within the authority's area of operation of the opportunity for at least one person who is directly assisted by the authority to serve as a commissioner, and (iii) within a reasonable time after receipt of the notice by the resident advisory boards, has not been notified of the intention of any such person to serve. The commissioners of the regional housing authority shall appoint successors of the commissioner appointed by them and shall fill any vacancies. A certificate of the appointment signed by the chair of the commissioners of the regional housing authority shall be conclusive evidence of the due and proper selection of the commissioner. If the commissioner directly assisted by the regional housing authority ceases to receive such assistance, the commissioner's office shall be abolished and another person who is directly assisted by the regional housing authority shall be appointed by the commissioners of the regional housing authority.

(c)        No commissioner who is also a person directly assisted by the regional housing authority shall be qualified to vote on matters affecting his or her official conduct or matters affecting his or her own individual tenancy, as distinguished from matters affecting tenants in general.

(d)        If any county is excluded from the area of operation of a regional housing authority, the office of the commissioner of such regional housing authority appointed by the board of county commissioners of such county shall be thereupon abolished. If the person appointed as a commissioner under subsection (b) of this section resides in a county that is excluded from the authority's area of operation, the office of that commissioner shall be abolished and another person residing within the authority's area of operation shall be appointed.

(e)        A certificate of the appointment of any commissioner signed by the chair of the board of county commissioners (or the appointing officer) shall be conclusive evidence of the due and proper appointment of such commissioner.

(f)         If the area of operation of a regional housing authority consists at any time of an even number of counties, except as provided in subsection (g) of this section, the Governor shall appoint one additional commissioner to such regional housing authority whose term of office shall be as herein provided for a commissioner of a regional housing authority, except that such term shall end at any earlier time that the area of operation of the regional housing authority shall be changed to consist of an odd number of counties. The Governor shall likewise appoint each person to succeed such additional commissioner. A certificate of the appointment of any such additional commissioner shall be signed by the Governor and filed with the Secretary of State. A copy of such certificate, duly certified by the Secretary of State, shall be conclusive evidence of the due and proper appointment of such additional commissioner.

(g)        If the membership of the board of commissioners consists of an even number as a result of the appointment of a person who is directly assisted by the regional housing authority, the Governor shall appoint one additional commissioner to the authority whose term of office shall be as herein provided for a commissioner of an authority, except that such term shall end at any earlier time that the area of operation of the authority shall be changed to consist of an even number of counties. A certificate of the appointment shall be signed and filed as provided in subsection (f) of this section. The Governor shall appoint successors to the additional commissioner and shall fill any vacancies.

(h)        The commissioners of a regional housing authority shall be appointed for terms of five years except that all vacancies shall be filled for the unexpired terms. Each commissioner shall hold office until his or her successor has been appointed and has qualified.

(i)         For inefficiency or neglect of duty or misconduct in office, a commissioner of a regional housing authority may be removed by the appointing authority. The commissioner shall have been given a copy of the charges against him or her at least 10 days prior to the hearing thereon and shall have had an opportunity to be heard in person or by counsel.

(j)         The commissioners appointed as aforesaid shall constitute the regional housing authority, and the powers of such authority shall be vested in such commissioners in office from time to time.

(k)        The commissioners of a regional housing authority shall elect a chair from among the commissioners and shall have power to select or employ such other officers and employees as the regional housing authority may require. A majority of the commissioners of a regional housing authority shall constitute a quorum of such authority for the purpose of conducting its business and exercising its powers and for all other purposes. (1941, c. 78, s. 4; 1943, c. 636, s. 4; 1999‑146, s. 2.)



§ 157-37. Powers of regional housing authority.

§ 157‑37.  Powers of regional housing authority.

Except as otherwise provided herein, a regional housing authority and the commissioners thereof shall, within the area of operation of such regional housing authority, have the same functions, rights, powers, duties and limitations provided for housing authorities created for cities or counties and the commissioners of such housing authorities: Provided, that for such purposes the term "mayor" or "council" as used in the Housing Authorities Law and any amendments thereto shall be construed as meaning "board of county commissioners," the term "city clerk" as used therein shall be construed as meaning "clerk of the board of county commissioners" and the term "city" as used therein shall be construed as meaning "county" unless a different meaning clearly appears from the context: Provided, further, that a regional housing authority shall not be subject to the limitations provided in subdivision (4) of G.S. 157‑29 of the Housing Authorities Law with respect to housing projects for farmers of low income. Except as otherwise provided in this Article, all the provisions of law applicable to housing authorities created for counties and the commissioners of such authorities shall be applicable to regional housing authorities and the commissioners thereof. (1941, c. 78, s. 4; 1943, c. 636, s. 6.)



§ 157-38. Rural housing projects.

§ 157‑38.  Rural housing projects.

Housing authorities created for counties and regional housing authorities are specifically empowered and authorized to borrow money, accept grants and exercise their other powers to provide housing for farmers of low income. In connection with such projects, such housing authorities may enter into such lease or purchase agreements, accept such conveyances and rent or sell dwellings forming part of such projects to or for farmers of low income, as such housing authority deems necessary in order to assure the achievement of the objectives of this Article. Such leases, agreements or conveyances may include such covenants as the housing authority deems appropriate regarding such dwellings and the tracts of land described in any such instrument, which covenants shall be deemed to run with the land where the housing authority deems it necessary and the parties to such instrument so stipulate. Nothing contained in this section shall be construed as limiting any other powers of any housing authority. (1941, c. 78, s. 4.)



§ 157-39. Housing applications by farmers.

§ 157‑39.  Housing applications by farmers.

The owner of any farm operated, or worked upon, by farmers of low income in need of safe and sanitary housing may file an application with a housing authority of a county or a regional housing authority requesting that it provide for a safe and sanitary dwelling or dwellings for occupancy by such farmers of low income. Such applications shall be received and examined by housing authorities in connection with the formulation of projects or programs to provide housing for farmers of low income. (1941, c. 78, s. 4.)



§ 157-39.1. Area of operation of city, county and regional housing authorities.

§ 157‑39.1.  Area of operation of city, county and regional housing authorities.

(a)        The boundaries or area of operation of a housing authority created for a city shall include said city and the area within 10 miles from the territorial boundaries of said city, but in no event shall it include the whole or a part of any other city, except as otherwise provided herein.  Notwithstanding the previous sentence, a housing authority created for a city may operate and perform any of its lawful functions within any other city that has a common boundary with a city creating an authority when requested to do so by resolution of the governing body of such other city.  The area of operation or boundaries of a housing authority created for a county shall include all of the county for which it is created and the area of operation or boundaries of a regional housing authority shall include (except as otherwise provided elsewhere in this Article) all of the counties for which such regional housing authority is created and established: Provided, that a county or regional housing authority shall not undertake any housing project or projects within the boundaries of any city unless a resolution shall have been adopted by the governing body of such city (and also by any housing authority which shall have been theretofore established and authorized to exercise its powers in such city) declaring that there is a need for the county or regional housing authority to exercise its power within such city: Provided, that the jurisdiction of any rural housing authority to which the Secretary of State has heretofore issued a certificate of incorporation shall extend to within a distance of one mile of the town or city limits of any town or city having a population in excess of 500, located in any county now or hereafter constituting a part of the territory of such rural housing authority: Provided, further, that this provision shall not affect the jurisdiction of any city housing authority to which the Secretary of State has heretofore issued a certificate of incorporation.  A housing authority created for a county may operate and perform any of its lawful functions anywhere within the municipal boundaries of any city located in whole or in part within the county for which it is created, when requested to do so by resolution of the governing body of such city.

(b)        In any county in which a city housing authority has been established, but where there are portions of the county in which the city is located which are more than 10 miles from the territorial boundaries of the city, the city housing authority is authorized to operate in areas of the county beyond such limit, which are not within another city, upon the adoption of a joint resolution by the city council and the board of county commissioners. Such joint resolution must find that in such additional area, that insanitary or unsafe inhabited dwelling accommodations exist in such area or there is a shortage of safe or sanitary dwelling accommodations in such county available to persons of low income at rentals they can afford. A public hearing on such resolution need be held only by the board of county commissioners.

(c)        A joint resolution adopted under subsection (b) of this section may, in lieu of the appointment provisions of G.S. 157‑5, provide that the board of commissioners of the housing authority shall be composed of nine members, with a number (not less than five) to be appointed by the mayor, and the remainder to be appointed by the board of county commissioners. Such housing authority commissioners shall be subject to removal by the appointing person or board under the procedural requirements of G.S. 157‑8. (1943, c. 636, s. 5; 1961, c. 200, s. 2; 1979, 2nd Sess., c. 1108, ss. 1, 2; 1993, c. 458.)



§ 157-39.2. Increasing area of operation of regional housing authority.

§ 157‑39.2.  Increasing area of operation of regional housing authority.

The area of operation or boundaries of a regional housing authority shall be increased from time to time to include one or more additional contiguous counties not already within a regional housing authority if the board of county commissioners of each of the counties then included in the area of operation of such regional housing authority, the commissioners of the regional housing authority and the board of county commissioners of each such additional county or counties each adopts a resolution declaring that there is a need for the inclusion of such additional county or counties in the area of operation of such regional housing authority. Upon the adoption of such resolutions, any county housing authority created for any such additional county shall cease to exist except for the purpose of winding up its affairs and executing a deed to the regional housing authority as hereinafter provided. Provided, however, that such resolutions shall not be adopted unless the commissioners of such county housing authority adopt a resolution consenting to the transfer of all the rights, contracts, bonds, and property, real and personal, of such county housing authority to such regional housing authority as hereinafter provided: Provided, further, that when the above condition is complied with and the area of operation of such regional housing authority is increased to include such additional county, as hereinabove provided, all rights, contracts, bonds, and property, real and personal, of such county housing authority shall be in the name of and vested in such regional housing authority, all contracts and bonds of such county housing authority shall be the contracts and bonds of such regional housing authority and all rights and remedies of any person against such county housing authority may be asserted, enforced, and prosecuted against such regional housing authority to the same extent as they might have been asserted, enforced, and prosecuted against such county housing authority.

When any real property of a county housing authority vests in a regional housing authority as provided above, the county housing authority shall execute a deed of such property to the regional housing authority which thereupon shall file such deed in the office provided for the filing of deeds: Provided, that nothing contained in this sentence shall affect the vesting of property in the regional housing authority as provided above.

The board of county commissioners of each of the counties in the regional housing authority, the commissioners of the regional housing authority and the board of county commissioners of each such additional county or counties shall by resolution declare that there is a need for the inclusion of such county or counties in the area of operation of the regional housing authority, only if:

(1)        The board of county commissioners of each such additional county or counties find that insanitary or unsafe inhabited dwelling accommodations exist in such county or there is a shortage of safe or sanitary dwelling accommodations in such county available to persons of low income at rentals they can afford, and

(2)        The board of county commissioners of each of the counties then included in the area of operation of the regional housing authority, the commissioners of the regional housing authority and the board of county commissioners of each such additional county or counties find that the regional housing authority would be a more efficient or economical administrative unit if the area of operation of the regional  housing authority is increased to include such additional county or counties. (1943, c. 636, s. 5; 1971, c. 431, s. 1.)



§ 157-39.3. Decreasing area of operation of regional housing authority.

§ 157‑39.3.  Decreasing area of operation of regional housing authority.

The area of operation or boundaries of a regional housing authority shall be decreased from time to time to exclude one or more counties from such area if the board of county commissioners of each of the counties in such area and the commissioners of the regional housing authority each adopt a resolution declaring that there is a need for excluding such county or counties from such area: Provided, that if such action decreases the area of operation of the regional housing authority to only one county, such authority shall thereupon constitute and become a housing authority for such county, in the same manner as though such authority were created, and constituted a public and corporate body for such county pursuant to other provisions of this housing authority law, and the commissioners of such authority shall be thereupon appointed as provided for the appointment of commissioners of a housing authority created for a county.

The board of county commissioners of each of the counties in the area of operation of the regional housing authority and the commissioners of the regional housing authority shall adopt a resolution declaring that there is a need for excluding a county or counties from such area only if:

(1)        Each such board of county commissioners of the counties to remain in the area of operation of the regional housing authority and the commissioners of the regional housing authority find that, because of facts arising or determined subsequent to the time when such area first included the county or counties to be excluded, the regional housing authority would be a more efficient or economical administrative unit if such county or counties were excluded from such area, and

(2)        The board of county commissioners of each county or counties  to be excluded and the commissioners of the regional housing authority each also find that another housing authority for such county or counties would be a more efficient or economical administrative unit to function in such county or counties.

Nothing contained herein shall be construed as preventing a county or counties excluded from the area of operation of a regional housing authority, as provided above, from thereafter being included within the area of operation of any housing authority in accordance with this Article.

Any property held by a regional housing authority within a county or counties excluded from the area of operation of such authority as herein provided, shall, as soon as practicable after the exclusion of said county or counties, respectively, be disposed of by such authority in the public interest. (1943, c. 636, s. 5; 1971, c. 431, s. 2.)



§ 157-39.4. Requirements of public hearings.

§ 157‑39.4.  Requirements of public hearings.

The board of county commissioners of a county shall not adopt any resolution authorized by G.S. 157‑35, 157‑39.1, 157‑39.2 or 157‑39.3 unless a public hearing has first been held which shall conform (except as otherwise provided herein) to the requirements of this Housing Authorities Law for hearings to determine the need for a housing authority of a county: Provided, that such hearings may be held by the board of county commissioners without a petition therefor.

In connection with the issuance of bonds, a regional housing authority may covenant as to limitations on its right to adopt resolutions relating to the increase or decrease of its area of operation. (1943, c. 636, s. 5; 1979, 2nd Sess., c. 1108, s. 3.)



§ 157-39.5. Consolidated housing authority.

§ 157‑39.5.  Consolidated housing authority.

If the governing body of each of two or more municipalities (with a population of less than 500, but having an aggregate population of more than 500) by resolution declares that there is a need for one housing authority for all of such municipalities to exercise in such municipalities the powers and other functions prescribed for a housing authority, a public body corporate and politic to be known as a consolidated housing authority (with such corporate name as it selects) shall thereupon exist for all of such municipalities and exercise its powers and other functions within its area of operation (as herein defined), including the power to undertake projects therein; and thereupon any housing authority created for any of such municipalities shall cease to exist except for the purpose of winding up its affairs and executing a deed of its real property to the consolidated housing authority: Provided, that the creation of a consolidated housing authority and the finding of need therefor shall be subject to the same provisions and limitations of this Housing Authorities Law as are applicable to the creation of a regional housing authority and that all of the provisions of this Housing Authorities Law applicable to regional housing authorities and the commissioners thereof shall be applicable to consolidated housing authorities and the commissioners thereof: Provided, further that the  area of operation or boundaries of a consolidated housing authority shall include all of the territory within the boundaries of each municipality joining in the creation of such authority together with the territory within 10 miles of the boundaries of each such municipality, except that such area of operation may be changed to include or exclude any municipality or municipalities (with its aforesaid surrounding territory) in the same manner and under the same provisions as provided in this Article for changing the area of operation of a regional housing authority by including or excluding a contiguous county or counties: Provided, further, that for all such purposes the term "board of county commissioners" shall be construed as meaning "governing body" except in G.S. 157‑36, where it shall be construed as meaning "mayor" or other executive head of the municipality, the term "county" shall be construed as meaning "municipality," the term "clerk" shall be construed as meaning "clerk  of the municipality or officer with similar duties," the term "region" shall be construed as meaning "area of operation of the consolidated housing authority" and the terms "county housing authority" and "regional housing authority" shall be construed as meaning "housing authority of the city" and "consolidated housing authority," respectively, unless a different meaning clearly appears from the context.

The governing body of any such municipality for which a housing authority has not been created may adopt the above resolution if it first determines that there is a need for a housing authority to function in said municipality, which determination shall be made in the same manner and subject to the same conditions as the determination required by G.S. 157‑4 for the creation of a housing authority for a city: Provided, that after notice given by the clerk (or officer with similar duties) of the municipality, the governing body of the municipality may, without a petition therefor, hold a hearing to determine the need for a housing authority to function therein.

Except as otherwise provided herein, a consolidated housing authority and the commissioners thereof shall, within the area of operation of such consolidated housing authority have the same functions, rights, powers, duties, privileges, immunities and limitations as those provided for housing authorities created for cities, counties, or groups of counties and the commissioners of such  housing authorities, in the same manner as though all the provisions of law applicable to housing authorities created for cities, counties, or groups of counties were applicable to consolidated housing authorities. (1943, c. 636, s. 5; 1961, c. 200, s. 3; 1965, c. 431, s. 3.)



§ 157-39.6. Findings required for authority to operate in municipality.

§ 157‑39.6.  Findings required for authority to operate in municipality.

No governing body of a city or other municipality shall adopt a resolution as provided in G.S. 157‑39.1 declaring that there is a need for a housing authority (other than a housing authority established by such municipality) to exercise its powers within such municipality, unless a public hearing has first been held by such governing body and unless such governing body shall have found in substantially the following terms: (i) that insanitary or unsafe inhabited dwelling accommodations exist in such municipality or that there is a shortage of safe or sanitary dwelling accommodations in such municipality available to persons of low income at rentals they can afford; and (ii) that these conditions can be best remedied through the exercise of the aforesaid housing authority's powers within the territorial boundaries of such municipality: Provided, that such findings shall not have the effect of thereafter preventing such  municipality from establishing a housing authority or joining in the creation of a consolidated housing authority or the increase of the area of operation of a consolidated housing authority. The clerk (or the officer with similar duties) of the city or other municipality shall give notice of the public hearing and such hearing shall be held in the manner provided in G.S. 157‑4 for a public hearing by a council to determine the need for a housing authority in the city.

During the time that, pursuant to these findings, a housing authority has outstanding (or is under contract to issue) any evidences of indebtedness for a project within the city or other municipality, no other housing authority may undertake a project within such municipality without the consent of said housing authority which has such outstanding indebtedness or obligation. (1943, c. 636, s. 5.)



§ 157-39.7. Meetings and residence of commissioners.

§ 157‑39.7.  Meetings and residence of commissioners.

Nothing contained in this Housing Authorities Law shall be construed to prevent meetings of the commissioners of a housing authority anywhere within the perimeter boundaries of the area of operation of the authority or within any additional area where the housing authority is authorized to undertake a housing project, nor to prevent the appointment of any person as a commissioner of the authority who resides within such boundaries or such additional area, and who is otherwise eligible for such appointment under this Housing  Authorities Law. (1943, c. 636, s. 5.)



§ 157-39.8. Agreement to sell as security for obligations to federal government.

§ 157‑39.8.  Agreement to sell as security for obligations to federal government.

In any contract or amendatory or superseding contract for a loan and annual contributions heretofore or hereafter entered into between a housing authority and the federal government with respect to any housing project undertaken by said housing authority, any such housing authority is authorized to make such covenants (including covenants with holders of bonds issued by such authority for purposes of the project involved), and to confer upon the federal government such rights and remedies, as said housing authority deems necessary to assure the fulfillment of the purposes for which the project was undertaken. In any such contract, the housing authority may, notwithstanding any other provisions of law, agree to sell and convey the project (including all lands appertaining thereto) to which such contract relates to the federal government upon the occurrence of such conditions, or upon such defaults on bonds for which any of the annual contributions provided in said contract are pledged, as may be prescribed in such contract, and at a price (which may include the assumption by the federal government of the payment, when due, of the  principal of and interest on outstanding bonds of the housing authority issued for purposes of the project involved) determined as prescribed therein and upon such other terms and conditions as are therein provided. Any such housing authority is hereby authorized to enter into such supplementary contracts, and to execute such conveyances, as may be necessary to carry out the provisions hereof. Notwithstanding any other provisions of law, any contracts or supplementary contracts or conveyances made or executed pursuant to the provisions of this section shall not be or constitute a mortgage within the meaning or for the purposes of any of the laws of the State. (1943, c. 636, s. 5.)



§ 157-40. Finding and declaration of necessity.

Article 2.

Municipal Cooperation and Aid.

§ 157‑40.  Finding and declaration of necessity.

It is hereby declared that insanitary or unsafe dwelling accommodations exist in various areas of the State, and that consequently many persons of low income are forced to reside in such dwelling accommodations; that these conditions cause an increase in and spread of disease and crime and constitute a menace to the health, safety, morals and welfare of the citizens of the State and impair economic values; that the clearance, replanning and reconstruction of  the areas in which insanitary or unsafe housing conditions exist and the providing of safe and sanitary dwelling accommodations for persons of low income are public uses and purposes for which private property may be acquired; that it is in the public interest that work on such projects be instituted as soon as possible in order to relieve unemployment which now constitutes an emergency; and the necessity in the public interest for the provisions hereinafter enacted, is hereby declared as a matter of legislative determination. (1935, c. 408, s. 1.)



§ 157-41. Definitions.

§ 157‑41.  Definitions.

The following terms, whenever used or referred to in this Article, shall have the following respective meanings, unless a different meaning clearly appears from the context:

(1)        "City" shall mean any city or town of the State having a population of more than 500 inhabitants according to the last federal census or any revision or amendment thereto.

(2)        "Housing authority" shall mean any housing authority organized pursuant to the Housing Authorities Law of this State.

(3)        "Housing project" shall mean any undertaking (i) to demolish, clear, remove, alter or repair unsafe or insanitary housing, and/or (ii) to provide dwelling accommodations for persons of low income, and said term may also include such buildings and equipment for recreational or social assemblies for educational, health or welfare purposes, and such necessary utilities as are designed primarily for the benefit and use of the housing authority and/or the occupants of such dwelling accommodations.

(4)        "Municipality" shall mean any city, town or incorporated village of the State. (1935, c. 408, s. 2; 1961, c. 200, s. 4.)



§ 157-42. Conveyance, lease or agreement in aid of housing project.

§ 157‑42.  Conveyance, lease or agreement in aid of housing project.

For the purpose of aiding and cooperating in the planning, construction and operation of housing projects located within their respective territorial boundaries, the State, its subdivisions and agencies, and any county, city or municipality of the State may, upon such terms, with or without considerations as it may determine:

(1)        Dedicate, release, sell, convey, or lease any of its interest in any property, or grant easements, licenses or any other rights or privileges therein to a housing authority or the United States of America or any agency thereof;

(2)        Cause parks, playgrounds, recreational, community, educational, water, sewer or drainage facilities, or any other works, which it is otherwise empowered to undertake, to be furnished adjacent to or in connection with housing projects;

(3)        Furnish, dedicate, close, pave, install, grade, regrade, plan or replan streets, roads, roadways, alleys, sidewalks or other places, which it is otherwise empowered to undertake;

(4)        Plan or replan, zone, or rezone; make exceptions from building regulations and ordinances; any city or town also may change its map;

(5)        Cause services to be furnished to the housing authority of the character which it is otherwise empowered to furnish;

(6)        Enter into agreements with respect to the exercise by it of its powers relating to the repair, closing or demolition of unsafe, insanitary or unfit dwellings;

(7)        Enter into agreements (which may extend over any period, notwithstanding any provision or rule of law to the contrary) with a housing authority respecting action to be taken pursuant to any of the powers granted by this Article. Any law or statute to the contrary notwithstanding, any sale, conveyance, lease or agreement provided for in this section may be made by the State, a city, county, municipality, subdivision or agency of the State without appraisal, public  notice, advertisement or public bidding.

(8)        With respect to any housing project which a housing authority has acquired or taken over from the United States of America or any agency thereof and which the housing authority by resolution has found and declared to have been constructed in a manner that will promote the public interest and afford necessary safety, sanitation and other protection, no city or county shall require any changes to be made in the housing project or the manner of its construction or take any other action relating to such construction. (1935, c. 408, s. 3; 1939, c. 137.)



§ 157-43. Advances and donations by the city and municipality.

§ 157‑43.  Advances and donations by the city and municipality.

The council or other governing body of the city included within the territorial boundaries of such authority is authorized to make an estimate of the amount of money necessary for the administrative expenses and overhead of the housing authority during the first year following the incorporation of such housing authority, and to appropriate such amount to the authority out of any moneys in the city treasury not appropriated to some other purposes, and to cause the moneys so appropriated to be paid the authority as a donation, and moneys so appropriated and paid to a housing authority by a city shall be deemed to be a necessary expense of such city. In addition thereto, the city and any municipality located in whole or in part within the boundaries of a housing authority shall have the power annually and from time to time to make donations or advances to the authority of such sums as the city or municipality in its discretion may determine. The authority, when it has money available therefor, shall reimburse the city or municipality for all advances by way of loan made to it. (1935, c. 408, s. 5.)



§ 157-44. Action of city or municipality by resolution.

§ 157‑44.  Action of city or municipality by resolution.

Except as otherwise provided in this Article or by the Constitution of the State, all action authorized to be taken under this Article by the council or other governing body of any city or of any municipality may be by resolution adopted by a majority of all the members of its council or other governing body, which resolution may be adopted at the meeting of the council or other governing body at which such resolution is introduced and shall take effect immediately upon such adoption, and no such resolution need be published or posted. (1935, c. 408, s. 5.)



§ 157-45. Restrictions on exercise of right of eminent domain; duties of Utilities Commission; investigation of projects.

§ 157‑45.  Restrictions on exercise of right of eminent domain; duties of Utilities Commission; investigation of projects.

Notwithstanding any finding of public convenience and necessity, either in general or specific, by the terms of this Article, the right of eminent domain shall not be exercised unless and until a certificate of public convenience and necessity for such project has been issued by the Utilities Commission of North Carolina, and the proceedings leading up to the issuing of such certificate of public convenience and necessity, and the right to appeal therefrom shall be as now provided by law and said rights are hereby expressly reserved to all interested parties in said proceedings. In addition to the powers now granted by law to the Utilities Commission of North Carolina, the said Utilities Commission is hereby vested with full power and authority to investigate and examine all projects set up or attempted to be set up under the provisions of this Article and determine the question of public convenience and necessity for said project. (1935, c. 408, s. 6.)



§ 157-46. Purpose of Article.

§ 157‑46.  Purpose of Article.

It is the purpose and intent of this Article that the State, its subdivisions and agencies, and any county, city or municipality of the State shall be authorized, and are hereby authorized, to do any and all things necessary to aid and cooperate in the planning, construction and operation of housing projects by the United States of America and by housing authorities. (1935, c. 408, s. 7.)



§ 157-47. Supplemental nature of Article.

§ 157‑47.  Supplemental nature of Article.

The powers conferred by this Article shall be in addition and supplemental to the powers conferred by any other law. (1935, c. 408, s. 8.)



§ 157-48. Finding and declaration of necessity.

Article 3.

Eminent Domain.

§ 157‑48.  Finding and declaration of necessity.

It is hereby declared that insanitary or unsafe dwelling accommodations exist in various areas of the State and that consequently many persons of low income are forced to reside in such dwelling accommodations; that these conditions cause an increase in and spread of disease and crime and constitute a menace to the health, safety, morals and welfare of the citizens of the State and impair economic values; that the clearance, replanning and reconstruction of  the areas in which insanitary or unsafe housing conditions exist and the providing of safe and sanitary dwelling accommodations for persons of low income are public uses and purposes for which private property may be acquired; that it is in the public interest that work on such projects be instituted as soon as possible in order to relieve unemployment which now constitutes an emergency; and the necessity in the public interest for the provision hereinafter enacted, is hereby declared as a matter of legislative determination. (1935, c. 409, s. 1.)



§ 157-49. Housing project.

§ 157‑49.  Housing project.

The term "housing project" whenever used in this Article shall mean any undertaking (i) to demolish, clear, remove, alter or repair unsafe or insanitary housing and/or (ii) to provide dwelling accommodations for persons of low income, and said term may also include such buildings and equipment for recreational or social assemblies for educational, health or welfare purposes, and such necessary utilities as are designed primarily for the benefit and use  of the occupants of such dwelling accommodations. (1935, c. 409, s. 2.)



§ 157-50. Eminent domain for housing projects.

§ 157‑50.  Eminent domain for housing projects.

Any corporation which is an agency of the United States of America shall have the right to acquire by eminent domain any real property, including improvements and fixtures thereon, which it may deem necessary for a housing project being constructed, operated or aided by it or the United States of America. Any corporation borrowing money or receiving other financial assistance from the United States of America or any agency thereof for the purpose of financing the construction or operation of any housing project or projects, the operation of which will be subject to public supervision or regulation, shall have the right to acquire by eminent domain any real property, including fixtures and improvements thereon, which it may deem necessary for such project. A housing project shall be deemed to be subject to public supervision or regulation within the meaning of this Article if the rents to be charged by it are in any way subject to the supervision, regulation or approval of the United States of America, the State or any of their subdivisions or agencies, or by a housing authority, city, municipality or county, whether such right to supervise, regulate or approve be by virtue of any law, statute, contract or otherwise.

Any such corporate agency of the United States of America or any such corporation, upon the adoption of a resolution declaring that the acquisition of the property described therein is in the public interest and necessary for public use, may exercise the power of eminent domain pursuant to the provisions of Chapter 40A. (1935, c. 409, s. 3; 1981, c. 919, s. 26.)



§ 157-51: Repealed by Session Laws 1983, c. 149.

§ 157‑51: Repealed by Session Laws 1983, c.  149.



§ 157-52. Purpose of Article.

Article 4.

National Defense Housing Projects.

§ 157‑52.  Purpose of Article.

It is hereby found and declared that the National Defense Program involves large increases in the military forces and personnel in this State, a great increase in the number of workers in already established manufacturing centers and the bringing of a large number of workers and their families to new centers of defense industries in the State; that there is an acute shortage of safe and sanitary dwellings available to such persons and their families in this State which impedes the National Defense Program; that it is imperative that action be taken immediately to assure the availability of safe and sanitary dwellings for such persons to enable the rapid expansion of national defense activities in this State and to avoid a large labor turnover in defense industries which would seriously hamper their production; that the provisions hereinafter enacted are necessary to assure the availability of safe and sanitary dwellings for persons engaged in national defense activities which otherwise would not be provided at this time, and that such provisions are for the public use and purpose of facilitating the National Defense Program in this State. It is further declared to be the purpose of this Article to authorize housing authorities to do any and all things necessary or desirable to secure the financial aid of the federal government, or to cooperate with or act as agent of the federal government, in the expeditious development and the administration of projects to assure the availability when needed of safe and sanitary dwellings for persons engaged in national defense activities. (1941, c. 63, s. 1.)



§ 157-53. Definitions.

§ 157‑53.  Definitions.

(a)        "Administration," as used in this Article, shall mean any and all undertakings necessary for management, operation or maintenance, in connection with any project, and shall include the leasing of any project (in whole or in part) from the federal government.

(b)        "Development" as used in this Article, shall mean any and all undertakings necessary for the planning, land acquisition, demolition, financing, construction or equipment in connection with a project (including the negotiation or award of contracts therefor), and shall include the acquisition of any project (in whole or in part) from the federal government.

(c)        "Federal government," as used in this Article, shall mean the United States of America or any agency or instrumentality, corporate or otherwise, of the United States of America.

(d)        "Housing authority," as used in this Article, shall mean any housing authority established or hereafter established pursuant to Article 1 of this Chapter.

(e)        The development of a project shall be deemed to be "initiated," within the meaning of this Article, if a housing authority has issued any bonds, notes or other obligations with respect to financing the development of such project of the authority, or has contracted with the federal government with respect to the exercise of powers hereunder in the development of such project of the federal government for which an allocation of funds has been made prior to the termination of the present war.

(f)         "Persons engaged in national defense activities," as used in this Article shall include: enlisted personnel in the armed services of the United States and employees of the Defense Department assigned to duty at armed forces reservations, posts or bases; and workers engaged or to be engaged in industries connected with and essential to the National Defense Program; and shall include the families of the aforesaid persons who are living with them.

(g)        "Persons of low income," as used in this Article, shall mean persons or families who lack the amount of income which is necessary (as determined by the housing authority undertaking the housing project) to enable them, without financial assistance, to live in decent, safe and sanitary dwellings, without overcrowding.

(h)        "State public body," as used in this Article, shall include the State, its subdivisions and agencies, and any county, city, town or incorporated village of the State. (1941, c. 63, s. 8; 1943, c. 90, s. 2; 1995, c. 379, s. 4.)



§ 157-54. Rights, powers, etc., of housing authorities relative to national defense projects.

§ 157‑54.  Rights, powers, etc., of housing authorities relative to national defense projects.

Any housing authority may undertake the development and administration of projects to assure the availability of safe and sanitary dwellings for persons engaged in national defense activities whom the housing authority determines would not otherwise be able to secure safe and sanitary dwellings within the vicinity thereof, but no housing authority shall initiate the development of any such project pursuant to this Article after the termination of the present war.

In the ownership, development or administration of such projects, a housing authority shall have all the rights, powers, privileges and immunities that such authority has under any provision of law relating to the ownership, development or administration of slum clearance and housing projects for persons of low income, in the same manner as though all the provisions of law applicable to slum clearance and housing projects for persons of low income were applicable to projects developed or administered to assure the availability of safe and sanitary dwellings for persons engaged in national defense activities as provided in this Article, and housing projects developed or administered hereunder shall constitute "housing projects" under Article 1 of this Chapter, as that term is used therein: Provided, that during the period (herein called the "national defense period") that a housing authority finds (which finding shall be conclusive in any suit, action or proceeding) that within its authorized area of operation, or any part thereof, there is an acute shortage of safe and sanitary dwellings which impedes the National Defense Program in this State and that the necessary safe and sanitary dwellings would not otherwise be provided when needed for persons engaged in national defense activities, any project developed or administered by such housing authority (or by any housing authority cooperating with it) in such area pursuant to this Article, with the financial aid of the federal government (or as agent for the federal government as hereinafter provided), shall not be subject to the limitations provided in G.S. 157‑29; and provided further, that, during the national defense period, a housing authority may make payments in such amounts as it finds necessary or desirable for any services, facilities, works, privileges or improvements furnished for or in connection with any such projects. After the national defense period, any such projects owned and administered by a housing authority shall be administered for the purposes and in accordance with the provisions of Article 1 of this Chapter. (1941, c. 63, s. 2; 1943, c. 90, s. 1.)



§ 157-55. Cooperation with federal government; sale to same.

§ 157‑55.  Cooperation with federal government; sale to same.

A housing authority may exercise any or all of its powers for the purpose of cooperating with, or acting as agent for, the federal government in the development or administration of projects by the federal government to assure the availability of safe and sanitary dwellings for persons engaged in national defense activities and may undertake the development or administration of any such project for the federal government. In order to assure the availability of safe and sanitary housing for persons engaged in national defense activities, a housing authority may sell (in whole or in part) to the federal government any housing projects developed for persons of low income but not yet occupied by such persons; such sale shall be at such price and upon such terms as the housing authority shall prescribe and shall include provision for the satisfaction of all debts and liabilities of the authority relating to such project. (1941, c. 63, s. 3.)



§ 157-56. Cooperation of State public bodies in developing projects.

§ 157‑56.  Cooperation of State public bodies in developing projects.

Any State public body shall have the same rights and powers to cooperate with housing authorities, or with the federal government, with respect to the development or administration of projects to assure the availability of safe and sanitary dwellings for persons engaged in national defense activities that such State public body has pursuant to Article 2 of this Chapter, for the purpose of assisting the development or administration of slum clearance or housing projects for persons of low income. (1941, c. 63, s. 4.)



§ 157-57. Obligations issued for projects made legal investments; security for public deposits.

§ 157‑57.  Obligations issued for projects made legal investments; security for public deposits.

Bonds or other obligations issued by a housing authority for a project developed or administered pursuant to this Article shall be security for public deposits and legal investments to the same extent and for the same persons, institutions, associations, corporations, bodies and officers as bonds or other obligations issued pursuant to Article 1 of this Chapter for the development of a slum clearance or housing project for persons of low income. (1941, c. 63, s. 5.)



§ 157-58. Bonds, notes, etc., issued heretofore, validated.

§ 157‑58.  Bonds, notes, etc., issued heretofore, validated.

All bonds, notes, contracts, agreements and obligations of housing authorities heretofore issued or entered into relating to financing or undertaking (including cooperating with or acting as agent of the federal government in) the development or administration of any project to assure the availability of safe and sanitary dwellings for persons engaged in national defense activities, are hereby validated and declared legal in all respects, notwithstanding any defect or irregularity therein or any want of statutory authority. (1941, c. 63, s. 6.)



§ 157-59. Further declaration of powers granted housing authorities.

§ 157‑59.  Further declaration of powers granted housing authorities.

This Article shall constitute an independent authorization for a housing authority to undertake the development or administration of projects to assure the availability of safe and sanitary dwellings for persons engaged in national defense activities as provided in this Article and for a housing authority to cooperate with, or act as agent for, the federal government in the development or administration of similar projects by the federal government. A housing authority may do any and all things necessary or desirable to cooperate with, or act as agent for, the federal government, or to secure financial aid, in the  expeditious development or in the administration of projects to assure the availability of safe and sanitary dwellings for persons engaged in national defense activities and to effectuate the purposes of this Article. (1941, c. 63, s. 7.)



§ 157-60. Powers conferred by Article supplemental.

§ 157‑60.  Powers conferred by Article supplemental.

The powers conferred by this Article shall be in addition and supplemental to the powers conferred by any other law, and nothing contained herein shall be construed as limiting any other powers of a housing authority. (1941, c. 63, s. 9.)



§§ 157-61 through 157-65. Reserved for future codification purposes.

§§ 157‑61 through 157‑65.  Reserved for future codification purposes.



§ 157-66. Authority created.

Article 5.

Indian Housing Authority.

§ 157‑66.  Authority created.

There is hereby created and established a public body corporate and politic to be known as the North Carolina Indian Housing Authority which shall be governed by the provisions of law controlling housing authorities as set out in this Chapter as well as other applicable provisions of the General Statutes.  It is the intent of the General Assembly that the North Carolina Indian Housing Authority not be treated as a State agency for any purpose, but rather that it be treated as a housing authority as set out above. (1977, c. 1112, s. 1; 1989 (Reg. Sess., 1990), c. 1066, s. 15(b); 1993, c. 201, s. 1.)



§ 157-67. Powers of Authority; applicability of certain laws; powers of Governor and Commission of Indian Affairs.

§ 157‑67.  Powers of Authority; applicability of certain laws; powers of Governor and Commission of Indian Affairs.

The Indian Housing Authority, hereafter referred to as the Authority, shall exercise its powers to provide housing for Indians of low income.  Except as otherwise provided in this Article, all the provisions of law applicable to housing authorities created for municipalities pursuant to Chapter 157 of the General Statutes shall be applicable to this Authority, unless a different meaning clearly appears from the context.  The Governor and the Commission of Indian Affairs are hereby authorized to exercise all appointing and other powers with respect to this Authority that are vested pursuant to said Chapter 157 in the chief executive officer and governing body of a municipality. (1977, c. 1112, s. 2; 1993, c. 201, s. 1.)



§ 157-68. Commissioners of Authority.

§ 157‑68.  Commissioners of Authority.

The Authority shall consist of not less than five nor more than 16 commissioners (the number to be set by the North Carolina State Commission of Indian Affairs) who shall be appointed by the Governor, after receiving nominations from the North Carolina State Commission of Indian Affairs. For each vacancy, the Governor must appoint one person from a list of two eligible persons so nominated. Commissioners shall be selected from the major groups of North Carolina Indians that elect members to the North Carolina State Commission of Indian Affairs under G.S. 143B‑407. No person shall be barred from serving as a commissioner because he is a tenant or home buyer in an Indian housing project. (1977, c. 1112, s. 3; 1987 (Reg. Sess., 1988), c. 1014; 1998‑155, s. 2; 2001‑318, s. 2.)



§ 157-69. Area of operation.

§ 157‑69.  Area of operation.

The area of operation of the Authority shall include the entire State: Provided, that the Authority shall not undertake any housing project or projects within the area of operation of any city, county or regional housing authority unless a resolution shall have been adopted by such city, county or regional housing authority declaring that there is a need for the Indian Housing Authority to exercise its powers within such city, county or regional housing authority's area of operation. (1977, c. 1112, s. 4; 1993, c. 201, s. 1.)



§ 157-70. Rentals and tenant selection in accordance with § 157-29.

§ 157‑70.  Rentals and tenant selection in accordance with § 157‑29.

Rentals and tenant selection in connection with projects of the Authority shall be in accordance with G.S. 157‑29. (1977, c. 1112, s. 5; 1983 (Reg. Sess., 1984), c. 1068.)






Chapter 157A - Historic Properties Commissions.

§§ 157A-1 through 157A-13. Transferred to §§ 160A-399.1 to 160A-399.13 by Session Laws 1973, c. 426, s. 62.

Chapter 157A.

Historic Properties Commissions.

§§ 157A‑1 through 157A‑13.  Transferred to §§ 160A‑399.1 to 160A‑399.13 by Session Laws 1973, c. 426, s. 62.






Chapter 158 - Local Development.

§ 158-1. Repealed by Session Laws 1973, c. 803, s. 37.

Chapter 158.

Local Development.

Article 1.

Local Development Act of 1925.

§ 158‑1.  Repealed by Session Laws 1973, c. 803, s. 37.



§ 158-2. Repealed by Session Laws 1973, c. 803, s. 38.

§ 158‑2.  Repealed by Session Laws 1973, c. 803, s. 38.



§§ 158-3 through 158-7. Repealed by Session Laws 1973, c. 803, ss. 39-43.

§§ 158‑3 through 158‑7.  Repealed by Session Laws 1973, c. 803, ss. 39‑43.



§ 158-7.1. Local development.

§ 158‑7.1.  Local development.

(a)        Each county and city in this State is authorized to make appropriations for the purposes of aiding and encouraging the location of manufacturing enterprises, making industrial surveys and locating industrial and commercial plants in or near such city or in the county; encouraging the building of railroads or other purposes which, in the discretion of the governing body of the city or of the county commissioners of the county, will increase the population, taxable property, agricultural industries and business prospects of any city or county. These appropriations may be funded by the levy of property taxes pursuant to G.S. 153A‑149 and 160A‑209 and by the allocation of other revenues whose use is not otherwise restricted by law.

(b)        A county or city may undertake the following specific economic development activities. (This listing is not intended to limit by implication or otherwise the grant of authority set out in subsection (a) of this section). The activities listed in this subsection may be funded by the levy of property taxes pursuant to G.S. 153A‑149 and G.S. 160A‑209 and by the allocation of other revenues whose use is not otherwise restricted by law.

(1)        A county or city may acquire and develop land for an industrial park, to be used for manufacturing, assembly, fabrication, processing, warehousing, research and development, office use, or similar industrial or commercial purposes. A county may acquire land anywhere in the county, including inside of cities, for an industrial park, while a city may acquire land anywhere in the county or counties in which it is located. A county or city may develop the land by installing utilities, drainage facilities, street and transportation facilities, street lighting, and similar facilities; may demolish or rehabilitate existing structures; and may prepare the site for industrial or commercial uses. A county or city may convey property located in an industrial park pursuant to subsection (d) of this section.

(2)        A county or city may acquire, assemble, and hold for resale property that is suitable for industrial or commercial use. A county may acquire such property anywhere in the county, including inside of cities, while a city may acquire such property inside the city or, if the property will be used by a business that will provide jobs to city residents, anywhere in the county or counties in which it is located. A county or city may convey property acquired or assembled under this subdivision pursuant to subsection (d) of this section.

(3)        A county or city may acquire options for the acquisition of property that is suitable for industrial or commercial use. The county or city may assign such an option, following such procedures, for such consideration, and subject to such terms and conditions as the county or city deems desirable.

(4)        A county or city may acquire, construct, convey, or lease a building suitable for industrial or commercial use.

(5)        A county or city may construct, extend or own utility facilities or may provide for or assist in the extension of utility services to be furnished to an industrial facility, whether the utility is publicly or privately owned.

(6)        A county or city may extend or may provide for or assist in the extension of water and sewer lines to industrial properties or facilities, whether the industrial property or facility is publicly or privately owned.

(7)        A county or city may engage in site preparation for industrial properties or facilities, whether the industrial property or facility is publicly or privately owned.

(c)        Any appropriation or expenditure pursuant to subsection (b) of this section must be approved by the county or city governing body after a public hearing. The county or city shall publish notice of the public hearing at least 10 days before the hearing is held. If the appropriation or expenditure is for the acquisition of an interest in real property, the notice shall describe the interest to be acquired, the proposed acquisition cost of such interest, the governing body's intention to approve the acquisition, the source of funding for the acquisition and such other information needed to reasonably describe the acquisition. If the appropriation or expenditure is for the improvement of privately owned property by site preparation or by the extension of water and sewer lines to the property, the notice shall describe the improvements to be made, the proposed cost of making the improvements, the source of funding for the improvements, the public benefit to be derived from making the improvements, and any other information needed to reasonably describe the improvements and their purpose.

(d)        A county or city may lease or convey interests in real property held or acquired pursuant to subsection (b) of this section in accordance with the procedures of this subsection. A county or city may convey or lease interests in property by private negotiation and may subject the property to such covenants, conditions, and restrictions as the county or city deems to be in the public interest or necessary to carry out the purposes of this section. Any such conveyance or lease must be approved by the county or city governing body, after a public hearing. The county or city shall publish notice of the public hearing at least 10 days before the hearing is held; the notice shall describe the interest to be conveyed or leased, the value of the interest, the proposed consideration for the conveyance or lease, and the governing body's intention to approve the conveyance or lease. Before such an interest may be conveyed, the county or city governing body shall determine the probable average hourly wage to be paid to workers by the business to be located at the property to be conveyed and the fair market value of the interest, subject to whatever covenants, conditions, and restrictions the county or city proposes to subject it to. The consideration for the conveyance may not be less than the value so determined.

(d1)      Repealed by Session Laws 1993, c. 497, s. 22.

(d2)      In arriving at the amount of consideration that it receives, the Board may take into account prospective tax revenues from improvements to be constructed on the property, prospective sales tax revenues to be generated in the area, as well as any other prospective tax revenues or income coming to the county or city over the next 10 years as a result of the conveyance or lease provided the following conditions are met:

(1)        The governing board of the county or city shall determine that the conveyance of the property will stimulate the local economy, promote business, and result in the creation of a substantial number of jobs in the county or city that pay at or above the median average wage in the county or, for a city, in the county where the city is located. A city that spans more than one county is considered to be located in the county where the greatest population of the city resides. For the purpose of this subdivision, the median average wage in a county is the median average wage for all insured industries in the county as computed by the Employment Security Commission for the most recent period for which data is available.

(2)        The governing board of the county or city shall contractually bind the purchaser of the property to construct, within a specified period of time not to exceed five years, improvements on the property that will generate the tax revenue taken into account in arriving at the consideration. Upon failure to construct the improvements specified in the contract, the purchaser shall reconvey the property back to the county or city.

(e)        All appropriations and expenditures pursuant to subsections (b) and (c) of this section shall be subject to the provisions of the Local Government Budget and Fiscal Control Acts of the North Carolina General Statutes, respectively, for cities and counties and shall be listed in the annual financial report the county or city submits to the Local Government Commission. The budget format for each such governing body shall make such disclosures in such detail as the Local Government Commission may by rule and regulation direct.

(f)         At the end of each fiscal year, the total of the following for each county and city may not exceed one‑half of one percent (0.5%) of the outstanding assessed property tax valuation for the county or city as of January 1 preceding the beginning of the fiscal year:

(1)        The investment in property acquired at any time under subdivisions (b)(1) through (b)(4) of this section and owned at the end of the fiscal year.

(2)        The amount expended during the fiscal year under subdivisions (b)(5) and (b)(7) of this section.

(3)        The amount of tax revenue that was taken into account under subsection (d2) of this section and was expected to be received during the fiscal year.

The Local Government Commission shall review the annual financial reports filed by counties and cities to determine if any county or city has exceeded the limit set by this subsection. If the Commission finds that a county or city has exceeded this limit, it shall notify the county or city. A county or city that receives a notice from the Commission under this subsection must submit to the Commission for its review and approval any appropriation or expenditure the county or city proposes to make under this section during the next three fiscal years. The Commission shall not approve an appropriation or expenditure that would cause a county or city to exceed the limit set by this subsection.

(g)        Repealed by Session Laws 1989, c. 374, s. 1.

(h)        Each economic development agreement entered into between a private enterprise and a city or county shall clearly state their respective responsibilities under the agreement. Each agreement shall contain provisions regarding remedies for a breach of those responsibilities on the part of the private enterprise. These provisions shall include a provision requiring the recapture of sums appropriated or expended by the city or county upon the occurrence of events specified in the agreement. Events that would require the city or county to recapture funds would include the creation of fewer jobs than specified in the agreement, a lower capital investment than specified in the agreement, and failing to maintain operations at a specified level for a period of time specified in the agreement. (1973, c. 803, s. 37; 1985, c. 639, s. 1; 1985 (Reg. Sess., 1986), c. 846, s. 1; c. 848, s. 1; c. 858, s. 1; c. 911, s. 1; c. 921, s. 1; 1987, c. 577, s. 1.1; 1989, c. 374, s. 1; 1991, c. 598, s. 6; c. 659, ss. 1, 2; 1991 (Reg. Sess., 1992), c. 793, s. 1; c. 799, s. 1; c. 938, s. 1; 1993, c. 31, s. 1; c. 42, s. 1; c. 246, ss. 1(a), 1(b); c. 275, s. 2; c. 358, s. 13; c. 497, ss. 22, 24; c. 536, ss. 1, 4; 2007‑515, ss. 1, 7.)



§ 158-7.2. Accounting for expenditures.

§ 158‑7.2.  Accounting for expenditures.

In the event funds appropriated for the purposes of this Article are turned over to any agency or organization other than the county or city for expenditure, no such expenditure shall be made until the county or city has approved the same, and all such expenditures shall be accounted for by the agency or organization at the end of the fiscal year for which they were appropriated. (1973, c. 803, s. 38.)



§ 158-7.3. Development financing.

§ 158‑7.3.  Development financing.

(a)        Definitions.  The following definitions apply in this section:

(1)        Development project.  A capital project that includes capital expenditures by both private persons and one or more units of local government and that increases net employment opportunities for residents of the development district or within a two‑mile radius of the project, whichever is larger, and increases the local government tax base.

If the district in which such a project will occur is outside a city's central business district (as that district is defined by resolution of the city council, which definition is binding and conclusive), then, of the private development forecast for a development project by the development financing plan for the district in which the project will occur, a maximum of twenty percent (20%) of the plan's estimated square footage of floor space may be proposed for use in retail sales, hotels, banking, and financial services offered directly to consumers, and other commercial uses other than office space. The twenty percent (20%) limitation in the preceding sentence does not apply to development financing districts located in a development tier one area, as defined in G.S. 143B‑437.08 and created primarily for tourism‑related economic development, such as developments featuring facilities for exhibitions, athletic and cultural events, show and public gatherings, racing facilities, parks and recreation facilities, art galleries, museums, and art centers.

(2)        Publish.  Insertion in a newspaper qualified under G.S. 1‑597 to publish legal advertisements in the county or counties in which the unit is located.

(3)        Unit or unit of local government.  A county, city, town, or incorporated village.

(b)        Authorization.  A unit of local government may finance public improvements that are part of a development project with the proceeds of project development financing debt instruments, issued pursuant to Article 6 of Chapter 159 of the General Statutes, together with any other revenues that are available to the unit. Before it receives the approval of the Local Government Commission for issuance of project development financing debt instruments, the unit's governing body must define a development financing district and adopt a development financing plan for the district. The county may act jointly with a city to finance a project, define a development financing district that is within the city, and adopt a development financing plan for the district.

(c)        Development Financing District.  A development financing district created pursuant to this section must be comprised of property that is one or more of the following:

(1)        Blighted, deteriorated, deteriorating, undeveloped, or inappropriately developed from the standpoint of sound community development and growth.

(2)        Appropriate for rehabilitation or conservation activities.

(3)        Appropriate for the economic development of the community.

The total land area within development financing districts in a unit, including development financing districts created pursuant to G.S. 160A‑515.1, may not exceed five percent (5%) of the total land area of the unit. For the purposes of this section, land in a district created by a county that subsequently becomes part of a city, town, or incorporated village does not count against the five‑percent (5%) limit for the city, town, or incorporated village unless the city, town, or incorporated village and the county have entered into an agreement pursuant to G.S. 159‑107(e). A county may not include in a district created pursuant to this section any land that, at the time the district is created, is inside a city, town, or incorporated village.

(d)        Development Financing Plan.  The development financing plan must include all of the following:

(1)        A description of the boundaries of the development financing district.

(2)        A description of the proposed development of the district, both public and private.

(3)        The costs of the proposed public activities.

(4)        The sources and amounts of funds to pay for the proposed public activities.

(5)        The base valuation of the development financing district.

(6)        The projected incremental valuation of the development financing district.

(7)        The estimated duration of the development financing district.

(8)        A description of how the proposed development of the district, both public and private, will benefit the residents and business owners of the district in terms of jobs, affordable housing, or services.

(9)        A description of the appropriate ameliorative activities which will be undertaken if the proposed projects have a negative impact on residents or business owners of the district in terms of jobs, affordable housing, services, or displacement.

(10)      A requirement that the initial users of any new manufacturing facilities that will be located in the district and that are included in the plan will comply with the wage requirements referred to in subsection (e) of this section.

(e)        Wage Requirements.  A development financing plan shall include a requirement that the initial users of a new manufacturing facility to be located in the district and included in the plan must pay its employees an average weekly manufacturing wage that is either above the average manufacturing wage paid in the county in which the district will be located or not less than ten percent (10%) above the average weekly manufacturing wage paid in the State. The plan may include information on the wages to be paid by the initial users of a new manufacturing facility to its employees and any provisions necessary to implement the wage requirement. The issuing unit's governing body shall not adopt a plan until the Secretary of Commerce certifies that the Secretary has reviewed the average weekly manufacturing wage required by the plan to be paid to the employees of a new manufacturing facility and has found either (i) that the wages proposed by the initial users of a new manufacturing facility are in compliance with the amount required by this subsection or (ii) that the plan is exempt from the requirement of this subsection. The Secretary of Commerce may exempt a plan from the requirement of this subsection if the Secretary receives a resolution from the issuing unit's governing body requesting an exemption from the wage requirement and a letter from an appropriate State official, selected by the Secretary, finding that unemployment in the county in which the proposed district is to be located is especially severe. Upon the creation of the district, the unit of local government proposing the creation of the district shall take any lawful actions necessary to require compliance with the applicable wage requirement by the initial users of any new manufacturing facility included in the plan; however, failure to take such actions or obtain such compliance shall not affect the validity of any proceedings for the creation of the district, the existence of the district, or the validity of any debt instruments issued under Article 6 of Chapter 159 of the General Statutes. All findings and determinations made by the Secretary of Commerce under this subsection shall be binding and conclusive. For purposes of this section, the term "manufacturing facility" means any facility that is used in the manufacturing or production of tangible personal property, including the processing resulting in a change in the condition of the property.

(f)         County Review.  If the unit creating a development financing district and adopting a development financing plan is a city, town, or incorporated village, before adopting the plan the unit's governing body shall send notice of the plan, by first‑class mail, to the board of county commissioners of the county or counties in which the development financing district is located. The person mailing the notice shall certify that fact, and the date thereof, to the governing body, and the certificate is conclusive in the absence of fraud. Unless the board of county commissioners (or either board, if the district is in two counties) by resolution disapproves the proposed plan within 28 days after the date the notice is mailed, the governing body may proceed to adopt the plan.

(g)        Environmental Review.  Before adopting a plan for development financing districts, the issuing unit's governing body shall submit the plan to the Secretary of Environment and Natural Resources to review to determine if the construction and operation of any new manufacturing facility in the district will have a materially adverse effect on the environment and whether the company that will operate the facility has operated in substantial compliance with federal and State laws, regulations, and rules for the protection of the environment. If the Secretary finds that the new manufacturing facility will not have a materially adverse effect on the environment and that the company that will operate the facility has operated other facilities in compliance with environmental requirements, the Secretary shall approve the plan. In making the determination on environmental impact, the Secretary shall use the same criteria that apply to the determination under G.S. 159C‑7 of whether an industrial project will have a materially adverse effect on the environment. The findings of the Secretary are conclusive and binding.

(h)        Plan Adoption.  Before adopting a plan for a development financing district, the issuing unit's governing body shall hold a public hearing on the plan. The governing body shall, no more than 30 days and no less than 14 days before the day of the hearing, cause notice of the hearing to be published once and shall cause notice of the hearing to be mailed, by first‑class mail, to all property owners and mailing addresses of the development financing district and to the governing body of any special district, as defined by G.S. 159‑7, within which the development financing district is located. The notice shall state the time and place of the hearing, shall specify its purpose, and shall state that a copy of the proposed plan is available for public inspection in the office of the unit's clerk. At the public hearing, the governing body shall hear anyone who wishes to speak with respect to the proposed district and proposed plan. Unless a board of county commissioners or the Secretary of Environment and Natural Resources has disapproved the plan pursuant to subsection (f) or (g) of this section, the governing body may adopt the plan, with or without amendment, at any time after the public hearing. However, the plan and the district do not become effective until the unit's application to issue project development financing debt instruments has been approved by the Local Government Commission, pursuant to Article 6 of Chapter 159 of the General Statutes.

(i)         Plan Modification.  Subject to the limitations of this subsection, a governing body may, after the effective date of the district, amend a development financing plan adopted for a development financing district. Before making any amendment, the governing body shall follow the procedures and meet the requirements of subsections (e) through (h) of this section. The boundaries of the district may be enlarged only during the first five years after the effective date of the district and only if the area to be added has been or is about to be developed and the development is primarily attributable to development that has occurred within the district, as certified by the Local Government Commission. The boundaries of the district may be reduced at any time, but the unit may agree with the holders of any project development financing debt instruments to restrict its power to reduce district boundaries.

(j)         Plan Implementation.  In implementing a development financing plan, a unit may act directly, through one or more contracts with other public agencies, through one or more contracts with private agencies, or by any combination thereof. A private agency that enters into a contract with a unit for the implementation of a development financing plan is subject to the provisions of Article 8 of Chapter 143 of the General Statutes only to the extent specified in the contract. (2003‑403, s. 19; 2005‑238, s. 1; 2005‑407, s. 1; 2006‑211, s. 3; 2006‑252, s. 2.10.)



§ 158-7.4. Interlocal agreements concerning economic development.

§ 158‑7.4.  Interlocal agreements concerning economic development.

(a)        Any two or more units of local government may enter into contracts or agreements to execute undertakings pursuant to Part 1 of Article 20 of Chapter 160A of the General Statutes, under which each participating local government agrees to provide resources for the development of an industrial or commercial park or industrial or commercial site pursuant to G.S. 158‑7.1. In consideration for that participation, the unit or units in which the park or site is located may agree to place the proceeds from some or all property taxes levied on the park or site into a common fund or transfer those proceeds to a nonprofit corporation or other entity. The proceeds placed into the common fund or transferred to the other entity may then be distributed among the participating local governments as provided in the contract or agreement.

(b)        Any undertaking entered into pursuant to this section may be for that period that is agreed to by the participating local governments, up to a maximum of 99 years.

(c)        Any undertaking entered into pursuant to this section is binding upon each participating local government for the duration of the contract or agreement. Any participating local government may bring an action to specifically enforce the contract or agreement. (2003‑417, s. 2; 2005‑72, s. 1.)



§ 158-8. Creation of municipal, county or regional commissions authorized; composition; joining or withdrawing from regional commissions.

Article 2.

Economic Development Commissions.

§ 158‑8.  Creation of municipal, county or regional commissions authorized; composition; joining or withdrawing from regional commissions.

The governing body of any municipality or the board of county commissioners of any county may by resolution create an economic development commission for said municipality or county. The governing bodies of any two or more municipalities and/or counties may by joint resolution, adopted by separate vote of each governing body concerned, create a regional economic development commission. A municipal or county economic development commission shall consist of from three to nine members, named for terms and compensation (if any) fixed by its respective governing body. The membership, compensation (if any), and terms of a regional economic development commission, and the formula for its financial support, shall be fixed by the joint resolution creating the commission. Additional governmental units may  join a regional commission with the consent of all existing members. Any governmental unit may withdraw from a regional commission on two years' notice to the other members. The resolution creating a municipal, county, or regional economic development commission may be modified, amended, or repealed in the same manner as it was originally adopted. (1961, c. 722, s. 2.)



§ 158-8.1. Creation of Western North Carolina Regional Economic Development Commission.

§ 158‑8.1.  Creation of Western North Carolina Regional Economic Development Commission.

(a)        There is created the Western North Carolina Regional Economic Development Commission to serve Buncombe, Cherokee, Clay, Graham, Haywood, Henderson, Jackson, McDowell, Macon, Madison, Polk, Rutherford, Swain, Transylvania, and Yancey Counties, and any other county assigned to the Commission by the Department of Commerce as authorized by law. The Commission shall be located administratively in the Department of Commerce but shall exercise its statutory powers and duties independently of the Department of Commerce. Funds appropriated for the Commission by the General Assembly shall be disbursed directly to the Commission at the beginning of each fiscal year.

(b)        The Commission shall consist of 19 members appointed as follows:

(1)        Three members shall be appointed by the Governor;

(2)        Two members shall be appointed by the Lieutenant Governor;

(3)        Seven members shall be appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives in accordance with G.S. 120‑121; and

(4)        Seven members shall be appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate in accordance with G.S. 120‑121.

(c)        The appointing authority shall designate two of the initial appointees pursuant to subdivision (b)(1), one of the initial appointees pursuant to subdivision (b)(2), two of the initial appointees pursuant to subdivision (b)(3), and two of the initial appointees pursuant to subdivision (b)(4) to serve for terms ending June 30, 1995; the remainder of the initial appointees shall serve for terms ending June 30, 1997. Their successors shall serve for four‑year terms ending on June 30 quadrennially thereafter. The appointing authority shall designate the additional appointees under subsections (b3) and (b4) that were added to the Commission membership pursuant to an act of the 1995 General Assembly to serve for terms ending June 30, 1999.

Any appointment to fill a vacancy on the Commission shall be for the balance of the unexpired term. Vacancies in appointments made by the General Assembly shall be in accordance with G.S. 120‑122.

(c1)      The initial meeting shall be called by the Secretary of the Department of Commerce.

(d)        Members of the Commission who are State employees shall receive travel expenses as provided in G.S. 138‑6. Other Commission members shall receive per diem of one hundred dollars ($100.00) a day for each day of service when the Commission meets and shall be reimbursed for travel and subsistence as provided in G.S. 138‑5. The Commission may adopt policies authorizing additional per diem of one hundred dollars ($100.00) a day for non‑State employee members' additional days of service including Commission subcommittee meetings or other Commission activities, plus reimbursement for related travel and subsistence as provided in G.S. 138‑5.

(e)        In addition to the powers and duties granted to economic development commissions in this Article, the Western North Carolina Regional Economic Development Commission shall:

(1)        Survey Western North Carolina and determine the assets, liabilities, and resources that the region contributes to the economic development process.

(2)        Develop and evaluate alternatives for Western North Carolina economic development.

(3)        Develop a preferred economic development plan for the region and establish strategies for implementing the plan.

(4)        Coordinate activities with and enter into contracts with any nonprofit corporation created to assist the Commission in carrying out its powers and duties.

(5)        Repealed by Session Laws 1999‑237, s. 16.5(a). (1993, c. 321, s. 309(a); c. 561, s. 17(a); 1993 (Reg. Sess., 1994), c. 769, ss. 28.7(j), 28.8(a), 28.8(b); 1995, c. 488, s. 49(a), (b); c. 507, s. 25.5(a); c. 509, ss. 103‑105; 1999‑237, s. 16.5(a).)



§ 158-8.2. Creation of North Carolina's Northeast Commission.

§ 158‑8.2.  Creation of North Carolina's Northeast Commission.

(a)        There is created the North Carolina's Northeast Commission to facilitate economic development in Beaufort, Bertie, Camden, Chowan, Currituck, Dare, Gates, Halifax, Hertford, Hyde, Martin, Northampton, Pasquotank, Perquimans, Tyrrell, and Washington Counties, and any other county assigned to the Commission by the Department of Commerce as authorized by law. The Commission shall be located administratively in the Department of Commerce but shall exercise its statutory powers and duties independently of the Department of Commerce. Funds appropriated for the Commission by the General Assembly shall be disbursed directly to the Commission at the beginning of each fiscal year.

(b)        The Commission shall consist of 18 appointed members and one ex officio member, as provided below. Each appointed member shall be an experienced business person who resides for most of the year in one or more of the counties that are members of the Commission.

(1)        Six members shall be appointed by the Governor.

(2)        Six members shall be appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate in accordance with G.S. 120‑121.

(3)        Six members shall be appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives in accordance with G.S. 120‑121.

(4)        The Secretary of Commerce, or a designee.

(5)        Repealed by Session Laws 1999‑237, s. 16.6(a).

Any person appointed to the Commission who is also a county commissioner may hold that office in addition to the offices permitted by G.S. 128‑1.1. The appointing authorities are encouraged to discuss and coordinate their appointments in an effort to ensure as many counties served by the Commission are represented among the membership of the Commission.

(c)        All members shall serve staggered two‑year terms ending on June 30 biennially.

(d)        Any appointment to fill a vacancy on the Commission shall be for the balance of the unexpired term. Vacancies in appointments made by the General Assembly shall be in accordance with G.S. 120‑122.

(d1)      The initial meeting shall be called by the Secretary of the Department of Commerce. The Commission shall meet no less than quarterly.

(e)        The Commission shall elect annually from among its membership a four‑member executive committee consisting of a chair, a vice‑chair, a secretary, and a treasurer. Members shall serve one‑year terms on the executive committee. The executive committee shall meet no less than quarterly.

(f)         In addition to the powers and duties granted to economic development commissions in this Article, the North Carolina's Northeast Commission shall:

(1)        Adopt and implement an economic development program, with the assistance of the economic development advisory board, as follows:

a.         Survey northeastern North Carolina and determine the assets, liabilities, and resources that the region contributes to the economic development process;

b.         Enhance economic development activities that use the area's natural resources;

c.         Develop and evaluate alternatives for northeastern North Carolina economic development;

d.         Develop a preferred economic development plan for the region and establish strategies for implementing the plan;

e.         Conduct feasibility studies to determine the nature and placement of economic developments for maximum economic impact;

f.          Identify potential sites for economic development; and

g.         Carry out other activities to develop and promote economic development.

(2)        Repealed by Session Laws 1999‑237, s. 16.6(a).

(3)        Coordinate activities with and enter into contracts with any nonprofit corporation created to assist the Commission in carrying out its powers and duties.

(4)        Repealed by Session Laws 1999‑237, s. 16.5(b).

(g)        Within the limits of funds available, the Commission may hire and fix the compensation of any personnel necessary to its operations, contract with consultants for any services as it may require, and contract with the State of North Carolina or the federal government, or any agency or department thereof, for any services as may be provided by those agencies. The Commission shall hire an employee to serve as president and chief executive officer. The Commission may carry out the provisions of any contracts it may enter.

Within the limits of funds available, the Commission may lease, rent, purchase, or otherwise obtain suitable quarters and office space for its staff, and may lease, rent, or purchase necessary furniture, fixtures, and other equipment.

(h)        Members of the Commission who are State employees shall receive travel expenses as provided in G.S. 138‑6. Other Commission members shall receive per diem of one hundred dollars ($100.00) a day for each day of service when the Commission meets and shall be reimbursed for travel and subsistence as provided in G.S. 138‑5. (1993, c. 321, s. 309.1(a); c. 561, s. 17(b); 1993 (Reg. Sess., 1994), c. 769, ss. 28.7(k), 28.7(l), 28.8(c), 28.8(d), 28.9; 1995, c. 509, ss. 106‑109; 1997‑443, s. 11A.119(a); 1997‑495, s. 87(a); 1999‑237, ss. 16.5(b), 16.6(a); 2007‑93, s. 3.)



§ 158-8.3. Creation of Southeastern North Carolina Regional Economic Development Commission.

§ 158‑8.3.  Creation of Southeastern North Carolina Regional Economic Development Commission.

(a)        There is created the Southeastern North Carolina Regional Economic Development Commission to serve Bladen, Brunswick, Columbus, Cumberland, Hoke, New Hanover, Pender, Richmond, Robeson, Sampson, and Scotland Counties, and any other county assigned to the Commission by the Department of Commerce as authorized by law. The Commission shall be located administratively in the Department of Commerce but shall exercise its statutory powers and duties independently of the Department of Commerce. Funds appropriated for the Commission by the General Assembly shall be disbursed directly to the Commission at the beginning of each fiscal year.

(b)        The Commission shall consist of 15 members appointed as follows:

(1)        Three members shall be appointed by the Governor;

(2)        Two members shall be appointed by the Lieutenant Governor;

(3)        Five members shall be appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives in accordance with G.S. 120‑121; and

(4)        Five members shall be appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate in accordance with G.S. 120‑121.

(c)        The appointing authority shall designate two of the initial appointees pursuant to subdivision (b)(1) of this section, one of the initial appointees pursuant to subdivision (b)(2) of this section, two of the initial appointees pursuant to subdivision (b)(3) of this section, and two of the initial appointees pursuant to subdivision (b)(4) of this section to serve for terms ending June 30, 1995; the remainder of the initial appointees shall serve for terms ending June 30, 1997. Their successors shall serve for four‑year terms ending on June 30 quadrennially thereafter.

Any appointment to fill a vacancy on the Commission shall be for the balance of the unexpired term. Vacancies in appointments made by the General Assembly shall be filled in accordance with G.S. 120‑122.

(c1)      The initial meeting shall be called by the Secretary of the Department of Commerce.

(d)        Members of the Commission who are State employees shall receive travel expenses as provided in G.S. 138‑6. Other Commission members shall receive per diem of one hundred dollars ($100.00) a day for each day of service when the Commission meets and shall be reimbursed for travel and subsistence as provided in G.S. 138‑5. The Commission may adopt policies authorizing additional per diem of one hundred dollars ($100.00) a day for non‑State employee members' additional days of service including Commission subcommittee meetings or other Commission activities, plus reimbursement for related travel and subsistence as provided in G.S. 138‑5.

(e)        In addition to the powers and duties granted to economic development commissions in this Article, the Southeastern North Carolina Regional Economic Development Commission shall:

(1)        Survey southeastern North Carolina and determine the assets, liabilities, and resources that the region contributes to the economic development process;

(2)        Develop and evaluate alternatives for southeastern North Carolina economic development;

(3)        Develop a preferred economic development plan for the region and establish strategies for implementing the plan; and

(4)        Coordinate activities with and enter into contracts with any nonprofit corporation created to assist the Commission in carrying out its powers and duties.

(5)        Repealed by Session Laws 1999‑237, s. 16.5(c).

(f)         Within the limits of funds available, the Commission may hire and fix the compensation of any personnel necessary to its operations, contract with consultants for any services as it may require, and contract with the State of North Carolina or the federal government, or any agency or department thereof, for any services as may be provided by those agencies. With the approval of any unit of local government, the Commission may contract to use officers, employees, agents, and facilities of the unit of local government. The Commission may carry out the provisions of any contracts it may enter.

Within the limits of funds available, the Commission may lease, rent, purchase, or otherwise obtain suitable quarters and office space for its staff, and may lease, rent, or purchase necessary furniture, fixtures, and other equipment. (1993, c. 321, s. 309.2(a); c. 561, s. 17(c); 1993 (Reg. Sess., 1994), c. 769, ss. 28.7(m), 28.8(e), 28.8(f); 1995, c. 509, ss. 110, 111; 1997‑155, s. 1; 1999‑237, s. 16.5(c).)



§ 158-8.4. Removal of commission members.

§ 158‑8.4.  Removal of commission members.

A commission created under G.S. 158‑8.1, 158‑8.2, or 158‑8.3 may, by majority vote, remove a member of the commission if that member does not attend at least eighty percent (80%) of the regularly scheduled meetings of the commission during any full year of service of that member on the board, except that absences excused by the commission due to serious medical or family circumstances shall not be considered. If the commission votes to remove a member under this section, the vacancy will be filled in the same manner as the original appointment. (1997‑495, s. 86.)



§ 158-8.5. Annual reporting requirement.

§ 158‑8.5.  Annual reporting requirement.

By February 15 of each year, the commissions created pursuant to G.S. 158‑8.1, 158‑8.2, 158‑8.3, and 158‑33 shall publish a report containing the information required by this section. As a condition on the receipt of State funds, the Charlotte Regional Partnership, Inc., the Piedmont Triad Regional Partnership, and the Research Triangle Regional Partnership shall, by February 15 of each year, publish a report containing the information required by this section. The commissions and partnerships shall also submit a copy of the report to the Department of Commerce, the Office of State Budget and Management, the Joint Legislative Commission on Governmental Operations, the Joint Legislative Economic Development Oversight Committee, and the Fiscal Research Division of the General Assembly. The report shall include all of the following:

(1)        A summary of the preceding year's program activities, objectives, and accomplishments.

(2)        The preceding fiscal year's itemized expenditures and fund sources. Itemized expenditures shall be reported separately for each fund source.

(3)        A demonstration of how the commission's or partnership's regional economic development and marketing strategy aligns with the State's overall economic development and marketing strategies.

(4)        A demonstration of how the commission's or partnership's involvement in promotion activities has generated leads.

(5)        The most recent audited annual financial statement regarding State funds.

(6)        A demonstration of the commission's efforts to obtain funds from local, private, and federal sources. (2006‑263, s. 1; 2007‑323, s. 13.7(g).)



§ 158-8.6. Uniform standards.

§ 158‑8.6.  Uniform standards.

The Department of Commerce, in consultation with the commissions created pursuant to G.S. 158‑8.1, 158‑8.2, 158‑8.3, and 158‑33, the Charlotte Regional Partnership, Inc., the Piedmont Triad Partnership, and the Research Triangle Regional Partnership, shall develop uniform standards for the use of State funds related to accounting procedures, personnel practices, and purchasing and contracts procedures. The commissions created pursuant to G.S. 158‑8.1, 158‑8.2, 158‑8.3, and 158‑33 shall follow these standards. As a condition on the receipt of State funds, the Charlotte Regional Partnership, Inc., the Piedmont Triad Partnership, and the Research Triangle Regional Partnership shall follow these standards. (2006‑263, s. 1.)



§ 158-8.7. Use of State funds.

§ 158‑8.7.  Use of State funds.

The commissions created pursuant to G.S. 158‑8.1, 158‑8.2, 158‑8.3, and 158‑33, the Charlotte Regional Partnership, Inc., the Piedmont Triad Partnership, and the Research Triangle Regional Partnership, are subject to all of the provisions of G.S. 143‑6.2. (2006‑263, s. 1.)



§ 158-8.8. Orientation for board members.

§ 158‑8.8.  Orientation for board members.

The commissions created pursuant to G.S. 158‑8.1, 158‑8.2, 158‑8.3, and 158‑33 shall hold an orientation session for all newly appointed commission members. The orientation shall provide information on the duties and responsibilities of commission members and shall include information on the commission's policies and State law regarding conflicts of interest, financial disclosure, and ethical behavior. At least once a year, each of these commissions shall distribute to all commission members information on the commission's policies and State law regarding conflicts of interest, financial disclosure, and ethical behavior. (2006‑263, s. 1.)



§ 158-9. Organization of commission; rules and regulations; committees; meetings.

§ 158‑9.  Organization of commission; rules and regulations; committees; meetings.

Upon its appointment, the economic development commission shall promptly meet and elect from among its members a chairman and such other officers as it may choose, for such terms as it shall prescribe in its rules and regulations. The commission shall adopt such rules and regulations not inconsistent herewith as it may deem necessary for the proper discharge of its duties. The chairman may appoint such committees as the work of the commission may require. The commission shall meet regularly, at least once every three months, at places and dates specified in the rules. Special meetings may be called as specified in the rules. (1961, c. 722, s. 2.)



§ 158-10. Staff and personnel; contracts for services.

§ 158‑10.  Staff and personnel; contracts for services.

Within the limits of appropriated funds, the commission may hire and fix the compensation of any personnel necessary to its operations, contract with consultants for such services as it may require, and contract with the State of North Carolina or the federal government, or any agency or department thereof, for such services as may be provided by such agencies; and it is hereby empowered to carry out the provisions of such contracts as it may enter. (1961, c. 722, s. 2.)



§ 158-11. Office and equipment.

§ 158‑11.  Office and equipment.

Within the limits of appropriated funds, the commission may lease, rent, or purchase, or otherwise obtain suitable quarters and office space for its staff, and may lease, rent, or purchase necessary furniture, fixtures, and other equipment. (1961, c. 722, s. 2.)



§ 158-12. Fiscal affairs generally; appropriations.

§ 158‑12.  Fiscal affairs generally; appropriations.

The commission may accept, receive, and disburse in furtherance of its functions any funds, grants, and services made available by the federal government and its agencies, the State government and its agencies, any municipalities or counties, and by private and civic sources.

Each municipality or county shall have authority to appropriate funds to any local or regional economic development commission which it may have created. These appropriations may be funded by levy of property taxes pursuant to G.S. 153A‑149 and G.S. 160A‑209 and by the allocation of other revenues whose use is not otherwise restricted by law. (1961, c. 722, s. 2; 1973, c. 803, s. 44; c. 1446, s. 26.)



§ 158-12.1. Commission funds secured.

§ 158‑12.1.  Commission funds secured.

The Western North Carolina Regional Economic Development Commission, Research Triangle Regional Partnership, Southeastern North Carolina Regional Economic Development Commission, Piedmont Triad Partnership, North Carolina's Northeast Commission, North Carolina's Eastern Region Development Commission, and Carolinas Partnership, Inc., may deposit money at interest in any bank, savings and loan association, or trust company in this State in the form of savings accounts, certificates of deposit, or such other forms of time deposits as may be approved for county governments. Investment deposits and money deposited in an official depository or deposited at interest shall be secured in the manner prescribed in G.S. 159‑31(b). When deposits are secured in accordance with this section, no public officer or employee may be held liable for any losses sustained by an institution because of the default or insolvency of the depository. This section applies to the regional economic development commissions listed in this section only for as long as the commissions are receiving State funds.  (2000‑67, s. 14.9; 2005‑364, s. 3; 2007‑93, s. 4; 2008‑134, s. 77.)



§ 158-13. Powers and duties.

§ 158‑13.  Powers and duties.

Any economic development commission created pursuant to this Article shall:

(1)        Receive from any municipal, county, joint, or regional planning board or commission with jurisdiction within its area an economic development program for part or all of the area;

(2)        Formulate projects for carrying out such economic development program, through attraction of new industries, encouragement of existing industries, encouragement of agricultural development, encouragement of new business and industrial ventures by local as well as foreign capital, and other activities of a similar nature;

(3)        Conduct industrial surveys as needed, advertise in periodicals or other communications media, furnish advice and assistance to business and industrial prospects which may locate in its area, furnish advice and assistance to existing businesses and industries, furnish advice and assistance to persons seeking to establish new businesses or industries, and engage in related activities;

(4)        Encourage the formation of private business development corporations or associations which may carry out such projects as securing and preparing sites for industrial development, constructing industrial buildings, or rendering financial or managerial assistance to businesses and industries; furnish advice and assistance to such corporations or associations;

(4a)      Use grant funds to make loans for purposes permitted by the federal government, by the grant agreement and in furtherance of economic development; the economic development commission may delegate to another organization or agency the implementation of the grant's purposes, subject to approval by the federal agency involved and the commission's board of directors.

(5)        Carry on such other activities as may be necessary in the proper exercise of the functions described herein. (1961, c. 722, s. 2; 1979, c. 775.)



§ 158-14. Regional planning and economic development commissions authorized.

§ 158‑14.  Regional planning and economic development commissions authorized.

Any municipalities and/or counties desiring to exercise the powers granted by this Article may, at their option, create a regional planning and economic development commission, which shall have and exercise all of the powers and duties granted to a regional economic development commission under this Article and in addition the powers and duties granted to a regional planning commission under Article 23 of Chapter 153. In the event that such a combined commission is created, it shall keep separate books of accounts for appropriations and expenditures made pursuant to this Article and for appropriations  and expenditures made pursuant to Article 23 of Chapter 153. The financial limitations set forth in each such Article shall govern expenditures made pursuant to such Article. (1961, c. 722, s. 2; 1965, c. 431, s. 2.)



§ 158-15. Powers granted herein supplementary.

§ 158‑15.  Powers granted herein supplementary.

The powers granted to counties and municipalities by this Article shall be deemed supplementary to any powers heretofore or hereafter granted by any general or local act for the same or similar purposes, and in any case where the provisions of this Article conflict with or are different from the provisions of any other act, the board of county commissioners or the municipal governing board may in its discretion proceed in accordance with the provisions of this Article or, as an alternative method, in accordance with the provisions of such other act. (1961, c. 722, s. 2.)



§ 158-15.1. Multi-County Water Conservation and Infrastructure District.

Article 2A.

Multi‑County Water Conservation and Infrastructure District.

§ 158‑15.1.  Multi‑County Water Conservation and Infrastructure District.

(a)        There is established the Multi‑County Water Conservation and Infrastructure District, which is a public authority for the purpose of the Local Government Budget and Fiscal Control Act.

(b)        The member counties of the Multi‑County Water Conservation and Infrastructure District are Bertie, Caswell, Forsyth, Granville, Guilford, Halifax, Martin, Northampton, Person, Rockingham, Stokes, Surry, Vance, Warren, and Washington.

(c)        The governing body of the Multi‑County Water Conservation and Infrastructure District is the Multi‑County Water Commission. One member of this Commission shall be appointed for a three‑year term by the board of commissioners of each member county.

(d)        All monies received by the State of North Carolina for sale of water under the Roanoke River Basin Compact, if enacted, shall be paid to the Multi‑County Water Conservation and Infrastructure District.

(e)        The District may accept for any of its purposes and functions any and all donations, grants of money, equipment, supplies, materials and services (conditional or otherwise) from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any political subdivision of this State or any other state, or from any institution, person, firm or corporation, and may receive, utilize and dispose of the same. The nature, amount and condition, if any, attendant upon any donation or grant accepted pursuant to this subsection together with the identity of the donor or grantor, shall be detailed in the annual audit of the District.

(f)         At times specified by the Multi‑County Water Commission, net revenues after operating expenses of the District shall be paid to each of the fifteen member counties according to the following formula: (i) one‑half pro‑rata based on the population located within the Roanoke River basin area of each member county; and (ii) one‑half pro‑rata based on the land area located within the Roanoke River Basin area of each county.

(g)        Member counties may use funds received under this section for public purposes relating to infrastructure development, economic development, and water conservation.

(h)        The Commission may adopt such rules as may be needful for operation of its affairs, and shall employ and terminate personnel as if it were a county. (1995, c. 507, s. 26.12; 1996, 2nd Ex. Sess., c. 18, s. 24.22(a); 1997‑443, s. 15.48(a).)



§§ 158-15.2 through 158-15.9. Reserved for future codification purposes.

§§ 158‑15.2 through 158‑15.9.  Reserved for future codification purposes.



§ 158-16. Board of commissioners may call tax election; rate and purposes of tax.

Article 3.

Tax Elections for Industrial Development Purposes.

§ 158‑16.  Board of commissioners may call tax election; rate and purposes of tax.

The board of county commissioners in any county is authorized and empowered to call a special election to determine whether it be the will of the qualified voters of said county that they levy and cause to be collected annually, at the same time and in the same manner as the general county taxes are levied and collected, a special tax at a rate not to exceed five cents (5¢) on each one hundred dollars ($100.00) valuation of property in said county, to be known as an "industrial development tax," the funds therefrom, if the levy be authorized by the voters of said county, to be used for the purpose of attracting new and diversified industries to said county, and for the encouragement of new business and industrial ventures by local as well as foreign capital, and for the purpose of aiding and encouraging the location of manufacturing enterprises, making industrial surveys and locating industrial plants in said county, and for the purpose of encouraging agricultural development in said county. (1959, c. 212, s. 1.)



§ 158-17. Registration of voters; election under supervision of county board of elections.

§ 158‑17.  Registration of voters; election under supervision of county board of elections.

There shall be no new registration of voters for such an election. Registration shall be open for registration of new voters in said county and registration of any and all legal residents of said county, who are or could legally be enfranchised as qualified voters for regular general elections, shall be carried out in accordance with the general election laws of the State of North Carolina as provided for local elections. Notice of such registration of new voters shall be published in a newspaper circulated in said county, once, not less than 55 days before and not more than 65 days before the election, stating the hours and days for registration. The special election, if called, shall be under the control and supervision of the county board of elections. (1959, c. 212, s. 1; 1993 (Reg. Sess., 1994), c. 762, s. 11.)



§ 158-18. Form of ballot; when ballots supplied; designation of ballot box.

§ 158‑18.  Form of ballot; when ballots supplied; designation of ballot box.

The form of the question shall be substantially the words "For Industrial Development Tax," and "Against Industrial Development Tax," which alternates shall appear separated from each other on one ballot containing opposite, and to the left of each alternate, squares of appropriate size in one of which squares the voters may make a mark "X" to designate the voter's choice for or against such tax. Such ballot shall be printed on white paper and each polling place shall be supplied with a sufficient number of ballots not later than the day before the election. At such special election the election board shall cause to be placed at each voting precinct in said county a ballot box marked "Industrial Development Tax Election." (1959, c. 212, s. 1.)



§ 158-19. Counting of ballots; canvassing, certifying and announcing results of elections.

§ 158‑19.  Counting of ballots; canvassing, certifying and announcing results of elections.

The duly appointed judges and other election officials who are named and fixed by the county board of elections shall count the ballots so cast in such election and the results of the election shall be officially canvassed, certified and announced by the proper officials of the board of elections, according to the manner of canvassing, certifying and announcing the elections held under the general election laws of the State. Except as herein otherwise provided, the registration and election herein provided for shall be conducted in accordance with the general election laws of the State as provided for local elections. (1959, c. 212, s. 1.)



§ 158-20. Authorized tax rate.

§ 158‑20.  Authorized tax rate.

If a majority of those voting in such election favor the levying of such a tax, the board of commissioners of said county are authorized to levy a special tax at a rate not to exceed five cents (5¢) on each one hundred dollars ($100.00) of assessed value of real and personal property taxable in said county, and the General Assembly does hereby give its special approval for the levy of such special tax. (1959, c. 212, s. 1.)



§ 158-21. Creation of industrial development commission; membership and terms of office; vacancies; meetings; selection of officers; bylaws and procedural rules and policies; authority of treasurer and required bond; subsidy or investment in busines

§ 158‑21.  Creation of industrial development commission; membership and terms of office; vacancies; meetings; selection of officers; bylaws and procedural rules and policies; authority of treasurer and required bond; subsidy or investment in business or industry forbidden.

If the majority of the qualified voters voting in such election favor the levying of such a tax, then and in that event, the county commissioners may create a commission to be known as the "Industrial Development Commission" for said county. Such commission shall be composed of nine members. The terms of office of the members of the commission shall be three years, with the exception of the first two years' existence of the commission, in which three shall be appointed to serve for a period of one year, three for a period of two years, and three for a period of three years; thereafter, all members  shall be appointed for three years, and shall serve until their successors have been appointed and qualified. All appointments for unexpired terms resulting from resignation, death or other causes, shall be made by the county board of commissioners. The commission shall hold its first meeting within 30 days after its appointment as provided for in this Article, and the beginning date of all terms of office of the commissioners shall be the date on which the commission  holds its first meeting. After the members of the commission shall have been appointed and at the time of the holding of the first meeting, they shall, by a majority vote, name and select from their membership their own chairman, vice‑chairman, secretary and treasurer, and shall draw up and ratify their own bylaws and procedural rules and policies. The commission member who shall be named treasurer shall have supervision of all funds administered by the commission in any way whatsoever; shall sign and countersign all checks, drafts, bills of exchange, or any and all other negotiable instruments which shall properly be issued under his supervision; and shall furnish such surety bond as shall be designated by the board of county commissioners. No money, property or funds of the commission herein created shall be used directly or indirectly as a subsidy or investment in capital assets in any business, industry or business venture. (1959, c. 212, s. 1.)



§ 158-22. Bureau set up under supervision and control of industrial development commission; furnishing county commissioners with proposed budget.

§ 158‑22.  Bureau set up under supervision and control of industrial development commission; furnishing county commissioners with proposed budget.

Under the supervision and jurisdiction of the industrial development commission for said county there shall be set up a bureau, the purpose of which shall be as set forth in G.S. 158‑16. The commission shall have charge of the activities of this bureau, full supervision of its operations, and full responsibility for its actions. The commission shall employ personnel for the bureau, supervise its purchases and expense accounts, and administer all the tax funds which shall be turned over to the commission by county authorities from the industrial development tax and any and all other funds which may come into its hands. The commission shall be empowered to lease, rent or purchase, or otherwise obtain suitable quarters and office space for an industrial development bureau, to lease, rent, or purchase necessary furniture, fixtures, and other equipment, to purchase advertising space in periodicals which may be selected for that purpose, and to otherwise engage in any and all activities which shall, in its discretion, promote the business and industrial development and general economic welfare of said county; and it shall have full power to exercise any and all other proper authority in connection with its duties and not expressly mentioned herein. Provided, that said commission shall provide the board of county commissioners 30 days prior to July 1 a proposed budget for the fiscal year commencing on July 1 and shall provide the board of county commissioners an audit by a certified public accountant within 60 days after the expiration of the fiscal year ending on June 30. (1959, c. 212, s. 1.)



§ 158-23. Board of county commissioners may function and carry out duties of industrial development commission.

§ 158‑23.  Board of county commissioners may function and carry out duties of industrial development commission.

Nothing herein shall prevent the board of county commissioners itself from functioning and carrying out the duties of the industrial development commission as provided for herein. (1959, c. 212, s. 1.)



§ 158-24. Counties to which Article applies.

§ 158‑24.  Counties to which Article applies.

The provisions of this Article shall apply only to the following counties: Alexander, Burke, Caswell, Chowan, Edgecombe, Franklin, Harnett, Haywood, Hertford, Mitchell, Northampton, Onslow, Pasquotank, Perquimans, Person, Polk, Rockingham, Rutherford, Tyrrell, Vance and Warren. (1959, c. 212, s. 2; 1961, cc. 208, 228, 339, 560, 683, 701, 1011, 1058; 1963, c. 157, s. 2; cc. 443, 504, 506, 613, 1101; 1965, cc. 189, 523, 622.)



§§ 158-25 through 158-29. Reserved for future codification purposes.

§§ 158‑25 through 158‑29.  Reserved for future codification purposes.



§ 158-30. Title.

Article 4.

North Carolina's Eastern Region.

§ 158‑30.  Title.

This Article shall be known as the "North Carolina's Eastern Region Act". (1993, c. 544, s. 1; 2005‑364, s. 1.)



§ 158-31. Purpose.

§ 158‑31.  Purpose.

The purpose of this Article is to allow the following counties, which have the potential to derive direct economic benefits from the North Carolina Global TransPark, to create a special economic development district, to be known as North Carolina's Eastern Region: Carteret, Craven, Duplin, Edgecombe, Greene, Jones, Lenoir, Nash, Onslow, Pamlico, Pitt, Wayne, and Wilson.

The purpose of North Carolina's Eastern Region is to promote the development of the North Carolina Global TransPark and to promote and encourage economic development within the territorial jurisdiction of the Region by fostering or sponsoring development projects to provide land, buildings, facilities, programs, information and data systems, and infrastructure requirements for business and industry in the North Carolina Global TransPark outside of the Global TransPark Complex, and elsewhere in the Region. (1993, c. 544, s. 1; 1993 (Reg. Sess., 1994), c. 751, s. 1; 2005‑364, s. 1.)



§ 158-32. Definitions.

§ 158‑32.  Definitions.

The following definitions apply in this Article:

(1)        Authority.  The North Carolina Global TransPark Authority created under Chapter 63A of the General Statutes.

(2)        Commission.  North Carolina's Eastern Region Development Commission, the governing body of North Carolina's Eastern Region.

(3)        Global TransPark Complex.  The approximately four to six thousand acre site designated by the Authority for a cargo airport and related facilities in Lenoir County. The site will contain a modern airport large enough to handle the largest aircraft and will be dedicated to the rapid movement of freight and passengers by air with intermodal connecting links with rail, highway, and water transportation facilities.

(4)        North Carolina Global TransPark.  A large area surrounding and including the Global TransPark Complex, which will contain commercial and industrial sites providing attractive locations for business and industry of differing sizes and varying kinds.

(4a)      Region.  North Carolina's Eastern Region, an economic development district created pursuant to this Article.

(5)        Unit of Local Government.  A local subdivision or unit of government or a local public corporate entity, including any type of special district or public authority.

(6)        Repealed by Session Laws 2005‑364, s. 1, effective October 1, 2005. (1993, c. 544, s. 1; 2005‑364, s. 1.)



§ 158-33. Creation of North Carolina's Eastern Region.

§ 158‑33.  Creation of North Carolina's Eastern Region.

(a)        Resolution to Create Region.  Any three or more of the counties listed in G.S. 158‑31 may create North Carolina's Eastern Region as provided in this section. In order to create the Region, the governing bodies of the counties creating the Region must first adopt, on or before October 1, 1993, substantially similar resolutions stating their intent to organize the Region pursuant to this Article. Each resolution shall include articles of incorporation for the Region that shall set forth the following:

(1)        The name of the Region, which shall be "North Carolina's Eastern Region."

(2)        A statement that the Region is organized under this Article.

(3)        The names of the organizing counties known to the county adopting the resolution.

(b)        Public Hearing.  Each resolution may be adopted only after a public hearing on the question, notice of which hearing has been given by publication at least once after July 25, 1993, and not less than 10 days before the date set for the hearing, in a newspaper having a general circulation in the county. The notice shall contain a brief statement of the substance of the proposed resolution, set forth the proposed articles of incorporation of the Region, and state the time and place of the public hearing to be held on the resolution. No other publication or notice of the resolution is required.

(c)        Incorporation of Region.  Each county that adopts a resolution as provided in this section shall file a certified copy of the resolution with the Secretary of State on or before October 15, 1993, together with proof of publication of notice of the hearing on the resolution. Each resolution must contain the county clerk's attestation that it was adopted by the board of commissioners. If the Secretary of State finds that the resolutions, including the articles of incorporation, conform to the provisions of this Article and that notices of the hearings were properly published, the Secretary of State shall file the resolutions and proofs of publication and shall issue a certificate of incorporation for the Region under the seal of the State. The Secretary of State shall record the certificate of incorporation in an appropriate book of record in the Secretary of State's office.

(d)        Effect of Incorporation.  The issuance of the certificate of incorporation by the Secretary of State shall constitute North Carolina's Eastern Region a public body and body politic and corporate of the State. The certificate of incorporation shall be conclusive evidence that the Region has been duly created and established under this Article. (1993, c. 544, s. 1; 2005‑364, s. 1; 2006‑226, s. 26; 2006‑264, s. 76.8.)



§ 158-33.1. Addition of counties to Region.

§ 158‑33.1.  Addition of counties to Region.

(a)        Authority.  The Region shall allow an eligible county to participate in the Region as provided in this section. A county is eligible to participate in the Region under this section if G.S. 158‑31 authorizes the county to create the Region, but the county failed to adopt a resolution stating its intent to create the Region by the October 1, 1993, deadline set in G.S. 158‑33(b).

(b)        Application.  The governing body of an eligible county may apply to participate in the Region under this section by adopting a resolution to participate in the Region. The resolution must comply with all the requirements of G.S. 158‑33(a) and (b) except that it may be adopted at any time before October 1, 1994. After adopting the resolution, the county shall file a certified copy of the resolution with the Commission.

(c)        Approval of Application.  Within one month after receipt of an application to join the Region pursuant to this section, the Commission shall meet to consider the application. At the meeting, the Commission shall approve the application if all of the following conditions are met:

(1)        The applicant is an eligible county and has adopted a resolution that complies with subsection (b) of this section.

(2)        The applicant agrees to pay a fee equal to the initiation fee paid by each of the counties that originally created the Region.

(3)        The applicant agrees to make monthly payments in lieu of taxes as provided in subsection (f) of this section.

(d)        Commission Resolution.  After the Commission votes to add a county to the Region, the Commission shall adopt a resolution that states its intent to add the county and includes amended articles of incorporation for the Region which set forth the name of the county to be added to the Region. The Commission shall file certified copies of this resolution with the Secretary of State.

(e)        Effect of Amendment.  If the Secretary of State finds that the resolution conforms to the requirements of this Article, the Secretary of State shall file the resolution, issue an amended certificate of incorporation for the Region including the additional county, and record the amended certificate of incorporation. The amended certificate of incorporation for the Region shall become effective on the first day of the second month after it is issued. Upon the effective date of the amended certificate of incorporation for the Region, the new county becomes a fully participating member of the Region. If the Commission has levied a tax in the Region pursuant to G.S. 158‑42, that tax applies within the new county beginning on the date the amended certificate of incorporation becomes effective.

(f)         Payments in Lieu of Taxes.  A county that participates in the Region under this section is required to make monthly payments in lieu of taxes to the Region after the expiration of the tax levied pursuant to G.S. 158‑42. Each payment shall be equal to the estimated net amount of tax that would have been collected in the county under G.S. 158‑42 for that month if the tax were still in effect. Each payment is due within 15 days after the end of the month in which it accrues. The county is required to make monthly payments for a period equal to the number of months that the county was not participating in the Region while the tax was levied under G.S. 158‑42. The requirement that a county make payments in lieu of taxes expires, however, on the effective date of a withdrawal from the Region by the county. For the purposes of this Article, payments in lieu of taxes shall be considered proceeds of the tax levied in G.S. 158‑42 collected in the county making the payment. (1993 (Reg. Sess., 1994), c. 751, s. 2; 2005‑364, s. 1.)



§ 158-34. Territorial jurisdiction of Region.

§ 158‑34.  Territorial jurisdiction of Region.

The territorial jurisdiction of the Region created pursuant to this Article shall be coterminous with the boundaries of the counties participating in the Region. (1993, c. 544, s. 1; 2005‑364, s. 1.)



§ 158-35. Commission membership, officers, compensation.

§ 158‑35.  Commission membership, officers, compensation.

(a)        Commission Membership.  The governing body of the Region is the Commission. The members of the Commission must be residents of the Region and shall be appointed as follows:

(1)        The board of commissioners of each county participating in the Region shall, in consultation with the county's local business community, appoint one member.

(2),       (3)  Repealed by Session Laws 2005‑364, s. 1, effective October 1, 2005.

(4)        The General Assembly shall appoint two members to the Commission on the recommendation of the Speaker of the House of Representatives and two members on the recommendation of the President Pro Tempore of the Senate in accordance with G.S. 120‑121. The Governor shall appoint two members to the Commission. No two members appointed under this subdivision may be residents of the same county. The President Pro Tempore of the Senate, Speaker of the House of Representatives, and the Governor shall consult to assist in geographic diversity in those six appointments. In order to be eligible for appointment under this subdivision, a person must be a resident of the region. No person appointed under this subdivision is eligible to be chairperson or vice‑chairperson.

(b)        Terms.  Members of the Commission shall serve for staggered four‑year terms. Three of the members initially appointed by the boards of county commissioners pursuant to subdivision (a)(1) of this section shall serve an initial term of two years. The three members to serve initial terms of two years shall be determined by lot at the organizational meeting of the Commission. Each of the initial appointees by the General Assembly and Governor pursuant to subdivision (a)(4) of this section shall serve an initial term of two years.

(c)        Removal; Vacancies.  A member of the Commission may be removed with or without cause by the appointing body. In addition, a majority of the Commission members may, by majority vote, remove a member of the Commission if that member does not attend at least three‑quarters of the regularly scheduled meetings of the Commission during any consecutive 12‑month period of service of that member on the Commission, except that absences excused by the Commission due to serious medical or family circumstances shall not be considered. If the Commission votes to remove a member under this subsection, the vacancy shall be filled in the same manner as the original appointment. Appointments to fill vacancies shall be made for the remainder of the unexpired term by the respective appointing authority. All members shall serve until their successors are appointed and qualified, unless removed from office.

(d)        Dual Office Holding.  Service on the Commission may be in addition to any other office a person is entitled to hold.

(e)        Officers.  The Commission shall annually elect from its membership a chairperson and a vice‑chairperson, and shall annually elect a secretary and a treasurer. After the Commission has been duly organized and its officers elected as provided in this section, the secretary of the Commission shall certify to the Secretary of State the names and addresses of the officers as well as the address of the principal office of the Commission.

(f)         Compensation.  The members of the Commission shall receive no compensation other than travel, subsistence, and reasonable per diem expenses determined by the Commission for attendance at Commission meetings and other official Region functions. (1993, c. 544, s. 1; 1998‑217, s. 48; 2001‑424, ss. 20.13(a), (b); 2001‑496, s. 3.5; 2003‑94, s. 1; 2005‑364, s. 1.)



§ 158-36. Voting.

§ 158‑36.  Voting.

A majority of the Commission members constitutes a quorum for the transaction of business. Each voting member of the Commission shall have one vote. Except as otherwise provided in this Article, the Commission may transact business only by majority vote of the members present and voting. (1993, c. 544, s. 1; 2005‑364, s. 1.)



§ 158-37. Powers of the Region.

§ 158‑37.  Powers of the Region.

(a)        The general powers of the Region include the following:

(1)        The powers of a corporate body, including the power to sue and be sued and to adopt and use a common seal.

(2)        To adopt bylaws and resolutions in accordance with this Article for its organization and internal management, including the power to create and appoint an executive and other committees and to vest authority in the executive and other committees, as the Commission deems advisable.

(3)        To employ persons as necessary and to fix their compensation within the limit of available funds.

(4)        With the approval of the unit of local government's chief administrative official, to use officers, employees, agents, and facilities of a unit of local government for purposes and upon terms agreed upon with the unit of local government.

(5)        To make contracts, deeds, leases with or without option to purchase, conveyances, and other instruments, including contracts with the United States, the State of North Carolina, and units of local government.

(6)        To acquire, lease as lessee with or without option to purchase, hold, own, and use any franchise or property or any interest in a franchise or property, within the limit of available funds.

(7)        To transfer, lease as lessor with or without option to purchase, exchange, or otherwise dispose of any franchise or property or any interest in a franchise or property, within the limit of available funds.

(8)        To surrender to the State of North Carolina any property no longer required by the Region.

(b)        The economic development powers of the Region include the following, to the extent appropriate to carry out its purposes as provided in this Article:

(1)        To levy a temporary annual motor vehicle registration tax on vehicles with a tax situs within the Region, as provided in G.S. 158‑42.

(2)        To acquire, construct, improve, maintain, repair, operate, or administer any component part of a public infrastructure system or facility within the Region, directly or by contract with a third party.

(3)        Except as otherwise provided in this Article, to exercise the powers granted to a local government for development by G.S. 158‑7.1, except the power to levy a property tax.

(4)        To make grants and loans to support economic development projects authorized by this Article within the Region.

(5)        To promote travel and tourism, and natural resource‑based attractions, within the Region.

(6)        To contract with units of local government within the Region to administer the issuance of permits and approvals required of businesses.

(7)        To provide employee training programs to prepare workers for employment in the Region.

(8)        To gather and maintain information of an economic, a business, or a commercial character that would be useful to businesses within the Region.

(9)        To prepare specific site studies to assess the appropriateness of any area within the Region for use or development by a business and to provide opportunities for businesses to examine sites.

(10)      To exercise the powers of a regional planning commission as provided in G.S. 153A‑395 and the powers of a regional economic development commission as provided in Article 2 of this Chapter, but the Region does not have the authority to establish land‑use zoning in any county.

(11)      To carry out the purposes of a consolidation and governmental study commission as provided in Article 20 of Chapter 153A of the General Statutes.

(12)      To enter in a reasonable manner land, water, or premises within the Region to make surveys, soundings, drillings, or examinations. Such an entry shall not constitute trespass, but the Region shall be liable for actual damages resulting from such an entry.

(13)      To monitor and encourage the use of utility corridors adjacent to intrastate and interstate highways within the Region that are four‑lane, divided, limited‑access highways.

(14)      To plan for and assist in the extension of natural gas within the Region.

(15)      To assist in the placement of an information highway within the Region.

(16)      To do all other things necessary or appropriate to carry out its purposes as provided in this Article. (1993, c. 544, s. 1; 1993 (Reg. Sess., 1994), c. 745, ss. 30, 31; 2005‑364, s. 1.)



§ 158-38. Fiscal accountability.

§ 158‑38.  Fiscal accountability.

The Region is a public authority subject to the provisions of Chapter 159 of the General Statutes. (1993, c. 544, s. 1; 2005‑364, s. 1.)



§ 158-39. Funds.

§ 158‑39.  Funds.

The establishment and operation of the Region are governmental functions and constitute a public purpose. The State of North Carolina and any unit of local government may appropriate or otherwise provide funds to support the establishment and operation of the Region. The State of North Carolina and any unit of local government may also dedicate, sell, convey, donate, or lease any of their interests in property to the Region. The Region may apply for grants from the State of North Carolina, the United States, or any department, agency, or instrumentality of the State or the United States. Any department of State government may allocate to the Region any funds the use of which is not restricted by law. (1993, c. 544, s. 1; 2005‑364, s. 1.)



§ 158-40. Tax exemption.

§ 158‑40.  Tax exemption.

Property owned by the Region is exempt from taxation. This tax exemption does not apply to the lease, or other arrangement that amounts to a leasehold interest, of Region property to a private party, or to the income of the lessee, unless the property is leased solely for the purpose of the Region, in which case the activities of the lessee are considered the activities of the Region. (1993, c. 544, s. 1; 2005‑364, s. 1.)



§ 158-41. Withdrawal; termination.

§ 158‑41.  Withdrawal; termination.

(a)        Withdrawal.  A county participating in the Region may, by resolution, withdraw from the Region. A resolution withdrawing from the Region may not become effective before the end of the fiscal year in which it is adopted. Upon adoption of a resolution withdrawing from the Region, the board of commissioners of the county shall provide a copy of the resolution to the Secretary of State, the Commission, the Authority, and every other county participating in the Region. Withdrawal does not entitle a county to early distribution of its beneficial interest in Region assets, but a county that has withdrawn retains its right to any distributions that may be made to participating counties pursuant to subsection (b) of this section on the same basis as if it had not withdrawn. For all other purposes, a county that has withdrawn from the Region no longer participates in the Region.

(b)        Termination.  The Commission may dissolve the Region and terminate its existence at any time. If the Region is dissolved and terminated or is otherwise unable to expend the tax proceeds received pursuant to G.S. 158‑42, the Commission shall liquidate the assets of the Region to the extent possible and distribute all Region assets to the counties of the Region in proportion to the amount of tax collected in each county. The assets of the Region that exceed the amount of tax collected by the counties and are attributable to an appropriation made to the Region by the General Assembly shall revert to the General Fund and may not be distributed to the counties. A county may use funds distributed to it pursuant to this subsection only for economic development projects and infrastructure construction projects. In calculating the amount to be refunded to each county, the Region shall first allocate amounts loaned and not yet repaid as follows:

(1)        Amounts loaned for a project in a county will be allocated to that county to the extent of its beneficial ownership of the principal of the trust account created under G.S. 158‑42 and the county will become the owner of the right to repayment of the amount loaned to the extent of its beneficial ownership of the principal of the trust account created under G.S. 158‑42.

(2)        Amounts not allocated pursuant to subdivision (1) shall be allocated among the remaining counties in proportion to the amount of tax collected in each county under G.S. 158‑42, and the remaining counties shall become the owners of the right to repayment of the amounts loaned in proportion to the amount of tax collected in each county under G.S. 158‑42.

Notes and other instruments representing the right to repayment shall, upon dissolution of the Region, be held and collected by the State Treasurer, who shall disburse the collections to the counties as provided in this subsection.

The Commission shall distribute those assets that it is unable to liquidate among the Region counties insofar as practical on an equitable basis, as determined by the Commission. Upon termination, the State of North Carolina shall succeed to any remaining rights, obligations, and liabilities of the Region not assigned to the Region counties. (1993, c. 544, s. 1; 2005‑364, s. 1.)



§ 158-42. Temporary Region vehicle registration tax.

§ 158‑42.  Temporary Region vehicle registration tax.

(a)        Levy.  The Commission may, by resolution, after not less than 10 days' public notice and a public hearing, levy an annual registration tax of five dollars ($5.00) on motor vehicles with a tax situs within the Region. A tax levied under this section is in addition to any other motor vehicle license or registration tax.

The tax applies to vehicles required to pay a tax under G.S. 20‑88, except trailers, and G.S. 20‑87(1), (2), (4), (5), (6), and (7). The tax situs of a motor vehicle for the purpose of this section is its ad valorem tax situs. If the vehicle is not subject to ad valorem tax, its tax situs for the purpose of this section is the ad valorem tax situs it would have if it were subject to ad valorem tax.

(b)        Effective Date; Expiration.  The effective date of a tax levied under this section shall be no earlier than July 1, 1994. The effective date of a tax levied under this section must be the first day of a calendar month set by the Commission in the resolution levying the tax, and shall be no earlier than the first day of the third calendar month after the adoption of the resolution.

The authority of the Region to levy a tax under this section expires five years after the effective date of the first tax levied under this section. A tax levied under this section expires when the Region's authority to levy the tax expires. The expiration of the tax does not affect the rights or liabilities of the Region, a taxpayer, or another person arising under this section before the expiration of the tax; nor does it affect the right to any refund or credit of a tax that would otherwise have been available under this section before the expiration of the tax.

(c)        Repeal of Tax.  The Commission may, by resolution, repeal a tax levied under this section. The effective date of the repeal must be the first day of a calendar month set by the Commission in the resolution repealing the tax, and shall be no earlier than the first day of the third calendar month after the adoption of the resolution. Repeal of the tax does not affect the date the Region's authority to levy the tax expires under subsection (b) of this section. Repeal of the tax does not affect the rights or liabilities of the Region, a taxpayer, or another person arising under this section before the effective date of the repeal; nor does it affect the right to any refund or credit of a tax that would otherwise have been available under this section before the effective date of the repeal.

(d)        Administration.  The Division of Motor Vehicles of the Department of Transportation shall collect and administer a tax levied under this section. Immediately after adopting a resolution levying or repealing a tax under this section, the Commission shall deliver a certified copy of the resolution to the Division of Motor Vehicles. If the Secretary of State issues an amended certificate of incorporation adding a county to the Region pursuant to G.S. 158‑33.1, the Commission shall deliver a certified copy of the amended certificate immediately to the Division of Motor Vehicles. If the Commission receives a resolution from a county withdrawing from the Region pursuant to G.S. 158‑41, the Commission shall deliver a certified copy of the resolution immediately to the Division of Motor Vehicles.

A tax levied under this section is due at the same time and subject to the same restrictions as the tax levied in G.S. 20‑87 and G.S. 20‑88. The tax shall be prorated in accordance with G.S. 20‑95. The Commissioner of Motor Vehicles may adopt rules necessary to administer the tax.

(e)        Distribution of Tax Proceeds.  The Commissioner of Motor Vehicles shall credit the proceeds of the tax levied under this section to a special account and distribute the net proceeds on a quarterly basis to the Region. Interest on the special account shall be credited quarterly to the Highway Fund to reimburse the Division of Motor Vehicles for the cost of collecting and administering the tax. The Commissioner of Motor Vehicles shall provide the Region with an accounting of the percentage of proceeds collected in each county of the Region in each quarter.

(f)         Use of Tax Proceeds.  The Region may use the proceeds of the tax levied under this section only for economic development projects and infrastructure construction projects that are within the territorial jurisdiction of the Region but not within the Global TransPark Complex. The Region shall use the tax proceeds only for public purposes authorized by this Article.

The Region shall place fifteen percent (15%) of the tax proceeds distributed to it under this section in a general funds account and the remaining eighty‑five percent (85%) in an interest‑bearing trust account. Each county shall be the beneficial owner of a share of the principal of the trust account in proportion to the amount of tax proceeds collected in that county.

The Region may not disburse the principal of the trust account except pursuant to a contract that provides that, within a reasonable time not to exceed 20 years, the Region will recover or be repaid the amount disbursed. The Region may, in its discretion, set reasonable terms and conditions for the repayment of the principal disbursed, including provisions for securing the debt and the payment of interest. (1993, c. 544, s. 1; 1993 (Reg. Sess., 1994), c. 751, s. 3; c. 761, s. 33; 1995, c. 465, s. 1; 2005‑364, s. 1.)






Chapter 159 - Local Government Finance.

§ 159-1. Short title and definitions.

Chapter 159.

Local Government Finance.

SUBCHAPTER I. SHORT TITLE AND DEFINITIONS.

Article 1.

Short Title and Definitions.

§ 159‑1.  Short title and definitions.

(a)        This Chapter may be cited as "The Local Government Finance Act."

(b)        The words and phrases defined in this section have the meanings indicated when used in this Chapter, unless the context clearly requires another meaning, or unless the word or phrase is given a more restrictive meaning by definition in another Article herein.

(1)        "Chairman" means the chairman of the Local Government Commission.

(2)        "City" includes towns and incorporated villages.

(3)        "Clerk" means an officer or employee of a local government or public authority charged by law or direction of the governing board with the duty of keeping the minutes of board meetings and conserving records evidencing official actions of the board.

(4)        "Commission" means the Local Government Commission.

(5)        "Publish," "publication," and other forms of the word "publish" mean insertion in a newspaper qualified under G.S. 1‑597 to publish legal advertisements.

(6)        "Secretary" means the secretary of the Local Government Commission.

(c)        Words in the singular number include the plural, and in the plural include the singular. Words of the masculine gender include the feminine and the neuter, and when the sense so indicates, words of the neuter gender may refer to any gender. (1927, c. 81, s. 2; 1931, c. 60, s. 2; 1971, c. 780, s. 1.)



§ 159-2. Computation of time.

§ 159‑2.  Computation of time.

(a)        Notwithstanding any other provisions of law, whenever in this Chapter an act is to be done within a given period of time, the period of time shall be computed according to the rules set out in this section.

(b)        When an act is to be done within a given number of days before or after a given day, the period is computed by counting forward beginning with the day following the given day, or counting backward beginning with the day next before the given day. Saturdays, Sundays, and holidays are counted as any other day.

(c)        The word "month" means 30 days, unless the words "calendar month" are used, in which case the number of days in the month may vary according to the calendar.

(d)        The word "year" means the calendar year.

(e)        The word "day," when used to denote a period of time within which an act may be done, means a period of 24 hours beginning at 12:00 midnight.

(f)         When a time of day is given, the time is local time in the City of Raleigh, North Carolina. (1971, c. 780, s. 1.)



§ 159-3. Local Government Commission established.

SUBCHAPTER II.  LOCAL GOVERNMENT COMMISSION.

Article 2.

Local Government Commission.

§ 159‑3.  Local Government Commission established.

(a)        The Local Government Commission consists of nine members. The State Treasurer, the State Auditor, the Secretary of State, and the Secretary of Revenue each serve ex officio; the remaining five members are appointed to four‑year terms as follows: three by the Governor, one by the General Assembly upon the recommendation of the President Pro Tempore in accordance with G.S. 120‑121, and one by the General Assembly upon the recommendation of the Speaker of the House in accordance with G.S. 120‑121. Of the three members appointed by the Governor, one shall be or have been the mayor or a member of the governing board of a city and one shall be or have been a member of a county board of commissioners. The State Treasurer is chairman ex officio of the Local Government Commission. Membership on the Commission is an office that may be held concurrently with one other office, as permitted by G.S. 128‑1.1.

(b)        The Commission shall meet at least quarterly in the City of Raleigh, and may hold special meetings at any time or place upon notice to each member given in person or by mail not later than the fifth day before the meeting. The notice need not state the purpose of the meeting.

Action of the Commission shall be taken by resolution adopted by majority vote of those present and voting. A majority of the Commission constitutes a quorum.

(c)        The appointed members of the Commission are entitled to the per diem compensation and allowances prescribed by G.S. 138‑5. All members are entitled to reimbursement for necessary travel and other expenses.

(d)        The Commission may call upon the Attorney General for legal advice in relation to its powers and duties.

(e)        The Local Government Commission shall operate as a division of the Department of the State Treasurer.

(f)         The Commission may adopt rules and regulations to carry out its powers and duties. (1931, c. 60, s. 7; c. 296, s. 8; 1933, c. 31, s. 1; 1957, c. 541, s. 18; 1963, c. 1130; 1969, c. 445, s. 1; 1971, c. 780, s. 1; 1973, c. 474, s. 2; c. 476, s. 193; 1995, c. 490, s. 30(a).)



§ 159-4. Executive committee; appeal.

§ 159‑4.  Executive committee; appeal.

(a)        The State Auditor, the State Treasurer, the Secretary of State, and the Secretary of Revenue shall constitute the executive committee of the Local Government Commission. The executive committee is vested with all the powers of the Commission when it is not in session, except that the executive committee may not overrule, reverse, or disregard any action of the full Commission. Action of the executive committee shall be taken by resolution adopted by a majority of those present and voting. Any three members of the executive committee constitute a quorum. The chairman may call meetings of the executive committee at any time.

(b)        Any member of the Commission or any person affected by an action of the executive committee may appeal to the full Commission by filing a request for review with the chairman within five days after the action is taken. Review of executive committee action by the full Commission shall be de novo. (1931, c. 60, ss. 8, 10; 1933, c. 31, s. 2; 1953, c. 675, s. 27; 1971, c. 780, s. 1; 1973, c. 476, s. 193.)



§ 159-5. Secretary and staff of the Commission.

§ 159‑5.  Secretary and staff of the Commission.

The chairman shall appoint a secretary of the Commission, and may appoint such other deputies and assistants as may be necessary, who shall be responsible to the chairman through the secretary. The secretary and his deputies and assistants shall have and may exercise any power that the chairman himself may exercise. All actions taken by the secretary, including the signing of any documents and papers provided for in this Chapter, shall be effective as though  the chairman himself had taken such action or signed such documents or papers. (1931, c. 60, s. 7; c. 296, s. 8; 1933, c. 31, s. 1; 1957, c. 541, s. 18; 1963, c. 1130; 1969, c. 445, s. 1; 1971, c. 780, s. 1; 1983, c. 717, s. 91.)



§ 159-6. Fees of the Commission.

§ 159‑6.  Fees of the Commission.

(a)        The Commission may charge and collect fees for services rendered and for all expenses incurred by the Commission in connection with approving or denying an application for an issue of other than general obligation bonds or notes, participating in the sale, award or delivery of such issue or carrying out any other of its powers and duties with respect to such issue or the issuer thereof, pursuant to the laws of the State of North Carolina.

(b)        The Commission shall establish rules and regulations concerning the setting and collection of such fees. In establishing the amount of or method of determining such fees, the Commission shall take into account, among other things, the scope of its statutory responsibilities and the nature and extent of its services for such issue or issuer or class thereof.

(c)        Such fees collected by the Commission shall be incorporated into the budget of the State Treasurer and shall be expended for costs incurred by the Commission in carrying out its statutory responsibilities in the issuance of revenue bonds.

(d)        Apart from the above fees, the Commission is authorized to receive reimbursement for all expenses incurred in the sale or issuance of general obligation bonds and notes by assessing and collecting fees.

(e)        In addition to any other fees authorized by this section, the Commission may charge and collect fees for services rendered and expenses incurred in reviewing and processing petitions of counties or cities concerning use of local sales and use tax revenue in accordance with G.S. 105‑487(c). (1981 (Reg. Sess., 1982), c. 1175; 1983, c. 908, s. 2.)



§ 159-7. Short title; definitions; local acts superseded.

SUBCHAPTER III. BUDGETS AND FISCAL CONTROL.

Article 3.

The Local Government Budget and Fiscal Control Act.

Part 1. Budgets.

§ 159‑7.  Short title; definitions; local acts superseded.

(a)        This Article may be cited as "The Local Government Budget and Fiscal Control Act."

(b)        The words and phrases defined in this section have the meanings indicated when used in this Article, unless the context clearly requires another meaning.

(1)        "Budget" is a proposed plan for raising and spending money for specified programs, functions, activities or objectives during a fiscal year.

(2)        "Budget ordinance" is the ordinance that levies taxes and appropriates revenues for specified purposes, functions, activities, or objectives during a fiscal year.

(3)        "Budget year" is the fiscal year for which a budget is proposed or a budget ordinance is adopted.

(4)        "Debt service" is the sum of money required to pay installments of principal and interest on bonds, notes, and other evidences of debt accruing within a fiscal year, to maintain sinking funds, and to pay installments on debt instruments issued pursuant to Chapter 159G of the General Statutes or Chapter 159I of the General Statutes accruing within a fiscal year.

(5),       (6) Repealed by Session Laws 1975, c. 514, s. 2.

(7)        "Fiscal year" is the annual period for the compilation of fiscal operations, as prescribed in G.S. 159‑8(b).

(8)        "Fund" is a fiscal and accounting entity with a self‑balancing set of accounts recording cash and other resources, together with all related liabilities and residual equities or balances, and changes therein, for the purpose of carrying on specific activities or attaining certain objectives in accordance with special regulations, restrictions, or limitations.

(9)        Repealed by Session Laws 1975, c. 514, s. 2.

(10)      "Public authority" is a municipal corporation (other than a unit of local government) that is not subject to the State Budget Act (Chapter 143C of the General Statutes) or a local governmental authority, board, commission, council, or agency that (i) is not a municipal corporation, (ii) is not subject to the State Budget Act, and (iii) operates on an area, regional, or multi‑unit basis, and the budgeting and accounting systems of which are not fully a part of the budgeting and accounting systems of a unit of local government.

(11)      Repealed by Session Laws 1975, c. 514, s. 2.

(12)      "Sinking fund" means a fund held for the retirement of term bonds.

(13)      "Special district" is a unit of local government (other than a county, city, town, or incorporated village) that is created for the performance of limited governmental functions or for the operation of a particular utility or public service enterprises.

(14)      "Taxes" do not include special assessments.

(15)      "Unit," "unit of local government," or "local government" is a municipal corporation that is not subject to the State Budget Act (Chapter 143C of the General Statutes) and that has the power to levy taxes, including a consolidated city‑county, as defined by G.S. 160B‑2(1), and all boards, agencies, commissions, authorities, and institutions thereof that are not municipal corporations.

(16)      "Vending facilities" has the same meaning as it does in G.S. 111‑42(d), but also means any mechanical or electronic device dispensing items or something of value or entertainment or services for a fee, regardless of the method of activation, and regardless of the means of payment, whether by coin, currency, tokens, or other means.

(c)        It is the intent of the General Assembly by enactment of this Article to prescribe for local governments and public authorities a uniform system of budget adoption and administration and fiscal control. To this end and except as otherwise provided in this Article, all provisions of general laws, city charters, and local acts in effect as of July 1, 1973 and in conflict with the provisions of Part 1 or Part 3 of this Article are repealed. No general law, city charter, or local act enacted or taking effect after July 1, 1973, may be construed to modify, amend, or repeal any portion of Part 1 or Part 3 of this Article unless it expressly so provides by specific reference to the appropriate section.

(d)        Except as expressly provided herein, this Article does not apply to school administrative units. The adoption and administration of budgets for the public school system and the management of the fiscal affairs of school administrative units are governed by the School Budget and Fiscal Control Act, Chapter 115, Article 9. However, this Article and the School Budget and Fiscal Control Act shall be construed together to the end that the administration of the fiscal affairs of counties and school administrative units may be most effectively and efficiently administered. (1927, c. 146, ss. 1, 2; 1955, c. 724; 1971, c. 780, s. 1; 1973, c. 474, ss. 3, 4; 1975, c. 437, s. 12; c. 514, s. 2; 1981, c. 685, s. 1; 1983 (Reg. Sess., 1984), c. 1034, s. 173; 1987, c. 282, ss. 30, 31; c. 796, s. 3(1); 1989, c. 756, s. 3; 1995, c. 461, s. 9; 2006‑203, s. 125.)



§ 159-8. Annual balanced budget ordinance.

§ 159‑8.  Annual balanced budget ordinance.

(a)        Each local government and public authority shall operate under an annual balanced budget ordinance adopted and administered in accordance with this Article. A budget ordinance is balanced when the sum of estimated net revenues and appropriated fund balances is equal to appropriations. Appropriated fund balance in any fund shall not exceed the sum of cash and investments minus the sum of liabilities, encumbrances, and deferred revenues arising from cash receipts, as those figures stand at the close of the fiscal year next preceding the budget year. It is the intent of this Article that, except for moneys expended pursuant to a project ordinance or accounted for in an intragovernmental service fund or a trust and agency fund excluded from the budget ordinance under G.S. 159‑13(a), all moneys received and expended by a local government or public authority should be included in the budget ordinance. Therefore, notwithstanding any other provision of law, no local government or public authority may expend any moneys, regardless of their source (including moneys derived from bond proceeds, federal, state, or private grants or loans, or special assessments), except in accordance with a budget ordinance or project ordinance adopted under this Article or through an intragovernmental service fund or trust and agency fund properly excluded from the budget ordinance.

(b)        The budget ordinance of a unit of local government shall cover  a fiscal year beginning July 1 and ending June 30. The budget ordinance of a public authority shall cover a fiscal year beginning July 1 and ending June 30, except that the Local Government Commission, if it determines that a different fiscal year would facilitate the authority's financial operations, may enter an order permitting an authority to operate under a fiscal year other than from July 1 to June 30. If the Commission does permit an authority to operate under an altered fiscal year, the Commission's order shall also modify the budget calendar set forth in G.S. 159‑10 through 159‑13 so as to provide a new budget calendar for the altered fiscal year that will clearly enable the authority to comply with the intent of this Part. (1971, c. 780, s. 1; 1973, c. 474, s. 5; 1975, c. 514, s. 3; 1979, c. 402, s. 1; 1981, c. 685, s. 2.)



§ 159-9. Budget officer.

§ 159‑9.  Budget officer.

Each local government and public authority shall appoint a budget officer to serve at the will of the governing board. In counties or cities having the manager form of government, the county or city manager shall be the budget officer. Counties not having the manager form of government may impose the duties of budget officer upon the county finance officer or any other county officer or employee except the sheriff, or in counties having a population of more than 7,500, the register of deeds. Cities not having the manager  form of government may impose the duties of budget officer on any city officer or employee, including the mayor if he agrees to undertake them. A public authority or special district may impose the duties of budget officer on the chairman or any member of its governing board or any other officer or employee. (1971, c. 780, s. 1; 1973, c. 474, s. 6.)



§ 159-10. Budget requests.

§ 159‑10.  Budget requests.

Before April 30 of each fiscal year (or an earlier date fixed by the budget officer), each department head shall transmit to the budget officer the budget requests and revenue estimates for his department for the budget year. The budget request shall be an estimate of the financial requirements of the department for the budget year, and shall be made in such form and detail, with such supporting information and justifications, as the budget officer may prescribe. The revenue estimate shall be an estimate of all revenues to be realized by department operations during the budget year. At the same time, the finance officer or department heads shall transmit to the budget officer a complete statement of the amount expended for each category of expenditure in the budget ordinance of the immediately preceding fiscal year, a complete statement of the amount estimated to be expended for each category of expenditure in the current year's budget ordinance by the end of the current fiscal year, the amount realized from each source of revenue during the immediately preceding fiscal year, and the amount estimated to be realized from each source of revenue by the end of the current fiscal year, and such other information and data on the fiscal operations of the local government or public authority as the budget officer may request. (1927, c. 146, s. 5; 1955, cc. 698, 724; 1971, c. 780, s. 1.)



§ 159-11. Preparation and submission of budget and budget message.

§ 159‑11.  Preparation and submission of budget and budget message.

(a)        Upon receipt of the budget requests and revenue estimates and the financial information supplied by the finance officer and department heads, the budget officer shall prepare a budget for consideration by the governing board in such form and detail as may have been prescribed by the budget officer or the governing board. The budget shall comply in all respects with the limitations imposed by G.S. 159‑13(b), and unless the governing board shall have authorized or requested submission of an unbalanced budget as provided in subsection (c) of this section, the budget shall be balanced.

(b)        The budget, together with a budget message, shall be submitted to the governing board not later than June 1. The budget and budget message should, but need not, be submitted at a formal meeting of the board. The budget message should contain a concise explanation of the governmental goals fixed by the budget for the budget year, should explain important features of the activities anticipated in the budget, should set forth the reasons for stated changes from the previous year in program goals, programs, and appropriation levels, and should explain any major changes in fiscal policy.

(c)        The governing board may authorize or request the budget officer to submit a budget containing recommended appropriations in excess of estimated revenues. If this is done, the budget officer shall present the appropriations recommendations in a manner that will reveal for the governing board the nature of the activities supported by the expenditures that exceed estimated revenues.

(d)        The budget officer shall include in the budget a proposed financial plan for each intragovernmental service fund, as required by G.S. 159‑13.1, and information concerning capital projects and grant projects authorized or to be authorized by project ordinances, as required by G.S. 159‑13.2.

(e)        In each year in which a general reappraisal of real property has been conducted, the budget officer shall include in the budget, for comparison purposes, a statement of the revenue‑neutral property tax rate for the budget. The revenue‑neutral property tax rate is the rate that is estimated to produce revenue for the next fiscal year equal to the revenue that would have been produced for the next fiscal year by the current tax rate if no reappraisal had occurred. To calculate the revenue‑neutral tax rate, the budget officer shall first determine a rate that would produce revenues equal to those produced for the current fiscal year and then increase the rate by a growth factor equal to the average annual percentage increase in the tax base due to improvements since the last general reappraisal. This growth factor represents the expected percentage increase in the value of the tax base due to improvements during the next fiscal year. The budget officer shall further adjust the rate to account for any annexation, deannexation, merger, or similar event. (1927, c. 146, s. 6; 1955, cc. 698, 724; 1969, c. 976, s. 1; 1971, c. 780, s. 1; 1975, c. 514, s. 4; 1979, c. 402, s. 2; 2003‑264, s. 1.)



§ 159-12. Filing and publication of the budget; budget hearings.

§ 159‑12.  Filing and publication of the budget; budget hearings.

(a)        On the same day that he submits the budget to the governing board, the budget officer shall file a copy of it in the office of the clerk to the board where it shall remain available for public inspection until the budget ordinance is adopted. The clerk shall make a copy of the budget available to all news media in the county. He shall also publish a statement that the budget has been submitted to the governing board, and is available for public inspection in the office of the clerk to the board. The statement shall also give notice of the time and place of the budget hearing required by subsection (b) of this section.

(b)        Before adopting the budget ordinance, the board shall hold a public hearing at which time any persons who wish to be heard on the budget may appear. (1927, c. 146, s. 7; 1955, cc. 698, 724; 1971, c. 780, s. 1.)



§ 159-13. The budget ordinance; form, adoption, limitations, tax levy, filing.

§ 159‑13.  The budget ordinance; form, adoption, limitations, tax levy, filing.

(a)        Not earlier than 10 days after the day the budget is presented to the board and not later than July 1, the governing board shall adopt a budget ordinance making appropriations and levying taxes for the budget year in such sums as the board may consider sufficient and proper, whether greater or less than the sums recommended in the budget. The budget ordinance shall authorize all financial transactions of the local government or public authority except

(1)        Those authorized by a project ordinance,

(2)        Those accounted for in an intragovernmental service fund for which a financial plan is prepared and approved, and

(3)        Those accounted for in a trust or agency fund established to account for moneys held by the local government or public authority as an agent or common‑law trustee or to account for a retirement, pension, or similar employee benefit system.

The budget ordinance may be in any form that the board considers most efficient in enabling it to make the fiscal policy decisions embodied therein, but it shall make appropriations by department, function, or project and show revenues by major source.

(b)        The following directions and limitations shall bind the governing board in adopting the budget ordinance:

(1)        The full amount estimated by the finance officer to be required for debt service during the budget year shall be appropriated.

(2)        The full amount of any deficit in each fund shall be appropriated.

(3)        A contingency appropriation shall not exceed five percent (5%) of the total of all other appropriations in the same fund, except there is no limit on contingency appropriations for public assistance programs required by Chapter 108A. Each expenditure to be charged against a contingency appropriation shall be authorized by resolution of the governing board, which resolution shall be deemed an amendment to the budget ordinance setting up an appropriation for the object of expenditure authorized. The governing board may authorize the budget officer to authorize expenditures from contingency appropriations subject to such limitations and procedures as it may prescribe. Any such expenditures shall be reported to the board at its next regular meeting and recorded in the minutes.

(4)        No appropriation may be made that would require the levy of a tax in excess of any constitutional or statutory limitation, or expenditures of revenues for purposes not permitted by law.

(5)        The total of all appropriations for purposes which require voter approval for expenditure of property tax funds under Article V, Sec. 2(5), of the Constitution shall not exceed the total of all estimated revenues other than the property tax (not including such revenues required by law to be spent for specific purposes) and property taxes levied for such purposes pursuant to a vote of the people.

(6)        The estimated percentage of collection of property taxes shall not be greater than the percentage of the levy actually realized in cash as of June 30 during the preceding fiscal year. For purposes of the calculation under this subdivision only, the levy for the registered motor vehicle tax under Article 22A of Chapter 105 of the General Statutes shall be based on the nine‑month period ending March 31 of the preceding fiscal year, and the collections realized in cash with respect to this levy shall be based on the 12‑month period ending June 30 of the preceding fiscal year.

(7)        Estimated revenues shall include only those revenues reasonably expected to be realized in the budget year, including amounts to be realized from collections of taxes levied in prior fiscal years.

(8)        Repealed by Session Laws 1975, c. 514, s. 6.

(9)        Appropriations made to a school administrative unit by a county may not be reduced after the budget ordinance is adopted, unless the board of education of the administrative unit agrees by resolution to a reduction, or unless a general reduction in county expenditures is required because of prevailing economic conditions. Before a board of county commissioners may reduce appropriations to a school administrative unit as part of a general reduction in county expenditures required because of prevailing economic conditions, it must do all of the following:

a.         Hold a public meeting at which the school board is given an opportunity to present information on the impact of the reduction.

b.         Take a public vote on the decision to reduce appropriations to a school administrative unit.

(10)      Appropriations made to another fund from a fund established to account for property taxes levied pursuant to a vote of the people may not exceed the amount of revenues other than the property tax available to the fund, except for appropriations from such a fund to an appropriate account in a capital reserve fund.

(11)      Repealed by Session Laws 1975, c. 514, s. 6.

(12)      Repealed by Session Laws 1981, c. 685, s. 4.

(13)      No appropriation of the proceeds of a bond issue may be made from the capital project fund account established to account for the proceeds of the bond issue except (i) for the purpose for which the bonds were issued, (ii) to the appropriate debt service fund, or (iii) to an account within a capital reserve fund consistent with the purposes for which the bonds were issued. The total of other appropriations made to another fund from such a capital project fund account may not exceed the amount of revenues other than bond proceeds available to the account.

(14)      No appropriation may be made from a utility or public service enterprise fund to any other fund than the appropriate debt service fund unless the total of all other appropriations in the fund equal or exceed the amount that will be required during the fiscal year, as shown by the budget ordinance, to meet operating expenses, capital outlay, and debt service on outstanding utility or enterprise bonds or notes.

(15)      Sufficient funds to meet the amounts to be paid during the fiscal year under continuing contracts previously entered into shall be appropriated unless such contract reserves to the governing board the right to limit or not to make such appropriation.

(16)      The sum of estimated net revenues and appropriated fund balance in each fund shall be equal to appropriations in that fund. Appropriated fund balance in a fund shall not exceed the sum of cash and investments minus the sum of liabilities, encumbrances, and deferred revenues arising from cash receipts, as those figures stand at the close of the fiscal year next preceding the budget year.

(17)      No appropriations may be made from a county reappraisal reserve fund except for the purposes for which the fund was established.

(18)      No appropriation may be made from a service district fund to any other fund except (i) to the appropriate debt service fund or (ii) to an appropriate account in a capital reserve fund unless the district has been abolished.

(19)      No appropriation of the proceeds of a debt instrument may be made from the capital project fund account established to account for such proceeds except for the purpose for which such debt instrument was issued. The total of other appropriations made to another fund from such a capital project fund account may not exceed the amount of revenues other than debt instrument proceeds available to the account.

Notwithstanding subdivisions (9), (10), (12), (14), (17), or (18) of this subsection, any fund may contain an appropriation to another fund to cover the cost of (i) levying and collecting the taxes and other revenues allocated to the fund, and (ii) building maintenance and other general overhead and administrative expenses properly allocable to functions or activities financed from the fund.

(c)        The budget ordinance of a local government shall levy taxes on property at rates that will produce the revenue necessary to balance appropriations and revenues, after taking into account the estimated percentage of the levy that will not be collected during the fiscal year. The budget ordinance of a public authority shall be balanced so that appropriations do not exceed revenues.

(d)        The budget ordinance shall be entered in the minutes of the governing board and within five days after adoption copies thereof shall be filed with the finance officer, the budget officer, and the clerk to the governing board. (1927, c. 146, s. 8; 1955, cc. 698, 724; 1969, c. 976, s. 2; 1971, c. 780, s. 1; 1973, c. 474, ss. 7‑9; c. 489, s. 3; 1975, c. 437, ss. 13, 14; c. 514, ss. 5, 6; 1981, c. 685, ss. 3‑5, 10; 1987, c. 796, s. 3(2); 1989, c. 756, s. 2; 1999‑261, s. 1; 2000‑140, s. 80; 2002‑126, s. 6.7(a).)



§ 159-13.1. Financial plan for intragovernmental service funds.

§ 159‑13.1.  Financial plan for intragovernmental service funds.

(a)        If a local government or public authority establishes and operates one or more intragovernmental service funds, it need not include such a fund in its budget ordinance. However, at the same time it adopts the budget ordinance, the governing board shall approve a balanced financial plan for each intragovernmental service fund. A financial plan is balanced when estimated expenditures do not exceed estimated revenues.

(b)        The budget officer shall include in the budget he submits to the board, pursuant to G.S. 159‑11, a proposed financial plan for each intragovernmental service fund to be operated during the budget year by the local government or public authority. The proposed financial plan shall be in such form and detail as prescribed by the budget officer or governing board.

(c)        The approved financial plan shall be entered in the minutes of the governing board, as shall each amendment to the plan approved by the board. Within five days after approval, copies of the plan and copies of each amendment thereto shall be filed with the finance officer, the budget officer, and the clerk to the governing board.

(d)        Any change in a financial plan must be approved by the governing board. (1975, c. 514, s. 7.)



§ 159-13.2. Project ordinances.

§ 159‑13.2.  Project ordinances.

(a)        Definitions. 

(1)        In this section "capital project" means a project financed in whole or in part by the proceeds of bonds or notes or debt instruments or a project involving the construction or acquisition of a capital asset.

(2)        "Grant project" means a project financed in whole or in part by revenues received from the federal and/or State government for operating or capital purposes as defined by the grant contract.

(b)        Alternative Budget Methods.  A local government or public authority may, in its discretion, authorize and budget for a capital project or a grant project either in its annual budget ordinance or in a project ordinance adopted pursuant to this section. A project ordinance authorizes all appropriations necessary for the completion of the project and neither it nor any part of it need be readopted in any subsequent fiscal year. Neither a bond order nor an order authorizing any debt instrument constitutes a project ordinance.

(c)        Adoption of Project Ordinances.  If a local government or public authority intends to authorize a capital project or a grant project by a project ordinance, it shall not begin the project until it has adopted a balanced project ordinance for the life of the project. A project ordinance is balanced when revenues estimated to be available for the project equal appropriations for the project. A project ordinance shall clearly identify the project and authorize its undertaking, identify the revenues that will finance the project, and  make the appropriations necessary to complete the project.

(d)        Project Ordinance Filed.  Each project ordinance shall be entered in the minutes of the governing board. Within five days after adoption, copies of the ordinance shall be filed with the finance officer, the budget officer, and the clerk to the governing board.

(e)        Amendment.  A project ordinance may be amended in any manner  so long as it continues to fulfill all requirements of this section.

(f)         Inclusion of Project Information in Budget.  Each year the budget officer shall include in the budget information in such detail as he or the governing board may require concerning each grant project or capital project (i) expected to be authorized by project ordinance during the budget year and (ii) authorized by previously adopted project ordinances which will have appropriations available for expenditure during the budget year. (1975, c. 514, s. 8; 1979, c. 402, s. 3; 1987, c. 796, s. 3(3), 3(4).)



§ 159-14. Trust and agency funds; budgets of special districts.

§ 159‑14.  Trust and agency funds; budgets of special districts.

(a)        Budgets of Special Districts.  If the tax‑levying power of a special district is by law exercised on its behalf by a county or city, and if the county or city governing board is vested by law with discretion as to what rate of tax it will levy on behalf of the special district, the governing board of the special district shall transmit to the governing board of the county or city on or before June 1 a request to levy taxes on its behalf for the budget year at a stated rate. The county or city governing board shall then determine what rate of tax it will approve, and shall so notify the district governing board not later than June 15. Failure of the county or city governing board to act on the district's request on or before June 15 and to so notify the district governing board by that date shall be deemed approval of the full rate requested by the district governing board. Upon receiving notification from the county or city governing board as to what rate of tax will be approved or after June 15 if no such notification is received, the district governing board shall complete its budget deliberations and shall adopt its budget ordinance.

If the tax‑levying power of a special district is by law exercised  on its behalf by a county or city, and if the county or city governing board has no discretion as to what rate of tax it will levy on behalf of the special district, the governing board of the district shall notify the city or county by June 15 of the rate of tax it wishes to have levied. If the district does not notify the county or city governing board on or before June 15 of the rate of tax it wishes to have levied, the county or city is not required to levy a tax for the district for the fiscal year.

If the taxes of a special district are collected on its behalf by a county or city, and if the county or city governing board has no power to approve the district tax levy, the district governing board shall adopt its budget ordinance not later than July 1 and on or before July 15 shall notify the county or city collecting its taxes of the rate of tax it has levied. If the district does not notify the county or city governing board on or before July 15 of the rate of tax it has levied, the county or city is not required to collect the district's taxes for the fiscal year.

(b)        Transfers from Certain Trust and Agency Funds.  Except for transfers to the appropriate special district or public authority, a unit of local government may not transfer moneys from a fund established to account for taxes collected on behalf of a special district or from a fund established to account for special assessments collected on behalf of a public authority unless the special district or public authority has ceased to function. (1971, c. 780, s. 1; 1973, c. 474, ss. 10, 11; 1975, c. 514, s. 9.)



§ 159-15. Amendments to the budget ordinance.

§ 159‑15.  Amendments to the budget ordinance.

Except as otherwise restricted by law, the governing board may amend the budget ordinance at any time after the ordinance's adoption in any manner, so long as the ordinance, as amended, continues to satisfy the requirements of G.S. 159‑8 and 159‑13. However, except as otherwise provided in this section, no amendment may increase or reduce a property tax levy or in any manner alter a property taxpayer's liability, unless the board is ordered to do so by a court of competent jurisdiction, or by a State agency having the power to compel the levy of taxes by the board.

If after July 1 the local government receives revenues that are substantially more or less than the amount anticipated, the governing body may, before January 1 following adoption of the budget, amend the budget ordinance to reduce or increase the property tax levy to account for the unanticipated increase or reduction in revenues.

The governing board by appropriate resolution or ordinance may authorize the budget officer to transfer moneys from one appropriation to another within the same fund subject to such limitations and procedures as it may prescribe. Any such transfers shall be reported to the governing board at its next regular meeting and shall be entered in the minutes. (1927, c. 146, s. 13; 1955, cc. 698, 724; 1971, c. 780, s. 1; 1973, c. 474, s. 12; 2001‑308, s. 3; 2002‑126, s. 30A.2.)



§ 159-16. Interim budget.

§ 159‑16.  Interim budget.

In case the adoption of the budget ordinance is delayed until after July 1, the governing board shall make interim appropriations for the purpose of paying salaries, debt service payments, and the usual ordinary expenses of the local government or public authority for the interval between the beginning of the budget year and the adoption of the budget ordinance. Interim appropriations  so made shall be charged to the proper appropriations in the budget ordinance. (1927, c. 146, s. 14; 1955, cc. 698, 724; 1971, c. 780, s. 1.)



§ 159-17. Ordinance procedures not applicable to budget or project ordinance adoption.

§ 159‑17.  Ordinance procedures not applicable to budget or project ordinance adoption.

Notwithstanding the provisions of any city charter, general law, or local act:

(1)        Any action with respect to the adoption or amendment of the budget ordinance or any project ordinance may be taken at any regular or special meeting of the governing board by a simple majority of those present and voting, a quorum being present;

(2)        No action taken with respect to the adoption or amendment of the budget ordinance or any project ordinance need be published or is subject to any other procedural requirement governing the adoption of ordinances or resolutions by the governing board other than the procedures set out in this Article;

(3)        The adoption and amendment of the budget ordinance or any project ordinance and the levy of taxes in the budget ordinance are not subject to the provisions of any city charter or local act concerning initiative or referendum.

During the period beginning with the submission of the budget to the governing board and ending with the adoption of the budget ordinance,  the governing board may hold any special meetings that may be necessary to complete its work on the budget ordinance. Except for the notice requirements of G.S. 143‑318.12, which continue to apply, no provision of law concerning the call of special meetings applies during that period so long as (i) each member of the board has actual notice of each special meeting called for the purpose of considering the budget, and (ii) no business other than consideration of the budget is taken up. This section does not allow the holding of closed  meetings or executive sessions by any governing board otherwise prohibited by law from holding such a meeting or session, and may not be construed to do so.

No general law, city charter, or local act enacted or taking effect after July 1, 1973, may be construed to modify, amend, or repeal any portion of this section unless it expressly so provides by specific reference to this section. (1971, c. 780, s. 1; 1973, c. 474, s. 13; 1979, c. 402, ss. 4, 5; c. 655, s. 2.)



§ 159-17.1. Vending facilities.

§ 159‑17.1.  Vending facilities.

Moneys received by a public authority, special district, or unit of local government on account of operation of vending facilities shall be deposited, budgeted, appropriated, and expended in accordance with the provisions of this Article. (1983 (Reg. Sess., 1984), c. 1034, s. 174.)



§ 159-18. Capital reserve funds.

Part 2.  Capital Reserve Funds.

§ 159‑18.  Capital reserve funds.

Any local government or public authority may establish and maintain a capital reserve fund for any purposes for which it may issue bonds. A capital reserve fund shall be established by resolution or ordinance of the governing board which shall state (i) the purposes for which the fund is created, (ii) the approximate periods of time during which the moneys are to be accumulated for each purpose, (iii) the approximate amounts to be accumulated for each purpose, and (iv) the sources from which moneys for each purpose will be derived. (1943, c. 593, ss. 3, 5; 1957, c. 863, s. 1; 1967, c. 1189; 1971, c. 780, s. 1.)



§ 159-19. Amendments.

§ 159‑19.  Amendments.

The resolution or ordinance may be amended from time to time in the same manner in which it was adopted. Amendments may, among other provisions, authorize the use of moneys accumulated or to be accumulated in the fund for capital outlay purposes not originally stated. (1943, c. 593, s. 7; 1967, c. 1189; 1971, c. 780, s. 1; 1973, c. 474, s. 14.)



§ 159-20. Funding capital reserve funds.

§ 159‑20.  Funding capital reserve funds.

Capital reserve funds may be funded by appropriations from any other fund consistent with the limitations imposed in G.S. 159‑13(b). When moneys or investment securities, the use of which is restricted by law, come into a capital reserve fund, the identity of such moneys or investment securities shall be maintained by appropriate accounting entries. (1943, c. 593, s. 4; 1945, c. 464, s. 2; 1957, c. 863, s. 1; 1967, c. 1189; 1971, c. 780, s. 1; 1973, c. 474, s. 15.)



§ 159-21. Investment.

§ 159‑21.  Investment.

The cash balances, in whole or in part, of capital reserve funds may be deposited at interest or invested as provided by G.S. 159‑30. (1957, c. 863, s. 1; 1967, c. 1189; 1971, c. 780, s. 1.)



§ 159-22. Withdrawals.

§ 159‑22.  Withdrawals.

Withdrawals from a capital reserve fund may be authorized by resolution or ordinance of the governing board of the local government or public authority. No withdrawal may be authorized for any purpose not specified in the resolution or ordinance establishing the fund or in a resolution or ordinance amending it. The withdrawal resolution or ordinance shall authorize an appropriation from the capital reserve fund to an appropriate appropriation in one of the funds maintained pursuant to G.S. 159‑13(a). No withdrawal may be made which would result in an appropriation for purposes for which an adequate balance of eligible moneys or investment securities is not then available in the capital reserve fund. (1943, c. 593, ss. 11, 16; 1945, c. 464, s. 2; 1949, c. 196, s. 3; 1957, c. 863, s. 1; 1967, c. 1189; 1971, c. 780, s. 1; 1973, c. 474, s. 16.)



§ 159-23. Reserved for future codification purposes.

§ 159‑23.  Reserved for future codification purposes.



§ 159-24. Finance officer.

Part 3. Fiscal Control.

§ 159‑24.  Finance officer.

Each local government and public authority shall appoint a finance officer to hold office at the pleasure of the appointing board or official. The finance officer may be entitled "accountant," "treasurer," "finance director," "finance officer," or any other reasonably descriptive title. The duties of the finance officer may be imposed on the budget officer or any other officer or employee on whom the duties of budget officer may be imposed. (1971, c. 780, s. 1; 1973, c. 474, s. 17.)



§ 159-25. Duties of finance officer; dual signatures on checks; internal control procedures subject to Commission regulation.

§ 159‑25.  Duties of finance officer; dual signatures on checks; internal control procedures subject to Commission regulation.

(a)        The finance officer shall have the following powers and duties:

(1)        He shall keep the accounts of the local government or public authority in accordance with generally accepted principles of governmental accounting and the rules and regulations of the Commission.

(2)        He shall disburse all funds of the local government or public authority in strict compliance with this Chapter, the budget ordinance, and each project ordinance and shall preaudit obligations and disbursements as required by this Chapter.

(3)        As often as may be requested by the governing board or the manager, he shall prepare and file with the board a statement of the financial condition of the local government or public authority.

(4)        He shall receive and deposit all moneys accruing to the local government or public authority, or supervise the receipt and deposit of money by other duly authorized officers or employees.

(5)        He shall maintain all records concerning the bonded debt and other obligations of the local government or public authority, determine the amount of money that will be required for debt service or the payment of other obligations during each fiscal year, and maintain all sinking funds.

(6)        He shall supervise the investment of idle funds of the local  government or public authority.

(7)        He shall perform such other duties as may be assigned to him  by law, by the manager, budget officer, or governing board, or by rules and regulations of the Commission.

All references in other portions of the General Statutes, local acts, or city charters to county, city, special district, or public authority accountants, treasurers, or other officials performing any of the duties conferred by this section on the finance officer shall be deemed to refer to the finance officer.

(b)        Except as otherwise provided by law, all checks or drafts on an official depository shall be signed by the finance officer or a properly designated deputy finance officer and countersigned by another official of the local government or public authority designated for this purpose by the governing board. If the board makes no other designation, the chairman of the board or chief executive officer of the local government or public authority shall countersign these checks and drafts. The governing board of a unit or authority may waive the requirements of this subsection if the board determines that the internal control procedures of the unit or authority will be satisfactory in the absence of dual signatures.

(c)        The Local Government Commission has authority to issue rules and regulations having the force of law governing procedures for the receipt, deposit, investment, transfer, and disbursement of money and other assets by units of local government and public authorities, may inquire into and investigate the internal control procedures of a local government or public authority, and may require any modifications in internal control procedures which, in the opinion of the Commission, are necessary or desirable to prevent embezzlements or mishandling of public moneys. (1971, c. 780, s. 1; 1973, c. 474, ss. 18‑20; 1975, c. 514, s. 10; 1987, c. 796, s. 3(5).)



§ 159-26. Accounting system.

§ 159‑26.  Accounting system.

(a)        System Required.  Each local government or public authority shall establish and maintain an accounting system designed to show in detail its assets, liabilities, equities, revenues, and expenditures. The system shall also be designed to show appropriations and estimated revenues as established in the budget ordinance and each project ordinance as originally adopted and subsequently amended.

(b)        Funds Required.  Each local government or public authority shall establish and maintain in its accounting system such of the following funds and ledgers as are applicable to it. The generic meaning of each type of fund or ledger listed below is that fixed by generally accepted accounting principles.

(1)        General fund.

(2)        Special Revenue Funds.  One or more separate funds shall be established for each of the following classes: (i) functions or activities financed in whole or in part by property taxes voted by the people, (ii) service districts established pursuant to the Municipal or County Service District Acts, and (iii) grant project ordinances. If more than one function is accounted for in a voted tax fund, or more than one district in a service district fund, or more than one grant project in a project fund, separate accounts shall be established in the appropriate fund for each function, district, or project.

(3)        Debt service funds.

(4)        A Fund for Each Utility or Enterprise Owned or Operated by the Unit or Public Authority.  If a water system and a sanitary sewerage system are operated as a consolidated system, one fund may be established and maintained for the consolidated system.

(5)        Internal service funds.

(6)        Capital Project Funds.  Such a fund shall be established to account for the proceeds of each bond order or order authorizing any debt instrument and for all other resources used for the capital projects financed by the bond or debt instrument proceeds.  A unit or public authority may account for two or more bond orders or orders authorizing any debt instrument in one capital projects fund, but the proceeds of each such order and the other revenues associated with that order shall be separately accounted for in the fund.

(7)        Trust and agency funds, including a fund for each special district, public authority, or school administrative unit whose taxes or special assessments are collected by the unit.

(8)        A ledger or group of accounts in which to record the details  relating to the general fixed assets of the unit or public authority.

(9)        A ledger or group of accounts in which to record the details  relating to the general obligation bonds and notes and other long‑term obligations of the unit.

In addition, each unit or public authority shall establish and maintain any other funds required by other statutes or by State or federal regulations.

(c)        Basis of Accounting.  Except as otherwise provided by regulation of the Commission, local governments and public authorities shall use the modified accrual basis of accounting in recording transactions.

(d)        Encumbrance Systems.  Except as otherwise provided in this subsection, no local government or public authority is required to record or show encumbrances in its accounting system. Each city or town with a population over 10,000 and each county with a population over 50,000 shall maintain an accounting system that records and shows the encumbrances outstanding against each category of expenditure appropriated in its budget ordinance. Any other local government or any public authority may record and show encumbrances in its accounting system. In determining a unit's population, the most recent federal decennial census shall be used.

(e)        Commission Regulations.  The Commission may prescribe rules and regulations having the force of law as to:

(1)        Features of accounting systems to be maintained by local governments and public authorities.

(2)        Bases of accounting, including identifying in detail the characteristics of a modified accrual basis, identifying what revenues are susceptible to accrual, and permitting or requiring use of a basis other than modified accrual in a fund that does not account for the receipt of a tax.

(3)        Definitions of terms not clearly defined in this Article.

The Commission may vary these rules and regulations according to any other criteria reasonably related to the purpose or complexity of the financial operations involved. (1971, c. 780, s. 1; 1975, c. 514, ss. 11, 16; 1979, c. 402, s. 6; 1981, c. 685, ss. 6, 7; 1987, c. 796, s. 3(6).)



§ 159-27. Distribution of tax collections among funds according to levy.

§ 159‑27.  Distribution of tax collections among funds according to levy.

(a)        The finance officer shall distribute property tax collections among the appropriate funds, according to the budget ordinance, at least monthly.

(b)        Taxes collected during the current fiscal year, that were levied in any one of the two immediately preceding fiscal years, shall be distributed to the appropriate funds according to the levy of the fiscal year in which they were levied. If any fund for which such taxes were levied is not being maintained in the current fiscal year, the proportionate share of the tax that would have been distributed to the discontinued fund shall be allocated (i) to the fund from which the activity or function for which the tax was levied is then being financed, or (ii) to the general fund if the activity or function for  which the tax was levied is no longer being performed.

(c)        Taxes collected during the current fiscal year, that were levied in any prior fiscal year other than one of the two immediately preceding fiscal years, may be distributed in the discretion of the governing board either (i) to the general fund, or (ii) in accordance with subsection (b) of this section. This subsection shall not repeal any portion of a local act or city charter inconsistent herewith and in effect on July 1, 1973.

(d)        This section applies to taxes levied by a unit of local government on behalf of another unit, including school administrative units. (1971, c. 780, s. 1; 1973, c. 474, s. 21; 1975, c. 437, s. 15.)



§ 159-27.1. Use of revenue bond project reimbursements; restrictions.

§ 159‑27.1.  Use of revenue bond project reimbursements; restrictions.

The finance officer of a unit shall deposit any funds received by the unit as a reimbursement of a loan or advance made by the unit pursuant to G.S. 159‑83(a)(8a) in the fund from which the unit originally derived the funds to make the loan or advance.

If the funds originally loaned or advanced were proceeds of a bond issue, any funds received as reimbursement shall be applied as required by this section.  The funds shall be applied as provided in the instrument securing payment of the bond issue if the instrument contains applicable provisions.  Otherwise, the funds shall be applied to either (i) the same general purposes as those for which the bond issue was authorized, or (ii) payment of debt service on the bond issue, including principal, interest, and premium, if any, upon redemption, or payment of the purchase price of bonds for retirement at not more than their face value and accrued interest.  After all the bonds of the issue have been paid or satisfied in full, any funds received as reimbursement shall be deposited in the general fund of the unit and may be used for any general fund purpose. (1991, c. 508, s. 3, c. 761, s. 29.)



§ 159-28. Budgetary accounting for appropriations.

§ 159‑28.  Budgetary accounting for appropriations.

(a)        Incurring Obligations.  No obligation may be incurred in a program, function, or activity accounted for in a fund included in the budget ordinance unless the budget ordinance includes an appropriation authorizing the obligation and an unencumbered balance remains in the appropriation sufficient to pay in the current fiscal year the sums obligated by the transaction for the current fiscal year. No obligation may be incurred for a capital project or a grant project authorized by a project ordinance unless that project ordinance includes an appropriation authorizing the obligation and an unencumbered balance remains in the appropriation sufficient to pay the sums obligated by the transaction. If an obligation is evidenced by a contract or agreement requiring the payment of money or by a purchase order for supplies and materials, the contract, agreement, or purchase order shall include on its face a certificate stating that the instrument has been preaudited to assure compliance with this subsection. The certificate, which shall be signed by the finance officer or any deputy finance officer approved for this purpose by the governing board, shall take substantially the following form:

"This instrument has been preaudited in the manner required by the Local Government Budget and Fiscal Control Act.

__________________________

(Signature of finance officer)."

Certificates in the form prescribed by G.S. 153‑130 or 160‑411 as those sections read on June 30, 1973, or by G.S. 159‑28(b) as that section read on June 30, 1975, are sufficient until supplies of forms in existence on June 30, 1975, are exhausted.

An obligation incurred in violation of this subsection is invalid and may not be enforced. The finance officer shall establish procedures to assure compliance with this subsection.

(b)        Disbursements.  When a bill, invoice, or other claim against a local government or public authority is presented, the finance officer shall either approve or disapprove the necessary disbursement. If the claim involves a program, function, or activity accounted for in a fund included in the budget ordinance or a capital project or a grant project authorized by a project ordinance, the finance officer may approve the claim only if

(1)        He determines the amount to be payable and

(2)        The budget ordinance or a project ordinance includes an appropriation authorizing the expenditure and either (i) an encumbrance has been previously created for the transaction or (ii) an unencumbered balance remains in the appropriation sufficient to pay the amount to be disbursed.

The finance officer may approve a bill, invoice, or other claim requiring disbursement from an intragovernmental service fund or trust or agency fund not included in the budget ordinance, only if the amount claimed is determined to be payable. A bill, invoice, or other claim may not be paid unless it has been approved by the finance officer or, under subsection (c) of this section, by the governing board. The finance officer shall establish procedures to assure compliance with this subsection.

(c)        Governing Board Approval of Bills, Invoices, or Claims.  The governing board may, as permitted by this subsection, approve a bill, invoice, or other claim against the local government or public authority that has been disapproved by the finance officer. It may not approve a claim for which no appropriation appears in the budget ordinance or in a project ordinance, or for which the appropriation contains no encumbrance and the unencumbered balance is less than the amount to be paid. The governing board shall approve payment by formal resolution stating the board's reasons for allowing the bill, invoice, or other claim. The resolution shall be entered in the minutes together with the names of those voting in the affirmative. The chairman of the board or some other member designated for this purpose shall sign the certificate on the check or draft given in payment of the bill, invoice, or other claim. If payment results in a violation of law, each member of the board voting to allow payment is jointly and severally liable for the full amount of the check or draft given in payment.

(d)        Payment.  A local government or public authority may not pay a bill, invoice, salary, or other claim except by a check or draft on an official depository or by a bank wire transfer from an official depository. Except as provided in this subsection each check or draft on an official depository shall bear on its face a certificate signed by the finance officer or a deputy finance officer approved for this purpose by the governing board (or signed by the chairman or some other member of the board pursuant to subsection (c) of this section). The certificate shall take substantially the following form:

"This disbursement has been approved as required by the Local Government Budget and Fiscal Control Act.

__________________________

(Signature of finance officer)."

Certificates in the form prescribed by G.S. 153‑131 or 160‑411.1 as those sections read on June 30, 1973, or by G.S. 159‑28(a) as that section read on June 30, 1975, are sufficient until supplies in existence on June 30, 1975, are exhausted.

No certificate is required on payroll checks or drafts on an imprest account in an official depository, if the check or draft depositing the funds in the imprest account carried a signed certificate.

(e)        Penalties.  If an officer or employee of a local government or public authority incurs an obligation or pays out or causes to be paid out any funds in violation of this section, he and the sureties on his official bond are liable for any sums so committed or disbursed. If the finance officer or any properly designated deputy finance officer gives a false certificate to any contract, agreement, purchase order, check, draft, or other document, he and the sureties on his official bond are liable for any sums illegally committed or disbursed thereby. (1971, c. 780, s. 1; 1973, c. 474, ss. 22, 23; 1975, c. 514, s. 12; 1979, c. 402, ss. 7, 8.)



§ 159-28.1. Facsimile signatures.

§ 159‑28.1.  Facsimile signatures.

The governing board of a local government or public authority may provide by appropriate resolution or ordinance for the use of facsimile signature machines, signature stamps, or similar devices in signing checks and drafts and in signing the preaudit certificate on contracts or purchase orders. The board shall charge the finance officer or some other bonded officer or employee with the custody of the necessary machines, stamps, plates, or other devices, and that person and the sureties on his official bond are liable for any illegal, improper, or unauthorized use of them. (1975, c. 514, s. 13.)



§ 159-29. Fidelity bonds.

§ 159‑29.  Fidelity bonds.

(a)        The finance officer shall give a true accounting and faithful performance bond with sufficient sureties in an amount to be fixed by the governing board, not less than fifty thousand dollars ($50,000). The premium on the bond shall be paid by the local government or public authority.

(b)        Each officer, employee, or agent of a local government or public authority who handles or has in his custody more than one hundred dollars ($100.00) of the unit's or public authority's funds at any time, or who handles or has access to the inventories of the unit or public authority, shall, before being entitled to assume his duties, give a faithful performance bond with sufficient sureties payable to the local government or public authority. The governing board shall determine the amount of the bond, and the unit or public authority may pay the premium on the bond. Each bond, when approved by the governing board, shall be deposited with the clerk to the board.

If another statute requires an officer, employee, or agent to be bonded, this subsection does not require an additional bond for that officer, employee, or agent.

(c)        A local government or public authority may adopt a system of blanket faithful performance bonding as an alternative to individual bonds. If such a system is adopted, statutory requirements of individual bonds, except for elected officials and for finance officers and tax collectors by whatever title known, do not apply to an officer, employee, or agent covered by the blanket bond. However, although an individual bond is required for an elected official, a tax collector, or finance officer, such an officer or elected official may also be included within the coverage of a blanket bond if the blanket bond protects against risks not protected against by the individual bond. (1971, c. 780, s. 1; 1975, c. 514, s. 14; 1987 (Reg. Sess., 1988), c. 975, s. 32; 2005‑238, s. 2.)



§ 159-30. Investment of idle funds.

§ 159‑30.  Investment of idle funds.

(a)        A local government or public authority may deposit at interest or invest all or part of the cash balance of any fund. The finance officer shall manage investments subject to whatever restrictions and directions the governing board may impose. The finance officer shall have the power to purchase, sell, and exchange securities on behalf of the governing board. The investment program shall be so managed that investments and deposits can be converted into cash when needed.

(b)        Moneys may be deposited at interest in any bank, savings and loan association, or trust company in this State in the form of certificates of deposit or such other forms of time deposit as the Commission may approve. Investment deposits, including investment deposits of a mutual fund for local government investment established under subdivision (c)(8) of this section, shall be secured as provided in G.S. 159‑31(b).

(b1)      In addition to deposits authorized by subsection (b) of this section, the finance officer may deposit any portion of idle funds in accordance with all of the following conditions:

(1)        The funds are initially deposited through a bank or savings and loan association that is an official depository and that is selected by the finance officer.

(2)        The selected bank or savings and loan association arranges for the deposit of funds in certificates of deposit for the account of the local government or public authority in one or more federally insured banks or savings and loan associations wherever located, provided that no funds shall be deposited in a bank or savings and loan association that at the time holds other deposits from the local government or public authority.

(3)        The full amount of principal and any accrued interest of each certificate of deposit are covered by federal deposit insurance.

(4)        The selected bank or savings and loan association acts as custodian for the local government or public authority with respect to the certificates of deposit issued for the local government's or public authority's account.

(5)        At the same time that the local government or public authority funds are deposited and the certificates of deposit are issued, the selected bank or savings and loan association receives an amount of deposits from customers of other federally insured financial institutions wherever located equal to or greater than the amount of the funds invested by the local government or public authority through the selected bank or savings and loan association.

(c)        Moneys may be invested in the following classes of securities, and no others:

(1)        Obligations of the United States or obligations fully guaranteed both as to principal and interest by the United States.

(2)        Obligations of the Federal Financing Bank, the Federal Farm Credit Bank, the Bank for Cooperatives, the Federal Intermediate Credit Bank, the Federal Land Banks, the Federal Home Loan Banks, the Federal Home Loan Mortgage Corporation, Fannie Mae, the Government National Mortgage Association, the Federal Housing Administration, the Farmers Home Administration, the United States Postal Service.

(3)        Obligations of the State of North Carolina.

(4)        Bonds and notes of any North Carolina local government or public authority, subject to such restrictions as the secretary may impose.

(5)        Savings certificates issued by any savings and loan association organized under the laws of the State of North Carolina or by any federal savings and loan association having its principal office in North Carolina; provided that any principal amount of such certificate in excess of the amount insured by the federal government or any agency thereof, or by a mutual deposit guaranty association authorized by the Commissioner of Banks of the Department of Commerce of the State of North Carolina, be fully collateralized.

(6)        Prime quality commercial paper bearing the highest rating of at least one nationally recognized rating service and not bearing a rating below the highest by any nationally recognized rating service which rates the particular obligation.

(7)        Bills of exchange or time drafts drawn on and accepted by a commercial bank and eligible for use as collateral by member banks in borrowing from a federal reserve bank, provided that the accepting bank or its holding company is either (i) incorporated in the State of North Carolina or (ii) has outstanding publicly held obligations bearing the highest rating of at least one nationally recognized rating service and not bearing a rating below the highest by any nationally recognized rating service which rates the particular obligations.

(8)        Participating shares in a mutual fund for local government investment; provided that the investments of the fund are limited to those qualifying for investment under this subsection (c) and that said fund is certified by the Local Government Commission. The Local Government Commission shall have the authority to issue rules and regulations concerning the establishment and qualifications of any mutual fund for local government investment.

(9)        A commingled investment pool established and administered by the State Treasurer pursuant to G.S. 147‑69.3.

(10)      A commingled investment pool established by interlocal agreement by two or more units of local government pursuant to G.S. 160A‑460 through G.S. 160A‑464, if the investments of the pool are limited to those qualifying for investment under this subsection (c).

(11)      Evidences of ownership of, or fractional undivided interests in, future interest and principal payments on either direct obligations of the United States government or obligations the principal of and the interest on which are guaranteed by the United States, which obligations are held by a bank or trust company organized and existing under the laws of the United States or any state in the capacity of custodian.

(12)      Repurchase agreements with respect to either direct obligations of the United States or obligations the principal of and the interest on which are guaranteed by the United States if entered into with a broker or dealer, as defined by the Securities Exchange Act of 1934, which is a dealer recognized as a primary dealer by a Federal Reserve Bank, or any commercial bank, trust company or national banking association, the deposits of which are insured by the Federal Deposit Insurance Corporation or any successor thereof if:

a.         Such obligations that are subject to such repurchase agreement are delivered (in physical or in book entry form) to the local government or public authority, or any financial institution serving either as trustee for the local government or public authority or as fiscal agent for the local government or public authority or are supported by a safekeeping receipt issued by a depository satisfactory to the local government or public authority, provided that such repurchase agreement must provide that the value of the underlying obligations shall be maintained at a current market value, calculated at least daily, of not less than one hundred percent (100%) of the repurchase price, and, provided further, that the financial institution serving either as trustee or as fiscal agent for the local government or public authority holding the obligations subject to the repurchase agreement hereunder or the depository issuing the safekeeping receipt shall not be the provider of the repurchase agreement;

b.         A valid and perfected first security interest in the obligations which are the subject of such repurchase agreement has been granted to the local government or public authority or its assignee or book entry procedures, conforming, to the extent practicable, with federal regulations and satisfactory to the local government or public authority have been established for the benefit of the local government or public authority or its assignee;

c.         Such securities are free and clear of any adverse third party claims; and

d.         Such repurchase agreement is in a form satisfactory to the local government or public authority.

(13)      In connection with funds held by or on behalf of a local government or public authority, which funds are subject to the arbitrage and rebate provisions of the Internal Revenue Code of 1986, as amended, participating shares in tax‑exempt mutual funds, to the extent such participation, in whole or in part, is not subject to such rebate provisions, and taxable mutual funds, to the extent such fund provides services in connection with the calculation of arbitrage rebate requirements under federal income tax law; provided, the investments of any such fund are limited to those bearing one of the two highest ratings of at least one nationally recognized rating service and not bearing a rating below one of the two highest ratings by any nationally recognized rating service which rates the particular fund.

(d)        Investment securities may be bought, sold, and traded by private negotiation, and local governments and public authorities may pay all incidental costs thereof and all reasonable costs of administering the investment and deposit program. Securities and deposit certificates shall be in the custody of the finance officer who shall be responsible for their safekeeping and for keeping accurate investment accounts and records.

(e)        Interest earned on deposits and investments shall be credited to the fund whose cash is deposited or invested. Cash of several funds may be combined for deposit or investment if not otherwise prohibited by law; and when such joint deposits or investments are made, interest earned shall be prorated and credited to the various funds on the basis of the amounts thereof invested, figured according to an average periodic balance or some other sound accounting principle. Interest earned on the deposit or investment of bond funds shall be deemed a part of the bond proceeds.

(f)         Registered securities acquired for investment may be released from registration and transferred by signature of the finance officer.

(g)        A local government, public authority, an entity eligible to participate in the Local Government Employee's Retirement System, or a local school administrative unit may make contributions to the Local Government Other Post‑Employment Benefits Fund established in G.S. 147‑69.4.

(h)        A unit of local government employing local law enforcement officers may make contributions to the Local Government Law Enforcement Special Separation Allowance Fund established in G.S. 147‑69.5. (1957, c. 864, s. 1; 1967, c. 798, ss. 1, 2; 1969, c. 862; 1971, c. 780, s. 1; 1973, c. 474, ss. 24, 25; 1975, c. 481; 1977, c. 575; 1979, c. 717, s. 2; 1981, c. 445, ss. 1‑3; 1983, c. 158, ss. 1, 2; 1987, c. 672, s. 1; 1989, c. 76, s. 31; c. 751, s. 7(46); 1991 (Reg. Sess., 1992), c. 959, s. 77; c. 1007, s. 40; 1993, c. 553, s. 55; 2001‑193, s. 16; 2001‑487, s. 14(o); 2005‑394, s. 2; 2007‑384, ss. 4, 9.)



§ 159-30.1. Trust for other post-employment benefits.

§ 159‑30.1.  Trust for other post‑employment benefits.

(a)        Trust.  A local government, a public authority, an entity eligible to participate in the Local Government Employee's Retirement System, or a local school administrative unit may establish and fund an irrevocable trust for the purpose of paying post‑employment benefits for which the entity is liable. The irrevocable trust must be established by resolution or ordinance of the entity's governing board. The resolution or ordinance must state the purposes for which the trust is created and the method of determining and selecting the Fund's trustees. The resolution or ordinance establishing the trust may be amended from time to time, but an amendment may not authorize the use of monies in the trust for a purpose not stated in the resolution or ordinance establishing the trust.

(b)        Restrictions.  Monies in an irrevocable trust established under subsection (a) of this section may be appropriated only for the purposes for which the trust was established. Monies in the trust are not subject to the claims of creditors of the entity that established the trust. An entity that establishes a trust may not deposit money in the trust if the total amount held in trust would exceed the entity's actuarial liability, determined in accordance with the standards of the Governmental Accounting Standards Board, for the purposes for which the trust was established. (2007‑384, s. 5.)



§ 159-30.2. Trust for law enforcement special separation allowance benefits.

§ 159‑30.2.  Trust for law enforcement special separation allowance benefits.

(a)        Trust.  A unit of local government employing local law enforcement officers may establish and fund an irrevocable trust for the purpose of paying law enforcement special separation allowance benefits for which the unit of local government is liable. The irrevocable trust must be established by resolution or ordinance of the unit's governing board. The resolution or ordinance must state the purposes for which the trust is created and the method of determining and selecting the Fund's trustees. The resolution or ordinance establishing the trust may be amended from time to time, but an amendment may not authorize the use of monies in the trust for a purpose not stated in the resolution or ordinance establishing the trust.

(b)        Restrictions.  Monies in an irrevocable trust established under subsection (a) of this section may be appropriated only for the purposes for which the trust was established. Monies in the trust are not subject to the claims of creditors of the entity that established the trust. A unit of local government that establishes a trust may not deposit money in the trust if the total amount held in trust would exceed the unit's actuarial liability, determined in accordance with the standards of the Governmental Accounting Standards Board, for the purpose for which the trust was established. (2007‑384, s. 10.)



§ 159-31. Selection of depository; deposits to be secured.

§ 159‑31.  Selection of depository; deposits to be secured.

(a)        The governing board of each local government and public authority shall designate as its official depositories one or more banks, savings and loan associations, or trust companies in this State or, with the written permission of the secretary, a national bank located in another state. In addition, a unit or public authority, with the written permission of the secretary, may designate a state bank or trust company located in another state as an official depository for the purpose of acting as fiscal agent for the unit or public authority. The names and addresses of the depositories shall be reported to the secretary. It shall be unlawful for any public moneys to be deposited in any place, bank, or trust company other than an official depository, except as permitted by G.S. 159‑30(b); however, public moneys may be deposited in official depositories in Negotiable Order of Withdrawal (NOW) accounts.

(b)        The amount of funds on deposit in an official depository or deposited at interest pursuant to G.S. 159‑30(b) shall be secured by deposit insurance, surety bonds, letters of credit issued by a Federal Home Loan Bank, or investment securities of such nature, in a sufficient amount to protect the local government or public authority on account of deposit of funds made therein, and in such manner, as may be prescribed by rule or regulation of the Local Government Commission. When deposits are secured in accordance with this subsection, no public officer or employee may be held liable for any losses sustained by a local government or public authority because of the default or insolvency of the depository. No security is required for the protection of funds remitted to and received by a bank, savings and loan association, or trust company acting as fiscal agent for the payment of principal and interest on bonds or notes, when the funds are remitted no more than 60 days prior to the maturity date. (1927, c. 146, s. 19; 1929, c. 37; 1931, c. 60, s. 32; c. 296, s. 7; 1935, c. 375, s. 1; 1939, c. 129, s. 1; c. 134; 1953, c. 675, s. 28; 1955, cc. 698, 724; 1971, c. 780, s. 1; 1973, c. 474, s. 26; 1979, c. 637, s. 1; 1981, c. 447, s. 2; 1983, c. 158, s. 3; 1999‑74, s. 1.)



§ 159-32. Daily deposits.

§ 159‑32.  Daily deposits.

Except as otherwise provided by law, all taxes and other moneys collected or received by an officer or employee of a local government or public authority shall be deposited in accordance with this section. Each officer and employee of a local government or public authority whose duty it is to collect or receive any taxes or other moneys shall deposit his collections and receipts daily. If the  governing board gives its approval, deposits shall be required only when the moneys on hand amount to as much as two hundred fifty dollars ($250.00), but in any event a deposit shall be made on the last business day of the month. All deposits shall be made with the finance officer or in an official depository. Deposits in an official depository shall be immediately reported to the finance officer by means of a duplicate deposit ticket. The finance officer may at any time audit the accounts of any officer or employee collecting or receiving taxes or other moneys, and may prescribe the form and detail of these accounts. The accounts of such an officer or employee shall be audited at least annually. (1927, c. 146, s. 19; 1929, c. 37; 1939, c. 134; 1955, cc. 698, 724; 1971, c. 780, s. 1; 1973, c. 474, s. 27.)



§ 159-32.1. Electronic payment.

§ 159‑32.1.  Electronic payment.

A unit of local government, public hospital, or public authority may, in lieu of payment by cash or check, accept payment by electronic payment as defined in G.S. 147‑86.20 for any tax, assessment, rate, fee, charge, rent, interest, penalty, or other receivable owed to it. A unit of local government, public hospital, or public authority may pay any negotiated discount, processing fee, transaction fee, or other charge imposed by a credit card, charge card, or debit card company, or by a third‑party merchant bank, as a condition of contracting for the unit's or the authority's acceptance of electronic payment. A unit of local government, public hospital, or public authority may impose the fee or charge as a surcharge on the amount paid by the person using electronic payment. (1999‑434, s. 5.)



§ 159-33. Semiannual reports on status of deposits and investments.

§ 159‑33.  Semiannual reports on status of deposits and investments.

Each officer having custody of any funds of any local government or public authority shall report to the secretary of the Local Government Commission on January 1 and July 1 of each year (or such other dates as he may prescribe) the amounts of funds then in his custody, the amounts of deposits of such funds in depositories, and a list of all investment securities and time deposits held by the local government or public authority. In like manner, each bank or trust company acting as the official depository of any unit of local government or public authority may be required to report to the secretary a description of the surety bonds or investment securities securing such public deposits. If the secretary finds at any time that any funds of any unit or authority are not properly deposited or secured, or are invested in securities not eligible for investment, he shall notify the officer or depository in charge of the funds of the failure to comply with law or applicable regulations of the Commission. Upon such notification, the officer or depository shall comply with the law or regulations within 30 days, except as to the sale of securities not eligible for investment which shall be sold within nine months at a price to be approved by the secretary. The Commission may extend the time for sale of ineligible securities, but no one extension may cover a period of more than one year. (1931, c. 60, s. 33; 1971, c. 780, s. 1; 1979, c. 637, s. 2.)



§ 159-33.1. Semiannual reports of financial information.

§ 159‑33.1.  Semiannual reports of financial information.

The finance officer of each unit and public authority shall submit to the secretary on January 1 and July 1 of each year (or such other dates as the secretary may prescribe) a statement of financial information concerning the unit or public authority. The secretary may prescribe the information to be included in the statement and may prescribe the form of the statement. (1973, c. 474, s. 28.)



§ 159-34. Annual independent audit; rules and regulations.

§ 159‑34.  Annual independent audit; rules and regulations.

(a)        Each unit of local government and public authority shall have its accounts audited as soon as possible after the close of each fiscal year by a certified public accountant or by an accountant certified by the Commission as qualified to audit local government accounts. When specified by the secretary, the audit shall evaluate the performance of a unit of local government or public authority with regard to compliance with all applicable federal and State agency regulations. This audit, combined with the audit of financial accounts, shall be deemed to be the single audit described by the "Federal Single Audit Act of 1984". The auditor shall be selected by and shall report directly to the governing board. The audit contract or agreement shall (i) be in writing, (ii) include the entire entity in the scope of the audit, except that an audit for purposes other than the annual audit required by this section should include an accurate description of the scope of the audit, (iii) require that a typewritten or printed report on the audit be prepared as set forth herein, (iv) include all of its terms and conditions, and (v) be submitted to the secretary for his approval as to form, terms, conditions, and compliance with the rules of the Commission. As a minimum, the required report shall include the financial statements prepared in accordance with generally accepted accounting principles, all disclosures in the public interest required by law, and the auditor's opinion and comments relating to financial statements. The audit shall be performed in conformity with generally accepted auditing standards. The finance officer shall file a copy of the audit report with the secretary, and shall submit all bills or claims for audit fees and costs to the secretary for his approval. Before giving his approval the secretary shall determine that the audit and audit report substantially conform to the requirements of this section. It shall be unlawful for any unit of local government or public authority to pay or permit the payment of such bills or claims without this approval. Each officer and employee of the local government or local public authority having custody of public money or responsibility for keeping records of public financial or fiscal affairs shall produce all books and records requested by the auditor and shall divulge such information relating to fiscal affairs as he may request. If any member of a governing board or any other public officer or employee shall conceal, falsify, or refuse to deliver or divulge any books, records, or information, with an attempt thereby to mislead the auditor or impede or interfere with the audit, he is guilty of a Class 1 misdemeanor.

(b)        The Local Government Commission has authority to issue rules and regulations for the purpose of improving the quality of auditing and the quality and comparability of reporting pursuant to this section or any similar section of the General Statutes. The rules and regulations may consider the needs of the public for adequate information and the performance that the auditor has demonstrated in the past, and may be varied according to the size, purpose or function of the unit, or any other criteria reasonably related to the purpose or substance of the rules or regulation.

(c)        Notwithstanding any other provision of law, except for Article 5A of Chapter 147 of the General Statutes pertaining to the State Auditor, all State departments and agencies shall rely upon the single audit accepted by the secretary as the basis for compliance with applicable federal and State regulations. All State departments and agencies which provide funds to local governments and public authorities shall provide the Commission with documents that the Commission finds are in the prescribed format describing standards of compliance and suggested audit procedures sufficient to give adequate direction to independent auditors retained by local governments and public authorities to conduct a single audit as required by this section. The secretary shall be responsible for the annual distribution of all such standards of compliance and suggested audit procedures proposed by State departments and agencies and any amendments thereto. Further, the Commission with the cooperation of all affected State departments and agencies shall be responsible for the following:

(1)        Procedures for the timely distribution of compliance standards developed by State departments and agencies, reviewed and approved by the Commission to auditors retained by local governments and public authorities.

(2)        Procedures for the distribution of single audits for local governments and public authorities such that they are available to all State departments and agencies which provide funds to local units.

(3)        The acceptance of single audits on behalf of all State departments and agencies; provided that, the secretary may subsequently revoke such acceptance for cause, whereupon affected State departments and agencies shall no longer rely upon such audit as the basis for compliance with applicable federal and State regulations. (1971, c. 780, s. 1; 1975, c. 514, s. 15; 1979, c. 402, s. 9; 1981, c. 685, ss. 8, 9; 1987, c. 287; 1993, c. 257, s. 20; c. 539, s. 1081; 1994, Ex. Sess., c. 24, s. 14(c); 2001‑160, s. 1.)



§ 159-35. Secretary of Local Government Commission to notify units of debt service obligations.

§ 159‑35.  Secretary of Local Government Commission to notify units of debt service obligations.

(a)        The secretary shall mail to each local government and public authority not later than May 1 of each year a statement of its debt service obligations for the coming fiscal year, including sums to be paid into sinking funds.

(b)        The secretary shall mail to each local government and public authority not later than 30 days prior to the due date of each installment of principal or interest on outstanding debt, a statement of the amount of principal and interest so payable, the due date, the place to which the payments should be sent, and a summary of the legal penalties for failing to meet debt service obligations.

(c)        The secretary shall mail to each unit of local government not later than 30 days prior to the due date of each payment due to the State under debt instruments issued pursuant to Chapter 159G of the General Statutes or Chapter 159I of the General Statutes a statement of the amount so payable, the due date, the amount of any moneys due to the unit of local government that will be withheld by the State and applied to the payment, the amount due to be paid by the unit of local government from local sources, the place to which payment should be sent, and a summary of the legal penalties for failing to honor the debt instrument according to its terms.  Failure of the secretary timely to mail such statement or otherwise comply with the provisions of this subsection (c) shall not affect in any manner the obligation of a unit of local government to make payments to the State in accordance with any such debt instrument. (1931, c. 60, ss. 36, 37; 1971, c. 780, s. 1; 1987, c. 796, s. 3(7); 1989, c. 756, s. 4.)



§ 159-36. Failure of local government to levy debt service taxes or provide for payment of debt.

§ 159‑36.  Failure of local government to levy debt service taxes or provide for payment of debt.

(a)        If any local government or public authority fails or refuses to levy taxes or allocate other revenues in an amount sufficient to meet all installments of principal and interest falling due on its debt during the budget year, or to adequately maintain its sinking funds, the Commission shall enter an order directing and commanding the governing board of the local government or public authority to enact a budget ordinance levying the necessary taxes or raising the necessary revenue by whatever means are legally available. If the governing board shall fail or refuse to comply with the Commission's order within 10 days, the order shall have the same legal force and effect as if the actions therein commanded had been taken by the governing board, and the appropriate officers and employees of the local government or public authority shall proceed to collect the tax levy or implement the plan for raising the revenue to the same extent as if such action had been authorized and directed by the governing board. Any officer, employee, or member of the governing board of any local government or public authority who willfully fails or refuses to implement an order of the Local Government Commission issued pursuant  to this section forfeits his office or position.

(b)        This section does not apply to contractual obligations undertaken by a unit of local government in a debt instrument issued pursuant to Chapter 159G of the General Statutes unless such debt instrument is secured by a pledge of the faith and credit of the unit of local government. (1971, c. 780, s. 1; 1987, c. 796, s. 3(8).)



§ 159-37. Reports on status of sinking funds.

§ 159‑37.  Reports on status of sinking funds.

Each unit or public authority maintaining any sinking fund shall transmit to the secretary upon his request financial reports on the status of the fund and the means by which moneys are obtained for deposit therein. The secretary shall determine from this information whether the sinking funds are being properly maintained, and if he shall find that they are not, he shall order the unit to take such action as may be necessary to maintain the funds in accordance with law. (1931, c. 60, s. 31; 1971, c. 780, s. 1.)



§ 159-38. Local units authorized to accept their bonds in payment of certain claims and judgments.

§ 159‑38.  Local units authorized to accept their bonds in payment of certain claims and judgments.

Any unit of local government or public authority may accept its own bonds, at par, in settlement of any claim or judgment that it may have against any person, firm, corporation, or association due to funds held in an insolvent bank, trust company, or savings and loan association. (1933, c. 376; 1971, c. 780, s. 1.)



§ 159-39. Special regulations pertaining to public hospitals.

Part 4. Public Hospitals.

§ 159‑39.  Special regulations pertaining to public hospitals.

(a)        For the purposes of this Part, "public hospital" means any hospital that

(1)        Is operated by a county, city, hospital district, or hospital authority, or

(2)        Is owned by a county, city, hospital district or hospital authority and operated by a nonprofit corporation or association, a majority of whose board of directors or trustees are appointed by the governing body of a county, city, hospital district, or hospital authority, or

(3)        On whose behalf a county or city has issued and has outstanding general obligation or revenue bonds, or to which a county or city makes current appropriations (other than appropriations for the cost of medical care to prisoners or indigents).

(b)        Except as provided in this Part, none of the provisions of Parts 1, 2, and 3 of this Article apply to public hospitals.

(c)        Each public hospital shall operate under an annual balanced budget. A budget is balanced when the sum of appropriations is equal to the sum of estimated net revenues and appropriated fund balances.

(d)        The governing board of each public hospital shall appoint or designate a finance officer, who shall have the following powers and duties:

(1)        He shall prepare the annual budget for presentation to the governing board of the public hospital and shall administer the budget as approved by the board.

(2)        He shall keep the accounts of the hospital in accordance with generally accepted principles of accounting.

(3)        He shall prepare and file a statement of the financial condition of the hospital as revealed by its accounts upon the request of the hospital governing board or the governing board of any county, city, or other unit of local government that has issued on behalf of the hospital and has outstanding its general obligation or revenue bonds or makes current appropriations to the hospital (other than appropriations for the cost of medical care to prisoners or indigents).

(4)        He shall receive and deposit all moneys accruing to the hospital, or supervise the receipt and deposit of money by other duly authorized officers or employees of the hospital.

(5)        He shall supervise the investment of idle funds of the hospital.

(6)        He shall maintain all records concerning the bonded debt of the hospital, if any, determine the amount of money that will be required for debt service during each fiscal year, and maintain all sinking funds, but shall not be responsible for records concerning the bonded debt of any county, city, or other unit of local government incurred on behalf of the hospital.

(e)        The Local Government Commission has authority to issue rules and regulations governing procedures for the receipt, deposit, investment, transfer, and disbursement of money and other assets by public hospitals, may inquire into and investigate the internal control procedures of a public hospital, and may require any modifications in internal control procedures which, in the opinion of the Commission, are necessary or desirable to prevent embezzlements, mishandling of funds, or continued operating deficits.

(f)         The accounting system of a public hospital shall be so designed that the true financial condition of the hospital can be determined therefrom at any time. As soon as possible after the close of each fiscal year, the accounts shall be audited by a certified public accountant or by an accountant certified by the Local Government Commission as qualified to audit local government accounts. The auditor shall be selected by and shall report directly to the hospital governing board. The audit contract or agreement shall be in writing, shall include all its terms and conditions, and shall be submitted to the secretary of the Local Government Commission for his approval as to form, terms and conditions. The terms and conditions of the audit shall include the scope of the audit, and the requirement that upon completion of the examination the auditor shall prepare a written report embodying financial statements and his opinion and comments relating thereto. The finance officer shall file a copy of the audit with the secretary of the Local Government Commission and with the finance officer of any county, city, or other unit of local government that has issued on behalf of the hospital and has outstanding its general obligation or revenue bonds or makes current appropriations to the hospital (other than appropriations for the cost of medical care to prisoners or indigents).

(g)        A public hospital may deposit or invest at interest all or part of its cash balance pursuant to G.S. 159‑30 and may deposit any funds held in reserves or sinking funds, or any funds not required for immediate disbursement, with the State Treasurer for investment pursuant to G.S. 147‑69.2.

(h)        Public hospitals are subject to G.S. 159‑31 with regard to selection of an official depository and security of deposits.

(i)         Public hospitals are subject to G.S. 159‑32 with regard to daily deposits.

(i1)       Public hospitals may accept electronic payments pursuant to G.S. 159‑32.1.

(j)         Public hospitals are subject to G.S. 159‑33 with regard to semiannual reports to the Local Government Commission on the status of deposits and investments.

(k)        Any hospital district or hospital authority having outstanding general obligation or revenue bonds is subject to G.S. 159‑35, 159‑36, 159‑37, and 159‑38. (1973, c. 474, s. 28.1; c. 1215; 1999‑434, s. 5.1; 2005‑417, s. 1.)



§ 159-40. Special regulations pertaining to nonprofit corporations receiving public funds.

Part 5.  Nonprofit Corporations Receiving Public Funds.

§ 159‑40.  Special regulations pertaining to nonprofit corporations receiving public funds.

(a)        If a city or county grants or appropriates one thousand dollars ($1,000) or more in any fiscal year to a nonprofit corporation or organization, the city or county may require that the nonprofit corporation or organization have an audit performed for the fiscal year in which the funds are received and may require that the nonprofit corporation or organization file a copy of the audit report with the city or county.

(b)        Any nonprofit corporation or organization which receives one thousand dollars ($1,000) or more in State funds shall, at the request of the State Auditor, submit to an audit by the office of the State Auditor for the fiscal year in which such funds were received.

(c)        Every nonprofit corporation or organization which has an audit performed pursuant to this section shall file a copy of the audit report with the office of the State Auditor.

(d)        The provisions of this section shall not apply to sheltered workshops or to Adult Development Activity Programs or to private residential facilities for the mentally retarded and developmentally disabled or to Developmental Day Care Centers or to any nonprofit corporation or organization whose sole use of public funds is to provide hospital services or operate as a volunteer fire department, rescue squad, ambulance squad, or which operates as a junior college, college or university duly accredited by the southern regional accrediting association.

(e)        Repealed by Session Laws 1979, c. 905. (1977, c. 687, s. 1; 1977, 2nd Sess., c. 1195, s. 1; 1979, c. 905.)



§ 159-41. Special regulations pertaining to joint municipal power agencies.

Part 6.  Joint Municipal Power Agencies and Joint Municipal Assistance Agencies.

§ 159‑41.  Special regulations pertaining to joint municipal power agencies.

(a)        For the purposes of this Part, "joint agency" means a public body corporate and politic organized in accordance with the provisions of Chapter 159B, or the combination or recombination of any joint agencies so organized.

(b)        Except as provided in this Part, none of the provisions of Article 3 of this Chapter shall apply to joint agencies. Whenever the provisions of this Part and the provisions of Chapter 159B of the General Statutes shall conflict, the provisions of Chapter 159B shall govern.

(c)        Each joint agency shall operate under an annual balanced budget resolution adopted by the governing board and entered into the minutes. A budget is balanced when the sum of the appropriations is equal to the sum of estimated net revenues and appropriated fund balances. The budget resolution of a joint agency shall cover a fiscal year beginning January 1 and ending December 31, except that the Local Government Commission, if it determines that a different fiscal year would facilitate the agency's financial operations, may enter an order permitting an agency to operate under a fiscal year other than from January 1 to December 31.

(d)        The following directions and limitations shall bind the governing board in adopting the budget resolution:

(1)        The full amount estimated by the finance officer to be required for debt service during the budget year shall be appropriated.

(2)        The full amount of any deficit in each fund shall be appropriated.

(3)        Sufficient funds to meet the amounts to be paid during the fiscal year under continuing contracts previously entered into shall be appropriated.

(4)        The sum of estimated net revenue and appropriated fund balance in each fund shall be equal to appropriations in that fund. Appropriated fund balances in a fund shall not exceed the sum of cash and investments minus the sum of liabilities, encumbrances, and deferred revenue, as those figures stand at the close of the fiscal year preceding the budget year.

(e)        The governing board of the joint agency may amend the budget resolution at any time after its adoption and may authorize its designated finance officer to transfer moneys from one appropriation to another, subject to such limitations and procedures as it may prescribe. All such transfers will be reported to the governing board or its executive committee at its next regular meeting and shall be entered in the minutes.

(f)         Joint agencies are subject to the following sections of Article 3 of this Chapter, to the same extent as a "public authority," provided, however, the term "budget ordinance" as used in such sections shall be interpreted for the purposes of this Part to mean the budget resolution of a joint agency:

(1)        G.S. 159‑9, provided, however, that the governing board of an agency may designate as budget officer someone other than a member of the governing board or an officer or employee of the agency.

(2)        G.S. 159‑12, provided, however, that the provision relating to making the budget available to the news media of a county shall not apply to a joint agency.

(3)        G.S. 159‑13.2.

(4)        G.S. 159‑16.

(5)        G.S. 159‑18.

(6)        G.S. 159‑19.

(7)        G.S. 159‑21.

(8)        G.S. 159‑22, provided, however, that the provision restricting transfers to funds maintained pursuant to G.S. 159‑13(a) shall not apply to a joint agency.

(9)        G.S. 159‑24.

(10)      G.S. 159‑25.

(11)      G.S. 159‑26.

(12)      G.S. 159‑28.

(13)      G.S. 159‑28.1.

(14)      G.S. 159‑29.

(15)      G.S. 159‑30.

(16)      G.S. 159‑31.

(17)      G.S. 159‑32.

(18)      G.S. 159‑33.

(19)      G.S. 159‑33.1.

(20)      G.S. 159‑34.

(21)      G.S. 159‑36.

(22)      G.S. 159‑38. (1979, c. 685, s. 1.)



§ 159-42. Special regulations pertaining to public housing authorities.

Part 7. Public Housing Authorities.

§ 159‑42.  Special regulations pertaining to public housing authorities.

(a)        Definition.  As used in this Part, the term "housing authority" means any entity as defined in G.S. 157‑3(1) that is not subject to G.S. 157‑4.2.

(b)        Applicability.  Except as provided in this Part, none of the provisions of Parts 1, 2, or 3 of this Article apply to housing authorities in compliance with this Part.

(c)        Annual Budget.  Each housing authority shall operate under an annual budget. The budget shall take the form of estimated revenues plus fund balances available for the program, as defined by the U.S. Department of Housing and Urban Development regulations or their successors, that are equal to or greater than estimated expenditures. The proposed budget shall be available for public inspection in a manner consistent with G.S. 159‑12(a). Before adopting the budget, the housing authority governing board shall hold a public hearing at which time any persons who wish to be heard on the budget may appear. The governing board shall cause notice of the public hearing to be published in a newspaper of general circulation in the area once a week for two consecutive weeks prior to the public hearing.

(d)        Project Ordinances.  The annual budget shall not include those estimated revenues and expenditures accounted for in a project ordinance. A housing authority shall adopt a project ordinance, as defined by G.S. 159‑13.2, for those programs which span two or more fiscal years. The form of the project ordinance shall be in accordance with the relevant funding agency guidelines for that project. The estimated revenues plus fund balances available for a project shall be equal to or greater than the estimated expenditures. The estimated revenues and expenditures related to approved projects for a fiscal year may be included in the annual budget on an informational basis.

(e)        Finance Officer.  The housing authority governing board shall appoint or designate a finance officer with the following powers and duties:

(1)        Preparation of the annual budget for presentation to the governing board.

(2)        Administration of the approved budget.

(3)        Maintenance of the accounts and other financial records in accordance with generally accepted principles of accounting.

(4)        Preparation and filing of statements of the financial condition, at least annually and at other times as requested by the governing board.

(5)        Receipt and deposit, or supervision of the receipt and deposit, of all moneys accruing to the housing authority.

(6)        Supervision of the investment of the idle funds of the housing authority.

(7)        Maintenance of all records concerning the bonded debt of the housing authority, if any.

(8)        Maintenance of any sinking funds of the housing authority.

(f)         Accounting Procedures.  A housing authority must comply with federal rules and regulations issued by the U.S. Department of Housing and Urban Development pertaining to procedures for the receipt, deposit, investment, transfer, and disbursement of money and other assets. The Commission may inquire into and investigate, with reasonable cause, the internal control procedures of a housing authority. The Commission may require any modifications in internal control procedures which, in the opinion of the Commission, are necessary or desirable to prevent embezzlement, mishandling of funds, or continued operating deficits.

(g)        Audits.  The accounting system of a housing authority shall be so designed that the true financial condition of the housing authority can be determined at any time. As soon as possible after the close of each fiscal year, the accounts shall be independently audited by a certified public accountant. The auditor shall be selected by the housing authority governing board and shall report directly to that body. The audit contract or agreement shall be in writing and shall include all its terms and conditions. The terms and conditions of the audit shall include the scope of the audit and the requirement that upon completion of the examination the auditor shall prepare a written report embodying the financial statements and the auditor's opinion and comments relating thereto. The finance officer shall file a copy of the audit with the Secretary of the Commission.

(h)        Bonding of Employees.  The bonding requirements of G.S. 159‑29 shall apply to the finance officer and those employees of the housing authority handling or having custody of more than one hundred dollars ($100.00) at any one time or those employees who have access to the inventories of the housing authority.

(i)         Investments.  A housing authority may deposit or invest, at interest, all or part of its cash balance pursuant to U.S. Department of Housing and Urban Development regulations.

(j)         Official Depository.  Housing authorities shall comply with G.S. 159‑31, except in those circumstances where the statute is in conflict with U.S. Department of Housing and Urban Development guidance, which shall control.

(k)        Deposits and Payments.  Housing authorities shall comply with G.S. 159‑32, 159‑32.1, and 159‑33. (2001‑206, s. 1.)



§ 159-43. Short title; legislative intent.

SUBCHAPTER IV. LONG‑TERM FINANCING.

Article 4.

Local Government Bond Act.

Part 1. Operation of Article.

§ 159‑43.  Short title; legislative intent.

(a)        This Article may be cited as "The Local Government Bond Act."

(b)        It is the intent of the General Assembly by enactment of this Article to prescribe a uniform system of limitations upon and procedures for the exercise by all units of local government in North Carolina of the power to borrow money secured by a pledge of the taxing power. To this end, all provisions of special, local, or private acts in effect as of July 1, 1973, authorizing the issuance of bonds or notes secured by a pledge of the taxing power or prescribing procedures therefor are repealed. No special, local, or private act enacted or taking effect after July 1, 1973, may be construed to modify, amend, or repeal any portion of this Article unless it expressly so provides by specific reference to the appropriate section of this Article. (1971, c. 780, s. 1; 1973, c. 494, s. 2.)



§ 159-44. Definitions.

§ 159‑44.  Definitions.

The words and phrases defined in this section shall have the meanings indicated when used in this Article, unless the context clearly requires another meaning:

(1)        "Finance officer" means the officer performing the duties of finance officer of a unit of local government pursuant to G.S. 159‑24 of the Local Government Budget and Fiscal Control Act.

(2)        "Governing board" or "board" means the governing body of a unit of local government.

(3)        "Sinking fund" means a fund held for the retirement of term bonds.

(4)        "Unit," "unit of local government," or "local government" means counties; cities, towns, and incorporated villages; consolidated city‑counties, as defined by G.S. 160B‑2(1); sanitary districts; mosquito control districts; hospital districts; merged school administrative units described in G.S. 115C‑513; metropolitan sewerage districts; metropolitan water districts; county water and sewer districts; regional public transportation authorities; and special airport districts.

(5)        "Utility or public service enterprise" includes:

a.         Electric power transmission and distribution systems;

b.         Water supply facilities and distribution systems;

c.         Sewage collection and disposal systems;

d.         Gas transmission and distribution systems;

e.         Public transportation systems, including but not limited to bus lines, ferries, and mass transit systems;

f.          Solid waste collection and disposal systems and facilities;

g.         Cable television systems;

h.         Off‑street parking facilities and systems;

i.          Public auditoriums, coliseums, stadiums and convention centers;

j.          Airport;

k.         Hospitals and other health‑related facilities; and

l.          Structural and natural stormwater and drainage systems of all types. (1971, c. 780, s. 1; 1973, c. 494, s. 3; 1977, c. 466, s. 2; 1979, c. 727, s. 2; 1989, c. 643, s. 3; c. 740, s. 3; 1991, c. 325, s. 4; 1995, c. 461, s. 10; 1997‑456, s. 27.)



§ 159-45. All general obligation bonds subject to Local Government Bond Act.

§ 159‑45.  All general obligation bonds subject to Local Government Bond Act.

No unit of local government in this State shall have authority to enter into any contract or agreement, whether oral or written, whereby it borrows money and makes an express or implied pledge of its power to levy taxes as security for repayment of the loan, except by the issuance of its bonds in accordance with the limitations and procedures prescribed in this Article or by the issuance of its negotiable notes in accordance with the limitations and procedures prescribed in Article 9 of this Chapter or by the issuance of debt instruments in accordance with the limitations and procedures prescribed in Chapter 159G of the General Statutes. (1971, c. 780, s. 1; 1987, c. 796, s. 2(1).)



§ 159-46. Faith and credit pledged.

§ 159‑46.  Faith and credit pledged.

The faith and credit of the issuing unit are hereby pledged for the payment of the principal of and interest on all bonds issued under this Article and debt instruments secured by a pledge of its faith and credit in accordance with the limitations and procedures prescribed in Chapter 159G of the General Statutes according to their terms, and the power and obligation of the issuing unit to levy taxes and raise other revenues for the prompt payment of installments of principal and interest or for the maintenance of sinking funds shall be unrestricted as to rate or amount, notwithstanding any other provisions of law whether general, special, local, or private. (1971, c. 780, s. 1; 1987, c. 796, s. 2(2).)



§ 159-47. Additional security for utility or public service enterprise bonds.

§ 159‑47.  Additional security for utility or public service enterprise bonds.

(a)        The revenues of a utility or public service enterprise owned or leased by a unit of local government shall be applied in accordance with the following priorities:

(1)        First, to pay the operating, maintenance, and capital outlay expenses of the utility or enterprise.

(2)        Second, to pay when due the interest on and principal of outstanding bonds issued for capital projects that are or were a part of the utility or enterprise.

(3)        Third, for any other lawful purpose.

Notwithstanding the foregoing provisions, a county which owns or  leases hospitals or other health‑related facilities and has not issued any general obligation bonds during the period July 1, 1973, to July 1, 1974, for a capital project that is or was a part of such hospitals or other health‑related facilities shall have the option of applying the revenues of such hospitals or other health‑related facilities in accordance with a bond order adopted under the Local Government Revenue Bond Act.

(b)        In the discretion of the governing board of the issuing unit, the bond order may pledge the revenues (or any portion of the revenues) of a utility or public service enterprise to the payment of the interest on and principal of bonds issued under this Article to finance capital projects that are to become a part of the utility or enterprise.

(c)        In the discretion of the governing board of the issuing unit, a bond order authorizing the issuance of bonds under this Article to finance capital projects that are to become a part of a utility or public service enterprise owned or leased by the issuing unit may state that the revenues of the utility or enterprise may be pledged to the payment of the interest on and principal of the bonds if and to the extent that the governing board of the unit shall thereafter determine by resolution (prior to the issuance of the bonds), and that a tax sufficient to pay the principal of and interest on the bonds shall be annually levied and collected by the issuing unit on all taxable property within its taxing jurisdiction, but that in the event that any revenues of the utility or enterprise shall be pledged to the payment of the bonds, the tax may be reduced by the amount of utility or enterprise revenues available for the payment of the principal and interest. A pledge of utility or enterprise revenues pursuant to this subsection shall be made by resolution of the governing board of the issuing unit after the bond order is adopted and before bonds are issued thereunder.

(d)        When a pledge of utility or enterprise revenues is made pursuant to this section, the issuing unit shall have, with respect to the utility or enterprise whose revenues are pledged, all of the powers set out in G.S. 159‑83 and G.S. 159‑89. (1971, c. 780, s. 1; 1973, c. 1326.)



§ 159-48. For what purposes bonds may be issued.

§ 159‑48.  For what purposes bonds may be issued.

(a)        Each unit of local government is authorized to borrow money and issue its bonds under this Article in evidence thereof for any one or more of the following purposes:

(1)        To suppress riots, insurrections, or any extraordinary breach of law and order.

(2)        To supply an unforeseen deficiency in the revenue when taxes actually received or collected during the fiscal year fall below collection estimates made in the annual budget ordinance within the limits prescribed in G.S. 159‑13.

(3)        To meet emergencies threatening the public health or safety, as conclusively determined in writing by the Governor.

(4)        To refund outstanding revenue bonds or revenue bond anticipation notes.

(5)        To refund outstanding general obligation bonds or general obligation bond anticipation notes.

(6)        To fund judgments for specified sums of money entered against the unit by a court of competent jurisdiction.

(7)        To fund valid, existing obligations of the unit not incurred by the borrowing of money.

(b)        Each county and city is authorized to borrow money and issue its bonds under this Article in evidence thereof for the purpose of paying any capital costs of any one or more of the following:

(1)        Providing airport facilities, including without limitation related land, landing fields, runways, clear zones, lighting, navigational and signal systems, hangars, terminals, offices, shops, and parking facilities.

(2)        Providing armories for the North Carolina National Guard.

(3)        Providing auditoriums, coliseums, arenas, stadiums, civic centers, convention centers, and facilities for exhibitions, athletic and cultural events, shows, and public gatherings.

(4)        Providing beach improvements, including without limitation jetties, seawalls, groins, moles, sand dunes, vegetation, additional sand, pumps and related equipment, and drainage channels, for the control of beach erosion and the improvement of beaches.

(5)        Providing cemeteries.

(6)        Providing facilities for fire fighting and prevention, including without limitation headquarters buildings, station buildings, training facilities, hydrants, alarm systems, and communications systems.

(7)        Providing hospital facilities, including without limitation general, tuberculosis, mental, chronic disease, and other types of hospitals and related facilities such as laboratories, outpatient departments, nurses' homes and training facilities, and central service facilities operated in connection with hospitals; facilities for the provision of public health services, including related facilities such as laboratories, clinics, and administrative offices; facilities specially designed for the diagnosis, treatment, education, training, or custodial care of the mentally retarded, including facilities for training specialists and sheltered workshops for the mentally retarded; nursing homes; and in connection with the foregoing, laundries, nurses', doctors', or interns' residences, administrative buildings, research facilities, maintenance, storage, and utility facilities, auditoriums, dining halls, food service and preparation facilities, fire prevention facilities, mental and physical health care facilities, dental care facilities, nursing schools, mental teaching facilities, offices, parking facilities, and other supporting service structures.

(8)        Providing land for corporate purposes.

(9)        Providing facilities for law enforcement, including without limitation headquarters buildings, station buildings, jails and other confinement facilities, training facilities, alarm systems, and communications systems.

(10)      Providing library facilities, including without limitation fixed and mobile libraries.

(11)      Providing art galleries, museums, and art centers, and providing for historic properties.

(12)      Providing parking facilities, including on‑ and off‑street parking, and in connection therewith any area or place for the parking and storing of automobiles and other vehicles open to public use, with or without charge, including without limitation meters, buildings, garages, driveways, and approaches.

(13)      Providing parks and recreation facilities, including without limitation land, athletic fields, parks, playgrounds, recreation centers, shelters, stadiums, arenas, permanent and temporary stands, golf courses, swimming pools, wading pools, marinas, and lighting.

(14)      Providing public building, including without limitation buildings housing courtrooms, other court facilities, and council rooms, office buildings, public markets, public comfort stations, warehouses, and yards.

(15)      Providing public vehicles, including without limitation those for law enforcement, fire fighting and prevention, sanitation, street paving and maintenance, safety and public health, and other corporate purposes.

(16)      Providing for redevelopment through the acquisition of land and the improvement thereof for assisting local redevelopment commissions.

(17)      Providing sanitary sewer systems, including without limitation community sewerage facilities for the collection, treatment, and disposal of sewage or septic tank systems and other on‑site collection and disposal facilities or systems.

(18)      Providing solid waste disposal systems, including without limitation land for sanitary landfills, incinerators, and other structures and buildings.

(19)      Providing storm sewers and flood control facilities, including without limitation levees, dikes, diversionary channels, drains, catch basins, and other facilities for storm water drainage.

(20)      Providing voting machines.

(21)      Providing water systems, including without limitation facilities for the supply, storage, treatment, and distribution of water.

(22)      Providing for any other purpose for which it is authorized, by general laws uniformly applicable throughout the State, to raise or appropriate money, except for current expenses.

(23)      Providing public transportation facilities, including without limitation equipment for public transportation, buses, surface and below‑ground railways, ferries, and garage facilities.

(24)      Providing industrial parks, land suitable for industrial or commercial purposes, shell buildings, in order to provide employment opportunities for citizens of the county or city.

(25)      Providing property to preserve a railroad corridor.

(26)      (For effective date, see note) Undertaking public activities in or for the benefit of a development financing district pursuant to a development financing plan.

(c)        Each county is authorized to borrow money and issue its bonds under this Article in evidence of the debt for the purpose of, in the case of subdivisions (1) through (4b) of this subsection, paying any capital costs of any one or more of the purposes and, in the case of subdivisions (5) and (6) of this subsection, to finance the cost of the purpose:

(1)        Providing community college facilities, including without limitation buildings, plants, and other facilities, physical and vocational educational buildings and facilities, including in connection therewith classrooms, laboratories, libraries, auditoriums, administrative offices, student unions, dormitories, gymnasiums, athletic fields, cafeterias, utility plants, and garages.

(2)        Providing courthouses, including without limitation offices, meeting rooms, court facilities and rooms, and detention facilities.

(3)        Providing county homes for the indigent and infirm.

(4)        Providing school facilities, including without limitation schoolhouses, buildings, plants and other facilities, physical and vocational educational buildings and facilities, including in connection therewith classrooms, laboratories, libraries, auditoriums, administrative offices, gymnasiums, athletic fields, lunchrooms, utility plants, garages, and school buses and other necessary vehicles.

(4a)      Providing improvements to subdivision and residential streets pursuant to G.S. 153A‑205.

(4b)      Providing land for present or future county corporate, open space, community college, and public school purposes.

(5)        Providing for the octennial revaluation of real property for taxation.

(6)        Providing housing projects for persons of low or moderate income, including construction or acquisition of projects to be owned by a county, redevelopment commission, or housing authority and the provision of loans, grants, interest supplements, and other programs of financial assistance to such persons. A housing project may provide housing for persons of other than low or moderate income if at least forty percent (40%) of the units in the project are exclusively reserved for persons of low or moderate income. No rent subsidy may be paid from bond proceeds.

(d)        Each city is authorized to borrow money and issue its bonds under this Article in evidence thereof for the purpose of paying any capital costs of any one or more of the following:

(1)        Repealed by Session Laws 1977, c. 402, s. 2.

(2)        Providing cable television systems.

(3)        Providing electric systems, including without limitation facilities for the generation, transmission, and distribution of electric light and power.

(4)        Providing gas systems, including without limitation facilities for the production, storage, transmission and distribution of gas, where systems shall also include the purchase and/or lease of natural gas fields and natural gas reserves and the purchase of natural gas supplies, and where any parts of such systems may be located either within the State or without.

(5)        Providing streets and sidewalks, including without limitation bridges, viaducts, causeways, overpasses, underpasses, and alleys; paving, grading, resurfacing, and widening streets; sidewalks, curbs and gutters, culverts, and drains; traffic controls, signals, and markers; lighting; and grade crossings and the elimination thereof and grade separations.

(6)        Improving existing systems or facilities for the transmission or distribution of telephone services.

(7)        Providing housing projects for the benefit of persons of low income, or moderate income, or low and moderate income, including without limitation (i) construction or acquisition of projects to be owned by a city, redevelopment commission or housing authority, and (ii) loans, grants, interest supplements and other programs of financial assistance to persons of low income, or moderate income, or low and moderate income, and developers of housing for persons of low income, or moderate income, or low and moderate income. A housing project may provide housing for persons of other than low or moderate income, as long as at least twenty percent (20%) of the units in the project are set aside for housing for the exclusive use of persons of low income. No rent subsidy may be paid from bond proceeds.

(e)        Each sanitary district, mosquito control district, hospital district, merged school administrative unit described in G.S. 115C‑513; metropolitan sewerage district, metropolitan water district, county water and sewer district, regional public transportation authority and special airport district is authorized to borrow money and issue its bonds under this Article in evidence thereof for the purpose of paying any capital costs of any one or more of the purposes for which it is authorized, by general laws uniformly applicable throughout the State, to raise or appropriate money, except for current expenses.

(f)         For any of the purposes authorized by subsections (b), (c), (d), or (e) of this section, a unit may do any of the following that it considers necessary or convenient:

(1)        Acquire, construct, erect, provide, develop, install, furnish, and equip; and

(2)        Reconstruct, remodel, alter, renovate, replace, refurnish, and reequip; and

(3)        Enlarge, expand, and extend; and

(4)        Demolish, relocate, improve, grade, drain, landscape, pave, widen, and resurface.

(g)        Bonds for two or more unrelated purposes, not of the same general class or character, shall not be authorized by the same bond order. However, bonds for any of the purposes listed in any subdivision of any subsection of this section shall be deemed to be for one purpose and may be authorized by the same bond order. In addition, nothing herein may be deemed to prohibit the combining of purposes from any of such paragraphs and the authorization of bonds therefor by the same bond order to the extent that the purposes are not unrelated.

(h)        As used in this section, "capital costs" include, without limitation, the following:

(1)        The costs of doing any or all of the things mentioned in subsection (f) of this section; and

(2)        The costs of all property, both real and personal and both improved and unimproved, plants, works, appurtenances, structures, facilities, furnishings, machinery, equipment, vehicles, easements, water rights, franchises, and licenses used or useful in connection with the purpose authorized; and

(3)        The costs of demolishing or moving structures from land acquired and acquiring any lands to which such structures are to be moved; and

(4)        Financing charges, including estimated interest during construction and for six months thereafter; and

(5)        The costs of plans, specifications, studies and reports, surveys, and estimates of costs and revenues; and

(6)        The costs of bond printing and insurance; and

(7)        Administrative and legal expenses; and

(8)        Any other services, costs, and expenses necessary or incidental to the purpose authorized.

(i)         This section does not authorize any unit to undertake any program, function, joint undertaking, or service not otherwise authorized by law. It is intended only to authorize the borrowing of money and the issuance of bonds within the limitations set out herein to finance programs, functions, joint undertakings, or services authorized by other portions of the General Statutes or by city charters.  (1917, c. 138, s. 16; 1919, c. 178, s. 3(16); C.S., s. 2937; 1921, c. 8, s. 1; Ex. Sess. 1921, c. 106, s. 1; 1927, c. 81, s. 8; 1929, c. 171, s. 1; 1931, c. 60, ss. 48, 54; 1933, c. 259, ss. 1, 2; 1935, c. 302, ss. 1, 2; 1939, c. 231, ss. 1, 2(c); 1943, c. 13; 1945, c. 403; 1947, cc. 520, 931; 1949, c. 354; c. 766, s. 3; c. 1270; 1953, c. 1065, s. 1; 1957, c. 266, s. 1; c. 856, s. 1; c. 1098, s. 16; 1959, c. 525; c. 1250, s. 2; 1961, c. 293; c. 1001, s. 2; 1965, c. 307, s. 2; 1967, c. 987, s. 2; c. 1001, s. 1; 1971, c. 780, s. 1; 1973, c. 494, s. 4; c. 1037; 1975, c. 549, s. 1; c. 821, s. 1; 1977, c. 402, ss. 1, 2; c. 811; 1979, c. 619, s. 3; c. 624, s. 1; c. 727, s. 3; 1985, c. 639, s. 2; 1987, c. 464, s. 7; c. 564, s. 10; 1989, c. 600, s. 7; c. 740, s. 4; 1991, c. 325, s. 5; 1997‑6, s. 19; 1999‑366, s. 4; 1999‑378, s. 1; 2003‑403, s. 3; 2009‑281, s. 1.)



§ 159-49. When a vote of the people is required.

§ 159‑49.  When a vote of the people is required.

Bonds may be issued under this Article only if approved by a vote of the qualified voters of the issuing unit as provided in this Article, except that voter approval shall not be required for:

(1)        Bonds issued for any purpose authorized by G.S. 159‑48(a)(1), (2), (3), or (5).

(2)        Bonds issued by a county, county water and sewer district created under Article 6 of Chapter 162A of the General Statutes, metropolitan water district created under Article 4 of Chapter 162A of the General Statutes, or city for any purpose authorized by G.S. 159‑48(a)(4), (6), or (7) or G.S. 159‑48(b), (c), (d), or (e) (except purposes authorized by G.S. 159‑48(b)(3), (11), (16), (22), or (23) or by G.S. 159‑48(d)(2)) in an aggregate principal sum not exceeding two thirds of the amount by which the outstanding indebtedness of the issuing county, county water and sewer district, metropolitan water district, or city has been reduced during the next preceding fiscal year.

Pursuant to Article V, Sec. 4(2) of the Constitution, the General Assembly hereby declares that the purposes authorized by G.S. 159‑48(a)(4), (6), and (7) and by G.S. 159‑48(b), (c), (d), and (e) (except purposes authorized by G.S. 159‑48(b)(3), (11), (16), (22), or (23) or by G.S. 159‑48(d)(2)) are purposes for which bonds may be issued without a vote of the people, to the extent of two thirds of the amount by which the outstanding indebtedness of the issuing county, county water and sewer district, metropolitan water district, or city was reduced in the last preceding fiscal year. (1971, c. 780, s. 1; 1973, c. 494, s. 5; 1977, c. 402, s. 3; 1989, c. 470.)



§ 159-50. Notice of intent to make application for issuance of voted bonds; objection by citizens and taxpayers.

Part 2. Procedure for Issuing Bonds.

§ 159‑50.  Notice of intent to make application for issuance of voted bonds; objection by citizens and taxpayers.

When a unit of local government proposes to issue bonds that must be approved by a vote of the people, it shall first publish a notice of its intent to make application to the Commission for approval of the issue. The notice shall be published once not less than 10 days before the application is filed. The notice shall state (i) that the board intends to file an application with the Commission for approval of a bond issue, (ii) in brief and general terms the purpose of the proposed issue, (iii) the maximum amount of bonds to be issued, and (iv) that any citizen or taxpayer of the issuing unit may, within seven days after the date of the publication, file with the governing board and the Commission a statement of any objections he may have to the issue. The Commission may prescribe the form of the notice.

Any citizen or taxpayer of the issuing unit who objects to the proposed bond issue in whole or in part may, within seven days from the date of publication of the notice, file a written statement of his objections with the board and the Commission. The statement shall set forth each objection to the proposed bond issue and shall contain the name and address of the person filing it. The Commission shall consider the statement of objections along with the application and shall notify the objector and the board of its disposition of each objection.

Failure to comply with this section shall not affect the validity of any bonds otherwise issued in accordance with the law. This section shall not apply to bonds that need not be submitted to a vote of the people. (1953, c. 1121; 1971, c. 780, s. 1.)



§ 159-51. Application to Commission for approval of bond issue; preliminary conference; acceptance of application.

§ 159‑51.  Application to Commission for approval of bond issue; preliminary conference; acceptance of application.

No bonds may be issued under this Article unless the issue is approved by the Local Government Commission. The governing board of the issuing unit shall file an application for Commission approval of the issue with the secretary of the Commission.  If the issuing unit is a regional public transportation authority, the application must be accompanied by resolutions of the special tax board of that authority and of each of the boards of county commissioners of the counties organizing the authority approving of the application. The application shall state such facts and have attached to it such documents concerning the proposed bonds and the financial condition of the issuing unit as the secretary may require. The Commission may prescribe the form of the application.

Before he accepts the application, the secretary may require the governing board or its representatives to attend a preliminary conference to consider the proposed bond issue. If the issuing unit is a merged school administrative unit described in G.S. 115C‑513, each county in which the merged unit is located may attend the preliminary conference.

After an application in proper form has been filed, and after a preliminary conference if one is required, the secretary shall notify the unit in writing that the application has been filed and accepted for submission to the Commission. The secretary's statement shall be conclusive evidence that the unit has complied with this section. (1953, c. 1121; 1971, c. 780, s. 2; 1989, c. 740, s. 5; 1991, c. 325, s. 6, c. 666, s. 6.)



§ 159-52. Approval of application by Commission.

§ 159‑52.  Approval of application by Commission.

(a)        In determining whether a proposed bond issue shall be approved, the Commission may consider:

(1)        Whether the project to be financed from the proceeds of the bond issue is necessary or expedient.

(2)        The nature and amount of the outstanding debt of the issuing  unit.

(3)        The unit's debt management procedures and policies.

(4)        The unit's tax and special assessments collection record.

(5)        The unit's compliance with the Local Government Budget and Fiscal Control Act.

(6)        Whether the unit is in default in any of its debt service obligations.

(7)        The unit's present tax rates, and the increase in tax rate, if any, necessary to service the proposed debt.

(8)        The unit's appraised and assessed value of property subject to taxation.

(9)        The ability of the unit to sustain the additional taxes necessary to service the debt.

(10)      The ability of the Commission to market the proposed bonds at reasonable interest rates.

(11)      If the proposed issue is for a utility or public service enterprise, the probable net revenues of the project to be financed and the extent to which the revenues of the utility or enterprise, after addition of the revenues of the project to be financed, will be sufficient to service the proposed debt.

(12)      Whether the amount of the proposed debt will be adequate to  accomplish the purpose for which it is to be incurred.

The Commission may inquire into and give consideration to any other matters which it may believe to have a bearing on whether the issue should be approved.

(b)        The Commission shall approve the application if, upon the information and evidence it receives, it finds and determines:

(1)        That the proposed bond issue is necessary or expedient.

(2)        That the amount proposed is adequate and not excessive for the proposed purpose of the issue.

(3)        That the unit's debt management procedures and policies are good, or that reasonable assurances have been given that its debt will henceforth be managed in strict compliance with law.

(4)        That the increase in taxes, if any, necessary to service the  proposed debt will not be excessive.

(5)        That the proposed bonds can be marketed at reasonable rates of interest.

If the Commission tentatively decides to deny the application because it is of the opinion that any one or more of these conclusions cannot be supported from the information presented to it, it shall so notify the unit filing the application. If the unit so requests, the Commission shall hold a public hearing on the application at which time any interested persons shall be heard. The Commission may appoint a hearing officer to conduct the hearing, and to present a summary of the testimony and his recommendations for the Commission's consideration. (1931, c. 60, ss. 12, 13; 1971, c. 780, s. 1.)



§ 159-53. Order approving or disapproving an application.

§ 159‑53.  Order approving or disapproving an application.

(a)        After considering an application, and conducting a public hearing thereon if one is requested under G.S. 159‑52(b), the Commission shall enter its order either approving or denying the application. An order approving an issue shall not be regarded as an approval of the legality of the bonds in any respect.

(b)        If the Commission shall enter an order denying an application,  the proceedings under this Subchapter shall be at an end. (1931, c. 60, s. 14; 1971, c. 780, s. 1.)



§ 159-54. The bond order.

§ 159‑54.  The bond order.

After or at the same time the application is filed and accepted for submission to the Commission, a bond order shall be introduced before the governing board of the issuing unit. The bond order shall state:

(1)        Briefly and generally and without specification of location or material of construction, the purpose for which the bonds are to be issued, but not more than one purpose may be stated. For funding or refunding bonds a brief description of the debt, judgment, or obligation to be funded or refunded shall be sufficient.

(2)        The maximum aggregate principal amount of the bonds.

(3)        That taxes will be levied in an amount sufficient to pay the  principal and interest of the bonds.

(4)        The extent, if any, to which utility or enterprise revenues are, or may be, pledged to payment of interest on and principal of the bonds pursuant to G.S. 159‑47.

(5)        That a sworn statement of debt has been filed with the clerk  and is open to public inspection.

(6)        If the bonds are to be approved by the voters, that the bond  order will take effect when approved by the voters.

(7)        If the bonds are issued pursuant to G.S. 159‑48(a)(1), (2), (3), or (5), that the bond order will take effect upon its adoption. If the bonds are to be issued pursuant to G.S. 159‑48(a)(4), (6), or (7) or G.S. 159‑48(b), (c), or (d) and are not to be submitted to the voters, that the bond order will take effect 30 days after its publication following adoption, unless it is petitioned to a vote of the people as provided in G.S. 159‑60, and that in that event the order will take effect when approved by the voters.

When the bond order is introduced, the board shall fix the time and place for a public hearing thereon. (1917, c. 138, s. 17; 1919, c. 178, s. 3(17); c. 285, s. 2; C.S., s. 2938; 1921, c. 8, s. 1; Ex. Sess. 1921, c. 106, s. 1; 1927, c. 81, s. 9; 1931, c. 60, ss. 49, 55; 1933, c. 259, ss. 1, 2; 1935, c. 302, ss. 1, 2; 1949, c. 497, ss. 1, 3; 1957, c. 856, s. 2; 1971, c. 780, s. 1; 1973, c. 494, s. 6.)



§ 159-55. Sworn statement of debt; debt limitation.

§ 159‑55.  Sworn statement of debt; debt limitation.

(a)        After the bond order has been introduced and before the public hearing thereon, the finance officer (or some other officer designated by the governing board for this purpose) shall file with the clerk a statement showing the following:

(1)        (See note) The gross debt of the unit, excluding therefrom debt incurred or to be incurred in anticipation of the collection of taxes or other revenues or in anticipation of the sale of bonds other than funding and refunding bonds. The gross debt (after exclusions) is the sum of (i) outstanding debt evidenced by bonds, (ii) bonds authorized by orders introduced but not yet adopted, (iii) unissued bonds authorized by adopted orders, and (iv) outstanding debt not evidenced by bonds. However, for purposes of the sworn statement of debt and the debt limitation, revenue bonds shall not be considered debt and such bonds shall not be included in gross debt nor deducted from gross debt.

(1)        (For effective date, see note) The gross debt of the unit, excluding therefrom debt incurred or to be incurred in anticipation of the collection of taxes or other revenues or in anticipation of the sale of bonds other than funding and refunding bonds. The gross debt (after exclusions) is the sum of (i) outstanding debt evidenced by bonds, (ii) bonds authorized by orders introduced but not yet adopted, (iii) unissued bonds authorized by adopted orders, and (iv) outstanding debt not evidenced by bonds. However, for purposes of the sworn statement of debt and the debt limitation, revenue bonds and project development financing debt instruments (unless additionally secured by a pledge of the issuing unit's faith and credit) shall not be considered debt and shall not be included in gross debt nor deducted from gross debt.

(2)        The deductions to be made from gross debt in computing net debt. The following deductions are allowed:

a.         Funding and refunding bonds authorized by orders introduced but not yet adopted.

b.         Funding and refunding bonds authorized but not yet issued.

c.         The amount of money held in sinking funds or otherwise for the payment of any part of the principal of gross debt other than debt incurred for water, gas, electric light or power purposes, or sanitary sewer purposes (to the extent that the bonds are deductible under subsection (b) of this section), or two or more of these purposes.

d.         The amount of bonded debt included in gross debt and incurred, or to be incurred, for water, gas, or electric light or power purposes, or any two or more of these purposes.

e.         The amount of bonded debt included in the gross debt and incurred, or to be incurred, for sanitary sewer system purposes to the extent that the debt is made deductible by subsection (b) of this section.

f.          The amount of uncollected special assessments theretofore levied for local improvements for which any part of the gross debt (that is not otherwise deducted) was or is to be incurred, to the extent that the assessments will be applied, when collected, to the payment of any part of the gross debt.

g.         The amount, as estimated by the governing board of the issuing unit or an officer designated by the board for this purpose, of special assessments to be levied for local improvements for which any part of the gross debt (that is not otherwise deducted) was or is to be incurred, to the extent that the special assessments, when collected, will be applied to the payment of any part of the gross debt.

(3)        The net debt of the issuing unit, being the difference between the gross debt and deductions.

(4)        (See note) The assessed value of property subject to taxation by the issuing unit, as revealed by the tax records and certified to the issuing unit by the assessor.

(4)        (For effective date, see note) The assessed value of property subject to taxation by the issuing unit, as revealed by the tax records and certified to the issuing unit by the assessor. In calculating the assessed value, the incremental valuation of any development financing district located in the unit, as determined pursuant to G.S. 159‑107, shall not be included.

(5)        The percentage that the net debt bears to the assessed value of property subject to taxation by the issuing unit.

(b)        Debt incurred or to be incurred for sanitary sewer system purposes is deductible from gross debt when the combined revenues of the water system and the sanitary sewer system (whether or not the water and sewer system are operated separately or as a consolidated system) were sufficient to pay all operating, capital outlay, and debt service expenditures attributable to both systems in each of the three complete fiscal years immediately preceding the date on which the sworn statement of debt is filed. For the purposes of this subsection, the "revenues" of a water system and a sanitary sewer system include:

(1)        Rates, fees, rentals, charges, and other receipts and income derived from or in connection with the system.

(2)        Fees, rents, or other charges collected from other offices, agencies, institutions, and departments of the issuing unit at rates not in excess of those charged to other consumers, customers, or users.

(3)        Appropriations from the fund balance of the prior fiscal year from the fund or funds established to account for the revenues and expenditures of the water system or sewer system pursuant to G.S. 159‑13(a) of the Local Government Budget and Fiscal Control Act.

Before the sworn statement of debt is filed, the secretary shall determine to what extent debt incurred or to be incurred for sanitary sewer system purposes qualifies for deduction from gross debt pursuant to this subsection, and shall give his certificate to that effect. The secretary's certificate shall be filed with and deemed a part of the sworn statement of debt. The secretary's certificate shall be conclusive in the absence of fraud.

(c)        No bond order shall be adopted unless it appears from the sworn statement of debt filed in connection therewith that the net debt of the unit does not exceed eight percent (8%) of the assessed value of property subject to taxation by the issuing unit. This limitation shall not apply to:

(1)        Funding and refunding bonds.

(2)        Bonds issued for water, gas, or electric power purposes, or two or more of these purposes.

(3)        Bonds issued for sanitary sewer system purposes when the bonds are deductible pursuant to subsection (b) of this section.

(4)        Bonds issued for sanitary sewers, sewage disposal, or sewage purification plants when the construction of these facilities has been ordered by the Environmental Management Commission, which Commission is hereby authorized to make such an order, or by a court of competent jurisdiction.

(5)        Bonds or notes issued for erosion control purposes.

(6)        Bonds or notes issued for the purpose of erecting jetties or other protective works to prevent encroachment by the ocean, sounds, or other bodies of water. (1917, c. 138, s. 19; 1919, c. 178, s. 3(19); c. 285, s. 4; C.S., s. 2943; 1921, c. 8, s. 1; Ex. Sess. 1921, c. 106, s. 1; 1927, c. 81, ss. 13, 14; c. 102, s. 1; 1931, c. 60, s. 51; 1933, c. 259, s. 1; c. 321; Ex. Sess. 1938, c. 3; 1955, c. 1045; 1959, c. 779, s. 10; 1967, c. 892, s. 4; 1969, c. 1092; 1971, c. 780, s. 1; 1973, c. 494, s. 7; c. 1262, s. 231; 1991, c. 11, ss. 2, 3; 1991 (Reg. Sess., 1992), c. 1007, s. 41; 2003‑403, s. 4.)



§ 159-56. Publication of bond order as introduced.

§ 159‑56.  Publication of bond order as introduced.

After the introduction of the bond order, the clerk shall publish it once with the following statement appended:

"The foregoing order has been introduced and a sworn statement of debt has been filed under the Local Government Bond Act showing the appraised value of the [issuing unit] to be $ ____________ and the net debt thereof, including the proposed bonds, to be $ ___________ A tax will [may] be levied to pay the principal of and interest on the bonds if they are issued. Anyone who wishes to be heard on the questions of the validity of the bond order and the advisability of issuing the bonds may appear at a public hearing or an adjournment thereof to be held at ______________

__________________________________________

Clerk"

(1927, c. 81, s. 16; 1971, c. 780, s. 1.)



§ 159-56.1. Certain proceedings ratified notwithstanding provisions of § 159-56.

§ 159‑56.1.  Certain proceedings ratified notwithstanding provisions of § 159‑56.

All proceedings heretofore taken by the governing boards of units of local government in connection with the authorization of bonds are hereby ratified, approved, confirmed and in all respects validated, notwithstanding the provisions of G.S. 159‑56; provided that the issuance of said bonds, the indebtedness to be incurred by the issuance thereof and the levy of a tax for the payment thereof shall have been approved at an election by a majority of the qualified voters of the unit voting thereon. (1973, c. 1172.)



§ 159-57. Hearing; passage of bond order.

§ 159‑57.  Hearing; passage of bond order.

On the date fixed for the public hearing, which shall be not earlier than six days after the date of publication of the bond order as introduced, the board shall hear anyone who may wish to be heard on the question of the validity of the order or the advisability of issuing the bonds. The hearing may be adjourned from time to time.

After the hearing, (and on the same day as the hearing, if the board so desires) the board may pass the order as introduced, or as amended. No amendment may increase the amount of bonds to be issued, nor substantially change the purpose of the issue. If the board wishes to increase the amount of bonds to be issued, or to substantially change the purpose of the issue, a new proceeding under this Article is required.

The provisions of any city charter, general law, or local act to the contrary notwithstanding, a bond order may be introduced at any regular or special meeting of the governing board and adopted at any such meeting by a simple majority of those present and voting, a quorum being present, and need not be published or subjected to any procedural requirements governing the adoption of ordinances or resolutions by the governing board other than the procedures set out in this Subchapter. Bond orders shall not be subject to the provisions of any city charter or local act concerning initiative and referendum. (1927, c. 81, s. 17; 1953, c. 1065, s. 1; 1971, c. 780, s. 1.)



§ 159-58. Publication of bond order as adopted.

§ 159‑58.  Publication of bond order as adopted.

After adoption, the clerk shall publish the bond order once, with the following statement appended:

"The foregoing order was adopted on the ____________ day of ____________, ________, and is hereby published this ____________ day of ____________, ________. Any action or proceeding questioning the validity of the order must be begun within 30 days after the date of publication of this notice.

__________________________________________

Clerk"

(1917, c. 138, s. 20; 1919, c. 49, s. 1; c. 178, s. 3(20); C.S., s. 2944; 1921, c. 8, s. 1; Ex. Sess. 1921, c. 106, s. 1; 1927, c. 81, s. 19; 1971, c. 780, s. 1; 1999‑456, s. 59.)



§ 159-59. Limitation of action to set aside order.

§ 159‑59.  Limitation of action to set aside order.

Any action or proceeding in any court to set aside a bond order, or to obtain any other relief, upon the ground that the order is invalid, must be begun within 30 days after the date of publication of the bond order as adopted. After the expiration of this period of limitation, no right of action or defense based upon the invalidity of the order shall be asserted, nor shall the validity of the order be open to question in any court upon any ground whatever, except in an action or proceeding begun within the period of limitation prescribed  in this section. (1917, c. 138, s. 20; 1919, c. 49, s. 1; c. 178, s. 3(20); C.S., s. 2945; 1921, c. 8, s. 1; Ex. Sess. 1921, c. 106, s. 1; 1927, c. 81, s. 20; 1971, c. 780, s. 1.)



§ 159-60. Petition for referendum on bond issue.

§ 159‑60.  Petition for referendum on bond issue.

A petition demanding that a bond order be submitted to the voters may be filed with the clerk within 30 days after the date of publication of the bond order as introduced. The petition shall be in writing, and shall be signed by a number of voters of the issuing unit equal to not less than ten percent (10%) of the total number of voters registered to vote in elections of the issuing unit according to the most recent figures certified by the State Board of Elections. The residence address of each signer shall be written after his signature. The petition need not contain the text of the order to which it refers, and need not be all on one sheet.

The clerk shall investigate the sufficiency of the petition and present it to the governing board, with a certificate stating the results of his investigation. The governing board, after hearing any taxpayer who may request to be heard, shall thereupon determine the sufficiency of the petition, and its determination shall be conclusive.

This section does not apply to bonds issued pursuant to G.S. 159‑48(a)(1), (2), (3), or (5). (1917, c. 138, s. 21; 1919, c. 49, ss. 1, 2; c. 178, s. 3(21); C.S., s. 2947; 1921, c. 8, s. 1; Ex. Sess. 1921, c. 106, s. 1; 1927, c. 81, s. 20; c. 102, s. 2; 1971, c. 780, s. 1; 1973, c. 494, s. 8.)



§ 159-61. Bond referenda; majority required; notice of referendum; form of ballot; canvass.

§ 159‑61.  Bond referenda; majority required; notice of referendum; form of ballot; canvass.

(a)        If a bond order is to take effect upon approval of the voters, the affirmative vote or a majority of those who vote thereon shall be required.

(b)        The date of a bond referendum shall be fixed by the governing board, but shall not be more than one year after adoption of the bond order. The governing board may call a special referendum for the purpose of voting on a bond issue on any day, including the day of any regular or special election held for another purpose (unless the law under which the bond referendum or other election is held specifically prohibits submission of other questions at the same time). A special bond referendum may not be held within 30 days before or 10 days after a statewide primary, election, or referendum, or within 30 days before or 10 days after any other primary, election, or referendum to be held in the same unit holding the bond referendum and already validly called or scheduled by law at the time the bond referendum is called. The clerk shall mail or deliver a certified copy of the resolution calling a special bond referendum to the board of elections that is to conduct it within three days after the resolution is adopted, but failure to observe this requirement shall not in any manner affect the validity of the referendum or bonds issued pursuant thereto. Bond referenda shall be conducted by the board of elections conducting regular elections of the county, city, or special district. In fixing the date of a bond referendum, the governing board shall consult the board of elections in order that the referendum shall not unduly interfere with other elections already scheduled or in process. Several bond orders or other matters may be voted upon at the same referendum.

(c)        The clerk shall publish a notice of the referendum at least twice. The first publication shall be not less than 14 days and the second publication not less than seven days before the last day on which voters may register for the referendum. The notice shall state the date of the referendum, the maximum amount of the proposed bonds, the purpose of the bonds, a statement that taxes will or may be levied for the payment thereof, and a statement as to the last day for registration for the referendum under the election laws then in effect.

(d)        The form of the question as stated on the ballot shall be in substantially the following words:

"Shall the order authorizing $ _______ bonds for (briefly stating the purpose) be approved?

[   ] YES

[   ] NO"

(e)        The board of elections shall canvass the referendum and certify the results to the governing board. The governing board shall then certify and declare the result of the referendum and shall publish a statement of the result once, with the following statement appended:

"Any action or proceeding challenging the regularity or validity of this bond referendum must be begun within 30 days after

____________________________________

(date of publication)

____________________________________

(title of governing board)"

The statement of results shall be filed in the clerk's office and inserted in the minutes of the board. (1917, c. 138, s. 22; 1919, c. 178, s. 3(22); c. 291; C.S., s. 2948; 1921, c. 8, s. 1; Ex. Sess. 1921, c. 106, s. 1; 1927, c. 81, ss. 22, 23, 25‑27, 29; 1949, c. 497, ss. 2, 4; 1953, c. 1065, ss. 1, 2; 1971, c. 780, s. 1; 1973, c. 494, s. 9.)



§ 159-62. Limitation on actions contesting validity of bond referenda.

§ 159‑62.  Limitation on actions contesting validity of bond referenda.

Any action or proceeding in any court to set aside a bond referendum, or to obtain any other relief, upon the ground that the referendum is invalid or was irregularly conducted, must be begun within 30 days after the publication of the statement of the results of the referendum. After the expiration of this period of limitation, no right of action or defense based upon the invalidity of or any irregularity in the referendum shall be asserted, nor shall the validity of the referendum be open to question in any court upon any ground whatever, except in an action or proceeding begun within the period of limitation prescribed in this section. (1917, c. 138, s. 22; 1919, c. 178, s. 3(22); c. 291; C.S., s. 2948; 1921, c. 8, s. 1; Ex. Sess. 1921, c. 106, s. 1; 1927, c. 81, s. 30; 1949, c. 497, s. 4; 1953, c. 1065, s. 2; 1971, c. 780, s. 1.)



§ 159-63. Repeal of bond orders.

§ 159‑63.  Repeal of bond orders.

A bond order may be repealed at any time before bonds or bond anticipation notes are issued thereunder. No referendum is required on the repeal of any bond order, nor is a petition for any such referendum permitted. (1971, c. 780, s. 1.)



§ 159-64. Within what time bonds may be issued.

§ 159‑64.  Within what time bonds may be issued.

Bonds may be issued under a bond order at any time within seven years after the bond order takes effect. Such period may be extended prior to the expiration of such period from seven years to 10 years as hereinafter provided. The board of the issuing unit shall file an application for Commission approval of such extension with the secretary of the Commission. The application shall state such facts and have attached to it such documents concerning such extension as the secretary may require. The Commission may prescribe the form of such application. In determining whether to approve such extension, the Commission may inquire into and give consideration to any matters which it believes may relate to such extension.

The Commission may enter an order approving a proposed extension of the maximum time period for issuing bonds under a bond order from seven to 10 years if, upon the basis of the information and evidence it receives, it finds and determines that governmental approvals relative to the purpose to be financed in whole or in part with the proceeds of the bonds cannot be obtained within seven years after the bond order has taken effect, that funds to be applied together with the proceeds of the bonds to finance the purpose for which the bonds are to be issued will not be available within seven years after the bond order has taken effect or that the proposed extension is necessary for other reasons that are not within the direct control of the issuing unit other than any order of any court. If the Commission enters an order denying such extension, then the proceedings under this section shall be at an end.

If the Commission enters an order approving a proposed extension of the maximum time period for issuing bonds under a bond order as provided in this section, then the board shall fix the time and place for a public hearing on such extension and the clerk shall publish such bond order once with the following statement appended:

"The foregoing order took effect on________,______. Anyone  who wishes to be heard on the question of whether the maximum time period for issuing bonds under such order should be extended from seven years to 10 years after such date may appear at a public hearing or an adjournment thereof to be held at ______ on ______ at __________

(time)               (date)               (place)

____________________________________

Clerk"

On the date fixed for such hearing, which shall be not earlier than six days after the date of publication of the bond order with appended statement as provided in this section, the board shall hear anyone who might wish to be heard on the question of whether the maximum time period for issuing bonds under the bond order should be extended from seven years to 10 years. The hearing may be adjourned from time to time.

After such hearing, the board may adopt an order providing that the maximum time period for issuing bonds under the bond order has been extended from seven to 10 years after the bond order has taken effect. Such order shall provide that it will take effect 30 days after its publication following adoption.

After adoption, the clerk shall publish once an order extending the maximum time period for issuing bonds under a bond order with the following statement appended:

"The foregoing order was adopted on the ____ day of________,______, and is hereby published this ____ day of________, _______. Any action or proceeding questioning the validity of such order must be begun within 30 days after the date of publication of this notice.

____________________________________

Clerk"

Any action or proceeding in any court to set aside an order extending the maximum time period for issuing bonds under a bond order, or to obtain any other relief, upon the ground that such order is invalid, must be begun within 30 days after the date of publication of such order as adopted. After the expiration of this period of limitation, no right of action or defense based upon the invalidity of such order shall be asserted nor shall the validity of such order be open to question in any court upon any ground whatever, except in an action or proceeding begun within the period of limitation prescribed in this section.

When the issuance of bonds under any bond order is prevented or prohibited by any order of any court, the period of time within which bonds may be issued under the bond order in litigation shall be extended by the length of time elapsing between the date of institution of the action or proceeding and the date of its final disposition.

When the issuance of bonds under any bond order, to finance public  improvements in an area to be annexed, is prevented or prohibited by reason of litigation respecting the annexation and the Local Government Commission shall certify to such effect, the period of time within which bonds may be issued under the bond order shall be extended by the length of time elapsing between the date of institution of the litigation and the date of its final disposition.

The General Assembly may at any time prior to the expiration of the maximum time period herein provided extend the time for issuing bonds  under bond orders.

When any such extension is effected or granted pursuant to this section, no further approval of the voters shall be required. (1917, c. 138, s. 24; 1919, c. 178, s. 3(24); C.S., s. 2950; 1921, c. 8, s. 1; Ex. Sess. 1921, c. 106, s. 1; 1927, c. 81; s. 32; 1939, c. 231, ss. 1, 2(d); 1947, c. 510, ss. 1, 2; 1949, c. 190, ss. 1, 2; 1951, c. 439, ss. 1, 2; 1953, c. 693, ss. 1, 3; 1955, c. 704, ss. 1, 2; 1969, c. 99; 1971, c. 780, s. 1; 1975, c. 545, s. 1; 1977, 2nd Sess., c. 1219, s. 36; 1979, c. 444, s. 1.)



§ 159-65. Resolution fixing the details of the bonds.

§ 159‑65.  Resolution fixing the details of the bonds.

(a)        After the bond order has been adopted, the board shall adopt a resolution fixing the details of the bonds. In fixing details of the bonds, the board is subject to these restrictions and directions:

(1)        The dates for payment of installments of principal shall not exceed the maximum periods of usefulness prescribed by the Commission pursuant to G.S. 159‑122.

(2)        Bonds authorized by two or more bond orders may be consolidated into a single issue.

(3)        Bonds of each issue shall have principal paid in annual installments, the first of which shall be payable not more than three years after the date of the bonds, and the last within the maximum maturity period prescribed by regulation of the Commission under G.S. 159‑122.

(4)        No installment of principal for any issue may be more than four times as great in amount as the smallest prior installment of principal for the same issue.

(5)        Bonds of each issue may be issued from time to time in series with different provisions for each series. Each series shall be deemed a separate issue for the purposes of this section, except that two or more series may be considered to be a single issue under subdivisions (3) and (4) of this subsection if issued on the same day or two consecutive days.

(6)        Any bond may be made payable on demand or tender for purchase as provided in G.S. 159‑79, and any bond may be made subject to redemption prior to maturity, with or without premium, on such notice and at such time or times and with such redemption provisions as may be stated therein. When any such bond has been validly called for redemption and provision has been made for the payment of the principal thereof, any redemption premium, and the interest thereon accrued to the date of redemption, interest thereon shall cease.

(7)        The bonds may bear interest at such rate or rates, payable semiannually or otherwise, may be in such denominations, and may be made payable in such kind of money and in such place or places within or without the State of North Carolina, as the board may determine.

(b)        Subdivisions (a)(3) and (4) of this section do not apply to refunding bonds or to bonds purchased by a State or federal agency. Subdivisions (a)(3) and (4) also do not apply to bonds the interest on which is or may be includable in gross income for purposes of federal income tax, as long as the dates for payment of principal on these bonds have been approved by the Commission. For the purposes of subdivisions (a)(3) and (4) of this section and for bonds the interest on which is or may be includable in gross income for purposes of federal income tax, payment of an installment of principal may be provided for by the maturity of a bond, mandatory redemption of principal prior to maturity, a sinking fund, a credit facility as defined in G.S. 159‑79, or any other means satisfactory to the Commission. (1917, c. 138, s. 25; 1919, c. 178, s. 3(25); C.S., s. 2951; 1921, c. 8, s. 1; Ex. Sess. 1921, c. 106, s. 1; 1933, c. 259, s. 1; 1951, c. 440, s. 1; 1953, c. 1206, s. 3; 1969, c. 686; 1971, c. 780, s. 1; 1973, c. 494, s. 10; cc. 883, 995; 1987, c. 585, s. 2; c. 586; 2003‑388, s. 2.)



§ 159-66. Validation of former proceedings and actions.

§ 159‑66.  Validation of former proceedings and actions.

(a)        All proceedings and actions heretofore taken by the governing boards of units of local government and by the Local Government Commission to fix the details of bonds and to provide for the advertisement and sale thereof are hereby ratified, approved, confirmed and in all respects validated, notwithstanding the provisions of G.S. 159‑65(4).

(b)        This section shall apply to all bonds sold by the Local Government Commission between July 1, 1973, and February 18, 1974. (1973, c. 872, ss. 1, 2.)



§ 159-67. Procedures if a county votes to relocate the county seat.

§ 159‑67.  Procedures if a county votes to relocate the county seat.

Whenever the citizens of a county, by referendum, decide that the county's county seat, along with the courthouse and other county buildings and agencies, should be relocated, the board of county commissioners of that county shall forthwith begin discussions with the Local Government Commission concerning financing of the relocation. If bonds are to be issued for the relocation, or a financing agreement entered into, the board of commissioners shall apply to the Local Government Commission no later than 10 months after the day of the referendum. If a bond election is necessary, it shall be held no later than 22 months after the day of the referendum. (1975, c. 324, s. 5.)



§ 159-68. Certain provisions not applicable to refunding bonds.

§ 159‑68.  Certain provisions not applicable to refunding bonds.

The provisions of G.S. 159‑56 and the provisions of this Article related to the holding of a public hearing prior to the adoption of the bond order do not apply to refunding bonds issued by a unit of local government so long as the refunding bonds do not extend the final maturity of the debt or obligation to be refunded and so long as the aggregate debt service over the life of the refunding bonds is less than the aggregate debt service on the debt or obligation to be refunded. When the conditions of this section are satisfied, a unit of local government may introduce a bond order, adopt a bond order, and adopt a sale resolution with respect to refunding bonds in one or more meetings of the unit's governing body. (2005‑238, s. 3.)



§ 159-69. Reserved for future codification purposes.

§ 159‑69.  Reserved for future codification purposes.



§ 159-70. Reserved for future codification purposes.

§ 159‑70.  Reserved for future codification purposes.



§ 159-71. Reserved for future codification purposes.

§ 159‑71.  Reserved for future codification purposes.



§ 159-72. Purposes for which funding and refunding bonds may be issued; when such bonds may be issued.

Part 3. Funding and Refunding Bonds.

§ 159‑72.  Purposes for which funding and refunding bonds may be issued; when such bonds may be issued.

A unit of local government may issue funding and refunding  bonds under this Article for the purposes listed in G.S. 159‑48(a)(4), (5), (6), or (7). Funding bonds may be issued if the debt, judgment, or other obligation to be paid is payable at the time of the passage of the bond order or within one year thereafter. Refunding bonds may be issued at any time prior to the final maturity of the debt or obligation to be refunded. The proceeds from the sale of any refunding bonds shall be applied only as follows: either (i) to the immediate payment and retirement of the obligations being refunded or (ii) if not required for the immediate payment of the obligations being refunded such proceeds shall be deposited in trust to provide for the payment and retirement of the obligations being refunded, and to pay any expenses incurred in connection with such refunding, but provision may be made for the pledging and disposition of any amounts in excess of the amounts required for such purposes, including, without limitation, provision for the pledging of any such excess to the payment of the principal of and interest on any issue or series of refunding bonds issued pursuant to G.S. 159‑78. Money in any such trust fund may be invested in (i) direct obligations of the United States government, or (ii) obligations the principal of and interest on which are guaranteed by the United States government, or (iii) to the extent then permitted by law in obligations of any agency or instrumentality of the United States government, or (iv) in certificates of deposit issued by a bank or trust company located in the State of North Carolina if such certificates shall be secured by a pledge of any of said obligations described in (i), (ii), or (iii) above having an aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates so secured. Nothing herein shall be construed as a limitation on the duration of any deposit in trust for the retirement of obligations being refunded but which shall not have matured and which shall not be presently redeemable or, if presently redeemable, shall not have been called for redemption.

The principal amount of refunding bonds issued pursuant to this section, together with the principal amount of refunding bonds, if any, issued under G.S. 159‑78 in conjunction with refunding bonds issued pursuant to this section, shall not exceed the amount set forth in G.S. 159‑78.

Except as expressly modified in this Part, funding and refunding bonds issued under the provisions of this Part shall be subject to the limitations and procedures set out in Parts 1 and 2 of this Article. (1917, c. 138, s. 16; 1919, c. 178, s. 3(16); C.S., s. 2937; 1921, c. 8, s. 1; Ex. Sess. 1921, c. 106, s. 1; 1927, c. 81, s. 8; 1929, c. 171, s. 1; 1931, c. 60, ss. 48, 54; 1933, c. 257, ss. 2‑4; c. 259, ss. 1, 2; 1935, c. 302, ss. 1, 2; c. 484; 1939, c. 231, ss. 1, 2(c), 4(b); 1941, c. 147; 1943, c. 13; 1945, c. 403; 1947, cc. 520, 931; 1949, c. 354; c. 766, s. 3; c. 1270; 1953, c. 1065, s. 1; 1957, c. 266, s. 1; c. 856, s. 1; c. 1098, s. 16; 1959, c. 525; c. 1250, s. 2; 1961, c. 293; c. 1001, s. 2; 1965, c. 307, s. 2; 1967, c. 987, s. 2; c. 1001, s. 1; 1971, c. 780, s. 1; 1973, c. 494, s. 11; 1977, c. 201, s. 1.)



§ 159-73. Financing or refinancing agreements.

§ 159‑73.  Financing or refinancing agreements.

Each unit of local government is authorized to enter into agreements with the holders of its outstanding debts for the settlement, adjustment, funding, refunding, financing, or refinancing of the debt. Such an agreement may contain any provisions not inconsistent with law and before the unit may enter into it, it must be approved by the Commission. (1971, c. 780, s. 1.)



§ 159-74. Test cases testing validity of funding or refunding bonds.

§ 159‑74.  Test cases testing validity of funding or refunding bonds.

At any time after the procedure for authorizing the issuance of funding or refunding bonds has been completed, but before the issuance of the bonds, the issuing unit may institute an action in the Superior Court Division of the General Court of Justice in the county in which all or any part of the unit lies, to determine the validity of the bonds and the validity of the means of payment provided therefor. The action shall be in rem, and shall be against all of the owners of taxable property within the unit and all citizens residing in the unit, but it shall not be necessary to name each such owner or citizen in the summons or complaint. Jurisdiction of all parties defendant shall be acquired by publication of a summons once a week for three successive weeks, and jurisdiction shall be complete within 20 days after the date of the last publication. Any interested party may intervene in the action. Except as otherwise provided by this section, the action shall be governed by the Rules of Civil Procedure. (1931, c. 186, ss. 4, 5; 1935, c. 290, ss. 1, 2; 1937, c. 80; 1971, c. 780, s. 1.)



§ 159-75. Judgment validating issue; costs of the action.

§ 159‑75.  Judgment validating issue; costs of the action.

A final decree of the General Court of Justice validating funding or refunding bonds or the financing or refinancing agreement shall be conclusive as to the validity of the bonds or the agreement.

The costs of any action brought under G.S. 159‑74 shall be borne by the issuing unit, including a reasonable attorney's fee for the attorney assigned by the court to defend the interests of the citizens and taxpayers in general. (1931, c. 186, ss. 6, 7; 1935, c. 290, s. 3; 1971, c. 780, s. 1; 1973, c. 494, s. 12.)



§ 159-76. Validation of bonds and notes issued before March 26, 1931.

§ 159‑76.  Validation of bonds and notes issued before March 26, 1931.

All bonds and notes issued before March 26, 1931, for which the issuing unit received an amount of money not less than the face amount of the bonds or notes and the proceeds of which have been spent for public purposes, and all bonds and notes subsequently issued to refund all or any portion of those bonds or notes, are hereby validated notwithstanding any lack of statutory authority or failure to observe any statutory provisions concerning the issuance of the bonds or notes. This section shall not validate any bonds or notes, the proceeds of which have been lost because of the failure of a bank. (1931, c. 186, s. 2; 1971, c. 780, s. 1; 1973, c. 494, s. 13.)



§ 159-77. Validation of all proceedings in connection with the authorization of bonds taken before April 28, 1975.

§ 159‑77.  Validation of all proceedings in connection with the authorization of bonds taken before April 28, 1975.

All proceedings heretofore taken by the governing boards of units of local government in connection with the authorization of bonds are hereby ratified, approved, confirmed and in all respects validated, notwithstanding the provisions of G.S. 159‑61(c); provided that the issuance of said bonds shall have been approved at an election by a majority of the qualified voters of the unit voting thereon and that notice of said referendum shall have been published.  (1975, c. 178.)



§ 159-78. Special obligation refunding bonds.

§ 159‑78.  Special obligation refunding bonds.

In conjunction with the issuance of refunding bonds pursuant to G.S. 159‑72 or G.S. 159‑84 a unit of local government may issue a series of refunding bonds which shall be payable from the excess of the amount required by a trust fund established pursuant to G.S. 159‑72 or G.S. 159‑84 to provide for the payment and retirement of the obligations being retired and the amount required to pay any expenses incurred in connection with such refunding to the extent such expenses are payable from said trust fund.

Such refunding bonds shall be special obligations of the municipality issuing them. The principal of and interest on such refunding bonds shall not be payable from the general funds of the municipality, nor shall they constitute a legal or equitable pledge, charge, lien, or encumbrance upon any of its property or upon any of its income, receipts, or revenues, except the trust fund established pursuant to G.S. 159‑72 or G.S. 159‑84 from which such refunding bonds are payable. Neither the credit nor the taxing power of the municipality is pledged for the payment of the principal or interest of such refunding bonds, and no holder of such refunding bonds has the right to compel the exercise of the taxing power of the municipality or the forfeiture of any of its property in connection with any default thereon. Every such refunding bond shall recite in substance that the principal of and interest on the bond is payable solely from  the trust fund established for its payment and that the municipality is not obligated to pay the principal or interest except from such trust fund.

Any refunding bonds issued under this section shall be issued in compliance with the procedure set forth in Article 5 of this Chapter.

The principal amount of any issue of refunding bonds issued pursuant to G.S. 159‑72 or G.S. 159‑84, together with the principal amount of refunding bonds, if any, issued pursuant to this section in conjunction with a series of bonds issued under G.S. 159‑72 or G.S. 159‑84, shall not exceed the sum of the following: (i) the principal amount of the obligations being refinanced, (ii) applicable redemption premiums thereon, (iii) unpaid interest on such obligations to the date of delivery or exchange of the refunding bonds, (iv) in the event the proceeds from the sale of the refunding bonds are to be deposited  in trust as provided by G.S. 159‑72 or G.S. 159‑84, interest to accrue on such obligations being refinanced from the date of delivery of the refunding bonds to the first or any subsequent available redemption date or dates selected, in its discretion, by the governing body of the unit of local government, or to the date or dates of maturity, whichever shall be determined by the governing body of the unit of local government to be most advantageous or necessary and (v) expenses, including bond discount, deemed by the governing body to be  necessary for the issuance of the refunding bonds. (1977, c. 201, s. 2.)



§ 159-79. Variable rate demand bonds and notes.

§ 159‑79.  Variable rate demand bonds and notes.

(a)        (See note) Notwithstanding any provisions of this Chapter to the contrary, including particularly, but without limitation, the provisions of G.S. 159‑65, G.S. 159‑123 to G.S. 159‑127, inclusive, G.S. 159‑130, G.S. 159‑138, G.S. 159‑162, G.S. 159‑164 and G.S. 159‑172, a unit of local government, in fixing the details of general obligation bonds to be issued pursuant to this Article or general obligation notes to be issued pursuant to Article 9 of this Chapter, may provide that such bonds or notes

(1)        May be made payable from time to time on demand or tender for purchase by the owner provided a Credit Facility supports such bonds or notes, unless the Commission specifically determines that a Credit Facility is not required upon a finding and determination by the Commission that the proposed bonds or notes will satisfy the conditions set forth in G.S. 159‑52;

(2)        May be additionally supported by a Credit Facility;

(3)        May be made subject to redemption prior to maturity, with or without premium, on such notice, at such time or times, at such price or prices and with such other redemption provisions as may be stated in the resolution fixing the details of such bonds or notes or with such variations as may be permitted in connection with a Par Formula provided in such resolution;

(4)        May bear interest at a rate or rates that may vary as permitted pursuant to a Par Formula and for such period or periods of time, all as may be provided in such resolution; and

(5)        May be made the subject of a remarketing agreement whereby an attempt is made to remarket the bonds to new purchases prior to their presentment for payment to the provider of the Credit Facility or to the issuing unit.

(a)        (For effective date, see note) Notwithstanding any provisions of this Chapter to the contrary, including particularly, but without limitation, the provisions of G.S. 159‑65, G.S. 159‑112, G.S. 159‑123 to G.S. 159‑127, inclusive, G.S. 159‑130, G.S. 159‑138, G.S. 159‑162, G.S. 159‑164 and G.S. 159‑172, a unit of local government, in fixing the details of general obligation bonds to be issued pursuant to this Article, general obligation notes to be issued pursuant to Article 9 of this Chapter, or project development financing debt instruments or notes to be issued pursuant to Article 6 of this Chapter, may provide that the instruments or notes:

(1)        May be made payable from time to time on demand or tender for purchase by the owner provided a Credit Facility supports such bonds or notes, unless the Commission specifically determines that a Credit Facility is not required upon a finding and determination by the Commission that the proposed bonds or notes will satisfy the conditions set forth in G.S. 159‑52;

(2)        May be additionally supported by a Credit Facility;

(3)        May be made subject to redemption prior to maturity, with or without premium, on such notice, at such time or times, at such price or prices and with such other redemption provisions as may be stated in the resolution fixing the details of such bonds or notes or with such variations as may be permitted in connection with a Par Formula provided in such resolution;

(4)        May bear interest at a rate or rates that may vary as permitted pursuant to a Par Formula and for such period or periods of time, all as may be provided in such resolution; and

(5)        May be made the subject of a remarketing agreement whereby an attempt is made to remarket the bonds to new purchases prior to their presentment for payment to the provider of the Credit Facility or to the issuing unit.

(b)        No Credit Facility, repayment agreement, Par Formula or remarketing agreement shall become effective without the approval of the Commission.

(c)        As used in this section, the following terms shall have the following meanings:

(1)        "Credit Facility" means an agreement entered into by an issuing unit with a bank, savings and loan association or other banking institution, an insurance company, reinsurance company, surety company or other insurance institution, a corporation, investment banking firm or other investment institution, or any financial institution providing for prompt payment of all or any part of the principal (whether at maturity, presentment or tender for purchase, redemption or acceleration), redemption premium, if any, and interest on any bonds or notes payable on demand or tender by the owner issued in accordance with this section, in consideration of the issuing unit agreeing to repay the provider of such Credit Facility in accordance with the terms and provisions of a repayment agreement. A bank may include a foreign bank or branch or agency thereof the obligations of which bear the highest rating of at least one nationally‑recognized rating service and do not bear a rating below the highest rating of any nationally‑recognized rating service which rates such particular obligations.

(2)        "Par Formula" shall mean any provision or formula adopted by the issuing unit to provide for the adjustment, from time to time, of the interest rate or rates borne by any such bonds or notes so that the purchase price of such bonds or notes in the open market would be as close to par as possible.

(d)        If the aggregate principal amount repayable by the issuing unit under a repayment agreement is in excess of the aggregate principal amount of bonds or notes secured by the related Credit Facility, whether as a result of the inclusion in the Credit Facility of a provision for the payment of interest for a limited period of time or the payment of a redemption premium or for any other reason, then the amount of unissued bonds or notes during the term of such repayment agreement shall not be less than the amount of such excess, unless the payment of such excess is otherwise provided for by agreement of the issuing unit subject to the approval of the Commission. In determining whether or not to grant such approval, the Commission shall consider, in addition to such other factors it may deem relevant, the ability of the issuing unit to pay such excess from other sources without incurring additional indebtedness secured by a pledge of the faith and credit of the issuing unit or levying additional taxes and the adequacy of such other sources to accomplish such purpose.

(e)        Any bonds or notes issued pursuant to this section may be sold by the Commission at public or private sale according to such procedures as the Commission may prescribe and at such prices as the Commission determines to be in the best interest of the issuing unit, subject to the approval of the governing board of the issuing unit or one or more persons designated by resolution of the governing board of the issuing unit to approve such prices. (1987, c. 585, s. 1; 2003‑403, s. 5.)



§ 159-80. Short title; repeal of local acts.

Article 5.

Revenue Bonds.

§ 159‑80.  Short title; repeal of local acts.

(a)        This Article may be cited as "The State and Local Government Revenue Bond Act."

(b)        It is the intent of the General Assembly by enactment of this Article to prescribe a uniform system of limitations upon and procedures for the exercise by all municipalities in North Carolina of the power to finance revenue bond projects through the issuance of revenue bonds and notes. To this end, all provisions of special, local, or private acts in effect as of July 1, 1973, authorizing the issuance of bonds or notes secured solely by the revenues of the projects for which the bonds or notes are issued or prescribing procedures therefor are repealed. No special, local or private act enacted or taking effect after July 1, 1973, may be construed to modify, amend, or repeal any portion of this Article unless it expressly so provides by specific reference to the appropriate section of this Article. It is further the intent of the General Assembly by enactment of this Article to provide an alternative and supplemental procedure for the exercise by the State of North Carolina of the power to finance revenue bond projects through the issuance of revenue bonds and notes. (1971, c. 780, s. 1; 1973, c. 494, s. 14; 1983, c. 554, ss. 1, 1.1.)



§ 159-81. Definitions.

§ 159‑81.  Definitions.

The words and phrases defined in this section shall have the meanings indicated when used in this Article:

(1)        "Municipality" means a county, city, town, incorporated village, sanitary district, metropolitan sewerage district, metropolitan water district, county water and sewer district, water and sewer authority, hospital authority, hospital district, parking authority, special airport district, special district created under Article 43 of Chapter 105 of the General Statutes, regional public transportation authority, regional transportation authority, regional natural gas district, regional sports authority, airport authority, joint agency created pursuant to Part 1 of Article 20 of Chapter 160A of the General Statutes, a joint agency authorized by agreement between two cities to operate an airport pursuant to G.S. 63‑56, and the North Carolina Turnpike Authority created pursuant to Article 6H of Chapter 136 of the General Statutes, but not any other forms of State or local government.

(2)        "Revenue bond" means a bond issued by the State of North Carolina or a municipality pursuant to this Article.

(3)        "Revenue bond project" means any undertaking for the acquisition, construction, reconstruction, improvement, enlargement, betterment, or extension of any one or combination of the revenue‑producing utility or public service enterprise facilities or systems listed in this subdivision, to be financed through the issuance of revenue bonds, thereby providing funds to pay the costs of the undertaking or to reimburse funds loaned or advanced by or on the behalf of either the State or a municipality to pay the costs of the undertaking.

A revenue bond project shall be (i) owned or leased as lessee by the issuing unit or (ii) owned by one or more of the municipalities participating in an undertaking established pursuant to Part 1 of Article 20 of Chapter 160A of the General Statutes. If the revenue bond project is owned by one or more municipalities as provided in (ii) of this subdivision, any one or more of the participating municipalities may each be an issuing unit consistent with their agreement to establish a joint undertaking. In addition, any joint agency established by participating municipalities pursuant to Part 1 of Article 20 of Chapter 160A of the General Statutes may be an issuing unit without owning the revenue bond project or leasing it as lessee.

The cost of an undertaking may include all property, both real and personal and improved and unimproved, plants, works, appurtenances, machinery, equipment, easements, water rights, air rights, franchises, and licenses used or useful in connection with the undertaking; the cost of demolishing or moving structures from land acquired and the cost of acquiring any lands to which the structures are to be moved; financing charges; the cost of plans, specifications, surveys, and estimates of cost and revenues; administrative and legal expenses; and any other expense necessary or incident to the project.

The following facilities or systems may be revenue bond projects under this subdivision:

a.         Water systems or facilities, including all plants, works, instrumentalities and properties used or useful in obtaining, conserving, treating, and distributing water for domestic or industrial use, irrigation, sanitation, fire protection, or any other public or private use.

b.         Sewage disposal systems or facilities, including all plants, works, instrumentalities, and properties used or useful in the collection, treatment, purification, or disposal of sewage.

c.         Systems or facilities for the generation, production, transmission, or distribution of gas (natural, artificial, or mixed) or electric energy for lighting, heating, or power for public and private uses, where gas systems shall include the purchase and/or lease of natural gas fields and natural gas reserves and the purchase of natural gas supplies, and where any parts of such gas systems may be located either within the State or without.

d.         Systems, facilities and equipment for the collection, treatment, or disposal of solid waste.

e.         Public transportation systems, facilities, or equipment, including but not limited to bus, truck, ferry, and railroad terminals, depots, trackages, vehicles, and ferries, and mass transit systems.

f.          Public parking lots, areas, garages, and other vehicular parking structures and facilities.

g.         Aeronautical facilities, including but not limited to airports, terminals, and hangars.

h.         Marine facilities, including but not limited to marinas, basins, docks, dry docks, piers, marine railways, wharves, harbors, warehouses, and terminals.

i.          Hospitals and other health‑related facilities.

j.          Public auditoriums, gymnasiums, stadiums, and convention centers.

k.         Recreational facilities.

l.          Repealed by Session Laws 2001‑474, s. 36, effective November 29, 2001.

m.        Economic development projects, including the acquisition and development of industrial parks, the acquisition and resale of land suitable for industrial or commercial purposes, and the construction and lease or sale of shell buildings in order to provide employment opportunities for citizens of the municipality.

n.         Facilities for the use of any agency or agencies of the government of the United States of America.

o.         Structural and natural stormwater and drainage systems of all types.

p.         In the case of the North Carolina Turnpike Authority, a Turnpike Project, as defined in G.S. 136‑89.181, including the planning and design of a Turnpike Project, that is designated by the Authority to be a revenue bond project.

(4)        "Revenues" include all moneys received by the State or a municipality from, in connection with, or as a result of its ownership or operation of a revenue bond project or a utility or public service enterprise facility or system of which a revenue bond project is a part, including (to the extent deemed advisable by the State or a municipality) moneys received from the United States of America, the State of North Carolina, or any agency of either, pursuant to an agreement with the State or a municipality, as the case may be, pertaining to the project.  (Ex. Sess. 1938, c. 2, s. 2; 1939, c. 295; 1941, c. 207, s. 2; 1951, c. 703, s. 1; 1953, c. 901, ss. 4, 5; c. 922, s. 1; 1965, c. 997; 1969, c. 1118, s. 1; 1971, c. 780, s. 1; 1973, c. 494, s. 15; 1975, c. 821, s. 2; 1977, c. 466, s. 3; 1979, c. 727, s. 4; c. 791; 1983, c. 554, ss. 2‑2.2; 1985, c. 639, s. 3; 1987 (Reg. Sess., 1988), c. 976, s. 1; 1989, c. 168, ss. 37, 38; c. 643, s. 4; c. 740, s. 2; c. 780, s. 2; 1991, c. 508, s. 1; 1995 (Reg. Sess., 1996), c. 644, s. 3; 1997‑393, s. 3; 1997‑426, s. 6; 2001‑414, s. 48; 2001‑474, ss. 36, 37; 2002‑133, ss. 6, 7; 2009‑527, s. 2(e).)



§ 159-82. Purpose.

§ 159‑82.  Purpose.

The purpose of this Article is to establish a standard, uniform procedure for the financing by a municipality of revenue bond projects through the issuance of revenue bonds. Its provisions are intended to vest authority in and enable municipalities to secure and pay revenue bonds and the interest thereon solely out of revenues without pledging the faith and credit of the municipality. (1971, c. 780, s. 1; 1973, c. 494, s. 16.)



§ 159-83. Powers.

§ 159‑83.  Powers.

(a)        In addition to the powers they may now or hereafter have, the State and each municipality shall have the following powers, subject to the provisions of this Article and of any revenue bond order or trust agreement securing revenue bonds:

(1)        To acquire by gift, purchase, or exercise of the power of eminent domain or to construct, reconstruct, improve, maintain, better, extend, and operate, one or more revenue bond projects or any portion thereof without regard to location within or without its boundaries, upon determination (i) in the case of the State, by the Council of State and (ii) in the case of a municipality, by resolution of the governing board that a location wholly or partially outside its boundaries is necessary and in the public interest. The authority to exercise the power of eminent domain granted in this subdivision shall not apply to economic development projects described in G.S. 159‑81(3)m., unless revenue bonds for the economic development project were approved by the Local Government Commission pursuant to G.S. 159‑87 prior to August 15, 2006.

(2)        To sell, exchange, transfer, assign or otherwise dispose of any revenue bond project or portion thereof or interest therein determined (i) in the case of the State, by the Council of State and (ii) in the case of a municipality, by resolution of the governing board not to be required for any public purpose.

(3)        To sell, furnish, and distribute the services, facilities, or commodities of revenue bond projects.

(4)        To enter into contracts with any person, firm, or corporation, public or private, on such terms (i) in the case of the State, as the Council of State and (ii) in the case of a municipality, as the governing board may determine, with respect to the acquisition, construction, reconstruction, extension, betterment, improvement, maintenance, or operation of revenue bond projects, or the sale, furnishing, or distribution of the services, facilities or commodities thereof.

(5)        To borrow money for the purpose of acquiring, constructing, reconstructing, extending, bettering, improving, or otherwise paying the cost of revenue bond projects, to issue its revenue bonds or bond anticipation notes therefor, in the name of the State or a municipality, as the case may be, and to pledge, mortgage, or grant a security interest in all or a portion of the real and personal property, whether owned or leased, comprising any revenue‑producing utility or public service enterprise facilities or systems acquired, constructed, reconstructed, extended, bettered, or improved with the proceeds of the borrowing. Property subject to a mortgage, deed of trust, security interest, or similar lien pursuant to this subdivision may be sold at foreclosure in any manner permitted by the instrument creating the encumbrance, without compliance with any other provision of law regarding the disposition of publicly owned property. The granting of a lien on, or security interest in, hospital or health‑related real or tangible personal property and the conveyance of this property pursuant to the provisions of the lien or security interest are not subject to the provisions of G.S. 131E‑8, 131E‑13, or 131E‑14.

(6)        To establish, maintain, revise, charge, and collect such rates, fees, rentals, tolls, or other charges, free of any control or regulation by the North Carolina Utilities Commission or any other regulatory body except as provided in G.S. 159‑95 for the use, services, facilities, and commodities of or furnished by any revenue bond project, and to provide methods of collection of and penalties for nonpayment of such rates, fees, rentals, tolls, or other charges. The rates, fees, rentals, tolls and charges so fixed and charged shall be such as will produce revenues at least sufficient with any other available funds to meet the expense and maintenance and operation of and renewals and replacements to the revenue bond project, including reserves therefor, to pay when due the principal, interest, and redemption premiums (if any) on all revenue bonds or bond anticipation notes secured thereby, and to fulfill the terms of any agreements made by the State or the issuing municipality with the holders of revenue bonds issued to finance all or any portion of the cost of the project.

(7)        To pledge all or part of any proceeds derived from the use of on‑street parking meters to the payment of the cost of operating, maintaining, and improving parking facilities whether on‑street or off‑street, and the principal of and the interest on revenue bonds or bond anticipation notes issued for on‑street or off‑street parking facilities.

(8)        To pledge to the payment of its revenue bonds or bond anticipation notes and interest thereon revenues from one or more revenue bond projects and any leases or agreements to secure such payment, including revenues from improvements, betterments, or extensions to such projects thereafter constructed or acquired as well as the revenues from existing systems, plants, works, instrumentalities, and properties of the projects to be improved, bettered, or extended.

(8a)      In the case of any county, city, town, or incorporated village, to make loans or advances to a municipality to provide funds to the municipality to pay any costs of any revenue bond project. Funds received by a municipality in reimbursement of a loan or advance shall be distributed and restricted as provided in G.S. 159‑27.1.

(9)        To appropriate, apply, or expend for the following purposes the proceeds of its revenue bonds, notes issued in anticipation thereof, and revenues pledged under any resolution or order authorizing or securing the bonds: (i) to pay interest on the bonds or notes and the principal or redemption price thereof when due; (ii) to meet reserves and other requirements set forth in the bond order or trust agreement; (iii) to pay the costs of the revenue bond projects authorized in the bond order, reimburse funds loaned or advanced for the costs of these revenue bond projects in accordance with the bond order, and provide working capital for initial maintenance and operation until funds are available from revenues; (iv) to pay and discharge revenue bonds and notes issued in anticipation thereof; (v) to pay and discharge general obligation bonds issued under Article 4 of this Chapter or under any act of the General Assembly, when the revenues of the project financed in whole or in part by the general obligation bonds will be pledged to the payment of the revenue bonds or notes.

(10)      To make and enforce rules and regulations governing the use, maintenance, and operation of revenue bond projects.

(11)      To accept gifts or grants of real or personal property, money, material, labor, or supplies for the acquisition, construction, reconstruction, extension, improvement, betterment, maintenance, or operation of any revenue bond project and to make and perform such agreements or contracts as may be necessary or convenient in connection with the procuring or acceptance of such gifts or grants.

(12)      To accept loans, grants, or contributions from, and to enter into contracts and cooperate with the United States of America, the State of North Carolina, or any agency thereof, with respect to any revenue bond project.

(13)      To enter on any lands, waters, and premises for the purpose of making surveys, borings, soundings, examinations, and other preliminary studies for constructing and operating any revenue bond project.

(14)      To retain and employ consultants and other persons on a contract basis for rendering professional, financial, or technical assistance and advice and to select and retain subject to approval of the Local Government Commission the financial consultants, underwriters and bond attorneys to be associated with the issuance of any bonds and to pay for services rendered by underwriters, financial consultants or bond attorneys out of the proceeds of any such issue with regard to which the services were performed.

(15)      Subject to any provisions of law requiring voter approval for the sale or lease of utility or enterprise systems, to lease to or from any person, firm, or corporation, public or private, all or part of any revenue bond project, upon such terms and conditions as and for such term of years, not in excess of 40 years, (i) in the case of the State, as the Council of State and (ii) in the case of a municipality, as the governing board may deem advisable to carry out the provisions of this Article, and to provide in such lease for the extension or renewal thereof and, if deemed advisable, for an option to purchase or otherwise lawfully acquire the project upon terms and conditions therein specified.

(16)      To execute such instruments and agreements and to do all things necessary or therein in the exercise of the powers herein granted, or in the performance of the covenants or duties of the State or a municipality, as the case may be, or to secure the payment of its revenue bonds.

(b)        Any contract, agreement, lease, deed, covenant, or other instrument or document evidencing an agreement or covenant between bondholders or any public agency and the State or a municipality issuing revenue bonds with respect to any of the powers conferred in this section shall be approved by the commission.

(c)        In addition to the powers they may now or hereafter have, the State and each municipality shall have the following powers, notwithstanding any provisions of this Article to the contrary, in connection with the development of new and existing seaports and airports:

(1)        To acquire, construct, own, own jointly with public and private parties, lease as lessee, mortgage, sell, lease as lessor, or otherwise dispose of lands and facilities and improvements, including undivided interests therein;

(2)        To finance and refinance for public and private parties seaport and airport facilities and improvements that relate to, develop, or further waterborne or airborne commerce and cargo and passenger traffic, including commercial, industrial, manufacturing, processing, mining, transportation, distribution, storage, marine, aviation, and environmental facilities and improvements;

(3)        To secure any such financing or refinancing by all or any portion of its revenues, income or assets or other available moneys associated with any of its seaport or airport facilities and with the facilities and improvements to be financed or refinanced, and by foreclosable liens on all or any part of its properties associated with any of its seaport or airport facilities and with the facilities and improvements to be financed or refinanced, but in no event to create a debt secured by a pledge of its faith and credit.

(d)        In addition to the powers they may now or hereafter have, the State and each municipality shall have the following powers, notwithstanding any provisions of this Article or any other statute to the contrary, in connection with the development of facilities for the use of any agency or agencies of the government of the United States of America:

(1)        To acquire, construct, own jointly with public and private parties, lease as leasor or leasee, mortgage, sell, or otherwise dispose of lands, facilities and improvements, including undivided interests therein and to do so, regardless of the provisions of any other statute, on such terms (i) in the case of the State, as the Council of State and (ii) in the case of a municipality, as the governing board may deem advisable to carry out the provisions of this subsection;

(2)        To finance and refinance facilities and related improvements for the use of any agency of the government of the United States of America;

(3)        To secure any such financing or refinancing by all or any portion of the revenue, income or assets or other available monies associated with such facilities and improvements to be financed or refinanced, and by foreclosable liens on all or any part of the facilities and improvements to be financed or refinanced, but in no event to create a debt secured by a pledge of its faith and credit.

(e)        Repealed by Session Laws 2001‑174, s. 39, effective November 29, 2001.

(f)         In addition to the powers they may now or hereafter have, each municipality has the power to finance and refinance the cost of water treatment facilities and related transmission mains, and their expansion and improvement, all or some portion of which may be located on land leased from an authority created under the provisions of G.S. 162A‑3.1, for a term not less than the term of the obligations issued or otherwise incurred for the purpose. The authority may own or operate (or both) such facilities and mains and may contract with one or more of the political subdivisions that are members of the authority for operation of all or portions thereof. For this purpose, each municipality has, in addition to the powers it has under applicable law, all the powers under G.S. 162A‑6(b) of an authority created under G.S. 162A‑3.1, and the political subdivisions that are members of the authority and that contract with such municipality for a supply of water and a portion of the capacity of the water treatment facilities and mains shall have all the powers of political subdivisions under G.S. 162A‑6(b) and G.S. 162A‑16 contracting with an authority created under G.S. 162A‑3.1. This provision is supplemental to the other provisions of this Article. (Ex. Sess., 1938, c. 2, s. 3; 1951, c. 703, ss. 2, 3; 1953, c. 922, s. 2; 1969, c. 1118, s. 2; 1971, c. 780, s. 1; 1973, c. 494, s. 17; 1983, c. 554, ss. 3‑4; 1985, c. 723, s. 2; 1985 (Reg. Sess., 1986), c. 795, s. 1; c. 933, s. 4; 1987 (Reg. Sess., 1988), c. 976, s. 2; 1989, c. 168, ss. 39, 40; 1991, c. 508, s. 2; 2001‑474, ss. 38, 39; 2005‑238, s. 4; 2005‑249, s. 1; 2006‑224, s. 3; 2006‑259, s. 47.)



§ 159-84. Authorization of revenue bonds.

§ 159‑84.  Authorization of revenue bonds.

The State and each municipality is hereby authorized to issue its revenue bonds in such principal amount as may be necessary to provide sufficient moneys for the acquisition, construction, reconstruction, extension, betterment, improvement, or payment of the cost of one or more revenue bond projects, including engineering, inspection, legal and financial fees and costs, working capital, interest on the bonds or notes issued in anticipation thereof during construction and, if deemed advisable by the State or a municipality,  as the case may be, for a period not exceeding two years after the estimated date of completion of construction, establishment of debt service reserves, and all other expenditures of the State or the municipality, as the case may be, incidental and necessary or convenient thereto.

Subject to agreements with the holders of its revenue bonds, the State or each municipality, as the case may be, may issue further revenue bonds and refund outstanding revenue bonds whether or not they have matured. Revenue bonds may be issued partly for the purpose of refunding outstanding revenue bonds and partly for any other purpose under this Article. Revenue bonds issued to refund outstanding revenue bonds shall be issued under this Article and not Article 4 of this Chapter or any other law.

Refunding bonds may be issued at any time prior to the final maturity of the debt or obligation to be refunded. The proceeds from the sale of any refunding bonds shall be applied only as follows: either, (i) to the immediate payment and retirement of the obligations being refunded or (ii) if not required for the immediate payment of the obligations being refunded such proceeds shall be deposited in trust to provide for the payment and retirement of the obligations being refunded, and to pay any expenses incurred in connection with such refunding, but provision may be made for the pledging and disposition of any amounts in excess of the amounts required for such purposes, including, without limitation, provision for the pledging of any such excess to the payment of the principal of and interest on any issue or series or [of] refunding bonds issued pursuant to G.S. 159‑78. Money in any such trust fund may be invested in (i) direct obligations of the United States government, or (ii) obligations the principal of and interest on which are guaranteed by the United States government, or (iii) to the extent then permitted by law in obligations of any agency or instrumentality of the United States government, (iv) certificates of deposit issued by a bank or trust company located in the State of North Carolina if such certificates shall be secured by a pledge of any of said obligations described in (i), (ii), or (iii) above having any aggregate market value, exclusive of accrued interest, equal at least to the principal amount of the certificates so secured. Nothing herein shall be construed as a limitation on the duration of any deposit in trust for the retirement of obligations being refunded but which shall not have matured and which shall not be presently redeemable or, if presently redeemable, shall not have been called for redemption.

The principal amount of refunding bonds issued pursuant to this section, together with the principal amount of refunding bonds, if any, issued under G.S. 159‑78 in conjunction with refunding bonds issued pursuant to this section, shall not exceed the amount set forth in G.S. 159‑78. (1953, c. 692; 1969, c. 1118, s. 4; 1971, c. 780, s. 1; 1977, c. 201, s. 3; 1983, c. 554, s. 5.)



§ 159-85. Application to Commission for approval of revenue bond issue; preliminary conference; acceptance of application.

§ 159‑85.  Application to Commission for approval of revenue bond issue; preliminary conference; acceptance of application.

(a)        Neither the State nor a municipality may issue revenue bonds under this Article unless the issue is approved by the Commission. The State Treasurer or the governing board of the issuing municipality or its duly authorized agent, as the case may be, shall file an application for Commission approval of the issue with the secretary of the Commission. If the issuing municipality is a regional public transportation authority, the application must be accompanied by a resolution of the special tax board of that authority approving of the application. The application shall state such facts and have attached to it such documents concerning the proposed revenue bonds and the financial condition of the State or the issuing municipality, as the case may be, and its utilities and enterprises as the secretary may require. The Commission may prescribe the form of the application.

(b)        Before he accepts the application, the secretary may require (i) in the case of the State, the State Treasurer or (ii) in the case of a municipality, the governing board or its representatives to attend a preliminary conference at which time the secretary and his deputies may informally discuss the proposed issue and the timing of the steps taken in issuing the bonds.

(c)        After an application in proper form and order has been filed, and after a preliminary conference if one is required, the secretary shall notify the State Treasurer or the municipality, as the case may be, in writing that the application has been filed and accepted for submission to the Commission. The secretary's statement shall be conclusive evidence that the State or the municipality, as the case may be, has complied with this section.

(d)        Repealed by Session Laws 2001‑474, s. 39. (Ex. Sess. 1938, c. 2, s. 9; 1949, c. 1081; 1967, c. 555; 1969, c. 688, s. 2; 1971, c. 780, s. 1; 1973, c. 494, s. 18; 1983, c. 554, s. 6; 1989, c. 168, s. 41; c. 740, s. 6; 2001‑474, s. 39.)



§ 159-86. Approval of application by Commission.

§ 159‑86.  Approval of application by Commission.

(a)        In determining whether a proposed revenue bond issue shall be approved, the Commission may consider:

(1)        Whether the project to be financed from the proceeds of the revenue bond issue is necessary or expedient.

(2)        Whether the proposed project is feasible.

(3)        The State's or the municipality's, as the case may be, debt management procedures and policies.

(4)        Whether the State or the municipality, as the case may be, is in default in any of its debt service obligations.

(5)        Whether the probable net revenues of the project to be financed will be sufficient to service the proposed revenue bonds.

(6)        The ability of the Commission to market the proposed revenue bonds at reasonable rates of interest.

The Commission may inquire into and give consideration to any other matters that it may believe to have a bearing on whether the issue should be approved.

(b)        The Commission shall approve the application if, upon the information and evidence it receives, it finds and determines:

(1)        That the proposed revenue bond issue is necessary or expedient.

(2)        That the amount proposed is adequate and not excessive for the proposed purpose of the issue.

(3)        That the proposed project is feasible.

(4)        That the State's or the municipality's, as the case may be, debt management procedures and policies are good, or that reasonable assurances have been given that its debt will henceforth be managed in strict compliance with law.

(5)        That the proposed revenue bonds can be marketed at reasonable interest cost to the State or the municipality, as the case may be. (1971, c. 780, s. 1; 1983, c. 554, ss. 7, 8.)



§ 159-87. Order approving or denying the application.

§ 159‑87.  Order approving or denying the application.

(a)        After considering an application the Commission shall enter its order either approving or denying the application. An order approving an issue shall not be regarded as an approval of the legality of the bonds in any respect.

(b)        If the Commission enters an order denying the application, the  proceedings under this Article shall be at an end. (1971, c. 780, s. 1.)



§ 159-88. Adoption of revenue bond order.

§ 159‑88.  Adoption of revenue bond order.

(a)        At any time after the Commission approves an application for the issuance of revenue bonds, (i) in the case of the State, the Council of State and (ii) in the case of a municipality, the governing board of the municipality may adopt a revenue bond order pursuant to this Article.

(b)        Notwithstanding the provisions of any city charter, general law, or local act, a revenue bond order may be introduced at any regular or special meeting of the governing board of a municipality and adopted at such a meeting by a simple majority of those present and voting, a quorum being present, and need not be published or subjected to any procedural requirements governing the adoption of ordinances or resolutions by the governing board other than the procedures set out in this Article. Revenue bond orders are not subject to the provisions of any city charter or legal act concerning initiative or referendum.

(c)        Notwithstanding any other provision of this Article, no bond order authorizing the issuance of revenue bonds of the State shall be adopted by the Council of State until such time as the General Assembly shall have enacted legislation authorizing the undertaking of the revenue bond project to be financed and fixing the maximum aggregate principal amount of revenue bonds that shall be issued for such purpose, and such legislation shall have taken effect.

(d)        Repealed by Session Laws 2001‑474, s. 39. (1971, c. 780, s. 1; 1973, c. 494, s. 19; 1983, c. 554, s. 9; 1989, c. 168, s. 42; 2001‑474, s. 39.)



§ 159-89. Special covenants.

§ 159‑89.  Special covenants.

A revenue bond order or a trust agreement securing revenue bonds may be between the State or the issuing municipality and a bank or trust company located within or without the State of North Carolina, and may contain covenants as to any of the following:

(1)        The pledge of all or any part of revenues received or to be received from the undertaking to be financed by the bonds, or the utility or enterprise of which the undertaking is to become a part.

(2)        Rates, fees, rentals, tolls or other charges to be established, maintained, and collected, and the use and disposal of revenues, gifts, grants, and funds received or to be received.

(3)        The setting aside of debt service reserves and the regulation and disposition thereof.

(4)        The custody, collection, securing, investment, and payment of any moneys held for the payment of revenue bonds.

(5)        Limitations or restrictions on the purposes to which the proceeds of sale of revenue bonds then or thereafter to be issued may be applied.

(6)        Limitations or restrictions on the issuance of additional revenue bonds or notes; the terms upon which additional revenue bonds or notes may be issued and secured; or the refunding of outstanding or other revenue bonds.

(7)        The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the percentage of revenue bonds the bondholders of which must consent thereto, and the manner in which such consent may be given.

(8)        Events of default and the rights and liabilities arising thereupon, the terms and conditions upon which revenue bonds issued under this Article shall become or may be declared due before maturity, and the terms and conditions upon which such declaration and its consequences may be waived.

(9)        The preparation and maintenance of a budget with respect to the expenses of the State or a municipality, as the case may be, for the operation and maintenance of revenue bond projects.

(10)      The retention or employment of consulting engineers, independent auditors, and other technical consultants in connection with revenue bond projects.

(11)      Limitations on or the prohibition of free service by revenue bond projects to any person, firm, or corporation, public or private.

(12)      The acquisition and disposal of property for revenue bond projects.

(13)      Provisions for insurance and for accounting reports and the inspection and audit thereof.

(14)      The continuing operation and maintenance of the revenue bond project or the utility or enterprise of which it is to become a part. (Ex. Sess. 1938, c. 2, s. 6; 1971, c. 780, s. 1; 1983, c. 554, s. 10; 2003‑388, s. 1.)



§ 159-90. Limitations on details of bonds; additional provisions.

§ 159‑90.  Limitations on details of bonds; additional provisions.

(a)        In fixing the details of revenue bonds, the State or the issuing municipality, as the case may be, shall be subject to the following restrictions and directions:

(1)        The maturity dates may not exceed the maximum maturity periods prescribed by the Commission for general obligation bonds pursuant to G.S. 159‑122.  For bonds issued in reimbursement of a loan or advance, the maximum maturity period to be used in determining the maturity dates of the bonds shall be the maximum permissible period prescribed by the Commission for the original project for which the loan or advance was expended, calculated from the date the original project is completed.

(2)        Any bond may be made subject to redemption prior to maturity, including redemption on demand of the holder, with or without premium, on such notice and at such time or times and with such redemption provisions as may be stated. When any such bond shall have been validly called for redemption and provision shall have been made for the payment of the principal thereof, any redemption premium, and the interest thereon accrued to the date of redemption, interest thereon shall cease.

(3)        The bonds may bear interest at such rate or rates, payable semiannually or otherwise, may be in such denominations, and may be payable in such kind of money and in such place or places within or without the State of North Carolina, as the State Treasurer or the issuing municipality, as the case may be, may determine.

(b)        In addition to the foregoing provisions of this section, in fixing the details of revenue bonds the State or the issuing municipality, as the case may be, may provide that bonds

(1)        May be made payable from time to time on demand or tender for purchase by the owner provided a Credit Facility supports such bonds, unless the Commission specifically determines that a Credit Facility is not required upon a finding and determination by the Commission that the proposed bonds will satisfy the conditions set forth in G.S. 159‑86(b);

(2)        May be additionally supported by a Credit Facility;

(3)        May be made subject to redemption prior to maturity, with or without premium, on such notice and at such time or times and with such redemption provisions as may be stated in the bond order or trust agreement or with such variations as may be permitted in connection with a Par Formula provided in such bond order or trust agreement;

(4)        May bear interest, notwithstanding the provisions of G.S. 159‑125(a), at a rate or rates that may vary as permitted pursuant to a Par Formula and for such period or periods of time, all as may be provided in the bond order or trust agreement; and

(5)        May be made the subject of a remarketing agreement whereby an attempt is made to remarket the bonds to new purchasers prior to their presentment for payment to the provider of the Credit Facility or to the issuing municipality or the State.

No Credit Facility, repayment agreement, Par Formula or remarketing agreement shall become effective without the approval of the Commission.

As used in this subsection, the following terms shall have the following meanings:

"Credit Facility" means an agreement entered into by an issuing municipality or by the State Treasurer on behalf of the State with a bank, savings and loan association or other banking institution, an insurance company, reinsurance company, surety company or other insurance institution, a corporation, investment banker or other investment institution, or any financial institution providing for prompt payment of all or any part of the principal (whether at maturity, presentment for purchase, redemption or acceleration), redemption premium, if any, and interest on any bonds payable on demand or tender by the owner issued in accordance with this section, in consideration of the issuing municipality or the State agreeing to repay the provider of such Credit Facility in accordance with the terms and provisions of such repayment agreement, provided, that any such repayment agreement shall provide that the obligation of the issuing municipality or the State thereunder shall have only such sources of payment as are permitted for the payment of bonds issued under this Article.

"Par Formula" shall mean any provision or formula adopted by the issuing municipality or the State to provide for the adjustment, from time to time, of the interest rate or rates borne by any such bonds so that the purchase price of such bonds in the open market would be as close to par as possible. (Ex. Sess. 1938, c. 2, s. 5; 1949, c. 1081; 1967, c. 100, s. 1; c. 711, s. 2; 1969, c. 688, s. 1; 1971, c. 780, s. 1; 1983, c. 554, s. 11; 1985, c. 265, s. 1; 1991, c. 508, s. 4.)



§ 159-91. Lien of revenue bonds.

§ 159‑91.  Lien of revenue bonds.

(a)        All revenue bonds issued under this Article shall be equally and ratably secured by a pledge, charge, and lien upon revenues provided for in the bond order, without priority by reason of number, or of dates of bonds, execution or delivery, in accordance with the provisions of this Article and of the bond order; except that the State or a municipality may provide in a revenue bond order that revenue bonds issued pursuant thereto shall to the extent and in the manner prescribed in the order or agreement be subordinated and junior in standing, with respect to the payment of principal and interest and the security thereof, to any other revenue bonds.

(b)        Any pledge made by the State or a municipality pursuant to this Article shall be valid and binding from the date of final passage of the bond order upon the issuance of any bonds or bond anticipation notes thereunder. The revenues, securities, and other moneys so pledged and then held or thereafter received by the State or a municipality, as the case may be, or any fiduciary shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the State or a municipality, as the case may be, without regard to whether such parties have notice thereof. The bond order by which a pledge is created need not be filed or recorded in any manner other than as provided in this Chapter. (1971, c. 780, s. 1; 1983, c. 554, s. 12.)



§ 159-92. Status of revenue bonds under Uniform Commercial Code.

§ 159‑92.  Status of revenue bonds under Uniform Commercial Code.

Whether or not the revenue bonds and interest coupons appertaining thereto are of such form and character as to be investment securities under Article 8 of the Uniform Commercial Code as enacted in this State, all revenue bonds represented by instruments and interest coupons appertaining thereto issued under this Article are hereby made investment securities within the meaning of and for all the purposes of Article 8 of the Uniform Commercial Code as enacted in this State, subject only to the provisions of the bonds pertaining to registration. (1971, c. 780, s. 1; 1983, c. 322, s. 3.)



§ 159-93. Agreement of the State.

§ 159‑93.  Agreement of the State.

The State of North Carolina does pledge to and agree with the holders of any revenue bonds or revenue bond anticipation notes heretofore or hereafter issued by the State or any municipality in this State that so long as any such bonds or notes are outstanding and unpaid the State will not limit or alter the rights vested in the State or the municipality at the time of issuance of the bonds or notes to establish, maintain, revise, charge, and collect such rates,  fees, rentals, tolls, and other charges for the use, services, facilities, and commodities of or furnished by the revenue bond project in connection with which the bonds or notes, or bonds or notes refunded by the bonds or notes, were issued as shall produce revenues at least sufficient with other available funds to meet the expense of maintenance and operation of and renewal and replacements to such project, including reserves therefor, to pay when due the principal, interest, and redemption premiums (if any) of the bonds or notes, and to fulfill the terms of any agreements made with the bondholders or noteholders, nor will the State in any way impair the rights and remedies of the bondholders or noteholders until the bonds or notes and all costs and expenses in connection with any action or proceedings by or on behalf of the bondholders or noteholders, are fully paid, met, and discharged. (1971, c. 780, s. 1; 1973, c. 494, s. 20; 1983, c. 554, s. 13.)



§ 159-94. Limited liability.

§ 159‑94.  Limited liability.

(a)        Revenue bonds shall be special obligations of the State or the municipality issuing them. The principal of and interest on revenue bonds shall not be payable from the general funds of the State or the municipality, as the case may be, nor shall they constitute a legal or equitable pledge, charge, lien, or encumbrance upon any of its property or upon any of its income, receipts, or revenues, except the funds which are pledged under the bond order authorizing the bonds. Neither the credit nor the taxing power of the State or the municipality, as the case may be, are pledged for the payment of the principal or interest of revenue bonds, and no holder of revenue bonds has the right to compel the exercise of the taxing power by the State or the municipality, as the case may be, or the forfeiture of any of its property in connection with any default thereon. Every revenue bond shall recite in substance that the principal of and interest on the bond is payable solely from the revenues pledged to its payment and that the State or the municipality, as the case may be, is not obligated to pay the principal or interest except from such revenues.

(b)        Repealed by Session Laws 2001‑474, s. 39. (Ex. Sess. 1938, c. 2, s. 7; 1953, c. 922, s. 3; 1971, c. 780, s. 1; 1983, c. 554, s. 14; 1989, c. 168, s. 43; 2001‑474, s. 39.)



§ 159-95. Approval of State agencies.

§ 159‑95.  Approval of State agencies.

The general design and plan of any revenue bond project undertaken for water systems or facilities or sewage disposal systems or facilities shall be subject to the approval of the Commission for Public Health or the State Environmental Management Commission to the same extent that such projects would be if they were not financed by revenue bonds, and the provisions of the revenue bond order shall be consistent with any requirements imposed on the project by the Commission for Public Health or the State Environmental Management Commission. No revenue bond project for the acquisition or construction of systems or facilities for the generation, production, or transmission of gas or electric power may be undertaken by the State or a municipality unless the State or municipality, as the case may be, shall first obtain a certificate of convenience and necessity from the North Carolina Utilities Commission. (Ex. Sess. 1938, c. 2, s. 9; 1949, c. 1081; 1967, c. 555; 1969, c. 688, s. 2; 1971, c. 780, s. 1; 1973, c. 476, s. 128; c. 494, s. 21; c. 1262, s. 23; 1983, c. 554, s. 15; 2007‑182, s. 2.)



§ 159-96. Limitation on extraterritorial operation of enterprises financed by revenue bonds.

§ 159‑96.  Limitation on extraterritorial operation of enterprises financed by revenue bonds.

(a)        Each utility or public service enterprise listed in G.S. 159‑81(3), if financed wholly or partially by revenue bonds issued under this Article, shall be owned or operated by the municipality for its own use and for the use of public and private consumers residing within its corporate limits or, in the case of a joint agency or undertaking established pursuant to Part 1 of Article 20 of Chapter 160A of the General Statutes, for the use of the municipalities that established the joint agency or undertaking and for the use of the public and private consumers residing within their corporate limits. A utility or public service enterprise financed wholly or partially by revenue bonds, when operated primarily for the municipality's own use and for users within its corporate limits or, in the case of two or more municipalities participating in a joint agency or undertaking, when operated primarily for the use of the municipalities that established the joint agency or undertaking, may be operated incidentally for users outside the corporate limits of either the issuing unit or a participating municipality. Provided, however, that revenue bonds may be issued for the purpose of financing in whole or in part mass transit systems, aeronautical facilities, marine facilities and systems, systems or facilities for the generation, production, transmission, or distribution of gas (natural, artificial, or mixed), facilities and equipment for the collection, treatment or disposal of solid waste, notwithstanding that such systems, facilities or equipment may be operated for users outside the corporate limits of a municipality that is an issuing unit where the municipality finds that the systems, facilities, or equipment so financed would benefit the municipality or, in the case of two or more municipalities participating in a joint agency or undertaking, where the municipalities that are the issuing units find that the systems, facilities, or equipment so financed would benefit the municipalities that established the joint agency or undertaking.

Revenue bonds may not be issued for the purpose of financing in whole or in part systems or facilities for the transmission or distribution of gas (natural, artificial, or mixed) to users outside the corporate limits of a municipality to whom service is available or will be available within a reasonable time from a local distribution natural gas utility pursuant to a certificate of public convenience and necessity issued by the North Carolina Utilities Commission. A finding by the governing body of a municipality that is an issuing unit that the systems or facilities to be provided by the financing will not provide service to users to whom such service is available or will be available within a reasonable time from a local distribution natural gas utility shall be conclusive upon (i) the expiration of a 45 day period following the making of such finding, (ii) the mailing by the municipality of a copy of such notice within five days after the making of such finding to any local distribution company certificated to provide service to the area in which the facilities are to be located, and (iii) the absence of a written objection to such finding being mailed by any such certificated local distribution company to the municipality by not later than five days prior to the end of such 45 day period, all such mailings to be properly given or made if sent by United States registered mail, return receipt requested, postage prepaid. Time shall be computed pursuant to G.S. 1A‑1, Rule 6(a).

(b)        A revenue bond project financed wholly or partially by revenue bonds of the State may be located either within or without the State and, when operated primarily for the State's own use and for users within the State, may be operated incidentally for users outside the State.

(c)        Repealed by Session Laws 2001‑474, s. 39, effective November 29, 2001.

(d)        Notwithstanding the provisions of subsections (a) and (b) of this section and G.S. 160A‑312, municipalities may acquire sewage collection and disposal systems and water supply and distribution systems located within and without the corporate limits of such municipalities and finance such acquisition with revenue bonds. Further, municipalities may own, maintain and operate such acquired systems, enlarge and improve such acquired systems and finance the enlargement and improvement of such acquired systems with revenue bonds. This subsection applies only to acquisitions by municipalities financed by revenue bonds during the calendar year ending December 31, 1989.

(e)        In the case of a Turnpike Project of the North Carolina Turnpike Authority, the Turnpike Project may be located anywhere in the State the Authority is authorized to maintain a Turnpike Project. (1971, c. 780, s. 1; 1973, c. 1325; 1983, c. 554, s. 16; c. 795, s. 5; 1989, c. 168, s. 44; c. 263; 1991, c. 511, s. 1; 2001‑414, s. 50; 2001‑474, s. 39; 2002‑133, s. 8.)



§ 159-97. Taxes for supplementing revenue bond projects.

§ 159‑97.  Taxes for supplementing revenue bond projects.

(a)        For the purpose of supplementing the revenues of a revenue bond project, as defined in this section, any county or city may covenant with, or may enter into an agreement with a municipality for the benefit of the holders of revenue bonds of the issuing municipality issued pursuant to this Article, whereby such county or city agrees to:

(1)        Levy for the life of all revenue bonds issued in connection with the revenue bond project an annual property tax not in excess of the rate set forth in the question submitted to voters as hereinafter provided, such levy to be based upon the operating supplement requirement, as defined in this section, or

(2)        Levy for the life of the revenue bonds in respect of which such tax is being levied an annual property tax not in excess of the rate required to pay the principal of and the interest on the aggregate principal amount of revenue bonds set forth in the question submitted to the voters as hereinafter provided, such levy to be based upon the debt service reserve supplement requirement, as defined in this section.

When any such covenant has been made or any such agreement has been entered into, the issuing municipality shall determine, and, in those instances in which the issuing municipality is not also the taxing county or city, the issuing municipality shall certify to the governing board of the taxing county or city, by not later than June 1 of each fiscal year the amount required, determined as hereinafter provided, to be raised by taxation by such county or city in the next fiscal year. The county or city is obligated to levy such tax only to the extent that an operating supplement requirement or a debt service reserve supplement requirement shall occur during the fiscal year preceding the fiscal year in which the tax is to be levied. In no event shall the county or city be required to levy a tax in excess of the rate required to be levied in accordance with the approval of the voters as provided in subsection (c). When any such tax is to be levied, the county or city shall include in its budget ordinance an appropriation to the issuing municipality or the appropriate fund, as the case may be, equal to the estimated yield of the tax levy, and shall pay such appropriation to the issuing municipality or transfer moneys to the appropriate fund in equal monthly installments unless another mutually satisfactory schedule of payments is agreed upon.

(b)        A covenant made, or the pledge of an agreement entered into, by a county or city pursuant to this section shall be effected by the provisions of the revenue bond order or the trust agreement securing revenue bonds of the issuing municipality and where the issuing municipality is not also the taxing county or city a resolution of the county or city approving the appropriate provisions of the bond order or trust agreement relating to the pledge of the tax. If the taxing county or city is not the issuing municipality, it shall file an application for approval of the resolution with the secretary of the Commission in the manner provided in G.S. 159‑149, and the Commission shall determine whether to approve the application as provided by G.S. 159‑151 and 159‑152; provided, however, that G.S. 159‑148 and 159‑150 shall have no application to this section.

(c)        A covenant made, or agreement entered into, by a county or city pursuant to this section shall take effect only if approved by the affirmative vote of a majority of those who vote thereon in a referendum held in the taxing county or city. The referendum shall be called and held as provided in G.S. 159‑61, except that

(1)        The ballot proposition shall be in substantially one of the following forms:

Operating Supplement Requirement:

"Shall the (order or agreement) binding the (taxing county or city) to levy annually a tax on property not in excess of ______ cents on the one hundred dollars ($100.00) value of property subject to taxation for the purpose of supplementing the revenues of (revenue bond project) in instances where the gross revenues of the project are estimated to be less than the estimated total costs of the (i) current operating expenses of the project, (ii) amount required to maintain the debt service reserve by repaying any withdrawals therefrom in respect of all outstanding bonds issued in connection with the project and (iii) debt service on all outstanding bonds issued in connection with the project, all as defined in such (order or agreement), the proceeds of such tax to be used for the payment of the current operating expenses of the project so long as any revenue bonds issued therefor remain outstanding and unpaid, be approved?

[   ] Yes

[   ] No"

Debt Service Reserve Supplement Requirement:

"Shall the (order or agreement) binding the (taxing county or city) to levy annually, without limitation as to rate or amount, a tax on property subject to taxation for the purpose of supplementing the revenues of (revenue bond project) for maintaining the debt service reserve required by said (order or agreement) in connection with the issuance of not in excess of $ _______ revenue bonds of (the issuing municipality), so long as any of such revenue bonds remain outstanding and unpaid, be approved?

[   ] Yes

[   ] No"

and

(2)        The published statement of result shall have the following statement appended:

"Any action or proceeding challenging the regularity or validity  of this supplemental tax referendum must be begun within 30 days after (date of publication).

____________________________________

(title of governing board)."

(d)        Any action or proceeding in any court to set aside a supplemental tax referendum held under this section, or to obtain any other relief, upon the ground that the referendum is invalid or was irregularly conducted, must be begun within 30 days after the publication of the statement of the result of the referendum. After the expiration of this period of limitation, no right of action or defense based upon the invalidity of or any irregularity in the referendum shall be asserted, nor shall the validity of the referendum be open to question in any court upon any ground whatever, except in an action or proceeding begun within the period of limitation prescribed in this subsection.

(e)        An order or agreement submitted to and approved by the voters pursuant to this section may be repealed at any time before bonds are issued pursuant thereto.

(f)         In instances where the taxing county or city is not the issuing municipality, such county or city may levy taxes as provided for in this section in respect of a revenue bond project located outside its corporate limits provided that such county or city is entitled by law to appoint one or more members of the governing body of such municipality.

(g)        For the purposes of this section,

(1)        A "revenue bond project" is limited, notwithstanding the provisions of G.S. 159‑81, to (i) aeronautical facilities, including but not limited to airports, terminals and hangars, (ii) hospitals and other health‑related facilities, and (iii) systems, facilities and equipment for the collection, treatment or disposal of solid waste within the meaning of said G.S. 159‑81;

(2)        An "operating supplement requirement" occurs when, as set forth in the budget prepared by the issuing municipality in respect of the revenue bond project, the estimated cost in the next succeeding fiscal year of the (i) current operating expenses of the revenue bond project, (ii) amount required to maintain the debt service reserve by repaying any withdrawals therefrom in respect of all outstanding bonds issued in connection with the revenue bond project, and (iii) debt service on all outstanding bonds issued in connection with the revenue bond project, are in excess of the pledged revenues of the revenue bond project for such fiscal year as estimated by the issuing municipality, excluding taxes levied pursuant to this section; provided, however, that the amount of the operating supplement requirement shall not exceed the total amount of the current operating expenses of the revenue bond project mentioned in clause (i) above, and

(3)        A "debt service reserve supplement requirement" occurs when there have been withdrawn from the debt service reserve any moneys for the purpose of paying debt service on the bonds in respect of which the supplemental tax has been authorized by the voters; provided, however, that the amount of the debt service reserve supplement requirement shall not exceed the amount so withdrawn.

(h)        Any covenant or agreement of a county or city made pursuant to this section, and the obligations assumed thereby, shall be excludable from the gross debt of the county or city for purposes of the statement of debt mentioned in G.S. 159‑55.

(i)         For the purposes of this section the terms county or city shall include a special airport district with respect to financing of aeronautical facilities. (1973, c. 786, s. 1; 1979, c. 727, s. 5; 1983, c. 795, s. 6.)



§ 159-98. Reserved for future codification purposes.

§ 159‑98.  Reserved for future codification purposes.



§ 159-99. Definition; terms and conditions.

Article 5A.

Capital Appreciation Bonds.

§ 159‑99.  Definition; terms and conditions.

(a)        Capital Appreciation Bond Defined.  For purposes of this Article, the term "capital appreciation bond" means a bond that meets all of the following conditions:

(1)        It is sold, at public or private sale, at a price substantially less, as conclusively determined by the issuer of the bond, than the principal amount of the bond.

(2)        Compounded interest on the bond is payable at maturity.

(3)        The bond is designated as a capital appreciation bond within the meaning of this Article by the proceedings of the issuer of the bond providing for its issuance.

(b)        Calculating Principal Amount.  For purposes of calculating the aggregate principal amount of bonds within the meaning of any constitutional or statutory limitation on the incurrence of debt, the aggregate principal amount of any capital appreciation bonds is the aggregate of the initial offering prices at which the bonds are offered for sale to the public, including private or negotiated sales, or sold to the initial purchaser of the bonds in a private placement, in either case without reduction to reflect underwriters' discount or placement agents' or other intermediaries' fees.

(c)        Terms and Conditions.  The proceedings providing for the issuance of any capital appreciation bonds may provide for the issuance of terms bonds or serial bonds, or both, the establishment of sinking funds for or the redemption of term bonds, the issuance of capital appreciation bonds at the same time and as part of the same issue of any other type of bonds, the method of calculating the principal amount of any such capital appreciation bonds outstanding for the purpose of determining, within the meaning of the proceedings and otherwise, application of debt service provisions, funds into which debt service payments are to be deposited, application of redemption provisions, bondowners' voting rights and consents, pro rata application of available funds, and any other matters the issuer considers appropriate. (1987, c. 650; 2004‑170, ss. 40(a), 40(c).)



§ 159-100. Authorization.

§ 159‑100.  Authorization.

(a)        Revenue Bond Act.  The State and local governmental units are authorized to issue capital appreciation bonds pursuant to the provisions of The State and Local Government Revenue Bond Act.

(b)        Local Government Bond Act.  Local governmental units are authorized to issue capital appreciation bonds pursuant to the provisions of The Local Government Bond Act. In connection with the issuance of a series of bonds containing capital appreciation bonds issued by local governmental units pursuant to The Local Government Bond Act, the Local Government Commission may require that annual debt service on the series of bonds be as nearly level or equal as possible taking into consideration prevailing financial techniques, including, without limitation, the postponement of principal maturities in early years of the issue and the use of capitalized interest. The Local Government Commission may also limit the amount of a series of bonds that may be issued as capital appreciation bonds and to make the issuance of any capital appreciation bonds subject to a finding by the Commission or the issuer that the issuance of the bonds will not increase the aggregate amount of debt service payable on the series of bonds of which the capital appreciation bonds constitute a part.

(c)        Future Acts.  Local governmental units are authorized to issue capital appreciation bonds pursuant to the provisions of any law enacted in the future. (1987, c. 650; 2004‑170, ss. 40(b), 40(c).)



§ 159-101. Short title.

Article 6.

Project Development Financing Act.

§ 159‑101.  Short title.

This Article may be cited as the "North Carolina Project Development Financing Act." (2003‑403, s. 2.)



§ 159-102. Unit of local government defined.

§ 159‑102.  Unit of local government defined.

For the purposes of this Article, the term "unit of local government" means a county or a municipal corporation. (2003‑403, s. 2.)



§ 159-103. Authorization of project development financing debt instruments; purposes.

§ 159‑103.  Authorization of project development financing debt instruments; purposes.

(a)        Each unit of local government may issue project development financing debt instruments pursuant to this Article and use the proceeds for one or more of the purposes for which any unit may issue general obligation bonds pursuant to the following subdivisions of G.S. 159‑48: (b)(1), (3), (7), (11), (12), (16), (17), (19), (21), (23), (24), or (25), (c)(1), (4), (4a), or (6), or (d)(3), (4), (5), (6) or (7), or (b)(13) excluding stadiums, arenas, golf courses, swimming pools, wading pools, or marinas. In addition, the proceeds may be used for any service or facility authorized by G.S. 160A‑536 to be provided in a municipal service district, but no such district need be created.

For the purpose of this Article, the term "capital costs" as defined in G.S. 159‑48(h) also includes (i) interest on the debt instruments being issued or on notes issued in anticipation of the instruments during construction and for a period not exceeding seven years after the estimated date of completion of construction and (ii) the establishment of debt service reserves and any other reserves reasonably required by the financing documents. The proceeds of the debt instruments may be used either in a development financing district established pursuant to G.S. 160A‑515.1 or G.S. 158‑7.3 or, if the use directly benefits private development forecast by the development financing plan for the district, outside the development financing district. The proceeds may be used only for projects that enable, facilitate, or benefit private development within the development financing district, the revenue increment of which is pledged as security for the debt instruments. This subsection does not prohibit the use of proceeds to defray the cost of providing water and sewer utilities to a private development in a project development financing district.

(b)        Subject to agreement with the holders of its project development financing debt instruments and the limitation on duration of development financing districts set out in this Article, each unit of local government may issue additional project development financing debt instruments and may issue debt instruments to refund any outstanding project development financing debt instruments at any time before the final maturity of the instruments to be refunded. General obligation bonds issued to refund outstanding project development financing debt instruments shall be issued under the Local Government Bond Act, Article 4 of this Chapter. Revenue bonds issued to refund outstanding project development financing debt instruments shall be issued under the State and Local Government Revenue Bond Act, Article 5 of this Chapter.

Project development financing debt instruments may be issued partly for the purpose of refunding outstanding project development financing debt instruments and partly for any other purpose under this Article. Project development financing debt instruments issued to refund outstanding project development financing debt instruments shall be issued under this Article and not under Article 4 of this Chapter.

(c)        If the private development project to be benefited by proposed project development financing debt instruments affects tax revenues in more than one unit of local government and more than one affected unit of local government wishes to provide assistance to the private development project by issuing project development financing debt instruments, then those units may enter into an interlocal agreement pursuant to Article 20 of Chapter 160A of the General Statutes for the purpose of issuing the instruments. The agreement may include a provision that a unit may pledge all or any part of the taxes received or to be received on the incremental valuation accruing to the development financing district to the repayment of instruments issued by another unit that is a party to the interlocal agreement. (2003‑403, s. 2; 2007‑395, s. 1.)



§ 159-104. Application to Commission for approval of project development financing debt instrument issue; preliminary conference; acceptance of application.

§ 159‑104.  Application to Commission for approval of project development financing debt instrument issue; preliminary conference; acceptance of application.

A unit of local government may not issue project development financing debt instruments under this Article unless the issue is approved by the Local Government Commission. The governing body of the issuing unit shall file with the secretary of the Commission an application for Commission approval of the issue. At the time of application, the governing body shall publish a public notice of the application in a newspaper of general circulation in the unit of local government. The application shall include any statements of facts and documents concerning the proposed debt instruments, development financing district, and development financing plan, and the financial condition of the unit, required by the secretary. The Commission may prescribe the form of the application.

Before accepting the application, the secretary may require the governing body or its representatives to attend a preliminary conference in order to discuss informally the proposed issue, district, and plan and the timing of the steps to be taken in issuing the debt instruments. The development financing plan need not be adopted by the governing body at the time it files the application with the secretary. However, before the Commission may enter its order approving the debt instruments, the governing body must adopt the plan and make the findings described in G.S. 159‑105(b)(1) and (5).

After an application in proper form and order has been filed, and after a preliminary conference if one is required, the secretary shall notify the unit in writing that the application has been filed and accepted for submission to the Commission. The secretary's statement is conclusive evidence that the unit has complied with this section. (2003‑403, s. 2.)



§ 159-105. Approval of application by Commission.

§ 159‑105.  Approval of application by Commission.

(a)        In determining whether to approve a proposed project development financing debt instrument issue, the Commission may inquire into and consider any matters that it considers relevant to whether the issue should be approved, including:

(1)        Whether the projects to be financed from the proceeds of the project development financing debt instrument issue are necessary to secure significant new project development for a development financing district.

(2)        Whether the proposed projects are feasible. In making this determination, the Commission may consider any additional security such as credit enhancement, insurance, or guaranties.

(3)        The unit of local government's debt management procedures and policies.

(4)        Whether the unit is in default in any of its debt service obligations.

(5)        Whether the private development forecast in the development financing plan would likely occur without the public project or projects to be financed by the project development financing debt instruments.

(6)        Whether taxes on the incremental valuation accruing to the development financing district, together with any other revenues available under G.S. 159‑110, will be sufficient to service the proposed project development financing debt instruments.

(7)        The ability of the Commission to market the proposed project development financing debt instruments at reasonable rates of interest.

(b)        The Commission shall approve the application if, upon the information and evidence it receives, it finds all of the following:

(1)        The proposed project development financing debt instrument issue is necessary to secure significant new economic development for a development financing district.

(2)        The amount of the proposed project development financing debt is adequate and not excessive for the proposed purpose of the issue.

(3)        The proposed projects are feasible. In making this determination, the Commission may consider any additional security such as credit enhancement, insurance, or guaranties.

(4)        The unit of local government's debt management procedures and policies are good, or that reasonable assurances have been given that its debt will henceforth be managed in strict compliance with law.

(5)        The private development forecast in the development financing plan would not be likely to occur without the public projects to be financed by the project development financing debt instruments.

(6)        The proposed project development financing debt instruments can be marketed at reasonable interest cost to the issuing unit.

(7)        The issuing unit has, pursuant to G.S. 160A‑515.1 or G.S. 158‑7.3, adopted a development financing plan for the development financing district for which the instruments are to be issued. (2003‑403, s. 2.)



§ 159-106. Order approving or denying the application.

§ 159‑106.  Order approving or denying the application.

(a)        After considering an application, the Commission shall enter its order either approving or denying the application. An order approving an issue is not an approval of the legality of the debt instruments in any respect.

(b)        Unless the debt instruments are to be issued for a development financing district for which a project development financing debt instrument issue has already been approved, the day the Commission enters its order approving an application for project development financing debt instruments is also the effective date of the development financing district for which the instruments are to be issued.

(c)        If the Commission enters an order denying the application, the proceedings under this Article are at an end. (2003‑403, s. 2.)



§ 159-107. Determination of incremental valuation; use of taxes levied on incremental valuation; duration of the district.

§ 159‑107.  Determination of incremental valuation; use of taxes levied on incremental valuation; duration of the district.

(a)        Base Valuation in the Development Financing District.  After the Local Government Commission has entered its order approving a unit of local government's application for project development financing debt instruments, the unit shall immediately notify the tax assessor of the county in which the development financing district is located of the existence of the development financing district. Upon receiving this notice, the tax assessor shall determine the base valuation of the district, which is the assessed value of all taxable property located in the district on the January 1 immediately preceding the effective date of the district. If the unit or an agency of the unit acquired property within the district within one year before the effective date of the district, the tax assessor shall presume, subject to rebuttal, that the property was acquired in contemplation of the district, and the tax assessor shall include the value of the property so acquired in determining the base valuation of the district. The unit may rebut this presumption by showing that the property was acquired primarily for a purpose other than to reduce the incremental tax base. After determining the base valuation of the development financing district, the tax assessor shall certify the valuation to: (i) the issuing unit; (ii) the county in which the district is located if the issuing unit is not the county; and (iii) any special district, as defined in G.S. 159‑7, within which the development financing district is located.

(b)        Adjustments to the Base Valuation.  During the lifetime of the development financing district, the base valuation shall be adjusted as follows:

(1)        If the unit amends its development financing plan, pursuant to G.S. 160A‑515.1 or G.S. 158‑7.3, to remove property from the development financing district, on the succeeding January 1, that property shall be removed from the district and the base valuation reduced accordingly.

(2)        If the unit amends its development financing plan, pursuant to G.S. 160A‑515.1 or G.S. 158‑7.3, to expand the district, the new property shall be added to the district immediately. The base valuation of the district shall be increased by the assessed value of the taxable property situated in the added territory on the January 1 immediately preceding the effective date of the district.

(3)        Repealed by Session Laws 2007‑395, s. 2, effective August 20, 2007.

Each time the base valuation is adjusted, the tax assessor shall immediately certify the new base valuation to: (i) the issuing unit; (ii) the county if the issuing unit is not the county; and (iii) any special district, as defined in G.S. 159‑7, within which the development financing district is located.

(c)        Revenue Increment Fund.  When a unit of local government has established a development financing district, and the project development financing debt instruments for that district have been approved by the Commission, the unit shall establish a separate fund to account for the proceeds paid to the unit from taxes levied on the incremental valuation of the district. The unit shall also place in this fund any moneys received pursuant to an agreement entered into under G.S. 159‑108.

(d)        Levy of Property Taxes Within the District.  Each year the development financing district is in existence, the tax assessor shall determine the current assessed value of taxable property located in the district. The assessor shall also compute the difference between this current value and the base valuation of the district. If the current value exceeds the base value, the difference is the incremental valuation of the district. In each year the district is in existence, the county, and if the district is within a city or a special district as defined by G.S. 159‑7, the city or the special district shall levy taxes against property in the district in the same manner as taxes are levied against other property in the county, city, or special district. The proceeds from ad valorem taxes levied on property in the development financing district shall be distributed as follows:

(1)        In any year in which there is no incremental valuation of the district, all the proceeds of the taxes shall be retained by the county, city, or special district, as if there were no development financing district in existence.

(2)        In any year in which there is an incremental valuation of the district, the amount of tax due from each taxpayer on property in the district shall be distributed as provided in this subdivision. The net proceeds of the following taxes shall be paid to the government levying the tax: (i) taxes separately stated and levied solely to service and repay debt secured by a pledge of the faith and credit of the unit; (ii) nonschool taxes levied pursuant to a vote of the people; (iii) taxes levied for a municipal or county service district; and (iv) taxes levied by a taxing unit in a development financing district established by a different taxing unit and for which there is no increment agreement between the two units. All remaining taxes on property in the district shall be multiplied by a fraction, the numerator of which is the base valuation for the district and the denominator of which is the current valuation for the district. The amount shown as the product of this multiplication shall, when paid by the taxpayer, be retained by the county, city, or special district, as if there were no development financing district in existence. The net proceeds of the remaining amount shall, when paid by the taxpayer, be turned over to the finance officer of each issuing unit, who shall place this amount in the special revenue increment fund required by subsection (c) of this section. As used in this section, "net proceeds" means gross proceeds less refunds, releases, and any collection fee paid by the levying government to the collecting government.

(e)        Increment Agreements.  Effect of Annexation on District Established by a County.  If a city annexes land in a development financing district established by a county pursuant to G.S. 158‑7.3, the proceeds of all taxes levied by the city on property within the district shall be paid to the city unless the city enters into an agreement with the county pursuant to this subsection, and the annexed land in the county's district that subsequently becomes a part of the city does not count against the city's five‑percent (5%) limit under G.S. 158‑7.3 or G.S. 160A‑515.1 unless the city and the county enter into an agreement pursuant to this section. The city and the county may enter into an increment agreement under which the city agrees that city taxes on part or all of the incremental valuation in the district shall be paid into the revenue increment fund for the district. An increment agreement may be entered into when the district is established or at any time after the district is established. The increment agreement may extend for the duration of the district or for a shorter time agreed to by the parties.

(f)         Use of Moneys in the Revenue Increment Fund.  If the development financing district includes property conveyed or leased by the unit of local government to a private party in consideration of increased tax revenue expected to be generated by improvements constructed on the property pursuant to G.S. 158‑7.1, an amount equal to the tax revenue taken into account in arriving at the consideration, less the increased tax revenue realized since the construction of the improvement, shall be transferred from the Revenue Increment Fund to the county, city, or special district as if there were no development financing district in existence. Any money in excess of this amount in the Fund may be used for any of the following purposes, without priority other than priorities imposed by the order authorizing the project development financing debt instruments:

(1)        To finance capital expenditures (including the funding of capital reserves) by the issuing unit in the development financing district pursuant to the development financing plan.

(2)        To meet principal and interest requirements on project development financing debt instruments and debt instrument anticipation notes issued for the district.

(3)        To repay the appropriate fund of the issuing unit for any moneys actually expended on debt service on project development financing debt instruments pursuant to a pledge made pursuant to G.S. 159‑111(b).

(4)        To establish and maintain debt service reserves for future principal and interest requirements on project development financing debt instruments and debt instrument anticipation notes issued for the district.

(5)        To meet any other requirements imposed by the order authorizing the project development financing debt instruments.

If in any year there is any money remaining in the Revenue Increment Fund after these purposes have been satisfied, it shall be paid to the general fund of the county and, if applicable, of the city and any special district as defined by G.S. 159‑7, in proportion to their rates of ad valorem tax on taxable property located in the development financing district.

(g)        Duration of District.  A development financing district shall terminate at the earlier of (i) the end of the thirtieth year after the effective date of the district or (ii) the date all project development financing debt instruments issued for the district have been fully retired or sufficient funds have been set aside, pursuant to the order authorizing the debt instruments, to meet all future principal and interest requirements on the instruments. (2003‑403, s. 2; 2005‑238, s. 5; 2007‑395, s. 2.)



§ 159-108. Agreements with property owners.

§ 159‑108.  Agreements with property owners.

(a)        Authorization.  A unit of local government that issues project development financing debt instruments may enter into agreements with the owners of real property in the development financing district for which the instruments were issued under which the owners agree to a minimum value at which their property will be assessed for taxation. Such an agreement may extend for the life of the development financing district or for a shorter period agreed to by the parties. The agreement may vary the agreed‑upon minimum assessed value from year to year.

(b)        Filing and Recording Agreement.  The unit shall file a copy of any agreement entered into pursuant to this section with the tax assessor for the county in which the development financing district is located. In addition, the unit shall cause the agreement to be recorded in the office of the register of deeds of that county, and the register of deeds shall index the agreement in the grantor's index under the name of the property owner. Once the agreement has been recorded in the office of the register of deeds, as required by this subsection, it is binding, according to its terms and for its duration, on any subsequent owner of the property.

(c)        Minimum Assessment of Property.  An agreement entered into pursuant to this section establishes a minimum assessment of the real property subject to the agreement. If the county tax assessor determines that the real property has a true value less than the minimum established by the agreement, the assessor shall nevertheless assess the property at the minimum set out in the agreement. If the assessor, however, determines that the real property has a true value greater than the minimum established by the agreement, the assessor shall assess the property at the true value.

(d)        Effect of Reappraisal.  If an agreement entered into pursuant to this section continues in effect after a reappraisal of property conducted pursuant to G.S. 105‑286, the minimum assessment established in the agreement shall be adjusted as provided in this subsection. After the issuing unit of local government has adopted its budget ordinance and levied taxes for the fiscal year that begins next after the effective date of the reappraisal, it shall certify to the county tax assessor the total rate of ad valorem taxes levied by the unit and applicable to the property subject to the agreement. It shall also certify to the assessor the total rate of ad valorem taxes levied by the unit and applicable to the property in the immediately preceding fiscal year. The assessor shall determine the total amount of ad valorem taxes levied by the unit on the property in the immediately preceding fiscal year, based on the tax rate certified by the issuing unit. The assessor shall then determine a value of the property that would provide the same total amount of ad valorem taxes based on the tax rate certified for the fiscal year beginning next after the effective date of the reappraisal. The value so determined is the new minimum assessment for the property subject to the agreement.

(e)        Agreement Effective Regardless of Improvements.  An agreement entered into pursuant to this section remains in effect according to its terms regardless of whether the improvements anticipated in the development financing plan are completed or whether those improvements continue to exist during the duration of the agreement. However, if any part of the property subject to the agreement is acquired by a public agency, the agreement is automatically modified by removing the acquired property from the agreement and reducing the minimum assessment accordingly. (2003‑403, s. 2.)



§ 159-109. Special covenants.

§ 159‑109.  Special covenants.

A project development financing debt instrument order or a trust agreement securing project development financing debt instruments may contain covenants regarding:

(1)        The pledge of all or any part of the taxes received or to be received on the incremental valuation in the development financing district during the life of the debt instruments.

(2)        Rates, fees, rentals, tolls, or other charges to be established, maintained, and collected, and the use and disposal of revenues, gifts, grants, and funds received or to be received.

(3)        The setting aside of debt service reserves and the regulation and disposition of these reserves.

(4)        The custody, collection, securing, investment, and payment of any moneys held for the payment of project development financing debt instruments.

(5)        Limitations or restrictions on the purposes to which the proceeds of sale of project development financing debt instruments may be applied.

(6)        Limitations or restrictions on the issuance of additional project development financing debt instruments or notes for the same development financing district, the terms upon which additional project development financing debt instruments or notes may be issued or secured, or the refunding of outstanding project development financing debt instruments or notes.

(7)        The acquisition and disposal of property for project development financing debt instrument projects.

(8)        Provision for insurance and for accounting reports, and the inspection and audit of accounting reports.

(9)        The continuing operation and maintenance of projects financed with the proceeds of the project development financing debt instruments. (2003‑403, s. 2.)



§ 159-110. Security of project development financing debt instruments.

§ 159‑110.  Security of project development financing debt instruments.

Project development financing debt instruments are special obligations of the issuing unit. Moneys in the Revenue Increment Fund required by G.S. 159‑107(c) are pledged to the payment of the instruments, in accordance with G.S. 159‑107(f). Except as provided in G.S. 159‑111, the unit may pledge the following additional sources of funds to the payment of the debt instruments, and no other sources: the proceeds from the sale of property in the development financing district; net revenues from any public facilities, other than portions of public utility systems, in the development financing district financed with the proceeds of the project development financing debt instruments; and, subject to G.S. 159‑47, net revenues from any other public facilities, other than portions of public utility systems, in the development financing district constructed or improved pursuant to the development financing plan.

Except as provided in G.S. 159‑111, the principal and interest on project development financing debt instruments do not constitute a legal or equitable pledge, charge, lien, or encumbrance upon any of the unit's property or upon any of its income, receipts, or revenues, except as may be provided pursuant to this section. Except as provided in G.S. 159‑107 and G.S. 159‑111, neither the credit nor the taxing power of the unit is pledged for the payment of the principal or interest of project development financing debt instruments, and no holder of project development financing debt instruments has the right to compel the exercise of the taxing power by the unit or the forfeiture of any of its property in connection with any default on the instruments. Unless the unit's taxing power has been pledged pursuant to G.S. 159‑111, every project development financing debt instrument shall contain recitals sufficient to show the limited nature of the security for the instrument's payment and that it is not secured by the full faith and credit of the unit. (2003‑403, s. 2.)



§ 159-111. Additional security for project development financing debt instruments.

§ 159‑111.  Additional security for project development financing debt instruments.

(a)        In order to provide additional security for debt instruments issued pursuant to this Article, the issuing unit of local government may pledge its faith and credit for the payment of the principal of and interest on the debt instruments. Before such a pledge may be given, the unit shall follow the procedures and meet the requirements for approval of general obligation bonds under Article 4 of this Chapter. The unit shall also follow the procedures and meet the requirements of this Article. If debt instruments are issued pursuant to this Article and are also secured by a pledge of the issuing unit's faith and credit, the debt instruments are subject to G.S. 159‑112 rather than G.S. 159‑65.

(b)        In order to provide additional security for debt instruments issued pursuant to this Article, and in lieu of pledging its faith and credit for that purpose pursuant to subsection (a) of this section, a unit of local government may pledge or grant a security interest in any available sources of revenues of the unit, including special assessments against property within the development financing district made by the unit pursuant to Article 9 of Chapter 153A of the General Statutes or Article 10 of Chapter 160A of the General Statutes, as long as doing so does not constitute a pledge of the unit's taxing power. In addition, to the extent the generation of the revenues is within the power of the unit, the unit may enter into covenants to take action in order to generate the revenues, as long as the covenant does not constitute a pledge of the unit's taxing power. In addition, the unit may pledge, mortgage, or grant a security interest in all or a portion of the real and personal property being financed or improved with the proceeds of the project development financing debt instrument. Property subject to a mortgage, deed of trust, security interest, or similar lien pursuant to this subsection may be sold at foreclosure in any manner permitted by the instrument creating the encumbrance, without compliance with any other provision of law regarding the disposition of publicly owned property.

(c)        No agreement or covenant may contain a nonsubstitution clause that restricts the right of the issuing unit of local government to replace or provide a substitute for any project financed pursuant to this subsection.

(d)        The obligation of a unit of local government with respect to the sources of payment shall be specifically identified in the proceedings of the governing body authorizing the unit to issue the debt instruments. The sources of payment so specifically identified and then held or thereafter received by the unit or any fiduciary of the unit are immediately subject to the lien of the proceedings without any physical delivery of the sources or further act. The lien is valid and binding as against all parties having claims of any kind against a unit without regard to whether the parties have notice of the lien. The proceedings or any other document or action by which the lien on a source of payment is created need not be filed or recorded in any manner other than as provided in this Article.

(e)        A unit of local government that issues project development financing debt instruments may agree in the proceedings relating to an issue of project development financing debt instruments to any one or more of the following:

(1)        That in preparing its budget for any fiscal year its finance officer shall include in the proposed budget an appropriation for the amount due on such debt instruments during the next budget year.

(2)        In the event any portion of a reserve fund relating to such debt instruments is less than any reserve requirement relating thereto, including as a result of a use of the reserve fund for the payment of amounts due on such debt instrument, that in preparing its budget for any fiscal year its finance officer shall include in the proposed budget an appropriation for the amount required to restore such reserve fund to its required level during the next budget year.

(3)        That if there is any surplus in any year in any fund or account of such unit of local government, it will consider appropriating such surplus for one or both of the uses set forth in subdivision (1) or (2) of this subsection.

In every instance, the unit of local government shall expressly state that its agreement under this provision is subject to a decision by its governing body to make such appropriation and that such an agreement does not create an obligation on such a governing body to make such appropriation.

(f)         A unit of local government that enters into an increment agreement for the purposes described in G.S. 159‑107(d)(2) may include in such increment agreement any one or more of the following:

(1)        That in preparing its budget for any fiscal year its finance officer shall include in the proposed budget an appropriation for that portion of the amount due on such debt instruments during the next budget year which represents the expected percentage of such amount that would come from the taxes levied by such unit of local government.

(2)        In the event any portion of a reserve fund relating to such debt instruments is less than any reserve requirement relating thereto, including as a result of a use of the reserve fund for the payment of amounts due on such debt instrument, that in preparing its budget for any fiscal year its finance officer shall include in the proposed budget an appropriation for some portion or all of the amount required to restore such reserve fund to its required level during the next budget year.

(3)        That if there is any surplus in any year in any fund or account of such unit of local government, it will consider appropriating such surplus for one or both of the uses set forth in subdivision (1) or (2) of this subsection.

In every instance, the unit of local government shall expressly state that its agreement under this provision is subject to a decision by its governing body to make such appropriation and that such an agreement does not create an obligation on such a governing body to make such appropriation.  (2003‑403, s. 2; 2005‑238, s. 6; 2009‑525, s. 3.)



§ 159-112. Limitations on details of debt instruments.

§ 159‑112.  Limitations on details of debt instruments.

In fixing the details of project development financing debt instruments, the governing body of the issuing unit of local government is subject to these restrictions and directions:

(1)        The maturity date shall not exceed the shorter of (i) the longest of the various maximum periods of usefulness for the projects to be financed with debt instrument proceeds, as prescribed by the Local Government Commission pursuant to G.S. 159‑122, or (ii) the end of the thirtieth year after the effective date of the development financing district.

(2)        The first payment of principal shall be payable not more than seven years after the date of the debt instruments.

(3)        Any debt instrument may be made payable on demand or tender for purchase as provided in G.S. 159‑79, and any debt instrument may be made subject to redemption prior to maturity, with or without premium, on such notice, at such times, and with such redemption provisions as may be stated. Interest on the debt instruments shall cease when the instruments have been validly called for redemption and provision has been made for the payment of the principal of the instruments, any redemption, any premium, and the interest on the instruments accrued to the date of redemption.

(4)        The debt instruments may bear interest at such rates payable semiannually or otherwise, may be in such denominations, and may be payable in such kind of money and in such place or places within or without this State as the issuing unit may determine. (2003‑403, s. 2.)



§ 159-113. Annual report.

§ 159‑113.  Annual report.

In July of each year, each unit of local government with outstanding project development financing debt instruments shall make a report to any other unit, and to any special district as defined in G.S. 159‑7, in which the development financing district for which the instruments were issued is located. This report shall set out the base valuation for the development financing district, the current valuation for the district, the amount of remaining project development financing debt for the district, and the unit's estimate of when the debt will be retired. The unit of local government may meet this requirement by reporting this information in its annual financial statements required by G.S. 159‑34. (2003‑403, s. 2.)



§ 159-114: Reserved for future codification purposes.

§ 159‑114: Reserved for future codification purposes.



§§ 159-115 through 159-119: Reserved for future codification purposes.

§§ 159‑115 through 159‑119:  Reserved for future codification purposes.



§ 159-120. Definitions.

Article 7.

Issuance and Sale of Bonds.

§ 159‑120.  Definitions.

As used in this Article, unless the context clearly requires another meaning, the words "unit" or "issuing unit" mean "unit of local government" as defined in G.S. 159‑44 or G.S. 159‑102, "municipality" as defined in G.S. 159‑81, and the State of North Carolina, and the words "governing body," when used with respect to the State of North Carolina, mean the Council of State. (1973, c. 494, s. 30; 1981 (Reg. Sess., 1982), c. 1276, s. 3; 1983, c. 554, s. 17; 2003‑403, s. 6.)



§ 159-121. Coupon or registered bonds to be issued.

§ 159‑121.  Coupon or registered bonds to be issued.

Bonds may be issued as (i) coupon bonds payable to bearer, (ii) coupon bonds registrable as to principal only or as to both principal and interest, or (iii) bonds without coupons registered as to both principal and interest. Each issuing unit may appoint or designate a bond registrar who shall be charged with the duty of attending to the registration and the registration of transfer of bonds. (1917, c. 138, s. 29; 1919, c. 178, s. 3(29); C.S., s. 2955; 1921, c. 8, s. 1; Ex. Sess. 1921, c. 106, s. 1; 1927, c. 81, s. 36; 1971, c. 780, s. 1; 1973, c. 494, s. 22.)



§ 159-122. Maturities of bonds.

§ 159‑122.  Maturities of bonds.

(a)        (For effective date, see note) Except as provided in this subsection, the last installment of each bond issue shall mature not later than the date of expiration of the period of usefulness of the capital project to be financed by the bond issue, computed from the date of the bonds. The last installment of a refunding bond issue issued pursuant to G.S. 159‑48(a)(4) or (5) shall mature not later than either (i) the shortest period, but not more than 40 years, in which the debt to be refunded can be finally paid without making it unduly burdensome on the taxpayers of the issuing unit, as determined by the Commission, computed from the date of the bonds, or (ii) the end of the unexpired period of usefulness of the capital project financed by the debt to be refunded. The last installment of bonds issued pursuant to G.S. 159‑48(a)(1), (2), (3), (6), or (7) shall mature not later than 10 years after the date of the bonds, as determined by the Commission. The last installment of bonds issued pursuant to G.S. 159‑48(c)(5) shall mature not later than eight years after the date of the bonds, as determined by the Commission.

(a)        (For effective date, see note) Except as provided in this subsection, the last installment of each bond issue shall mature not later than the date of expiration of the period of usefulness of the capital project to be financed by the bond issue, computed from the date of the bonds. The last installment of a refunding bond issue issued pursuant to G.S. 159‑48(a)(4) or (5) shall mature not later than either (i) the shortest period, but not more than 40 years, in which the debt to be refunded can be finally paid without making it unduly burdensome on the taxpayers of the issuing unit, as determined by the Commission, computed from the date of the bonds, or (ii) the end of the unexpired period of usefulness of the capital project financed by the debt to be refunded. The last installment of bonds issued pursuant to G.S. 159‑48(a)(1), (2), (3), (6), or (7) shall mature not later than 10 years after the date of the bonds, as determined by the Commission. The last installment of bonds issued pursuant to G.S. 159‑48(c)(5) shall mature not later than eight years after the date of the bonds, as determined by the Commission. The last installment of project development financing debt instruments shall mature on the earlier of 30 years after the effective date of the development financing district for which the instruments are issued or the longest of the various maximum periods of usefulness for the projects to be financed with debt instrument proceeds, as prescribed by the Commission pursuant to this section.

(b)        The Commission shall by regulation establish the maximum period of usefulness of the capital projects for which units of local government may issue bonds, but no capital project may be assigned a period of usefulness in excess of 40 years.

(c)        The determination of the Commission as to the classification of the capital projects for which a particular bond issue is authorized, and the Commission's determination of the maximum period of usefulness of the project, as evidenced by the secretary's certificate, shall be conclusive in any action or proceeding involving the validity of the bonds. (1917, c. 138, s. 18; 1919, c. 178, s. 3(18); C.S., s. 2942; 1921, c. 8, s. 1; Ex. Sess. 1921, c. 106, s. 1; 1927, c. 81, s. 11; 1929, c. 170; c. 171, s. 2; 1931, c. 60, ss. 50, 56; cc. 188, 301; 1933, c. 259, ss. 1, 2; 1953, c. 1065, s. 1; 1957, c. 266, s. 2; 1967, c. 987, s. 3; c. 1001, s. 2; c. 1086, ss. 1, 2, 4, 5; 1969, cc. 475, 834; 1971, c. 780, s. 1; 1973, c. 494, s. 23; 1981 (Reg. Sess., 1982), c. 1276, s. 4; 2003‑403, s. 7.)



§ 159-123. Sale of bonds by sealed bids; private sales.

§ 159‑123.  Sale of bonds by sealed bids; private sales.

(a)        Bonds issued by units of local government shall be sold by the Local Government Commission after advertisement and upon sealed bids, except as otherwise authorized by subsection (b) of this section.

(b)        The following classes of bonds may be sold at private sale:

(1)        Bonds that a State or federal agency has previously agreed to purchase.

(2)        Any bonds for which no legal bid is received within the time allowed for submission of bids.

(3)        Revenue bonds, including any refunding bonds issued pursuant to G.S. 159‑84, and special obligation bonds issued pursuant to Chapter 159I of the General Statutes.

(4)        Refunding bonds issued pursuant to G.S. 159‑78.

(5)        Refunding bonds issued pursuant to G.S. 159‑72 if the Local Government Commission determines that a private sale is in the best interest of the issuing unit.

(6)        Bonds the ownership of which results in a tax credit to the owners thereof pursuant to the provisions of the federal income tax laws if the Local Government Commission determines that a private sale is in the best interest of the issuing unit.

(7)        Project development financing debt instruments.

(8)        General obligation bonds issued pursuant to the Local Government Bond Act that have been rated by a nationally recognized credit rating agency at a credit rating below "AA" (or comparable category if stated differently) or that are unrated and that are not described in subdivisions (1) through (7) of this subsection that are sold prior to December 31, 2010.

(9)        Bonds that are part of an issue in which the interest payments on some or all of the bonds is intended to be subsidized by payments from the federal government pursuant to the provisions of the federal tax laws, if the Local Government Commission determines that a private sale is in the best interest of the issuing unit.

(c)        When the issuing unit wishes to have a private sale of bonds, the governing board of the issuing unit shall adopt and file with the Commission a resolution requesting that the bonds be sold at private sale without advertisement to any purchaser or purchasers thereof, at such prices as the Commission determines to be in the best interest of the issuing unit, subject to the approval of the governing board of the issuing unit or one or more persons designated by resolution of the governing board of the issuing unit to approve such prices. Upon receipt of a resolution requesting a private sale of bonds, the Commission may offer them to any purchaser or purchasers without advertisement, and may sell them at any price the Commission deems in the best interest of the issuing unit, subject to the approval of the governing board of the issuing unit or the person or persons designated by resolution of the governing board of the issuing unit to approve such prices. For purposes of this subsection, any resolution of the governing board of the issuing unit which designates a person or persons to approve any price or prices shall also establish a minimum purchase price and a maximum interest rate or maximum interest cost and such other provisions relating to approval as it may determine. Notwithstanding any provisions of this Chapter to the contrary, general obligation bonds issued pursuant to Article 4 of this Chapter may be sold at private sale at not less than ninety‑eight percent (98%) of the face value of the bonds plus one hundred percent (100%) of accrued interest.

(d)        This section shall not apply to funding or refunding bonds when the governing board of the issuing unit and the holders of the debt to be funded or refunded have agreed to exchange the original obligations for new ones at the same or an adjusted rate of interest. This section also shall not apply to debt instruments that the State has previously agreed to purchase pursuant to Chapter 159G of the General Statutes.

(e)        The issuing unit shall have the authority, subject to approval by the Commission, to select and retain the financial consultants, underwriters and bond attorneys to be associated with the bond issue. If the issuing unit shall affirmatively find that the underwriter, financial consultant or bond attorney selected and retained has adequately provided, in similar financial transactions, services of a nature and sophistication comparable to those required for the issuance and sale of the bonds in question and possesses the expertise necessary to perform the services required, approval of a financial consultant, underwriter or bond attorney shall not be withheld by the Commission solely for the reason that the underwriter, financial consultant or bond attorney has not had prior experience in the issuance and sale of a particular type, class or size of bond issue for which the underwriter, financial consultant or bond attorney is retained.

(f)         The Commission shall not reject an application for approval of a bond issue because of the issuing units' selection of financial consultants, underwriters or bond attorneys so long as the selection is made in accordance with G.S. 159‑123(e). Nothing herein shall limit or otherwise modify the role or powers of the Commission and its staff to review, approve, sell or participate in the sale of bonds pursuant to this Article.  (1931, c. 60, ss. 17, 19; c. 296, s. 1; 1933, c. 258, s. 1; 1969, c. 943; 1971, c. 780, s. 1; 1977, c. 201, s. 4; 1985, c. 723, s. 1; 1987, c. 585, s. 3; c. 796, s. 4; 1989, c. 756, s. 5; 1991 (Reg. Sess., 1992), c. 1007, s. 43; 2000‑69, s. 2; 2003‑403, s. 8; 2009‑140, s. 5.)



§ 159-124. Date of sale; notice of sale and blank proposal.

§ 159‑124.  Date of sale; notice of sale and blank proposal.

The date of sale shall be fixed by the secretary in consultation with the issuing unit.  Prior to the sale date, the secretary shall take such steps as are most likely, in his opinion, to give notice of the sale to all potential bidders within or without this State or the United States of America, taking into consideration the size and nature of the issue.

The secretary shall maintain a mailing list for notices of sale and blank proposals, and shall place thereon any person, firm, or corporation so requesting.  Failure to send copies of notices and blank proposals to persons, firms, or corporations on the mailing list shall in no way affect the legality of the bonds.

The secretary shall prepare a notice of sale and blank proposal for bids for each bond issue required to be sold by sealed bids.  The notice and blank proposal may be combined with such fiscal information as the secretary deems appropriate, and shall contain:

(1)        A statement that the bonds are to be sold upon sealed bids without auction.

(2)        The aggregate principal amount of the issue.

(3)        The time and place of sale, the time within which bids must be received, the place to which bids must be delivered, and the time and place at which bids will be opened, which place or places may be within or without this State or the United States of America.

(4)        Instructions for entering bids.

(5)        Instructions as to the amount of bid deposit required, the form in which it is to be made, and the effect of failure of the bidder to comply with the terms of his bid. (1931, c. 60, s. 17; c. 296, s. 1; 1933, c. 256, s. 1; 1969, c. 943; 1971, c. 780, s. 1; 1987, c. 585, ss. 4, 5.)



§ 159-125. Bid instructions; bid deposit.

§ 159‑125.  Bid instructions; bid deposit.

(a)        Except for revenue bonds and project development financing debt instruments, no bid for less than ninety‑eight percent (98%) of the face value of the bonds plus one hundred percent (100%) of accrued interest may be entertained.

Different rates of interest may be bid for bonds maturing in different years, and different rates of interest may be bid for bonds maturing in the same year unless the Secretary of the Commission requires one interest rate per maturity in connection with the sale of the bonds. This subsection applies to public sale of bonds only.

(b)        The Secretary of the Commission may require that bids be accompanied by a bid deposit in an amount prescribed by the Secretary of the Commission or may determine that no bid deposit is required. If required, the bid deposit shall be made in a form approved by the Secretary of the Commission, and shall secure the issuing unit against loss resulting from the bidder's failure to comply with the terms of the bid.

(c)        When a State or federal agency has agreed to purchase the bonds at a stated rate of interest unless more favorable bids are received, bids may be entertained from other purchasers for less than all of the bonds. (1931, c. 60, ss. 17, 19; c. 296, s. 1; 1933, c. 258, s. 1; 1969, c. 943; 1971, c. 780, s. 1; 1981 (Reg. Sess., 1982), c. 1276, s. 6; 1987, c. 585, s. 6; 2003‑403, s. 9; 2005‑238, s. 7.)



§ 159-126. Rejection of bids.

§ 159‑126.  Rejection of bids.

No legal bid may be rejected unless all bids are rejected. All bids shall be rejected upon objection to award by an authorized representative of the issuing unit. If bids have been rejected, another notice of sale shall be given and further bids invited. (1931, ch. 60, s. 18; 1935, c. 356, s. 1; 1939, c. 231, s. 3; 1971, c. 780, s. 1.)



§ 159-127. Award of bonds.

§ 159‑127.  Award of bonds.

All bids received pursuant to a public sale shall be opened in public on a date and at a time and place to be specified in the notice of sale. Bonds sold at public sale shall be awarded to the bidder offering to purchase the bonds at the lowest interest cost to the issuing unit calculated in the manner established by the Secretary of the Commission in the notice of sale. (1931, c. 60, s. 18; 1935, c. 356, s. 1; 1939, c. 231, s. 3; 1971, c. 780, s. 1; 2005‑238, s. 8.)



§ 159-128. Makeup and formal execution of bonds; temporary bonds.

§ 159‑128.  Makeup and formal execution of bonds; temporary bonds.

The governing board of the issuing unit shall determine the form and manner of execution of the bonds, including any interest coupons to be attached thereto. The board may also provide for the authentication of the bonds by a trustee or fiscal agent. The board may authorize the use of facsimile signatures and seals on the bonds and coupons, if any, but at least one manual signature (which may be the signature of the representative of the Commission to the Commission's certificate) must appear on each bond that is represented by an instrument. Delivery of bonds executed in accordance with the board's determination shall be valid notwithstanding any change in officers or in the seal of the issuing unit occurring after the original execution of the bonds.

Before definitive bonds are prepared, the unit may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when they have been executed and are available for delivery. (1917, c. 138, s. 28; 1919, c. 178, s. 3(28); C.S., s. 2954; 1921, c. 8, s. 1; Ex. Sess. 1921, c. 106, s. 1; 1927, c. 81, s. 35; 1969, c. 29; 1971, c. 780, s. 1; 1983, c. 322, s. 4.)



§ 159-129. Obligations of units certified by Commission.

§ 159‑129.  Obligations of units certified by Commission.

Each bond or bond anticipation note that is represented by an instrument shall bear on its face or reverse a certificate signed by the secretary of the Commission or an assistant designated by the secretary that the issuance of the bond or note has been approved under the provisions of The Local Government Bond Acts, the Local Government Revenue Bond Act, or the North Carolina Project Development Financing Act. This signature may be a manual or facsimile signature as the Commission may determine. Each bond or bond anticipation note that is not represented by an instrument shall be evidenced by a writing relating to such obligation, which writing shall identify such obligation or the issue of which it is part, bear this certificate, and be on file with the Commission. The certificate shall be conclusive evidence that the requirements of this Subchapter have been observed, and no bond or note without the Commission's certificate or with respect to which a writing bearing this certificate has not been filed with the Commission shall be valid. (1931, c. 60, s. 22; c. 296, s. 2; 1971, c. 780, s. 1; 1973, c. 494, s. 24; 1981 (Reg. Sess., 1982), c. 1276, s. 7; 1983, c. 322, s. 5; 2003‑403, s. 10.)



§ 159-130. Record of issues kept.

§ 159‑130.  Record of issues kept.

The secretary shall make a record of all bonds and notes issued under this Subchapter, showing the name of the issuing unit, the amount, date, the time fixed for payment of principal and interest, the rate of interest, the place at which the principal and interest will be payable, the denominations, the purpose of issuance, the name of the board in which is vested the authority and power to levy taxes or raise other revenues for the payment of the principal and interest thereof, and a reference to the law under which the bonds or notes were issued. The clerk of the issuing unit shall file with the secretary copies of all proceedings of the board in authorizing the bonds or notes, his certificate that they are correctly recorded in a bound book of the minutes and proceedings of the board, and a notation of the pages or other identification of the exact portion of the book in which the records appear. (1931, c. 60, s. 23; 1971, c. 780, s. 1; 1973, c. 494, s. 25.)



§ 159-131. Contract for services to be approved by Commission.

§ 159‑131.  Contract for services to be approved by Commission.

Any contract or agreement made by any unit with any person, firm, or corporation for services to be rendered in drafting forms of proceedings for a proposed bond issue or a proposed issue of notes shall be void unless approved by the Commission. Before giving its certificate to bonds or notes, the Commission shall satisfy itself by such evidence as it may deem sufficient, that no unapproved contract is in effect. This section shall not apply to contracts and agreements with attorneys‑at‑law licensed to practice before the courts of the State within which they have their residence or regular place of business so long as the contracts or agreements involve only legal services. (1931, c. 60, s. 24; 1971, c. 780, s. 1; 1973, c. 494, s. 26.)



§ 159-132. State Treasurer to deliver bonds and remit proceeds.

§ 159‑132.  State Treasurer to deliver bonds and remit proceeds.

When the bonds are executed, they shall be delivered to the State Treasurer who shall deliver them to the order of the purchaser and collect the purchase price or proceeds. The Treasurer shall then pay from the proceeds any notes issued in anticipation of the sale of the bonds, deduct from the proceeds the Commission's expense in connection with the issue, and remit the net proceeds to the official depository of the unit after assurance that the deposit will be adequately secured as required by law. The proceeds of funding or refunding bonds may be deposited at the place of payment of the indebtedness to be refunded or funded for use solely in the payment of such indebtedness. The proceeds of revenue bonds shall be remitted to the trustee or other depository specified in the trust agreement or resolution securing them. Unless otherwise provided in the trust agreement or resolution securing the debt instruments, the proceeds of project development financing debt instruments shall be remitted in the manner provided by this section for the remission of the proceeds of general obligation bonds. (1931, c. 60, s. 25; 1935, c. 356, s. 2; 1971, c. 780, s. 1; 1981 (Reg. Sess., 1982), c. 1276, s. 8; 2003‑403, s. 11.)



§ 159-133. Suit to enforce contract of sale.

§ 159‑133.  Suit to enforce contract of sale.

The Commission may enforce in any court of competent jurisdiction any contract or agreement made by the Commission for the sale of any bonds or notes of a unit. (1931, c. 60, s. 26; 1971, c. 780, s. 1; 1973, c. 494, s. 27.)



§ 159-134. Fiscal agents.

§ 159‑134.  Fiscal agents.

An issuing unit may employ a bank or trust company either within or without this State as fiscal agent for the payment of installments of principal and interest on the bonds, and for the destruction of paid or cancelled bonds and coupons, and may pay reasonable fees for this service not in excess of maximum rates to be fixed by regulation of the Commission. If an issuing unit employs another person as such fiscal agent or any other person for other services pursuant to the Registered Public Obligations Act of North Carolina, then it may pay reasonable fees for such services not in excess of maximum rates to be fixed by regulation of the Commission. (1971, c. 780, s. 1; 1983, c. 322, s. 6.)



§ 159-135. Application of proceeds.

§ 159‑135.  Application of proceeds.

After payment of any notes issued in anticipation of the sale of the bonds and after payment of the cost of preparing, marketing, and issuing the bonds, the proceeds of the sale of a bond issue shall be applied only to the purposes for which the issue was authorized. Any excess amount which for any reason is not needed for any such purpose shall be applied either (i) toward the purchase and retirement of bonds of that issue at not more than their face value and accrued interest, or (ii) toward payment of the earliest maturing installments of that issue, or (iii) in accordance with any trust agreement or resolution securing the bonds. (1917, c. 138, s. 31; 1919, c. 178, s. 3(31); C.S., s. 2957; 1921, c. 8, s. 1; Ex. Sess. 1921, c. 106, s. 1; 1927, c. 81, s. 38; 1971, c. 780, s. 1; 1973, c. 494, s. 28.)



§ 159-136. Issuing unit to make and report debt service payments.

§ 159‑136.  Issuing unit to make and report debt service payments.

The finance officer of each unit having outstanding bonds or notes shall remit the funds necessary for the payment of maturing installments of principal and interest on the bonds or notes to the fiscal agent or agreed upon place of payment in sufficient time for the payment thereof, together with the agreed upon fiscal agency fees, and shall at the same time report the payment to the secretary on forms to be provided by the Commission. (1931, c. 60, s. 27; 1971, c. 780, s. 1.)



§ 159-137. Lost, stolen, defaced, or destroyed bonds or notes.

§ 159‑137.  Lost, stolen, defaced, or destroyed bonds or notes.

(a)        If lost, stolen, or completely destroyed, any bond, note, or coupon may be reissued in the same form and tenor upon the owner's furnishing to the satisfaction of the secretary and the issuing unit: (i) proof of ownership, (ii) proof of loss or destruction, (iii) a surety bond in twice the face amount of the bond or note and coupons, and (iv) payment of the cost of preparing and issuing the new bond, note, or coupons.

(b)        If defaced or partially destroyed, any bond, note, or coupon may be reissued in the same form and tenor to the bearer or registered holder, at his expense, upon surrender of the defaced or partially destroyed bond, note, or coupon and on such other conditions as the Commission may prescribe. The Commission may also provide for authentication of defaced or partially destroyed bonds, notes, or coupons instead of reissuing them.

(c)        Each new bond, note, or coupon issued under this section shall  be signed by the officers of the issuing unit who are in office at the time, or by the State Treasurer if the unit no longer exists, and shall contain a recital to the effect that it is issued in exchange for or replacement of a certain bond, note, or coupon (describing it sufficiently to identify it) and is to be deemed a part of the same issue as the original bond, note, or coupon. (1935, c. 292, ss. 1, 2;  1939, c. 259; 1971, c. 780, s. 1.)



§ 159-138. Cancellation of bonds and notes.

§ 159‑138.  Cancellation of bonds and notes.

Each bond or note and coupon shall be cancelled when (i) it is paid, or (ii) it is acquired by the issuing unit in any manner other than purchase for investment. A full report of the cancellation of all bonds, notes, and coupons shall be made to the secretary on forms provided by the Commission. (1931, c. 60, s. 27; 1939, c. 356; 1971, c. 780, s. 1.)



§ 159-139. Destruction of cancelled bonds, notes, and coupons.

§ 159‑139.  Destruction of cancelled bonds, notes, and coupons.

(a)        All cancelled bonds, notes, and interest coupons of a unit may be destroyed in one of the following ways, in the discretion of the governing board:

(1)        Method 1.  The finance officer shall make an entry in the official records of the unit, which may include the register for the bonds, notes, and coupons, showing:

a.         With respect to bonds and notes, the purpose of issuance, the date of issue, serial numbers (if any), denomination, maturity date, and total principal amount.

b.         With respect to coupons, the purpose of issue and date of the bonds to which the coupons appertain, the maturity date of the coupons and, as to each maturity date, the denomination, quantity, and total amount of coupons.

After this entry has been made, the paid bonds, notes, and coupons shall be destroyed or marked cancelled in the manner determined by the finance officer, who shall make an entry of the destruction or cancellation in the official records of the unit. Cancelled bonds, notes, or coupons shall not be destroyed until after one year from the date of payment.

(2)        Method 2.  The governing board may contract with the bank, trust company or other person acting as fiscal agent for a bond issue for the destruction of bonds and interest coupons which have been cancelled by the fiscal agent. The contract shall require that the fiscal agent give the unit a written certificate of each destruction containing the same information required by Method 1 to be entered in the record of destroyed bonds and coupons. The certificates shall be filed among the permanent records of the finance officer's office. Cancelled bonds or coupons shall not be destroyed until one year from the date of payment.

(b)        The provisions of G.S. 121‑5 and G.S. 132‑3 do not apply to paid bonds, notes, and coupons. The information required to be recorded prior to destruction under either Method 1 or Method 2 may as an alternative, be shown by photocopying, microfilming or other similar method of recording the information by directly reproducing the cancelled documents. (1941, cc. 203, 293; 1961, c. 663, ss. 1, 2; 1963, c. 1173, ss. 1, 2; 1971, c. 780, s. 1; 1973, c. 494, s. 29; 1983, c. 322, ss. 7, 8; 2005‑238, s. 9.)



§ 159-140. Bonds or notes eligible for investment.

§ 159‑140.  Bonds or notes eligible for investment.

Subject to the provisions of G.S. 159‑30, bonds or notes issued under the provisions of this Chapter are hereby made securities in which all public officers and public bodies of the State and its political subdivisions and agencies and all insurance companies, trust companies, investment companies, banks, savings banks, building and loan associations, savings and loan associations, credit unions, pension or retirement funds, other financial institutions engaged in business in the State, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds or notes are hereby made securities which may properly and legally be deposited with and received by any State or municipal officer or any agency or politicial subdivision of the State for any purpose for which the deposit of bonds, notes or obligations of the State is now or may hereafter be authorized by law. (1977, c. 403.)



§ 159-141. Terms and conditions of sale.

§ 159‑141.  Terms and conditions of sale.

Notwithstanding the foregoing, any bond of the State may be sold upon such terms and conditions, at such interest rate or rates, for such price and in such manner, either public or private, as the State Treasurer shall determine. (1983, c. 554, s. 18.)



§§ 159-142 through 159-147. Reserved for future codification purposes.

§§ 159‑142 through 159‑147.  Reserved for future codification purposes.



§ 159-148. Contracts subject to Article; exceptions.

Article 8.

Financing Agreements and Other Financing Arrangements.

§ 159‑148.  Contracts subject to Article; exceptions.

(a)        Except as provided in subsection (b) of this section, this Article applies to any contract, agreement, memorandum of understanding, and any other transaction having the force and effect of a contract (other than agreements made in connection with the issuance of revenue bonds, special obligation bonds issued pursuant to Chapter 159I of the General Statutes, or of general obligation bonds additionally secured by a pledge of revenues) made or entered into by a unit of local government (as defined by G.S. 159‑7(b) or, in the case of a special obligation bond, as defined in Chapter 159I of the General Statutes), relating to the lease, acquisition, or construction of capital assets, which contract does all of the following:

(1)        Extends for five or more years from the date of the contract, including periods that may be added to the original term through the exercise of options to renew or extend.

(2)        Obligates the unit to pay sums of money to another, without regard to whether the payee is a party to the contract.

(3)        Obligates the unit over the full term of the contract, including periods that may be added to the original term through the exercise of options to renew or extend:

a.         For baseball park districts, to at least five hundred thousand dollars ($500,000).

b.         For housing authorities, to at least five hundred thousand dollars ($500,000) or a sum equal to two thousand dollars ($2,000) per housing unit owned and under active management by the housing authority, whichever is less.

c.         For other units, to at least five hundred thousand dollars ($500,000) or a sum equal to one‑tenth of one percent (1/10 of 1%) of the assessed value of property subject to taxation by the contracting unit, whichever is less.

(4)        Obligates the unit, expressly or by implication, to exercise its power to levy taxes either to make payments falling due under the contract, or to pay any judgment entered against the unit as a result of the unit's breach of the contract.

Contingent obligation shall be included in calculating the value of the contract. Several contracts that are all related to the same undertaking shall be deemed a single contract for the purposes of this Article. When several contracts are considered as a single contract, the term shall be that of the contract having the longest term, and the sums to fall due shall be the total of all sums to fall due under all single contracts in the group.

(b)        This Article shall not apply to:

(1)        Contracts between a unit of local government and the State of North Carolina or the United States of America (or any agency of either) entered into as a condition to the making of grants or loans to the unit of local government.

(2)        Contracts for the purchase, lease, or lease with option to purchase of motor vehicles or voting machines.

(3)        Loan agreements entered into by a unit of local government pursuant to the North Carolina Solid Waste Management Loan Program, Chapter 159I of the General Statutes. (1971, c. 780, s. 1; 1973, c. 494, s. 31; 1989, c. 756, s. 6; 1991, c. 11, s. 4; 1997‑380, s. 4; 1998‑222, s. 1; 2001‑206, s. 2; 2001‑414, s. 52.)



§ 159-149. Application to Local Government Commission for approval of contract.

§ 159‑149.  Application to Local Government Commission for approval of contract.

A unit of local government may not enter into any contract subject to this Article unless it is approved by the Local Government Commission as evidenced by the secretary's certificate thereon. Any contract subject to this Article that does not bear the secretary's certificate thereon shall be void, and it shall be unlawful for any officer, employee, or agent of a unit of local government to make any payments of money thereunder. Before executing a contract subject to this Article, the governing board of the contracting unit shall file an application for Commission approval of the contract with the secretary of the Commission. The application shall state such facts and have attached to it such documents concerning the proposed contract and the financial condition of the contracting unit as the secretary may require. The Commission may prescribe the form of the application.

Before he accepts the application, the secretary may require the governing board or its representatives to attend a preliminary conference at which time the secretary and his deputies may informally discuss the proposed contract.

After an application in proper form and order has been filed, and after a preliminary conference if one is required, the secretary shall notify the unit in writing that the application has been filed and accepted for submission to the Commission. The secretary's statement shall be conclusive evidence that the unit has complied with this section. (1971, c. 780, s. 1.)



§ 159-150. Sworn statement of debt; debt limitation.

§ 159‑150.  Sworn statement of debt; debt limitation.

After or at the time an application is filed under G.S. 159‑149, the finance officer, or some other officer designated by the board, shall prepare, swear to, and file with the secretary and for public inspection in the office of the clerk to the board a statement of debt in the same form prescribed in G.S. 159‑55 for statements of debt filed in connection with general obligation bond issues. The sums to be included in gross debt and the deductions therefrom to arrive at net debt shall be the same as prescribed in G.S. 159‑55, except that sums to fall due under contracts subject to this Article shall be treated as if they were evidenced by general obligation bonds of the unit.

No contract subject to this Article may be executed if the net debt of the contracting unit, after execution of the contract, would exceed eight percent (8%) of the assessed value of property subject to taxation by the contracting unit. (1971, c. 780, s. 1; 1991, c. 11, s. 5.)



§ 159-151. Approval of application by Commission.

§ 159‑151.  Approval of application by Commission.

(a)        In determining whether a proposed contract shall be approved, the Commission may consider:

(1)        Whether the undertaking is necessary or expedient.

(2)        The nature and amount of the outstanding debt of the contracting unit.

(3)        The unit's debt management procedures and policies.

(4)        The unit's tax and special assessments collection record.

(5)        The unit's compliance with the Local Government Budget and Fiscal Control Act.

(6)        Whether the unit is in default in any of its debt service obligations.

(7)        The unit's present tax rates, and the increase in tax rate, if any, necessary to raise the sums to fall due under the proposed contract.

(8)        The unit's appraised and assessed value of property subject to taxation.

(9)        The ability of the unit to sustain the additional taxes necessary to perform the contract.

(10)      If the proposed contract is for utility or public service enterprise, the probable net revenues of the undertaking to be financed and the extent to which the revenues of the utility or enterprise, after addition of the revenues of the undertaking to be financed, will be sufficient to meet the sums to fall due under the proposed contract.

(11)      Whether the undertaking could be financed by a bond issue, and the reasons and justifications offered by the contracting unit for choosing this method of financing rather than a bond issue.

The Commission shall have authority to inquire into and to give consideration to any other matters that it may believe to have bearing on whether the contract should be approved.

(b)        The Commission shall approve the application if, upon the information and evidence it receives, it finds and determines:

(1)        That the proposed contract is necessary or expedient.

(2)        That the contract, under the circumstances, is preferable to a bond issue for the same purpose.

(3)        That the sums to fall due under the contract are adequate and not excessive for its proposed purpose.

(4)        That the unit's debt management procedures and policies are good, or that reasonable assurances have been given that its debt will henceforth be managed in strict compliance with law.

(5)        That the increase in taxes, if any, necessary to meet the sums to fall due under the contract will not be excessive.

(6)        That the unit is not in default in any of its debt service obligations.

The Commission need not find all of these facts and conclusions if it  concludes that (i) the proposed project is necessary and expedient, (ii) the proposed undertaking cannot be economically financed by a bond issue and (iii) the contract will not require an excessive increase in taxes.

If the Commission tentatively decides to deny the application because it cannot be supported from the information presented to it, it shall so notify the unit filing the information. If the unit so requests, the Commission shall hold a public hearing on the application at which time any interested persons shall be heard. The Commission may appoint a hearing officer to conduct the hearing and to present a summary of the testimony and his recommendation for the Commission's consideration. (1971, c. 780, s. 1; 1973, c. 494, s. 32.)



§ 159-152. Order approving or denying the application.

§ 159‑152.  Order approving or denying the application.

(a)        After considering an application, and conducting a public hearing thereon if one is requested under G.S. 159‑151, the Commission shall enter its order either approving or denying the application. An order approving an application shall not be regarded as an approval of the legality of the contract in any respect.

(b)        If the Commission enters an order denying an application, the proceedings under this Article shall be at an end. (1971, c. 780, s. 1.)



§ 159-153. Approval of other financing arrangements.

§ 159‑153.  Approval of other financing arrangements.

(a)        Commission Approval Required.  Except as provided in subsection (b) of this section, approval by the Commission in accordance with this section is required before a unit of local government, or any public body, agency, or similar entity created by any action of a unit of local government, may do any of the following:

(1)        Incur indebtedness.

(2)        Enter into any similar type of financing arrangement.

(3)        Approve or otherwise participate in the incurrence of indebtedness or the entering into of a similar type of financing arrangement by another party on its behalf.

(a1)      Nonprofit Water Corporation.  A loan from the Water Infrastructure Fund to a nonprofit water corporation, as defined in G.S. 159G‑20, is subject to approval by the Commission under this section.

(b)        Exceptions.  Approval by the Commission in accordance with this section is not required in any of the following cases:

(1)        Another law of this State already specifically requires Commission approval of the indebtedness or financing arrangement and the required approval is obtained in accordance with that law.

(2)        The indebtedness or financing arrangement is a contract entered into by a unit of local government pursuant to G.S. 160A‑20 and is not subject to review by the Commission pursuant to G.S. 160A‑20(e).

(3)        The indebtedness or financing arrangement is excepted from the review requirements of this Article because it does not meet the conditions of G.S. 159‑148(a)(1) or (3) or because it is excluded pursuant to G.S. 159‑148(b).

(c)        Effect of Special Act.  No special, local, or private act shall be construed to create an exception from the review of the Commission required by this section unless the act explicitly excludes the review and approval of the Commission.

(d)        Factors Considered.  The Commission may consider all of the following factors in determining whether to approve the incurrence of, entering into, approval of, or participation in any indebtedness or financing arrangement subject to approval pursuant to this section:

(1)        Whether the undertaking is necessary or expedient.

(2)        The nature and amount of the outstanding debt of the entity proposing to incur the indebtedness or enter the financing arrangement.

(3)        Whether the entity proposing to operate the facilities financed by the indebtedness or financing arrangement and the entity obligating itself under the indebtedness or financing arrangement have demonstrated or can demonstrate the financial responsibility and capability to fulfill their obligations with respect to the indebtedness or financing arrangement. In making this determination, the Commission may consider the operating entity's experience and financial position, the nature of the undertaking being financed, and any additional security such as insurance, guaranties, or property to be pledged to secure the indebtedness or financing arrangement.

(4)        Whether the proposed date and manner of sale of obligations will have an adverse effect upon any scheduled or anticipated sale of obligations by the State or any political subdivision or by any agency of either of them.

(5)        The local government unit's debt management procedures and policies.

(6)        The local government unit's compliance with the Local Government Budget and Fiscal Control Act.

(7)        Whether the local government unit is in default in any of its debt service obligations.

(e)        Documentation.  To facilitate the review of the proposed indebtedness or financing arrangement by the Commission, the Secretary may require the unit or other entity to obtain and submit any financial data and information about the proposed indebtedness or financing arrangement and security for it, including any proposed prospectus or offering circular, the proposed financing arrangement and security document, and annual and other financial reports and statements of the obligated entity. Applications and other documents required by the Commission must be in the form prescribed by the Commission.

(f)         Conditions for Approval.  If the Commission determines that all of the following conditions are met, the Commission shall approve the incurrence of the indebtedness, entering of the financing arrangement, or approval or other participation in the indebtedness or financing arrangement, by the unit of local government or the other entity referred to in subsection (a) of this section:

(1)        The amount of the indebtedness to be incurred or financed is not excessive for the purpose contemplated.

(2)        The entity that will operate the facilities financed by the indebtedness or financing arrangement and the entity obligating itself under the indebtedness or financing arrangement have demonstrated or can demonstrate the financial responsibility and capability to fulfill their obligations with respect to the indebtedness or financing arrangement.

(3)        The proposed date and manner of sale of obligations will not have an adverse effect upon any scheduled or anticipated sale of obligations by the State or any political subdivision or any agency of either of them. (1998‑222, s. 2; 1999‑213, s. 11; 2005‑454, s. 10.)



§§ 159-154 through 159-159. Reserved for future codification purposes.

§§ 159‑154 through 159‑159.  Reserved for future codification purposes.



§ 159-160. Definitions.

Article 9.

Bond Anticipation, Tax, Revenue and Grant Anticipation Notes.

Part 1. Bond Anticipation Notes.

§ 159‑160.  Definitions.

As used in this Part, the words "unit" or "issuing unit" means "unit of local government" as defined in G.S. 159‑44 or G.S. 159‑102, "municipality" as defined in G.S. 159‑81, and the State of North Carolina. (1973, c. 494, s. 36; 1981 (Reg. Sess., 1982), c. 1276, s. 9; 1983, c. 554, s. 19; 2003‑403, s. 12.)



§ 159-161. Bond anticipation notes.

§ 159‑161.  Bond anticipation notes.

At any time after a bond order has taken effect and with the approval of the Commission, the issuing unit may borrow money for the purposes for which the bonds are to be issued, in anticipation of the receipt of the proceeds of the sale of the bonds, and within the maximum authorized amount of the bond issue. General obligation bond anticipation notes shall be payable not later than seven years after the time the bond order takes effect and shall not be renewed or extended beyond such time, except that, if the issuance of bonds under the bond order is extended by an order of the board of the issuing unit which takes effect pursuant to G.S. 159‑64, the bond anticipation notes may be renewed and extended and shall be payable not later than 10 years after the time the bond order takes effect and that, if the issuance of bonds under the bond order is prevented or prohibited by any order of any court, the bond anticipation notes may be renewed or extended by the length of time elapsing between the date of institution of the action or proceeding and the date of its final disposition. Any extension of the time for issuing bonds under a bond order granted by act of the General Assembly pursuant to G.S. 159‑64 shall also extend the time for issuing and paying notes under this section for the same period of time. (1917, c. 138, ss. 13, 14; 1919, c. 178, s. 3(13), (14); C.S., ss. 2934, 2935; 1921, c. 8, s. 1; Ex. Sess. 1921, c. 106, s. 1; 1927, c. 81, s. 39; 1931, c. 293; 1939, c. 231, s. 1; 1953, c. 693, ss. 2, 4; 1969, c. 687, s. 3; 1971, c. 780, s. 1; 1973, c. 494, s. 33; 1977, c. 404, s. 1; 1979, c. 444, s. 2.)



§ 159-162. Security of general obligation bond anticipation notes.

§ 159‑162.  Security of general obligation bond anticipation notes.

The faith and credit of the issuing unit are hereby pledged for the payment of each note issued in anticipation of the sale of general obligation bonds according to its terms, and the power and obligation of the issuing unit to levy taxes and raise other revenues for the prompt payment of such notes shall be unrestricted as to rate or amount, notwithstanding any other provisions of law. The proceeds of each general obligation bond issue are also hereby pledged for the payment of any notes issued in anticipation of the sale thereof, and any such notes shall be retired from the proceeds of the bonds as the first priority. In the discretion of the governing board, notes issued in anticipation of the sale of general obligation bonds may be paid from current revenues or other funds instead of from the bond proceeds, but if this is done, the bond order shall be amended to reduce the aggregate authorized principal amount by the amount of the bond anticipation notes and accrued interest thereon. Such an amendment need not be published and shall take effect upon its passage. (1971, c. 780, s. 1.)



§ 159-163. Security of revenue bond anticipation notes.

§ 159‑163.  Security of revenue bond anticipation notes.

Notes issued in anticipation of the sale of revenue bonds are hereby declared special obligations of the issuing unit. Neither the credit nor the taxing power of the issuing unit may be pledged for the payment of notes issued in anticipation of the sale of revenue bonds, and no holder of a revenue bond anticipation note shall have the right to compel the exercise of the taxing power by the issuing unit or the forfeiture of any of its property in connection with any default thereon. Notes issued in anticipation of the sale of revenue bonds shall be secured, to the extent and as provided in the resolution authorizing the issuance of such notes, by a pledge, charge, and lien upon the proceeds of the revenue bonds in anticipation of the sale of which such notes are issued and upon the revenues securing such revenue bonds; provided, however, that such notes shall be payable as to both principal and interest from such revenues if not paid from the proceeds of such revenue bonds or otherwise paid. The provisions of G.S. 159‑90(b) shall apply to revenue bond anticipation notes as well as to revenue bonds. (1971, c. 780, s. 1; 1979, c. 428; 1985, c. 265, s. 2.)



§ 159-163.1. Security of project development financing debt instrument anticipation notes.

§ 159‑163.1.  Security of project development financing debt instrument anticipation notes.

Notes issued in anticipation of the sale of project development financing debt instruments are special obligations of the issuing unit. Except as provided in G.S. 159‑107 and G.S. 159‑110, neither the credit nor the taxing power of the issuing unit may be pledged for the payment of notes issued in anticipation of the sale of project development financing debt instruments. No holder of a project development financing debt instrument anticipation note has the right to compel the exercise of the taxing power by the issuing unit or the forfeiture of any of its property in connection with any default on the note. Notes issued in anticipation of the sale of project development financing debt instruments may be secured by the same pledges, charges, liens, covenants, and agreements made to secure the project development financing debt instruments. In addition, the proceeds of each project development financing debt instrument issue are pledged for the payment of any notes issued in anticipation of the sale of the instruments, and these notes shall be retired from the proceeds of the sale as the first priority. (2003‑403, s. 13.)



§ 159-164. Form of notes to be issued.

§ 159‑164.  Form of notes to be issued.

Bond anticipation loans shall be evidenced by negotiable notes in bearer form or by certificated or uncertificated registered public obligations pursuant to the Registered Public Obligations Act. Such notes and certificated registered public obligations are hereby declared to be investment securities within the meaning of Article 8 of the Uniform Commercial Code as enacted in this State. Bond anticipation notes may be renewed or extended from time to time, but not beyond the time period allowed in G.S. 159‑161. The governing board may authorize the issuance of bond anticipation notes by resolution which shall fix the maximum aggregate principal amount of the notes and may authorize any officer to fix, within the limitations prescribed by the resolution, the rate of interest, the place or places of payment, and the denomination or denominations of the notes. The notes shall be signed with the manual or facsimile signatures of officers designated by the governing board for that purpose, but at least one manual signature must appear on each note (which may be the  signature of the representative of the Commission to the Commission's  certificate). The resolution shall specify the form and manner of execution of the notes. (1917, c. 138, ss. 13, 14; 1919, c. 178, s. 3(13), (14); C.S., ss. 2934, 2935; 1921, c. 8, s. 1; Ex. Sess. 1921, c. 106, s. 1; 1927, c. 81, s. 39; 1931, c. 293; 1939, c. 231, s. 1; 1953, c. 693, ss. 2, 4; 1969, c. 687, s. 3; 1971, c. 780, s. 1; 1973, c. 494, s. 34; 1983, c. 322, s. 9.)



§ 159-165. Sale and delivery of bond anticipation notes.

§ 159‑165.  Sale and delivery of bond anticipation notes.

(a)        Bond anticipation notes of a municipality, including special obligation bond anticipation notes issued pursuant to Chapter 159I of the General Statutes, shall be sold by the Commission at public or private sale according to such procedures as the Commission may prescribe. Bond anticipation notes of the State shall be sold by the State Treasurer at public or private sale, upon such terms and conditions, and according to such procedures as the State Treasurer may prescribe.

(b)        (See note) When the bond anticipation notes are executed, they shall be delivered to the State Treasurer who shall deliver them to the order of the purchaser and collect the purchase price or proceeds. The Treasurer shall then deduct from the proceeds the Commission's expense in connection with the issue, and remit the net proceeds to the official depository of the unit after assurance that the deposit will be adequately secured as required by law. The net proceeds of revenue bond anticipation notes or special obligation bond anticipation notes shall be remitted to the trustee or other depository specified in the trust agreement or resolution securing them. If the notes have been issued to renew outstanding notes, the Treasurer, in lieu of collecting the purchase price or proceeds, may provide for the exchange of the newly issued notes for the notes to be renewed.

(b)        (For effective date, see note) When the bond anticipation notes are executed, they shall be delivered to the State Treasurer who shall deliver them to the order of the purchaser and collect the purchase price or proceeds. The Treasurer shall then deduct from the proceeds the Commission's expense in connection with the issue, and remit the net proceeds to the official depository of the unit after assurance that the deposit will be adequately secured as required by law. The net proceeds of revenue bond anticipation notes, special obligation bond anticipation notes, or project development financing debt instrument anticipation notes shall be remitted to the trustee or other depository specified in the trust agreement or resolution securing them. If the notes have been issued to renew outstanding notes, the Treasurer, in lieu of collecting the purchase price or proceeds, may provide for the exchange of the newly issued notes for the notes to be renewed. (1917, c. 138, s. 14; 1919, c. 178, s. 3(14); C.S., s. 2935; 1921, c. 8, s. 1; Ex. Sess. 1921, c. 106, s. 1; 1927, c. 81, s. 39; 1931, c. 293; 1939, c. 231, s. 1; 1953, c. 693, s. 2; 1969, c. 687, s. 3; 1971, c. 780, s. 1; 1973, c. 494, s. 35; 1983, c. 554, s. 20; 1989, c. 756, s. 7; 2003‑403, s. 14.)



§§ 159-166 through 159-167. Reserved for future codification purposes.

§§ 159‑166 through 159‑167.  Reserved for future codification purposes.



§ 159-168. "Unit" defined.

Part 2. Tax, Revenue and Grant Anticipation Notes.

§ 159‑168.  "Unit" defined.

For purposes of this Part, "unit," "unit of local government," or "issuing unit" mean a "unit of local government" as defined by G.S. 159‑7(b) and a "public authority" as defined by G.S. 159‑7(b). (1973, c. 494, s. 40; 1975, c. 674, s. 2.)



§ 159-169. Tax anticipation notes.

§ 159‑169.  Tax anticipation notes.

(a)        A unit of local government having the power to levy taxes is authorized to borrow money for the purpose of paying appropriations made for the current fiscal year in anticipation of the collection of taxes due and payable within the fiscal year, and to issue its negotiable notes in evidence thereof. A tax anticipation note shall mature not later than 30 days after the close of the fiscal year in which it is issued, and may not be renewed beyond that time.

(b)        No tax anticipation loan shall be made if the amount thereof, together with the amount of tax anticipation notes authorized or outstanding on the date the loan is authorized, would exceed fifty percent (50%) of the amount of taxes uncollected as of the date of the proposed loan authorization, as certified in writing to the governing board by the chief financial officer of the issuing unit. Each tax anticipation note shall bear on its face or reverse the following certificate signed by the finance officer: "This note and all other tax anticipation notes of (issuing unit) authorized or outstanding as of (date) amount to fifty percent (50%) or less of the amount of taxes for the current fiscal year uncollected as of the above date." No tax anticipation note shall be valid without this certificate.

(c)        The faith and credit of the issuing unit are hereby pledged for the payment of each tax anticipation note issued under this section according to its terms, and the power and obligation of the issuing unit to levy taxes and raise other revenues for the prompt payment of such notes shall be unrestricted as to rate or amount, notwithstanding any other provisions of law. (1917, c. 138, s. 12; 1919, c. 178, s. 3(12); 1921, c. 8, s. 1; Ex. Sess. 1921, c. 106, s. 1; 1927, c. 81, s. 4; 1971, c. 780, s. 1; 1973, c. 494, s. 37.)



§ 159-170. Revenue anticipation notes.

§ 159‑170.  Revenue anticipation notes.

(a)        Authorization; Term.  A unit of local government or a nonprofit corporation or association operating or leasing a public hospital as defined in G.S. 159‑39, is authorized to borrow money for the purpose of paying appropriations made or expenses budgeted or incurred for the current fiscal year in anticipation of the receipt of revenues, other than taxes, estimated in its budget to be realized or collected in cash during the fiscal year, and to issue its negotiable notes in evidence thereof. A nonprofit corporation or association operating or leasing a public hospital may only borrow money pursuant to this section if it is legally entitled to collect and pledge such revenues to the payment of the noted as provided in this section. A revenue anticipation note shall mature not later than 30 days after the close of the fiscal year in which it is issued, and may not be renewed beyond that time.

(b)        Limit on Amount; Disclosure.  No revenue anticipation loan shall be made if the amount thereof, together with the amount of all revenue anticipation notes authorized or outstanding on the date the loan is authorized, would exceed eighty percent (80%) of the revenues of the issuing unit or the nonprofit corporation or association operating or leasing a public hospital, other than taxes, estimated in its budget to be realized or collected in cash during the fiscal year. Each revenue anticipation note shall bear on its face a statement to the effect that it is payable solely from budgeted nontax revenues of the issuing unit or the nonprofit corporation or association operating or leasing a public hospital and that the faith and credit of the issuing unit or, in the case of revenue anticipation notes issued by a nonprofit corporation or association operating or leasing a public hospital, the local government unit that owns the public hospital are not pledged for the payment of the note. Each note shall also bear on its face or reverse the following certificate signed by the finance officer: "This note and all other revenue anticipation notes of (issuer) authorized or outstanding as of (date) amount to eighty percent (80%) or less of the budgeted nontax revenues for the current fiscal year as of the above date." No revenue anticipation note shall be valid without this certificate.

(c)        Faith and Credit Not Pledged.  Revenue anticipation notes issued under this section shall be special obligations of the issuing unit or the nonprofit corporation or association operating or leasing a public hospital. Neither the credit nor the taxing power of the issuing unit or, in the case of revenue anticipation notes issued by a nonprofit corporation or association operating or leasing a public hospital, the local government unit that owns the public hospital may be pledged for the payment of revenue anticipation notes. No holder of a revenue anticipation note shall have the right to compel the exercise of the taxing power by the issuing unit or, in the case of revenue anticipation notes issued by a nonprofit corporation or association operating or leasing a public hospital, the local government unit that owns the public hospital or the forfeiture of any of its property in connection with any default thereon.

(d)        Any revenue anticipation notes issued by a nonprofit corporation or association operating or leasing a public hospital pursuant to this section are subject to the approval of the city, county, hospital district, or hospital authority which owns the hospital. Approval of the city, county, hospital district, or hospital authority may be withheld only under one or more of the following circumstances:

(1)        The contract would cause the city, county, hospital district, or hospital authority to breach or violate any covenant in an existing financing instrument entered into by such entity.

(2)        The contract would restrict the ability of the city, county, hospital district, or hospital authority to incur anticipated bank eligible indebtedness under federal tax laws.

(3)        The entering into of the contract would have a material adverse impact on the credit ratings of the city, county, hospital district, or hospital authority or otherwise materially interfere with an anticipated financing by such entity. (1917, c. 138, s. 12; 1919, c. 178, s. 3(12); 1921, c. 8, s. 1; Ex. Sess. 1921, c. 106, s. 1; 1927, c. 81, s. 4; 1971, c. 780, s. 1; 1973, c. 494, s. 38; 1999‑386, s. 3.)



§ 159-171. Grant anticipation notes.

§ 159‑171.  Grant anticipation notes.

(a)        A unit of local government is authorized to borrow money for the purpose of paying appropriations made for a capital project in anticipation of the receipt of moneys from grant commitments for such capital project from the State or the United States or any agencies of either, and to issue its negotiable notes in evidence thereof. Grant anticipation notes shall mature not later than 12 months after the estimated completion date of such capital project as determined by the governing body of the unit of local government and may be renewed from time to time, but no renewal shall mature later than 12 months after the estimated completion date of such capital project.

(b)        No grant anticipation note may be issued if the amount thereof, together with the amount of all other notes authorized or issued in anticipation of the same grant commitment, shall exceed ninety percent (90%) of the unpaid amount of said grant commitment. Each note shall bear on its face a statement to the effect that it is payable solely from moneys received from a described grant and that the faith and credit of the issuing unit are not pledged for the payment thereof, and on its face or reverse the following certificate signed by the finance officer: "This note and all other grant anticipation notes of  (issuing unit) authorized or outstanding as of (date) and issued or to be issued in anticipation of (describe grant commitment) amount to ninety percent (90%) or less of the unpaid amount of said grant commitment." No grant anticipation note shall be valid without this certificate.

(c)        Grant anticipation notes issued under this section shall be special obligations of the issuing unit. Neither the credit nor the taxing power of the issuing unit may be pledged for the payment of grant anticipation notes, and no holder of such notes shall have the right to compel the exercise of the taxing power by the issuing unit or the forfeiture of any of its property in connection with any default thereon. (1975, c. 674, s. 1.)



§ 159-172. Authorization and issuance of notes.

§ 159‑172.  Authorization and issuance of notes.

(a)        Notes issued under this Part shall be authorized by resolution of the governing board of the issuing unit. The resolution shall fix the maximum aggregate principal amount of notes to be issued thereunder, and may authorize any officer to fix, within the limitations prescribed by the resolution, the rate of interest, the place or places of payment, and the denomination or denominations of the notes. Notes that are represented by instruments shall be signed with the manual or facsimile signatures of the officers designated by  the government board for that purpose, but at least one manual signature (which may be the signature of the representative of the Commission to the Commission's certificate) must appear on each note that is represented by an instrument. Several notes may be issued under one authorization so long as the aggregate principal amount of notes outstanding at any one time does not exceed the limits of the authorization.

(b)        Before any notes may be issued pursuant to this Part, they must be approved by the Commission. In determining whether to approve the issuance of notes, the Commission may consider (i) the reasonableness of the budget estimates of the taxes or other revenues in anticipation of which the tax or revenue anticipation notes are to be issued, (ii) the firm and binding character of the grant commitment in anticipation of which the grant anticipation notes are to be issued, (iii) whether the amount of the notes, together with the amount of other authorized or outstanding notes issued or to be issued in anticipation of the same taxes or other revenues or grant commitments, exceeds the limitations prescribed in G.S. 159‑169, 159‑170 or 159‑171 as the case may be, and (iv) any other matters that the Commission considers to have a bearing on whether the issue should be approved. The Commission shall approve the issuance of the notes if, upon the information and evidence it receives, it finds and determines that (i) the issue is necessary and expedient, (ii) the budget estimates of the taxes or other revenues are reasonable or the grant commitment is firm and binding, and (iii) the amount of the notes, together with the amounts of other authorized or outstanding notes issued or to be issued in anticipation of the same taxes or other revenues or grant commitments do not exceed the appropriate limitations prescribed by this Part. An order approving an issue shall not be regarded as an approval of the legality of the notes in any respect.

(c)        Notes issued under this Part shall be sold by the Commission at public or private sale according to such procedures as the Commission may prescribe. Each such note that is represented by an instrument shall bear on its face or reverse a certificate signed by the secretary of the Commission or an assistant designated by him that the issuance of the note has been approved under the provisions of The Local Government Finance Act. Such signature may be a manual or facsimile signature as the Commission may determine. Each note that is not represented by an instrument shall be evidenced by a writing relating to such note, which writing shall identify such note or the issue of which it is a part, bear such certificate and be on file with the Commission. The certificate shall be conclusive evidence that the requirements of this Part have been observed, and no note without the Commission's certificate or with respect to which a writing bearing such certificate has not been filed with the Commission shall be valid.

(d)        When the notes are executed, they shall be delivered to the State Treasurer who shall deliver them to the order of the purchaser and collect the purchase price or proceeds. The Treasurer shall also collect from their purchaser the purchase price or proceeds of notes that are not represented by instruments. The Treasurer shall then deduct from the proceeds the Commission's expense in connection with the issue, and remit the net proceeds to the official depository of the unit after assurance that the deposit will be adequately secured as required by law. If the notes have been issued to renew outstanding notes, the Treasurer, in lieu of collecting the purchase price or proceeds, may provide for the exchange of the newly issued notes for the notes to be renewed. (1917, c. 138, s. 14; 1919, c. 178, s. 3(14); C.S., s. 2935; 1921, c. 8, s. 1; Ex. Sess. 1921, c. 106, s. 1; 1927, c. 81, s. 4; 1931, c. 293; 1939, c. 231, s. 1; 1971, c. 780, s. 1; 1973, c. 494, s. 39; 1975, c. 674, ss. 3‑5; 1983, c. 322, ss. 10‑12.)



§§ 159-173 through 159-175. Reserved for future codification purposes.

§§ 159‑173 through 159‑175.  Reserved for future codification purposes.



§ 159-176. Commission to aid defaulting units in developing refinancing plans.

Article 10.

Assistance for Defaulting Units in Refinancing Debt.

§ 159‑176.  Commission to aid defaulting units in developing refinancing plans.

If a unit of local government or municipality (as defined in G.S. 159‑44 or 159‑81) fails to pay any installment of principal or interest on its outstanding debt on or before the due date (whether the debt is evidenced by general obligation bonds, revenue bonds, bond anticipation notes, tax anticipation notes, or revenue anticipation notes) and remains in default for 90 days, the Commission may take such action as it deems advisable to investigate the unit's or municipality's fiscal affairs, consult with its governing board, and negotiate with its creditors in order to assist the unit or municipality in working out a plan for refinancing, adjusting, or compromising the debt. When a plan is developed that the Commission finds to be fair and equitable and reasonably within the ability of the unit or municipality to meet, the Commission shall enter an order finding that it is fair, equitable, and within the ability of the unit or municipality to meet. The Commission shall then advise the governing board to take the necessary steps to implement it. If the governing board declines or refuses to do so within 90 days after receiving the Commission's advice, the Commission may enter an order directing the governing board to implement the plan. When this order is entered, the members of the governing board and all officers and employees of the unit or municipality shall be under an affirmative duty to do all things necessary to implement the plan. The Commission may apply to the appropriate division of the General Court of Justice for a court order to the governing board and other officers and employees of the unit or municipality to enforce the Commission's order. (1935, c. 124, ss. 1, 2; 1971, c. 780, s. 1; 1973, c. 494, s. 41; 1981 (Reg. Sess., 1982), c. 1276, s. 12.)

§ 159‑176.  (For effective date, see note) Commission to aid defaulting units in developing refinancing plans.

If a unit of local government or municipality (as defined in G.S. 159‑44, 159‑81, or 159‑102) fails to pay any installment of principal or interest on its outstanding debt on or before the due date (whether the debt is evidenced by general obligation bonds, revenue bonds, project development financing debt instruments, bond anticipation notes, tax anticipation notes, or revenue anticipation notes) and remains in default for 90 days, the Commission may take such action as it deems advisable to investigate the unit's or municipality's fiscal affairs, consult with its governing board, and negotiate with its creditors in order to assist the unit or municipality in working out a plan for refinancing, adjusting, or compromising the debt. When a plan is developed that the Commission finds to be fair and equitable and reasonably within the ability of the unit or municipality to meet, the Commission shall enter an order finding that it is fair, equitable, and within the ability of the unit or municipality to meet. The Commission shall then advise the governing board to take the necessary steps to implement it. If the governing board declines or refuses to do so within 90 days after receiving the Commission's advice, the Commission may enter an order directing the governing board to implement the plan. When this order is entered, the members of the governing board and all officers and employees of the unit or municipality shall be under an affirmative duty to do all things necessary to implement the plan. The Commission may apply to the appropriate division of the General Court of Justice for a court order to the governing board and other officers and employees of the unit or municipality to enforce the Commission's order. (1935, c. 124, ss. 1, 2; 1971, c. 780, s. 1; 1973, c. 494, s. 41; 1981 (Reg. Sess., 1982), c. 1276, s. 12; 2003‑403, s. 15.)



§ 159-177. Power to require reports and approve budgets.

§ 159‑177.  Power to require reports and approve budgets.

When a refinancing plan has been put into effect pursuant to G.S. 159‑176, the Commission shall have authority to require any periodic reports on the unit's or municipality's financial affairs (in addition to those otherwise required by law) that the secretary deems necessary, and to approve or reject the unit's or municipality's annual budget ordinance. The governing board of the unit or municipality shall obtain the approval of the secretary before adopting the annual budget ordinance. If the Commission recommends modifications in the budget, the governing board shall be under an affirmative duty to make the modifications before adopting the budget ordinance. (1935, c. 124, ss. 3, 4; 1971, c. 780, s. 1; 1973, c. 494, ss. 41, 42.)



§ 159-178. Duration of Commission's powers.

§ 159‑178.  Duration of Commission's powers.

The power and authority granted to the Commission in this Article shall continue with respect to a defaulting unit of local government or municipality until the Commission is satisfied that the unit or municipality has performed or will perform the duties required of it in the refinancing plan, and until agreements made with the unit's or municipality's creditors have been performed in accordance with the plan. (1935, c. 124, s. 5; 1971, c. 780, s. 1; 1973, c. 494, s. 41; 1975, c. 19, s. 62.)



§§ 159-179 through 159-180. Reserved for future codification purposes.

§§ 159‑179 through 159‑180.  Reserved for future codification purposes.



§ 159-181. Enforcement of Chapter.

Article 11.

Enforcement of Chapter.

§ 159‑181.  Enforcement of Chapter.

(a)        If any finance officer, governing board member, or other officer or employee of any local government or public authority (as local government and public authority are defined in G.S. 159‑7(b)) shall approve any claim or bill knowing it to be fraudulent, erroneous, or otherwise invalid, or make any written statement, give any certificate, issue any report, or utter any other document required by this Chapter, knowing that any portion of it is false, or shall willfully fail or refuse to perform any duty imposed upon him by this Chapter, he is guilty of a Class 3 misdemeanor and upon conviction shall only be fined not more than one thousand dollars ($1,000) and forfeits his office, and shall be personally liable in a civil action for all damages suffered thereby by the unit or authority or the holders of any of its obligations.

(b)        If any person embezzles any funds belonging to any local government or public authority, or appropriates to his own use any personal property having a value of more than fifty dollars ($50.00) belonging to any local government or public authority, in addition to the crimes and punishment otherwise provided by law, upon conviction he forfeits his office or position and is forever thereafter barred from holding any office or place of trust or profit under the State of North Carolina or any political subdivisions thereof until the disability is removed in the manner provided for restoration of citizenship in Chapter 13 of the General Statutes.

(c)        The Local Government Commission shall have authority to impound the books and records of any unit of local government or public authority and assume full control of all its financial affairs (i) when the unit or authority defaults on any debt service payment or, in the opinion of the Commission, will default on a future debt service payment if the financial policies and practices of the unit or authority are not improved, or (ii) when the unit or authority persists, after notice and warning from the Commission, in willfully or negligently failing or refusing to comply with the provisions of this Chapter.  When the Commission takes action under this section, the Commission is vested with all of the powers of the governing board as to the levy of taxes, expenditure of money, adoption of budgets, and all other financial powers conferred upon the governing board by law.  This subsection (c) does not apply to contractual obligations undertaken by a unit of local government in a debt instrument issued pursuant to Chapter 159G of the General Statutes unless such debt instrument is secured by a pledge of the faith and credit of the unit of local government. (1971, c. 780, s. 1; 1973, c. 494, s. 43; 1987, c. 796, s. 5; 1993, c. 539, s. 1082; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 159-182. Offending officers and employees removed from office.

§ 159‑182.  Offending officers and employees removed from office.

If an officer or employee of a local government or public authority persists, after notice and warning from the Commission, in failing or refusing to comply with any provision of this Chapter, he forfeits his office or employment. The Commission may enter an order suspending the offender from further performance of his office or employment after first giving him notice and an opportunity to be heard in his own defense, pending the outcome of quo warranto proceedings. Upon suspending a local officer or employee under this section, the Commission shall report the circumstances to the Attorney General who shall initiate quo warranto proceedings against the officer or employee in the General Court of Justice. If an officer or employee persists in performing any official act in violation of an order of the Commission suspending him from performance of his duties, the Commission may apply to the General Court of Justice for a restraining order and injunction. (1931, c. 60, s. 45; 1971, c. 780, s. 1; 1973, c. 494, s. 44.)



§§ 159-183 through 159-187. Reserved for future codification purposes.

§§ 159‑183 through 159‑187.  Reserved for future codification purposes.



§ 159-188. Borrowing authority.

Article 12.

Borrowing by Development Authorities Created by General Assembly.

§ 159‑188.  Borrowing authority.

A development authority created as a body corporate and politic by an act of the General Assembly, and having as its purpose to stimulate, foster, coordinate, plan, improve and encourage economic development in order to relieve poverty, dependency, chronic unemployment, underemployment and to promote the improvement and development of the economy of a county of the State, and whose members are appointed by the board of commissioners of such county, shall have authority to borrow money from an agency or instrumentality of the United States government and to execute and deliver obligations for the repayment thereof and to encumber its property for the purpose of  securing any such obligation and to execute and deliver such mortgages, deeds of trust and other instruments as are necessary or proper for such purpose; provided, that such obligations shall be repayable only from the revenues of such authority.

Insofar as the provisions of this section are not consistent with the provisions of any other section or law, public or private, the provisions of this section shall be controlling. (1979, c. 512, ss. 1, 2.)



§§ 159-189 through 159-192: Reserved for future codification purposes. (2003-388, s. 4.)

§§ 159‑189 through 159‑192: Reserved for future codification purposes. (2003‑388, s. 4.)



§ 159-193. Definitions.

Article 13.

Interest Rate Swap Agreements for Governmental Units.

§ 159‑193.  Definitions.

The following definitions apply in this Article:

(1)        Governmental unit.  Any of the following:

a.         A unit of local government as defined in G.S. 159‑44.

b.         A municipality as defined in G.S. 159‑81.

c.         A joint agency as defined in G.S. 159B‑3.

d.         Any department, agency, board, commission, or authority of the State that is authorized by law to issue bonds.

e.         The State Treasurer in connection with the issuance, incurrence, carrying, or securing of obligations for or on behalf of the State pursuant to an act of the General Assembly.

(2)        Obligations.  Any of the following:

a.         Bonds, notes, bond anticipation notes, or other evidences of indebtedness issued by a governmental unit.

b.         Lease purchase or installment financing agreements entered into by a governmental unit.

(3)        Swap agreement.  Any of the following:

a.         An agreement, including terms and conditions incorporated by reference in the agreement, that is a rate swap agreement, basis swap, forward rate agreement, interest rate option, rate cap agreement, rate floor agreement, rate collar agreement, or other similar agreement, including any option to enter into or terminate any of the foregoing.

b.         Any combination of the agreements described in sub‑subdivision a. of this subdivision.

c.         A master agreement for any of the agreements described in sub‑subdivisions a. and b. of this subdivision, together with all supplements.

d.         One or more transactions entered into pursuant to a master agreement. (2003‑388, s. 4; 2005‑403, s. 4.)



§ 159-194. Swap agreements.

§ 159‑194.  Swap agreements.

(a)        Subject to the provisions of this Article, a governmental unit may from time to time purchase, enter into, modify, amend, or terminate one or more swap agreements that it determines are necessary or desirable in connection with the issuance, incurrence, carrying, or securing of obligations. This authorization also includes the authority to enter into modifications or reversals of a swap agreement previously entered into by the governmental unit and the authority to enter into a swap agreement that modifies the interest rate payment calculation method under a swap agreement previously entered into to another interest rate calculation method or that reverses, in whole or in part, the effect of a prior swap agreement on the governmental unit's interest rate cost or risk. A swap agreement entered into by a governmental unit may contain any provisions, including provisions regarding payments, term, termination payments, security, default, and remedies, and may be with any parties, that the governmental unit determines are necessary or desirable.

(b)        No governmental unit shall enter into a swap agreement pursuant to this Article other than for the primary purpose of managing interest rate risk on or interest rate costs of its obligations. A swap agreement may provide that the payments thereunder are based upon a fixed or variable interest rate calculation method. A governmental unit shall not engage in the business of acting as a dealer in swap agreements. A swap agreement may be entered into in connection with specific obligations of the governmental unit, which may consist of multiple series or issues of obligations as specified by the governmental unit. The swap agreement may be entered into at a time before, at the same time as, or after, the obligations are issued or incurred by the governmental unit. Each swap agreement may be entered for a notional amount up to, but not exceeding, the principal amount of the obligations with respect to which the swap agreement is entered. A swap agreement may have a term as long as, or less than, the term of the obligations with respect to which the swap agreement is entered.

(c)        In connection with entering into a swap agreement, a governmental unit may enter into credit enhancement agreements to secure the obligations of the governmental unit under the swap agreement, with any payment, security, default, remedy, and other terms and conditions that the governmental unit determines, including entering into binding agreements to deliver collateral, either at the time the swap agreement is entered into or at future times under conditions set forth in the swap agreement. (2003‑388, s. 4.)



§ 159-195. Nature of duties of a governmental unit under a swap agreement.

§ 159‑195.  Nature of duties of a governmental unit under a swap agreement.

The duty of a governmental unit to make the payments required and to perform the other duties of the governmental unit under a swap agreement shall constitute a continuing contractual obligation of the governmental unit, enforceable in accordance with applicable law for the enforcement of contractual obligations of that governmental unit. A governmental unit may limit its duties under a swap agreement to designated property or a designated source of revenues or receipts of the governmental unit, such as the revenues of a specified utility or other public service enterprise system of the governmental unit. If a governmental unit enters into a swap agreement in connection with obligations that are secured by a designated form of security, then, subject to the terms of the bond order or resolution, trust indenture or trust agreement, installment contract or lease purchase agreement, or similar instrument pursuant to which the obligations are issued or incurred, the governmental unit may pledge, mortgage, or grant a security interest in the revenues of the utility or other public service enterprise system, program, receipts, property, or similar arrangement securing the obligations to secure the payment and performance of its duties under the swap agreement. Any pledge of assets, revenues, or receipts to secure the duties of a governmental unit under a swap agreement shall become effective in the same manner and to the same extent as a pledge of those assets, revenues, or receipts to secure the obligations with respect to which the swap agreement is entered. (2003‑388, s. 4.)



§ 159-196. Approval by Commission.

§ 159‑196.  Approval by Commission.

(a)        Approval Required.  If either of the following conditions is met, a governmental unit shall not enter into a swap agreement unless the Commission first approves the governmental unit's entering into the swap agreement:

(1)        The unit is a unit of local government as defined in G.S. 159‑44, a municipality as defined in G.S. 159‑81, or a joint agency as defined in G.S. 159B‑3.

(2)        The sale, issuance, or incurrence of the obligations with respect to which the swap agreement is entered into is subject to the approval of the Commission.

(b)        Factors.  The Commission may consider all of the following factors in determining whether to approve the swap agreement:

(1)        The nature and amount of the outstanding debt of the governmental unit proposing to enter the swap agreement.

(2)        The governmental unit's debt management procedures and policies.

(3)        To the extent applicable, the governmental unit's compliance with the Local Government Budget and Fiscal Control Act.

(4)        Whether the governmental unit is in default in any of its debt service obligations.

(5)        The credit rating of the governmental unit.

(c)        Amendments.  If a swap agreement is subject to approval by the Commission pursuant to this section and is approved, then the governmental unit shall not enter into any amendment to the swap agreement that terminates or changes the time period covered by the swap agreement, changes the interest rate calculation method under the swap agreement, or changes the notional amounts covered by the swap agreement without the prior approval of the Secretary of the Commission.

(d)        Approval Not Required.  A swap agreement is not subject to approval by the Commission except as provided in this section. This section does not require the approval of the Commission of a swap agreement entered into by a private entity receiving the benefit of financing through the issuance of obligations by a governmental unit. (2003‑388, s. 4.)



§ 159-197. Additional method.

§ 159‑197.  Additional method.

This Article provides an additional and alternative method for the doing of the things authorized by it and is supplemental to powers conferred by other laws. This Article does not derogate any existing powers. (2003‑388, s. 4.)



§ 159-198. Severability.

§ 159‑198.  Severability.

If any provision of this Article or its application is held invalid, the invalidity does not affect other provisions or applications of this Article that can be given effect without the invalid provisions or application, and to this end the provisions of this Article are severable. (2003‑388, s. 4.)



§ 159-199. Validation of preexisting swap agreements.

§ 159‑199.  Validation of preexisting swap agreements.

All proceedings taken by the governing bodies of governmental units in connection with the authorization of swap agreements and all swap agreements entered into by governmental units before the effective date of this Article are ratified. (2003‑388, s. 4.)



§ 159-200. Liberal construction.

§ 159‑200.  Liberal construction.

This Article, being necessary for the prosperity and welfare of the State and its inhabitants, shall be liberally construed to effect its purposes. (2003‑388, s. 4.)



§§ 159-201 through 159-209: Reserved for future codification purposes.

§§ 159‑201 through 159‑209: Reserved for future codification purposes.



§ 159-210. Borrowing authority.

Article 14.

Borrowing by Airport Authorities.

§ 159‑210.  Borrowing authority.

Whenever an airport authority is authorized by general or local act to erect and construct improvements and facilities and to lease these improvements and facilities, the authority may borrow money for use in making and paying for these improvements and facilities, secured by and on the credit only of the lease agreements in respect to these improvements and facilities, and to pledge and assign the leases and lease agreements as security for the authorized loans. The airport authority's power to borrow money under this section is subject to the approval of the Commission. To the extent this section conflicts with any local act, then this section shall control. (2005‑342, s. 4.)






Chapter 159A - Pollution Abatement and Industrial Facilities Financing Act.

§§ 159A-1 through 159A-25. Unconstitutional.

Chapter 159A.

Pollution Abatement and Industrial Facilities Financing Act.

§§ 159A‑1 through 159A‑25.  Unconstitutional.






Chapter 159B - Joint Municipal Electric Power and Energy Act

§ 159B-1. Short title.

Chapter 159B.

Joint Municipal Electric Power and Energy Act

Article 1.

Short Title, Legislative Findings and Definitions.

§ 159B‑1.  Short title.

This Chapter may be cited as the "Joint Municipal Electric Power and Energy Act." (1975, c. 186, s. 1.)



§ 159B-2. Legislative findings and purposes.

§ 159B‑2.  Legislative findings and purposes.

The General Assembly hereby finds and determines that:

A critical situation exists with respect to the present and future supply of electric power and energy in the State of North Carolina;

The public utilities operating in the State have sustained greatly increased capital and operating costs;

Such public utilities have found it necessary to postpone or curtail construction of planned generation and transmission facilities serving the consumers of electricity in the State, increasing the ultimate cost of such facilities to the public utilities, and that such postponements and curtailments will have an adverse effect on the provision of adequate and reliable electric service in the State;

The above conditions have occurred despite substantial increases in electric rates;

In the absence of further material increases in electric rates, additional postponements and curtailments in the construction of additional generation and transmission facilities may occur, thereby impairing those utilities' ability to continue to provide an adequate and reliable source of electric power and energy in the State;

Seventy‑two municipalities in the State have for many years owned and operated systems for the distribution of electric power and energy to customers in their respective service areas and are empowered severally to engage in the generation and transmission of electric power and energy;

Such municipalities owning electric distribution systems have an obligation to provide their inhabitants and customers an adequate, reliable and economical source of electric power and energy in the future;

In order to achieve the economies and efficiencies made possible by the proper planning, financing, sizing and location of facilities for the generation and transmission of electric power and energy which are not practical for any municipality acting alone, and to insure an adequate, reliable and economical supply of electric power and energy to the people of the State, it is desirable for the State of North Carolina to authorize municipal electric systems to jointly plan, finance, develop, own and operate electric generation and transmission facilities appropriate to their needs in order to provide for their present and future power requirements for all uses without supplanting or displacing the service at retail of other electric suppliers operating in the State; and

The joint planning, financing, development, ownership and operation of electric generation and transmission facilities by municipalities which own electric distribution systems and the issuance of revenue bonds for such purposes as provided in this Chapter is for a public use and for public and municipal purposes and is a means of achieving economies, adequacy and reliability in the generation of electric power and energy and in the meeting of future needs of the State and its inhabitants.

In addition to the authority granted municipalities to jointly plan, finance, develop, own and operate electric generation and transmission facilities by Article 2 of this Chapter and the other powers granted in said Article 2, and in addition and supplemental to powers otherwise conferred on municipalities by the laws of this State for interlocal cooperation, it is desirable for the State of North Carolina to authorize municipalities and joint agencies to form joint municipal assistance agencies which shall be empowered to provide aid and assistance to municipalities in the construction, ownership, maintenance, expansion and operation of their electric systems, and to empower joint agencies authorized herein to provide aid and assistance to municipalities or joint municipal assistance agencies in the development and implementation of integrated resource planning, including, but not limited to, the evaluation of resources, generating facilities, alternative energy resources, conservation and load management programs, transmission and distribution facilities, and purchase power options, and in the development, construction and operation of supply‑side and demand‑side resources, in addition to exercising such other powers as hereinafter provided to joint municipal assistance agencies and joint agencies. In order to provide maximum economies and efficiencies to municipalities and the consuming public in the generation and transmission of electric power and energy contemplated by Article 2 of this Chapter, it is also desirable that the joint municipal assistance agencies authorized herein be empowered to act as provided in Article 3 of this Chapter and that such agency or agencies be empowered to act for and on behalf of any one or more municipalities or joint agencies, as requested, with respect to the construction, ownership, maintenance, expansion and operation of their electric systems; and that the joint agencies authorized herein be empowered to act as provided in Article 2 of this Chapter and that such joint agencies be empowered to act for and on behalf of any one or more municipalities or joint municipal assistance agencies, in each case as requested, with respect to the integrated resource planning and development, construction, and operation of supply‑side and demand‑side options described above. (1975, c. 186, s. 1; 1983, c. 609, s. 2; 1991 (Reg. Sess., 1992), c. 888, s. 1; 1995, c. 412, s. 1.)



§ 159B-3. Definitions.

§ 159B‑3.  Definitions.

The following terms whenever used or referred to in this Chapter shall have the following respective meanings unless a different meaning clearly appears from the context:

(1)        "Bonds" shall mean revenue bonds, notes and other evidences of indebtedness of a joint agency or municipality issued under the provisions of this Chapter and shall include refunding bonds.

(2)        "Cost" or "cost of a project" shall mean, but shall not be limited to, the cost of acquisition, construction, reconstruction, improvement, enlargement, betterment or extension of any project, including the cost of studies, plans, specifications, surveys, and estimates of costs and revenues relating thereto; the cost of land, land rights, rights‑of‑way and easements, water rights, fees, permits, approvals, licenses, certificates, franchises, and the preparation of applications for and securing the same; administrative, legal, engineering and inspection expenses; financing fees, expenses and costs; working capital; initial fuel costs; interest on the bonds during the period of construction and for such reasonable period thereafter as may be determined by the issuing municipality or joint agency (provided that a period of three years shall be deemed to be reasonable for bonds issued to finance a generating unit expected to be operated to supply base load); establishment of reserves; and all other expenditures of the issuing municipality or joint agency incidental, necessary or convenient to the acquisition, construction, reconstruction, improvement, enlargement, betterment or extension of any project and the placing of the same in operation. The term shall also mean the capital cost of fuel for any project.

(2a)      "Electric system" shall mean any electric power generation, transmission or distribution system.

(3)        "Governing board" shall mean the legislative body, council, board of commissioners, board of trustees, or other body charged by law with governing the municipality, joint agency, or joint municipal assistance agency, including any executive committee created pursuant to G.S. 159B‑10.

(4)        "Joint agency" shall mean a public body and body corporate and politic organized in accordance with the provisions of Article 2 of this Chapter.

(4a)      "Joint municipal assistance agency" shall mean a public body and body corporate and politic organized in accordance with the provisions of Article 3 of this Chapter.

(5)        "Municipality" shall mean a city, town or other unit of municipal government created under the laws of the State, or any board, agency, or commission thereof, owning a system or facilities for the generation, transmission or distribution of electric power and energy for public and private uses.

(6)        "Project" shall mean any system or facilities for the generation, transmission and transformation, or any of them, of electric power and energy by any means whatsoever including, but not limited to, any one or more electric generating units situated at a particular site, or any interest in the foregoing, whether an undivided interest as a tenant in common or otherwise. Project does not mean an administrative office building or office or facilities related to the administrative office building or office.

(7)        "State" shall mean the State of North Carolina. (1975, c. 186, s. 1; 1977, c. 708, s. 2; 1983, c. 609, ss. 3‑6; 1985, c. 266, s. 1; 1989, c. 329; 1991, c. 513, s. 1; 1995, c. 412, s. 2.)



§ 159B-4. Authority of municipalities to jointly cooperate.

Article 2.

Joint Agencies; Municipalities.

§ 159B‑4.  Authority of municipalities to jointly cooperate.

In addition and supplemental to the powers otherwise conferred on municipalities by the laws of the State, and in order to accomplish the purposes of this Chapter and to obtain a supply of electric power and energy for the present and future needs of its inhabitants and customers, a municipality may jointly or severally plan, finance, develop, construct, reconstruct, acquire, improve, enlarge, better, own, operate and maintain a project situated within or without the State with one or more other municipalities or joint agencies created pursuant to this Chapter or, in the case of projects for the generation and transmission of electric power and energy, jointly with any persons, firms, associations or corporations, public or private, engaged in the generation, transmission or distribution of electric power and energy for resale within this State or any state contiguous to the State, and may make such plans and enter into such contracts in connection therewith, not inconsistent with the provisions of this Chapter, as are necessary or appropriate.

Prior to acquiring any generation project the governing board shall determine the needs of the municipality for power and energy based upon engineering studies and reports, and shall not acquire a project in excess of that amount of capacity and the energy associated therewith required to provide for its projected needs for power and energy from and after the date the project is estimated to be placed in normal continuous operation and for such reasonable period of time thereafter as shall be determined by the governing board and approved by the North Carolina Utilities Commission in a proceeding instituted pursuant to G.S. 159B‑24. In determining the future power requirements of a municipality, there shall be taken into account the following:

(1)        The economies and efficiencies to be achieved in constructing on a large scale facilities for the generation of electric power and energy;

(2)        The municipality's needs for reserve and peaking capacity and to meet obligations under pooling and reserve sharing agreements reasonably related to its needs for power and energy to which it is or may become a party;

(3)        The estimated useful life of such project;

(4)        The estimated time necessary for the planning, development, acquisition or construction of such project and the length of time required in advance to obtain, acquire or construct additional power supply; and

(5)        The reliability and availability of existing or alternative power supply sources and the cost of such existing or alternative power supply sources.

A determination by such governing board approved by the North Carolina Utilities Commission based upon appropriate findings of the foregoing matters shall be conclusive as to the quantity of the interest which a municipality may acquire in a generation project unless a party to the proceeding aggrieved by the determination of said Commission shall file notice of appeal pursuant to Article 5 of Chapter 62 of the General Statutes of North Carolina.

Nothing herein contained shall prevent a municipality or municipalities from undertaking studies to determine whether there is a need for a project or whether such project is feasible. (1975, c. 186, s. 1; 1977, c. 385, s. 2; 1983, c. 574, s. 1; 1995, c. 412, s. 3.)



§ 159B-5. Joint ownership of a project; provisions of the contract or agreement with respect thereto.

§ 159B‑5.  Joint ownership of a project; provisions of the contract or agreement with respect thereto.

Each municipality shall own a project in proportion to the amount of the money furnished or the value of property or other consideration supplied by it for the planning, development, acquisition or construction thereof, and shall be entitled to a percentage share of the output and capacity therefrom equal to such ownership proportion in such project.

Each municipality shall be severally liable for its own acts and not jointly or severally liable for the acts, omissions or obligations of others, and no money or property or other consideration supplied by any municipality shall be credited or otherwise applied to the account of any other municipality, nor shall the share of any municipality in a project be charged directly or indirectly with any debt or obligation of any other municipality or be subject to any lien as a result thereof. The acquisition of a project shall include, but shall not be limited to, the purchase or lease of an existing, completed project and the purchase of a project under construction. A municipality participating in the joint or several planning, financing, construction, reconstruction, acquisition, improvement, enlargement, betterment, ownership, operation or maintenance of any project under this Chapter may furnish money derived solely from the proceeds of bonds or from the ownership and operation of its electric system, or both, and provide property, both real and personal, services and other considerations.

Any contracts entered into by municipalities with respect to ownership in a project shall contain such terms, conditions and provisions, not inconsistent with the provisions hereof, as the governing boards of the municipalities shall deem to be in the interests of the municipalities. Any such contracts shall be ratified by resolution of the governing board of each municipality spread upon  its minutes. Any such contracts shall include, but shall not be limited to, the following:

(1)        The purpose or purposes of the contract;

(2)        The duration of the contract;

(3)        The manner of appointing or employing the personnel necessary in connection with the project;

(4)        The method of financing the project, including the apportionment of costs and revenues;

(5)        Provisions specifying the ownership interests of the parties in real property used or useful in connection with the project, and the procedures for the disposition of such property when the contract expires, is terminated or when the project, for any reason, is abandoned, decommissioned or dismantled;

(6)        Provisions relating to alienation and prohibiting partition of a municipality's interest in a project, which provisions shall not be subject to any provision of law restricting covenants against alienation or partition;

(7)        Provisions for the construction of a project, which may include the determination that one participating municipality or any person, firm or corporation may construct the project as agent for all the parties;

(8)        Provisions for the operation and maintenance of a project, which may include the determination that one participating municipality or any person, firm or corporation may operate and maintain the project as agent for all the parties;

(9)        Provisions for the creation of a committee of representatives of the participating municipalities with such powers of supervision of the construction and operation of the project as the contract, not inconsistent with the provisions of this Chapter, may provide;

(10)      Provisions that if one or more of the municipalities shall default in the performance or discharge of its or their obligations with respect to the project, the other party or parties may assume, pro rata or otherwise, the obligations of such defaulting party or parties and may succeed to such rights and interests of the defaulting party or parties in the project as may be agreed upon in the contract;

(11)      Methods for amending the contract;

(12)      Methods for terminating the contract; and

(13)      Any other necessary or proper matter.

For the purpose of paying its respective share of the cost of a project or projects, a municipality may issue its bonds as provided in this Chapter, and, notwithstanding the provisions of any other law to the contrary, may secure the payment of the principal of, premium, if any, and interest on such bonds by a lien and charge on all, or any portion of, the revenue derived or to be derived from the ownership and operation of its system or facilities for the generation, transmission, or distribution of electric power or energy or its interests in any project or projects, or a combination of such revenues. Provided that all bonds issued under the provisions of this Chapter shall be authorized and issued by the governing board of a city, town, or other unit of municipal government created under the laws of the State.

In connection with any project undertaken pursuant to this Chapter, a municipality shall have all of the rights and powers granted to a joint agency by subdivisions (12) and (13) of G.S. 159B‑11.

Notwithstanding the provisions of any other law to the contrary, any contracts with respect to the sale or purchase of capacity, output, power or energy from a project may extend for a period not exceeding 50 years from the date a project is estimated to be placed in normal continuous operation; and the execution and effectiveness thereof shall not be subject to any authorizations or approvals by the State or any agency, commission or instrumentality or political subdivision thereof except as in this Chapter specifically required and provided. (1975, c. 186, s. 1; 1983, c. 574, ss. 2‑2.6.)



§ 159B-5.1. Joint ownership with other public or private entities engaged in generation, transmission or distribution of electric power for resale.

§ 159B‑5.1.  Joint ownership with other public or private entities engaged in generation, transmission or distribution of electric power for resale.

Municipalities and joint agencies may jointly or severally own, operate and maintain projects with any person, firm, association or corporation, public or private, engaged in the generation, transmission or distribution of electric power and energy for resale within this State or any state contiguous to this State. Any municipality or joint agency shall have for such purposes all powers conferred upon them by the provisions of this Chapter including the power to issue revenue bonds pursuant to the provisions of this Chapter to finance its share of the cost of any such project. The definitions and all other terms and provisions of this Chapter shall be construed so as to include such undivided ownership interest in order to fully effectuate the power and authority conferred by the foregoing provisions of this section. (1977, c. 708, s. 3.)



§ 159B-6. Sale of capacity and output by a municipality.

§ 159B‑6.  Sale of capacity and output by a municipality.

Capacity or output derived by a municipality from its ownership share of a project not then required by such municipality for its own use and for the use of its consumers may be sold or exchanged by such municipality, for such consideration and for such period and upon such other terms and conditions as may be determined by the parties, to any municipality owning electric distribution facilities in this State, to any electric membership corporation or public utility authorized to do business in this State, or to any state, federal or municipal agency which owns electric generation, transmission or distribution facilities. Provided, however, that the foregoing limitations shall not apply to the temporary sale of excess capacity and energy without the State in cases of emergency or when required to fulfill obligations under any pooling or reserve‑sharing agreements reasonably related to its needs for power and energy. Provided further, however, that sales of excess capacity or output of a project to electric membership corporations, public utilities, and other persons the interest on whose securities and other obligations is not exempt from taxation by the federal government shall not be made in such amounts, for such periods of time, and under such terms and conditions as will cause the interest on bonds issued to finance the cost of a project to become taxable by the federal government. (1975, c. 186, s. 1.)



§ 159B-7. Licenses, permits, certificates and approvals.

§ 159B‑7.  Licenses, permits, certificates and approvals.

Municipalities proposing to jointly plan, finance, develop, own and operate a project are hereby authorized, either jointly or separately, to apply to the appropriate agencies of the State, the United States, or any state thereof, and to any other proper agency for such licenses, permits, certificates or approvals as may be necessary, and to construct, maintain and operate projects in accordance with such licenses, permits, certificates or approvals and  to obtain, hold and use such licenses, permits, certificates and approvals in the same manner as any other operating unit of any other person. (1975, c. 186, s. 1.)



§ 159B-8: Repealed by Session Laws 1995, c. 412, s. 4.

§ 159B‑8: Repealed by Session Laws 1995, c.  412, s. 4.



§ 159B-9. Creation of a joint agency; board of commissioners.

§ 159B‑9.  Creation of a joint agency; board of commissioners.

(a)        The governing boards of two or more municipalities may by resolution or ordinance determine that it is in the best interests of the municipalities in accomplishing the purposes of this Chapter to create a joint agency as prescribed herein for the purpose of undertaking the planning, financing, development, acquisition, construction, reconstruction, improvement, enlargement, betterment, operation and maintenance of a project or projects as an alternative or supplemental method of obtaining the benefits and assuming the responsibilities of ownership in a project.

In determining whether or not creation of a joint agency for such purpose is in the best interests of the municipalities, the governing boards shall take into consideration, but shall not be limited to, the following:

(1)        Whether or not a separate entity may be able to finance the cost of projects in a more efficient and economical manner;

(2)        Whether or not better financial market acceptance may result if one entity is responsible for issuing all of the bonds required for a project or projects in a timely and orderly manner and with a uniform credit rating instead of multiple entities issuing separate issues of bonds;

(3)        Whether or not savings and other advantages may be obtained by providing a separate entity responsible for the acquisition, construction, ownership and operation of a project or projects; and

(4)        Whether or not the existence of such a separate entity will foster the continuation of joint planning and undertaking of projects, and the resulting economies and efficiencies to be derived from such joint planning and undertaking.

If each governing board shall determine that it is in the best interest of the municipality to create a joint agency to provide power and energy to the municipality as provided in this Chapter, each shall adopt a resolution or ordinance so finding (which need not prescribe in detail the basis for the determination), and which shall set forth the names of the municipalities which are proposed to be initial members of the joint agency. The governing board of the municipality shall thereupon by ordinance or resolution appoint one commissioner of the joint agency who may, at the discretion of the governing board, be an officer or employee of the municipality.

Any two or more commissioners so named may file with the Secretary of State an application signed by them setting forth (i) the names of all the proposed member municipalities; (ii) the name and official residence of each of the commissioners so far as known to them; (iii) a certified copy of the appointment evidencing their right to office; (iv) a statement that each governing board of each respective municipality appointing a commissioner has made the aforesaid determination; (v) the desire that a joint agency be organized as a public body and a body corporate and politic under this Chapter; and (vi) the name which is proposed for the joint agency.

The application shall be subscribed and sworn to by such commissioners before an officer or officers authorized by the laws of the State to administer and certify oaths.

The Secretary of State shall examine the application and, if he finds that the name proposed for the joint agency is not identical with that of any other corporation of this State or of any agency or instrumentality thereof, or so nearly similar as to lead to confusion and uncertainty, he shall receive and file it and shall record it in an appropriate book of record in his office.

When the application has been made, filed and recorded as herein provided, the joint agency shall constitute a public body and a body corporate and politic under the name proposed in the application. The Secretary of State shall make and issue to the commissioners executing the application a certificate of incorporation pursuant to this Chapter under the seal of the State, and shall record the same with the application. The certificate shall set forth the names of the member municipalities.

In any suit, action or proceeding involving the validity or enforcement of, or relating to, any contract of the joint agency, the joint agency, in the absence of establishing fraud in the premises, shall be conclusively deemed to have been established in accordance with the provisions of this Chapter upon proof of the issuance of the aforesaid certificate by the Secretary of State. A copy of such certificate, duly certified by the Secretary of State, shall be admissible in evidence in any such suit, action or proceeding, and shall be conclusive proof of the filing and contents thereof.

Notice of the issuance of such certificate shall be given to all of the proposed member municipalities by the Secretary of State. If a commissioner of any such municipality has not signed the application to the Secretary of State and such municipality does not notify the Secretary of State of the appointment of a commissioner within 40 days after receipt of such notice, such municipality shall be deemed to have elected not to be a member of the joint agency. As soon as practicable after the expiration of such 40‑day period, the Secretary of State shall issue a new certificate of incorporation, if necessary, setting forth the names of those municipalities which have elected to become members of the joint agency. The failure of any proposed member to become a member shall not affect the validity of the corporate existence of the joint agency.

(b)        After the creation of a joint agency, any other municipality may become a member thereof upon application to such joint agency after the adoption of a resolution or ordinance by the governing board of the municipality setting forth the determination and finding prescribed in paragraph (a) of this G.S. 159B‑9, and authorizing said municipality to participate, and with the unanimous consent of the members of the joint agency evidenced by the resolutions of their respective governing bodies. Any municipality may withdraw from a joint agency, provided, however, that all contractual rights acquired and obligations incurred while a municipality was a member shall remain in full force and effect.

(c)        The powers of a joint agency shall be exercised by or under the authority of, and the business and affairs of a joint agency shall be managed under the direction of, its board of commissioners. However, all or a portion of those powers and the management of all or any part of the business and affairs of a joint agency may be exercised by an executive committee created pursuant to G.S. 159B‑10. The board of commissioners shall consist of commissioners appointed by the respective governing boards of the municipalities which are members of the joint agency. Each commissioner shall have not less than one vote and may have in addition thereto such additional votes as the governing boards of a majority of the municipalities which are members of the agency shall determine. Each commissioner shall serve at the pleasure of the governing board by which the commissioner was appointed. Each appointed commissioner before entering upon his duties shall take and subscribe to an oath before some person authorized by law to administer oaths to execute the duties of his office faithfully and impartially, and a record of each such oath shall be filed with the governing board of the appointing municipality and spread upon its minutes. The governing board of each of the municipalities may appoint up to two alternate commissioners to act in lieu of its appointed commissioner when the appointed commissioner is unable for any reason to attend meetings of the board of commissioners or any committee thereof, and the governing board shall designate them as first or second alternate commissioner. Each alternate commissioner shall serve at the pleasure of the governing body by which that commissioner was appointed and shall take, subscribe to and file an oath in the same manner as prescribed for regularly appointed commissioners. Such alternate commissioner when acting in lieu of the regularly appointed commissioner shall be deemed to be the commissioner of such municipality, and shall have the rights, powers and authority of the regularly appointed commissioner, including any committee function of said commissioner, other than such commissioner's position as an officer pursuant to paragraph (d) of this G.S. 159B‑9. A certificate entered into the minutes of the board of commissioners of a joint agency by the clerk or other custodian of the minutes and records of the governing body of a municipality, appointing commissioners and alternate commissioners and reciting their appointments, shall constitute conclusive evidence of their appointment. The offices of commissioner, alternate commissioner, or officer of a joint agency are hereby declared to be offices which may be held by the holders of any office, place of trust or profit in addition to and concurrently with those offices permitted by G.S. 128‑1.1 and other offices permitted by other General Statute.

(d)        The board of commissioners of the joint agency shall annually elect one of the commissioners as chairman, another as vice‑chairman, and another person or persons, who may but need not be commissioners, as treasurer, secretary, and, if desired, assistant secretary and assistant treasurer. The office of treasurer or assistant treasurer may be held by the secretary or assistant secretary. The board of commissioners may also appoint such additional officers as it deems necessary. The secretary or any assistant secretary of the joint agency shall keep a record of the proceedings of the joint agency, and the secretary shall be the custodian of all records, books, documents and papers filed with the joint agency, the minute book or journal of the joint agency and its official seal. Either the secretary or the assistant secretary of the joint agency may cause copies to be made of all minutes and other records and documents of the joint agency and may give certificates under the official seal of the joint agency to the effect that such copies are true copies, and all persons dealing with the joint agency may rely upon such certificates.

(e)        A majority of the commissioners of a joint agency then in office shall constitute a quorum. A vacancy in the board of commissioners of the joint agency shall not impair the right of a quorum to exercise all the rights and perform all the duties of the joint agency. Any action taken by the joint agency under the provisions of this Chapter may be authorized by resolution at any regular or special meeting, and each such resolution may take effect immediately and need not be published or posted. A majority of the votes which the commissioners present are entitled to cast shall be necessary and sufficient to take any action or to pass any resolution, provided that such commissioners present are entitled to cast a majority of the votes of all commissioners of the board.

(f)         No commissioner of a joint agency shall receive any compensation for the performance of his duties hereunder, provided, however, that each commissioner may be paid his necessary expenses incurred while engaged in the performance of such duties. (1975, c. 186, s. 1; 1977, c. 385, ss. 3, 4; 1979, c. 102; 1983, c. 574, s. 3; 1985, c. 243, s. 1; 1995, c. 412, s. 5.)



§ 159B-10. Executive committee, composition; powers and duties; terms.

§ 159B‑10.  Executive committee, composition; powers and duties; terms.

(a)        The board of commissioners of a joint agency may create an executive committee by resolution. The board may provide for the composition and terms of office of, and the method of filling vacancies on, the executive committee. The executive committee may include representatives of the joint agency, representatives of any other joint agency, and any other persons. The executive committee of a joint agency may simultaneously act as the executive committee of any other joint agency or agencies, or joint municipal assistance agency or agencies, if so provided by all such entities, and also may simultaneously act as the sole governing board of any joint municipal assistance agency created by two or more joint agencies pursuant to G.S. 159B‑45 if so provided by all such joint agencies. An executive committee acting as the sole governing board of a joint municipal assistance agency shall not be subject to the limitations on the powers and authority of executive committees set forth in subsection (b) of this section.

(b)        Except as limited by resolution of the board of commissioners creating an executive committee and except as otherwise provided in this subsection, an executive committee shall have and shall exercise all of the powers and authority of the board of commissioners creating the executive committee. However, the executive committee shall not have the power or authority to (i) amend any resolution of the board of commissioners of the joint agency relating to the creation of the executive committee or providing for its powers or authority; or (ii) adopt or amend a budget. Any rate for a joint agency adopted by an executive committee may be rejected, within 30 days following the adoption of the rate, by a vote of two‑thirds in number of the commissioners representing the joint agency members affected by the rate. In the event that any rate is rejected in this manner, the executive committee shall, within 10 days following the action on the part of the commissioners, adopt a second rate for that joint agency, which may be the same rate as previously adopted. This second rate may be rejected, within 10 days following the adoption of the rate, by a vote of two‑thirds in number of the commissioners representing the joint agency members affected by the rate. If a second rate adopted by the executive committee is rejected in this manner, the board of commissioners of the affected joint agency shall, acting by weighted vote, adopt a rate for the joint agency which is sufficient at least to comply with the requirements of G.S. 159B‑17(b). No such rate adopted by the executive committee shall become effective so long as it is subject to rejection by commissioners of a joint agency as provided for in this subsection. However, if the executive committee determines that the establishment of a rate is required within 50 days to enable a joint agency to satisfy the requirements of G.S. 159B‑17(b), the rate adopted by the executive committee shall be effective until changed by the executive committee or board of commissioners in accordance with this subsection.

(c)        Each member of the executive committee shall have one vote and shall serve at the pleasure of the governing board by which the member was appointed. Before performing duties as a member, each member shall take and subscribe to an oath before some person authorized by law to administer oaths to execute the duties of the office faithfully and impartially, and a record of each oath shall be filed with the governing board appointing the member and spread upon its minutes. The office of a member of an executive committee may be held by the holders of any office, place of trust or profit in addition to and concurrently with those offices permitted by G.S. 128‑1.1 and other offices permitted by law.

(d)        The executive committee shall annually elect from its membership a chair and vice‑chair, and shall elect another person or persons, who need not be members, to serve as secretary and, if desired, assistant secretary. The secretary or any assistant secretary of the executive committee shall keep a record of the proceedings of the executive committee, and the secretary shall be the custodian of all records, books, documents, and papers filed with the executive committee, as well as the minute book or journal of the executive committee. Either the secretary or the assistant secretary of the executive committee may cause copies to be made of all minutes and other records and documents of the executive committee and may give certificates of the executive committee to the effect that the copies are true copies, and all persons dealing with the executive committee may rely upon those certificates.

(e)        A majority of the members of an executive committee then serving shall constitute a quorum. A vacancy on the executive committee shall not impair the right of a quorum to exercise all the rights and perform all the duties of the executive committee. Any action taken by the executive committee under the provisions of this Chapter may be authorized by resolution at any regular or special meeting, and each such resolution may take effect immediately and need not be published or posted. A vote of the majority of the members present shall be necessary and sufficient to take any action or to pass any resolution, provided that those members present are entitled to cast a majority of the votes of all members of the executive committee.

(f)         Members of the executive committee, and of any subcommittee created by the executive committee, may receive compensation and be paid expenses for the performance of their duties as determined by the board or boards of commissioners creating that executive committee. However, for any member of an executive committee who is an employee of a municipality, a payment in lieu of any compensation shall be made to the municipality for distribution to the executive committee member in the manner and amount, if any, it deems appropriate. An executive committee for more than one entity may be referred to as a board of directors of any or each of those entities. (1975, c. 186, s. 1; 1977, c. 385, s. 5; 1995, c. 412, s. 6.)



§ 159B-11. General powers of joint agencies; prerequisites to undertaking projects.

§ 159B‑11.  General powers of joint agencies; prerequisites to undertaking projects.

Each joint agency shall have all of the rights and powers necessary or convenient to carry out and effectuate the purposes and provisions of this Chapter, including, but without limiting the generality of the foregoing, the rights and powers:

(1)        To adopt bylaws for the regulation of the affairs and the conduct of its business, and to prescribe rules, regulations and policies in connection with the performance of its functions and duties;

(2)        To adopt an official seal and alter the same at pleasure;

(3)        To acquire and maintain an administrative office building or office at such place or places as it may determine, which building or office may be used or owned alone or together with any other joint agency or agencies, joint municipal assistance agency, municipalities, corporations, associations or persons under such terms and provisions for sharing costs and otherwise as may be determined;

(4)        To sue and be sued in its own name, and to plead and be impleaded;

(5)        To receive, administer and comply with the conditions and requirements respecting any gift, grant or donation of any property or money;

(6)        To acquire by purchase, lease, gift, or otherwise, or to obtain options for the acquisition of, any property, real or personal, improved or unimproved, including an interest in land less than the fee thereof;

(7)        To sell, lease, exchange, transfer or otherwise dispose of, or to grant options for any such purposes with respect to, any real or personal property or interest therein;

(8)        To pledge, assign, mortgage or otherwise grant a security interest in any real or personal property or interest therein, including the right and power to pledge, assign or otherwise grant a security interest in any money, rents, charges or other revenues and any proceeds derived by the joint agency from the sales of property, insurance or condemnation awards;

(9)        To issue bonds of the joint agency for the purpose of providing funds for any of its corporate purposes;

(10)      To study, plan, finance, construct, reconstruct, acquire, improve, enlarge, extend, better, own, operate and maintain one or more projects, either individually or jointly with one or more municipalities in this State or any state contiguous to this State owning electric distribution facilities or with any political subdivisions, agencies or instrumentalities of any state contiguous to this State or with other joint agencies created pursuant to this Chapter, and to pay all or any part of the costs thereof from the proceeds of bonds of the joint agency or from any other available funds of the joint agency; no provisions of law with respect to the acquisition, construction, or operation of property by other public bodies shall be applicable to any project as defined in this Chapter and as authorized by this subdivision unless the General Assembly shall specifically so state;

(11)      To authorize the construction, operation or maintenance of any project or projects by any person, firm, association, or corporation, public or private;

(12)      To acquire by private negotiated purchase or lease or otherwise an existing project, a project under construction, or other property, either individually or jointly, with one or more municipalities or joint agencies in this State or any state contiguous to this State owning electric distribution facilities or with any political subdivisions, agencies or instrumentalities of any state contiguous to this State or with other joint agencies created pursuant to this Chapter; to acquire by private negotiated purchase or lease or otherwise any facilities for the development, production, manufacture, procurement, handling, storage, fabrication, enrichment, processing or reprocessing of fuel of any kind or any facility or rights with respect to the supply of water, and to enter into agreements by private negotiation or otherwise, for a period not exceeding fifty (50) years, for the development, production, manufacture, procurement, handling, storage, fabrication, enrichment, processing or reprocessing of fuel of any kind or any facility or rights with respect to the supply of water; no provisions of law with respect to the acquisition, construction or operation of property by other public bodies shall be applicable to any agency created pursuant to this Chapter unless the legislature shall specifically so state;

(13)      To dispose of by private negotiated sale or lease, or otherwise, an existing project or a project under construction, or to dispose of by private negotiated sale or lease, or otherwise any facilities for the development, production, manufacture, procurement, handling, storage, fabrication, enrichment, processing or reprocessing of fuel of any kind or any facility or rights with respect to the supply of water; no provisions of law with respect to the disposition of property by other public bodies shall be applicable to an agency created pursuant to this Chapter unless the legislature shall specifically so state;

(14)      To fix, charge and collect rents, rates, fees and charges for electric power or energy and other services, facilities and commodities sold, furnished or supplied through any project or activity permitted in this Chapter;

(15)      To generate, produce, transmit, deliver, exchange, purchase, sell for resale only, electric power or energy, and to enter into contracts for any or all such purposes;

(16)      To negotiate and enter into contracts for the purchase, sale for resale only, exchange, interchange, wheeling, pooling, transmission or use of electric power and energy with any person, firm, association, or corporation, public or private;

(17)      To make and execute contracts and other instruments necessary or convenient in the exercise of the powers and functions of the joint agency under this Chapter, including contracts with persons, firms, associations, or corporations, public or private;

(18)      To apply to the appropriate agencies of the State, the United States or any state thereof, and to any other proper agency, for such permits, licenses, certificates or approvals as may be necessary, and to construct, maintain and operate projects and undertake other activities permitted in this Chapter in accordance with such licenses, permits, certificates or approvals, and to obtain, hold and use such licenses, permits, certificates and approvals in the same manner as any other person or operating unit of any other person;

(19)      To employ engineers, architects, attorneys, real estate counselors, appraisers, financial advisors and such other consultants and employees as may be required in the judgment of the joint agency and to fix and pay their compensation from funds available to the joint agency therefor and to select and retain subject to approval of the Local Government Commission the financial consultants, underwriters and bond attorneys to be associated with the issuance of any bonds and to pay for services rendered by underwriters, financial consultants or bond attorneys out of the proceeds of any such issue with regard to which the services were performed;

(19a)    To purchase power and energy, and services and facilities relating to the utilization of power and energy, from any source on behalf of its members and other customers and to furnish, sell, lease, exchange, transfer, or otherwise dispose of, or to grant options for any such purposes with respect to the same, to its members and other customers in such amounts, with such characteristics, for such periods of time and under such terms and conditions as the governing board of the joint agency shall determine;

(19b)    To provide aid and assistance to municipalities, and to act for or on behalf of any municipality, in any activity related to the development and implementation of integrated resource planning, including, but not limited to, the evaluation of resources, generating facilities, alternative energy resources, conservation and load management programs, transmission and distribution facilities, and purchased power options, and related to the development, construction and operation of supply‑side and demand‑side resources, and to do such other acts and things as provided in Article 3 of this Chapter as if the joint agency were a joint municipal assistance agency, and to carry out the powers granted in this Chapter in relation thereto; to provide aid and assistance to any joint municipal assistance agency in the exercise of its respective powers and functions; and

(20)      To do all acts and things necessary, convenient or desirable to carry out the purposes, and to exercise the powers granted to the joint agency in this Chapter.

No joint agency shall undertake any project required to be financed, in whole or in part, with the proceeds of bonds without the approval of a majority of its members. Before undertaking any project, a joint agency shall, based upon engineering studies and reports, determine that such project is required to provide for the projected needs for power and energy of its members from and after the date the project is estimated to be placed in normal and continuous operation and for a reasonable period of time thereafter. Prior to or simultaneously with granting a certificate of public convenience and necessity for any such generation project the North Carolina Utilities Commission, in a proceeding instituted pursuant to G.S. 159B‑24 of this Chapter, shall approve such determination. In determining the future power requirements of the members of a joint agency, there shall be taken into account the following:

(1)        The economies and efficiencies to be achieved in constructing on a large scale facilities for the generation of electric power and energy;

(2)        Needs of the joint agency for reserve and peaking capacity and to meet obligations under pooling and reserve‑sharing agreements reasonably related to its needs for power and energy to which the joint agency is or may become a party;

(3)        The estimated useful life of such project;

(4)        The estimated time necessary for the planning, development, acquisition, or construction of such project and the length of time required in advance to obtain, acquire or construct additional power supply for the members of the joint agency;

(5)        The reliability and availability of existing alternative power supply sources and the cost of such existing alternative power supply sources.

A determination by the joint agency approved by the North Carolina Utilities Commission based upon appropriate findings of the foregoing matters shall be conclusive as to the appropriateness of a project to provide the needs of the members of a joint agency for power and energy unless a party to the proceeding aggrieved by the determination of said Commission shall file notice of appeal pursuant to Article 5 of Chapter 62 of the General Statutes of North Carolina.

Nothing herein contained shall prevent a joint agency from undertaking studies to determine whether there is a need for a project or whether such project is feasible. (1975, c. 186, s. 1; 1977, c. 385, ss. 6‑10; 1983, c. 574, ss. 4, 4.1; 1985, c. 212, s. 1; c. 723, s. 3; 1991 (Reg. Sess., 1992), c. 888, s. 2; 1993, c. 182, s. 1; 1995, c. 412, s. 7.)



§ 159B-12. Sale of capacity and output by a joint agency; other contracts with a joint agency.

§ 159B‑12.  Sale of capacity and output by a joint agency; other contracts with a joint agency.

Any municipality which is a member of the joint agency may contract to buy from the joint agency power and energy for its present or future requirements, including the capacity and output of one or more specified projects. As the creation of a joint agency is an alternative method whereby a municipality may obtain the benefits and assume the responsibilities of ownership in a project, any such contract may provide that the municipality so contracting shall be obligated to make the payments required by the contract whether or not a project is completed, operable or operating and notwithstanding the suspension, interruption, interference, reduction or curtailment of the output of a project or the power and energy contracted for, and that such payments under the contract shall not be subject to any reduction, whether by offset or otherwise, and shall not be conditioned upon the performance or nonperformance of the joint agency or any other member of the joint agency under the contract or any other instrument. Any contract with respect to the sale or purchase of capacity or output of a project entered into between a joint agency and its member municipalities may also provide that if one or more of such municipalities shall default in the payment of its or their obligations with respect to the purchase of said capacity or output, then in that event the remaining member municipalities which are purchasing capacity and output under the contract shall be required to accept and pay for and shall be entitled proportionately to and may use or otherwise dispose of the capacity or output which was to be purchased by the defaulting municipality. Notwithstanding the provisions of any other law to the contrary, any such contract with respect to the sale or purchase of capacity, output, power, or energy from a project may extend for a period not exceeding 50 years from the date a project is estimated to be placed in normal continuous operation.

Any municipality may contract with a joint agency, or may contract indirectly with a joint agency through a joint municipal assistance agency, to implement the provisions of G.S. 159B‑11(19a) and (19b). Notwithstanding the provisions of any law to the contrary, including, but not limited to, the provisions of G.S. 159B‑44(13), any contract between a joint agency and a municipality or a joint municipal assistance agency (or between a municipality and a joint municipal assistance agency) to implement the provisions of G.S. 159B‑11(19b) may extend for a period not exceeding 30 years; provided, that any such contract in respect of a capital project to be used by or for the benefit of a municipality shall be subject to the prior approval of the Local Government Commission of North Carolina. In reviewing any such contract for approval, said Local Government Commission shall consider the municipality's debt management procedures and policies, whether the municipality is in default with respect to its debt service obligations and such other matters as said Local Government Commission may believe to have a bearing on whether the contract should be approved.

Notwithstanding the provisions of any law to the contrary, the execution and effectiveness of any contracts authorized by this section shall not be subject to any authorizations or approvals by the State or any agency, commission or instrumentality or political subdivision thereof except as in this Chapter specifically required and provided.

Payments by a municipality under any contract authorized by this section shall be made solely from the revenues derived from the ownership and operation of the electric system of said municipality and any obligation under such contract shall not constitute a legal or equitable pledge, charge, lien, or encumbrance upon any property of the municipality or upon any of its income, receipts, or revenues, except the revenues of its electric system, and neither the faith and credit nor the taxing power of the municipality are, or may be, pledged for the payment of any obligation under any such contract. A municipality or joint agency, pursuant to an agreement with a municipality, shall be obligated to fix, charge and collect rents, rates, fees and charges for electric power and energy and other services, activities permitted in this Chapter, facilities and commodities sold, furnished or supplied through the electric system of the municipality sufficient to provide revenues adequate to meet its obligations under any such contract and to pay any and all other amounts payable from or constituting a charge and lien upon such revenues, including amounts sufficient to pay the principal of and interest on general obligation bonds heretofore or hereafter issued by the municipality for purposes related to its electric system.

Payments by any joint municipal assistance agency to any joint agency under any contract or contracts authorized by this section, shall be made solely from the sources specified in such contract or contracts and no other, and any obligation under such contract shall not constitute a legal or equitable pledge, charge, lien, or encumbrance upon any property of the joint municipal assistance agency or upon any of its income, receipts, or revenues, or upon any property of any municipality with which the joint agency or joint municipal assistance agency contracts or upon any of such municipality's income, receipts, or revenues in each case except such sources so specified. A joint municipal assistance agency shall be obligated to fix, charge and collect rents, rates, fees, and charges for providing aid and assistance sufficient to provide revenues adequate to meet its obligations under such contract.

Any municipality which is a member of a joint agency may furnish the joint agency with money derived solely from the ownership and operation of its electric system or facilities and provide the joint agency with personnel, equipment and property, both real and personal. Any municipality may also provide any services to a joint agency.

Any member of a joint agency may contract for, advance or contribute funds derived solely from the ownership and operation of its electric system or facilities to a joint agency as may be agreed upon by the joint agency and the member, and the joint agency shall repay such advances or contributions from proceeds of bonds, from operating revenues or from any other funds of the joint agency, together with interest thereon as may be agreed upon by the member and the joint agency. (1975, c. 186, s. 1; 1983, c. 574, s. 5; 1991 (Reg. Sess., 1992), c. 888, s. 3; 1995, c. 412, s. 8.)



§ 159B-13. Sale of excess capacity and output by a joint agency.

§ 159B‑13.  Sale of excess capacity and output by a joint agency.

A joint agency may sell or exchange the excess capacity or output of a project not then required by any of its members, for such consideration and for such period and upon such other terms and conditions as may be determined by the parties, to any person, firm, association, or corporation, public or private. (1975, c. 186, s. 1; 1977, c. 385, s. 11; 1995, c. 412, s. 9.)



§ 159B-14. Bonds of a joint agency.

§ 159B‑14.  Bonds of a joint agency.

A joint agency may issue bonds for the purpose of paying the cost of a project and secure both the principal of and interest on the bonds by a pledge of part or all of the revenues derived or to be derived from all or any of its projects, and any additions and betterments thereto or extensions thereof, or from the sale of power and energy and services and facilities related to the utilization of power and energy, or from other activities or facilities permitted in this Chapter, or from contributions or advances from its members. A joint agency may issue bonds that are not for the purpose of paying the cost of a project and secure the bonds solely by a pledge of revenues, solely by a security interest in real or personal property, or by both a pledge of revenues and a security interest in real or personal property. Bonds of a joint agency shall be authorized by a resolution adopted by its governing board and spread upon its minutes. (1975, c. 186, s. 1; 1983, c. 574, s. 6; 1991, c. 513, s. 2; 1995, c. 412, s. 10.)



§ 159B-15. Issuance of bonds.

§ 159B‑15.  Issuance of bonds.

(a)        Each municipality and joint agency is hereby authorized to issue at one time or from time to time its bonds for the purpose of paying all or any part of the cost of any of the purposes herein authorized. The principal of, premium, if any, and the interest on bonds issued to pay the cost of a project shall be payable solely from revenues. Bonds that are not issued to pay the cost of a project shall be payable from revenues, from property pledged as security for the bonds, or from both.

The bonds of each issue shall bear interest at such rate or rates as may be determined or provided for by the Local Government Commission of North Carolina with the approval of the issuer. The bonds of each issue shall be dated and shall mature in such amounts and at such time or times, not exceeding 50 years from their respective date or dates, as may be determined by the governing board of the issuer, and may be made redeemable before maturity at such price or prices and under such terms and conditions as may be fixed by the governing board of the issuer prior to the issuance of the bonds. The governing board of the issuer shall determine the form and the manner of execution of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the State. In case any officer whose signature or a facsimile of whose signature shall appear on any bonds or coupons shall cease to be such officer before the delivery of such bond, such signature or such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. The governing board of the issuer may also provide for the authentication of the bonds by a trustee or fiscal agent appointed by the issuer, or by an authenticating agent of any such trustee or fiscal agent. The bonds may be issued in coupon or in fully registered form, or both, as the governing board of the issuer may determine, and provisions may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest, and for the interchange of registered and coupon bonds. At the election of a joint agency, any bonds issued and sold in accordance with the provisions of this Chapter may be purchased or otherwise acquired by the joint agency and held by it in lieu of cancellation, and subsequently resold.

(a1)      Notwithstanding anything in this Chapter to the contrary, the Local Government Commission of North Carolina and the issuer (i) may authorize officers or employees of either or both thereof to fix principal amounts, maturity dates, interest rates or methods of fixing interest rates, interest payment dates, denominations, redemption rights of the issuer or holder, places of payment of principal and interest, and purchase prices of any bonds, to sell and deliver any bonds in whole or in part at one time or from time to time, and to fix other matters and procedures necessary to complete the transactions authorized, all subject to such limitations as may be prescribed by the Local Government Commission with the approval of the issuer, (ii) may approve insurance contracts, agreements for lines of credit, letters of credit, commitments to purchase bonds and any other transactions to provide security to assure, timely payment of bonds, (iii) may employ one or more persons or firms to assist in the sale of the bonds and appoint one or more banks, trust companies or any dealer in bonds, within or without the State, as depository for safekeeping and as agent for the delivery and payment of the bonds, and (iv) may provide for the payment of fees and expenses in connection with the foregoing either from the proceeds of the bonds or from other available funds.

(b)        The proceeds of the bonds of each issue shall be used solely for the purposes for which such bonds have been issued, and shall be disbursed in such manner and under such restrictions, if any, as the governing board of the issuer may provide in the resolution authorizing the issuance of such bonds or in any trust agreement securing the same. The municipality or joint agency may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The municipality or joint agency may also provide for the replacement of any bonds which shall have become mutilated or shall have been destroyed or lost.

(c)        Bonds may be issued under the provisions of this Chapter without obtaining, except as otherwise expressly provided in G.S. 159B‑24 of this Chapter, the consent of the State or of any political subdivision, or of any agency, commission or instrumentality of either thereof, and without any other approvals, proceedings or the happening of any conditions or things other than those approvals, proceedings, conditions or things which are specifically required by this Chapter and the provisions of the resolution authorizing the issuance of such bonds or the trust agreement securing the same. (1975, c. 186, s. 1; 1983, c. 574, ss. 7, 7.1; 1985, c. 266, ss. 2, 3; 1991, c. 513, s. 3; 1995, c. 412, s. 11.)



§ 159B-16. Resolution or trust agreement.

§ 159B‑16.  Resolution or trust agreement.

In the discretion of the governing board of the issuer, any bonds issued under the provisions of this Chapter may be secured by a trust agreement by and between the issuer and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the State. Such trust agreement or the resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders and of the trustee as may be reasonable and proper and not in violation of law, and may restrict the individual right of action by bondholders. The trust agreement or the resolution providing for the issuance of such bonds may contain covenants including, but not limited to, the following:

(1)        The pledge of all or any part of the revenues derived or to be derived from the project or projects to be financed by the bonds, or from the sale or other disposition of power and energy and services and facilities related to the utilization of power and energy, or from other services or activities permitted in this Chapter, or from contributions and advances from members of a joint agency, or from the electric system or other facilities of a municipality or a joint agency.

(2)        The rents, rates, fees and charges to be established, maintained, and collected, and the use and disposal of revenues, gifts, grants and funds received or to be received by the municipality or joint agency.

(3)        The setting aside of reserves and the investment, regulation and disposition thereof.

(4)        The custody, collection, securing, investment, and payment of any moneys held for the payment of bonds.

(5)        Limitations or restrictions on the purposes to which the proceeds of sale of bonds then or thereafter to be issued may be applied.

(6)        Limitations or restrictions on the issuance of additional bonds; the terms upon which additional bonds may be issued and secured; or the refunding of outstanding or other bonds.

(7)        The procedure, if any, by which the terms of any contract with bondholders may be amended, the percentage of bonds the bondholders of which must consent thereto, and the manner in which such consent may be given.

(8)        Events of default and the rights and liabilities arising thereupon, the terms and conditions upon which bonds issued under this Chapter shall become or may be declared due before maturity, and the terms and conditions upon which such declaration and its consequences may be waived.

(9)        The preparation and maintenance of a budget.

(10)      The retention or employment of consulting engineers, independent auditors, and other technical consultants.

(11)      Limitations on or the prohibition of free service to any person, firm or corporation, public or private.

(12)      The acquisition and disposal of property, provided that no project or part thereof shall be mortgaged by such trust agreement or resolution.

(13)      Provisions for insurance and for accounting reports and the inspection and audit thereof.

(14)      The continuing operation and maintenance of the project or other facilities.

(15)      For bonds that are not issued to pay the cost of a project, the pledge, assignment, mortgage, or grant of a security interest in any real or personal property or interest in real or personal property, including the pledge, assignment, or grant of a security interest in money, rents, charges, or other revenues or proceeds derived by the joint agency from the sale of property, from insurance, or from a condemnation award. In the event of default on a bond secured by a pledge, assignment, mortgage, or grant of a security interest, the rights of the bond holders and the liabilities arising from the default shall be limited, except to the extent provided in a pledge of revenues, to the specific property or interest in property pledged, assigned, or mortgaged or in which a security interest was granted to secure the bonds, and no claim for any deficiency shall be made nor any deficiency judgment entered as a result of the pledge, assignment, mortgage, or grant of a security interest in the property or the interest in property. (1975, c. 186, s. 1; 1983, c. 574, s. 8; 1991, c. 513, ss. 4, 5; 1995, c. 412, s. 12.)



§ 159B-17. Revenues.

§ 159B‑17.  Revenues.

(a)        A municipality is hereby authorized to fix, charge and collect rents, rates, fees and charges for electric power and energy and other services, facilities and commodities sold, furnished or supplied through the facilities of its electric system or its interest in any joint project. For so long as any bonds of a municipality are outstanding and unpaid, the rents, rates, fees and charges shall be so fixed as to provide revenues sufficient to pay all costs of and charges and expenses in connection with the proper operation and maintenance of its electric system, and its interest in any joint project, and all necessary repairs, replacements or renewals thereof, to pay when due the principal of, premium, if any, and interest on all bonds and other evidences of indebtedness payable from said revenues, to create and maintain reserves as may be required by any resolution or trust agreement authorizing and securing bonds, to pay when due the principal of, premium, if any, and interest on all general obligation bonds heretofore or hereafter issued to finance additions, improvements and betterments to its electric system, and to pay any and all amounts which the municipality may be obligated to pay from said revenues by law or contract.

(b)        A joint agency is hereby authorized to fix, charge, and collect rents, rates, fees and charges for electric power and energy and other services, facilities and commodities sold, furnished or supplied through the facilities of its projects or otherwise as authorized by this Chapter. For so long as any bonds of a joint agency are outstanding and unpaid, the rents, rates, fees and charges shall be so fixed as to provide revenues sufficient to pay all costs of and charges and expenses in connection with the proper operation and maintenance of its projects, and all necessary repairs, replacements or renewals thereof, to pay when due the principal of, premium, if any, and interest on all bonds and other evidences of indebtedness payable from said revenues, to create and maintain reserves as may be required by any resolution or trust agreement authorizing and securing bonds, and to pay any and all amounts which the joint agency may be obligated to pay from said revenues by law or contract.

(c)        Any pledge of revenues, securities or other moneys made by a municipality, joint agency or joint municipal assistance agency pursuant to this Chapter shall be valid and binding from the date the pledge is made. The revenues, securities, and other moneys so pledged and then held or thereafter received by the municipality, joint agency or joint municipal assistance agency or any fiduciary shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the municipality, joint agency or joint municipal assistance agency without regard to whether such parties have notice thereof. The resolution or trust agreement or any financing statement, continuation statement or other instrument by which a pledge of revenues, securities or other moneys is created need not be filed or recorded in any manner. (1975, c. 186, s. 1; 1983, c. 574, s. 9; 1985, c. 212, s. 2; 1991 (Reg. Sess., 1992), c. 888, s. 4; 1995, c. 412, s. 13.)



§ 159B-18. Trust funds; investment authority.

§ 159B‑18.  Trust funds; investment authority.

(a)        Notwithstanding any other provisions of law to the contrary, all moneys received pursuant to the authority of this Chapter, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this Chapter. The resolution authorizing the bonds of any issue or the trust agreement securing such bonds may provide that any of such moneys may be temporarily invested and reinvested pending the disbursements thereof in such securities and other investments as shall be provided in such resolution or trust agreement, and shall provide that any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall hold and apply the same for the purposes hereof, subject to such regulation as this Chapter and such resolution or trust agreement may provide.

(b)        Any moneys received pursuant to the authority of this Chapter and any other moneys available to a joint agency for investment may be invested:

(1)        As provided in subsection (a) of this section;

(2)        As provided in G.S. 159‑30, except that:

a.         A joint agency may also invest, in addition to the obligations enumerated in G.S. 159‑30(c)(2), in bonds, debentures, notes, participation certificates, or other evidences of indebtedness issued, or the principal of and the interest on which are unconditionally guaranteed, whether directly or indirectly, by any agency or instrumentality of, or corporation wholly owned by, the United States of America.

b.         For purposes of G.S. 159‑30(c)(12), a joint agency may also enter into repurchase agreements with respect to, in addition to the obligations enumerated in G.S. 159‑30(c)(12):

1.         Obligations of the Federal Financing Bank, the Federal Farm Credit Bank, the Bank for Cooperatives, the Federal Intermediate Credit Bank, the Federal Land Banks, the Federal Home Loan Banks, the Federal Home Loan Mortgage Corporation, Fannie Mae, the Government National Mortgage Association, the Federal Housing Administration, the Farmers Home Administration, and the United States Postal Service;

2.         Bonds, debentures, notes, participation certificates, or other evidences of indebtedness issued, or the principal of and the interest on which are unconditionally guaranteed, whether directly or indirectly, by any agency or instrumentality of, or corporation wholly owned by, the United States of America;

3.         Mortgage‑backed pass‑through securities guaranteed by the Government National Mortgage Association, the Federal Home Loan Mortgage Corporation, or Fannie Mae;

4.         Direct or indirect obligations which are collateralized by or represent beneficial ownership interests in mortgage‑backed pass‑through securities guaranteed by the Government National Mortgage Association, the Federal Home Loan Mortgage Corporation, Fannie Mae; and

5.         Direct or indirect obligations, trust certificates, or other similar instruments which are both: (i) guaranteed by the Government National Mortgage Association, the Federal Home Loan Mortgage Corporation, or Fannie Mae; (ii) collateralized by or represent beneficial ownership interests in mortgage‑backed pass‑through securities which are guaranteed by the Government National Mortgage Association, the Federal Home Loan Mortgage Corporation, or Fannie Mae; including, but not limited to, Real Estate Mortgage Investment Conduit Certificates; and (iii) for purposes of the second proviso of G.S. 159‑30(c)(12)a., the financial institution serving either as trustee or as fiscal agent for a joint agency holding the obligations subject to the repurchase agreement may also be the provider of the repurchase agreement if the obligations that are subject to the repurchase agreement are held in trust by the trustee or fiscal agent for the benefit of the joint agency;

(3)        In mortgage‑backed pass‑through securities guaranteed by the Government National Mortgage Association, the Federal Home Loan Mortgage Corporation, or Fannie Mae;

(4)        In direct or indirect obligations which are collateralized by or represent beneficial ownership interests in mortgage‑backed pass‑through securities guaranteed by the Government National Mortgage Association, the Federal Home Loan Mortgage Corporation, or Fannie Mae; and

(5)        In direct or indirect obligations, trust certificates, or other similar instruments which are (i) guaranteed by the Government National Mortgage Association, the Federal Home Loan Mortgage Corporation, or Fannie Mae, and (ii) collateralized by or represent beneficial ownership interests in mortgage‑backed pass‑through securities which are guaranteed by the Government National Mortgage Association, the Federal Home Loan Mortgage Corporation, or Fannie Mae, including, but not limited to, Real Estate Mortgage Investment Conduit Certificates. (1975, c. 186, s. 1; 1991 (Reg. Sess., 1992), c. 888, s. 5; 1993, c. 445, s. 1; 1995, c. 412, s. 14; 2001‑487, s. 14(n).)



§ 159B-19. Remedies.

§ 159B‑19.  Remedies.

Any holder of bonds issued under the provisions of this Chapter or any of the coupons appertaining thereto, and the trustee under any trust agreements, except to the extent the rights herein given may be restricted by such trust agreement or the resolution authorizing the issuance of such bonds, may, either at law or in equity, by suit, action, mandamus or other proceeding, protect and enforce any and all rights under the laws of the State or granted hereunder, or, to the extent permitted by law, under such trust agreement or resolution authorizing the issuance of such bonds or under any agreement or other contract executed by the municipality or joint agency pursuant to this Chapter, and may enforce and compel the performance of all duties required by this Chapter or by such trust agreement or resolution to be performed by any joint agency or municipality or by any officer thereof, including the fixing, charging and collecting of rents, rates, fees and charges. (1975, c. 186, s. 1.)



§ 159B-20. Status of bonds under Uniform Commercial Code.

§ 159B‑20.  Status of bonds under Uniform Commercial Code.

Whether or not the bonds and interest coupons appertaining thereto are of such form and character as to be investment securities under Article 8 of the Uniform Commercial Code as enacted in this State, all bonds and interest coupons appertaining thereto issued under this Chapter are hereby made investment securities within the meaning of and for all the purposes of Article 8 of the Uniform Commercial Code as enacted in this State, subject only to the provisions of the bonds pertaining to registration. (1975, c. 186, s.  1.)



§ 159B-21. Bonds eligible for investment.

§ 159B‑21.  Bonds eligible for investment.

Bonds issued by a municipality or joint agency under the provisions of this Chapter are hereby made securities in which all public officers and agencies of the State and all political subdivisions, all insurance companies, banking associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. Such bonds are hereby made securities which may properly and legally be deposited with and received by any officer or agency of the State or any political subdivision for any purpose for which the deposit of bonds or obligations of the State or any political subdivision is now or may hereafter be authorized by law. (1975, c. 186, s. 1.)



§ 159B-22. Agreement of the State.

§ 159B‑22.  Agreement of the State.

The State does hereby covenant and agree with the holders of any bonds that so long as any bonds of a municipality or joint agency are outstanding and unpaid the State will not limit or alter the rights vested in such municipality or joint agency to acquire, construct, reconstruct, improve, enlarge, better, extend, own, operate and maintain its electric system or any project or interest therein, as the case may be, or to establish, maintain, revise, charge, and collect the rents, rates, fees and charges referred to in this Chapter and to fulfill the terms of any agreements made with the holders of the bonds or in any way impair the rights and remedies of the bondholders, until the bonds, together with interest thereon, interest on any unpaid installment of interest, and all costs and expenses in connection with any action or proceedings by or on behalf of the bondholders, are fully paid, met and discharged. (1975, c. 186, s. 1.)



§ 159B-23. Limited liability.

§ 159B‑23.  Limited liability.

(a)        Bonds shall be special obligations of the municipality or joint agency issuing them. The principal of, premium, if any, and interest on the bonds shall not be payable from the general funds of the municipality or joint agency.  Bonds issued to pay the cost of a project and, except as provided in this subsection, bonds that are not issued to pay the cost of a project shall not constitute a legal or equitable pledge, charge, lien, or encumbrance upon any of the municipality's or joint agency's property or upon any of its income, receipts, or revenues, except the funds pledged under the resolution authorizing the bonds or the trust agreement securing the bonds. Bonds that are not issued to pay the cost of a project and that are secured by a pledge, assignment, mortgage, or grant of a security interest in property shall constitute an encumbrance on the municipality's or joint agency's property as provided in the resolution authorizing the bonds or the trust agreement securing the bonds.

(b)        Neither the faith and credit nor the taxing power of a municipality or of the State are, or may be, pledged for the payment of the principal of or interest on bonds, and no holder of bonds shall have the right to compel the exercise of the taxing power by the State or a municipality.  No holder of bonds issued to pay the cost of a project shall have the right to compel the forfeiture of any of the municipality's or joint agency's property in connection with any default on the bonds.  A holder of bonds that are not issued to pay the cost of a project and that are secured by a pledge, assignment, mortgage, or grant of a security interest in property may compel the forfeiture of the property to the extent allowed in the resolution authorizing the bonds or the trust agreement securing the bonds.

(c)        Every bond issued to pay the cost of a project shall recite in substance that the principal of and interest on the bond is payable solely from the revenues pledged to its payment and that the municipality or joint agency is not obligated to pay the principal or interest except from these revenues. A bond that is not issued to pay the cost of a project shall recite in substance that the principal of and interest on the bond is payable and secured as provided in the resolution authorizing the bond or the trust agreement securing the bond. (1975, c. 186, s. 1; 1991, c. 513, s. 6.)



§ 159B-24. Approval and sale of bonds.

§ 159B‑24.  Approval and sale of bonds.

Prior to the acquisition or the commencement of construction of any project consisting of a system or facilities for the generation of power and energy which is to be financed by the issuance of bonds under the provisions of this Chapter, the participating municipalities or joint agency, as the case may be, shall first obtain a certificate of public convenience and necessity and, in the same proceeding, the approval required by G.S. 159B‑4 hereof, in the case of the participating municipalities, or the approval required by G.S. 159B‑11 hereof, in the case of a joint agency, from the North Carolina Utilities Commission under such rules, regulations and procedures as the Commission may prescribe.

No municipality or joint agency shall issue any bonds pursuant to this Chapter unless and until, and only to the extent that, the issuance of such bonds is approved by the Local Government Commission. A participating municipality or joint agency shall file with the secretary of the Local Government Commission an application for Commission approval of the issuance of the bonds upon such form as the said Commission may prescribe, which form shall provide for the submission of such information as the secretary may require concerning the proposed bond issue, the details thereof and the security therefor. Before he accepts the application, the secretary may require the governing board or its representatives to attend a preliminary conference at which time the secretary and his deputies may informally discuss the details of the proposed issue and the security therefor.

After an application in proper form has been filed, and after a preliminary conference if one is required, the secretary shall notify the municipality or joint agency in writing that the application has been filed and accepted for submission to the Commission. The secretary's statement shall be conclusive evidence that the municipality or joint agency, as the case may be, has complied with the requirements of this section with respect to the filing of an application for approval by the said Local Government Commission.

In determining whether a proposed bond issue shall be approved, the Commission may consider:

(1)        The municipality's or joint agency's debt management procedures and policies.

(2)        Whether the municipality or joint agency is in default with respect to any of its debt service obligations.

(3)        Whether, based upon feasibility reports submitted to it, the probable revenues of the project to be financed or the revenues of the municipality's electric system, as the case may be, will be sufficient to service the proposed bonds.

The Commission may inquire into and give consideration to any other matters that it may believe to have a bearing on whether the issue should be approved except matters which are expressly required by the provisions of this Chapter to be determined by the North Carolina Utilities Commission.

The Commission shall approve the application if, upon the information and evidence it receives, it finds and determines:

(1)        That, based upon engineering studies and feasibility reports submitted to it, the principal amount of the proposed bonds will be adequate and not excessive for the proposed purpose of the issue.

(2)        That the municipality's or joint agency's debt management procedures and policies are good, or that reasonable assurances have been given that its debt will henceforth be managed in strict compliance with law.

(3)        That the requirements of this Chapter with respect to the issuance of the bonds and the details thereof and security therefor have been, or will be, satisfied.

(4)        That the issuance of the proposed bonds will effectuate the purposes and policies of this Chapter.

After considering an application, the Local Government Commission shall enter its order either approving or denying the application. An order approving an issue shall not be regarded as an approval of the legality of the bonds in any respect.

If the Commission enters an order denying the application, the proceedings under this section shall be at an end.

At any time after the Commission approves an application for the issuance of bonds, the governing board of the issuer may adopt a bond resolution or enter into a trust agreement in accordance with the provisions of this Chapter, and may thereafter at one time, or from time to time, issue the bonds as provided herein.

Upon the filing with the Local Government Commission of a resolution of the issuer requesting that its bonds be sold, such bonds may be sold in such manner, either at public or private sale, and for such price as the Local Government Commission shall determine to be for the best interest of the issuer and effectuate best the purposes of this Chapter, provided that such sale shall be approved by the issuer.

Except as herein expressly provided, bonds may be issued and sold under the provisions of this Chapter without obtaining the approval or consent of any other department, division, commission, board, bureau or agency of the State, and without any other proceeding or the happening of any other condition or thing than those proceedings, conditions or things which are specifically required by this Chapter. (1975, c. 186, s. 1; 1995, c. 412, s. 15.)



§ 159B-25. Refunding bonds.

§ 159B‑25.  Refunding bonds.

(a)        A municipality or joint agency is hereby authorized to provide by resolution for the issuance of refunding bonds of the municipality or joint agency for the purpose of refunding any bonds then outstanding which shall have been issued under the provisions of this Chapter, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds.

(b)        In addition to any refunding bonds that may be issued pursuant to subsection (a), a municipality or joint agency is hereby authorized to provide by resolution for the issuance of refunding bonds for the purpose of providing for the payment of any interest accrued or to accrue on any bonds which shall have been issued by the joint agency under the provisions of this Chapter; provided, however, that the refunding bonds are issued on or prior to June 30, 1992, and the latest maturity of the refunding bonds issued for a project is no later than the latest maturity of any other bonds issued by the municipality or joint agency, as the case may be, then outstanding for the same project; and provided further that the Local Government Commission shall conduct an evidentiary hearing and upon the evidence presented find and determine that:

(1)        The municipality's or the joint agency's debt will be managed in strict compliance with law;

(2)        The requirements of this Chapter with respect to the issuance of its bonds and the details thereof and security therefor have been and will be satisfied;

(3)        The estimated revenues of the project or the revenues of the municipality's electric system, as the case may be, will be sufficient to service all bonds to be outstanding after the issuance of the refunding bonds;

(4)        The application of the proceeds of the refunding bonds will result in the deferral of recovery in rates of a portion of the capital costs of the project for a reasonable period of time;

(5)        All capital costs of the project will be recovered over a period ending, and all bonds issued for the project will mature, no later than the end of the then estimated useful economic life of the project;

(6)        The issuance of the bonds is in the best interest of the municipality's or joint agency's electricity customers; and

(7)        The bond rating of the State and its several political subdivisions and agencies allowed to issue bonds should not be adversely affected.

(c)        The issuance of such bonds, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties and obligations of the municipality or joint agency in respect to the same shall be governed by the provisions of this Chapter which relate to the issuance of bonds, insofar as such provisions may be appropriate thereto. (1975, c. 186, s. 1; 1989, c. 735, s. 2; 1995, c. 412, s. 16.)



§ 159B-26. Tax exemption.

§ 159B‑26.  Tax exemption.

Bonds shall at all times be free from taxation by the State or any political subdivision or any of their agencies, excepting inheritance or gift taxes, income taxes on the gain from the transfer of the bonds, and franchise taxes. The interest on the bonds is not subject to taxation as income. (1975, c. 186, s. 1; 1995, c. 46, s. 18.)



§ 159B-27. Taxes; payments in lieu of taxes.

§ 159B‑27.  Taxes; payments in lieu of taxes.

(a)        A project jointly owned by municipalities or owned by a joint agency shall be exempt from property taxes; provided, however, that each municipality possessing an ownership share of a project, and a joint agency owning a project, shall, in lieu of property taxes, pay to any governmental body authorized to levy property taxes the amount which would be assessed as taxes on real and personal property of a project if such project were otherwise subject to valuation and assessment by the Department of Revenue. Such payments in lieu of taxes shall be due and shall bear interest if unpaid, as in the cases of taxes on other property. Payments in lieu of taxes made hereunder shall be treated in the same manner as taxes for purposes of all procedural and substantive provisions of law. Any administrative building and associated land shall be deemed a project for purposes of this paragraph.

(b)        Each municipality having an ownership share in a project shall pay to the State in lieu of an annual franchise or privilege tax an amount equal to three and twenty‑two hundredths percent (3.22%) of that percentage of all moneys expended by said municipality on account of its ownership share, including payment of principal and interest on bonds issued to finance such ownership share, which is equal to the percentage of such city or town's total entitlement that is used or sold by it to any person, firm or corporation exempted by law from the payment of the tax on gross receipts pursuant to G.S. 105‑116.

(c)        In lieu of an annual franchise or privilege tax, each joint agency shall pay to the State an amount equal to three and twenty‑two hundredths percent (3.22%) of the gross receipts from sales of electric power or energy, less receipts from sales of electric power or energy to a vendee subject to tax under G.S. 105‑116.

(d)        The State shall distribute to cities and towns which receive electric power and energy from their ownership share of a project or to which electric power and energy is sold by a joint agency an amount equal to a tax of three and nine hundredths percent (3.09%) of all moneys expended by a municipality on account of its ownership share of a project, including payment of principal and interest on bonds issued to finance such ownership share, or an amount equal to a tax of three and nine hundredths percent (3.09%) of the gross receipts from all sales of electric power and energy to such city or town by a joint agency, as the case may be. The General Assembly finds that the revenue distributed under this section is local revenue, not a State expenditure, for the purpose of Section 5(3) of Article III of the North Carolina Constitution. Therefore, the Governor may not reduce or withhold the distribution.

(e)        The reporting, payment and collection procedures contained in G.S. 105‑116 shall apply to the levy herein made.

(f)         Except as herein expressly provided with respect to jointly owned projects or projects owned by a joint agency, no other property of a municipality used or useful in the generation, transmission and distribution of electric power and energy shall be subject to payments in lieu of taxes. (1973, c. 476, s. 193; 1975, c. 186, s. 1; 1977, c. 385, s. 12; 1981, c. 487; 1983, c. 574, s. 10; 1983 (Reg. Sess., 1984), c. 1097, s. 11; 1995, c. 412, s. 17; 2002‑120, s. 6.)



§ 159B-28. Personnel.

§ 159B‑28.  Personnel.

Personnel employed or appointed by a municipality to work on a joint project or for a joint agency shall have the same authority, rights, privileges and immunities (including coverage under the workers' compensation laws) which the officers, agents and employees of the appointing municipality enjoy within the territory of that municipality, whether within or without the territory of the appointing municipality, when they are acting within the scope of their authority or in the course of their employment.

Personnel employed or appointed directly by a joint agency or by a nonprofit operating agency of the participating municipalities or of the joint agency, shall be qualified for participation in the North Carolina Local Government Employees Retirement System with the same rights, privileges, obligations and responsibilities as they would have if they were employees of a municipality. (1975, c. 186, s. 1; 1991, c. 636, s. 3.)



§ 159B-29. Dissolution of joint agencies.

§ 159B‑29.  Dissolution of joint agencies.

Whenever the governing board of a joint agency and the governing boards of its member municipalities shall by resolution or ordinance determine that the purposes for which the joint agency was formed have been substantially fulfilled and that all bonds theretofore issued and all other obligations theretofore incurred by the joint agency have been fully paid or satisfied, the governing board of the joint agency may by resolution declare the joint agency to be dissolved. On the effective date of such resolution declaring the joint agency to be dissolved, the title to all funds and other property owned by the joint agency at the time of such dissolution shall vest in the member municipalities of the joint agency as provided in this Chapter and the bylaws of the joint agency. Notice of such dissolution shall be filed with the Secretary of State. (1975, c. 186, s. 1; 1995, c. 412, s. 18.)



§ 159B-30. Annual reports.

§ 159B‑30.  Annual reports.

Each joint agency shall, following the closing of each fiscal year, submit an annual report of its activities for the preceding year to the governing boards of its member municipalities and to the North Carolina Utilities Commission. Each such report shall set forth in a form prescribed by the North Carolina Utilities Commission a complete operating and financial statement covering the operations of the joint agency during such year. The joint agency shall cause an audit of its books of record and accounts to be made at least once in each year by certified public accountant(s) and the cost thereof may be treated as a part of the cost of construction of a project or projects, or otherwise as part of the expense of administration of a project covered by such audit.

The municipalities possessing ownership interests in a project shall, following the closing of each fiscal year, submit a consolidated or combined annual report of their activities with respect to such project for the preceding year to the respective governing board of such municipalities and to the North Carolina Utilities Commission. Each such report shall set forth in a form prescribed by the North Carolina Utilities Commission a complete operating and financial statement covering the operations of the jointly owned project during such year. The municipalities possessing ownership interests in a project shall cause an audit of the books of record and accounts relating to such project to be made at least once in each year by certified public accountant(s) and the cost thereof may be treated as a cost of construction of the project, or otherwise as part of the expenses of the administration of the project covered by such audit. (1975, c. 186, s. 1.)



§ 159B-30.1. Additional reports.

§ 159B‑30.1.  Additional reports.

Beginning March 1, 1996, and annually thereafter, each joint agency operating under the authority of Chapter 159B of the General Statutes shall file a report with the Joint Legislative Utility Review Committee describing the activities of the joint agency carried out pursuant to the authority granted by G.S. 159B‑2, 159B‑11(19b), 159B‑12 and 159B‑17(c). The report shall cover the preceding calendar year. Each joint agency shall file such additional reports as the Joint Legislative Utility Review Committee shall request. (1991 (Reg. Sess., 1992), c. 888, s. 7; 1995, c. 412, s. 19.)



§ 159B-31. Legislative consent to the application of laws of other states.

§ 159B‑31.  Legislative consent to the application of laws of other states.

Legislative consent is hereby given

(1)        To the application of the laws of other states with respect to  taxation, payments in lieu of taxes, and the assessment thereof, to any municipality or joint agency created pursuant to this Chapter, which has acquired or has an interest in a project, real or personal, situated without the State, or which owns or operates a project without the State pursuant to this Chapter, and

(2)        To the application of regulatory and other laws of other states and of the United States to any municipality or joint agency which owns or operates a project without the State. (1975, c. 186, s. 1.)



§ 159B-32. Government grants and loans.

§ 159B‑32.  Government grants and loans.

The governing board of any municipality or joint agency is hereby authorized to make application and to enter into contracts for and to accept grants‑in‑aid and loans from the federal and State governments and their agencies for planning, acquiring, constructing, expanding, maintaining and operating any project or facility, or participating in any research or development program, or performing any function which such municipality or joint agency may be authorized by general or local law to provide or perform.

In order to exercise the authority granted by this section, the governing board of any municipality or joint agency may:

(1)        Enter into and carry out contracts with the State or federal government or any agency or institution thereof under which such government, agency or institution grants financial or other assistance to the municipality or joint agency;

(2)        Accept such assistance or funds as may be granted or loaned by the State or federal government with or without such a contract;

(3)        Agree to and comply with any reasonable conditions which are  imposed upon such grants or loans;

(4)        Make expenditures from any funds so granted. (1975, c. 186, s. 1.)



§ 159B-33. Eminent domain.

§ 159B‑33.  Eminent domain.

Municipalities participating in a joint project and joint agencies shall possess the power of eminent domain to the extent and in the same manner and under the same laws as municipalities pursuant to Chapter 40A of the General Statutes of North Carolina; provided, however, that a municipality or joint agency exercising the power of eminent domain for a purpose authorized by this Chapter shall have no power to condemn an existing facility used for the generation, transmission or distribution of electric power and energy; provided, further, that the North Carolina Utilities Commission shall have the power and authority to order that the lines and rights‑of‑way of any public utility or electric membership corporation, municipalities participating in a joint project or any joint agency may be crossed by any municipalities participating in a joint project or any joint agency or that the lines of any municipalities participating in a joint project or any joint agency may be crossed by any public utility or electric membership corporation pursuant to the provisions of G.S.  62‑39; provided, further, when any municipalities participating in a joint project, or any joint agency, proposes to condemn the lands or rights‑of‑way of any public utility, electric membership corporation, municipalities participating in a joint project or any joint agency, or any public utility or electric membership corporation proposes to condemn the lands or rights‑of‑way of any municipalities participating in a joint project or any joint agency, not then used for the generation, transmission or distribution of electric power and energy but held for future use or development, the party desiring to condemn shall file a petition with the North Carolina Utilities Commission requesting authority to condemn such lands or rights‑of‑way. Upon such petition, the North Carolina Utilities Commission shall have the power and authority, after notice and hearing, to order that such lands or rights‑of‑way, or parts thereof, may be condemned, and its order shall be final, subject to appeal as provided in this section. In all such cases in which the Commission permits condemnation and when the parties affected cannot agree upon the damages to be paid for the lands or rights‑of‑way to be condemned, it shall be the duty of the Commission to fix the damages, if any, to be paid in such amounts as may be just and equitable. Any party shall have the right of appeal from any final order or decision or determination of the North Carolina Utilities Commission as to matters of crossings and condemnation of property held for future use or development pursuant to the provisions of Article 5 of Chapter 62 of the General Statutes of North Carolina. (1975, c. 186, s. 1; 1981, c. 919, s. 27.)



§ 159B-34. Liability and defense.

§ 159B‑34.  Liability and defense.

(a)        No commissioner or officer of any joint agency or municipality, or member of an executive committee created pursuant to G.S. 159B‑10, or person or persons acting in their behalf, while acting within the scope of their authority, shall be subject to any personal liability or accountability by reason of his carrying out any of the powers expressly or impliedly given in this Chapter.

(b)        The governing board of a joint agency may provide for the defense of a criminal or civil proceeding brought against any current or former commissioner, member of an executive committee, officer, agent or employee either in his official or individual capacity, or both, on account of any act done or omission made in the scope and course of his employment or duty as a commissioner, member of an executive committee, officer, agent, or employee of the joint agency. The defense may be provided by the agency by its own counsel, by employing other counsel or by purchasing insurance which requires that the insurer provide the defense.

(c)        The governing board may appropriate funds for the purpose of paying all or part of a claim made or any civil judgment entered against any of its current or former commissioners, members of executive committees, officers, agents or employees, when such claim is made or such judgment is rendered as damages on account of any act done or omission made in the scope and course of his current or former employment or duty as a commissioner, member of an executive committee, officer, agent or employee; provided, however, that nothing in this section shall authorize any joint agency to appropriate funds for the purpose of paying any claim made or civil judgment entered against any current or former commissioners, members of executive committees, officers, agents or employees if the board of commissioners finds that commissioner, member of an executive committee, officer, agent or employee acted or failed to act because of actual fraud, corruption or actual malice on his part. Any joint agency may purchase insurance coverage for payment of claims or judgments pursuant to this section. (1975, c. 186, s. 1; 1985, c. 225, s. 1; 1995, c. 412, s. 20.)



§ 159B-35. Additional method.

§ 159B‑35.  Additional method.

The foregoing sections of this Chapter shall be deemed to provide an additional, alternative and complete method for the doing of the things authorized thereby and shall be deemed and construed to be supplemental and additional to powers conferred by other laws, and shall not be regarded as in derogation of any powers now existing; provided, however, that insofar as the provisions of this Chapter are inconsistent with the provisions of any other general, special or local law, the provisions of this Chapter shall be controlling. Nothing in this Chapter shall be construed to authorize the issuance of bonds for the purpose of financing facilities to be owned exclusively by any private corporation. (1975, c. 186, s. 1; 1977, c. 385, s. 13.)



§ 159B-36: Recodified as § 159B-52 by Session Laws 1983, c. 609, s. 8.

§ 159B‑36: Recodified as § 159B‑52 by Session Laws 1983, c.  609, s. 8.



§ 159B-37. Actions relating to bonds or to security for bonds.

§ 159B‑37.  Actions relating to bonds or to security for bonds.

Notwithstanding the general provisions concerning venue contained in Chapter 1, Subchapter IV, Article 7, or elsewhere in the General Statutes, any action or proceeding by or against a municipality or a joint agency that concerns or relates to (a) any bonds issued pursuant to this Chapter, (b) any contract or document the revenues from which secure in whole or in part the payment of said bonds or (c) any other security or source for payment of said bonds must be tried in the Superior Court of Wake County. (1985, c. 414, s. 1.)



§ 159B-38. Confidentiality of contract discussions.

§ 159B‑38.  Confidentiality of contract discussions.

Discussions of a proposed or existing contract to which a joint agency may be or is a party for the construction, ownership, or operation of works, plants, and facilities for or incident to the generation, transmission, or use of electric power and energy or the purchase, sale, exchange, interchange, wheeling, pooling, transmission, or use of electric power and energy shall be confidential and information relating to such discussions shall not be a public record under Chapter 132 of the General Statutes; provided that any contract entered into by or on behalf of a joint agency as defined by G.S. 159B‑3 shall be a public record unless otherwise exempted by law. (1993 (Reg. Sess., 1994), c. 570, s. 11.)



§ 159B-39. Reserved for future codification purposes.

§ 159B‑39.  Reserved for future codification purposes.



§ 159B-40. Reserved for future codification purposes.

§ 159B‑40.  Reserved for future codification purposes.



§ 159B-41. Reserved for future codification purposes.

§ 159B‑41.  Reserved for future codification purposes.



§ 159B-42. Joint municipal assistance agencies.

Article 3.

Joint Municipal Assistance Agencies.

§ 159B‑42.  Joint municipal assistance agencies.

The purpose of this Article is to authorize joint agencies or municipalities to form one or more joint municipal assistance agencies which shall be empowered to provide aid and assistance to municipalities in the construction, ownership, maintenance, expansion and operation of their electric systems, to do such other acts and things as hereinafter provided and to carry out the powers and responsibilities hereinafter granted in this Chapter. It shall also be the purpose of a joint municipal assistance agency to provide aid and assistance to any joint agency in the exercise of its respective powers and functions. The term "provide aid and assistance" shall be liberally construed. (1983, c. 609, s. 7; 1995, c. 412, s. 21.)



§ 159B-43. Joint municipal assistance agencies authorized.

§ 159B‑43.  Joint municipal assistance agencies authorized.

(a)        Any two or more joint agencies, or any two or more municipalities, may organize a joint municipal assistance agency, which shall be a public body and body corporate and politic. Any joint agency or municipality is hereby authorized to become a member of any such joint municipal assistance agency upon a determination, by resolution or ordinance of its governing board, that economies, efficiencies and other benefits might be achieved from participation in such an agency.

The resolution or ordinance determining it desirable for a joint agency or municipality to become a member of a joint municipal assistance agency (which need not prescribe in detail the basis for the determination) shall set forth the names of the joint agencies or municipalities which are proposed to be initial members of the joint municipal assistance agency. The governing board of the joint agency or municipality shall thereupon by ordinance or resolution appoint one commissioner and up to two alternate commissioners of the joint municipal assistance agency who may, at the discretion of the governing board, be an officer or employee of the joint agency or municipality. If two alternate commissioners are appointed, the governing board shall designate them as first or second alternate commissioner.

Any two or more commissioners so named may file with the Secretary of State an application signed by them setting forth (i) the names of all the proposed member joint agencies or municipalities; (ii) the name and official residence of each of the commissioners so far as known to them; (iii) a certified copy of the appointment evidencing their right to office; (iv) a statement that each governing board of each respective joint agency or municipality appointing a commissioner has made the aforesaid determination; (v) the desire that a joint municipal assistance agency be organized as a public body and a body corporate and politic under this Chapter; and (vi) the name which is proposed for the joint municipal assistance agency.

The application shall be subscribed and sworn to by such commissioners before an officer or officers authorized by the laws of the State to administer and certify oaths.

The Secretary of State shall examine the application and, if he finds that the name proposed for the joint municipal assistance agency is not identical with that of any other corporation of this State or of any agency or instrumentality thereof, or so nearly similar as to lead to confusion and uncertainty, he shall receive and file it and shall record it in an appropriate book of record in his office.

When the application has been made, filed and recorded as herein provided, the joint municipal assistance agency shall constitute a public body and a body corporate and politic under the name proposed in the application. The Secretary of State shall make and issue to the commissioners executing the application a certificate of incorporation pursuant to this Chapter under the seal of the State, and shall record the same with the application. The certificate shall set forth the names of the member municipalities.

In any suit, action or proceeding involving the validity or enforcement of, or relating to, any contract of the joint municipal assistance agency, the joint municipal assistance agency, in the absence of establishing fraud in the premises, shall be conclusively deemed to have been established in accordance with the provisions of this Chapter upon proof of the issuance of the aforesaid certificate by the Secretary of State. A copy of such certificate or of any new or supplemental certificate hereinafter provided for, duly certified by the Secretary of State, shall be admissible in evidence in any suit, action or proceeding, and shall be conclusive proof of the filing and contents thereof.

Notice of the issuance of such certificate shall be given to all of the proposed member joint agencies or municipalities by the Secretary of State. If a commissioner of any such joint agency or municipality has not signed the application to the Secretary of State and such joint agency or municipality does not notify the Secretary of State of the appointment of a commissioner within 60 days after receipt of such notice, such joint agency or municipality shall be deemed to have elected not to be a member of the joint municipal assistance agency. As soon as practicable after the expiration of such 60‑day period, the Secretary of State shall issue a new certificate of incorporation, if necessary, setting forth the names of those joint agencies or municipalities which have elected to become members of the joint municipal assistance agency. The failure of any proposed member to become a member shall not affect the validity of the corporate existence of the joint municipal assistance agency.

(b)        After the creation of a joint municipal assistance agency, any other joint agency (if organized by joint agencies) or municipality (if organized by municipalities) may become a member thereof upon application to such joint municipal assistance agency after the adoption of a resolution or ordinance by the governing board of the joint agency or municipality setting forth the determination and finding prescribed above for the original members and authorizing said municipality to become a member and appointing one commissioner, and with the consent of a majority of the board of commissioners of the joint municipal assistance agency. Any joint agency or municipality may withdraw from a joint municipal assistance agency, provided, however, that all obligations incurred by a joint agency or municipality while it was a member shall remain in full force and effect. Notice that a joint agency or municipality has been added to or withdrawn from membership in the joint municipal assistance agency shall be filed with the Secretary of State, and the Secretary of State shall thereupon issue a new or supplemental certificate of incorporation setting forth the names of all members of the joint municipal assistance agency. Additions of new members or withdrawal of members shall not affect the validity of the corporate existence of the joint municipal assistance agency.

(c)        The joint municipal assistance agency may be governed by a board of commissioners appointed as provided in subsections (a) and (b) of this section. It shall not be necessary to notify the Secretary of State of the appointment of any commissioners following the notifications referred to in subsections (a) and (b) of this section. Each commissioner shall have one vote and shall serve at the pleasure of the governing board by which he was appointed. Each appointed commissioner before entering upon his duties shall take and subscribe to an oath before some person authorized by law to administer oaths to execute the duties of his office faithfully and impartially, and a record of each such oath shall be filed with the governing board of the appointing joint agency or municipality and spread upon its minutes. The governing board of each of the joint agencies or municipalities may appoint up to two alternate commissioners to act in lieu of its appointed commissioner when the appointed commissioner is unable for any reason to attend meetings of the board of commissioners or any committee thereof, and the governing board shall designate them as first or second alternate commissioner. Each alternate commissioner shall serve at the pleasure of the governing board by which he is appointed and shall take, subscribe to and file an oath in the same manner as prescribed for regularly appointed commissioners. Such alternate commissioner when acting in lieu of the regularly appointed commissioner shall be deemed to be the commissioner representing such joint agency or municipality, and shall have the rights, powers and authority of the regularly appointed commissioner, other than such commissioner's position as an officer, director or member of the executive committee. A certificate entered into the minutes of the board of commissioners of a joint agency by the clerk or other custodian of the minutes and records of the governing body of a municipality, appointing commissioners and alternate commissioners and reciting their appointments, shall constitute conclusive evidence of their appointment. All powers, functions, rights and privileges of the joint municipal assistance agency shall be exercised or delegated by the board of commissioners.

(d)        The board of commissioners of the joint municipal assistance agency shall annually elect one of the commissioners as president, another as vice president, and another person or persons, who may but need not be commissioners, as treasurer, secretary, and, if desired, assistant secretary or secretaries and assistant treasurer. The office of treasurer or assistant treasurer may be held by the secretary or any assistant secretary. The board of commissioners may also appoint and prescribe the duties of such additional officers as it deems necessary. The secretary or any assistant secretary of the joint municipal assistance agency shall keep a record of the proceedings of the joint municipal assistance agency, and the secretary shall be the custodian of all records, books, documents and papers filed with the joint municipal assistance agency, the minute book or journal of the joint municipal assistance agency and its official seal. Either the secretary or any assistant secretary of the joint municipal assistance agency may cause copies to be made of all minutes and other records and documents of the joint municipal assistance agency and may give certificates under the official seal of the joint municipal assistance agency to the effect that such copies are true copies, and all persons dealing with the joint municipal assistance agency may rely upon such certificates.

(e)        Fifty‑one percent (51%) of the commissioners of a joint municipal assistance agency then in office shall constitute a quorum, and the commissioners may by written consent executed before or after any meeting waive notice and all other formalities incident to the calling or conduct of the same. Meetings of the commissioners may be held at any place within the State or any state contiguous to the State. A vacancy in the board of commissioners of the joint municipal assistance agency shall not impair the right of a quorum to exercise all the rights and perform all the duties of the joint municipal assistance agency. Any action taken by the joint municipal assistance agency under the provisions of this Chapter may be authorized by resolution at any regular or special meeting, and each such resolution may take effect immediately and need not be published or posted. Except as specifically provided by the bylaws, a majority of the votes of the commissioners present shall be necessary and sufficient to take any action or to pass any resolution.

(f)         The board of commissioners of the joint municipal assistance agency may, in its bylaws, provide for a board of directors of the joint municipal assistance agency to be selected from the commissioners and alternate commissioners. The board of directors shall have and exercise such of the powers and authority of the board of commissioners during the intervals between the board of commissioners' meetings as shall be prescribed in the bylaws, rules, motions and resolutions of the board of commissioners. The terms of office of the members of the board of directors and the method of filling vacancies therein shall be fixed by the bylaws of the board of commissioners of the joint municipal assistance agency. The bylaws of the joint municipal assistance agency shall provide that the officers of the board of commissioners elected pursuant to subsection (d) of this section must also serve on the board of directors and hold the same offices thereon.

(g)        The board of commissioners may also provide, in its bylaws or otherwise, that the board of directors shall create an executive committee of the board of directors composed of the officers of the board of directors, together with such other members of the board of directors as may be prescribed and that such executive committee shall have and shall exercise such of the powers and authority of the board of directors during the intervals between that board's meetings as shall be prescribed in the bylaws of the joint municipal assistance agency or in the rules or resolutions of the board of directors.

(h)        The board of commissioners, board of directors and executive committee may provide or adopt methods and procedures consistent with other applicable laws for the calling or conducting of meetings or the taking of any action.

(i)         No commissioner or director of a joint municipal assistance agency shall receive any compensation for the performance of his or her duties hereunder, provided, however, that each commissioner and director may be paid his or her necessary expenses incurred while engaged in the performance of such duties. (1983, c. 609, s. 7; 1985, c. 243, ss. 2, 3; 1995, c. 412, s. 22.)



§ 159B-43.1. Alternative to board of commissioners.

§ 159B‑43.1.  Alternative to board of commissioners.

(a)        In lieu of the provisions of G.S. 159B‑43(c) through (i), a joint municipal assistance agency organized by two or more joint agencies, by resolutions adopted by each of those joint agencies, may be governed by an executive committee created pursuant to the provisions of G.S. 159B‑10. In that case, the commissioners of the joint municipal assistance agency appointed pursuant to the provisions of G.S. 159B‑43(a) and (b) shall adopt a resolution substantially identical to the resolutions adopted by the joint agencies creating the executive committee. The terms of office, methods of filling vacancies, and such other matters involving the executive committee shall be as set forth in those resolutions.

(b)        In connection with a joint municipal assistance agency governed pursuant to the provisions of subsection (a) of this section, member municipalities of that joint municipal assistance agency which are not members of the joint agencies organizing that joint municipal assistance agency and nonmunicipal members, as defined in G.S. 159B‑50, may elect members to the executive committee pursuant to those procedures as they agree upon among themselves, but subject to the following: if the number of the member municipalities and nonmunicipal members is seven or less, those municipalities and nonmunicipal members, acting jointly, may appoint one member to the executive committee, and if the number of the member municipalities and nonmunicipal members is more than seven, those member municipalities and nonmunicipal members, acting jointly, may appoint two members to the executive committee.

(c)        Members of the executive committee appointed by the member municipalities and nonmunicipal members, and members of any subcommittee created by those member municipalities and nonmunicipal members, may receive compensation, and be paid expenses, for the performance of their duties as determined by the member municipalities and nonmunicipal members appointing those members. However, for any member of an executive committee who is an employee of a member municipality or nonmunicipal member, a payment in lieu of any compensation shall be made to the member municipality or nonmunicipal member for distribution to the executive committee member in the manner and amount, if any, it deems appropriate. (1995, c. 412, s. 23.)



§ 159B-44. General powers of joint municipal assistance agencies and municipalities.

§ 159B‑44.  General powers of joint municipal assistance agencies and municipalities.

Each joint municipal assistance agency shall have all of the rights and powers necessary or convenient to carry out and effectuate the purposes and provisions of this Article, including, but without limiting the generality of the foregoing, the rights and powers:

(1)        To establish and from time to time modify a schedule of dues and assessments and to provide that the payment thereof when due shall be prerequisite to voting at any meeting and participation in and enjoyment of rights or benefits of the joint municipal assistance agency;

(2)        To appropriate for the purposes of the joint municipal assistance agency the funds derived from dues and assessments, and from any other source;

(3)        To provide aid and assistance to any one or more municipalities, and to act for or on behalf of any one or more municipalities, in any activity related to the construction, ownership, maintenance, expansion or operation of an electric system, upon such terms, conditions and considerations as may be agreed to between the municipalities and the joint municipal assistance agency;

(4)        To provide aid and assistance to any one or more joint agencies, and to act for or on behalf of any one or more joint agencies in the exercise of any power, function, right, privilege or immunity granted by Article 2 of this Chapter, upon such terms, conditions and considerations as may be agreed to between the joint agency and the joint municipal assistance agency;

(5)        To provide property and services to any one or more municipalities or joint agencies upon such terms, conditions and considerations as may be agreed to between the municipalities or joint agency and the joint municipal assistance agency;

(6)        To adopt bylaws for the regulation of the affairs and the conduct of its business, and to prescribe rules, regulations and policies in connection with the performance of its functions and duties;

(7)        To adopt an official seal and alter the same at pleasure;

(8)        To acquire and maintain an administrative office building or office at such place or places as it may determine, which building or office may be used or owned together with any joint agency or agencies, municipalities, corporations, associations or persons under such terms and provisions for sharing costs and otherwise as may be determined;

(9)        To sue and be sued in its own name, and to plead and be impleaded;

(10)      To receive, administer and comply with the conditions and requirements respecting any gift, grant or donation of any property or money;

(11)      To acquire by purchase, lease, gift, or otherwise, or to obtain options for the acquisition of, any property, real or personal, improved or unimproved, including an interest in land less than the fee thereof;

(12)      To sell, lease, exchange, transfer or otherwise dispose of, or to grant options for any such purposes with respect to, any real or personal property or interest therein; provided, however, that property acquired by a joint municipal assistance agency from a municipality without consideration or for a consideration other than the fair market value thereof as determined by the governing board of the municipality may only be disposed of in accordance with the procedures set forth in Article 12 of Chapter 160A of the General Statutes;

(13)      To make and execute contracts and other instruments necessary or convenient in the exercise of the powers and functions of the joint municipal assistance agency, including contracts with municipalities, joint agencies, persons, firms, corporations and others, provided, however, that such contracts shall not unreasonably preclude the municipality or joint agency from contracting with other parties in order to achieve economy, adequacy and reliability in the operation of their electric systems;

(14)      To employ engineers, architects, attorneys, real estate counselors, appraisers, financial advisors and such other consultants and employees as may be required in the judgment of the joint municipal assistance agency and to fix and pay their compensation from funds available to the joint municipal assistance agency therefor; and

(15)      To do all acts and things necessary, convenient or desirable to carry out the purposes, and to exercise the powers granted to the joint municipal assistance agency herein.

Any municipality or joint agency is authorized to appropriate and pay funds to a joint municipal assistance agency and to enter into contracts or arrangements with a joint municipal assistance agency for the purposes and in the execution of the functions and powers of the municipality or joint agency.

Joint municipal assistance agencies shall comply with Article 8 of Chapter 143 of the General Statutes respecting acquisition or construction of property to the same extent required of municipalities; provided, however, that Article 8 of Chapter 143 of the General Statutes shall not apply to a municipality, joint municipal assistance agency or joint agency in transactions between a joint municipal assistance agency and a municipality or joint agency involving the transfer or construction of property.

Property owned by a joint municipal assistance agency or jointly owned by municipalities or joint agencies and joint municipal assistance agencies shall be exempt from property taxes; provided, however, that each joint municipal assistance agency shall, in lieu of property taxes, pay to any governmental agency authorized to levy property taxes the amount which would be assessed as taxes on real and personal property of such agency if such property were otherwise subject to valuation and assessment by the Department of Revenue. Such payments in lieu of taxes shall be due and shall bear interest if unpaid, as in the cases of taxes on other property. Payments in lieu of taxes made hereunder shall be treated in the same manner as taxes for purposes of all procedural and substantive provisions of law.  (1983, c. 609, s. 7; 1995, c. 412, s. 24; 2008‑38, s. 1.)



§ 159B-45. Dissolution.

§ 159B‑45.  Dissolution.

Whenever the governing board of a joint municipal assistance agency and the governing boards of its member joint agencies or municipalities shall by resolution or ordinance determine that the purposes for which the joint municipal assistance agency was formed have been substantially fulfilled and that all obligations incurred by the joint municipal assistance agency have been fully paid or satisfied, the governing board of the joint municipal assistance agency may by resolution declare the joint municipal assistance agency to be dissolved. On the effective date of such resolution declaring the joint agency to be dissolved, the title to all funds and other property owned by the joint municipal assistance agency at the time of such dissolution shall vest in the members of the joint municipal assistance agency as provided in this Chapter and the bylaws of the joint municipal assistance agency. Notice of such dissolution shall be filed with the Secretary of State. (1983, c. 609, s. 7; 1995, c. 412, s. 25.)



§ 159B-46. Reports, liability, and personnel.

§ 159B‑46.  Reports, liability, and personnel.

(a)        Each joint municipal assistance agency shall, following the closing of each fiscal year, submit an annual report of its activities for the preceding year to the governing boards of its members. Each such report shall set forth an operating and financial statement covering the operations of the joint municipal assistance agency during such year. The joint municipal assistance agency shall cause an audit of its books of record and accounts to be made at least once in each year by independent certified public accountants.

(b)        No commissioner, alternate commissioner or director or officer of any joint municipal assistance agency, member of an executive committee created pursuant to G.S. 159B‑10, officer of any joint agency or municipality, or person or persons acting in their behalf, while acting within the scope of his authority, shall be subject to any personal liability or accountability by reason of his carrying out any of the powers expressly or impliedly given in this Article.

(c)        Each municipality, joint agency and joint municipal assistance agency shall be severally liable for its own acts or omissions and not jointly or severally liable for the acts, omissions, or obligations of others, including other municipalities.

(d)        In no event shall any municipality or joint agency be liable or responsible for any acts, omissions or obligations of any joint municipal assistance agency or any of its officers, members of an executive committee, employees or agents; provided, however, that contracts between the joint municipal assistance agency and one or more municipalities or one or more joint agencies may expressly provide for the imputation of or indemnification for any liability of one party thereto by the other, or for the assumption of any obligation of one party thereto by the other.

(e)        Personnel employed or appointed by a municipality and performing services for or on behalf of a joint municipal assistance agency shall have the same authority, rights, privileges and immunities (including coverage under the workers' compensation laws) which the officers, agents and employees of the appointing municipality enjoy within the territory of that municipality, whether within or without the territory of the appointing municipality, when they are acting within the scope of their authority or in the course of their employment.

(f)         Personnel employed or appointed by a joint municipal assistance agency shall be qualified for participation in the North Carolina Local Government Employees' Retirement System with the same rights, privileges, obligations and responsibilities as they would have if they were employees of a municipality.

(g)        The offices of commissioner, alternate commissioner, officer, director and member of the executive committee of a joint municipal assistance agency are hereby declared to be offices which may be held by the holder of any office, place of trust or profit in addition to and concurrently with those offices permitted by G.S. 128‑1.1 and other offices permitted by other General Statute. (1983, c. 609, s. 7; 1991, c. 636, s. 3; 1995, c. 412, s. 26.)



§ 159B-47. Defense.

§ 159B‑47.  Defense.

(a)        The board of commissioners of a joint municipal assistance agency may provide for the defense of a criminal or civil proceeding brought against any current or former commissioner, member of an executive committee, director, officer, agent or employee either in his official or individual capacity, or both, on account of any act done or omission made in the scope and course of his employment or duty as a commissioner, member of an executive committee, director, officer, agent or employee of the joint municipal assistance agency. The defense may be provided by the agency by its own counsel, by employing other counsel or by purchasing insurance which requires that the insurer provide the defense.

(b)        The board of commissioners may appropriate funds for the purpose of paying all or part of a claim made or any civil judgment entered against any of its current or former commissioners, members of executive committees, directors, officers, agents or employees, when such claim is made or such judgment is rendered as damages on account of any act done or omission made or any act allegedly done or omission allegedly made in the scope and course of his current or former employment or duty as a commissioner, member of an executive committee, director, officer, agent or employee; provided, however, that nothing in this section shall authorize any joint municipal assistance agency to appropriate funds for the purpose of paying any claim made or civil judgment entered against any current or former commissioners, members of executive committees, directors, officers, agents or employees if the board of commissioners finds that commissioner, member of an executive committee, director, officer, agent or employee acted or failed to act because of actual fraud, corruption or actual malice on his part. Any joint municipal assistance agency may purchase insurance coverage for payment of claims or judgments pursuant to this section. (1985, c. 225, s. 2; 1995, c. 412, s. 27.)



§ 159B-48. Nonmunicipal members; constituent institutions of The University of North Carolina.

§ 159B‑48.  Nonmunicipal members; constituent institutions of The University of North Carolina.

Notwithstanding the provisions of Article 1 of Chapter 159B of the General Statutes or any other provision of law, any constituent institution of The University of North Carolina, as defined in Article 1 of Chapter 116 of the General Statutes, that owns a system or facility for the generation, transmission, or distribution of electric power and energy for public and private use, may become a member of a joint municipal assistance agency. The commissioner and one or more alternate commissioners designated by any such members shall be appointed by its local governing board. As a member, the constituent institution has all the rights, privileges, immunities, powers, authority, and responsibilities of a municipal member of a joint municipal assistance agency under Article 3 of this Chapter, including, the protection and immunities granted under Article 3 to those employed, appointed or otherwise acting on behalf of the constituent institutions, and the power and authority to enter into contracts and arrangements with a joint municipal assistance agency. (1991, c. 291, s. 1; 1995, c. 412, s. 28.)



§ 159B-49. Associate members.

§ 159B‑49.  Associate members.

Notwithstanding the provisions of Article 1 of Chapter 159B of the General Statutes or any other provision of law, a joint municipal assistance agency may, in its bylaws, create associate memberships.  An associate member of a joint municipal assistance agency shall have only those rights, privileges, immunities, powers, authority, and responsibilities as set forth in the bylaws of the joint municipal assistance agency; provided, that:

(1)        An associate member shall not have the right to appoint a commissioner or alternate commissioner, have the right to vote or otherwise participate in decisions of the joint municipal assistance agency;

(2)        An associate member shall not have the right to a distribution of assets upon dissolution of the joint municipal assistance agency; and

(3)        Income from the joint municipal assistance agency shall not accrue to, or otherwise inure to the benefit of, an associate member. (1991, c. 291, s. 2.)



§ 159B-50. Reserved for future codification purposes.

§ 159B‑50.  Reserved for future codification purposes.



§ 159B-51. Reserved for future codification purposes.

§ 159B‑51.  Reserved for future codification purposes.



§ 159B-52. Chapter liberally construed.

Article 4.

Construction.

§ 159B‑52.  Chapter liberally construed.

In order to effectuate the purposes and policies prescribed in this Chapter the provisions hereof shall be liberally construed. (1975, c. 186, s. 3; 1983, c. 609, s. 8.)






Chapter 159C - Industrial and Pollution Control Facilities Financing Act.

§ 159C-1. Short title.

Chapter 159C.

Industrial and Pollution Control Facilities Financing Act.

§ 159C‑1.  Short title.

This Chapter may be referred to as the "Industrial and Pollution Control Facilities Financing Act." (1975, c. 800, s. 1.)



§ 159C-2. Legislative findings and purposes.

§ 159C‑2.  Legislative findings and purposes.

(a)        The General Assembly finds and determines that there exists in the State a critical condition of unemployment and a scarcity of employment opportunities; that the economic insecurity which results from such unemployment and scarcity of employment opportunities constitutes a serious menace to the safety, morals and general welfare of the entire State; that such unemployment and scarcity of employment opportunities have caused many workers and their families, including young adults upon whom future economic prosperity is dependent, to migrate elsewhere to find employment and establish homes; that such emigration has resulted in a reduced rate of growth in the tax base of the counties and other local governmental units of the State which impairs the financial ability of such counties and other local governmental units to support education and other local governmental services; that such unemployment results in obligations to grant public assistance and to pay unemployment compensation; that the aforesaid conditions can best be remedied by the attraction, stimulation, expansion and rehabilitation and revitalization of industrial and manufacturing facilities for industry in the State; and that there is a need to stimulate a larger flow of private investment funds into industrial building programs into the State.

(b)        The General Assembly further finds and determines that the development and expansion of industry within the State, and the generation of electric power and the supply of other services by public utilities, which are essential to the economic growth of the State and to the full employment and prosperity of its people, are accompanied by the increased production and discharge of gaseous, liquid, and solid pollution and wastes which threaten and endanger the health, welfare and safety of the inhabitants of the State by polluting the air, land and waters of the State; that in order to reduce, control, and prevent such environmental pollution, it is imperative that action be taken at various levels of government to require the provision of devices, equipment and facilities for the collection, reduction, treatment, and disposal of such pollution and wastes; that the assistance provided in this Chapter, especially with respect to financing, is therefore in the public interest and serves a public purpose of the State in promoting the health, welfare and safety of the inhabitants of the State not only physically by collecting, reducing, treating and preventing environmental pollution but also economically by securing and retaining private industry thereby maintaining a higher level of employment and economic activity and stability.

(c)        It is therefore declared to be the policy of the State to promote the right to gainful employment opportunity, private industry, the prevention and control of the pollution of the air, land and waters of the State, and the safety, morals and health of the people of the State, and thereby promote general welfare of the people of the State, by authorizing counties to create county authorities which shall be political subdivisions and bodies corporate and politic of the State. These bodies are to be formed (i) to aid in the financing of industrial and manufacturing facilities for the purpose of alleviating unemployment or raising below average manufacturing wages by financing industrial and manufacturing facilities which provide job opportunities or pay better wages than those prevalent in the area and (ii) to aid in financing pollution control facilities for industry in connection with manufacturing and industrial facilities and for public utilities; provided, however, that it is the policy of the State to finance only those facilities where there is a direct or indirect favorable impact on employment or an improvement in the degree of prevention or control of pollution commensurate with the size and cost of the facilities. (1975, c. 800, s. 1.)



§ 159C-3. Definitions.

§ 159C‑3.  Definitions.

The following definitions apply in this Chapter:

(1)        Agency.  Any agency, bureau, commission, department, or instrumentality.

(2)        Air pollution control facility.  Any structure, equipment, or other facility for, including any increment in the cost of any structure, equipment, or facility attributable to, the purpose of treating, neutralizing, or reducing gaseous industrial waste and other air pollutants, including recovery, treatment, neutralizing, or stabilizing plants and equipment and their appurtenances, which have been certified by the government entity having jurisdiction to be in furtherance of the purpose of abating or controlling atmospheric pollutants or contaminants.

(3)        Bonds.  Revenue bonds of an authority issued under the provisions of this Chapter.

(3a)      Code.  The Internal Revenue Code of 1986, as amended.

(4)        Cost.  This term as applied to any project embraces all capital costs of the project, including all of the following:

a.         The cost of construction.

b.         The cost of acquisition of all property, including rights in land and other property, real and personal and improved and unimproved.

c.         The cost of demolishing, removing or relocating any buildings or structures on lands so acquired, including the cost of acquiring any lands to which those buildings or structures may be moved or relocated.

d.         The cost of all machinery and equipment, installation, start‑up expenses, financing charges, and interest prior to, during and for a period not exceeding one year after completion of construction.

e.         The cost of engineering and architectural surveys, plans and specifications.

f.          The cost of consultants' and legal services, other expenses necessary or incident to determining the feasibility or practicability of the project, administrative and other expenses necessary or incident to the acquisition or construction of the project and the financing of the acquisition and construction of the project.

(5)        Repealed by Session Laws 2000, c. 179, s. 3, effective August 1, 2000.

(6)        Financing agreement.  A written instrument establishing the rights and responsibilities of the authority, operator, and obligor with respect to a project financed by the issuance of bonds. A financing agreement may be in the nature of a lease, a lease and leaseback, a sale and leaseback, a lease purchase, an installment sale and purchase agreement, a conditional sales agreement, a secured or unsecured loan agreement or other similar contract and may involve property in addition to the property financed with the bonds.

(6a)      Governing body.  The board, commission, council, or other body in which the general legislative powers of any county or other political subdivision are vested.

(6b)      Industrial project.  Any industrial or manufacturing factory, mill, assembly plant, or fabricating plant; freight terminal; industrial research, development, or laboratory facility; industrial processing facility; facility used in the manufacturing or production of tangible personal property; facility used in the creation or production of intangible property as described in section 197(d)(1)(C)(iii) of the Code; or distribution facility for industrial or manufactured products.

(7)        Obligor.  Any person, which may include the operator, who is obligated under a financing agreement or guaranty agreement or other contract or agreement to make payments to, or for the benefit of, the holders of bonds of the authority. Any requirement of an obligor may be satisfied by any one or more persons who are defined collectively by this Chapter as the obligor.

(8)        Operator.  The person entitled to the use or occupancy of a project.

(9)        Political subdivision.  Any county, city, town, other unit of local government or any other governmental corporation, authority, or instrumentality of the State now or hereafter existing.

(10)      Pollution or pollutants.  Any noxious or deleterious substances in any air or waters of or adjacent to the State of North Carolina or affecting the physical, chemical or biological properties of any air or waters of or adjacent to the State of North Carolina in a manner and to an extent which renders or is likely to render the air or waters harmful or inimical to the public health, safety or welfare, or to animal, bird or aquatic life, or to the use of such air or waters for domestic, industrial or agricultural purposes or recreation.

(10a)    Pollution control project.  Any air pollution control facility, water pollution control facility, or solid waste disposal facility if the facility is in connection with either an industrial project or a public utility plant.

(11)      Project.  Any land or equipment or one or more buildings or other structures, whether or not on the same site or sites, and any rehabilitation, improvement, renovation or enlargement of, or any addition to, any building or structure for use as or in connection with (i) any industrial project, (ii) any pollution control project for industry or for public utilities, (iii) any special purpose project, or (iv) any combination of projects mentioned in clauses (i) through (iii) of this subdivision. Any project may include all appurtenances and incidental facilities such as land, headquarters or office facilities, warehouses, distribution centers, access roads, sidewalks, utilities, railway sidings, trucking and similar facilities, parking facilities, landing strips and other facilities for aircraft, waterways, docks, wharves and other improvements necessary or convenient for the construction, maintenance and operation of any building or structure, or addition to it.

(12)      Revenues.  With respect to any project, the rents, fees, charges, payments, proceeds and other income or profit derived from the project or from the financing agreement or security document in connection with the project.

(13)      Security document.  A written instrument establishing the rights and responsibilities of the authority and the holders of bonds issued to finance a project, which may provide for, or be in the form of an agreement with, a trustee for the benefit of the bondholders. A security document may contain an assignment, pledge, mortgage or other encumbrance of all or part of the authority's interest in, or right to receive revenues with respect to, a project and any other property provided by the operator or other obligor under a financing agreement and may bear any appropriate title. A financing agreement and a security document may be combined as one instrument.

(14)      Solid waste.  Solid waste materials resulting from any industrial or manufacturing activities or from any pollution control facility.

(15)      Solid waste disposal facility.  A facility for the purpose of treating, burning, compacting, composting, storing or disposing of solid waste.

(15a)    Special purpose project.  Any structure, equipment, or other facility for any one or more of the following purposes:

a.         Water systems or facilities, including all plants, works, instrumentalities, and properties used or useful in obtaining, conserving, treating, and distributing water for domestic or industrial use, irrigation, sanitation, fire protection, or any other public or private use.

b.         Sewage disposal systems or facilities, including all plants, works, instrumentalities, and properties used or useful in the collection, treatment, purification, or disposal of sewage, other than facilities constituting a water pollution control facility.

c.         Public transportation systems, facilities, or equipment, including bus, truck, ferry, and railroad terminals, depots, trackages, vehicles, and ferries, and mass transit systems.

d.         Public parking lots, areas, garages, and other public vehicular parking structures and facilities.

e.         Public auditoriums, gymnasiums, stadiums, and convention centers.

f.          Recreational facilities, including museums.

g.         Land, equipment, and facilities for the disposal, treatment, or recycling of solid or other waste that are described in G.S. 159I‑8.

h.         Facilities for the provision of rehabilitation services, education, training, and employment opportunities for persons with disabilities and the disadvantaged. The term does not include a retail facility, however, unless the proposed operator of the facility certifies that at least seventy‑five percent (75%) of its employees will be disadvantaged or disabled persons and at least seventy‑five percent (75%) of its inventory will be composed of used, donated items and items manufactured by disadvantaged or disabled persons.

i.          Orphanages and similar housing facilities for children or disadvantaged or disabled persons.

j.          Facilities for the provision of material salvage and recycling services, the proceeds of which are used to provide for low, moderate, or affordable housing.

k.         Research facilities owned or operated by a nonprofit corporation incorporated by two or more accredited universities whose main campuses are located in North Carolina or by the Chancellor, President, or similar official of such universities.

l.          Facilities for housing the international headquarters of a nonprofit scholarly society that is a member of the Scholarly Societies Project.

m.        Facilities that qualify as recovery zone property in connection with the issuance of recovery zone facility bonds pursuant to the American Recovery and Reinvestment Tax Act of 2009.

(16)      Water pollution control facility.  Any structure, equipment or other facility for, including any increment in the cost of any structure, equipment or facility attributable to, the purpose of treating, neutralizing or reducing liquid industrial waste and other water pollution, including collecting, treating, neutralizing, stabilizing, cooling, segregating, holding, recycling, or disposing of liquid industrial waste and other water pollution, including necessary collector, interceptor, and outfall lines and pumping stations, which have been certified by the agency exercising jurisdiction to be in furtherance of the purpose of abating or controlling water pollution.  (1975, c. 800, s. 1; 1977, 2nd Sess., c. 1197; 1979, c. 109, s. 1; 1995 (Reg. Sess., 1996), c. 575, ss. 4, 5; 2000‑179, s. 3; 2005‑238, s. 10; 2007‑128, s. 1; 2009‑140, s. 6.)



§ 159C-4. Creation of authorities.

§ 159C‑4.  Creation of authorities.

(a)        The governing body of any county is hereby authorized to create by resolution a political subdivision and body corporate and politic of the State known as "The __________ (the blank space to be filled in with the name of the county) County Industrial Facilities and Pollution Control Financing Authority," which shall consist of a board of seven commissioners, to be appointed by the governing body of such county in the resolution creating such authority, or by subsequent resolution. At least 30 days prior to the adoption of such resolution, the governing body of such county shall file with the Department of Commerce and the Local Government Commission of the State notice of its intention to adopt a resolution creating an authority. At the time of the appointment of the first board of commissioners the governing body of the county shall appoint two commissioners for initial terms of two years each, two commissioners for initial terms of four years each and three commissioners for initial terms of six years each and thereafter the terms of all commissioners shall be six years, except appointments to fill vacancies which shall be for the unexpired terms. Each appointed commissioner before entering upon his duties shall take and subscribe to an oath before some person authorized by law to administer oaths to execute the duties of his office faithfully and impartially, and a record of each such oath shall be filed with the governing body of the county and entered in its minutes. All authority commissioners will serve at the pleasure of the governing body of the county. If at the end of any term of office of any commissioner a successor thereto shall not have been appointed, then the commissioner whose term of office shall have expired shall continue to hold office until his successor shall be so appointed and qualified.

(b)        Each commissioner of an authority shall be a qualified elector and resident of the county for which the authority is created, and no commissioner shall be an elected official of the county for which the authority is created. Any commissioner of an authority may be removed, with or without cause, by the governing body of the county.

(c)        The board of commissioners of the authority shall annually elect from its membership a chairman and a vice‑chairman and another person or persons, who may but need not be commissioners, as treasurer, secretary and, if desired, assistant secretary. The position of secretary and treasurer or assistant secretary and treasurer may be held by the same person. The secretary of the authority shall keep a record of the proceedings of the authority and shall be the custodian of all books, documents and papers filed with the authority, the minute book or journal of the authority and its official seal. Either the secretary or the assistant secretary of the authority may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that such copies are true copies, and all persons dealing with the authority may rely upon such certificates.

(d)        A majority of the commissioners of an authority then in office shall constitute a quorum. The affirmative vote of a majority of the commissioners of an authority then in office shall be necessary for any action taken by the authority. A vacancy in the board of commissioners of the authority shall not impair the right of a quorum to exercise all the rights and perform all the duties of the authority. Any action taken by the authority under the provisions of this Chapter may be authorized by resolution at any regular or special meeting, and each resolution shall take effect immediately and need not be published or posted. No bonds shall be issued under the provisions of this Chapter unless the issuance thereof shall have been approved by the governing body of the county.

(e)        No commissioner of an authority shall receive any compensation for the performance of his duties under this Chapter; provided, however, that each commissioner shall be reimbursed for his necessary expenses incurred while engaged in the performance of duties but only from moneys provided by obligors.

(f)         Within 30 days of the date of creation of the authority, the authority shall advise the Department of Commerce and the Local Government Commission that an authority has been formed. The authority shall also furnish such Department and such Commission with (i) a list of its commissioners and its officers and (ii) a description of any projects that are under consideration by the authority. The authority shall, from time to time, notify the Department of Commerce and the Local Government Commission of changes in commissioners and officers and of new projects under consideration by the authority. (1975, c. 800, s. 1; 1977, c. 198, s. 23; c. 719, s. 1; 1989, c. 751, s. 7(47); 1991 (Reg. Sess., 1992), c. 959, s. 78.)



§ 159C-5. General powers.

§ 159C‑5.  General powers.

Each authority shall have all of the powers necessary or convenient to carry out and effectuate the purposes and provisions of this Chapter, including, but without limiting the generality of the foregoing, the powers:

(1)        To adopt bylaws for the regulation of its affairs and the conduct of its business and to prescribe rules, regulations and policies in connection with the performance of its functions and duties;

(2)        To adopt an official seal and alter the same at pleasure;

(3)        To maintain an office at such place or places within the boundaries of the county for which it was created as it may determine;

(4)        To sue and be sued in its own name, plead and be impleaded;

(5)        To receive, administer and comply with the conditions and requirements respecting any gift, grant or donation of any property or money;

(6)        To make and execute financing agreements, security documents and other contracts and instruments necessary or convenient in the exercise of the powers and functions of the authority under this Chapter;

(7)        To acquire by purchase, lease, gift or otherwise, but not by eminent domain, or to obtain options for the acquisition of, any property, real or personal, improved or unimproved, and interests in land less than the fee interest, for the construction, operation or maintenance of any project;

(7a)      Repealed by Session Laws 2001‑487, s. 94.

(8)        To sell, lease, exchange, transfer or otherwise dispose of, or to grant options for any such purposes with respect to, any real or personal property or interest therein;

(9)        To pledge or assign revenues of the authority;

(10)      To construct, acquire, own, repair, maintain, extend, improve, rehabilitate, renovate, furnish and equip one or more projects and to pay all or any part of the costs thereof from the proceeds of bonds of the authority or from any contribution, gift or donation or other funds made available to the authority for such purpose;

(11)      To fix, charge and collect revenues with respect to any project;

(12)      To employ consulting engineers, architects, attorneys, real estate counselors, appraisers and such other consultants and employees as may be required in the judgment of the authority and to fix and pay their compensation from funds available to the authority therefor and to select and retain subject to approval of the Local Government Commission the financial consultants, underwriters and bond attorneys to be associated with the issuance of any bonds and to pay for services rendered by underwriters, financial consultants or bond attorneys out of the proceeds of any such issue with regard to which the services were performed; and

(13)      To do all acts and things necessary, convenient or desirable to carry out the purposes, and to exercise the powers herein granted. (1975, c. 800, s. 1; 1979, c. 109, s. 1; 1985, c. 723, s. 3; 2000‑179, s. 4; 2001‑487, s. 94.)



§ 159C-6. Bonds.

§ 159C‑6.  Bonds.

(a)        Each authority is authorized to provide for the issuance, at one time or from time to time, of bonds of the authority for the purpose of paying all or any part of the cost of any project. The principal of, the interest on and any premium payable upon the redemption of the bonds shall be payable solely from the funds authorized in this Article for their payment. The bonds of each issue shall bear interest as may be determined by the Local Government Commission with the approval of the authority and the obligor irrespective of the limitations of G.S. 24‑1.1, as amended, and successor provisions. The bonds of each issue shall be dated, shall mature at any time or times not exceeding 35 years after the date of their issuance, and may be made redeemable before maturity at any price or prices and under any terms and conditions, as may be fixed by the authority before the issuance of the bonds. The authority shall determine the form and the manner of execution of the bonds, including any interest coupons to be attached to them, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest. In case any officer whose signature or a facsimile of whose signature appears on any bonds or coupons ceases to be that officer before the delivery of the bonds, the signature or the facsimile shall nevertheless be valid and sufficient for all purposes the same as if the officer had remained in office until the delivery. The authority may also provide for the authentication of the bonds by a trustee or fiscal agent. The bonds may be issued in coupon or in fully registered form, or both, as the authority may determine, and provision may be made for the registration of any coupon bonds as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds of any bonds registered as to both principal and interest, and for the interchange of registered and coupon bonds.

(a1)      A county or city that receives an allocation to issue recovery zone facility bonds within the meaning of the American Recovery and Reinvestment Tax Act of 2009 to finance recovery zone property may designate any authority as the governmental entity authorized to issue recovery zone facility bonds.

(b)        The proceeds of the bonds of each issue shall be used solely for the payment of the cost of all or part of the project for which the bonds were issued, and shall be disbursed in any manner and under any restrictions, as the authority may provide in the financing agreement and the security document. If the proceeds of the bonds of any issue, by reason of increased construction costs or error in estimates or otherwise, are less than this cost, additional bonds may in like manner be issued to provide the amount of the deficiency.

(c)        The proceeds of bonds shall not be used to refinance the cost of an industrial project or a pollution control project. For the purposes of this section, a cost of an industrial project or a pollution control project is considered refinanced if both of the following conditions are met:

(1)        The cost is initially paid from sources other than bond proceeds, and the original expenditure is to be reimbursed from bond proceeds.

(2)        The original expenditure was paid more than 60 days before the authority took some action indicating its intent that the expenditure would be financed or reimbursed from bond proceeds.

(d)        Notwithstanding subsection (c) of this section, preliminary expenditures that are incurred prior to the commencement of the acquisition, construction, or rehabilitation of an industrial project or a pollution control project, such as architectural costs, engineering costs, surveying costs, soil testing costs, bond issuance costs, and other similar costs, may be reimbursed from bond proceeds even if these costs are incurred or paid more than 60 days prior to the authority's action. This exception that allows preliminary expenditures to be reimbursed from bond proceeds, regardless of whether or not they are incurred or paid within 60 days of the authority's action, does not include costs that are incurred incident to the commencement of the construction of an industrial project or a pollution control project, such as expenditures for land acquisition and site preparation. In any event, an expenditure in connection with an industrial project or a pollution control project originally paid before the authority took some action indicating its intent that the expenditures would be financed or reimbursed from bond proceeds may be reimbursed from bond proceeds only if the authority finds that reimbursing those costs from bond proceeds will promote the purposes of this Chapter.

(e)        An authority may make loans to an obligor to refund outstanding loans, obligations, deeds of trust, or advances issued, made, or given by the obligor for the cost of a special purpose project.

(f)         The authority may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when the bonds have been executed and are available for delivery. The authority may also provide for the replacement of any bonds that become mutilated or are destroyed or lost.

(g)        Bonds may be issued under the provisions of this Chapter without obtaining, except as otherwise expressly provided in this Chapter, the consent of the State or of any political subdivision or of any agency of either, and without any other proceedings or the happening of any conditions or things other than those proceedings, conditions, or things that are specifically required by this Chapter and the provisions of the financing agreement and security document authorizing the issuance of the bonds and securing the bonds.  (1975, c. 800, s. 1; 1979, c. 109, s. 1; 1997‑111, s. 1; 1997‑463, s. 1; 2000‑179, s. 5; 2009‑140, s. 7.)



§ 159C-7. Approval of industrial projects and pollution control projects by Secretary of Commerce.

§ 159C‑7.  Approval of industrial projects and pollution control projects by Secretary of Commerce.

(a)        Approval Required.  No bonds may be issued by an authority to finance an industrial project or a pollution control project unless the project for which their issuance is proposed is first approved by the Secretary of Commerce. The authority shall file an application for approval of its proposed industrial project or pollution control project with the Secretary of Commerce, and shall notify the Local Government Commission of the filing.

(b)        Findings.  The Secretary shall not approve any proposed industrial project or pollution control project unless the Secretary makes all of the following, applicable findings:

(1)        In the case of a proposed industrial project, that the proposed project will not have a materially adverse effect on the environment.

(2)        In the case of a proposed pollution control project, that the project will have a materially favorable impact on the environment or will prevent or diminish materially the impact of pollution which would otherwise occur.

(2a)      In the case of a hazardous waste facility or low‑level radioactive waste facility that is used as a reduction, recovery or recycling facility, that such project will further the waste management goals of North Carolina and will not have an adverse effect upon public health or a significant adverse effect on the environment.

(3)        In the case of an industrial project or a pollution control project, except a pollution control project for a public utility,

a.         That the jobs to be generated or saved, directly or indirectly, by the proposed project will be large enough in number to have a measurable impact on the area immediately surrounding the proposed project and will be commensurate with the size and cost of the proposed project,

b.         That the proposed operator of the proposed project has demonstrated or can demonstrate the capability to operate the project, and

c.         That the financing of the project by the authority will not cause or result in the abandonment of an existing industrial or manufacturing facility of the proposed operator or an affiliate elsewhere within the State unless the facility is to be abandoned because of obsolescence, lack of available labor in the area, or site limitations.

(b1)      Initial Operator.  If the initial proposed operator of an industrial project or a pollution control project is not expected to be the operator for the term of the bonds proposed to be issued, the Secretary may make the findings required pursuant to subdivisions (b)(1)a. and (3)b. of this section only with respect to the initial operator. The initial operator shall be identified in the application for approval of the proposed project.

(c)        Public Hearing.  The Secretary of Commerce shall not approve any proposed industrial project or pollution control project pursuant to this section unless the governing body of the county in which the project is located has first conducted a public hearing and, at or after the public hearing, approved in principle the issuance of bonds under this Chapter for the purpose of paying all or part of the cost of the proposed project. Notice of the public hearing shall be published at least once in at least one newspaper of general circulation in the county not less than 14 days before the public hearing. The notice shall describe generally the bonds proposed to be issued and the proposed project, including its general location, and any other information the governing body considers appropriate or the Secretary of Commerce prescribes for the purpose of providing the Secretary with the views of the community. The notice shall also state that following the public hearing the authority intends to file an application for approval of the proposed project with the Secretary of Commerce.

(d)        Certificate of Department of Environment and Natural Resources.  The Secretary of Commerce shall not make the findings required by subdivisions (b)(1)b and (2) of this section unless the Secretary has first received a certification from the Department of Environment and Natural Resources that, in the case of a proposed industrial project, the proposed project will not have a materially adverse effect on the environment and that, in the case of a proposed pollution control project, the proposed project will have a materially favorable impact on the environment or will prevent or diminish materially the impact of pollution which would otherwise occur. The Secretary of Commerce shall not make the findings required by subdivision (2a) unless the Secretary has first received a certification from the Department of Environment and Natural Resources that the proposed project is environmentally sound, will not have an adverse effect on public health and will further the waste management goals of North Carolina. The Secretary of Commerce shall deliver a copy of the application to the Department of Environment and Natural Resources. The Department of Environment and Natural Resources shall provide each certification to the Secretary of Commerce within seven days after the applicant satisfactorily demonstrates to it that all permits, including environmental permits, necessary for the construction of the proposed project have been obtained, unless the authority consents to a longer period of time.

(e)        Waiver of Wage Requirement.  If the Secretary of Commerce has made all of the required findings respecting a proposed industrial project except that prescribed in subdivision (b)(1)a of this section, the Secretary may, in the Secretary's discretion, approve the proposed industrial project if the Secretary has received (i) a resolution of the governing body of the county requesting that the proposed industrial project be approved notwithstanding that the operator will not pay an average weekly manufacturing wage above the average weekly manufacturing wage in the county and (ii) a letter from an appropriate State official, selected by the Secretary, to the effect that unemployment in the county is especially severe.

(f)         Rules.  To facilitate review of each proposed industrial project or pollution control project, the Secretary may require the authority to obtain and submit any data and information about the project the Secretary may prescribe. The Secretary may also prescribe forms and rules the Secretary considers reasonably necessary to implement the provisions of this section.

(g)        Certificate of Approval.  If the Secretary approves the proposed industrial project or pollution control project, the Secretary shall prepare a certificate of approval evidencing the approval and setting forth the findings and shall cause the certificate of approval to be published in a newspaper of general circulation within the county. This approval shall be reviewable as provided in Article 4 of Chapter 150B of the General Statutes only by an action filed, within 30 days after notice of the findings and approval have been so published, in the Superior Court of Wake County. The superior court is vested with jurisdiction to hear the action, but if no action is filed within the 30 days prescribed, the validity of the approval is conclusively presumed, and no court has authority to inquire into the approval. Copies of the certificate of approval of the proposed industrial project or pollution control project will be given to the authority, the board of county commissioners, and the Secretary of the Local Government Commission.

The certificate of approval becomes effective immediately following the expiration of the 30‑day period or the expiration of any appeal period after a final determination by any court of any action timely filed pursuant to this section. The certificate expires one year after its date unless extended by the Secretary who shall not extend the certificate unless the Secretary again approves the proposed industrial project or pollution control project as provided in this section. If bonds are issued within that year pursuant to the authorization of this Chapter to pay all or part of the costs of the industrial project or pollution control project, however, the certificate expires three years after the date of the first issuance of the bonds. (1975, c. 800, s. 1; 1977, c. 198, s. 23; c. 719, ss. 2, 3; c. 771, s. 4; 1979, c. 109, s. 1; 1981, c. 704, s. 22; 1987, c. 827, s. 1; 1989, c. 727, ss. 218(161), 219(38); c. 751, s. 8(29); 1991 (Reg. Sess., 1992), c. 959, s. 79; 1995 (Reg. Sess., 1996), c. 575, s. 6; 1997‑443, s. 11A.123; 1997‑463, s. 2; 2000‑179, s. 6; 2004‑132, s. 1.)



§ 159C-8. Approval of bonds.

§ 159C‑8.  Approval of bonds.

(a)        No bonds may be issued by an authority unless the issuance of the bonds is first approved by the Local Government Commission.

The authority shall file an application for approval of its proposed bond issue with the Secretary of the Local Government Commission, and shall notify the Secretary of Commerce of the filing if the project is an industrial project or pollution control project.

(b)        In determining whether a proposed bond issue should be approved, the Local Government Commission may consider any of the following:

(1)        Whether the proposed operator and obligor have demonstrated or can demonstrate the financial responsibility and capability to fulfill their obligations with respect to the financing agreement. In making such determination, the Commission may consider the operator's experience and the obligor's ratio of current assets to current liabilities, net worth, earnings trends and coverage of fixed charges, the nature of the industry or business involved and its stability and any additional security such as credit enhancement, insurance, guaranties or property to be pledged to secure such bonds.

(2)        Whether the political subdivisions in or near which the proposed project is to be located have the ability to cope satisfactorily with the impact of the project and to provide, or cause to be provided, the public facilities and services, including utilities, that will be necessary for the project and on account of any increase in population which are expected to result from the project.

(3)        Whether the proposed date and manner of sale will have an adverse effect upon any scheduled or anticipated sale of obligations by the State or any political subdivision or any agency of either of them.

(4)        Any other factors the Commission considers relevant.

(c)        The Local Government Commission shall not approve the issuance of bonds for a special purpose project unless the governing body of the county in which the special purpose project is located has conducted a public hearing and, at or after the public hearing, approved in principle the issuance of bonds under this Chapter for the purposes of paying all or a part of the proposed special purpose project. Notice of the public hearing must be published at least once in at least one newspaper of general circulation in the county not less than 14 days before the public hearing. The notice must describe generally the bonds proposed to be issued and the proposed special purpose project, including its general location, and any other information the governing body considers appropriate.

(d)        If the initial proposed operator of the project is not expected to be the operator for the term of the bonds proposed to be issued, the Local Government Commission may consider the matters required under subdivision (b)(1) of this section only with respect to the initial operator. The obligor shall be obligated to perform all of the duties of the obligor required hereunder during the term the bonds are outstanding. The Local Government Commission shall evaluate the obligor's ability to perform these duties without regard to whether the initial proposed operator of the project is expected to be the operator for the term of the bonds proposed to be issued. To facilitate the review of the proposed bond issue by the Commission, the Secretary may require the authority to obtain and submit any financial data and information about the proposed bond issue and the security for it, including the proposed prospectus or offering circular, the proposed financing agreement and security document and annual and other financial reports and statements of the obligor, as the Secretary may prescribe. The Secretary may also prescribe any forms and rules the Secretary considers reasonably necessary to implement the provisions of this section. (1975, c. 800, s. 1; 1977, c. 198, s. 23; 1979, c. 109, s. 1; 1989, c. 751, s. 7(49); 1991 (Reg. Sess., 1992), c. 959, s. 80; 1995 (Reg. Sess., 1996), c. 575, s. 7; 2000‑179, s. 7.)



§ 159C-9. Sale of bonds.

§ 159C‑9.  Sale of bonds.

Bonds may be sold in such manner, either at public or private sale, and for such price as the Local Government Commission shall determine to be for the best interests of the authority and effectuate best the purposes of this Chapter irrespective of the interest limitations set forth in G.S. 24‑1.1, as amended, and successor provisions, provided that such sale shall be approved by the authority and the obligor. (1975, c. 800, s. 1.)



§ 159C-10. Location of projects.

§ 159C‑10.  Location of projects.

Except as provided in this section, any project or projects of an authority shall be located within the boundaries of the county for which the authority was created. A portion or portions of any project including, but not limited to, any real or personal property or improvements necessary or convenient for the construction, maintenance, and operation of the project, may be located in a county or counties other than the county in which the principal part of the project is located so long as the additional portion or portions constitute functionally appurtenant or incidental facilities and the governing body of each other county in which the additional portion or portions of the project is or are located approves the project. In addition, if a project or a group of related projects is located in two or more adjacent counties, the authority created for any one of the counties may issue bonds as provided in G.S. 159C‑6 for the purpose of paying all or any part of the cost of the project or group of related projects if the following conditions are met:

(1)        The board of commissioners of each county in which the project or group of related projects is located has consented.

(2)        The governing body of the authority created for each county in which the project or group of related projects is located has consented.

(3)        The bonds are issued in compliance with all other provisions of this Chapter. (1975, c. 800, s. 1; 1993, c. 130, s. 1; 1997‑463, s. 3.)



§ 159C-11. Financing agreements.

§ 159C‑11.  Financing agreements.

(a)        Every financing agreement shall provide that:

(1)        The amounts payable under the financing agreement shall be sufficient to pay all of the principal of and redemption premium, if any, and interest on the bonds issued by the authority to pay the cost of the project as they respectively become due.

(2)        The obligor shall pay all costs incurred by the authority in connection with the financing and administration of the project, except as may be paid out of the proceeds of bonds or otherwise, including insurance costs, the cost of administering the financing agreement and the security document and the fees and expenses of the fiscal agent or trustee, paying agents, attorneys, consultants and others.

(3)        The obligor shall pay all the costs and expenses of operation, maintenance and upkeep of the project.

(4)        The obligor's obligation to provide for the payment of the bonds in full is not subject to cancellation, termination or abatement until payment of the bonds or provision for their payment has been made.

(5)        If the proposed initial operator of the project is not expected to be the operator for the term of the bonds proposed to be issued, the financing agreement shall require that the obligor attempt to arrange for a new operator when the current operator discontinues serving as operator. The new operator is subject to the approval of the Secretary under subdivisions (b)(1)a. and (3)b. of G.S. 159C‑7 if the project is an industrial project or a pollution control project, and is subject in any event to the approval of the Local Government Commission under G.S. 159C‑8.

(b)        The financing agreement, if in the nature of a lease agreement, shall either provide that the obligor has an option to purchase, or require that the obligor purchase, the project upon the expiration or termination of the financing agreement subject to the condition that payment in full of the principal of, and the interest and any redemption premium on, the bonds, or provision for payment, has been made.

The financing agreement may provide the authority with rights and remedies in the event of a default by the obligor under the agreement, including any one or more of the following:

(1)        Acceleration of all amounts payable under the financing agreement;

(2)        Reentry and repossession of the project;

(3)        Termination of the financing agreement;

(4)        Leasing or sale or foreclosure of the project to others; and

(5)        Taking whatever actions at law or in equity may appear necessary or desirable to collect the amounts payable under, and to enforce covenants made in, the financing agreement.

(c)        The authority's interest in a project under a financing agreement may be that of owner, lessor, lessee, conditional or installment vendor, mortgagor, mortgagee, secured party or otherwise, but the authority need not have any ownership or possessory interest in the project.

The authority may assign all or any of its rights and remedies under the financing agreement to the trustee or the bondholders under a security document.

The financing agreement may contain any additional provisions the authority considers necessary or convenient to effectuate the purposes of this Chapter. (1975, c. 800, s. 1; 1979, c. 109, s. 1; 1995 (Reg. Sess., 1996), c. 575, s. 8; 2000‑179, s. 8.)



§ 159C-12. Security documents.

§ 159C‑12.  Security documents.

Bonds issued under the provisions of this Chapter may be secured by a security document which may be a trust instrument between the authority and a bank or trust company or individual within the State, or a bank or a trust company without the State, as trustee. Such security document may pledge and assign the revenues provided for the security of the bonds, including proceeds from the sale of any project, or part thereof, insurance proceeds and condemnation awards, and may convey or mortgage the project and other property to secure a bond issue.

The revenues and other funds derived from the project, except such  part thereof as may be necessary to provide reserves therefor, if any, shall be set aside at such regular intervals as may be provided in such security document in a sinking fund which may be thereby pledged to, and charged with, the payment of the principal of and the interest on such bonds as the same shall become due and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made. The revenues so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge  without any physical delivery thereof or further act, and the lien of  any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof. The use and disposition of money to the credit of such sinking fund shall be subject to the provisions of the security document. Such security document may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including, without limitation, any one or more of the following:

(1)        Acceleration of all amounts payable under the security document;

(2)        Appointment of a receiver to manage the project and any other property mortgaged or assigned as security for the bonds;

(3)        Foreclosure and sale of the project and any other property mortgaged or assigned as security for the bonds; and

(4)        Rights to bring and maintain such other actions at law or in equity as may appear necessary or desirable to collect the amounts payable under, or to enforce the covenants made in, the security document.

It shall be lawful for any bank or trust company incorporated under the laws of this State which may act as depositary of the proceeds of bonds, revenues or other funds provided under this Chapter to furnish such indemnifying bonds or to pledge such securities as may be required by the authority. All expenses incurred in carrying out the provisions of such security document may be treated as a part of the cost of the project in connection with which bonds are issued or as an expense of administration of such project.

The authority may subordinate the bonds or its rights under the financing agreement or otherwise to any prior, contemporaneous or future securities or obligations or lien, mortgage or other security interest. (1975, c. 800, s. 1; 1977, c. 719, s. 4; 1979, c. 109, s. 1.)



§ 159C-13. Trust funds.

§ 159C‑13.  Trust funds.

Notwithstanding any other provisions of law to the contrary, all money received pursuant to the authority of this Chapter, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this Chapter. The security document may provide that any of such moneys may be temporarily invested and reinvested pending the disbursement thereof in such securities and other investments as shall be provided in such security document, and shall provide that any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply the same for the purpose hereof, subject to such regulations as this Chapter and such security document may provide. (1975, c. 800, s. 1.)



§ 159C-14. Tax exemption.

§ 159C‑14.  Tax exemption.

The authority shall not be required to pay any taxes on any project or on any other property owned by the authority under the provisions of this Chapter or upon the income therefrom.

The interest on bonds issued by the authority shall be exempt from  all income taxes within the State.

All projects and all transactions therefor shall be subject to taxation to the extent such projects and transactions would be subject to taxation if no public body were involved therewith. (1975, c. 800, s. 1; 1977, c. 719, s. 5.)



§ 159C-15. Construction contracts.

§ 159C‑15.  Construction contracts.

The authority may agree with the prospective operator that all contracts relating to the acquisition, construction, installation and equipping of a project shall be solicited, negotiated, awarded and executed by the prospective operator and its agents subject only to such approvals by the authority as the authority may require in such agreement. Such agreement may provide that the authority may, out of the proceeds of bonds, make advances to or reimburse the operator for all or a portion of its costs incurred in connection with such contracts. (1975, c. 800, s. 1; 1977, c. 719, s. 6.)



§ 159C-16. Conflict of interest.

§ 159C‑16.  Conflict of interest.

If any officer, commissioner or employee of the authority, or any member of the governing body of the county for which the authority is created, shall be interested either directly or indirectly in any contract with the authority, such interest shall be disclosed to the authority and the county board of commissioners and shall be set forth in the minutes of the authority and the county board of commissioners, and the officer, commissioner, employee or member having such interest therein shall not participate on behalf of the authority in the authorization of any such contract or on behalf of the governing body of the county in the approval of the bonds to be issued by the authority to finance the project, respectively; provided, however, that this section shall not apply to the ownership of less than one per centum (1%) of the stock of any operator or obligor. Failure to take any or all actions necessary to carry out the purposes of this section shall not affect the validity of bonds issued pursuant to the provisions of this Chapter. (1975, c. 800, s. 1; 1977, c. 719, s. 7.)



§ 159C-17. Credit of State not pledged.

§ 159C‑17.  Credit of State not pledged.

Bonds issued under the provisions of this Chapter shall not be deemed to constitute a debt of the State or any political subdivision or any agency thereof or a pledge of the faith and credit of the State or any political subdivision or any such agency, but shall be payable solely from the revenues and other funds provided therefor. Each bond issued under this Chapter shall contain on the face thereof a statement to the effect that the authority shall not be obligated to pay the same or the interest thereon except from the revenues and other funds pledged therefor and that neither the faith and credit nor the taxing power of the State or any political subdivision or any agency thereof is pledged to the payment of the principal of or the interest on such bonds. (1975, c. 800, s. 1.)



§ 159C-18. Bonds eligible for investment.

§ 159C‑18.  Bonds eligible for investment.

Bonds issued by an authority under the provisions of this Chapter are hereby made securities in which all public officers and agencies of the State and all political subdivisions, all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. (1975, c. 800, s. 1.)



§ 159C-19. Revenue refunding bonds.

§ 159C‑19.  Revenue refunding bonds.

(a)        Each authority is authorized to provide by resolution for the issuance of refunding bonds of the authority for the purpose of refunding any bonds then outstanding that have been issued under the provisions of this Chapter, including the payment of any redemption premium on them and any interest accrued or to accrue to the date of redemption of the bonds, and, if deemed advisable by the authority, for either or both of the following additional purposes:

(1)        Constructing improvements, additions, extensions or enlargements of the project or projects in connection with which the bonds to be refunded have been issued, and

(2)        Paying all or any part of the cost of any additional project or projects.

(a1)      The issuance of these bonds, their maturities and other details, the rights of their holders, and the rights, duties, and obligations of the authority in respect to them shall be governed by the provisions of this Chapter that relate to the issuance of bonds, to the extent appropriate, including that the bonds may have a single maturity within the limit prescribed by G.S. 159C‑6.

The approvals required by G.S. 159C‑7 and 159C‑8 shall be obtained prior to the issuance of any refunding bonds, except that if the refunding bonds of all or a portion of an issue are to be issued solely for the purpose of refunding outstanding bonds issued under this Chapter, the approval required by G.S. 159C‑7 is not required as to the project financed with the bonds to be refunded.

(b)        Refunding bonds issued under this section may be sold or exchanged for outstanding bonds issued under this Chapter and, if sold, their proceeds may be applied, in addition to any other authorized purposes, to the purchase, redemption, or payment of the outstanding bonds. Refunding bonds may be issued, in the determination of the authority, at any time before the date of maturity or maturities or the date selected for the redemption of the bonds being refunded by them. Pending the application of the proceeds of the refunding bonds, with any other available funds, to the payment of the principal of and accrued interest and any redemption premium on the bonds being refunded, and, if so provided or permitted in the security document securing them, to the payment of any interest on the refunding bonds and any expenses in connection with the refunding, the proceeds may be invested in direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by, the United States of America that mature or are subject to redemption by the holder, at the option of such holder, not later than the respective dates when the proceeds, together with the interest accruing on them, will be required for the purposes intended. (1975, c. 800, s. 1; 1997‑463, s. 4; 2000‑179, s. 9.)



§ 159C-20. No power of eminent domain.

§ 159C‑20.  No power of eminent domain.

No authority shall have any right or power to acquire any property through the exercise of eminent domain or any proceedings in the nature of eminent domain. (1975, c. 800, s. 1.)



§ 159C-21. Dissolution of authorities.

§ 159C‑21.  Dissolution of authorities.

Whenever the board of commissioners of an authority and the governing body of the county for which such authority was created shall by joint resolution determine that the purposes for which the authority was formed have been substantially fulfilled and that all bonds theretofore issued and all other obligations theretofore incurred by the authority have been fully paid or satisfied, such board of commissioners and governing body may declare the authority to be dissolved. On the effective date of such joint resolution, the title to all funds and other property owned by the authority at the time of such dissolution shall vest in the county or in such other political subdivisions as the county shall direct, and possession of such funds and other property shall forthwith be delivered to the county or to such other political subdivisions in accordance with the direction of the county. (1975, c. 800, s. 1.)



§ 159C-22. Annual reports; application of Article 3, Subchapter III of Chapter 159.

§ 159C‑22.  Annual reports; application of Article 3, Subchapter III of Chapter 159.

Each authority shall, promptly following the close of each calendar year, submit an annual report of its activities for the preceding year to the governing body of the county for which the authority was created. Each such report shall set forth a complete operating and financial statement covering the operations of the authority during such year.

The provisions of Article 3, Subchapter III of Chapter 159 of the General Statutes of North Carolina entitled: "The Local Government Budget and Fiscal Control Act" shall have no application to authorities created pursuant to this Chapter. (1975, c. 800, s. 1; 1977, c. 719, s. 8.)



§ 159C-23. Officers not liable.

§ 159C‑23.  Officers not liable.

No commissioner of any authority shall be subject to any personal liability or accountability by reason of his execution of any bonds or the issuance thereof. (1975, c. 800, s. 1.)



§ 159C-24. Additional method.

§ 159C‑24.  Additional method.

The foregoing sections of this Chapter shall be deemed to provide an additional and alternative method for the doing of the things authorized thereby and shall be regarded as supplemental and additional to powers conferred by other laws, and shall not be regarded as in derogation of any powers now existing; provided, however, that the issuance of bonds or refunding bonds under the provisions of this Chapter need not comply with the requirements of any other law applicable to the issuance of bonds. (1975, c. 800, s. 1.)



§ 159C-25. Liberal construction.

§ 159C‑25.  Liberal construction.

This Chapter, being necessary for the prosperity and welfare of the State and its inhabitants, shall be liberally construed to effect the purposes hereof. (1975, c. 800, s. 2.)



§ 159C-26. Inconsistent laws inapplicable.

§ 159C‑26.  Inconsistent laws inapplicable.

Insofar as the provisions of this Chapter are inconsistent with the provisions of any general, special or local laws, or parts thereof, the provisions of this Chapter shall be controlling. (1975, c. 800, s. 3.)



§ 159C-27. Creation, etc., of prior authorities ratified.

§ 159C‑27.  Creation, etc., of prior authorities ratified.

The creation, formation and organization of all authorities heretofore [prior to June 24, 1977] purported to have been created, formed and organized are hereby ratified, confirmed and validated. (1977, c. 719, s. 9.)



§ 159C-28: Repealed by Session Laws 2001-218, s. 5.

§ 159C‑28: Repealed by Session Laws 2001‑218, s. 5.






Chapter 159D - The North Carolina Capital Facilities Financing Act.

§ 159D-1. Short title.

Chapter 159D

The North Carolina Capital Facilities Financing Act.

Article 1.

Industrial And Pollution Control Facilities Financing.

§ 159D‑1.  Short title.

This Article may be referred to as "The North Carolina Industrial and Pollution Control Facilities Financing Act." (1977, 2nd Sess., c. 1198, s. 1; 1987, c. 517, s. 1; 2000‑179, s. 2.)



§ 159D-2. Legislative findings and purposes.

§ 159D‑2.  Legislative findings and purposes.

(a)        The General Assembly finds and determines that there exists in the State a critical condition of unemployment and a scarcity of employment opportunities; that the economic insecurity which results from such unemployment and scarcity of employment opportunities constitutes a serious menace to the safety, morals and general welfare of the entire State; that such unemployment and scarcity of employment opportunities have caused many workers and their families, including young adults upon whom future economic prosperity is dependent, to migrate elsewhere to find employment and establish homes; that such emigration has resulted in a reduced rate of growth in the tax base of the counties and other local governmental units of the State which impairs the financial ability of such counties and other local governmental units to support education and other local governmental services; that such unemployment results in obligations to grant public assistance and to pay unemployment compensation; that the aforesaid conditions can best be remedied by the attraction, stimulation, expansion and rehabilitation and revitalization of industrial and manufacturing facilities for industry in the State; and that there is a need to stimulate a larger flow of private investment funds into industrial building programs in the State.

(b)        The General Assembly further finds and determines that the development and expansion of industry within the State, which are essential to the economic growth of the State, and to the full employment and prosperity of its people, are accompanied by the increased production and discharge of gaseous, liquid, and solid pollution and wastes which threaten and endanger the health, welfare and safety of the inhabitants of the State by polluting the air, land and waters of the State; that in order to reduce, control, and prevent such environmental pollution, it is imperative that action be taken at various levels of government to require the provision of devices, equipment and facilities for the collection, reduction, treatment, and disposal of such pollution and wastes; that the assistance provided in this Article, especially with respect to financing, is therefore in the public interest and serves a public purpose of the State in promoting the health, welfare and safety of the inhabitants of the State not only physically by collecting, reducing, treating and preventing environmental pollution but also economically by securing and retaining private industry thereby maintaining a higher level of employment and economic activity and stability.

(c)        Repealed by Session Laws 2000, c. 179, s. 2.

(c1)      Repealed by Session Laws 2000, c. 179, s. 2.

(d)        Repealed by Session Laws 2000, c. 179, s. 2. (1977, 2nd Sess., c. 1198, s. 1; 1987, c. 517, ss. 2, 3; 2000‑179, s. 2.)



§ 159D-3. Definitions.

§ 159D-3.  Definitions.

The following terms, whenever used or referred to in this Article, shall have the following respective meanings, unless a different meaning clearly appears from the context:

(1)        "Agency" means the North Carolina Capital Facilities Finance Agency, an agency of the State created pursuant to G.S. 159D-38 of the North Carolina Capital Facilities Finance Act, codified as Article 2 of this Chapter.

(2)        "Air pollution control facility" shall mean any structure, equipment or other facility for, including any increment in the cost of any structure, equipment or facility attributable to, the purpose of treating, neutralizing or reducing gaseous industrial waste and other air pollutants, including recovery, treatment, neutralizing or stabilizing plants and equipment and their appurtenances, which shall have been certified by the agency having jurisdiction to be in furtherance of the purpose of abating or controlling atmospheric pollutants or contaminants.

(3)        "Authority" shall mean The North Carolina Industrial and Pollution Control Facilities Financing Authority, a political subdivision and body politic of the State, created pursuant to the provisions of this Article.

(4)        "Bonds" shall mean revenue bonds issued under the provisions of this Article.

(4a)      "Code" means the Internal Revenue Code of 1986, as amended.

(5)        "Cost" as applied to any project shall embrace all capital costs thereof, including the cost of construction, the cost of acquisition of all property, including rights in land and other property, both real and personal and improved and unimproved, the cost of demolishing, removing or relocating any buildings or structures on lands so acquired, including the cost of acquiring any lands to which such buildings or structures may be moved or relocated, the cost of all machinery and equipment, installation, start-up expenses, financing charges, interest prior to, during and for a period not exceeding one year after completion of construction, the cost of engineering and architectural surveys, plans and specifications, the cost of consultants and legal services, other expenses necessary or incident to determining the feasibility or practicability of such project, administrative and other expenses necessary or incident to the acquisition or construction of such project and the financing of the acquisition and construction thereof, including a reserve for debt services.

(6)        Repealed by Session Laws 2000, c. 179, s. 2, effective July 1, 2000.

(7)        "Financing agreement" shall mean a written instrument establishing the rights and responsibilities of the agency and the operator with respect to a project financed by the issue of bonds.

(8)        "Governing body" shall mean the board, commission, council or other body in which the general legislative powers of any county or other political subdivision are vested.

(9)        "Obligor" shall mean collectively the operator and any others (including, but not by way of limitation, any other person, collateral device or fund that shall be obligated to pay) who or which shall be obligated under a financing agreement or guaranty agreement or other contract or agreement to make payments to, or for the benefit of, the holders of bonds of the agency. Any requirement of an obligor may be satisfied by any one or more persons who are defined collectively by this Article as the obligor.

(10)      "Operator" shall mean the person entitled to the use or occupancy of a project.

(11)      "Political subdivision" shall mean any county, city, town, other unit of local government or any other governmental corporation, entity, authority or instrumentality of the State now or hereafter existing.

(12)      "Pollution and pollutants" shall mean any noxious or deleterious substances in any air or waters of or adjacent to the State of North Carolina or affecting the physical, chemical or biological properties of any air or waters of or adjacent to the State of North Carolina in a manner and to an extent which renders or is likely to render such air or waters harmful or inimical to the public health, safety or welfare, or to animal, bird or aquatic life, or to the use of such air or waters for domestic, industrial or agricultural purposes or recreation.

(13)      "Project" means any land, equipment or any one or more buildings or other structures, whether or not on the same site or sites, and any rehabilitation, improvement, renovation or enlargement of, or any addition to, any building or structure for use as or in connection with (i) any industrial project, which may be an industrial or manufacturing factory, mill, assembly plant, fabricating plant, freight terminal, industrial research, development or laboratory facility, industrial processing facility for industrial or manufactured products, a facility used in the manufacturing or production of tangible personal property, a facility used in the creation or production of intangible property as described in section 197(d)(1)(C)(iii) of the Code, or a distribution facility for industrial or manufactured products, or (ii) any pollution control project for industry which project may be any air pollution control facility, water pollution control facility, or solid waste disposal facility in connection with any factory, mill, plant, terminal or facility described in clause (i) of this subdivision, or (iii) any combination of projects mentioned in clauses (i) and (ii) of this subdivision. Any project may include all appurtenances and incidental facilities such as land, headquarters or office facilities, warehouses, distribution centers, access roads, sidewalks, utilities, railway sidings, trucking and similar facilities, parking facilities, landing strips and other facilities for aircraft, waterways, docks, wharves and other improvements necessary or convenient for the construction, maintenance and operation of any building or structure, or addition thereto.

(14)      "Revenues" shall mean, with respect to any project, the rents, fees, charges, payments, proceeds and other income or profit derived therefrom or from the financing agreement or security document in connection therewith.

(15)      "Security document" shall mean a written instrument or instruments establishing the rights and responsibilities of the agency and the holders of bonds issued to finance a project, and may provide for, or be in the form of an agreement with, a trustee for the benefit of such bondholders. A security document may contain an assignment, pledge, mortgage or other encumbrance of all or part of the agency's interest in, or right to receive revenues with respect to, a project and any other property provided by the operator or other obligor under a financing agreement and may bear any appropriate title. A financing agreement and a security document may be combined as one instrument.

(16)      "Solid waste" shall mean solid waste materials resulting from any industrial or manufacturing activities or from any pollution control facility.

(17)      "Solid waste disposal facility" shall mean a facility for the purpose of treating, burning, compacting, composting, storing or disposing of solid waste.

(18)      "Water pollution control facility" shall mean any structure, equipment or other facility for, including any increment in the cost of any structure, equipment or facility attributable to, the purpose of treating, neutralizing or reducing liquid industrial waste and other water pollution, including collecting, treating, neutralizing, stabilizing, cooling, segregating, holding, recycling, or disposing of liquid industrial waste and other water pollution, including necessary collector, interceptor, and outfall lines and pumping stations, which has been certified by the entity exercising jurisdiction to be in furtherance of the purpose of abating or controlling water pollution. (1977, 2nd Sess., c. 1198, s. 1; 1987, c. 517, ss. 4, 4.1; 2000-179, s. 2; 2009-140, s. 8.)



§ 159D-4: Repealed by Session Laws 2000-179, s. 2.

§ 159D‑4: Repealed by Session Laws 2000‑179, s. 2.



§ 159D-4.1. Jurisdiction of the agency.

§ 159D‑4.1.  Jurisdiction of the agency.

All actions taken by counties, local officials, the Secretary of State, the State Treasurer, and other interested parties to create and organize The North Carolina Industrial Facilities and Pollution Control Financing Authority are ratified and confirmed. All duties, powers, jurisdiction, and responsibilities vested by statute or by contract in the authority are transferred to and vested in the North Carolina Capital Facilities Finance Agency, subject to the provisions of this Article. Upon this transfer, the agency is responsible for all duties and obligations of the authority entered into or incurred, by contract or otherwise, before the transfer. Particularly, the agency is responsible for all matters relating to any outstanding bonds of the authority to the same extent that the authority was responsible for them before the date of transfer. The agency for all purposes assumes the role and is the legal successor of the authority. Upon this transfer, the authority is dissolved. (2000‑179, s. 2.)



§ 159D-5. General powers.

§ 159D‑5.  General powers.

The agency shall have all of the powers necessary or convenient to carry out and effectuate the purposes and provisions of this Article, including all of the following:

(1)        To adopt bylaws for the regulation of its affairs and the conduct of its business and to prescribe rules, regulations and policies in connection with the performance of its functions and duties;

(2)        To adopt an official seal and alter the same at pleasure;

(3)        To maintain an office at such place or places as it may determine;

(4)        To sue and be sued in its own name, plead and be impleaded;

(5)        To receive, administer and comply with the conditions and requirements respecting any gift, grant or donation of any property or money;

(6)        To make and execute financing agreements, security documents and other contracts and instruments necessary or convenient in the exercise of the powers and functions of the agency under this Article;

(7)        To acquire by purchase, lease, gift or otherwise, but not by eminent domain, or to obtain options for the acquisition of any property, real or personal, improved or unimproved, and interests in land less than the fee thereof, for the construction, operation or maintenance of any project;

(8)        To sell, lease, exchange, transfer or otherwise dispose of, or to grant options for any such purposes with respect to, any real or personal property or interest therein;

(9)        To pledge or assign revenues of the agency;

(10)      To construct, acquire, own, repair, maintain, extend, improve, rehabilitate, renovate, furnish and equip one or more projects and to pay all or any part of the costs thereof from the proceeds of bonds of the agency or from any contribution, gift or donation or other funds made available to the agency for such purpose;

(11)      To fix, charge and collect revenues with respect to any project;

(12)      To employ consulting engineers, architects, attorneys, real estate counselors, appraisers and such other consultants and employees as may be required in the judgment of the agency and to fix and pay their compensation from funds available to the agency therefor and to select and retain subject to approval of the Local Government Commission the financial consultants, underwriters and bond attorneys to be associated with the issuance of any bonds and to pay for services rendered by underwriters, financial consultants or bond attorneys out of the proceeds of any such issue with regard to which the services were performed; and

(13)      To do all acts and things necessary, convenient or desirable to carry out the purposes, and to exercise the powers granted in this Article. (1977, 2nd Sess., c. 1198, s. 1; 1985, c. 723, s. 3; 2000‑179, s. 2.)



§ 159D-6. Bonds.

§ 159D‑6.  Bonds.

(a)        The agency is authorized to provide for the issuance, at one time or from time to time, of bonds of the agency for the purpose of paying all or any part of the cost of any project. The principal of, the interest on and any premium payable under the redemption of such bonds shall be payable solely from the funds herein authorized for such payment. The bonds of each issue shall bear interest as may be determined by the Local Government Commission of North Carolina with the approval of the agency and the obligor irrespective of the limitations of G.S. 24‑1.1, as amended, and successor provisions. The bonds of each issue shall be dated, shall mature at such time or times not exceeding 30 years from the date of their issuance, and may be made redeemable before maturity at such price or prices and under such terms and conditions, as may be fixed by the agency prior to the issuance of the bonds. The agency shall determine the form and the manner of execution of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest. In case any officer whose signature or a facsimile of whose signature appears on any bonds or coupons ceases to be that officer before the delivery of the bonds, the signature or the facsimile shall nevertheless be valid and sufficient for all purposes the same as if the officer had remained in office until such delivery. The agency may also provide for the authentication of the bonds by a trustee or fiscal agent.

(b)        The proceeds of the bonds of each issue shall be used solely for the payment of the cost of the project or projects, or a portion thereof, for which the bonds were issued, and shall be disbursed in such manner and under such restrictions, if any, as the agency may provide in the financing agreement and the security document. If the proceeds of the bonds of any issue, by reason of increased construction costs or error in estimates or otherwise, are less than such cost, additional bonds may in like manner be issued to provide the amount of such deficiency.

(c)        The proceeds of bonds issued pursuant to this Article shall not be used to refinance the cost of a project. For the purposes of this section, a cost of a project is considered refinanced if both of the following conditions are met:

(1)        The cost is initially paid from sources other than bond proceeds, and the original expenditure is to be reimbursed from bond proceeds.

(2)        The original expenditure was paid more than 60 days before the agency took some action indicating its intent that the expenditure would be financed or reimbursed from bond proceeds.

(d)        Notwithstanding subsection (c) of this section, preliminary expenditures that are incurred prior to the commencement of the acquisition, construction, or rehabilitation of a project, such as architectural costs, engineering costs, surveying costs, soil testing costs, bond issuance costs, and other similar costs, may be reimbursed from bond proceeds even if these costs are incurred or paid more than 60 days prior to the agency's action. This exception that allows preliminary expenditures to be reimbursed from bond proceeds, whether or not they are incurred or paid within 60 days of the agency's action, does not include costs that are incurred incident to the commencement of the construction of a project, such as expenditures for land acquisition and site preparation. In any event, an expenditure originally paid before the agency took some action indicating its intent that the expenditures would be financed or reimbursed from bond proceeds may be reimbursed from bond proceeds only if the agency finds that reimbursing those costs from bond proceeds will promote the purposes of this Article.

(e)        Bonds may be issued under the provisions of this Article without obtaining, except as otherwise expressly provided in this Article, the consent of the State or of any political subdivision and without any other proceedings or the happening of any conditions or things other than those proceedings, conditions or things specifically required by this Article and the provisions of the financing agreement and security document authorizing the issuance of such bonds and securing the same. (1977, 2nd Sess., c. 1198, s. 1; 2000‑179, s. 2.)



§ 159D-7. Approval of project by Secretary of Commerce.

§ 159D‑7.  Approval of project by Secretary of Commerce.

(a)        Approval Required.  No bonds may be issued by the agency pursuant to this Article unless the project for which their issuance is proposed is first approved by the Secretary of Commerce. The agency shall file an application for approval of its proposed project with the Secretary of Commerce, and shall notify the Local Government Commission of such filing.

(b)        Findings.  The Secretary shall not approve any proposed project unless the Secretary makes all of the following, applicable findings:

(1)        In the case of a proposed industrial project, that the proposed project will not have a materially adverse effect on the environment.

(2)        In the case of a proposed pollution control project, that such project will have a materially favorable impact on the environment or will prevent or diminish materially the impact of pollution which would otherwise occur.

(2a)      In the case of a hazardous waste facility or low‑level radioactive waste facility that is used as a reduction, recovery or recycling facility, that such project will further the waste management goals of North Carolina and will not have an adverse effect upon public health or a significant adverse effect on the environment.

(3)        In any case (whether the proposed project is an industrial or a pollution control project),

a.         That the jobs to be generated or saved, directly or indirectly, by the proposed project will be large enough in number to have a measurable impact on the area immediately surrounding the proposed project and will be commensurate with the size and cost of the proposed project,

b.         That the proposed operator of the proposed project has demonstrated or can demonstrate the capability to operate such project, and

c.         That the financing of such project by the agency will not cause or result in the abandonment of an existing industrial or manufacturing facility of the proposed operator or an affiliate elsewhere within the State unless the facility is to be abandoned because of obsolescence, lack of available labor in the area, or site limitations.

(c)        Initial Operator.  If the initial proposed operator of a project is not expected to be the operator for the term of the bonds proposed to be issued, the Secretary may make the findings required pursuant to subdivisions (b)(1)a. and (3)b. of this section only with respect to the initial operator. The initial operator shall be identified in the application for approval of the proposed project.

(d)        Public Hearing, Generally.  The Secretary of Commerce shall not approve any proposed project pursuant to this section unless the governing body of the county in which the project is located has first conducted a public hearing and, at or after the public hearing, approved in principle the issuance of bonds under this Article for the purpose of paying all or part of the cost of the proposed project. Notice of the public hearing shall be published at least once in at least one newspaper of general circulation in the county not less than 14 days before the public hearing. The notice shall describe generally the bonds proposed to be issued and the proposed project, including its general location, and any other information the governing body considers appropriate or the Secretary of Commerce prescribes for the purpose of providing the Secretary with the views of the community. The notice shall also state that following the public hearing the agency intends to file an application for approval of the proposed project with the Secretary of Commerce.

(d1)      Public Hearing, Multiple Projects.  Notwithstanding subsection (d) of this section, in the event the bonds proposed to be issued are to finance more than one project, the public hearing shall be conducted by the agency or by a hearing officer designated by the agency to conduct public hearings. The public hearing may be held at any location designated by the agency. Notice of the public hearing shall be published at least once in at least one newspaper of general circulation in each county in which a proposed project is to be located not less than 14 days before the public hearing. The notice shall describe generally the bonds proposed to be issued and any proposed project in that county, including its general location, and any other information the agency considers appropriate or the Secretary of Commerce prescribes for the purpose of providing the Secretary with the views of the community. A copy of the notice of public hearing must be mailed to the board of county commissioners of any county in which a proposed project is to be located and to the governing body of any municipality in which a proposed project is to be located.

(e)        Certificate of Department of Environment and Natural Resources.  The Secretary of Commerce shall not make the findings required by subdivisions (b)(1)b and (2) of this section unless the Secretary has first received a certification from the Department of Environment and Natural Resources that, in the case of a proposed industrial project, the proposed project will not have a materially adverse effect on the environment and that, in the case of a proposed pollution control project, the proposed project will have a materially favorable impact on the environment or will prevent or diminish materially the impact of pollution which would otherwise occur. The Secretary shall not make the findings required by subdivision (b)(2a) of this section unless the Secretary has first received a certification from the Department of Environment and Natural Resources that the proposed project is environmentally sound, will not have an adverse effect on public health and will further the waste management goals of North Carolina. The Secretary of Commerce shall deliver a copy of the application to the Department of Environment and Natural Resources. The Department of Environment and Natural Resources shall provide each certification to the Secretary of Commerce within seven days after the applicant satisfactorily demonstrates to it that all permits, including environmental permits, necessary for the construction of the proposed project have been obtained, unless the agency consents to a longer period of time.

(f)         Waiver of Wage Requirement.  If the Secretary of Commerce has made all of the required findings respecting a proposed industrial project, except that prescribed in subdivision (b)(1)a of this section, the Secretary may, in the Secretary's discretion, approve the proposed project if the Secretary has received (i) a resolution of the governing body of the county in which the proposed project is to be located requesting that the proposed project be approved notwithstanding that the operator will not pay an average weekly manufacturing wage above the average weekly manufacturing wage in the county and (ii) a letter from an appropriate State official, selected by the Secretary, to the effect that unemployment in the county is especially severe.

(g)        Rules.  To facilitate the Secretary's review of each proposed project, the Secretary may require the agency to obtain and submit such data and information about such project as the Secretary may prescribe. The Secretary may also prescribe such forms and such rules as the Secretary considers reasonably necessary to implement the provisions of this section.

(h)        Certificate of Approval.  If the Secretary approves the proposed project, the Secretary shall prepare a certificate of approval evidencing such approval and setting forth the findings and shall cause the certificate of approval to be published in a newspaper of general circulation within the county in which the proposed project is to be located. Any such approval shall be reviewable as provided in Article 4 of Chapter 150B of the General Statutes only by an action filed, within 30 days after notice of such findings and approval shall have been so published, in the Superior Court of Wake County. The superior court is hereby vested with jurisdiction to hear such action, but if no such action is filed within the 30 days herein prescribed, the validity of such approval shall be conclusively presumed, and no court shall have authority to inquire into such approval. Copies of the certificate of approval of the proposed project will be given to the agency, the governing body of the county in which the proposed project is to be located and the secretary of the Local Government Commission.

The certificate of approval shall become effective immediately following the expiration of the 30‑day period or the expiration of any appeal period after a final determination by any court of any action timely filed pursuant to this section. The certificate shall expire one year after its date unless extended by the Secretary who shall not extend the certificate unless the Secretary again approves the proposed project as provided in this section. If bonds are issued within that year pursuant to the authorization of this Article or Chapter 159C of the General Statutes to pay all or part of the costs of the project, however, the certificate expires three years after the date of the first issuance of the bonds.

(i)         Certificate Issued Under Chapter 159C Effective.  Any certificate of approval with respect to a project which has become effective pursuant to G.S. 159C‑7 satisfies the requirements of this section to the extent that the findings made by the Secretary pursuant to G.S. 159C‑7 are consistent with the findings required to be made by the Secretary pursuant to this section. (1977, 2nd Sess., c. 1198, s. 1; 1987, c. 517, s. 6; c. 827, s. 1; 1989, c. 727, ss. 218(162), 219(39); c. 751, s. 8(30); 1991 (Reg. Sess., 1992), c. 959, s. 82; 1997‑443, s. 11A.123; 2000‑179, s. 2; 2002‑172, s. 5.2; 2003‑416, s. 2; 2004‑132, s. 2.)



§ 159D-8. Approval of bonds.

§ 159D‑8.  Approval of bonds.

(a)        No bonds may be issued by the agency pursuant to this Article unless the issuance is first approved by the Local Government Commission.

The agency shall file an application for approval of its proposed bond issue with the secretary of the Local Government Commission, and shall notify the Secretary of the Department of Commerce of such filing.

(b)        In determining whether a proposed bond issue should be approved, the Local Government Commission may consider, without limitation, the following:

(1)        Whether the proposed operator and obligor have demonstrated or can demonstrate the financial responsibility and capability to fulfill their obligations with respect to the financing agreement. In making such determination, the commission may consider the operator's experience and the obligor's ratio of current assets to current liabilities, net worth, earnings trends and coverage of fixed charges, the nature of the industry or business involved and its stability and any additional security such as credit enhancement, insurance, guaranties or property to be pledged or secure such bonds.

(2)        Whether the political subdivisions in or near which the proposed project is to be located have the ability to cope satisfactorily with the impact of such project and to provide, or cause to be provided, the public facilities and services, including utilities, that will be necessary for such project and on account of any increase in population which are expected to result therefrom.

(3)        Whether the proposed date and manner of sale will have an adverse effect upon any scheduled or anticipated sale of obligations by the State or any political subdivision or any agency of either of them.

(c)        To facilitate the review of the proposed bond issue by the commission, the Secretary may require the agency to obtain and submit such financial data and information about the proposed bond issue and the security therefor, including the proposed prospectus or offering circular, the proposed financing agreement and security document and annual and other financial reports and statements of the obligor, as the Secretary may prescribe. The Secretary may also prescribe forms and rules that the Secretary considers reasonably necessary to implement the provisions of this section. (1977, 2nd Sess., c. 1198, s. 1; 1989, c. 751, s. 7(52); 1991 (Reg. Sess., 1992), c. 959, s. 83; 2000‑179, s. 2; 2002‑172, s. 5.3.)



§ 159D-9. Sale of bonds.

§ 159D‑9.  Sale of bonds.

Bonds issued under this Article may be sold in such manner, either at public or private sale, and for such price as the Local Government Commission determines to be for the best interests of the agency and effectuate best the purposes of this Article irrespective of the interest limitations set forth in G.S. 24‑1.1, as amended, and successor provisions, as long as the sale is approved by the agency and the obligor. (1977, 2nd Sess., c. 1198, s. 1; 2000‑179, s. 2.)



§ 159D-10. Location of projects.

§ 159D‑10.  Location of projects.

Any project of the agency shall be located within the boundaries of the State. Bonds may not be issued to finance any project or group of projects in any county of the State unless the board of commissioners for the county in which the project is located has consented to the location of the project within the county. (1977, 2nd Sess., c. 1198, s. 1; 1993, c. 130, s. 2; 2000‑179, s. 2.)



§ 159D-11. Financing agreements.

§ 159D‑11.  Financing agreements.

(a)        Every financing agreement shall provide that:

(1)        Repealed by Session Laws 1987, c. 517, s. 7.

(2)        The amounts payable under the financing agreement shall be sufficient to pay all of the principal of and interest and redemption premium, if any, and interest on the bonds issued by the agency to pay the cost of the project as they respectively become due;

(3)        The obligor shall pay all costs incurred by the agency in connection with the financing and administration of the project, except as may be paid out of the proceeds of bonds or otherwise, including, but without limitation, insurance costs, the cost of administering the financing agreement and the security document and the fees and expenses of the fiscal agent or trustee, paying agents, attorneys, consultants and others;

(4)        The obligor shall pay all the costs and expenses of operation, maintenance and upkeep of the project; and

(5)        The obligor's obligation to provide for the payment of the bonds in full shall not be subject to cancellation, termination or abatement until payment of the bonds or provision for payment has been made.

(b)        The financing agreement may be in the nature of:

(1)        A sale and leaseback,

(2)        A lease purchase,

(3)        A conditional sale,

(4)        An installment sale,

(5)        A secured or unsecured loan,

(6)        A loan and mortgage, or

(7)        Another similar transaction.

(c)        The financing agreement, if in the nature of a lease agreement, shall either provide that the obligor has an option to purchase, or require that the obligor purchase, the project upon the expiration or termination of the financing agreement subject to the condition that payment in full of the principal of, and the interest and any redemption premium on, the bonds, or provision for payment has been made.

(d)        The financing agreement may provide the agency with rights and remedies in the event of a default by the obligor under it including, without limitation, any one or more of the following:

(1)        Acceleration of all amounts payable under the financing agreement;

(2)        Reentry and repossession of the project;

(3)        Termination of the financing agreement;

(4)        Leasing or sale or foreclosure of the project to others; and

(5)        Taking whatever actions at law or in equity may appear necessary or desirable to collect the amounts payable under, and to enforce covenants made in, the financing agreement.

(e)        The agency's interest in a project under a financing agreement may be that of owner, lessor, lessee, conditional or installment vendor, mortgagor, mortgagee, secured party or otherwise, but the agency need not have any ownership or possessory interest in the project.

(f)         The agency may assign all or any of its rights and remedies under the financing agreement to the trustee or bondholders under the security document.

(g)        The financing agreement may contain any additional provisions the agency considers necessary or convenient to effectuate the purposes of this Article. (1977, 2nd Sess., c. 1198, s. 1; 1987, c. 517, s. 7; 2000‑179, s. 2.)



§ 159D-12. Security documents.

§ 159D‑12.  Security documents.

(a)        Bonds issued under the provisions of this Article may be secured by a security document which may be a trust instrument between the agency and a bank or trust company or individual within the State, or a bank or a trust company without the State, as trustee. Such security document may pledge and assign the revenues provided for the security of the bonds, including proceeds from the sale of any project, or part thereof, insurance proceeds and condemnation awards, and may convey or mortgage the project and other property to secure a bond issue.

The revenues and other funds derived from the project, except any part necessary to provide reserves shall be set aside at such regular intervals as may be provided in such security document in a sinking fund which may be pledged to, and charged with, the payment of the principal of and the interest on such bonds as they become due and the redemption price or the purchase price of bonds retired by call or purchase as therein provided. Such pledge shall be valid and binding from the time when the pledge is made. The revenues so pledged and thereafter received by the agency shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the agency, irrespective of whether such parties have notice thereof. The use and disposition of money to the credit of such sinking fund shall be subject to the provisions of the security document. Such security document may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including, without limitation, any one or more of the following:

(1)        Acceleration of all amounts payable under the security document;

(2)        Appointment of a receiver to manage the project and any other property mortgaged or assigned as security for the bonds;

(3)        Foreclosure and sale of the project and any other property mortgaged or assigned as security for the bonds; and

(4)        Rights to bring and maintain such other actions at law or in equity as may appear necessary or desirable to collect the amounts payable under, or to enforce the covenants made in, the security document.

(b)        It is lawful for any bank or trust company incorporated under the laws of this State which may act as depositary of the proceeds of bonds, revenues or other funds provided under this Article to furnish such indemnifying bonds or to pledge such securities as may be required by the agency. All expenses incurred in carrying out the provisions of such security document may be treated as a part of the cost of the project in connection with which bonds are issued or as an expense of administration of such project.

The agency may subordinate the bonds or its rights under the financing agreement or otherwise to any prior, contemporaneous or future securities or obligations or lien, mortgage or other security interest.

Any such security document may contain such additional provisions as in the determination of the agency are necessary or convenient or effectuate the purposes of this Article. (1977, 2nd Sess., c. 1198, s. 1; 2000‑179, s. 2.)



§ 159D-13. Trust funds.

§ 159D‑13.  Trust funds.

Notwithstanding any other provisions of law to the contrary, all money received pursuant to the authority of this Article, whether as proceeds from the sale of bonds or as revenues, are trust funds to be held and applied solely as provided in this Article. The security document may provide that any of the money may be temporarily invested and reinvested pending its disbursement in any securities and other investments as provided in such security document, and shall provide that any officer with whom, or any bank or trust company with which, the money is deposited shall act as trustee and shall hold and apply it for the purpose of this Article, subject to any regulations this Article and the security document provide. (1977, 2nd Sess., c. 1198, s. 1; 2000‑179, s. 2.)



§ 159D-14. Tax exemption.

§ 159D‑14.  Tax exemption.

The agency is not required to pay any taxes on any project or on any other property owned by the agency under the provisions of this Article or upon the income from the property.

The interest on bonds issued by the agency is exempt from all income taxes within the State.

All projects and all transactions for them are subject to taxation to the extent they would be subject to taxation if no public body were involved with them. (1977, 2nd Sess., c. 1198, s. 1; 2000‑179, s. 2.)



§ 159D-15. Construction contracts.

§ 159D‑15.  Construction contracts.

The agency may agree with the prospective operator that all contracts relating to the acquisition, construction, installation and equipping of a project shall be solicited, negotiated, awarded and executed by the prospective operator and its agents subject only to such approval by the agency as the agency may require in such agreement. Such agreement may provide that the agency may, out of the proceeds of bonds, make advances to or reimburse the operator for all or a portion of its costs incurred in connection with such contracts. (1977, 2nd Sess., c. 1198, s. 1; 2000‑179, s. 2.)



§ 159D-16. Conflict of interest.

§ 159D‑16.  Conflict of interest.

If any officer, commissioner or employee of the agency is interested either directly or indirectly in any contract with the agency, such interest shall be disclosed to the agency and shall be set forth in the minutes of the agency, and the officer, commissioner, employee or member having such interest shall not participate on behalf of the agency in the authorization of the project. This section does not apply to the ownership of less than one percent (1%) of the stock of any operator or obligor. Failure to take any or all actions necessary to carry out the purposes of this section does not affect the validity of bonds issued pursuant to the provisions of this Article. (1977, 2nd Sess., c. 1198, s. 1; 2000‑179, s. 2.)



§ 159D-17. Credit of State not pledged.

§ 159D‑17.  Credit of State not pledged.

Bonds issued under the provisions of this Article do not constitute a debt of the State or any political subdivision or a pledge of the faith and credit of the State or any political subdivisions, but shall be payable solely from the revenues and other funds provided for payment. Each bond issued under this Chapter shall contain on its face a statement to the effect that the agency shall not be obligated to pay the bonds or the interest on it except from the revenues and other funds pledged for payment and that neither the faith and credit nor the taxing power of the State or any political subdivision is pledged to the payment of the principal of or the interest on the bonds. (1977, 2nd Sess., c. 1198, s. 1; 2000‑179, s. 2.)



§ 159D-18. Bonds eligible for investment.

§ 159D‑18.  Bonds eligible for investment.

Bonds issued by the agency under the provisions of this Article are securities in which all public officers and agencies of the State and all political subdivisions, and all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. (1977, 2nd Sess., c. 1198, s. 1.; 2000‑179, s. 2.)



§ 159D-19. Revenue refunding bonds.

§ 159D‑19.  Revenue refunding bonds.

(a)        The agency is authorized to provide by resolution for the issuance of refunding bonds of the agency for the purpose of refunding any bonds then outstanding that have been issued under the provisions of this Article, or under the provisions of Chapter 159C of the General Statutes, including the payment of any redemption premium and any interest accrued or to accrue to the date of redemption of such bonds, and, if considered advisable by the agency, for either or both of the following additional purposes:

(1)        Constructing improvements, additions, extensions or enlargements of the project or projects in connection with which the bonds to be refunded shall have been issued; and

(2)        Paying all or any part of the cost of any additional project or projects.

(a1)      The issuance of bonds, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties and obligations of the agency in respect to the bonds are governed by the provisions of this Article that relate to the issuance of bonds.

The approvals required by G.S. 159D‑7 and G.S. 159D‑8 shall be obtained prior to the issuance of any refunding bonds, except that in the case where the refunding bonds of all or a portion of an issue are to be issued solely for the purpose of refunding outstanding bonds issued under this Article, the approval required by G.S. 159D‑7 is not required as to the project financed with the bonds to be refunded.

(b)        Refunding bonds issued under this section may be sold or exchanged for outstanding bonds issued under this Article and, if sold, the proceeds may be applied, in addition to any other authorized purposes, to the purchase, redemption or payment of such outstanding bonds. Refunding bonds may be issued, in the determination of the agency, at any time not more than five years prior to the date of maturity or maturities or the date selected for the redemption of the bonds being refunded thereby. Pending the application of the proceeds of such refunding bonds, with any other available funds, to the payment of the principal of and accrued interest and any redemption premium on the bonds being refunded, and, if so provided or permitted in the security document securing the bonds to the payment of any interest on such refunding bonds, such proceeds may be invested in direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by, the United States of America if these obligations mature or are subject to redemption by the holder, at the holder's option not later than the respective dates when the proceeds, together with the interest accruing on them will be required for the purposes intended. (1977, 2nd Sess., c. 1198, s. 1; 1987, c. 517, s. 8; 2000‑179, s. 2.)



§ 159D-20. No power of eminent domain.

§ 159D‑20.  No power of eminent domain.

The agency shall not have any right or power to acquire any property through the exercise of eminent domain or any proceedings in the nature of eminent domain. (1977, 2nd Sess., c. 1198, s. 1; 2000‑179, s. 2.)



§ 159D-21: Repealed by Session Laws 2000-179, s. 2.

§ 159D‑21: Repealed by Session Laws 2000‑179, s.  2.



§ 159D-22: Repealed by Session Laws 2000-179, s. 2.

§ 159D‑22: Repealed by Session Laws 2000‑179, s.  2.



§ 159D-23: Repealed by Session Laws 2001-218, s. 5.

§ 159D‑23: Repealed by Session Laws 2001‑218, s. 5.



§ 159D-24. Officers not liable.

§ 159D‑24.  Officers not liable.

No member of the Board of Directors of the agency shall be subject to any personal liability or accountability by reason of the issuance or execution of any bonds. (1977, 2nd Sess., c. 1198, s. 1; 2000‑179, s. 2.)



§ 159D-25. Additional method.

§ 159D‑25.  Additional method.

The foregoing sections of this Article provide an additional and alternative method for the doing of the things authorized and are supplemental and additional to powers conferred by other laws. They do not derogate any other powers. The issuance of bonds or refunding bonds under the provisions of this Article need not comply with the requirements of any other law applicable to the issuance of bonds. (1977, 2nd Sess., c. 1198, s. 1; 2000‑179, s. 2.)



§ 159D-26. Liberal construction.

§ 159D‑26.  Liberal construction.

This Article, being necessary for the prosperity and welfare of the State and its inhabitants, shall be liberally construed to effect its purposes. (1977, 2nd Sess., c. 1198, s. 1; 2000‑179, s. 2.)



§ 159D-27. Inconsistent laws inapplicable.

§ 159D‑27.  Inconsistent laws inapplicable.

Insofar as the provisions of this Article are inconsistent with the provisions of any general, special or local laws, or parts thereof, the provisions of this Article shall be controlling. (1977, 2nd Sess., c. 1198, s. 1; 2000‑179, s. 2.)



§§ 159D-28 through 159D-34. Reserved for future codification purposes.

§§ 159D‑28 through 159D‑34.  Reserved for future codification purposes.



§ 159D-35. Short title.

Article 2.

Private Capital Facilities Finance Act.

§ 159D‑35.  Short title.

This Article shall be known, and may be cited, as the "Private Capital Facilities Finance Act." (1985 (Reg. Sess., 1986), c. 794, s. 1; 1998‑124, s. 2; 2000‑179, s. 2.)



§ 159D-36. Legislative findings.

§ 159D‑36.  Legislative findings.

It is declared that for the benefit of the people of the State of North Carolina, the increase of their commerce, welfare and prosperity and the improvement of their health and living conditions it is essential that they be given the fullest opportunity to learn and to develop their intellectual capacities; that it is essential for institutions for higher education and institutions for elementary and secondary education within the State to be able to construct and renovate facilities to assist its citizens in achieving the fullest development of their intellectual capacities; and that it is the purpose of this Article to provide a measure of assistance and an alternative method to enable private institutions for higher education and institutions for elementary and secondary education in the State to provide the facilities and the structures that are needed to accomplish the purposes of this Article, all to the public benefit and good, to the extent and in the manner provided in this Article.

It is further declared that this purpose will benefit the people as a way to improve student learning, increase learning opportunities for all students, encourage the use of different and innovative teaching methods, create new professional opportunities for teachers, provide parents and students with expanded choices in the types of educational opportunities that are available, and lower the overall cost of education to the State and to parents and students.

The General Assembly also finds that the private sector often provides services and opportunities to the people of the State of North Carolina in activities that constitute a public purpose, and that these activities by the private sector are to be fostered and encouraged. The people of the State of North Carolina will benefit from the enactment of laws and creation of programs that assist the private sector in obtaining financing for capital improvements of facilities that will be used in conducting these activities. (1985 (Reg. Sess., 1986), c. 794, s. 2; 1998‑124, s. 3; 2000‑179, s. 2.)



§ 159D-37. Definitions.

§ 159D‑37.  Definitions.

As used or referred to in this Article, the following words and terms have the following meanings, unless the context clearly indicates otherwise:

(1)        "Agency" means the North Carolina Capital Facilities Finance Agency or, should this agency be abolished or otherwise divested of its functions under this Article, the public body succeeding it in its principal functions, or upon which are conferred by law the rights, powers and duties given by this Article to the agency.

(1a)      "Bonds" or "notes" means the revenue bonds or bond anticipation notes, respectively, authorized to be issued by the agency under this Article, including revenue refunding bonds, notwithstanding that they may be secured by a deed of trust or the full faith and credit of a participating institution or any other lawfully pledged security of a participating institution.

(2)        "Cost", as applied to any project or any portion of a project financed under the provisions of this Article, means all or any part of the cost of construction, acquisition, alteration, enlargement, reconstruction and remodeling of a project, including all lands, structures, real or personal property, rights, rights‑of‑way, franchises, easements and interests acquired or used for or in connection with a project, the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which such buildings or structures may be moved, the cost of all machinery and equipment, financing charges, interest prior to and during construction and, if deemed advisable by the agency, for a period not exceeding two years after the estimated date of completion of construction, the cost of engineering and architectural surveys, plans and specifications, the cost of consulting and legal services and other expenses necessary or incident to determining the feasibility or practicability of constructing or equipping a project, the cost of administrative and other expenses necessary or incident to the construction or acquisition of a project and the financing of the construction or acquisition thereof, including reasonable provision for working capital and a reserve for debt service, and the cost of reimbursing any participating institution for any payments made for any cost described above or the refinancing of any cost described above, including any evidence of indebtedness incurred to finance such cost; provided, however, that no payment shall be reimbursed or any cost or indebtedness be refinanced if such payment was made or such cost or indebtedness was incurred before November 25, 1981.

(3),       (4) Repealed by Session Laws 2000, c. 179. s. 2, effective July 1, 2000.

(4a)      "Institution for elementary and secondary education" means a nonprofit institution within the State of North Carolina authorized by law and engaged or to be engaged in the providing of kindergarten, elementary, or secondary education, or any combination of these.

(5)        "Institution for higher education" means a nonprofit private educational institution within the State of North Carolina authorized by law to provide a program of education beyond the high school level.

(6)        "Participating institution" means an institution for higher education, an institution for elementary and secondary education, or a special purpose institution that, pursuant to the provisions of this Article, undertakes the financing, refinancing, acquiring, constructing, equipping, providing, owning, repairing, maintaining, extending, improving, rehabilitating, renovating, or furnishing of a project or undertakes the refunding or refinancing of obligations or of a deed of trust or a mortgage or of advances as provided in this Article.

(6a)      "Project" means any one or more buildings, structures, equipment, improvements, additions, extensions, enlargements, or other facilities comprising any of the following:

a.         Educational facilities used by an institution for higher education or an institution for elementary and secondary education, including dormitories and other housing facilities, housing facilities for student nurses, dining halls and other food preparation and food service facilities, student unions, administration buildings, academic buildings, libraries, laboratories, research facilities, classrooms, athletic facilities, health care facilities, laundry facilities, and other structures or facilities related to these facilities or required or useful for the instruction of students, the conducting of research, or the operation of the institution.

b.         Student housing facilities to be owned or operated by an owner or operator other than an institution for higher education or an institution for elementary and secondary education.

c.         A special purpose project as defined in G.S. 159C‑3.

The term "project" includes landscaping, site preparation, furniture, equipment and machinery, and other similar items necessary or convenient for operation of a particular facility in the manner for which its use is intended. The term also includes all appurtenances and incidental facilities, such as headquarters or office facilities, maintenance, storage, or utility facilities, parking facilities, and other facilities related to, required, or useful for the operation of the project or essential or convenient for the orderly conduct of the facility. The term "project" does not include the cost of items that customarily result in a current operating charge, such as books, fuel, or supplies. The term does not include any facility used or to be used for sectarian instruction or as a place of religious worship nor any facility that is used or to be used primarily in connection with any part of the program of a school or department of divinity for any religious denomination.

(6b)      "Special purpose institution" means a for‑profit or not‑for‑profit corporation or similar entity that undertakes any of the activities set forth in sub‑subdivisions (6a)b. and (6a)c. of this section.

(7)        "State" means the State of North Carolina. (1985 (Reg. Sess., 1986), c. 794, s. 3; 1998‑124, s. 4; 2000‑179, s. 2; 2007‑128, s. 2.)



§ 159D-38. Capital facilities finance agency.

§ 159D‑38.  Capital facilities finance agency.

(a)        There is created a body politic and corporate to be known as "North Carolina Capital Facilities Finance Agency" which shall be constituted a public agency and an instrumentality of the State for the performance of essential public functions. The agency shall be governed by a board of directors composed of seven members. Two of the members of the board shall be the State Treasurer and the State Auditor, both of whom shall serve ex officio. The remaining directors of the agency shall be residents of the State and shall not hold other public office. The General Assembly upon the recommendation of the President Pro Tempore of the Senate shall appoint one director in accordance with G.S. 120‑121, the General Assembly upon the recommendation of the Speaker of the House of Representatives shall appoint one director in accordance with G.S. 120‑121, and the Governor shall appoint three directors of the agency. The five appointive directors of the agency shall be appointed for staggered four‑year terms, two being appointed initially for one year by the President of the Senate and the Speaker of the House, respectively, and one for two years, one for three years and one for four years, respectively, as designated by the Governor. Each director shall continue in office until a successor is duly appointed and qualified, except that any person appointed to fill a vacancy shall serve only for the unexpired term. Any vacancy in a position held by an appointive member shall be filled by a new appointment made by the officer who originally made the appointment. Any member of the board of directors is eligible for reappointment. Each appointive member of the board of directors may be removed by the Governor for misfeasance, malfeasance or neglect of duty after reasonable notice and a public hearing, unless the notice and hearing are in writing expressly waived. Each appointive member of the board of directors shall take an oath of office to administer the duties of office faithfully and impartially and a record of the oath shall be filed in the office of the Secretary of State. The Governor shall designate from among the members of the board of directors a chair and a vice‑chair, whose terms extend to the earlier of either two years or the date of expiration of their then current terms as members of the board of directors of the agency. The board of directors shall elect and appoint and prescribe the duties of a secretary‑treasurer and any other officers it considers necessary or advisable, which officers need not be members of the board of directors.

(b)        No part of the revenues or assets of the agency shall inure to the benefit of or be distributable to its members or officers or other private persons. The members of the agency shall receive no compensation for their services but shall be entitled to receive, for attendance at meetings of the agency or any committee thereof and for other services for the agency, reimbursement for such actual expenses as may be incurred for travel and subsistence in the performance of official duties and such per diem as is allowed by law for members of other State boards, commissions and committees.

(c)        The secretary‑treasurer of the agency shall keep a record of the proceedings of the agency and shall be custodian of all books, documents and papers filed with the agency, the minute book or journal of the agency and its official seal. The secretary‑treasurer shall have authority to cause copies to be made of all minutes and other records and documents of the agency and to give certificates under the official seal of the agency to the effect that such copies are true copies, and all persons dealing with the agency may rely upon such certificates.

(d)        Four members of the board of directors of the agency shall constitute a quorum and the affirmative vote of a majority of the members present at a meeting of the board of directors duly called and held shall be necessary for any action taken by the board of directors of the agency. The board of directors may, however, appoint an executive committee to act on behalf of the board during the period between regular meetings of said board, and said committee shall have full power to act upon the vote of a majority of its members. No vacancy in the membership of the agency impairs the rights of a quorum to exercise all the rights and to perform all the duties of the agency.

(e)        The North Carolina Capital Facilities Finance Agency shall be contained within the Department of State Treasurer as if it had been transferred to that department by a Type II transfer as defined in G.S. 143A‑6(b). (1985 (Reg. Sess., 1986), c. 794, s. 4; 1995, c. 490, s. 17(a); 2000‑179, s. 2.)



§ 159D-39. General powers.

§ 159D‑39.  General powers.

The agency shall have all of the powers necessary or convenient to carry out and effectuate the purposes and provisions of this Article, including all of the following:

(1)        To make and execute contracts and agreements necessary or incidental to the exercise of its powers and duties under this Article, including loan agreements and agreements of sale or leases with, mortgages and deeds of trust and conveyances to participating institutions, persons, firms, corporations, governmental agencies and others and including credit enhancement agreements.

(2)        To acquire by purchase, lease, gift or otherwise, or to obtain options for the acquisition of any property, real or personal, improved or unimproved, including interests in land in fee or less than fee for any project, upon such terms and at such cost as shall be agreed upon by the owner and the agency.

(3)        To arrange or contract with any county, city, town or other political subdivision or instrumentality of the State for the opening or closing of streets or for the furnishing of utility or other services to any project.

(4)        To sell, convey, lease as lessor, mortgage, exchange, transfer, grant a deed of trust in, or otherwise dispose of, or to grant options for these purposes with respect to, any real or personal property or interest in property.

(5)        To pledge or assign any money, purchase price payments, rents, loan repayments, charges, fees or other revenues, including any federally guaranteed securities and moneys received from them whether the securities are initially acquired by the agency or a participating institution, and any proceeds derived by the agency from sales of property, insurance, condemnation awards or other sources.

(6)        To pledge or assign the revenues and receipts from any project and from any loan agreement, agreement of sale, or lease, including any loan repayments, purchase price payments, rent, or other income received under a loan agreement, agreement of sale, or lease.

(7)        To borrow money as provided in this Article to carry out and effectuate its corporate purposes and to issue bonds and notes for the purpose of providing funds to pay all or any part of the cost of any project, to lend money to any participating institution for the acquisition of any federally guaranteed securities, and to issue revenue refunding bonds.

(8)        To finance, refinance, acquire, construct, equip, provide, operate, own, repair, maintain, extend, improve, rehabilitate, renovate and furnish any project and to pay all or any part of the cost thereof from the proceeds of bonds or notes or from any contribution, gift or donation or other funds available to the agency for this purpose.

(9)        To fix, revise, charge and collect or cause to be fixed, revised, charged and collected purchase price payments, rents, loan repayments, fees, rates and charges for the use of, or services rendered by, any project.

(10)      To employ fiscal consultants, consulting engineers, architects, attorneys, feasibility consultants, appraisers and any other consultants and employees as may be required in the judgment of the agency and to fix and pay their compensation from funds available to the agency.

(11)      To conduct studies and surveys respecting the need for projects and their location, financing and construction.

(12)      To apply for, accept, receive and agree to and comply with the terms and conditions governing grants, loans, advances, contributions, interest subsidies and other aid with respect to any project from federal and State agencies or instrumentalities.

(13)      To sue and be sued in its own name, plead and be impleaded.

(14)      To acquire and enter into commitments to acquire any federally guaranteed security or federally insured mortgage note and to pledge or otherwise use the federally guaranteed security or federally insured mortgage note as the agency considers in its best interest to secure or otherwise provide a source of repayment on any of its bonds or notes issued on behalf of any participating institution to finance or refinance the cost of any project.

(15)      To make loans to any participating institution for the cost of a project in accordance with an agreement between the agency and the participating institution.

(16)      To make loans to a participating institution to refund outstanding loans, obligations, deeds of trust or advances issued, made or given by the participating institutions for the cost of a project.

(17)      To charge and to apportion among participating institutions its administrative costs and expenses incurred in the exercise of its powers and duties conferred by this Article.

(18)      To adopt an official seal and alter it at pleasure.

(19)      To do all other things necessary or convenient to carry out the purposes of this Article. (1985 (Reg. Sess., 1986), c. 794, s. 5; 1998‑124, s. 5; 2000‑179, s. 2.)



§ 159D-40. Criteria and requirements.

§ 159D‑40.  Criteria and requirements.

(a)        In undertaking any project pursuant to this Article, the agency shall be guided by and shall observe the following criteria and requirements listed below. The determination of the agency as to its compliance with these criteria and requirements is conclusive.

(1)        No project shall be sold or leased nor any loan made to any participating institution that is not financially responsible and capable of fulfilling its obligations, including its obligations under an agreement of sale or lease or a loan agreement to make purchase price payments, to pay rent, to make loan repayments, to operate, repair and maintain at its own expense the project and to discharge any other responsibilities imposed under the agreement of sale or lease or loan agreement.

(2)        Adequate provision shall be made for the payment of the principal of and the interest on the bonds and any necessary reserves for payment and for the operation, repair and maintenance of the project at the expense of the participating institution.

(3)        The public facilities, including utilities, and public services necessary for the project will be made available.

(4)        The projects shall be operated to serve and benefit the public and there shall be no discrimination against any person based on race, creed, color, or national origin.

(b)        In making these determinations, the agency may consider the participating institution's experience and ratio of current assets to current liabilities; the participating institution's net worth, earnings trends, and coverage of fixed charges; the nature of the project involved; and any additional security for payment of the bonds and performance of the participating institution's obligations under the agreement of sale or lease or loan agreement, such as credit enhancement, insurance, guaranties, or property pledged to secure the payment and performance. (1985 (Reg. Sess., 1986), c. 794, s. 6; 1998‑124, s. 6; 2000‑179, s. 2.)



§ 159D-41. Procedural requirements.

§ 159D‑41.  Procedural requirements.

Any participating institution may submit to the agency, and the agency may consider, a proposal for financing a project using forms and following instructions prescribed by the agency. The proposal shall set forth the type and location of the project and may include other information and data respecting the project and the extent to which the project conforms to the criteria and requirements set forth in this Article. The agency may request the applicant to provide additional information and data respecting the project. The agency is authorized to make or cause to be made any investigation, surveys, studies, reports and reviews as in its judgment are necessary and desirable to determine the feasibility and desirability of the project, the extent to which the project will contribute to the health and welfare of the area in which it will be located, the powers, experience, background, financial condition, record of service and capability of the management of the applicant, the extent to which the project otherwise conforms to the criteria and requirements of this Article, and any other factors the agency considers relevant or convenient in carrying out the purposes of this Article. (1985 (Reg. Sess., 1986), c. 794, s. 7; 1998‑124, s. 7; 2000‑179, s. 2.)



§ 159D-42. Operations of projects; agreements of sale on leases; conveyance of interest in projects.

§ 159D‑42.  Operations of projects; agreements of sale on leases; conveyance of interest in projects.

(a)        The agency may sell or lease any project to a participating institution for operation and maintenance or lend money to any participating institution to effectuate the purposes of this Article, under a loan agreement or an agreement of sale or lease in form and substance not inconsistent with this Article. The loan agreement or agreement of sale or lease may include provisions that:

(1)        The participating institution shall, at its own expense, operate, repair and maintain the project covered by the agreement.

(2)        The purchase price payments to be made under the agreement of sale, the rent payable under the agreement of lease or the loan repayments under the loan agreement shall in the aggregate be not less than an amount sufficient to pay all of the interest, principal and any redemption premium on the bonds or notes issued by the agency to pay the cost of the project sold or leased or with respect to which the loan was made.

(3)        The participating institution shall pay all other costs incurred by the agency in connection with the providing of the project covered by any agreement, except costs paid out of the proceeds of bonds or notes or otherwise, including insurance costs, the cost of administering the resolution authorizing the issuance of, or any trust agreement securing, the bonds or notes and the fees and expenses of trustees, paying agents, attorneys, consultants, and others.

(4)        The loan agreement or the agreement of sale or lease shall terminate not earlier than the date on which all bonds and all other obligations incurred by the agency in connection with the project covered by the agreement are retired or provision for their retirement is made.

(5)        The obligation of the participating institution to make loan repayments or purchase price payments or to pay rent shall not be subject to cancellation, termination or abatement by the participating institution until the bonds have been retired or provision has been made for their retirement.

(b)        If the agency has acquired a possessory or ownership interest in any project it has undertaken on behalf of a participating institution, it shall promptly convey, without the payment of any consideration, all its right, title and interest in the project to that participating institution upon the retirement or provision for the retirement of all bonds or notes issued and obligations incurred by the agency in connection with that project. (1985 (Reg. Sess., 1986), c. 794, s. 8; 1998‑124, s. 8; 2000‑179, s. 2.)



§ 159D-43. Construction contracts.

§ 159D‑43.  Construction contracts.

If the agency determines that the purposes of this Article will be more effectively served, the agency in its discretion may award or cause to be awarded contracts for the construction of any project on behalf of a participating institution upon a negotiated basis as determined by the agency. The agency shall prescribe any bid security requirements and other procedures in connection with the award of the contracts as in its judgment will protect the public interest. The agency may by written contract engage the services of the participating institution in the construction of the project and may provide in the contract that the participating institution, subject to any conditions and requirements consistent with the provisions of this Article prescribed in the contract, may act as an agent of, or an independent contractor for, the agency for the performance of the functions described in the contract including the acquisition of the site and other real property for the project, the preparation of plans, specifications and contract documents, the award of construction and other contracts upon a competitive or negotiated basis, the construction of the project directly by the participating institution, the inspection and supervision of construction, the employment of engineers, architects, builders and other contractors and the provision of money to pay the cost of these functions pending reimbursement by the agency. The contract may provide that the agency may, out of proceeds of bonds or notes, make advances to or reimburse the participating institution for its costs incurred in the performance of these functions, and shall set forth the supporting documents required to be submitted to the agency and the reviews, examinations and audits that are required in connection to assure compliance with the provisions of this Article and the contract. (1985 (Reg. Sess., 1986), c. 794, s. 9; 1998‑124, s. 9; 2000‑179, s. 2.)



§ 159D-44. Credit of State not pledged.

§ 159D‑44.  Credit of State not pledged.

Bonds or notes issued under the provisions of this Article shall not be secured by a pledge of the faith and credit of the State or of any political subdivision of the State, or create an indebtedness of the State, or of any political subdivision of the State requiring any voter approval, but shall be payable solely from the revenues and other funds provided for payment. Each bond or note issued under this Article shall contain on its face a statement to the effect that the agency is not obligated to pay it nor the interest on it except from the revenues and other funds pledged for its payment and that neither the faith and credit nor the taxing power of the State or of any political subdivision of the State is pledged as security for the payment of the principal of or the interest on the bond or note.

Expenses incurred by the agency in carrying out the provisions of this Article may be made payable from funds provided pursuant to, or made available for use under, this Article and no liability shall be incurred by the agency under this Article beyond the extent to which moneys have been so provided. (1985 (Reg. Sess., 1986), c. 794, s. 10; 2000‑179, s. 2.)



§ 159D-45. Bonds and notes.

§ 159D-45.  Bonds and notes.

(a)        The agency is authorized to provide for the issuance, at one time or from time to time, of bonds, or notes in anticipation of the issuance of bonds, of the agency to carry out and effectuate its corporate purposes. The principal of and the interest on such bonds or notes shall be payable solely from funds provided under this Article for such payment. Any such notes may be made payable from the proceeds of bonds or renewal notes or, in the event bond or renewal note proceeds are not available, such notes may be paid from any available revenues or other funds provided therefor. The bonds or notes of each issue shall be dated and may be made redeemable before maturity at the option of the agency at such price or prices and upon such terms and conditions as may be determined by the agency. The bonds may also be made payable from time to time on demand or tender for purchase by the owner upon such terms and conditions as may be determined by the agency. Any such bonds or notes shall bear interest at such rate or rates (including variable rates) as may be determined by the Local Government Commission with the approval of the agency. Notes shall mature at such time or times not exceeding 10 years from their date or dates and bonds shall mature at such time or times not exceeding 40 years from their date or dates, as may be determined by the agency. The agency shall determine the form and manner of execution of the bonds or notes, including any interest coupons to be attached thereto, and shall fix the denomination or denominations and the place or places of payment of principal and interest, which may be any bank or trust company within or without the State. In case any officer whose signature or a facsimile of whose signature appears on any bonds or notes or coupons attached to them ceases to be that officer before their delivery, the signature or facsimile shall nevertheless be valid and sufficient for all purposes the same as if the officer had remained in office until delivery. The agency may also provide for the authentication of the bonds or notes by a trustee or fiscal agent. The bonds or notes may be issued in coupon or in registered form, or both, as the agency may determine, and provision may be made for the registration of any coupon bonds or notes as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds or notes of any bonds or notes registered as to both principal and interest, and for the interchange of registered and coupon bonds or notes. No bonds or notes may be issued by the agency under this Article unless the issuance thereof is approved by the Local Government Commission.

(b)        The agency shall file with the Secretary of the Local Government Commission an application requesting approval of the issuance of the bonds or notes. The application must include any information and documents concerning the proposed financing and prospective borrower, vendee or lessee required by the Secretary.

In determining whether a proposed bond or note issue should be approved, the Local Government Commission may consider, in addition to the criteria and requirements in this Article, the effect of the proposed financing upon any scheduled or proposed sale of tax-exempt obligations by the State or any of its agencies or departments or by any unit of local government in the State.

The Local Government Commission shall approve the issuance of the bonds or notes if, upon the information and evidence it receives, it finds that the proposed financing will effectuate the purposes of this Article.

Upon the filing with the Local Government Commission of a resolution of the agency requesting that its bonds or notes be sold, the bonds or notes may be sold in such manner, either at public or private sale, and for such price as the Local Government Commission determines to be for the best interests of the agency and to effectuate best the purposes of this Article, as long as the sale is approved by the agency.

(c)        The proceeds of any bonds or notes shall be used solely for the purposes for which issued and shall be disbursed in such manner and under such restrictions, if any, as the agency may provide in the resolution authorizing the issuance of, or any trust agreement securing, the bonds or notes.

(d)        Prior to the preparation of definitive bonds, the agency may, under like restrictions, issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds, when the bonds have been executed and are available for delivery. The agency may also provide for the replacement of any bonds or notes which become mutilated or are destroyed or lost.

(e)        Bonds or notes may be issued under the provisions of this Article without obtaining, except as otherwise expressly provided in this Article, the consent of any department, division, commission, board, body, bureau or agency of the State, and without any other proceedings or the happening of any conditions or things other than those proceedings, conditions or things specifically required by this Article and the provisions of the resolution authorizing the issuance of, or any trust agreement securing, the bonds or notes.

(f)         Before the issuance of bonds pursuant to this Article to finance a project, the Agency shall hold a public hearing with respect to the proposed project and the issuance of the bonds to finance the proposed project. The public hearing may be held at any location designated by the Agency, including at the offices of the Agency in Raleigh, North Carolina.

The public hearing may be conducted by the Agency or by a hearing officer designated by the Agency to conduct public hearings. Notice of the public hearing must be published at least once in at least one newspaper of general circulation in the county where the proposed project is to be located not less than 14 days before the public hearing. The notice must describe generally the bonds proposed to be issued and the proposed project, including its general location, and any other information the Agency considers appropriate. A copy of the notice of public hearing must be mailed to the clerk of the Board of Commissioners of the county in which the proposed project is to be located and to the governing body of any city or town in which the proposed project is to be operated.

(g)        A county or city that receives an allocation to issue recovery zone facility bonds within the meaning of the American Recovery and Reinvestment Tax Act of 2009 to finance recovery zone property may designate the agency as the governmental entity authorized to issue recovery zone facility bonds. (1985 (Reg. Sess., 1986), c. 794, s. 11; 2000-179, s. 2; 2009-140, s. 9.)



§ 159D-46. Trust agreement or resolution.

§ 159D‑46.  Trust agreement or resolution.

In the discretion of the agency any bonds or notes issued under the provisions of this Article may be secured by a trust agreement by and between the agency and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the State. Such trust agreement or the resolution authorizing the issuance of such bonds or notes may pledge or assign all or any part of the revenues of the agency received pursuant to this Article, including, without limitation, fees, loan repayments, purchase price payments, rents, charges, insurance proceeds, condemnation awards and any other revenues and funds received in connection with any project and may grant a deed of trust or a mortgage on any project. Such trust agreement or resolution may contain such provisions for protecting and enforcing the rights and remedies of the holders of any such bonds or notes as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the agency in relation to the purposes to which bond or note proceeds may be applied, the disposition or pledging of the revenues of the agency, including any payments in respect of any federally guaranteed security or any federally insured mortgage note, the duties of the agency with respect to the acquisition, construction, maintenance, repair and operation of any project, the fees, loan repayments, purchase price payments, rents and charges to be fixed and collected in connection therewith, the terms and conditions for the issuance of additional bonds or notes, and the custody, safeguarding and application of all moneys. All bonds issued under this Article shall be equally and ratably secured by a pledge, charge, and lien upon revenues provided for in such trust agreement or resolution, without priority by reason of number, or of dates of bonds, execution, or delivery, in accordance with the provisions of this Article and of such trust agreement or resolution; except that the agency may provide in such trust agreement or resolution that bonds issued pursuant thereto shall to the extent and in the manner prescribed in such trust agreement or resolution be subordinated and junior in standing, with respect to the payment of principal and interest and the security thereof, to any other bonds. It shall be lawful for any bank or trust company incorporated under the laws of the State which may act as depositary of the proceeds of bonds or notes, revenues or other money hereunder to furnish such indemnifying bonds or to pledge such securities as may be required by the agency. Any such trust agreement or resolution may set off the rights and remedies, including foreclosure of any deed of trust or mortgage, of the holders of any bonds or notes and of the trustee, and may restrict the individual right of action by any such holders. In addition to the foregoing, any such trust agreement or resolution may contain such other provisions as the agency considers reasonable and proper for the security of the holders of any bonds or notes. Expenses incurred in carrying out the provisions of such trust agreement or resolution may be treated as a part of the cost of any project or paid from the revenues pledged or assigned to the payment of the principal of and the interest on bonds or notes or from any other funds available to the agency. (1985 (Reg. Sess., 1986), c. 794, s. 12; 2000‑179, s. 2.)



§ 159D-47. Revenues; pledges of revenues.

§ 159D‑47.  Revenues; pledges of revenues.

(a)        The agency is authorized to fix and to collect fees, loan repayments, purchase price payments, rents and charges for the use of any project, and any part or section of the project and to contract with any participating institution for its use. The agency may require that the participating institution operate, repair or maintain such project and bear the cost and other costs of the agency in connection with the project all as may be provided in the agreement of sale or lease, loan agreement or other contract with the agency, in addition to other obligations imposed under the agreement or contract.

(b)        The fees, loan repayments, purchase price payments, rents and charges shall be fixed so as to provide a fund sufficient, with any other available funds, (i) to pay the costs of operating, repairing and maintaining the project to the extent that adequate provision for the payment of such costs has not otherwise been provided for, (ii) to pay the principal of and the interest on all bonds or notes as they become due and payable and (iii) to create and maintain any reserves provided for in the resolution authorizing the issuance of, or any trust agreement securing, the bonds. The fees, loan repayments, purchase price payments, rents and charges may be applied or pledged to the payment of debt service on the bonds prior to the payment of the costs of operating, repairing and maintaining the project.

(c)        All pledges of fees, loan repayments, purchase price payments, rents, charges and other revenues under the provisions of this Article are valid and binding from the time when they are made. All revenues so pledged and thereafter received by the agency are immediately subject to the lien of the pledge without any physical delivery or further act, and the lien of the pledge is valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the agency, irrespective of whether the parties have notice of it. The resolution or any trust agreement by which a pledge is created or any loan agreement, agreement of sale or lease need not be filed or recorded except in the records of the agency.

(d)        The State of North Carolina pledges to and agrees with the holders of any bonds or notes issued by the agency that so long as any of the bonds or notes are outstanding and unpaid the State will not limit or alter the rights vested in the agency at the time of issuance of the bonds or notes to fix, revise, charge, and collect or cause to be fixed, revised, charged and collected loan repayments, purchase price payments, rents, fees and charges for the use of or services rendered by any project in connection with which the bonds or notes were issued, so as to provide a fund sufficient, with any other available funds to pay the costs of operating, repairing and maintaining the project, to pay the principal of and the interest on all bonds and notes as they become due and payable, to create and maintain any reserves provided for their payment, and to fulfill the terms of any agreements made with the bondholders or noteholders. The State will not in any way impair the rights and remedies of the bondholders or noteholders until the bonds or notes and all costs and expenses in connection with any action or proceedings by or on behalf of the bondholders or noteholders, are fully paid, met and discharged. (1985 (Reg. Sess., 1986), c. 794, s. 13; 1998‑124, s. 10; 2000‑179, s. 2.)



§ 159D-48. Trust funds.

§ 159D‑48.  Trust funds.

Notwithstanding any other provisions of law to the contrary, all moneys received pursuant to the authority of this Article, including fees, loan repayments, purchase price payments, rents, charges, insurance proceeds, condemnation awards and any other revenues and funds received in connection with any project, are trust funds to be held and applied solely as provided in this Article. The resolution authorizing the issuance of, or any trust agreement securing, any bonds or notes may provide that any of these moneys may be temporarily invested pending their disbursement and shall provide that any officer with whom, or any bank or trust company with which, such moneys are deposited shall act as trustee of such moneys and shall hold and apply them for the purposes of this Article, subject to any limitations provided in this Article and in the resolution or trust agreement. The moneys may be invested as provided in G.S. 159‑30, as it may from time to time be amended. (1985 (Reg. Sess., 1986), c. 794, s. 14; 2000‑179, s. 2.)



§ 159D-49. Remedies.

§ 159D‑49.  Remedies.

Any holder of bonds or notes issued under the provisions of this Article or any coupons appertaining thereto, and the trustee under any trust agreement or resolution authorizing the issuance of such bonds or notes, except to the extent the rights herein given may be restricted by such trust agreement or resolution, may, either at law or in equity, by suit, action, mandamus or other proceeding, protect and enforce any and all rights under the laws of the State or granted hereunder or under such trust agreement or resolution, or under any other contract executed by the agency pursuant to this Article, and may enforce and compel the performance of all duties required by this Article or by such trust agreement or resolution to be performed by the agency or by any officer of the agency. (1985 (Reg. Sess., 1986), c. 794, s. 15; 2000‑179, s. 2.)



§ 159D-50. Investment securities.

§ 159D‑50.  Investment securities.

All bonds, notes and interest coupons issued under this Article are investment securities within the meaning of and for all the purposes of Article 8 of the Uniform Commercial Code as enacted in this State, whether or not they are of such form and character as to be investment securities under that Article, subject only to the provisions of the bonds and notes pertaining to registration. (1985 (Reg. Sess., 1986), c. 794, s. 16; 2000‑179, s. 2.)



§ 159D-51. Bonds or notes eligible for investment.

§ 159D‑51.  Bonds or notes eligible for investment.

Bonds or notes issued under the provisions of this Article are securities in which all public officers and public bodies of the State and its political subdivisions, and all insurance companies, trust companies, banking associations, investment companies, executors, administrators, trustees and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. These bonds or notes are securities which may properly and legally be deposited with and received by any State or municipal officer or any agency or political subdivision of the State for any purpose for which the deposit of bonds, notes or obligations of this State is authorized by law. (1985 (Reg. Sess., 1986), c. 794, s. 17; 2000‑179, s. 2.)



§ 159D-52. Refunding bonds or notes.

§ 159D‑52.  Refunding bonds or notes.

(a)        The agency is authorized to provide for the issuance of refunding bonds or notes for the purpose of refunding any bonds or notes then outstanding which have been issued under the provisions of this Article, including the payment of any redemption premium and any interest accrued or to accrue to the date of redemption of the bonds or notes and, if considered advisable by the agency, for any corporate purpose of the agency, including, without limitation:

(1)        Constructing improvements, additions, extensions or enlargements of the project in connection with which the bonds or notes to be refunded shall have been issued, and

(2)        Paying all or any part of the cost of any additional project.

(b)        The issuance of refunding bonds or notes, their maturities and other details the rights of their holders, and the rights, duties and obligations of the agency are governed by the provisions of this Article which relate to the issuance of bonds or notes, as appropriate.

Refunding bonds may be sold or exchanged for outstanding bonds issued under this Article and, if sold, their proceeds, and investment earnings on them, may be applied, with any other available funds, to the purchase, redemption, or payment of the bonds being refunded, to the payment of any interest on the refunding bonds, and to the payment of any expenses in connection with the refunding. The proceeds may be invested in direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by, the United States of America if the obligations mature or are subject to redemption by the holders, at their option not later than the respective dates when the proceeds, together with the interest accrued thereon, will be required for the purposes intended. (1985 (Reg. Sess., 1986), c. 794, s. 18; 2000‑179, s. 2.)



§ 159D-53. Annual report.

§ 159D‑53.  Annual report.

The agency shall, promptly following the close of each fiscal year, submit an annual report of its activities under this Article for the preceding year to the Governor, the State Auditor, the General Assembly, the Advisory Budget Commission and the Local Government Commission. The agency shall cause an audit of its books and accounts relating to its activities under this Article to be made at least once in each year by an independent certified public accountant and the cost of the audit may be paid from any available moneys of the agency. (1985 (Reg. Sess., 1986), c. 794, s. 19; 2000‑179, s. 2.)



§ 159D-54. Officers not liable.

§ 159D‑54.  Officers not liable.

No member or officer of the agency shall be subject to any personal liability or accountability by reason of the issuance or execution of any bonds or notes. (1985 (Reg. Sess., 1986), c. 794, s. 20; 2000‑179, s. 2.)



§ 159D-55. Tax exemption.

§ 159D‑55.  Tax exemption.

The exercise of the powers granted by this Article will be in all respects for the benefit of the people of the State and will promote their health and welfare.

Any bonds or notes issued by the agency under the provisions of this Article are at all times be free from taxation by the State or any local unit or political subdivision or other instrumentality of the State, excepting inheritance or gift taxes, income taxes on the gain from the transfer of the bonds and notes, and franchise taxes. The interest on the bonds and notes is not subject to taxation as income. (1985 (Reg. Sess., 1986), c. 794, s. 21; 1995, c. 46, s. 5; 2000‑179, s. 2.)



§ 159D-56. Conflict of interest.

§ 159D‑56.  Conflict of interest.

If any member, officer or employee of the agency is interested either directly or indirectly, or is an officer or employee of or has an ownership interest in any firm or corporation interested directly or indirectly, in any contract with the agency, this interest shall be disclosed to the agency and shall be set forth in the minutes of the agency, and the member, officer or employee having an interest in a contract shall not participate on behalf of the agency in the authorization of the contract. (1985 (Reg. Sess., 1986), c. 794, s. 22; 2000‑179, s. 2.)



§ 159D-57. Additional method.

§ 159D‑57.  Additional method.

The foregoing sections of this Article provide an additional and alternative method for the doing of the things authorized and are supplemental and additional to powers conferred by other laws. This Article does not derogate any existing powers. The issuance of bonds or notes under the provisions of this Article need not comply with the requirements of any other law applicable to the issuance of bonds or notes. (1985 (Reg. Sess., 1986), c. 794, s. 23; 2000‑179, s. 2.)



§§ 159D-58 through 159D-64: Reserved for future codification purposes.

§§ 159D‑58 through 159D‑64: Reserved for future codification purposes.



§ 159D-65: Repealed by Session Laws 2007-527, s. 40, effective August 31, 2007.

Article 3.

Life Sciences Revenue Bond Authority.

§ 159D‑65: Repealed by Session Laws 2007‑527, s. 40, effective August 31, 2007.



§ 159D-66: Repealed by Session Laws 2007-527, s. 40, effective August 31, 2007.

§ 159D‑66: Repealed by Session Laws 2007‑527, s. 40, effective August 31, 2007.



§ 159D-67: Repealed by Session Laws 2007-527, s. 40, effective August 31, 2007.

§ 159D‑67: Repealed by Session Laws 2007‑527, s. 40, effective August 31, 2007.



§ 159D-68: Repealed by Session Laws 2007-527, s. 40, effective August 31, 2007.

§ 159D‑68: Repealed by Session Laws 2007‑527, s. 40, effective August 31, 2007.



§ 159D-69: Repealed by Session Laws 2007-527, s. 40, effective August 31, 2007.

§ 159D‑69: Repealed by Session Laws 2007‑527, s. 40, effective August 31, 2007.






Chapter 159E - Registered Public Obligations Act.

§ 159E-1. Short title.

Chapter 159E.

Registered Public Obligations Act.

§ 159E‑1.  Short title.

This Chapter may be cited as the "Registered Public Obligations Act." (1983, c. 322, s. 1.)



§ 159E-2. Definitions.

§ 159E‑2.  Definitions.

As used in this Chapter, the following terms have the following meanings, unless the context otherwise requires:

(1)        "Authorized officer" means any individual required or permitted, alone or with others, by any provision of law or by the issuing public entity, to execute on behalf of the public entity a certificated registered public obligation or a writing relating to an uncertificated registered public obligation.

(2)        "Certificated registered public obligation" means a registered public obligation which is represented by an instrument.

(3)        "Code" means the Internal Revenue Code of 1954, as amended.

(4)        "Commission" means the Local Government Commission.

(5)        "Facsimile seal" means the reproduction by engraving, imprinting, stamping, or other means of the seal of the issuer, official or official body.

(6)        "Facsimile signature" means the reproduction by engraving, imprinting, stamping, or other means of the manual signature.

(7)        "Financial intermediary" means a bank, broker, clearing corporation or other person or the custodian for or nominee of any of them which in the ordinary course of its business maintains registered public obligation accounts for its customers, when so acting.

(8)        "Issuer" means a public entity which issues an obligation.

(9)        "Obligation" means an agreement of a public entity issuer to pay principal and any interest thereon, whether in the form of a contract to repay borrowed money, a lease, an installment purchase agreement or otherwise, and includes a share, participation, or other interest in any such agreement.

(10)      "Official actions" means the actions by statute, order, ordinance, resolution, contract, or other authorized means by which the issuer provides for issuance of a registered public obligation.

(11)      "Official or official body" means the officer or board that is empowered under the laws applicable to an issuer to provide for original issuance of an obligation of the issuer, by defining the obligation and its terms, conditions and other incidents, the successor or successors of any such official or official body, and such other person or group of persons as shall be assigned duties of such official or official body with respect to a registered public obligation under applicable law from time to time. Unless otherwise provided by law, the State Treasurer shall be the "official" for the issuance of all State obligations.

(12)      "Public entity" means any entity, department, or agency which is empowered under the laws of this State, to issue obligations any interest with respect to which may, under any provision of law, be provided an exemption from the income tax referred to in the Code. The term "public entity" may thus include, without limitation, this State, an entity deriving powers from and acting pursuant to the State Constitution or a special legislative act, a political subdivision, a municipal corporation, a State university or college, a special district, a public authority and other similar entities.

(13)      "Registered public obligation" means an obligation issued by a public entity pursuant to a system of registration.

(14)      "System of registration" and its variants means a plan that  provides:

a.         With respect to a certificated registered public obligation, that (i) the certificated registered public obligation specify a person entitled to the registered public obligation or the rights it represents, and (ii) transfer of the certificated registered public obligation and the rights it represents may be registered upon books maintained for that purpose by or on behalf of the issuer; and

b.         With respect to an uncertificated registered public obligation, that (i) books maintained by or on behalf of the issuer for the purpose of registration of the transfer of a registered public obligation specify a person entitled to the registered public obligation and the rights evidenced thereby, and (ii) transfer of the uncertificated registered public obligation and the rights evidenced thereby be registered upon such books.

(15)      "Uncertificated registered public obligation" means a registered public obligation which is not represented by an instrument. (1983, c. 322, s. 1.)



§ 159E-3. Declaration of State interest; purposes.

§ 159E‑3.  Declaration of State interest; purposes.

(a)        The Code provides that interest with respect to certain obligations may not be exempt from federal income taxation unless they are in registered form. It is therefore a matter of State concern that public entities be authorized to provide for the issuance of obligations in such form. It is a purpose of this Chapter to empower all public entities to establish and maintain a system pursuant to which obligations may be issued in registered form within the meaning of the applicable provisions of the Code.

(b)        Obligations have traditionally been issued predominantly in bearer rather than in registered form, and a change from bearer to registered form may affect the relationships, rights and duties of issuers of and the persons that deal with obligations, and by such effect, the costs. Such effects will impact the various issuers and varieties of obligations differently depending on their legal and financial characteristics, their markets and their adaptability to recent and prospective technological and organizational developments. It is therefore a matter of State concern that public entities be provided flexibility in the development of such systems and control over system incidents, so as to accommodate such differing impacts. It is a purpose of this Chapter to empower the establishment and maintenance, and amendment from time to time, of differing systems of registration of obligations, including system incidents, so as to accommodate the differing impacts upon issuers and varieties of obligations. It is further a purpose of this Chapter to authorize systems that will facilitate the prompt and accurate transfer of registered public obligations and the development of practices with regard to the registration and transfer of registered public obligations in order to maintain market acceptance for obligations of public entities. (1983, c. 322, s. 1.)



§ 159E-4. Systems of registration.

§ 159E‑4.  Systems of registration.

(a)        Each issuer, with the approval of the Commission, is authorized to establish and maintain a system of registration with respect to each obligation which it issues. The system may either be (i) a system pursuant to which only certificated registered public obligations are issued, or (ii) a system pursuant to which only uncertificated registered public obligations are issued, or (iii) a system pursuant to which both certificated and uncertificated registered public obligations are issued. The issuer may amend, discontinue and reinstitute any system, from time to time, subject to covenants.

(b)        The system shall be established, amended, discontinued, or reinstituted, for the issuer by the official or official body.

(c)        The system shall be described in the registered public obligation or in the official actions which provide for original issuance of the registered public obligation, and in subsequent official actions providing for amendments and other matters from time to time. Such description may be by reference to a program of the issuer which is established by the official or official body.

(d)        The system shall define the method or methods by which transfer of the public obligations shall be effective with respect to the issuer, and by which payment of principal and any interest shall be made. The system may permit the issuance of registered public obligations in any denomination to represent several registered public obligations of smaller denominations. The system may also provide for the form of any certificated registered public obligation, or of any writing relating to an uncertificated registered public obligation, for identifying numbers or other designations, for a sufficient supply of certificates for subsequent transfers, for record and payment dates, for varying denominations, for communications to holders or owners of obligations, and for accounting, cancelled certificate destruction and other incidental matters. Unless the issuer otherwise provides, the record date for interest payable on the first or fifteenth day of a month shall be the fifteenth day or the last business day of the preceding month, respectively, and for interest payable on other than the first or fifteenth day of a month, shall be the fifteenth calendar day before the interest payment date.

(e)        Under a system pursuant to which both certificated and uncertificated registered public obligations are issued, both types of registered public obligations may be regularly issued, or one type may be regularly issued and the other type issued only under described circumstances or to particular described categories of owners.

(f)         The system may include covenants of the issuer as to amendments, discontinuances, and reinstitutions of the system and the effect of such on the exemption of interest from the income tax provided for by the Code.

(g)        Whenever an issuer shall issue an uncertificated registered public obligation, the system of registration may provide that a true copy of the official actions of the issuer relating to such uncertificated registered public obligation be maintained by the issuer or by the person, if any, maintaining such system on behalf of the issuer, so long as the uncertificated registered public obligation remains outstanding and unpaid. A copy of such official actions, verified to be such by an authorized officer, shall be admissible before any court of record, administrative body or arbitration panel without further authentication.

(h)        Nothing in this Chapter shall preclude a conversion from one of the forms of registered public obligations provided for by this Chapter to a form of obligation not provided for by this Chapter if interest on the obligation so converted will continue to be exempt from the income tax provided for by the Code.

(i)         The rights provided by other laws with respect to obligations in forms not provided for by this Chapter shall, to the extent not inconsistent with this Chapter, apply with respect to registered public obligations issued in forms authorized by this Chapter. This includes Subchapter IV of Chapter 159 of the General Statutes and the "State Debt" provisions of Chapter 142 of the General Statutes. (1983, c. 322, s. 1.)



§ 159E-5. Certificated registered public obligations; execution; authentication.

§ 159E‑5.  Certificated registered public obligations; execution; authentication.

(a)        A certificated registered public obligation shall be executed by the issuer by the manual or facsimile signature or signatures of authorized officers. Any signature of an authorized officer may be attested by the manual or facsimile signature of another authorized officer.

(b)        In addition to the signatures referred to in (a) of this section any certificated registered public obligation or any writing relating to an uncertificated registered public obligation may include a certificate or certificates signed by the manual or facsimile signature of an authenticating agent, registrar, transfer agent or the like. (1983, c. 322, s. 1; 1987, c. 282, s. 29.)



§ 159E-6. Certificated registered public obligation; signatures.

§ 159E‑6.  Certificated registered public obligation; signatures.

(a)        Any certificated registered public obligation signed by the authorized officers at the time of the signing thereof shall remain valid and binding, notwithstanding that before the issuance thereof any or all of such officers shall have ceased to fill their respective offices.

(b)        Any authorized officer empowered to sign any certificated registered public obligation may adopt as and for the signature of such officer the signature of a predecessor in office in the event that such predecessor's signature appears on such certificated registered public obligation. An unauthorized officer incurs no liability by adoption of a predecessor's signature that would not be incurred by such authorized officer if the signature were that of such authorized officer. (1983, c. 322, s. 1.)



§ 159E-7. Certificated registered public obligation; seal.

§ 159E‑7.  Certificated registered public obligation; seal.

When a seal is required or permitted in the execution of any certificated registered public obligation, an authorized officer may cause the seal to be printed, engraved, stamped, or otherwise placed in facsimile thereon. The facsimile seal has the same legal effect as the impression of the seal. (1983, c. 322, s. 1.)



§ 159E-8. Agents; depositories.

§ 159E‑8.  Agents; depositories.

(a)        An issuer, with the approval of the Commission, may appoint for such term as may be agreed, including for so long as a registered public obligation may be outstanding, corporate or other authenticating agents, transfer agents, registrars, paying or other agents and specify the terms of their appointment, including their rights, their compensation and duties, limits upon their liabilities and provision for their payment of liquidated damages in the event of breach of certain of the duties imposed, which liquidated damages may be made payable to the issuer, the owner or a financial intermediary. None of such agents need have an office or do business within this State.

(b)        An issuer may agree with financial intermediaries in connection with the establishment and maintenance by others of a depository system for the transfer or pledge of registered public obligations or any interest therein. Any such financial intermediaries may, if qualified and acting as fiduciaries, also serve as authenticating agents, transfer agents, registrars, paying or other agents of the issuer with respect to the same issue of public obligations.

(c)        Nothing in this Chapter shall preclude the issuer from itself performing, either alone or jointly with others, any transfer, registration, authentication, payment, depository or other function described in this section. (1983, c. 322, s. 1.)



§ 159E-9. Costs; collection.

§ 159E‑9.  Costs; collection.

(a)        An issuer, prior to or at original issuance of registered public obligations, may provide as a part of a system of registration that the transferor or transferee of the registered public obligations pay all or a designated part of the costs of the system as a condition precedent to transfer, that costs be paid out of proceeds of the registered public obligations, or that both methods be used. The portion of the costs of the system not provided to be paid for by the transferor or transferee or out of proceeds shall be the responsibility of the issuer. Moneys for the discharge of this responsibility may be appropriated annually.

(b)        The issuer may as a part of the system of registration provide for reimbursement or for satisfaction of its responsibility for costs by others. The issuer may enter into agreements with others respecting such reimbursement or satisfaction, may establish fees and charges pursuant to such agreements or otherwise, and may provide that the amount or estimated amount of such fees and charges shall be reimbursed or satisfied from the same sources and by means of the same collection and enforcement procedures and with the same priority and effect as with respect to the obligation. (1983, c. 322, s. 1.)



§ 159E-10. Security for deposits.

§ 159E‑10.  Security for deposits.

Obligations issued by public entities under the laws of one or more states, territories, or possessions of the United States, the Commonwealth of Puerto Rico, or the District of Columbia, which are in registered form, whether or not represented by an instrument, and which, except for their form, satisfy the requirements with regard to security for deposits of moneys of public agencies prescribed pursuant to any law of this State, shall be deemed to satisfy all such requirements even though they are in registered form if a security interest in such obligations is perfected under the laws of this State on behalf of the public agencies whose moneys are so deposited. (1983, c. 322, s. 1.)



§ 159E-11. Public records; locations.

§ 159E‑11.  Public records; locations.

(a)        Records, with regard to the ownership of or security interests in registered public obligations, are not subject to inspection or copying under any law of this State relating to the right of the public to inspect or copy public records, notwithstanding any law to the contrary. This provision shall not exempt from public inspection records of ownership of a public entity's own holdings in this type of security.

(b)        Registration records of the issuer may be maintained at such locations within or without this State as the issuer shall determine. (1983, c. 322, s. 1.)



§ 159E-12. Applicability; determination.

§ 159E‑12.  Applicability; determination.

(a)        Unless at any time prior to or at original issuance of a registered public obligation the official or official body of the issuer determines otherwise, this Chapter shall be applicable to such registered public obligation notwithstanding any provision of law to the contrary. When this Chapter is applicable, no contrary provision shall apply.

(b)        Nothing in this Chapter limits or prevents issuance of obligations in any other form or manner authorized by law.

(c)        Unless determined otherwise pursuant to subsection (a) of this  section, the provisions of this Chapter shall be applicable with respect to obligations which have heretofore been approved by vote, referendum or hearing authorizing or permitting the authorization of obligations in bearer and registered form, or in bearer form only, and such obligations need not be resubmitted for a further vote, referendum or hearing for the purpose of authorizing or permitting the authorization of registered public obligations pursuant to this Chapter. (1983, c. 322, s. 1.)



§ 159E-13. Construction.

§ 159E‑13.  Construction.

This Chapter shall be construed in conjunction with the Uniform Commercial Code and the principles of contract law relative to the registration and transfer of obligations. (1983, c. 322, s. 1.)



§ 159E-14. Amendment or repeal; effect.

§ 159E‑14.  Amendment or repeal; effect.

The State hereby covenants with the owners of any registered public obligations that it will not amend or repeal this Chapter if the effect may be to impair the exemption from income taxation of interest on registered public obligations. (1983, c. 322, s. 1.)



§ 159E-15. Severability.

§ 159E‑15.  Severability.

If any provision or the application of any provision of this Chapter shall be invalid, such shall not affect the validity of other provisions or other applications, it hereby being declared that the provisions or the applications of this Chapter are separable and this Chapter would have been enacted with the invalid provision omitted or without the invalid application in any event. (1983, c. 322, s. 1.)






Chapter 159F - North Carolina Energy Development Authority.

§§ 159F-1 through 159F-9: Repealed by Session Laws 1993, c. 16, s. 1.

Chapter 159F.

North Carolina Energy Development Authority.

§§ 159F‑1 through 159F‑9:  Repealed by Session Laws 1993, c.  16, s. 1.






Chapter 159G - Water Infrastructure.

§§ 159G-1 through 159G-18: Repealed by Session Laws 2005-454, s. 2, effective January 1, 2006.

Chapter 159G.

Water Infrastructure.

Article 1.

General Provisions.

§§ 159G‑1 through 159G‑18: Repealed by Session Laws 2005‑454, s. 2, effective January 1, 2006.



§ 159G-19. Reserved for future codification purposes.

§ 159G-19. Reserved for future codification purposes.



§ 159G-20. Definitions.

Article 1.

General Provisions.

§ 159G‑20.  Definitions.

The following definitions apply in this Chapter:

(1)        Construction costs.  The costs of planning, designing, and constructing a project for which a loan or grant is available under this Chapter. The term includes the following:

a.         Excess or reserve capacity costs attributable to no more than 20‑year projected domestic growth plus ten percent (10%) unspecified industrial growth.

b.         Legal, fiscal, administrative, and contingency costs.

c.         The fee imposed under G.S. 159G‑24 to obtain a loan or grant for a project.

d.         A fee payable to the Department for a permit to implement a project for which a loan or grant is obtained.

e.         The cost to acquire real property or an interest in real property.

(2)        CWSRF.  The Clean Water State Revolving Fund established in G.S. 159G‑22 as an account in the Water Infrastructure Fund.

(3)        Department.  The Department of Environment and Natural Resources.

(4)        Division of Environmental Health.  The Division of Environmental Health of the Department of Environment and Natural Resources.

(5)        Division of Water Quality.  The Division of Water Quality of the Department of Environment and Natural Resources.

(6)        Drinking Water Reserve.  The Drinking Water Reserve established in G.S. 159G‑22 as an account in the Water Infrastructure Fund.

(7)        DWSRF.  The Drinking Water State Revolving Fund established in G.S. 159G‑22 as an account in the Water Infrastructure Fund.

(8)        Grant.  A sum of money given to an applicant without any obligation on the part of the applicant to repay the sum.

(9)        High‑unit‑cost project.  A project that results in an estimated average household user fee for water and sewer service in the area served by the project in excess of the high‑unit‑cost threshold. The average household user fee is calculated for a continuous 12‑month period.

(10)      High‑unit‑cost threshold.  Either of the following amounts determined on the basis of data from the most recent federal decennial census and updated by the U.S. Department of Housing and Urban Development's annual estimated income adjustment factors:

a.         One and one‑half percent (1.5%) of the median household income in an area that receives both water and sewer service.

b.         Three‑fourths of one percent (¾%) of the median household income in an area that receives only water service or only sewer service.

(11)      Loan.  A sum of money loaned to an applicant with an obligation on the part of the applicant to repay the sum.

(12)      Local Government Commission.  The Local Government Commission of the Department of the State Treasurer, established in G.S. 159‑3.

(13)      Local government unit.  Any of the following:

a.         A city as defined in G.S. 160A‑1.

b.         A county.

c.         A consolidated city‑county as defined in G.S. 160B‑2.

d.         A county water and sewer district created pursuant to Article 6 of Chapter 162A of the General Statutes.

e.         A metropolitan sewerage district or a metropolitan water district created pursuant to Article 4 of Chapter 162A of the General Statutes.

f.          A water and sewer authority created under Article 1 of Chapter 162A of the General Statutes.

g.         A sanitary district created pursuant to Part 2 of Article 2 of Chapter 130A of the General Statutes.

h.         A joint agency created pursuant to Part 1 of Article 20 of Chapter 160A of the General Statutes.

i.          A joint agency that was created by agreement between two cities and towns to operate an airport pursuant to G.S. 63‑56 and that provided drinking water and wastewater services off the airport premises before 1 January 1995.

(14)      Nonprofit water corporation.  A nonprofit corporation that is incorporated under Chapter 55A of the General Statutes solely for the purpose of providing drinking water or wastewater services and is an eligible applicant for a federal loan or grant from the Rural Utility Services Division, U.S. Department of Agriculture.

(15)      Public water system.  Defined in G.S. 130A‑313.

(16)      Reserved.

(17)      Reserved.

(18)      Secretary.  The Secretary of Environment and Natural Resources.

(19)      State.  The State of North Carolina.

(20)      Stormwater quality project.  A project whose primary purpose is to prevent or remove pollution from stormwater rather than collect, store, or convey stormwater for drainage or flood control purposes.

(21)      Targeted interest rate project.  Either of the following types of projects:

a.         A high‑unit‑cost project that is awarded a loan.

b.         A project that is awarded a loan from the CWSRF or the DWSRF and is in a category for which federal law encourages a special focus.

(22)      Treasurer.  The Treasurer of the State elected pursuant to Article III, Section 7, of the Constitution.

(23)      Wastewater collection system.  A unified system of pipes, conduits, pumping stations, force mains, and appurtenances for collecting and transmitting water‑carried human wastes and other wastewater from residences, industrial establishments, or any other buildings.

(24)      Wastewater Reserve.  The Wastewater Reserve established in G.S. 159G‑22 as an account in the Water Infrastructure Fund.

(25)      Wastewater system.  A wastewater collection system, wastewater treatment works, stormwater quality project, or nonpoint source pollution project.

(26)      Wastewater treatment works.  The various facilities and devices used in the treatment of sewage, industrial waste, or other wastes of a liquid nature, including the necessary interceptor sewers, outfall sewers, nutrient removal equipment, pumping equipment, power and other equipment, and their appurtenances.

(27)      Water Infrastructure Fund.  The fund established in G.S. 159G‑22. (2005‑454, s. 3.)



§ 159G-21. Revenue for water projects.

§ 159G‑21.  Revenue for water projects.

This Chapter governs the use of the following revenue:

(1)        Revenue appropriated to the Department to match federal funds received for loans and grants for wastewater and drinking water projects and revenue received by the Department from the repayment of loans made with the use of the federal funds.

(2)        Revenue appropriated to the Department to provide a source of State funds to make loans and grants for wastewater and drinking water projects and revenue received by the Department from the repayment of loans made with the use of these funds. (2005‑454, s. 3.)



§ 159G-22. Water Infrastructure Fund.

§ 159G‑22.  Water Infrastructure Fund.

(a)        Fund Established.  The Water Infrastructure Fund is established as a special revenue fund. The Fund is comprised of the accounts set out in this section. The Fund provides revenue through its accounts for loans and grants as provided in this Chapter to meet the water infrastructure needs of the State. The Treasurer is responsible for distributing and investing all revenue received by the Fund. Interest and other investment income earned by the Fund accrues to it and must be allocated to the account to which the income is attributable. Accounts to which federal funds are credited must be kept separate from accounts that do not receive federal funds. A payment of the principal of or interest on a loan made from an account of the Fund must be credited to the account from which the loan was made.

(b)        CWSRF.  The Clean Water State Revolving Fund is established as an account within the Water Infrastructure Fund. The account receives federal funds for wastewater projects and the State funds required to match the federal funds. The account is established under and must be managed in accordance with Title VI of the Federal Water Quality Act of 1987, Pub. L. 100‑4, to achieve the purposes of that act and the Federal Water Pollution Control Act of 1972, 33 U.S.C. §§ 1251 through 1387. The account must comply with these federal acts and the federal regulations adopted to implement the acts. Revenue credited to the account is available in perpetuity and must be used only to provide construction loans and other assistance allowed under federal law. Grants are available from this account only to the extent allowed under federal law.

(c)        DWSRF.  The Drinking Water State Revolving Fund is established as an account within the Water Infrastructure Fund. The account receives federal funds for public water systems and the State funds required to match the federal funds. The account is established under and must be managed in accordance with section 130 of Title 1 of the federal Safe Drinking Water Act of 1996 as amended, 42 U.S.C. § 300J‑12, to achieve the purposes of that act. The account must comply with that act and the federal regulations adopted to implement the act. Revenue credited to the account is available in perpetuity and must be used only to provide construction loans and other assistance allowed under federal law. Grants are available from this account only to the extent allowed under federal law.

(d)        Wastewater Reserve.  The Wastewater Reserve is established as an account within the Water Infrastructure Fund. The account is established to receive State funds that are to be used for loans and grants for wastewater systems. Revenue credited to the Reserve is neither received from the federal government nor provided as a match for federal funds.

(e)        Wastewater Accounts.  The Department is directed to establish accounts within the Wastewater Reserve to administer loans and grants for wastewater collection systems, wastewater treatment works, stormwater quality projects, and nonpoint source pollution projects. The wastewater accounts must include an account for each type of loan or grant set out in G.S. 159G‑33.

(f)         Drinking Water Reserve.  The Drinking Water Reserve is established as an account within the Water Infrastructure Fund. The account is established to receive State funds that are to be used for loans and grants for public water systems. Revenue credited to the Reserve is neither received from the federal government nor provided as a match for federal funds.

(g)        Drinking Water Accounts.  The Department is directed to establish accounts within the Drinking Water Reserve to administer loans and grants for public water systems. The drinking water accounts must include an account for each type of loan or grant set out in G.S. 159G‑34. (2005‑454, s. 3.)



§ 159G-23. Common criteria for loan or grant from Wastewater Reserve or Drinking Water Reserve.

§ 159G‑23.  Common criteria for loan or grant from Wastewater Reserve or Drinking Water Reserve.

The criteria in this section apply to a loan or grant from the Wastewater Reserve or the Drinking Water Reserve. The Division of Water Quality and the Division of Environmental Health must each establish a system of assigning points to applications based on the following criteria:

(1)        Public necessity.  An applicant must explain how the project promotes public health and protects the environment. A project that improves a system that is not in compliance with permit requirements or is under orders from the Department, enables a moratorium to be lifted, or replaces failing septic tanks with a wastewater collection system has priority.

(2)        Effect on impaired waters.  A project that improves designated impaired waters of the State has priority.

(3)        Efficiency.  A project that achieves efficiencies in meeting the State's water infrastructure needs or reduces vulnerability to drought consistent with Part 2A of Article 21 of Chapter 143 of the General Statutes by one of the following methods has priority:

a.         The combination of two or more wastewater or public water systems into a regional wastewater or public water system by merger, consolidation, or another means.

b.         Conservation or reuse of water, including bulk water reuse facilities and waterlines to supply reuse water for irrigation and other approved uses.

c.         Construction of an interconnection between water systems intended for use in drought or other water shortage emergency.

d.         Repair or replacement of leaking waterlines.

e.         Replacement of meters and installation of new metering systems.

(4)        Comprehensive land‑use plan.  A project that is located in a city or county that has adopted or has taken significant steps to adopt a comprehensive land‑use plan under Article 18 of Chapter 153A of the General Statutes or Article 19 of Chapter 160A of the General Statutes has priority over a project located in a city or county that has not adopted a plan or has not taken steps to do so. The existence of a plan has more priority than steps taken to adopt a plan, such as adoption of a zoning ordinance. A plan that exceeds the minimum State standards for protection of water resources has more priority than one that does not. A project is considered to be located in a city or county if it is located in whole or in part in that unit. A land‑use plan is not considered a comprehensive land‑use plan unless it has provisions that protect existing water uses and ensure compliance with water quality standards and classifications in all waters of the State affected by the plan.

(5)        Flood hazard ordinance.  A project that is located in a city or county that has adopted a flood hazard prevention ordinance under G.S. 143‑215.54A has priority over a project located in a city or county that has not adopted an ordinance. A plan that exceeds the minimum standards under G.S. 143‑215.54A for a flood hazard prevention ordinance has more priority than one that does not. A project is considered to be located in a city or county if it is located in whole or in part in that unit. If no part of the service area of a project is located within the 100‑year floodplain, the project has the same priority under this subdivision as if it were located in a city or county that has adopted a flood hazard prevention ordinance. The most recent maps prepared pursuant to the National Flood Insurance Program or approved by the Department determine whether an area is within the 100‑year floodplain.

(6)        Sound management.  A project submitted by a local government unit that has demonstrated a willingness and ability to meet its responsibilities through sound fiscal policies and efficient operation and management has priority.

(7)        Capital improvement plan.  A project that implements the applicant's capital improvement plan for the wastewater system or public water system it manages has priority over a project that does not implement a capital improvement plan. To receive priority, a capital improvement plan must set out the applicant's expected water infrastructure needs for at least 10 years.

(8)        Coastal habitat protection.  A project that implements a recommendation of a Coastal Habitat Protection Plan adopted by the Environmental Management Commission, the Coastal Resources Commission, and the Marine Fisheries Commission pursuant to G.S. 143B‑279.8 has priority over other projects that affect counties subject to that Plan.  (2005‑454, s. 3; 2008‑143, s. 15.)



§ 159G-24. Fee imposed on a loan or grant from Wastewater Reserve or Drinking Water Reserve.

§ 159G‑24.  Fee imposed on a loan or grant from Wastewater Reserve or Drinking Water Reserve.

(a)        Amount.  A loan awarded from the Wastewater Reserve or the Drinking Water Reserve is subject to a fee of two and one‑half percent (2 ½%) of the loan. A grant awarded from the Wastewater Reserve or the Drinking Water Reserve is subject to a fee of one and one‑half percent (1 ½%) of the grant. The fee is payable when a loan or grant is awarded.

(b)        Departmental Receipt.  The fee on a loan from the Wastewater Reserve or the Drinking Water Reserve is a departmental receipt and must be applied to the Department's and the Local Government Commission's costs in administering loans from these Reserves. The Department and the Local Government Commission must determine how to allocate the fee receipts between their agencies. The fee on a grant from the Wastewater Reserve or the Drinking Water Reserve is a departmental receipt of the Department and must be applied to the Department's costs in administering grants from these Reserves. (2005‑454, s. 3.)



§ 159G-25. Expenditure for emergency corrective action at a wastewater treatment works.

§ 159G‑25.  Expenditure for emergency corrective action at a wastewater treatment works.

(a)        The Department may use revenue in any account of the Wastewater Reserve to provide funds for emergency corrective action at a wastewater treatment works under the circumstances set out in this section. The amount expended in a fiscal year for corrective action under this section may not exceed two hundred thousand dollars ($200,000). An expenditure for emergency corrective action is authorized only under the following circumstances:

(1)        A person holding a wastewater discharge or nondischarge permit issued under Article 21 of Chapter 143 of the General Statutes is violating the terms of the permit.

(2)        The wastewater treatment works operated under the permit has a design flow capacity of no more than 100,000 gallons a day.

(3)        The Department has given the permit holder written notice of the violation.

(4)        The permit holder refuses to take the action required to comply with the permit.

(5)        The inaction by the permit holder poses a threat to public health.

(6)        The Department has informed the permit holder in writing that the Department plans to take emergency corrective action and then bring a civil action against the permit holder to recover the cost of the emergency corrective action.

(b)        The Department may bring a civil action against the holder of the permit for the wastewater treatment works to recover the amount expended from the Wastewater Reserve for the emergency corrective action. The amount recovered in a civil action must be credited to the account in the Wastewater Reserve from which the funds were expended. (2005‑454, s. 3.)



§ 159G-26. Annual reports on Water Infrastructure Fund.

§ 159G‑26.  Annual reports on Water Infrastructure Fund.

(a)        Requirement.  The Department must publish a report each year on the accounts in the Water Infrastructure Fund that are administered by the Division of Water Quality or the Division of Environmental Health. The report must be published by 1 November of each year and cover the preceding fiscal year. The Department must make the report available to the public and must give a copy of the report to the Environmental Review Commission and the Fiscal Research Division of the General Assembly.

(b)        Content.  The report required by this section must contain the following information concerning the accounts of the Water Infrastructure Fund:

(1)        The beginning and ending balance of the account for the fiscal year.

(2)        The amount of revenue credited to the account during the fiscal year, by source.

(3)        The total amount of loans and grants awarded from the account, by type, and the amount of any expenditure for emergency corrective action made from the account.

(4)        For each loan or grant awarded, the recipient of the award, the amount of the award, the amount of the award that was disbursed, and the amount of the award remaining to be disbursed in a subsequent fiscal year.

(5)        The amount disbursed for loans and grants awarded but not disbursed in a prior fiscal year and the amount remaining to be disbursed in a subsequent fiscal year.

(6)        An assessment of the expected impact on water quality and water supply of the projects for which the loans and grants were awarded. (2005‑454, s. 3.)



§ 159G-27. Reserved for future codification purposes.

§ 159G-27. Reserved for future codification purposes.



§ 159G-28. Reserved for future codification purposes.

§ 159G-28. Reserved for future codification purposes.



§ 159G-29. Reserved for future codification purposes.

§ 159G-29. Reserved for future codification purposes.



§ 159G-30. Department's responsibility.

Article 2.

Water Infrastructure Loans and Grants Administered by Department.

§ 159G‑30.  Department's responsibility.

The Department, through the Division of Water Quality and the Division of Environmental Health, administers loans and grants made from the CWSRF, the DWSRF, the Wastewater Reserve, and the Drinking Water Reserve. The Division of Water Quality administers loans and grants from the CWSRF and the Wastewater Reserve. The Division of Environmental Health administers loans and grants from the DWSRF and the Drinking Water Reserve. (2005‑454, s. 3.)



§ 159G-31. Entities eligible to apply for loan or grant.

§ 159G‑31.  Entities eligible to apply for loan or grant.

A local government unit or a nonprofit water corporation is eligible to apply for a loan or grant from the CWSRF, the DWSRF, the Wastewater Reserve, or the Drinking Water Reserve. Other entities are not eligible for a loan or grant from these accounts. (2005‑454, s. 3.)



§ 159G-32. Projects eligible for loan or grant.

§ 159G‑32.  Projects eligible for loan or grant.

(a)        CWSRF and DWSRF.  Federal law determines whether a project is eligible for a loan or grant from the CWSRF and the DWSRF. A project must meet the eligibility requirements set under federal law.

(b)        Wastewater Reserve.  The Department is authorized to make loans and grants from the Wastewater Reserve for the following types of projects:

(1)        Wastewater collection system.

(2)        Wastewater treatment works.

(3)        Stormwater quality project.

(4)        Nonpoint source pollution project.

(c)        Drinking Water Reserve.  The Department is authorized to make loans and grants from the Drinking Water Reserve for public water system projects. (2005‑454, s. 3.)



§ 159G-33. Loans and grants available from Wastewater Reserve.

§ 159G‑33.  Loans and grants available from Wastewater Reserve.

(a)        Types.  The Department is authorized to make the types of loans and grants listed in this subsection from the Wastewater Reserve. Each type of loan or grant must be administered through a separate account within the Wastewater Reserve.

(1)        General.  A loan or grant is available for a project authorized in G.S. 159G‑32(b).

(2)        High‑unit‑cost grant.  A high‑unit‑cost grant is available for the portion of the construction costs of a wastewater collection system project or a wastewater treatment works project that results in an estimated average household user fee for water and sewer service in the area served by the project that exceeds the high‑unit‑cost threshold.

(3)        Technical assistance grant.  A technical assistance grant is available to determine the best way to correct the deficiencies in a wastewater collection system or wastewater treatment works that either is not in compliance with its permit limits or, as identified in the most recent inspection report by the Department under G.S. 143‑215.3, is experiencing operational problems and is at risk of violating its permit limits.

(4)        Emergency loan.  An emergency loan is available in the event the Secretary certifies that a serious public health hazard related to the inadequacy of an existing wastewater collection system or wastewater treatment works is present or imminent in a community.

(b)        Interaccount Transfer.  The Secretary may use revenue in any account in the Wastewater Reserve to provide funds for an emergency loan. (2005‑454, s. 3.)



§ 159G-34. Loans and grants available from Drinking Water Reserve.

§ 159G‑34.  Loans and grants available from Drinking Water Reserve.

(a)        Types.  The Department is authorized to make the types of loans and grants listed in this section from the Drinking Water Reserve. Each type of loan or grant must be administered through a separate account within the Drinking Water Reserve.

(1)        General.  A loan or grant is available for a project for a public water system.

(2)        High‑unit‑cost grant.  A grant is available for the portion of the construction costs of a public water system project that results in an estimated average household user fee for water and sewer service in the area served by the project that exceeds the high‑unit‑cost threshold.

(3)        Technical assistance grant.  A technical assistance grant is available to determine the best way to correct the deficiencies in a public water system that does not comply with State law or the rules adopted to implement that law.

(4)        Emergency loan.  An emergency loan is available to an applicant in the event the Secretary certifies that either a serious public health hazard or a drought emergency related to the water supply system is present or imminent in a community.

(b)        Interaccount Transfer.  The Secretary may use revenue in any account in the Drinking Water Reserve to provide funds for an emergency loan. (2005‑454, s. 3.)



§ 159G-35. Criteria for loans and grants.

§ 159G‑35.  Criteria for loans and grants.

(a)        CWSRF and DWSRF.  Federal law determines the criteria for awarding a loan or grant from the CWSRF or the DWSRF. An award of a loan or grant from one of these accounts must meet the criteria set under federal law. The Department is directed to establish through negotiation with the United States Environmental Protection Agency the criteria for evaluating applications for loans and grants from the CWSRF and the DWSRF and the priority assigned to the criteria. The Department must incorporate the negotiated criteria and priorities in the Capitalization Grant Operating Agreement between the Department and the United States Environmental Protection Agency. The criteria and priorities incorporated in the Agreement apply to a loan or grant from the CWSRF or the DWSRF. The common criteria in G.S. 159G‑23 do not apply to a loan or grant from the CWSRF or the DWSRF.

(b)        Reserves.  The common criteria in G.S. 159G‑23 apply to a loan or grant from the Wastewater Reserve or the Drinking Water Reserve. The Department may establish by rule other criteria that apply to a loan or grant from the Wastewater Reserve or the Drinking Water Reserve. (2005‑454, s. 3.)



§ 159G-36. Limits on loans and grants.

§ 159G‑36.  Limits on loans and grants.

(a)        CWSRF and DWSRF.  Federal law governs loans and grants from the CWSRF and the DWSRF. An award of a loan or grant from one of these accounts must be consistent with federal law.

(b)        Reserve Cost Limit.  The amount of a loan or grant from the Wastewater Reserve or the Drinking Water Reserve may not exceed the construction costs of a project. A loan or grant from one of these Reserves is available only to the extent that other funding sources are not reasonably available to the applicant.

(c)        Reserve Recipient Limit.  The following limits apply to a loan or grant made from the Wastewater Reserve or the Drinking Water Reserve to the same local government unit or nonprofit water corporation:

(1)        The amount of loans awarded for a fiscal year may not exceed three million dollars ($3,000,000).

(2)        The amount of loans awarded for three consecutive fiscal years for targeted interest rate projects may not exceed three million dollars ($3,000,000).

(3)        The amount of high‑unit‑cost grants awarded for three consecutive fiscal years may not exceed three million dollars ($3,000,000).

(4)        The amount of technical assistance grants awarded for three consecutive fiscal years may not exceed fifty thousand dollars ($50,000). (2005‑454, s. 3.)



§ 159G-37. Application to CWSRF, Wastewater Reserve, DWSRF, and Drinking Water Reserve.

§ 159G‑37.  Application to CWSRF, Wastewater Reserve, DWSRF, and Drinking Water Reserve.

An application for a loan or grant from the CWSRF or the Wastewater Reserve must be filed with the Division of Water Quality of the Department. An application for a loan or grant from the DWSRF or the Drinking Water Reserve must be filed with the Division of Environmental Health of the Department. An application must be submitted on a form prescribed by the Division and must contain the information required by the Division. An applicant must submit to the Division any additional information requested by the Division to enable the Division to make a determination on the application. An application that does not contain information required on the application or requested by the Division is incomplete and is not eligible for consideration. An applicant may submit an application in as many categories as it is eligible for consideration under this Article. (2005‑454, s. 3.)



§ 159G-38. Environmental assessment and public hearing.

§ 159G‑38.  Environmental assessment and public hearing.

(a)        Required Information.  An application submitted under this Article for a loan or grant for a project must state whether the project requires an environmental assessment. If the application indicates that an environmental assessment is not required, it must identify the exclusion in the North Carolina Environmental Policy Act, Article 1 of Chapter 113A of the General Statutes, that applies to the project. If the application does not identify an exclusion in the North Carolina Environmental Policy Act, it must include an environmental assessment of the project's probable impacts on the environment.

(b)        Division Review.  If, after reviewing an application, the Division of Water Quality or the Division of Environmental Health, as appropriate, determines that a project requires an environmental assessment, the assessment must be submitted before the Division continues its review of the application. If, after reviewing an environmental assessment, the Division concludes that an environmental impact statement is required, the Division may not continue its review of the application until a final environmental impact statement has been completed and approved as provided in the North Carolina Environmental Policy Act.

(c)        Hearing.  The Division of Water Quality or the Division of Environmental Health, as appropriate, may hold a public hearing on an application for a loan or grant under this Article if it determines that holding a hearing will serve the public interest. An individual who is a resident of any county in which a proposed project is located may submit a written request for a public hearing. The request must set forth each objection to the proposed project or other reason for requesting a hearing and must include the name and address of the individual making the request. The Division may consider all written objections to the proposed project, any statement submitted with the hearing request, and any significant adverse effects the proposed project may have on the environment. The Division's decision on whether to hold a hearing is conclusive. The Division must keep all written requests for a hearing on an application as part of the records pertaining to the application. (2005‑454, s. 3.)



§ 159G-39. Review of applications and award of loan or grant.

§ 159G‑39.  Review of applications and award of loan or grant.

(a)        Point Assignment.  The Division of Water Quality or the Division of Environmental Health, as appropriate, must review all applications filed for a loan or grant under this Article for an application period. The Division must rank each application in accordance with the points assigned to the evaluation criteria. The Division must make a written determination of an application's rank and attach the determination to the application. The Division's determination of rank is conclusive.

(b)        Initial Consideration.  The Division may consider an application for an emergency loan from the Wastewater Reserve or the Drinking Water Reserve at any time. The Division must consider all other loan applications and all grant applications filed during an application period at the same time in order to rank the applications.

(c)        Reconsideration.  When an application's rank is too low to receive an award of a loan or grant for an application period, the Division must include the application with those considered for the next application period. If the application's rank is again too low to receive an award, the application is not eligible for consideration in a subsequent application period. An applicant whose application does not receive an award after review in two application periods may file a new application.

(d)        Notification of Decision.  When the Division determines that an application's rank makes it eligible for an award of a loan or grant, the Division must send the applicant a letter of intent to award the loan or grant. The notice must set out any conditions the applicant must meet to receive an award of a loan or grant. When the applicant satisfies the conditions set out in the letter of intent, the Division must send the applicant an offer to award a loan or grant. The applicant must give the Division written notice of whether it accepts or rejects the offer. A loan or grant is considered awarded when an offer to award the loan or grant is issued. (2005‑454, s. 3.)



§ 159G-40. Terms of loan and execution of loan documents.

§ 159G‑40.  Terms of loan and execution of loan documents.

(a)        Approval by Local Government Commission.  The Department may not award a loan under this Article unless the Local Government Commission approves the award of the loan and the terms of the loan. The terms of a loan awarded from the CWSRF and the DWSRF must be consistent with federal law. In reviewing a proposed loan to a local government unit, the Local Government Commission must consider the loan as if it were a bond proposal and review the proposed loan in accordance with the factors set out in G.S. 159‑52 for review of a proposed bond issue. The Local Government Commission must review a proposed loan to a nonprofit water corporation in accordance with the factors set out in G.S. 159‑153.

(b)        Interest Rate and Maturity.  The interest rate payable on and the maximum maturity of a loan are subject to the following limitations:

(1)        Interest rate.  The interest rate for a loan may not exceed the lesser of four percent (4%) or one half the prevailing national market rate for tax‑exempt general obligation debt of similar maturities derived from a published indicator. When recommended by the Department, the Local Government Commission may set an interest rate for a loan for a targeted interest rate project at a rate that is lower than the standard rate to achieve the purpose of the target.

(2)        Maturity.  The maximum maturity for a loan for a project that is not a high‑unit‑cost project may not exceed 20 years or the project's expected life, whichever is shorter. The maximum maturity for a loan for a high‑unit‑cost project is 30 years or the project's expected life, whichever is shorter.

(c)        Security for Loan.  A local government unit may pledge any of the following, alone or in combination, as security for an obligation to repay the principal of and interest on a loan awarded under this Article:

(1)        User fee revenues derived from operation of the wastewater system or public water system that benefits from the project for which the loan is awarded.

(2)        A mortgage, deed of trust, security interest, or similar lien on part or all of the real and personal property comprising the wastewater system or public water system that benefits from the project for which the loan is awarded.

(3)        Its full faith and credit if it meets the requirements of Article 4 of Chapter 159 of the General Statutes.

(4)        Nontax revenue not included in subdivision (1) of this subsection.

(d)        Debt Instrument.  A local government unit and a nonprofit water corporation may execute a debt instrument payable to the State to evidence an obligation to repay the principal of and interest on a loan awarded under this Article. The Treasurer, with the assistance of the Local Government Commission, must develop debt instruments for use by local government units and nonprofit water corporations under this section. The Local Government Commission must develop procedures for loan recipients to deliver debt instruments to the State without public bidding. (2005‑454, s. 3.)



§ 159G-41. Withdrawal of loan or grant.

§ 159G‑41.  Withdrawal of loan or grant.

A letter of intent to offer an award for a loan or grant for a project is withdrawn if the applicant fails to enter into a construction contract for the project within two years after the date of the letter, unless the Department finds that the applicant has good cause for the failure. An award for a loan or grant for a project is withdrawn if the applicant fails to enter into a construction contract for the project within one year after the date of the award, unless the Department finds that the applicant has good cause for the failure. If the Department finds good cause for an applicant's failure, the Department must set a date by which the applicant must take action or forfeit the loan or grant. (2005‑454, s. 3.)



§ 159G-42. Disbursement of loan or grant.

§ 159G‑42.  Disbursement of loan or grant.

The Department must disburse the proceeds of a loan or grant to a recipient in a series of payments based on the progress of the project for which the loan or grant was awarded. To obtain a payment, a loan or grant recipient must submit a request for payment to the Department and document the expenditures for which the payment is requested. (2005‑454, s. 3.)



§ 159G-43. Inspection of project.

§ 159G‑43.  Inspection of project.

(a)        Authority.  The Department may inspect a project for which it awards a loan or grant under this Article to determine the progress made on the project and whether the construction of the project is consistent with the project described in the loan or grant application. The inspection may be performed by personnel of the Department or by a professional engineer licensed under Chapter 89C of the General Statutes.

(b)        Disqualification.  An individual may not perform an inspection of a project under this section if the individual meets any of the following criteria:

(1)        Is an officer or employee of the local government unit or nonprofit water corporation that received the loan or grant award for the project.

(2)        Is an owner, officer, employee, or agent of a contractor or subcontractor engaged in the construction of the project for which the loan or grant was made. (2005‑454, s. 3.)



§ 159G-44. Rules.

§ 159G‑44.  Rules.

The Department may adopt rules to implement this Chapter. Chapter 150B of the General Statutes, the Administrative Procedure Act, governs the adoption of rules by the Department. A rule adopted to administer a loan or grant from the CWSRF or the DWSRF must be consistent with federal law. The Department must give a copy of the rules adopted to implement this Article without charge to a person who requests a copy. (2005‑454, s. 3.)



§ 159G-45. Reserved for future codification purposes.

§ 159G-45. Reserved for future codification purposes.



§ 159G-46. Reserved for future codification purposes.

§ 159G-46. Reserved for future codification purposes.



§ 159G-47. Reserved for future codification purposes.

§ 159G-47. Reserved for future codification purposes.



§ 159G-48. Reserved for future codification purposes.

§ 159G-48. Reserved for future codification purposes.



§ 159G-49. Reserved for future codification purposes.

§ 159G-49. Reserved for future codification purposes.



§ 159G-50. Reserved for future codification purposes.

§ 159G-50. Reserved for future codification purposes.



§§ 159G-51 through 159G-64: Reserved for future codification purposes.

Article 3.

[Reserved.]

§§ 159G‑51 through 159G‑64: Reserved for future codification purposes.



§ 159G-65. State Water Infrastructure Commission.

Article 4.

State Water Infrastructure Commission.

§ 159G‑65.  State Water Infrastructure Commission.

(a)        Purpose.  The State Water Infrastructure Commission is established in the Office of the Governor. The purpose of the Commission is to identify the State's water infrastructure needs, develop a plan to meet those needs, and monitor the implementation of the plan.

(b)        Membership.  The Commission consists of 13 members as follows:

(1)        The Secretary of Commerce or a Department of Commerce employee designated by the Secretary who is familiar with the State programs that fund water or other infrastructure improvements for the purpose of promoting economic development.

(2)        The Secretary of Environment and Natural Resources or a Department of Environment and Natural Resources employee designated by the Secretary who is familiar with the water infrastructure financing, regulatory, and technical assistance programs of the Department.

(3)        The President of the Rural Economic Development Center or a Rural Center employee designated by the President who is familiar with the water infrastructure financing programs of the Rural Center.

(4)        The Executive Director of the Clean Water Management Trust Fund or a Trust Fund employee designated by the Executive Director who is familiar with wastewater, drinking water, and stormwater issues.

(5)        The Director of the Local Government Commission or an employee of the State Treasurer's Office designated by the Director who is familiar with the functions of the Commission.

(6)        The Executive Director of the League of Municipalities or a League employee designated by the Executive Director who is familiar with the League's programs.

(7)        The Executive Director of the North Carolina Association of County Commissioners or an Association employee designated by the Executive Director who is familiar with the Association's programs.

(8)        One member appointed by the Chancellor of North Carolina State University.

(9)        An engineer appointed by the American Council of Engineering Companies.

(10)      One member appointed by the Water Resources and Research Institute.

(11)      One member appointed by the Governor who is a representative of a local government wastewater system or public water system.

(12)      One member appointed by the President Pro Tempore of the Senate.

(13)      One member appointed by the Speaker of the House of Representatives.

(c)        Terms.  The members appointed by the Governor, the President Pro Tempore of the Senate, and the Speaker of the House of Representatives serve two‑year terms. The other members, who are ex officio members or designees of those members, serve until they are no longer in office or are replaced with another designee. Members may be removed in accordance with G.S. 143B‑13 as if that section applied to this Article.

(d)        Chair.  The Governor appoints the initial chair of the Commission. The chair appointed by the Governor must call the first meeting, at which the members must elect a chair. The Chair serves a term of one year. The Commission must elect a chair annually.

(e)        Meetings.  The Commission must meet at least four times a year and may meet as often as needed. A majority of the members of the Commission constitutes a quorum for the transaction of business. The affirmative vote of a majority of the members present at a meeting of the Commission is required for action to be taken by the Commission.

(f)         Vacancies.  A vacancy in the Commission or as chair of the Commission resulting from the resignation of a member or otherwise is filled in the same manner in which the original appointment was made. The term of an appointment to fill a vacancy is for the balance of the unexpired term.

(g)        Compensation.  The Commission members receive no salary or other monetary compensation for serving on the Commission. (2005‑454, s. 3.)



§ 159G-66. Duties of the Commission.

§ 159G‑66.  Duties of the Commission.

The Commission has the following duties:

(1)        To assess and make recommendations on the role of the State in the development and funding of wastewater, drinking water, and stormwater infrastructure in the State.

(2)        To analyze the adequacy of projected funding to meet projected needs over the next five years.

(3)        To propose State priorities for funding.

(4)        To make recommendations on ways to maximize the use of current funding resources, whether federal, State, or local, and to ensure that funds are used in a coordinated manner.

(5)        To review the application of management practices in wastewater, drinking water, and stormwater utilities and determine the best practices.

(6)        To assess the role of public‑private partnerships in the future provision of utility service.

(7)        To assess the application of the river basin approach to utility planning and management.

(8)        To assess the need for a "troubled system" protocol. (2005‑454, s. 3.)



§ 159G-67. Commission reports.

§ 159G‑67.  Commission reports.

The Commission must publish an annual report by 1 November of each year on its activity and findings. The Commission must give a copy of the report to the Environmental Review Commission and the Fiscal Research Division of the General Assembly. The report must include any recommendations of the Commission that require action by the General Assembly to implement. (2005‑454, s. 3.)






Chapter 159I - Solid Waste Management Loan Program and Local Government Special Obligation Bonds.

§ 159I-1. Short title.

Chapter 159I.

Solid Waste Management Loan Program and Local Government Special Obligation Bonds.

§ 159I‑1.  Short title.

This Chapter may be cited as the Solid Waste Management Loan Program and Local Government Special Obligation Bond Act. (1989, c. 756, s. 1; 2002‑72, s. 21.)



§ 159I-2. Findings and purpose.

§ 159I‑2.  Findings and purpose.

The General Assembly finds that units of local government need a source of funds to implement solid waste management programs.  Units of local government will confront a crisis in solid waste management in the near future.  Within five years of the creation of this program, one‑third of all the landfills in this State will have reached their capacity.  Many local governments do not have the funds to meet:

(1)        The increased costs of constructing new landfills that meet current standards for the protection of the environment; or

(2)        The cost of constructing a local or regional incinerator that would serve to reduce the volume of waste to be landfilled; or

(3)        The costs of implementing alternative programs to reduce the amount of waste generated, to decrease the volume of waste that is generated, or to recover or to recycle that part of the waste stream that can be recovered or used for another purpose.

The General Assembly finds that comprehensive solid waste management programs at a local or regional level are needed in order to preserve the quality of North Carolina's groundwater.  It is the purpose of the General Assembly to facilitate the implementation of local and regional solid waste management programs by establishing a loan fund for financing the capital expenses of these programs.  The General Assembly seeks to encourage and assist units of local government to continue to voluntarily provide solid waste collection and disposal for their citizens, thereby maintaining a clean and healthful environment and an adequate supply of clean water. (1989, c. 756, s. 1.)



§ 159I-3. Definitions.

§ 159I‑3.  Definitions.

(a)        Unless a different meaning is required by the context, the following definitions shall apply throughout this Chapter:

(1)        "Administrative charges" means any charge made by the Agency to a unit of local government for the providing of financing pursuant to this Chapter and may include, without limitation, charges for financing costs, charges for the costs of bond and reserve fund insurance, of credit‑enhancement and liquidity facilities, and of interest‑rate agreements, charges in respect of nonasset bond and investment income deficiencies, and charges for administrative expenses of the Agency incurred in the exercise of its powers and duties conferred by this Chapter.

(2)        "Agency" means the North Carolina Solid Waste Management Capital Projects Financing Agency.

(3)        "Board" means the board of directors of the Agency or any other governing body of the Agency succeeding to the principal functions of the Agency.

(4)        "Bonds" means the revenue bonds authorized to be issued by the Agency under this Chapter. As used in this Chapter, the term "bonds" does not include any loan agreement.

(5)        "Costs" means the capital cost of acquiring or constructing any project, including, without limitation, the following:

a.         The costs of doing any or all of the following deemed necessary or convenient by a unit of local government:

1.         Acquiring, constructing, erecting, providing, developing, installing, furnishing, and equipping;

2.         Reconstructing, remodeling, altering, renovating, replacing, refurnishing, and re‑equipping;

3.         Enlarging, expanding, and extending; and

4.         Demolishing, relocating, improving, grading, draining, landscaping, paving, widening, and resurfacing.

b.         The costs of all property, both real and personal and both improved and unimproved, and of plants, works, appurtenances, structures, facilities, furnishings, machinery, equipment, vehicles, easements, water rights, air rights, franchises, and licenses used or useful in connection with the purpose authorized;

c.         The costs of demolishing or moving structures from land acquired and acquiring any lands to which such structures thereafter are to be moved;

d.         Financing charges, including estimated interest during the acquisition or construction of such project and for six months thereafter;

e.         The costs of services to provide and the cost of plans, specifications, studies and reports, surveys, and estimates of costs and revenues;

f.          The costs of paying any interim financing, including principal, interest, and premium, related to the acquisition or construction of a project;

g.         Administrative and legal expenses and administrative charges;

h.         The costs of obtaining bond and reserve fund insurance and investment contracts, of credit‑enhancement facilities, liquidity facilities and interest‑rate agreements, and of establishing and maintaining debt service and other reserves; and

i.          Any other services, costs, and expenses necessary or incidental to the purpose authorized.

(6)        "Division" means the Division of Waste Management of the Department of Environment and Natural Resources and any successor of the Division of Waste Management.

(7)        "Loan" means moneys loaned by the Agency to a unit of local government for a project authorized by this Chapter.

(8)        "Loan agreement" means any bond, note, contract, loan agreement, or other written agreement of a unit of local government delivered to the Agency and evidencing the unit's receipt of loan proceeds from the sale of all or a portion of the Agency's bonds or from other available money of the Agency and setting forth the terms of the unit's agreement to make payments to the Agency in respect of such loan.

(9)        "Local Government Commission" means the Local Government Commission of the Department of the State Treasurer, established by Article 2 of Chapter 159 of the General Statutes and any successor of said Commission.

(10)      "Notes" means the revenue notes or revenue bond anticipation notes authorized to be issued by the Agency under this Chapter. As used in this Chapter, the term "notes" does not include any loan agreement.

(11)      "Project" means any capital project authorized to be financed in G.S. 159I‑8.

(12)      "Revenues" means all moneys received by the Agency, other than the proceeds received by the Agency from the sale of bonds or notes and moneys appropriated by the State for the Solid Waste Management Loan Fund, in connection with the providing of financing to units of local government, including without limitation:

a.         The payments received by the Agency of the principal of and premium, if any, and interest on loan agreements;

b.         Administrative charges, but only to the extent determined by the Agency; and

c.         Investment earnings on all revenues, funds, and other moneys of the Agency.

(13)      "Unit of local government" or "unit" means:

a.         A unit of local government as defined in G.S. 159‑44(4);

b.         Any combination of units, as defined in G.S. 160A‑460(2), entering into a contract or agreement with each other under G.S. 160A‑461;

c.         Any joint agency established under G.S. 160A‑462; as any such section may be amended from time to time;

d.         Any regional solid waste management authority created pursuant to G.S. 153A‑421; or

e.         A consolidated city‑county as defined by G.S. 160B‑2(1), including such a consolidated city‑county acting with respect to an urban service district defined by a consolidated city‑county.

(b)        Unless a different meaning is required by the context, the definitions set out in G.S. 130A‑290, as such section may be amended from time to time, shall apply throughout this Chapter. (1989, c. 756, s. 1; 1989 (Reg. Sess., 1990), c. 888, s. 2; c. 1004, ss. 20, 47.1; c. 1024, s. 48; 1995, c. 461, s. 12; 1995 (Reg. Sess., 1996), c. 743, s. 24; 1997‑443, s. 11A.123.)



§ 159I-4. Creation of Agency.

§ 159I‑4.  Creation of Agency.

(a)        A body politic and corporate to be known as the "North Carolina Solid Waste Management Capital Projects Financing Agency" is created.  This Agency shall be a public agency and an instrumentality of the State for the performance of essential governmental and public functions.

(b)        The Board of Directors of this Agency shall be its governing board, which shall consist of five members.  One of the members of the Board shall be the State Treasurer who shall serve ex officio.  The State Treasurer shall be Chairman of the Board of Directors.  Two members shall be appointed by the Governor, one member shall be appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives in accordance with G.S. 120‑121 and one member shall be appointed by the General Assembly upon the recommendation of the President Pro Tempore in accordance with G.S. 120‑121.  The appointments to be made initially by the Governor shall be for terms beginning on the dates of their respective appointments and expiring on June 30, 1990, and June 30, 1992.  The appointments to be made initially by the General Assembly as recommended by the Speaker of the House of Representatives and by the General Assembly as recommended by the President Pro Tempore of the Senate shall be for terms beginning on the date of their respective appointments and expiring on June 30, 1991.  Appointments made to succeed the initial appointments shall be for two‑year terms commencing, respectively, on July 1, 1990, July 1, 1991, and July 1, 1992, and subsequent appointments shall be for two‑year terms.

(c)        All members of the Board shall remain in office until their successors are appointed and qualify.  Vacancies in appointments made by the Governor shall be filled by the Governor for the remainder of the unexpired terms.  Vacancies in appointments made by the General Assembly shall be filled in accordance with G.S. 120‑122.  Persons appointed to fill vacancies shall qualify in the same manner as persons appointed for full terms.

(d)        Any member of the Board may be removed from office for misfeasance, malfeasance, nonfeasance, or improper influence in accordance with the provisions of G.S. 143B‑13 and the resulting vacancy shall be filled as provided herein for vacancies in general.

(e)        The Board of Directors shall adopt bylaws with respect to the call of meetings, quorums, voting procedures, the keeping of records, and such other organizational and administrative matters as the Board of Directors may determine.  A quorum shall consist of no less than three members of the Board.

(f)         No vacancy in the membership of the Board of Directors shall impair the right of a quorum to exercise all rights and to perform all the duties of the Board of Directors and the Agency.

(g)        No part of the revenues or assets of the Agency shall inure to the benefit of or be distributable to its members or officers or other private persons.  The members of the Board of Directors shall receive no salary for their services but shall be entitled to receive per diem and allowances in accordance with the provisions of G.S. 138‑5.

(h)        The Agency shall be contained within the Department of State Treasurer as if it had been transferred to that Department by a Type II transfer as defined in G.S. 143A‑6(b). (1989, c. 756, s. 1.)



§ 159I-5. General powers of the Agency.

§ 159I‑5.  General powers of the Agency.

The Agency shall have all of the powers necessary or convenient to carry out and to effect the purposes and provisions of this Chapter, including, without limitation, the powers:

(1)        To make and execute contracts and agreements necessary or incidental to the exercise of its powers and duties under this Chapter, including, without limitation, agreements in respect of loan agreements and agreements with issuers of credit‑enhancement facilities, liquidity facilities, bond insurance policies, reserve fund insurance policies and investment contracts, and interest‑rate agreements;

(2)        To contract with any unit of local government with respect to any of the matters covered by this Chapter;

(3)        To establish a debt service reserve fund or funds, from moneys in the Solid Waste Management Loan Fund or from other available moneys, and other reserve funds and to borrow money to purchase insurance and investment contracts to establish, maintain, or increase such funds;

(4)        To agree to apply and assign any money, loan agreements, and other revenues;

(5)        To borrow money as herein provided to carry out and effect its corporate purposes and to issue in evidence thereof bonds, notes, or bond anticipation notes for the purpose of providing funds therefor, including funds for the financing and refinancing of the cost of the acquisition or construction of projects, including the payment or advance on behalf of units of local government of the costs of such projects;

(6)        To apply any payments, or prepayments, or principal of or interest on any loan agreement, to the extent such payment or prepayment is not necessary to pay debt service on the Agency's bonds or notes, to the financing of the cost of the acquisition or construction of projects for units of local government to the same extent as provided in G.S. 159I‑6;

(7)        To fix, revise, charge and collect, or cause to be fixed, revised, charged, and collected, and to apportion administrative charges among units of local government participating in any program of the Agency;

(8)        To employ an administrator to administer the operations of the Agency, fiscal and financial consultants, underwriters, attorneys, trustees, remarketing agents, and such other consultants, agents, and employees as may be required in the judgment of the Agency and to fix and pay their compensation from funds available to the Agency;

(9)        To apply for, accept, receive and agree to, and to comply with the terms and conditions governing grants, loans, advances, contributions, gifts, and other aid from any source whatsoever, including federal and State sources;

(10)      To sue and be sued in its own name, to plead and be impleaded;

(11)      To adopt an official seal and to alter the same at its pleasure;

(12)      To establish and revise from time to time minimum financial standards and criteria for determining the eligibility of specific units of local government to obtain financing and to make loans as provided in this Chapter;

(13)      To deposit, disburse, and invest, pursuant to the provisions of this Chapter, the proceeds of any fund established in accordance with this Chapter and to determine the application of the proceeds of any earnings thereon, subject to the specific provisions of this Chapter; and

(14)      To act as otherwise necessary or convenient to carry out the purposes of this Chapter. (1989, c. 756, s. 1.)



§ 159I-6. Specific powers of the Agency.

§ 159I‑6.  Specific powers of the Agency.

(a)        The Agency shall have the discretion to enter into one or more loan agreements with a unit of local government, providing for the making of a loan by the Agency to the unit of local government, to finance or refinance the cost of the acquisition or construction of a project; and

(b)        Any loan agreement entered into by the Agency with a unit of local government shall be in writing and shall set forth the terms and conditions agreed to between the Agency and the unit of local government for the Agency's loan to such unit of local government including, without limitation, the following:

(1)        The term of such loan agreement;

(2)        The payment provisions and prepayment provisions, if any, required:

a.         To enable the Agency to administer its programs;

b.         To pay when due the principal of and premium, if any, and interest on bonds or notes or other obligations of the Agency incurred to make such loan; and

c.         To pay or reimburse the Agency for such unit's administration charges and the cost of establishing and maintaining any reserves;

(3)        The security for payment by the unit of local government of the loan; and

(4)        Such other provisions and covenants as the Board may require.

(c)        Nothing in this Chapter shall be deemed to change the application of the provisions of Article 8 of Chapter 143 of the General Statutes, relating to competitive bidding for public contracts, or the application of the provisions of Article 3 of Chapter 143 of the General Statutes specifically including the provisions of G.S. 143‑49(6), as it applies to units of local government financing projects under this Chapter. To the extent that units comply with such competitive bidding requirements, there shall be no further requirements in respect of the Agency. (1989, c. 756, s. 1.)



§ 159I-7. Solid Waste Management Loan Fund.

§ 159I‑7.  Solid Waste Management Loan Fund.

(a)        A Fund to be known as the Solid Waste Management Loan Fund is established. Moneys appropriated to, paid to, or earned by this Fund shall be deposited with the State Treasurer or a corporate trustee as provided for in G.S. 159I‑16, as may be determined by the Board.

(b)        Moneys in the Solid Waste Management Loan Fund may be invested in the same manner as permitted for investments of funds belonging to the State or held in the State treasury. Interest earnings derived from such investments shall be credited to the Fund, credited to such other use as may be provided in a trust agreement or resolution securing any bonds or notes issued under the provisions of this Chapter, or credited to such other use, including the payment of administrative expenses of the Agency, the costs of research for solid waste management programs and the making of grants for such research, as may be directed by the Board.

(b1)      In connection with solid waste research to be contracted for by the Division, the Secretary of Environment and Natural Resources shall negotiate, with the Board of the Agency, a memorandum of agreement which shall contain necessary rules and provisions for certifying that proper competitive bid procedures, and when appropriate, proper sole source bid procedures, for contracts have been executed in connection with a Request for Proposals (RFP); and, which shall state that a previously determined one‑to‑one match requirement from private sector sources has been met in accordance with rules and provisions set out in the memorandum of agreement, and that the Secretary is ready to award a contract for a specified amount. The Treasurer, at the direction of the Board, shall certify that funds are available and that the purpose of the contract is consistent with provisions for the use of solid waste loan program proceeds.

(c)        Moneys in the Solid Waste Management Loan Fund may be used, as shall be determined by the Board, for any one or more of the following purposes:

(1)        The establishment of one or more debt service reserve funds;

(2)        The obtaining of one or more credit facilities as hereinafter defined in this Chapter;

(3)        The making of loans to units of local government, which loans may be evidenced by debt instruments; and

(4)        The subsidization of interest rates on loans to units of local government.

In addition, any investment income or profit on moneys in the Solid Waste Management Loan Fund or on any moneys transferred from the Fund to a debt service reserve fund may be used, as shall be determined by the Board, to pay administrative expenses of the Agency.

(d)        As used in this section, "debt instrument" means an instrument in the nature of a promissory note executed by a unit of local government to evidence a debt to the Agency in respect of a loan made to the unit from the Solid Waste Management Loan Fund and obligation to repay the principal, plus interest, under stated terms. (1989, c. 756, s. 1; 1989 (Reg. Sess., 1990), c. 1004, s. 21; c. 1024, s. 49; 1997‑443, s. 11A.119(a).)



§ 159I-8. Eligible purpose.

§ 159I‑8.  Eligible purpose.

(a)        Loans may be made by the Agency to finance the cost of acquisition or construction of projects. Projects shall include solid waste management projects and capital expenditures to implement such projects, including, without limitation, the purchase of equipment or facilities, construction costs of an incinerator; land to be used for recycling facilities or landfills; leachate collection and treatment systems; liners for landfills; monitoring wells; recycling equipment and facilities; volume reduction equipment; and financing charges.

(b)        Projects may not include:

(1)        The operational and maintenance costs of solid waste management facilities or programs;

(2)        General planning or feasibility studies; or

(3)        The purchase of land, unless the land is to be used for a recycling facility or a landfill. (1989, c. 756, s. 1; 1995, c. 384, s. 1.)



§ 159I-9. Application.

§ 159I‑9.  Application.

(a)        All applications for loans shall be filed with the Division.  The information required in the application shall be sufficient to permit the Division to determine the eligibility of the applicant pursuant to G.S. 159I‑10 and to establish the priority of the application pursuant to G.S. 159I‑11.  An applicant shall furnish information in addition or supplemental to the information contained in its application upon written request.

(b)        Applicants may apply for a loan prior to arranging for repayment. (1989, c. 756, s. 1.)



§ 159I-10. Eligible applicant.

§ 159I‑10.  Eligible applicant.

(a)        In determining the eligibility of a unit of local government for financing a project with a loan from the Agency, the Agency may consider:

(1)        The type and useful life of and the need for the project to be financed or refinanced;

(2)        The amount of financing or the cost of the project sought;

(3)        The credit rating, if any, of the unit of local government;

(4)        The future financing and capital needs of the unit of local government;

(5)        The availability and cost to the unit of local government of other methods of financing;

(6)        The construction, disbursement, and management procedures in effect in the unit of local government; and

(7)        Such other factors as the Agency may, in its discretion, determine to be relevant in the providing of such financing.

(b)        As a condition of determining eligibility for participating in one or more financing programs, the Agency may establish:

(1)        Procedures requiring compliance by units of local government with such construction, disbursement and accounting procedures, and programs as the Agency may determine;

(2)        Minimum credit ratings or criteria;

(3)        Minimum and maximum amounts with respect to the cost of the projects to be financed under this Chapter;

(4)        Procedures that may be employed by the Agency in respect of units of local government that default in their obligations under loan agreements; and

(5)        Such other procedures, conditions, and requirements as the Agency determines to be necessary or desirable in establishing its programs.

Nothing in this Chapter shall be deemed to restrict or limit the powers otherwise available to a unit of local government except to the extent restricted by the terms of any loan agreements or other agreements between a unit and the Agency, to obtain financing or refinancing for projects from a source other than the Agency or to establish or continue its own financing program or to enter into any other financing program.

(c)        A unit of local government is not eligible to finance a project with a loan from the Agency unless the unit holds a public hearing on the issue of obtaining a loan from the Agency before it applies for the loan.  The unit must publish notice of the hearing in a newspaper that is qualified for legal advertising in the unit at least ten days before the date fixed for the hearing. (1989, c. 756, s. 1.)



§ 159I-11. Priority factors.

§ 159I‑11.  Priority factors.

(a)        The Commission for Public Health shall adopt, pursuant to Chapter 150B of the General Statutes, rules for the assignment of a priority to each application for a loan under this Chapter.

(b)        An application for a loan under this Chapter shall be assigned a priority by the Division. Factors to be taken into consideration in assigning such priorities shall include, but are not limited to, projects identified by the Division as addressing emergency solid waste management situations, current implementation by the unit of local government of a recycling program or a waste stream reduction program; financial need; multi‑county solid waste management projects; groundwater protection needs; local effort; public health needs; and the proposed purpose of the applicant's loan is to implement a method of disposal that is an alternative to landfilling.

(c)        A written statement of each priority assigned shall be prepared by the Division and shall be attached to the application. The priority assigned shall be conclusive.

(d)        Any application that does not qualify for a loan for the period in which the application was eligible for consideration by reason of the priority assigned shall be considered for a loan during the next period upon written request of the applicant. If the second application should fail to qualify for a loan during the period for consideration by reason of the priority assigned, the application shall receive no further consideration. An applicant may file a new or amended application at any time. (1989, c. 756, s. 1; 2007‑182, s. 2.)



§ 159I-12. Units of local government authorized to borrow money from the Agency by loans.

§ 159I‑12.  Units of local government authorized to borrow money from the Agency by loans.

(a)        Any unit of local government determined by the Agency to be eligible pursuant to G.S. 159I‑10 may borrow money from the Agency for the purpose of financing or refinancing the cost of the acquisition or construction of a project by a unit.  The unit shall enter into a loan agreement with the Agency.  The loan agreement shall set forth the terms and conditions of the loan, including the terms and conditions described in G.S. 159I‑6(b), as determined and approved by the governing body of the unit.

(b)        The obligation of a unit of local government under any loan agreement entered into with the Agency pursuant to this section shall be payable and otherwise secured as provided in G.S. 159I‑13.

(c)        In connection with entering into a loan obligation, any unit of local government may enter into a credit facility, as defined in G.S. 159I‑13(g), and the obligation of a unit of local government under the credit facility to repay any drawing thereunder may be made payable and otherwise secured, to the extent applicable, as provided in G.S. 159I‑13.

(d)        The Agency or a unit of local government may propose an amendment, including an amendment restructuring or otherwise relating to the principal repayment schedule and the interest payment schedule set forth in such loan agreement, upon a determination by the Agency that such amendment is:

(1)        Consistent with the then existing financial condition of the unit of local government and its ability to meet its agreement under the loan agreement; and

(2)        Consistent with the then existing financial condition of the Agency and the administration of the Agency's duties and responsibilities under this Chapter.

Nothing in this Chapter shall be deemed as restricting the power of the Agency or the unit of local government to agree to any amendment to a loan agreement.

(e)        No loan agreement or amendment to a loan agreement may become effective without the approval of the Local Government Commission.  In determining whether a loan agreement or any amendment thereto should be approved, the Local Government Commission may consider, to the extent applicable as shall be determined by the Local Government Commission, the criteria set forth in G.S. 159‑52 and G.S. 159‑86.  The Local Government Commission shall approve any such loan agreement, or any amendment thereto, if, upon the information and evidence it receives, it finds and determines that such loan agreement, or amendment thereto, will satisfy its criteria and is consistent with the purposes of this Chapter.  After considering a loan agreement or an amendment thereto, the Local Government Commission shall enter its order either approving or disapproving such agreement or amendment.  An order of approval may not be regarded as an approval of the legality of such agreement or amendment.  The order of the Local Government Commission disapproving such agreement or amendment is final. (1989, c. 756, s. 1.)



§ 159I-13. Sources and security for units of local government.

§ 159I‑13.  Sources and security for units of local government.

(a)        The source or sources of and the security for payment of each loan agreement shall be determined by the governing body of such unit of local government and shall be set forth in the loan agreement.

(b)        In the event that, under the provisions of The Local Government Bond Act a bond order authorizing the issuance of bonds that pledge the faith and credit of a unit of local government, that is otherwise authorized to issue bonds under the act, for the purpose of providing funds for one or more purposes that constitute eligible projects within the meaning of this Chapter has taken effect, then, in lieu of issuing any bonds authorized or any bond anticipation note in anticipation of such bonds, but not sold and delivered pursuant to such order, the governing body of any unit of local government may enter into a loan agreement authorized by this Chapter and may pledge the faith and credit of such unit to secure its obligation to make the payments required under such loan agreement or a credit facility in support of such loan agreement, provided the following conditions are met:

(1)        The aggregate principal amount due under such loan agreement does not exceed the aggregate amount of authorized but unissued bonds, or any bond anticipation notes in anticipation of such bonds, under the bond order; and

(2)        The project to be acquired is a purpose for which proceeds of bonds or bond anticipation notes may be expended under the bond order.

(c)        Each unit of local government may agree to apply to the payment of a loan agreement any available source or sources of revenues of such unit and, to the extent the generation of such revenues is within the power of such unit, to enter into covenants to take action in order to generate such revenues, provided such agreement to use such sources to make payments or such covenant to generate revenues does not constitute a pledge of the unit's taxing power.

(d)        Each unit of local government otherwise having the power of taxation may enter into loan agreements constituting a continuing contract and providing for the making of payments in ensuing fiscal years from any available source or sources of revenues, including the proceeds of taxes realized from the exercise of the unit's power of taxation, appropriated by the unit in its annual budget provided:

(1)        The governing body of such unit shall have appropriated sufficient funds to pay any amount to be paid under the loan agreement in the fiscal year in which such contract is entered into, this appropriation to be made prior to the entering into of the loan agreement;

(2)        There is included in the loan agreement a provision automatically cancelling the loan agreement in the event the governing body of the unit decides not to appropriate funds to make payment in an ensuing fiscal year in which event the obligation of the unit to make any future payments in any ensuing fiscal year shall cease;

(3)        No deficiency judgment requiring the exercise of the unit's power of taxation may be entered against the unit in any action for breach of a contractual obligation authorized by this subsection; and

(4)        The taxing power of the unit is not pledged to secure any payments to be made pursuant to the loan agreement and the Agency shall have agreed that it has no right to require the exercise of a unit's power of taxation to secure such loan agreement.

No loan agreement may contain a nonsubstitution clause which restricts the right of a unit to replace or provide a substitute for any project financed pursuant to the loan agreement.

(e)        The obligation of a unit of local government with respect to the sources of revenues authorized by subsections (c) and (d) of this section shall be specifically identified in the proceedings of the governing body authorizing the unit to enter into a loan agreement.  This loan agreement shall be valid and binding from the date the unit enters into the loan agreement.  The sources of payment so specifically identified and then held or thereafter received by a unit, any fiduciary, or the Agency shall immediately be subject to the lien of the loan agreement without any physical delivery of such sources or further act.  This lien shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against a unit without regard to whether such parties have notice thereof.  The proceedings, the loan agreement, or any other document or action by which the lien on a source of payment is created need not be filed or recorded in any manner other than as provided in the Chapter.

Any loan agreement secured by a source or sources of revenue authorized by subsection (b), (c) or (d) of this section may provide additional security by the granting of a security interest in the project financed to secure payment of the purchase money provided by the loan agreement, including a deed of trust on any real property so acquired.

(f)         The interest payable by a unit to the Agency on any loan agreement may be at such rate or rates, including variable rates, as may be determined by the Local Government Commission with the approval of the governing body of such unit.  Such approval may be given as the governing body of such unit may direct, including without limitation, a certificate signed by a representative of the unit designated by the governing body of such unit. The Agency may determine that it is necessary that certain provisions in the Agency's bonds or notes be reflected, in similar terms, in loan agreements, so that if it is necessary to vary the interest rate or call the principal prior to maturity of certain of the Agency's bonds or notes the Agency will have the power to effect a similar variation in interest rate or a similar call prior to maturity of certain loan agreements.  Accordingly, in fixing the details of a loan agreement, the governing body of such unit may provide that a loan agreement be:

(1)        Made payable from time to time on demand or tender for purchase by the Agency, provided a credit facility supports such a loan agreement.  A credit facility is not required if the governing body of such unit specifically determines that a credit facility is not required upon a finding and determination by the governing body that the absence of a credit facility will not affect the unit's ability to make payments on demand or tender, and will not materially and adversely affect the financial position of the unit and the entering into of the loan agreement at a reasonable interest cost to the unit;

(2)        Additionally supported by a credit facility;

(3)        Made subject to redemption or a mandatory tender for purchase by the unit prior to maturity; and

(4)        Bear interest at a rate or rates that may vary for such period or periods of time, all as may be provided in the proceedings of the governing body providing for the entering into of the loan agreement, including, without limitation, such variations as may be permitted pursuant to a par formula.

(g)        As used in this section:

(1)        "Credit facility" means an agreement entered into by the unit of local government with a bank, savings and loan association, or other banking institution; an insurance company, reinsurance company, surety company or other insurance institution; a corporation, investment banking firm or other investment institution; or any financial institution providing for prompt payment of all or any part of the principal or purchase price (whether at maturity, presentment, or tender for purchase, redemption, or acceleration), redemption premium, if any, and interest on any loan agreement payable on demand or tender by the Agency, in consideration of the unit agreeing to repay the provider of such credit facility in accordance with the terms and provisions of the agreement; the provider of any credit facility may be located either within or without the United States of America.

(2)        "Par formula" shall mean any provision or formula adopted by the unit to provide for the adjustment from time to time, of the interest rate or rates borne by any loan agreement, including:

a.         A provision providing for such adjustment so that the purchase price of such loan agreement in the open market would be as close to par as possible.

b.         A provision providing for such adjustment based upon a percentage or percentages of a prime rate or base rate, which percentage or percentages may vary or be applied for different periods of time.

c.         A provision providing for such adjustment based upon the adjustments of the interest rate or rates of the Agency's bonds and notes, or

d.         Such other provision as the unit may determine to be consistent with this Chapter and will not affect the unit's ability to pay the principal of and the interest on any loan agreement, and will not materially and adversely affect the financial position of the unit and the entering into of the loan agreement at a reasonable interest cost to the unit.

(h)        Any loan agreement may provide for an acceleration of the repayment schedule. (1989, c. 756, s. 1.)



§ 159I-14. Credit of State not pledged.

§ 159I‑14.  Credit of State not pledged.

Bonds or notes issued by the Agency under the provisions of this Chapter shall not be secured by a pledge of the faith and credit of the State or of any political subdivision thereof or be deemed to create an indebtedness of the State, or of any such political subdivision thereof, requiring any voter approval, but shall be payable solely from Agency revenues and other funds provided therefor.  Each bond or note issued by the Agency under this Chapter shall contain on its face a statement to the effect that the Agency shall not be obligated to pay the same, the interest, or the premium thereon except from Agency revenues and other funds pledged therefor and that neither the faith and credit nor the taxing power of the State or of any political subdivision thereof is pledged as security for the payment of the principal of or the interest or premium on such Agency bond or note.

Expenses incurred by the Agency in carrying out the provisions of this Chapter shall be payable from revenues and other funds provided pursuant to, or available for use under, this Chapter.  No liability may be incurred by the Agency beyond the extent to which moneys shall have been so provided. (1989, c. 756, s. 1.)



§ 159I-15. Bonds and notes.

§ 159I‑15.  Bonds and notes.

(a)        The Agency may provide for the issuance at one time or from time to time of bonds and notes, including bond anticipation notes and renewal notes, of the Agency to carry out and effectuate its corporate purposes.  The principal of and interest on such bonds or notes shall be payable solely from funds provided under this Chapter for such payment.  Any bond anticipation notes may be made payable from the proceeds of bonds or renewal notes or, in the event bond or renewal note proceeds are not available, notes may be paid from any available Agency revenues or other funds provided for this purpose.  Bonds and notes may also be paid from the proceeds of any credit facility.  The bonds and notes of each issue shall be dated and may be made redeemable prior to maturity at the option of the Agency or otherwise, at such price or prices, on such date or dates, and upon such terms and conditions as may be determined by the Agency.  The bonds or notes may also be made payable from time to time on demand or tender for purchase by owner, all upon such terms and conditions as may be determined by the Agency.  Any such bonds or notes shall bear interest at such rate or rates, including variable rates, as may be determined by the Local Government Commission with the approval of the Agency.

The Agency may also issue one or more series of bonds and notes, including bond anticipation notes and renewal notes, from time to time, to make loans to an individual unit of local government upon a determination, by resolution, of the Board as follows:

(1)        The issuance of a series of bonds or notes by the Agency in order to make a loan to an individual unit of local government, as distinct from the proceeds of such series of bonds or notes being used to provide a pool of money to make a number of such loans, does not materially adversely affect the ability of the Agency to effect its general policy of making loans on a pooled basis.

(2)        The issuance of the series of bonds or notes will not economically disadvantage the Agency and will provide an economic benefit to the individual unit of local government.

(3)        The use, if any, of any of the proceeds of the Solid Waste Management Loan Fund in connection with the Agency financing for an individual unit of local government is consistent with the Agency's use of any proceeds in connection with loans made on a pooled basis.

All of the provisions of this Chapter, including, without limitation, G.S. 159I‑13 relating to the sources and security that may be used by units of local government in making loans, shall apply to any Agency financing for an individual unit of local government.

(b)        In fixing the details of bonds or notes, the Agency may provide that any of the bonds or notes may:

(1)        Be made payable from time to time on demand or tender for purchase by the owner thereof provided a credit facility supports such bonds or notes, unless the Local Government Commission specifically determines that a credit facility is not required upon a finding and determination by the Local Government Commission that the absence of a credit facility will not materially and adversely affect the financial position of the Agency and the marketing of the bonds or notes at a reasonable interest cost to the Agency;

(2)        Be additionally supported by a credit facility;

(3)        Be made subject to redemption or a mandatory tender for purchase prior to maturity;

(4)        Bear interest at a rate or rates that may vary for such period or periods of time, all as may be provided in the proceedings providing for the issuance of such bonds or notes including, without limitation, such variations as may be permitted pursuant to a par formula; and

(5)        Be made the subject of a remarketing agreement whereby an attempt is made to remarket the bonds or notes to new purchasers prior to their presentment for payment to the provider of the credit facility or to the Agency.

(c)        As used in this section:

(1)        "Credit facility" means an agreement entered into by the Agency with a bank, savings and loan association or other banking institution, an insurance company, reinsurance company, surety company or other insurance institution, a corporation, investment banking firm or other investment institution, or any financial institution providing for prompt payment of all or any part of the principal or purchase price (whether at maturity, presentment or tender for purchase, redemption or acceleration), redemption premium, if any, and interest on any bonds or notes payable on demand or tender by the owner, in consideration of the Agency agreeing to repay the provider of such credit facility in accordance with the terms and provisions of such agreement; the provider of any credit facility may be located either within or without the United States of America.

(2)        "Par formula" means any provision or formula adopted by the Agency to provide for the adjustment, from time to time, of the interest rate or rates borne by any bonds or notes including:

a.         A provision providing for the adjustment so that the purchase price of the bonds or notes in the open market would be as close to par as possible;

b.         A provision providing for the adjustment based upon a percentage or percentages of a prime rate or base rate, which percentage or percentages may vary or be applied for different periods of time; or

c.         Such other provisions as the Agency may determine to be consistent with this Chapter and will not materially and adversely affect the financial position of the Agency and the marketing of the bonds or notes at a reasonable interest cost to the Agency.

(d)        Notes shall mature at such time or times and bonds shall mature, not exceeding 40 years from their date or dates, as may be determined by the Agency.  The Agency shall determine the form and manner of execution of the bonds or notes, including any interest coupons to be attached thereto, and shall fix the denomination or denominations and the place or places of payment of principal and interest, which may be any bank or trust company within or without the United States.  In case any officer whose signature or a facsimile of whose signature shall appear on any bonds or notes or coupons, if any, shall cease to be this officer before the delivery thereof, this signature or the facsimile shall nevertheless be valid and sufficient for all purposes the same as if the officer had remained in office until the delivery and any bond or note or coupon may bear the facsimile signatures of such persons who at the actual time of the execution thereof shall be the proper officers to sign although at the date of the bond or note or coupon the persons may not have been these officers.  The Agency may also provide for the authentication of the bonds or notes by a trustee or other authenticating agent.  The bonds or notes may be issued as certificated or uncertificated obligations or both, and in coupon or in registered form, or both, as the Agency may determine.  Provision may be made for the registration of any coupon bonds or notes as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds or notes of any bonds or notes registered as to both principal and interest, and for the interchange of registered and coupon bonds or notes.  Any system for registration may be established as the Agency may determine.

(e)        No bonds or notes may be issued by the Agency under this Chapter unless the issuance thereof is approved and the bonds or notes are sold by the Local Government Commission as provided in this Chapter.  The Agency shall file with the Secretary of the Local Government Commission an application requesting approval of the issuance of the bonds or notes which application shall contain any such information and shall have attached to it any such documents concerning the proposed financing as the Secretary of the Local Government Commission may require.

In determining whether a proposed bond or note issue should be approved, the Local Government Commission may consider, to the extent applicable as shall be determined by the Local Government Commission, the criteria set forth in G.S. 159‑52 and G.S. 159‑86, as well as the effect of the proposed financing upon any scheduled or proposed sale of obligations by the State, by any of its agencies or departments, or by any unit of local government in the State.  The Local Government Commission shall approve the issuance of such bonds or notes if, upon the information and evidence it receives, it finds and determines that the proposed financing will satisfy such criteria and will effect the purposes of this Chapter.

Upon the filing with the Local Government Commission of a written request of the Agency requesting that its bonds or notes be sold, the bonds or notes may be sold by the Local Government Commission in such manner, either at public or private sale, and for such price or prices as the Local Government Commission shall determine to be in the best interest of the Agency and to effect the purposes of this Chapter, provided that the sale shall be approved by the Agency.

(f)         The proceeds of any bonds or notes shall be used solely for the purposes for which the bonds or notes were issued and shall be disbursed in such manner and under such restrictions, if any, as the Agency may provide in the resolution authorizing the issuance of, or in any trust agreement securing, such bonds or notes.

(g)        Prior to the preparation of definitive bonds, the Agency may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when the bonds have been executed and are available for delivery.  The Agency may also provide for the replacement of any bonds or notes which shall become mutilated or shall be destroyed or lost.

(h)        Bonds or notes may be issued under the provision of this Chapter without obtaining, except as otherwise expressly provided in this Chapter, the consent of any department, division, commission, board, body, bureau, or agency of the State and without any other proceedings or the happening of any conditions or things other than those proceedings, conditions, or things that are specifically required by this Chapter and the provisions of the resolution authorizing the issuance of, or any trust agreement securing, such bonds or notes. (1989, c. 756, s. 1; 1989 (Reg. Sess., 1990), c. 1004, ss. 22, 23, c. 1024, s. 38(a), (b).)



§ 159I-16. Trust agreement or resolution.

§ 159I‑16.  Trust agreement or resolution.

(a)        In the discretion of the Agency, any bonds and notes issued under the provisions of this Chapter may be secured by a trust agreement by and between the Agency and a corporate trustee or by a resolution providing for the appointment of a corporate trustee.  The corporate trustee may be, in either case, any trust company or bank having the powers of a trust company within or without the State.  Such trust agreement or resolution may pledge or assign all or part of the revenues or assets of the Agency, including, without limitation, loan agreements, agreements or commitments to enter into loan agreements, contracts, agreements and other security or investment obligations, any fees or charges made or received by the Agency, the moneys received in payment of loans and interest thereon, and any other moneys received by the Agency.  The trust agreement or resolution may contain such provisions for protecting and enforcing the rights and remedies of the owners of any bonds or notes issued thereunder as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the Agency in respect of the purposes to which bond or note proceeds may be applied, the disposition and application of the revenues or assets of the Agency, the duties of the Agency with respect to the acquisition and disposition of any project and the purchase, acceptance and disposition of any loan agreement, the charges and collection of any revenues and administrative charges, the terms and conditions for the issuance of additional bonds and notes, and the custody, safeguarding, investment, and application of all moneys.  All bonds and notes issued under this Chapter shall be equally and ratably secured by a pledge, charge, and lien upon the revenues or assets provided in such trust agreement or resolution, without priority by reason of number, or dates of bonds or notes, execution, or delivery, in accordance with the provision of this Chapter and of such trust agreement or resolution; except that the Agency may provide in such trust agreement or resolution that bonds or notes issued pursuant thereto shall, to the extent and in the manner prescribed in such trust agreement or resolution, be subordinated and junior in standing, with respect to the payment of principal and interest and to the security thereof, to any other bonds or notes.  It shall be lawful for any bank or trust company that may act as depositary of the proceeds of bonds or notes, revenues, assets, or other money hereunder to furnish such indemnifying bonds or to pledge such securities as may be required by the Agency.  Any trust agreement or resolution may set out the rights and remedies of the owners of any bonds or notes and of any trustee, and may restrict the individual rights of action by any such owners.  In addition to the foregoing, any trust agreement or resolution may contain such other provisions as the Agency may deem reasonable and proper for the security of the owners of any bonds or notes.  Expenses incurred in carrying out the provisions of any trust agreement or resolution may be treated as a part of the cost of any project or as an administrative charge and may be paid from the revenues or assets pledged or assigned to the payment of the principal of and the interest on bonds and notes or from any other funds available to the Agency.

(b)        The Agency may set the terms and conditions of loan agreements, including, without limitation, the repayment terms, so as to provide a fund sufficient, with such other funds as may be made available therefor, including, without limitation, investment income and the proceeds of administrative charges to the extent determined by the Agency:

(1)        To pay the costs of operation of the Agency,

(2)        To pay the principal of and the interest on all bonds and notes as the same shall become due and payable, and

(3)        To create and maintain any reserves provided for in the trust agreement or resolution securing such bonds or notes.

(c)        All pledges of any assets or revenues of the Agency as authorized by this chapter shall be valid and binding from the time when such pledges are made.  All such assets or revenues so pledged and thereafter received by the Agency shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the Agency, irrespective of whether such parties have notice thereof.  The trust agreement or resolution by which a pledge is created or any loan obligation need not be filed or recorded except in the records of the Agency.

(d)        The State does pledge to and agree with the holders of any bonds or notes issued by the Agency that so long as any of such bonds or notes are outstanding and unpaid the State will not limit or alter the rights vested in the Agency at the time of issuance of the bonds or notes to set the terms and conditions of loan agreements in connection with which the bonds or notes were issued, so as to provide a fund sufficient, with such other funds as may be made available therefor, including without limitation, investment income and the proceeds of administrative charges to the extent determined by the Agency, to pay the costs of operation of the Agency, to pay the principal of and the interest on all bonds and notes as the same shall become due and payable, and to create and maintain any reserves provided therefor, and to fulfill the terms of any agreements made with the bondholders or noteholders.  The State shall in no way impair the rights and remedies of the bondholders or noteholders until the bonds or notes and all costs and expenses in connection with any action or proceedings by or on behalf of the bondholders or noteholders, are fully paid, met, and discharged. (1989, c. 756, s. 1; 1989 (Reg. Sess., 1990), c. 1004, ss. 24, 25, c. 1024, s. 38(c), (d).)



§ 159I-17. Trust funds.

§ 159I‑17.  Trust funds.

Notwithstanding any other provisions of law to the contrary, all moneys received pursuant to this Chapter, including, without limitation, payments made under and the proceeds received from the sale or other disposition of loan agreement, proceeds received from the disposition by the Agency of any project and any other revenues and funds received by the Agency, (except any portion, as designated by the Agency, representing administrative charges), shall be deemed to be trust funds to be held and applied solely as provided in this Chapter.  The resolution authorizing the issuance of, or any trust agreement securing, any bonds or notes may provide that any of such moneys may be invested temporarily pending the disbursement thereof and shall provide that any officer with whom or any bank or trust company with which such moneys shall be deposited, shall act as trustee of such moneys and shall hold and apply the same for the purposes of this Chapter subject to such regulations as this Chapter or such resolution or trust agreement may provide.  Any such moneys may be deposited and invested as provided in G.S. 159‑30 and G.S. 147‑69.1, as either section may be amended from time to time, provided, however that:

(1)        Any deposit or investment authorized by G.S. 159‑30 or G.S. 147‑69.1 may be deposited or invested with any bank located inside or outside the State, including outside the United States of America, provided that any such bank is a bank whose unsecured obligations are rated in either of the two highest rating categories by either Moody's Investors Service or Standard & Poor's Corporation; and

(2)        Any deposit or investment may be made pursuant to either G.S. 159‑30 or G.S. 147‑69.1.  If one section is less restrictive or the other section authorizes additional deposit and investment options, the Agency may proceed under either section in order that the Agency shall have the broadest deposit and investment options available under either section. (1989, c. 756, s. 1.)



§ 159I-18. Remedies.

§ 159I‑18.  Remedies.

Any owner of bonds or notes issued under the provisions of this Chapter or any coupons appertaining thereto, and the trustee under any trust agreement securing or resolution authorizing the issuance of such bonds or notes, except to the extent the rights herein given may be restricted by such trust agreement or resolution, may either at law or in equity, by suit, action, mandamus, or other proceeding, protect and enforce any and all rights under the laws of the State or granted hereunder or under such trust agreement or resolution, or under any other contract executed by the Agency pursuant to this Chapter; and may enforce and compel the performance of all duties required by this Chapter or by such trust agreement or resolution by the Agency or by any officer thereof. (1989, c. 756, s. 1.)



§ 159I-19. Status of bonds and notes under Uniform Commercial Code.

§ 159I‑19.  Status of bonds and notes under Uniform Commercial Code.

All bonds and notes and interest coupons, if any, issued under this Chapter are hereby made investment securities within the meaning of and for all the purposes of Article 8 of the Uniform Commercial Code, as enacted in Chapter 25 of the General Statutes. (1989, c. 756, s. 1.)



§ 159I-20. Bonds and notes eligible for investment.

§ 159I‑20.  Bonds and notes eligible for investment.

Bonds and notes issued under the provisions of this Chapter are hereby made securities in which all public offices, agencies, and public bodies of the State and its political subdivisions, all insurance companies, trust companies, investment companies, banks, savings banks, building and loan associations, credit unions, pension or retirement funds, other financial institutions engaged in business in the State, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them.  Such bonds or notes are hereby made securities, which may properly and legally be deposited with and received by any officer or agency of the State or political subdivision of the State for any purpose for which the deposit of bonds, notes, or obligations of the State or any political subdivision is now or may hereafter be authorized by law. (1989, c. 756, s. 1.)



§ 159I-21. Refunding bonds and notes.

§ 159I‑21.  Refunding bonds and notes.

(a)        The Agency may issue bonds and notes for the purposes of refunding any bonds or notes issued pursuant to this Chapter, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption or maturity of such bonds or notes, and, if deemed advisable by the Agency, for any additional corporate purposes of the Agency.

Any such refunding bonds or notes may bear interest at rates, including variable rates as authorized in G.S. 159I‑15, lower, the same as, or higher than and have maturities shorter than, the same as, or longer than the bonds or notes being refunded.  The proceeds of any such refunding bonds or notes may be applied:

(1)        To the payment and retirement of the bonds or notes being refunded by direct application to such payment and retirement;

(2)        To the payment and retirement of the bonds or notes being refunded by the deposit in trust of such proceeds;

(3)        To the payment of any expenses incurred in connection with such refunding; and

(4)        For any other uses not inconsistent with such refunding.

(b)        Any money so held in trust may be invested in:

(1)        Direct obligations of the United States of America.

(2)        Obligations, the principal of and the interest on which are guaranteed by the United States of America.

(3)        Evidences of ownership of a proportionate interest in specified obligations described in subdivision (1) and (2) of this subsection, which obligations are held by a bank or trust company organized and existing under the laws of the United States of America or any state thereof in the capacity of custodian.

(4)        Obligations of the State or local governments of the State, provision for the payment of the principal of and interest on which obligations shall have been made by deposit with a trustee or escrow agent of obligations described in subdivisions (1), (2) or (3) of this subsection, the maturing principal of any interest on which, when due and payable, shall provide sufficient money with any other money held in trust for such purpose to pay the principal of, premium, if any, and interest on such obligations of the State or units of local government and which are rated in the highest category by Standard & Poor's Corporation and Moody's Investors Service.

(5)        Obligations of the State or local governments of the State, the principal of and interest on which, when due and payable, have been insured by a bond insurance company which is rated in the highest category by Standard & Poor's Corporation and Moody's Investors Service.

(6)        Full faith and credit obligations of the State or local governments of the State, which are rated in the highest category by Standard & Poor's Corporation and Moody's Investors Service.

(7)        Any obligations or investments in which the State Treasurer is authorized, at the time of such investment, to invest funds of the State.

The proceedings providing for the issuance of any refunding bonds or notes may limit the investments in which the proceeds of a particular refunding issue may be invested.

(c)        Nothing in this section shall be construed as a limitation on:

(1)        The duration of any deposit in trust for the retirement of bonds or notes being refunded, but which shall not have matured and which shall not be then redeemable or, if then redeemable, shall not have been called for redemption; or

(2)        The power to issue bonds or notes for the combined purpose of refunding bonds or notes and providing moneys for any corporate purpose as provided in this Chapter. (1989, c. 756, s. 1.)



§ 159I-22. Officers not liable.

§ 159I‑22.  Officers not liable.

No member or officer of the Agency shall be subject to any personal liability or accountability by reason of his execution of any bonds or notes or the issuance thereof. (1989, c. 756, s. 1.)



§ 159I-23. Tax exemption.

§ 159I‑23.  Tax exemption.

All of the bonds and notes authorized by this Chapter shall be exempt from all State, county, and municipal taxation or assessment, direct or indirect, general or special, whether imposed for the purpose of general revenue or otherwise, excluding inheritance and gift taxes, income taxes on the gain from the transfer of the bonds and notes, and franchise taxes. The interest on the bonds and notes shall not be subject to taxation as income. (1989, c. 756, s. 1; 1995, c. 46, s. 19.)



§ 159I-24. Conflicts of interest.

§ 159I‑24.  Conflicts of interest.

If any member, officer, or employee of the Agency shall be interested either directly or indirectly, or shall be an officer or employee of or have an ownership interest in any firm or corporation, not including units of local government interested directly or indirectly, in any contract with the Agency, such interest shall be disclosed to the Agency and shall be set forth in the minutes of the Agency.  The member, officer, or employee having an interest therein shall not participate on behalf of the Agency in the authorization of any such contract.  Other provisions of law notwithstanding, failure to take any or all actions necessary to carry out the purposes of this section may not affect the validity of any bonds, notes, or loan agreements issued pursuant to the provisions of this Chapter. (1989, c. 756, s. 1.)



§ 159I-25. Disbursement.

§ 159I‑25.  Disbursement.

(a)        The proceeds of any bonds or notes to be used to make loans shall be disbursed by, or pursuant to the direction of, the Office of State Budget and Management. No such proceeds shall be disbursed until the Office of State Budget and Management has received from the Division a certificate of eligibility that states that the applicant meets all eligibility criteria, and that all procedural requirements of this Chapter have been met.

(b)        Once the prerequisites for disbursement have been satisfied pursuant to subsection (a) of this section, the proceeds shall be disbursed as the Board may provide. (1989, c. 756, s. 1; 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b).)



§ 159I-26. Withdrawal of commitment.

§ 159I‑26.  Withdrawal of commitment.

Failure of an applicant, within one year of the date of acceptance of a loan application to arrange for necessary financing of the proposed project, shall constitute sufficient cause for withdrawal of the commitment.  Prior to withdrawal of a commitment, the Division shall give due consideration to any extenuating circumstances presented by the applicant as reasons for its failure to arrange necessary financing.  The commitment may be extended for an additional period of time if, in the judgment of the Division, an extension is justified. (1989, c. 756, s. 1.)



§ 159I-27. Inspection.

§ 159I‑27.  Inspection.

(a)        The Division shall perform one or more inspections of each project and shall monitor its progress.  If the Division determines that the project is not in substantial compliance with the approved schedule of implementation, the Division may revoke its approval of the project, further disbursement of loan proceeds may be rescinded, and the outstanding loan, together with accrued interest, may immediately become due and payable.

(b)        Inspection of a project for which a loan has been made under this Chapter may be performed by qualified personnel of the Division or by qualified professional engineers, registered in this State, who have been approved by the Division.  No person may be approved to perform inspections who is an officer or employee of the unit of local government to which the loan was made or who is an owner, officer, employee or agent of a contractor or subcontractor engaged in the construction of any project for which the loan was made. (1989, c. 756, s. 1.)



§ 159I-28. Rules.

§ 159I‑28.  Rules.

(a)        The Office of State Budget and Management and the Commission for Public Health may adopt, modify and repeal rules establishing the procedures to be followed in the administration of this Chapter and regulations interpreting and applying the provisions of this Chapter, as provided in the Administrative Procedure Act. Uniform rules may be jointly adopted where feasible and desirable, and no rule jointly adopted may be modified or revoked except upon the concurrence of both agencies involved.

(b)        A copy of the rules adopted to implement the provisions of this Chapter shall be furnished free of charge by the Division and the Office of State Budget and Management to any unit of local government. (1989, c. 756, s. 1; 1997‑443, s. 11A.114; 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b); 2007‑182, s. 2.)



§ 159I-29. Annual reports to Joint Legislative Commission on Governmental Operations.

§ 159I‑29.  Annual reports to Joint Legislative Commission on Governmental Operations.

(a)        The Office of State Budget and Management and the Division shall prepare and file on or before July 31 of each year with the Joint Legislative Commission on Governmental Operations a consolidated report for the preceding fiscal year concerning the allocation of loans authorized by this Chapter.

(b)        The portion of the report prepared by the Office of State Budget and Management shall set forth for the preceding fiscal year itemized and total allocations for loans authorized by the Division. The Office of State Budget and Management shall also prepare a summary report of all allocations for each fiscal year; the total funds received and allocations made; and the total unallocated funds as of the end of the preceding fiscal year.

(c)        The portion of the report prepared by the Division shall include:

(1)        Identification of each loan made during the preceding fiscal year; the total amount of the loan commitments; the sums actually paid during the preceding fiscal year to each loan disbursed and to each loan previously committed but unpaid; and the total loan funds paid during the preceding fiscal year;

(2)        A summary for all preceding years of the total number of loans made; the total funds committed to these loans; the total sum actually paid to loans; and

(3)        Assessment and evaluation of the effects that approved projects have had upon solid waste management within the purposes of this Chapter.

(d)        The report shall be signed by each of the chief executive officers of the two State agencies preparing the report. (1989, c. 756, s. 1; 1993, c. 553, s. 57; 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b).)



§ 159I-30. Additional powers of units of local government; issuance of special obligation bonds and notes.

§ 159I‑30.  Additional powers of units of local government; issuance of special obligation bonds and notes.

(a)        Authorization.  Any unit of local government may borrow money for the purpose of financing or refinancing its cost of the acquisition or construction of a project and may issue special obligation bonds and notes, including bond anticipation notes and renewal notes, pursuant to the provisions of this section and the applicable provisions of this Chapter for this purpose.

(b)        Pledge.  Each unit of local government may pledge for the payment of a special obligation bond or note any available source or sources of revenues of the unit and, to the extent the generation of the revenues is within the power of the unit, may enter into covenants to take action in order to generate the revenues, as long as the pledge of these sources for payments or the covenant to generate revenues does not constitute a pledge of the unit's taxing power.

No agreement or covenant shall contain a nonsubstitution clause which restricts the right of a unit of local government to replace or provide a substitute for any project financed pursuant to this section.

The sources of payment pledged by a unit of local government shall be specifically identified in the proceedings of the governing body authorizing the unit to issue the special obligation bonds or notes.

After the issuance of special obligation bonds or notes, the governing body of the issuing unit may identify one or more additional sources of payment for the bonds or notes and pledge these sources, as long as the pledge of the sources does not constitute a pledge of the taxing power of the unit. Each source of additional payment pledged shall be specifically identified in the proceedings of the governing body of the unit pledging the source. The governing body of the unit may not pledge an additional source of revenue pursuant to this paragraph unless the pledge is first approved by the Local Government Commission pursuant to the procedures provided in subsection (i) of this section.

The sources of payment so pledged and then held or thereafter received by a unit or any fiduciary thereof shall immediately be subject to the lien of the pledge without any physical delivery of the sources or further act. The lien shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against a unit without regard to whether the parties have notice thereof. The proceedings or any other document or action by which the lien on a source of payment is created need not be filed or recorded in any manner other than as provided in this Chapter.

(b1)      Security Interest.  In connection with issuing its special obligation bonds or special obligation bond anticipation notes under this Chapter, a unit of local government may grant a security interest in the project financed, or in all or some portion of the property on which the project is located, or in both. If a unit of local government determines to provide additional security as authorized by this subsection, the following conditions apply:

(1)        No bond order may contain a nonsubstitution clause that restricts the right of a unit of local government to:

a.         Continue to provide a service or activity; or

b.         Replace or provide a substitute for any municipal purpose financed pursuant to the bond order.

(2)        A bond order is subject to approval by the Commission under Article 8 of Chapter 159 of the General Statutes if it:

a.         Meets the standards set out in G.S. 159‑148(a)(1), 159‑148(a)(2), and 159‑148(a)(3), or involves the construction or repair of fixtures or improvements on real property; and

b.         Is not exempted from the provisions of that Article by one of the exemptions contained in G.S. 159‑148(b)(1) and (2).

The Commission approval required by this subdivision is in addition to the Commission approval required by subsection (i) of this section.

(3)        No deficiency judgment may be rendered against any unit of local government in any action for breach of a bond order authorized by this section, and the taxing power of a unit of local government is not and may not be pledged directly or indirectly to secure any moneys due under a bond order authorized by this section. This prohibition does not impair the right of the holder of a bond or note to exercise a remedy with respect to the revenues pledged to secure the bond or note, as provided in the bond order, resolution, or trust agreement under which the bond or note is authorized and secured. A unit of local government may, in its sole discretion, use tax proceeds to pay the principal of or interest or premium on bonds or notes, but shall not pledge or agree to do so.

(4)        Before granting a security interest under this subsection, a unit of local government shall hold a public hearing on the proposed security interest. A notice of the public hearing shall be published once at least 10 days before the date fixed for the hearing.

(c)        Payment; Call.  Any bond anticipation notes may be made payable from the proceeds of bonds or renewal notes or, in the event bond or renewal note proceeds are not available, the notes may be paid from any sources available under G.S. 159I‑30(b). Bonds or notes may also be paid from the proceeds of any credit facility. The bonds and notes of each issue shall be dated and may be made redeemable prior to maturity at the option of the unit of local government or otherwise, at such price or prices, on such date or dates, and upon such terms and conditions as may be determined by the unit. The bonds or notes may also be made payable from time to time on demand or tender for purchase by the owner, upon terms and conditions determined by the unit.

(d)        Interest.  The interest payable by a unit on any special obligation bonds or notes may be at such rate or rates, including variable rates as authorized in this section, as may be determined by the Local Government Commission with the approval of the governing body of the unit. This approval may be given as the governing body of the unit may direct, including, without limitation, a certificate signed by a representative of the unit designated by the governing body of the unit.

(e)        Nature of Obligation.  Special obligation bonds and notes shall be special obligations of the unit of local government issuing them. The principal of, and interest and any premium on, special obligation bonds and notes shall be secured solely by any one or more of the sources of payment authorized by this section as may be pledged in the proceedings, resolution, or trust agreement under which they are authorized or secured. Neither the faith and credit nor the taxing power of the unit of local government are pledged for the payment of the principal of, or interest or any premium on, any special obligation bonds or notes, and no owner of special obligation bonds or notes has the right to compel the exercise of the taxing power by the unit in connection with any default thereon. Every special obligation bond and note shall recite in substance that the principal and interest and any premium on the bond or note are secured solely by the sources of payment pledged in the bond order, resolution, or trust agreement under which it is authorized or secured. The following limitations apply to payment from the specified sources:

(1)        Any such use of these sources will not constitute a pledge of the unit's taxing power; and

(2)        The unit is not obligated to pay the principal or interest or premium except from these sources.

(f)         Details.  In fixing the details of bonds or notes, the unit of local government may provide that any of the bonds or notes may:

(1)        Be made payable from time to time on demand or tender for purchase by the owner thereof as long as a credit facility supports the bonds or notes, unless the Local Government Commission specifically determines that a credit facility is not required upon a finding and determination by the Local Government Commission that the absence of a credit facility will not materially and adversely affect the financial position of the unit and the marketing of the bonds or notes at a reasonable interest cost to the unit;

(2)        Be additionally supported by a credit facility;

(3)        Be made subject to redemption or a mandatory tender for purchase prior to maturity;

(4)        Bear interest at a rate or rates that may vary for such period or periods of time, all as may be provided in the proceedings providing for the issuance of the bonds or notes including, without limitation, such variations as may be permitted pursuant to a par formula; and

(5)        Be made the subject of a remarketing agreement whereby an attempt is made to remarket the bonds or notes to new purchasers prior to their presentment for payment to the provider of the credit facility or to the unit.

(g)        Definitions.  The following definitions apply in this section:

(1)        Credit facility.  An agreement entered into by the unit with a bank, a savings and loan association, or another banking institution; an insurance company, a reinsurance company, a surety company, or another insurance institution; a corporation, an investment banking firm, or another investment institution; or any financial institution, providing for prompt payment of all or any part of the principal, or purchase price (whether at maturity, presentment, or tender for purchase, redemption, or acceleration), redemption premium, if any, and interest on any bonds or notes payable on demand or tender by the owner, in consideration of the unit agreeing to repay the provider of the credit facility in accordance with the terms and provisions of the agreement; the provider of any credit facility may be located either within or without the United States of America.

(2)        Par formula.  Any provision or formula adopted by the unit to provide for the adjustment, from time to time of the interest rate or rates borne by any bonds or notes including:

a.         A provision providing for such adjustment so that the purchase price of such bonds or notes in the open market would be as close to par as possible;

b.         A provision providing for such adjustment based upon a percentage or percentages of a prime rate or base rate, which percentage or percentages may vary or be applied for different periods of time; or

c.         Any other provision as the unit may determine to be consistent with this section and the applicable provisions of this Chapter and does not materially and adversely affect the financial position of the unit and the marketing of the bonds or notes at a reasonable interest cost to the unit.

(3)        Project.  Any of the following:

a.         A project as defined in G.S. 159I‑3.

b.         Any of the following as defined in S.L. 1998‑132: water supply systems, water conservation projects, water reuse projects, wastewater collection systems, and wastewater treatment works.

c.         With respect to a city, any service or facility authorized by G.S. 160A‑536 and provided in a municipal service district.

(g1)      Credit Facility.  The obligation of a unit of local government under a credit facility to repay any drawing thereunder may be made payable and otherwise secured, to the extent applicable, as provided in this section.

(h)        Term; Form.  Notes shall mature at such time or times and bonds shall mature, not exceeding 40 years from their date or dates, as may be determined by the unit of local government, except that no such maturity dates may exceed the maximum maturity periods prescribed by the Local Government Commission pursuant to G.S. 159‑122, as it may be amended from time to time. The unit shall determine the form and manner of execution of the bonds or notes, including any interest coupons to be attached thereto, and shall fix the denomination or denominations and the place or places of payment of principal and interest, which may be any bank or trust company within or without the United States. In case any officer of the unit whose signature, or a facsimile of whose signature, appears on any bonds or notes or coupons, if any, ceases to be the officer before delivery thereof, the signature or facsimile shall nevertheless be valid and sufficient for all purposes the same as if the officer had remained in office until the delivery. Any bond or note or coupon may bear the facsimile signatures of such persons who at the actual time or the execution thereof were the proper officers to sign although at the date of the bond or note or coupon these persons may not have been the proper officers. The unit may also provide for the authentication of the bonds or notes by a trustee or other authenticating agent. The bonds or notes may be issued as certificated or uncertificated obligations or both, and in coupon or in registered form, or both, as the unit may determine, and provision may be made for the registration of any coupon bonds or notes as to principal alone and also as to both principal and interest, and for the reconversion into coupon bonds or notes of any bonds or notes registered as to both principal and interest, and for the interchange of registered and coupon bonds or notes. Any system for registration may be established as the unit may determine.

(i)         Local Government Commission Approval.  No bonds or notes may be issued by a unit of local government under this section unless the issuance is approved and the bonds or notes are sold by the Local Government Commission as provided in this section and the applicable provisions of this Chapter. The unit shall file with the Secretary of the Local Government Commission an application requesting approval of the issuance of the bonds or notes, which application shall contain such information and shall have attached to it such documents concerning the proposed financing as the Secretary of the Local Government Commission may require. The Commission may prescribe the form of the application. Before the Secretary accepts the application, the Secretary may require the governing body of the unit or its representatives to attend a preliminary conference, at which time the Secretary or the deputies of the Secretary may informally discuss the proposed issue and the timing of the steps taken in issuing the special obligation bonds or notes.

In determining whether a proposed bond or note issue should be approved, the Local Government Commission may consider, to the extent applicable as shall be determined by the Local Government Commission, the criteria set forth in G.S. 159‑52 and G.S. 159‑86, as either may be amended from time to time, as well as the effect of the proposed financing upon any scheduled or proposed sale of obligations by the State or by any of its agencies or departments or by any unit of local government in the State. The Local Government Commission shall approve the issuance of the bonds or notes if, upon the information and evidence it receives, it finds and determines that the proposed financing will satisfy such criteria and will effect the purposes of this section and the applicable provisions of this Chapter. An approval of an issue shall not be regarded as an approval of the legality of the issue in any respect. A decision by the Local Government Commission denying an application is final.

Upon the filing with the Local Government Commission of a written request of the unit requesting that its bonds or notes be sold, the bonds or notes may be sold by the Local Government Commission in such manner, either at public or private sale, and for such price or prices as the Local Government Commission shall determine to be in the best interests of the unit and to effect the purposes of this section and the applicable provisions of this Chapter, if the sale is approved by the unit.

(j)         Proceeds.  The proceeds of any bonds or notes shall be used solely for the purposes for which the bonds or notes were issued and shall be disbursed in such manner and under such restrictions, if any, as the unit may provide in the resolution authorizing the issuance of, or in any trust agreement securing, the bonds or notes.

(k)        Interim Documents; Replacement.  Prior to the preparation of definitive bonds, the unit may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when definitive bonds have been executed and are available for delivery. The unit may also provide for the replacement of any bonds or notes which shall become mutilated or shall be destroyed or lost.

(l)         No Other Conditions.  Bonds or notes may be issued under the provisions of this section and the applicable provisions of this Chapter without obtaining, except as otherwise expressly provided in this section and the applicable provisions of this Chapter, the consent of any department, division, commission, board, body, bureau, or agency of the State and without any other proceedings or the happening of any conditions or things other than those proceedings, conditions, or things that are specifically required by this section, the applicable provisions of this Chapter, and the provisions of the resolution authorizing the issuance of, or any trust agreement securing, the bonds or notes.

(m)       Trust.  In the discretion of the unit of local government, any bonds and notes issued under the provisions of this section may be secured by a trust agreement by and between the unit and a corporate trustee or by a resolution providing for the appointment of a corporate trustee. Bonds and notes may also be issued under an order or resolution without a corporate trustee. The corporate trustee may be, in either case any trust company or bank having the powers of a trust company within or without the State. The trust agreement or resolution may pledge or assign such sources of revenue as may be permitted under this section. The trust agreement or resolution may contain such provisions for protecting and enforcing the rights and remedies of the owners of any bonds or notes issued thereunder as may be reasonable and proper and not in violation of law, including covenants setting forth the duties of the unit in respect of the purposes to which bond or note proceeds may be applied, the disposition and application of the revenues of the unit, the duties of the unit with respect to the project, the disposition of any charges and collection of any revenues and administrative charges, the terms and conditions of the issuance of additional bonds and notes, and the custody, safeguarding, investment, and application of all moneys. All bonds and notes issued under this section shall be equally and ratably secured by a lien upon the revenues pledged in the trust agreement or resolution, without priority by reasons of number, or dates of bonds or notes, execution, or delivery, in accordance with the provision of this section and of the trust agreement or resolution, except that the unit may provide in the trust agreement or resolution that bonds or notes issued pursuant thereto shall, to the extent and in the manner prescribed in the trust agreement or resolution, be subordinated and junior in standing, with respect to the payment of principal and interest and to the security thereof, to any other bonds or notes. It shall be lawful for any bank or trust company that may act as depository of the proceeds of bonds or notes, revenues, or any other money hereunder to furnish such indemnifying bonds or to pledge such securities as may be required by the unit. Any trust agreement or resolution may set out the rights and remedies of the owners of any bonds or notes and of any trustee, and may restrict the individual rights of action by the owners. In addition to the foregoing, any trust agreement or resolution may contain such other provisions as the unit may deem reasonable and proper for the security of the owners of any bonds or notes. Expenses incurred in carrying out the provisions of any trust agreement or resolution may be treated as a part of the cost of any project or as an administrative charge and may be paid from the revenues or from any other funds available.

The State does pledge to, and agree with, the holders of any bonds or notes issued by any unit that so long as any of the bonds or notes are outstanding and unpaid the State will not limit or alter the rights vested in the unit at the time of issuance of the bonds or notes to set the terms and conditions of the bonds or notes and to fulfill the terms of any agreements made with the bondholders or noteholders. The State shall in no way impair the rights and remedies of the bondholders or noteholders until the bonds or notes and all costs and expenses in connection with any action or proceedings by or on behalf of the bondholders or noteholders, are fully paid, met, and discharged.

(n)        Applicable Provisions.  The provisions of G.S. 159I‑15(a), (d), and (e) relating to the Agency and its bonds and notes shall apply to a unit of local government and its bonds and notes issued under this section and the applicable provisions of this Chapter, except that the source or sources of revenue pledged to pay bonds and notes of a unit of local government shall be limited as provided in this section.

The provisions of G.S. 159I‑17 relating to the Agency and its trust funds and investments shall apply to a unit of local government and its trust funds and investments, except that any such moneys of a unit shall be deposited and invested only as provided in G.S. 159‑30, as it may be amended from time to time.

The provisions of G.S. 159I‑18, 159I‑19, 159I‑20, and 159I‑23 relating to remedies, the Uniform Commercial Code, investment eligibility, and tax exemption, as they relate to the Agency's bonds and notes, shall apply to a unit of local government and its bonds and notes. (1989, c. 756, s. 1; 1989 (Reg. Sess., 1990), c. 1004, s. 26; c. 1024, s. 38(e); 1995 (Reg. Sess., 1996), c. 742, s. 39; c. 743, s. 26; 1997‑6, s. 20; 1997‑307, s. 1; 2001‑238, s. 1; 2004‑151, ss. 2, 3.)






Chapter 160 - Municipal Corporations.

§§ 160-1 through 160-521: Repealed and Transferred.

Chapter 160.

Municipal Corporations.

§§ 160‑1 through 160‑521:  Repealed and Transferred.






Chapter 160A - Cities and Towns.

§ 160A-1. Application and meaning of terms.

Chapter 160A.

Cities and Towns.

Article 1.

Definitions and Statutory Construction.

§ 160A‑1.  Application and meaning of terms.

Unless otherwise specifically provided, or unless otherwise clearly required by the context, the words and phrases defined in this section shall have the meaning indicated when used in this Chapter.

(1)        "Charter" means the entire body of local acts currently in force applicable to a particular city, including articles of incorporation issued to a city by an administrative agency of the State, and any amendments thereto adopted pursuant to 1917 Public Laws, Chapter 136, Subchapter 16, Part VIII, sections 1 and 2, or Article 5, Part 4, of this Chapter.

(2)        "City" means a municipal corporation organized under the laws of this State for the better government of the people within its jurisdiction and having the powers, duties, privileges, and immunities conferred by law on cities, towns, and villages.  The term "city" does not include counties or municipal corporations organized for a special purpose.  "City" is interchangeable with the terms "town" and "village," is used throughout this Chapter in preference to those terms, and shall mean any city as defined in this subdivision without regard to the terminology employed in charters, local acts, other portions of the General Statutes, or local customary usage.  The terms "city" or "incorporated municipality" do not include a municipal corporation that, without regard to its date of incorporation, would be disqualified from receiving gasoline tax allocations by G.S. 136‑41.2(a), except that the end of status as a city under this sentence shall not affect the levy or collection of any tax or assessment, or any criminal or civil liability, and shall not serve to escheat any property until five years after the end of such status as a city, or until September 1, 1991, whichever comes later.

(3)        "Council" means the governing board of a city.  "Council" is interchangeable with the terms "board of aldermen" and "board of commissioners," is used throughout this Chapter in preference to those terms, and shall mean any city council as defined in this subdivision without regard to the terminology employed in charters, local acts, other portions of the General Statutes, or local customary usage.

(4)        "General law" means an act of the General Assembly applying to all units of local government, to all cities, or to all cities within a class defined by population or other criteria, including a law that meets the foregoing standards but contains a clause or section exempting from its effect one or more cities or all cities in one or more counties.

(5)        "Local act" means an act of the General Assembly applying to one or more specific cities by name, or to all cities within one or more specifically named counties.  "Local act" is interchangeable with the terms "special act," "public‑local act," and "private act," is used throughout this Chapter in preference to those terms, and shall mean a local act as defined in this subdivision without regard to the terminology employed in charters, local acts, or other portions of the General Statutes.

(6)        "Mayor" means the chief executive officer of a city by whatever title known.

(7)        "Publish," "publication," and other forms of the verb "to publish" mean insertion in a newspaper qualified under G.S. 1‑597 to publish legal advertisements in the county or counties in which the city is located.

(8)        "Rural Fire Department" means, for the purpose of Articles 4A or 14 of this Chapter, a bona fide department which, as determined by the Commissioner of Insurance, is classified as not less than class "9" in accordance with rating methods, schedules, classifications, underwriting rules, bylaws or regulations effective or applied with respect to the establishment of rates or premiums used or charged pursuant to Article 36 or Article 40 of Chapter 58 of the General Statutes, and which operates fire apparatus and equipment of the value of five thousand dollars ($5,000) or more; but it does not include a municipal fire department. (1971, c. 698, s. 1; 1973, c. 426, s. 3; 1983, c. 636, s. 17.1; 1985 (Reg. Sess., 1986), c. 934, s. 1.)



§ 160A-2. Effect upon prior laws.

§ 160A‑2.  Effect upon prior laws.

Nothing in this Chapter shall repeal or amend any city charter in effect as of January 1, 1972, or any portion thereof, unless this Chapter or a subsequent enactment of the General Assembly shall clearly show a legislative intent to repeal or supersede all local acts. The provisions of this Chapter, insofar as they are the same in substance as laws in effect as of December 31, 1971, are intended to continue such laws in effect and not to be new enactments. The enactment of this Chapter shall not require the readoption of any city ordinance enacted pursuant to laws that were in effect before January 1, 1972, and are restated or revised herein. The provisions of this Chapter shall not affect any act heretofore done, any liability incurred, any right accrued or vested, or any suit or prosecution begun or cause of action accrued as of January 1, 1972. (1971, c. 698, s. 1.)



§ 160A-3. General laws supplementary to charters.

§ 160A‑3.  General laws supplementary to charters.

(a)        When a procedure that purports to prescribe all acts necessary for the performance or execution of any power, duty, function, privilege, or immunity is provided by both a general law and a city charter, the two procedures may be used as alternatives, and a city may elect to follow either one.

(b)        When a procedure for the performance or execution of any power, duty, function, privilege, or immunity is provided by both a general law and a city charter, but the charter procedure does not purport to contain all acts necessary to carry the power, duty, function, privilege, or immunity into execution, the charter procedure shall be supplemented by the general law procedure; but in case of conflict or inconsistency between the two procedures, the charter procedure shall control.

(c)        When a power, duty, function, privilege, or immunity is conferred on cities by a general law, and a charter enacted earlier than the general law omits or expressly denies or limits the same power, duty, function, privilege or immunity, the general laws shall supersede the charter. (1971, c. 698, s. 1.)



§ 160A-4. Broad construction.

§ 160A‑4.  Broad construction.

It is the policy of the General Assembly that the cities of this State should have adequate authority to execute the powers, duties, privileges, and immunities conferred upon them by law. To this end, the provisions of this Chapter and of city charters shall be broadly construed and grants of power shall be construed to include any additional and supplementary powers that are reasonably necessary or expedient to carry them into execution and effect: Provided, that the exercise of such additional or supplementary powers shall not be contrary to State or federal law or to the public policy of this State. (1971, c. 698, s. 1.)



§ 160A-4.1. Electronic notice of new fees and fee increases; public comment period.

§ 160A‑4.1.  Electronic notice of new fees and fee increases; public comment period.

(a)        If a city has a Web site maintained by one or more of its employees, the city shall provide notice of the imposition of or increase in fees or charges applicable solely to the construction of development subject to the provisions of Part 2 of Article 19 of this Chapter on the city's Web site at least seven days prior to the first meeting where the imposition of or increase in the fees or charges is on the agenda for consideration.

(b)        During the consideration of the imposition of or increase in fees or charges as provided in subsection (a) of this section, the governing body of the city shall permit a period of public comment.

(c)        This section shall not apply if the imposition of or increase in fees or charges is contained in a budget filed in accordance with the requirements of G.S. 159‑12.  (2009‑436, s. 2.)



§ 160A-5. Statutory references deemed amended to conform to Chapter.

§ 160A‑5.  Statutory references deemed amended to conform to Chapter.

Whenever a reference is made in another portion of the General Statutes or any local act, or any city ordinance, resolution, or order, to a portion of Chapter 160 of the General Statutes that is repealed or superseded by this Chapter, the reference shall be deemed amended to refer to that portion of this Chapter which most nearly corresponds to the repealed or superseded portion of Chapter 160. (1971, c. 698, s. 1; 1973, c. 426, s. 2.)



§§ 160A-6 through 160A-10. Repealed by Session Laws 1981 (Regular Session, 1982), c. 1191, s. 63.

Article 1A.

Municipal Board of Control.

§§ 160A‑6 through 160A‑10.  Repealed by Session Laws 1981 (Regular Session, 1982), c. 1191, s. 63.



§ 160A-11. Corporate powers.

Article 2.

General Corporate Powers.

§ 160A‑11.  Corporate powers.

The inhabitants of each city heretofore or hereafter incorporated by act of the General Assembly or by the Municipal Board of Control shall be and remain a municipal corporation by the name specified in the city charter. Under that name they shall be vested with all of the property and rights in property belonging to the corporation; shall have perpetual succession; may sue and be sued; may contract and be contracted with; may acquire and hold any property, real and personal, devised, bequeathed, sold, or in any manner conveyed, dedicated to, or otherwise acquired by them, and from time to time may hold, invest, sell, or dispose of the same; may have a common seal and alter and renew the same at will; and shall have and may exercise in conformity with the city charter and the general laws of this State all municipal powers, functions, rights, privileges, and immunities of every name and nature whatsoever.

All documents required or permitted by law to be executed by municipal corporations will be legally valid and binding in this respect when a legible corporate stamp, which is a facsimile of its seal, is used in lieu of an imprinted or embossed corporate or common seal. (Code, ss. 704, 3117; 1901, c. 283; 1905, c. 526; Rev., s. 2916; 1907, c. 978; P.L. 1917, c. 223; C.S., s. 2623; Ex. Sess. 1921, c. 58; 1927, c. 14; 1933, c. 69; 1949, c. 938; 1955, c. 77; 1959, c. 391; 1961, c. 308; 1967, c. 100, s. 2; c. 1122, s. 1; 1969, c. 944; 1971, c. 698, s. 1; 1973, c. 170; c. 426, s. 7.)



§ 160A-12. Exercise of corporate power.

§ 160A‑12.  Exercise of corporate power.

All powers, functions, rights, privileges, and immunities of the corporation shall be exercised by the city council and carried into execution as provided by the charter or the general law. A power, function, right, privilege, or immunity that is conferred or imposed by charter or general law without directions or restrictions as to how it is to be exercised or performed shall be carried into execution as provided by ordinance or resolution of the city council. (Code, s. 703; Rev., s. 2917; C.S., s. 2624; 1971, c. 698, s. 1.)



§§ 160A-13 through 160A-15. Reserved for future codification purposes.

§§ 160A‑13 through 160A‑15.  Reserved for future codification purposes.



§ 160A-16. Contracts to be in writing; exception.

Article 3.

Contracts.

§ 160A‑16.  Contracts to be in writing; exception.

All contracts made by or on behalf of a city shall be in writing. A contract made in violation of this section shall be void and unenforceable unless it is expressly ratified by the council. (1917, c. 136, subch. 13, s. 8; C.S., s. 2831; 1971, c. 698, s. 1.)



§ 160A-17. Continuing contracts.

§ 160A‑17.  Continuing contracts.

A city is authorized to enter into continuing contracts, some portion or all of which are to be performed in ensuing fiscal years. Sufficient funds shall be appropriated to meet any amount to be paid under the contract in the fiscal year in which it is made, and in each ensuing fiscal year, the council shall appropriate sufficient funds to meet the amounts to be paid during the fiscal year under continuing contracts previously entered into. (1971, c. 698, s. 1.)



§ 160A-17.1. (Effective until December 31, 2010) Grants and loans from other governments.

§ 160A‑17.1.  (Effective until December 31, 2010) Grants and loans from other governments.

(a)        Federal and State.  The governing body of any city or county is hereby authorized to make contracts for and to accept grants‑in‑aid and loans from the federal and State governments and their agencies for constructing, expanding, maintaining, and operating any project or facility, or performing any function, which such city or county may be authorized by general law or local act to provide or perform.

In order to exercise the authority granted by this section, the governing body of any city or county may:

(1)        Enter into and carry out contracts with the State or federal government or any agency or institution thereof under which such government, agency, or institution grants financial or other assistance to the city or county;

(2)        Accept such assistance or funds as may be granted or loaned by the State or federal government with or without such a contract;

(3)        Agree to and comply with any lawful and reasonable conditions which are imposed upon such grants or loans;

(3a)      Agree to and comply with minimum minority business enterprise participation requirements established by the federal government and its agencies in projects financed by federal grants‑in‑aid or loans, by including such minimum requirements in the specifications for contracts to perform all or part of such projects and awarding bids pursuant to G.S. 143‑129 and 143‑131, if applicable, to the lowest responsible bidder or bidders meeting these and any other specifications.

(4)        Make expenditures from any funds so granted.

(b)        Local.  The governing body of a city that is subject to a lien by the federal government and is not eligible to receive a grant from the federal government until the lien is removed may accept a loan from the county in which the city is located in order to pay its debt to the federal government and have the lien removed. The term of the loan may not exceed three years. This subsection applies only to a city located in a county whose population does not exceed 20,000 according to the most recent annual population estimates certified by the State Budget Officer. (1971, c. 896, s. 10; c. 937, ss. 1, 1.5; 1973, c. 426, s. 8; 1981, c. 827; 2007‑91, s. 1.)

§ 160A‑17.1.  (Effective December 31, 2010) Grants from other governments.

(a)        Federal and State.  The governing body of any city or county is hereby authorized to make contracts for and to accept grants‑in‑aid and loans from the federal and State governments and their agencies for constructing, expanding, maintaining, and operating any project or facility, or performing any function, which such city or county may be authorized by general law or local act to provide or perform.

In order to exercise the authority granted by this section, the governing body of any city or county may:

(1)        Enter into and carry out contracts with the State or federal government or any agency or institution thereof under which such government, agency, or institution grants financial or other assistance to the city or county;

(2)        Accept such assistance or funds as may be granted or loaned by the State or federal government with or without such a contract;

(3)        Agree to and comply with any lawful and reasonable conditions which are imposed upon such grants or loans;

(3a)      Agree to and comply with minimum minority business enterprise participation requirements established by the federal government and its agencies in projects financed by federal grants‑in‑aid or loans, by including such minimum requirements in the specifications for contracts to perform all or part of such projects and awarding bids pursuant to G.S. 143‑129 and 143‑131, if applicable, to the lowest responsible bidder or bidders meeting these and any other specifications.

(4)        Make expenditures from any funds so granted.

(b)        Expired effective December 31, 2010.(1971, c. 896, s. 10; c. 937, ss. 1, 1.5; 1973, c. 426, s. 8; 1981, c. 827.)



§ 160A-18. Certain deeds validated.

§ 160A‑18.  Certain deeds validated.

(a)        All deeds made, executed, and delivered by any city before July 1, 1970, for a good and valuable consideration are hereby in all respects validated, ratified, and confirmed notwithstanding any lack of authority to make the deed or any irregularities in the procedures by which conveyance of the land or premises described therein was authorized by the city council.

(b)        All conveyances and sales of any interest in real property by private sale, including conveyances in fee and releases of vested or contingent future interests, made by the governing body of any city, school district, or school administrative unit before July 1, 1970, are hereby validated, ratified, and confirmed notwithstanding the fact that such conveyances or releases were made by private sale and not after notice and public outcry.

(b1)      All conveyances of any interest in real property by private sale, including conveyance in fee, made by the governing body of any county before January 1, 1977, are hereby validated, ratified, and confirmed notwithstanding the fact that such conveyances were made by private sale, without advertisement, and not after notice and public outcry.

(c)        Nothing in this section shall affect any action or proceeding begun before January 1, 1977. (Ex. Sess. 1924, c. 95; 1951, c. 44; 1959, c. 487; 1971, c. 698, s. 1; 1977, c. 1103.)



§ 160A-19. Leases.

§ 160A‑19.  Leases.

A city is authorized to lease as lessee, with or without option to purchase, any real or personal property for any authorized public purpose. A lease of personal property with an option to purchase is subject to Article 8 of Chapter 143 of the General Statutes. (1973, c. 426, s. 9.)



§ 160A-20. Security interests.

§ 160A‑20.  Security interests.

(a)        Purchase.  A unit of local government may purchase, or finance or refinance the purchase of, real or personal property by installment contracts that create in some or all of the property purchased a security interest to secure payment of the purchase price to the seller or to an individual or entity advancing moneys or supplying financing for the purchase transaction.

(b)        Improvements.  A unit of local government may finance or refinance the construction or repair of fixtures or improvements on real property by contracts that create in some or all of the fixtures or improvements, or in all or some portion of the property on which the fixtures or improvements are located, or in both, a security interest to secure repayment of moneys advanced or made available for the construction or repair.

(c)        Accounts.  A unit of local government may use escrow accounts in connection with the advance funding of transactions authorized by this section, whereby the proceeds of the advance funding are invested pending disbursement. A unit of local government may also use other accounts, such as debt service payment accounts and debt service reserve accounts, to facilitate transactions authorized by this section. To secure transactions authorized by this section, a unit of local government may also create security interests in these accounts.

(d)        Nonsubstitution.  No contract entered into under this section may contain a nonsubstitution clause that restricts the right of a unit of local government to:

(1)        Continue to provide a service or activity; or

(2)        Replace or provide a substitute for any fixture, improvement, project, or property financed, refinanced, or purchased pursuant to the contract.

(e)        Oversight.  A contract entered into under this section is subject to approval by the Local Government Commission under Article 8 of Chapter 159 of the General Statutes if it:

(1)        Meets the standards set out in G.S. 159‑148(a)(1), 159‑148(a)(2), and 159‑148(a)(3), or involves the construction or repair of fixtures or improvements on real property; and

(2)        Is not exempted from the provisions of that Article by one of the exemptions contained in G.S. 159‑148(b).

(e1)      Public Hospitals.  A nonprofit entity operating or leasing a public hospital may enter into a contract pursuant to this section only if the nonprofit entity will have an ownership interest in the property being financed or refinanced, including a leasehold interest. The security interest granted in the property shall be only to the extent of the nonprofit entity's property interest. In addition, any contract entered into by a nonprofit entity operating or leasing a public hospital pursuant to this section is subject to the approval of the city, county, hospital district, or hospital authority that owns the hospital. Approval of the city, county, hospital district, or hospital authority may be withheld only under one or more of the following circumstances:

(1)        The contract would cause the city, county, hospital district, or hospital authority to breach or violate any covenant in an existing financing instrument entered into by the nonprofit entity.

(2)        The contract would restrict the ability of the city, county, hospital district, or hospital authority to incur anticipated bank‑eligible indebtedness under federal tax laws.

(3)        The entering into of the contract would have a material, adverse impact on the credit ratings of the city, county, hospital district, or hospital authority or would otherwise materially interfere with an anticipated financing by the nonprofit entity.

(f)         Limit of Security.  No deficiency judgment may be rendered against any unit of local government in any action for breach of a contractual obligation authorized by this section. The taxing power of a unit of local government is not and may not be pledged directly or indirectly to secure any moneys due under a contract authorized by this section.

(g)        Public Hearing.  Before entering into a contract under this section involving real property, a unit of local government shall hold a public hearing on the contract. A notice of the public hearing shall be published once at least 10 days before the date fixed for the hearing.

(h)        Local Government Defined.  As used in this section, the term "unit of local government" means any of the following:

(1)        A county.

(2)        A city.

(3)        A water and sewer authority created under Article 1 of Chapter 162A of the General Statutes.

(3a)      A metropolitan sewerage district created under Article 5 of Chapter 162A of the General Statutes.

(3b)      A sanitary district created under Part 2 of Article 2 of Chapter 130A of the General Statutes.

(3c)      A county water and sewer district created under Article 6 of Chapter 162A of the General Statutes.

(4)        An airport authority whose situs is entirely within a county that has (i) a population of over 120,000 according to the most recent federal decennial census and (ii) an area of less than 200 square miles.

(5)        An airport authority in a county in which there are two incorporated municipalities with a population of more than 65,000 according to the most recent federal decennial census.

(5a)      An airport board or commission authorized by agreement between two cities pursuant to G.S. 63‑56, one of which is located partially but not wholly in the county in which the jointly owned airport is located, and where the board or commission provided water and wastewater services off the airport premises before January 1, 1995, except that the authority granted by this subdivision may be exercised by such a board or commission with respect to water and wastewater systems or improvements only.

(5b)      A local airport authority that was created pursuant to a local act of the General Assembly.

(6)        A local school administrative unit whose board of education is authorized to levy a school tax.

(6a)      Any other local school administrative unit, but only for the purpose of financing energy conservation measures acquired pursuant to Part 2 of Article 3B of Chapter 143 of the General Statutes.

(6b)      A community college, but only for the purpose of financing energy conservation measures acquired pursuant to Part 2 of Article 3B of Chapter 143 of the General Statutes.

(7)        An area mental health, developmental disabilities, and substance abuse authority, acting in accordance with G.S. 122C‑147.

(8)        A consolidated city‑county, as defined by G.S. 160B‑2(1).

(9)        Repealed by Session Laws 2001‑414, s. 52, effective September 14, 2001.

(10)      A regional natural gas district, as defined by Article 28 of this Chapter.

(11)      A regional public transportation authority or a regional transportation authority created pursuant to Article 26 or Article 27 of this Chapter.

(12)      A nonprofit corporation or association operating or leasing a public hospital as defined in G.S. 159‑39.

(13)      A public health authority created under Part 1B of Article 2 of Chapter 130A of the General Statutes.

(14)      A special district created under Article 43 of Chapter 105 of the General Statutes.  (1979, c. 743; 1987 (Reg. Sess., 1988), c. 981, s. 1; 1989, c. 708; 1991, c. 741, s. 1; 1993 (Reg. Sess., 1994), c. 592, s. 2; 1995, c. 461, s. 6; 1995 (Reg. Sess., 1996), c. 644, s. 2; 1997‑380, s. 3; 1997‑426, s. 7; 1997‑426, s. 7.1; 1998‑70, s. 1; 1998‑117, s. 1; 1999‑386, ss. 1, 2; 2001‑414, s. 52; 2002‑161, s. 10; 2003‑259, s. 1; 2003‑388, s. 3; 2007‑226, s. 1; 2007‑229, s. 3; 2009‑527, s. 2(g).)



§ 160A-20.1. Contracts with private entities.

§ 160A‑20.1.  Contracts with private entities.

A city may contract with and appropriate money to any person, association, or corporation, in order to carry out any public purpose that the city is authorized by law to engage in. (1985, c. 271, s. 1.)



§ 160A-21. Existing boundaries.

Article 4.

Corporate Limits.

Part 1.  General Provisions.

§ 160A‑21.  Existing boundaries.

The boundaries of each city shall be those specified in its charter with any alterations that are made from time to time in the manner provided by law or by local act of the General Assembly. (1971, c. 698, s. 1.)



§ 160A-22. Map of corporate limits.

§ 160A‑22.  Map of corporate limits.

The current city boundaries shall at all times be drawn on a map, or set out in a written description, or shown by a combination of these techniques. This delineation shall be retained permanently in the office of the city clerk. Alterations in these established boundaries shall be indicated by appropriate entries upon or additions to the map or description made by or under the direction of the officer charged with that duty by the city charter or by the council.  Copies of the map or description reproduced by any method of reproduction that gives legible and permanent copies, when certified by the city clerk, shall be admissible in evidence in all courts and shall have the same force and effect as would the original map or description. The council may provide for revisions in any map or other description of the city boundaries. A revised map or description shall supersede for all purposes the earlier map or description that it is designated to replace. (1971, c. 698, s. 1; 1973, c. 426, s. 10.)



§ 160A-23. District map; reapportionment.

§ 160A‑23.  District map; reapportionment.

(a)        If the city is divided into electoral districts for the purpose of electing the members of the council, the map or description required by G.S. 160A‑22 shall also show the boundaries of the several districts.

(b)        The council shall have authority to revise electoral district boundaries from time to time.  If district boundaries are set out in the city charter and the charter does not provide a method for revising them, the council may revise them only for the purpose of (i) accounting for territory annexed to or excluded from the city, and (ii) correcting population imbalances among the districts shown by a new federal census or caused by exclusions or annexations.  When district boundaries have been established in conformity with the federal Constitution, the council shall not be required to revise them again until a new federal census of population is taken or territory is annexed to or excluded from the city, whichever event first occurs.  In establishing district boundaries, the council may use data derived from the most recent federal census and shall not be required to use any other population estimates. (1969, c. 629; 1971, c. 698, s. 1.)



§ 160A-23.1. Special rules for redistricting after a federal decennial census.

§ 160A‑23.1.  Special rules for redistricting after a federal decennial census.

(a)        As soon as possible after receipt of federal decennial census information, the council of any city which elects the members of its governing board on a district basis, or where candidates for such office must reside in a district in order to run, shall evaluate the existing district boundaries to determine whether it would be lawful to hold the next election without revising districts to correct population imbalances. If such revision is necessary, the council shall consider whether it will be possible to adopt the changes (and obtain approval from the United States Department of Justice, if necessary) before the third day before opening of the filing period for the municipal election. The council shall take into consideration the time that will be required to afford ample opportunities for public input. If the council determines that it most likely will not be possible to adopt the changes (and obtain federal approval, if necessary) before the third business day before opening of the filing period, and determines further that the population imbalances are so significant that it would not be lawful to hold the next election using the current electoral districts, it may adopt a resolution delaying the election so that it will be held on the timetable provided by subsection (d) of this section. Before adopting such a resolution, the council shall hold a public hearing on it. The notice of public hearing shall summarize the proposed resolution and shall be published at least once in a newspaper of general circulation, not less than seven days before the date fixed for the hearing. Notwithstanding adoption of such a resolution, if the council proceeds to adopt the changes, (and federal approval is obtained, if necessary) by the end of the third business day before the opening of the filing period, the election shall be held on the regular schedule under the revised electoral districts. Any resolution adopted under this subsection, and any changes in electoral district boundaries made under this section shall be submitted to the United States Department of Justice (if the city is covered under Section 5 of the Voting Rights Act of 1965), the State Board of Elections, and to the board conducting the elections for that city.

(b)        In adopting any revisal under this section, if the council determines that in order for the plan to conform to the Voting Rights Act of 1965, the number of district seats needs to be increased or decreased, it may do so by following the procedures set forth in Part 4 of Article 5 of Chapter 160A of the General Statutes, except that the ordinance under G.S. 160A‑102 may be adopted at the same meeting as the public hearing, and any referendum on the change under G.S. 160A‑103 shall not apply to the municipal election in the two years following a federal decennial census.

(c)        If the resolution provided for in subsection (a) of this section is not adopted and:

(1)        Proposed changes to the electoral districts are not adopted, or

(2)        Such changes are adopted, but approval under the Voting Rights Act of 1965, as amended, is required, and notice of such approval is not received,

by the end of the third business day before the opening of the filing period, the election shall be held on the regular schedule using the current electoral districts.

(d)        If the council adopts the resolution provided for in subsection (a) of this section and does not adopt the changes, or does adopt the changes, but approval under the Voting Rights Act of 1965, as amended, is required, and notice of such approval is not received, by the end of the third day before the opening of the filing period, the municipal election shall be rescheduled as provided in this subsection and current officeholders shall hold over until their successors are elected and qualified. For cities using the:

(1)        Partisan primary and election method under G.S. 163‑291, the primary shall be held on the primary election date for county officers in the second year following a federal decennial census, the second primary, if necessary, shall be held on the second primary election date for county officers in that year, and the general election shall be held on the general election date for county officers in that year.

(2)        Nonpartisan primary and election method under G.S. 163‑294, the primary shall be held on the primary election date for county officers in the second year following a federal decennial census, and the election shall be held on the date for the second primary for county officers in that year.

(3)        Nonpartisan plurality election method under G.S. 163‑292, the election shall be held on the primary election date for county officers in the second year following a federal decennial census.

(4)        Election and runoff method under G.S. 163‑293, the election shall be held on the primary election date for county officers in the second year following a federal decennial census, and the runoffs, if necessary, shall be held on the date for the second primary for county officers in that year.

The organizational meeting of the new council may be held at any time after the results of the election have been officially determined and published, but not later than the time and date of the first regular meeting of the council in November of the second year following a federal decennial census, except in the case of partisan municipal elections, when the organizational meeting shall be held not later than the time and date of the first regular meeting of the council in December of the second year following a federal decennial census.

(e)        This section does not apply to any municipality that, under its charter, is not scheduled to hold an election in the year following a federal decennial census.  (1989 (Reg. Sess., 1990), c. 1012, s. 2; 1999‑227, s. 4; 2000‑140, s. 34; 2002‑159, s. 52; 2009‑414, s. 1.)



§§ 160A-24 through 160A-28: Repealed by Session Laws 1983, c. 636, s. 26.

Article 4A.

Extension of Corporate Limits.

Part 1.  Extension by Petition.

§§ 160A‑24 through 160A‑28:  Repealed by Session Laws 1983, c.  636, s. 26.



§ 160A-29. Map of annexed area, copy of ordinance and election results recorded in the office of register of deeds.

§ 160A‑29.  Map of annexed area, copy of ordinance and election results recorded in the office of register of deeds.

Whenever the limits of any municipal corporation are enlarged, in accordance with the provisions of this Article, it shall be the duty of the mayor of the city or town to cause an accurate map of such annexed territory, together with a copy of the ordinance duly certified, and the official results of the election, if conducted, to be recorded in the office of the register of deeds of the county or counties in which such territory is situated and in the office of the Secretary of State.  The documents required to be filed with the Secretary of State under this section shall be filed not later than 30 days following the effective date of the annexation ordinance.  All documents shall have an identifying number affixed thereto and shall conform in size in accordance with rules prescribed by the Secretary.  Failure to file within 30 days shall not affect the validity of the annexation.  Any annexation shall be reported as part of the Boundary and Annexation Survey of the United States Bureau of the Census. (1947, c. 725, s. 6; 1973, c. 426, s. 74; 1987, c. 715, s. 6, c. 879, s. 3; 1989, c. 440, s. 7; 1991, c. 586, s. 1.)



§ 160A-30. Surveys of proposed new areas.

§ 160A‑30.  Surveys of proposed new areas.

The governing bodies of the cities and towns after five days' written notice to the owner of record or persons in possession of the premises are hereby authorized to enter upon any lands to make surveys or examinations as may be necessary in carrying out the mapping requirements of proposed annexations under any provision of Article 4A of Chapter 160A; provided, the city or town authorizing such entry shall make reimbursement for any damage resulting from such activity. (1947, c. 725, s. 7; 1973, c. 426, s. 74; 1975, c. 312.)



§ 160A-31. Annexation by petition.

§ 160A‑31.  Annexation by petition.

(a)        The governing board of any municipality may annex by ordinance any area contiguous to its boundaries upon presentation to the governing board of a petition signed by the owners of all the real property located within such area.  The petition shall be signed by each owner of real property in the area and shall contain the address of each such owner.

(b)        The petition shall be prepared in substantially the following form:

DATE:

To the ______________ (name of governing board) of the (City or Town) of ______________

1. We the undersigned owners of real property respectfully request that the area described in paragraph 2 below be annexed to the (City or Town) of______________

2. The area to be annexed is contiguous to the (City or Town) of ________ and the boundaries of such territory are as follows:

(c)        Upon receipt of the petition, the municipal governing board shall cause the clerk of the municipality to investigate the sufficiency thereof and to certify the result of his investigation. Upon receipt of the certification, the municipal governing board shall fix a date for a public hearing on the question of annexation, and shall cause notice of the public hearing to be published once in a newspaper having general circulation in the municipality at least 10 days prior to the date of the public hearing; provided, if there be no such paper, the governing board shall have notices posted in three or more public places within the area to be annexed and three or more public places within the municipality.

(d)        At the public hearing all persons owning property in the area to be annexed who allege an error in the petition shall be given an opportunity to be heard, as well as residents of the municipality who question the necessity for annexation.  The governing board shall then determine whether the petition meets the requirements of this section.  Upon a finding that the petition meets the requirements of this section, the governing board shall have authority to pass an ordinance annexing the territory described in the petition.  The governing board shall have authority to make the annexing ordinance effective immediately or on any specified date within six months from the date of passage of the ordinance.

(e)        From and after the effective date of the annexation ordinance, the territory and its citizens and property shall be subject to all debts, laws, ordinances and regulations in force in such municipality and shall be entitled to the same privileges and benefits as other parts of such municipality.  Real and personal property in the newly annexed territory on the January 1 immediately preceding the beginning of the fiscal year in which the annexation becomes effective is subject to municipal taxes as provided in G.S. 160A‑58.10.  If the effective date of annexation falls between June 1 and June 30, and the effective date of the privilege license tax ordinance of the annexing municipality is June 1, then businesses in the area to be annexed shall be liable for taxes imposed in such ordinance from and after the effective date of annexation.

(f)         For purposes of this section, an area shall be deemed "contiguous" if, at the time the petition is submitted, such area either abuts directly on the municipal boundary or is separated from the municipal boundary by a street or street right‑of‑way, a creek or river, or the right‑of‑way of a railroad or other public service corporation, lands owned by the municipality or some other political subdivision, or lands owned by the State of North Carolina.  In describing the area to be annexed in the annexation ordinance, the municipal governing board may include within the description any territory described in this subsection which separates the municipal boundary from the area petitioning for annexation.

(g)        The governing board may initiate annexation of contiguous property owned by the municipality by adopting a resolution stating its intent to annex the property, in lieu of filing a petition.  The resolution shall contain an adequate description of the property, state that the property is contiguous to the municipal boundaries and fix a date for a public hearing on the question of annexation.  Notice of the public hearing shall be published as provided in subsection (c) of this section.  The governing board may hold the public hearing and adopt the annexation ordinance as provided in subsection (d) of this section.

(h)        A city council which receives a petition for annexation under this section may by ordinance require that the petitioners file a signed statement declaring whether or not vested rights with respect to the properties subject to the petition have been established under G.S. 160A‑385.1 or G.S. 153A‑344.1.  If the statement declares that such rights have been established, the city may require petitioners to provide proof of such rights.  A statement which declares that no vested rights have been established under G.S. 160A‑385.1 or G.S. 153A‑344.1 shall be binding on the landowner and any such vested right shall be terminated. (1947, c. 725, s. 8; 1959, c. 713; 1973, c. 426, s. 74; 1975, c. 576, s. 2; 1977, c. 517, s. 4; 1987, c. 562, s. 1; 1989 (Reg. Sess., 1990), c. 996, s. 3.)



§ 160A-31.1. Assumption of debt.

§ 160A‑31.1.  Assumption of debt.

(a)        If the city has annexed under this Part any area which is served by a rural fire department and which is in:

(1)        An insurance district defined under G.S. 153A‑233;

(2)        A rural fire protection district under Article 3A of Chapter 69 of the General Statutes; or

(3)        A fire service district under Article 16 of Chapter 153A of the General Statutes,

then beginning with the effective date of annexation the city shall pay annually a proportionate share of any payments due on any debt (including principal and interest) relating to facilities or equipment of the rural fire department, if the debt was existing at the time of submission of the petition for annexation to the city under this Part.  The rural fire department shall make available to the city not later than 30 days following a written request from the city, information concerning such debt.  The rural fire department forfeits its rights under this section if it fails to make a good faith response within 45 days following receipt of the written request for information from the city, provided that the city's written request so states by specific reference to this section.

(b)        The annual payments from the city to the rural fire department on such shared debt service shall be calculated as follows:

(1)        The rural fire department shall certify to the city each year the amount that will be expended for debt service subject to be shared by the city as provided by subsection (a) of this section; and

(2)        The amount determined under subdivision (1) of this subsection shall be multiplied by the percentage determined by dividing the assessed valuation of the area of the district annexed by the assessed valuation of the entire district, each such valuation to be fixed as of the date the annexation ordinance becomes effective.

(c)        This section does not apply in any year as to any annexed area(s) for which the payment calculated under this section as to all annexation ordinances adopted under this Part by a city during a particular calendar year does not exceed one hundred dollars ($100.00).

(d)        The city and rural fire department shall jointly present a payment schedule to the Local Government Commission for approval and no payment may be made until such schedule is approved.  The Local Government Commission shall approve a payment schedule agreed upon between the city and the rural fire department in cases where the assessed valuation of the district may not readily be determined, if there is a reasonable basis for the agreement. (1989, c. 598, s. 2.)



§ 160A-32. Repealed by Session Laws 1983, c. 636, s. 26.1, effective June 29, 1983.

§ 160A‑32.  Repealed by Session Laws 1983, c. 636, s. 26.1, effective June 29, 1983.



§ 160A-33. Declaration of policy.

Part 2. Annexation by Cities of Less than 5,000.

§ 160A‑33.  Declaration of policy.

It is hereby declared as a matter of State policy:

(1)        That sound urban development is essential to the continued economic development of North Carolina;

(2)        That municipalities are created to provide the governmental services essential for sound urban development and for the protection of health, safety and welfare in areas being intensively used for residential, commercial, industrial, institutional and government purposes or in areas undergoing such development;

(3)        That municipal boundaries should be extended, in accordance with legislative standards applicable throughout the State, to include such areas and to provide the high quality of governmental services needed therein for the public health, safety and welfare; and

(4)        That new urban development in and around municipalities having a population of less than 5,000 persons tends to be concentrated close to the municipal boundary rather than being scattered and dispersed as in the vicinity of larger municipalities, so that the legislative standards governing annexation by smaller municipalities can be simpler than those for larger municipalities and still attain the objectives set forth in this section;

(5)        That areas annexed to municipalities in accordance with such  uniform legislative standards should receive the services provided by the annexing municipality in accordance with G.S. 160A‑35(3). (1959, c. 1010, s. 1; 1973, c. 426, s. 74; 1983, c. 636, s. 8.)



§ 160A-34. Authority to annex.

§ 160A‑34.  Authority to annex.

The governing board of any municipality having a population of less than 5,000 persons according to the last federal decennial census may extend the corporate limits of such municipality under the procedure set forth in this Part, except that this Part does not apply to any municipality in Craven County having a population of less than 500 persons according to the last federal decennial census unless that municipality provides at least six of the seven categories of municipal services listed in G.S. 136‑41.2(c). (1959, c. 1010, s. 2; 1973, c. 426, s. 74; 1985, c. 92, s. 1.)



§ 160A-35. Prerequisites to annexation; ability to serve; report and plans.

§ 160A‑35.  Prerequisites to annexation; ability to serve; report and plans.

A municipality exercising authority under this Part shall make plans for the extension of services to the area proposed to be annexed and shall, prior to the public hearing provided for in G.S. 160A‑37, prepare a report setting forth such plans to provide services to such area. The report shall include:

(1)        A map or maps of the municipality and adjacent territory to show the following information:

a.         The present and proposed boundaries of the municipality.

b.         The proposed extensions of water mains and sewer outfalls to serve the annexed area, if such utilities are operated by the municipality. The water and sewer map must bear the seal of a registered professional engineer or a licensed surveyor.

(2)        A statement showing that the area to be annexed meets the requirements of G.S. 160A‑36.

(3)        A statement setting forth the plans of the municipality for extending to the area to be annexed each major municipal service performed within the municipality at the time of annexation. Specifically, such plans shall:

a.         Provide for extending police protection, fire protection, solid waste collection and street maintenance services to the area to be annexed on the date of annexation on substantially the same basis and in the same manner as such services are provided within the rest of the municipality prior to annexation. A contract with a rural fire department to provide fire protection shall be an acceptable method of providing fire protection. If a water distribution system is not available in the area to be annexed, the plans must call for reasonably effective fire protection services until such time as waterlines are made available in such area under existing municipal policies for the extension of waterlines. A contract with a private firm to provide solid waste collection services shall be an acceptable method of providing solid waste collection services.

b.         Provide for extension of water mains and sewer lines into the area to be annexed so that property owners in the area to be annexed will be able to secure public water and sewer services according to the policies in effect in such municipality for extending water and sewer lines to individual lots or subdivisions. If the municipality must, at its own expense, extend water and/or sewer mains into the area to be annexed before property owners in the area can, according to municipal policies, make such connection to such lines, then the plans must call for contracts to be let and construction to begin on such lines within one year following the effective date of annexation. In areas where the installation of sewer is not economically feasible due to the unique topography of the area, the municipality may agree to provide septic system maintenance and repair service until such time as sewer service is provided to properties similarly situated.

c.         Set forth the method under which the municipality plans to finance extension of services into the area to be annexed.

(4)        A statement of the impact of the annexation on any rural fire department providing service in the area to be annexed and a statement of the impact of the annexation on fire protection and fire insurance rates in the area to be annexed, if the area where service is provided is in an insurance district designated under G.S. 153A‑233, a rural fire protection district under Article 3A of Chapter 69 of the General Statutes, or a fire service district under Article 16 of Chapter 153A of the General Statutes. The rural fire department shall make available to the city not later than 30 days following a written request from the city all information in its possession or control, including but not limited to operational, financial and budgetary information, necessary for preparation of a statement of impact. The rural fire department forfeits its rights under G.S. 160A‑37.1 and G.S. 160A‑37.2 if it fails to make a good faith response within 45 days following receipt of the written request for information from the city, provided that the city's written request so states by specific reference to this section.

(5)        A statement showing how the proposed annexation will affect the city's finances and services, including city revenue change estimates. This statement shall be delivered to the clerk of the board of county commissioners at least 30 days before the date of the public informational meeting on any annexation under this Part. (1959, c. 1010, s. 3; 1973, c. 426, s. 74; 1983, c. 636, ss. 7.1, 16, 18; 1985, c. 610, ss. 1, 5, 7; 1989, c. 598, s. 5; 1991, c. 25, s. 1; c. 761, s. 30; 1998‑150, s. 4.)



§ 160A-35.1. Limitation on change in financial participation prior to annexation.

§ 160A‑35.1.  Limitation on change in financial participation prior to annexation.

For purposes of the extension of water and sewer services required under G.S. 160A‑35, no ordinance or policy substantially diminishing the financial participation of a municipality in the construction of water or sewer facilities required under this Article may apply to an area being annexed unless the ordinance or policy became effective at least 180 days prior to the date of adoption by the municipality of the resolution giving notice of intent to consider annexing the area under G.S. 160A‑37(a). (1991, c. 25, s. 1; c. 761, s. 30; 1998‑150, s. 5.)



§ 160A-36. Character of area to be annexed.

§ 160A‑36.  Character of area to be annexed.

(a)        A municipal governing board may extend the municipal corporate limits to include any area which meets the general standards of subsection (b), and which meets the requirements of subsection (c).

(b)        The total area to be annexed must meet the following standards:

(1)        It must be adjacent or contiguous to the municipality's boundaries at the time the annexation proceeding is begun, except if the entire territory of a county water and sewer district created under G.S. 162A‑86(b1) is being annexed, the annexation shall also include any noncontiguous pieces of the district as long as the part of the district with the greatest land area is adjacent or contiguous to the municipality's boundaries at the time the annexation proceeding is begun.

(2)        At least one eighth of the aggregate external boundaries of the area must coincide with the municipal boundary.

(3)        No part of the area shall be included within the boundary of another incorporated municipality.

(c)        The area to be annexed must be developed for urban purposes at the time of approval of the report provided for in G.S. 160A‑35. For purposes of this section, a lot or tract shall not be considered in use for a commercial, industrial, institutional, or governmental purpose if the lot or tract is used only temporarily, occasionally, or on an incidental or insubstantial basis in relation to the size and character of the lot or tract. For purposes of this section, acreage in use for commercial, industrial, institutional, or governmental purposes shall include acreage actually occupied by buildings or other man‑made structures together with all areas that are reasonably necessary and appurtenant to such facilities for purposes of parking, storage, ingress and egress, utilities, buffering, and other ancillary services and facilities. Area of streets and street rights‑of‑way shall not be used to determine total acreage under this section. An area developed for urban purposes is defined as:

(1)        Any area which is so developed that at least sixty percent (60%) of the total number of lots and tracts in the area at the time of annexation are used for residential, commercial, industrial, institutional or governmental purposes, and is subdivided into lots and tracts such that at least sixty percent (60%) of the total acreage, not counting the acreage used at the time of annexation for commercial, industrial, governmental or institutional purposes, consists of lots and tracts three acres or less in size.

(2)        An area so developed that, at the time of the approval of the annexation report, all tracts in the area to be annexed are used for commercial, industrial, governmental, or institutional purposes.

(3)        The entire area of any county water and sewer district created under G.S. 162A‑86(b1), but this subsection only applies to annexation by a municipality if that:

a.         Municipality has provided in a contract with that district that the area is developed for urban purposes; and

b.         Contract provides for the municipality to operate the sewer system of that county water and sewer district;

provided that the special categorization provided by this subsection only applies if the municipality is annexing in one proceeding the entire territory of the district not already within the corporate limits of a municipality.

(d)        In fixing new municipal boundaries, a municipal governing board shall use recorded property lines and streets as boundaries. Some or all of the boundaries of a county water and sewer district may also be used when the entire district not already within the corporate limits of a municipality is being annexed.

(e)        The area of an abolished water and sewer district shall be considered to be a water and sewer district for the purpose of this section even after its abolition under G.S. 162A‑87.2(b). (1959, c. 1010, s. 4; 1973, c. 426, s. 74; 1985, c. 757, s. 205(c); 1993 (Reg. Sess., 1994), c. 696, s. 6; c. 714, s. 6; 1998‑150, s. 6.)



§ 160A-37. Procedure for annexation.

§ 160A‑37.  Procedure for annexation.

(a)        Notice of Intent.  Any municipal governing board desiring to annex territory under the provisions of this Part shall first pass a resolution stating the intent of the municipality to consider annexation. Such resolution shall describe the boundaries of the area under consideration, fix a date for the public informational meeting, and fix a date for a public hearing on the question of annexation. The date for the public informational meeting shall be not less than 45 days and not more than 55 days following passage of the resolution. The date for the public hearing to be not less than 60 days and not more than 90 days following passage of the resolution.

(b)        Notice of Public Hearing.  The notice of public hearing shall:

(1)        Fix the date, hour and place of the public informational meeting and the date, hour, and place of the public hearing.

(2)        Describe clearly the boundaries of the area under consideration, and include a legible map of the area.

(3)        State that the report required in G.S. 160A‑35 will be available at the office of the municipal clerk at least 30 days prior to the date of the public informational meeting.

(4)        Include an explanation of an owner's rights pursuant to subsection (f1) and (f2) of this section.

Such notice shall be given by publication once a week for at least two successive weeks prior to the date of the informational meeting in a newspaper having general circulation in the municipality and, in addition thereto, if the area to be annexed lies in a county containing less than fifty percent (50%) of the land area of the municipality, in a newspaper having general circulation in the area of proposed annexation. The period from the date of the first publication to the date of the last publication, both dates inclusive, shall be not less than eight days including Sundays, and the date of the last publication shall be not more than seven days preceding the date of public informational meeting. If there be no such newspaper, the municipality shall post the notice in at least five public places within the municipality and at least five public places in the area to be annexed for 30 days prior to the date of public informational meeting. In addition, notice shall be mailed at least four weeks prior to date of the informational meeting, by first class mail, postage prepaid to the owners as shown by the tax records of the county of all freehold interests in real property located within the area to be annexed. The person or persons mailing such notices shall certify to the governing board that fact, and such certificate shall become a part of the record of the annexation proceeding and shall be deemed conclusive in the absence of fraud. If the notice is returned to the city by the postal service by the tenth day before the informational meeting, a copy of the notice shall be sent by certified mail, return receipt requested, at least seven days before the informational meeting. Failure to comply with the mailing requirement of this subsection shall not invalidate the annexation unless it is shown that the requirements were not substantially complied with.

If the governing board by resolution finds that the tax records are not adequate to identify the owners of some or all of the parcels of real property within the area it may in lieu of the mail procedure as to those parcels where the owners could not be so identified, post the notice at least 30 days prior to the date of public informational meeting on all buildings on such parcels, and in at least five other places within the area to be annexed. In any case where notices are placed on property, the person placing the notice shall certify that fact to the governing board.

(c)        Action Prior to Informational Meeting.  At least 30 days before the date of the public informational meeting, the governing board shall approve the report provided for in G.S. 160A‑35, and shall make it available to the public at the office of the municipal clerk. In addition, the municipality may prepare a summary of the full report for public distribution. In addition, the city shall post in the office of the city clerk at least 30 days before the public informational meeting a legible map of the area to be annexed and a list of the persons holding freehold interests in property in the area to be annexed that it has identified.

(c1)      Public Informational Meeting.  At the public informational meeting a representative of the municipality shall first make an explanation of the report required in G.S. 160A‑35. Following such explanation, all persons resident or owning property in the territory described in the notice of public hearing, and all residents of the municipality, shall be given the opportunity to ask questions and receive answers regarding the proposed annexation.

(d)        Public Hearing.  At the public hearing a representative of the municipality shall first make an explanation of the report required in G.S. 160A‑35. Following such explanation, all persons resident or owning property in the territory described in the notice of public hearing, and all residents of the municipality, shall be given an opportunity to be heard.

(e)        Passage of the Annexation Ordinance.  The municipal governing board shall take into consideration facts presented at the public hearing and shall have authority to amend the report required by G.S. 160A‑35 to make changes in the plans for serving the area proposed to be annexed so long as such changes meet the requirements of G.S. 160A‑35. At any regular or special meeting held no sooner than the tenth day following the public hearing and not later than 90 days following such public hearing, the governing board shall have authority to adopt an ordinance extending the corporate limits of the municipality to include all, or such part, of the area described in the notice of public hearing which meets the requirements of G.S. 160A‑36 and which the governing board has concluded should be annexed. The ordinance shall:

(1)        Contain specific findings showing that the area to be annexed meets the requirements of G.S. 160A‑36. The external boundaries of the area to be annexed shall be described by metes and bounds. In showing the application of G.S. 160A‑36(c) and (d) to the area, the governing board may refer to boundaries set forth on a map of the area and incorporate same by reference as a part of the ordinance.

(2)        A statement of the intent of the municipality to provide services to the area being annexed as set forth in the report required by G.S. 160A‑35.

(3)        A specific finding that on the effective date of annexation the municipality will have funds appropriated in sufficient amount to finance construction of any water and sewer lines found necessary in the report required by G.S. 160A‑35 to extend the basic water and/or sewer system of the municipality into the area to be annexed, or that on the effective date of annexation the municipality will have authority to issue bonds in an amount sufficient to finance such construction. If authority to issue such bonds must be secured from the electorate of the municipality prior to the effective date of annexation, then the effective date of annexation shall be no earlier than the day following the statement of the successful result of the bond election.

(4)        Fix the effective date for annexation. The effective date of annexation may be fixed for any date not less than 40 days nor more than 400 days from the date of passage of the ordinance.

(f)         Effect of Annexation Ordinance.  Except as provided in subsection (f1) of this section, from and after the effective date of the annexation ordinance, the territory and its citizens and property shall be subject to all debts, laws, ordinances and regulations in force in such municipality and shall be entitled to the same privileges and benefits as other parts of such municipality. Real and personal property in the newly annexed territory on the January 1 immediately preceding the beginning of the fiscal year in which the annexation becomes effective is subject to municipal taxes as provided in G.S. 160A‑58.10. If the effective date of annexation falls between June 1 and June 30, and the effective date of the privilege license tax ordinance of the annexing municipality is June 1, then businesses in the area to be annexed shall be liable for taxes imposed in such ordinance from and after the effective date of annexation.

(f1)       Property Subject to Present‑Use Value Appraisal.  If an area described in an annexation ordinance includes agricultural land, horticultural land, or forestland that meets either of the conditions listed below on the effective date of annexation, then the annexation becomes effective as to that property pursuant to subsection (f2) of this section:

(1)        The land is being taxed at present‑use value pursuant to G.S. 105‑277.4.

(2)        The land meets both of the following conditions:

a.         On the date of the resolution of intent for annexation it was being used for actual production and is eligible for present‑use value taxation under G.S. 105‑277.4, but the land had not been in use for actual production for the required time under G.S. 105‑277.3.

b.         The assessor for the county where the land subject to annexation is located has certified to the city that the land meets the requirements of this subdivision.

(f2)       Effective Date of Annexation for Certain Property.  Annexation of property subject to annexation under subsection (f1) of this section becomes effective as provided in this subsection:

(1)        Upon the effective date of the annexation ordinance, the property is considered part of the city only (i) for the purpose of establishing city boundaries for additional annexations pursuant to this Article and (ii) for the exercise of city authority pursuant to Article 19 of this Chapter.

(2)        For all other purposes, the annexation becomes effective as to each tract of the property or part thereof on the last day of the month in which that tract or part thereof becomes ineligible for classification pursuant to G.S. 105‑277.4 or no longer meets the requirements of subdivision (f1)(2) of this section. Until annexation of a tract or a part of a tract becomes effective pursuant to this subdivision, the tract or part of a tract is not subject to taxation by the city under Article 12 of Chapter 105 of the General Statutes nor is the tract or part of a tract entitled to services provided by the city.

(g)        Simultaneous Annexation Proceedings.  If a municipality is considering the annexation of two or more areas which are all adjacent to the municipal boundary but are not adjacent to one another, it may undertake simultaneous proceedings under authority of this Part for the annexation of such areas.

(h)        Remedies for Failure to Provide Services.  If, not earlier than one year from the effective date of annexation, and not later than 15 months from the effective date of annexation, any person owning property in the annexed territory shall believe that the municipality has not followed through on its service plans adopted under the provisions of G.S. 160A‑35(3) and subsection (e) of this section, the person may apply for a writ of mandamus under the provisions of Article 40, Chapter 1 of the General Statutes. Relief may be granted by the judge of superior court

(1)        If the municipality has not provided the services set forth in its plan submitted under the provisions of G.S. 160A‑35(3)a on substantially the same basis and in the same manner as such services were provided within the rest of the municipality prior to the effective date of annexation, and

(2)        If at the time the writ is sought such services set forth in the plan submitted under the provisions of G.S. 160A‑35(3)a are still being provided on substantially the same basis and in the same manner as on the date of annexation of the municipality.

Relief may also be granted by the judge of superior court

(1)        If the plans submitted under the provisions of G.S. 160A‑35(3)b. require the construction of major trunk water mains and sewer outfall lines and

(2)        If contracts for such construction have not yet been let.

If a writ is issued, costs in the action, including a reasonable attorney's fee for such aggrieved person, shall be charged to the municipality.

(i)         No resolution of intent may be adopted under subsection (a) of this section unless the city council (or a planning agency created or designated under either G.S. 160A‑361 or the charter) has, by resolution adopted at least one year prior to adoption of the resolution of intent, identified the area as being under consideration for annexation and included a statement in the resolution notifying persons subject to the annexation of their rights under subsections (f1) and (f2) of this section; provided, adoption of such resolution of consideration shall not confer prior jurisdiction over the area as to any other city. The area described under the resolution of intent may comprise a smaller area than that identified by the resolution of consideration. The resolution of consideration may have a metes and bounds description or a map, shall remain effective for two years after adoption, and shall be filed with the city clerk. A new resolution of consideration adopted before expiration of the two‑year period for a previously adopted resolution covering the same area shall relate back to the date of the previous resolution.

(j)         Subsection (i) of this section shall not apply to the annexation of any area if the resolution of intent describing the area and the ordinance annexing the area both provide that the effective date of the annexation shall be at least one year from the date of passage of the annexation ordinance.

(k)        If a city fails to deliver police protection, fire protection, solid waste or street maintenance services as provided for in G.S. 160A‑35(3)a. within 60 days after the effective date of the annexation, the owner of the property may petition the Local Government Commission for abatement of taxes to be paid to the city for taxes that have been levied as of the end of the 60‑day period, if the petition is filed not more than 90 days after the expiration of the 60‑day period. If the Local Government Commission finds that services were not extended by the end of the 60‑day period, it shall enter an order directing the city not to levy any further ad valorem taxes on the property until the fiscal year commencing after extension of the municipal services. (1959, c. 1010, s. 5; 1967, c. 1226, s. 1; 1973, c. 426, s. 74; 1975, c. 576, s. 3; 1977, c. 517, s. 5; 1983, c. 636, ss. 2, 4, 6, 36; 1985, c. 384, s. 1; 1987, c. 44, s. 1; 1989, c. 598, s. 11; 1998‑150, s. 7; 2001‑487, s. 36; 2006‑264, s. 17(a)‑(c).)



§ 160A-37.1. Contract with rural fire department.

§ 160A‑37.1.  Contract with rural fire department.

(a)        If the area to be annexed described in a resolution of intent passed under G.S. 160A‑37(a) includes an area in an insurance district defined under G.S. 153A‑233, a rural fire protection district under Article 3A of Chapter 69 of the General Statutes, or a fire service district under Article 16 of Chapter 153A of the General Statutes, and a rural fire department was on the date of adoption of the resolution of intent providing fire protection in the area to be annexed, then the city (if the rural fire department makes a written request for a good faith offer, and the request is signed by the chief officer of the fire department and delivered to the city clerk no later than 15 days before the public hearing) is required to make a good faith effort to negotiate a five‑year contract with the rural fire department to provide fire protection in the area to be annexed.

(b)        If the area is a rural fire protection district or a fire service district, then an offer to pay annually for the term of the contract the amount of money that the tax rate in the district in effect on the date of adoption of the resolution of intent would generate based on property values on January 1 of each year in the area to be annexed which is in such a district is deemed to be a good faith offer of consideration for the contract.

(c)        If the area is an insurance district but not a rural fire protection district or fire service district, then an offer to pay annually over the term of the contract the amount of money which is determined to be the equivalent of the amount which would be generated by multiplying the fraction of the city's general fund budget in that current fiscal year which is proposed to be expended for fire protection times the tax rate for the city in the current year, and multiplying that result by the property valuation in the area to be annexed which is served by the rural fire department is deemed to be a good faith offer of consideration for the contract; Provided that the payment shall not exceed the equivalent of fifteen cents (15¢) on one hundred dollars ($100.00) valuation of annexed property in the district according to county valuations for the current fiscal year.

(d)        Any offer by a city to a rural fire department which would compensate the rural fire department for revenue loss directly attributable to the annexation by paying such annually for five years, is deemed to be a good faith offer of consideration for the contract.

(e)        Under subsections (b), (c), or (d) of this section, if the good faith offer is for first responder service, an offer of one‑half the calculated amount under those subsections is deemed to be a good faith offer.

(f)         This section does not obligate the city or rural fire department to enter into any contract.

(g)        The rural fire department may, if it feels that no good faith offer has been made, appeal to the Local Government Commission within 30 days following the passage of an annexation ordinance. The rural fire department may apply to the Local Government Commission for an order staying the operation of the annexation ordinance pending the outcome of the review. The Commission may grant or deny the stay in its discretion upon such terms as it deems proper, and it may permit annexation of any part of the area described in the ordinance concerning which no question for review has been raised, provided that no other appeal under G.S. 160A‑38 is pending.

(h)        The Local Government Commission may affirm the ordinance, or if the Local Government Commission finds that no good faith offer has been made, it shall remand the ordinance to the municipal governing board for further proceedings, and the ordinance shall then not become effective unless the Local Government Commission finds that a good faith offer has been made.

(i)         Any party to the review under subsection (h) may obtain judicial review in accordance with Chapter 150B of the General Statutes. (1983, c. 636, s. 20; 1987, c. 827, s. 1.)



§ 160A-37.2. Assumption of debt.

§ 160A‑37.2.  Assumption of debt.

(a)        If the city has annexed any area which is served by a rural fire department and which is in an insurance district defined under G.S. 153A‑233, a rural fire protection district under Article 3A of Chapter 69 of the General Statutes or a fire service district under Article 17 of Chapter 153A of the General Statutes, then upon the effective date of annexation if the city has not contracted with the rural fire department for fire protection, or when the rural fire department ceases to provide fire protection under contract, then the city shall pay annually a proportionate share of any payments due on any debt (including principal and interest) relating to facilities or equipment of the rural fire department, if the debt was existing at the time of adoption of the resolution of intent, with the payments in the same proportion that the assessed valuation of the area of the district annexed bears to the assessed valuation of the entire district on the date the annexation ordinance becomes effective or another date for valuation mutually agreed upon by the city and the fire department.

(b)        The city and rural fire department shall jointly present a payment schedule to the Local Government Commission for approval and no payment may be made until such schedule is approved. (1983, c. 636, s. 22; 1998‑150, s. 8.)



§ 160A-37.3. Contract with private solid waste collection firm(s).

§ 160A‑37.3.  Contract with private solid waste collection firm(s).

(a)        If the area to be annexed described in a resolution of intent passed under G.S. 160A‑37(a) includes an area where a firm (i) meets the requirements of subsection (a1) of this section, (ii) on the ninetieth day preceding the date of adoption of the resolution of intent or resolution of consideration was providing solid waste collection services in the area to be annexed, (iii) on the date of adoption of the resolution of intent is still providing such services, and (iv) by reason of the annexation the firm's franchise with a county or arrangements with third parties for solid waste collection will be terminated, the city shall do one of the following:

(1)        Contract with the firm for a period of two years after the effective date of the annexation ordinance to allow the firm to provide collection services to the city in the area to be annexed for sums determined under subsection (d) of this section.

(2)        Pay to the firm the firm's economic loss, with one‑third of the economic loss to be paid within 30 days of the termination and the balance paid in 12 equal monthly installments during the next succeeding 12 months. Any remaining economic loss payment is forfeited if the firm terminates service to customers in the annexation area prior to the effective date of the annexation.

(3)        Make other arrangements satisfactory to the parties.

(a1)      To qualify for the options set forth in subsection (a) of this section, a firm must have done one of the following:

(1)        Subsequent to receiving notice of the annexation in accordance with subsection (b) of this section, filed with the city clerk at least 10 days prior to the public hearing a written request to contract with the city to provide solid waste collection services containing a certification, signed by an officer or owner of the firm, that the firm serves at least 50 customers within the county at that time.

(2)        Contacted the city clerk pursuant to public notice published by the city, pursuant to G.S. 160A‑37(b), at least 10 days before the hearing and provided to the city clerk a written request to contract with the city to provide solid waste collection services. The request must contain a certification signed by an officer or owner of the firm that the firm serves at least 50 customers within the county at that time.

(a2)      Firms shall file notice of provision of solid waste collection service with the city clerk of all cities located in the firm's collection area or within five miles thereof.

(b)        At least four weeks prior to the date of the informational meeting, the city shall provide written notice of the resolution of intent to all firms serving the area to be annexed. The notice shall be sent to all firms that filed notice in accordance with subsection (a2) of this section by certified mail, return receipt requested, to the address provided by the firm under subsection (a2) of this section.

(c)        The city may require that the contract contain:

(1)        A requirement that the firm post a performance bond and maintain public liability insurance coverage;

(2)        A requirement that the firm agree to service customers in the annexed area that were not served by that firm on the effective date of annexation;

(3)        A provision that divides the annexed area into service areas if there were more than one firm being contracted within the area, such that the entire area is served by the firms, or by the city as to customers not served by the firms;

(4)        A provision that the city may serve customers not served by the firm on the effective date of annexation;

(5)        A provision that the contract can be cancelled in writing, delivered by certified mail to the firm in question with 30 days to cure substantial violations of the contract, but no contract may be cancelled on these grounds unless the Local Government Commission finds that substantial violations have occurred, except that the city may suspend the contract for up to 30 days if it finds substantial violation of health laws;

(6)        Performance standards, not exceeding city standards existing at the time of notice published pursuant to G.S. 160A‑37(b), with provision that the contract may be cancelled for substantial violations of those standards, but no contract may be cancelled on those grounds unless the Local Government Commission finds that substantial violations have occurred;

(7)        A provision for monetary damages if there are violations of the contract or of performance standards.

(d)        If the services to be provided to the city by reason of the annexation are substantially the same as rendered under the franchise with the county or arrangements with the parties, the amount paid by the city shall be at least ninety percent (90%) of the amount paid or required under the existing franchise or arrangements. If such services are required to be adjusted to conform to city standards or as a result of changes in the number of customers, and as a result there are changes in disposal costs (including mileage and landfill charges), requirements for storage capacity (dumpsters and/or residential carts), and/or frequency of collection, the amount paid by the city for the service shall be increased or decreased to reflect the value of such adjusted services as if computed under the existing franchise or arrangements. In the event agreement cannot be reached between the city and the firm under this subsection, the matters shall be determined by the Local Government Commission.

(e),       (f) Repealed by Session Laws 2006‑193, s. 1, applicable to annexations for which a resolution of intent is adopted on or after January 1, 2007.

(g)        The firm may, if it contends that no contract has been offered, appeal to the Local Government Commission within 30 days following passage of an annexation ordinance. The firm may appeal to the Local Government Commission for an order staying the operation of the annexation ordinance pending the outcome of the review. The Commission may grant or deny the stay upon such terms as it deems proper. If the Local Government Commission finds that the city has not made an offer which complies with this section, it shall remand the ordinance to the municipal governing board for further proceedings, and the ordinance shall not become effective until the Local Government Commission finds that such an offer has been made. Either the firm or the city may obtain judicial review in accordance with Chapter 150B of the General Statutes.

(h)        A firm which has given notice under subsection (a) of this section that it desires to contract, and any firm that the city believes is eligible to give such notice, shall make available to the city not later than 30 days following a written request of the city, sent by certified mail return receipt requested, all information in its possession or control, including but not limited to operational, financial and budgetary information, necessary for the city to determine if the firm qualifies for the benefits of this section and to determine the nature and scope of the potential contract and/or economic loss. The firm forfeits its rights under this section if it fails to make a good faith response within 30 days following receipt of the written request for information from the city, provided that the city's written request states that statutory rights will be forfeited in the absence of a timely response and includes a specific reference to this section.

(i)         As used in this section, the following terms mean:

(1)        Economic loss.  A sum equal to 15 times the average gross monthly revenue for the three months prior to the passage of the resolution of intent or resolution of consideration, as applicable under subsection (a) of this section, collected or due the firm for residential, commercial, and industrial collection service in the area annexed or to be annexed; provided that revenue shall be included in calculations under this subdivision only if policies of the city will provide solid waste collection to those customers such that arrangements between the firm and the customers will be terminated.

(2)        Firm.  A private solid waste collection firm. (1985, c. 610, s. 3; 1987, c. 827, s. 1; 1989, c. 598, s. 6; 1998‑150, s. 9; 2006‑193, s. 1.)



§ 160A-38. Appeal.

§ 160A‑38.  Appeal.

(a)        Within 60 days following the passage of an annexation ordinance under authority of this Part, any person owning property in the annexed territory who shall believe that he will suffer material injury by reason of the failure of the municipal governing board to comply with the procedure set forth in this Part or to meet the requirements set forth in G.S. 160A‑36 as they apply to his property may file a petition in the superior court of the county in which the municipality is located seeking review of the action of the governing board.

(b)        Such petition shall explicitly state what exceptions are taken to the action of the governing board and what relief the petitioner seeks. Within 10 days after the petition is filed with the court, the person seeking review shall serve copies of the petition by registered mail, return receipt requested, upon the municipality.

(c)        Within 15 days after receipt of the copy of the petition for review, or within such additional time as the court may allow, the municipality shall transmit to the reviewing court

(1)        A transcript of the portions of the municipal journal or minute book in which the procedure for annexation has been set forth and

(2)        A copy of the report setting forth the plans for extending services to the annexed area as required in G.S. 160A‑35.

(d)        If two or more petitions for review are submitted to the court, the court may consolidate all such petitions for review at a single hearing, and the municipality shall be required to submit only one set of minutes and one report as required in subsection (c).

(e)        At any time before or during the review proceeding, any petitioner or petitioners may apply to the reviewing court for an order staying the operation of the annexation ordinance pending the outcome of the review. The court may grant or deny the stay in its discretion upon such terms as it deems proper, and it may permit annexation of any part of the area described in the ordinance concerning which no question for review has been raised.

(f)         The court shall fix the date for review of annexation proceedings under this Chapter, which review date shall preferably be within 30 days following the last day for receiving petitions to the end that review shall be expeditious and without unnecessary delays. The review shall be conducted by the court without a jury. The court may hear oral arguments and receive written briefs, and may take evidence intended to show either

(1)        That the statutory procedure was not followed or

(2)        That the provisions of G.S. 160A‑35 were not met, or

(3)        That the provisions of G.S. 160A‑36 have not been met.

(g)        The court may affirm the action of the governing board without change, or it may

(1)        Remand the ordinance to the municipal governing board for further proceedings if procedural irregularities are found to have materially prejudiced the substantive rights of any of the petitioners.

(2)        Remand the ordinance to the municipal governing board for amendment of the boundaries to conform to the provisions of G.S. 160A‑36 if it finds that the provisions of G.S. 160A‑36 have not been met; provided, that the court cannot remand the ordinance to the municipal governing board with directions to add area to the municipality which was not included in the notice of public hearing and not provided for in plans for service.

(3)        Remand the report to the municipal governing board for amendment of the plans for providing services to the end that the provisions of G.S. 160A‑35 are satisfied.

(4)        Declare the ordinance null and void, if the court finds that the ordinance cannot be corrected by remand as provided in subdivisions (1), (2), or (3) of this subsection.

If any municipality shall fail to take action in accordance with the court's instructions upon remand within 90 days following entry of the order embodying the court's instructions, the annexation proceeding shall be deemed null and void.

(h)        Any party to the review proceedings, including the municipality, may appeal to the Court of Appeals from the final judgment of the superior court under rules of procedure applicable in other civil cases. The superior court may, with the agreement of the municipality, permit annexation to be effective with respect to any part of the area concerning which no appeal is being made and which can be incorporated into the city without regard to any part of the area concerning which an appeal is being made.

(i)         If part or all of the area annexed under the terms of an annexation ordinance is the subject of an appeal to the superior court, Court of Appeals or Supreme Court on the effective date of the ordinance, then the ordinance shall be deemed amended to make the effective date with respect to such area the last day of the next full calendar month following the date of the final judgment of the superior court, Court of Appeals or Supreme Court, whichever is appropriate, or the date the municipal governing board completes action to make the ordinance conform to the court's instructions in the event of remand. For the purposes of this subsection, a denial of a petition for a rehearing or for discretionary review shall be treated as a final judgment.

(j)         The provisions of subsection (i) of this section shall apply to any judicial review authorized in whole or in part by G.S. 160A‑37.1(i) or G.S. 160A‑37.3(g).

(k)        In any proceeding related to an annexation ordinance appeal under this section, a city shall not state a claim for lost property tax revenue caused by the appeal. Nothing in this Article shall be construed to mean that as a result of an appeal a municipality may assert a claim for property tax revenue lost during the pendency of the appeal.

(l)         Any settlement agreed to by all parties in an appeal under this section may be presented to the superior court in the county in which the municipality is located. If the superior court, in its discretion, approves the settlement, it shall be binding on all parties without the need for approval by the General Assembly.  (1959, c. 1010, s. 6; 1973, c. 426, s. 74; 1977, c. 148, ss. 6, 7; 1989, c. 598, s. 7; 1995 (Reg. Sess., 1996), c. 746, s. 4; 1998‑150, s. 10; 1999‑148, s. 2; 2009‑570, s. 27.)



§ 160A-39. Annexation recorded.

§ 160A‑39.  Annexation recorded.

Whenever the limits of a municipality are enlarged in accordance with the provisions of this Part, it shall be the duty of the mayor of the municipality to cause an accurate map of such annexed territory, together with a copy of the ordinance duly certified, to be recorded in the office of the register of deeds of the county or counties in which such territory is situated and in the office of the Secretary of State.  The documents required to be filed with the Secretary of State under this section shall be filed not later than 30 days following the effective date of the annexation ordinance.  All documents shall have an identifying number affixed thereto and shall conform in size in accordance with rules prescribed by the Secretary.  Failure to file within 30 days shall not affect the validity of the annexation.  Any annexation shall be reported as part of the Boundary and Annexation Survey of the United States Bureau of the Census. (1959, c. 1010, s. 7; 1973, c. 426, s. 74; 1987, c. 715, s. 7, c. 879, s. 3; 1989, c. 440, s. 8; 1991, c. 586, s. 2.)



§ 160A-40. Authorized expenditures.

§ 160A‑40.  Authorized expenditures.

Municipalities initiating annexations under the provisions of this Part are authorized to make expenditures for surveys required to describe the property under consideration or for any other purpose necessary to plan for the study and/or annexation of unincorporated territory adjacent to the municipality. In addition, following final passage of the annexation ordinance, the annexing municipality shall have authority to proceed with expenditures for construction of water and sewer lines and other capital facilities and for any other purpose calculated to bring services into the annexed area in a more effective and expeditious manner prior to the effective date of annexation. (1959, c. 1010, s. 8; 1973, c. 426, s. 74.)



§ 160A-41. Definitions.

§ 160A‑41.  Definitions.

The following terms where used in this Part shall have the following meanings, except where the context clearly indicates a different meaning:

(1)        "Contiguous area" shall mean any area which, at the time annexation procedures are initiated, either abuts directly on the municipal boundary or is separated from the municipal boundary by a street or street right‑of‑way, a creek or river, the right‑of‑way of a railroad or other public service corporation, lands owned by the municipality or some other political subdivision, or lands owned by the State of North Carolina.

(2)        "Used for residential purposes" shall mean any lot or tract five acres or less in size on which is constructed a habitable dwelling unit. (1959, c. 1010, s. 9; 1973, c. 426, s. 74.)



§ 160A-42. Land estimates.

§ 160A‑42.  Land estimates.

In determining degree of land subdivision for purposes of meeting the requirements of G.S. 160A‑36, the municipality shall use methods calculated to provide reasonably accurate results. In determining whether the standards set forth in G.S. 160A‑36 have been met on appeal to the superior court under G.S. 160A‑38, the reviewing court shall accept the estimates of the municipality as provided in this section unless the actual total area or degree of subdivision falls below the standards in G.S. 160A‑36:

(1)        As to total area if the estimate is based on an actual survey, or on county tax maps or records, or on aerial photographs, or on some other reasonably reliable map used for official purposes by a governmental agency unless the petitioners on appeal demonstrate that such estimates are in error in the amount of five percent (5%) or more.

(2)        As to degree of land subdivision, if the estimates are based on an actual survey, or on county tax maps or records, or on aerial photographs, or on some other reasonably reliable source, unless the petitioners on appeal show that such estimates are in error in the amount of five percent (5%) or more. (1959, c. 1010, s. 10; 1973, c. 426, s. 74; 1998‑150, s. 11.)



§§ 160A-43 through 160A-44. Repealed by Session Laws 1983, c. 636, s. 27, effective June 29, 1983.

§§ 160A‑43 through 160A‑44.  Repealed by Session Laws 1983, c. 636, s. 27, effective June 29, 1983.



§ 160A-45. Declaration of policy.

Part 3. Annexation by Cities of 5,000 or More.

§ 160A‑45.  Declaration of policy.

It is hereby declared as a matter of State policy:

(1)        That sound urban development is essential to the continued economic development of North Carolina;

(2)        That municipalities are created to provide the governmental services essential for sound urban development and for the protection of health, safety and welfare in areas being intensively used for residential, commercial, industrial, institutional and governmental purposes or in areas undergoing such development;

(3)        That municipal boundaries should be extended in accordance with legislative standards applicable throughout the State, to include such areas and to provide the high quality of governmental services needed therein for the public health, safety and welfare;

(4)        That new urban development in and around municipalities having a population of 5,000 or more persons is more scattered than in and around smaller municipalities, and that such larger municipalities have greater difficulty in expanding municipal utility systems and other service facilities to serve such scattered development, so that the legislative standards governing annexation by larger municipalities must take these facts into account if the objectives set forth in this section are to be attained;

(5)        That areas annexed to municipalities in accordance with such  uniform legislative standards should receive the services provided by the annexing municipality in accordance with G.S. 160A‑47(3). (1959, c. 1009, s. 1; 1973, c. 426, s. 74; 1983, c. 636, s. 9.)



§ 160A-46. Authority to annex.

§ 160A‑46.  Authority to annex.

The governing board of any municipality having a population of 5,000 or more persons according to the last federal decennial census may extend the corporate limits of such municipality under the procedure set forth in this Part. (1959, c. 1009, s. 2; 1973, c. 426, s. 74.)



§ 160A-47. Prerequisites to annexation; ability to serve; report and plans.

§ 160A‑47.  Prerequisites to annexation; ability to serve; report and plans.

A municipality exercising authority under this Part shall make plans for the extension of services to the area proposed to be annexed and shall, prior to the public hearing provided for in G.S. 160A‑49, prepare a report setting forth such plans to provide services to such area. The report shall include:

(1)        A map or maps of the municipality and adjacent territory to show the following information:

a.         The present and proposed boundaries of the municipality.

b.         The present major trunk water mains and sewer interceptors and outfalls, and the proposed extensions of such mains and outfalls as required in subdivision (3) of this section. The water and sewer map must bear the seal of a registered professional engineer.

c.         The general land use pattern in the area to be annexed.

(2)        A statement showing that the area to be annexed meets the requirements of G.S. 160A‑48.

(3)        A statement setting forth the plans of the municipality for extending to the area to be annexed each major municipal service performed within the municipality at the time of annexation. Specifically, such plans shall:

a.         Provide for extending police protection, fire protection, solid waste collection and street maintenance services to the area to be annexed on the date of annexation on substantially the same basis and in the same manner as such services are provided within the rest of the municipality prior to annexation. A contract with a rural fire department to provide fire protection shall be an acceptable method of providing fire protection. If a water distribution system is not available in the area to be annexed, the plans must call for reasonably effective fire protection services until such time as waterlines are made available in such area under existing municipal policies for the extension of waterlines. A contract with a private firm to provide solid waste collection services shall be an acceptable method of providing solid waste collection services.

b.         Provide for extension of major trunk water mains and sewer outfall lines into the area to be annexed so that when such lines are constructed, property owners in the area to be annexed will be able to secure public water and sewer service, according to the policies in effect in such municipality for extending water and sewer lines to individual lots or subdivisions. If requested by the owner of an occupied dwelling unit or an operating commercial or industrial property in writing on a form provided by the municipality, which form acknowledges that such extension or extensions will be made according to the current financial policies of the municipality for making such extensions, and if such form is received by the city clerk no later than five days after the public hearing, provide for extension of water and sewer lines to the property or to a point on a public street or road right‑of‑way adjacent to the property according to the financial policies in effect in such municipality for extending water and sewer lines. If any such requests are timely made, the municipality shall at the time of adoption of the annexation ordinance amend its report and plan for services to reflect and accommodate such requests, if an amendment is necessary. In areas where the municipality is required to extend sewer service according to its policies, but the installation of sewer is not economically feasible due to the unique topography of the area, the municipality shall provide septic system maintenance and repair service until such time as sewer service is provided to properties similarly situated.

c.         If extension of major trunk water mains, sewer outfall lines, sewer lines and water lines is necessary, set forth a proposed timetable for construction of such mains, outfalls and lines as soon as possible following the effective date of annexation. In any event, the plans shall call for construction to be completed within two years of the effective date of annexation.

d.         Set forth the method under which the municipality plans to finance extension of services into the area to be annexed.

(4)        A statement of the impact of the annexation on any rural fire department providing service in the area to be annexed and a statement of the impact of the annexation on fire protection and fire insurance rates in the area to be annexed, if the area where service is provided is in an insurance district designated under G.S. 153A‑233, a rural fire protection district under Article 3A of Chapter 69 of the General Statutes, or a fire service district under Article 16 of Chapter 153A of the General Statutes. The rural fire department shall make available to the city not later than 30 days following a written request from the city all information in its possession or control, including but not limited to operational, financial and budgetary information, necessary for preparation of a statement of impact. The rural fire department forfeits its rights under G.S. 160A‑49.1 and G.S. 160A‑49.2 if it fails to make a good faith response within 45 days following receipt of the written request for information from the city, provided that the city's written request so states by specific reference to this section.

(5)        A statement showing how the proposed annexation will affect the city's finances and services, including city revenue change estimates. This statement shall be delivered to the clerk of the board of county commissioners at least 30 days before the date of the public informational meeting on any annexation under this Part. (1959, c. 1009, s. 3; 1973, c. 426, s. 74; 1983, c. 636, ss. 7, 10, 11, 17, 19; 1985, c. 610, ss. 2, 6, 7; 1989, c. 598, s. 8; 1991, c. 25, s. 2; c. 761, s. 31; 1998‑150, s. 12.)



§ 160A-47.1. Limitation on change in financial participation prior to annexation.

§ 160A‑47.1.  Limitation on change in financial participation prior to annexation.

For purposes of the extension of water and sewer services required under G.S. 160A‑47, no ordinance or policy substantially diminishing the financial participation of a municipality in the construction of water or sewer facilities required under this Article may apply to an area being annexed unless the ordinance or policy became effective at least 180 days prior to the date of adoption by the municipality of the resolution giving notice of intent to consider annexing the area under G.S. 160A‑49(a). (1991, c. 25, s. 2; c. 761, s. 31; 1998‑150, s. 13.)



§ 160A-48. Character of area to be annexed.

§ 160A‑48.  Character of area to be annexed.

(a)        A municipal governing board may extend the municipal corporate limits to include any area

(1)        Which meets the general standards of subsection (b), and

(2)        Every part of which meets the requirements of either subsection (c) or subsection (d).

(b)        The total area to be annexed must meet the following standards:

(1)        It must be adjacent or contiguous to the municipality's boundaries at the time the annexation proceeding is begun, except if the entire territory of a county water and sewer district created under G.S. 162A‑86(b1) is being annexed, the annexation shall also include any noncontiguous pieces of the district as long as the part of the district with the greatest land area is adjacent or contiguous to the municipality's boundaries at the time the annexation proceeding is begun.

(2)        At least one eighth of the aggregate external boundaries of the area must coincide with the municipal boundary.

(3)        No part of the area shall be included within the boundary of another incorporated municipality.

(c)        Part or all of the area to be annexed must be developed for urban purposes at the time of approval of the report provided for in G.S. 160A‑47. Area of streets and street rights‑of‑way shall not be used to determine total acreage under this section. An area developed for urban purposes is defined as any area which meets any one of the following standards:

(1)        Has a total resident population equal to at least two and three‑tenths persons for each acre of land included within its boundaries; or

(2)        Has a total resident population equal to at least one person for each acre of land included within its boundaries, and is subdivided into lots and tracts such that at least sixty percent (60%) of the total acreage consists of lots and tracts three acres or less in size and such that at least sixty‑five percent (65%) of the total number of lots and tracts are one acre or less in size; or

(3)        Is so developed that at least sixty percent (60%) of the total number of lots and tracts in the area at the time of annexation are used for residential, commercial, industrial, institutional or governmental purposes, and is subdivided into lots and tracts such that at least sixty percent (60%) of the total acreage, not counting the acreage used at the time of annexation for commercial, industrial, governmental or institutional purposes, consists of lots and tracts three acres or less in size. For purposes of this section, a lot or tract shall not be considered in use for a commercial, industrial, institutional, or governmental purpose if the lot or tract is used only temporarily, occasionally, or on an incidental or insubstantial basis in relation to the size and character of the lot or tract. For purposes of this section, acreage in use for commercial, industrial, institutional, or governmental purposes shall include acreage actually occupied by buildings or other man‑made structures together with all areas that are reasonably necessary and appurtenant to such facilities for purposes of parking, storage, ingress and egress, utilities, buffering, and other ancillary services and facilities; or

(4)        Is the entire area of any county water and sewer district created under G.S. 162A‑86(b1), but this subdivision only applies to annexation by a municipality if that:

a.         Municipality has provided in a contract with that district that the area is developed for urban purposes; and

b.         Contract provides for the municipality to operate the sewer system of that county water and sewer district;

provided that the special categorization provided by this subdivision only applies if the municipality is annexing in one proceeding the entire territory of the district not already within the corporate limits of a municipality; or

(5)        Is so developed that, at the time of the approval of the annexation report, all tracts in the area to be annexed are used for commercial, industrial, governmental, or institutional purposes.

(d)        In addition to areas developed for urban purposes, a governing board may include in the area to be annexed any area which does not meet the requirements of subsection (c) if such area either:

(1)        Lies between the municipal boundary and an area developed for urban purposes so that the area developed for urban purposes is either not adjacent to the municipal boundary or cannot be served by the municipality without extending services and/or water and/or sewer lines through such sparsely developed area; or

(2)        Is adjacent, on at least sixty percent (60%) of its external boundary, to any combination of the municipal boundary and the boundary of an area or areas developed for urban purposes as defined in subsection (c).

The purpose of this subsection is to permit municipal governing boards to extend corporate limits to include all nearby areas developed for urban purposes and where necessary to include areas which at the time of annexation are not yet developed for urban purposes but which constitute necessary land connections between the municipality and areas developed for urban purposes or between two or more areas developed for urban purposes. For purposes of this subsection, "necessary land connection" means an area that does not exceed twenty‑five percent (25%) of the total area to be annexed.

(e)        In fixing new municipal boundaries, a municipal governing board shall use recorded property lines and streets as boundaries. Some or all of the boundaries of a county water and sewer district may also be used when the entire district not already within the corporate limits of a municipality is being annexed.

(f)         The area of an abolished water and sewer district shall be considered to be a water and sewer district for the purpose of this section even after its abolition under G.S. 162A‑87.2(b). (1959, c. 1009, s. 4; 1973, c. 426, s. 74; 1983, c. 636, s. 15; 1985, c. 757, s. 205(d); 1993 (Reg. Sess., 1994), c. 696, s. 7; c. 714, s. 7; 1998‑150, s. 14.)



§ 160A-49. Procedure for annexation.

§ 160A‑49.  Procedure for annexation.

(a)        Notice of Intent.  Any municipal governing board desiring to annex territory under the provisions of this Part shall first pass a resolution stating the intent of the municipality to consider annexation. Such resolution shall describe the boundaries of the area under consideration, fix a date for a public informational meeting, and fix a date for a public hearing on the question of annexation. The date for the public informational meeting shall be not less than 45 days and not more than 55 days following passage of the resolution. The date for the public hearing to be not less than 60 days and not more than 90 days following passage of the resolution.

(b)        Notice of Public Hearing.  The notice of public hearing shall:

(1)        Fix the date, hour and place of the public informational meeting and the date, hour, and place of the public hearing.

(2)        Describe clearly the boundaries of the area under consideration, and include a legible map of the area.

(3)        State that the report required in G.S. 160A‑47 will be available at the office of the municipal clerk at least 30 days prior to the date of the public informational meeting.

(4)        Include a notice of a property owner's rights to request water and sewer service in accordance with G.S. 160A‑47.

(5)        Include an explanation of a property owner's rights pursuant to subsections (f1) and (f2) of this section.

Such notice shall be given by publication once a week for at least two successive weeks prior to the date of the informational meeting in a newspaper having general circulation in the municipality and, in addition thereto, if the area to be annexed lies in a county containing less than fifty percent (50%) of the land area of the municipality, in a newspaper having general circulation in the area of proposed annexation. The period from the date of the first publication to the date of the last publication, both dates inclusive, shall be not less than eight days including Sundays, and the date of the last publication shall be not more than seven days preceding the date of public informational meeting. If there be no such newspaper, the municipality shall post the notice in at least five public places within the municipality and at least five public places in the area to be annexed for 30 days prior to the date of public informational meeting. In addition, notice shall be mailed at least four weeks prior to date of the informational meeting by first class mail, postage prepaid to the owners as shown by the tax records of the county of all freehold interests in real property located within the area to be annexed. The person or persons mailing such notices shall certify to the governing board that fact, and such certificate shall become a part of the record of the annexation proceeding and shall be deemed conclusive in the absence of fraud. If the notice is returned to the city by the postal service by the tenth day before the informational meeting, a copy of the notice shall be sent by certified mail, return receipt requested, at least seven days before the informational meeting. Failure to comply with the mailing requirements of this subsection shall not invalidate the annexation unless it is shown that the requirements were not substantially complied with. If the governing board by resolution finds that the tax records are not adequate to identify the owners of some or all of the parcels of real property within the area it may in lieu of the mail procedure as to those parcels where the owners could not be so identified, post the notice at least 30 days prior to the date of public informational meeting on all buildings on such parcels, and in at least five other places within the area to be annexed. In any case where notices are placed on property, the person placing the notices shall certify that fact to the governing board.

(c)        Action Prior to Informational Meeting.  At least 30 days before the date of the public informational meeting, the governing board shall approve the report provided for in G.S. 160A‑47, and shall make it available to the public at the office of the municipal clerk. In addition, the municipality may prepare a summary of the full report for public distribution. In addition, the city shall post in the office of the city clerk, at least 30 days before the public informational meeting, a legible map of the area to be annexed and a list of persons holding freehold interests in property in the area to be annexed that it has identified.

(c1)      Public Informational Meeting.  At the public informational meeting a representative of the municipality shall first make an explanation of the report required in G.S. 160A‑47. Following such explanation, all persons resident or owning property in the territory described in the notice of public hearing, and all residents of the municipality, shall be given the opportunity to ask questions and receive answers regarding the proposed annexation.

(d)        Public Hearing.  At the public hearing a representative of the municipality shall first make an explanation of the report required in G.S. 160A‑47. Following such explanation, all persons resident or owning property in the territory described in the notice of public hearing, and all residents of the municipality, shall be given an opportunity to be heard.

(e)        Passage of the Annexation Ordinance.  The municipal governing board shall take into consideration facts presented at the public hearing and shall have authority to amend the report required by G.S. 160A‑47 to make changes in the plans for serving the area proposed to be annexed so long as such changes meet the requirements of G.S. 160A‑47, provided that if the annexation report is amended to show additional subsections of G.S. 160A‑48(c) or (d) under which the annexation qualifies that were not listed in the original report, the city must hold an additional public hearing on the annexation not less than 30 nor more than 90 days after the date the report is amended, and notice of such new hearing shall be given at the first public hearing. At any regular or special meeting held no sooner than the tenth day following the public hearing and not later than 90 days following such public hearing, the governing board shall have authority to adopt an ordinance extending the corporate limits of the municipality to include all, or such part, of the area described in the notice of public hearing which meets the requirements of G.S. 160A‑48 and which the governing board has concluded should be annexed. The ordinance shall:

(1)        Contain specific findings showing that the area to be annexed meets the requirements of G.S. 160A‑48. The external boundaries of the area to be annexed shall be described by metes and bounds. In showing the application of G.S. 160A‑48(c) and (d) to the area, the governing board may refer to boundaries set forth on a map of the area and incorporate same by reference as a part of the ordinance.

(2)        A statement of the intent of the municipality to provide services to the area being annexed as set forth in the report required by G.S. 160A‑47.

(3)        A specific finding that on the effective date of annexation the municipality will have funds appropriated in sufficient amount to finance construction of any major trunk water mains and sewer outfalls and such water and sewer lines as required in G.S. 160A‑47(3)b found necessary in the report required by G.S. 160A‑47 to extend the basic water and/or sewer system of the municipality into the area to be annexed, or that on the effective date of annexation the municipality will have authority to issue bonds in an amount sufficient to finance such construction. If authority to issue such bonds must be secured from the electorate of the municipality prior to the effective date of annexation, then the effective date of annexation shall be no earlier than the day following the statement of the successful result of the bond election.

(4)        Fix the effective date for annexation. The effective date of annexation may be fixed for any date not less than 70 days nor more than 400 days from the date of passage of the ordinance.

(f)         Effect of Annexation Ordinance.  Except as provided in subsection (f1) of this section, from and after the effective date of the annexation ordinance, the territory and its citizens and property shall be subject to all debts, laws, ordinances and regulations in force in such municipality and shall be entitled to the same privileges and benefits as other parts of such municipality. Real and personal property in the newly annexed territory on the January 1 immediately preceding the beginning of the fiscal year in which the annexation becomes effective is subject to municipal taxes as provided in G.S. 160A‑58.10. Provided that annexed property which is a part of a sanitary district, which has installed water and sewer lines, paid for by the residents of said district, shall not be subject to that part of the municipal taxes levied for debt service for the first five years after the effective date of annexation. If this proviso should be declared by a court of competent jurisdiction to be in violation of any provision of the federal or State Constitution, the same shall not affect the remaining provisions of this Part. If the effective date of annexation falls between June 1 and June 30, and the effective date of the privilege license tax ordinance of the annexing municipality is June 1, then businesses in the area to be annexed shall be liable for taxes imposed in such ordinances from and after the effective date of annexation.

(f1)       Property Subject to Present‑Use Value Appraisal.  If an area described in an annexation ordinance includes agricultural land, horticultural land, or forestland that on the effective date of annexation is:

(1)        Land that is being taxed at present‑use value pursuant to G.S. 105‑277.4; or

(2)        Land that:

a.         Was on the date of the resolution of intent for annexation being used for actual production and is eligible for present‑use value taxation under G.S. 105‑277.4, but the land has not been in use for actual production for the required time under G.S. 105‑277.3; and

b.         The assessor for the county where the land subject to annexation is located has certified to the city that the land meets the requirements of this subdivision

the annexation becomes effective as to that property pursuant to subsection (f2) of this section.

(f2)       Effective Date of Annexation for Certain Property.  Annexation of property subject to annexation under subsection (f1) of this section shall become effective:

(1)        Upon the effective date of the annexation ordinance, the property is considered part of the city only (i) for the purpose of establishing city boundaries for additional annexations pursuant to this Article and (ii) for the exercise of city authority pursuant to Article 19 of this Chapter.

(2)        For all other purposes, the annexation becomes effective as to each tract of such property or part thereof on the last day of the month in which that tract or part thereof becomes ineligible for classification pursuant to G.S. 105‑277.4 or no longer meets the requirements of subdivision (f1)(2) of this section. Until annexation of a tract or a part of a tract becomes effective pursuant to this subdivision, the tract or part of a tract is not subject to taxation by the city under Article 12 of Chapter 105 of the General Statutes nor is the tract or part of a tract entitled to services provided by the city.

(g)        Simultaneous Annexation Proceedings.  If a municipality is considering the annexation of two or more areas which are all adjacent to the municipal boundary but are not adjacent to one another, it may undertake simultaneous proceedings under authority of this Part for the annexation of such areas.

(h)        Remedies for Failure to Provide Services.  If, not earlier than one year from the effective date of annexation, and not later than 15 months from the effective date of annexation, any person owning property in the annexed territory shall believe that the municipality has not followed through on its service plans adopted under the provisions of G.S. 160A‑47(3) and 160A‑49(e), for any required service other than water and sewer services such person may apply for a writ of mandamus under the provisions of Article 40, Chapter 1 of the General Statutes. Relief may be granted by the judge of superior court

(1)        If the municipality has not provided the services set forth in its plan submitted under the provisions of G.S. 160A‑47(3)a on substantially the same basis and in the same manner as such services were provided within the rest of the municipality prior to the effective date of annexation, and

(2)        If at the time the writ is sought such services set forth in the plan submitted under the provisions of G.S. 160A‑47(3)a are still being provided on substantially the same basis and in the same manner as on the date of annexation of the municipality.

If, not earlier than 24 months from the effective date of the annexation, and not later than 27 months from the effective date of the annexation, any person owning property in the annexed area can show that the plans submitted under the provisions of G.S. 160A‑47(3)c require the construction of major trunk water mains and sewer outfall lines and if construction has not been completed within two years of the effective date of the annexation, relief may also be granted by the superior court by an order to the municipality to complete such lines and outfalls within a certain time. Similar relief may be granted by the superior court to any owner of property who made a timely request for a water or sewer line, or both, pursuant to G.S. 160A‑47(3)b and such lines have not been completed within two years from the effective date of annexation in accordance with applicable city policies and through no fault of the owner, if such owner petitions for such relief not earlier than 24 months following the effective date of annexation and not later than 27 months following the effective date of annexation.

If a writ is issued, costs in the action, including a reasonable attorney's fee for such aggrieved person, shall be charged to the municipality.

(i)         No resolution of intent may be adopted under subsection (a) of this section unless the city council (or planning agency created or designated under either G.S. 160A‑361 or the charter) has, by resolution adopted at least one year prior to adoption of the resolution of intent, identified the area as being under consideration for annexation and included a statement in the resolution notifying persons subject to the annexation of their rights under subsections (f1) and (f2) of this section; provided, adoption of such resolution of consideration shall not confer prior jurisdiction over the area as to any other city. The area described under the resolution of intent may comprise a smaller area than that identified by the resolution of consideration. The resolution of consideration may have a metes and bounds description or a map and shall remain effective for two years after adoption, and shall be filed with the city clerk. A new resolution of consideration adopted before expiration of the two‑year period for a previously adopted resolution covering the same area shall relate back to the date of the previous resolution.

(j)         Subsection (i) of this section shall not apply to the annexation of any area if the resolution of intent describing the area and the ordinance annexing the area both provide that the effective date of the annexation shall be at least one year from the date of passage of the annexation ordinance.

(k)        If a valid request for extension of a water or sewer line has been made under G.S. 160A‑47(3)b, and the extension is not complete at the end of two years after the effective date of the annexation ordinance, the owner of the property may petition the Local Government Commission for abatement of taxes to be paid to the city which have not been levied as of the expiration date of the two‑year period, if such petition is filed not more than 60 days after the expiration of the two‑year period. If the Local Government Commission finds that the extension to the property was not complete by the end of the two‑year period, it shall enter an order directing the city not to levy any further ad valorem taxes on the property until the fiscal year commencing after completion of the extension. In addition, if the Local Government Commission found that the extension to the property was not completed by the end of the two‑year period, and if it finds that for any fiscal year during the period beginning with the first day of the fiscal year in which the annexation ordinance became effective and ending the last day of the fiscal year in which the two‑year period expired, the city made an appropriation for construction, operation or maintenance of a water or sewer system (other than payments the city made as a customer of the system) from the fund or funds for which ad valorem taxes are levied, then the Local Government Commission shall order the city to release or refund an amount of the petitioner's property taxes for that year in question in proportion to the percentage of appropriations in the fund made for water and sewer services. By way of illustration, if a net amount of one hundred thousand dollars ($100,000) was appropriated for water or sewer construction, operation or maintenance from a fund which had total expenditures of ten million dollars ($10,000,000) and the petitioner's tax levy was one thousand dollars ($1,000), the amount of release or refund shall be ten dollars ($10.00).

(l)         If a city fails to deliver police protection, fire protection, solid waste or street maintenance services as provided for in G.S. 160A‑47(3)a. within 60 days after the effective date of the annexation, the owner of the property may petition the Local Government Commission for abatement of taxes to be paid to the city for taxes that have been levied as of the end of the 60‑day period, if the petition is filed not more than 90 days after the expiration of the 60‑day period. If the Local Government Commission finds that services were not extended by the end of the 60‑day period, it shall enter an order directing the city not to levy any further ad valorem taxes on the property until the fiscal year commencing after extension of the municipal services. (1959, c. 1009, s. 5; 1973, c. 426, s. 74; 1975, c. 576, s. 4; 1977, c. 517, s. 6; 1983, c. 636, ss. 1, 3, 5, 6, 12‑14, 37; c. 768, s. 25; 1985, c. 384, s. 1; 1987, c. 44, s. 2; 1989, c. 598, s. 12; 1998‑150, s. 15; 2006‑162, s. 21; 2006‑264, s. 18(a).)



§ 160A-49.1. Contract with rural fire department.

§ 160A‑49.1.  Contract with rural fire department.

(a)        If the area to be annexed described in a resolution of intent passed under G.S. 160A‑49(a) includes an area in an insurance district defined under G.S. 153A‑233, a rural fire protection district under Article 3A of Chapter 69 of the General Statutes, or a fire service district under Article 16 of Chapter 153A of the General Statutes, and a rural fire department was on the date of adoption of the resolution of intent providing fire protection in the area to be annexed, then the city (if the rural fire department makes a written request for a good faith offer, and the request is signed by the chief officer of the fire department and delivered to the city clerk no later than 15 days before the public hearing) is required to make a good faith effort to negotiate a five‑year contract with the rural fire department to provide fire protection in the area to be annexed.

(b)        If the area is a rural fire protection district or a fire service district, then an offer to pay annually for the term of the contract the amount of money that the tax rate in the district in effect on the date of adoption of the resolution of intent would generate based on property values on January 1 of each year in the area to be annexed which is in such a district is deemed to be a good faith offer of consideration for the contract.

(c)        If the area is an insurance district but not a rural fire protection district or fire service district, then an offer to pay annually over the term of the contract the amount of money which is determined to be the equivalent of the amount which would be generated by multiplying the fraction of the city's general fund budget in that current fiscal year which is proposed to be expended for fire protection times the tax rate for the city in the current year, and multiplying that result by the property valuation in the area to be annexed which is served by the rural fire department is deemed to be a good faith offer of consideration for the contract; Provided that the payment shall not exceed the equivalent of fifteen cents (15¢) on one hundred dollars ($100.00) valuation of annexed property in the district according to county valuations for the current fiscal year.

(d)        Any offer by a city to a rural fire department which would compensate the rural fire department for revenue loss directly attributable to the annexation by paying such amount annually for five years, is deemed to be a good faith offer of consideration for the contract.

(e)        Under subsections (b), (c), or (d) of this section, if the good faith offer is for first responder service, an offer of one‑half the calculated amount under those subsections is deemed to be a good faith offer.

(f)         This section does not obligate the city or rural fire department to enter into any contract.

(g)        The rural fire department may, if it feels that no good faith offer has been made, appeal to the Local Government Commission within 30 days following the passage of an annexation ordinance. The rural fire department may apply to the Local Government Commission for an order staying the operation of the annexation ordinance pending the outcome of the review. The Commission may grant or deny the stay in its discretion upon such terms as it deems proper, and it may permit annexation of any part of the area described in the ordinance concerning which no question for review has been raised, provided that no other appeal under G.S. 160A‑50 is pending.

(h)        The Local Government Commission may affirm the ordinance, or if the Local Government Commission finds that no good faith offer has been made, it shall remand the ordinance to the municipal governing board for further proceedings, and the ordinance shall then not become effective unless the Local Government Commission finds that a good faith offer has been made.

(i)         Any party to the review under subsection (h) may obtain judicial review in accordance with Chapter 150B of the General Statutes. (1983, c. 636, s. 21; 1987, c. 827, s. 1.)



§ 160A-49.2. Assumption of debt.

§ 160A‑49.2.  Assumption of debt.

(a)        If the city has annexed any area which is served by a rural fire department and which is in an insurance district defined under G.S. 153A‑233, a rural fire protection district under Article 3A of Chapter 69 of the General Statutes or a fire service district under Article 16 of Chapter 153A of the General Statutes, then upon the effective date of annexation if the city has not contracted with the rural fire department for fire protection, or when the rural fire department ceases to provide fire protection under contract, then the city shall pay annually a proportionate share of any payments due on any debt (including principal and interest) relating to facilities or equipment of the rural fire department, if the debt was existing at the time of adoption of the resolution of intent, with the payments in the same proportion that the assessed valuation of the area of the district annexed bears to the assessed valuation of the entire district on the date the annexation ordinance becomes effective or another date for valuation mutually agreed upon by the city and the fire department.

(b)        The city and rural fire department shall jointly present a payment schedule to the Local Government Commission for approval and no payment may be made until such schedule is approved. (1983, c. 636, s. 23; 1998‑150, s. 16.)



§ 160A-49.3. Contract with private solid waste collection firms.

§ 160A‑49.3.  Contract with private solid waste collection firms.

(a)        If the area to be annexed described in a resolution of intent passed under G.S. 160A‑49(a) includes an area where a firm (i) meets the requirements of subsection (a1) of this section, (ii) on the ninetieth day preceding the date of adoption of the resolution of intent or resolution of consideration was providing solid waste collection services in the area to be annexed, (iii) on the date of adoption of the resolution of intent is still providing such services, and (iv) by reason of the annexation the firm's franchise with a county or arrangements with third parties for solid waste collection will be terminated, the city shall do one of the following:

(1)        Contract with the firm for a period of two years after the effective date of the annexation ordinance to allow the firm to provide collection services to the city in the area to be annexed for sums determined under subsection (d) of this section.

(2)        Pay the firm for the firm's economic loss, with one‑third of the economic loss to be paid within 30 days of the termination and the balance paid in 12 equal monthly installments during the next succeeding 12 months. Any remaining economic loss payment is forfeited if the firm terminates service to customers in the annexation area prior to the effective date of the annexation.

(3)        Make other arrangements satisfactory to the parties.

(a1)      To qualify for the options set forth in subsection (a) of this section, a firm must have done one of the following:

(1)        Subsequent to receiving notice of the annexation in accordance with subsection (b) of this section, filed with the city clerk at least 10 days prior to the public hearing a written request to contract with the city to provide solid waste collection services containing a certification, signed by an officer or owner of the firm, that the firm serves at least 50 customers within the county at that time.

(2)        Contacted the city clerk pursuant to public notice published by the city, pursuant to G.S. 160A‑49(b), at least 10 days before the hearing and provided to the city clerk a written request to contract with the city to provide solid waste collection services. The request must contain a certification signed by an officer or owner of the firm that the firm serves at least 50 customers within the county at that time.

(a2)      Firms shall file notice of provision of solid waste collection service with the city clerk of all cities located in the firm's collection area or within five miles thereof.

(b)        At least four weeks prior to the date of the informational meeting, the city shall provide written notice of the resolution of intent to all firms serving the area to be annexed. The notice shall be sent to all firms that filed notice in accordance with subsection (a2) of this section by certified mail, return receipt requested, to the address provided by the firm under subsection (a2) of this section.

(c)        The city may require that the contract contain:

(1)        A requirement that the firm post a performance bond and maintain public liability insurance coverage;

(2)        A requirement that the firm agree to service customers in the annexed area that were not served by that firm on the effective date of annexation;

(3)        A provision that divides the annexed area into service areas if there were more than one firm being contracted within the area, such that the entire area is served by the firms, or by the city as to customers not served by the firms;

(4)        A provision that the city may serve customers not served by the firm on the effective date of annexation;

(5)        A provision that the contract can be cancelled in writing, delivered by certified mail to the firm in question with 30 days to cure substantial violations of the contract, but no contract may be cancelled on these grounds unless the Local Government Commission finds that substantial violations have occurred, except that the city may suspend the contract for up to 30 days if it finds substantial violation of health laws;

(6)        Performance standards, not exceeding city standards existing at the time of notice published pursuant to G.S. 160A‑49(b) with provision that the contract may be cancelled for substantial violations of those standards, but no contract may be cancelled on those grounds unless the Local Government Commission finds that substantial violations have occurred;

(7)        A provision for monetary damages if there are violations of the contract or of performance standards.

(d)        If the services to be provided to the city by reason of the annexation are substantially the same as rendered under the franchise with the county or arrangements with the parties, the amount paid by the city shall be at least ninety percent (90%) of the amount paid or required under the existing franchise or arrangements. If such services are required to be adjusted to conform to city standards or as a result of changes in the number of customers and as a result there are changes in disposal costs (including mileage and landfill charges), requirements for storage capacity (dumpsters and/or residential carts), and/or frequency of collection, the amount paid by the city for the service shall be increased or decreased to reflect the value of such adjusted services as if computed under the existing franchise or arrangements. In the event agreement cannot be reached between the city and the firm under this subsection, the matters shall be determined by the Local Government Commission.

(e),       (f) Repealed by Session Laws 2006‑193, s. 1, applicable to annexations for which a resolution of intent is adopted on or after January 1, 2007.

(g)        The firm may, if it contends that no contract has been offered, appeal to the Local Government Commission within 30 days following passage of an annexation ordinance. The firm may appeal to the Local Government Commission for an order staying the operation of the annexation ordinance pending the outcome of the review. The Commission may grant or deny the stay upon such terms as it deems proper. If the Local Government Commission finds that the city has not made an offer which complies with this section, it shall remand the ordinance to the municipal governing board for further proceedings, and the ordinance shall not become effective until the Local Government Commission finds that such an offer has been made. Either the firm or the city may obtain judicial review in accordance with Chapter 150B of the General Statutes.

(h)        A firm which has given notice under subsection (a) of this section that it desires to contract, and any firm that the city believes is eligible to give such notice, shall make available to the city not later than 30 days following a written request of the city, sent by certified mail return receipt requested, all information in its possession or control, including but not limited to operational, financial and budgetary information, necessary for the city to determine if the firm qualifies for the benefits of this section and to determine the nature and scope of the potential contract and/or economic loss. The firm forfeits its rights under this section if it fails to make a good faith response within 30 days following receipt of the written request for information from the city, provided that the city's written request so states by specific reference to this section.

(i)         As used in this section, the following terms mean:

(1)        Economic loss.  A sum equal to 15 times the average gross monthly revenue for the three months prior to the passage of the resolution of intent or resolution of consideration, as applicable under subsection (a) of this section, collected or due the firm for residential, commercial, and industrial collection service in the area annexed or to be annexed; provided that revenues shall be included in calculations under this subdivision only if policies of the city will provide solid waste collection to those customers such that arrangements between the firm and the customers will be terminated.

(2)        Firm.  A private solid waste collection firm. (1985, c. 610, s. 4; 1987, c. 827, s. 1; 1989, c. 598, s. 9; 1998‑150, s. 17; 2006‑193, s. 2; 2006‑259, s. 53.)



§ 160A-50. Appeal.

§ 160A‑50.  Appeal.

(a)        Within 60 days following the passage of an annexation ordinance under authority of this Part, any person owning property in the annexed territory who shall believe that he will suffer material injury by reason of the failure of the municipal governing board to comply with the procedure set forth in this Part or to meet the requirements set forth in G.S. 160A‑48 as they apply to his property may file a petition in the superior court of the county in which the municipality is located seeking review of the action of the governing board.

(b)        Such petition shall explicitly state what exceptions are taken to the action of the governing board and what relief the petitioner seeks. Within 10 days after the petition is filed with the court, the person seeking review shall serve copies of the petition by registered mail, return receipt requested, upon the municipality.

(c)        Within 15 days after receipt of the copy of the petition for review, or within such additional time as the court may allow, the municipality shall transmit to the reviewing court

(1)        A transcript of the portions of the municipal journal or minute book in which the procedure for annexation has been set forth and

(2)        A copy of the report setting forth the plans for extending services to the annexed area as required in G.S. 160A‑47.

(d)        If two or more petitions for review are submitted to the court, the court may consolidate all such petitions for review at a single hearing, and the municipality shall be required to submit only one set of minutes and one report as required in subsection (c).

(e)        At any time before or during the review proceeding, any petitioner or petitioners may apply to the reviewing court for an order staying the operation of the annexation ordinance pending the outcome of the review. The court may grant or deny the stay in its discretion upon such terms as it deems proper, and it may permit annexation of any part of the area described in the ordinance concerning which no question for review has been raised.

(f)         The court shall fix the date for review of annexation proceedings under this Part, which review date shall preferably be within 30 days following the last day for receiving petitions to the end that review shall be expeditious and without unnecessary delays. The review shall be conducted by the court without a jury. The court may hear oral arguments and receive written briefs, and may take evidence intended to show either

(1)        That the statutory procedure was not followed, or

(2)        That the provisions of G.S. 160A‑47 were not met, or

(3)        That the provisions of G.S. 160A‑48 have not been met.

(g)        The court may affirm the action of the governing board without change, or it may

(1)        Remand the ordinance to the municipal governing board for further proceedings if procedural irregularities are found to have materially prejudiced the substantive rights of any of the petitioners.

(2)        Remand the ordinance to the municipal governing board for amendment of the boundaries to conform to the provisions of G.S. 160A‑48 if it finds that the provisions of G.S. 160A‑48 have not been met; provided, that the court cannot remand the ordinance to the municipal governing board with directions to add area to the municipality which was not included in the notice of public hearing and not provided for in plans for service.

(3)        Remand the report to the municipal governing board for amendment of the plans for providing services to the end that the provisions of G.S. 160A‑47 are satisfied.

(4)        Declare the ordinance null and void, if the court finds that the ordinance cannot be corrected by remand as provided in subdivisions (1), (2), or (3) of this subsection.

If any municipality shall fail to take action in accordance with the court's instructions upon remand within 90 days following entry of the order embodying the court's instructions, the annexation proceeding shall be deemed null and void.

(h)        Any party to the review proceedings, including the municipality, may appeal to the Court of Appeals from the final judgment of the superior court under rules of procedure applicable in other civil cases. The superior court may, with the agreement of the municipality, permit annexation to be effective with respect to any part of the area concerning which no appeal is being made and which can be incorporated into the city without regard to any part of the area concerning which an appeal is being made.

(i)         If part or all of the area annexed under the terms of an annexation ordinance is the subject of an appeal to the superior court, Court of Appeals or Supreme Court on the effective date of the ordinance, then the ordinance shall be deemed amended to make the effective date with respect to such area the last day of the next full calendar month following the date of the final judgment of the superior court or appellate division, whichever is appropriate, or the date the municipal governing board completes action to make the ordinance conform to the court's instructions in the event of remand. For the purposes of this subsection, a denial of a petition for rehearing or for discretionary review shall be treated as a final judgment.

(j)         If a petition for review is filed under subsection (a) of this section or an appeal is filed under G.S. 160A‑49.1(g) or G.S. 160A‑49.3(g), and a stay is granted, then the time periods of two years, 24 months or 27 months provided in G.S. 160A‑47(3)c, 160A‑49(h), or 160A‑49(j) are each extended by the lesser of the length of the stay or one year for that annexation.

(k)        The provisions of subsection (i) of this section shall apply to any judicial review authorized in whole or in part by G.S. 160A‑49.1(i) or G.S. 160A‑49.3(g).

(l)         In any proceeding related to an annexation ordinance appeal under this section, a city shall not state a claim for lost property tax revenue caused by the appeal. Nothing in this Article shall be construed to mean that as a result of an appeal a municipality may assert a claim for property tax revenue lost during the pendency of the appeal.

(m)       Any settlement reached by all parties in an appeal under this section may be presented to the superior court in the county in which the municipality is located. If the superior court, in its discretion, approves the settlement, it shall be binding on all parties without the need for approval by the General Assembly.  (1959, c. 1009, s. 6; 1973, c. 426, s. 74; 1981, c. 682, ss. 20, 21; 1983, c. 636, s. 14.1; 1989, c. 598, s. 10; 1995 (Reg. Sess., 1996), c. 746, s. 3; 1998‑150, s. 18; 1999‑148, s. 1; 2009‑570, s. 27.)



§ 160A-51. Annexation recorded.

§ 160A‑51.  Annexation recorded.

Whenever the limits of a municipality are enlarged in accordance with the provisions of this Part, it shall be the duty of the mayor of the municipality to cause an accurate map of such annexed territory, together with a copy of the ordinance duly certified, to be recorded in the office of the register of deeds of the county or counties in which such territory is situated and in the office of the Secretary of State.  The documents required to be filed with the Secretary of State under this section shall be filed not later than 30 days following the effective date of the annexation ordinance.  All documents shall have an identifying number affixed thereto and shall conform in size in accordance with rules prescribed by the Secretary.  Failure to file within 30 days shall not affect the validity of the annexation.  Any annexation shall be reported as part of the Boundary and Annexation Survey of the United States Bureau of the Census. (1959, c. 1009, s. 7; 1973, c. 426, s. 74; 1987, c. 715, s. 8, c. 879, s. 3; 1989, c. 440, s. 9; 1991, c. 586, s. 3.)



§ 160A-52. Authorized expenditures.

§ 160A‑52.  Authorized expenditures.

Municipalities initiating annexations under the provisions of this Part are authorized to make expenditures for surveys required to describe the property under consideration or for any other purpose necessary to plan for the study and/or annexation of unincorporated territory adjacent to the municipality. In addition, following final passage of the annexation ordinance, the annexing municipality shall have authority to proceed with expenditures for construction of water and sewer lines and other capital facilities and for any other purpose calculated to bring services into the annexed area in a more effective and expeditious manner prior to the effective date of annexation. (1959, c. 1009, s. 8; 1973, c. 426, s. 74.)



§ 160A-53. Definitions.

§ 160A‑53.  Definitions.

The following terms where used in this Part shall have the following meanings, except where the context clearly indicates a different meaning:

(1)        "Contiguous area" shall mean any area which, at the time annexation procedures are initiated, either abuts directly on the municipal boundary or is separated from the municipal boundary by a street or street right‑of‑way, a creek or river, the right‑of‑way of a railroad or other public service corporation, lands owned by the city or some other political subdivision, or lands owned by the State of North Carolina.

(2)        "Used for residential purposes" shall mean any lot or tract five acres or less in size on which is constructed a habitable dwelling unit. (1959, c. 1009, s. 9; 1973, c. 426, s. 74.)



§ 160A-54. Population and land estimates.

§ 160A‑54.  Population and land estimates.

In determining population and degree of land subdivision for purposes of meeting the requirements of G.S. 160A‑48, the municipality shall use methods calculated to provide reasonably accurate results. In determining whether the standards set forth in G.S. 160A‑48 have been met on appeal to the superior court under G.S. 160A‑50, the reviewing court shall accept the estimates of the municipality unless the actual population, total area, or degree of land subdivision falls below the standards in G.S. 160A‑48:

(1)        As to population, if the estimate is based on the number of dwelling units in the area multiplied by the average family size in such area, or in the township or townships of which such area is a part, as determined by the last preceding federal decennial census; or if it is based on a new enumeration carried out under reasonable rules and regulations by the annexing municipality; provided, that the court shall not accept such estimates if the petitioners demonstrate that such estimates are in error in the amount of ten percent (10%) or more.

(2)        As to total area if the estimate is based on an actual survey, or on county tax maps or records, or on aerial photographs, or on some other reasonably reliable map used for official purposes by a governmental agency, unless the petitioners on appeal demonstrate that such estimates are in error in the amount of five percent (5%) or more.

(3)        As to degree of land subdivision, if the estimates are based on an actual survey, or on county tax maps or records, or on aerial photographs, or on some other reasonably reliable source, unless the petitioners on appeal show that such estimates are in error in the amount of five percent (5%) or more. (1959, c. 1009, s. 10; 1973, c. 426, s. 74; 1998‑150, s. 19.)



§§ 160A-55 through 160A-56. Repealed by Session Laws 1983, c. 636, s. 27, effective June 29, 1983.

§§ 160A‑55 through 160A‑56.  Repealed by Session Laws 1983, c. 636, s. 27, effective June 29, 1983.



§ 160A-57. Reserved for future codification purposes.

§ 160A‑57.  Reserved for future codification purposes.



§ 160A-58. Definitions.

Part 4. Annexation of Noncontiguous Areas.

§ 160A‑58.  Definitions.

The words and phrases defined in this section have the meanings indicated when used in this Part unless the context clearly requires another meaning:

(1)        "City" means any city, town, or village without regard to population, except cities not qualified to receive gasoline tax allocations under G.S. 136‑41.2.

(2)        "Primary corporate limits" means the corporate limits of a city as defined in its charter, enlarged or diminished by subsequent annexations or exclusions of contiguous territory pursuant to Parts 1, 2, and 3 of this Article or local acts of the General Assembly.

(3)        "Satellite corporate limits" means the corporate limits of a  noncontiguous area annexed pursuant to this Part or a local act authorizing or effecting noncontiguous annexations. (1973, c. 1173, s. 2.)



§ 160A-58.1. Petition for annexation; standards.

§ 160A‑58.1.  Petition for annexation; standards.

(a)        Upon receipt of a valid petition signed by all of the owners of real property in the area described therein, a city may annex an area not contiguous to its primary corporate limits when the area meets the standards set out in subsection (b) of this section. The petition need not be signed by the owners of real property that is wholly exempt from property taxation under the Constitution and laws of North Carolina, nor by railroad companies, public utilities as defined in G.S. 62‑3(23), or electric or telephone membership corporations.

(b)        A noncontiguous area proposed for annexation must meet all of the following standards:

(1)        The nearest point on the proposed satellite corporate limits must be not more than three miles from the primary corporate limits of the annexing city.

(2)        No point on the proposed satellite corporate limits may be closer to the primary corporate limits of another city than to the primary corporate limits of the annexing city, except as set forth in subsection (b2) of this section.

(3)        The area must be so situated that the annexing city will be able to provide the same services within the proposed satellite corporate limits that it provides within its primary corporate limits.

(4)        If the area proposed for annexation, or any portion thereof, is a subdivision as defined in G.S. 160A‑376, all of the subdivision must be included.

(5)        The area within the proposed satellite corporate limits, when added to the area within all other satellite corporate limits, may not exceed ten percent (10%) of the area within the primary corporate limits of the annexing city.

This subdivision does not apply to the Cities of Belmont, Claremont, Concord, Conover, Durham, Elizabeth City, Gastonia, Greenville, Hickory, Kannapolis, Locust, Marion, Mount Airy, Mount Holly, New Bern, Newton, Oxford, Randleman, Roanoke Rapids, Rockingham, Sanford, Salisbury, Southport, Statesville, and Washington and the Towns of Ahoskie, Angier, Apex, Ayden, Benson, Bladenboro, Bridgeton, Burgaw, Calabash, Catawba, Clayton, Columbia, Columbus, Cramerton, Creswell, Dallas, Dobson, Four Oaks, Fuquay‑Varina, Garner, Godwin, Granite Quarry, Green Level, Grimesland, Holly Ridge, Holly Springs, Huntersville, Jamestown, Kenansville, Kenly, Knightdale, Landis, Leland, Lillington, Louisburg, Maggie Valley, Maiden, Mayodan, Middlesex, Midland, Mocksville, Morrisville, Mount Pleasant, Nashville, Oak Island, Pembroke, Pine Level, Princeton, Ranlo, Richlands, Rolesville, Rutherfordton, Shallotte, Smithfield, Spencer, Stem, Stovall, Surf City, Swansboro, Taylorsville, Troutman, Troy, Wallace, Warsaw, Watha, Waynesville, Weldon, Wendell, Windsor, Yadkinville, and Zebulon.

(b1)      Repealed by Session Laws 2004‑203, ss. 13(a) and 13(d), effective August 17, 2004.

(b2)      A city may annex a noncontiguous area that does not meet the standard set out in subdivision (b)(2) of this section if the city has entered into an annexation agreement pursuant to Part 6 of this Article with the city to which a point on the proposed satellite corporate limits is closer and the agreement states that the other city will not annex the area but does not say that the annexing city will not annex the area. The annexing city shall comply with all other requirements of this section.

(c)        The petition shall contain the names, addresses, and signatures of all owners of real property within the proposed satellite corporate limits (except owners not required to sign by subsection (a)), shall describe the area proposed for annexation by metes and bounds, and shall have attached thereto a map showing the area proposed for annexation with relation to the primary corporate limits of the annexing city. When there is any substantial question as to whether the area may be closer to another city than to the annexing city, the map shall also show the area proposed for annexation with relation to the primary corporate limits of the other city. The city council may prescribe the form of the petition.

(d)        A city council which receives a petition for annexation under this section may by ordinance require that the petitioners file a signed statement declaring whether or not vested rights with respect to the properties subject to the petition have been established under G.S. 160A‑385.1 or G.S. 153A‑344.1. If the statement declares that such rights have been established, the city may require petitioners to provide proof of such rights. A statement which declares that no vested rights have been established under G.S. 160A‑385.1 or G.S. 153A‑344.1 shall be binding on the landowner and any such vested rights shall be terminated.  (1973, c. 1173, s. 2; 1989 (Reg. Sess., 1990), c. 996, s. 4; 1997‑2, s. 1; 2001‑37, s. 1; 2001‑72, s. 1; 2001‑438, s. 1; 2002‑121, s. 1; 2003‑30, s. 1; 2004‑203, s. 13(a), (c); 2004‑57, s. 1; 2004‑99, s. 1; 2004‑203, ss. 13(a)‑(d); 2005‑52, s. 1; 2005‑71, s. 1; 2005‑79, s. 1; 2005‑173, s. 1; 2005‑433, s. 9; 2006‑62, s. 1; 2006‑122, s. 1; 2006‑130, s. 1; 2007‑17, s. 1; 2007‑26, ss. 1, 2(a); 2007‑62, s. 1; 2007‑225, s. 1; 2007‑311, s. 1; 2007‑342, s. 1; 2008‑24, s. 1; 2008‑30, s. 1; 2009‑40, s. 2; 2009‑53, s. 1; 2009‑111, s. 1; 2009‑156, s. 1; 2009‑298, s. 1; 2009‑323, s. 1.)



§ 160A-58.2. Public hearing.

§ 160A‑58.2.  Public hearing.

Upon receipt of a petition for annexation under this Part, the city council shall cause the city clerk to investigate the petition, and to certify the results of his investigation. If the clerk certifies that upon investigation the petition appears to be valid, the council shall fix a date for a public hearing on the annexation. Notice of the hearing shall be published once at least 10  days before the date of hearing.

At the hearing, any person residing in or owning property in the area proposed for annexation and any resident of the annexing city may appear and be heard on the questions of the sufficiency of the petition and the desirability of the annexation. If the council then finds and determines that (i) the area described in the petition meets all of the standards set out in G.S. 160A‑58.1(b), (ii) the petition bears the signatures of all of the owners of real property within the area proposed for annexation (except those not required to sign by G.S. 160A‑58.1(a)), (iii) the petition is otherwise valid, and (iv) the public health, safety and welfare of the inhabitants of the city and of the area proposed for annexation will be best served by the annexation, the council may adopt an ordinance annexing the area described in the petition. The ordinance may be made effective immediately or on any specified date within six months from the date of passage. (1973, c. 1173, s. 2.)



§ 160A-58.2A. Assumption of debt.

§ 160A‑58.2A.  Assumption of debt.

(a)        If the city has annexed under this Part any area which is served by a rural fire department and which is in:

(1)        An insurance district defined under G.S. 153A‑233;

(2)        A rural fire protection district under Article 3A of Chapter 69 of the General Statutes; or

(3)        A fire service district under Article 16 of Chapter 153A of the General Statutes,

then beginning with the effective date of annexation the city shall pay annually a proportionate share of any payments due on any debt (including principal and interest) relating to facilities or equipment of the rural fire department, if the debt was existing at the time of submission of the petition for annexation to the city under this Part.  The rural fire department shall make available to the city not later than 30 days following a written request from the city, information concerning such debt.  The rural fire department forfeits its rights under this section if it fails to make a good faith response within 45 days following receipt of the written request for information from the city, provided that the city's written request so states by specific reference to this section.

(b)        The annual payments from the city to the rural fire department on such shared debt service shall be calculated as follows:

(1)        The rural fire department shall certify to the city each year the amount that will be expended for debt service subject to be shared by the city as provided by subsection (a) of this section; and

(2)        The amount determined under subdivision (1) of this subsection shall be multiplied by the percentage determined by dividing the assessed valuation of the area of the district annexed by the assessed valuation of the entire district, each such valuation to be fixed as of the date the annexation ordinance becomes effective.

(c)        This section does not apply in any year as to any annexed area(s) for which the payment calculated under this section as to all annexation ordinances adopted under this Part by a city during a particular calendar year does not exceed one hundred dollars ($100.00).

(d)        The city and rural fire department shall jointly present a payment schedule to the Local Government Commission for approval and no payment may be made until such schedule is approved.  The Local Government Commission shall approve a payment schedule agreed upon between the city and the rural fire department in cases where the assessed valuation of the district may not readily be determined, if there is a reasonable basis for the agreement. (1989, c. 598, s. 3.)



§ 160A-58.3. Annexed area subject to city taxes and debts.

§ 160A‑58.3.  Annexed area subject to city taxes and debts.

From and after the effective date of the annexation ordinance, the annexed area and its citizens and property are subject to all debts, laws, ordinances and regulations of the annexing city, and are entitled to the same privileges and benefits as other parts of the city. Real and personal property in the newly annexed territory on the January 1 immediately preceding the beginning of the fiscal year in which the annexation becomes effective is subject to municipal taxes as provided in G.S. 160A‑58.10. If the effective date of annexation falls between June 1 and June 30, and the privilege licenses of the annexing city are due on June 1, then businesses in the annexed area are liable for privilege license taxes at the full‑year rate. (1973, c. 1173, s. 2; 1975, c. 576, s. 5; 1977, c. 517, s. 7.)



§ 160A-58.4. Extraterritorial powers.

§ 160A‑58.4.  Extraterritorial powers.

Satellite corporate limits shall not be considered a part of the city's corporate limits for the purposes of extraterritorial land‑use regulation pursuant to G.S. 160A‑360, or abatement of public health nuisances pursuant to G.S. 160A‑193. However, a city's power to regulate land use pursuant to Chapter 160A, Article 19, or to abate public health nuisances pursuant to G.S. 160A‑193, shall be the same within satellite corporate limits as within its primary corporate limits. (1973, c. 1173, s. 2.)



§ 160A-58.5. Special rates for water, sewer and other enterprises.

§ 160A‑58.5.  Special rates for water, sewer and other enterprises.

For the purposes of G.S. 160A‑314, provision of public enterprise services within satellite corporate limits shall be considered provision of service for special classes of service distinct from the classes of service provided within the primary corporate limits of the city, and the city may fix and enforce schedules of rents, rates, fees, charges and penalties in excess of those fixed and enforced within the primary corporate limits. A city providing enterprise services within satellite corporate limits shall annually review the cost thereof, and shall take such steps as may be necessary to insure that the current operating costs of such services, excluding debt service on bonds issued to finance services within satellite corporate limits, does not exceed revenues realized therefrom. (1973, c. 1173, s. 2.)



§ 160A-58.6. Transition from satellite to primary corporate limits.

§ 160A‑58.6.  Transition from satellite to primary corporate limits.

An area annexed pursuant to this Part ceases to constitute satellite corporate limits and becomes a part of the primary corporate limits of a city when, through annexation of intervening territory, the two boundaries touch. (1973, c. 1173, s. 2.)



§ 160A-58.7 Annexation of municipal property.

§ 160A‑58.7 Annexation of municipal property.

The city council may initiate annexation of property not contiguous to the primary corporate limits and owned by the city by adopting a resolution stating its intent to annex the property, in lieu of filing a petition.  The property must satisfy the requirements of G.S. 160A‑58.1.  The resolution shall contain an adequate description of the property and fix a date for a public hearing on the question of annexation.  Notice of the public hearing shall be published once at least 10 days before the date of the hearing.  At the hearing, any resident of the city may appear and be heard on the question of the desirability of the annexation.  If the council finds that annexation is in the public interest, it may adopt an ordinance annexing the property.  The ordinance may be made effective immediately or on any specified date within six months from the date of passage. (1987, c. 562, s. 2.)



§ 160A-58.8. Recording and Reporting.

§ 160A‑58.8.  Recording and Reporting.

Annexations made under this part shall be recorded and reported in the same manner as under G.S. 160A‑29. (1987, c. 879, s. 4.)



§ 160A-58.9. Effective date of certain annexation ordinances adopted from January 1, 1987, to August 3, 1987.

Part 4A. Effective Dates of Certain Annexation Ordinances.

§ 160A‑58.9.  Effective date of certain annexation ordinances adopted from January 1, 1987, to August 3, 1987.

(a) In the case of any annexation ordinance adopted during the period beginning January 1, 1987, and ending on August 3, 1987, if the effective date of the annexation under the ordinance is during 1988, the governing board of the municipality may, notwithstanding G.S. 160A‑37(j) or G.S. 160A‑49(j), amend the ordinance to provide for an effective date of December 31, 1987.  The board must give notice by publication of its intent to consider adoption of such ordinance, such notice to be published at least 10 days before the meeting at which the ordinance is adopted.  Copies of the adopted ordinance shall be recorded in accordance with the provisions of G.S. 160A‑39 or G.S. 160A‑51, as applicable.

(b)        This section applies only to territory located in counties with a population of 55,000 or over, according to the 1980 decennial federal census. (1987, c. 715, s. 2.)



§ 160A-58.9A. Effective date of certain annexation ordinances adopted under Article 4A of Chapter 160A.

§ 160A‑58.9A.  Effective date of certain annexation ordinances adopted under Article 4A of Chapter 160A.

(a) No annexation ordinance adopted under Article 4A of Chapter 160A of the General Statutes may become effective during the period beginning November 1, 1989, and ending January 1, 1990.  If because of the operation of G.S. 160A‑37.1(h), G.S. 160A‑37.3(g), G.S. 160A‑38, G.S. 160A‑49.1(h), G.S. 160A‑49.3(g), G.S. 160A‑50, the order of any court, or the operation of Section 5 of the Voting Rights Act of 1965, an annexation ordinance is to become effective during the period beginning November 1, 1989, and ending January 1, 1990, it shall instead become effective on a date during the period beginning January 2, 1990, and ending December 31, 1990, set by ordinance of the governing board of the city.

(b)        If the final date upon which an annexation ordinance adopted under Article 4A of Chapter 160A of the General Statutes, may be made effective occurs during the period beginning November 1, 1989, and ending January 1, 1990, the effective date of the annexation may be set in the annexation ordinance as any date during the period beginning January 2, 1990, and ending December 31, 1990, in addition to any date permitted by law before November 1, 1989.

(c)        This section applies to territory located in counties with a population of 55,000 or over, according to the 1980 decennial federal census, and to territory located in all other counties subject to Article 12A of Chapter 163 of the General Statutes, pursuant to G.S. 163‑132.6. (1987, c. 715, s. 3; 1989, c. 440, s. 6.)



§ 160A-58.10. Tax of newly annexed territory.

Part 5.  Property Tax Liability of Newly Annexed Territory.

§ 160A‑58.10.  Tax of newly annexed territory.

(a)        Applicability of Section.  Real and personal property in territory annexed pursuant to this Article is subject to municipal taxes as provided in this section.

(b)        Prorated Taxes.  Real and personal property in the newly annexed territory on the January 1 immediately preceding the beginning of the fiscal year in which the annexation becomes effective is subject to prorated municipal taxes levied for that fiscal year as provided in this subsection.  The amount of municipal taxes that would have been due on the property had it been within the municipality for the full fiscal year shall be multiplied by the following fraction: the denominator shall be 12 and the numerator shall be the number of full calendar months remaining in the fiscal year, following the day on which the annexation becomes effective.  The product of the multiplication is the amount of prorated taxes due.  The lien for prorated taxes levied on a parcel of real property shall attach to the parcel taxed on the listing date, as provided in G.S. 105‑285, immediately preceding the fiscal year in which the annexation becomes effective.  The lien for prorated taxes levied on personal property shall attach on the same date to all real property of the taxpayer in the taxing unit, including the newly annexed territory.  If the annexation becomes effective after June 30 and before September 2, the prorated taxes shall be due and payable on the first day of September of the fiscal year for which the taxes are levied.  If the annexation becomes effective after September 1 and before the following July 1, the prorated taxes shall be due and payable on the first day of September of the next succeeding fiscal year.  The prorated taxes are subject to collection and foreclosure in the same manner as other taxes levied for the fiscal year in which the prorated taxes become due.

(c)        Taxes in Subsequent Fiscal Years.  In fiscal years subsequent to the fiscal year in which an annexation becomes effective, real and personal property in the newly annexed territory is subject to municipal taxes on the same basis as is the preexisting territory of the municipality.

(d)        Transfer of Tax Records.  For purposes of levying prorated taxes the municipality shall obtain from the county a record of property in the area being annexed that was listed for taxation on the January 1 immediately preceding the fiscal year for which the prorated taxes are levied.  In addition, if the effective date of annexation falls between January 1 and June 30, the municipality shall, for purposes of levying taxes for the fiscal year beginning July 1 following the date of annexation, obtain from the county a record of property in the area being annexed that was listed for taxation as of said January 1. (1977, c. 517, s. 9.)



§§ 160A-58.11 through 160A-58.20. Reserved for future codification purposes.

§§ 160A‑58.11 through 160A‑58.20.  Reserved for future codification purposes.



§ 160A-58.21. Purpose.

Part 6. Annexation Agreements.

§ 160A‑58.21.  Purpose.

It is the purpose of this Part to authorize cities to enter into binding agreements concerning future annexation in order to enhance orderly planning by such cities as well as residents and property owners in areas adjacent to such cities. (1989, c. 143, s. 1.)



§ 160A-58.22. Definitions.

§ 160A‑58.22.  Definitions.

The words defined in this section shall have the meanings indicated when used in this Part:

(1)        "Agreement" means any written agreement authorized by this Part.

(2)        "Annexation" means any extension of a city's corporate limits as authorized by this Article, the charter of the city, or any local act applicable to the city, as such statutory authority exists now or is hereafter amended.

(3)        "Participating city" means any city which is a party to an agreement. (1989, c. 143, s. 1.)



§ 160A-58.23. Annexation agreements authorized.

§ 160A‑58.23.  Annexation agreements authorized.

Two or more cities may enter into agreements in order to designate one or more areas which are not subject to annexation by one or more of the participating cities.  The agreements shall be of reasonable duration, not to exceed 20 years, and shall be approved by ordinance of the governing board and executed by the mayor of each city and spread upon its minutes. (1989, c. 143, s. 1.)



§ 160A-58.24. Contents of agreements; procedure.

§ 160A‑58.24.  Contents of agreements; procedure.

(a)        The agreement shall:

(1)        State the duration of the agreement.

(2)        Describe clearly the area or areas subject to the agreement.  The boundaries of such area or areas may be established at such locations as the participating cities shall agree.  Thereafter, any participating city may follow such boundaries in annexing any property, whether or not such boundaries follow roads or natural topographical features.

(3)        Specify one or more participating cities which may not annex the area or areas described in the agreement.

(4)        State the effective date of the agreement.

(5)        Require each participating city which proposes any annexation to give written notice to the other participating city or cities of the annexation at least 60 days before the adoption of any annexation ordinance; provided, however, that the agreement may provide for a waiver of this time period by the notified city.

(6)        Include any other necessary or proper matter.

(b)        The written notice required by subdivision (a)(5) of this section shall describe the area to be annexed by a legible map, clearly and accurately showing the boundaries of the area to be annexed in relation to:  the area or areas described pursuant to subdivision (a)(2) of this section, roads, streams and any other prominent geographical features.  Such notice shall not be effective for more than 180 days.

(c)        No agreement may be entered into under this Part unless each participating city has held a public hearing on the agreement prior to adopting the ordinance approving the agreement.  The governing boards of the participating cities may hold a joint public hearing if desired.  Notice of the public hearing or hearings shall be given as provided in G.S. 160A‑31(c).

(d)        Any agreement entered into under this Part may be modified or terminated by a subsequent agreement entered into by all the participating cities to that agreement.  The subsequent agreement shall be approved by ordinance after a public hearing or hearings as provided in subsection (c).

(e)        No agreement entered into under this Part shall be binding beyond three miles of the primary corporate limits of a participating city which is permitted to annex the area under the agreement, unless approved by the board of county commissioners with jurisdiction over the area.  Provided however, that an area where the agreement is not binding because of failure of the board of county commissioners to approve it, shall become subject to the agreement if subsequent annexation brings it within three miles.  The approval of a board of county commissioners shall be evidenced by a resolution adopted after a public hearing as provided in subsection (c).

(f)         A participating city may terminate an annexation agreement unilaterally or withdraw itself from the agreement, by repealing the ordinance by which it approved the agreement and providing five years' written notice to the other participating cities.  Upon the expiration of the five‑year period, an agreement originally involving only two cities shall terminate, and an agreement originally involving more than two cities shall terminate unless each of the other participating cities shall have adopted an ordinance reaffirming the agreement. (1989, c. 143, s. 1.)



§ 160A-58.25. Effect of agreement.

§ 160A‑58.25.  Effect of agreement.

From and after the effective date of an agreement, no participating city may adopt an annexation ordinance as to all or any portion of an area in violation of the agreement. (1989, c. 143, s. 1.)



§ 160A-58.26. Part grants no annexation authority.

§ 160A‑58.26.  Part grants no annexation authority.

Nothing in this Part shall be construed to authorize the annexation of any area which is not otherwise subject to annexation under applicable law. (1989, c. 143, s. 1.)



§ 160A-58.27. Relief.

§ 160A‑58.27.  Relief.

(a)        Each provision of an agreement shall be binding upon the respective parties.  Not later than 30 days following the passage of an annexation ordinance concerning territory subject to an agreement, a participating city which believes that another participating city has violated this Part or the agreement may file a petition in the superior court of the county where any of the territory proposed to be annexed is located, seeking review of the action of the city alleged to have violated this Part or the agreement.

(b)        Within five days after the petition is filed with the court, the petitioning city shall serve copies of the petition by certified mail, return receipt requested, upon the respondent city.

(c)        Within 15 days after receipt of the copy of the petition for review, or within such additional time as the court may allow, the respondent city shall transmit to the reviewing court:

(1)        A transcript of the portions of the ordinance or minute book in which the procedure for annexation has been set forth;

(2)        A copy of resolutions, ordinances, and any other document received or approved by the respondent city's governing board as part of the annexation proceeding.

(d)        The court shall fix the date for review of the petition so that review shall be expeditious and without unnecessary delays.  The review shall be conducted by the court without a jury.  The court may hear oral arguments and receive written briefs, and may take evidence intended to show either:

(1)        That the provisions of this Part were not met; or

(2)        That the provisions of the agreement were not met.

(e)        At any time before or during the review proceeding, any petitioner may apply to the reviewing court for an order staying the operation of the annexation ordinance pending the outcome of the review.  The court may grant or deny the stay in its discretion upon such terms as it deems proper, and it may permit annexation of any part of the area described in the ordinance concerning which no question for review has been raised.

(f)         Upon a finding that the respondent city has not violated this Part or the agreement, the court may affirm the action of the respondent city without change.  Upon a finding that the respondent city has violated this Part or the agreement, the court may:

(1)        Remand to the respondent city's governing board any ordinance adopted pursuant to Parts 2 or 3 of this Article, as the same exists now or is hereafter amended, for amendment of the boundaries, or for such other action as is necessary, to conform to the provisions of this Part and the agreement.

(2)        Declare any annexation begun pursuant to any other applicable law to be void. If the respondent city shall fail to take action in accordance with the court's instructions upon remand under subdivision (d)(1) of this section within three months from receipt of such instructions, the annexation proceeding shall be void.

(g)        Any participating city which is a party to the review proceedings may appeal from the final judgment of the superior court under rules of procedure applicable in other civil cases.  The appealing party may apply to superior court for a stay in its final determination, or a stay of the annexation ordinance, whichever shall be appropriate, pending the outcome of the appeal to the appellate division; provided, that the superior court may, with the agreement of the parties, permit annexation to be effective with respect to any part of the area concerning which no appeal is being made and which can be incorporated into the respondent city without regard to any part of the area concerning which an appeal is being made.

(h)        If part or all of the area annexed under the terms of a challenged annexation ordinance is the subject of an appeal to the superior court or appellate division on the effective date of the ordinance, then the ordinance shall be deemed amended to make the effective date with respect to such area the date of the final judgment of the superior court or appellate division, whichever is appropriate, or the date the respondent city's governing board completes action to make the ordinance conform to the court's instructions in the event of remand.

(i)         A participating city which is prohibited from annexing into an area under a binding agreement may file a petition in the superior court where any of the territory proposed to be annexed is located, or a response in a proceeding initiated by another participating city, seeking permission to annex territory in the area notwithstanding the agreement.  If the territory qualifies for annexation by the city seeking to annex it, the court may enter an order allowing the annexation to proceed with respect to all or a portion of the territory upon a finding that there is an imminent threat to public health or safety that can be remedied only by the city seeking annexation.  The procedural provisions of this section shall apply to proceedings under this subsection, so far as applicable. (1989, c. 143, s. 1.)



§ 160A-58.28. Effect on prior local acts.

§ 160A‑58.28.  Effect on prior local acts.

This Part does not affect Chapter 953, Session Laws of 1983, Chapter 847, Session Laws of 1985 (1986 Regular Session), or Chapters 204, 233, or 1009, Session Laws of 1987, authorizing annexation agreements, but any city which is authorized to enter into agreements by one of those acts may enter into future agreements either under such act or this Part. (1989, c. 143, s. 1; 1991 (Reg. Sess., 1992), c. 1030, s. 48.)



§ 160A-59. Qualifications for elective office.

Article 5.

Form of Government.

Part 1.  General Provisions.

§ 160A‑59.  Qualifications for elective office.

All city officers elected by the people shall possess the qualifications set out in Article VI of the Constitution. In addition, when the city is divided into electoral districts for the purpose of electing members of the council, council members shall reside in the district they represent. When any elected city officer ceases to meet all of the qualifications for holding office pursuant to the Constitution, or when a council member ceases to reside in an electoral district that he was elected to represent, the office is ipso facto vacant. (1973, c. 609.)



§ 160A-60. Qualifications for appointive office.

§ 160A‑60.  Qualifications for appointive office.

Residence within a city shall not be a qualification for or prerequisite to appointment to any city office not filled by election of the people, unless the charter or an ordinance provides otherwise. City councils shall have authority to fix qualifications for appointive offices, but shall have no authority to waive qualifications for appointive offices fixed by charters or general laws. (1870‑1, c. 24, s. 3; Code, s. 3796; Rev., s. 2941; C.S., s. 2646; 1951, c. 24; 1969, c. 134, s. 1; 1971, c. 698, s. 1.)



§ 160A-61. Oath of office.

§ 160A‑61.  Oath of office.

Every person elected by the people or appointed to any city office shall, before entering upon the duties of the office, take and subscribe the oath of office prescribed in Article VI, § 7 of the Constitution. Oaths of office shall be administered by some person authorized by law to administer oaths, and shall be filed with the city clerk. (R.C., c. 111, s. 12; Code, s. 3799; Rev., s. 2920; C.S.,  s. 2628; 1971, c. 698, s. 1.)



§ 160A-62. Officers to hold over until successors qualified.

§ 160A‑62.  Officers to hold over until successors qualified.

All city officers, whether elected or appointed, shall continue to hold office until their successors are chosen and qualified. This section shall not apply when an office or position has been abolished, when an appointed officer or employee has been discharged, or when an elected officer has been removed from office. (R.C., c. 111, s. 8; Code, s. 3792; Rev., s. 2943; C.S., s. 2648; 1971, c. 698, s. 1.)



§ 160A-63. Vacancies.

§ 160A‑63.  Vacancies.

A vacancy that occurs in an elective office of a city shall be filled by appointment of the city council. If the term of the office expires immediately following the next regular city election, or if the next regular city election will be held within 90 days after the vacancy occurs, the person appointed to fill the vacancy shall serve the remainder of the unexpired term. Otherwise, a successor shall be elected at the next regularly scheduled city election that is held more than 90 days after the vacancy occurs, and the person appointed to fill the vacancy shall serve only until the elected successor takes office. The elected successor shall then serve the remainder of the unexpired term. If the number of vacancies on the council is such that a quorum of the council cannot be obtained, the mayor shall appoint enough members to make up a quorum, and the council shall then proceed to fill the remaining vacancies. If the number of vacancies on the council is such that a quorum of the council cannot be obtained and the office of mayor is vacant, the Governor may fill the vacancies upon the request of any remaining member of the council, or upon the petition of any five registered voters of the city. Vacancies in appointive offices shall be filled by the same authority that makes the initial appointment. This section shall not apply to vacancies in cities that have not held a city election, levied any taxes, or engaged in any municipal functions for a period of five years or more.

In cities whose elections are conducted on a partisan basis, a person appointed to fill a vacancy in an elective office shall be a member of the same political party as the person whom he replaces if that person was elected as the nominee of a political party. (R.C., c. 111, ss. 9, 10; Code, ss. 3793, 3794; Rev., ss. 2921, 2931; C.S., ss. 2629, 2631; 1971, c. 698, s. 1; 1973, c. 426, s. 11; c. 827, s. 1; 1983, c. 827, s. 1.)



§ 160A-64. Compensation of mayor and council.

§ 160A‑64.  Compensation of mayor and council.

(a)        The council may fix its own compensation and the compensation of the mayor and any other elected officers of the city by adoption of the annual budget ordinance, but the salary of an elected officer other than a member of the council may not be reduced during the then‑current term of office unless he agrees thereto. The mayor, councilmen, and other elected officers are entitled to reimbursement for actual expenses incurred in the course of performing their official duties at rates not in excess of those allowed to other city officers and employees, or to a fixed allowance, the amount of which shall be established by the council, for travel and other personal expenses of office; provided, any fixed allowance so established during a term of office shall not be increased during such term of office.

(b)        All charter provisions in effect as of January 1, 1972, fixing  the compensation or allowances of any city officer or employee are repealed, but persons holding office or employment on January 1, 1972, shall continue to receive the compensation and allowances then prescribed by law until the council provides otherwise in accordance with this section or G.S. 160A‑162. (1969, c. 181, s. 1; 1971, c. 698, s. 1; 1973, c. 426, s. 12; c. 1145; 1979, 2nd Sess., c. 1247, s. 1.)



§ 160A-65. Repealed by Session Laws 1975, c. 514, s. 17.)

§ 160A‑65.  Repealed by Session Laws 1975, c. 514, s. 17.)



§ 160A-66. Composition of council.

Part 2. Mayor and Council.

§ 160A‑66.  Composition of council.

Unless otherwise provided by its charter, each city shall be governed by a mayor and a council of three members, who shall be elected from the city at large for terms of two years. (1971, c. 698, s. 1.)



§ 160A-67. General powers of mayor and council.

§ 160A‑67.  General powers of mayor and council.

Except as otherwise provided by law, the government and general management of the city shall be vested in the council. The powers and duties of the mayor shall be such as are conferred upon him by law, together with such other powers and duties as may be conferred upon him by the council pursuant to law. The mayor shall be recognized as the official head of the city for the purpose of service of civil process, and for all ceremonial purposes. (1971, c. 698, s. 1.)



§ 160A-68. Organizational meeting of council.

Part 3. Organization and Procedures of the Council.

§ 160A‑68.  Organizational meeting of council.

(a)        The council may fix the date and time of its organizational meeting. The organizational meeting may be held at any time after the results of the municipal election have been officially determined and published pursuant to Subchapter IX of Chapter 163 of the General Statutes but not later than the date and time of the first regular meeting of the council in December after the results of the municipal election have been certified pursuant to that Subchapter. If the council fails to fix the date and time of its organizational meeting, then the meeting shall be held on the date and at the time of the first regular meeting in December after the results of the municipal election have been certified pursuant to Subchapter IX of Chapter 163 of the General Statutes.

(b)        At the organizational meeting, the newly elected mayor and councilmen shall qualify by taking the oath of office prescribed in Article VI, Section 7 of the Constitution. The organization of the council shall take place notwithstanding the absence, death, refusal to serve, failure to qualify, or nonelection of one or more members, but at least a quorum of the members must be present.

(c)        All local acts or provisions of city charters which prescribe a particular meeting day or date for the organizational meeting of a council are hereby repealed. (1971, c. 698, s. 1; 1973, c. 426, s. 13; c. 607; 1979, c. 168; 1979, 2nd Sess., c. 1247, s. 2.)



§ 160A-69. Mayor to preside over council.

§ 160A‑69.  Mayor to preside over council.

The mayor shall preside at all council meetings, but shall have the right to vote only when there are equal numbers of votes in the affirmative and in the negative. In a city where the mayor is elected by the council from among its membership, and the city charter makes no provision as to the right of the mayor to vote, he shall have the right to vote as a council member on all matters before the council, but shall have no right to break a tie vote in which he participated. (1971, c. 698, s. 1; 1979, 2nd Sess., c. 1247, s. 3.)



§ 160A-70. Mayor pro tempore; disability of mayor.

§ 160A‑70.  Mayor pro tempore; disability of mayor.

At the organizational meeting, the council shall elect from among its members a mayor pro tempore to serve at the pleasure of the council. A councilman serving as mayor pro tempore shall be entitled to vote on all matters and shall be considered a councilman for all purposes, including the determination of whether a quorum is present. During the absence of the mayor, the council may confer upon the mayor pro tempore any of the powers and duties of the mayor. If the mayor should become physically or mentally incapable of performing the duties of his office, the council may by unanimous vote declare that he is incapacitated and confer any of his powers and duties on the mayor pro tempore. Upon the mayor's declaration that he is no longer incapacitated, and with the concurrence of a majority of the council, the mayor shall resume the exercise of his powers and duties. In the event both the mayor and the mayor pro tempore are absent from a meeting, the council may elect from its members a temporary chairman to preside in such absence. (1971, c. 698, s. 1; 1979, 2nd Sess., c. 1247, s. 4.)



§ 160A-71. Regular and special meetings; recessed and adjourned meetings; procedure.

§ 160A‑71.  Regular and special meetings; recessed and adjourned meetings; procedure.

(a)        The council shall fix the time and place for its regular meetings.  If no action has been taken fixing the time and place for regular meetings, a regular meeting shall be held at least once a month at 10:00 A.M. on the first Monday of the month.

(b)        (1)        The mayor, the mayor pro tempore, or any two members of the council may at any time call a special council meeting by signing a written notice stating the time and place of the meeting and the subjects to be considered.  The notice shall be delivered to the mayor and each councilman or left at his usual dwelling place at least six hours before the meeting.  Only those items of business specified in the notice may be transacted at a special meeting, unless all members are present or have signed a written waiver of notice.  In addition to the procedures set out in this subsection or any city charter, a person or persons calling a special meeting of a city council shall comply with the notice requirements of Article 33C of General Statutes Chapter 143.

(2)        Special meetings may be held at any time when the mayor and all members of the council are present and consent thereto, or when those not present have signed a written waiver of notice.

(3)        During any regular meeting, or any duly called special meeting, the council may call or schedule a special meeting, provided that the motion or resolution calling or scheduling any such special meeting shall specify the time, place and purpose or purposes of such meeting and shall be adopted during an open session.

(b1)      Any regular or duly called special meeting may be recessed to reconvene at a time and place certain, or may be adjourned to reconvene at a time and place certain, by the council.

(c)        The council may adopt its own rules of procedure, not inconsistent with the city charter, general law, or generally accepted principles of parliamentary procedure. (1917, c. 136, subch. 13, s. 1; C.S., s. 2822; 1971, c. 698, s. 1; 1973, c. 426, s. 14; 1977, 2nd Sess., c. 1191, s. 7; 1979, 2nd Sess., c. 1247, s. 5; 1989, c. 770, s. 37.)



§ 160A-72. Minutes to be kept; ayes and noes.

§ 160A‑72.  Minutes to be kept; ayes and noes.

Full and accurate minutes of the council proceedings shall be kept, and shall be open to the inspection of the public. The results of each vote shall be recorded in the minutes, and upon the request of any member of the council, the ayes and noes upon any question shall be taken. (1917, c. 136, subch. 13, s. 1; C.S., s. 2822; 1971, c. 698, s. 1; 1973, c. 426, s. 15.)



§ 160A-73. Repealed by Session Laws 1971, c. 896, s. 16.

§ 160A‑73.  Repealed by Session Laws 1971, c. 896, s. 16.



§ 160A-74. Quorum.

§ 160A‑74.  Quorum.

A majority of the actual membership of the council plus the mayor, excluding vacant seats, shall constitute a quorum. A member who has withdrawn from a meeting without being excused by majority vote of the remaining members present shall be counted as present for purposes of determining whether or not a quorum is present. (1917, c. 136, subch. 13, s. 1; C.S., s. 2821; 1971, c. 698, s. 1; 1975, c. 664, s. 5; 1979, 2nd Sess., c. 1247, s. 6.)



§ 160A-75. Voting.

§ 160A‑75.  Voting.

No member shall be excused from voting except upon matters involving the consideration of the member's own financial interest or official conduct or on matters on which the member is prohibited from voting under G.S. 14‑234, 160A‑381(d), or 160A‑388(e1). In all other cases, a failure to vote by a member who is physically present in the council chamber, or who has withdrawn without being excused by a majority vote of the remaining members present, shall be recorded as an affirmative vote. The question of the compensation and allowances of members of the council is not a matter involving a member's own financial interest or official conduct.

An affirmative vote equal to a majority of all the members of the council not excused from voting on the question in issue, including the mayor's vote in case of an equal division, shall be required to adopt an ordinance, take any action having the effect of an ordinance, authorize or commit the expenditure of public funds, or make, ratify, or authorize any contract on behalf of the city. In addition, no ordinance nor any action having the effect of any ordinance may be finally adopted on the date on which it is introduced except by an affirmative vote equal to or greater than two thirds of all the actual membership of the council, excluding vacant seats and not including the mayor unless the mayor has the right to vote on all questions before the council. For purposes of this section, an ordinance shall be deemed to have been introduced on the date the subject matter is first voted on by the council. (1917, c. 136, subch. 13, s. 1; C.S., s. 2821; 1971, c. 698, s. 1; 1973, c. 426, s. 16; 1979, 2nd Sess., c. 1247, s. 7; 1983, c. 696; 2001‑409, s. 9; 2005‑426, s. 5.1(a).)



§ 160A-76. Franchises; technical ordinances.

§ 160A‑76.  Franchises; technical ordinances.

(a)        No ordinance making a grant, renewal, extension, or amendment of any franchise shall be finally adopted until it has been passed at two regular meetings of the council, and no such grant, renewal, extension, or amendment shall be made otherwise than by ordinance.

(b)        Any published technical code or any standards or regulations promulgated by any public agency may be adopted in an ordinance by reference subject to G.S. 143‑138(e). A technical code or set of standards or regulations adopted by reference in a city ordinance shall have the force of law within the city. Official copies of all technical codes, standards, and regulations adopted by reference shall be maintained for public inspection in the office of the city clerk. (1917, c. 136, subch. 13; C.S., s. 2823; 1963, c. 790; 1971, c. 698, s. 1; 1973, c. 426, s. 17.)



§ 160A-77. Code of ordinances.

§ 160A‑77.  Code of ordinances.

(a)        Not later than July 1, 1974, each city having a population of 5,000 or more shall adopt and issue a code of its ordinances. The code may be reproduced by any method that gives legible and permanent copies, and may be issued as a securely bound book or books with periodic separately bound supplements, or as a loose‑leaf book maintained by replacement pages. Supplements or replacement pages should be adopted and issued annually at least, unless no additions to or modifications of the code have been adopted by the council during the year. The code may consist of two separate parts, the "General Ordinances" and the "Technical Ordinances." The technical ordinances may be published as separate books or pamphlets, and may include ordinances regarding the construction of buildings, the installation of plumbing and electric wiring, the installation of cooling and heating equipment, the use of public utilities, buildings, or facilities operated by the city, the zoning ordinance, the subdivision control ordinance, the privilege license tax ordinance, and other similar technical ordinances designated as such by the council. The council may omit from the code designated classes of ordinances of limited interest or transitory nature, but the code should clearly describe the classes of ordinances omitted therefrom.

(b)        The council may provide that one or more of the following classes of ordinances shall be codified by appropriate entries upon official map books to be retained permanently in the office of the city clerk or some other city office generally accessible to the public:

(1)        Establishing or amending the boundaries of zoning districts;

(2)        Designating the location of traffic control devices;

(3)        Designating areas or zones where regulations are applied to parking, loading, bus stops, or taxicab stands;

(4)        Establishing speed limits;

(4a)      Restricting or regulating traffic at certain times on certain streets, or to certain types, weights or sizes of vehicles;

(5)        Designating the location of through streets, stop intersections, yield‑right‑of‑way intersections, waiting lanes, one‑way streets, or truck traffic routes; and

(6)        Establishing regulations upon vehicle turns at designated locations.

(b1)      The council may provide that the classes of ordinances described in paragraphs (2) through (6) of subsection (b) above, and ordinances establishing rates for utility or other public enterprise services, or ordinances establishing fees of any nature, shall be codified by entry upon official lists or schedules of the regulations established by such ordinances, or schedules of such rates or fees, to be maintained in the office of the city clerk.

(c)        It is the intent of this section to make uniform the law concerning the adoption of city codes. To this end, all charter provisions in conflict with this section in effect as of January 1, 1972, are expressly repealed, except to the extent that the charter makes adoption of a code mandatory, and no local act taking effect on or after January 1, 1972, shall be construed to repeal or amend this section in whole or in part unless it shall expressly so provide by specific reference. (1971, c. 698, s. 1; 1979, 2nd Sess., c. 1247, ss. 8, 9.)



§ 160A-78. Ordinance book.

§ 160A‑78.  Ordinance book.

Effective January 1, 1972, each city shall file a true copy of each ordinance adopted on or after January 1, 1972, in an ordinance book separate and apart from the council's minute book. The ordinance book shall be appropriately indexed and maintained for public inspection in the office of the city clerk. Effective July 1, 1973, true copies of all ordinances that were adopted before January 1, 1972, and are still in effect shall be filed and indexed in the ordinance book. If the city has adopted and issued a code of ordinances in compliance with G.S. 160A‑77, its ordinances shall be filed and indexed in the ordinance book until they are codified. (1971, c. 698, s. 1.)



§ 160A-79. Pleading and proving city ordinances.

§ 160A‑79.  Pleading and proving city ordinances.

(a)        In all civil and criminal cases a city ordinance that has been codified in a code of ordinances adopted and issued in compliance with G.S. 160A‑77 must be pleaded by both section number and caption. In all civil and criminal cases a city ordinance that has not been codified in a code of ordinances adopted and issued in compliance with G.S. 160A‑77 must be pleaded by its caption. In both instances, it is not necessary to plead or allege the substance or effect of the ordinance unless the ordinance has no caption and has not been codified.

(b)        Any of the following shall be admitted in evidence in all actions or proceedings before courts or administrative bodies and shall have the same force and effect as would an original ordinance:

(1)        A city code adopted and issued in compliance with G.S. 160A‑77, containing a statement that the code is published by order of the council.

(2)        Copies of any part of an official map book maintained in accordance with G.S. 160A‑77 and certified under seal by the city clerk as having been adopted by the council and maintained in accordance with its directions (the clerk's certificate need not be authenticated).

(3)        A copy of an ordinance as set out in the minutes, code, or ordinance book of the council, certified under seal by the city clerk as a true copy (the clerk's certificate need not be authenticated).

(4)        Copies of any official lists or schedules maintained in accordance with G.S. 160A‑77 and certified under seal by the city clerk as having been adopted by the council and maintained in accordance with its directions (the clerk's certificate need not be authenticated).

(c)        The burden of pleading and proving the existence of any modification or repeal of an ordinance, map, or code, a copy of which has been duly pleaded or admitted in evidence in accordance with this section, shall be upon the party asserting such modification or repeal. It shall be presumed that any portion of a city code that is admitted in evidence in accordance with this section has been codified in compliance with G.S. 160A‑77, and the burden of pleading and proving to the contrary shall be upon the party seeking to obtain an advantage thereby.

(d)        From and after the respective effective dates of G.S. 160A‑77 and 160A‑78, no city ordinance shall be enforced or admitted into evidence in any court unless it has been codified or filed and indexed in accordance with G.S. 160A‑77 or 160A‑78. It shall be presumed that an ordinance which has been properly pleaded and proved in accordance with this section has been codified or filed and indexed in accordance with G.S. 160A‑77 or 160A‑78, and the burden of pleading and proving to the contrary shall be upon the party seeking to obtain an advantage thereby.

(e)        It is the intent of this section to make uniform the law concerning the pleading and proving of city ordinances. To this end, all charter provisions in conflict with this section in effect as of January 1, 1972, are expressly repealed, and no local act taking effect on or after January 1, 1972, shall be construed to repeal or amend this section in whole or in part unless it shall expressly so provide by specific reference. (1917, c. 136, subch. 13, s. 14; C.S.,  s. 2825; 1959, c. 631; 1971, c. 698, s. 1; 1973, c. 426, s. 18; 1979, 2nd Sess., c. 1247, s. 10.)



§ 160A-80. Power of investigation; subpoena power.

§ 160A‑80.  Power of investigation; subpoena power.

(a)        The council shall have power to investigate the affairs of the city, and for that purpose may subpoena witnesses, administer oaths, and compel the production of evidence.

(b)        If a person fails or refuses to obey a subpoena issued pursuant to this section, the council may apply to the General Court of Justice for an order requiring that its order be obeyed, and the court shall have jurisdiction to issue these orders after notice to all proper parties.  No testimony of any witness before the council pursuant to a subpoena issued in exercise of the power conferred by this section may be used against him on the trial of any civil or criminal action other than a prosecution for false swearing committed on the examination.  If any person, while under oath at an investigation by the council, willfully swears falsely, he is guilty of a Class 1 misdemeanor.

(c)        Repealed by Session Laws 1991, c. 512, s. 1. (1971, c. 698, s. 1; 1991, c. 512, s. 1; 1993, c. 539, s. 1083; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 160A-81. Conduct of public hearings.

§ 160A‑81.  Conduct of public hearings.

Public hearings may be held at any place within the city or within the county in which the city is located. The council may adopt reasonable rules governing the conduct of public hearings, including but not limited to rules (i) fixing the maximum time allotted to each speaker, (ii) providing for the designation of spokesmen for groups of persons supporting or opposing the same positions, (iii) providing for the selection of delegates from groups of persons supporting or opposing the same positions when the number of persons wishing to attend the hearing exceeds the capacity of the hall, and (iv) providing for the maintenance of order and decorum in the conduct of the hearing.

The council may continue any public hearing without further advertisement. If a public hearing is set for a given date and a quorum of the council is not then present, the hearing shall be continued until the next regular council meeting without further advertisement. (1971, c. 698, s. 1.)



§ 160A-81.1. Public comment period during regular meetings.

§ 160A‑81.1.  Public comment period during regular meetings.

The council shall provide at least one period for public comment per month at a regular meeting of the council. The council may adopt reasonable rules governing the conduct of the public comment period, including, but not limited to, rules (i) fixing the maximum time allotted to each speaker, (ii) providing for the designation of spokesmen for groups of persons supporting or opposing the same positions, (iii) providing for the selection of delegates from groups of persons supporting or opposing the same positions when the number of persons wishing to attend the hearing exceeds the capacity of the hall, and (iv) providing for the maintenance of order and decorum in the conduct of the hearing. The council is not required to provide a public comment period under this section if no regular meeting is held during the month. (2005‑170, s. 3.)



§ 160A-82. Applicability of Part.

§ 160A‑82.  Applicability of Part.

Nothing in this Part, except G.S. 160A‑77, 160A‑78 and 160A‑ 79, shall be construed to repeal any portion of any city charter inconsistent with anything contained herein. (1971, c. 698, s. 1.)



§ 160A-83. Reserved for future codification purposes.

§ 160A‑83.  Reserved for future codification purposes.



§ 160A-84. Reserved for future codification purposes.

§ 160A‑84.  Reserved for future codification purposes.



§ 160A-85. Reserved for future codification purposes.

§ 160A‑85.  Reserved for future codification purposes.



§ 160A-86. Local governing boards' code of ethics.

Part 3A. Ethics Codes and Education Programs.

§ 160A‑86.  Local governing boards' code of ethics.

(a)        Governing boards of cities, counties, local boards of education, unified governments, sanitary districts, and consolidated city‑counties shall adopt a resolution or policy containing a code of ethics to guide actions by the governing board members in the performance of the member's official duties as a member of that governing board.

(b)        The resolution or policy required by subsection (a) of this section shall address at least all of the following:

(1)        The need to obey all applicable laws regarding official actions taken as a board member.

(2)        The need to uphold the integrity and independence of the board member's office.

(3)        The need to avoid impropriety in the exercise of the board member's official duties.

(4)        The need to faithfully perform the duties of the office.

(5)        The need to conduct the affairs of the governing board in an open and public manner, including complying with all applicable laws governing open meetings and public records.  (2009‑403, s. 1.)



§ 160A-87. Ethics education program required.

§ 160A‑87.  Ethics education program required.

(a)        All members of governing boards of cities, counties, local boards of education, unified governments, sanitary districts, and consolidated city‑counties shall receive a minimum of two clock hours of ethics education within 12 months after initial election or appointment to the office and again within 12 months after each subsequent election or appointment to the office.

(b)        The ethics education shall cover laws and principles that govern conflicts of interest and ethical standards of conduct at the local government level.

(c)        The ethics education may be provided by the North Carolina League of Municipalities, North Carolina Association of County Commissioners, North Carolina School Boards Association, the School of Government at the University of North Carolina at Chapel Hill, or other qualified sources at the choice of the governing board.

(d)        The clerk to the governing board shall maintain a record verifying receipt of the ethics education by each member of the governing board.  (2009‑403, s. 1.)



§ 160A-88. Reserved for future codification purposes.

§ 160A‑88.  Reserved for future codification purposes.



§ 160A-89. Reserved for future codification purposes.

§ 160A‑89.  Reserved for future codification purposes.



§ 160A-90. Reserved for future codification purposes.

§ 160A‑90.  Reserved for future codification purposes.



§ 160A-91. Reserved for future codification purposes.

§ 160A‑91.  Reserved for future codification purposes.



§ 160A-92. Reserved for future codification purposes.

§ 160A‑92.  Reserved for future codification purposes.



§ 160A-93. Reserved for future codification purposes.

§ 160A‑93.  Reserved for future codification purposes.



§ 160A-94. Reserved for future codification purposes.

§ 160A‑94.  Reserved for future codification purposes.



§ 160A-95. Reserved for future codification purposes.

§ 160A‑95.  Reserved for future codification purposes.



§ 160A-96. Reserved for future codification purposes.

§ 160A‑96.  Reserved for future codification purposes.



§ 160A-97. Reserved for future codification purposes.

§ 160A‑97.  Reserved for future codification purposes.



§ 160A-98. Reserved for future codification purposes.

§ 160A‑98.  Reserved for future codification purposes.



§ 160A-99. Reserved for future codification purposes.

§ 160A‑99.  Reserved for future codification purposes.



§ 160A-100. Reserved for future codification purposes.

§ 160A‑100.  Reserved for future codification purposes.



§ 160A-101. Optional forms.

Part 4. Modification of Form of Government.

§ 160A‑101.  Optional forms.

Any city may change its name or alter its form of government by adopting any one or combination of the options prescribed by this section:

(1)        Name of the corporation:

The name of the corporation may be changed to any name not deceptively similar to that of another city in this State.

(2)        Style of the corporation:

The city may be styled a city, town, or village.

(3)        Style of the governing board:

The governing board may be styled the board of commissioners, the board of aldermen, or the council.

(4)        Terms of office of members of the council:

Members of the council shall serve terms of office of either two or four years. All of the terms need not be of the same length, and all of the terms need not expire in the same year.

(5)        Number of members of the council:

The council shall consist of any number of members not less than three nor more than 12.

(6)        Mode of election of the council:

a.         All candidates shall be nominated and elected by all the qualified voters of the city.

b.         The city shall be divided into single‑member electoral districts; council members shall be apportioned to the districts so that each member represents the same number of persons as nearly as possible, except for members apportioned to the city at large, if any; the qualified voters of each district shall nominate and elect candidates who reside in the district for seats apportioned to that district; and all the qualified voters of the city shall nominate and elect candidates apportioned to the city at large, if any.

c.         The city shall be divided into single‑member electoral districts; council members shall be apportioned to the districts so that each member represents the same number of persons as nearly as possible, except for members apportioned to the city at large; and candidates shall reside in and represent the districts according to the apportionment plan adopted, but all candidates shall be nominated and elected by all the qualified voters of the city.

d.         The city shall be divided into electoral districts equal in number to one half the number of council seats; the council seats shall be divided equally into "ward seats" and "at‑large seats," one each of which shall be apportioned to each district, so that each council member represents the same number of persons as nearly as possible; the qualified voters of each district shall nominate and elect candidates to the "ward seats"; candidates for the "at‑large seats" shall reside in and represent the districts according to the apportionment plan adopted, but all candidates for "at‑large" seats shall be nominated and elected by all the qualified voters of the city.

e.         The city shall be divided into single‑member electoral districts; council members shall be apportioned to the districts so that each member represents the same number of persons as nearly as possible, except for members apportioned to the city at large, if any; in a nonpartisan primary, the qualified voters of each district shall nominate two candidates who reside in the district, and the qualified voters of the entire city shall nominate two candidates for each seat apportioned to the city at large, if any; and all candidates shall be elected by all the qualified voters of the city.

If either of options b, c, d or e is adopted, the council shall divide the city into the requisite number of single‑member electoral districts according to the apportionment plan adopted, and shall cause a map of the districts so laid out to be drawn up and filed as provided by G.S. 160A‑22 and 160A‑23. No more than one half of the council may be apportioned to the city at large. An initiative petition may specify the number of single‑member electoral districts to be laid out, but the drawing of district boundaries and apportionment of members to the districts shall be done in all cases by the council.

(7)        Elections:

a.         Partisan.  Municipal primaries and elections shall be conducted on a partisan basis as provided in G.S. 163‑291.

b.         Nonpartisan Plurality.  Municipal elections shall be conducted as provided in G.S. 163‑292.

c.         Nonpartisan Election and Runoff Election.  Municipal elections and runoff elections shall be conducted as provided in G.S. 163‑293.

d.         Nonpartisan Primary and Election.  Municipal primaries and elections shall be conducted as provided in G.S. 163‑294.

(8)        Selection of mayor:

a.         The mayor shall be elected by all the qualified voters of the city for a term of not less than two years nor more than four years.

b.         The mayor shall be selected by the council from among its membership to serve at its pleasure.

Under option a, the mayor may be given the right to vote on all matters before the council, or he may be limited to voting only to break a tie. Under option b, the mayor has the right to vote on all matters before the council. In both cases the mayor has no right to break a tie vote in which he participated.

(9)        Form of government:

a.         The city shall operate under the mayor‑council form of government in accordance with Part 3 of Article 7 of this Chapter.

b.         The city shall operate under the council‑manager form of government in accordance with Part 2 of Article 7 of this Chapter and any charter provisions not in conflict therewith. (1969, c. 629, s. 2; 1971, c. 698, s. 1; c. 1076, s. 1; 1973, c. 426, s. 19; c. 1001, ss. 1, 2; 1975, c. 19, s. 64; c. 664, s. 6.)



§ 160A-102. Amendment by ordinance.

§ 160A‑102.  Amendment by ordinance.

By following the procedure set out in this section, the council may amend the city charter by ordinance to implement any of the optional forms set out in G.S. 160A‑101. The council shall first adopt a resolution of intent to consider an ordinance amending the charter. The resolution of intent shall describe the proposed charter amendments briefly but completely and with reference to the pertinent provisions of G.S. 160A‑101, but it need not contain the precise text  of the charter amendments necessary to implement the proposed changes. At the same time that a resolution of intent is adopted, the council shall also call a public hearing on the proposed charter amendments, the date of the hearing to be not more than 45 days after adoption of the resolution. A notice of the hearing shall be published at least once not less than 10 days prior to the date fixed for the public hearing, and shall contain a summary of the proposed amendments. Following the public hearing, but not earlier than the next regular meeting of the council and not later than 60 days from the date of the hearing, the council may adopt an ordinance amending the charter to implement the amendments proposed in the resolution of intent.

The council may, but shall not be required to unless a referendum petition is received pursuant to G.S. 160A‑103, make any ordinance adopted pursuant to this section effective only if approved by a vote of the people, and may by resolution adopted at the same time call a special election for the purpose of submitting the ordinance to a vote. The date fixed for the special election shall be not more than 90 days after adoption of the ordinance.

Within 10 days after an ordinance is adopted under this section, the council shall publish a notice stating that an ordinance amending the charter has been adopted and summarizing its contents and effect. If the ordinance is made effective subject to a vote of the people, the council shall publish a notice of the election in accordance with G.S. 163‑287, and need not publish a separate notice of adoption of the ordinance.

The council may not commence proceedings under this section between the time of the filing of a valid initiative petition pursuant to G.S. 160A‑104 and the date of any election called pursuant to such petition. (1969, c. 629, s. 2; 1971, c. 698, s. 1; 1973, c. 426, s. 20; 1979, 2nd Sess., c. 1247, s. 11.)



§ 160A-103. Referendum on charter amendments by ordinance.

§ 160A‑103.  Referendum on charter amendments by ordinance.

An ordinance adopted under G.S. 160A‑102 that is not made effective upon approval by a vote of the people shall be subject to a referendum petition. Upon receipt of a referendum petition bearing the signatures and residence addresses of a number of qualified voters of the city equal to at least 10 percent of the whole number of voters who are registered to vote in city elections according to the most recent figures certified by the State Board of Elections or 5,000, whichever is less, the council shall submit an ordinance adopted under G.S. 160A‑102 to a vote of the people. The date of the special election shall be fixed at not more than 120 nor fewer than 60 days after receipt of the petition. A referendum petition shall be addressed to the council and shall identify the ordinance to be submitted to a vote. A referendum petition must be filed with the city clerk not later than 30 days after publication of the notice of adoption of the ordinance. (1969, c. 629, s. 2; 1971, c. 698, s. 1; 1979, 2nd Sess., c. 1247, ss. 13, 15.)



§ 160A-104. Initiative petitions for charter amendments.

§ 160A‑104.  Initiative petitions for charter amendments.

The people may initiate a referendum on proposed charter amendments. An initiative petition shall bear the signatures and resident addresses of a number of qualified voters of the city equal to at least ten percent (10%) of the whole number of voters who are registered to vote in city elections according to the most recent figures certified by the State Board of Elections or 5,000, whichever is less. The petition shall set forth the proposed amendments by describing them briefly but completely and with reference to the pertinent provisions of G.S. 160A‑101, but it need not contain the precise text of the charter amendments necessary to implement the proposed changes. The petition may not propose changes in the alternative, or more than one integrated set of charter amendments. Upon receipt of a valid initiative petition, the council shall call a special election on the question of adopting the charter amendments proposed therein, and shall give public notice thereof in accordance with G.S. 163‑287. The date of the special election shall be fixed at not more than 120 nor fewer than 60 days after receipt of the petition. If a majority of the votes cast in the special election shall be in favor of the proposed changes, the council shall adopt an ordinance amending the charter to put them into effect. Such an ordinance shall not be subject to a referendum petition. No initiative petition may be filed (i) between the time the council initiates proceedings under G.S. 160A‑102 by publishing a notice of hearing on proposed charter amendments and the time proceeding under that section have been carried to a conclusion either through adoption or rejection of a proposed ordinance or lapse of time, nor (ii) within one year and six months following the effective date of an ordinance amending the city charter pursuant to this Article, nor (iii) within one year and six months following the date of any election on charter amendments that were defeated by the voters.

The restrictions imposed by this section on filing initiative petitions shall apply only to petitions concerning the same subject matter. For example, pendency of council action on amendments concerning the method of electing the council shall not preclude an initiative petition on adoption of the council‑manager form of government.

Nothing in this section shall be construed to prohibit the submission of more than one proposition for charter amendments on the same ballot so long as no proposition offers a different plan under the same option as another proposition on the same ballot. (1969, c. 629, s. 2; 1971, c. 698, s. 1; 1973, c. 426, s. 21; 1979, 2nd Sess., c. 1247, ss. 12, 14.)



§ 160A-105. Submission of propositions to voters; form of ballot.

§ 160A‑105.  Submission of propositions to voters; form of ballot.

A proposition to approve an ordinance or petition shall be printed on the ballot in substantially the following form:

"Shall the ordinance (describe the effect of the ordinance) be approved?

(  )          YES

(  )          NO"

The ballot shall be separate from all other ballots used at the election.

If a majority of the votes cast on a proposition shall be in the affirmative, the plan contained therein shall be put into effect as provided in this Article. If a majority of the votes cast shall be against the proposition, the ordinance or petition proposing the amendments shall be void and of no effect. (1969, c. 629, s. 2; 1971, c. 698, s. 1.)



§ 160A-106. Amendment of charter provisions dependent on form of government.

§ 160A‑106.  Amendment of charter provisions dependent on form of government.

The authority conferred by this Article to amend charter provisions within the options set out in G.S. 160A‑101 also includes authority to amend other charter provisions dependent on the form of city government to conform them to the form of government amendments. By way of illustration and not limitation, if a charter providing for a five‑member council is amended to increase the size of the council to seven members, a charter provision defining a quorum of the council as three members shall be amended to define a quorum as four members. (1971, c. 698, s. 1.)



§ 160A-107. Plan to continue for two years.

§ 160A‑107.  Plan to continue for two years.

Charter amendments adopted as provided in this Article shall continue in force for at least two years after the beginning of the term of office of the officers elected thereunder. (1969, c. 629, s. 2; 1971, c. 698, s. 1.)



§ 160A-108. Municipal officers to carry out plan.

§ 160A‑108.  Municipal officers to carry out plan.

It shall be the duty of the mayor, the council, the city clerk, and other city officials in office, and all boards of election and election officials, when any plan of government is adopted as provided by this Article or is proposed for adoption, to comply with all requirements of this Article, to the end that all things may be done which are necessary for the nomination and election of the officers first to be elected under the new plan so adopted. (1969, c. 629, s. 2; 1971, c. 698, s. 1.)



§ 160A-109. Effective date.

§ 160A‑109.  Effective date.

The council may submit new charter amendments proposed under this Article at any regular or special municipal election, or at a special election called for that sole purpose. Any amendment affecting the election of city officers shall be finally adopted and approved at least 90 days before the first election for mayor or council members held thereunder. (1969, c. 629, s. 2; 1971, c. 698, s. 1.)



§ 160A-110. Charters to remain in force.

§ 160A‑110.  Charters to remain in force.

The charter of any city that adopts a new form of government as provided in this Article shall continue in full force and effect notwithstanding adoption of a new form of government, except to the extent modified by an ordinance adopted under the authority conferred and pursuant to the procedures prescribed by this Article. (1969, c. 629, s. 2; 1971, c. 698, s. 1.)



§ 160A-111. Filing certified true copies of charter amendments.

§ 160A‑111.  Filing certified true copies of charter amendments.

The city clerk shall file a certified true copy of any charter amendment adopted under this Part with the Secretary of State and the Legislative Library. (1985 (Reg. Sess., 1986), c. 935, s. 2; 1989, c. 191, s. 2.)



§§ 160A-112 through 160A-115. Reserved for future codification purposes.

§§ 160A‑112 through 160A‑115.  Reserved for future codification purposes.



§§ 160A-116 through 160A-127. Repealed by Session Laws 1971, c. 1076, s. 2.

Article 6.

Elections.

§§ 160A‑116 through 160A‑127.  Repealed by Session Laws 1971, c. 1076, s. 2.



§§ 160A-128 through 160A-145. Reserved for future codification purposes.

§§ 160A‑128 through 160A‑145.  Reserved for future codification purposes.



§ 160A-146. Council to organize city government.

Article 7.

Administrative Offices.

Part 1. Organization and Reorganization of City Government.

§ 160A‑146.  Council to organize city government.

The council may create, change, abolish, and consolidate offices, positions, departments, boards, commissions, and agencies of the city government and generally organize and reorganize the city government in order to promote orderly and efficient administration of city affairs, subject to the following limitations:

(1)        The council may not abolish any office, position, department, board, commission, or agency established and required by law;

(2)        The council may not combine offices or confer certain duties  on the same officer when such action is specifically forbidden by law;

(3)        The council may not discontinue or assign elsewhere any functions or duties assigned by law to a particular office, position, department, or agency. (1971, c. 698, s. 1.)



§ 160A-147. Appointment of city manager; dual office holding.

Part 2. Administration of Council‑Manager Cities.

§ 160A‑147.  Appointment of city manager; dual office holding.

(a)        In cities whose charters provide for the council‑manager form of government, the council shall appoint a city manager to serve at its pleasure. The manager shall be appointed solely on the basis of the manager's executive and administrative qualifications. The manager need not be a resident of the city or State at the time of appointment. The office of city manager is hereby declared to be an office that may be held concurrently with other appointive (but not elective) offices pursuant to Article VI, Sec. 9, of the Constitution.

(b)        Notwithstanding the provisions of subsection (a), a city manager may serve on a county board of education that is elected on a non‑partisan basis if the following criteria are met:

(1)        The population of the city by which the city manager is employed does not exceed 10,000;

(2)        The city is located in two counties; and

(3)        The population of the county in which the city manager resides does not exceed 40,000.

(b1)      Notwithstanding the provisions of subsection (a) of this section, a city manager may serve on a county board of education that is elected on a nonpartisan basis if the population of the city by which the city manager is employed does not exceed 3,000.

(c)        Notwithstanding the provisions of subsection (a), a city manager may hold elective office if the following criteria are met:

(1)        The population of the city by which the city manager is employed does not exceed 3,000.

(2)        The city manager is an elected official of a city other than the city by which the city manager is employed.

(d)        For the purposes of this section, population figures shall be according to the latest United States decennial figures issued at the time the second office is assumed. If census figures issued after the second office is assumed increase the city or county population beyond the limits of this section, the city manager may complete the term of elected office that the city manager is then serving.  (1969, c. 629, s. 2; 1971, c. 698, s. 1; 1989, c. 49; 1997‑25, s. 1; 2009‑321, s. 1.)



§ 160A-148. Powers and duties of manager.

§ 160A‑148.  Powers and duties of manager.

The manager shall be the chief administrator of the city. He shall be responsible to the council for administering all municipal affairs placed in his charge by them, and shall have the following powers and duties:

(1)        He shall appoint and suspend or remove all city officers and employees not elected by the people, and whose appointment or removal is not otherwise provided for by law, except the city attorney, in accordance with such general personnel rules, regulations, policies, or ordinances as the council may adopt.

(2)        He shall direct and supervise the administration of all departments, offices, and agencies of the city, subject to the general direction and control of the council, except as otherwise provided by law.

(3)        He shall attend all meetings of the council and recommend any measures that he deems expedient.

(4)        He shall see that all laws of the State, the city charter, and the ordinances, resolutions, and regulations of the council are faithfully executed within the city.

(5)        He shall prepare and submit the annual budget and capital program to the council.

(6)        He shall annually submit to the council and make available to the public a complete report on the finances and administrative activities of the city as of the end of the fiscal year.

(7)        He shall make any other reports that the council may require  concerning the operations of city departments, offices, and agencies subject to his direction and control.

(8)        He shall perform any other duties that may be required or authorized by the council. (1969, c. 629, s. 2; 1971, c. 698, s. 1; 1973, c. 426, s. 22.)



§ 160A-149. Acting city manager.

§ 160A‑149.  Acting city manager.

By letter filed with the city clerk, the manager may designate, subject to the approval of the council, a qualified person to exercise the powers and perform the duties of manager during his temporary absence or disability. During this absence or disability, the council may revoke that designation at any time and appoint another to serve until the manager returns or his disability ceases. (1971, c. 698, s. 1.)



§ 160A-150. Interim city manager.

§ 160A‑150.  Interim city manager.

When the position of city manager is vacant, the council shall designate a qualified person to exercise the powers and perform the duties of manager until the vacancy is filled. (1971, c. 698, s. 1.)



§ 160A-151. Mayor and councilmen ineligible to serve or act as manager.

§ 160A‑151.  Mayor and councilmen ineligible to serve or act as manager.

Neither the mayor nor any member of the council shall be eligible for appointment as manager or acting or interim manager. (1971, c. 698, s. 1.)



§ 160A-152. Applicability of Part.

§ 160A‑152.  Applicability of Part.

This Part shall apply only to those cities having the council‑manager form of government. If the powers and duties of a city manager set out in any city charter shall differ materially from those set out in G.S. 160A‑148, the council may by ordinance confer or impose on the manager any of the powers or duties set out in G.S. 160A‑148 but not contained in the charter. (1971, c. 698, s. 1.)



§§ 160A-153 through 160A-154. Reserved for future codification purposes.

§§ 160A‑153 through 160A‑154.  Reserved for future codification purposes.



§ 160A-155. Council to provide for administration in mayor-council cities.

Part 3. Administration of Mayor‑Council Cities.

§ 160A‑155.  Council to provide for administration in mayor‑council cities.

The council shall appoint, suspend, and remove the heads of all city departments, and all other city employees; provided, the council may delegate to any administrative official or department head the power to appoint, suspend, and remove city employees assigned to his department. The head of each department shall see that all laws of the State, the city charter, and the ordinances, resolutions, and regulations of the council concerning his department are faithfully executed within the city. Otherwise, the administration of the city shall be performed as provided by law or direction of the council. (1971, c. 698, s. 1; 1979, 2nd Sess., c. 1247, s. 16.)



§ 160A-156. Acting department heads.

§ 160A‑156.  Acting department heads.

By letter filed with the city clerk, the head of any department may designate, subject to the approval of the council, a qualified person to exercise the powers and perform the duties of head of that department during his temporary absence or disability. During his absence or disability, the council may revoke that designation at any time and appoint another officer to serve until the department head returns or his disability ceases. (1971, c. 698, s. 1.)



§ 160A-157. Interim department heads.

§ 160A‑157.  Interim department heads.

When the position of head of any department is vacant, the council may designate a qualified person to exercise the powers and perform the duties of head of the department until the vacancy is filled. (1971, c. 698, s. 1.)



§ 160A-158. Mayor and councilmen ineligible to serve or act as heads of departments.

§ 160A‑158.  Mayor and councilmen ineligible to serve or act as heads of departments.

Neither the mayor nor any member of the council shall be eligible for appointment as head of any city department or as acting or interim head of a department; provided, that in cities having a population of less than 5,000 according to the most recent official federal census, the mayor and any member of the council shall be eligible for appointment by the council as department head or other employee, and may receive reasonable compensation for such employment, notwithstanding any other provision of law. (1971, c. 698, s. 1; 1979, 2nd Sess., c. 1247, s. 17.)



§ 160A-159. Applicability of Part.

§ 160A‑159.  Applicability of Part.

This Part shall apply only to those cities having the mayor‑council form of government. (1971, c. 698, s. 1.)



§§ 160A-160 through 160A-161. Reserved for future codification purposes.

§§ 160A‑160 through 160A‑161.  Reserved for future codification purposes.



§ 160A-162. Compensation.

Part 4. Personnel.

§ 160A‑162.  Compensation.

(a)        The council shall fix or approve the schedule of pay, expense allowances, and other compensation of all city employees, and may adopt position classification plans; any compensation or pay plan may include provisions for payments to employees on account of sickness or disability. In cities with the council‑manager form of government, the manager shall be responsible for preparing position classification and pay plans for submission to the council and, after any such plans have been adopted by the council, shall administer them. In cities with the mayor‑council form of government, the council shall appoint a personnel officer (or confer the duties of personnel officer on some city administrative officer); the personnel officer shall then be responsible for administering the pay plan and any position classification plan in accordance with general policies and directives adopted by the council.

(b)        The council may purchase life, health, and any other forms of insurance for the benefit of all or any class of city employees and their dependents, and may provide other fringe benefits for city employees. (1923, c. 20; 1949, c. 103; 1969, c. 845; 1971, c. 698, s. 1; 1979, 2nd Sess., c. 1247, ss. 18, 19.)



§ 160A-163. Retirement benefits.

§ 160A‑163.  Retirement benefits.

(a)        The council may provide for enrolling city employees in the Local Governmental Employees' Retirement System, the Law‑Enforcement Officers' Benefit and Relief Fund, the Firemen's Pension Fund, or a retirement plan certified to be actuarially sound by a qualified actuary as defined in subsection (d) of this section, and may make payments into any such retirement system or plan on behalf of its employees. The city may also supplement from local funds benefits provided by the Local Governmental Employees' Retirement System, the Law‑Enforcement Officers' Benefit and Relief Fund, or the Firemen's Pension Fund.

(b)        The council may create and administer a special fund for the relief of members of the police and fire departments who have been retired for age, or for disability or injury incurred in the line of duty, but any such funds established on or after January 1, 1972, shall be subject to the provisions of subsection (c) of this section. The council may receive donations and bequests in aid of any such fund, shall provide for its permanence and increase, and shall prescribe and regulate the conditions under which benefits may be paid.

(c)        No city shall make payments into any retirement system or plan established or authorized by local act of the General Assembly unless the plan is certified to be actuarially sound by a qualified actuary as defined in subsection (d) of this section.

(d)        A qualified actuary means an individual certified as qualified by the Commissioner of Insurance, or any member of the American Academy of Actuaries.

(e)        A city which is providing health insurance under G.S. 160A‑162(b) may provide health insurance for all or any class of former employees of the city who are receiving benefits under subsection (a) of this section or who are 65 years of age or older. Such health insurance may be paid entirely by the city, partly by the city and former employee, or entirely by the former employee, at the option of the city.

(f)         The council may provide a deferred compensation plan.  Where the council provides a deferred compensation plan, the investment of funds for the plan shall be exempt from the provisions of G.S 159‑30 and G.S. 159‑31.  Cities may invest deferred compensation plan funds in life insurance, fixed or variable annuities and retirement income contracts, regulated investment trusts, or other forms of investments approved by the Board of Trustees of the North Carolina Public Employee Deferred Compensation Plan.

(g)        Should the council provide for a retirement plan, a plan which supplements a State‑administered plan, or a special fund, any benefits payable from such plan or fund on account of the disability of city employees may be restricted with regard to the amount which may be earned by the disabled former employee in any other employment, but only to the extent that the earnings of disability beneficiaries in the Local Governmental Employees' Retirement System are restricted in accordance with G.S. 128‑27(e)(1). (1917, c. 136, subch. 5, s. 1; 1919, cc. 136, 237; C.S., s. 2787; 1965, c. 931; 1971, c. 698, s. 1; 1981, c. 347, s. 2; 1991, c. 277, s. 2; 1995, c. 259, s. 3.)



§ 160A-164. Personnel rules.

§ 160A‑164.  Personnel rules.

The council may adopt or provide for rules and regulations or ordinances concerning but not limited to annual leave, sick leave, special leave with full pay or with partial pay supplementing workers' compensation payments for employees injured in accidents arising out of and in the course of employment, hours of employment, holidays, working conditions, service award and incentive award programs, other personnel policies, and any other measures that promote the hiring and retention of capable, diligent, and honest career employees. (1917, c. 136, subch. 5, s. 1; 1919, cc. 136, 237; C.S., s. 2787; 1965, c. 931; 1971, c. 698, s. 1; 1979, c. 714, s. 2.)



§ 160A-164.1. Smallpox vaccination policy (see editor's note on condition precedent).

§ 160A‑164.1.  Smallpox vaccination policy (see editor's note on condition precedent).

All municipalities that employ firefighters, police officers, paramedics, or other first responders shall, not later than 90 days after this section becomes law, enact a policy regarding sick leave and salary continuation for those employees for absence from work due to an adverse medical reaction resulting from the employee receiving in employment vaccination against smallpox incident to the Administration of Smallpox Countermeasures by Health Professionals, section 304 of the Homeland Security Act, Pub. L. No. 107‑296 (Nov. 25, 2002) (to be codified at 42 U.S.C. § 233(p)). (2003‑169, s. 5.)



§ 160A-164.2. Criminal history record check of employees permitted.

§ 160A‑164.2.  Criminal history record check of employees permitted.

The council may adopt or provide for rules and regulations or ordinances concerning a requirement that any applicant for employment be subject to a criminal history record check of State and National Repositories of Criminal Histories conducted by the Department of Justice in accordance with G.S. 114‑19.14. The city may consider the results of these criminal history record checks in its hiring decisions. (2003‑214, s. 5.)



§ 160A-165. Personnel board.

§ 160A‑165.  Personnel board.

The council may establish a personnel board with authority to administer tests designed to determine the merit and fitness of candidates for appointment or promotion, to conduct hearings upon the appeal of employees who have been suspended, demoted, or discharged, and hear employee grievances. (1917, c. 136, subch. 5, s. 1; 1919, cc. 136, 237; C.S., s. 2787; 1965, c. 931; 1971, c. 698, s. 1.)



§ 160A-166. Participation in Social Security Act.

§ 160A‑166.  Participation in Social Security Act.

The council may take any action necessary to allow city employees to participate fully in benefits provided by the federal Social Security Act. (1949, c. 103; 1969, c. 845; 1971, c. 698, s. 1.)



§ 160A-167. Defense of employees and officers; payment of judgments.

§ 160A‑167.  Defense of employees and officers; payment of judgments.

(a)        Upon request made by or in behalf of any member or former member of the governing body of any authority, or any city, county, or authority employee or officer, or former employee or officer, any soil and water conservation supervisor or any local soil and water conservation employee, whether the employee is a district or county employee, or any member of a volunteer fire department or rescue squad which receives public funds, any city, authority, county, soil and water conservation district, or county alcoholic beverage control board may provide for the defense of any civil or criminal action or proceeding brought against him either in his official or in his individual capacity, or both, on account of any act done or omission made, or any act allegedly done or omission allegedly made, in the scope and course of his employment or duty as an employee or officer of the city, authority, county or county alcoholic beverage control board. The defense may be provided by the city, authority, county or county alcoholic beverage control board by its own counsel, or by employing other counsel, or by purchasing insurance which requires that the insurer provide the defense. Providing for a defense pursuant to this section is hereby declared to be for a public purpose, and the expenditure of funds therefor is hereby declared to be a necessary expense. Nothing in this section shall be deemed to require any city, authority, county or county alcoholic beverage control board to provide for the defense of any action or proceeding of any nature.

(b)        Any city council or board of county commissioners may appropriate funds for the purpose of paying all or part of a claim made or any civil judgment entered against any of its members or former members of the governing body of any authority, or any city, county, or authority employees or officers, or former employees or officers, or any soil and water conservation supervisor or any local soil and water conservation employee, whether the employee is a district or county employee, when such claim is made or such judgment is rendered as damages on account of any act done or omission made, or any act allegedly done or omission allegedly made, in the scope and course of his employment or duty as a member or former member of the governing body of any authority, or any city, county, district, or authority employee or officer of the city, authority, district, or county; provided, however, that nothing in this section shall authorize any city, authority, district, or county to appropriate funds for the purpose of paying any claim made or civil judgment entered against any of its members or former members of the governing body of any authority, or any city, county, district, or authority employees or officers or former employees or officers if the city council or board of county commissioners finds that such members or former members of the governing body of any authority, or any city, county, or authority employee or officer acted or failed to act because of actual fraud, corruption or actual malice on his part. Any city, authority, or county may purchase insurance coverage for payment of claims or judgments pursuant to this section. Nothing in this section shall be deemed to require any city, authority, or county to pay any claim or judgment referred to herein, and the purchase of insurance coverage for payment of any such claim or judgment shall not be deemed an assumption of any liability not covered by such insurance contract, and shall not be deemed an assumption of liability for payment of any claim or judgment in excess of the limits of coverage in such insurance contract.

(c)        Subsection (b) shall not authorize any city, authority, or county to pay all or part of a claim made or civil judgment entered unless (1) notice of the claim or litigation is given to the city council, authority governing board, or board of county commissioners as the case may be prior to the time that the claim is settled or civil judgment is entered, and (2) the city council, authority governing board, or board of county commissioners as the case may be shall have adopted, and made available for public inspection, uniform standards under which claims made or civil judgments entered against members or former members of the governing body of any authority, or any city, county, or authority employees or officers, or former employees or officers, shall be paid.

(d)        For the purposes of this section, "authority" means an authority organized under Article 1 of Chapter 162A of the General Statutes, the North Carolina Water and Sewer Authorities Act. "District" means a soil and water conservation district organized under Chapter 139 of the General Statutes. (1967, c. 1093; 1971, c. 698, s. 1; 1973, c. 426, s. 23; c. 1450; 1977, c. 307, s. 2; c. 834, s. 1; 1983, c. 525, ss. 1‑4; 2001‑300, s. 2.)



§ 160A-168. Privacy of employee personnel records.

§ 160A‑168.  Privacy of employee personnel records.

(a)        Notwithstanding the provisions of G.S. 132‑6 or any other general law or local act concerning access to public records, personnel files of employees, former employees, or applicants for employment maintained by a city are subject to inspection and may be disclosed only as provided by this section. For purposes of this section, an employee's personnel file consists of any information in any form gathered by the city with respect to that employee and, by way of illustration but not limitation, relating to his application, selection or nonselection, performance, promotions, demotions, transfers, suspension and other disciplinary actions, evaluation forms, leave, salary, and termination of employment. As used in this section, "employee" includes former employees of the city.

(b)        The following information with respect to each city employee is a matter of public record: name; age; date of original employment or appointment to the service; the terms of any contract by which the employee is employed whether written or oral, past and current, to the extent that the city has the written contract or a record of the oral contract in its possession; current position title; current salary; date and amount of the most recent increase or decrease in salary; date of the most recent promotion, demotion, transfer, suspension, separation, or other change in position classification; and the office to which the employee is currently assigned. For the purposes of this subsection, the term "salary" includes pay, benefits, incentives, bonuses, and deferred and all other forms of compensation paid by the employing entity. The city council shall determine in what form and by whom this information will be maintained. Any person may have access to this information for the purpose of inspection, examination, and copying, during regular business hours, subject only to such rules and regulations for the safekeeping of public records as the city council may have adopted. Any person denied access to this information may apply to the appropriate division of the General Court of Justice for an order compelling disclosure, and the court shall have jurisdiction to issue such orders.

(c)        All information contained in a city employee's personnel file, other than the information made public by subsection (b) of this section, is confidential and shall be open to inspection only in the following instances:

(1)        The employee or his duly authorized agent may examine all portions of his personnel file except (i) letters of reference solicited prior to employment, and (ii) information concerning a medical disability, mental or physical, that a prudent physician would not divulge to his patient.

(2)        A licensed physician designated in writing by the employee may examine the employee's medical record.

(3)        A city employee having supervisory authority over the employee may examine all material in the employee's personnel file.

(4)        By order of a court of competent jurisdiction, any person may examine such portion of an employee's personnel file as may be ordered by the court.

(5)        An official of an agency of the State or federal government, or any political subdivision of the State, may inspect any portion of a personnel file when such inspection is deemed by the official having custody of such records to be inspected to be necessary and essential to the pursuance of a proper function of the inspecting agency, but no information shall be divulged for the purpose of assisting in a criminal prosecution (of the employee), or for the purpose of assisting in an investigation of (the employee's) tax liability. However, the official having custody of such records may release the name, address, and telephone number from a personnel file for the purpose of assisting in a criminal investigation.

(6)        An employee may sign a written release, to be placed with his personnel file, that permits the person with custody of the file to provide, either in person, by telephone, or by mail, information specified in the release to prospective employers, educational institutions, or other persons specified in the release.

(7)        The city manager, with concurrence of the council, or, in cities not having a manager, the council may inform any person of the employment or nonemployment, promotion, demotion, suspension or other disciplinary action, reinstatement, transfer, or termination of a city employee and the reasons for that personnel action. Before releasing the information, the manager or council shall determine in writing that the release is essential to maintaining public confidence in the administration of city services or to maintaining the level and quality of city services. This written determination shall be retained in the office of the manager or the city clerk, and is a record available for public inspection and shall become part of the employee's personnel file.

(c1)      Even if considered part of an employee's personnel file, the following information need not be disclosed to an employee nor to any other person:

(1)        Testing or examination material used solely to determine individual qualifications for appointment, employment, or promotion in the city's service, when disclosure would compromise the objectivity or the fairness of the testing or examination process.

(2)        Investigative reports or memoranda and other information concerning the investigation of possible criminal actions of an employee, until the investigation is completed and no criminal action taken, or until the criminal action is concluded.

(3)        Information that might identify an undercover law enforcement officer or a law enforcement informer.

(4)        Notes, preliminary drafts and internal communications concerning an employee. In the event such materials are used for any official personnel decision, then the employee or his duly authorized agent shall have a right to inspect such materials.

(c2)      The city council may permit access, subject to limitations they may impose, to selected personnel files by a professional representative of a training, research, or academic institution if that person certifies that he will not release information identifying the employees whose files are opened and that the information will be used solely for statistical, research, or teaching purposes. This certification shall be retained by the city as long as each personnel file examined is retained.

(c3)      Notwithstanding any provision of this section to the contrary, the Retirement Systems Division of the Department of State Treasurer may disclose the name and mailing address of former local governmental employees to domiciled, nonprofit organizations representing 2,000 or more active or retired State government, local government, or public school employees.

(d)        The city council of a city that maintains personnel files containing information other than the information mentioned in subsection (b) of this section shall establish procedures whereby an employee who objects to material in his file on grounds that it is inaccurate or misleading may seek to have the material removed from the file or may place in the file a statement relating to the material.

(e)        A public official or employee who knowingly, willfully, and with malice permits any person to have access to information contained in a personnel file, except as is permitted by this section, is guilty of a Class 3 misdemeanor and upon conviction shall only be fined an amount not more than five hundred dollars ($500.00).

(f)         Any person, not specifically authorized by this section to have access to a personnel file designated as confidential, who shall knowingly and willfully examine in its official filing place, remove or copy any portion of a confidential personnel file shall be guilty of a Class 3 misdemeanor and upon conviction shall only be fined in the discretion of the court but not in excess of five hundred dollars ($500.00).  (1975, c. 701, s. 2; 1981, c. 926, ss. 1‑4; 1993, c. 539, ss. 1084, 1085; 1994, Ex. Sess., c. 24, s. 14(c); 2007‑508, s. 7; 2008‑194, s. 11(e).)



§ 160A-169. City employee political activity.

§ 160A‑169.  City employee political activity.

(a)        Purpose.  The purpose of this section is to ensure that city employees are not subjected to political or partisan coercion while performing their job duties, to ensure that employees are not restricted from political activities while off duty, and to ensure that public funds are not used for political or partisan activities.

It is not the purpose of this section to allow infringement upon the rights of employees to engage in free speech and free association.  Every city employee has a civic responsibility to support good government by every available means and in every appropriate manner.  Employees shall not be restricted from affiliating with civic organizations of a partisan or political nature, nor shall employees, while off duty, be restricted from attending political meetings, or advocating and supporting the principles or policies of civic or political organizations, or supporting partisan or nonpartisan candidates of their choice in accordance with the Constitution and laws of the State and the Constitution and laws of the United States of America.

(b)        Definitions.  For the purposes of this section:

(1)        "City employee" or ""employee" means any person employed by a city or any department or program thereof that is supported, in whole or in part, by city funds;

(2)        "On duty" means that time period when an employee is engaged in the duties of his or her employment; and

(3)        "Workplace" means any place where an employee engages in his or her job duties.

(c)        No employee while on duty or in the workplace may:

(1)        Use his or her official authority or influence for the purpose of interfering with or affecting the result of an election or nomination for political office; or

(2)        Coerce, solicit, or compel contributions for political or partisan purposes by another employee.

(d)        No employee may be required as a duty or condition of employment, promotion, or tenure of office to contribute funds for political or partisan purposes.

(e)        No employee may use city funds, supplies, or equipment for partisan purposes, or for political purposes except where such political uses are otherwise permitted by law.

(f)         To the extent that this section conflicts with the provisions of any local act, city charter, local ordinance, resolution, or policy, this section prevails to the extent of the conflict. (1991, c. 619, s. 2; 1993, c. 298, s. 2.)



§ 160A-170. Reserved for future codification purposes.

§ 160A‑170.  Reserved for future codification purposes.



§ 160A-171. City clerk; duties.

Part 5.  City Clerk.

§ 160A‑171.  City clerk; duties.

There shall be a city clerk who shall give notice of meetings of the council, keep a journal of the proceedings of the council, be the custodian of all city records, and shall perform any other duties that may be required by law or the council. (1917, c. 136, subch. 13, s. 1; C.S., s. 2826; 1941, c. 103; 1949, c. 14; 1971, c. 698, s. 1.)



§ 160A-172. Deputy clerk.

§ 160A‑172.  Deputy clerk.

The council may provide for a deputy city clerk who shall have full authority to exercise and perform any of the powers and duties of the city clerk that may be specified by the council. (1917, c. 136, subch. 13, s. 1; C.S., s. 2826; 1941, c. 103; 1949, c. 14; 1971, c. 698, s. 1.)



§ 160A-173. City attorney; appointment and duties.

Part 6. City Attorney.

§ 160A‑173.  City attorney; appointment and duties.

The council shall appoint a city attorney to serve at its pleasure and to be its legal adviser. (1971, c. 698, s. 1.)



§ 160A-174. General ordinance-making power.

Article 8.

Delegation and Exercise of the General Police Power.

§ 160A‑174.  General ordinance‑making power.

(a)        A city may by ordinance define, prohibit, regulate, or abate acts, omissions, or conditions, detrimental to the health, safety, or welfare of its citizens and the peace and dignity of the city, and may define and abate nuisances.

(b)        A city ordinance shall be consistent with the Constitution and laws of North Carolina and of the United States. An ordinance is not consistent with State or federal law when:

(1)        The ordinance infringes a liberty guaranteed to the people by the State or federal Constitution;

(2)        The ordinance makes unlawful an act, omission or condition which is expressly made lawful by State or federal law;

(3)        The ordinance makes lawful an act, omission, or condition which is expressly made unlawful by State or federal law;

(4)        The ordinance purports to regulate a subject that cities are  expressly forbidden to regulate by State or federal law;

(5)        The ordinance purports to regulate a field for which a State  or federal statute clearly shows a legislative intent to provide a complete and integrated regulatory scheme to the exclusion of local regulation;

(6)        The elements of an offense defined by a city ordinance are identical to the elements of an offense defined by State or federal law.

The fact that a State or federal law, standing alone, makes a given act, omission, or condition unlawful shall not preclude city ordinances requiring a higher standard of conduct or condition. (1971, c. 698, s. 1.)



§ 160A-175. Enforcement of ordinances.

§ 160A‑175.  Enforcement of ordinances.

(a)        A city shall have power to impose fines and penalties for violation of its ordinances, and may secure injunctions and abatement orders to further insure compliance with its ordinances as provided by this section.

(b)        Unless the Council shall otherwise provide, violation of a city ordinance is a misdemeanor or infraction as provided by G.S. 14‑4.  An ordinance may provide by express statement that the maximum fine, term of imprisonment, or infraction penalty to be imposed for a violation is some amount of money or number of days less than the maximum imposed by G.S. 14‑4.

(c)        An ordinance may provide that violation shall subject the offender to a civil penalty to be recovered by the city in a civil action in the nature of debt if the offender does not pay the penalty within a prescribed period of time after he has been cited for violation of the ordinance.

(c1)      An ordinance may provide for the recovery of a civil penalty by the city for violation of the fire prevention code of the State Building Code as authorized under G.S. 143‑139.

(d)        An ordinance may provide that it may be enforced by an appropriate equitable remedy issuing from a court of competent jurisdiction.  In such case, the General Court of Justice shall have jurisdiction to issue such orders as may be appropriate, and it shall not be a defense to the application of the city for equitable relief that there is an adequate remedy at law.

(e)        An ordinance that makes unlawful a condition existing upon or use made of real property may be enforced by injunction and order of abatement, and the General Court of Justice shall have jurisdiction to issue such orders.  When a violation of such an ordinance occurs the city may apply to the appropriate division of the General Court of Justice for a mandatory or prohibitory injunction and order of abatement commanding the defendant to correct the unlawful condition upon or cease the unlawful use of the property.  The action shall be governed in all respects by the laws and rules governing civil proceedings, including the Rules of Civil Procedure in general and Rule 65 in particular.

In addition to an injunction, the court may enter an order of abatement as a part of the judgment in the cause.  An order of abatement may direct that buildings or other structures on the property be closed, demolished, or removed; that fixtures, furniture, or other movable property be removed from buildings on the property; that grass and weeds be cut; that improvements or repairs be made; or that any other action be taken that is necessary to bring the property into compliance with the ordinance.  If the defendant fails or refuses to comply with an injunction or with an order of abatement within the time allowed by the court, he may be cited for contempt, and the city may execute the order of abatement.  The city shall have a lien on the property for the cost of executing an order of abatement in the nature of a mechanic's and materialman's lien.  The defendant may secure cancellation of an order of abatement by paying all costs of the proceedings and posting a bond for compliance with the order.  The bond shall be given with sureties approved by the clerk of superior court in an amount approved by the judge before whom the matter is heard and shall be conditioned on the defendant's full compliance with the terms of the order of abatement within a time fixed by the judge.  Cancellation of an order of abatement shall not suspend or cancel an injunction issued in conjunction therewith.

(f)         Subject to the express terms of the ordinance, a city ordinance may be enforced by any one, all, or a combination of the remedies authorized and prescribed by this section.

(g)        A city ordinance may provide, when appropriate, that each day's continuing violation shall be a separate and distinct offense. (1971, c. 698, s. 1; 1985, c. 764, s. 35; 1993, c. 329, s. 4.)



§ 160A-176. Ordinances effective on city property outside limits.

§ 160A‑176.  Ordinances effective on city property outside limits.

Any city ordinance may be made effective on and to property and rights‑of‑way belonging to the city and located outside the corporate limits. (1917, c. 136, subch. 5, s. 2; C.S., s. 2790; 1971, c. 698, s. 1; 1973, c. 426, s. 24.)



§ 160A-176.1. Ordinances effective in Atlantic Ocean.

§ 160A‑176.1.  Ordinances effective in Atlantic Ocean.

(a)        A city may adopt ordinances to regulate and control swimming, surfing and littering in the Atlantic Ocean adjacent to that portion of the city within its boundaries or within its extraterritorial jurisdiction; provided, however, nothing contained herein shall be construed to permit any city to prohibit altogether swimming and surfing or to make these activities unlawful.

(b)        This section shall apply only to cities in the counties of Brunswick, Carteret, Currituck, Dare, Hyde, New Hanover, Onslow, and Pender. (1973, c. 539, ss. 1, 2.)



§ 160A-176.2. Ordinances effective in Atlantic Ocean.

§ 160A‑176.2.  Ordinances effective in Atlantic Ocean.

(a)        A city may adopt ordinances to regulate and control swimming, personal watercraft operation, surfing and littering in the Atlantic Ocean and other waterways adjacent to that portion of the city within its boundaries or within its extraterritorial jurisdiction; provided, however, nothing contained herein shall be construed to permit any city to prohibit altogether swimming or surfing or to make these activities unlawful.

(b)        Subsection (a) of this section applies to the Towns of Atlantic Beach, Calabash, Cape Carteret, Carolina Beach, Caswell Beach, Duck, Emerald Isle, Holden Beach, Kill Devil Hills, Kitty Hawk, Manteo, Nags Head, Oak Island, Ocean Isle Beach, Southern Shores, Sunset Beach, Topsail Beach, and Wrightsville Beach, and the City of Southport only. (1991, c. 494, ss. 1, 2; 1991 (Reg. Sess., 1992), c. 801; 1993, c. 67, s. 5; c. 125, s. 2; 1993 (Reg. Sess., 1994), c. 625, s. 1; 1997‑48, s. 1; 2002‑141, s. 1; 2004‑203, s. 55.)



§ 160A-177. Enumeration not exclusive.

§ 160A‑177.  Enumeration not exclusive.

The enumeration in this Article or other portions of this Chapter of specific powers to regulate, restrict or prohibit acts, omissions, and conditions shall not be deemed to be exclusive or a limiting factor upon the general authority to adopt ordinances conferred on cities by G.S. 160A‑174. (1971, c. 698, s. 1.)



§ 160A-178. Regulation of solicitation campaigns, flea markets and itinerant merchants.

§ 160A‑178.  Regulation of solicitation campaigns, flea markets and itinerant merchants.

A city may by ordinance regulate, restrict or prohibit the solicitation of contributions from the public for any charitable or eleemosynary purpose, and also the business activities of itinerant merchants, salesmen, promoters, drummers, peddlers, flea market operators and flea market vendors or hawkers. These ordinances may include, but shall not be limited to, requirements that an application be made and a permit issued, that an investigation be made, that activities be reasonably limited as to time and place, that proper credentials and proof of financial stability be submitted, that not more than a stated percentage of contributions to solicitation campaigns be retained for administrative expenses, and that an adequate bond be posted to protect the public from fraud. (1963, c. 789; 1971, c. 698, s. 1; 1987, c. 708, s. 8.)



§ 160A-179. Regulation of begging.

§ 160A‑179.  Regulation of begging.

A city may by ordinance prohibit or regulate begging or otherwise canvassing the public for contributions for the private benefit of the solicitor or any other person. (1971, c. 698, s. 1.)



§ 160A-180. Regulation of aircraft overflights.

§ 160A‑180.  Regulation of aircraft overflights.

A city may by ordinance regulate the operation of aircraft over the city. (1971, c. 698, s. 1.)



§ 160A-181. Regulation of places of amusement.

§ 160A‑181.  Regulation of places of amusement.

A city may by ordinance regulate places of amusement and entertainment, and may regulate, restrict or prohibit the operation of pool and billiard halls, dance halls, carnivals, circuses, or any itinerant show or exhibition of any kind. Places of amusement and entertainment shall include coffee houses, cocktail lounges, night clubs, beer halls, and similar establishments, but any regulations thereof shall be consistent with any permits or licenses issued by the North Carolina Alcoholic Beverage Control Commission. (1917, c. 136, subch. 5, s. 1; 1919, cc. 136, 237; C.S., s. 2787; 1971, c. 698, s. 1; 1981, c. 412, ss. 4, 5.)



§ 160A-181.1. Regulation of sexually oriented businesses.

§ 160A‑181.1.  Regulation of sexually oriented businesses.

(a)        The General Assembly finds and determines that sexually oriented businesses can and do cause adverse secondary impacts on neighboring properties. Numerous studies that are relevant to North Carolina have found increases in crime rates and decreases in neighboring property values as a result of the location of sexually oriented businesses in inappropriate locations or from the operation of such businesses in an inappropriate manner. Reasonable local government regulation of sexually oriented businesses in order to prevent or ameliorate adverse secondary impacts is consistent with the federal constitutional protection afforded to nonobscene but sexually explicit speech.

(b)        In addition to State laws on obscenity, indecent exposure, and adult establishments, local government regulation of the location and operation of sexually oriented businesses is necessary to prevent undue adverse secondary impacts that would otherwise result from these businesses.

(c)        A city or county may regulate sexually oriented businesses through zoning regulations, licensing requirements, or other appropriate local ordinances. The city or county may require a fee for the initial license and any annual renewal. Such local regulations may include, but are not limited to:

(1)        Restrictions on location of sexually oriented businesses, such as limitation to specified zoning districts and minimum separation from sensitive land uses and other sexually oriented businesses;

(2)        Regulations on operation of sexually oriented businesses, such as limits on hours of operation, open booth requirements, limitations on exterior advertising and noise, age of patrons and employees, required separation of patrons and performers, clothing restrictions for masseuses, and clothing restrictions for servers of alcoholic beverages;

(3)        Clothing restrictions for entertainers; and

(4)        Registration and disclosure requirements for owners and employees with a criminal record other than minor traffic offenses, and restrictions on ownership by or employment of a person with a criminal record that includes offenses reasonably related to the legal operation of sexually oriented businesses.

(d)        In order to preserve the status quo while appropriate studies are conducted and the scope of potential regulations is deliberated, cities and counties may enact moratoria of reasonable duration on either the opening of any new businesses authorized to be regulated under this section or the expansion of any such existing business. Businesses existing at the time of the effective date of regulations adopted under this section may be required to come into compliance with newly adopted regulations within an appropriate and reasonable period of time.

(e)        Cities and counties may enter into cooperative agreements regarding coordinated regulation of sexually oriented businesses, including provision of adequate alternative sites for the location of constitutionally protected speech within an interrelated geographic area.

(f)         For the purpose of this section, "sexually oriented businesses" means any businesses or enterprises that have as one of their principal business purposes or as a significant portion of their business an emphasis on matter and conduct depicting, describing, or related to anatomical areas and sexual activities specified in G.S. 14‑202.10. Local governments may adopt detailed definitions of these and similar businesses in order to precisely define the scope of any local regulations. (1998‑46, s. 1.)



§ 160A-182. Abuse of animals.

§ 160A‑182.  Abuse of animals.

A city may by ordinance define and prohibit the abuse of animals. (1917, c. 136, subch. 5, s. 1; 1919, cc. 136, 237; C.S., s. 2787; 1971, c. 698, s. 1.)



§ 160A-183. Regulation of explosive, corrosive, inflammable, or radioactive substances.

§ 160A‑183.  Regulation of explosive, corrosive, inflammable, or radioactive substances.

A city may by ordinance restrict, regulate or prohibit the sale, possession, storage, use, or conveyance of any explosive, corrosive, inflammable, or radioactive substances, or any weapons or instrumentalities of mass death and destruction within the city. (1917, c. 136, subch. 5, s. 1; 1919, cc. 136, 237; C.S., s. 2787; 1971, c. 698, s. 1.)



§ 160A-184. Noise regulation.

§ 160A‑184.  Noise regulation.

A city may by ordinance regulate, restrict, or prohibit the production or emission of noises or amplified speech, music, or other sounds that tend to annoy, disturb, or frighten its citizens. (1971, c. 698, s. 1; 1973, c. 426, s. 25.)



§ 160A-185. Emission of pollutants or contaminants.

§ 160A‑185.  Emission of pollutants or contaminants.

A city may by ordinance regulate, restrict, or prohibit the emission or disposal of substances or effluents that tend to pollute or contaminate land, water, or air, rendering or tending to render it injurious to human health or welfare, to animal or plant life or to property, or interfering or tending to interfere with the enjoyment of life or property. A city may by ordinance regulate the illegal disposal of solid waste, including littering on public and private property, provide for enforcement by civil penalties as well as other remedies, and provide that such regulations may be enforced by city employees specially appointed as environmental enforcement officers. Any such ordinance shall be consistent with and supplementary to State and federal laws and regulations. (1917, c. 136, subch. 5, s. 1; 1919, cc. 136, 237; C.S., s. 2787; 1949, c. 594, s. 2; 1971, c. 698, s. 1; 1973, c. 426, s. 26; 2001‑512, s. 6.)



§ 160A-186. Regulation of domestic animals.

§ 160A‑186.  Regulation of domestic animals.

A city may by ordinance regulate, restrict, or prohibit the keeping, running, or going at large of any domestic animals, including dogs and cats. The ordinance may provide that animals allowed to run at large in violation of the ordinance may be seized and sold or destroyed after reasonable efforts to notify their owner. (1917, c. 136, subch. 5, s. 1; 1919, cc. 136, 237; C.S., s. 2787; 1971, c. 698, s. 1.)



§ 160A-187. Possession or harboring of dangerous animals.

§ 160A‑187.  Possession or harboring of dangerous animals.

A city may by ordinance regulate, restrict, or prohibit the possession or harboring within the city of animals which are dangerous to persons or property. No such ordinance shall have the effect of permitting any activity or condition with respect to a wild animal which is prohibited or more severely restricted by regulations of the Wildlife Resources Commission. (1971, c. 698, s. 1; 1977, c. 407, s. 2.)



§ 160A-188. Bird sanctuaries.

§ 160A‑188.  Bird sanctuaries.

A city may by ordinance create and establish a bird sanctuary within the city limits. The ordinance may not protect any birds classed as a pest under Article 22A of Chapter 113 of the General Statutes and the Structural Pest Control Act of North Carolina of 1955 or the North Carolina Pesticide Law of 1971. When a bird sanctuary has been established, it shall be unlawful for any person to hunt, kill, trap, or otherwise take any protected birds within the city limits except pursuant to a permit issued by the North Carolina Wildlife Resources Commission under G.S. 113‑274(c) (1a) or under any other license or permit of the Wildlife Resources Commission specifically made valid for use in taking birds within city limits. (1951, c. 411, ss. 1, 2; 1971, c. 698, s. 1; 1979, c. 830, s. 3.)



§ 160A-189. Firearms.

§ 160A‑189.  Firearms.

A city may by ordinance regulate, restrict, or prohibit the discharge of firearms at any time or place within the city except when used in defense of person or property or pursuant to lawful directions of law‑enforcement officers, and may regulate the display of firearms on the streets, sidewalks, alleys, or other public property. Nothing in this section shall be construed to limit a city's authority to take action under Article 36A of Chapter 14 of the General Statutes. (1971, c. 698, s. 1.)



§ 160A-190. Pellet guns.

§ 160A‑190.  Pellet guns.

A city may by ordinance regulate, restrict, or prohibit the sale, possession or use within the city of pellet guns or any other mechanism or device designed or used to project a missile by compressed air or mechanical action with less than deadly force. (1971, c. 698, s. 1.)



§ 160A-191. Limitations on enactment of Sunday-closing ordinances.

§ 160A‑191.  Limitations on enactment of Sunday‑closing ordinances.

No ordinance regulating or prohibiting business activity on Sundays shall be enacted unless the council shall hold a public hearing on the proposed ordinance. Notice of the hearing shall be published once each week for four successive weeks before the date of the hearing. The notice shall fix the date, hour and place of the public hearing, and shall contain a statement of the council's intent to consider a Sunday‑closing ordinance, the purpose for such an ordinance, and one or more reasons for its enactment. No ordinance shall be held invalid for failure to observe the procedural requirements for enactment imposed by this section unless the issue is joined in an appropriate proceeding initiated within 90 days after the date of final enactment. This section shall not apply to ordinances enacted pursuant to G.S. 18B‑1004(d). (1967, c. 1156, s. 1; 1971, c. 698, s. 1; 1973, c. 426, s. 27; 1983, c. 768, s. 22.)



§ 160A-192: Repealed by Session Laws 1991, c. 698, s. 1.

§ 160A‑192:  Repealed by Session Laws 1991, c.  698, s. 1.



§ 160A-193. Abatement of public health nuisances.

§ 160A‑193.  Abatement of public health nuisances.

(a)        A city shall have authority to summarily remove, abate, or remedy everything in the city limits, or within one mile thereof, that is dangerous or prejudicial to the public health or public safety. Pursuant to this section, the governing board of a city may order the removal of a swimming pool and its appurtenances upon a finding that the swimming pool or its appurtenances is dangerous or prejudicial to public health or safety. The expense of the action shall be paid by the person in default. If the expense is not paid, it is a lien on the land or premises where the nuisance occurred. A lien established pursuant to this subsection shall have the same priority and be collected as unpaid ad valorem taxes.

(b)        The expense of the action is also a lien on any other real property owned by the person in default within the city limits or within one mile of the city limits, except for the person's primary residence. A lien established pursuant to this subsection is inferior to all prior liens and shall be collected as a money judgment. This subsection shall not apply if the person in default can show that the nuisance was created solely by the actions of another. (1917, c. 136, subch. 7, s. 4; C.S., s. 2800; 1971, c. 698, s. 1; 1979, 2nd Sess., c. 1247, s. 20; 2001‑448, s. 1; 2002‑116, s. 3.)



§ 160A-193.1. Stream-clearing programs.

§ 160A‑193.1.  Stream‑clearing programs.

(a)        A city shall have the authority to remove natural and man‑made obstructions in stream channels and in the floodway of streams that may impede the passage of water during rain events.

(b)        The actions of a city to clear obstructions from a stream shall not create or increase the responsibility of the city for the clearing or maintenance of the stream, or for flooding of the stream. In addition, actions by a city to clear obstructions from a stream shall not create in the city any ownership in the stream, obligation to control the stream, or affect any otherwise existing private property right, responsibility, or entitlement regarding the stream. These provisions shall not relieve a city for negligence that might be found under otherwise applicable law.

(c)        Nothing in this section shall be construed to affect otherwise existing rights of the State to control or regulate streams or activities within streams. In implementing a stream‑clearing program, the city shall comply with all requirements in State or federal statutes and rules. (2005‑441, s. 2.)



§ 160A-194. Regulating and licensing businesses, trades, etc.

§ 160A‑194.  Regulating and licensing businesses, trades, etc.

A city may by ordinance, subject to the general law of the State, regulate and license occupations, businesses, trades, professions, and forms of amusement or entertainment and prohibit those that may be inimical to the public health, welfare, safety, order, or convenience. In licensing trades, occupations, and professions, the city may, consistent with the general law of the State, require applicants for licenses to be examined and charge a reasonable fee therefor. Nothing in this section shall impair the city's power to levy privilege license taxes on occupations, businesses, trades, professions, and other activities pursuant to G.S. 160A‑211.

Nothing in this section shall authorize a city to examine or license a person holding a license issued by an occupational licensing board of this State as to the profession or trade that he has been licensed to practice or pursue by the State. (1971, c. 698, s. 1.)



§ 160A-195: Repealed by Session Laws 1998-128, s. 11.

§ 160A‑195:  Repealed by Session Laws 1998‑128, s.  11.



§ 160A-196. Sewage tie-ons.

§ 160A‑196.  Sewage tie‑ons.

Cities that (in whole or in part) are adjacent to, adjoining, intersected by or bounded by the Atlantic Ocean and Roanoke, Albemarle, Currituck, or Pamlico Sound may by ordinance regulate the tie‑ons to sewage systems within their corporate limits. (1985, c. 525, s. 1; 1987, c. 303.)



§ 160A-197: Repealed by Session Laws 1995, c. 501, s. 4.

§ 160A‑197:  Repealed by Session Laws 1995, c.  501, s. 4.



§ 160A-198. Curfews.

§ 160A‑198.  Curfews.

A city may by an appropriate ordinance impose a curfew on persons of any age less than 18. (1997‑189, s. 1.)



§ 160A-199. Regulation of outdoor advertising.

§ 160A‑199.  Regulation of outdoor advertising.

(a)        As used in this section, the term "off‑premises outdoor advertising" includes off‑premises outdoor advertising visible from the main‑traveled way of any road.

(b)        A city may require the removal of an off‑premises outdoor advertising sign that is nonconforming under a local ordinance and may regulate the use of off‑premises outdoor advertising within the jurisdiction of the city in accordance with the applicable provisions of this Chapter.

(c)        A city shall give written notice of its intent to require removal of off‑premises outdoor advertising by sending a letter by certified mail to the last known address of the owner of the outdoor advertising and the owner of the property on which the outdoor advertising is located.

(d)        No city may enact or amend an ordinance of general applicability to require the removal of any nonconforming, lawfully erected off‑premises outdoor advertising sign without the payment of monetary compensation to the owners of the off‑premises outdoor advertising, except as provided below. The payment of monetary compensation is not required if:

(1)        The city and the owner of the nonconforming off‑premises outdoor advertising enter into a relocation agreement pursuant to subsection (g) of this section.

(2)        The city and the owner of the nonconforming off‑premises outdoor advertising enter into an agreement pursuant to subsection (k) of this section.

(3)        The off‑premises outdoor advertising is determined to be a public nuisance or detrimental to the health or safety of the populace.

(4)        The removal is required for opening, widening, extending or improving streets or sidewalks, or for establishing, extending, enlarging, or improving any of the public enterprises listed in G.S. 160A‑311, and the city allows the off‑premises outdoor advertising to be relocated to a comparable location.

(5)        The off‑premises outdoor advertising is subject to removal pursuant to statutes, ordinances, or regulations generally applicable to the demolition or removal of damaged structures.

(e)        Monetary compensation is the fair market value of the off‑premises outdoor advertising in place immediately prior to its removal and without consideration of the effect of the ordinance or any diminution in value caused by the ordinance requiring its removal. Monetary compensation shall be determined based on:

(1)        The factors listed in G.S. 105‑317.1(a); and

(2)        The listed property tax value of the property and any documents regarding value submitted to the taxing authority.

(f)         If the parties are unable to reach an agreement under subsection (e) of this section on monetary compensation to be paid by the city to the owner of the nonconforming off‑premises outdoor advertising sign for its removal, and the city elects to proceed with the removal of the sign, the city may bring an action in superior court for a determination of the monetary compensation to be paid. In determining monetary compensation, the court shall consider the factors set forth in subsection (e) of this section. Upon payment of monetary compensation for the sign, the city shall own the sign.

(g)        In lieu of paying monetary compensation, a city may enter into an agreement with the owner of a nonconforming off‑premises outdoor advertising sign to relocate and reconstruct the sign. The agreement shall include the following:

(1)        Provision for relocation of the sign to a site reasonably comparable to or better than the existing location. In determining whether a location is comparable or better, the following factors shall be taken into consideration:

a.         The size and format of the sign.

b.         The characteristics of the proposed relocation site, including visibility, traffic count, area demographics, zoning, and any uncompensated differential in the sign owner's cost to lease the replacement site.

c.         The timing of the relocation.

(2)        Provision for payment by the city of the reasonable costs of relocating and reconstructing the sign including:

a.         The actual cost of removing the sign.

b.         The actual cost of any necessary repairs to the real property for damages caused in the removal of the sign.

c.         The actual cost of installing the sign at the new location.

d.         An amount of money equivalent to the income received from the lease of the sign for a period of up to 30 days if income is lost during the relocation of the sign.

(h)        For the purposes of relocating and reconstructing a nonconforming off‑premises outdoor advertising sign pursuant to subsection (g) of this section, a city, consistent with the welfare and safety of the community as a whole, may adopt a resolution or adopt or modify its ordinances to provide for the issuance of a permit or other approval, including conditions as appropriate, or to provide for dimensional, spacing, setback, or use variances as it deems appropriate.

(i)         If a city has offered to enter into an agreement to relocate a nonconforming off‑premises outdoor advertising sign pursuant to subsection (g) of this section, and within 120 days after the initial notice by the city the parties have not been able to agree that the site or sites offered by the city for relocation of the sign are reasonably comparable to or better than the existing site, the parties shall enter into binding arbitration to resolve their disagreements. Unless a different method of arbitration is agreed upon by the parties, the arbitration shall be conducted by a panel of three arbitrators. Each party shall select one arbitrator and the two arbitrators chosen by the parties shall select the third member of the panel. The American Arbitration Association rules shall apply to the arbitration unless the parties agree otherwise.

(j)         If the arbitration results in a determination that the site or sites offered by the city for relocation of the nonconforming sign are not comparable to or better than the existing site, and the city elects to proceed with the removal of the sign, the parties shall determine the monetary compensation under subsection (e) of this section to be paid to the owner of the sign. If the the parties are unable to reach an agreement regarding monetary compensation within 30 days of the receipt of the arbitrators' determination, and the city elects to proceed with the removal of the sign, then the city may bring an action in superior court for a determination of the monetary compensation to be paid by the city to the owner for the removal of the sign. In determining monetary compensation, the court shall consider the factors set forth in subsection (e) of this section. Upon payment of monetary compensation for the sign, the city shall own the sign.

(k)        Notwithstanding the provisions of this section, a city and an off‑premises outdoor advertising sign owner may enter into a voluntary agreement allowing for the removal of the sign after a set period of time in lieu of monetary compensation. A city may adopt an ordinance or resolution providing for a relocation, reconstruction, or removal agreement.

(l)         A city has up to three years from the effective date of an ordinance enacted under this section to pay monetary compensation to the owner of the off‑premises outdoor advertising provided the affected property remains in place until the compensation is paid.

(m)       This section does not apply to any ordinance in effect on the effective date of this section. A city may amend an ordinance in effect on the effective date of this section to extend application of the ordinance to off‑premises outdoor advertising located in territory acquired by annexation or located in the extraterritorial jurisdiction of the city. A city may repeal or amend an ordinance in effect on the effective date of this section so long as the amendment to the existing ordinance does not reduce the period of amortization in effect on the effective date of this section.

(n)        The provisions of this section shall not be used to interpret, construe, alter or otherwise modify the exercise of the power of eminent domain by an entity pursuant to Chapter 40A or Chapter 136 of the General Statutes.

(o)        Nothing in this section shall limit a city's authority to use amortization as a means of phasing out nonconforming uses other than off‑premises outdoor advertising. (2004‑152, s. 2.)



§ 160A-200. Annual notice to chronic violators of overgrown vegetation ordinances.

§ 160A‑200.  Annual notice to chronic violators of overgrown vegetation ordinances.

(a)        A municipality may notify a chronic violator of the municipality's overgrown vegetation ordinance that, if the violator's property is found to be in violation of the ordinance, the municipality shall, without further notice in the calendar year in which notice is given, take action to remedy the violation and the expense of the action shall become a lien upon the property and shall be collected as unpaid taxes. The initial annual notice shall be served by registered or certified mail. A chronic violator is a person who owns property whereupon, in the previous calendar year, the municipality took remedial action at least three times under the overgrown vegetation ordinance.

(b)        Repealed by Session Laws 2009‑19, s. 1, effective April 30, 2009.  (1999‑58, s. 2; 2000‑33, s. 1; 2000‑38, s. 1; 2001‑107, s. 1; 2003‑77, s. 1; 2003‑80, s. 1; 2005‑81, s. 1; 2005‑202, s. 1; 2007‑31, s. 1; 2007‑258, s. 1; 2008‑6, s. 1; 2008‑25, s. 1; 2009‑3, s. 1; 2009‑19, s. 1; 2009‑570, s. 46.)



§ 160A-200.1. Annual notice to chronic violators of public nuisance ordinance.

§ 160A‑200.1.  Annual notice to chronic violators of public nuisance ordinance.

A city may notify a chronic violator of the city's public nuisance ordinance that, if the violator's property is found to be in violation of the ordinance, the city shall, without further notice in the calendar year in which notice is given, take action to remedy the violation, and the expense of the action shall become a lien upon the property and shall be collected as unpaid taxes. The notice shall be sent by certified mail. A chronic violator is a person who owns property whereupon, in the previous calendar year, the city gave notice of violation at least three times under any provision of the public nuisance ordinance.  (2009‑287, s. 1.)



§ 160A-201. Limitations on regulating solar collectors.

§ 160A‑201.  Limitations on regulating solar collectors.

(a)        Except as provided in subsection (c) of this section, no city ordinance shall prohibit, or have the effect of prohibiting, the installation of a solar collector that gathers solar radiation as a substitute for traditional energy for water heating, active space heating and cooling, passive heating, or generating electricity for a residential property, and no person shall be denied permission by a city to install a solar collector that gathers solar radiation as a substitute for traditional energy for water heating, active space heating and cooling, passive heating, or generating electricity for a residential property. As used in this section, the term "residential property" means property where the predominant use is for residential purposes.

(b)        This section does not prohibit an ordinance regulating the location or screening of solar collectors as described in subsection (a) of this section, provided the ordinance does not have the effect of preventing the reasonable use of a solar collector for a residential property.

(c)        This section does not prohibit an ordinance that would prohibit the location of solar collectors as described in subsection (a) of this section that are visible by a person on the ground:

(1)        On the facade of a structure that faces areas open to common or public access;

(2)        On a roof surface that slopes downward toward the same areas open to common or public access that the facade of the structure faces; or

(3)        Within the area set off by a line running across the facade of the structure extending to the property boundaries on either side of the facade, and those areas of common or public access faced by the structure.

(d)        In any civil action arising under this section, the court may award costs and reasonable attorneys' fees to the prevailing party.  (2007‑279, s. 1; 2009‑553, s. 1.)



§ 160A-202: Reserved for future codification purposes.

§ 160A‑202:  Reserved for future codification purposes.



§ 160A-203: Reserved for future codification purposes.

§ 160A‑203:  Reserved for future codification purposes.



§ 160A-204: Reserved for future codification purposes.

§ 160A‑204:  Reserved for future codification purposes.



§ 160A-205: Reserved for future codification purposes.

§ 160A‑205:  Reserved for future codification purposes.



§ 160A-206. General power to impose taxes.

Article 9.

Taxation.

§ 160A‑206.  General power to impose taxes.

A city shall have power to impose taxes only as specifically authorized by act of the General Assembly. Except when the statute authorizing a tax provides for penalties and interest, the power to impose a tax shall include the power to impose reasonable penalties for failure to declare tax liability, if required, or to impose penalties or interest for failure to pay taxes lawfully due within the time prescribed by law or ordinance. The power to impose a tax shall also include the power to provide for its administration in a manner not inconsistent with the statute authorizing the tax. (1971, c. 698, s. 1.)



§ 160A-207. Remedies for collecting taxes.

§ 160A‑207.  Remedies for collecting taxes.

In addition to any other remedies provided by law, the remedies of levy, garnishment, and attachment shall be available for collecting any city tax under the rules and procedures prescribed by the Machinery Act for the enforcement of tax liability against personal property, except that:

(1)        The remedies shall become available on the due date of the tax and not before that time;

(2)        Rules dependent on the existence of a lien against real property for the same tax shall not apply; and

(3)        The lien acquired by levy, garnishment, or attachment shall be inferior to any prior or simultaneous lien for property taxes acquired under the Machinery Act. (1971, c. 698, s. 1; 1973, c. 426, s. 29.)



§ 160A-208. Continuing taxes.

§ 160A‑208.  Continuing taxes.

Except for taxes levied on property under the Machinery Act, a city may impose an authorized tax by a permanent ordinance that shall stand from year to year until amended or repealed, and it shall not be necessary to reimpose the tax in each annual budget ordinance. (1971, c. 698, s. 1; 1973, c. 426, s. 30.)



§ 160A-208.1. Disclosure of certain information prohibited.

§ 160A‑208.1.  Disclosure of certain information prohibited.

(a)        Disclosure Prohibited.  Notwithstanding Chapter 132 of the General Statutes or any other law regarding access to public records, local tax records that contain information about a taxpayer's income or receipts are not public records. A current or former officer, employee, or agent of a city who in the course of service to or employment by the city has access to information about the amount of a taxpayer's income or receipts may not disclose the information to any other person unless the disclosure is made for one of the following purposes:

(1)        To comply with a court order or a law.

(2)        Review by the Attorney General or a representative of the Attorney General.

(3)        To sort, process, or deliver tax information on behalf of the city, as necessary to administer a tax.

(4)        To include on a property tax receipt the amount of property taxes due and the amount of property taxes deferred on a residence classified under G.S. 105‑277.1B, the property tax homestead circuit breaker.

(b)        Punishment.  A person who violates this section is guilty of a Class 1 misdemeanor. If the person committing the violation is an officer or employee, that person shall be dismissed from public office or public employment and may not hold any public office or public employment in this State for five years after the violation.  (1993, c. 485, s. 34; 1994, Ex. Sess., c. 14, s. 67; 2008‑35, s. 1.5.)



§ 160A-209. Property taxes.

§ 160A‑209.  Property taxes.

(a)        Pursuant to Article V, Sec. 2(5) of the Constitution of North Carolina, the General Assembly confers upon each city in this State the power to levy, within the limitations set out in this section, taxes on property having a situs within the city under the rules and according to the procedures prescribed in the Machinery Act (Chapter 105, Subchapter II).

(b)        Each city may levy property taxes without restriction as to rate or amount for the following purposes:

(1)        Debt Service.  To pay the principal of and interest on all general obligation bonds and notes of the city.

(2)        Deficits.  To supply an unforeseen deficiency in the revenue (other than revenues of any of the enterprises listed in G.S. 160A‑311), when revenues actually collected or received fall below revenue estimates made in good faith in accordance with the Local Government Budget and Fiscal Control Act.

(3)        Civil Disorders.  To meet the cost of additional law‑enforcement personnel and equipment that may be required to suppress riots or other civil disorders involving an extraordinary breach of law and order within the jurisdiction of the city.

(c)        Each city may levy property taxes for one or more of the following purposes subject to the rate limitation set out in subsection (d):

(1)        Administration.  To provide for the general administration of the city through the city council, the office of the city manager, the office of the city budget officer, the office of the city finance officer, the office of the city tax collector, the city purchasing agent, the city attorney, and for all other general administrative costs not allocated to a particular board, commission, office, agency, or activity.

(2)        Air Pollution.  To maintain and administer air pollution control programs.

(3)        Airports.  To establish and maintain airports and related aeronautical facilities.

(4)        Ambulance Service.  To provide ambulance services, rescue squads, and other emergency medical services.

(5)        Animal Protection and Control.  To provide animal protection and control programs.

(5a)      Arts Programs and Museums.  To provide for arts programs and museums as authorized in G.S. 160A‑488.

(6)        Auditoriums, Coliseums, and Convention Centers.  To provide public auditoriums, coliseums, and convention centers.

(7)        Beach Erosion and Natural Disasters.  To provide for shoreline protection, beach erosion control and flood and hurricane protection.

(8)        Cemeteries.  To provide for cemeteries.

(9)        Civil Defense.  To provide for civil defense programs.

(9a)      Community Development.  To provide for community development as authorized by G.S. 160A‑456 and 160A‑457.

(10)      Debts and Judgments.  To pay and discharge any valid debt of the city or any judgment lodged against it, other than debts or judgments evidenced by or based on bonds or notes.

(10a)    Defense of Employees and Officers.  To provide for the defense of, and payment of civil judgments against, employees and officers or former employees and officers, as authorized by this Chapter.

(10b)    Economic Development.  To provide for economic development as authorized by G.S. 158‑7.1 and G.S. 158‑12.

(10c)    Drainage.  To provide for drainage projects or programs in accordance with Chapter 156 of the General Statutes or in accordance with this Chapter.

(11)      Elections.  To provide for all city elections and referendums.

(12)      Electric Power.  To provide electric power generation, transmission, and distribution services.

(13)      Fire Protection.  To provide fire protection services and fire prevention programs.

(14)      Gas.  To provide natural gas transmission and distribution services.

(15)      Historic Preservation.  To undertake historic preservation programs and projects.

(15a)    Housing.  To undertake housing projects as defined in G.S. 157‑3, and urban homesteading programs under G.S. 160A‑457.2.

(16)      Human Relations.  To undertake human relations programs.

(17)      Hospitals.  To establish, support and maintain public hospitals and clinics, and other related health programs and facilities, and to aid any private, nonprofit hospital, clinic, related facility, or other health program or facility.

(17a)    Industrial Development.  To provide for industrial development as authorized by G.S. 158‑7.1.

(18)      Jails.  To provide for the operation of a jail and other local confinement facilities.

(19)      Joint Undertakings.  To cooperate with any other county, city, or political subdivision of the State in providing any of the functions, services, or activities listed in this subsection.

(20)      Libraries.  To establish and maintain public libraries.

(21)      Mosquito Control.

(22)      Off‑Street Parking.  To provide off‑street lots and garages for the parking and storage of motor vehicles.

(23)      Open Space.  To acquire open space land and easements in accordance with Article 19, Part 4, of this Chapter.

(24)      Parks and Recreation.  To establish, support and maintain public parks and programs of supervised recreation.

(25)      Planning.  To provide for a program of planning and regulation of development in accordance with Article 19 of this Chapter.

(26)      Police.  To provide for law enforcement.

(26a)    Ports and Harbors.  To participate in programs with the North Carolina Ports Authority and to provide for harbor masters.

(27)      Public Transportation.  To provide public transportation by rail, motor vehicle, or another means of conveyance other than a ferry, including any facility or equipment needed to provide the public transportation.

(27a)    Railroad Corridor Preservation.  To acquire property for railroad corridor preservation.

(27b)    Senior Citizens Programs.  To undertake programs for the assistance and care of its senior citizens.

(28)      Sewage.  To provide sewage collection and treatment services as defined in G.S. 160A‑311(3).

(29)      Solid Waste.  To provide solid waste collection and disposal services, and to acquire and operate landfills.

(30)      Streets.  To provide for the public streets, sidewalks, and bridges of the city.

(31)      Traffic Control and On‑Street Parking.  To provide for the regulation of vehicular and pedestrian traffic within the city, and for the parking of motor vehicles on the public streets.

(31a)    Urban Redevelopment.  To provide for urban redevelopment.

(32)      Water.  To provide water supply and distribution services.

(33)      Water Resources.  To participate in federal water resources development projects.

(34)      Watershed Improvement.  To undertake watershed improvement projects.

(d)        Property taxes may be levied for one or more of the purposes listed in subsection (c) up to a combined rate of one dollar and fifty cents ($1.50) on the one hundred dollars' ($100.00) appraised value of property subject to taxation.

(e)        With an approving vote of the people, any city may levy property taxes for any purpose for which the city is authorized by its charter or general law to appropriate money. Any property tax levy approved by a vote of the people shall not be counted for purposes of the rate limitation imposed in subsection (d).

The city council may call a referendum on approval of a property tax levy. The referendum may be held at the same time as any other city referendum or city election, but may not be otherwise held (i) on the day of any federal, State, district, or county election already validly called or scheduled by law at the time the tax referendum is called, or (ii) within the period of time beginning 30 days before and ending 10 days after the day of any other city referendum or city election already validly called or scheduled by law at the time the tax referendum is called. The referendum shall be conducted by the same board of elections that conducts regular city elections. A notice of referendum shall be published in accordance with G.S. 163‑287. The notice shall state the date of the referendum, the purpose for which it is being held, and a statement as to the last day for registration for the referendum under the election laws then in effect.

The proposition submitted to the voters shall be substantially in one of the following forms:

(1)        Shall the City/Town of ______ be authorized to levy annually a property tax at a rate not in excess of ____ cents on the one hundred dollars ($100.00) value of property subject to taxation for the purpose of ______?

(2)        Shall the City/Town of ______ be authorized to levy annually a property tax at a rate not in excess of that which will produce $______ for the purpose of ______?

(3)        Shall the City/Town of ______ be authorized to levy annually a property tax without restriction as to rate or amount for the purpose of ______?

If a majority of those participating in the referendum approve the proposition, the city council may proceed to levy annually a property tax within the limitations (if any) described in the proposition.

The board of elections shall canvass the referendum and certify the results to the city council. The council shall then certify and declare the result of the referendum and shall publish a statement of the result once, with the following statement appended: "Any action or proceeding challenging the regularity or validity of this tax referendum must be begun within 30 days after (date of publication)." The statement of results shall be filed in the clerk's office and inserted in the minutes of the council.

Any action or proceeding in any court challenging the regularity or validity of a tax referendum must be begun within 30 days after the publication of the results of the referendum. After the expiration of this period of limitation, no right of action or defense based upon the invalidity of or any irregularity in the referendum shall be asserted, nor shall the validity of the referendum be open to question in any court upon any ground whatever, except in an action or proceeding begun within the period of limitation prescribed herein.

Except for tax referendums on functions not included in subsection (c) of this section, any referendum held before July 1, 1973, on the levy of property taxes is not valid for the purposes of this subsection. Cities in which such referendums have been held may support programs formerly supported by voted property taxes within the general rate limitations set out in subsection (d) at any appropriate level and are not subject to the former voted rate limitation.

(f)         With an approving vote of the people, any city may increase the property tax rate limitation imposed in subsection (c) and may call a referendum for that purpose. The referendum may be held at the same time as any other city referendum or election, but may not be otherwise held (i) on the day of any federal, State, district, or county election, or (ii) within the period of time beginning 30 days before and ending 30 days after the day of any other city referendum or city election. The election shall be conducted by the same board of elections that conducts regular city elections.

The proposition submitted to the voters shall be substantially in the following form: "Shall the property tax rate limitation applicable to the City/Town of ______ be increased from ______ on the one hundred dollars ($100.00) value of property subject to taxation to ____ on the one hundred dollars ($100.00) value of property subject to taxation?"

If a majority of those participating in the referendum approve the proposition, the rate limitation imposed in subsection (c) shall be increased for the city.

(g)        With respect to any of the categories listed in subsections (b) and (c) of this section, the city may provide the necessary personnel, land, buildings, equipment, supplies, and financial support from property tax revenues for the program, function, or service.

(h)        This section does not authorize any city to undertake any program, function, joint undertaking, or service not otherwise authorized by law. It is intended only to authorize the levy of property taxes within the limitations set out herein to finance programs, functions, or services authorized by other portions of the General Statutes or by city charters. (1917, c. 138, s. 37; 1919, c. 178, s. 3(37); C.S., s. 2963; 1921, c. 8, s. 1; Ex. Sess. 1921, c. 106, s. 1; 1947, c. 506; 1959, c. 1250, s. 3; 1971, c. 698, s. 1; 1973, c. 426, s. 31; c. 803, s. 2; 1975, c. 664, s. 7; 1977, c. 187, s. 2; c. 834, s. 2; 1979, c. 619, s. 5; 1979, 2nd Sess., c. 1247, s. 21; 1981, c. 66, s. 1; 1983, c. 511, ss. 3, 4; c. 828; 1985, c. 665, ss. 4, 7; 1987, c. 464, s. 6; 1989, c. 600, s. 8; 1989 (Reg. Sess., 1990), c. 1005, ss. 6, 7; 1991 (Reg. Sess., 1992), c. 896, s. 2; 2002‑159, s. 50(b); 2002‑172, s. 2.4(b); 2003‑416, s. 2.)



§ 160A-210. Repealed by Session Laws 1979, 2nd Session, c. 1247, s. 22.

§ 160A‑210.  Repealed by Session Laws 1979, 2nd Session, c. 1247, s. 22.



§ 160A-211. Privilege license taxes.

§ 160A‑211.  Privilege license taxes.

(a)        Authority.  Except as otherwise provided by law, a city shall have power to levy privilege license taxes on all trades, occupations, professions, businesses, and franchises carried on within the city. A city may levy privilege license taxes on the businesses that were formerly taxed by the State under the following sections of Article 2 of Chapter 105 of the General Statutes only to the extent the sections authorized cities to tax the businesses before the sections were repealed:

G.S. 105‑36                         Amusements  Manufacturing, selling, leasing, or distributing moving picture films.

G.S. 105‑36.1                      Amusements  Outdoor theatres.

G.S. 105‑37                         Amusements  Moving pictures  Admission.

G.S. 105‑42                         Private detectives and investigators.

G.S. 105‑45                         Collecting agencies.

G.S. 105‑46                         Undertakers and retail dealers in coffins.

G.S. 105‑50                         Pawnbrokers.

G.S. 105‑51.1                      Alarm systems.

G.S. 105‑53                         Peddlers, itinerant merchants, and specialty market operators.

G.S. 105‑54                         Contractors and construction companies.

G.S. 105‑55                         Installing elevators and automatic sprinkler systems.

G.S. 105‑61                         Hotels, motels, tourist courts and tourist homes.

G.S. 105‑62                         Restaurants.

G.S. 105‑65                         Music machines.

G.S. 105‑65.1                      Merchandising dispensers and weighing machines.

G.S. 105‑66.1                      Electronic video games.

G.S. 105‑74                         Pressing clubs, dry cleaning plants, and hat blockers.

G.S. 105‑77                         Tobacco warehouses.

G.S. 105‑80                         Firearms dealers and dealers in other weapons.

G.S. 105‑85                         Laundries.

G.S. 105‑86                         Outdoor advertising.

G.S. 105‑89                         Automobiles, wholesale supply dealers, and service stations.

G.S. 105‑89.1                      Motorcycle dealers.

G.S. 105‑90                         Emigrant and employment agents.

G.S. 105‑91                         Plumbers, heating contractors, and electricians.

G.S. 105‑97                         Manufacturers of ice cream.

G.S. 105‑98                         Branch or chain stores.

G.S. 105‑99                         Wholesale distributors of motor fuels.

G.S. 105‑102.1                    Certain cooperative associations.

G.S. 105‑102.5                    General business license.

(b)        Barbershop and Salon Restriction.  A privilege license tax levied by a city on a barbershop or a beauty salon may not exceed two dollars and fifty cents ($2.50) for each barber, manicurist, cosmetologist, beautician, or other operator employed in the barbershop or beauty salon.

(c)        Prohibition.  A city may not impose a license, franchise, or privilege tax on a person engaged in any of the businesses listed in this subsection. These businesses are subject to a State tax for which the city receives a share of the tax revenue.

(1)        Supplying piped natural gas taxed under Article 5E of Chapter 105 of the General Statutes.

(2)        Providing telecommunications service taxed under G.S. 105‑164.4(a)(4c).

(3)        Providing video programming taxed under G.S. 105‑164.4(a)(6).

(d)        Repealed by Session Laws 2006‑151, s. 12, effective January 1, 2007. (R.C., c. 111, s. 13; 1862, c. 51; Code, s. 3800; Rev., s. 2924; C.S., s. 2677; 1949, c. 933; 1971, c. 698, s. 1; 1996, 2nd Ex. Sess., c. 14, s. 23; 1998‑22, s. 12; 2001‑430, s. 17; 2006‑151, s. 12.)



§ 160A-211.1. Privilege license tax on low-level radioactive and hazardous waste facilities.

§ 160A‑211.1.  Privilege license tax on low‑level radioactive and hazardous waste facilities.

(a)        Cities in which hazardous waste facilities as defined in G.S. 130A‑290 or low‑level radioactive waste facilities as defined in G.S. 104E‑5(9b) are located may levy an annual privilege license tax on persons or firms operating such facilities only in accordance with this section.

(b)        The rate or rates of a tax levied under authority of this section shall be in an amount calculated to compensate the city for the additional costs incurred by it from having a hazardous waste facility or a low‑level radioactive waste facility located in its jurisdiction to the extent to which compensation for such costs is not otherwise provided, which costs may include the loss of ad valorem property tax revenues from the property on which a facility is located, the cost of providing any additional emergency services, the cost of monitoring air, surface water, groundwater, and other environmental media to the extent other monitoring data is not available, and other costs the municipality established as being associated with the facilities and for which it is not otherwise compensated.

(c)        Any person or firm taxed pursuant to this section may appeal the tax rate to the Board, but shall pay the tax when due, subject to a refund when the appeal is resolved by the Board or in the courts. (1981, c. 704, s. 15; 1985, c. 462, s. 10; 1987, c. 850, s. 22; 1989, c. 168, s. 35.)



§ 160A-212. Animal taxes.

§ 160A‑212.  Animal taxes.

A city shall have power to levy an annual license tax on the privilege of keeping any domestic animal, including dogs and cats, within the city. This section shall not limit the city's authority to enact ordinances under G.S. 160A‑186. (R.C., c. 111, s. 13; 1862, c. 51; Code, s. 3800; Rev., s. 2924; C.S., s. 2677; 1949, c. 933; 1971, c. 698, s. 1.)



§ 160A-213. Motor vehicle taxes.

§ 160A‑213.  Motor vehicle taxes.

(a)        A city may impose an annual license tax on motor vehicles as permitted by G.S. 20‑97.

(b)        By ordinance a city may provide that the annual license tax imposed under subsection (a) above may be waived for individuals serving as firemen or as members of emergency medical teams. A city may also provide such individuals with tags or decals with distinctive coloring, or other means, to identify the individual as a fireman or a member of an emergency medical team. (1971, c. 698, s. 1; 1979, c. 442.)



§ 160A-214: Repealed by Session Laws 2006-151, s. 13, effective January 1, 2007.

§ 160A‑214: Repealed by Session Laws 2006‑151, s. 13, effective January 1, 2007.



§ 160A-214.1. Uniform penalties for local meals taxes.

§ 160A‑214.1.  Uniform penalties for local meals taxes.

(a)        Penalties.  Notwithstanding any other provision of law, the civil and criminal penalties that apply to State sales and use taxes under Chapter 105 of the General Statutes apply to local meals taxes. The governing board of a taxing city has the same authority to waive the penalties for a meals tax that the Secretary of Revenue has to waive the penalties for State sales and use taxes.

(b)        Scope.  This section applies to every city authorized by the General Assembly to levy a meals tax.

(c)        Definitions.  The following definitions apply in this section:

(1)        City.  A municipality.

(2)        Meals tax.  A tax on prepared food and drink. (2001‑264, s. 2.)



§ 160A-215. Uniform provisions for room occupancy taxes.

§ 160A‑215.  Uniform provisions for room occupancy taxes.

(a)        Scope.  This section applies only to municipalities the General Assembly has authorized to levy room occupancy taxes. For the purpose of this section, the term "city" means a municipality.

(b)        Levy.  A room occupancy tax may be levied only by resolution, after not less than 10 days' public notice and after a public hearing held pursuant thereto. A room occupancy tax shall become effective on the date specified in the resolution levying the tax. That date must be the first day of a calendar month, however, and may not be earlier than the first day of the second month after the date the resolution is adopted.

(c)        Collection.  Every operator of a business subject to a room occupancy tax shall, on and after the effective date of the levy of the tax, collect the tax. The tax shall be collected as part of the charge for furnishing a taxable accommodation. If a taxable accommodation is furnished as part of a package, the bundled transaction provisions in G.S. 105‑164.4D apply in determining the sales price of the taxable accommodation. If those provisions do not address the type of package offered, the operator may determine an allocated price for each item in the package based on a reasonable allocation of revenue that is supported by the operator's business records kept in the ordinary course of business and collect tax on the allocated price of the taxable accommodation.

The tax shall be stated and charged separately from the sales records and shall be paid by the purchaser to the operator of the business as trustee for and on account of the taxing city. The tax shall be added to the sales price and shall be passed on to the purchaser instead of being borne by the operator of the business.

The taxing city shall design, print, and furnish to all appropriate businesses and persons in the city the necessary forms for filing returns and instructions to ensure the full collection of the tax. An operator of a business who collects a room occupancy tax may deduct from the amount remitted to the taxing city a discount equal to the discount the State allows the operator for State sales and use tax.

(d)        Administration.  The taxing city shall administer a room occupancy tax it levies. A room occupancy tax is due and payable to the city finance officer in monthly installments on or before the 20th day of the month following the month in which the tax accrues. Every person, firm, corporation, or association liable for the tax shall, on or before the 20th day of each month, prepare and render a return on a form prescribed by the taxing city. The return shall state the total gross receipts derived in the preceding month from rentals upon which the tax is levied. A room occupancy tax return filed with the city finance officer is not a public record and may not be disclosed except in accordance with G.S. 153A‑148.1 or G.S. 160A‑208.1.

(e)        Penalties.  A person, firm, corporation, or association who fails or refuses to file a room occupancy tax return or pay a room occupancy tax as required by law is subject to the civil and criminal penalties set by G.S. 105‑236 for failure to pay or file a return for State sales and use taxes. The governing board of the taxing city has the same authority to waive the penalties for a room occupancy tax that the Secretary of Revenue has to waive the penalties for State sales and use taxes.

(f)         Repeal or Reduction.  A room occupancy tax levied by a city may be repealed or reduced by a resolution adopted by the governing body of the city. Repeal or reduction of a room occupancy tax shall become effective on the first day of a month and may not become effective until the end of the fiscal year in which the resolution was adopted. Repeal or reduction of a room occupancy tax does not affect a liability for a tax that was attached before the effective date of the repeal or reduction, nor does it affect a right to a refund of a tax that accrued before the effective date of the repeal or reduction.

(f1)       Use.  The proceeds of a room occupancy tax shall not be used for development or construction of a hotel or another transient lodging facility.

(g)        This section applies only to Beech Mountain District W, to the Cities of Belmont, Conover, Eden, Elizabeth City, Gastonia, Goldsboro, Greensboro, Hickory, High Point, Jacksonville, Kings Mountain, Lenoir, Lexington, Lincolnton, Lowell, Lumberton, Monroe, Mount Airy, Mount Holly, Reidsville, Roanoke Rapids, Salisbury, Shelby, Statesville, Washington, and Wilmington, to the Towns of Ahoskie, Beech Mountain, Benson, Blowing Rock, Boiling Springs, Boone, Burgaw, Carolina Beach, Carrboro, Cramerton, Dallas, Dobson, Elkin, Franklin, Jonesville, Kenly, Kure Beach, Leland, McAdenville, Mooresville, Murfreesboro, North Topsail Beach, Pilot Mountain, Ranlo, Selma, Smithfield, St. Pauls, Troutman, Tryon, West Jefferson, Wilkesboro, Wrightsville Beach, Yadkinville, and Yanceyville, and to the municipalities in Avery and Brunswick Counties.  (1997‑361, s. 4; 1997‑364, s. 5; 1997‑410, s. 3; 1997‑447, s. 2; 1998‑112, s. 4; 1999‑258, s. 3; 1999‑302, s. 2; 2000‑103, s. 9; 2001‑11, s. 2; 2001‑365, s. 3; 2001‑434, s. 9; 2001‑439, s. 18.1; 2002‑94, s. 4; 2002‑95, s. 3; 2002‑138, s. 2; 2002‑139, s. 2; 2002‑159, s. 62; 2003‑281, s. 14; 2004‑105, s. 3; 2004‑170, ss. 36(b), 42(b); 2004‑199, s. 60(b); 2005‑16, s. 3; 2005‑46, s. 2.3; 2005‑49, s. 3; 2005‑220, s. 5; 2005‑233, s. 6.2; 2005‑435, s. 45; 2006‑118, s. 4; 2006‑120, ss. 8.2, 10.2; 2006‑148, s. 3; 2006‑162, s. 20(b); 2006‑164, s. 3; 2006‑167, s. 3; 2006‑264, ss. 19, 81(a); 2007‑224, s. 6; 2007‑317, s. 3; 2007‑340, s. 10; 2007‑484, s. 43; 2007‑527, s. 42; 2008‑64, s. 2; 2008‑134, s. 12(c); 2009‑169, s. 8; 2009‑291, s. 2; 2009‑428, s. 4; 2009‑429, s. 8.)



§ 160A-215.1. Gross receipts tax on short-term leases or rentals.

§ 160A‑215.1.  Gross receipts tax on short‑term leases or rentals.

(a)        As a substitute for and in replacement of the ad valorem tax, which is excluded by G.S. 105‑275(42), a city may levy a gross receipts tax on the gross receipts from the short‑term lease or rental of vehicles at retail to the general public. The tax rate shall not exceed one and one‑half percent (1.5%) of the gross receipts from such short‑term leases or rentals. This tax on gross receipts is in addition to the privilege taxes authorized by G.S. 160A‑211.

(b)        If a city enacts the substitute and replacement gross receipts tax pursuant to this section, any entity required to collect the tax shall include a provision in each retail short‑term lease or rental agreement noting that the percentage amount enacted by the city of the total lease or rental price, excluding highway use tax, is being charged as a tax on gross receipts. For purposes of this section, the transaction giving rise to the tax shall be deemed to have occurred at the location of the entity from which the customer takes delivery of the vehicle. The tax shall be collected at the time of lease or rental and placed in a segregated account until remitted to the city.

(c)        The collection and use of taxes under this section are not subject to highway use tax and are not included in the gross receipts of the entity. The proceeds collected under this section belong to the city and are not subject to creditor liens against the entity.

(d)        A tax levied under this section shall be collected by the city but otherwise administered in the same manner as the tax levied under G.S. 105‑164.4(a)(2).

(e)        The following definitions apply in this section:

(1)        Short‑term lease or rental.  Defined in G.S. 105‑187.1.

(2)        Vehicle.  Any of the following:

a.         A motor vehicle of the passenger type, including a passenger van, minivan, or sport utility vehicle.

b.         A motor vehicle of the cargo type, including cargo van, pickup truck, or truck with a gross vehicle weight rating of 26,000 pounds or less used predominantly in the transportation of property for other than commercial freight and that does not require the operator to posses a commercial drivers license.

c.         A trailer or semitrailer with a gross vehicle weight of 6,000 pounds or less.

(f)         The penalties and remedies that apply to local sales and use taxes levied under Subchapter VIII of Chapter 105 of the General Statutes apply to a tax levied under this section. The governing body of the city may exercise any power the Secretary of Revenue may exercise in collecting local sales and use taxes. (2000‑2, s. 3; 2000‑140, s. 75(c); 2001‑414, s. 51.)



§ 160A-215.2. (For effective date, see note) Heavy equipment gross receipts tax in lieu of property tax.

§ 160A‑215.2.  (For effective date, see note) Heavy equipment gross receipts tax in lieu of property tax.

(a)        Definitions.  The following definitions apply in this section:

(1)        Heavy equipment.  Defined in G.S. 153A‑156.1.

(2)        Short‑term lease or rental.  Defined in G.S. 105‑187.1.

(b)        Tax Authorized.  A city may, by ordinance, impose a tax at the rate of eight tenths percent (0.8%) on the gross receipts from the short‑term lease or rental of heavy equipment by a person whose principal business is the short‑term lease or rental of heavy equipment at retail. The heavy equipment subject to this tax is exempt from property tax under G.S. 105‑275, and this tax provides an alternative to a property tax on the equipment. A person is not considered to be in the short‑term lease or rental business if the majority of the person's lease and rental gross receipts are derived from leases and rentals to a person who is a related person under G.S. 105‑163.010.

The tax authorized by this section applies to gross receipts that are subject to tax under G.S. 105‑164.4(a)(2). Gross receipts from the short‑term lease or rental of heavy equipment are subject to a tax imposed by a city under this section if the place of business from which the heavy equipment is delivered is located in the city.

(c)        Payment.  A person whose principal business is the short‑term lease or rental of heavy equipment is required to remit a tax imposed by this section to the city. The tax is payable quarterly and is due by the last day of the month following the end of the quarter. The tax is intended to be added to the amount charged for the short‑term lease or rental of heavy equipment and paid to the heavy equipment business by the person to whom the heavy equipment is leased or rented.

(d)        Enforcement.  The penalties and collection remedies that apply to the payment of sales and use taxes under Article 5 of Chapter 105 of the General Statutes apply to a tax imposed under this section. The city finance officer has the same authority as the Secretary of Revenue in imposing these penalties and remedies.

(e)        Effective Date.  A tax imposed under this section becomes effective on the date set in the ordinance imposing the tax. The date must be the first day of a calendar quarter and may not be sooner than the first day of the calendar quarter that begins at least two months after the date the ordinance is adopted.

(f)         Repeal.  A city may, by ordinance, repeal a tax imposed under this section. The repeal is effective on the date set in the ordinance. The date must be the first day of a calendar quarter and may not be sooner than the first day of the calendar quarter that begins at least two months after the date the ordinance is adopted.  (2008‑144, s. 3; 2009‑445, s. 27(a).)



§ 160A-216. Authority to make special assessments.

Article 10.

Special Assessments.

§ 160A‑216.  Authority to make special assessments.

Any city is authorized to make special assessments against benefited property within its corporate limits for:

(1)        Constructing, reconstructing, paving, widening, installing curbs and gutters, and otherwise building and improving streets;

(2)        Constructing, reconstructing, paving, widening, and otherwise building or improving sidewalks in any public street;

(3)        Constructing, reconstructing, extending, and otherwise building or improving water systems;

(4)        Constructing, reconstructing, extending, or otherwise building or improving sewage collection and disposal systems of all types, including septic tank systems or other on‑site collection or disposal facilities or systems;

(5)        Constructing, reconstructing, extending, and otherwise building or improving storm sewer and drainage systems. (1971, c. 698, s. 1; 1975, c. 664, s. 8; 1979, c. 619, s. 12.)



§ 160A-217. Petition for street or sidewalk improvements.

§ 160A‑217.  Petition for street or sidewalk improvements.

(a)        A city shall have no power to levy special assessments for street or sidewalk improvements unless it receives a petition for the improvements signed by at least a majority in number of the owners of property to be assessed, who must represent at least a majority of all the lineal feet of frontage of the lands abutting on the street or portion thereof to be improved. Unless the petition specifies another percentage, not more than fifty percent (50%) of the cost of the improvement may be assessed (not including the cost of improvements made at street intersections).

(b)        Property owned by the United States shall not be included in determining the lineal feet of frontage on the improvement, nor shall the United States be included in determining the number of owners of property abutting the improvement. Property owned by the State of North Carolina shall be included in determining frontage and the number of owners only if the State has consented to assessment in the manner provided in G.S. 160A‑221. Property owned by railroad companies shall be included in determining frontage and the number of owners to the extent that the property is subject to assessment under G.S. 160A‑222. Property owned by railroad companies that is not subject to assessment shall not be included in determining frontage and the number of owners. If it is necessary to exclude property owned by the United States, the State of North Carolina, or a railroad company in order to obtain a valid petition under subsection (a), not more than fifty percent (50%) of the cost (not including the cost of improvement at street intersections) may be assessed unless all of the owners subject to assessment agree to a higher percentage.

(c)        No right of action or defense asserting the invalidity of street or sidewalk assessments on grounds that the city did not comply with this section in securing a valid petition shall be asserted except in an action or proceeding begun within 90 days after publication of the notice of adoption of the preliminary assessment resolution. (1915, c. 56, ss. 4, 5; C.S., ss. 2706, 2707; 1955, c. 675; 1963, c. 1000, s. 1; 1971, c. 698, s. 1; 1973, c. 426, s. 33.)



§ 160A-218. Basis for making assessments.

§ 160A‑218.  Basis for making assessments.

Assessments may be made on the basis of:

(1)        The frontage abutting on the project, at an equal rate per foot of frontage, or

(2)        The area of land served, or subject to being served, by the project, at an equal rate per unit of area, or

(3)        The value added to the land served by the project, or subject to being served by it, being the difference between the appraised value of the land without improvements as shown on the tax records of the county, and the appraised value of the land with improvements according to the appraisal standards and rules adopted by the county at its last revaluation, at an equal rate per dollar of value added; or

(4)        The number of lots served, or subject to being served, where  the project involves extension of an existing system to a residential or commercial subdivision, at an equal rate per lot; or

(5)        A combination of two or more of these bases.

Whenever the basis selected for assessment is either area or value added, the council may provide for the laying out of benefit zones according to the distance of benefited property from the project being undertaken, and may establish differing rates of assessment to apply uniformly throughout each benefit zone.

For each project, the council shall endeavor to establish an assessment method from among the bases set out in this section which will most accurately assess each lot or parcel of land according to the benefit conferred upon it by the project. The council's decision as to the method of assessment shall be final and conclusive and not subject to further review or challenge. (1971, c. 698, s. 1.)



§ 160A-219. Corner lot exemptions.

§ 160A‑219.  Corner lot exemptions.

The council shall have authority to establish schedules of exemptions from assessments for corner lots when a project is undertaken along both sides of such lots. The schedules of exemptions shall be based on categories of land use (residential, commercial, industrial, or agricultural) and shall be uniform for each category. The schedule of exemptions may not provide exemption of more than seventy‑five percent (75%) of the frontage of any side of a corner lot, or 150 feet, whichever is greater. (1971, c. 698, s. 1.)



§ 160A-220. Lands exempt from assessment.

§ 160A‑220.  Lands exempt from assessment.

No lands within a city, except as herein provided, shall be exempt from special assessments except lands belonging to the United States that are exempt under the provisions of federal statutes. (1971, c. 698, s. 1.)



§ 160A-221. Assessments against lands owned by the State.

§ 160A‑221.  Assessments against lands owned by the State.

When any city proposes to make local improvements that would benefit lands owned by the State of North Carolina or any board, agency, commission, or institution thereof, the council may request the Council of State to consent to special assessments against the property. The Council of State may authorize the Secretary of Administration to give consent for special assessments against State property, but the city may appeal to the Council of State if the Secretary of Administration refuses to give consent. When consent is given for special assessments against State lands, the Council of State may direct that the assessment be paid from the Contingency and Emergency Fund of the State of North Carolina or from any other available funds. If consent to the assessment is refused, the state‑owned property shall be exempt from assessment. (1971, c. 698, s. 1; 1975, c. 879, s. 46.)



§ 160A-222. Assessments against railroads.

§ 160A‑222.  Assessments against railroads.

Assessments shall not be made against land owned, leased or controlled by a railroad company, except that if there is a building on the land, the portion of railroad property subject to assessment shall be a lot whose frontage equals the actual front footage occupied by the building plus 25 feet on each side thereof, but not more than the amount of land owned, leased, or controlled by the railroad. If a building is placed on land that would have been subject to assessment but for the limitations imposed by this section after an improvement is made, then the railroad company shall be subject to an assessment without interest on the same basis as if the building had been on the  property when the improvement was made.

It is the intent of this section to make uniform the law concerning assessments against railroads. To this end, all provisions of law, whether general or local, in conflict with this section are repealed; and no local act taking effect on or after January 1, 1972, shall be construed to modify, amend, or repeal any portion of this section unless it shall specifically so provide by reference hereto. (1965, c. 839, s. 2; 1971, c. 698, s. 1.)



§ 160A-223. Preliminary resolution; contents.

§ 160A‑223.  Preliminary resolution; contents.

Whenever the council decides to finance a proposed project by special assessments, it shall first adopt a preliminary resolution that shall contain the following:

(1)        A statement of intent to undertake the project;

(2)        A general description of the nature and location of the project;

(3)        A statement as to the proposed basis for making assessments,  which shall include a general description of the boundaries of the area benefited if the basis of assessment is either area or value added;

(4)        A statement as to the percentage of the cost of the work that is to be assessed;

(5)        A statement as to which, if any, assessments shall be held in abeyance and for how long;

(6)        A statement as to the proposed terms of payment of the assessment; and

(7)        An order setting a time and place for a public hearing on all matters covered by the preliminary resolution which shall be not earlier than three weeks nor later than 10 weeks from the date of the adoption of the preliminary resolution. (1971, c. 698, s. 1.)



§ 160A-224. Notice of preliminary resolution.

§ 160A‑224.  Notice of preliminary resolution.

At least 10 days before the date set for the public hearing, the council shall publish a notice that a preliminary assessment resolution has been adopted and that a public hearing will be held on it at a specified time and place. The notice shall generally describe the nature and location of the improvement. In addition, at least 10 days prior to the hearing, the council shall cause a copy of the preliminary resolution to be mailed to the owners, as shown on the county tax records, of all property subject to assessment if the project should be undertaken. The person designated to mail these resolutions shall file with the council a certificate showing that they were mailed by first‑class mail and on what date. The certificate shall be conclusive as to compliance with the mailing provisions of this section in the absence of fraud. (1971, c. 698, s.  1.)



§ 160A-225. Hearing on preliminary resolution; assessment resolution.

§ 160A‑225.  Hearing on preliminary resolution; assessment resolution.

At the public hearing, the council shall hear all interested persons who appear with respect to any matter covered by the preliminary resolution. After the public hearing, the council may adopt a resolution directing that the project or portions thereof be undertaken. The assessment resolution shall describe the project in general terms (which may be by reference to projects described in the  preliminary resolution) and shall set forth the following:

(1)        The basis on which the special assessments shall be levied, together with a general description of the boundaries of the area benefited if the basis of assessment is either area or value added;

(2)        The percentage of the cost to be specially assessed;

(3)        The terms of payment, including the conditions under which assessments are to be held in abeyance, if any.

The percentage of cost to be assessed may not be different from the percentage proposed, and the projects authorized may not be greater in scope than the projects described in the preliminary resolution. If the council decides that a different percentage of the cost should be assessed than that proposed in the preliminary resolution, or that any project should be enlarged, it shall adopt and advertise a new preliminary resolution as herein provided. (1915, c. 56, s. 6; C.S., s. 2708; 1971, c. 698, s. 1.)



§ 160A-226. Determination of costs.

§ 160A‑226.  Determination of costs.

When the project is complete, the council shall ascertain the total cost. In addition to construction costs, the cost of all necessary legal services, the amount of interest paid during construction, costs of rights‑of‑way, and the costs of publication of notices and resolutions may be included. The determination of the council as to the total cost of any project shall be conclusive. (1915, c. 56, s. 9; C.S., s. 2711; 1971, c. 698, s. 1.)



§ 160A-226.1. Discounts authorized.

§ 160A‑226.1.  Discounts authorized.

The council is authorized to establish a schedule of discounts to be applied to assessments paid before the expiration of 30 days from the date that notice is published of confirmation of the assessment roll pursuant to G.S. 160A‑229. Such a schedule of discounts may be established even though it was not included among the terms of payment as specified in the preliminary assessment resolution or assessment resolution. The amount of any discount may not exceed thirty percent (30%). (1983, c. 381, s. 4.)



§ 160A-227. Preliminary assessment roll; publication.

§ 160A‑227.  Preliminary assessment roll; publication.

When the total cost of a project has been determined, the council shall have a preliminary assessment roll prepared. The preliminary roll shall contain a brief description of each lot, parcel, or tract of land assessed, the basis for the assessment, the amount assessed against each, the terms of payment, including the schedule of discounts, if such a schedule is to be established and the name of the owner of each parcel of land as far as this can be ascertained from the county tax records. A map of the project on which is shown each parcel assessed with the basis of its assessment, the amount assessed against it, and the name of the owner, as far as this can be ascertained from the county tax records, shall be a sufficient assessment roll.

After the preliminary assessment roll has been completed, it shall be filed in the city clerk's office where it shall be available for public inspection. A notice of the completion of the assessment roll, setting forth in general terms a description of the project, noting the availability of the assessment roll in the clerk's office for inspection, and stating the time and place for a hearing on the preliminary assessment roll, shall be published at least 10 days before the date set for the hearing on the preliminary assessment roll. The council shall also cause a notice of the hearing on the preliminary assessment roll to be mailed to the owners of property listed thereon at least 10 days before the hearing. The notice mailed to each property owner shall give notice of the time and place of the hearing, shall note the availability of the preliminary assessment roll for inspection in the city clerk's office and shall state the amount of the assessment against the property of the owner as shown on the preliminary assessment roll. The person designated to mail these notices shall file with the council a certificate showing they were mailed by first‑class mail and on what date. Such a certificate shall be conclusive as to compliance with the mailing provisions of this section in the absence of fraud. (1915, c. 56, s. 9; C.S., s. 2712; 1971, c. 698, s. 1; 1983, c. 381, s. 5.)



§ 160A-228. Hearing on preliminary assessment roll; revision; confirmation; lien.

§ 160A‑228.  Hearing on preliminary assessment roll; revision; confirmation; lien.

At the public hearing, which may be adjourned from time to time until all persons have had an opportunity to be heard, the council shall hear objections to the preliminary assessment roll from all interested persons who appear. Then or thereafter, the council shall annul, modify, or confirm the assessments, in whole or in part, either by confirming the preliminary assessments against any or all of the lots or parcels described in the preliminary assessment roll, or by canceling, increasing, or reducing them as may be proper in compliance with the basis of assessment. If any property is omitted from the preliminary assessment roll, the council may place it on the roll and levy the proper assessment. Whenever the council confirms assessments for any project, the city clerk shall enter in the minutes of the council the date, hour, and minute of confirmation. From and after the time of confirmation, the assessments shall be a lien on the property assessed of the same nature and to the same extent as the lien for county and city property taxes, according to the priorities set out in G.S. 160A‑233(c). After the assessment roll is confirmed, a copy of it shall be delivered to the city tax collector for collection in the same manner as property taxes, except as herein provided. (1915, c. 56, s. 9; C.S., s. 2713; 1971, c. 698, s. 1; 1973, c. 426, s. 34.)



§ 160A-229. Publication of notice of confirmation of assessment roll.

§ 160A‑229.  Publication of notice of confirmation of assessment roll.

After the expiration of 20 days from the confirmation of the assessment roll, the city tax collector shall publish once a notice that the assessment roll has been confirmed, and that assessments may be paid without interest at any time before the expiration of 30 days from the date that the notice is published, and  that if they are not paid within this time, all installments thereof shall bear interest as provided in G.S. 160A‑233. The notice shall also state the schedule of discounts, if one has been established, to be applied to assessments paid before the expiration date for payment of assessments without interest. (1971, c. 698, s. 1; 1983, c. 381, s. 6.)



§ 160A-230. Appeal to General Court of Justice.

§ 160A‑230.  Appeal to General Court of Justice.

If the owner of, or any person interested in, any lot or parcel of land against which an assessment is made is dissatisfied with the amount of the assessment, he may, within 10 days after the confirmation of the assessment roll, file a notice of appeal to the appropriate division of the General Court of Justice. He shall then have 20 days after the confirmation of the assessment roll to serve on the council or the city clerk a statement of facts upon which the appeal is based. The appeal shall be tried like other actions at law. (1915, c. 56, s. 9; C.S., s. 2714; 1971, c. 698, s. 1.)



§ 160A-231. Reassessment.

§ 160A‑231.  Reassessment.

The council shall have the power, when in its judgment any irregularity, omission, error or lack of jurisdiction in any of the proceedings related thereto, has occurred, to set aside the whole of any special assessment made by it and thereupon to make a reassessment. In that case, all additional interest paid, or to be paid, as a result of the delay in confirming the assessment shall be included as a part of the project cost. The proceeding shall, as far as practicable, in all respects take place as it had with the original assessments, and the reassessment shall have the same force as if it had originally been properly made. (1915, c. 56, s. 9; C.S., s. 2715; 1971, c. 698, s. 1.)



§ 160A-232. Payment of assessments in cash or by installments.

§ 160A‑232.  Payment of assessments in cash or by installments.

The owners of assessed property shall have the option, within 30 days after the publication of the notice that the assessment roll has been confirmed, of paying the assessment either in cash or in not more than 10 annual installments, as may have been determined by the council in the resolution directing the project giving rise to the assessment to be undertaken. With respect to payment by installment, the council may provide

(1)        That the first installment with interest shall become due and payable on the date when property taxes are due and payable, and one subsequent installment and interest shall be due and payable on the same date in each successive year until the assessment is paid in full, or

(2)        That the first installment with interest shall become due and payable 60 days after the date that the assessment roll is confirmed, and one subsequent installment and interest shall be due and payable on the same day of the month in each successive year until the assessment is paid in full. (1915, c. 56, s. 10; C.S., s. 2716; 1971, c. 698, s. 1.)



§ 160A-233. Enforcement of assessments; interests; foreclosure; limitations.

§ 160A‑233.  Enforcement of assessments; interests; foreclosure; limitations.

(a)        Any portion of an assessment that is not paid within 30 days after publication of the notice that the assessment roll has been confirmed shall bear interest until paid at a rate to be fixed in the assessment resolution but not more than eight percent (8%) per annum.

(b)        If any installment of an assessment is not paid on or before the due date, all of the installments remaining unpaid shall immediately become due and payable, unless the council waives acceleration. The council may waive acceleration and permit the property owner to pay all installments in arrears together with interest due thereon and the cost to the city of attempting to obtain payment. If this is done, the remaining installments shall be reinstated so that they fall due as if there had been no default. Waiver of acceleration and reinstatement of future installments may be done at any time before foreclosure proceedings have been instituted.

(c)        Assessment liens may be foreclosed under any procedure prescribed by law for the foreclosure of property tax liens, except that lien sales and lien sale certificates shall not be required, and foreclosure may be begun at any time after 30 days after the due date. The city shall not be entitled to a deficiency judgment in an action to foreclose an assessment lien. The lien of special assessments shall be inferior to all prior and subsequent liens for State, local, and federal taxes, and superior to all other liens.

(d)        No city may maintain an action or proceeding to enforce any remedy for the foreclosure of special assessment liens unless the action or proceeding is begun within 10 years from the date that the assessment or the earliest installment thereof included in the action or proceeding became due. Acceleration of installments under subsection (b) shall not have the effect of shortening the time within which foreclosure may be begun, but in that event the statute of limitations shall continue to run as to each installment as if acceleration had not occurred. (1915, c. 56, s. 11; C.S., s. 2717; 1923, c. 87; 1929, c. 331, s. 1; 1971, c. 698, s. 1.)



§ 160A-234. Assessments on property held by tenancy for life or years.

§ 160A‑234.  Assessments on property held by tenancy for life or years.

(a)        Assessments upon real property in the possession or enjoyment of a tenant for life, or a tenant for a term of years, shall be paid by the holder of the remainder or reversion, as the case may be.

(b)        Repealed by Session Laws 1979, c. 107, s. 12. (1911, c. 7, ss. 1, 2, 3; C.S., ss. 2718, 2719, 2720; 1971, c. 698, s. 1; 1979, c. 107, s. 12; 2003‑232, s. 6.)



§ 160A-235. Lien in favor of a cotenant or joint owner paying special assessments.

§ 160A‑235.  Lien in favor of a cotenant or joint owner paying special assessments.

Any one of several tenants in common, or joint tenants, or copartners shall have the right to pay the whole or any part of any special assessment levied against property held jointly or in common, and all sums by him so paid in excess of his share of the assessment, interests, costs, and amounts required for redemption, shall constitute a lien upon the shares of his cotenants or associates, which he may enforce in proceedings for partition, actual or by sale, or in any other appropriate judicial proceeding. The lien herein provided for shall not be effective against an innocent purchaser for value unless and until notice thereof is filed in the office of the clerk of superior court in the county in which the land lies and indexed and docketed in the same manner as other liens required by law to be filed in the clerk's office. (1935, c. 174; 1971, c. 698, s. 1.)



§ 160A-236. Apportionment of assessments.

§ 160A‑236.  Apportionment of assessments.

When special assessments are made against property which has been or is about to be subdivided, the council may, with the consent of the owner of the property, apportion the assessment among the lots or tracts within the subdivision, or release certain lots or tracts from the assessments if, in the opinion of the council, some of the lots or tracts in the subdivision are not benefited by the project. Upon an apportionment, each of the lots and tracts in the subdivision shall be released from the lien of the original assessment, and the portions of the original assessment assessed against each lot or tract shall have the same force and effect as the original assessment as to the particular lot or tract assessed. At the time of making an apportionment under this section, the council shall enter on its minutes a statement to the effect that the apportionment is made with the consent of the owners of the property affected, and this entry shall be conclusive in the absence of fraud. Reassessments  made under this section may include past due installments of principal and interest as well as installments not then due, and any installments not then due shall fall due at the same dates as they would have under the original assessment. The council may delegate authority to make apportionment of assessments to the chief financial officer, but apportionments shall in all cases be reported to the council at its next regular meeting and entered in the minutes. (1929, c. 331, s. 1; 1935, c. 125; 1971, c. 698, s. 1.)



§ 160A-237. Authority to hold water and sewer assessments in abeyance.

§ 160A‑237.  Authority to hold water and sewer assessments in abeyance.

The assessment resolution may provide that assessments levied under this Article for water or sewer improvements be held in abeyance without interest until improvements on the assessed property are actually connected to the water or sewer system for which the assessment was levied, or a date certain not more than 10 years from the date of confirmation of the assessment roll, whichever event first occurs. Upon termination of the period of abeyance, the assessment shall be paid in accordance with the terms set out in the assessment resolution. If assessments are to be held in abeyance, the assessment  resolution shall classify the property assessed according to general land use, location with respect to the water or sewer system, or other relevant factors, and shall provide that the period of abeyance shall be the same for all assessed property in the same class.

All statutes of limitations are suspended during the time that any  assessment is held in abeyance without interest. (1973, c. 426, s. 35.)



§ 160A-238. Authority to make assessments for beach erosion control and flood and hurricane protection works.

§ 160A‑238.  Authority to make assessments for beach erosion control and flood and hurricane protection works.

A city may make special assessments, according to the procedures of this Article, against benefited property within the city for all or part of the costs of acquiring, constructing, reconstructing, extending, or otherwise building or improving beach erosion control or flood and hurricane protection works. Assessments for these projects may be made on the basis of:

(1)        The frontage abutting on the project, at an equal rate per foot of frontage; or

(2)        The frontage abutting on a beach or shoreline protected or benefited by the project, at an equal rate per foot of frontage; or

(3)        The area of land benefited by the project, at an equal rate per unit of area; or

(4)        The valuation of land benefited by the project, being the value of the land without improvements as shown on the tax records of the county, at an equal rate per dollar of valuation; or

(5)        A combination of two or more of these bases.

Whenever the basis selected for assessment is either area or valuation, the council shall provide for the laying out of one or more benefit zones according to the distance from the shoreline, the distance from the project, the elevation of the land, or other relevant factors. If more than one benefit zone is established, the council shall establish differing rates of assessment to apply uniformly throughout each benefit zone. (1973, c. 822, s. 7.)



§ 160A-239. Reserved for future codification purposes.

§ 160A‑239.  Reserved for future codification purposes.



§ 160A-239.1. (Expires July 1, 2013) Purpose.

Article 10A.

Special Assessments for Critical Infrastructure Needs.

§ 160A‑239.1.  (Expires July 1, 2013) Purpose.

This Article enables cities that face increased demands for infrastructure improvements as a result of rapid growth and development to issue revenue bonds payable from special assessments imposed under this Article on benefited property. This Article supplements the authority cities have in Article 10 of this Chapter. The provisions of Article 10 of this Chapter apply to this Article, to the extent they do not conflict with this Article.  (2008‑165, s. 3.)



§ 160A-239.2. (Expires July 1, 2013) Assessments.

§ 160A‑239.2.  (Expires July 1, 2013) Assessments.

(a)        Projects.  The council of a city may make special assessments as provided in this Article against benefited property within the city for the purpose of financing the capital costs of projects for which project development financing debt instruments may be issued under G.S. 159‑103 or for the purpose of financing the installation of distributed generation renewable energy sources or energy efficiency improvements that are permanently fixed to residential, commercial, industrial, or other real property.

(b)        Costs.  The city council must determine a project's total estimated cost. In addition to the costs allowed under G.S. 153A‑193, the costs may include any expenses allowed under G.S. 159‑84. A preliminary assessment roll may be prepared before the costs are incurred based on the estimated cost of the project.

(c)        Method.  The city council must establish an assessment method that will most accurately assess each lot or parcel of land according to the benefits conferred upon it by the project for which the assessment is made. In addition to the bases upon which assessments may be made under G.S. 160A‑218, the council may select any other method designed to allocate the costs in accordance with benefits conferred.  (2008‑165, s. 3; 2008‑187, s. 47.5(b); 2009‑525, s. 2(a).)



§ 160A-239.3. (Expires July 1, 2013) Petition required.

§ 160A‑239.3.  (Expires July 1, 2013) Petition required.

(a)        Petition.  The city council may not impose a special assessment under this Article unless it receives a petition for the project to be financed by the assessment signed by at least a majority of the owners of real property to be assessed who must represent at least sixty‑six percent (66%) of the assessed value of all real property to be assessed. The petition must include the following:

(1)        A statement of the project proposed to be financed in whole or in part by the imposition of an assessment under this Article.

(2)        An estimate of the cost of the project.

(3)        An estimate of the portion of the cost of the project to be assessed.

(b)        Petition Withdrawn.  The city council must wait at least 10 days after the public hearing on the preliminary assessment resolution before adopting a final assessment resolution. A petition submitted under subsection (a) of this section may be withdrawn if notice of petition withdrawal is given in writing to the council signed by at least a majority of the owners who signed the petition submitted under subsection (a) of this section representing at least fifty percent (50%) of the assessed value of all real property to be assessed. The council may not adopt a final assessment resolution if it receives a timely notice of petition withdrawal.

(c)        Validity of Assessment.  No right of action or defense asserting the invalidity of an assessment on grounds that the city did not comply with this section may be asserted except in an action or proceeding begun within 90 days after publication of the notice of adoption of the preliminary assessment resolution.  (2008‑165, s. 3.)



§ 160A-239.4. (Expires July 1, 2013) Financing a project for which an assessment is imposed.

§ 160A‑239.4.  (Expires July 1, 2013) Financing a project for which an assessment is imposed.

(a)        Financing Sources.  A city council may provide for the payment of the cost of a project for which an assessment may be imposed under this Article from one or more financing sources listed in this subsection. The assessment resolution must include the estimated cost of the project and the amount of the cost to be derived from the respective financing source.

(1)        Revenue bonds issued under G.S. 160A‑239.6.

(2)        Project development financing debt instruments issued under the North Carolina Project Development Financing Act, Article 6 of Chapter 159 of the General Statutes.

(3)        General obligation bonds issued under the Local Government Bond Act, Article 4 of Chapter 159 of the General Statutes.

(4)        General revenues.

(b)        Assessments Pledged.  An assessment imposed under this Article may be pledged to secure revenue bonds under G.S. 153A‑210.6 or as additional security for a project development financing debt instrument under G.S. 159‑111. If an assessment imposed under this Article is pledged to secure financing, the city council must covenant to enforce the payment of the assessments.  (2008‑165, s. 3; 2009‑525, s. 2(b).)



§ 160A-239.5. (Expires July 1, 2013) Payment of assessments by installments.

§ 160A‑239.5.  (Expires July 1, 2013) Payment of assessments by installments.

An assessment imposed under this Article is payable in annual installments. The city council must set the number of annual installments, which may not be more than 30. The installments are due on the date that property taxes are due.  (2008‑165, s. 3.)



§ 160A-239.6. (Expires July 1, 2013) Revenue bonds.

§ 160A‑239.6.  (Expires July 1, 2013) Revenue bonds.

(a)        Authorization.  A city council that imposes an assessment under this Article may issue revenue bonds under Article 5 of Chapter 159 of the General Statutes to finance the project for which the assessment is imposed and use the proceeds of the assessment imposed as revenues pertaining to the project.

(b)        Modifications.  This Article specifically modifies the authority of a city to issue revenue bonds under Article 5 of Chapter 159 of the General Statutes by extending the authority in that Article to include a project for which an assessment may be imposed under this Article. In applying the provisions of Article 5, the following definitions apply:

(1)        Revenue bond project.  Defined in G.S. 159‑81(3). The term includes projects for which an assessment is imposed under this Article.

(2)        Revenues.  Defined in G.S. 159‑81(4). The term includes assessments imposed under this Article to finance a project allowed under this Article.  (2008‑165, s. 3.)



§ 160A-239.7. (Expires July 1, 2013) Project implementation.

§ 160A‑239.7.  (Expires July 1, 2013) Project implementation.

A city may act directly, through one or more contracts with other public agencies, through one or more contracts with private agencies, or by any combination thereof to implement the project financed in whole or in part by the imposition of an assessment imposed under this Article. If no more than twenty‑five percent (25%) of the estimated cost of a project is to be funded from the proceeds of general obligation bonds or general revenue, a private agency that enters into a contract with a city for the implementation of all or part of the project is subject to the provisions of Article 8 of Chapter 143 of the General Statutes only to the extent specified in the contract. In the event any contract relating to construction a substantial portion of which is to be performed on publicly owned property is excluded from the provisions of Article 8 of Chapter 143, the city or any trustee or fiduciary responsible for disbursing funds shall obtain certification acceptable to the city in the amount due for work done or materials supplied for which payment will be paid from such disbursement. If the city or any trustee or fiduciary responsible for disbursing funds receives notice of a claim from any person who would be entitled to a mechanic's or materialman's lien but for the fact that the claim relates to work performed on or supplies provided to publicly owned property, then either no disbursement of funds may be made until the city, trustee, or fiduciary receives satisfactory proof of resolution of the claim or funds in the amount of the claim shall be set aside for payment thereof upon resolution of the claim.  (2009‑525, s. 2(c).)



§ 160A-240. Repealed by Session Laws 1981, c. 919, s. 28, effective January 1, 1982.

Article 11.

Eminent Domain.

§ 160A‑240.  Repealed by Session Laws 1981, c. 919, s. 28, effective January 1, 1982.



§ 160A-240.1. Power to acquire property.

§ 160A‑240.1.  Power to acquire property.

A city may acquire, by gift, grant, devise, bequest, exchange, purchase, lease, or any other lawful method, the fee or any lesser interest in real or personal property for use by the city or any department, board, commission or agency of the city. In exercising the power of eminent domain a city shall use the procedures of Chapter 40A. (1981, c. 919, s. 29; 1983, c. 768, s. 23.)



§§ 160A-241 through 160A-261. Repealed by Session Laws 1981, c. 919, s. 28, effective January 1, 1982.

§§ 160A‑241 through 160A‑261.  Repealed by Session Laws 1981, c. 919, s. 28, effective January 1, 1982.



§ 160A-262. Repealed by Session Laws 1973, c. 426, s. 42.

§ 160A‑262.  Repealed by Session Laws 1973, c. 426, s. 42.



§ 160A-263. Repealed by Session Laws 1981, c. 919, s. 28, effective January 1, 1982.

§ 160A‑263.  Repealed by Session Laws 1981, c. 919, s. 28, effective January 1, 1982.



§ 160A-264. Reserved for future codification purposes.

§ 160A‑264.  Reserved for future codification purposes.



§ 160A-265. Use and disposal of property.

Article 12.

Sale and Disposition of Property.

§ 160A‑265.  Use and disposal of property.

In the discretion of the council, a city may: (i) hold, use, change the use thereof to other uses, or (ii) sell or dispose of real and personal property, without regard to the method or purpose of its acquisition or to its intended or actual governmental or other prior use. (1981 (Reg. Sess., 1982), c. 1236.)



§ 160A-266. Methods of sale; limitation.

§ 160A‑266.  Methods of sale; limitation.

(a)        Subject to the limitations prescribed in subsection (b) of this section, and according to the procedures prescribed in this Article, a city may dispose of real or personal property belonging to the city by:

(1)        Private negotiation and sale;

(2)        Advertisement for sealed bids;

(3)        Negotiated offer, advertisement, and upset bid;

(4)        Public auction; or

(5)        Exchange.

(b)        Private negotiation and sale may be used only with respect to personal property valued at less than thirty thousand dollars ($30,000) for any one item or group of similar items. Real property, of any value, and personal property valued at thirty thousand dollars ($30,000) or more for any one item or group of similar items may be exchanged as permitted by G.S. 160A‑271, or may be sold by any method permitted in this Article other than private negotiation and sale, except as permitted in G.S. 160A‑277 and G.S. 160A‑279.

Provided, however, a city may dispose of real property of any value and personal property valued at thirty thousand dollars ($30,000) or more for any one item or group of similar items by private negotiation and sale where (i) said real or personal property is significant for its architectural, archaeological, artistic, cultural or historical associations, or significant for its relationship to other property significant for architectural, archaeological, artistic, cultural or historical associations, or significant for its natural, scenic or open condition; and (ii) said real or personal property is to be sold to a nonprofit corporation or trust whose purposes include the preservation or conservation of real or personal properties of architectural, archaeological, artistic, cultural, historical, natural or scenic significance; and (iii) where a preservation agreement or conservation agreement as defined in G.S. 121‑35 is placed in the deed conveying said property from the city to the nonprofit corporation or trust. Said nonprofit corporation or trust shall only dispose of or use said real or personal property subject to covenants or other legally binding restrictions which will promote the preservation or conservation of the property, and, where appropriate, secure rights of public access.

(c)        A city council may adopt regulations prescribing procedures for disposing of personal property valued at less than thirty thousand dollars ($30,000) for any one item or group of items in substitution for the requirements of this Article. The regulations shall be designed to secure for the city fair market value for all property disposed of and to accomplish the disposal efficiently and economically. The regulations may, but need not, require published notice, and may provide for either public or private exchanges and sales. The council may authorize one or more city officials to declare surplus any personal property valued at less than thirty thousand dollars ($30,000) for any one item or group of items, to set its fair market value, and to convey title to the property for the city in accord with the regulations. A city official authorized under this section to dispose of property shall keep a record of all property sold under this section and that record shall generally describe the property sold or exchanged, to whom it was sold, or with whom exchanged, and the amount of money or other consideration received for each sale or exchange.

(d)        A city may discard any personal property that: (i) is determined to have no value; (ii) remains unsold or unclaimed after the city has exhausted efforts to sell the property using any applicable procedure under this Article; or (iii) poses a potential threat to the public health or safety. (1971, c. 698, s. 1; 1973, c. 426, s. 42.1; 1983, c. 130, s. 1; c. 456; 1987, c. 692, s. 2; 1987 (Reg. Sess., 1988), c. 1108, s. 9; 1997‑174, s. 6; 2001‑328, s. 4; 2005‑227, s. 3.)



§ 160A-267. Private sale.

§ 160A‑267.  Private sale.

When the council proposes to dispose of property by private sale, it shall at a regular council meeting adopt a resolution or order authorizing an appropriate city official to dispose of the property by private sale at a negotiated price. The resolution or order shall identify the property to be sold and may, but need not, specify a minimum price. A notice summarizing the contents of the resolution or order shall be published once after its adoption, and no sale shall be consummated thereunder until 10 days after its publication. (1971, c. 698, s. 1; 1979, 2nd Sess., c. 1247, s. 24.)



§ 160A-268. Advertisement for sealed bids.

§ 160A‑268.  Advertisement for sealed bids.

The sale of property by advertisement for sealed bids shall be done in the manner prescribed by law for the purchase of property, except that in the case of real property the advertisement for bids shall be begun not less than 30 days before the date fixed for opening bids. (1971, c. 698, s. 1.)



§ 160A-269. Negotiated offer, advertisement, and upset bids.

§ 160A‑269.  Negotiated offer, advertisement, and upset bids.

A city may receive, solicit, or negotiate an offer to purchase property and advertise it for upset bids. When an offer is made and the council proposes to accept it, the council shall require the offeror to deposit five percent (5%) of his bid with the city clerk, and shall publish a notice of the offer. The notice shall contain a general description of the property, the amount and terms of the offer, and a notice that within 10 days any person may raise the bid by not less than ten percent (10%) of the first one thousand dollars ($1,000) and five percent (5%) of the remainder. When a bid is raised, the bidder shall deposit with the city clerk five percent (5%) of the increased bid, and the clerk shall readvertise the offer at the increased bid. This procedure shall be repeated until no further qualifying upset bids are received, at which time the council may accept the offer and sell the property to the highest bidder. The council may at any time reject any and all offers. (1971, c. 698, s. 1; 1979, 2nd Sess., c. 1247, s. 25.)



§ 160A-270. Public auction.

§ 160A‑270.  Public auction.

(a)        Real Property.  When it is proposed to sell real property at public auction, the council shall first adopt a resolution authorizing the sale, describing the property to be sold, specifying the date, time, place, and terms of sale, and stating that any offer or bid must be accepted and confirmed by the council before the sale will be effective. The resolution may, but need not, require the highest bidder at the sale to make a bid deposit in a specified amount. The council shall then publish a notice of the sale at least once and not less than 30 days before the sale. The notice shall contain a general description of the land sufficient to identify it, the terms of the sale, and a reference to the authorizing resolution. After bids have been received, the highest bid shall be reported to the council, and the council shall accept or reject it within 30 days thereafter. If the bid is rejected, the council may readvertise the property for sale.

(b)        Personal Property.  When it is proposed to sell personal property at public auction, the council shall at a regular council meeting adopt a resolution or order authorizing an appropriate city official to dispose of the property at public auction. The resolution or order shall identify the property to be sold and set out the date, time, place, and terms of the sale. The resolution or order (or a notice summarizing its contents) shall be published at least once and not less than 10 days before the date of the auction.

(c)        The council may conduct auctions of real or personal property electronically by authorizing the establishment of an electronic auction procedure or by authorizing the use of existing private or public electronic auction services. Notice of an electronic auction of property shall identify, in addition to the information required in subsections (a) and (b) of this section, the electronic address where information about the property to be sold can be found and the electronic address where electronic bids may be posted. Notice may be published in a newspaper having general circulation in the political subdivision or by electronic means, or both. A decision to publish notice solely by electronic means for a particular auction or for all auctions under this subsection shall be approved by the governing board of the political subdivision. Except as provided in this subsection, all requirements of subsections (a) and (b) of this section apply to electronic auctions. (1971, c. 698, s. 1; 1973, c. 426, s. 43; 2001‑328, s. 5; 2005‑227, s. 4; 2006‑264, s. 74.)



§ 160A-271. Exchange of property.

§ 160A‑271.  Exchange of property.

A city may exchange any real or personal property belonging to the city for other real or personal property by private negotiation if the city receives a full and fair consideration in exchange for its property. A city may also exchange facilities of a city‑owned enterprise for like facilities located within or outside the corporate limits. Property shall be exchanged only pursuant to a resolution authorizing the exchange adopted at a regular meeting of the council upon 10 days' public notice. Notice shall be given by publication describing the properties to be exchanged, stating the value of the properties and other consideration changing hands, and announcing the council's intent to authorize the exchange at its next regular meeting. (1971, c. 698, s. 1; 1973, c. 426, s. 42.1.)



§ 160A-272. Lease or rental of property.

§ 160A‑272.  Lease or rental of property.

Any property owned by a city may be leased or rented for such terms and upon such conditions as the council may determine, but not for longer than 10 years (except as otherwise provided herein) and only if the council determines that the property will not be needed by the city for the term of the lease. In determining the term of a proposed lease, periods that may be added to the original term by options to renew or extend shall be included. Property may be rented or leased only pursuant to a resolution of the council authorizing the execution of the lease or rental agreement adopted at a regular council meeting upon 10 days' public notice. Notice shall be given by publication describing the property to be leased or rented, stating the annual rental or lease payments, and announcing the council's intent to authorize the lease or rental at its next regular meeting.

No public notice need be given for resolutions authorizing leases or rentals for terms of one year or less, and the council may delegate to the city manager or some other city administrative officer authority to lease or rent city property for terms of one year or less. Leases for terms of more than 10 years shall be treated as a sale of property and may be executed by following any of the procedures authorized for sale of real property. (1971, c. 698, s. 1;  1979, 2nd Sess., c. 1247, s. 26.)



§ 160A-272.1. Lease of utility or enterprise property.

§ 160A‑272.1.  Lease of utility or enterprise property.

Subject to G.S. 160A‑321, a city‑owned utility or public service enterprise, or part thereof, may be leased. (1979, 2nd Sess., c. 1247, s. 27.)



§ 160A-273. Grant of easements.

§ 160A‑273.  Grant of easements.

A city shall have authority to grant easements over, through, under, or across any city property or the right‑of‑way of any public street or alley that is not a part of the State highway system. Easements in a street or alley right‑of‑way shall not be granted if the easement would substantially impair or hinder the use of the street or alley as a way of passage. A grant of air rights over a street right‑of‑way or other property owned by the city for the purpose of erecting a building or other permanent structure (other than utility wires or pipes) shall be treated as a sale of real property, except that a grant of air rights over a street right‑of‑way for the purpose of constructing a bridge or passageway between existing buildings on opposite sides of the street shall be treated as a grant of an easement. (1971, c. 698, s. 1.)



§ 160A-274. Sale, lease, exchange and joint use of governmental property.

§ 160A‑274.  Sale, lease, exchange and joint use of governmental property.

(a)        For the purposes of this section, "governmental unit" means a city, county, school administrative unit, sanitary district, fire district, the State, or any other public district, authority, department, agency, board, commission, or institution.

(b)        Any governmental unit may, upon such terms and conditions as it deems wise, with or without consideration, exchange with, lease to, lease from, sell to, or purchase from any other governmental unit any interest in real or personal property.

(c)        Action under this section shall be taken by the governing body of the governmental unit. Action hereunder by any State agency, except the Department of Transportation, shall be taken only after approval by the Department of Administration. Action with regard to State property under the control of the Department of Transportation shall be taken by the Department of Transportation or its duly authorized delegate. Provided, any county board of education or board of education for any city administrative unit may, upon such terms and conditions as it deems wise, lease to another governmental unit for one dollar ($1.00) per year any real property owned or held by the board which has been determined by the board to be unnecessary or undesirable for public school purposes. (1969, c. 806; 1971, c. 698, s. 1; 1973, c. 507, s. 5; 1975, c. 455; c. 664, s. 9; c. 879, s. 46; 1977, c. 464, s. 34; 2001‑328, s. 6.)



§ 160A-275. Warranty deeds.

§ 160A‑275.  Warranty deeds.

Any city, county, or other municipal corporation is authorized to execute and deliver deeds to any real property with full covenants of warranty, without regard to how the property was acquired, when, in the opinion of the governing body, it is in the best interest of the city, county, or other municipal corporation to convey by warranty deed. Members of the governing boards of counties,  cities, and other municipal corporations are hereby relieved of any personal or individual liability by reason of the execution of warranty deeds to governmentally owned property unless they act in fraud, malice, or bad faith. (1945, c. 962; 1955, c. 935; 1969, cc. 48, 223, 332; c. 1003, s. 5; 1971, c. 698, s. 1.)



§ 160A-276. Sale of stocks, bonds, and other securities.

§ 160A‑276.  Sale of stocks, bonds, and other securities.

A city may sell through a broker without complying with the preceding sections of this Article shares of common and preferred stock, bonds, options, and warrants or other rights with respect to stocks and bonds, and other securities, when the stock, bond, or other right or security has an established market and is traded in the usual course of business on a national stock exchange or over‑the‑counter by reputable brokers and securities dealers. The city may pay the usual fees and taxes incident to such transactions. Nothing in this section authorizes a city to deal in its own bonds in any manner inconsistent with Chapter 159 of the General Statutes, nor to invest in any securities not authorized by G.S. 159‑30. (1973, c. 426, s. 44.)



§ 160A-277. Sale of land to volunteer fire departments and rescue squads; procedure.

§ 160A‑277.  Sale of land to volunteer fire departments and rescue squads; procedure.

(a)        A city, upon such terms and conditions as it deems wise, with or without monetary consideration may lease, sell or convey to a volunteer fire department or to a volunteer rescue squad any land or interest in land, for the purpose of constructing or expanding fire department or rescue squad facilities, if the volunteer fire department or volunteer rescue squad provides fire protection or rescue services to the city.

(b)        Any lease, sale or conveyance under this section must be approved by the city council by resolution adopted at a regular meeting of the council upon 10 days' public notice. Notice shall be given by publication describing the property to be leased or sold, stating the value of the properties, the proposed monetary consideration or lack thereof, and the council's intent to authorize the lease, sale or conveyance. (1979, c. 583.)



§ 160A-278. Lease of land for housing.

§ 160A‑278.  Lease of land for housing.

A city may lease land upon such terms and conditions as it deems wise to any person, firm or corporation who will use the land to construct housing for the benefit of persons of low income, or moderate income, or low and moderate income.  Such a housing project may also provide housing to persons of other than low or moderate income, as long as at least twenty percent (20%) of the units in the project are set aside for the exclusive use of persons of low income.  Despite the provisions of G.S. 160A‑272, a lease authorized pursuant to this section may be made by private negotiation and may extend for longer than 10 years.  Property may be leased under this section only pursuant to a resolution of the council authorizing the execution of the lease adopted at a regular council meeting upon 10 days' public notice.  Notice shall be given by publication describing the property to be leased, stating the value of the property, stating the proposed consideration for the lease, and stating the council's intention to authorize the lease. (1987, c. 464, s. 9.)



§ 160A-279. Sale of property to entities carrying out a public purpose; procedure.

§ 160A‑279.  Sale of property to entities carrying out a public purpose; procedure.

(a)        Whenever a city or county is authorized to appropriate funds to any public or private entity which carries out a public purpose, the city or county may, in lieu of or in addition to the appropriation of funds, convey by private sale to such an entity any real or personal property which it owns; provided no property acquired by the exercise of eminent domain may be conveyed under this section; provided that no such conveyance may be made to a for‑profit corporation. The city or county shall attach to any such conveyance covenants or conditions which assure that the property will be put to a public use by the recipient entity. The procedural provisions of G.S. 160A‑267 shall apply. Provided, however, that a city or county may convey to any public or private entity, which is authorized to receive appropriations from a city or county, surplus automobiles without compensation or without the requirement that the automobiles be used for a public purpose. Provided, however, this conveyance is conditioned upon conveyance by the public or private entity to Work First participants selected by the county department of social services under the rules adopted by the local department of social services. In the discretion of the public or private entity to which the city or county conveys the surplus automobile, when that entity conveys the vehicle to a Work First participant it may arrange for an appropriate security interest in the vehicle, including a lien or lease, until such time as the Work First participant satisfactorily completes the requirements of the Work First program. This subsequent conveyance by the public or private entity to the Work First participant may be without compensation. The participant may be required to pay for license, tag, and/or title.

(b)        Notwithstanding any other provision of law, this section applies only to cities and counties and not to any other entity which this Article otherwise applies to.

(c)        Repealed by Session Laws 1993, c. 491, s. 1.

(d)        This section does not limit the right of any entity to convey property by private sale when that right is conferred by another law, public, or local. (1987, c. 692, s. 1; 1993, c. 491, s. 1; 1998‑195, s. 1.)



§ 160A-280. Donations of personal property to other governmental units.

§ 160A‑280.  Donations of personal property to other governmental units.

(a)        A city may donate to another governmental unit within the United States, a sister city, or a nonprofit organization incorporated by (i) the United States, (ii) the District of Columbia, or (iii) one of the United States, any personal property, including supplies, materials, and equipment, that the governing board deems to be surplus, obsolete, or unused. The governing board of the city shall post a public notice at least five days prior to the adoption of a resolution approving the donation. The resolution shall be adopted prior to making any donation of surplus, obsolete, or unused personal property. For purposes of this section a sister city is a city in a nation other than the United States that has entered into a formal, written agreement or memorandum of understanding with the donor city for the purposes of establishing a long term partnership to promote communication, understanding, and goodwill between peoples and to develop mutually beneficial activities, programs, and ideas. The agreement or memorandum of understanding establishing the sister city relationship shall be signed by the mayors or chief elective officer of both the donor and recipient cities.

(b)        For the purposes of this section, the term "governmental unit" shall have the same meaning as defined by G.S. 160A‑274(a) and shall include North Carolina charter schools.

(c)        The authority granted to a city under this section is in addition to any authority granted under any other provision of law.  (2007‑430, s. 1; 2009‑141, ss. 1, 2, 3.)



§ 160A-281. Policemen appointed.

Article 13.

Law Enforcement.

§ 160A‑281.  Policemen appointed.

A city is authorized to appoint a chief of police and to employ other police officers who may reside outside the corporate limits of the city unless the council provides otherwise. (R.C., c. 111, s. 16; Code, c. 3803; Rev., s. 2926; C.S., s. 2641; 1969, c. 23, s. 1; 1971, c. 698, s. 1; 1973, c. 426, s. 45.)



§ 160A-282. Auxiliary law-enforcement personnel; workers' compensation benefits.

§ 160A‑282.  Auxiliary law‑enforcement personnel; workers' compensation benefits.

(a)        A city may by ordinance provide for the organization of an auxiliary police department made up of volunteer members.

(b)        A city, by enactment of an ordinance, may provide that, while undergoing official training and while performing duties on behalf of the city pursuant to orders or instructions of the chief of police of the city, auxiliary law‑enforcement personnel shall be entitled to benefits under the North Carolina Workers' Compensation Act and to any fringe benefits for which such volunteer personnel qualify.

(c)        The board of commissioners of any county may provide that persons who are deputized by the sheriff of the county as special deputy sheriffs or persons who are serving as volunteer law‑enforcement officers at the request of the sheriff and under his authority, while undergoing official training and while performing duties on behalf of the county pursuant to orders or instructions of the sheriff, shall be entitled to benefits under the North Carolina Workers' Compensation Act and to any fringe benefits for which such persons qualify. (1969, c. 206, s. 1; 1971, c. 698, s. 1; 1973, c. 1263, s. 1; 1979, c. 714, s. 2; 1979, 2nd Sess., c. 1247, s. 28.)



§ 160A-283. Joint county and city auxiliary police.

§ 160A‑283.  Joint county and city auxiliary police.

The governing body of any city, town, or county is hereby authorized to create and establish a joint law‑enforcement officers' auxiliary force with one or more cities, towns, or counties. Each participating city, town, or county shall, by resolution or ordinance, establish the joint auxiliary police force. The resolution or ordinance shall specify whether the members of the joint auxiliary police force shall be volunteers or shall be paid. Members shall be appointed by the respective governmental units and shall take the oath required for regular police officers. The joint auxiliary force may be called into active service at any time by the mayor or chief of police of the participating town or city or the chairman of the board of commissioners or sheriff of a participating county. Members of the joint auxiliary force, while undergoing official training and while on active duty shall be members of the unit which called the auxiliary force into active duty and shall be entitled to all powers, privileges and immunities afforded by law to regularly employed law‑enforcement officers of that unit including benefits under the Workers' Compensation Act. Members of the joint auxiliary force shall not be considered as public officers within the meaning of the North Carolina Constitution. Such members shall be dressed in the uniform prescribed by such auxiliary force at any time such members or member exercises any of the duties or authority herein provided for. (1971, c. 607; c. 896, s. 4; 1979, c. 714, s. 2.)



§ 160A-284. Oath of office; holding other offices.

§ 160A‑284.  Oath of office; holding other offices.

Each person appointed or employed as chief of police, policeman, or auxiliary policeman shall take and subscribe before some person authorized by law to administer oaths the oath of office required by Article VI, Sec. 7, of the Constitution. The oath shall be filed with the city clerk. The offices of policeman, chief of police, and auxiliary policeman are hereby declared to be offices that may be held concurrently with any other appointive office pursuant to Article VI, Sec. 9, of the Constitution. The office of auxiliary policeman is hereby declared to be an office that may be held concurrently with any elective office pursuant to Article VI, Sec. 9, of the Constitution. (1971, c. 698, s. 1; c. 896, s. 4; 1975, c. 664, s. 10.)



§ 160A-285. Powers and duties of policemen.

§ 160A‑285.  Powers and duties of policemen.

As a peace officer, a policeman shall have within the corporate limits of the city all of the powers invested in law‑enforcement officers by statute or common law. He shall also have power to serve all civil and criminal process that may be directed to him by any officer of the General Court of Justice and may enforce the ordinances and regulations of the city as the council may direct. (Code, s. 3811; Rev., s. 2927; C.S., s. 2642; 1971, c. 698, s. 1; c. 896, s. 4.)



§ 160A-286. Extraterritorial jurisdiction of policemen.

§ 160A‑286.  Extraterritorial jurisdiction of policemen.

In addition to their authority within the corporate limits, city policemen shall have all the powers invested in law‑enforcement officers by statute or common law within one mile of the corporate limits of the city, and on all property owned by or leased to the city wherever located.

Any officer pursuing an offender outside the corporate limits or extraterritorial jurisdiction of the city shall be entitled to all of  the privileges, immunities, and benefits to which he would be entitled if acting within the city, including coverage under the workers' compensation laws. (1971, c. 698, s. 1; c. 896, s. 4; 1973, c. 426, s. 46; c. 1286, s. 24; 1991, c. 636, s. 3.)



§ 160A-287. City lockups.

§ 160A‑287.  City lockups.

A city shall have authority to establish, erect, repair, maintain and operate a lockup for the temporary detention of prisoners pending their transferal to the county or district jail or the State Department of Corrections. (Code, ss. 704, 3117; 1901, c. 283; 1905, c. 526; Rev., s. 2916; 1907, c. 978; P.L. 1917, c. 223; C.S., s. 2623; Ex. Sess. 1921, c. 58; 1927, c. 14; 1933, c. 69; 1949, c. 938; 1955, c. 77; 1959, c. 391; 1961, c. 308; 1967, c. 100, s. 2; c. 1122, s. 1;  1969, c. 944; 1971, c. 698, s. 1; c. 896, s. 4.)



§ 160A-288. Cooperation between law-enforcement agencies.

§ 160A‑288.  Cooperation between law‑enforcement agencies.

(a)        In accordance with rules, policies, or guidelines officially adopted by the governing body of the city or county by which he is employed, and subject to any conditions or restrictions included therein, the head of any law‑enforcement agency may temporarily provide assistance to another agency in enforcing the laws of North Carolina if so requested in writing by the head of the requesting agency. The assistance may comprise allowing officers of the agency to work temporarily with officers of the requesting agency (including in an undercover capacity) and lending equipment and supplies. While working with the requesting agency under the authority of this section, an officer shall have the same jurisdiction, powers, rights, privileges and immunities (including those relating to the defense of civil actions and payment of judgments) as the officers of the requesting agency in addition to those he normally possesses. While on duty with the requesting agency, he shall be subject to the lawful operational commands of his superior officers in the requesting agency, but he shall for personnel and administrative purposes, remain under the control of his own agency, including for purposes of pay. He shall furthermore be entitled to workers' compensation and the same benefits when acting pursuant to this section to the same extent as though he were functioning within the normal scope of his duties.

(b)        As used in this section:

(1)        "Head" means any director or chief officer of a law‑enforcement agency including the chief of police of a local department, chief of police of county police department, and the sheriff of a county, or an officer of one of the above named agencies to whom the head of that agency has delegated authority to make or grant requests under this section, but only one officer in the agency shall have this delegated authority at any time.

(2)        "Law‑enforcement agency" means only a municipal police department, a county police department, or a sheriff's department. All other State and local agencies are exempted from the provisions of this section.

(c)        This section in no way reduces the jurisdiction or authority of State law‑enforcement officers.

(d)        For purposes of this section, the following shall be considered the equivalent of a municipal police department:

(1)        Campus law‑enforcement agencies established pursuant to G.S. 115D‑21.1(a) or G.S. 116‑40.5(a).

(2)        Colleges or universities which are licensed, or exempted from licensure, by G.S. 116‑15 and which employ company police officers commissioned by the Attorney General pursuant to Chapter 74E or Chapter 74G of the General Statutes.

(3)        Law enforcement agencies operated or eligible to be operated by a municipality pursuant to G.S. 63‑53(2).

(4)        Butner Public Safety.

(5)        A Company Police agency of the Department of Agriculture and Consumer Services commissioned by the Attorney General pursuant to Chapter 74E of the General Statutes.  (1967, c. 846; 1971, c. 698, s.1; c. 896, s.4; 1977, c. 534; 1981, c. 93, s. 2; 1987, c. 671, s. 4; 1989, c. 518, s. 2; 1991, c. 636, s. 3; 1991 (Reg. Sess., 1992), c. 1043, s. 6; 1997‑143, s. 1; 1999‑68, s. 4; 2005‑231, s. 8; 2006‑159, s. 4; 2009‑94, s. 1.)



§ 160A-288.1. Assistance by State law-enforcement officers; rules; cost.

§ 160A‑288.1.  Assistance by State law‑enforcement officers; rules; cost.

(a)        The governing body of any city or county may request the Governor to assign temporarily State law‑enforcement officers with statewide authority to provide law‑enforcement protection when local law‑enforcement officers: (i) are engaged in a strike; (ii) are engaged in a slowdown; (iii) otherwise refuse to fulfill their law‑enforcement responsibilities; or (iv) submit mass resignations. The request from the governing body of the city or county shall be in writing. The request from a county governing board shall be upon the advice of the sheriff of the county.

(b)        The Governor shall formulate such rules, policies or guidelines as may be necessary to establish a plan under which temporary State law‑enforcement assistance will be provided to cities and counties. The Governor may delegate the responsibility for developing appropriate rules, policies or guidelines to the head of any State department. The Governor may also delegate to a department head the authority to determine the number of officers to be assigned in a particular case, if any, and the length of time they are to be assigned.

(c)        While providing assistance to a city or county, a State law‑enforcement officer shall be considered an employee of the State for all purposes, including compensation and fringe benefits.

(d)        While providing assistance to the city or county, a State officer shall be subject to the lawful operational commands of his State superior officers. The ranking representative of each State law‑enforcement agency providing assistance shall consult with the appropriate city or county officials prior to deployment of the State officers under his command. (1979, c. 639, s. 1.)



§ 160A-288.2. Assistance to State law-enforcement agencies.

§ 160A‑288.2.  Assistance to State law‑enforcement agencies.

(a)        In accordance with rules, policies, or guidelines officially adopted by the governing body of the city or county by which he is employed, and subject to any conditions or restrictions included therein, the head of any local law‑enforcement agency may temporarily provide assistance to a State law‑enforcement agency in enforcing the laws of North Carolina if so requested in writing by the head of the State agency. The assistance may comprise allowing officers of the local agency to work temporarily with officers of the State agency (including in an undercover capacity) and lending equipment and supplies. While working with the State agency under the authority of this section, an officer shall have the same jurisdiction, powers, rights, privileges and immunities (including those relating to the defense of civil actions and the payment of judgments) as the officers of the State agency in addition to those he normally possesses. While on duty with the State agency, he shall be subject to the lawful operational commands of his superior officers in the State agency, but he shall for personnel and administrative purposes, remain under the control of the local agency, including for purposes of pay. He shall furthermore be entitled to workers' compensation and the same benefits when acting pursuant to this section to the same extent as though he were functioning within the normal scope of his duties.

(b)        As used in this section:

(1)        "Head" means any director or chief officer of any State or local law‑enforcement agency including the chief of police of a local department, chief of police of a county police department, and the sheriff of a county, or an officer of the agency to whom the head of that agency has delegated authority to make or grant requests under this section, but only one officer in the agency shall have this delegated authority at any time.

(2)        "Local law‑enforcement agency" means any municipal police department, a county police department, or a sheriff's department.

(3)        "State law‑enforcement agency" means any State agency, force, department, or unit responsible for enforcing criminal laws.

(c)        This section in no way reduces the jurisdiction or authority of State law‑enforcement officers.

(d)        For the purposes of this section, the following shall be considered the equivalent of a municipal police department:

(1)        Campus law‑enforcement agencies established pursuant to G.S. 116‑40.5(a), and G.S. 116‑40.5(a).

(2)        Colleges or universities which are licensed, or exempted from licensure, by G.S. 116‑15 and which employ company police officers commissioned by the Attorney General pursuant to Chapter 74E or Chapter 74G of the General Statutes.

(3)        Butner Public Safety. (1981, c. 878; 1989, c. 518, s. 3; 1991, c. 636, s. 3; 1991 (Reg. Sess., 1992), c. 1043, s. 7; 2005‑231, s. 9; 2006‑159, s. 5.)



§ 160A-289. Training and development programs for law enforcement.

§ 160A‑289.  Training and development programs for law enforcement.

A city shall have authority to plan and execute training and development programs for law‑enforcement agencies, and for that purpose may

(1)        Contract with other cities, counties, and the State and federal governments and their agencies;

(2)        Accept, receive, and disburse funds, grants and services;

(3)        Create joint agencies to act for and on behalf of participating counties and cities;

(4)        Make applications for, receive, administer, and expend federal grant funds; and

(5)        Appropriate and expend available tax or nontax funds. (1969,  c. 1145, s. 3; 1971, c. 698, s. 1; c. 896, s. 4.)



§ 160A-289.1. Resources to protect the public.

§ 160A‑289.1.  Resources to protect the public.

Subject to the requirements of G.S. 7A‑41, 7A‑44.1, 7A‑64, 7A‑102, 7A‑133, and 7A‑498.7, a city may appropriate funds under contract with the State for the provision of services for the speedy disposition of cases involving drug offenses, domestic violence, or other offenses involving threats to public safety. Nothing in this section shall be construed to obligate the General Assembly to make any appropriation to implement the provisions of this section. Further, nothing in this section shall be construed to obligate the Administrative Office of the Courts or the Office of Indigent Defense Services to maintain positions or services initially provided for under this section. (1999‑237, s. 17.17(c); 2000‑67, s. 15.4(f); 2001‑424, s. 22.11(f).)



§ 160A-289.2. Neighborhood crime watch programs.

§ 160A‑289.2.  Neighborhood crime watch programs.

A city may establish neighborhood crime watch programs within the city to encourage residents and business owners to promote citizen involvement in securing homes, businesses, and personal property against criminal activity and to report suspicious activities to law enforcement officials. (2006‑181, s. 2.)



§ 160A-290. Reserved for future codification purposes.

§ 160A‑290.  Reserved for future codification purposes.



§ 160A-291. Firemen appointed.

Article 14.

Fire Protection.

§ 160A‑291.  Firemen appointed.

A city is authorized to appoint a fire chief; to employ other firemen; to establish, organize, equip, and maintain a fire department; and to prescribe the duties of the fire department. (1917, c. 136, subch. 8, s. 1; C.S., s. 2801; 1969, c. 1065, s. 3; 1971, c. 698, s. 1.)



§ 160A-292. Duties of fire chief.

§ 160A‑292.  Duties of fire chief.

Where not otherwise prescribed, the duties of the fire chief shall be to preserve and care for fire apparatus, have charge of fighting and extinguishing fires and training the fire department, seek out and have corrected all places and conditions dangerous to the safety of the city and its citizens from fire, and make annual reports to the council concerning these duties.  If these duties include State Building Code enforcement, they shall follow the provisions as defined in G.S. 143‑151.13. (1969, c. 1065, s. 3; 1971, c. 698, s. 1; 1989, c. 681, s. 13.)



§ 160A-293. Fire protection outside city limits; immunity; injury to firemen.

§ 160A‑293.  Fire protection outside city limits; immunity; injury to firemen.

(a)        A city may install and maintain water mains, pipes, hydrants, buildings and equipment outside its corporate limits and may send its firemen and equipment outside its corporate limits to provide fire protection to rural or unincorporated areas pursuant to agreements between the city and the county, or between the city and the owner of the property to be protected. Counties are hereby authorized to enter into these agreements and to make from tax funds any payments agreed upon for rural fire protection.

(b)        No city or any officer or employee thereof shall be held to answer in any civil action or proceeding for failure or delay in answering calls for fire protection outside the corporate limits, nor shall any city be held to answer in any civil action or proceeding for the acts or omissions of its officers or employees in rendering fire protection services outside its corporate limits.

(c)        Any employee of a city fire department, while engaged in any duty or activity outside the corporate limits of the city pursuant to orders of the fire chief or council, shall have all of the jurisdiction, authority, rights, privileges, and immunities, including coverage under the workers' compensation laws, which they have within the corporate limits of the city. (1919, c. 244; C.S., s. 2804; 1941, c. 188; 1947, c. 669; 1949, c. 89; 1971, c. 698, s. 1; 1991, c. 636, s. 3.)



§ 160A-294. Loss of rural fire employment.

§ 160A‑294.  Loss of rural fire employment.

(a)        Whenever a city annexes any territory under Parts 2 or 3 of Article 4A of this Chapter, and because of the annexation the rural fire department must terminate the employment of any full‑time employee, then the annexing city must take one of the three actions listed below with respect to any person who has been in such full‑time employment for two years or more at the time of adoption of the resolution of intent:

(1)        The annexing city may offer employment without loss of salary or seniority and place the person in a position as near as possible in type to the position that was held in the rural fire department; or

(2)        The annexing city may offer employment in some other department of the city at a comparable salary and seniority; or

(3)        The city may choose to pay to the person a sum equal to the person's salary for one year as the equivalent of severance pay. For the purpose of this subsection, the person's salary was his total salary with the rural fire department for the 12‑month period ending on the last pay period before the resolution of consideration was adopted, plus any increased salary due to reasonable cost‑of‑living increases and bona fide promotions; provided that if no resolution of consideration was required to be adopted because of either G.S. 160A‑37(j) or G.S. 160A‑49(j), or because the resolution of intent was adopted prior to July 1, 1984, the person's salary was his total salary with the rural fire department for the 12‑month period ending on the last pay period before the resolution of intent was adopted, plus any increased salary due to reasonable cost‑of‑living increases and bona fide promotions.

(b)        This section is effective with respect to all annexations where an annexation ordinance is adopted on or after January 1, 1983, except that it is also effective with respect to all annexations where an annexation ordinance was adopted before January 1, 1983, but on January 1, 1983, the annexation ordinance:

(1)        Was under review under G.S. 160A‑38 or G.S. 160A‑50, and a stay is in effect under G.S. 160A‑38(e) or G.S. 160A‑50(e); or

(2)        Was subject to the Voting Rights Act of 1965 but had not yet been approved under that act. (1983, c. 636, s. 25.)



§ 160A-294.1. Honoring deceased or retiring firefighters.

§ 160A‑294.1.  Honoring deceased or retiring firefighters.

A fire department established by a municipality pursuant to this Article may, in the discretion of the governing body of the municipality, award to a retiring firefighter or a surviving relative of a deceased firefighter, upon request, the fire helmet of the deceased or retiring firefighter, at a price determined in a manner authorized by the governing body. The price may be less than the fair market value of the helmet. (2003‑145, s. 2.)



§ 160A-295. (Contingent effective date - see Editor's note) Definitions.

Article 14A.

Municipal Firefighters.

§ 160A‑295.  (Contingent effective date  see Editor's note) Definitions.

As used in this Article, the following terms mean:

(1)        Compensatory time.  Time off with regular compensation in lieu of immediate overtime premium pay when a fire department, under certain conditions, compensates the firefighter for overtime hours worked.

(2)        Firefighter.  A full‑time, paid employee of an employer, maintaining a fire department certified by the North Carolina Department of Insurance, who is actively serving in a position with assigned primary duties and responsibilities for the prevention, detection, and suppression of fire.

(3)        Supervisory personnel.  An individual employed by a public safety employer who (i) has the authority in the interest of the employer to hire, direct, assign, promote, reward, transfer, furlough, lay off, recall, suspend, discipline, or remove public safety officers, or to adjust their grievances or effectively recommend an adjustment, provided that the exercise of the authority is not merely routine or clerical in nature, but requires consistent exercise of independent judgment; and (ii) devotes a majority of time at work exercising that authority.

(4)        Trade time.  The time one individual substitutes for another during scheduled work hours in performance of work in the same capacity when two individuals are employed in any occupation by the same fire department, as agreed to solely at the individual's option and with the approval of the management of the fire department. The hours worked are excluded by the employer in the calculation of the hours for which the substituting employee would otherwise be entitled to overtime compensation under this Article. Where one employee substitutes for another, the employee being substituted for is credited as if he or she had worked his or her normal work schedule for that shift.  (2008‑151, s. 1.)



§ 160A-295.1. (Contingent effective date - see Editor's note) Municipal firefighters; hours of labor; overtime pay.

§ 160A‑295.1.  (Contingent effective date  see Editor's note) Municipal firefighters; hours of labor; overtime pay.

(a)        A firefighter or a member of a fire department who provides emergency medical services, other than supervisory personnel, and who is required or permitted to work, on average, more than 53 hours in a seven‑day work period or up to the number of hours that bears the same ratio to 212 hours as the number of days in the work period bears to 28 days is considered to have worked overtime. A person included under this subsection is entitled to be compensated for the overtime as provided by subsection (d) of this section.

(b)        A member of a fire department, other than supervisory personnel, who does not fight fires or provide emergency medical services, including a mechanic, clerk, investigator, inspector, fire marshal, fire alarm dispatcher, or maintenance worker, and who is required or permitted to average more hours in a week than the number of hours in a normal workweek of the majority of the employees of the municipality other than firefighters, emergency medical service personnel, and police officers, is considered to have worked overtime. A person included under this subsection is entitled to be compensated for the overtime as provided by subsection (d) of this section.

(c)        In computing the hours worked in a workweek or the average number of hours worked in a workweek during a work cycle of a firefighter or other member of a fire department covered by this section, all hours are counted during which the firefighter or other member of a fire department is required to remain on call on the employer's premises or so close to the employer's premises that the person cannot use those hours effectively for that person's own purposes. Hours in which the firefighter or other member of a fire department is required only to leave a telephone number at which that person may be reached or to remain accessible by radio or pager are not to be used in computing the hours worked. In computing the hours in a workweek or the average number of hours in a workweek during a work cycle of a firefighter or a member of a fire department who provides emergency medical services, vacation, sick time, holidays, time in lieu of holidays, compensatory time, or trade time may be excluded as hours worked.

(d)        A firefighter or other member of a fire department may be required or permitted to work overtime. A firefighter, other than supervisory personnel, who is required or permitted to work overtime as provided by subsection (a) of this section is entitled to be paid overtime for the excess hours worked without regard to the number of hours worked in any one week of the work cycle. Overtime hours as computed under this Article are to be paid at a rate equal to one and one‑half times the compensation paid to the firefighter or member of the fire department for regular hours. To the extent that the municipality complies with the requirements of section 7(o) of the Fair Labor Standards Act (29 U.S.C. § 207(o)), it may compensate firefighters for their overtime hours with compensatory time in lieu of pay. A member of a fire department included under subsection (b) of this section shall be paid overtime in the same manner as other employees of the municipality entitled to overtime pay, excluding firefighters.  (2008‑151, s. 1.)



§ 160A-295.2. (Contingent effective date - see Editor's note) Authority of Department of Labor.

§ 160A‑295.2.  (Contingent effective date  see Editor's note) Authority of Department of Labor.

The Department of Labor shall have the authority to enforce the provisions of this Article to the extent that these provisions are not subject to enforcement under the Fair Labor Standards Act (29 U.S.C. § 207).  (2008‑151, s. 1.)



§ 160A-295.3. (Contingent effective date - see Editor's note) Applicability.

§ 160A‑295.3.  (Contingent effective date  see Editor's note) Applicability.

This Article applies only to full‑time paid firefighters and other full‑time paid members of a fire department of a municipality that employs five or more employees in fire protection during the workweek.  (2008‑151, s. 1.)



§ 160A-296. Establishment and control of streets; center and edge lines.

Article 15.

Streets, Traffic and Parking.

§ 160A‑296.  Establishment and control of streets; center and edge lines.

(a)        A city shall have general authority and control over all public streets, sidewalks, alleys, bridges, and other ways of public passage within its corporate limits except to the extent that authority and control over certain streets and bridges is vested in the Board of Transportation. General authority and control includes but is not limited to all of the following:

(1)        The duty to keep the public streets, sidewalks, alleys, and bridges in proper repair.

(2)        The duty to keep the public streets, sidewalks, alleys, and bridges open for travel and free from unnecessary obstructions.

(3)        The power to open new streets and alleys, and to widen, extend, pave, clean, and otherwise improve existing streets, sidewalks, alleys, and bridges, and to acquire the necessary land therefor by dedication and acceptance, purchase, or eminent domain.

(4)        The power to close any street or alley either permanently or temporarily.

(5)        The power to regulate the use of the public streets, sidewalks, alleys, and bridges.

(6)        The power to regulate, license, and prohibit digging in the streets, sidewalks, or alleys, or placing therein or thereon any pipes, poles, wires, fixtures, or appliances of any kind either on, above, or below the surface. To the extent a municipality is authorized under applicable law to impose a fee or charge with respect to activities conducted in its rights‑of‑way, the fee or charge must apply uniformly and on a competitively neutral and nondiscriminatory basis to all comparable activities by similarly situated users of the rights‑of‑way.

(7)        The power to provide for lighting the streets, alleys, and bridges of the city.

(8)        The power to grant easements in street rights‑of‑way as permitted by G.S. 160A‑273.

(a1)      A city with a population of 250,000 or over according to the most recent decennial federal census may also exercise the power granted by subdivision (a)(3) of this section within its extraterritorial planning jurisdiction. Before a city makes improvements under this subsection, it shall enter into a memorandum of understanding with the Department of Transportation to provide for maintenance.

(b)        Repealed by Session Laws 1991, c. 530, s. 6, effective January 1, 1992. (1917, c. 136, subch. 5, s. 1; subch. 10, s. 1; 1919, cc. 136, 237; C.S., ss. 2787, 2793; 1925, c. 200; 1963, c. 986; 1971, c. 698, s. 1; 1973, c. 507, s. 5; 1979, c. 598; 1991, c. 530, s. 6; 2001‑261, s. 1; 2006‑151, s. 14.)



§ 160A-297. Streets under authority of Board of Transportation.

§ 160A‑297.  Streets under authority of Board of Transportation.

(a)        A city shall not be responsible for maintaining streets or bridges under the authority and control of the Board of Transportation, and shall not be liable for injuries to persons or property resulting from any failure to do so.

(b)        Nothing in this Article shall authorize any city to interfere with the rights and privileges of the Board of Transportation with respect to streets and bridges under the authority and control of the Board of Transportation. (1925, c. 71, s. 3; 1957, c. 65, s. 11; 1971, c. 698, s. 1; 1973, c. 507, s. 5; 1987, c. 747, s. 3.1.)



§ 160A-298. Railroad crossings.

§ 160A‑298.  Railroad crossings.

(a)        A city shall have authority to direct, control, and prohibit the laying of railroad tracks and switches in public streets and alleys and to require that all railroad tracks, crossings, and bridges be constructed so as not to interfere with drainage patterns or with the ordinary travel and use of the public streets and alleys.

(b)        The costs of constructing, reconstructing, and improving public streets and alleys, including the widening thereof, within areas covered by railroad cross ties, including cross timbers, shall be borne equally by the city and the railroad company. The costs of maintaining and repairing such areas after construction shall be borne by the railroad company.

(c)        A city shall have authority to require the installation, construction, erection, reconstruction, and improvement of warning signs, gates, lights, and other safety devices at grade crossings, and the city shall bear ninety percent (90%) of the costs thereof and the railroad company shall bear ten percent (10%) of the costs. The costs of maintaining warning signs, gates, lights, and other safety devices installed after January 1, 1972, shall be borne equally by the city and the railroad company. The maintenance shall be performed by the railroad company and the city shall pay annually to the railroad company fifty percent (50%) of these costs. In maintaining maintenance cost records and determining such costs, the city and the railroad company shall use the same methods and procedures as are now or may hereafter be used by the Board of Transportation.

(d)        A city shall have authority to require that a grade crossing be eliminated and replaced by a railroad bridge or by a railroad underpass, if the council finds as a fact that the grade crossing constitutes an unreasonable hazard to vehicular or pedestrian traffic. In such event, the city shall bear ninety percent (90%) of the costs and the railroad company shall bear ten percent (10%) of the costs. If the city constructs a new street which requires a grade separation and which does not replace an existing street, the city shall bear all of the costs. If a railroad company constructs a new track across at grade, or under, or over an existing street, the railroad company shall pay the entire cost thereof. The city shall pay the costs of maintaining street bridges which cross over railroads. Railroad companies shall pay the cost of maintaining railroad bridges over streets, except that cities shall pay the costs of maintaining street  pavement, sidewalks, street drainage, and street lighting where streets cross under railroads.

(e)        Whenever the widening, improving, or other changes in a street  require that a railroad bridge be relocated, enlarged, heightened, or otherwise reconstructed, the city shall bear ninety percent (90%) of the costs and the railroad company shall bear ten percent (10%) of the costs.

(f)         It is the intent of this section to make uniform the law concerning the construction and maintenance of railroad crossings, bridges, underpasses, and warning devices within cities. To this end, all general laws and local acts in conflict with this section are repealed, and no local act taking effect on or after January 1, 1972, shall be construed to modify, amend, or repeal any portion of this section unless it specifically so provides by express reference to this section. (1917, c. 136, subch. 5, s. 1; 1919, cc. 136, 237; C.S., s. 2787; 1971, c. 698, s. 1; 1973, c. 507, s. 5.)



§ 160A-299. Procedure for permanently closing streets and alleys.

§ 160A‑299.  Procedure for permanently closing streets and alleys.

(a)        When a city proposes to permanently close any street or public alley, the council shall first adopt a resolution declaring its intent to close the street or alley and calling a public hearing on the question.  The resolution shall be published once a week for four successive weeks prior to the hearing, a copy thereof shall be sent by registered or certified mail to all owners of property adjoining the street or alley as shown on the county tax records, and a notice of the closing and public hearing shall be prominently posted in at least two places along the street or alley.  If the street or alley is under the authority and control of the Department of Transportation, a copy of the resolution shall be mailed to the Department of Transportation. At the hearing, any person may be heard on the question of whether or not the closing would be detrimental to the public interest, or the property rights of any individual.  If it appears to the satisfaction of the council after the hearing that closing the street or alley is not contrary to the public interest, and that no individual owning property in the vicinity of the street or alley or in the subdivision in which it is located would thereby be deprived of reasonable means of ingress and egress to his property, the council may adopt an order closing the street or alley.  A certified copy of the order (or judgment of the court) shall be filed in the office of the register of deeds of the county in which the street, or any portion thereof, is located.

(b)        Any person aggrieved by the closing of any street or alley including the Department of Transportation if the street or alley is under its authority and control, may appeal the council's order to the General Court of Justice within 30 days after its adoption.  In appeals of streets closed under this section, all facts and issues shall be heard and decided by a judge sitting without a jury.  In addition to determining whether procedural requirements were complied with, the court shall determine whether, on the record as presented to the city council, the council's decision to close the street was in accordance with the statutory standards of subsection (a) of this section and any other applicable requirements of local law or ordinance.

No cause of action or defense founded upon the invalidity of any proceedings taken in closing any street or alley may be asserted, nor shall the validity of the order be open to question in any court upon any ground whatever, except in an action or proceeding begun within 30 days after the order is adopted. The failure to send notice by registered or certified mail shall not invalidate any ordinance adopted prior to January 1, 1989.

(c)        Upon the closing of a street or alley in accordance with this section, subject to the provisions of subsection (f) of this section, all right, title, and interest in the right‑of‑way shall be conclusively presumed to be vested in those persons owning lots or parcels of land adjacent to the street or alley, and the title of such adjoining landowners, for the width of the abutting land owned by them, shall extend to the centerline of the street or alley.

The provisions of this subsection regarding division of right‑of‑way in street or alley closings may be altered as to a particular street or alley closing by the assent of all property owners taking title to a closed street or alley by the filing of a plat which shows the street or alley closing and the portion of the closed street or alley to be taken by each such owner.  The plat shall be signed by each property owner who, under this section, has an ownership right in the closed street or alley.

(d)        This section shall apply to any street or public alley within a city or its extraterritorial jurisdiction that has been irrevocably dedicated to the public, without regard to whether it has actually been opened.  This section also applies to unopened streets or public alleys that are shown on plats but that have not been accepted or maintained by the city, provided that this section shall not abrogate the rights of a dedicator, or those claiming under a dedicator, pursuant to G.S. 136‑96.

(e)        No street or alley under the control of the Department of Transportation may be closed unless the Department of Transportation consents thereto.

(f)         A city may reserve its right, title, and interest in any utility improvement or easement within a street closed pursuant to this section. Such reservation shall be stated in the order of closing.  Such reservation also extends to utility improvements or easements owned by private utilities which at the time of the street closing have a utility agreement or franchise with the city.

(g)        The city may retain utility easements, both public and private, in cases of streets withdrawn under G.S. 136‑96.  To retain such easements, the city council shall, after public hearing, approve a "declaration of retention of utility easements" specifically describing such easements.  Notice by certified or registered mail shall be provided to the party withdrawing the street from dedication under G.S. 136‑96 at least five days prior to the hearing.  The declaration must be passed prior to filing of any plat or map or declaration of withdrawal with the register of deeds.  Any property owner filing such plats, maps, or declarations shall include the city declaration with the declaration of withdrawal and shall show the utilities retained on any map or plat showing the withdrawal. (1971, c. 698, s. 1; 1973, c. 426, s. 47; c. 507, s. 5; 1977, c. 464, s. 34; 1981, c. 401; c. 402, ss. 1, 2; 1989, c. 254; 1993, c. 149, s. 1.)



§ 160A-299.1. Applications for intermittent closing of roads within watershed improvement project by municipality; notice; costs; markers.

§ 160A‑299.1.  Applications for intermittent closing of roads within watershed improvement project by municipality; notice; costs; markers.

(a)        Upon proper application by the board of commissioners of a drainage district established under the provisions of Chapter 156 of the General Statutes by the board of trustees of a watershed improvement district established under the provisions of Article 2 of Chapter 139 of the General Statutes, by the board of county commissioners of any county operating a county watershed improvement program under the provisions of Article 3 of Chapter 139 of the General Statutes, by the board of commissioners of any watershed improvement commission appointed by a board of county commissioners, or by the board of supervisors of any soil and water conservation district designated by a board of county commissioners to exercise authority in carrying out a county watershed improvement program, any municipality for roads or streets coming under its jurisdictional control is hereby authorized to permit the intermittent closing of any highway or public road within the boundaries of any watershed improvement project operated by the applicants, whenever in the judgment of the municipality it is necessary to do so, and when the highway or public road will be intermittently subject to inundation by floodwaters retained by an approved watershed improvement project.

(b)        Before any permit may be issued for the temporary inundation and closing of such a road, an application for such permit shall be made to the appropriate municipality by the public body having jurisdiction over the watershed improvement project. The application shall specify the highway, road, or street involved, and shall request that a permit be granted to the applicant public body to allow the intermittent closing of the road.

(c)        Upon receipt of such an application the municipality shall give public notice of the proposed action by publication in a newspaper of general circulation in the county or counties, within which the proposed intermittent closing of road or roads would occur; and such notices shall contain a description of the places of beginning and the places of ending of such intermittent closing. In addition, the municipality shall give notice to all public utilities or common carriers having facilities located within the rights‑of‑way of any roads being closed by mailing copies of such notices to the appropriate offices of the public utility or common carrier having jurisdiction over the affected facilities of the public utility or common carrier. Not sooner than 14 days after publication and mailing of notices, the municipality may issue its permit with respect to such road.

(d)        All cost in connection with the publication and mailing of notices shall be paid by the applicant. In the event any municipality issues a permit allowing the intermittent closing of a road, the permit shall contain a provision that the applicant public body having jurisdiction over the watershed improvement project causing the potential flooding shall cause suitable markers to be installed on the road to advise the general public of the intermittent closing of the road. (1975, c. 639, s. 2.)



§ 160A-300. Traffic control.

§ 160A‑300.  Traffic control.

A city may by ordinance prohibit, regulate, divert, control, and limit pedestrian or vehicular traffic upon the public streets, sidewalks, alleys, and bridges of the city. (1917, c. 136, subch. 5, s. 1; 1919, cc. 136, 237; C.S., s. 2787; 1941, c. 153, ss. 1, 2; c. 272; 1947, c. 7; 1953, c. 171; 1965, c. 945; 1971, c. 698, s. 1.)



§ 160A-300.1. Use of traffic control photographic systems.

§ 160A‑300.1.  Use of traffic control photographic systems.

(a)        A traffic control photographic system is an electronic system consisting of a photographic, video, or electronic camera and a vehicle sensor installed to work in conjunction with an official traffic control device to automatically produce photographs, video, or digital images of each vehicle violating a standard traffic control statute or ordinance.

(b)        Any traffic control photographic system or any device which is a part of that system, as described in subdivision (a) of this section, installed on a street or highway which is a part of the State highway system shall meet requirements established by the North Carolina Department of Transportation. Any traffic control system installed on a municipal street shall meet standards established by the municipality and shall be consistent with any standards set by the Department of Transportation.

(b1)      Any traffic control photographic system installed on a street or highway must be identified by appropriate advance warning signs conspicuously posted not more than 300 feet from the location of the traffic control photographic system. All advance warning signs shall be consistent with a statewide standard adopted by the Department of Transportation in conjunction with local governments authorized to install traffic control photographic systems.

(c)        Municipalities may adopt ordinances for the civil enforcement of G.S. 20‑158 by means of a traffic control photographic system, as described in subsection (a) of this section. Notwithstanding the provisions of G.S. 20‑176, in the event that a municipality adopts an ordinance pursuant to this section, a violation of G.S. 20‑158 at a location at which a traffic control photographic system is in operation shall not be an infraction. An ordinance authorized by this subsection shall provide that:

(1)        The owner of a vehicle shall be responsible for a violation unless the owner can furnish evidence that the vehicle was, at the time of the violation, in the care, custody, or control of another person. The owner of the vehicle shall not be responsible for the violation if the owner of the vehicle, within 30 days after notification of the violation, furnishes the officials or agents of the municipality which issued the citation either of the following:

a.         An affidavit stating the name and address of the person or company who had the care, custody, and control of the vehicle.

b.         An affidavit stating that the vehicle involved was, at the time, stolen. The affidavit must be supported with evidence that supports the affidavit, including insurance or police report information.

(1a)      Subdivision (1) of this subsection shall not apply, and the registered owner of the vehicle shall not be responsible for the violation, if notice of the violation is given to the registered owner of the vehicle more than 90 days after the date of the violation.

(2)        A violation detected by a traffic control photographic system shall be deemed a noncriminal violation for which a civil penalty of fifty dollars ($50.00) shall be assessed, and for which no points authorized by G.S. 20‑16(c) shall be assigned to the owner or driver of the vehicle nor insurance points as authorized by G.S. 58‑36‑65.

(3)        The owner of the vehicle shall be issued a citation which shall clearly state the manner in which the violation may be challenged, and the owner shall comply with the directions on the citation. The citation shall be processed by officials or agents of the municipality and shall be forwarded by personal service or first‑class mail to the address given on the motor vehicle registration. If the owner fails to pay the civil penalty or to respond to the citation within the time period specified on the citation, the owner shall have waived the right to contest responsibility for the violation, and shall be subject to a civil penalty not to exceed one hundred dollars ($100.00). The municipality may establish procedures for the collection of these penalties and may enforce the penalties by civil action in the nature of debt.

(4)        The municipality shall institute a nonjudicial administrative hearing to review objections to citations or penalties issued or assessed under this section.

(c1)      The duration of the yellow light change interval at intersections where traffic control photographic systems are in use shall be no less than the yellow light change interval duration specified in the Design Manual developed by the Signals and Geometrics Section of the North Carolina Department of Transportation.

(d)        This section applies only to the Cities of Albemarle, Charlotte, Durham, Fayetteville, Greensboro, Greenville, High Point, Locust, Lumberton, Newton, Rocky Mount, and Wilmington, to the Towns of Chapel Hill, Cornelius, Huntersville, Matthews, Nags Head, Pineville, and Spring Lake, and to the municipalities in Union County. (1997‑216, ss. 1, 2; 1999‑17, s. 1; 1999‑181, ss. 1, 2; 1999‑182, s. 2; 1999‑456, s. 48(c); 2000‑37, s. 1; 2000‑97, s. 2; 2001‑286, ss. 1, 2; 2001‑487, s. 37; 2003‑86, s. 1; 2003‑380, s. 2; 2007‑341, s. 2.)



§ 160A-300.5: Repealed by Session Laws 2009-459, s. 2, effective October 1, 2009.

§ 160A‑300.5: Repealed by Session Laws 2009‑459, s. 2, effective October 1, 2009.



§ 160A-300.6. Regulation of golf carts on streets, roads, and highways.

§ 160A‑300.6.  Regulation of golf carts on streets, roads, and highways.

(a)        Notwithstanding the provisions of G.S. 20‑50 and G.S. 20‑54, a city may, by ordinance, regulate the operation of golf carts, as defined in G.S. 20‑4.01(12a), on any public street, road, or highway where the speed limit is 35 miles per hour or less within its municipal limits or on any property owned or leased by the city.

(b)        By ordinance, a city may require the registration of golf carts, charge a fee for the registration, specify who is authorized to operate golf carts, and specify the required equipment, load limits, and the hours and methods of operation of golf carts. No person less than 16 years of age may operate a golf cart on a public street, road, or highway.  (2009‑459, s. 3.)



§ 160A-301. Parking.

§ 160A‑301.  Parking.

(a)        On‑Street Parking.  A city may by ordinance regulate, restrict, and prohibit the parking of vehicles on the public streets, alleys, and bridges within the city. When parking is permitted for a specified period of time at a particular location, a city may install a parking meter at that location and require any person parking a vehicle therein to place the meter in operation for the entire time that the vehicle remains in that location, up to the maximum time allowed for parking there. Parking meters may be activated by coins or tokens. Proceeds from the use of parking meters on public streets must be used to defray the cost of enforcing and administering traffic and parking ordinances and regulations.

(b)        Off‑Street Parking.  A city may by ordinance regulate the use of lots, garages, or other facilities owned or leased by the city and designated for use by the public as parking facilities. The city may impose fees and charges for the use of these facilities, and may provide for the collection of these fees and charges through parking meters, attendants, automatic gates, or any other feasible means. The city may make it unlawful to park any vehicle in an off‑street parking facility without paying the established fee or charge and may ordain other regulations pertaining to the use of such facilities.

Revenues realized from off‑street parking facilities may be pledged to amortize bonds issued to finance such facilities, or used for any other public purpose.

(c)        Nothing contained in Public Laws 1921, Chapter 2, Section 29, or Public Laws 1937, Chapter 407, Section 61, shall be construed to affect the validity of a parking meter ordinance or the revenues realized therefrom.

(d)        The governing body of any city may, by ordinance, regulate the stopping, standing, or parking of vehicles in specified areas of any parking areas or driveways of a hospital, shopping center, apartment house, condominium complex, or commercial office complex, or any other privately owned public vehicular area, or prohibit such stopping, standing, or parking during any specified hours, provided the owner or person in general charge of the operation and control of that area requests in writing that such an ordinance be adopted. The owner of a vehicle parked in violation of an ordinance adopted pursuant to this subsection shall be deemed to have appointed any appropriate law‑enforcement officer as his agent for the purpose of arranging for the transportation and safe storage of such vehicle.

(e)        The registered owner of a vehicle that has been leased or rented to another person or company shall not be liable for a violation of an ordinance adopted pursuant to this section if, after receiving notification of the civil violation within 90 days of the date of occurrence, the owner, within 30 days thereafter, files with the officials or agents of the municipality an affidavit including the name and address of the person or company that leased or rented the vehicle. If notification is given to the owner of the vehicle after 90 days have elapsed from the date of the violation, the owner is not required to provide the name and address of the lessee or renter, and the owner shall not be held responsible for the violation. (1917, c. 136, subch. 5, s. 1; 1919, cc. 136, 237; C.S., s. 2787; 1941, c. 153, ss. 1, 2; c. 272; 1947, c. 7; 1953, c. 171; 1965, c. 945; 1971, c. 698, s. 1; 1973, c. 426, s. 48; 1979, c. 745, s. 2; 2003‑380, s. 1.)



§ 160A-302. Off-street parking facilities.

§ 160A‑302.  Off‑street parking facilities.

A city shall have authority to own, acquire, establish, regulate, operate, and control off‑street parking lots, parking garages, and other facilities for parking motor vehicles, and to make a charge for the use of such facilities. (1917, c. 136, subch. 5, s. 1; 1919, cc. 136, 237; C.S., s. 2787; 1941, c. 153, ss. 1, 2; c. 272; 1947, c. 7; 1953, c. 171; 1965, c. 945; 1971, c. 698, s. 1.)



§ 160A-302.1. Fishing from bridges regulated.

§ 160A‑302.1.  Fishing from bridges regulated.

The governing body of any city is hereby authorized to enact an ordinance prohibiting or regulating fishing from any bridge for the purpose of protecting persons fishing on the bridge from passing vehicular or rail traffic. Such ordinance may also prohibit or regulate fishing from any bridge one mile beyond the corporate limits of the city where the board or boards of county commissioners by resolution agree to such prohibition or regulation; provided, however, that the board or boards of county commissioners may upon 30 days' written notice withdraw their respective approval of the municipal ordinance, and that ordinance shall have no further effect within that county's jurisdiction. The ordinance shall provide that signs shall be posted on any bridge where fishing is prohibited or regulated reflecting such prohibition or regulation. In any event, no one may fish from the drawspan of any regularly attended drawbridge.

The police department of the city is hereby vested with the jurisdiction and authority to enforce any ordinance passed pursuant to this section.

The authority granted under the provisions of this section shall be subject to the authority of the Board of Transportation to prohibit fishing on any bridge on the State highway system. (1971, c. 690, ss. 2, 3, 6; c. 896, s. 15; 1973, c. 426, s. 49; c. 507, s. 5.)



§ 160A-303. Removal and disposal of junked and abandoned motor vehicles.

§ 160A‑303.  Removal and disposal of junked and abandoned motor vehicles.

(a)        A city may by ordinance prohibit the abandonment of motor vehicles on the public streets or on public or private property within the city, and may enforce any such ordinance by removing and disposing of junked or abandoned motor vehicles according to the procedures prescribed in this section.

(b)        A motor vehicle is defined to include all machines designed or intended to travel over land or water by self‑propulsion or while attached to any self‑propelled vehicle.

(b1)      An abandoned motor vehicle is one that:

(1)        Has been left upon a street or highway in violation of a law or ordinance prohibiting parking; or

(2)        Is left on property owned or operated by the city for longer than 24 hours; or

(3)        Is left on private property without the consent of the owner, occupant, or lessee thereof for longer than two hours; or

(4)        Is left on any public street or highway for longer than seven days.

(b2)      A junked motor vehicle is an abandoned motor vehicle that also:

(1)        Is partially dismantled or wrecked; or

(2)        Cannot be self‑propelled or moved in the manner in which it was originally intended to move; or

(3)        Is more than five years old and worth less than one hundred dollars ($100.00) or is more than five years old and worth less than five hundred dollars ($500.00) as provided by the municipality in an ordinance adopted under this section; or

(3a)      Repealed by Session Laws 2009‑97, s. 1, effective October 1, 2009.

(4)        Does not display a current license plate.

(c)        Any junked or abandoned motor vehicle found to be in violation of an ordinance adopted under this section may be removed to a storage garage or area, but no such vehicle shall be removed from private property without the written request of the owner, lessee, or occupant of the premises unless the council or a duly authorized city official or employee has declared it to be a health or safety hazard. The city may require any person requesting the removal of a junked or abandoned motor vehicle from private property to indemnify the city against any loss, expense, or liability incurred because of the removal, storage, or sale thereof. When an abandoned or junked motor vehicle is removed, the city shall give notice to the owner as required by G.S. 20‑219.11(a) and (b).

(d)        Hearing Procedure.  Regardless of whether a city does its own removal and disposal of motor vehicles or contracts with another person to do so, the city, shall provide a hearing procedure for the owner. For purposes of this subsection, the definitions in G.S. 20‑219.9 apply.

(1)        If the city operates in such a way that the person who tows the vehicle is responsible for collecting towing fees, all provisions of Article 7A, Chapter 20, apply.

(2)        If the city operates in such a way that it is responsible for collecting towing fees, it shall:

a.         Provide by contract or ordinance for a schedule of reasonable towing fees,

b.         Provide a procedure for a prompt fair hearing to contest the towing,

c.         Provide for an appeal to district court from that hearing,

d.         Authorize release of the vehicle at any time after towing by the posting of a bond or paying of the fees due, and

e.         Provide a sale procedure similar to that provided in G.S. 44A‑4, 44A‑5, and 44A‑6, except that no hearing in addition to the probable cause hearing is required. If no one purchases the vehicle at the sale and if the value of the vehicle is less than the amount of the lien, the city may destroy it.

(e)        Repealed by Session Laws 1983, c. 420, s. 13.

(f)         No person shall be held to answer in any civil or criminal action to any owner or other person legally entitled to the possession of any abandoned, lost, or stolen motor vehicle for disposing of the vehicle as provided in this section.

(g)        Nothing in this section shall apply to any vehicle in an enclosed building or any vehicle on the premises of a business enterprise being operated in a lawful place and manner if the vehicle is necessary to the operation of the enterprise, or to any vehicle in an appropriate storage place or depository maintained in a lawful place and manner by the city.

(h)        Repealed by Session Laws 1983, c. 420, s. 13, effective July 1, 1983.  (1965, c. 1156; 1967, cc. 1215, 1250; 1971, c. 698, s. 1; 1973, c. 426, s. 50; 1975, c. 716, s. 5; 1983, c. 420, ss. 11‑13; 1997‑456. s. 27; 2005‑10, ss. 1, 3; 2006‑15, s. 1; 2006‑166, s. 2; 2006‑171, s. 1; 2007‑208, s. 1; 2009‑97, s. 1.)



§ 160A-303.1. Regulation of the placing of trash, refuse and garbage within municipal limits.

§ 160A‑303.1.  Regulation of the placing of trash, refuse and garbage within municipal limits.

The governing body of any municipality is hereby authorized to enact an ordinance prohibiting the placing, discarding, disposing or leaving of any trash, refuse or garbage upon a street or highway located within that municipality or upon property owned or operated by the municipality unless such garbage, refuse or trash is placed in a designated location or container for removal by a specific garbage or trash service collector. Any ordinance adopted pursuant hereto may prohibit the placing, discarding, disposing or leaving of any trash, refuse or garbage upon private property located within the municipality without the consent of the owner, occupant, or lessee thereof and may provide that the placing, discarding, disposing or leaving of the articles forbidden by this section shall, for each day or portion thereof the articles or matter are left, constitute a separate offense.

The governing body of a municipality, in any ordinance adopted pursuant hereto, may provide that a person who violates the ordinance may be punished by a fine not exceeding fifty dollars ($50.00) or imprisoned not exceeding 30 days, or both, for each offense. (1973, c. 953.)



§ 160A-303.2. Regulation of abandonment of junked motor vehicles.

§ 160A‑303.2.  Regulation of abandonment of junked motor vehicles.

(a)        A municipality may by ordinance regulate, restrain or prohibit the abandonment of junked motor vehicles on public grounds and on private property within the municipality's ordinance‑making jurisdiction upon a finding that such regulation, restraint or prohibition is necessary and desirable to promote or enhance community, neighborhood or area appearance, and may enforce any such ordinance by removing or disposing of junked motor vehicles subject to the ordinance according to the procedures prescribed in this section. The authority granted by this section shall be supplemental to any other authority conferred upon municipalities. Nothing in this section shall be construed to authorize a municipality to require the removal or disposal of a motor vehicle kept or stored at a bona fide "automobile graveyard" or "junkyard" as defined in G.S. 136‑143.

For purposes of this section, the term "junked motor vehicle" means a vehicle that does not display a current license plate and that:

(1)        Is partially dismantled or wrecked; or

(2)        Cannot be self‑propelled or moved in the manner in which it originally was intended to move; or

(3)        Is more than five years old and appears to be worth less than one hundred dollars ($100.00) or is more than five years old and appears to be worth less than five hundred dollars ($500.00) as provided by the municipality in an ordinance adopted under this section.

(4)        Repealed by Session Laws 2009‑97, s. 2, effective October 1, 2009.

(a1)      Any junked motor vehicle found to be in violation of an ordinance adopted pursuant to this section may be removed to a storage garage or area, but no such vehicle shall be removed from private property without the written request of the owner, lessee, or occupant of the premises unless the council or a duly authorized city official or employee finds in writing that the aesthetic benefits of removing the vehicle outweigh the burdens imposed on the private property owner. Such finding shall be based on a balancing of the monetary loss of the apparent owner against the corresponding gain to the public by promoting or enhancing community, neighborhood or area appearance. The following, among other relevant factors, may be considered:

(1)        Protection of property values;

(2)        Promotion of tourism and other economic development opportunities;

(3)        Indirect protection of public health and safety;

(4)        Preservation of the character and integrity of the community; and

(5)        Promotion of the comfort, happiness, and emotional stability of area residents.

(a2)      The city may require any person requesting the removal of a junked or abandoned motor vehicle from private property to indemnify the city against any loss, expense, or liability incurred because of the removal, storage, or sale thereof. When an abandoned or junked motor vehicle is removed, the city shall give notice to the owner as required by G.S. 20‑219.11(a) and (b).

(a3)      Hearing Procedure.  Regardless of whether a city does its own removal and disposal of motor vehicles or contracts with another person to do so, the city shall provide a prior hearing procedure for the owner. For purposes of this subsection, the definitions in G.S. 20‑219.9 apply.

(1)        If the city operates in such a way that the person who tows the vehicle is responsible for collecting towing fees, all provisions of Article 7A, Chapter 20, apply.

(2)        If the city operates in such a way that it is responsible for collecting towing fees, it shall:

a.         Provide by contract or ordinance for a schedule of reasonable towing fees,

b.         Provide a procedure for a prompt fair hearing to contest the towing,

c.         Provide for an appeal to district court from that hearing,

d.         Authorize release of the vehicle at any time after towing by the posting of a bond or paying of the fees due, and

e.         Provide a sale procedure similar to that provided in G.S. 44A‑4, 44A‑5, and 44A‑6, except that no hearing in addition to the probable cause hearing is required. If no one purchases the vehicle at the sale and if the value of the vehicle is less than the amount of the lien, the city may destroy it.

(a4)      Any person who removes a vehicle pursuant to this section shall not be held liable for damages for the removal of the vehicle to the owner, lienholder or other person legally entitled to the possession of the vehicle removed; however, any person who intentionally or negligently damages a vehicle in the removal of such vehicle, or intentionally or negligently inflicts injury upon any person in the removal of such vehicle, may be held liable for damages.

(b)        Any ordinance adopted pursuant to this section shall include a prohibition against removing or disposing of any motor vehicle that is used on a regular basis for business or personal use.  (1983, c. 841, s. 2; 1985, c. 737, s. 2; 1987, c. 42, s. 2; c. 451, s. 2; 1989, c. 3; c. 743, s. 2; 2005‑10, ss. 2, 3; 2006‑15, s. 3; 2006‑166, s. 2; 2006‑171, s. 1; 2007‑208, s. 2; 2007‑505, s. 3; 2009‑97, s. 2.)



§ 160A-304. Regulation of taxis.

§ 160A‑304.  Regulation of taxis.

(a)        A city may by ordinance license and regulate all vehicles operated for hire in the city. The ordinance may require that the drivers and operators of taxicabs engaged in the business of transporting passengers for hire over the public streets shall obtain a license or permit from the city; provided, however, that the license or permit fee for taxicab drivers shall not exceed fifteen dollars ($15.00). As a condition of licensure, the city may require an applicant for licensure to pass a controlled substance examination. The ordinances may also specify the types of taxicab services that are legal in the municipality; provided, that in all cases shared‑ride services as well as exclusive‑ride services shall be legal. Shared‑ride service is defined as a taxi service in which two or more persons with either different origins or with different destinations, or both, occupy a taxicab at one time. Exclusive‑ride service is defined as a taxi service in which the first passenger or party requests exclusive use of the taxicab. In the event the applicant is to be subjected to a national criminal history background check, the ordinance shall specifically authorize the use of FBI records. The ordinance shall require any applicant who is subjected to a national criminal history background check to be fingerprinted.

The Department of Justice may provide a criminal record check to the city for a person who has applied for a license or permit through the city. The city shall provide to the Department of Justice, along with the request, the fingerprints of the applicant, any additional information required by the Department of Justice, and a form signed by the applicant consenting to the check of the criminal record and to the use of the fingerprints and other identifying information required by the State or national repositories. The applicant's fingerprints shall be forwarded to the State Bureau of Investigation for a search of the State's criminal history record file, and the State Bureau of Investigation shall forward a set of the fingerprints to the Federal Bureau of Investigation for a national criminal history check. The city shall keep all information pursuant to this subsection privileged, in accordance with applicable State law and federal guidelines, and the information shall be confidential and shall not be a public record under Chapter 132 of the General Statutes.

The Department of Justice may charge each applicant a fee for conducting the checks of criminal history records authorized by this subsection.

The following factors shall be deemed sufficient grounds for refusing to issue a permit or for revoking a permit already issued:

(1)        Conviction of a felony against this State, or conviction of any offense against another state which would have been a felony if committed in this State;

(2)        Violation of any federal or State law relating to the use, possession, or sale of alcoholic beverages or narcotic or barbiturate drugs;

(3)        Addiction to or habitual use of alcoholic beverages or narcotic or barbiturate drugs;

(4)        Violation of any federal or State law relating to prostitution;

(5)        Noncitizenship in the United States;

(6)        Habitual violation of traffic laws or ordinances.

The ordinance may also require operators and drivers of taxicabs to display prominently in each taxicab, so as to be visible to the passengers, the city taxi permit, the schedule of fares, a photograph of the driver, and any other identifying matter that the council may deem proper and advisable. The ordinance may also establish rates that may be charged by taxicab operators, may limit the number of taxis that may operate in the city, and may grant franchises to taxicab operators on any terms that the council may deem advisable.

(b)        When a city ordinance grants a taxi franchise for operation of a stated number of taxis within the city, the holder of the franchise shall report at least quarterly to the council the average number of taxis actually in operation during the preceding quarter. The council may amend a taxi franchise to reduce the number of authorized vehicles by the average number not in actual operation during the preceding quarter, and may transfer the unused allotment to another franchised operator. Such amendments of taxi franchises shall not be subject to G.S. 160A‑76. Allotments of taxis among franchised operators may be transferred only by the city council, and it shall be unlawful for any franchised operator to sell, assign, or otherwise transfer allotments under a taxi franchise. (1943, c. 639, s. 1; 1945, c. 564, s. 2; 1971, c. 698, s. 1; 1981, c. 412, s. 4; c. 606, s. 5; c. 747, s. 66; 1987, c. 777, s. 7; 2002‑147, s. 14; 2003‑65, s. 1.)



§ 160A-305. Agreements under National Highway Safety Act.

§ 160A‑305.  Agreements under National Highway Safety Act.

Any city is hereby authorized to enter into agreements with the State of North Carolina and its agencies, and with the federal government and its agencies, to secure the full benefits available to the city under the National Highway Safety Act of 1966, and to cooperate with State and federal agencies, other public and private agencies, interested organizations, and individuals, to effectuate the purposes of the act and subsequent amendments thereof. (1967, c. 1255; 1971, c. 698, s. 1.)



§ 160A-306. Building setback lines.

§ 160A‑306.  Building setback lines.

(a)        A city shall have authority to (i) classify all or a portion of the streets in the city according to their size, present and anticipated traffic loads, and other characteristics relevant to the achievement of the purposes of this section, and (ii) establish by ordinance minimum distances that buildings and other permanent structures or improvements constructed along each class or type of street shall be set back from the right‑of‑way line or the center line of an existing or proposed street. Portions of any street may be classified in a manner different from other portions of the same street where the characteristics of the portions differ.

(b)        Any setback line shall be designed

(1)        To promote the public safety by providing adequate sight distances for persons using the street and its sidewalks, lessening congestion in the street and sidewalks, facilitating the safe movement of vehicular and pedestrian traffic on the street and sidewalks and providing adequate fire lanes between buildings, and

(2)        To protect the public health by keeping dwellings and other structures an adequate distance from the dust, noise, and fumes created by traffic on the street and by insuring an adequate supply of light and air.

(c)        A setback‑line ordinance shall permit affected property owners to appeal to the council for variance or modification of setback requirements as they apply to a particular piece of property. The council may vary or modify the requirements upon a showing that

(1)        The peculiar nature of the property results in practical difficulties or unnecessary hardships that impede carrying out the strict letter of the requirement,

(2)        The property will not yield a reasonable return or cannot be put to reasonable use unless relief is granted, and

(3)        Balancing the public interest in enforcing the setback requirements and the interest of the owner, the grant of relief is required by considerations of justice and equity.

In granting relief, the council may impose reasonable and appropriate  conditions and safeguards to protect the interest of neighboring properties. The council may delegate authority to hear appeals under setback‑line ordinances to any authorized body to hear appeals under zoning ordinances. If this is done, appeal to the council from the board shall be governed by the same laws and rules as appeals from decisions granting or denying variances or modifications under the zoning ordinance. (1971, c. 698, s. 1; 1987, c. 747. ss. 13, 14.)



§ 160A-307. Curb cut regulations.

§ 160A‑307.  Curb cut regulations.

A city may by ordinance regulate the size, location, direction of traffic flow, and manner of construction of driveway connections into any street or alley.  The ordinance may require the construction or reimbursement of the cost of construction and public dedication of medians, acceleration and deceleration lanes, and traffic storage lanes for driveway connections into any street or alley if:

(1)        The need for such improvements is reasonably attributable to the traffic using the driveway; and

(2)        The improvements serve the traffic of the driveway.

No street or alley under the control of the Department of Transportation may be improved without the consent of the Department of Transportation.  However, if there is a conflict between the written driveway regulations of the Department of Transportation and the related driveway improvements required by the city, the more stringent requirement shall apply. (1971, c. 698, s. 1; 1987, c. 747, s. 16.)



§ 160A-308. Regulation of dune buggies.

§ 160A‑308.  Regulation of dune buggies.

A municipality may by ordinance regulate, restrict and prohibit the use of dune or beach buggies, jeeps, motorcycles, cars, trucks, or any other form of power‑driven vehicle specified by the governing body of the municipality on the foreshore, beach strand and the barrier dune system.  Violation of any ordinance adopted by the governing body of a municipality pursuant to this section is a Class 3 misdemeanor.

Provided, a municipality shall not prohibit the use of such specified vehicles from the foreshore, beach strand and barrier dune system by commercial fishermen for commercial activities.  Commercial fishermen, however, shall abide by all other regulations or restrictions duly enacted by municipalities under this section. (1973, cc. 856, 1401; 1993, c. 539, s. 1086; 1994, Ex. Sess., c. 14, s. 68, c. 24, s. 14(c).)



§ 160A-309. Intersection and roadway improvements.

§ 160A‑309.  Intersection and roadway improvements.

A city may contract with a developer or property owner, or with a private party who is under contract with the developer or property owner, for public intersection or roadway improvements that are adjacent or ancillary to a private land development project. Such a contract is not subject to Article 8 of Chapter 143 of the General Statutes if the public cost will not exceed two hundred fifty thousand dollars ($250,000) and the city or its designated agency determines that: (i) the public cost will not exceed the estimated cost of providing for those public intersection or roadway improvements through either eligible force account qualified labor or through a public contract let pursuant to Article 8 of Chapter 143 of the General Statutes; or (ii) the coordination of separately constructed public intersection or roadway improvements, and the adjacent or ancillary private land development improvements would be impracticable. A city may enact ordinances and policies setting forth the procedures, requirements, and terms for agreements authorized by this section. (2005‑426, s. 8(c).)



§ 160A-310. Reserved for future codification purposes.

§ 160A‑310.  Reserved for future codification purposes.



§ 160A-311. Public enterprise defined.

Article 16.

Public Enterprise.

Part 1. General Provisions.

§ 160A‑311.  Public enterprise defined.

As used in this Article, the term "public enterprise" includes:

(1)        Electric power generation, transmission, and distribution systems.

(2)        Water supply and distribution systems.

(3)        Wastewater collection, treatment, and disposal systems of all types, including septic tank systems or other on‑site collection or disposal facilities or systems.

(4)        Gas production, storage, transmission, and distribution systems, where systems shall also include the purchase or lease of natural gas fields and natural gas reserves, the purchase of natural gas supplies, and the surveying, drilling and any other activities related to the exploration for natural gas, whether within the State or without.

(5)        Public transportation systems.

(6)        Solid waste collection and disposal systems and facilities.

(7)        Cable television systems.

(8)        Off‑street parking facilities and systems.

(9)        Airports.

(10)      Stormwater management programs designed to protect water quality by controlling the level of pollutants in, and the quantity and flow of, stormwater and structural and natural stormwater and drainage systems of all types. (1971, c. 698, s. 1; 1975, c. 549, s. 2; c. 821, s. 3; 1977, c. 514, s. 2; 1979, c. 619, s. 2; 1989, c. 643, s. 5; 1991 (Reg. Sess., 1992), c. 944, s. 14; 2000‑70, s. 3.)



§ 160A-312. Authority to operate public enterprises.

§ 160A‑312.  Authority to operate public enterprises.

(a)        A city shall have authority to acquire, construct, establish, enlarge, improve, maintain, own, operate, and contract for the operation of any or all of the public enterprises as defined in this Article to furnish services to the city and its citizens. Subject to Part 2 of this Article, a city may acquire, construct, establish, enlarge, improve, maintain, own, and operate any public enterprise outside its corporate limits, within reasonable limitations, but in no case shall a city be held liable for damages to those outside the corporate limits for failure to furnish any public enterprise service.

(b)        A city shall have full authority to protect and regulate any public enterprise system belonging to or operated by it by adequate and reasonable rules. The rules shall be adopted by ordinance, shall apply to the public enterprise system both within and outside the corporate limits of the city, and may be enforced with the remedies available under any provision of law.

(c)        A city may operate that part of a gas system involving the purchase and/or lease of natural gas fields, natural gas reserves and natural gas supplies and the surveying, drilling or any other activities related to the exploration for natural gas, in a partnership or joint venture arrangement with natural gas utilities and private enterprise. (1971, c. 698, s. 1; 1973, c. 426, s. 51; 1975, c. 821, s. 5; 1979, 2nd Sess., c. 1247, s. 29; 1991 (Reg. Sess., 1992), c. 836, s. 1.)



§ 160A-313. Financing public enterprise.

§ 160A‑313.  Financing public enterprise.

Subject to the restrictions, limitations, procedures, and regulations otherwise provided by law, a city shall have full authority to finance the cost of any public enterprise by levying taxes, borrowing money, and appropriating any other revenues therefor, and by accepting and administering gifts and grants from any source on behalf thereof. (1971, c. 698, s. 1.)



§ 160A-314. Authority to fix and enforce rates.

§ 160A‑314.  Authority to fix and enforce rates.

(a)        A city may establish and revise from time to time schedules of rents, rates, fees, charges, and penalties for the use of or the services furnished by any public enterprise. Schedules of rents, rates, fees, charges, and penalties may vary according to classes of service, and different schedules may be adopted for services provided outside the corporate limits of the city.

(a1)     (1)        Before it establishes or revises a schedule of rates, fees, charges, or penalties for stormwater management programs and structural and natural stormwater and drainage systems under this section, the city council shall hold a public hearing on the matter. A notice of the hearing shall be given at least once in a newspaper having general circulation in the area, not less than seven days before the public hearing. The hearing may be held concurrently with the public hearing on the proposed budget ordinance.

(2)        The fees established under this subsection must be made applicable throughout the area of the city. Schedules of rates, fees, charges, and penalties for providing stormwater management programs and structural and natural stormwater and drainage system service may vary according to whether the property served is residential, commercial, or industrial property, the property's use, the size of the property, the area of impervious surfaces on the property, the quantity and quality of the runoff from the property, the characteristics of the watershed into which stormwater from the property drains, and other factors that affect the stormwater drainage system. Rates, fees, and charges imposed under this subsection may not exceed the city's cost of providing a stormwater management program and a structural and natural stormwater and drainage system. The city's cost of providing a stormwater management program and a structural and natural stormwater and drainage system includes any costs necessary to assure that all aspects of stormwater quality and quantity are managed in accordance with federal and State laws, regulations, and rules.

(3)        No stormwater utility fee may be levied under this subsection whenever two or more units of local government operate separate stormwater management programs or separate structural and natural stormwater and drainage system services in the same area within a county. However, two or more units of local government may allocate among themselves the functions, duties, powers, and responsibilities for jointly operating a stormwater management program and structural and natural stormwater and drainage system service in the same area within a county, provided that only one unit may levy a fee for the service within the joint service area. For purposes of this subsection, a unit of local government shall include a regional authority providing stormwater management programs and structural and natural stormwater and drainage system services.

(a2)      A fee for the use of a disposal facility provided by the city may vary based on the amount, characteristics, and form of recyclable materials present in solid waste brought to the facility for disposal. This section does not prohibit a city from providing aid to low‑income persons to pay all or part of the cost of solid waste management services for those persons.

(b)        A city shall have power to collect delinquent accounts by any remedy provided by law for collecting and enforcing private debts, and may specify by ordinance the order in which partial payments are to be applied among the various enterprise services covered by a bill for the services. A city may also discontinue service to any customer whose account remains delinquent for more than 10 days. When service is discontinued for delinquency, it shall be unlawful for any person other than a duly authorized agent or employee of the city to do any act that results in a resumption of services. If a delinquent customer is not the owner of the premises to which the services are delivered, the payment of the delinquent account may not be required before providing services at the request of a new and different tenant or occupant of the premises, but this restriction shall not apply when the premises are occupied by two or more tenants whose services are measured by the same meter.

(b1)      A city shall not do any of the following in its debt collection practices:

(1)        Suspend or disconnect service to a customer because of a past‑due and unpaid balance for service incurred by another person who resides with the customer after service has been provided to the customer's household, unless one or more of the following apply:

a.         The customer and the person were members of the same household at a different location when the unpaid balance for service was incurred.

b.         The person was a member of the customer's current household when the service was established, and the person had an unpaid balance for service at that time.

c.         The person is or becomes responsible for the bill for the service to the customer.

(2)        Require that in order to continue service, a customer must agree to be liable for the delinquent account of any other person who will reside in the customer's household after the customer receives the service, unless one or more of the following apply:

a.         The customer and the person were members of the same household at a different location when the unpaid balance for service was incurred.

b.         The person was a member of the customer's current household when the service was established, and the person had an unpaid balance for service at that time.

(b2)      Notwithstanding the provisions of subsection (b1) of this section, if a customer misrepresents his or her identity in a written or verbal agreement for service or receives service using another person's identity, the city shall have the power to collect a delinquent account using any remedy provided by subsection (b) of this section from that customer.

(c)        Except as provided in subsection (d) of this section and G.S. 160A‑314.1, rents, rates, fees, charges, and penalties for enterprisory services shall be legal obligations of the person contracting for them, and shall in no case be a lien upon the property or premises served, provided that no contract shall be necessary in the case of structural and natural stormwater and drainage systems.

(d)        Notwithstanding subsection (b1) of this section, rents, rates, fees, charges, and penalties for enterprisory services shall be legal obligations of the owner of the premises served when:

(1)        The property or premises is leased or rented to more than one tenant and services rendered to more than one tenant are measured by the same meter.

(2)        Charges made for use of a sewage system are billed separately from charges made for the use of a water distribution system.

(e)        Nothing in this section shall repeal any portion of any city charter inconsistent herewith.  (1971, c. 698, s. 1; 1991, c. 591, s. 1; c. 652, s. 4; 1991 (Reg. Sess., 1992), c. 1007, s. 46; 1995 (Reg. Sess., 1996), c. 594, s. 28; 2000‑70, s. 4; 2009‑302, s. 3(a), (b).)



§ 160A-314.1. Availability fees for solid waste disposal facilities; collection of any solid waste fees.

§ 160A‑314.1.  Availability fees for solid waste disposal facilities; collection of any solid waste fees.

(a)        In addition to a fee that a city may impose for collecting solid waste or for using a disposal facility, a city may impose a fee for the availability of a disposal facility provided by the city. A fee for availability may not exceed the cost of providing the facility and may be imposed on all improved property in the city that benefits from the availability of the facility. A city may not impose an availability fee on property whose solid waste is collected by a county, a city, or a private contractor for a fee if the fee imposed by a county, a city, or a private contractor for the collection of solid waste includes a charge for the availability and use of a disposal facility provided by the city. Property served by a private contractor who disposes of solid waste collected from the property in a disposal facility provided by a private contractor that provides the same services as those provided by the city disposal facility is not considered to benefit from a disposal facility provided by the city and is not subject to a fee imposed by the city for the availability of a disposal facility provided by the city. To the extent that the services provided by the city disposal facility differ from the services provided by the disposal facility provided by a private contractor in the same city, the city may charge an availability fee to cover the costs of the additional services provided by the city disposal facility.

In determining the  costs of providing and operating a disposal facility, a city may consider solid waste management costs incidental to a city's handling and disposal of solid waste at its disposal facility. A fee for the availability or use of a disposal facility may be based on the combined costs of the different disposal facilities provided by the city.

(b)        A city may adopt an ordinance providing that any fee imposed under subsection (a) or under G.S. 160A‑314 for collecting or disposing of solid waste may be billed with property taxes, may be payable in the same manner as property taxes, and, in the case of nonpayment, may be collected in any manner by which delinquent personal or real property taxes can be collected. If an ordinance states that delinquent fees can be collected in the same manner as delinquent real property taxes, the fees are a lien on the real property described on the bill that includes the fee. (1991, c. 652, s. 5; 2007‑550, s. 10(b).)



§ 160A-315. Billing and collecting agents for certain sewer systems.

§ 160A‑315.  Billing and collecting agents for certain sewer systems.

Any city that maintains and operates a sewage collection and disposal system but does not maintain and operate a water distribution system is authorized to contract with the owner or operator of the water distribution system operating within the area served by the city sewer system to act as the billing and collection agent of the city for any charges, rents, or penalties imposed by the city for sewer services. (1933, c. 322, s. 1; 1941, c. 106; 1961, c. 1074; 1971, c. 698, s. 1.)



§ 160A-316. Independent water companies to supply information.

§ 160A‑316.  Independent water companies to supply information.

The owner or operator of any independent or private water distribution system operating within a city that maintains and operates a sewage collection and disposal system shall furnish to the city upon request copies of water meter readings and any other water consumption records and data that the city may require to bill and collect its sewer rents and charges. The city shall pay the reasonable cost of supplying this information. (1933, c. 322, s. 1; 1941, c. 106; 1961, c. 1074; 1971, c. 698, s. 1.)



§ 160A-317. Power to require connections to water or sewer service and the use of solid waste collection services.

§ 160A‑317.  Power to require connections to water or sewer service and the use of solid waste collection services.

(a)        Connections.  A city may require an owner of developed property on which there are situated one or more residential dwelling units or commercial establishments located within the city limits and within a reasonable distance of any water line or sewer collection line owned, leased as lessee, or operated by the city or on behalf of the city to connect the owner's premises with the water or sewer line or both, and may fix charges for the connections. In lieu of requiring connection under this subsection and in order to avoid hardship, the city may require payment of a periodic availability charge, not to exceed the minimum periodic service charge for properties that are connected.

(b)        Solid Waste.  A city may require an owner of improved property to do any of the following:

(1)        Place solid waste in specified places or receptacles for the convenience of city collection and disposal.

(2)        Separate materials before the solid waste is collected.

(3)        Participate in a recycling program by requiring separation of designated materials by the owner or occupant of the property prior to disposal. An owner of recovered materials as defined by G.S. 130A‑290(a)(24) retains ownership of the recovered materials until the owner conveys, sells, donates, or otherwise transfers the recovered materials to a person, firm, company, corporation, or unit of local government. A city may not require an owner to convey, sell, donate, or otherwise transfer recovered materials to the city or its designee. If an owner places recovered materials in receptacles or delivers recovered materials to specific locations, receptacles, and facilities that are owned or operated by the city or its designee, then ownership of these materials is transferred to the city or its designee.

(4)        Participate in any solid waste collection service provided by the city or by a person who has a contract with the city if the owner or occupant of the property has not otherwise contracted for the collection of solid waste from the property.

(c)        A city may impose a fee for the solid waste collection service provided under subdivision (4) of subsection (b) of this section. The fee may not exceed the costs of collection. (1917, c. 136, subch. 7, s. 2; C.S., s. 2806; 1971, c. 698, s. 1; 1979, c. 619, s. 14: 1981, c. 823; 1989, c. 741, s. 2; 1991, c. 698, s. 2; 1993, c. 165, s. 2; 1995, c. 511, s. 4.)



§ 160A-318. Mutual aid contracts.

§ 160A‑318.  Mutual aid contracts.

(a)        Any two or more cities, counties, water and sewer authorities, metropolitan sewage districts, sanitary districts, or private utility companies or combination thereof may enter into contracts with each other to provide mutual aid and assistance in restoring electric, water, sewer, or gas services in the event of natural disasters or other emergencies under such terms and conditions as may be agreed upon.  Mutual aid contracts may include provisions for furnishing personnel, equipment, apparatus, supplies and materials; for reimbursement or indemnification of the aiding party for loss or damage incurred by giving aid; for delegating authority to a designated official or employee to send aid upon request; and any other provisions not inconsistent with law.

(b)        Officials and employees furnished by one party in aid of another party pursuant to a mutual aid contract entered into under authority of this section shall be conclusively deemed for all purposes to remain officials and employees of the aiding party.  While providing aid to another and while traveling to and from another city or county pursuant to giving aid, they shall retain all rights, privileges, and immunities, including coverage under the North Carolina Workers' Compensation Act, as they enjoy while performing their normal duties.

(c)        Notwithstanding any other provisions of law to the contrary, any party to a mutual aid contract entered into under authority of this section, may sell or otherwise convey or deliver to another party to the contract personal property to be used in restoring utility services pursuant to the contract, without following procedures for the sale or disposition of property prescribed by any general law, local act, or city charter.

(d)        Nothing in this section shall be construed to deprive any party to a mutual aid contract of its discretion to send or decline to send its personnel, equipment, and apparatus in aid of another party to the contract under any circumstances, whether or not obligated by the contract to do so.  In no case shall a party to a mutual aid contract or any of its officials or employees be held to answer in any civil or criminal action for declining to send personnel, equipment, or apparatus to another party to the contract, whether or not obligated by contract to do so. (1967, c. 450; 1971, c. 698, s. 1; 1991, c. 636, s. 3.)



§ 160A-319. Utility franchises.

§ 160A‑319.  Utility franchises.

(a)        A city shall have authority to grant upon reasonable terms franchises for a telephone system and any of the enterprises listed in G.S. 160A‑311, except a cable television system. A franchise granted by a city authorizes the operation of the franchised activity within the city. No franchise shall be granted for a period of more than 60 years, except that a franchise for solid waste collection or disposal systems and facilities shall not be granted for a period of more than 30 years. Except as otherwise provided by law, when a city operates an enterprise, or upon granting a franchise, a city may by ordinance make it unlawful to operate an enterprise without a franchise.

(b)        For the purposes of this section, "cable television system" means any system or facility that, by means of a master antenna and wires or cables, or by wires or cables alone, receives, amplifies, modifies, transmits, or distributes any television, radio, or electronic signal, audio or video or both, to subscribing members of the public for compensation. "Cable television system" does not include providing master antenna services only to property owned or leased by the same person, firm, or corporation, nor communication services rendered to a cable television system by a public utility that is regulated by the North Carolina Utilities Commission or the Federal Communications Commission in providing those services. (Code, ss. 704, 3117; 1901, c. 283; 1905, c. 526; Rev., s. 2916; 1907, c. 978; P.L. 1917, c. 223; C. S., s. 2623; Ex. Sess. 1921, c. 58; 1927, c. 14; 1933, c. 69; 1949, c. 938; 1955, c. 77; 1959, c. 391; 1961, c. 308; 1967, c. 100, s. 2; c. 1122, s. 1; 1969, c. 944; 1971, c. 698, s. 1; 1975, c. 664, s. 11; 1991 (Reg. Sess., 1992), c. 1013, s. 2; 2006‑151, s. 15.)



§ 160A-320. Public enterprise improvements.

§ 160A‑320.  Public enterprise improvements.

(a)        Authorization.  A city may contract with a developer or property owner, or with a private party who is under contract with the developer or property owner, for public enterprise improvements that are adjacent or ancillary to a private land development project. Such a contract shall allow the city to reimburse the private party for costs associated with the design and construction of improvements that are in addition to those required by the city's land development regulations. Such a contract is not subject to Article 8 of Chapter 143 of the General Statutes if the public cost will not exceed two hundred fifty thousand dollars ($250,000) and the city determines that: (i) the public cost will not exceed the estimated cost of providing for those improvements through either eligible force account qualified labor or through a public contract let pursuant to Article 8 of Chapter 143 of the General Statutes; or (ii) the coordination of separately constructed improvements would be impracticable. A city may enact ordinances and policies setting forth the procedures, requirements, and terms for agreements authorized by this section.

(b)        Property Acquisition.  The improvements may be constructed on property owned or acquired by the private party or on property owned or acquired by the city. The private party may assist the city in obtaining easements in favor of the city from private property owners on those properties that will be involved in or affected by the project. The contract between the city and the private party may be entered into before the acquisition of any real property necessary to the project. (2005‑426, s. 8(d).)



§ 160A-321. Sale, lease, or discontinuance of city-owned enterprise.

§ 160A‑321.  Sale, lease, or discontinuance of city‑owned enterprise.

A city is authorized to sell or lease as lessor any enterprise that it may own upon any terms and conditions that the council may deem best. However, except as to transfers to another governmental entity pursuant to G.S. 160A‑274, a city‑owned enterprise shall not be sold, leased to another, or discontinued unless the proposal to sell, lease, or discontinue is first submitted to a vote of the people and approved by a majority of those who vote thereon. Voter approval shall not be required for the sale, lease, or discontinuance of airports, off‑street parking systems and facilities, or solid waste collection and disposal systems. (Code, ss. 704, 3117; 1901, c. 283; 1905, c. 526; Rev., s. 2916; 1907, c. 978; P.L. 1917, c. 223; C.S., s. 2623; Ex. Sess. 1921, c. 58; 1927, c. 14; 1933, c. 69; 1949, c. 938; 1955, c. 77; 1959, c. 391; 1961, c. 308; 1967, c. 100, s. 2; c. 1122, s. 1; 1969, c. 944; 1971, c. 698, s. 1; 1973, c. 489, s. 2.)



§ 160A-322. Contracts for electric power and water.

§ 160A‑322.  Contracts for electric power and water.

A city is authorized to enter into contracts for a period not exceeding 40 years for the supply of water, and for a period not exceeding 30 years for the supply of electric power or other public commodity or services. (Code, ss. 704, 3117; 1901, c. 283; 1905, c. 526; Rev., s. 2916; 1907, c. 978; P.L. 1917, c. 223; C. S., s. 2623; Ex. Sess. 1921, c. 58; 1927, c. 14; 1933, c. 69; 1949, c. 938; 1955, c. 77; 1959, c. 391; 1961, c. 308; 1967, c. 100, s. 2; c. 1122, s. 1; 1969, c. 944; 1971, c. 698, s. 1.)



§ 160A-323. Load management and peak load pricing of electric power.

§ 160A‑323.  Load management and peak load pricing of electric power.

In addition and supplemental to the powers conferred upon municipalities by the laws of the State and for the purposes of conserving electricity and increasing the economy of operation of municipal electric systems, any municipality owning or operating an electric distribution system, any municipality engaging in a joint project pursuant to Chapter 159B of the General Statutes and any joint agency created pursuant to Chapter 159B of the General Statutes, shall have and may exercise the power and authority:

(1)        To investigate, study, develop and place into effect procedures and to investigate, study, develop, purchase, lease, own, operate, maintain, and put into service devices, which will temporarily curtail or cut off certain types of appliances or equipment for short periods of time whenever an unusual peak demand threatens to overload the electric system or economies would result; and

(2)        To fix rates and bill customers by a system of nondiscriminatory peak pricing, with incentive rates for off‑peak use of electricity charging more for peak periods than for off‑peak periods to reflect the higher cost of providing electric service during periods of peak demand on the electric system. (1977, c. 232.)



§ 160A-324. Contract with private solid waste collection firm(s).

§ 160A‑324.  Contract with private solid waste collection firm(s).

(a)        If the area to be annexed described in an act of the General Assembly includes an area where a firm (i) meets the requirements of subsection (a1) of this section, (ii) on the ninetieth day preceding the date of introduction in the House of Representatives or the Senate of the bill which became the act making the annexation, was providing solid waste collection services in the area to be annexed, (iii) is still providing such services on the date the act becomes law, and (iv) by reason of the annexation the firm's franchise with a county or arrangements with third parties for solid waste collection will be terminated, the city shall do one of the following:

(1)        Contract with the firm for a period of two years after the effective date of the annexation ordinance to allow the firm to provide collection services to the city in the area to be annexed for sums determined under subsection (d) of this section.

(2)        Pay the firm for the firm's economic loss, with one‑third of the economic loss to be paid within 30 days of the termination and the balance paid in 12 equal monthly installments during the next succeeding 12 months. Any remaining economic loss payment is forfeited if the firm terminates service to customers in the annexation area prior to the effective date of the annexation.

(3)        Make other arrangements satisfactory to the parties.

(a1)      To qualify for the options set forth in subsection (a) of this section, a firm must have, subsequent to receiving notice of the annexation in accordance with subsection (b) of this section, filed with the city clerk at least 10 days prior to the effective date of the annexation a written request to contract with the city to provide solid waste collection services containing a certification, signed by an officer or owner of the firm, that the firm serves at least 50 customers within the county at that time.

(a2)      Firms shall file notice of provision of solid waste collection service with the city clerk of all cities located in the firm's collection area or within five miles thereof.

(b)        The city shall make a good faith effort to provide at least 30 days before the effective date of the annexation a copy of the act to each private firm providing solid waste collection services in the area to be annexed. The notice shall be sent to all firms that filed notice in accordance with subsection (a2) of this section by certified mail, return receipt requested, to the address provided by the firm under subsection (a2) of this section.

(c)        The city may require that the contract contain:

(1)        A requirement that the firm post a performance bond and maintain public liability insurance coverage;

(2)        A requirement that the firm agree to service customers in the annexed area that were not served by that firm on the effective date of annexation;

(3)        A provision that divides the annexed area into service areas if there were more than one firm being contracted within the area, such that the entire area is served by the firms, or by the city as to customers not served by the firms;

(4)        A provision that the city may serve customers not served by the firm on the effective date of annexation;

(5)        A provision that the contract can be cancelled in writing, delivered by certified mail to the firm in question with 30 days to cure, substantial violations of the contract, but no contract may be cancelled on these grounds unless the Local Government Commission finds that substantial violations have occurred, except that the city may suspend the contract for up to 30 days if it finds substantial violation of health laws;

(6)        Performance standards, not exceeding city standards existing at the time of notice provided pursuant to subsection (b) of this section, with provision that the contract may be cancelled for substantial violations of those standards, but no contract may be cancelled on those grounds unless the Local Government Commission finds that substantial violations have occurred;

(7)        A provision for monetary damages if there are violations of the contract or of performance standards.

(d)        If the services to be provided to the city by reason of the annexation are substantially the same as rendered under the franchise with the county or arrangements with the parties, the amount paid by the city shall be at least ninety percent (90%) of the amount paid or required under the existing franchise or arrangements. If such services are required to be adjusted to conform to city standards or as a result of changes in the number of customers and as a result there are changes in disposal costs (including mileage and landfill charges), requirements for storage capacity (dumpsters and/or residential carts), and/or frequency of collection, the amount paid by the city for the service shall be increased or decreased to reflect the value of such adjusted services as if computed under the existing franchise or arrangements. In the event agreement cannot be reached between the city and the firm under this subsection, the matters shall be determined by the Local Government Commission.

(e),       (f) Repealed by Session Laws 2006‑193, s. 1, applicable to annexations for which the bill making the annexation is enacted  on or after January 1, 2007.

(g)        If the city fails to offer a contract to the firm within 30 days following the effective date of the annexation act, the firm may appeal within 60 days following the effective date of the annexation act to the Local Government Commission for an order directing the city to offer a contract. If the Local Government Commission finds that the city has not made an offer which complies with this section, it shall order the city to pay to the firm a civil penalty of the amount of payments it finds that the city would have had to make under the contract, during the noncompliance period until the contract offer is made. Either the firm or the city may obtain judicial review in accordance with Chapter 150B of the General Statutes.

(h)        A firm which has given notice under subsection (a) of this section that it desires to contract, and any firm that the city believes is eligible to give such notice, shall make available to the city not later than 30 days following a written request of the city all information in its possession or control, including but not limited to operational, financial and budgetary information, necessary for the city to determine if the firm qualifies for the benefits of this section and to determine the nature and scope of the potential contract and/or economic loss. The firm forfeits its rights under this section if it fails to make a good faith response within 30 days following receipt of the written request for information from the city, provided that the city's written request so states by specific reference to this section.

(i)         As used in this section, the following terms mean:

(1)        Economic loss.  A sum equal to 15 times the average gross monthly revenue for the three months prior to the introduction of the bill under subsection (a) of this section, collected or due the firm for residential, commercial, and industrial collection service in the area annexed or to be annexed; provided that revenues shall be included in calculations under this subdivision only if policies of the city will provide solid waste collection to those customers such that arrangements between the firm and the customers will be terminated.

(2)        Firm.  A private solid waste collection firm. (1989, c. 598, s. 1; 2006‑193, s. 3.)



§ 160A-325. Selection or approval of sites for certain sanitary landfills; solid waste defined.

§ 160A‑325.  Selection or approval of sites for certain sanitary landfills; solid waste defined.

(a)        The governing board of a city shall consider alternative sites and socioeconomic and demographic data and shall hold a public hearing prior to selecting or approving a site for a new sanitary landfill that receives residential solid waste that is located within one mile of an existing sanitary landfill within the State. The distance between an existing and a proposed site shall be determined by measurement between the closest points on the outer boundary of each site. The definitions set out in G.S. 130A‑290 apply to this subsection. As used in this subsection:

(1)        "Approving a site" refers to prior approval of a site under G.S. 130A‑294(a)(4).

(2)        "Existing sanitary landfill" means a sanitary landfill that is in operation or that has been in operation within the five‑year period immediately prior to the date on which an application for a permit is submitted.

(3)        "New sanitary landfill" means a sanitary landfill that includes areas not within the legal description of an existing sanitary landfill as set out in the permit for the existing sanitary landfill.

(4)        "Socioeconomic and demographic data" means the most recent socioeconomic and demographic data compiled by the United States Bureau of the Census and any additional socioeconomic and demographic data submitted at the public hearing.

(b)        As used in this Part, "solid waste" means nonhazardous solid waste, that is, solid waste as defined in G.S. 130A‑290 but not including hazardous waste. (1991 (Reg. Sess., 1992), c. 1013, s. 3.)



§ 160A-326. Limitations on rail transportation liability.

§ 160A‑326.  Limitations on rail transportation liability.

(a)        As used in this section:

(1)        "Claim" means a claim, action, suit, or request for damages, whether compensatory, punitive, or otherwise, made by any person or entity against:

a.         The City, a railroad, or an operating rights railroad; or

b.         An officer, director, trustee, employee, parent, subsidiary, or affiliated corporation as defined in G.S. 105‑130.6, or agent of: the City, a railroad, or an operating rights railroad.

(2)        "Operating rights railroad" means a railroad corporation or railroad company that, prior to January 1, 2001, was granted operating rights by a State‑Owned Railroad Company or operated over the property of a State‑Owned Railroad Company under a claim of right over or adjacent to facilities used by or on behalf of the City.

(3)        "Passenger rail services" means the transportation of rail passengers by or on behalf of the City and all services performed by a railroad pursuant to a contract with the City in connection with the transportation of rail passengers, including, but not limited to, the operation of trains; the use of right‑of‑way, trackage, public or private roadway and rail crossings, equipment, or station areas or appurtenant facilities; the design, construction, reconstruction, operation, or maintenance of rail‑related equipment, tracks, and any appurtenant facilities; or the provision of access rights over or adjacent to lines owned by the City or a railroad, or otherwise occupied by the City or a railroad, pursuant to charter grant, fee‑simple deed, lease, easement, license, trackage rights, or other form of ownership or authorized use.

(4)        "Railroad" means a railroad corporation or railroad company, including a State‑Owned Railroad Company as defined in G.S. 124‑11, that has entered into any contracts or operating agreements of any kind with the City concerning passenger rail services.

(b)        Contracts Allocating Financial Responsibility Authorized.  The City may contract with any railroad to allocate financial responsibility for passenger rail services claims, including, but not limited to, the execution of indemnity agreements, notwithstanding any other statutory, common law, public policy, or other prohibition against same, and regardless of the nature of the claim or the conduct giving rise to such claim.

(c)        Insurance Required. 

(1)        If the City enters into any contract authorized by subsection (b) of this section, the contract shall require the City to secure and maintain, upon and after the commencement of the operation of trains by or on behalf of the City, a liability insurance policy covering the liability of the parties to the contract, a State‑Owned Railroad Company as defined in G.S. 124‑11 that owns or claims an interest in any real property subject to the contract, and any operating rights railroad for all claims for property damage, personal injury, bodily injury, and death arising out of or related to passenger rail services. The policy shall name the parties to the contract, a State‑Owned Railroad Company as defined in G.S. 124‑11 that owns or claims an interest in any real property subject to the contract, and any operating rights railroad as named insureds and shall have policy limits of not less than two hundred million dollars ($200,000,000) per single accident or incident, and may include a self‑insured retention in an amount of not more than five million dollars ($5,000,000).

(2)        If the City does not enter into any contract authorized by subsection (b) of this section, upon and after the commencement of the operation of trains by or on behalf of the City, the City shall secure and maintain a liability insurance policy, with policy limits and a self‑insured retention consistent with subdivision (1) of this subsection, for all claims for property damage, personal injury, bodily injury, and death arising out of or related to passenger rail services.

(d)        Liability Limit.  The aggregate liability of the City, the parties to the contract or contracts authorized by subsection (b) of this section, a State‑Owned Railroad Company as defined in G.S. 124‑11, and any operating rights railroad for all claims arising from a single accident or incident related to passenger rail services for property damage, personal injury, bodily injury, and death is limited to two hundred million dollars ($200,000,000) per single accident or incident or to any proceeds available under any insurance policy secured pursuant to subsection (c) of this section, whichever is greater.

(e)        Effect on Other Laws.  This section shall not affect the damages that may be recovered under the Federal Employers' Liability Act, 45 U.S.C. § 51, et seq., (1908); or under Article 1 of Chapter 97 of the General Statutes.

(f)         Applicability.  This section shall apply only to municipalities with a population of more than 500,000 persons, according to the latest decennial census, or to municipalities that have entered into a transit governance interlocal agreement with, among other local governments, a city with a population of more than 500,000 persons. (2002‑78, s. 3.)



§ 160A-327. Displacement of private solid waste collection services.

§ 160A‑327.  Displacement of private solid waste collection services.

(a)        A unit of local government shall not displace a private company that is providing collection services for municipal solid waste or recovered materials, or both, except as provided for in this section.

(b)        Before a local government may displace a private company that is providing collection services for municipal solid waste or recovered materials, or both, the unit of local government shall publish notice of the first meeting where the proposed change in solid waste collection service will be discussed. Notice shall be published once a week for at least four consecutive weeks in at least one newspaper of general circulation in the area in which the unit of local government and the proposed displacement area are located. The first public notice shall be given no less than 30 days but no more than 60 days prior to the displacement issue being placed on the agenda for discussion or action at an official meeting of the governing body of the unit of local government. The notice shall specify the date and place of the meeting, the geographic location in which solid waste collection services are proposed to be changed, and the types of solid waste collection services that may be affected. In addition, the unit of local government shall send written notice by certified mail, return receipt requested, to all companies that have filed notice with the unit of local government clerk pursuant to the provisions of subsection (f) of this section. The unit of local government shall deposit notice in the U.S. mail at least 30 days prior to the displacement issues being placed on the agenda for discussion or action at an official meeting of the governing body of the unit of local government.

(c)        Following the public notice required by subsection (b) of this section, but in no event later than six months after the date of the first meeting pursuant to subsection (b) of this section, the unit of local government may proceed to take formal action to displace a private company. The unit of local government or other public or private entity selected by the unit of local government may not commence the actual provision of these services for a period of 15 months from the date of the first publication of notice, unless the unit of local government provides compensation to the displaced private company as follows:

(1)        Subject to subdivision (3) of this subsection, if the private company has provided collection services in the displacement area prior to announcement of the displacement action, the unit of local government shall provide compensation to the displaced private company in an amount equal to the total gross revenues for collection services provided in the displacement area for the six months prior to the first publication of notice required under subsection (b) of this section.

(2)        Subject to subdivision (3) of this subsection, if the displaced private company has provided collection services in the displacement area for less than six months prior to the first publication of notice required under subsection (b) of this section, the unit of local government shall provide compensation to the displaced private company in an amount equal to the total gross revenues for the period of time that the private company provided such services in the displacement area.

(3)        If the displaced private company purchased an existing operation of another private company providing such services, compensation shall be for six months based on the monthly average total gross revenues for three months the immediate preceding the first publication of notice required under subsection (b) of this section.

(d)        If the local government elects to provide compensation pursuant to subsection (c) of this section, the amount due from the unit of local government to the displaced company shall be paid as follows: one‑third of the compensation to be paid within 30 days of the displacement and the balance paid in six equal monthly installments during the next succeeding six months.

(e)        If the unit of local government fails to change the provision of solid waste services as described in the notices required under subsection (b) of this section within six months of the date of the first meeting pursuant to subsection (b) of this section, the unit of local government shall not take action to displace without complying again with the provisions of subsection (b) of this section.

(f)         Notice of the provision of solid waste collection service shall be filed with the unit of local government clerk of all cities and counties located in the private company's collection area or within five miles thereof.

(g)        This section shall not apply when a private company is displaced as the result of an annexation under Article 4A of Chapter 160A of the General Statutes or an annexation by an act of the General Assembly. The provisions of G.S. 160A‑37.3, 160‑49.3, or 160A‑324 shall apply.

(h)        If a unit of local government intends to provide compensation under subsection (c) of this section to a private company that has given notice under subsection (f) of this section, the private company shall make available to the unit of local government not later than 30 days following a written request of the unit of local government, sent by certified mail, return receipt requested, all information in its possession or control, including operational, financial, and budgetary information necessary for the unit of local government to determine if the private company qualifies for compensation. The private company forfeits its rights under this section if it fails to make a good faith response within 30 days following receipt of the written request for information from the unit of local government provided that the unit of local government's written request so states by specific reference to this section.

(i)         Nothing in this section shall affect the authority of a city or county to establish recycling service where recycling service is not currently being offered.

(j)         As used in this section, the following terms mean:

(1)        Collection.  The gathering of municipal solid waste, recovered materials, or recyclables from residential, commercial, industrial, governmental, or institutional customers and transporting it to a sanitary landfill or other disposal facility. Collection does not include transport from a transfer station or processing point to a disposal facility.

(2)        Displacement.  Any formal action by a unit of local government that prohibits a private company from providing all or a portion of the collection services for municipal solid waste, recovered materials, or recyclables that the company is providing in the affected area at least 90 days prior to the date of the first publication of notice required by subsection (b) of this section. Displacement also means an action by a unit of local government to use an availability fee, nonoptional fee, or taxes to fund competing collection services for municipal solid waste, recovered materials, or recyclables that the private company is providing in the affected areas at least 90 days prior to the date of the first publication of notice required under subsection (b) of this section is given. Displacement does not include any of the following actions:

a.         Failure to renew a franchise agreement or contract with a private company.

b.         Taking action that results in a change in solid waste collection services because the private company's operations present an imminent and substantial threat to human health or safety or are causing a substantial public nuisance.

c.         Taking action that results in a change in solid waste collection services because the private company has materially breached its franchise agreement or the terms of a contract with the local government, or the company has notified the local government that it no longer intends to honor the terms of the franchise agreement or contract. Notice of breach must be delivered in writing, delivered by certified mail to the firm in question with 30 days to cure the violation of the contract.

d.         Terminating an existing contract or franchise in accordance with the provisions of the contract or franchise agreement.

e.         Providing temporary collection services under a declared state of emergency.

f.          Taking action that results in a change in solid waste collection services due to the existing providers' felony conviction of a violation in the State of federal or State law governing the solid waste collection or disposal.

g.         Contracting with a private company to continue its existing services or provide a different level of service at a negotiated price on terms agreeable to the parties.

(3)        Municipal solid waste.  As defined in G.S. 130A‑290(18a).

(4)        Unit of local government.  A county, municipality, authority, or political subdivision that is authorized by law to provide for collection of solid waste or recovered materials, or both. (2006‑193, s. 4.)



§ 160A-328. Local government landfill liaison.

§ 160A‑328.  Local government landfill liaison.

(a)        A city that has planning jurisdiction over any portion of the site of a sanitary landfill may employ a local government landfill liaison. No person who is responsible for any aspect of the management or operation of the landfill may serve as a local government landfill liaison. A local government landfill liaison shall have a right to enter public or private lands on which the landfill facility is located at reasonable times to inspect the landfill operation in order to:

(1)        Ensure that the facility meets all local requirements.

(2)        Identify and notify the Department of suspected violations of applicable federal or State laws, regulations, or rules.

(3)        Identify and notify the Department of potentially hazardous conditions at the facility.

(b)        Entry pursuant to this section shall not constitute a trespass or taking of property. (2007‑550, s. 11(b). )



§ 160A-329. Reserved for future codification purposes.

§ 160A‑329.  Reserved for future codification purposes.



§ 160A-330. Reserved for future codification purposes.

§ 160A‑330.  Reserved for future codification purposes.



§ 160A-331. Definitions.

Part 2. Electric Service in Urban Areas.

§ 160A‑331.  Definitions.

Unless the context otherwise requires, the following words and phrases shall have the meanings indicated when used in this Part:

(1)        "Assigned area" means any portion of an area annexed to or incorporated into a city which, on or before the effective date of annexation or incorporation, had been assigned by the North Carolina Utilities Commission to a specific electric supplier pursuant to G.S. 62‑110.2.

(1a)      "Assigned supplier" means a person, firm, or corporation to which the North Carolina Utilities Commission had assigned a specific area for service as an electric supplier pursuant to G.S. 62‑110.2, which area, in whole or in part, is subsequently annexed to or incorporated into a city.

(1b)      The "determination date" is

a.         April 20, 1965, with respect to areas within the corporate limits of any city as of April 20, 1965;

b.         The effective date of annexation with respect to areas annexed to any city after April 20, 1965;

c.         The date a primary supplier comes into being with respect to any city first incorporated after April 20, 1965.

(2)        "Line" means any conductor located inside the city, or any conductor within 300 feet of areas annexed by the city that is a primary supplier, for distributing or transmitting electricity, except as follows:

a.         For overhead construction, a conductor from the pole nearest the premises of a consumer to such premises, or a conductor from a line tap to such premises.

b.         For underground construction, a conductor from the transformer (or the junction point, if there be one) nearest the premises of a consumer to such premises.

(3)        "Premises" means the building, structure, or facility to which electricity is being or is to be furnished. Two or more buildings, structures, or facilities that are located on one tract or contiguous tracts of land and are used by one electric consumer for commercial, industrial, institutional, or governmental purposes, shall together constitute one "premises," except that any such building, structure, or facility shall not, together with any other building, structure, or facility, constitute one "premises" if the electric service to it is separately metered and the charges for such service are calculated independently of charges for service to any other building, structure, or facility.

(4)        "Primary supplier" means a city that owns and maintains its own electric system, or a person, firm, or corporation that furnishes electric service within a city pursuant to a franchise granted by, or contract with, a city, or that, having furnished service pursuant to a franchise or contract, is continuing to furnish service within a city after the expiration of the franchise or contract.

(5)        "Secondary supplier" means a person, firm, or corporation that is not a primary supplier, but that furnishes electricity at retail to one or more consumers other than itself within the limits of a city, or that has a conductor located within 300 feet of an area annexed by a city that is a primary supplier. A primary supplier that furnishes electric service within a city pursuant to a franchise or contract that limits or restricts the classes of consumers or types of electric service permitted to such supplier shall, in and with respect to any area annexed by the city after April 20, 1965, be a primary supplier for such classes of consumers or types of service, and if it furnishes other electric service in the annexed area on the effective date of annexation, shall be a secondary supplier, in and with respect to such annexed area, for all other electric service. A primary supplier that continues to furnish electric service after the expiration of a franchise or contract that limited or restricted such primary supplier with respect to classes of consumers or types of electric service shall, in and with respect to any area annexed by the city after April 20, 1965, be a secondary supplier for all electric service if it is furnishing electric service in the annexed area on the effective date of annexation. (1965, c. 287, s. 1; 1971, c. 698, s. 1; 1973, c. 426, s. 52; 1997‑346, s. 1; 1999‑111, s. 1; 2003‑24, s. 1; 2005‑150, s. 2.)



§ 160A-331.1: Repealed by Session Laws 2007-419, s. 3, effective August 21, 2007.

§ 160A‑331.1: Repealed by Session Laws 2007‑419, s. 3, effective August 21, 2007.



§ 160A-331.2. Agreements of electric suppliers.

§ 160A‑331.2.  Agreements of electric suppliers.

(a)        The General Assembly finds and determines that, in order to avoid the unnecessary duplication of electric facilities and to facilitate the settlement of disputes between cities that are primary suppliers and other electric suppliers, it is desirable for the State to authorize electric suppliers to enter into agreements pursuant to which the parties to the agreements allocate to each other the right to provide electric service to premises each would not have the right to serve under this Article but for the agreement, provided that no agreement between a city that is a primary supplier and another electric supplier shall be enforceable by or against an electric supplier that is subject to the territorial assignment jurisdiction of the North Carolina Utilities Commission until the agreement has been approved by the Commission. The Commission shall approve an agreement entered into pursuant to this section unless it finds that such agreement is not in the public interest. Such agreements may allocate the right to serve premises by reference to specific premises, geographical boundaries, or amounts of unspecified load to be served, but no agreement shall affect in any way the rights of other electric suppliers who are not parties to the relevant agreement. The provisions of this section apply to agreements relating to electric service inside and outside the corporate limits of a city.

(b)        Repealed by Session Laws 2007‑419, s. 1, effective August 21, 2007.

(c)        To the extent negotiations undertaken pursuant to subsection (b) of this section, as enacted by S.L. 2005‑150, have not resulted in an agreement between a negotiating electric membership corporation and a negotiating city by May 31, 2007, jurisdiction shall immediately lie in the North Carolina Utilities Commission to resolve all issues related to those negotiations. Either party to the negotiations may petition the Commission to exercise the jurisdiction conferred in this subsection upon the filing of a petition and the payment of a filing fee of five hundred dollars ($500.00). In reaching its decision, the Commission shall include consideration of the public convenience and necessity. The Commission shall not consider rate differentials between the involved city and the involved electric membership corporation.

(d)        Notwithstanding an order of the Commission issued pursuant to subsection (c) of this section:

(1)        Any electric membership corporation or city may furnish electric service to any consumer who desires service from that electric membership corporation or city at any premises being served by another electric membership corporation or city, or at premises which another electric membership corporation or city has the right to serve pursuant to subsection (c) of this section, upon agreement of the affected electric membership corporation or city, subject to approval by the Commission.

(2)        The Commission shall have the authority and jurisdiction, after notice to all affected electric membership corporations and cities and after a hearing, if a hearing is requested by any affected electric membership corporation or city, or any other interested party, to order any electric membership corporation or city which may reasonably do so to furnish electric service to any consumer who desires service from that electric membership corporation or city at any premises being served by another electric membership corporation or city pursuant to subsection (c) of this section or subdivision (1) of this subsection, or which another electric membership corporation or city has the right to serve pursuant to subsection (c) of this section or subdivision (1) of this subsection, and to order the other electric membership corporation or city to cease and desist from furnishing electric service to such premises, upon finding that service to the consumer by the electric membership corporation or city which is then furnishing service, or which has the right to furnish service to those premises, is or will be inadequate or undependable, or that the rates, conditions of service, or service regulations, applied to such consumer, are unreasonably discriminatory.

(e)        Assignments or reassignments made or approved by the Commission pursuant to subsection (c) or (d) of this section shall be deemed to be service area agreements approved pursuant to subsection (a) of this section. (2005‑150, s. 3; 2007‑419, s. 1.)



§ 160A-332. Electric service within city limits.

§ 160A‑332.  Electric service within city limits.

(a)        The suppliers of electric service inside the corporate limits of any city in which a secondary supplier was furnishing electric service on the determination date (as defined in G.S. 160A‑331(1)) shall have rights and be subject to restrictions as follows:

(1)        The secondary supplier shall have the right to serve all premises being served by it, or to which any of its facilities are attached, on the determination date.

(2)        The secondary supplier shall have the right, subject to subdivision (3) of this section, to serve all premises initially requiring electric service after the determination date which are located wholly within 300 feet of its lines and located wholly more than 300 feet from the lines of the primary supplier, as such suppliers' lines existed on the determination date.

(3)        Any premises initially requiring electric service after the determination date which are located wholly within 300 feet of a secondary supplier's lines and wholly within 300 feet of another secondary supplier's lines, but wholly more than 300 feet from the primary supplier's lines, as the lines of all suppliers existed on the determination date, may be served by the secondary supplier which the consumer chooses, and no other supplier shall thereafter furnish electric service to such premises, except with the written consent of the supplier then serving the premises.

(4)        A primary supplier shall not furnish electric service to any premises which a secondary supplier has the right to serve as set forth in subdivisions (1), (2), and (3) of this section, except with the written consent of the secondary supplier.

(5)        Any premises initially requiring electric service after the determination date which are located wholly or partially within 300 feet of the primary supplier's lines and are located wholly or partially within 300 feet of the secondary supplier's lines, as such suppliers' lines existed on the determination date, may be served by either the secondary supplier or the primary supplier, whichever the consumer chooses, and no other supplier shall thereafter furnish service to such premises, except with the written consent of the supplier then serving the premises.

(6)        Any premises initially requiring electric service after the determination date, which are located only partially within 300 feet of the secondary supplier's lines and are located wholly more than 300 feet from the primary supplier's lines, as such supplier's lines existed on the determination date, may be served either by the secondary supplier or the primary supplier, whichever the consumer chooses, and no other supplier shall thereafter furnish service to such premises, except with the written consent of the supplier then serving the premises.

(6a)      Notwithstanding any other provision of law, a secondary supplier, upon obtaining the prior written consent of the city, shall be the exclusive provider of electric service within (i) any assigned area for which that secondary supplier had been assigned supplier prior to the determination date; or (ii) any area previously unassigned by the North Carolina Utilities Commission pursuant to G.S. 62‑110.2. However, any rights of other electric suppliers existing under G.S. 62‑110.2 prior to the determination date to provide service shall continue to exist without impairment in the areas described in (i) and (ii) above.

(6b)      A primary supplier or secondary supplier that, after the determination date, offers to serve any premises initially requiring electric service for which a consumer has a right to choose suppliers under subsections (5) or (6) of this section, without providing the consumer written notice that the consumer may be entitled to choose another electric supplier for the premises, shall not have the right to serve those premises.

(7)        Except as provided in subdivisions (1), (2), (3), (5), (6), and (6a) of this section, a secondary supplier shall not furnish electric service within the corporate limits of any city unless it first obtains the written consent of the city and the primary supplier.

(b)        In any city that is first incorporated after April 20, 1965, in which, on the effective date of the incorporation, there is more than one supplier of electric service, all suppliers of electric service therein shall continue to have the rights and be subject to the restrictions in effect before the city was incorporated until there is a primary supplier within the city.

(c)        It shall be unlawful for a primary supplier or secondary supplier to serve premises within a city that the supplier does not have the right to serve under the provisions of this Article. Upon receiving written notice from another supplier of electric service that has authority to lawfully provide service to the premises in dispute that the provision of service by the current supplier is unlawful, the primary supplier or secondary supplier that is providing electric service shall be obligated to discontinue service and remove all of its facilities used in the provision of the unlawful service within 30 days after substitute electric service can be provided by an electric supplier with authority to lawfully provide service to the premises, unless the supplier currently providing service has a good faith basis for believing it has authority to continue rendering such service. If the primary or secondary supplier is determined to be providing electric services unlawfully, and is found to have unreasonably failed to fulfill its obligation to discontinue service as required above, the supplier of electric service that has authority to lawfully provide service to the premises may bring an action to compel performance of those obligations, and may recover in that action its costs of enforcing this subsection, including its reasonable attorneys' fees. (1965, c. 287, s. 1; 1971, c. 698, s. 1; 1997‑346, s. 2; 1999‑111, s. 1; 2003‑24, s. 1; 2005‑150, ss. 4, 5.)



§ 160A-333. Temporary electric service.

§ 160A‑333.  Temporary electric service.

No electric supplier shall furnish temporary electric service for the construction of premises which it would not have the right to serve under this Part if such premises were already constructed. The construction of lines for, and the furnishing of, temporary electric service for the construction of premises which any other electric supplier, if chosen by the consumer, would have the right to serve if such premises were already constructed, shall not impair the right of such other electric supplier to furnish service to such premises after the construction thereof, if then chosen by the consumer; nor, unless the consumer chooses to have such premises served by the supplier that furnished the temporary service, shall the furnishing of such temporary service or the construction of a line therefor impair the right of any other electric supplier to furnish service to any other premises which, without regard to the construction of such temporary service line, it has the right to serve. (1965, c. 287, s. 1; 1971, c. 698, s. 1; 1973, c. 426, s. 53.)



§ 160A-334. Authority and jurisdiction of Utilities Commission.

§ 160A‑334.  Authority and jurisdiction of Utilities Commission.

Notwithstanding G.S. 160A‑332 and 160A‑333, if the North Carolina Utilities Commission finds that service being furnished to or to be furnished to the consumer by a secondary supplier is or will be inadequate or undependable, or that rates, conditions of service or service regulations, applied to such consumer, are unreasonably discriminatory, the Commission shall have the authority and jurisdiction, after notice to each affected electric supplier, and after hearing, if a hearing is requested by an interested party, to:

(1)        Order a primary supplier that is subject to the jurisdiction of the Commission to furnish electric service to any consumer who desires service from the primary supplier at any premises served by a secondary supplier, or at premises which a secondary supplier has the right to serve pursuant to other sections of this Part, and to order such secondary supplier to cease and desist from furnishing electric service to such premises, or

(2)        Order any secondary supplier to cease and desist from furnishing electric service to any premises being served by it or to any premises which it has the right to serve pursuant to other sections of this Part, if the consumer desires service from a primary supplier that is not subject to the jurisdiction of the Commission and which is willing to furnish service to such premises. (1965, c. 287, s. 1; 1971, c. 698, s. 1; 1973, c. 426, s. 54.)



§ 160A-335. Discontinuance of service and transfer of facilities by secondary supplier.

§ 160A‑335.  Discontinuance of service and transfer of facilities by secondary supplier.

A secondary supplier may voluntarily discontinue its service to any premises and remove any of its electric facilities located inside the corporate limits of a city or sell and transfer such facilities to a primary supplier in such city, subject to approval by the North Carolina Utilities Commission, if the Commission determines that the public interest will not thereby be adversely affected. (1965, c. 287, s. 1; 1971, c. 698, s. 1.)



§ 160A-336. Electric service for city facilities.

§ 160A‑336.  Electric service for city facilities.

No provisions of this Part shall prevent a city that is a primary supplier from furnishing its own electric service for city facilities, or prevent any other primary supplier from furnishing electric street lighting service to a city inside its corporate limits. (1965, c. 287, s. 1; 1971, c. 698, s. 1.)



§ 160A-337. Effect of Part on rights and duties of primary supplier.

§ 160A‑337.  Effect of Part on rights and duties of primary supplier.

Except for the rights granted to and restrictions upon primary suppliers contained in the provisions of this Part, nothing in this Part shall diminish, enlarge, alter, or affect in any way the rights and duties of a primary supplier to furnish electric service to premises within the corporate limits of a city. (1965, c. 287, s. 1; 1971, c. 698, s. 1.)



§ 160A-338. Electric suppliers subject to police power.

§ 160A‑338.  Electric suppliers subject to police power.

No provisions of this Part shall restrict the exercise of the police power of a city over the erection and maintenance of poles, wires, and other facilities of electric suppliers in streets, alleys, and other public ways. (1965, c. 287, s. 1; 1971, c. 698, s. 1.)



§§ 160A-339 through 160A-340. Reserved for future codification purposes.

§§ 160A‑339 through 160A‑340.  Reserved for future codification purposes.



§ 160A-341. Authority to establish and operate cemeteries.

Article 17.

Cemeteries.

§ 160A‑341.  Authority to establish and operate cemeteries.

A city shall have authority to establish, operate, and maintain cemeteries either inside or outside its corporate limits, may acquire and hold real and personal property for cemetery purposes by gift, purchase, or (for real property) by exercise of the power of eminent domain, may devote any property owned by the city to use as a cemetery, may prohibit burials at any place within the city other than city cemeteries, and may regulate the manner of burial in city cemeteries. Nothing in this section shall confer upon any city authority to prohibit or regulate burials in cemeteries licensed by the State Burial Association Commissioner, or in church cemeteries.

As used in this Article "cemetery" includes columbariums and facilities for cremation. (1917, c. 136, subch. 5, s. 1; 1919, cc. 136, 237; C.S., s. 2787; 1969, c. 402; 1971, c. 698, s. 1.)



§ 160A-342. Authority to transfer cemeteries.

§ 160A‑342.  Authority to transfer cemeteries.

A city may transfer and convey any city cemetery property, together with any accumulated perpetual care trust funds set aside for the maintenance of the cemetery, to any religious organization or cemetery licensed by the State Burial Association Commissioner, upon condition that the transferee will continue use of the property as a cemetery, will perpetually maintain it, and will apply any perpetual care trust funds so transferred only for maintenance of the cemetery. (1917, c. 136, subch. 5, s. 1; 1919, cc. 136, 237; C.S., s. 2787; 1969, c. 402; 1971, c. 698, s. 1.)



§ 160A-343. Authority to abandon cemeteries.

§ 160A‑343.  Authority to abandon cemeteries.

A city shall have authority to abandon any cemetery that has not been used for interment purposes within 10 years. Upon abandonment, all monuments, tombstones, and the contents of all graves within the cemetery shall be transferred at city expense to another city cemetery, or to a cemetery licensed by the State Burial Association Commissioner. After the transfer of monuments, tombstones, and the contents of graves, the city may take possession of, convey, or use the former cemetery property for any lawful purpose. (1917, c.  136, subch. 5, s. 1; 1919, cc. 136, 237; C.S., s. 2787; 1969, c. 402; 1971, c. 698, s. 1.)



§ 160A-344. Authority to assume control of abandoned cemeteries.

§ 160A‑344.  Authority to assume control of abandoned cemeteries.

(a)        Whenever property not under the control or in the possession of any church or religious organization in any city has been heretofore set aside or used for cemetery purposes, and the trustees or owners named in the deed or deeds for the property have died, or are unknown, or the deeds of conveyance have been lost or misplaced and no record of title thereto has been found, and the property has been occupied and used for burial purposes for a time sufficient to identify its use as cemetery property, the city in which the cemetery is located is authorized to take possession of the land and any adjoining land not held by known claimants of title, have the property surveyed and lines established, and to designate and appropriate the property as a city cemetery.

(b)        The city may have the land subdivided and laid off into family  burial plots, may sell any of the unused lots so laid off to any person for burial purposes, and may use the proceeds of the sale for the improvement and upkeep of the cemetery.

(c)        The city may appropriate and use funds for the improvement and  maintenance of the cemetery, and all laws and ordinances applicable to city cemeteries shall apply to the cemetery from and after the date that the city assumes control of it. (1971, c. 698, s. 1.)



§ 160A-345. Authority to condemn cemeteries.

§ 160A‑345.  Authority to condemn cemeteries.

A city shall have authority to acquire title in fee simple by purchase or exercise of the power of eminent domain to any cemetery, graveyard, or burial place within the city and to operate and maintain the property so acquired as a city cemetery. This section shall not apply to a cemetery licensed by the North Carolina State Burial Association Commissioner, nor to property owned or controlled by any church or religious organization, unless the owner of the property consents to the acquisition. (1951, c. 385, s. 1; 1971, c. 698, s. 1.)



§ 160A-346. Authority to condemn easements for perpetual care.

§ 160A‑346.  Authority to condemn easements for perpetual care.

A city shall have authority to acquire an easement for perpetual care by gift, grant, purchase, or exercise of the power of eminent domain in any cemetery, graveyard, or burial place within the city. When a perpetual care easement is acquired under this section, all city ordinances concerning the care and upkeep of city cemeteries shall be applicable to the cemetery, and the income from city perpetual care trust funds may be used to care for and maintain the cemetery. This section shall not apply to a cemetery licensed by the North Carolina State Burial Association Commissioner or to property owned or controlled by any church or religious organization unless the owner of the property consents to the acquisition. (1951, c. 385, s. 2; 1971, c. 698, s. 1.)



§ 160A-347. Perpetual care trust funds.

§ 160A‑347.  Perpetual care trust funds.

(a)        A city is authorized to create a perpetual care trust fund for any cemeteries under its ownership or control, to accept gifts, grants, bequests, and devises on behalf of the perpetual care trust fund, to deposit any revenues realized from the sale of lots in or the operation of city cemeteries in the perpetual care trust fund, and to hold and administer the trust fund for the purpose of perpetually caring for and beautifying the city's cemeteries. The city may make contracts with the owners of plots in city cemeteries obligating the city to maintain the plots in perpetuity upon payment of such sums as the council may fix.

(b)        The principal of perpetual care trust funds shall be held intact, and the income from such funds shall be used to carry out contracts with plot owners for the perpetual care of the plots, and to maintain and perpetually care for the cemetery.

(c)        Perpetual care trust funds shall be kept separate and apart from all other city funds, and shall in no case be appropriated by, lent to, or in any manner used by the city for any purpose other than the perpetual care of city cemeteries. (1917, c. 136, subch. 9, s. 1; C.S., ss. 2810, 2811, 2812; 1927, c. 254; 1971, c. 698, s. 1.)



§ 160A-348. Regulation of city cemeteries.

§ 160A‑348.  Regulation of city cemeteries.

A city may by ordinance adopt rules and regulations concerning the opening of graves, the erection of tombstones and monuments, the building of walls and fences, the hours of opening and closing and all other matters concerning the use, operation, and maintenance of city cemeteries. The ordinance may impose a schedule of prices for lots and fees for the opening of graves in the cemetery, but it may not require the owners of plots to purchase monuments, vaults, or other items from the city. (1971, c. 698, s. 1.)



§ 160A-349. Reserved for future codification purposes.

§ 160A‑349.  Reserved for future codification purposes.



§ 160A-349.1. Creation of board authorized; official title; terms of office; vacancies.

Article 17A.

Cemetery Trustees.

§ 160A‑349.1.  Creation of board authorized; official title; terms of office; vacancies.

The governing body of any municipal corporation which now owns or shall hereafter own a cemetery is authorized, if it is deemed proper, to create a board composed of not less than three nor more than five persons, to be known as "Cemetery Trustees of the Town or City of________, North Carolina"; shall fix the term of office of each member, in no case to exceed five years, and in case of any vacancy by death, resignation or otherwise, elect a successor. (Pub. Loc. 1923, c. 583, s. 1.)



§ 160A-349.2. Members to meet and organize; meetings; bond of secretary and treasurer; record of proceedings.

§ 160A‑349.2.  Members to meet and organize; meetings; bond of secretary and treasurer; record of proceedings.

The members of said board, when properly elected, shall within 30 days after notice of their election convene and designate one of their number chairman, one secretary and treasurer, and provide for regular meetings at such times as the said board shall fix; it shall also fix the bond to be given by the secretary and treasurer, conditioned for the faithful accounting of all moneys which shall come into his hands; shall provide for special meetings, and shall cause the secretary to keep a record of its proceedings. (Pub. Loc. 1923, c. 583, s. 2.)



§ 160A-349.3. Property vested.

§ 160A‑349.3.  Property vested.

Upon the creation of such board the title to all property held by the town or city and used for cemetery purposes shall pass to and vest in said board, subject to the same limitations, conditions and restrictions as it was held by the town or city; provided, that the governing body of the town or city may at any time by resolution direct that title to such property shall pass to and vest in the town  or city itself, and in such event it shall be the duty of the board and its officers to execute all necessary documents to effect such transfer and vesting. (Pub. Loc. 1923, c. 583, s. 3; 1979, 2nd Sess., c. 1247, s. 30.)



§ 160A-349.4. Control and management; superintendent and assistants; enumeration of powers.

§ 160A‑349.4.  Control and management; superintendent and assistants; enumeration of powers.

The said board shall have the exclusive control and management of such cemetery; shall have the power to employ a superintendent and such assistants as may be needed, and may do any and all things pertaining to the control, maintenance, management and upkeep of the cemetery which the governing body of the town or city could have done, or which by law the governing body of the town or city shall hereafter be authorized to do. (Pub. Loc. 1923, c. 583, s. 4.)



§ 160A-349.5. Rules continued in force.

§ 160A‑349.5.  Rules continued in force.

All rules and regulations heretofore adopted by the town or city for the control, upkeep, management, and maintenance, as well as policing of the cemetery, shall continue in force and effect until and after the said board shall have changed the same as herein provided for. (Pub. Loc. 1923, c. 583, s. 5.)



§ 160A-349.6. Rules for maintaining order and policing; force of rules; copy to governing body; publication.

§ 160A‑349.6.  Rules for maintaining order and policing; force of rules; copy to governing body; publication.

The said board shall have power to adopt rules and regulations for maintaining order in the cemetery and policing the same, and such rules and regulations, when adopted, shall have the same force and effect as ordinances adopted and passed by the governing body of the town or city. When any such rules and regulations shall be adopted the secretary of the board shall transmit a copy thereof to the governing body of the town or city, and shall cause a copy to be published in some newspaper published in the town or city, and the said rules and regulations shall be in force and effect 10 days after their publication. (Pub. Loc. 1923, c. 583, s. 6.)



§ 160A-349.7. Presentation of budget; details of budget; appropriation; payment to board.

§ 160A‑349.7.  Presentation of budget; details of budget; appropriation; payment to board.

Thirty days prior to the adoption of the annual budget by the governing body of the town or city, the said trustees shall present to such governing body a budget for the ensuing year, in which said budget there shall be set out in detail an accurate account of the receipts and expenditures of the board for the previous year, the estimated expense for the ensuing year, the estimated source of income from all sources, other than appropriation by the governing body of the town or city, any balance on hand, and such other information as the said trustees may think proper; and the said governing body of the town or city shall in the annual budget include such appropriation as it deems proper for the care and maintenance of the said cemetery for the ensuing year, which shall be paid over to the board of trustees in monthly installments.

For purposes of the Local Government Budget and Fiscal Control Act  (Chapter 159, Subchapter III), the board of trustees of a cemetery is  a board of the municipal corporation establishing the board of trustees and is not a public authority as defined by G.S. 159‑7. (Pub. Loc. 1923, c. 583, s. 7; 1971, c. 780, s. 37.3; 1973, c. 474, s. 31; 1979, 2nd Sess., c. 1247, s. 31.)



§ 160A-349.8. Commissioners to obtain maps, plats and deeds; list of lots sold and owners; surveys and plats to be made; additional lots, streets, walks and parkways; price of lots; regulation of sale of lots.

§ 160A‑349.8.  Commissioners to obtain maps, plats and deeds; list of lots sold and owners; surveys and plats to be made; additional lots, streets, walks and parkways; price of lots; regulation of sale of lots.

The board of trustees shall obtain from the governing body all maps, plats, deeds and other evidences relating to the lands, lots and property of the cemetery; they shall also obtain from the governing body of the town or city, as nearly as possible, an accurate list of the lots theretofore sold, together with the names of the owners thereof. The said board of trustees shall from time to time cause surveys to be made, maps and plats prepared, laying out additional lots, streets, paths, walks and parkways; shall fix a price at which such lots shall be sold, which price may from time to time, in the discretion of the board, be changed; shall adopt rules and regulations as to the sale of said lots and deliver to the purchaser or purchasers deed or evidences of title thereto. (Pub. Loc. 1923, c. 583, s. 8.)



§ 160A-349.9. Power to acquire land; adjacent property; disposal of money from lot sales; investments; income from investment.

§ 160A‑349.9.  Power to acquire land; adjacent property; disposal of money from lot sales; investments; income from investment.

The said board shall have the power to acquire additional lands for cemetery purposes, either by purchase or otherwise. In making such additional acquisitions of property, if possible, they shall acquire adjacent property; all moneys received from the sale of lots shall be held by the board of trustees intact and used for the purchase of additional lands; to beautify and otherwise maintain and keep the present property and the future acquired property. The board  may, if it seems best to it, invest the said money in good, interest‑bearing securities, payable to the said board, and the income derived therefrom shall be by the board used in the beautifying, maintenance and upkeep of the cemetery or cemeteries under its control. (Pub. Loc. 1923, c. 583, s. 9.)



§ 160A-349.10. Power to condemn land; procedure for condemnation; board incorporated.

§ 160A‑349.10.  Power to condemn land; procedure for condemnation; board incorporated.

If it becomes necessary to acquire additional lands for cemetery purposes and the board cannot agree with the owners upon the price thereof, the board shall have the power to condemn the lands for cemetery purposes, and in so doing the provisions of Chapter 40A of the General Statutes shall be followed as nearly as possible, and to that end, and for that purpose, the board of trustees of any cemetery acquired under this Article shall be deemed and considered a corporation and a body politic. (Pub. Loc. 1923, c. 583, s. 10; 2001‑487, s. 38(i).)



§ 160A-349.11. Price of lands included in budget.

§ 160A‑349.11.  Price of lands included in budget.

If any lands are acquired by purchase or condemnation for cemetery purposes and the board of trustees shall not have sufficient funds with which to pay for the same, the amount necessary shall be included in their budget request, and the governing body of any town or city may make an appropriation to complete the purchase. (Pub. Loc. 1923, c. 583, s. 11; 1979, 2nd Sess., c. 1247, s. 32.)



§ 160A-349.12. Power to accept gifts; exclusive use of gifts.

§ 160A‑349.12.  Power to accept gifts; exclusive use of gifts.

The board of trustees of any cemetery shall have the power to accept gifts, either by devise, bequeath or otherwise, and hold the same for the purposes expressed in the gift, and any moneys coming into the hands of such board by devise or otherwise shall be by the board used exclusively for the purposes for which it is given. (Pub. Loc. 1923, c. 583, s. 12.)



§ 160A-349.13. Sale of unnecessary property.

§ 160A‑349.13.  Sale of unnecessary property.

The board of trustees of any cemetery, created pursuant to this Article, shall have the power to sell at public auction, as provided by G.S. 160‑59, any real property, title to which is held by it, which it shall determine to be unfit or unnecessary for cemetery purposes, except when such sale would violate the terms of any deed, gift or trust pursuant to which the property proposed to be sold was acquired. Any such sales and conveyances heretofore made by any such board of trustees are hereby validated. (1951, c. 87.)



§ 160A-349.14. Exercise of powers subject to approval.

§ 160A‑349.14.  Exercise of powers subject to approval.

The board may not act to acquire or sell land pursuant to G.S. 160A‑349.9, G.S. 160A‑349.10, or G.S. 160A‑349.13 unless such action was approved in advance by the governing body of the town or city. (1979, 2nd Sess., c. 1247, s. 33.)



§ 160A-349.15. Termination.

§ 160A‑349.15.  Termination.

The governing body of the town or city shall have the authority to terminate the existence of the board at any time. In the event of such termination, all property and assets of the board shall automatically become the property of the town or city and the town or city shall succeed to all rights, obligations and liabilities of the board. Further, in the event of such termination, it shall be the duty of the board and its officers to execute all necessary documents to effect the transfer of property and assets to the town or city. (1979, 2nd Sess., c. 1247, s. 34.)



§ 160A-350. Short title.

Article 18.

Parks and Recreation.

§ 160A‑350.  Short title.

This Article shall be known and may be cited as the "Recreation Enabling Law." (1945, c. 1052; 1971, c. 698, s. 1.)



§ 160A-351. Declaration of State policy.

§ 160A‑351.  Declaration of State policy.

The lack of adequate recreational programs and facilities is a menace to the morals, happiness, and welfare of the people of this State. Making available recreational opportunities for citizens of all ages is a subject of general interest and concern, and a function requiring appropriate action by both State and local government. The General Assembly therefore declares that the public good and the general welfare of the citizens of this State require adequate recreation programs, that the creation, establishment, and operation of parks and recreation programs is a proper governmental function, and that it is the policy of North Carolina to forever encourage, foster, and provide these facilities and programs for all its citizens. (1945, c. 1052; 1971, c. 698, s. 1.)



§ 160A-352. Recreation defined.

§ 160A‑352.  Recreation defined.

"Recreation" means activities that are diversionary in character and aid in promoting entertainment, pleasure, relaxation, instruction, and other physical, mental, and cultural development and leisure time experiences. (1945, c. 1052; 1971, c. 698, s. 1.)



§ 160A-353. Powers.

§ 160A‑353.  Powers.

In addition to any other powers it may possess to provide for the general welfare of its citizens, each county and city in this State shall have authority to:

(1)        Establish and conduct a system of supervised recreation;

(2)        Set apart lands and buildings for parks, playgrounds, recreational centers, and other recreational programs and facilities;

(3)        Acquire real property, either within or without the corporate limits of the city or the boundaries of the county, including water and air rights, for parks and recreation programs and facilities by gift, grant, purchase, lease, exercise of the power of eminent domain, or any other lawful method.

(4)        Provide, acquire, construct, equip, operate, and maintain parks, playgrounds, recreation centers, and recreation facilities, including all buildings, structures, and equipment necessary or useful in connection therewith;

(5)        Appropriate funds to carry out the provisions of this Article;

(6)        Accept any gift, grant, lease, loan, bequest, or devise of real or personal property for parks and recreation programs. Devises, bequests, and gifts may be accepted and held subject to such terms and conditions as may be imposed by the grantor or trustor, except that no county or city may accept or administer any terms that require it to discriminate among its citizens on the basis of race, sex, or religion. (1945, c. 1052; 1971, c. 698, s. 1; 1973, c. 426, s. 55.)



§ 160A-354. Administration of parks and recreation programs.

§ 160A‑354.  Administration of parks and recreation programs.

A city or county may operate a parks and recreation system as a line department, or it may create a parks and recreation commission and vest in it authority to operate the parks and recreation system. (1945, c. 1052; 1971, c. 698, s. 1.)



§ 160A-355. Joint parks and recreation systems.

§ 160A‑355.  Joint parks and recreation systems.

Any two or more units of local government may cooperate in establishing parks and recreation systems as authorized in Article 20, Part 1, of this Chapter. (1945, c. 1052; 1967, c. 1228; 1971, c. 698, s. 1.)



§ 160A-356. Financing parks and recreation.

§ 160A‑356.  Financing parks and recreation.

Each county and city is authorized to expend for its parks and recreation system any of its revenues not otherwise limited as to use by law. (1945, c. 1052; 1971, c. 698, s. 1; 1975, c. 664, s. 12.)



§ 160A-357. Repealed by Session Laws 1975, c. 664, s. 13.

§ 160A‑357.  Repealed by Session Laws 1975, c. 664, s. 13.



§ 160A-358. Reserved for future codification purposes.

§ 160A‑358.  Reserved for future codification purposes.



§ 160A-359. Reserved for future codification purposes.

§ 160A‑359.  Reserved for future codification purposes.



§ 160A-360. Territorial jurisdiction.

Article 19.

Planning and Regulation of Development.

Part 1. General Provisions.

§ 160A‑360.  Territorial jurisdiction.

(a)        All of the powers granted by this Article may be exercised by any city within its corporate limits. In addition, any city may exercise these powers within a defined area extending not more than one mile beyond its limits. With the approval of the board or boards of county commissioners with jurisdiction over the area, a city of 10,000 or more population but less than 25,000 may exercise these powers over an area extending not more than two miles beyond its limits and a city of 25,000 or more population may exercise these powers over an area extending not more than three miles beyond its limits. The boundaries of the city's extraterritorial jurisdiction shall be the same for all powers conferred in this Article. No city may exercise extraterritorially any power conferred by this Article that it is not exercising within its corporate limits. In determining the population of a city for the purposes of this Article, the city council and the board of county commissioners may use the most recent annual estimate of population as certified by the Secretary of the North Carolina Department of Administration.

(a1)      Any municipality planning to exercise extraterritorial jurisdiction under this Article shall notify the owners of all parcels of land proposed for addition to the area of extraterritorial jurisdiction, as shown on the county tax records. The notice shall be sent by first‑class mail to the last addresses listed for affected property owners in the county tax records. The notice shall inform the landowner of the effect of the extension of extraterritorial jurisdiction, of the landowner's right to participate in a public hearing prior to adoption of any ordinance extending the area of extraterritorial jurisdiction, as provided in G.S. 160A‑364, and the right of all residents of the area to apply to the board of county commissioners to serve as a representative on the planning board and the board of adjustment, as provided in G.S. 160A‑362. The notice shall be mailed at least four weeks prior to the public hearing. The person or persons mailing the notices shall certify to the city council that the notices were sent by first‑class mail, and the certificate shall be deemed conclusive in the absence of fraud.

(b)        Any council wishing to exercise extraterritorial jurisdiction under this Article shall adopt, and may amend from time to time, an ordinance specifying the areas to be included based upon existing or projected urban development and areas of critical concern to the city, as evidenced by officially adopted plans for its development. Boundaries shall be defined, to the extent feasible, in terms of geographical features identifiable on the ground. A council may, in its discretion, exclude from its extraterritorial jurisdiction areas lying in another county, areas separated from the city by barriers to urban growth, or areas whose projected development will have minimal impact on the city. The boundaries specified in the ordinance shall at all times be drawn on a map, set forth in a written description, or shown by a combination of these techniques. This delineation shall be maintained in the manner provided in G.S. 160A‑22 for the delineation of the corporate limits, and shall be recorded in the office of the register of deeds of each county in which any portion of the area lies.

(c)        Where the extraterritorial jurisdiction of two or more cities overlaps, the jurisdictional boundary between them shall be a line connecting the midway points of the overlapping area unless the city councils agree to another boundary line within the overlapping area based upon existing or projected patterns of development.

(d)        If a city fails to adopt an ordinance specifying the boundaries of its extraterritorial jurisdiction, the county of which it is a part shall be authorized to exercise the powers granted by this Article in any area beyond the city's corporate limits. The county may also, on request of the city council, exercise any or all these powers in any or all areas lying within the city's corporate limits or within the city's specified area of extraterritorial jurisdiction.

(e)        No city may hereafter extend its extraterritorial powers under this Article into any area for which the county at that time has adopted and is enforcing a zoning ordinance and subdivision regulations and within which it is enforcing the State Building Code. However, the city may do so where the county is not exercising all three of these powers, or when the city and the county have agreed upon the area within which each will exercise the powers conferred by this Article.

(f)         When a city annexes, or a new city is incorporated in, or a city extends its jurisdiction to include, an area that is currently being regulated by the county, the county regulations and powers of enforcement shall remain in effect until (i) the city has adopted such regulations, or (ii) a period of 60 days has elapsed following the annexation, extension or incorporation, whichever is sooner. During this period the city may hold hearings and take any other measures that may be required in order to adopt its regulations for the area.

(f1)       When a city relinquishes jurisdiction over an area that it is regulating under this Article to a county, the city regulations and powers of enforcement shall remain in effect until (i) the county has adopted this regulation or (ii) a period of 60 days has elapsed following the action by which the city relinquished jurisdiction, whichever is sooner. During this period the county may hold hearings and take other measures that may be required in order to adopt its regulations for the area.

(g)        When a local government is granted powers by this section subject to the request, approval, or agreement of another local government, the request, approval, or agreement shall be evidenced by a formally adopted resolution of that government's legislative body. Any such request, approval, or agreement can be rescinded upon two years' written notice to the other legislative bodies concerned by repealing the resolution. The resolution may be modified at any time by mutual agreement of the legislative bodies concerned.

(h)        Nothing in this section shall repeal, modify, or amend any local act which defines the boundaries of a city's extraterritorial jurisdiction by metes and bounds or courses and distances.

(i)         Whenever a city or county, pursuant to this section, acquires jurisdiction over a territory that theretofore has been subject to the jurisdiction of another local government, any person who has acquired vested rights under a permit, certificate, or other evidence of compliance issued by the local government surrendering jurisdiction may exercise those rights as if no change of jurisdiction had occurred. The city or county acquiring jurisdiction may take any action regarding such a permit, certificate, or other evidence of compliance that could have been taken by the local government surrendering jurisdiction pursuant to its ordinances and regulations. Except as provided in this subsection, any building, structure, or other land use in a territory over which a city or county has acquired jurisdiction is subject to the ordinances and regulations of the city or county.

(j)         Repealed by Session Laws 1973, c. 669, s. 1. (1959, c. 1204; 1961, c. 103; c. 548, ss. 1, 13/4; c. 1217; 1963, cc. 519, 889, 1076, 1105; 1965, c. 121; c. 348, s. 2; c. 450, s. 1; c. 864, ss. 3‑6; 1967, cc. 15, 22, 149; c. 197, s. 2; cc. 246, 685; c. 1208, s. 3; 1969, cc. 11, 53; c. 1010, s. 5; c. 1099; 1971, c. 698, s. 1; c. 1076, s. 3; 1973, c. 426, s. 56; c. 525; c. 669, s. 1; 1977, c. 882; c. 912, ss. 2, 4; 1995 (Reg. Sess., 1996), c. 746, s. 1; 2005‑418, s. 10.)



§ 160A-361. Planning boards.

§ 160A‑361.  Planning boards.

(a)        Any city may by ordinance create or designate one or more boards or commissions to perform the following duties:

(1)        Make studies of the area within its jurisdiction and surrounding areas;

(2)        Determine objectives to be sought in the development of the study area;

(3)        Prepare and adopt plans for achieving these objectives;

(4)        Develop and recommend policies, ordinances, administrative procedures, and other means for carrying out plans in a coordinated and efficient manner;

(5)        Advise the council concerning the use and amendment of means for carrying out plans;

(6)        Exercise any functions in the administration and enforcement of various means for carrying out plans that the council may direct;

(7)        Perform any other related duties that the council may direct.

(b)        A board or commission created or designated pursuant to this section may include, but shall not be limited to, one or more of the following:

(1)        A planning board or commission of any size (with not fewer than three members) or composition deemed appropriate, organized in any manner deemed appropriate;

(2)        A joint planning board created by two or more local governments pursuant to Article 20, Part 1, of this Chapter. (1919, c. 23, s. 1; C.S., s. 2643; 1945, c. 1040, s. 2; 1955, cc. 489, 1252; 1959, c. 327, s. 2; c. 390; 1971, c. 698, s. 1; 1973, c. 426, s. 57; 1979, 2nd Sess., c. 1247, s. 35; 1997‑309, s. 7; 1997‑456, s. 27; 2004‑199, s. 41(a).)



§ 160A-362. Extraterritorial representation.

§ 160A‑362.  Extraterritorial representation.

When a city elects to exercise extraterritorial zoning or subdivision‑regulation powers under G.S. 160A‑360, it shall in the ordinance creating or designating its planning board provide a means of proportional representation based on population for residents of the extraterritorial area to be regulated. Representation shall be provided by appointing at least one resident of the entire extraterritorial zoning and subdivision regulation area to the planning board and the board of adjustment that makes recommendations or grants relief in these matters. For purposes of this section, an additional member must be appointed to the planning board or board of adjustment to achieve proportional representation only when the population of the entire extraterritorial zoning and subdivision area constitutes a full fraction of the municipality's population divided by the total membership of the planning board or board of adjustment. Membership of joint municipal county planning agencies or boards of adjustment may be appointed as agreed by counties and municipalities. Any advisory board established prior to July 1, 1983, to provide the required extraterritorial representation shall constitute compliance with this section until the board is abolished by ordinance of the city. The representatives on the planning board and the board of adjustment shall be appointed by the board of county commissioners with jurisdiction over the area. When selecting a new representative to the planning board or to the board of adjustment as a result of an extension of the extraterritorial jurisdiction, the board of county commissioners shall hold a public hearing on the selection. A notice of the hearing shall be given once a week for two successive calendar weeks in a newspaper having general circulation in the area. The board of county commissioners shall select appointees only from those who apply at or before the public hearing. The county shall make the appointments within 45 days following the public hearing. Once a city provides proportional representation, no power available to a city under G.S. 160A‑360 shall be ineffective in its extraterritorial area solely because county appointments have not yet been made. If there is an insufficient number of qualified residents of the area to meet membership requirements, the board of county commissioners may appoint as many other residents of the county as necessary to make up the requisite number. When the extraterritorial area extends into two or more counties, each board of county commissioners concerned shall appoint representatives from its portion of the area, as specified in the ordinance. If a board of county commissioners fails to make these appointments within 90 days after receiving a resolution from the city council requesting that they be made, the city council may make them. If the ordinance so provides, the outside representatives may have equal rights, privileges, and duties with the other members of the board to which they are appointed, regardless of whether the matters at issue arise within the city or within the extraterritorial area; otherwise they shall function only with respect to matters within the extraterritorial area. (1959, c. 1204; 1961, c. 103; c. 548, ss. 1, 13/4; c. 1217; 1963, cc. 519, 889, 1076, 1105; 1965, c. 121; c. 348, s. 2; c. 450, s. 1; c. 864, ss. 3‑6; 1967, cc. 15, 22, 149; c. 197, s. 2; cc. 246, 685; c. 1208, s. 3; 1969, cc. 11, 53; c. 1010, s. 5; c. 1099; 1971, c. 698, s. 1; 1983, c. 584, ss. 1‑4; 1995 (Reg. Sess., 1996), c. 746, s. 2; 2005‑418, s. 11.)



§ 160A-363. Supplemental powers.

§ 160A‑363.  Supplemental powers.

(a)        A city or its designated planning board may accept, receive, and disburse in furtherance of its functions any funds, grants, and services made available by the federal government and its agencies, the State government and its agencies, any local government and its agencies, and any private and civic sources. Any city, or its designated planning board with the concurrence of the council, may enter into and carry out contracts with the State and federal governments or any agencies thereof under which financial or other planning assistance is made available to the city and may agree to and comply with any reasonable conditions that are imposed upon such assistance.

(b)        Any city, or its designated planning board with the concurrence of the council, may enter into and carry out contracts with any other city, county, or regional council or planning agency under which it agrees to furnish technical planning assistance to the other local government or planning agency. Any city, or its designated planning board with the concurrence of its council, may enter into and carry out contracts with any other city, county, or regional council or planning agency under which it agrees to pay the other local government or planning board for technical planning assistance.

(c)        Any city council is authorized to make any appropriations that may be necessary to carry out any activities or contracts authorized by this Article or to support, and compensate members of, any planning board that it may create pursuant to this Article, and to levy taxes for these purposes as a necessary expense.

(d)        A city may elect to combine any of the ordinances authorized by this Article into a unified ordinance. Unless expressly provided otherwise, a city may apply any of the definitions and procedures authorized by law to any or all aspects of the unified ordinance and may employ any organizational structure, board, commission, or staffing arrangement authorized by law to any or all aspects of the ordinance.

(e)        If the city is found to have illegally exacted a tax, fee, or monetary contribution for development or a development permit not specifically authorized by law, the city shall return the tax, fee, or monetary contribution plus interest of six percent (6%) per annum. (1919, c. 23, s. 1; C.S., s. 2643; 1945, c. 1040, s. 2; 1955, cc. 489, 1252; 1959, c. 327, s. 2; c. 390; 1971, c. 698, s. 1; 1983, c. 377, s. 9; 2004‑199, s. 41(b); 2005‑418, s. 1(a); 2007‑371, s. 2.)



§ 160A-364. Procedure for adopting, amending, or repealing ordinances under Article.

§ 160A‑364.  Procedure for adopting, amending, or repealing ordinances under Article.

(a)        Before adopting, amending, or repealing any ordinance authorized by this Article, the city council shall hold a public hearing on it. A notice of the public hearing shall be given once a week for two successive calendar weeks in a newspaper having general circulation in the area. The notice shall be published the first time not less than 10 days nor more than 25 days before the date fixed for the hearing. In computing such period, the day of publication is not to be included but the day of the hearing shall be included.

(b)        If the adoption or modification of the ordinance would result in changes to the zoning map or would change or affect the permitted uses of land located five miles or less from the perimeter boundary of a military base, the governing body of the local government shall provide written notice of the proposed changes by certified mail, return receipt requested, to the commander of the military base not less than 10 days nor more than 25 days before the date fixed for the public hearing. If the military provides comments or analysis regarding the compatibility of the proposed ordinance or amendment with military operations at the base, the governing body of the local government shall take the comments and analysis into consideration before making a final determination on the ordinance. (1923, c. 250, s. 4; C.S., s. 2776(u); 1927, c. 90; 1955, c. 1334, s. 1; 1971, c. 698, s. 1; 1973, c. 426, s. 58; 1977, c. 912, s. 5; 1979, 2nd Sess., c. 1247, s. 36; 1981, c. 891, s. 1; 2004‑75, s. 2; 2005‑426, s. 1(a).)



§ 160A-364.1. Statute of limitations.

§ 160A‑364.1.  Statute of limitations.

A cause of action as to the validity of any zoning ordinance, or amendment thereto, adopted under this Article or other applicable law shall accrue upon adoption of the ordinance, or amendment thereto, and shall be brought within two months as provided in G.S. 1‑54.1. (1981, c. 891, s. 3; 1995 (Reg. Sess., 1996), c. 746, s. 7.)



§ 160A-365. Enforcement of ordinances.

§ 160A‑365.  Enforcement of ordinances.

Subject to the provisions of the ordinance, any ordinance adopted pursuant to authority conferred by this Article may be enforced by any remedy provided by G.S. 160A‑175. (1971, c. 698, s. 1.)



§ 160A-366. Validation of ordinance.

§ 160A‑366.  Validation of ordinance.

Any city ordinance regularly adopted before January 1, 1972, under authority of general laws revised and reenacted in Chapter 160A, Article 19, or under authority of any city charter or local act concerning the same subject matter, is validated with respect to its application within the corporate limits of the city and as to its application within the extraterritorial jurisdiction of the city. Such an ordinance, and any city ordinance adopted since January 1, 1972, under authority of general laws revised and reenacted in Chapter 160A, Article 19, are hereby validated, notwithstanding the fact that such ordinances were not recorded pursuant to G.S. 160A‑360(b) or 160A‑364 and notwithstanding the fact that the adopting city council did not also adopt an ordinance defining or delineating by specific description the areas within its extraterritorial jurisdiction pursuant to G.S. 160A‑360; provided that this act shall be deemed to validate ordinances of cities in Mecklenburg County only with respect to their application within the corporate limits of such cities. (1973, c. 669, s. 2.)



§§ 160A-367 through 160A-370. Reserved for future codification purposes.

§§ 160A‑367 through 160A‑370.  Reserved for future codification purposes.



§ 160A-371. Subdivision regulation.

Part 2. Subdivision Regulation.

§ 160A‑371.  Subdivision regulation.

A city may by ordinance regulate the subdivision of land within its territorial jurisdiction. In addition to final plat approval, the ordinance may include provisions for review and approval of sketch plans and preliminary plats. The ordinance may provide for different review procedures for differing classes of subdivisions. The ordinance may be adopted as part of a unified development ordinance or as a separate subdivision ordinance. Decisions on approval or denial of preliminary or final plats may be made only on the basis of standards explicitly set forth in the subdivision or unified development ordinance. Whenever the ordinance includes criteria for decision that require application of judgment, those criteria must provide adequate guiding standards for the entity charged with plat approval. (1955, c. 1334, s. 1; 1971, c. 698, s. 1; 2005‑418, s. 2(a).)



§ 160A-372. Contents and requirements of ordinance.

§ 160A‑372.  Contents and requirements of ordinance.

(a)        A subdivision control ordinance may provide for the orderly growth and development of the city; for the coordination of transportation networks and utilities within proposed subdivisions with existing or planned streets and highways and with other public facilities; for the dedication or reservation of recreation areas serving residents of the immediate neighborhood within the subdivision or, alternatively, for provision of funds to be used to acquire recreation areas serving residents of the development or subdivision or more than one subdivision or development within the immediate area, and rights‑of‑way or easements for street and utility purposes including the dedication of rights‑of‑way pursuant to G.S. 136‑66.10 or G.S. 136‑66.11; and for the distribution of population and traffic in a manner that will avoid congestion and overcrowding and will create conditions that substantially promote public health, safety, and the general welfare.

(b)        The ordinance may require a plat be prepared, approved, and recorded pursuant to the provisions of the ordinance whenever any subdivision of land takes place. The ordinance may include requirements that plats show sufficient data to determine readily and reproduce accurately on the ground the location, bearing, and length of every street and alley line, lot line, easement boundary line, and other property boundaries, including the radius and other data for curved property lines, to an appropriate accuracy and in conformance with good surveying practice.

(c)        The ordinance may provide for the more orderly development of subdivisions by requiring the construction of community service facilities in accordance with municipal plans, policies, and standards. To assure compliance with these and other ordinance requirements, the ordinance may provide for performance guarantees to assure successful completion of required improvements. If a performance guarantee is required, the city shall provide a range of options of types of performance guarantees, including, but not limited to, surety bonds or letters of credit, from which the developer may choose. For any specific development, the type of performance guarantee from the range specified by the city shall be at the election of the developer.

The ordinance may provide for the reservation of school sites in accordance with comprehensive land use plans approved by the council or the planning board. In order for this authorization to become effective, before approving such plans the council or planning board and the board of education with jurisdiction over the area shall jointly determine the specific location and size of any school sites to be reserved, which information shall appear in the comprehensive land use plan. Whenever a subdivision is submitted for approval which includes part or all of a school site to be reserved under the plan, the council or planning board shall immediately notify the board of education and the board of education shall promptly decide whether it still wishes the site to be reserved. If the board of education does not wish to reserve the site, it shall so notify the council or planning board and no site shall be reserved. If the board of education does wish to reserve the site, the subdivision shall not be approved without such reservation. The board of education shall then have 18 months beginning on the date of final approval of the subdivision within which to acquire the site by purchase or by initiating condemnation proceedings. If the board of education has not purchased or begun proceedings to condemn the site within 18 months, the subdivider may treat the land as freed of the reservation.

The ordinance may provide that a developer may provide funds to the city whereby the city may acquire recreational land or areas to serve the development or subdivision, including the purchase of land that may be used to serve more than one subdivision or development within the immediate area. All funds received by the city pursuant to this paragraph shall be used only for the acquisition or development of recreation, park, or open space sites. Any formula enacted to determine the amount of funds that are to be provided under this paragraph shall be based on the value of the development or subdivision for property tax purposes. The ordinance may allow a combination or partial payment of funds and partial dedication of land when the governing body of the city determines that this combination is in the best interests of the citizens of the area to be served.

The ordinance may provide that in lieu of required street construction, a developer may be required to provide funds that the city may use for the construction of roads to serve the occupants, residents, or invitees of the subdivision or development and these funds may be used for roads which serve more than one subdivision or development within the area. All funds received by the city pursuant to this paragraph shall be used only for development of roads, including design, land acquisition, and construction. However, a city may undertake these activities in conjunction with the Department of Transportation under an agreement between the city and the Department of Transportation. Any formula adopted to determine the amount of funds the developer is to pay in lieu of required street construction shall be based on the trips generated from the subdivision or development. The ordinance may require a combination of partial payment of funds and partial dedication of constructed streets when the governing body of the city determines that a combination is in the best interests of the citizens of the area to be served. (1955, c. 1334, s. 1; 1961, c. 1168; 1971, c. 698, s. 1; 1973, c. 426, s. 59; 1985, c. 146, ss. 1, 2; 1987, c. 747, ss. 9, 18; 1989 (Reg. Sess., 1990), c. 1024, s. 39; 2005‑426, s. 2(a).)



§ 160A-373. Ordinance to contain procedure for plat approval; approval prerequisite to plat recordation; statement by owner.

§ 160A‑373.  Ordinance to contain procedure for plat approval; approval prerequisite to plat recordation; statement by owner.

Any subdivision ordinance adopted pursuant to this Part shall contain provisions setting forth the procedures to be followed in granting or denying approval of a subdivision plat prior to its registration.

The ordinance may provide that final decisions on preliminary plats and final plats are to be made by:

(1)        The city council,

(2)        The city council on recommendation of a designated body, or

(3)        A designated planning board, technical review committee, or other designated body or staff person.

From and after the effective date of a subdivision ordinance that is adopted by the city, no subdivision plat of land within the city's jurisdiction shall be filed or recorded until it shall have been submitted to and approved by the council or appropriate agency, as specified in the subdivision ordinance, and until this approval shall have been entered on the face of the plat in writing by an authorized representative of the city. The Review Officer, pursuant to G.S. 47‑30.2, shall not certify a plat of a subdivision of land located within the territorial jurisdiction of a city that has not been approved in accordance with these provisions, nor shall the clerk of superior court order or direct the recording of a plat if the recording would be in conflict with this section. (1955, c. 1334, s. 1; 1971, c. 698, s. 1; 1973, c. 426, s. 60; 1997‑309, s. 8; 2005‑418, s. 3(a).)



§ 160A-374. Effect of plat approval on dedications.

§ 160A‑374.  Effect of plat approval on dedications.

The approval of a plat shall not be deemed to constitute or effect the acceptance by the city or public of the dedication of any street or other ground, public utility line, or other public facility shown on the plat. However, any city council may by resolution accept any dedication made to the public of lands or facilities for streets, parks, public utility lines, or other public purposes, when the lands  or facilities are located within its subdivision‑regulation jurisdiction. Acceptance of dedication of lands or facilities located within the subdivision‑regulation jurisdiction but outside the corporate limits of a city shall not place on the city any duty to open, operate, repair, or maintain any street, utility line, or other land or facility, and a city shall in no event be held to answer in any civil action or proceeding for failure to open, repair, or maintain any street located outside its corporate limits. Unless a city, county or other public entity operating a water system shall have agreed to begin operation and maintenance of the water system or water system facilities within one year of the time of issuance of a certificate of occupancy for the first unit of housing in the subdivision, a city or county shall not, as part of its subdivision regulation applied to facilities or land outside the corporate limits of a city, require dedication of water systems or facilities as a condition for subdivision approval. (1955, c. 1334, s. 1; 1971, c. 698, s. 1; 1983 (Reg. Sess., 1984), c. 1080; 1985, c. 635.)



§ 160A-375. Penalties for transferring lots in unapproved subdivisions.

§ 160A‑375.  Penalties for transferring lots in unapproved subdivisions.

(a)        If a city adopts an ordinance regulating the subdivision of land as authorized herein, any person who, being the owner or agent of the owner of any land located within the jurisdiction of that city, thereafter subdivides his land in violation of the ordinance or transfers or sells land by reference to, exhibition of, or any other use of a plat showing a subdivision of the land before the plat has been properly approved under such ordinance and recorded in the office of the appropriate register of deeds, shall be guilty of a Class 1 misdemeanor. The description by metes and bounds in the instrument of transfer or other document used in the process of selling or transferring land shall not exempt the transaction from this penalty. The city may bring an action for injunction of any illegal subdivision, transfer, conveyance, or sale of land, and the court shall, upon appropriate findings, issue an injunction and order requiring the offending party to comply with the subdivision ordinance. Building permits required pursuant to G.S. 160A‑417 may be denied for lots that have been illegally subdivided. In addition to other remedies, a city may institute any appropriate action or proceedings to prevent the unlawful subdivision of land, to restrain, correct, or abate the violation, or to prevent any illegal act or conduct.

(b)        The provisions of this section shall not prohibit any owner or its agent from entering into contracts to sell or lease by reference to an approved preliminary plat for which a final plat has not yet been properly approved under the subdivision ordinance or recorded with the register of deeds, provided the contract does all of the following:

(1)        Incorporates as an attachment a copy of the preliminary plat referenced in the contract and obligates the owner to deliver to the buyer a copy of the recorded plat prior to closing and conveyance.

(2)        Plainly and conspicuously notifies the prospective buyer or lessee that a final subdivision plat has not been approved or recorded at the time of the contract, that no governmental body will incur any obligation to the prospective buyer or lessee with respect to the approval of the final subdivision plat, that changes between the preliminary and final plats are possible, and that the contract or lease may be terminated without breach by the buyer or lessee if the final recorded plat differs in any material respect from the preliminary plat.

(3)        Provides that if the approved and recorded final plat does not differ in any material respect from the plat referred to in the contract, the buyer or lessee may not be required by the seller or lessor to close any earlier than five days after the delivery of a copy of the final recorded plat.

(4)        Provides that if the approved and recorded final plat differs in any material respect from the preliminary plat referred to in the contract, the buyer or lessee may not be required by the seller or lessor to close any earlier than 15 days after the delivery of the final recorded plat, during which 15‑day period the buyer or lessee may terminate the contract without breach or any further obligation and may receive a refund of all earnest money or prepaid purchase price.

(c)        The provisions of this section shall not prohibit any owner or its agent from entering into contracts to sell or lease land by reference to an approved preliminary plat for which a final plat has not been properly approved under the subdivision ordinance or recorded with the register of deeds where the buyer or lessee is any person who has contracted to acquire or lease the land for the purpose of engaging in the business of construction of residential, commercial, or industrial buildings on the land, or for the purpose of resale or lease of the land to persons engaged in that kind of business, provided that no conveyance of that land may occur and no contract to lease it may become effective until after the final plat has been properly approved under the subdivision ordinance and recorded with the register of deeds. (1955, c. 1334, s. 1; 1971, c. 698, s. 1; 1977, c. 820, s. 2; 1993, c. 539, s. 1087; 1994, Ex. Sess., c. 24, s. 14(c); 2005‑426, s. 3(a).)



§ 160A-376. Definition.

§ 160A‑376.  Definition.

(a)        For the purpose of this Part, "subdivision" means all divisions of a tract or parcel of land into two or more lots, building sites, or other divisions when any one or more of those divisions is created for the purpose of sale or building development (whether immediate or future) and shall include all divisions of land involving the dedication of a new street or a change in existing streets; but the following shall not be included within this definition nor be subject to the regulations authorized by this Part:

(1)        The combination or recombination of portions of previously subdivided and recorded lots where the total number of lots is not increased and the resultant lots are equal to or exceed the standards of the municipality as shown in its subdivision regulations.

(2)        The division of land into parcels greater than 10 acres where no street right‑of‑way dedication is involved.

(3)        The public acquisition by purchase of strips of land for the widening or opening of streets or for public transportation system  corridors.

(4)        The division of a tract in single ownership whose entire area is no greater than two acres into not more than three lots, where no street right‑of‑way dedication is involved and where the resultant lots are equal to or exceed the standards of the municipality, as shown in its subdivision regulations.

(b)        A city may provide for expedited review of specified classes of subdivisions. (1955, c. 1334, s. 1; 1971, c. 698, s. 1; 1973, c. 426, s. 61; 1977, c. 912, s. 6; 2003‑284, s. 29.23(a); 2005‑426, s. 4(a).)



§ 160A-377. Appeals of decisions on subdivision plats.

§ 160A‑377.  Appeals of decisions on subdivision plats.

(a)        When a subdivision ordinance adopted under this Part provides that the decision whether to approve or deny a preliminary or final subdivision plat is to be made by a city council or a planning board, other than a planning board comprised solely of members of a city planning staff, and the ordinance authorizes the council or planning board to make a quasi‑judicial decision in deciding whether to approve the subdivision plat, then that quasi‑judicial decision of the council or planning board shall be subject to review by the superior court by proceedings in the nature of certiorari. The provisions of G.S. 160A‑381(c), 160A‑388(e2), and 160A‑393 shall apply to those appeals.

(b)        When a subdivision ordinance adopted under this Part provides that a city council, planning board, or staff member is authorized to make only an administrative or ministerial decision in deciding whether to approve a preliminary or final subdivision plat, then any party aggrieved by that administrative or ministerial decision may seek to have the decision reviewed by filing an action in superior court seeking appropriate declaratory or equitable relief. Such an action must be filed within the time frame specified in G.S. 160A‑381(c) for petitions in the nature of certiorari.

(c)        For purposes of this section, an ordinance shall be deemed to authorize a quasi‑judicial decision if the city council or planning board is authorized to decide whether to approve or deny the plat based not only upon whether the application complies with the specific requirements set forth in the ordinance, but also on whether the application complies with one or more generally stated standards requiring a discretionary decision to be made by the city council or planning board.  (2009‑421, s. 2(a).)



§ 160A-378. Reserved for future codification purposes.

§ 160A‑378.  Reserved for future codification purposes.



§ 160A-379. Reserved for future codification purposes.

§ 160A‑379.  Reserved for future codification purposes.



§ 160A-380. Reserved for future codification purposes.

§ 160A‑380.  Reserved for future codification purposes.



§ 160A-381. Grant of power.

Part 3. Zoning.

§ 160A‑381.  Grant of power.

(a)        For the purpose of promoting health, safety, morals, or the general welfare of the community, any city may adopt zoning and development regulation ordinances. These ordinances may be adopted as part of a unified development ordinance or as a separate ordinance. A zoning ordinance may regulate and restrict the height, number of stories and size of buildings and other structures, the percentage of lots that may be occupied, the size of yards, courts and other open spaces, the density of population, the location and use of buildings, structures and land. The ordinance may provide density credits or severable development rights for dedicated rights‑of‑way pursuant to G.S. 136‑66.10 or G.S. 136‑66.11.

(b)        Expired.

(b1)      These regulations may provide that a board of adjustment may determine and vary their application in harmony with their general purpose and intent and in accordance with general or specific rules therein contained, provided no change in permitted uses may be authorized by variance.

(c)        The regulations may also provide that the board of adjustment, the planning board, or the city council may issue special use permits or conditional use permits in the classes of cases or situations and in accordance with the principles, conditions, safeguards, and procedures specified therein and may impose reasonable and appropriate conditions and safeguards upon these permits. When deciding special use permits or conditional use permits, the city council or planning board shall follow quasi‑judicial procedures. No vote greater than a majority vote shall be required for the city council or planning board to issue such permits. For the purposes of this section, vacant positions on the board and members who are disqualified from voting on a quasi‑judicial matter shall not be considered "members of the board" for calculation of the requisite majority. Every such decision of the city council or planning board shall be subject to review of the superior court in the nature of certiorari in accordance with G.S. 160A‑388.

Where appropriate, such conditions may include requirements that street and utility rights‑of‑way be dedicated to the public and that provision be made of recreational space and facilities.

(d)        A city council member shall not vote on any zoning map or text amendment where the outcome of the matter being considered is reasonably likely to have a direct, substantial, and readily identifiable financial impact on the member. Members of appointed boards providing advice to the city council shall not vote on recommendations regarding any zoning map or text amendment where the outcome of the matter being considered is reasonably likely to have a direct, substantial, and readily identifiable financial impact on the member.

(e)        As provided in this subsection, cities may adopt temporary moratoria on any city development approval required by law. The duration of any moratorium shall be reasonable in light of the specific conditions that warrant imposition of the moratorium and may not exceed the period of time necessary to correct, modify, or resolve such conditions. Except in cases of imminent and substantial threat to public health or safety, before adopting an ordinance imposing a development moratorium with a duration of 60 days or any shorter period, the governing board shall hold a public hearing and shall publish a notice of the hearing in a newspaper having general circulation in the area not less than seven days before the date set for the hearing. A development moratorium with a duration of 61 days or longer, and any extension of a moratorium so that the total duration is 61 days or longer, is subject to the notice and hearing requirements of G.S. 160A‑364. Absent an imminent threat to public health or safety, a development moratorium adopted pursuant to this section shall not apply to any project for which a valid building permit issued pursuant to G.S. 160A‑417 is outstanding, to any project for which a conditional use permit application or special use permit application has been accepted, to development set forth in a site‑specific or phased development plan approved pursuant to G.S. 160A‑385.1, to development for which substantial expenditures have already been made in good faith reliance on a prior valid administrative or quasi‑judicial permit or approval, or to preliminary or final subdivision plats that have been accepted for review by the city prior to the call for public hearing to adopt the moratorium. Any preliminary subdivision plat accepted for review by the city prior to the call for public hearing, if subsequently approved, shall be allowed to proceed to final plat approval without being subject to the moratorium.

Any ordinance establishing a development moratorium must expressly include at the time of adoption each of the following:

(1)        A clear statement of the problems or conditions necessitating the moratorium and what courses of action, alternative to a moratorium, were considered by the city and why those alternative courses of action were not deemed adequate.

(2)        A clear statement of the development approvals subject to the moratorium and how a moratorium on those approvals will address the problems or conditions leading to imposition of the moratorium.

(3)        An express date for termination of the moratorium and a statement setting forth why that duration is reasonably necessary to address the problems or conditions leading to imposition of the moratorium.

(4)        A clear statement of the actions, and the schedule for those actions, proposed to be taken by the city during the duration of the moratorium to address the problems or conditions leading to imposition of the moratorium.

No moratorium may be subsequently renewed or extended for any additional period unless the city shall have taken all reasonable and feasible steps proposed to be taken by the city in its ordinance establishing the moratorium to address the problems or conditions leading to imposition of the moratorium and unless new facts and conditions warrant an extension. Any ordinance renewing or extending a development moratorium must expressly include, at the time of adoption, the findings set forth in subdivisions (1) through (4) of this subsection, including what new facts or conditions warrant the extension.

Any person aggrieved by the imposition of a moratorium on development approvals required by law may apply to the appropriate division of the General Court of Justice for an order enjoining the enforcement of the moratorium, and the court shall have jurisdiction to issue that order. Actions brought pursuant to this section shall be set down for immediate hearing, and subsequent proceedings in those actions shall be accorded priority by the trial and appellate courts. In any such action, the city shall have the burden of showing compliance with the procedural requirements of this subsection.

(f)         In order to encourage construction that uses sustainable design principles and to improve energy efficiency in buildings, a city may charge reduced building permit fees or provide partial rebates of building permit fees for buildings that are constructed or renovated using design principles that conform to or exceed one or more of the following certifications or ratings:

(1)        Leadership in Energy and Environmental Design (LEED) certification or higher rating under certification standards adopted by the U.S. Green Building Council.

(2)        A One Globe or higher rating under the Green Globes program standards adopted by the Green Building Initiative.

(3)        A certification or rating by another nationally recognized certification or rating system that is equivalent or greater than those listed in subdivisions (1) and (2) of this subsection. (1923, c. 250, s. 1; C.S., s. 2776(r); 1967, c. 1208, s. 1; 1971, c. 698, s. 1; 1981, c. 891, s. 5; 1985, c. 442, s. 1; 1987, c. 747, s. 11; 1995, c. 357, s. 1; 2005‑426, s. 5(a); 2007‑381, s. 2.)



§ 160A-382. Districts.

§ 160A‑382.  Districts.

(a)        For any or all these purposes, the city may divide its territorial jurisdiction into districts of any number, shape, and area that may be deemed best suited to carry out the purposes of this Part; and within those districts it may regulate and restrict the erection, construction, reconstruction, alteration, repair or use of buildings, structures, or land. Such districts may include, but shall not be limited to, general use districts, in which a variety of uses are permissible in accordance with general standards; overlay districts, in which additional requirements are imposed on certain properties within one or more underlying general or special use districts; and special use districts or conditional use districts, in which uses are permitted only upon the issuance of a special use permit or a conditional use permit and conditional zoning districts, in which site plans and individualized development conditions are imposed.

(b)        Property may be placed in a special use district, conditional use district, or conditional district only in response to a petition by the owners of all the property to be included. Specific conditions applicable to these districts may be proposed by the petitioner or the city or its agencies, but only those conditions mutually approved by the city and the petitioner may be incorporated into the zoning regulations or permit requirements. Conditions and site‑specific standards imposed in a conditional district shall be limited to those that address the conformance of the development and use of the site to city ordinances and an officially adopted comprehensive or other plan and those that address the impacts reasonably expected to be generated by the development or use of the site.

A statement analyzing the reasonableness of the proposed rezoning shall be prepared for each petition for a rezoning to a special or conditional use district, or a conditional district, or other small‑scale rezoning.

(c)        Except as authorized by the foregoing, all regulations shall be uniform for each class or kind of building throughout each district, but the regulations in one district may differ from those in other districts. (1923, c. 250, s. 2; C.S., s. 2776(s); 1931, c. 176, s. 1; 1933, c. 7; 1963, c. 1058, s. 1; 1971, c. 698, s. 1; 1973, c. 426, s. 60; 1985, c. 607, s. 1; 2005‑426, s. 6(a).)



§ 160A-383. Purposes in view.

§ 160A‑383.  Purposes in view.

Zoning regulations shall be made in accordance with a comprehensive plan. When adopting or rejecting any zoning amendment, the governing board shall also approve a statement describing whether its action is consistent with an adopted comprehensive plan and any other officially adopted plan that is applicable, and briefly explaining why the board considers the action taken to be reasonable and in the public interest. That statement is not subject to judicial review.

The planning board shall advise and comment on whether the proposed amendment is consistent with any comprehensive plan that has been adopted and any other officially adopted plan that is applicable. The planning board shall provide a written recommendation to the governing board that addresses plan consistency and other matters as deemed appropriate by the planning board, but a comment by the planning board that a proposed amendment is inconsistent with the comprehensive plan shall not preclude consideration or approval of the proposed amendment by the governing board.

Zoning regulations shall be designed to promote the public health, safety, and general welfare. To that end, the regulations may address, among other things, the following public purposes: to provide adequate light and air; to prevent the overcrowding of land; to avoid undue concentration of population; to lessen congestion in the streets; to secure safety from fire, panic, and dangers; and to facilitate the efficient and adequate provision of transportation, water, sewerage, schools, parks, and other public requirements. The regulations shall be made with reasonable consideration, among other things, as to the character of the district and its peculiar suitability for particular uses, and with a view to conserving the value of buildings and encouraging the most appropriate use of land throughout such city. (1923, c. 250, s. 3; C.S., s. 2776(t); 1971, c. 698, s. 1; 2005‑426, s. 7(a); 2006‑259, s. 28.)



§ 160A-383.1. Zoning regulations for manufactured homes.

§ 160A‑383.1.  Zoning regulations for manufactured homes.

(a)        The General Assembly finds and declares that manufactured housing offers affordable housing opportunities for low and moderate income residents of this State who could not otherwise afford to own their own home.  The General Assembly further finds that some local governments have adopted zoning regulations which severely restrict the placement of manufactured homes.  It is the intent of the General Assembly in enacting this section that cities reexamine their land use practices to assure compliance with applicable statutes and case law, and consider allocating more residential land area for manufactured homes based upon local housing needs.

(b)        For purposes of this section, the term "manufactured home" is defined as provided in G.S. 143‑145(7).

(c)        A city may not adopt or enforce zoning regulations or other provisions which have the effect of excluding manufactured homes from the entire zoning jurisdiction.

(d)        A city may adopt and enforce appearance and dimensional criteria for manufactured homes.  Such criteria shall be designed to protect property values, to preserve the character and integrity of the community or individual neighborhoods within the community, and to promote the health, safety and welfare of area residents.  The criteria shall be adopted by ordinance.

(e)        In accordance with the city's comprehensive plan and based on local housing needs, a city may designate a manufactured home overlay district within a residential district.  Such overlay district may not consist of an individual lot or scattered lots, but shall consist of a defined area within which additional requirements or standards are placed upon manufactured homes.

(f)         Nothing in this section shall be construed to preempt or supersede valid restrictive covenants running with the land.  The terms "mobile home" and "trailer" in any valid restrictive covenants running with the land shall include the term "manufactured home" as defined in this section. (1987, c. 805, s. 1.)



§ 160A-383.2. Voluntary agricultural districts.

§ 160A‑383.2.  Voluntary agricultural districts.

A city may amend the ordinances applicable within its planning jurisdiction to provide flexibility to farming operations that are located within a city or county voluntary agricultural district or enhanced voluntary agricultural district adopted under Article 61 of Chapter 106 of the General Statutes. Amendments to applicable ordinances may include provisions regarding on‑farm sales, pick‑your‑own operations, road signs, agritourism, and other activities incident to farming. For purposes of this section, the term "farming" shall have the same meaning as set forth in G.S. 106‑581.1. (2005‑390, s. 7.)



§ 160A-383.3. Reasonable accommodation of amateur radio antennas.

§ 160A‑383.3.  Reasonable accommodation of amateur radio antennas.

A city ordinance based on health, safety, or aesthetic considerations that regulates the placement, screening, or height of the antennas or support structures of amateur radio operators must reasonably accommodate amateur radio communications and must represent the minimum practicable regulation necessary to accomplish the purpose of the city. A city may not restrict antennas or antenna support structures of amateur radio operators to heights of 90 feet or lower unless the restriction is necessary to achieve a clearly defined health, safety, or aesthetic objective of the city. (2007‑147, s. 1.)



§ 160A-383.4. Local energy efficiency incentives.

§ 160A‑383.4.  Local energy efficiency incentives.

(a)        Land‑Use Development Incentives.  Counties and municipalities, for the purpose of reducing the amount of energy consumption by new development, and thereby promoting the public health, safety, and welfare, may adopt ordinances to grant a density bonus, make adjustments to otherwise applicable development requirements, or provide other incentives to a developer or builder within the county or municipality and its extraterritorial planning jurisdiction if the developer or builder agrees to construct new development or reconstruct existing development in a manner that the county or municipality determines, based on generally recognized standards established for such purposes, makes a significant contribution to the reduction of energy consumption.

(b)        Repealed by Session Laws 2009‑95, s. 1, effective June 11, 2009.  (2007‑241, ss. 1, 2; 2008‑22, s. 1; 2009‑95, s. 1.)



§ 160A-384. Method of procedure.

§ 160A‑384.  Method of procedure.

(a)        The city council shall provide for the manner in which zoning regulations and restrictions and the boundaries of zoning districts shall be determined, established and enforced, and from time to time amended, supplemented or changed, in accordance with the provisions of this Article. The procedures adopted pursuant to this section shall provide that whenever there is a zoning map amendment, the owner of that parcel of land as shown on the county tax listing, and the owners of all parcels of land abutting that parcel of land as shown on the county tax listing, shall be mailed a notice of a public hearing on the proposed amendment by first class mail at the last addresses listed for such owners on the county tax abstracts. This notice must be deposited in the mail at least 10 but not more than 25 days prior to the date of the public hearing. Except for a city‑initiated zoning map amendment, when an application is filed to request a zoning map amendment and that application is not made by the owner of the parcel of land to which the amendment would apply, the applicant shall certify to the city council that the owner of the parcel of land as shown on the county tax listing has received actual notice of the proposed amendment and a copy of the notice of public hearing. The person or persons required to provide notice shall certify to the city council that proper notice has been provided in fact, and such certificate shall be deemed conclusive in the absence of fraud.

(b)        The first class mail notice required under subsection (a) of this section shall not be required if the zoning map amendment directly affects more than 50 properties, owned by a total of at least 50 different property owners, and the city elects to use the expanded published notice provided for in this subsection. In this instance, a city may elect to either make the mailed notice provided for in subsection (a) of this section or may as an alternative elect to publish notice of the hearing as required by G.S. 160A‑364, but provided that each advertisement shall not be less than one‑half of a newspaper page in size. The advertisement shall only be effective for property owners who reside in the area of general circulation of the newspaper which publishes the notice. Property owners who reside outside of the newspaper circulation area, according to the address listed on the most recent property tax listing for the affected property, shall be notified according to the provisions of subsection (a) of this section.

(b1)      Actual notice of the proposed amendment and a copy of the notice of public hearing required under subsection (a) of this section shall be by any manner permitted under G.S. 1A‑1, Rule 4(j). If notice cannot with due diligence be achieved by personal delivery, registered or certified mail, or by a designated delivery service authorized pursuant to 26 U.S.C. § 7502(f)(2), notice may be given by publication consistent with G.S. 1A‑1, Rule 4(j1). This subsection applies only to an application to request a zoning map amendment where the application is not made by the owner of the parcel of land to which the amendment would apply. This subsection does not apply to a city‑initiated zoning map amendment.

(c)        When a zoning map amendment is proposed, the city shall prominently post a notice of the public hearing on the site proposed for rezoning or on an adjacent public street or highway right‑of‑way. When multiple parcels are included within a proposed zoning map amendment, a posting on each individual parcel is not required, but the city shall post sufficient notices to provide reasonable notice to interested persons.  (1923, c. 250, s. 4; C.S., s. 2776(u); 1927, c. 90; 1971, c. 698, s. 1; 1985, c. 595, s. 2; 1987, c. 807, s. 1; 1989 (Reg. Sess., 1990), c. 980, s. 1; 1993, c. 469, s. 1; 1995, c. 546, s. 1; 2005‑418, s. 4(a); 2009‑178, s. 2.)



§ 160A-385. Changes.

§ 160A‑385.  Changes.

(a)        Qualified Protests.

(1)        Zoning ordinances may from time to time be amended, supplemented, changed, modified or repealed. In case, however, of a qualified protest against a zoning map amendment, that amendment shall not become effective except by favorable vote of three‑fourths of all the members of the city council. For the purposes of this subsection, vacant positions on the council and members who are excused from voting shall not be considered "members of the council" for calculation of the requisite supermajority.

(2)        To qualify as a protest under this section, the petition must be signed by the owners of either (i) twenty percent (20%) or more of the area included in the proposed change or (ii) five percent (5%) of a 100‑foot‑wide buffer extending along the entire boundary of each discrete or separate area proposed to be rezoned. A street right‑of‑way shall not be considered in computing the 100‑foot buffer area as long as that street right‑of‑way is 100 feet wide or less. When less than an entire parcel of land is subject to the proposed zoning map amendment, the 100‑foot buffer shall be measured from the property line of that parcel. In the absence of evidence to the contrary, the city may rely on the county tax listing to determine the "owners" of potentially qualifying areas.

(3)        The foregoing provisions concerning protests shall not be applicable to any amendment which initially zones property added to the territorial coverage of the ordinance as a result of annexation or otherwise, or to an amendment to an adopted (i) special use district, (ii) conditional use district, or (iii) conditional district if the amendment does not change the types of uses that are permitted within the district or increase the approved density for residential development, or increase the total approved size of nonresidential development, or reduce the size of any buffers or screening approved for the special use district, conditional use district, or conditional district.

(b)        Amendments in zoning ordinances shall not be applicable or enforceable without consent of the owner with regard to buildings and uses for which either (i) building permits have been issued pursuant to G.S. 160A‑417 prior to the enactment of the ordinance making the change or changes so long as the permits remain valid and unexpired pursuant to G.S. 160A‑418 and unrevoked pursuant to G.S. 160A‑422 or (ii) a vested right has been established pursuant to G.S. 160A‑385.1 and such vested right remains valid and unexpired pursuant to G.S. 160A‑385.1. (1923, c. 250, s. 5; C.S., s. 2776(v); 1959, c. 434, s. 1; 1965, c. 864, s. 1; 1971, c. 698, s. 1; 1977, c. 912, s. 7; 1985, c. 540, s. 2; 1989 (Reg. Sess., 1990), c. 996, s. 1; 1991, c. 512, s. 4; 2005‑418, s. 5.)



§ 160A-385.1. Vested rights.

§ 160A‑385.1.  Vested rights.

(a)        The General Assembly finds and declares that it is necessary and desirable, as a matter of public policy, to provide for the establishment of certain vested rights in order to ensure reasonable certainty, stability, and fairness in the land‑use planning process, secure the reasonable expectations of landowners, and foster cooperation between the public and private sectors in the area of land‑use planning.  Furthermore, the General Assembly recognizes that city approval of land‑use development typically follows significant landowner investment in site evaluation, planning, development costs, consultant fees, and related expenses.

The ability of a landowner to obtain a vested right after city approval of a site specific development plan or a phased development plan will preserve the prerogatives and authority of local elected officials with respect to land‑use matters.  There will be ample opportunities for public participation and the public interest will be served.  These provisions will strike an appropriate balance between private expectations and the public interest, while scrupulously protecting the public health, safety, and welfare.

(b)        Definitions.

(1)        "Landowner" means any owner of a legal or equitable interest in real property, including the heirs, devisees, successors, assigns, and personal representative of such owner.  The landowner may allow a person holding a valid option to purchase to act as his agent or representative for purposes of submitting a proposed site specific development plan or a phased development plan under this section, in the manner allowed by ordinance.

(2)        "City" shall have the same meaning as set forth in G.S. 160A‑1(2).

(3)        "Phased development plan" means a plan which has been submitted to a city by a landowner for phased development which shows the type and intensity of use for a specific parcel or parcels with a lesser degree of certainty than the plan determined by the city to be a site specific development plan.

(4)        "Property" means all real property subject to zoning regulations and restrictions and zone boundaries by a city.

(5)        "Site specific development plan" means a plan which has been submitted to a city by a landowner describing with reasonable certainty the type and intensity of use for a specific parcel or parcels of property.  Such plan may be in the form of, but not be limited to, any of the following plans or approvals:  A planned unit development plan, a subdivision plat, a preliminary or general development plan, a conditional or special use permit, a conditional or special use district zoning plan, or any other land‑use approval designation as may be utilized by a city.  Unless otherwise expressly provided by the city, such a plan shall include the approximate boundaries of the site; significant topographical and other natural features effecting development of the site; the approximate location on the site of the proposed buildings, structures, and other improvements; the approximate dimensions, including height, of the proposed buildings and other structures; and the approximate location of all existing and proposed infrastructure on the site, including water, sewer, roads, and pedestrian walkways.  What constitutes a site specific development plan under this section that would trigger a vested right shall be finally determined by the city pursuant to an ordinance, and the document that triggers such vesting shall be so identified at the time of its approval.  However, at a minimum, the ordinance to be adopted by the city shall designate a vesting point earlier than the issuance of a building permit.  A variance shall not constitute a site specific development plan, and approval of a site specific development plan with the condition that a variance be obtained shall not confer a vested right unless and until the necessary variance is obtained.  Neither a sketch plan nor any other document which fails to describe with reasonable certainty the type and intensity of use for a specified parcel or parcels of property may constitute a site specific development plan.

(6)        "Vested right" means the right to undertake and complete the development and use of property under the terms and conditions of an approved site specific development plan or an approved phased development plan.

(c)        Establishment of vested right.

A vested right shall be deemed established with respect to any property upon the valid approval, or conditional approval, of a site specific development plan or a phased development plan, following notice and public hearing by the city with jurisdiction over the property.  Such vested right shall confer upon the landowner the right to undertake and complete the development and use of said property under the terms and conditions of the site specific development plan or the phased development plan including any amendments thereto.  A city may approve a site specific development plan or a phased development plan upon such terms and conditions as may reasonably be necessary to protect the public health, safety, and welfare.  Such conditional approval shall result in a vested right, although failure to abide by such terms and conditions will result in a forfeiture of vested rights.  A city shall not require a landowner to waive his vested rights as a condition of developmental approval.  A site specific development plan or a phase development plan shall be deemed approved upon the effective date of the city's action or ordinance relating thereto.

(d)        Duration and termination of vested right.

(1)        A right which has been vested as provided for in this section shall remain vested for a period of two years.  This vesting shall not be extended by any amendments or modifications to a site specific development plan unless expressly provided by the city.

(2)        Notwithstanding the provisions of subsection (d)(1), a city may provide that rights shall be vested for a period exceeding two years but not exceeding five years where warranted in light of all relevant circumstances, including, but not limited to, the size and phasing of development, the level of investment, the need for the development, economic cycles, and market conditions.  These determinations shall be in the sound discretion of the city.

(3)        Notwithstanding the provisions of (d)(1) and (d)(2), the city may provide by ordinance that approval by a city of a phased development plan shall vest the zoning classification or classifications so approved for a period not to exceed five years.  The document that triggers such vesting shall be so identified at the time of its approval.  The city still may require the landowner to submit a site specific development plan for approval by the city with respect to each phase or phases in order to obtain final approval to develop within the restrictions of the vested zoning classification or classifications.  Nothing in this section shall be construed to require a city to adopt an ordinance providing for vesting of rights upon approval of a phased development plan.

(4)        Following approval or conditional approval of a site specific development plan or a phased development plan, nothing in this section shall exempt such a plan from subsequent reviews and approvals by the city to ensure compliance with the terms and conditions of the original approval, provided that such reviews and approvals are not inconsistent with said original approval. Nothing in this section shall prohibit the city from revoking the original approval for failure to comply with applicable terms and conditions of the approval or the zoning ordinance.

(5)        Upon issuance of a building permit, the provisions of G.S. 160A‑418 and G.S. 160A‑422 shall apply, except that a permit shall not expire or be revoked because of the running of time while a vested right under this section is outstanding.

(6)        A right which has been vested as provided in this section shall terminate at the end of the applicable vesting period with respect to buildings and uses for which no valid building permit applications have been filed.

(e)        Subsequent changes prohibited; exceptions.

(1)        A vested right, once established as provided for in this section, precludes any zoning action by a city which would change, alter, impair, prevent, diminish, or otherwise delay the development or use of the property as set forth in an approved site specific development plan or an approved phased development plan, except:

a.         With the written consent of the affected landowner;

b.         Upon findings, by ordinance after notice and a public hearing, that natural or man‑made hazards on or in the immediate vicinity of the property, if uncorrected, would pose a serious threat to the public health, safety, and welfare if the project were to proceed as contemplated in the site specific development plan or the phased development plan;

c.         To the extent that the affected landowner receives compensation for all costs, expenses, and other losses incurred by the landowner, including, but not limited to, all fees paid in consideration of financing, and all architectural, planning, marketing, legal, and other consultant's fees incurred after approval by the city, together with interest thereon at the legal rate until paid.  Compensation shall not include any diminution in the value of the property which is caused by such action;

d.         Upon findings, by ordinance after notice and a hearing, that the landowner or his representative intentionally supplied inaccurate information or made material misrepresentations which made a difference in the approval by the city of the site specific development plan or the phased development plan; or

e.         Upon the enactment or promulgation of a State or federal law or regulation which precludes development as contemplated in the site specific development plan or the phased development plan, in which case the city may modify the affected provisions, upon a finding that the change in State or federal law has a fundamental effect on the plan, by ordinance after notice and a hearing.

(2)        The establishment of a vested right shall not preclude the application of overlay zoning which imposes additional requirements but does not affect the allowable type or intensity of use, or ordinances or regulations which are general in nature and are applicable to all property subject to land‑use regulation by a city, including, but not limited to, building, fire, plumbing, electrical, and mechanical codes.  Otherwise applicable new regulations shall become effective with respect to property which is subject to a site specific development plan or a phased development plan upon the expiration or termination of the vesting rights period provided for in this section.

(3)        Notwithstanding any provision of this section, the establishment of a vested right shall not preclude, change or impair the authority of a city to adopt and enforce zoning ordinance provisions governing nonconforming situations or uses.

(f)         Miscellaneous provisions.

(1)        A vested right obtained under this section is not a personal right, but shall attach to and run with the applicable property.  After approval of a site specific development plan or a phased development plan, all successors to the original landowner shall be entitled to exercise such rights.

(2)        Nothing in this section shall preclude judicial determination, based on common law principles or other statutory provisions, that a vested right exists in a particular case or that a compensable taking has occurred.  Except as expressly provided in this section, nothing in this section shall be construed to alter the existing common law.

(3)        In the event a city fails to adopt an ordinance setting forth what constitutes a site specific development plan triggering a vested right, a landowner may establish a vested right with respect to property upon the approval of a zoning permit, or otherwise may seek appropriate relief from the Superior Court Division of the General Court of Justice. (1989 (Reg. Sess., 1990), c. 996, s. 2.)



§ 160A-386. Protest petition; form; requirements; time for filing.

§ 160A‑386.  Protest petition; form; requirements; time for filing.

No protest against any change in or amendment to a zoning ordinance or zoning map shall be valid or effective for the purposes of G.S. 160A‑385 unless it be in the form of a written petition actually bearing the signatures of the requisite number of property owners and stating that the signers do protest the proposed change or amendment, and unless it shall have been received by the city clerk in sufficient time to allow the city at least two normal work days, excluding Saturdays, Sundays and legal holidays, before the date established for a public hearing on the proposed change or amendment to determine the sufficiency and accuracy of the petition. The city council may by ordinance require that all protest petitions be on a form prescribed and furnished by the city, and such form may prescribe any reasonable information deemed necessary to permit the city to determine the sufficiency and accuracy of the petition. A person who has signed a protest petition may withdraw his or her name from the petition at any time prior to the vote on the proposed zoning amendment. Only those protest petitions that meet the qualifying standards set forth in G.S. 160A‑385 at the time of the vote on the zoning amendment shall trigger the supermajority voting requirement. (1963, c. 1058, s. 2; 1971, c. 698, s. 1; 2005‑418, s. 6.)



§ 160A-387. Planning board; zoning plan; certification to city council.

§ 160A‑387.  Planning board; zoning plan; certification to city council.

In order to initially exercise the powers conferred by this Part, a city council shall create or designate a planning board under the provisions of this Article or of a special act of the General Assembly. The planning board shall prepare or shall review and comment upon a proposed zoning ordinance, including both the full text of such ordinance and maps showing proposed district boundaries. The planning board may hold public hearings in the course of preparing the ordinance. Upon completion, the planning board shall make a written recommendation regarding adoption of the ordinance to the city council. The city council shall not hold its required public hearing or take action until it has received a recommendation regarding ordinance from the planning board. Following its required public hearing, the city council may refer the ordinance back to the planning board for any further recommendations that the board may wish to make prior to final action by the city council in adopting, modifying and adopting, or rejecting the ordinance.

Subsequent to initial adoption of a zoning ordinance, all proposed amendments to the zoning ordinance or zoning map shall be submitted to the planning board for review and comment. If no written report is received from the planning board within 30 days of referral of the amendment to that board, the governing board may proceed in its consideration of the amendment without the planning board report. The governing board is not bound by the recommendations, if any, of the planning board. (1923, c. 250, s. 6; C.S., s. 2776(w); 1967, c. 1208, s. 2; 1971, c. 698, s. 1; 1973, c. 426, s. 60; 1977, c. 912, s. 8; 2005‑418, s. 7(a).)



§ 160A-388. Board of adjustment.

§ 160A‑388.  Board of adjustment.

(a)        The city council may provide for the appointment and compensation of a board of adjustment consisting of five or more members, each to be appointed for three years. In appointing the original members of such board, or in the filling of vacancies caused by the expiration of the terms of existing members, the council may appoint certain members for less than three years to the end that thereafter the terms of all members shall not expire at the same time. The council may, in its discretion, appoint and provide compensation for alternate members to serve on the board in the absence or temporary disqualification of any regular member or to fill a vacancy pending appointment of a member. Alternate members shall be appointed for the same term, at the same time, and in the same manner as regular members. Each alternate member, while attending any regular or special meeting of the board and serving on behalf of any regular member, shall have and may exercise all the powers and duties of a regular member. A city may designate a planning board or governing board to perform any or all of the duties of a board of adjustment in addition to its other duties.

(b)        A zoning ordinance or those provisions of a unified development ordinance adopted pursuant to the authority granted in this Part shall provide that the board of adjustment shall hear and decide appeals from and review any order, requirement, decision, or determination made by an administrative official charged with the enforcement of that ordinance. An appeal may be taken by any person aggrieved or by an officer, department, board, or bureau of the city. Appeals shall be taken within times prescribed by the board of adjustment by general rule, by filing with the officer from whom the appeal is taken and with the board of adjustment a notice of appeal, specifying the grounds thereof. The officer from whom the appeal is taken shall forthwith transmit to the board all the papers constituting the record upon which the action appealed from was taken. An appeal stays all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken certifies to the board of adjustment, after notice of appeal has been filed with him, that because of facts stated in the certificate a stay would, in his opinion, cause imminent peril to life or property or that because the violation charged is transitory in nature a stay would seriously interfere with enforcement of the ordinance. In that case proceedings shall not be stayed except by a restraining order, which may be granted by the board of adjustment or by a court of record on application, on notice to the officer from whom the appeal is taken and on due cause shown. The board of adjustment shall fix a reasonable time for the hearing of the appeal, give due notice thereof to the parties, and decide it within a reasonable time. The board of adjustment may reverse or affirm, wholly or partly, or may modify the order, requirement, decision, or determination appealed from, and shall make any order, requirement, decision, or determination that in its opinion ought to be made in the premises. To this end the board shall have all the powers of the officer from whom the appeal is taken.

(c)        The zoning ordinance may provide that the board of adjustment may permit special exceptions to the zoning regulations in specified classes of cases or situations as provided in subsection (d) of this section, not including variances in permitted uses, and that the board may use special and conditional use permits, all to be in accordance with the principles, conditions, safeguards, and procedures specified in the ordinance. The ordinance may also authorize the board to interpret zoning maps and pass upon disputed questions of lot lines or district boundary lines and similar questions as they arise in the administration of the ordinance. The board shall hear and decide all matters referred to it or upon which it is required to pass under any zoning ordinance.

(d)        When practical difficulties or unnecessary hardships would result from carrying out the strict letter of a zoning ordinance, the board of adjustment shall have the power to vary or modify any of the regulations or provisions of the ordinance so that the spirit of the ordinance shall be observed, public safety and welfare secured, and substantial justice done. No change in permitted uses may be authorized by variance. Appropriate conditions, which must be reasonably related to the condition or circumstance that gives rise to the need for a variance, may be imposed on any approval issued by the board.

(e)        The concurring vote of four‑fifths of the members of the board shall be necessary to reverse any order, requirement, decision, or determination of any administrative official charged with the enforcement of an ordinance adopted pursuant to this Part, or to decide in favor of the applicant any matter upon which it is required to pass under any ordinance, or to grant a variance from the provisions of the ordinance. For the purposes of this subsection, vacant positions on the board and members who are disqualified from voting on a quasi‑judicial matter shall not be considered "members of the board" for calculation of the requisite supermajority if there are no qualified alternates available to take the place of such members.

(e1)      A member of the board or any other body exercising quasi‑judicial functions pursuant to this Article shall not participate in or vote on any quasi‑judicial matter in a manner that would violate affected persons' constitutional rights to an impartial decision maker. Impermissible conflicts include, but are not limited to, a member having a fixed opinion prior to hearing the matter that is not susceptible to change, undisclosed ex parte communications, a close familial, business, or other associational relationship with an affected person, or a financial interest in the outcome of the matter. If an objection is raised to a member's participation and that member does not recuse himself or herself, the remaining members shall by majority vote rule on the objection.

(e2)      Every decision of the board shall be subject to review by the superior court by proceedings in the nature of certiorari. Any petition for review by the superior court shall be filed with the clerk of superior court within 30 days after the decision of the board is filed in such office as the ordinance specifies, or after a written copy thereof is delivered to every aggrieved party who has filed a written request for such copy with the secretary or chairman of the board at the time of its hearing of the case, whichever is later. The decision of the board may be delivered to the aggrieved party either by personal service or by registered mail or certified mail return receipt requested.

(f)         The chairman of the board of adjustment or any member temporarily acting as chairman, is authorized in his official capacity to administer oaths to witnesses in any matter coming before the board.

(g)        The board of adjustment may subpoena witnesses and compel the production of evidence. If a person fails or refuses to obey a subpoena issued pursuant to this subsection, the board of adjustment may apply to the General Court of Justice for an order requiring that its order be obeyed, and the court shall have jurisdiction to issue these orders after notice to all proper parties. No testimony of any witness before the board of adjustment pursuant to a subpoena issued in exercise of the power conferred by this subsection may be used against the witness in the trial of any civil or criminal action other than a prosecution for false swearing committed on the examination. Any person who, while under oath during a proceeding before the board of adjustment, willfully swears falsely, is guilty of a Class 1 misdemeanor.  (1923, c. 250, s. 7; C.S., s. 2776(x); 1929, c. 94, s. 1; 1947, c. 311; 1949, c. 979, ss. 1, 2; 1963, c. 1058, s. 3; 1965, c. 864, s. 2; 1967, c. 197, s. 1; 1971, c. 698, s. 1; 1977, c. 912, ss. 9‑12; 1979, c. 50; 1979, 2nd Sess., c. 1247, s. 37; 1981, c. 891, s. 7; 1985, c. 397, s. 2; c. 689, s. 30; 1991, c. 512, s. 2; 1993, c. 539, s. 1088; 1994, Ex. Sess., c. 24, s. 14(c); 2005‑418, s. 8(a); 2009‑421, s. 5.)



§ 160A-389. Remedies.

§ 160A‑389.  Remedies.

If a building or structure is erected, constructed, reconstructed, altered, repaired, converted, or maintained, or any building, structure or land is used in violation of this Part or of any ordinance or other regulation made under authority conferred thereby, the city, in addition to other remedies, may institute any appropriate action or proceedings to prevent the unlawful erection, construction, reconstruction, alteration, repair, conversion, maintenance or use, to restrain, correct or abate the violation, to prevent occupancy of the building, structure or land, or to prevent any illegal act, conduct, business or use in or about the premises. (1923, c. 250, s. 8; C.S., s. 2776(y); 1971, c. 698, s. 1.)



§ 160A-390. Conflict with other laws.

§ 160A‑390.  Conflict with other laws.

When regulations made under authority of this Part require a greater width or size of yards or courts, or require a lower height of a building or fewer number of stories, or require a greater percentage of a lot to be left unoccupied, or impose other higher standards than are required in any other statute or local ordinance or regulation, regulations made under authority of this Part shall govern. When the provisions of any other statute or local ordinance or regulation require a greater width or size of yards or courts, or require a lower height of a building or a fewer number of stories, or require a greater percentage of a lot to be left unoccupied, or impose other higher standards than are required by the regulations made under authority of this Part, the provisions of that statute or local ordinance or regulation shall govern. (1923, c. 250, s. 9; C.S., s. 2776(z); 1971, c. 698, s. 1.)



§ 160A-391. Other statutes not repealed.

§ 160A‑391.  Other statutes not repealed.

This Part shall not repeal any zoning act or city planning act, local or general, now in force, except those that are repugnant to or inconsistent herewith. This Part shall be construed to be an enlargement of the duties, powers, and authority contained in other laws authorizing the appointment and proper functioning of city planning commissions or zoning commissions by any city or town in the State of North Carolina. (1923, c. 250, s. 11; C.S., s. 2776(aa); 1971, c. 698, s. 1.)



§ 160A-392. Part applicable to buildings constructed by State and its subdivisions; exception.

§ 160A‑392.  Part applicable to buildings constructed by State and its subdivisions; exception.

All of the provisions of this Part are hereby made applicable to the erection, construction, and use of buildings by the State of North Carolina and its political subdivisions.

Notwithstanding the provisions of any general or local law or ordinance, no land owned by the State of North Carolina may be included within an overlay district or a special use or conditional use district without approval of the Council of State. (1951, c. 1203, s. 1; 1971, c. 698, s. 1; 1985, c. 607, s. 2; 2004‑199, s. 41(e); 2005‑280, s. 1.)



§ 160A-393. Appeals in the nature of certiorari.

§ 160A‑393.  Appeals in the nature of certiorari.

(a)        Applicability.  This section applies to appeals of quasi‑judicial decisions of decision‑making boards when that appeal is to superior court and in the nature of certiorari as required by this Article.

(b)        For purposes of this section, the following terms mean:

(1)        Decision‑making board.  A city council, planning board, board of adjustment, or other board making quasi‑judicial decisions appointed by the city council under this Article or under comparable provisions of any local act or any interlocal agreement authorized by law.

(2)        Person.  Any legal entity authorized to bring suit in the legal entity's name.

(3)        Quasi‑judicial decision.  A decision involving the finding of facts regarding a specific application of an ordinance and the exercise of discretion when applying the standards of the ordinance. Quasi‑judicial decisions include decisions involving variances, special and conditional use permits, and appeals of administrative determinations. Decisions on the approval of site plans are quasi‑judicial in nature if the ordinance authorizes a decision‑making board to approve or deny the site plan based not only upon whether the application complies with the specific requirements set forth in the ordinance, but also on whether the application complies with one or more generally stated standards requiring a discretionary decision on the findings of fact to be made by the decision‑making board.

(c)        Filing the Petition.  An appeal in the nature of certiorari shall be initiated by filing with the superior court a petition for writ of certiorari. The petition shall:

(1)        State the facts that demonstrate that the petitioner has standing to seek review.

(2)        Set forth the grounds upon which the petitioner contends that an error was made.

(3)        Set forth with particularity the allegations and facts, if any, in support of allegations that, as the result of impermissible conflict as described in G.S. 160A‑388(e1), or locally adopted conflict rules, the decision‑making body was not sufficiently impartial to comply with due process principles.

(4)        Set forth the relief the petitioner seeks.

(d)        Standing.  A petition may be filed under this section only by a petitioner who has standing to challenge the decision being appealed. The following persons shall have standing to file a petition under this section:

(1)        Any person meeting any of the following criteria:

a.         Has an ownership interest in the property that is the subject of the decision being appealed, a leasehold interest in the property that is the subject of the decision being appealed, or an interest created by easement, restriction, or covenant in the property that is the subject of the decision being appealed.

b.         Has an option or contract to purchase the property that is the subject of the decision being appealed.

c.         Was an applicant before the decision‑making board whose decision is being appealed.

(2)        Any other person who will suffer special damages as the result of the decision being appealed.

(3)        An incorporated or unincorporated association to which owners or lessees of property in a designated area belong by virtue of their owning or leasing property in that area, or an association otherwise organized to protect and foster the interest of the particular neighborhood or local area, so long as at least one of the members of the association would have standing as an individual to challenge the decision being appealed, and the association was not created in response to the particular development or issue that is the subject of the appeal.

(4)        A city whose decision‑making board has made a decision that the council believes improperly grants a variance from or is otherwise inconsistent with the proper interpretation of an ordinance adopted by that council.

(e)        Respondent.  The respondent named in the petition shall be the city whose decision‑making board made the decision that is being appealed, except that if the petitioner is a city that has filed a petition pursuant to subdivision (4) of subsection (d) of this section, then the respondent shall be the decision‑making board. If the petitioner is not the applicant before the decision‑making board whose decision is being appealed, the petitioner shall also name that applicant as a respondent. Any petitioner may name as a respondent any person with an ownership or leasehold interest in the property that is the subject of the decision being appealed who participated in the hearing, or was an applicant, before the decision‑making board.

(f)         Writ of Certiorari.  Upon filing the petition, the petitioner shall present the petition and a proposed writ of certiorari to the clerk of superior court of the county in which the matter arose. The writ shall direct the respondent city, or the respondent decision‑making board if the petitioner is a city that has filed a petition pursuant to subdivision (4) of subsection (d) of this section, to prepare and certify to the court the record of proceedings below within a specified date. The writ shall also direct that the petitioner shall serve the petition and the writ upon each respondent named therein in the manner provided for service of a complaint under Rule 4(j) of the Rules of Civil Procedure, except that, if the respondent is a decision‑making board, the petition and the writ shall be served upon the chair of that decision‑making board. Rule 4(j)(5)d. of the Rules of Civil Procedure shall apply in the event the chair of a decision‑making board cannot be found. No summons shall be issued. The clerk shall issue the writ without notice to the respondent or respondents if the petition has been properly filed and the writ is in proper form. A copy of the executed writ shall be filed with the court.

(g)        Answer to the Petition.  The respondent may, but need not, file an answer to the petition, except that, if the respondent contends that any petitioner lacks standing to bring the appeal, that contention must be set forth in an answer served on all petitioners at least 30 days prior to the hearing on the petition.

(h)        Intervention.  Rule 24 of the Rules of Civil Procedure shall govern motions to intervene as a petitioner or respondent in an action initiated under this section with the following exceptions:

(1)        Any person described in subdivision (1) of subsection (d) of this section shall have standing to intervene and shall be allowed to intervene as a matter of right.

(2)        Any person, other than one described in subdivision (1) of subsection (d) of this section, who seeks to intervene as a petitioner must demonstrate that the person would have had standing to challenge the decision being appealed in accordance with subdivisions (2) through (4) of subsection (d) of this section.

(3)        Any person, other than one described in subdivision (d)(1) of this section, who seeks to intervene as a respondent must demonstrate that the person would have had standing to file a petition in accordance with subdivisions (2) through (4) of subsection (d) of this section if the decision‑making board had made a decision that is consistent with the relief sought by the petitioner.

(i)         The Record.  The record shall consist of all documents and exhibits submitted to the decision‑making board whose decision is being appealed, together with the minutes of the meeting or meetings at which the decision being appealed was considered. Upon request of any party, the record shall also contain an audio or videotape of the meeting or meetings at which the decision being appealed was considered if such a recording was made. Any party may also include in the record a transcript of the proceedings, which shall be prepared at the cost of the party choosing to include it. The parties may agree, or the court may direct, that matters unnecessary to the court's decision be deleted from the record or that matters other than those specified herein be included. The record shall be bound and paginated or otherwise organized for the convenience of the parties and the court. A copy of the record shall be served by the municipal respondent, or the respondent decision‑making board, upon all petitioners within three days after it is filed with the court.

(j)         Hearing on the Record.  The court shall hear and decide all issues raised by the petition by reviewing the record submitted in accordance with subsection (h) of this section. Except that the court may, in its discretion, allow the record to be supplemented with affidavits, testimony of witnesses, or documentary or other evidence if, and to the extent that, the record is not adequate to allow an appropriate determination of the following issues:

(1)        Whether a petitioner or intervenor has standing.

(2)        Whether, as a result of impermissible conflict as described in G.S. 160A‑388(e1), or locally adopted conflict rules, the decision‑making body was not sufficiently impartial to comply with due process principles.

(3)        Whether the decision‑making body erred for the reasons set forth in sub‑subdivisions a. and b. of subdivision (1) of subsection (k) of this section.

(k)        Scope of Review.

(1)        When reviewing the decision of a decision‑making board under the provisions of this section, the court shall ensure that the rights of petitioners have not been prejudiced because the decision‑making body's findings, inferences, conclusions, or decisions were:

a.         In violation of constitutional provisions, including those protecting procedural due process rights.

b.         In excess of the statutory authority conferred upon the city or the authority conferred upon the decision‑making board by ordinance.

c.         Inconsistent with applicable procedures specified by statute or ordinance.

d.         Affected by other error of law.

e.         Unsupported by substantial competent evidence in view of the entire record.

f.          Arbitrary or capricious.

(2)        When the issue before the court is whether the decision‑making board erred in interpreting an ordinance, the court shall review that issue de novo. The court shall consider the interpretation of the decision‑making board, but is not bound by that interpretation, and may freely substitute its judgment as appropriate.

(3)        The term "competent evidence," as used in this subsection, shall not preclude reliance by the decision‑making board on evidence that would not be admissible under the rules of evidence as applied in the trial division of the General Court of Justice if (i) the evidence was admitted without objection or (ii) the evidence appears to be sufficiently trustworthy and was admitted under such circumstances that it was reasonable for the decision‑making board to rely upon it. The term "competent evidence," as used in this subsection, shall not be deemed to include the opinion testimony of lay witnesses as to any of the following:

a.         The use of property in a particular way would affect the value of other property.

b.         The increase in vehicular traffic resulting from a proposed development would pose a danger to the public safety.

c.         Matters about which only expert testimony would generally be admissible under the rules of evidence.

(l)         Decision of the Court.  Following its review of the decision‑making board in accordance with subsection (k) of this section, the court may affirm the decision, reverse the decision and remand the case with appropriate instructions, or remand the case for further proceedings. If the court does not affirm the decision below in its entirety, then the court shall be guided by the following in determining what relief should be granted to the petitioners:

(1)        If the court concludes that the error committed by the decision‑making board is procedural only, the court may remand the case for further proceedings to correct the procedural error.

(2)        If the court concludes that the decision‑making board has erred by failing to make findings of fact such that the court cannot properly perform its function, then the court may remand the case with appropriate instructions so long as the record contains substantial competent evidence that could support the decision below with appropriate findings of fact. However, findings of fact are not necessary when the record sufficiently reveals the basis for the decision below or when the material facts are undisputed and the case presents only an issue of law.

(3)        If the court concludes that the decision by the decision‑making board is not supported by substantial competent evidence in the record or is based upon an error of law, then the court may remand the case with an order that directs the decision‑making board to take whatever action should have been taken had the error not been committed or to take such other action as is necessary to correct the error. Specifically:

a.         If the court concludes that a permit was wrongfully denied because the denial was not based on substantial competent evidence or was otherwise based on an error of law, the court may remand with instructions that the permit be issued, subject to reasonable and appropriate conditions.

b.         If the court concludes that a permit was wrongfully issued because the issuance was not based on substantial competent evidence or was otherwise based on an error of law, the court may remand with instructions that the permit be revoked.

(m)       Ancillary Injunctive Relief.  Upon motion of a party to a proceeding under this section, and under appropriate circumstances, the court may issue an injunctive order requiring any other party to that proceeding to take certain action or refrain from taking action that is consistent with the court's decision on the merits of the appeal.  (2009‑421, s. 1(a).)



§ 160A-394. Reserved for future codification purposes.

§ 160A‑394.  Reserved for future codification purposes.



§§ 160A-395 through 160A-399: Repealed by Session Laws 1989, c. 706, s. 1.

Part 3A. Historic Districts.

§§ 160A‑395 through 160A‑399:  Repealed by Session Laws 1989, c.  706, s. 1.



§§ 160A-399.1 through 160A-400: Repealed by Session Laws 1989, c. 706.

Part 3B. Historic Properties Commissions.

§§ 160A‑399.1 through 160A‑400:  Repealed by Session Laws 1989, c.  706.



§ 160A-400.1. Legislative findings.

Part 3C.  Historic Districts and Landmarks.

§ 160A‑400.1.  Legislative findings.

The historical heritage of our State is one of our most valued and important assets.  The conservation and preservation of historic districts and landmarks stabilize and increase property values in their areas and strengthen the overall economy of the State.  This Part authorizes cities and counties of the State within their respective zoning jurisdictions and by means of listing, regulation, and acquisition:

(1)        To safeguard the heritage of the city or county by preserving any district or landmark therein that embodies important elements of its culture, history, architectural history, or prehistory; and

(2)        To promote the use and conservation of such district or landmark for the education, pleasure and enrichment of the residents of the city or county and the State as a whole. (1989, c. 706, s. 2.)



§ 160A-400.2. Exercise of powers by counties as well as cities.

§ 160A‑400.2.  Exercise of powers by counties as well as cities.

The term "municipality" or "municipal" as used in G.S. 160A‑400.1 through 160A‑400.14 shall be deemed to include the governing board or legislative board of a county, to the end that counties may exercise the same powers as cities with respect to the establishment of historic districts and designation of landmarks. (1989, c. 706, s. 2; 1989 (Reg. Sess., 1990), c. 1024, s. 40.)



§ 160A-400.3. Character of historic district defined.

§ 160A‑400.3.  Character of historic district defined.

Historic districts established pursuant to this Part shall consist of areas which are deemed to be of special significance in terms of their history, prehistory, architecture, and/or culture, and to possess integrity of design, setting, materials, feeling, and association. (1989, c. 706, s. 2.)



§ 160A-400.4. Designation of historic districts.

§ 160A‑400.4.  Designation of historic districts.

(a)        Any municipal governing board may, as part of a zoning or other ordinance enacted or amended pursuant to this Article, designate and from time to time amend one or more historic districts within the area subject to the ordinance. Such ordinance may treat historic districts either as a separate use district classification or as districts which overlay other zoning districts. Where historic districts are designated as separate use districts, the zoning ordinance may include as uses by right or as conditional uses those uses found by the Preservation Commission to have existed during the period sought to be restored or preserved, or to be compatible with the restoration or preservation of the district.

(b)        No historic district or districts shall be designated under subsection (a) of this section until:

(1)        An investigation and report describing the significance of the buildings, structures, features, sites or surroundings included in any such proposed district, and a description of the boundaries of such district has been prepared, and

(2)        The Department of Cultural Resources, acting through the State Historic Preservation Officer or his or her designee, shall have made an analysis of and recommendations concerning such report and description of proposed boundaries. Failure of the department to submit its written analysis and recommendations to the municipal governing board within 30 calendar days after a written request for such analysis has been received by the Department of Cultural Resources shall relieve the municipality of any responsibility for awaiting such analysis, and said board may at any time thereafter take any necessary action to adopt or amend its zoning ordinance.

(c)        The municipal governing board may also, in its discretion, refer the report and proposed boundaries under subsection (b) of this section to any local preservation commission or other interested body for its recommendations prior to taking action to amend the zoning ordinance. With respect to any changes in the boundaries of such district subsequent to its initial establishment, or the creation of additional districts within the jurisdiction, the investigative studies and reports required by subdivision (1) of subsection (b) of this section shall be prepared by the preservation commission, and shall be referred to the local planning agency for its review and comment according to procedures set forth in the zoning ordinance. Changes in the boundaries of an initial district or proposal for additional districts shall also be submitted to the Department of Cultural Resources in accordance with the provisions of subdivision (2) of subsection (b) of this section.

On receipt of these reports and recommendations, the municipality may proceed in the same manner as would otherwise be required for the adoption or amendment of any appropriate zoning ordinance provisions.

(d)        The provisions of G.S. 160A‑201 apply to zoning or other ordinances pertaining to historic districts, and the authority under G.S. 160A‑201(b) for the ordinance to regulate the location or screening of solar collectors may encompass requiring the use of plantings or other measures to ensure that the use of solar collectors is not incongruous with the special character of the district.  (1989, c. 706, s. 2; 2009‑553, s. 4.)



§ 160A-400.5. Designation of landmarks; adoption of an ordinance; criteria for designation.

§ 160A‑400.5.  Designation of landmarks; adoption of an ordinance; criteria for designation.

Upon complying with G.S. 160A‑400.6, the governing board may adopt and from time to time amend or repeal an ordinance designating one or more historic landmarks.  No property shall be recommended for designation as a historic landmark unless it is deemed and found by the preservation commission to be of special significance in terms of its historical, prehistorical, architectural, or cultural importance, and to possess integrity of design, setting, workmanship, materials, feeling and/or association.

The ordinance shall describe each property designated in the ordinance, the name or names of the owner or owners of the property, those elements of the property that are integral to its historical, architectural, or prehistorical value, including the land area of the property so designated, and any other information the governing board deems necessary.  For each building, structure, site, area, or object so designated as a historic landmark, the ordinance shall require that the waiting period set forth in this Part be observed prior to its demolition. For each designated landmark, the ordinance may also provide for a suitable sign on the property indicating that the property has been so designated.  If the owner consents, the sign shall be placed upon the property.  If the owner objects, the sign shall be placed on a nearby public right‑of‑way. (1989, c. 706, s. 2.)



§ 160A-400.6. Required landmark designation procedures.

§ 160A‑400.6.  Required landmark designation procedures.

As a guide for the identification and evaluation of landmarks, the commission shall undertake, at the earliest possible time and consistent with the resources available to it, an inventory of properties of historical, architectural, prehistorical, and cultural significance within its jurisdiction. Such inventories and any additions or revisions thereof shall be submitted as expeditiously as possible to the Office of Archives and History. No ordinance designating a historic building, structure, site, area or object as a landmark nor any amendment thereto may be adopted, nor may any property be accepted or acquired by a preservation commission or the governing board of a municipality, until all of the following procedural steps have been taken:

(1)        The preservation commission shall (i) prepare and adopt rules of procedure, and (ii) prepare and adopt principles and guidelines, not inconsistent with this Part, for altering, restoring, moving, or demolishing properties designated as landmarks.

(2)        The preservation commission shall make or cause to be made an investigation and report on the historic, architectural, prehistorical, educational or cultural significance of each building, structure, site, area or object proposed for designation or acquisition. Such investigation or report shall be forwarded to the Office of Archives and History, North Carolina Department of Cultural Resources.

(3)        The Department of Cultural Resources, acting through the State Historic Preservation Officer shall either upon request of the department or at the initiative of the preservation commission be given an opportunity to review and comment upon the substance and effect of the designation of any landmark pursuant to this Part. Any comments shall be provided in writing. If the Department does not submit its comments or recommendation in connection with any designation within 30 days following receipt by the Department of the investigation and report of the commission, the commission and any city or county governing board shall be relieved of any responsibility to consider such comments.

(4)        The preservation commission and the governing board shall hold a joint public hearing or separate public hearings on the proposed ordinance. Reasonable notice of the time and place thereof shall be given. All meetings of the commission shall be open to the public, in accordance with the North Carolina Open Meetings Law, Chapter 143, Article 33C.

(5)        Following the joint public hearing or separate public hearings, the governing board may adopt the ordinance as proposed, adopt the ordinance with any amendments it deems necessary, or reject the proposed ordinance.

(6)        Upon adoption of the ordinance, the owners and occupants of each designated landmark shall be given written notification of such designation insofar as reasonable diligence permits. One copy of the ordinance and all amendments thereto shall be filed by the preservation commission in the office of the register of deeds of the county in which the landmark or landmarks are located. Each designated landmark shall be indexed according to the name of the owner of the property in the grantee and grantor indexes in the register of deeds office, and the preservation commission shall pay a reasonable fee for filing and indexing. In the case of any landmark property lying within the zoning jurisdiction of a city, a second copy of the ordinance and all amendments thereto shall be kept on file in the office of the city or town clerk and be made available for public inspection at any reasonable time. A third copy of the ordinance and all amendments thereto shall be given to the city or county building inspector. The fact that a building, structure, site, area or object has been designated a landmark shall be clearly indicated on all tax maps maintained by the county or city for such period as the designation remains in effect.

(7)        Upon the adoption of the landmarks ordinance or any amendment thereto, it shall be the duty of the preservation commission to give notice thereof to the tax supervisor of the county in which the property is located. The designation and any recorded restrictions upon the property limiting its use for preservation purposes shall be considered by the tax supervisor in appraising it for tax purposes. (1989, c. 706, s. 2; 2002‑159, s. 35(m).)



§ 160A-400.7. Historic Preservation Commission.

§ 160A‑400.7.  Historic Preservation Commission.

Before it may designate one or more landmarks or historic districts, a municipality shall establish or designate a historic preservation commission. The municipal governing board shall determine the number of the members of the commission, which shall be at least three, and the length of their terms, which shall be no greater than four years. A majority of the members of such a commission shall have demonstrated special interest, experience, or education in history, architecture, archaeology, or related fields. All the members shall reside within the territorial jurisdiction of the municipality as established pursuant to G.S. 160A‑360. The commission may appoint advisory bodies and committees as appropriate.

In lieu of establishing a historic preservation commission, a municipality may designate as its historic preservation commission, (i) a separate historic districts commission or a separate historic landmarks commission established pursuant to this Part to deal only with historic districts or landmarks respectively, (ii) a planning board established pursuant to this Article, or (iii) a community appearance commission established pursuant to Part 7 of this Article. In order for a commission or board other than the preservation commission to be designated, at least three of its members shall have demonstrated special interest, experience, or education in history, architecture, or related fields. At the discretion of the municipality the ordinance may also provide that the preservation commission may exercise within a historic district any or all of the powers of a planning board or a community appearance commission.

A county and one or more cities in the county may establish or designate a joint preservation commission. If a joint commission is established or designated, the county and cities involved shall determine the residence requirements of members of the joint preservation commission. (1989, c. 706, s. 2; 2005‑418, s. 12.)



§ 160A-400.8. Powers of the Historic Preservation Commission.

§ 160A‑400.8.  Powers of the Historic Preservation Commission.

A preservation commission established pursuant to this Part may, within the zoning jurisdiction of the municipality:

(1)        Undertake an inventory of properties of historical, prehistorical, architectural, and/or cultural significance;

(2)        Recommend to the municipal governing board areas to be designated by ordinance as "Historic Districts"; and individual structures, buildings, sites, areas, or objects to be designated by ordinance as "Landmarks";

(3)        Acquire by any lawful means the fee or any lesser included interest, including options to purchase, to properties within established districts or to any such properties designated as landmarks, to hold, manage, preserve, restore and improve the same, and to exchange or dispose of the property by public or private sale, lease or otherwise, subject to covenants or other legally binding restrictions which will secure appropriate rights of public access and promote the preservation of the property;

(4)        Restore, preserve and operate historic properties;

(5)        Recommend to the governing board that designation of any area as a historic district or part thereof, or designation of any building, structure, site, area, or object as a landmark, be revoked or removed for cause;

(6)        Conduct an educational program with respect to historic properties and districts within its jurisdiction;

(7)        Cooperate with the State, federal, and local governments in pursuance of the purposes of this Part.  The governing board or the commission when authorized by the governing board may contract with the State, or the United States of America, or any agency of either, or with any other organization provided the terms are not inconsistent with State or federal law;

(8)        Enter, solely in performance of its official duties and only at reasonable times, upon private lands for examination or survey thereof.  However, no member, employee or agent of the commission may enter any private building or structure without the express consent of the owner or occupant thereof;

(9)        Prepare and recommend the official adoption of a preservation element as part of the municipality's comprehensive plan;

(10)      Review and act upon proposals for alterations, demolitions, or new construction within historic districts, or for the alteration or demolition of designated landmarks, pursuant to this Part; and

(11)      Negotiate at any time with the owner of a building, structure, site, area, or object for its acquisition or its preservation, when such action is reasonably necessary or appropriate. (1989, c. 706, s. 2.)



§ 160A-400.9. Certificate of appropriateness required.

§ 160A‑400.9.  Certificate of appropriateness required.

(a)        From and after the designation of a landmark or a historic district, no exterior portion of any building or other structure (including masonry walls, fences, light fixtures, steps and pavement, or other appurtenant features), nor above‑ground utility structure nor any type of outdoor advertising sign shall be erected, altered, restored, moved, or demolished on such landmark or within such district until after an application for a certificate of appropriateness as to exterior features has been submitted to and approved by the preservation commission.  The municipality shall require such a certificate to be issued by the commission prior to the issuance of a building permit or other permit granted for the purposes of constructing, altering, moving, or demolishing structures, which certificate may be issued subject to reasonable conditions necessary to carry out the purposes of this Part.  A certificate of appropriateness shall be required whether or not a building or other permit is required.

For purposes of this Part, "exterior features" shall include the architectural style, general design, and general arrangement of the exterior of a building or other structure, including the kind and texture of the building material, the size and scale of the building, and the type and style of all windows, doors, light fixtures, signs, and other appurtenant fixtures.  In the case of outdoor advertising signs, "exterior features" shall be construed to mean the style, material, size, and location of all such signs.  Such "exterior features" may, in the discretion of the local governing board, include historic signs, color, and significant landscape, archaeological, and natural features of the area.

Except as provided in (b) below, the commission shall have no jurisdiction over interior arrangement and shall take no action under this section except to prevent the construction, reconstruction, alteration, restoration, moving, or demolition of buildings, structures, appurtenant fixtures, outdoor advertising signs, or other significant features in the district which would be incongruous with the special character of the landmark or district.

(b)        Notwithstanding subsection (a) of this section, jurisdiction of the commission over interior spaces shall be limited to specific interior features of architectural, artistic or historical significance in publicly owned landmarks; and of privately owned historic landmarks for which consent for interior review has been given by the owner.  Said consent of an owner for interior review shall bind future owners and/or successors in title, provided such consent has been filed in the office of the register of deeds of the county in which the property is located and indexed according to the name of the owner of the property in the grantee and grantor indexes.  The landmark designation shall specify the interior features to be reviewed and the specific nature of the commission's jurisdiction over the interior.

(c)        Prior to any action to enforce a landmark or historic district ordinance, the commission shall (i) prepare and adopt rules of procedure, and (ii) prepare and adopt principles and guidelines not inconsistent with this Part for new construction, alterations, additions, moving and demolition.  The ordinance may provide, subject to prior adoption by the preservation commission of detailed standards, for the review and approval by an administrative official of applications for a certificate of appropriateness or of minor works as defined by ordinance; provided, however, that no application for a certificate of appropriateness may be denied without formal action by the preservation commission.

Prior to issuance or denial of a certificate of appropriateness the commission shall take such steps as may be reasonably required in the ordinance and/or rules of procedure to inform the owners of any property likely to be materially affected by the application, and shall give the applicant and such owners an opportunity to be heard.  In cases where the commission deems it necessary, it may hold a public hearing concerning the application.  All meetings of the commission shall be open to the public, in accordance with the North Carolina Open Meetings Law, Chapter 143, Article 33C.

(d)        All applications for certificates of appropriateness shall be reviewed and acted upon within a reasonable time, not to exceed 180 days from the date the application for a certificate of appropriateness is filed, as defined by the ordinance or the commission's rules of procedure.  As part of its review procedure, the commission may view the premises and seek the advice of the Division of Archives and History or such other expert advice as it may deem necessary under the circumstances.

(e)        An appeal may be taken to the Board of Adjustment from the commission's action in granting or denying any certificate, which appeals (i) may be taken by any aggrieved party, (ii) shall be taken within times prescribed by the preservation commission by general rule, and (iii) shall be in the nature of certiorari.  Any appeal from the Board of Adjustment's decision in any such case shall be heard by the superior court of the county in which the municipality is located.

(f)         All of the provisions of this Part are hereby made applicable to construction, alteration, moving and demolition by the State of North Carolina, its political subdivisions, agencies and instrumentalities, provided however they shall not apply to interiors of buildings or structures owned by the State of North Carolina.  The State and its agencies shall have a right of appeal to the North Carolina Historical Commission or any successor agency assuming its responsibilities under G.S. 121‑12(a) from any decision of a local preservation commission.  The commission shall render its decision within 30 days from the date that the notice of appeal by the State is received by it.  The current edition of the Secretary of the Interior's Standards for Rehabilitation and Guidelines for Rehabilitating Historic Buildings shall be the sole principles and guidelines used in reviewing applications of the State for certificates of appropriateness.  The decision of the commission shall be final and binding upon both the State and the preservation commission. (1989, c. 706, s. 2.)



§ 160A-400.10. Conflict with other laws.

§ 160A‑400.10.  Conflict with other laws.

Whenever any ordinance adopted pursuant to this Part requires a longer waiting period or imposes other higher standards with respect to a designated historic landmark or district than are established under any other statute, charter provision, or regulation, this Part shall govern.  Whenever the provisions of any other statute, charter provision, ordinance or regulation require a longer waiting period or impose other higher standards than are established under this Part, such other statute, charter provision, ordinance or regulation shall govern. (1989, c. 706, s. 2.)



§ 160A-400.11. Remedies.

§ 160A‑400.11.  Remedies.

In case any building, structure, site, area or object designated as a historic landmark or located within a historic district designated pursuant to this Part is about to be demolished whether as the result of deliberate neglect or otherwise, materially altered, remodeled, removed or destroyed, except in compliance with the ordinance or other provisions of this Part, the city or county, the historic preservation commission, or other party aggrieved by such action may institute any appropriate action or proceedings to prevent such unlawful demolition, destruction, material alteration, remodeling or removal, to restrain, correct or abate such violation, or to prevent any illegal act or conduct with respect to such building, structure, site, area or object.  Such remedies shall be in addition to any others authorized by this Chapter for violation of a municipal ordinance. (1989, c. 706, s. 2.)



§ 160A-400.12. Appropriations.

§ 160A‑400.12.  Appropriations.

A city or county governing board is authorized to make appropriations to a historic preservation commission established pursuant to this Part in any amount that it may determine necessary for the expenses of the operation of the commission, and may make available any additional amounts necessary for the acquisition, restoration, preservation, operation, and management of historic buildings, structures, sites, areas or objects designated as historic landmarks or within designated historic districts, or of land on which such buildings or structures are located, or to which they may be removed. (1989, c. 706, s. 2.)



§ 160A-400.13. Certain changes not prohibited.

§ 160A‑400.13.  Certain changes not prohibited.

Nothing in this Part shall be construed to prevent the ordinary maintenance or repair of any exterior architectural feature in a historic district or of a landmark which does not involve a change in design, material or appearance thereof, nor to prevent the construction, reconstruction, alteration, restoration, moving or demolition of any such feature which the building inspector or similar official shall certify is required by the public safety because of an unsafe or dangerous condition.  Nothing in this Part shall be construed to prevent a property owner from making any use of his property that is not prohibited by other law.  Nothing in this Part shall be construed to prevent a) the maintenance, or b) in the event of an emergency the immediate restoration, of any existing above‑ground utility structure without approval by the preservation commission. (1989, c. 706, s. 2.)



§ 160A-400.14. Delay in demolition of landmarks and buildings within historic district.

§ 160A‑400.14.  Delay in demolition of landmarks and buildings within historic district.

(a)        An application for a certificate of appropriateness authorizing the relocation, demolition or destruction of a designated landmark or a building, structure or site within the district may not be denied except as provided in subsection (c). However, the effective date of such a certificate may be delayed for a period of up to 365 days from the date of approval. The maximum period of delay authorized by this section shall be reduced by the commission where it finds that the owner would suffer extreme hardship or be permanently deprived of all beneficial use of or return from such property by virtue of the delay. During such period the preservation commission shall negotiate with the owner and with any other parties in an effort to find a means of preserving the building or site. If the preservation commission finds that a building or site within a district has no special significance or value toward maintaining the character of the district, it shall waive all or part of such period and authorize earlier demolition, or removal.

If the commission or planning board has voted to recommend designation of a property as a landmark or designation of an area as a district, and final designation has not been made by the local governing board, the demolition or destruction of any building, site, or structure located on the property of the proposed landmark or in the proposed district may be delayed by the commission or planning board for a period of up to 180 days or until the local governing board takes final action on the designation, whichever occurs first.

(b)        The governing board of any municipality may enact an ordinance to prevent the demolition by neglect of any designated landmark or any building or structure within an established historic district. Such ordinance shall provide appropriate safeguards to protect property owners from undue economic hardship.

(c)        An application for a certificate of appropriateness authorizing the demolition or destruction of a building, site, or structure determined by the State Historic Preservation Officer as having statewide significance as defined in the criteria of the National Register of Historic Places may be denied except where the commission finds that the owner would suffer extreme hardship or be permanently deprived of all beneficial use or return by virtue of the denial. (1989, c. 706, s. 2; 1991, c. 514, s. 1; 2005‑418, s. 13.)



§ 160A-400.15. Reserved for future codification purposes.

§ 160A-400.15. Reserved for future codification purposes.



§ 160A-400.16. Reserved for future codification purposes.

§ 160A-400.16. Reserved for future codification purposes.



§ 160A-400.17. Reserved for future codification purposes.

§ 160A-400.17. Reserved for future codification purposes.



§ 160A-400.18. Reserved for future codification purposes.

§ 160A-400.18. Reserved for future codification purposes.



§ 160A-400.19. Reserved for future codification purposes.

§ 160A-400.19. Reserved for future codification purposes.



§ 160A-400.20. Authorization for development agreements.

Part 3D. Development Agreements.

§ 160A‑400.20.  Authorization for development agreements.

(a)        The General Assembly finds:

(1)        Large‑scale development projects often occur in multiple phases extending over a period of years, requiring a long‑term commitment of both public and private resources.

(2)        Such large‑scale developments often create potential community impacts and potential opportunities that are difficult or impossible to accommodate within traditional zoning processes.

(3)        Because of their scale and duration, such large‑scale projects often require careful integration between public capital facilities planning, financing, and construction schedules and the phasing of the private development.

(4)        Because of their scale and duration, such large‑scale projects involve substantial commitments of private capital by developers, which developers are usually unwilling to risk without sufficient assurances that development standards will remain stable through the extended period of the development.

(5)        Because of their size and duration, such developments often permit communities and developers to experiment with different or nontraditional types of development concepts and standards, while still managing impacts on the surrounding areas.

(6)        To better structure and manage development approvals for such large‑scale developments and ensure their proper integration into local capital facilities programs, local governments need the flexibility in negotiating such developments.

(b)        Local governments and agencies may enter into development agreements with developers, subject to the procedures and requirements of this Part. In entering into such agreements, a local government may not exercise any authority or make any commitment not authorized by general or local act and may not impose any tax or fee not authorized by otherwise applicable law.

(c)        This Part is supplemental to the powers conferred upon local governments and does not preclude or supersede rights and obligations established pursuant to other law regarding building permits, site‑specific development plans, phased development plans, or other provisions of law. (2005‑426, s. 9(a).)



§ 160A-400.21. Definitions.

§ 160A‑400.21.  Definitions.

The following definitions apply in this Part:

(1)        Comprehensive plan.  The comprehensive plan, land‑use plan, small area plans, neighborhood plans, transportation plan, capital improvement plan, official map, and any other plans regarding land use and development that have been officially adopted by the governing board.

(2)        Developer.  A person, including a governmental agency or redevelopment authority, who intends to undertake any development and who has a legal or equitable interest in the property to be developed.

(3)        Development.  The planning for or carrying out of a building activity, the making of a material change in the use or appearance of any structure or property, or the dividing of land into two or more parcels. "Development", as designated in a law or development permit, includes the planning for and all other activity customarily associated with it unless otherwise specified. When appropriate to the context, "development" refers to the planning for or the act of developing or to the result of development. Reference to a specific operation is not intended to mean that the operation or activity, when part of other operations or activities, is not development. Reference to particular operations is not intended to limit the generality of this item.

(4)        Development permit.  A building permit, zoning permit, subdivision approval, special or conditional use permit, variance, or any other official action of local government having the effect of permitting the development of property.

(5)        Governing body.  The city council of a municipality.

(6)        Land development regulations.  Ordinances and regulations enacted by the appropriate governing body for the regulation of any aspect of development and includes zoning, subdivision, or any other land development ordinances.

(7)        Laws.  All ordinances, resolutions, regulations, comprehensive plans, land development regulations, policies, and rules adopted by a local government affecting the development of property, and includes laws governing permitted uses of the property, density, design, and improvements.

(8)        Local government.  Any municipality that exercises regulatory authority over and grants development permits for land development or which provides public facilities.

(9)        Local planning board.  Any planning board established pursuant to G.S. 160A‑361.

(10)      Person.  An individual, corporation, business or land trust, estate, trust, partnership, association, two or more persons having a joint or common interest, State agency, or any legal entity.

(11)      Property.  All real property subject to land‑use regulation by a local government and includes any improvements or structures customarily regarded as a part of real property.

(12)      Public facilities.  Major capital improvements, including, but not limited to, transportation, sanitary sewer, solid waste, drainage, potable water, educational, parks and recreational, and health systems and facilities. (2005‑426, s. 9(a).)



§ 160A-400.22. Local governments authorized to enter into development agreements; approval of governing body required.

§ 160A‑400.22.  Local governments authorized to enter into development agreements; approval of governing body required.

A local government may establish procedures and requirements, as provided in this Part, to consider and enter into development agreements with developers. A development agreement must be approved by the governing body of a local government by ordinance. (2005‑426, s. 9(a).)



§ 160A-400.23. Developed property must contain certain number of acres; permissible durations of agreements.

§ 160A‑400.23.  Developed property must contain certain number of acres; permissible durations of agreements.

A local government may enter into a development agreement with a developer for the development of property as provided in this Part, provided the property contains 25 acres or more of developable property (exclusive of wetlands, mandatory buffers, unbuildable slopes, and other portions of the property which may be precluded from development at the time of application). Development agreements shall be of a term specified in the agreement, provided they may not be for a term exceeding 20 years. (2005‑426, s. 9(a).)



§ 160A-400.24. Public hearing.

§ 160A‑400.24.  Public hearing.

Before entering into a development agreement, a local government shall conduct a public hearing on the proposed agreement following the procedures set forth in G.S. 160A‑364 regarding zoning ordinance adoption or amendment. The notice for the public hearing must specify the location of the property subject to the development agreement, the development uses proposed on the property, and must specify a place where a copy of the proposed development agreement can be obtained. In the event that the development agreement provides that the local government shall provide certain public facilities, the development agreement shall provide that the delivery date of such public facilities will be tied to successful performance by the developer in implementing the proposed development (such as meeting defined completion percentages or other performance standards). (2005‑426, s. 9(a).)



§ 160A-400.25. What development agreement must provide; what it may provide; major modification requires public notice and hearing.

§ 160A‑400.25.  What development agreement must provide; what it may provide; major modification requires public notice and hearing.

(a)        A development agreement shall at a minimum include all of the following:

(1)        A legal description of the property subject to the agreement and the names of its legal and equitable property owners.

(2)        The duration of the agreement. However, the parties are not precluded from entering into subsequent development agreements that may extend the original duration period.

(3)        The development uses permitted on the property, including population densities and building types, intensities, placement on the site, and design.

(4)        A description of public facilities that will service the development, including who provides the facilities, the date any new public facilities, if needed, will be constructed, and a schedule to assure public facilities are available concurrent with the impacts of the development.

(5)        A description, where appropriate, of any reservation or dedication of land for public purposes and any provisions to protect environmentally sensitive property.

(6)        A description of all local development permits approved or needed to be approved for the development of the property together with a statement indicating that the failure of the agreement to address a particular permit, condition, term, or restriction does not relieve the developer of the necessity of complying with the law governing their permitting requirements, conditions, terms, or restrictions.

(7)        A description of any conditions, terms, restrictions, or other requirements determined to be necessary by the local government for the public health, safety, or welfare of its citizens.

(8)        A description, where appropriate, of any provisions for the preservation and restoration of historic structures.

(b)        A development agreement may provide that the entire development or any phase of it be commenced or completed within a specified period of time. The development agreement must provide a development schedule, including commencement dates and interim completion dates at no greater than five‑year intervals; provided, however, the failure to meet a commencement or completion date shall not, in and of itself, constitute a material breach of the development agreement pursuant to G.S. 160A‑400.27 but must be judged based upon the totality of the circumstances. The development agreement may include other defined performance standards to be met by the developer. The developer may request a modification in the dates as set forth in the agreement. Consideration of a proposed major modification of the agreement shall follow the same procedures as required for initial approval of a development agreement.

(c)        If more than one local government is made party to an agreement, the agreement must specify which local government is responsible for the overall administration of the development agreement.

(d)        The development agreement also may cover any other matter not inconsistent with this Part. (2005‑426, s. 9(a).)



§ 160A-400.26. Law in effect at time of agreement governs development; exceptions.

§ 160A‑400.26.  Law in effect at time of agreement governs development; exceptions.

(a)        Unless the development agreement specifically provides for the application of subsequently enacted laws, the laws applicable to development of the property subject to a development agreement are those in force at the time of execution of the agreement.

(b)        Except for grounds specified in G.S. 160A‑385.1(e), a local government may not apply subsequently adopted ordinances or development policies to a development that is subject to a development agreement.

(c)        In the event State or federal law is changed after a development agreement has been entered into and the change prevents or precludes compliance with one or more provisions of the development agreement, the local government may modify the affected provisions, upon a finding that the change in State or federal law has a fundamental effect on the development agreement, by ordinance after notice and a hearing.

(d)        This section does not abrogate any rights preserved by G.S. 160A‑385 or G.S. 160A‑385.1, or that may vest pursuant to common law or otherwise in the absence of a development agreement. (2005‑426, s. 9(a).)



§ 160A-400.27. Periodic review to assess compliance with agreement; material breach by developer; notice of breach; cure of breach or modification or termination of agreement.

§ 160A‑400.27.  Periodic review to assess compliance with agreement; material breach by developer; notice of breach; cure of breach or modification or termination of agreement.

(a)        Procedures established pursuant to G.S. 160A‑400.22 must include a provision for requiring periodic review by the zoning administrator or other appropriate officer of the local government at least every 12 months, at which time the developer must be required to demonstrate good faith compliance with the terms of the development agreement.

(b)        If, as a result of a periodic review, the local government finds and determines that the developer has committed a material breach of the terms or conditions of the agreement, the local government shall serve notice in writing, within a reasonable time after the periodic review, upon the developer setting forth with reasonable particularity the nature of the breach and the evidence supporting the finding and determination, and providing the developer a reasonable time in which to cure the material breach.

(c)        If the developer fails to cure the material breach within the time given, then the local government unilaterally may terminate or modify the development agreement; provided, the notice of termination or modification may be appealed to the board of adjustment in the manner provided by G.S. 160A‑388(b). (2005‑426, s. 9(a).)



§ 160A-400.28. Amendment or cancellation of development agreement by mutual consent of parties or successors in interest.

§ 160A‑400.28.  Amendment or cancellation of development agreement by mutual consent of parties or successors in interest.

A development agreement may be amended or canceled by mutual consent of the parties to the agreement or by their successors in interest. (2005‑426, s. 9(a).)



§ 160A-400.29. Validity and duration of agreement entered into prior to change of jurisdiction; subsequent modification or suspension.

§ 160A‑400.29.  Validity and duration of agreement entered into prior to change of jurisdiction; subsequent modification or suspension.

(a)        Except as otherwise provided by this Part, any development agreement entered into by a local government before the effective date of a change of jurisdiction shall be valid for the duration of the agreement, or eight years from the effective date of the change in jurisdiction, whichever is earlier. The parties to the development agreement and the local government assuming jurisdiction have the same rights and obligations with respect to each other regarding matters addressed in the development agreement as if the property had remained in the previous jurisdiction.

(b)        A local government assuming jurisdiction may modify or suspend the provisions of the development agreement if the local government determines that the failure of the local government to do so would place the residents of the territory subject to the development agreement, or the residents of the local government, or both, in a condition dangerous to their health or safety, or both. (2005‑426, s. 9(a).)



§ 160A-400.30. Developer to record agreement within 14 days; burdens and benefits inure to successors in interest.

§ 160A‑400.30.  Developer to record agreement within 14 days; burdens and benefits inure to successors in interest.

Within 14 days after a local government enters into a development agreement, the developer shall record the agreement with the register of deeds in the county where the property is located. The burdens of the development agreement are binding upon, and the benefits of the agreement shall inure to, all successors in interest to the parties to the agreement. (2005‑426, s. 9(a).)



§ 160A-400.31. Applicability to local government of constitutional and statutory procedures for approval of debt.

§ 160A‑400.31.  Applicability to local government of constitutional and statutory procedures for approval of debt.

In the event that any of the obligations of the local government in the development agreement constitute debt, the local government shall comply, at the time of the obligation to incur the debt and before the debt becomes enforceable against the local government, with any applicable constitutional and statutory procedures for the approval of this debt. (2005‑426, s. 9(a).)



§ 160A-400.32. Relationship of agreement to building or housing code.

§ 160A‑400.32.  Relationship of agreement to building or housing code.

A development agreement adopted pursuant to this Chapter shall not exempt the property owner or developer from compliance with the State Building Code or State or local housing codes that are not part of the local government's planning, zoning, or subdivision regulations. (2005‑426, s. 9(a).)



§ 160A-400.50. Purpose and compliance with federal law.

Part 3E. Wireless Telecommunications Facilities.

§ 160A‑400.50.  Purpose and compliance with federal law.

(a)        The purpose of this section is to ensure the safe and efficient integration of facilities necessary for the provision of advanced wireless telecommunications services throughout the community and to ensure the ready availability of reliable wireless service to the public, government agencies, and first responders, with the intention of furthering the public safety and general welfare. The following standards shall apply to a city's actions, as a regulatory body, in the regulation of the placement, construction, or modification of a wireless communications facility.

(b)        The placement, construction, or modification of wireless communications facilities shall be in conformity with the Federal Communications Act, 47 U.S.C. § 332 as amended, and in accordance with the rules promulgated by the Federal Communications Commission. (2007‑526, s. 1.)



§ 160A-400.51. Definitions.

§ 160A‑400.51.  Definitions.

The following definitions apply in this Part.

(1)        Antenna.  Communications equipment that transmits and receives electromagnetic radio signals used in the provision of all types of wireless communications services.

(2)        Application.  A formal request submitted to the city to construct or modify a wireless support structure or a wireless facility.

(3)        Building permit.  An official administrative authorization issued by the city prior to beginning construction consistent with the provisions of G.S. 160A‑417.

(4)        Collocation.  The installation of new wireless facilities on previously‑approved structures, including towers, buildings, utility poles, and water tanks.

(5)        Equipment enclosure.  An enclosed structure, cabinet, or shelter used to contain radio or other equipment necessary for the transmission or reception of wireless communication signals.

(5a)      Fall zone.  The area in which a wireless support structure may be expected to fall in the event of a structural failure, as measured by engineering standards.

(6)        Land development regulation.  Any ordinance enacted pursuant to this Part.

(7)        Search ring.  The area within which a wireless facility must be located in order to meet service objectives of the wireless service provider using the wireless facility or wireless support structure.

(8)        Utility pole.  A structure that is designed for and used to carry lines, cables, or wires for telephone, cable television, or electricity, or to provide lighting.

(9)        Wireless facility.  The set of equipment and network components, exclusive of the underlying support structure or tower, including antennas, transmitters, receivers base stations, power supplies, cabling, and associated equipment necessary to provide wireless data and telecommunications services to a discrete geographic area.

(10)      Wireless support structure.  A new or existing structure, such as a monopole, lattice tower, or guyed tower that is designed to support or capable of supporting wireless facilities. A utility pole is not a wireless support structure. (2007‑526, s. 1.)



§ 160A-400.52. Construction of wireless facilities and wireless support structures.

§ 160A‑400.52.  Construction of wireless facilities and wireless support structures.

(a)        A city may plan for and regulate the siting or modification of wireless support structures and wireless facilities in accordance with land development regulations and in conformity with this Part. Except as expressly stated, nothing in this Part shall limit a city from regulating applications to construct, modify, or maintain wireless support structures, or construct, modify, maintain, or collocate wireless facilities on a wireless support structure based on consideration of land use, public safety, and zoning considerations, including aesthetics, landscaping, structural design, setbacks, and fall zones, or State and local building code requirements, consistent with the provisions of federal law provided in G.S. 160A‑400.50. For purposes of this Part, public safety shall not include requirements relating to radio frequency emissions of wireless facilities.

(b)        Any person that proposes to construct or modify a wireless support structure or wireless facility within the planning and land‑use jurisdiction of a city must do both of the following:

(1)        Submit a completed application with the necessary copies and attachments to the appropriate planning authority.

(2)        Comply with any local ordinances concerning land use and any applicable permitting processes.

(c)        A city's review of an application for the placement, construction, or modification of a wireless facility or wireless support structure shall only address public safety, land development, or zoning issues. In reviewing an application, the city may not require information on or evaluate an applicant's business decisions about its designed service, customer demand for its service, or quality of its service to or from a particular area or site. In reviewing an application, the city may review the following:

(1)        Applicable public safety, land use, or zoning issues addressed in its adopted regulations, including aesthetics, landscaping, land‑use based location priorities, structural design, setbacks, and fall zones.

(2)        Information or materials directly related to an identified public safety, land development, or zoning issue including evidence that no existing or previously approved structure can reasonably be used for the antenna placement instead of the construction of a new tower, that residential, historic, and designated scenic areas cannot be served from outside the area, or that the proposed height of a new tower or initial antenna placement or a proposed height increase of a modified tower, replacement tower, or collocation is necessary to provide the applicant's designed service.

(3)        A city may require applicants for new wireless facilities to evaluate the reasonable feasibility of collocating new antennas and equipment on an existing structure or structures within the applicant's search ring. Collocation on an existing structure is not reasonably feasible if collocation is technically or commercially impractical or the owner of the tower is unwilling to enter into a contract for such use at fair market value. Cities may require information necessary to determine whether collocation on existing structures is reasonably feasible.

(d)        A collocation application entitled to streamlined processing under G.S. 160A‑400.53 shall be deemed complete unless the city provides notice in writing to the applicant within 45 days of submission or within some other mutually agreed upon timeframe. The notice shall identify the deficiencies in the application which, if cured, would make the application complete. The application shall be deemed complete on resubmission if the additional materials cure the deficiencies identified.

(e)        The city shall issue a written decision approving or denying an application within 45 days in the case of collocation applications entitled to streamlined processing under G.S. 160A‑400.53 and within a reasonable period of time consistent with the issuance of other land‑use permits in the case of other applications, each as measured from the time the application is deemed complete.

(f)         A city may fix and charge an application fee, consulting fee, or other fee associated with the submission, review, processing, and approval of an application to site or modify wireless support structures or wireless facilities that is based on the costs of the services provided and does not exceed what is usual and customary for such services. Any charges or fees assessed by a city on account of an outside consultant shall be fixed in advance and incorporated into a permit or application fee and shall be based on the reasonable costs to be incurred by the city in connection with the regulatory review authorized under this section. The foregoing does not prohibit a city from imposing additional reasonable and cost based fees for costs incurred should an applicant amend its application. On request, the amount of the consultant charges incorporated into the permit or application fee shall be separately identified and disclosed to the applicant.

(g)        The city may condition approval of an application for a new wireless support structure on the provision of documentation prior to the issuance of a building permit establishing the existence of one or more parties, including the owner of the wireless support structure, who intend to locate wireless facilities on the wireless support structure. A city shall not deny an initial land‑use or zoning permit based on such documentation. A city may condition a permit on a requirement to construct facilities within a reasonable period of time, which shall be no less than 24 months.

(h)        The city may not require the placement of wireless support structures or wireless facilities on city owned or leased property, but may develop a process to encourage the placement of wireless support structures or facilities on city owned or leased property, including an expedited approval process.

(i)         This section shall not be construed to limit the provisions or requirements of any historic district or landmark regulation adopted pursuant to Part 3C of this Article. (2007‑526, s. 1.)



§ 160A-400.53. Collocation of wireless facilities.

§ 160A‑400.53.  Collocation of wireless facilities.

(a)        Applications for collocation entitled to streamlined processing under this section shall be reviewed for conformance with applicable site plan and building permit requirements but shall not otherwise be subject to zoning requirements, including design or placement requirements, or public hearing review.

(b)        Applications for collocation of wireless facilities are entitled to streamlined processing if the addition of the additional wireless facility does not exceed the number of wireless facilities previously approved for the wireless support structure on which the collocation is proposed and meets all the requirements and conditions of the original approval. This provision applies to wireless support structures which are approved on or after December 1, 2007.

(c)        The streamlined process set forth in subsection (a) of this section shall apply to all collocations, in addition to collocations qualified for streamlined processing under subsection (b) of this section, that meet the following requirements:

(1)        The collocation does not increase the overall height and width of the tower or wireless support structure to which the wireless facilities are to be attached.

(2)        The collocation does not increase the ground space area approved in the site plan for equipment enclosures and ancillary facilities.

(3)        The wireless facilities in the proposed collocation comply with applicable regulations, restrictions, or conditions, if any, applied to the initial wireless facilities placed on the tower or other wireless support structure.

(4)        The additional wireless facilities comply with all federal, State and local safety requirements.

(5)        The collocation does not exceed the applicable weight limits for the wireless support structure. (2007‑526, s. 1.)



§ 160A-400.54. Reserved for future codification purposes.

§ 160A-400.54. Reserved for future codification purposes.



§ 160A-400.55. Reserved for future codification purposes.

§ 160A-400.55. Reserved for future codification purposes.



§ 160A-400.56. Reserved for future codification purposes.

§ 160A-400.56. Reserved for future codification purposes.



§ 160A-400.57. Reserved for future codification purposes.

§ 160A-400.57. Reserved for future codification purposes.



§ 160A-400.58. Reserved for future codification purposes.

§ 160A-400.58. Reserved for future codification purposes.



§ 160A-401. Legislative intent.

Part 4. Acquisition of Open Space.

§ 160A‑401.  Legislative intent.

It is the intent of the General Assembly in enacting this Part to provide a means whereby any county or city may acquire, by purchase, gift, grant, bequest, devise, lease, or otherwise, and through the expenditure of public funds, the fee or any lesser interest or right in real property in order to preserve, through limitation of their future use, open spaces and areas for public use and enjoyment. (1963, c. 1129, s. 1; 1971, c. 698, s. 1.)



§ 160A-402. Finding of necessity.

§ 160A‑402.  Finding of necessity.

The General Assembly finds that the rapid growth and spread of urban development in the State is encroaching upon, or eliminating, many open areas and spaces of varied size and character, including many having significant scenic or esthetic values, which areas and spaces if preserved and maintained in their present open state would constitute important physical, social, esthetic, or economic assets to existing and impending urban development. The General Assembly declares that it is necessary for sound and proper urban development and in the public interest of the people of this State for any county  or city to expend or advance public funds for, or to accept by purchase, gift, grant, bequest, devise, lease, or otherwise, the fee or any lesser interest or right in real property so as to acquire, maintain, improve, protect, limit the future use of, or otherwise conserve open spaces and areas within their respective jurisdictions as defined by this Article.

The General Assembly declares that the acquisition of interests or rights in real property for the preservation of open spaces and areas constitutes a public purpose for which public funds may be expended or advanced. (1963, c. 1129, s. 2; 1971, c. 698, s. 1.)



§ 160A-403. Counties or cities authorized to acquire and reconvey real property.

§ 160A‑403.  Counties or cities authorized to acquire and reconvey real property.

Any county or city in the State may acquire by purchase, gift, grant, bequest, devise, lease, or otherwise, the fee or any lesser interest, development right, easement, covenant, or other contractual right of or to real property within its respective jurisdiction, when it finds that the acquisition is necessary to achieve the purposes of this Part. Any county or city may also acquire the fee to any property for the purpose of conveying or leasing the property back to its original owner or other person under covenants or other contractual arrangements that will limit the future use of the property in accordance with the purposes of this Part, but when this is done, the property may be conveyed back to its original owner but to no other person by private sale. (1963, c. 1129, s. 3; 1971, c. 698, s. 1.)



§ 160A-404. Joint action by governing bodies.

§ 160A‑404.  Joint action by governing bodies.

Any county or city may enter into any agreement with any other county or city for the purpose of jointly exercising the authority granted by this Part. (1963, c. 1129, s. 4; 1971, c. 698, s. 1.)



§ 160A-405. Powers of governing bodies.

§ 160A‑405.  Powers of governing bodies.

Any county or city, in order to exercise the authority granted by this Part, may:

(1)        Enter into and carry out contracts with the State or federal government or any agencies thereof under which grants or other assistance are made to the county or city;

(2)        Accept any assistance or funds that may be granted by the State or federal government with or without a contract;

(3)        Agree to and comply with any reasonable conditions imposed upon grants;

(4)        Make expenditures from any funds so granted. (1963, c. 1129,  s. 5; 1971, c. 698, s. 1.)



§ 160A-406. Appropriations authorized.

§ 160A‑406.  Appropriations authorized.

For the purposes set forth in this Part, a county or city may appropriate funds not otherwise limited as to use by law. (1963, c. 1129, s. 6; 1971, c. 698, s. 1; 1973, c. 426, s. 60; 1975, c. 664, s. 14.)



§ 160A-407. Definitions.

§ 160A‑407.  Definitions.

(a)        For the purpose of this Part an "open space" or "open area" is any space or area (i) characterized by great natural scenic beauty or (ii) whose existing openness, natural condition, or present state of use, if retained, would enhance the present or potential value of abutting or surrounding urban development, or would maintain or enhance the conservation of natural or scenic resources.

(b)        For the purposes of this Part "open space" or "open area" and the "public use and enjoyment" of interests or rights in real property shall also include open space land and open space uses. The term "open space land" means any undeveloped or predominantly undeveloped land in an urban area that has value for one or more of the following purposes: (i) park and recreational purposes, (ii) conservation of land and other natural resources, or (iii) historic or scenic purposes. The term "open space uses" means any use of open space land for (i) park and recreational purposes, (ii) conservation of land and  other natural resources, or (iii) historic or scenic purposes. (1963, c. 1129, s. 7; 1969, c. 35, s. 1; 1971, c. 698, s. 1.)



§§ 160A-408 through 160A-410. Reserved for future codification purposes.

§§ 160A‑408 through 160A‑410.  Reserved for future codification purposes.



§ 160A-411. Inspection department.

Part 5. Building Inspection.

§ 160A‑411.  Inspection department.

Every city in the State is hereby authorized to create an inspection department, and may appoint one or more inspectors who may be given the titles of building inspector, electrical inspector, plumbing inspector, housing inspector, zoning inspector, heating and air‑conditioning inspector, fire prevention inspector, or deputy or assistant inspector, or such other titles as may be generally descriptive of the duties assigned. The department may be headed by a superintendent or director of inspections. Every city shall perform the duties and responsibilities set forth in G.S. 160A‑412 either by: (i) creating its own inspection department; (ii) creating a joint inspection department in cooperation with one or more other units of local government, pursuant to G.S. 160A‑413 or Part 1 of Article 20 of this Chapter; (iii) contracting with another unit of local government for the provision of inspection services pursuant to Part 1 of Article 20 of this Chapter; or (iv) arranging for the county in which it is located to perform inspection services within the city's jurisdiction  as authorized by G.S. 160A‑413 and G.S. 160A‑360. Such action shall be taken no later than the applicable date in the schedule below, according to the city's population as published in the 1970 United States Census:

Cities over 75,000 population  July 1, 1979

Cities between 50,001 and 75,000  July 1, 1981

Cities between 25,001 and 50,000  July 1, 1983

Cities 25,000 and under  July 1, 1985.

In the event that any city shall fail to provide inspection services by the date specified above or shall cease to provide such services at any time thereafter, the Commissioner of Insurance shall arrange for the provision of such services, either through personnel employed by his department or through an arrangement with other units of government. In either event, the Commissioner shall have and may exercise within the city's jurisdiction all powers made available to the city council with respect to building inspection under Part 5 of Article 19, and Part 1 of Article 20 of this Chapter. Whenever the Commissioner has intervened in this manner, the city may assume provision of inspection services only after giving the Commissioner two years' written notice of its intention to do so; provided, however, that the Commissioner may waive this requirement or permit assumption at an earlier date if he finds that such earlier assumption will not unduly interfere with arrangements he has made for the provision of those services. (1969, c. 1065, s. 1; 1971, c. 698, s. 1; 1977, c. 531, s. 5.)



§ 160A-411.1. Qualifications of inspectors.

§ 160A‑411.1.  Qualifications of inspectors.

On and after the applicable date set forth in the schedule in G.S. 160A‑411, no city shall employ an inspector to enforce the State Building Code as a member of a city or joint inspection department who does not have one of the following types of certificates issued by the North Carolina Code Officials Qualification Board attesting to his qualifications to hold such position: (i) a probationary certificate, valid for one year only; (ii) a standard certificate; or (iii) a limited certificate which shall be valid only as an authorization for him to continue in the position held on the date specified in G.S. 143‑151.13(c) and which shall become invalid if he does not successfully complete in‑service training specified by the Qualification Board within the period specified in G.S. 143‑151.13(c). An inspector holding one of the above certificates can be promoted to a position requiring a higher level certificate only upon issuance by  the Board of a standard certificate or probationary certificate appropriate for such new position. (1977, c. 531, s. 6.)



§ 160A-412. Duties and responsibilities.

§ 160A‑412.  Duties and responsibilities.

The duties and responsibilities of an inspection department and of the inspectors therein shall be to enforce within their territorial jurisdiction State and local laws relating to

(1)        The construction of buildings and other structures;

(2)        The installation of such facilities as plumbing systems, electrical systems, heating systems, refrigeration systems, and air‑conditioning systems;

(3)        The maintenance of buildings and other structures in a safe,  sanitary, and healthful condition;

(4)        Other matters that may be specified by the city council.

These duties shall include the receipt of applications for permits and the issuance or denial of permits, the making of any necessary inspections, the issuance or denial of certificates of compliance, the issuance of orders to correct violations, the bringing of judicial actions against actual or threatened violations, the keeping of adequate records, and any other actions that may be required in order adequately to enforce those laws. The city council shall have the authority to enact reasonable and appropriate provisions governing the enforcement of those laws. (1969, c. 1065, s. 1; 1971, c. 698, s. 1.)



§ 160A-413. Joint inspection department; other arrangements.

§ 160A‑413.  Joint inspection department; other arrangements.

A city council may enter into and carry out contracts with another city, county, or combination thereof under which the parties agree to create and support a joint inspection department for the enforcement of State and local laws specified in the agreement. The governing boards of the contracting parties are authorized to make any necessary appropriations for this purpose.

In lieu of a joint inspection department, a city council may designate an inspector from any other city or county to serve as a member of its inspection department with the approval of the governing body of the other city or county. A city may also contract with an individual who is not a city or county employee but who holds one of the applicable certificates as provided in G.S. 160A‑411.1 or G.S. 153A‑351.1 or with the employer of an individual who holds one of the applicable certificates as provided in G.S. 160A‑411.1 or G.S. 153A‑351.1. The inspector, if designated from another city or county under this section, shall, while exercising the duties of the position, be considered a municipal employee. The city shall have the same potential liability, if any, for inspections conducted by an individual who is not an employee of the city as it does for an individual who is an employee of the city. The company or individual with whom the city contracts shall have errors and omissions and other insurance coverage acceptable to the city.

The city council of any city may request the board of county commissioners of the county in which the city is located to direct one or more county building inspectors to exercise their powers within part or all of the city's jurisdiction, and they shall thereupon be empowered to do so until the city council officially withdraws its request in the manner provided in G.S. 160A‑360(g). (1969, c. 1065, s. 1; 1971, c. 698, s. 1; 1973, c. 426, s. 64; 1993, c. 232, s. 3; 1999‑372, s. 3; 2001‑278, s. 2.)



§ 160A-414. Financial support.

§ 160A‑414.  Financial support.

The city council may appropriate for the support of the inspection department any funds that it deems necessary. It may provide for paying inspectors fixed salaries or it may reimburse them for their services by paying over part or all of any fees collected. It shall have power to fix reasonable fees for issuance of permits, inspections, and other services of the inspection department. (1969, c. 1065, s. 1; 1971, c. 698, s. 1.)



§ 160A-415. Conflicts of interest.

§ 160A‑415.  Conflicts of interest.

No member of an inspection department shall be financially interested or employed by a business that is financially interested in the furnishing of labor, material, or appliances for the construction, alteration, or maintenance of any building within the city's jurisdiction or any part or system thereof, or in the making of plans or specifications therefor, unless he is the owner of the building. No member of an inspection department or other individual or an employee of a company contracting with a city to conduct inspections shall engage in any work that is inconsistent with his or her duties or with the interest of the city, as determined by the city. The city must find a conflict of interest if any of the following is the case:

(1)        If the individual, company, or employee of a company contracting to perform inspections for the city has worked for the owner, developer, contractor, or project manager of the project to be inspected within the last two years.

(2)        If the individual, company, or employee of a company contracting to perform inspections for the city is closely related to the owner, developer, contractor, or project manager of the project to be inspected.

(3)        If the individual, company, or employee of a company contracting to perform inspections for the city has a financial or business interest in the project to be inspected.

The provisions of this section do not apply to a firefighter whose primary duties are fire suppression and rescue, but who engages in some fire inspection activities as a secondary responsibility of the firefighter's employment as a firefighter, except no firefighter may inspect any work actually done, or materials or appliances supplied, by the firefighter or the firefighter's business within the preceding six years. (1969, c. 1065, s. 1; 1971, c. 698, s. 1; 1993, c. 232, s. 4; 1998‑122, s. 1; 1999‑372, s. 4.)



§ 160A-416. Failure to perform duties.

§ 160A‑416.  Failure to perform duties.

If any member of an inspection department shall willfully fail to perform the duties required of him by law, or willfully shall improperly issue a permit, or shall give a certificate of compliance without first making the inspections required by law, or willfully shall improperly give a certificate of compliance, he shall be guilty of a Class 1 misdemeanor. (1969, c. 1065, s. 1; 1971, c. 698, s. 1; 1993, c. 539, s. 1089; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 160A-417. Permits.

§ 160A‑417.  Permits.

(a)        No person shall commence or proceed with any of the following without first securing from the inspection department with jurisdiction over the site of the work any and all permits required by the State Building Code and any other State or local laws applicable to the work:

(1)        The construction, reconstruction, alteration, repair, movement to another site, removal, or demolition of any building or structure.

(2)        The installation, extension, or general repair of any plumbing system except that in any one‑ or two‑family dwelling unit a permit shall not be required for the connection of a water heater that is being replaced, provided that the work is performed by a person licensed under G.S. 87‑21, who personally examines the work at completion and ensures that a leak test has been performed on the gas piping, and provided the energy use rate or thermal input is not greater than that of the water heater which is being replaced, there is no change in fuel, energy source, location, capacity, or routing or sizing of venting and piping, and the replacement is installed in accordance with the current edition of the State Building Code.

(3)        The installation, extension, alteration, or general repair of any heating or cooling equipment system.

(4)        The installation, extension, alteration, or general repair of any electrical wiring, devices, appliances, or equipment except that in any one‑ or two‑family dwelling unit a permit shall not be required for repair or replacement of electrical lighting fixtures or devices, such as receptacles and lighting switches, or for the connection of an existing branch circuit to an electric water heater that is being replaced, provided that all of the following requirements are met:

a.         With respect to electric water heaters, the replacement water heater is placed in the same location and is of the same or less capacity and electrical rating as the original.

b.         With respect to electrical lighting fixtures and devices, the replacement is with a fixture or device having the same voltage and the same or less amperage.

c.         The work is performed by a person licensed under G.S. 87‑43.

d.         The repair or replacement installation meets the current edition of the State Building Code, including the State Electrical Code.

A permit shall be in writing and shall contain a provision that the work done shall comply with the State Building Code and all other applicable State and local laws. Nothing in this section shall require a city to review and approve residential building plans submitted to the city pursuant to Section R‑110 of Volume VII of the North Carolina State Building Code; provided that the city may review and approve such residential building plans as it deems necessary. No permits shall be issued unless the plans and specifications are identified by the name and address of the author thereof, and if the General Statutes of North Carolina require that plans for certain types of work be prepared only by a registered architect or registered engineer, no permit shall be issued unless the plans and specifications bear the North Carolina seal of a registered architect or of a registered engineer. When any provision of the General Statutes of North Carolina or of any ordinance requires that work be done by a licensed specialty contractor of any kind, no permit for the work shall be issued unless the work is to be performed by such a duly licensed contractor. No permit issued under Articles 9 or 9C of Chapter 143 shall be required for any construction, installation, repair, replacement, or alteration costing five thousand dollars ($5,000) or less in any single family residence or farm building unless the work involves: the addition, repair or replacement of load bearing structures; the addition (excluding replacement of same size and capacity) or change in the design of plumbing; the addition, replacement or change in the design of heating, air conditioning, or electrical wiring, devices, appliances, or equipment; the use of materials not permitted by the North Carolina Uniform Residential Building Code; or the addition (excluding replacement of like grade of fire resistance) of roofing. Violation of this section shall constitute a Class 1 misdemeanor.

(b)        No permit shall be issued pursuant to subsection (a) for any land‑disturbing activity, as defined in G.S. 113A‑52(6), for any activity covered by G.S. 113A‑57, unless an erosion and sedimentation control plan has been approved by the Sedimentation Pollution Control Commission pursuant to G.S. 113A‑54(d)(4) or by a local government pursuant to G.S. 113A‑61 for the site of the activity or a tract of land including the site of the activity.

(c)        No permit shall be issued pursuant to subsection (a) of this section for any land‑disturbing activity that is subject to, but does not comply with, the requirements of G.S. 113A‑71.  (1905, c. 506, s. 26; Rev., s. 2986; 1915, c. 192, s. 3; C.S., s. 2748; 1957, c. 817; 1969, c. 1065, s. 1; 1971, c. 698, s. 1; 1973, c. 426, s. 65; 1981, c. 677, s. 1; 1983, c. 377, s. 3; c. 614, s. 1; 1987 (Reg. Sess., 1988), c. 1000, s. 2; 1993, c. 539, s. 1090; 1994, Ex. Sess., c. 24, s. 14(c); 1993 (Reg. Sess., 1994), c. 741, s. 2; 2002‑165, s. 2.20; 2008‑198, s. 8(d); 2009‑532, s. 3.)



§ 160A-418. Time limitations on validity of permits.

§ 160A‑418.  Time limitations on validity of permits.

A permit issued pursuant to G.S. 160A‑417 shall expire by limitation six months, or any lesser time fixed by ordinance of the city council, after the date of issuance if the work authorized by the permit has not been commenced. If after commencement the work is discontinued for a period of 12 months, the permit therefor shall immediately expire. No work authorized by any permit that has expired shall thereafter be performed until a new permit has been secured. (1969, c. 1065, s. 1; 1971, c. 698, s. 1.)



§ 160A-419. Changes in work.

§ 160A‑419.  Changes in work.

After a permit has been issued, no changes or deviations from the terms of the application, plans and specifications, or the permit, except where changes or deviations are clearly permissible under the State Building Code, shall be made until specific written approval of proposed changes or deviations has been obtained from the inspection department. (1969, c. 1065, s. 1; 1971, c. 698, s. 1.)



§ 160A-420. Inspections of work in progress.

§ 160A‑420.  Inspections of work in progress.

As the work pursuant to a permit progresses, local inspectors shall make as many inspections thereof as may be necessary to satisfy them that the work is being done according to the provisions of any applicable State and local laws and of the terms of the permit. In exercising this power, members of the inspection department shall have a right to enter on any premises within the jurisdiction of the department at all reasonable hours for the purposes of inspection or other enforcement action, upon presentation of proper credentials. (1969, c. 1065, s. 1; 1971, c. 698, s. 1.)



§ 160A-421. Stop orders.

§ 160A‑421.  Stop orders.

(a)        Whenever any building or structure or part thereof is being demolished, constructed, reconstructed, altered, or repaired in a hazardous manner, or in substantial violation of any State or local building law, or in a manner that endangers life or property, the appropriate inspector may order the specific part of the work that is in violation or presents such a hazard to be immediately stopped.  The stop order shall be in writing, directed to the person doing the work, and shall state the specific work to be stopped, the specific reasons therefor, and the conditions under which the work may be resumed.

(b)        The owner or builder may appeal from a stop order involving alleged violation of the State Building Code or any approved local modification thereof to the North Carolina Commissioner of Insurance or his designee within a period of five days after the order is issued.  Notice of appeal shall be given in writing to the Commissioner of Insurance or his designee, with a copy to the local inspector.  The Commissioner of Insurance or his designee shall promptly conduct an investigation and the appellant and the inspector shall be permitted to submit relevant evidence.  The Commissioner of Insurance or his designee shall as expeditiously as possible provide a written statement of the decision setting forth the facts found, the decision reached, and the reasons for the decision.  Pending the ruling by the Commissioner of Insurance or his designee on an appeal no further work shall take place in violation of a stop order.  In the event of dissatisfaction with the decision, the person affected shall have the options of:

(1)        Appealing to the Building Code Council, or

(2)        Appealing to the Superior Court as provided in G.S. 143‑141.

(c)        The owner or builder may appeal from a stop order involving alleged violation of a local zoning ordinance by giving notice of appeal in writing to the board of adjustment.  The appeal shall be heard and decided within the period established by the ordinance, or if none is specified, within a reasonable time.  No further work shall take place in violation of a stop order pending a ruling.

(d)        Violation of a stop order shall constitute a Class 1 misdemeanor. (1969, c. 1065, s. 1; 1971, c. 698, s. 1; 1983, c. 377, s. 5; 1989, c. 681, s. 6; 1991, c. 512, s. 3; 1993, c. 539, s. 1091; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 160A-422. Revocation of permits.

§ 160A‑422.  Revocation of permits.

The appropriate inspector may revoke and require the return of any permit by notifying the permit holder in writing stating the reason for the revocation. Permits shall be revoked for any substantial departure from the approved application, plans, or specifications; for refusal or failure to comply with the requirements of any applicable State or local laws; or for false statements or misrepresentations made in securing the permit. Any permit mistakenly  issued in violation of an applicable State or local law may also be revoked. (1969, c. 1065, s. 1; 1971, c. 698, s. 1.)



§ 160A-423. Certificates of compliance.

§ 160A‑423.  Certificates of compliance.

At the conclusion of all work done under a permit, the appropriate inspector shall make a final inspection, and if he finds that the completed work complies with all applicable State and local laws and with the terms of the permit, he shall issue a certificate of compliance.  No new building or part thereof may be occupied, and no addition or enlargement of an existing building may be occupied, and no existing building that has been altered or moved may be occupied, until the inspection department has issued a certificate of compliance.  A temporary certificate of compliance may be issued permitting occupancy for a stated period of specified portions of the building that the inspector finds may safely be occupied prior to final completion of the entire building.  Violation of this section shall constitute a Class 1 misdemeanor. (1969, c. 1065, s. 1; 1971, c. 698, s. 1; 1973, c. 426, s. 66; 1993, c. 539, s. 1092; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 160A-424. Periodic inspections.

§ 160A‑424.  Periodic inspections.

The inspection department shall make periodic inspections, subject to the council's directions, for unsafe, unsanitary, or otherwise hazardous and unlawful conditions in structures within its territorial jurisdiction. In addition, it shall make inspections when it has reason to believe that such conditions may exist in a particular structure. In exercising this power, members of the department shall have a right to enter on any premises within the jurisdiction of the department at all reasonable hours for the purposes of inspection or other enforcement action, upon presentation of proper credentials. (1969, c. 1065, s. 1; 1971, c. 698, s. 1.)



§ 160A-425. Defects in buildings to be corrected.

§ 160A‑425.  Defects in buildings to be corrected.

When a local inspector finds any defects in a building, or finds that the building has not been constructed in accordance with the applicable State and local laws, or that a building because of its condition is dangerous or contains fire hazardous conditions, it shall be his duty to notify the owner or occupant of the building of its defects, hazardous conditions, or failure to comply with law. The owner or occupant shall each immediately remedy the defects, hazardous conditions, or violations of law in the property he owns. (1905, c. 506, s. 28; Rev., s. 3009; 1915, c. 192, s. 14; C.S., s. 2771; 1969, c. 1065, s. 1; 1971, c. 698, s. 1; 1973, c. 426, s. 67.)



§ 160A-425.1: Repealed by Session Laws 2009-263, s. 1, effective October 1, 2009.

§ 160A‑425.1: Repealed by Session Laws 2009‑263, s. 1, effective October 1, 2009.



§ 160A-426. Unsafe buildings condemned in localities.

§ 160A‑426.  Unsafe buildings condemned in localities.

(a)        Residential Building and Nonresidential Building or Structure.  Every building that shall appear to the inspector to be especially dangerous to life because of its liability to fire or because of bad condition of walls, overloaded floors, defective construction, decay, unsafe wiring or heating system, inadequate means of egress, or other causes, shall be held to be unsafe, and the inspector shall affix a notice of the dangerous character of the structure to a conspicuous place on the exterior wall of the building.

(b)        Nonresidential Building or Structure.  In addition to the authority granted in subsection (a) of this section, an inspector may declare a nonresidential building or structure within a community development target area to be unsafe if it meets both of the following conditions:

(1)        It appears to the inspector to be vacant or abandoned.

(2)        It appears to the inspector to be in such dilapidated condition as to cause or contribute to blight, disease, vagrancy, fire or safety hazard, to be a danger to children, or to tend to attract persons intent on criminal activities or other activities that would constitute a public nuisance.

(c)        If an inspector declares a nonresidential building or structure to be unsafe under subsection (b) of this section, the inspector must affix a notice of the unsafe character of the structure to a conspicuous place on the exterior wall of the building. For the purposes of this section, the term "community development target area" means an area that has characteristics of an urban progress zone under G.S. 143B‑437.09, a "nonresidential redevelopment area" under G.S. 160A‑503(10), or an area with similar characteristics designated by the city council as being in special need of revitalization for the benefit and welfare of its citizens.

(d)        A municipality may expand subsections (b) and (c) of this section to apply to residential buildings by adopting an ordinance. Before adopting such an ordinance, a municipality shall hold a public hearing and shall provide notice of the hearing at least 10 days in advance of the hearing.  (1905, c. 50‑6, s. 15; Rev., s. 3010; 1915, c. 192, s. 15; C.S., s. 2773; 1929, c. 199, s. 1; 1969, c. 1065, s. 1; 1971, c. 698, s. 1; 2000‑164, s. 1; 2001‑386, s. 1; 2006‑252, s. 2.19; 2009‑263, s. 2.)



§ 160A-427. Removing notice from condemned building.

§ 160A‑427.  Removing notice from condemned building.

If any person shall remove any notice that has been affixed to any building or structure by a local inspector of any municipality and that states the dangerous character of the building or structure, he shall be guilty of a Class 1 misdemeanor. (1905, c. 506, s. 15; Rev., s. 3799; C.S., s. 2775; 1969, c. 1065, s. 1; 1971, c. 698, s. 1; 1993, c. 539, s. 1093; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 160A-428. Action in event of failure to take corrective action.

§ 160A‑428.  Action in event of failure to take corrective action.

If the owner of a building or structure that has been condemned as unsafe pursuant to G.S. 160A‑426 shall fail to take prompt corrective action, the local inspector shall give him written notice, by certified or registered mail to his last known address or by personal service:

(1)        That the building or structure is in a condition that appears to meet one or more of the following conditions:

a.         Constitutes a fire or safety hazard.

b.         Is dangerous to life, health, or other property.

c.         Is likely to cause or contribute to blight, disease, vagrancy, or danger to children.

d.         Has a tendency to attract persons intent on criminal activities or other activities which would constitute a public nuisance.

(2)        That a hearing will be held before the inspector at a designated place and time, not later than 10 days after the date of the notice, at which time the owner shall be entitled to be heard in person or by counsel and to present arguments and evidence pertaining to the matter; and

(3)        That following the hearing, the inspector may issue such order to repair, close, vacate, or demolish the building or structure as appears appropriate.

If the name or whereabouts of the owner cannot after due diligence be discovered, the notice shall be considered properly and adequately served if a copy thereof is posted on the outside of the building or structure in question at least 10 days prior to the hearing and a notice of the hearing is published in a newspaper having general circulation in the city at least once not later than one week prior to the hearing.  (1969, c. 1065, s. 1; 1971, c. 698, s. 1; 2000‑164, s. 2; 2009‑263, s. 4.)



§ 160A-429. Order to take corrective action.

§ 160A‑429.  Order to take corrective action.

If, upon a hearing held pursuant to the notice prescribed in G.S. 160A‑428, the inspector shall find that the building or structure is in a condition that constitutes a fire or safety hazard or renders it dangerous to life, health, or other property, he shall make an order in writing, directed to the owner of such building or structure, requiring the owner to remedy the defective conditions by repairing, closing, vacating, or demolishing the building or structure or taking other necessary steps, within such period, not less than 60 days, as the inspector may prescribe; provided, that where the inspector finds that there is imminent danger to life or other property, he may order that corrective action be taken in such lesser period as may be feasible. (1969, c. 1065, s. 1; 1971, c. 698, s. 1; 1973, c. 426, s. 68; 1977, c. 912, s. 13.)



§ 160A-430. Appeal; finality of order if not appealed.

§ 160A‑430.  Appeal; finality of order if not appealed.

Any owner who has received an order under G.S. 160A‑429 may appeal from the order to the city council by giving notice of appeal in writing to the inspector and to the city clerk within 10 days following issuance of the order. In the absence of an appeal, the order of the inspector shall be final. The city council shall hear and render a decision in an appeal within a reasonable time. The city council may affirm, modify and affirm, or revoke the order. (1969, c. 1065, s. 1; 1971, c. 698, s. 1; 1973, c. 426, s. 69; 2000‑164, s. 4.)



§ 160A-431. Failure to comply with order.

§ 160A‑431.  Failure to comply with order.

If the owner of a building or structure fails to comply with an order issued pursuant to G.S. 160A‑429 from which no appeal has been taken, or fails to comply with an order of the city council following an appeal, he shall be guilty of a Class 1 misdemeanor. (1905, c. 506, s. 15; Rev., s. 3802; 1915, c. 192, s. 19; C.S., s. 2774; 1929, c. 199, s. 2; 1969, c. 1065, s. 1; 1971, c. 698, s. 1; 1993, c. 539, s. 1094; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 160A-432. Enforcement.

§ 160A‑432.  Enforcement.

(a)        [Action Authorized.]  Whenever any violation is denominated a misdemeanor under the provisions of this Part, the city, either in addition to or in lieu of other remedies, may initiate any appropriate action or proceedings to prevent, restrain, correct, or abate the violation or to prevent the occupancy of the building or structure involved.

(a1)      Repealed by Session Laws 2009‑263, s. 1, effective October 1, 2009.

(b)        Removal of Building.  In the case of a building or structure declared unsafe under G.S. 160A‑426 or an ordinance adopted pursuant to G.S. 160A‑426, a city may, in lieu of taking action under subsection (a), cause the building or structure to be removed or demolished. The amounts incurred by the city in connection with the removal or demolition shall be a lien against the real property upon which the cost was incurred. The lien shall be filed, have the same priority, and be collected in the same manner as liens for special assessments provided in Article 10 of this Chapter. If the building or structure is removed or demolished by the city, the city shall sell the usable materials of the building and any personal property, fixtures, or appurtenances found in or attached to the building. The city shall credit the proceeds of the sale against the cost of the removal or demolition. Any balance remaining from the sale shall be deposited with the clerk of superior court of the county where the property is located and shall be disbursed by the court to the person found to be entitled thereto by final order or decree of the court.

(b1)      Additional Lien.  The amounts incurred by the city in connection with the removal or demolition shall also be a lien against any other real property owned by the owner of the building or structure and located within the city limits or within one mile of the city limits, except for the owner's primary residence. The provisions of subsection (b) of this section apply to this additional lien, except that this additional lien is inferior to all prior liens and shall be collected as a money judgment.

(c)        [Nonexclusive Remedy.]  Nothing in this section shall be construed to impair or limit the power of the city to define and declare nuisances and to cause their removal or abatement by summary proceedings, or otherwise.  (1969, c. 1065, s. 1; 1971, c. 698, s. 1; 2000‑164, s. 3; 2001‑386, s. 2; 2001‑448, s. 2; 2002‑118, s. 2; 2003‑23, s. 1; 2003‑42, s. 1; 2004‑6, s. 1; 2007‑216, s. 2; 2008‑59, s. 2; 2009‑9, s. 2; 2009‑263, ss. 1, 3.)



§ 160A-433. Records and reports.

§ 160A‑433.  Records and reports.

The inspection department shall keep complete and accurate records in convenient form of all applications received, permits issued, inspections and reinspections made, defects found, certificates of compliance granted, and all other work and activities of the department. These records shall be kept in the manner and for the periods prescribed by the North Carolina Department of Cultural Resources. Periodic reports shall be submitted to the city council and to the Commissioner of Insurance as they shall by ordinance, rule, or  regulation require. (1905, c. 506, ss. 30, 31; Rev., ss. 3004, 3005; 1915, c. 192, s. 12; C.S., ss. 2766, 2767; 1969, c. 1065, s. 1; 1971, c. 698, s. 1; 1983, c. 377, s. 7.)



§ 160A-434. Appeals in general.

§ 160A‑434.  Appeals in general.

Unless otherwise provided by law, appeals from any order, decision, or determination by a member of a local inspection department pertaining to the State Building Code or other State building laws shall be taken to the Commissioner of Insurance or his designee or other official specified in G.S. 143‑139, by filing a written notice with him and with the inspection department within a period of 10 days after the order, decision, or determination. Further appeals may be taken to the State Building Code Council or to the courts as provided by law. (1969, c. 1065, s. 1; 1971, c. 698, s. 1; 1989, c. 681, s. 7A.)



§ 160A-435. Establishment of fire limits.

§ 160A‑435.  Establishment of fire limits.

The city council of every incorporated city shall pass one or more ordinances establishing and defining fire limits, which shall include the principal business portions of the city and which shall be known as primary fire limits. In addition, the council may, in its dicretion, establish and define one or more separate areas within the city as secondary fire limits. (1905, c. 506, s. 7; Rev., s. 2985; 1917, c. 136, subch. 8, s. 2; C.S., ss. 2746, 2802; 1961, c. 240; 1969, c. 1065, s. 1; 1971, c. 698, s. 1.)



§ 160A-436. Restrictions within primary fire limits.

§ 160A‑436.  Restrictions within primary fire limits.

Within the primary fire limits of any city, as established and defined by ordinance, no frame or wooden building or structure or addition thereto shall hereafter be erected, altered, repaired, or moved (either into the limits or from one place to another within the limits), except upon the permit of the local inspection department approved by the city council and by the Commissioner of Insurance or his designee. The city council may make additional regulations for the prevention, extinguishment, or mitigation of fires within the primary fire limits. (1905, c. 506, s. 8; Rev., s. 2988; 1915, c. 192, s. 5; C.S., s. 2750; 1969, c. 1065, s. 1; 1971, c. 698, s. 1; 1989, c. 681, s. 8.)



§ 160A-437. Restriction within secondary fire limits.

§ 160A‑437.  Restriction within secondary fire limits.

Within any secondary fire limits of any city or town, as established and defined by ordinance, no frame or wooden building or structure or addition thereto shall be erected, altered, repaired, or moved except in accordance with any rules and regulations established by ordinance of the areas. (1905, c. 506, s. 8; Rev., s. 2988; 1915, c. 192, s. 5; C.S., s. 2750; 1969, c. 1065, s. 1; 1971, c. 698, s. 1.)



§ 160A-438. Failure to establish primary fire limits.

§ 160A‑438.  Failure to establish primary fire limits.

If the council of any city shall fail or refuse to establish and define the primary fire limits of the city as required by law, after having such failure or refusal called to their attention in writing by the State Commissioner of Insurance, the Commissioner shall have the power to establish the limits upon making a determination that they are necessary and in the public interest. (1905, c. 506, s. 7; Rev., s. 3608; C.S., s. 2747; 1969, c. 1065, s. 1; 1971, c. 698, s. 1.)



§ 160A-439. Ordinance authorized as to repair, closing, and demolition of nonresidential buildings or structures; order of public officer.

§ 160A‑439.  Ordinance authorized as to repair, closing, and demolition of nonresidential buildings or structures; order of public officer.

(a)        Authority.  The governing body of the city may adopt and enforce ordinances relating to nonresidential buildings or structures that fail to meet minimum standards of maintenance, sanitation, and safety established by the governing body. The minimum standards shall address only conditions that are dangerous and injurious to public health, safety, and welfare and identify circumstances under which a public necessity exists for the repair, closing, or demolition of such buildings or structures. The ordinance shall provide for designation or appointment of a public officer to exercise the powers prescribed by the ordinance, in accordance with the procedures specified in this section. Such ordinance shall only be applicable within the corporate limits of the city.

(b)        Investigation.  Whenever it appears to the public officer that any nonresidential building or structure has not been properly maintained so that the safety or health of its occupants or members of the general public are jeopardized for failure of the property to meet the minimum standards established by the governing body, the public officer shall undertake a preliminary investigation. If entry upon the premises for purposes of investigation is necessary, such entry shall be made pursuant to a duly issued administrative search warrant in accordance with G.S. 15‑27.2 or with permission of the owner, the owner's agent, a tenant, or other person legally in possession of the premises.

(c)        Complaint and Hearing.  If the preliminary investigation discloses evidence of a violation of the minimum standards, the public officer shall issue and cause to be served upon the owner of and parties in interest in the nonresidential building or structure a complaint. The complaint shall state the charges and contain a notice that a hearing will be held before the public officer (or his or her designated agent) at a place within the county scheduled not less than 10 days nor more than 30 days after the serving of the complaint; that the owner and parties in interest shall be given the right to answer the complaint and to appear in person, or otherwise, and give testimony at the place and time fixed in the complaint; and that the rules of evidence prevailing in courts of law or equity shall not be controlling in hearings before the public officer.

(d)        Order.  If, after notice and hearing, the public officer determines that the nonresidential building or structure has not been properly maintained so that the safety or health of its occupants or members of the general public is jeopardized for failure of the property to meet the minimum standards established by the governing body, the public officer shall state in writing findings of fact in support of that determination and shall issue and cause to be served upon the owner thereof an order. The order may require the owner to take remedial action, within a reasonable time specified, subject to the procedures and limitations herein.

(e)        Limitations on Orders. 

(1)        An order may require the owner to repair, alter, or improve the nonresidential building or structure in order to bring it into compliance with the minimum standards established by the governing body or to vacate and close the nonresidential building or structure for any use.

(2)        An order may require the owner to remove or demolish the nonresidential building or structure if the cost of repair, alteration, or improvement of the building or structure would exceed fifty percent (50%) of its then current value. Notwithstanding any other provision of law, if the nonresidential building or structure is designated as a local historic landmark, listed in the National Register of Historic Places, or located in a locally designated historic district or in a historic district listed in the National Register of Historic Places and the governing body determines, after a public hearing as provided by ordinance, that the nonresidential building or structure is of individual significance or contributes to maintaining the character of the district, and the nonresidential building or structure has not been condemned as unsafe, the order may require that the nonresidential building or structure be vacated and closed until it is brought into compliance with the minimum standards established by the governing body.

(3)        An order may not require repairs, alterations, or improvements to be made to vacant manufacturing facilities or vacant industrial warehouse facilities to preserve the original use. The order may require such building or structure to be vacated and closed, but repairs may be required only when necessary to maintain structural integrity or to abate a health or safety hazard that cannot be remedied by ordering the building or structure closed for any use.

(f)         Action by Governing Body Upon Failure to Comply With Order. 

(1)        If the owner fails to comply with an order to repair, alter, or improve or to vacate and close the nonresidential building or structure, the governing body may adopt an ordinance ordering the public officer to proceed to effectuate the purpose of this section with respect to the particular property or properties that the public officer found to be jeopardizing the health or safety of its occupants or members of the general public. The property or properties shall be described in the ordinance. The ordinance shall be recorded in the office of the register of deeds and shall be indexed in the name of the property owner or owners in the grantor index. Following adoption of an ordinance, the public officer may cause the building or structure to be repaired, altered, or improved or to be vacated and closed. The public officer may cause to be posted on the main entrance of any nonresidential building or structure so closed a placard with the following words: "This building is unfit for any use; the use or occupation of this building for any purpose is prohibited and unlawful." Any person who occupies or knowingly allows the occupancy of a building or structure so posted shall be guilty of a Class 3 misdemeanor.

(2)        If the owner fails to comply with an order to remove or demolish the nonresidential building or structure, the governing body may adopt an ordinance ordering the public officer to proceed to effectuate the purpose of this section with respect to the particular property or properties that the public officer found to be jeopardizing the health or safety of its occupants or members of the general public. No ordinance shall be adopted to require demolition of a nonresidential building or structure until the owner has first been given a reasonable opportunity to bring it into conformity with the minimum standards established by the governing body. The property or properties shall be described in the ordinance. The ordinance shall be recorded in the office of the register of deeds and shall be indexed in the name of the property owner or owners in the grantor index. Following adoption of an ordinance, the public officer may cause the building or structure to be removed or demolished.

(g)        Action by Governing Body Upon Abandonment of Intent to Repair.  If the governing body has adopted an ordinance or the public officer has issued an order requiring the building or structure to be repaired or vacated and closed and the building or structure has been vacated and closed for a period of two years pursuant to the ordinance or order, the governing body may make findings that the owner has abandoned the intent and purpose to repair, alter, or improve the building or structure and that the continuation of the building or structure in its vacated and closed status would be inimical to the health, safety, and welfare of the municipality in that it would continue to deteriorate, would create a fire or safety hazard, would be a threat to children and vagrants, would attract persons intent on criminal activities, or would cause or contribute to blight and the deterioration of property values in the area. Upon such findings, the governing body may, after the expiration of the two‑year period, enact an ordinance and serve such ordinance on the owner, setting forth the following:

(1)        If the cost to repair the nonresidential building or structure to bring it into compliance with the minimum standards is less than or equal to fifty percent (50%) of its then current value, the ordinance shall require that the owner either repair or demolish and remove the building or structure within 90 days; or

(2)        If the cost to repair the nonresidential building or structure to bring it into compliance with the minimum standards exceeds fifty percent (50%) of its then current value, the ordinance shall require the owner to demolish and remove the building or structure within 90 days.

In the case of vacant manufacturing facilities or vacant industrial warehouse facilities, the building or structure must have been vacated and closed pursuant to an order or ordinance for a period of five years before the governing body may take action under this subsection. The ordinance shall be recorded in the office of the register of deeds in the county wherein the property or properties are located and shall be indexed in the name of the property owner in the grantor index. If the owner fails to comply with the ordinance, the public officer shall effectuate the purpose of the ordinance.

(h)        Service of Complaints and Orders.  Complaints or orders issued by a public officer pursuant to an ordinance adopted under this section shall be served upon persons either personally or by registered or certified mail so long as the means used are reasonably designed to achieve actual notice. When service is made by registered or certified mail, a copy of the complaint or order may also be sent by regular mail. Service shall be deemed sufficient if the registered or certified mail is refused, but the regular mail is not returned by the post office within 10 days after the mailing. If regular mail is used, a notice of the pending proceedings shall be posted in a conspicuous place on the premises affected. If the identities of any owners or the whereabouts of persons are unknown and cannot be ascertained by the public officer in the exercise of reasonable diligence, and the public officer makes an affidavit to that effect, the serving of the complaint or order upon the owners or other persons may be made by publication in a newspaper having general circulation in the city at least once no later than the time that personal service would be required under this section. When service is made by publication, a notice of the pending proceedings shall be posted in a conspicuous place on the premises affected.

(i)         Liens. 

(1)        The amount of the cost of repairs, alterations, or improvements, or vacating and closing, or removal or demolition by the public officer shall be a lien against the real property upon which the cost was incurred, which lien shall be filed, have the same priority, and be collected as the lien for special assessment provided in Article 10 of Chapter 160A of the General Statutes.

(2)        If the real property upon which the cost was incurred is located in an incorporated city, the amount of the costs is also a lien on any other real property of the owner located within the city limits except for the owner's primary residence. The additional lien provided in this subdivision is inferior to all prior liens and shall be collected as a money judgment.

(3)        If the nonresidential building or structure is removed or demolished by the public officer, he or she shall offer for sale the recoverable materials of the building or structure and any personal property, fixtures, or appurtenances found in or attached to the building or structure and shall credit the proceeds of the sale, if any, against the cost of the removal or demolition, and any balance remaining shall be deposited in the superior court by the public officer, shall be secured in a manner directed by the court, and shall be disbursed by the court to the persons found to be entitled thereto by final order or decree of the court. Nothing in this section shall be construed to impair or limit in any way the power of the governing body to define and declare nuisances and to cause their removal or abatement by summary proceedings or otherwise.

(j)         Ejectment.  If any occupant fails to comply with an order to vacate a nonresidential building or structure, the public officer may file a civil action in the name of the city to remove the occupant. The action to vacate shall be in the nature of summary ejectment and shall be commenced by filing a complaint naming as parties‑defendant any person occupying the nonresidential building or structure. The clerk of superior court shall issue a summons requiring the defendant to appear before a magistrate at a certain time, date, and place not to exceed 10 days from the issuance of the summons to answer the complaint. The summons and complaint shall be served as provided in G.S. 42‑29. The summons shall be returned according to its tenor, and if on its return it appears to have been duly served and if at the hearing the public officer produces a certified copy of an ordinance adopted by the governing body pursuant to subsection (f) of this section to vacate the occupied nonresidential building or structure, the magistrate shall enter judgment ordering that the premises be vacated and all persons be removed. The judgment ordering that the nonresidential building or structure be vacated shall be enforced in the same manner as the judgment for summary ejectment entered under G.S. 42‑30. An appeal from any judgment entered under this subsection by the magistrate may be taken as provided in G.S. 7A‑228, and the execution of the judgment may be stayed as provided in G.S. 7A‑227. An action to remove an occupant of a nonresidential building or structure who is a tenant of the owner may not be in the nature of a summary ejectment proceeding pursuant to this subsection unless the occupant was served with notice, at least 30 days before the filing of the summary ejectment proceeding, that the governing body has ordered the public officer to proceed to exercise his duties under subsection (f) of this section to vacate and close or remove and demolish the nonresidential building or structure.

(k)        Civil Penalty.  The governing body may impose civil penalties against any person or entity that fails to comply with an order entered pursuant to this section. However, the imposition of civil penalties shall not limit the use of any other lawful remedies available to the governing body for the enforcement of any ordinances adopted pursuant to this section.

(l)         Powers Supplemental.  The powers conferred by this section are supplemental to the powers conferred by any other law. An ordinance adopted by the governing body may authorize the public officer to exercise any powers necessary or convenient to carry out and effectuate the purpose and provisions of this section, including the following powers in addition to others herein granted:

(1)        To investigate nonresidential buildings and structures in the city to determine whether they have been properly maintained in compliance with the minimum standards so that the safety or health of the occupants or members of the general public are not jeopardized.

(2)        To administer oaths, affirmations, examine witnesses, and receive evidence.

(3)        To enter upon premises pursuant to subsection (b) of this section for the purpose of making examinations in a manner that will do the least possible inconvenience to the persons in possession.

(4)        To appoint and fix the duties of officers, agents, and employees necessary to carry out the purposes of the ordinances adopted by the governing body.

(5)        To delegate any of his or her functions and powers under the ordinance to other officers and agents.

(m)       Appeals.  The governing body may provide that appeals may be taken from any decision or order of the public officer to the city's housing appeals board or zoning board of adjustment. Any person aggrieved by a decision or order of the public officer shall have the remedies provided in G.S. 160A‑446.

(n)        Funding.  The governing body is authorized to make appropriations from its revenues necessary to carry out the purposes of this section and may accept and apply grants or donations to assist in carrying out the provisions of the ordinances adopted by the governing body.

(o)        No Effect on Just Compensation for Taking by Eminent Domain.  Nothing in this section shall be construed as preventing the owner or owners of any property from receiving just compensation for the taking of property by the power of eminent domain under the laws of this State, nor as permitting any property to be condemned or destroyed except in accordance with the police power of the State.

(p)        Definitions. 

(1)        "Parties in interest" means all individuals, associations, and corporations who have interests of record in a nonresidential building or structure and any who are in possession thereof.

(2)        "Vacant industrial warehouse" means any building or structure designed for the storage of goods or equipment in connection with manufacturing processes, which has not been used for that purpose for at least one year and has not been converted to another use.

(3)        "Vacant manufacturing facility" means any building or structure previously used for the lawful production or manufacturing of goods, which has not been used for that purpose for at least one year and has not been converted to another use. (2007‑414, s. 1.)



§ 160A-441. Exercise of police power authorized.

Part 6. Minimum Housing Standards.

§ 160A‑441.  Exercise of police power authorized.

It is hereby found and declared that the existence and occupation of dwellings in this State that are unfit for human habitation are inimical to the welfare and dangerous and injurious to the health, safety and morals of the people of this State, and that a public necessity exists for the repair, closing or demolition of such dwellings. Whenever any city or county of this State finds that there exists in the city or county dwellings that are unfit for human habitation due to dilapidation, defects increasing the hazards of fire, accidents or other calamities, lack of ventilation, light or sanitary facilities, or due to other conditions rendering the dwellings unsafe or unsanitary, or dangerous or detrimental to the health, safety, morals, or otherwise inimical to the welfare of the residents of the city or county, power is hereby conferred upon the city or county to exercise its police powers to repair, close or demolish the dwellings in the manner herein provided. No ordinance enacted by the governing body of a county pursuant to this Part shall be applicable within the corporate limits of any city unless the city council of the city has by resolution expressly given its approval thereto.

In addition to the exercise of police power authorized herein, any  city may by ordinance provide for the repair, closing or demolition of any abandoned structure which the city council finds to be a health or safety hazard as a result of the attraction of insects or rodents, conditions creating a fire hazard, dangerous conditions constituting a threat to children or frequent use by vagrants as living quarters in the absence of sanitary facilities. Such ordinance, if adopted, may provide for the repair, closing or demolition of such structure pursuant to the same provisions and procedures as are prescribed herein for the repair, closing or demolition of dwellings found to be unfit for human habitation. (1939, c. 287, s. 1; 1969, c. 913, s. 1; 1971, c. 698, s. 1; 1973, c. 426, s. 60; 1975, c. 664, s. 15.)



§ 160A-442. Definitions.

§ 160A‑442.  Definitions.

The following terms shall have the meanings whenever used or referred to as indicated when used in this Part unless a different meaning clearly appears from the context:

(1)        "City" means any incorporated city or any county.

(2)        "Dwelling" means any building, structure, manufactured home or mobile home, or part thereof, used and occupied for human habitation or intended to be so used, and includes any outhouses and appurtenances belonging thereto or usually enjoyed therewith, except that it does not include any manufactured home or mobile home, which is used solely for a seasonal vacation purpose.

(3)        "Governing body" means the council, board of commissioners, or other legislative body, charged with governing a city or county.

(3a)      "Manufactured home" or "mobile home" means a structure as defined in G.S. 143‑145(7).

(4)        "Owner" means the holder of the title in fee simple and every mortgagee of record.

(5)        "Parties in interest" means all individuals, associations and corporations who have interests of record in a dwelling and any who are in possession thereof.

(6)        "Public authority" means any housing authority or any officer who is in charge of any department or branch of the government of the city, county, or State relating to health, fire, building regulations, or other activities concerning dwellings in the city.

(7)        "Public officer" means the officer or officers who are authorized by ordinances adopted hereunder to exercise the powers prescribed by the ordinances and by this Part. (1939, c. 287, s. 2; 1941, c. 140; 1953, c. 675, s. 29; 1961, c. 398, s. 1; 1969, c. 913, s. 2; 1971, c. 698, s. 1; 1973, c. 426, s. 60; 1983, c. 401, ss. 1, 2.)



§ 160A-443. Ordinance authorized as to repair, closing, and demolition; order of public officer.

§ 160A‑443.  Ordinance authorized as to repair, closing, and demolition; order of public officer.

Upon the adoption of an ordinance finding that dwelling conditions of the character described in G.S. 160A‑441 exist within a city, the governing body of the city is hereby authorized to adopt and enforce ordinances relating to dwellings within the city's territorial jurisdiction that are unfit for human habitation. These ordinances shall include the following provisions:

(1)        That a public officer be designated or appointed to exercise the powers prescribed by the ordinance.

(2)        That whenever a petition is filed with the public officer by a public authority or by at least five residents of the city charging that any dwelling is unfit for human habitation or whenever it appears to the public officer (on his own motion) that any dwelling is unfit for human habitation, the public officer shall, if his preliminary investigation discloses a basis for such charges, issue and cause to be served upon the owner of and parties in interest in such dwellings a complaint stating the charges in that respect and containing a notice that a hearing will be held before the public officer (or his designated agent) at a place within the county in which the property is located fixed not less than 10 days nor more than 30 days after the serving of the complaint; that the owner and parties in interest shall be given the right to file an answer to the complaint and to appear in person, or otherwise, and give testimony at the place and time fixed in the complaint; and that the rules of evidence prevailing in courts of law or equity shall not be controlling in hearings before the public officer.

(3)        That if, after notice and hearing, the public officer determines that the dwelling under consideration is unfit for human habitation, he shall state in writing his findings of fact in support of that determination and shall issue and cause to be served upon the owner thereof an order,

a.         If the repair, alteration or improvement of the dwelling can be made at a reasonable cost in relation to the value of the dwelling (the ordinance of the city may fix a certain percentage of this value as being reasonable), requiring the owner, within the time specified, to repair, alter or improve the dwelling in order to render it fit for human habitation. The order may require that the property be vacated and closed only if continued occupancy during the time allowed for repair will present a significant threat of bodily harm, taking into account the nature of the necessary repairs, alterations, or improvements; the current state of the property; and any additional risks due to the presence and capacity of minors under the age of 18 or occupants with physical or mental disabilities. The order shall state that the failure to make timely repairs as directed in the order shall make the dwelling subject to the issuance of an unfit order under subdivision (4) of this section; or

b.         If the repair, alteration or improvement of the dwelling cannot be made at a reasonable cost in relation to the value of the dwelling (the ordinance of the city may fix a certain percentage of this value as being reasonable), requiring the owner, within the time specified in the order, to remove or demolish such dwelling. However, notwithstanding any other provision of law, if the dwelling is located in a historic district of the city and the Historic District Commission determines, after a public hearing as provided by ordinance, that the dwelling is of particular significance or value toward maintaining the character of the district, and the dwelling has not been condemned as unsafe, the order may require that the dwelling be vacated and closed consistent with G.S. 160A‑400.14(a).

(4)        That, if the owner fails to comply with an order to repair, alter or improve or to vacate and close the dwelling, the public officer may cause the dwelling to be repaired, altered or improved or to be vacated and closed; that the public officer may cause to be posted on the main entrance of any dwelling so closed, a placard with the following words: "This building is unfit for human habitation; the use or occupation of this building for human habitation is prohibited and unlawful." Occupation of a building so posted shall constitute a Class 1 misdemeanor. The duties of the public officer set forth in this subdivision shall not be exercised until the governing body shall have by ordinance ordered the public officer to proceed to effectuate the purpose of this Article with respect to the particular property or properties which the public officer shall have found to be unfit for human habitation and which property or properties shall be described in the ordinance. This ordinance shall be recorded in the office of the register of deeds in the county wherein the property or properties are located and shall be indexed in the name of the property owner in the grantor index.

(5)        That, if the owner fails to comply with an order to remove or demolish the dwelling, the public officer may cause such dwelling to be removed or demolished. The duties of the public officer set forth in this subdivision shall not be exercised until the governing body shall have by ordinance ordered the public officer to proceed to effectuate the purpose of this Article with respect to the particular property or properties which the public officer shall have found to be unfit for human habitation and which property or properties shall be described in the ordinance. No such ordinance shall be adopted to require demolition of a dwelling until the owner has first been given a reasonable opportunity to bring it into conformity with the housing code. This ordinance shall be recorded in the office of the register of deeds in the county wherein the property or properties are located and shall be indexed in the name of the property owner in the grantor index.

(5a)      If the governing body shall have adopted an ordinance as provided in subdivision (4) of this section, or the public officer shall have:

a.         In a municipality located in counties which have a population in excess of 71,000 by the last federal census (including the entirety of any municipality located in more than one county at least one county of which has a population in excess of 71,000), other than municipalities with a population in excess of 190,000 by the last federal census, issued an order, ordering a dwelling to be repaired or vacated and closed, as provided in subdivision (3)a, and if the dwelling has been vacated and closed for a period of one year pursuant to the ordinance or order;

b.         In a municipality with a population in excess of 190,000 by the last federal census, commenced proceedings under the substandard housing regulations regarding a dwelling to be repaired or vacated and closed, as provided in subdivision (3)a., and if the dwelling has been vacated and closed for a period of one year pursuant to the ordinance or after such proceedings have commenced,

then if the governing body shall find that the owner has abandoned the intent and purpose to repair, alter or improve the dwelling in order to render it fit for human habitation and that the continuation of the dwelling in its vacated and closed status would be inimical to the health, safety, morals and welfare of the municipality in that the dwelling would continue to deteriorate, would create a fire and safety hazard, would be a threat to children and vagrants, would attract persons intent on criminal activities, would cause or contribute to blight and the deterioration of property values in the area, and would render unavailable property and a dwelling which might otherwise have been made available to ease the persistent shortage of decent and affordable housing in this State, then in such circumstances, the governing body may, after the expiration of such one year period, enact an ordinance and serve such ordinance on the owner, setting forth the following:

a.         If it is determined that the repair of the dwelling to render it fit for human habitation can be made at a cost not exceeding fifty percent (50%) of the then current value of the dwelling, the ordinance shall require that the owner either repair or demolish and remove the dwelling within 90 days; or

b.         If it is determined that the repair of the dwelling to render it fit for human habitation cannot be made at a cost not exceeding fifty percent (50%) of the then current value of the dwelling, the ordinance shall require the owner to demolish and remove the dwelling within 90 days.

This ordinance shall be recorded in the Office of the Register of Deeds in the county wherein the property or properties are located and shall be indexed in the name of the property owner in the grantor index. If the owner fails to comply with this ordinance, the public officer shall effectuate the purpose of the ordinance.

This subdivision only applies to municipalities located in counties which have a population in excess of 71,000 by the last federal census (including the entirety of any municipality located in more than one county at least one county of which has a population in excess of 71,000).

[This subdivision does not apply to the local government units listed in subdivision (5b) of this section.]

(5b)      If the governing body shall have adopted an ordinance as provided in subdivision (4) of this section, or the public officer shall have:

a.         In a municipality other than municipalities with a population in excess of 190,000 by the last federal census, issued an order, ordering a dwelling to be repaired or vacated and closed, as provided in subdivision (3)a, and if the dwelling has been vacated and closed for a period of one year pursuant to the ordinance or order;

b.         In a municipality with a population in excess of 190,000 by the last federal census, commenced proceedings under the substandard housing regulations regarding a dwelling to be repaired or vacated and closed, as provided in subdivision (3)a., and if the dwelling has been vacated and closed for a period of one year pursuant to the ordinance or after such proceedings have commenced,

then if the governing body shall find that the owner has abandoned the intent and purpose to repair, alter or improve the dwelling in order to render it fit for human habitation and that the continuation of the dwelling in its vacated and closed status would be inimical to the health, safety, morals and welfare of the municipality in that the dwelling would continue to deteriorate, would create a fire and safety hazard, would be a threat to children and vagrants, would attract persons intent on criminal activities, would cause or contribute to blight and the deterioration of property values in the area, and would render unavailable property and a dwelling which might otherwise have been made available to ease the persistent shortage of decent and affordable housing in this State, then in such circumstances, the governing body may, after the expiration of such one year period, enact an ordinance and serve such ordinance on the owner, setting forth the following:

a.         If it is determined that the repair of the dwelling to render it fit for human habitation can be made at a cost not exceeding fifty percent (50%) of the then current value of the dwelling, the ordinance shall require that the owner either repair or demolish and remove the dwelling within 90 days; or

b.         If it is determined that the repair of the dwelling to render it fit for human habitation cannot be made at a cost not exceeding fifty percent (50%) of the then current value of the dwelling, the ordinance shall require the owner to demolish and remove the dwelling within 90 days.

This ordinance shall be recorded in the Office of the Register of Deeds in the county wherein the property or properties are located and shall be indexed in the name of the property owner in the grantor index. If the owner fails to comply with this ordinance, the public officer shall effectuate the purpose of the ordinance.

This subdivision applies to the Cities of Eden, Lumberton, Roanoke Rapids, and Whiteville, to the municipalities in Lee County, and the Towns of Bethel, Farmville, Newport, and Waynesville only.

(6)        Liens. 

a.         That the amount of the cost of repairs, alterations or improvements, or vacating and closing, or removal or demolition by the public officer shall be a lien against the real property upon which the cost was incurred, which lien shall be filed, have the same priority, and be collected as the lien for special assessment provided in Article 10 of this Chapter.

b.         If the real property upon which the cost was incurred is located in an incorporated city, then the amount of the cost is also a lien on any other real property of the owner located within the city limits or within one mile thereof except for the owner's primary residence. The additional lien provided in this sub‑subdivision is inferior to all prior liens and shall be collected as a money judgment.

c.         If the dwelling is removed or demolished by the public officer, he shall sell the materials of the dwelling, and any personal property, fixtures or appurtenances found in or attached to the dwelling, and shall credit the proceeds of the sale against the cost of the removal or demolition and any balance remaining shall be deposited in the superior court by the public officer, shall be secured in a manner directed by the court, and shall be disbursed by the court to the persons found to be entitled thereto by final order or decree of the court. Nothing in this section shall be construed to impair or limit in any way the power of the city to define and declare nuisances and to cause their removal or abatement by summary proceedings, or otherwise.

(7)        If any occupant fails to comply with an order to vacate a dwelling, the public officer may file a civil action in the name of the city to remove such occupant. The action to vacate the dwelling shall be in the nature of summary ejectment and shall be commenced by filing a complaint naming as parties‑defendant any person occupying such dwelling. The clerk of superior court shall issue a summons requiring the defendant to appear before a magistrate at a certain time, date and place not to exceed 10 days from the issuance of the summons to answer the complaint. The summons and complaint shall be served as provided in G.S. 42‑29. The summons shall be returned according to its tenor, and if on its return it appears to have been duly served, and if at the hearing the public officer produces a certified copy of an ordinance adopted by the governing body pursuant to subdivision (5) authorizing the officer to proceed to vacate the occupied dwelling, the magistrate shall enter judgment ordering that the premises be vacated and that all persons be removed. The judgment ordering that the dwelling be vacated shall be enforced in the same manner as the judgment for summary ejectment entered under G.S. 42‑30. An appeal from any judgment entered hereunder by the magistrate may be taken as provided in G.S. 7A‑228, and the execution of such judgment may be stayed as provided in G.S. 7A‑227. An action to remove an occupant of a dwelling who is a tenant of the owner may not be in the nature of a summary ejectment proceeding pursuant to this paragraph unless such occupant was served with notice at least 30 days before the filing of the summary ejectment proceeding that the governing body has ordered the public officer to proceed to exercise his duties under subdivisions (4) and (5) of this section to vacate and close or remove and demolish the dwelling.

(8)        That whenever a determination is made pursuant to subdivision (3) of this section that a dwelling must be vacated and closed, or removed or demolished, under the provisions of this section, notice of the order shall be given by first‑class mail to any organization involved in providing or restoring dwellings for affordable housing that has filed a written request for such notices. A minimum period of 45 days from the mailing of such notice shall be given before removal or demolition by action of the public officer, to allow the opportunity for any organization to negotiate with the owner to make repairs, lease, or purchase the property for the purpose of providing affordable housing. The public officer or clerk shall certify the mailing of the notices, and the certification shall be conclusive in the absence of fraud. Only an organization that has filed a written request for such notices may raise the issue of failure to mail such notices, and the sole remedy shall be an order requiring the public officer to wait 45 days before causing removal or demolition.  (1939, c. 287, s. 3; 1969, c. 868, ss. 1, 2; c. 1065, s. 2; 1971, c. 698, s. 1; 1973, c. 426, s. 70; 1983, c. 698; 1987, c. 542; 1989, c. 562; 1991, c. 208, s. 1; c. 315, s. 1; c. 581, s. 1; 1993, c. 539, s. 1095; c. 553, ss. 58, 59; 1994, Ex. Sess., c. 24, s. 14(c); 1995, c. 347, s. 1; c. 509, s. 112; c. 733, ss. 1, 2; 1997‑101, ss. 1, 2; 1997‑414, s. 1; 1997‑449, s. 1; 1998‑26, s. 1; 1998‑87, s. 1; 2000‑186, s. 1; 2001‑283, s. 1; 2001‑448, s. 3; 2002‑118, s. 3; 2005‑200, s. 3; 2009‑279, s. 7.)



§ 160A-443.1. Heat source required.

§ 160A‑443.1.  Heat source required.

(a)        A city shall, by ordinance, require that by January 1, 2000, every dwelling unit leased as rental property within the city shall have, at a minimum, a central or electric heating system or sufficient chimneys, flues, or gas vents, with heating appliances connected, so as to heat at least one habitable room, excluding the kitchen, to a minimum temperature of 68 degrees Fahrenheit measured three feet above the floor with an outside temperature of 20 degrees Fahrenheit.

(b)        If a dwelling unit contains a heating system or heating appliances that meet the requirements of subsection (a) of this section, the owner of the dwelling unit shall not be required to install a new heating system or heating appliances, but the owner shall be required to maintain the existing heating system or heating appliances in a good and safe working condition. Otherwise, the owner of the dwelling unit shall install a heating system or heating appliances that meet the requirements of subsection (a) of this section and shall maintain the heating system or heating appliances in a good and safe working condition.

(c)        Portable kerosene heaters are not acceptable as a permanent source of heat as required by subsection (a) of this section but may be used as a supplementary source in single family dwellings and duplex units. An owner who has complied with subsection (a) shall not be held in violation of this section where an occupant of a dwelling unit uses a kerosene heater as a primary source of heat.

(d)        This section applies only to cities with a population of 200,000 or over, according to the most recent decennial federal census.

(e)        Nothing in this section shall be construed as:

(1)        Diminishing the rights of or remedies available to any tenant under a lease agreement, statute, or at common law; or

(2)        Prohibiting a city from adopting an ordinance with more stringent heating requirements than provided for by this section. (1999‑14, s. 1.)



§ 160A-444. Standards.

§ 160A‑444.  Standards.

An ordinance adopted by a city under this Part shall provide that the public officer may determine that a dwelling is unfit for human habitation if he finds that conditions exist in the dwelling that render it dangerous or injurious to the health, safety or morals of the occupants of the dwelling, the occupants of neighboring dwellings, or other residents of the city. Defective conditions may include the following (without limiting the generality of the foregoing): defects therein increasing the hazards of fire, accident, or other calamities; lack of adequate ventilation, light, or sanitary facilities; dilapidation; disrepair; structural defects; uncleanliness. The ordinances may provide additional standards to guide the public officers, or his agents, in determining the fitness of a dwelling for human habitation. (1939, c. 287, s. 4; 1971, c. 698, s. 1; 1973, c. 426, s. 60.)



§ 160A-445. Service of complaints and orders.

§ 160A‑445.  Service of complaints and orders.

(a)        Complaints or orders issued by a public officer pursuant to an ordinance adopted under this Part shall be served upon persons either personally or by registered or certified mail. When service is made by registered or certified mail, a copy of the complaint or order may also be sent by regular mail. Service shall be deemed sufficient if the registered or certified mail is unclaimed or refused, but the regular mail is not returned by the post office within 10 days after the mailing. If regular mail is used, a notice of the pending proceedings shall be posted in a conspicuous place on the premises affected.

(a1)      If the identities of any owners or the whereabouts of persons are unknown and cannot be ascertained by the public officer in the exercise of reasonable diligence, or, if the owners are known but have refused to accept service by registered or certified mail, and the public officer makes an affidavit to that effect, then the serving of the complaint or order upon the owners or other persons may be made by publication in a newspaper having general circulation in the city at least once no later than the time at which personal service would be required under the provisions of this Part. When service is made by publication, a notice of the pending proceedings shall be posted in a conspicuous place on the premises thereby affected.

(b)        Repealed by Session Laws 1997, c. 201, s. 1. (1939, c. 287, s. 5; 1965, c. 1055; 1969, c. 868, ss. 3, 4; 1971, c. 698, s. 1; 1973, c. 426, s. 60; 1977, c. 912, s. 14; 1979, 2nd Sess., c. 1247, s. 38; 1991, c. 526, s. 1; 1997‑201, s. 1.)



§ 160A-446. Remedies.

§ 160A‑446.  Remedies.

(a)        The governing body may provide for the creation and organization of a housing appeals board to which appeals may be taken from any decision or order of the public officer, or may provide for such appeals to be heard and determined by its zoning board of adjustment.

(b)        The housing appeals board, if created, shall consist of five members to serve for three‑year staggered terms. It shall have the power to elect its own officers, to fix the times and places for its meetings, to adopt necessary rules of procedure, and to adopt other rules and regulations for the proper discharge of its duties. It shall keep an accurate record of all its proceedings.

(c)        An appeal from any decision or order of the public officer may be taken by any person aggrieved thereby or by any officer, board or commission of the city. Any appeal from the public officer shall be taken within 10 days from the rendering of the decision or service of the order by filing with the public officer and with the board a notice of appeal which shall specify the grounds upon which the appeal is based. Upon the filing of any notice of appeal, the public officer shall forthwith transmit to the board all the papers constituting the  record upon which the decision appealed from was made. When an appeal  is from a decision of the public officer refusing to allow the person aggrieved thereby to do any act, his decision shall remain in force until modified or reversed. When any appeal is from a decision of the public officer requiring the person aggrieved to do any act, the appeal shall have the effect of suspending the requirement until the hearing by the board, unless the public officer certifies to the board, after the notice of appeal is filed with him, that because of facts stated in the certificate (a copy of which shall be furnished the appellant), a suspension of his requirement would cause imminent peril to life or property. In that case the requirement shall not be suspended except by a restraining order, which may be granted for due cause shown upon not less than one day's written notice to the public officer, by the board, or by a court of record upon petition made pursuant to subsection (f) of this section.

(d)        The appeals board shall fix a reasonable time for hearing appeals, shall give due notice to the parties, and shall render its decision within a reasonable time. Any party may appear in person or by agent or attorney. The board may reverse or affirm, wholly or partly, or may modify the decision or order appealed from, and may make any decision and order that in its opinion ought to be made in the matter, and to that end it shall have all the powers of the public officer, but the concurring vote of four members of the board shall be necessary to reverse or modify any decision or order of the public officer. The board shall have power also in passing upon appeals, when practical difficulties or unnecessary hardships would result from carrying out the strict letter of the ordinance, to adapt the application of the ordinance to the necessities of the case to the end that the spirit of the ordinance shall be observed, public safety and welfare secured, and substantial justice done.

(e)        Every decision of the board shall be subject to review by proceedings in the nature of certiorari instituted within 15 days of the decision of the board, but not otherwise.

(f)         Any person aggrieved by an order issued by the public officer or a decision rendered by the board may petition the superior court for an injunction restraining the public officer from carrying out the order or decision and the court may, upon such petition, issue a temporary injunction restraining the public officer pending a final disposition of the cause. The petition shall be filed within 30 days after issuance of the order or rendering of the decision. Hearings shall be had by the court on a petition within 20 days, and shall be given preference over other matters on the court's calendar. The court shall hear and determine the issues raised and shall enter such final order or decree as law and justice may require. It shall not be necessary to file bond in any amount before obtaining a temporary injunction under this subsection.

(g)        If any dwelling is erected, constructed, altered, repaired, converted, maintained, or used in violation of this Part or of any ordinance or code adopted under authority of this Part or any valid order or decision of the public officer or board made pursuant to any ordinance or code adopted under authority of this Part, the public officer or board may institute any appropriate action or proceedings to prevent the unlawful erection, construction, reconstruction, alteration or use, to restrain, correct or abate the violation, to prevent the occupancy of the dwelling, or to prevent any illegal act, conduct or use in or about the premises of the dwelling. (1939, c. 287, s. 6; c. 386; 1969, c. 868, s. 5; 1971, c. 698, s. 1.)



§ 160A-447. Compensation to owners of condemned property.

§ 160A‑447.  Compensation to owners of condemned property.

Nothing in this Part shall be construed as preventing the owner or owners of any property from receiving just compensation for the taking of property by the power of eminent domain under the laws of this State, nor as permitting any property to be condemned or destroyed except in accordance with the police power of the State. (1939, c. 386; 1943, c. 196; 1971, c. 698, s. 1.)



§ 160A-448. Additional powers of public officer.

§ 160A‑448.  Additional powers of public officer.

An ordinance adopted by the governing body of the city may authorize the public officer to exercise any powers necessary or convenient to carry out and effectuate the purpose and provisions of this Part, including the following powers in addition to others herein granted:

(1)        To investigate the dwelling conditions in the city in order to  determine which dwellings therein are unfit for human habitations;

(2)        To administer oaths, affirmations, examine witnesses and receive evidence;

(3)        To enter upon premises for the purpose of making examinations in a manner that will do the least possible inconvenience to the persons in possession;

(4)        To appoint and fix the duties of officers, agents and employees necessary to carry out the purposes of the ordinances; and

(5)        To delegate any of his functions and powers under the ordinance to other officers and other agents. (1939, c. 287, s. 7; 1971, c. 698, s. 1; 1973, c. 426, s. 60.)



§ 160A-449. Administration of ordinance.

§ 160A‑449.  Administration of ordinance.

The governing body of any city adopting an ordinance under this Part shall, as soon as possible thereafter, prepare an estimate of the annual expenses or costs to provide the equipment, personnel and supplies necessary for periodic examinations and investigations of the dwellings in the city for the purpose of determining the fitness of dwellings for human habitation, and for the enforcement and administration of its ordinances adopted under this Part. The city is authorized to make appropriations from its revenues necessary for this purpose and may accept and apply grants or donations to assist it in carrying out the provisions of the ordinances. (1939, c. 287, s. 8; 1971, c. 698, s. 1.)



§ 160A-450. Supplemental nature of Part.

§ 160A‑450.  Supplemental nature of Part.

Nothing in this Part shall be construed to abrogate or impair the powers of the courts or of any department of any city to enforce any provisions of its charter or its ordinances or regulations, nor to prevent or punish violations thereof; and the powers conferred by this Part shall be in addition and supplemental to the powers conferred by any other law. (1939, c. 287, s. 9; 1971, c. 698, s. 1.)



§ 160A-451. Membership and appointment of commission; joint commission.

Part 7. Community Appearance Commissions.

§ 160A‑451.  Membership and appointment of commission; joint commission.

Each municipality and county in the State may create a special commission, to be known as the official appearance commission for the city or county. The commission shall consist of not less than seven nor more than 15 members, to be appointed by the governing body of the municipality or county for such terms, not to exceed four years, as the governing body may by ordinance provide. All members shall be residents of the municipality's or county's area of planning and zoning jurisdiction at the time of appointment. Where possible, appointments shall be made in such a manner as to maintain on the commission at all times a majority of members who have had special training or experience in a design field, such as architecture, landscape design, horticulture, city planning, or a closely related field. Members of the commission may be reimbursed for actual expenses incidental to the performance of their duties within the limits of any funds available to the commission, but shall serve without pay unless otherwise provided in the ordinance establishing the commission. Membership of the commission is declared to be an office that may be held concurrently with any other elective or appointive office pursuant to Article VI, Sec. 9, of the Constitution.

A county and one or more cities in the county may establish a joint appearance commission. If a joint commission is established, the county and the city or cities involved shall determine the residence requirements for members of the joint commission. (1971, c. 896, s. 6; c. 1058; 1973, c. 426, s. 63.)



§ 160A-452. Powers and duties of commission.

§ 160A‑452.  Powers and duties of commission.

The commission, upon its appointment, shall make careful study of the visual problems and needs of the municipality or county within its area of zoning jurisdiction, and shall make any plans and carry out any programs that will, in accordance with the powers herein granted, enhance and improve the visual quality and aesthetic characteristics of the municipality or county. To this end, the governing board may confer upon the appearance commission the following powers and duties:

(1)        To initiate, promote and assist in the implementation of programs of general community beautification in the municipality or county;

(2)        To seek to coordinate the activities of individuals, agencies and organizations, public and private, whose plans, activities and programs bear upon the appearance of the municipality or county;

(3)        To provide leadership and guidance in matters of area or community design and appearance to individuals, and to public and private organizations, and agencies;

(4)        To make studies of the visual characteristics and problems of the municipality or county, including surveys and inventories of an appropriate nature, and to recommend standards and policies of design for the entire area, any portion or neighborhood thereof, or any project to be undertaken;

(5)        To prepare both general and specific plans for the improved appearance of the municipality or county. These plans may include the entire area or any part thereof, and may include private as well as public property. The plans shall set forth desirable standards and goals for the aesthetic enhancement of the municipality or county or any part thereof within its area of planning and zoning jurisdiction, including public ways and areas, open spaces, and public and private buildings and projects;

(6)        To participate, in any way deemed appropriate by the governing body of the municipality or county and specified in the ordinance establishing the commission, in the implementation of its plans. To this end, the governing body may include in the ordinance the following powers:

a.         To request from the proper officials of any public agency or body, including agencies of the State and its political subdivisions, its plans for public buildings, facilities, or projects to be located within the municipality or its area of planning and zoning jurisdiction of the city or county.

b.         To review these plans and to make recommendations regarding their aesthetic suitability to the appropriate agency, or to the municipal or county planning or governing board. All plans shall be reviewed by the commission in a prompt and expeditious manner, and all recommendations of the commission with regard to any public project shall be made in writing. Copies of the recommendations shall be transmitted promptly to the planning or governing body of the city or county, and to the appropriate agency.

c.         To formulate and recommend to the appropriate municipal planning or governing board the adoption or amendment of  ordinances (including the zoning ordinance, subdivision regulations, and other local ordinances regulating the use of property) that will, in the opinion of the commission, serve to enhance the appearance of the municipality and its surrounding areas.

d.         To direct the attention of city or county officials to needed enforcement of any ordinance that may in any way affect the appearance of the city or county.

e.         To seek voluntary adherence to the standards and policies of its plans.

f.          To enter, in the performance of its official duties and at reasonable times, upon private lands and make examinations or surveys.

g.         To promote public interest in and an understanding of its  recommendations, studies, and plans, and to that end to prepare, publish and distribute to the public such studies and reports as will, in the opinion of the commission, advance the cause of improved municipal or county appearance.

h.         To conduct public meetings and hearings, giving reasonable notice to the public thereof. (1971, c. 896, s. 6; c. 1058.)



§ 160A-453. Staff services; advisory council.

§ 160A‑453.  Staff services; advisory council.

The commission may recommend to the municipal or county governing board suitable arrangements for the procurement or provision of staff or technical services for the commission, and the governing board may appropriate such amount as it deems necessary to carry out the purposes for which it was created. The commission may establish an advisory council or other committees. (1971, c. 896, s. 6; c. 1058.)



§ 160A-454. Annual report.

§ 160A‑454.  Annual report.

The commission shall, no later than April 15 of each year, submit to the municipal or county governing body a written report of its activities, a statement of its expenditures to date for the current fiscal year, and its requested budget for the next fiscal year. All accounts and funds of the commission shall be administered substantially in accordance with the requirements of the Municipal Fiscal Control Act or the County Fiscal Control Act. (1971, c. 896, s. 6; c. 1058.)



§ 160A-455. Receipt and expenditure of funds.

§ 160A‑455.  Receipt and expenditure of funds.

The commission may receive contributions from private agencies, foundations, organizations, individuals, the State or federal government, or any other source, in addition to any sums appropriated for its use by the city or county governing body. It may accept and disburse these funds for any purpose within the scope of its authority as herein specified. All sums appropriated by the city or county to further the work and purposes of the commission are deemed to be for a public purpose. (1971, c. 896, s. 6; c. 1058; 1975, c. 664, s. 16.)



§ 160A-456. Community development programs and activities.

Part 8. Miscellaneous Powers.

§ 160A‑456.  Community development programs and activities.

(a)        Any city is authorized to engage in, to accept federal and State grants and loans for, and to appropriate and expend funds for community development programs and activities. In undertaking community development programs and activities, in addition to other authority granted by law, a city may engage in the following activities:

(1)        Programs of assistance and financing of rehabilitation of private buildings principally for the benefit of low and moderate income persons, or for the restoration or preservation of older neighborhoods or properties, including direct repair, the making of grants or loans, the subsidization of interest payments on loans, and the guaranty of loans;

(2)        Programs concerned with employment, economic development, crime prevention, child care, health, drug abuse, education, and welfare needs of persons of low and moderate income.

(b)        Any city council may exercise directly those powers granted by law to municipal redevelopment commissions and those powers granted by law to municipal housing authorities, and may do so whether or not a redevelopment commission or housing authority is in existence in such city. Any city council desiring to do so may delegate to any redevelopment commission or to any housing authority the responsibility of undertaking or carrying out any specified community development activities. Any city council and any board of county commissioners may by agreement undertake or carry out for each other any specified community development activities. Any city council may contract with any person, association, or corporation in undertaking any specified community development activities. Any county or city board of health, county board of social services, or county or city board of education, may by agreement undertake or carry out for any city council any specified community development activities.

(c)        Any city council undertaking community development programs or activities may create one or more advisory committees to advise it and to make recommendations concerning such programs or activities.

(d)        Any city council proposing to undertake any loan guaranty or similar program for rehabilitation of private buildings is authorized to submit to its voters the question whether such program shall be undertaken, such referendum to be conducted pursuant to the general and local laws applicable to special elections in such city.

(d1)      Any city may receive and dispense funds from the Community Development Block Grant Section 108 Loan Guarantee program, Subpart M, 24 CFR 570.700 et seq., either through application to the North Carolina Department of Commerce or directly from the federal government, in accordance with State and federal laws governing these funds. Any city that receives these funds directly from the federal government may pledge current and future CDBG funds for use as loan guarantees in accordance with State and federal laws governing these funds. A city may implement the receipt, dispensing, and pledging of CDBG funds under this subsection by borrowing CDBG funds and lending all or a portion of those funds to a third party in accordance with applicable laws governing the CDBG program.

Any city that has pledged current or future CDBG funds for use as loan guarantees prior to the enactment of this subsection is authorized to have taken such action. A pledge of future CDBG funds under this subsection is not a debt or liability of the State or any political subdivision of the State or a pledge of the faith and credit of the State or any political subdivision of the State. The pledging of future CDBG funds under this subsection does not directly, indirectly, or contingently obligate the State or any political subdivision of the State to levy or to pledge any taxes.

(e)        Repealed by Session Laws 1985, c. 665, s. 5.

(e1)      All program income from Economic Development Grants from the Small Cities Community Development Block Grant Program may be retained by recipient cities in "economically distressed counties", as defined in G.S. 143B‑437.01, for the purposes of creating local economic development revolving loan funds. Such program income derived through the use by cities of Small Cities Community Development Block Grant money includes but is not limited to: (i) payment of principal and interest on loans made by the county using Community Development Block Grant Funds; (ii) proceeds from the lease or disposition of real property acquired with Community Development Block Grant Funds; and (iii) any late fees associated with loan or lease payments in (i) and (ii) above. The local economic development revolving loan fund set up by the city shall fund only those activities eligible under Title I of the federal Housing and Community Development Act of 1974, as amended (P.L. 93‑383), and shall meet at least one of the three national objectives of the Housing and Community Development Act. Any expiration of G.S. 143B‑437.01 or G.S. 105‑129.3 shall not affect this subsection as to designations of economically distressed counties made prior to its expiration. (1975, c. 435, s. 1; c. 689, s. 1; c. 879, s. 46; 1983, c. 908, s. 4; 1985, c. 665, s. 5; 1987, c. 464, s. 10; 1987 (Reg. Sess., 1988), c. 992, s. 2; 1995, c. 310, s. 3; 1995 (Reg. Sess., 1996), c. 13, s. 3.9; c. 575, s. 3; 2006‑259, s. 27(b).)



§ 160A-457. Acquisition and disposition of property for redevelopment.

§ 160A‑457.  Acquisition and disposition of property for redevelopment.

In addition to the powers granted by G.S. 160A‑456, any city is authorized, either as a part of a community development program or independently thereof, and without the necessity of compliance with the Urban Redevelopment Law, to exercise the following powers:

(1)        To acquire, by voluntary purchase from the owner or owners, real property which is either:

a.         Blighted, deteriorated, deteriorating, undeveloped, or inappropriately developed from the standpoint of sound community development and growth;

b.         Appropriate for rehabilitation or conservation activities;

c.         Appropriate for housing construction or the economic development of the community; or

d.         Appropriate for the preservation or restoration of historic sites, the beautification of urban land, the conservation of open space, natural resources, and scenic areas, the provision of recreational opportunities, or the guidance of urban development;

(2)        To clear, demolish, remove, or rehabilitate buildings and improvements on land so acquired; and

(3)        To retain property so acquired for public purposes, or to dispose, through sale, lease, or otherwise, of any property so acquired to any person, firm, corporation, or governmental unit; provided, the disposition of such property shall be undertaken in accordance with the procedures of Article 12 of this Chapter, or the procedures of G.S. 160A‑514, or any applicable local act or charter provision modifying such procedures; or subsection (4) of this section.

(4)        To sell, exchange, or otherwise transfer real property or any interest therein in a community development project area to any redeveloper at private sale for residential, recreational, commercial, industrial or other uses or for public use in accordance with the community development plan, subject to such covenants, conditions and restrictions as may be deemed to be in the public interest or to carry out the purposes of this Article; provided that such sale, exchange or other transfer, and any agreement relating thereto, may be made only after approval of the municipal governing body and after a public hearing; a notice of the public hearing shall be given once a week for two successive weeks in a newspaper having general circulation in the municipality, and the notice shall be published the first time not less than 10 days nor more than 25 days preceding the public hearing; and  the notice shall disclose the terms of the sale, exchange or transfer. At the public hearing the appraised value of the property to be sold, exchanged or transferred shall be disclosed; and the consideration for the conveyance shall not be less than the appraised value. (1977, c. 660, s. 1; 1983, c. 797, ss. 1, 2.)



§ 160A-457.1. Urban Development Action Grants.

§ 160A‑457.1.  Urban Development Action Grants.

In addition to the powers granted by G.S. 160A‑456 and G.S. 160A‑457, any city is authorized, either as a part of a community development program or independently thereof, to enter into contracts or agreements with any person, association, or corporation to undertake and carry out specified activities in furtherance of the purposes of Urban Development Action Grants authorized by the Housing and Community Development Act of 1977 (P.L. 95‑128) or any amendment thereto which is a continuation of such grant programs by whatever designation, including the authority to enter into and carry out contracts or agreements to extend loans, loan subsidies, or grants to  persons, associations, or corporations and to dispose of real or personal property by private sale in furtherance of such contracts or agreements.

Any enabling legislation contained in local acts which refers to "Urban Development Action Grants" or the Housing and Community Development Act of 1977 (P.L. 95‑128) shall be construed also to refer to any continuation of such grant programs by whatever designation. (1981, c. 865, ss. 1, 2.)



§ 160A-457.2. Urban homesteading programs.

§ 160A‑457.2.  Urban homesteading programs.

A city may establish a program of urban homesteading, in which residential property of little or no value is conveyed to persons who agree to rehabilitate the property and use it, for a minimum number of years, as their principal place of residence.  Residential property is considered of little or no value if the cost of bringing the property into compliance with the city's housing code exceeds sixty percent (60%) of the property's appraised value on the county tax records.  In undertaking such a program a city may:

(1)        Acquire by purchase, gift or otherwise, but not eminent domain, residential property specifically for the purpose of reconveyance in the urban homesteading program or may transfer to the program residential property acquired for other purposes, including property purchased at a tax foreclosure sale.

(2)        Under procedures and standards established by the city, convey residential property by private sale under G.S. 160A‑267 and for nominal monetary consideration to persons who qualify as grantees.

(3)        Convey property subject to conditions that:

a.         Require the grantee to use the property as his or her principal place of residence for a minimum number of years,

b.         Require the grantee to rehabilitate the property so that it meets or exceeds minimum code standards,

c.         Require the grantee to maintain insurance on the property,

d.         Set out any other specific conditions (including, but not limited to, design standards) or actions that the city may require, and

e.         Provide for the termination of the grantee's interest in the property and its reversion to the city upon the grantee's failure to meet any condition so established.

(4)        Subordinate the city's interest in the property to any security interest granted by the grantee to a lender of funds to purchase or rehabilitate the property. (1987, c. 464, s. 8; 1997‑456, s. 27.)



§ 160A-458. Erosion and sedimentation control.

§ 160A‑458.  Erosion and sedimentation control.

Any city may enact and enforce erosion and sedimentation control ordinances as authorized by Article 4 of Chapter 113A of the General Statutes, and in such enactment and enforcement shall comply with all applicable provisions of Article 4. (1979, 2nd Sess., c. 1247, s. 39.)



§ 160A-458.1. Floodway regulations.

§ 160A‑458.1.  Floodway regulations.

Any city may enact and enforce floodway regulation ordinances as authorized by Part 6 of Article 21 of Chapter 143 of the General Statutes, and in such enactment and enforcement shall comply with all applicable provisions of Part 6. (1979, 2nd Sess., c. 1247, s. 39.)



§ 160A-458.2. Mountain ridge protection.

§ 160A‑458.2.  Mountain ridge protection.

Cities may enact and enforce mountain ridge protection ordinances pursuant to Article 14 of Chapter 113A of the General Statutes, and in such enactment and enforcement shall comply with all applicable provisions of Article 14 unless the city has removed itself from the coverage of Article 14 through the procedure provided by law. (1983, c. 676, s. 3.)



§ 160A-458.3. Downtown development projects.

§ 160A‑458.3.  Downtown development projects.

(a)        In this section, "downtown development project" means a capital project in the city's central business district, as that district is defined by the city council, comprising one or more buildings and including both public and private facilities.  By way of illustration but not limitation, such a project might include a single building comprising a publicly owned parking structure and publicly owned convention center and a privately owned hotel or office building.

(b)        If the city council finds that it is likely to have a significant effect on the revitalization of the central business district, the city may acquire, construct, own, and operate or participate in the acquisition, construction, ownership, and operation of a downtown development project or of specific facilities within such a project.  The city may enter into binding contracts with one or more private developers with respect to acquiring, constructing, owning, or operating such a project.  Such a contract may, among other provisions, specify the following:

(1)        The property interests of both the city and the developer or developers in the project, provided that the property interests of the city shall be limited to facilities for a public purpose;

(2)        The responsibilities of the city and the developer or developers for construction of the project;

(3)        The responsibilities of the city and the developer or developers with respect to financing the project.

Such a contract may be entered into before the acquisition of any real property necessary to the project.

(c)        A downtown development project may be constructed on property acquired by the developer or developers, on property directly acquired by the city, or on property acquired by the city while exercising the powers, duties, and responsibilities of a redevelopment commission pursuant to G.S. 160A‑505 or G.S. 160A‑456.

(d)        In connection with a downtown development project, the city may convey interests in property owned by it, including air rights over public facilities, as follows:

(1)        If the property was acquired while the city was exercising the powers, duties, and responsibilities of a redevelopment commission, the city may convey property interests pursuant to the "Urban Redevelopment Law" or any local modification thereof.

(2)        If the property was acquired by the city directly, the city may convey property interests pursuant to G.S. 160A‑457, and Article 12 of Chapter 160A of the General Statutes does not apply to such dispositions.

(3)        In lieu of conveying the fee interest in air rights, the city may convey a leasehold interest for a period not to exceed 99 years, using the procedures of subparagraphs (1) or (2) of this subsection, as applicable.

(e)        The contract between the city and the developer or developers may provide that the developer or developers shall be responsible for construction of the entire downtown development project.  If so, the contract shall include such provisions as the city council deems sufficient to assure that the public facility or facilities included in the project meet the needs of the city and are constructed at a reasonable price.  A project constructed pursuant to this paragraph is not subject to Article 8 of Chapter 143 of the General Statutes, provided that city funds constitute no more than fifty percent (50%) of the total costs of the downtown development project.  Federal funds available for loan to private developers in connection with a downtown development project shall not be considered city funds for purposes of this subsection.

(f)         Operation.  The city may contract for the operation of any public facility or facilities included in a downtown redevelopment project by a person, partnership, firm or corporation, public or private.  Such a contract shall include provisions sufficient to assure that any such facility or facilities are operated for the benefit of the citizens of the city.

(g)        Grant funds.  To assist in the financing of its share of a downtown development project, the city may apply for, accept and expend grant funds from the federal or State governments. (1987, c. 619, s. 1.)



§ 160A-458.4. Designation of transportation corridor official maps.

§ 160A‑458.4.  Designation of transportation corridor official maps.

Any city may establish transportation corridor official maps and may enact and enforce ordinances pursuant to Article 2E of Chapter 136 of the General Statutes. (1987, c. 747, s. 23; 1998‑184, s. 4.)



§ 160A-458.5. Restriction of certain forestry activities prohibited.

§ 160A‑458.5.  Restriction of certain forestry activities prohibited.

(a)        The following definitions apply to this section:

(1)        Development.  Any activity, including timber harvesting, that is associated with the conversion of forestland to nonforest use.

(2)        Forest management plan.  A document that defines a landowner's forest management objectives and describes specific measures to be taken to achieve those objectives. A forest management plan shall include silvicultural practices that both ensure optimal forest productivity and environmental protection of land by either commercially growing timber through the establishment of forest stands or by ensuring the proper regeneration of forest stands to commercial levels of production after the harvest of timber.

(3)        Forestland.  Land that is devoted to growing trees for the production of timber, wood, and other forest products.

(4)        Forestry.  The professional practice embracing the science, business, and art of creating, conserving, and managing forests and forestland for the sustained use and enjoyment of their resources, materials, or other forest products.

(5)        Forestry activity.  Any activity associated with the growing, managing, harvesting, and related transportation, reforestation, or protection of trees and timber, provided that such activities comply with existing State rules and regulations pertaining to forestry.

(b)        A city shall not adopt or enforce any ordinance, rule, regulation, or resolution that regulates either:

(1)        Forestry activity on forestland that is taxed on the basis of its present‑use value as forestland under Article 12 of Chapter 105 of the General Statutes.

(2)        Forestry activity that is conducted in accordance with a forest management plan that is prepared or approved by a forester registered in accordance with Chapter 89B of the General Statutes.

(c)        This section shall not be construed to limit, expand, or otherwise alter the authority of a city to:

(1)        Regulate activity associated with development. A city may deny a building permit or refuse to approve a site or subdivision plan for either a period of up to:

a.         Three years after the completion of a timber harvest if the harvest results in the removal of all or substantially all of the trees that were protected under city regulations governing development from the tract of land for which the permit or approval is sought.

b.         Five years after the completion of a timber harvest if the harvest results in the removal of all or substantially all of the trees that were protected under city regulations governing development from the tract of land for which the permit or approval is sought and the harvest was a willful violation of the city regulations.

(2)        Regulate trees pursuant to any local act of the General Assembly.

(3)        Adopt ordinances that are necessary to comply with any federal or State law, regulation, or rule.

(4)        Exercise its planning or zoning authority under this Article.

(5)        Regulate and protect streets under Article 15 of this Chapter. (2005‑447, s. 2.)



§ 160A-459. Stormwater control.

§ 160A‑459.  Stormwater control.

(a)        A city may adopt and enforce a stormwater control ordinance to protect water quality and control water quantity. A city may adopt a stormwater management ordinance pursuant to this Chapter, its charter, other applicable laws, or any combination of these powers.

(b)        A federal, State, or local government project shall comply with the requirements of a city stormwater control ordinance unless the federal, State, or local government agency has a National Pollutant Discharge Elimination System (NPDES) stormwater permit that applies to the project. A city may take enforcement action to compel a State or local government agency to comply with a stormwater control ordinance that implements the National Pollutant Discharge Elimination System (NPDES) stormwater permit issued to the city. To the extent permitted by federal law, including Chapter 26 of Title 33 of the United States Code, a city may take enforcement action to compel a federal government agency to comply with a stormwater control ordinance.

(c)        A city may implement illicit discharge detection and elimination controls, construction site stormwater runoff controls, and post‑construction runoff controls through an ordinance or other regulatory mechanism to the extent allowable under State law.

(d)        A city that holds a National Pollutant Discharge Elimination System (NPDES) permit issued pursuant to G.S. 143‑214.7 may adopt an ordinance, applicable within its corporate limits and its planning jurisdiction, to establish the stormwater control program necessary for the city to comply with the permit. A city may adopt an ordinance that bans illicit discharges within its corporate limits and its planning jurisdiction. A city may adopt an ordinance, applicable within its corporate limits and its planning jurisdiction, that requires (i) deed restrictions and protective covenants to ensure that each project, including the stormwater management system, will be maintained so as to protect water quality and control water quantity and (ii) financial arrangements to ensure that adequate funds are available for the maintenance and replacement costs of the project.

(e)        Unless the city requests the permit condition in its permit application, the Environmental Management Commission may not require as a condition of a National Pollutant Discharge Elimination System (NPDES) stormwater permit issued pursuant to G.S. 143‑214.7 that a city implement the measure required by 40 Code of Federal Regulations § 122.34(b)(3)(1 July 2003 Edition) in its extraterritorial jurisdiction. (2006‑246, s. 17(b).)



§ 160A-459.1. Revolving loan program for energy improvements.

§ 160A‑459.1.  Revolving loan program for energy improvements.

(a)        Purpose.  The General Assembly finds it is in the best interest of the citizens of North Carolina to promote and encourage renewable energy and energy efficiency within the State in order to conserve energy, promote economic competitiveness, and expand employment in the State. In furtherance of this purpose, a city may establish a program to finance the purchase and installation of distributed generation renewable energy sources or energy efficiency improvements that are permanently affixed to residential, commercial, or other real property.

(b)        Revolving Loan Fund.  A city may establish a revolving loan fund for the purpose of providing loans to finance the purchase and installation of distributed generation renewable energy sources or energy efficiency improvements that are permanently fixed to residential, commercial, or other real property. A city may use Energy Efficiency and Conservation Block Grant Funds and its unrestricted revenue to fund the revolving loan fund. The annual interest rate charged for the use of funds from the revolving fund may not exceed eight percent (8%) per annum, excluding other fees for loan application review and origination. The term of any loan originated under this section may not be greater than 15 years.

(c)        Definition.  As used in this Article, "renewable energy source" has the same meaning as "renewable energy resource" in G.S. 62‑133.8.  (2009‑522, s. 1.)



§ 160A-460. Definitions.

Article 20.

Interlocal Cooperation.

Part 1. Joint Exercise of Powers.

§ 160A‑460.  Definitions.

The words defined in this section shall have the meanings indicated when used in this Part:

(1)        "Undertaking" means the joint exercise by two or more units of local government, or the contractual exercise by one unit for one or more other units, of any power, function, public enterprise, right, privilege, or immunity of local government.

(2)        "Unit," or "unit of local government" means a county, city, consolidated city‑county, local board of education, sanitary district, facility authority created under Part 4 of this Article, special district created under Article 43 of Chapter 105 of the General Statutes, or other local political subdivision, authority, or agency of local government.  (1971, c. 698, s. 1; 1975, c. 821, s. 4; 1979, c. 774, s. 1; 1981, c. 641; 1995, c. 458, s. 3; 2009‑527, s. 2(f).)



§ 160A-461. Interlocal cooperation authorized.

§ 160A‑461.  Interlocal cooperation authorized.

Any unit of local government in this State and any one or more other units of local government in this State or any other state (to the extent permitted by the laws of the other state) may enter into contracts or agreements with each other in order to execute any undertaking. The contracts and agreements shall be of reasonable duration, as determined by the participating units, and shall be ratified by resolution of the governing board of each unit spread upon its minutes. (1971, c. 698, s. 1.)



§ 160A-462. Joint agencies.

§ 160A‑462.  Joint agencies.

(a)        Units agreeing to an undertaking may establish a joint agency charged with any or all of the responsibility for the undertaking. The units may confer on the joint agency any power, duty, right, or function needed for the execution of the undertaking, except that legal title to all real property necessary to the undertaking shall be held by the participating units individually, or jointly as tenants in common, in such manner and proportion as they may determine.

(b)        The participating units may appropriate funds to the joint agency on the basis of an annual budget recommended by the agency and submitted to the governing board of each unit for approval. (1971, c. 698, s. 1.)



§ 160A-463. Personnel.

§ 160A‑463.  Personnel.

(a)        The units may agree that any joint agency established under G.S. 160A‑462 shall appoint the officers, agents, and employees necessary to execute the undertaking, or that the units jointly shall appoint these personnel, or that one of the units shall appoint the personnel with their services contracted for by the other units or by the joint agency.  If the units determine that one unit shall appoint the personnel, the agreement shall provide that the jurisdiction, authority, rights, privileges, and immunities (including coverage under the workers' compensation laws) which the officers, agents, and employees of the appointing unit enjoy within the territory of that unit shall also be enjoyed by them outside its territory when they are acting pursuant to the agreement and within the scope of their authority or the course of their employment.

(b)        When the subject of an undertaking is a sovereign function of government, the exercise of which has been delegated to an officer of each participating unit, the agreement may provide that one officer shall exercise the function for all the participating units, with all of the powers, duties, and obligations that an officer exercising the function in a single unit would have. (1971, c. 698, s. 1; 1991, c. 636, s. 3.)



§ 160A-464. Provisions of the agreement.

§ 160A‑464.  Provisions of the agreement.

Any contract or agreement establishing an undertaking shall specify:

(1)        The purpose or purposes of the contract or agreement;

(2)        The duration of the agreement;

(3)        If a joint agency is established, its composition, organization, and nature, together with the powers conferred on it;

(4)        The manner of appointing the personnel necessary to the execution of the undertaking;

(5)        The method of financing the undertaking, including the apportionment of costs and revenues;

(6)        The formula for ownership of real property involved in the undertaking, and procedures for the disposition of such property when the contract or agreement expires or is terminated;

(7)        Methods for amending the contract or agreement;

(8)        Methods for terminating the contract or agreement;

(9)        Any other necessary or proper matter. (1971, c. 698, s. 1.)



§ 160A-465. Repealed by Session Laws 1979, c. 774, s. 2.

§ 160A‑465.  Repealed by Session Laws 1979, c. 774, s. 2.



§ 160A-466. Revenue and expenditures for joint undertakings.

§ 160A‑466.  Revenue and expenditures for joint undertakings.

When two or more units of local government are engaged in a joint undertaking, they may enter into agreements regarding financing, expenditures, and revenues related to the joint undertaking. Funds collected by any participating unit of government may be transferred to and expended by any other unit of government in a manner consistent with the agreement. An agreement regarding expenses and revenues may be of reasonable duration not to exceed 99 years. (2003‑417, s. 1.)



§§ 160A-467 through 160A-469. Reserved for future codification purposes.

§§ 160A‑467 through 160A‑469.  Reserved for future codification purposes.



§ 160A-470. Creation of regional councils; definition of "unit of local government".

Part 2. Regional Councils of Governments.

§ 160A‑470.  Creation of regional councils; definition of "unit of local government".

(a)        Any two or more units of local government may create a regional council of governments by adopting identical concurrent resolutions to that effect in accordance with the provisions and procedures of this Part. To the extent permitted by the laws of its state, a local government in a state adjoining North Carolina may participate in regional councils of governments organized under this Part to the same extent as if it were located in this State. The concurrent resolutions creating a regional council of governments, and any amendments thereto, will be referred to in this Part as the "charter" of the regional council.

(b)        For the purposes of this Part, "unit of local government" means a county, city, or consolidated city‑county. (1971, c. 698, s. 1; 1973, c. 426, s. 71.)



§ 160A-471. Membership.

§ 160A‑471.  Membership.

Each unit of local government initially adopting a concurrent resolution under G.S. 160A‑470 shall become a member of the regional council. Thereafter, any local government may join the regional council by ratifying its charter and by being admitted by a majority vote of the existing members. All of the rights and privileges of membership in a regional council of governments shall be exercised on behalf of its member governments by their delegates to the council. (1971, c. 698, s. 1; 1973, c. 426, s. 72.)



§ 160A-472. Contents of charter.

§ 160A‑472.  Contents of charter.

The charter of a regional council of governments shall:

(1)        Specify the name of the council;

(2)        Establish the powers, duties, and functions that it may exercise and perform;

(3)        Establish the number of delegates to represent the member governments, fix their terms of office, provide methods for filling vacancies, and prescribe the compensation and allowances, if any, to be paid to delegates;

(4)        Set out the method of determining the financial support that  will be given to the council by each member government;

(5)        Establish a method for amending the charter, and for dissolving the council and liquidating its assets and liabilities.

In addition, the charter may, but need not, contain rules and regulations for the conduct of council business and any other matter pertaining to the organization, powers, and functioning of the council that the member governments deem appropriate. (1971, c. 698, s. 1.)



§ 160A-473. Organization of council.

§ 160A‑473.  Organization of council.

Upon its creation, a regional council shall meet at a time and place agreed upon by its member governments and shall organize by electing a chairman and any other officers that the charter may specify or the delegates may deem advisable. The council shall then adopt bylaws for the conduct of its business. All meetings of the council shall be open to the public. (1971, c. 698, s. 1.)



§ 160A-474. Withdrawal from council.

§ 160A‑474.  Withdrawal from council.

Any member government may withdraw from a regional council at the end of any fiscal year by giving at least 60 days' written notice to each of the other members. Withdrawal of a member government shall not dissolve the council if at least two members remain. (1971, c. 698, s. 1.)



§ 160A-475. Specific powers of council.

§ 160A‑475.  Specific powers of council.

The charter may confer on the regional council any of the following powers:

(1)        To apply for, accept, receive, and dispense funds and grants made available to it by the State of North Carolina or any agency thereof, the United States of America or any agency thereof, any unit of local government (whether or not a member of the council), and any private or civic agency.

(2)        To employ personnel.

(3)        To contract with consultants.

(4)        To contract with the State of North Carolina, any other state, the United States of America, or any agency thereof, for services.

(5)        To study regional governmental problems, including matters affecting health, safety, welfare, education, recreation, economic conditions, regional planning, and regional development.

(6)        To promote cooperative arrangements and coordinated action among its member governments.

(7)        To make recommendations for review and action to its member governments and other public agencies which perform functions within the region in which its member governments are located.

(7a)      For the purpose of meeting the regional council's office space and program needs, to acquire real property by purchase, gift, or otherwise, and to improve that property. The regional council may pledge real property as security for indebtedness used to finance acquisition of that property or for improvements to that real property, subject to approval by the Local Government Commission as required under G.S. 159‑153. A regional council may not exercise the power of eminent domain.

(8)        Any other powers that are exercised or capable of exercise by its member governments and desirable for dealing with problems of mutual concern to the extent such powers are specifically delegated to it from time to time by resolution of the governing board of each of its member governments which are affected thereby, provided, that no regional council of governments shall have the authority to construct or purchase buildings, or acquire title to real property, except for the purposes permitted under subdivision (7a) of this section or in order to exercise the authority granted by Chapter 260 of the Session Laws of 1979. (1971, c. 698, s. 1; 1975, c. 517, ss. 1, 2; 1979, c. 902; 2005‑290, s. 1; 2006‑211, s. 1.)



§ 160A-476. Fiscal affairs.

§ 160A‑476.  Fiscal affairs.

Each unit of local government having membership in a regional council may appropriate funds to the council from any legally available revenues. Services of personnel, use of equipment and office space, and other services may be made available to the council by its member governments as a part of their financial support. (1971, c. 698, s. 1; 1973, c. 426, s. 73.)



§ 160A-477. Reports.

§ 160A‑477.  Reports.

Each regional council shall prepare and distribute to its member governments and to the public an annual report of its activities including a financial statement. (1971, c. 698, s. 1.)



§ 160A-478. Powers granted are supplementary.

§ 160A‑478.  Powers granted are supplementary.

The powers granted to cities and counties by this Article are supplementary to any powers heretofore or hereafter granted by any other general law, local act, or city charter for the same or similar purposes. (1971, c. 698, s. 1.)



§ 160A-479. Creation of authority; definition.

Part 3.  Regional Sports Authorities.

§ 160A‑479.  Creation of authority; definition.

(a)        Any two or more units of local government may create a regional sports authority by adopting identical concurrent resolutions to that effect in accordance with the provisions of this Part.  The concurrent resolutions creating a regional sports authority, and any amendments thereto will be referred to in this Part as the "charter" of the regional sports authority.  For the purposes of this Part, "unit of local government" means a county, city or consolidated city‑county.

(b)        Any regional sports authority created pursuant to this Part shall be a body corporate and politic. (1989, c. 780, s. 1.)



§ 160A-479.1. Purpose of the authority.

§ 160A‑479.1.  Purpose of the authority.

The purpose of a regional sports authority shall be to research, design, construct, provide, finance, operate, improve, and maintain facilities for public participation and enjoyment of sports, fitness, health and recreational activities of as many different types and kinds as possible.  The primary purpose of any and all such facilities shall be the conduct of sports events but use of these facilities need not be limited to such. (1989, c. 780, s. 1.)



§ 160A-479.2. Jurisdiction of the authority.

§ 160A‑479.2.  Jurisdiction of the authority.

(a)        The territorial jurisdiction of any authority created pursuant to this Part shall be coterminous with the boundaries of the respective units of local government creating and participating in the authority.

(b)        The jurisdiction of any authority created pursuant to this Part shall include any and all currently existing public sports facilities operating within its territorial jurisdiction to the extent that any person or governmental entity owning or controlling such facilities has reached mutual and written agreement with an authority for the operation and maintenance of such facilities by the authority.

(c)        The jurisdiction of an authority shall also include any and all new public sports facilities within the regional authority's territorial jurisdiction developed specifically for operation and maintenance by an authority with the agreement of an authority. (1989, c. 780, s. 1.)



§ 160A-479.3. Membership.

§ 160A‑479.3.  Membership.

Each unit of local government initially adopting a concurrent resolution under G.S. 160A‑479 shall become a member of the regional authority.  Thereafter, any local government may join the regional authority by ratifying its charter and by being admitted by a majority vote of the existing members.  All of the rights and privileges of membership in a regional sports authority shall be exercised on behalf of its member governments by their delegates to the authority. (1989, c. 780, s. 1.)



§ 160A-479.4. Contents of charter.

§ 160A‑479.4.  Contents of charter.

The charter of a regional sports authority shall:

(1)        Specify the name of the authority;

(2)        Establish the powers, duties, and functions that it may exercise and perform;

(3)        Establish the number of delegates to represent the member governments, fix their terms of office, provide methods for filling vacancies, and prescribe the compensation and allowances, if any, to be paid to delegates;

(4)        Set out the method of determining the financial support that will be given to the authority by each member government;

(5)        Establish a method for amending the charter, and for dissolving the authority and liquidating its assets and liabilities.

In addition, the charter may, but need not, contain rules and regulations for the conduct of authority business and any other matter pertaining to the organization, powers, and functioning of the authority that the member governments deem appropriate. (1989, c. 780, s. 1.)



§ 160A-479.5. Organization of authority.

§ 160A‑479.5.  Organization of authority.

Upon its creation, a regional sports authority shall meet at a time and place agreed upon by its member governments and shall organize by electing a chairman and any other officers that the charter may specify or the delegates may deem advisable.  The authority shall then adopt bylaws for the conduct of its business.  All meetings of the authority shall be open to the public. (1989, c. 780, s. 1.)



§ 160A-479.6. Withdrawal from authority.

§ 160A‑479.6.  Withdrawal from authority.

Any member government may withdraw from a regional sports authority at the end of any fiscal year by giving at least 60 days' written notice to each of the other members.  A withdrawal does not affect the validity of any revenue bonds or notes, and any revenue from sports facilities in the area of the member government that was pledged in payment of bonds or notes issued before the date of notice of withdrawal remains pledged for that purpose until the bonds and notes and interest on the bonds and notes have been paid.  Withdrawal of a member government shall not dissolve the authority if at least two members remain. (1989, c. 780, s. 1.)



§ 160A-479.7. Powers of authority.

§ 160A‑479.7.  Powers of authority.

(a)        The charter may confer on the regional sports authority any or all of the following powers:

(1)        To apply for, accept, receive, and dispense funds and grants made available to it by the State of North Carolina or any agency thereof, the United States of America or any agency thereof, any unit of local government (whether or not a member of the authority), and any private or civic agency;

(2)        To employ personnel;

(3)        To contract with consultants;

(4)        To contract with the State of North Carolina, any other state, the United States of America, or any agency thereof, for services;

(5)        To adopt bylaws for the regulation of the affairs and the conduct of its business, and to prescribe rules, regulations and policies in connection with the performance of its functions and duties, not inconsistent with this Part;

(6)        To adopt an official seal and alter the same at pleasure;

(7)        To acquire and maintain an administrative building or office at such place or places as it may determine, which building or office may be used or owned alone or together with any municipalities, corporations, associations or persons under such terms and provisions for sharing costs and otherwise as may be determined;

(8)        To sue and be sued in its own name, and to plead and be impleaded;

(9)        To receive, administer, and comply with the conditions and requirements respecting any gift, grant, or donation of any property or money;

(10)      To acquire by purchase, lease, gift, or otherwise, or to obtain options for the acquisition of, any property, real or personal, improved or unimproved, including an interest in land less than the fee thereof;

(11)      To sell, lease, exchange, transfer, or otherwise dispose of, or to grant options for any such purposes with respect to, any real or personal property or interest therein;

(12)      To pledge, assign, mortgage, or otherwise grant a security interest in any real or personal property or interest therein, including the right and power to pledge, assign, or otherwise grant a security interest in any money, rents, charges, or other revenues and any proceeds derived by an authority from any and all sources;

(13)      To issue revenue bonds of the authority to finance regional sports and recreational facilities, including support facilities, to refund any revenue bonds or notes issued by the authority, whether or not in advance of their maturity or earliest redemption date, or to provide funds for other corporate purposes of the authority;

(14)      With the approval of the unit of local government's chief administrative official, to use officers, employees, agents, and facilities of the unit of local government for such purposes and upon such terms as may be mutually agreeable;

(15)      To develop and make data, plans, information, surveys, and studies of public sports and recreation facilities within the territorial jurisdiction of an authority, to prepare and make recommendations in regard thereto;

(16)      To study and plan for new and improved major regional sports and recreational facilities including but not limited to arenas, stadia, gymnasia, natatoria, pitches, fields, watercourses, and other areas for the conduct of sports and recreational activities. These facilities should be of such sizes and in such locations that they will be adequate to serve the population of the entire jurisdiction of the authority (and beyond) to the extent possible;

(17)      To design any new such facilities so they include such equipment and design that efficiency, cost, accessibility, utility, and usability of such facilities will be maximized;

(18)      To have sports facilities grouped into complexes or separated as an authority may see fit, and such facilities may include ancillary support facilities including but not limited to those for administration, sports science, sports medicine, training, museums, meeting rooms and conference centers, accommodations, food services, retail shops, theatres, video services, schools, and educational services.

(19)      To operate the facilities in such a way as to make them as accessible as possible for rental and use by the public while balancing the need for as many of the facilities as possible (particularly any arenas and stadia) to operate annually without a deficit (exclusive of any debt service);

(20)      To operate such facilities together with the State, any entity of the State, or local government as appropriate to maintain a high profile and promotional value for North Carolina and the region encompassed by an authority and to attract as many major regional, national, and international tournaments, events, championships training centers, training camps, and headquarters for the governance of various sports, associations, and events as reasonable and possible;

(21)      To generate a significant and continuing positive economic impact on the region and State through the construction and operation of facilities and conduct of events and activities within the facilities;

(22)      To set and collect such fees and charges for use of such facilities as is reasonable to offset operating costs of said facilities and yet enable said facilities to be affordable to and used by as much of the regional and State population as possible;

(23)      To apply to the appropriate agencies of the State, the United States or any state thereof, and to any other proper agency for such permits, licenses, certificates or approvals as may be necessary, and to construct, maintain and operate projects in accordance with such licenses, permits, certificates or approvals in the same manner as any other person or operating unit of any other person;

(24)      To employ engineers, architects, attorneys, real estate counselors, appraisers, financial advisors and such other consultants and employees as may be required in the judgment of an authority and to fix and pay their compensation from funds available to an authority therefor and to select and retain subject to approval of the Local Government Commission, the financial consultants, underwriters and bond attorneys to be associated with the issuance of any revenue bonds and to pay for services rendered by underwriters, financial consultants, or bond attorneys out of the proceeds of any such issue with regard to which the services were performed; and

(25)      To do all acts and things necessary, convenient, or desirable to carry out the purposes, and to exercise the powers granted to an authority herein.

(b)        The charter may not confer the following powers on the regional sports authority:

(1)        To issue general obligation bonds or otherwise incur a debt that is secured by the full faith and/or credit of the authority, a member government of the authority, or the State.

(2)        To levy a property tax or other tax.

(3)        To acquire property by eminent domain. (1989, c. 780, s. 1; 2007‑495, s. 19.)



§ 160A-479.8. Fiscal accountability.

§ 160A‑479.8.  Fiscal accountability.

A Regional Sports Authority is a public authority subject to the provisions of Chapter 159 of the General Statutes of North Carolina. (1989, c. 780, s. 1.)



§ 160A-479.9. Funds.

§ 160A‑479.9.  Funds.

(a)        The establishment and operation of an authority as herein authorized are governmental functions and constitute a public purpose, and the State of North Carolina and any unit of local government may appropriate funds to support the establishment and operation of an authority.

(b)        The State of North Carolina and any unit of local government may also dedicate, sell, convey, donate or lease any of their interests in any property to an authority. (1989, c. 780, s. 1.)



§ 160A-479.10. Controlling provisions.

§ 160A‑479.10.  Controlling provisions.

Insofar as the provisions of this Part are not consistent with the provisions of any other law, public or private, the provisions of this Part shall be controlling. (1989, c. 780, s. 1.)



§ 160A-479.11. Conflicts of interest of public officials.

§ 160A‑479.11.  Conflicts of interest of public officials.

Members, officers, and employees of any authority created under this Part shall be subject to the provisions of G.S. 14‑234. (1989, c. 780, s. 1.)



§ 160A-479.12. Issuance of revenue bonds and notes.

§ 160A‑479.12.  Issuance of revenue bonds and notes.

The Local Government Revenue Bond Act, G.S. Chapter 159, Article 5, governs the issuance of revenue bonds by an authority.  G.S. Chapter 159, Article 9, governs the issuance of notes in anticipation of the sale of revenue bonds. (1989, c. 780, s. 1.)



§ 160A-479.13. Acquisition of property.

§ 160A‑479.13.  Acquisition of property.

In addition to the powers hereinbefore granted, an authority may, in its charter, be granted continuing power to acquire, by gift, grant, devise, bequest, exchange, purchase, lease with or without option to purchase, or any other lawful method, the fee or any lesser interest in real or personal property for use by an authority. (1989, c. 780, s. 1.)



§ 160A-479.14. Tax exemption.

§ 160A‑479.14.  Tax exemption.

(a)        The property of an authority, both real and personal, its acts, activities and income shall be exempt from any tax or tax obligation; in the event of any lease of authority property, or other arrangement which amounts to a leasehold interest, to a private party, this exemption shall not apply to the value of such leasehold interest nor shall it apply to the income of the lessee.

(b)        Otherwise, however, for the purpose of taxation, when property of an authority is leased to private parties solely for the purpose of an authority, the acts and activities of an authority for the purpose of exemption of the lessee shall be considered as the acts and activities of the private parties.

(c)        The interest on revenue bonds or notes issued by an authority shall be exempt from State taxes. (1989, c. 780, s. 1.)



§ 160A-479.15. Removal and relocation of utility structures.

§ 160A‑479.15.  Removal and relocation of utility structures.

(a)        An authority may require any public utility, railroad, or other public service corporation owning or operating any installations, structures, equipment, apparatus, appliances or facilities in, upon, under, over, across or along any land or facility where an authority has the right to own, construct, operate or maintain its facilities to remove or relocate such installation, structures, equipment, apparatus, appliances or facilities from their location.

(b)        If the owner or operator thereof fails or refuses to remove or relocate them, an authority may proceed to do so.

(c)        An authority may provide the necessary new locations or an authority may also acquire the necessary new locations by purchase or otherwise, but not by eminent domain.

(d)        An authority shall reimburse the public utility, railroad or other public service corporation, for the cost of relocations which shall be the entire amount paid or incurred by the utility properly attributable thereto after deducting the cost of any increase in the service capacity of the new installations, structures, equipment, apparatus, appliances or facilities and any salvage value derived from the old installations, structures, equipment, apparatus or appliances. (1989, c. 780, s. 1.)



§ 160A-479.16. Advances.

§ 160A‑479.16.  Advances.

Any member government unit may make advances, from any moneys that may be available for such purpose, in connection with the creation of the authority and to provide for the preliminary expenses of such authority.  Any such advances may be repaid to such participating units of local government from the proceeds of the revenue bonds issued by such authority, if capital in nature, or from other available funds of the authority. (1989, c. 780, s. 1.)



§ 160A-479.17. Annexation.

§ 160A‑479.17.  Annexation.

The annexation by a member government which is a city of areas lying outside of the territorial jurisdiction of the authority shall make such annexed area a part of the territorial jurisdiction of the authority, and such area shall be subject to all debts and all obligations thereof. (1989, c. 780, s. 1.)



§ 160A-480. Reserved for future codification purposes.

§ 160A‑480.  Reserved for future codification purposes.



§ 160A-480.1. Short title.

Part 4.  Facility Authorities.

§ 160A‑480.1.  Short title.

This Part is the "Facility Authority Act" and may be cited by that name. (1995, c. 458, s. 1.)



§ 160A-480.2. Definitions.

§ 160A‑480.2.  Definitions.

The following definitions apply in this Part:

(1)        Authority.  A Facility Authority.

(2)        Credit facility.  An agreement with a banking institution, an insurance institution, an investment institution, or other financial institution located inside or outside the United States of America that provides for prompt payment, whether at maturity, presentment, or tender for purchase, redemption, or acceleration, of part or all of the principal or purchase price, redemption premium, if any, and interest on a bond or note issued by the Authority and for repayment of the institution.

(3)        Member.  A person appointed to a facility authority.

(4)        Par formula.  A provision or formula to make periodic adjustments in the interest rate of a bond or note, including:

a.         A provision for an adjustment to keep the purchase price of the bond or note in the open market as close to par as possible.

b.         A provision for an adjustment based on one or more percentages of a prime rate or base rate that may vary or apply for specified periods of time.

c.         Any other provision that does not materially and adversely affect the financial position of the Authority and the marketing of the bonds or notes at a reasonable interest cost to the Authority.

(5)        Regional facility.  A facility consisting of an arena, coliseum, or other buildings or both, or areas where sports, fitness, health, recreational, entertainment, or cultural activities can be conducted. The facility may be composed of buildings grouped into complexes or separated from each other and may include ancillary support facilities, such as those for administration, sports science, sports medicine, training, museums, meeting rooms and conference centers, accommodations, parking, and food services. The facility should be designed to attract to the State as many major regional, national, and international tournaments, events, championships, training centers, training camps, and headquarters for the governance of various sports, associations, and events as possible. The regional facility shall be constructed on land owned by the State. (1995, c. 458, s. 1.)



§ 160A-480.3. Creation of Authority; additional membership.

§ 160A‑480.3.  Creation of Authority; additional membership.

(a)        Creation.  An authority may be created only by act of the General Assembly. An authority so created shall be a political subdivision of the State. The territorial jurisdiction of the authority shall be a county authorized by the General Assembly to levy a room occupancy tax and a prepared food and beverage tax, and where both those taxes have been levied.

(b)        Membership.  An authority shall have 10 or 21 members. Members shall be chosen for terms as follows:

(1)        Five shall be appointed by the General Assembly upon the recommendation of the Speaker of the House of Representatives in accordance with G.S. 120‑121, at least one of whom shall be a resident of the territorial jurisdiction of the authority, and at least one other of whom shall have been recommended by the board of trustees of the constituent institution of The University of North Carolina whose main campus is located within the county;

(2)        Five shall be appointed by the General Assembly upon the recommendation of the President Pro Tempore of the Senate in accordance with G.S. 120‑121, at least one of whom shall be a resident of the territorial jurisdiction of the authority, and at least one other of whom shall have been recommended by the Board of Trustees of the constituent institution of The University of North Carolina whose main campus is located within the county; and

(3)        If the territorial jurisdiction of the authority is a county where the main campus of a constituent institution of The University of North Carolina is located, then:

a.         Four members shall be appointed by the board of commissioners of that county, one of whom at the time of appointment is a resident of the municipality with the second largest population in the county, according to the most recent decennial federal census;

b.         Four members shall be appointed by the city council of the city with the largest population in the county, according to the most recent decennial federal census;

c.         Two members shall be appointed jointly by the mayors of all the cities in that county.

d.         The Chancellor of the main campus of a constituent institution of The University of North Carolina within the county, or the Chancellor's designee.

Beginning January 1, 1999, a majority of any executive committee, or other committee however termed having supervisory or management authority over the facility to be constructed by the authority, shall consist of authority members appointed under this subsection.

Neither the board of commissioners nor the city council may appoint a member of its board to serve on the authority.

Two of the initial appointments under subdivision (1) of this subsection, two of the initial appointments under subdivision (2) of this subsection, one of the initial appointments under subdivision (3)a. of this subsection, and one of the initial appointments under subdivision (3)b. of this section shall be for terms expiring July 1 of the second year after the year in which the authority is created. The remaining initial appointments shall be for terms expiring July 1 of the fourth year after the year in which the authority is created. The third member appointed by the board of commissioners shall serve a term beginning January 1, 1999, and expiring July 1, 2001, and the fourth member appointed by the board of commissioners shall serve a term beginning January 1, 1999, and expiring July 1, 2003. The third member appointed by the city council shall serve a term beginning January 1, 1999, and expiring July 1, 2001, and the fourth member appointed by the city council shall serve a term beginning January 1, 1999, and expiring July 1, 2003. Of the two appointments made by the General Assembly in 1999 and quadrennially thereafter upon the recommendation of the Speaker of the House of Representatives, one shall be the person recommended by the board of trustees of the constituent institution of The University of North Carolina whose main campus is located within the county. Of the two appointments made by the General Assembly in 1999 and quadrennially thereafter upon the recommendation of the President Pro Tempore of the Senate, one shall be the person recommended by the board of trustees of the constituent institution of The University of North Carolina whose main campus is located within the county. The second member appointed under sub‑subdivision (3)c. of this section shall serve an initial term expiring July 1, 2003. Successors shall be appointed in the same manner for four‑year terms. A member may be removed by the appointing authority for cause. Vacancies occurring in the membership of the authority shall be filled by the remaining members.

(c)        Purpose.  The purpose of an authority is to study, design, plan, construct, own, promote, finance, and operate a regional facility.

(d)        Charter and Bylaws.  The act creating an authority and any amendments to it is the Authority's charter. The charter of an authority shall include the name of the Authority. An authority may adopt bylaws. Any bylaw that conflicts with the declared public policy of the State as expressed by law is void and unenforceable. The bylaws may do any one or more of the following:

(1)        Limit the powers, duties, and functions that the Authority may exercise and perform.

(2)        Prescribe the compensation and allowances not to exceed those provided by G.S. 93B‑5, if any, to be paid to the members of the Authority.

(3)        Contain rules for the conduct of Authority business and any other matter pertaining to the organization, powers, and functioning of the Authority that the members consider appropriate.

(e)        Meetings.  An authority shall meet at a time and place agreed upon by its members. The initial meeting may be called by any four members. At its first meeting, the members shall elect a chairperson and any other officers that the charter may specify or the members may consider advisable. The Authority shall then adopt bylaws for the conduct of its business.

(f)         Fiscal Accountability.  An authority is a public authority subject to the provisions of Article 3 of Chapter 159 of the General Statutes.

(g)        Conflicts.  If any member, officer, or employee of an Authority shall be:

(1)        Interested either directly or indirectly; or

(2)        An officer or employee of or have an ownership interest in any firm or corporation, not including units of local government or the Chancellor of the main campus of a constituent institution of The University of North Carolina within the county, or the Chancellor's designee, interested directly or indirectly in any contract with that Authority, the interest shall be disclosed to the Authority and shall be set forth in the minutes of the Authority. The member, officer, or employee having an interest shall not participate on behalf of the Authority in the authorization of such contract. Other provisions of law notwithstanding, failure to take any or all actions necessary to carry out the purposes of this subsection do not affect the validity of any bonds or notes issued under this Chapter.

It is not a violation of this subsection for the Chancellor of the main campus of a constituent institution of The University of North Carolina within the county, or the Chancellor's designee, to participate in discussion of or to vote on any matter, including but not limited to the execution of any contract by the Authority, where the matter relates to the interest of a constituent institution of The University of North Carolina within the county.

(h)        Any authority created under this Part shall be treated as a board for purposes of Chapter 138A of the General Statutes. (1995, c. 458, s. 1; 1997‑68, s. 1; 2000‑181, s. 2.5; 2001‑311, ss. 1, 2; 2004‑158, ss. 3.1, 3.2, 3.3; 2007‑348, s. 43.)



§ 160A-480.4. Powers of an Authority.

§ 160A‑480.4.  Powers of an Authority.

An Authority shall have all of the powers necessary or convenient to carry out and effectuate the purposes and provisions of this Part. These powers may include any one or more of the following:

(1)        To apply for, accept, receive, and dispense funds and grants made available to it by the State or any of its agencies or political subdivisions, the United States, any member unit, or any private entity.

(2)        To study, design, plan, construct, own, and operate a regional facility.

(3)        To employ consultants and employees as may be required in the judgment of the Authority, to fix and pay their compensation from funds available to the Authority. In employing consultants, the Authority shall promote participation by minority businesses.

(4)        To contract with any public or private entity, and The University of North Carolina or any constituent institution of The University of North Carolina may enter into any such contract if the function is one The University of North Carolina or any constituent institution of The University of North Carolina could undertake separately.

(5)        To adopt bylaws for the regulation of its affairs and the conduct of its business, and to adopt rules in connection with the performance of its functions and duties.

(6)        To adopt an official seal.

(7)        To acquire and maintain administrative offices.

(8)        To sue and be sued in its own name, and to plead and be impleaded.

(9)        To receive, administer, and comply with the conditions and requirements respecting any gift, grant, or donation of any property or money.

(10)      To acquire by purchase, lease, gift, or otherwise, or to obtain options for the acquisition of, any real or personal property or interest therein.

(11)      To sell, lease, exchange, transfer, or otherwise dispose of, or to grant options for any of these purposes with respect to, any real or personal property or interest therein.

(12)      Subject to the provisions of this Part, to pledge, assign, mortgage, or otherwise grant a security interest in any real or personal property or interest therein, including a leasehold interest, including the right and power to pledge, assign, or otherwise grant a security interest in any money, rents, charges, or other revenues and any proceeds derived by the Authority from any and all sources.

(13)      Subject to the provisions of this Part, to borrow money to finance part or all of a regional facility, to issue revenue bonds or notes, to refund any revenue bonds or notes issued by the Authority, or to provide funds for other corporate purposes of the Authority.

(14)      To use officers, employees, agents, and facilities of units of local government or constituent institutions of The University of North Carolina for purposes and upon the terms that are mutually agreeable between the Authority and the unit or institution.

(15)      To develop and make data, plans, information, surveys, and studies of public facilities within the area where constituent institutions of The University of North Carolina are located, and to prepare and make recommendations in regard thereto.

(16)      To set and collect fees and charges for the use of the regional facility.

(17)      To pay for services rendered by underwriters, financial consultants, or bond attorneys in connection with the issuance of revenue bonds or notes of the Authority out of the proceeds of the bonds or notes. In employing consultants, underwriters, attorneys, and others, the Authority shall promote participation by minority businesses.

(18)      To purchase or finance real or personal property in the manner provided for cities and counties under G.S. 160A‑20. (1995, c. 458, s. 1.)



§ 160A-480.5. Dissolution of Authority.

§ 160A‑480.5.  Dissolution of Authority.

The General Assembly may dissolve an authority if all bonds or notes issued by the Authority and all other obligations incurred by the Authority have been fully paid or satisfied. In such event any assets of the Authority shall become the property of the county authorized to levy a room occupancy and prepared food and beverage tax to be distributed to the Authority. (1995, c. 458, s. 1.)



§ 160A-480.6. Construction contracts.

§ 160A‑480.6.  Construction contracts.

Article 8 of Chapter 143 of the General Statutes applies to a construction contract of an Authority. An Authority may solicit bids on the basis of separate specifications for the branches or work described in G.S. 143‑128(a) and on a single‑prime contract basis and accept the lowest bid. (1995, c. 458, s. 1.)



§ 160A-480.7. Seating at regional facility arena.

§ 160A‑480.7.  Seating at regional facility arena.

The Authority shall ensure that at least fifty percent (50%) of the seats for an athletic event that is sponsored by a constituent institution of The University of North Carolina whose principal campus is in the territorial jurisdiction of the authority and is held at the arena of the regional facility are made available to students at that constituent institution and members of the general public. (1995, c. 458, s. 1.)



§ 160A-480.8. Bonds.

§ 160A‑480.8.  Bonds.

(a)        Terms.  An Authority may provide for the issuance, at one time or from time to time, of bonds or notes to carry out its corporate purposes. The principal of, the interest on, and any premium payable upon the redemption of the bonds or notes shall be payable from the proceeds of bonds or renewal notes, or, in the event bond or renewal note proceeds are not available, from any available revenues or other funds provided for this purpose. The bonds or notes of each issue shall be dated and may be made redeemable prior to maturity at the option of the Authority or otherwise, at one or more prices, on one or more dates, and upon the terms and conditions set by the Authority. The bonds or notes may also be made payable from time to time on demand or tender for purchase by the owner upon terms and conditions set by the Authority. Notes and bonds shall mature at times determined by the Authority, not exceeding 40 years from the date of issue. The Authority shall determine the form and the manner of execution of the bonds or notes, and shall fix the denomination of the bonds or notes and the place of payment of principal and interest. In case an officer whose signature or a facsimile of whose signature appears on any bonds or notes ceases to be an officer before the delivery of the bond or note, the signature or facsimile shall nevertheless be valid and sufficient for all purposes the same as if the officer had remained in office until delivery. The Authority may also provide for the authentication of the bonds or notes by a trustee or fiscal agent.

Bonds or notes may be issued under this Part without obtaining, except as otherwise expressly provided in this Part, the consent of any department, division, commission, board, body, bureau, or other agency of the State or of a political subdivision of the State, and without any other proceedings or conditions except as specifically required by this Part or the provisions of the resolution authorizing the issuance of, or any trust agreement securing, the bonds or notes.

Prior to the preparation of definitive bonds, the Authority may issue interim receipts or temporary bonds exchangeable for definitive bonds when the bonds have been executed and are available for delivery. The Authority may also provide for the replacement of any bonds or notes which have been mutilated, destroyed, or lost.

(b)        Use of Proceeds.  The proceeds of a bond or note shall be used solely for the purposes for which the bond or note was issued and shall be disbursed in accordance with the resolution authorizing the issuance of a bond or note and with any trust agreement securing the bond or note. If the proceeds of a bond or note of any issue, by reason of increased construction costs or error in estimates or otherwise, is less than the cost, additional bonds or notes may in like manner be issued to provide the amount of the deficiency.

(c)        Security.  Bonds or notes issued by an Authority may be secured in one or more of the following ways:

(1)        By the revenues of the regional facility.

(2)        By security interests in real or personal property or interest therein, including a leasehold interest, acquired with the proceeds of the bonds or notes or improved with the proceeds of the bonds or notes as described in subsection (e) of this section.

(3)        With the approval of the county levying the tax, by receipts, if any, from a room occupancy and prepared food and beverage tax levied by a county and distributed to the Authority; provided, however, that any agreement or undertaking by a county to distribute receipts, if any, from the tax to the Authority may not obligate the county to exercise any power of taxation, or restrict the ability of the county to repeal the tax. However, no action by a county to discontinue, decrease, or repeal a room occupancy tax shall become effective while previously issued bonds or notes secured by receipts from such a tax allocated to an authority by the county remain outstanding.

The security for the bonds or notes shall be specified in the resolution or trust instrument authorizing the bonds or notes.

(d)        Revenues.  The Authority may pledge to the payment of its revenue bonds or notes the revenues from the regional facility, including revenues from improvements, betterments, or extensions to the facility. The Authority may establish, maintain, revise, charge, and collect such rates, fees, rentals, or other charges for the use, services, and facilities of or furnished by a regional facility and provide methods of collection of and penalties for nonpayment of these rates, fees, rentals, or other charges. Except as otherwise permitted, the rates, fees, rentals, and charges fixed and charged shall be in an amount that will produce sufficient revenues, with any other available funds, to meet the maintenance and operation expenses of the regional facility as well as any improvements and renewals and replacements to the facility, including reserves to pay the principal, interest, and redemption premium due, if any, on any bonds or notes secured by the facility, and to fulfill the terms of any agreements made by the Authority with the holders of bonds or notes secured by revenues of the facility.

(e)        Security Interests.  Bonds or notes may be secured by security interests in any real or personal property or interest therein, including a leasehold interest, either acquired with the proceeds of bonds or notes, or upon which improvements are provided from the proceeds of bonds or notes. The security interest may cover all real and personal property acquired or improved or any portion of the property, except that if the property subject to the security interest is a leasehold interest, the security interest is not to the fee simple title. The Authority is authorized to enter into deeds of trust, mortgages, security agreements, and similar instruments as shall be necessary to carry out the powers in this subsection. Bonds or notes may also be secured by security interests in any real or personal property conveyed to the Authority.

In the event the Authority fails to perform its obligations with respect to the bonds or notes and foreclosure or similar sale of property subject to a security interest occurs, a deficiency judgment may not be rendered against the Authority except to the extent that the deficiency is payable from either revenues from the regional facility or from any revenues dedicated by act of the General Assembly to the Authority.

(f)         Issuance.  The issuance of bonds or notes of the Authority is subject to the approval of the Local Government Commission. Upon the filing with the Local Government Commission of a resolution of the Authority requesting that its bonds or notes be sold, the Commission shall determine the manner in which the bonds or notes will be sold and the price or prices at which the bonds or notes will be sold. In determining whether to approve a proposed bond or note issue of the Authority, the Local Government Commission shall consider the criteria for approval of revenue bonds under G.S. 159‑86. The Local Government Commission shall approve the proposed issue if it determines the bond or note issue will meet such criteria and will effect the purposes of this Part. With the approval of the Authority, the Local Government Commission shall sell the bonds or notes either at public or private sale in the manner and at the prices determined to be in the best interests of the Authority and to effect the purposes of this Part.

(g)        Certification of Approval.  Each bond or note that is represented by an instrument shall contain a statement signed by the Secretary of the Local Government Commission, or an assistant designated by the Secretary, certifying that the issuance of the bond or note has been approved under this Part. The signature may be a manual signature or a facsimile signature, as determined by the Local Government Commission. Each bond or note that is not represented by an instrument shall be evidenced by a writing relating to the obligation that identifies the obligation or the issue of which it is a part, contains the signed statement certifying approval of the Local Government Commission that is required on an instrument, and is filed with the Local Government Commission. A certification of approval by the Local Government Commission is conclusive evidence that a bond or note complies with this Part.

(h)        State Pledge.  The State pledges to the holder of a bond or note issued under this Part that, as long as the bond or note is outstanding and unpaid, the State will not limit or alter the power the Authority had when the bond or note was issued in a way that impairs the ability of the Authority to produce revenues sufficient with other available funds to do all of the following:

(1)        Maintain and operate the facility for which the bond or note was issued.

(2)        Pay the principal of, interest on, and redemption premium, if any, of the bond or note.

(3)        Fulfill the terms of an agreement with the holder.

The State further pledges to the holder of a bond or note issued under this Part that the State will not impair the rights and remedies of the holder concerning the bond or note.

(i)         Investment Securities.  All bonds and notes and interest coupons, if any, issued under this Part are made investment securities within the meaning of and for all the purposes of Article 8 of the Uniform Commercial Code, as enacted in Chapter 25 of the General Statutes.

(j)         Details of Bonds or Notes.  In fixing the details of bonds or notes, the Authority may provide that the bonds or notes may:

(1)        Be payable from time to time on demand or tender for purchase by the owner of the bond or note if a credit facility supports the bond or note, unless the Local Government Commission specifically determines that a credit facility is not required because the absence of a credit facility will not materially and adversely affect the financial position of the Authority and the marketing of the bonds or notes at a reasonable interest cost to the Authority.

(2)        Be additionally supported by a credit facility.

(3)        Be made subject to redemption or a mandatory tender for purchase prior to maturity.

(4)        Be capital appreciation bonds.

(5)        Bear interest at a rate or rates that may vary, including variations permitted pursuant to a par formula.

(6)        Be made the subject of a remarketing agreement whereby an attempt is made to remarket the bonds or notes to new purchasers prior to their presentment for payment to the provider of the credit facility or to the Authority.

(k)        Basis of Investment.  In connection with or incidental to the acquisition or carrying of any investment relating to bonds, program of investment relating to bonds, or carrying of bonds, the Authority may, with the approval of the Local Government Commission, enter into a contract to place the investment or obligation of the Authority, as represented by the bonds, investment, or program of investment and the contract or contracts, in whole or in part, on an interest rate, currency, cash flow, or other basis, including the following:

(1)        Interest rate swap agreements, currency swap agreements, insurance agreements, forward payment conversion agreements, and futures.

(2)        Contracts providing for payments based on levels of, or changes in, interest rates, currency exchange rates, or stock or other indices.

(3)        Contracts to exchange cash flows or a series of payments.

(4)        Contracts to hedge payment, currency, rate, spread, or similar exposure, including interest rate floors or caps, options, puts, and calls.

The Authority may enter a contract of this type in connection with, or incidental to, entering into or maintaining any agreement that secures bonds. A contract shall contain the payment, security, term, default, remedy, and other terms and conditions the Board considers appropriate. The Authority may enter a contract of this type with any person after giving due consideration, where applicable, of the person's creditworthiness as determined by a rating by a nationally recognized rating agency or any other criteria the Board considers appropriate. In connection with, or incidental to, the issuance or carrying of bonds, or the entering of any contract described in this subsection, the Authority may enter into credit enhancement or liquidity agreements, with payment, interest rate, termination date, currency, security, default, remedy, and other terms and conditions as the Authority determines. Proceeds of bonds and any moneys set aside and pledged to secure payment of bonds or any of the contracts entered into under this subsection may be pledged to and used to service any of the contracts entered into under this section. (1995, c. 458, s. 1; 1997‑68, s. 2.)



§ 160A-480.9. Trust agreement or resolution.

§ 160A‑480.9.  Trust agreement or resolution.

In the discretion of the Authority, any bonds or notes issued under this Part may be secured by a trust instrument between the Authority and a bank or trust company or individual within the State, or a bank or a trust company outside the State, as trustee. The trust instrument or the resolution of the Authority authorizing the issuance of bonds or notes may pledge and assign all or any part of the revenues, funds, and other property provided for the security of the bonds, including proceeds from the sale of any project, or part thereof, insurance proceeds, and condemnation awards, and may convey or mortgage property to secure a bond issue as provided in this Part.

The revenues and other funds derived from the project, except any part thereof that may be necessary to provide reserves therefor, if any, shall be set aside at regular intervals as may be provided in the resolution or trust instrument in a sinking fund which may be thereby pledged to, and charged with, the payment of the principal of and the interest on the bonds or notes as they become due and of the redemption price or the purchase price of bonds retired by call or purchase as therein provided. This pledge shall be valid and binding from the time the pledge is made. The revenues so pledged and thereafter received by the Authority shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the Authority, irrespective of whether the parties have notice of the pledge. The use and disposition of money to the credit of such sinking fund shall be subject to the provisions of the resolution or trust instrument. The resolution or trust instrument may contain provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including, without limitation, any one or more of the following:

(1)        Acceleration of all amounts payable under the resolution or trust instrument.

(2)        Appointment of a receiver to manage the project and any other property mortgaged or assigned as security for the bonds.

(3)        Foreclosure and sale of the project and any other property mortgaged or assigned as security for the bonds.

(4)        Rights to bring and maintain other actions at law or in equity as may appear necessary or desirable to collect the amounts payable under, or to enforce the covenants made in, the security document.

It shall be lawful for any bank or trust company incorporated under the laws of this State which may act as depository of the proceeds of bonds, revenues, or other funds provided under this Part to furnish such indemnifying bonds or to pledge such securities as may be required by the Authority. All expenses incurred in carrying out the provisions of the resolution or trust instrument may be treated as a part of the cost of the project in connection with which bonds or notes are issued or as an expense of administration of the project.

The Authority may subordinate bonds or notes to any prior, contemporaneous, or future securities or obligations or lien, mortgage, or other security interest securing bonds or notes.

Any owner of bonds or notes issued under the provisions of this Part or any coupons appertaining thereto, and the trustee under any trust agreement securing or resolution authorizing the issuance of such bonds or notes, except to the extent the rights given may be restricted by the trust agreement or resolution, may either at law or in equity, by suit, action, mandamus, or other proceeding, protect and enforce any and all rights under the laws of the State or granted hereunder or under the trust agreement or resolution, or under any other contract executed by the Authority pursuant to this Chapter; and may enforce and compel the performance of all duties required by this Part or by the trust agreement or resolution by the Authority or by any officer of the Authority. (1995, c. 458, s. 1.)



§ 160A-480.10. Trust funds.

§ 160A‑480.10.  Trust funds.

Notwithstanding any other provision of law to the contrary, all money received pursuant to the authority of this Part, whether as proceeds from the sale of bonds or notes or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this Part. The resolution authorizing the issuance of, or the trust agreement securing, any bonds or notes may provide that any of these moneys may be temporarily invested and reinvested pending their disbursement and shall provide that any officer with whom, or any bank or trust company with which, the moneys shall be deposited shall act as trustee of the moneys and shall hold and apply the moneys for the purpose hereof, subject to any regulations this Part and the resolution or trust agreement may provide. Any of these moneys may be invested as provided in G.S. 159‑30, as it may be amended from time to time. (1995, c. 458, s. 1.)



§ 160A-480.11. Faith and credit of State and units of local government not pledged.

§ 160A‑480.11.  Faith and credit of State and units of local government not pledged.

Bonds or notes issued under this Part shall not constitute a debt secured by a pledge of the faith and credit of the State or a political subdivision of the State and shall be payable solely from the revenues, property, and other funds pledged for their payment. The bonds or notes issued by an Authority shall contain a statement that the Authority is obligated to pay the bond or note or the interest on the bond or note only from the revenues, property, or other funds pledged for their payment and that neither the faith and credit nor the taxing power of the State or any political subdivision of the State is pledged as security for the payment of the principal of or the interest or premium on the bonds or notes. (1995, c. 458, s. 1.)



§ 160A-480.12. Revenue refunding bonds.

§ 160A‑480.12.  Revenue refunding bonds.

The Authority may issue refunding bonds or notes for one or more of the following purposes:

(1)        Refunding any outstanding bonds or notes issued under this Part, including any redemption premium on the bonds or notes and any interest accrued or to accrue to the date of redemption.

(2)        Constructing improvements, additions, extensions or enlargements of the project, or projects in connection with which the bonds or notes to be refunded have been issued.

(3)        Paying all or any part of the cost of any additional project or projects.

Refunding bonds or notes shall be issued in accordance with the same procedures and requirements as bonds or notes. Refunding bonds issued under this section may be sold or exchanged for outstanding bonds or notes issued under this Part and, if sold, the proceeds of the refunding bonds may be applied, in addition to any authorized purposes, to the purchase, redemption, or payment of outstanding bonds or notes.

Pending the application of the proceeds of refunding bonds, with any other available funds, to the payment of the principal of and accrued interest and any redemption premium on the bonds or notes being refunded, and, if so provided or permitted in securing the same, to the payment of any interest on such refunding bonds and any expenses in connection with such refunding, such proceeds may be invested in direct obligations of, or obligations the principal of and the interest on which are unconditionally guaranteed by, the United States of America which shall mature or which shall be subject to redemption by the holder thereof, at the option of such holder, not later than the respective dates when the proceeds, together with the interest accruing thereon, will be required for the purposes intended. (1995, c. 458, s. 1.)



§ 160A-480.13. Bonds eligible for investment.

§ 160A‑480.13.  Bonds eligible for investment.

Bonds and notes issued under this Part are hereby made securities in which all public officers, agencies, and public bodies of the State and its political subdivisions, all insurance companies, trust companies, investment companies, banks, savings banks, building and loan associations, credit unions, pension or retirement funds, other financial institutions engaged in business in the State, executors, administrators, trustees, and other fiduciaries may properly and legally invest funds, including capital in their control or belonging to them. These bonds or notes are hereby made securities that may properly and legally be deposited with and received by any officer or agency of the State or political subdivision of the State for any purpose for which the deposit of bonds, notes, or obligations of the State or any political subdivision of the State is authorized by law. This section does not apply to any State pension or retirement fund or a pension or retirement fund of a political subdivision of the State. (1995, c. 458, s. 1.)



§ 160A-480.14. Taxation of revenue bonds.

§ 160A‑480.14.  Taxation of revenue bonds.

Any bonds and notes issued by the Authority under the provisions of this Part shall be exempt from all State, county, and municipal taxation or assessment, direct or indirect, general or special, whether imposed for the purpose of general revenue or otherwise, excluding inheritance and gift taxes, income taxes on the gain from the transfer of bonds and notes, and franchise taxes. The interest on bonds and notes issued by an Authority under the provisions of this Part shall not be subject to taxation as to income. (1995, c. 458, s. 1.)



§ 160A-480.15. Members and officers not liable.

§ 160A‑480.15.  Members and officers not liable.

No member or officer of an Authority shall be subject to any personal liability or accountability by reason of the execution of any bonds or notes or the issuance of any bonds or notes. (1995, c. 458, s. 1.)



§§ 160A-481 through 160A-484. Reserved for future codification purposes.

§§ 160A‑481 through 160A‑484.  Reserved for future codification purposes.



§ 160A-485. Waiver of immunity through insurance purchase.

Article 21.

Miscellaneous.

§ 160A‑485.  Waiver of immunity through insurance purchase.

(a)        Any city is authorized to waive its immunity from civil liability in tort by the act of purchasing liability insurance. Participation in a local government risk pool pursuant to Article 23 of General Statute Chapter 58 shall be deemed to be the purchase of insurance for the purposes of this section. Immunity shall be waived only to the extent that the city is indemnified by the insurance contract from tort liability. No formal action other than the purchase of liability insurance shall be required to waive tort immunity, and no city shall be deemed to have waived its tort immunity by any action other than the purchase of liability insurance. If a city uses a funded reserve instead of purchasing insurance against liability for wrongful death, negligence, or intentional damage to personal property, or absolute liability for damage to person or property caused by an act or omission of the city or any of its officers, agents, or employees acting within the scope of their authority and the course of their employment, the city council may adopt a resolution that deems the creation of a funded reserve to be the same as the purchase of insurance under this section. Adoption of such a resolution waives the city's governmental immunity only to the extent specified in the council's resolution, but in no event greater than funds available in the funded reserve for the payment of claims.

(b)        An insurance contract purchased pursuant to this section may cover such torts and such officials, employees, and agents of the city as the governing board may determine. The city may purchase one or more insurance contracts, each covering different torts or different officials, employees, or agents of the city. An insurer who issues a contract of insurance to a city pursuant to this section thereby waives any defense based upon the governmental immunity of the city, and any defense based upon lack of authority for the city to enter into the contract. Each city is authorized to pay the lawful premiums for insurance purchased pursuant to this section.

(c)        Any plaintiff may maintain a tort claim against a city insured under this section in any court of competent jurisdiction. As to any such claim, to the extent that the city is insured against such claim pursuant to this section, governmental immunity shall be no defense. Except as expressly provided herein, nothing in this section shall be construed to deprive any city of any defense to any tort claim lodged against it, or to restrict, limit, or otherwise affect any defense that the city may have at common law or by virtue of any statute. Nothing in this section shall relieve a plaintiff from any duty to give notice of his claim to the city, or to commence his action within the applicable period of time limited by statute. No judgment may be entered against a city in excess of its insurance policy limits on any tort claim for which it would have been immune but for the purchase of liability insurance pursuant to this section. No judgment may be entered against a city on any tort claim for which it would have been immune but for the purchase of liability insurance pursuant to this section except a claim arising at a time when the city is insured under an insurance contract purchased and issued pursuant to this section. If, in the trial of any tort claim against a city for which it would have been immune but for the purchase of liability insurance pursuant to this section, a verdict is returned awarding damages to the plaintiff in excess of the insurance limits, the presiding judge shall reduce the award to the maximum policy limits before entering judgment.

(d)        Except as otherwise provided in this section, tort claims against a city shall be governed by the North Carolina Rules of Civil Procedure. No document or exhibit which relates to or alleges facts as to the city's insurance against liability shall be read, exhibited, or mentioned in the presence of the trial jury in the trial of any claim brought pursuant to this section, nor shall the plaintiff, his counsel, or anyone testifying in his behalf directly or indirectly convey to the jury any inference that the city's potential liability is covered by insurance. No judgment may be entered against the city unless the plaintiff waives his right to a jury trial on all issues of law or fact relating to insurance coverage. All issues relating to insurance coverage shall be heard and determined by the judge without resort to a jury. The jury shall be absent during all motions, arguments, testimony, or announcement of findings of fact or conclusions of law with respect to insurance coverage. The city may waive its right to have issues concerning insurance coverage determined by the judge without a jury, and may request a jury trial on these issues.

(e)        Nothing in this section shall apply to any claim in tort against a city for which the city is not immune from liability under the statutes or common law of this State. (1951, c. 1015, ss. 1‑5; 1971, c. 698, s. 1; 1975, c. 723; 1985 (Reg. Sess., 1986), c. 1027, s. 27; 2003‑175, s. 1.)



§ 160A-485.1: Reserved for future codification purposes.

§ 160A‑485.1: Reserved for future codification purposes.



§ 160A-485.2: Reserved for future codification purposes.

§ 160A‑485.2: Reserved for future codification purposes.



§ 160A-485.3: Reserved for future codification purposes.

§ 160A‑485.3: Reserved for future codification purposes.



§ 160A-485.4: Reserved for future codification purposes.

§ 160A‑485.4: Reserved for future codification purposes.



§ 160A-485.5. Waiver of immunity for large cities through State Tort Claims Act.

§ 160A‑485.5.  Waiver of immunity for large cities through State Tort Claims Act.

(a)        Any city with a population of 500,000 or more according to the most recent decennial federal census is authorized to waive its immunity from civil liability in tort by passage of a resolution expressing the intent of the city to waive its sovereign immunity pursuant to Article 31 of Chapter 143 of the General Statutes, as modified by subsection (b) of this section, and subject to the limitations set forth by subsection (c) of this section. Any resolution passed pursuant to this section shall apply to all claims arising on or after the passage of the resolution, until repealed.

(b)        The following modifications of Article 31 of Chapter 143 of the General Statutes shall apply to the waiver of sovereign immunity described by subsection (a) of this section:

(1)        Jurisdiction for tort claims against the city shall be vested in the Superior Court Division of the General Court of Justice of the county where the city is principally located, and, except as otherwise provided in this section, tort claims against a city shall be governed by the North Carolina Rules of Civil Procedure. The city shall be solely responsible for the expenses of its legal representation in connection with claims asserted against it, and for payment of the amount for which it is found liable under this section. Therefore, G.S. 143‑291, 143‑291.1, 143‑291.2, 143‑291.3, 143‑292, 143‑293, 143‑295, 143‑295.1, 143‑296, 143‑297, 143‑298, 143‑299.4, and 143‑300 shall not apply to claims under this section.

(2)        Appeals to the Court of Appeals from a decision of the Superior Court Division shall be treated in the same manner as an appeal from a decision of the Industrial Commission under G.S. 143‑294.

(3)        The limitation on claims set forth in G.S. 143‑299; the burden of proof and defense set forth in G.S. 143‑299.1; notwithstanding G.S. 143‑299.1A(c), the defense set forth in G.S. 143‑299.1A; and the limitation on payments set forth in G.S. 143‑299.2 shall apply to claims filed with the Superior Court Division under this section.

(c)        If a city waives its immunity pursuant to subsection (a) of this section, G.S. 160A‑485 shall not apply to that city. The city may purchase liability insurance or adopt a resolution creating a self‑funded reserve to insure liability for negligence of any officer, employee, involuntary servant or agent of the city while acting within the scope of his office, employment, service, agency or authority, under circumstances where the city, if a private person, would be liable to the claimant in accordance with the laws of North Carolina.

(d)        No document or exhibit that relates to or alleges facts as to the city's insurance against liability shall be read, exhibited, or mentioned in the presence of the trial jury in the trial of any claim brought pursuant to this section, nor shall the plaintiff, plaintiff's counsel, or anyone testifying on the plaintiff's behalf directly or indirectly convey to the jury any inference that the city's potential liability is covered by insurance. No judgment may be entered against the city unless the plaintiff waives the plaintiff's right to a jury trial on all issues of law or fact relating to insurance coverage. All issues relating to insurance coverage shall be heard and determined by the judge without resort to a jury. The jury shall be absent during all motions, arguments, testimony, or announcement of findings of fact or conclusions of law with respect to insurance coverage. The city may waive its right to have issues concerning insurance coverage determined by the judge without a jury and may request a jury trial on these issues. (2009‑519, s. 1.)



§ 160A-486. Estimates of population.

§ 160A‑486.  Estimates of population.

When a newly incorporated municipality is not included in the most recent federal census of population but otherwise qualifies for distribution of State‑collected funds allocated wholly or partially on the basis of current population estimates, the municipality shall be entitled to participate in the distribution of these funds by reporting all information designated by the Office of State Budget and Management. An estimate of this city's population will be made by the Office of State Budget and Management in accordance with procedures designated by that office. The estimate will be certified to State departments and agencies charged with the responsibility of distributing funds to local governments along with the current population estimates for all other municipalities. (1953, c. 79; 1969, c. 873; 1971, c. 698, s. 1; 1979, 2nd Sess., c. 1137, s. 46; 2000‑140, s. 93.1(a); 2001‑424, s. 12.2(b).)



§ 160A-487. City and county financial support for rescue squads.

§ 160A‑487.  City and county financial support for rescue squads.

Each city and county is authorized to appropriate funds to rescue squads or teams to enable them to purchase and maintain rescue equipment and to finance the operation of the rescue squad either within or outside the boundaries of the city or county. (1959, c. 989; 1971, c. 698, s. 1.)



§ 160A-488. Museums and arts programs.

§ 160A‑488.  Museums and arts programs.

(a)        Any city or county is authorized to establish and support museums, art galleries, or arts centers, so long as the facility is open to the public.

(b)        Any city or county is authorized to establish and support arts programs and facilities. As used in this section, "arts" refers to the performing arts, visual arts, and literary arts and includes dance, drama, music, painting, drawing, sculpture, printmaking, crafts, photography, film, video, architecture, design and literature, when part of a performing, visual or literary arts program.

(c)        Any city or county may contract with any other governmental agency, or with any public or nonprofit private association, corporation or organization to establish and support museums, art galleries, arts centers, arts facilities, and arts programs and may appropriate funds to any such governmental agency, or to any such public or nonprofit private association, corporation or organization for the purpose of establishing and supporting such museums, galleries, centers, facilities and programs.

(d)        As used in this section, "support" includes, but is not limited to: acquisition, construction, and renovation of buildings, including acquisition of land and other property therefor; purchase of paintings and other works of art; acquisition, lease, or purchase of materials and equipment; compensation of personnel; and all operating and maintenance expenses of the program or facility.

(e)        In the event funds appropriated for the purposes of this section are turned over to any agency or organization other than the city or county for expenditure, no such expenditure shall be made until the city or county has approved it, and all such expenditures shall be accounted for by the agency or organization at the end of the fiscal year for which they were appropriated.

(f)         For the purposes set forth in this section, a city or county may appropriate funds not otherwise limited as to use by law. (1955, c. 1338; 1961, c. 309; 1965, c. 1019; 1971, c. 698, s. 1; 1975, c. 664, s. 17; 1979, 2nd Sess., c. 1201.)



§ 160A-489. Auditoriums, coliseums, and convention centers.

§ 160A‑489.  Auditoriums, coliseums, and convention centers.

Any city is authorized to establish and support public auditoriums, coliseums, and convention centers. As used in this section, "support" includes but is not limited to: acquisition, construction, and renovation of buildings and acquisition of the necessary land and other property therefor; purchase of equipment; compensation of personnel; and all operating and maintenance expenses of the facility. For the purposes set forth in this section, a city may appropriate funds not otherwise limited as to use by law. (1971, c. 698, s. 1; 1975, c. 664, s. 18.)



§ 160A-490. Photographic reproduction of records.

§ 160A‑490.  Photographic reproduction of records.

(a)        General Statutes 153A‑436 shall apply to cities. When a county officer is designated by title in that Article, the designation shall be construed to mean the appropriate city officer, and the city council shall perform powers and duties conferred and imposed on the board of county commissioners.

(b)        The provisions of subsection (a) of this section shall apply to records stored on any form of permanent, computer‑readable media, such as a CD‑ROM, if the medium is not subject to erasure or alteration. Nonerasable, computer‑readable storage media shall not be used for preservation duplicates, as defined in G.S. 132‑8.2, or for the preservation of permanently valuable records as provided in G.S. 121‑5(d), except to the extent expressly approved by the Department of Cultural Resources pursuant to standards and conditions established by the Department. (1955, c. 451; 1971, c. 698, s. 1; 1979, 2nd Sess., c. 1247, s. 41; 1999‑131, s. 5; 1999‑456, s. 47(e).)



§ 160A-491. Powers in connection with beach erosion.

§ 160A‑491.  Powers in connection with beach erosion.

[All cities shall have the power] to levy taxes and appropriate tax or nontax funds for the acquisition, construction, reconstruction, extension, maintenance, improvement, or enlargement of groins, jetties, dikes, moles, walls, sand dunes, vegetation, or other types of works or improvements which are designed for the control of beach erosion or for protection from hurricane floods and for the preservation or restoration of facilities or natural features which afford protection to the beaches or other land areas of the municipalities or to the life and property thereon. (1971, c. 896, s. 5; c. 1159, s. 2.)



§ 160A-492. Human relations, community action and manpower development programs.

§ 160A‑492.  Human relations, community action and manpower development programs.

The governing body of any city, town, or county is hereby authorized to undertake, and to expend tax or nontax funds for, human relations, community action and manpower development programs.  In undertaking and engaging in such programs, the governing body may enter into contracts with and accept loans and grants from the State or federal governments.  The governing body may appoint such human relations, community action and manpower development committees or boards and citizens' committees, as it may deem necessary in carrying out such programs and activities, and may authorize the employment of personnel by such committees or boards, and may establish their duties, responsibilities, and powers.  The cities and counties may jointly undertake any program or activity which they are authorized to undertake by this section.  The expenses of undertaking and engaging in the human relations, community action and manpower development programs and activities authorized by this section are necessary expenses for which funds derived from taxation may be expended without the necessity of prior approval of the voters.

For the purposes of this section, a "human relations program" is one devoted to (i) the study of problems in the area of human relations, (ii) the promotion of equality of opportunity for all citizens, (iii) the promotion of understanding, respect and goodwill among all citizens, (iv) the provision of channels of communication among the races, (v) dispute resolution, (vi) encouraging the employment of qualified people without regard to race, or (vii) encouraging youth to become better trained and qualified for employment. (1971, c. 896, s. 11; c. 1207, ss. 1, 2; 1973, c. 641; 1989 (Reg. Sess., 1990), c. 1062, s. 1.)



§ 160A-493. Animal shelters.

§ 160A‑493.  Animal shelters.

A city may establish, equip, operate, and maintain an animal shelter or may contribute to the support of an animal shelter, and for these purposes may appropriate funds not otherwise limited as to use by law. The animal shelters shall meet the same standards as animal shelters regulated by the Department of Agriculture pursuant to its authority under Chapter 19A of the General Statutes. (1973, c. 426, s. 73.1; 2004‑199, s. 39(b).)



§ 160A-494. Drug abuse programs.

§ 160A‑494.  Drug abuse programs.

Any city may provide for the prevention and treatment of narcotic, barbituric and other types of drug abuse and addiction through education, medication, medical care, hospitalization, and outpatient housing, and may appropriate the necessary funds therefor. (1973, c. 608.)



§ 160A-495. Appropriations for establishment, etc., of local government center in Raleigh.

§ 160A‑495.  Appropriations for establishment, etc., of local government center in Raleigh.

Counties, cities and towns are hereby authorized to appropriate money for payment to their respective instrumentalities, the North Carolina Association of County Commissioners and the North Carolina League of Municipalities for the purpose of financing the cost, in whole or in part, of purchasing, constructing, equipping, maintaining and operating a local government center in the City of Raleigh to serve as permanent headquarters for said organizations. (1973, c. 1131.)



§ 160A-496. Incorporation of local acts into charter.

§ 160A‑496.  Incorporation of local acts into charter.

(a)        A city may from time to time require the city attorney to present to the council any local acts relating to the property, affairs, and government of the city and not part of the city's charter which the city attorney recommends be incorporated into the charter. In his recommendations, the city attorney may include suggestions for renumbering or rearranging the provisions of the charter and other local acts, for providing catchlines, and for any other modifications in arrangement or form that do not change the provisions themselves of the charter or local acts and that may be necessary to effect an orderly incorporation of local acts into the charter.

(b)        After considering the recommendations of the attorney, the council may by ordinance direct the incorporation of any such local acts into the charter. The city clerk shall file a certified true copy of the ordinance with the Secretary of State and with the Legislative Library.

(c)        For purposes of this section, "charter" means that local act of the General Assembly or action of the Municipal Board of Control incorporating a city or a later local act that includes provisions expressly denominated the city's "charter," plus any other local acts inserted therein pursuant to this section or a comparable provision of a local act. (1975, c. 156; 1985 (Reg. Sess., 1986), c. 935, s. 3; 1989, c. 191, s. 3.)



§ 160A-497. Senior citizens programs.

§ 160A‑497.  Senior citizens programs.

Any city or county may undertake programs for the assistance and care of its senior citizens including but not limited to programs for in‑home services, food service, counseling, recreation and transportation, and may appropriate funds for such programs. Any city council or county may contract with any other governmental agency, or with any public or private association, corporation or organization in undertaking senior citizens programs, and may appropriate funds to any such governmental agency, or to any such public or private association, corporation or organization for the purpose of carrying out such programs. In the event funds appropriated for the purposes of this section are turned over to any agency or organization other than the city or county for expenditure, no such expenditure shall be made until the city or county has approved it, and all such expenditures shall be accounted for by the agency or organization at the end of the fiscal year for which they were appropriated. For purposes of this section, the words "senior citizens" shall mean citizens of a city or county who are at least 60 years of age. (1977, c. 187, s. 1; c. 647, ss. 1, 2; 1979, 2nd Sess., c. 1094, ss. 4, 5.)



§ 160A-498. Railroad corridor preservation.

§ 160A‑498.  Railroad corridor preservation.

A city or county may acquire property, by purchase or gift, to preserve a railroad corridor established by the Department of Transportation.  A city or county that acquires property to preserve a railroad corridor may lease the property or use the property for interim compatible uses until the property is used for a railroad. (1989, c. 600, s. 9.)



§ 160A-499. Reimbursement agreements.

§ 160A‑499.  Reimbursement agreements.

(a)        A city may enter into reimbursement agreements with private developers and property owners for the design and construction of municipal infrastructure that is included on the city's Capital Improvement Plan and serves the developer or property owner. For the purpose of this act, municipal infrastructure includes, without limitation, water mains, sanitary sewer lines, lift stations, stormwater lines, streets, curb and gutter, sidewalks, traffic control devices, and other associated facilities.

(b)        A city shall enact ordinances setting forth procedures and terms under which such agreements may be approved.

(c)        A city may provide for such reimbursements to be paid from any lawful source.

(d)        Reimbursement agreements authorized by this section shall not be subject to Article 8 of Chapter 143 of the General Statutes, except as provided by this subsection. A developer or property owner who is party to a reimbursement agreement authorized under this section shall solicit bids in accordance with Article 8 of Chapter 143 of the General Statutes when awarding contracts for work that would have required competitive bidding if the contract had been awarded by the city. (2005‑426, s. 8(a).)



§ 160A-499.2. Fair housing ordinances in certain municipalities.

§ 160A‑499.2.  Fair housing ordinances in certain municipalities.

(a)        A municipality shall have the power to adopt ordinances prohibiting discrimination on the basis of race, color, sex, religion, handicap, familial status, or national origin in real estate transactions. The ordinances may regulate or prohibit any act, practice, activity, or procedure related, directly or indirectly, to the sale or rental of public or private housing, which affects or may tend to affect the availability or desirability of housing on an equal basis to all persons; may provide that violations constitute a criminal offense; may subject the offender to civil penalties; and may provide that the municipality may enforce the ordinances by application to the Superior Court Division of the General Court of Justice for appropriate legal and equitable remedies, including mandatory and prohibitory injunctions and orders of abatement, attorneys' fees, and punitive damages, and the court shall have jurisdiction to grant the remedies.

(b)        A municipality also shall have the power to amend any ordinance adopted pursuant to the provisions contained in subsection (a) of this section to ensure that the ordinance remains substantially equivalent to the federal Fair Housing Act (41 U.S.C. §§ 3601, et seq.). Any ordinance enacted pursuant to this section prohibiting discrimination on the basis of familial status shall not apply to housing for older persons, as defined in the federal Fair Housing Act (41 U.S.C. §§ 3601, et seq.).

(c)        Any ordinance enacted pursuant to this section may provide for exemption from its coverage:

(1)        The rental of a housing accommodation in a building containing accommodations for not more than four families living independently of each other if the lessor or a member of his family resides in one of those accommodations.

(2)        The rental of a room or rooms in a housing accommodation by an individual if he or a member of his family resides there.

(3)        With respect to discrimination based on sex, the rental or leasing of housing accommodations in single‑sex dormitory property.

(4)        With respect to discrimination based on religion to housing accommodations owned and operated for other than a commercial purpose by a religious organization, association, or society, or any nonprofit institution or organization operated, supervised, or controlled by or in conjunction with a religious organization, association, or society, the sale, rental, or occupancy of the housing accommodation being limited or preference being given to persons of the same religion, unless membership in the religion is restricted because of race, color, national origin, or sex.

(5)        Any person, otherwise subject to its provisions, who adopts and carries out a plan to eliminate present effects of past discriminatory practices or to assure equal opportunity in real estate transactions, if the plan is part of a conciliation agreement entered into by that person under the provisions of the ordinance.

(d)        A municipality may create or designate a committee to assume the duty and responsibility of enforcing ordinances adopted pursuant to this section. The committee may be granted any authority deemed necessary by the city council for the proper enforcement of any fair housing ordinance, including the power to:

(1)        Promulgate rules for the receipt, initiation, investigation, and conciliation of complaints of violations of the ordinance.

(2)        Require answers to interrogatories, the production of documents and things, and the entry upon land and premises in the possession of a party to a complaint alleging a violation of the ordinance; compel the attendance of witnesses at hearings; administer oaths; and examine witnesses under oath or affirmation.

(3)        Apply to the Superior Court Division of the General Court of Justice, upon the failure of any person to respond to or comply with a lawful interrogatory, request for production of documents and things, request to enter upon land and premises, or subpoena, for an order requiring the person to respond or comply.

(4)        Upon finding reasonable cause to believe that a violation of the ordinance has occurred, to petition the Superior Court Division of the General Court of Justice for appropriate civil relief on behalf of the aggrieved person or persons.

(e)        A municipality may provide that neither complaints filed with any committee pursuant to the ordinance nor the results of the committee's investigations, discovery, or attempts at conciliation, in whatever form prepared and preserved, shall be subject to inspection, examination, or copying under the provisions of what is now Chapter 132 of the General Statutes.

(f)         A municipality may provide that the statutory provisions relating to meetings of governmental bodies, presently embodied in Article 33C of Chapter 143 of the General Statutes, shall not apply to the activity of any committee authorized to enforce the ordinance to the extent that the committee is receiving a complaint or conducting an investigation, discovery, or conciliation pertaining to a complaint filed pursuant to the ordinance.

(g)        This section applies only to municipalities that have a permanent population of 90,000 or more according to the most recent decennial census and that are the location of a recurring special accommodation event requiring temporary accommodations for at least 50,000 people. For purposes of this section, the term "recurring special accommodation event" means a trade show or other event of less than 11 days' duration that has been held in the municipality at least once a year for at least 10 years. (2007‑475, ss. 1, 2.)



§ 160A-500. Short title.

Article 22.

Urban Redevelopment Law.

§ 160A‑500.  Short title.

This Article shall be known and may be cited as the "Urban  Redevelopment Law." (1951, c. 1095, s. 1; 1973, c. 426, s. 75.)



§ 160A-501. Findings and declaration of policy.

§ 160A‑501.  Findings and declaration of policy.

It is hereby determined and declared as a matter of legislative finding:

(1)        That there exist in urban communities in this State blighted areas as defined herein.

(2)        That such areas are economic or social liabilities, inimical  and injurious to the public health, safety, morals and welfare of the residents of the State, harmful to the social and economic well‑being of the entire communities in which they exist, depreciating values therein, reducing tax revenues, and thereby depreciating further the general community‑wide values.

(3)        That the existence of such areas contributes substantially and increasingly to the spread of disease and crime, necessitating excessive and disproportionate expenditures of public funds for the preservation of the public health and safety, for crime prevention, correction, prosecution, punishment and the treatment of juvenile delinquency and for the maintenance of adequate police, fire and accident protection and other public services and facilities, constitutes an economic and social liability, substantially impairs or arrests the sound growth of communities.

(4)        That the foregoing conditions are beyond remedy or control entirely by regulatory processes in the exercise of the police power and cannot be effectively dealt with by private enterprise under existing law without the additional aids herein granted.

(5)        That the acquisition, preparation, sale, sound replanning, and redevelopment of such areas in accordance with sound and approved plans for their redevelopment will promote the public health, safety, convenience and welfare.

Therefore, it is hereby declared to be the policy of the State of North Carolina to promote the health, safety, and welfare of the inhabitants thereof by the creation of bodies corporate and politic to be known as redevelopment commissions, which shall exist and operate for the public purposes of acquiring and replanning such areas and of holding or disposing of them in such manner that they shall become available for economically and socially sound redevelopment. Such purposes are hereby declared to be public uses for which public money may be spent, and private property may be acquired by the exercise of the power of eminent domain. (1951, c. 1095, s. 2; 1973, c. 426, s. 75.)



§ 160A-502. Additional findings and declaration of policy.

§ 160A‑502.  Additional findings and declaration of policy.

It is further determined and declared as a matter of legislative finding:

(1)        That the cities of North Carolina constitute important assests  for the State and its citizens; that the preservation of the cities and of urban life against physical, social, and other hazards is vital to the safety, health, and welfare of the citizens of the State, and sound urban development in the future is essential to the continued economic development of North Carolina, and that the creation, existence, and growth of substandard areas present substantial hazards to the cities of the State, to urban life, and to sound future urban development.

(2)        That blight exists in commercial and industrial areas as well as in residential areas, in the form of dilapidated, deteriorated, poorly ventilated, obsolete, overcrowded, unsanitary, or unsafe buildings, inadequate and unsafe streets, inadequate lots, and other conditions detrimental to the sound growth of the community; that the presence of such conditions tends to depress the value of neighboring properties, to impair the tax base of the community, and to inhibit private efforts to rehabilitate or improve other structures in the area; and that the acquisition, preparation, sale, sound replanning and redevelopment of such areas in accordance with sound and approved plans will promote the public health, safety, convenience and welfare.

(3)        That not only is it in the interest of the public health, safety, convenience and welfare to eliminate existing substandard areas of all types, but it is also in the public interest and less costly to the community to prevent the creation of new blighted areas or the expansion of existing blighted areas; that vigorous enforcement of municipal and State building standards, sound planning of new community facilities, public acquisition of dilapidated, obsolescent buildings, and other municipal action can aid in preventing the creation of new blighted areas or the expansion of existing blighted areas; and that rehabilitation, conservation, and reconditioning of areas in accordance with  sound and approved plans, where, in the absence of such action, there is a clear and present danger that the area will become blighted, will protect and promote the public health, safety, convenience and welfare.

Therefore it is hereby declared to be the policy of the State of  North Carolina to protect and promote the health, safety, and welfare of the inhabitants of its urban areas by authorizing redevelopment commissions to undertake nonresidential redevelopment in accord with sound and approved plans and to undertake the rehabilitation, conservation, and reconditioning of areas where, in the absence of such action, there is a clear and present danger that the area will become blighted. (1961, c. 837, s. 1; 1973, c. 426, s. 75.)



§ 160A-503. Definitions.

§ 160A‑503.  Definitions.

The following terms where used in this Article, shall have the following meanings, except where the context clearly indicates a different meaning:

(1)        "Area of operation"  The area within the territorial boundaries of the city or county for which a particular commission is created.

(2)        "Blighted area" shall mean an area in which there is a predominance of buildings or improvements (or which is predominantly residential in character), and which, by reason of dilapidation, deterioration, age or obsolescence, inadequate provision for ventilation, light, air, sanitation, or open spaces, high density of population and overcrowding, unsanitary or unsafe conditions, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, substantially impairs the sound growth of the community, is conducive to ill health, transmission of disease, infant mortality, juvenile delinquency and crime, and is detrimental to the public health, safety, morals or welfare; provided, no area shall be considered a blighted area within the meaning of this Article, unless it is determined by the planning commission that at least two thirds of the number of buildings within the area are of the character described in this subdivision and substantially contribute to the conditions making such area a blighted area; provided that if the power of eminent domain shall be exercised under the provisions of this Article, it may only be exercised to take a blighted parcel as defined in subdivision (2a) of this section, and the property owner or owners or persons having an interest in property shall be entitled to be represented by counsel of their own selection and their reasonable counsel fees fixed by the court, taxed as a part of the costs and paid by the petitioners.

(2a)      "Blighted parcel" shall mean a parcel on which there is a predominance of buildings or improvements (or which is predominantly residential in character), and which, by reason of dilapidation, deterioration, age or obsolescence, inadequate provision for ventilation, light, air, sanitation, or open spaces, high density of population and overcrowding, unsanitary or unsafe conditions, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, substantially impairs the sound growth of the community, is conducive to ill health, transmission of disease, infant mortality, juvenile delinquency and crime, and is detrimental to the public health, safety, morals or welfare; provided, no parcel shall be considered a blighted parcel nor subject to the power of eminent domain, within the meaning of this Article, unless it is determined by the planning commission that the parcel is blighted.

(3)        "Bonds"  Any bonds, interim certificates, notes, debentures or other obligations of a commission issued pursuant to this Article.

(4)        "City"  Any city or town. "The city" shall mean the particular city for which a particular commission is created.

(5)        "Commission" or "redevelopment commission"  A public body and a body corporate and politic created and organized in accordance with the provisions of this Article.

(6)        "Field of operation"  The area within the territorial boundaries of the city for which a particular commission is created.

(7)        "Governing body"  In the case of a city or town, the city council or other legislative body. The board of county commissioners.

(8)        "Government"  Includes the State and federal governments or any subdivision, agency or instrumentality corporate or otherwise of either of them.

(9)        "Municipality"  Any incorporated city or town, or any county.

(10)      "Nonresidential redevelopment area" shall mean an area in which there is a predominance of buildings or improvements, whose use is predominantly nonresidential, and which, by reason of:

a.         Dilapidation, deterioration, age or obsolescence of buildings and other structures,

b.         Inadequate provisions for ventilation, light, air, sanitation or open spaces,

c.         Defective or inadequate street layout,

d.         Faulty lot layout in relation to size, adequacy, accessibility, or usefulness,

e.         Tax or special assessment delinquency exceeding the fair value of the property,

f.          Unsanitary or unsafe conditions,

g.         The existence of conditions which endanger life or property by fire and other causes, or

h.         Any combination of such factors

1.         Substantially impairs the sound growth of the community,

2.         Has seriously adverse effects on surrounding development, and

3.         Is detrimental to the public health, safety, morals or welfare;

provided, no such area shall be considered a nonresidential redevelopment area nor subject to the power of eminent domain, within the meaning of this Article, unless it is determined by the planning commission that at least one half of the number of buildings within the area are of the character described in this subdivision and substantially contribute to the conditions making such area a nonresidential redevelopment area; provided that if the power of eminent domain shall be exercised under the provisions of this Article, the property owner or owners or persons having an interest in property shall be entitled to be represented by counsel of their own selection and their reasonable counsel fees fixed by the court, taxed as a part of the costs and paid by the petitioners.

(11)      "Obligee of the commission" or "obligee"  Any bondholder, trustee or trustees for any bondholders, any lessor demising property to a commission used in connection with a redevelopment project, or any assignees of such lessor's interest, or any part thereof, and the federal government, when it is a party to any contract with a commission.

(12)      "Planning commission"  Any planning commission established by ordinance for a municipality of this State. "The planning commission" shall mean the particular planning commission of the city or town in which a particular commission operates.

(13)      "Real property"  Lands, lands under water, structures and any and all easements, franchises and incorporeal hereditaments and every estate and right therein, legal and equitable, including terms for years and liens by way of judgment, mortgage or otherwise.

(14)      "Redeveloper"  Any individual, partnership or public or private corporation that shall enter or propose to enter into a contract with a commission for the redevelopment of an area under the provisions of this Article.

(15)      "Redevelopment"  The acquisition, replanning, clearance, rehabilitation or rebuilding of an area for residential, recreational, commercial, industrial or other purposes, including the provision of streets, utilities, parks, recreational areas and other open spaces; provided, without limiting the generality thereof, the term "redevelopment" may include a program of repair and rehabilitation of buildings and other improvements, and may include the exercise of any powers under this Article with respect to the area for which such program is undertaken.

(16)      "Redevelopment area"  Any area which a planning commission may find to be

a.         A blighted area because of the conditions enumerated in subdivision (2) of this section;

b.         A nonresidential redevelopment area because of conditions enumerated in subdivision (10) of this section;

c.         A rehabilitation, conservation, and reconditioning area within the meaning of subdivision (21) of this section;

d.         Any combination thereof, so as to require redevelopment under the provisions of this Article.

(17)      "Redevelopment contract"  A contract between a commission and a redeveloper for the redevelopment of an area under the provisions of this Article.

(18)      "Redevelopment plan"  A plan for the redevelopment of a redevelopment area made by a "commission" in accordance with the provisions of this Article.

(19)      "Redevelopment project" shall mean any work or undertaking:

a.         To acquire blighted or nonresidential redevelopment areas or portions thereof, or individual tracts in rehabilitation, conservation, and reconditioning areas, including lands, structures, or improvements, the acquisition of which is necessary or incidental to the proper clearance, development, or redevelopment of such areas or to the prevention of the spread or recurrence of conditions of blight;

b.         To clear any such areas by demolition or removal of existing buildings, structures, streets, utilities or other improvements thereon and to install, construct, or reconstruct streets, utilities, and site improvements essential to the preparation of sites for uses in accordance with the redevelopment plan;

c.         To sell land in such areas for residential, recreational, commercial, industrial or other use or for the public use to the highest bidder as herein set out or to retain such land for public use, in accordance with the redevelopment plan;

d.         To carry out plans for a program of voluntary or compulsory repair, rehabilitation, or reconditioning of buildings or other improvements in such areas; including the making of loans therefor; and

e.         To engage in programs of assistance and financing, including the making of loans, for rehabilitation, repair, construction, acquisition, or reconditioning of residential units and commercial and industrial facilities in a redevelopment area.

The term "redevelopment project" may also include the preparation of a redevelopment plan, the planning, survey and other work incident to a redevelopment project, and the preparation of all plans and arrangements for carrying out a redevelopment project.

(20)      "Redevelopment proposal"  A proposal, including supporting data and the form of a redevelopment contract for the redevelopment of all or any part of a redevelopment area.

(21)      "Rehabilitation, conservation, and reconditioning area" shall mean any area which the planning commission shall find, by reason of factors listed in subdivision (2) or subdivision (10), to be subject to a clear and present danger that, in the absence of municipal action to rehabilitate, conserve, and recondition the area, it will become in the reasonably foreseeable future a blighted area or a nonresidential redevelopment area as defined herein. In such an area, no individual tract, building, or improvement shall be subject to the power of eminent domain, within the meaning of this Article, unless it is of the character described in subdivision (2) or subdivision (10) and substantially contributes to the conditions endangering the area; provided that if the power of eminent domain shall be exercised under the provisions of this Article, the respondent or respondents shall be entitled to be represented by counsel of their own selection and their reasonable counsel fees fixed by the court, taxed as part of the costs and paid by the petitioners. (1951, c. 1095, s. 3; 1957, c. 502, ss. 1‑3; 1961, c. 837, ss. 2, 3, 4, 6; 1967, c. 1249; 1969, c. 1208, s. 1; 1973, c. 426, s. 75; 1981, c. 907, ss. 1, 2; 1985, c. 665, s. 6; 2006‑224, ss. 2.1, 2.2; 2006‑259, s. 47.)



§ 160A-504. Formation of commissions.

§ 160A‑504.  Formation of commissions.

(a)        Each municipality, as defined herein, is hereby authorized to create separate and distinct bodies corporate and politic to be known as the redevelopment commission of the municipality by the passage by the governing body of such municipality of an ordinance or resolution creating a commission to function within the territorial limits of said municipality. Notice of the intent to consider the passage of such a resolution or ordinance shall be published at least 10 days prior to the meeting.

(b)        The governing body of a municipality shall not adopt a resolution pursuant to subsection (a) above unless it finds:

(1)        That blighted areas (as herein defined) exist in such municipality, and

(2)        That the redevelopment of such areas is necessary in the interest of the public health, safety, morals or welfare of the residents of such municipality.

(c)        The governing body shall cause a certified copy of such ordinance or resolution to be filed in the office of the Secretary of State; upon receipt of the said certificate the Secretary of State shall issue a certificate of incorporation.

(d)        In any suit, action or proceeding involving or relating to the validity or enforcement of any contract or act of a commission, a copy of the certificate of incorporation duly certified by the Secretary of State shall be admissible in evidence and shall be conclusive proof of the legal establishment of the commission. (1951, c. 1095, s. 4; 1973, c. 426, s. 75.)



§ 160A-505. Alternative organization.

§ 160A‑505.  Alternative organization.

(a)        (See note) In lieu of creating a redevelopment commission as authorized herein, the governing body of any municipality may, if it deems wise, either designate a housing authority created under the provisions of Chapter 157 of the General Statutes to exercise the powers, duties, and responsibilities of a redevelopment commission as prescribed herein, or undertake to exercise such powers, duties, and responsibilities itself. Any such designation shall be by passage of a resolution adopted in accordance with the procedure and pursuant to the findings specified in G.S. 160A‑504(a) and (b). In the event a governing body designates itself to perform the powers, duties, and responsibilities of a redevelopment commission, then where any act or proceeding is required to be done, recommended, or approved both by a redevelopment commission and by the municipal governing body, then the performance, recommendation, or approval thereof once by the municipal governing body shall be sufficient to make such performance, recommendation, or approval valid and legal. In the event a municipal governing body designates itself to exercise the powers, duties, and responsibilities of a redevelopment commission, it may assign the administration of redevelopment policies, programs and plans to any existing or new department of the municipality.

(a)        (For effective date, see note) In lieu of creating a redevelopment commission as authorized herein, the governing body of any municipality may, if it deems wise, either designate a housing authority created under the provisions of Chapter 157 of the General Statutes to exercise the powers, duties, and responsibilities of a redevelopment commission as prescribed herein, or undertake to exercise such powers, duties, and responsibilities itself. Any such designation shall be by passage of a resolution adopted in accordance with the procedure and pursuant to the findings specified in G.S. 160A‑504(a) and (b). In the event a governing body designates itself to perform the powers, duties, and responsibilities of a redevelopment commission under this subsection, or exercises those powers, duties, and responsibilities pursuant to G.S. 153A‑376 or G.S. 160A‑456, then where any act or proceeding is required to be done, recommended, or approved both by a redevelopment commission and by the municipal governing body, then the performance, recommendation, or approval thereof once by the municipal governing body shall be sufficient to make such performance, recommendation, or approval valid and legal. In the event a municipal governing body designates itself to exercise the powers, duties, and responsibilities of a redevelopment commission, it may assign the administration of redevelopment policies, programs and plans to any existing or new department of the municipality.

(b)        The governing body of any municipality which has prior to July 1, 1969, created, or which may hereafter create, a redevelopment commission may, in its discretion, by resolution abolish such redevelopment commission, such abolition to be effective on a day set in such resolution not less than 90 days after its adoption. Upon the adoption of such a resolution, the redevelopment commission of the municipality is hereby authorized and directed to take such actions and to execute such documents as will carry into effect the provisions and the intent of the resolution, and as will effectively transfer its authority, responsibilities, obligations, personnel, and property, both real and personal, to the municipality. Any municipality which abolishes a redevelopment commission pursuant to this subsection may, at any time subsequent to such abolition or concurrently therewith, exercise the authority granted by subsection (a) of this section.

On the day set in the resolution of the governing body:

(1)        The redevelopment commission shall cease to exist as a body politic and corporate and as a public body;

(2)        All property, real and personal and mixed, belonging to the redevelopment commission shall vest in, belong to, and be the property of the municipality;

(3)        All judgments, liens, rights of liens, and causes of action of any nature in favor of the redevelopment commission shall remain, vest in, and inure to the benefit of the municipality;

(4)        All rentals, taxes, assessments, and any other funds, charges or fees, owing to the redevelopment commission shall be owed to and collected by the municipality;

(5)        Any actions, suits, and proceedings pending against, or having been instituted by the redevelopment commission shall not be abated by such abolition, but all such actions, suits, and proceedings shall be continued and completed in the same manner as if abolition had not occurred, and the municipality shall be a party to all such actions, suits, and proceedings in the place and stead of the redevelopment commission and shall pay or cause to be paid any judgment rendered against the redevelopment commission in any such actions, suits, or proceedings, and no new process need be served in any such action, suit, or proceeding;

(6)        All obligations of the redevelopment commission, including outstanding indebtedness, shall be assumed by the municipality, and all such obligations and outstanding indebtedness shall be constituted obligations and indebtedness of the municipality;

(7)        All ordinances, rules, regulations and policies of the redevelopment commission shall continue in full force and effect until repealed or amended by the governing body of the municipality.

(c)        Where the governing body of any municipality has in its discretion, by resolution, abolished a redevelopment commission pursuant to subsection (b) above, the governing body of such municipality may, at any time subsequent to the passage of a resolution abolishing a redevelopment commission, or concurrently therewith, by the passage of a resolution adopted in accordance with the procedures and pursuant to the findings specified in G.S. 160A‑504(a) and (b), designate an existing housing authority created pursuant to Chapter 157 of the General Statutes to exercise the powers, duties, and responsibilities of a redevelopment commission. Where the governing body of any municipality designates, pursuant to this subsection, an existing housing authority created pursuant to Chapter 157 of the General Statutes to exercise the powers, duties, and responsibilities of a redevelopment commission, on the day set in the resolution of the governing body passed pursuant to subsection (b) of this section, or pursuant to subsection (c) of this section:

(1)        The redevelopment commission shall cease to exist as a body politic and corporate and as a public body;

(2)        All property, real and personal and mixed, belonging to the redevelopment commission or to the municipality as hereinabove provided in subsections (a) or (b), shall vest in, belong to, and be the property of the existing housing authority of the municipality;

(3)        All judgments, liens, rights of liens, and causes of action of any nature in favor of the redevelopment commission or in favor of the municipality as hereinabove provided in subsections (a) or (b), shall remain, vest in, and inure to the benefit of the existing housing authority of the municipality;

(4)        All rentals, taxes, assessments, and any other funds, charges or fees owing to the redevelopment commission, or owing to the municipality as hereinabove provided in subsections (a) or (b), shall be owed to and collected by the existing housing authority of the municipality;

(5)        Any actions, suits, and proceedings pending against or having been instituted by the redevelopment commission, or the municipality, or to which the municipality has become a party, as hereinabove provided in subsections (a) or (b), shall not be abated by such abolition but all such actions, suits, and proceedings shall be continued and completed in the same manner as if abolition had not occurred, and the existing housing authority of the municipality shall be a party to all such actions, suits, and proceedings in the place and stead of the redevelopment commission, or the municipality, and shall pay or cause to be paid any judgments rendered in such actions, suits, or proceedings, and no new processes need be served in such action, suit, or proceeding;

(6)        All obligations of the redevelopment commission, or the municipality as hereinabove provided in subsections (a) or (b), including outstanding indebtedness, shall be assumed by the existing housing authority of the municipality; and all such obligations and outstanding indebtedness shall be constituted obligations and indebtedness of the existing housing authority of the municipality.

(7)        All ordinances, rules, regulations, and policies of the redevelopment commission, or of the municipality as hereinabove provided in subsections (a) or (b), shall continue in full force and effect until repealed and amended by the existing housing authority of the municipality.

(d)        A housing authority designated by the governing body of any municipality to exercise the powers, duties and responsibilities of a redevelopment commission shall, when exercising the same, do so in accordance with Article 22 of Chapter 160A of the General Statutes. Otherwise the housing authority shall continue to exercise the powers, duties and responsibilities of a housing authority in accordance with Chapter 157 of the General Statutes. (1969, c. 1217, s. 1; 1971, c. 116, ss. 1, 2; 1973, c. 426, s. 75; 1981 (Reg. Sess., 1982), c. 1276, s. 13; 2003‑403, s. 16.)



§ 160A-505.1. Commission budgeting and accounting systems as a part of municipality budgeting and accounting systems.

§ 160A‑505.1.  Commission budgeting and accounting systems as a part of municipality budgeting and accounting systems.

The governing body of a municipality may by resolution provide that the budgeting and accounting systems of the municipality's redevelopment commission or, if the municipality's housing authority is exercising the powers, duties, and responsibilities of a redevelopment commission, the budgeting and accounting systems of the housing authority, shall be an integral part of the budgeting and accounting systems of the municipality. If such a resolution is adopted:

(1)        For purposes of the Local Government Budget and Fiscal Control  Act, the commission or authority shall not be considered a "public authority," as that phrase is defined in G.S. 159‑7(b), but rather shall be considered a department or agency of the municipality. The operations of the commission or authority shall be budgeted and accounted for as if the operations were those of a public enterprise of the municipality.

(2)        The budget of the commission or authority shall be prepared and submitted in the same manner and according to the same procedures as are the budgets of other departments and agencies of the municipality; and the budget ordinance of the municipality shall provide for the operations of the commission or authority.

(3)        The budget officer and finance officer of the municipality shall administer and control that portion of the municipality's budget ordinance relating to the operations of the commission or authority. (1971, c. 780, s. 37.2; 1973, c. 474, s. 30.)



§ 160A-506. Creation of a county redevelopment commission.

§ 160A‑506.  Creation of a county redevelopment commission.

If the board of county commissioners of a county by resolution declares that blighted areas do exist in said county, and the redevelopment of such areas is necessary in the interest of public health, safety, morals, or welfare of the residents of such county, the county commissioners of said county are hereby authorized to create a separate and distinct body corporate and politic to be known as the redevelopment commission of said county by passing a resolution to create such a commission to function in the territorial limits of said county. Provided, however, that notice of the intent to consider passage of such a resolution or ordinance shall be published at least 10 days prior to the meeting of the board of county commissioners for such purposes, and further provided that the redevelopment commission shall not function in an area where such a commission exists or in the corporate limits of a municipality without resolution of agreement by said municipality.

All of the provisions of Article 22, Chapter 160A of the General Statutes, shall be applicable to county redevelopment commissions, including the formation, appointment, tenure, compensation, organization, interest and powers as specified therein. (1969, c. 1208, s. 2; 1973, c. 426, s. 75.)



§ 160A-507. Creation of a regional redevelopment commission.

§ 160A‑507.  Creation of a regional redevelopment commission.

If the board of county commissioners of two or more contiguous counties by resolution declare that blighted areas do exist in said counties and the redevelopment of such areas is necessary in the interest of public health, morals, or welfare of the residents of such counties, the county commissioners of said counties are hereby authorized to create a separate and distinct body corporate and politic to be known as the regional redevelopment commission by the passage of a resolution by each county to create such a commission to  function in the territorial limits of the counties; provided, however, that notice of the intent to consider passage of such a resolution or ordinance shall be published at least 10 days prior to the meeting of the board of county commissioners for such purposes, and further provided that the redevelopment commission shall not function in an area where such a commission exists or in the corporate limits of a municipality without resolution of agreement by the municipality.

The board of county commissioners of each county included in the regional redevelopment commission shall appoint one person as a commissioner and such a person may be appointed at or after the time of the adoption of the resolution creating the redevelopment commission. The board of county commissioners shall have the authority to appoint successors or to remove persons for misconduct who are appointed by them. Each commissioner to the redevelopment commission shall serve for a five‑year term except that initial appointments may be for less time in order to establish a fair donation system of appointments. In the event that a regional redevelopment commission shall have an even number of counties, the Governor of North Carolina shall appoint a member to the commission from the area to be served. The appointed members as commissioners shall constitute the regional redevelopment commission and certification of appointment shall be filed with the Secretary of State as part of the application for charter.

All provisions of the "Urban Redevelopment Law" as defined in Article 22 of Chapter 160A of the General Statutes, shall apply to the creation and operation of a regional redevelopment commission, and where reference is made to municipality, it shall be interpreted to apply to the area served by the regional redevelopment commission. (1969, c. 1208, s. 3; 1973, c. 426, s. 75.)



§ 160A-507.1. Creation of a joint county-city redevelopment commission.

§ 160A‑507.1.  Creation of a joint county‑city redevelopment commission.

A county and one or more cities within the county are hereby authorized to create a separate and distinct body corporate and politic to be known as the joint redevelopment commission by the passage of a resolution by the board of county commissioners and the governing body of one or more cities within the county creating such a commission to function within the territorial limits of such participating units of government; provided, however, that notice of the intent to consider passage of such a resolution or ordinance shall be published at least 10 days prior to the meeting of the affected governing boards for such purposes, and further provided that a joint redevelopment commission created hereunder shall have authority to operate in an area where there presently exists a redevelopment commission upon the approval of the municipality or county concerned. The governing body of each participating local government shall appoint one or more commissioners as such governing bodies shall determine; such persons may be appointed at or after the time of adoption of the resolution creating the joint redevelopment commission. The appointing authority shall have the authority to appoint successors or to remove persons for misfeasance, malfeasance or nonfeasance who are appointed by them. Each commissioner shall serve for a term designated by the governing bodies of not less than one nor more than five years. The appointed members as commissioners shall constitute the joint redevelopment commission and certification  of appointment shall be filed with the Secretary of State as part of the application for charter.

All provisions of the "Urban Redevelopment Law" as defined in Article 22 of Chapter 160A of the General Statutes shall apply to the creation and operation of a joint redevelopment commission and where reference is made to municipality, it shall be interpreted to apply to the units of government creating a joint redevelopment commission. (1975, c. 407.)



§ 160A-508. Appointment and qualifications of members of commission.

§ 160A‑508.  Appointment and qualifications of members of commission.

Upon certification of a resolution declaring the need for a commission to operate in a city or town, the mayor and governing board thereof, respectively, shall appoint, as members of the commission, not less than five nor more than nine citizens who shall be residents of the city or town in which the commission is to operate. The governing body may at any time by resolution or ordinance increase or decrease the membership of a commission, within the limitations herein prescribed. (1951, c. 1095, s. 5; 1971, c. 362, ss. 6, 7; 1973, c. 426, s. 75.)



§ 160A-509. Tenure and compensation of members of commission.

§ 160A‑509.  Tenure and compensation of members of commission.

The mayor and governing body shall designate overlapping terms of not less than one nor more than five years for the members who are first appointed. Thereafter, the term of office shall be five years. A member shall hold office until his successor has been appointed and qualified. Vacancies for the unexpired terms shall be promptly filled by the mayor and governing body. A member shall receive such compensation, if any, as the municipal governing board may provide for this service, and shall be entitled within the budget  appropriation to the necessary expenses, including traveling expenses, incurred in the discharge of his duties. (1951, c. 1095, s. 6; 1967, c. 932, s. 4; 1971, c. 362, s. 8; 1973, c. 426, s. 75.)



§ 160A-510. Organization of commission.

§ 160A‑510.  Organization of commission.

The members of a commission shall select from among themselves a chairman, a vice‑chairman, and such other officers as the commission may determine. A commission may employ a secretary, its own counsel, and such technical experts, and such other agents and employees, permanent or temporary, as it may require, and may determine the qualifications and fix the compensation of such persons. A majority of the members shall constitute a quorum for its meeting. Members shall not be liable personally on the bonds or other obligations of the commission, and the rights of creditors shall be solely against such commission. A commission may delegate to one or more of its members, agents or employees such of its powers as it shall deem necessary to carry out the purposes of this Article, subject always to the supervision and control of the commission. For inefficiency or neglect of duty or misconduct in office, a commissioner of a commission may be removed by the governing body, but a commissioner shall be removed only after a hearing and after he shall have been given a copy of the charges at least 10 days prior to such hearing and have had an opportunity to be heard in person or by counsel. (1951, c. 1095, s. 7; 1971, c. 362, s. 9; 1973, c. 426, s. 75.)



§ 160A-511. Interest of members or employees.

§ 160A‑511.  Interest of members or employees.

No member or employee of a commission shall acquire any interest, direct or indirect, in any redevelopment project or in any property included or planned to be included in any redevelopment area, or in any area which he may have reason to believe may be certified to be a redevelopment area, nor shall he have any interest, direct or indirect, in any contract or proposed contract for materials or services to be furnished or used by a commission, or in any contract with a redeveloper or prospective redeveloper relating, directly or indirectly, to any redevelopment project, except that a member or employee of a commission may acquire property in a residential redevelopment area from a person or entity other than the commission after the residential redevelopment plan for that area is adopted if:

(1)        The primary purpose of acquisition is to occupy the property as his principal residence;

(2)        The redevelopment plan does not provide for acquisition of such property by the commission; and

(3)        Prior to acquiring title to the property, the member or employee shall have disclosed in writing to the commission and to the local governing body his intent to acquire the property and to occupy the property as his principal residence.

Except as authorized herein, the acquisition of any such interest in a redevelopment project or in any such property or contract shall constitute misconduct in office. If any member or employee of a commission shall have already owned or controlled within the preceding two years any interest, direct or indirect, in any property later included or planned to be included in any redevelopment project, under the jurisdiction of the commission, or has any such interest in any contract for material or services to be furnished or used in connection with any redevelopment project, he shall disclose the same  in writing to the commission and to the local governing body. Any disclosure required herein shall be entered in writing upon the minute books of the commission. Failure to make disclosure shall constitute misconduct in office. (1951, c. 1095, s. 8; 1973, c. 426, s. 75; 1977, 2nd Sess., c. 1139.)



§ 160A-512. Powers of commission.

§ 160A‑512.  Powers of commission.

A commission shall constitute a public body, corporate and politic, exercising public and essential governmental powers, which powers shall include all powers necessary or appropriate to carry out and effectuate the purposes and provisions of this Article, including the following powers in addition to those herein otherwise granted:

(1)        To procure from the planning commission the designation of areas in need of redevelopment and its recommendation for such redevelopment;

(2)        To cooperate with any government or municipality as herein defined;

(3)        To act as agent of the State or federal government or any of its instrumentalities or agencies for the public purposes set out in this Article;

(4)        To prepare or cause to be prepared and recommend redevelopment plans to the governing body of the municipality and to undertake and carry out "redevelopment projects" within its area of operation;

(5)        Subject to the provisions of G.S. 160A‑514(b) to arrange or contract for the furnishing or repair, by any person or agency, public or private, of services, privileges, works, streets, roads, public utilities or other facilities for or in connection with a redevelopment project; and (notwithstanding anything to the contrary contained in this Article or any other provision of law), to agree to any conditions that it may deem reasonable and appropriate attached to federal financial assistance and imposed pursuant to federal law relating to the determination of prevailing salaries or wages or compliance with labor standards, in the undertaking or carrying out of a redevelopment project, and to include in any contract let in connection with such a project, provisions to fulfill such of said conditions as it may deem reasonable and appropriate;

(6)        Within its area of operation, to purchase, obtain options upon, acquire by gift, grant, bequest, devise, eminent domain or otherwise, any real or personal property or any interest therein, together with any improvements thereon, necessary or incidental to a redevelopment project, except that eminent domain may only be used to take a blighted parcel; to hold, improve, clear or prepare for redevelopment any such property, and subject to the provisions of G.S. 160A‑514, and with the approval of the local governing body sell, exchange, transfer, assign, subdivide, retain for its own use, mortgage, pledge, hypothecate or otherwise encumber or dispose of any real or personal property or any interest therein, either as an entirety to a single "redeveloper" or in parts to several redevelopers; provided that the commission finds that the sale or other transfer of any such part will not be prejudicial to the sale of other parts of the redevelopment area, nor in any other way prejudicial to the realization of the redevelopment plan approved by the governing body; to enter into contracts, either before or after the real property that is the subject of the contract is acquired by the Commission (although disposition of the property is still subject to G.S. 160A‑514), with "redevelopers" of property containing covenants, restrictions, and conditions regarding the use of such property for residential, commercial, industrial, recreational purposes or for public purposes in accordance with the redevelopment plan and such other covenants, restrictions and conditions as the commission may deem necessary to prevent a recurrence of blighted areas or to effectuate the purposes of this Article; to make any of the covenants, restrictions or conditions of the foregoing contracts covenants running with the land, and to provide appropriate remedies for any breach of any such covenants or conditions, including the right to terminate such contracts and any interest in the property created pursuant thereto; to borrow money and issue bonds therefor and provide security for bonds; to insure or provide for the insurance of any real or personal property or operations of the commission against any risks or hazards, including the power to pay premiums on any such insurance; and to enter into any contracts necessary to effectuate the purposes of this Article;

(7)        To invest any funds held in reserves or sinking funds or any funds not required for immediate disbursements, in such investments as may be lawful for guardians, executors, administrators or other fiduciaries under the laws of this State; to redeem its bonds at the redemption price established therein or to purchase its bonds at less than redemption price, all bonds so redeemed or purchased to be cancelled;

(8)        To borrow money and to apply for and accept advances, loans evidenced by bonds, grants, contributions and any other form of financial assistance from the federal government, the State, county, municipality or other public body or from any sources, public or private for the purposes of this Article, to give such security as may be required and to enter into and carry out contracts in connection therewith; and, notwithstanding the provisions of any other law, may include in any contract for financial assistance with the federal government for a redevelopment project such conditions imposed pursuant to federal law as the commission may deem reasonable and appropriate and which are not inconsistent with the purposes of this Article;

(9)        Acting through one or more commissioners or other persons designated by the commission, to conduct examinations and investigations and to hear testimony and take proof under oath at public or private hearings on any matter material for its information; to administer oaths, issue subpoenas requiring the attendance of witnesses or the production of books and papers;

(10)      Within its area of operation, to make or have made all surveys, studies and plans (but not including the preparation of a general plan for the community) necessary to the carrying out of the purposes of this Article and in connection therewith to enter into or upon any land, building, or improvement thereon for such purposes and to make soundings, test borings, surveys, appraisals and other preliminary studies and investigations necessary to carry out its powers but such entry shall constitute no cause of action for trespass in favor of the owner of such land, building, or improvement except for injuries resulting from negligence, wantonness or malice; and to contract or cooperate with any and all persons or agencies public or private, in the making and carrying out of such surveys, appraisals, studies and plans.

A redevelopment commission is hereby specifically authorized to make (i) plans for carrying out a program of voluntary repair and rehabilitation of buildings and improvements and (ii) plans for the enforcement of laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements, and to the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements. The redevelopment commission is further authorized to develop, test and report methods and techniques, and carry out demonstrations and other activities, for the prevention and elimination of slums and urban blight.

(11)      To make such expenditures as may be necessary to carry out the purposes of this Article; and to make expenditures from funds obtained from the federal government;

(12)      To sue and be sued;

(13)      To adopt a seal;

(14)      To have perpetual succession;

(15)      To make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the commission; and any contract or instrument when signed by the chairman or vice‑chairman and secretary or assistant secretary, or, treasurer or assistant treasurer of the commission shall be held to have been properly executed for and on its behalf;

(16)      To make and from time to time amend and repeal bylaws, rules, regulations and resolutions;

(17)      To make available to the government or municipality or any appropriate agency, board or commission, the recommendations of the commission affecting any area in its field of operation or property therein, which it may deem likely to promote the public health, morals, safety or welfare;

(18)      To perform redevelopment project undertakings and activities in one or more contiguous or noncontiguous redevelopment areas which are planned and carried out on the basis of annual increments. (1951, c. 1095, s. 9; 1961, c. 837, ss. 5, 7; 1969, c. 254, s. 1; 1973, c. 426, s. 75; 1981 (Reg. Sess., 1982), c. 1276, s. 14; 2003‑403, s. 17; 2006‑224, s. 2.3; 2006‑259, s. 47.)



§ 160A-513. Preparation and adoption of redevelopment plans.

§ 160A‑513.  Preparation and adoption of redevelopment plans.

(a)        A commission shall prepare a redevelopment plan for any area certified by the planning commission to be a redevelopment area. A redevelopment plan shall be sufficiently complete to indicate its relationship to definite local objectives as to appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities and other public improvements and the proposed land uses and building requirements in the redevelopment project area.

(b)        The planning commission's certification of a redevelopment area shall be made in conformance with its comprehensive general plan, if any (which may include, inter alia, a plan of major traffic arteries and terminals and a land use plan and projected population densities) for the area.

(c)        A commission shall not acquire real property for a development  project unless the governing body of the community in which the redevelopment project area is located has approved the redevelopment plan, as hereinafter prescribed; provided, however, that the commission may acquire, through negotiation, specific pieces of property in the redevelopment area prior to the approval of such plan when the governing body finds that advance acquisition of such properties is in the public interest and specifically approves such action.

(d)        The redevelopment commission's redevelopment plan shall include, without being limited to, the following:

(1)        The boundaries of the area, with a map showing the existing uses of the real property therein;

(2)        A land use plan of the area showing proposed uses following redevelopment;

(3)        Standards of population densities, land coverage and building intensities in the proposed redevelopment;

(4)        A preliminary site plan of the area;

(5)        A statement of the proposed changes, if any, in zoning ordinances or maps;

(6)        A statement of any proposed changes in street layouts or street levels;

(7)        A statement of the estimated cost and method of financing redevelopment under the plan; provided, that where redevelopment activities are performed on the basis of annual increments, such statement to be sufficient shall set forth a schedule of the activities proposed to be undertaken during the incremental period, together with a statement of the estimated cost and method of financing such scheduled activities only;

(8)        A statement of such continuing controls as may be deemed necessary to effectuate the purposes of this Article;

(9)        A statement of a feasible method proposed for the relocation  of the families displaced.

(e)        The commission shall hold a public hearing prior to its final determination of the redevelopment plan. Notice of such hearing shall  be given once a week for two successive calendar weeks in a newspaper published in the municipality, or if there be no newspaper published in the municipality, by posting such notice at four public places in the municipality, said notice to be published the first time or posted not less than 15 days prior to the date fixed for said hearing.

(f)         The commission shall submit the redevelopment plan to the planning commission for review. The planning commission, shall, within 45 days, certify to the redevelopment commission its recommendation on the redevelopment plan, either of approval, rejection or modification, and in the latter event, specify the changes recommended.

(g)        Upon receipt of the planning commission's recommendation, or at the expiration of 45 days, if no recommendation is made by the planning commission, the commission shall submit to the governing body the redevelopment plan with the recommendation, if any, of the planning commission thereon. Prior to recommending a redevelopment plan to the governing body for approval, the commission shall consider whether the proposed land uses and building requirements in the redevelopment project area are designed with the general purpose of accomplishing, in conformance with the general plan, a coordinated, adjusted and harmonious development of the community and its environs, which will in accordance with present and future needs promote health, safety, morals, order, convenience, prosperity and the general welfare, as well as efficiency and economy in the process of development, including, among other things, adequate provision for traffic, vehicular parking, the promotion of safety from fire, panic and other dangers, adequate provision for light and air, the promotion of the healthful and convenient distribution of population, the provision of adequate transportation, water, sewerage and other public utilities, schools, parks, recreational and community facilities and other public requirements, the promotion of sound design and arrangements, the wise and efficient expenditure of public funds, the prevention of the recurrence of insanitary or unsafe dwelling accommodations, slums, or conditions or blight.

(h)        The governing body, upon receipt of the redevelopment plan and the recommendation (if any) of the planning commission, shall hold a public hearing upon said plan. Notice of such hearing shall be given once a week for two successive weeks in a newspaper published in the municipality, or, if there be no newspaper published in the municipality, by posting such notice at four public places in the municipality, said notice to be published the first time or posted not less than 15 days prior to the date fixed for said hearing. The notice shall describe the redevelopment area by boundaries, in a manner designed to be understandable by the general public. The redevelopment plan, including such maps, plans, contracts, or other documents as form a part of it, together with the recommendation (if any) of the planning commission and supporting data, shall be available for public inspection at a location specified in the notice for at least 10 days prior to the hearing.

At the hearing the governing body shall afford an opportunity to all persons or agencies interested to be heard and shall receive, make known, and consider recommendations in writing with reference to the redevelopment plan.

(i)         The governing body shall approve, amend, or reject the redevelopment plan as submitted.

(j)         Subject to the proviso in subsection (c) of this section, upon approval by the governing body of the redevelopment plan, the commission is authorized to acquire property, to execute contracts for clearance and preparation of the land for resale, and to take other actions necessary to carry out the plan, in accordance with the provisions of this Article.

(k)        A redevelopment plan may be modified at any time by the commission; provided that, if modified after the sale of real property in the redevelopment project area, the modification must be consented to by the redeveloper of such real property or his successor, or their successors in interest affected by the proposed modification. Where the proposed modification will substantially change the redevelopment plan as previously approved by the governing body the modification must similarly be approved by the governing body as provided above. (1951, c. 1095, s. 10; 1961, c. 837, s. 8; 1965, c. 808; 1969, c. 254, s. 2; 1973, c. 426, s. 75.)



§ 160A-514. Required procedures for contracts, purchases and sales; powers of commission in carrying out redevelopment project.

§ 160A‑514.  Required procedures for contracts, purchases and sales; powers of commission in carrying out redevelopment project.

(a)        A commission may privately contract for engineering, legal, surveying, professional or other similar services without advertisement or bid.

(b)        In entering and carrying out any contract for construction, demolition, moving of structures, or repair work or the purchase of apparatus, supplies, materials, or equipment, a commission shall comply with the provisions of Article 8 of Chapter 143 of the General Statutes. In construing such provisions, the commission shall be considered to be the governing board of a "subdivision of the State," and a contract for demolition or moving of structures, shall be treated in the same manner as a contract for construction or repair. Compliance with such provisions shall not be required, however, where the commission enters into contracts with the municipality which created it for the municipality to furnish any such services, work, apparatus, supplies, materials, or equipment; the making of these contracts without advertisement or bids is hereby specifically authorized. Advertisement or bids shall not be required for any contract for construction, demolition, moving of structures, or repair work, or for the purchase of apparatus, supplies, materials, or equipment, where such contract involves the expenditure of public money in an amount less than five hundred dollars ($500.00).

(c)        A commission may sell, exchange, or otherwise transfer the fee or any lesser interest in real property in a redevelopment project area to any redeveloper for any public or private use that accords with the redevelopment plan, subject to such covenants, conditions and restrictions as the commission may deem to be in the public interest and in furtherance of the purposes of this Article. In the sale, exchange, or transfer of property, the commission shall exercise the authority and procedure set out in G.S. 160A‑268, 160A‑269, 160A‑270, 160A‑271, or 160A‑279 for the disposition of property by a city council. Provided, however, that all sales, exchanges, or other transfers of real property from July 9, 1985, to December 31, 1987, in accordance with the provisions of this section prior to its revision on July 9, 1985, shall be and are valid in all respects.

(d)        A commission may sell personal property having a value of less than five hundred dollars ($500.00) at private sale without advertisement and bids.

(e)        In carrying out a redevelopment project, the commission may:

(1)        With or without consideration and at private sale convey to the municipality in which the project is located such real property as, in accordance with the redevelopment plan, is to be laid out into streets, alleys, and public ways.

(2)        With or without consideration, convey at private sale, grant, or dedicate easements and rights‑of‑way for public utilities, sewers, streets and other similar facilities, in accordance with the redevelopment plan.

(3)        With or without consideration and at private sale convey to the municipality, county or other appropriate public body such real property as, in accordance with the redevelopment plan, is to be used for parks, schools, public buildings, facilities or other public purposes.

(4)        In addition to other authority contained in this section, after a public hearing advertised in accordance with the provisions of G.S. 160A‑513(e), and subject to the approval of the governing body of the municipality, convey to a nonprofit association or corporation organized and operated exclusively for educational, scientific, literary, cultural, charitable or religious purposes, no part of the net earnings of which inure to the benefit of any private shareholder or individual, such real property as, in accordance with the redevelopment plan, is to be used for the purposes of such associations or corporations. Such conveyance shall be for such consideration as may be agreed upon by the commission and the association or corporation, which shall not be less than the fair value of the property agreed upon by a committee of three professional real estate appraisers currently practicing in the State, which committee shall be appointed by the commission. All conveyances made under the authority of this subsection shall contain restrictive covenants limiting the use of property so conveyed to the purposes for which the conveyance is made.

(f)         After receiving the required approval of a sale from the governing body of the municipality, the commission may execute any required contracts, deeds, and other instruments and take all steps necessary to effectuate any such contract or sale. Any contract of sale between a commission and a redeveloper may contain, without being limited to, any or all of the following provisions:

(1)        Plans prepared by the redeveloper or otherwise and such other documents as may be required to show the type, material, structure and general character of the proposed redevelopment;

(2)        A statement of the use intended for each part of the proposed redevelopment;

(3)        A guaranty of completion of the proposed redevelopment within specified time limits;

(4)        The amount, if known, of the consideration to be paid;

(5)        Adequate safeguards for proper maintenance of all parts of the proposed redevelopment;

(6)        Such other continuing controls as may be deemed necessary to effectuate the purposes of this Article.

Any deed to a redeveloper in furtherance of a redevelopment contract shall be executed in the name of the commission, by its proper officers, and shall contain in addition to all other provisions, such conditions, restrictions and provisions as the commission may deem desirable to run with the land in order to effectuate the purposes of this Article.

(g)        The commission may temporarily rent or lease, operate and maintain real property in a redevelopment project area, pending the disposition of the property for redevelopment, for such uses and purposes as may be deemed desirable even though not in conformity with the redevelopment plan. (1951, c. 1095, s. 11; 1961, c. 837, s. 9; 1963, c. 1212, ss. 1, 2; 1965, c. 679, s. 2; 1967, c. 24, s. 18; c. 932, s. 1; 1973, c. 426, s. 75; 1985, c. 665, ss. 1, 2; 1987, c. 364; 1989, c. 413; 2003‑66, ss. 1, 2.)



§ 160A-515. Eminent domain.

§ 160A‑515.  Eminent domain.

The commission may exercise the right of eminent domain in accordance with the provisions of Chapter 40A, but only where the property to be taken is a blighted parcel. (1951, c. 1095, s. 12; 1965, c. 679, s. 3; c. 1132; 1967, c. 932, ss. 2, 3; 1973, c. 426, s. 75; 1981, c. 919, s. 30; 2006‑224, s. 2.4; 2006‑259, s. 47.)



§ 160A-515.1. Project development financing.

§ 160A‑515.1.  Project development financing.

(a)        Authorization.  A city may finance a redevelopment project and any related public improvements with the proceeds of project development financing debt instruments, issued pursuant to Article 6 of Chapter 159 of the General Statutes, together with any other revenues that are available to the city. Before it receives the approval of the Local Government Commission for issuance of project development financing debt instruments, the city's governing body must define a development financing district and adopt a development financing plan for the district. The city may act jointly with a county to finance a project, define a development financing district, and adopt a development financing plan for the district.

(b)        Development Financing District.  A development financing district shall comprise all or portions of one or more redevelopment areas defined pursuant to this Article. The total land area within development financing districts in a city, including development financing districts created pursuant to G.S. 158‑7.3, may not exceed five percent (5%) of the total land area of the city. For purposes of this section, land in a district created by a county that subsequently becomes part of a city does not count against the city's five‑percent (5%) limit unless the city and the county have entered into an agreement pursuant to G.S. 159‑107(e).

(c)        Development Financing Plan.  The development financing plan must be compatible with the redevelopment plan or plans for the redevelopment area or areas included within the district. The development financing plan must include all of the following:

(1)        A description of the boundaries of the development financing district.

(2)        A description of the proposed development of the district, both public and private.

(3)        The costs of the proposed public activities.

(4)        The sources and amounts of funds to pay for the proposed public activities.

(5)        The base valuation of the development financing district.

(6)        The projected incremental valuation of the development financing district.

(7)        The estimated duration of the development financing district.

(8)        A description of how the proposed development of the district, both public and private, will benefit the residents and business owners of the district in terms of jobs, affordable housing, or services.

(9)        A description of the appropriate ameliorative activities which will be undertaken if the proposed projects have a negative impact on residents or business owners of the district in terms of jobs, affordable housing, services, or displacement.

(10)      A requirement that the initial users of any new manufacturing facilities that will be located in the district and that are included in the plan will comply with the wage requirements in subsection (d) of this section.

(d)        Wage Requirements.  A development financing plan shall include a requirement that the initial users of a new manufacturing facility to be located in the district and included in the plan must pay its employees an average weekly manufacturing wage that is either above the average manufacturing wage paid in the county in which the district will be located or not less than ten percent (10%) above the average weekly manufacturing wage paid in the State. The plan may include information on the wages to be paid by the initial users of a new manufacturing facility to its employees and any provisions necessary to implement the wage requirement. The issuing unit's governing body shall not adopt a plan until the Secretary of Commerce certifies that the Secretary has reviewed the average weekly manufacturing wage required by the plan to be paid to the employees of a new manufacturing facility and has found either (i) that the wages proposed by the initial users of a new manufacturing facility are in compliance with the amount required by this subsection or (ii) that the plan is exempt from the requirement of this subsection. The Secretary of Commerce may exempt a plan from the requirement of this subsection if the Secretary receives a resolution from the issuing unit's governing body requesting an exemption from the wage requirement and a letter from an appropriate State official, selected by the Secretary, finding that unemployment in the county in which the proposed district is to be located is especially severe. Upon the creation of the district, the unit of local government proposing the creation of the district shall take any lawful actions necessary to require compliance with the applicable wage requirement by the initial users of any new manufacturing facility included in the plan; however, failure to take such actions or obtain such compliance shall not affect the validity of any proceedings for the creation of the district, the existence of the district, or the validity of any debt instruments issued under Article 6 of Chapter 159 of the General Statutes. All findings and determinations made by the Secretary of Commerce under this subsection shall be binding and conclusive. For purposes of this section, the term "manufacturing facility" means any facility that is used in the manufacturing or production of tangible personal property, including the processing resulting in a change in the condition of the property.

(e)        County Review.  Before adopting a plan for a development financing district, the city council shall send notice of the plan, by first‑class mail, to the board of county commissioners of the county or counties in which the development financing district is located. The person mailing the notice shall certify that fact, and the date thereof, to the city council, and the certificate is conclusive in the absence of fraud. Unless the board of county commissioners (or either board, if the district is in two counties) by resolution disapproves the proposed plan within 28 days after the date the notice is mailed, the city council may proceed to adopt the plan.

(f)         Environmental Review.  Before adopting a plan for development financing districts, the city council shall submit the plan to the Secretary of Environment and Natural Resources to review to determine if the construction and operation of any new manufacturing facility in the district will have a materially adverse effect on the environment and whether the company that will operate the facility has operated in substantial compliance with federal and State laws, regulations, and rules for the protection of the environment. If the Secretary finds that the new manufacturing facility will not have a materially adverse effect on the environment and that the company that will operate the facility has operated other facilities in compliance with environmental requirements, the Secretary shall approve the plan. In making the determination on environmental impact, the Secretary shall use the same criteria that apply to the determination under G.S. 159C‑7 of whether an industrial project will have a materially adverse effect on the environment. The findings of the Secretary are conclusive and binding.

(g)        Plan Adoption.  Before adopting a plan for a development financing district, the city council shall hold a public hearing on the plan. The council shall, no less than 30 days before the day of hearing, cause notice of the hearing to be mailed by first‑class mail to all property owners and mailing addresses within the proposed development financing district. The council shall also, no more than 30 days and no less than 14 days before the day of the hearing, cause notice of the hearing to be published once in a newspaper of general circulation in the city. The notice shall state the time and place of the hearing, shall specify its purpose, and shall state that a copy of the proposed plan is available for public inspection in the office of the city clerk. At the public hearing, the council shall hear anyone who wishes to speak with respect to the proposed district and proposed plan. Unless a board of county commissioners or the Secretary of Environment and Natural Resources has disapproved the plan pursuant to subsection (e) or (f) of this section, the council may adopt the plan, with or without amendment, at any time after the public hearing. However, the plan and the district do not become effective until the city's application to issue project development financing debt instruments has been approved by the Local Government Commission, pursuant to Article 6 of Chapter 159 of the General Statutes.

(h)        Plan Modification.  Subject to the limitations of this subsection, a city council may, after the effective date of the district, amend a development financing plan adopted for a development financing district. Before making any amendment, the city council shall follow the procedures and meet the requirements of subsections (d) through (g) of this section. The boundaries of the district may be enlarged only during the first five years after the effective date of the district and only if the area to be added has been or is about to be developed and the development is primarily attributable to development that has occurred within the district, as certified by the Local Government Commission. The boundaries of the district may be reduced at any time, but the city may agree with the holders of any project development financing debt instruments to restrict its power to reduce district boundaries.

(i)         Plan Implementation.  In implementing a development financing plan, a city may act directly, through a redevelopment commission, through one or more contracts with private agencies, or by any combination of these. A private agency that enters into a contract with a city for the implementation of a development financing plan is subject to the provisions of Article 8 of Chapter 143 of the General Statutes only to the extent specified in the contract. (2003‑403, s. 18; 2005‑238, s. 12; 2006‑211, s. 4.)



§ 160A-516. Issuance of bonds.

§ 160A‑516.  Issuance of bonds.

(a)        The commission shall have power to issue bonds from time to time for any of its corporate purposes including the payment of principal and interest upon any advances for surveys and plans for redevelopment projects. The commission shall also have power to issue refunding bonds for the purpose of paying or retiring or in exchange for bonds previously issued by it. The commission may issue such types of bonds as it may determine, including (without limiting the generality of the foregoing) bonds on which the principal and interest are payable:

(1)        Exclusively from the income, proceeds, and revenues of the redevelopment project financed with the proceeds of such bonds; or

(2)        Exclusively from the income, proceeds, and revenues of any of its redevelopment projects whether or not they are financed in whole or in part with the proceeds of such bonds; provided, that any such bonds may be additionally secured by a pledge of any loan, grant or contributions, or parts thereof, from the federal government or other source, or a mortgage of any redevelopment project or projects of the commission.

(b)        Neither the commissioners of a commission nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance of the bonds. The bonds and other obligations of the commission (and the bonds and obligations shall so state on their face) shall not be a debt of the municipality, the county, or the State and neither the municipality, the county, nor the State shall be liable on the bonds, nor in any event shall the bonds or obligations be payable out of any funds or properties other than those of the commission acquired for the purpose of this Article. The bonds shall not constitute an indebtedness of the municipality within the meaning of any constitutional or statutory debt limitation or restriction. Bonds of a commission are declared to be issued for an essential public and governmental purpose and to be public instrumentalities. The bonds are exempt from all State, county, and municipal taxation or assessment, direct or indirect, general or special, whether imposed for the purpose of general revenue or otherwise, excluding inheritance and gift taxes, income taxes on the gain from the transfer of the bonds and notes, and franchise taxes. The interest on the bonds is not subject to taxation as income. Bonds may be issued by a commission under this Article notwithstanding any debt or other limitation prescribed in any statute. This Article without reference to other statutes of the State shall constitute full and complete authority for the authorization and issuance of bonds by the commission under this Article and this authorization and issuance shall not be subject to any conditions, restrictions, or limitations imposed by any other statute whether general, special, or local, except as provided in subsection (d) of this section.

(c)        Bonds of the commission shall be authorized by its resolution and may be issued in one or more series and shall bear such date or dates, be payable upon demand or mature at such time or times, bear interest at such rate or rates, be in such denomination or denominations, be in such form either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption (with or without premium) as such resolution, its trust indenture or mortgage may provide.

(d)        Bonds shall be sold by the redevelopment commission at either public or private sale upon such terms and in such manner, consistent with the provisions hereof, as the redevelopment commission may determine. Prior to the public sale of bonds hereunder, the redevelopment commission shall first cause a notice of the sale of the bonds to be published at least once at least 10 days before the date fixed for the receipt of bids for the bonds (i) in a newspaper having the largest or next largest circulation in the redevelopment commission's area of operation and (ii) in a publication that carries advertisements for the sale of State and municipal bonds published in the City of New York in the State of New York; provided, however, that in its discretion the redevelopment commission may cause any such notice of sale in the New York publication to be published as part of a consolidated notice of sale offering for sale the obligations of other public agencies in addition to the redevelopment commission's bonds, and provided, further, that any bonds may be sold by the redevelopment commission at private sale upon such terms and conditions as are mutually agreed upon between the commission and the purchaser. No bonds issued pursuant to this Article shall be sold at less than par and accrued interest. The provisions of the Local Government Finance Act shall not be applicable with respect to bonds sold or issued under this Article.

(e)        In case any of the commissioners or officers of the commission whose signatures appear on any bonds or coupons shall cease to be such commissioners or officers before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such commissioners or officers had remained in office until such delivery. Any provisions of any law to the contrary notwithstanding, any bonds issued pursuant to this Article shall be fully negotiable.

(f)         In any suit, action or proceedings involving the validity or enforceability of any bond of the commission or the security therefor, any such bond reciting in substance that it has been issued by the commission to aid in financing a redevelopment project, as herein defined, shall be conclusively deemed to have been issued for such purpose and such project shall be conclusively deemed to have been planned, located and carried out in accordance with the purposes and provisions of this Article.

(g)        Bonds (including, without limitation, interim and long‑term notes) may be issued or sold under this Article at private sale upon such terms and conditions as may be negotiated and mutually agreed upon by the commission and the purchaser (who may be the government or other public or private lender or purchaser). (1951, c. 1095, s. 13; 1961, c. 837, s. 10; 1971, c. 87, s. 3; 1973, c. 426, s. 75; 1981, c. 907, ss. 3, 4; 1995, c. 46, s. 20.)



§ 160A-517. Powers in connection with issuance of bonds.

§ 160A‑517.  Powers in connection with issuance of bonds.

(a)        In connection with the issuance of bonds or the incurring of obligations and in order to secure the payment of such bonds or obligations, the commission, in addition to its other powers, shall have power:

(1)        To pledge all or any part of its gross or net rents, fees or revenues to which its right then exists or may thereafter come into existence;

(2)        To mortgage all or any part of its real or personal property, then owned or thereafter acquired;

(3)        To covenant against pledging all or any part of its rents, fees and revenues, or against mortgaging all or any part of its real or personal property, to which its right or title then exists or may thereafter come into existence or against permitting or suffering any lien on such revenues or property; to covenant with respect to limitations on its right to sell, lease or otherwise dispose of any redevelopment project or any part thereof; and to covenant as to what other, or additional debts or obligations may be incurred by it;

(4)        To covenant as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise, and as to the use and disposition of the proceeds thereof; to provide for the replacement of lost, destroyed or mutilated bonds, to covenant against extending the time for the payment of its bonds or interest thereon; and to covenant for the redemption of the bonds and to provide the terms and conditions thereof;

(5)        To covenant (subject to the limitations contained in this Article) as to the amount of revenues to be raised each year or other period of time by rents, fees and other revenues, and as to the use and disposition to be made thereof; to create or to authorize the creation of special funds for moneys held for operating costs, debt service, reserves, or other purposes, and to covenant as to the use and disposition of the moneys held in such funds;

(6)        To prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given;

(7)        To covenant as to the use, maintenance and replacement of any of or all of its real or personal property, the insurance to be carried thereon and the use and disposition of insurance moneys, and to warrant its title to such property;

(8)        To covenant as to the rights, liabilities, powers and duties  arising upon the breach by it of any covenants, conditions or obligations; and to covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds or obligations shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived;

(9)        To vest in any obligees of the commissions the right to enforce the payment of the bonds or any covenants securing or relating to the bonds; to vest in any obligee or obligees holding a specified amount in bonds the right, in the event of a default to take possession of and use, operate and manage any redevelopment project or any part thereof, title to which is in the commission, or any funds connected therewith, and to collect the rents and revenues arising therefrom and to dispose of such moneys in accordance with the agreement with such obligees; to provide for the powers and duties of such obligees and to limit the liabilities thereof, and to provide the terms and conditions upon which such obligees may enforce any covenant or rights securing or relating to the bonds; and

(10)      To exercise all or any part or combination of the powers herein granted; to make such covenants (other than and in addition to the covenants herein expressly authorized) and to do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds, or, in the absolute discretion of said commission, as will tend to make the bonds more marketable notwithstanding that such covenants, acts or things may not be enumerated herein.

(b)        The commission shall have power by its resolution, trust indenture, mortgage lease or other contract to confer upon any obligee holding or representing a specified amount in bonds, the right (in addition to all rights that may otherwise be conferred), upon the happening of an event of default as defined in such resolution or instrument, by suit, action or proceeding in any court of competent jurisdiction:

(1)        To cause possession of any redevelopment project or any part thereof title to which is in the commission, to be surrendered to any such obligee;

(2)        To obtain the appointment of a receiver of any redevelopment  project of said commission or any part thereof, title to which is in the commission and of the rents and profits therefrom. If such receiver be appointed, he may enter and take possession of, carry out, operate and maintain such project or any part therefrom and collect and receive all fees, rents, revenues, or other charges thereafter arising therefrom, and shall keep such moneys in a separate account or accounts and apply the same in accordance with the obligations of said commission as the court shall direct; and

(3)        To require said commission and the commissioners, officers, agents and employees thereof to account as if it and they were the trustees of an express trust. (1951, c. 1095, s. 14; 1973, c. 426, s. 75.)



§ 160A-518. Right of obligee.

§ 160A‑518.  Right of obligee.

An obligee of the commission shall have the right in addition to all other rights which may be conferred on such obligee, subject only to any contractual restrictions binding upon such obligee:

(1)        By mandamus, suit, action or proceeding at law or in equity to compel said commission and the commissioners, officers, agents or employees thereof to perform each and every term, provision and covenant contained in any contract of said commission with or for the benefit of such obligee, and to require the carrying out of any or all such covenants and agreements of said commission and the fulfillment of all duties imposed upon said commission by this Article; and

(2)        By suit, action or proceeding in equity, to enjoin any acts or things which may be unlawful, or the violation of any of the rights of such obligee of said commission. (1951, c. 1095, s. 15; 1973, c. 426, s. 75.)



§ 160A-519. Cooperation by public bodies.

§ 160A‑519.  Cooperation by public bodies.

(a)        For the purpose of aiding and cooperating in the planning, undertaking or carrying out of a redevelopment project located within the area in which it is authorized to act, any public body may, upon such terms, with or without consideration, as it may determine:

(1)        Dedicate, sell, convey or lease any of its interest in any property, or grant easements, licenses or any other rights or privileges therein to a commission;

(2)        Cause parks, playgrounds, recreational, community, educational, water, sewer or drainage facilities, or any other works which it is otherwise empowered to undertake, to be furnished in connection with a redevelopment project;

(3)        Furnish, dedicate, close, vacate, pave, install, grade, regrade, plan or replan streets, roads, sidewalks, ways or other places, which it is otherwise empowered to undertake;

(4)        Plan or replan, zone or rezone any part of the redevelopment;

(5)        Cause administrative and other services to be furnished to the commission of the character which the public body is otherwise empowered to undertake or furnish for the same or other purposes;

(6)        Incur the entire expense of any public improvements made by such public body in exercising the powers granted in this section;

(7)        Do any and all things necessary or convenient to aid and cooperate in the planning or carrying out of a redevelopment plan.

(b)        Any sale, conveyance, or agreement provided for in this section may be made by a public body without public notice, advertisement or public bidding. (1951, c. 1095, s. 16; 1973, c. 426, s. 75.)



§ 160A-520. Grant of funds by community.

§ 160A‑520.  Grant of funds by community.

Any municipality located within the area of operation of a commission may appropriate funds to a commission for the purpose of aiding such commission in carrying out any of its powers and functions under this Article. To obtain funds for this purpose, the municipality may levy taxes and may in the manner prescribed by law issue and sell its bonds. (1951, c. 1095, s. 17; 1973, c. 426, s. 75.)



§ 160A-521. Records and reports.

§ 160A‑521.  Records and reports.

(a)        The books and records of a commission shall at all times be open and subject to inspection by the public.

(b)        A copy of all bylaws and rules and regulations and amendments thereto adopted by it, from time to time, shall be filed with the city clerk and shall be open for public inspection.

(c)        At least once each year a report of its activities for the preceding year and such other reports as may be required shall be made. Copies of such reports shall be filed with the mayor and governing body of the municipality. (1951, c. 1095, s. 18; 1973, c. 426, s. 75.)



§ 160A-522. Title of purchaser.

§ 160A‑522.  Title of purchaser.

Any instrument executed by a commission and purporting to convey any right, title or interest in any property under this Article shall be conclusive evidence of compliance with the provisions of this Article insofar as title or other interest of any bona fide purchasers, lessees or transferees of such property is concerned. (1951, c. 1095, s. 19; 1973, c. 426, s. 75.)



§ 160A-523. Preparation of general plan by local governing body.

§ 160A‑523.  Preparation of general plan by local governing body.

The governing body of any municipality or county, which is not otherwise authorized to create a planning commission with power to prepare a general plan for the development of the community, is hereby authorized and empowered to prepare such a general plan prior to the initiation and carrying out of a redevelopment project under this Article. (1951, c. 1095, s. 20; 1973, c. 426, s. 75.)



§ 160A-524. Inconsistent provisions.

§ 160A‑524.  Inconsistent provisions.

Insofar as the provisions of this Article are inconsistent with the provisions of any other law, the provisions of this Article shall be controlling. (1951, c. 1095, s. 22; 1955, c. 1349; 1957, c. 502, s. 4; 1973, c. 426, s. 75.)



§ 160A-525. Certain actions and proceedings validated.

§ 160A‑525.  Certain actions and proceedings validated.

All proceedings, resolutions, ordinances, motions, notices, findings, determinations, and other actions of redevelopment commissions, incorporated cities and towns, governing bodies, and planning boards and commissions, had and taken prior to January 1, 1965, pursuant to or purporting to comply with the Urban Redevelopment Law (G.S. 160A‑500 to 160A‑526) and incident to the creation and organization of redevelopment commissions and appointment of members thereof, designation of redevelopment and project areas, findings and determinations respecting conditions in redevelopment and project areas, preparation, development, review, processing and approval of urban redevelopment projects and plans, including redevelopment plans, calling and holding of public hearings, and the time and manner of giving and publishing notices thereof, are hereby in all respects legalized, ratified, approved, validated and confirmed, and all such actions are declared to be valid and lawfully authorized; provided, however, that no such action shall be legalized, ratified, approved, validated or confirmed, under this section if they appertain to any redevelopment or project area, the acquisition or taking of any property in any such area, any urban redevelopment project or any redevelopment plan respecting which any decree or judgment has been rendered by the Supreme Court of North Carolina prior to May 25, 1965. (1963, c. 194; 1965, c. 680; 1973, c. 426, s. 75.)



§ 160A-526. Contracts and agreements validated.

§ 160A‑526.  Contracts and agreements validated.

All contracts or agreements of redevelopment commissions heretofore entered into with the federal government or its agencies, and with municipalities or others relating to financial assistance for redevelopment projects in which it was required that loans or advances shall bear an interest rate in excess of six per centum (6%) per annum, or in which a municipality or others had agreed to pay funds equal to the interest in excess of six per centum (6%) per annum are hereby validated, ratified, confirmed, approved and declared legal with respect to the payment of interest in excess of six per centum (6%), and all things done or performed in reference thereto. The redevelopment commissions are hereby authorized to assume the full obligation of the municipalities under the contracts or agreements with reference to interest in excess of six per centum (6%), and to reimburse any municipality which has made any interest payment under such contracts or agreements. (1971, c. 87, s. 4; 1973, c. 426, s. 75.)



§§ 160A-527 through 160A-534. Reserved for future codification purposes.

§§ 160A‑527 through 160A‑534.  Reserved for future codification purposes.



§ 160A-535. Title; effective date.

Article 23.

Municipal Service Districts.

§ 160A‑535.  Title; effective date.

This Article may be cited as "The Municipal Service District Act of 1973," and is enacted pursuant to Article V, Sec. 2(4) of the Constitution of North Carolina, effective July 1, 1973. (1973, c. 655, s. 1.)



§ 160A-536. Purposes for which districts may be established.

§ 160A‑536.  Purposes for which districts may be established.

(a)        Purposes.  The city council of any city may define any number of service districts in order to finance, provide, or maintain for the districts one or more of the following services, facilities, or functions in addition to or to a greater extent than those financed, provided or maintained for the entire city:

(1)        Beach erosion control and flood and hurricane protection works.

(1a)      (For applicability see note) Any service, facility, or function which the municipality may by law provide in the city, and including but not limited to placement of utility wiring underground, placement of period street lighting, placement of specially designed street signs and street furniture, landscaping, specialized street and sidewalk paving, and other appropriate improvements to the rights‑of‑way that generally preserve the character of an historic district; provided that this subdivision only applies to a service district which, at the time of its creation, had the same boundaries as an historic district created under Part 3A of Article 19 of this Chapter.

(2)        Downtown revitalization projects.

(2a)      Urban area revitalization projects.

(2b)      Transit‑oriented development projects.

(3)        Drainage projects.

(3a)      Sewage collection and disposal systems of all types, including septic tank systems or other on‑site collection or disposal facilities or systems.

(3b)      (For applicability see note) Lighting at interstate highway interchange ramps.

(4)        Off‑street parking facilities.

(5)        Watershed improvement projects, including but not limited to watershed improvement projects as defined in General Statutes Chapter 139; drainage projects, including but not limited to the drainage projects provided for by General Statutes Chapter 156; and water resources development projects, including but not limited to the federal water resources development projects provided for by General Statutes Chapter 143, Article 21.

(b)        Downtown Revitalization Defined.  As used in this section "downtown revitalization projects" include by way of illustration but not limitation improvements to water mains, sanitary sewer mains, storm sewer mains, electric power distribution lines, gas mains, street lighting, streets and sidewalks, including rights‑of‑way and easements therefor, the construction of pedestrian malls, bicycle paths, overhead pedestrian walkways, sidewalk canopies, and parking facilities both on‑street and off‑street, and other improvements intended to relieve traffic congestion in the central city, improve pedestrian and vehicular access thereto, reduce the incidence of crime therein, and generally to further the public health, safety, welfare, and convenience by promoting the economic health of the central city or downtown area. In addition, a downtown revitalization project may, in order to revitalize a downtown area and further the public health, safety, welfare, and convenience, include the provision of city services or functions in addition to or to a greater extent than those provided or maintained for the entire city. A downtown revitalization project may also include promotion and developmental activities (such as sponsoring festivals and markets in the downtown area, promoting business investment in the downtown area, helping to coordinate public and private actions in the downtown area, and developing and issuing publications on the downtown area) designed to improve the economic well‑being of the downtown area and further the public health, safety, welfare, and convenience. Exercise of the authority granted by this Article to undertake downtown revitalization projects financed by a service district shall not prejudice the city's authority to undertake urban renewal projects in the same area.

(c)        Urban Area Revitalization Defined.  As used in this section, the term "urban area revitalization projects" includes the provision within an urban area of any service or facility that may be provided in a downtown area as a downtown revitalization project under subdivision (a)(2) and subsection (b) of this section. As used in this section, the term "urban area" means an area that (i) is located within a city and (ii) meets one or more of the following conditions:

(1)        It is the central business district of the city.

(2)        It consists primarily of existing or redeveloping concentrations of industrial, retail, wholesale, office, or significant employment‑generating uses, or any combination of these uses.

(3)        It is located in or along a major transportation corridor and does not include any residential parcels that are not, at their closest point, within 150 feet of the major transportation corridor right‑of‑way or any nonresidentially zoned parcels that are not, at their closest point, within 1,500 feet of the major transportation corridor right‑of‑way.

(4)        It has as its center and focus a major concentration of public or institutional uses, such as airports, seaports, colleges or universities, hospitals and health care facilities, or governmental facilities.

(c1)      Transit‑Oriented Development Defined.  As used in this section, the term "transit‑oriented development" includes the provision within a public transit area of any service or facility listed in this subsection. A public transit area is an area within a one‑fourth mile radius of any passenger stop or station located on a mass transit line. A mass transit line is a rail line along which a public transportation service operates or a busway or guideway dedicated to public transportation service. A busway is not a mass transit line if a majority of its length is also generally open to passenger cars and other private vehicles more than two days a week.

The following services and facilities are included in the definition of "transit‑oriented development" if they are provided within a transit area:

(1)        Any service or facility that may be provided in a downtown area as a downtown revitalization project under subdivision (a)(2) and subsection (b) of this section.

(2)        Passenger stops and stations on a mass transit line.

(3)        Parking facilities and structures associated with passenger stops and stations on a mass transit line.

(4)        Any other service or facility, whether public or public‑private, that the city may by law provide or participate in within the city, including retail, residential, and commercial facilities.

(d)        Contracts.  A city may provide services, facilities, functions, or promotional and developmental activities in a service district with its own forces, through a contract with another governmental agency, through a contract with a private agency, or by any combination thereof. Any contracts entered into pursuant to this paragraph shall specify the purposes for which city moneys are to be used and shall require an appropriate accounting for those moneys at the end of each fiscal year or other appropriate period.  (1973, c. 655, s. 1; 1977, c. 775, ss. 1, 2; 1979, c. 595, s. 2; 1985, c. 580; 1987, c. 621, s. 1; 1999‑224, s. 1; 1999‑388, s. 1; 2004‑151, s. 1; 2004‑203, s. 5(m); 2009‑385, s. 1.)



§ 160A-537. Definition of service districts.

§ 160A‑537.  Definition of service districts.

(a)        Standards.  The city council of any city may by resolution define a service district upon finding that a proposed district is in need of one or more of the services, facilities, or functions listed in G.S. 160A‑536 to a demonstrably greater extent than the remainder of the city.

(b)        Report.  Before the public hearing required by subsection (c), the city council shall cause to be prepared a report containing:

(1)        A map of the proposed district, showing its proposed boundaries;

(2)        A statement showing that the proposed district meets the standards set out in subsection (a); and

(3)        A plan for providing in the district one or more of the services listed in G.S. 160A‑536.

The report shall be available for public inspection in the office of the city clerk for at least four weeks before the date of the public hearing.

(c)        Hearing and Notice.  The city council shall hold a public hearing before adopting any resolution defining a new service district under this section. Notice of the hearing shall state the date, hour, and place of the hearing and its subject, and shall include a map of the proposed district and a statement that the report required by subsection (b) is available for public inspection in the office of the city clerk. The notice shall be published at least once not less than one week before the date of the hearing. In addition, it shall be mailed at least four weeks before the date of the hearing by any class of U.S. mail which is fully prepaid to the owners as shown by the county tax records as of the preceding January 1 (and at the address shown thereon) of all property located within the proposed district. The person designated by the council to mail the notice shall certify to the council that the mailing has been completed and his certificate is conclusive in the absence of fraud.

(d)        Effective Date.  The resolution defining a service district shall take effect at the beginning of a fiscal year commencing after its passage, as determined by the city council, except that if the governing body in the resolution states that general obligation bonds are anticipated to be authorized for the project, it may make the resolution effective immediately upon its adoption, but no ad valorem tax may be levied for a partial fiscal year.

(e)        In the case of a resolution defining a service district, which is adopted during the period beginning July 1, 1981, and ending July 31, 1981, and which district is for any purpose defined in G.S. 160A‑536(1), the city council may make the resolution effective for the fiscal year beginning July 1, 1981. In any such case, the report under subsection (b) of this section need only have been available for public inspection for at least two weeks before the date of the public hearing, and the notice required by subsection (c) of this section need only have been mailed at least two weeks before the date of the hearing. (1973, c. 655, s. 1; 1981, c. 53, s. 1; c. 733, s. 1; 2006‑162, s. 25.)



§ 160A-538. Extension of service districts.

§ 160A‑538.  Extension of service districts.

(a)        Standards.  The city council may by resolution annex territory to any service district upon finding that:

(1)        The area to be annexed is contiguous to the district, with at least one eighth of the area's aggregate external boundary coincident with the existing boundary of the district;

(2)        That the area to be annexed requires the services of the district.

(b)        Annexation by Petition.  The city council may also by resolution extend by annexation the boundaries of any service district when one hundred percent (100%) of the real property owners of the area to be annexed have petitioned the council for annexation to the service district.

(c)        Report.  Before the public hearing required by subsection (d), the council shall cause to be prepared a report containing:

(1)        A map of the service district and the adjacent territory, showing the present and proposed boundaries of the district;

(2)        A statement showing that the area to be annexed meets the standards and requirements of subsections (a) or (b); and

(3)        A plan for extending services to the area to be annexed.

The report shall be available for public inspection in the office of the city clerk for at least two weeks before the date of the public hearing.

(d)        Hearing and Notice.  The council shall hold a public hearing  before adopting any resolution extending the boundaries of a service district. Notice of the hearing shall state the date, hour and place of the hearing and its subject, and shall include a statement that the report required by subsection (c) is available for inspection in the office of the city clerk. The notice shall be published at least once not less than one week before the date of the hearing. In addition, the notice shall be mailed at least four weeks before the date of the  hearing to the owners as shown by the county tax records as of the preceding January 1 of all property located within the area to be annexed. The notice may be mailed by any class of U.S. mail which is fully prepaid. The person designated by the council to mail the notice shall certify to the council that the mailing has been completed, and his certificate shall be conclusive in the absence of fraud.

(e)        Effective Date.  The resolution extending the boundaries of the district shall take effect at the beginning of a fiscal year commencing after its passage, as determined by the council.

(f)         (For applicability see note) A service district which at the time of its creation had the same boundaries as an historic district created under Part 3A of Article 19 of this Chapter may only have its boundaries extended to include territory which has been added to the historic district. (1973, c. 655, s. 1; 1981, c. 53, s. 2; 1987, c. 621, s. 2.)



§ 160A-538.1. Reduction of service districts.

§ 160A‑538.1.  Reduction of service districts.

(a)        Upon finding that there is no longer a need to include within a particular service district any certain tract or parcel of land, the city council may by resolution redefine a service district by removing therefrom any tract or parcel of land which it has determined need no longer be included in said district. The city council shall hold a public hearing before adopting a resolution removing any tract or parcel of land from a district. Notice of the hearing shall state the date, hour and place of the hearing, and its subject, and shall be published at least once not less than one week before the date of the hearing.

(b)        The removal of any tract or parcel of land from any service district shall take effect at the end of a fiscal year following passage of the resolution, as determined by the city council.

(c)        (For applicability see note) A service district which at the time of its creation had the same boundaries as an historic district created under Part 3A of Article 19 of this Chapter may only have its boundaries reduced to exclude territory which has been removed from the historic district. (1977, c. 775, s. 3; 1987, c. 621, s. 3.)



§ 160A-539. Consolidation of service districts.

§ 160A‑539.  Consolidation of service districts.

(a)        The city council may by resolution consolidate two or more service districts upon finding that:

(1)        The districts are contiguous or are in a continuous boundary; and

(2)        The services provided in each of the districts are substantially the same; or

(3)        If the services provided are lower for one of the districts,  there is a need to increase those services for that district to the level of that enjoyed by the other districts.

(b)        Report.  Before the public hearing required by subsection (c), the city council shall cause to be prepared a report containing:

(1)        A map of the districts to be consolidated;

(2)        A statement showing the proposed consolidation meets the standards of subsection (a); and

(3)        If necessary, a plan for increasing the services for one or more of the districts so that they are substantially the same throughout the consolidated district.

The report shall be available in the office of the city clerk for at least two weeks before the public hearing.

(c)        Hearing and Notice.  The city council shall hold a public hearing before adopting any resolution consolidating service districts. Notice of the hearing shall state the date, hour, and place of the hearing and its subject, and shall include a statement that the report required by subsection (b) is available for inspection in the office of the city clerk. The notice shall be published at least once not less than one week before the date of the hearing. In addition, the notice shall be mailed at least four weeks before the hearing to the owners as shown by the county tax records as of the preceding January 1 of all property located within the consolidated district. The notice may be mailed by any class of U.S. mail which is fully prepaid. The person designated by the council to mail the notice shall certify to the council that the mailing has been completed, and his certificate shall be conclusive in the absence of fraud.

(d)        Effective Date.  The consolidation of service districts shall take effect at the beginning of a fiscal year commencing after passage of the resolution of consolidation, as determined by the council. (1973, c. 655, s. 1; 1981, c. 53, s. 2.)



§ 160A-540. Required provision or maintenance of services.

§ 160A‑540.  Required provision or maintenance of services.

(a)        New District.  When a city defines a new service district, it shall provide, maintain, or let contracts for the services for which the residents of the district are being taxed within a reasonable time, not to exceed one year, after the effective date of the definition of the district.

(b)        Extended District.  When a city annexes territory for a service district, it shall provide, maintain, or let contracts for the services provided or maintained throughout the district to the residents of the area annexed to the district within a reasonable time, not to exceed one year, after the effective date of the annexation.

(c)        Consolidated District.  When a city consolidates two or more service districts, one of which has had provided or maintained a lower level of services, it shall increase the services within that district (or let contracts therefor) to a level comparable to those provided or maintained elsewhere in the consolidated district within a reasonable time, not to exceed one year, after the effective date of the consolidation. (1973, c. 655, s. 1.)



§ 160A-541. Abolition of service districts.

§ 160A‑541.  Abolition of service districts.

Upon finding that there is no longer a need for a particular service district, the city council may by resolution abolish that district. The council shall hold a public hearing before adopting a resolution abolishing a district. Notice of the hearing shall state the date, hour and place of the hearing, and its subject,  and shall be published at least once not less than one week before the date of the hearing. The abolition of any service district shall take effect at the end of a fiscal year following passage of the resolution, as determined by the council. (1973, c. 655, s. 1.)



§ 160A-542. Taxes authorized; rate limitation.

§ 160A‑542.  Taxes authorized; rate limitation.

A city may levy property taxes within defined service districts in addition to those levied throughout the city, in order to finance, provide or maintain for the district services provided therein in addition to or to a greater extent than those financed, provided or maintained for the entire city. In addition, a city may allocate to a service district any other revenues whose use is not otherwise restricted by law.

Property subject to taxation in a newly established district or in an area annexed to an existing district is that subject to taxation by the city as of the preceding January 1.

Property taxes may not be levied within any district established pursuant to this Article in excess of a rate on each one hundred dollar ($100.00) value of property subject to taxation which, when added to the rate levied city wide for purposes subject to the rate limitation, would exceed the rate limitation established in G.S. 160A‑ 209(d), unless that portion of the rate in excess of this limitation is submitted to and approved by a majority of the qualified voters residing within the district. Any referendum held pursuant to this paragraph shall be held and conducted as provided in G.S. 160A‑209.

This Article does not impair the authority of a city to levy special assessments pursuant to Article 10 of this Chapter for works authorized by G.S. 160A‑491, and may be used in addition to that authority. (1973, c. 655, s. 1.)



§ 160A-543. Bonds authorized.

§ 160A‑543.  Bonds authorized.

A city may incur debt under general law to finance services, facilities or functions provided within a service district. If a proposed general obligation bond issue is required by law to be submitted to and approved by the voters of the city, and if the proceeds of the proposed bond issue are to be used in connection with a service that is or, if the bond issue is approved, will be provided only for one or more service districts or at a higher level in service districts than city wide, the proposed bond issue must be approved concurrently by a majority of those voting throughout the entire city and by a majority of the total of those voting in all of the affected or to be affected service districts. (1973, c. 655, s. 1; 2004‑151, s. 4.)



§ 160A-544. Exclusion of personal property of public service corporations.

§ 160A‑544.  Exclusion of personal property of public service corporations.

There shall be excluded from any service district and the provisions of this Article shall not apply to the personal property of any public service corporation as defined in G.S. 160A‑243(c); provided that this section shall not apply to any service district in existence on January 1, 1977. (1977, c. 775, s. 4.)



§§ 160A-545 through 160A-549. Reserved for future codification purposes.

§§ 160A‑545 through 160A‑549.  Reserved for future codification purposes.



§ 160A-550. Short title.

Article 24.

Parking Authorities.

§ 160A‑550.  Short title.

This Article may be cited as the "Parking Authority Law." (1951, c. 779, s. 1; 1979, 2nd Sess., c. 1247, s. 44.)



§ 160A-551. Definitions.

§ 160A‑551.  Definitions.

As used or referred to in this Article, unless a different meaning clearly appears from the context:

(1)        The term "authority" shall mean a public body and a body corporate and politic organized in accordance with this Article for the purposes, with the powers and subject to the restrictions hereinafter set forth;

(2)        The term "bonds" shall mean bonds authorized by this Article;

(3)        The term "city" shall mean the city that is, or is about to be, included in the territorial boundaries of an authority when created hereunder;

(4)        The term "city clerk" shall mean the clerk of the city or the officer thereof charged with the duties customarily imposed on the clerk;

(5)        The term "city council" shall mean the legislative body, council, board of commissioners, or other body charged with governing the city;

(6)        The term "commissioner" shall mean one of the members of an authority, appointed in accordance with the provisions of this Article;

(7)        The term "parking project" shall mean any area or place operated or to be operated by the authority for the parking or storing of motor and other vehicles, open to public use for a fee, and shall without limiting the foregoing, include all real and personal property, driveways, roads, approaches, structures, garages, meters, mechanical equipment, and all appurtenances and facilities either on, above or under the ground which are used or usable in connection with such parking or storing of such vehicles, including on‑street parking meters if so provided by the governing authority;

(8)        The term "real property" shall mean lands, structures, franchises, and interest in lands, and any and all things usually included within the said term, and includes not only fees simple absolute but also any and all lesser interests, such as easements, rights‑of‑way, uses, leases, licenses, and all other incorporeal hereditaments and every estate, interest or right, legal or equitable, including terms of years, and liens thereon by way of judgments, mortgages or otherwise, and also claims for damage to real estate. (1951, c. 779, s. 2; 1965, c. 998, s. 1; 1979, 2nd Sess., c. 1247, s. 44.)



§ 160A-552. Creation of authority.

§ 160A‑552.  Creation of authority.

The city council of any city may, upon its own initiative, and shall, upon petition of 25 or more residents of the city, hold a public hearing on the question whether or not it is necessary for the city to organize an authority under the provisions of this Article. Notice of the time, place and purpose of such hearing shall be given by publication in a newspaper of general circulation in the city, at least once, at least 10 days before such hearing. At such hearing, an  opportunity to be heard shall be granted to all residents and taxpayers of the city and all other interested persons. If, after such hearing, the city council shall by resolution determine that it is necessary for the city to organize an authority under the provisions of this Article, the city council shall appoint, as hereinafter provided, five commissioners to act as an authority. Said commission shall be a public body and a body corporate and politic upon the completion of the taking of the following proceedings:

The commissioners shall present or cause to be presented to the Secretary of State of North Carolina a written application signed by them, which shall set forth

(1)        A statement that the city council has, pursuant to this Article, and after a public hearing held as herein required, determined that it is necessary for the city to organize an authority under the provisions of this Article, and has appointed the signers of such application as commissioners of such an authority;

(2)        A statement that the commissioners desire the authority to become a public body and a body corporate and politic under this Article;

(3)        The name, address and term of office of each of the commissioners;

(4)        The name which is proposed for the corporation; and

(5)        The location and the principal office of the proposed corporation.

The application shall be accompanied by a copy, certified by the city clerk, of the resolution or resolutions of the city council making such determination and appointments. The application shall be subscribed and sworn to by each of said commissioners before an officer authorized by law to take and certify oaths, who shall certify upon the application that he personally knows said commissioners and knows them to be the persons appointed as stated in the application, and that each subscribed and swore thereto in the officer's presence. The Secretary of State shall examine the application and if he finds that the name proposed for the corporation is not identical with that of a person or any other corporation of this State or so nearly similar as to lead to confusion and uncertainty, he shall receive and file it and shall record it in an appropriate book of record in his office.

When the application has been made, filed and recorded, as herein provided, the authority shall constitute a public body and body corporate and politic under the name proposed in the application; and the Secretary of State shall make and issue a certificate of incorporation pursuant to this Article, under the seal of the State, and shall record the same with the application.

The boundaries of such authority shall be coterminous with those of such city.

In any suit, action or proceeding involving the validity or enforcement of or relating to any contract of the authority, the authority shall be conclusively deemed to have been established in accordance with the provisions of this Article upon proof of the issuance of the aforesaid certificate by the Secretary of State. A copy of such certificate, duly certified by the Secretary of State, shall be admissible in evidence in any such suit, action or proceeding, and shall be conclusive proof of the filing and contents thereof. (1951, c. 779, s. 3; 1979, 2nd Sess., c. 1247, s. 44.)



§ 160A-553. Appointment, removal, etc., of commissioners; quorum; chairman; vice-chairman, agents and employees.

§ 160A‑553.  Appointment, removal, etc., of commissioners; quorum; chairman; vice‑chairman, agents and employees.

An authority shall consist of five commissioners appointed by the city council, and the city council shall designate the first chairman. No commissioner shall be a city official.

The commissioners who are first appointed shall be designated by the city council to serve for terms of one, two, three, four and five years respectively from the date of their appointment. Thereafter, the term of office shall be five years. A commissioner shall hold office until his successor has been appointed by the city council and has qualified. Vacancies shall be filled by the city council for the unexpired term. Three commissioners shall constitute a quorum. A commissioner shall receive no compensation for his services, but he shall be entitled to reimbursement for his actual and necessary expenses incurred in the performance of his official duties.

When the office of the first chairman of the authority becomes vacant, the authority shall select a chairman from among its members. An authority shall select from among its members a vice‑chairman, and it may employ a secretary (who shall be executive director), technical experts and such other officers, agents and employees, permanent or temporary, as it may require, and shall determine their qualifications, duties and compensation. An authority may, with the consent of the city council call upon the city attorney or chief law officer of the city for such legal services as it may require, or it may employ its own counsel and legal staff. An authority may delegate to one or more of its agents or employees such powers or duties as it may deem proper. The city council may remove any member of the authority for inefficiency, neglect of duty or misconduct in office, giving him a copy of the charges against him and an opportunity of being heard in person, or by counsel, in his defense upon not less than 10 days' notice. (1951, c. 779, s. 4; 1979, 2nd Sess., c. 1247, ss. 42, 44.)



§ 160A-554. Duty of authority and commissioners.

§ 160A‑554.  Duty of authority and commissioners.

The authority and its commissioners shall be under a statutory duty to comply or cause compliance strictly with all provisions of this Article and, in addition thereto, with each and every term, provision and covenant in any contract of the authority on its part to be kept or performed. (1951, c. 779, s. 5; 1979, 2nd Sess., c. 1247, s. 44.)



§ 160A-555. Interested commissioners or employees.

§ 160A‑555.  Interested commissioners or employees.

No commissioner or employee of an authority shall acquire any interest direct or indirect in any parking project or in any property included or planned to be included in any parking project, nor shall he have any interest direct or indirect in any contract or proposed contract for materials or services to be furnished or used in connection with any parking project. If any commissioner or employee of an authority owns or controls an interest direct or indirect in any property included or planned to be included in any parking project, he shall immediately disclose the same in writing to the authority and such disclosure shall be entered upon the minutes of the authority. Failure to so disclose such interest shall constitute misconduct in office. (1951, c. 779, s. 6; 1979, 2nd Sess., c. 1247, s. 44.)



§ 160A-556. Purpose and powers of the authority.

§ 160A‑556.  Purpose and powers of the authority.

An authority incorporated under this Article shall constitute a public body and a body corporate and politic, exercising public powers as an agency or instrumentality of the city with which it is coterminous. The purpose of the authority shall be to relieve traffic congestion of the streets and public places in the city by means of parking facilities, and to that end to acquire, construct, improve, operate and maintain one or more parking projects in the city. To carry out said purpose, the authority shall have power:

(1)        To sue and be sued;

(2)        To have a seal and alter the same at pleasure;

(3)        To acquire, hold and dispose of personal property for its corporate purposes, including the power to purchase prospective or tentative awards in connection with the condemnation of real property;

(4)        To acquire by purchase or condemnation, and use real property necessary or convenient. All real property acquired by the authority by condemnation shall be acquired in the manner provided by law for the condemnation of land by the city;

(5)        To make bylaws for the management and regulation of its affairs, and subject to agreements with bondholders, for the regulation of parking projects;

(6)        To make contracts and leases, and to execute all instruments  necessary or convenient;

(7)        To construct such buildings, structures and facilities as may be necessary or convenient;

(8)        To construct, reconstruct, improve, maintain and operate parking projects;

(9)        To accept grants, loans or contributions from the United States, the State of North Carolina, or any agency or instrumentality of either of them, or the city, and to expend the proceeds for any purposes of the authority;

(10)      To fix and collect rentals, fees and other charges for the use of parking projects or any of them subject to and in accordance with such agreements with bondholders as may be made as hereinafter provided;

(11)      To do all things necessary or convenient to carry out the purpose of the authority and the powers expressly given to it by this Article;

(12)      To issue revenue bonds under the Local Government Revenue Bond Act. (1951, c. 779, s. 7; 1965, c. 998, s. 2; 1971, c. 780, s. 18; 1979, 2nd Sess., c. 1247, s. 44.)



§ 160A-557. Conveyance of property by the city to the authority; acquisition of property by the city or by the authority.

§ 160A‑557.  Conveyance of property by the city to the authority; acquisition of property by the city or by the authority.

(a)        The city may convey, with or without consideration, to the authority real and personal property owned by the city for use by the authority as a parking project or projects or a part thereof. In case of real property so conveyed, the instrument of conveyance shall contain a provision for reversion of the property to the city upon the termination of the corporate existence of the authority or upon the termination of the use of the property for the corporate purpose of the authority. Such conveyance of property by the city to the authority may be made without regard to the provisions of other laws regulating sales of property by the city or requiring previous advertisement of sales of property by the city.

(b)        The city may acquire by purchase or condemnation real property  in the name of the city for the authority or for the widening of existing roads, streets, parkways, avenues or highways or for new roads, streets, parkways, avenues or highways to any of the parking projects, or partly for such purposes and partly for other city purposes, by purchase or condemnation in the manner provided by law for the acquisition of real property by the city. The city may close such streets, roads, parkways, avenues, or highways as may be necessary or convenient.

(c)        Contracts may be entered into between the city and the authority providing for the property to be conveyed by the city to the authority, the additional property to be acquired by the city and so conveyed, the streets, roads, parkways, avenues and highways to be closed by the city, and the amounts, terms and conditions of payment to be made by the authority. Such contracts may contain covenants by the city as to the road, street, parkway, avenue and highway improvements to be made by the city, including provisions for the installation of parking meters in designated streets of the city and for the removal of such parking meters in the event that such parking  meters are not found to be necessary or convenient. Any such contract may pledge all or any part of the revenues of on‑street parking meters to the authority for a period of not to exceed the period during which bonds of the authority shall be outstanding; provided, that the total amount of such revenues which may be paid pursuant to such a pledge shall not exceed the total of the principal of and interest on such bonds which become due and payable during such period. Such contracts may also contain provisions limiting or prohibiting the construction and operation by the city or any agency thereof in designated areas of public parking facilities and parking meters whether or not a fee or charge is made therefor. Any such contracts between the city and the authority may be pledged by the authority to secure its bonds and may not be modified thereafter except as provided by the terms of the contracts or by the terms of the pledge. The city council may authorize such contracts on behalf of the city and no other authorization on the part of the city for such contracts shall be necessary.

(d)        The authority may itself acquire real property for a parking project at the cost and expense of the authority by purchase or condemnation pursuant to the laws relating to the condemnation of land by the city.

(e)        In case the authority shall acquire any real property which it shall determine is no longer required for a parking project, then, if such real property was acquired at the cost and expense of the city, the authority shall have power to convey it without consideration to the city, or, if such real property was acquired at the cost and expense of the authority, then the authority shall have power to sell, lease or otherwise dispose of said real property and shall retain and have the power to use the proceeds of sale, rentals or other moneys derived from the disposition thereof for its purposes. (1951, c. 779, s. 8; 1965, c. 998, s. 3; 1979, 2nd Sess., c. 1247, s. 44.)



§ 160A-558. Contracts.

§ 160A‑558.  Contracts.

The authority shall let contracts in the manner provided by law for contracts of the city. (1951, c. 779, s. 9; 1979, 2nd Sess., c. 1247, s. 44.)



§ 160A-559. Moneys of the authority.

§ 160A‑559.  Moneys of the authority.

All moneys of the authority shall be paid to the treasurer of the city as agent of the authority, who shall designate depositories and who shall not commingle such moneys with any other moneys. Such moneys shall be deposited in a separate bank account or accounts. The moneys in such accounts shall be paid out on checks of the treasurer on written requisition of the chairman of the authority or of such other person or persons as the authority may authorize to make such requisitions. All deposits of such moneys shall be secured in the manner provided by law for securing deposits of moneys of the city. The city accountant of the city and his legally authorized representatives are authorized and empowered from time to time to examine the accounts and books of the authority, including its receipts, disbursements, contracts, leases, sinking funds, investments and any other records and papers relating to its financial standing. The authority shall cause an annual audit of its accounts to be made by a certified public accountant or firm of certified public accountants, and shall cause a copy of the report of each such audit to be filed with the city clerk, who shall present the same to the city council. The authority shall have power, notwithstanding the provisions of this section to contract with the holders of any of its bonds as to the custody, collection, securing, investment and payment  of any moneys of the authority or any moneys held in trust or otherwise for the payment of bonds or in any way to secure bonds, and to carry out any such contract notwithstanding that such contract may be inconsistent with the previous provisions of this section. Moneys held in trust or otherwise for the payment of bonds or in any way to secure bonds and deposits of such moneys may be secured in the same manner as moneys of the authority, and all banks and trust companies are authorized to give such security for such deposits. (1951, c. 779, s. 10; 1979, 2nd Sess., c. 1247, s. 44.)



§ 160A-560. Bonds legal investments for public officers and fiduciaries.

§ 160A‑560.  Bonds legal investments for public officers and fiduciaries.

The bonds are hereby made securities in which all public officers and bodies of this State and all municipalities and municipal subdivisions, all insurance companies and associations and other persons carrying on an insurance business, all banks, bankers, trust companies, savings banks and savings associations, including savings and loan associations, investment companies and other persons carrying on a banking business and all other persons whatsoever, except as hereinafter provided, who are now or may hereafter be authorized to invest in bonds or other obligations of the State, may properly and legally invest funds including capital in their control or belonging to them; provided that, notwithstanding the provisions of any other general or special law to the contrary, such bonds shall not be eligible for the investment of funds, including capital, trusts, estates or guardianships under the control of individual administrators, guardians, executors, trustees and other individual fiduciaries. The bonds are also hereby made securities which may be deposited with and may be received by all public officers and bodies of this State and all municipalities and municipal subdivisions for any purpose for which the deposit of bonds or other obligations of this State is now or may hereafter be authorized. (1951, c. 779, s. 15; 1979, 2nd Sess., c. 1247, s. 44.)



§ 160A-561. Exemptions from taxation.

§ 160A‑561.  Exemptions from taxation.

It is hereby found, determined and declared that the creation of the authority and the carrying out of its corporate purposes is in all respects for the benefit of the people of the State of North Carolina, for the improvement of their health, welfare and prosperity, and for the promotion of their traffic, and is a public purpose, and that the authority will be performing an essential governmental function in the exercise of the powers conferred upon it  by this Article, and the State of North Carolina covenants with the holders of the bonds that the authority shall be required to pay no taxes or assessments upon any of the property acquired by it or under its jurisdiction, control, possession or supervision or upon its activities in the operation and maintenance of the project or any tolls, revenues or other income received by the authority and that the bonds of the authority and the income therefrom shall at all times be  exempt from taxation, except for transfer and estate taxes. (1951, c. 779, s. 16; 1979, 2nd Sess., c. 1247, s. 44.)



§ 160A-562. Tax contract by the State.

§ 160A‑562.  Tax contract by the State.

The State of North Carolina covenants with the purchasers and with all subsequent holders and transferees of bonds issued by the authority pursuant to this Article, in consideration of the acceptance of and payment for the bonds, that the bonds of the authority issued pursuant to this Article and the income therefrom, and all moneys, funds and revenues pledged to pay or secure the payment of such bonds, shall at all times be free from taxation except for transfer and estate taxes. (1951, c. 779, s. 17; 1979, 2nd Sess., c. 1247, s. 44.)



§ 160A-563. Actions against the authority.

§ 160A‑563.  Actions against the authority.

In every action against the authority for damages, for injuries to real or personal property, or for the destruction thereof, or for personal injuries or death, the complaint shall contain an allegation that at least 30 days have elapsed since the demand, claim or claims upon which such action is founded were presented to a member of the authority, or to its secretary, or to its chief executive officer and that the authority has neglected or refused to make an adjustment or payment thereof for 30 days after such presentment. (1951, c. 779, s. 19; 1979, 2nd Sess., c. 1247, s. 44.)



§ 160A-564. Termination of authority.

§ 160A‑564.  Termination of authority.

The city council shall have the authority to terminate the existence of the authority at any time. In the event of such termination, all property and assets of the authority shall automatically become the property of the city and the city shall succeed to all rights, obligations and liabilities of the authority. (1951, c. 779, s. 20; 1979, 2nd Sess., c. 1247, ss. 43, 44.)



§ 160A-565. Inconsistent provisions in other acts superseded.

§ 160A‑565.  Inconsistent provisions in other acts superseded.

Insofar as the provisions of this Article are inconsistent with the provisions of any other act, general or special, the provisions of this Article shall be controlling. This Article shall not repeal or modify any other act providing a different method of financing parking projects in cities, the powers conferred hereby being intended to be in addition to and not in substitution for the powers conferred by other acts. (1951, c. 779, s. 22; 1979, 2nd Sess., c. 1247, s. 44.)



§§ 160A-566 through 160A-574. Reserved for future codification purposes.

§§ 160A‑566 through 160A‑574.  Reserved for future codification purposes.



§ 160A-575. Title.

Article 25.

Public Transportation Authorities.

§ 160A‑575.  Title.

This Article shall be known and may be cited as the "North Carolina Public Transportation Authorities Act." (1977, c. 465; 1979, 2nd Sess., c. 1247, s. 45.)



§ 160A-576. Definitions.

§ 160A‑576.  Definitions.

As used in this Article, unless the context otherwise requires:

(1)        "Authority" means a body corporate and politic organized in accordance with the provisions of this Article for the purposes, with the powers and subject to the restrictions hereinafter set forth.

(2)        "Governing body" means the board, commission, council or other body, by whatever name it may be known, in which the general legislative powers of the municipality are vested.

(3)        "Municipality" means any county, city, or town of this State, and any other political subdivision, public corporation, authority, or district in this State, which is or may be authorized by law to acquire, establish, construct, enlarge, improve, maintain, own, and operate public transportation systems.

(4)        "Municipality's chief administrative official" means the county manager, city manager, town manager, or other person, by whatever title he shall be known, in whom the responsibility for the municipality's administrative duties is vested.

(5)        "Public transportation" means transportation of passengers whether or not for hire by any means of conveyance, including but not limited to a street railway, elevated railway or guideway, subway, motor vehicle or motor bus, either publicly or privately owned and operated, holding itself out to the general public for the transportation of persons within the territorial jurisdiction of the authority, including charter service.

(6)        "Public transportation system" means, without limitation, a combination of real and personal property, structures, improvements, buildings, equipment, vehicle parking or other facilities, and rights‑of‑way, or any combination thereof, used or useful for the purposes of public transportation. (1977, c. 465; 1979, 2nd Sess., c. 1247, s. 45.)



§ 160A-577. Creation; membership.

§ 160A‑577.  Creation; membership.

A municipality may, by resolution or ordinance, create a transportation authority, hereinafter sometimes referred to as the "authority." It shall be a body corporate and politic. It shall consist of up to 11 members as determined by the governing body of the municipality.

Members of the authority shall reside within the territorial jurisdiction of the authority as hereinafter set out. They shall be appointed by the governing body of the municipality. The terms of the members shall be fixed by the governing body. Appointments to fill vacancies occurring during the regular terms shall be made by the governing body. The appointments of all members shall run until their successors are appointed and qualified.

The members of the authority shall elect a chairman and vice‑chairman from the membership of the authority. They shall also elect a secretary who may, or may not, be a member of the authority.

A majority of the members shall constitute a quorum for the transaction of business and an affirmative vote of the majority of the members present at a meeting of the authority shall be required to constitute action of the authority. Members of the authority shall receive such compensation, if any, as may be fixed by the governing body of the municipality. (1977, c. 465; 1979, 2nd Sess., c. 1247, s. 45.)



§ 160A-578. Purpose of the authority.

§ 160A‑578.  Purpose of the authority.

The purpose of the authority shall be to provide for a safe, adequate and convenient public transportation system for the municipality creating the authority and for its immediate environs, through the granting of franchises, ownership and leasing of terminals, buses and other transportation facilities and equipment, and otherwise through the exercise of the powers and duties conferred upon it. (1977, c. 465; 1979, 2nd Sess., c. 1247, s. 45.)



§ 160A-579. General powers of the authority.

§ 160A‑579.  General powers of the authority.

The general powers of the authority shall include any or all of the following:

(1)        To sue and be sued;

(2)        To have a seal;

(3)        To make rules and regulations, not inconsistent with this Chapter, for its organization and internal management;

(4)        To employ persons deemed necessary to carry out the management functions and duties assigned to them by the authority and to fix their compensation, within the limit of available funds;

(5)        With the approval of the municipality's chief administrative  official, to use officers, employees, agents and facilities of the municipality for such purposes and upon such terms as may be mutually agreeable;

(6)        To retain and employ counsel, auditors, engineers and private consultants on an annual salary, contract basis, or otherwise for rendering professional or technical services and advice;

(7)        To acquire, maintain and operate such lands, buildings, structures, facilities, and equipment as may be necessary or convenient for the operations of the authority and for the operation of a public transportation system;

(8)        To make or enter into contracts, agreements, deeds, leases, conveyances or other instruments, including contracts and agreements with the United States and the State of North Carolina;

(9)        To surrender to the municipality any property no longer required by the authority;

(10)      To make plans, surveys and studies of public transportation  facilities within the territorial jurisdiction of the authority and to prepare and make recommendations in regard thereto;

(11)      To enter into and perform contracts with public transportation companies with respect to the operation of public passenger transportation;

(12)      To issue certificates of public convenience and necessity; and to grant franchises and enter into franchise agreements and in all respects to regulate the operation of buses, taxicabs and other methods of public passenger transportation which originate and terminate within the territorial jurisdiction of the authority as fully as the municipality is now or hereafter empowered to do within the territorial jurisdiction of the municipality;

(13)      To operate public transportation systems and to enter into and perform contracts to operate public transportation services and facilities and to own or lease property, facilities and equipment necessary or convenient therefor, and to rent, lease or otherwise sell the right to do so to any person, public or private; further, to the extent authorized by resolution or ordinance of the municipality to obtain grants, loans and assistance from the United States, the State, any public body, or any private source whatsoever;

(14)      To enter into and perform contracts and agreements with other public transportation authorities pursuant to the provisions of G.S. 160A‑460 through 160A‑464 of Part 1 of Article 20 of Chapter 160A of the General Statutes; in addition, to enter into and perform contracts with other units of local government when specifically authorized by the governing body, pursuant to the provisions of G.S. 160A‑460 through 160A‑464 of Part 1 of Article 20 of Chapter 160A of the General Statutes;

(15)      To do all things necessary or convenient to carry out its purpose and to exercise the powers granted to the authority. (1977, c. 465; 1979, 2nd Sess., c. 1247, s. 45.)



§ 160A-580. Authority of Utilities Commission not affected.

§ 160A‑580.  Authority of Utilities Commission not affected.

Except as otherwise provided herein, nothing in this Article shall be construed to limit or otherwise affect the power or authority of the North Carolina Utilities Commission or the right of appeal to the North Carolina Utilities Commission as provided by law. (1977, c. 465; 1979, 2nd Sess., c. 1247, s. 45.)



§ 160A-581. Territorial jurisdiction.

§ 160A‑581.  Territorial jurisdiction.

The jurisdiction of the authority shall extend to all local public passenger transportation operating within the municipality. Said jurisdiction shall also extend up to 30 miles outside of the corporate limits of the municipality where the municipality is a town or city, and up to five miles outside of the boundaries of the municipality where the municipality is a county or up to five miles outside of the combined boundaries of a group of counties. The authority shall not have jurisdiction over public transportation subject to the jurisdiction of and regulated by the I.C.C., nor shall it have jurisdiction over intrastate public transportation classified as common carriers of passengers by the North Carolina Utilities Commission. A public transportation authority shall not extend service into a political subdivision without the consent of the governing body of that political subdivision. A majority vote of the governing body shall constitute consent. (1977, c. 465; 1979, 2nd Sess., c. 1247, s. 45.)



§ 160A-582. Fiscal accountability.

§ 160A‑582.  Fiscal accountability.

The authority shall be fiscally accountable to the municipality, and the municipality's governing body shall have authority to examine all records and accounts of the authority at any time. (1977, c. 465; 1979, 2nd Sess., c. 1247, s. 45.)



§ 160A-583. Funds.

§ 160A‑583.  Funds.

The establishment and operation of a transportation authority as herein authorized are governmental functions and constitute a public purpose, and the municipality is hereby authorized to appropriate funds to support the establishment and operation of the transit authority. The municipality may also dedicate, sell, convey, donate or lease any of its interest in any property to the authority. Further, the authority is hereby authorized to establish such license and regulatory fees and charges as it may deem appropriate, subject to the approval of the governing body of the municipality. If the governing body finds that the funds otherwise available are insufficient, it may call a special election without a petition and submit to the qualified voters of the municipality the question of whether or not a special tax shall be levied and/or bonds issued, specifying the maximum amount thereof, for the purpose of acquiring lands, buildings, equipment and facilities and for the operations of the transit authority. (1977, c. 465; 1979, 2nd Sess., c. 1247, s. 45.)



§ 160A-584. Effect on existing franchises and operations.

§ 160A‑584.  Effect on existing franchises and operations.

In the event a transportation authority is established under the authority of this Article, any existing franchises granted by the municipality shall continue in full force and effect until legally terminated; further, all ordinances and resolutions of the municipality regulating bus operations and taxicabs shall continue in full force and effect until superseded by regulations of the transportation authority. (1977, c. 465; 1979, 2nd Sess., c. 1247, s.  45.)



§ 160A-585. Termination.

§ 160A‑585.  Termination.

The governing body of the municipality shall have the authority to terminate the existence of the authority at any time. In the event of such termination, all property and assets of the authority shall automatically become the property of the municipality and the municipality shall succeed to all rights, obligations and liabilities of the authority. (1977, c. 465; 1979, 2nd Sess., c. 1247, s. 45.)



§ 160A-586. Controlling provisions.

§ 160A‑586.  Controlling provisions.

Insofar as the provisions of this Article are not consistent with the provisions of any other law, public or private, the provisions of this Article shall be controlling. (1977, c. 465; 1979, 2nd Sess., c. 1247, s. 45.)



§ 160A-587. Consolidation of public transportation authority and parking authority.

§ 160A‑587.  Consolidation of public transportation authority and parking authority.

The municipality may, by resolution or ordinance, vest in a single body corporate and politic both the powers of a public transportation authority in accordance with the provisions of this Article and the powers of a parking authority in accordance with the provisions of Article 38 of Chapter 160 of the General Statutes. Notwithstanding the membership provisions of G.S. 160A‑553, the members of a consolidated body created pursuant to this section shall be selected according to the provisions of G.S. 160A‑577. (1977, c. 465; 1979, 2nd Sess., c. 1247, s. 45.)



§ 160A-588. Joint provision of services.

§ 160A‑588.  Joint provision of services.

Two or more municipalities may cooperate in the exercise of any power granted by this Article according to the procedures and provisions of G.S. 160A‑460 through 160A‑464 of Part 1 of Article 20 of Chapter 160A of the General Statutes. Additional municipalities may join an existing transportation authority upon making satisfactory arrangements pursuant to the provisions of G.S. 160A‑460 through 160A‑464 of Part 1 of Article 20 of Chapter 160A of the General Statutes. (1977, c. 465; 1979, 2nd Sess., c. 1247, s. 45.)



§§ 160A-589 through 160A-599. Reserved for future codification purposes.

§§ 160A‑589 through 160A‑599.  Reserved for future codification purposes.



§ 160A-600. Title.

Article 26.

Regional Public Transportation Authority.

§ 160A‑600.  Title.

This Article shall be known and may be cited as the "Regional Public Transportation Authority Act." (1989, c. 740, s. 1.)



§ 160A-601. Definitions.

§ 160A‑601.  Definitions.

As used in this Article, unless the context otherwise requires:

(1)        "Authority" means a Regional Public Transportation Authority as defined by subdivision (6) of this section.

(2)        "Board of Trustees" means the governing board of the Authority, in which the general legislative powers of the Authority are vested.

(3)        "Population" means the number of persons residing in respective areas as defined and enumerated in the most recent decennial federal census.

(4)        "Public transportation" means transportation of passengers whether or not for hire by any means of conveyance, including but not limited to a street or elevated railway or guideway, subway, motor vehicle or motor bus, carpool or vanpool, either publicly or privately owned and operated, holding itself out to the general public for the transportation of persons within or working within the territorial jurisdiction of the Authority, excluding charter, tour, or sight‑seeing service.

(5)        "Public transportation system" means, without limitation, a combination of real and personal property, structures, improvements, buildings, equipment, vehicle parking or other facilities, railroads and railroad rights‑of‑way whether held in fee simple by quitclaim or easement, and rights‑of‑way, or any combination thereof, used or useful for the purposes of public transportation.  "Public transportation system" however, does not include streets, roads, or highways except those for ingress and egress to vehicle parking.

(6)        "Regional Public Transportation Authority," means a body corporate and politic organized in accordance with the provisions of this Article for the purposes, with the powers and subject to the restrictions hereinafter set forth.

(7)        "Unit of local government" means any county, city, town or municipality of this State, and any other political subdivision, public corporation, Authority, or district in this State, which is or may be authorized by law to acquire, establish, construct, enlarge, improve, maintain, own, and operate public transportation systems.

(8)        "Unit of local government's chief administrative official" means the county manager, city manager, town manager, or other person, by whatever title he shall be known, in whom the responsibility for the unit of local government's administrative duties is vested. (1989, c. 740, s. 1.)



§ 160A-602. Definition of territorial jurisdiction of Authority.

§ 160A‑602.  Definition of territorial jurisdiction of Authority.

An authority may be created for any area of the State that, at the time of creation of the authority, meets the following criteria:

(1)        The area consists of three counties:

(2)        At least one of those counties contains at least part of a County Research and Production Service District established pursuant to Part 2 of Article 16 of Chapter 153A of the General Statutes; and

(3)        The other two counties each:

a.         Contain at least one unit of local government that is designated by the Governor of the State of North Carolina as a recipient pursuant to Section 9 of the Urban Mass Transportation Act of 1964, as amended; and

b.         Are adjacent to at least one county that contains at least part of a County Research and Production Service District established pursuant to Part 2 of Article 16 of Chapter 153A of the General Statutes. (1989, c. 740, s. 1.)



§ 160A-603. Creation of Authority.

§ 160A‑603.  Creation of Authority.

(a)        The Boards of Commissioners of all three counties within an area for which an authority may be created as defined in G.S. 160A‑602 may by resolution signify their determination to organize an authority under the provisions of this Article.  Each of such resolutions shall be adopted after a public hearing thereon, notice of which hearing shall be given by publication at least once, not less than 10 days prior to the date fixed for such hearing, in a newspaper having a general circulation in the county.  Such notice shall contain a brief statement of the substance of the proposed resolution, shall set forth the proposed articles of incorporation of the Authority and shall state the time and place of the public hearing to be held thereof.  No county shall be required to make any other publication of such resolution under the provisions of any other law.

(b)        Each such resolution shall include articles of incorporation which shall set forth:

(1)        The name of the authority;

(2)        A statement that such authority is organized under this Article; and

(3)        The names of the three organizing counties.

(c)        A certified copy of each of such resolutions signifying the determination to organize an authority under the provisions of this Article shall be filed with the Secretary of State, together with proof of publication of the notice of hearing on each of such resolutions.  If the Secretary of State finds that the resolutions, including the articles of incorporation, conform to the provisions of this Article and that the notices of hearing were properly published, he shall file such resolutions and proofs of publication in his office and shall issue a certificate of incorporation under the seal of the State and shall record the same in an appropriate book of record in his office.  The issuance of such certificate of incorporation by the Secretary of State shall constitute the Authority a public body and body politic and corporate of the State of North Carolina.  Said certificate of incorporation shall be conclusive evidence of the fact that such authority has been duly created and established under the provisions of this Article.

(d)        When the Authority has been duly organized and its officers elected as herein provided the secretary of the Authority shall certify to the Secretary of State the names and addresses of such officers as well as the address of the principal office of the Authority.

(e)        The Authority may become a Designated Recipient pursuant to the Urban Mass Transportation Act of 1964, as amended. (1989, c. 740, s. 1.)



§ 160A-604. Territorial jurisdiction of the Authority.

§ 160A‑604.  Territorial jurisdiction of the Authority.

(a)        The territorial jurisdiction of any authority created pursuant to this Article shall be coterminous with the boundaries of the three counties that organized it.

(b)        Except as provided by this Article, the jurisdiction of the Authority may include all local public passenger transportation operating within the territorial jurisdiction of the Authority, but the Authority may not take over the operation of any existing public transportation without the consent of the owner.

(c)        The Authority shall not have jurisdiction over public transportation subject to the jurisdiction of and regulated by the Interstate Commerce Commission, nor shall it have jurisdiction over intrastate public transportation classified as common carriers of passengers by the North Carolina Utilities Commission. (1989, c. 740, s. 1.)



§ 160A-605. Membership; officers; compensation.

§ 160A‑605.  Membership; officers; compensation.

(a)        The governing body of an authority is the Board of Trustees.  The Board of Trustees shall consist of 13 members, appointed as follows:

(1)        The county with the greatest population shall be allocated five members to be appointed as follows:

a.         Two by the board of commissioners of that county;

b.         Two by the city council of the city containing the largest population within that county; and

c.         One by the city council of the city containing the second largest population within that county;

(2)        The county with the next greatest population shall be allocated three members to be appointed as follows:

a.         One by the board of commissioners of that county;

b.         One by the city council of the city containing the largest population within that county; and

c.         One jointly by that board of commissioners and city council, by procedures agreed on between them;

(3)        The county with the least population shall be allocated two members to be appointed as follows:

a.         One by the board of commissioners of that county; and

b.         One by the city council of the city containing the largest population within that county; and

(4)        Three members of the Board of Transportation appointed by the Secretary of Transportation, to serve as ex officio nonvoting members.

(b)        Voting members of the Board of Trustees shall serve for terms of four years, provided that one‑half of the initial appointments shall be for two‑year terms, to be determined by lot at the first meeting of the Board of Trustees.  Initial terms of office shall commence upon approval by the Secretary of State of the articles of incorporation. The members appointed by the Secretary of Transportation shall serve at his pleasure.

(c)        An appointing authority may appoint one of its members to the Board of Trustees.  Service on the Board of Trustees may be in addition to any other office which a person is entitled to hold.  Each voting member of the Board of Trustees may hold elective public office as defined by G.S. 128‑1.1(d).

(d)        Members of the Board of Trustees shall reside within the territorial jurisdiction of the Authority as defined by G.S. 160A‑604.

(e)        The Board of Trustees shall annually elect from its membership a Chairperson, and a Vice‑Chairperson, and shall annually elect a Secretary, and a Treasurer.

(f)         Members of the Board of Trustees shall receive the sum of fifty dollars ($50.00) as compensation for attendance at each duly conducted meeting of the Authority. (1989, c. 740, s. 1.)



§ 160A-606. Voting; removal.

§ 160A‑606.  Voting; removal.

(a)        Six members of the Board of Trustees shall constitute a quorum for the transaction of business.  Except as provided by G.S. 160A‑605(a)(4), each member shall have one vote.

(b)        Each member of the Board of Trustees may be removed with or without cause by the appointer(s).  If the appointment was made jointly by two boards, the removal must be concurred in by both.

(c)        Appointments to fill vacancies shall be made for the remainder of the unexpired term by the respective appointer(s) charged with the responsibility for making such appointments pursuant to G.S. 160A‑605.  All members shall serve until their successors are appointed and qualified, unless removed from office. (1989, c. 740, s. 1.)



§ 160A-607. Advisory committees.

§ 160A‑607.  Advisory committees.

The Board of Trustees may provide for the selection of such advisory committees as it may find appropriate, which may or may not include members of the Board of Trustees. (1989, c. 740, s. 1.)



§ 160A-607.1. Special tax board.

§ 160A‑607.1.  Special tax board.

(a)        The special tax board of an authority shall be composed of two representatives from each of the counties organizing the authority appointed annually by the board of commissioners of each of those counties' members at the first regular meeting thereof in January, except that the initial members shall serve a term beginning on the date that the initial terms of the board of trustees of that authority begin under G.S. 160A‑605(b), and ending on the last day of December of that year.  Each member of the special tax board must be a member of the board of commissioners of the county by which he was appointed.  Membership on the special tax board may be held in addition to the offices authorized by G.S. 128‑1 or G.S. 128‑1.1.  Said representatives shall hold office from their appointment until their successors are appointed and qualified, except that when any member of the special tax board ceases for any reason to be a member of the board of commissioners of the county by which he was appointed, he shall simultaneously cease to be a member of said special tax board.  Upon the occurrence of any vacancy on said special tax board, the vacancy shall be filled within 30 days after notice thereof by the board of commissioners of the county having a vacancy in its representation.  Each member of the special tax board, before entering upon his duties, shall take and subscribe an oath or affirmation to support the Constitution and laws of the United States and of this State and to discharge faithfully the duties of his office; and a record of each such oath shall be filed in the minutes of the respective participating units of local government.

(b)        The special tax board shall meet regularly at such places and on such dates as are determined by the special tax board.  The initial meeting shall be called jointly by the chairmen of the boards of commissioners of the counties organizing the authority.  Special meetings may be called by the chairman of the special tax board on his own initiative and shall be called by him upon request of two or more members of the board.  All members shall be notified in writing at least 24 hours in advance of such meeting.  A majority of the members of the special tax board shall constitute a quorum.  No vacancy in the membership of the special tax board shall impair the right of a quorum to exercise all the rights and perform all the duties of the special tax board.  No action, other than an action to recess or adjourn, shall be taken except upon a majority vote of the entire authorized membership of said special tax board.  Each member, including the chairman, shall be entitled to vote on any question.

(c)        The special tax board shall elect annually in January from among its members a chairman, vice‑chairman, secretary and treasurer, except that initial officers shall be elected at the first meeting of the special tax board. (1989, c. 740, s. 1.)



§ 160A-608. Purpose of the Authority.

§ 160A‑608.  Purpose of the Authority.

The purpose of the Authority shall be to finance, provide, operate, and maintain for a safe, clean, reliable, adequate, convenient, energy efficient, economically and environmentally sound public transportation system for the service area of the Authority through the granting of franchises, ownership and leasing of terminals, buses and other transportation facilities and equipment, and otherwise through the exercise of the powers and duties conferred upon it, in order to enhance mobility in the region and encourage sound growth patterns.

Such a service, facility, or function shall be financed, provided, operated, or maintained in the service area of the Authority either in addition to or to a greater or lesser extent than services, facilities, or functions are financed, provided, operated, or maintained for the entirety of the respective units of local government. (1989, c. 740, s. 1.)



§ 160A-609. Service area of the Authority.

§ 160A‑609.  Service area of the Authority.

The service area of the Authority shall be as determined by the Board of Trustees consistent with its purpose, but shall not exceed the territorial jurisdiction of the authority and any area it may provide service to under G.S. 160A‑610. (1989, c. 740, s. 1.)



§ 160A-610. General powers of the Authority.

§ 160A‑610.  General powers of the Authority.

The general powers of the Authority shall include any or all of the following:

(1)        To sue and be sued;

(2)        To have a seal;

(3)        To make rules and regulations, not inconsistent with this Chapter, for its organization and internal management;

(4)        To employ persons deemed necessary to carry out the functions and duties assigned to them by the Authority and to fix their compensation, within the limit of available funds;

(5)        With the approval of the unit of local government's chief administrative official, to use officers, employees, agents and facilities of the unit of local government for such purposes and upon such terms as may be mutually agreeable;

(6)        To retain and employ counsel, auditors, engineers and private consultants on an annual salary, contract basis, or otherwise for rendering professional or technical services and advice;

(7)        To acquire, lease as lessee with or without option to purchase, hold, own, and use any franchise, property, real or personal, tangible or intangible, or any interest therein and to sell, lease as lessor with or without option to purchase, transfer (or dispose thereof) whenever the same is no longer required for purposes of the Authority, or exchange same for other property or rights which are useful for the Authority's purposes, including but not necessarily limited to parking facilities;

(7a)      To enhance mobility within the region and promote sound growth patterns through joint transit development projects as generally described by Federal Transit Administration (FTA) policy at 62 Fed. Reg. 12266 (1997) and implementing guidelines in FTA Circular 9300.1A, Appendix B, as the policy and guidance may be amended; and, with respect to the planning, construction, and operation of joint transit development projects, upon the governing board's adoption of policies and procedures to ensure fair and open competition, to select developers or development teams in substantially the same manner as permitted by G.S. 143‑129(h); and to enter into development agreements with public, private, or nonprofit entities to undertake the planning, construction, and operation of joint transit development projects.

(8)        To acquire by gift, purchase, lease as lessee with or without option to purchase or otherwise to construct, improve, maintain, repair, operate or administer any component parts of a public transportation system or to contract for the maintenance, operation or administration thereof or to lease as lessor the same for maintenance, operation, or administration by private parties, including but not necessarily limited to parking facilities;

(9)        To make or enter into contracts, agreements, deeds, leases with or without option to purchase, conveyances or other instruments, including contracts and agreements with the United States, the State of North Carolina, and units of local government;

(9a)      To purchase or finance real or personal property in the manner provided for cities and counties under G.S. 160A‑20;

(10)      To surrender to the State of North Carolina any property no longer required by the Authority;

(11)      To develop and make data, plans, information, surveys and studies of public transportation facilities within the territorial jurisdiction of the Authority, to prepare and make recommendations in regard thereto;

(12)      To enter in a reasonable manner lands, waters or premises for the purpose of making surveys, soundings, drillings, and examinations whereby such entry shall not be deemed a trespass except that the Authority shall be liable for any actual and consequential damages resulting from such entries;

(13)      To develop and carry out demonstration projects;

(14)      To make, enter into, and perform contracts with private parties, and public transportation companies with respect to the management and operation of public passenger transportation;

(15)      To make, enter into, and perform contracts with any public utility, railroad or transportation company for the joint use of property or rights, for the establishment of through routes, joint fares or transfer of passengers;

(16)      To make, enter into, and perform agreements with governmental entities for payments to the Authority for the transportation of persons for whom the governmental entities desire transportation;

(17)      With the consent of the unit of local government which would otherwise have jurisdiction to exercise the powers enumerated in this subdivision: to issue certificates of public convenience and necessity; and to grant franchises and enter into franchise agreements and in all respects to regulate the operation of buses, taxicabs and other methods of public passenger transportation which originate and terminate within the territorial jurisdiction of the Authority as fully as the unit of local government is now or hereafter empowered to do within the territorial jurisdiction of the unit of local government;

(18)      To operate public transportation systems and to enter into and perform contracts to operate public transportation services and facilities and to own or lease property, facilities and equipment necessary or convenient therefor, and to rent, lease or otherwise sell the right to do so to any person, public or private; further, to obtain grants, loans and assistance from the United States, the State of North Carolina, any public body, or any private source whatsoever, but may not operate or contract for the operation of public transportation systems outside the territorial jurisdiction of the Authority except as provided by subdivision (20) of this section;

(19)      To enter into and perform contracts and agreements with other public transportation authorities, regional public transportation authorities or units of local government pursuant to the provisions of G.S. 160A‑460 through 160A‑464 (Part 1 of Article 20 of Chapter 160A of the General Statutes); further to enter into contracts and agreements with private transportation companies, but this subdivision does not authorize the operation of, or contracting for the operation of, service of a public transportation system outside the service area of the Authority;

(20)      To operate public transportation systems extending service into any political subdivision of the State of North Carolina unless a particular unit of local government operating its own public transportation system or franchising the operation of a public transportation system by majority vote of its governing board, shall deny consent, but such service may not extend more than 10 miles outside of the territorial jurisdiction of the authority, except that vanpool and carpool service shall not be subject to that mileage limitation;

(21)      Except as restricted by covenants in bonds, notes, or equipment trust certificates, to set in its sole discretion rates, fees and charges for use of its public transportation system;

(22)      To do all things necessary or convenient to carry out its purpose and to exercise the powers granted to the Authority;

(23)      To collect or contract for the collection of taxes which it is authorized by law to levy;

(24)      To issue bonds or other obligations of the Authority as provided by law and apply the proceeds thereof to the financing of any public transportation system or any part thereof and to refund, whether or not in advance of maturity or the earliest redemption date, any such bonds or other obligations; and

(25)      To contract for, or to provide and maintain, with respect to the facilities and property owned, leased with or without option to purchase, operated or under the control of the Authority, and within the territory thereof, a security force to protect persons and property, dispense unlawful or dangerous assemblages and assemblages which obstruct full and free passage, control pedestrian and vehicular traffic, and otherwise preserve and protect the public peace, health, and safety; for these purposes a member of such force shall be a peace officer and, as such, shall have authority equivalent to the authority of a police officer of the city or county in which said member of such force is discharging such duties.

(26)      To contract for the purchase, lease, or other acquisition of any apparatus, supplies, materials, or equipment for public transit purposes with any person or entity that, within the previous 60 months, after having completed a public formal bid process substantially similar to that required by Article 8 of Chapter 143 of the General Statutes or through the competitive proposal method provided in G.S. 143‑129(h), has contracted to furnish the apparatus, supplies, materials, or equipment to any unit or agency approved in G.S. 143‑129(g) if the person or entity is willing to furnish the items at the same or more favorable prices, terms, and conditions as those provided under the contract with the other unit or agency. Any purchase made under this section shall be approved by the Board of Trustees as provided in G.S. 143‑129(g). (1989, c. 740, s. 1; 1998‑70, s. 2; 2000‑67, s. 25.6; 2003‑197, s. 2.)



§ 160A-611. Authority of Utilities Commission not affected.

§ 160A‑611.  Authority of Utilities Commission not affected.

(a)        Except as otherwise provided in this Article, nothing in this Article shall be construed to limit or otherwise affect the power or authority of the North Carolina Utilities Commission or the right of appeal to the North Carolina Utilities Commission as provided by law.

(b)        The North Carolina Utilities Commission shall not have jurisdiction over rates, fees, charges, routes, and schedules of an Authority for service within its territorial jurisdiction. (1989, c. 740, s. 1.)



§ 160A-612. Fiscal accountability.

§ 160A‑612.  Fiscal accountability.

An Authority is a public authority subject to the provisions of Chapter 159 of the General Statutes. (1989, c. 740, s. 1.)



§ 160A-613. Funds.

§ 160A‑613.  Funds.

(a)        The establishment and operation of an Authority are governmental functions and constitute a public purpose, and the State of North Carolina and any unit of local government may appropriate funds to support the establishment and operation of the Authority. The State of North Carolina and any unit of local government may also dedicate, sell, convey, donate or lease any of their interests in any property to the Authority. An authority may apply for grants from the State of North Carolina, or from the United States or any department, agency, or instrumentality thereof. The Department of Transportation may allocate to an authority any funds appropriated for public transportation, or any funds whose use is not restricted by law.

(b)        The Authority may levy an annual vehicle registration tax not to exceed five dollars ($5.00) per vehicle in accordance with G.S. 160A‑623.

(c)        Notwithstanding any provision of G.S. 159‑18, the Board of Trustees may accumulate moneys from any source authorized by this Article or by Article 50 of Chapter 105 of the General Statutes in a capital reserve fund for any authorized purpose of the Authority. Notwithstanding any provision of G.S. 159‑19 or G.S. 159‑22, the Board of Trustees may, by amendment to the resolution establishing a capital reserve fund, withdraw moneys accumulated in a fund for noncapital purposes if the capital outlay purpose for which the fund was created is no longer viable, as determined by a majority of the Board of Trustees. Except as otherwise provided in this subsection, the provisions of Part 2 of Article 3 of Chapter 159 of the General Statutes shall control the establishment of capital reserve funds by the Authority. (1989, c. 740, s. 1; 1991, c. 666, s. 1; 2001‑424, s. 27.28.)



§ 160A-613.1. Competition.

§ 160A‑613.1.  Competition.

No equipment of the authority may be used for charter, tour, or sight‑seeing service. (1989, c. 740, s. 1.)



§ 160A-614. Effect on existing franchises and operations.

§ 160A‑614.  Effect on existing franchises and operations.

Creation of the Authority shall not have an effect on any existing franchises granted by any unit of local government; such existing franchises shall continue in full force and effect until legally terminated; further, all ordinances and resolutions of the unit of local government regulating local public transportation systems, bus operations, and taxicabs shall continue in full force and effect now and in the future, unless superseded by regulations of the Authority; such superseding, if any, may occur only on the basis of prior mutual agreement between the Authority and the respective unit of local government. (1989, c. 740, s. 1.)



§ 160A-615. Termination.

§ 160A‑615.  Termination.

The Board of Trustees may terminate the existence of the Authority at any time when it has no outstanding indebtedness.  In the event of such termination, all property and assets of the Authority not otherwise encumbered shall automatically become the property of the State of North Carolina, and the State of North Carolina shall succeed to all rights, obligations, and liabilities of the Authority. (1989, c. 740, s. 1.)



§ 160A-616. Controlling provisions.

§ 160A‑616.  Controlling provisions.

Insofar as the provisions of this Article are not consistent with the provisions of any other law, public or private, the provisions of this Article shall be controlling. (1989, c. 740, s. 1.)



§ 160A-617. Bonds and notes authorized.

§ 160A‑617.  Bonds and notes authorized.

In addition to the powers granted by this Article, the Authority may issue bonds and notes pursuant to the provisions of the Local Government Bond Act and the Local Government Revenue Bond Act for the purpose of financing public transportation systems or any part thereof and to refund such bonds and notes, whether or not in advance of their maturity or earliest redemption date.  Any bond order must be approved by resolution adopted by the special tax board of the Authority and in the case of a bond order under the Local Government Bond Act also by the board of county commissioners of each county organizing the authority.  To pay any bond or note issued under the Local Government Bond Act, the Authority may not pledge the levy of any ad valorem tax, but only a tax or taxes it is authorized to levy. (1989, c. 740, s. 1; 1989 (Reg. Sess., 1990), c. 1024, s. 41; 1991, c. 666, s. 5.)



§ 160A-618. Equipment trust certificates.

§ 160A‑618.  Equipment trust certificates.

In addition to the powers here and before granted, the Authority shall have continuing power to purchase equipment, and in connection therewith execute agreements, leases with or without option to purchase, or equipment trust certificates.  All money required to be paid by the Authority under the provisions of such agreements, leases with or without option to purchase, and equipment trust certificates shall be payable solely from the fares, fees, rentals, charges, revenues, and earnings of the Authority, monies derived from the sale of any surplus property of the Authority and gifts, grants, and contributions from any source whatever.  Payment for such equipment or rentals therefore, may be made in installments; the deferred installments may be evidenced by equipment trust certificates payable solely from the aforesaid revenues or receipts and title to such equipment may or may not vest in the Authority until the equipment trust certificates are paid. (1989, c. 740, s. 1.)



§ 160A-619. Power of eminent domain.

§ 160A‑619.  Power of eminent domain.

(a)        The Authority shall have continuing power to acquire, by gift, grant, devise, bequest, exchange, purchase, lease with or without option to purchase, or any other lawful method, including but not limited to the power of eminent domain, the fee or any lesser interest in real or personal property for use by the Authority.

(b)        Exercise of the power of eminent domain by the Authority shall be in accordance with Chapter 40A of the General Statutes. (1989, c. 740, s. 1.)



§ 160A-620. Tax exemption.

§ 160A‑620.  Tax exemption.

The property of the Authority, both real and personal, its acts, activities and income shall be exempt from any tax or tax obligation; in the event of any lease of Authority property, or other arrangement which amounts to a leasehold interest, to a private party, this exemption shall not apply to the value of such leasehold interest nor shall it apply to the income of the lessee.  Otherwise, however, for the purpose of taxation, when property of the Authority is leased to private parties solely for the purpose of the Authority, the acts and activities of the lessee shall be considered as the acts and activities of the Authority and the exemption.  The interest on bonds or obligations issued by the Authority shall be exempt from State taxes. (1989, c. 740, s. 1.)



§ 160A-621. Removal and relocation of utility structures.

§ 160A‑621.  Removal and relocation of utility structures.

(a)        The Authority shall have the power to require any public utility, railroad, or other public service corporation owning or operating any installations, structures, equipment, apparatus, appliances or facilities in, upon, under, over, across or along any ways on which the Authority has the right to own, construct, operate or maintain its public transportation system, to relocate such installation, structures, equipment, apparatus, appliances or facilities from their locations, or, in the sole discretion of the affected public utility, railroad, or other public service corporation, to remove such installations, structures, equipment, apparatus, appliances or facilities from their locations.

(b)        If the owner or operator thereof fails or refuses to relocate them, the Authority may proceed to do so.

(b1)      The Authority shall provide any necessary new locations and necessary real estate interests for such relocation, and for that purpose the power of eminent domain as provided in G.S. 160A‑619 may be exercised provided the new locations shall not be in, on or above, a public highway; the Authority may also acquire the necessary new locations by purchase or otherwise.

(b2)      Any affected public utility, railroad or other public service corporation shall be compensated for any real estate interest taken in a manner consistent with G.S. 160A‑619, subject to the right of the Authority to reduce the compensation due by the value of any property exchanged under this section.

(b3)      The method and procedures of a particular adjustment to the facilities of a public utility, railroad or other public service corporation shall be covered by an agreement between the Authority and the affected party or parties.

(c)        The Authority shall reimburse the public utility, railroad or other public service corporation, for the cost of relocations or removals which shall be the entire amount paid or incurred by the utility properly attributable thereto after deducting the cost of any increase in the service capacity of the new installations, structures, equipment, apparatus, appliances or facilities and any salvage value derived from the old installations, structures, equipment, apparatus or appliances. (1989, c. 740, s. 1.)



§ 160A-622. Reserved for future codification purposes.

§ 160A‑622.  Reserved for future codification purposes.



§ 160A-623. Regional Transportation Authority registration tax.

§ 160A‑623.  Regional Transportation Authority registration tax.

In accordance with Article 51 of Chapter 105 of the General Statutes, an Authority organized under this Article may levy an annual license tax upon any motor vehicle with a tax situs within its territorial jurisdiction as defined by G.S. 160A‑602. A tax levied under this section before the enactment of Article 51 of Chapter 105 of the General Statutes is considered a tax levied under Article 51 of Chapter 105 of the General Statutes. (1991, c. 666, s. 2; 1993, c. 382, s. 1; c. 485, s. 28; 1993 (Reg. Sess., 1994), c. 761, s. 34; 1997‑417, s. 5.)



§ 160A-624. Recommendation of additional revenue sources.

§ 160A‑624.  Recommendation of additional revenue sources.

The Authority may make recommendations to the General Assembly concerning additional revenue sources, including, but not limited to:

(1)        Annual vehicle registration fees;

(2)        Ad valorem taxes;

(3)        Local land transfer taxes;

(4)        Drivers license fees;

(5)        Sales taxes on automobile parts and accessories; and

(6)        Motor fuels taxes.

Any additional revenue sources for an Authority must be approved by the General Assembly. (1991, c. 666, s. 4.)



§ 160A-625. Reports to the General Assembly.

§ 160A‑625.  Reports to the General Assembly.

The Authority shall annually submit to the General Assembly, on or before February 1, its annual operating report, including a report of its administrative expenditures, and its audited financial report.  In odd‑numbered years, the report shall be submitted to the Senate and House Transportation Committees.  In even‑numbered years, the report shall be submitted to the Joint Legislative Transportation Oversight Committee. (1993, c. 382, s. 2.)



§ 160A-626. Limitations on rail transportation liability.

§ 160A‑626.  Limitations on rail transportation liability.

(a)        As used in this section:

(1)        "Claim" means a claim, action, suit, or request for damages, whether compensatory, punitive, or otherwise, made by any person or entity against:

a.         The Authority, a railroad, or an operating rights railroad; or

b.         An officer, director, trustee, employee, parent, subsidiary, or affiliated corporation as defined in G.S. 105‑130.6, or agent of: the Authority, a railroad, or an operating rights railroad.

(2)        "Operating rights railroad" means a railroad corporation or railroad company that, prior to January 1, 2001, was granted operating rights by a State‑Owned Railroad Company or operated over the property of a State‑Owned Railroad Company under a claim of right over or adjacent to facilities used by or on behalf of the Authority.

(3)        "Passenger rail services" means the transportation of rail passengers by or on behalf of the Authority and all services performed by a railroad pursuant to a contract with the Authority in connection with the transportation of rail passengers, including, but not limited to, the operation of trains; the use of right of way, trackage, public or private roadway and rail crossings, equipment, or station areas or appurtenant facilities; the design, construction, reconstruction, operation, or maintenance of rail related equipment, tracks, and any appurtenant facilities; or the provision of access rights over or adjacent to lines owned by the Authority or a railroad, or otherwise occupied by the Authority or a railroad, pursuant to charter grant, fee simple deed, lease, easement, license, trackage rights, or other form of ownership or authorized use.

(4)        "Railroad" means a railroad corporation or railroad company, including a State‑Owned Railroad Company as defined in G.S. 124‑11, that has entered into any contracts or operating agreements of any kind with the Authority concerning passenger rail services.

(b)        Contracts Allocating Financial Responsibility Authorized.  The Authority may contract with any railroad to allocate financial responsibility for passenger rail services claims, including, but not limited to, the execution of indemnity agreements, notwithstanding any other statutory, common law, public policy, or other prohibition against same, and regardless of the nature of the claim or the conduct giving rise to such claim.

(c)        Insurance Required. 

(1)        If the Authority enters into any contract authorized by subsection (b) of this section, the contract shall require the Authority to secure and maintain, upon and after the commencement of the operation of trains by or on behalf of the Authority, a liability insurance policy covering the liability of the parties to the contract, a State‑Owned Railroad Company as defined in G.S. 124‑11 that owns or claims an interest in any real property subject to the contract, and any operating rights railroad for all claims for property damage, personal injury, bodily injury, and death arising out of or related to passenger rail services. The policy shall name the parties to the contract, a State‑Owned Railroad Company as defined in G.S. 124‑11 that owns or claims an interest in any real property subject to the contract, and any operating rights railroad as named insureds and shall have policy limits of not less than two hundred million dollars ($200,000,000) per single accident or incident, and may include a self insured retention in an amount of not more than five million dollars ($5,000,000).

(2)        If the Authority does not enter into any contract authorized by subsection (b) of this section, upon and after the commencement of the operation of trains by or on behalf of the Authority, the Authority shall secure and maintain a liability insurance policy, with policy limits and a self‑insured retention consistent with subdivision (1) of this subsection, for all claims for property damage, personal injury, bodily injury, and death arising out of or related to passenger rail services.

(d)        Liability Limit.  The aggregate liability of the Authority, the parties to the contract or contracts authorized by subsection (b) of this section, a State‑Owned Railroad Company as defined in G.S. 124‑11, and any operating rights railroad for all claims arising from a single accident or incident related to passenger rail services for property damage, personal injury, bodily injury, and death is limited to two hundred million dollars ($200,000,000) per single accident or incident or to any proceeds available under any insurance policy secured pursuant to subsection (c) of this section, whichever is greater.

(e)        Effect on Other Laws.  This section shall not affect the damages that may be recovered under the Federal Employers' Liability Act, 45 U.S.C. § 51, et seq., (1908); or under Article 1 of Chapter 97 of the General Statutes. (2002‑78, s. 1.)



§ 160A-627. Civil liability.

§ 160A‑627.  Civil liability.

Except as provided in G.S. 160A‑626, the Authority shall be deemed a city for purposes of civil liability pursuant to G.S. 160A‑485. Governmental immunity of the Authority is waived to a minimum of twenty million dollars ($20,000,000) per single accident or incident. The Authority shall maintain a minimum of twenty million dollars ($20,000,000) per single accident or incident of liability insurance. Participation in a local government risk pool pursuant to Article 23 of Chapter 58 of the General Statutes shall be deemed to be the purchase of insurance for the purpose of this section. (2005‑160, s. 1.)



§ 160A-628. Reserved for future codification purposes.

§ 160A‑628.  Reserved for future codification purposes.



§ 160A-629. Reserved for future codification purposes.

§ 160A‑629.  Reserved for future codification purposes.



§ 160A-630. Title.

Article 27.

Regional Transportation Authority.

§ 160A‑630.  Title.

This Article shall be known and may be cited as the "Regional Transportation Authority Act." (1997‑393, s. 1.)



§ 160A-631. Definitions.

§ 160A‑631.  Definitions.

As used in this Article, unless the context otherwise requires:

(1)        "Authority" means a Regional Transportation Authority as defined by subdivision (6) of this section.

(2)        "Board of Trustees" means the governing board of the Authority, in which the general legislative powers of the Authority are vested.

(3)        "Population" means the number of persons residing in respective areas as defined and enumerated in the most recent decennial federal census.

(4)        "Public transportation" means transportation of passengers whether or not for hire by any means of conveyance, including, but not limited to, a street or elevated railway or guideway, subway, motor vehicle or motor bus, carpool or vanpool, either publicly or privately owned and operated, holding itself out to the general public for the transportation of persons within or working within the territorial jurisdiction of the Authority, excluding charter, tour, or sight‑seeing service.

(5)        "Public transportation system" means, without limitation, a combination of real and personal property, structures, improvements, buildings, equipment, vehicle parking, or other facilities, railroads and railroad rights‑of‑way whether held in fee simple by quitclaim or easement, and rights‑of‑way, or any combination thereof, used or useful for the purposes of public transportation. "Public transportation system" however, does not include streets, roads, or highways except those for ingress and egress to vehicle parking.

(6)        "Regional Transportation Authority," means a body corporate and politic organized in accordance with the provisions of this Article for the purposes, with the powers and subject to the restrictions hereinafter set forth.

(7)        "Unit of local government" means any county, city, town or municipality of this State, and any other political subdivision, public corporation, Authority, or district in this State, which is or may be authorized by law to acquire, establish, construct, enlarge, improve, maintain, own, and operate public transportation systems.

(8)        "Unit of local government's chief administrative official" means the county manager, city manager, town manager, or other person, by whatever title he shall be known, in whom the responsibility for the unit of local government's administrative duties is vested. (1997‑393, s. 1.)



§ 160A-632. Definition of territorial jurisdiction of Authority.

§ 160A‑632.  Definition of territorial jurisdiction of Authority.

An authority may be created for the area of any Metropolitan Planning Organization of the State that, at the time of creation of the authority, meets the following criteria, such area being the initial territorial jurisdiction of the Authority:

(1)        The area consists of all or part of five counties, all five counties of which form a contiguous territory;

(2)        At least two of those counties are contiguous to each other and each have a population of 250,000 or over; and

(3)        The other three counties each have a population of 100,000 or over. (1997‑393, s. 1.)



§ 160A-633. Creation of Authority.

§ 160A‑633.  Creation of Authority.

(a)        The city councils of the four largest cities within an area for which an authority may be created as defined in G.S. 160A‑632 may by resolution signify their determination to organize an authority under the provisions of this Article. Each of such resolutions shall be adopted after a public hearing thereon, notice of which hearing shall be given by publication at least once, not less than 10 days prior to the date fixed for such hearing, in a newspaper having a general circulation in the county. Such notice shall contain a brief statement of the substance of the proposed resolution, shall set forth the proposed articles of incorporation of the Authority and shall state the time and place of the public hearing to be held thereof. No city shall be required to make any other publication of such resolution under the provisions of any other law.

(b)        Each such resolution shall include articles of incorporation which shall set forth:

(1)        The name of the authority;

(2)        A statement that such authority is organized under this Article; and

(3)        The names of the four organizing cities.

(c)        A certified copy of each of such resolutions signifying the determination to organize an authority under the provisions of this Article shall be filed with the Secretary of State, together with proof of publication of the notice of hearing on each of such resolutions. If the Secretary of State finds that the resolutions, including the articles of incorporation, conform to the provisions of this Article and that the notices of hearing were properly published, he shall file such resolutions and proofs of publication in his office and shall issue a certificate of incorporation under the seal of the State and shall record the same in an appropriate book of record in his office. The issuance of such certificate of incorporation by the Secretary of State shall constitute the Authority, a public body and body politic and corporate of the State of North Carolina. Said certificate of incorporation shall be conclusive evidence of the fact that such authority has been duly created and established under the provisions of this Article.

(d)        When the Authority has been duly organized and its officers elected as herein provided, the secretary of the Authority shall certify to the Secretary of State the names and addresses of such officers as well as the address of the principal office of the Authority.

(e)        The Authority may become a Designated Recipient pursuant to the Urban Mass Transportation Act of 1964, as amended. (1997‑393, s. 1.)



§ 160A-634. Territorial jurisdiction and service area of the Authority.

§ 160A‑634.  Territorial jurisdiction and service area of the Authority.

(a)        The territorial jurisdiction and service area of the Authority shall be as determined by the Board of Trustees consistent with its purpose, but shall initially consist of those areas included within the Metropolitan Planning Organization boundaries. With the consent by resolution of the affected board of county commissioners, the jurisdiction and area may be expanded to include contiguous areas, but the total jurisdiction and service area shall not exceed part or all of 12 counties. The jurisdiction and area include the entire area of the county if the Board of Trustees has been expanded to include the chair or other member of the board of commissioners of that county pursuant to G.S. 160A‑635(a)(4).

(b)        Except as provided by this Article, the jurisdiction of the Authority may include all local public passenger transportation operating within the territorial jurisdiction of the Authority, but the Authority may not take over the operation of any existing public transportation without the consent of the owner.

(c)        The Authority shall not have jurisdiction over public transportation subject to the jurisdiction of and regulated by the United States Department of Transportation, nor shall it have jurisdiction over intrastate public transportation classified as common carriers of passengers by the North Carolina Utilities Commission. (1997‑393, s. 1; 1999‑445, s. 1.)



§ 160A-635. Membership; officers; compensation.

§ 160A‑635.  Membership; officers; compensation.

(a)        The governing body of an authority is the Board of Trustees. The Board of Trustees shall consist of:

(1)        The mayor of the four cities within the service area that have the largest population, or a member of the city council designated by the city council to serve in the absence of the mayor.

(2)        Two members of the Board of Transportation appointed by the Secretary of Transportation, to serve as ex officio nonvoting members.

(3)        The chair of each Metropolitan Planning Organization or a member of the Metropolitan Planning Organization designated by the Metropolitan Planning Organization in the territorial jurisdiction.

(4)        The chair of the board of commissioners of any county within the territorial jurisdiction or a member of the board of commissioners designated by the board to serve in the absence of the chair, but only if the Board of Trustees by resolution has expanded the Board of Trustees to include the chair of the board of commissioners of that county and the board of commissioners of that county has consented by resolution.

(5)        The chair of the principal airport authority or airport commission of each of the two most populous counties within the territorial jurisdiction, as determined by the most recent decennial federal census. The chair of the airport authority or airport commission may appoint a designee. The designee is not required to be a member of the airport authority or airport commission.

(b)        The members appointed by the Secretary of Transportation shall serve at the pleasure of the Secretary.

(c)        Service on the Board of Trustees may be in addition to any other office which a person is entitled to hold. Each voting member of the Board of Trustees may hold elective public office as defined by G.S. 128‑1.1(d).

(d)        Members of the Board of Trustees shall reside within the territorial jurisdiction of the Authority as defined by G.S. 160A‑634.

(e)        The Board of Trustees shall annually elect from its membership a Chairperson, and a Vice‑Chairperson, and shall annually elect a Secretary, and a Treasurer.

(f)         Members of the Board of Trustees shall receive the sum of fifty dollars ($50.00) as compensation for attendance at each duly conducted meeting of the Authority. (1997‑393, s. 1; 1999‑445, s. 2; 2004‑203, s. 56; 2005‑322, s. 1.)



§ 160A-636. Voting.

§ 160A‑636.  Voting.

A majority of the members of the Board of Trustees shall constitute a quorum for the transaction of business. Except as provided by G.S. 160A‑635(a)(2), each member shall have one vote. (1997‑393, s. 1.)



§ 160A-637. Advisory committees.

§ 160A‑637.  Advisory committees.

The Board of Trustees may provide for the selection of such advisory committees as it may find appropriate, which may or may not include members of the Board of Trustees. (1997‑393, s. 1.)



§ 160A-638. Purpose of the Authority.

§ 160A‑638.  Purpose of the Authority.

The purpose of the authority is to enhance the quality of life in its territorial jurisdiction by promoting the development of sound transportation systems which provide transportation choices, enhance mobility, accessibility, and safety, encourage economic development and sound growth patterns, and protect the man‑made and natural environments of the region. (1997‑393, s. 1.)



§ 160A-639. General powers of the Authority.

§ 160A‑639.  General powers of the Authority.

The general powers of the Authority shall include any or all of the following:

(1)        To sue and be sued;

(2)        To have a seal;

(3)        To make rules and regulations, not inconsistent with this Chapter, for its organization and internal management;

(4)        To employ persons deemed necessary to carry out the functions and duties assigned to them by the Authority and to fix their compensation, within the limit of available funds;

(5)        With the approval of the unit of local government's chief administrative official, to use officers, employees, agents, and facilities of the unit of local government for such purposes and upon such terms as may be mutually agreeable;

(6)        To retain and employ counsel, auditors, engineers, and private consultants on an annual salary, contract basis, or otherwise for rendering professional or technical services and advice;

(7)        To acquire, lease as lessee with or without option to purchase, hold, own, and use any franchise, property, real or personal, tangible or intangible, or any interest therein, and to sell, lease as lessor with or without option to purchase, transfer (or dispose thereof) whenever the same is no longer required for purposes of the Authority, or exchange same for other property or rights which are useful for the Authority's purposes, including but not necessarily limited to parking facilities;

(8)        To acquire by gift, purchase, lease as lessee with or without option to purchase or otherwise to construct, improve, maintain, repair, operate, or administer any component parts of a public transportation system or to contract for the maintenance, operation or administration thereof, or to lease as lessor the same for maintenance, operation, or administration by private parties, including, but not necessarily limited to, parking facilities;

(9)        To make or enter into contracts, agreements, deeds, leases with or without option to purchase, conveyances or other instruments, including contracts and agreements with the United States, the State of North Carolina, and units of local government;

(9a)      To purchase or finance real or personal property in the manner provided for cities and counties under G.S. 160A‑20;

(10)      To surrender to the State of North Carolina any property no longer required by the Authority;

(11)      To develop and make data, plans, information, surveys and studies of public transportation facilities within the territorial jurisdiction of the Authority and to prepare and make recommendations in regard thereto;

(12)      To enter in a reasonable manner lands, waters, or premises for the purpose of making surveys, soundings, drillings, and examinations whereby such entry shall not be deemed a trespass except that the Authority shall be liable for any actual and consequential damages resulting from such entries;

(13)      To develop and carry out demonstration projects;

(14)      To make, enter into, and perform contracts with private parties, and public transportation companies with respect to the management and operation of public passenger transportation;

(15)      To make, enter into, and perform contracts with any public utility, railroad or transportation company for the joint use of property or rights, for the establishment of through routes, joint fares, or transfer of passengers;

(16)      To make, enter into, and perform agreements with governmental entities for payments to the Authority for the transportation of persons for whom the governmental entities desire transportation;

(17)      With the consent of the unit of local government which would otherwise have jurisdiction to exercise the powers enumerated in this subdivision: to issue certificates of public convenience and necessity; and to grant franchises and enter into franchise agreements, and in all respects to regulate the operation of buses, taxicabs, and other methods of public passenger transportation which originate and terminate within the territorial jurisdiction of the Authority as fully as the unit of local government is now or hereafter empowered to do within the territorial jurisdiction of the unit of local government;

(18)      To operate public transportation systems and to enter into and perform contracts to operate public transportation services and facilities, and to own or lease property, facilities and equipment necessary or convenient therefor, and to rent, lease or otherwise sell the right to do so to any person, public or private; further, to obtain grants, loans, and assistance from the United States, the State of North Carolina, any public body, or any private source whatsoever, but may not operate or contract for the operation of public transportation systems outside the territorial jurisdiction of the Authority except as provided by subdivision (20) of this section;

(19)      To enter into and perform contracts and agreements with other public transportation authorities, regional public transportation authorities, or units of local government pursuant to the provisions of G.S. 160A‑460 through G.S. 160A‑464 (Part 1 of Article 20 of Chapter 160A of the General Statutes); further to enter into contracts and agreements with private transportation companies, but this subdivision does not authorize the operation of, or contracting for the operation of, service of a public transportation system outside the service area of the Authority;

(20)      To operate public transportation systems extending service into any political subdivision of the State of North Carolina unless a particular unit of local government operating its own public transportation system or franchising the operation of a public transportation system by majority vote of its governing board, shall deny consent, but such service may not extend more than 10 miles outside of the territorial jurisdiction of the authority, except that vanpool and carpool service shall not be subject to that mileage limitation;

(21)      Except as restricted by covenants in bonds, notes, or equipment trust certificates, to set in its sole discretion rates, fees, and charges for use of its public transportation system;

(22)      To do all things necessary or convenient to carry out its purpose and to exercise the powers granted to the Authority;

(23)      To facilitate the coordination of transportation plans in the service area and the activities of the member Metropolitan Planning Organizations;

(24)      To maintain databases for the projection of future travel demands in the region;

(25)      To provide and operate regional ridesharing and vanpool operations;

(26)      To provide and operate regional transportation services for the elderly and handicapped;

(27)      To provide other transportation related services, including air quality monitoring and analysis, as determined by the Board of Trustees;

(28)      To issue bonds or other obligations of the Authority as provided by law and apply the proceeds thereof to the financing of any public transportation system or any part thereof and to refund, whether or not in advance of maturity or the earliest redemption date, any such bonds or other obligations; and

(29)      To contract for, or to provide and maintain, with respect to the facilities and property owned, leased with or without option to purchase, operated or under the control of the Authority, and within the territory thereof, a security force to protect persons and property, dispense unlawful or dangerous assemblages and assemblages which obstruct full and free passage, control pedestrian and vehicular traffic, and otherwise preserve and protect the public peace, health, and safety; for these purposes a member of such force shall be a peace officer and, as such, shall have authority equivalent to the authority of a police officer of the city or county in which said member of such force is discharging such duties. (1997‑393, s. 1; 1998‑70, s. 3.)



§ 160A-640. Authority of Utilities Commission not affected.

§ 160A‑640.  Authority of Utilities Commission not affected.

(a)        Except as otherwise provided in this Article, nothing in this Article shall be construed to limit or otherwise affect the power or authority of the North Carolina Utilities Commission or the right of appeal to the North Carolina Utilities Commission as provided by law.

(b)        The North Carolina Utilities Commission shall not have jurisdiction over rates, fees, charges, routes, and schedules of an Authority for service within its territorial jurisdiction. (1997‑393, s. 1.)



§ 160A-641. Fiscal accountability.

§ 160A‑641.  Fiscal accountability.

An Authority is a public authority subject to the provisions of Chapter 159 of the General Statutes. (1997‑393, s. 1.)



§ 160A-642. Funds.

§ 160A‑642.  Funds.

The establishment and operation of an Authority are governmental functions and constitute a public purpose, and the State of North Carolina and any unit of local government may appropriate funds to support the establishment and operation of the Authority. The State of North Carolina and any unit of local government may also dedicate, sell, convey, donate, or lease any of their interests in any property to the Authority. An Authority may apply for grants from the State of North Carolina, or from the United States or any department, agency, or instrumentality thereof. The Department of Transportation may allocate to an Authority any funds appropriated for transportation, or any funds whose use is not restricted by law. (1997‑393, s. 1.)



§ 160A-643. Competition.

§ 160A‑643.  Competition.

No equipment of the Authority may be used for charter, tour, or sight‑seeing service. (1997‑393, s. 1.)



§ 160A-644. Effect on existing franchises and operations.

§ 160A‑644.  Effect on existing franchises and operations.

Creation of the Authority shall not have an effect on any existing franchises granted by any unit of local government; such existing franchises shall continue in full force and effect until legally terminated; further, all ordinances and resolutions of the unit of local government regulating local public transportation systems, bus operations, and taxicabs shall continue in full force and effect now and in the future, unless superseded by regulations of the Authority; such superseding, if any, may occur only on the basis of prior mutual agreement between the Authority and the respective unit of local government. (1997‑393, s. 1.)



§ 160A-645. Termination.

§ 160A‑645.  Termination.

The Board of Trustees may terminate the existence of the Authority at any time when it has no outstanding indebtedness. In the event of such termination, all property and assets of the Authority not otherwise encumbered shall automatically become the property of the State of North Carolina, and the State of North Carolina shall succeed to all rights, obligations, and liabilities of the Authority. (1997‑393, s. 1.)



§ 160A-646. Controlling provisions.

§ 160A‑646.  Controlling provisions.

Insofar as the provisions of this Article are not consistent with the provisions of any other law, public or private, the provisions of this Article shall be controlling. (1997‑393, s. 1.)



§ 160A-647. Bonds and notes authorized.

§ 160A‑647.  Bonds and notes authorized.

In addition to the powers granted by this Article, the Authority may issue bonds and notes pursuant to the provisions of The State and Local Government Revenue Bond Act, Article 5 of Chapter 159 of the General Statutes, for the purpose of financing public transportation systems or any part thereof and to refund such bonds and notes, whether or not in advance of their maturity or earliest redemption date. (1997‑393, s. 1.)



§ 160A-648. Equipment trust certificates.

§ 160A‑648.  Equipment trust certificates.

In addition to the powers here and before granted, the Authority shall have continuing power to purchase equipment, and in connection therewith execute agreements, leases with or without option to purchase, or equipment trust certificates. All money required to be paid by the Authority under the provisions of such agreements, leases with or without option to purchase, and equipment trust certificates shall be payable solely from the fares, fees, rentals, charges, revenues, and earnings of the Authority, monies derived from the sale of any surplus property of the Authority and gifts, grants, and contributions from any source whatever. Payment for such equipment or rentals therefore, may be made in installments; the deferred installments may be evidenced by equipment trust certificates payable solely from the aforesaid revenues or receipts, and title to such equipment may or may not vest in the Authority until the equipment trust certificates are paid. (1997‑393, s. 1.)



§ 160A-649. Power of eminent domain.

§ 160A‑649.  Power of eminent domain.

(a)        The Authority shall have continuing power to acquire, by gift, grant, devise, bequest, exchange, purchase, lease with or without option to purchase, or any other lawful method, including, but not limited to, the power of eminent domain, the fee or any lesser interest in real or personal property for use by the Authority.

(b)        Exercise of the power of eminent domain by the Authority shall be in accordance with Chapter 40A of the General Statutes. (1997‑393, s. 1.)



§ 160A-650. Tax exemption.

§ 160A‑650.  Tax exemption.

The property of the Authority, both real and personal, its acts, activities, and income shall be exempt from any tax or tax obligation; in the event of any lease of Authority property, or other arrangement which amounts to a leasehold interest, to a private party, this exemption shall not apply to the value of such leasehold interest nor shall it apply to the income of the lessee. Otherwise, however, for the purpose of taxation, when property of the Authority is leased to private parties solely for the purpose of the Authority, the acts and activities of the lessee shall be considered as the acts and activities of the Authority and the exemption. The interest on bonds or obligations issued by the Authority shall be exempt from State taxes. (1997‑393, s. 1.)



§ 160A-651. Removal and relocation of utility structures.

§ 160A‑651.  Removal and relocation of utility structures.

(a)        The Authority shall have the power to require any public utility, railroad, or other public service corporation owning or operating any installations, structures, equipment, apparatus, appliances, or facilities in, upon, under, over, across or along any ways on which the Authority has the right to own, construct, operate, or maintain its public transportation system, to relocate such installation, structures, equipment, apparatus, appliances, or facilities from their locations, or, in the sole discretion of the affected public utility, railroad, or other public service corporation, to remove such installations, structures, equipment, apparatus, appliances, or facilities from their locations.

(b)        If the owner or operator thereof fails or refuses to relocate them, the Authority may proceed to do so.

(c)        The Authority shall provide any necessary new locations and necessary real estate interests for such relocation, and for that purpose the power of eminent domain as provided in G.S. 160A‑649 may be exercised provided the new locations shall not be in, on or above, a public highway; the Authority may also acquire the necessary new locations by purchase or otherwise.

(d)        Any affected public utility, railroad, or other public service corporation shall be compensated for any real estate interest taken in a manner consistent with G.S. 160A‑649, subject to the right of the Authority to reduce the compensation due by the value of any property exchanged under this section.

(e)        The method and procedures of a particular adjustment to the facilities of a public utility, railroad, or other public service corporation shall be covered by an agreement between the Authority and the affected party or parties.

(f)         The Authority shall reimburse the public utility, railroad, or other public service corporation, for the cost of relocations or removals which shall be the entire amount paid or incurred by the utility properly attributable thereto after deducting the cost of any increase in the service capacity of the new installations, structures, equipment, apparatus, appliances, or facilities and any salvage value derived from the old installations, structures, equipment, apparatus or appliances. (1997‑393, s. 1.)



§§ 160A-652 through 160A-659. Reserved for future codification purposes.

§§ 160A‑652 through 160A‑659.  Reserved for future codification purposes.



§ 160A-660. Title.

Article 28.

Regional Natural Gas District.

§ 160A‑660.  Title.

This Article is the "Regional Natural Gas District Act" and may be cited by that name. (1997‑426, s. 2.)



§ 160A-661. Purpose; definitions.

§ 160A‑661.  Purpose; definitions.

(a)        The purpose of a district created under this Article is to enhance the quality of life in its territorial jurisdiction by promoting the development of natural gas systems to enhance the economic development of the area.

(b)        The following definitions apply in this Article:

(1)        Board of Trustees.  The governing board of the district in which the general legislative powers of the district are vested.

(2)        District.  A regional natural gas district.

(3)        Natural gas system.  A gas production, storage, transmission and distribution system, or any part or parts thereof.

(4)        Regional natural gas district.  A public body and body politic and corporate of the State of North Carolina organized in accordance with the provisions of this Article exercising public and essential governmental functions to provide for the preservation and promotion of the public welfare for the purposes, with the powers, and subject to the restrictions set forth in this Article.

(5)        Unit of local government.  Any county, city, town, or municipality of this State, and any other political subdivision, public corporation, or district in this State, that is or may be authorized by law to acquire, establish, construct, enlarge, improve, maintain, own, or operate natural gas systems.

(6)        Unit of local government's chief administrative official.  The county manager, city manager, town manager, or other person, by whatever title known, in whom the responsibility for the unit of local government's administrative duties is vested. (1997‑426, s. 2.)



§ 160A-662. Territorial jurisdiction and service area of district.

§ 160A‑662.  Territorial jurisdiction and service area of district.

(a)        A district may be created for one or more entire counties that are totally unserved with natural gas and in which a specific natural gas project has not been approved by the Utilities Commission at the time of creation of the district. A letter from the Utilities Commission to this effect shall conclusively establish that the area is totally unserved and that a project has not been approved. This area is the territorial jurisdiction and the service area of the district.

(b)        The creation of a district does not confer on the district the exclusive right to provide natural gas service in that territorial jurisdiction. (1997‑426, s. 2.)



§ 160A-663. Creation of district.

§ 160A‑663.  Creation of district.

(a)        The boards of commissioners of any one or more counties within an area for which a district may be created as provided by G.S. 160A‑662, and the governing body of any city geographically located within one or more of these counties and that chooses to join in the organization of a district, may by resolution signify their determination to organize a district under the provisions of this Article. Each of these resolutions shall be adopted after a public hearing thereon, notice of which hearing shall be given by publication at least once, not less than 10 days prior to the date fixed for the hearing, in a newspaper having a general circulation in the county. The notice shall contain a brief statement of the substance of the proposed resolution, shall set forth the proposed articles of incorporation of the district, and shall state the time and place of the public hearing. A copy of the notice shall be mailed not later than the first day of newspaper publication to the business office of any public utility that holds a franchise from the North Carolina Utilities Commission to serve any part of the proposed district with natural gas service. No county or city shall be required to make any other publication of the resolution under the provisions of any other law.

(b)        Each resolution shall include articles of incorporation which shall set forth all of the following:

(1)        The name of the district.

(2)        The composition of the board of trustees, terms of office, and the manner of making appointments and filling vacancies.

(3)        A statement that the district is organized under this Article.

(4)        The names of the organizing counties and cities.

(5)        Provision for the distribution of assets in the event the district is terminated.

(c)        A certified copy of each of the resolutions signifying the determination to organize a district under the provisions of this Article shall be filed with the Secretary of State, together with proof of publication and mailing of the notice of hearing on each of the resolutions. If the Secretary of State finds that the resolutions, including the articles of incorporation, conform to the provisions of this Article and that the notices of hearing were properly published and mailed, the Secretary of State shall file the resolutions and proofs of publication and mailing, shall issue a certificate of incorporation under the seal of the State, and shall record the certificate in an appropriate book of record. The issuance of this certificate of incorporation by the Secretary of State shall constitute the district a public body and body politic and corporate of the State of North Carolina. The certificate of incorporation shall be conclusive evidence of the fact that the district has been duly created and established under this Article.

(d)        When the district has been duly organized and its officers elected, the secretary of the district shall certify to the Secretary of State the names and addresses of the officers, the name and address of the registered agent, and the address of the principal office of the district. The district shall be subject to the provisions of Article 5 of Chapter 55A of the General Statutes. (1997‑426, s. 2.)



§ 160A-664. Membership; officers; compensation.

§ 160A‑664.  Membership; officers; compensation.

(a)        The governing body of a district is the Board of Trustees. The Board of Trustees shall consist of members as provided in the articles of incorporation.

(b)        Service on the Board of Trustees may be in addition to any other office which a person is entitled to hold. Each voting member of the Board of Trustees may hold elective public office as defined by G.S. 128‑1.1(d).

(c)        Members of the Board of Trustees shall reside within the territorial jurisdiction of the district as defined by G.S. 160A‑662.

(d)        The Board of Trustees shall annually elect from its membership a Chair and a Vice‑Chair and shall annually elect a Secretary and a Treasurer.

(e)        Members of the Board of Trustees shall receive a sum not to exceed fifty dollars ($50.00) as compensation for attendance at each duly conducted meeting of the district. (1997‑426, s. 2.)



§ 160A-665. Quorum.

§ 160A‑665.  Quorum.

A majority of the members of the Board of Trustees shall constitute a quorum for the transaction of business. (1997‑426, s. 2.)



§ 160A-666. Advisory committees.

§ 160A‑666.  Advisory committees.

The Board of Trustees may provide for the selection of any advisory committees that it finds appropriate, which may or may not include members of the Board of Trustees. (1997‑426, s. 2.)



§ 160A-667. General powers of the district.

§ 160A‑667.  General powers of the district.

The general powers of the district include all of the following:

(1)        To sue and be sued.

(2)        To have a seal.

(3)        To make rules not inconsistent with this Article, for its organization and internal management.

(4)        To employ persons deemed necessary to carry out the functions and duties assigned to them by the district and to fix their compensation, within the limit of available funds.

(5)        With the approval of the unit of local government's chief administrative official, to use officers, employees, agents, and facilities of the unit of local government for such purposes and upon such terms as may be mutually agreeable.

(6)        To retain and employ counsel, auditors, engineers, and private consultants on an annual salary, contract basis, or otherwise for rendering professional or technical services and advice.

(7)        To acquire, lease as lessee with or without option to purchase, hold, own, and use any franchise, property, real or personal, tangible or intangible, or any interest therein and to sell, lease as lessor with or without option to purchase, transfer (or dispose thereof) whenever the property is no longer required for purposes of the district, or exchange it for other property or rights which are useful for the district's purposes. Except as provided in any covenant or debt instrument designed to protect the creditor, if any loans or grants by the Department of Commerce have not been repaid, all or a substantial part of an operating natural gas district may not be disposed of without the approval of the Department of Commerce. If the sale is approved by the Department of Commerce, the district shall repay the State the lesser of the amount of any capital grant made by the State or one‑half of the amount of the proceeds.

(8)        To acquire by gift, purchase, lease as lessee with or without option to purchase or otherwise to construct, improve, maintain, repair, operate, or administer any component parts of a natural gas system. The district also may contract for the maintenance, operation, or administration thereof or to lease as lessor the same for maintenance, operation, or administration by private parties.

(9)        To make or enter into contracts, agreements, deeds, leases with or without option to purchase, conveyances, or other instruments, including contracts and agreements with the United States, the State of North Carolina, and units of local government.

(10)      To develop and make data, plans, information, surveys, and studies of natural gas systems within the territorial jurisdiction of the district and to prepare and make recommendations in regard thereto.

(11)      To enter in a reasonable manner lands, waters, or premises for the purpose of making surveys, soundings, drillings, and examinations. This entry shall not be deemed a trespass except that the district shall be liable for any actual and consequential damages resulting from the entry.

(12)      To develop and carry out demonstration projects.

(13)      To make, enter into, and perform contracts with private parties and natural gas companies with respect to the management and operation of natural gas systems.

(14)      To make, enter into, and perform contracts with any public utility, railroad, or transportation company for the joint use of property or rights.

(15)      To own, lease, and operate natural gas systems. These systems may also include the purchase or lease, or both, of natural gas fields and natural gas reserves within the State, and the purchase of natural gas supplies within or without the State. A district may operate that part of a gas system involving the purchase or lease, or both, of natural gas fields, natural gas reserves, and natural gas supplies, in an operating agreement, partnership or joint venture arrangement with natural gas utilities and private enterprise. The district may acquire, purchase, construct, receive, own, operate, maintain, enlarge, and improve natural gas systems and transport and sell at wholesale all or any part of its gas supply.

(16)      To purchase or finance real or personal property under G.S. 160A‑20.

(17)      To obtain grants, loans, and assistance from the United States, the State of North Carolina, any public body, or any private source.

(18)      To enter into and perform contracts and agreements with other natural gas districts, regional natural gas districts, or units of local government pursuant to the provisions of Part 1 of Article 20 of Chapter 160A of the General Statutes and to enter into contracts and agreements with private natural gas companies, but this subdivision does not authorize the operation of, or contracting for the operation of, service of a natural gas system outside the service area of the district. A district may provide service or contract for the providing of service to a city geographically located within a district, notwithstanding that the city did not join the district pursuant to G.S. 160A‑663(a) or G.S. 160A‑672.

(19)      Except as restricted by covenants in bonds, notes, security interests, or trust certificates, to set in its sole discretion rates, fees, and charges for use of its natural gas system in accordance with G.S. 160A‑676.

(20)      To do all related things necessary to carry out its purpose and to exercise the powers granted to the district.

(21)      To issue revenue bonds and notes and to incur other obligations as authorized by this Article. (1997‑426, s. 2.)



§ 160A-668. Fiscal accountability.

§ 160A‑668.  Fiscal accountability.

A district is a public authority subject to the provisions of Chapter 159 of the General Statutes. (1997‑426, s. 2.)



§ 160A-669. Funds.

§ 160A‑669.  Funds.

The establishment and operation of a district is a public purpose, and the State of North Carolina and any unit of local government may appropriate funds to support the establishment and operation of the district. The State of North Carolina and any unit of local government may also dedicate, sell, convey, donate, or lease any of their interests in any property to the district. A district may apply for grants from the State of North Carolina, or from the United States or any department, agency, or instrumentality thereof. The Department of Commerce may allocate to a district any funds appropriated for natural gas. (1997‑426, s. 2.)



§ 160A-670. Effect on existing franchises and operations.

§ 160A‑670.  Effect on existing franchises and operations.

Creation of the district does not affect any existing franchises granted by any unit of local government. Those existing franchises shall continue in full force and effect until legally terminated, and all ordinances and resolutions of the unit of local government regulating local natural gas systems shall continue in full force and effect unless superseded by rules of the district. This superseding, if any, may occur only on the basis of prior mutual agreement between the district and the respective unit of local government. (1997‑426, s. 2.)



§ 160A-671. Termination of district.

§ 160A‑671.  Termination of district.

The Board of Trustees, after providing for the continued availability of natural gas service to its customers, if any, may terminate the existence of the district at any time when it has no outstanding indebtedness. The Board of Trustees shall file notification of the termination with the Secretary of State. (1997‑426, s. 2.)



§ 160A-672. Joinder of county or city.

§ 160A‑672.  Joinder of county or city.

(a)        Whenever a district has been organized under the provisions of this Article, a county as defined in G.S. 160A‑662(a) or a city within that county, or a city that did not join in the organization of a district but is geographically located within the district may, with the consent of the district as evidenced by a resolution adopted by a majority of the members of the Board of Trustees of the district, join the district.

(b)        A county or city desiring to join an existing district shall signify its desire by resolution adopted after a public hearing thereon, notice of which hearing shall be given in the manner and at the time provided in G.S. 160A‑663. Such notice shall contain a brief statement of the substance of said resolution and shall state the time and place of the public hearing.

(c)        A certified copy of each resolution signifying the desire of a county or city to join an existing district, together with proof of publication of the notice of hearing on the resolution, and a certified copy of the resolution of the Board of Trustees of the district consenting to the joining shall be filed with the Secretary of State. If the Secretary of State finds that the resolutions conform to the provisions of this Article and that the notices of hearing were properly published, the Secretary of State shall file such resolutions and proofs of publication in the office of the Secretary of State, shall issue a certificate of joinder, and shall record the certificate in the appropriate book of record. The issuance of the certificate shall be conclusive evidence of the joinder of the county or city to the district. (1997‑426, s. 2.)



§ 160A-673. Bonds and notes authorized.

§ 160A‑673.  Bonds and notes authorized.

The district may issue revenue bonds and revenue bond anticipation notes pursuant to the provisions of the State and Local Government Revenue Bond Act, Article 5 of Chapter 159 of the General Statutes, and Article 9 of Chapter 159 for the purposes provided in this Article. If and to the extent any provisions of Articles 5 and 9 of Chapter 159 are inconsistent with the provisions of this Article, the provisions of this Article shall be controlling. A district may proceed with the issuance of bonds and notes under Articles 5 and 9 of Chapter 159 notwithstanding that, to the extent of any inconsistency only, the district complies with the provisions of this Article and not the provisions of Articles 5 and 9 of Chapter 159. (1997‑426, s. 2.)



§ 160A-674. Acquisition, power of eminent domain.

§ 160A‑674.  Acquisition, power of eminent domain.

(a)        The district shall have continuing power to acquire, by gift, grant, devise, bequest, exchange, purchase, lease with or without option to purchase, or any other lawful method including, but not limited to, the power of eminent domain, the fee or any lesser interest in real or personal property for use by the district.

(b)        Exercise of the power of eminent domain by the district shall be as a private condemnor in accordance with Chapter 40A of the General Statutes. Notwithstanding Chapter 40A of the General Statutes, before final judgment may be entered in any action of condemnation initiated by the district, the district shall furnish proof that the board of commissioners of the county where the land is located has consented by resolution or ordinance to the taking. (1997‑426, s. 2.)



§ 160A-675. Tax exemption.

§ 160A‑675.  Tax exemption.

A district, and its property, bonds and notes, and income, are exempt from property taxes and income taxes to the same extent as if it were a city. A district is subject to gross receipts tax under G.S. 105‑116. (1997‑426, s. 2.)



§ 160A-676. Authority to fix and enforce rates.

§ 160A‑676.  Authority to fix and enforce rates.

(a)        A district may establish and revise from time to time schedules of rents, rates, fees, charges, and penalties made applicable throughout the district for the gas services. Schedules of rents, rates, fees, charges, or penalties may vary according to classes of service. Before it establishes or revises a schedule of rents, rates, fees, charges, or penalties, the district Board of Trustees shall hold a public hearing on the matter. A notice of the hearing shall be given at least once in a newspaper having general circulation in the area, not less than seven days before the public hearing.

(b)        A district may collect delinquent accounts by any remedy provided by law for collecting and enforcing private debts. A district may also discontinue service to any customer whose account remains delinquent for more than 30 days. When service is discontinued for delinquency, it shall be unlawful for any person other than a duly authorized agent or employee of the district to do any act that results in a resumption of services. If a delinquent customer is not the owner of the premises to which the services are delivered, the payment of the delinquent account may not be required before providing services at the request of a new and different tenant or occupant of the premises, but this restriction shall not apply when the premises are occupied by two or more tenants whose services are measured by the same meter.

(c)        Rents, rates, fees, charges, and penalties for services shall be legal obligations of the person contracting for them and shall in no case be a lien upon the property or premises served.

(d)        Rents, rates, fees, charges, and penalties for services shall be legal obligations of the owner of the premises served when the property or premises are leased or rented to more than one tenant and services rendered to more than one tenant are measured by the same meter. (1997‑426, s. 2.)






Chapter 160B - Consolidated City-County Act.

§ 160B-1. Title; effective date.

Chapter 160B.

Consolidated City‑County Act.

Article 1.

Title and Definition.

§ 160B‑1.  Title; effective date.

This Chapter shall be cited as the "Consolidated City‑County Act of 1973" and is enacted pursuant to Article V, Sec. 2(4) of the North Carolina Constitution, effective July 1, 1973. (1973, c. 537, s. 1.)



§ 160B-2. Definitions.

§ 160B‑2.  Definitions.

In this Chapter:

(1)        "Consolidated city‑county" means any county where the largest municipality in the county has been abolished and its powers, duties, rights, privileges and immunities consolidated with those of the county. Other municipalities in the county, if any, may or may not have been abolished and their powers, duties, rights, privileges and immunities consolidated with those of the county.

(2)        "Governing board" means the governing board of a consolidated city‑county. (1973, c. 537, s. 1.)



§ 160B-2.1. Powers of consolidated city-county.

Article 1A.

Consolidated City‑County Powers and Governance.

§ 160B‑2.1.  Powers of consolidated city‑county.

(a)        A consolidated city‑county shall have and may exercise or may hereafter be authorized or required to exercise the powers, duties, functions, rights, privileges, and immunities granted to:

(1)        A county under the Constitution and the general laws of the State of North Carolina, throughout its jurisdiction; and

(2)        A city under the Constitution and the general laws of the State of North Carolina, within an urban service district.

(b)        Outside the boundaries of an urban service district, the consolidated city‑county shall have and may exercise or may hereafter be authorized or required to exercise the same powers, duties, functions, rights, privileges, and immunities granted to a city under the Constitution and the general laws of the State of North Carolina that can be exercised or may hereafter be authorized or required to exercise outside of city boundaries. (1995, c. 461, s. 1.)



§ 160B-2.2. Dissolution of consolidated city-county; establishment of study commission; purposes and powers of study commission.

§ 160B‑2.2.  Dissolution of consolidated city‑county; establishment of study commission; purposes and powers of study commission.

(a)        The governing board of a consolidated city‑county may by resolution establish a governmental study commission to study all matters pertaining to the dissolution of the consolidated city‑county and reestablishment of separate city and county government. The study commission may:

(1)        Prepare a report of its findings and conclusions.

(2)        Prepare drafts of any agreements or legislation necessary to effect the dissolution of a consolidated city‑county.

(3)        Prepare a plan for dissolution of the consolidated city‑county.

(b)        A study commission established pursuant to this section may:

(1)        Adopt rules and regulations for the conduct of its business.

(2)        Employ personnel.

(3)        Contract with consultants.

(4)        Hold hearings in the furtherance of its business.

(5)        Take any other action necessary or expedient to the furtherance of its business. (1995, c. 461, s. 1.)



§ 160B-2.3. Ethics.

§ 160B‑2.3.  Ethics.

(a)        The governing board shall adopt a resolution or policy containing a code of ethics, as required by G.S. 160A‑86.

(b)        All members of the governing board, whether elected or appointed, shall receive the ethics education required by G.S. 160A‑87.  (2009‑403, s. 5.)



§ 160B-2.4. Reserved for future codification purposes.

§ 160B‑2.4.  Reserved for future codification purposes.



§ 160B-2.5. Reserved for future codification purposes.

§ 160B‑2.5.  Reserved for future codification purposes.



§ 160B-2.6. Reserved for future codification purposes.

§ 160B‑2.6.  Reserved for future codification purposes.



§ 160B-3. Authority; purpose; administration.

Article 2.

Defining Urban Service Districts.

§ 160B‑3.  Authority; purpose; administration.

(a)        The governing board may define any number of urban service districts in order to finance, provide or maintain for the districts services, facilities and functions in addition to or to a greater extent than those financed, provided, or maintained for the entire consolidated city‑county.

(b)        The powers, duties, functions, rights, privileges, and immunities of an urban service district shall be exercised or administered by the governing board of the consolidated city‑county. Any revenues, distributions, or other funds due an urban service district shall be paid to the governing board of the consolidated city‑county. (1973, c. 537, s. 1; 1995 (Reg. Sess., 1996), c. 646, ss. 22(a), 22(b).)



§ 160B-4. Definition of urban service districts to replace municipalities abolished at the time of consolidation.

§ 160B‑4.  Definition of urban service districts to replace municipalities abolished at the time of consolidation.

(a)        The governing board, by resolution, may define an urban service district within the boundaries of the largest municipality that existed in the county before consolidation and within the boundaries of any other municipality abolished at the time of the establishment of the consolidated city‑county. Notwithstanding the provisions of G.S. 160B‑7, the resolution may also define an urban service district to include areas proposed for inclusion in an urban service district and identified in a plan for consolidation prepared by a consolidation study commission pursuant to Article 20 of Chapter 153A of the General Statutes or a plan approved by the General Assembly. Any urban service district so defined shall comprise the total area of the abolished municipality as it existed immediately before the effective date of consolidation. As determined by the governing board, the resolution shall take effect as to the areas included therein either upon its adoption or at the beginning of a fiscal year commencing after its passage.

(b)        Prior to the effective date of consolidation, an interim governing board of a consolidated city‑county by resolution may define an urban service district. The resolution defining the urban service district shall take effect upon the effective date of the consolidation.

(c)        Recodified as § 160B‑3(b) by Session Laws 1995 (Reg. Sess., 1996), c. 646, s. 22(a). (1973, c. 537, s. 1; 1995, c. 461, s. 2; 1995 (Reg. Sess., 1996), c. 646, s. 22(a).)



§ 160B-5. Definition of urban service districts to replace municipalities abolished subsequent to consolidation.

§ 160B‑5.  Definition of urban service districts to replace municipalities abolished subsequent to consolidation.

The governing board, by resolution, may define an urban service district within the boundaries of any municipality within the consolidated city‑county the citizens of which, subsequent to the establishment of the consolidated city‑county, have voted in a referendum to abolish their municipality and consolidate its powers, duties, rights, privileges and immunities with those of the consolidated city‑county. An urban service district so defined shall comprise the total area of the municipality as it existed immediately  before the effective date of its abolition. The resolution shall take effect at the beginning of the fiscal year next occurring after its adoption. (1973, c. 537, s. 1.)



§ 160B-6. Definition of urban service districts where no municipality existed.

§ 160B‑6.  Definition of urban service districts where no municipality existed.

(a)        Standards.  The governing board, by resolution, may define an urban service district upon finding that a proposed district:

(1)        Has a resident population of at least 1,000;

(2)        Has a resident population density of at least one person per  acre;

(3)        Has an assessed valuation of at least two and one‑half million dollars ($2,500,000);

(4)        Requires one or more of the services, facilities and functions that are provided or maintained only or to a greater extent for an urban service district; and

(5)        Does not include any territory within an active incorporated  municipality.

(b)        Report.  Prior to the public hearing required by subsection (c), the consolidated city‑county shall prepare a report containing:

(1)        A map of the proposed district, showing its proposed boundaries;

(2)        A statement showing that the proposed district meets the standards of subsection (a); and

(3)        A plan for providing urban services, facilities and functions for the district.

The report shall be available in the office of the clerk of the consolidated city‑county for at least two weeks prior to the date of the public hearing.

(c)        Hearing and Notice.  The governing board shall hold a public  hearing prior to adoption of any resolution defining a new urban service district. Notice of the hearing shall state the date, hour and place of the hearing and its subject, and shall include a statement that the report required by subsection (b) is available for inspection in the office of the clerk of the consolidated city‑county. The notice shall be published in a newspaper of general circulation in the county at least once and not less than one week prior to the date of the hearing. In addition it shall be mailed at least four weeks prior to the date of the hearing to the owners as shown by the tax records of the consolidated city‑county of all property located within the proposed district. The person designated by the governing board to mail the notice shall certify to the governing board that the mailing has been completed and his certificate shall be conclusive in the absence of fraud. The hearing may be held within the proposed district.

(d)        Effective Date.  The resolution defining an urban service district shall take effect at the beginning of a fiscal year commencing after its passage, as determined by the governing board. (1973, c. 537, s. 1.)



§ 160B-7. Extension of urban service districts.

§ 160B‑7.  Extension of urban service districts.

(a)        Standards.  The governing board, by resolution, may extend by annexation the boundaries of any urban service district upon finding that:

(1)        The area to be annexed is contiguous to the district, with at least one eighth of the area's aggregate external boundary coincident with the existing boundary of the district;

(2)        The area to be annexed has a resident population density of at least one person per acre and an assessed valuation of at least one thousand dollars ($1,000) per resident person; or the area to be annexed is so developed that at least sixty per cent (60%) of the total number of lots and tracts in the area at the time of annexation are used for residential, commercial, industrial, institutional or governmental purposes and at least sixty percent (60%) of the total acreage of the area at the time of annexation is devoted to these uses; and

(3)        The area to be annexed requires the services, facilities or functions that are provided for the contiguous urban service district.

(b)        Annexation by Petition.  The governing board also, by resolution, may extend by annexation the boundaries of any urban service district when one hundred percent (100%) of the real property owners of the area to be annexed have petitioned the governing board for annexation to the service district.

(c)        Report.  Prior to the public hearing required by subsection (d), the consolidated city‑county shall prepare a report containing:

(1)        A map of the urban service district and the adjacent territory, showing the present and proposed boundaries of the district;

(2)        A statement showing that the area to be annexed meets the standards of subsection (a) or comes before the governing board by petition as provided by subsection (b); and

(3)        A plan for extending urban services, facilities and functions to the area to be annexed.

The report shall be available in the office of the clerk of the consolidated city‑county for at least two weeks prior to the date for the public hearing.

(d)        Hearing and Notice.  The governing board shall hold a public hearing prior to adoption of any resolution extending the boundaries of an urban service district. Notice of the hearing shall state the date, hour and place of the hearing and its subject, and shall include a statement that the report required by subsection (c) is available for inspection in the office of the clerk of the consolidated city‑county. Notice shall be published in a newspaper of general circulation in the county at least once and not less than one week prior to the date of the hearing. In addition notice shall be mailed at least four weeks prior to the date of the hearing to the owners as shown by the tax records of the consolidated city‑county of all property located within the area to be annexed. The person designated by the governing board to mail the notice shall certify to the governing board that the mailing has been completed, and his certificate shall be conclusive in the absence of fraud.

(d1)      Alternative Notice.  Notwithstanding the provisions of subsection (d) of this section, first‑class mail notice shall not be required where a plan for consolidation prepared by a consolidation study committee pursuant to Article 20 of Chapter 153A of the General Statutes or a plan approved by the General Assembly proposed to include the area under consideration for annexation within an urban service district.

(e)        Effective Date.  The resolution extending the boundaries of the district shall take effect at the beginning of a fiscal year commencing after its passage, as determined by the governing board.

(f)         A consolidated city‑county may not utilize the procedures of this section to annex to an urban service district territory within the boundaries of an active incorporated municipality. (1973, c. 537, s. 1; 1995, c. 461, s. 3.)



§ 160B-8. Consolidation of urban service districts.

§ 160B‑8.  Consolidation of urban service districts.

(a)        Standards.  The governing board, by resolution, may consolidate two or more urban service districts upon finding that:

(1)        The districts are contiguous or are in a continuous boundary; and

(2)        The provision or maintenance of urban services, facilities and functions for each of the districts is substantially the same; or

(3)        If the provision or maintenance of urban services, facilities and functions is lower for one of the districts, there is a need to increase those services, facilities and functions for that district. However, no urban service district providing electric or telephone services may be consolidated with any other urban service district unless the voters of the district providing these utility services approve the consolidation in a referendum held for that purpose. Any consolidated city‑county may hold these referendums.

(b)        Report.  Prior to the public hearing required by subsection (c), the consolidated city‑county shall prepare a report containing:

(1)        A map of the districts to be consolidated;

(2)        A statement showing the proposed consolidation meets the standards of subsection (a); and

(3)        If necessary, a plan for increasing the urban services, facilities and functions for one of the districts so that they are substantially the same throughout the consolidated district.

The report shall be available in the office of the clerk of the consolidated city‑county for at least two weeks prior to the date of the public hearing.

(c)        Hearing and Notice.  The governing board shall hold a public hearing prior to adoption of any resolution consolidating urban service districts. Notice of the hearing shall state the date, hour and place of the hearing and its subject, and shall include a statement that the report required by subsection (b) is available for inspection in the office of the clerk of the consolidated city‑county. Notice shall be published in a newspaper of general circulation in the county at least once and not less than two weeks prior to the date of the hearing. In addition, if the services, facilities and functions for one of the districts will be substantially increased as a result of the consolidation, notice shall be mailed at least four weeks prior to the date of the hearing to the owners as shown by the tax records of the consolidated city‑county of all property located within the district. The person designated by the governing board to mail the notice shall certify to the governing board that the mailing has been completed and his certificate shall be conclusive in the absence of fraud.

(d)        Effective Date.  The consolidation of urban service districts shall take effect at the beginning of a fiscal year commencing after passage of the resolution of consolidation, as determined by the governing board. (1973, c. 537, s. 1.)



§ 160B-9. Required provision or maintenance of services, facilities and functions.

§ 160B‑9.  Required provision or maintenance of services, facilities and functions.

(a)        New District.  When a consolidated city‑county defines a new urban service district, it shall provide or maintain the services, facilities and functions for which the residents of the district are being taxed within a reasonable time, not to exceed one year, after the effective date of the definition of the district.

(b)        Extended District.  When a consolidated city‑county annexes territory to an urban service district, it shall provide or maintain the services, facilities and functions provided or maintained throughout the district to the residents of the area annexed to the district within a reasonable time not to exceed one year, after the effective date of the annexation.

(c)        Consolidated District.  When a consolidated city‑county consolidates two or more urban service districts, one of which has provided or maintained a lower level of urban services, it shall increase the services, facilities and functions within that district to a level comparable to those provided or maintained elsewhere in the consolidated district within a reasonable time, not to exceed one year, after the effective date of the consolidation. (1973, c. 537, s. 1.)



§ 160B-10. Abolition of urban service districts.

§ 160B‑10.  Abolition of urban service districts.

Upon finding that there is no longer a need for a particular urban service district, the governing board, by resolution, may abolish that district. The governing board shall hold a public hearing prior to adoption of a resolution abolishing a district. Notice of the hearing shall state the date, hour and place of the hearing, and its subject, and shall be published in a newspaper of general circulation in the county at least once a week for two successive weeks prior to the date of the hearing. The abolition of any urban service district shall take effect at the end of a fiscal year following passage of the resolution, as determined by the governing board. (1973, c. 537, s. 1.)



§ 160B-11. Taxes authorized; limits.

Article 3.

Levy of Taxes in Urban Service Districts.

§ 160B‑11.  Taxes authorized; limits.

A consolidated city‑county may levy the following taxes within defined urban service districts in addition to those levied throughout the county, in order to finance, provide or maintain for the districts services, facilities and functions in addition to or to a greater extent than those financed, provided or maintained for the entire county.

(1)        Property Taxes.  A consolidated city‑county may levy within any urban service district a tax on property at a rate not to exceed one dollar and fifty cents ($1.50) on the one hundred dollars ($100.00) of appraised valuation. This rate limitation does not apply to property taxes levied (i) for debt service on general obligation bonds of the consolidated city‑county, (ii) for the support of the public schools or (iii) for any purpose approved by a special vote of the people.

(2)        Motor Vehicle and Taxicab License Taxes.  A consolidated city‑county may levy within any urban service district the motor vehicle and taxicab license taxes authorized in G.S. 20‑97.

(3)        Privilege License Taxes.  A consolidated city‑county may levy within any urban service district privilege license taxes as authorized for cities and towns under the general law of the state. (1973, c. 537, s. 1.)



§ 160B-12. Other allocation authorized.

Article 4.

Allocation of Other Revenues.

§ 160B‑12.  Other allocation authorized.

A consolidated city‑county may allocate to any urban service district it creates any other revenues of the consolidated government whose use is not otherwise restricted by law. (1973, c. 537, s. 1.)



§ 160B-13. Authority to borrow money and issue bonds.

§ 160B‑13.  Authority to borrow money and issue bonds.

A consolidated city‑county may borrow money and issue its bonds under Chapter 159, Subchapter IV, and for those purposes shall be considered a unit of local government under Article 4 thereof and a municipality under Article 5 thereof. A consolidated city‑county may borrow money and issue its bonds for any purpose for which either a city or a county may do so. (1973, c. 537, s. 1.)



§ 160B-14. Procedure for issuing general obligation and revenue bonds.

§ 160B‑14.  Procedure for issuing general obligation and revenue bonds.

In issuing its general obligation and revenue bonds, a consolidated city‑county, except as expressly modified by this chapter, is subject to the provisions of Chapter 159 of the General Statutes of North Carolina.

If a proposed bond issue is required by law to be submitted to and  approved by the voters of the consolidated government, and if the proceeds of the proposed bond issue are to be used in connection with a service, facility or function that is or, if the bond issue is approved, will be financed, provided or maintained only for one or more urban service districts, the proposed bond issue must be approved concurrently by a majority of those voting throughout the entire consolidated government and by a majority of the total of those voting in all the affected or to be affected urban service districts. (1973, c. 537, s. 1.)



§ 160B-15. Debt limitations.

§ 160B‑15.  Debt limitations.

The net indebtedness in the form of general obligations of a consolidated city‑county for school purposes may not exceed eight percent (8%) of the appraised valuation of taxable property in the county. The net indebtedness in the form of general obligations of a consolidated city‑county for all purposes other than for schools or water, sewerage, gas and electric purposes may not exceed eight percent (8%) of the appraised valuation of taxable property in the county. No other debt limitations applying to counties and municipalities in North Carolina apply to a consolidated city‑county. (1973, c. 537, s. 1.)



§ 160B-16. Applicability of this Article.

Article 5.

Assumption of Obligations and Debt Secured By a Pledge of Faith and Credit.

Part 1.  General Provisions.

§ 160B‑16.  Applicability of this Article.

(a)        This Article applies to any county that has (i) a population over 120,000 according to the most recent federal decennial census and (ii) an area of less than 200 square miles.

(b)        If this section is declared unconstitutional or invalid by the courts, it does not affect the validity of the Article as a whole or any part other than the part so declared to be unconstitutional or invalid. (1995, c. 461, s. 4.)



§ 160B-17. Organizational meeting; preparation of budget.

Part 2.  Assumption of Obligations and Debt.

§ 160B‑17.  Organizational meeting; preparation of budget.

The governing board of a consolidated city‑county shall have its first organizational meeting as provided in the charter or applicable local acts of the General Assembly, but not later than the first business day following the effective date of the consolidation.  Unless otherwise provided in the charter or applicable local acts, the organizational meeting shall be held at 12:00 noon at the regular meeting place of the previous board of county commissioners.  Prior to the effective date of consolidation, any interim governing board designated or appointed in the charter or applicable local acts may meet to discuss business and take action as appropriate, including preparation of a proposed budget for the next ensuing fiscal year.  In addition, any such interim governing board may take any action which is specifically authorized by this Chapter to be taken by an interim governing board. Meetings of any interim governing board during this period are subject to all applicable notice and meeting procedures required by general law. (1995, c. 461, s. 4.)



§ 160B-18. Referendum approval of certain debt assumption required for consolidation; effective date of consolidation.

§ 160B‑18.  Referendum approval of certain debt assumption required for consolidation; effective date of consolidation.

(a)        Referendum Approval of Certain Debt Assumption Required for Consolidation.  For the consolidation of a city with a county to be effective in accordance with the provisions hereof, the assumption by the consolidated city‑county of all debt secured by a pledge of faith and credit of said city outstanding at the effective date of consolidation must have been approved by referendum (which referendum approval may occur at different times for different portions of said debt).

(b)        Effective Date of Consolidation.  Subject to the requirement of referendum approval of certain debt assumption for consolidation as provided by subsection (a) of this section, the consolidation of a city with a county shall be effective upon the later of:

(1)        Sixty days following publication of notice of the enactment of the consolidation by the General Assembly;

(2)        Sixty days following publication of the statement of result of the latest referendum relating to the consolidation or to the assumption of debt secured by a pledge of faith and credit in connection with the consolidation; or

(3)        Any effective date of the consolidation set by the General Assembly.

In addition, upon adoption of concurrent resolutions by the governing board of each unit to be consolidated, or by the interim governing board of the consolidated city‑county, the effective date may be delayed further, but no later than July 1 of the next calendar year.

(c)        Limitation of Local Acts.  No special, private, or local act, including any enactment of a consolidation of a city with a county, enacted after July 1, 1995, may be construed to modify, amend, or repeal any portion of this section unless it expressly so provides by specific reference to this section. (1995, c. 461, s. 4.)



§ 160B-19. Referendum on consolidation and on assumption of certain debt secured by a pledge of faith and credit; right to issue certain authorized but unissued debt secured by a pledge of faith and credit.

§ 160B‑19.  Referendum on consolidation and on assumption of certain debt secured by a pledge of faith and credit; right to issue certain authorized but unissued debt secured by a pledge of faith and credit.

(a)        In connection with a city‑county consolidation, if there exists at the effective date of the consolidation (i) any outstanding debt secured by a pledge of faith and credit of a consolidating city or (ii) the right to issue any authorized but unissued debt of said city that is to be secured by a pledge of faith and credit and is proposed to be assumed by the consolidated city‑county, then there shall have been held a favorable referendum on the question of the assumption of that debt secured by a pledge of faith and credit and, if applicable, there shall have been held a referendum on the assumption of the right to issue that authorized but unissued debt secured by a pledge of faith and credit.

(b)        The referendum on the question of the assumption of debt secured by a pledge of faith and credit or, if applicable, the assumption of the right to issue authorized but unissued debt secured by a pledge of faith and credit may be included in the proposition submitted to the voters in a referendum called by a consolidation study commission under G.S. 153A‑405.

(c)        If the General Assembly provided for a referendum on the question of consolidation instead of a referendum called by a consolidation study commission under G.S. 153A‑405, the governing bodies of the units proposed to be consolidated, by resolution, may add to the ballot proposition the assumption of debt secured by a pledge of faith and credit question and, if applicable, the assumption of the right to issue authorized but unissued debt secured by a pledge of faith and credit question. In either event, the proposition shall be substantially as provided in G.S. 153A‑405.

(d)        If the city‑county consolidation is authorized by the General Assembly without a referendum or if there otherwise has not been a referendum on the question of the assumption of any debt secured by a pledge of faith and credit or, if applicable, the question of the assumption of the right to issue any authorized but unissued faith and credit debt, then the governing bodies of the units proposed to be consolidated, by resolution, may provide for a referendum on said questions.  In addition, any interim governing board for the consolidated city‑county, by resolution, also may provide for such a referendum.  The proposition submitted to the voters shall be substantially in the following form (and may include part or all of the bracketed language as appropriate and any other modifications as may be needed to reflect the issued debt secured by a pledge of faith and credit of any of the consolidating units or the portion of the authorized but unissued debt secured by a pledge of faith and credit of any of the consolidating units, the right to issue which is proposed to be assumed by the consolidated city‑county):

"Shall, in connection with the consolidation of the City of
with the County of
, the consolidated unit assume the debt of each secured by a pledge of faith and credit, [the right to issue authorized but unissued debt to be secured by a pledge of faith and credit [(including any such debt as may be authorized for said city or county on the date of this referendum)] and any of said authorized but unissued debt as may be hereafter issued,] and be authorized to levy taxes in an amount sufficient to pay the principal of and the interest on said debt secured by a pledge of faith and credit?

[ ] YES    [ ] NO"

(e)        To be approved the proposition must receive the votes of a majority of those voting in the referendum.  In connection with the proposed consolidation of one or more cities with a county, if the assumption by the consolidated city‑county of outstanding debt secured by a pledge of faith and credit of the consolidating city and, if applicable, the right to issue authorized but unissued debt secured by a pledge of faith and credit of the consolidating city was approved by the votes of a majority of those voting in the referendum, the vote on that referendum shall constitute the approval by a majority of the qualified voters who vote thereon as required by Article V, Section 4(2) of the Constitution of North Carolina.

(f)         Any such referendum on the question of consolidation or the assumption of debt secured by a pledge of faith and credit or the right to issue authorized but unissued debt secured by a pledge of faith and credit may be held on the same day as any other referendum or election in the county involved, but may not otherwise be held during the period beginning 30 days before and ending 30 days after the day of any other referendum or election to be conducted by the board of elections conducting the referendum and already validly called or scheduled by law.

(g)        A notice of a referendum on consolidation or on the assumption of debt secured by a pledge of faith and credit or, if applicable, the right to issue authorized but unissued debt secured by a pledge of faith and credit shall be published at least twice in a newspaper of general circulation in the county.  The first publication shall be not less than 14 days and the second publication not less than seven days before the last day on which voters may register for the referendum.  The notice shall state the date of the referendum, a statement as to the last date for registration for the referendum under the election laws then in effect, and substantially the text of the proposition to be voted upon.  The notice shall be published by the governing bodies of the units proposed to be consolidated or, if applicable, the interim governing board of the consolidated city‑county by their respective clerks or by such other person as shall be designated by each applicable governing body or board.

(h)        The board of elections shall canvass any referendum on consolidation and any referendum on the assumption of debt secured by a pledge of faith and credit or, if applicable, the right to issue authorized but unissued debt secured by a pledge of faith and credit and shall certify the results to the governing bodies of the units proposed to be consolidated or, if applicable, the interim governing board of the consolidated city‑ county which shall then certify and declare the result of the referendum and shall publish a statement of the result once in a newspaper of general circulation in the county, with the following statement appended:

"Any action or proceeding challenging the regularity or validity of this referendum must be begun within 30 days after the date of publication of this statement of result."

(i)         Any action or proceeding in any court to set aside a referendum on consolidation or a referendum on assumption of debt secured by a pledge of faith and credit or, if applicable, the right to issue authorized but unissued debt secured by a pledge of faith and credit in connection with consolidation, or to obtain any other relief, upon the grounds that the referendum is invalid or was irregularly conducted, must be begun within 30 days after the publication of the statement of the result of the referendum.  After the expiration of this period of limitation, no right of action or defense based upon the invalidity of or any irregularity in the referendum shall be asserted, nor shall the validity of the referendum be open to question in any court upon any ground whatever, except in an action or proceeding begun within the period of limitation prescribed in this section. (1995, c. 461, s. 4.)



§ 160B-20. Local Government Commission review of assumption of debt secured by a pledge of faith and credit; assumption of debt secured by a pledge of faith and credit and right to issue authorized but unissued debt secured by a pledge of faith and

§ 160B‑20.  Local Government Commission review of assumption of debt secured by a pledge of faith and credit; assumption of debt secured by a pledge of faith and credit and right to issue authorized but unissued debt secured by a pledge of faith and credit upon consolidation.

(a)        Review by Local Government Commission.  At the date specified in the following sentence if any consolidating city or county has outstanding any debt secured by a pledge of faith and credit or, if applicable, any authorized but unissued debt secured by a pledge of faith and credit which is proposed to be assumed by the consolidated city‑county or has outstanding or pending approval any debt secured by a pledge of faith and credit the issuance of which was or is subject to approval by the Local Government Commission, then the assumption of any such debt and, if applicable, the assumption of the right to issue such authorized but unissued debt, if any, shall be subject to review by the Local Government Commission. The finance officers of the units proposed to be consolidated shall use their best efforts to notify the secretary of the Local Government Commission of the proposed consolidation and assumption of debt secured by a pledge of faith and credit or, if applicable, the right to issue authorized but unissued debt secured by a pledge of faith and credit at least two months before the introduction in the General Assembly of legislation proposing to enact the consolidation into law, provided that time allows. The Local Government Commission, to such extent it deems appropriate, may conduct a review of the proposed consolidation and assumption of debt secured by a pledge of faith and credit or, if applicable, the right to issue authorized but unissued debt secured by a pledge of faith and credit and may report the results of its review to the presiding officer of each house of the General Assembly to be provided to the respective committees to which the legislation to enact the consolidation shall be referred.

(b)        Assumption of Debt Secured by a Pledge of Faith and Credit by Consolidated City‑County.  Subject to the requirement of referendum approval of certain debt assumption for consolidation provided in G.S. 160B‑18(a), upon enactment of the consolidation by the General Assembly and effective upon the effective date of the consolidation provided in G.S. 160B‑18(b), the debt secured by a pledge of faith and credit of the consolidating city at the effective date of the consolidation (including formerly authorized but unissued debt secured by a pledge of faith and credit as may have been issued at the time) is assumed by, and becomes a binding obligation of the consolidated city‑county, and the faith and credit of the consolidated city‑county is pledged to secure any such assumed debt secured by a pledge of faith and credit. In addition, any debt secured by a pledge of faith and credit of the county at the effective date of the consolidation shall become a binding obligation of the consolidated city‑county and the faith and credit of the consolidated city‑county is pledged to secure any such debt.

(c)        Right to Issue Authorized but Unissued Debt Secured by a Pledge of Faith and Credit.  Subject to the passage of a referendum relating to the assumption by the consolidated city‑county of the right to issue any authorized but unissued debt of the consolidating city to be secured by a pledge of faith and credit that is proposed to be assumed by the consolidated city‑county, upon enactment of the consolidation by the General Assembly and effective upon the effective date of the consolidation as provided in G.S. 160B‑18(b), the right to issue the authorized but unissued debt secured by a pledge of faith and credit of the consolidating city at the effective date of the consolidation is assumed by, and upon issuance such obligations become binding obligations of, the consolidated city‑county, and, upon issuance, the faith and credit of the consolidated city‑county is pledged to secure any such debt secured by a pledge of faith and credit. In addition, the right to issue the authorized but unissued debt secured by a pledge of faith and credit of the county at the effective date of the consolidation shall be vested in the consolidated city‑county and, upon issuance, such debt secured by a pledge of faith and credit becomes a binding obligation of the consolidated city‑county and, upon issuance, the faith and credit of the consolidated city‑county is pledged to secure any such debt. (1995, c. 461, s. 4; 1995 (Reg. Sess., 1996), c. 742, s. 40.)



§ 160B-21. Notice of enactment of consolidation; limitation of actions.

§ 160B‑21.  Notice of enactment of consolidation; limitation of actions.

(a)        Publication of Notice of Enactment.  Following ratification of an act of the General Assembly authorizing consolidation, there shall be published once in a newspaper of general circulation in the county a notice of said enactment and, if applicable, the fact that in connection with said enactment there is an assumption by the consolidated city‑county of the debt secured by a pledge of faith and credit of the consolidating city and, if applicable, assumption of the right to issue authorized but unissued debt secured by a pledge of faith and credit of the consolidating city and that there is also binding on the consolidated city‑county the debt secured by a pledge of faith and credit of the county and, if applicable, there is vested in the consolidated city‑county the right to issue authorized but unissued debt secured by a pledge of faith and credit of the county with the following statement appended:

"Any action or proceeding challenging the regularity or validity of this enactment must be begun within 30 days after the date of publication of this notice."

The notice shall be published by the governing bodies of the units proposed to be consolidated or, if applicable, the interim governing board of the consolidated city‑county by their respective clerks or by such other persons as shall be designated by each applicable governing body or board.

(b)        Limitation on Action Contesting Validity of Enactment of Consolidation.  Any action or proceeding in any court to set aside enactment of a city‑county consolidation by the General Assembly, or to obtain any other relief, upon the grounds that the enactment is invalid or was irregularly enacted, must be begun within 30 days after the publication of the notice of the enactment. After the expiration of this period of limitation, no right of action or defense based upon the invalidity of the enactment or any irregularity in the enactment shall be asserted, nor shall the validity of the enactment be open to question in any court upon any grounds whatever, except in an action or proceeding begun within the period of limitation prescribed in this section. (1995, c. 461, s. 4; 1995 (Reg. Sess., 1996), c. 742, s. 41.)






Chapter 160C - Baseball Park Districts.

§§ 160C-1 through 160C-2: Repealed by Session Laws 2001-414, s. 52.

Chapter 160C.

Baseball Park Districts.

§§ 160C‑1 through 160C‑2: Repealed by Session Laws 2001‑414, s. 52.






Chapter 161 - Register of Deeds.

§ 161-1. Election and term of office.

Chapter 161.

Register of Deeds.

Article 1.

The Office.

§ 161‑1.  Election and term of office.

In each county there shall be elected biennially by the qualified voters thereof, as provided for the election of members of the General Assembly, a register of deeds. (Const., art. 7, s. 1; Rev., s. 2650; C.S., s. 3543; 1981, c. 504, s. 9.)



§ 161-2. Four-year term for registers of deeds.

§ 161‑2.  Four‑year term for registers of deeds.

A register of deeds shall be elected in each county of the State by the qualified voters of the county.  The register of deeds shall serve for a term of four years beginning on the first Monday in December after the election and until a successor register of deeds is elected and qualified. (1935, cc. 362, 392, 462; 1937, c. 271; 1939, cc. 11, 99; 1941, c. 192; 1949, cc. 756, 830; 1957, c. 1022, s. 2; 1973, c. 215, s. 1; 1991, c. 60, s. 2.)



§ 161-3. Oath of office.

§ 161‑3.  Oath of office.

The register of deeds shall take the oath of office on the first Monday of December next after his election, before a person authorized to administer oaths as defined in G.S. 11‑7.1. (1868, c. 35, s. 2; 1876‑7, c. 276, s. 5; Code, s. 3647; Rev., s. 2652; C.S., s. 3544; 1987, c. 620, s. 4.)



§ 161-4. Bond required.

§ 161‑4.  Bond required.

(a)        Every register of deeds shall give bond with sufficient surety, to be approved by the board of county commissioners, in a sum of not less than ten thousand dollars ($10,000) nor more than fifty thousand dollars ($50,000), payable to the State, and conditioned for the safekeeping of the books and records, and for the faithful discharge of the duties of his office.

(b)        The bond and surety required under subsection (a) shall further be conditioned for the safekeeping of the books and records, and for the faithful discharge of the duties of office of the register of deeds by any incumbent assistant and deputy register of deeds appointed prior to the vacancy pursuant to G.S. 161‑6 and holding over after vacancy in the office of register of deeds for the interim, as provided in G.S. 161‑5(b). (1868, c. 35, s. 3; 1876‑7, c. 276, s. 5; Code, s. 3648; 1899, c. 54, s. 52; Rev., s. 301; C.S., s. 3545; 1963, c. 204; 1965, c. 900; 1969, c. 636.)



§ 161-4.1. Salary in counties where fees formerly allowed.

§ 161‑4.1.  Salary in counties where fees formerly allowed.

In any county where during the fiscal year beginning July 1, 1980, and ending June 30, 1981, the register of deeds received fees in addition to salary, and retained them personally as allowed by local act, the salary of the register of deeds in such county in any future fiscal year shall not be less than the sum of the salary plus fees received in the fiscal year beginning July 1, 1980 and ending June 30, 1981. (1981, c. 968, s. 4.)



§ 161-4.2. Liability insurance for register of deeds.

§ 161‑4.2.  Liability insurance for register of deeds.

To the same extent that the county provides liability insurance to other county officers or employees, pursuant to G.S. 153A‑97 and 160A‑167, or 58‑32‑10, or Article 23 of Chapter 58 of the General Statutes, the county shall provide insurance to the register of deeds.  If the county does not provide insurance to any officers or employees, then the county shall notify the register of deeds, in writing, prior to the first Monday in December of each year, of its intent not to provide insurance coverage to the register of deeds.  This required notification shall be in the form of a letter signed by the chairman of the board of county commissioners, attested by the clerk of the board of county commissioners.  If the county fails to provide the required notice, then the county shall be liable for damages that would have been paid had the county purchased the insurance pursuant to the General Statutes sections cited above. (1991, c. 470, s. 1.)



§ 161-5. Vacancy in office.

§ 161‑5.  Vacancy in office.

(a)        Repealed by Session Laws 1991, c. 60, s. 1.

(a1)      When a vacancy occurs from any cause in the office of register of deeds, the board of county commissioners shall fill such vacancy by the appointment of a successor for the unexpired term, who shall qualify and give bond as required by law.  If the register of deeds was elected as the nominee of a political party, the board of county commissioners shall consult the county executive committee of that political party before filling the vacancy and shall appoint the person recommended by that committee, if the party makes a recommendation within 30 days of the occurrence of the vacancy.

(b)        In the interim between a vacancy in the office of register of deeds and the appointment and qualification of a successor register of deeds, under the provisions of subsection (a), any incumbent assistant or deputy register of deeds appointed under G.S. 161‑6 prior to the vacancy shall continue to hold office as assistant or deputy registers of deeds until discharged or otherwise lawfully relieved of office by the lawful successor to the office of register of deeds. (1868, c. 35, s. 4; Code, s. 3649; Rev., s. 2651; C.S., s. 3546; 1965, c. 900; 1975, c. 868, ss. 1, 2; 1977, c. 180; 1981, c. 763, ss. 8, 9, 14; c. 830; 1987, c. 196, s. 2; 1989, c. 497, s. 4; 1989 (Reg. Sess., 1990), c. 1056; 1991, c. 14, s. 1, c. 60, ss. 1, 4.)



§ 161-6. Appointment of assistant and deputy registers of deeds; authority to sign in name of register of deeds; holdover assistants and deputies.

§ 161‑6.  Appointment of assistant and deputy registers of deeds; authority to sign in name of register of deeds; holdover assistants and deputies.

(a)        The registers of deeds of the several counties are hereby authorized to appoint one or more assistant registers of deeds and one or more deputy registers of deeds, whose acts as assistants or deputies shall be valid and for which the registers of deeds shall be officially responsible. The certificate of appointment of an assistant or deputy shall be filed by the appointing register of deeds in the office of the clerk of the superior court, who shall record the same.

(b)        Each assistant and deputy register of deeds so appointed shall  be authorized, in addition to his other powers and duties, to register and sign instruments and documents in the name and under the title of the appointing register of deeds, by himself as assistant or deputy, as appropriate. Such signing shall be substantially as follows:

John Doe, Register of Deeds

by Richard Roe, Assistant (or Deputy, as appropriate).

(c)        Such registering and signing, when regular and sufficient in all other respects, shall be valid for all purposes, and of the same force and effect as if the instrument or document had been registered and signed by the register of deeds personally.

(d)        Wherever in the General Statutes reference is made to "the register of deeds and (or) his assistant" or "the register of deeds and (or) his deputy" or words substantially to this effect, or reference is made only to "the assistant register of deeds" or "the deputy register of deeds," such reference to either assistant or deputy, unless the contrary intent is specifically stated in the text, shall also include the other, insofar as such reference pertains to the authority, powers, duties, rights, privileges, or qualifications for office of assistant or deputy register of deeds.

(e)        Incumbent assistant and deputy registers of deeds holding over after a vacancy in the office of register of deeds, pursuant to the provisions of G.S. 161‑5(b), shall continue to have and exercise all lawful power and authority of office until lawfully relieved of office, including, but not restricted to, all power and authority set forth in subsections (a), (b), (c) and (d), and in Chapter 161 generally, and their acts as assistant or deputy registers of deeds shall be official and valid, and the appointing register of deeds, or his estate, and the official bond under G.S. 161‑4 shall be responsible for their acts as assistant or deputy registers of deeds, and such assistant or deputy register of deeds shall also be individually, personally and officially responsible for his own acts.  (1909, c. 628, s. 1; C.S., s. 3547; 1949, c. 261; 1959, c. 279; 1963,  c. 191; 1965, c. 900.)



§ 161-7. Office at courthouse.

§ 161‑7.  Office at courthouse.

The register shall keep his office at the courthouse unless the board of county commissioners shall deem it impracticable. (1868, c. 35, s. 5; Code, s. 3650; Rev., s. 2653; C.S., s. 3548.)



§ 161-8. Attendance at office.

§ 161‑8.  Attendance at office.

The board of county commissioners may fix by order, to be entered on their records, what days of each week, and at what hours of each day, the register of deeds shall attend at his office in person or by deputy, and he shall give his attendance accordingly. (1868, c. 35, s. 6; Code, s. 3651; Rev., s. 2654; C.S., s. 3549.)



§ 161-9. Official seal.

§ 161‑9.  Official seal.

The office of register of deeds for every county shall have and use an official seal or stamp, which shall be provided by the county commissioners. The official seal or stamp shall be round, and the size shall not exceed one and five‑eighths inches in diameter. Contained thereon shall be the name of the register of deeds, the county and letters "N.C.," and the words "Register of Deeds." The ink used for the official stamp shall be of the reproducible type; provided, that any register of deeds using a nonconforming seal or stamp prior to July 1, 1969 may continue to use such seal or stamp. (1893, c. 119, s. 1; Rev., s. 2649; C.S., s. 3550; 1969, c. 1028.)



§ 161-10. Uniform fees of registers of deeds.

§ 161‑10.  Uniform fees of registers of deeds.

(a)        Except as otherwise provided in this Article, all fees collected under this section shall be deposited into the county general fund. While performing the duties of the office, the register of deeds shall collect the following fees which shall be uniform throughout the State:

(1)        Instruments in General.  For registering or filing any instrument for which no other provision is made by this section, whether written, printed, or typewritten, the fee shall be twelve dollars ($12.00) for the first page plus three dollars ($3.00) for each additional page or fraction thereof.

When a document is presented for registration that consists of multiple instruments, the fee shall be ten dollars ($10.00) for each additional instrument. A document consists of multiple instruments when it contains two or more instruments with different legal consequences or intent, each of which is separately executed and acknowledged and could be recorded alone.

(1a)      Deeds of Trust, Mortgages, and Cancellation of Deeds of Trust and Mortgages.  For registering or filing any deed of trust or mortgage, whether written, printed, or typewritten, the fee shall be twenty‑eight dollars ($28.00) for the first page plus three dollars ($3.00) for each additional page or fraction thereof.

When a deed of trust or mortgage is presented for registration that contains one or more additional instruments, the fee shall be ten dollars ($10.00) for each additional instrument. A deed of trust or mortgage contains one or more additional instruments if such additional instrument or instruments has or have different legal consequences or intent, each of which is separately executed and acknowledged and could be recorded alone.

For recording records of satisfaction, or the cancellation of record by any other means, of deeds of trust or mortgages, there shall be no fee.

(2)        Marriage Licenses.  For issuing a license sixty dollars ($60.00); for issuing a delayed certificate with one certified copy twenty dollars ($20.00); and for a proceeding for correction of an application, license or certificate, with one certified copy ten dollars ($10.00).

(3)        Plats.  For each original or revised plat recorded twenty‑one dollars ($21.00) per sheet or page; for furnishing a certified copy of a plat five dollars ($5.00).

(4)        Right‑of‑Way Plans.  For each original or amended plan and profile sheet recorded twenty‑one dollars ($21.00) for the first page and five dollars  ($5.00) per page for each additional page. This fee is to be collected from the Board of Transportation.

(5)        Registration of Birth Certificate One Year or More after Birth.  For preparation of necessary papers when birth to be registered in another county ten dollars ($10.00); for registration when necessary papers prepared in another county, with one certified copy ten dollars ($10.00); for preparation of necessary papers and registration in the same county, with one certified copy twenty dollars ($20.00).

(6)        Amendment of Birth or Death Record.  For preparation of amendment and affecting correction ten dollars ($10.00).

(7)        Legitimations.  For preparation of all documents concerned with legitimations ten dollars ($10.00).

(8)        Certified Copies of Birth and Death Certificates and Marriage Licenses.  For furnishing a certified copy of a death or birth certificate or marriage license ten dollars ($10.00). Provided however, a Register of Deeds may issue without charge a certified Birth Certificate to any person over the age of 62 years.

(8a)      Vital Records Network.  For obtaining access to the Vital Records Computer Network, two dollars ($2.00).

(9)        Certified Copies.  For furnishing a certified copy of an instrument for which no other provision is made by this section five dollars ($5.00) for the first page, plus two dollars ($2.00) for each additional page or fraction thereof.

(10)      Comparing Copy for Certification.  For comparing and certifying a copy of any instrument filed for registration, when the copy is furnished by the party filing the instrument for registration and at the time of filing thereof five dollars ($5.00).

(11)      Uncertified Copies.  A register of deeds who supplies uncertified copies of instruments, or index pages, as a convenience to the public, may charge fees that the register of deeds determines bear a reasonable relation to the quality of copies supplied and the cost of purchasing and maintaining copying and/or computer equipment. These fees may be changed from time to time, but the amount of these fees shall at all times be uniform and prominently posted in the office of the register of deeds.

(12)      Notarial Acts.  For taking an acknowledgment, oath, or affirmation or performing any other notarial act the maximum fee set in G.S. 10B‑31 or G.S. 10B‑118 for electronic notarial acts. This fee shall not be charged if the act is performed as a part of one of the services for which a fee is provided by this subsection; except that this fee shall be charged in addition to the fees for registering, filing, or recording instruments or plats as provided by subdivisions (1) and (3) of this subsection.

(13)      Uniform Commercial Code.  Such fees as are provided for in Chapter 25, Article 9, Part 5, of the General Statutes.

(14)      Torrens Registration.  Such fees as are provided in G.S. 43‑5.

(15)      Master Forms.  Such fees as are provided for instruments in general.

(16)      Probate.  For verification of proofs and acknowledgements as provided in G.S. 47‑14 two dollars ($2.00).

(17)      Qualification of Notary Public.  For administering the oaths of office to a notary public and making the appropriate record entries as provided in G.S. 10B‑10 ten dollars ($10.00).

(18)      Reinstatement of Articles of Incorporation.  For filing reinstatements of Articles of Incorporation prepared pursuant to G.S. 105‑232; such fees as provided for instruments in general. The fee shall be paid by the corporation affected.

(18a)    Nonstandard Document.  For registering or filing any document not in compliance with the recording standards adopted under G.S. 161‑14(b), the fee shall be twenty‑five dollars ($25.00) in addition to all other applicable recording fees.

(19)      Miscellaneous Services.  For performing miscellaneous services such as faxing documents, providing laminated copies of documents, expedited delivery of documents, and similar services, the cost of the service.

(b)        The uniform fees set forth in this section are complete and exclusive and no other fees shall be charged by the register of deeds.

(c)        These fees shall be collected in every case prior to filing, registration, recordation, certification or other service rendered by the register of deeds unless by law it is provided that the service shall be rendered without charge.  (Code, ss. 710, 3109, 3751; 1887, c. 283; 1891, c. 324; 1897, cc. 27, 68; 1899, c. 17, s. 2; c. 247, s. 3; cc. 261, 302, 578, 723; 1901, c. 294; 1903, c. 792; 1905, cc. 226, 292, 319; Rev., s. 2776; 1911, c. 55, s. 3; C.S., s. 3906; 1967, c. 639, s. 4; c. 823, s. 33; 1969, c. 80, s. 1; c. 912, s. 3; 1973, c. 507, s. 5; c. 1317; 1975, c. 428; 1977, 2nd Sess., c. 1132; 1981, c. 968, ss. 1, 2; 1983, c. 894, ss. 2, 3; 1987, c. 792, ss. 2‑5; 1989, c. 523, s. 1; 1991, c. 636, s. 18; c. 683, s. 3; c. 693, s. 1; 1991 (Reg. Sess., 1992), c. 1030, s. 49; 1993, c. 425, s. 1; 1997‑309, s. 9; 2000‑167, s. 1; 2000‑169, s. 44; 2001‑390, s. 1; 2005‑123, s. 7; 2005‑391, s. 8; 2008‑107, s. 29.7(a); 2009‑451, ss. 17.8(a), 20A.4(a).)



§ 161-10.1. Exemption of armed forces discharge documents and certain other records needed in support of claims for veterans' benefits.

§ 161‑10.1.  Exemption of armed forces discharge documents and certain other records needed in support of claims for veterans' benefits.

Any schedule of fees which is now or may be prescribed in Chapter 161 of the General Statutes or in G.S. 161‑10 shall not apply to nor shall the same repeal any of the provisions of Article 5 of Chapter 47 of the General Statutes. Any schedule of fees which is now or may be hereafter prescribed in Chapter 161 of the General Statutes or as may appear in G.S. 161‑10 shall not apply to nor shall the same repeal any of the provisions of G.S. 165‑11. (1971, c. 679.)



§ 161-10.2. Repealed by Session Laws 1969, c. 80, s. 6.

§ 161‑10.2.  Repealed by Session Laws 1969, c. 80, s. 6.



§ 161-11. Repealed by Session Laws 1973, c. 1027.

§ 161‑11.  Repealed by Session Laws 1973, c. 1027.



§ 161-11.1. Fees for Children's Trust Fund.

§ 161‑11.1.  Fees for Children's Trust Fund.

(a)        Five dollars ($5.00) of each fee collected by a register of deeds on or after October 1, 1983, for issuance of a marriage license pursuant to G.S. 161‑10(a)(2) shall be forwarded, as soon as practical but no later than 60 days after collection by the register of deeds, to the county finance officer, who shall forward same to the State Treasurer for deposit in the Children's Trust Fund.

(b)        Repealed by Session Laws 1997‑136, s. 1. (1983, c. 894, s. 4; 1989 (Reg. Sess., 1990), c. 1039, s. 8; 1997‑136, s. 1.)



§ 161-11.2. Fees for domestic violence centers.

§ 161‑11.2.  Fees for domestic violence centers.

Thirty dollars ($30.00) of each fee collected by a register of deeds for issuance of a marriage license pursuant to G.S. 161‑10(a)(2) shall be forwarded by the register of deeds to the county finance officer, who shall forward the funds to the Department of Administration to be credited to the Domestic Violence Center Fund established under G.S. 50B‑9. The register of deeds shall forward the fees to the county finance officer as soon as practical. The county finance officer shall forward the fees to the Department of Administration within 60 days after receiving the fees. The Register of Deeds shall inform the applicants that thirty dollars ($30.00) of the fee for a marriage license shall be used for Domestic Violence programs.  (1991, c. 693, s. 2; 2009‑451, s. 20A.4(b).)



§ 161-11.3. Automation Enhancement and Preservation Fund.

§ 161‑11.3.  Automation Enhancement and Preservation Fund.

Ten percent (10%) of the fees collected pursuant to G.S. 161‑10 and retained by the county, or three dollars and twenty cents ($3.20) in the case of a fee collected pursuant to G.S. 161‑10(a)(1a) for the first page of a deed of trust or mortgage, shall be set aside annually and placed in a nonreverting Automation Enhancement and Preservation Fund, the proceeds of which shall be expended on computer or imaging technology and needs associated with the preservation and storage of public records in the office of the register of deeds. Nothing in this section shall be construed to affect the duty of the board of county commissioners to furnish supplies and equipment to the office of the register of deeds.  (2001‑390, s. 2; 2007‑353, s. 5; 2009‑451, s. 17.8(c).)



§ 161-11.4. Fees for floodplain mapping.

§ 161‑11.4.  Fees for floodplain mapping.

Ten dollars ($10.00) of each fee collected by the register of deeds for registering or filing a deed of trust or mortgage pursuant to G.S. 161‑10(a)(1a) must be forwarded by the register of deeds to the county finance officer, who must forward the funds to the Department of Crime Control and Public Safety to be credited to the Floodplain Mapping Fund established under G.S. 143‑215.56A. The county finance officer must forward the funds to the Department on a monthly basis.  (2008‑107, s. 29.7(b).)



§ 161-11.5. Fees for General Fund support.

§ 161‑11.5.  Fees for General Fund support.

Five dollars ($5.00) of each fee collected by the register of deeds for registering or filing a deed of trust or mortgage pursuant to G.S. 161‑10(a)(1a) shall be remitted by the register of deeds to the county finance officer, who shall remit the funds to the State Treasurer to be credited to the General Fund as nontax revenue. The county finance officer shall remit the funds to the State Treasurer on a monthly basis.  (2009‑451, s. 17.8(b).)



§ 161-11.6. Fees for archival of records.

§ 161‑11.6.  Fees for archival of records.

In addition to any other fees collected pursuant to this Article, the register of deeds shall collect a fee of five dollars ($5.00) for each deed filed, registered, or recorded. The register of deeds shall forward the fees collected to the county finance officer. The county finance officer shall, on a monthly basis, remit the fees to the Department of Cultural Resources for the purpose of offsetting the costs of the Archives and Records Management Program less two percent (2%) of the amount of the fees collected to cover the county's administrative costs.  (2009‑451, s. 20B.3(a).)



§§ 161-12 through 161-13: Repealed by Session Laws 1973, c. 1027.

Article 2.

The Duties.

§§ 161‑12 through 161‑13: Repealed by Session Laws 1973, c.  1027.



§ 161-14. Registration of instruments.

§ 161‑14.  Registration of instruments.

(a)        After the register of deeds has determined that all statutory and locally adopted prerequisites for recording have been met, the register of deeds shall immediately register all written instruments presented to him for registration. When an instrument is presented for registration, the register of deeds shall endorse upon it the day and hour on which it was presented. This endorsement forms a part of the registration of the instrument. All instruments shall be registered in the precise order in which they were presented for registration. Immediately after endorsing the day and hour of presentation upon an instrument, the register of deeds shall index and cross‑index it in its proper sequence. The register of deeds shall then proceed to register it on the day that it is presented unless a temporary index has been established.

The register of deeds may establish a temporary index in which all instruments presented for registration shall be indexed until they are registered and entered in the permanent indexes. A temporary index shall operate in all respects as the permanent index. All instruments presented for registration shall be registered and indexed and cross‑indexed on the permanent indexes not later than 30 days after the date of presentation.

(b)        All instruments, except instruments conforming to the provisions of G.S. 25‑9‑521, presented for registration on paper shall meet all of the following requirements:

(1)        Be eight and one‑half inches by eleven inches or eight and one‑half inches by fourteen inches.

(2)        Have a blank margin of three inches at the top of the first page and blank margins of one‑half inches on the remaining sides of the first page and on all sides of subsequent pages.

(3)        Be typed or printed in black on white paper in a legible font. A font size no smaller than 10 points shall be considered legible. Blanks in an instrument may be completed in pen and corrections to an instrument may be made in pen.

(4)        Have text typed or printed on one side of a page only.

(5)        State the type of instrument at the top of the first page.

If an instrument does not meet these requirements, the register of deeds shall register the instrument after collecting the fee for nonstandard documents as required by G.S. 161‑10(a)(19) in addition to all other applicable recording fees. However, if an instrument fails to meet the requirements because it contains print in a font size smaller than 10 points, the register of deeds may register the instrument without collecting the fee for nonstandard documents if, in the discretion of the register of deeds, the instrument is legible.

(c)        Transportation corridor official maps authorized under Article 2E of Chapter 136 shall be registered and indexed by the end of the third business day after the business day the map is presented to the register of deeds.

(d)        For the purposes of this section, the term "instrument" means all of the following for which a fee is collected under G.S. 161‑10(a):

(1)        Instruments in General.

(2)        Deeds of Trust, Mortgages, and Cancellation of Deeds of Trust and Mortgages.

(3)        Uniform Commercial Code filings.

(4)        Torrens Registrations.

(5)        Master Forms. (R.C., c. 37, s. 23; 1868, c. 35, s. 9; Code, s. 3654; Rev., s. 2658; C.S., s. 3553; 1921, c. 114; 1971, c. 657; 1998‑184, s. 5; 2001‑390, s. 5; 2001‑464, ss. 2, 3; 2002‑159, s. 53.)



§ 161-14.01. Registration of instruments for business and other purposes.

§ 161‑14.01.  Registration of instruments for business and other purposes.

(a)        The register of deeds is hereby authorized to record and file documents relating to persons, partnerships, and corporations for business and other purposes, including but not limited to certificates of partnerships, assumed business names, incorporations, dissolutions, or amendments thereto, in a consolidated book or record, including books or records used for the filing of deeds, deeds of trust, leases, and similar documents. It is the intent of this section that the register of deeds may file and record some or all of the above instruments and documents and those of a similar nature in one book or record or in a series of books or records consolidated for recording purposes; provided, said instruments and documents shall be indexed as required by law.

(b)        All other laws providing for the filing of documents provided for herein shall not be applicable to the county upon adoption by the register of deeds of a consolidated recording and filing system as authorized herein. (1973, c. 1013, ss. 1, 2.)



§ 161-14.1. Recording subsequent entries as separate instruments.

§ 161‑14.1.  Recording subsequent entries as separate instruments.

(a)        As used in this section, the following terms mean:

(1)        Original instrument.  The previously recorded instrument that is modified, amended, supplemented, assigned, satisfied, terminated, revoked, or cancelled by a subsequent instrument.

(2)        Recording data.  The book and page number or document number that indicates where an instrument is recorded in the office of the register of deeds.

(3)        Subsequent instrument.  Any instrument presented for registration that indicates in its title or within the first two pages of its text that it is intended or purports to modify, amend, supplement, assign, satisfy, terminate, revoke, or cancel a previously registered instrument. Examples of subsequent instruments include the appointment or designation of a substitute trustee in a deed of trust; an affidavit extending the life of a deed of trust; the cancellation of a Notice of Inactive Hazardous Substance or Waste Disposal Site registered pursuant to G.S. 130A‑310.8(f); a record of satisfaction or other instrument purporting to satisfy a security instrument registered pursuant to G.S. 45‑37 or G.S. 45‑37.2; a notice of foreclosure registered pursuant to G.S. 45‑38; an assignment of a security instrument or lease; a modification agreement; a release or partial release of property from the lien of a security instrument; an assumption agreement; a subordination agreement; an instrument terminating future optional advances registered pursuant to G.S. 45‑72; the revocation of a power of attorney; any instrument authorized or directed by law to be indexed under the provisions of this section; and any instrument for which the register of deeds is authorized or directed by law to make a subsequent entry upon the margin of the record of an original instrument.

(b)        The register of deeds shall register each subsequent instrument as a separate instrument and do all of the following:

(1)        Index the parties to the subsequent instrument.

(2)        If the subsequent instrument names one or more of the original parties to the original instrument, index the original parties to the original instrument as they are named in the subsequent instrument.

(3)        If the subsequent instrument states the recording data for the original instrument, reference the recording data of the original instrument as that recording data is stated in the subsequent instrument to each name so indexed.

(c)        The register of deeds shall not be required to (i) read or examine any page of an instrument, other than the first two pages, to determine whether it is a subsequent instrument within the meaning of this section, or (ii) verify or make inquiry concerning the accuracy, sufficiency, or completeness of information about an original instrument contained in any subsequent instrument. The register of deeds is expressly authorized to rely solely on the information contained in the subsequent instrument, including, but not limited to, the names of the original parties to the original instrument and the recording data for the original instrument. (1963, c. 1021, s. 3; 1991, c. 114, s. 1; 2005‑123, s. 8.)



§ 161-14.2. Indexing procedures for instruments and documents filed in the office of the register of deeds.

§ 161‑14.2.  Indexing procedures for instruments and documents filed in the office of the register of deeds.

The following procedure shall be used in making index entries:

(1)        When each word of the signature is legible and it gives the complete name of the party, the signature shall govern.

(2)        When the signature is legible but initials or abbreviations are used, any additional information given by the printed or typed name and not in conflict with the signature shall govern.

(3)        When none of the words in the signature are legible, the printed or typed name shall govern.

(4)        When one or more of the words in the signature are legible, then the words that are legible shall govern; the words that appear in the printed or typed name shall govern over the words of the signature that are not legible.

(5)        When the spelling of any word in a legible signature and the  spelling of the corresponding word in the typed or printed name is at variance, and the variance would cause the entries to be made at different places in the index, then the instrument shall be indexed under both spellings.

(6)        When a reasonable interpretation of an illegible word in a signature is at variance with the corresponding word in a typed or printed name, and the variance would cause the entries to be made at different places in the index, then the instrument shall be indexed in both places. (1969, c. 694, s. 1.)



§ 161-15. Certify and register copies.

§ 161‑15.  Certify and register copies.

When a deed, mortgage, or other conveyance conveying real estate situate in two or more counties is presented for registration duly probated and a copy thereof is presented with the same, the register shall compare the copy with the original, and if it be a true copy thereof he shall certify the same, and thereupon the register shall endorse the original deed or conveyance as duly registered in his county, designating the book in which the same is registered, and deliver the original deed to the party entitled thereto and register the same from the certified copy thereof to be retained by him for that purpose. (1899, c. 302; Rev., s. 2657; C.S., s. 3554.)



§ 161-16. Liability for failure to register.

§ 161‑16.  Liability for failure to register.

In case of his failure to register any deed or other instrument within the time and in the manner required by G.S. 161‑15, the register shall be liable, in an action on his official bond, to the party injured by such delay. (1868, c. 35, s. 10; Code, s. 3660; Rev., s. 2659; C.S., s. 3555.)



§ 161-17. Papers filed alphabetically.

§ 161‑17.  Papers filed alphabetically.

The register shall keep in files alphabetically labeled all original instruments delivered to him for registration, and on application for such originals by any person entitled to their custody, he shall deliver the same. (1868, c. 35, s. 11; Code, s. 3661; Rev., s. 2660; C.S., s. 3556.)



§ 161-18. Transcribe and index books.

§ 161‑18.  Transcribe and index books.

The board of county commissioners, when they deem it necessary, may direct the register of deeds to transcribe and index such of the books in the register's office as from decay or other cause may require to be transcribed and indexed. They may allow him such compensation at the expense of the county for this work as they think just. The books when so transcribed and approved by the board shall be public records as the original books, and copies therefrom may be certified accordingly. (1868, c. 35, s. 12; Code, s. 3662; Rev., s. 2661; C.S., s. 3557.)



§ 161-19. Number of survey in grants registered.

§ 161‑19.  Number of survey in grants registered.

The register of deeds in each county in this State, when grants have been registered without the number of tract or survey, shall place in the registration of the grants the number of the tract or survey, when the same shall be furnished him by the grantee or other person; and in registering any grant he shall register the number of the tract or survey. (1889, c. 522, s. 2; Rev., s. 2662; C.S., s. 3558.)



§ 161-20. Certificate of survey registered.

§ 161‑20.  Certificate of survey registered.

It shall be the duty of the register of deeds in each county, when any grant is presented for registration with a certificate of survey attached, to register such certificate of survey, together with all endorsements thereon, together with said grant, and a record of any certificate of survey so made shall be read in evidence in any action or proceeding: Provided, the failure to register such certificate of survey shall not invalidate the registration of the grant. (1905, c. 243; Rev., s. 2663; C.S., s. 3559.)



§ 161-21. General index kept.

§ 161‑21.  General index kept.

The board of county commissioners shall, at the expense of the county, maintain a consolidated index of all the deeds and other documents affecting real property in the register's office.  (1868, c. 35, s. 13; Code, s. 3663; Rev., s. 2664; C.S., s. 3560; 1929, c. 327, s. 1; 1987, c. 620, s. 5; 2008‑194, s. 7(d).)



§ 161-22. Index of registered instruments.

§ 161‑22.  Index of registered instruments.

(a)        Except as otherwise provided by statute, the register of deeds shall provide and keep in the register's office full and complete alphabetical indexes of the names of the parties to all liens, grants, deeds, mortgages, bonds, and other instruments required or authorized to be registered, and the indexes shall state in full the names of all parties, whether grantors, grantees, vendors, vendees, obligors, or obligees. The full names of parties shall be entered in the indexes in accordance with the minimum indexing standards adopted pursuant to G.S. 147‑54.3(b) and (b1). Reference shall be made, opposite each name, to the book and page or other location where the instrument is registered. All instruments shall be indexed on either the temporary or permanent index within 24 hours of registration. The register of deeds is not required to index an instrument that is part of a document containing multiple instruments, as defined in G.S. 161‑10(a)(1), unless the title of that instrument is shown on the first page of the document and the additional registration fee is paid as required by G.S. 161‑10(a)(1).

(b)        Repealed by Session Laws 2008‑194, s. 7(e), effective August 8, 2008.

(c)        Repealed by Session Laws 2008‑194, s. 7(e), effective July 1, 2008.

(d)        Deeds of trust may be indexed in the names of the grantor and beneficiary only.

(e)        Certificates filed for recording pursuant to G.S. 59‑2, the Uniform Limited Partnership Act, shall be indexed only under the names of the partnership and each of the general partners. The register of deeds shall cause a statement to be affixed or printed on the index page of the book or books in which limited partnership agreements are filed that the documents are indexed only in the names of the partnership and of each of the general partners.

(f)         The alphabetical indexes required by this section may be maintained in index books, on index cards, on film, or in computers or other automated data‑processing machines. If the index is maintained in a computer or other automated data processing machine, the register of deeds shall, at least once each month, obtain from the computer or other automated data‑processing machine a printed copy on paper or film, or a tape or disk, of all index entries made since the previous printed or filmed copy, or tape or disk, was obtained. These printed or filmed copies, tapes or disks, shall be retained as security copies and may not be altered or destroyed until a subsequent security copy is made containing the index entries from all previous security copies.

(g)        The register of deeds may adopt rules establishing indexing procedures and the format of the indexes. The rules shall conform with the requirements of this section and of other applicable statutes. The rules may address such subjects, by way of example and not limitation, as the indexing of business firms, the indexing of names containing numerals, and the indexing of government agencies. The rules shall be posted in at least two prominent places in the office of register of deeds and shall also be placed near the index books or in user manuals in offices using automated indexing systems.

(h)        No instrument shall be deemed registered until it has been indexed in a manner to put a reasonably careful and prudent examiner on notice upon inquiry, and, if upon inquiry, the instrument would have been found.

(i)         Repealed by Session Laws 2008‑194, s. 7(e), effective August 8, 2008.  (1876‑7, c. 93, s. 1; Code, s. 3664; 1899, c. 501; Rev., ss. 2665, 3600; C.S., s. 3561; 1929, c. 327, s. 2; 1967, cc. 443, 1262; 1973, c. 1136, ss. 1, 2; 1983, c. 127; c. 699, ss. 1, 3; 1989, c. 523, s. 2; 1993, c. 178, ss. 1, 2, 4, 5; c. 539, s. 1096; 1994, Ex. Sess., c. 24, s. 14(c); 2005‑123, s. 9; 2008‑194, s. 7(e).)



§ 161-22.1. Index and cross-index of immediate prior owners of land.

§ 161‑22.1.  Index and cross‑index of immediate prior owners of land.

Whenever, any deed or other instrument conveying real property by a trustee, mortgagee, commissioner, or other officer appointed by the court, or by the sheriff under execution, is filed with the register of deeds for the purpose of being recorded, it shall be the duty of the register of deeds to index and cross‑index as grantors the names of all persons recited in said instrument to be the persons whose interest in such real estate is being conveyed or from whom the title of such real estate was acquired by the grantor in such instrument. (1947, c. 211, ss. 1, 2; 1969, c. 80, s. 5.)



§ 161-22.2. Parcel identifier number indexes.

§ 161‑22.2.  Parcel identifier number indexes.

(a)        In lieu of the alphabetical indexes required by G.S. 161‑21, 161‑22 and 161‑22.1, the register of deeds of any county in which unique parcel identifier numbers have been assigned to all parcels of real property may install an index by land parcel identifier numbers. For each instrument filed of record, the entry in a land parcel identifier number index must contain the following information:

(1)        The parcel identifier number of the parcel or parcels affected;

(2)        A brief description of the parcel or parcels, including subdivision block and lot number, if any;

(3)        A description of the type of instrument recorded and the date the instrument was filed;

(4)        The names of the parties to the instrument to the same extent as required by G.S. 161‑22 and the legal status of the parties indexed;

(5)        The book and page number, or film reel and frame number, or other file number where the instrument is recorded.

(b)        Every instrument affecting real property filed for recording in the office of such register of deeds shall be indexed under the parcel identifier number of the land parcel or parcels affected.

(c)        The parcel identifier number index may be maintained in index books, on index cards, on film, or in computers or other automated data‑processing machines. If the parcel identifier number index is maintained in a computer or other automated data‑processing machine, the register of deeds shall, at least once each month, obtain from the computer or other data‑processing machine a printed copy on paper or film of all index entries made since the previous printed copy was obtained. The printed copies shall be retained as security copies and shall not be altered or destroyed.

(d)        Before a register of deeds may install a parcel identifier number index in lieu of the alphabetical indexes required by G.S. 161‑22, the proposed index must be approved by the Secretary of State. Before approving a parcel identifier number index, the Secretary must find that:

(1)        The requirements of this section, G.S. 161‑22, and all other applicable indexing requirements of the North Carolina General Statutes and applicable judicial decisions will be met by the index;

(2)        Measures for the protection of the indexed information are such that computer or other machine failure will not cause an irremediable loss of the information;

(3)        Printed forms and index sheets used in the index permit a display of all information required by law and are otherwise adequate;

(4)        Any computer or other data‑processing machine used and the program for the use of such machines are adequate to perform the tasks assigned to them;

(5)        Access to the information contained in the index can be obtained by the use of both a parcel identifier number and the name of any party to an instrument filed of record;

(6)        Any parcel identifier number either reflects the State plane coordinates of some point in the parcel, or is keyed to a map of the parcel that shows the location of the parcel within the county;

(7)        The parcel identifier numbering system is designed so that no parcel will be assigned the same number as any other parcel within the county;

(8)        The parcel identifier numbering system shows for parcels of land created by subdivision, the number of the parcel of land subdivided in addition to the numbers of the newly‑created parcels;

(9)        The parcel identifier numbering system shows for parcels of land created by the combining of separate parcels, the numbers of the land parcels that were combined in addition to the number of the newly‑created parcel;

(10)      The parcel identifier numbering system is capable of identifying condominium units and other separate legal interests that may be created in a single parcel of land;

(11)      The parcel identifier numbering system will meet the needs of the users as well as or better than the alphabetical indexes required by G.S. 161‑21, 161‑22 and 161‑22.1.

The Secretary may require a register of deeds seeking approval of a parcel identifier number index to furnish him with any information concerning the index that is pertinent to the findings required for approval.

(e)        (1)        An approved parcel identifier number index shall become effective as the official real property index of the county as of the first day of July or the first day of January, as the board of commissioners directs, following approval by the Secretary of State.

(2)        In any county in which a parcel identifier index is the official index, the register of deeds shall post notices in the alphabetical index books and at other appropriate places in his office stating that the parcel identifier number index is the official index and the date when the change became effective. (1977, c. 589; 1979, c. 700, s. 2; 1983, c. 49; 1985, c. 757, s. 161(a), (b); 1989, c. 727, s. 218(163); 1989 (Reg. Sess., 1990), c. 1004, s. 19(b); 1997‑443, s. 11A.119(a); 1999‑119, s. 3.)



§ 161-22.3. Minimum standards for land records management.

§ 161‑22.3.  Minimum standards for land records management.

In addition to the recording and indexing procedures set forth in this Article, the register of deeds shall follow the rules specifying minimum standards and procedures in land records management adopted by the Department of Secretary of State pursuant to G.S. 143‑345.6(b1). (1991, c. 697, s. 2; 1993, c. 178, s. 3.)



§ 161-23. Clerk to board of commissioners.

§ 161‑23.  Clerk to board of commissioners.

The register of deeds, or such other county officer or employee as the board of county commissioners shall designate in accordance with the provisions of G.S. 153‑40, shall be ex officio clerk of the board of county commissioners, and as such shall perform the duties imposed by law or by order of said board. (Const., art. 7, s. 2; 1868, c. 35, s. 15; Code, s. 3656; Rev., s. 2666; C.S., s. 3562; 1955, c. 247, s. 2.)



§ 161-24. Repealed by Session Laws 1973, c. 108, s. 99.

§ 161‑24.  Repealed by Session Laws 1973, c. 108, s. 99.



§ 161-25. Repealed by Session Laws 1973, c. 803, s. 36.

§ 161‑25.  Repealed by Session Laws 1973, c. 803, s. 36.



§ 161-26. Duties unperformed at expiration of term.

§ 161‑26.  Duties unperformed at expiration of term.

Whenever, upon the termination for any cause of the term of office of the register of deeds, it appears that he has failed to perform any of the duties of his office, the board of commissioners shall cause the same to be performed by another person or the successor of any such defaulting register. Such person or successor shall receive for his compensation the fees allowed for such services, and if any portion of the compensation has been paid to such defaulting register, the same may be recovered by the board of county commissioners, by suit on his official bond, for the benefit of the county or person injured thereby. (1868, c. 35, s. 14; Code, s. 3655; Rev., s. 2669; C.S., s. 3566.)



§ 161-27. Register of deeds failing to discharge duties; penalty.

§ 161‑27.  Register of deeds failing to discharge duties; penalty.

If any register of deeds fails to perform any of the duties imposed or authorized by law, he shall be guilty of a Class 1 misdemeanor, and he shall be removed from office. (1868, c. 35, s. 18; Code, s. 3659; Rev., s. 3599; C.S., s. 3567; 1993, c. 539, s. 1097; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 161-28. Validation of acts of assistant and deputy registers of deeds performed pending filling of vacancy in office of register of deeds.

§ 161‑28.  Validation of acts of assistant and deputy registers of deeds performed pending filling of vacancy in office of register of deeds.

Any and all acts and duties performed by any and all assistant or deputy registers of deeds appointed and acting under the provisions of G.S. 161‑6 or any other provisions of law, general, local, or special, after a vacancy may have occurred from any cause in the office of register of deeds, including, but not restricted to, a vacancy occurring as a result of the death in office of any incumbent register of deeds, and before the board of county commissioners shall have filled such vacancy by the appointment of a successor and his qualification for office as required by law, under and pursuant to the provisions of G.S. 161‑5 and any other applicable provisions of law, shall be and the same are hereby validated, ratified and confirmed to all intents and purposes as if performed by an incumbent in the office of register of deeds and to all intents and purposes as if performed under and pursuant to specific provisions of law authorizing and empowering the register of deeds, or any assistant or deputy registers of deeds, to perform all such acts and duties. The provisions of this  validating act shall include, but not be restricted to, all acts and duties of the office of register of deeds, or of the office of assistant or deputy register of deeds, as enumerated and set forth under the specific provisions of this Chapter, or under the provisions of any other general laws as set forth in the General Statutes of North Carolina, or in any other provisions of law, private, local or special. (1965, c. 835, s. 1.)



§ 161-29. Validating acts of assistant and deputy registers of deeds in failing to execute instruments in the name of the register of deeds.

§ 161‑29.  Validating acts of assistant and deputy registers of deeds in failing to execute instruments in the name of the register of deeds.

(a)        Any and all acts and duties performed by any and all assistant or deputy registers of deeds in executing any instrument, while acting under the provisions of G.S. 161‑6 or any other provisions of law, general, local or special, which failed to substantially comply with G.S. 161‑6(b), shall be and the same are hereby validated, ratified and confirmed to all intents and purposes as if executed in full compliance with G.S. 161‑6(b).

(b)        The provisions of this validating act shall include all acts and duties of the office of assistant or deputy register of deeds, as enumerated and set forth under the specific provisions of this Chapter, or under the provisions of any general laws as set forth in the General Statutes of North Carolina, or in any other provisions of law, private, local or special. (1973, c. 166, ss. 1, 2.)



§ 161-29.1. Validating acts of assistant and deputy registers of deeds performed before they were sworn into office.

§ 161‑29.1.  Validating acts of assistant and deputy registers of deeds performed before they were sworn into office.

All acts and duties heretofore performed by any and all assistant or deputy registers of deeds, who were appointed but who were not sworn into office or who were sworn into office after their duties commenced, shall be and the same are hereby validated, ratified, and confirmed to all intents and purposes as if performed by assistant or deputy registers of deeds who were theretofore formally appointed and sworn into office, as required by G.S. 161‑6, or as required by any other provision of law. (1977, c. 124, s. 1.)



§ 161-30. Modernization of land records.

§ 161‑30.  Modernization of land records.

(a)        The county commissioners of any county may require that the register of deeds shall not accept for registration any map or instrument affecting real property unless the following requirements are satisfied:

(1)        The name and address of the person to whom the map or instrument is to be returned is affixed on the face thereof.

(2)        The grantee's or owner's permanent mailing address is affixed on the face thereof.

(b)        In any county in which parcel identifiers have been assigned  to any of the real property situated within the county, the county commissioners may require that the register of deeds shall not accept for registration any map, deed, deed of trust or other instrument affecting real property unless the parcel identifier for all of the property described and affected is affixed and verified by the county on the face of the map or instrument or affixed and verified by the county as a part of the legal description contained in any instrument.

(c)        Failure to comply with the provisions of subsections (a) and (b) above shall not affect the validity of any map or other instrument that is duly recorded. (1973, c. 992.)



§ 161-31. Tax certification.

§ 161‑31.  Tax certification.

(a)        Tax Certification.  The board of commissioners of a county may, by resolution, require the register of deeds not to accept any deed transferring real property for registration unless the county tax collector has certified that no delinquent ad valorem county taxes, ad valorem municipal taxes, or other taxes with which the collector is charged are a lien on the property described in the deed. The county commissioners may describe the form the certification must take in its resolution.

(a1)      Exception to Tax Certification.  If a board of county commissioners adopts a resolution pursuant to subsection (a) of this section, notwithstanding the resolution, the register of deeds shall accept without certification a deed submitted for registration under the supervision of a closing attorney and containing this statement on the deed: "This instrument prepared by: ____ ______, a licensed North Carolina attorney. Delinquent taxes, if any, to be paid by the closing attorney to the county tax collector upon disbursement of closing proceeds."

(b)        Applicability.  This section applies only to Alexander, Anson, Beaufort, Bertie, Burke, Cabarrus, Camden, Carteret, Caswell, Catawba, Cherokee, Chowan, Clay, Cleveland, Currituck, Davidson, Davie, Duplin, Durham, Edgecombe, Forsyth, Gaston, Gates, Graham, Granville, Greene, Halifax, Harnett, Haywood, Henderson, Hertford, Hyde, Iredell, Jackson, Johnston, Jones, Lee, Lenoir, Lincoln, Macon, Madison, Martin, Montgomery, Nash, Northampton, Onslow, Pasquotank, Pender, Perquimans, Person, Pitt, Polk, Robeson, Rockingham, Rowan, Rutherford, Stanly, Surry, Swain, Transylvania, Tyrrell, Vance, Warren, Washington, Wayne, Wilson, and Yadkin Counties.  (2001‑464, s. 1; 2001‑513, s. 14; 2002‑51, s. 1; 2003‑72, s. 1; 2003‑189, s. 6; 2003‑354, s. 3; 2004‑65, s. 1; 2005‑109, s. 1; 2005‑433, s. 2(a); 2006‑16, s. 1; 2006‑150, s. 1; 2007‑221, s. 1; 2009‑290, s. 1.)



§§ 161-32 through 161-49. Reserved for future codification purposes.

§§ 161‑32 through 161‑49.  Reserved for future codification purposes.



§ 161-50. Short title and purpose.

Article 3.

Register of Deeds' Supplemental Pension Fund Act of 1987.

§ 161‑50.  Short title and purpose.

(a)        This Article shall be known and may be cited as the "Registers of Deeds' Supplemental Pension Fund Act of 1987."

(b)        The purpose of this Article is to create a pension fund to supplement local government retirement benefits which will attract the most highly qualified talent available within the State to the position of register of deeds. (1987, c. 792, s. 1.)



§ 161-50.1. Scope.

§ 161‑50.1.  Scope.

(a)        This Article provides supplemental pension benefits for all county registers of deeds who are retired from the Local Governmental Employees' Retirement System or an equivalent locally sponsored plan as herein described.

(b)        The North Carolina Department of State Treasurer shall administer the provisions of this Article.

(c)        The provisions of this Article shall be subject to future legislative change or revision, and no person is deemed to have acquired any vested right to a pension payment provided by this Article. (1987, c. 792, s. 1.)



§ 161-50.2. Assets.

§ 161‑50.2.  Assets.

(a)        On and after October 1, 1987, each County Commission shall remit monthly to the Department of State Treasurer an amount equal to one and one‑half percent (1.5%) of the monthly receipts collected pursuant to Article 1 of Chapter 161 of the General Statutes, to be deposited to the credit of the Registers of Deeds' Supplemental Pension Fund, hereinafter referred to as the Fund, to be used in making monthly pension payments to eligible retired registers of deeds under the provisions of this Article and to pay the cost of administering the provisions of this Article.

(b)        The State Treasurer shall be the custodian of the Registers of Deeds' Supplemental Pension Fund and shall invest its assets in accordance with the provisions of G.S. 147‑69.2 and G.S. 147‑69.3. (1987, c. 792, s. 1; 2007‑245, s. 1.)



§ 161-50.3. Disbursements.

§ 161‑50.3.  Disbursements.

(a)        Immediately following July 1, 1988, the Department of State Treasurer shall divide an amount equal to forty‑five percent (45%) of the assets of the Fund at the end of the preceding fiscal year into equal shares and disburse the same as monthly pension payments to all eligible retired registers of deeds as of July 1, 1988, payable in accordance with the method described in G.S. 161‑50.5, except that such pension benefit shall be computed for a six‑months basis beginning with the month of July, 1988.

(b)        Immediately following January 1, 1996, and the first of January of each succeeding calendar year thereafter, the Department of State Treasurer shall divide an amount equal to ninety‑three percent (93%) of the assets of the Fund at the end of the preceding calendar year into equal shares and disburse the same as monthly payments in accordance with the provisions of this Article.

(c)        The remaining seven percent (7%) of the Fund's assets as of December 31, 1995, and at the end of each calendar year thereafter, may be used by the Department of State Treasurer in administering the provisions of this Article.

(d)        All the Fund's disbursements shall be conducted in the same manner as disbursements are conducted for other special funds of the State.

(e)        If, for any reason, the Fund shall be insufficient to pay any pension benefits or other charges, then all benefits or payments shall be reduced pro rata for as long as the deficiency in amount exists. No claim shall accrue with respect to any amount by which a pension payment shall have been reduced. (1987, c. 792, s. 1; 1995, c. 259, s. 2.)



§ 161-50.4. Eligibility.

§ 161‑50.4.  Eligibility.

(a)        Each county register of deeds who has retired with at least 12 years eligible service as register of deeds from the Local Governmental Employees' Retirement System or an equivalent locally sponsored plan before June 30, 1988, and those who retire on or after June 30, 1988, but before July 1, 1991, and who have completed at least 12 years of eligible service as register of deeds is entitled to receive a monthly pension under this Article, beginning July 1, 1988. Effective July 1, 1991, each county register of deeds who retires with at least 10 years of eligible service as register of deeds is entitled to receive a monthly pension under this Article.

(a1)      Notwithstanding the provisions of subsection (a) of this section, effective January 1, 1996, any county register of deeds who separates from service as register of deeds after completing at least 10 years of eligible service as register of deeds, but who does not commence retirement with the Local Governmental Employees' Retirement System, shall have the right to receive a monthly pension under this Article payable upon retirement with the Local Governmental Employees' Retirement System.

(a2)      Each county register of deeds who is not eligible to retire with the Local Governmental Employees' Retirement System solely because the county has not elected to participate as an employer with the Local Governmental Employees' Retirement System and who has either (i) attained the age of 65, (ii) attained 30 years of creditable service regardless of age, or (iii) attained the age of 60 with not less than 25 years of creditable service, and who has completed at least 10 years of creditable service as a register of deeds is entitled to receive a monthly pension under this Article, provided that register of deeds is not eligible to receive any retirement benefits from any State or locally sponsored plan.

(b)        Each eligible retired register of deeds as defined in subsection (a), (a1), or (a2) of this section relating to service and retirement status shall be entitled to receive a monthly pension under this Article beginning with the month of retirement. (1987, c. 792, s. 1; 1991, c. 443, s. 1; 1995, c. 259, s. 1; 1998‑147, s. 1; 2007‑245, s. 2.)



§ 161-50.5. Benefits.

§ 161‑50.5.  Benefits.

(a)        An eligible retired register of deeds shall be entitled to receive an annual pension benefit, payable in equal monthly installments, equal to one share for each full year of eligible service as register of deeds multiplied by his total number of years of eligible service. The amount of each share shall be determined by dividing the total number of years of eligible service for all eligible retired registers of deeds on December 31 of each calendar year into the amount to be disbursed as monthly pension payments in accordance with the provisions of G.S. 161‑50.3. In no event, however, shall a monthly pension under this Article exceed an amount which, when added to a retirement allowance under the maximum allowance at retirement from the Local Governmental Employees' Retirement System or an equivalent locally sponsored plan, is greater than seventy‑five percent (75%) of a register of deed's equivalent annual salary immediately preceding retirement computed on the latest monthly rate, including any and all supplements, to a maximum amount of one thousand five hundred dollars ($1,500).

(a1)      A register of deeds eligible under G.S. 161‑50.4(a2) shall be entitled to receive an annual pension benefit, payable in equal monthly installments as determined under the provisions of subsection (a) of this section, but reduced by an amount equal to the benefit that would be payable from the Local Governmental Employees' Retirement System if the register of deeds had been a member of the Local Governmental Employees' Retirement System and all of the years of local service were creditable to that System.

(b)        All monthly pensions payable under this Article shall be paid on the same business day of each month that benefits are paid from the Local Governmental Employees' Retirement System.

(c)        Monthly pensions payable under this Article shall cease at the death of the pensioner and no payment will be made to any beneficiaries or to the decedent's estate.

(d)        Monthly pensions payable under this Article will cease upon the full‑time reemployment of a pensioner with an employer participating in the Local Governmental Employees' Retirement System for as long as the pensioner is so reemployed.

(e)        Repealed by Session Laws 1989, c. 792, s. 2.11, effective for taxable years beginning on or after January 1, 1989.

(f)         Nothing contained in this Article shall preclude or in any way affect the benefits that a pensioner may be entitled to from any state, federal or private pension, retirement or other deferred compensation plan.  (1987, c. 792, s. 1; 1989, c. 792, s. 2.11; 1991, c. 50, s. 1; c. 443, s. 2; 1998‑147, s. 2; 2007‑245, s. 3; 2009‑576, s. 1.)






Chapter 162 - Sheriff.

§ 162-1. Election and term of office.

Chapter 162.

Sheriff.

Article 1.

The Office.

§ 162‑1.  Election and term of office.

In each county a sheriff shall be elected by the qualified voters thereof, as is prescribed for members of the General Assembly, and shall hold his office for four years. (Const., art. 4, s. 24; Rev., s. 2808; C.S., s. 3925.)



§ 162-2. Disqualifications for the office.

§ 162‑2.  Disqualifications for the office.

No person shall be eligible for the office of sheriff who is not of the age of 21 years, or has not resided in the county in which he is chosen for one year immediately preceding his election. No person shall engage in the practice of law or serve as a member of the General Assembly while serving as sheriff. (1777, c. 118, ss. 2, 4, P.R.; 1806, c. 699, s. 2, P.R.; 1829, c. 5, s. 6; 1830, c. 25, ss. 2, 3; R.C., c. 105, ss. 5, 6, 7; Code, ss. 2067, 2068, 2069; Rev., s. 2809; C.S., s. 3926; 1971, c. 1231, s. 1; 1983, c. 670, s. 1.)



§ 162-3. Sheriff may resign.

§ 162‑3.  Sheriff may resign.

Every sheriff may vacate his office by resigning the same to the board of county commissioners of his county; and thereupon the board may proceed to elect another sheriff. (1777, c. 118, s. 1, P.R.; 1808, c. 752, P.R.; R.C., c. 105, s. 15; Code, s. 2077; Rev., s. 2810; C.S., s. 3927.)



§ 162-4. Repealed by Session Laws 1979, c. 518.

§ 162‑4.  Repealed by Session Laws 1979, c. 518.



§ 162-5. Vacancy filled; duties performed by coroner or chief deputy.

§ 162‑5.  Vacancy filled; duties performed by coroner or chief deputy.

If any vacancy occurs in the office of sheriff, the coroner of the county shall execute all process directed to the sheriff until the first meeting of the county commissioners next succeeding such vacancy, when the board shall elect a sheriff to supply the vacancy for the residue of the term, who shall possess the same qualifications, enter into the same bond, and be subject to removal, as the sheriff regularly elected. If the board should fail to fill such vacancy, the coroner shall continue to discharge the duties of sheriff until it shall be filled.

In those counties where the office of coroner has been abolished, the chief deputy sheriff, or if there is no chief deputy, then the senior deputy in years of service, shall perform all the duties of the sheriff until the county commissioners appoint some person to fill the unexpired term. In all counties the regular deputy sheriffs shall, during the interim of the vacancy, continue to perform their duties with full authority. (1829, c. 5, s. 8; R.S., c. 109, s. 11; R.C., c. 105, s. 11; Code, s. 2071; Rev., s. 2811; C.S., s. 3929; 1973, c. 74; 1983, c. 670, s. 2.)



§ 162-5.1. Vacancy filled in certain counties; duties performed by coroner or chief deputy.

§ 162‑5.1.  Vacancy filled in certain counties; duties performed by coroner or chief deputy.

If any vacancy occurs in the office of sheriff, the coroner of the county shall execute all process directed to the sheriff until the board shall elect a sheriff to supply the vacancy for the residue of the term, who shall possess the same qualifications, enter into the same bond, and be subject to removal, as the sheriff regularly elected. If the sheriff were elected as a nominee of a political party, the board of commissioners shall consult the county executive committee of that political party before filling the vacancy, and shall elect the person recommended by the county executive committee of that party, if the party makes a recommendation within 30 days of the occurrence of the vacancy. If the board should fail to fill such vacancy, the coroner shall continue to discharge the duties of sheriff until it shall be filled.

In those counties where the office of coroner has been abolished, the chief deputy sheriff, or if there is no chief deputy, then the senior deputy in years of service, shall perform all the duties of the sheriff until the county commissioners appoint some person to fill the unexpired term. In all counties the regular deputy sheriffs shall, during the interim of the vacancy, continue to perform their duties with full authority.

This section shall apply only in the following counties: Alamance, Alexander, Alleghany, Avery, Beaufort, Brunswick, Buncombe, Burke, Cabarrus, Caldwell, Carteret, Cherokee, Clay, Cleveland, Davidson, Davie, Edgecombe, Forsyth, Gaston, Graham, Guilford, Haywood, Henderson, Hyde, Jackson, Lee, Lincoln, Madison, McDowell, Mecklenburg, Moore, New Hanover, Onslow, Pender, Polk, Randolph, Richmond, Rockingham, Rutherford, Sampson, Stanly, Stokes, Surry, Transylvania, Wake, and Yancey.  (1981, c. 763, ss. 10, 14; c. 830; 1983, c. 670, s. 2; 1987, c. 196, s. 3; 1989, c. 83; c. 497, s. 1; 1991, c. 15, s. 1; c. 558, s. 2; 2001‑257, s. 2; 2003‑39, s. 1; 2003‑90, s. 1; 2009‑32, s. 2.)



§§ 162-6 through 162-7. Repealed by Session Laws 1973, c. 108, s. 99.

§§ 162‑6 through 162‑7.  Repealed by Session Laws 1973, c. 108, s. 99.



§ 162-8. Bond required.

Article 2.

Sheriff's Bond.

§ 162‑8.  Bond required.

The sheriff shall furnish a bond payable to the State of North Carolina for the due execution and return of process, the payment of fees and moneys collected, and the faithful execution of his office as sheriff, which shall be conditioned as follows:

The condition of the above obligation is such that, whereas the above bounden ______ is elected and appointed sheriff of ______ County; if therefore, he shall well and truly execute and due return make of all process and precepts to him directed, and pay and satisfy all fees and sums of money by him received or levied by virtue of any process into the proper office into which the same, by the tenor thereof, ought to be paid, or to the person to whom the same shall be due, his executors, administrators, attorneys, or agents; and in all other things well and truly and faithfully execute the said office of  sheriff during his continuance therein, then above obligation to be void; otherwise to remain in full force and effect.

The amount of the bond shall be determined by the board of county commissioners, but shall not exceed twenty‑five thousand dollars ($25,000). (1777, c. 118, s. 1, P.R.; 1823, c. 1223, P.R.; R.C., c. 105, s. 13; 1879, c. 109; Code, s. 2073; 1895, c. 270, ss. 1, 2; 1899, c. 54, s. 52; c. 207, s. 2; 1903, c. 12; Rev., s. 298; C.S., s. 3930; 1943, c. 543; 1983, c. 670, s. 4.)



§ 162-9. County commissioners to take and approve bonds.

§ 162‑9.  County commissioners to take and approve bonds.

The board of county commissioners in every county shall take and approve the official bond of the sheriffs, which they shall cause to be registered and the original deposited with the clerk of superior court for safekeeping. The bond shall be taken on the first Monday of December next after the election. (1806, c. 699, s. 2, P.R.; 1830, c. 5, s. 5; R.C., c. 105, s. 6; 1868, c. 20, s. 32; 1876‑7, c. 276, s. 5; Code, ss. 2066, 2068; Rev., s. 2812; C.S., s. 3931; 1983, c. 670, s. 5.)



§ 162-10. Duty of commissioners when bond insufficient.

§ 162‑10.  Duty of commissioners when bond insufficient.

Whenever the board of county commissioners finds that the sheriff has been unable to provide the bond prescribed by the board, the board shall give written notice to the sheriff to appear before the board within 10 days and provide a sufficient bond. If the sheriff fails to appear or provide a sufficient bond, the sheriff shall forfeit his office, and the commissioners shall elect a suitable person in the county as sheriff for the unexpired term, pursuant to G.S. 162‑5 or G.S. 162‑5.1, as appropriate. (1879, c. 109, s. 2; Code, s. 2074; Rev., s. 2813; C.S., s. 3932; 1983, c. 670, s. 6.)



§ 162-11: Repealed by Session Laws 1983, c. 670, s. 7.

§ 162‑11: Repealed by Session Laws 1983, c. 670, s. 7.



§ 162-12. Liability of sureties.

§ 162‑12.  Liability of sureties.

The sureties to a sheriff's bond shall be liable for all fines and amercements imposed on him, in the same manner as they are liable for other defaults in his official duty. (1829, c. 33; R.C., c. 105, s. 14; Code, s. 2076; Rev., s. 2815; C.S., s. 3934.)



§ 162-13. To receipt for process.

Article 3.

Duties of Sheriff.

§ 162‑13.  To receipt for process.

Every sheriff or coroner shall, when requested, give his receipt for all original and mesne process placed in his hands for execution, to the party suing out the same, his agent or attorney; and such receipt shall be admissible as evidence of the facts therein stated, against such officer and his sureties, in any suit between the party taking the receipt and such officer and his sureties. (1848, c. 97; R.C., c. 105, s. 18; Code, s. 2081; Rev., s. 2816; C.S., s. 3935; 1995, c. 379, s. 14(d).)



§ 162-14. Duty to execute process.

§ 162‑14.  Duty to execute process.

Every sheriff, by himself or his lawful deputies, shall execute and make due return of all writs and other process to him legally issued and directed, within his county or upon any river, bay or creek adjoining thereto, or in any other place where he may lawfully execute the same. (1777, c. 218, s. 5, P.R.; 1821, c. 1110, P.R.; R.C., c. 105, s. 17; 1874, c. 33; Code, s. 2079; 1899, c. 25; Rev., s. 2817; C.S., s. 3936; 1973, c. 108, s. 98; 1983, c. 670, s. 8.)



§ 162-15. Imposition of penalty; procedure.

§ 162‑15.  Imposition of penalty; procedure.

In any case in which a person aggrieved seeks the imposition of penalties against a sheriff for failure or neglect to perform any duty of office or for any default in office as provided in G.S. 162‑12, he may proceed by motion in the cause, supported by an affidavit, in a pending action. Upon the filing of a motion in the cause the clerk shall deliver a copy of the motion and affidavit and an order to show cause to the sheriff. (1871‑2, c. 74, s. 4; Code, s. 446; Rev., s. 2818; C.S., s. 3937; 1983, c. 670, s. 9.)



§ 162-16. Execute summons, order or judgment.

§ 162‑16.  Execute summons, order or judgment.

Whenever the sheriff may be required to serve or execute any summons, order or judgment, or to do any other act, he shall be bound to do so in like manner as upon process issued to him, and shall be equally liable in all respects for neglect of duty; and if the sheriff be a party, the coroner shall be bound to perform the service, as he is now bound to execute process where the sheriff is a party; and this Chapter relating to sheriffs shall apply to coroners when the sheriff is a party. Sheriffs and coroners may return process by mail.  Their liabilities in respect to the execution of process shall be as prescribed by law.

In those counties where the office of coroner has been abolished, or is vacant, and in which process is required to be served or executed on the sheriff, the authority to serve or execute such process shall be vested in the clerk of court; however, the clerk of court is hereby empowered to designate and direct by appropriate order some person to act in his stead to serve or execute the same. (C.C.P., s. 354; Code, s. 598; Rev., s. 2819; C.S., s. 3938; 1971, c. 653, s. 1.)



§ 162-17. Duties of outgoing sheriff for unexecuted process.

§ 162‑17.  Duties of outgoing sheriff for unexecuted process.

It shall be the duty of any sheriff who shall have received a precept, and shall go out of office before the return day thereof, without having executed the same, to deliver same to the succeeding sheriff with sufficient time allowed for it to be executed by him. (R.C., c. 105, s. 25; Code, s. 2088; Rev., s. 2820; C.S., s. 3939; 1983, c. 670, s. 10.)



§ 162-18. Payment of money collected on execution.

§ 162‑18.  Payment of money collected on execution.

In all cases where a sheriff has collected money upon an execution placed in his hands, if there be no bona fide contest over the application thereof, he shall immediately pay the same to the plaintiff, or into the office of the clerk of the court from which the execution issued. (Code, s. 2080; Rev., s. 2821; C.S., s. 3940; 1983, c. 670, s. 11.)



§ 162-19. Repealed by Session Laws 1953, c. 973, s. 3.

§ 162‑19.  Repealed by Session Laws 1953, c. 973, s. 3.



§§ 162-20, 162-21: Repealed by Session Laws 1983, c. 670, ss. 12, 13.

§§ 162‑20 through 162‑21: Repealed by Session Laws 1983, c. 670, ss. 12, 13.



§ 162-22. Custody of jail.

§ 162‑22.  Custody of jail.

The sheriff shall have the care and custody of the jail in his county; and shall be, or appoint, the keeper thereof.

No law‑enforcement officer or jailer who shall have the care and custody of any jail shall receive any portion of any jail fee or charge paid by or for any person confined in such jail, nor shall the compensation or remuneration of such officer be affected to any extent by the costs of goods or services furnished to any person confined in such jail. (R.C., c. 105, s. 22; Code, s. 2085; Rev., s. 2824; C.S., s. 3944; 1967, c. 581, s. 3; 1969, c. 1090; 1983, c. 670, s. 14.)



§ 162-23. Prevent entering jail for lynching; county liable.

§ 162‑23.  Prevent entering jail for lynching; county liable.

When the sheriff of any county has good reason to believe that the jail of his county is in danger of being broken or entered for the purpose of killing or injuring a prisoner placed by the law in his custody, it shall be his duty at once to call on the commissioners of the county, or some one of them, for a sufficient guard for the jail, and in such case, if the commissioner or commissioners fail to authorize the employment of necessary guards to protect the jail, and  by reason of such failure the jail is entered and a prisoner killed, the county in whose jail the prisoner is confined shall be responsible in damages, to be recovered by the personal representatives of the prisoner thus killed, by action begun and prosecuted before the superior court of any county in this State. (1893, c. 461, s. 7; Rev., s. 2825; C.S., s. 3945.)



§ 162-24. Delegation of official duties.

§ 162‑24.  Delegation of official duties.

The sheriff may not delegate to another person the final responsibility for discharging his official duties, but he may appoint a deputy or employ others to assist him in performing his official duties. (23 Hen. VI, c. 10; R.C., c. 105, s. 21; Code, s. 2084; Rev., s. 2828; C.S., s. 3946; 1983, c. 670, s. 15.)



§ 162-25. Obligations taken by sheriff payable to himself.

§ 162‑25.  Obligations taken by sheriff payable to himself.

The sheriff or his deputy shall take no obligation of or from any person in his custody for or concerning any matter or thing relating to his office otherwise payable than to himself as sheriff and dischargeable upon the prisoner's appearance and rendering himself at the day and place required in the writ (whereupon he was or shall be taken or arrested), and his sureties discharging themselves therefrom as special bail of such prisoner or such person keeping within the limits and rules of any prison; and every other obligation  taken by any sheriff in any other manner or form, by color of his office, shall be void, except in any special case and other obligation shall be, by law, particularly and expressly directed; and no sheriff shall demand, exact, take or receive any greater fee or reward whatsoever, nor shall have any allowance, reward or satisfaction from the public, for any service by him done, other than such sum as the court shall allow for ex officio services and the allowance given and  provided by law. (1777, c. 118, s. 8, P.R.; R.C., c. 105, s. 19; Code, s. 2082; Rev., s. 2829; C.S., s. 3947.)



§§ 162-26 through 162-30. Reserved for future codification purposes.

§§ 162‑26 through 162‑30.  Reserved for future codification purposes.



§ 162-31. Repealed by Session Laws 1975, c. 166, s. 26.

Article 4.

County Prisoners.

§ 162‑31.  Repealed by Session Laws 1975, c. 166, s. 26.



§ 162-32. Bond of prisoner committed on capias in civil action.

§ 162‑32.  Bond of prisoner committed on capias in civil action.

Every bond given by any person committed in arrest and bail, or in custody after final judgment, shall be assigned by the sheriff to the party at whose instance such person was committed to jail, and shall be returned to the office of the clerk of the court where the judgment was rendered, and shall have the force of a judgment. If any person who obtains the rules of any prison, as aforesaid, escapes out of the same before he has paid the debt or damages and costs according to the condition of his bond, the court where the bond is filed, upon motion of the assignee thereof, shall award execution against such person and his sureties for the debt or damages and costs, with interest from the time of escape till payment, and no person committed to jail on such execution shall be allowed the rules of prison: Provided, the obligors have ten days' previous notice of such motion, in writing; but they shall not be admitted to deny the making of the bond in their answer, unless by affidavit they prove the truth of the plea. (1759, c. 65, ss. 2, 3, P.R.; R.C., c. 87, s. 14; Code, s. 3469; Rev., s. 1341; C.S., s. 1345; 1973, c. 822, s. 3.)



§ 162-33. Prisoner may furnish necessaries.

§ 162‑33.  Prisoner may furnish necessaries.

With the sheriff's approval, prisoners shall be allowed to purchase and procure such necessaries, in addition to the diet furnished by the jailer, as they may think proper. (1795, c. 433, s. 6, P.R.; R.C., c. 87, s. 8; Code, s. 3463; Rev., s. 1344; C.S., s. 1348; 1973, c. 822, s. 3; 2001‑487, s. 95.)



§ 162-34. United States prisoners.

§ 162‑34.  United States prisoners.

When a prisoner is delivered to the keeper of the county jail by the authority of the United States, such keeper shall receive and commit such prisoner if the jail has adequate and available housing space. The keeper of the county jail shall not be subject to any pains or penalties for refusal to receive and commit a federal prisoner. The United States shall reimburse the county for the incarceration of any federal prisoner at such rate as may be agreed upon between the county and the United States. (1790, c. 322, ss. 1, 2, P.R.; R.C., c. 87, s. 1; Code, s. 3456; Rev., s. 1342; C.S., s. 1349; 1973, c. 822, s. 3; 1983, c. 219.)



§ 162-35. Arrest of escaped persons from penal institutions.

§ 162‑35.  Arrest of escaped persons from penal institutions.

Upon information received from the superintendent of any correctional or any penal institution, established by the laws of the State, that any person confined in such institution or assigned thereto by juvenile or other court under authority of law, has escaped therefrom and is still at large, it shall be the duty of sheriffs of the respective counties of the State, and of any peace officer in whose jurisdiction such person may be found, to take into his custody  such escaped person, if to be found in his county, and to cause his return to the custody of the proper officer of the institution from which he has escaped. (1933, c. 105, s. 1; 1973, c. 822, s. 3.)



§ 162-36. Transfer of prisoners to succeeding sheriff.

§ 162‑36.  Transfer of prisoners to succeeding sheriff.

The delivery of prisoners, by indenture between the late and present sheriff, or the entering on record in court the names of the several prisoners, and the causes of their commitment, delivered over to the present sheriff, shall be sufficient to discharge the late sheriff from all liability for any escape that shall happen. (1777, c. 118, s. 12, P.R.; R.C., c. 87, s. 15; Code, s. 3470; Rev., s. 1348; C.S., s. 1352; 1973, c. 822, s. 3.)



§ 162-37: Repealed by Session Laws 1983, c. 670, s. 16.

§ 162‑37: Repealed by Session Laws 1983, c. 670, s. 16.



§ 162-38. Where jail unfit or insecure, courts may commit to jail of adjoining county.

§ 162‑38.  Where jail unfit or insecure, courts may commit to jail of adjoining county.

Whenever there is an unfit or insecure jail in any county, the judicial officers of such county may commit any persons brought before them, whether in a criminal or civil proceeding, to the jail of any adjoining county, for the same causes and under the like regulations that they might have ordered commitments to the usual jail; and the sheriffs and other officers of such county in which there is an unfit or insecure jail, and the sheriffs or keepers of the jails of the adjoining counties, shall obey any order of commitment so made. (1835, c. 2, s. 2; R.C., c. 87, s. 3; Code, s. 3458; Rev., s. 1350; C.S., s. 1354; 1973, c. 57, s. 2; c. 822, s. 3; 1983, c. 670, s. 17.)



§ 162-39. Transfer of prisoners when necessary for safety and security; application of section to municipalities.

§ 162‑39.  Transfer of prisoners when necessary for safety and security; application of section to municipalities.

(a)        Whenever necessary for the safety of a prisoner held in any county jail or to avoid a breach of the peace in any county or whenever prisoners are arrested in such numbers that county jail facilities are insufficient and inadequate for the housing of such prisoners, the resident judge of the superior court or any judge holding superior court in the district or any district court judge may order the prisoner transferred to a fit and secure jail in some other county where the prisoner shall be held for such length of time as the judge may direct.

(b)        Whenever necessary to avoid a security risk in any county jail, or whenever prisoners are arrested in such numbers that county jail facilities are insufficient and inadequate for the housing of such prisoners, the resident judge of the superior court or any judge holding superior court in the district or any district court judge may order the prisoner transferred to a unit of the State prison system designated by the Secretary of Correction or his authorized representative. For purposes of this subsection, a prisoner poses a security risk if the prisoner:

(1)        Poses a serious escape risk;

(2)        Exhibits violently aggressive behavior that cannot be contained and warrants a higher level of supervision;

(3)        Needs to be protected from other inmates, and the county jail facility cannot provide such protection;

(4)        Is a female or a person 18 years of age or younger, and the county jail facility does not have adequate housing for such prisoners;

(5)        Is in custody at a time when a fire or other catastrophic event has caused the county jail facility to cease or curtail operations; or

(6)        Otherwise poses an imminent danger to the staff of the county jail facility or to other prisoners in the facility.

(c)        The sheriff of the county from which the prisoner is removed shall be responsible for conveying the prisoner to the jail or prison unit where he is to be held, and for returning him to the common jail of the county from which he was transferred. The return shall be made at the expiration of the time designated in the court order directing the transfer unless the judge, by appropriate order, shall direct otherwise. The sheriff or keeper of the jail of the county designated in the court order, or the officer in charge of the prison unit designated by the Secretary of Correction, shall receive and release custody of the prisoner in accordance with the terms of the court order. If a prisoner is transferred to a unit of the State prison system, the county from which the prisoner is transferred shall pay the Department of Correction for maintaining the prisoner for the time designated by the court at the per day, per inmate rate at which the Department of Correction pays a local jail for maintaining a prisoner. The county shall also pay the Department of Correction for the costs of extraordinary medical care incurred while the prisoner was in the custody of the Department of Correction, defined as follows:

(1)        Medical expenses incurred as a result of providing health care to a prisoner as an inpatient (hospitalized);

(2)        Other medical expenses when the total cost exceeds thirty‑five dollars ($35.00) per occurrence or illness as a result of providing health care to a prisoner as an outpatient (nonhospitalized); and

(3)        Cost of replacement of eyeglasses and dental prosthetic devices if those eyeglasses or devices are broken while the prisoner is incarcerated, provided the prisoner was using the eyeglasses or devices at the time of his commitment and then only if prior written consent of the county is obtained by the Department.

If the prisoner is transferred to a jail in some other county, the county from which the prisoner is transferred shall pay to the county receiving the prisoner in its jail the actual cost of maintaining the prisoner for the time designated by the court. Counties are hereby authorized to enter into contractual agreements with other counties to provide jail facilities to which prisoners may be transferred as deemed necessary under this section.

Whenever prisoners are arrested in such numbers that county jail facilities are insufficient and inadequate for the safekeeping of such prisoners, the resident judge of the superior court or any superior or district court judge holding court in the district may order the prisoners transferred to a unit of the State Department of Correction designated by the Secretary of Correction or his authorized representative, where the prisoners may be held for such length of time as the judge may direct, such detention to be in cell separate from that used for imprisonment of persons already convicted of crimes, except when admission to an inpatient prison medical or mental health unit is required to provide services deemed necessary by a prison health care clinician. The sheriff of the county from which the prisoners are removed shall be responsible for conveying the prisoners to the prison unit or units where they are to be held, and for returning them to the common jail of the county from which they were transferred. However, if due to the number of prisoners to be conveyed the sheriff is unable to provide adequate transportation, he may request the assistance of the Department of Correction, and the Department of Correction is hereby authorized and directed to cooperate with the sheriff and provide whatever assistance is available, both in vehicles and manpower, to accomplish the conveying of the prisoners to and from the county to the designated prison unit or units. The officer in charge of the prison unit designated by the Secretary of Correction or his authorized representative shall receive and release the custody of the prisoners in accordance with the terms of the court order. The county from which the prisoners are transferred shall pay to the Department of Correction the actual cost of transporting the prisoners and the cost of maintaining the prisoners at the per day, per inmate rate at which the Department of Correction pays a local jail for maintaining a prisoner, provided, however, that a county is not required to reimburse the State for transporting or maintaining a prisoner who was a resident of another state or county at the time he was arrested. However, if the county commissioners shall certify to the Governor that the county is unable to pay the bill submitted by the State Department of Correction to the county for the services rendered, either in whole or in part, the Governor may recommend to the Council of State that the State of North Carolina assume and pay, in whole or in part, the obligation of the county to the Department of Correction, and upon approval of the Council of State the amount so approved shall be paid from Contingency and Emergency Fund to the Department of Correction.

When, due to an emergency, it is not feasible to obtain from a judge of the superior or district court a prior order of transfer, the sheriff of the county and the Department of Correction may exercise the authority hereinafter conferred; provided, however, that the sheriff shall, as soon as possible after the emergency, obtain an order from the judge authorizing the prisoners to be held in the designated place of confinement for such period as the judge may direct. All provisions of this subsection shall be applicable to municipalities whenever prisoners are arrested in such numbers that the municipal jail facilities and the county jail facilities are insufficient and inadequate for the safekeeping of the prisoners. The chief of police is hereby authorized to exercise the authority herein conferred upon the sheriff, and the municipality shall be liable for the cost of transporting and maintaining the prisoners to the same extent as a county would be unless action is taken by the Governor and Council of State as herein provided for counties which are unable to pay such costs.

(d)        Whenever a prisoner held in a county jail requires medical or mental health treatment that the county decides can best be provided by the Department of Correction, the resident judge of the superior court or any judge holding superior court in the district or any district court judge may order the prisoner transferred to a unit of the State prison system designated by the Secretary of Correction or his authorized representative. The sheriff of the county from which the prisoner is removed shall be responsible for conveying the prisoner to the prison unit where he is to be held, and for returning him to the jail of the county from which he was transferred. The prisoner shall be returned when the attending medical or mental health professional determines that the prisoner may be returned safely. The officer in charge of the prison unit designated by the Secretary of Correction shall receive custody of the prisoner in accordance with the terms of the order and shall release custody of the prisoner in accordance with the instructions of the attending medical or mental health professional. The county from which the prisoner is transferred shall pay the Department of Correction for maintaining the prisoner for the period of treatment at the per day, per inmate rate at which the Department of Correction pays a local jail for maintaining a prisoner, and for extraordinary medical expenses as set forth in subsection (c) of this section.

(e)        The number of county prisoners incarcerated in the State prison system pursuant to safekeeping orders from the various counties pursuant to subsection (b) of this section or for medical or mental health treatment pursuant to subsection (d) of this section may not exceed 200 at any given time unless authorized by the Secretary of Correction. The Secretary may refuse to accept any safekeeper and may return any safekeeper transferred under a safekeeping order when this capacity limit is reached. (1957, c. 1265; 1967, c. 996, ss. 13, 15; 1969, cc. 462, 1130; 1973, c. 822, s. 3; c. 1262, s. 10; 1983, c. 165, ss. 1‑4; 1985 (Reg. Sess., 1986), c. 1014, s. 198(a)‑(c); 1989, c. 1, s. 7; 1991, c. 535, s. 1; 1991 (Reg. Sess., 1992), c. 983, s. 1; 2002‑126, s. 17.1.)



§ 162-40. When jail destroyed, transfer of prisoners provided for.

§ 162‑40.  When jail destroyed, transfer of prisoners provided for.

When the jail of any county is destroyed by fire or other accident, any judicial officer of such county may cause all prisoners then confined therein to be brought before him. Upon the production of the process under which any prisoner was confined, such judicial officer shall order his commitment to the jail of any adjacent county. The sheriff or other officer of the county deputized for that purpose shall obey the order; and the sheriff or keeper of the common jail of such adjacent county shall receive such prisoners consistent with those provisions of G.S. 162‑38. (1835, c. 2, s. 1; R.C., c. 87, s. 2; Code, s. 3457; Rev., s. 1351; C.S., s. 1355; 1973, c. 57, s. 3; c. 822, s. 3; 1983, c. 670, s. 18.)



§ 162-40.1. Reimbursement for transfer of prisoners.

§ 162‑40.1.  Reimbursement for transfer of prisoners.

The county receiving prisoners pursuant to G.S. 162‑38, 162‑ 39 and 162‑40 shall be reimbursed at the usual jail fee rate for each 24 hours of confinement or part thereof by the county from which the prisoner is transferred. (1983, c. 670, s. 19.)



§ 162-41. Repealed by Session Laws 1977, c. 711, s. 33.

§ 162‑41.  Repealed by Session Laws 1977, c. 711, s. 33.



§§ 162-42 to 162-44: Repealed by Session Laws 1983, c. 670, s. 20.

§§ 162‑42 through 162‑44: Repealed by Session Laws 1983, c. 670, s. 20.



§ 162-45. Repealed by Session Laws 1977, c. 711, s. 33.

§ 162‑45.  Repealed by Session Laws 1977, c. 711, s. 33.



§ 162-46: Repealed by Session Laws 1979, c. 760, s. 4.

§ 162‑46: Repealed by Session Laws 1979, c. 760, s. 4.



§ 162-47. Repealed by Session Laws 1977, c. 711, s. 33.

§ 162‑47.  Repealed by Session Laws 1977, c. 711, s. 33.



§ 162-48: Repealed by Session Laws 1983, c. 670, s. 20.

§ 162‑48: Repealed by Session Laws 1983, c. 670, s. 20.



§ 162-49. Repealed by Session Laws 1977, c. 711, s. 33.

§ 162‑49.  Repealed by Session Laws 1977, c. 711, s. 33.



§ 162-50. Penalties.

§ 162‑50.  Penalties.

Upon a finding that the sheriff, personally or through his lawful deputies, has willfully failed or neglected to perform any duty imposed by this Chapter, or has made any false return, he shall be subject to damages of not more than five hundred dollars ($500.00), and such damages recovered shall be paid to the person aggrieved. Nothing in this section bars an independent action for damages by the person aggrieved. (1983, c. 670, s. 21.)



§§ 162-51 through 162-54. Reserved for future codification purposes.

§§ 162‑51 through 162‑54.  Reserved for future codification purposes.



§ 162-55. Injury to prisoner by jailer.

§ 162‑55.  Injury to prisoner by jailer.

If the keeper of a jail shall do, or cause to be done, any wrong or injury to the prisoners committed to his custody, contrary to law, he shall not only pay treble damages to the person injured, but shall be guilty of a Class 1 misdemeanor. (1795, c. 433, s. 6, P.R.; R.C., c. 87, s. 8; Code, s. 3463; Rev., s. 3661; C.S., s. 4407; 1983, c. 631, s. 1; 1993, c. 539, s. 1098; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 162-56. Place of confinement.

§ 162‑56.  Place of confinement.

Persons committed to the custody of a sheriff shall be confined in the facilities designated by law for such confinement, and shall not be confined in any other place. Nothing herein shall be construed to prohibit or limit the authority of a sheriff to house prisoners committed to his custody in quarters, approved by the Department of Health and Human Services, other than the county jail. (1795, c. 433, s. 4; R.C., c. 87, s. 16; Code, s. 3471; Rev., s. 3660; C.S., s. 4408; 1983, c. 631, s. 2; 1997‑443, s. 11A.118(a).)



§ 162-57. Record to be kept; items of record.

§ 162‑57.  Record to be kept; items of record.

The superintendent or other person having charge of prisoners shall keep a record showing, the name, age, date of sentence, length of sentence, crime for which convicted, home address, next of kin, and the conduct of each prisoner received. (1927, c. 178, s. 2; 1983, c. 631, s. 3.)



§ 162-58. Counties may work prisoners.

§ 162‑58.  Counties may work prisoners.

The board of commissioners of the several counties may enact by resolution all necessary rules and regulations for work on projects to benefit units of State or local government by persons convicted of misdemeanors or felonies and imprisoned in the local confinement facilities or satellite jail/work release units of their respective counties. The sheriff shall approve rules and regulations enacted by the board. Prisoners working under this section shall be supervised by county employees or by the sheriff. The rules enacted by the board of county commissioners and approved by the sheriff shall specify a procedure for ensuring that county employees supervising prisoners pursuant to this section be provided with notice that the persons placed under their supervision are inmates from a local confinement facility or a satellite jail/work release unit. (1991 (Reg. Sess., 1992), c. 841, s. 1; 2002‑159, s. 54.)



§ 162-59. Person having custody to approve prisoners for work.

§ 162‑59.  Person having custody to approve prisoners for work.

No prisoner shall perform work pursuant to G.S. 162‑58 unless the prisoner has been approved for the work by the person having custody of the prisoner. The decision to approve a prisoner for work shall be based on the prisoner's history of violence, if any, past criminal convictions, and current sentence. For purposes of this section, the person having custody of the prisoner is the sheriff, except that when the prisoner is confined in a district confinement facility the person having custody of the prisoner is the jail administrator. The person having custody of the prisoner may use his discretion to revoke his approval at any time and to return the prisoner to the local confinement facility or satellite jail/work release unit. Neither the person having custody of the prisoner nor any jailer may be held liable for the actions of any prisoner, including those actions committed during and after the escape of a prisoner, while the prisoner is outside their supervision pursuant to this section. (1991 (Reg. Sess., 1992), c. 841, s. 1.)



§ 162-59.1. Person having custody to approve prisoners for participation in education and other programs.

§ 162‑59.1.  Person having custody to approve prisoners for participation in education and other programs.

The person having custody of a prisoner convicted of a misdemeanor offense may approve that prisoner's participation in a general education development diploma program (GED program) or in any other education, rehabilitation, or training program. The person having custody of the prisoner may revoke this approval at any time. For purposes of this section, the person having custody of the prisoner is the sheriff, except that when the prisoner is confined in a district confinement facility the person having custody of the prisoner is the jail administrator. (2001‑200, s. 1.)



§ 162-60. Reduction in sentence allowed for work, education, and other programs.

§ 162‑60.  Reduction in sentence allowed for work, education, and other programs.

(a)        A prisoner who has faithfully performed the duties assigned to the prisoner under G.S. 162‑58 is entitled to a reduction in the prisoner's sentence of four days for each 30 days of work performed.

(b)        A prisoner who is convicted of a misdemeanor offense and housed in a local confinement facility and who faithfully participates in a general education development diploma program (GED program) or in any other education, rehabilitation, or training program is entitled to a reduction in the prisoner's sentence of four days for each 30 days of classes attended, up to the maximum credit allowed under G.S. 15A‑1340.20(d).

(c)        The person having custody of the prisoner, as defined in G.S. 162‑59, is the sole judge as to whether the prisoner has faithfully performed the assigned duties under G.S. 162‑58 or has faithfully participated in a GED program or other education, rehabilitation, or training program under subsection (b) of this section. A prisoner who escapes or attempts to escape while performing work pursuant to G.S. 162‑58 or while participating in a GED program or other education, rehabilitation, or training program shall forfeit any reduction in sentence that the prisoner would have been entitled to under this section. (1991 (Reg. Sess., 1992), c. 841, s. 1; 1993, c. 538, s. 36; 1994, Ex. Sess., c. 24, s. 14(b); 1993 (Reg. Sess., 1994), c. 767, s. 2; 2001‑200, s. 2.)



§ 162-61. Liability of county.

§ 162‑61.  Liability of county.

The county working prisoners pursuant to G.S. 162‑58 shall remain liable for emergency medical services for those prisoners pursuant to G.S. 153A‑224 while the prisoners are working. The county working the prisoners shall be liable to third parties for injuries incurred by the third parties through the negligence of the working prisoners to the same extent as the county is liable for the actions of its employees. Chapters 96 and 97 of the General Statutes shall have no application to prisoners working pursuant to G.S. 162‑58. (1991 (Reg. Sess., 1992), c. 841, s. 1.)



§ 162-62. Legal status of prisoners.

§ 162‑62.  Legal status of prisoners.

(a)        When any person charged with a felony or an impaired driving offense is confined for any period in a county jail, local confinement facility, district confinement facility, or satellite jail/work release unit, the administrator or other person in charge of the facility shall attempt to determine if the prisoner is a legal resident of the United States by an inquiry of the prisoner, or by examination of any relevant documents, or both.

(b)        If the administrator or other person in charge of the facility is unable to determine if that prisoner is a legal resident or citizen of the United States or its territories, the administrator or other person in charge of the facility holding the prisoner, where possible, shall make a query through the Division of Criminal Information (DCI) system to the Law Enforcement Support Center (LESC) of Immigration and Customs Enforcement of the United States Department of Homeland Security. If the LESC determines that the prisoner has not been lawfully admitted to the United States, the United States Department of Homeland Security will have been notified of the prisoner's status and confinement at the facility by its receipt of the DCI query from the facility.

(c)        Nothing in this section shall be construed to deny bond to a prisoner or to prevent a prisoner from being released from confinement when that prisoner is otherwise eligible for release.

(d)        The administrator or other person in charge of the facility shall annually report the number of queries performed under subsection (b) of this section and the results of those queries to the Governor's Crime Commission of the Department of Crime Control and Public Safety. The Governor's Crime Commission shall make the reports available to the public. (2007‑494, s. 1.)






Chapter 162A - Water and Sewer Systems.

§ 162A-1. Title.

Chapter 162A.

Water and Sewer Systems.

Article 1.

Water and Sewer Authorities.

§ 162A‑1.  Title.

This Article shall be known and may be cited as the "North Carolina Water and Sewer Authorities Act." (1955, c. 1195, s. 1; 1971, c. 892, s. 1.)



§ 162A-2. Definitions.

§ 162A‑2.  Definitions.

As used in this Article the following words and terms shall have the following meanings, unless the context shall indicate another or different meaning or intent:

(1)        The word "authority" shall mean an authority created under the provisions of this Article or, if such authority shall be abolished, the board, body or commission succeeding to the principal functions thereof or to whom the powers given by this Article to the authority shall be given by law.

(2)        The word "Commission" shall mean the Environmental Management Commission.

(3)        The word "cost" as applied to a water system or a sewer system shall include the purchase price of any such system, the cost of construction, the cost of all labor and materials, machinery and equipment, the cost of improvements, the cost of all lands, property, rights, easements and franchises acquired, financing charges, interest prior to and during construction and, if deemed advisable by the authority, for one year after completion of construction, cost of plans and specifications, surveys and estimates of cost and of revenues, cost of engineering and legal services, and all other expenses necessary or incident to determining the feasibility or practicability of such construction, administrative expense and such other expenses, including reasonable provision for working capital, as may be necessary or incident to the financing herein authorized. Any obligation or expense incurred by the authority or by any political subdivision prior to the issuance of bonds under the provisions of this Article in connection with any of the foregoing items or cost may be regarded as a part of such cost.

(4)        The term "governing body" shall mean the board, commission, council or other body, by whatever name it may be known, in which the general legislative powers of the political subdivision are vested.

(5)        The word "improvements" shall mean such repairs, replacements, additions, extensions and betterments of and to a water system or a sewer system as are deemed necessary by the authority to place or to maintain such system in proper condition for its safe, efficient and economic operation or to meet requirements for service in areas which may be served by the authority and for which no existing service is being rendered.

(6)        The word "person" shall mean any and all persons, including individuals, firms, partnerships, associations, public or private institutions, municipalities, or political subdivisions, governmental agencies, or private or public corporations organized and existing under the laws of this State or any other state or country.

(7)        The term "political subdivision" shall mean any county, city, town, incorporated village, sanitary district or other political subdivision or public corporation of this State now or hereafter incorporated.

(7a)      The word "revenues" shall mean all moneys received by an authority from or in connection with any sewer system or water system including, without limitation, any moneys received as interest grants.

(8)        The word "sewage" shall mean the water‑carried wastes created in and carried or to be carried away from residences, hotels, schools, hospitals, industrial establishments, commercial establishments or any other private or public building together with such surface or groundwater or household and industrial wastes as may be present.

(9)        The term "sewage disposal system" shall mean and shall include any plant, system, facility, or property used or useful or having the present capacity for future use in connection with the collection, treatment, purification or disposal of sewage (including industrial wastes resulting from any processes of industry, manufacture, trade or business or from the development of any natural resources), or any integral part thereof, including but not limited to septic tank systems or other on‑site collection or disposal facilities or systems, treatment plants, pumping stations, intercepting sewers, trunk sewers, pressure lines, mains and all necessary appurtenances and equipment, and all property, rights, easements and franchises relating thereto and deemed necessary or convenient by the authority for the operation thereof.

(10)      The word "sewers" shall include mains, pipes and laterals for the reception of sewage and carrying such sewage to an outfall or some part of a sewage disposal system, including pumping stations where deemed necessary by the authority.

(11)      The term "sewer system" shall embrace both sewers and sewage disposal systems and all property, rights, easements and franchises relating thereto.

(12)      The term "water system" shall mean and include all plants, systems, facilities or properties used or useful or having the present capacity for future use in connection with the supply or distribution of water or the control and drainage of stormwater runoff and any integral part thereof, including but not limited to water supply systems, water distribution systems, stormwater management programs designed to protect water quality by controlling the level of pollutants in, and the quantity and flow of, stormwater and structural and natural stormwater and drainage systems of all types, sources of water supply including lakes, reservoirs and wells, intakes, mains, laterals, aqueducts, pumping stations, standpipes, filtration plants, purification plants, hydrants, meters, valves, and all necessary appurtenances and equipment and all properties, rights, easements and franchises relating thereto and deemed necessary or convenient by the authority for the operation thereof. (1955, c. 1195, s. 2; 1969, c. 850; 1971, c. 892, s. 1; 1979, c. 619, s. 8; 1989 (Reg. Sess., 1990), c. 1004, s. 43; 1991, c. 591, s. 3; 2000‑70, s. 5.)



§ 162A-3. Procedure for creation; certificate of incorporation; certification of principal office and officers.

§ 162A‑3.  Procedure for creation; certificate of incorporation; certification of principal office and officers.

(a)        The governing body of a single county or the governing bodies of any two or more political subdivisions may by resolution signify their determination to organize an authority under the provisions of this Article. Each of such resolutions shall be adopted after a public hearing thereon, notice of which hearing shall be given by publication at least once, not less than 10 days prior to the date fixed for such hearing, in a newspaper having a general circulation in the political subdivision. Such notice shall contain a brief statement of the substance of the proposed resolution, shall set forth the proposed articles of incorporation of the authority and shall state the time and place of the public hearing to be held thereof. No such political subdivision shall be required to make any other publication of such resolution under the provisions of any other law.

(a1)      If an authority is organized by three or more political subdivisions, it may include in its organization nonprofit water corporations. The board of directors of a nonprofit water corporation must signify the corporation's determination to participate in the organization of the authority by adopting a resolution that meets the requirements of subsection (b) of this section. The nonprofit water corporation is not subject to the notice and public hearing requirements of subsection (a) of this section. For all other purposes of this Article, the nonprofit water corporation shall be considered to be a political subdivision.

(a2)      If an authority is organized by three or more political subdivisions, it may include in its organization the State of North Carolina. The State of North Carolina is not subject to the notice and public hearing requirements of subsection (a) of this section. For purposes of this Article, the State of North Carolina shall be a political subdivision and its governing body shall be the Council of State.

(b)        Each such resolution shall include articles of incorporation which shall set forth:

(1)        The name of the authority;

(2)        A statement that such authority is organized under this Article;

(3)        The names of the organizing political subdivisions; and

(4)        The names and addresses of the first members of the authority appointed by the organizing political subdivisions.

(c)        A certified copy of each of such resolutions signifying the determination to organize an authority under the provisions of this Article shall be filed with the Secretary of State of North Carolina, together with proof of publication of the notice of hearing on each of such resolutions. If the Secretary of State finds that the resolutions, including the articles of incorporation, conform to the provisions of this Article and that the notices of hearing were properly published, he shall file such resolutions and proofs of publication in his office and shall issue a certificate of incorporation under the seal of the State and shall record the same in an appropriate book of record in his office. The issuance of such certificate of incorporation by the Secretary of State shall constitute the authority a public body and body politic and corporate of the State of North Carolina. Said certificate of incorporation shall be conclusive evidence of the fact that such authority has been duly created and established under the provisions of this Article.

(d)        When the authority has been duly organized and its officers elected as herein provided the secretary of the authority shall certify to the Secretary of State the names and addresses of such officers as well as the address of the principal office of the authority. (1955, c. 1195, s. 3; 1971, c. 892, s. 1; 1991, c. 516, s. 1; 2001‑224, s. 1; 2002‑76, s. 1.)



§ 162A-3.1. Alternative procedure for creation.

§ 162A‑3.1.  Alternative procedure for creation.

(a)        As an alternative to the procedure set forth in G.S. 162A‑3, the governing body of a single county or the governing bodies of any two or more political subdivisions may by resolution signify their determination to organize an authority under the provisions of this section of this Article. Each of such resolutions shall be adopted after a public hearing thereon, notice of which hearing shall be given by publication at least once, not less than 10 days prior to the date fixed for such hearing, in a newspaper having a general circulation in the political subdivision. Such notice shall contain a brief statement of the substance of the proposed resolution, shall set forth the proposed articles of incorporation of the authority and shall state the time and place of the public hearing. No such political subdivision shall be required to make any other publication of such resolution under the provisions of any other law.

(a1)      If an authority is organized by three or more political subdivisions, it may include in its organization nonprofit water corporations. The board of directors of a nonprofit water corporation must signify the corporation's determination to participate in the organization of the authority by adopting a resolution that meets the requirements of subsection (b) of this section. The nonprofit water corporation is not subject to the notice and public hearing requirements of subsection (a) of this section. For all other purposes of this Article, the nonprofit water corporation shall be considered to be a political subdivision.

(a2)      If an authority is organized by three or more political subdivisions, it may include in its organization the State of North Carolina. The State of North Carolina is not subject to the notice and public hearing requirements of subsection (a) of this section. For purposes of this Article, the State of North Carolina shall be a political subdivision and its governing body shall be the Council of State.

(b)        Each such resolution shall include articles of incorporation which shall set forth:

(1)        The name of the authority;

(2)        A statement that such authority is organized under this section of this Article;

(3)        The names of the organizing political subdivisions;

(4)        The names and addresses of the members of the authority appointed by the organizing political subdivisions; and

(5)        A statement that members of the authority will be limited to such members as may be appointed from time to time by the organizing political subdivisions.

(c)        A certified copy of each of such resolutions signifying the determination to organize an authority under the provisions of this section of this Article shall be filed with the Secretary of State of North Carolina, together with proof of publication of the notice of hearing on each of such resolutions. If the Secretary of State finds that the resolutions, including the articles of incorporation, conform to the provisions of this section of this Article and that the notices of hearing were properly published, he shall file such resolutions and proofs of publication in his office and shall issue a certificate of incorporation under the seal of the State and shall record the same in an appropriate book of record in his office. The issuance of such certificate of incorporation by the Secretary of State shall constitute the authority a public body and body politic and corporate of the State of North Carolina. Said certificate of incorporation shall be conclusive evidence of the fact that such authority has been duly created and established under the provisions of this section of this Article.

(d)        When the authority has been duly organized and its officers elected as herein provided the secretary of the authority shall certify to the Secretary of State the names and addresses of such officers as well as the address of the principal office of the authority. (1975, c. 224, s. 1; 1991, c. 516, s. 2; 2001‑224, s. 2; 2002‑76, s. 2.)



§ 162A-4. Withdrawal from authority; joinder of new subdivision.

§ 162A‑4.  Withdrawal from authority; joinder of new subdivision.

(a)        Whenever an authority has been organized under the provisions of this Chapter, any political subdivision may withdraw therefrom at any time prior to the creation of any obligations by the authority, and any political subdivision not having joined in the original organization may, with the consent of the authority, join the authority; provided, that any political subdivision not having joined the original organization shall have the right upon reasonable terms and conditions, whether the authority shall consent thereto or not, to join the authority if the authority's water system or sewer system, or any part thereof is situated within the boundaries of the political subdivision or of the county within which the political subdivision is located; provided, further, that any political subdivision authorized to join the authority by G.S. 162A‑5.1 may do so without the consent of the authority.

(b)        Any political subdivision desiring to withdraw from or to join an existing authority shall signify its desire by resolution adopted after a public hearing thereon, notice of which hearing shall be given in the manner and at the time provided in G.S. 162A‑3 or 162A‑3.1, as appropriate. Such notice shall contain a brief statement of the substance of said resolution and shall state the time and place of the public hearing to be held thereon. In the case of a political subdivision desiring to join the authority, the resolution shall set forth all of the information required under G.S. 162A‑3 or 162A‑3.1, as appropriate, in connection with the original organization of the authority, including the name and address of the first member of the authority from the joining political subdivision if the authority was organized under G.S. 162A‑3.

(c)        A certified copy of each such resolution signifying the desire of a political subdivision to withdraw from or to join an existing authority, together with proof of publication of the notice of hearing on each such resolution and, in cases where such resolution provides for the political subdivision joining the authority, certified copies of the resolution of the governing bodies creating the authority consenting to such joining shall be filed with the Secretary of State of North Carolina. If the Secretary of State finds that the resolutions conform to the provisions of this Article and that the notices of hearing were properly published, he shall file such resolutions and proofs of publication in his office and shall issue a certificate of withdrawal, or a certificate of joinder, as the case may be, and shall record the same in an appropriate book of record in his office. The withdrawal or joining shall become effective upon the issuance of such certificate, and such certificate shall be conclusive evidence thereof. (1955, c. 1195, s. 4; 1969, c. 850; 1971, c. 892, s. 1; c. 1093, s. 6; 1975, c. 224, s. 2; 1995, c. 207, s. 2; c. 509, s. 135.2(c).)



§ 162A-5. Members of authority; organization; quorum.

§ 162A‑5.  Members of authority; organization; quorum.

(a)        Each authority organized under this Article shall consist of the number of members as may be agreed upon by the participating political subdivisions, such members to be selected by the respective political subdivision. A proportionate number (as nearly as can be) of members of the authority first appointed shall have terms expiring one year, two years and three years respectively from the date on which the creation of the authority becomes effective. Successor members and members appointed by a political subdivision subsequently joining the authority shall each be appointed for a term of three years, but any person appointed to fill the vacancy shall be appointed to serve only for the unexpired term and any member may be reappointed; provided, however, that a political subdivision subsequently joining an authority created under G.S. 162A‑3.1, or under the provisions of G.S. 162A‑3 other than subsection (a1), shall not have the right to appoint any members to such authority. Appointments of successor members shall, in each instance, be made by the governing body of the political subdivision appointing the member whose successor is to be appointed. Any member of the authority may be removed, with or without cause, by the governing body appointing said member. This subsection does not apply in the case of an authority that a city joins under G.S. 162A‑5.1.

(b)        Each authority organized under this Article that a city has joined under G.S. 162A‑5.1 shall consist of the number of members provided by that section, such members to be selected as provided by that section. Two each of the members of the authority first appointed after a city has joined under G.S. 162A‑5.1 shall have terms expiring one year and two years respectively from the date on which the certificate of joinder was issued, and three of the members of the authority first appointed after a city has joined under G.S. 162A‑5.1 shall have terms expiring three years from the date on which the certificate of joinder was issued. Such designation shall be made by the authority by lot at the meeting where members take their oaths of office. Successor members shall each be appointed for a term of three years to commence on the day that the terms of the prior members' terms expire, but any person appointed to fill a vacancy shall be appointed to serve only for the unexpired term and any member may be reappointed. Appointments of successor members shall, in each instance, be made by the governing body of the political subdivision appointing the member whose successor is to be appointed. Any member of the authority may be removed, with or without cause, by the governing body appointing said member.

(c)        Each member of the authority before entering upon his duties shall take and subscribe an oath or affirmation to support the Constitution of the United States and of this State and to discharge faithfully the duties of his office, and a record of each such oath shall be filed with the secretary of the authority.

The authority shall select one of its members as chairman and another as vice‑chairman and shall also select a secretary and a treasurer who may but need not be members of the authority. The offices of secretary and treasurer may be combined. The terms of office of the chairman, vice‑chairman, secretary and treasurer shall be as provided in the bylaws of the authority.

A majority of the members of the authority shall constitute a quorum and the affirmative vote of a majority of all of the members of the authority shall be necessary for any action taken by the authority. No vacancy in the membership of the authority shall impair the right of a quorum to exercise all the rights and perform all of the duties of the authority. The members of the authority may be paid a per diem compensation set by the authority which per diem may not exceed the total amount of four thousand dollars ($4,000) annually, and shall be reimbursed for the amount of actual expenses incurred by them in the performance of their duties. (1955, c. 1195, s. 5; 1969, c. 850; 1971, c. 892, s. 1; 1975, c. 224, ss. 3, 4; 1995, c. 207, s. 3; 1999‑456, s. 43; 2001‑224, s. 2.1; 2005‑127, s. 2; 2006‑226, s. 29.)



§ 162A-5.1. Political subdivision allowed to join certain authorities.

§ 162A‑5.1.  Political subdivision allowed to join certain authorities.

(a)        As used in this section, "city" means a city, town, or incorporated village.

(b)        When an authority was organized under G.S. 162A‑3.1 by one county and one city, and the majority of the authority's water customers are located within a city which is not the city that was one of the two original organizers, then that city may join the authority and appoint members as provided by this section.

(c)        A city joining the authority under this section shall do so in accordance with the procedures of G.S. 162A‑4. The resolution shall become effective upon the issuance of a certificate of joinder under G.S. 162A‑4(c).

(d)        When a city joins an authority under this section, then effective on a date set in the resolution, but not earlier than the first day of the second calendar month after the issuance of the certificate of joinder under G.S. 162A‑4(c), the terms of office of all the members of the authority are terminated, and the authority shall consist of members appointed as follows:

(1)        Two members appointed by the governing board of the city joining the authority under this section. These members must be residents of that city.

(2)        One member appointed by the governing board of the city that was one of the two original organizers. That member must be a resident of that city.

(3)        One member appointed by the board of commissioners of the county that was one of the two original organizers. This member must be a resident of a household served by the authority's water system.

(4)        One member appointed by the board of commissioners of the county that was one of the two original organizers. This member must be a resident of a household served by a sewer system operated by the authority, but may not be a resident of a household served by the authority's water system.

(5)        One member appointed by the board of commissioners of the county that was one of the two original organizers. This member must be a resident of a household served by the authority's water system which is located outside the corporate limits of any municipality.

(6)        One member appointed by the board of commissioners of the county that was one of the two original organizers. That member must be a resident of the city that has the second highest number of residential water customers served by the authority. (1995, c. 207, s. 1.)



§ 162A-6. Powers of authority generally.

§ 162A‑6.  Powers of authority generally.

(a)        Each authority created hereunder shall be deemed to be a public instrumentality exercising public and essential governmental functions to provide for the public health and welfare, and each authority is authorized and empowered:

(1)        To adopt bylaws for the regulation of its affairs and the conduct of its business;

(2)        To adopt an official seal and alter the same at pleasure;

(3)        To maintain an office at such place or places as it may designate;

(4)        To sue and be sued in its own name, plead and be impleaded;

(5)        To acquire, lease as lessee or lessor, construct, reconstruct, improve, extend, enlarge, equip, repair, maintain and operate any water system or part thereof or any sewer system or part thereof or any combination thereof within or without the participating political subdivisions or any thereof;

(6)        To issue revenue bonds of the authority as hereinafter provided to pay the cost of such acquisition, construction, reconstruction, improvement, extension, enlargement or equipment;

(7)        To issue revenue refunding bonds of the authority as hereinafter provided;

(8)        To combine any water system and any sewer system as a single system for the purpose of operation and financing;

(9)        To fix and revise from time to time and to collect rates, fees and other charges for the use of or for the services and facilities furnished by any system operated by the authority;

(10)      To acquire in the name of the authority by gift, grant, purchase, devise, exchange, lease, acceptance of offers of dedication by plat, or any other lawful method, to the same extent and in the same manner as provided for cities and towns under the provisions of G.S. 160A‑240.1 and G.S. 160A‑374, or the exercise of the right of eminent domain in accordance with the General Statutes of North Carolina which may be applicable to the exercise of such powers by municipalities or counties, any lands or rights in land or water rights in connection therewith, and to acquire such personal property, as it may deem necessary in connection with the acquisition, construction, reconstruction, improvement, extension, enlargement or operation of any water system or sewer system, and to hold and dispose of all real and personal property under its control; provided, that the taking of water from any stream or reservoir by any authority created under the provisions of this Article shall not vest in the taker any rights by prescription; provided, further, that nothing in this section shall affect rights by prescription, if any, now held by any municipality and which may be later transferred to any authority of which such municipality may become a member;

(11)      To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this Article, including a trust agreement or trust agreements securing any revenue bonds issued hereunder, and to employ such consulting and other engineers, superintendents, managers, construction and financial experts, accountants and attorneys, and such employees and agents as may, in the judgment of the authority be deemed necessary, and to fix their compensation; provided, however, that all such expenses shall be payable solely from funds made available under the provisions of this Article;

(12)      To enter into contracts with the government of the United States or any agency or instrumentality thereof, or with any political subdivision, private corporation, copartnership, association or individual providing for the acquisition, construction, reconstruction, improvement, extension, enlargement, operation or maintenance of any water system or sewer system or providing for or relating to the treatment and disposal of sewage or providing for or relating to any water system or the purchase or sale of water;

(13)      To receive and accept from any federal, State or other public agency and any private agency, person or other entity, donations, loans, grants, aid or contributions of any money, property, labor or other things of value for any sewer system or water system, and to agree to apply and use the same in accordance with the terms and conditions under which the same are provided;

(14)      To enter into contract with any political subdivision by which the authority shall assume the payment of the principal of and interest on indebtedness of such subdivision; and

(14a)    To make special assessments against benefited property within the area served or to be served by the authority for the purpose of constructing, reconstructing, extending, or otherwise improving water systems or sanitary collection, treatment, and sewage disposal systems, in the same manner that a county may make special assessments under authority of Chapter 153A, Article 9, except that the language appearing in G.S. 153A‑185 reading as follows: "A county may not assess property within a city pursuant to subdivision (1) or (2) of this section unless the governing board of the city has by resolution approved the project," shall not apply to assessments levied by Water and Sewer Authorities established pursuant to Chapter 162A, Article 1, of the General Statutes. For the purposes of this paragraph, references in Chapter 153A, Article 9, to the "county," the "board of county commissioners," "the board" or a specific county official or employee are deemed to refer, respectively, to the authority and to the official or employee of the authority who performs most nearly the same duties performed by the specified county official or employee.

Assessment rolls after being confirmed shall be filed for registration in the office of the Register of Deeds of the county in which the property being assessed is located, and the term "county tax collector" wherever used in G.S. 153A‑195 and G.S. 153A‑196, shall mean the Executive Director or other administrative officer designated by the authority to perform the functions described in said sections of the statute.

(14b)    To provide for the defense of civil and criminal actions and payment of civil judgments against employees and officers or former employees and officers and members or former members of the governing body as authorized by G.S. 160A‑167, as amended.

(14c)    To adopt ordinances to regulate and control the discharge of sewage or stormwater into any sewerage system owned or operated by the authority, to adopt ordinances concerning stormwater management programs designed to protect water quality by controlling the level of pollutants in and the quantity and flow of stormwater, and to adopt ordinances to regulate and control structural and natural stormwater and drainage systems of all types. Prior to the adoption of any such ordinance or any amendment to any such ordinance, the authority shall first pass a declaration of intent to adopt such ordinance or amendment. The declaration of intent shall describe the ordinance which it is proposed that the authority adopt. The declaration of intent shall be submitted to each governing body for review and comment. The authority shall consider any comment or suggestions offered by any governing body with respect to the proposed ordinance or amendment. Thereafter, the authority shall be authorized to adopt such ordinance or amendment to it at any time after 60 days following the submission of the declaration of intent to each governing body.

(14d)    To require the owners of developed property on which there are situated one or more residential dwelling units or commercial establishments located within the jurisdiction of the authority and within a reasonable distance of any waterline or sewer collection line owned, leased as lessee, or operated by the authority to connect the property with the waterline, sewer connection line, or both and fix charges for the connections. The power granted by this subdivision may be exercised by an authority only to the extent that the service, whether water, sewer, or a combination thereof, to be provided by the authority is not then being provided to the improved property by any other political subdivision or by a public utility regulated by the North Carolina Utilities Commission pursuant to Chapter 62 of the General Statutes. In the case of improved property that would qualify for the issuance of a building permit for the construction of one or more residential dwelling units or commercial establishments and where the authority has installed water or sewer lines or a combination thereof directly available to the property, the authority may require payment of a periodic availability charge, not to exceed the minimum periodic service charge for properties that are connected. This subdivision applies only to a water and sewer authority whose membership includes part or all of a county that has a population of at least 40,000 according to the most recent annual population estimates certified by the State Budget Officer.

(15)      To do all acts and things necessary or convenient to carry out the powers granted by this Article.

(16)      To purchase real or personal property as provided by G.S. 160A‑20, in addition to any other method allowed under this Article.

(b)        In addition to the powers given under subsection (a) of this section, an authority created under G.S. 162A‑3.1 and its participating political subdivisions may enter into agreements obligating these subdivisions to make payments to the authority for treated water delivered or made available or expected to be delivered or made available by the authority, regardless of whether treated water is actually delivered or made available. Such payments may be designed to cover the authority's operating costs (including debt service and related amounts) by allocating those costs among the participating political subdivisions and by requiring these subdivisions to pay additional amounts to make up for the nonpayment of defaulting subdivisions. The participating political subdivisions may agree to budget for and appropriate such payments. Such payment obligations may be made absolute, unconditional, and irrevocable and required to be performed strictly in accordance with the terms of such agreements and without abatement or reduction under all circumstances whatsoever, including whether or not any facility of the authority is completed, operable or operating and, notwithstanding the suspension, interruption, interference, reduction or curtailment of the output of any such facility or the treated water contracted for, and such obligations may be made subject to no reduction, whether by offset or otherwise, and not conditioned upon the performance or nonperformance of the authority or any participating political subdivision under any agreement. Such payment obligations are in consideration of any output or capacity that may at any time be available from facilities of the authority. The participating political subdivisions may agree to make such payments from limited or specified sources. To the extent such payments relate to debt service of the authority and related amounts, they may not be made from any moneys derived from exercise by the participating political subdivisions of their taxing power, and such payment obligations shall not constitute a pledge of such taxing power. The participating political subdivisions may agree (i) not to pledge or encumber any source of payment and (ii) to operate (including fixing rates and charges) in a manner that enables them to make such payments from such sources. The participating political subdivisions may also secure such payment obligations with a pledge of or lien upon any such sources of payment. Notwithstanding the provisions of G.S. 162A‑9 or any other law to the contrary, an authority entering into any such agreement need not fix rates, fees and other charges for its services except as provided herein, and such rates, fees and charges need not be uniform through the authority's service areas. Notwithstanding the provisions of G.S. 160A‑322 or any other law to the contrary, agreements described herein may have a term not exceeding 50 years. Notwithstanding any law to the contrary, the execution and effectiveness of any agreement authorized hereby shall not be subject to any authorizations or approvals by any entity except the parties thereto. Each authority and its participating political subdivisions shall have the power to do all acts and things necessary or convenient to carry out the powers granted by this subsection.

(c)        In addition to the powers given under subsection (a) of this section, an authority that holds a certificate issued after December 1, 1991, by the Environmental Management Commission under G.S. 162A‑7 (repealed) may acquire property by the power of eminent domain or by gift, purchase, grant, exchange, lease, or any other lawful method for one or more of the following purposes:

(1)        To relocate a road or to construct a road necessitated by construction of water supply project.

(2)        To establish, extend, enlarge, or improve storm sewer and drainage systems and works, or sewer and septic tank lines and systems.

(3)        To establish drainage programs and programs to prevent obstructions to the natural flow of streams, creeks and natural water channels or to improve drainage facilities. The authority contained in this subdivision is in addition to any authority contained in Chapter 156 of the General Statutes.

(4)        To acquire property for wetlands mitigation. (1955, c. 1195, s. 6; 1969, c. 850; 1971, c. 892, s. 1; 1979, c. 804; 1983, c. 525, s. 5; c. 820, s. 1; 1987 (Reg. Sess., 1988), c. 981, s. 2; 1989, c. 517; 1993 (Reg. Sess., 1994), c. 696, s. 8.1; 1995, c. 509, s. 113; c. 511, s. 1; 1997‑436, s. 1; 2000‑70, s. 6; 2004‑203, s. 5(n).)



§ 162A-6.1. Privacy of employee personnel records.

§ 162A‑6.1.  Privacy of employee personnel records.

(a)        Notwithstanding the provisions of G.S. 132‑6 or any other law concerning access to public records, personnel files of employees, former employees, or applicants for employment maintained by an authority are subject to inspection and may be disclosed only as provided by this section. For purposes of this section, an employee's personnel file consists of any information in any form gathered by the authority with respect to that employee and, by way of illustration but not limitation, relating to his application, selection or nonselection, performance, promotions, demotions, transfers, suspension and other disciplinary actions, evaluation forms, leave, salary, and termination of employment. As used in this section, "employee" includes former employees of the authority.

(b)        The following information with respect to each authority employee is a matter of public record: name; age; date of original employment or appointment to the service; the terms of any contract by which the employee is employed whether written or oral, past and current, to the extent that the authority has the written contract or a record of the oral contract in its possession; current position title; current salary; date and amount of the most recent increase or decrease in salary; date of the most recent promotion, demotion, transfer, suspension, separation, or other change in position classification; and the office to which the employee is currently assigned. For the purposes of this subsection, the term "salary" includes pay, benefits, incentives, bonuses, and deferred and all other forms of compensation paid by the employing entity. The authority shall determine in what form and by whom this information will be maintained. Any person may have access to this information for the purpose of inspection, examination, and copying, during regular business hours, subject only to such rules and regulations for the safekeeping of public records as the authority may have adopted. Any person denied access to this information may apply to the appropriate division of the General Court of Justice for an order compelling disclosure, and the court shall have jurisdiction to issue such orders.

(c)        All information contained in an authority employee's personnel file, other than the information made public by subsection (b) of this section, is confidential and shall be open to inspection only in the following instances:

(1)        The employee or his duly authorized agent may examine all portions of his personnel file except (i) letters of reference solicited prior to employment, and (ii) information concerning a medical disability, mental or physical, that a prudent physician would not divulge to his patient.

(2)        A licensed physician designated in writing by the employee may examine the employee's medical record.

(3)        An authority employee having supervisory authority over the employee may examine all material in the employee's personnel file.

(4)        By order of a court of competent jurisdiction, any person may examine such portion of an employee's personnel file as may be ordered by the court.

(5)        An official of an agency of the State or federal government, or any political subdivision of the State, may inspect any portion of a personnel file when such inspection is deemed by the official having custody of such records to be inspected to be necessary and essential to the pursuance of a proper function of the inspecting agency, but no information shall be divulged for the purpose of assisting in a criminal prosecution (of the employee), or for the purpose of assisting in an investigation of (the employee's) tax liability. However, the official having custody of such records may release the name, address, and telephone number from a personnel file for the purpose of assisting in a criminal investigation.

(6)        An employee may sign a written release, to be placed with his personnel file, that permits the person with custody of the file to provide, either in person, by telephone, or by mail, information specified in the release to prospective employers, educational institutions, or other persons specified in the release.

(7)        The chief administrative officer, with concurrence of the authority, may inform any person of the employment or nonemployment, promotion, demotion, suspension or other disciplinary action, reinstatement, transfer, or termination of an authority employee and the reasons for that personnel action. Before releasing the information, the chief administrative officer or authority shall determine in writing that the release is essential to maintaining public confidence in the administration of authority services or to maintaining the level and quality of authority services. This written determination shall be retained in the office of the chief administrative officer or the secretary of the authority, and is a record available for public inspection and shall become part of the employee's personnel file.

(d)        Even if considered part of an employee's personnel file, the following information need not be disclosed to an employee nor to any other person:

(1)        Testing or examination material used solely to determine individual qualifications for appointment, employment, or promotion in the authority's service, when disclosure would compromise the objectivity or the fairness of the testing or examination process.

(2)        Investigative reports or memoranda and other information concerning the investigation of possible criminal actions of an employee, until the investigation is completed and no criminal action taken, or until the criminal action is concluded.

(3)        Information that might identify an undercover law enforcement officer or a law enforcement informer.

(4)        Notes, preliminary drafts, and internal communications concerning an employee. In the event such materials are used for any official personnel decision, then the employee or his duly authorized agent shall have a right to inspect such materials.

(e)        The authority may permit access, subject to limitations it may impose, to selected personnel files by a professional representative of a training, research, or academic institution if that person certifies that that person will not release information identifying the employees whose files are opened and that the information will be used solely for statistical, research, or teaching purposes. This certification shall be retained by the authority as long as each personnel file examined is retained.

(f)         An authority that maintains personnel files containing information other than the information mentioned in subsection (b) of this section shall establish procedures whereby an employee, who objects to material in his file on grounds that it is inaccurate or misleading, may seek to have the material removed from the file or may place in the file a statement relating to the material.

(g)        A public official or employee who knowingly, willfully, and with malice permits any person to have access to information contained in a personnel file, except as is permitted by this section, is guilty of a Class 2 misdemeanor and is punishable only by a fine not to exceed five hundred dollars ($500.00).

(h)        Any person not specifically authorized by this section to have access to a personnel file designated as confidential, who shall:

(1)        Knowingly and willfully examine in its official filing place; or

(2)        Remove or copy

any portion of a confidential personnel file shall be guilty of a Class 2 misdemeanor and is punishable only by a fine not to exceed five hundred dollars ($500.00). (1993, c. 505, s. 1; 1994, Ex. Sess., c. 14, ss. 69, 70; 2007‑508, s. 8.)



§ 162A-7: Repealed by Session Laws 1993, c. 348, s. 6.

§ 162A‑7:  Repealed by Session Laws 1993, c.  348, s. 6.



§ 162A-8. Revenue bonds.

§ 162A‑8.  Revenue bonds.

A water and sewer authority shall have power from time to time to issue revenue bonds under the Local Government Revenue Bond Act. (1955, c. 1195, s. 7; 1969, c. 850; 1971, c. 780, s. 32; c. 892, s. 1.)



§ 162A-9. Rates and charges; electronic notice; contracts for water or services; deposits; delinquent charges.

§ 162A‑9.  Rates and charges; electronic notice; contracts for water or services; deposits; delinquent charges.

(a)        An authority may establish and revise a schedule of rates, fees, and other charges for the use of and for the services furnished or to be furnished by any water system or sewer system or parts thereof owned or operated by the authority. The rates, fees, and charges established under this subsection are not subject to supervision or regulation by any bureau, board, commission, or other agency of the State or of any political subdivision.

Before an authority sets or revises rates, fees, or other charges for stormwater management programs and structural or natural stormwater and drainage system service, the authority shall hold a public hearing on the matter. At least seven days before the hearing, the authority shall publish notice of the public hearing in a newspaper having general circulation in the area. An authority may impose rates, fees, or other charges for stormwater management programs and stormwater and drainage system service on a person even though the person has not entered into a contract to receive the service.

Rates, fees, and charges shall be fixed and revised so that the revenues of the authority, together with any other available funds, will be sufficient at all times:

(1)        To pay the cost of maintaining, repairing, and operating the systems or parts thereof owned or operated by the authority, including reserves for such purposes, and including provision for the payment of principal of and interest on indebtedness of a political subdivision or of political subdivisions which payment shall have been assumed by the authority, and

(2)        To pay the principal of and the interest on all bonds issued by the authority under the provisions of this Article as the same shall become due and payable and to provide reserves therefor.

The fees established under this subsection must be made applicable throughout the service area. Schedules of rates, fees, charges, and penalties for providing stormwater management programs and structural and natural stormwater and drainage system service may vary according to whether the property served is residential, commercial, or industrial property, the property's use, the size of the property, the area of impervious surfaces on the property, the quantity and quality of the runoff from the property, the characteristics of the watershed into which stormwater from the property drains, and other factors that affect the stormwater drainage system. Rates, fees, and charges imposed under this subsection for stormwater management programs and stormwater and drainage system service may not exceed the authority's cost of providing a stormwater management program and a structural and natural stormwater and drainage system. The authority's cost of providing a stormwater management program and a structural and natural stormwater and drainage system includes any costs necessary to assure that all aspects of stormwater quality and quantity are managed in accordance with federal and State laws, regulations, and rules.

No stormwater utility fee may be levied under this subsection whenever two or more units of local government operate separate stormwater management programs or separate structural and natural stormwater and drainage system services in the same area within a county. However, two or more units of local government may allocate among themselves the functions, duties, powers, and responsibilities for jointly operating a stormwater management program and structural and natural stormwater and drainage system service in the same area within a county, provided that only one unit may levy a fee for the service within the joint service area. For purposes of this subsection, a unit of local government shall include a regional authority providing stormwater management programs and structural and natural stormwater and drainage system services.

(a1)      If an authority has a Web site maintained by one or more of its employees, the authority shall provide notice of the imposition of or increase in rates, fees, and charges under subsection (a) of this section applicable solely to the construction of development subject to Part 2 of Article 19 of Chapter 160A or Part 2 of Article 18 of Chapter 153A on the authority's Web site at least seven days prior to the first meeting where the imposition of or increase in the rates, fees, and charges is on the agenda for consideration. During the consideration of the imposition of or increase in rates, fees, or charges under this subsection, the authority shall permit a period of public comment. This subsection shall not apply if the imposition of or increase in rates, fees, and charges is contained in a budget filed in accordance with the requirements of G.S. 159‑12.

(b)        Notwithstanding any of the foregoing provisions of this section, the authority may enter into contracts relating to the collection, treatment or disposal of sewage or the purchase or sale of water which shall not be subject to revision except in accordance with their terms.

(c)        In order to insure the payment of such rates, fees and charges as the same shall become due and payable, the authority may do the following in addition to exercising any other remedies which it may have:

(1)        Require reasonable advance deposits to be made with it to be subject to application to the payment of delinquent rates, fees and charges.

(2)        At the expiration of 30 days after any rates, fees and charges become delinquent, discontinue supplying water or the services and facilities of any water system or sewer system of the authority.

(3)        Specify the order in which partial payments are to be applied when a bill covers more than one service.  (1955, c. 1195, s. 8; 1971, c. 892, s. 1; 1989 (Reg. Sess., 1990), c. 1004, s. 45; 1991, c. 591, s. 4; 1991 (Reg. Sess., 1992), c. 1007, s. 47; 2000‑70, s. 7; 2009‑436, s. 4.)



§ 162A-9.1. Adoption and enforcement of ordinances.

§ 162A‑9.1.  Adoption and enforcement of ordinances.

(a)        An authority shall have the same power as a city under G.S. 160A‑175 to assess civil fines and penalties for violation of its ordinances; and, an authority may seek and recover injunctive relief to insure compliance with its ordinances as provided by this section.

(b)        An ordinance may provide that its violation shall subject the offender to a civil penalty of not more than one thousand dollars ($1,000) per violation, to be recovered by the authority in a civil action in the nature of debt if the offender does not pay the penalty within a prescribed period of time after he has been cited for violation of the ordinance. Any person assessed a civil penalty by the authority shall be notified of the assessment by registered or certified mail, and the notice shall specify the reasons for the assessment of the civil penalty. If the person assessed fails to pay the amount of the assessment to the authority within 30 days after receipt of such notice, or such longer period, not to exceed 180 days, as the authority may specify, the authority may institute a civil action in the General Court of Justice of the county in which the violation occurred, or, in the discretion of the authority, in the General Court of Justice of the county in which the person has his or its principal place of business, to recover the amount of the assessment. The validity of the authority's action in assessing the violator may be appealed directly to the General Court of Justice in the county in which the violation occurred, or may be raised at any time in the action to recover the assessment. No failure to contest directly the validity of the authority's action in levying the assessment shall preclude the person assessed from later raising the issue of validity in any action to collect the assessment.

(c)        An ordinance may provide that it may be enforced, and it may be enforced, by any appropriate equitable remedy issuing from a court of competent jurisdiction. In such cases, the General Court of Justice shall have jurisdiction and authority to issue such orders as may be appropriate to enforce the ordinances of the authority, and it shall not be a defense to the application made by the authority therefor that there is an adequate remedy at law.

(d)        Subject to the express terms of any ordinance, an ordinance adopted by the authority may be enforced by any one, all or a combination of the remedies authorized and prescribed by this section.

(e)        An ordinance may provide, when appropriate, that each day's continuing violation thereof shall constitute and be a separate and distinct offense. (1983, c. 820, s. 2.)



§ 162A-10: Repealed by Session Laws 1971, c. 780, s. 33.

§ 162A‑10:  Repealed by Session Laws 1971, c.  780, s. 33.



§ 162A-11. Moneys received deemed trust funds.

§ 162A‑11.  Moneys received deemed trust funds.

All moneys received pursuant to the authority of this Article shall be deemed to be trust funds, to be held and applied solely as provided in this Article. The resolution authorizing the issuance of bonds or the trust agreement securing such bonds shall provide that any officer to whom, or bank, trust company or fiscal agent to which, such moneys shall be paid shall act as trustee of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as this Article and such resolution or trust agreement may provide. (1955, c. 1195, s. 10; 1971, c. 892, s. 1.)



§ 162A-12. Bondholder's remedies.

§ 162A‑12.  Bondholder's remedies.

Any holder of revenue bonds issued under the provisions of this Article or of any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights herein given may be restricted by the resolution authorizing the issuance of such bonds or such trust agreement, may, either at law or in equity, by suit, action, mandamus or other proceeding, protect and enforce any and all rights under the laws of the State or granted hereunder or under such resolution or trust agreement, and may enforce and compel the performance of all duties required by this Article or by such resolution or trust agreement to be performed by the authority or by any officer thereof, including the fixing, charging and collecting of rates, fees and charges for the use of or for the services and facilities furnished by a water system or sewer system. (1955, c. 1195, s. 11; 1971, c. 892, s. 1.)



§ 162A-13. Refunding bonds.

§ 162A‑13.  Refunding bonds.

Each authority is hereby authorized to issue from time to time revenue refunding bonds for the purpose of refunding any revenue bonds of the authority then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds. The authority is further authorized to issue from time to time revenue bonds of the authority for the combined purpose of

(1)        Refunding any revenue bonds or revenue refunding bonds of the authority then outstanding, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds, and

(2)        Paying all or any part of the cost of acquiring or constructing any additional water system or sewer system or part thereof, or any improvements, extensions or enlargements of any water system or sewer system.

The issuance of such bonds, the maturities and other details thereof,  the rights and remedies of the holders thereof, and the rights, powers, privileges, duties and obligations of the authority with respect to the same, shall be governed by the foregoing provisions of this Article insofar as the same may be applicable. (1955, c. 1195, s. 12; 1971, c. 892, s. 1.)



§ 162A-14. Conveyances and contracts between political subdivisions and authority.

§ 162A‑14.  Conveyances and contracts between political subdivisions and authority.

The governing body of any political subdivision is hereby authorized and empowered:

(1)        Pursuant to the provisions of G.S. 160A‑274 and subject to the approval of the Local Government Commission, except for action taken hereunder by any State agency, to transfer jurisdiction over, and to lease, lend, grant or convey to an authority upon the request of the authority, upon such terms and conditions as the governing body of such political subdivision may agree with the authority as reasonable and fair, the whole or any part of any existing water system or sewer system or such real or personal property as may be necessary or desirable in connection with the acquisition, construction, reconstruction, improvement, extension, enlargement, equipment, repair, maintenance or operation of any water system or sewer system or part thereof by the authority, including public roads and other property already devoted to public use;

(2)        To make and enter into contracts or agreements with an authority, upon such terms and conditions and for such periods as are agreed to by the governing body of such political subdivision and the authority;

a.         For the collection, treatment or disposal of sewage by the authority or for the purchase of a supply of water from the authority;

b.         For the collecting by such political subdivision or by the authority of fees, rates or charges for water furnished to such political subdivision or to its inhabitants and for the services and facilities rendered to such political subdivision or to its inhabitants by any water system or sewer system of the authority, and for the enforcement of delinquent charges for such water, services and facilities;

c.         For shutting off the supply of water furnished by any water system owned or operated by such political subdivision in the event that the owner, tenant or occupant of any premises utilizing such water shall fail to pay any rates, fees or charges for the use of or for the services furnished by any sewer system of the authority, within the time or times specified in such contract; and

d.         For requiring the owners of developed property on which there are situated one or more residential dwelling units or commercial establishments located within the corporate limits of the political subdivision and located within a reasonable distance of any waterline or sewer connection line owned, leased as lessee, or operated by the authority to connect to the line and collecting, on behalf of the authority, charges for the connections and requiring, as a condition to the issuance of any development permit or building permit by the political subdivision, evidence that any impact fee by the authority has been paid by or on behalf of the applicant for the permit.

(3)        To fix, and revise from time to time, rates, fees and other charges for water and for the services furnished or to be furnished by any water system or sewer system of the authority, or parts thereof, under any contract between the authority and such political subdivision, and to pledge all or any part of the proceeds of such rates, fees and charges to the payment of any obligation of such political subdivision under such contract; and

(4)        In its discretion, to submit to the qualified electors under the election laws applicable to such political subdivision any contract or agreement which such governing body is authorized to make and enter into with the authority under the provisions of this Article. (1955, c. 1195, s. 13; 1971, c. 892, s. 1; 1975, c. 224, ss. 5, 6; 1995, c. 511, s. 2.)



§ 162A-15. Services to authority by private water companies; records of water taken by authority; reports to the Commission.

§ 162A‑15.  Services to authority by private water companies; records of water taken by authority; reports to the Commission.

Each private water company which is supplying water to the owners, lessees or tenants of real property which is or will be served by any sewer system of an authority is authorized to act as the billing and collecting agent of the authority for any rates, fees or charges imposed by the authority for the services rendered by such sewer system.  Any such company shall, if requested by an authority furnish to the authority copies of its regular periodic meter reading and water consumption records and other pertinent data as may be required for the authority to act as its own billing and collecting agent.  The authority shall pay to such water company the reasonable additional cost of clerical services and other expenses incurred by the water company in rendering such services to the authority.  The authority shall by means of suitable measuring and recording devices and facilities record the quantity of water taken daily by it from any stream or reservoir and make monthly reports of such daily recordings to the Commission. (1955, c. 1195, s. 14; 1989 (Reg. Sess., 1990), c. 1004, s. 46.)



§ 162A-16. Contributions or advances to authority by political subdivisions.

§ 162A‑16.  Contributions or advances to authority by political subdivisions.

Any political subdivision is hereby authorized to make contributions or advances to an authority, from any moneys which may be available for such purpose, to provide for the preliminary expenses of such authority in carrying out the provisions of this Article. Any such advances may be repaid to such political subdivisions from the proceeds of bonds issued by such authority under this Article. (1955, c. 1195, s. 15; 1971, c. 892, s. 1.)



§ 162A-17. Article regarded as supplemental.

§ 162A‑17.  Article regarded as supplemental.

This Article shall be deemed to provide an additional and alternative method for the doing of the things authorized hereby and shall be regarded as supplemental and additional to powers conferred by other laws, and shall not be regarded as in derogation of or as repealing any powers now existing under any other law, either general, special or local; provided, however, that the issuance of revenue bonds or revenue refunding bonds under the provisions of this Article need not comply with the requirements of any other law applicable to the issuance of bonds. (1955, c. 1195, s. 16; 1971, c. 892, s. 1.)



§ 162A-18. Actions against authority by riparian owners.

§ 162A‑18.  Actions against authority by riparian owners.

Any riparian owner alleging an injury as a result of any act of an authority created under this Article may maintain an action for relief against the acts of the authority either in the county where the lands of such riparian owner lie or in the county in which the principal office of the authority is maintained. (1955, c. 1195, s. 16 1/2; 1971, c. 892, s. 1.)



§ 162A-19. Inconsistent laws declared inapplicable.

§ 162A‑19.  Inconsistent laws declared inapplicable.

All general, special or local laws, or parts thereof, inconsistent herewith are hereby declared to be inapplicable to the provisions of this Article. (1955, c. 1195, s. 17; 1971, c. 892, s. 1.)



§ 162A-20. Title.

Article 2.

Regional Water Supply Planning.

§ 162A‑20.  Title.

This Article shall be known and may be cited as the "Regional Water Supply Planning Act of 1971." (1971, c. 892, s. 1.)



§ 162A-21. Preamble.

§ 162A‑21.  Preamble.

The Legislative Research Commission was directed by Senate Resolution 875 of the 1969 General Assembly to study and report to the 1971 General Assembly on the need for legislation "concerning local and regional water supplies (including sources of water, and organization and administration of water systems)." Pursuant to said Resolution a report was prepared and adopted by the Legislative Research Commission in 1970 concerning local and regional water supplies. In this report the Legislative Research Commission made the following findings concerning the need for planning and developing regional water supply systems in order to provide adequate supplies of high quality water to the citizens of North Carolina, of which the General Assembly hereby takes cognizance:

(1)        The existing pattern of public water supply development in North Carolina is dominated by many small systems serving few customers. Of the 1,782 public water systems of record on July 1, 1970, according to Department of Health and Human Services statistics, over eighty percent (80%) were serving less than 1,000 people each. These small systems are often underfinanced, inadequately designed and maintained, difficult to coordinate with nearby regional systems, and generally inferior to systems serving larger communities as regards adequacy of source, facilities and quality. The situation which has developed reflects a need for better planning at both State and local levels.

(2)        The State's population balance is steadily changing. Sparsely populated counties are losing residents to the more densely populated counties, while the State's total population is increasing. As this trend continues, small towns and communities will find it increasingly difficult to build and maintain public water supply systems. Also, as urban centers expand, and embrace relatively large geographical areas, economic factors will dictate that regional water systems be developed to serve these centers and to meet the demands of commercial and industrial development. It is estimated that countywide or regional water systems are needed now by 50 counties.

(3)        If the future public water supply needs of the State are to be met, a change in the existing pattern of public water supply development and management must be undertaken. Regional planning and development is an immediate need. The creation of countywide or regional water supplies, with adequate interconnections, is necessary in order to provide an adequate supply of high quality water to the State's citizens, to make supplies less vulnerable to recurring drought conditions, and to have systems large enough to justify the costs of adequate facilities and of proper operation and maintenance.

(4)        The State should provide a framework for comprehensive planning of regional water supply systems, and for the orderly coordination of local actions, so as to make the most efficient use of available water resources and economies of scale for construction, operation and maintenance. The State should also provide financial assistance to local governments and regional authorities in order to assist with the cost of developing comprehensive regional plans, and countywide plans compatible with a regional system. (1971, c. 892, s. 1; 1973, c. 476, s. 128; 1997‑443, s. 11A.118(a).)



§ 162A-22. Definition of regional water supply system.

§ 162A‑22.  Definition of regional water supply system.

For the purposes of this Article "a regional water supply system" is defined as a public water supply system of a municipality, county, sanitary district, or other political subdivision of the State, or combination thereof, which provides, is intended to provide, or is capable of providing an adequate and safe supply of water to a substantial portion of the population within a county, or to a substantial water service area in a region composed of all or parts of two or more counties, or to a metropolitan area in two or more counties. (1971, c. 892, s. 1.)



§ 162A-23. State role and functions relating to local and regional water supply planning.

§ 162A‑23.  State role and functions relating to local and regional water supply planning.

(a)        It should be the role of State government to provide a framework for comprehensive planning of regional water supply systems, and for the orderly coordination of local actions relating to water supply, so as to make possible the most efficient use of water resources and to help realize economies of scale in water supply systems. To these ends, it shall be the function of State government to:

(1)        Identify major sources of raw water supply for regional systems, and raw water interconnections as may be desirable and feasible.

(2)        Identify areas suitable for the development of regional systems.

(3)        Establish priorities for regionalization.

(4)        Develop plans for connecting proposed regional systems to major sources of supply, and for such finished water interconnections as may be desirable and feasible.

(5)        Review and approve plans for proposed regional systems, and for proposed municipal and countywide systems which are compatible with a regional plan.

(6)        Administer a State program of financial assistance to local governments and regional planning agencies for the development of comprehensive plans for regional water systems, or county systems compatible with regional plans.

(7)        Provide technical assistance to local and regional planning agencies, and to consulting engineering firms.

(b)        Responsibility for carrying out the role of State government in regional water supply planning shall be assigned to the Department of Environment and Natural Resources. (1971, c. 892, s. 1; 1973, c. 476, s. 128; 1989, c. 727, s. 212; 1997‑443, s. 11A.123.)



§ 162A-24. Regional Water Supply Planning Revolving Fund established; conditions and procedures.

§ 162A‑24.  Regional Water Supply Planning Revolving Fund established; conditions and procedures.

(a)        There is established under the control and direction of the Department of Administration a Regional Water Supply Planning Revolving Fund, to consist of any moneys that may be appropriated for use through the fund by the General Assembly or that may be made available to it from any other source. The Department may make advances from the fund to any county, municipality, sanitary district, or to counties and municipalities acting collectively or jointly as a regional water authority, for the purpose of meeting the cost of advance planning and engineering work necessary or desirable for the development of a comprehensive plan for a regional water supply system as defined in this Article. Such advances shall be subject to repayment by the recipient to the Department from the proceeds of bonds or other obligations for the regional water supply system, or from other funds available to the recipient including grants, except when, in the judgment of the Department of Environment and Natural Resources, a proposed plan for development and construction of a countywide or other regional water system is not feasible because of design and construction factors or because available sources of raw water supply are inadequate or because construction of a proposed system is not economically feasible, (but not if the applicant decides not to proceed with construction that has been planned and which the Department of Environment and Natural Resources have declared to be feasible).

(b)        The Department of Administration shall not make any advance pursuant to this section without first referring the application and proposal to the Department of Environment and Natural Resources for determination as to whether the following conditions have been met:

(1)        The proposed area is suitable for development of a regional water supply system from the standpoint of present and projected populations, industrial growth potential, and present and future sources of raw water.

(2)        The applicant proposes to undertake long‑range comprehensive planning to meet present and projected needs for high quality water service through the construction of a regional water supply system as defined in this Article. The determination by the Department of Environment and Natural Resources that the proposed system would be a "regional system," as defined by this Article, shall be conclusive.

(3)        The applicant proposes to coordinate planning of the regional water supply with land‑use planning in the area, in order that both planning efforts will be compatible.

(4)        The applicant proposes to employ an engineer licensed to practice in the State of North Carolina to prepare a comprehensive regional water supply plan, which plan will provide detailed information on source or sources of water to meet projected domestic and industrial water demands; proposed system, including raw water intake(s), treatment plant, storage facilities, distribution system, and other waterworks appurtenances; proposed interconnections with existing systems, and provisions for interconnections with other county, municipal and regional systems; phased development of systems to achieve ultimate objectives if economic feasibility is in question; projected water service areas; proposed equipment; estimates of cost and projected revenues; and methods of financing.

(c)        In addition to the above conditions, the Department of Administration shall not make any advance to any applicant until the following conditions have also been met:

(1)        The Department has determined that there is a reasonable prospect of federal (or State) aid in the financing of the projected work if the undertaking is one that will be dependent upon federal (or State) aid.

(2)        The Department has received firm assurances from the applicant that the works or project, if feasible, will be undertaken.

(d)        All advances made pursuant to this section shall be repaid in full, within one year of the start of construction on the projected system, or within six months after the issuance of bonds for the financing of construction of the system, or within six years from the date of the making of the advance, whichever comes first. The Department may, in its discretion, require the repayment of any advance in installments.

(e)        The Department of Administration may adopt such rules and regulations with respect to the making of applications or the receipt of advances as are consistent with the terms and purpose of this section.

(f)         The provisions of Chapter 159 of the General Statutes of North Carolina (Local Government Acts) shall not apply to advances made from the Regional Water Supply Planning Revolving Fund as authorized in this Article. (1971, c. 892, s. 1; 1973, c. 476, s. 128; 1989, c. 727, ss. 213, 214; 1997‑443, s. 11A.123.)



§ 162A-25. Construction of Article.

§ 162A‑25.  Construction of Article.

This Article shall be construed as providing supplemental authority in addition to the powers of the Department of Environment and Natural Resources under Chapter 130A and Articles 21 and 38 of Chapter 143 of the General Statutes, the powers of the North Carolina Utilities Commission under Chapter 62 of the General Statutes, and any other provisions of law concerning local and regional water supplies. (1971, c. 892, s. 1; 1973, c. 476, s. 128; 1989, c. 727, s. 215; 1997‑443, s. 11A.123.)



§ 162A-26. Title.

Article 3.

Regional Sewage Disposal Planning.

§ 162A‑26.  Title.

This Article shall be known and may be cited as the "Regional Sewage Disposal Planning Act of 1971." (1971, c. 870, s. 1.)



§ 162A-27. Definitions of "regional sewage disposal system" and "comprehensive planning."

§ 162A‑27.  Definitions of "regional sewage disposal system" and "comprehensive planning."

For the purposes of this Article "regional sewage disposal  system" is defined as a public sewage disposal system of a municipality, county, sanitary district, or other political subdivision of the State, or combination thereof, which provides, is intended to provide, or is capable of providing adequate collection, treatment, purification and disposal of sewage to a substantial portion of the population within a county, or a region composed of all or parts of two or more counties, or to a metropolitan area in two or more counties. "Comprehensive planning" is defined as that planning which is a prerequisite for qualifying for receipt of federal and/or State grant funds for preparation of plans and specifications and for actual construction of regional sewage disposal systems. (1971, c. 870, s. 1; 1975, c. 251, s. 1.)



§ 162A-28. Role and function of Environmental Management Commission.

§ 162A‑28.  Role and function of Environmental Management Commission.

The North Carolina Environmental Management Commission, in  order to provide a framework for comprehensive planning of regional sewage disposal systems and for orderly coordination of local actions relating to sewage disposal, to make possible the most efficient disposal of sewage and to help realize economies of scale in sewage disposal systems, shall perform the following functions:

(1)        Identify major sources of sewage for regional systems and sewer system interconnections as may be desirable and feasible.

(2)        Identify geographical areas of the State suitable for the development of regional sewage disposal systems that meet federal and State grant requirements.

(3)        Establish priorities for regionalization.

(4)        Develop plans for connecting proposed regional sewage disposal systems to major sources of sewage and for such sewer system interconnections as may be desirable and feasible.

(5)        Review and approve plans for proposed regional sewage disposal systems and for proposed municipal and countywide systems which are compatible with a regional plan.

(6)        Administer a State program of financial assistance to local governments and regional planning agencies for the development of comprehensive plans for regional sewage disposal systems or county systems compatible with regional plans.

(7)        Provide technical assistance to local and regional planning agencies and to consulting engineering firms. (1971, c. 870, s. 1; 1973, c. 1262, s. 23; 1975, c. 251, s. 2.)



§ 162A-29. Regional Sewage Disposal Planning Revolving Fund established; conditions and procedures.

§ 162A‑29.  Regional Sewage Disposal Planning Revolving Fund established; conditions and procedures.

(a)        There is established under the control and direction of the Department of Administration a Regional Sewage Disposal Planning Revolving Fund, to consist of any moneys that may be appropriated for use through the fund by the General Assembly or that may be made available to it from any other source. The Department may make advances from the fund to any county, municipality, or sanitary district, or to counties and municipalities acting collectively or jointly as a regional sewer authority, for the purpose of meeting the cost of advance planning and engineering work necessary or desirable for the development of a comprehensive plan for a regional sewage disposal system as defined in this Article. Such advances shall be subject to repayment by the recipient to the Department from the proceeds of bonds or other obligations for the regional sewage disposal system, or from other funds available to the recipient including grants, except when, in the judgment of the Department of Environment and Natural Resources, a proposed plan for development and construction of a countywide or other regional sewage disposal system is not feasible because of design and construction factors, or because of the effect that the sewage disposal system discharge will have upon water quality standards, or because construction of a proposed system is not economically feasible, (but not if the applicant decides not to proceed with construction that has been planned and which the Department of Environment and Natural Resources has declared to be feasible).

(b)        The Department of Administration shall not make any advance pursuant to this section without first referring the application and proposal to the Department of Environment and Natural Resources for determination as to whether the following conditions have been met:

(1)        The proposed area is suitable for development of a regional sewage disposal system from the standpoint of present and projected populations, industrial growth potential, and present and future sources of sewage.

(2)        The applicant proposes to undertake long‑range comprehensive planning to meet present and projected needs for high quality sewage disposal through the construction of a regional sewage disposal system as defined in this Article. The determination by the Department of Environment and Natural Resources, that the proposed system would be a "regional system," as defined by this Article, shall be conclusive.

(3)        The applicant proposes to coordinate planning of the regional sewage disposal system with land‑use planning in the area, in order that both planning efforts will be compatible.

(4)        The applicant proposes to employ an engineer licensed to practice in the State of North Carolina to prepare a comprehensive regional sewage disposal plan, which plan will provide detailed information on the source or sources of sewage; the proposed system, including all facilities and appurtenances thereto for the collection, transmission, treatment, purification and disposal of sewage; any proposed interconnection with existing systems, and provisions for interconnections with other county, municipal and regional systems; the phased development of systems to achieve ultimate objectives if economic feasiblility is in question; projected sewage disposal service areas; proposed equipment; estimates of cost and projected revenues; and methods of financing.

(c)        In addition to the above conditions, the Department of Administration shall not make any advance to any applicant until the following conditions have also been met:

(1)        The Department has determined that there is a reasonable prospect of federal (or State) aid in the financing of the projected work if the undertaking is one that will be dependent upon federal (or State) aid.

(2)        The Department has received firm assurances from the applicant that the work or project, if feasible, will be undertaken.

(3)        The applicant has furnished evidence that it does not have funds available to finance the plan.

(d)        All advances made pursuant to this section shall be repaid in full, upon receipt of any sewage disposal facilities planning grant funds from federal or State sources, or within one year of the start of construction on the projected system, or within six months after the issuance of bonds for the financing of construction of the system, or within six years from the date of the making of the advance, whichever comes first. The Department may, in its discretion, require the repayment of any advance in installments.

(e)        The Department of Administration may adopt such rules and regulations with respect to the making of applications or the receipt of advances as are consistent with the terms and purpose of this section.

(f)         The provisions of Chapter 159 of the General Statutes of North Carolina (Local Government Acts) shall not apply to advances made from the Regional Sewage Disposal Planning Revolving Fund as authorized in this Article. (1971, c. 870, s. 1; 1975, c. 251, ss. 3, 4; 1989, c. 727, ss. 216, 217; 1997‑443, s. 11A.123.)



§ 162A-30. Construction of Article.

§ 162A‑30.  Construction of Article.

This Article shall be construed as providing supplemental authority in addition to the powers of the North Carolina Utilities Commission under Chapter 62 of the North Carolina General Statutes, the North Carolina Environmental Management Commission under Articles 21 and 38 of Chapter 143 of the North Carolina General Statutes, and the North Carolina Department of Environment and Natural Resources under General Statutes Chapter 130A, and any other provisions of law concerning local and regional sewage disposal. (1971, c. 870, s. 1; 1973, c. 476, s. 128; c. 1262, s. 23; 1997‑443, s. 11A.116.)



§ 162A-31. Short title.

Article 4.

Metropolitan Water Districts.

§ 162A‑31.  Short title.

This Article shall be known and may be cited as the Metropolitan Water Districts Act. (1971, c. 815, s. 1.)



§ 162A-32. Definitions; description of boundaries.

§ 162A‑32.  Definitions; description of boundaries.

(a)        As used in this Article the following words and terms shall have the following meanings, unless the context shall indicate another or different meaning or intent:

(1)        "Board of commissioners" or "commissioners" shall mean the duly elected board of commissioners of the county in which a metropolitan water district shall be created under the provisions of this Article.

(2)        "City council" or "council" shall mean the duly elected city  council of any municipality located within the State.

(3)        "Cost" as applied to a water system or sewerage system shall  mean the cost of acquiring, constructing, reconstructing, improving, extending, enlarging, repairing and equipping any such system, and shall include the cost of all labor and materials, machinery and equipment, lands, property, rights, easements and franchises, plans and specifications, surveys and estimates of cost and of revenues, and planning, engineering, financial advice, and legal services, financing charges, interest prior to and during construction and, if deemed advisable by a district board, for one year after the estimated date of completion of construction, and all other expenses necessary or incident to determining the feasibility or practicability of any such undertaking, administrative expense and such other expenses, including reasonable provision for working capital and a reserve for debt service, as may be necessary or incident to the financing herein authorized, and may also include any obligation or expense incurred by a district or by any political subdivision prior to the issuance of bonds under the provisions of this Article in connection with any such undertaking or any of the foregoing items of cost.

(4)        "District" shall mean a metropolitan water district created under the provisions of this Article.

(5)        "District board" shall mean the district board of the metropolitan water district created under the provisions of this Article.

(6)        "General obligation bonds" shall mean bonds of a metropolitan water district for the payment of which and the interest thereon all the taxable property within said district is subject to the levy of an ad valorem tax without limitation of rate or amount.

(7)        "Governing body" shall mean the board, board of trustees, commission, board of commissioners, council or other body, by whatever name it may be known, of a political subdivision including, but without limitation, other water or sewer districts or the trustees thereof within the State of North Carolina in which the general legislative powers thereof are vested.

(8)        "Person" shall mean any and all persons including individuals, firms, partnerships, associations, public or private institutions, municipalities or political subdivisions, governmental agencies or private or public corporations organized and existing under the laws of the State or any other state or county.

(9)        "Political subdivision" shall mean any county, city, town, incorporated village, sanitary district, water district, sewer district, special purpose district or other political subdivision or public corporation of this State now or hereafter created or established.

(10)      "Revenue bonds" shall mean bonds the principal of and the interest on which are payable solely from revenues of a water system or systems or a sewerage system or systems or both owned or operated by a metropolitan water district created under the provisions of this Article.

(11)      "Revenues" shall mean all moneys received by a metropolitan  water district from, in connection with, or as a result of its ownership or control or operation of a water system or systems or a sewerage system or systems, or both, including, without limitation and as deemed advisable by the district board, moneys received from the United States of America or any agency thereof, pursuant to an agreement with the district board pertaining to the water system or the sewerage system or both.

(12)      "Sewerage system" shall embrace sewage collection and disposal systems of all types, including septic tank systems or other on‑site collection or disposal facilities or systems and any part or parts thereof, either within or without the limits of a district, all property, rights, easements and franchises relating thereto, and any and all buildings and other structures deemed necessary or useful by a district board in connection with the operation or maintenance thereof.

(13)      "Sewers" shall mean any mains, pipes and laterals, including pumping stations for the reception of sewage and carrying such sewage to an outfall or some part of a sewage disposal system, and all property, rights, easements, and franchises related thereto and deemed necessary or convenient by a district board for the operation and maintenance thereof.

(14)      "Water distribution system" shall include aqueducts, mains,  laterals, pumping stations, distributing reservoirs, standpipes, tanks, hydrants, services, meters, valves, and all necessary appurtenances, and all property, rights, easements, and franchises related thereto and deemed necessary or convenient by a district board for the operation and maintenance thereof.

(15)      "Water system" shall mean and include all plants, systems, facilities or properties used or useful or having the present capacity for future use in connection with the supply or distribution of water, and any integral part thereof, including but not limited to water supply systems, water distribution systems, sources of water supply including lakes, reservoirs and wells, intakes, mains, laterals, aqueducts, pumping stations, standpipes, filtration plants, purification plants, hydrants, meters, valves, and all necessary appurtenances and equipment and all properties, rights, easements and franchises relating thereto and deemed necessary or convenient by a district board for the operation or maintenance thereof.

(16)      "Water treatment or purification plant" shall mean any plant, system, facility, or property, used or useful or having the present capacity for future use in connection with the treatment or purification of water, or any integral part thereof; and all necessary appurtenances or equipment, and all property, rights, easements and franchises relating thereto and deemed necessary or convenient by a district board for the operation thereof.

(b)        Whenever this Article requires that the boundaries of an area be described, it shall be sufficient if the boundaries are described in a manner which conveys an understanding of the location of the land and may be

(1)        By reference to a map,

(2)        By metes and bounds,

(3)        By general description referring to natural boundaries, boundaries of political subdivisions, existing water or sewer districts, or portions thereof, or boundaries of particular tracts or parcels of land, or

(4)        Any combination of the foregoing. (1971, c. 815, s. 2; 1979,  c. 619, s. 9.)



§ 162A-33. Procedure for creation; resolutions and petitions for creation; notice to and action by Commission for Public Health; notice and public hearing; resolutions creating districts; actions to set aside proceedings.

§ 162A‑33.  Procedure for creation; resolutions and petitions for creation; notice to and action by Commission for Public Health; notice and public hearing; resolutions creating districts; actions to set aside proceedings.

Any two or more political subdivisions in a county, or any political subdivision or subdivisions, including any existing water or sewer district, and any unincorporated area or areas located within the same county, which political subdivisions or areas need not be contiguous, may petition the board of commissioners for the creation of a metropolitan water district under the provisions of this Article by filing with the board of commissioners:

(1)        A resolution of the governing body of each such political subdivision stating the necessity for the creation of a metropolitan water district under the provisions of this Article in order to preserve and promote the public health and welfare within the area of the proposed district, and requesting the creation of a metropolitan water district having the boundaries set forth in said resolution, and

(2)        If any unincorporated area is to be included in such district, a petition, signed by not less than fifteen per centum (15%) of the voters resident within such area, defining the boundaries of such area, stating the necessity for the creation of a metropolitan water district under the provisions of this Article in order to preserve and promote the public health and welfare within the proposed district, and requesting the creation of a metropolitan water district having the boundaries set forth in such petition for such district.

If any water district, sewer district or special purpose district shall encompass wholly or in part within its boundaries a city or town, no such water district, sewer district or special purpose district may petition for inclusion within a metropolitan water district unless the governing body of such city or town shall approve such petition or shall also petition for its inclusion within such metropolitan water district.

Upon the receipt of such resolutions and petitions requesting the creation of a metropolitan water district, the board of commissioners, through its chairman shall notify the Department of Environment and Natural Resources of the receipt of such resolutions and petitions, and shall request that a representative of the Department of Environment and Natural Resources hold a joint public hearing with the board of commissioners concerning the creation of the proposed metropolitan water district. The Secretary of Environment and Natural Resources and the chairman of the board of commissioners shall name a time and place within the proposed district at which the public hearing shall be held. The chairman of the board of commissioners shall give prior notice of such hearing by posting a notice at the courthouse door of the county and also by publication in a newspaper circulating in the proposed district at least once a week for four successive weeks, the first publication to be at least 30 days prior to such hearing. In the event all matters pertaining to the creation of such metropolitan water district cannot be concluded at such hearing, such hearing may be continued to a time and place within the proposed district determined by the board of commissioners with the concurrence of the representative of the Department of Environment and Natural Resources.

If, after such hearing, the Commission for Public Health and the board of commissioners shall deem it advisable to comply with the request of such resolutions and petitions, and determine that the preservation and promotion of the public health and welfare in the area or areas described in such resolutions and petitions require that a metropolitan water district should be created and established, the Commission for Public Health shall adopt a resolution to that effect, defining the boundaries of such district and declaring the territory within such boundaries to be a metropolitan water district under the name and style of "____ Metropolitan Water District of ____ County"; provided that the Commission for Public Health may make minor deviations in the boundaries from those prescribed in the resolutions and petitions upon the Commission for Public Health determining that such deviations are advisable in the interest of the public health, provided no such district shall include any political subdivision which has not petitioned for inclusion as provided for in this Article.

The Commission for Public Health shall cause copies of the resolution creating the metropolitan water district to be sent to the board of commissioners and to the governing body of each political subdivision included in the district. The board of commissioners shall cause a copy of such resolution of the Commission for Public Health to be published in a newspaper circulating within the district once in each of two successive weeks, and a notice substantially in the following form shall be published with such resolution:

"The foregoing resolution was passed by the Commission for Public Health on the ____ day of ____, ____, and was first published on the ____ day of ____, ____.

Any action or proceeding questioning the validity of said resolution or the creation of the metropolitan water district therein described must be commenced within 30 days after the first publication of said resolution.

________________________________________

Clerk, Board of Commissioners

for______________________________County."

Any action or proceeding in any court to set aside a resolution creating a metropolitan water district or to obtain any other relief upon the ground that such resolution or any proceeding or action taken with respect to the creation of such district is invalid, must be commenced within 30 days after the first publication of the resolution and said notice. After the expiration of such period of limitation, no right of action or defense founded upon the invalidity of the resolution or the creation of the metropolitan water district therein described shall be asserted, nor shall the validity of the resolution or of the creation of such metropolitan water district be open to question in any court upon any ground whatever, except in an action or proceeding commenced within such period.

Notwithstanding the provisions of G.S. 160‑2(6), after the creation of a water district pursuant to the provisions of this Article a municipality or other political subdivision which owns or operates an existing water system or sewer system may lease, contract, assign or convey such system or systems to the district under and subject to such terms and conditions and for such considerations as it may deem advisable for the general welfare and benefit of its citizens. (1971, c. 815, s. 3; 1973, c. 476, s. 128; 1985, c. 462, s. 16; 1989, c. 727, s. 219(40); 1989 (Reg. Sess., 1990), c. 1004, s. 19(b); 1997‑443, s. 11A.123; 1999‑456, s. 59; 2007‑182, s. 2.)



§ 162A-34. District board; composition, appointment, term, oaths and removal of members; organization; meetings; quorum; compensation and expenses of members.

§ 162A‑34.  District board; composition, appointment, term, oaths and removal of members; organization; meetings; quorum; compensation and expenses of members.

(a)        Immediately after the creation of the district, the board of commissioners shall appoint three members of the district board and the governing body of each political subdivision included in the district shall appoint one member, except that if any city or town has a population, according to the latest decennial census, in excess of the total population of the remaining cities and towns within the district, or where there are no other cities or towns involved, if the census population is in excess of the total population of the remainder of the district, the governing body shall appoint three members. No appointment of a member of the district board shall be made by or in behalf of any political subdivision of which the board of commissioners shall be the governing body, the three appointees designated by the board of commissioners shall be selected from within the district and shall be deemed to represent all such political subdivisions. The members of the district board first appointed shall have terms expiring one year, two years and three years, respectively, from the date of adoption of the resolution of the Commission for Public Health creating the district, as the board of commissioners shall determine, provided that of the three members appointed by any governing body, not more than one such member shall be appointed for a three‑year term. Successive members shall each be appointed to serve only for the unexpired term and any member of the district board may be reappointed. Appointments of successor members shall, in each instance, be made by the governing body making the initial appointment or appointments. All members shall serve until their successors have been duly appointed and qualified, and any member of the district board may be removed for cause by the governing body appointing him.

Each member of the district board before entering upon his duties shall take and subscribe an oath or affirmation to support the Constitution and laws of the United States and of this State and to discharge faithfully the duties of his office, and a record of each such oath shall be filed with the clerk of the board of commissioners.

The district board shall elect one of its members as chairman and another as vice‑chairman and shall appoint a secretary and a treasurer who may but need not be members of the district board. The offices of secretary and treasurer may be combined. The terms of office of the chairman, vice‑chairman, secretary and treasurer shall be as provided in the bylaws of the district board.

The district board shall meet regularly at such places and dates as determined by the board. Special meetings may be called by the chairman on his own initiative and shall be called by him upon request of two or more members of the board. All members shall be notified in writing at least 24 hours in advance of such meeting. A majority of the members of the district board shall constitute a quorum and the affirmative vote of a majority of the members of the district board present at any meeting thereof shall be necessary for any action taken by the district board. No vacancy in the membership of the district board shall impair the right of a quorum to exercise all the rights and perform all the duties of the district board. Each member including the chairman shall be entitled to vote on any question. The members of the district board may receive compensation in an amount to be determined by the board, but not to exceed ten dollars ($10.00) for each meeting attended, and may be reimbursed the amount of actual expenses incurred by them in the performance of their duties.

(b)        Any metropolitan water district wholly within the corporate limits of two or more municipalities shall be governed by a district board consisting of members appointed by the governing body of each political subdivision (municipal corporation) included wholly or partially in the district and an additional at‑large member appointed by the other members of the district board as provided in this subsection. The governing body of each constituent municipality shall initially appoint two members from its qualified electors, one for a term expiring the first day of July after the first succeeding regular election in which municipal officers shall be elected by the municipality from which he is appointed, and the other for a term expiring the first day of July after the second succeeding regular election of municipal officers in the municipality. Thereafter, subsequent to each ensuing regular election of municipal officers the governing body of each municipal corporation composing any part of the metropolitan water district shall appoint one member to the district board for a term of four years beginning on the first day of July. The one additional at‑large member of the district board shall be a qualified elector of a constituent municipality of the district and appointed initially and quadrennially thereafter by majority vote of the other district board membership for a term of four years which shall expire on the first day of August in every fourth calendar year thereafter.

Any vacancy in district board membership shall be filled by appointment of the original appointing authority for the remainder of the unexpired term.

The provisions of subsection (a) in particular and of this Article generally not inconsistent with this subsection shall also apply.

(c)        In those cases where a district is created which includes a municipality which owns an existing water and sewer system and where the county commissioners are acting as or have been appointed as trustees of a separate water or sewer system, or both which will be included within the district along with an existing municipal system, the district board shall be comprised of seven members designated as follows: three county commissioners and three members of the city council of the municipality, said members to be selected by majority vote of the governing body on which they serve. These six members of the district board shall appoint a seventh member who shall also serve as chairman of the district board and whose term shall automatically expire upon the seating of either a new board of commissioners, or of a new council of the municipality.

The chairman of the district board will be eligible, however, for reappointment, upon the expiration of his or her current term, by the next district board selected upon and after the seating of either a new board of commissioners or new council of the municipality. The chairman of the district board shall take and subscribe an oath or affirmation to support the Constitution and laws of the United States and of this State, and to discharge faithfully the duties of his office, and a record of each such oath shall be filed with the clerk of the board of commissioners and the clerk of the municipality. The other six members will serve upon said board corollary to the responsibilities and duties of their respective elective offices and such service upon the district board will not constitute the holding of a public office. No compensation shall be paid to any member of the district board except for the chairman, and his compensation shall be fixed by the remaining six members. Except as provided above, no additional oath or affirmation shall be required of the members of the district board. No county commissioner or member of the council of the municipality shall continue to serve upon the district board subsequent to the termination of his or her current elective term, except upon reelection to said office.

The district board shall appoint a secretary and a treasurer who will not be members of the district board. The terms of office of the secretary and treasurer shall be as provided in the bylaws of the district board and the compensation of said officers shall be fixed by the district board. The treasurer shall furnish bond in some security company authorized to do business in North Carolina, the amount to be fixed by the district board in a sum not less than five thousand dollars ($5,000), which bond shall be approved by the district board and shall be continued upon the faithful performance of his duties. Every official, employee or agent of the district who handles or has custody of more than one hundred dollars ($100.00) of such district funds at any time, shall before assuming his duties as such be required to furnish bond in some security company authorized to do business in North Carolina, the amount to be fixed by the district board, which bond shall be approved by the district board and shall be continued upon the faithful performance of his duties in an amount sufficient to protect the district. All bonds required by this section shall be filed with the clerk of the municipality.

The district board shall meet regularly and no less than monthly, at such places and dates as determined by the board. Special meetings may be called by the chairman on his own initiative and shall be called by him upon request of two or more members of the board. All members shall be notified in writing at least 24 hours in advance of any meeting. A majority of the members of the district board shall constitute a quorum and the affirmative vote of a majority of the district board present at any meeting thereof shall be necessary for any action taken by the district board. No vacancy in the membership of the district board shall impair the right of a quorum to exercise all the rights and perform all the duties of the district board. Each member, including the chairman, shall be entitled to vote upon any question.

Any vacancy in district board membership, except that of the chairman, shall be filled by appointment of the original appointing authority for the remainder of the unexpired term. Each governing body may, by majority vote, replace at any time its representatives on said district board. (1971, c. 815, s. 4; 1973, c. 476, s. 128; 2007‑182, s. 2.)



§ 162A-35. Procedure for inclusion of additional political subdivision or unincorporated area; notice and hearing; elections; actions questioning validity of elections.

§ 162A‑35.  Procedure for inclusion of additional political subdivision or unincorporated area; notice and hearing; elections; actions questioning validity of elections.

If, at any time subsequent to the creation of a district, there shall be filed with the district board a resolution of the governing body of a political subdivision, or a petition, signed by not less than fifteen per centum (15%) of the voters resident within an unincorporated area, requesting inclusion in the district of such political subdivision or unincorporated area, and if the district board shall favor the inclusion in the district of such political subdivision or unincorporated area, the district board shall notify the board of commissioners and the board of commissioners, through its chairman, shall thereupon request that a representative of the Department of Environment and Natural Resources hold a joint public hearing with the board of commissioners concerning the inclusion of such political subdivision or unincorporated area in the district. The Secretary of Environment and Natural Resources and the chairman of the board of commissioners shall name a time and place within the district at which the public hearing shall be held. The chairman of the board of commissioners shall give prior notice of such hearing by posting a notice at the courthouse door of the county and also by publication in a newspaper circulating in the district and in any such political subdivision or unincorporated area at least once a week for four successive weeks, the first publication to be at least 30 days prior to such hearing. In the event all matters pertaining to the inclusion of such political subdivision or unincorporated area cannot be included at such hearing, such hearing may be continued to a time and place within the district determined by the board of commissioners with the concurrence of the representative of the Department of Environment and Natural Resources.

If, after such hearing, the Commission for Public Health and the board of commissioners shall determine that the preservation and promotion of the public health and welfare require that such political subdivision or unincorporated area be included in the district, the Commission for Public Health shall adopt a resolution to that effect, defining the boundaries of the district including such political subdivision or unincorporated area which has filed a resolution or petition as provided for in this section, and declaring such political subdivision or unincorporated area to be included in the district, subject to the approval, as to the inclusion of such political subdivision, of a majority of the qualified voters of such political subdivision, or as to the inclusion of such unincorporated area, of a majority of the qualified voters of such unincorporated area, voting at an election thereon to be called and held in such political subdivision or unincorporated area. When an election is required to be held within both a political subdivision and an unincorporated area, a separate election shall be called and held for the unincorporated area and a separate election shall be called and held for the political subdivision. Such separate elections, although independent one from the other, shall be called and held within each political subdivision and within the unincorporated area simultaneously on the same date.

If, at or prior to such public hearing, there shall be filed with the district board a petition signed by not less than fifteen percent (15%) of the registered voters of the district requesting an election to be held on the question of including the political subdivision or unincorporated area in the district, the district board shall certify the petition and if found adequate, shall request the county board of elections to hold the election in the district. The election in the district may be held at the same time as the election in the political subdivision or unincorporated area seeking to become a part of the district.

The county board of elections shall give notice of the elections as required in G.S. 163‑33(8) and shall conduct the election in the unincorporated area and within the political subdivision unless there is a municipal board of elections which conducts the elections for the municipality.

The cost of the election in the district shall be paid by the district board and the cost of the municipal election by the municipality. The county shall pay the cost of an election in the unincorporated area. The governing body of the political subdivision shall file an accurate description of its boundaries, and those persons signing the petition for an unincorporated area shall file an accurate description of its boundaries with the board of elections at the time the petition is filed with the district board.

The elections shall be held and conducted in accordance with the applicable provisions of Articles 23 and 24 of Chapter 163 of the General Statutes.

The ballot shall contain the words:

"FOR inclusion in the ____ Metropolitan Water District of ____ County that area known as ____."

"AGAINST inclusion in the ____ Metropolitan Water District of ____ County that area known as ____."

If a majority of the votes cast in a political subdivision or unincorporated areas proposed to be included are in favor of inclusion, and a majority of the votes cast in the district favor inclusion, then from and after the date of the certification of the results such area or areas shall be a part of the district and subject to the debts of the district.

The results of the elections shall be certified to the district board.

If no election is required to be held in the district, then a favorable vote for inclusion in the political subdivision or unincorporated area shall be deemed to include such area or political subdivision as a part of the district and they shall be subject to the debts of the district.

No right of action or defense founded upon the invalidity of any such election shall be asserted, or open to question in any court upon any grounds unless the action or proceeding is commenced within 30 days after the results have been certified by the board of elections. (1971, c. 815, s. 5; 1973, c. 476, s. 128; 1981, c. 185; 1985, c. 462, s. 17; 1989, c. 727, s. 219(41); 1997‑443, s. 11A.123; 2007‑182, s. 2.)



§ 162A-36. Powers generally; fiscal year.

§ 162A‑36.  Powers generally; fiscal year.

(a)        Each district shall be deemed to be a public body and body politic and corporate, exercising public and essential governmental functions, to provide for the preservation and promotion of the public health and welfare, and said district is hereby authorized and empowered:

(1)        To adopt bylaws for the regulation of its affairs and the conduct of its business not in conflict with this or other law;

(2)        To adopt an official seal and alter the same at pleasure;

(3)        To maintain an office or offices at such place or places in the district as it may designate;

(4)        To sue and be sued in its own name, plead and be impleaded;

(5)        To acquire, lease as lessor or lessee, construct, reconstruct, improve, extend, enlarge, equip, repair, maintain and operate any water system or part thereof, and any sewerage system or part thereof, except interceptors, treatment plants and facilities constituting a system operated by a metropolitan sewage district within or without the district; provided, however, that no such water or sewerage system or part thereof, shall be located in any city, town or incorporated village except with the consent of the governing body thereof, and each such governing body is hereby authorized to grant such consent;

(6)        To issue general obligation bonds and revenue bonds of the district as hereinafter provided, to pay the costs of a water or sewerage system or systems;

(7)        To issue general obligation refunding bonds and revenue refunding bonds of the district as hereinafter provided;

(8)        To fix and revise from time to time and to collect rents, rates, fees and other charges for the use of the services and facilities furnished by any water or sewerage system;

(9)        To cause taxes to be levied and collected upon all taxable property within the district sufficient to meet the obligations of the district, to pay the costs of maintaining, repairing and operating any water or sewerage system or systems, and to pay all obligations incurred by the district in the performance of its legal undertakings and functions;

(10)      To acquire in the name of the district, either within or without the corporate limits of the district, by gift, purchase, lease or the exercise of the right of eminent domain, which right shall be exercised in accordance with the provisions of Chapter 40A of the General Statutes, any improved or unimproved lands or rights in lands, and to acquire by lease or purchase such personal property as it may deem necessary in connection with the acquisition, construction, reconstruction, improvement, extension, enlargement, repair, equipment, maintenance or operation of any water or sewerage system or systems, and to hold and dispose of real and personal property under its control;

(11)      To make and enter into all contracts, leases and agreements necessary or incidental to the performance of its duties and the execution of its powers under this Article, including a trust agreement or trust agreements securing any revenue bonds issued hereunder;

(12)      To employ such consulting and other engineers, superintendents, managers, construction and financial experts, accountants, attorneys, employees and agents as may, in the judgment of the district board, be deemed necessary, and to fix their compensation; provided, however, that the provisions of G.S. 159‑20 shall be complied with to the extent that the same shall be applicable;

(13)      To receive and accept from the United States of America or the State of North Carolina, or any agency or instrumentality thereof loans, grants, advances or contributions for or in aid of the planning, acquisition, construction, reconstruction, improvement, extension, enlargement, repair, equipment, maintenance or operation of any water or sewerage system or systems, to agree to such reasonable conditions or requirements as may be imposed, and to receive and accept contributions from any source of either money, property, labor or other things of value, to be held, used and applied only for the purposes of which such loans, grants, advances or contributions may be made;

(14)      To negotiate and pay close‑out costs involved in the acquisition or lease of existing water supply or sewerage systems;

(15)      To determine the extent to which local water distribution system and local sewerage system improvements will be financed out of district revenues and to contract with other political subdivisions for construction of facilities to be jointly financed and whose title would be vested in the district;

(16)      To lease from any city or town or any other municipal corporation, or from any water or sewage district, any water or sewerage system or portions thereof upon such terms and conditions and for such considerations as may to the district board be deemed fair and reasonable;

(17)      The metropolitan water district is authorized and empowered, through its district board, officers, agents and employees, to cause any user of water who shall fail to pay promptly his water rent or use bill for any month to be cut off, and his right to further use of water from said district to be discontinued until payment of any water rent or use arrearages;

(18)      To do all acts and things necessary or convenient to carry out the powers granted by this Article.

(b)                        (1)          Each metropolitan water district shall publish an annual financial report and its books shall be open for public inspection.

(2)        Each district shall keep its accounts on the basis of a fiscal year commencing on the first day of July and ending on the thirtieth day of June of the following year.

(3)        District revenues shall be used solely for the operation, improvement or benefit of the district's water and sewerage systems and the leasing of any portion thereof and to pay the principal and interest on bonds issued by the district. Said revenues shall not be used for the payment of interest or amortization of any utility bonds previously issued by any city, town or water or sewerage district.

(4)        A district may provide water to a city or county or portion thereof within the district for governmental purposes without charge or at reduced rates. (1971, c. 815, s. 6; 1981, c. 919, s. 31.)



§ 162A-37. Bonds and notes authorized.

§ 162A‑37.  Bonds and notes authorized.

A metropolitan water district may from time to time issue bonds and notes under the Local Government Finance Act. (1971, c. 780, s. 37.5; c. 815, s. 7; 1973, c. 494, s. 46.)



§§ 162A-38 through 162A-44. Repealed by Session Laws 1971, c. 780, s. 37.5; 1973, c. 494, s. 46.

§§ 162A‑38 through 162A‑44.  Repealed by Session Laws 1971, c. 780, s. 37.5; 1973, c. 494, s. 46.



§ 162A-45. Determination of tax rate by district board; levy and collection of tax; remittance and deposit of funds.

§ 162A‑45.  Determination of tax rate by district board; levy and collection of tax; remittance and deposit of funds.

After each assessment for taxes following the creation of the district, the board of commissioners shall file with the district board the valuation of assessable property within the district. The district board shall then determine the amount of funds to be raised by taxation for the ensuing year in excess of available funds to provide for the payment of the interest on and the principal of all outstanding general obligation bonds as the same shall become due and  payable, to pay the cost of maintaining, repairing and operating any water system or sewerage system or both, and to pay all obligations incurred by the district in the performance of its lawful undertakings and functions.

The district board shall determine the number of cents per one hundred dollars ($100.00) necessary to raise said amount and certify such rate to the board of commissioners. The board of commissioners in its next annual levy shall include the number of cents per one hundred dollars ($100.00) certified by the district board in the levy against all taxable property within the district, which tax shall be collected as other county taxes are collected, and every month the amount of tax so collected shall be remitted to the district board and deposited by the district board in a separate account in a bank in the State of North Carolina. Such levy may include an amount for reimbursing the county for the additional cost to the county of levying and collecting such taxes, pursuant to such formula as may be agreed upon by the district board and the board of commissioners, to be deducted from the collections and stated with each remittance to the district board. The officer or officers having charge or custody of the funds of the district shall require such bank to furnish security for protection of such deposits as provided in G.S. 159‑31. (1971, c. 815, s. 15; 1973, c. 1446, s. 13.)



§§ 162A-46 through 162A-48. Repealed by Session Laws 1971, c. 780, s. 37.5; 1973, c. 494, s. 46.

§§ 162A‑46 through 162A‑48.  Repealed by Session Laws 1971, c. 780, s. 37.5; 1973, c. 494, s. 46.



§ 162A-49. Rates and charges for services.

§ 162A‑49.  Rates and charges for services.

The district board may fix, and may revise from time to time, rents, rates, fees and other charges for the use of land for the services furnished or to be furnished by any water system or sewerage system or both. Such rents, rates, fees and charges shall not be subject to supervision or regulation by any bureau, board, commission, or other agency of the State or of any political subdivision. Any such rents, rates, fees and charges pledged to the payment of revenue bonds of the district shall be fixed and revised so that the revenues of the water system or sewerage system or both, together with any other available funds, shall be sufficient at all times to pay the cost of maintaining, repairing and operating the water system or the sewerage system or both, the revenues of which are pledged to the payment of such revenue bonds, including reserves for such purposes, and to pay the interest on and the principal of such revenue bonds as the same shall become due and payable and to provide reserves therefor. If any such rents, rates, fees and charges are pledged to the payment of any general obligation bonds issued under this Article, such rents, rates, fees and charges shall be fixed and revised so as to comply with the requirements of such pledge. The district board may provide methods for collection of such rents, rates, fees and charges and measures for enforcement of collection thereof, including penalties and the denial or discontinuance of service. (1971, c. 815, s. 19.)



§§ 162A-50 through 162A-52. Repealed by Session Laws 1971, c. 780, s. 37.5; 1973, c. 494, s. 46.

§§ 162A‑50 through 162A‑52.  Repealed by Session Laws 1971, c. 780, s. 37.5; 1973, c. 494, s. 46.



§ 162A-53. Authority of governing bodies of political subdivisions.

§ 162A‑53.  Authority of governing bodies of political subdivisions.

The governing body of any political subdivision is hereby authorized and empowered:

(1)        Subject to the approval of the Local Government Commission, to  transfer jurisdiction over, and to lease, lend, sell, grant or convey to a district, upon such terms and conditions as the governing body of such political subdivision may agree upon with the district board, the whole or any part of any water system or sewerage system or both, and such real or personal property as may be necessary or useful in connection with the acquisition, construction, reconstruction, improvement, extension, enlargement, equipment, repair, maintenance or operation of any new water system or sewerage system or both by the district, including public roads and other property already devoted to public use;

(2)        To make and enter into contracts or agreements with a district, upon such terms and conditions and for such periods as such governing body and the district board may determine:

a.         For the collection, treatment or disposal of sewage;

b.         For the collecting by such political subdivision or by the district of rents, rates, fees or charges for the services and facilities provided to or for such political subdivision or its inhabitants by any water system or sewerage system or both and for the enforcement of collection of such rents, rates, fees and charges; and

c.         For the imposition of penalties, including the shutting off of the supply of water furnished by any water system owned or operated by such political subdivision, in the event that the owner, tenant or occupant of any premises utilizing such water shall fail to pay any such rents, rates, fees or charges;

d.         For the supply of raw or treated water on a regular retail or wholesale basis;

e.         For the supply of raw or treated water on a standby wholesale basis;

f.          For the construction of jointly financed facilities whose  title shall be vested in the district.

(3)        To fix, and revise from time to time, rents, rates, fees and other charges for the services furnished or to be furnished by a water system or sewerage system or both under any contract between the district and such political subdivision, and to pledge all or any part of the proceeds of such rents, rates, fees and charges to the payment of any obligation of such political subdivision to the district under such contract;

(4)        To pay any obligation of such political subdivision to the district under such contract from any available funds of the political subdivision and to levy and collect a tax ad valorem for the making of any such payment; and

(5)        In its discretion or if required by law, to submit to its qualified electors under the election laws applicable to such political subdivision any contract or agreement which such governing body is authorized to make and enter into with the district under the provisions of this Article.

Any such election upon a contract or agreement, may, at the discretion of the governing body, be called and held under the election laws applicable to the issuance of bonds by such political subdivision. (1971, c. 815, s. 23.)



§ 162A-54. Rights-of-way and easements in streets and highways.

§ 162A‑54.  Rights‑of‑way and easements in streets and highways.

A right‑of‑way or easement in, along, or across any State highway system road, or street, and along or across any city or town street within a district is hereby granted to a district in case such right‑of‑way is found by the district board to be necessary or convenient for carrying out any of the work of the district. Any work done in, along, or across any State highway system, road, street, or property shall be done in accordance with the rules and regulations and any reasonable requirements of the Department of Transportation, and any work done in, along, or across any municipal street or property shall be done in accordance with any reasonable requirements of the municipal governing body. (1971, c. 815, s. 24; 1973, c. 507, s. 5; 1977, c. 464, s. 34.)



§ 162A-55. Submission of preliminary plans to planning groups; cooperation with planning agencies.

§ 162A‑55.  Submission of preliminary plans to planning groups; cooperation with planning agencies.

Prior to the time final plans are made for the location and construction of any water system or sewerage system or both, the district board shall present preliminary plans for such improvement to the county, municipal or regional planning board for their consideration, if such facility is to be located within the planning jurisdiction of any such county, municipal or regional planning group. The district board shall make every effort to cooperate with the planning agency, if any, in the location and construction of a proposed facility authorized under this Article. The district board created under the authority of this Article is hereby directed, wherever possible, to coordinate its plans for the construction of a water system or sewerage system or both, with the overall plans for the development of the planning area, if such district is located wholly or in part within a county, municipal or regional planning area; provided, however, that the approval of any such county, municipal or regional planning board as to any such plan of the district shall not be required. (1971, c. 815, s. 25.)



§ 162A-56. Advances by political subdivisions for preliminary expenses of districts.

§ 162A‑56.  Advances by political subdivisions for preliminary expenses of districts.

Any political subdivision is hereby authorized to make advances, from any moneys that may be available for such purpose, in connection with the creation of such district and to provide for the preliminary expenses of such district. Any such advances may be repaid to such political subdivision from the proceeds of bonds issued by said district or from other available funds of said district. (1971, c. 815, s. 26.)



§ 162A-57. Article regarded as supplemental.

§ 162A‑57.  Article regarded as supplemental.

This Article shall not be regarded as in derogation of or as repealing any powers now existing under any other law, either general, special or local; provided, however, that the issuance of bonds under the provisions of this Article need not comply with the requirements of any other law applicable to the issuance of bonds except as herein provided. (1971, c. 815, s. 27.)



§ 162A-58. Inconsistent laws declared inapplicable.

§ 162A‑58.  Inconsistent laws declared inapplicable.

All general, special or local laws, or parts thereof inconsistent herewith are hereby declared to be inapplicable, unless otherwise specified, to the provisions of this Article. It is specifically provided that Chapter 399 of the 1933 Public‑Local and Private Laws of North Carolina shall not be applicable to any metropolitan water district created pursuant to the provisions of this Article. (1971, c. 815, s. 28.)



§§ 162A-59 through 162A-63. Reserved for future codification purposes.

§§ 162A‑59 through 162A‑63.  Reserved for future codification purposes.



§ 162A-64. Short title.

Article 5.

Metropolitan Sewerage Districts.

§ 162A‑64.  Short title.

This Article shall be known and may be cited as the "North Carolina Metropolitan Sewerage Districts Act." (1961, c. 795, s. 1; 1973, c. 822, s. 4.)



§ 162A-65. Definitions; description of boundaries.

§ 162A‑65.  Definitions; description of boundaries.

(a)        Definitions.  As used in this Article the following words and terms shall have the following meanings, unless the context shall indicate another or different meaning or intent:

(1)        The term "board of commissioners" shall mean the board of commissioners of the county in which a metropolitan sewerage district shall be created under the provisions of this Article.

(2)        The word "cost" as applied to a sewerage system shall mean the cost of acquiring, constructing, reconstructing, improving, extending, enlarging, repairing and equipping any such system, and shall include the cost of all labor and materials, machinery and equipment, lands, property, rights, easements and franchises, plans and specifications, surveys and estimates of cost and of revenues, and engineering and legal services, financing charges, interest prior to and during construction and, if deemed advisable by the district board, for one year after the estimated date of completion of construction, and all other expenses necessary or incident to determining the feasibility or practicability of any such undertaking, administrative expense and such other expenses, including reasonable provision for working capital and a reserve for interest, as may be necessary or incident to the  financing herein authorized, and may also include any obligation or expense incurred by the district or by any political subdivision prior to the issuance of bonds under the provisions of this Article in connection with any such undertaking or any of the foregoing items of cost.

(3)        The word "district" shall mean a metropolitan sewerage district created under the provisions of this Article.

(4)        The term "district board" shall mean a sewerage district board established under the provisions of this Article as the governing body of a district or, if such sewerage district board shall be abolished, any board, body, or commission succeeding to the principal functions thereof or upon which the powers given by this Article to the sewerage district board shall be given by law.

(5)        The term "general obligation bonds" shall mean bonds of a district for the payment of which and the interest thereon all the taxable property within such district is subject to the levy of an ad valorem tax without limitation of rate or amount.

(6)        The term "governing body" shall mean the board, commission, council or other body, by whatever name it may be known, of a political subdivision in which the general legislative powers thereof are vested, including, but without limitation, as to any political subdivision other than the county, the board of commissioners for the county when the general legislative powers of such political subdivision are exercised by such board.

(7)        The word "person" shall mean any and all persons including individuals, firms, partnerships, associations, public or private institutions, municipalities, or political subdivisions, governmental agencies, or private or public corporations organized and existing under the laws of this State or any other state or county.

(8)        The term "political subdivision" shall mean any county, city, town, incorporated village, sanitary district, water district, sewer district, special purpose district or other political subdivision or public corporation of this State now or hereafter created or established.

(9)        The term "revenue bonds" shall mean bonds the principal of and the interest on which are payable solely from revenues of a sewerage system or systems.

(9a)      The word "revenues" shall mean all moneys received by a district from, in connection with or as a result of its ownership or operation of a sewerage system, including, without limitation and if deemed advisable by the district board, moneys received from the United States of America, or any agency thereof, pursuant to an agreement with the district board pertaining to the sewerage system.

(10)      The word "sewage" shall mean the water‑carried wastes created in and carried or to be carried away from residences, hotels, schools, hospitals, industrial establishments, commercial establishments or any other private or public buildings, together with such surface or groundwater or household and industrial wastes as may be present.

(11)      The term "sewage disposal system" shall mean any plant, system, facility or property, either within or without the limits of the district, used or useful or having the present capacity for future use in connection with the collection, treatment, purification or disposal of sewage, or any integral part thereof, including but not limited to septic tank systems or other on‑site collection or disposal facilities or systems, treatment plants, facilities for the generation and transmission of electric power and energy, pumping stations, intercepting sewers, trunk sewers, pressure lines, mains and all necessary appurtenances and equipment, and all property, rights, easements and franchises relating thereto and deemed necessary or convenient by the district board for the operation thereof.

(12)      The term "sewerage system" shall embrace both sewers and sewage disposal systems and any part or parts thereof, either within or without the limits of the district, all property, rights, easements and franchises relating thereto, and any and all buildings and other structures necessary or useful in connection with the ownership, operation or maintenance thereof.

(13)      The word "sewers" shall mean any mains, pipes and laterals,  including pumping stations, either within or without the limits of the district, for the reception of sewage and carrying such sewage to an outfall or some part of a sewage disposal system.

(b)        Description of Boundaries.  Whenever this Article requires  that the boundaries of an area be described, it shall be sufficient if the boundaries are described in a manner which conveys an understanding of the location of the land and may be

(1)        By reference to a map,

(2)        By metes and bounds,

(3)        By general description referring to natural boundaries, boundaries of political subdivisions, or boundaries of particular tracts or parcels of land, or

(4)        Any combination of the foregoing. (1961, c. 795, s. 2; 1969, c. 993, s. 1; 1973, c. 822, s. 4; 1979, c. 619, s. 10; 1983,  c. 333, s. 1.)



§ 162A-66. Procedure for creation; resolutions and petitions for creation; notice to and action by the Environmental Management Commission; notice and public hearing; resolutions creating districts; actions to set aside proceedings.

§ 162A‑66.  Procedure for creation; resolutions and petitions for creation; notice to and action by the Environmental Management Commission; notice and public hearing; resolutions creating districts; actions to set aside proceedings.

Any two or more political subdivisions in one or more counties, or any political subdivision or subdivisions and any unincorporated area or areas located within one or more counties, which political subdivisions or areas need not be contiguous, may petition for the creation of a metropolitan sewerage district under the provisions of this Article by filing with the board or boards of commissioners of the county or counties within which the proposed district will lie:

(1)        A resolution of the governing body of each such political subdivision stating the necessity for the creation of a metropolitan sewerage district under the provisions of this Article in order to preserve and promote the public health and welfare within the area of the proposed district, and requesting the creation of a metropolitan sewerage district having the boundaries set forth in said resolution, and

(2)        If any unincorporated area is to be included in such district, a petition, signed by not less than fifty‑one per centum (51%) of the qualified voters resident within such area, defining the boundaries of such area, stating the necessity for the creation of a metropolitan sewerage district under the provisions of this Article in order to preserve and promote the public health and welfare within the proposed district, and requesting the creation of a metropolitan sewerage district having the boundaries set forth in such petition for such district.

Upon the receipt of such resolutions and petitions requesting the creation of a metropolitan sewerage district, the board or boards of commissioners, through the chairman thereof, shall notify the North Carolina Environmental Management Commission of the receipt of such resolutions and petitions, and shall request that a representative of the Environmental Management Commission hold a joint public hearing with the board or boards of commissioners concerning the creation of the proposed metropolitan sewerage district. The chairman of the Environmental Management Commission and the chairman or chairmen of the board or boards of commissioners shall name a time and place within the proposed district at which the public hearing shall be held; provided, however, that where a proposed district lies within more than one county, the public hearing shall be held in the county within which the greater portion of the proposed district lies. The chairman or chairmen of the board or boards of commissioners shall give prior notice of such hearing by posting a notice at least 30 days prior to the hearing at the courthouse of the county or counties within which the district will lie and also by publication at least once a week for four successive weeks in a newspaper having general circulation in the proposed district, the first publication to be at least 30 days prior to such hearing. In the event all matters pertaining to the creation of such metropolitan sewerage district cannot be concluded at such hearing, such hearing may be continued to a time and place within the proposed district determined by the board or boards of commissioners with the concurrence of the representative of the Environmental Management Commission.

If, after such hearing, the Environmental Management Commission and the board or boards of commissioners shall deem it advisable to comply with the request of such resolutions and petitions, and determine that the creation of a metropolitan sewerage district would preserve and promote the public health and welfare in the area or areas described in such resolutions and petitions, the Environmental Management Commission shall adopt a resolution to that effect, defining the boundaries of such district and declaring the territory within such boundaries to be a metropolitan sewerage district under the name and style of "________ Metropolitan Sewerage District of ______________ [County] [Counties]"; provided, that the Environmental Management Commission may make minor deviations in the boundaries from those prescribed in the resolutions and petitions upon determination by the Environmental Management Commission that such deviations are advisable in the interest of the public health, and provided no such district shall include any political subdivision which has not petitioned for inclusion as provided in this Article.

The Environmental Management Commission shall cause copies of the resolution creating the metropolitan sewerage district to be sent to the board or boards of commissioners and to the governing body of each political subdivision included in the district. The board or boards of commissioners shall cause a copy of such resolution of the Environmental Management Commission to be published in a newspaper circulating within the district once in each of two successive weeks, and a notice substantially in the following form shall be published with such resolution:

The foregoing resolution was passed by the North Carolina Environmental Management Commission on the ________ day of ________, ________, and was first published on the ________ day of ________, ____.

Any action or proceeding questioning the validity of said resolution or the creation of the metropolitan sewerage district therein described must be commenced within 30 days after the first publication of said resolution.

____________________________________

Clerk, Board of Commissioners for

_____________________ County.

Any action or proceeding in any court to set aside a resolution creating a metropolitan sewerage district, or to obtain any other relief upon the ground that such resolution or any proceeding or action taken with respect to the creation of such district is invalid, must be commenced within 30 days after the first publication of the resolution and said notice. After the expiration of such period of limitation, no right of action or defense founded upon the invalidity of the resolution or the creation of the metropolitan sewerage district therein described shall be asserted, nor shall the validity of the resolution or of the creation of such metropolitan sewerage district be open to question in any court upon any ground whatever, except in an action or proceeding commenced within such period. (1961, c. 795, s. 3; 1973, c. 512, s. 1; c. 822, s. 4; c. 1262, s. 23; 1977, c. 764, s. 1; 1999‑456, s. 59.)



§ 162A-67. District board; composition, appointment, terms, oaths and removal of members; organization; meetings; quorum; compensation and expenses of members.

§ 162A‑67.  District board; composition, appointment, terms, oaths and removal of members; organization; meetings; quorum; compensation and expenses of members.

(a)        Appointment of Board for District Lying Wholly or Partly outside City or Town Limits.  The district board of a metropolitan sewerage district lying in whole or in part outside the corporate limits of a city or town shall be appointed immediately after the creation of the district in the following manner:

(1)        If the district lies entirely within one county with a population of 25,000 or more, the board of commissioners of that county shall appoint to the district board three members who are qualified voters residing within the district. The initial members so appointed shall have terms expiring one year, two years and three years, respectively, from the date of adoption of the resolution of the Environmental Management Commission creating the district, and the board of commissioners shall designate the length of the term of each initial member. Successor members shall be appointed for a term of three years.

(1a)      If the district lies entirely within one county with a population of less than 25,000, the board of commissioners of that county shall appoint to the district board five members who are qualified voters residing within the district. Of the initial members so appointed, one shall have a term expiring at the end of one year, two shall have terms expiring at the end of two years, and two shall have terms expiring at the end of three years from the date of adoption of the resolution of the Environmental Management Commission creating the district. In making initial appointments, the board of commissioners shall specify whether a member is to serve a term of one, two, or three years. Successor members shall be appointed for a term of three years.

(2)        If the district lies in two counties, the board of commissioners of the county in which the largest portion of the district lies shall appoint to the district board two qualified voters residing in the county and district to serve for terms of one year and three years, respectively. The board of commissioners of the county in which the lesser portion of the district lies shall appoint to the district board one qualified voter residing in the county and district to serve for a term of two years. All successor members shall be appointed for a term of three years.

(3)        If the district lies in three or more counties, the board of commissioners of each such county shall appoint one member of the district board. Each member so appointed shall be a qualified voter residing in the district and of the county from which he is appointed and shall serve for a term of three years. Successor members shall be appointed for a term of three years.

(4)        The governing body of each political subdivision, other than counties, lying in whole or in part within the district, shall appoint one member of the district board. No appointment of a member of the district board shall be made by or in behalf of any political subdivision of which the board or boards of commissioners shall be the governing body. If any city or town within the district shall have a population, as determined from the latest decennial census, greater than that of all other political subdivisions (other than counties) and unincorporated areas within the district, the governing body of any such city or town shall appoint three members. All members and their successors appointed by the governing bodies of political subdivisions other than counties shall serve for a term of three years and shall be qualified voters residing in the district and the political subdivision from which they are appointed.

(b)        Appointment of Board for District Lying Wholly within City or Town Limits.  Any district lying entirely within the corporate limits of two or more cities or towns shall be governed by a district board consisting solely of members appointed by the governing bodies of such cities or towns and, in addition, one member elected by the appointed members of the district board. The governing body of each constituent city or town of the district shall appoint to the district board two qualified voters residing in the district and the city or town. The members so appointed shall elect, by majority vote, one additional member who shall be a qualified voter residing in the district and one of the constituent cities or towns.

One of the two members initially appointed by the governing body of each constituent city or town shall serve for a term which shall expire 30 days following the next regular election held for election of the governing body by which the member was appointed; and the other member shall serve for a term which shall expire two years thereafter. Successor members shall serve for a term of four years.

The member elected by the district board and his successors in office shall serve for a term of four years.

(c)        Reappointment; Vacancies; Removal; Term.  Members of a district board may be reappointed. If a vacancy shall occur on a district board, the governing body which appointed the member who previously filled the vacancy shall appoint a new member who shall serve for the remainder of the unexpired term. Any member of a district board may be removed for cause by the governing board that appointed him. All members shall serve until their successors have been duly appointed and qualified.

(d)        District Board Procedures.  Each member of the district board, before entering upon his duties, shall take and subscribe an oath or affirmation to support the Constitution and laws of the United States and of this State and to discharge faithfully the duties of his office; and a record of each such oath shall be filed with the clerk or clerks of the board or boards of commissioners.

The district board shall elect one of its members as chairman and another as vice‑chairman and shall appoint a secretary and a treasurer who may, but need not, be members of the district board. The officers [offices] of secretary and treasurer may be combined. The district board may also appoint an assistant secretary and an assistant treasurer or, if the office is combined, an assistant secretary‑treasurer who may, but need not, be members of the district board.  The terms of office of the chairman, vice‑chairman, secretary, treasurer, assistant secretary, and assistant treasurer shall be as provided in the bylaws of the district board.

The district board shall meet regularly at such places and dates as are determined by the board. Special meetings may be called by the chairman on his own initiative and shall be called by him upon request of two or more members of the board. All members shall be notified in writing at least 24 hours in advance of such meeting. A majority of the members of the district board shall constitute a quorum, and the affirmative vote of a majority of the members of the district board present at any meeting thereof shall be necessary for any action taken by the district board. No vacancy in the membership of the district board shall impair the right of a quorum to exercise all the rights and perform all the duties of the district board. Each member, including the chairman, shall be entitled to vote on any question. The members of the district board may receive compensation in an amount to be determined by the board, but not to exceed that compensation paid to members of Occupational Licensing Boards as provided in G.S. 93B‑5(a) for each meeting of the board attended and for attendance at each regularly scheduled committee meeting of the board. The members of the district board may also be reimbursed the amount of actual expenses incurred by them in the performance of their duties. (1961, c. 795, s. 4; 1963, c. 471; 1973, c. 512, s. 2; c. 822, s. 4; c. 1262, s. 23; 1979, c. 471; 1983, c. 333, s. 2; 1991, c. 351, s. 1; 1995, c. 511, s. 2.1.)



§ 162A-68. Procedure for inclusion of additional political subdivision or unincorporated area; notice and hearing; elections; actions to set aside proceedings.

§ 162A‑68.  Procedure for inclusion of additional political subdivision or unincorporated area; notice and hearing; elections; actions to set aside proceedings.

(a)  If, at any time subsequent to the creation of a district, there shall be filed with the district board a resolution of the governing body of a political subdivision, or a petition, signed by not less than fifty‑one per centum (51%) of the qualified voters resident within an unincorporated area, requesting inclusion in the district of such political subdivision or unincorporated area, and if the district board shall favor the inclusion in the district of such political subdivision or unincorporated area, the district board shall notify the board or boards of commissioners of the county or counties within which the district lies and shall file with the board or boards of commissioners and with the Environmental Management Commission a report setting forth the plans of the district for extending sewerage service to the political subdivision or unincorporated area. The report shall include:

(1)        A map or maps of the district and adjacent territory showing the present and proposed boundaries of the district; the existing major sewer interceptors and outfalls; and the proposed extension of such interceptors and outfalls.

(2)        A statement setting forth the plans of the district for extending sewerage services to the territory proposed to be included, which plans shall:

a.         Provide for extending sewerage service to the territory included on substantially the same basis and in the same manner as such services are provided within the rest of the district prior to inclusion of the new territory.

b.         Set forth a proposed time schedule for extending sewerage service to the territory proposed to be included.

c.         Set forth the estimated cost of extending sewerage service to the territory proposed to be included; the method by which the district proposes to finance the extension; the outstanding existing indebtedness of the district, if any; and the valuation of assessable property within the district and within the territory proposed to be included.

d.         Contain a declaration of intent of the district board to conform with the plans set forth in the report in extending sewerage services to the territory proposed to be included; and a certification by the chairman of the district board to the effect that the matters and things set forth in the report are true to his knowledge or belief.

(b)        The board or boards of commissioners, through the chairmen thereof, shall thereupon request that a representative of the Environmental Management Commission hold a joint public meeting with the board or boards of commissioners concerning the inclusion of a political subdivision or an unincorporated area in the district. The chairman of the Environmental Management Commission and the chairman or chairmen of the board or boards of commissioners shall name a time and place within the district at which the public hearing shall be held. The chairman or chairmen of the board or boards of commissioners shall give prior notice of such hearing by posting a notice at the courthouse door of the county or counties at least 30 days prior to the hearing and also by publication at least once a week for four successive weeks in a newspaper having general circulation in the district and in any such political subdivision or unincorporated area, the first publication to be at least 30 days prior to such hearing. In the event all matters pertaining to the inclusion of such political subdivision or unincorporated area cannot be included at such hearing, such hearing may be continued to a time and place within the district determined by the board or boards of commissioners with the concurrence of the representative of the Environmental Management Commission.

(c)        If, after such hearing, the Environmental Management Commission and the board or boards of commissioners shall determine that the inclusion of the political subdivision or unincorporated area in the district will preserve and promote the public health and welfare, the Environmental Management Commission shall adopt a resolution to that effect, defining the boundaries of the district, including the political subdivision or unincorporated area which has filed a resolution or petition as provided for in this section, and declaring such political subdivision or unincorporated area to be included in the district.

(d)        If, at or prior to such public hearing, there shall be filed with the district board a petition, signed by not less than ten per centum (10%) of the qualified voters residing in the district, requesting an election to be held therein on the question of including the political subdivision or unincorporated area, the district board shall certify a copy of such petition to the board or boards of commissioners, and the board or boards of commissioners shall request the county board or boards of elections to submit such question to the qualified voters within the district in accordance with the applicable provisions of Chapter 163 of the General Statutes; provided, that the election shall not be held unless the Environmental Management Commission has adopted a resolution approving the inclusion of the political subdivision or unincorporated area in the district.

Notice of such election, which shall contain a statement of the boundaries of the territory proposed to be included in the district and the boundaries of the district after inclusion, shall be given by publication once a week for three successive weeks in a newspaper or newspapers having general circulation within the district, the first publication to be at least 30 days prior to the election.

(e)        Notice of the resolution of the Environmental Management Commission, or in the event that an election pursuant to this section is held, notice of the results of the election, approving the inclusion of the political subdivision or unincorporated area within the district shall be published as provided in G.S. 162A‑66.

(f)         Any action or proceeding in any court to set aside a resolution of the Environmental Management Commission or an election approving the inclusion of a political subdivision or unincorporated area within a district or to obtain any other relief upon the ground that such resolution or election or any proceeding or action taken with respect to the inclusion of the political subdivision or unincorporated area within the district is invalid, must be commenced within 30 days after the first publication of the notice. After the expiration of such period of limitation, no right of action or defense founded upon the invalidity of the resolution or the election or the inclusion of the political subdivision or unincorporated area in the district shall be asserted, nor shall the validity of the resolution or the election or the inclusion of the political subdivision or unincorporated area be open to question in any court upon any ground whatever, except in an action or proceeding commenced within such period.

(g)        Any political subdivision or unincorporated area included within an existing district by resolution of the Environmental Management Commission or by such resolution and election shall be subject to all debts of the district.

(h)        The annexation by a city or town within a metropolitan sewerage district of an area lying outside such district shall not be construed as the inclusion within the district of an additional political subdivision or unincorporated area within the meaning of the provisions of this section; but any such areas so annexed shall become a part of the district and shall be subject to all debts thereof.

(i)         Immediately following the inclusion of any additional political subdivision within an existing district, members representing such additional political subdivision shall be appointed to the district board in the manner provided in G.S. 162A‑67. Any additional unincorporated area that is included within an existing district shall be represented by the members representing the county in which the unincorporated area lies except that:

(1)        If inclusion of the additional unincorporated area extends the district into more than one county, members representing the unincorporated area in the new county shall be appointed in accordance with G.S. 162A‑67(a)(2) immediately following the inclusion of the additional area.

(2)        If the inclusion of the additional unincorporated area has the effect of changing the county in which the largest portion of the district lies, new members representing the county comprising the larger portion of the district shall be appointed in accordance with G.S. 162A‑67(a)(2) immediately following the inclusion, and no reappointment shall be made by the county in which the lesser portion of the district lies upon expiration of the first term of a member representing that county following the inclusion.

The terms of office of the members first appointed to represent such additional subdivision or area may be varied for a period not to exceed six months from the terms provided for in G.S. 162A‑67, so that the appointment of successors to such members may more nearly coincide with the appointment of successors to members of the existing board; and all successor members shall be appointed for the terms provided for in G.S. 162A‑67. (1961, c. 795, s. 5; 1973, c. 512, s. 3; c. 822, s. 4; c. 1262, s. 23; 1977, c. 764, s. 2; 1991 (Reg. Sess., 1992), c. 954, s. 1.)



§ 162A-69. Powers generally; fiscal year.

§ 162A‑69.  Powers generally; fiscal year.

Each district shall be deemed to be a public body and body politic and corporate exercising public and essential governmental functions to provide for the preservation and promotion of the public health and welfare, and each district is hereby authorized and empowered:

(1)        To adopt bylaws for the regulation of its affairs and the conduct of its business not in conflict with this or other law;

(2)        To adopt an official seal and alter the same at pleasure;

(3)        To maintain an office at such place or places in the district as it may designate;

(4)        To sue and be sued in its own name, plead and be impleaded;

(5)        To acquire, lease as lessor or lessee, construct, reconstruct, improve, extend, enlarge, equip, repair, maintain and operate any sewerage system or part thereof within or without the district; provided, however, that no such sewerage system or part thereof shall be located in any city, town or incorporated village outside the district except with the consent of the governing body thereof, and each such governing body is hereby authorized to grant such consent;

(6)        To issue general obligation bonds and revenue bonds of the district as hereinafter provided to pay the cost of a sewerage system or systems;

(7)        To issue general obligation refunding bonds and revenue refunding bonds of the district as hereinafter provided;

(8)        To fix and revise from time to time and to collect rents, rates, fees and other charges for the use of or for the services and facilities furnished by any sewerage system;

(9)        To cause taxes to be levied and collected upon all taxable property within the district sufficient to meet the obligations of the district, to pay the cost of maintaining, repairing and operating any sewerage system or systems, and to pay all obligations incurred by the district in the performance of its lawful undertakings and functions;

(10)      To acquire in the name of the district, either within or without the corporate limits of the district, by gift, purchase or the exercise of the right of eminent domain, which right shall be exercised in accordance with the provisions of Chapter 40A of the General Statutes of North Carolina, any improved or unimproved lands or rights in land, and to acquire such personal property, as it may deem necessary in connection with the acquisition, construction, reconstruction, improvement, extension, enlargement, repair, equipment, maintenance or operation of any sewerage system, and to hold and dispose of all real and personal property under its control;

(11)      To make and enter into all contracts and agreements necessary or incidental to the performance of its duties and the execution of its powers under this Article, including a trust agreement or trust agreements securing any revenue bonds issued hereunder;

(12)      To employ such consulting and other engineers, superintendents, managers, construction and financial experts, accountants, attorneys, employees and agents as may, in the judgment of the district board be deemed necessary, and to fix their compensation; provided, however, that the provisions of G.S. 159‑20 shall be complied with to the extent that the same shall be applicable;

(13)      To receive and accept from the United States of America or the State of North Carolina or any agency or instrumentality thereof loans, grants, advances or contributions for or in aid of the planning, acquisition, construction, reconstruction, improvement, extension, enlargement, repair, equipment, maintenance or operation of any sewerage system or systems, to agree to such reasonable conditions or requirements as may be imposed, and to receive and accept contributions from any source of either money, property, labor or other things of value, to be held, used and applied only for the purposes for which such loans, grants, advances or contributions may be made;

(13a)    To adopt ordinances to regulate and control the discharge of sewage into any sewerage system owned or operated by the district. Prior to the adoption of any ordinance or any amendment to any ordinance the district shall first pass a declaration of intent to adopt such ordinance or amendment. The declaration of intent shall describe the ordinance or amendment which it is proposed that the district adopt. The declaration of intent shall be submitted to each governing body for review and comment. The district shall take into consideration any comment and suggestions with respect to the proposed ordinance or amendment offered by any governing body and may modify such proposed ordinance or amendment to reflect comment and suggestions offered by any governing body. Thereafter, the district shall be authorized to adopt such ordinance or any amendment to it at any time after 60 days following the submission of the declaration of intent to each governing body;

(13b)    To require the owners of improved property located within the district so as to be served by a sewer collection line owned or leased and operated by the district to connect their premises with the sewer line, and fix charges for these connections; and

(14)      To do all acts and things necessary or convenient to carry out the powers granted by this Article.

Each district shall keep its accounts on the basis of a fiscal year commencing on the first day of July and ending on the thirtieth day of June of the following year. (1961, c. 795, s. 6; 1973, c. 822, s. 4; 1981, c. 919, s. 32; 1983, c. 333, s. 3; 1987, c. 396, ss. 1‑3.)



§ 162A-70. Bonds and notes authorized.

§ 162A‑70.  Bonds and notes authorized.

A metropolitan sewerage district shall have power from time to time to issue bonds and notes under the Local Government Finance Act. (1961, c. 795, s. 7; 1971, c. 780, s. 30; 1973, c. 822, s. 4.)



§ 162A-71. Determination of tax rate by district board; levy and collection of tax; remittance and deposit of funds.

§ 162A‑71.  Determination of tax rate by district board; levy and collection of tax; remittance and deposit of funds.

After each assessment for taxes following the creation of the district, the board or boards of commissioners shall file with the district board the valuation of assessable property within the district. The district board shall then determine the amount of funds to be raised by taxation for the ensuing year in excess of available funds to provide for the payment of interest on and the principal of all outstanding general obligation bonds as the same shall become due  and payable, to pay the cost of maintaining, repairing and operating any sewerage system or systems, and to pay all obligations incurred by the district in the performance of its lawful undertakings and functions.

The district board shall determine the number of cents per one hundred dollars ($100.00) necessary to raise said amount and certify such rate to the board or boards of commissioners. The board or boards of commissioners shall include the number of cents per one hundred dollars ($100.00) certified by the district board in its next annual levy against all taxable property within the district, which tax shall be collected as other county taxes are collected, and every month the amount of tax so collected shall be remitted to the district board and deposited by the district board in a separate account in a bank in the State of North Carolina. Such levy may include an amount for reimbursing the county for the additional cost to the county of levying and collecting such taxes, pursuant to such formula as may be agreed upon by the district board and the board or boards of commissioners, to be deducted from the collections and stated with each remittance to the district board. The officer or officers having  charge or custody of the funds of the district shall require said bank to furnish security for protection of such deposits as provided in G.S. 159‑28 and, after June 30, 1973, G.S. 159‑31. (1961, c. 795, s. 15; 1973, c. 512, s. 4; c. 822, s. 4.)



§ 162A-72. Rates and charges for services.

§ 162A‑72.  Rates and charges for services.

The district board may fix, and may revise from time to time, rents, rates, fees and other charges for the use of and for the services furnished or to be furnished by any sewerage system. Such rents, rates, fees and charges shall not be subject to supervision or regulation by any bureau, board, commission, or other agency of the State or of any political subdivision. Any such rents, rates, fees and charges pledged to the payment of revenue bonds of the district shall  be fixed and revised so that the revenues of the sewerage system, together with any other available funds, shall be sufficient at all times to pay the cost of maintaining, repairing and operating the sewerage system the revenues of which are pledged to the payment of such revenue bonds, including reserves for such purposes, and to pay the interest on and the principal of such revenue bonds as the same shall become due and payable and to provide reserves therefor. If any such rents, rates, fees and charges are pledged to the payment of any general obligation bonds issued under this Article, such rents, rates, fees and charges shall be fixed and revised so as to comply with the requirements of such pledge. The district board may provide methods for collection of such rents, rates, fees and charges and measures for enforcement of collection thereof, including penalties and the denial or discontinuance of service. (1961, c. 795, s. 19; 1973, c. 822, s. 4.)



§ 162A-73. Authority of governing bodies of political subdivisions.

§ 162A‑73.  Authority of governing bodies of political subdivisions.

The governing body of any political subdivision is hereby authorized and empowered:

(1)        Subject to the approval of the Local Government Commission, to  transfer jurisdiction over, and to lease, lend, sell, grant or convey to a district, upon such terms and conditions as the governing body of such political subdivision may agree upon with the district board, the whole or any part of any existing sewerage system or systems or such real or personal property as may be necessary or useful in connection with the acquisition, construction, reconstruction, improvement, extension, enlargement, equipment, repair, maintenance or operation of any sewerage system by the district, including public roads and other property already devoted to public use;

(2)        To make and enter into contracts or agreements with a district, upon such terms and conditions and for such periods as such governing body and the district board may determine:

a.         For the collection, treatment or disposal of sewage;

b.         For the collecting by such political subdivision or by the district of rents, rates, fees or charges for the services and facilities provided to or for such political subdivision or its inhabitants by any sewerage system, and for the enforcement of collection of such rents, rates, fees and charges; and

c.         For the imposition of penalties, including the shutting off of the supply of water furnished by any water system owned or operated by such political subdivision, in the event that the owner, tenant or occupant of any premises utilizing such water shall fail to pay any such rents, rates, fees or charges;

(3)        To fix, and revise from time to time, rents, rates, fees and other charges for the services furnished or to be furnished by a sewerage system under any contract between the district and such political subdivision, and to pledge all or any part of the proceeds of such rents, rates, fees and charges to the payment of any obligation of such political subdivision to the district under such contract;

(4)        To pay any obligation of such political subdivision to the district under such contract from any available funds of the political subdivision and to levy and collect a tax ad valorem for the making of any such payment; and

(5)        In its discretion or if required by law, to submit to its qualified electors under the election laws applicable to such political subdivision any contract or agreement which such governing body is authorized to make and enter into with the district under the provisions of this Article.

Any such election upon a contract or agreement may, at the discretion of the governing body, be called and held under the election laws applicable to the issuance of bonds by such political subdivision. (1961, c. 795, s. 23; 1973, c. 822, s. 4.)



§ 162A-74. Rights-of-way and easements in streets and highways.

§ 162A‑74.  Rights‑of‑way and easements in streets and highways.

A right‑of‑way or easement in, along, or across any State highway system, road, or street, and along or across any city or town street within a district is hereby granted to a district in case such right‑of‑way is found by the district board to be necessary or convenient for carrying out any of the work of the district. Any work done in, along, or across any State highway system, road, street, or property shall be done in accordance with the rules and regulations and any reasonable requirements of the Department of Transportation, and any work done in, along, or across any municipal street or property shall be done in accordance with any reasonable requirements of the municipal governing body. (1961, c. 795, s. 24; 1973, c. 507, s. 5; c. 822, s. 4; 1977, c. 464, s. 34.)



§ 162A-75. Submission of preliminary plans to planning groups; cooperation with planning agencies.

§ 162A‑75.  Submission of preliminary plans to planning groups; cooperation with planning agencies.

Prior to the time final plans are made for the location and construction of any sewerage system, the district board shall present preliminary plans for such improvement to the county, municipal or regional planning board for their consideration, if such facility is to be located within the planning jurisdiction of any such county, municipal or regional planning group. The district board shall make every effort to cooperate with the planning agency, if any, in the location and construction of a proposed facility authorized under this Article. Any district board created under the authority of this Article is hereby directed, wherever possible, to coordinate its plans for the construction of sewerage system improvements with the overall plans for the development of the planning area, if such district is located wholly or in part within a county, municipal or regional planning area; provided, however, that the approval of any such county, municipal or regional planning board as to any such plan of the district shall not be required. (1961, c. 795, s. 25; 1973, c. 822, s. 4.)



§ 162A-76. Water system acting as billing and collecting agent for district; furnishing meter readings.

§ 162A‑76.  Water system acting as billing and collecting agent for district; furnishing meter readings.

The owner or operator, including any political subdivision, of a water system supplying water to the owners, lessees or tenants of real property which is or will be served by any sewerage system owned or operated by a district is authorized to act as the billing and collecting agent of the district for any rents, rates, fees or charges imposed by the district for the services and facilities provided by such sewerage system, and such district is authorized to arrange with such owner or operator to act as the billing and collecting agent of the district for such purpose. Any such owner or operator shall, if requested by a district, furnish to the district copies of such regular periodic meter reading and water consumption records and other pertinent data as the district may require to do its own billing and collecting. The district shall pay to such owner or operator the reasonable additional expenses incurred by such owner or operator in rendering such services to the district. (1961, c. 795, s. 26; 1973, c. 822, s. 4.)



§ 162A-77. District may assume sewerage system indebtedness of political subdivision; approval of voters; actions founded upon invalidity of election; tax to pay assumed indebtedness.

§ 162A‑77.  District may assume sewerage system indebtedness of political subdivision; approval of voters; actions founded upon invalidity of election; tax to pay assumed indebtedness.

A district may assume all outstanding indebtedness of any political subdivision in the district lawfully incurred for paying all or any part of the cost of a sewerage system, subject to approval thereof by a majority of the qualified voters of the district voting at an election thereon. Any such election shall be called and held in accordance with the provisions of the Local Government Finance Act, insofar as the same may be made applicable, and the returns of such election shall be canvassed and a statement of the result thereof prepared, recorded and published as provided in the Local Government Finance Act. No right of action or defense founded upon the invalidity of the election shall be asserted nor shall the validity of the election be open to question in any court upon any ground whatever, except in an action or proceeding commenced within 30 days after the publication of such statement of result. In the event that any such indebtedness of a political subdivision is assumed by the district, there shall be annually levied and collected a tax ad valorem upon all the taxable property in the district sufficient to pay such assumed indebtedness and the interest thereon as the same become due and payable; provided, however, that such tax may be reduced by the amount of other moneys actually available for such purpose. Such tax shall be determined, levied and collected in the manner provided by G.S. 162A‑71 and subject to the provisions of said section.

Nothing herein shall prevent any political subdivision from levying taxes to provide for the payment of its debt service requirements as to indebtedness incurred for paying all or any part of the cost of a sewerage system if such debt service requirements shall not have been otherwise provided for. (1961, c. 795, s. 27; 1973, c. 512, s. 5; c. 822, s. 4.)



§ 162A-77.1. Special election upon the question of the merger of metropolitan sewerage districts into cities or towns.

§ 162A‑77.1.  Special election upon the question of the merger of metropolitan sewerage districts into cities or towns.

Any district lying entirely within the corporate limits of a city or town may be merged into such city or town in accordance with the provisions of this section.

The governing body of a city or town, with the approval of the district board, shall call and conduct a special election within such city or town on the question of the merger of the district into the city or town. A vote in favor of such merger shall constitute a vote for such city or town to assume the obligations of the district. Such special election may be called and conducted by the governing body of a city or town upon its own motion after passage of a resolution of the district board requesting or approving the special election.

A new registration of voters shall not be required for the special  election. The special election shall be conducted in accordance with the provisions of law applicable to regular elections in the city or town.

If a majority of the votes are in favor of the merger, then:

(1)        All property, real and personal and mixed, including accounts receivable, belonging to such district shall vest in, belong to, and be the property of, such city or town. All district boards are hereby authorized to take such actions and to execute such documents as will carry into effect the provisions and the intent of this section.

(2)        All judgments, liens, rights of liens, and causes of action of any nature in favor of such district shall vest in and remain and inure to the benefit of such city or town.

(3)        All taxes, assessments, sewer charges, and any other debts, charges or fees, owing to such district shall be owed to and collected by such city or town.

(4)        All actions, suits and proceedings pending against, or having been instituted by, such district shall not be abated by this section or by the merger herein provided for, but all such actions, suits, and proceedings shall be continued and completed in the same manner as if merger had not occurred, and such city or town shall be a party to all such actions, suits, and proceedings in the place and stead of the district and shall pay or cause to be paid any judgments rendered against the district in any such actions, suits, or proceedings. No new process need be served in any such action, suit, or proceeding.

(5)        All obligations of the district, including outstanding indebtedness, shall be assumed by such city or town, and all such obligations and outstanding indebtedness shall constitute obligations and indebtedness of such city or town, and the full faith and credit of such city or town shall be deemed to be pledged for the punctual payment of the principal of and the interest on any general obligation bonds or bond anticipation notes of such district, and all the taxable property within such city or town, as well as that formerly located within the district, shall be and remain subject to taxation for such payment.

(6)        All ordinances, rules, regulations, and policies of such district shall continue in full force and effect until repealed or amended by the governing body of such city or town.

(7)        Such district shall be abolished, and shall no longer be constituted a public body or a body politic and corporate, except for the purposes of carrying into effect the provisions and the intent of this section.

If a majority of the votes are against the merger, then such merger shall not be effective unless approved by a majority of the qualified voters who vote thereon in a subsequent special election conducted under authority of this section.

Any action or proceeding in any court to set aside a special election held under authority of this section or the result thereof, or to obtain any other relief upon the ground that such election or any proceeding or action taken with respect to the holding of such election is invalid, must be commenced within 30 days after the day of such special election. After the expiration of such period of limitation, no right of action or defense founded upon the invalidity  of the election or the result thereof shall be asserted, nor shall the validity of the election or of the result thereof be open to question in any court upon any ground whatever, except in an action or proceeding commenced within such period. (1975, c. 448.)



§ 162A-78. Advances by political subdivisions for preliminary expenses of districts.

§ 162A‑78.  Advances by political subdivisions for preliminary expenses of districts.

Any political subdivision is hereby authorized to make advances, from any moneys that may be available for such purpose, in connection with the creation of such district and to provide for the preliminary expenses of such district. Any such advances may be repaid to such political subdivision from the proceeds of bonds issued by such district or from other available funds of the district. (1961, c. 795, s. 28; 1973, c. 822, s. 4.)



§ 162A-79. Article regarded as supplemental.

§ 162A‑79.  Article regarded as supplemental.

This Article shall be deemed to provide an additional and alternative method for the doing of the things authorized hereby and shall be regarded as supplemental and additional to powers conferred by other laws, and shall not be regarded as in derogation of or as repealing any powers now existing under any other law, either general, special or local; provided, however, that the issuance of bonds under the provisions of this Article need not comply with the requirements of any other law applicable to the issuance of bonds except as herein  provided. (1961, c. 795, s. 29; 1973, c. 822, s. 4.)



§ 162A-80. Inconsistent laws declared inapplicable.

§ 162A‑80.  Inconsistent laws declared inapplicable.

All general, special or local laws, or parts thereof, inconsistent herewith are hereby declared to be inapplicable, unless otherwise specified, to the provisions of this Article. (1961, c. 795, s. 30; 1973, c. 822, s. 4.)



§ 162A-81. Adoption and enforcement of ordinances.

§ 162A‑81.  Adoption and enforcement of ordinances.

(a)        A district shall have the same power as a city under G.S. 160A‑175 to assess civil fines and penalties for violation of its ordinances, and may secure injunctions to further insure compliance with its ordinances as provided by this section.

(b)        An ordinance may provide that its violation shall subject the offender to a civil penalty of not more than one thousand dollars ($1,000) to be recovered by the district in a civil action in the nature of debt if the offender does not pay the penalty within a prescribed period of time after he has been cited for violation of the ordinance. Any person assessed a civil penalty by the district shall be notified of the assessment by registered or certified mail, and the notice shall specify the reasons for the assessment. If the person assessed fails to pay the amount of the assessment to the district within 30 days after receipt of notice, or such longer period, not to exceed 180 days, as the district may specify, the district may institute a civil action in the General Court of Justice of the county in which the violation occurred or, in the discretion of the district, in the General Court of Justice of the county in which the person assessed has his or its principal place of business, to recover the amount of the assessment. The validity of the district's action may be appealed directly to General Court of Justice in the county in which the violation occurred, or may be raised at any time in the action to recover the assessment. Neither failure to contest the district's action directly nor failure to raise the issue of validity in the action to recover an assessment precludes the other.

(c)        An ordinance may provide that it may be enforced by an appropriate equitable remedy issuing from court of competent jurisdiction. In such case, the General Court of Justice shall have jurisdiction to issue such orders as may be appropriate and it shall not be a defense to the application of the district for equitable relief that there is an adequate remedy at law.

(d)        Subject to the express terms of an ordinance, a district ordinance may be enforced by any one, all, or a combination of the remedies authorized and prescribed by this section.

(e)        An ordinance may provide, when appropriate, that each day's continuing violation shall be a separate and distinct offense. (1983, c. 333, s. 4.)



§§ 162A-82 through 162A-85. Reserved for future codification purposes.

§§ 162A‑82 through 162A‑85.  Reserved for future codification purposes.



§ 162A-86. Formation of district; hearing.

Article 6.

County Water and Sewer Districts.

§ 162A‑86.  Formation of district; hearing.

(a)        The board of commissioners of any county may create a county water and sewer district.

(a1)      The governing board of a consolidated city‑county, as defined by G.S. 160B‑2(1), may create a water and sewer district pursuant to this Article. For the purposes of this Article, the term "board of county commissioners" shall also mean the governing board of a consolidated city‑county and the term "county water and sewer district" also means a water and sewer district created by the governing board of a consolidated city‑county.

(b)        Before creating such a district, the board of commissioners shall hold a public hearing. Notice of the hearing shall state the date, hour, and place of the hearing and its subject and shall set forth a description of the territory to be included within the proposed district. The notice shall be published once a week for three weeks in a newspaper that circulates in the proposed district and in addition shall be posted in at least three public places in the district. The notice shall be posted and published the first time not less than 20 days before the hearing.

(b1)      Before creating such a district, the board of commissioners shall hold a public hearing. Notice of the hearing shall state the date, hour, and place of the hearing and its subject and shall set forth a description of the territory to be included within the proposed district. The notice shall be published once in a newspaper that circulates in the proposed district and in addition shall be posted in at least three public places in the district. The notice shall be posted and published not more than 30 nor less than 14 days before the hearing. The newspaper notice and the public hearing may cover more than one district covered by this subsection.

This subsection applies only when the local Health Director or the State Health Director has certified that there is a present or imminent serious public health hazard caused by the failure of a low‑pressure pipe sewer system within the area of the proposed district, and in such case the board of commissioners may proceed either under subsection (a) of this section or under this subsection.

(c)        At the public hearing, the commissioners shall hear all interested persons and may adjourn the hearing from time to time. (1977, c. 466, s. 1; 1979, c. 624, ss. 2, 3; 1993 (Reg. Sess., 1994), c. 696, s. 1; c. 714, s. 1; 1995, c. 461, s. 7.)



§ 162A-87. Creation of district; standards; limitation of actions.

§ 162A‑87.  Creation of district; standards; limitation of actions.

(a)        Following the public hearing, the board of commissioners may, by resolution, create a county water and sewer district if the board finds that:

(1)        There is a demonstrable need for providing in the district water services, or sewer services, or both;

(2)        The residents of all the territory to be included in the district will benefit from the district's creation; and

(3)        It is economically feasible to provide the proposed service or services in the district without unreasonable or burdensome annual tax levies.

Territory lying within the corporate limits of a city or town may not be included in the district unless the governing body of the city or town agrees by resolution to such inclusion. Otherwise, the board of commissioners may define as the district all or any portion of the territory described in the notice of the public hearing.

(b)        Upon adoption of a resolution creating a county water and sewer district, the board of commissioners shall cause the resolution to be published once in each of two successive weeks in the newspaper in which the notices of the hearing were published. In addition, the commissioners shall cause to be published with the resolution a notice in substantially the following form:

"The foregoing resolution was adopted by the __________ County Board of Commissioners on __________ and was first published on __________.

Any action or proceeding questioning the validity of this resolution or the creation of the __________ Water and Sewer District of ____________ County or the inclusion in the district of any of the territory described in the resolution must be commenced within 30 days after the first publication of the resolution.

__________________________________________

Clerk, __________________County Board of

Commissioners"

Any action or proceeding in any court to set aside a resolution creating a county water and sewer district, or questioning the validity of such a resolution, the creation of such a district, or the inclusion in such a district of any of the territory described in the resolution creating the district must be commenced within 30 days after the first publication of the resolution and notice. After the expiration of this period of limitation, no right of action or defense founded upon the invalidity of the resolution, the creation of the district, or the inclusion of any territory in the district may be asserted, nor may the validity of the resolution, the creation of the district, or the inclusion of the territory be open to question in any court upon any ground whatever, except in an action or proceeding commenced within that period.

Notwithstanding any other provision of this section, in the case of any county water and sewer districts created under G.S. 162A‑86(b1):

(1)        A resolution may cover the creation of more than one district;

(2)        The board of commissioners shall cause the resolution to be published once in the newspaper in which the notice of the hearing was published; and

(3)        References in this subsection to "30 days" are instead "21 days". (1977, c. 466, s. 1; 1979, c. 624, s. 4; 1993 (Reg. Sess., 1994), c. 696, s. 2; c. 714, s. 2.)



§ 162A-87.1. Extension of water and sewer districts.

§ 162A‑87.1.  Extension of water and sewer districts.

(a)        Standards.  The board of commissioners may, by resolution, annex territory to any water and sewer district upon a finding that:

(1)        The area to be annexed is contiguous to the district, with at least one eighth of the area's aggregate external boundary coincident with the existing boundary of the district;

(2)        The residents of the territory to be annexed will benefit from the annexation; and

(3)        It is economically feasible to provide the proposed service or services in the annexed district without unreasonable or burdensome annual tax levies.

(b)        Annexation by Petition.  The board of commissioners may, by resolution, extend by annexation the boundaries of any water or sewer district when one hundred percent (100%) of the real property owners of the area to be annexed have petitioned the board for annexation to the water and sewer district.

(c)        Annexation of Property within a City or Sanitary District.  Territory lying within the corporate limits of a city or sanitary district may not be annexed to a water and sewer district unless the governing body of the city or sanitary district agrees, by resolution, to the annexation.

(d)        Report.  Before the public hearing required by subsection (e) of this section, the board of commissioners shall have prepared a report containing:

(1)        A map of the water and sewer district and the adjacent territory, showing the present and proposed boundaries of the district; and

(2)        A statement showing that the area to be annexed meets the standards and requirements established in subsections (a), (b), or (c) of this section.

The report shall be available for public inspection in the office of the clerk of the board of commissioners for at least two weeks before the date of the public hearing required by subsection (e) of this section.

(e)        Hearing and Notice.  The board of commissioners shall hold a public hearing before adopting any resolution extending the boundaries of a water and sewer district. Notice of the hearing shall state the date, hour, and place of the hearing and its subject, and shall include a statement that the report required by subsection (d) of this section is available for inspection in the office of the clerk of the board of commissioners. The notice shall be published at least once not less than one week before the date of the hearing. In addition, unless the hearing is because of a petition for annexation submitted under subsection (b) of this section, the notice shall be mailed, at least four weeks before the date of the hearing, to the owners, as shown by the county tax records as of the preceding January 1, of all property located within the area to be annexed. The notice may be mailed by any class of U.S. mail which is fully prepaid. The person designated by the board of commissioners to mail the notice shall certify to the board of commissioners that the mailing has been completed, and his certificate shall be conclusive in the absence of fraud.

(f)         Effective Date.  The resolution extending the boundaries of the district shall take effect at the beginning of a fiscal year commencing after its passage, as determined by the board of commissioners. (1985, c. 627, s. 1; 1989, c. 543.)



§ 162A-87.1A. Initial boundaries of district.

§ 162A‑87.1A.  Initial boundaries of district.

(a)        The initial boundaries of a district may exclude areas contained solely within the external boundaries of the district.

(b)        The initial boundaries of a district may include noncontiguous portions, as long as the closest distance from a noncontiguous piece to the part of the district containing the greatest area does not exceed one mile.

(c)        This section does not invalidate any district created prior to the effective date of this section. (1993 (Reg. Sess., 1994), c. 696, s. 3; c. 714, s. 3.)



§ 162A-87.1B. Transfer of State-owned property from one district to another.

§ 162A‑87.1B.  Transfer of State‑owned property from one district to another.

If any property owned by the State is located in a county water and sewer district, the board of commissioners of that county by resolution may transfer the property to another county water and sewer district in that county. This section only applies if the State acquired the property from the county. Any such resolution shall become effective on the date specified in the resolution, and a copy of the resolution shall be sent to the Department of Administration. (2005‑127, s. 1; 2006‑226, s. 29.)



§ 162A-87.2. Abolition of water and sewer districts.

§ 162A‑87.2.  Abolition of water and sewer districts.

(a)        Upon finding that there is no longer a need for a water and sewer district and that there are no outstanding bonds or notes issued to finance projects in the district, the board of commissioners may, by resolution, abolish that district. The board of commissioners shall hold a public hearing before adopting a resolution abolishing a district. Notice of the hearing shall state the date, hour, and place of the hearing and its subject, and shall be published at least once not less than one week before the date of the hearing. The abolition of any water and sewer district shall take effect at the end of a fiscal year following passage of the resolution, as determined by the board of commissioners.

(b)        If the:

(1)        Terms of any contract between a county water and sewer district and a city provide that upon certain conditions, all the property of the district is conveyed to that city; and

(2)        District has at the time of abolition no existing bonds or notes issued as authorized by G.S. 162A‑90 to finance projects in the district,

then such contract may also provide that no earlier than such conveyance the district may be abolished by action of the governing board of the city. If the district has any other indebtedness, a contract providing for conveyance of all of the assets of a district to a city must provide for assumption of such other indebtedness by the city. If the district is owed any assessments, then the right to collect such assessments becomes that of the city. The governing board of the city shall hold a public hearing before adopting a resolution abolishing a district. Notice of the hearing shall state the date, hour, and place of the hearing and its subject, and shall be published at least once not less than one week before the date of the hearing. The abolition of any water and sewer district shall take effect at the end of a fiscal year of the district following passage of the resolution, as determined by the governing board. This subsection applies only to a county water and sewer district created under G.S. 162A‑86(b1).

(c)        If the:

(1)        Terms of any contract between a county water and sewer district and a private person provide that upon certain conditions, all the property of the district is conveyed to that private person; and

(2)        District has at the time of abolition no existing bonds or notes issued as authorized by G.S. 162A‑90 to finance projects in the district,

such contract may also provide that no earlier than such conveyance the district may be abolished by action of the Utilities Commission. If the district has any other indebtedness, a contract providing for conveyance of all of the assets of a district to a private person must provide for assumption of such other indebtedness by the private person. If the district is owed any assessments, then the private person may collect the assessment under the same procedures as if it was the district. The Utilities Commission shall hold a public hearing before adopting a resolution abolishing a district. Notice of the hearing shall state the date, hour, and place of the hearing and its subject, and shall be published at least once not less than one week before the date of the hearing. The abolition of any water and sewer district shall take effect at the end of a fiscal year of the district following passage of the resolution, as determined by the Utilities Commission. This subsection applies only to a county water and sewer district created under G.S. 162A‑86(b1).

(d)        Any resolution of abolition adopted under this section on or after the effective date of this section shall be filed with the Secretary of State. (1985, c. 627, s. 2; 1993 (Reg. Sess., 1994), c. 696, s. 4; c. 714, s. 4.)



§ 162A-87.3. Services outside the district.

§ 162A‑87.3.  Services outside the district.

(a)        A county water and sewer district may provide water or sewer services, or both, to customers outside the district, but in no case shall the county water and sewer district be held liable for damages to those outside the district for failure to furnish such services.

(b)        A county water and sewer district may provide a different schedule of rents, rates, fees, and charges for services provided outside the district.

(c)        A county water and sewer district may not extend service to customers lying within the corporate limits of a city or sanitary district unless the governing body of a city or sanitary district agrees, by resolution, to the extension.

(d)        A county water and sewer district may not extend service to customers lying within another county unless the board of commissioners of that county agrees, by resolution, to the extension. (1989, c. 726, s. 1.)



§ 162A-88. District is a municipal corporation.

§ 162A‑88.  District is a municipal corporation.

The inhabitants of a county water and sewer district created pursuant to this Article are a body corporate and politic by the name specified by the board of commissioners. Under that name they are vested with all the property and rights of property belonging to the corporation; have perpetual succession; may sue and be sued; may contract and be contracted with; may acquire and hold any property, real and personal, devised, bequeathed, sold, or in any manner conveyed, dedicated to, or otherwise acquired by them, and from time to time may hold, invest, sell, or dispose of the same; may have a common seal and alter and renew it at will; may establish, revise and collect rates, fees or other charges and penalties for the use of or the services furnished or to be furnished by any sanitary sewer system, water system or sanitary sewer and water system of the district; and may exercise those powers conferred on them by this Article. (1977, c. 466, s. 1; 1979, c. 624, s. 5.)



§ 162A-88.1. Contracts with private entities.

§ 162A‑88.1.  Contracts with private entities.

A county water and sewer district may contract with and appropriate money to any person, association, or corporation, in order to carry out any public purpose that the county water and sewer district is authorized by law to engage in. (1993 (Reg. Sess., 1994), c. 696, s. 5; c. 714, s. 5.)



§ 162A-89. Governing body of district; powers.

§ 162A‑89.  Governing body of district; powers.

(a)        The board of commissioners of the county in which a county water and sewer district is created is the governing body of the district.

(b)        The governing board of a consolidated city‑county in which a water and sewer district is created is the governing body of the district. (1977, c. 466, s. 1; 1995, c. 461, s. 8.)



§ 162A-89.1. Eminent domain power authorized.

§ 162A‑89.1.  Eminent domain power authorized.

A county water and sewer district shall have the power of eminent domain, to be exercised in accordance with the provisions of Chapter 40A of the General Statutes, over the acquisition of any improved or unimproved lands or rights in land, within or without the district. (1977, c. 466, s. 1; 1983, c. 735, s. 1.; 1987, c. 2, s. 2)



§ 162A-90. Bonds and notes authorized.

§ 162A‑90.  Bonds and notes authorized.

A county water and sewer district may from time to time issue general obligation and revenue bonds and bond anticipation notes pursuant to the Local Government Finance Act, for the purposes of providing sanitary sewer systems or water systems or both.

A county water and sewer district may from time to time issue tax and revenue anticipation notes pursuant to Chapter 159, Article 9, Part 2. (1977, c. 466, s. 1.)



§ 162A-91. Taxes authorized.

§ 162A‑91.  Taxes authorized.

The governing body of a county water and sewer district may levy property taxes within the district in order to finance the operation and maintenance of the district's water system or sewer system or both and in order to finance debt service on any general obligation bonds or notes issued by the district. No voter approval is necessary in order for such taxes to be levied. (1977, c. 466, s. 1.)



§ 162A-92. Special assessments authorized.

§ 162A‑92.  Special assessments authorized.

A county water and sewer district may make special assessments against benefited property within the district for all or part of the costs of:

(1)        Constructing, reconstructing, extending, or otherwise building  or improving water systems;

(2)        Constructing, reconstructing, extending, or otherwise building or improving sewage disposal systems.

A district shall exercise the authority granted by this section according to the provisions of Chapter 153A, Article 9. For the purposes of this section references in that Article to the "county" and the "board of commissioners" are deemed to refer, respectively, to the "district" and the "governing body of the district." (1977, c. 466, s. 1.)



§ 162A-93. Certain city actions prohibited.

§ 162A‑93.  Certain city actions prohibited.

(a)        No city may duplicate water or sewer services provided by a district under this Article by installing parallel lines and requiring owners of improved property in territory annexed by the city to connect, except with consent of the district governing body.

(b)        The provisions of subsection (a) shall not apply if the city council adopts an annexation ordinance including an area served by a district and finds, after a public hearing, that adequate fire protection cannot be provided in the area because of the level of available water service. Notice of the public hearing shall be provided by first class mail to each affected customer and by publication in a newspaper having general circulation in the area, each not less than 10 days before the hearing. The clerk's certification of the mailing shall be deemed conclusive in the absence of fraud. Any resident of the annexed area aggrieved by such a finding of the council may file a petition for review in the superior court in the nature of certiorari, within 30 days after the finding. The petition for review in the nature of certiorari shall comply with G.S. 160A‑393.

(c)        Provision of public water and sewer services by a district under this Article to an area annexed by a city shall satisfy the city's obligation to provide for water and sewer services under G.S. 160A‑35 and G.S. 160A‑47. The city may negotiate for purchase of the lines or systems owned and operated by the district.

(d)        Upon annexation by a city of an area served by a district under this Article, the city may provide for installation of and use fire hydrants on the district water lines, by arrangement with the district and at the city's cost.  (1989, c. 741, s. 1; 2009‑421, s. 4.)



§ 162A-94. Certain actions validated.

§ 162A‑94.  Certain actions validated.

Any contract entered into by a county water and sewer district on or before February 1, 1995, is not invalid because of failure to comply with Article 8 of Chapter 143 of the General Statutes. (1995, c. 266, s. 1.)



§§ 162A-95 through 162A-100. Reserved for future codification purposes.

§§ 162A‑95 through 162A‑100.  Reserved for future codification purposes.



§ 162A-101. Assumption of indebtedness of certain districts.

Article 7.

Assumption of Indebtedness of Certain Districts.

§ 162A‑101.  Assumption of indebtedness of certain districts.

Subject to approval by a majority of the qualified voters of the county voting at an election thereon, a county may assume all indebtedness, incurred for paying all or any part of the cost of a water supply and distribution system, a sewerage system, or both, of any:

(1)        Water and sewer authority organized under Article 1 of this Chapter;

(2)        Metropolitan water district organized under Article 4 of this Chapter;

(3)        Metropolitan sewerage district organized under Article 5 of this Chapter; or

(4)        County water and sewer district organized under Article 6 of this Chapter.

An election under this Article shall be called and held in accordance with the provisions of the Local Government Finance Act, insofar as the same may be made applicable, and the returns of the election shall be canvassed and a statement of the result thereof prepared, recorded and published as provided in the Local Government Finance Act.  No right of action or defense founded upon the invalidity of the election shall be asserted nor shall the validity of the election be open to question in any court upon any ground whatever, except in an action or proceeding commenced within 30 days after the publication of the statement of result.  In the event that any indebtedness of a water and sewer authority, metropolitan water district, metropolitan sewerage district, or county water and sewer district is assumed by the county, there shall be annually levied and collected an ad valorem tax upon all the taxable property in the county sufficient to pay the assumed indebtedness and the interest thereon as it becomes due and payable; provided, however, the tax may be reduced by the amount of other moneys actually available for this purpose.  The tax shall be determined, levied and collected in the manner provided by law. (1989, c. 573.)






Chapter 162B - Continuity of Local Government in Emergency.

§ 162B-1. Designated emergency location of government.

Chapter 162B.

Continuity of Local Government in Emergency.

Article 1.

In General.

§ 162B‑1.  Designated emergency location of government.

The governing body of each political subdivision of this State is hereby authorized to designate by ordinance, resolution or other manner, alternate sites or places, within or without the territorial limits of such political subdivision and within or without this State, as the emergency location of government. (1959, c. 349.)



§ 162B-2. Emergency meetings.

§ 162B‑2.  Emergency meetings.

Whenever the Governor and Council of State acting together declare an emergency to exist by reason of actual or impending hostile attack upon the State of North Carolina and, due to the emergency so declared, it becomes imprudent or impossible to conduct the affairs of local government at the regular or usual place or places thereof, the governing body of each political subdivision of this State is hereby authorized to meet from time to time upon call of the presiding officer or a majority of the members thereof at the designated emergency location of government during the period of the emergency and until the emergency is declared terminated by the Governor and Council of State. (1959, c. 349.)



§ 162B-3. Emergency public business; nature and conduct.

§ 162B‑3.  Emergency public business; nature and conduct.

Whenever the public business of any political subdivision is being conducted at a designated emergency location outside the territorial limits thereof, the members of the governing body may exercise such executive and legislative powers and functions as are pertinent to continued operation of the local government upon return to within the respective political subdivision. Any action taken by any local governing body at a designated emergency location shall apply and be effective only within the territorial limits of the political subdivision which such governing body represents. During the period of time in which the public business is being conducted at a designated emergency location, the governing body may, when emergency conditions make impossible compliance with legally prescribed procedural requirements relating to the conduct of meetings and transaction of business, waive such compliance by adoption of an ordinance or resolution reciting the facts and conditions showing the impossibility of compliance. (1959, c. 349.)



§ 162B-4. Provisions of Article control over local law.

§ 162B‑4.  Provisions of Article control over local law.

The provisions of this Article shall be effective in the event it shall be employed notwithstanding any statutory, charter or ordinance provision to the contrary or in conflict herewith. (1959, c. 349.)



§ 162B-5. Short title.

Article 2.

Emergency Interim Succession to Local Offices.

§ 162B‑5.  Short title.

This Article shall be known and may be cited as the North Carolina "Emergency Interim Local Government Executive Succession Act of 1959." (1959, c. 314, s. 1.)



§ 162B-6. Policy and purpose.

§ 162B‑6.  Policy and purpose.

Because of the existing possibility of attack upon the State of North Carolina of unprecedented size and destructiveness, and in order, in the event of such an attack, to assure continuity of local government through legally constituted leadership, authority and responsibility in offices of political subdivisions of the State of North Carolina; to provide for the effective operation of local governments during an emergency; and to facilitate the early resumption of functions temporarily suspended, it is found and declared to be necessary to provide for emergency interim succession to governmental offices of political subdivisions in the event the incumbents thereof and their deputies, assistants or other subordinate officers authorized, pursuant to law, to exercise all of the powers and discharge the duties of such offices (hereinafter referred to as deputies) are unavailable to perform the duties and functions of such  offices. (1959, c. 314, s. 2.)



§ 162B-7. Definitions.

§ 162B‑7.  Definitions.

Unless otherwise clearly required by the context, as used in this Article:

(1)        "Attack" means any attack or series of attacks by an enemy of the United States upon the State of North Carolina causing, or which may cause, substantial damage or injury to civilian property or persons in the State in any manner by sabotage or by the use of bombs, missiles, shellfire, or atomic, radiological, chemical, bacteriological or biological means or other weapons or processes.

(2)        "Emergency interim successor" means a person designated pursuant to this Article, in the event the officer is unavailable, to exercise the powers and discharge the duties of an office until a successor is appointed or elected and qualified as may be provided by the statutes, charters and ordinances or until the lawful incumbent is able to resume the exercise of the powers and discharge the duties of the office.

(3)        "Office" includes all local offices, the powers and duties of which are defined by statutes, charters and ordinances.

(4)        "Political subdivision" includes counties, cities, towns, townships, districts, authorities and other municipal corporations and entities whether organized and existing under charter or general law.

(5)        "Unavailable" means either that a vacancy in office exists and there is no deputy authorized to exercise all of the powers and discharge the duties of the office, or that the lawful incumbent of the office (including any deputy exercising the powers and discharging the duties of an office because of a vacancy) and his duly authorized deputy are absent or unable to exercise the powers and discharge the duties of the office. (1959, c. 314, s. 3.)



§ 162B-8. Enabling authority for emergency interim successors for local offices.

§ 162B‑8.  Enabling authority for emergency interim successors for local offices.

With respect to local offices for which the governing bodies of cities, towns, townships, and counties may enact resolutions or ordinances relative to the manner in which vacancies will be filled or temporary appointments to office made, such governing bodies are hereby authorized to enact resolutions or ordinances providing for emergency interim successors to offices of the aforementioned governmental units. Such resolutions and ordinances shall not be inconsistent with the provisions of this Article. (1959, c. 314, s. 4.)



§ 162B-9. Emergency interim successors for local officers.

§ 162B‑9.  Emergency interim successors for local officers.

The provisions of this section shall be applicable to officers of political subdivisions (including, but not limited to counties, cities, towns and townships as well as school, fire, drainage and other municipal corporate districts) not included in G.S. 162B‑8. Such governing bodies, pursuant to such regulations as they may adopt, shall upon approval of this Article, designate by title (if feasible) or by named person, emergency interim successors and specify their order of succession. The local governing body shall review and revise, as necessary, designations made pursuant to this Article to insure their current status. The governing body will designate a sufficient number of persons so that there will be not less than three, nor more than seven, deputies or emergency interim successors or combination thereof at any time. In the event that any officer of any political subdivision (or his deputy provided for pursuant to law) is unavailable, the powers of the office shall be exercised and duties shall be discharged by his designated emergency interim successors in the order specified. The emergency interim successor shall exercise the powers and discharge the duties of the office to which designated until such time as a vacancy which may exist shall be filled in accordance with the Constitution or statutes; or until the officer (or his deputy or a preceding emergency interim successor) again becomes available to exercise the powers and discharge the duties of his office. (1959, c. 314, s. 5.)



§ 162B-10. Formalities of taking office.

§ 162B‑10.  Formalities of taking office.

At the time of their assumption of office, emergency interim successors shall take such oath as may be required for them to exercise the powers and discharge the duties of the office to which they may succeed. Notwithstanding any other provision of law, no person, as a prerequisite to the exercise of the powers or discharge of the duties of an office to which he succeeds, shall be required to comply with any other provision of law relative to taking office. (1959, c. 314, s. 6.)



§ 162B-11. Period in which authority may be exercised.

§ 162B‑11.  Period in which authority may be exercised.

Emergency interim successors, authorized to act pursuant to this Article, are empowered to exercise the powers and discharge the duties of an office as herein authorized only after an attack upon the State of North Carolina, as defined herein, has occurred. The local governing body, by a duly adopted resolution, may at any time terminate the authority of said emergency interim successors to exercise the powers and discharge the duties of office as herein provided. (1959, c. 314, s. 7.)



§ 162B-12. Removal of designees.

§ 162B‑12.  Removal of designees.

Until such time as the persons designated as emergency interim successors are authorized to exercise the powers and discharge the duties of an office in accordance with this Article, including G.S. 162B‑11 hereof, said persons shall serve in their designated capacities at the pleasure of the designating authority and may be removed or replaced by said designating authority at any time, with or without cause. (1959, c. 314, s. 8.)



§ 162B-13. Disputes.

§ 162B‑13.  Disputes.

Any dispute concerning a question of fact arising under this Article with respect to an office in any political subdivision shall be adjudicated by the local governing body and their decision shall be final. (1959, c. 314, s. 9.)






Chapter 163 - Elections and Election Laws.

§ 163-1. Time of regular elections and primaries.

Chapter 163.

Elections and Election Laws.

SUBCHAPTER I. TIME OF PRIMARIES AND ELECTIONS.

Article 1.

Time of Primaries and Elections.

§ 163‑1.  Time of regular elections and primaries.

(a)        Unless otherwise provided by law, elections for the officers listed in the tabulation contained in this section shall be conducted in all election precincts of the territorial units specified in the column headed "Jurisdiction" on the dates indicated in the column headed "Date of Election." Unless otherwise provided by law, officers shall serve for the terms specified in the column headed "Term of Office."

(b)        On Tuesday next after the first Monday in May preceding each general election to be held in November for the officers referred to in subsection (a) of this section, there shall be held in all election precincts within the territory for which the officers are to be elected a primary election for the purpose of nominating candidates for each political party in the State for those offices, and nonpartisan candidates as to offices elected under the provisions of Article 25 of this Chapter.

(c)        On Tuesday next after the first Monday in November in the year 1968, and every four years thereafter, or on such days as the Congress of the United States shall direct, an election shall be held in all of the election precincts of the State for the election of electors of President and Vice‑President of the United States. The number of electors to be chosen shall be equal to the number of Senators and Representatives in Congress to which this State may be entitled. Presidential electors shall not be nominated by primary election; instead, they shall be nominated in a State convention of each political party as defined in G.S. 163‑96 unless otherwise provided by the plan of organization of the political party; provided, that in the case of a candidate for President of the United States who has qualified to have his name printed on the general election ballot as an unaffiliated candidate under G.S. 163‑122, that candidate shall nominate presidential electors. One presidential elector shall be nominated from each congressional district and two from the state‑at‑large, and in addition, the State convention of each party and the unaffiliated candidate shall each nominate first and second alternate electors who shall serve if their slate is elected as provided by G.S. 163‑209 and if there is a vacancy as provided by G.S. 163‑210.

(d)        If primaries for the State Senate or State House of Representatives are temporarily moved from the date provided in subsection (b) of this section for any election year, all primaries shall be held on the same day.

OFFICE                JURISDICTION        DATE OF ELECTION            TERM OF OFFICE

Governor                State                          Tuesday next after                     Four years, from

the first Monday                        first day of

in November 1968                    January next

and every four                           after election

years thereafter

Lieutenant               State                          Tuesday next after                     Four years, from

Governor                                                  the first Monday                        first day of

in November 1968                    January next

and every four                           after election

years thereafter

Secretary of            State                          Tuesday next after                     Four years, from

State                                                        the first Monday                        first day of

in November 1968                    January next

and every four                           after election

years thereafter

Auditor                   State                          Tuesday next after                     Four years, from

the first Monday                        first day of

in November 1968                    January next

and every four                           after election

years thereafter

Treasurer                State                          Tuesday next after                     Four years, from

the first Monday                        first day of

in November 1968                    January next

and every four                           after election

years thereafter

Superinten‑             State                          Tuesday next after                     Four years, from

dent of                                                      the first Monday                        first day of

Public                                                       in November 1968                    January next

Instruction                                                and every four                           after election

years thereafter

Attorney                 State                          Tuesday next after                     Four years, from

General                                                    the first Monday                        first day of

in November 1968                    January next

and every four                           after election

years thereafter

Commissioner         State                          Tuesday next after                     Four years, from

of                                                             the first Monday                        first day of

Agriculture                                                in November 1968                    January next

and every four                           after election

years thereafter

Commissioner         State                          Tuesday next after                     Four years, from

of Labor                                                   the first Monday                        first day of

in November 1968                    January next

and every four                           after election

years thereafter

Commissioner         State                          Tuesday next after                     Four years, from

of                                                             the first Monday                        first day of

Insurance                                                  in November 1968                    January next

and every four                           after election

years thereafter

All other                 State                          Tuesday next after                     Four years, from

State                                                        the first Monday                        first day of

officers                                                     in November 1968                    January next

whose terms                                             and every four                           after election

last for                                                      years thereafter

four years

All other                 State                          Tuesday next after                     Two years, from

State                                                        the first Monday                        first day of

officers                                                     in November 1968                    January next

whose terms                                             and every two                           after election

are not                                                      years thereafter

specified

by law

State Senator          Senatorial                   Tuesday next after                     Two years

district                        the first Monday

in November 1968

and every two

years thereafter

Member of             Representative            Tuesday next after                     Two years

State House            district                        the first Monday

of Repre‑                                                 in November 1968

sentatives                                                  and every two

years thereafter

Justices and            State                          At the regular                            Eight years,

Judges of the                                            election for                                from first day

Appellate                                                  members of the                         of January next

Division                                                    General Assembly                     after election

immediately preceding

the termination of

each regular term

Judges of the          Superior                     At the regular                            Eight years,

superior                  Court                         election for                                from first day

courts                     District                       members of the                         of January next

General Assembly                     after election

immediately preceding

the termination of

each regular term

Judges of the          District court               At the regular                            Four years, from

district                    district                        election for                                the first day in

courts                                                       members of the                         January next

General Assembly                     after election

immediately preceding

the termination

of each regular

term

District                   District                       At the regular                            Four years, from

Attorney                 Attorney                     election for                                first day of

district                        members of the                         January next

General Assembly                     after election

immediately preceding

the termination

of each regular

term

Members of            Congressional             Tuesday next after                     Two years

House of                district,                       the first Monday

Representa‑            except as                    in November 1968

tives of                   modified by                and every two

the                          G.S. 163‑104             years thereafter

Congress of

the United

States

United States          State                          At the regular                            Six years

Senators                                                   election immed‑

iately preceding

the termination

of each regular

term

County                   County                       At the regular                            Two years, from

commissioners                                          election for                                the first

members of the                         Monday in

General Assembly                     December next

immediately preceding               after election

the termination of

each regular term

Clerk of                  County                       At the regular                            Four years, from

superior                                                    election for                                the first

court                                                        members of the                         Monday in

General Assembly                     December next

immediately preceding               after election

the termination

of each regular term

Register of              County                       At the regular                            Four years, from

deeds                                                       election for                                the first

members of the                         Monday in

General Assembly                     December next

immediately                               after election

preceding the

termination of

each regular term

Sheriff                    County                       At the regular                            Four years, from

election for                                the first

members of the                         Monday in

General Assembly                     December next

immediately                               after election

preceding the

termination of

each regular term

Coroner                 County                       At the regular                            Four years, from

election for                                the first

members of the                         Monday in

General Assembly                     December next

immediately                               after election

preceding the

termination of

a regular term

County                   County                       Tuesday next after                     Two years, from

treasurer                                                   the first Monday                        the first

(in                                                            in November 1968                    Monday in

counties in                                                and every two                           December next

which                                                       years thereafter                         after election

elected)

All other                 County                       Tuesday next after                     Two years, from

county                                                      the first Monday                        the first

officers to                                                 in November 1968                    Monday in

be elected                                                 and every two                           December next

by the                                                       years thereafter                         after election

people

(Const., art. 4, s. 24; 1901, c. 89, ss. 1‑4, 73, 74, 77; Rev., ss. 4293, 4294, 4296‑4299; 1915, c. 101, s. 1; 1917, c. 218; C.S., ss. 5914, 5915, 5917‑5920, 6018; 1935, c. 362; 1939, c. 196; 1943, c. 134, s. 4; 1947, c. 505, s. 1; 1951, c. 1009, s. 2; 1953, c. 1191, s. 1; 1967, c. 775, s. 1; cc. 1264, 1271; 1969, c. 44, s. 80; 1971, c. 170; 1973, c. 793, s. 93; 1977, c. 265, s. 1; c. 661, s. 1; 1991 (Reg. Sess., 1992), c. 782, s. 1; 1993 (Reg. Sess., 1994), c. 738, s. 2; 1996, 2nd Ex. Sess., c. 9, s. 2; 2003‑434, 1st Ex. Sess., s. 6; 2004‑127, s. 12; 2005‑425, s. 3.2.)



§ 163-2: Repealed by Session Laws 2001-460, s. 2.

§ 163‑2: Repealed by Session Laws 2001‑460, s. 2.



§ 163-3. Reserved for future codification purposes.

§ 163‑3.  Reserved for future codification purposes.



§ 163-4. Reserved for future codification purposes.

§ 163‑4.  Reserved for future codification purposes.



§ 163-5. Reserved for future codification purposes.

§ 163‑5.  Reserved for future codification purposes.



§ 163-6. Reserved for future codification purposes.

§ 163‑6.  Reserved for future codification purposes.



§ 163-7. Reserved for future codification purposes.

§ 163‑7.  Reserved for future codification purposes.



§ 163-8. Filling vacancies in State executive offices.

Article 2.

Time of Elections to Fill Vacancies.

§ 163‑8.  Filling vacancies in State executive offices.

If the office of Governor or Lieutenant Governor shall become vacant, the provisions of G.S. 147‑11.1 shall apply. If the office of any of the following officers shall be vacated by death, resignation, or otherwise than by expiration of term, it shall be the duty of the Governor to appoint another to serve until his successor is elected and qualified: Secretary of State, Auditor, Treasurer, Superintendent of Public Instruction, Attorney General, Commissioner of Agriculture, Commissioner of Labor, and Commissioner of Insurance. Each such vacancy shall be filled by election at the first election for members of the General Assembly that occurs more than 60 days after the vacancy has taken place, and the person chosen shall hold the office for the remainder of the unexpired four‑year term: Provided, that when a vacancy occurs in any of the offices named in this section and the term expires on the first day of January succeeding the next election for members of the General Assembly, the Governor shall appoint to fill the vacancy for the unexpired term of the office.

Upon the occurrence of a vacancy in the office of any one of these  officers for any of the causes stated in the preceding paragraph, the Governor may appoint an acting officer to perform the duties of that office until a person is appointed or elected pursuant to this section and Article III, Section 7 of the State Constitution, to fill the vacancy and is qualified. (1901, c. 89, ss. 4, 73; Rev., s. 4299; C.S., s. 5920; 1967, c. 775, s. 1; 1981, c. 504, s. 14; 1983, c. 324, s. 1; 1985 (Reg. Sess., 1986), c. 920, s. 5.)



§ 163-9. Filling vacancies in State and district judicial offices.

§ 163‑9.  Filling vacancies in State and district judicial offices.

(a)        Vacancies occurring in the offices of Justice of the Supreme Court, judge of the Court of Appeals, and judge of the superior court for causes other than expiration of term shall be filled by appointment of the Governor. An appointee to the office of Justice of the Supreme Court or judge of the Court of Appeals shall hold office until January 1 next following the election for members of the General Assembly that is held more than 60 days after the vacancy occurs, at which time an election shall be held for an eight‑year term and until a successor is elected and qualified.

(b)        Except for judges specified in the next paragraph of this subsection, an appointee to the office of judge of superior court shall hold his place until the next election for members of the General Assembly that is held more than 60 days after the vacancy occurs, at which time an election shall be held to fill the unexpired term of the office.

Appointees for judges of the superior court from any district:

(1)        With only one resident judge; or

(2)        In which no county is subject to section 5 of the Voting Rights Act of 1965,

shall hold the office until the next election of members of the General Assembly that is held more than 60 days after the vacancy occurs, at which time an election shall be held to fill an eight‑year term.

(c)        When the unexpired term of the office in which the vacancy has occurred expires on the first day of January succeeding the next election for members of the General Assembly, the Governor shall appoint to fill that vacancy for the unexpired term of the office.

(d)        Vacancies in the office of district judge which occur before the expiration of a term shall not be filled by election. Vacancies in the office of district judge shall be filled in accordance with G.S. 7A‑142. (1901, c. 89, ss. 4, 73; Rev. s. 4299; C.S., s. 5920; 1967, c. 775, s. 1; 1969, c. 44, s. 81; 1979, c. 494; 1981, c. 763, s. 3; 1985 (Reg. Sess., 1986), c. 920, s. 6; 1995, c. 98, s. 1; 1996, 2nd Ex. Sess., c. 9, s. 21.)



§ 163-10. Filling vacancy in office of district attorney.

§ 163‑10.  Filling vacancy in office of district attorney.

Any vacancy occurring in the office of district attorney for causes other than expiration of term shall be filled by appointment of the Governor. An appointee shall hold his place until the next election for members of the General Assembly that is held more than 60 days after the vacancy occurs, at which time an election shall be held to fill the unexpired term of the office: Provided, that when the unexpired term of the office in which the vacancy has occurred expires on the first day of January succeeding the next election for members of the General Assembly, the Governor shall appoint to fill that vacancy for the unexpired term of the office. (1901, c. 89, ss. 4, 73; Rev., s. 4299; C.S., s. 5920; 1967, c. 775, s. 1; 1973, c. 47, s. 2; 1977, c. 265, s. 2; 1981, c. 504, s. 16; 1985 (Reg. Sess., 1986), c. 920, s. 7.)



§ 163-11. Filling vacancies in the General Assembly.

§ 163‑11.  Filling vacancies in the General Assembly.

(a)        If a vacancy shall occur in the General Assembly by death, resignation, or otherwise than by expiration of term, the Governor shall immediately appoint for the unexpired part of the term the person recommended by the political party executive committee provided by this section. The Governor shall make the appointment within seven days of receiving the recommendation of the appropriate committee. If the Governor fails to make the appointment within the required period, he shall be presumed to have made the appointment and the legislative body to which the appointee was recommended is directed to seat the appointee as a member in good standing for the duration of the unexpired term.

(b)        If the district consists solely of one county and includes all of that county, the Governor shall appoint the person recommended by the county executive committee of the political party with which the vacating member was affiliated when elected, it being the party executive committee of the county which the vacating member was resident.

(c)        If the district consists solely of one county but includes less than all of the county, the Governor shall appoint the person recommended by the county executive committee of the political party with which the vacating member was affiliated when elected, it being the county executive committee of the county which the vacating member was resident, provided that in voting only those county executive committee members who reside in the district shall be eligible to vote.

(d)        If the district consists of more than one county, the Governor shall appoint for the unexpired portion of the term the person recommended by the State House of Representatives district committee or the Senatorial district committee of the political party with which the vacating member was affiliated when elected. In the case where all of a county is included within a district, the county convention or county executive committee of that political party shall elect or appoint at least one member from that county to serve on the State House of Representatives district executive committee or State Senatorial district executive committee. In the case where only part of a county is included within a district, the county convention or county executive committee of that political party shall elect or appoint at least one member from that county to serve on the State House of Representatives district committee or the State Senatorial district committee, but only the delegates to the county convention or the members of the county executive committee who reside in the district may vote in electing the district committee member. When the State House of Representatives district committee or the State Senatorial district committee meets, a member shall be entitled to cast for his county (or the part of his county within the district) one vote for each 300 persons or major fraction thereof residing within that county, or in the case where less than the whole county is in the district one vote for each 300 persons or major fraction thereof residing in that part of the district within the county.

A county convention or county executive committee may elect more than one member to the district committee but in the event that more than one member is selected from that county, then each member shall cast an equal share of the votes allotted to the county.

(e)        No person is eligible for appointment to fill a vacancy in the Senate or the House of Representatives under this section, unless that person would have been qualified to vote as an elector for that office if an election were to be held on the date of appointment. This section is intended to implement the provisions of Section 8 of Article VI of the Constitution. (1901, c. 89, s. 74; Rev., s. 4298; C.S., s. 5919; 1947, c. 505, s. 1; 1953, c. 1191, s. 1; 1967, c. 775, s. 1; 1973, c. 35; 1981 (Reg. Sess., 1982), c. 1265, s. 3; 2007‑391, s. 27(b).)



§ 163-12. Filling vacancy in United States Senate.

§ 163‑12.  Filling vacancy in United States Senate.

Whenever there shall be a vacancy in the office of United States Senator from this State, whether caused by death, resignation, or otherwise than by expiration of term, the Governor shall appoint to fill the vacancy until an election shall be held to fill the office. The Governor shall issue his writ for the election of a Senator to be held at the time of the first election for members of the General Assembly that is held more than 60 days after the vacancy occurs. The person elected shall hold the office for the remainder of the unexpired term. The election shall take effect from the date of the canvassing of the returns. (1913, c. 114, ss. 1, 2; C.S., ss. 6002, 6003; 1929, c. 12, s. 2; 1955, c. 871, s. 6; 1967, c. 775, s. 1; 1985, c. 759, s. 2.)



§ 163-13. Filling vacancy in United States House of Representatives.

§ 163‑13.  Filling vacancy in United States House of Representatives.

(a)        Special Election.  If at any time after expiration of any Congress and before another election, or if at any time after an election, there shall be a vacancy in this State's representation in the House of Representatives of the United States Congress, the Governor shall issue a writ of election, and by proclamation fix the date on which an election to fill the vacancy shall be held in the appropriate congressional district.

(b)        Nominating Procedures.  If a congressional vacancy occurs beginning on the tenth day before the filing period ends under G.S. 163‑106(c) preceding the next succeeding general election, candidates for the special election to fill the vacancy shall not be nominated in primaries. Instead, nominations may be made by the political party congressional district executive committees in the district in which the vacancy occurs. The chairman and secretary of each political party congressional district executive committee nominating a candidate shall immediately certify his name and party affiliation to the State Board of Elections so that it may be printed on the special election ballots.

If the congressional vacancy occurs before the tenth day before the filing period ends under G.S. 163‑106(c) prior to the next succeeding general election, the Governor shall call a special primary for the purpose of nominating candidates to be voted on in a special election called by the Governor in accordance with the provisions of subsection (a) of this section. Such a primary election shall be conducted in accordance with the general laws governing primaries, except that the opening and closing dates for filing notices of candidacy with the State Board of Elections shall be fixed by the Governor in his call for the special primary. The Governor may also fix the absentee voting period for the special election and for the special first primary, but such period shall not be less than 30 days. (1901, c. 89, s. 60; Rev., s. 4369; C.S., s. 6007; 1947, c. 505, s. 5; 1967, c. 775, s. 1; 1985, c. 759, ss. 3‑5.)



§§ 163-14 through 163-18. Reserved for future codification purposes.

§§ 163‑14 through 163‑18.  Reserved for future codification purposes.



§ 163-19. State Board of Elections; appointment; term of office; vacancies; oath of office.

subchapter ii. election officers.

Article 3.

State Board of Elections.

§ 163‑19.  State Board of Elections; appointment; term of office; vacancies; oath of office.

All of the terms of office of the present members of the State Board of Elections shall expire on May 1, 1969, or when their successors in office are appointed and qualified.

The State Board of Elections shall consist of five registered voters whose terms of office shall begin on May 1, 1969, and shall continue for four years, and until their successors are appointed and qualified. The Governor shall appoint the members of this Board and likewise shall appoint their successors every four years at the expiration of each four‑year term. Not more than three members of the Board shall be members of the same political party. The Governor shall appoint the members from a list of nominees submitted to him by the State party chairman of each of the two political parties having the highest number of registered affiliates as reflected by the latest registration statistics published by the State Board of Elections. Each party chairman shall submit a list of five nominees who are affiliated with that political party.

Any vacancy occurring in the Board shall be filled by the Governor, and the person so appointed shall fill the unexpired term. The Governor shall fill the vacancy from a list of three nominees submitted to him by the State party chairman of the political party that nominated the vacating member as provided by the preceding paragraph. The three nominees must be affiliated with that political party.

At the first meeting held after new appointments are made, the members of the State Board of Elections shall take the following oath:

"I, __________, do solemnly swear (or affirm) that I will support the Constitution of the United States; that I will be faithful and bear true allegiance to the State of North Carolina, and to the constitutional powers and authorities which are or may be established for the government thereof; that I will endeavor to support, maintain and defend the Constitution of said State, and that I will well and truly execute the duties of the office of member of the State Board of Elections according to the best of my knowledge and ability, according to law, so help me, God."

After taking the prescribed oath, the Board shall organize by electing one of its members chairman and another secretary.

No person shall be eligible to serve as a member of the State Board of Elections who holds any elective or appointive office under the government of the United States, or of the State of North Carolina or any political subdivision thereof. No person who holds any office in a political party, or organization, or who is a candidate for nomination or election to any office, or who is a campaign manager or treasurer of any candidate in a primary or election shall be eligible to serve as a member of the State Board of Elections. (1901, c. 89, ss. 5, 7; Rev., ss. 2760, 4300, 4301; C.S., ss. 5921, 5922; 1933, c. 165, s. 1; 1953, c. 428; 1967, c. 775, s. 1; 1975, c. 286; 1985, c. 62, ss. 1, 1.1; 2005‑276, s. 23A.3; 2006‑262, s. 4.2.)



§ 163-20. Meetings of Board; quorum; minutes.

§ 163‑20.  Meetings of Board; quorum; minutes.

(a)        Call of Meeting.  The State Board of Elections shall meet at the call of the chairman whenever necessary to discharge the duties and functions imposed upon it by this Chapter. The chairman shall call a meeting of the Board upon the written application or applications of any two members thereof. If there is no chairman, or if the chairman does not call a meeting within three days after receiving a written request or requests from two members, any three members of the Board shall have power to call a meeting of the Board, and any duties imposed or powers conferred on the Board by this Chapter may be performed or exercised at that meeting, although the time for performing or exercising the same prescribed by this Chapter may have expired.

(b)        Place of Meeting.  Except as provided in subsection (c), below, the State Board of Elections shall meet in its offices in the City of Raleigh, or at another place in Raleigh to be designated by the chairman. However, subject to the limitation imposed by subsection (c), below, upon the prior written request of any four members, the State Board of Elections shall meet at any other place in the State designated by the four members.

(c)        Meetings to Investigate Alleged Violations of This Chapter.  When called upon to investigate or hear sworn alleged violations of this Chapter, the State Board of Elections shall meet and hear the matter in the county in which the violations are alleged to have occurred.

(d)        Quorum.  A majority of the members constitutes a quorum for the transaction of business by the State Board of Elections. If any member of the Board fails to attend a meeting, and by reason thereof there is no quorum, the members present shall adjourn from day to day for not more than three days, by the end of which time, if there is no quorum, the Governor may summarily remove any member failing to attend and appoint his successor.

(e)        Minutes.  The State Board of Elections shall keep minutes recording all proceedings and findings at each of its meetings. The minutes shall be recorded in a book which shall be kept in the office of the Board in Raleigh. (1901, c. 89, s. 7; Rev., ss. 2760, 4301, 4302; C.S., ss. 5922, 5923; 1933, c. 165, s. 1; 1945, c. 982; 1967, c. 775, s. 1; 1973, c. 793, s. 3; c. 1223, s. 1.)



§ 163-21. Compensation of Board members.

§ 163‑21.  Compensation of Board members.

The members of the State Board of Elections shall be compensated for the time they are actually engaged in the discharge of their duties and for their traveling and other expenses necessary and incidental to the discharge of their duties in accordance with the provisions of Chapter 138 of the General Statutes. (1901, c. 89, s. 7; Rev., ss. 2760, 4301; C.S., s. 5922; 1933, c. 165, s. 1; 1967, c. 775, s. 1.)



§ 163-22. Powers and duties of State Board of Elections.

§ 163‑22.  Powers and duties of State Board of Elections.

(a)        The State Board of Elections shall have general supervision over the primaries and elections in the State, and it shall have authority to make such reasonable rules and regulations with respect to the conduct of primaries and elections as it may deem advisable so long as they do not conflict with any provisions of this Chapter.

(b)        From time to time, the Board shall publish and furnish to the county and municipal boards of elections and other election officials a sufficient number of indexed copies of all election laws and Board rules and regulations then in force. It shall also publish, issue, and distribute to the electorate such materials explanatory of primary and election laws and procedures as the Board shall deem necessary.

(c)        The State Board of Elections shall appoint, in the manner provided by law, all members of the county boards of elections and advise them and municipal elections board members as to the proper methods of conducting primaries and elections. The Board shall require such reports from the county and municipal boards and election officers as are provided by law, or as are deemed necessary by the Board, and shall compel observance of the requirements of the election laws by county and municipal boards of elections and other election officers. In performing these duties, the Board shall have the right to hear and act on complaints arising by petition or otherwise, on the failure or neglect of a county or municipal board of elections to comply with any part of the election laws imposing duties upon such a board. The State Board of Elections shall have power to remove from office any member of a county or municipal board of elections for incompetency, neglect or failure to perform duties, fraud, or for any other satisfactory cause. Before exercising this power, the State Board shall notify the county or municipal board member affected and give him an opportunity to be heard. When any county board member shall be removed by the State Board of Elections, the vacancy occurring shall be filled by the State Board of Elections. When any municipal board member shall be removed by the State Board of Elections, the vacancy occurring shall be filled by the city council of the city appointing members of that board.

(d)        The State Board of Elections shall investigate when necessary or advisable, the administration of election laws, frauds and irregularities in elections in any county and municipality and special district, and shall report violations of the election laws to the Attorney General or district attorney or prosecutor of the district for further investigation and prosecution.

(e)        The State Board of Elections shall determine, in the manner provided by law, the form and content of ballots, instruction sheets, pollbooks, tally sheets, abstract and return forms, certificates of election, and other forms to be used in primaries and elections. The Board shall furnish to the county boards of elections the registration application forms required pursuant to G.S. 163‑82.3. The State Board of Elections shall direct the county boards of elections to purchase a sufficient quantity of all forms attendant to the registration and elections process. In addition, the State Board shall provide a source of supply from which the county boards of elections may purchase the quantity of pollbooks needed for the execution of its responsibilities. In the preparation of ballots, pollbooks, abstract and return forms, and all other forms, the State Board of Elections may call to its aid the Attorney General of the State, and it shall be the duty of the Attorney General to advise and aid in the preparation of these books, ballots and forms.

(f)         The State Board of Elections shall prepare, print, distribute to the county and municipal boards of elections all ballots for use in any primary or election held in the State which the law provides shall be printed and furnished by the State to the counties. The Board shall instruct the county boards of elections as to the printing of county and local ballots.

(g)        The State Board of Elections shall certify to the appropriate county boards of elections the names of candidates for district offices who have filed notice of candidacy with the Board and whose names are required to be printed on county ballots.

(h)        It shall be the duty of the State Board of Elections to tabulate the primary and election returns, to declare the results, and to prepare abstracts of the votes cast in each county in the State for offices which, according to law, shall be tabulated by the Board.

(i)         The State Board of Elections shall make recommendations to the Governor and legislature relative to the conduct and administration of the primaries and elections in the State as it may deem advisable.

(j)         Notwithstanding the provisions of any other section of this Chapter, the State Board of Elections is empowered to have access to any ballot boxes and their contents, any voting machines and their contents, any registration records, pollbooks, voter authorization cards or voter lists, any lists of absentee voters, any lists of presidential registrants under the Voting Rights Act of 1965 as amended, and any other voting equipment or similar records, books or lists in any precinct, county, municipality or electoral district over whose elections it has jurisdiction or for whose elections it has responsibility.

(k)        Notwithstanding the provisions contained in Article 20 or Article 21 of Chapter 163 the State Board of Elections shall be authorized, by resolution adopted prior to the printing of the primary ballots, to reduce the time by which absentee ballots are required to be printed and distributed for the primary election from 50 days to 45 days. This authority shall not be authorized for absentee ballots to be voted in the general election, except if the law requires ballots to be available for mailing 60 days before the general election, and they are not ready by that date, the State Board of Elections shall allow the counties to mail them out as soon as they are available.

(l)         Notwithstanding any other provision of law, in order to obtain judicial review of any decision of the State Board of Elections rendered in the performance of its duties or in the exercise of its powers under this Chapter, the person seeking review must file his petition in the Superior Court of Wake County.

(m)       Repealed by Session Laws 2001‑398, s. 4, effective January 1, 2002.

(n)        The State Board of Elections shall provide specific training to county boards of elections regarding rules for registering students.

(o)        The State Board of Elections shall promulgate minimum requirements for the number of pollbooks, voting machines and curbside ballots to be available at each precinct, such that more of such will be available at general elections and a sufficient number will be available to allow voting without excessive delay. The State Board of Elections shall provide for a training and screening program for chief judges and judges. The State Board of Elections shall provide additional testing of voting machines to ensure that they operate properly even with complicated ballots.

(p)        The State Board of Elections shall require counties with voting systems to have sufficient personnel available on election day with technical expertise to make repairs in such equipment, to investigate election day problems, and assist in curbside voting.

(q)        The State Board of Elections may assign responsibility for enumerated administrative matters to the Executive Director by resolution, if that resolution provides a process for the State Board to review any administrative decision made by the Executive Director.  (1901, c. 89, ss. 7, 11; Rev., ss. 4302, 4305; 1913, c. 138; C.S., ss. 5923, 5926; 1921, c. 181, s. 1; 1923, c. 196; 1933, c. 165, ss. 1, 2; 1945, c. 982; 1953, c. 410, s. 2; 1967, c. 775, s. 1; 1973, c. 47, s. 2; c. 793, s. 2; 1975, c. 19, s. 65; 1977, c. 661, s. 6; 1979, c. 411, s. 1; 1981, c. 556; 1985 (Reg. Sess., 1986), c. 986, ss. 2, 3; 1987, c. 485, ss. 2, 5; c. 509, s. 9; c. 642, s. 3; 1989, c. 635, s. 5; 1991, c. 727, ss. 5.2, 7; 1993 (Reg. Sess., 1994), c. 762, s. 12; 1995, c. 509, s. 114; 1999‑424, s. 7(a); 2001‑398, s. 4; 2009‑537, s. 10; 2009‑541, s. 1.)



§ 163-22.1: Repealed by Session Laws 2001-398, s. 2.

§ 163‑22.1: Repealed by Session Laws 2001‑398, s. 2.



§ 163-22.2. Power of State Board to promulgate temporary rules and regulations.

§ 163‑22.2.  Power of State Board to promulgate temporary rules and regulations.

In the event any portion of Chapter 163 of the General Statutes or any State election law or form of election of any county board of commissioners, local board of education, or city officer is held unconstitutional or invalid by a State or federal court or is unenforceable because of objection interposed by the United States Justice Department under the Voting Rights Act of 1965 and such ruling adversely affects the conduct and holding of any pending primary or election, the State Board of Elections shall have authority to make reasonable interim rules and regulations with respect to the pending primary or election as it deems advisable so long as they do not conflict with any provisions of Chapter 163 of the General Statutes and such rules and regulations shall become null and void 60 days after the convening of the next regular session of the General Assembly. The State Board of Elections shall also be authorized, upon  recommendation of the Attorney General, to enter into agreement with the courts in lieu of protracted litigation until such time as the General Assembly convenes. (1981, c. 741; 1982, 2nd Ex. Sess., c. 3, s. 19.1; 1985, c. 563, s. 15; 1986, Ex. Sess., c. 3, s. 1.)



§ 163-22.3. State Board of Elections littering notification.

§ 163‑22.3.  State Board of Elections littering notification.

At the time an individual files with the State Board of Elections a notice of candidacy pursuant to G.S. 163‑106, 163‑112, 163‑291, 163‑294.2, or 163‑323, is certified to the State Board of Elections by a political party executive committee to fill a nomination vacancy pursuant to G.S. 163‑114, is certified to the State Board of Elections by a new political party as that party's nominee pursuant to G.S. 163‑98, qualifies with the State Board of Elections as an unaffiliated or write‑in candidate pursuant to Article 11 of this Chapter, or formally initiates a candidacy with the State Board of Elections pursuant to any statute or local act, the State Board of Elections shall notify the candidate of the provisions concerning campaign signs in G.S. 136‑32 and G.S. 14‑156, and the rules adopted by the Department of Transportation pursuant to G.S. 136‑18. (2001‑512, s. 7.)



§ 163-23. Powers of chairman in execution of Board duties.

§ 163‑23.  Powers of chairman in execution of Board duties.

In the performance of the duties enumerated in this Chapter, the chairman of the State Board of Elections shall have power to administer oaths, issue subpoenas, summon witnesses, and compel the production of papers, books, records and other evidence. Upon the written request or requests of two or more members of the State Board of Elections, he shall issue subpoenas for designated witnesses or identified papers, books, records and other evidence. In the absence of the chairman or upon his refusal to act, any two members of the State Board of Elections may issue subpoenas, summon witnesses, and compel the production of papers, books, records and other evidence. In the absence of the chairman or upon his refusal to act, any member of the Board may administer oaths. (1901, c. 89, s. 7; Rev., s. 4302; C.S., s. 5923; 1933, c. 165, s. 1; 1945, c. 982; 1967, c. 775, s. 1; 1973, c. 793, s. 4.)



§ 163-24. Power of State Board of Elections to maintain order.

§ 163‑24.  Power of State Board of Elections to maintain order.

The State Board of Elections shall possess full power and authority to maintain order, and to enforce obedience to its lawful commands during its sessions, and shall be constituted an inferior court for that purpose. If any person shall refuse to obey the lawful commands of the State Board of Elections or its chairman, or by disorderly conduct in its hearing or presence shall interrupt or disturb its proceedings, it may, by an order in writing, signed by its chairman, and attested by its secretary, commit the person so offending to the common jail of the county for a period not exceeding 30 days. Such order shall be executed by any sheriff to whom the same shall be delivered, or if a sheriff shall not be present, or shall refuse to act, by any other person who shall be deputed by the State Board of Elections in writing, and the keeper of the jail shall receive the person so committed and safely keep him for such time as shall be mentioned in the commitment: Provided, that any person committed under the provisions of this section shall have the right to post a two hundred dollar ($200.00) bond with the clerk of the superior court and appeal to the superior court for a trial on the merits of his commitment. (1901, c. 89, s. 72; Rev., s. 4376; C.S., s. 5977; 1955, c. 871, s. 4; 1967, c. 775, s. 1; 1995, c. 379, s. 14(e).)



§ 163-25. Authority of State Board to assist in litigation.

§ 163‑25.  Authority of State Board to assist in litigation.

The State Board of Elections shall possess authority to assist any county or municipal board of elections in any matter in which litigation is contemplated or has been initiated, provided, the county or municipal board of elections in such county petitions, by majority resolution, for such assistance from the State Board of Elections and, provided further, that the State Board of Elections determines, in its sole discretion by majority vote, to assist in any  such matter. It is further stipulated that the State Board of Elections shall not be authorized under this provision to enter into any litigation in assistance to counties, except in those instances where the uniform administration of Chapter 163 of the General Statutes of North Carolina has been, or would be threatened.

The Attorney General shall provide the State Board of Elections with legal assistance in execution of its authority under this section or, in his discretion, recommend that private counsel be employed.

If the Attorney General recommends employment of private counsel, the State Board may employ counsel with the approval of the Governor. (1969, c. 408, s. 1; 1973, c. 793, s. 6; 1983, c. 324, s. 2.)



§ 163-26. Executive Director of State Board of Elections.

§ 163‑26.  Executive Director of State Board of Elections.

There is hereby created the position of Executive Director of the State Board of Elections, who shall perform all duties imposed upon him by statute and such duties as might be assigned to him by the State Board of Election [Elections]. (1973, c. 1272, s. 4; 2001‑319, s. 11.)



§ 163-27. Executive Director to be appointed by Board.

§ 163‑27.  Executive Director to be appointed by Board.

The appointment of the Executive Director of the State Board of Elections is extended to May 15, 1989, unless removed for proper cause, and thereafter the Board shall appoint an Executive Director for a term of four years with compensation to be determined by the Department of Personnel. He shall serve, unless removed for cause, until his successor is appointed. Such Executive Director shall be responsible for staffing, administration, execution of the Board's decisions and orders and shall perform such other responsibilities as may be assigned by the Board. In the event of a vacancy, the vacancy shall be filled for the remainder of the term. (1973, c. 1409, s. 3; 1985, c. 62, s. 2; 2001‑319, s. 11.)



§ 163-27.1. Emergency powers.

§ 163‑27.1.  Emergency powers.

The Executive Director, as chief State elections official, may exercise emergency powers to conduct an election in a district where the normal schedule for the election is disrupted by any of the following:

(1)        A natural disaster.

(2)        Extremely inclement weather.

(3)        An armed conflict involving United States armed forces, or mobilization of those forces, including State National Guard and reserve components.

In exercising those emergency powers, the Executive Director shall avoid unnecessary conflict with the provisions of this Chapter. The Executive Director shall adopt rules describing the emergency powers and the situations in which the emergency powers will be exercised. (1999‑455, s. 23; 2001‑319, s. 11.)



§ 163-28. State Board of Elections independent agency.

§ 163‑28.  State Board of Elections independent agency.

The State Board of Elections shall be and remain an independent regulatory and quasi‑judicial agency and shall not be placed within any principal administrative department. The State Board of Elections shall exercise its statutory powers, duties, functions, authority, and shall have all powers and duties conferred upon the heads of principal departments under G.S. 143B‑10. (1973, c. 1409, s. 2.)



§ 163-29. Reserved for future codification purposes.

§ 163‑29.  Reserved for future codification purposes.



§ 163-30. County boards of elections; appointments; terms of office; qualifications; vacancies; oath of office; instructional meetings.

Article 4.

County Boards of Elections.

§ 163‑30.  County boards of elections; appointments; terms of office; qualifications; vacancies; oath of office; instructional meetings.

In every county of the State there shall be a county board of elections, to consist of three persons of good moral character who are registered voters in the county in which they are to act. Members of county boards of elections shall be appointed by the State Board of Elections on the last Tuesday in June 1985, and every two years thereafter, and their terms of office shall continue for two years from the specified date of appointment and until their successors are appointed and qualified. Not more than two members of the county board of elections shall belong to the same political party.

No person shall be eligible to serve as a member of a county board of elections who holds any elective office under the government of the United States, or of the State of North Carolina or any political subdivision thereof.

No person who holds any office in a state, congressional district, county or precinct political party or organization, or who is a campaign manager or treasurer of any candidate or political party in a primary or election, shall be eligible to serve as a member of a county board of elections, provided however that the position of delegate to a political party convention shall not be considered an office for the purpose of this section.

No person shall be eligible to serve as a member of a county board of elections who is a candidate for nomination or election.

No person shall be eligible to serve as a member of a county board of elections who is the wife, husband, son, son‑in‑law, daughter, daughter‑in‑law, mother, mother‑in‑law, father, father‑in‑law, sister, sister‑in‑law, brother, brother‑in‑law, aunt, uncle, niece, or nephew of any candidate for nomination or election. Upon any member of the board of elections becoming ineligible, that member's seat shall be declared vacant. This paragraph only applies if the county board of elections is conducting the election for which the relative is a candidate.

The State chairman of each political party shall have the right to recommend to the State Board of Elections three registered voters in each county for appointment to the board of elections for that county. If such recommendations are received by the Board 15 or more days before the last Tuesday in June 1985, and each two years thereafter, it shall be the duty of the State Board of Elections to appoint the county boards from the names thus recommended.

Whenever a vacancy occurs in the membership of a county board of elections for any cause the State chairman of the political party of the vacating member shall have the right to recommend two registered voters of the affected county for such office, and it shall be the duty of the State Board of Elections to fill the vacancy from the names thus recommended.

At the meeting of the county board of elections required by G.S. 163‑31 to be held on Tuesday following the third Monday in July in the year of their appointment the members shall take the following oath of office:

"I, _________, do solemnly swear (or affirm) that I will support the Constitution of the United States; that I will be faithful and bear true allegiance to the State of North Carolina and to the constitutional powers and authorities which are or may be established for the government thereof; that I will endeavor to support, maintain and defend the Constitution of said State, not inconsistent with the Constitution of the United States; and that I will well and truly execute the duties of the office of member of the __________ County Board of Elections to the best of my knowledge and ability, according to law; so help me God."

Each member of the county board of elections shall attend each instructional meeting held pursuant to G.S. 163‑46, unless excused for good cause by the chairman of the board, and shall be paid the sum of twenty‑five dollars ($25.00) per day for attending each of those meetings. (1901, c. 89, ss. 6, 11; Rev., ss. 4303, 4304, 4305; 1913, c. 138; C.S., ss. 5924, 5925, 5926; 1921, c. 181, s. 1; 1923, c. 111, s. 1; c. 196; 1933, c. 165, s. 2; 1941, c. 305, s. 1; 1945, c. 758, ss. 1, 2; 1949, c. 672, s. 1; 1953, c. 410, ss. 1, 2; c. 1191, s. 2; 1955, c. 871, s. 1; 1957, c. 182, s. 1; 1959, c. 1203, s. 1; 1967, c. 775, s. 1; 1969, c. 208, s. 1; 1973, c. 793, s. 7; c. 1094; c. 1344, s. 4; 1975, c. 19, s. 66; c. 159, s. 1; 1981, c. 954, s. 1; 1983, c. 617, ss. 1, 2; 1985, c. 472, s. 4; 1997‑211, s. 1.)



§ 163-31. Meetings of county boards of elections; quorum; minutes.

§ 163‑31.  Meetings of county boards of elections; quorum; minutes.

In each county of the State the members of the county board of elections shall meet at the courthouse or board office at noon on the Tuesday following the third Monday in July in the year of their appointment by the State Board of Elections and, after taking the oath of office provided in G.S. 163‑30, they shall organize by electing one member chairman and another member secretary of the county board of elections. On the Tuesday following the third Monday in August of the year in which they are appointed the county board of elections shall meet and appoint precinct chief judges and judges of elections. The board may hold other meetings at such times as the chairman of the board, or any two members thereof, may direct, for the performance of duties prescribed by law. A majority of the members shall constitute a quorum for the transaction of board business. The chairman shall notify, or cause to be notified, all members regarding every meeting to be held by the board.

The county board of elections shall keep minutes recording all proceedings and findings at each of its meetings. The minutes shall be recorded in a book which shall be kept in the board office and it shall be the responsibility of the secretary, elected by the board, to keep the required minute book current and accurate. The secretary of the board may designate the director of elections to record and maintain the minutes under his supervision. (1901, c. 89, s. 11; Rev., ss. 4304, 4306; C.S., ss. 5925, 5927; 1921, c. 181, s. 2; 1923, c. 111, s. 1; 1927, c. 260, s. 1; 1933, c. 165, s. 2; 1941, c. 305, s. 1; 1945, c. 758, s. 2; 1953, c. 410, s. 1; c. 1191, s. 2; 1957, c. 182, s. 1; 1959, c. 1203, s. 1; 1966, Ex. Sess., c. 5, s. 2; 1967, c. 775, s. 1; 1969, c. 208, s. 2; 1975, c. 159, s. 2; 1977, c. 626; 1983, c. 617, s. 3; 1993 (Reg. Sess., 1994), c. 762, s. 13; 1995, c. 243, s. 1.)



§ 163-32. Compensation of members of county boards of elections.

§ 163‑32.  Compensation of members of county boards of elections.

In full compensation of their services, members of the county board of elections (including the chairman) shall be paid by the county twenty‑five dollars ($25.00) per meeting for the time they are actually engaged in the discharge of their duties, together with reimbursement of expenditures necessary and incidental to the discharge of their duties; provided that members are not entitled to be compensated for more than one meeting held in any one 24‑hour period. In its discretion, the board of county commissioners of any county may pay the chairman and members of the county board of elections compensation in addition to the per meeting and expense allowance provided in this paragraph.

In all counties the board of elections shall pay its clerk, assistant clerks, and other employees such compensation as it shall fix within budget appropriations. Counties which adopt full‑time and permanent registration shall have authority to pay directors of elections whatever compensation they may fix within budget appropriations. (1901, c. 89, s. 11; Rev., s. 4303; C.S., s. 5925; 1923, c. 111, s. 1; 1933, c. 165, s. 2; 1941, c. 305, s. 1; 1945, c. 758, s. 2; 1953, c. 410, s. 1; c. 843; c. 1191, s. 2; 1955, c. 800; 1957, c. 182, s. 1; 1959, c. 1203, s. 1; 1963, c. 303, s. 1; 1967, c. 775, s. 1; 1971, c. 1166, s. 1; 1973, c. 793, s. 8; c. 1344, s. 5; 1977, c. 626, s. 1; 1991, c. 338, s. 1; 1993 (Reg. Sess., 1994), c. 762, s. 14; 1995, c. 243, s. 1.)



§ 163-33. Powers and duties of county boards of elections.

§ 163‑33.  Powers and duties of county boards of elections.

The county boards of elections within their respective jurisdictions shall exercise all powers granted to such boards in this Chapter, and they shall perform all the duties imposed upon them by law, which shall include the following:

(1)        To make and issue such rules, regulations, and instructions, not inconsistent with law, with directives promulgated under the provisions of G.S. 163‑132.4, or with the rules, orders, and directives established by the State Board of Elections, as it may deem necessary for the guidance of election officers and voters.

(2)        To appoint all chief judges, judges, assistants, and other officers of elections, and designate the precinct in which each shall serve; and, after notice and hearing, to remove any chief judge, judge of elections, assistant, or other officer of election appointed by it for incompetency, failure to discharge the duties of office, failure to qualify within the time prescribed by law, fraud, or for any other satisfactory cause. In exercising the powers and duties of this subdivision, the board may act only when a majority of its members are present at any meeting at which such powers or duties are exercised.

(3)        To investigate irregularities, nonperformance of duties, and violations of laws by election officers and other persons, and to report violations to the State Board of Elections. In exercising the powers and duties of this subdivision, the board may act only when a majority of its members are present at any meeting at which such powers or duties are exercised. Provided that in any hearing on an irregularity no board of elections shall consider as evidence the testimony of a voter who cast a ballot, which ballot that voter was not eligible to cast, as to how that voter voted on that ballot.

(4)        As provided in G.S. 163‑128, to establish, define, provide, rearrange, discontinue, and combine election precincts as it may deem expedient, and to fix and provide for places of registration and for holding primaries and elections.

(5)        To review, examine, and certify the sufficiency and validity of petitions and nomination papers.

(6)        To advertise and contract for the printing of ballots and other supplies used in registration and elections; and to provide for the delivery of ballots, pollbooks, and other required papers and materials to the voting places.

(7)        To provide for the purchase, preservation, and maintenance of voting booths, ballot boxes, registration and pollbooks, maps, flags, cards of instruction, and other forms, papers, and equipment used in registration, nominations, and elections; and to cause the voting places to be suitably provided with voting booths and other supplies required by law.

(8)        To provide for the issuance of all notices, advertisements, and publications concerning elections required by law. If the election is on a State bond issue, an amendment to the Constitution, or approval of an act submitted to the voters of the State, the State Board of Elections shall reimburse the county boards of elections for their reasonable additional costs in placing such notices, advertisements, and publications. In addition, the county board of elections shall give notice at least 20 days prior to the date on which the registration books or records are closed that there will be a primary, general or special election, the date on which it will be held, and the hours the voting places will be open for voting in that election. The notice also shall describe the nature and type of election, and the issues, if any, to be submitted to the voters at that election. Notice shall be given by advertisement at least once weekly during the 20‑day period in a newspaper having general circulation in the county and by posting a copy of the notice at the courthouse door. Notice may additionally be made on a radio or television station or both, but such notice shall be in addition to the newspaper and other required notice. This subdivision shall not apply in the case of bond elections called under the provisions of Chapter 159.

(9)        To receive the returns of primaries and elections, canvass the returns, make abstracts thereof, transmit such abstracts to the proper authorities, and to issue certificates of election to county officers and members of the General Assembly except those elected in districts composed of more than one county.

(10)      To appoint and remove the board's clerk, assistant clerks, and other employees; and to appoint and remove precinct transfer assistants as provided in G.S. 163‑82.15(g).

(11)      To prepare and submit to the proper appropriating officers a budget estimating the cost of elections for the ensuing fiscal year.

(12)      To perform such other duties as may be prescribed by this Chapter, by directives promulgated pursuant to G.S. 163‑132.4, or by the rules, orders, and directives of the State Board of Elections.

(13)      Notwithstanding the provisions of any other section of this Chapter, to have access to any ballot boxes and their contents, any voting machines and their contents, any registration records, pollbooks, voter authorization cards or voter lists, any lists of absentee voters, any lists of presidential registrants under the Voting Rights Act of 1965 as amended, and any other voting equipment or similar records, books or lists in any precinct or municipality over whose elections it has jurisdiction or for whose elections it has responsibility.  (1901, c. 89, s. 11; Rev., s. 4306; C.S., s. 5927; 1921, c. 181, s. 2; 1927, c. 260, s. 1; 1933, c. 165, s. 2; 1966, Ex. Sess., c. 5, s. 2; 1967, c. 775, s. 1; 1973, c. 793, ss. 9‑11; 1983, c. 392, s. 1; 1989, c. 93, s. 1; 1993 (Reg. Sess., 1994), c. 762, s. 15; 1995 (Reg. Sess., 1996), c. 694, s. 1; 1997‑510, s. 1; 1999‑424, s. 7(b); 2009‑541, s. 2.)



§ 163-33.1. Power of chairman to administer oaths.

§ 163‑33.1.  Power of chairman to administer oaths.

The chairman of the county board of elections is authorized to administer to election officials specified in Articles 4, 5, and 20 of this Chapter the required oath, and may also administer the required oath to witnesses appearing before the county board at a duly called public hearing.  (1981, c. 154; 2007‑391, s. 5; 2008‑187, s. 33(a).)



§ 163-33.2. Chairman and county board to examine voting machines.

§ 163‑33.2.  Chairman and county board to examine voting machines.

Prior to each primary and general election the chairman and members of the county board of elections, in counties where voting machines are used, shall test vote, in a reasonable number of combinations, no less than ten percent (10%) of all voting machines programmed for each primary or election, such machines to be selected at random by the board after programming has been completed, and further, the board shall record the serial numbers of the machines test voted in the official minutes of the board. In the alternative, the board may cause the test voting required herein to be performed by persons qualified to program and test voting equipment. (1981, c. 303.)



§ 163-33.3. County board of elections littering notification.

§ 163‑33.3.  County board of elections littering notification.

At the time an individual files with a county board of elections a notice of candidacy pursuant to G.S. 163‑106, 163‑112, 163‑291, or 163‑294.2, is certified to a county board of elections by a political party executive committee to fill a nomination vacancy pursuant to G.S. 163‑114, qualifies with a county board of elections as an unaffiliated or write‑in candidate pursuant to Article 11 of this Chapter, or formally initiates with a county board of elections a candidacy pursuant to any statute or local act, the county board of elections shall notify the candidate of the provisions concerning campaign signs in G.S. 136‑32 and G.S. 14‑156 and the rules adopted by the Department of Transportation pursuant to G.S. 136‑18. (2001‑512, s. 8.)



§ 163-34. Power of county board of elections to maintain order.

§ 163‑34.  Power of county board of elections to maintain order.

Each county board of elections shall possess full power to maintain order, and to enforce obedience to its lawful commands during its sessions, and shall be constituted an inferior court for that purpose. If any person shall refuse to obey the lawful commands of any county board of elections, or by disorderly conduct in its hearing or presence shall interrupt or disturb its proceedings, it may, by an order in writing, signed by its chairman, and attested by its secretary, commit the person so offending to the common jail of the county for a period not exceeding 30 days. Such order shall be executed by any sheriff to whom the same shall be delivered, or if a sheriff shall not be present, or shall refuse to act, by any other person who shall be deputed by the county board of elections in writing, and the keeper of the jail shall receive the person so committed and safely keep him for such time as shall be mentioned in the commitment: Provided, that any person committed under the provisions of this section shall have the right to post a two hundred dollar ($200.00) bond with the clerk of the superior court and appeal to the superior court for a trial on the merits of his commitment. (1901, c. 89, s. 72; Rev., s. 4376; C.S., s. 5977; 1955, c. 871, s. 4; 1967, c. 775, s. 1; 2004‑203, s. 57.)



§ 163-35. Director of elections to county board of elections; appointment; compensation; duties; dismissal.

§ 163‑35.  Director of elections to county board of elections; appointment; compensation; duties; dismissal.

(a)        In the event a vacancy occurs in the office of county director of elections in any of the county boards of elections in this State, the county board of elections shall submit the name of the person it recommends to fill the vacancy, in accordance with provisions specified in this section, to the Executive Director of the State Board of Elections who shall issue a letter of appointment. A person shall not serve as a director of elections if he:

(1)        Holds any elective public office;

(2)        Is a candidate for any office in a primary or election;

(3)        Holds any office in a political party or committee thereof;

(4)        Is a campaign chairman or finance chairman for any candidate for public office or serves on any campaign committee for any candidate;

(5)        Has been convicted of a felony in any court unless his rights of citizenship have been restored pursuant to the provisions of Chapter 13 of the General Statutes of North Carolina;

(6)        Has been removed at any time by the State Board of Elections following a public hearing; or

(7)        Is a member or a spouse, child, spouse of child, parent, sister, or brother of a member of the county board of elections by whom he would be employed.

(b)        Appointment, Duties; Termination.  Upon receipt of a nomination from the county board of elections stating that the nominee for director of elections is submitted for appointment upon majority selection by the county board of elections the Executive Director shall issue a letter of appointment of such nominee to the chairman of the county board of elections within 10 days after receipt of the nomination. Thereafter, the county board of elections shall enter in its official minutes the specified duties, responsibilities and designated authority assigned to the director by the county board of elections. The specified duties and responsibilities shall include adherence to the duties delegated to the county board of elections pursuant to G.S. 163‑33. A copy of the specified duties, responsibilities and designated authority assigned to the director shall be filed with the State Board of Elections.

The county board of elections may, by petition signed by a majority of the board, recommend to the Executive Director of the State Board of Elections the termination of the employment of the county board's director of elections. The petition shall clearly state the reasons for termination. Upon receipt of the petition, the Executive Director shall forward a copy of the petition by certified mail, return receipt requested, to the county director of elections involved. The county director of elections may reply to the petition within 15 days of receipt thereof. Within 20 days of receipt of the county director of elections' reply or the expiration of the time period allowed for the filing of the reply, the State Executive Director shall render a decision as to the termination or retention of the county director of elections. The decision of the Executive Director of the State Board of Elections shall be final unless the decision is, within 20 days from the official date on which it was made, deferred by the State Board of Elections. If the State Board defers the decision, then the State Board shall make a final decision on the termination after giving the county director of elections an opportunity to be heard and to present witnesses and information to the State Board, and then notify the Executive Director of its decision in writing. Any one or more members of the State Board designated by the remaining members of the State Board may conduct the hearing and make a final determination on the termination. For the purposes of this subsection, the member(s) designated by the remaining members of the State Board shall possess the same authority conferred upon the chairman pursuant to G.S. 163‑23. If the decision, rendered after the hearing, results in concurrence with the decision entered by the Executive Director, the decision becomes final. If the decision rendered after the hearing is contrary to that entered by the Executive Director, then the Executive Director shall, within 15 days from the written notification, enter an amended decision consistent with the results of the decision by the State Board of Elections or its designated member(s).

Upon majority vote on the recommendation of the Executive Director, the State Board of Elections may initiate proceedings for the termination of a county director of elections for just cause. If the State Board votes to initiate proceedings for termination, the State Board shall state the reasons for the termination in writing and send a copy by certified mail, return receipt requested, to the county director of elections. The director has 15 days to reply in writing to the notice. The State Board of Elections shall also notify the chair of the county board of elections and the chair of the county board of commissioners that the State Board has initiated termination proceedings. The State Board shall make a final decision on the termination after giving the county director of elections an opportunity to be heard, present witnesses, and provide information to the State Board. Any one or more members of the State Board designated by the remaining members of the State Board may conduct the hearing and make a final decision. For the purposes of this subsection, the member(s) designated by the remaining members of the State Board shall possess the same authority conferred upon the chairman pursuant to G.S. 163‑23.

A county director of elections may be suspended, with pay, without warning for causes relating to personal conduct detrimental to service to the county or to the State Board of Elections, pending the giving of written reasons, in order to avoid the undue disruption of work or to protect the safety of persons or property or for other serious reasons. Any suspension may be initiated by the Executive Director but may not be for more than five days. Upon placing a county director of elections on suspension, the Executive Director shall, as soon as possible, reduce to writing the reasons for the suspension and forward copies to the county director of elections, the members of the county board of elections, the chair of the county board of commissioners, and the State Board of Elections. If no action for termination has been taken within five days, the county director of elections shall be fully reinstated.

Termination of any county director of elections shall comply with this subsection.

(c)        Compensation of Directors of Elections.  Compensation paid to directors of elections in all counties maintaining full‑time registration (five days per week) shall be in the form of a salary in an amount recommended by the county board of elections and approved by the Board of County Commissioners and shall be commensurate with the salary paid to directors in counties similarly situated and similar in population and number of registered voters.

The Board of County Commissioners in each county, whether or not the county maintains full‑time or modified full‑time registration, shall compensate the director of elections at a minimum rate of twelve dollars ($12.00) per hour for hours worked in attendance to his or her duties as prescribed by law, including rules and regulations adopted by the State Board of Elections. In addition, the county shall pay to the director an hourly wage of at least twelve dollars ($12.00) per hour for all hours worked in excess of those prescribed in rules and regulations adopted by the State Board of Elections, when such additional hours have been approved by the county board of elections and such approval has been recorded in the official minutes of the county board of elections.

In addition to the compensation provided for herein, the director of elections to the county board of elections shall be granted the same vacation leave, sick leave, and petty leave as granted to all other county employees. It shall also be the responsibility of the Board of County Commissioners to appropriate sufficient funds to compensate a replacement for the director of elections when authorized leave is taken.

(d)        Duties.  The director of elections may be empowered by the county board of elections to perform such administrative duties as might be assigned by the board and the chairman. In addition, the director of elections may be authorized by the chairman to execute the responsibilities devolving upon the chairman provided such authorization by any chairman shall in no way transfer the responsibility for compliance with the law. The chairman shall remain liable for proper execution of all matters specifically assigned to him by law.

The county board of elections shall have authority, by resolution adopted by majority vote, to delegate to its director of elections so much of the administrative detail of the election functions, duties, and work of the board, its officers and members, as is now, or may hereafter be vested in the board or its members as the county board of elections may see fit: Provided, that the board shall not delegate to a director of elections any of its quasi‑judicial or policy‑making duties and authority. Such a resolution shall require adherence to the duties delegated to the county board of elections pursuant to G.S. 163‑33. Within the limitations imposed upon the director of elections by the resolution of the county board of elections the acts of a properly appointed director of elections shall be deemed to be the acts of the county board of elections, its officers and members.

(e)        Training and Certification.  The State Board of Elections shall conduct a training program consisting of four weeks for each new county director of elections. The director shall complete that program. Each director appointed after May 1995 shall successfully complete a certification program as provided in G.S. 163‑82.24(b) within three years after appointment or by January 1, 2003, whichever occurs later.  (1953, c. 843; 1955, c. 800; 1963, c. 303, s. 1; 1967, c. 775, s. 1; 1971, c. 1166, s. 2; 1973, c. 859, s. 1; 1975, c. 211, ss. 1, 2; c. 713; 1977, c. 265, s. 21; c. 626, s. 1; c. 1129, s. 1; 1981, cc. 84, 221; 1983, c. 697; 1985, c. 763; 1991, c. 338, s. 2; 1993 (Reg. Sess., 1994), c. 762, s. 16; 1995, c. 243, s. 1; 1999‑426, s. 7(a); 2001‑319, ss. 1(a), 1(b), 11; 2004‑203, s. 58; 2009‑541, ss. 3, 4(a).)



§ 163-36. Modified full-time offices.

§ 163‑36.  Modified full‑time offices.

The State Board of Elections shall promulgate rules permitting counties that have fewer than 6,501 registered voters to operate a modified full‑time elections office to the extent that the operation of a full‑time office is not necessary. Nothing in this section shall preclude any county from keeping an elections office open at hours consistent with the hours observed by other county offices. (1993 (Reg. Sess., 1994), c. 762, s. 6; 1999‑426, s. 8(a).)



§ 163-37. Duty of county board of commissioners.

§ 163‑37.  Duty of county board of commissioners.

The respective boards of county commissioners shall appropriate reasonable and adequate funds necessary for the legal functions of the county board of elections, including reasonable and just compensation of the director of elections. (1999‑424, s. 3(a).)



§ 163-38. Applicability of Article.

Article 4A.

Political Activities by Board of Elections Members and Employees.

§ 163‑38.  Applicability of Article.

This Article applies to members and employees of the State Board of Elections and of each county and municipal board of elections. With regard to prohibitions in this Article concerning candidates, referenda, and committees, the prohibitions do not apply if the candidate or referendum will not be on the ballot in an area within the jurisdiction of the board, or if the political committee or referendum committee is not involved with an election or referendum that will be on the ballot in an area within the jurisdiction of the board. (2000‑114, s. 1; 2007‑391, s. 14(a).)



§ 163-39. Limitation on political activities.

§ 163‑39.  Limitation on political activities.

No individual subject to this Article shall:

(1)        Make written or oral statements intended for general distribution or dissemination to the public at large supporting or opposing the nomination or election of one or more clearly identified candidates for public office.

(2)        Make written or oral statements intended for general distribution or dissemination to the public at large supporting or opposing the passage of one or more clearly identified referendum proposals.

(3)        Solicit contributions for a candidate, political committee, or referendum committee.

Individual expressions of opinion, support, or opposition not intended for general public distribution shall not be deemed a violation of this Article. Nothing in this Article shall be deemed to prohibit participation in a political party convention as a delegate. Nothing in this Article shall be deemed to prohibit a board member or board employee from making a contribution to a candidate, political committee, or referendum committee. Nothing in this Article shall be deemed to prohibit a board member or board employee from advising other government entities as to technical matters related to election administration or revision of electoral district boundaries. (2000‑114, s. 1; 2007‑391, s. 14(a).)



§ 163-40. Violation may be ground for removal.

§ 163‑40.  Violation may be ground for removal.

A violation of this Article may be a ground to remove a State Board of Elections member under G.S. 143B‑16, a county board of elections member under G.S. 163‑22(c), or a municipal board of elections member under G.S. 163‑280(i). A violation of this Article may be a ground for dismissal of an employee of the State Board of Elections or of a county board of elections. No criminal penalty shall be imposed for a violation of this Article. (2000‑114, s. 1; 2007‑391, s. 14(a).)



§ 163-40.1. Definitions.

§ 163‑40.1.  Definitions.

The provisions of Article 22A of this Chapter apply to the definition and proof of terms used in this Article. (2000‑114, s. 1.)



§ 163-41. Precinct chief judges and judges of election; appointment; terms of office; qualifications; vacancies; oaths of office.

Article 5.

Precinct Election Officials.

§ 163‑41.  Precinct chief judges and judges of election; appointment; terms of office; qualifications; vacancies; oaths of office.

(a)        Appointment of Chief Judge and Judges.  At the meeting required by G.S. 163‑31 to be held on the Tuesday following the third Monday in August of the year in which they are appointed, the county board of elections shall appoint one person to act as chief judge and two other persons to act as judges of election for each precinct in the county. Their terms of office shall continue for two years from the specified date of appointment and until their successors are appointed and qualified, except that if a nonresident of the precinct is appointed as chief judge or judge for a precinct, that person's term of office shall end if the board of elections appoints a qualified resident of the precinct of the same party to replace the nonresident chief judge or judge.  It shall be their duty to conduct the primaries and elections within their respective precincts. Persons appointed to these offices must be registered voters and residents of the county in which the precinct is located, of good repute, and able to read and write.  Not more than one judge in each precinct shall belong to the same political party as the chief judge.

The term "precinct official" shall mean chief judges and judges appointed pursuant to this section, and all assistants appointed pursuant to G.S. 163‑42, unless the context of a statute clearly indicates a more restrictive meaning.

No person shall be eligible to serve as a precinct official, as that term is defined above, who holds any elective office under the government of the United States, or of the State of North Carolina or any political subdivision thereof.

No person shall be eligible to serve as a precinct official who is a candidate for nomination or election.

No person shall be eligible to serve as a precinct official who holds any office in a state, congressional district, county, or precinct political party or political organization, or who is a manager or treasurer for any candidate or political party, provided however that the position of delegate to a political party convention shall not be considered an office for the purpose of this subsection.

The chairman of each political party in the county where possible shall recommend two registered voters in each precinct who are otherwise qualified, are residents of the precinct, have good moral character, and are able to read and write, for appointment as chief judge in the precinct, and he shall also recommend where possible the same number of similarly qualified voters for appointment as judges of election in that precinct. If such recommendations are received by the county board of elections no later than the fifth day preceding the date on which appointments are to be made, it must make precinct appointments from the names of those recommended. Provided that if only one name is submitted by the fifth day preceding the date on which appointments are to be made, by a party for judge of election by the chairman of one of the two political parties in the county having the greatest numbers of registered voters in the State, the county board of elections must appoint that person.

If the recommendations of the party chairs for chief judge or judge in a precinct are insufficient, the county board of elections by unanimous vote of all of its members may name to serve as chief judge or judge in that precinct registered voters in that precinct who were not recommended by the party chairs.  If, after diligently seeking to fill the positions with registered voters of the precinct, the county board still has an insufficient number of officials for the precinct, the county board by unanimous vote of all of its members may appoint to the positions registered voters in other precincts in the same county who meet the qualifications other than residence to be precinct officials in the precinct, provided that where possible the county board shall seek and adopt the recommendation of the county chairman of the political party affected.  In making its appointments, the county board shall assure, wherever possible, that no precinct has a chief judge and judges all of whom are registered with the same party. In no instance shall the county board appoint nonresidents of the precinct to a majority of the three positions of chief judge and judge in a precinct.

If, at any time other than on the day of a primary or election, a chief judge or judge of election shall be removed from office, or shall die or resign, or if for any other cause there be a vacancy in a precinct election office, the chairman of the county board of elections shall appoint another in his place, promptly notifying him of his appointment.  If at all possible, the chairman of the county board of elections shall consult with the county chairman of the political party of the vacating official, and if the chairman of the county political party nominates a qualified voter of that precinct to fill the vacancy, the chairman of the county board of elections shall appoint that person.  In filling such a vacancy, the chairman shall appoint a person who belongs to the same political party as that to which the vacating member belonged when appointed. If the chairman of the county board of elections did not appoint a person upon recommendation of the chairman of the party to fill such a vacancy, then the term of office of the person appointed to fill the vacancy shall expire upon the conclusion of the next canvass held by the county board of elections under this Chapter, and any successor must be a person nominated by the chairman of the party of the vacating officer.

If any person appointed chief judge shall fail to be present at the voting place at the hour of opening the polls on primary or election day, or if a vacancy in that office shall occur on primary or election day for any reason whatever, the precinct judges of election shall appoint another to act as chief judge until such time as the chairman of the county board of elections shall appoint to fill the vacancy. If such appointment by the chairman of the county board of elections is not a person nominated by the county chairman of the political party of the vacating officer, then the term of office of the person appointed to fill the vacancy shall expire upon the conclusion of the next canvass held by the county board of elections under this Chapter.  If a judge of election shall fail to be present at the voting place at the hour of opening the polls on primary or election day, or if a vacancy in that office shall occur on primary or election day for any reason whatever, the chief judge shall appoint another to act as judge until such time as the chairman of the county board of elections shall appoint to fill the vacancy.  Persons appointed to fill vacancies shall, whenever possible, be chosen from the same political party as the person whose vacancy is being filled, and all such appointees shall be sworn before acting.

As soon as practicable, following their training as prescribed in G.S. 163‑82.24, each chief judge and judge of election shall take and subscribe the following oath of office to be administered by an officer authorized to administer oaths and file it with the county board of elections:

"I, __________, do solemnly swear (or affirm) that I will support the Constitution of the United States; that I will be faithful and bear true allegiance to the State of North Carolina, and to the constitutional powers and authorities which are or may be established for the government thereof; that I will endeavor to support, maintain and defend the Constitution of said State not inconsistent with the Constitution of the United States; that I will administer the duties of my office as chief judge of (judge of election in) ______precinct, __________County, without fear or favor; that I will not in any manner request or seek to persuade or induce any voter to vote for or against any particular candidate or proposition; and that I will not keep or make any memorandum of anything occurring within a voting booth, unless I am called upon to testify in a judicial proceeding for a violation of the election laws of this State; so help me, God."

Notwithstanding the previous paragraph, a person appointed chief judge by the judges of election under this section, or appointed judge of election by the chief judge under this section may take the oath of office immediately upon appointment.

Before the opening of the polls on the morning of the primary or election, the chief judge shall administer the oath set out in the preceding paragraph to each assistant, and any judge of election not previously sworn, substituting for the words "chief judge of" the words "assistant in" or "judge of election in" whichever is appropriate.

(b)        Special Registration Commissioners Abolished; Optional Training.  The office of special registration commissioner is abolished.  The State Board of Elections and county boards of elections may provide training to persons assisting in voter registration.

(b1)      Repealed by Session Laws 1985, c. 387, s. 1.1.

(c)        Publication of Names of Precinct Officials.  Immediately after appointing chief judges and judges as herein provided, the county board of elections shall publish the names of the persons appointed in some newspaper having general circulation in the county or, in lieu thereof, at the courthouse door, and shall notify each person appointed of his appointment, either by letter or by having a notice served upon him by the sheriff.  Notice may additionally be made on a radio or television station or both, but such notice shall be in addition to the newspaper and other required notice. (1901, c. 89, ss. 8, 9, 16; Rev., ss. 4307, 4308, 4309; C.S., ss. 5928, 5929, 5930; 1923, c. 111, s. 2; 1929, c. 164, s. 18; 1933, c. 165, s. 3; 1947, c. 505, s. 2; 1953, c. 843; c. 1191, s. 3; 1955, c. 800; 1957, c. 784, s. 1; 1963, c. 303, s. 1; 1967, c. 775, s. 1; 1973, c. 435; c. 1223, s. 2; 1975, c. 159, ss. 3, 4; c. 711; c. 807, s. 1; 1979, c. 766, s. 1; c. 782; 1981, c. 628, ss. 1, 2; c. 954, ss. 2, 4; 1981 (Reg. Sess., 1982), c. 1265, s. 7; 1983, c. 617, s. 5; 1985, c. 387; c. 563, ss. 9, 10; c. 600, s. 7.1; c. 759, ss. 7, 7.1, 8; 1987, c. 80; c. 491, s. 4.1; 1987 (Reg. Sess., 1988), c. 1028, s. 12; 1989, c. 93, s. 2; 1993 (Reg. Sess., 1994), c. 762, s. 3; 1995 (Reg. Sess., 1996), c. 734, s. 1.)



§ 163-41.1. Certain relatives prohibited from serving together.

§ 163‑41.1.  Certain relatives prohibited from serving together.

(a)        The following categories of relatives are prohibited from serving as precinct officials of the same precinct: spouse, child, spouse of a child, sister or brother.

(b)        No precinct official who is the wife, husband, mother, father,  son, daughter, brother or sister of any candidate for nomination or election may serve as precinct official during any primary or election in which such candidate participates. The county board of elections shall temporarily disqualify any such official for the specific primary or election involved and shall have authority to appoint a substitute official, from the same political party, to serve only during the primary or election at which such conflict exists. (1975, c. 745; 1979, c. 411, s. 2.)



§ 163-41.2. Discharge of precinct official unlawful.

§ 163‑41.2.  Discharge of precinct official unlawful.

(a)        No employer may discharge or demote any employee because the employee has been appointed as a precinct official and is serving as a precinct official on election day or canvass day.

(b)        An employee discharged or demoted in violation of this section shall be entitled to be reinstated to that employee's former position. The burden of proof shall be upon the employee.

(c)        The statute of limitations for actions under this section shall be one year pursuant to G.S. 1‑54.

(d)        This section does not apply unless the employee provides the employer with not less than 30 days written notice, before the date the leave is to begin, of the employee's intention to take leave to serve as a precinct official.

(e)        As used in this section, "precinct official" has the same meaning as in G.S. 163‑41(a). (2001‑169, s. 1.)



§ 163-42. Assistants at polls; appointment; term of office; qualifications; oath of office.

§ 163‑42.  Assistants at polls; appointment; term of office; qualifications; oath of office.

Each county and municipal board of elections is authorized, in its discretion, to appoint two or more assistants for each precinct to aid the chief judge and judges.  Not more than two assistants shall be appointed in precincts having 500 or less registered voters.  Assistants shall be qualified voters of the county in which the precinct is located.  When the board of elections determines that assistants are needed in a precinct an equal number shall be appointed from different political parties, unless the requirement as to party affiliation cannot be met because of an insufficient number of voters of different political parties within the county.

In the discretion of the county board of elections, a precinct assistant may serve less than the full day prescribed for chief judges and judges in G.S. 163‑47(a).

The chairman of each political party in the county shall have the right to recommend from three to 10 registered voters in each precinct for appointment as precinct assistants in that precinct.  If the recommendations are received by it no later than the thirtieth day prior to the primary or election, the board shall make appointments of the precinct assistants for each precinct from the names thus recommended.  If the recommendations of the party chairs for precinct assistant in a precinct are insufficient, the county board of elections by unanimous vote of all of its members may name to serve as precinct assistant in that precinct registered voters in that precinct who were not recommended by the party chairs.  If, after diligently seeking to fill the positions with registered voters of the precinct, the county board still has an insufficient number of precinct assistants for the precinct, the county board by unanimous vote of all of its members may appoint to the positions registered voters in other precincts in the same county who meet the qualifications other than residence to be precinct officials in the precinct.  In making its appointments, the county board shall assure, wherever possible, that no precinct has precinct officials all of whom are registered with the same party.  In no instance shall the county board appoint nonresidents of the precinct to a majority of the positions as precinct assistant in a precinct.

In addition, a county board of elections by unanimous vote of all of its members may appoint any registered voter in the county as emergency election‑day assistant, as long as that voter is otherwise qualified to be a precinct official.  The State Board of Elections shall determine for each election the number of emergency election‑day assistants each county may have, based on population, expected turnout, and complexity of election duties.  The county board by unanimous vote of all of its members may assign emergency election‑day assistants on the day of the election to any precinct in the county where the number of precinct officials is insufficient because of an emergency occurring within 48 hours of the opening of the polls that prevents an appointed precinct official from serving.  A person appointed to serve as emergency election‑day assistant shall be trained and paid like other precinct assistants in accordance with G.S. 163‑46.  A county board of elections shall apportion the appointments as emergency election‑day assistant among registrants of each political party so as to make possible the staffing of each precinct with officials of more than one party, and the county board shall make assignments so that no precinct has precinct officials all of whom are registered with the same party.

Before entering upon the duties of the office, each assistant shall take the oath prescribed in G.S. 163‑41(a) to be administered by the chief judge of the precinct for which the assistant is appointed.  Assistants serve for the particular primary or election for which they are appointed, unless the county board of elections appoints them for a term to expire on the date appointments are to be made pursuant to G.S. 163‑41. (1929, c. 164, s. 35; 1933, c. 165, s. 24; 1953, c. 1191, s. 3; 1967, c. 775, s. 1; 1973, c. 793, s. 95; c. 1359, ss. 1‑3; 1975, c. 19, s. 67; 1977, c. 95, ss. 1, 2; 1981, c. 954, s. 3; 1983, c. 617, s. 4; 1985, c. 563, ss. 8, 8.1; 1993 (Reg. Sess., 1994), c. 762, s. 17; 1995 (Reg. Sess., 1996), c. 554, s. 1; c. 734, s. 2.)



§ 163-42.1. Student election assistants.

§ 163‑42.1.  Student election assistants.

A student of at least 17 years of age at the time of any election or primary in which the student works shall be eligible to be appointed as a student election assistant. To be eligible a student must have all the following qualifications:

(1)        Be a United States citizen.

(2)        Be a resident of the county in which the student is appointed.

(3)        Be enrolled in a secondary educational institution, including a home school as defined in G.S. 115C‑563(a), with an exemplary academic record as determined by that institution.

(4)        Be recommended by the principal or director of the secondary educational institution in which the student is enrolled.

(5)        Have the consent of a parent, legal custodian, or guardian.

The county board of elections may appoint student election assistants, following guidelines which shall be issued by the State Board of Elections. No more than two student election assistants shall be assigned to any voting place. Every student election assistant shall work under the direct supervision of the election judges. The student election assistants shall attend the same training as a precinct assistant, shall be sworn in the same manner as a precinct assistant, and shall be compensated in the same manner as precinct assistants. The county board of elections shall prescribe the duties of a student election assistant, following guidelines which shall be issued by the State Board of Elections. Under no circumstances may students ineligible to register to vote be appointed and act as precinct judges or observers in any election. The date of birth of a student election assistant shall be kept confidential. (2003‑278, s. 1; 2004‑127, s. 17(e).)



§ 163-43. Ballot counters; appointment; qualifications; oath of office.

§ 163‑43.  Ballot counters; appointment; qualifications; oath of office.

The county board of elections of any county may authorize the use of precinct ballot counters to aid the chief judges and judges of election in the counting of ballots in any precinct or precincts within the county.  The county board of elections shall appoint the ballot counters it authorizes for each precinct or, in its discretion, the board may delegate authority to make such appointments to the precinct chief judge, specifying the number of ballot counters to be appointed for each precinct.  A ballot counter must be a resident of the county in which the precinct is located.

No person shall be eligible to serve as a ballot counter, who holds any elective office under the government of the United States, or of the State of North Carolina or any political subdivision thereof.

No person shall be eligible to serve as a ballot counter, who serves as chairman of a state, congressional district, county, or precinct political party or political organization.

No person who is the wife, husband, mother, father, son, daughter, brother or sister of any candidate for nomination or election may serve as ballot counter during any primary or election in which such candidate qualifies.

No person shall be eligible to serve as a ballot counter who is a candidate for nomination or election.

Upon acceptance of appointment, each ballot counter shall appear before the precinct chief judge at the voting place immediately at the close of the polls on the day of the primary or election and take the following oath to be administered by the chief judge:

"I, ___________, do solemnly swear (or affirm) that I will support the Constitution of the United States; that I will be faithful and bear true allegiance to the State of North Carolina, and to the constitutional powers and authorities which are or may be established for the government thereof; that I will endeavor to support, maintain and defend the Constitution of said State not inconsistent with the Constitution of the United States; that I will honestly discharge the duties of ballot counter in ______ precinct, __________County for primary (or election) held this day, and that I will fairly and honestly tabulate the votes cast in said primary (or election); so help me, God."

The names and addresses of all ballot counters serving in any precinct, whether appointed by the county board of elections or by the chief judge, shall be reported by the chief judge to the county board of elections at the county canvass following the primary or election. (1953, c. 843; 1955, c. 800; 1963, c. 303, s. 1; 1967, c. 775, s. 1; 1981, c. 954, s. 5; 1985, c. 563, s. 10.1; 1993 (Reg. Sess., 1994), c. 762, s. 18; 1995 (Reg. Sess., 1996), c. 734, s. 3.)



§ 163-44. Repealed by Session Laws 1973, c. 793, s. 13.

§ 163‑44.  Repealed by Session Laws 1973, c. 793, s. 13.



§ 163-45. Observers; appointment.

§ 163‑45.  Observers; appointment.

The chair of each political party in the county shall have the right to designate two observers to attend each voting place at each primary and election and such observers may, at the option of the designating party chair, be relieved during the day of the primary or election after serving no less than four hours and provided the list required by this section to be filed by each chair contains the names of all persons authorized to represent such chair's political party. Not more than two observers from the same political party shall be permitted in the voting enclosure at any time. This right shall not extend to the chair of a political party during a primary unless that party is participating in the primary. In any election in which an unaffiliated candidate is named on the ballot, the candidate or the candidate's campaign manager shall have the right to appoint two observers for each voting place consistent with the provisions specified herein. Persons appointed as observers must be registered voters of the county for which appointed and must have good moral character. No person who is a candidate on the ballot in a primary or election may serve as an observer or runner in that primary or election. Observers shall take no oath of office.

Individuals authorized to appoint observers must submit in writing to the chief judge of each precinct a signed list of the observers appointed for that precinct. Individuals authorized to appoint observers must, prior to 10:00 A.M. on the fifth day prior to any primary or general election, submit in writing to the chair of the county board of elections two signed copies of a list of observers appointed by them, designating the precinct for which each observer is appointed. Before the opening of the voting place on the day of a primary or general election, the chair shall deliver one copy of the list to the chief judge for each affected precinct. The chair shall retain the other copy. The chair, or the chief judge and judges for each affected precinct, may for good cause reject any appointee and require that another be appointed. The names of any persons appointed in place of those persons rejected shall be furnished in writing to the chief judge of each affected precinct no later than the time for opening the voting place on the day of any primary or general election, either by the chair of the county board of elections or the person making the substitute appointment.

If party chairs appoint observers at one‑stop sites under G.S. 163‑227.2, those party chairs shall provide a list of the observers appointed before 10:00 A.M. on the fifth day before the observer is to observe.

An observer shall do no electioneering at the voting place, and shall in no manner impede the voting process or interfere or communicate with or observe any voter in casting a ballot, but, subject to these restrictions, the chief judge and judges of elections shall permit the observer to make such observation and take such notes as the observer may desire.

Whether or not the observer attends to the polls for the requisite time provided by this section, each observer shall be entitled to obtain at times specified by the State Board of Elections, but not less than three times during election day with the spacing not less than one hour apart, a list of the persons who have voted in the precinct so far in that election day. Counties that use an "authorization to vote document" instead of poll books may comply with the requirement in the previous sentence by permitting each observer to inspect election records so that the observer may create a list of persons who have voted in the precinct so far that election day; each observer shall be entitled to make the inspection at times specified by the State Board of Elections, but not less than three times during election day with the spacing not less than one hour apart.

Instead of having an observer receive the voting list, the county party chair may send a runner to do so, even if an observer has not been appointed for that precinct. The runner may be the precinct party chair or any person named by the county party chair. Each county party chair using runners in an election shall provide to the county board of elections before 10:00 A.M. on the fifth day before election day a list of the runners to be used. That party chair must notify the chair of the county board of elections or the board chair's designee of the names of all runners to be used in each precinct before the runner goes to the precinct. The runner may receive a voter list from the precinct on the same schedule as an observer. Whether obtained by observer or runner, each party is entitled to only one voter list at each of the scheduled times. No runner may enter the voting enclosure except when necessary to announce that runner's presence and to receive the list. The runner must leave immediately after being provided with the list.  (1929, c. 164, s. 36; 1953, c. 843; 1955, c. 800; c. 871, s. 7; 1959, c. 616, s. 2; 1963, c. 303, s. 1; 1967, c. 775, s. 1; 1973, c. 793, ss. 14, 94; 1977, c. 453; 1991, c. 727, s. 3; 1993 (Reg. Sess., 1994), c. 762, s. 19; 1995 (Reg. Sess., 1996), c. 688, s. 1; c. 734, s. 4.1; 2005‑428, s. 1(a); 2007‑391, s. 22; 2008‑187, s. 33(a).)



§ 163-46. Compensation of precinct officials and assistants.

§ 163‑46.  Compensation of precinct officials and assistants.

The precinct chief judge shall be paid the state minimum wage for his services on the day of a primary, special or general election. Judges of election shall each be paid the state minimum wage for their services on the day of a primary, special or general election. Assistants, appointed pursuant to G.S. 163‑42, shall each be paid the state minimum wage for their services on the day of a primary, special or general election. Ballot counters appointed pursuant to G.S. 163‑43 shall be paid a minimum of five dollars ($5.00) for their services on the day of a primary, general or special election. If an election official is being paid an hourly wage or daily fee on an election day and the official is performing additional election duties away from the assigned precinct voting place, the official shall not be entitled to any additional monies for those services, except for reimbursable expenses in performing the services.

If the county board of elections requests the presence of a chief judge or judge at the county canvass, the chief judge shall be paid the sum of twenty dollars ($20.00) per day and judges shall be paid the sum of fifteen dollars ($15.00) per day. If the county board of elections requests a precinct official, including chief judge or judge, to personally deliver official ballots or other official materials to the county board of elections, the precinct official shall be paid the sum of twenty dollars ($20.00) per day and judges shall be paid the sum of fifteen dollars ($15.00) per day.

The chairman of the county board of elections, along with the director of elections, shall conduct an instructional meeting prior to each primary and general election which shall be attended by each chief judge and judge of election, unless excused by the chairman, and such precinct election officials shall be paid the sum of fifteen dollars ($15.00) for attending the instructional meetings required by this section.

In its discretion, the board of county commissioners of any county may provide funds with which the county board of elections may pay chief judges, judges, assistants, and ballot counters in addition to the amounts specified in this section. Observers shall be paid no compensation for their services.

A person appointed to serve as chief judge, or judge of election when a previously appointed chief judge or judge fails to appear at the voting place or leaves his post on the day of an election or primary shall be paid the same compensation as the chief judge or judge appointed prior to that date.

For the purpose of this section, the phrase "the State minimum wage," means the amount set by G.S. 95‑25.3(a). For the purpose of this section, no other provision of Article 2A of Chapter 95 of the General Statutes shall apply. (1901, c. 89, s. 42; Rev., s. 4311; C.S., s. 5932; 1927, c. 260, s. 2; 1931, c. 254, s. 16; 1933, c. 165, s. 3; 1935, c. 421, s. 1; 1939, c. 264, s. 1; 1941, c. 304, s. 1; 1945, c. 758, s. 3; 1947, c. 505, s. 11; 1951, c. 1009, s. 1; 1953, c. 843; 1955, c. 800; 1957, c. 182, s. 2; 1963, c. 303, s. 1; 1967, c. 775, s. 1; 1969, c. 24; 1971, c. 604; 1973, c. 793, ss. 15, 16, 94; 1977, c. 626, s. 1; 1979, c. 403; 1981, c. 796, ss. 1, 2; 1993 (Reg. Sess., 1994), c. 762, s. 20; 1995, c. 243, s. 1; 2001‑398, s. 5; 2003‑278, s. 3.)



§ 163-47. Powers and duties of chief judges and judges of election.

§ 163‑47.  Powers and duties of chief judges and judges of election.

(a)        The chief judges and judges of election shall conduct the primaries and elections within their respective precincts fairly and impartially, and they shall enforce peace and good order in and about the place of registration and voting. On the day of each primary and general and special election, the precinct chief judge and judges shall remain at the voting place from the time fixed by law for the commencement of their duties there until they have completed all those duties, and they shall not separate nor shall any one of them leave the voting place except for unavoidable necessity.

(b)        On the day of an election or primary, the chief judge shall have charge of the registration list for the purpose of passing on the registration of persons who present themselves at the polls to vote.

(c)        The chief judge and judges shall hear challenges of the right of registered voters to vote as provided by law.

(d)        The chief judge and judges shall count the votes cast in their precincts and make such returns of the same as is provided by law.

(e)        The chief judge and judges shall make such an accounting to the chairman of the county board of elections for ballots and for election supplies as is required by law.

(f)         The chief judge and judges of election shall act by a majority vote on all matters not assigned specifically by law to the chief judge or to a judge. (1901, c. 89, s. 41; Rev., s. 4312; C.S., s. 5933; 1933, c. 165, s. 3; 1939, c. 263, s. 31/2; 1947, c. 505, s. 3; 1967, c. 775, s. 1; 1973, c. 793, s. 17; 1993 (Reg. Sess., 1994), c. 762, s. 4.)



§ 163-48. Maintenance of order at place of registration and voting.

§ 163‑48.  Maintenance of order at place of registration and voting.

The chief judge and judges of election shall enforce peace and good order in and about the place of registration and voting. They shall especially keep open and unobstructed the place at which voters or persons seeking to register or vote have access to the place of registration and voting. They shall prevent and stop improper practices and attempts to obstruct, intimidate, or interfere with any person in registering or voting. They shall protect challenger and witnesses against molestation and violence in the performance of their duties, and they may eject from the place of registration or voting any challenger or witness for violation of any provisions of the election laws. They shall prevent riots, violence, tumult, or disorder.

In the discharge of the duties prescribed in the preceding paragraph of this section, the chief judge and judges may call upon the sheriff, the police, or other peace officers to aid them in enforcing the law. They may order the arrest of any person violating any provision of the election laws, but such arrest shall not prevent the person arrested from registering or voting if he is entitled to do so. The sheriff, police officers, and other officers of the peace shall immediately obey and aid in the enforcement of any lawful order made by the precinct election officials in the enforcement of the election laws. The chief judge and judges of election of any precinct, or any two of such election officials, shall have the authority to deputize any person or persons as police officers to aid in maintaining order at the place of registration or voting. (1901, c. 89, s. 72; Rev., s. 4376; C.S., s. 5977; 1955, c. 871, s. 4; 1967, c. 775, s. 1; 1993 (Reg. Sess., 1994), c. 762, s. 21.)



§§ 163-49 through 163-53. Reserved for future codification purposes.

§§ 163‑49 through 163‑53.  Reserved for future codification purposes.



§ 163-54. Registration a prerequisite to voting.

SUBCHAPTER III. QUALIFYING TO VOTE.

Article 6.

Qualifications of Voters.

§ 163‑54.  Registration a prerequisite to voting.

Only such persons as are legally registered shall be entitled to vote in any primary or election held under this Chapter. (1901, c. 89, s. 12; Rev., s. 4317; C. S., s. 5938; 1967, c. 775, s. 1.)



§ 163-55. Qualifications to vote; exclusion from electoral franchise.

§ 163‑55.  Qualifications to vote; exclusion from electoral franchise.

(a)        Residence Period for State Elections.  Every person born in the United States, and every person who has been naturalized, and who shall have resided in the State of North Carolina and in the precinct, ward, or other election district in which the person offers to vote for 30 days next preceding an election, shall, if otherwise qualified as prescribed in this Chapter, be qualified to vote in any election held in this State. Removal from one precinct, ward, or other election district to another in this State shall not operate to deprive any person of the right to vote in the precinct, ward, or other election district from which he has removed until 30 days after the person's removal.

Except as otherwise provided in this Chapter, the following classes of persons shall not be allowed to vote in this State:

(1)        Persons under 18 years of age.

(2)        Any person adjudged guilty of a felony against this State or the United States, or adjudged guilty of a felony in another state that also would be a felony if it had been committed in this State, unless that person shall be first restored to the rights of citizenship in the manner prescribed by law.

(b)        Precincts and Election Districts.  For purposes of qualification to vote in an election, a person's residence in a precinct, ward, or election district shall be determined in accordance with G.S. 163‑57. When an election district encompasses more than one precinct, then for purposes of those offices to be elected from that election district a person shall also be deemed to be resident in the election district which includes the precinct in which that person resides. An election district may include a portion of a county, an entire county, a portion of the State, or the entire State. When a precinct has been divided among two or more election districts for purposes of elections to certain offices, then with respect to elections to those offices a person shall be deemed to be resident in only that election district which includes the area of the precinct in which that person resides. Qualification to vote in referenda shall be treated the same as qualification for elections to fill offices.

(c)        Elections.  For purposes of the 30‑day residence requirement to vote in an election in subsection (a) of this section, the term "election" means the day of the primary, second primary, general election, special election, or referendum.  (19th amendt. U.S. Const.; amendt. State Const., 1920; 1901, c. 89, ss. 14, 15; Rev., ss. 4315, 4316; C.S., ss. 5936, 5937; Ex. Sess. 1920, c. 18, s. 1; 1933, c. 165, s. 4; 1945, c. 758, s. 7; 1955, c. 871, s. 2; 1967, c. 775, s. 1; 1971, c. 1231, s. 1; 1973, c. 793, s. 18; 2005‑2, s. 2; 2008‑150, s. 5(a); 2009‑541, s. 5.)



§ 163-56. Repealed by Session Laws 1973, c. 793, s. 19.

§ 163‑56.  Repealed by Session Laws 1973, c. 793, s. 19.



§ 163-57. Residence defined for registration and voting.

§ 163‑57.  Residence defined for registration and voting.

All election officials in determining the residence of a person offering to register or vote, shall be governed by the following rules, so far as they may apply:

(1)        That place shall be considered the residence of a person in which that person's habitation is fixed, and to which, whenever that person is absent, that person has the intention of returning.

a.         In the event that a person's habitation is divided by a State, county, municipal, precinct, ward, or other election district, then the location of the bedroom or usual sleeping area for that person with respect to the location of the boundary line at issue shall be controlling as the residency of that person.

b.         If the person disputes the determination of residency, the person may request a hearing before the county board of elections making the determination of residency. The procedures for notice of hearing and the conduct of the hearing shall be as provided in G.S. 163‑86. The presentation of an accurate and current determination of a person's residence and the boundary line at issue by map or other means available shall constitute prima facie evidence of the geographic location of the residence of that person.

c.         In the event that a person's residence is not a traditional residence associated with real property, then the location of the usual sleeping area for that person shall be controlling as to the residency of that person. Residence shall be broadly construed to provide all persons with the opportunity to register and to vote, including stating a mailing address different from residence address.

(2)        A person shall not be considered to have lost that person's residence if that person leaves home and goes into another state, county, municipality, precinct, ward, or other election district of this State, for temporary purposes only, with the intention of returning.

(3)        A person shall not be considered to have gained a residence in any county, municipality, precinct, ward, or other election district of this State, into which that person comes for temporary purposes only, without the intention of making that county, municipality, precinct, ward, or other election district a permanent place of abode.

(4)        If a person removes to another state or county, municipality, precinct, ward, or other election district within this State, with the intention of making that state, county, municipality, precinct, ward, or other election district a permanent residence, that person shall be considered to have lost residence in the state, county, municipality, precinct, ward, or other election district from which that person has removed.

(5)        If a person removes to another state or county, municipality, precinct, ward, or other election district within this State, with the intention of remaining there an indefinite time and making that state, county, municipality, precinct, ward, or other election district that person's place of residence, that person shall be considered to have lost that person's place of residence in this State, county, municipality, precinct, ward, or other election district from which that person has removed, notwithstanding that person may entertain an intention to return at some future time.

(6)        If a person goes into another state, county, municipality, precinct, ward, or other election district, or into the District of Columbia, and while there exercises the right of a citizen by voting in an election, that person shall be considered to have lost residence in that State, county, municipality, precinct, ward, or other election district from which that person removed.

(7)        School teachers who remove to a county, municipality, precinct, ward, or other election district in this State for the purpose of teaching in the schools of that county temporarily and with the intention or expectation of returning during vacation periods to live where their parents or other relatives reside in this State and who do not have the intention of becoming residents of the county, municipality, precinct, ward, or other election district to which they have moved to teach, for purposes of registration and voting shall be considered residents of the county, municipality, precinct, ward, or other election district in which their parents or other relatives reside.

(8)        If a person removes to the District of Columbia or other federal territory to engage in the government service, that person shall not be considered to have lost residence in this State during the period of such service unless that person votes in the place to which the person removed, and the place at which that person resided at the time of that person's removal shall be considered and held to be the place of residence.

(9)        If a person removes to a county, municipality, precinct, ward, or other election district to engage in the service of the State government, that person shall not be considered to have lost residence in the county, municipality, precinct, ward, or other election district from which that person removed, unless that person votes in the place to which the person removed, and the place at which that person resided at the time of that person's removal shall be considered and held to be the place of residence.

(9a)      The establishment of a secondary residence by an elected official outside the district of the elected official shall not constitute prima facie evidence of a change of residence.

(10)      For the purpose of voting a spouse shall be eligible to establish a separate domicile.

(11)      So long as a student intends to make the student's home in the community where the student is physically present for the purpose of attending school while the student is attending school and has no intent to return to the student's former home after graduation, the student may claim the college community as the student's domicile. The student need not also intend to stay in the college community beyond graduation in order to establish domicile there. This subdivision is intended to codify the case law. (19th amendt. U.S. Const.; amendt. State Const., 1920; 1901, c. 89, s. 15; Rev., s. 4316; C.S., s. 5937; Ex. Sess. 1920, c. 18, s. 1; 1933, c. 165, s. 4; 1945, c. 758, s. 7; 1955, c. 871, s. 2; 1967, c. 775, s. 1; 1981, c. 184; 1991, c. 727, s. 5.1; 1993 (Reg. Sess., 1994), c. 762, s. 22; 2001‑316, s. 1; 2005‑428, s. 3(b); 2006‑262, s. 2.1.)



§ 163-58: Repealed by Session Laws 1985, c. 563, s. 3.

§ 163‑58: Repealed by Session Laws 1985, c.  563, s. 3.



§ 163-59. Right to participate or vote in party primary.

§ 163‑59.  Right to participate or vote in party primary.

No person shall be entitled to vote or otherwise participate in the primary election of any political party unless that person complies with all of the following:

(1)        Is a registered voter.

(2)        Has declared and has had recorded on the registration book or record the fact that the voter affiliates with the political party in whose primary the voter proposes to vote or participate.

(3)        Is in good faith a member of that party.

Notwithstanding the previous paragraph, any unaffiliated voter who is authorized under G.S. 163‑119 may also vote in the primary if the voter is otherwise eligible to vote in that primary except for subdivisions (2) and (3) of the previous paragraph.

Any person who will become qualified by age to register and vote in the general election for which the primary is held, even though not so qualified by the date of the primary, shall be entitled to register for the primary and general election prior to the primary and then to vote in the primary after being registered. Such person may register not earlier than 60 days nor later than the last day for making application to register under G.S. 163‑82.6(c) prior to the primary. In addition, persons who will become qualified by age to register and vote in the general election for which the primary is held, who do not register during the special period may register to vote after such period as if they were qualified on the basis of age, but until they are qualified by age to vote, they may vote only in primary elections. Such a person also may register and vote in the primary and general election pursuant to G.S. 163‑82.6A(f).  (1915, c. 101, s. 5; 1917, c. 218; C.S., s. 6027; 1959, c. 1203, s. 6; 1967, c. 775, s. 1; 1971, c. 1166, s. 4; 1973, c. 793, s. 20; 1981, c. 33, s. 1; 1983, c. 324, s. 3; 1987, c. 408, s. 4; c. 457, s. 1; 1991 (Reg. Sess., 1992), c. 1032, s. 5; 1993 (Reg. Sess., 1994), c. 762, s. 23; 2007‑391, s. 28; 2008‑187, s. 33(a); 2009‑541, s. 6.)



§§ 163-60 through 163-64. Reserved for future codification purposes.

§§ 163‑60 through 163‑64.  Reserved for future codification purposes.



§§ 163-65 through 163-82: Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 762, s. 1.

Article 7.

Registration of Voters.

§§ 163‑65 through 163‑82:  Repealed by Session Laws 1993 (Reg.  Sess., 1994), c. 762, s. 1.



§ 163-82.1. General principles of voter registration.

Article 7A.

Registration of Voters.

§ 163‑82.1.  General principles of voter registration.

(a)        Prerequisite to Voting.  No person shall be permitted to vote who has not been registered under the provisions of this Article or registered as previously provided by law.

(b)        County Board's Duty to Register.  A county board of elections shall register, in accordance with this Article, every person qualified to vote in that county who makes an application in accordance with this Article.

(c)        Permanent Registration.  Every person registered to vote by a county board of elections in accordance with this Article shall remain registered until:

(1)        The registrant requests in writing to the county board of elections to be removed from the list of registered voters; or

(2)        The registrant becomes disqualified through death, conviction of a felony, or removal out of the county; or

(3)        The county board of elections determines, through the procedure outlined in G.S. 163‑82.14, that it can no longer confirm where the voter resides.

(d)        Preregistration.  A person who is at least 16 years of age but will not be 18 years of age by the date of the next election and who is otherwise qualified to register may preregister to vote and shall be automatically registered upon reaching the age of eligibility following verification of the person's qualifications and address in accordance with G.S. 163‑82.7.  (1953, c. 843; 1955, c. 800; 1963, c. 303, s. 1; 1965, c. 1116, s. 1; 1967, c. 775, s. 1; 1973, c. 793, s. 25; 1975, c. 395; 1981, c. 39, s. 1; c. 87, s. 1; c. 308, s. 1; 1985, c. 211, ss. 1, 2; 1993 (Reg. Sess., 1994), c. 762, s. 2; 2009‑541, s. 7(a).)



§ 163-82.2. Chief State Election Official.

§ 163‑82.2.  Chief State Election Official.

The Executive Director of the State Board of Elections is the "Chief State Election Official" of North Carolina for purposes of P.L. 103‑31, The National Voter Registration Act of 1993, subsequently referred to in this Article as the "National Voter Registration Act". As such the Executive Director is responsible for coordination of State responsibilities under the National Voter Registration Act. (1993 (Reg. Sess., 1994), c. 762, s. 2; 2001‑319, s. 11.)



§ 163-82.3. Voter registration application forms.

§ 163‑82.3.  Voter registration application forms.

(a)        Form Developed by State Board of Elections.  The State Board of Elections shall develop an application form for voter registration. Any person may use the form to apply to do any of the following:

(1)        Register to vote.

(2)        Change party affiliation or unaffiliated status.

(3)        Report a change of address within a county.

(4)        Report a change of name.

(5)        Preregister to vote.

The county board of elections for the county where the applicant resides shall accept the form as application for any of those purposes if the form is submitted as set out in G.S. 163‑82.3.

(b)        Interstate Form.  The county board of elections where an applicant resides shall accept as application for any of the purposes set out in subsection (a) of this section the interstate registration form designed by the Federal Election Commission pursuant to section 9 of the National Voter Registration Act, if the interstate form is submitted in accordance with G.S. 163‑82.6.

(c)        Agency Application Form.  The county board of elections where an applicant resides shall accept as application for any of the purposes set out in subsection (a) of this section a form developed pursuant to G.S. 163‑82.19 or G.S. 163‑82.20.  (1991 (Reg. Sess., 1992), c. 1044, s. 18(a); 1993, c. 74, s. 1; 1993 (Reg. Sess., 1994), c. 762, s. 2; 2009‑541, s. 8(a).)



§ 163-82.4. Contents of application form.

§ 163‑82.4.  Contents of application form.

(a)        Information Requested of Applicant.  The form required by G.S. 163‑82.3(a) shall request the applicant's:

(1)        Name,

(2)        Date of birth,

(3)        Residence address,

(4)        County of residence,

(5)        Date of application,

(6)        Gender,

(7)        Race,

(7a)      Ethnicity,

(8)        Political party affiliation, if any, in accordance with subsection (c) of this section,

(9)        Telephone number (to assist the county board of elections in contacting the voter if needed in processing the application),

(10)      Drivers license number or, if the applicant does not have a drivers license number, the last four digits of the applicant's social security number,

and any other information the State Board finds is necessary to enable officials of the county where the person resides to satisfactorily process the application. The form shall require the applicant to state whether currently registered to vote anywhere, and at what address, so that any prior registration can be cancelled. The portions of the form concerning race and ethnicity shall include as a choice any category shown by the most recent decennial federal census to compose at least one percent (1%) of the total population of North Carolina. The county board shall make a diligent effort to complete for the registration records any information requested on the form that the applicant does not complete, but no application shall be denied because an applicant does not state race, ethnicity, gender, or telephone number. The application shall conspicuously state that provision of the applicant's telephone number is optional. If the county board maintains voter records on computer, the free list provided under this subsection shall include telephone numbers if the county board enters the telephone number into its computer records of voters.

(a1)      No Drivers License or Social Security Number Issued.  The State Board shall assign a unique identifier number to an applicant for voter registration if the applicant has not been issued either a current and valid drivers license or a social security number. That unique identifier number shall serve to identify that applicant for voter registration purposes.

(b)        Notice of Requirements, Attestation, Notice of Penalty, and Notice of Confidentiality.  The form required by G.S. 163‑82.3(a) shall contain, in uniform type, the following:

(1)        A statement that specifies each eligibility requirement (including citizenship) and an attestation that the applicant meets each such requirement, with a requirement for the signature of the applicant, under penalty of a Class I felony under G.S. 163‑275(13).

(2)        A statement that, if the applicant declines to register to vote, the fact that the applicant has declined to register will remain confidential and will be used only for voter registration purposes.

(3)        A statement that, if the applicant does register to vote, the office at which the applicant submits a voter registration application will remain confidential and will be used only for voter registration purposes.

(c)        Party Affiliation or Unaffiliated Status.  The application form described in G.S. 163‑82.3(a) shall provide a place for the applicant to state a preference to be affiliated with one of the political parties in G.S. 163‑96, or a preference to be an "unaffiliated" voter. Every person who applies to register shall state his preference. If the applicant fails to declare a preference for a party or for unaffiliated status, that person shall be listed as "unaffiliated", except that if the person is already registered to vote in the county and that person's registration already contains a party affiliation, the county board shall not change the registrant's status to "unaffiliated" unless the registrant clearly indicates a desire in accordance with G.S. 163‑82.17 for such a change. An unaffiliated registrant shall not be eligible to vote in any political party primary, except as provided in G.S. 163‑119, but may vote in any other primary or general election. The application form shall so state.

(d)        Citizenship and Age Questions.  Voter registration application forms shall include all of the following:

(1)        The following question and statement:

a.         "Are you a citizen of the United States of America?" and boxes for the applicant to check to indicate whether the applicant is or is not a citizen of the United States.

b.         "If you checked 'no' in response to this question, do not submit this form."

(2)        The following questions and statement:

a.         "Will you be 18 years of age on or before election day?" and boxes for the applicant to check to indicate whether the applicant will be 18 years of age or older on election day.

b.         "Are you at least 16 years of age and understand that you must be 18 years of age on or before election day to vote?" and boxes for the applicant to check to indicate whether the applicant is at least 16 years of age and understands that the applicant must be at least 18 years of age or older by election day to vote.

c.         "If you checked 'no' in response to both of these questions, do not submit this form."

(3)        Repealed by Session Laws 2009‑541, s. 9(a), effective January 1, 2010.

(e)        Correcting Registration Forms.  If the voter fails to complete any required item on the voter registration form but provides enough information on the form to enable the county board of elections to identify and contact the voter, the voter shall be notified of the omission and given the opportunity to complete the form at least by 5:00 P.M. on the day before the county canvass as set in G.S. 163‑182.5(b). If the voter corrects that omission within that time and is determined by the county board of elections to be eligible to vote, the board shall permit the voter to vote. If the information is not corrected by election day, the voter shall be allowed to vote a provisional official ballot. If the correct information is provided to the county board of elections by at least 5:00 P.M. on the day before the county canvass, the board shall count any portion of the provisional official ballot that the voter is eligible to vote.  (1901, c. 89, s. 12; Rev., s. 4319; C.S., s. 5940; Ex. Sess. 1920, c. 93; 1933, c. 165, s. 5; 1951, c. 984, s. 1; 1953, c. 843; 1955, c. 800; c. 871, s. 2; 1957, c. 784, s. 2; 1963, c. 303, s. 1; 1967, c. 775, s. 1; 1971, c. 1166, s. 6; 1973, c. 793, s. 27; c. 1223, s. 3; 1975, c. 234, s. 2; 1979, c. 135, s. 1; c. 539, ss. 1‑3; c. 797, ss. 1, 2; 1981, c. 222; c. 308, s. 2; 1991 (Reg. Sess., 1992), c. 1044, s. 18(a); 1993, c. 74, s. 1; 1993 (Reg. Sess., 1994), c. 762, s. 2; 1999‑424, s. 7(c), (d); 1999‑453, s. 8(a); 2003‑226, s. 9; 2004‑127, s. 4; 2005‑428, s. 15; 2007‑391, s. 20; 2008‑187, s. 33(a); 2009‑541, s. 9(a).)



§ 163-82.5. Distribution of application forms.

§ 163‑82.5.  Distribution of application forms.

The State Board of Elections shall make the forms described in G.S. 163‑82.3 available for distribution through governmental and private entities, with particular emphasis on making them available for organized voter registration drives. (1991 (Reg. Sess., 1992), c. 1044, s. 18(a); 1993, c. 74, s. 1; 1993 (Reg. Sess., 1994), c. 762, s. 2.)



§ 163-82.6. Acceptance of application forms.

§ 163‑82.6.  Acceptance of application forms.

(a)        How the Form May Be Submitted.  The county board of elections shall accept any form described in G.S. 163‑82.3 if the applicant submits the form by mail, facsimile transmission, transmission of a scanned document, or in person. The applicant may delegate the submission of the form to another person. Any person who communicates to an applicant acceptance of that delegation shall deliver that form so that it is received by the appropriate county board of elections in time to satisfy the registration deadline in subdivision (1) or (2) of subsection (c) of this section for the next election. It shall be a Class 2 misdemeanor for any person to communicate to the applicant acceptance of that delegation and then fail to make a good faith effort to deliver the form so that it is received by the county board of elections in time to satisfy the registration deadline in subdivision (1) or (2) of subsection (c) of this section for the next election. It shall be an affirmative defense to a charge of failing to make a good faith effort to deliver a delegated form by the registration deadline that the delegatee informed the applicant that the form would not likely be delivered in time for the applicant to vote in the next election. It shall be a Class 2 misdemeanor for any person to sell or attempt to sell a completed voter registration form or to condition its delivery upon payment.

(a1)      Misdemeanors.  It shall be a Class 2 misdemeanor for any person to do any of the following:

(1)        To communicate to the applicant acceptance of the delegation described in subsection (a) of this section and then fail to make a good faith effort to deliver the form so that it is received by the county board of elections in time to satisfy the registration deadline in subdivision (1) or (2) of subsection (c) of this section for the next election. It shall be an affirmative defense to a charge of failing to make a good faith effort to deliver a delegated form by the registration deadline that the delegatee informed the applicant that the form would not likely be delivered in time for the applicant to vote in the next election.

(2)        To sell or attempt to sell a completed voter registration form or to condition its delivery upon payment.

(3)        To change a person's information on a voter registration form prior to its delivery to a county board of elections.

(4)        To coerce a person into marking a party affiliation other than the party affiliation the person desires.

(5)        To offer a person a voter registration form that has a party affiliation premarked unless the person receiving the form has requested the premarking.

(b)        Signature.  The form shall be valid only if signed by the applicant. An electronically captured image of the signature of a voter on an electronic voter registration form offered by a State agency shall be considered a valid signature for all purposes for which a signature on a paper voter registration form is used.

(c)        Registration Deadlines for a Primary or Election.  In order to be valid for a primary or election, except as provided in G.S. 163‑82.6A, the form:

(1)        If submitted by mail, must be postmarked at least 25 days before the primary or election, except that any mailed application on which the postmark is missing or unclear is validly submitted if received in the mail not later than 20 days before the primary or election,

(2)        If submitted in person, by facsimile transmission, or by transmission of a scanned document, must be received by the county board of elections by a time established by that board, but no earlier than 5:00 P.M., on the twenty‑fifth day before the primary or election,

(3)        If submitted through a delegatee who violates the duty set forth in subsection (a) of this section, must be signed by the applicant and given to the delegatee not later than 25 days before the primary or election, except as provided in subsection (d) of this section.

(c1)      If the application is submitted by facsimile transmission or transmission of a scanned document, a permanent copy of the completed, signed form shall be delivered to the county board no later than 20 days before the election.

(d)        Instances When Person May Register and Vote on Primary or Election Day.  If a person has become qualified to register and vote between the twenty‑fifth day before a primary or election and primary or election day, then that person may apply to register on primary or election day by submitting an application form described in G.S. 163‑82.3(a) or (b) to:

(1)        A member of the county board of elections;

(2)        The county director of elections; or

(3)        The chief judge or a judge of the precinct in which the person is eligible to vote,

and, if the application is approved, that person may vote the same day. The official in subdivisions (1) through (3) of this subsection to whom the application is submitted shall decide whether the applicant is eligible to vote. The applicant shall present to the official written or documentary evidence that the applicant is the person he represents himself to be. The official, if in doubt as to the right of the applicant to register, may require other evidence satisfactory to that official as to the applicant's qualifications. If the official determines that the person is eligible, the person shall be permitted to vote in the primary or election and the county board shall add the person's name to the list of registered voters. If the official denies the application, the person shall be permitted to vote a challenged ballot under the provisions of G.S. 163‑88.1, and may appeal the denial to the full county board of elections. The State Board of Elections shall promulgate rules for the county boards of elections to follow in hearing appeals for denial of primary or election day applications to register. No person shall be permitted to register on the day of a second primary unless he shall have become qualified to register and vote between the date of the first primary and the date of the succeeding second primary.

(e)        For purposes of subsection (d) of this section, persons who "become qualified to register and vote" during a time period:

(1)        Include those who during that time period are naturalized as citizens of the United States or who are restored to citizenship after a conviction of a felony; but

(2)        Do not include persons who reach the age of 18 during that time period, if those persons were eligible to register while 17 years old during an earlier period.

(f)         The county board of elections shall forward by electronic means any application submitted for the purpose of preregistration to the State Board of Elections. No later than 60 days prior to the first election in which the applicant will be legally entitled to vote, the State Board of Elections shall notify the appropriate county board of elections to verify the qualifications and address of the applicant in accordance with G.S. 163‑82.7.  (1901, c. 89, ss. 18, 21; Rev., ss. 4322, 4323; C.S., ss. 5946, 5947; 1923, c. 111, s. 3; 1933, c. 165, s. 5; 1947, c. 475; 1953, c. 843; 1955, c. 800; 1957, c. 784, ss., 3, 4; 1961, c. 382; 1963, c. 303, ss. 1, 2; 1967, c. 761, s. 3; c. 775, s. 1; 1969, c. 750, ss. 1, 2; 1977, c. 626, s. 1; 1979, c. 539, s. 5; c. 766, s., 2; 1981, c. 33, s. 2; 1981 (Reg. Sess., 1982), c. 1265, s. 6; 1983, c. 553; 1985, c. 260, s. 1; 1991, c. 363, s. 1; 1991 (Reg. Sess., 1992), c. 1032, s. 1; 1991 (Reg. Sess., 1992), c. 1044, s. 18(a); 1993, c. 74, s. 1; 1993 (Reg. Sess., 1994), c. 762, s. 2; 1995, c. 243, s. 1; 1997‑456, s. 27; 1999‑426, s. 1(a), (b); 2001‑315, s. 1; 2001‑319, s. 6(a); 2003‑226, s. 4; 2004‑127, s. 9(a); 2007‑253, s. 2; 2007‑391, s. 16(a); 2008‑150, s. 5(d), (e); 2009‑541, s. 10(a).)



§ 163-82.6A. In-person registration and voting at one-stop sites.

§ 163‑82.6A.  In‑person registration and voting at one‑stop sites.

(a)        Who May Register in Person.  In accordance with the provisions in this section, an individual who is qualified to register to vote may register in person and then vote at a one‑stop voting site in the person's county of residence during the period for one‑stop voting provided under G.S. 163‑227.2. For purposes of this section, a one‑stop voting site includes the county board of elections office, if that office is used for one‑stop voting.

(b)        Both Attestation and Proof of Residence Required.  To register and vote under this section, the person shall do both of the following:

(1)        Complete a voter registration form as prescribed in G.S. 163‑82.4, including the attestation requirement of G.S. 163‑82.4(b) that the person meets each eligibility requirement. Such attestation is signed under penalty of a Class I felony under G.S. 163‑275(13); and

(2)        Provide proof of residence by presenting any of the following valid documents that show the person's current name and current residence address: a North Carolina drivers license, a photo identification from a government agency, or any of the documents listed in G.S. 163‑166.12(a)(2). The State Board of Elections may designate additional documents or methods that suffice and shall prescribe procedures for establishing proof of residence.

(c)        Voting With Retrievable Ballot.  A person who registers under this section shall vote a retrievable absentee ballot as provided in G.S. 163‑227.2 immediately after registering. If a person declines to vote immediately, the registration shall be processed, and the person may later vote at a one‑stop voting site under this section in the same election.

(d)        Verification of Registration; Counting of Ballot.  Within two business days of the person's registration under this section, the county board of elections in conjunction with the State Board of Elections shall verify the North Carolina drivers license or Social Security number in accordance with G.S. 163‑82.12, update the statewide registration database and search for possible duplicate registrations, and proceed under G.S. 163‑82.7 to verify the person's address. The person's vote shall be counted unless the county board determines that the applicant is not qualified to vote in accordance with the provisions of this Chapter.

(e)        Change of Registration at One‑Stop Voting Site.  A person who is already registered to vote in the county may update the information in the registration record in accordance with procedures prescribed by the State Board of Elections, but an individual's party affiliation may not be changed during the one‑stop voting period before any first or second partisan primary in which the individual is eligible to vote.

(f)         Voting in Primary.  Any person who will become qualified by age to register and vote in the general election for which a partisan or nonpartisan primary is held, even though not so qualified by the date of the primary, may register for the primary and general election prior to the primary and then vote in the primary and general election after being registered in accordance with the provisions of this section.  (2007‑253, s. 1; 2009‑541, s. 11.)



§ 163-82.7. Verification of qualifications and address of applicant; denial or approval of application.

§ 163‑82.7.  Verification of qualifications and address of applicant; denial or approval of application.

(a)        Tentative Determination of Qualification.  When a county board of elections receives an application for registration submitted pursuant to G.S. 163‑82.6, the board either:

(1)        Shall make a determination that the applicant is not qualified to vote at the address given, or

(2)        Shall make a tentative determination that the applicant is qualified to vote at the address given, subject to the mail verification notice procedure outlined in subsection (c) of this section

within a reasonable time after receiving the application.

(b)        Denial of Registration.  If the county board of elections makes a determination pursuant to subsection (a) of this section that the applicant is not qualified to vote at the address given, the board shall send, by certified mail, a notice of denial of registration. The notice of denial shall contain the date on which registration was denied, and shall be mailed within two business days after denial. The notice of denial shall inform the applicant of alternatives that the applicant may pursue to exercise the franchise. If the applicant disagrees with the denial, the applicant may appeal the decision under G.S. 163‑82.18.

(c)        Verification of Address by Mail.  If the county board of elections tentatively determines that the applicant is qualified to vote at the address given, then the county board shall send a notice to the applicant, by nonforwardable mail, at the address the applicant provides on the application form. The notice shall state that the county will register the applicant to vote if the Postal Service does not return the notice as undeliverable to the county board. The notice shall also inform the applicant of the precinct and voting place to which the applicant will be assigned if registered.

(d)        Approval of Application.  If the Postal Service does not return the notice as undeliverable, the county board shall register the applicant to vote.

(e)        Second Notice if First Notice Is Returned as Undeliverable.  If the Postal Service returns the notice as undeliverable, the county board shall send a second notice by nonforwardable mail to the same address to which the first was sent. If the second notice is not returned as undeliverable, the county board shall register the applicant to vote.

(f)         Denial of Application Based on Lack of Verification of Address.  If the Postal Service returns as undeliverable the notice sent by nonforwardable mail pursuant to subsection (e) of this section, the county board shall deny the application. The county board need not try to notify the applicant further.

(g)        Voting When Verification Process Is Incomplete.  In cases where an election occurs before the process of verification outlined in this section has had time to be completed, the county board of elections shall be guided by the following rules:

(1)        If the county board has made a tentative determination that an applicant is qualified to vote under subsection (a) of this section, then that person shall not be denied the right to vote in person in an election unless the Postal Service has returned as undeliverable two notices to the applicant: one mailed pursuant to subsection (c) of this section and one mailed pursuant to subsection (e) of this section. This subdivision does not preclude a challenge to the voter's qualifications under Article 8 of this Chapter.

(2)        If the Postal Service has returned as undeliverable a notice sent within 25 days before the election to the applicant under subsection (c) of this section, then the applicant may vote only in person in that first election and may not vote by absentee ballot except in person under G.S. 163‑227.2. The county board of elections shall establish a procedure at the voting site for:

a.         Obtaining the correct address of any person described in this subdivision who appears to vote in person; and

b.         Assuring that the person votes in the proper place and in the proper contests.

If a notice mailed under subsection (c) or subsection (e) of this section is returned as undeliverable after a person has already voted by absentee ballot, then that person's ballot may be challenged in accordance with G.S. 163‑89.

(3)        If a notice sent pursuant to subsection (c) or (e) of this section is returned by the Postal Service as undeliverable after a person has already voted in an election, then the county board shall treat the person as a registered voter but shall send a confirmation mailing pursuant to G.S. 163‑82.14(d)(2) and remove or retain the person on the registration records in accordance with that subdivision. (1991 (Reg. Sess., 1992), c. 1044, s. 18(a); 1993, c. 74, s. 1; 1993 (Reg. Sess., 1994), c. 762, s. 2; 1999‑455, s. 16.)



§ 163-82.8. Voter registration cards.

§ 163‑82.8.  Voter registration cards.

(a)        Authority to Issue Card.  With the approval of the board of county commissioners, the county board of elections may issue to each voter in the county a voter registration card, or may issue cards to all voters registered after January 1, 1995.

(b)        Content and Format of Card.  At a minimum, the voter registration card shall:

(1)        List the voter's name, address, and voting place;

(2)        Contain the address and telephone number of the county board of elections, along with blanks to report a change of address within the county, change of name, and change of party affiliation; and

(3)        Be wallet size.

No voter registration card may be issued by a county board of elections unless the State Board of Elections has approved the format of the card.

(c)        Ways County Board and Registrant May Use Card.  If the county board of elections issues voter registration cards, the county board may use that card as a notice of tentative approval of the voter's application pursuant to G.S. 163‑82.7(c), provided that the mailing contains the statements and information required in that subsection. The county board may also satisfy the requirements of G.S. 163‑82.15(b), 163‑82.16(b), or 163‑82.17(b) by sending the registrant a replacement of the voter registration card to verify change of address, change of name, or change of party affiliation. A registrant may use the card to report a change of address, change of name, or change of party affiliation, satisfying G.S. 163‑82.15, 163‑82.16, or 163‑82.17.

(d)        Card as Evidence of Registration.  A voter registration card shall be evidence of registration but shall not preclude a challenge as permitted by law.

(e)        Display of Card May Not Be Required to Vote.  No county board of elections may require that a voter registration card be displayed in order to vote. (1901, c. 89, ss. 18, 21; Rev., ss. 4322, 4323; C.S., ss. 5946, 5947; 1923, c. 111, s. 3; 1933, c. 165, s. 5; 1947, c. 475; 1953, c. 843; 1955, c. 800; 1957, c. 784, ss. 3, 4; 1961, c. 382; 1963, c. 303, ss. 1, 2; 1967, c. 761, s. 3; c. 775, s. 1; 1969, c. 750, ss. 1, 2; 1977, c. 626, s. 1; 1979, c. 539, s. 5; c. 766, s. 2; 1981, c. 33, s. 2; 1981 (Reg. Sess., 1982), c. 1265, s. 6; 1983, c. 553; 1985, c. 260, s. 1; 1991, c. 363, s. 1; 1991 (Reg. Sess., 1992), c. 1032, s. 1; 1993 (Reg. Sess., 1994), c. 762, s. 2.)



§ 163-82.9. Cancellation of prior registration.

§ 163‑82.9.  Cancellation of prior registration.

If an applicant indicates on an application form described in G.S. 163‑82.3 a current registration to vote in any other county, municipality, or state, the county board of elections, upon registering the person to vote, shall send a notice to the appropriate officials in the other county, municipality, or state and shall ask them to cancel the person's voter registration there. If an applicant completes an application form described in G.S. 163‑82.3 except that the applicant neglects to complete the portion of the form that authorizes cancellation of previous registration in another county, the State Board of Elections shall notify the county board of elections in the previous county of the new registration, and the board in the previous county shall cancel the registration. The State Board of Elections shall adopt rules to prevent disenfranchisement in the implementation of this section. Those rules shall include adequate notice to the person whose previous registration is to be cancelled. (1973, c. 793, s. 28; c. 1223, s. 4; 1977, c. 265, s. 3; 1983, c. 411, ss. 1, 2; 1993 (Reg. Sess., 1994), c. 762, s. 2; 1995, c. 509, s. 115; 2005‑428, s. 9.)



§ 163-82.10. Official record of voter registration.

§ 163‑82.10.  Official record of voter registration.

(a)        Official Record.  The State voter registration system is the official voter registration list for the conduct of all elections in the State. The State Board of Elections and the county board of elections may keep copies of voter registration data, including voter registration applications, in any medium and format expressly approved by the Department of Cultural Resources pursuant to standards and conditions established by the Department and mutually agreed to by the Department and the State Board of Elections. A completed and signed registration application form, if available, described in G.S. 163‑82.3, once approved by the county board of elections, becomes backup to the official registration record of the voter. Full or partial social security numbers, dates of birth, the identity of the public agency at which the voter registered under G.S. 163‑82.20, and drivers license numbers that may be generated in the voter registration process, by either the State Board of Elections or a county board of elections, are confidential and shall not be considered public records and subject to disclosure to the general public under Chapter 132 of the General Statutes. Cumulative data based on those items of information may be publicly disclosed as long as information about any individual cannot be discerned from the disclosed data. Disclosure of information in violation of this subsection shall not give rise to a civil cause of action. This limitation of liability does not apply to the disclosure of information in violation of this subsection as a result of gross negligence, wanton conduct, or intentional wrongdoing that would otherwise be actionable. The signature of the voter, either on the paper application or an electronically captured image of it, may be viewed by the public but may not be copied or traced except by election officials for election administration purposes. Any such copy or tracing is not a public record.

(a1)      Paperless, Instant Electronic Transfer.  The application described in G.S. 163‑82.3 may be either a paper hard copy or an electronic document.

(b)        Access to Registration Records.  Upon request by that person, the county board of elections shall provide to any person a list of the registered voters of the county or of any precinct or precincts in the county. The county board may furnish selective lists according to party affiliation, gender, race, date of registration, precinct name, precinct identification code, congressional district, senate district, representative district, and, where applicable, county commissioner district, city governing board district, fire district, soil and water conservation district, and voter history including primary, general, and special districts, or any other reasonable category. No list produced under this section shall contain a voter's date of birth. However, lists may be produced according to voters' ages. Both the following shall apply to all counties:

(1)        The county board of elections shall make the voter registration information available to the public on electronic or magnetic medium. For purposes of this section, "electronic or magnetic medium" means any of the media in use by the State Board of Elections at the time of the request.

(2)        Information requested on electronic or magnetic medium shall contain the following: voter name, county voter identification number, residential address, mailing address, sex, race, age but not date of birth, party affiliation, precinct name, precinct identification code, congressional district, senate district, representative district, and, where applicable, county commissioner district, city governing board district, fire district, soil and water conservation district, and any other district information available, and voter history including primary, general, and special districts, or any other reasonable category.

The county board shall require each person to whom a list is furnished to reimburse the board for the actual cost incurred in preparing it, except as provided in subsection (c) of this section. Actual cost for the purpose of this section shall not include the cost of any equipment or any imputed overhead expenses. When furnishing information under this subsection to a purchaser on a magnetic medium provided by the county board or the purchaser, the county board may impose a service charge of up to twenty‑five dollars ($25.00).

(c)        Free Lists.  A county board shall provide, upon written request, one free list of all the registered voters in the county to the State chair of each political party and to the county chair of each political party once in every odd‑numbered year, once during the first six calendar months of every even‑numbered year, and once during the latter six calendar months of every even‑numbered year. Each free list shall include the name, address, gender, age but not date of birth, race, political affiliation, voting history, precinct, precinct name, precinct identification code, congressional district, senate district, representative district, and, where applicable, county commissioner district, city governing board district, fire district, soil and water conservation district, and voter history including primary, general, and special districts of each registered voter. All free lists shall be provided as soon as practicable on one of any electronic or magnetic media, but no later than 30 days after written request. Each State party chair shall provide the information on the media received from the county boards or a copy of the media containing the data itself to candidates of that party who request the data in writing. As used in this section, "political party" means a political party as defined in G.S. 163‑96.

(d)        Exception for Address of Certain Registered Voters.  Notwithstanding subsections (b) and (c) of this section, if a registered voter submits to the county board of elections a copy of a protective order without attachments, if any, issued to that person under G.S. 50B‑3 or a lawful order of any court of competent jurisdiction restricting the access or contact of one or more persons with a registered voter or a current and valid Address Confidentiality Program authorization card issued pursuant to the provisions of Chapter 15C of the General Statutes, accompanied by a signed statement that the voter has good reason to believe that the physical safety of the voter or a member of the voter's family residing with the voter would be jeopardized if the voter's address were open to public inspection, that voter's address is a public record but shall be kept confidential as long as the protective order remains in effect or the voter remains a certified program participant in the Address Confidentiality Program. That voter's name, precinct, and the other data contained in that voter's registration record shall remain a public record. That voter's signed statement submitted under this subsection is a public record but shall be kept confidential as long as the protective order remains in effect or the voter remains a certified program participant in the Address Confidentiality Program. It is the responsibility of the voter to provide the county board with a copy of the valid protective order in effect or a current and valid Address Confidentiality Program authorization card issued pursuant to the provisions of Chapter 15C of the General Statutes. The voter's actual address shall be used for any election‑related purpose by any board of elections. That voter's address shall be available for inspection by a law enforcement agency or by a person identified in a court order, if inspection of the address by that person is directed by that court order. It shall not be a violation of this section if the address of a voter who is participating in the Address Confidentiality Program is discovered by a member of the public in public records disclosed by a county board of elections prior to December 1, 2001. Addresses required to be kept confidential by this section shall not be made available to the jury commission under the provisions of G.S. 9‑2.  (1901, c. 89, s. 83; Rev., s. 4382; C.S., s. 6016; 1931, c. 80; 1939, c. 263, s. 31/2; 1949, c. 916, ss. 6, 7; 1953, c. 843; 1955, c. 800; 1959, c. 883; 1963, c. 303, s. 1; 1965, c. 1116, s. 1; 1967, c. 775, s. 1; 1973, c. 793, ss. 22, 25; 1975, c. 12; c. 395; 1979, 2nd Sess., c. 1242; 1981, c. 39, s. 1; c. 87, s.1; c. 308, s. 1; c. 656; 1983, c. 218, ss. 1, 2; 1985, c. 211, ss. 1, 2; c. 472, s. 1; 1993 (Reg. Sess., 1994), c. 762, s. 2; 1995 (Reg. Sess., 1996), c. 688, s. 2; 2001‑396, s. 1; 2002‑171, s. 8; 2003‑226, ss. 2, 3; 2003‑278, s. 6; 2004‑127, s. 17(c); 2005‑428, s. 10(a), (b); 2007‑391, s. 19; 2008‑187, s. 33(a); 2009‑541, s. 12.)



§ 163-82.10A. Permanent voter registration numbers.

§ 163‑82.10A.  Permanent voter registration numbers.

The statewide voter registration system shall assign to each voter a unique registration number. That number shall be permanent for that voter and shall not be changed or reassigned by the county board of elections. (2001‑319, s. 8.1(a); 2003‑226, s. 10.)



§ 163-82.10B. Confidentiality of date of birth.

§ 163‑82.10B.  Confidentiality of date of birth.

Boards of elections shall keep confidential the date of birth of every voter‑registration applicant and registered voter, except in the following situations:

(1)        When a voter has filed notice of candidacy for elective office under G.S. 163‑106, 163‑122, 163‑123, or 163‑294.2, or 163‑323, has been nominated as a candidate under G.S. 163‑98 or G.S. 163‑114, or has otherwise formally become a candidate for elective office. The exception of this subdivision does not extend to an individual who meets the definition of "candidate" only by beginning a tentative candidacy by receiving funds or making payments or giving consent to someone else to receive funds or transfer something of value for the purpose of exploring a candidacy.

(2)        When a voter is serving in an elective office.

(3)        When a voter has been challenged pursuant to Article 8 of this Chapter.

(4)        When a voter‑registration applicant or registered voter expressly authorizes in writing the disclosure of that individual's date of birth.

The disclosure of an individual's age does not constitute disclosure of date of birth in violation of this section.

The county board of elections shall give precinct officials access to a voter's date of birth where necessary for election administration, consistent with the duty to keep dates of birth confidential.

Disclosure of a date of birth in violation of this section shall not give rise to a civil cause of action. This limitation of liability does not apply to the disclosure of a date of birth in violation of this subsection as a result of gross negligence, wanton conduct, or intentional wrongdoing that would otherwise be actionable. (2004‑127, s. 17(a).)



§ 163-82.11. Establishment of statewide computerized voter registration.

§ 163‑82.11.  Establishment of statewide computerized voter registration.

(a)        Statewide System as Official List.  The State Board of Elections shall develop and implement a statewide computerized voter registration system to facilitate voter registration and to provide a central database containing voter registration information for each county. The system shall serve as the single system for storing and managing the official list of registered voters in the State. The system shall serve as the official voter registration list for the conduct of all elections in the State. The system shall encompass both software development and purchasing of the necessary hardware for the central and distributed‑network systems.

(b)        Uses of Statewide System.  The State Board of Elections shall develop and implement the system so that each county board of elections can do all the following:

(1)        Verify that an applicant to register in its county is not also registered in another county.

(2)        Be notified automatically that a registered voter in its county has registered to vote in another county.

(3)        Receive automatically data about a person who has applied to vote at a drivers license office or at another public agency that is authorized to accept voter registration applications.

(c)        Compliance With Federal Law.  The State Board of Elections shall update the statewide computerized voter registration list and database to meet the requirements of section 303(a) of the Help America Vote Act of 2002 and to reflect changes when citizenship rights are restored under G.S. 13‑1.

(d)        Role of County and State Boards of Elections.  Each county board of elections shall be responsible for registering voters within its county according to law. Each county board of elections shall maintain its records by using the statewide computerized voter registration system in accordance with rules promulgated by the State Board of Elections. Each county board of elections shall enter through the computer system all additions, deletions, and changes in its list of registered voters promptly to the statewide computer system.

(e)        Cooperation on List for Jury Commission.  The State Board of Elections shall assist the Division of Motor Vehicles in providing to the county jury commission of each county, as required by G.S. 20‑43.4, a list of all registered voters in the county and all persons in the county with drivers license records. The list of registered voters provided by the State Board of Elections shall not include any registered voter who has been inactive for eight years or more. (1993 (Reg. Sess., 1994), c. 762, s. 2; 2003‑226, s. 6; 2007‑512, s. 4.)



§ 163-82.12. Promulgation of guidelines relating to computerized voter registration.

§ 163‑82.12.  Promulgation of guidelines relating to computerized voter registration.

The State Board of Elections shall make all guidelines necessary to administer the statewide voter registration system established by this Article. All county boards of elections shall follow these guidelines and cooperate with the State Board of Elections in implementing guidelines. These guidelines shall include provisions for all of the following:

(1)        Establishing, developing, and maintaining a computerized central voter registration file.

(2)        Linking the central file through a network with computerized voter registration files in each of the counties.

(3)        Interacting with the computerized drivers license records of the Division of Motor Vehicles and with the computerized records of other public agencies authorized to accept voter registration applications.

(4)        Protecting and securing the data.

(5)        Converting current voter registration records in the counties in computer files that can be used on the statewide computerized registration system.

(6)        Enabling the statewide system to determine whether the voter identification information provided by an individual is valid.

(7)        Enabling the statewide system to interact electronically with the Division of Motor Vehicles system to validate identification information.

(8)        Enabling the Division of Motor Vehicles to provide real‑time interface for the validation of the drivers license number and last four digits of the social security number.

(8b)      Notifying voter‑registration applicants whose drivers license or last four digits of social security number does not result in a validation, attempting to resolve the discrepancy, initiating investigations under G.S. 163‑33(3) or challenges under Article 8 of this Chapter where warranted, and notifying any voters of the requirement under G.S. 163‑166.2(b2) to present identification when voting.

(9)        Enabling the statewide system to assign a unique identifier to each legally registered voter in the State.

(10)      Enabling the State Board of Elections to assist the Division of Motor Vehicles in providing to the jury commission of each county, as required by G.S. 20‑43.4, a list of all registered voters in the county and all persons in the county with drivers license records.

These guidelines shall not be considered to be rules subject to Article 2A of Chapter 150B of the General Statutes. However, the State Board shall publish in the North Carolina Register the guidelines and any changes to them after adoption, with that publication noted as information helpful to the public under G.S. 150B‑21.17(a)(6). Copies of those guidelines shall be made available to the public upon request or otherwise by the State Board.  (1993 (Reg. Sess., 1994), c. 762, s. 2; 2003‑226, s. 7(a); 2007‑391, s. 21(b); 2008‑187, s. 33(a).)



§ 163-82.13. Access to statewide voter registration file.

§ 163‑82.13.  Access to statewide voter registration file.

(a)        Free Copy for Political Parties.  Beginning January 1, 1996, the State Board of Elections shall make available free of charge, upon written request, one magnetic copy of the statewide computerized voter registration file to the chairman of each political party as defined in G.S. 163‑96 as soon as practicable after the close of registration before every statewide primary and election. The file made available to the political party chairmen shall contain the name, address, gender, age but not date of birth, race, voting history, political affiliation, and precinct of every registered voter in the State. If a county board enters telephone numbers into its computer lists of registered voters, then the free list provided under this subsection shall include telephone numbers.

(b)        Copies for Sale to Others.  Beginning January 1, 1996, the State Board of Elections shall sell, upon written request, to other public and private organizations and persons magnetic copies of the statewide computerized voter registration file. The State Board of Elections may sell selective lists of registered voters according to county, congressional or legislative district, party affiliation, gender, age but not date of birth, race, date of registration, or any other reasonable category, or a combination of categories. The State Board of Elections shall require all persons to whom any list is furnished under this subsection to reimburse the board for the actual cost incurred in preparing it.(1993 (Reg. Sess., 1994), c. 762, s. 2; 2004‑127, s. 17(d).)



§ 163-82.14. List maintenance.

§ 163‑82.14.  List maintenance.

(a)        Uniform Program.  The State Board of Elections shall adopt a uniform program that makes a reasonable effort:

(1)        To remove the names of ineligible voters from the official lists of eligible voters, and

(2)        To update the addresses and other necessary data of persons who remain on the official lists of eligible voters.

That program shall be nondiscriminatory and shall comply with the provisions of the Voting Rights Act of 1965, as amended, and with the provisions of the National Voter Registration Act. The State Board of Elections, in addition to the methods set forth in this section, may use other methods toward the ends set forth in subdivisions (1) and (2) of this subsection, including address‑updating services provided by the Postal Service. Each county board of elections shall conduct systematic efforts to remove names from its list of registered voters in accordance with this section and with the program adopted by the State Board. The county boards of elections shall complete their list maintenance mailing program by April 15 of every odd‑numbered year, unless the State Board of Elections approves a different date for the county.

(b)        Death.  The Department of Health and Human Services shall furnish free of charge to the State Board of Elections every month, in a format prescribed by the State Board of Elections, the names of deceased persons who were residents of the State. The State Board of Elections shall distribute every month to each county board of elections the names on that list of deceased persons who were residents of that county. The Department of Health and Human Services shall base each list upon information supplied by death certifications it received during the preceding month. Upon the receipt of those names, each county board of elections shall remove from its voter registration records any person the list shows to be dead. The county board need not send any notice to the address of the person so removed.

(c)        Conviction of a Felony. 

(1)        Report of Conviction Within the State.  The State Board of Elections, on or before the fifteenth day of every month, shall report to the county board of elections of that county the name, county of residence, and residence address if available, of each individual against whom a final judgment of conviction of a felony has been entered in that county in the preceding calendar month.

(2)        Report of Federal Conviction.  The Executive Director of the State Board of Elections, upon receipt of a notice of conviction sent by a United States Attorney pursuant to section 8(g) of the National Voter Registration Act, shall notify the appropriate county boards of elections of the conviction.

(3)        County Board's Duty Upon Receiving Report of Conviction.  When a county board of elections receives a notice pursuant to subdivision (1) or (2) of this subsection relating to a resident of that county and that person is registered to vote in that county, the board shall, after giving 30 days' written notice to the voter at his registration address, and if the voter makes no objection, remove the person's name from its registration records. If the voter notifies the county board of elections of his objection to the removal within 30 days of the notice, the chairman of the board of elections shall enter a challenge under G.S. 163‑85(c)(5), and the notice the county board received pursuant to this subsection shall be prima facie evidence for the preliminary hearing that the registrant was convicted of a felony.

(d)        Change of Address.  A county board of elections shall conduct a systematic program to remove from its list of registered voters those who have moved out of the county, and to update the registration records of persons who have moved within the county. The county board shall remove a person from its list if the registrant:

(1)        Gives confirmation in writing of a change of address for voting purposes out of the county. "Confirmation in writing" for purposes of this subdivision shall include:

a.         A report to the county board from the Department of Transportation or from a voter registration agency listed in G.S. 163‑82.20 that the voter has reported a change of address for voting purposes outside the county;

b.         A notice of cancellation received under G.S. 163‑82.9; or

c.         A notice of cancellation received from an election jurisdiction outside the State.

(2)        Fails to respond to a confirmation mailing sent by the county board in accordance with this subdivision and does not vote or appear to vote in an election beginning on the date of the notice and ending on the day after the date of the second general election for the United States House of Representatives that occurs after the date of the notice. A county board sends a confirmation notice in accordance with this subdivision if the notice:

a.         Is a postage prepaid and preaddressed return card, sent by forwardable mail, on which the registrant may state current address;

b.         Contains or is accompanied by a notice to the effect that if the registrant did not change residence but remained in the county, the registrant should return the card not later than the deadline for registration by mail in G.S. 163‑82.6(c)(1); and

c.         Contains or is accompanied by information as to how the registrant may continue to be eligible to vote if the registrant has moved outside the county.

A county board shall send a confirmation mailing in accordance with this subdivision to every registrant after every congressional election if the county board has not confirmed the registrant's address by another means.

(3)        Any registrant who is removed from the list of registered voters pursuant to this subsection shall be reinstated if the voter appears to vote and gives oral or written affirmation that the voter has not moved out of the county but has maintained residence continuously within the county. That person shall be allowed to vote as provided in G.S. 163‑82.15(f).  (1953, c. 843; 1955, c. 800; 1963, c. 303, s. 1; 1965, c. 1116, s. 1; 1967, c. 775, s. 1; 1973, c. 793, ss. 25, 28; c. 1223, s. 4; 1975, c. 395; 1977, c. 265, s. 3; 1981, c. 39, s. 1; c. 87, s. 1; c. 308, s. 1; 1983, c. 411, ss. 1, 2; 1985, c. 211, ss. 1, 2; 1987, c. 691, s. 1; 1993 (Reg. Sess., 1994), c. 762, s. 2; 1997‑443, s. 11A.117; 1999‑453, s. 7(a), (b); 2001‑319, ss. 8(a), 11; 2005‑428, s. 14; 2007‑391, ss. 18, 32; 2008‑187, s. 33(a).)



§ 163-82.15. Change of address within the county.

§ 163‑82.15.  Change of address within the county.

(a)        Registrant's Duty to Report.  No registered voter shall be required to re‑register upon moving from one precinct to another within the same county. Instead, a registrant shall notify the county board of the change of address by the close of registration for an election as set out in G.S. 163‑82.6(c). In addition to any other method allowed by G.S. 163‑82.6, the form may be submitted by electronic facsimile, under the same deadlines as if it had been submitted in person. The registrant shall make the notification by means of a voter registration form as described in G.S. 163‑82.3, or by another written notice, signed by the registrant, that includes the registrant's full name, former residence address, new residence address, and the registrant's attestation that the registrant moved at least 30 days before the next primary or election from the old to the new address.

(b)        Verification of New Address by Mail.  When a county board of elections receives a notice that a registrant in that county has changed residence within the same county, the county board shall send a notice, by nonforwardable mail, to the registrant at the new address. The notice shall inform the registrant of any new precinct and voting place that will result from the change of address, and it shall state whether the registrant shall vote at the new voting place during the upcoming election or at a later election. If the Postal Service returns the county board's notice to the registrant as undeliverable, the county board shall either:

(1)        Send a second notice by nonforwardable mail to the new address and, if it is returned as undeliverable, send to the registrant's old address a confirmation notice as described in G.S. 163‑82.14(d)(2); or

(2)        Send to the registrant's old address a confirmation notice as described in G.S. 163‑82.14(d)(2) without first sending a second nonforwardable notice to the new address.

In either case, if the registrant does not respond to the confirmation notice as described in G.S. 163‑82.14(d)(2), then the county board shall proceed with the removal of the registrant from the list of voters in accordance with G.S. 163‑82.14(d).

(c)        Board's Duty to Make Change.  If the county board confirms the registrant's new address in accordance with subsection (b) of this section, the county board shall as soon as practical change the record to reflect the new address.

(d)        Unreported Move Within the Same Precinct.  A registrant who has moved from one address to another within the same precinct shall, notwithstanding failure to notify the county board of the change of address before an election, be permitted to vote at the voting place of that precinct upon oral or written affirmation by the registrant of the change of address before a precinct official at that voting place.

(e)        Unreported Move to Another Precinct Within the County.  If a registrant has moved from an address in one precinct to an address in another precinct within the same county more than 30 days before an election and has failed to notify the county board of the change of address before the close of registration for that election, the county board shall permit that person to vote in that election. The county board shall permit the registrant described in this subsection to vote at the registrant's new precinct, upon the registrant's written affirmation of the new address, or, if the registrant prefers, at a central location in the county to be chosen by the county board. If the registrant appears at the old precinct, the precinct officials there shall send the registrant to the new precinct or, if the registrant prefers, to the central location, according to rules which shall be prescribed by the State Board of Elections. At the new precinct, the registrant shall be processed by a precinct transfer assistant, according to rules which shall be prescribed by the State Board of Elections. Any voter subject to this subsection may instead vote a provisional ballot according to the provisions of G.S. 163‑166.11.

(f)         When Registrant Disputes Registration Records.  If the registration records indicate that the registrant has moved outside the precinct, but the registrant denies having moved from the address within the precinct previously shown on the records, the registrant shall be permitted to vote at the voting place for the precinct where the registrant claims to reside, if the registrant gives oral or written affirmation before a precinct official at that voting place.

(g)        Precinct Transfer Assistants.  The county board of elections shall either designate a board employee or appoint other persons to serve as precinct transfer assistants to receive the election‑day transfers of the voters described in subsection (e) of this section. In addition, board members and employees may perform the duties of precinct transfer assistants. The State Board of Elections shall promulgate uniform rules to carry out the provisions of this section, and shall define in those rules the duties of the precinct transfer assistant. (1979, c. 135, s. 2; 1983, c. 392, s. 2; 1984, Ex. Sess., c. 3, ss. 1, 2; 1987, c. 549, s. 1; 1989, c. 427; 1991, c. 12, s. 1; 1991 (Reg. Sess., 1992), c. 1032, s. 3; 1993 (Reg. Sess., 1994), c. 762, s. 2; 2001‑314, s. 1; 2005‑2, s. 3; 2006‑262, s. 2.)



§ 163-82.15A. Administrative change of registration when county line is adjusted.

§ 163‑82.15A.  Administrative change of registration when county line is adjusted.

When a boundary between counties is established by legislation or under G.S. 153A‑18, the Executive Director shall direct the county boards of elections involved to administratively change the voter registration of any voter whose county of residence is altered by the establishment of the boundary. The voter shall not be required to submit a new application to register, and the provisions of G.S. 163‑57 shall apply to the determination of residency. The Executive Director shall prescribe a method of notifying the voter of the change of county registration, the correct precinct, and other relevant information. (2005‑428, s. 3(a).)



§ 163-82.16. Change of name.

§ 163‑82.16.  Change of name.

(a)        Registrant's Duty to Report.  If the name of a registrant is changed in accordance with G.S. 48‑1‑104, G.S. 50‑12, or Chapter 101 of the General Statutes, or if a married registrant assumes the last name of the registrant's spouse, the registrant shall not be required to re‑register, but shall report the change of name to the county board not later than the last day for applying to register to vote for an election in G.S. 163‑82.6.  The registrant shall report the change on a form described in G.S. 163‑82.3 or on a voter registration card described in G.S. 163‑82.8 or in another written statement that is signed, contains the registrant's full names, old and new, and the registrant's current residence address.

(b)        Verification of New Name by Mail.  When a county board of elections receives a notice of name change from a registrant in that county, the county board shall send a notice, by nonforwardable mail, to the registrant's residence address.  The notice shall state that the registrant's records will be changed to reflect the new name if the registrant does not respond that the name change is incorrect.  If the Postal Service returns the county board's notice to the registrant as undeliverable, the county board shall send to the registrant's residence address a confirmation notice as described in G.S. 163‑82.14(d)(2).

If the registrant does not respond to the confirmation notice as described in G.S. 163‑82.14(d)(2), then the county board shall proceed with the removal of the registrant from the list of voters in accordance with G.S. 163‑82.14(d).

(c)        Board's Duty to Make Change.  If the county board confirms the registrant's address in accordance with subsection (b) of this section and the registrant does not deny making the application for the name change, the county board shall as soon as practical change the record of the registrant's name to conform to that stated in the application.

(d)        Unreported Name Change.  A registrant who has not reported a name change in accordance with subsection (a) of this section shall be permitted to vote if the registrant reports the name change to the chief judge at the voting place, or to the county board along with the voter's application for an absentee ballot. (1979, c. 480; 1981, c. 33, s. 3; 1989 (Reg. Sess., 1990), c. 991, s. 3; 1991 (Reg. Sess., 1992), c. 1032, s. 2; 1993 (Reg. Sess., 1994), c. 762, s. 2; 1995, c. 457, s. 9.)



§ 163-82.17. Change of party affiliation.

§ 163‑82.17.  Change of party affiliation.

(a)        Registrant's Duty to Report.  Any registrant who desires to have the record of his party affiliation or unaffiliated status changed on the registration list shall, no later than the last day for making application to register under G.S. 163‑82.6 before the election, indicate the change on an application form as described in G.S. 163‑82.3 or on a voter registration card described in G.S. 163‑82.8. No registrant shall be permitted to change party affiliation or unaffiliated status for a primary, second primary, or special or general election after the deadline for registration applications for that election as set out in G.S. 163‑82.6.

(b)        Verification of Affiliation Change by Mail.  When a county board of elections receives a notice of change of party affiliation or unaffiliated status from a registrant in that county, the county board shall send a notice, by nonforwardable mail, to the registrant's residence address. The notice shall state that the registrant's records will be changed to reflect the change of status if the registrant does not respond by stating that he does not desire a change in status. The notice shall also inform the registrant of the time that the change of affiliation status will occur, and shall explain the provisions of subsection (d) of this section. If the Postal Service returns the county board's notice to the registrant as undeliverable, the county board shall send to the registrant's residence address a confirmation notice as described in G.S. 163‑82.14(d)(2). If the registrant does not respond to the confirmation notice as described in G.S. 163‑82.14(d)(2), then the county board shall proceed with the removal of the registrant from the list of voters in accordance with G.S. 163‑82.14(d).

(c)        Board's Duty to Make Change.  If the county board confirms the registrant's address in accordance with subsection (b) of this section and the registrant does not deny making the application to change affiliated or unaffiliated status, the county board of elections shall as soon as practical change the record of the registrant's party affiliation, or unaffiliated status, to conform to that stated in the application. Thereafter the voter shall be considered registered and qualified to vote in accordance with the change, except as provided in subsection (d) of this section.

(d)        Deadline to Change Status Before Primary.  If a registrant applies to change party affiliation or unaffiliated status later than the last day for applying to register under G.S. 163‑82.6 before a primary, the registrant shall not be entitled to vote in the primary of a party in which the registrant's status on that last day did not entitle the registrant to vote.

(e)        Authority of County Board or Director to Make Correction.  If at any time the chairman or director of elections of the county board of elections is satisfied that an error has been made in designating the party affiliation of any voter on the registration records, then the chairman or director of elections of the county board of elections shall make the necessary correction after receiving from the voter a sworn statement as to the error and the correct status. (1939, c. 263, s. 6; 1949, c. 916, ss. 4, 8; 1953, c. 843; 1955, c. 800; c. 871, s. 3; 1957, c. 784, s. 5; 1963, c. 303, s. 1; 1967, c. 775, s. 1; 1973, c. 793, ss. 30, 31; c. 1223, s. 5; 1975, c. 234, s. 2; 1977, c. 130, s. 1; c. 626, s. 1; 1981, c. 33, s. 4; c. 219, s. 4; 1983, c. 576, s. 4; 1987, c. 408, ss. 1, 6; 1989, c. 635, s. 2; 1991 (Reg. Sess., 1992), c. 1032, s. 4; 1993 (Reg. Sess., 1994), c. 762, s. 2; 1995, c. 243, s. 1.)



§ 163-82.18. Appeal from denial of registration.

§ 163‑82.18.  Appeal from denial of registration.

(a)        Right to Appeal.  Any applicant who receives notice of denial of registration pursuant to G.S. 163‑82.7 may appeal the denial within five days after receipt of the notice of denial. The county board of elections shall promptly set a date for a public hearing. The notice of appeal shall be in writing and shall be signed by the appealing party, shall include the appealing party's name, date of birth, address, and reasons for the appeal.

(b)        Hearing Before County Board of Elections.  The county board of elections shall set a date and time for a public hearing and shall notify the appealing party. Every person appealing to the county board of elections from denial of registration shall be entitled to a prompt and fair hearing on the question of the denied applicant's right and qualifications to register as a voter. All cases on appeal to a county board of elections shall be heard de novo.

Two members of the county board of elections shall constitute a quorum for the purpose of hearing appeals on questions of registration. The decision of a majority of the members of the board shall be the decision of the board. The board shall be authorized to subpoena witnesses and to compel their attendance and testimony under oath, and it is further authorized to subpoena papers and documents relevant to any matters pending before the board.

If at the hearing the board shall find that the person appealing from a denial of registration meets all requirements of law for registration as a voter in the county, the board shall enter an order directing that the appellant be registered and assign the appellant to the appropriate precinct. Not later than five days after an appeal is heard before the county board of elections, the board shall give written notice of its decision to the appealing party.

(c)        Appeal to Superior Court.  Any person aggrieved by a final decision of a county board of elections denying registration may at any time within 10 days from the date on which he receives notice of the decision appeal to the superior court of the county in which the board is located. Upon such an appeal, the appealing party shall be the plaintiff and the county board of elections shall be the defendant, and the matter shall be heard de novo in the superior court in the manner in which other civil actions are tried and disposed of in that court.

If the decision of the court is that the order of the county board of elections shall be set aside, then the court shall enter its order so providing and adjudging that the plaintiff is entitled to be registered as a qualified voter in the precinct in which he originally made application to register, and in such case the plaintiff's name shall be entered in the registration book of that precinct. The court shall not order the registration of any person in a precinct in which he did not apply to register prior to the proceeding in court.

From the judgment of the superior court an appeal may be taken to the appellate division in the same manner as other appeals are taken from judgments of that court in civil actions. (1957, c. 287, dd. 2‑4; 1967, c. 775, s. 1; 1969, c. 44, s. 82; 1981, c. 542, ss. 1, 2; 1993 (Reg. Sess., 1994), c. 762, s. 2.)



§ 163-82.19. Voter registration at drivers license offices; coordination on data interface.

§ 163‑82.19.  Voter registration at drivers license offices; coordination on data interface.

(a)        Voter Registration at Drivers License Offices.  The Division of Motor Vehicles shall, pursuant to the rules adopted by the State Board of Elections, modify its forms so that any eligible person who applies for original issuance, renewal or correction of a drivers license, or special identification card issued under G.S. 20‑37.7 may, on a part of the form, complete an application to register to vote, or to update the voter's registration if the voter has changed his or her address or moved from one precinct to another or from one county to another, or to preregister to vote. The person taking the application shall ask if the applicant is a citizen of the United States. If the applicant states that the applicant is not a citizen of the United States, or declines to answer the question, the person taking the application shall inform the applicant that it is a felony for a person who is not a citizen of the United States to apply to register to vote. Any person who willfully and knowingly and with fraudulent intent gives false information on the application is guilty of a Class I felony. The application shall state in clear language the penalty for violation of this section. The necessary forms shall be prescribed by the State Board of Elections. The form must ask for the previous voter registration address of the voter, if any. If a previous address is listed, and it is not in the county of residence of the applicant, the appropriate county board of elections shall treat the application as an authorization to cancel the previous registration and also process it as such under the procedures of G.S. 163‑82.9. If a previous address is listed and that address is in the county where the voter applies to register, the application shall be processed as if it had been submitted under G.S. 163‑82.9.

Registration shall become effective as provided in G.S. 163‑82.7. Applications to register to vote accepted at a drivers license office under this section until the deadline established in G.S. 163‑82.6(c)(2) shall be treated as timely made for an election, and no person who completes an application at that drivers license office shall be denied the vote in that election for failure to apply earlier than that deadline.

All applications shall be forwarded by the Department of Transportation to the appropriate board of elections not later than five business days after the date of acceptance, according to rules which shall be promulgated by the State Board of Elections. Those rules shall provide for a paperless, instant, electronic transfer of applications to the appropriate board of elections. Applications for preregistration to vote shall be forwarded to the State Board of Elections.

(b)        Coordination on Data Interface.  The Department of Transportation jointly with the State Board of Elections shall develop and operate a computerized interface to match information in the database of the statewide voter registration system with the drivers license information in the Division of Motor Vehicles to the extent required to enable the State Board of Elections and the Department of Transportation to verify the accuracy of the information provided on applications for voter registration, whether the applications were received at drivers license offices or elsewhere. The Department of Transportation and the State Board shall implement the provisions of this subsection so as to comply with section 303 of the Help America Vote Act of 2002. The Department of Transportation shall enter into an agreement with the Commissioner of Social Security so as to comply with section 303 of the Help America Vote Act of 2002.  (1983, c. 854, s. 1; 1991 (Reg. Sess., 1992), c. 1044, s. 19(a); 1993, c. 74, s. 2; 1993 (Reg. Sess., 1994), c. 762, s. 2; 1998‑149, s. 11.1; 2001‑319, s. 7(a); 2003‑226, s. 7(b); 2009‑541, s. 13(a).)



§ 163-82.20. Voter registration at other public agencies.

§ 163‑82.20.  Voter registration at other public agencies.

(a)        Voter Registration Agencies.  Every office in this State which accepts:

(1)        Applications for a program of public assistance under Article 2 of Chapter 108A of the General Statutes or under Article 13 of Chapter 130A of the General Statutes;

(2)        Applications for State‑funded State or local government programs primarily engaged in providing services to persons with disabilities, with such office designated by the State Board of Elections; or

(3)        Claims for benefits under Chapter 96 of the General Statutes, the Employment Security Law, is designated as a voter registration agency for purposes of this section.

(b)        Duties of Voter Registration Agencies.  A voter registration agency described in subsection (a) of this section shall, unless the applicant declines, in writing, to register or preregister to vote:

(1)        Distribute with each application for service or assistance, and with each recertification, renewal, or change of address relating to such service or assistance:

a.         The voter registration application form described in G.S. 163‑82.3(a) or (b); or

b.         The voter registration agency's own form, if it is substantially equivalent to the form described in G.S. 163‑82.3(a) or (b) and has been approved by the State Board of Elections, provided that the agency's own form may be a detachable part of the agency's paper application or may be a paperless computer process, as long as the applicant is required to sign an attestation as part of the application to register or preregister.

(2)        Provide a form that contains the elements required by section 7(a)(6)(B) of the National Voter Registration Act; and

(3)        Provide to each applicant who does not decline to register or preregister to vote the same degree of assistance with regard to the completion of the registration application as is provided by the office with regard to the completion of its own forms.

(c)        Provided that voter registration agencies designated under subdivision (a)(3) of this section shall only be required to provide the services set out in this subsection to applicants for new claims, reopened claims, and changes of address under Chapter 96 of the General Statutes, the Employment Security Law.

(d)        Home Registration for Disabled.  If a voter registration agency provides services to a person with disability at the person's home, the voter registration agency shall provide the services described in subsection (b) of this section at the person's home.

(e)        Prohibitions.  Any person providing any service under subsection (b) of this section shall not:

(1)        Seek to influence an applicant's political preference or party registration, except that this shall not be construed to prevent the notice provided by G.S. 163‑82.4(c) to be given if the applicant refuses to declare his party affiliation;

(2)        Display any such political preference or party allegiance;

(3)        Make any statement to an applicant or take any action the purpose or effect of which is to discourage the applicant from registering or preregistering to vote; or

(4)        Make any statement to an applicant or take any action the purpose or effect of which is to lead the applicant to believe that a decision to register or preregister or not to register or preregister has any bearing on the availability of services or benefits.

(f)         Confidentiality of Declination to Register.  No information relating to a declination to register or preregister to vote in connection with an application made at a voter registration agency may be used for any purpose other than voter registration.

(g)        Transmittal From Agency to Board of Elections.  Any voter registration or preregistration application completed at a voter registration agency shall be accepted by that agency in lieu of the applicant's mailing the application. Any such application so received shall be transmitted to the appropriate board of elections not later than five business days after acceptance, according to rules which shall be promulgated by the State Board of Elections.

(h)        Twenty‑Five‑Day Deadline for an Election.  Applications to register accepted by a voter registration agency shall entitle a registrant to vote in any primary, general, or special election unless the registrant shall have made application later than the twenty‑fifth calendar day immediately preceding such primary, general, or special election, provided that nothing shall prohibit voter registration agencies from continuing to accept applications during that period.

(i)         Ineligible Applications Prohibited.  No person shall make application to register or preregister to vote under this section if that person is ineligible on account of age, citizenship, lack of residence for the period of time provided by law, or because of conviction of a felony.  (1993 (Reg. Sess., 1994), c. 762, s. 2; 1995, c. 507, s. 25.10(c); 1995 (Reg. Sess., 1996), c. 608, s. 1; 2009‑541, s. 14(a).)



§ 163-82.20A. Voter registration upon restoration of citizenship.

§ 163‑82.20A.  Voter registration upon restoration of citizenship.

The State Board of Elections, the Department of Correction, and the Administrative Office of the Courts shall jointly develop and implement educational programs and procedures for persons to apply to register to vote at the time they are restored to citizenship and all filings required have been completed under Chapter 13 of the General Statutes. Those procedures shall be designed to do both of the following:

(1)        Inform the person that the restoration of rights removes the person's disqualification from voting, but that in order to vote the person must register to vote.

(2)        Provide an opportunity to that person to register to vote.

At a minimum, the program shall include a written notice to the person whose citizenship has been restored, informing that person that the person may now register to vote, with a voter registration form enclosed with the notice. (2007‑391, s. 26(a).)



§ 163-82.21. Voter registration at military recruitment offices.

§ 163‑82.21.  Voter registration at military recruitment offices.

The Executive Director, jointly with the Department of Defense, shall develop and implement procedures for persons to apply to register to vote at recruitment offices of the armed forces of the United States in compliance with section 7(c) of the National Voter Registration Act. (1993 (Reg. Sess., 1994), c. 762, s. 2; 2001‑319, s. 11.)



§ 163-82.22. Voter registration at public libraries.

§ 163‑82.22.  Voter registration at public libraries.

Every library covered by G.S. 153A‑272 shall make available to the public the application forms described in G.S. 163‑82.3, and shall keep a sufficient supply of the forms so that they are always available. Every library covered by G.S. 153A‑272 shall designate at least one employee to assist voter registration applicants in completing the form during all times that the library is open. (1975, c. 234, s. 1; 1977, c. 626, s. 1; 1983, c. 588, ss. 2, 3; c. 707; 1991 (Reg. Sess., 1992), c. 973, ss. 1, 2; c. 1044, s. 19(b); 1993, c. 74, s. 2; 1993 (Reg. Sess., 1994), c. 762, s. 2.)



§ 163-82.23. Voter registration at public high schools.

§ 163‑82.23.  Voter registration at public high schools.

Every public high school shall make available to its students and others who are eligible to register and preregister to vote the application forms described in G.S. 163‑82.3, and shall keep a sufficient supply of the forms so that they are always available. A local board of education may, but is not required to, designate high school employees to assist in completing the forms. Only employees who volunteer for this duty may be designated by boards of education.  (1975, c. 234, s. 1; 1977, c. 626, s. 1; 1983, c. 588, ss. 2, 3; c. 707; 1991 (Reg. Sess., 1992), c. 973, ss. 1, 2; c. 1044, s. 19(b); 1993, c. 74, s. 2; 1993 (Reg. Sess., 1994), c. 762, s. 2; 2009‑541, s. 15(a).)



§ 163-82.24. Statewide training and certification for election officials.

§ 163‑82.24.  Statewide training and certification for election officials.

(a)        Training.  The State Board of Elections shall conduct training programs in election law and procedures. Every county elections director shall receive training conducted by the State Board at least as often as required in the following schedule:

(1)        Once during each odd‑numbered year before the municipal election held in the county;

(2)        Once during each even‑numbered year before the first partisan primary; and

(3)        Once during each even‑numbered year after the partisan primaries but before the general election.

Every member of a county board of elections shall receive training conducted by the State Board at least once during the six months after the member's initial appointment and at least once again during the first two years of the member's service. The State Board of Elections shall promulgate rules for the training of precinct officials, which shall be followed by the county boards of elections.

(b)        Certification.  The State Board of Elections shall conduct a program for certification of election officials. The program shall include training in election law and procedures. Before issuing certification to an election official, the State Board shall administer an examination designed to determine the proficiency of the official in election law and procedures. The State Board shall set adequate standards for the passage of the examination. (1993 (Reg. Sess., 1994), c. 762, s. 2; 1995, c. 243, s. 1; 2001‑319, s. 2(a).)



§ 163-82.25. Mandated voter registration drive.

§ 163‑82.25.  Mandated voter registration drive.

The Governor shall proclaim as Citizens Awareness Month the month designated by the State Board of Elections annually. During that month, the State Board of Elections shall initiate a statewide voter registration drive and shall adopt rules under which county boards of elections shall conduct the drives. Each county board of elections shall participate in the statewide voter registration drives and conduct voter registration and preregistration drives at public high schools in accordance with local board of education policies, school system administrative procedures, and guidelines of the State Board of Elections.  (1991 (Reg. Sess., 1992), c. 1044, s. 19(e); 1993 (Reg. Sess., 1994), c. 762, s. 2; 2009‑541, s. 16(a).)



§ 163-82.26. Rule-making authority.

§ 163‑82.26.  Rule‑making authority.

The State Board of Elections shall promulgate rules necessary to implement the provisions of this Article. (1993 (Reg. Sess., 1994), c. 762, s. 2.)



§ 163-82.27. Help America Vote Act of 2002.

§ 163‑82.27.  Help America Vote Act of 2002.

As used in this Chapter, the term "Help America Vote Act of 2002" means the Help America Vote Act of 2002, Public Law 107‑252, 116 Stat. 1666 (2002), codified at 42 U.S.C. §§ 15481‑15485. Citations to titles and sections of the Help America Vote Act of 2002 are as they appear in the Public Law. The State Board shall have the authority to adopt rules and guidelines to implement the minimum requirements of the Help America Vote Act of 2002. (2003‑226, s. 21.)



§ 163-82.28. The HAVA Election Fund.

§ 163‑82.28.  The HAVA Election Fund.

There is established a special fund to be known as the Election Fund. All funds received for implementation of the Help America Vote Act of 2002, Public Law 107‑252, shall be deposited in that fund. The State Board of Elections shall use funds in the Election Fund only to implement HAVA. (2003‑12, s. 1; 2005‑276, s. 23A.2(a); 2005‑323, s. 7; 2006‑264, s. 76(d).)



§ 163-83. Reserved for future codification purposes.

§ 163‑83.  Reserved for future codification purposes.



§ 163-84. Time for challenge other than on day of primary or election.

Article 8.

Challenges.

§ 163‑84.  Time for challenge other than on day of primary or election.

The registration records of each county shall be open to inspection by any registered voter of the county, including any chief judge or judge of elections, during the normal business hours of the county board of elections on the days when the board's office is open. At those times the right of any person to register, remain registered, or vote shall be subject to objection and challenge. (1901, c. 89, s. 19; Rev., s. 4339; C.S., s. 5972; 1929, c. 164, s. 36; 1953, c. 843; 1955, c. 800; c. 871, s. 7; 1959, c. 616, s. 2; 1963, c. 303, s. 1; 1967, c. 775, s. 1; 1973, c. 793, s. 33; 1993 (Reg. Sess., 1994), c. 762, s. 24.)



§ 163-85. Challenge procedure other than on day of primary or election.

§ 163‑85.  Challenge procedure other than on day of primary or election.

(a)        Right to Challenge; When Challenge May Be Made.  Any registered voter of the county may challenge the right of any person to register, remain registered or vote in such county. No such challenge may be made after the twenty‑fifth day before each primary, general, or special election.

(b)        Challenges Shall Be Made to the County Board of Elections.  Each challenge shall be made separately, in writing, under oath and on forms prescribed by the State Board of Elections, and shall specify the reasons why the challenged voter is not entitled to register, remain registered, or vote. When a challenge is made, the board of elections shall cause the word "challenged" to be written in pencil on the registration records of the voter challenged. The challenge shall be signed by the challenger and shall set forth the challenger's address.

(c)        Grounds for Challenge.  Such challenge may be made only for one or more of the following reasons:

(1)        That a person is not a resident of the State of North Carolina, or

(2)        That a person is not a resident of the county in which the person is registered, provided that no such challenge may be made if the person removed his residency and the period of removal has been less than 30 days, or

(3)        That a person is not a resident of the precinct in which the person is registered, provided that no such challenge may be made if the person removed his residency and the period of removal has been less than 30 days, or

(4)        That a person is not 18 years of age, or if the challenge is made within 60 days before a primary, that the person will not be 18 years of age by the next general election, or

(5)        That a person has been adjudged guilty of a felony and is ineligible to vote under G.S. 163‑55(2), or

(6),       (7)  Repealed by Session Laws 1985, c. 563, ss. 11.1, 11.2.

(7a)      That a person is dead,

(8)        That a person is not a citizen of the United States, or

(9)        With respect to municipal registration only, that a person is not a resident of the municipality in which the person is registered, [or]

(10)      That the person is not who he or she represents himself or herself to be.

(d)        Preliminary Hearing.  When a challenge is made, the county board of election shall schedule a preliminary hearing on the challenge, and shall take such testimony under oath and receive such other evidence proffered by the challenger as may be offered. The burden of proof shall be on the challenger, and if no testimony is presented, the board shall dismiss the challenge. If the challenger presents evidence and if the board finds that probable cause exists that the person challenged is not qualified to vote, then the board shall schedule a hearing on the challenge.

(e)        Prima Facie Evidence That Voter No Longer Resides in Precinct.  The presentation of a letter mailed by returnable first‑class mail to the voter at the address listed on the voter registration card and returned because the person does not live at the address shall constitute prima facie evidence that the person no longer resides in the precinct.  (1901, c. 89, s. 19; Rev., s. 4339; C.S., s. 5972; 1953, c. 843; 1955, c. 800; 1963, c. 303, s. 1; 1967, c. 775, s. 1; 1973, c. 793, s. 34; 1979, c. 357, s. 1; 1985, c. 563, ss. 11‑11.2, 11.5; c. 589, s. 60; 1993 (Reg. Sess., 1994), c. 762, s. 25; 2009‑526, s. 1.2; 2009‑541, s. 16.1(a); 2009‑550, s. 11.)



§ 163-86. Hearing on challenge.

§ 163‑86.  Hearing on challenge.

(a)        A challenge made under G.S. 163‑85 shall be heard and decided before the date of the next primary or election, except that if the board finds that because of the number of challenges, it cannot hold all hearings before the date of the election, it may order the challenges to be heard and decided at the next time the challenged person appears and seeks to vote, as if the challenge had been filed under G.S. 163‑87. Unless the hearing is ordered held under G.S. 163‑87, it shall be heard and decided by the board of elections.

(b)        At least 10 days prior to the hearing scheduled under G.S. 163‑86(c), the board of elections shall mail by first‑class mail, a written notice of the challenge to the challenged voter, to the address of the voter listed in the registration records of the county. The notice shall state succinctly the grounds asserted, and shall state the time and place of the hearing. If the hearing is to be held at the polls, the notice shall state that fact and shall list the date of the next scheduled election, the location of the voter's polling place, and the time the polls will be open. A copy of the notice shall be sent to the person making the challenge and to the chairman of each political party in the county.

(c)        At the time and place set for the hearing on a challenge entered prior to the date of a primary or election, the county board of elections shall explain to the challenged registrant the qualifications for registration and voting in this State. The board chairman, or in his absence the board secretary, shall then administer the following oath to the challenged registrant:

"You swear (or affirm) that the statements and information you shall give in this hearing with respect to your identity and qualifications to be registered and to vote shall be the truth, the whole truth, and nothing but the truth, so help you, God."

After swearing the challenged registrant, the board shall examine him as to his qualifications to be registered and to vote. If the challenged registrant insists that he is qualified, the board shall tender to him the following oath or affirmation:

"You do solemnly swear (or affirm) that you are a citizen of the United States; that you are at least 18 years of age or will become 18 by the date of the next general election; that you have or will have resided in this State and in the precinct for which registered for 30 days by the date of the next primary or election; that you are not disqualified from voting by the Constitution or the laws of this State; that your name is ____, and that in such name you were duly registered as a voter of ____ precinct; and that you are the person you represent yourself to be, so help you, God."

If the challenged registrant refuses to take the tendered oath, or submit to the board the affidavit required by subsection (d), below, the challenge shall be sustained. If the challenged registrant takes the tendered oath, the board may, nevertheless, sustain the challenge if it finds the challenged registrant is not a legal voter.

The board, in conducting hearings on challenges, shall have authority to subpoena any witnesses it may deem appropriate, and administer the necessary oaths or affirmations to all witnesses brought before it to testify to the qualifications of the persons challenged.

(d)        Appearance by Challenged Registrant.  The challenged registrant shall appear in person at the challenge hearing. If he is unable to appear in person, he may be represented by another person and must tender to the county board of elections an affidavit that he is a citizen of the United States, is at least 18 years of age or will become 18 by the date of the next general election, has or will have resided in this State and in the precinct for which registered for 30 days by the date of the next primary or election, is not disqualified from voting by the Constitution or laws of this State, is named ____ and was duly registered as a voter of ____ precinct in such name, and is the person represented to be by the affidavit.  (1901, c. 89, s. 22; Rev., s. 4340; C.S., s. 5973; 1955, c. 871, s. 2; 1967, c. 775, s. 1; 1971, c. 1231, s. 1; 1973, c. 793, s. 35; 1979, c. 357, s. 2; 2008‑150, s. 5(b).)



§ 163-87. Challenges allowed on day of primary or election.

§ 163‑87.  Challenges allowed on day of primary or election.

On the day of a primary or election, at the time a registered voter offers to vote, any other registered voter of the precinct may exercise the right of challenge, and when he does so may enter the voting enclosure to make the challenge, but he shall retire therefrom as soon as the challenge is heard.

On the day of a primary or election, any other registered voter of the precinct may challenge a person for one or more of the following reasons:

(1)        One or more of the reasons listed in G.S. 163‑85(c).

(2)        That the person has already voted in that primary or election.

(3)        Repealed by Session Laws 2009‑541, s. 16.1(b), effective August 28, 2009.

(4)        If the challenge is made with respect to voting in a partisan primary, that the person is a registered voter of another political party.

The chief judge, judge, or assistant appointed under G.S. 163‑41 or 163‑42 may enter challenges under this section against voters in the precinct for which appointed regardless of the place of residence of the chief judge, judge, or assistant.

If a person is challenged under this subsection, and the challenge is sustained under G.S. 163‑85(c)(3), the voter may still transfer his registration under G.S. 163‑82.15(e) if eligible under that section, and the registration shall not be cancelled under G.S. 163‑90.2(a) if the transfer is made. A person who has transferred his registration under G.S. 163‑82.15(e) may be challenged at the precinct to which the registration is being transferred.  (1915, c. 101, s. 11; 1917, c. 218; C.S., s. 6031; 1921, c. 181, s. 6; 1923, c. 111, s. 14; 1929, c. 164, s. 36; 1953, c. 843; 1955, c. 800; c. 871, s. 7; 1959, c. 616, s. 2; c. 1203, s. 7; 1963, c. 303, s. 1; 1967, c. 775, s. 1; 1985, c. 563, ss. 11.4, 14; 1987, c. 408, s. 7; 1993 (Reg. Sess., 1994), c. 762, s. 26; 1995 (Reg. Sess., 1996), c. 734, s. 4; 2006‑262, s. 3(a); 2009‑541, s. 16.1(b).)



§ 163-88. Hearing on challenge made on day of primary or election.

§ 163‑88.  Hearing on challenge made on day of primary or election.

A challenge entered on the day of a primary or election shall be heard and decided by the chief judge and judges of election of the precinct in which the challenged registrant is registered before the polls are closed on the day the challenge is made. When the challenge is heard the precinct officials conducting the hearing shall explain to the challenged registrant the qualifications for registration and voting in this State, and shall examine him as to his qualifications to be registered and to vote. If the challenged registrant insists that he is qualified, and if, by sworn testimony, he shall prove his identity with the person in whose name he offers to vote and his continued residence in the precinct since he was registered, one of the judges of election or the chief judge shall tender to him the following oath or affirmation, omitting the portions in brackets if the challenge is heard on the day of an election other than a primary:

"You do solemnly swear (or affirm) that you are a citizen of the United States; that you are at least 18 years of age [or will become 18 by the date of the next general election]; that you have [or will have] resided in this State and in the precinct for which registered for 30 days [by the date of the next general election]; that you are not disqualified from voting by the Constitution and laws of this State; that your name is_____________, and that in such name you were duly registered as a voter of this precinct; that you are the person you represent yourself to be; [that you are affiliated with the __________ party]; and that you have not voted in this [primary] election at this or any other voting place. So help you, God."

If the challenged registrant refuses to take the tendered oath, the challenge shall be sustained, and the precinct officials conducting the hearing shall mark the registration records to reflect their decision, and they shall erase the challenged registrant's name from the pollbook if it has been entered therein. If the challenged registrant takes the tendered oath, the precinct officials conducting the hearing may, nevertheless, sustain the challenge unless they are satisfied that the challenged registrant is a legal voter. If they are satisfied that he is a legal voter, they shall overrule the challenge and permit him to vote. Whenever any person's vote is received after having taken the oath prescribed in this section, the chief judge or one of the judges of election shall write on the registration record and on the pollbook opposite the registrant's name the word "sworn."

Precinct election officials conducting hearings on challenges on the day of a primary or election shall have authority to administer the necessary oaths or affirmations to all witnesses brought before them to testify to the qualifications of the person challenged.

A letter or postal card mailed by returnable mail and returned by the United States Postal Service purportedly because the person no longer lives at that address or because a forwarding order has expired shall not be admissible evidence in a challenge heard under this section which was made under G.S. 163‑87. (1901, c. 89, s. 22; Rev., s. 4340; C.S., s. 5973; 1955, c. 871, s. 2; 1967, c. 775, s. 1; 1971, c. 1231, s. 1; 1973, c. 1223, s. 6; 1985, c. 380, ss. 1, 1.1; 1993 (Reg. Sess., 1994), c. 762, s. 27.)



§ 163-88.1. Request for challenged ballot.

§ 163‑88.1.  Request for challenged ballot.

(a)        If the decision of the chief judge and judges pursuant to G.S. 163‑88 is to sustain the challenge, the challenged voter may request a challenged ballot by submitting an application to the chief judge, such application shall include as part thereof an affidavit that such person possesses all the qualifications for voting and is entitled to vote at the election. The form of such affidavit shall be prescribed by the State Board of Elections and shall be available at the polls.

(b)        Any person requesting a challenged ballot shall have the letter "C" entered at the appropriate place on the voter's permanent registration record. The voter's name shall be entered on a separate page in the pollbook entitled "Challenged Ballot," and serially numbered. The challenged ballot shall be the same type of ballot used for absentee voters, and the chief judge shall write across the top of the ballot "Challenged Ballot #____," and shall insert the same serial number as entered in the pollbook. The chief judge shall deliver to such voter a challenged ballot together with an envelope marked "Challenged Ballot" and serially numbered. The challenged voter shall forthwith mark the ballot in the presence of the chief judge in such manner that the chief judge shall not know how the ballot is marked. He shall then fold the ballot in the presence of the chief judge so as to conceal the markings and deposit and seal it in the serially numbered envelope. He shall then deliver such envelope to the chief judge. The chief judge shall retain all such envelopes in an envelope provided by the county board of elections, which he shall seal immediately after the polls close, and deliver to the board chairman at the canvass.

(c)        The chairman of the county board of elections shall preserve such ballots in the sealed envelopes for a period of six months after the election. However, in the case of a contested election, either party to such action may request the court to order that the sealed envelopes containing challenged ballots be delivered to the board of elections by the chairman. If so ordered, the board of elections shall then convene and consider each challenged ballot and rule as to which ballots shall be counted. In such consideration, the board may take such further evidence as it deems necessary, and shall have the power of subpoena. If any ballots are ordered to be counted, they shall be added to the vote totals. (1979, c. 357, s. 3; 1993 (Reg. Sess., 1994), c. 762, s. 28.)



§ 163-89. Procedures for challenging absentee ballots.

§ 163‑89.  Procedures for challenging absentee ballots.

(a)        Time for Challenge.  The absentee ballot of any voter may be challenged on the day of any statewide primary or general election or county bond election beginning no earlier than noon and ending no later than 5:00 P.M., or by the chief judge at the time of closing of the polls as provided in G.S. 163‑232 and G.S. 163‑251(b). The absentee ballot of any voter received by the county board of elections pursuant to G.S. 163‑231(b)(ii) or (iii) may be challenged no earlier than noon on the day following the election and no later than 5:00 p.m. on the next business day following the deadline for receipt of such absentee ballots.

(b)        Who May Challenge.  Any registered voter of the same precinct as the absentee voter may challenge that voter's absentee ballot.

(c)        Form and Nature of Challenge.  Each challenged absentee ballot shall be challenged separately. The burden of proof shall be on the challenger. Each challenge shall be made in writing and, if they are available, shall be made on forms prescribed by the State Board of Elections. Each challenge shall specify the reasons why the ballot does not comply with the provisions of this Article or why the absentee voter is not legally entitled to vote in the particular primary or election. The challenge shall be signed by the challenger.

(d)        To Whom Challenge Addressed; to Whom Challenge Delivered.  Each challenge shall be addressed to the county board of elections. It may be filed with the board at its offices or with the chief judge of the precinct in which the challenger and absentee voter are registered. If it is delivered to the chief judge, the chief judge shall personally deliver the challenge to the chairman of the county board of elections on the day of the county canvass.

(e)        Hearing Procedure.  All challenges filed under this section shall be heard by the county board of elections on the day set for the canvass of the returns. All members of the board shall attend the canvass and all members shall be present for the hearing of challenges to absentee ballots.

Before the board hears a challenge to an absentee ballot, the chairman shall mark the word "challenged" after the voter's name in the register of absentee ballot applications and ballots issued and in the pollbook of absentee voters.

The board then shall hear the challenger's reasons for the challenge, and it shall make its decision without opening the container‑return envelope or removing the ballots from it.

The board shall have authority to administer the necessary oaths or affirmations to all witnesses brought before it to testify to the qualifications of the voter challenged or to the validity or invalidity of the ballot.

If the challenge is sustained, the chairman shall mark the word "sustained" after the word "challenged" following the voter's name in the register of absentee ballot applications and ballots issued and in the pollbook of absentee voters; the voter's ballots shall not be counted; and the container‑return envelope shall not be opened but shall be marked "Challenge Sustained." All envelopes so marked shall be preserved intact by the chairman for a period of six months from canvass day or longer if any contest then is pending concerning the validity of any absentee ballot.

If the challenge is overruled, the absentee ballots shall be removed from the container‑return envelopes and counted by the board of elections, and the board shall adjust the appropriate abstracts of returns to show that the ballots have been counted and tallied in the manner provided for unchallenged absentee ballots.

If the challenge was delivered to the board by the chief judge of the precinct and was sustained, the board shall reopen the appropriate ballot boxes, remove such ballots, determine how those ballots were voted, deduct such ballots from the returns, and adjust the appropriate abstracts of returns.

Any voter whose ballots have been challenged may, either personally or through an authorized representative, appear before the board at the hearing on the challenge and present evidence as to the validity of the ballot.  (1939, c. 159, ss. 8, 9; 1945, c. 758, s. 8; 1953, c. 1114; 1963, c. 547, s. 8; 1965, c. 871; 1967, c. 775, s. 1; 1973, c. 536, s. 4; 1993 (Reg. Sess., 1994), c. 762, s. 29; 2009‑537, s. 8(c).)



§ 163-90. Challenge as felon; answer not to be used on prosecution.

§ 163‑90.  Challenge as felon; answer not to be used on prosecution.

If any registered voter is challenged as having been convicted of any crime which excludes him from the right of suffrage, he shall be required to answer any question in relation to the alleged conviction, but his answers to such questions shall not be used against him in any criminal prosecution. (1901, c. 89, s. 71; Rev., s. 3388; C.S., s. 5974; 1967, c. 775, s. 1.)



§ 163-90.1. Burden of proof.

§ 163‑90.1.  Burden of proof.

(a)        Challenges shall not be made indiscriminately and may only be made if the challenger knows, suspects or reasonably believes such a person not to be qualified and entitled to vote.

(b)        No challenge shall be sustained unless the challenge is substantiated by affirmative proof. In the absence of such proof, the presumption shall be that the voter is properly registered or affiliated. (1979, c. 357, s. 4.)



§ 163-90.2. Action when challenge sustained, overruled, or dismissed.

§ 163‑90.2.  Action when challenge sustained, overruled, or dismissed.

(a)        When any challenge is sustained for any cause listed under G.S. 163‑85(c), the board shall cancel or correct the voter registration of the voter. The board shall maintain such record for at least six months and during the pendency of any appeal. The challenged ballot shall be counted for any ballot items for which the challenged voter is eligible to vote, as if it were a provisional official ballot under the provisions of G.S. 163‑166.11(4).

(b)        Repealed by Session Laws 2006‑252, s. 3(b), effective August 27, 2006.

(c)        When any challenge made under G.S. 163‑85 is overruled or dismissed, the board shall erase the word "challenged" which appears on the person's registration records.

(d)        A decision by a county board of elections on any challenge made under the provisions of this Article shall be appealable to the Superior Court of the county in which the offices of that board are located within 10 days. Only those persons against whom a challenge is sustained or persons who have made a challenge which is overruled shall have standing to file such appeal. (1979, c. 357, s. 4; 1987 (Reg. Sess., 1988), c. 1028, s. 11; 2006‑262, s. 3(b).)



§ 163-90.3. Making false affidavit perjury.

§ 163‑90.3.  Making false affidavit perjury.

Any person who shall knowingly make any false affidavit or shall knowingly swear or affirm falsely to any matter or thing required by the terms of this Article to be sworn or affirmed shall be guilty of a Class I felony. (1979, c. 357, s. 4; 1987, c. 565, s. 2.)



§ 163-91. Complaint procedure.

Article 8A.

HAVA Administrative Complaint Procedure.

§ 163‑91.  Complaint procedure.

(a)        The State Board of Elections shall establish a complaint procedure as required by section 402 of Title IV of the Help America Vote Act of 2002 for the resolution of complaints alleging violations of Title III of that Act.

(b)        With respect to the adoption of the complaint procedure under this section, the State Board of Elections is exempt from the requirements of Article 2A of Chapter 150B of the General Statutes. Prior to adoption or amendment of the complaint procedure under this section, the State Board of Elections shall complete all of the following:

(1)        Publish the proposed plan in the North Carolina Register at least 30 days prior to the adoption of the final complaint procedure.

(2)        Accept oral and written comments on the proposed complaint procedure.

(3)        Hold at least one public hearing on the proposed complaint procedure.

(c)        Hearings and final determinations of complaints filed under the procedure adopted pursuant to this section are not subject to Articles 3 and 4 of Chapter 150B of the General Statutes. (2003‑226, s. 17(a).)



§§ 163-92 through 163-95. Reserved for future codification purposes.

§§ 163‑92 through 163‑95.  Reserved for future codification purposes.



§ 163-96. "Political party" defined; creation of new party.

SUBCHAPTER IV. POLITICAL PARTIES.

Article 9.

Political Party Definition.

§ 163‑96.  "Political party" defined; creation of new party.

(a)        Definition.  A political party within the meaning of the election laws of this State shall be either:

(1)        Any group of voters which, at the last preceding general State election, polled for its candidate for Governor, or for presidential electors, at least two percent (2%) of the entire vote cast in the State for Governor or for presidential electors; or

(2)        Any group of voters which shall have filed with the State Board of Elections petitions for the formulation of a new political party which are signed by registered and qualified voters in this State equal in number to two percent (2%) of the total number of voters who voted in the most recent general election for Governor. Also the petition must be signed by at least 200 registered voters from each of four congressional districts in North Carolina. To be effective, the petitioners must file their petitions with the State Board of Elections before 12:00 noon on the first day of June preceding the day on which is to be held the first general State election in which the new political party desires to participate. The State Board of Elections shall forthwith determine the sufficiency of petitions filed with it and shall immediately communicate its determination to the State chairman of the proposed new political party.

(b)        Petitions for New Political Party.  Petitions for the creation of a new political party shall contain on the heading of each page of the petition in bold print or all in capital letters the words: "THE UNDERSIGNED REGISTERED VOTERS IN ____ COUNTY HEREBY PETITION FOR THE FORMATION OF A NEW POLITICAL PARTY TO BE NAMED ____ AND WHOSE STATE CHAIRMAN IS ______, RESIDING AT ______ AND WHO CAN BE REACHED BY TELEPHONE AT ____."

All printing required to appear on the heading of the petition shall be in type no smaller than 10 point or in all capital letters, double spaced typewriter size. In addition to the form of the petition, the organizers and petition circulators shall inform the signers of the general purpose and intent of the new party.

The petitions must specify the name selected for the proposed political party. The State Board of Elections shall reject petitions for the formation of a new party if the name chosen contains any word that appears in the name of any existing political party recognized in this State or if, in the Board's opinion, the name is so similar to that of an existing political party recognized in this State as to confuse or mislead the voters at an election.

The petitions must state the name and address of the State chairman of the proposed new political party.

(b1)      Each petition shall be presented to the chairman of the board of elections of the county in which the signatures were obtained, and it shall be the chairman's duty:

(1)        To examine the signatures on the petition and place a check mark on the petition by the name of each signer who is qualified and registered to vote in his county.

(2)        To attach to the petition his signed certificate

a.         Stating that the signatures on the petition have been checked against the registration records and

b.         Indicating the number found qualified and registered to vote in his county.

(3)        To return each petition, together with the certificate required by the preceding subdivision, to the person who presented it to him for checking.

The group of petitioners shall submit the petitions to the chairman of the county board of elections in the county in which the signatures were obtained no later than 5:00 P.M. on the fifteenth day preceding the date the petitions are due to be filed with the State Board of Elections as provided in subsection (a)(2) of this section. Provided the petitions are timely submitted, the chairman of the county board of elections shall proceed to examine and verify the signatures under the provisions of this subsection. Verification shall be completed within two weeks from the date such petitions are presented.

(c)        Repealed by Session Laws 1983, c. 576, s. 3. (1901, c. 89, s. 85; Rev., s. 4292; 1915, c. 101, s. 31; 1917, c. 218; C.S., ss. 5913, 6052; 1933, c. 165, ss. 1, 17; 1949, c. 671, ss. 1, 2; 1967, c. 775, s. 1; 1975, c. 179; 1979, c. 411, s. 3; 1981, c. 219, ss. 1‑3; 1983, c. 576, ss. 1‑3; 1997‑456, s. 27; 1999‑424, s. 5(a); 2004‑127, s. 14; 2006‑234, s. 1.)



§ 163-97. Termination of status as political party.

§ 163‑97.  Termination of status as political party.

When any political party fails to meet the test set forth in G.S. 163‑96(a)(1), it shall cease to be a political party within the meaning of the primary and general election laws and all other provisions of this Chapter. (1901, c. 89, s. 85; Rev., s. 4292; C.S., s. 5913; 1933, c. 165, s. 1; 1949, c. 671, s. 1; 1967, c. 775, s. 1; 2006‑234, s. 2.)



§ 163-97.1. Voters affiliated with expired political party.

§ 163‑97.1.  Voters affiliated with expired political party.

The State Board of Elections shall be authorized to promulgate appropriate procedures to order the county boards of elections to change the registration affiliation of all voters who are recorded on the voter registration books as being affiliated with a political party which has lost its legal status as provided in G.S. 163‑97. The State Board of Elections shall not implement the authority contained in this section earlier than 90 days following the certification of the election in which the political party failed to continue its legal status as provided in G.S. 163‑97. All voters affiliated with such expired political party shall be changed to "unaffiliated designation" by the State Board's order and all such registrants shall be entitled to declare a political party affiliation as provided in G.S. 163‑82.17. (1975, c. 789; 1977, c. 408, s. 1; 2004‑127, s. 10.)



§ 163-98. General election participation by new political party.

§ 163‑98.  General election participation by new political party.

In the first general election following the date on which a new political party qualifies under the provisions of G.S. 163‑96, it shall be entitled to have the names of its candidates for national, State, congressional, and local offices printed on the official ballots upon paying a filing fee equal to that provided for candidates for the office in G.S. 163‑107 or upon complying with the alternative available to candidates for the office in G.S. 163‑107.1.

For the first general election following the date on which it qualifies under G.S. 163‑96, a new political party shall select its candidates by party convention. Following adjournment of the nominating convention, but not later than the first day of July prior to the general election, the president of the convention shall certify to the State Board of Elections the names of persons chosen in the convention as the new party's candidates in the ensuing general election. Any candidate nominated by a new party shall be affiliated with the party at the time of certification to the State Board of Elections. The requirement of affiliation with the party will be met if the candidate submits at or before the time of certification as a candidate an application to change party affiliation to that party. The State Board of Elections shall print names thus certified on the appropriate ballots as the nominees of the new party. The State Board of Elections shall send to each county board of elections the list of any new party candidates so that the county board can add those names to the appropriate ballot.  (1901, c. 89, s. 85; Rev., s. 4292; C.S., s. 5913; 1933, c. 165, s. 1; 1949, c. 671, s. 1; 1967, c. 775, s. 1; 1979, c. 411, s. 4; 2002‑159, s. 55(b); 2006‑234, s. 3; 2008‑150, s. 10.1(a).)



§ 163-99. Use of schools and other public buildings for political meetings.

§ 163‑99.  Use of schools and other public buildings for political meetings.

The governing authority having control over schools or other public buildings which have facilities for group meetings, or where polling places are located, is hereby authorized and directed to permit the use of such buildings without charge, except custodial and utility fees, by political parties, as defined in G.S. 163‑96, for the express purpose of annual or biennial precinct meetings and county and district conventions. Provided, that the use of such buildings by political parties shall not be permitted at times when school is in session or which would interfere with normal school activities or functions normally carried on in such school buildings, and such use shall be subject to reasonable rules and regulations of the school boards and other governing authorities. (1975, c. 465; 1983, c. 519, ss. 1, 2.)



§§ 163-100 through 163-103. Reserved for future codification purposes.

§§ 163‑100 through 163‑103.  Reserved for future codification purposes.



§ 163-104. Primaries governed by general election laws; authority of State Board of Elections to modify time schedule.

SUBCHAPTER V. NOMINATION OF CANDIDATES.

Article 10.

Primary Elections.

§ 163‑104.  Primaries governed by general election laws; authority of State Board of Elections to modify time schedule.

Unless otherwise provided in this Chapter, primary elections shall be conducted as far as practicable in accordance with the general election laws of this State. All provisions of this Chapter and of other laws governing elections, not inconsistent with this Article and other provisions of law dealing specifically with primaries, shall apply as fully to primary elections and to the acts and things done thereunder as to general elections. Nevertheless, for purposes of primary elections the State Board of Elections may, by general rule, modify the general election law time schedule with regard to ascertaining, declaring, and reporting results.

All acts made criminal if committed in connection with a general election shall likewise be criminal, with the same punishment, when committed in a primary election held under the provisions of this Chapter. (1915, c. 101, s. 3; 1917, c. 218; C.S., s. 6020; 1967, c. 775, s. 1.)



§ 163-105. Payment of expense of conducting primary elections.

§ 163‑105.  Payment of expense of conducting primary elections.

The expense of printing and distributing the poll and registration books, blanks, and ballots for those offices required by G.S. 163‑109(b) to be furnished by the State, and the per diem and expenses of the State Board of Elections while engaged in the discharge of primary election duties imposed by law upon that Board, shall be paid by the State.

The expenses of printing and distributing the ballots for those offices required by G.S. 163‑109(c) to be furnished by counties, and the per diem (or salary) and expenses of the county board of elections and the chief judges and judges of election, while engaged in the discharge of primary election duties imposed by law upon them, shall be paid by the counties. (1915, c. 101, s. 7; 1917, c. 218; C.S., s. 6026; 1927, c. 260, s. 21; 1933, c. 165, s. 14; 1967, c. 775, s. 1; 1985, c. 563, s. 1; 1993 (Reg. Sess., 1994), c. 762, s. 30.)



§ 163-106. Notices of candidacy; pledge; with whom filed; date for filing; withdrawal.

§ 163‑106.  Notices of candidacy; pledge; with whom filed; date for filing; withdrawal.

(a)        Notice and Pledge.  No one shall be voted for in a primary election without having filed a notice of candidacy with the appropriate board of elections, State or county, as required by this section. To this end every candidate for selection as the nominee of a political party shall file with and place in the possession of the board of elections specified in subsection (c) of this section, a notice and pledge in the following form:

Date __________

I hereby file notice as a candidate for nomination as ____________ in the __________ party primary election to be held on ________, ______ I affiliate with the __________ party, (and I certify that I am now registered on the registration records of the precinct in which I reside as an affiliate of the ____________ party.)

I pledge that if I am defeated in the primary, I will not run for the same office as a write‑in candidate in the next general election.

Signed ___________________

(Name of Candidate)

Witness:

______________________________________

______________________________________

(Title of witness)

Each candidate shall sign the notice of candidacy in the presence of the chairman or secretary of the board of elections, State or county, with which the candidate files. In the alternative, a candidate may have the candidate's signature on the notice of candidacy acknowledged and certified to by an officer authorized to take acknowledgments and administer oaths, in which case the candidate may mail or deliver by commercial courier service the candidate's notice of candidacy to the appropriate board of elections.

In signing the notice of candidacy the candidate shall use only that candidate's legal name and may use any nickname by which he is commonly known. A candidate may also, in lieu of that candidate's legal first name and legal middle initial or middle name (if any) sign a nickname, provided that the candidate appends to the notice of candidacy an affidavit that the candidate has been commonly known by that nickname for at least five years prior to the date of making the affidavit. The candidate shall also include with the affidavit the way that candidate's name (as permitted by law) should be listed on the ballot if another candidate with the same last name files a notice of candidacy for that office.

A notice of candidacy signed by an agent or any person other than the candidate shall be invalid.

Prior to the date on which candidates may commence filing, the State Board of Elections shall print and furnish, at State expense, to each county board of elections a sufficient number of the notice of candidacy forms prescribed by this subsection for use by candidates required to file with county boards of elections.

(a1)      Disclosure of Felony Conviction.  At the same time the candidate files notice of candidacy under this section, the candidate shall file with the same office a statement answering the following question: "Have you ever been convicted of a felony?" The State Board of Elections shall adapt the notice of candidacy form to include the statement required by this subsection. The form shall make clear that a felony conviction need not be disclosed if the conviction was dismissed as a result of reversal on appeal or resulted in a pardon of innocence or expungement. The form shall require a candidate who answers "yes" to the question to provide the name of the offense, the date of conviction, the date of the restoration of citizenship rights, and the county and state of conviction. The form shall require the candidate to swear or affirm that the statements on the form are true, correct, and complete to the best of the candidate's knowledge or belief. The form shall be available as a public record in the office of the board of elections where the candidate files notice of candidacy and shall contain an explanation that a prior felony conviction does not preclude holding elective office if the candidate's rights of citizenship have been restored. This subsection shall also apply to individuals who become candidates for election by the people under G.S. 163‑114, 163‑122, 163‑123, 163‑98, 115C‑37, 130A‑50, Article 24 of Chapter 163 of the General Statutes, or any other statute or local act. Those individuals shall complete the question at the time the documents are filed initiating their candidacy. The State Board of Elections shall adapt those documents to include the statement required by this subsection. If an individual does not complete the statement required by this subsection, the board of elections accepting the filing shall notify the individual of the omission, and the individual shall have 48 hours after notice to complete the statement. If the individual does not complete the statement at the time of filing or within 48 hours after the notice, the individual's filing is not complete, the individual's name shall not appear on the ballot as a candidate, and votes for the individual shall not be counted. It is a Class I felony to complete the form knowing that information as to felony conviction or restoration of citizenship is untrue. This subsection shall not apply to candidates required by G.S. 138A‑22(d) to file Statements of Economic Interest.

(b)        Eligibility to File.  No person shall be permitted to file as a candidate in a primary if, at the time he offers to file notice of candidacy, he is registered on the appropriate registration book or record as an affiliate of a political party other than that in whose primary he is attempting to file. No person who has changed his political party affiliation or who has changed from unaffiliated status to party affiliation as permitted in G.S. 163‑82.17, shall be permitted to file as a candidate in the primary of the party to which he changed unless he has been affiliated with the political party in which he seeks to be a candidate for at least 90 days prior to the filing date for the office for which he desires to file his notice of candidacy.

A person registered as "unaffiliated" shall be ineligible to file as a candidate in a party primary election.

(c)        Time for Filing Notice of Candidacy.  Candidates seeking party primary nominations for the following offices shall file their notice of candidacy with the State Board of Elections no earlier than 12:00 noon on the second Monday in February and no later than 12:00 noon on the last business day in February preceding the primary:

Governor

Lieutenant Governor

All State executive officers

United States Senators

Members of the House of Representatives of the United States

District attorneys

Candidates seeking party primary nominations for the following offices shall file their notice of candidacy with the county board of elections no earlier than 12:00 noon on the second Monday in February and no later than 12:00 noon on the last business day in February preceding the primary:

State Senators

Members of the State House of Representatives

All county offices.

(d)        Notice of Candidacy for Certain Offices to Indicate Vacancy.  In any primary in which there are two vacancies for United States Senator from North Carolina, each candidate shall, at the time of filing notice of candidacy, file with the State Board of Elections a written statement designating the vacancy to which he seeks nomination. Votes cast for a candidate shall be effective only for his nomination to the vacancy for which he has given notice of candidacy as provided in this subsection.

(e)        Withdrawal of Notice of Candidacy.  Any person who has filed notice of candidacy for an office shall have the right to withdraw it at any time prior to the date on which the right to file for that office expires under the terms of subsection (c) of this section. If a candidate does not withdraw before the filing deadline, except as provided in G.S. 163‑112, his name shall be printed on the primary ballot, any votes for him shall be counted, and he shall not be refunded his filing fee.

(f)         Candidates required to file their notice of candidacy with the State Board of Elections under subsection (c) of this section shall file along with their notice a certificate signed by the chairman of the board of elections or the director of elections of the county in which they are registered to vote, stating that the person is registered to vote in that county, stating the party with which the person is affiliated, and that the person has not changed his affiliation from another party or from unaffiliated within three months prior to the filing deadline under subsection (c) of this section. In issuing such certificate, the chairman or director shall check the registration records of the county to verify such information. During the period commencing 36 hours immediately preceding the filing deadline the State Board of Elections shall accept, on a conditional basis, the notice of candidacy of a candidate who has failed to secure the verification ordered herein subject to receipt of verification no later than three days following the filing deadline. The State Board of Elections shall prescribe the form for such certificate, and distribute it to each county board of elections no later than the last Monday in December of each odd‑numbered year.

(g)        When any candidate files a notice of candidacy with a board of elections under subsection (c) of this section or under G.S. 163‑291(2), the board of elections shall, immediately upon receipt of the notice of candidacy, inspect the registration records of the county, and cancel the notice of candidacy of any person who does not meet the constitutional or statutory qualifications for the office, including residency.

The board shall give notice of cancellation to any candidate whose notice of candidacy has been cancelled under this subsection by mail or by having the notice served on him by the sheriff, and to any other candidate filing for the same office. A candidate who has been adversely affected by a cancellation or another candidate for the same office affected by a substantiation under this subsection may request a hearing on the cancellation. If the candidate requests a hearing, the hearing shall be conducted in accordance with Article 11B of Chapter 163 of the General Statutes.

(h)        No person may file a notice of candidacy for more than one office described in subsection (c) of this section for any one election. If a person has filed a notice of candidacy with a board of elections under this section for one office, then a notice of candidacy may not later be filed for any other office under this section when the election is on the same date unless the notice of candidacy for the first office is withdrawn under subsection (e) of this section; provided that this subsection shall not apply unless the deadline for filing notices of candidacy for both offices is the same. Notwithstanding this subsection, a person may file a notice of candidacy for a full term as United States Senator, and also file a notice of candidacy for the remainder of the unexpired term of that same seat in an election held under G.S. 163‑12, and may file a notice of candidacy for a full term as a member of the United States House of Representatives, and also file a notice of candidacy for the remainder of the unexpired term in an election held under G.S. 163‑13.

(i)         Repealed by Session Laws 2001‑403, s. 3, effective January 1, 2002.  (1915, c. 101, ss. 6, 15; 1917, c. 218; C.S., ss. 6022, 6035; 1921, c. 217; 1923, c. 111, s. 13; C.S., s. 6055(a); 1927, c. 260, s. 19; 1929, c. 26, s. 1; 1933, c. 165, s. 12; 1937, c. 364; 1947, c. 505, s. 7; 1949, c. 672, s. 4; c. 932; 1951, c. 1009, s. 3; 1955, c. 755; c. 871, s. 1; 1959, c. 1203, s. 4; 1965, c. 262; 1967, c. 775, s. 1; c. 1063, s. 2; 1969, c. 44, s. 83; c. 1190, s. 56; 1971, cc. 189, 675, 798; 1973, c. 47, s. 2; c. 793, s. 36; c. 862; 1975, c. 844, s. 2; 1977, c. 265, ss. 4, 5; c. 408, s. 2; c. 661, ss. 2, 3; 1979, c. 24; c. 411, s. 5; 1981, c. 32, ss. 1, 2; 1983, c. 330, s. 1; 1985, c. 472, s. 2; c. 558, s. 1; c. 759, s. 6; 1985 (Reg. Sess., 1986), c. 957, s. 1; 1987, c. 509, s. 13; c. 738, s. 124; 1987 (Reg. Sess., 1988), c. 1028, s. 1; 1993 (Reg. Sess., 1994), c. 762, s. 31; 1995, c. 243, s. 1; 1996, 2nd Ex. Sess., c. 9, s. 8; 1999‑456, s. 59; 2001‑403, s. 3; 2001‑466, s. 5.1(a); 2002‑158, ss. 8, 9; 2002‑159, s. 55(a); 2006‑155, s. 2; 2007‑369, s. 1; 2009‑47, s. 1.)



§ 163-107. Filing fees required of candidates in primary; refunds.

§ 163‑107.  Filing fees required of candidates in primary; refunds.

(a)        Fee Schedule.  At the time of filing a notice of candidacy, each candidate shall pay to the board of elections with which he files under the provisions of G.S. 163‑106 a filing fee for the office he seeks in the amount specified in the following tabulation:

Office Sought                                                         Amount of Filing Fee

Governor                                                                 One percent (1%) of the annual salary of the office sought

Lieutenant Governor                                                 One percent (1%) of the annual salary of the office sought

All State executive offices                                         One percent (1%) of the annual salary of the office sought

All District Attorneys of the General                          One percent (1%) of the annual salary of

Court of Justice                                                       the office sought

United States Senator                                               One percent (1%) of the annual salary of the office sought

Members of the United States House                        One percent (1%) of the annual salary of

of Representatives                                                   the office sought

State Senator                                                           One percent (1%) of the annual salary of the office sought

Member of the State House of                                  One percent (1%) of the annual salary of

Representatives                                                       the office sought

All county offices not compensated by fees               One percent (1%) of the annual salary of the office sought

All county offices compensated partly                       One percent (1%) of the first annual

by salary and partly by fees                                     salary to be received (exclusive of fees)

The salary of any office that is the basis for calculating the filing fee is the starting salary for the office, rather than the salary received by the incumbent, if different. If no starting salary can be determined for the office, then the salary used for calculation is the salary of the incumbent, as of January 1 of the election year.

(b)        Refund of Fees.  If any person who has filed a notice of candidacy and paid the filing fee prescribed in subsection (a) of this section, withdraws his notice of candidacy within the period prescribed in G.S. 163‑106(e), he shall be entitled to have the fee he paid refunded. If the fee was paid to the State Board of Elections, the chairman of that board shall cause a warrant to be drawn on the Treasurer of the State for the refund payment. If the fee was paid to a county board of elections, the chairman of the Board shall certify to the county finance officer that the refund should be made, and the county finance officer shall make the refund in accordance with the provisions of the Local Government Budget and Fiscal Control Act. If any person who has filed a notice of candidacy and paid the filing fee prescribed in subsection (a) of this section dies prior to the date of the primary election provided by G.S. 163‑1, the personal representative of the estate shall be entitled to have the fee refunded if application is made to the board of elections to which the fee was paid no later than one year after the date of death, and refund shall be made in the same manner as in withdrawal of notice of candidacy.

If any person files a notice of candidacy and pays a filing fee to a board of elections other than that with which he is required to file under the provisions of G.S. 163‑106(e), he shall be entitled to have the fee refunded in the manner prescribed in this subsection if he requests the refund before the date on which the right to file for that office expires under the provisions of G.S. 163‑106(e). (1915, c. 101, s. 4; 1917, c. 218; 1919, cc. 50, 139; C.S., ss. 6023, 6024; 1927, c. 260, s. 20; 1933, c. 165, s. 12; 1939, c. 264, s. 2; 1959, c. 1203, s. 5; 1967, c. 775, s. 1; 1969, c. 44, s. 84; 1973, c. 47, s. 2; c. 793, s. 37; 1977, c. 265, s. 6; 1983, c. 913, s. 56; 1995, c. 464, s. 1; 1996, 2nd Ex. Sess., c. 9, s. 9; 2001‑403, s. 4; 2002‑158, s. 10; 2005‑428, s. 8.)



§ 163-107.1. Petition in lieu of payment of filing fee.

§ 163‑107.1.  Petition in lieu of payment of filing fee.

(a)        Any qualified voter who seeks nomination in the party primary of the political party with which he affiliates may, in lieu of payment of any filing fee required for the office he seeks, file a written petition requesting him to be a candidate for a specified office with the appropriate board of elections, State, county or municipal.

(b)        If the candidate is seeking the office of United States Senator, Governor, Lieutenant Governor, or any State executive officer, the petition must be signed by 10,000 registered voters who are members of the political party in whose primary the candidate desires to run, except that in the case of a political party as defined by G.S. 163‑96(a)(2) which will be making nominations by primary election, the petition must be signed by ten percent (10%) of the registered voters of the State who are affiliated with the same political party in whose primary the candidate desires to run, or in the alternative, the petition shall be signed by no less than 10,000 registered voters regardless of the voter's political party affiliation, whichever requirement is greater. The petition must be filed with the State Board of Elections not later than 12:00 noon on Monday preceding the filing deadline before the primary in which he seeks to run. The names on the petition shall be verified by the board of elections of the county where the signer is registered, and the petition must be presented to the county board of elections at least 15 days before the petition is due to be filed with the State Board of Elections. When a proper petition has been filed, the candidate's name shall be printed on the primary ballot.

(c)        County, Municipal and District Primaries.  If the candidate is seeking one of the offices set forth in G.S. 163‑106(c) but which is not listed in subsection (b) of this section, or a municipal or any other office requiring a partisan primary which is not set forth in G.S. 163‑106(c) or (d), he shall file a written petition with the appropriate board of elections no later than 12:00 noon on Monday preceding the filing deadline before the primary. The petition shall be signed by ten percent (10%) of the registered voters of the election area in which the office will be voted for, who are affiliated with the same political party in whose primary the candidate desires to run, or in the alternative, the petition shall be signed by no less than 200 registered voters regardless of said voter's political party affiliation, whichever requirement is greater. The board of elections shall verify the names on the petition, and if the petition is found to be sufficient, the candidate's name shall be printed on the appropriate primary ballot. Petitions for candidates for member of the U.S. House of Representatives, District Attorney, and members of the State House of Representatives from multi‑county districts or members of the State Senate from multi‑county districts must be presented to the county board of elections for verification at least 15 days before the petition is due to be filed with the State Board of Elections, and such petition must be filed with the State Board of Elections no later than 12:00 noon on Monday preceding the filing deadline. The State Board of Elections may adopt rules to implement this section and to provide standard petition forms.

(d)        Nonpartisan Primaries and Elections.  Any qualified voter who seeks to be a candidate in any nonpartisan primary or election may, in lieu of payment of the filing fee required, file a written petition signed by ten percent (10%) of the registered voters in the election area in which the office will be voted for with the appropriate board of elections. Any qualified voter may sign the petition. The petition shall state the candidate's name, address and the office which he is seeking. The petition must be filed with the appropriate board of elections no later than 60 days prior to the filing deadline for the primary or election, and if found to be sufficient, the candidate's name shall be printed on the ballot. (1975, c. 853; 1977, c. 386; 1985, c. 563, s. 13; 1996, 2nd Ex. Sess., c. 9, s. 12; 2001‑403, s. 7; 2002‑158, s. 11.)



§ 163-108. Certification of notices of candidacy.

§ 163‑108.  Certification of notices of candidacy.

(a)        Within three days after the time for filing notices of candidacy with the State Board of Elections under the provisions of G.S. 163‑106(c) has expired, the chairman or secretary of that Board shall certify to the Secretary of State the name, address, and party affiliation of each person who has filed with the State Board of Elections, indicating in each instance the office sought.

(b)        No later than 10 days after the time for filing notices of candidacy under the provisions of G.S. 163‑106(c) has expired, the chairman of the State Board of Elections shall certify to the chairman of the county board of elections in each county in the appropriate district the names of candidates for nomination to the following offices who have filed the required notice and pledge and paid the required filing fee to the State Board of Elections, so that their names may be printed on the official county ballots: Superior court judge, district court judge, and district attorney.

(c)        In representative districts composed of more than one county and in multi‑county senatorial districts the chairman or secretary of the county board of elections in each county shall, within three days after the time for filing notices of candidacy under the provisions of G.S. 163‑106(c) has expired, certify to the State Board of Elections (i) the names of all candidates who have filed notice of candidacy in his county for member of the State Senate, or, if such is the fact, that no candidates have filed in his county for that office, and (ii)  the names of all candidates who have filed notice of candidacy in his county for the office of member of the State House of Representatives or, if such is the fact, that no candidates have filed in his county for that office. The chairman of the county board of elections shall forward a copy of this report to the chairman of the board of elections of each of the other counties in the representative or senatorial district. Within 10 days after the time for filing notices  of candidacy for those offices has expired the chairman or secretary of the State Board of Elections shall certify to the chairman of the county board of elections in each county of each multi‑county representative or senatorial district the names of all candidates for the House of Representatives and Senate which must be printed on the county ballots.

(d)        Within two days after he receives each of the letters of certification from the chairman of the State Board of Elections required by subsections (b) and (c) of this section, each county elections board chairman shall acknowledge receipt by letter addressed to the chairman of the State Board of Elections. (1915, c. 101, s. 8; 1917, c. 218; C.S., s. 6028; 1927, c. 260, s. 22; 1966, Ex. Sess., c. 5, s. 8; 1967, c. 775, s. 1; 1973, c. 793, s. 38; 1979, c. 797, s. 5;  1983, c. 331, s. 1.)



§ 163-108.1. Nomination of members of House of Representatives.

§ 163‑108.1.  Nomination of members of House of Representatives.

Chapter 826, Session Laws of 1957; Chapter 484, Session Laws of 1961; Chapter 621, Session Laws of 1959; Chapter 894, Session Laws of 1945; Chapter 442, Session Laws of 1955; Chapter 103, Public‑ Local Laws of 1941; Chapter 439, Session Laws of 1955; Chapter 238, Session Laws of 1959; and all other special and local acts providing for the nomination of candidates for the State House of Representatives by convention in any county, are modified and amended as follows: In the several representative districts of the State containing two or more counties, each political party shall nominate candidates for membership in the State House of Representatives according to the provisions of the statewide primary law, Article 19 [Article 10], Chapter 163 of the General Statutes of North Carolina, or by district convention of the party when so provided by law. In a county assigned to a multi‑county representative district, no political party shall nominate candidates for the State House of Representatives by party convention for the single county. (1966, Ex.  Sess., c. 5, s. 16.)



§ 163-109: Repealed by Session Laws 2002-159, s. 55.(j), effective January 1, 2003, and applicable to all primaries and elections held on or after that date.

§ 163‑109: Repealed by Session Laws 2002‑159, s. 55.(j), effective January 1, 2003, and applicable to all primaries and elections held on or after that date.



§ 163-110. Candidates declared nominees without primary.

§ 163‑110.  Candidates declared nominees without primary.

If a nominee for a single office is to be selected and only one candidate of a political party files for that office, or if nominees for two or more offices (constituting a group) are to be selected, and only the number of candidates equal to the number of the positions to be filled file for a political party for said offices, then the appropriate board of elections shall, upon the expiration of  the filing period for said office, declare such persons as the nominees or nominee of that party, and the names shall not be printed on the primary ballot, but shall be printed on the general election ballot as candidate for that political party for that office. For the following offices, this declaration shall be made by the county board of elections with which the aspirant filed notice of candidacy: All county offices, State Senators in single‑county senatorial districts, and members of the State House of Representatives in single‑county representative districts. For all other offices, this declaration shall be made by the State Board of Elections. (1915, c. 101, ss. 13, 19; 1917, c. 218; C.S., ss. 6033, 6039; 1966, Ex. Sess., c. 5, ss. 9, 11; 1967, c. 775, s. 1; 1973, c. 793, s. 42; 1975, c. 19, s. 68; 1981, c. 220, ss. 1, 2.)



§ 163-111. Determination of primary results; second primaries.

§ 163‑111.  Determination of primary results; second primaries.

(a)        Nomination Determined by Substantial Plurality; Definition of Substantial Plurality.  Except as otherwise provided in this section, nominations in primary elections shall be determined by a substantial plurality of the votes cast. A substantial plurality within the meaning of this section shall be determined as follows:

(1)        If a nominee for a single office is to be selected, and there is more than one person seeking nomination, the substantial plurality shall be ascertained by multiplying the total vote cast for all aspirants by forty percent (40%). Any excess of the sum so ascertained shall be a substantial plurality, and the aspirant who obtains a substantial plurality shall be declared the nominee. If two candidates receive a substantial plurality, the candidate receiving the highest vote shall be declared the nominee.

(2)        If nominees for two or more offices (constituting a group) are to be selected, and there are more persons seeking nomination than there are offices, the substantial plurality shall be ascertained by dividing the total vote cast for all aspirants by the number of positions to be filled, and by multiplying the result by forty percent (40%). Any excess of the sum so ascertained shall be a substantial plurality, and the aspirants who obtain a substantial plurality shall be declared the nominees. If more candidates obtain a substantial plurality than there are positions to be filled, those having the highest vote (equal to the number of positions to be filled) shall be declared the nominees.

(b)        Right to Demand Second Primary.  If an insufficient number of aspirants receive a substantial plurality of the votes cast for a given office or group of offices in a primary, a second primary, subject to the conditions specified in this section, shall be held:

(1)        If a nominee for a single office is to be selected and no aspirant receives a substantial plurality of the votes cast, the aspirant receiving the highest number of votes shall be declared nominated by the appropriate board of elections unless the aspirant receiving the second highest number of votes shall request a second primary in accordance with the provisions of subsection (c) of this section. In the second primary only the two aspirants who received the highest and next highest number of votes shall be voted for.

(2)        If nominees for two or more offices (constituting a group) are to be selected and aspirants for some or all of the positions within the group do not receive a substantial plurality of the votes, those candidates equal in number to the positions remaining to be filled and having the highest number of votes shall be declared the nominees unless some one or all of the aspirants equal in number to the positions remaining to be filled and having the second highest number of votes shall request a second primary in accordance with the provisions of subsection (c) of this section. In the second primary to select nominees for the positions in the group remaining to be filled, the names of all those candidates receiving the highest number of votes and all those receiving the second highest number of votes and demanding a second primary shall be printed on the ballot.

(c)        Procedure for Requesting Second Primary. 

(1)        A candidate who is apparently entitled to demand a second primary, according to the unofficial results, for one of the offices listed below, and desiring to do so, shall file a request for a second primary in writing with the Executive Director of the State Board of Elections no later than 12:00 noon on the ninth day (including Saturdays and Sundays) following the date on which the primary was conducted, and such request shall be subject to the certification of the official results by the State Board of Elections. If the vote certification by the State Board of Elections determines that a candidate who was not originally thought to be eligible to call for a second primary is in fact eligible to call for a second primary, the Executive Director of the State Board of Elections shall immediately notify such candidate and permit him to exercise any options available to him within a 48‑hour period following the notification:

Governor,

Lieutenant Governor,

All State executive officers,

District Attorneys of the General Court of Justice,

United States Senators,

Members of the United States House of Representatives,

State Senators in multi‑county senatorial districts, and

Members of the State House of Representatives in multi‑county representative districts.

(2)        A candidate who is apparently entitled to demand a second primary, according to the unofficial results, for one of the offices listed below and desiring to do so, shall file a request for a second primary in writing with the chairman or director of the county board of elections no later than 12:00 noon on the ninth day (including Saturdays and Sundays) following the date on which the primary was conducted, and such request shall be subject to the certification of the official results by the county board of elections:

State Senators in single‑county senatorial districts,

Members of the State House of Representatives in single‑county representative districts, and

All county officers.

(3)        Immediately upon receipt of a request for a second primary the appropriate board of elections, State or county, shall notify all candidates entitled to participate in the second primary, by telephone followed by written notice, that a second primary has been requested and of the date of the second primary.

(d)        Tie Votes; How Determined. 

(1)        In the event of a tie for the highest number of votes in a first primary between two candidates for party nomination for a single county, or single‑county legislative district office, the board of elections of the county in which the two candidates were voted for shall conduct a recount and declare the results. If the recount shows a tie vote, a second primary shall be held on the date prescribed in subsection (e) of this section between the two candidates having an equal vote, unless one of the aspirants, within three days after the result of the recount has been officially declared, files a written notice of withdrawal with the board of elections with which he filed notice of candidacy. Should that be done, the remaining aspirant shall be declared the nominee. In the event of a tie for the highest number of votes in a first primary among more than two candidates for party nomination for one of the offices mentioned in this subdivision, no recount shall be held, but all of the tied candidates shall be entered in a second primary.

(2)        In the event of a tie for the highest number of votes in a first primary between two candidates for a State office, for United States Senator, or for any district office (including State Senator in a multi‑county senatorial district and member of the State House of Representatives in a multi‑county representative district), no recount shall be held solely by reason of the tie, but the two candidates having an equal vote shall be entered in a second primary to be held on the date prescribed in subsection (e) of this section, unless one of the two candidates files a written notice of withdrawal with the State Board of Elections within three days after the result of the first primary has been officially declared and published. Should that be done, the remaining aspirant shall be declared the nominee. In the event of a tie for the highest number of votes in a first primary among more than two candidates for party nomination for one of the offices mentioned in this subdivision, no recount shall be held, but all of the tied candidates shall be entered in a second primary.

(3)        In the event one candidate receives the highest number of votes cast in a first primary, but short of a substantial plurality, and two or more of the other candidates receive the second highest number of votes cast in an equal number, the proper board of elections shall declare the candidate having the highest vote to be the party nominee, unless all but one of the tied candidates give written notice of withdrawal to the proper board of elections within three days after the result of the first primary has been officially declared. If all but one of the tied candidates withdraw within the prescribed three‑day period, and the remaining candidate demands a second primary in accordance with the provisions of subsection (c) of this section, a second primary shall be held between the candidate who received the highest vote and the remaining candidate who received the second highest vote.

(e)        Date of Second Primary; Procedures.  If a second primary is required under the provisions of this section, the appropriate board of elections, State or county, shall order that it be held seven weeks after the first primary.

There shall be no registration of voters between the dates of the first and second primaries. Persons whose qualifications to register and vote mature after the day of the first primary and before the day of the second primary may register on the day of the second primary and, when thus registered, shall be entitled to vote in the second primary. The second primary is a continuation of the first primary and any voter who files a proper and timely written affirmation of change of address within the county under the provisions of G.S. 163‑82.15, in the first primary may vote in the second primary without having to refile that written affirmation if he is otherwise qualified to vote in the second primary. Subject to this provision for registration, the second primary shall be held under the laws, rules, and regulations provided for the first primary.

(f)         No Third Primary Permitted.  In no case shall there be a third primary. The candidates receiving the highest number of votes in the second primary shall be nominated. If in a second primary there is a tie for the highest number of votes between two candidates, the proper party executive committee shall select the party nominee for the office in accordance with the provisions of G.S. 163‑114. (1915, c. 101, s. 24; 1917, c. 179, s. 2; c. 218; C.S., s. 6045; 1927, c. 260, s. 23; 1931, c. 254, s. 17; 1959, c. 1055; 1961, c. 383; 1966, Ex. Sess., c. 5, s. 13; 1967, c. 775, s. 1; 1969, c. 44, s. 85; 1973, c. 47, s. 2; c. 793, ss. 43, 44; 1975, c. 844, s. 3; 1977, c. 265, s. 9; 1981, c. 645, ss. 1, 2; 1989, c. 549; 1995, c. 243, s. 1; 1996, 2nd Ex. Sess., c. 9, s. 10; 1999‑424, s. 7(e); 2001‑319, s. 11; 2001‑403, s. 5; 2002‑158, s. 12; 2003‑278, s. 10(d); 2006‑192, s. 2.)



§ 163-112. Death of candidate before primary; vacancy in single office.

§ 163‑112.  Death of candidate before primary; vacancy in single office.

(a)        Death of One of Two Candidates within 30 Days after the Filing Period Closes.  If at the time the filing period closes, only two persons have filed notice of candidacy for nomination by a political party to a single office, and one of the candidates dies within 30 days after the filing period closes, then the proper board of elections shall, upon notice of the death, reopen the filing period for that party contest, for an additional three days. Should no candidate file during the three days, the board of elections shall certify the remaining candidate as the nominee of his party as provided in G.S. 163‑110.

(b)        Death of One of More Than Two Candidates within 30 Days after the Filing Period Closes.  If at the close of the filing period more than two candidates have filed for a single‑seat office, and within 30 days after the filing period closes the board of elections receives notice of a candidate's death, the board shall immediately open the filing period for that party contest, for three additional days in order for candidates to file for that office. The name of the deceased candidate shall not be printed on the ballot.

In the event a candidate's death occurs more than 30 days after the closing of the original filing period, the names of the remaining candidates shall be printed on the ballot. If the ballots have been printed at the time death occurs, the ballots shall not be reprinted and any votes cast for a deceased candidate shall not be counted or considered for any purpose. In the event the death of a candidate or candidates leaves only one candidate, then such candidate shall be certified as the party's nominee for that office.

(c)        Vacancy in Group Offices within 30 Days after the Filing Period Closes.  If at the time the filing period closes more persons have filed notice of candidacy for nomination by a political party to an office constituting a group than there are positions to be filled, and a candidate or candidates die within 30 days after the filing period closes, and there remains only the number of candidates equal to or fewer than the number of positions to be filled, the appropriate board of elections shall reopen the filing period for that party contest, for three days for that office. Should no persons file during the three‑day period, then those candidates already filed shall be certified as the party nominees for that office.

(d)        Vacancy in Group Offices More Than 30 Days after the Filing Period Closes.  In the event a candidate or candidates death occurs more than 30 days after the original filing period closes for an office constituting a group, then regardless of the number of candidates filed for nomination, the board of elections shall be governed as follows:

(1)        If the ballots have not been printed at the time the board of elections receives notice of the death, the deceased candidate's name shall not be printed on the ballot.

(2)        If the ballots have been printed at the time the board of elections receives notice of the death, the ballots shall not be reprinted but votes cast for the deceased candidate shall not be counted for any purpose.

(3)        In the event the death of a candidate or candidates results in the number of candidates being equal to or less than the number of positions to be filled for that office, then the remaining candidates shall be certified as the party nominees for that office and no primary shall be held for that office.

(4)        If death or disqualification of candidates results in the number of candidates being less than the number of positions to be filled for that office, then the appropriate party executive committee shall, in accordance with G.S. 163‑114, make nominations of persons equal to the number of positions to be filled and no primary shall be held and those names shall be printed on the general election ballot.(1959, c. 1054; 1967, c. 775, s. 1; 1981, c. 434; 1993, c. 553, s. 60; 2001‑466, s. 1(f); 2003‑278, s. 4; 2003‑434, 1st Ex. Sess., s. 5(e); 2004‑127, s. 13.)



§ 163-113. Nominee's right to withdraw as candidate.

§ 163‑113.  Nominee's right to withdraw as candidate.

A person who has been declared the nominee of a political party for a specified office under the provisions of G.S. 163‑182.15 or G.S. 163‑110, shall not be permitted to resign as a candidate unless, at least 30 days before the general election, he submits to the board of elections which certified his nomination a written request that he be permitted to withdraw. (1929, c. 164, s. 8; 1967, c. 775, s. 1; 2001‑398, s. 6.)



§ 163-114. Filling vacancies among party nominees occurring after nomination and before election.

§ 163‑114.  Filling vacancies among party nominees occurring after nomination and before election.

If any person nominated as a candidate of a political party for one of the offices listed below (either in a primary or convention or by virtue of having no opposition in a primary) dies, resigns, or for any reason becomes ineligible or disqualified before the date of the ensuing general election, the vacancy shall be filled by appointment according to the following instructions:

Position

President                                                          Vacancy is to be filled by appointment of

Vice President                                                        national executive committee of

political party in which vacancy occurs

Presidential elector or alternate elector              Vacancy is to be filled by appointment of

Any elective State office                                          State executive committee of political

United States Senator                                             party in which vacancy occurs

A district office, including:                                 Appropriate district executive committee of

Member of the United States House                   political party in which vacancy occurs

of Representatives

District Attorney

State Senator in a multi‑county

senatorial district

Member of State House of

Representatives in a multi‑county

representative district

State Senator in a single‑county                        County executive committee of political

senatorial district                                                party in which vacancy occurs,

Member of State House of                                      provided, in the case of the State

Representatives in a single‑county                       Senator or State Representative in a

representative district                                         single‑county district where not all the

Any elective county office                                        county is located in that district, then in

voting, only those members of the

county executive committee who reside

within the district shall vote

The party executive making a nomination in accordance with the provisions of this section shall certify the name of its nominee to the chairman of the board of elections, State or county, that has jurisdiction over the ballot item under G.S. 163‑182.4. If at the time a nomination is made under this section the general election ballots have already been printed, the provisions of G.S.163‑165.3(c) shall apply. If a vacancy occurs in a nomination of a political party and that vacancy arises from a cause other than death and the vacancy in nomination occurs more than 120 days before the general election, the vacancy in nomination may be filled under this section only if the appropriate executive committee certifies the name of the nominee in accordance with this paragraph at least 75 days before the general election.

In a county not all of which is located in one congressional district, in choosing the congressional district executive committee member or members from that area of the county, only the county convention delegates or county executive committee members who reside within the area of the county which is within the congressional district may vote.

In a county which is partly in a multi‑county senatorial district or which is partly in a multi‑county House of Representatives district, in choosing that county's member or members of the senatorial district executive committee or House of Representatives district executive committee for the multi‑county district, only the county convention delegates or county executive committee members who reside within the area of the county which is within that multi‑county district may vote.

An individual whose name appeared on the ballot in a primary election preliminary to the general election shall not be eligible to be nominated to fill a vacancy in the nomination of another party for the same office in the same year. (1929, c. 164, s. 19; 1967, c. 775, s. 1; 1973, c. 793, s. 45; 1981 (Reg. Sess., 1982), c. 1265, ss. 4, 5; 1987, c. 509, s. 10; c. 526; c. 738, s. 124; 1987 (Reg. Sess., 1988), c. 1037, s. 126.1; 1991, c. 727, s. 8; 1996, 2nd Ex. Sess., c. 9, s. 13; 2001‑353, s. 1; 2001‑403, s. 8; 2001‑460, s. 4; 2003‑142, s. 1; 2006‑234, s. 6.)



§ 163-115. Special provisions for obtaining nominations when vacancies occur in certain offices.

§ 163‑115.  Special provisions for obtaining nominations when vacancies occur in certain offices.

(a)        If a vacancy occurs in the office of the clerk of superior court, otherwise than by expiration of the term, or if the people fail to elect, the vacancy shall be filled as provided in Sec. 9(3) of Article IV of the North Carolina Constitution. If the vacancy occurs after the time for filing notice of candidacy in the primary has expired in a year when a regular election is not being held to elect a clerk of the superior court by expiration of term, then the county executive committee of each political party shall nominate a candidate whose name shall appear on the general election ballot. The candidate  elected in the general election shall serve the unexpired portion of the term of the person causing the vacancy.

(b)        In the event a special election is called to fill a vacancy in the  State's delegation in the United States House of Representatives, the  provisions of G.S. 163‑13 shall apply.

(c)        If a vacancy occurs in an elective State or district office (other than member of the United States House of Representatives) during the period opening 10 days before the filing period for the office ends and closing 30 days before the ensuing general election, a nomination shall be made by the proper executive committee of each political party as provided in G.S. 163‑114, and the names of the nominees shall be printed on the general election ballots.

(d)        If a vacancy occurs on a county board of commissioners and G.S. 153A‑27 or G.S. 153A‑27.1 requires that a person shall be elected to the seat vacated for the remainder of the unexpired term, and the vacancy occurs:

(1)        Beginning on the tenth day before the filing period ends under G.S. 163‑106(c), a nomination shall be made by the county executive committee of each political party and the names of the nominees shall be printed on the general election ballots.

(2)        Prior to the tenth day before the filing period ends under G.S. 163‑106(c), nominations shall be made by primary election as provided by this Article.

(e)        If a vacancy occurs in the office of United States Senator, and the vacancy occurs:

(1)        Beginning on the tenth day before the filing period ends under G.S. 163‑106(c), a nomination shall be made by the State executive committee of each political party and the names of the nominees shall be printed on the general election ballots.

(2)        Prior to the tenth day before the filing period ends under G.S. 163‑106(c), nominations shall be made by primary election as provided by this Article. (1915, c. 101, s. 33; 1917, c. 179, s. 3; c. 218; C.S., s. 6053; 1923, c. 111, s. 16; 1955, c. 574; 1957, c. 1242; 1966, Ex. Sess., c. 5, s. 14; 1967, c. 775, s. 1; 1973, c. 793, s. 46; 1985, c. 563, ss. 7, 7.1; c. 759, s. 1; 1997‑456, s. 27.)



§§ 163-116 through 163-118. Repealed by Session Laws 1973, c. 793, ss. 47- 49.

§§ 163‑116 through 163‑118.  Repealed by Session Laws 1973, c. 793, ss. 47‑ 49.



§ 163-119. Voting by unaffiliated voter in party primary.

§ 163‑119.  Voting by unaffiliated voter in party primary.

If a political party has, by action of its State Executive Committee reported to the State Board of Elections by resolution delivered no later than the first day of December preceding a primary, provided that unaffiliated voters may vote in the primary of that party, an unaffiliated voter may vote in the primary of that party by announcing that intention under G.S. 163‑166.7(a). For a party to withdraw its permission, it must do so by action of its State Executive Committee, similarly reported to the State Board of Elections no later than the first day of December preceding the primary where the withdrawal is to become effective. (1993 (Reg. Sess., 1994), c. 762, s. 7; 2002‑159, s. 21(a).)



§ 163-120. Reserved for future codification purposes.

§ 163‑120.  Reserved for future codification purposes.



§ 163-121. Reserved for future codification purposes.

§ 163‑121.  Reserved for future codification purposes.



§ 163-122. Unaffiliated candidates nominated by petition.

§ 163‑122.  Unaffiliated candidates nominated by petition.

(a)        Procedure for Having Name Printed on Ballot as Unaffiliated Candidate.  Any qualified voter who seeks to have his name printed on the general election ballot as an unaffiliated candidate shall:

(1)        If the office is a statewide office, file written petitions with the State Board of Elections supporting his candidacy for a specified office. These petitions must be filed with the State Board of Elections on or before 12:00 noon on the last Friday in June preceding the general election and must be signed by qualified voters of the State equal in number to two percent (2%) of the total number of voters who voted in the most recent general election for Governor. Also, the petition must be signed by at least 200 registered voters from each of four congressional districts in North Carolina. No later than 5:00 p.m. on the fifteenth day preceding the date the petitions are due to be filed with the State Board of Elections, each petition shall be presented to the chairman of the board of elections of the county in which the signatures were obtained. Provided the petitions are timely submitted, the chairman shall examine the names on the petition and place a check mark on the petition by the name of each signer who is qualified and registered to vote in his county and shall attach to the petition his signed certificate. Said certificates shall state that the signatures on the petition have been checked against the registration records and shall indicate the number of signers to be qualified and registered to vote in his county. The chairman shall return each petition, together with the certificate required in this section, to the person who presented it to him for checking. Verification by the chairman of the county board of elections shall be completed within two weeks from the date such petitions are presented.

(2)        If the office is a district office under the jurisdiction of the State Board of Elections under G.S. 163‑182.4(b), file written petitions with the State Board of Elections supporting that voter's candidacy for a specified office. These petitions must be filed with the State Board of Elections on or before 12:00 noon on the last Friday in June preceding the general election and must be signed by qualified voters of the district equal in number to four percent (4%) of the total number of registered voters in the district as reflected by the voter registration records of the State Board of Elections as of January 1 of the year in which the general election is to be held. Each petition shall be presented to the chairman of the board of elections of the county in which the signatures were obtained. The chairman shall examine the names on the petition and the procedure for certification and deadline for submission to the county board shall be the same as specified in (1) above.

(3)        If the office is a county office or a single county legislative district, file written petitions with the chairman or director of the county board of elections supporting his candidacy for a specified county office. These petitions must be filed with the county board of elections on or before 12:00 noon on the last Friday in June preceding the general election and must be signed by qualified voters of the county equal in number to four percent (4%) of the total number of registered voters in the county as reflected by the voter registration records of the State Board of Elections as of January 1 of the year in which the general election is to be held, except if the office is for a district consisting of less than the entire county and only the voters in that district vote for that office, the petitions must be signed by qualified voters of the district equal in number to four percent (4%) of the total number of voters in the district according to the voter registration records of the State Board of Elections as of January 1 of the year in which the general election is to be held. Each petition shall be presented to the chairman or director of the county board of elections. The chairman shall examine, or cause to be examined, the names on the petition and the procedure for certification shall be the same as specified in (1) above.

(4)        If the office is a partisan municipal office, file written petitions with the chairman or director of the county board of elections in the county wherein the municipality is located supporting his candidacy for a specified municipal office. These petitions must be filed with the county board of elections on or before the time and date specified in G.S. 163‑296 and must be signed by the number of qualified voters specified in G.S. 163‑296. The procedure for certification shall be the same as specified in (1) above.

Upon compliance with the provisions of (1), (2), (3), or (4) of this subsection, the board of elections with which the petitions have been timely filed shall cause the unaffiliated candidate's name to be printed on the general election ballots in accordance with Article 14A of this Chapter.

An individual whose name appeared on the ballot in a primary election preliminary to the general election shall not be eligible to have his name placed on the general election ballot as an unaffiliated candidate for the same office in that year.

(b)        Form of Petition.  Petitions requesting an unaffiliated candidate to be placed on the general election ballot shall contain on the heading of each page of the petition in bold print or in all capital letters the words: "THE UNDERSIGNED REGISTERED VOTERS IN __________ COUNTY HEREBY PETITION ON BEHALF OF __________ AS AN UNAFFILIATED CANDIDATE FOR THE OFFICE OF __________ IN THE NEXT GENERAL ELECTION. THE UNDERSIGNED HEREBY PETITION THAT SUBJECT CANDIDATE BE PLACED ON THE APPROPRIATE BALLOT UPON COMPLIANCE WITH THE PROVISIONS CONTAINED IN G.S. 163‑122."

(c)        This section does not apply to elections under Article 25 of this Chapter.

(d)        When any person files a petition with a board of elections under this section, the board of elections shall, immediately upon receipt of the petition, inspect the registration records of the county and cancel the petition of any person who does not meet the constitutional or statutory qualifications for the office, including residency.

The board shall give notice of cancellation to any person whose petition has been cancelled under this subsection by mail or by having the notice served on that person by the sheriff and to any other candidate filing for the same office. A person whose petition has been cancelled or another candidate for the same office affected by a substantiation under this subsection may request a hearing on the issue of constitutional or statutory qualifications for the office. If the person requests a hearing, the hearing shall be conducted in accordance with Article 11B of Chapter 163 of the General Statutes.

(e)        Any candidate seeking to have that candidate's name printed on the general election ballot under this section shall pay a filing fee equal to that provided for candidates for the office in G.S. 163‑107 or comply with the alternative available to candidates for the office in G.S. 163‑107.1.  (1929, c. 164, s. 6; 1931, c. 223; 1935, c. 236; 1967, c. 775, s. 1; 1973, c. 793, s. 50; 1977, c. 408, s. 3; 1979, c. 23, ss. 1, 3; c. 534, s. 2; 1981, c. 637; 1991, c. 297, s. 1; 1995, c. 243, s. 1; 1996, 2nd Ex. Sess., c. 9, s. 14; 1999‑424, s. 5(b); 2002‑159, s. 21(b); 2004‑127, s. 8(a); 2006‑155, s. 3; 2006‑234, ss. 4, 5; 2007‑391, s. 8(a); 2007‑484, s. 21; 2008‑187, s. 33(a).)



§ 163-123. Declaration of intent and petitions for write-in candidates in partisan elections.

§ 163‑123.  Declaration of intent and petitions for write‑in candidates in partisan elections.

(a)        Procedure for Qualifying as a Write‑In Candidate.  Any qualified voter who seeks to have write‑in votes for him counted in a general election shall file a declaration of intent in accordance with subsection (b) of this section and petition(s) in accordance with subsection (c) of this section.

(b)        Declaration of Intent.  The applicant for write‑in candidacy shall file his declaration of intent at the same time and with the same board of elections as his petition, as set out in subsection (c) of this section. The declaration shall contain:

(1)        Applicant's name,

(2)        Applicant's residential address,

(3)        Declaration of applicant's intent to be a write‑in candidate,

(4)        Title of the office sought,

(5)        Date of the election,

(6)        Date of the declaration,

(7)        Applicant's signature.

(c)        Petitions for Write‑in Candidacy.  An applicant for write‑in candidacy shall:

(1)        If the office is a statewide office, file written petitions with the State Board of Elections supporting his candidacy for a specified office. These petitions shall be filed on or before noon on the 90th day before the general election. They shall be signed by 500 qualified voters of the State. No later than 5:00 p.m. on the fifteenth day preceding the date the petitions are due to be filed with the State Board of Elections, each petition shall be presented to the board of elections of the county in which the signatures were obtained. A petition presented to a county board of elections shall contain only names of voters registered in that county. Provided the petitions are timely submitted, the chairman of the county board of elections shall examine the names on the petition and place a check mark by the name of each signer who is qualified and registered to vote in his county. The chairman of the county board shall attach to the petition his signed certificate. On his certificate the chairman shall state that the signatures on the petition have been checked against the registration records and shall indicate the number of signers who are qualified and registered to vote in his county and eligible to vote for that office. The chairman shall return each petition, together with the certificate required in this section, to the person who presented it to him for checking. The chairman of the county board shall complete the verification within two weeks from the date the petition is presented.

(2)        If the office is a district office under the jurisdiction of the State Board of Elections under G.S. 163‑182.4(b), file written petitions with the State Board of Elections supporting that applicant's candidacy for a specified office. These petitions must be filed with the State Board of Elections on or before noon on the 90th day before the general election and must be signed by 250 qualified voters. Before being filed with the State Board of Elections, each petition shall be presented to the board of elections of the county in which the signatures were obtained. A petition presented to a county board of elections shall contain only names of voters registered in that county who are eligible to vote for that office. The chairman of the county board shall examine the names on the petition and the procedure for certification shall be the same as specified in subdivision (1).

(3)        If the office is a county office, or is a school administrative unit office elected on a partisan basis, or is a legislative district consisting of a single county or a portion of a county, file written petitions with the county board of elections supporting his candidacy for a specified office. A petition presented to a county board of elections shall contain only names of voters registered in that county. These petitions must be filed on or before noon on the 90th day before the general election and must be signed by 100 qualified voters who are eligible to vote for the office, unless fewer than 5,000 persons are eligible to vote for the office as shown by the most recent records of the appropriate board of elections. If fewer than 5,000 persons are eligible to vote for the office, an applicant's petition must be signed by not less than one percent (1%) of those registered voters. Before being filed with the county board of elections, each petition shall be presented to the county board of elections for examination. The chairman of the county board of elections shall examine the names on the petition and the procedure for certification shall be the same as specified in subdivision (1).

(d)        Form of Petition.  Petitions requesting the qualification of a write‑in candidate in a general election shall contain on the heading of each page of the petition in bold print or in capital letters the words: "THE UNDERSIGNED REGISTERED VOTERS IN __________ COUNTY HEREBY PETITION ON BEHALF OF ______________ AS A WRITE‑IN CANDIDATE IN THE NEXT GENERAL ELECTION. THE UNDERSIGNED HEREBY PETITION THAT SUBJECT CANDIDATE BE PLACED ON THE LIST OF QUALIFIED WRITE‑IN CANDIDATES WHOSE VOTES ARE TO BE COUNTED AND RECORDED IN ACCORDANCE WITH G.S. 163‑123."

(e)        Defeated Primary Candidate.  No person whose name appeared on the ballot in a primary election preliminary to the general election shall be eligible to have votes counted for him as a write‑in candidate for the same office in that year.

(f)         Counting and Recording of Votes.  If a qualified voter has complied with the provisions of subsections (a), (b), and (c) and is not excluded by subsection (e), the board of elections with which petition has been filed shall count votes for him according to the procedures set out in G.S. 163‑182.1, and the appropriate board of elections shall record those votes on the official abstract. Write‑in votes for names other than those of qualified write‑in candidates shall not be counted for any purpose and shall not be recorded on the abstract.

(f1)       When any person files a petition with a board of elections under this section, the board of elections shall, immediately upon receipt of the petition, inspect the registration records of the county and cancel the petition of any person who does not meet the constitutional or statutory qualifications for the office, including residency.

The board shall give notice of cancellation to any person whose petition has been cancelled under this subsection by mail or by having the notice served on that person by the sheriff. A person whose petition has been cancelled or another candidate for the same office affected by a substantiation under this subsection may request a hearing on the issue of constitutional or statutory qualifications for the office. If the person requests a hearing, the hearing shall be conducted in accordance with Article 11B of Chapter 163 of the General Statutes.

(g)        Municipal and Nonpartisan Elections Excluded.  This section does not apply to municipal elections conducted under Subchapter IX of Chapter 163 of the General Statutes, and does not apply to nonpartisan elections except for elections under Article 25 of this Chapter.  (1987, c. 393, ss. 1; 2; 1989, c. 92, s. 1; 1999‑424, s. 5(c); 2001‑319, s. 9(a); 2001‑398, s. 7; 2001‑403, s. 12; 2002‑158, s. 13; 2004‑127, s. 7; 2006‑155, s. 4; 2007‑391, s. 8(b); 2008‑187, s. 33(a).)



§ 163-124. Reserved for future codification purposes.

§ 163‑124.  Reserved for future codification purposes.



§ 163-125 through 163-127: Repealed by Session Laws 1995, c. 379, s. 18.

Article 11A.

Resign‑to‑Run.

§ 163‑125 through 163‑127:  Repealed by Session Laws 1995, c.  379, s. 18.



§ 163-127.1. Definitions.

Article 11B.

Challenge to a Candidacy.

§ 163‑127.1.  Definitions.

As used in this Article, the following terms mean:

(1)        Board.  State Board of Elections.

(2)        Candidate.  A person having filed a notice of candidacy under the appropriate statute for any elective office in this State.

(3)        Challenger.  Any qualified voter registered in the same district as the office for which the candidate has filed or petitioned.

(4)        Office.  The elected office for which the candidate has filed or petitioned. (2006‑155, s. 1; 2006‑259, s. 48(a).)



§ 163-127.2. When and how a challenge to a candidate may be made.

§ 163‑127.2.  When and how a challenge to a candidate may be made.

(a)        When.  A challenge to a candidate may be filed under this Article with the board of elections receiving the notice of the candidacy or petition no later than 10 business days after the close of the filing period for notice of candidacy or petition.

(b)        How.  The challenge must be made in a verified affidavit by a challenger, based on reasonable suspicion or belief of the facts stated. Grounds for filing a challenge are that the candidate does not meet the constitutional or statutory qualifications for the office, including residency.

(c)        If Defect Discovered After Deadline, Protest Available.  If a challenger discovers one or more grounds for challenging a candidate after the deadline in subsection (a) of this section, the grounds may be the basis for a protest under G.S. 163‑182.9. (2006‑155, s. 1.)



§ 163-127.3. Panel to conduct the hearing on a challenge.

§ 163‑127.3.  Panel to conduct the hearing on a challenge.

Upon filing of a challenge, a panel shall hear the challenge, as follows:

(1)        Single county.  If the district for the office subject to the challenge covers territory in all or part of only one county, the panel shall be the county board of elections of that county.

(2)        Multicounty but less than entire State.  If the district for the office subject to the challenge contains territory in more than one county but is less than the entire State, the Board shall appoint a panel within two business days after the challenge is filed. The panel shall consist of at least one member of the county board of elections in each county in the district of the office. The panel shall have an odd number of members, no fewer than three and no more than five. In appointing members to the panel, the Board shall appoint members from each county in proportion to the relative total number of registered voters of the counties in the district for the office. If the district for the office subject to the challenge covers more than five counties, the panel shall consist of five members with at least one member from the county receiving the notice of candidacy or petition and at least one member from the county of residency of the challenger. The Board shall, to the extent possible, appoint members affiliated with different political parties in proportion to the representation of those parties on the county boards of elections in the district for the office. The Board shall designate a chair for the panel. A meeting of the Board to appoint a panel under this subdivision shall be treated as an emergency meeting for purposes of G.S. 143‑318.12.

(3)        Entire State.  If the district for the office subject to the challenge consists of the entire State, the panel shall be the Board. (2006‑155, s. 1.)



§ 163-127.4. Conduct of hearing by panel.

§ 163‑127.4.  Conduct of hearing by panel.

(a)        The panel conducting a hearing under this Article shall do all of the following:

(1)        Within five business days after the challenge is filed, designate and announce the time of the hearing and the facility where the hearing will be held. The hearing shall be held at a location in the district reasonably convenient to the public, and shall preferably be held in the county receiving the notice of the candidacy or petition. If the district for the office covers only part of a county, the hearing shall be at a location in the county convenient to residents of the district, but need not be in the district.

(2)        Allow for depositions prior to the hearing, if requested by the challenger or candidate before the time of the hearing is designated and announced.

(3)        Issue subpoenas for witnesses or documents, or both, upon request of the parties or upon its own motion.

(4)        Render a written decision within 20 business days after the challenge is filed and serve that written decision on the parties.

(b)        Notice of Hearing.  The panel shall give notice of the hearing to the challenger, to the candidate, other candidates filing or petitioning to be elected to the same office, to the county chair of each political party in every county in the district for the office, and to those persons who have requested to be notified. Each person given notice shall also be given a copy of the challenge or a summary of its allegations.

Failure to comply with the notice requirements in this subsection shall not delay the holding of a hearing nor invalidate the results if the individuals required by this section to be notified have been notified.

(c)        Conduct of Hearing.  The hearing under this Article shall be conducted as follows:

(1)        The panel may allow evidence to be presented at the hearing in the form of affidavits supporting documents, or it may examine witnesses. The chair or any two members of the panel may subpoena witnesses or documents. The parties shall be allowed to issue subpoenas for witnesses or documents, or both, including a subpoena of the candidate. Each witness must be placed under oath before testifying. The Board shall provide the wording of the oath to the panel.

(2)        The panel may receive evidence at the hearing from any person with information concerning the subject of the challenge, and such presentation of evidence shall be subject to Chapter 8C of the General Statutes. The challenger shall be permitted to present evidence at the hearing, but the challenger shall not be required to testify unless subpoenaed by a party. The panel may allow evidence to be presented by a person who is present.

(3)        The hearing shall be recorded by a reporter or by mechanical means, and the full record of the hearing shall be preserved by the panel until directed otherwise by the Board.

(d)        Findings of Fact and Conclusions of Law by Panel.  The panel shall make a written decision on each challenge by separately stating findings of facts, conclusions of law, and an order.

(e)        Rules by Board.  The Board shall adopt rules providing for adequate notice to parties, scheduling of hearings, and the timing of deliberations and issuance of decisions. (2006‑155, s. 1.)



§ 163-127.5. Burden of proof.

§ 163‑127.5.  Burden of proof.

(a)        The burden of proof shall be upon the candidate, who must show by a preponderance of the evidence of the record as a whole that he or she is qualified to be a candidate for the office.

(b)        If the challenge is based upon a question of residency, the candidate must show all of the following:

(1)        An actual abandonment of the first domicile, coupled with an intent not to return to the first domicile.

(2)        The acquisition of a new domicile by actual residence at another place.

(3)        The intent of making the newer domicile a permanent domicile. (2006‑155, s. 1.)



§ 163-127.6. Appeals.

§ 163‑127.6.  Appeals.

(a)        Appeals from Single or Multicounty Panel.  The decision of a panel created under G.S. 163‑127.3(1) or G.S. 163‑127.3(2) may be appealed as of right to the Board by any of the following:

(1)        The challenger.

(2)        A candidate adversely affected by the panel's decision.

Appeal must be taken within two business days after the panel serves the written decision on the parties. The written appeal must be delivered or deposited in the mail to the Board by the end of the second business day after the written decision was filed by the panel. The Board shall prescribe forms for filing appeals from a panel's decision in a challenge. The Board shall base its appellate decision on the whole record of the hearing conducted by the panel and render its opinion on an expedited basis. From the final order or decision by the Board under this subsection, appeal as of right lies directly to the Court of Appeals. Appeal shall be filed no later than two business days after the Board files its final order or decision in its office.

(b)        Appeals from Statewide Panel.  The decision of a panel created under G.S. 163‑127.3(3) may be appealed as of right to the Court of Appeals by any of the following:

(1)        The challenger.

(2)        A candidate adversely affected by the panel's decision.

Appeal must be taken within two business days after the panel files the written decision. The written appeal must be delivered or deposited in the mail to the Court of Appeals by the end of the second business day after the written decision was filed by the panel. (2006‑155, s. 1.)



§ 163-128. Election precincts and voting places established or altered.

SUBCHAPTER VI. CONDUCT OF PRIMARIES AND ELECTIONS.

Article 12.

Precincts and Voting Places.

§ 163‑128.  Election precincts and voting places established or altered.

(a)        Each county shall be divided into a convenient number of precincts for the purpose of voting. Upon a resolution adopted by the county board of elections and approved by the Executive Director of the State Board of Elections voters from a given precinct may be temporarily transferred, for the purpose of voting, to an adjacent precinct. Any such transfers shall be for the period of time equal only to the term of office of the county board of elections making such transfer. When such a resolution has been adopted by the county board of elections to assign voters from more than one precinct to the same precinct, then the county board of elections shall maintain separate registration and voting records, consistent with the procedure prescribed by the State Board of Elections, so as to properly identify the precinct in which such voters reside. The polling place for a precinct shall be located within the precinct or on a lot or tract adjoining the precinct.

Except as provided by Article 12A of this Chapter, the county board of elections shall have power from time to time, by resolution, to establish, alter, discontinue, or create such new election precincts or voting places as it may deem expedient. Upon adoption of a resolution establishing, altering, discontinuing, or creating a precinct or voting place, the board shall give 45 days' notice thereof prior to the next primary or election. Notice shall be given by advertisement in a newspaper having general circulation in the county, by posting a copy of the resolution at the courthouse door and at the office of the county board of elections, and by mailing a copy of the resolution to the chairman of every political party in the county. Notice may additionally be made on a radio or television station or both, but such notice shall be in addition to the newspaper and other required notice. No later than 30 days prior to the primary or election, the county board of elections shall mail a notice of precinct change to each registered voter who as a result of the change will be assigned to a different voting place.

(b)        Each county board of elections shall prepare a map of the county on which the precinct boundaries are drawn or described, shall revise the map when boundaries are changed, and shall keep a copy of the current map on file and posted for public inspection at the office of the Board of Elections, and shall file a copy with the State Board of Elections. (Rev., s. 4313; 1913, c. 53; C.S., s. 5934; 1921, c. 180; 1933, c. 165, s. 3; 1967, c. 775, s. 1; 1969, c. 570; 1973, c. 793, ss. 51‑53; 1975, c. 798, s. 2; 1979, c. 785; 1981, c. 515, s. 1; 1985, c. 757, s. 205(b); 1989, c. 93, s. 4; c. 440, s. 1; 1993 (Reg. Sess., 1994), c. 762, s. 33; 1995, c. 423, s. 1; 2001‑353, s. 2; 2006‑264, s. 20.)



§ 163-129. Structure at voting place; marking off limits of voting place.

§ 163‑129.  Structure at voting place; marking off limits of voting place.

At the voting place in each precinct established under the provisions of G.S. 163‑128, the county board of elections shall provide or procure by lease or otherwise a suitable structure or part of a structure in which registration and voting may be conducted. To this end, the county board of elections shall be entitled to demand and use any school or other State, county, or municipal building, or a part thereof, or any other building, or a part thereof, which is supported or maintained, in whole or in part by or through tax revenues provided, however, that this section shall not be construed to permit any board of elections to demand and use any tax exempt church property for such purposes without the express consent of the individual church involved, for the purpose of conducting registration and voting for any primary or election, and it may require that the requisitioned premises, or a part thereof, be vacated for these purposes.

If a county board of elections requires that a tax‑supported building be used as a voting place, that county board of elections may require that those in control of that building provide parking that is adequate for voters at the precinct, as determined by the county board of elections.

The county board of elections shall inspect each precinct voting place to ascertain how it should be arranged for voting purposes, and shall direct the chief judge and judges of any precinct to define the voting place by roping off the area or otherwise enclosing it or by marking its boundaries. The boundaries of the voting place shall at any point lie no more than 100 feet from each ballot box or voting machine. The space so roped off or enclosed or marked for the voting place may contain area both inside and outside the structure in which registration and voting are to take place. (1929, c. 164, s. 17; 1967, c. 775, s. 1; 1973, c. 793, s. 54; 1983, c. 411, s. 3; 1993 (Reg. Sess., 1994), c. 762, s. 34; 1999‑426, s. 5(a).)



§ 163-130. Satellite voting places.

§ 163‑130.  Satellite voting places.

A county board of elections may, upon approval of a request submitted in writing to the State Board of Elections, establish a plan whereby elderly or disabled voters in a precinct may vote at designated sites within the precinct other than the regular voting place for that precinct.  The State Board of Elections shall approve a county board's proposed plan if:

(1)        All the satellite voting places to be used are listed in the county's written request;

(2)        The plan will in the State Board's judgment overcome a barrier to voting by the elderly or disabled;

(3)        Adequate security against fraud is provided for; and

(4)        The plan does not unfairly favor or disfavor voters with regard to race or party affiliation. (1991 (Reg. Sess., 1992), c. 1032, s. 10.)



§ 163-130.1. Out-of-precinct voting places.

§ 163‑130.1.  Out‑of‑precinct voting places.

A county board of elections, by unanimous vote of all its members, may establish a voting place for a precinct that is located outside that precinct. The county board's proposal is subject to approval by the Executive Director of the State Board of Elections. The county board shall submit its proposal in writing to the Executive Director. Approval by the Executive Director of the county's proposed plan shall be conditioned upon the county board of elections' demonstrating that:

(1)        No facilities adequate to serve as a voting place are located in the precinct;

(2)        Adequate notification and publicity are provided to notify voters in the precinct of the new polling location;

(3)        The plan does not unfairly favor or disfavor voters with regard to race or party affiliation;

(4)        The new voting place meets all requirements for voting places including accessibility for elderly and disabled voters; and

(5)        The proposal provides adequately for security against fraud.

Any approval granted by the Executive Director for a voting place outside the precinct is effective only for one primary and election and must be reevaluated by the county board of elections and the Executive Director annually to determine whether it is still the only available alternative for that precinct. (1999‑426, s. 3(a); 2001‑319, ss. 3(a), 11.)



§ 163-130.2. Temporary use of two voting places for certain precincts.

§ 163‑130.2.  Temporary use of two voting places for certain precincts.

A county board of elections, by unanimous vote of all its members, may propose to designate two voting places to be used temporarily for the same precinct. The temporary designation of a voting place shall continue only for the term of office of the county board of elections making the designation. For any precinct that is temporarily given two voting places, the county board shall assign every voter to one or the other of those voting places.

The county board's proposal is subject to approval by the Executive Director of the State Board of Elections. The county board shall submit its proposal in writing to the Executive Director. The Executive Director shall approve that proposal only if it finds all of the following:

(1)        That the precinct has more registered voters than can adequately be accommodated by any single potential voting place available for the precinct.

(2)        That no boundary line that complies with Article 12A of this Chapter can be identified that adequately divides the precinct.

(3)        That the county board can account for, by street address number, the location of every registered voter in the precinct and fix that voter's residence with certainty on a map.

(4)        That no more than three other precincts in the same county will have two voting places.

(5)        That both voting places for the precinct would have adequate facilities for the elderly and disabled.

(6)        That the proposal provides adequately for security against fraud.

(7)        That the proposal does not unfairly favor or disfavor voters with regard to race or party affiliation.

The county board shall designate a full set of precinct officials, in the manner set forth in Article 5 of this Chapter, for each voting place designated for the precinct. (1999‑426, s. 4(a); 2001‑319, ss. 4(a), 4(b), 11.)



§ 163-131. Accessible polling places.

§ 163‑131.  Accessible polling places.

(a)        The State Board of Elections shall promulgate rules to assure that any disabled or elderly voter assigned to an inaccessible polling place, upon advance request of such voter, will be assigned to an accessible polling place. Such rules should allow the request to be made in advance of the day of the election.

(b)        Words in this section have the meanings prescribed by P.L. 98‑435, except that the term "disabled" in this section has the same meaning as "handicapped" in P.L. 98‑435. (1999‑424, s. 3(b).)



§ 163-132. Reserved for future codification purposes.

§ 163‑132.  Reserved for future codification purposes.



§ 163-132.1. Participation in 2000 Census Redistricting Data Program of the United States Bureau of the Census.

Article 12A.

Precinct Boundaries.

§ 163‑132.1.  Participation in 2000 Census Redistricting Data Program of the United States Bureau of the Census.

(a)        Purpose.  The State of North Carolina shall participate in the 2000 Census Redistricting Data Program, conducted pursuant to P.L. 94‑171, of the United States Bureau of the Census, including Phase I (Block Boundary Suggestion Program) and Phase II (concerning the designation of precincts on 2000 Census maps or databases), so that the State will receive 2000 Census data by voting precinct and be able to revise districts at all levels without splitting precincts and in compliance with the United States and North Carolina Constitutions and the Voting Rights Act of 1965, as amended.

(b)        Phase I (Block Boundary Suggestion Program).  The State shall participate in the Block Boundary Suggestion Program of the United States Bureau of the Census so that the maps the Census Bureau will use in the 2000 Census will contain adequate features to permit reporting of Census data by precinct for use in the 2001 redistricting efforts. The Legislative Services Office shall send preliminary maps produced by the Census Bureau in preparation for the 2000 Census, as soon as practical after the maps are available, to the county boards of elections to determine which of their precincts have boundaries that are not coterminous with a physical feature, a current township boundary, or a current municipal boundary, as shown on those preliminary 2000 Census maps. The Legislative Services Office shall:

(1)        Assist county boards of elections in identifying the precincts with boundaries not shown on the preliminary Census maps and in identifying physical features the county boards may wish to have available for future precinct boundaries;

(2)        Place those boundaries and features on maps deemed appropriate by the State Board;

(3)        Request the U.S. Census Bureau to hold for census block identification in the 2000 U.S. Census all physical features the county boards have identified as current or potential precinct boundaries; and

(4)        Request the U.S. Census Bureau to hold for census block identification in the 2000 U.S. Census all other physical features already on 1990 Census maps.

(c)        Phase II.  The State shall participate in Phase II of the 2000 Census Redistricting Data Program so that, to the extent practical, the precinct boundaries of all North Carolina counties will appear on the 2000 Census maps or database. The State's effort shall be conducted as follows:

(1)        By January 1, 1998, or as soon thereafter as they become available, the Legislative Services Office shall provide the county boards of elections with access, on paper or electronically, to the Census Bureau's maps for Phase II of the Census Redistricting Data Program.

(2)        After receiving the maps, the county boards of elections shall designate their precinct lines along the lines the Census Bureau indicates on the maps it will hold as block boundaries for the 2000 Census. Where necessary, the county boards of elections shall alter precincts, including any precincts approved under the provisions of G.S. 163‑132.1A, 163‑132.2, or 163‑132.3 or designated by local act, to conform to lines the Census Bureau indicates it will hold as Census block boundaries as shown on the official block maps to be used for the 2000 Census and to consist only of contiguous territory. The county boards of elections, at a time deemed necessary by the Executive Director of the State Board of Elections, shall file with the Legislative Services Office the maps on which they have designated their precincts pursuant to this subsection.

(3)        After examining the maps, the Legislative Services Office shall submit to the Executive Director of the State Board of Elections its opinion as to whether the county board of elections has complied with the provisions of this subsection, with notations as to where those boundaries do not comply with these standards.

(4)        If the Executive Director determines that the county board of elections has complied, he shall approve the precinct boundaries as filed and those precincts shall be the official precincts.

(5)        If the Executive Director determines that the county board of elections has not complied, he shall not approve those precinct boundaries but shall alter the precinct boundaries so that each precinct consists solely of contiguous territory and that each precinct's boundaries are coterminous with 2000 Census block boundaries nearest to the precinct boundaries shown by the county boards on the maps. These altered precincts shall then be the official precincts.

(6)        Upon the adoption of a resolution by a county board of elections and instead of altering precinct lines as required by G.S. 163‑132.1(c)(5), the Executive Director may combine for Census reporting purposes only two or more adjacent precincts of the county into a Combined Reporting Unit, if the Executive Director finds that:

a.         The boundaries of the Combined Reporting Unit conform with the Census block boundaries as shown on the official block maps to be used in the 2000 Census;

b.         The Combined Reporting Unit consists only of contiguous territory;

c.         The precincts of which the Combined Reporting Unit consists were bounded as of January 1, 1996, by ridgelines, as certified on official county maps by the county manager of the relevant county, or if there is no county manager the chair of the board of commissioners, and the boundaries failed to comply with subdivision (2) of this subsection only because those ridgelines were unrecognized as Census block boundaries in the 2000 official Census maps;

d.         The Combined Reporting Unit does not contain a majority of the territory of more than one township; and

e.         To alter those precinct boundaries would result in significant voter dislocation.

If the Executive Director recognizes a Combined Reporting Unit for specific precincts, the official boundaries of those individual precincts forming the Combined Reporting Unit shall be those which the Legislative Services Office submitted to the Executive Director under subdivision (3) of this subsection.

(7)        The Executive Director shall file the completed maps with the Census Bureau and request that the Census Bureau provide summaries of 2000 Census data by precinct and Combined Reporting Units.

(d)        Freezing of Precincts. 

(1)        Notwithstanding the provisions of G.S. 163‑132.3, after the Executive Director approves the precincts in accordance with subsection (c) of this section and before January 2, 2002, no county board of elections may establish, alter, discontinue, or create any precinct except by division of one precinct into two or more precincts using lines that the Census Bureau has indicated it will use as 2000 Census block boundaries for that division. Provided that, whenever an annexation ordinance adopted under Parts 1, 2, or 3 of Article 4A of Chapter 160A of the General Statutes, or a local act of the General Assembly annexing property to a municipality, becomes effective during the period beginning with the date of the annexation as reported through the U.S. Census Bureau's 1998 Boundary and Annexation Survey or a subsequent edition of that survey and ending January 2, 2002, and any part of the boundary of the area being annexed which is actually contiguous to the city is also a precinct boundary for elections administered by the county board of elections then the county board of elections may exercise one of the following options:

a.         Direct by resolution that the annexed area is automatically moved into the "city precinct", provided that if the annexed area is adjacent to more than one city precinct, the board of elections shall place the area in any one or more of the adjacent city precincts.

b.         Adopt a resolution moving the precinct boundary to a line that the Census Bureau has indicated it will use as a 2000 block boundary.

(2)        The Executive Director of the State Board of Elections may permit during the freeze a correction to a county's precincts as they were approved pursuant to subsection (c) of this section where one of the following sets of conditions is present:

a.         A precinct was designated pursuant to subsection (c) inaccurately, and the United States Bureau of the Census agrees to include the corrected precinct on its database for the 2000 Census.

b.         The boundary of a precinct designated pursuant to subsection (c) of this section was subsequently removed by the United States Bureau of the Census as an acceptable feature for a precinct line based upon a determination by the Bureau that the feature did not exist as shown, and the county board of elections agrees by resolution to an alternative boundary for the precinct on a feature the Bureau does find acceptable.

(3)        The county board of elections may move a precinct line from a township line to another line the Census Bureau has indicated will be a 2000 block boundary if a Boundary and Annexation Survey issued during the freeze shows that the township line has moved to a location the county board of elections considers unsuitable. This subdivision does not apply if local legislation enacted by the General Assembly governs the relationship between a county's township lines and precinct lines.

(4)        The county board of elections shall submit any proposed change made during the freeze under this subsection to the Legislative Services Office, which shall review the proposal and write a letter advising the Executive Director of its opinion as to the legal compliance of the proposal. If the proposal complies with the law, the Executive Director shall approve the proposal. No newly created or altered precinct boundary is effective until approved by the Executive Director as being in compliance with the provisions of this subsection.

(d1)      Right to Postpone Effective Date Until January 1, 2000.  A county board of elections may postpone the effective date of the precincts designated in Phase II until January 1, 2000.

(d2)      Special Permission to Postpone Effective Date Until January 1, 2001.  The Executive Director may permit a county board of elections to postpone the effective date of precinct lines designated under Phase II until January 1, 2001, upon written application by the county board of elections, if the Executive Director finds both of the following:

(1)        That the Phase II‑designated lines would create a split precinct in 2000 for county commissioner, board of education, judicial, State legislative, or congressional district elections and that a split could be avoided by using the pre‑Phase II precinct.

(2)        That the county can provide reasonably reliable voter registration data for April and October of 2000 by the Phase II‑designated precincts.

In granting an exception under this subsection, the Executive Director shall allow an exception only for the precincts that would result in splits and for any adjacent precincts for which pre‑Phase II precincts must be used to avoid geographic overlap or discontinuity. Every county board of elections granted an exception under this subsection shall provide to the State Board of Elections voter registration data for April and October of 2000 by the Phase II‑designated precincts.

(e)        Municipal and Township Boundaries.  Notwithstanding the provisions of subsections (c) and (d) of this section, the county boards of elections may designate precinct boundaries on municipal or township boundaries that are not designated on the 2000 official Census block maps, according to directives promulgated by the Executive Director of the State Board of Elections and adopted to insure that all precincts shall be included on the 2000 Census database.

(f)         Additional Rules.  In addition to the directives promulgated by the Executive Director of the State Board of Elections under G.S. 163‑132.4, the Legislative Services Commission may promulgate rules to implement this section. (1985, c. 757, s. 205(a); 1987 (Reg. Sess., 1988), c. 1074, s. 2; 1993 (Reg. Sess., 1994), c. 762, s. 69; 1995, c. 423, s. 2; 1999‑227, s. 1; 2000‑140, s. 81; 2001‑319, s. 11; 2005‑428, s. 16; 2006‑264, s. 75.5(a).)



§ 163-132.1A: Repealed by Session Laws 1999-227, s. 1, effective June 25, 1999.

§ 163‑132.1A:  Repealed by Session Laws 1999‑227, s. 1, effective June 25, 1999.



§ 163-132.1B. Participation in 2010 Census Redistricting Data Program of the United States Bureau of the Census.

§ 163‑132.1B.  Participation in 2010 Census Redistricting Data Program of the United States Bureau of the Census.

(a)        Purpose.  The State of North Carolina shall participate in the 2010 Census Redistricting Data Program, conducted pursuant to P.L. 94‑171, of the United States Bureau of the Census, so that the State will receive 2010 Census data by voting precinct and be able to revise districts at all levels without splitting precincts and in compliance with the United States and North Carolina Constitutions and the Voting Rights Act of 1965, as amended.

(a1)      Reporting of Voting Tabulation Districts.  The Executive Director of the State Board of Elections shall report to the Bureau of the Census as this State's voting tabulation districts the voting precincts as of January 1, 2008. In reporting the precincts, the Executive Director may make to the precincts the minimum of adjustments necessary to assure accurate election administration and the consistent reporting of election results from the precincts as they existed on January 1, 2008. Before making that report, the Executive Director shall consult with the Legislative Services Office concerning the accuracy of the voting precincts to be reported. The Legislative Services Office shall submit to the Executive Director its opinion as to whether the description of the precincts to be reported to the Bureau of the Census is accurate. The Executive Director shall submit the report to the Bureau of the Census in time to comply with the deadlines of that Bureau for the 2010 Census Redistricting Data Program. The Executive Director, with the assistance of the county boards of elections, shall participate in the Census Bureau's verification program and notify the Census Bureau of any errors in the entry of the voting tabulation districts in time for the Census Bureau to correct those errors.

(a2)      Reporting From Unchanged Voting Tabulation Districts.  After January 1, 2008, every county board of elections shall report all election returns by voting tabulation districts as required by G.S. 163‑132.5G. For purposes of this section and G.S. 163‑132.5G, "voting tabulation districts" shall be the precincts as of January 1, 2008, as modified by the Executive Director of the State Board of Elections in reports to the Census Bureau in accordance with subsection (a1) of this section. No county board of elections may alter the voting tabulation districts. The county board of elections may change the boundaries of the county's precincts so that those precincts differ from the county's voting tabulation districts, but only to the extent permitted by G.S. 163‑132.3.

(b)        Additional Rules.  In addition to directives promulgated by the Executive Director of the State Board of Elections under G.S. 163‑132.4, the Legislative Services Commission may promulgate rules to implement this section.  (2006‑264, s. 75.5(b); 2007‑391, s. 6(a); 2008‑187, s. 33(b); 2009‑541, s. 17.)



§ 163-132.2: Repealed by Session Laws 1999-227, s. 1, effective June 25, 1999.

§ 163‑132.2:  Repealed by Session Laws 1999‑227, s. 1, effective June 25, 1999.



§ 163-132.3. Alterations to approved precinct boundaries.

§ 163‑132.3.  Alterations to approved precinct boundaries.

(a)        No county board of elections may change any precinct boundary unless the Executive Director of the State Board of Elections determines that the county board has a current capability of complying with G.S. 163‑132.1B(a2) by reporting all election returns by voting tabulation district as required by G.S. 163‑132.5G. If the Executive Director so determines, the county board may make any changes to precinct boundaries, provided that all proposed new precincts shall consist solely of contiguous territory. The State Board of Elections may set uniform standards for precinct boundaries, which the county boards of elections shall follow. The county board of elections shall report every change in precinct boundary to the Executive Director in a format required by the Executive Director.

The county boards of elections shall report precinct boundary changes to the Executive Director in the manner the Executive Director directs. No newly created or altered precinct boundary is effective until approved by the Executive Director of the State Board as being in compliance with this section.

(b)        The Executive Director of the State Board of Elections shall examine the maps of the proposed new or altered precincts and any required written descriptions. If the Executive Director of the State Board determines that all precinct boundaries are in compliance with this section, the Executive Director of the State Board shall approve the maps and written descriptions as filed and these precincts shall be the official precincts.

(c)        If the Executive Director of the State Board determines that the proposed precinct boundaries are not in compliance with subsection (a) of this section, the Executive Director shall not approve those precinct boundaries. The Executive Director shall notify the county board of elections of his disapproval specifying the reasons. The county board of elections may then resubmit new precinct maps and written descriptions to cure the reasons for their disapproval.

(d)        Repealed by Session Laws 2004‑127, s. 1(a), effective August 15, 2004, and applicable to precincts established or changed on or after that date.

(e)        Repealed by Session Laws 2007‑391, s. 6(b), effective January 1, 2008.  (1985, c. 757, s. 205(a); 1987 (Reg. Sess., 1988), c. 1074, s. 2; 1991 (Reg. Sess., 1992), c. 927, s. 1; 1993, c. 352, s. 3; 1993 (Reg. Sess., 1994), c. 762, s. 71; 1995, c. 423, ss. 2, 3; 1999‑227, ss. 1, 2; 2001‑319, ss. 10.1, 11; 2001‑487, s. 96; 2002‑159, s. 56; 2003‑434, 1st Ex. Sess., s. 13; 2004‑127, s. 1(a); 2007‑391, s. 6(b); 2008‑187, s. 33(b).)



§ 163-132.3A. Alterations to precinct names.

§ 163‑132.3A.  Alterations to precinct names.

No county board of elections shall assign to any precinct a name that has been used after January 1, 1999, for a precinct comprising different territory. That requirement does not apply to a precinct change made under G.S. 163‑132.3(a)(3). The county board of elections shall submit to the Executive Director of the State Board of Elections for approval every proposed change to a precinct name, and the Executive Director shall approve a name change only if it complies with this section. (2004‑127, s. 1(b).)



§ 163-132.4. Directives.

§ 163‑132.4.  Directives.

The Executive Director of the State Board of Elections may promulgate directives concerning its duties and those of the county boards of elections under this Article. (1985, c. 757, s. 205(a); 1987 (Reg. Sess., 1988), c. 1074, s. 2; 2001‑319, s. 11.)



§ 163-132.5. Cooperation of State and local agencies.

§ 163‑132.5.  Cooperation of State and local agencies.

The Office of State Budget and Management, the Department of Transportation and county and municipal planning departments shall cooperate and assist the Legislative Services Office, the Executive Director of the State Board of Elections and the county boards of elections in the implementation of this Article. (1985, c. 757, s. 205(a); 1987, c. 715, s. 4; 1987 (Reg. Sess., 1988), c. 1074, s. 2; 1989, c. 440, s. 3, c. 770, s. 75.3; 2000‑140, ss. 93.1(c); 2001‑319, s. 11; 2001‑424, s. 12.2(b).)



§ 163-132.5A: Repealed by Session Laws 1991 (Regular Session, 1992), c. 927, s. 1.

§ 163‑132.5A:  Repealed by Session Laws 1991 (Regular Session, 1992), c. 927, s. 1.



§ 163-132.5B. Exemption from Administrative Procedure Act.

§ 163‑132.5B.  Exemption from Administrative Procedure Act.

The State Board of Elections is exempt from the provisions of Chapter 150B of the General Statutes while acting under the authority of this Article. Appeals from a final decision of the Executive Director of the State Board of Elections under this Article shall be taken to the State Board of Elections within 30 days of that decision. The State Board shall approve, disapprove or modify the Executive Director's decision within 30 days of receipt of notice of appeal. Failure of the State Board to act within 30 days of receipt of notice of appeal shall constitute a final decision approving that of the Executive Director. Appeals from a final decision of the State Board under this Article shall be taken to the Superior Court of Wake County. (1987, c. 715, s. 4; 1987 (Reg. Sess., 1988), c. 1074, s. 2; 2001‑319, s. 11.)



§ 163-132.5C. Local acts and township lines.

§ 163‑132.5C.  Local acts and township lines.

(a)        Notwithstanding the provisions of any local act, a county board of elections need not have the approval of any other county board or commission to make precinct boundary changes required by this Article.

(b)        Precinct boundaries established, retained or changed under this Article, or changed to follow a district line where a precinct has been divided in a districting plan, may cross township lines. (1987, c. 715, s. 4; 1989, c. 440, s. 5; 1991 (Reg. Sess., 1992), c. 927, s. 1; 1995, c. 423, s. 2.)



§ 163-132.5D. Retention of precinct maps.

§ 163‑132.5D.  Retention of precinct maps.

The Executive Director of the State Board of Elections shall retain the maps and written descriptions which he approves pursuant to G.S. 163‑132.3. (1991 (Reg. Sess., 1992), c. 927, s. 1; 2001‑319, s. 11.)



§ 163-132.5E. Repealed by Session Laws 1999-227, s. 1.

§ 163‑132.5E.  Repealed by Session Laws 1999‑227, s. 1.



§ 163-132.5F. U.S. Census data by voting tabulation district.

§ 163‑132.5F.  U.S. Census data by voting tabulation district.

The State shall request the U.S. Bureau of the Census for each decennial census to provide summaries of census data by voting tabulation district and shall participate in any U.S. Bureau of the Census' program to effectuate this provision.  (1991 (Reg. Sess., 1992), c. 927, s. 1; 2007‑391, s. 6(e); 2008‑187, s. 33(b).)



§ 163-132.5G. Voting data maintained by voting tabulation district.

§ 163‑132.5G.  Voting data maintained by voting tabulation district.

Each county board of elections shall maintain voting data by voting tabulation district as provided in G.S. 163‑132.1B so that voting tabulation district returns for each item on the ballot shall include the votes cast by all residents of the voting tabulation district who voted, regardless of where they voted. The county board shall not be required to report returns by voting tabulation district for voters who voted other than at their precinct voting place on election day until 60 days after the election. In reporting returns, the county board shall not compromise the secrecy of an individual's ballot. The 60‑day deadline for reporting returns by voting tabulation district does not relieve the county board of the duty to report all returns as soon as practicable after the election according to other categories specified by the State Board of Elections. The State Board of Elections shall adopt rules for the enforcement of this section.  (2001‑466, s. 2; 2003‑183, s. 1; 2005‑323, s. 1(e); 2007‑391, s. 6(c); 2008‑187, s. 33(b).)



§ 163-132.6: Repealed by Session Laws 1991 (Regular Session, 1992), c. 927, s. 1.

§ 163‑132.6:  Repealed by Session Laws 1991 (Regular Session, 1992), c. 927, s. 1.



§ 163-133. Reserved for future codification purposes.

§ 116‑133.  Reserved for future codification purposes.



§ 163-134. Reserved for future codification purposes.

§ 116‑134.  Reserved for future codification purposes.



§§ 163-135 through 163-159: Repealed by Session Laws 2001-460, s. 1, effective January 1, 2002.

Article 13.

General Instructions.

§§ 163‑135 through 163‑159: Repealed by Session Laws 2001‑460, s. 1, effective January 1, 2002.



§§ 163-160 through 163-164: Repealed by Session Laws 2001-460, s. 1, effective January 1, 2002.

Article 14.

Voting Systems.

§§ 163‑160 through 163‑164: Repealed by Session Laws 2001‑460, s. 1, effective January 1, 2002.



§ 163-165. Definitions.

Article 14A.

Voting.

Part 1. Definitions.

§ 163‑165.  Definitions.

In addition to the definitions stated below, the definitions set forth in Article 15A of Chapter 163 of the General Statutes also apply to this Article. As used in this Article:

(1)        "Ballot" means an instrument on which a voter indicates a choice so that it may be recorded as a vote for or against a certain candidate or referendum proposal. The term "ballot " may include a paper ballot to be counted by hand, a paper ballot to be counted on an electronic scanner, the face of a lever voting machine, the image on a direct record electronic unit, or a ballot used on any other voting system.

(2)        "Ballot item" means a single item on a ballot in which the voters are to choose between or among the candidates or proposals listed.

(3)        "Ballot style" means the version of a ballot within a jurisdiction that an individual voter is eligible to vote. For example, in a county that uses essentially the same official ballot, a group office such as county commissioner may be divided into districts so that different voters in the same county vote for commissioner in different districts. The different versions of the county's official ballot containing only those district ballot items one individual voter may vote are the county's different ballot styles.

(4)        "Election" means the event in which voters cast votes in ballot items concerning proposals or candidates for office in this State or the United States. The term includes primaries, general elections, referenda, and special elections.

(5)        "Official ballot" means a ballot that has been certified by the State Board of Elections and produced by or with the approval of the county board of elections. The term does not include a sample ballot or a specimen ballot.

(6)        "Provisional official ballot" means an official ballot that is voted and then placed in an envelope that contains an affidavit signed by the voter certifying identity and eligibility to vote. Except for its envelope, a provisional official ballot shall not be marked to make it identifiable to the voter.

(7)        "Referendum" means the event in which voters cast votes for or against ballot questions other than the election of candidates to office.

(8)        "Voting booth" means the private space in which a voter is to mark an official ballot.

(9)        "Voting enclosure" means the room within the voting place that is used for voting.

(10)      "Voting place" means the building or area of the building that contains the voting enclosure.

(11)      "Voting system" means a system of casting and tabulating ballots. The term includes systems of paper ballots counted by hand as well as systems utilizing mechanical and electronic voting equipment.  (2001‑460, s. 3; 2001‑466, s. 3(a), (b); 2002‑159, s. 21(h); 2006‑262, s. 4.)



§ 163-165.1. Scope and general rules.

Part 2. Ballots and Voting Systems.

§ 163‑165.1.  Scope and general rules.

(a)        Scope.  This Article shall apply to all elections in this State.

(b)        Requirements of Official Ballots in Voting.  In any election conducted under this Article:

(1)        All voting shall be by official ballot.

(2)        Only votes cast on an official ballot shall be counted.

(c)        Compliance With This Article.  All ballots shall comply with the provisions of this Article.

(d)        Other Uses Prohibited.  An official ballot shall not be used for any purpose not authorized by this Article.

(e)        Voted ballots and paper and electronic records of individual voted ballots shall be treated as confidential, and no person other than elections officials performing their duties may have access to voted ballots or paper or electronic records of individual voted ballots except by court order or order of the appropriate board of elections as part of the resolution of an election protest or investigation of an alleged election irregularity or violation. Voted ballots and paper and electronic records of individual voted ballots shall not be disclosed to members of the public in such a way as to disclose how a particular voter voted, unless a court orders otherwise. Any person who has access to an official voted ballot or record and knowingly discloses in violation of this section how an individual has voted that ballot is guilty of a Class 1 misdemeanor. (2001‑460, s. 3; 2002‑159, s. 55(o); 2005‑323, s. 1(f); 2007‑391, s. 9(a).)



§ 163-165.2. Sample ballots.

§ 163‑165.2.  Sample ballots.

(a)        County Board to Produce and Distribute Sample Ballots.  The county board of elections shall produce sample ballots, in all the necessary ballot styles of the official ballot, for every election to be held in the county. The sample ballots shall be given an appearance that clearly distinguishes them from official ballots. The county board shall distribute sample ballots to the chief judge of every precinct in which the election is to be conducted. The chief judge shall post a sample ballot in the voting place and may use it for instructional purposes. The county board of elections may use the sample ballot for other informational purposes.

(b)        Document Resembling an Official Ballot to Contain Disclaimer.  No person other than a board of elections shall produce or disseminate a document substantially resembling an official ballot unless the document contains on its face a prominent statement that the document was not produced by a board of elections and is not an official ballot. (2001‑460, s. 3.)



§ 163-165.3. Responsibilities for preparing official ballots.

§ 163‑165.3.  Responsibilities for preparing official ballots.

(a)        (Effective until July 1, 2010) State Board Responsibilities.  The State Board of Elections shall certify the official ballots and voter instructions to be used in every election that is subject to this Article. In conducting its certification, the State Board shall adhere to the following:

(1)        No later than January 31 of every calendar year, the State Board shall establish a schedule for the certification of all official ballots and instructions during that year. The schedule shall include a time for county boards of elections to submit their official ballots and instructions to the State Board for certification and times for the State Board to complete the certification.

(2)        The State Board of Elections shall compose model ballot instructions, which county boards of elections may amend subject to approval by the State Board as part of the certification process. The State Board of Elections may permit a county board of elections to place instructions elsewhere than on the official ballot itself, where placing them on the official ballot would be impractical.

(3)        With regard only to multicounty ballot items on the official ballot, the State Board shall certify the accuracy of the content on the official ballot.

(4)        With regard to the entire official ballot, the State Board shall certify that the content and arrangement of the official ballot are in substantial compliance with the provisions of this Article and standards adopted by the State Board.

(5)        The State Board shall proofread the official ballot of every county, if practical, prior to final production.

(6)        The State Board is not required to certify or review every official ballot style in the county but may require county boards to submit and may review a composite official ballot showing races that will appear in every district in the county.

The State Board shall be responsible for oversight of all ballot coding. In order to produce the data necessary for equipment programming, each county shall either contract with a qualified vendor certified by the State Board or be certified by the State Board to produce the data.

(a)        (Effective July 1, 2010) State Board Responsibilities.  The State Board of Elections shall certify the official ballots and voter instructions to be used in every election that is subject to this Article. In conducting its certification, the State Board shall adhere to the following:

(1)        No later than January 31 of every calendar year, the State Board shall establish a schedule for the certification of all official ballots and instructions during that year. The schedule shall include a time for county boards of elections to submit their official ballots and instructions to the State Board for certification and times for the State Board to complete the certification.

(2)        The State Board of Elections shall compose model ballot instructions, which county boards of elections may amend subject to approval by the State Board as part of the certification process. The State Board of Elections may permit a county board of elections to place instructions elsewhere than on the official ballot itself, where placing them on the official ballot would be impractical.

(3)        With regard only to multicounty ballot items on the official ballot, the State Board shall certify the accuracy of the content on the official ballot.

(4)        With regard to the entire official ballot, the State Board shall certify that the content and arrangement of the official ballot are in substantial compliance with the provisions of this Article and standards adopted by the State Board.

(5)        The State Board shall proofread the official ballot of every county, if practical, prior to final production.

(6)        The State Board is not required to certify or review every official ballot style in the county but may require county boards to submit and may review a composite official ballot showing races that will appear in every district in the county.

The State Board shall be responsible for oversight of all ballot coding. In order to produce the data necessary for equipment programming, each county shall either contract with a qualified vendor certified by the State Board or be certified by the State Board to produce the data.

(b)        County Board Responsibilities.  Each county board of elections shall prepare and produce official ballots for all elections in that county. The county board of elections shall submit the format of each official ballot and set of instructions to the State Board of Elections for review and certification in accordance with the schedule established by the State Board. The county board of elections shall follow the directions of the State Board in placing candidates, referenda, and other material on official ballots and in placing instructions.

(c)        Late Changes in Ballots.  The State Board shall promulgate rules for late changes in ballots. The rules shall provide for the reprinting, where practical, of official ballots as a result of replacement candidates to fill vacancies in accordance with G.S. 163‑114 or other late changes. If an official ballot is not reprinted, a vote for a candidate who has been replaced in accordance with G.S. 163‑114 will count for the replacement candidate.

(d)        Special Ballots.  The State Board of Elections, with the approval of a county board of elections, may produce special official ballots, such as those for disabled voters, where production by the State Board would be more practical than production by the county board.  (2001‑460, s. 3; 2007‑391, s. 24(a); 2008‑187, s. 33(a); 2009‑541, s. 18(a).)



§ 163-165.4. Standards for official ballots.

§ 163‑165.4.  Standards for official ballots.

The State Board of Elections shall seek to ensure that official ballots throughout the State have all the following characteristics:

(1)        Are readily understandable by voters.

(2)        Present all candidates and questions in a fair and nondiscriminatory manner.

(3)        Allow every voter to cast a vote in every ballot item without difficulty.

(4)        Facilitate an accurate vote count.

(5)        Are uniform in content and format, subject to varied presentations required or made desirable by different voting systems. (2001‑460, s. 3.)



§ 163-165.4A. Punch-card ballots and lever machines.

§ 163‑165.4A.  Punch‑card ballots and lever machines.

(a)        No ballot may be used in any referendum, primary, or other election as an official ballot if it requires the voter to punch out a hole with a stylus or other tool.

(a1)      No lever machine voting system may be used in any referendum, primary, or other election as a means of voting the official ballot. A "lever machine voting system" is a voting system on which the voter casts a vote by pressing a lever and the vote is mechanically recorded by the machine.

(b)        In any counties that used punch‑card ballots as official ballots or lever machines in the election of November 2000, and in any municipalities located in those counties, this section becomes effective January 1, 2006. It is the intent of the General Assembly that any county that uses county funds to replace voting equipment to satisfy this section shall be given priority in appropriations to counties for voting equipment. (2001‑310, ss. 1, 3; 2003‑226, s. 12.)



§ 163-165.4B. Butterfly ballots.

§ 163‑165.4B.  Butterfly ballots.

No butterfly ballot may be used as an official ballot in any referendum, primary, or other election. The term "butterfly ballot" means a ballot having more than one column listing ballot choices that share a common column for designating those choices. (2001‑310, ss. 2, 3.)



§ 163-165.5. Contents of official ballots.

§ 163‑165.5.  Contents of official ballots.

Each official ballot shall contain all the following elements:

(1)        The heading prescribed by the State Board of Elections. The heading shall include the term "Official Ballot".

(2)        The title of each office to be voted on and the number of seats to be filled in each ballot item.

(3)        The names of the candidates as they appear on their notice of candidacy filed pursuant to G.S. 163‑106 or G.S. 163‑323, or on petition forms filed in accordance with G.S. 163‑122. No title, appendage, or appellation indicating rank, status, or position shall be printed on the official ballot in connection with the candidate's name. Candidates, however, may use the title Mr., Mrs., Miss, or Ms. Nicknames shall be permitted on an official ballot if used in the notice of candidacy or qualifying petition, but the nickname shall appear according to standards adopted by the State Board of Elections. Those standards shall allow the presentation of legitimate nicknames in ways that do not mislead the voter or unduly advertise the candidacy. In the case of candidates for presidential elector, the official ballot shall not contain the names of the candidates for elector but instead shall contain the nominees for President and Vice President which the candidates for elector represent. The State Board of Elections shall establish a review procedure that local boards of elections shall follow to ensure that candidates' names appear on the official ballot in accordance with this subdivision.

(4)        Party designations in partisan ballot items.

(5)        A means by which the voter may cast write‑in votes, as provided in G.S. 163‑123. No space for write‑ins is required unless a write‑in candidate has qualified under G.S. 163‑123 or unless the ballot item is exempt from G.S. 163‑123.

(6)        Instructions to voters, unless the State Board of Elections allows instructions to be placed elsewhere than on the official ballot.

(7)        The printed title and facsimile signature of the chair of the county board of elections.  (2001‑460, s. 3; 2003‑209, s. 1; 2007‑391, s. 10; 2008‑187, s. 33(a).)



§ 163-165.5A. (Effective until January 1, 2012) Ballot instructions in English and Spanish.

§ 163‑165.5A.  (Effective until January 1, 2012) Ballot instructions in English and Spanish.

In every county or municipality where the Hispanic population exceeds six percent (6%), in accordance with the most recent decennial federal census, all instructions to the voter for ballots shall be printed in both English and Spanish. The State Board of Elections shall prepare a Spanish translation of ballot instructions for local boards of elections. (2001‑288, ss. 1, 2.)



§ 163-165.5B. Ballots may be combined.

§ 163‑165.5B.  Ballots may be combined.

Notwithstanding any other statute or local act, a county board of elections, with the approval of the State Board of Elections, may combine ballot items on the same official ballot.  (2007‑391, s. 7; 2008‑187, s. 33(a).)



§ 163-165.6. Arrangement of official ballots.

§ 163‑165.6.  Arrangement of official ballots.

(a)        Order of Precedence Generally.  Candidate ballot items shall be arranged on the official ballot before referenda.

(b)        Order of Precedence for Candidate Ballot Items.  The State Board of Elections shall promulgate rules prescribing the order of offices to be voted on the official ballot. Those rules shall adhere to the following guidelines:

(1)        Federal offices shall be listed before State and local offices. Member of the United States House of Representatives shall be listed immediately after United States Senator.

(2)        State and local offices shall be listed according to the size of the electorate.

(3)        Partisan offices, regardless of the size of the constituency, shall be listed before nonpartisan offices.

(4)        When offices are in the same class, they shall be listed in alphabetical order by office name, or in numerical or alphabetical order by district name. Governor and Lieutenant Governor, in that order, shall be listed before other Council of State offices. Mayor shall be listed before other citywide offices. Chair of a board, where elected separately, shall be listed before other board seats having the same electorate. Chief Justice shall be listed before Associate Justices.

(5)        Ballot items for full terms of an office shall be listed before ballot items for partial terms of the same office.

(c)        Order of Candidates on Primary Official Ballots.  The order in which candidates shall appear on a county's official ballots in any primary ballot item shall be determined by the county board of elections using a process designed by the State Board of Elections for random selection.

(d)        Order of Party Candidates on General Election Official Ballot.  Candidates in any ballot item on a general election official ballot shall appear in the following order:

(1)        Nominees of political parties that reflect at least five percent (5%) of statewide voter registration, according to the most recent statistical report published by the State Board of Elections, in alphabetical order by party and in alphabetical order within the party.

(2)        Nominees of other political parties, in alphabetical order by party and in alphabetical order within the party.

(3)        Unaffiliated candidates, in alphabetical order.

(e)        Straight‑Party Voting.  Each official ballot shall be arranged so that the voter may cast one vote for a party's nominees for all offices except President and Vice President. A vote for President and Vice President shall be cast separately from a straight‑party vote. The official ballot shall be prepared so that a voter may cast a straight‑party vote, but then make an exception to that straight‑party vote by voting for a candidate not nominated by that party or by voting for fewer than all the candidates nominated by that party. Instructions for general election ballots shall clearly advise voters of the rules in this subsection and of the statutes providing for the counting of ballots.

(f)         Write‑In Voting.  Each official ballot shall be so arranged so that voters may cast write‑in votes for candidates except where prohibited by G.S. 163‑123 or other statutes governing write‑in votes. Instructions for general election ballots shall clearly advise voters of the rules of this subsection and of the statutes governing write‑in voting.

(g)        Order of Precedence for Referenda.  The referendum questions to be voted on shall be arranged on the official ballot in the following order:

(1)        Proposed amendments to the North Carolina Constitution, in the chronological order in which the proposals were approved by the General Assembly.

(2)        Other referenda to be voted on by all voters in the State, in the chronological order in which the proposals were approved by the General Assembly.

(3)        Referenda to be voted on by fewer than all the voters in the State, in the chronological order of the acts by which the referenda were properly authorized. (2001‑460, s. 3; 2002‑158, s. 14.)



§ 163-165.7. Voting systems: powers and duties of State Board of Elections.

§ 163‑165.7.  Voting systems: powers and duties of State Board of Elections.

(a)        Only voting systems that have been certified by the State Board of Elections in accordance with the procedures and subject to the standards set forth in this section and that have not been subsequently decertified shall be permitted for use in elections in this State. Those certified voting systems shall be valid in any election held in the State or in any county, municipality, or other electoral district in the State. Subject to all other applicable rules adopted by the State Board of Elections and, with respect to federal elections, subject to all applicable federal regulations governing voting systems, paper ballots marked by the voter and counted by hand shall be deemed a certified voting system. The State Board of Elections shall certify optical scan voting systems, optical scan with ballot markers voting systems, and direct record electronic voting systems if any of those systems meet all applicable requirements of federal and State law. The State Board may certify additional voting systems only if they meet the requirements of the request for proposal process set forth in this section and only if they generate either a paper ballot or a paper record by which voters may verify their votes before casting them and which provides a backup means of counting the vote that the voter casts. Those voting systems may include optical scan and direct record electronic (DRE) voting systems. In consultation with the Office of Information Technology Services, the State Board shall develop the requests for proposal subject to the provisions of this Chapter and other applicable State laws. Among other requirements, the request for proposal shall require at least all of the following elements:

(1)        That the vendor post a bond or letter of credit to cover damages resulting from defects in the voting system. Damages shall include, among other items, any costs of conducting a new election attributable to those defects.

(2)        That the voting system comply with all federal requirements for voting systems.

(3)        That the voting system must have the capacity to include in voting tabulation district returns the votes cast by voters outside of the voter's voting tabulation district as required by G.S. 163‑132.5G.

(4)        With respect to electronic voting systems, that the voting system generate a paper record of each individual vote cast, which paper record shall be maintained in a secure fashion and shall serve as a backup record for purposes of any hand‑to‑eye count, hand‑to‑eye recount, or other audit. Electronic systems that employ optical scan technology to count paper ballots shall be deemed to satisfy this requirement.

(5)        With respect to DRE voting systems, that the paper record generated by the system be viewable by the voter before the vote is cast electronically, and that the system permit the voter to correct any discrepancy between the electronic vote and the paper record before the vote is cast.

(6)        With respect to all voting systems using electronic means, that the vendor provide access to all of any information required to be placed in escrow by a vendor pursuant to G.S. 163‑165.9A for review and examination by the State Board of Elections; the Office of Information Technology Services; the State chairs of each political party recognized under G.S. 163‑96; the purchasing county; and designees as provided in subdivision (9) of subsection (d) of this section.

(7)        That the vendor must quote a statewide uniform price for each unit of the equipment.

(8)        That the vendor must separately agree with the purchasing county that if it is granted a contract to provide software for an electronic voting system but fails to debug, modify, repair, or update the software as agreed or in the event of the vendor having bankruptcy filed for or against it, the source code described in G.S. 163‑165.9A(a) shall be turned over to the purchasing county by the escrow agent chosen under G.S. 163‑165.9A(a)(1) for the purposes of continuing use of the software for the period of the contract and for permitting access to the persons described in subdivision (6) of this subsection for the purpose of reviewing the source code.

In its request for proposal, the State Board of Elections shall address the mandatory terms of the contract for the purchase of the voting system and the maintenance and training related to that voting system.

If a voting system was acquired or upgraded by a county before August 1, 2005, the county shall not be required to go through the purchasing process described in this subsection if the county can demonstrate to the State Board of Elections compliance with the requirements in subdivisions (1) through (6) and subdivision (8) of this subsection, where those requirements are applicable to the type of voting system involved. If the county cannot demonstrate to the State Board of Elections that the voting system is in compliance with those subdivisions, the county board shall not use the system in an election during or after 2006, and the county shall be subject to the purchasing requirements of this subsection.

(a1)      Federal Assistance.  The State Board may use guidelines, information, testing reports, certification, decertification, recertification, and any relevant data produced by the Election Assistance Commission, its Standards Board, its Board of Advisors, or the Technical Guidelines Development Committee as established in Title II of the Help America Vote Act of 2002 with regard to any action or investigation the State Board may take concerning a voting system. The State Board may use, for the purposes of voting system certification, laboratories accredited by the Election Assistance Commission under the provisions of section 231(2) of the Help America Vote Act of 2002.

(b)        The State Board may also, upon notice and hearing, decertify types, makes, and models of voting systems. Upon decertifying a type, make, or model of voting system, the State Board shall determine the process by which the decertified system is discontinued in any county. A county may appeal a decision by the State Board concerning the process by which the decertified system is discontinued in that county to the Superior Court of Wake County. The county has 30 days from the time it receives notice of the State Board's decision on the process by which the decertified system is discontinued in that county to make that appeal.

(c)        Prior to certifying a voting system, the State Board of Elections shall review, or designate an independent expert to review, all source code made available by the vendor pursuant to this section and certify only those voting systems compliant with State and federal law. At a minimum, the State Board's review shall include a review of security, application vulnerability, application code, wireless security, security policy and processes, security/privacy program management, technology infrastructure and security controls, security organization and governance, and operational effectiveness, as applicable to that voting system. Any portion of the report containing specific information related to any trade secret as designated pursuant to G.S. 132‑1.2 shall be confidential and shall be accessed only under the rules adopted pursuant to subdivision (9) of subsection (d) of this section. The State Board may hear and discuss the report of any such review under G.S. 143‑318.11(a)(1).

(d)        Subject to the provisions of this Chapter, the State Board of Elections shall prescribe rules for the adoption, handling, operation, and honest use of certified voting systems, including all of the following:

(1)        Procedures for county boards of elections to utilize when recommending the purchase of a certified voting system for use in that county.

(2)        Form of official ballot labels to be used on voting systems.

(3)        Operation and manner of voting on voting systems.

(4)        Instruction of precinct officials in the use of voting systems.

(5)        Instruction of voters in the use of voting systems.

(6)        Assistance to voters using voting systems.

(7)        Duties of custodians of voting systems.

(8)        Examination and testing of voting systems in a public forum in the county before and after use in an election.

(9)        Notwithstanding G.S. 132‑1.2, procedures for the review and examination of any information placed in escrow by a vendor pursuant to G.S. 163‑165.9A by only the following persons:

a.         State Board of Elections.

b.         Office of Information Technology Services.

c.         The State chairs of each political party recognized under G.S. 163‑96.

d.         The purchasing county.

Each person listed in sub‑subdivisions a. through d. of this subdivision may designate up to three persons as that person's agents to review and examine the information. No person shall designate under this subdivision a business competitor of the vendor whose proprietary information is being reviewed and examined. For purposes of this review and examination, any designees under this subdivision and the State party chairs shall be treated as public officials under G.S. 132‑2.

(10)      With respect to electronic voting systems, procedures to maintain the integrity of both the electronic vote count and the paper record. Those procedures shall at a minimum include procedures to protect against the alteration of the paper record after a machine vote has been recorded and procedures to prevent removal by the voter from the voting enclosure of any paper record or copy of an individually voted ballot or of any other device or item whose removal from the voting enclosure could permit compromise of the integrity of either the machine count or the paper record.

(11)      Compliance with section 301 of the Help America Vote Act of 2002.

Any rules adopted under this subsection shall be in conjunction with procedures and standards adopted under G.S. 163‑182.1, are exempt from Chapter 150B of the General Statutes, and are subject to the same procedures for notice and publication set forth in G.S. 163‑182.1.

(e)        The State Board of Elections shall facilitate training and support of the voting systems utilized by the counties. The training may be conducted through the use of videoconferencing or other technology.  (2001‑460, s. 3; 2003‑226, s. 11; 2005‑323, s. 1(a)‑(d); 2006‑264, s. 76(a); 2007‑391, s. 6(d); 2008‑187, s. 33(b); 2009‑541, s. 19.)



§ 163-165.8. Voting systems: powers and duties of board of county commissioners.

§ 163‑165.8.  Voting systems: powers and duties of board of county commissioners.

The board of county commissioners, with the approval of the county board of elections, may adopt and acquire only a voting system of a type, make, and model certified by the State Board of Elections for use in some or all voting places in the county at some or all elections.

The board of county commissioners may decline to adopt and acquire any voting system recommended by the county board of elections but may not adopt and acquire any voting system that has not been approved by the county board of elections. Article 8 of Chapter 143 of the General Statutes does not apply to the purchase of a voting system certified by the State Board of Elections. (2001‑460, s. 3; 2005‑323, s. 3.)



§ 163-165.9. Voting systems: powers and duties of county board of elections.

§ 163‑165.9.  Voting systems: powers and duties of county board of elections.

(a)        Before approving the adoption and acquisition of any voting system by the board of county commissioners, the county board of elections shall do all of the following:

(1)        Recommend to the board of county commissioners which type of voting system should be acquired by the county.

(2)        Witness a demonstration, in that county or at a site designated by the State Board of Elections, of the type of voting system to be recommended and also witness a demonstration of at least one other type of voting system certified by the State Board of Elections.

(3)        Test, during an election, the proposed voting system in at least one precinct in the county where the voting system would be used if adopted.

(b)        After the acquisition of any voting system, the county board of elections shall comply with any requirements of the State Board of Elections regarding training and support of the voting system by completing all of the following:

(1)        The county board of elections shall comply with all specifications of its voting system vendor for ballot printers. The county board of elections is authorized to contract with noncertified ballot printing vendors, so long as the noncertified ballot printing vendor meets all specifications and all quality assurance requirements as set by the State Board of Elections.

(2)        The county board of elections shall annually maintain software license and maintenance agreements necessary to maintain the warranty of its voting system. The State Board of Elections shall not provide routine maintenance to any county board of elections that does not maintain the warranty of its voting system. If the State Board of Elections provides any maintenance to a county that has not maintained the warranty of its voting system, the county shall reimburse the State for the cost.

(3)        The county board of elections shall not replace any voting system, or any portion thereof, without approval of the State Board of Elections.

(4)        The county board of elections may have its voting system repaired pursuant to its maintenance agreement but shall notify the State Board of Elections at the time of every repair, according to guidelines that shall be provided by the State Board of Elections.  (2001‑460, s. 3; 2005‑323, s. 4; 2007‑391, s. 25; 2008‑187, s. 33(a); 2009‑541, s. 20.)



§ 163-165.9A. Voting systems: requirements for voting systems vendors; penalties.

§ 163‑165.9A.  Voting systems: requirements for voting systems vendors; penalties.

(a)        Duties of Vendor.  Every vendor that has a contract to provide a voting system in North Carolina shall do all of the following:

(1)        The vendor shall place in escrow with an independent escrow agent approved by the State Board of Elections all software that is relevant to functionality, setup, configuration, and operation of the voting system, including, but not limited to, a complete copy of the source and executable code, build scripts, object libraries, application program interfaces, and complete documentation of all aspects of the system including, but not limited to, compiling instructions, design documentation, technical documentation, user documentation, hardware and software specifications, drawings, records, and data. The State Board of Elections may require in its request for proposal that additional items be escrowed, and if any vendor that agrees in a contract to escrow additional items, those items shall be subject to the provisions of this section. The documentation shall include a list of programmers responsible for creating the software and a sworn affidavit that the source code includes all relevant program statements in low‑level and high‑level languages.

(2)        The vendor shall notify the State Board of Elections of any change in any item required to be escrowed by subdivision (1) of this subsection.

(3)        The chief executive officer of the vendor shall sign a sworn affidavit that the source code and other material in escrow is the same being used in its voting systems in this State. The chief executive officer shall ensure that the statement is true on a continuing basis.

(4)        The vendor shall promptly notify the State Board of Elections and the county board of elections of any county using its voting system of any decertification of the same system in any state, of any defect in the same system known to have occurred anywhere, and of any relevant defect known to have occurred in similar systems.

(5)        The vendor shall maintain an office in North Carolina with staff to service the contract.

(b)        Penalties.  Willful violation of any of the duties in subsection (a) of this section is a Class G felony. Substitution of source code into an operating voting system without notification as provided by subdivision (a)(2) of this section is a Class I felony. In addition to any other applicable penalties, violations of this section are subject to a civil penalty to be assessed by the State Board of Elections in its discretion in an amount of up to one hundred thousand dollars ($100,000) per violation. A civil penalty assessed under this section shall be subject to the provisions of G.S. 163‑278.34(e). (2005‑323, s. 2(a).)



§ 163-165.10. Adequacy of voting system for each precinct.

§ 163‑165.10.  Adequacy of voting system for each precinct.

The county board of elections shall make available for each precinct voting place an adequate quantity of official ballots or equipment. When the board of county commissioners has decided to adopt and purchase or lease a voting system for voting places under the provisions of G.S. 165‑165.8, the board of county commissioners shall, as soon as practical, provide for each of those voting places sufficient equipment of the approved voting system in complete working order. If it is impractical to furnish each voting place with the equipment of the approved voting system, that which has been obtained may be placed in voting places chosen by the county board of elections. In that case, the county board of elections shall choose the voting places and allocate the equipment in a way that as nearly as practicable provides equal access to the voting system for each voter. The county board of elections shall appoint as many voting system custodians as may be necessary for the proper preparation of the system for each election and for its maintenance, storage, and care. The Executive Director of the State Board of Elections may permit a county board of elections to provide more than one type of voting system in a precinct, but only upon a finding that doing so is necessary to comply with federal or State law. (2001‑460, s. 3; 2005‑428, s. 2.)



§ 163-166: Repealed by Session Laws 1997-443, s. 31.

Part 3. Procedures at the voting place.

§ 163‑166: Repealed by Session Laws 1997‑443, s. 31.



§ 163-166.01. Hours for voting.

§ 163‑166.01.  Hours for voting.

In every election, the voting place shall be open at 6:30 A.M. and shall be closed at 7:30 P.M. In extraordinary circumstances, the county board of elections may direct that the polls remain open until 8:30 P.M. If any voter is in line to vote at the time the polls are closed, that voter shall be permitted to vote. No voter shall be permitted to vote who arrives at the voting place after the closing of the polls.

Any voter who votes after the statutory poll closing time of 7:30 P.M. by virtue of a federal or State court order or any other lawful order, including an order of a county board of elections, shall be allowed to vote, under the provisions of that order, only by using a provisional official ballot. Any special provisional official ballots cast under this section shall be separated, counted, and held apart from other provisional ballots cast by other voters not under the effect of the order extending the closing time of the voting place. If the court order has not been reversed or stayed by the time of the county canvass, the total for that category of provisional ballots shall be added to the official canvass. (2001‑460, s. 3; 2003‑226, s. 14.)



§ 163-166.1. Duties of county board of elections.

§ 163‑166.1.  Duties of county board of elections.

The county board of elections shall:

(1)        Provide for the timely delivery to each voting place of the supplies, records, and equipment necessary for the conduct of the election.

(2)        Ensure that adequate procedures are in place at each voting place for a safe, secure, fair, and honest election.

(3)        Respond to precinct officials' questions and problems where necessary.

(4)        Provide adequate technical support for the voting system, which shall be done in conjunction with the State Board of Elections.  (2001‑460, s. 3; 2009‑541, s. 21.)



§ 163-166.2. Arrangement of the voting enclosure.

§ 163‑166.2.  Arrangement of the voting enclosure.

Each voting enclosure shall contain at a minimum:

(1)        A sufficient number of private spaces for all voters to mark their official ballots in secrecy.

(2)        Adequate space and furniture for the separate functions of:

a.         The checking of voter registration records.

b.         The distribution of official ballots.

c.         Private discussion with voters concerning irregular situations.

(3)        A telephone or some facility for communication with the county board of elections.

The equipment and furniture in the voting enclosure shall be arranged so that it can be generally seen from the public space of the enclosure. (2001‑460, s. 3.)



§ 163-166.3. Limited access to the voting enclosure.

§ 163‑166.3.  Limited access to the voting enclosure.

(a)        Persons Who May Enter Voting Enclosure.  During the time allowed for voting in the voting place, only the following persons may enter the voting enclosure:

(1)        An election official.

(2)        An observer appointed pursuant to G.S. 163‑45.

(2a)      A runner appointed pursuant to G.S. 163‑45, but only to the extent necessary to announce that runner's presence and to receive the voter list as provided in G.S. 163‑45.

(3)        A person seeking to vote in that voting place on that day but only while in the process of voting or seeking to vote.

(4)        A voter in that precinct while entering or explaining a challenge pursuant to G.S. 163‑87 or G.S. 163‑88.

(5)        A person authorized under G.S. 163‑166.8 to assist a voter but, except as provided in subdivision (6) of this section, only while assisting that voter.

(6)        Minor children of the voter under the age of 18, or minor children under the age of 18 in the care of the voter, but only while accompanying the voter and while under the control of the voter.

(7)        Persons conducting or participating in a simulated election within the voting place or voting enclosure, if that simulated election is approved by the county board of elections.

(8)        Any other person determined by election officials to have an urgent need to enter the voting enclosure but only to the extent necessary to address that need.

(b)        Photographing Voters Prohibited.  No person shall photograph, videotape, or otherwise record the image of any voter within the voting enclosure, except with the permission of both the voter and the chief judge of the precinct. If the voter is a candidate, only the permission of the voter is required. This subsection shall also apply to one‑stop sites under G.S. 163‑227.2. This subsection does not apply to cameras used as a regular part of the security of the facility that is a voting place or one‑stop site.

(c)        Photographing Voted Ballot Prohibited.  No person shall photograph, videotape, or otherwise record the image of a voted official ballot for any purpose not otherwise permitted under law.  (2001‑460, s. 3; 2005‑428, s. 1(b); 2007‑391, s. 23; 2008‑187, s. 33(a).)



§ 163-166.4. Limitation on activity in the voting place and in a buffer zone around it.

§ 163‑166.4.  Limitation on activity in the voting place and in a buffer zone around it.

(a)        Buffer Zone.  No person or group of persons shall hinder access, harass others, distribute campaign literature, place political advertising, solicit votes, or otherwise engage in election‑related activity in the voting place or in a buffer zone which shall be prescribed by the county board of elections around the voting place. In determining the dimensions of that buffer zone for each voting place, the county board of elections shall, where practical, set the limit at 50 feet from the door of entrance to the voting place, measured when that door is closed, but in no event shall it set the limit at more than 50 feet or at less than 25 feet.

(a1)      Area for Election‑Related Activity.  Except as provided in subsection (b) of this section, the county board of elections shall also provide an area adjacent to the buffer zone for each voting place in which persons or groups of persons may distribute campaign literature, place political advertising, solicit votes, or otherwise engage in election‑related activity.

(b)        Special Agreements About Election‑Related Activity.  The Executive Director of the State Board of Elections may grant special permission for a county board of elections to enter into an agreement with the owners or managers of a nonpublic building to use the building as a voting place on the condition that election‑related activity as described in subsection (a1) of this section not be permitted on their property adjacent to the buffer zone, if the Executive Director finds all of the following:

(1)        That no other suitable voting place can be secured for the precinct.

(2)        That the county board will require the chief judge of the precinct to monitor the grounds around the voting place to ensure that the restriction on election‑related activity shall apply to all candidates and parties equally.

(3)        That the pattern of voting places subject to agreements under this subsection does not disproportionately favor any party, racial or ethnic group, or candidate.

An agreement under this subsection shall be valid for as long as the nonpublic building is used as a voting place.

(c)        Notice About Buffer Zone and Area for Election‑Related Activity.  No later than 30 days before each election, the county board of elections shall make available to the public the following information concerning each voting place:

(1)        The door from which the buffer zone is measured.

(2)        The distance the buffer zone extends from that door.

(3)        Any available information concerning where political activity, including sign placement, is permitted beyond the buffer zone.

(d)        Buffer Zone and Area for Election‑Related Activity at One‑Stop Sites.  Except as modified in this subsection, the provisions of this section shall apply to one‑stop voting sites in G.S. 163‑227.2.

(1)        Subsection (b) of this section shall not apply.

(2)        The notice in subsection (c) of this section shall be provided no later than 10 days before the opening of one‑stop voting at the site.  (2001‑460, s. 3; 2003‑365, s. 1; 2007‑391, s. 13; 2008‑187, s. 33(a); 2009‑541, s. 22(a).)



§ 163-166.5. Procedures at voting place before voting begins.

§ 163‑166.5.  Procedures at voting place before voting begins.

The State Board of Elections shall promulgate rules for precinct officials to set up the voting place before voting begins. Those rules shall emphasize:

(1)        Continual participation or monitoring by officials of more than one party.

(2)        Security of official ballots, records, and equipment.

(3)        The appearance as well as the reality of care, efficiency, impartiality, and honest election administration.

The county boards of elections and precinct officials shall adhere to those procedures. (2001‑460, s. 3.)



§ 163-166.6. Designation of tasks.

§ 163‑166.6.  Designation of tasks.

The State Board of Elections shall promulgate rules for the delegation of tasks among the election officials at each precinct. Those rules shall emphasize:

(1)        The need to place primary managerial responsibility upon the chief judge.

(2)        The need to have maximum multiparty participation in all duties where questions of partisan partiality might be raised.

(3)        The need to provide flexibility of management to the county board of elections and to the chief judge, in consideration of different abilities of officials, the different availability of officials, and the different needs of voters precinct by precinct. (2001‑460, s. 3.)



§ 163-166.7. Voting procedures.

§ 163‑166.7.  Voting procedures.

(a)        Checking Registration.  A person seeking to vote shall enter the voting enclosure through the appropriate entrance. A precinct official assigned to check registration shall at once ask the voter to state current name and residence address. The voter shall answer by stating current name and residence address. In a primary election, that voter shall also be asked to state, and shall state, the political party with which the voter is affiliated or, if unaffiliated, the authorizing party in which the voter wishes to vote. After examination, that official shall state whether that voter is duly registered to vote in that precinct and shall direct that voter to the voting equipment or to the official assigned to distribute official ballots. If a precinct official states that the person is duly registered, the person shall sign the pollbook, other voting record, or voter authorization document in accordance with subsection (c) of this section before voting.

(b)        Distribution of Official Ballots.  If the voter is found to be duly registered and has not been successfully challenged, the official assigned to distribute the official ballots shall hand the voter the official ballot that voter is entitled to vote, or that voter shall be directed to the voting equipment that contains the official ballot. No voter in a primary shall be permitted to vote in more than one party's primary. The precinct officials shall provide the voter with any information the voter requests to enable that voter to vote as that voter desires.

(c)        The State Board of Elections shall promulgate rules for the process of voting. Those rules shall emphasize the appearance as well as the reality of dignity, good order, impartiality, and the convenience and privacy of the voter. Those rules, at a minimum, shall include procedures to ensure that all the following occur:

(1)        The voting system remains secure throughout the period voting is being conducted.

(2)        Only properly voted official ballots or paper records of individual voted ballots are introduced into the voting system.

(3)        Except as provided by G.S. 163‑166.9, no official ballots leave the voting enclosure during the time voting is being conducted there. The rules shall also provide that during that time no one shall remove from the voting enclosure any paper record or copy of an individually voted ballot or of any other device or item whose removal from the voting enclosure could permit compromise of the integrity of either the machine count or the paper record.

(4)        All improperly voted official ballots or paper records of individual voted ballots are returned to the precinct officials and marked as spoiled.

(5)        Voters leave the voting place promptly after voting.

(6)        Voters not clearly eligible to vote in the precinct but who seek to vote there are given proper assistance in voting a provisional official ballot or guidance to another voting place where they are eligible to vote.

(7)        Information gleaned through the voting process that would be helpful to the accurate maintenance of the voter registration records is recorded and delivered to the county board of elections.

(8)        The registration records are kept secure. The State Board of Elections shall permit the use of electronic registration records in the voting place in lieu of or in addition to a paper pollbook or other registration record.

(9)        Party observers are given access as provided by G.S. 163‑45 to current information about which voters have voted.

(10)      The voter, before voting, shall sign that voter's name on the pollbook, other voting record, or voter authorization document. If the voter is unable to sign, a precinct official shall enter the person's name on the same document before the voter votes. (2001‑460, s. 3; 2003‑226, s. 14.1; 2005‑323, s. 1(a1); 2005‑428, s. 12.)



§ 163-166.7A. Voter education and information.

§ 163‑166.7A.  Voter education and information.

(a)        Posting the Information.  For each election that involves candidates for federal or State office, each county board of elections shall post at each active voting place the following information in a manner and format approved by the State Board of Elections:

(1)        A sample ballot as required by G.S. 163‑165.2.

(2)        The date of the election and the hours the voting place will be open.

(3)        Instructions on how to vote, including how to cast a vote or correct a vote on the voting systems available for use in that voting place.

(4)        Instructions on how to cast a provisional ballot.

(5)        Instructions to mail‑in registrants and first‑time voters on how to comply with the requirements in section 303(b) of the Help America Vote Act of 2002 concerning voter identifications.

(6)        General information on voting rights under applicable federal and State law, including information on the right of an individual to cast a provisional ballot and instructions on how to contact the appropriate officials if the voter believes those rights have been violated.

(7)        General information on federal and State laws that prohibit acts of fraud and misrepresentation as to voting and elections.

(b)        Intent.  The posting required by subsection (a) of this section is intended to meet the mandate of the voting information requirements in section 302(b) of the Help America Vote Act of 2002. (2003‑226, s. 8.)



§ 163-166.8. Assistance to voters.

§ 163‑166.8.  Assistance to voters.

(a)        Any registered voter qualified to vote in the election shall be entitled to assistance with entering and exiting the voting booth and in preparing ballots in accordance with the following rules:

(1)        Any voter is entitled to assistance from the voter's spouse, brother, sister, parent, grandparent, child, grandchild, mother‑in‑law, father‑in‑law, daughter‑in‑law, son‑in‑law, stepparent, or stepchild, as chosen by the voter.

(2)        A voter in any of the following four categories is entitled to assistance from a person of the voter's choice, other than the voter's employer or agent of that employer or an officer or agent of the voter's union:

a.         A voter who, on account of physical disability, is unable to enter the voting booth without assistance.

b.         A voter who, on account of physical disability, is unable to mark a ballot without assistance.

c.         A voter who, on account of illiteracy, is unable to mark a ballot without assistance.

d.         A voter who, on account of blindness, is unable to enter the voting booth or mark a ballot without assistance.

(b)        A qualified voter seeking assistance in an election shall, upon arriving at the voting place, request permission from the chief judge to have assistance, stating the reasons. If the chief judge determines that such assistance is appropriate, the chief judge shall ask the voter to point out and identify the person the voter desires to provide such assistance. If the identified person meets the criteria in subsection (a) of this section, the chief judge shall request the person indicated to render the assistance. The chief judge, one of the judges, or one of the assistants may provide aid to the voter if so requested, if the election official is not prohibited by subdivision (a) (2) of this section. Under no circumstances shall any precinct official be assigned to assist a voter qualified for assistance, who was not specified by the voter.

(c)        A person rendering assistance to a voter in an election shall be admitted to the voting booth with the voter being assisted. The State Board of Elections shall promulgate rules governing voter assistance, and those rules shall adhere to the following guidelines:

(1)        The person rendering assistance shall not in any manner seek to persuade or induce any voter to cast any vote in any particular way.

(2)        The person rendering assistance shall not make or keep any memorandum of anything which occurs within the voting booth.

(3)        The person rendering assistance shall not, directly or indirectly, reveal to any person how the assisted voter marked ballots, unless the person rendering assistance is called upon to testify in a judicial proceeding for a violation of the election laws. (2001‑460, s. 3.)



§ 163-166.9. Curbside voting.

§ 163‑166.9.  Curbside voting.

In any election or referendum, if any qualified voter is able to travel to the voting place, but because of age or physical disability and physical barriers encountered at the voting place is unable to enter the voting enclosure to vote in person without physical assistance, that voter shall be allowed to vote either in the vehicle conveying that voter or in the immediate proximity of the voting place. The State Board of Elections shall promulgate rules for the administration of this section. (2001‑460, s. 3.)



§ 163-166.10. Procedures after the close of voting.

§ 163‑166.10.  Procedures after the close of voting.

The State Board of Elections shall promulgate rules for closing the voting place and delivering voting information to the county board of elections for counting, canvassing, and record maintenance. Those rules shall emphasize the need for the appearance as well as the reality of security, accuracy, participation by representatives of more than one political party, openness of the process to public inspection, and honesty. The rules, at a minimum, shall include procedures to ensure all of the following:

(1)        The return and accurate accounting of all official ballots, regular, provisional, voted, unvoted, and spoiled, according to the provisions of Article 15A of this Chapter.

(2)        The certification of ballots and voter‑authorization documents by precinct officials of more than one political party.

(3)        The delivery to the county board of elections of registration documents and information gleaned through the voting process that would be helpful in the accurate maintenance of the voter registration records.

(4)        The return to the county board of all issued equipment.

(5)        The restoration of the voting place to the condition in which it was found. (2001‑460, ss. 3, 3.1.)



§ 163-166.11. Provisional voting requirements.

§ 163‑166.11.  Provisional voting requirements.

If an individual seeking to vote claims to be a registered voter in a jurisdiction as provided in G.S. 163‑82.1 and though eligible to vote in the election does not appear on the official list of eligible registered voters in the voting place, that individual may cast a provisional official ballot as follows:

(1)        An election official at the voting place shall notify the individual that the individual may cast a provisional official ballot in that election.

(2)        The individual may cast a provisional official ballot at that voting place upon executing a written affirmation before an election official at the voting place, stating that the individual is a registered voter in the jurisdiction as provided in G.S. 163‑82.1 in which the individual seeks to vote and is eligible to vote in that election.

(2a)      A voter who has moved within the county more than 30 days before election day but has not reported the move to the board of elections shall not be required on that account to vote a provisional ballot at the one‑stop site, as long as the one‑stop site has available all the information necessary to determine whether a voter is registered to vote in the county and which ballot the voter is eligible to vote based on the voter's proper residence address. The voter with that kind of unreported move shall be allowed to vote the same kind of absentee ballot as other one‑stop voters as provided in G.S. 163‑227.2(e2).

(3)        At the time the individual casts the provisional official ballot, the election officials shall provide the individual written information stating that anyone casting a provisional official ballot can ascertain whether and to what extent the ballot was counted and, if the ballot was not counted in whole or in part, the reason it was not counted. The State Board of Elections or the county board of elections shall establish a system for so informing a provisional voter. It shall make the system available to every provisional voter without charge, and it shall build into it reasonable procedures to protect the security, confidentiality, and integrity of the voter's personal information and vote.

(4)        The cast provisional official ballot and the written affirmation shall be secured by election officials at the voting place according to guidelines and procedures adopted by the State Board of Elections. At the close of the polls, election officials shall transmit the provisional official ballots cast at that voting place to the county board of elections for prompt verification according to guidelines and procedures adopted by the State Board of Elections.

(5)        The county board of elections shall count the individual's provisional official ballot for all ballot items on which it determines that the individual was eligible under State or federal law to vote. (2003‑226, s. 15; 2005‑2, s. 4; 2005‑428, s. 6(b).)



§ 163-166.12. Requirements for certain voters who register by mail.

§ 163‑166.12.  Requirements for certain voters who register by mail.

(a)        Voting in Person.  An individual who has registered to vote by mail on or after January 1, 2003, and has not previously voted in an election that includes a ballot item for federal office in North Carolina, shall present to a local election official at a voting place before voting there one of the following:

(1)        A current and valid photo identification.

(2)        A copy of one of the following documents that shows the name and address of the voter: a current utility bill, bank statement, government check, paycheck, or other government document.

(b)        Voting Mail‑In Absentee.  An individual who has registered to vote by mail on or after January 1, 2003, and has not previously voted in an election that includes a ballot item for federal office in North Carolina, in order to cast a mail‑in absentee vote, shall submit with the mailed‑in absentee ballot one of the following:

(1)        A copy of a current and valid photo identification.

(2)        A copy of one of the following documents that shows the name and address of the voter: a current utility bill, bank statement, government check, paycheck, or other government document.

(b1)      The county board of elections shall note the type of identification proof submitted by the voter under the provisions of subsection (a) or (b) of this section and may dispose of the tendered copy of identification proof as soon as the type of proof is noted in the voter registration records.

(b2)      Voting When Identification Numbers Do Not Match.  Regardless of whether an individual has registered by mail or by another method, if the individual has provided with the registration form a drivers license number or last four digits of a Social Security number but the computer validation of the number as required by G.S. 163‑82.12 did not result in a match, and the number has not been otherwise validated by the board of elections, in the first election in which the individual votes that individual shall submit with the ballot the form of identification described in subsection (a) or subsection (b) of this section, depending upon whether the ballot is voted in person or absentee. If that identification is provided and the board of elections does not determine that the individual is otherwise ineligible to vote a ballot, the failure of identification numbers to match shall not prevent that individual from registering to vote and having that individual's vote counted. If the individual registers and votes under G.S. 163‑82.6A, the identification documents required in that section, rather than those described in subsection (a) or (b) of this section, apply.

(c)        The Right to Vote Provisionally.  If an individual is required under subsection (a), (b), or (b2) of this section to present identification in order to vote, but that individual does not present the required identification, that individual may vote a provisional official ballot. If the voter is at the voting place, the voter may vote provisionally there without unnecessary delay. If the voter is voting by mail‑in absentee ballot, the mailed ballot without the required identification shall be treated as a provisional official ballot.

(d)        Exemptions.  This section does not apply to any of the following:

(1)        An individual who registers by mail and submits as part of the registration application either of the following:

a.         A copy of a current and valid photo identification.

b.         A copy of one of the following documents that shows the name and address of the voter: a current utility bill, bank statement, government check, paycheck, or other government document.

(2)        An individual who registers by mail and submits as part of the registration application the individual's drivers license number or at least the last four digits of the individual's social security number where an election official matches either or both of the numbers submitted with an existing State identification record bearing the same number, name, and date of birth contained in the submitted registration. If any individual's number does not match, the individual shall provide identification as required in subsection (b2) of this section in the first election in which the individual votes.

(3)        An individual who is entitled to vote by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting Act.

(4)        An individual who is entitled to vote otherwise than in person under section 3(b)(2)(B)(ii) of the Voting Accessibility for the Elderly and Handicapped Act.

(5)        An individual who is entitled to vote otherwise than in person under any other federal law.  (2003‑226, s. 16; 2004‑127, s. 3; 2007‑391, s. 21(a); 2008‑187, s. 33(a).)



§ 163-167: Reserved for future codification purposes.

§ 163‑167: Reserved for future codification purposes.



§§ 163-168 through 163-181: Repealed by Session Laws 2001-398, s. 1, effective January 1, 2002.

Article 15.

Counting Ballots, Canvassing Votes, and Certifying Results in Precinct and County.

§§ 163‑168 through 163‑181: Repealed by Session Laws 2001‑398, s. 1, effective January 1, 2002.



§ 163-182. Definitions.

Article 15A.

Counting Official Ballots, Canvassing Votes, Hearing Protests, and Certifying Results.

§ 163‑182.  Definitions.

In addition to the definitions stated below, the definitions set forth in Article 13A of Chapter 163 of the General Statutes also apply to this Article. As used in this Article, the following definitions apply:

(1)        "Abstract" means a document signed by the members of the board of elections showing the votes for each candidate and ballot proposal on the official ballot in the election. The abstract shall show a total number of votes for each candidate in each precinct and a total for each candidate in the county. It shall also show the number of votes for each candidate among the absentee official ballots, among the provisional official ballots, and in any other category of official ballots that is not otherwise reported.

(2)        "Certificate of election" means a document prepared by the official or body with the legal authority to do so, conferring upon a candidate the right to assume an elective office as a result of being elected to it.

(3)        "Composite abstract" means a document signed by the members of the State Board of Elections showing the total number of votes for each candidate and ballot proposal and the number of votes in each county. A composite abstract does not include precinct returns.

(4)        "Protest" means a complaint concerning the conduct of an election which, if supported by sufficient evidence, may require remedy by one or more of the following:

a.         A correction in the returns.

b.         A discretionary recount as provided in G.S. 163‑182.7.

c.         A new election as provided in G.S. 163‑182.13. (2001‑398, s. 3.)



§ 163-182.1. Principles and rules for counting official ballots.

§ 163‑182.1.  Principles and rules for counting official ballots.

(a)        General Principles That Shall Apply.  The following general principles shall apply in the counting of official ballots, whether the initial count or any recount:

(1)        Only official ballots shall be counted.

(2)        No official ballot shall be rejected because of technical errors in marking it, unless it is impossible to clearly determine the voter's choice.

(3)        If it is impossible to clearly determine a voter's choice in a ballot item, the official ballot shall not be counted for that ballot item, but shall be counted in all other ballot items in which the voter's choice can be clearly determined.

(4)        If an official ballot is marked in a ballot item with more choices than there are offices to be filled or propositions that may prevail, the official ballot shall not be counted for that ballot item, but shall be counted in all other ballot items in which there is no overvote and the voter's choice can be clearly determined.

(5)        If an official ballot is rejected by a scanner or other counting machine, but human counters can clearly determine the voter's choice, the official ballot shall be counted by hand and eye.

(6)        Write‑in votes shall not be counted in party primaries or in referenda, but shall be counted in general elections if all of the following are true:

a.         The write‑in vote is written by the voter or by a person authorized to assist the voter pursuant to G.S. 163‑166.8.

b.         The write‑in vote is not cast for a candidate who has failed to qualify under G.S. 163‑123 as a write‑in candidate.

c.         The voter's choice can be clearly determined.

(7)        Straight‑party ticket and split‑ticket votes shall be counted in general elections according to the following guidelines:

a.         If a voter casts a vote for a straight‑party ticket, that vote shall be counted for all the candidates of that party, other than those for President and Vice President, in the partisan ballot items on that official ballot except as otherwise provided in this subdivision.

b.         If a voter casts a vote for a straight‑party ticket and also votes in a partisan ballot item for a candidate not of that party, the official ballot shall be counted in that ballot item only for the individually marked candidate. In partisan ballot items where no mark is made for an individual candidate, the official ballot shall be counted for the candidates of the party whose straight ticket the voter voted.

c.         If a voter casts a vote for a straight‑party ticket and also casts a write‑in vote in any partisan ballot item, the straight‑party ticket vote shall not control the way the official ballot is counted in that ballot item, except to the extent it would control in the case of crossover voting under this subdivision. The following principles shall apply:

1.         If the write‑in vote is proper under subdivision (6) of this subsection, that write‑in candidate shall receive a vote.

2.         If the write‑in vote is not proper under subdivision (6) of this subsection and no other candidate is individually marked in that ballot item, then no vote shall be counted in that ballot item.

3.         If the straight‑ticket voter casts both write‑in votes and individually marked votes for ballot candidates in a ballot item, then the write‑in and individually marked votes shall be counted unless the write‑in is not proper under subdivision (6) of this subsection or an overvote results.

(b)        Procedures and Standards.  The State Board of Elections shall adopt uniform and nondiscriminatory procedures and standards for voting systems. The standards shall define what constitutes a vote and what will be counted as a vote for each category of voting system used in the State. The State Board shall adopt those procedures and standards at a meeting occurring not earlier than 15 days after the State Board gives notice of the meeting. The procedures and standards adopted shall apply to all elections occurring in the State and shall be subject to amendment or repeal by the State Board acting at any meeting where notice that the action has been proposed has been given at least 15 days before the meeting. These procedures and standards shall not be considered to be rules subject to Article 2A of Chapter 150B of the General Statutes. However, the State Board shall publish in the North Carolina Register the procedures and standards and any changes to them after adoption, with that publication noted as information helpful to the public under G.S. 150B‑21.17(a)(6). Copies of those procedures and standards shall be made available to the public upon request or otherwise by the State Board. For optical scan and direct record electronic voting systems, and for any other voting systems in which ballots are counted other than on paper by hand and eye, those procedures and standards shall do both of the following:

(1)        Provide for a sample hand‑to‑eye count of the paper ballots or paper records of a statewide ballot item in every county. The presidential ballot item shall be the subject of the sampling in a presidential election. If there is no statewide ballot item, the State Board shall provide a process for selecting district or local ballot items to adequately sample the electorate. The State Board shall approve in an open meeting the procedure for randomly selecting the sample precincts for each election. The random selection of precincts for any county shall be done publicly after the initial count of election returns for that county is publicly released or 24 hours after the polls close on election day, whichever is earlier. The sample chosen by the State Board shall be of one or more full precincts, full counts of mailed absentee ballots, full counts of one or more one‑stop early voting sites, or a combination. The size of the sample of each category shall be chosen to produce a statistically significant result and shall be chosen after consultation with a statistician. The actual units shall be chosen at random. In the event of a material discrepancy between the electronic or mechanical count and a hand‑to‑eye count, the hand‑to‑eye count shall control, except where paper ballots or records have been lost or destroyed or where there is another reasonable basis to conclude that the hand‑to‑eye count is not the true count. If the discrepancy between the hand‑to‑eye count and the mechanical or electronic count is significant, a complete hand‑to‑eye count shall be conducted.

(2)        Provide that if the voter selects votes for more than the number of candidates to be elected or proposals to be approved in a ballot item, the voting system shall do all the following:

a.         Notify the voter that the voter has selected more than the correct number of candidates or proposals in the ballot item.

b.         Notify the voter before the vote is accepted and counted of the effect of casting overvotes in the ballot item.

c.         Provide the voter with the opportunity to correct the official ballot before it is accepted and counted. (2001‑398, s. 3; 2003‑226, s. 13; 2005‑323, s. 5(a); 2006‑192, s. 7(a); 2006‑264, s. 76(b).)



§ 163-182.2. Initial counting of official ballots.

§ 163‑182.2.  Initial counting of official ballots.

(a)        The initial counting of official ballots shall be conducted according to the following principles:

(1)        Vote counting at the precinct shall occur immediately after the polls close and shall be continuous until completed.

(2)        Vote counting at the precinct shall be conducted with the participation of precinct officials of all political parties then present. Vote counting at the county board of elections shall be conducted in the presence or under the supervision of board members of all political parties then present.

(3)        Any member of the public wishing to witness the vote count at any level shall be allowed to do so. No witness shall interfere with the orderly counting of the official ballots. Witnesses shall not participate in the official counting of official ballots.

(4)        Provisional official ballots shall be counted by the county board of elections before the canvass. If the county board finds that an individual voting a provisional official ballot is not eligible to vote in one or more ballot items on the official ballot, the board shall not count the official ballot in those ballot items, but shall count the official ballot in any ballot items for which the individual is eligible to vote. Eligibility shall be determined by whether the voter is registered in the county as provided in G.S. 163‑82.1 and whether the voter is qualified by residency to vote in the election district as provided in G.S. 163‑55 and G.S. 163‑57. If a voter was properly registered to vote in the election by the county board, no mistake of an election official in giving the voter a ballot or in failing to comply with G.S. 163‑82.15 or G.S. 163‑166.11 shall serve to prevent the counting of the vote on any ballot item the voter was eligible by registration and qualified by residency to vote.

(5)        Precinct officials shall provide a preliminary report of the vote counting to the county board of elections as quickly as possible. The preliminary report shall be unofficial and has no binding effect upon the official county canvass to follow.

(6)        In counties that use any certified mechanical or electronic voting system, subject to the sample counts under G.S. 163‑182.1 and subdivision (1a) of subsection (b) of this section, and of a hand‑to‑eye recount under G.S. 163‑182.7 and G.S. 163‑182.7A, a board of elections shall rely in its canvass on the mechanical or electronic count of the vote rather than the full hand‑to‑eye count of the paper ballots or records. In the event of a material discrepancy between the electronic or mechanical count and a hand‑to‑eye count or recount, the hand‑to‑eye count or recount shall control, except where paper ballots or records have been lost or destroyed or where there is another reasonable basis to conclude that the hand‑to‑eye count is not the true count.

(b)        The State Board of Elections shall promulgate rules for the initial counting of official ballots. All election officials shall be governed by those rules. In promulgating those rules, the State Board shall adhere to the following guidelines:

(1)        For each voting system used, the rules shall specify the role of precinct officials and of the county board of elections in the initial counting of official ballots.

(1a)      For optical scan and direct record electronic voting systems, and for any other voting systems in which ballots are counted other than on paper by hand and eye, those rules shall provide for a sample hand‑to‑eye count of the paper ballots or paper records of a sampling of a statewide ballot item in every county. The presidential ballot item shall be the subject of the sampling in a presidential election. If there is no statewide ballot item, the State Board shall provide a process for selecting district or local ballot items to adequately sample the electorate. The State Board shall approve in an open meeting the procedure for randomly selecting the sample precincts for each election. The random selection of precincts for any county shall be done publicly after the initial count of election returns for that county is publicly released or 24 hours after the polls close on election day, whichever is earlier. The sample chosen by the State Board shall be of one or more full precincts, full counts of mailed absentee ballots, and full counts of one or more one‑stop early voting sites. The size of the sample of each category shall be chosen to produce a statistically significant result and shall be chosen after consultation with a statistician. The actual units shall be chosen at random. In the event of a material discrepancy between the electronic or mechanical count and a hand‑to‑eye count, the hand‑to‑eye count shall control, except where paper ballots or records have been lost or destroyed or where there is another reasonable basis to conclude that the hand‑to‑eye count is not the true count. If the discrepancy between the hand‑to‑eye count and the mechanical or electronic count is significant, a complete hand‑to‑eye count shall be conducted. The sample count need not be done on election night.

(2)        The rules shall provide for accurate unofficial reporting of the results from the precinct to the county board of elections with reasonable speed on the night of the election.

(3)        The rules shall provide for the prompt and secure transmission of official ballots from the voting place to the county board of elections.

The State Board shall direct the county boards of elections in the application of the principles and rules in individual circumstances. (2001‑398, s. 3; 2005‑2, s. 5; 2005‑323, s. 5(b); 2006‑192, s. 7(b); 2006‑264, s. 76(c).)



§ 163-182.3. Responsibility of chief judge.

§ 163‑182.3.  Responsibility of chief judge.

The chief judge of each precinct shall be responsible for the adherence of the precinct officials to the State Board rules for counting, reporting, and transmitting official ballots. (2001‑398, s. 3.)



§ 163-182.4. Jurisdiction for certain ballot items.

§ 163‑182.4.  Jurisdiction for certain ballot items.

(a)        Jurisdiction of County Board of Elections.  As used in this Article, the county board of elections shall have jurisdiction over the following:

(1)        Offices of that county, including clerk of superior court and register of deeds.

(2)        Membership in either house of the General Assembly from a district lying entirely within that county.

(3)        Offices of municipalities, unless the municipality has a valid board of election.

(4)        Referenda in which only residents of that county are eligible to vote.

(b)        Jurisdiction of State Board of Elections.  As used in this Article, the State Board of Elections shall have jurisdiction over the following:

(1)        National offices.

(2)        State offices.

(3)        District offices (including General Assembly seats) in which the district lies in more than one county.

(4)        Superior court judge, district court judge, and district attorney, regardless of whether the district lies entirely in one county or in more than one county.

(5)        Referenda in which residents of more than one county are eligible to vote.

(c)        For the purposes of this Article, having jurisdiction shall mean that the appropriate board shall do all of the following with regard to the ballot item:

(1)        Canvass for the entire electorate for the ballot item.

(2)        Prepare abstracts or composite abstracts for the entire electorate for the ballot item.

(3)        Issue certificates of nomination and election. (2001‑398, s. 3.)



§ 163-182.5. Canvassing votes.

§ 163‑182.5.  Canvassing votes.

(a)        The Canvass.  As used in this Article, the term "canvass" means the entire process of determining that the votes have been counted and tabulated correctly, culminating in the authentication of the official election results. The board of elections conducting a canvass has authority to send for papers and persons and to examine them and pass upon the legality of disputed ballots.

(b)        Canvassing by County Board of Elections.  The county board of elections shall meet at 11:00 A.M. on the tenth day after every election held on the same day as a general election in November of the even‑numbered year, and at 11:00 A.M. on the seventh day after every other election, to complete the canvass of votes cast and to authenticate the count in every ballot item in the county by determining that the votes have been counted and tabulated correctly. If, despite due diligence by election officials, the initial counting of all the votes has not been completed by that time, the county board may hold the canvass meeting a reasonable time thereafter. The canvass meeting shall be at the county board of elections office, unless the county board, by unanimous vote of all its members, designates another site within the county. The county board shall examine the returns from precincts, from absentee official ballots, from the sample hand‑to‑eye paper ballot counts, and from provisional official ballots and shall conduct the canvass.

(c)        Canvassing by State Board of Elections.  After each general election, the State Board of Elections shall meet at 11:00 A.M. on the Tuesday three weeks after election day to complete the canvass of votes cast in all ballot items within the jurisdiction of the State Board of Elections and to authenticate the count in every ballot item in the county by determining that the votes have been counted and tabulated correctly. After each primary, the State Board shall fix the date of its canvass meeting. If, by the time of its scheduled canvass meeting, the State Board has not received the county canvasses, the State Board may adjourn for not more than 10 days to secure the missing abstracts. In obtaining them, the State Board is authorized to secure the originals or copies from the appropriate clerks of superior court or county boards of elections, at the expense of the counties. (2001‑398, s. 3; 2003‑278, s. 10(a); 2005‑323, s. 5(c); 2005‑428, s. 11(a).)



§ 163-182.6. Abstracts.

§ 163‑182.6.  Abstracts.

(a)        Abstracts to Be Prepared by County Board of Elections.  As soon as the county canvass has been completed, the county board of elections shall prepare abstracts of all the ballot items in a form prescribed by the State Board of Elections. The county board shall prepare those abstracts in triplicate originals. The county board shall retain one of the triplicate originals, and shall distribute one each to the clerk of superior court for the county and the State Board of Elections. The State Highway Patrol may, upon request of the State Board of Elections, be responsible for the delivery of the abstracts from each county to the State Board of Elections. The State Board of Elections shall forward the original abstract it receives to the Secretary of State.

(b)        Composite Abstracts to Be Prepared by the State Board of Elections.  As soon as the State canvass has been completed, the State Board shall prepare composite abstracts of all those ballot items. It shall prepare those composite abstracts in duplicate originals. It shall retain one of the originals and shall send the other original to the Secretary of State.

(c)        Duty of the Secretary of State.  The Secretary of State shall maintain the certified copies of abstracts received from the county and State boards of elections. The Secretary shall keep the abstracts in a form readily accessible and useful to the public.

(d)        Forms by State Board of Elections.  The State Board of Elections shall prescribe forms for all abstracts. Those forms shall be uniform and shall, at a minimum, state the name of each candidate and the office sought and each referendum proposal, the number of votes cast for each candidate and proposal, the candidate or proposal determined to have prevailed, and a statement authenticating the count. (2001‑398, s. 3.)



§ 163-182.7. Ordering recounts.

§ 163‑182.7.  Ordering recounts.

(a)        Discretionary Recounts.  The county board of elections or the State Board of Elections may order a recount when necessary to complete the canvass in an election. The county board may not order a recount where the State Board of Elections has already denied a recount to the petitioner.

(b)        Mandatory Recounts for Ballot Items Within the Jurisdiction of the County Board of Elections.  In a ballot item within the jurisdiction of the county board of elections, a candidate shall have the right to demand a recount of the votes if the difference between the votes for that candidate and the votes for a prevailing candidate is not more than one percent (1%) of the total votes cast in the ballot item, or in the case of a multiseat ballot item not more than one percent (1%) of the votes cast for those two candidates. The demand for a recount must be made in writing and must be received by the county board of elections by 5:00 P.M. on the first business day after the canvass. The recount shall be conducted under the supervision of the county board of elections.

(c)        Mandatory Recounts for Ballot Items Within the Jurisdiction of the State Board of Elections.  In a ballot item within the jurisdiction of the State Board of Elections, a candidate shall have the right to demand a recount of the votes if the difference between the votes for that candidate and the votes for a prevailing candidate are not more than the following:

(1)        For a nonstatewide ballot item, one percent (1%) of the total votes cast in the ballot item, or in the case of a multiseat ballot item, one percent (1%) of the votes cast for those two candidates.

(2)        For a statewide ballot item, one‑half of one percent (0.5%) of the votes cast in the ballot item, or 10,000 votes, whichever is less.

The demand for a recount must be in writing and must be received by the State Board of Elections by noon on the second business day after the county canvass. If at that time the available returns show a candidate not entitled to a mandatory recount, but the Executive Director determines subsequently that the margin is within the threshold set out in this subsection, the Executive Director shall notify the eligible candidate immediately and that candidate shall be entitled to a recount if that candidate so demands within 48 hours of notice. The recount shall be conducted under the supervision of the State Board of Elections.

(d)        Rules for Conducting Recounts.  The State Board of Elections shall promulgate rules for conducting recounts. Those rules shall be subject to the following guidelines:

(1)        The rules shall specify, with respect to each type of voting system, when and to what extent the recount shall consist of machine recounts and hand‑to‑eye recounts. Hand‑to‑eye recounts shall also be ordered as provided by G.S. 163‑182.7A.

(2)        The rules shall provide guidance in interpretation of the voter's choice.

(3)        The rules shall specify how the goals of multipartisan participation, opportunity for public observation, and good order shall be balanced. (2001‑398, s. 3; 2003‑278, ss. 10(b), 10(c); 2005‑323, s. 6(a); 2005‑428, s. 11(b).)



§ 163-182.7A. Additional provisions for hand-to-eye recounts.

§ 163‑182.7A.  Additional provisions for hand‑to‑eye recounts.

(a)        The rules promulgated by the State Board of Elections for recounts shall provide that if the initial recount is not hand‑to‑eye, and if the recount does not reverse the results, the candidate who had originally been entitled to a recount may, within 24 hours of the completion of the first recount, demand a second recount on a hand‑to‑eye basis in a sample of precincts. If the initial recount was not hand‑to‑eye and it reversed the results, the candidate who had initially been the winner shall have the same right to ask for a hand‑to‑eye recount in a sample of precincts.

That sample shall be all the ballots in three percent (3%) of the precincts casting ballots in each county in the jurisdiction of the office, rounded up to the next whole number of precincts. For the purpose of that calculation, each one‑stop (early) voting site shall be considered to be a precinct. The precincts to be recounted by a hand‑to‑eye count shall be chosen at random within each county. If the results of the hand‑to‑eye recount differ from the previous results within those precincts to the extent that extrapolating the amount of the change to the entire jurisdiction (based on the proportion of ballots recounted to the total votes cast for that office) would result in the reversing of the results, then the State Board of Elections shall order a hand‑to‑eye recount of the entire jurisdiction in which the election is held. There shall be no cost to the candidate for that recount in the entire jurisdiction.

(b)        Recounts under this section shall be governed by rules adopted under G.S. 163‑182.7(d).

(c)        No complete hand‑to‑eye recount shall be conducted under this section if one has already been done under another provision of law. (2005‑323, s. 6(b).)



§ 163-182.8. Determining result in case of a tie.

§ 163‑182.8.  Determining result in case of a tie.

If the count, upon completion of canvass by the proper board of elections, shows a tie vote other than in a primary, the tie shall be resolved as follows:

(1)        If more than 5,000 voters cast official ballots in the ballot item, the State Board of Elections shall order a new election in which only the candidates or positions tied will be on the official ballot. The State Board of Elections shall set the schedule for publication of the notice, preparation of absentee official ballots, and the other actions necessary to conduct the election. Eligibility to vote in the new election shall be determined by the voter's eligibility at the time of the new election.

(2)        If 5,000 or fewer voters cast official ballots in the ballot item, the board of elections with jurisdiction to certify the election shall break the tie by a method of random selection to be determined by the State Board of Elections. (2001‑398, s. 3.)



§ 163-182.9. Filing an election protest.

§ 163‑182.9.  Filing an election protest.

(a)        Who May File a Protest With County Board.  A protest concerning the conduct of an election may be filed with the county board of elections by any registered voter who was eligible to vote in the election or by any person who was a candidate for nomination or election in the election.

(b)        How Protest May Be Filed.  The following principles shall apply to the filing of election protests with the county board of elections:

(1)        The protest shall be in writing and shall be signed by the protester. It shall include the protester's name, address, and telephone number and a statement that the person is a registered voter in the jurisdiction or a candidate.

(2)        The protest shall state whether the protest concerns the manner in which votes were counted and results tabulated or concerns some other irregularity.

(3)        The protest shall state what remedy the protester is seeking.

(4)        The timing for filing a protest shall be as follows:

a.         If the protest concerns the manner in which votes were counted or results tabulated, the protest shall be filed before the beginning of the county board of election's canvass meeting.

b.         If the protest concerns the manner in which votes were counted or results tabulated and the protest states good cause for delay in filing, the protest may be filed until 5:00 P.M. on the second business day after the county board of elections has completed its canvass and declared the results.

c.         If the protest concerns an irregularity other than vote counting or result tabulation, the protest shall be filed no later than 5:00 P.M. on the second business day after the county board has completed its canvass and declared the results.

d.         If the protest concerns an irregularity on a matter other than vote counting or result tabulation and the protest is filed before election day, the protest proceedings shall be stayed, unless a party defending against the protest moves otherwise, until after election day if any one of the following conditions exists:

1.         The ballot has been printed.

2.         The voter registration deadline for that election has passed.

3.         Any of the proceedings will occur within 30 days before election day.

(c)        State Board to Prescribe Forms.  The State Board of Elections shall prescribe forms for filing protests. (2001‑398, s. 3; 2005‑428, s. 4.)



§ 163-182.10. Consideration of protest by county board of elections.

§ 163‑182.10.  Consideration of protest by county board of elections.

(a)        Preliminary Consideration.  The following principles shall apply to the initial consideration of election protests by the county board of elections:

(1)        The county board shall, as soon as possible after the protest is filed, meet to determine whether the protest substantially complies with G.S. 163‑182.9 and whether it establishes probable cause to believe that a violation of election law or irregularity or misconduct has occurred. If the board determines that one or both requirements are not met, the board shall dismiss the protest. The board shall notify both the protester and the State Board of Elections. The protester may file an amended protest or may appeal to the State Board. If the board determines that both requirements are met, it shall schedule a hearing.

(2)        If a protest was filed before the canvass and concerns the counting and tabulating of votes, the county board shall resolve the protest before the canvass is completed. If necessary to provide time to resolve the protest, the county board may recess the canvass meeting, but shall not delay the completion of the canvass for more than three days unless approved by the State Board of Elections. Resolution of the protest shall not delay the canvass of ballot items unaffected by the protest. The appeal of a dismissal shall not delay the canvass.

(3)        If a protest concerns an irregularity other than the counting or tabulating of votes, that protest shall not delay the canvass.

(b)        Notice of Hearing.  The county board shall give notice of the protest hearing to the protester, any candidate likely to be affected, any election official alleged to have acted improperly, and those persons likely to have a significant interest in the resolution of the protest. Each person given notice shall also be given a copy of the protest or a summary of its allegations. The manner of notice shall be as follows:

(1)        If the protest concerns the manner in which the votes were counted or the results tabulated, the protester shall be told at the time of filing that the protest will be heard at the time of the canvass. Others shall be notified as far in advance of the canvass as time permits.

(2)        If the protest concerns a matter other than the manner in which votes were counted or results tabulated, the county board shall comply with rules to be promulgated by the State Board of Elections concerning reasonable notice of the hearing.

Failure to comply with the notice requirements in this subsection shall not delay the holding of a hearing nor invalidate the results if it appears reasonably likely that all interested persons were aware of the hearing and had an opportunity to be heard.

(c)        Conduct of Hearing.  The following principles shall apply to the conduct of a protest hearing before the county board of elections:

(1)        The county board may allow evidence to be presented at the hearing in the form of affidavits or it may examine witnesses. The chair or any two members of the board may subpoena witnesses or documents. Each witness must be placed under oath before testifying.

(2)        The county board may receive evidence at the hearing from any person with information concerning the subject of the protest. The person who made the protest shall be permitted to present allegations and introduce evidence at the hearing. Any other person to whom notice of hearing was given, if present, shall be permitted to present evidence. The board may allow evidence by affidavit. The board may permit evidence to be presented by a person to whom notice was not given, if the person apparently has a significant interest in the resolution of the protest that is not adequately represented by other participants.

(3)        The hearing shall be recorded by a reporter or by mechanical means, and the full record of the hearing shall be preserved by the county board until directed otherwise by the State Board.

(d)        Findings of Fact and Conclusions of Law by County Board.  The county board shall make a written decision on each protest which shall state separately each of the following:

(1)        Findings of fact.  The findings of fact shall be based exclusively on the evidence and on matters officially noticed. Findings of fact, if set forth in statutory language, shall be accompanied by a concise and explicit statement of the underlying facts supporting them.

(2)        Conclusions of law.  The conclusions the county board may state, and their consequences for the board's order, are as follows:

a.         "The protest should be dismissed because it does not substantially comply with G.S. 163‑182.9." If the board makes this conclusion, it shall order the protest dismissed.

b.         "The protest should be dismissed because there is not substantial evidence of a violation of the election law or other irregularity or misconduct." If the county board makes this conclusion, it shall order the protest dismissed.

c.         "The protest should be dismissed because there is not substantial evidence of any violation, irregularity, or misconduct sufficient to cast doubt on the results of the election." If the county board makes this conclusion, it shall order the protest dismissed.

d.         "There is substantial evidence to believe that a violation of the election law or other irregularity or misconduct did occur, and might have affected the outcome of the election, but the board is unable to finally determine the effect because the election was a multicounty election." If the county board makes this conclusion, it shall order that the protest and the county board's decision be sent to the State Board for action by it.

e.         "There is substantial evidence to believe that a violation of the election law or other irregularity or misconduct did occur and that it was sufficiently serious to cast doubt on the apparent results of the election." If the county board makes this conclusion, it may order any of the following as appropriate:

1.         That the vote total as stated in the precinct return or result of the canvass be corrected and new results declared.

2.         That votes be recounted.

3.         That the protest and the county board's decision be sent to the State Board for action by it.

4.         Any other action within the authority of the county board.

(3)        An order.  Depending on the conclusion reached by the county board, its order shall be as directed in subdivision (c)(2). If the county board is not able to determine what law is applicable to the Findings of Fact, it may send its findings of fact to the State Board for it to determine the applicable law.

(e)        Rules by State Board of Elections.  The State Board of Elections shall promulgate rules providing for adequate notice to parties, scheduling of hearings, and the timing of deliberations and issuance of decision. (2001‑398, s. 3.)



§ 163-182.11. Appeal of a protest decision by the county board to the State Board of Elections.

§ 163‑182.11.  Appeal of a protest decision by the county board to the State Board of Elections.

(a)        Notice and Perfection of Appeal.  The decision by the county board of elections on an election protest may be appealed to the State Board of Elections by any of the following:

(1)        The person who filed the protest.

(2)        A candidate or elected official adversely affected by the county board's decision.

(3)        Any other person who participated in the hearing and has a significant interest adversely affected by the county board's decision.

Written notice of the appeal must be given to the county board within 24 hours after the county board files the written decision at its office. The appeal to the State Board must be in writing. The appeal must be delivered or deposited in the mail, addressed to the State Board, by the appropriate one of the following: (i) the end of the second day after the day the decision was filed by the county board in its office, if the decision concerns a first primary; or (ii) the end of the fifth day after the day the decision was filed in the county board office, if the decision concerns an election other than a first primary.

The State Board shall prescribe forms for filing appeals from the county board.

(b)        Consideration of Appeal by State Board.  In its consideration of an appeal from a decision of a county board of elections on a protest, the State Board of Elections may do any of the following:

(1)        Decide the appeal on the basis of the record from the county board, as long as the county board has made part of the record a transcript of the evidentiary hearing.

(2)        Request the county board or any interested person to supplement the record from the county board, and then decide the appeal on the basis of that supplemented record.

(3)        Receive additional evidence and then decide the appeal on the basis of the record and that additional evidence.

(4)        Hold its own hearing on the protest and resolve the protest on the basis of that hearing.

(5)        Remand the matter to the county board for further proceedings in compliance with an order of the State Board.

The State Board shall follow the procedures set forth in subsections (c) and (d) of G.S. 163‑182.10 except where they are clearly inapplicable.

The State Board shall give notice of its decision as required by G.S. 163‑182.14, and may notify the county board and other interested persons in its discretion. (2001‑398, s. 3.)



§ 163-182.12. Authority of State Board of Elections over protests.

§ 163‑182.12.  Authority of State Board of Elections over protests.

The State Board of Elections may consider protests that were not filed in compliance with G.S. 163‑182.9, may initiate and consider complaints on its own motion, may intervene and take jurisdiction over protests pending before a county board, and may take any other action necessary to assure that an election is determined without taint of fraud or corruption and without irregularities that may have changed the result of an election. Where a known group of voters cast votes that were lost beyond retrieval or where a known group of voters was given an incorrect ballot style, the State Board of Elections may authorize a county board of elections to allow those voters to recast their votes during a period of two weeks after the canvass by the State Board of Elections required in G.S. 163‑182.5(c). If there is no State Board canvass after the election, the State Board may authorize the county board to allow the recasting of votes during the two weeks after the county canvass set in G.S. 163‑182.5(a). If the State Board approves a recasting of votes under this section, any procedures the county board uses to contact those voters and allow them to recast their votes shall be subject to approval by the State Board. Those recast votes shall be added to the returns and included in the canvass. The recasting of those votes shall not be deemed a new election for purposes of G.S. 163‑182.13.  (2001‑398, s. 3; 2005‑428, s. 17; 2007‑391, s. 12; 2008‑187, s. 33(a).)



§ 163-182.13. New elections.

§ 163‑182.13.  New elections.

(a)        When State Board May Order New Election.  The State Board of Elections may order a new election, upon agreement of at least four of its members, in the case of any one or more of the following:

(1)        Ineligible voters sufficient in number to change the outcome of the election were allowed to vote in the election, and it is not possible from examination of the official ballots to determine how those ineligible voters voted and to correct the totals.

(2)        Eligible voters sufficient in number to change the outcome of the election were improperly prevented from voting.

(3)        Other irregularities affected a sufficient number of votes to change the outcome of the election.

(4)        Irregularities or improprieties occurred to such an extent that they taint the results of the entire election and cast doubt on its fairness.

(b)        State Board to Set Procedures.  The State Board of Elections shall determine when a new election shall be held and shall set the schedule for publication of the notice, preparation of absentee official ballots, and the other actions necessary to conduct the election.

(c)        Eligibility to Vote in New Election.  Eligibility to vote in the new election shall be determined by the voter's eligibility at the time of the new election, except that in a primary, no person who voted in the initial primary of one party shall vote in the new election in the primary of another party. The State Board of Elections shall promulgate rules to effect the provisions of this subsection.

(d)        Jurisdiction in Which New Election Held.  The new election shall be held in the entire jurisdiction in which the original election was held.

(e)        Which Candidates to Be on Official Ballot.  All the candidates who were listed on the official ballot in the original election shall be listed in the same order on the official ballot for the new election, except in either of the following:

(1)        If a candidate dies or otherwise becomes ineligible between the time of the original election and the new election, that candidate may be replaced in the same manner as if the vacancy occurred before the original election.

(2)        If the election is for a multiseat office, and the irregularities could not have affected the election of one or more of the candidates, the new election, upon agreement of at least four members of the State Board, may be held among only those candidates whose election could have been affected by the irregularities.

(f)         Tie Votes.  If ineligible voters voted in an election and it is possible to determine from the official ballots the way in which those votes were cast and to correct the results, and consequently the election ends in a tie, the provisions of G.S. 163‑182.8 concerning tie votes shall apply.  (2001‑398, s. 3; 2003‑278, s. 8(a); 2008‑150, s. 2(a).)



§ 163-182.13A. Contested elections for Council of State offices.

§ 163‑182.13A.  Contested elections for Council of State offices.

(a)        Application of Procedures.  A contested election for any elective office established by Article III of the Constitution shall be determined by joint ballot of both houses of the General Assembly under Article VI, Section 5 of the Constitution in accordance with the provisions of this section. Except as provided by this section, the provisions of Article 3 of Chapter 120 shall apply to contested elections under this section and shall govern standing, notice of intent to contest, answers, service of process, evidence, the petition, procedures, grounds, and relief except as provided in this section. All filings shall be with the Principal Clerk of the House of Representatives.

(b)        Notice of Intent.  Notice of the intent to contest the election under this section shall be filed with the Principal Clerk of the House of Representatives as if it were a contested election for the House of Representatives as prescribed in Article 3 of Chapter 120.

(c)        Jurisdiction.  When a contest arises out of the general election, the General Assembly elected at the same time shall hear and decide it. Any other contest shall be heard by the General Assembly sitting at the time of the election.

(d)        Committee.  A contest filed under this section shall initially be heard before a select committee consisting of five Senators appointed by the President Pro Tempore and five Representatives appointed by the Speaker of the House of Representatives. Not more than three members of the Senate appointed by the President Pro Tempore shall be members of the same political party. Not more than three members of the House of Representatives appointed by the Speaker shall be members of the same political party. That committee shall have the same power as a committee under Article 3 of Chapter 120 and may adopt supplemental rules as necessary to govern its proceedings. The committee shall report its findings as to the law and the facts and make recommendations to the General Assembly for its action.

(e)        Final Determination.  The final determination on the recommendations of the committee shall be made by the General Assembly, both houses sitting in joint session in the Hall of the House of Representatives, with the Speaker of the House of Representatives presiding. The vote shall be taken as provided by Article VI, Section 5 of the Constitution. In order to find for the contestant or contestee and order the contestant or contestee elected, the vote on the joint ballot must include the affirmative vote of a majority of the members of the General Assembly voting on the issue. The ballots shall be in writing and are subject to the provisions of G.S. 143‑318.13(b).

(f)         Basis for Decision. 

(1)        If the contest is as to the eligibility or qualifications of the contestee, the General Assembly shall determine if the contestee is eligible and qualified. If it determines that the contestee is not eligible or not qualified, it shall order a new election.

(2)        If the contest is as to the conduct or results of the election, the General Assembly shall determine which candidate received the highest number of votes. If it can determine which candidate received the highest number of votes, it shall declare that candidate to be elected. If it cannot determine which candidate received the highest number of votes, it may order a new election, or may order such other relief as may be necessary and proper. If it determines that two or more candidates shall be equal and highest in votes, the provisions of G.S. 147‑4 shall apply.

(g)        Final Determination.  A copy of the final determination of the General Assembly under this section shall be filed with the Secretary of State and with the State Board of Elections.

(h)        Copies.  The Principal Clerk of the House of Representatives shall make copies of any filings and transmit them to the Principal Clerk for the Senate.

(i)         Applicability.  This section applies only to a general or special election and does not apply to the primary or any other part of the nominating process.

(j)         Judicial Proceedings Abated.  Notwithstanding any other provision of law, upon the initiation of a contest under this Article, any judicial proceedings involving either the contestant or the contestee encompassing the issues set forth in the notice of intent or an answer thereto concerning the election that is the subject of the contest shall abate. The clerk shall file a copy of the notice of intent and final determination with the court in any judicial proceeding pending prior to the filing of the notice of intent.

(k)        General Assembly Determination Not Reviewable.  The decision of the General Assembly in determining the contest of the election pursuant to this section may not be reviewed by the General Court of Justice.

(l)         Definition.  As used in this section, "contest" means a challenge to the apparent election for any elective office established by Article III of the Constitution or to request the decision of an undecided election to any elective office established by Article III of the Constitution, where the challenge or the request is filed in accordance with the timing and procedures of this section. (2005‑3, s. 3(a).)



§ 163-182.14. Appeal of a final decision to superior court; appeal to the General Assembly or a house thereof.

§ 163‑182.14.  Appeal of a final decision to superior court; appeal to the General Assembly or a house thereof.

(a)        Final Decision.  A copy of the final decision of the State Board of Elections on an election protest shall be served on the parties personally or through delivery by U.S. mail or a designated delivery service authorized under 26 U.S.C. § 7502(f)(2) if that delivery provides a record of the date and time of delivery to the address provided by the party. A decision to order a new election is considered a final decision for purposes of seeking review of the decision.

(b)        Timing of Right of Appeal.  Except in the case of a general or special election to either house of the General Assembly or to an office established by Article III of the Constitution, an aggrieved party has the right to appeal the final decision to the Superior Court of Wake County within 10 days of the date of service.

After the decision by the State Board of Elections has been served on the parties, the certification of nomination or election or the results of the referendum shall issue pursuant to G.S. 163‑182.15 unless an appealing party obtains a stay of the certification from the Superior Court of Wake County within 10 days after the date of service. The court shall not issue a stay of certification unless the petitioner shows the court that the petitioner has appealed the decision of the State Board of Elections, that the petitioner is an aggrieved party, and that the petitioner is likely to prevail in the appeal.

If service is by mail or a designated delivery service, the additional time after service provided in Rule 6(e) of the North Carolina Rules of Civil Procedure shall apply to both the time for appeal and the time to obtain a stay under this subsection.

(c)        Contests for General Assembly and Executive Branch Offices.  In the case of a general or special election to either house of the General Assembly or to an office established by Article III of the Constitution, an unsuccessful candidate has the right to appeal the final decision to the General Assembly in accordance with Article 3 of Chapter 120 and G.S. 163‑182.13A, as appropriate.

After the decision by the State Board of Elections has been served on the parties, the certification of nomination or election shall issue pursuant to G.S. 163‑182.15 unless a contest of the election is initiated pursuant to Article 3 of Chapter 120 or G.S. 163‑182.13A, as appropriate.

(d)        Attorney's fees shall not be awarded against the State Board of Elections in any election protest brought under this Article.  (2001‑398, s. 3; 2003‑278, s. 8(b); 2005‑3, s. 4; 2008‑150, s. 4(a); 2009‑541, s. 27.)



§ 163-182.15. Certificate of nomination or election, or certificate of the results of a referendum.

§ 163‑182.15.  Certificate of nomination or election, or certificate of the results of a referendum.

(a)        Issued by County Board of Elections.  In ballot items within the jurisdiction of the county board of elections, the county board shall issue a certificate of nomination or election, or a certificate of the results of the referendum, as appropriate. The certificate shall be issued by the county board six days after the completion of the canvass pursuant to G.S. 163‑182.5, unless there is an election protest pending. If there is an election protest, the certificate of nomination or election or the certificate of the result of the referendum shall be issued in one of the following ways, as appropriate:

(1)        The certificate shall be issued five days after the protest is dismissed or denied by the county board of elections, unless that decision has been appealed to the State Board of Elections.

(2)        The certificate shall be issued on the tenth day after the final decision of the State Board, unless the State Board has ordered a new election or the issuance of the certificate is stayed by the Superior Court of Wake County pursuant to G.S. 163‑182.14.

(3)        If the decision of the State Board has been appealed to the Superior Court of Wake County and the court has stayed the certification, the certificate shall be issued five days after the entry of a final order in the case in the Superior Court of Wake County, unless that court or an appellate court orders otherwise.

(4)        No certificate of election need be issued for any member of the General Assembly following a contest of the election pursuant to Article 3 of Chapter 120.

(b)        Issued by State Board of Elections.  In ballot items within the jurisdiction of the State Board of Elections, the State Board of Elections shall issue a certificate of nomination or election, or a certificate of the results of the referendum, as appropriate. The certificate shall be issued by the State Board six days after the completion of the canvass pursuant to G.S. 163‑182.5, unless there is an election protest pending. If there is an election protest, the certificate of nomination or election or the certificate of the result of the referendum shall be issued in one of the following ways, as appropriate:

(1)        The certificate shall be issued 10 days after the final decision of the State Board on the election protest, unless the State Board has ordered a new election or the issuance of the certificate is stayed by the Superior Court of Wake County pursuant to G.S. 163‑182.14.

(2)        If the decision of the State Board has been appealed to the Superior Court of Wake County and the court has stayed the certification, the certificate shall be issued five days after the entry of a final order in the case in the Superior Court of Wake County, unless that court or an appellate court orders otherwise.

(3)        The certificate shall be issued immediately upon the filing of a copy of the determination of the General Assembly with the State Board of Elections in contested elections involving any elective office established by Article III of the Constitution.

(4)        No certificate of election need be issued for any member of the General Assembly following a contest of the election pursuant to Article 3 of Chapter 120.

(c)        Copy to Secretary of State.  The State Board of Elections shall provide to the Secretary of State a copy of each certificate of nomination or election, or certificate of the results of a referendum, issued by it. The Secretary shall keep the certificates in a form readily accessible and useful to the public.

(d)        Determining Results.  In a primary for party nomination, the results shall be determined in accordance with G.S. 163‑111. In a general election, the individuals having the highest number of votes for each office shall be declared elected to the office, and the certificate shall be issued accordingly. In a referendum, the ballot proposal receiving the highest number of votes shall be declared to have prevailed, and the certificate shall be issued accordingly.  (2001‑398, s. 3; 2003‑278, s. 10(k); 2005‑3, s. 5; 2005‑428, s. 13; 2007‑391, s. 11; 2007‑484, s. 22; 2008‑187, s. 33(a).)



§ 163-182.16. Governor to issue commissions for certain offices.

§ 163‑182.16.  Governor to issue commissions for certain offices.

The Secretary of State shall send a notice to the Governor that a certificate of election has been issued for any of the following offices, and upon receiving the notice, the Governor shall provide to each such elected official a commission attesting to that person's election:

(1)        Members of the United States House of Representatives.

(2)        Justices, judges, and district attorneys of the General Court of Justice. (2001‑398, s. 3.)



§ 163-182.17. Summary of officials' duties under this Article.

§ 163‑182.17.  Summary of officials' duties under this Article.

(a)        This Section a Summary.  The provisions of this section provide a nonexclusive summary of the duties given to officials under this Article. The legal duty is contained, not in this section, but in the other sections of this Article.

(b)        Duties of the Precinct Officials.  Precinct officials, in accordance with rules of the State Board of Elections and under the supervision of the county board of elections, shall perform all of the following:

(1)        Count votes when votes are required to be counted at the voting place. G.S. 163‑182.2.

(2)        Make an unofficial report of returns to the county board of elections. G.S. 163‑182.2.

(3)        Certify the integrity of the vote and the security of the official ballots at the voting place. G.S. 163‑182.2.

(4)        Return official ballots and equipment to the county board of elections. G.S. 163‑182.2.

(c)        Duties of the County Board of Elections.  The county board of elections, in accordance with rules of the State Board of Elections, shall perform all of the following:

(1)        Count absentee and provisional official ballots and other official ballots required to be initially counted by the county board of elections. G.S. 163‑182.2.

(2)        Canvass results in all ballot items on the official ballot in the county. G.S. 163‑182.5.

(3)        Order a recount in any ballot item on the official ballot in the county, where necessary to complete the canvass, and where not prohibited from doing so. G.S. 163‑182.7.

(4)        Conduct any recount that has been ordered by the county board of elections or the State Board of Elections or that has been properly demanded in accordance with G.S. 163‑182.7(b).

(5)        Conduct hearings in election protests as provided in G.S. 163‑182.10.

(6)        Prepare abstracts of returns in all the ballot items in the county. G.S. 163‑182.6.

(7)        Retain one original abstract and distribute the other two originals as follows:

a.         One to the clerk of superior court in the county.

b.         One to the State Board of Elections. G.S. 163‑182.6.

(8)        Issue a certificate of nomination or election or a certificate of the results of a referendum in each ballot item within the jurisdiction of the county board of elections. Provide a copy of the certificate to the clerk of court. G.S. 163‑182.15.

(d)        Duties of the State Board of Elections.  The State Board of Elections shall perform all the following:

(1)        Promulgate rules as directed in this Article. G.S. 163‑182.1, 163‑182.2, 163‑182.7, 163‑182.10, and 163‑182.13.

(2)        Provide supervisory direction to the county boards of elections as provided in this Article. G.S. 163‑182.1 and G.S. 163‑182.2.

(3)        Canvass the results in ballot items within the jurisdiction of the State Board of Elections. G.S. 163‑182.5.

(4)        Order and supervise a recount in any ballot item within the jurisdiction of the State Board of Elections, where necessary to complete the canvass. G.S. 163‑182.7.

(5)        Hear and decide appeals from decisions of county boards of elections in election protests. G.S. 163‑182.11.

(6)        Order new elections in accordance with G.S. 163‑182.15.

(7)        Prepare, in duplicate originals, composite abstracts of ballot items within the jurisdiction of the State Board of Elections. G.S. 163‑182.6.

(8)        Retain one original of the composite abstract and deliver to the Secretary of State the other original composite abstract of the results of ballot items within the jurisdiction of the State Board of Elections. G.S. 163‑182.6.

(9)        Certify the results of any election within the jurisdiction of the State Board of Elections and provide a copy to the Secretary of State. G.S. 163‑182.15.

(e)        Duties of the Secretary of State.  The Secretary of State shall retain and compile in a useful form all the abstracts and returns provided by the county boards of elections and the State Board of Elections. G.S. 163‑182.6.

(f)         Duty of the Governor.  The Governor shall issue a commission to any person elected to an office listed in G.S. 163‑182.16 upon notification from the Secretary of State that a certificate of election has been issued to the person. G.S. 163‑182.16. (2001‑398, s. 3.)



§§ 163-183 through 163-186. Reserved for future codification purposes.

§§ 116‑183 through 116‑186.  Reserved for future codification purposes.



§§ 163-187 through 163-200: Repealed by Session Laws 2001-398, s. 1.

Article 16.

Canvass of Returns for Higher Offices and Preparation of State Abstracts.

§§ 163‑187 through 163‑200: Repealed by Session Laws 2001‑398, s. 1.



§ 163-201. Congressional districts specified.

Article 17.

Members of United States House of Representatives.

§ 163‑201.  Congressional districts specified.

(a)        For purposes of nominating and electing members of the House of Representatives of the Congress of the United States in 2002 and every two years thereafter; the State of North Carolina shall be divided into 13 districts as follows:

District 1: Bertie County, Chowan County, Edgecombe County, Gates County, Greene County, Halifax County, Hertford County, Martin County, Northampton County, Pasquotank County, Perquimans County, Warren County, Washington County, Beaufort County: Precinct BLOUNTS CREEK, Precinct AURORA, Precinct CHOCOWINITY, Precinct EDWARD, Precinct PS JONES WARD 3, Precinct WASHINGTON WARD 1, Precinct WASHINGTON WARD 2; Craven County: Precinct RHEMS, Precinct CLARKS, Precinct JASPER, Precinct COVE CITY, Precinct DOVER, Precinct FORT BARNWELL, Precinct WEST HAVELOCK: Tract 9611: Block Group 1: Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1996; Block Group 2: Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2029, Block 2032, Block 2033, Block 2034, Block 2035, Block 2036, Block 2037, Block 2038, Block 2039, Block 2040, Block 2041, Block 2042, Block 2043, Block 2044, Block 2045, Block 2046, Block 2047, Block 2048, Block 2049, Block 2050, Block 2051, Block 2052, Block 2053, Block 2054, Block 2055, Block 2062, Block 2063, Block 2064, Block 2065, Block 2066, Block 2067, Block 2068, Block 2069, Block 2070, Block 2071, Block 2072, Block 2073, Block 2074, Block 2075, Block 2076, Block 2077, Block 2078, Block 2079, Block 2080, Block 2081, Block 2082, Block 2083, Block 2084, Block 2085, Block 2086, Block 2087, Block 2088, Block 2997, Block 2998, Block 2999; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3026, Block 3027, Block 3028, Block 3998, Block 3999; Tract 9612: Block Group 1: Block 1000, Block 1001, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1992, Block 1993, Block 1995, Block 1996, Block 1997, Block 1998, Block 1999; Tract 9613: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1005, Block 1006, Block 1007, Block 1008, Block 1009, Block 1010, Block 1011, Block 1012, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1999; Block Group 6: Block 6047, Block 6048, Block 6049; Precinct GEORGE STREET, Precinct FORT TOTTEN, Precinct H J McDONALD, Precinct GLENBURNIE PARK; Granville County: Precinct CREDLE, Precinct EAST OXFORD, Precinct SALEM, Precinct SOUTH OXFORD, Precinct WEST OXFORD ELEMENTARY; Jones County: Precinct POLLOCKSVILLE: Tract 9801: Block Group 1: Block 1005, Block 1006, Block 1007, Block 1012, Block 1013, Block 1014, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029, Block 1030, Block 1031, Block 1032, Block 1033, Block 1034, Block 1035, Block 1036, Block 1037, Block 1038, Block 1039, Block 1040, Block 1041, Block 1042, Block 1043, Block 1044, Block 1045, Block 1046, Block 1047, Block 1048, Block 1049, Block 1050, Block 1051, Block 1052, Block 1053, Block 1054, Block 1055, Block 1056, Block 1057, Block 1058, Block 1059, Block 1060, Block 1061, Block 1062, Block 1063, Block 1064, Block 1065, Block 1066, Block 1067, Block 1068, Block 1069, Block 1070, Block 1071, Block 1072, Block 1073, Block 1074, Block 1075, Block 1076, Block 1077, Block 1078, Block 1079, Block 1080, Block 1081, Block 1082, Block 1083, Block 1084, Block 1085, Block 1086, Block 1087, Block 1088, Block 1089, Block 1090, Block 1091, Block 1092, Block 1093, Block 1997, Block 1998; Block Group 2: Block 2000, Block 2001, Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2027, Block 2028, Block 2999; Block Group 3: Block 3000, Block 3001, Block 3002; Tract 9802: Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004, Block 1013, Block 1014, Block 1015, Block 1016, Block 1017, Block 1018, Block 1019, Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025; Block Group 2: Block 2000, Block 2029, Block 2030, Block 2031, Block 2032, Block 2033, Block 2036, Block 2037, Block 2038, Block 2039, Block 2043, Block 2044, Block 2045, Block 2046, Block 2047, Block 2048, Block 2049, Block 2054; Precinct TRENTON, Precinct WHITE OAK; Lenoir County: Precinct CONTENTNEA, Precinct VANCE, Precinct KINSTON 1, Precinct KINSTON 2, Precinct KINSTON 3, Precinct KINSTON 5, Precinct KINSTON 6, Precinct KINSTON 7, Precinct KINSTON 8, Precinct MOSELEY HALL, Precinct SAND HILL; Nash County: Precinct ROCKY MOUNT 1, Precinct ROCKY MOUNT 2, Precinct ROCKY MOUNT 3, Precinct ROCKY MOUNT 4; Pitt County: Precinct 3.01, Precinct 4.01, Precinct 5.01, Precinct 9.01: Tract 19: Block Group 1: Block 1002, Block 1003, Block 1010, Block 1011, Block 1012, Block 1018; Block Group 2: Block 2002, Block 2003, Block 2004, Block 2005, Block 2006, Block 2007, Block 2008, Block 2009, Block 2010, Block 2011, Block 2012, Block 2013, Block 2014, Block 2015, Block 2016, Block 2017, Block 2018, Block 2019, Block 2020, Block 2021, Block 2022, Block 2023, Block 2024, Block 2025, Block 2026, Block 2029, Block 2030, Block 2031, Block 2032, Block 2048; Block Group 3: Block 3000, Block 3001, Block 3002, Block 3003, Block 3004, Block 3005, Block 3006, Block 3007, Block 3008, Block 3009, Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3018, Block 3019, Block 3020, Block 3021, Block 3022, Block 3023, Block 3024, Block 3025, Block 3028, Block 3029, Block 3030, Block 3031, Block 3032, Block 3033; Precinct 10.01, Precinct 11.01, Precinct 12.01, Precinct 15.01, Precinct 15.03, Precinct 15.04, Precinct 15.06, Precinct 2.00B, Precinct 8.00B, Precinct 15.05A, Precinct 15.05B; Vance County: Precinct EAST HENDERSON 1, Precinct NORTH HENDERSON 1, Precinct NORTH HENDERSON 2, Precinct SOUTH HENDERSON 1, Precinct WEST HENDERSON 1, Precinct WEST HENDERSON 2, Precinct DABNEY, Precinct MIDDLEBURG, Precinct TOWNSVILLE, Precinct WATKINS, Precinct WILLIAMSBORO; Wayne County: Precinct Precinct 7, Precinct Precinct 10, Precinct Precinct 11, Precinct Precinct 12, Precinct Precinct 13, Precinct Precinct 17, Precinct Precinct 18, Precinct Precinct 19, Precinct Precinct 20, Precinct Precinct 21, Precinct Precinct 22, Precinct Precinct 23, Precinct Precinct 26, Precinct Precinct 27, Precinct Precinct 29; Wilson County: Precinct GARDNERS, Precinct SARATOGA, Precinct TOISNOT, Precinct WILSON A, Precinct WILSON B, Precinct WILSON C, Precinct WILSON E, Precinct WILSON F, Precinct WILSON G, Precinct WILSON H, Precinct WILSON I, Precinct WILSON N, Precinct WILSON Q.

District 2: Franklin County, Harnett County, Johnston County, Lee County, Chatham County: Precinct ALBRIGHT, Precinct BENNETT, Precinct BONLEE, Precinct GOLDSTON, Precinct THREE RIVERS, Precinct HADLEY: Tract 202: Block Group 3: Block 3010, Block 3011, Block 3012, Block 3013, Block 3014, Block 3015, Block 3016, Block 3017, Block 3042, Block 3043, Block 3044, Block 3045,Block 3046, Block 3047,  Block 3048,  Block 3049, Block 3053,  Block 3054; Precinct HARPER'S CROSSROADS, Precinct HICKORY MOUNTAIN,  Precinct OAKLAND,  Precinct WESTPITTSBORO:  Tract 202: Block Group 3:  Block 3028,  Block 3029, Block 3030, Block 3031, Block 3032,  Block 3033,  Block 3052, Block 3061, Block 3062, Block 3998;  Block Group 4: Block 4000,  Block 4001,  Block 4002, Block 4003, Block 4004, Block 4006,  Block 4007,  Block 4008, Block 4028, Block 4029, Block 4030,  Block 4039,  Block 4040, Block 4082, Block 4083; Tract 208:  Block Group 1: Block 1000, Block 1001, Block 1002, Block 1003, Block 1004,  Block 1005, Block 1006, Block 1007, Block 1008, Block 1009,  Block 1010, Block 1011, Block 1012, Block 1013, Block 1014,  Block 1015, Block 1016, Block 1017, Block 1018, Block 1019,  Block 1020, Block 1021, Block 1022, Block 1023, Block 1024, Block 1025, Block 1026, Block 1027, Block 1028, Block 1029,  Block 1030, Block 1031, Block 1032, Block 1033, Block 1034,  Block 1035, Block 1036, Block 1037, Block 1038, Block 1039,  Block 1040, Block 1041, Block 1042, Block 1043, Block 1044,  Block 1045, Block 1046, Block 1047, Block 1048, Block 1049,  Block 1050, Block 1051, Block 1052, Block 1053, Block 1999;  Block Group 3: Block 3028, Block 3029, Block 3030, Block 3031; Block Group 4: Block 4000, Block 4001,  Block 4002,  Block 4003,  Block 4004,  Block 4005, Block 4006, Block 4007,  Block 4008,  Block 4009, Block 4010, Block 4011,  Block 4012, Block 4013,  Block 4014, Block 4015, Block 4016,  Block 4017,  Block 4018, Block 4019, Block 4020, Block 4021,  Block 4022,  Block 4023, Block 4024, Block 4025, Block 4026,  Block 4027,  Block 4028,  Block 4029,  Block 4030, Block 4031,  Block 4032,  Block 4033, Block 4034,  Block 4035, Block 4036,  Block 4037, Block 4038, Block 4039, Block 4040, Block 4041,  Block 4042,  Block 4043,  Block 4044,  Block 4045, Block 4046,  Block 4047,  Block 4048,  Block 4049, Block 4050, Block 4051, Block 4052,  Block 4053,  Block 4054,  Block 4055, Block 4056,  Block 4057, Block 4058,  Block 4059,  Block 4060, Block 4061, Block 4062,  Block 4063, Block 4064,  Block 4065, Block 4066,  Block 4067, Block 4068,  Block 4998,  Block 4999; Precinct EAST PITTSBORO,  Precinct EAST SILER CITY, Precinct CENTRAL SILER CITY,  Precinct WEST SILER CITY; Cumberland County:  Precinct CROSS CREEK 3, Precinct CROSS CREEK 5, Precinct CROSS CREEK 9,  Precinct CROSS CREEK 13,  Precinct CROSS CREEK 16, Precinct CROSS CREEK 17,  Precinct CROSS CREEK 19,  Precinct CROSS CREEK 21, Precinct CROSS CREEK 22, Precinct CROSS CREEK 26,  Precinct CROSS CREEK 32, Precinct CROSS CREEK 33,  Precinct CLIFFDALE WEST,  Precinct MANCHESTER: Tract 34:  Block Group 1:  Block 1003,  Block 1004,  Block 1005, Block 1006,  Block 1007,  Block 1008, Block 1009,  Block 1010, Block 1011;  Block Group 2:  Block 2009, Block 2011,  Block 2012,  Block 2017,  Block 2018, Block 2020,  Block 2021,  Block 2022,  Block 2023,  Block 2024,  Block 2025,  Block 2026,  Block 2027,  Block 2028, Block 2029, Block 2030,  Block 2031,  Block 2032,  Block 2033,  Block 2034, Block 2035,  Block 2036,  Block 2037, Block 2038, Block 2039, Block 2040,  Block 2041,  Block 2042,  Block 2043,  Block 2044,  Block 2045,  Block 2046, Block 2047, Block 2048,  Block 2049,  Block 2050,  Block 2051,  Block 2052,  Block 2053, Block 2054,  Block 2055, Block 2056, Block 2057,  Block 2058, Block 2059,  Block 2060,  Block 2061,  Block 2062,  Block 2063,  Block 2064, Block 2065, Block 2066,  Block 2067,  Block 2068,  Block 2069,  Block 2070,  Block 2071,  Block 2072, Block 2073, Block 2074, Block 2075,  Block 2076,  Block 2077, Block 2078,  Block 2079,  Block 2080,  Block 2081,  Block 2082, Block 2083, Block 2084,  Block 2085,  Block 2086,  Block 2087,  Block 2088,  Block 2089,  Block 2090,  Block 2091, Block 2092, Block 2093,  Block 2094,  Block 2095,  Block 2096,  Block 2097,  Block 2098,  Block 2099,  Block 2100, Block 2997, Block 2998;  Tract 35:  Block Group 2:  Block 2000, Block 2007, Block 2008,  Block 2009;  Tract 36:  Block Group 1:  Block 1002, Block 1003, Block 1004,  Block 1005,  Block 1006, Block 1007, Block 1010,  Block 1011, Block 1012,  Block 1013, Block 1014, Block 1016,  Block 1017,  Block 1018, Block 1019, Block 1020, Block 1030,  Block 1993,  Block 1994, Block 1995, Block 1997, Block 1998;  Block Group 2:  Block 2003,  Block 2004,  Block 2012,  Block 2013,  Block 2017, Block 2031, Block 2995,  Block 2996,  Block 2998;  Block Group 4:  Block 4000, Block 4002, Block 4003,  Block 4004, Block 4005,  Block 4006, Block 4007, Block 4008,  Block 4009,  Block 4010, Block 4011, Block 4012, Block 4013,  Block 4014,  Block 4015,  Block 4016,  Block 4017, Block 4018, Block 4019,  Block 4020,  Block 4021,  Block 4022, Block 4023,  Block 4024, Block 4025,  Block 4026,  Block 4028, Block 4029,  Block 4030, Block 4031, Block 4032,  Block 4033, Block 4034,  Block 4037,  Block 4039, Block 4043, Block 4044, Block 4045,  Block 4046,  Block 4998;  Precinct SPRING LAKE, Precinct WEST AREA; Nash County: Precinct STONY CREEK: Tract 105.03:  Block Group 1:  Block 1020,  Block 1021,  Block 1022; Tract 106:  Block Group 2: Block 2000,  Block 2001, Block 2006;  Block Group 3:  Block 3033;  Tract 107: Block Group 3: Block 3036,  Block 3037, Block 3038,  Block 3040, Block 3042, Block 3043,  Block 3044, Block 3045,  Block 3047,  Block 3055; Tract 108: Block Group 4:  Block 4035,  Block 4036,  Block 4037,  Block 4059, Block 4060; Precinct ROCKY MOUNT 8, Precinct NASHVILLE, Precinct ROCKY MOUNT 10, Precinct GRIFFINS,  Precinct JACKSONS, Precinct MANNINGS 1, Precinct MANNINGS 2, Precinct SOUTH WHITAKERS,  Precinct BAILEY, Precinct CASTALIA, Precinct DRYWELLS,  Precinct FERRELLS, Precinct NORTH WHITAKERS 1,  Precinct NORTH WHITAKERS 2; Sampson County: Precinct CENTRAL CLINTON,  Precinct EAST CLINTON, Precinct NORTHEAST CLINTON: Tract 9706:  Block Group 1: Block 1012,  Block 1013,  Block 1031,  Block 1032, Block 1033, Block 1034,  Block 1035,  Block 1036,  Block 1037; Tract 9707: Block Group 1:  Block 1009,  Block 1010,  Block 1012, Block 1013, Block 1014, Block 1015,  Block 1025, Block 1026; Block Group 4:  Block 4003,  Block 4004, Block 4014; Precinct SOUTHWEST CLINTON,  Precinct GARLAND, Precinct GIDDENSVILLE, Precinct HARRELLS,  Precinct INGOLD, Precinct KEENER, Precinct LAKEWOOD,  Precinct NEWTON GROVE, Precinct ROWAN, Precinct TURKEY; Vance County:  Precinct EAST HENDERSON 2, Precinct SOUTH HENDERSON 2,  Precinct HILLTOP, Precinct KITTRELL, Precinct SANDY SCREEK; Wake County: Precinct 01‑19, Precinct 01‑20,  Precinct 01‑21,  Precinct 01‑22,  Precinct 01‑23, Precinct 01‑26,  Precinct 01‑27: Tract 501:  Block Group 1: Block 1070;  Precinct 01‑35, Precinct 16‑01, Precinct 16‑02, Precinct 16‑03,  Precinct 16‑04, Precinct 16‑05,  Precinct 16‑06,  Precinct 16‑07, Precinct 18‑01, Precinct 18‑06.

District 3: Camden County, Carteret County, Currituck County, Dare County, Hyde County, Onslow County, Pamlico County, Tyrrell County, Beaufort County: Precinct HUNTERS BRIDGE, Precinct BELHAVEN, Precinct NORTH CREEK, Precinct OLD FORD, Precinct RIVER ROAD,  Precinct TRANTERS CREEK,  Precinct WOODARDS POND, Precinct BEAVER DAM, Precinct PANTEGO, Precinct PINETOWN, Precinct SURRY BATH, Precinct WASHINGTON WARD 4,  Precinct WASHINGTON PARK, Precinct GILEAD; Craven County:  Precinct TRENT WOODS, Precinct RIVER BEND, Precinct BRIDGETON, Precinct TRUITT,  Precinct ERNUL,  Precinct VANCEBORO, Precinct EPWORTH,  Precinct GRANTHAM,  Precinct CROATAN, Precinct WESTHAVELOCK:  Tract 9611:  Block Group 2: Block 2056, Block 2057, Block 2058,  Block 2059, Block 2060, Block 2061;  Tract 9612: Block Group 1:  Block 1012,  Block 1013; Tract 9613: Block Group 4:  Block 4001,  Block 4023, Block 4024;  Block Group 5: Block 5015,  Block 5016,  Block 5017; Block Group 6: Block 6050;  Precinct HARLOWE,  Precinct FAIRFIELD HARBOUR, Precinct BRICES CREEK,  Precinct EAST HAVELOCK,  Precinct GROVER C. FIELDS,  Precinct WEST NEW BERN; Duplin County: Precinct ALBERTSON,  Precinct BEULAVILLE: Tract 9905:  Block Group 2: Block 2000,  Block 2001,  Block 2002,  Block 2003,  Block 2004, Block 2005,  Block 2006, Block 2007,  Block 2008,  Block 2016, Block 2017,  Block 2018, Block 2019,  Block 2020,  Block 2021, Block 2022,  Block 2023, Block 2024,  Block 2025,  Block 2026, Block 2027, Block 2028, Block 2029,  Block 2030,  Block 2031, Block 2032,  Block 2033,  Block 2034,  Block 2035,  Block 2036, Block 2037, Block 2038,  Block 2039,  Block 2040,  Block 2041, Block 2042,  Block 2043,  Block 2044,  Block 2045,  Block 2046, Block 2047, Block 2048,  Block 2049,  Block 2050, Block 2051, Block 2052, Block 2053;  Block Group 3:  Block 3000, Block 3001, Block 3002,  Block 3003,  Block 3004, Block 3005, Block 3006, Block 3007,  Block 3008,  Block 3009,  Block 3010, Block 3024, Block 3025, Block 3026,  Block 3027,  Block 3028, Block 3029,  Block 3030,  Block 3031, Block 3032,  Block 3033, Block 3034,  Block 3035,  Block 3036,  Block 3037, Block 3038, Block 3039,  Block 3040,  Block 3041,  Block 3042,  Block 3043, Block 3044,  Block 3045, Block 3046,  Block 3047,  Block 3048, Block 3049, Block 3050,  Block 3051,  Block 3052, Block 3053, Block 3054,  Block 3055, Block 3056,  Block 3057,  Block 3058, Block 3059, Block 3060,  Block 3061, Block 3062,  Block 3063, Block 3064,  Block 3065,  Block 3066,  Block 3067, Block 3068, Block 3069,  Block 3070,  Block 3071, Block 3072, Block 3073, Block 3074,  Block 3075,  Block 3076;  Block Group 4:  Block 4000, Block 4001,  Block 4002,  Block 4003,  Block 4004,  Block 4005, Block 4006, Block 4007,  Block 4008,  Block 4009, Block 4010, Block 4011,  Block 4012, Block 4013,  Block 4014, Block 4015, Block 4016,  Block 4017,  Block 4018, Block 4019, Block 4020, Block 4021,  Block 4022,  Block 4023, Block 4024, Block 4025, Block 4026,  Block 4027,  Block 4028,  Block 4029,  Block 4030, Block 4031,  Block 4032,  Block 4033, Block 4034,  Block 4035, Block 4036,  Block 4037, Block 4038, Block 4039, Block 4040, Block 4041,  Block 4042,  Block 4043,  Block 4044,  Block 4045, Block 4046,  Block 4047,  Block 4048,  Block 4049, Block 4050, Block 4051, Block 4052,  Block 4053,  Block 4054,  Block 4055, Block 4056,  Block 4057, Block 4058,  Block 4059,  Block 4060; Block Group 5: Block 5000,  Block 5023, Block 5024;  Precinct CALYPSO,  Precinct CEDAR FORK, Precinct CHINQUAPIN,  Precinct GLISSON,  Precinct WOLFSCRAPE; Jones County: Precinct BEAVER CREEK,  Precinct CYPRESS CREEK, Precinct CHINQUAPIN, Precinct POLLOCKSVILLE: Tract 9801: Block Group 1:  Block 1000, Block 1001,  Block 1002,  Block 1003,  Block 1004, Block 1008, Block 1009,  Block 1010,  Block 1011, Block 1015,  Block 1999; Precinct TUCKAHOE; Lenoir County:  Precinct INSTITUTE,  Precinct NEUSE,  Precinct WOODINGTON,  Precinct FALLING CREEK,  Precinct KINSTON 4, Precinct KINSTON 9, Precinct SOUTHWEST,  Precinct TRENT 1, Precinct TRENT 2, Precinct PINK HILL 1, Precinct PINK HILL 2; Nash County: Precinct STONY CREEK:  Tract 105.02: Block Group 1:  Block 1003,  Block 1004;  Tract 105.03: Block Group 1: Block 1000,  Block 1001,  Block 1002,  Block 1003, Block 1004,  Block 1005,  Block 1006,  Block 1007,  Block 1008, Block 1011; Tract 107:  Block Group 3:  Block 3039, Block 3046,  Block 3048,  Block 3049, Block 3050,  Block 3051,  Block 3052,  Block 3053,  Block 3054,  Block 3056, Block 3057,  Block 3058;  Tract 108:  Block Group 4:  Block 4038,  Block 4040, Block 4045,  Block 4046,  Block 4048, Block 4049,  Block 4052, Block 4053, Block 4054,  Block 4055, Block 4056,  Block 4057, Block 4058,  Block 4061, Block 4062, Block 4063,  Block 4064, Block 4065,  Block 4067, Block 4068, Block 4088,  Block 4089, Block 4090,  Block 4091,  Block 4092,  Block 4102,  Block 4103; Precinct ROCKY MOUNT 5, Precinct ROCKY MOUNT 6,  Precinct ROCKY MOUNT 7, Precinct ROCKY MOUNT 9,  Precinct COOPERS,  Precinct OAK LEVEL, Precinct RED OAK; Pitt County:  Precinct 1.01, Precinct 6.01, Precinct 7.01, Precinct 9.01: Tract 18:  Block Group 3: Block 3001;  Tract 19:  Block Group 1:  Block 1044; Block Group 2:  Block 2001, Block 2027,  Block 2028,  Block 2033, Block 2034, Block 2035,  Block 2036,  Block 2037,  Block 2038,  Block 2047;  Precinct 13.01,  Precinct 14.02,  Precinct 15.09,  Precinct 2.00A, Precinct 8.00A, Precinct 11.02A, Precinct 11.02B,  Precinct 14.03A,  Precinct 14.03B,  Precinct 15.07A,  Precinct 15.07B, Precinct 15.07C,  Precinct 15.08A, Precinct 15.08B, Precinct 15.10A,  Precinct 15.10B,  Precinct 15.11A,  Precinct 15.11B, Precinct 15.12A,  Precinct 15.12B; Wayne County:  Precinct Precinct 1,  Precinct Precinct 2, Precinct Precinct 3, Precinct Precinct 4,  Precinct Precinct 5, Precinct Precinct 6,  Precinct Precinct 8,  Precinct Precinct 9, Precinct Precinct 14,  Precinct Precinct 15, Precinct Precinct 16, Precinct Precinct 24,  Precinct Precinct 25,  Precinct Precinct 28,  Precinct Precinct 30; Wilson County:  Precinct BLACK CREEK,  Precinct CROSSROADS, Precinct OLD FIELDS, Precinct SPRINGHILL,  Precinct STANTONSBURG,  Precinct TAYLORS, Precinct WILSON D,  Precinct WILSON J,  Precinct WILSON K, Precinct WILSON L,  Precinct WILSON M,  Precinct WILSON P.

District 4: Durham County, Orange County, Chatham County: Precinct BYNUM,  Precinct HADLEY:  Tract 202:  Block Group 3: Block 3000,  Block 3001,  Block 3002,  Block 3003, Block 3004, Block 3005,  Block 3007,  Block 3008,  Block 3009,  Block 3018, Block 3019,  Block 3020,  Block 3021,  Block 3022, Block 3023, Block 3024,  Block 3036,  Block 3037, Block 3038, Block 3039, Block 3040,  Block 3041,  Block 3050, Block 3051, Block 3055, Block 3056,  Block 3057, Block 3058,  Block 3059,  Block 3060, Block 3996,  Block 3999; Precinct EAST MANNS CHAPEL, Precinct WEST MANNS CHAPEL, Precinct NEW HOPE, Precinct WEST PITTSBORO: Tract 202:  Block Group 3: Block 3025,  Block 3026,  Block 3027, Block 3034, Block 3035; Precinct EAST WILLIAMS, Precinct NORTH WILLIAMS, Precinct WEST WILLIAMS,  Precinct NORTH WILLIAMS 2,  Precinct EAST WILLIAMS 2; Wake County: Precinct 01‑47,  Precinct 02‑01, Precinct 02‑02,  Precinct 02‑03, Precinct 02‑04,  Precinct 02‑05, Precinct 02‑06, Precinct 03‑00,  Precinct 04‑01, Precinct 04‑03,  Precinct 04‑05,  Precinct 04‑06,  Precinct 04‑07, Precinct 04‑08, Precinct 04‑09,  Precinct 04‑10, Precinct 04‑11,  Precinct 04‑12,  Precinct 04‑13,  Precinct 04‑14, Precinct 04‑15, Precinct 04‑17, Precinct 04‑18, Precinct 04‑19,  Precinct 05‑00,  Precinct 06‑01,  Precinct 06‑02, Precinct 06‑03, Precinct 07‑03,  Precinct 07‑06, Precinct 07‑07, Precinct 08‑01,  Precinct 08‑02,  Precinct 08‑03, Precinct 08‑04, Precinct 08‑05,  Precinct 08‑06, Precinct 08‑08,  Precinct 11‑01,  Precinct 11‑02: Tract 515.01:  Block Group 1:  Block 1004,  Block 1005;  Tract 525.03:  Block Group 2:  Block 2000, Block 2001,  Block 2002,  Block 2003,  Block 2004,  Block 2005, Block 2006, Block 2007,  Block 2008,  Block 2009, Block 2010, Block 2011,  Block 2012, Block 2013,  Block 2014, Block 2015, Block 2016,  Block 2017,  Block 2018, Block 2019, Block 2020, Block 2021,  Block 2022,  Block 2023, Block 2024; Tract 525.04: Block Group 2:  Block 2000,  Block 2001,  Block 2002, Block 2003, Block 2004,  Block 2005,  Block 2006,  Block 2007, Block 2008,  Block 2009, Block 2010, Block 2011,  Block 2012, Block 2013,  Block 2014,  Block 2015, Block 2016, Block 2017, Block 2018,  Block 2019,  Block 2020,  Block 2022, Block 2023, Block 2026,  Block 2028, Block 2029,  Block 2038, Block 2039, Block 2040,  Block 2042,  Block 2043,  Block 2044,  Block 2045, Block 2046,  Block 2993,  Block 2994, Block 2995,  Block 2996, Block 2997, Block 2998,  Block 2999; Precinct 12‑01,  Precinct 12‑02, Precinct 12‑03,  Precinct 12‑04, Precinct 12‑06, Precinct 15‑01,  Precinct 15‑02, Precinct 18‑02,  Precinct 18‑03, Precinct 18‑04,  Precinct 18‑05, Precinct 18‑08, Precinct 20‑01, Precinct 20‑02, Precinct 20‑03,  Precinct 20‑04, Precinct 20‑05,  Precinct 20‑06, Precinct 20‑10.

District 5: Alexander County, Alleghany County, Ashe County, Davie County, Stokes County, Surry County, Watauga County, Wilkes County, Yadkin County, Forsyth County: Precinct 011,Precinct 012, Precinct 013, Precinct 014, Precinct 015, Precinct 021, Precinct 031, Precinct 032,  Precinct 034, Precinct 051, Precinct 052, Precinct 053,  Precinct 054, Precinct 055, Precinct 061, Precinct 062,  Precinct 063, Precinct 064, Precinct 065, Precinct 066, Precinct 067, Precinct 068, Precinct 071, Precinct 072,  Precinct 073, Precinct 074,  Precinct 075,  Precinct 091,  Precinct 092, Precinct 111, Precinct 112,  Precinct 122,  Precinct 123, Precinct 131,  Precinct 132, Precinct 133,  Precinct 602, Precinct 607,  Precinct 701,  Precinct 702, Precinct 703, Precinct 704,  Precinct 705,  Precinct 706,  Precinct 707, Precinct 708,  Precinct 709,  Precinct 801,  Precinct 802, Precinct 803, Precinct 804,  Precinct 805,  Precinct 806, Precinct 807,  Precinct 808, Precinct 809,  Precinct 901, Precinct 906,  Precinct 907,  Precinct 908, Precinct 909; Iredell County:  Precinct Barringer,  Precinct Bethany, Precinct Concord,  Precinct Chambersburg,  Precinct CoolSprings, Precinct Eagle Mills, Precinct New Hope, Precinct Olin,  Precinct Sharpesburg,  Precinct Statesville 1, Precinct Statesville 2, Precinct Statesville 3,  Precinct Statesville 4, Precinct Statesville 5,  Precinct Statesville 6,  Precinct Turnersburg, Precinct Union Grove; Rockingham County:  Precinct HOGANS: Tract 410.01:  Block Group 3:  Block 3011;  Tract 410.02:  Block Group 1:  Block 1012,  Block 1014, Block 1015, Block 1016,  Block 1017,  Block 1018,  Block 1022,  Block 1024,Block 1025,  Block 1026,  Block 1027,  Block 1028,  Block 1029,Block 1998;  Block Group 2:  Block 2011, Block 2012,  Block 2013,  Block 2014, Block 2043, Block 2044,  Block 2045,  Block 2046; Precinct HUNTSVILLE,  Precinct NEW BETHEL.

District 6: Moore County, Randolph County, Alamance County: Precinct PATTERSON,  Precinct COBLE,  Precinct MORTON, Precinct FAUCETTE,  Precinct ALBRIGHT, Precinct BOONE 5, Precinct CENTRAL BOONE,  Precinct NORTH BOONE, Precinct SOUTH BOONE, Precinct WEST BOONE,  Precinct GRAHAM 4, Precinct EAST GRAHAM, Precinct SOUTH GRAHAM,  Precinct WEST GRAHAM, Precinct NORTH NEWLIN, Precinct SOUTH NEWLIN,  Precinct NORTH THOMPSON, Precinct SOUTH THOMPSON, Precinct MELVILLE 3, Precinct NORTH MELVILLE,  Precinct SOUTH MELVILLE, Precinct BURLINGTON 4, Precinct BURLINGTON 5,  Precinct BURLINGTON 6, Precinct BURLINGTON 9,  Precinct WEST BURLINGTON,  Precinct BURLINGTON 10; Davidson County:  Precinct COTTON GROVE, Precinct DENTON, Precinct EMMONS,  Precinct HEALING SPRINGS,  Precinct HOLLY GROVE,  Precinct LEXINGTON 1,  Precinct LEXINGTON 2,  Precinct LEXINGTON 3,  Precinct LIBERTY, Precinct MIDWAY,  Precinct NORTH DAVIDSON,  Precinct SILVER HILL,  Precinct SILVER VALLEY, Precinct SOUTH DAVIDSON,  Precinct SOUTHMONT, Precinct THOMASVILLE 1,  Precinct THOMASVILLE 4,  Precinct THOMASVILLE 5, Precinct THOMASVILLE 7,  Precinct THOMASVILLE 9,  Precinct THOMASVILLE 10,  Precinct WELCOME; Guilford County:  Precinct Greene,  Precinct Center Grove 1,  Precinct Center Grove 2, Precinct Friendship 1,  Precinct Friendship 2,  Precinct Friendship 3,  Precinct Friendship 4,  Precinct Friendship 5, Precinct Greensboro 16,  Precinct Greensboro 18,  Precinct Greensboro 19,  Precinct Greensboro 20,  Precinct Greensboro 21, Precinct Greensboro 22,  Precinct Greensboro 27,  Precinct Greensboro 30,  Precinct Greensboro 31, Precinct Greensboro 32, Precinct Greensboro 33,  Precinct Greensboro 34,  Precinct Greensboro 35,  Precinct Greensboro 41,  Precinct Greensboro 42, Precinct Greensboro 43,  Precinct Greensboro 63,  Precinct Greensboro 64:  Tract 160.04:  Block Group 4:  Block 4048, Block 4049, Block 4050,  Block 4051, Block 4052; Block Group 5: Block 5000,  Block 5001,  Block 5002,  Block 5003, Block 5004, Block 5005,  Block 5006, Block 5007,  Block 5012,  Block 5013,  Block 5014, Block 5015,  Block 5016;  Tract 164.03: Block Group 1:  Block 1000, Block 1001,  Block 1002, Block 1006;  Tract 165.03:  Block Group 1:  Block 1000,  Block 1001, Block 1010; Precinct Gibsonville,  Precinct High Point 4, Precinct High Point 14, Precinct High Point 15,  Precinct High Point 16, Precinct High Point 20,  Precinct High Point 21, Precinct High Point 22, Precinct High Point 23, Precinct High Point 24, Precinct High Point 25,  Precinct High Point 26, Precinct High Point 27, Precinct Oak Ridge 1,  Precinct Oak Ridge 2,  Precinct Pleasant Garden 1,  Precinct Pleasant Garden 2,  Precinct Rock Creek 1, Precinct Rock Creek 2, Precinct Summerfield 1, Precinct Summerfield 2, Precinct Summerfield 3, Precinct Summerfield 4,  Precinct Fentress 2,  Precinct Greensboro 40A, Precinct Greensboro 40B,  Precinct Jamestown 4, Precinct Jamestown 5,  Precinct Jefferson 1,  Precinct Jefferson 2:  Tract 153:  Block Group 3:  Block 3006, Block 3007, Block 3008,  Block 3013,  Block 3014,  Block 3015, Block 3016, Block 3017,  Block 3019,  Block 3020,  Block 3022, Block 3023, Block 3024, Block 3025,  Block 3026;  Precinct Jefferson 4, Precinct Monroe 1,  Precinct Monroe 3,  Precinct North Center Grove, Precinct North Deep River,  Precinct South Deep River, Precinct South Madison,  Precinct Stokesdale, Precinct Sumner 3, Precinct Sumner 4,  Precinct North Clay, Precinct North Washington, Precinct South Clay,  Precinct South Washington; Rowan County: Precinct Barnhardt Mill, Precinct Blackwelder Park,  Precinct Bostian Crossroads, Precinct North China Grove, Precinct South China Grove, Precinct South Locke,  Precinct Faith, Precinct Rock Grove, Precinct Granite Quarry,  Precinct Hatters Shop, Precinct West Kannapolis,  Precinct East Kannapolis,  Precinct West Landis, Precinct East Landis, Precinct North Locke, Precinct Morgan I,  Precinct Morgan II, Precinct Rockwell, Precinct Gold Knob, Precinct Steele, Precinct Sumner, Precinct Trading Ford, Precinct Bostian School.

District 7: Bladen County, Brunswick County, Columbus County, New Hanover County, Pender County, Robeson County, Cumberland County:  Precinct CROSS CREEK 1, Precinct CROSS CREEK 2, Precinct HOPE MILLS 2, Precinct PEARCES MILL 3, Precinct ALDERMAN, Precinct BEAVER DAM, Precinct BLACK RIVER,  Precinct CROSS CREEK 11,  Precinct CROSS CREEK 15,  Precinct CROSS CREEK 23,  Precinct CEDAR CREEK, Precinct EASTOVER,  Precinct JUDSON/VANDER,  Precinct LINDEN, Precinct LONG HILL,  Precinct MANCHESTER:  Tract 34: Block Group 2:  Block 2000,  Block 2001, Block 2002,  Block 2004,  Block 2005,  Block 2006, Block 2007, Block 2008,  Block 2010,  Block 2013,  Block 2999;  Tract 35: Block Group 1: Block 1000,  Block 1001,  Block 1002,  Block 1003,  Block 1009,  Block 1013; Tract 36:  Block Group 1: Block 1000,  Block 1001,  Block 1008,  Block 1009, Block 1031, Block 1032,  Block 1999;  Block Group 2:  Block 2000, Block 2001, Block 2002,  Block 2037,  Block 2038,  Block 2047,  Block 2048, Block 2049, Block 2054,  Block 2055,  Block 2056,  Block 2057, Block 2058,  Block 2059, Block 2060, Block 2061,  Block 2062, Block 2999;  Tract 37:  Block Group 2: Block 2021, Block 2022, Block 2023,  Block 2025,  Block 2026, Block 2043, Block 2995; Precinct SHERWOOD,  Precinct STONEY POINT:  Tract 16.01:  Block Group 3: Block 3022, Block 3024; Tract 31: Block Group 1: Block 1009,  Block 1010, Block 1047,  Block 1048,  Block 1049, Block 1052,  Block 1053,  Block 1054, Block 1055,  Block 1056, Block 1057, Block 1065,  Block 1995,  Block 1996, Block 1997; Block Group 2:  Block 2000, Block 2001, Block 2002,  Block 2018, Block 2019,  Block 2021,  Block 2999; Block Group 3: Block 3995, Block 3996; Tract 32.01:  Block Group 3:  Block 3027,  Block 3028;  Precinct STEDMAN, Precinct WADE; Duplin County: Precinct BEULAVILLE: Tract 9905:  Block Group 5: Block 5001,  Block 5002,  Block 5003,  Block 5021, Block 5022; Precinct CYPRESS CREEK, Precinct CHARITY, Precinct FAISON, Precinct HALLSVILLE, Precinct KENANSVILLE, Precinct LOCKLIN, Precinct MAGNOLIA, Precinct ROCKFISH, Precinct ROSE HILL, Precinct SMITH CABIN, Precinct WALLACE, Precinct WARSAW; Sampson County:  Precinct AUTRYVILLE,  Precinct CLEMENT, Precinct NORTHEAST CLINTON: Tract 9706:  Block Group 1:  Block 1014, Block 1015,  Block 1026,  Block 1027, Block 1028,  Block 1029,  Block 1030, Block 1038,  Block 1039,  Block 1040, Block 1041,  Block 1042,  Block 1043,  Block 1044,  Block 1045,  Block 1046; Block Group 4:  Block 4000,  Block 4001, Block 4002, Block 4003, Block 4004, Block 4005,  Block 4026, Block 4027,  Block 4028;  Tract 9707:  Block Group 2:  Block 2001,  Block 2002,  Block 2003,  Block 2004,  Block 2005, Block 2006,  Block 2007,  Block 2008, Block 2009,  Block 2010,  Block 2011,  Block 2012,  Block 2013,  Block 2014, Block 2015,  Block 2016,  Block 2017,  Block 2018,  Block 2019,  Block 2020, Block 2021,  Block 2022,  Block 2023, Block 2024,  Block 2025,  Block 2026, Block 2027,  Block 2028,  Block 2029,  Block 2030;  Block Group 3:  Block 3000, Block 3001,  Block 3002,  Block 3003, Block 3004,  Block 3005,  Block 3006, Block 3007,  Block 3008, Block 3009,  Block 3010,  Block 3011,  Block 3012, Block 3013, Block 3014, Block 3015,  Block 3016,  Block 3017,  Block 3018, Block 3019, Block 3020,  Block 3021,  Block 3022;  Block Group 4:  Block 4005, Block 4006;  Precinct WEST CLINTON,  Precinct HERRING, Precinct KITTY FORK, Precinct MINGO,  Precinct PLAINVIEW, Precinct ROSEBORO,  Precinct SALEMBURG, Precinct WESTBROOK; Scotland County:  Precinct 2:  Tract 104:  BlockGroup 1: Block 1103,  Block 1106,  Block 1108,  Block 1109, Block 1110, Block 1113; Precinct 6:  Tract 104:  Block Group 1:  Block 1094, Block 1095,  Block 1101, Block 1102,  Block 1107, Block 1111,  Block 1112,  Block 1121,  Block 1122.

District 8: Anson County, Hoke County, Montgomery County, Richmond County, Stanly County, Cabarrus County:  Precinct 0101, Precinct 0102, Precinct 0103,  Precinct 0104,  Precinct 0201, Precinct 0202,  Precinct 0203, Precinct 0205,  Precinct 0206, Precinct 0207,  Precinct 0401,  Precinct 0402, Precinct 0403, Precinct 0404,  Precinct 0405,  Precinct 0406,  Precinct 0407, Precinct 0408,  Precinct 0409,  Precinct 0410,  Precinct 0500, Precinct 0600, Precinct 0700,  Precinct 0800,  Precinct 0900, Precinct 1000,  Precinct 1101, Precinct 1102,  Precinct 1201, Precinct 1202,  Precinct 1203,  Precinct 1204, Precinct 1205, Precinct 1206,  Precinct 1207,  Precinct 1208,  Precinct 1209, Precinct 1210,  Precinct 1211,  Precinct 1212; Cumberland County: Precinct CROSS CREEK 4,  Precinct CROSS CREEK 6, Precinct CROSS CREEK 7,  Precinct CROSS CREEK 8, Precinct CUMBERLAND 1,  Precinct CUMBERLAND 2,  Precinct CUMBERLAND 3, Precinct HOPE MILLS 1,  Precinct HOPE MILLS 3,  Precinct MORGANTON ROAD, Precinct PEARCES MILL 2,  Precinct PEARCES MILL 4,  Precinct ARRAN HILLS, Precinct AUMAN,  Precinct BRENTWOOD, Precinct CROSS CREEK 10,  Precinct CROSS CREEK 12, Precinct CROSS CREEK 14,  Precinct CROSS CREEK 18,  Precinct CROSS CREEK 20,  Precinct CROSS CREEK 24,  Precinct CROSS CREEK 25, Precinct CROSS CREEK 27,  Precinct CROSS CREEK 28, Precinct CROSS CREEK 29, Precinct CROSS CREEK 30,  Precinct CROSS CREEK 31,  Precinct CROSS CREEK 34,  Precinct LAKE RIM, Precinct MONTIBELLO, Precinct STONEY POINT:  Tract 16.01: Block Group 2: Block 2043;  Block Group 3:  Block 3010, Block 3011,  Block 3015, Block 3018; Tract 31:  Block Group 1: Block 1005, Block 1031, Block 1032,  Block 1998, Block 1999; Block Group 2:  Block 2003,  Block 2004,  Block 2005, Block 2006, Block 2007,  Block 2008,  Block 2009,  Block 2010, Block 2011,  Block 2012, Block 2013,  Block 2014, Block 2015,  Block 2016,  Block 2017,  Block 2020, Block 2022,  Block 2023,  Block 2998;  Tract 32.01:  Block Group 1: Block 1022, Block 1023,  Block 1024, Block 1025,  Block 1026,  Block 1028,  Block 1031, Block 1032, Block 1033,  Block 1034,  Block 1035,  Block 1036,  Block 1037, Block 1038, Block 1045,  Block 1046,  Block 1047,  Block 1048, Block 1049, Block 1050, Block 1051,  Block 1998,  Block 1999; Block Group 2:  Block 2000, Block 2001,  Block 2002,  Block 2003, Block 2004, Block 2005, Block 2006, Block 2007,  Block 2008,  Block 2009,  Block 2010,  Block 2011,  Block 2012, Block 2013, Block 2014,  Block 2015,  Block 2016,  Block 2017,  Block 2018, Block 2019, Block 2020,  Block 2021, Block 2022; Block Group 3:  Block 3003, Block 3016,  Block 3017,  Block 3018, Block 3019, Block 3020,  Block 3021, Block 3022,  Block 3023, Block 3024, Block 3025,  Block 3026,  Block 3029, Block 3030, Block 3031, Block 3032,  Block 3034; Mecklenburg County: Precinct 002, Precinct 004, Precinct 005,  Precinct 006, Precinct 007, Precinct 015, Precinct 017,  Precinct 029, Precinct 033, Precinct 034, Precinct 045, Precinct 046, Precinct 061, Precinct 062, Precinct 063,  Precinct 064, Precinct 084,  Precinct 095,  Precinct 108,  Precinct 109, Precinct 117, Precinct 123,  Precinct 124,  Precinct 237, Precinct 130,  Precinct 141, Precinct 204,  Precinct 205; Scotland County:  Precinct 1,  Precinct 2:  Tract 103:  Block Group 1:  Block 1008,  Block 1009,  Block 1010,  Block 1011, Block 1012,  Block 1013,  Block 1014,  Block 1015,  Block 1016, Block 1017,  Block 1018,  Block 1019,  Block 1023, Block 1028, Block 1029,  Block 1030,  Block 1031,  Block 1032, Block 1033, Block 1034,  Block 1035,  Block 1036,  Block 1037, Block 1038, Block 1039,  Block 1040,  Block 1041, Block 1042, Block 1043, Block 1044,  Block 1045,  Block 1046,  Block 1047,  Block 1048, Block 1049, Block 1050,  Block 1051, Block 1052,  Block 1053, Block 1054,  Block 1075, Block 1076, Block 1077, Block 1078, Block 1079,  Block 1080,  Block 1081, Block 1082,  Block 1083, Block 1084,  Block 1085,  Block 1086,  Block 1087, Block 1088, Block 1089, Block 1090,  Block 1100,  Block 1999;  Block Group 2: Block 2037,  Block 2038, Block 2039; Block Group 3:  Block 3007, Block 3008, Block 3009,  Block 3010,  Block 3011,  Block 3012,  Block 3013, Block 3014, Block 3015,  Block 3016, Block 3017,  Block 3018,  Block 3019,  Block 3020, Block 3021,  Block 3022,  Block 3023,  Block 3027,  Block 3028, Block 3029, Block 3030, Block 3031,  Block 3032,  Block 3033,  Block 3034,  Block 3035, Block 3036; Block Group 4: Block 4000,  Block 4001, Block 4002,  Block 4003, Block 4004,  Block 4005,  Block 4006, Block 4007, Block 4008,  Block 4009, Block 4010, Block 4011, Block 4012, Block 4013, Block 4014,  Block 4015, Block 4016, Block 4017, Block 4018,  Block 4019,  Block 4020,  Block 4021, Block 4022,  Block 4023,  Block 4024, Block 4025,  Block 4026, Block 4027,  Block 4028,  Block 4029,  Block 4030,  Block 4031, Block 4032, Block 4033;  Block Group 5: Block 5000,  Block 5001, Block 5002,  Block 5003,  Block 5004,  Block 5005,  Block 5006, Block 5007,  Block 5008, Block 5009,  Block 5010,  Block 5011,  Block 5012,  Block 5013,  Block 5014,  Block 5015, Block 5016,  Block 5017, Block 5018,  Block 5019,  Block 5020,  Block 5021,  Block 5022,  Block 5023,  Block 5024, Block 5025, Block 5026,  Block 5027,  Block 5028,  Block 5029; Tract 104:  Block Group 1: Block 1072,  Block 1073,  Block 1076,  Block 1077, Block 1104,  Block 1105,  Block 1114,  Block 1115,  Block 1116, Block 1117, Block 1118,  Block 1119,  Block 1120, Block 1996; Precinct 3,  Precinct 4, Precinct 5,  Precinct 6: Tract 103: Block Group 1:  Block 1000,  Block 1001, Block 1002, Block 1003,  Block 1004,  Block 1005,  Block 1006, Block 1007, Block 1020,  Block 1021,  Block 1022,  Block 1024,  Block 1025,  Block 1026, Block 1027;  Block Group 2: Block 2000, Block 2001, Block 2002,  Block 2003, Block 2004,  Block 2005,  Block 2006, Block 2007,  Block 2008,  Block 2009, Block 2010,  Block 2011, Block 2012,  Block 2013, Block 2014,  Block 2015, Block 2016, Block 2017,  Block 2018, Block 2019,  Block 2020,  Block 2021, Block 2022,  Block 2023,  Block 2024, Block 2025,  Block 2026, Block 2027, Block 2028,  Block 2029, Block 2030,  Block 2031, Block 2032,  Block 2033, Block 2034,  Block 2035,  Block 2036, Block 2040, Block 2041;  Tract 104: Block Group 1:  Block 1003, Block 1004,  Block 1005,  Block 1007,  Block 1008,  Block 1009, Block 1010,  Block 1011, Block 1012,  Block 1013, Block 1014, Block 1015,  Block 1016, Block 1017,  Block 1018,  Block 1019, Block 1020,  Block 1021, Block 1022,  Block 1023, Block 1024, Block 1025,  Block 1026,  Block 1027, Block 1028, Block 1029, Block 1030,  Block 1031, Block 1032,  Block 1033, Block 1034, Block 1035,  Block 1036,  Block 1037,  Block 1038,  Block 1039, Block 1040,  Block 1041, Block 1042,  Block 1043,  Block 1044, Block 1045, Block 1046,  Block 1047, Block 1048,  Block 1049, Block 1050,  Block 1051, Block 1052,  Block 1053,  Block 1054, Block 1055, Block 1056,  Block 1057, Block 1058,  Block 1059, Block 1060, Block 1061,  Block 1062,  Block 1063, Block 1064, Block 1065,  Block 1066, Block 1067,  Block 1068,  Block 1069, Block 1070,  Block 1071,  Block 1074,  Block 1075,  Block 1078, Block 1079, Block 1080,  Block 1081,  Block 1082, Block 1083, Block 1084,  Block 1085, Block 1086,  Block 1087,  Block 1088, Block 1089, Block 1090,  Block 1091, Block 1092,  Block 1093, Block 1096,  Block 1097,  Block 1098, Block 1099, Block 1100, Block 1123,  Block 1124,  Block 1125,  Block 1126,  Block 1127, Block 1128,  Block 1129,  Block 1130,  Block 1131, Block 1132, Block 1133, Block 1134, Block 1135,  Block 1136, Block 1137, Block 1997,  Block 1998, Block 1999;  Precinct 7, Precinct 8,  Precinct 9,  Precinct 10; Union County:  Precinct 01,  Precinct 02,  Precinct 03,  Precinct 04,  Precinct 08, Precinct 09,  Precinct 10, Precinct 11,  Precinct 25, Precinct 26,  Precinct 27,  Precinct 36,  Precinct 43.

District 9: Gaston County:  Precinct York Chester,  Precinct Victory, Precinct Pleasant Ridge,  Precinct Health Center, Precinct Myrtle,  Precinct Highland,  Precinct Wood Hill, Precinct Grier, Precinct Sherwood,  Precinct Armstrong, Precinct Flint Grove,  Precinct Ranlo,  Precinct Gardner Park, Precinct Robinson 1,  Precinct Gaston Day,  Precinct Robinson 2, Precinct Ashbrook,  Precinct South Gastonia,  Precinct Bessemer City 1,  Precinct Bessemer City 2,  Precinct Belmont 1, Precinct Belmont 2,  Precinct Belmont 3, Precinct Catawba Heights,  Precinct Southpoint,  Precinct Cramerton,  Precinct New Hope,  Precinct McAdenville,  Precinct Union,  Precinct Lowell,  Precinct Landers Chapel:  Tract 303:  Block Group 1: Block 1011,  Block 1012,  Block 1013,  Block 1014,  Block 1995; Tract 304:  Block Group 1:  Block 1000,  Block 1001, Block 1002,  Block 1003,  Block 1004,  Block 1005,  Block 1006,  Block 1007,  Block 1008, Block 1009,  Block 1010, Block 1011;  Block Group 2:  Block 2005,  Block 2015,  Block 2016, Block 2048, Block 2050,  Block 2995,  Block 2996; Tract 305: Block Group 1: Block 1000,  Block 1001,  Block 1003,  Block 1004,  Block 1005, Block 1006,  Block 1007, Block 1008,  Block 1009,  Block 1010, Block 1017,  Block 1018,  Block 1019, Block 1020,  Block 1021,  Block 1034,  Block 1036,  Block 1037, Block 1038,  Block 1999;  Precinct High Shoals, Precinct Alexis,  Precinct Dallas 1,  Precinct Dallas 2, Precinct Lucia, Precinct Stanley 1, Precinct Stanley 2, Precinct Mt Holly 1,  Precinct Mt Holly 2; Mecklenburg County:  Precinct 001,  Precinct 008,  Precinct 009, Precinct 010, Precinct 018,  Precinct 019,  Precinct 020, Precinct 021, Precinct 032, Precinct 035,  Precinct 036, Precinct 037, Precinct 038, Precinct 047, Precinct 048, Precinct 049, Precinct 050, Precinct 051,  Precinct 057, Precinct 058,  Precinct 059,  Precinct 065,  Precinct 066, Precinct 067, Precinct 068,  Precinct 069,  Precinct 070, Precinct 071,  Precinct 072, Precinct 073,  Precinct 074, Precinct 075,  Precinct 076,  Precinct 077:  Tract 59.05: Block Group 2:  Block 2008,  Block 2040,  Block 2041,  Block 2042, Block 2043,  Block 2044,  Block 2045,  Block 2046, Block 2047, Block 2048,  Block 2049,  Block 2050;  Precinct 083, Precinct 085,  Precinct 086,  Precinct 087, Precinct 088, Precinct 089, Precinct 090,  Precinct 091,  Precinct 092, Precinct 093, Precinct 094,  Precinct 096,  Precinct 097, Precinct 099, Precinct 100,  Precinct 101,  Precinct 102, Precinct 103, Precinct 106, Precinct 110,  Precinct 111, Precinct 112, Precinct 113,  Precinct 114, Precinct 115, Precinct 116, Precinct 118,  Precinct 119,  Precinct 120, Precinct 121, Precinct 122,  Precinct 125,  Precinct 128, Precinct 225, Precinct 226,  Precinct 227,  Precinct 229, Precinct 230, Precinct 231, Precinct 232,  Precinct 233, Precinct 234, Precinct 235,  Precinct 236, Precinct 238, Precinct 240, Precinct 241,  Precinct 242,  Precinct 243, Precinct 129, Precinct 131,  Precinct 133,  Precinct 134, Precinct 136, Precinct 137,  Precinct 139,  Precinct 140, Precinct 142, Precinct 143, Precinct 144,  Precinct 200: Tract 59.01:  Block Group 3:  Block 3013,  Block 3023, Block 3030,  Block 3031, Block 3032,  Block 3033,  Block 3993,  Block 3996,  Block 3997; Block Group 4: Block 4005,  Block 4006,  Block 4007, Block 4010,  Block 4011,  Block 4999; Precinct 201,  Precinct 202, Precinct 203,  Precinct 207,  Precinct 208, Precinct 209, Precinct 214,  Precinct 215,  Precinct 216,  Precinct 217, Precinct 218,  Precinct 219,  Precinct 220,  Precinct 221, Precinct 222, Precinct 223,  Precinct 224; Union County: Precinct 05,  Precinct 06,  Precinct 07,  Precinct 12, Precinct 13,  Precinct 14,  Precinct 15,  Precinct 16, Precinct 17, Precinct 18,  Precinct 19,  Precinct 20, Precinct 21,  Precinct 22,  Precinct 23,  Precinct 24, Precinct 28, Precinct 29, Precinct 30, Precinct 31, Precinct 32,  Precinct 33,  Precinct 34,  Precinct 35, Precinct 37,  Precinct 38, Precinct 39, Precinct 40, Precinct 41,  Precinct 42.

District 10: Avery County, Burke County, Caldwell County, Catawba County, Cleveland County, Lincoln County, Mitchell County, Gaston County:  Precinct Forest Heights,  Precinct Crowders Mountain,  Precinct Tryon, Precinct Landers Chapel: Tract 305:  Block Group 1:  Block 1002,  Block 1011,  Block 1015, Block 1016, Block 1022,  Block 1023,  Block 1024, Block 1033,  Block 1035;  Precinct Cherryville 1, Precinct Cherryville 2,  Precinct Cherryville 3; Iredell County: Precinct Coddle Creek 1,  Precinct Coddle Creek 2, Precinct Coddle Creek 3, Precinct Coddle Creek 4,  Precinct Davidson 1, Precinct Davidson 2,  Precinct Fallstown,  Precinct Shiloh; Rutherford County: Precinct Bostic,  Precinct Camp Creek, Precinct Caroleen, Precinct Chimney Rock 1,  Precinct Chimney Rock 2, Precinct Cliffside,  Precinct Duncans Creek, Precinct Ellenboro, Precinct Forest City 2,  Precinct Gilkey, Precinct Golden Valley,  Precinct Green Hill: Tract 9602: Block Group 1:  Block 1084,  Block 1085;  Block Group 2: Block 2005,  Block 2006,  Block 2007,  Block 2008,  Block 2009, Block 2010,  Block 2011,  Block 2012,  Block 2013, Block 2014,  Block 2015,  Block 2016,  Block 2017,  Block 2018,  Block 2019,  Block 2020,  Block 2021,  Block 2024, Block 2025, Block 2028,  Block 2029,  Block 2030,  Block 2031,  Block 2032, Block 2033,  Block 2034,  Block 2036, Block 2037, Block 2038, Block 2039,  Block 2040,  Block 2041,  Block 2042,  Block 2043;  Block Group 3:  Block 3046, Block 3048, Block 3052, Block 3053,  Block 3054,  Block 3055; Block Group 4:  Block 4001,  Block 4002,  Block 4003, Block 4007,  Block 4008, Block 4009,  Block 4010,  Block 4011,  Block 4012, Block 4013,  Block 4014,  Block 4018, Block 4019,  Block 4020,  Block 4021,  Block 4022,  Block 4023,  Block 4025,  Block 4030, Block 4999;  Precinct Haynes,  Precinct Morgan, Precinct Mount Vernon, Precinct Sandy Mush,  Precinct Sunshine.

District 11: Buncombe County, Cherokee County, Clay County, Graham County, Haywood County, Henderson County, Jackson County, McDowell County, Macon County, Madison County, Polk County, Swain County, Transylvania County, Yancey County, Rutherford County: Precinct Danieltown,  Precinct Forest City 1,  Precinct Green Hill:  Tract 9602:  Block Group 3:  Block 3044,  Block 3045, Block 3051; Block Group 4:  Block 4017, Block 4024, Block 4026, Block 4027, Block 4028,  Block 4029, Block 4031, Block 4032, Block 4033,  Block 4035, Block 4036, Block 4037, Block 4038, Block 4039,  Block 4040,  Block 4041, Block 4042, Block 4043, Block 4044,  Block 4045,  Block 4046; Tract 9603: Block Group 2: Block 2162;  Tract 9604:  Block Group 1:  Block 1049;  Block Group 2:  Block 2006,  Block 2007;  Tract 9605: Block Group 1: Block 1006,  Block 1007, Block 1008,  Block 1009,  Block 1012, Block 1034,  Block 1035,  Block 1036,  Block 1037,  Block 1038, Block 1039,  Block 1040,  Block 1048,  Block 1052,  Block 1053, Block 1055, Block 1056,  Block 1057,  Block 1999;  Precinct Rutherfordton 1, Precinct Rutherfordton 2, Precinct Spindale, Precinct Sulpher Springs, Precinct Union.

District 12: Cabarrus County:  Precinct 0204,  Precinct 0300; Davidson County:  Precinct ABBOTTS CREEK,  Precinct ARCADIA, Precinct BOONE,  Precinct CENTRAL,  Precinct GUMTREE, Precinct LEXINGTON 4,  Precinct WARD 1,  Precinct WARD 2, Precinct WARD 3,  Precinct WARD 4,  Precinct WARD 5,  Precinct WARD 6, Precinct REEDS YADKIN COLLEGE,  Precinct REEDY CREEK, Precinct THOMASVILLE 2, Precinct THOMASVILLE 3,  Precinct THOMASVILLE 8, Precinct TYRO,  Precinct WALLBURG,  Precinct WEST ARCADIA; Forsyth County:  Precinct 033,  Precinct 042, Precinct 043, Precinct 081,  Precinct 082,  Precinct 083, Precinct 101, Precinct 201,  Precinct 203,  Precinct 204, Precinct 205, Precinct 206, Precinct 207,  Precinct 301, Precinct 302, Precinct 303,  Precinct 304, Precinct 305, Precinct 306, Precinct 401,  Precinct 402,  Precinct 403, Precinct 404, Precinct 405,  Precinct 501,  Precinct 502, Precinct 503, Precinct 504,  Precinct 505,  Precinct 506, Precinct 507, Precinct 601, Precinct 603,  Precinct 604, Precinct 605, Precinct 606,  Precinct 902, Precinct 903, Precinct 904, Precinct 905; Guilford County:  Precinct HP, Precinct Greensboro 4,  Precinct Greensboro 46,  Precinct Greensboro 52, Precinct Greensboro 53,  Precinct Greensboro 54,  Precinct Greensboro 55, Precinct Greensboro 57, Precinct Greensboro 59: Tract 126.09:  Block Group 1: Block 1030,  Block 1031, Block 1035,  Block 1036,  Block 1037; Block Group 2: Block 2053, Block 2054,  Block 2055;  Tract 165.02:  Block Group 2:  Block 2000,  Block 2001,  Block 2004,  Block 2005,  Block 2006; Precinct Greensboro 61,  Precinct Greensboro 62,  Precinct Greensboro 64:  Tract 160.04:  Block Group 4:  Block 4038, Block 4044,  Block 4045,  Block 4046,  Block 4047,  Block 4053, Block 4054,  Block 4055,  Block 4056,  Block 4057, Block 4058, Block 4059,  Block 4060,  Block 4061,  Block 4062, Block 4063, Block 4064,  Block 4065,  Block 4066,  Block 4067, Block 4068, Block 4069,  Block 4071;  Tract 162.01: Block Group 2:  Block 2043, Block 2058,  Block 2059,  Block 2060, Block 2062,  Block 2063, Block 2064,  Block 2065, Block 2066, Block 2067,  Block 2068, Block 2069,  Block 2070,  Block 2077,  Block 2078;  Tract 162.02:  Block Group 1: Block 1000,  Block 1001,  Block 1002, Block 1003,  Block 1036,  Block 1037, Block 1038,  Block 1039, Block 1040,  Block 1133,  Block 1147, Block 1148;  Tract 164.03: Block Group 1: Block 1003,  Block 1004,  Block 1005, Block 1010, Block 1011, Block 1012,  Block 1014,  Block 1015, Block 1016,  Block 1017,  Block 1018, Block 1019,  Block 1020, Block 1021,  Block 1029;  Precinct Greensboro 65,  Precinct Greensboro 66, Precinct Greensboro 67,  Precinct Greensboro 68, Precinct Greensboro 69,  Precinct Greensboro 70,  Precinct Greensboro 71, Precinct Greensboro 73,  Precinct Greensboro 74, Precinct Greensboro 75, Precinct High Point 1,  Precinct High Point 2,  Precinct High Point 3, Precinct High Point 5, Precinct High Point 6,  Precinct High Point 7,  Precinct High Point 8, Precinct High Point 9,  Precinct High Point 10, Precinct High Point 11, Precinct High Point 12,  Precinct High Point 13,  Precinct High Point 17, Precinct High Point 18, Precinct High Point 19,  Precinct Fentress 1,  Precinct Jamestown 1,  Precinct Jamestown 2,  Precinct Jamestown 3, Precinct Jefferson 3,  Precinct Sumner 1,  Precinct Sumner 2; Mecklenburg County:  Precinct 003, Precinct 011,  Precinct 012, Precinct 013,  Precinct 014,  Precinct 016, Precinct 022, Precinct 023, Precinct 024,  Precinct 025,  Precinct 026, Precinct 027, Precinct 028,  Precinct 030,  Precinct 031, Precinct 039, Precinct 040,  Precinct 041,  Precinct 042, Precinct 043, Precinct 044, Precinct 052,  Precinct 053, Precinct 054, Precinct 055,  Precinct 056, Precinct 060, Precinct 077:  Tract 38.04:  Block Group 1:  Block 1022; Block Group 2:  Block 2005, Block 2006,  Block 2007,  Block 2008, Block 2009,  Block 2012; Tract 58.06:  Block Group 1: Block 1000,  Block 1001,  Block 1002,  Block 1003,  Block 1004, Block 1005,  Block 1006,  Block 1007,  Block 1008, Block 1009,  Block 1010,  Block 1011,  Block 1014,  Block 1015,  Block 1016,  Block 1017,  Block 1018,  Block 1019, Block 1020, Block 1021,  Block 1022,  Block 1023,  Block 1024,  Block 1025, Block 1026,  Block 1027,  Block 1068, Block 1069, Block 1071, Block 1072,  Block 1073,  Block 1074,  Block 1077,  Block 1079,  Block 1999;  Tract 59.05: Block Group 2: Block 2000, Block 2001,  Block 2002, Block 2003,  Block 2004,  Block 2005,  Block 2006,  Block 2007; Precinct 078, Precinct 079,  Precinct 080,  Precinct 081, Precinct 082,  Precinct 098, Precinct 104,  Precinct 105, Precinct 107,  Precinct 126,  Precinct 127, Precinct 228, Precinct 239,  Precinct 132,  Precinct 135,  Precinct 138, Precinct 200:  Tract 59.01:  Block Group 2:  Block 2012, Block 2013,  Block 2030,  Block 2031,  Block 2035,  Block 2036;  Block Group 3:  Block 3000, Block 3001,  Block 3002, Block 3003, Block 3004,  Block 3005,  Block 3006, Block 3007,  Block 3008, Block 3009,  Block 3010,  Block 3011,  Block 3012, Block 3014, Block 3015,  Block 3016,  Block 3017, Block 3018,  Block 3019, Block 3020,  Block 3021,  Block 3022, Block 3024,  Block 3025, Block 3026, Block 3027,  Block 3028, Block 3029,  Block 3036, Block 3037,  Block 3038, Block 3994, Block 3995,  Block 3998, Block 3999;  Block Group 4:  Block 4000, Block 4001,  Block 4002,  Block 4003,  Block 4004, Block 4008,  Block 4009; Precinct 206,  Precinct 210, Precinct 211,  Precinct 212, Precinct 213; Rowan County: Precinct Bradshaw,  Precinct Cleveland,  Precinct East Enochville, Precinct Franklin, Precinct Milford Hills County,  Precinct East Spencer, Precinct Mount Ulla,  Precinct Scotch Irish, Precinct Spencer,  Precinct Unity,  Precinct West Ward II, Precinct West Ward I,  Precinct South Ward,  Precinct North Ward I,  Precinct East Ward I, Precinct West Innes, Precinct North Ward II,  Precinct Milford Hills City, Precinct West Ward III,  Precinct East Ward II, Precinct West Enochville.

District 13: Caswell County, Person County, Alamance County: Precinct PLEASANT GROVE,  Precinct HAW RIVER,  Precinct GRAHAM 3, Precinct NORTH GRAHAM,  Precinct BURLINGTON 7,  Precinct BURLINGTON 8,  Precinct EAST BURLINGTON, Precinct NORTH BURLINGTON,  Precinct SOUTH BURLINGTON; Granville County: Precinct ANTIOCH,  Precinct BEREA,  Precinct BRASSFIELD, Precinct BUTNER, Precinct CORINTH,  Precinct CREEDMOOR, Precinct OAK HILL,  Precinct SASSAFRAS FORK,  Precinct TALLY HO; Guilford County:  Precinct Center Grove 3,  Precinct Greensboro 1, Precinct Greensboro 2,  Precinct Greensboro 3, Precinct Greensboro 5,  Precinct Greensboro 6,  Precinct Greensboro 7, Precinct Greensboro 9, Precinct Greensboro 10, Precinct Greensboro 11,  Precinct Greensboro 12, Precinct Greensboro 13, Precinct Greensboro 14,  Precinct Greensboro 15, Precinct Greensboro 17,  Precinct Greensboro 23, Precinct Greensboro 24, Precinct Greensboro 25,  Precinct Greensboro 26,  Precinct Greensboro 28, Precinct Greensboro 29, Precinct Greensboro 36, Precinct Greensboro 37, Precinct Greensboro 38,  Precinct Greensboro 39,  Precinct Greensboro 44, Precinct Greensboro 45, Precinct Greensboro 47,  Precinct Greensboro 48, Precinct Greensboro 49,  Precinct Greensboro 50,  Precinct Greensboro 51, Precinct Greensboro 56,  Precinct Greensboro 58,  Precinct Greensboro 59: Tract 126.09:  Block Group 1:  Block 1024, Block 1025,  Block 1027,  Block 1028, Block 1029,  Block 1032, Block 1033,  Block 1034,  Block 1038,  Block 1039;  Block Group 2:  Block 2048,  Block 2049,  Block 2050,  Block 2051, Block 2052;  Precinct Greensboro 60, Precinct Greensboro 72, Precinct Greensboro 8,  Precinct Jefferson 2:  Tract 111.02: Block Group 2: Block 2000;  Tract 127.07:  Block Group 1: Block 1000,  Block 1001;  Tract 128.03:  Block Group 1:  Block 1018, Block 1019,  Block 1020,  Block 1021, Block 1022, Block 1023, Block 1024,  Block 1028,  Block 1029,  Block 1030, Block 1032, Block 1035,  Block 1036,  Block 1037,  Block 1038, Block 1039, Block 1042,  Block 1049,  Block 1051, Block 1055, Block 1066, Block 1067, Block 1069,  Block 1070,  Block 1074,  Block 1075, Block 1076,  Block 1077; Block Group 2: Block 2000, Block 2001, Block 2007,  Block 2012, Block 2013, Block 2038; Tract 153: Block Group 3:  Block 3018,  Block 3021, Block 3027, Block 3028,  Block 3029, Block 3030, Block 3031, Block 3032,  Block 3033,  Block 3034,  Block 3035,  Block 3036; Precinct Monroe 2, Precinct North Madison; Rockingham County: Precinct BETHLEHEM, Precinct CENTRAL AREA, Precinct DRAPER, Precinct DAN VALLEY, Precinct HOGANS:  Tract 410.02:  Block Group 1:  Block 1000, Block 1001,  Block 1002, Block 1003, Block 1004,  Block 1005, Block 1006,  Block 1007, Block 1010, Block 1011,  Block 1013, Block 1019,  Block 1020, Block 1021, Block 1023,  Block 1999; Block Group 2:  Block 2001,  Block 2008; Tract 411:  Block Group 4:  Block 4026, Block 4027; Precinct IRONWORKS, Precinct MAYFIELD,  Precinct MAYODAN, Precinct MARTINS,  Precinct OREGON HILL, Precinct PRICE, Precinct RUFFIN,  Precinct SHILOH, Precinct SIMPSONVILLE, Precinct STONEVILLE,  Precinct WENTWORTH, Precinct WILLIAMSBURG,  Precinct LEAKSVILLE 1, Precinct LEAKSVILLE 2, Precinct LEAKSVILLE 3,  Precinct MADISON 1, Precinct MADISON 2, Precinct REIDSVILLE 1,  Precinct REIDSVILLE 2,  Precinct REIDSVILLE 3, Precinct REIDSVILLE 4,  Precinct REIDSVILLE 5, Precinct REIDSVILLE 6,  Precinct SPRAY 1; Wake County: Precinct 01‑01,  Precinct 01‑02,  Precinct 01‑03, Precinct 01‑04, Precinct 01‑05,  Precinct 01‑06,  Precinct 01‑07, Precinct 01‑09,  Precinct 01‑10,  Precinct 01‑11,  Precinct 01‑12, Precinct 01‑13, Precinct 01‑14,  Precinct 01‑15, Precinct 01‑16,  Precinct 01‑17,  Precinct 01‑18,  Precinct 01‑25, Precinct 01‑27:  Tract 501:  Block Group 1:  Block 1067,  Block 1068,  Block 1069,  Block 1071,  Block 1072, Block 1073,  Block 1074,  Block 1075,  Block 1076,  Block 1077,  Block 1078, Block 1103,  Block 1104,  Block 1105, Block 1106,  Block 1107,  Block 1108,  Block 1109,  Block 1110, Block 1111,  Block 1118,  Block 1119,  Block 1120; Tract 510: Block Group 1:  Block 1000, Block 1001;  Block Group 2:  Block 2000,  Block 2001,  Block 2008, Block 2009, Block 2010,  Block 2011,  Block 2012,  Block 2013, Block 2014,  Block 2015, Block 2016,  Block 2017,  Block 2018, Block 2019,  Block 2020, Block 2021,  Block 2022,  Block 2023, Block 2024,  Block 2025,  Block 2026,  Block 2027,  Block 2028, Block 2029, Block 2030,  Block 2031,  Block 2032, Block 2033, Block 2034, Block 2035, Block 2036,  Block 2037,  Block 2038, Block 2039,  Block 2040,  Block 2041,  Block 2042;  Tract 522.01: Block Group 1:  Block 1004,  Block 1005, Block 1006, Block 1007, Block 1008,  Block 1009, Block 1010, Block 1011, Block 1012, Block 1013,  Block 1014,  Block 1015, Block 1016, Block 1017,  Block 1022;  Block Group 2:  Block 2000,  Block 2001,  Block 2002,  Block 2003,  Block 2004,  Block 2005, Block 2006,  Block 2007,  Block 2008, Block 2009,  Block 2010,  Block 2011,  Block 2012,  Block 2013,  Block 2014; Tract 522.02: Block Group 1:  Block 1003,  Block 1004,  Block 1005,  Block 1006, Block 1007,  Block 1008,  Block 1009, Block 1010;  Tract 523.02: Block Group 1:  Block 1000,  Block 1001, Block 1002, Block 1003, Block 1004,  Block 1005,  Block 1006, Block 1007, Block 1008, Block 1009,  Block 1010,  Block 1011, Block 1027, Block 1028, Block 1029;  Precinct 01‑28, Precinct 01‑29, Precinct 01‑30, Precinct 01‑31,  Precinct 01‑32, Precinct 01‑33,  Precinct 01‑34,  Precinct 01‑36, Precinct 01‑37, Precinct 01‑38, Precinct 01‑39, Precinct 01‑40, Precinct 01‑41,  Precinct 01‑42, Precinct 01‑43, Precinct 01‑44, Precinct 01‑45,  Precinct 01‑46, Precinct 01‑48, Precinct 01‑49, Precinct 01‑51,  Precinct 04‑02, Precinct 04‑04, Precinct 04‑16,  Precinct 07‑01, Precinct 07‑02, Precinct 07‑04,  Precinct 07‑05,  Precinct 07‑09, Precinct 07‑10, Precinct 07‑11,  Precinct 07‑12,  Precinct 09‑01, Precinct 09‑02,  Precinct 10‑01,  Precinct 10‑02, Precinct 10‑03, Precinct 10‑04, Precinct 11‑02:  Tract 525.04:  Block Group 2: Block 2021,  Block 2027,  Block 2030, Block 2041; Precinct 13‑01,  Precinct 13‑02,  Precinct 13‑03, Precinct 14‑01, Precinct 14‑02,  Precinct 17‑01,  Precinct 17‑02, Precinct 17‑03, Precinct 17‑04,  Precinct 17‑05, Precinct 17‑06, Precinct 17‑07,  Precinct 19‑01,  Precinct 19‑02, Precinct 19‑03,  Precinct 19‑04,  Precinct 19‑05, Precinct 19‑06, Precinct 19‑07,  Precinct 19‑08.

(b)        The names and boundaries of precincts (voting tabulation districts), tracts, block groups, and blocks specified in this section are as they were legally defined and recognized in the 2000 United States Census. Boundaries are as shown on the Redistricting Census 2000 TIGER Files, with modifications made by the Legislative Services Office on its computer database as of May 1, 2001, to reflect precincts divided or renamed as outlined in subsection (c) of this section. However, in Robeson County PHILADEPLUS is, in fact, PHILADELPHUS, and in Vance County SANDY SCREEK is, in fact, SANDY CREEK. If the boundary line between Iredell and Mecklenburg Counties in the Redistricting Census 2000 TIGER Files conflicts with that provided by Section 1 of Session Law 1998‑15 as rewritten by Session Law 2001‑429, Section 1 of Session Law 1998‑15 as rewritten by Session Law 2001‑429 prevails to the extent of the conflict.

(c)        The Legislative Services Office modified on its computer database some of the precincts shown on the Redistricting Census 2000 TIGER Files to reflect precincts divided or renamed by county boards of elections after the TIGER Files were completed. As a result, precincts are shown differently on the Legislative Services Office computer database from the TIGER Files in the following counties:

(1)        Buncombe County:

a.         Precinct Asheville 4 in TIGER is shown as Precincts Asheville 4 and Asheville 28.

b.         Precinct Asheville 22 in TIGER is shown as Precincts Asheville 22 and Asheville 27.

c.         Precinct Asheville 19 in TIGER is shown as Precincts Asheville 19 and Asheville 29.

d.         Precinct Riceville Swannanoa 2 CRU in TIGER is shown as Precincts Riceville Swannanoa 2 CRU and Riceville Swannanoa CRU 2.

e.         Precinct Black Mountain 3 in TIGER is shown as Precincts Black Mountain 3 and Black Mountain 4.

(2)        Cabarrus County:

a.         Precinct 0202 in TIGER is shown as Precincts 0202 and 0207.

b.         Precinct 1209 in TIGER is shown as Precincts 1209 and 1212.

(3)        Caldwell County: Precinct Lovelady in TIGER is shown as Precincts Lovelady 1 and Lovelady 2.

(4)        Chatham County:

a.         Precinct North Williams in TIGER is shown as Precincts North Williams and North Williams 2.

b.         Precinct East Williams in TIGER is shown as Precincts East Williams and East Williams 2.

(5)        Craven County: Precinct Havelock in TIGER is shown as Precincts Havelock East and Havelock West.

(6)        Franklin County: Precinct Harris in TIGER is shown as Precincts East Harris and West Harris.

(7)        Guilford County: Precinct Greensboro 40 in TIGER is shown as Precincts Greensboro 40A and Greensboro 40B.

(8)        Johnston County: Precinct East Clayton in TIGER is shown as Precincts East Clayton and South Clayton.

(9)        Orange County:

a.         Precinct Frank Porter Graham in TIGER is renamed Precinct Damascus 1.

b.         Precinct Dogwood Acres in TIGER is shown as Precincts Dogwood Acres and Damascus 2.

(10)      Rowan County:

a.         Precinct Bostian Crossroads in TIGER is shown as Precincts Bostian Crossroads and Rock Grove.

b.         Precinct Enochville in TIGER is shown as Precincts Enochville and West Enochville.

(11)      Wake County:

a.         Precinct 01‑32 in TIGER is shown as Precincts 01‑32 and 01‑49.

b.         Precinct 07‑06 in TIGER is shown as Precincts 07‑06 and 07‑11.

c.         Precinct 10‑01 in TIGER is shown as Precincts 10‑01 and 10‑04.

d.         Precinct 10‑02 in TIGER is shown as Precincts 10‑02 and 10‑03.

e.         Precinct 01‑43 in TIGER is shown as Precincts 01‑43 and 01‑51.

f.          Precinct 07‑02 in TIGER is shown as Precincts 07‑02 and 07‑12.

g.         Precinct 08‑04 in TIGER is shown as Precincts 08‑04 and 08‑08.

h.         Precinct 12‑02 in TIGER is shown as Precincts 12‑02 and 12‑06.

i.          Precinct 18‑03 in TIGER is shown as Precincts 18‑03 and 18‑08.

j.          Precinct 19‑02 in TIGER is shown as Precincts 19‑02 and 19‑06.

k.         Precinct 19‑03 in TIGER is shown as Precincts 19‑03 and 19‑07.

l.          Precinct 19‑04 in TIGER is shown as Precincts 19‑04 and 19‑08.

m.        Precinct 20‑04 in TIGER is shown as Precincts 20‑04 and 20‑10.

n.         Precinct 01‑32 in TIGER is shown as Precincts 01‑32 and 01‑49.

(d)        If any precinct boundary is changed, that change shall not change the boundary of a congressional district, which shall remain the same.

(e)        If this section does not specifically assign any area within North Carolina to a district, and the area is:

(1)        Entirely surrounded by a single district, the area shall be deemed to have been assigned to that district.

(2)        Contiguous to two or more districts, the area shall be deemed to have been assigned to that district which contains the least population according to the 2000 United States Census.

(3)        Contiguous to only one district and to another state or the Atlantic Ocean, the area shall be deemed to have been assigned to that district. (Rev., s. 4366; 1911, c. 97; C.S., s. 6004; 1931, c. 216; 1941, c. 3; 1961, c. 864; 1966, Ex. Sess., c. 7, s. 1; 1967, c. 775, s. 1; c. 1109; 1971, c. 257; 1981, c. 894; 1982, Ex. Sess., c. 7; 1991, c. 601, s. 1; c. 761, s. 33(a), (b); 1991, Ex. Sess., c. 7, s. 1; 1993, c. 553, s. 66; 1997‑11, ss. 1, 2; 1997‑456, ss. 27, 52; 1998‑2, ss. 1, 1.1; 2001‑471, s. 1; 2001‑479, ss. 1, 2.)



§ 163-201.1. Severability of congressional apportionment acts.

§ 163‑201.1.  Severability of congressional apportionment acts.

If any provision of any act of the General Assembly that apportions congressional districts is held invalid by any court of competent jurisdiction, the invalidity shall not affect other provisions that can be given effect without the invalid provision; and to this end the provisions of any said act are severable. (1981, c. 771, s. 2.)



§ 163-201.2. Dividing precincts in congressional apportionment acts restricted.

§ 163‑201.2.  Dividing precincts in congressional apportionment acts restricted.

(a)        An act of the General Assembly that apportions congressional districts after the return of a census may not divide precincts unless an act that apportioned congressional districts after the return of that same census has been rejected by the United States Department of Justice or the District Court for the District of Columbia under section 5 of the Voting Rights Act of 1965.

(b)        If an act that apportioned congressional districts has been rejected by the United States Department of Justice or the District Court for the District of Columbia under section 5 of the Voting Rights Act of 1965, then a subsequent act may only divide the minimum number of precincts necessary to obtain approval of the act under section 5 of the Voting Rights Act of 1965.

(c)        This section does not prevent the General Assembly from taking any action to comply with federal law or the Constitution of the United States. (1995, c. 355, s. 2.)



§ 163-202. Election after reapportionment of members of House of Representatives.

§ 163‑202.  Election after reapportionment of members of House of Representatives.

Whenever, by a new apportionment of members of the United States House of Representatives, the number of Representatives from North Carolina shall be changed, and neither the Congress nor the General Assembly shall provide for electing them, the following procedures shall apply:

(1)        If the number of Representatives is increased, the Representative from each of the existing congressional districts shall be elected by the qualified voters of his district, and the additional Representatives apportioned to North Carolina shall be elected on a single ballot by the qualified voters of the whole State.

(2)        If the number of Representatives is decreased, existing congressional district lines shall be ignored, and all Representatives apportioned to North Carolina shall be elected on a single ballot by the qualified voters of the whole State. (1901, c. 89, s. 58; Rev., s. 4368; C.S., s. 6006; 1967, c. 775, s. 1.)



§§ 163-203 through 163-207. Reserved for future codification purposes.

§§ 163‑203 through 163‑207.  Reserved for future codification purposes.



§ 163-208. Conduct of presidential election.

Article 18.

Presidential Electors.

§ 163‑208.  Conduct of presidential election.

Unless otherwise provided, the election of presidential electors shall be conducted and the returns made in the manner prescribed by this Chapter for the election of State officers. (1901, c. 89, s. 79; Rev., s. 4371; C.S., s. 6009; 1933, c. 165, s. 11; 1967, c. 775, s. 1.)



§ 163-209. Names of presidential electors not printed on ballots; notification.

§ 163‑209.  Names of presidential electors not printed on ballots; notification.

(a)        The names of candidates for electors of President and Vice‑President nominated by any political party recognized in this State under G.S. 163‑96, or nominated under G.S. 163‑1(c) by a candidate for President of the United States who has qualified to have his or her name printed on the general election ballot as an unaffiliated candidate under G.S. 163‑122, shall be filed with the Secretary of State but shall not be printed on the ballot. In the case of the unaffiliated candidate, the names of candidates for electors must be filed with the Secretary of State no later than 12:00 noon on the first Friday in August. In place of their names, there shall be printed on the ballot the names of the candidates for President and Vice‑President of each political party recognized in this State, and the name of any candidate for President who has qualified to have his or her name printed on the general election ballot under G.S. 163‑122. A candidate for President who has qualified for the general election ballot as an unaffiliated candidate under G.S. 163‑122 shall, no later than 12:00 noon on the first Friday in August, file with the State Board of Elections the name of a candidate for Vice‑President, whose name shall also be printed on the ballot. A vote for the candidates named on the ballot shall be a vote for the electors of the party or unaffiliated candidate by which those candidates were nominated and whose names have been filed with the Secretary of State.

(b)        Upon receiving the filing of a name as a candidate for elector under this section, the Secretary of State shall notify that candidate of the dual‑office holding requirements of the North Carolina Constitution and the General Statutes, including specifically that if a person elected as elector holds another elective office at the time of taking the oath of office as elector, that other office is vacated upon taking the oath of office.  (1901, c. 89, s. 78; Rev., s. 4372; C.S., s. 6010; 1933, c. 165, s. 11; 1949, c. 672, s. 2; 1967, c. 775, s. 1; 1991 (Reg. Sess., 1992), c. 782, s. 2; 2001‑460, s. 5; 2009‑96, s. 2.)



§ 163-209.1. Notification of political parties of dual-office holding rules.

§ 163‑209.1.  Notification of political parties of dual‑office holding rules.

During January of each year in which electors are elected, the Secretary of State shall notify each political party authorized to nominate electors of (i) the requirement under G.S. 163‑1(c) to nominate first and second alternate electors, and (ii) the dual‑office holding requirements of the North Carolina Constitution and the General Statutes, including specifically that if a person elected as elector holds another elective office at the time of taking the oath of office as elector, that other office is vacated upon taking the oath of office.  (2009‑96, s. 3.)



§ 163-209.2. Elector may be held in addition to other appointive offices.

§ 163‑209.2.  Elector may be held in addition to other appointive offices.

The office of elector may be held in addition to the maximum number of appointive offices allowed by G.S. 128‑1.1.  (2009‑96, s. 1.)



§ 163-210. Governor to proclaim results; casting State's vote for President and Vice-President.

§ 163‑210.  Governor to proclaim results; casting State's vote for President and Vice‑President.

Upon receipt of the certifications prepared by the State Board of Elections and delivered in accordance with G.S. 163‑182.15, the Secretary of State, under seal of the office, shall notify the Governor of the names of the persons elected to the office of elector for President and Vice‑President of the United States as stated in the abstracts of the State Board of Elections. Thereupon, the Governor shall immediately issue a proclamation setting forth the names of the electors and instructing them to be present in the old Hall of the House of Representatives in the State Capitol in the City of Raleigh at noon on the first Monday after the second Wednesday in December next after their election, at which time the electors shall meet and vote on behalf of the State for President and Vice‑President of the United States. The Governor shall cause this proclamation to be published in the daily newspapers published in the City of Raleigh. Notice may additionally be made on a radio or television station or both, but such notice shall be in addition to the newspaper and other required notice. The Secretary of State is responsible for making the actual arrangements for the meeting, preparing the agenda, and inviting guests.

Before the date fixed for the meeting of the electors, the Governor shall send by registered mail to the Archivist of the United States, either three duplicate original certificates, or one original certificate and two authenticated copies of the Certificates of Ascertainment, under the great seal of the State setting forth the names of the persons chosen as presidential electors for this State and the number of votes cast for each. These Certificates of Ascertainment should be sent as soon as possible after the election, but must be received before the Electoral College meeting. At the same time the Governor shall deliver to the electors six duplicate originals of the same certificate, each bearing the great seal of the State. At any time prior to receipt of the certificate of the Governor or within 48 hours thereafter, any person elected to the office of elector may resign by submitting his resignation, written and duly verified, to the Governor. Failure to so resign shall signify consent to serve and to cast his vote for the candidate of the political party which nominated such elector.

In case of the absence, ineligibility or resignation of any elector chosen, or if the proper number of electors shall for any cause be deficient, the first and second alternates, respectively, who were nominated under G.S. 163‑1(c), shall fill the first two vacancies. If the alternates are absent, ineligible, resign, or were not chosen, or if there are more than two vacancies, then the electors present at the required meeting shall forthwith elect from the citizens of the State a sufficient number of persons to fill the deficiency, and the persons chosen shall be deemed qualified electors to vote for President and Vice‑President of the United States. (1901, c. 89, s. 81; Rev., s. 4374; 1917, c. 176, s. 2; C.S., ss. 5916, 6012; 1923, c. 111, s. 12; 1927, c. 260, s. 17; 1933, c. 165, s. 11; 1935, c. 143, s. 2; 1967, c. 775, s. 1; 1969, c. 949, ss. 1, 2; 1981, c. 35, s. 1; 1989, c. 93, s. 5; 1993 (Reg. Sess., 1994), c. 738, s. 1; 2001‑398, s. 8.)



§ 163-211. Compensation of presidential electors.

§ 163‑211.  Compensation of presidential electors.

Presidential electors shall be paid, for attending the meeting held in the City of Raleigh on the first Monday after the second Wednesday in December next after their election, the sum of forty‑four dollars ($44.00) per day and traveling expenses at the rate of seventeen cents (17¢) per mile in going to and returning home from the required meeting. (1901, c. 89, s. 84; Rev., s. 2761; C.S., s. 3878; 1933, c. 5; 1967, c. 775, s. 1; 1979, c. 1008.)



§ 163-212. Penalty for failure of presidential elector to attend and vote.

§ 163‑212.  Penalty for failure of presidential elector to attend and vote.

Any presidential elector having previously signified his consent to serve as such, who fails to attend and vote for the candidate of the political party which nominated such elector, for President and Vice‑President of the United States at the time and place directed in G.S. 163‑210 (except in case of sickness or other unavoidable accident) shall forfeit and pay to the State five hundred dollars ($500.00), to be recovered by the Attorney General in the Superior Court of Wake County. In addition to such forfeiture, refusal or failure to vote for the candidates of the political party which nominated such elector shall constitute a resignation from the office of elector, his vote shall not be recorded, and the remaining electors shall forthwith fill such vacancy as hereinbefore provided.

The clear proceeds of forfeitures provided for in this section shall be remitted to the Civil Penalty and Forfeiture Fund in accordance with G.S. 115C‑457.2. (1901, c. 89, s. 83; Rev., s. 4375; C.S., s. 6013; 1933, c. 165, s. 11; 1967, c. 775, s. 1; 1969, c. 949, s. 3; 1998‑215, s. 131.)



§ 163-213. Appointment of Presidential Electors by General Assembly in certain circumstances, by the Governor in certain other circumstances.

§ 163‑213.  Appointment of Presidential Electors by General Assembly in certain circumstances, by the Governor in certain other circumstances.

(a)        Appointment by General Assembly if No Proclamation by Six Days Before Electors' Meeting Day.  As permitted by 3 U.S.C. § 2, whenever the appointment of any Presidential Elector has not been proclaimed under G.S. 163‑210 before noon on the date for settling controversies specified by 3 U.S.C. § 5, and upon the call of an extra session pursuant to the North Carolina Constitution for the purposes of this section, the General Assembly may fill the position of any Presidential Electors whose election is not yet proclaimed.

(b)        Appointment by Governor if No Appointment by the Day Before Electors' Meeting Day.  If the appointment of any Presidential Elector has not been proclaimed under G.S. 163‑210 before noon on the date for settling controversies specified by 3 U.S.C. § 5, nor appointed by the General Assembly by noon on the day before the day set for the meeting of Presidential Electors by 3 U.S.C. § 7, then the Governor shall appoint that Elector.

(c)        Standard for Decision by General Assembly and Governor.  In exercising their authority under subsections (a) and (b) of this section, the General Assembly and the Governor shall designate Electors in accord with their best judgment of the will of the electorate. The decisions of the General Assembly or Governor under subsections (a) and (b) of this section are not subject to judicial review, except to ensure that applicable statutory and constitutional procedures were followed. The judgment itself of what was the will of the electorate is not subject to judicial review.

(d)        Proclamation Before Electors' Meeting Day Controls.  If the proclamation of any Presidential Elector under G.S. 163‑210 is made any time before noon on the day set for the meeting of Presidential Electors by 3 U.S.C. § 7, then that proclamation shall control over an appointment made by the General Assembly or the Governor. This section does not preclude litigation otherwise provided by law to challenge the validity of the proclamation or the procedures that resulted in that proclamation. (2001‑289, s. 2.)



§ 163-213.1. Short title.

Article 18A.

Presidential Preference Primary Act.

§ 163‑213.1.  Short title.

This Article may be cited as the "Presidential Preference Primary Act." (1971, c. 225; 1975, c. 744.)



§ 163-213.2. Primary to be held; date; qualifications and registration of voters.

§ 163‑213.2.  Primary to be held; date; qualifications and registration of voters.

On the Tuesday after the first Monday in May, 1992, and every four years thereafter, the voters of this State shall be given an opportunity to express their preference for the person to be the presidential candidate of their political party.

Any person otherwise qualified who will become qualified by age to vote in the general election held in the same year of the presidential preference primary shall be entitled to register and vote in the presidential preference primary. Such persons may register not earlier than 60 days nor later than the last day for making application to register under G.S. 163‑82.6 prior to the said primary. In addition, persons who will become qualified by age to register and vote in the general election for which the primary is held, who do not register during the special period may register to vote after such period as if they were qualified on the basis of age, but until they are qualified by age to vote, they may vote only in primary elections. (1971, c. 225; 1975, c. 744; c. 844, s. 18; 1977, c. 19; c. 661, s. 7; 1983, c. 331, s. 5; 1985 (Reg. Sess., 1986), c. 927, s. 1; 1987, c. 457, s. 3; 1991, c. 689, s. 15(a); 1991 (Reg. Sess., 1992), c. 1032, s. 6; 1999‑424, s. 7(j).)



§ 163-213.3. Conduct of election.

§ 163‑213.3.  Conduct of election.

The presidential preference primary election shall be conducted and canvassed by the same authority and in the manner provided by law for the conduct and canvassing of the primary election for the office of Governor and all other offices enumerated in G.S. 163‑182.4(b) and under the same provisions stipulated in G.S. 163‑182.5(c). The State Board of Elections shall have authority to promulgate reasonable rules and regulations, not inconsistent with provisions contained herein, pursuant to the administration of this Article. (1971, c. 225; 1975, c. 744; 1987, c. 81, s. 2; 1991, c. 689, s. 15(b); 2001‑398, s. 9.)



§ 163-213.4. Nomination by State Board of Elections.

§ 163‑213.4.  Nomination by State Board of Elections.

By the first Tuesday in February of the year preceding the North Carolina presidential preference primary, the chair of each political party shall submit to the State Board of Elections a list of its presidential candidates to be placed on the presidential preference primary ballot. The list must be comprised of candidates whose candidacy is generally advocated and recognized in the news media throughout the United States or in North Carolina, unless any such candidate executes and files with the chair of the political party an affidavit stating without qualification that the candidate is not and does not intend to become a candidate for nomination in the North Carolina Presidential Preference Primary Election. The State Board of Elections shall prepare and publish a list of the names of the presidential candidates submitted. The State Board of Elections shall convene in Raleigh on the first Tuesday in March preceding the presidential preference primary election. At the meeting required by this section, the State Board of Elections shall nominate as presidential primary candidates all candidates affiliated with a political party, recognized pursuant to the provisions of Article 9 of Chapter 163 of the General Statutes, who have been submitted to the State Board of Elections. Immediately upon completion of these requirements, the Board shall release to the news media all such nominees selected. Provided, however, nothing shall prohibit the partial selection of nominees prior to the meeting required by this section, if all provisions herein have been complied with.  (1971, c. 225; 1975, c. 744; 1983, c. 729; 1987, c. 81, s. 1; c. 549, s. 6.1; 1991, c. 689, s. 15(c); 2003‑278, s. 9(a); 2007‑391, s. 33; 2008‑187, s. 33(a).)



§ 163-213.5. Nomination by petition.

§ 163‑213.5.  Nomination by petition.

Any person seeking the endorsement by the national political party for the office of President of the United States, or any group organized in this State on behalf of, and with the consent of, such person, may file with the State Board of Elections petitions signed by 10,000 persons who, at the time they signed are registered and qualified voters in this State and are affiliated, by such registration, with the same political party as the candidate for whom the petitions are filed. Such petitions shall be presented to the county board of elections 10 days before the filing deadline and shall be certified promptly by the chairman of the board of elections of the county in which the signatures were obtained and shall be filed by the petitioners with the State Board of Elections no later than 5:00 P.M. on the Monday prior to the date the State Board of Elections is required to meet as directed by G.S. 163‑213.4.

The petitions must state the name of the candidate for nomination, along with a letter of approval signed by such candidate. Said petitions must also state the name and address of the chairman of any such group organized to circulate petitions authorized under this section. The requirement for signers of such petitions shall be the same as now required under provisions of G.S. 163‑96(b)(1) and (2). The requirement of the respective chairmen of county boards of elections shall be the same as now required under the provisions of G.S. 163‑96 as they relate to the chairman of the county board of elections.

The State Board of Elections shall forthwith determine the sufficiency of petitions filed with it and shall immediately communicate its determination to the chairman of such group organized to circulate petitions. The form and style of petition shall be as prescribed by the State Board of Elections. (1971, c. 225; 1975, c. 744; 2002‑159, s. 55(e); 2003‑278, s. 9(b); 2004‑127, s. 6.)



§ 163-213.6. Notification to candidates.

§ 163‑213.6.  Notification to candidates.

The State Board of Elections shall forthwith contact each person who has been nominated by the Board or by petition and notify him in writing that his name will be printed as a candidate of a specified political party on the North Carolina presidential preference primary ballot. A candidate who participates in the North Carolina presidential preference primary of a particular party shall have his name placed on the general election  ballot only as a nominee of that political party. The board shall send a copy of the "Presidential Preference Primary Act" to each candidate with the notice specified above. (1971, c. 225; 1975, c. 744; 1987, c. 549, s. 6.2.)



§ 163-213.7. Voting in presidential preference primary; ballots.

§ 163‑213.7.  Voting in presidential preference primary; ballots.

The names of all candidates in the presidential preference primary shall appear at an appropriate place on the ballot or voting machine. In addition the State Board of Elections shall provide a category on the ballot or voting machine allowing voters in each political party to vote an "uncommitted" or "no preference" status. The voter shall be able to cast his ballot for one of the presidential candidates of a political party or for an "uncommitted" or "no preference" status, but shall not be permitted to vote for candidates or "uncommitted" status of a political party different from his registration. Persons registered as "Unaffiliated" shall not participate in the presidential primary except as provided in G.S. 163‑119. (1971, c. 225; 1975, c. 744; 1993 (Reg. Sess., 1994), c. 762, s. 52; 2004‑127, s. 11.)



§ 163-213.8. Allocation of delegate positions to reflect division of votes in the primary.

§ 163‑213.8.  Allocation of delegate positions to reflect division of votes in the primary.

(a)        Upon completion and certification of the primary results by the State Board of Elections, the Secretary of State shall certify the results to the State chairman of each political party.

Each political party shall allocate delegate positions in a manner which reflects the division of votes of the party primary consistent with the national party rules of that political party.

(b)        In case of conflict between subsection (a) of this section and the national rules of a political party, the State executive committee of that party has the authority to resolve the conflict by adopting for that party the national rules, which shall then supercede any provision in subsection (a) of this section with which it conflicts, provided that the executive committee shall take only such action under this subsection necessary to resolve the conflict. (1971, c. 225; 1975, c. 744; 1979, c. 800; 1983, c. 216, ss. 1, 2.)



§ 163-213.9. National committee to be notified of provisions under this Article.

§ 163‑213.9.  National committee to be notified of provisions under this Article.

It shall be the responsibility of the State chairman of each political party, qualified under the laws of this State, to notify his party's national committee no later than January 30 of each year in which such presidential preference primary shall be conducted of the provisions contained under this Article. (1971, c. 225; 1975, c. 744.)



§ 163-213.10. Transferred to § 163-213.9 by Session Laws 1975, c. 744.

§ 163‑213.10.  Transferred to § 163‑213.9 by Session Laws 1975, c. 744.



§ 163-213.11: Repealed by Session Laws 1991, c. 689, s. 15.

§ 163‑213.11:  Repealed by Session Laws 1991, c. 689, s. 15.



§§ 163-214 through 163-217. Reserved for future codification purposes.

§§ 163‑214 through 163‑217.  Reserved for future codification purposes.



§ 163-218. Registration of notice of circulation of petition.

Article 19.

Petitions for Elections and Referenda.

§ 163‑218.  Registration of notice of circulation of petition.

From and after July 1, 1957, notice of circulation of a petition calling for any election or referendum shall be registered with the county board of elections with which the petition is to be filed, and the date of registration of the notice shall be the date of issuance and commencement of circulation of the petition. (1957, c. 1239, s. 1; 1967, c. 775, s. 1.)



§ 163-219. Petition void after one year from registration.

§ 163‑219.  Petition void after one year from registration.

Petitions calling for elections and referenda shall be and become void and of no further effect one year after the date the notice of circulation is registered with the county board of elections with which it is required to be filed; and notwithstanding any public, special, local, or private act to the contrary, no election or referendum shall thereafter be called or held pursuant to or based upon any such void petition. (1957, c. 1239, s. 2; 1967, c. 775, s. 1.)



§ 163-220. Limitation on petitions circulated prior to July 1, 1957.

§ 163‑220.  Limitation on petitions circulated prior to July 1, 1957.

Petitions calling for elections or referenda which were circulated prior to July 1, 1957, shall be and become void and of no further force and effect one year after the date of issuance of such petitions for circulation; and notwithstanding any public, special, local, or private act to the contrary, no election or referendum shall be called or held pursuant to or based upon any such void petition from and after July 1, 1957. (1957, c. 1239, s. 3; 1967, c. 775, s. 1.)



§ 163-221. Persons may not sign name of another to petition.

§ 163‑221.  Persons may not sign name of another to petition.

(a)        No person may sign the name of another person to any of the following:

(1)        Any petition calling for an election or referendum.

(2)        Any petition under G.S. 163‑96 for the formulation of a new political party.

(3)        Any petition under G.S. 163‑107.1 requesting a person to be a candidate.

(4)        Any petition under G.S. 163‑122 to have the name of an unaffiliated candidate placed on the general election ballot, or under G.S. 163‑296 to have the name of an unaffiliated or nonpartisan candidate placed on the regular municipal election ballot.

(5)        Any petition under G.S. 163‑213.5 to place a name on the ballot under the Presidential Preference Primary Act.

(6)        Any petition under G.S. 163‑123 to qualify as a write‑in candidate.

(b)        Any name signed on a petition, in violation of this section, shall be void.

(c)        Any person who willfully violates this section is guilty of a Class 2 misdemeanor. (1977, c. 218, s. 1; 1979, c. 534, s. 1; 1987, c. 565, s. 6; 1993, c. 539, s. 1104; 1994, Ex. Sess., c. 24, s. 14(c); 2003‑278, s. 7.)



§ 163-222. Reserved for future codification purposes.

§ 163-222.  Reserved for future codification purposes.



§ 163-223. Reserved for future codification purposes.

§ 163-223.  Reserved for future codification purposes.



§ 163-224. Reserved for future codification purposes.

§ 163-224.  Reserved for future codification purposes.



§ 163-225. Reserved for future codification purposes.

§ 163-225.  Reserved for future codification purposes.



§ 163-226. Who may vote an absentee ballot.

SUBCHAPTER VII. ABSENTEE VOTING.

Article 20.

Absentee Ballot.

§ 163‑226.  Who may vote an absentee ballot.

(a)        Who May Vote Absentee Ballot; Generally.  Any qualified voter of the State may vote by absentee ballot in a statewide primary, general, or special election on constitutional amendments, referenda or bond proposals, and any qualified voter of a county is authorized to vote by absentee ballot in any primary or election conducted by the county board of elections, in the manner provided in this Article.

(a1)      Repealed by Session Laws 2001‑337, s. 1.

(a2)      Annual Request by Person With Sickness or Physical Disability.  If the applicant so requests and reports in the application that the voter has a sickness or physical disability that is expected to last the remainder of the calendar year, the application shall constitute a request for an absentee ballot for all of the primaries and elections held during the calendar year when the application is received.

(b)        Absentee Ballots; Exceptions.  Notwithstanding the authority contained in G.S. 163‑226(a), absentee ballots shall not be permitted in fire district elections.

(c)        The Term "Election".  As used in this Subchapter, unless the context clearly requires otherwise, the term "election" includes a general, primary, second primary, runoff election, bond election, referendum, or special election. (1939, c. 159, s. 1; 1963, c. 457, s. 1; 1967, c. 775, s. 1; c. 952, s. 1; 1973, c. 536, s. 1; c. 1018; 1977, c. 469, s. 1; 1979, c. 140, s. 1; 1995 (Reg. Sess., 1996), c. 561, s. 1; c. 734, s. 5; 1999‑455, s. 1; 2001‑337, s. 1; 2001‑507, s. 1.)



§ 163-226.1. Absentee voting in primary.

§ 163‑226.1.  Absentee voting in primary.

A qualified voter may vote by absentee ballot in a partisan primary provided the qualified voter is affiliated, at the time the qualified voter makes application for absentee ballots, with the political party in whose primary the qualified voter wishes to vote, except that an unaffiliated voter may vote in a party primary if permitted under G.S. 163‑119. The official registration records of the county in which the voter is registered shall be proof of whether the qualified voter is affiliated with a political party and of the party, if any, with which the qualified voter is affiliated. (1977, c. 469, s. 1; 1999‑455, s. 2.)



§ 163-226.2. Absentee voting in municipal elections.

§ 163‑226.2.  Absentee voting in municipal elections.

Absentee voting by qualified voters residing in a municipality shall be in accordance with the authorization specified in G.S. 163‑302. (1977, c. 469, s. 1.)



§ 163-226.3. Certain acts declared felonies.

§ 163‑226.3.  Certain acts declared felonies.

(a)        Any person who shall, in connection with absentee voting in any election held in this State, do any of the acts or things declared in this section to be unlawful, shall be guilty of a Class I felony. It shall be unlawful:

(1)        For any person except the voter's near relative or the voter's verifiable legal guardian to assist the voter to vote an absentee ballot when the voter is voting an absentee ballot other than under the procedure described in G.S. 163‑227.2; provided that if there is not a near relative or legal guardian available to assist the voter, the voter may request some other person to give assistance;

(2)        For any person to assist a voter to vote an absentee ballot under the absentee voting procedure authorized by G.S. 163‑227.2 except as provided in that section;

(3)        For a voter who votes an absentee ballot under the procedures authorized by G.S. 163‑227.2 to vote that voter's absentee ballot outside of the voting booth or private room provided to the voter for that purpose in or adjacent to the office of the county board of elections or at the additional site provided by G.S. 163‑227.2(f1), or to receive assistance except as provided in G.S. 163‑227.2;

(4)        For any owner, manager, director, employee, or other person, other than the voter's near relative or verifiable legal guardian, to make a written request pursuant to G.S. 163‑230.1 or an application on behalf of a registered voter who is a patient in any hospital, clinic, nursing home or rest home in this State or for any owner, manager, director, employee, or other person other than the voter's near relative or verifiable legal guardian, to mark the voter's absentee ballot or assist such a voter in marking an absentee ballot. This subdivision does not apply to members, employees, or volunteers of the county board of elections, if those members, employees, or volunteers are working as part of a multipartisan team trained and authorized by the county board of elections to assist voters with absentee ballots. Each county board of elections shall train and authorize such teams, pursuant to procedures which shall be adopted by the State Board of Elections.

(5)        Repealed by Session Laws 1987, c. 583, s. 8.

(6)        For any person to take into that person's possession for delivery to a voter or for return to a county board of elections the absentee ballot of any voter, provided, however, that this prohibition shall not apply to a voter's near relative or the voter's verifiable legal guardian;

(7)        Except as provided in subsections (1), (2), (3) and (4) of this section, G.S. 163‑231(a), G.S. 163‑250(a), and G.S. 163‑227.2(e), for any voter to permit another person to assist the voter in marking that voter's absentee ballot, to be in the voter's presence when a voter votes an absentee ballot, or to observe the voter mark that voter's absentee ballot.

(b)        The State Board of Elections or a county board of elections, upon receipt of a sworn affidavit from any qualified voter of the State or the county, as the case may be, attesting to first‑person knowledge of any violation of subsection (a) of this section, shall transmit that affidavit to the appropriate district attorney, who shall investigate and prosecute any person violating subsection (a). (1979, c. 799, s. 4; 1983, c. 331, s. 2; 1985, c. 563, s. 4; 1987, c. 565, s. 7; c. 583, ss. 8, 10; 1995, c. 243, s. 1; 1999‑455, s. 3; 2005‑428, s. 5(b); 2007‑391, s. 29(a).)



§ 163-227. Repealed by Session Laws 1999-455, s.4.

§ 163‑227.  Repealed by Session Laws 1999‑455, s. 4.



§ 163-227.1. Second primary; applications for absentee ballots for voting in second primary.

§ 163‑227.1.  Second primary; applications for absentee ballots for voting in second primary.

A voter applying for an absentee ballot for a primary election who will be eligible to vote under this Article on the day of the primary and second primary shall be permitted by the county board of elections to indicate that fact on that voter's application and that voter shall automatically be issued an application and absentee ballot for the second primary if one is called. The county board of elections shall consider that indication a separate request for application for the second primary and, at the proper time, shall enter that voter's name in the absentee register along with the listing of other applicants for absentee ballots for the second primary.

In addition, a voter entitled to absentee ballots under the provisions of this Article who did not make application for the primary or who failed to apply for a second primary ballot at the time of application for a first primary ballot may make a written request for absentee ballots for a second primary not earlier than the day a second primary is called and not later than the date and time provided by G.S. 163‑230.1.

All procedures with respect to absentee ballots in a second primary shall be the same as with respect to absentee ballots in a first primary except as otherwise provided by this section. (1973, c. 536, s. 1; 1977, c. 469, s. 1; 1981, c. 560, s. 1; 1985, c. 600, s. 3; 1999‑455, s. 5.)



§ 163-227.2. Alternate procedures for requesting application for absentee ballot; "one-stop" voting procedure in board office.

§ 163‑227.2.  Alternate procedures for requesting application for absentee ballot; "one‑stop" voting procedure in board office.

(a)        Any voter eligible to vote by absentee ballot under G.S. 163‑226 may request an application for absentee ballots, complete the application, and vote under the provisions of this section and of G.S. 163‑82.6A, as applicable.

(a1)      Repealed by Session Laws 2001‑337, s. 2, effective January 1, 2002.

(b)        Not earlier than the third Thursday before an election, in which absentee ballots are authorized, in which a voter seeks to vote and not later than 1:00 P.M. on the last Saturday before that election, the voter shall appear in person only at the office of the county board of elections, except as provided in subsection (g) of this section. A county board of elections shall conduct one‑stop voting on the last Saturday before the election until 1:00 P.M. and may conduct it until 5:00 P.M. on that Saturday. That voter shall enter the voting enclosure at the board office through the appropriate entrance and shall at once state his or her name and place of residence to an authorized member or employee of the board. In a primary election, the voter shall also state the political party with which the voter affiliates and in whose primary the voter desires to vote, or if the voter is an unaffiliated voter permitted to vote in the primary of a particular party under G.S. 163‑119, the voter shall state the name of the authorizing political party in whose primary he wishes to vote. The board member or employee to whom the voter gives this information shall announce the name and residence of the voter in a distinct tone of voice. After examining the registration records, an employee of the board shall state whether the person seeking to vote is duly registered. If the voter is found to be registered that voter may request that the authorized member or employee of the board furnish the voter with an application form as specified in G.S. 163‑227. The voter shall complete the application in the presence of the authorized member or employee of the board, and shall deliver the application to that person.

(c)        If the application is properly filled out, the authorized member or employee shall enter the voter's name in the register of absentee requests, applications, and ballots issued and shall furnish the voter with the ballots to which the application for absentee ballots applies. The voter thereupon shall vote in accordance with subsection (e) of this section.

All actions required by this subsection shall be performed in the office of the board of elections, except that the voting may take place in an adjacent room as provided by subsection (e) of this section. The application under this subsection shall be signed in the presence of the chair, member, director of elections of the board, or full‑time employee, authorized by the board who shall sign the application and certificate as the witness and indicate the official title held by him or her. Notwithstanding G.S. 163‑231(a), in the case of this subsection, only one witness shall be required on the certificate.

(d)        Only the chairman, member, employee, or director of elections of the board shall keep the voter's application for absentee ballots in a safe place, separate and apart from other applications and container‑return envelopes. If the voter's application for absentee ballots is disapproved by the board, the board shall so notify the voter stating the reason for disapproval by first‑class mail addressed to the voter at that voter's residence address and at the address shown in the application for absentee ballots; and the board shall enter a challenge under G.S. 163‑89.

(e)        The voter shall vote that voter's absentee ballot in a voting booth in the office of the county board of elections, and the county board of elections shall provide a voting booth for that purpose, provided however, that the county board of elections may in the alternative provide a private room for the voter adjacent to the office of the board, in which case the voter shall vote that voter's absentee ballot in that room. A voter at a one‑stop site shall be entitled to the same assistance as a voter at a voting place on election day under G.S. 163‑166.8. The State Board of Elections shall, where appropriate, adapt the rules it adopts under G.S. 163‑166.8 to one‑stop voting.

(e1)      If a county uses a voting system with retrievable ballots, that county's board of elections may by resolution elect to conduct one‑stop absentee voting according to the provisions of this subsection. In a county in which the board has opted to do so, a one‑stop voter shall cast the ballot and then shall deposit the ballot in the ballot box or voting system in the same manner as if such box or system was in use in a precinct on election day. At the end of each business day, or at any time when there will be no employee or officer of the board of elections on the premises, the ballot box or system shall be secured in accordance with a plan approved by the State Board of Elections, which shall include that no additional ballots have been placed in the box or system. Any county board desiring to conduct one‑stop voting according to this subsection shall submit a plan for doing so to the State Board of Elections. The State Board shall adopt standards for conducting one‑stop voting under this subsection and shall approve any county plan that adheres to its standards. The county board shall adhere to its State Board‑approved plan. The plan shall provide that each one‑stop ballot shall have a ballot number on it in accordance with G.S. 163‑230.1(a2), or shall have an equivalent identifier to allow for retrievability. The standards shall address retrievability in one‑stop voting on direct record electronic equipment where no paper ballot is used.

(e2)      A voter who has moved within the county more than 30 days before election day but has not reported the move to the board of elections shall not be required on that account to vote a provisional ballot at the one‑stop site, as long as the one‑stop site has available all the information necessary to determine whether a voter is registered to vote in the county and which ballot the voter is eligible to vote based on the voter's proper residence address. The voter with that kind of unreported move shall be allowed to vote the same kind of absentee ballot as other one‑stop voters.

(f)         Notwithstanding the exception specified in G.S. 163‑36, counties which operate a modified full‑time office shall remain open five days each week during regular business hours consistent with daily hours presently observed by the county board of elections, commencing with the date prescribed in G.S. 163‑227.2(b) and continuing until 5:00 P.M. on the Friday prior to that election and shall also be open on the last Saturday before the election. A county board may conduct one‑stop absentee voting during evenings or on weekends, as long as the hours are part of a plan submitted and approved according to subsection (g) of this section. The boards of county commissioners shall provide necessary funds for the additional operation of the office during that time.

(g)        Notwithstanding any other provision of this section, a county board of elections by unanimous vote of all its members may provide for one or more sites in that county for absentee ballots to be applied for and cast under this section. Every individual staffing any of those sites shall be a member or full‑time employee of the county board of elections or an employee of the county board of elections whom the board has given training equivalent to that given a full‑time employee. Those sites must be approved by the State Board of Elections as part of a Plan for Implementation approved by both the county board of elections and by the State Board of Elections which shall also provide adequate security of the ballots and provisions to avoid allowing persons to vote who have already voted. The Plan for Implementation shall include a provision for the presence of political party observers at each one‑stop site equivalent to the provisions in G.S. 163‑45 for party observers at voting places on election day. A county board of elections may propose in its Plan not to offer one‑stop voting at the county board of elections office; the State Board may approve that proposal in a Plan only if the Plan includes at least one site reasonably proximate to the county board of elections office and the State Board finds that the sites in the Plan as a whole provide adequate coverage of the county's electorate. If a county board of elections has considered a proposed Plan or Plans for Implementation and has been unable to reach unanimity in favor of a Plan, a member or members of that county board of elections may petition the State Board of Elections to adopt a plan for it. If petitioned, the State Board may also receive and consider alternative petitions from another member or members of that county board. The State Board of Elections may adopt a Plan for that county. The State Board, in that plan, shall take into consideration factors including geographic, demographic, and partisan interests of that county.

(g1)      The State Board of Elections shall not approve, either in a Plan approved unanimously by a county board of elections or in an alternative Plan proposed by a member or members of that board, a one‑stop site in a building that the county board of elections is not entitled under G.S. 163‑129 to demand and use as an election‑day voting place, unless the State Board of Elections finds that other equally suitable sites were not available and that the use of the sites chosen will not unfairly advantage or disadvantage geographic, demographic, or partisan interests of that county. In providing the site or sites for one‑stop absentee voting under this section, the county board of elections shall make a request to the State, county, city, local school board, or other entity in control of the building that is supported or maintained, in whole or in part, by or through tax revenues at least 90 days prior to the start of one‑stop absentee voting under this section. The request shall clearly identify the building, or any specific portion thereof, requested the dates and times for which that building or specific portion thereof is requested and the requirement of an area for election related activity. If the State, local governing board, or other entity in control of the building does not respond to the request within 20 days, the building or specific portion thereof may be used for one‑stop absentee voting as stated in the request. If the State, local governing board, or other entity in control of the building or specific portion thereof responds negatively to the request within 20 days, that entity and the county board of elections shall, in good faith, work to identify a building or specific portion thereof in which to conduct one‑stop absentee voting under this section. If no building or specific portion thereof has been agreed upon within 45 days from the date the county board of elections received a response to the request, the matter shall be resolved by the State Board of Elections.

(h)        Notwithstanding the provisions of G.S. 163‑89(a) and (b), a challenge may be entered against a voter at a one‑stop site under subsection (g) of this section or during one‑stop voting at the county board office. The challenge may be entered by a person conducting one‑stop voting under this section or by another registered voter who resides in the same precinct as the voter being challenged. If challenged at the place where one‑stop voting occurs, the voter shall be allowed to cast a ballot in the same way as other voters. The challenge shall be made on forms prescribed by the State Board of Elections. The challenge shall be heard by the county board of elections in accordance with the procedures set forth in G.S. 163‑89(e).

(i)         At any site where one‑stop absentee voting is conducted, there shall be a curtained or otherwise private area where the voter may mark the ballot unobserved.  (1973, c. 536, s. 1; 1975, c. 844, s. 12; 1977, c. 469, s. 1; c. 626, s. 1; 1979, c. 107, s. 14; c. 799, ss. 1‑3; 1981, c. 305, s. 2; 1985, c. 600, s. 4; 1987, c. 583, s. 4; 1989, c. 520; 1989 (Reg. Sess., 1990), c. 991, s. 2; 1993 (Reg. Sess., 1994), c. 762, s. 53; 1995, c. 243, s. 1; c. 509, ss. 117, 118; 1995 (Reg. Sess., 1996), c. 561, s. 4; 1997‑510, s. 2; 1999‑455, s. 6; 2000‑136, s. 2; 2001‑319, s. 5(a)‑(c); 2001‑337, s. 2; 2001‑353, s. 9; 2003‑278, s. 11; 2005‑428, ss. 5(a), 6(a), 7; 2007‑253, s. 3; 2007‑391, s. 34(a); 2009‑541, s. 23.)



§ 163-227.3. Date by which absentee ballots must be available for voting.

§ 163‑227.3.  Date by which absentee ballots must be available for voting.

(a)        A board of elections shall provide absentee ballots of the kinds needed 60 days prior to the statewide general election in even‑numbered years and 50 days prior to the date on which any other election shall be conducted, unless 45 days is authorized by the State Board of Elections under G.S. 163‑22(k) or there shall exist an appeal before the State Board or the courts not concluded, in which case the board shall provide the ballots as quickly as possible upon the conclusion of such an appeal. However, in the case of municipal elections, absentee ballots shall be made available no later than 30 days before an election. In every instance the board of elections shall exert every effort to provide absentee ballots, of the kinds needed by the date on which absentee voting is authorized to commence.

(b)        Second Primary.  The board of elections shall provide absentee ballots, of the kinds needed, as quickly as possible after the ballot information for a second primary has been determined.  (1973, c. 1275; 1977, c. 469, s. 1; 1985 (Reg. Sess., 1986), c. 986, s. 2; 1987, c. 485, ss. 2, 5; c. 509, s. 9; 1989, c. 635, s. 5; 2001‑353, s. 4; 2002‑159, s. 55(i); 2009‑537, s. 2.)



§ 163-228. Register of absentee requests, applications, and ballots issued; a public record.

§ 163‑228.  Register of absentee requests, applications, and ballots issued; a public record.

The State Board of Elections shall approve an official register in which the county board of elections in each county of the State shall record the following information:

(1)        Name of voter for whom application and ballots are being requested, and, if applicable, the name and address of the voter's near relative or verifiable legal guardian who requested the application and ballots for the voter.

(2)        Number of assigned voter's application when issued.

(3)        Precinct in which applicant is registered.

(4)        Address to which ballots are to be mailed, or, if the voter voted pursuant to G.S. 163‑227.2, a notation of that fact.

(5)        Repealed by Session Laws 2009‑537, s. 3, effective January 1, 2010, and applicable with respect to elections held on or after that date.

(6)        Date request for application for ballots is received by the county board of elections.

(7)        The voter's party affiliation.

(8)        The date the ballots were mailed or delivered to the voter.

(9)        Whatever additional information and official action may be required by this Article.

The State Board of Elections may provide for the register to be kept by electronic data processing equipment, and a copy shall be printed out each business day or a supplement printed out each business day of new information.

The register of absentee requests, applications and ballots issued shall constitute a public record and shall be opened to the inspection of any registered voter of the county within 60 days before and 30 days after an election in which absentee ballots were authorized, or at any other time when good and sufficient reason may be assigned for its inspection.  (1939, c. 159, ss. 3, 9; 1945, c. 758, s. 8; 1953, c. 1114; 1963, c. 457, s. 3; 1965, c. 1208; 1967, c. 775, s. 1; c. 952, s. 4; 1973, c. 536, s. 1; 1977, c. 469, s. 1; 1991, c. 636, s. 21; 1999‑455, s. 7; 2009‑537, s. 3.)



§ 163-229. Absentee ballots, applications on container-return envelopes, and instruction sheets.

§ 163‑229.  Absentee ballots, applications on container‑return envelopes, and instruction sheets.

(a)        Absentee Ballot Form.  In accordance with the provisions of G.S. 163‑230.1, persons entitled to vote by absentee ballot shall be furnished with official ballots.

(b)        Application on Container‑Return Envelope.  In time for use not later than 60 days before a statewide general election in an even‑numbered year, and not later than 50 days before a statewide primary, other general election or county bond election, the county board of elections shall print a sufficient number of envelopes in which persons casting absentee ballots may transmit their marked ballots to the county board of elections. However, in the case of municipal elections, sufficient container‑return envelopes shall be made available no later than 30 days before an election. Each container‑return envelope shall have printed on it an application which shall be designed and prescribed by the State Board of Elections, the voter's certification of eligibility to vote the enclosed ballot and of having voted the enclosed ballot in accordance with this Article, a space for identification of the envelope with the voter, and a space for approval by the county board of elections. The envelope shall allow reporting of a change of name as provided by G.S. 163‑82.16. The container‑return envelope shall be printed in accordance with the instructions of the State Board of Elections.

(c)        Instruction Sheets.  In time for use not later than 60 days before a statewide general election in an even‑numbered year, and not later than 50 days before a statewide primary, other general or county bond election, the county board of elections shall prepare and print a sufficient number of sheets of instructions on how voters are to prepare absentee ballots and return them to the county board of elections. However, in the case of municipal elections, instruction sheets shall be made available no later than 30 days before an election.  (1929, c. 164, s. 39; 1939, c. 159, ss. 3, 4; 1943, c. 751, s. 2; 1963, c. 457, ss. 3, 4; 1965, c. 1208; 1967, c. 775, s. 1; c. 851, s. 1; c. 952, s. 5; 1973, c. 536, s. 1; 1975, c. 844, s. 13; 1977, c. 469, s. 1; 1985, c. 562, ss. 3, 4; 1985 (Reg. Sess., 1986), c. 986, s. 2; 1987, c. 485, ss. 2, 5; c. 509, s. 9; c. 583, s. 3; 1989, c. 635, s. 5; 1995 (Reg. Sess., 1996), c. 561, s. 5; 1999‑455, s. 8; 2009‑537, s. 4.)



§ 163-230. Repealed by Session Laws 1999-455, s. 9.

§ 163‑230.  Repealed by Session Laws 1999‑455, s. 9.



§ 163-230.1. Simultaneous issuance of absentee ballots with application.

§ 163‑230.1.  Simultaneous issuance of absentee ballots with application.

(a)        A qualified voter who is eligible to vote by absentee ballot under G.S. 163‑226(a) or that voter's near relative or verifiable legal guardian, shall request in writing an application for absentee ballots, so that the county board of elections receives the request not later than 5:00 P.M. on the Tuesday before the election. That written request shall be signed by the voter, the voter's near relative, or the voter's verifiable legal guardian. The county board of elections shall enter in the register of absentee requests, applications, and ballots issued the information required in G.S. 163‑228 as soon as each item of that information becomes available. Upon receiving the application, the county board of elections shall cause to be mailed to that voter in a single package:

(1)        The official ballots the voter is entitled to vote;

(2)        A container‑return envelope for the ballots, printed in accordance with G.S. 163‑229; and

(a2)      Delivery of Absentee Ballots and Container‑Return Envelope to Applicant.  When the county board of elections receives a request for applications and absentee ballots, the board shall promptly issue and transmit them to the voter in accordance with the following instructions:

(1)        On the top margin of each ballot the applicant is entitled to vote, the chair, a member, officer, or employee of the board of elections shall write or type the words "Absentee Ballot No. __ " or an abbreviation approved by the State Board of Elections and insert in the blank space the number assigned the applicant's application in the register of absentee requests, applications, and ballots issued. That person shall not write, type, or print any other matter upon the ballots transmitted to the absentee voter. Alternatively, the board of elections may cause to be barcoded on the ballot the voter's application number, if that barcoding system is approved by the State Board of Elections.

(2)        The chair, member, officer, or employee of the board of elections shall fold and place the ballots (identified in accordance with the preceding instruction) in a container‑return envelope and write or type in the appropriate blanks thereon, in accordance with the terms of G.S. 163‑229(b), the absentee voter's name, the absentee voter's application number, and the designation of the precinct in which the voter is registered. If the ballot is barcoded under this section, the envelope may be barcoded rather than having the actual number appear. The person placing the ballots in the envelopes shall leave the container‑return envelope holding the ballots unsealed.

(3)        The chair, member, officer, or employee of the board of elections shall then place the unsealed container‑return envelope holding the ballots together with printed instructions for voting and returning the ballots, in an envelope addressed to the voter at the post office address stated in the request, seal the envelope, and mail it at the expense of the county board of elections: Provided, that in case of a request received after 5:00 p.m. on the Tuesday before the election under the provisions of subsection (a1) of this section, in lieu of transmitting the ballots to the voter in person or by mail, the chair, member, officer, or employee of the board of elections may deliver the sealed envelope containing the instruction sheet and the container‑return envelope holding the ballots to a near relative or verifiable legal guardian of the voter.

The county board of elections may receive written requests for applications at any time prior to the election but shall not mail applications and ballots to the voter or issue applications and ballots in person earlier than 60 days prior to the statewide general election in an even‑numbered year, or earlier than 50 days prior to any other election, except as provided in G.S. 163‑227.2. No election official shall issue applications for absentee ballots except in compliance with this Article.

(3)        Repealed by Session Laws 1999‑455, s. 10.

(4)        An instruction sheet.

The ballots, envelope, and instructions shall be mailed to the voter by the county board's chairman, member, officer, or employee as determined by the board and entered in the register as provided by this Article.

(a1)      Absence for Sickness or Physical Disability.  Notwithstanding the provisions of subsection (a) of this section, if a voter expects to be unable to go to the voting place to vote in person on election day because of that voter's sickness or other physical disability, that voter or that voter's near relative or verifiable legal guardian may make written request in person for absentee ballots to the board of elections of the county in which the voter is registered after 5:00 p.m. on the Tuesday before the election but not later than 5:00 p.m. on the day before the election. The county board of elections shall enter in the register of absentee requests, applications, and ballots issued the information required in G.S. 163‑228 as soon as each item of that information becomes available. The county board of elections shall personally deliver to the requester in a single package:

(1)        The official ballots the voter is entitled to vote;

(2)        A container‑return envelope for the ballots, printed in accordance with G.S. 163‑229; and

(3)        An instruction sheet.

(a2)      Delivery of Absentee Ballots and Container‑Return Envelope to Applicant.  When the county board of elections receives a request for applications and absentee ballots, the board shall promptly issue and transmit them to the voter in accordance with the following instructions:

(1)        On the top margin of each ballot the applicant is entitled to vote, the chair, a member, officer, or employee of the board of elections shall write or type the words "Absentee Ballot No. ____" or an abbreviation approved by the State Board of Elections and insert in the blank space the number assigned the applicant's application in the register of absentee requests, applications, and ballots issued. That person shall not write, type, or print any other matter upon the ballots transmitted to the absentee voter. Alternatively, the board of elections may cause to be barcoded on the ballot the voter's application number, if that barcoding system is approved by the State Board of Elections.

(2)        The chair, member, officer, or employee of the board of elections shall fold and place the ballots (identified in accordance with the preceding instruction) in a container‑return envelope and write or type in the appropriate blanks thereon, in accordance with the terms of G.S. 163‑229(b), the absentee voter's name, the absentee voter's application number, and the designation of the precinct in which the voter is registered. If the ballot is barcoded under this section, the envelope may be barcoded rather than having the actual number appear. The person placing the ballots in the envelopes shall leave the container‑return envelope holding the ballots unsealed.

(3)        The chair, member, officer, or employee of the board of elections shall then place the unsealed container‑return envelope holding the ballots together with printed instructions for voting and returning the ballots, in an envelope addressed to the voter at the post office address stated in the request, seal the envelope, and mail it at the expense of the county board of elections: Provided, that in case of a request received after 5:00 p.m. on the Tuesday before the election under the provisions of subsection (a1) of this section, in lieu of transmitting the ballots to the voter in person or by mail, the chair, member, officer, or employee of the board of elections may deliver the sealed envelope containing the instruction sheet and the container‑return envelope holding the ballots to a near relative or verifiable legal guardian of the voter.

The county board of elections may receive written requests for applications earlier than 50 days prior to the election but shall not mail applications and ballots to the voter or issue applications and ballots in person earlier than 50 days prior to the election, except as provided in G.S. 163‑227.2. No election official shall issue applications for absentee ballots except in compliance with this Article.

(b)        The application shall be completed and signed by the voter personally, the ballots marked, the ballots sealed in the container‑return envelope, and the certificate completed as provided in G.S. 163‑231.

(c)        At its next official meeting after return of the completed container‑return envelope with the voter's ballots, the county board of elections shall determine whether the container‑return envelope has been properly executed. If the board determines that the container‑return envelope has been properly executed, it shall approve the application and deposit the container‑return envelope with other container‑return envelopes for the envelope to be opened and the ballots counted at the same time as all other container‑return envelopes and absentee ballots.

(c1)      Required Meeting of County Board of Elections.  During the period commencing on the third Tuesday before an election, in which absentee ballots are authorized, the county board of elections shall hold one or more public meetings each Tuesday at 5:00 p.m. for the purpose of action on applications for absentee ballots. At these meetings, the county board of elections shall pass upon applications for absentee ballots.

If the county board of elections changes the time of holding its meetings or provides for additional meetings in accordance with the terms of this subsection, notice of the change in hour and notice of the schedule of additional meetings, if any, shall be published in a newspaper circulated in the county at least 30 days prior to the election.

At the time the county board of elections makes its decision on an application for absentee ballots, the board shall enter in the appropriate column in the register of absentee requests, applications, and ballots issued opposite the name of the applicant a notation of whether the applicant's application was "Approved" or "Disapproved".

The decision of the board on the validity of an application for absentee ballots shall be final subject only to such review as may be necessary in the event of an election contest. The county board of elections shall constitute the proper official body to pass upon the validity of all applications for absentee ballots received in the county; this function shall not be performed by the chairman or any other member of the board individually.

(d)        Repealed by Session Laws 1999‑455, s. 10.

(e)        The State Board of Elections, by rule or by instruction to the county board of elections, shall establish procedures to provide appropriate safeguards in the implementation of this section.

(f)         For the purpose of this Article, "near relative" means spouse, brother, sister, parent, grandparent, child, grandchild, mother‑in‑law, father‑in‑law, daughter‑in‑law, son‑in‑law, stepparent, or stepchild.  (1983, c. 304, s. 1; 1985, c. 759, ss. 5.1‑5.5; 1991, c. 727, s. 6.3; 1993, c. 553, s. 67; 1995, c. 243, s. 1; 1999‑455, s. 10; 2001‑337, s. 3; 2002‑159, s. 55(m); 2009‑537, s. 5.)



§ 163-230.2. Method of requesting absentee ballots.

§ 163‑230.2.  Method of requesting absentee ballots.

(a)        Valid Types of Written Requests.  A written request for an absentee ballot as required by G.S. 163‑230.1 is valid only if it is written entirely by the requester personally, or is on a form generated by the county board of elections and signed by the requester. The county board of elections shall issue a request form only to the voter seeking to vote by absentee ballot or to a person authorized by G.S. 163‑230.1 to make a request for the voter. If a requester, due to disability or illiteracy, is unable to complete a written request, that requester may receive assistance in writing that request from an individual of that requester's choice.

(b)        Invalid Types of Written Requests.  A request is not valid if it does not comply with subsection (a) of this section. If a county board of elections receives a request for an absentee ballot that does not comply with subsection (a) of this section, the board shall not issue an application and ballot under G.S. 163‑230.1.

(c)        Rules by State Board.  The State Board of Elections shall adopt rules for the enforcement of this section. (2002‑159, s. 57(a).)



§ 163-231. Voting absentee ballots and transmitting them to the county board of elections.

§ 163‑231.  Voting absentee ballots and transmitting them to the county board of elections.

(a)        Procedure for Voting Absentee Ballots.  In the presence of a person who is at least 18 years of age, and who is not disqualified by G.S. 163‑226.3(a)(4) or G.S. 163‑237(b1), the voter shall:

(1)        Mark the voter's ballots, or cause them to be marked by that person in the voter's presence according to the voter's instruction;

(2)        Fold each ballot separately, or cause each of them to be folded in the voter's presence;

(3)        Place the folded ballots in the container‑return envelope and securely seal it, or have this done in the voter's presence;

(4)        Make the application printed on the container‑return envelope according to the provisions of G.S. 163‑229(b) and make the certificate printed on the container‑return envelope according to the provisions of G.S. 163‑229(b).

The person in whose presence the ballot is marked shall at all times respect the secrecy of the ballot and the privacy of the absentee voter, unless the voter requests the person's assistance and the person is otherwise authorized by law to give assistance. The person in whose presence the ballot was marked shall sign the application and certificate as a witness and shall indicate that person's address. When thus executed, the sealed container‑return envelope, with the ballots enclosed, shall be transmitted in accordance with the provisions of subsection (b) of this section to the county board of elections which issued the ballots.

(a1)      Repealed by Session Laws 1987, c. 583, s. 1.

(b)        Transmitting Executed Absentee Ballots to County Board of Elections.  The sealed container‑return envelope in which executed absentee ballots have been placed shall be transmitted to the county board of elections who issued them as follows: All ballots issued under the provisions of Articles 20 and 21 of this Chapter shall be transmitted by mail or by commercial courier service, at the voter's expense, or delivered in person, or by the voter's near relative or verifiable legal guardian not later than 5:00 p.m. on the day before the statewide primary or general election or county bond election. If ballots are received later than that hour, they shall not be accepted unless (i) federal law so requires, (ii) if ballots issued under Article 20 of this Chapter are postmarked by the day of the statewide primary or general election or county bond election and are received by the county board of elections not later than three days after the election by 5:00 p.m., or (iii) if ballots issued under Article 21 of this Chapter are received by the county board of elections not later than three days after the election by 5:00 p.m. Ballots issued under Article 20 of this Chapter not postmarked by the day of the election shall not be accepted by the county board of elections.  (1939, c. 159, ss. 2, 5; 1941, c. 248; 1943, c. 736; c. 751, s. 1; 1945, c. 758, s. 5; 1963, c. 457, ss. 2, 5; 1967, c. 775, s. 1; 1971, c. 1247, s. 3; 1973, c. 536, s. 1; 1977, c. 469, s. 1; 1979, c. 799, s. 5; 1985, c. 562, ss. 1, 2; 1987, c. 583, ss. 1, 2; 1989 (Reg. Sess., 1990), c. 991, s. 4; 1999‑455, s. 11; 2009‑537, ss. 6, 8(a).)



§ 163-232. Certified list of executed absentee ballots; distribution of list.

§ 163‑232.  Certified list of executed absentee ballots; distribution of list.

The county board of elections shall prepare, or cause to be prepared, a list in at least quadruplicate, of all absentee ballots returned to the county board of elections to be counted, which have been approved by the county board of elections, and which have been received as of 5:00 p.m. on the day before the election. At the end of the list, the chairman shall execute the following certificate under oath:

"State of North Carolina

County of ______________

I, ______________, chairman of the ____________ County board of elections, do hereby certify that the foregoing is a list of all executed absentee ballots to be voted in the election to be conducted on the ____________ day of ______________, ________, which have been approved by the county board of elections and which have been returned no later than 5:00 p.m. on the day before the election. I certify that the chairman, member, officer, or employee of the board of elections has not delivered ballots for absentee voting to any person other than the voter, by mail or by commercial courier service or in person, except as provided by law, and have not mailed or delivered ballots when the request for the ballot was received after the deadline provided by law.

This the ______ day of ______, ______

____________________

(Signature of chairman of

county board of elections)

Sworn to and subscribed before me this ____________ day of ______, _____.

Witness my hand and official seal.

________________

(Signature of officer

administering oath)

________________

(Title of officer)"

No later than 10:00 a.m. on election day, the county board of elections shall cause one copy of the list of executed absentee ballots, which may be a continuing countywide list or a separate list for each precinct, to be immediately deposited as "first‑class" mail to the State Board of Elections. The board shall retain one copy in the board office for public inspection and the board shall cause two copies of the appropriate precinct list to be delivered to the chief judge of each precinct in the county. The county board of elections shall be authorized to call upon the sheriff of the county to distribute the list to the precincts. In addition the county board of elections shall, upon request, provide a copy of the complete list to the chairman of each political party, recognized under the provisions of G.S. 163‑96, represented in the county.

The chief judge shall post one copy of the list immediately in a conspicuous location in the voting place and retain one copy until all challenges of absentee ballots have been heard by the county board of elections. Challenges shall be made to absentee ballots as provided in G.S. 163‑89.

After receipt of the list of absentee voters required by this section the chief judge shall call the name of each person recorded on the list and enter an "A" in the appropriate voting square on the voter's permanent registration record, or a similar entry on the computer list used at the polls. If such person is already recorded as having voted in that election, the chief judge shall enter a challenge which shall be presented to the county board of elections for resolution by the board of elections prior to certification of results by the board.

All lists required by this section shall be retained by the county board of elections for a period of 22 months after which they may then be destroyed. (1939, c. 159, s. 6; 1943, c. 751, s. 3; 1963, c. 457, s. 6; 1967, c. 775, s. 1; 1973, c. 536, s. 1; 1977, c. 469, s. 1; 1981, c. 155, s. 1; c. 305, s. 4; 1985, c. 600, s. 7; 1993 (Reg. Sess., 1994), c. 762, s. 54; 1999‑455, s. 12; 1999‑456, s. 59.)



§ 163-232.1. Certified list of executed absentee ballots received on or after election day; publication of list.

§ 163‑232.1.  Certified list of executed absentee ballots received on or after election day; publication of list.

(a)        The county board of elections shall prepare, or cause to be prepared, a list in at least triplicate, of all absentee ballots issued under Article 20 of this Chapter returned to the county board of elections to be counted, which have been approved by the county board of elections, have not been included on the certified list prepared pursuant to G.S. 163‑232, and which have been postmarked by the day of the statewide primary or general election or county bond election and received by the county board of elections not later than three days after the election by 5:00 p.m. The list shall be supplemented with new information each business day following the day of the election until the deadline for receipt of such absentee ballots. At the end of the list, the chairman shall execute the following certificate under oath:

"State of North Carolina

County of ________________

I, ____________, chairman of the ____________ County Board of Elections, do hereby certify that the foregoing is a list of all executed absentee ballots to be voted in the election to be conducted on the ________ day of ________ , ________, which have been approved by the county board of elections and which have been postmarked by the day of the statewide primary or general election or county bond election and received by the county board of elections not later than three days after the election by 5:00 p.m. I certify that the chairman, member, officer, or employee of the board of elections has not delivered ballots for absentee voting to any person other than the voter, by mail or by commercial courier service or in person, except as provided by law, and have not mailed or delivered ballots when the request for the ballot was received after the deadline provided by law.

This the ________ day of ________, ____

_____________________

(Signature of chairman of

county board of elections)

Sworn to and subscribed before me this ________ day of ________, ________.

Witness my hand and official seal.

___________________

(Signature of officer

administering oath)

________________

(Title of officer)"

(b)        The county board of elections shall prepare, or cause to be prepared, a list in at least triplicate, of all military absentee ballots issued under Article 21 of this Chapter and returned to the county board of elections to be counted, which have been approved by the county board of elections, have not been included on the certified list prepared pursuant to G.S. 163‑232, and which have been received by the county board of elections not later than three days after the election by 5:00 p.m. The list shall be supplemented with new information each business day following the day of the election until the deadline for receipt of such absentee ballots. At the end of the list, the chairman shall execute the following certificate under oath:

"State of North Carolina

County of ________________

I, ____________, chairman of the ________ County Board of Elections, do hereby certify that the foregoing is a list of all executed military absentee ballots to be voted in the election to be conducted on the ____ day of ________, ________, which have been approved by the county board of elections, and which have been postmarked by the day of the statewide primary or general election or county bond election and received by the county board of elections not later than three days after the election by 5:00 p.m. I further certify that I have issued ballots to no other persons than those listed herein and further that I have not delivered military absentee ballots to persons other than those listed herein; that this list constitutes the only precinct registration of military absentee voters whose names have not heretofore been entered on the regular registration of the appropriate precinct.

This the ________ day of ________, ________

_________________________

(Signature of chairman of

county board of elections)

Sworn to and subscribed before me this ________ day of ________, ____.

Witness my hand and official seal.

__________________

(Signature of officer

administering oath)

________________

(Title of officer)"

(c)        The board shall post one copy of the most current version of each list in the board office in a conspicuous location for public inspection and shall retain one copy until all challenges of absentee ballots have been heard by the county board of elections. The county board of elections shall cause one copy of each of the final lists of executed absentee ballots required under subsection (a) and subsection (b) of this section to be deposited as "first‑class" mail to the State Board of Elections no later than 10:00 a.m. of the next business day following the deadline for receipt of such absentee ballots. Challenges shall be made to absentee ballots as provided in G.S. 163‑89. In addition the county board of elections shall, upon request, provide a copy of each of the lists to the chairman of each political party, recognized under the provisions of G.S. 163‑96, represented in the county.

(d)        All lists required by this section shall be retained by the county board of elections for a period of 22 months after which they may then be destroyed.  (2009‑537, s. 8(b).)



§ 163-233. Applications for absentee ballots; how retained.

§ 163‑233.  Applications for absentee ballots; how retained.

The county board of elections shall retain, in a safe place, the original of all applications made for absentee ballots and shall make them available to inspection by the State Board of Elections or to any person upon the directive of the State Board of Elections.

All applications for absentee ballots shall be retained by the county board of elections for a period of one year after which they may be destroyed. (1939, c. 159, s. 7; 1943, c. 751, s. 4; 1963, c. 457, s. 7; 1967, c. 775, s. 1; 1973, c. 536, s. 1; c. 1075, s. 5; 1977, c. 469, s. 1; 1999‑455, s. 13.)



§ 163-233.1. Withdrawal of absentee ballots not allowed.

§ 163‑233.1.  Withdrawal of absentee ballots not allowed.

No person shall be permitted to withdraw an absentee ballot after such ballot has been mailed to or returned to the county board of elections. (1973, c. 536, s. 1; 1977, c. 469, s. 1.)



§ 163-234. Counting absentee ballots by county board of elections.

§ 163‑234.  Counting absentee ballots by county board of elections.

All absentee ballots returned to the county board of elections in the container‑return envelopes shall be retained by the board to be counted by the county board of elections as herein provided.

(1)        Only those absentee ballots returned to the county board of elections no later than 5:00 p.m. on the day before election day in a properly executed container‑return envelope or absentee ballots received pursuant to G.S. 163‑231(b)(ii) or (iii) shall be counted, except to the extent federal law requires otherwise.

(2)        The county board of elections shall meet at 5:00 p.m. on election day in the board office or other public location in the county courthouse for the purpose of counting all absentee ballots except those which have been challenged before 5:00 p.m. on election day and those received pursuant to G.S. 163‑231(b)(ii) or (iii). Any elector of the county shall be permitted to attend the meeting and allowed to observe the counting process, provided the elector shall not in any manner interfere with the election officials in the discharge of their duties.

Provided, that the county board of elections is authorized to begin counting absentee ballots between the hours of 2:00 p.m. and 5:00 p.m. upon the adoption of a resolution at least two weeks prior to the election wherein the hour and place of counting absentee ballots shall be stated. Such resolution also may provide for an additional meeting following the day of the election and prior to the day of canvass to count absentee ballots received pursuant to G.S. 163‑231(b)(ii) or (iii) as provided in subdivision (10) of this section. A copy of the resolutions shall be published once a week for two weeks prior to the election, in a newspaper having general circulation in the county. Notice may additionally be made on a radio or television station or both, but such notice shall be in addition to the newspaper and other required notice. The count shall be continuous until completed and the members shall not separate or leave the counting place except for unavoidable necessity, except that if the count has been completed prior to the time the polls close, it shall be suspended until that time pending receipt of any additional ballots. Nothing in this section shall prohibit a county board of elections from taking preparatory steps for the count earlier than the times specified in this section, as long as the preparatory steps do not reveal to any individual not engaged in the actual count election results before the times specified in this subdivision for the count to begin. By way of illustration and not limitation, a preparatory step for the count would be the entry of tally cards from direct record electronic voting units into a computer for processing. The board shall not announce the result of the count before 7:30 p.m.

(2a)      Notwithstanding the provisions of subdivision (2) of this section, a county board of elections may, at each meeting at which it approves absentee ballot applications pursuant to G.S. 163‑230.1(c) and (c1), remove those ballots from their envelopes and have them read by an optical scanning machine, without printing the totals on the scanner. The board shall complete the counting of these ballots at the times provided in subdivision (2) of this section. The State Board of Elections shall provide instructions to county boards of elections for executing this procedure, and the instructions shall be designed to ensure the accuracy of the count, the participation of board members of both parties, and the secrecy of the results before election day. This subdivision applies only in counties that use optical scan devices to count absentee ballots.

(3)        The counting of absentee ballots shall not commence until a majority and at least one board member of each political party represented on the board is present and that fact is publicly declared and entered in the official minutes of the county board.

(4)        The county board of elections may employ such assistants as deemed necessary to count the absentee ballots, but each board member present shall be responsible for and observe and supervise the opening and tallying of the ballots.

(5)        As each ballot envelope is opened, the board shall cause to be entered into a pollbook designated "Pollbook of Absentee Voters" the name of the absentee voter, or if the pollbook is computer‑generated, the board shall check off the name. Preserving secrecy, the ballots shall be placed in the appropriate ballot boxes, at least one of which shall be provided for each type of ballot. The "Pollbook of Absentee Voters" shall also contain the names of all persons who voted under G.S. 163‑227.2, but those names may be printed by computer for inclusion in the pollbook.

After all ballots have been placed in the boxes, the counting process shall begin.

If one‑stop ballots under G.S. 163‑227.2 are counted electronically, that count shall commence at the time the polls close. If one‑stop ballots are paper ballots counted manually, that count shall commence at the same time as other absentee ballots are counted.

If a challenge transmitted to the board on canvass day by a chief judge is sustained, the ballots challenged and sustained shall be withdrawn from the appropriate boxes, as provided in G.S. 163‑89(e).

As soon as the absentee ballots have been counted and the names of the absentee voters entered in the pollbook as required herein, the board members and assistants employed to count the absentee ballots shall each sign the pollbook immediately beneath the last absentee voter's name entered therein. The county board of elections shall be responsible for the safekeeping of the pollbook of absentee voters.

(6)        Upon completion of the counting process the board members shall cause the results of the tally to be entered on the absentee abstract prescribed by the State Board of Elections. The abstract shall be signed by the members of the board in attendance and the original mailed immediately to the State Board of Elections. The county board of elections may have a separate count on the abstract for one‑stop absentee ballots under G.S. 163‑227.2.

(7)        One copy of the absentee abstract shall be retained by the county board of elections and the totals appearing thereon shall be added to the final totals of all votes cast in the county for each office as determined on the official canvass.

(8)        In the event a political party does not have a member of the county board of elections present at the meeting to count absentee ballots due to illness or other cause of the member, the counting shall not commence until the county party chairman of said absent member, or a member of the party's county executive committee, is in attendance. Such person shall act as an official witness to the counting and shall sign the absentee ballot abstract as an "observer."

(9)        The county board of elections shall retain all container‑return envelopes and absentee ballots, in a safe place, for at least four months, and longer if any contest is pending concerning the validity of any ballot.

(10)      The county board of elections shall meet after election day and prior to the date of canvass to determine where the container‑return envelopes for absentee ballots received pursuant to G.S. 163‑231(b)(ii) or (iii) has been properly executed. The county board of elections shall comply with the requirements of G.S. 163‑230.1 for approval of applications. Any absentee ballots received pursuant to G.S. 163‑231(b)(ii) or (iii) shall be counted by the county board of elections on the day of canvass. The county board of elections is also authorized to meet following the day of the election and prior to the day of canvass to count absentee ballots received pursuant to G.S. 163‑231(b)(ii) or (iii) upon the adoption of a resolution pursuant to subdivision (2) of this section. The county board of elections shall comply with all other requirements of this section for the counting of such absentee ballots.  (1939, c. 159, ss. 8, 9; 1945, c. 758, s. 8; 1953, c. 1114; 1963, c. 547, s. 8; 1967, c. 775, s. 1; c. 851, s. 2; 1973, c. 536, s. 1; 1975, c. 798, s. 3; 1977, c. 469, s. 1; c. 626, s. 1; 1989, c. 93, s. 7; 1993 (Reg. Sess., 1994), c. 762, s. 55; 1995, c. 243, s. 1; 1999‑455, s. 14; 2005‑159, s. 1; 2006‑262, s. 1; 2009‑537, s. 8(d).)



§ 163-235. Repealed by Session Laws 1973, c. 536, s. 5.

§ 163‑235.  Repealed by Session Laws 1973, c. 536, s. 5.



§ 163-236. Violations by county board of elections.

§ 163‑236.  Violations by county board of elections.

The county board of elections shall be sole custodian of blank applications for absentee ballots, official ballots, and container‑return envelopes for absentee ballots. The board shall issue and deliver blank applications for absentee ballots in strict accordance with the provisions of G.S. 163‑230.1. The issuance of ballots to persons whose requests for absentee ballots have been received by the county board of elections under the provisions of G.S. 163‑230.1 is the responsibility and duty of the county board of elections.

It shall be the duty of the county board of elections to keep current all records required by this Article and to make promptly all reports required by this Article. If that duty has been assigned to the chair, member, officer, or employee of the board of elections, that person shall carry out the duty.

The willful violation of this section shall constitute a Class 2 misdemeanor. (1939, c. 159, s. 14; 1963, c. 457, s. 10; 1967, c. 775, s. 1; 1977, c. 469, s. 1; 1987, c. 565, s. 9; 1993, c. 539, s. 1105; 1994, Ex. Sess., c. 24, s. 14(c); 1999‑455, s. 15.)



§ 163-237. Certain violations of absentee ballot law made criminal offenses.

§ 163‑237.  Certain violations of absentee ballot law made criminal offenses.

(a)        False Statements under Oath Made Class 2 Misdemeanor.  If any person shall willfully and falsely make any affidavit or statement, under oath, which affidavit or statement under oath, is required to be made by the provisions of this Article, he shall be guilty of a Class 2 misdemeanor.

(b)        False Statements Not under Oath Made Class 2 Misdemeanor.  Except as provided by G.S. 163‑275(16), if any person, for the purpose of obtaining or voting any official ballot under the provisions of this Article, shall willfully sign any printed or written false statement which does not purport to be under oath, or which, if it purports to be under oath, was not duly sworn to, he shall be guilty of a Class 2 misdemeanor.

(b1)      Candidate Witnessing Absentee Ballots of Nonrelative Made Class 2 Misdemeanor.  A person is guilty of a Class 2 misdemeanor if that person acts as a witness under G.S. 163‑231(a) or G.S. 163‑250(a) in any primary or election in which the person is a candidate for nomination or election, unless the voter is the candidate's near relative as defined in G.S. 163‑230.1(f).

(c)        Fraud in Connection with Absentee Vote; Forgery.  Any person attempting to aid and abet fraud in connection with any absentee vote cast or to be cast, under the provisions of this Article, shall be guilty of a misdemeanor. Attempting to vote by fraudulently signing the name of a regularly qualified voter is a Class I felony.

(d)        Violations Not Otherwise Provided for Made Class 2 Misdemeanors.  If any person shall willfully violate any of the provisions of this Article, or willfully fail to comply with any of the provisions thereof, for which no other punishment is herein provided, he shall be guilty of a Class 2 misdemeanor. (1929, c. 164, s. 40; 1939, c. 159, ss. 12, 13, 15; 1967, c. 775, s. 1; 1977, c. 469, s. 1, 1985, c. 562, s. 6; 1987, c. 565, s. 8; 1993, c. 539, ss. 1106, 1324; 1994, Ex. Sess., c. 24, s. 14(c); 1999‑455, s. 22.)



§ 163-238. Reports of violations to district attorneys.

§ 163‑238.  Reports of violations to district attorneys.

It shall be the duty of the State Board of Elections to report to the district attorney of the appropriate prosecutorial district, any violation of this Article, or the failure of any person charged with a duty under its provisions to comply with and perform that duty, and it shall be the duty of the district attorney to cause such a person to be prosecuted therefor. (1939, c. 159, s. 16; 1967, c. 775, s. 1; 1977, c. 469, s. 1.)



§ 163-239. Article 21 relating to absentee voting by servicemen and certain civilians not applicable.

§ 163‑239.  Article 21 relating to absentee voting by servicemen and certain civilians not applicable.

Except as otherwise provided therein, Article 21 of this Chapter, relating to absentee registration and voting by servicemen and certain civilians, shall not apply to or modify the provisions of this Article. (1963, c. 457, s. 11; 1967, c. 775, s. 1; 1977, c. 469, s. 1.)



§§ 163-240 to 163-240.5. Expired July 1, 1972.

§§ 163‑240 to 163‑240.5.  Expired July 1, 1972.



§§ 163-241 through 163-244. Reserved for future codification purposes.

§§ 163‑241 through 163‑244.  Reserved for future codification purposes.



§ 163-245. Persons in armed forces, their spouses, certain veterans, civilians working with armed forces, and members of Peace Corps may register and vote by mail.

Article 21.

Military Absentee Registration and Voting in Primary and General Elections.

§ 163‑245.  Persons in armed forces, their spouses, certain veterans, civilians working with armed forces, and members of Peace Corps may register and vote by mail.

(a)        Any individual who is eligible to register and who is qualified to vote in any statewide primary or election held under the laws of this State, and who is absent from the county of his residence in any of the capacities specified in subsection (b) of this section, shall be entitled to register by mail or to vote by absentee ballot or both in the manner provided in this Article.

(b)        The provisions of this Article shall apply to the following persons:

(1)        Individuals serving in the armed forces of the United States, including, but not limited to, the Army, the Navy, the Air Force, the Marine Corps, the Coast Guard, the Merchant Marine, the National Oceanic and Atmospheric Administration, the commissioned corps of the Public Health Service, and members of the National Guard and military reserve.

(2)        Spouses of persons serving in the armed forces of the United States residing outside the counties of their spouses' voting residence.

(3)        Disabled war veterans in United States government hospitals.

(4)        Civilians attached to and serving outside the United States with the armed forces of the United States.

(5)        Members of the Peace Corps.

(6)        Other individuals meeting the definitions of "absent uniformed services voter" and "overseas voter" in the federal Uniformed and Overseas Citizens Absentee Voting Act.

(c)        An otherwise valid voter registration or absentee ballot application submitted by an absent uniformed services voter during a year shall not be refused or prohibited on the grounds that the voter submitted the application before the first date on which the county board of elections otherwise accepts those applications submitted by absentee voters who are not members of the uniformed services for that year.

(d)        If any absent uniformed services or overseas voter submits a voter registration application or absentee ballot request, and the request is rejected, the board of elections that makes the rejection shall notify the voter of the reasons for the rejection.

(e)        The requirement for any oath or affirmation to accompany any document as to voter registration or absentee ballots under this Article may be met by use of the standard oath prescribed by the Presidential designee under section 101(b)(7) of the Uniformed and Overseas Citizens Absentee Voting Act.  (1941, c. 346, ss. 1, 1a; 1943, c. 503, s. 1; 1945, c. 758, s. 4; 1953, c. 908; 1963, c. 457, s. 16; 1967, c. 775, s. 1; 1973, c. 793, s. 71; 2001‑466, s. 4(a); 2003‑226, s. 19; 2006‑192, s. 6; 2009‑281, s. 1.)



§ 163-246. Provisions of Article 20 applicable except as otherwise provided; State Board of Elections to adopt regulations.

§ 163‑246.  Provisions of Article 20 applicable except as otherwise provided; State Board of Elections to adopt regulations.

Except as otherwise provided in this Article, registration by mail and absentee voting by individuals to whom this Article is applicable shall be governed by the provisions of Article 20 of this Chapter. By way of illustration rather than limitation, the provisions of this paragraph shall apply to the form of absentee ballots, certificates and container‑return envelopes; the manner of depositing and voting military absentee ballots; the counting and certifying of results; the hearing of challenges; and the preservation of container‑return envelopes in which executed military absentee ballots are transmitted. The intent of this Article is that each uniformed services voter receives the utmost consideration and cooperation when voting, that each valid ballot cast by that voter is duly counted, and that all qualified uniformed and overseas voters have equal opportunity to cast a vote and have it counted if it conforms with the law. For purposes of this Article, "uniformed services voter" means those individuals set forth as such in The Uniformed and Overseas Citizens Absentee Voting Act of 1986 (UOCAVA).

The State Board of Elections is authorized to adopt and promulgate whatever rules and regulations (not in conflict with other provisions of this Chapter) it may deem necessary to carry out the true intent and purpose of this Article. (1941, c. 346, ss. 7‑10; 1943, c. 503, ss. 7, 8; 1963, c. 457, s. 15; 1967, c. 775, s. 1; 2001‑466, s. 4(b).)



§ 163-247. Methods of applying for absentee ballots.

§ 163‑247.  Methods of applying for absentee ballots.

An individual entitled to exercise the rights conferred by this Article and who is absent from the county of his residence may apply for absentee ballots in either of the ways provided in this section.

(1)        Federal Postcard Application Form.  At any time prior to the statewide primary or general election in which he seeks to vote, the applicant may make and sign a written application to the County Board of Election[s] in County of Voter's Residence for absentee ballots on the postcard form specified in or promulgated by regulation under The Uniformed and Overseas Citizens Absentee Voting Act of 1986 (UOCAVA), 42 U.S.C. § 1973ff(b) and § 1973ff‑3.

(2)        Application to Chairman of County Board of Elections.  In lieu of applying on the federal postcard as provided in the preceding subdivision, at any time prior to the statewide primary or general election in which he seeks to vote the applicant may make and sign a written application to the chairman of the board of elections of the county of his residence upon a form prepared and furnished him upon request by the county board of elections. This form shall require the applicant's signature and shall elicit from him:

a.         A request for absentee ballots to be voted in a specified statewide primary or general election.

b.         A statement of his political party affiliation if he seeks to vote by absentee ballot in a primary election.

c.         A statement of his membership in the armed forces of the United States, or his membership in one of the other categories to which this Article is made applicable in G.S. 163‑245.

d.         A statement of the precinct in which he is registered to vote, or, if the applicant is not registered, a statement of his address before entering military or other qualifying service and the period of time he resided at that address.

e.         A statement of the address to which the absentee ballots should be mailed.

In lieu of using a form prepared and furnished by the county board of elections, the voter may apply in an informal writing. If the written application is signed by the voter and if it contains all the information required by this subdivision, it shall be regarded as sufficient to permit the chairman of the county board of elections to act upon it.

(3)        If a single application from an absentee uniformed voter is received by an election official, it shall be considered a valid absentee ballot request with respect to all general, primary, and runoff elections for federal, State, county, or those municipal offices in which absentee ballots are allowed under the provisions of G.S. 163‑302, held through the next two regularly scheduled general elections for federal office. This subdivision does not apply to a special election not involving the election of candidates, unless that special election is being held on the same day as a general or primary election. (1941, c. 346, ss. 2, 3; 1943, c. 503, s. 2; 1963, c. 457, s. 12; 1967, c. 775, s. 1; 1977, c. 265, s. 16; 1987, c. 415, s. 1; 2001‑466, ss. 4(c), 4(d); 2003‑226, s. 20.)



§ 163-248. Register, ballots, container-return envelopes, and instruction sheets.

§ 163‑248.  Register, ballots, container‑return envelopes, and instruction sheets.

(a)        Register of Military Absentee Ballot Applications and Ballots Issued.  The State Board of Elections shall approve an official register of military absentee ballot applications and ballots issued in which shall be recorded whatever information and official action may be required by this Article. The State Board of Elections may provide for the register to be kept by electronic data processing equipment, and a copy or a supplement of new information shall be printed each business day.

The register of military absentee ballot applications and ballots issued shall constitute a public record.

(b)        Absentee Ballot Form.  Persons entitled to vote by absentee ballot under the terms of this Article shall be furnished with regular official ballots; separate or distinctly marked absentee ballots shall not be used. The State Board of Elections and the county boards of elections shall have all necessary absentee ballots printed and in the hands of the proper election officials not later than 60 days before the statewide general election in even‑numbered years and not later than 50 days before the primary or any other election. However, in the case of municipal elections, absentee ballots shall be made available no later than 30 days before an election.

(c)        Container‑Return Envelope.  The county board of elections shall print a sufficient number of envelopes in which persons casting military absentee ballots may transmit their marked ballots to the chairman of the county board of elections. The container‑return envelopes shall be printed and available for use not later than 60 days before the statewide general election in even‑numbered years and not later than 50 days before the primary or any other election. However, in the case of municipal elections, container‑return envelopes shall be made available no later than 30 days before an election. Each container‑return envelope shall be printed in accordance with the following instructions:

(1)        On one side shall be arranged identified spaces in which the chairman of the county board of elections may insert the name of the applicant, the number assigned his application, and the designation of the precinct in which the applicant is registered.

(2)        On the other side shall be printed the return address of the chairman of the county board of elections and the following certificate:

"Certificate of Absentee Voter

I, ______________ , do hereby certify that I am a resident and qualified voter in

________ precinct, ______ County, North Carolina, and that I am [check whichever of the following statements is correct]

[  ]    Serving in the armed forces of the United States

[  ]    The spouse of a member of the armed forces of the United States residing outside the county of my spouse's residence

[  ]    A disabled war veteran in a United States government hospital

[  ]    A civilian attached to and serving outside the United States with the armed forces of the United States

[  ]    A member of the Peace Corps

[  ]    A United States citizen currently outside the United States

I further certify that I am affiliated with the ______ Party. [To be completed only if applicant seeks to vote in the primary of the political party to which he belongs.]

I further certify that the following is my official address:

_________________________________________________________

[Unit (Co., Sq., Trp., Bn., etc.), Governmental Agency, or Office]

_________________________________________________________

[Military Base, Station, Camp, Fort, Ship, Airfield, etc.]

_________________________________________________________

[Street number, APO, or FPO number]

_________________________________________________________

[City, postal zone, State, and zip code]

_________________________________________________________

[E‑mail address]

I further certify that I made application for absentee ballots and that I marked the ballots enclosed herein, or that they were marked for me in my presence and according to my instruction. I understand it is a felony to falsely sign this certificate.

Witness my hand in the presence of ______ [Insert name and address of witness] this ____ day of ______, ____.

_________________________________________________________

(Signature of voter)

Signature of witness ____________________________________________________

Address of witness ____________________________________________________

Note: This certificate must be witnessed by a person who is 18 years of age or older, and must contain the signature and address of the witness.

(d)        Instruction Sheets.  The county board of elections shall prepare and print a sufficient number of sheets of instructions on how voters covered by the provisions of this Article are to prepare absentee ballots and return them to the chairman of the county board of elections. The instruction sheets shall be printed and available for use not later than the date of ballot availability.  (1929, c. 164, s. 39; 1941, c. 346, ss. 2‑6; 1943, c. 503, s. 3; 1963, c. 457, ss. 12‑14; 1967, c. 775, s. 1; 1973, c. 793, s. 72; 1975, c. 844, ss. 15‑17; 1979, c. 411, s. 7; 1985 (Reg. Sess., 1986), c. 986, s. 2; 1987, c. 485, ss. 2, 5; c. 509, s. 9; c. 583, s. 5; 1989, c. 635, s. 5; 1999‑456, s. 59; 2009‑537, s. 1.)



§ 163-249. Consideration and approval of applications and issuance of absentee ballots.

§ 163‑249.  Consideration and approval of applications and issuance of absentee ballots.

The procedure to be followed in receiving applications for absentee ballots under this Article, passing upon their validity, and issuing absentee ballots shall be governed by the provisions of this section.

(1)        Record of Applications Received and Ballots Issued.  Upon receipt of a voter's written application for absentee ballots in either of the forms permitted by G.S. 163‑247, the chairman of the county board of elections shall promptly enter in the register of military absentee ballot applications and ballots issued:

a.         Name of voter applying for absentee ballots.

b.         Applicant's political party affiliation as stated in an application for ballots in a primary.

c.         Number assigned voter's application. (Numbers assigned applications received under the provisions of this Article shall be chosen so as not to be identical with numbers assigned applications received under the provisions of Article 20.)

d.         Precinct in which applicant is registered if he is already registered, or precinct in which applicant is registered by the chairman of the county board of elections under the provisions of subdivisions (2) and (3) of this section.

e.         Address to which ballots are to be mailed.

f.          Statement of basis on which applicant asserts his qualifications for obtaining absentee ballots under the provisions of this Article.

g.         Date application for ballots is received by chairman.

(2)        Determination of Validity of Applications for Absentee Ballots; Handling Applications for Persons Not Registered.  The chairman of the county board of elections shall pass upon the validity of all applications for absentee ballots received under the provisions of this Article, and he shall not delegate this responsibility.

If the chairman finds that the applicant is a qualified voter of  the county, that he is registered in the precinct stated in his application, that the assertions in his application are true, that they demonstrate that he is entitled to vote by absentee ballot under the terms of this Article, and that his application is in proper form, the chairman shall approve the application for absentee ballots.

If the chairman finds that the applicant is not registered to vote in the precinct in which he declares he is a resident, the chairman shall make a reasonable investigation as to the applicant's residence. If the chairman determines that the applicant is a resident of the precinct asserted, that he is eligible to register and vote under the Constitution and statutes of this State, and that his application is otherwise in order, the chairman shall register him according to the procedure specified in subdivision (3) of this section and approve his application for absentee ballots.

(3)        Record of Chairman's Decisions; Registration by Chairman.  At the time the chairman of the county board of elections makes his decision on an application for absentee ballots, he shall enter in the appropriate column in the register of military absentee ballot applications and ballots issued opposite the name of the applicant a notation of whether his application was "Approved" or "Disapproved." In cases in which the chairman determines that an unregistered applicant is entitled to register, he shall also note in the appropriate column of the register the designation of the precinct in which the applicant is entitled to vote. This entry shall constitute registration and shall entitle an otherwise qualified applicant to receive absentee ballots.

(4)        Delivery of Absentee Ballots and Container‑Return Envelope to Applicant.  When the chairman of the county board of elections approves an application for military absentee ballots he shall promptly issue and transmit them in accordance with the following instructions:

a.         On the top margin of each ballot the applicant is entitled to vote, the chairman shall write or type the words "Absentee Ballot No ____" and insert in the blank space the number assigned the applicant's application in the register of military absentee ballot applications and ballots issued. He shall not write, type, or print any other matter upon the ballots transmitted to the absentee voter.

b.         The chairman shall fold and place the ballots (identified in accordance with the preceding instruction) in a container‑return envelope and write or type in the appropriate blanks thereon, the absentee voter's name, his application number, and the designation of the precinct in which his ballots are to be voted. The chairman shall leave the container‑return envelope holding the ballots unsealed.

c.         The chairman shall then place the unsealed container‑return envelope holding the ballots, together with printed instructions for voting and returning the ballots, in an envelope addressed to the applicant at the address stated in his application, seal the envelope, and mail it at the expense of the county board of elections.  (1941, c. 346, ss. 2, 3, 4, 5; 1943, c. 503, s. 3; 1963, c. 457, ss. 12, 13; 1967, c. 775, s. 1.)



§ 163-250. Voting absentee ballots and transmitting them to chairman of county board of elections.

§ 163‑250.  Voting absentee ballots and transmitting them to chairman of county board of elections.

(a)        Procedure for Voting Absentee Ballots.  In the presence of a person who is at least 18 years of age, the voter shall:

(1)        Mark the voter's ballots, or cause them to be marked by that person in the voter's presence according to the voter's instructions.

(2)        Fold each ballot separately, or cause each of them to be folded in the voter's presence.

(3)        Place the folded ballots in the container‑return envelope and securely seal it, or have this done in the voter's presence.

(4)        Make and subscribe the certificate printed on the container‑return envelope according to the provisions of G.S. 163‑248(c).

The person in whose presence the ballots were marked shall sign the certificate as a witness and shall give that person's address.

(b)        Transmitting Executed Absentee Ballots to Chairman of County Board of Elections.  When executed and witnessed in accordance with the provisions of subsection (a) of this section, the sealed container‑return envelope in which executed absentee ballots have been placed shall be mailed by the voter to the chairman of the county board of elections who issued them.  (1941, c. 346, ss. 7‑10; 1963, c. 457, s. 15; 1967, c. 775, s. 1; 1987, c. 583, s. 6; 2009‑537, s. 7.)



§ 163-251. Certified list of approved military absentee ballot applications; record of ballots received; disposition of list; list constitutes registration.

§ 163‑251.  Certified list of approved military absentee ballot applications; record of ballots received; disposition of list; list constitutes registration.

(a)        Preparation of List.  The chairman of the county board of elections shall prepare, or cause to be prepared, a list in quadruplicate of all military absentee ballots returned to the county board of elections to be counted which have been approved by the county board of elections. At the end of the list the chairman shall execute the following certificate under oath:

"State of North Carolina

County of_______________________________________________________

I, __________________, Chairman of the __________________ County Board of Elections, do hereby certify that the foregoing is a list of all executed military absentee ballots to be voted in the election to be conducted on the __________ day of ____________, ________, which have been approved by the County Board of Elections. I further certify that I have issued ballots to no other persons than those listed herein and further that I have not delivered military absentee ballots to persons other than those listed herein; that this list constitutes the only precinct registration of military absentee voters whose names have not heretofore been entered on the regular registration of the appropriate precinct.

This the __________ day of _______, _____.

___________________________________________

(Signature of Chairman of County

Board of Elections)

Sworn to and subscribed before me this __________ day of ____________, ________

_______________________________________________________________

(Signature of Officer administering oath)

_______________________________________________________________

(Title of officer)"

(b)        Distribution of List.  No earlier than 3:00 P.M. on the day before the election and no later than 10:00 A.M. on election day, the chairman shall cause one copy of the list of executed military absentee ballots, which may be a continuing countywide list or a separate list for each precinct, to be immediately deposited as first‑class mail to the State Board of Elections. The chairman shall retain one copy in the board office for public inspection and he shall cause two copies of the appropriate precinct list to be delivered to the chief judge of each precinct in the county. The chief judge shall post one copy in the voting place and retain one copy until all challenges of absentee ballots have been heard by the county board of elections. Challenges shall be made as provided in G.S. 163‑89.

After receipt of the list of absentee voters required by this section the chief judge shall call the name of each person recorded on the list and enter an "A" in the appropriate voting square on the voter's permanent registration record, if any. If such person is already recorded as having voted in that election, the chief judge shall enter a challenge which shall be presented to the chairman of the county board of elections for resolution by the board of elections prior to certification of results by the board.

(c)        List Constitutes Registration.  The "List of Applicants for Military Absentee Ballots to Whom Ballots Have Been Issued" prescribed by this section, when delivered to the chief judges of the various precincts, shall constitute the only precinct registration of the military absentee voters listed thereon whose names are not already entered in the registration records of the appropriate precinct. Chief judges shall not add the names of persons listed on the military absentee list to the regular registration books of their precincts.

(d)        Counting Ballots, Hearing Challenges.  The county board of elections shall count military ballots as provided for civilian absentee ballots in G.S. 163‑234, and shall hear challenges as provided in G.S. 163‑89. (1941, c. 346, ss. 7‑10, 12, 13; 1943, c. 503, ss. 4, 5; 1963, c. 457, s. 15; 1967, c. 775, s. 1; 1973, c. 536, s. 2; 1977, c. 265, s. 17; 1979, c. 797, s. 3; 1981, c. 155, s. 2; c. 308, s. 3; 1983, c. 331, s. 4; 1993 (Reg. Sess., 1994), c. 762, ss. 56, 57; 1999‑456, s. 59.)



§ 163-252. Repealed by Session Laws 1973, c. 536, s. 5.

§ 163‑252.  Repealed by Session Laws 1973, c. 536, s. 5.



§ 163-253. Article inapplicable to persons after change of status; reregistration not required.

§ 163‑253.  Article inapplicable to persons after change of status; reregistration not required.

Upon discharge from the armed forces of the United States or termination of any other status qualifying the voter to register and vote by absentee ballot under the provisions of this Article, the voter shall not be entitled to vote by military absentee ballot, but if the voter was registered under the provisions of this Article that voter's registration shall remain valid for the remainder of the calendar year that voter registered, and that voter shall be entitled to vote in any primary or election for the remainder of the calendar year without having to reregister. If requested by election officials, the voter shall present proof of military status at the time of registration. This section does not entitle a person to vote in North Carolina if that person has become disqualified because of change of permanent residence to another State or because of conviction of a felony. (1943, c. 503, s. 12; 1967, c. 775, s. 1; 1999‑424, s. 7(k); 2001‑466, s. 4(e).)



§ 163-254. Registration and voting on primary or election day.

§ 163‑254.  Registration and voting on primary or election day.

Notwithstanding any other provisions of Chapter 163 of the General Statutes, an individual shall be permitted to register in person at any time the office of the board of elections or the voting place is open, including the day of a primary or election if that individual was absent on the day the registration records close for an election, but returns to that individual's county of residence in North Carolina thereafter, and if the absence is due to an occupation or status of that individual listed below:

(1)        Individuals serving in the armed forces of the United States, including (but not limited to) the Army, the Navy, the Air Force, the Marine Corps, the Coast Guard, the Merchant Marine, the National Oceanic and Atmospheric Administration, the commissioned corps of the Public Health Service, and members of the National Guard and military reserve.

(2)        Spouses of individuals serving in the armed forces of the United States residing outside the counties of their spouses' voting residence.

(3)        Disabled war veterans in United States government hospitals.

(4)        Civilians attached to and serving outside the United States with the armed forces of the United States.

(5)        Members of the Peace Corps.

If an individual so absent on the day registration closes shall appear in person at the voting place on election day and is otherwise eligible to vote, that individual shall be entitled to register and vote at the voting place that day, regardless of whether the person's occupation or status as outlined in subdivisions (1) through (5) of this section has changed since the close of registration.  (1977, c. 93; 1999‑424, s. 7(l); 2001‑353, s. 3; 2009‑281, s. 1.)



§ 163-255. Absentee voting at office of board of elections.

§ 163‑255.  Absentee voting at office of board of elections.

Notwithstanding any other provisions of Chapter 163 of the General Statutes, any person eligible to vote an absentee ballot pursuant to G.S. 163‑245 shall be permitted to vote an absentee ballot pursuant to G.S. 163‑227.2 if the person has not already voted an absentee ballot which has been returned to the board of elections, and if he will not be in the county on the day of the primary or election.

In the event an absentee application or ballot has already been mailed to such person applying to vote pursuant to G.S. 163‑227.2, the board of elections shall void the application and ballot unless the voted absentee ballot has been received by the board of elections. Such person shall be eligible to vote pursuant to G.S. 163‑227.2 no later than 5:00 P.M. on the day next preceding the primary, second primary or election. (1977, c. 93; 1979, c. 797, s. 4.)



§ 163-256. Regulations of State Board of Elections.

§ 163‑256.  Regulations of State Board of Elections.

(a)        The State Board of Elections shall adopt rules and regulations to carry out the intent and purpose of G.S. 163‑254 and 163‑255, and to ensure that a proper list of persons voting under said sections shall be maintained by the boards of elections, and to ensure proper registration records, and such rules and regulations shall not be subject to the provisions of Article 2A of Chapter 150B of the General Statutes.

(b)        The State Board of Elections shall be the single office responsible for providing information concerning voter registration and absentee voting procedures to be used by absent uniformed services voters and overseas voters as to all elections and procedures relating to the use of federal write‑in absentee ballots. Unless otherwise required by law, the State Board of Elections shall be responsible for maintaining contact and cooperation with the Federal Voting Assistance Program, the United States Department of Defense, and other federal entities that deal with military and overseas voting. The State Board of Elections shall, as needed, make recommendations concerning military and overseas citizen voting to the General Assembly, the Governor, and other State officials. (1977, c. 93; 1987, c. 827, s. 1; 2003‑226, s. 18.)



§ 163-257. Facsimile, electronic mail, or scanned transmission of election materials.

§ 163‑257.  Facsimile, electronic mail, or scanned transmission of election materials.

An applicant entitled to exercise the rights conferred by this Article may apply for registration and an absentee ballot by facsimile, electronic mail, or transmission of a scanned document if otherwise qualified to apply for and vote by absentee ballot. A county board of elections may send and receive absentee ballot applications and accept voted ballots by facsimile, electronic mail, or transmission of a scanned document from eligible electors as defined in G.S. 163‑245. The State Board of Elections shall promulgate uniform rules for the use of facsimiles, electronic mail, and transmission of scanned documents in application and voting under this section, and all county boards of elections shall adhere to those rules. (1999‑455, s. 20; 2004‑127, s. 9(b).)



§ 163-258. Emergency powers.

§ 163‑258.  Emergency powers.

If an international, national, or local emergency or other situation arises that makes substantial compliance with this Article or the Uniformed and Overseas Citizens Absentee Voting Act impossible or unreasonable, the State Board of Elections may prescribe, by emergency rule, such special procedures or requirements as may be necessary to facilitate absentee voting by those absent uniformed services voters or overseas voters directly affected who are eligible to vote in this State. The rule shall become effective when filed with the Codifier of Rules.  (2009‑537, s. 9.)



§§ 163-259 through 163-268. Repealed by Session Laws 1975, c. 565, s. 8.

Article 22.

Corrupt Practices and Other Offenses against the Elective Franchise.

§§ 163‑259 through 163‑268.  Repealed by Session Laws 1975, c. 565, s. 8.



§§ 163-269 through 163-270. Repealed by Session Laws 1999-31, s. 5(b).

§§ 163‑269 through 163‑270.  Repealed by Session Laws 1999‑31, s. 5(b).



§ 163-271. Intimidation of voters by officers made misdemeanor.

§ 163‑271.  Intimidation of voters by officers made misdemeanor.

It shall be unlawful for any person holding any office, position, or employment in the State government, or under and with any department, institution, bureau, board, commission, or other State agency, or under and with any county, city, town, district, or other political subdivision, directly or indirectly, to discharge, threaten to discharge, or cause to be discharged, or otherwise intimidate or oppress any other person in such employment on account of any vote such voter or any member of his family may cast, or consider or intend to cast, or not to cast, or which he may have failed to cast, or to seek or undertake to control any vote which any subordinate of such person may cast, or consider or intend to cast, or not to cast, by threat, intimidation, or declaration that the position, salary, or any part of the salary of such subordinate depends in any manner whatsoever, directly or indirectly, upon the way in which subordinate or any member of his family casts, or considers or intends to cast, or not to cast his vote, at any primary or election.  A violation of this section is a Class 2 misdemeanor. (1933, c. 165, s. 25; 1967, c. 775, s. 1; 1987, c. 565, s. 11; 1993, c. 539, s. 1109; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 163-272. Repealed by Session Laws 1971, c. 872, s. 3.

§ 163‑272.  Repealed by Session Laws 1971, c. 872, s. 3.



§ 163-272.1. Penalties for violation of this Chapter.

§ 163‑272.1.  Penalties for violation of this Chapter.

Whenever in this Chapter it is provided that a crime is a misdemeanor, the punishment shall be for a Class 2 misdemeanor. (1987, c. 565, s. 1; 1993, c. 539, s. 1110; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 163-273. Offenses of voters; interference with voters; penalty.

§ 163‑273.  Offenses of voters; interference with voters; penalty.

(a)        Any person who shall, in connection with any primary or election in this State, do any of the acts and things declared in this section to be unlawful, shall be guilty of a Class 2 misdemeanor.  It shall be unlawful:

(1)        For a voter, except as otherwise provided in this Chapter, to allow his ballot to be seen by any person.

(2)        For a voter to take or remove, or attempt to take or remove, any ballot from the voting enclosure.

(3)        For any person to interfere with, or attempt to interfere with, any voter when inside the voting enclosure.

(4)        For any person to interfere with, or attempt to interfere with, any voter when marking his ballots.

(5)        For any voter to remain longer than the specified time allowed by this Chapter in a voting booth, after being notified that his time has expired.

(6)        For any person to endeavor to induce any voter, while within the voting enclosure, before depositing his ballots, to show how he marks or has marked his ballots.

(7)        For any person to aid, or attempt to aid, any voter by means of any mechanical device, or any other means whatever, while within the voting enclosure, in marking his ballots.

(b)        Election officers shall cause any person committing any of the offenses set forth in subsection (a) of this section to be arrested and shall cause charges to be preferred against the person so offending in a court of competent jurisdiction. (1929, c. 164, s. 29; 1967, c. 775, s. 1; 1987, c. 565, s. 12; 1993, c. 539, s. 1111; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 163-274. Certain acts declared misdemeanors.

§ 163‑274.  Certain acts declared misdemeanors.

(a)        Class 2 Misdemeanors.  Any person who shall, in connection with any primary or election in this State, do any of the acts and things declared in this subsection to be unlawful, shall be guilty of a Class 2 misdemeanor. It shall be unlawful:

(1)        For any person to fail, as an officer or as a judge or chief judge of a primary or election, or as a member of any board of elections, to prepare the books, ballots, and return blanks which it is his duty under the law to prepare, or to distribute the same as required by law, or to perform any other duty imposed upon him within the time and in the manner required by law;

(1a)      For any member, director, or employee of a board of elections to alter a voter registration application or other voter registration record without either the written authorization of the applicant or voter or the written authorization of the State Board of Elections;

(2)        For any person to continue or attempt to act as a judge or chief judge of a primary or election, or as a member of any board of elections, after having been legally removed from such position and after having been given notice of such removal;

(3)        For any person to break up or by force or violence to stay or interfere with the holding of any primary or election, to interfere with the possession of any ballot box, election book, ballot, or return sheet by those entitled to possession of the same under the law, or to interfere in any manner with the performance of any duty imposed by law upon any election officer or member of any board of elections;

(4)        For any person to be guilty of any boisterous conduct so as to disturb any member of any election board or any chief judge or judge of election in the performance of his duties as imposed by law;

(5)        For any person to bet or wager any money or other thing of value on any election;

(5a)      Repealed by Session Laws 1999‑455, s. 21, applicable to elections held on or after January 1, 2000.

(6)        For any person, directly or indirectly, to discharge or threaten to discharge from employment, or otherwise intimidate or oppose any legally qualified voter on account of any vote such voter may cast or consider or intend to cast, or not to cast, or which he may have failed to cast;

(7)        For any person to publish in a newspaper or pamphlet or otherwise, any charge derogatory to any candidate or calculated to affect the candidate's chances of nomination or election, unless such publication be signed by the party giving publicity to and being responsible for such charge;

(8)        For any person to publish or cause to be circulated derogatory reports with reference to any candidate in any primary or election, knowing such report to be false or in reckless disregard of its truth or falsity, when such report is calculated or intended to affect the chances of such candidate for nomination or election;

(9)        For any person to give or promise, in return for political support or influence, any political appointment or support for political office;

(10)      For any chairman of a county board of elections or other returning officer to fail or neglect, willfully or of malice, to perform any duty, act, matter or thing required or directed in the time, manner and form in which said duty, matter or thing is required to be performed in relation to any primary, general or special election and the returns thereof;

(11)      For any clerk of the superior court to refuse to make and give to any person applying in writing for the same a duly certified copy of the returns of any primary or election or of a tabulated statement to a primary or election, the returns of which are by law deposited in his office, upon the tender of the fees therefor;

(12)      For any person willfully and knowingly to impose upon any blind or illiterate voter a ballot in any primary or election contrary to the wish or desire of such voter, by falsely representing to such voter that the ballot proposed to him is such as he desires; or

(13)      Except as authorized by G.S. 163‑82.15, for any person to provide false information, or sign the name of any other person, to a written report under G.S. 163‑82.15.

(b)        Class 1 Misdemeanor.  Any person who shall, in connection with any primary or election in this State, do any of the acts and things declared in this subsection to be unlawful shall be guilty of a Class 1 misdemeanor. It shall be unlawful for any person who has access to an official voted ballot or record to knowingly disclose in violation of G.S. 163‑165.1(e) how an individual has voted that ballot. (1931, c. 348, s. 9; 1951, c. 983, s. 1; 1967, c. 775, s. 1; 1979, c. 135, s. 3; 1987, c. 565, s. 13; c. 583, s. 9; 1993, c. 539, s. 1112; 1994, Ex. Sess., c. 24, s. 14(c); 1993 (Reg. Sess., 1994), c. 762, s. 58(a)‑(c); 1999‑424, s. 7(h); 1999‑426, s. 2(a); 1999‑455, s. 21; 2007‑391, ss. 9(b), 16(b).)



§ 163-275. Certain acts declared felonies.

§ 163‑275.  Certain acts declared felonies.

Any person who shall, in connection with any primary, general or special election held in this State, do any of the acts or things declared in this section to be unlawful, shall be guilty of a Class I felony. It shall be unlawful:

(1)        For any person fraudulently to cause his name to be placed upon the registration books of more than one election precinct or fraudulently to cause or procure his name or that of any other person to be placed upon the registration books in any precinct when such registration in that precinct does not qualify such person to vote legally therein, or to impersonate falsely another registered voter for the purpose of voting in the stead of such other voter;

(2)        For any person to give or promise or request or accept at any time, before or after any such primary or election, any money, property or other thing of value whatsoever in return for the vote of any elector;

(3)        For any person who is an election officer, a member of an election board or other officer charged with any duty with respect to any primary or election, knowingly to make any false or fraudulent entry on any election book or any false or fraudulent returns, or knowingly to make or cause to be made any false statement on any ballot, or to do any fraudulent act or knowingly and fraudulently omit to do any act or make any report legally required of such person;

(4)        For any person knowingly to swear falsely with respect to any matter pertaining to any primary or election;

(5)        For any person convicted of a crime which excludes him from the right of suffrage, to vote at any primary or election without having been restored to the right of citizenship in due course and by the method provided by law;

(6)        For any person to take corruptly the oath prescribed for voters;

(7)        For any person with intent to commit a fraud to register or vote at more than one precinct or more than one time, or to induce another to do so, in the same primary or election, or to vote illegally at any primary or election;

(8)        For any chief judge or any clerk or copyist to make any entry or copy with intent to commit a fraud;

(9)        For any election official or other officer or person to make, certify, deliver or transmit any false returns of any primary or election, or to make any erasure, alteration, or conceal or destroy any election ballot, book, record, return or process with intent to commit a fraud;

(10)      For any person to assault any chief judge, judge of election or other election officer while in the discharge of his duty in the registration of voters or in conducting any primary or election;

(11)      For any person, by threats, menaces or in any other manner, to intimidate or attempt to intimidate any chief judge, judge of election or other election officer in the discharge of his duties in the registration of voters or in conducting any primary or election;

(12)      For any chief judge, judge of election, member of a board of elections, assistant, marker, or other election official, directly or indirectly, to seek, receive or accept money or the promise of money, the promise of office, or other reward or compensation from a candidate in any primary or election or from any source other than such compensation as may be provided by law for his services;

(13)      For any person falsely to make or present any certificate or other paper to qualify any person fraudulently as a voter, or to attempt thereby to secure to any person the privilege of voting;

(14)      For any officer to register voters and any other individual to knowingly and willfully receive, complete, or sign an application to register from any voter contrary to the provisions of G.S. 163‑82.4; or

(15)      Reserved for future codification purposes.

(16)      For any person falsely to make the certificate provided by G.S. 163‑229(b)(2) or G.S. 163‑250(a).

(17)      For any person, directly or indirectly, to misrepresent the law to the public through mass mailing or any other means of communication where the intent and the effect is to intimidate or discourage potential voters from exercising their lawful right to vote.

(18)      For any person, knowing that a person is not a citizen of the United States, to instruct or coerce that person to register to vote or to vote. (1901, c. 89, s. 13; Rev., s. 3401; 1913, c. 164, s. 2; C.S., s. 4186; 1931, c. 348, s. 10; 1943, c. 543; 1965, c. 899; 1967, c. 775, s. 1; 1979, c. 539, s. 4; 1979, 2nd Sess., c. 1316, ss. 27, 28; 1981, cc. 63, 179; 1985, c. 562, s. 5; 1987, c. 565, s. 14; c. 583, s. 7; 1989, c. 770, s. 38; 1991, c. 727, s. 1; 1993, c. 553, s. 68; 1993 (Reg. Sess., 1994), c. 762, s. 58(d)‑(g); 1999‑424, s. 7(i); 2007‑391, s. 17(a).)



§ 163-276. Convicted officials; removal from office.

§ 163‑276.  Convicted officials; removal from office.

Any public official who shall be convicted of violating any provision of Article 14A or 22 of this Chapter, in addition to the punishment provided by law, shall be removed from office by the judge presiding, and, if the conviction is for a felony, shall be disqualified from voting until his citizenship is restored as provided by law. (1949, c. 504; 1967, c. 775, s. 1; 1985, c. 563, s. 11.3; 2002‑159, s. 21(c).)



§ 163-277. Compelling self-incriminating testimony; person so testifying excused from prosecution.

§ 163‑277.  Compelling self‑incriminating testimony; person so testifying excused from prosecution.

No person shall be excused from attending or testifying or producing any books, papers or other documents before any court or magistrate upon any investigation, proceeding or trial for the violation of any of the provisions of this Article, upon the ground or for the reason that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate or degrade him, but such person may be subpoenaed and required to testify by and for the State relative to any offense arising under the provisions of this Article; but such person shall not be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he may so testify or produce evidence, documentary or otherwise, and no testimony so given or produced shall be used against him upon any criminal investigation or proceeding, but such person so compelled to testify with respect to any acts of his own shall be immune from prosecution on account thereof, and shall be  pardoned for any violation of law about which such person shall be so  required to testify. (1931, c. 348, s. 11; 1967, c. 775, s. 1.)



§ 163-278. Duty of investigating and prosecuting violations of this Article.

§ 163‑278.  Duty of investigating and prosecuting violations of this Article.

It shall be the duty of the State Board of Elections and the district attorneys to investigate any violations of this Article, and the Board and district attorneys are authorized and empowered to subpoena and compel the attendance of any person before them for the purpose of making such investigation. The State Board of Elections and the district attorneys are authorized to call upon the Attorney General to furnish assistance by the State Bureau of Investigation in making the investigations of such violations. The State Board of Elections shall furnish the district attorney a copy of its investigation. The district attorney shall initiate prosecution and prosecute any violations of this Article. The provisions of G.S. 163‑278.28 shall be applicable to violations of this Article. (1931, c. 348, s. 12; 1967, c. 775, s. 1; 1975, c. 565, s. 7.)



§§ 163-278.1 through 163-278.4. Reserved for future codification purposes.

§§ 116‑278.1 through 116‑278.4.  Reserved for future codification purposes.



§ 163-278.5. Scope of Article; severability.

Article 22A.

Regulating Contributions and Expenditures in Political Campaigns.

Part 1. In General.

§ 163‑278.5.  Scope of Article; severability.

The provisions of this Article apply to primaries and elections for North Carolina offices and to North Carolina referenda and do not apply to primaries and elections for federal offices or offices in other States or to non‑North Carolina referenda. Any provision in this Article that regulates a non‑North Carolina entity does so only to the extent that the entity's actions affect elections for North Carolina offices or North Carolina referenda.

The provisions of this Article are severable. If any provision is held invalid by a court of competent jurisdiction, the invalidity does not affect other provisions of the Article that can be given effect without the invalid provision.

This section applies to Articles 22B, 22D, 22E, 22F, 22G, 22H, 22J, and 22M of the General Statutes to the same extent that it applies to this Article.  (1999‑31, s. 6(a); 2000‑140, s. 82; 2005‑430, s. 7; 2007‑349, s. 5; 2009‑534, s. 6.)



§ 163-278.6. Definitions.

§ 163‑278.6.  Definitions.

When used in this Article:

(1)        The term "board" means the State Board of Elections with respect to all candidates for State, legislative, and judicial offices and the county or municipal board of elections with respect to all candidates for county and municipal offices. The term means the State Board of Elections with respect to all statewide referenda and the county or municipal board of elections conducting all local referenda.

(2)        The term "broadcasting station" means any commercial radio or television station or community antenna radio or television station. Special definitions of "radio" and "television" that apply only in Part 1A of this Article are set forth in G.S. 163‑278.38Z.

(3)        The term "business entity" means any partnership, joint venture, joint‑stock company, company, firm, or any commercial or industrial establishment or enterprise.

(4)        The term "candidate" means any individual who, with respect to a public office listed in G.S. 163‑278.6(18), has taken positive action for the purpose of bringing about that individual's nomination or election to public office. Examples of positive action include:

a.         Filing a notice of candidacy or a petition requesting to be a candidate,

b.         Being certified as a nominee of a political party for a vacancy,

c.         Otherwise qualifying as a candidate in a manner authorized by law,

d.         Making a public announcement of a definite intent to run for public office in a particular election, or

e.         Receiving funds or making payments or giving the consent for anyone else to receive funds or transfer anything of value for the purpose of bringing about that individual's nomination or election to office. Transferring anything of value includes incurring an obligation to transfer anything of value.

Status as a candidate for the purpose of this Article continues if the individual is receiving contributions to repay loans or cover a deficit or is making expenditures to satisfy obligations from an election already held. Special definitions of "candidate" and "candidate campaign committee" that apply only in Part 1A of this Article are set forth in G.S. 163‑278.38Z.

(5)        The term "communications media" or "media" means broadcasting stations, carrier current stations, newspapers, magazines, periodicals, outdoor advertising facilities, billboards, newspaper inserts, and any person or individual whose business is polling public opinion, analyzing or predicting voter behavior or voter preferences. Special definitions of "print media," "radio," and "television" that apply only in Part 1A of this Article are set forth in G.S. 163‑278.38Z.

(6)        The terms "contribute" or "contribution" mean any advance, conveyance, deposit, distribution, transfer of funds, loan, payment, gift, pledge or subscription of money or anything of value whatsoever, to a candidate to support or oppose the nomination or election of one or more clearly identified candidates, to a political committee, to a political party, or to a referendum committee, whether or not made in an election year, and any contract, agreement, or other obligation to make a contribution. An expenditure forgiven by a person or entity to whom it is owed shall be reported as a contribution from that person or entity. These terms include, without limitation, such contributions as labor or personal services, postage, publication of campaign literature or materials, in‑kind transfers, loans or use of any supplies, office machinery, vehicles, aircraft, office space, or similar or related services, goods, or personal or real property. These terms also include, without limitation, the proceeds of sale of services, campaign literature and materials, wearing apparel, tickets or admission prices to campaign events such as rallies or dinners, and the proceeds of sale of any campaign‑related services or goods. Notwithstanding the foregoing meanings of "contribution," the word shall not be construed to include services provided without compensation by individuals volunteering a portion or all of their time on behalf of a candidate, political committee, or referendum committee. The term "contribution" does not include an "independent expenditure." If:

a.         Any individual, person, committee, association, or any other organization or group of individuals, including but not limited to, a political organization (as defined in section 527(e)(1) of the Internal Revenue Code of 1986) makes, or contracts to make, any disbursement for any electioneering communication, as defined in G.S. 163‑278.80(2) and (3) and G.S. 163‑278.90(2) and (3); and

b.         That disbursement is coordinated with a candidate, an authorized political committee of that candidate, a State or local political party or committee of that party, or an agent or official of any such candidate, party, or committee

that disbursement or contracting shall be treated as a contribution to the candidate supported by the electioneering communication or that candidate's party and as an expenditure by that candidate or that candidate's party.

(7)        The term "corporation" means any corporation established under either domestic or foreign charter, and includes a corporate subsidiary and any business entity in which a corporation participates or is a stockholder, a partner or a joint venturer. The term applies regardless of whether the corporation does business in the State of North Carolina.

(7a)      The term "costs of collection" means monies spent by the State Board of Elections in the collection of the penalties levied under this Article to the extent the costs do not constitute more than fifty percent (50%) of the civil penalty. The costs are presumed to be ten percent (10%) of the civil penalty unless otherwise determined by the State Board of Elections based on the records of expenses incurred by the State Board of Elections for its collection procedures.

(7b)      The term "day" means calendar day.

(7c)      The term "election cycle" means the period of time from January 1 after an election for an office through December 31 after the election for the next term of the same office. Where the term is applied in the context of several offices with different terms, "election cycle" means the period from January 1 of an odd‑numbered year through December 31 of the next even‑numbered year.

(8)        The term "election" means any general or special election, a first or second primary, a run‑off election, or an election to fill a vacancy. The term "election" shall not include any local or statewide referendum.

(8a)      The term "enforcement costs" means salaries, overhead, and other monies spent by the State Board of Elections in the enforcement of the penalties provisions of this Article, including the costs of investigators, attorneys, travel costs for State Board employees and its attorneys, to the extent the costs do not constitute more than fifty percent (50%) of the sum levied for the enforcement costs and civil late penalty.

(9)        The terms "expend" or "expenditure" mean any purchase, advance, conveyance, deposit, distribution, transfer of funds, loan, payment, gift, pledge or subscription of money or anything of value whatsoever, whether or not made in an election year, and any contract, agreement, or other obligation to make an expenditure, to support or oppose the nomination, election, or passage of one or more clearly identified candidates, or ballot measure. An expenditure forgiven by a person or entity to whom it is owed shall be reported as a contribution from that person or entity. Supporting or opposing the election of clearly identified candidates includes supporting or opposing the candidates of a clearly identified political party. The term "expenditure" also includes any payment or other transfer made by a candidate, political committee, or referendum committee.

(9a)      The term "independently expend" or "independent expenditure" means an expenditure to support or oppose the nomination or election of one or more clearly identified candidates that is made without consultation or coordination with a candidate or agent of a candidate whose nomination or election the expenditure supports or whose opponent's nomination or election the expenditure opposes. Supporting or opposing the election of clearly identified candidates includes supporting or opposing the candidates of a clearly identified political party. A contribution is not an independent expenditure. As applied to referenda, the term "independent expenditure" applies if consultation or coordination does not take place with a referendum committee that supports a ballot measure the expenditure supports, or a referendum committee that opposes the ballot measure the expenditure opposes.

(10)      The term "individual" means a single individual or more than one individual.

(11)      The term "insurance company" means any person whose business is making or underwriting contracts of insurance, and includes mutual insurance companies, stock insurance companies, and fraternal beneficiary associations.

(12)      The term "labor union" means any union, organization, combination or association of employees or workmen formed for the purposes of securing by united action favorable wages, improved labor conditions, better hours of labor or work‑related benefits, or for handling, processing or righting grievances by employees against their employers, or for representing employees collectively or individually in dealings with their employers. The term includes any unions to which Article 10, Chapter 95 applies.

(13)      The term "person" means any business entity, corporation, insurance company, labor union, or professional association.

(14)      The term "political committee" means a combination of two or more individuals, such as any person, committee, association, organization, or other entity that makes, or accepts anything of value to make, contributions or expenditures and has one or more of the following characteristics:

a.         Is controlled by a candidate;

b.         Is a political party or executive committee of a political party or is controlled by a political party or executive committee of a political party;

c.         Is created by a corporation, business entity, insurance company, labor union, or professional association pursuant to G.S. 163‑278.19(b); or

d.         Has the major purpose to support or oppose the nomination or election of one or more clearly identified candidates.

Supporting or opposing the election of clearly identified candidates includes supporting or opposing the candidates of a clearly identified political party.

If the entity qualifies as a "political committee" under sub‑subdivision a., b., c., or d. of this subdivision, it continues to be a political committee if it receives contributions or makes expenditures or maintains assets or liabilities. A political committee ceases to exist when it winds up its operations, disposes of its assets, and files its final report.

The term "political committee" includes the campaign of a candidate who serves as his or her own treasurer.

Special definitions of "political action committee" and "candidate campaign committee" that apply only in Part 1A of this Article are set forth in G.S. 163‑278.38Z.

(15)      The term "political party" means any political party organized or operating in this State, whether or not that party is recognized under the provisions of G.S. 163‑96. A special definition of "political party organization" that applies only in Part 1A of this Article is set forth in G.S. 163‑278.38Z.

(16)      Repealed by Session Laws 1999‑31, s. 4.

(17)      The term "professional association" means any trade association, group, organization, association, or collection of persons or individuals formed for the purposes of advancing, representing, improving, furthering or preserving the interests of persons or individuals having a common vocation, profession, calling, occupation, employment, or training.

(18)      The term "public office" means any office filled by election by the people on a statewide, county, municipal or district basis, and this Article shall be applicable to such elective offices whether the election therefor is partisan or nonpartisan.

(18a)    The term "referendum" means any question, issue, or act referred to a vote of the people of the entire State by the General Assembly, a unit of local government, or by the people under any applicable local act and includes constitutional amendments and State bond issues. The term "referendum" includes any type of municipal, county, or special district referendum and any initiative or referendum authorized by a municipal charter or local act. A recall election shall not be considered a referendum within the meaning of this Article.

(18b)    The term "referendum committee" means a combination of two or more individuals such as a committee, association, organization, or other entity or a combination of two or more business entities, corporations, insurance companies, labor unions, or professional associations such as a committee, association, organization, or other entity the primary purpose of which is to support or oppose the passage of any referendum on the ballot. If the entity qualifies as a "referendum committee" under this subdivision, it continues to be a referendum committee if it receives contributions or makes expenditures or maintains assets or liabilities. A referendum committee ceases to exist when it winds up its operations, disposes of its assets, and files its final report.

(19)      The term "treasurer" means an individual appointed by a candidate, political committee, or referendum committee as provided in G.S. 163‑278.7 or G.S. 163‑278.40A.  (1973, c. 1272, s. 1; 1975, c. 798, ss. 5, 6; 1979, c. 500, s. 1; c. 1073, ss. 1‑3, 19, 20; 1981, c. 837, s. 1; 1983, c. 331, s. 6; 1985, c. 352, ss. 1‑3; 1997‑515, ss. 4(a)‑(c), 7(b)‑(d); 1999‑31, ss. 1(a), (b), 2(a)‑(c), 3, 4(a); 1999‑424, s. 6(a), (b); 2002‑159, s. 55(n); 2003‑278, s. 5; 2004‑125, s. 3; 2004‑127, s. 15; 2004‑203, s. 12(b); 2005‑430, s. 10; 2006‑264, s. 23; 2007‑391, s. 3; 2008‑150, s. 6(a); 2008‑187, s. 33(a); 2009‑534, ss. 1, 3(a), (b).)



§ 163-278.7. Appointment of political treasurers.

§ 163‑278.7.  Appointment of political treasurers.

(a)        Each candidate, political committee, and referendum committee shall appoint a treasurer and, under verification, report the name and address of the treasurer to the Board. Only an individual who resides in North Carolina shall be appointed as a treasurer. A candidate may appoint himself or any other individual, including any relative except his spouse, as his treasurer, and, upon failure to file report designating a treasurer, the candidate shall be concluded to have appointed himself as treasurer and shall be required to personally fulfill the duties and responsibilities imposed upon the appointed treasurer and subject to the penalties and sanctions hereinafter provided.

(b)        Each appointed treasurer shall file with the Board at the time required by G.S. 163‑278.9(a)(1) a statement of organization that includes:

(1)        The Name, Address and Purpose of the Candidate, Political Committee, or Referendum Committee.  When the political committee or referendum committee is created pursuant to G.S. 163‑278.19(b), the name shall be or include the name of the corporation, insurance company, business entity, labor union or professional association whose officials, employees, or members established the committee. When the political committee or referendum committee is not created pursuant to G.S. 163‑278.19(b), the name shall be or include the economic interest, if identifiable, principally represented by the committee's organizers or intended to be advanced by use of the committee's receipts.

(2)        The names, addresses, and relationships of affiliated or connected candidates, political committees, referendum committees, political parties, or similar organizations;

(3)        The territorial area, scope, or jurisdiction of the candidate, political committee, or referendum committee;

(4)        The name, address, and position with the candidate or political committee of the custodian of books and accounts;

(5)        The name and party affiliation of the candidate(s) whom the committee is supporting or opposing, and the office(s) involved;

(5a)      The name of the referendum(s) which the referendum committee is supporting or opposing, and whether the committee is supporting or opposing the referendum;

(6)        The name of the political committee or political party being supported or opposed if the committee is supporting the ticket of a particular political or political party;

(7)        A listing of all banks, safety deposit boxes, or other depositories used, including the names and numbers of all accounts maintained and the numbers of all such safety deposit boxes used, provided that the Board shall keep any account number included in any report filed after March 1, 2003, and required by this Article confidential except as necessary to conduct an audit or investigation, except as required by a court of competent jurisdiction, or unless confidentiality is waived by the treasurer. Disclosure of an account number in violation of this subdivision shall not give rise to a civil cause of action. This limitation of liability does not apply to the disclosure of account numbers in violation of this subdivision as a result of gross negligence, wanton conduct, or intentional wrongdoing that would otherwise be actionable.

(8)        The name or names and address or addresses of any assistant treasurers appointed by the treasurer. Such assistant treasurers shall be authorized to act in the name of the candidate, political committee, or referendum committee and shall be fully responsible for any act or acts committed by the assistant treasurer. The treasurer shall be fully liable for any violation of this Article committed by any assistant treasurer; and

(9)        Any other information which might be requested by the Board that deals with the campaign organization of the candidate or referendum committee.

(c)        Any change in information previously submitted in a statement of organization shall be reported to the Board within a 10‑day period following the change.

(d)        A candidate, political committee or referendum committee may remove his or its treasurer. In case of the death, resignation or removal of his or its treasurer before compliance with all obligations of a treasurer under this Article, such candidate, political committee or referendum committee shall appoint a successor within 10 days of the vacancy of such office, and certify the name and address of the successor in the manner provided in the case of an original appointment.

(e)        Every treasurer of a referendum committee shall receive, prior to every election in which the referendum committee is involved, training from the State Board of Elections as to the duties of the office, including the requirements of G.S. 163‑278.13(e1), provided that the treasurer may designate an employee or volunteer of the committee to receive the training.

(f)         Every treasurer of a political committee shall participate in training as to the duties of the office within three months of appointment and at least once every four years thereafter. The State Board of Elections shall provide the training as to the duties of the office in person, through regional seminars, and through interactive electronic means. The treasurer may designate an assistant treasurer to participate in the training, if one is named under subdivision (b)(8) of this section. The treasurer may choose to participate in training prior to each election in which the political committee is involved. All such training shall be free of charge to the treasurer and assistant treasurer.  (1973, c. 1272, s. 1; 1979, c. 500, s. 2; c. 1073, ss. 4, 5, 16, 18, 20; 1987, c. 113, s. 1; 1995, c. 315, s. 1; 2002‑159, s. 57.1(a); 2004‑203, s. 59(a); 2005‑430, s. 10.1; 2006‑195, s. 7; 2009‑534, s. 4.)



§ 163-278.7A. Gifts from federal political committees.

§ 163‑278.7A.  Gifts from federal political committees.

It shall be permissible for a federal political committee, as defined by the Federal Election Campaign Act and regulations adopted pursuant thereto, to make contributions to a North Carolina candidate or political committee registered under this Article with the State Board of Elections or a county board of elections, provided that the contributing committee does all the following:

(1)        Is registered with the State Board of Elections consistent with the provisions of this Article.

(2)        Complies with reporting requirements specified by the State Board of Elections. Those requirements shall not be more stringent than those required of North Carolina political committees registered under this Article, unless the federal political committee makes any contribution to a North Carolina candidate or political committee in any election in excess of four thousand dollars ($4,000) for that election. "Election" shall be as defined in G.S. 163‑278.13(d).

(3)        Makes its contributions within the limits specified in this Article.

(4)        Appoints an assistant or deputy treasurer who is a resident of North Carolina and stipulates to the State Board of Elections that the designated in‑State resident assistant or deputy treasurer shall be authorized to produce whatever records reflecting political activity in North Carolina the State Board of Elections deems necessary. (1995 (Reg. Sess., 1996), c. 593, s. 1; 2003‑274, s. 1.)



§ 163-278.8. Detailed accounts to be kept by political treasurers.

§ 163‑278.8.  Detailed accounts to be kept by political treasurers.

(a)        The treasurer of each candidate, political committee, and referendum committee shall keep detailed accounts, current within not more than seven days after the date of receiving a contribution or making an expenditure, of all contributions received and all expenditures made by or on behalf of the candidate, political committee, or referendum committee. The accounts shall include the information required by the State Board of Elections on its forms.

(b)        Accounts kept by the treasurer of a candidate, political committee, or referendum committee or the accounts of a treasurer or political committee at any bank or other depository listed under G.S. 163‑278.7(b)(7), may be inspected, before or after the election to which the accounts refer, by a member, designee, agent, attorney or employee of the Board who is making an investigation pursuant to G.S. 163‑278.22.

(c)        Repealed by Session Laws 2004‑125, s. 5(a), effective July 20, 2004, and applicable to contributions made on or after January 1, 2003.

(d)        Repealed by Session Laws 2006‑195, s. 4, effective January 1, 2007, and applicable to all contributions made and accepted on or after that date.

(e)        All expenditures for media expenses shall be made by a verifiable form of payment. The State Board of Elections shall prescribe methods to ensure an audit trail for every expenditure so that the identity of each payee can be determined. All media expenditures in any amount shall be accounted for and reported individually and separately with specific descriptions to provide a reasonable understanding of the expenditure.

(f)         All expenditures for nonmedia expenses (except postage) of more than fifty dollars ($50.00) shall be made by a verifiable form of payment. The State Board of Elections shall prescribe methods to ensure an audit trail for every expenditure so that the identity of each payee can be determined. All expenditures for nonmedia expenses of fifty dollars ($50.00) or less may be made by check or by cash payment. All nonmedia expenditures of more than fifty dollars ($50.00) shall be accounted for and reported individually and separately with a specific description to provide a reasonable understanding of the expenditure, but expenditures of fifty dollars ($50.00) or less may be accounted for and reported in an aggregated amount, but in that case the treasurer shall account for and report that the treasurer made expenditures of fifty dollars ($50.00) or less each, the amounts, dates, and the purposes for which made. In the case of a nonmedia expenditure required to be accounted for individually and separately with a specific description to provide a reasonable understanding of the expenditure by this subsection, if the expenditure was to an individual, the report shall list the name and address of the individual.

(g)        All proceeds from loans shall be recorded separately with a detailed analysis reflecting the amount of the loan, the source, the period, the rate of interest, and the security pledged, if any, and all makers and endorsers.

(h)        The treasurer shall maintain all moneys of the political committee in a bank account or bank accounts used exclusively by the political committee and shall not commingle those funds with any other moneys.  (1973, c. 1272, s. 1; 1977, c. 635, s. 1; 1979, c. 1073, ss. 16, 20; 1981, c. 814, s. 1; 1985, c. 353, ss. 1, 2; 1993 (Reg. Sess., 1994), c. 744, s. 1; 1999‑424, s. 7(m); 2004‑125, s. 5(a); 2005‑430, ss. 2, 3; 2006‑161, ss. 2, 3; 2006‑195, s. 4; 2008‑150, s. 10(a).)



§ 163-278.8A. (For effective date and applicability, see Editor's note) Campaign sales by political party executive committees.

§ 163‑278.8A.  (For effective date and applicability, see Editor's note) Campaign sales by political party executive committees.

(a)        Exempt Purchase Price Not Treated as "Contribution."  Notwithstanding the provisions of G.S. 163‑278.6(6), the purchase price of goods or services sold by a political party executive committee as provided in subsection (b) of this section shall not be treated as a "contribution" for purposes of account‑keeping under G.S. 163‑278.8, for purposes of the reporting of contributions under G.S. 163‑278.11, or for the purpose of the limit on contributions under G.S. 163‑278.13. The treasurer is not required to obtain, maintain, or report the name or other identifying information of the purchaser of the goods or services, as long as the requirements of subsection (b) of this section are satisfied. However, the proceeds from the sales of those goods and services shall be treated as contributions for other purposes, and expenditures of those proceeds shall be reported as expenditures under this Article.

(b)        Exempt Purchase Price.  A purchase price for goods or services sold by a political party executive committee qualifies for the exemption provided in subsection (a) of this section as long as the sale of the goods or services adheres to a plan that the treasurer has submitted to and that has been approved in writing by the Executive Director of the State Board of Elections. The Executive Director shall approve the treasurer's plan upon and only upon finding that all the following requirements are satisfied:

(1)        That the price to be charged for the goods or services is reasonably close to the market price for the goods or services.

(2)        That the total amount to be raised from sales under all plans by the committee does not exceed ten thousand dollars ($10,000) per election cycle.

(3)        That no purchaser makes total purchases under the plan that exceed fifty dollars ($50.00).

(4)        That the treasurer include in the report under G.S. 163‑278.11, covering the relevant time period, all of the following:

a.         A description of the plan.

b.         The amount raised from sales under the plan.

c.         The number of purchases made.

(5)        That the treasurer shall include in the appropriate report under G.S. 163‑278.11 any in‑kind contribution made to the political party executive committee in providing the goods or services sold under the plan and that no in‑kind contribution accepted as part of the plan violates any provision of this Article.

The Executive Director may require a format for submission of a plan, but that format shall not place undue paperwork burdens upon the treasurer. As used in this subdivision, the term "election cycle" has the same meaning as in G.S. 163‑278.6(7c).  (2008‑150, s. 8(a).)



§ 163-278.9. Statements filed with Board.

§ 163‑278.9.  Statements filed with Board.

(a)        Except as provided in G.S. 163‑278.10A, the treasurer of each candidate and of each political committee shall file with the Board under certification of the treasurer as true and correct to the best of the knowledge of that officer the following reports:

(1)        Organizational Report.  The appointment of the treasurer as required by G.S. 163‑278.7(a), the statement of organization required by G.S. 163‑278.7(b), and a report of all contributions and expenditures not previously reported shall be filed with the Board no later than the tenth day following the day the candidate files notice of candidacy or the tenth day following the organization of the political committee, whichever occurs first. Any candidate whose campaign is being conducted by a political committee which is handling all contributions and expenditures for his campaign shall file a statement with the Board stating such fact at the time required herein for the organizational report. Thereafter, the candidate's political committee shall be responsible for filing all reports required by law.

(2)        Repealed by Session Laws 1999‑31, s. 7(a), effective January 1, 2000.

(3)        Postprimary Report(s).  Repealed by Session Laws 1997‑515, s. 1.

(4)        Preelection Report.  Repealed by Session Laws 1997‑515, s. 1.

(4a)      48‑Hour Report.  A political committee or political party that receives a contribution or transfer of funds shall disclose within 48 hours of receipt a contribution or transfer of one thousand dollars ($1,000) or more received before an election but after the period covered by the last report due before that election. The disclosure shall be by report to the State Board of Elections identifying the source and amount of the funds. The State Board of Elections shall specify the form and manner of making the report, including the reporting of in‑kind contributions.

(5)        Repealed by Session Laws 1985, c. 164, s. 1.

(5a)      Quarterly Reports.  During even‑numbered years during which there is an election for that candidate or in which the campaign committee is supporting or opposing a candidate, the treasurer shall file a report by mailing or otherwise delivering it to the Board no later than seven working days after the end of each calendar quarter covering the prior calendar quarter, except that:

a.         The report for the first quarter shall also cover the period in April through the seventeenth day before the primary, the first quarter report shall be due seven days after that date, and the second quarter report shall not include that period if a first quarter report was required to be filed; and

b.         The report for the third quarter shall also cover the period in October through the seventeenth day before the election, the third quarter report shall be due seven days after that date, and the fourth quarter report shall not include that period if a third quarter report was required to be filed.

(6)        Semiannual Reports.  If contributions are received or expenditures made for which no reports are otherwise required by this Article, any and all such contributions and expenditures shall be reported by the last Friday in July, covering the period through the last day of June, and shall be reported by the last Friday in January, covering the period through the last day of December.

(b)        Except as otherwise provided in this Article, each report shall be current within seven days prior to the date the report is due and shall list all contributions received and expenditures made which have not been previously reported.

(c)        Repealed by Session Laws 1985, c. 164, s. 6.1.

(d)        Candidates and committees for municipal offices are not subject to subsections (a), (b) and (c) of this section, unless they make contributions or expenditures concerning elections covered by this Part. Reports for those candidates and committees are covered by Part 2 of this Article.

(e)        Notwithstanding subsections (a) through (c) of this section, any political party (including a State, district, county, or precinct committee thereof) which is required to file reports under those subsections and under the Federal Election Campaign Act of 1971, as amended (2 U.S.C. 434), shall instead of filing the reports required by those subsections, file with the State Board of Elections:

(1)        The organizational report required by subsection (a)(1) of this section, and

(2)        A copy of each report required to be filed under 2 U.S.C. 434, such copy to be filed on the same day as the federal report is required to be filed.

(f)         Any report filed under subsection (e) of this section may include matter required by the federal law but not required by this Article.

(g)        Any report filed under subsection (e) of this section must contain all the information required by G.S. 163‑278.11, notwithstanding that the federal law may set a higher reporting threshold.

(h)        Any report filed under subsection (e) of this section may reflect the cumulative totals required by G.S. 163‑278.11 in an attachment, if the federal law does not permit such information in the body of the report.

(i)         Any report or attachment filed under subsection (e) of this section must be certified.

(j)         Treasurers for the following entities shall electronically file each report required by this section that shows a cumulative total for the election cycle in excess of five thousand dollars ($5,000) in contributions, in expenditures, or in loans, according to rules adopted by the State Board of Elections:

(1)        A candidate for statewide office;

(2)        A State, district, county, or precinct executive committee of a political party, if the committee makes contributions or independent expenditures in excess of five thousand dollars ($5,000) that affect contests for statewide office;

(3)        A political committee that makes contributions in excess of five thousand dollars ($5,000) to candidates for statewide office or makes independent expenditures in excess of five thousand dollars ($5,000) that affect contests for statewide office.

The State Board of Elections shall provide the software necessary to file an electronic report to a treasurer required to file an electronic report at no cost to the treasurer.

(k)        All reports under this section must be filed by a treasurer or assistant treasurer who has completed all training as to the duties of the office required by G.S. 163‑278.7(f).  (1973, c. 1272, s. 1; 1975, c. 565, s. 1; 1979, c. 500, ss. 3, 16; c. 730; 1981, c. 837, s. 2; 1985, c. 164, ss. 1, 6‑6.2; 1987 (Reg. Sess., 1988), c. 1028, s. 6; 1991 (Reg. Sess., 1992), c. 1032, s. 10A; 1997‑515, ss. 1(a), 4(d1), 5(a), 12(a); 1999‑31, s. 7(a), (b); 2001‑235, s. 2; 2001‑419, s. 7; 2001‑487, s. 97(b); 2002‑159, s. 21(d); 2006‑195, ss. 5.1, 8; 2008‑150, ss. 9(c), (d), 11(a).)



§ 163-278.9A. Statements filed by referendum committees.

§ 163‑278.9A.  Statements filed by referendum committees.

(a)        The treasurer of each referendum committee shall file under verification with the Board the following reports:

(1)        Organizational Report.  The appointment of the treasurer as required by G.S. 163‑278.7(a), the statement of organization required by G.S. 163‑278.7(b), and a report of all contributions and expenditures shall be filed with the Board no later than the tenth day following the organization of the referendum committee.

(2)        Pre‑Referendum Report.  The treasurer shall file a report with the Board no later than the tenth day preceding the referendum.

(2a)      48‑Hour Report.  A referendum committee that receives a contribution or transfer of funds shall disclose within 48 hours of receipt a contribution or transfer of one thousand dollars ($1,000) or more received before a referendum but after the period covered by the last report due before that referendum. The disclosure shall be by report to the State Board of Elections identifying the source and amount of such funds. The State Board of Elections shall specify the form and manner of making the report, including the reporting of in‑kind contributions.

(3)        Final Report.  The treasurer shall file a final report no later than the tenth day after the referendum. If the final report fails to disclose a final accounting of all contributions and expenditures, a supplemental final report shall be filed no later than January 7, after the referendum, and shall be current through December 31 after the referendum.

(4)        Annual Reports.  If contributions are received or expenditures made during a calendar year for which no reports are otherwise required by this Article, any and all such contributions and expenditures shall be reported by January 7 of the following year.

(b)        Except as otherwise provided in this Article, each report shall be current within seven days prior to the date the report is due and shall list all contributions received and expenditures made which have not been previously reported.  (1979, c. 1073, s. 6; 1997‑515, s. 12(b); 2002‑159, s. 21(e); 2008‑150, s. 11(b).)



§ 163-278.10. Procedure for inactive candidate or committee.

§ 163‑278.10.  Procedure for inactive candidate or  committee.

If no contribution is received or expenditure made by or on behalf of a candidate, political committee, or referendum committee during a period described in G.S. 163‑278.9, the treasurer shall file with the Board, at the time required by G.S. 163‑278.9, a statement to that effect and it shall not be required that any inactive candidate or committee so filing a report of inactivity file any additional reports required by G.S. 163‑278.9 so long as the candidate or committee remains inactive. (1973, c. 1272, s. 1; 1979, c. 1073, s. 20.)



§ 163-278.10A. Threshold of $1,000 for financial reports for certain candidates.

§ 163‑278.10A.  Threshold of $1,000 for financial reports for certain candidates.

(a)        Notwithstanding any other provision of this Chapter, a candidate for a county office, municipal office, local school board office, soil and water conservation district board of supervisors, or sanitary district board shall be exempted from the reports of contributions, loans, and expenditures required in G.S. 163‑278.9(a), 163‑278.40B, 163‑278.40C, 163‑278.40D, and 163‑278.40E if to further the candidate's campaign that candidate:

(1)        Does not receive more than one thousand dollars ($1,000) in contributions, and

(2)        Does not receive more than one thousand dollars ($1,000) in loans, and

(3)        Does not spend more than one thousand dollars ($1,000).

To qualify for the exemption from those reports, the candidate's treasurer shall file a certification that the candidate does not intend to receive in contributions or loans or expend more than one thousand dollars ($1,000) to further the candidate's campaign. The certification shall be filed with the Board at the same time the candidate files the candidate's Organizational Report as required in G.S. 163‑278.7, G.S. 163‑278.9, and G.S. 163‑278.40A. If the candidate's campaign is being conducted by a political committee which is handling all contributions, loans, and expenditures for the candidate's campaign, the treasurer of the political committee shall file a certification of intent to stay within the threshold amount. If the intent to stay within the threshold changes, or if the one‑thousand‑dollar ($1,000) threshold is exceeded, the treasurer shall immediately notify the Board and shall be responsible for filing all reports required in G.S. 163‑278.9 and 163‑278.40B, 163‑278.40C, 163‑278.40D, and 163‑278.40E; provided that any contribution, loan, or expenditure which would have been required to be reported on an earlier report but for this section shall be included on the next report required after the intent changes or the threshold is exceeded.

(b)        The exemption from reporting in subsection (a) of this section applies to political party committees under the same terms as for candidates, except that the term "to further the candidate's campaign" does not relate to a political party committee's exemption, and all contributions, expenditures, and loans during an election shall be counted against the political party committee's threshold amount.  (1987 (Reg. Sess., 1988), c. 1028, s. 2; c. 1081, s. 3; 1989, c. 449; c. 770, s. 53; 1997‑515, s. 4(e); 2001‑235, s. 3; 2009‑534, s. 5.)



§ 163-278.11. Contents of treasurer's statement of receipts and expenditures.

§ 163‑278.11.  Contents of treasurer's statement of receipts and expenditures.

(a)        Statements filed pursuant to provisions of this Article shall set forth the following:

(1)        Contributions.  Except as provided in subsection (a1) of this section, a list of all contributions received by or on behalf of a candidate, political committee, or referendum committee. The statement shall list the name and complete mailing address of each contributor, the amount contributed, the principal occupation of the contributor, and the date such contribution was received. The total sum of all contributions to date shall be plainly exhibited. Forms for required reports shall be prescribed by the Board. As used in this section, "principal occupation of the contributor" means the contributor's:

a.         Job title or profession; and

b.         Employer's name or employer's specific field of business activity.

The State Board of Elections shall prepare a schedule of specific fields of business activity, adapting or modifying as it deems suitable the business activity classifications of the Internal Revenue Code or other relevant classification schedules. In reporting a contributor's specific field of business activity, the treasurer shall use the classification schedule prepared by the State Board.

(2)        Expenditures.  A list of all expenditures required under G.S. 163‑278.8 made by or on behalf of a candidate, political committee, or referendum committee. The statement shall list the name and complete mailing address of each payee, the amount paid, the purpose, and the date such payment was made. The total sum of all expenditures to date shall be plainly exhibited. Forms for required reports shall be prescribed by the Board. In accounting for all expenditures in accordance with G.S. 163‑278.8(e) and G.S. 163‑278.8(f), the payee shall be the individual or person to whom the candidate, political committee, or referendum committee is obligated to make the expenditure. If the expenditure is to a financial institution for revolving credit or a reimbursement for a payment to a financial institution for revolving credit, the statement shall also include a specific itemization of the goods and services purchased with the revolving credit. If the obligation is for more than one good or service, the statement shall include a specific itemization of the obligation so as to provide a reasonable understanding of the obligation.

(3)        Loans.  Every candidate and treasurer shall attach to the campaign transmittal submitted with each report an addendum listing all proceeds derived from loans for funds used or to be used in this campaign. The addendum shall be in the form as prescribed by the State Board of Elections and shall list the amount of the loan, the source, the period, the rate of interest, and the security pledged, if any, and all makers and endorsers.

(a1)      Threshold for Reporting Identity of Contributor.  A treasurer shall not be required to report the name, address, or principal occupation of any individual who contributes fifty dollars ($50.00) or less to the treasurer's committee during an election as defined in G.S. 163‑278.13. The State Board of Elections shall provide on its reporting forms for the reporting of contributions below that threshold. On those reporting forms, the State Board may require date and amount of contributions below the threshold, but may treat differently for reporting purposes contributions below the threshold that are made in different modes and in different settings.

(b)        Statements shall reflect anything of value paid for or contributed by any person or individual, both as a contribution and expenditure. A political party executive committee that makes an expenditure that benefits a candidate or group of candidates shall report the expenditure, including the date, amount, and purpose of the expenditure and the name of and office sought by the candidate or candidates on whose behalf the expenditure was made. A candidate who benefits from the expenditure shall report the expenditure or the proportionate share of the expenditure from which the candidate benefitted as an in‑kind contribution if the candidate or the candidate's committee has coordinated with the political party executive committee concerning the expenditure.

(c)        Best Efforts.  When a treasurer shows that best efforts have been used to obtain, maintain, and submit the information required by this Article for the candidate or political committee, any report of that candidate or committee shall be considered in compliance with this Article and shall not be the basis for criminal prosecution or the imposition of civil penalties, other than forfeiture of a contribution improperly accepted under this Article. The State Board of Elections shall promulgate rules that specify what are "best efforts" for purposes of this Article, adapting as it deems suitable the provisions of 11 C.F.R. § 104.7. The rules shall include a provision that if the treasurer, after complying with this Article and the rules, does not know the occupation of the contributor, it shall suffice for the treasurer to report "unable to obtain".  (1973, c. 1272, s. 1; 1977, c. 635, s. 2; 1979, c. 1073, s. 20; 1997‑515, ss. 2(a), (b), 3(a); 2006‑161, s. 4; 2006‑195, s. 5; 2007‑391, s. 35(a); 2008‑187, s. 33(a).)



§ 163-278.12. Special reporting of contributions and independent expenditures.

§ 163‑278.12.  Special reporting of contributions and independent expenditures.

(a)        Subject to G.S. 163‑278.39 and G.S. 163‑278.14, individuals and other entities not otherwise prohibited from doing so may make independent expenditures. In the event an individual or other entity making independent expenditures but not otherwise required to report them makes independent expenditures in excess of one hundred dollars ($100.00), that individual or entity shall file a statement of such independent expenditure with the appropriate board of elections in the manner prescribed by the State Board of Elections.

(b)        Any entity other than an individual that is permitted to make contributions but is not otherwise required to report them shall report each contribution in excess of one hundred dollars ($100.00) with the appropriate board of elections in the manner prescribed by the State Board of Elections.

(c)        In assuring compliance with subsections (a) and (b) of this section, the State Board of Elections shall require the identification of each entity making a donation of more than one hundred dollars ($100.00) to the entity filing the report if the donation was made for the purpose of furthering the reported independent expenditure or contribution.

(d)        Contributions or expenditures required to be reported under this section shall be reported within 30 days after they exceed one hundred dollars ($100.00) or 10 days before an election the contributions or expenditures affect, whichever occurs earlier. (1973, c. 1272, s. 1; 1979, c. 107, s. 15; c. 1073, s. 20; 1999‑31, s. 2(d); 2004‑127, s. 16.)



§ 163-278.12A: Repealed by Session Laws 2004-125, s. 4, effective July 20, 2004.

§ 163‑278.12A:  Repealed by Session Laws 2004‑125, s. 4, effective July 20, 2004.



§ 163-278.13. Limitation on contributions.

§ 163‑278.13.  Limitation on contributions.

(a)        No individual, political committee, or other entity shall contribute to any candidate or other political committee any money or make any other contribution in any election in excess of four thousand dollars ($4,000) for that election.

(b)        No candidate or political committee shall accept or solicit any contribution from any individual, other political committee, or other entity of any money or any other contribution in any election in excess of four thousand dollars ($4,000) for that election.

(c)        Notwithstanding the provisions of subsections (a) and (b) of this section, it shall be lawful for a candidate or a candidate's spouse, parents, brothers and sisters to make a contribution to the candidate or to the candidate's treasurer of any amount of money or to make any other contribution in any election in excess of four thousand dollars ($4,000) for that election.

(d)        For the purposes of this section, the term "an election" means any primary, second primary, or general election in which the candidate or political committee may be involved, without regard to whether the candidate is opposed or unopposed in the election, except that where a candidate is not on the ballot in a second primary, that second primary is not "an election" with respect to that candidate.

(d1)      Notwithstanding subsections (a) and (b) of this section, a candidate or political committee may accept a contribution knowing that the contribution is to be reimbursed to the entity making the contribution and knowing the candidate or political committee has funds sufficient to reimburse the entity making the contribution if all of the following conditions are met:

(1)        The entity submits sufficient information of the contribution to the candidate or political committee for reimbursement within 45 days of the contribution.

(2)        The candidate or political committee makes a reimbursement to the entity making the contribution within seven days of submission of sufficient information.

(3)        The candidate or political committee indicates on its report under G.S. 163‑278.11 that the good, service, or other item resulting in the reimbursement is an expenditure of the candidate or political committee, and notes if the contribution was by credit card.

(4)        The contribution does not exceed one thousand dollars ($1,000.00).

(d2)      Any contribution, or portion thereof, made under subsection (d1) of this section that is not submitted for reimbursement in accordance with subsection (d1) of this section shall be treated as a contribution for purposes of this section. Any contribution, or portion thereof, made under subsection (d1) of this section that is not reimbursed in accordance with subsection (d1) of this section shall be treated as a contribution for purposes of this section.

(e)        Except as provided in subsections (e2), (e3), and (e4) of this section, this section shall not apply to any national, State, district or county executive committee of any political party. For the purposes of this section only, the term "political party" means only those political parties officially recognized under G.S. 163‑96.

(e1)      No referendum committee which received any contribution from a corporation, labor union, insurance company, business entity, or professional association may make any contribution to another referendum committee, to a candidate or to a political committee.

(e2)      In order to make meaningful the provisions of Article 22D of this Chapter, the following provisions shall apply with respect to candidates for justice of the Supreme Court and judge of the Court of Appeals:

(1)        No candidate shall accept, and no contributor shall make to that candidate, a contribution in any election exceeding one thousand dollars ($1,000) except as provided for elsewhere in this subsection.

(2)        A candidate may accept, and a family contributor may make to that candidate, a contribution not exceeding two thousand dollars ($2,000) in an election if the contributor is that candidate's parent, child, brother, or sister.

(3)        Repealed by Session Laws 2008‑150, s. 7(a), effective August 2, 2008.

As used in this subsection, "candidate" is also a political committee authorized by the candidate for that candidate's election. Nothing in this subsection shall prohibit a candidate or the spouse of that candidate from making a contribution or loan secured entirely by that individual's assets to that candidate's own campaign.

(e3)      Notwithstanding the provisions of subsections (a) and (b) of this section, no candidate for superior court judge or district court judge shall accept, and no contributor shall make to that candidate, a contribution in any election exceeding one thousand dollars ($1,000), except as provided in subsection (c) of this section. As used in this subsection, "candidate" is also a political committee authorized by the candidate for that candidate's election. Nothing in this subsection shall prohibit a candidate or the spouse of that candidate from making a contribution or loan secured entirely by that individual's assets to that candidate's own campaign.

(e4)      In order to make meaningful the provisions of the North Carolina Voter‑Owned Elections Act, as set forth in Article 22J of this Chapter, no candidate for an office subject to that Article shall accept, and no contributor shall make to that candidate, a contribution during the period beginning 21 days before the day of the general election and ending the day after the general election if that contribution causes the candidate to exceed the "trigger for matching funds" defined in G.S. 163‑278.96(17). As used in this subsection, the term "candidate" also includes "candidate campaign committee" as defined in G.S. 163‑278.38Z(3). Nothing in this subsection shall prohibit a candidate from making a contribution or loan secured entirely by that candidate's assets to that candidate's own campaign or to a political committee, the principal purpose of which is to support that candidate's campaign. This subsection applies with respect to a candidate only if both of the following statements are true regarding that candidate:

(1)        That candidate is opposed in the general election by a certified candidate as defined in Article 22J of this Chapter.

(2)        That certified candidate has not received the maximum matching funds available under G.S. 163‑278.99B(c).

The recipient of a contribution that apparently violates this subsection has three days to return the contribution or file a detailed statement with the State Board of Elections explaining why the contribution does not violate this subsection.

(e5)      The contribution limits of subsections (a) and (b) of this section do not apply to contributions made to an independent expenditure political committee. For purposes of this section, an "independent expenditure political committee" is a political committee whose treasurer makes and abides by a certification to the State Board of Elections that the political committee does not and will not make contributions, directly or indirectly, to candidates or to political committees that make contributions to candidates. The State Board of Elections shall provide forms for implementation of this subsection. This subsection shall not apply to a candidate or a political committee controlled by a candidate. The exception of this subsection is in addition to any other exception provided by law.

(f)         Any individual, candidate, political committee, referendum committee, or other entity that violates the provisions of this section is guilty of a Class 2 misdemeanor.  (1973, c. 1272, s. 1; 1979, c. 1073, ss. 8, 20; 1981, c. 225; 1987, c. 565, s. 15; 1993, c. 539, s. 1113; 1994, Ex. Sess., c. 24, s. 14(c); 1997‑515, s. 8(a); 1999‑31, s. 5(c); 2002‑158, s. 2; 2006‑192, ss. 15, 16, 17; 2007‑391, s. 36; 2007‑484, s. 43.8(c); 2007‑510, s. 1(c); 2007‑540, ss. 2, 3; 2008‑150, ss. 6(c), 7(a); 2008‑187, s. 33(a).)



§ 163-278.13A: Repealed by Session Laws 1997-515, s. 9.

§ 163‑278.13A:  Repealed by Session Laws 1997‑515, s.  9.



§ 163-278.13B. Limitation on fund-raising during legislative session.

§ 163‑278.13B.  Limitation on fund‑raising during legislative session.

(a)        Definitions.  For purposes of this section:

(1)        "Limited contributor" means a lobbyist registered under Chapter 120C of the General Statutes, that lobbyist's agent, that lobbyist's principal as defined in G.S. 120C‑100(11) or a political committee that employs or contracts with or whose parent entity employs or contracts with a lobbyist registered under Chapter 120C of the General Statutes.

(2)        "Limited contributee" means a member of or candidate for the Council of State, a member of or candidate for the General Assembly.

(3)        The General Assembly is in "regular session" from the date set by law or resolution that the General Assembly convenes until the General Assembly either adjourns sine die or recesses or adjourns for more than 10 days.

(4)        A contribution is "made" during regular session if the check or other instrument is dated during the session, or if the check or other instrument is delivered to the limited contributee during session, or if the limited contributor pledges during the session to deliver the check or other instrument at a later time.

(5)        A contribution is "accepted" during regular session if the check or other instrument is dated during the session, or if the limited contributee receives the check or other instrument during session and does not return it within 10 days, or agrees during session to receive the check or other instrument at a later time.

(b)        Prohibited Solicitations.  While the General Assembly is in regular session, no limited contributee or the real or purported agent of a limited contributee shall:

(1)        Solicit a contribution from a limited contributor to be made to that limited contributee or to be made to any other candidate, officeholder, or political committee; or

(2)        Solicit a third party, requesting or directing that the third party directly or indirectly solicit a contribution from a limited contributor or relay to the limited contributor the limited contributee's solicitation of a contribution.

It shall not be deemed a violation of this section for a limited contributee to serve on a board or committee of an organization that makes a solicitation of a limited contributor as long as that limited contributee does not directly participate in the solicitation and that limited contributee does not directly benefit from the solicitation.

(c)        Prohibited Contributions.  While the General Assembly is in regular session:

(1)        No limited contributor shall make or offer to make a contribution to a limited contributee.

(2)        No limited contributor shall make a contribution to any candidate, officeholder, or political committee, directing or requesting that the contribution be made in turn to a limited contributee.

(3)        No limited contributor shall transfer any amount of money or anything of value to any entity, directing or requesting that the entity use what was transferred to contribute to a limited contributee.

(4)        No limited contributee or the real or purported agent of a limited contributee prohibited from solicitation by subsection (b) of this section shall accept a contribution from a limited contributor.

(5)        No limited contributor shall solicit a contribution from any individual or political committee on behalf of a limited contributee. This subdivision does not apply to a limited contributor soliciting a contribution on behalf of a political party executive committee if the solicitation is solely for a separate segregated fund kept by the political party limited to use for activities that are not candidate‑specific, including generic voter registration and get‑out‑the‑vote efforts, pollings, mailings, and other general activities and advertising that do not refer to a specific individual candidate.

(d)        Exception.  The provisions of this section do not apply with regard to a limited contributee during the three weeks prior to the day of a second primary if that limited contributee is a candidate who will be on the ballot in that second primary.

(e)        Prosecution.  A violation of this section is a Class 2 misdemeanor. (1997‑515, s. 9(b); 1999‑31, s. 5(d); 1999‑453, s. 6(a); 2000‑136, s. 1; 2006‑201, s. 21.)



§ 163-278.13C. Campaign contributions prohibition.

§ 163‑278.13C.  Campaign contributions prohibition.

(a)        No lobbyist may make a contribution as defined in G.S. 163‑278.6 to a candidate or candidate campaign committee as defined in G.S. 163‑278.38Z when that candidate meets any of the following criteria:

(1)        Is a legislator as defined in G.S. 120C‑100.

(2)        Is a public servant as defined in G.S. 138A‑3(30)a. and G.S. 120C‑104.

(b)        No lobbyist may collect contributions from multiple contributors, take possession of such multiple contributions, or transfer or deliver the collected multiple contributions to the intended recipient. This section shall apply only to contributions to a candidate or candidate campaign committee as defined in G.S. 163‑278.38Z when that candidate is a legislator as defined in G.S. 120C‑100 or a public servant as defined in G.S. 138A‑3(30)a.

(c)        This section shall not apply to a lobbyist, who has filed a notice of candidacy for office under G.S. 163‑106 or Article 11 of Chapter 163 of the General Statutes or has been nominated under G.S. 163‑114 or G.S. 163‑98, making a contribution to that lobbyist's candidate campaign committee.

(d)        For purposes of this section, the term "lobbyist" shall mean an individual registered as a lobbyist under Chapter 120C of the General Statutes.  (2006‑201, s. 18; 2007‑347, s. 5(a), (b); 2008‑213, s. 86.)



§ 163-278.14. No contributions in names of others; no anonymous contributions; contributions in excess of fifty dollars; no contribution without specific designation of contributor.

§ 163‑278.14.  No contributions in names of others; no anonymous contributions; contributions in excess of fifty dollars; no contribution without specific designation of contributor.

(a)        No individual, political committee, or other entity shall make any contribution anonymously or in the name of another. No candidate, political committee, referendum committee, political party, or treasurer shall knowingly accept any contribution made by any individual or person in the name of another individual or person or made anonymously. If a candidate, political committee, referendum committee, political party, or treasurer receives anonymous contributions or contributions determined to have been made in the name of another, he shall pay the money over to the Board, by check, and all such moneys received by the Board shall be deposited in the Civil Penalty and Forfeiture Fund of the State of North Carolina.

(b)        No entity shall make, and no candidate, committee or treasurer shall accept, any monetary contribution in excess of fifty dollars ($50.00) unless such contribution is in the form of a check, draft, money order, credit card charge, debit, or other noncash method that can be subject to written verification. No contribution in the form of check, draft, money order, credit card charge, debits, or other noncash method may be made or accepted unless it contains a specific designation of the intended contributee chosen by the contributor. The State Board of Elections may prescribe guidelines as to the reporting and verification of any method of contribution payment allowed under this Article. For contributions by money order, the State Board shall prescribe methods to ensure an audit trail for every contribution so that the identity of the contributor can be determined. For a contribution made by credit card, the credit card account number of a contributor is not a public record.

(c)        No political committee or referendum committee shall make any contribution unless in doing so it reports to the recipient the contributor's name as required in G.S 163‑278.7(b)(1). (1973, c. 1272, s. 1; 1979, c. 1073, s. 19; 1987, c. 113, s. 2; 1999‑453, s. 4(a); 2001‑319, s. 10(a); 2002‑159, s. 55(k); 2004‑125, s. 5(b); 2005‑430, s. 1; 2006‑195, ss. 1, 5.2; 2007‑484, s. 23.)



§ 163-278.14A. Evidence that communications are "to support or oppose the nomination or election of one or more clearly identified candidates."

§ 163‑278.14A.  Evidence that communications are "to support or oppose the nomination or election of one or more clearly identified candidates."

(a)        The following shall be means of proving that an individual or other entity acted "to support or oppose the nomination or election of one or more clearly identified candidates": presenting evidence of financial sponsorship of communications to the general public that use phrases such as "vote for", "reelect", "support", "cast your ballot for", "(name of candidate) for (name of office)", "(name of candidate) in (year)", "vote against", "defeat", "reject", "vote pro‑(policy position)" or "vote anti‑(policy position)" accompanied by a list of candidates clearly labeled "pro‑(policy position)" or "anti‑(policy position)", or communications of campaign words or slogans, such as posters, bumper stickers, advertisements, etc., which say "(name of candidate)'s the One", "(name of candidate) '98", "(name of candidate)!", or the names of two candidates joined by a hyphen or slash.

(b)        Notwithstanding the provisions of subsection (a) of this section, a communication shall not be subject to regulation as a contribution or expenditure under this Article if it:

(1)        Appears in a news story, commentary, or editorial distributed through the facilities of any broadcasting station, newspaper, or magazine, unless those facilities are owned or controlled by any political party, or political committee;

(2)        Is distributed by a corporation solely to its stockholders and employees; or

(3)        Is distributed by any organization, association, or labor union solely to its members or to subscribers or recipients of its regular publications, or is made available to individuals in response to their request, including through the Internet.  (1999‑453, s. 3(a); 2008‑150, s. 6(b).)



§ 163-278.15. No acceptance of contributions made by corporations, foreign and domestic, or other prohibited sources.

§ 163‑278.15.  No acceptance of contributions made by corporations, foreign and domestic, or other prohibited sources.

(a)        No candidate, political committee, political party, or treasurer shall accept any contribution made by any corporation, foreign or domestic, regardless of whether such corporation does business in the State of North Carolina, or made by any business entity, labor union, professional association, or insurance company. This section does not apply with regard to entities permitted to make contributions by G.S. 163‑278.19(f).

(b)        A candidate or political committee may accept a contribution knowing that the contribution is the proceeds of a loan made in the ordinary course of business by a financial institution if all of the following conditions are met:

(1)        The full amount of the loan is secured by collateral placed, or by guaranties given, by one or more individuals or entities who are not prohibited by this Article from making contributions to the candidate or political committee. The value of the collateral posted by each individual or entity, or the amount of each guaranty, may not exceed the contribution limitations applicable under this Article to each individual or entity. The value of collateral posted may exceed the contribution limitations applicable under this Article in cases where the amount of the loan secured by that collateral does not exceed the contribution limitations applicable to the individual or entity.

(2)        During the time that any loan remains outstanding and unpaid, then the value of any collateral posted, or the amount of each guaranty, for that loan shall be considered to be a contribution by the individual or entity securing the loan. If the loan, or any portion of the loan, is repaid to the financial institution by the candidate or political committee to whom the loan was made during the contribution limitation period for the same "election" as defined in G.S. 163‑278.13(d) in which the loan was made, the individual or entity securing the loan shall be eligible to further contribute to that candidate or political committee up to the amount of the repayment. If multiple individuals or entities secured the loan that is repaid to the financial institution by the candidate or political committee, then the amount repaid shall be prorated amongst the multiple individuals or entities.

(3)        If the loan is to the candidate or political committee, only the candidate, the candidate's spouse, or the political committee to whom the loan was made may repay the loan.

The State Board of Elections shall develop forms for reporting the proceeds of loans in a full and accurate manner. (1973, c. 1272, s. 1; 1999‑31, s. 5(e); 2006‑195, s. 6; 2006‑262, s. 4.1(c).)



§ 163-278.16. Regulations regarding timing of contributions and expenditures.

§ 163‑278.16.  Regulations regarding timing of contributions and expenditures.

(a)        Except as provided in G.S. 163‑278.6(14) and G.S. 163‑278.12, no contribution may be received or expenditure made by or on behalf of a candidate, political committee, or referendum committee:

(1)        Until the candidate, political committee, or referendum committee appoints a treasurer and certifies the name and address of the treasurer to the Board; and

(2)        Unless the contribution is received or the expenditure made by or through the treasurer of the candidate, political committee, or referendum committee.

(b)        through (e) Repealed by Session Laws 1975, c. 565, s. 2.

(f),  (g) Repealed by Session Laws 1999‑453, s. 2(b). (1973, c. 1272, s. 1; 1975, c. 565, s. 2; 1979, c. 500, s. 4; c. 1073, ss. 19, 20; 1987, c. 652; 1997‑515, s. 13.1(a); 1999‑31, ss. 1(d), 4(b); 1999‑453, s. 2(b).)



§ 163-278.16A. Restriction on use of State funds by declared candidate for Council of State for advertising or public service announcements using their names, pictures, or voices.

§ 163‑278.16A.  Restriction on use of State funds by declared candidate for Council of State for advertising or public service announcements using their names, pictures, or voices.

After December 31 prior to a general election in which a Council of State office will be on the ballot, no declared candidate for that Council of State office shall use or permit the use of State funds for any advertisement or public service announcement in a newspaper, on radio, or on television that contains that declared candidate's name, picture, or voice, except in case of State or national emergency and only if the announcement is reasonably necessary to that candidate's official function. For purposes of this section, "declared candidate" means someone who has publicly announced an intention to run. (1997‑515, s. 13(a).)



§ 163-278.16B. Use of contributions for certain purposes.

§ 163‑278.16B.  Use of contributions for certain purposes.

(a)        A candidate or candidate campaign committee may use contributions only for the following purposes:

(1)        Expenditures resulting from the campaign for public office by the candidate or candidate's campaign committee.

(2)        Expenditures resulting from holding public office.

(3)        Donations to an organization described in section 170(c) of the Internal Revenue Code of 1986 (26 U.S.C. § 170(c)), provided that the candidate or the candidate's spouse, children, parents, brothers, or sisters are not employed by the organization.

(4)        Contributions to a national, State, or district or county committee of a political party or a caucus of the political party.

(5)        Contributions to another candidate or candidate's campaign committee.

(6)        To return all or a portion of a contribution to the contributor.

(7)        Payment of any penalties against the candidate or candidate's campaign committee for violation of this Article imposed by a board of elections or a court of competent jurisdiction.

(8)        Payment to the Escheat Fund established by Chapter 116B of the General Statutes.

(9)        Legal expense donation not in excess of four thousand dollars ($4,000) per calendar year to a legal expense fund established pursuant to Article 22M of Chapter 163 of the General Statutes.

(b)        As used in this section, the term "candidate campaign committee" means the same as in G.S. 163‑278.38Z(3).

(c)        Contributions made to a candidate or candidate campaign committee do not become a part of the personal estate of the individual candidate. The candidate may file with the board a written designation of those funds that directs to which of the permitted uses in subsection (a) of this section they shall be paid in the event of the death or incapacity of the candidate. After the payment of permitted outstanding debts of the account, the candidate's filed written designation shall control. If the candidate files no such written designation, the funds after payment of permitted outstanding debts shall be distributed in accordance with subdivision (a)(8) of this section.  (2006‑161, s. 1; 2007‑391, s. 30; 2008‑187, s. 33(a); 2008‑213, s. 87; 2009‑534, s. 2(h).)



§ 163-278.17. Statements of media receiving campaign expenditures.

§ 163‑278.17.  Statements of media receiving campaign expenditures.

(a)        Repealed by Session Laws 1985, c. 183, s. 1.

(b)        Each media shall require written authority for each expenditure from each candidate, treasurer or individual making or authorizing an expenditure.

A candidate may authorize advertisement paid for by a treasurer appointed by the candidate. All authorizations of expenditures signed by a candidate, treasurer or individual shall be deemed public records and copies of said authorizations shall be available for inspection during normal business hours at the office(s) of the media making the publication or broadcast nearest to the place(s) of publication or broadcast.

(c)        Repealed by Session Laws 1985, c. 183, s. 2. (1973, c. 1272, s. 1; 1975, c. 565, s. 3; 1979, c. 500, ss. 5, 6; c. 1073, s. 9; 1985, c. 183, ss. 1, 2.)



§ 163-278.18. Normal commercial charges for political advertising.

§ 163‑278.18.  Normal commercial charges for political advertising.

(a)        No media and no supplier of materials or services shall charge or require a candidate, treasurer, political party, or individual to pay a charge for advertising, materials, space, or services purchased for or in support of or in opposition to any candidate, political committee, or political party that is higher than the normal charge it requires other customers to pay for comparable advertising, materials, space, or services purchased for other purposes.

(b)        A newspaper, magazine, or other advertising medium shall not charge any candidate, treasurer, political committee, political party, or individual for any advertising for or in support of or in opposition to any candidate, political committee or political party at a rate higher than the comparable rate charged to other persons for advertising of comparable frequency and volume; and every candidate, treasurer, political party or individual, with respect to political advertising, shall be entitled to the same discounts afforded by the advertising medium to other advertisers under comparable conditions and circumstances. (1973, c. 1272, s. 1; 1977, c. 856.)



§ 163-278.19. Violations by corporations, business entities, labor unions, professional associations and insurance companies.

§ 163‑278.19.  Violations by corporations, business entities, labor unions, professional associations and insurance companies.

(a)        Except as provided in subsections (a2), (b), (d), (e), (f), and (g) of this section it shall be unlawful for any corporation, business entity, labor union, professional association or insurance company directly or indirectly:

(1)        To make any contribution to a candidate or political committee or to make any expenditure to support or oppose the nomination or election of a clearly identified candidate;

(2)        To pay or use or offer, consent or agree to pay or use any of its money or property for any contribution to a candidate or political committee or for any expenditure to support or oppose the nomination or election of a clearly identified candidate; or

(3)        To compensate, reimburse, or indemnify any person or individual for money or property so used or for any contribution or expenditure so made;

and it shall be unlawful for any officer, director, stockholder, attorney, agent or member of any corporation, business entity, labor union, professional association or insurance company to aid, abet, advise or consent to any such contribution or expenditure, or for any person or individual to solicit or knowingly receive any such contribution or expenditure. Supporting or opposing the election of clearly identified candidates includes supporting or opposing the candidates of a clearly identified political party. Any officer, director, stockholder, attorney, agent or member of any corporation, business entity, labor union, professional association or insurance company aiding or abetting in any contribution or expenditure made in violation of this section shall be guilty of a Class 2 misdemeanor, and shall in addition be liable to such corporation, business entity, labor union, professional association or insurance company for the amount of such contribution or expenditure, and the same may be recovered of him upon suit by any stockholder or member thereof.

(a1)      A transfer of funds shall be deemed to have been a contribution or expenditure made indirectly if it is made to any committee or political party account, whether inside or outside this State, with the intent or purpose of being exchanged in whole or in part for any other funds to be contributed or expended in an election for North Carolina office or to offset any other funds contributed or expended in an election for North Carolina office.

(a2)      Proceeds of loans made in the ordinary course of business by financial institutions may be used for contributions made in compliance with this Chapter. Financial institutions may also grant revolving credit to political committees and referendum committees in the ordinary course of business.

(b)        It shall, however, be lawful for any corporation, business entity, labor union, professional association or insurance company to communicate with its employees, stockholders or members and their families on any subject; to conduct nonpartisan registration and get‑out‑the‑vote campaigns aimed at their employees, stockholders, or members and their families; or for officials and employees of any corporation, insurance company or business entity or the officials and members of any labor union or professional association to establish, administer, contribute to, and to receive and solicit contributions to a separate segregated fund to be utilized for political purposes, and those individuals shall be deemed to become and be a political committee as that term is defined in G.S. 163‑278.6(14) or a referendum committee as defined in G.S. 163‑278.6(18b); provided, however, that it shall be unlawful for any such fund to make a contribution or expenditure by utilizing contributions secured by physical force, job discrimination, financial reprisals or the threat of force, job discrimination or financial reprisals, or by dues, fees, or other moneys required as a condition of membership or employment or as a requirement with respect to any terms or conditions of employment, including, without limitation, hiring, firing, transferring, promoting, demoting, or granting seniority or employment‑related benefits of any kind, or by moneys obtained in any commercial transaction whatsoever.

(c)        A violation of this section is a Class 2 misdemeanor. In addition, the acceptance of any contribution, expenditure, payment, reimbursement, indemnification, or anything of value under subsection (a) shall be a Class 2 misdemeanor.

(d)        Whenever a candidate or treasurer is an officer, director, stockholder, attorney, agent, or employee of any corporation, business entity, labor union, professional association or insurance company, and by virtue of his position therewith uses office space and communication facilities of the corporation, business entity, labor union, professional association or insurance company in the normal and usual scope of his employment, the fact that the candidate or treasurer receives telephone calls, mail, or visits in such office which relates to activities prohibited by this Article shall not be considered a violation under this section.

(e)        Notwithstanding the prohibitions specified in this Article and Article 22 of this Chapter, a political committee organized under provisions of this Article shall be entitled to receive and the corporation, business entity, labor union, professional association, or insurance company designated on the committee's organizational report as the parent entity of the employees or members who organized the committee is authorized to give reasonable administrative support that shall include record keeping, computer services, billings, mailings to members of the committee, membership development, fund‑raising activities, office supplies, office space, and such other support as is reasonably necessary for the administration of the committee.

The approximate cost of any reasonable administrative support shall be submitted to the committee, in writing, and the committee shall include that cost on the report required by G.S. 163‑278.9(a)(6). Also included in the report shall be the approximate allocable portion of the compensation of any officer or employee of the corporation, business entity, labor union, professional association, or insurance company who has devoted more than thirty‑five percent (35%) of his time during normal business hours of the corporation, business entity, labor union, professional association, or insurance company during the period covered by the required report. The approximate cost submitted by the parent corporation, business entity, labor union, professional association, or insurance company shall be entered on the committee's report as the final entry on its list of "contributions" and a copy of the written approximate cost received by it shall be attached.

The reasonable administrative support given by a corporation, business entity, labor union, professional association, or insurance company shall be designated on the books of the corporation, business entity, labor union, professional association, or insurance company as such and may not be treated by it as a business deduction for State income tax purposes.

(f)         This section does not prohibit a contribution or independent expenditure by an entity that:

(1)        Has as an express purpose promoting social, educational, or political ideas and not to generate business income;

(2)        Does not have shareholders or other persons which have an economic interest in its assets and earnings; and

(3)        Was not established by a business corporation, by an insurance company, by a business entity, including, but not limited to, those chartered under Chapter 55, Chapter 55A, Chapter 55B, or Chapter 58 of the General Statutes, by a professional association, or by a labor union and does not receive substantial revenue from such entities. Substantial revenue is rebuttably presumed to be more than ten percent (10%) of total revenues in a calendar year.

(g)        If a political committee has as its only purpose accepting contributions and making expenditures to influence elections, and that political committee incorporates as a nonprofit corporation to shield its participants from liability created outside this Chapter, that political committee is not considered to be a corporation for purposes of this section. Incorporation of a political committee does not relieve any individual, person, or other entity of any liability, duty, or obligation created pursuant to any provision of this Chapter. To obtain the benefits of this subsection, an incorporating political committee must state exactly the following language as the only purpose for which the corporation can be organized: "to accept contributions and make expenditures to influence elections as a political committee pursuant to G.S. 163‑278.6(14) only." No political committee shall do business as a political committee after incorporation unless it has been certified by the State Board of Elections as being in compliance with this subsection. (1973, c. 1272, s. 1; 1975, c. 565, s. 6; 1979, c. 517, ss. 1, 2; 1985, c. 354; 1987, c. 113, s. 3; c. 565, s. 16; 1993, c. 539, ss. 1115, 1116; c. 553, s. 69; 1994, Ex. Sess., c. 24, s. 14(c); 1999‑31, ss. 4(d), 5(a), 6(b); 2001‑487, s. 97(a); 2002‑159, s. 57.3(a), (b); 2006‑195, s. 3; 2006‑262, ss. 4.1(a), (b), 4.3.)



§ 163-278.19A. Contributions allowed.

§ 163‑278.19A.  Contributions allowed.

Notwithstanding any other provision of this Chapter, it is lawful for any person as defined in G.S. 163‑278.6(13) to contribute to a referendum committee. (1979, c. 1073, s. 7.)



§ 163-278.19B. Political party headquarters building funds.

§ 163‑278.19B.  Political party headquarters building funds.

Notwithstanding the provisions of G.S. 163‑278.19, a person prohibited by that section from making a contribution may donate to political parties and political parties may accept from such a person money and other things of value donated to a political party headquarters building fund. Donations to the political party headquarters building fund shall be subject to all the following rules:

(1)        The donations solicited and accepted are designated to the political party headquarters building fund.

(2)        Potential donors to that fund are advised that all donations will be exclusively for the political party headquarters building fund.

(3)        The political party establishes a separate segregated bank account into which shall be deposited only donations for the political party headquarters building fund from persons prohibited by G.S. 163‑278.19 from making contributions.

(4)        The donations deposited in the separate segregated bank account for the political party headquarters building fund will be spent only to purchase a headquarters building, to construct a headquarters building, to renovate a headquarters building, to pay a mortgage on a headquarters building, or to repay donors if a headquarters building is not purchased, constructed, or renovated. Donations deposited into that account shall not be used for headquarters rent, utilities, or equipment other than fixtures.

(5)        The political party executive committee shall report donations to and spending by a political party headquarters building fund on every report required to be made by G.S. 163‑278.9. If a committee is excused from making general campaign finance reports under G.S. 163‑278.10A, that committee shall nonetheless report donations in any amount to and spending in any amount by the political party headquarters building fund at the times required for reports in G.S. 163‑278.9.

If all the criteria set forth in subdivisions (1) through (5) of this section are complied with, then donations to and spending by a political party headquarters building fund do not constitute contributions or expenditures as defined in G.S. 163‑278.6. If those criteria are complied with, then donations may be made to a political party headquarters building fund. (1999‑426, s. 9(a).)



§ 163-278.20: Repealed by Session Laws 2006-195, s. 2, effective January 1, 2007, and applicable to all contributions made and accepted on and after that date.

§ 163‑278.20: Repealed by Session Laws 2006‑195, s. 2, effective January 1, 2007, and applicable to all contributions made and accepted on and after that date.



§ 163-278.21. Promulgation of policy and administration through State Board of Elections.

§ 163‑278.21.  Promulgation of policy and administration through State Board of Elections.

The State Board of Elections shall have responsibility, adequate staff, equipment and facilities, for promulgating all regulations necessary for the enforcement and administration of this Article and to prevent the circumvention of the provisions of this Article. The State Board of Elections shall empower the Executive Director with the responsibility for the administrative operations required to administer this Article and may delegate or assign to him such other duties from time to time by regulations or orders of the State Board of Elections. (1973, c. 1272, s. 1; 1975, c. 798, s. 7; 1999‑453, s. 5(c); 2001‑319, s. 11.)



§ 163-278.22. Duties of State Board.

§ 163‑278.22.  Duties of State Board.

It shall be the duty and power of the State Board:

(1)        To prescribe forms of statements and other information required to be filed by this Article, to furnish such forms to the county boards of elections and individuals, media or others required to file such statements and information, and to prepare, publish and distribute or cause to be distributed to all candidates at the time they file notices of candidacy a manual setting forth the provisions of this Article and a prescribed uniform system for accounts required to file statements by this Article.

(2)        To accept and file any information voluntarily supplied that exceeds the requirements of this Article.

(3)        To develop a filing, coding, and cross‑indexing system consonant with the purposes of this Article.

(4)        To make statements and other information filed with it available to the public at a charge not to exceed actual cost of copying.

(5)        To preserve reports and statements filed under this Article. Such reports and statements, after a period of two years following the election year, may be transferred to the Department of Cultural Resources, Office of Archives and History, and shall be preserved for a period of 10 years.

(6)        To prepare and publish such reports as it may deem appropriate.

(7)        To make investigations to the extent the Board deems necessary with respect to statements filed under the provisions of this Article and with respect to alleged failures to file any statement required under the provisions of this Article or Article 22M of the General Statutes and, upon complaint under oath by any registered voter, with respect to alleged violations of any part of this Article or Article 22M of the General Statutes.

(8)        After investigation, to report apparent violations by candidates, political committees, referendum committees, legal expense funds, individuals or persons to the proper district attorney as provided in G.S. 163‑278.27.

(9)        To prescribe and furnish forms of statements and other material to the county boards of elections for distribution to candidates and committees required to be filed with the county boards.

(10)      To instruct the chairman and director of elections of each county board as to their respective duties and responsibilities relative to the administration of this Article.

(11)      To require appropriate certification of delinquent or late filings from the county boards of elections and to execute the same responsibilities relative to such reports as provided in G.S. 163‑278.27.

(12)      To assist county boards of elections in resolving questions arising from the administration of this Article.

(13)      To require county boards of elections to hold such hearings, make such investigations, and make reports to the State Board as the State Board deems necessary in the administration of this Article.

(14)      To calculate, assess, and collect civil penalties pursuant to this Article. (1973, c. 1272, s. 1; 1975, c. 798, s. 8; 1977, c. 626, s. 1; 1979, c. 500, ss. 9, 12, 13; c. 1073, s. 18; 1995, c. 243, s. 1; 1997‑515, s. 7(e); 2002‑159, s. 35(n); 2007‑349, ss. 2, 3.)



§ 163-278.23. Duties of Executive Director of Board.

§ 163‑278.23.  Duties of Executive Director of Board.

The Executive Director of the Board shall inspect or cause to be inspected each statement filed with the Board under this Article within 30 days after the date it is filed. The Executive Director shall advise, or cause to be advised, no more than 30 days and at least five days before each report is due, each candidate or treasurer whose organizational report has been filed, of the specific date each report is due. He shall immediately notify any individual, candidate, treasurer, political committee, referendum committee, media, or other entity that may be required to file a statement under this Article if:

(1)        It appears that the individual, candidate, treasurer, political committee, referendum committee, media, or other entity has failed to file a statement as required by law or that a statement filed does not conform to this Article; or

(2)        A written complaint is filed under oath with the Board by any registered voter of this State alleging that a statement filed with the Board does not conform to this Article or to the truth or that an individual, candidate, treasurer, political committee, referendum committee, media, or other entity has failed to file a statement required by this Article.

The entity that is the subject of the complaint will be given an opportunity to respond to the complaint before any action is taken requiring compliance.

The Executive Director of the Board of Elections shall issue written opinions to candidates, the communications media, political committees, referendum committees, or other entities upon request, regarding filing procedures and compliance with this Article. Any such opinion so issued shall specifically refer to this paragraph. If the candidate, communications media, political committees, referendum committees, or other entities rely on and comply with the opinion of the Executive Director of the Board of Elections, then prosecution or civil action on account of the procedure followed pursuant thereto and prosecution for failure to comply with the statute inconsistent with the written ruling of the Executive Director of the Board of Elections issued to the candidate or committee involved shall be barred. Nothing in this paragraph shall be construed to prohibit or delay the regular and timely filing of reports. The Executive Director shall file all opinions issued pursuant to this section with the Codifier of Rules to be published unedited in the North Carolina Register and the North Carolina Administrative Code.

This section applies to Articles 22B, 22D, 22E, 22F, 22G, 22H, and 22M of the General Statutes to the same extent that it applies to this Article. (1973, c. 1272, s. 1; 1975, c. 334; c. 565, s. 4; 1979, c. 500, s. 7; c. 1073, ss. 12, 13, 17; 1985, c. 759, s. 6.1; 1999‑424, s. 6(c); 1999‑453, s. 5(b); 1999‑456, s. 63; 2001‑319, s. 11; 2005‑430, s. 8; 2007‑349, s. 6.)



§ 163-278.24. Statements examined within four months.

§ 163‑278.24.  Statements examined within four months.

Within four months after the date of each election or referendum, the Executive Director shall examine or cause to be examined each statement filed with the Board under this Article, and, referring to the election or referendum, determine whether the statement conforms to law and to the truth. (1973, c. 1272, s. 1; 1979, c. 500, s. 8; c. 1073, s. 14; 1985, c. 183, s. 3; 2001‑319, s. 11.)



§ 163-278.25. Issuance of declaration of nomination or certificate of election.

§ 163‑278.25.  Issuance of declaration of nomination or certificate of election.

No declaration of nomination and no certificate of election shall be granted to any candidate until the candidate or his treasurer has filed the statements referring to the election he is required to file under this Article. Within 24 hours after reaching a decision that a declaration of nomination or certificate of election should not be granted, the Board shall give written notice of that decision, by telegraph or certified mail, to the candidate and the candidate's treasurer. Failure to grant certification shall not affect a successful candidate's title to an office to which he has been otherwise duly elected. (1973, c. 1272, s. 1.)



§ 163-278.26. Appeals from State Board of Elections; early docketing.

§ 163‑278.26.  Appeals from State Board of Elections; early docketing.

Any candidate for nomination or election who is denied a declaration of nomination or certificate of election, pursuant to G.S. 163‑278.25, may, within five days after the action of the Board under that section, appeal to the Superior Court of Wake County for a final determination of any questions of law or fact which may be involved in the Board's action. The cause shall be entitled "In the Matter of the Candidacy of ______ ." It shall be placed on the civil docket of that court and shall have precedence over all other civil actions. In the event of an appeal, the chairman of the Board shall certify the record to the clerk of that court within five days after the appeal is noted.

The record on appeal shall consist of all reports filed by the candidate or his treasurer with the Board pursuant to this Article, and a memorandum of the Board setting forth with particularity the reasons for its action in denying the candidate a declaration of nomination or certificate of election. Written notice of the appeal shall be given to the Board by the candidate or his attorney, and may be effected by mail or personal delivery. On appeal, the cause shall be heard de novo. (1973, c. 1272, s. 1.)



§ 163-278.27. Criminal penalties; duty to report and prosecute.

§ 163‑278.27.  Criminal penalties; duty to report and prosecute.

(a)        Any individual, candidate, political committee, referendum committee, treasurer, person or media who intentionally violates the applicable provisions of G.S. 163‑278.7, 163‑278.8, 163‑278.9, 163‑278.10, 163‑278.11, 163‑278.12, 163‑278.13, 163‑278.13B, 163‑278.14, 163‑278.16, 163‑278.16B, 163‑278.17, 163‑278.18, 163‑278.19, 163‑278.20, 163‑278.39, 163‑278.40A, 163‑278.40B, 163‑278.40C, 163‑278.40D, 163‑278.40E, or 163‑278.40J is guilty of a Class 2 misdemeanor. The statute of limitations shall run from the day the last report is due to be filed with the appropriate board of elections for the election cycle for which the violation occurred.

(a1)      A violation of G.S. 163‑278.32 by making a certification knowing the information to be untrue is a Class I felony.

(b)        Whenever the Board has knowledge of or has reason to believe there has been a violation of any section of this Article, it shall report that fact, together with accompanying details, to the following prosecuting authorities:

(1)        In the case of a candidate for nomination or election to the State Senate or State House of Representatives: report to the district attorney of the prosecutorial district in which the candidate for nomination or election resides;

(2)        In the case of a candidate for nomination or election to the office of Governor, Lieutenant Governor, Secretary of State, State Auditor, State Treasurer, State Superintendent of Public Instruction, State Attorney General, State Commissioner of Agriculture, State Commissioner of Labor, State Commissioner of Insurance, and all other State elective offices, Justice of the Supreme Court, Judge of the Court of Appeals, judge of a superior court, judge of a district court, and district attorney of the superior court: report to the district attorney of the prosecutorial district in which Wake County is located;

(3)        In the case of an individual other than a candidate, including, without limitation, violations by members of political committees, referendum committees or treasurers: report to the district attorney of the prosecutorial district in which the individual resides; and

(4)        In the case of a person or any group of individuals: report to the district attorney or district attorneys [of] the prosecutorial district or districts in which any of the officers, directors, agents, employees or members of the person or group reside.

(c)        Upon receipt of such a report from the Board, the appropriate district attorney shall prosecute the individual or persons alleged to have violated a section or sections of this Article.

(d)        As a condition of probation, a sentencing judge may order that the costs incurred by the State Board of Elections in investigating and aiding the prosecution of a case be paid to the State Board of Elections by the defendant on such terms and conditions as set by the judge.  (1973, c. 1272, s. 1; 1979, c. 500, s. 10; c. 1073, ss. 15, 19; 1981, c. 837, s. 4; 1987, c. 565, s. 17; 1993, c. 539, s. 1118; 1994, Ex. Sess., c. 24, s. 14(c); 1999‑453, s. 2(c); 2001‑419, s. 2; 2006‑161, s. 5; 2007‑391, s. 1(b); 2008‑150, s. 9(b); 2008‑187, s. 29.)



§ 163-278.28. Issuance of injunctions; special prosecutors named.

§ 163‑278.28.  Issuance of injunctions; special prosecutors named.

(a)        The superior courts of this State shall have jurisdiction to issue injunctions or grant any other equitable relief appropriate to enforce the provisions of this Article upon application by any registered voter of the State.

(b)        If the Board makes a report to a district attorney under G.S. 163‑278.27 and no prosecution is initiated within 45 days after the report is made, any registered voter of the prosecutorial district to whose district attorney a report has been made, or any board of elections in that district, may, by verified affidavit, petition the superior court for that district for the appointment of a special prosecutor to prosecute the individuals or persons who have or who are believed to have violated any section of this Article. Upon receipt of a petition for the appointment of a special prosecutor, the superior court shall issue an order to show cause, directed at the individuals or persons alleged in the petition to be in violation of this Article, why a special prosecutor should not be appointed. If there is no answer to the order, the court shall appoint a special prosecutor. If there is an answer, the court shall hold a hearing on the order, at which both the petitioning and answering parties may be heard, to determine whether a prima facie case of a violation and failure to prosecute exists. If there is such a prima facie case, the court shall so find and shall thereupon appoint a special prosecutor to prosecute the alleged violators. The special prosecutor shall take the oath required of assistant district attorneys by G.S. 7A‑63, shall serve as an assistant district attorney pro tem of the appropriate district, and shall prosecute the alleged violators. (1973, c. 1272, s. 1; 1979, c. 500, s. 11.)



§ 163-278.29. Compelling self-incriminating testimony; individual so testifying excused from prosecution.

§ 163‑278.29.  Compelling self‑incriminating testimony; individual so testifying excused from prosecution.

No individual shall be excused from attending or testifying or producing any books, papers, or other documents before any court upon any proceeding or trial of another for the violation of any of the provisions of this Article, upon the ground or for the reason that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him, but such individual may be subpoenaed and required to testify by and for the State relative to any offense arising under the provisions of this Article; but such individual shall not be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he may be compelled to testify or produce evidence, documentary or otherwise, and no compelled testimony so given or produced shall be used against him upon any criminal proceeding, but such individual so compelled to testify with respect to any acts of his own shall be immune from prosecution on account thereof. (1973, c. 1272, s. 1.)



§ 163-278.30. Candidates for federal offices to file information reports.

§ 163‑278.30.  Candidates for federal offices to file information reports.

Candidates for nomination in a party primary or for election in a general or special election to the offices of United States Senator, member of the United States House of Representatives, President or Vice‑President of the United States shall file with the Board all reports they or political committee treasurers or other agents acting for them are required to file under the Federal Election Campaign Act of 1971, P.L. 92‑225, as amended (T. 2, U.S.C. section 439). Those reports shall be filed with the Board at the times required by that act. The Board shall, with respect to those reports, have the following duties only:

(1)        To receive and maintain in an orderly manner all reports and statements required to be filed with it;

(2)        To preserve reports and statements filed under the Federal Election Campaign Act. Such reports and statements, after a period of two years following the election year, may be transferred to the Department of Cultural Resources, Division of Archives and History, and shall be preserved for a period of 10 years or for such period as may be required by federal law.

(3)        To make the reports and statements filed with it available for public inspection and copying during regular office hours, commencing as soon as practicable but not later than the end of the day during which they were received, and to permit copying of any such report or statement by hand or by duplicating machine, requested by any individual, at the expense of such individual; and

(4)        To compile and maintain a current list of all statements or parts of statements pertaining to each candidate.

Any duty of a candidate to file and the State Board to receive and make available under this section may be met by an agreement between the State Board and the Federal Election Commission, the effect of which is for the Federal Election Commission to provide promptly to the State Board the information required by this section. (1973, c. 1272, s. 1; 1979, c. 500, s. 14; 2002‑159, s. 55(l).)



§ 163-278.31: Repealed by Session Laws 1985, c. 183, s. 4.

§ 163‑278.31: Repealed by Session Laws 1985, c. 183, s. 4.



§ 163-278.32. Statements under oath.

§ 163‑278.32.  Statements under oath.

Any statement required to be filed under this Article shall be signed and certified as true and correct by the individual, media, candidate, treasurer or others required to file it, and shall be certified as true and correct to the best of the knowledge of the individual, media, candidate, treasurer or others filing the statement; provided further that the candidate shall certify as true and correct to the best of his knowledge the organizational report and appointment of treasurer filed for the candidate or the candidate's principal campaign committee. A certification under this Article shall be treated as under oath, and any person making a certification under this Article knowing the information to be untrue is guilty of a Class I felony. (1973, c. 1272, s. 1; 1999‑426, s. 10(a); 2001‑235, s. 1; 2007‑391, s. 1(a).)



§ 163-278.33. Applicability of Article 22.

§ 163‑278.33.  Applicability of Article 22.

Sections 163‑271 through 163‑278 shall be applicable to the offices covered by this Article and G.S. 163‑271 through 163‑278 shall be applicable to all elective offices not covered by this Article. (1973, c. 1272, s. 3; 1975, c. 50; c. 565, s. 10; 2002‑159, s. 21(f).)



§ 163-278.34. Civil penalties.

§ 163‑278.34.  Civil penalties.

(a)        Civil Penalties for Late Filing.  Except as provided in G.S. 163‑278.9 and G.S. 163‑278.9A, all reports, statements or other documents required by this Article to be filed with the Board shall be filed either by manual delivery to or by mail addressed to the Board. Timely filing shall be complete if postmarked on the day the reports, statements or other documents are to be delivered to the Board. If a report, statement or other document is not filed within the time required by this Article, then the individual, person, media, candidate, political committee, referendum committee or treasurer responsible for filing shall pay to the State Board of Elections election enforcement costs and a civil late penalty as follows:

(1)        Two hundred fifty dollars ($250.00) per day for each day the filing is late for a report that affects statewide elections, not to exceed a total of ten thousand dollars ($10,000); and

(2)        Fifty dollars ($50.00) per day for each day the filing is late for a report that affects only nonstatewide elections, not to exceed a total of five hundred dollars ($500.00).

If the form is filed by mail, no civil late penalty shall be assessed for any day after the date of postmark. No civil late penalty shall be assessed for any day when the Board office at which the report is due is closed. The State Board shall immediately notify, or cause to be notified, late filers, from which reports are apparently due, by mail, of the penalties under this section. The State Board of Elections may waive a late penalty if it determines there is good cause for the waiver.

If the Board determines by clear and convincing evidence that the late filing constitutes a willful attempt to conceal contributions or expenditures, the Board may assess a civil penalty in an amount to be determined by that Board, plus the costs of investigation, assessment, and collection. The civil penalty shall not exceed three times the amount of the contributions and expenditures willfully attempted to be concealed.

(b)        Civil Penalties for Illegal Contributions and Expenditures.  If an individual, person, political committee, referendum committee, candidate, or other entity intentionally makes or accepts a contribution or makes an unlawful expenditure in violation of this Article, then that entity shall pay to the State Board of Elections, in an amount to be determined by that Board, a civil penalty and the costs of investigation, assessment, and collection. The civil penalty shall not exceed three times the amount of the unlawful contribution or expenditure involved in the violation. The State Board of Elections may, in addition to the civil penalty, order that the amount unlawfully received be paid to the State Board by check, and any money so received by the State Board shall be deposited in the Civil Penalty and Forfeiture Fund of North Carolina.

(c)        Civil Remedies Other Than Penalties.  The State Board of Elections, in lieu of or in addition to imposing a civil penalty under subsection (a) or (b) of this section, may take one or more of the following actions with respect to a violation for which a civil penalty could be imposed:

(1)        Issue an order requiring the violator to cease and desist from the violation found.

(2)        Issue an order to cease receiving contributions and making expenditures until a delinquent report has been filed and any civil penalty satisfied.

(3)        Issue an order requiring the violator to take any remedial action deemed appropriate by the Board.

(4)        Issue an order requiring the violator to file any report, statement, or other information as required by this Article or the rules adopted by the Board.

(5)        Publicly reprimand the violator for the violation.

(d)        Facts in Mitigation.  An individual or other entity notified that a penalty has been assessed against it may submit an affidavit to the State Board of Elections stating the facts in mitigation. The State Board of Elections may waive a civil penalty in whole or in part if it determines there is good cause for the waiver.

(e)        Calculation and Assessment.  The State Board shall calculate and assess the amount of the civil penalty due under subsection (a) or (b) of this section and shall notify the person who is assessed the civil penalty of the amount. The notice of assessment shall be served by any means authorized under G.S. 1A‑1, Rule 4, and shall direct the violator either to pay the assessment or to contest the assessment within 30 days by filing a petition for a contested case under Article 3 of Chapter 150B of the General Statutes. If a violator does not pay a civil penalty assessed by the Board within 30 days after it is due, the Board shall request the Attorney General to institute a civil action to recover the amount of the assessment. The civil action may be brought in the superior court of any county where the report was due to be filed or any county where the violator resides or maintains an office. A civil action must be filed within three years of the date the assessment was due. An assessment that is not contested is due when the violator is served with a notice of assessment. An assessment that is contested is due at the conclusion of the administrative and judicial review of the assessment. The State Board of Elections shall pay the clear proceeds of civil penalties collected under this section to the Civil Penalty and Forfeiture Fund pursuant to G.S. 115C‑457.2. The State Board of Elections shall reduce the monies collected by the enforcement costs and the collection costs to determine the clear proceeds payable to the Civil Penalty and Forfeiture Fund. Monies set aside for the costs of enforcement and the costs of collection shall be credited to accounts of the State Board of Elections.

(f)         Notifying and Consulting With District Attorney.  Before assessing a civil penalty under subsection (b) of this section or imposing a civil remedy under subsection (c) of this section, the State Board of Elections shall notify and consult with the district attorney who would be responsible under G.S. 163‑278.27 for bringing a criminal prosecution concerning the violation.  (1973, c. 1272, s. 1; 1975, c. 565, s. 5; 1979, c. 1073, s. 19; 1997‑515, s. 7(a); 2001‑353, s. 10; 2001‑419, s. 1; 2007‑391, ss. 2(a), 37; 2008‑187, s. 33(a).)



§ 163-278.34A. Presumptions.

§ 163‑278.34A.  Presumptions.

In any proceeding brought pursuant to this Article in which a presumption arises from the proof of certain facts, the defendant may offer some evidence to rebut the presumption, but the State bears the ultimate burden of proving the essential elements of its case. (1999‑31, s. 1(c); 1999‑453, s. 3.1(a).)



§ 163-278.35. Preservation of records.

§ 163‑278.35.  Preservation of records.

All reports, records and accounts required by this Article to be made, kept, filed, or maintained by any individual, media, candidate or treasurer shall be preserved and retained by the individual, media, candidate or treasurer for at least two years counting from the date of the election to which such reports, records and accounts refer. (1973, c. 1272, s. 1.)



§ 163-278.36: Repealed by Session Laws 2007-349, s. 4, effective January 1, 2008.

§ 163‑278.36: Repealed by Session Laws 2007‑349, s. 4, effective January 1, 2008.



§ 163-278.37. County boards of elections to preserve reports.

§ 163‑278.37.  County boards of elections to preserve reports.

The county boards of elections shall preserve all reports and statements filed with them pursuant to this Article for such period of time as directed by the State Board of Elections. (1979, c. 500, s. 15.)



§ 163-278.38. Effect of failure to comply.

§ 163‑278.38.  Effect of failure to comply.

The failure to comply with the provisions of this Article shall not invalidate the results of any referendum. (1979, c. 1073, s. 11.)



§§ 163-278.38A through 163-278.38Y. Reserved for future codification purposes.

§§ 163‑278.38A through 163‑278.38Y.  Reserved for future codification purposes.



§ 163-278.38Z. Definitions.

Part 1A. Disclosure Requirements for Media Advertisements.

§ 163‑278.38Z.  Definitions.

As used in this Part:

(1)        "Advertisement" means any message appearing in the print media, on television, or on radio that constitutes a contribution or expenditure under this Article.

(2)        "Candidate" means any individual who, with respect to a public office listed in G.S. 163‑278.6(18), has filed a notice of candidacy or a petition requesting to be a candidate, or has been certified as a nominee of a political party for a vacancy, or has otherwise qualified as a candidate in a manner authorized by law, or has filed a statement of organization under G.S. 163‑278.7 and is required to file periodic financial disclosure statements under G.S. 163‑278.9.

(3)        "Candidate campaign committee" means any political committee organized by or under the direction of a candidate.

(4)        "Full‑screen" means the only picture appearing on the television screen during the oral disclosure statement contains the disclosing person, that the picture occupies all visible space on the television screen, and that the image of the disclosing person occupies at least fifty percent (50%) of the vertical height of the television screen.

(5)        "Political action committee" has the same meaning as "political committee" in G.S. 163‑278.6(14), except that "political action committee" does not include any political party or political party organization.

(6)        "Political party organization" means any political party executive committee or any political committee that operates under the direction of a political party executive committee or political party chair.

(7)        "Print media" means billboards, cards, newspapers, newspaper inserts, magazines, mass mailings, pamphlets, fliers, periodicals, and outdoor advertising facilities. A "mass mailing" is a mailing with more than 500 pieces.

(8)        "Radio" means any radio broadcast station that is subject to the provisions of 47 U.S.C. §§ 315 and 317.

(9)        "Scan line" means a standard term of measurement used in the electronic media industry calculating a certain area in a television advertisement.

(10)      "Sponsor" means a candidate, candidate committee, political party organization, political action committee, referendum committee, individual, or other entity that purchases an advertisement.

(11)      "Television" means any television broadcast station, cable television system, wireless‑cable multipoint distribution system, satellite company, or telephone company transmitting video programming that is subject to the provisions of 47 U.S.C. §§ 315 and 317.

(12)      "Unobscured" means the only printed material that may appear on the television screen is a visual disclosure statement required by law, and nothing is blocking the view of the disclosing person's face. (1999‑453, s. 2(a); 2004‑203, s. 12(a).)



§ 163-278.39. Basic disclosure requirements for all political campaign advertisements.

§ 163‑278.39.  Basic disclosure requirements for all political campaign advertisements.

(a)        Basic Requirements.  It shall be unlawful for any sponsor to sponsor an advertisement in the print media or on radio or television that constitutes an expenditure or contribution required to be disclosed under this Article unless all the following conditions are met:

(1)        It bears the legend or includes the statement: "Paid for by ______ [Name of candidate, candidate campaign committee, political party organization, political action committee, referendum committee, individual, or other sponsor]." In television advertisements, this disclosure shall be made by visual legend.

(2)        The name used in the labeling required in subdivision (1) of this subsection is the name that appears on the statement of organization as required in G.S. 163‑278.7(b)(1).

(3)        Repealed by Session Laws 2001‑353, s. 5, effective August 10, 2001.

(4)        The sponsor states in the advertisement its position for or against a ballot measure, provided that this subdivision applies only if the advertisement is made for or against a ballot measure.

(5)        In a print media advertisement supporting or opposing the nomination or election of one or more clearly identified candidates, the sponsor states whether it is authorized by a candidate. The visual legend in the advertisement shall state either "Authorized by [name of candidate], candidate for [name of office]" or "Not authorized by a candidate." This subdivision does not apply if the sponsor of the advertisement is the candidate the advertisement supports or that candidate's campaign committee.

(6)        In a print media advertisement that identifies a candidate the sponsor is opposing, the sponsor discloses in the advertisement the name of the candidate who is intended to benefit from the advertisement. This subdivision applies only when the sponsor coordinates or consults about the advertisement or the expenditure for it with the candidate who is intended to benefit.

If an advertisement described in this section is jointly sponsored, the disclosure statement shall name all the sponsors.

(b)        Size Requirements.  In a print media advertisement covered by subsection (a) of this section, the height of all disclosure statements required by that subsection shall constitute at least five percent (5%) of the height of the printed space of the advertisement, provided that the type shall in no event be less than 12 points in size. In an advertisement in a newspaper or a newspaper insert, the total height of the disclosure statement need not constitute five percent of the printed space of the advertisement if the type of the disclosure statement is at least 28 points in size. If a single advertisement consists of multiple pages, folds, or faces, the disclosure requirement of this section applies only to one page, fold, or face. In a television advertisement covered by subsection (a) of this section, the visual disclosure legend shall constitute 32 scan lines in size. In a radio advertisement covered by subsection (a) of this section, the disclosure statement shall last at least two seconds, provided the statement is spoken so that its contents may be easily understood.

(c)        Misrepresentation of Authorization.  Notwithstanding G.S. 163‑278.27(a), any candidate, candidate campaign committee, political party organization, political action committee, referendum committee, individual, or other sponsor making an advertisement in the print media or on radio or television bearing any legend required by subsection (a) of this section that misrepresents the sponsorship or authorization of the advertisement is guilty of a Class 1 misdemeanor. (1999‑453, s. 2(a); 2001‑317, s. 1; 2001‑353, s. 5.)



§ 163-278.39A. Disclosure requirements for television and radio advertisements supporting or opposing the nomination or election of one or more clearly identified candidates.

§ 163‑278.39A.  Disclosure requirements for television and radio advertisements supporting or opposing the nomination or election of one or more clearly identified candidates.

(a)        Expanded Disclosure Requirements.  Any political campaign advertisement on radio or television shall comply with the expanded disclosure requirements set forth in this section. To the extent that it provides the same information required by G.S. 163‑278.39, a statement made pursuant to this section satisfies the requirements of G.S. 163‑278.39 for the same advertisement.

(b)        Disclosure Requirements for Television. 

(1)        Candidate advertisements on television.  Television advertisements purchased by a candidate or by a candidate campaign committee supporting or opposing the nomination or election of one or more clearly identified candidates shall include a disclosure statement spoken by the candidate and containing at least the following words: "I am (or "This is____") [name of candidate], candidate for [name of office], and I (or "my campaign____") sponsored this ad." This subdivision applies only to an advertisement that mentions the name of, shows the picture of, transmits the voice of, or otherwise refers to an opposing candidate for the same office as the sponsoring candidate.

(2)        Political party advertisements on television.  Television advertisements purchased by a political party organization supporting or opposing the nomination or election of one or more clearly identified candidates shall include a disclosure statement spoken by the chair, executive director, or treasurer of the political party organization and containing at least the following words: "The [name of political party organization] sponsored this ad opposing/supporting [name of candidate] for [name of office]." The disclosed name of the political party organization shall include the name of the political party as it appears on the ballot.

(3)        Political action committee advertisements on television.  Television advertisements purchased by a political action committee supporting or opposing the nomination or election of one or more clearly identified candidates shall include a disclosure statement spoken by the chief executive officer or treasurer of the political action committee and containing at least the following words: "The [name of political action committee] political action committee sponsored this ad opposing/supporting [name of candidate] for [name of office]." The name of the political action committee used in the advertisement shall be the name that appears on the statement of organization as required in G.S. 163‑278.7(b)(1).

(4)        Advertisements on television by an individual.  Television advertisements purchased by an individual supporting or opposing the nomination or election of one or more clearly identified candidates shall include a disclosure statement spoken by the individual and containing at least the following words: "I am [individual's name], and I sponsored this advertisement opposing/supporting [name of candidate] for [name of office]."

(5)        Advertisements on television by another sponsor.  Television advertisements purchased by a sponsor other than a candidate, a candidate campaign committee, a political party organization, a political action committee, or an individual which supports or opposes the nomination or election of one or more clearly identified candidates shall include a disclosure statement spoken by the chief executive or principal decision maker of the sponsor and containing at least the following words: "[Name of sponsor] sponsored this ad."

(6)        All advertisements on television.  In any television advertisement described in subdivisions (1) through (4) of this subsection, an unobscured, full‑screen picture containing the disclosing individual, either in photographic form or through the actual appearance of the disclosing individual on camera, shall be featured throughout the duration of the disclosure statement.

(c)        Disclosure Requirements for Radio. 

(1)        Candidate advertisements on radio.  Radio advertisements purchased by a candidate or by a candidate campaign committee supporting or opposing the nomination or election of one or more clearly identified candidates shall include a disclosure statement spoken by the candidate and containing at least the following words: "I am (or "This is____") [name of candidate], candidate for [name of office], and this ad was paid for (or "sponsored" or "furnished") by [name of candidate campaign committee that paid for the advertisement]." This subdivision applies only to an advertisement that mentions the name of, transmits the voice of, or otherwise refers to an opposing candidate for the same office as the sponsoring candidate.

(2)        Political party advertisements on radio.  Radio advertisements purchased by a political party organization supporting or opposing the nomination or election of one or more clearly identified candidates shall include a disclosure statement spoken by the chair, executive director, or treasurer of the political party organization and containing at least the following words: "This ad opposing/supporting [name of candidate] for [name of office] was paid for (or "sponsored" or "furnished") by [name of political party]." The disclosed name of the political party organization shall include the name of the political party as it appears on the ballot.

(3)        Political action committee advertisements on radio.  Radio advertisements purchased by a political action committee supporting or opposing the nomination or election of one or more clearly identified candidates shall include a disclosure statement spoken by the chief executive officer or treasurer of the political action committee and containing at least the following words: "This ad opposing/supporting [name of candidate] for [name of office] was paid for (or "sponsored" or "furnished") by [name of political action committee] political action committee." The name of the political action committee used in the advertisement shall be the name that appears on the statement of organization as required by G.S. 163‑278.7(b)(1).

(4)        Advertisements on radio by an individual.  Radio advertisements purchased by an individual supporting or opposing the nomination or election of one or more clearly identified candidates shall include a disclosure statement spoken by the individual and containing at least the following words: "I am [individual's name], and this ad opposing/supporting [name of candidate] for [name of office] was paid for (or "sponsored" or "furnished") by me."

(5)        Advertisements on radio by another sponsor.  Radio advertisements purchased by a sponsor other than a candidate, a candidate campaign committee, a political party organization, a political action committee, or an individual which supports or opposes the nomination or election of one or more clearly identified candidates shall include a disclosure statement spoken by the chief executive or principal decision maker of the sponsor and containing at least the following words: "[Name of sponsor] paid for (or "sponsored" or "furnished") this ad."

(d)        Placement of Disclosure Statement in Television and Radio Advertisements.  In advertisements on television, a sponsor may place the disclosure statement required by this section at any point during the advertisement, except if the duration of the advertisement is more than five minutes, the disclosure statement shall be made both at the beginning and end of the advertisement. The sponsor may provide the oral disclosure statement required by this section at the same time as the visual disclosure required under the Communications Act of 1934, 47 U.S.C. §§ 315 and 317, is shown. But any visual disclosure legend shall be at least 32 scan lines in size. For advertisements on radio, the placement of the oral disclosure statement shall comply with the requirements of the Communications Act of 1934, 47 U.S.C. §§ 315 and 317.

(e)        Choice of Supporting or Opposing a Candidate.  In its oral disclosure statement, a sponsoring political party organization, political action committee, individual, or other noncandidate sponsor shall choose either to identify an advertisement as supporting or opposing the nomination or election of one or more clearly identified candidates.

(e1)      Joint Sponsors.  If an advertisement described in this section is jointly sponsored, the disclosure statement shall name all the sponsors and the disclosing individual shall be one of those sponsors. If a candidate is one of the sponsors, that candidate shall be the disclosing individual, and if more than one candidate is the sponsor, at least one of the candidates shall be the disclosing individual.

(f)         Legal Remedy.  Pursuant to the conditions established in subdivisions (1), (2), and (3) of this subsection, a candidate for an elective office who complied with the television and radio disclosure requirements throughout that candidate's entire campaign shall have a monetary remedy in a civil action against (i) an opposing candidate or candidate committee whose television or radio advertisement violates these disclosure requirements and (ii) against any political party organization, political action committee, individual, or other sponsor whose advertisement for that elective office violates these disclosure requirements:

(1)        Any plaintiff candidate in a statewide race in an action under this section shall complete and file a Notice of Complaint Regarding Failure to Disclose on Television or Radio Campaign Advertising with the State Board of Elections after the airing of the advertisement but no later than the first Friday after the Tuesday on which the election occurred. Candidates in nonstatewide races may file the notice during the same time period with one county board of elections within the electoral area in which they are candidates. The timely filing of this notice preserves the candidate's right to bring an action in superior court any time within 90 days after the election. A candidate shall bring the civil action in the county where the candidate filed the notice.

(2)        Upon receiving a favorable verdict in accordance with existing law, the plaintiff candidate shall receive a monetary award of actual damages. The price of actual damages shall be calculated as the total dollar amount of television and radio advertising time that was aired and that the plaintiff candidate correctly identifies as being in violation of the disclosure requirements of this section.

The plaintiff candidate shall also receive an award that trebles the amount of actual damages if:

a.         The plaintiff candidate can establish having notified or attempted to notify the sponsor of the advertisement properly by return‑receipt mail about the failure of a particular advertisement or advertisements to comply with the disclosure requirements of this section, and

b.         After the notice or attempted notice, the advertisement continued to be aired.

The treble damages shall be calculated from the date on which the return‑receipt notice was accepted or rejected by a defendant sponsoring candidate or candidate committee, political party organization, political action committee, or individual. The plaintiff candidate or candidate committee shall send a copy of any return‑receipt mailing to the relevant board of elections as provided in subdivision (1) of this subsection within five days after the notice is returned to the possession of the candidate or candidate committee.

The plaintiff candidate may bring the civil action personally or authorize his or her candidate campaign committee to bring the civil action.

(3)        A candidate who violates the disclosure requirements of State law in this section and that candidate's campaign committee shall be jointly and severally liable for the payment of damages and attorneys' fees. If the candidate is held personally liable for any payment of damages or attorneys' fees, the candidate shall not use or be reimbursed by funds from the candidate's campaign committee in paying any amount.

(g)        Relation to the Communications Act of 1934.  Television advertisements by a sponsor supporting or opposing the nomination or election of one or more clearly identified candidates shall comply with the oral disclosure requirements under State law in this section. Those advertisements shall also comply with disclosure requirements under the Communications Act of 1934, 47 U.S.C. §§ 315 and 317 by use of visual legends. The content of those visual legends is specified by the Communications Act of 1934, 47 U.S.C. §§ 315 and 317, and G.S. 163‑278.39(a)(1). The size of those visual legends is determined by G.S. 163‑278.39(b), which satisfies requirements under the Communications Act of 1934, 47 U.S.C. §§ 315 and 317. In the case of radio advertisements, the oral disclosure requirements under State law in this section incorporate the content requirements under the Communications Act of 1934, 47 U.S.C. §§ 315 and 317.

(h)        No Additional Liability of Television or Radio Outlets.  Television or radio outlets shall not be liable under this Part for carriage of political advertisements that fail to include the disclosure requirements provided for in this Part.

(i)         No Criminal Liability.  Nothing in this section regarding the disclosure requirements in subsections (b) and (c) of this section shall be relied upon or otherwise interpreted to create criminal liability. (1999‑453, s. 2(a); 2000‑140, ss. 83, 84; 2001‑317, s. 2.)



§ 163-278.39B: Recodified as G.S. 163-278.38Z by Session Laws 2004-203, s. 12(a), effective August 17, 2004.

§ 163‑278.39B:  Recodified as G.S. 163‑278.38Z by Session Laws 2004‑203, s. 12(a), effective August 17, 2004.



§ 163-278.39C. Scope of disclosure requirements.

§ 163‑278.39C.  Scope of disclosure requirements.

The disclosure requirements of this Part apply to any sponsor of an advertisement in the print media or on radio or television the cost or value of which constitutes an expenditure or contribution required to be disclosed under this Article, except that the disclosure requirements of this Part:

(1)        Do not apply to an individual who makes uncoordinated independent expenditures aggregating less than one thousand dollars ($1,000) in a political campaign; and

(2)        Do not apply to an individual who incurs expenses with respect to a referendum.

The disclosure requirements of this Part do not apply to any advertisement the expenditure for which is required to be disclosed by G.S. 163‑278.12A alone and by no other law. (1999‑453, s. 2(a).)



§ 163-278.40. Definitions.

Part 2.  Municipal Campaign Reporting.

§ 163‑278.40.  Definitions.

When used in this Part, words and phrases have the same meaning as in G.S. 163‑278.6, except that:

(1)        The term "board" means the county board of elections;

(2)        The term "city" means any incorporated city, town, or village. (1981, c. 837, s. 3; 1997‑515, s. 4(d).)



§ 163-278.40A. Organizational report.

§ 163‑278.40A.  Organizational report.

(a)        Each candidate and political committee in a city election shall appoint a treasurer and, under verification, report the name and address of the treasurer to the board. A candidate may appoint himself or any other individual, including any relative except his spouse, as his treasurer. If the candidate fails to designate a treasurer, the candidate shall be deemed to have appointed himself as treasurer. A candidate or political committee may remove his or its treasurer.

(b)        The organizational report shall state the bank account and number of such campaign fund. Each report required by this Part shall reflect all contributions, expenditures and loans made in behalf of a candidate. The organizational report shall be filed with the county board of elections within 10 days after the candidate files a notice of candidacy with the county board of elections, or within 10 days following the organization of the political committee, whichever occurs first. (1981, c. 837, s. 3.)



§ 163-278.40B. Campaign report; partisan election.

§ 163‑278.40B.  Campaign report; partisan election.

In any city election conducted on a partisan basis in accordance with G.S. 163‑279(a)(2) and 163‑291, the following reports shall be filed in addition to the organizational report:

(1)        Thirty‑five‑day Report.  The treasurer shall file a report with the board 35 days before the primary.

(1a)      Pre‑primary Report.  The treasurer shall file a report with the board no later than the tenth day preceding each primary election.

(2)        Pre‑election Report.  The treasurer shall file a report 10 days before the election, unless a second primary is held and the candidate appeared on the ballot in the second primary, in which case the report shall be filed 10 days before the second primary.

(3)        Repealed by Session Laws 1985, c. 164, s. 2.

(4)        Semiannual Reports.  If contributions are received or expenditures made during any part of a calendar year, for which no reports are otherwise required by this section, any and all those contributions and expenditures shall be reported on semiannual reports due on the last Friday in July, covering the period through June 30, and due on the last Friday in January, covering the period through December 31 of the previous year. (1981, c. 837, s. 3; 1985, c. 164, s. 2; 1987 (Reg. Sess., 1988), c. 1028, s. 7; 2001‑419, s. 3.)



§ 163-278.40C. Campaign report; nonpartisan election and runoff.

§ 163‑278.40C.  Campaign report; nonpartisan election and runoff.

If any city election conducted under the nonpartisan election and runoff basis in accordance with G.S. 163‑279(a) (4) and 163‑293, the following reports shall be filed in addition to the organizational report:

(1)        Thirty‑five‑day Report.  The treasurer shall file a report with the board 35 days before the election.

(1a)      Pre‑election Report.  The treasurer shall file a report with the board 10 days before the election.

(1b)      Pre‑runoff Report.  The treasurer shall file a report with the board 10 days before the runoff if the candidate is in a runoff.

(2)        Repealed by Session Laws 1985, c. 164, s. 3.

(3)        Semiannual Reports.  If contributions are received or expenditures made during any part of a calendar year, for which no reports are otherwise required by this section, any and all those contributions and expenditures shall be reported on semiannual reports due on the last Friday in July, covering the period through June 30, and due on the last Friday in January, covering the period through December 31 of the previous year. (1981, c. 837, s. 3; 1985, c. 164, s. 3; 1987 (Reg. Sess., 1988), c. 1028, s. 8; 2001‑419, s. 4.)



§ 163-278.40D. Campaign report; nonpartisan primary and elections.

§ 163‑278.40D.  Campaign report; nonpartisan primary and elections.

In any city election conducted under the nonpartisan primary method in accordance with G.S. 163‑279(a)(3) and 163‑294, the following reports shall be filed in addition to the organizational report:

(1)        Thirty‑five‑day Report.  The treasurer shall file a report with the board 35 days before the primary if the candidate is in a primary or the same length of time before the election if the candidate is not in a primary.

(1a)      Pre‑primary and Pre‑election  Reports.  The treasurer shall file a report 10 days before the primary if the candidate is in a primary and 10 days before the election.

(2)        Repealed by Session laws 1985, c. 164, s. 4.

(3)        Semiannual Reports.  If contributions are received or expenditures made during any part of a calendar year, for which no reports are otherwise required by this section, any and all those contributions and expenditures shall be reported on semiannual reports due on the last Friday in July, covering the period through June 30, and due on the last Friday in January, covering the period through December 31 of the previous year. (1981, c. 837, s. 3; 1985, c. 164, s. 4; 1987 (Reg. Sess., 1988), c. 1028, s. 9; 2001‑419, s. 5.)



§ 163-278.40E. Campaign report; nonpartisan plurality.

§ 163‑278.40E.  Campaign report; nonpartisan plurality.

In any city election conducted under the nonpartisan plurality method under G.S. 163‑279(a)(1) and 163‑292, the following reports shall be filed in addition to the organizational report:

(1)        Thirty‑five‑day Report.  The treasurer shall file a report with the board 35 days before the election.

(1a)      Pre‑election Report.  The treasurer shall file a report 10 days before the election.

(2)        Repealed by Session Laws 1985, c. 164, s. 5.

(3)        Semiannual Reports.  If contributions are received or expenditures made during any part of a calendar year, for which no reports are otherwise required by this section, any and all those contributions and expenditures shall be reported on semiannual reports due on the last Friday in July, covering the period through June 30, and due on the last Friday in January, covering the period through December 31 of the previous year. (1981, c. 837, s. 3; 1985, c. 164, s. 5; 1987 (Reg. Sess., 1988), c. 1028, s. 10; 2001‑419, s. 6.)



§ 163-278.40F. Form of report.

§ 163‑278.40F.  Form of report.

Forms of reports under this Part shall be prescribed by the board. (1981, c. 837, s. 3.)



§ 163-278.40G. Content.

§ 163‑278.40G.  Content.

Except as otherwise provided in this Part, each report shall be current within seven days prior to the date the report is due and shall list all contributions received and expenditures made which have not been previously reported. (1981, c. 837, s. 3.)



§ 163-278.40H. Notice of reports due.

§ 163‑278.40H.  Notice of reports due.

The director of the board shall advise, or cause to be advised, no less than five days nor more than 15 days before each report is due each candidate or treasurer whose organizational report has been filed under G.S. 163‑278.40A of the specific date each report is due. He shall immediately notify any individual, candidate, treasurer, or political committee, to file a statement under this Part if:

(1)        It appears that the individual, candidate, treasurer, or political committee has failed to file a statement as required by law or that a statement filed does not conform to this Part; or

(2)        A written complaint is filed under oath with the board by any registered voter of this State alleging that a statement filed with the board does not conform to this Part or to the truth or that an individual, candidate, treasurer, or political committee has failed to file a statement required by this Part. (1981, c. 837, s. 3; 1995, c. 243, s. 1.)



§ 163-278.40I. Part 1 to apply.

§ 163‑278.40I.  Part 1 to apply.

(a)        Except as provided in this Part or in G.S. 163‑278.9(d), the provisions of Part 1 shall apply to municipal elections covered by this Part.

(b)        G.S. 163‑278.7, 163‑278.9(a), (b) and (c), 163‑278.22(1) and (9), the first paragraph of 163‑278.23, 163‑278.24, 163‑278.25, and 163‑278.26 shall not apply to this Part. (1981, c. 837, s. 3.)



§ 163-278.40J. Other committees report by municipal schedule.

§ 163‑278.40J.  Other committees report by municipal schedule.

A candidate or political committee that appoints a treasurer under G.S. 163‑278.7 shall make reports according to the schedule under this Part if it makes contributions or expenditures concerning municipal elections.  (2008‑150, s. 9(a).)



§ 163-278.41. Appropriations in general election years and other years.

Article 22B.

Appropriations from the North Carolina Political Parties Financing Fund.

§ 163‑278.41.  Appropriations in general election years and other years.

(a)        Following the conclusion of the last primary or nominating convention held by a political party in a general election year in which a presidential election is held, the State chair of that political party may apply to the State Board of Elections (State Board) for the disbursement of all funds deposited with the State Treasurer on behalf of that party in the North Carolina Political Parties Financing Fund (Political Parties Fund) to be administered by the State Board of Elections and in which shall be placed money contributed by taxpayers, as provided in G.S. 105‑159.1. If the regular date set for a primary in G.S. 163‑1 or nominating convention in G.S. 163‑98 is temporarily postponed for one election year, the State party chair may apply for the disbursement after the regular date set in those sections for that party's primary or convention, even though the primary has not occurred under the temporary schedule. Upon receipt of that application, the State Board shall forthwith, and every 30 days thereafter, pay over to said chairman all funds currently held by the State Treasurer on behalf of that chair's political party, but provided that all such payments shall cease 30 days after the State Board of Elections has certified all of the results of the general election to the Secretary of State. Upon receipt of that application, the State Board shall pay over to the chair all funds currently held by the State Treasurer in the "Presidential Election Year Candidates Fund" of that party, which funds shall be allocated and disbursed during the presidential election year by the same procedure as the funds received from the Political Parties Fund are allocated. Any remaining funds of the political party in the hands of the State Treasurer shall thereafter be held by the State Treasurer until eligible for distribution pursuant to this section.

(b)        Following the conclusion of the last primary or nominating convention held by a political party in a general election year in which there is not a presidential election, the State chair of the political party may apply to the State Board for the disbursement of all funds deposited on behalf of such party in the Political Parties Fund. If the regular date set for a primary in G.S. 163‑1 or nominating convention in G.S. 163‑98 is temporarily postponed for one election year, the State party chair may apply for the disbursement after the regular date set in those sections for that party's primary or convention, even though the primary has not occurred under the temporary schedule. Upon receipt of such application, the State Board shall forthwith, and every 30 days thereafter, pay over to said chairman all funds currently held by the State Treasurer on behalf of that chair's political party provided that all such payments to the chairman shall cease 30 days after the State Board of Elections has certified all of the results of the general election. Any remaining funds of the political party in the hands of the State Treasurer shall thereafter be held by the State Treasurer until eligible for distribution pursuant to this section.

(c)        In each year in which no general election is held, each State chair of a political party on behalf of which funds have been deposited in the Political Parties Fund may, on or between August 1 and September 1 thereof, apply to the State Board for payment of an amount not to exceed fifty percent (50%) of the then available funds credited to the account of that party. Upon receipt of such application, the State Board shall pay over to that State chair an amount not to exceed fifty percent (50%) of the then available funds credited to the account of that party. Additionally and upon receipt of that application, the State Board shall direct the State Treasurer to place fifty percent (50%) of those available funds in a separate interest bearing account to be known as the "Presidential Election Year Candidates Fund of the (name of the party) Party" to be disbursed in accord with the provisions of subsection (a) above. Any remaining funds of the political party in the hands of the State Treasurer shall thereafter be held by the State Treasurer until eligible for distribution by the State Board pursuant to this section. Any interest earned on the funds deposited in such Presidential Election Year Campaign Fund shall be credited thereto. (1977, 2nd Sess., c. 1298, s. 2; 1983, c. 700, s. 5; 1987 (Reg. Sess., 1988), c. 1063, s. 3; 1991, c. 347, s. 1; c. 397, s. 1; 2003‑434, 1st Ex. Sess., s. 14.)



§ 163-278.42. Distribution of campaign funds; legitimate expenses permitted.

§ 163‑278.42.  Distribution of campaign funds; legitimate expenses permitted.

(a)        In a general election year in which a presidential election is held, every State chairman of a political party shall disburse fifty percent (50%) of all funds received from the North Carolina Political Parties Financing Fund to that political party. The remaining fifty percent (50%) of such funds shall be allocated by the special committee established by subsection (d) of this section and used for one or more of the purposes permitted by subsection (e) of this section. Any candidate may elect to decline in whole or in part any funds that the party chooses to distribute to the candidate.

(b)        In a general election year in which there is not a presidential election, every State chairman of a political party shall disburse fifty percent (50%) of all funds received from the Political Parties Fund to that political party. The remaining fifty percent (50%) of such funds shall be allocated by the special committee established in subsection (d) of this section and used for one or more of the purposes permitted by subsection (e) of this section. Any candidate may elect to decline in whole or in part any funds that the party chooses to distribute to the candidate.

(c)        In each year in which no general election is held, every State chairman of a political party shall disburse all funds received from the Political Parties Fund to that political party.

(d)        The allocation of the remaining fifty percent (50%) of the funds under subsections (a) or (b) of this section shall be made by a committee composed of the State Chairman of that political party, the Treasurer of that party, the Congressional District Chairmen of that party, and a number of persons that shall not exceed the number of congressional districts in North Carolina appointed by the State Chairman of that party, and the State Chairman shall serve as Chairman of this committee. The allocation of funds shall be in the sole discretion of the committee, but must be for a purpose permitted by subsection (e) of this section and if allocated to a candidate, shall be disbursed by the State Chairman of that party only to the Treasurer of that candidate or committee appointed under Article 22A of this Chapter or under the Federal Election Campaign Act of 1971, Chapter 14 of Title 2, United States Code.

(e)        A political party shall expend funds distributed from the Political Parties Fund or from the "Presidential Election Year Candidates Fund" only for legitimate campaign expenses. By way of illustration but not by way of limitation, the following are examples of legitimate campaign expenses:

(1)        Radio, television, newspaper, and billboard advertising for and on behalf of a political party or candidate;

(2)        Leaflets, fliers, buttons, and stickers;

(3)        Campaign staff salaries, provided each staff member is listed by name and by the amount paid as salary and the amount paid as campaign expense reimbursement;

(4)        Travel expenses, lodging and food for candidate and staff;

(4a)      Expenses to ensure compliance with federal and State campaign finance and reporting laws;

(4b)      Contributions to or expenses on behalf of candidates of that political party;

(5)        Party headquarters operations related to upcoming general elections, including the purchase, maintenance and programming of computers to provide lists of voters, party workers, officers, committee members and participants in party functions, patterns of voting and other data for use in general election campaigns and party activities and functions prior thereto, the establishment and updating computer file systems of voter registration lists, State, district, county and precinct officers and committee member lists, party clubs or organization lists, the organizing of voter registration, fund raising and get‑out‑the‑vote programs at the county level when conducted by State party personnel, and the preparation of reports required to be filed by State and federal laws and systems needed to prepare the same and keep records incident thereto.

(f)         All moneys and funds previously designated by taxpayers being held by the North Carolina Secretary of Revenue and being held by the North Carolina State Treasurer which moneys and funds have not been disbursed or delivered to a political party as of June 16, 1978, when disbursed shall be allocated by the State Chairman of the political party as follows: sixty‑two and one‑half percent (62 1/2%) of such funds to the political party for legitimate general election campaign expenditures; thirty‑seven and one‑half percent (37 1/2%) to the eligible candidates as determined by the committee established under this Article.

(g)        It shall be unlawful for any political party to use either directly or indirectly any part of funds distributed from the Political Parties Fund or the Presidential Election Year Candidates Fund of any political party for the support or assistance either directly or indirectly of any candidate in a primary election, for support or assistance relating to the selection of a candidate at a political convention or by the executive committee of a party, for the payment or repayment of any debt or obligation of whatsoever kind or nature incurred by any person, candidate or political committee in a primary election, the selection of a candidate at a political convention or by the executive committee of a party, or for the support, promotion or opposition of a national, State or local referendum, bond election or constitutional amendment.  (1977, 2nd Sess., c. 1298, s. 2; 1983, c. 700, ss. 1‑4; 1985 (Reg. Sess., 1986), c. 866; 1987 (Reg. Sess., 1988), c. 1063, s. 3; 1991, c. 397, s. 1; c. 636, s. 20(b); 1991 (Reg. Sess., 1992), c. 1032, s. 10B; 1993, c. 553, s. 70; 2009‑534, s. 10.1.)



§ 163-278.43. Annual report to State Board of Elections; suspension of disbursements; willful violations a misdemeanor; adoption of rules; reporting by candidates and political committees.

§ 163‑278.43.  Annual report to State Board of Elections; suspension of disbursements; willful violations a misdemeanor; adoption of rules; reporting by candidates and political committees.

(a)  The State chairman of each political party receiving funds from the Political Parties Fund or the Presidential Election Year Candidates Fund or both shall maintain a full and complete record of the party's receipts and any and all subsequent expenditures and disbursements thereof, and such shall be substantiated by any records, receipts, and information that the Executive Director of the State Board of Elections shall require. Such record shall be centrally located and shall be readily available at reasonable hours for public inspection.

(b)        By December 31 of each year, the State chairman of each political party receiving funds from the Political Parties Fund or a Presidential Election Year Candidates Fund in the 12 preceding months shall file with the State Board of Elections an itemized statement reporting all receipts, expenditures and disbursements from the date of the last report and attached to such report shall be the verification of such chairman that all such funds received were expended in accordance with the provisions of this Article. If the Executive Secretary of the State Board of Elections determines and finds as a fact that any such funds were not disbursed or expended in accordance with this Article, he shall order such political party to reimburse the amount improperly expended or disbursed to the General Fund of the State and such political party shall not receive further disbursements from the Political Parties Fund or a Presidential Election Year Candidates Fund until such reimbursement has been accomplished in full. A copy of any such order shall be forwarded to the State Treasurer, which shall constitute notice to him to suspend further disbursements from the campaign fund.

(c)        Repealed by Session Laws 1985, c. 259.

(c1)      The State Board shall review each application and certify that the political party is eligible to receive the funds requested. The State Board shall establish rules for the administration and enforcement of this Article.

(c2)      The treasurer of any political committee or candidate receiving any funds from the Political Parties Fund or a Presidential Election Year Candidates Fund through a political party shall report such receipts as contributions according to the method and timetable set forth in Article 22A of this Chapter. The treasurer shall report disbursements of such funds as expenditures or loans according to the method and timetable set forth in Article 22A of this Chapter. The reports shall be made to the proper board of elections according to Article 22A of this Chapter. There is no requirement that a candidate or a political committee other than a political party shall maintain funds from the Political Parties Fund or a Presidential Election Year Candidates Fund in a separate account.

(d)        Repealed by Session Laws 1985, c. 259. (1977, 2nd Sess., c. 1298, s. 2; 1979, c. 926, s. 1; 1985, c. 259; 1987 (Reg. Sess., 1988), c. 1063, s. 3; 1991, c. 347, s. 2; c. 397, s. 1; 1991 (Reg. Sess., 1992), c. 1032, s. 10C.)



§ 163-278.44. Crime; punishment.

§ 163‑278.44.  Crime; punishment.

Any individual person, candidate, political committee, or treasurer who willfully and intentionally violates any of the provisions of this Article, shall be guilty of a Class 2 misdemeanor. (1977, 2nd Sess., c. 1298, s. 2; 1987, c. 565, s. 18; 1993, c. 539, s. 1119; 1994, Ex. Sess., c. 24, s. 14(c).)



§ 163-278.45. Definitions.

§ 163‑278.45.  Definitions.

The terms "candidate," "expend," "individual," "person," "political committee," and "treasurer" as used in this Article shall be as defined in G.S. 163‑278.6. (1977, 2nd Sess., c. 1298, s. 2.)



§ 163-278.46: Repealed by Session Laws 2002-158, s. 5, effective January 1, 2003.

Article 22C.

Appropriations from the North Carolina Candidates Financing Fund.

§ 163‑278.46: Repealed by Session Laws 2002‑158, s. 5, effective January 1, 2003.



§ 163-278.47: Repealed by Session Laws 2002-158, s. 5, effective January 1, 2003.

§ 163‑278.47: Repealed by Session Laws 2002‑158, s. 5, effective January 1, 2003.



§ 163-278.48: Repealed by Session Laws 2002-158, s. 5, effective January 1, 2003.

§ 163‑278.48: Repealed by Session Laws 2002‑158, s. 5, effective January 1, 2003.



§ 163-278.49: Repealed by Session Laws 2002-158, s. 5, effective January 1, 2003.

§ 163‑278.49: Repealed by Session Laws 2002‑158, s. 5, effective January 1, 2003.



§ 163-278.50: Repealed by Session Laws 2002-158, s. 5, effective January 1, 2003.

§ 163‑278.50: Repealed by Session Laws 2002‑158, s. 5, effective January 1, 2003.



§ 163-278.51: Repealed by Session Laws 2002-158, s. 5, effective January 1, 2003.

§ 163‑278.51: Repealed by Session Laws 2002‑158, s. 5, effective January 1, 2003.



§ 163-278.52: Repealed by Session Laws 2002-158, s. 5, effective January 1, 2003.

§ 163‑278.52: Repealed by Session Laws 2002‑158, s. 5, effective January 1, 2003.



§ 163-278.53: Repealed by Session Laws 2002-158, s. 5, effective January 1, 2003.

§ 163‑278.53: Repealed by Session Laws 2002‑158, s. 5, effective January 1, 2003.



§ 163-278.54: Repealed by Session Laws 2002-158, s. 5, effective January 1, 2003.

§ 163‑278.54: Repealed by Session Laws 2002‑158, s. 5, effective January 1, 2003.



§ 163-278.55: Repealed by Session Laws 2002-158, s. 5, effective January 1, 2003.

§ 163‑278.55: Repealed by Session Laws 2002‑158, s. 5, effective January 1, 2003.



§ 163-278.56: Repealed by Session Laws 2002-158, s. 5, effective January 1, 2003.

§ 163‑278.56: Repealed by Session Laws 2002‑158, s. 5, effective January 1, 2003.



§ 163-278.57: Repealed by Session Laws 2002-158, s. 5, effective January 1, 2003.

§ 163‑278.57: Repealed by Session Laws 2002‑158, s. 5, effective January 1, 2003.



§§ 163-278.58 through 163-278.60. Reserved for future codification purposes.

§§ 163‑278.58 through 163‑278.60.  Reserved for future codification purposes.



§ 163-278.61. Purpose of the North Carolina Public Campaign Fund.

Article 22D.

The North Carolina Public Campaign Fund.

§ 163‑278.61.  Purpose of the North Carolina Public Campaign Fund.

The purpose of this Article is to ensure the fairness of democratic elections in North Carolina and to protect the constitutional rights of voters and candidates from the detrimental effects of increasingly large amounts of money being raised and spent to influence the outcome of elections, those effects being especially problematic in elections of the judiciary, since impartiality is uniquely important to the integrity and credibility of the courts. Accordingly, this Article establishes the North Carolina Public Campaign Fund as an alternative source of campaign financing for candidates who demonstrate public support and voluntarily accept strict fund‑raising and spending limits. This Article is available to candidates for justice of the Supreme Court and judge of the Court of Appeals in elections to be held in 2004 and thereafter. (2002‑158, s. 1; 2005‑276, s. 23A.1(d).)



§ 163-278.62. Definitions.

§ 163‑278.62.  Definitions.

The following definitions apply in this Article:

(1)        Board.  The State Board of Elections.

(2)        Candidate.  An individual who becomes a candidate as described in G.S. 163‑278.6(4). The term includes a political committee authorized by the candidate for that candidate's election.

(3)        Certified candidate.  A candidate running for office who chooses to receive campaign funds from the Fund and who is certified under G.S. 163‑278.64(c).

(4)        Contested primary and contested general election.  An election in which there are more candidates than the number to be elected. A distribution from the Fund pursuant to this Article is not a "contribution" and is not subject to the limitations of G.S. 163‑278.13 or the prohibitions of G.S. 163‑278.15 or G.S. 163‑278.19.

(5)        Contribution.  Defined in G.S. 163‑278.6. A distribution from the Fund pursuant to this Article is not a "contribution" and is not subject to the limitations of G.S. 163‑278.13 or the prohibitions of G.S. 163‑278.15 or 163‑278.19.

(5a)      Electioneering communication.  As defined in G.S. 163‑278.80 and G.S. 163‑278.90, except that it is made during the period beginning 30 days before absentee ballots become available for a primary and ending on primary election day and during the period 60 days before absentee ballots become available for a general election and ending on general election day.

(6)        Expenditure.  Defined in G.S. 163‑278.6.

(7)        Fund.  The North Carolina Public Campaign Fund established in G.S. 163‑278.63.

(8)        Independent expenditure.  Defined in G.S. 163‑278.6.

(9)        Maximum qualifying contributions.  An amount of qualifying contributions equal to 60 times the filing fee for candidacy for the office.

(10)      Minimum qualifying contributions.  An amount of qualifying contributions equal to 30 times the filing fee for candidacy for the office.

(11)      Nonparticipating candidate.  A candidate running for office who is not seeking to be certified under G.S. 163‑278.64(c).

(12)      Office.  A position on the North Carolina Court of Appeals or North Carolina Supreme Court.

(13)      Participating candidate.  A candidate for office who has filed a declaration of intent to participate under G.S. 163‑278.64.

(14)      Political committee.  Defined in G.S. 163‑278.6.

(15)      Qualifying contribution.  A contribution of not less than ten dollars ($10.00) and not more than five hundred dollars ($500.00) in the form prescribed for noncash monetary contributions in G.S. 163‑278.14(b) to the candidate or the candidate's committee that meets both of the following conditions:

a.         Made by an individual who is a registered voter in this State at the time of the submittal of the report specified in G.S. 163‑278.64(c).

b.         Made during the qualifying period and obtained with the approval of the candidate or candidate's committee.

(16)      Qualifying period.  The period beginning September 1 in the year before the election and ending on the day of the primary of the election year.

(17)      Referendum committee.  Defined in G.S. 163‑278.6.

(18)      Trigger for matching funds.  The dollar amount at which matching funds are released for certified candidates. In the case of a primary, the trigger equals the maximum qualifying contributions for participating candidates. In the case of a contested general election, the trigger equals the base level of funding available under G.S. 163‑278.65(b)(4).  (2002‑158, s. 1; 2005‑276, s. 23A.1(d); 2007‑510, ss. 1(c), 1(d); 2009‑543, s. 1.)



§ 163-278.63. North Carolina Public Campaign Fund established; sources of funding.

§ 163‑278.63.  North Carolina Public Campaign Fund established; sources of funding.

(a)        Establishment of Fund.  The North Carolina Public Campaign Fund is established to finance the election campaigns of certified candidates for office and to pay administrative and enforcement costs of the Board related to this Article. The Fund is a special, dedicated, nonlapsing, nonreverting fund. All expenses of administering this Article, including production and distribution of the Voter Guide required by G.S. 163‑278.69 and personnel and other costs incurred by the Board, including public education about the Fund, shall be paid from the Fund and not from the General Fund. Any interest generated by the Fund is credited to the Fund. The Board shall administer the Fund.

(b)        Sources of Funding.  Money received from all the following sources must be deposited in the Fund:

(1)        Money from the North Carolina Candidates Financing Fund.

(2)        Designations made to the Public Campaign Fund by individual taxpayers pursuant to G.S. 105‑159.2.

(3)        Repealed by Session Laws 2005‑276, s. 23A.1(c), effective January 1, 2006.

(4)        Public Campaign Fund revenues distributed for an election that remain unspent or uncommitted at the time the recipient is no longer a certified candidate in the election.

(5)        Money ordered returned to the Public Campaign Fund in accordance with G.S. 163‑278.70.

(6)        Voluntary donations made directly to the Public Campaign Fund. Corporations, other business entities, labor unions, and professional associations may make donations to the Fund.

(7)        Money collected from the fifty‑dollar ($50.00) surcharge on attorney membership fees in G.S. 84‑34.

(c)        Determination of Fund Amount.  By October 1, 2003, and every two years thereafter, the Board, in conjunction with the Advisory Council for the Public Campaign Financing Fund, shall prepare and provide to the Joint Legislative Commission on Governmental Operations of the General Assembly a report documenting, evaluating, and making recommendations relating to the administration, implementation, and enforcement of this Article. In its report, the Board shall set out the funds received to date and the expected needs of the Fund for the next election. (2002‑158, s. 1; 2005‑276, s. 23A.1 (c), (d); 2006‑192, s. 14.1.)



§ 163-278.64. Requirements for participation; certification of candidates.

§ 163‑278.64.  Requirements for participation; certification of candidates.

(a)        Declaration of Intent to Participate.  Any individual choosing to receive campaign funds from the Fund shall first file with the Board a declaration of intent to participate in the act as a candidate for a stated office. The declaration of intent shall be filed before or during the qualifying period and before collecting any qualifying contributions. In the declaration, the candidate shall swear or affirm that only one political committee, identified with its treasurer, shall handle all contributions, expenditures, and obligations for the participating candidate and that the candidate will comply with the contribution and expenditure limits set forth in subsection (d) of this section and all other requirements set forth in this Article or adopted by the Board. Failure to comply is a violation of this Article.

(b)        Demonstration of Support of Candidacy.  Participating candidates who seek certification to receive campaign funds from the Fund shall first, during the qualifying period, obtain qualifying contributions from at least 350 registered voters in an aggregate sum that at least equals the amount of minimum qualifying contributions described in G.S. 163‑278.62(10) but that does not exceed the amount of maximum qualifying contributions described in G.S. 163‑278.62(9).

No payment, gift, anything of value, or the opportunity to win anything of value shall be given in exchange for a qualifying contribution.

(c)        Certification of Candidates.  Upon receipt of a submittal of the record of demonstrated support by a participating candidate, the Board shall determine whether or not the candidate has complied with all the following requirements:

(1)        Signed and filed a declaration of intent to participate in this Article.

(2)        Submitted a report itemizing the appropriate number of qualifying contributions received from registered voters, which the Board shall verify through a random sample or other means it adopts. The report shall include the county of residence of each registered voter listed.

(3)        Filed a valid notice of candidacy pursuant to Article 25 of this Chapter.

(4)        Otherwise met the requirements for participation in this Article.

The Board shall certify candidates complying with the requirements of this section as soon as possible and no later than five business days after receipt of a satisfactory record of demonstrated support.

(d)        Restrictions on Contributions and Expenditures for Participating and Certified Candidates.  The following restrictions shall apply to contributions and expenditures with respect to participating and certified candidates:

(1)        Beginning January 1 of the year before the election and before the filing of a declaration of intent, a candidate for office may accept in contributions up to ten thousand dollars ($10,000) from sources and in amounts permitted by Article 22A of this Chapter and may expend up to ten thousand dollars ($10,000) for any campaign purpose. A candidate who exceeds either of these limits shall be ineligible to file a declaration of intent or receive funds from the Public Campaign Fund.

(2)        From the filing of a declaration of intent through the end of the qualifying period, a candidate may accept only qualifying contributions, contributions under ten dollars ($10.00) from North Carolina voters, and personal and family contributions permitted under subdivision (4) of this subsection. The total contributions the candidate may accept during this period shall not exceed the maximum qualifying contributions for that candidate. In addition to these contributions, the candidate may only expend during this period the remaining money raised pursuant to subdivision (1) of this subsection and possible matching funds received pursuant to G.S. 163‑278.67. Except for personal and family contributions permitted under subdivision (4) of this subsection, multiple contributions from the same contributor to the same candidate shall not exceed five hundred dollars ($500.00).

(3)        After the qualifying period and through the date of the general election, the candidate shall expend only the funds the candidate receives from the Fund pursuant to G.S. 163‑278.65(b)(4) plus any funds remaining from the qualifying period and possible matching funds.

(4)        During the qualifying period, the candidate may contribute up to one thousand dollars ($1,000) of that candidate's own money to the campaign. Debt incurred by the candidate for a campaign expenditure shall count toward that limit. The candidate may accept in contributions one thousand dollars ($1,000) from each member of that candidate's family consisting of spouse, parent, child, brother, and sister. Up to five hundred dollars ($500.00) of a contribution from the candidate's family member may be treated as a qualifying contribution if it meets the requirements of G.S. 163‑278.62(15)a. and b.

(5)        A candidate and the candidate's committee shall limit the use of all revenues permitted by this subsection to expenditures for campaign‑related purposes only. The Board shall publish guidelines outlining permissible campaign‑related expenditures. In establishing those guidelines, the Board shall differentiate expenditures that reasonably further a candidate's campaign from expenditures for personal use that would be incurred in the absence of the candidacy. In establishing the guidelines, the Board shall review relevant provisions of G.S. 163‑278.42(e), the Federal Election Campaign Act, and rules adopted pursuant to it, and similar provisions in other states.

(6)        Any contribution received by a participating or certified candidate that falls outside that permitted by this subsection shall be returned to the donor as soon as practicable. Contributions intentionally made, solicited, or accepted in violation of this Article are subject to civil penalties as specified in G.S. 163‑278.70. The funds involved shall be forfeited to the Civil Penalty and Forfeiture Fund.

(7)        A candidate shall return to the Fund any amount distributed for an election that is unspent and uncommitted at the date of the election, or at the time the individual ceases to be a certified candidate, whichever occurs first. For accounting purposes, all qualifying, personal, and family contributions shall be considered spent before revenue from the Fund is spent or committed.

(e)        Revocation.  A candidate may revoke, in writing to the Board, a decision to participate in the Public Campaign Fund at any time before the deadline set by the Board for the candidate's submission of information for the Voter Guide described in G.S. 163‑278.69. After a timely revocation, that candidate may accept and expend outside the limits of this Article without violating this Article. Within 10 days after revocation, a candidate shall return to the Board all money received from the Fund.  (2002‑158, s. 1; 2004‑203, s. 60; 2005‑276, s. 23A.1(d); 2005‑430, ss. 4, 5; 2007‑510, s. 1(c); 2009‑543, ss. 2, 3.)



§ 163-278.64A. Special participation provisions for candidates in vacancy elections.

§ 163‑278.64A.  Special participation provisions for candidates in vacancy elections.

(a)        Participation Provisions Modified.  Candidates involved in elections described in G.S. 163‑329 may participate in the Fund subject to the provisions of G.S. 163‑278.64 as modified by this section. The Board shall adapt other provisions of this Article, including G.S. 163‑278.67, to those elections.

(b)        Qualifying.  The State Board of Elections shall designate a special qualifying period of no less than four weeks for these candidates, beginning at the close of the notice‑of‑candidacy filing period. To receive certification, a participating candidate shall raise at least 225 qualifying contributions, totaling at least 20 times the amount of the filing fee for the office, for a four‑week qualifying period. If the State Board of Elections sets a longer qualifying period, then for each additional week that the qualifying period extends beyond four weeks, the minimum number of qualifying contributions required for certification shall increase by 25, and the minimum amount of the qualifying contributions shall increase by two times the filing fee. The minimum qualifying contributions shall not exceed the limit set by G.S. 163‑278.64(b).

(c)        Allocations.  Certified candidates shall receive one percent (1%) of the funding to which they would be eligible under G.S. 163‑278.65 times the number of calendar days between the end of the special qualifying period and the day of the general election. That amount shall not exceed one hundred percent (100%) of the funding to which they would be eligible under G.S. 163‑278.65. (2006‑192, s. 10.)



§ 163-278.65. Distribution from the Fund.

§ 163‑278.65.  Distribution from the Fund.

(a)        Timing of Fund Distribution.  The Board shall distribute to a certified candidate revenue from the Fund in an amount determined under subdivision (b)(4) of this section within five business days after the certified candidate's name is approved to appear on the ballot in a contested general election, but no earlier than five business days after the primary.

(b)        Amount of Fund Distribution.  By August 1, 2003, and no less frequently than every two years thereafter, the Board shall determine the amount of funds, rounded to the nearest one hundred dollars ($100.00), to be distributed to certified candidates as follows:

(1)        Uncontested primaries.  No funds shall be distributed.

(2)        Contested primaries.  No funds shall be distributed except as provided in G.S. 163‑278.67.

(3)        Uncontested general elections.  No funds shall be distributed.

(4)        Contested general elections.  Funds shall be distributed to a certified candidate for a position on the Court of Appeals in an amount equal to 125 times the candidate's filing fee as set forth in G.S. 163‑107. Funds shall be distributed to a certified candidate for a position on the Supreme Court in an amount equal to 175 times the candidate's filing fee as set forth in G.S. 163‑107.

(c)        Method of Fund Distribution.  The Board, in consultation with the State Treasurer and the State Controller, shall develop a rapid, reliable method of conveying funds to certified candidates. In all cases, the Board shall distribute funds to certified candidates in a manner that is expeditious, ensures accountability, and safeguards the integrity of the Fund. If the money in the Fund is insufficient to fully fund all certified candidates, then the available money shall be distributed proportionally, according to each candidate's eligible funding, and the candidate may raise additional money in the same manner as a noncertified candidate for the same office up to the unfunded amount of the candidate's eligible funding. (2002‑158, s. 1; 2006‑192, s. 11.)



§ 163-278.66. Reporting requirements.

§ 163‑278.66.  Reporting requirements.

(a)        Reporting by Noncertified Candidates and Other Entities.  Any noncertified candidate with a certified opponent shall report total contributions received to the Board by facsimile machine or electronically within 24 hours after the total amount of contributions received exceeds eighty percent (80%) of the trigger for matching funds as defined in G.S. 163‑278.62(18). Any entity making independent expenditures in support of or opposition to a certified candidate or in support of a candidate opposing a certified candidate, or paying for electioneering communications, referring to one of those candidates, shall report the total expenditures or payments made to the Board by facsimile machine or electronically within 24 hours after the total amount of expenditures or payments made for the purpose of making the independent expenditures or electioneering communications exceeds five thousand dollars ($5,000). After the initial 24‑hour filing, the noncertified candidate or other reporting entity shall comply with an expedited reporting schedule. The schedule and forms for reports required by this subsection shall be supplied by the Board.

(b)        Reporting by Participating and Certified Candidates.  Notwithstanding other provisions of law, participating and certified candidates shall report any money received, including all previously unreported qualifying contributions, all campaign expenditures, obligations, and related activities to the Board according to procedures developed by the Board. A certified candidate who ceases to be certified or ceases to be a candidate or who loses an election shall file a final report with the Board and return any unspent revenues received from the Fund. In developing these procedures, the Board shall utilize existing campaign reporting procedures whenever practical.

(c)        Timely Access to Reports.  The Board shall ensure prompt public access to the reports received in accordance with this Article. The Board may utilize electronic means of reporting and storing information.  (2002‑158, s. 1; 2003‑278, s. 2; 2006‑192, s. 12; 2007‑510, s. 1(a), (c); 2008‑150, s. 10.2(a); 2009‑570, s. 25.)



§ 163-278.67. Matching funds.

§ 163‑278.67.  Matching funds.

(a)        When Matching Funds Become Available.  When any report or group of reports shows that "funds in opposition to a certified candidate or in support of an opponent to that candidate" as described in this section, exceed the trigger for matching funds as defined in G.S. 163‑278.62(18), the Board shall issue immediately to that certified candidate an additional amount equal to the reported excess within the limits set forth in this section. "Funds in opposition to a certified candidate or in support of an opponent to that candidate" shall be equal to the sum of subdivisions (1) and (2) as follows:

(1)        The greater of the following:

a.         Campaign expenditures or obligations made, or funds raised or borrowed, whichever is greater, reported by any one nonparticipating candidate who is an opponent of a certified candidate. Where a certified candidate has more than one nonparticipating candidate as an opponent, the measure shall be taken from the nonparticipating candidate showing the highest relevant dollar amount.

b.         The funds distributed in accordance with G.S. 163‑278.65(b) to a certified opponent of the certified candidate.

(2)        The aggregate total of all expenditures and payments reported in accordance with G.S. 163‑278.66(a) of entities making independent expenditures or electioneering communications in opposition to the certified candidate or in support of any opponent of that certified candidate.

(b)        Limit on Matching Funds Before Date of Primary.  Total matching funds to a certified candidate before the date of the primary shall be limited to an amount equal to two times the maximum qualifying contributions for the office sought. Matching funds are available to a certified candidate with an opponent in the primary or to a certified candidate who is clearly referred to in expenditures reportable under G.S. 163‑278.99A made in opposition to that candidate.

(c)        Limit on Matching Funds in Contested General Election.  Total matching funds to a certified candidate in a contested general election shall be limited to an amount equal to two times the amount described in G.S. 163‑278.65(b)(4).

(c1)      Expedited Distribution of Matching Funds.  When a candidate becomes entitled to any amount of matching funds under subsection (a) of this section, the Board shall authorize the issuance of that amount to the candidate as soon as practicable. The Department of Administration shall transfer that amount to the candidate as soon as practicable and in no event later than 12 hours after receiving notice from the Board that the candidate has become entitled to it. The Department of Administration shall develop a method of rapidly transferring funds to a candidate or otherwise fulfilling the requirements of this subsection in conjunction with the Board. The candidate shall return to the Board as soon as practicable any amount of the matching funds that the candidate has not spent at the date of the election or at the time the individual ceases to be a certified candidate, whichever occurs first.

(d)        Determinations by Board.  In the case of electioneering communications, the Board shall determine which candidate, if any, is entitled to receive matching funds as a result of the communication. The Board shall issue matching funds based on the communication only if it ascertains that the communication is susceptible of no reasonable interpretation other than as an appeal to vote for or against a specific candidate. In making its determination, the Board shall not consider evidence external to the communication itself of the intent of the sponsor or the effect of the communication. The Board shall notify each candidate it determines is entitled to receive matching funds based on those communications, the sponsor of those communications, and any candidate who is an opponent of the candidate it determines is entitled to the matching funds. The Board shall give the sponsor of the communication and any opposing candidate an adequate opportunity to rebut the determination of the Board. In considering the rebuttal, all candidates in the race and the sponsor shall be given adequate and equal opportunity to be heard. The Board shall adopt procedures for implementing this subsection, balancing in those procedures adequacy of opportunity to rebut and adequacy and equality of opportunity to be heard on the rebuttal with the need to expedite the decision on awarding matching funds. The Board shall distribute the matching funds, if any, at the conclusion of its process.

(e)        Proportional Measuring of Multicandidate Communications.  In calculating the amount of matching funds a certified candidate is eligible to receive under this section, the Board shall include the proportion of expenditures, obligations, or payments for multicandidate communications that pertain to the candidate.

(f)         No Matching Funds for Certain Communications Involving All Candidates.  No matching funds are available under this section as a result of an expenditure that supports all candidates for the same office or opposes all candidates for the same office. No matching funds are available under this section as a result of an electioneering communication that the Board ascertains is susceptible of no reasonable interpretation other than as an appeal to vote for all candidates for the same office or to vote against all candidates for the same office.  (2002‑158, s. 1; 2007‑510, s. 1(b); 2008‑150, s. 7(b); 2009‑543, ss. 4, 5.)



§ 163-278.68. Enforcement and administration.

§ 163‑278.68.  Enforcement and administration.

(a)        Enforcement by the Board.  The Board, with the advice of the Advisory Council for the Public Campaign Fund, shall administer the provisions of this Article.

(b)        Advisory Council for the Public Campaign Fund.  There is established under the Board the Advisory Council for the Public Campaign Fund to advise the Board on the rules, procedures, and opinions it adopts for the enforcement and administration of this Article and on the funding needs and operation of the Public Campaign Fund. The Advisory Council shall consist of five members to be appointed as follows:

(1)        The Governor shall name two members from a list of individuals nominated by the State Chair of the political party with which the greatest number of registered voters is affiliated. The State Chair of that party shall submit to the Governor the names of five nominees.

(2)        The Governor shall name two members from a list of individuals nominated by the State Chair of the political party with which the second greatest number of registered voters is affiliated. The State Chair of that party shall submit to the Governor the names of five nominees.

(3)        The Board shall name one member by unanimous vote of all members of the Board. If the Board cannot reach unanimity on the appointment of that member, the Advisory Council shall consist of the remaining members.

No individual shall be eligible to be a member of the Advisory Council who would be ineligible to serve on a county board of elections in accordance with G.S. 163‑30. The initial members shall be appointed by December 1, 2002. Of the initial appointees, two are appointed for one‑year terms, two are appointed for two‑year terms, and one is appointed for a three‑year term according to random lot. Thereafter, appointees are appointed to serve four‑year terms. An individual may not serve more than two full terms, except that regardless of the time of appointment each term shall end on December 31. A member shall continue on the Advisory Council beyond the expired term until a successor is appointed. The appointed members receive the legislative per diem pursuant to G.S. 120‑3.1. One of the Advisory Council members shall be elected by the members as Chair. A vacancy during an unexpired term shall be filled in the same manner as the regular appointment for that term, but a vacancy appointment is only for the unexpired portion of the term.

(c)        Appeals.  The initial decision on an issue concerning qualification, certification, or distribution of funds under this Article shall be made by the Executive Director of the Board. The procedure for challenging that decision is as follows:

(1)        An individual or entity aggrieved by a decision by the Executive Director of the Board may appeal to the full Board within three business days of the decision. The appeal shall be in writing and shall set forth the reasons for the appeal.

(2)        Within five business days after an appeal is properly made, and after due notice is given to the parties, the Board shall hold a hearing. The appellant has the burden of providing evidence to demonstrate that the decision of the Executive Director was improper. The Board shall rule on the appeal within three business days after the completion of the hearing.

(d)        Board to Adopt Rules and Issue Opinions.  The Board shall adopt rules and issue opinions to ensure effective administration of this Article. Such rules and opinions shall include, but not be limited to, procedures for obtaining qualifying contributions, certification of candidates, addressing circumstances involving special elections, vacancies, recounts, withdrawals, or replacements, collection of revenues for the Fund, distribution of Fund revenue to certified candidates, return of unspent Fund disbursements, and compliance with this Article. The Board shall adopt procedures for the distribution of matching money that further the purpose and avoid the subversion of G.S. 163‑278.67. For races involving special elections, recounts, vacancies, withdrawals, or replacement candidates, the Board shall establish procedures for qualification, certification, disbursement of Fund revenues, and return of unspent Fund revenues. The Board shall fulfill each of these duties in consultation with the Advisory Council on the Public Campaign Fund.

(e)        Report to the Public.  The Advisory Council for the Public Campaign Fund shall issue a report by March 1, 2005, and every two years thereafter that evaluates and makes recommendations about the implementation of this Article and the feasibility of expanding its provisions to include other candidates for State office based on the experience of the Fund and the experience of similar programs in other states. The Advisory Council shall also evaluate and make recommendations regarding how to address activities that could undermine the purpose of this Article, including spending that appears to target candidates receiving money from the Fund but that does not meet the definition of "independent expenditures." (2002‑158, s. 1; 2005‑276, s. 23A.1(d); 2006‑192, s. 13; 2007‑510, s. 1(c).)



§ 163-278.69. Voter education.

§ 163‑278.69.  Voter education.

(a)        Judicial Voter Guide.  The Board shall publish a Judicial Voter Guide that explains the functions of the appellate courts and the laws concerning the election of appellate judges, the purpose and function of the Public Campaign Fund, and the laws concerning voter registration. The Board shall distribute the Guide to as many voting‑age individuals in the State as practical, through a mailing to all residences or other means it deems effective. The distribution shall occur no more than 28 days nor fewer than seven days before the one‑stop voting period provided in G.S. 163‑227.2 for the primary and no more than 28 days nor fewer than seven days before the one‑stop voting period provided in G.S. 163‑227.2 for the general election.

(b)        Candidate Information.  The Judicial Voter Guide shall include information concerning all candidates for the Supreme Court and the Court of Appeals, as provided by those candidates according to a format provided to the candidates by the Board. The Board shall request information for the Guide from each candidate according to the following format:

(1)        Place of residence.

(2)        Education.

(3)        Occupation.

(4)        Employer.

(5)        Date admitted to the bar.

(6)        Legal/judicial experience.

(7)        Candidate statement. Concerning that statement, the Board shall send to the candidates instructions as follows: "Your statement may include information such as your qualifications, your endorsements, your ratings, why you are seeking judicial office, why you would make a good judge, what distinguishes you from your opponent(s), your acceptance of spending and fund‑raising limits to qualify to receive funds from the Public Campaign Fund, and any other information relevant to your candidacy. The State Board of Elections will reject any portion of any statement which it determines contains obscene, profane, or defamatory language. The candidate shall have three days to resubmit the candidate statement if the Board rejects a portion of the statement.

The entire entry for a candidate shall be limited to 250 words.

(c)        Disclaimer.  The Judicial Voter Guide shall contain the following statement: "Statements by candidates do not express or reflect the opinions of the State Board of Elections."  (2002‑158, s. 1; 2005‑276, s. 23A.1(d); 2005‑430, s. 6; 2006‑192, s. 14; 2007‑391, s. 4(a); 2008‑187, s. 33(a); 2009‑543, s. 6.)



§ 163-278.70. Civil penalty.

§ 163‑278.70.  Civil penalty.

In addition to any other penalties that may be applicable, any individual, political committee, or other entity that violates any provision of this Article is subject to a civil penalty of up to ten thousand dollars ($10,000) per violation or three times the amount of any financial transactions involved in the violation, whichever is greater. In addition to any fine, for good cause shown, a candidate found in violation of this Article may be required to return to the Fund all amounts distributed to the candidate from the Fund. If the Board makes a determination that a violation of this Article has occurred, the Board shall calculate and assess the amount of the civil penalty and shall notify the entity that is assessed the civil penalty of the amount that has been assessed. The Board shall then proceed in the manner prescribed in G.S. 163‑278.34. In determining whether or not a candidate is in violation of this Article, the Board may consider as a mitigating factor any circumstances out of the candidate's control. (2002‑158, s. 1.)



§§ 163-278.71 through 163-278.79: Reserved for future codification purposes.

§§ 163‑278.71 through 163‑278.79: Reserved for future codification purposes.



§ 163-278.80. Definitions.

Article 22E.

Electioneering Communications.

§ 163‑278.80.  Definitions.

As used in this Article, the following terms have the following definitions:

(1)        The term "disclosure date" means either of the following:

a.         The first date during any calendar year when an electioneering communication is aired after an entity has incurred expenses for the direct costs of producing or airing electioneering communications aggregating in excess of ten thousand dollars ($10,000).

b.         Any other date during that calendar year by which an entity has incurred expenses for the direct costs of producing or airing electioneering communications aggregating in excess of ten thousand dollars ($10,000) since the most recent disclosure date for that calendar year.

(2)        The term "electioneering communication" means any broadcast, cable, or satellite communication that has all the following characteristics:

a.         Refers to a clearly identified candidate for a statewide office or the General Assembly.

b.         Is aired within one of the following time periods:

1.         60 days before a general or special election for the office sought by the candidate, or

2.         30 days before a primary election or a convention of a political party that has authority to nominate a candidate for the office sought by the candidate.

c.         Is targeted to the relevant electorate.

(3)        The term "electioneering communication" does not include any of the following:

a.         A communication appearing in a news story, commentary, or editorial distributed through the facilities of any broadcasting station, unless those facilities are owned or controlled by any political party, political committee, or candidate.

b.         A communication that constitutes an expenditure or independent expenditure under Article 22A of this Chapter.

c.         A communication that constitutes a candidate debate or forum conducted pursuant to rules adopted by the Board or that solely promotes that debate or forum and is made by or on behalf of the person sponsoring the debate or forum.

d.         A communication made while the General Assembly is in session which, incidental to advocacy for or against a specific piece of legislation pending before the General Assembly, urges the audience to communicate with a member or members of the General Assembly concerning that piece of legislation.

e.         A communication that meets all of the following criteria:

1.         Does not mention any election, candidacy, political party, opposing candidate, or voting by the general public.

2.         Does not take a position on the candidate's character or qualifications and fitness for office.

3.         Proposes a commercial transaction.

(4)        The term "prohibited source" means any corporation, insurance company, labor union, or professional association. The term "prohibited source" does not include an entity that meets all the criteria set forth in G.S. 163‑278.19(f).

(5)        The term "targeted to the relevant electorate" means a communication which refers to a clearly identified candidate for statewide office or the General Assembly and which can be received by 50,000 or more individuals in the State in the case of a candidacy for statewide office and 7,500 or more individuals in the district in the case of a candidacy for General Assembly.

(6)        The term "501(c)(4) organization" means either of the following:

a.         An organization described in section 501(c)(4) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code.

b.         An organization that has submitted an application to the Internal Revenue Service for determination of its status as an organization described in sub‑subdivision a. of this subdivision.

(7)        Except as otherwise provided in this Article, the definitions in Article 22A of this Chapter apply in this Article.  (2004‑125, s. 1; 2006‑182, s. 1(a); 2009‑534, s. 7(a), (b).)



§ 163-278.81. Disclosure of Electioneering Communications.

§ 163‑278.81.  Disclosure of Electioneering Communications.

(a)        Statement Required.  Every individual, committee, association, or any other organization or group of individuals that incurs an expense for the direct costs of producing or airing electioneering communications in an aggregate amount in excess of ten thousand dollars ($10,000) during any calendar year shall, within 24 hours of each disclosure date, file with the Board a statement containing the information described in subsection (b) of this section.

(b)        Contents of Statement.  Each statement required to be filed by this section shall be made under the penalty of perjury in G.S. 14‑209 and shall contain the following information:

(1)        The identification of the entity incurring the expense, of any entity sharing or exercising direction or control over the activities of that entity, and of the custodian of the books and accounts of the entity incurring the expense.

(2)        The principal place of business of the entity incurring the expense if the entity is not an individual.

(3)        The amount of each expense incurred of more than one thousand dollars ($1,000) during the period covered by the statement and the identification of the entity to whom the expense was incurred.

(4)        The elections to which the electioneering communications pertain and the names, if known, of the candidates identified or to be identified.

(5)        The names and addresses of all entities that provided funds or anything of value whatsoever in an aggregate amount of more than one thousand dollars ($1,000) during the period beginning on the first day of the preceding calendar year and ending on the disclosure date to a segregated bank account that consists of funds provided solely by entities other than prohibited sources. Nothing in this subdivision is to be construed as a prohibition on the use of funds in such a segregated account for a purpose other than electioneering communications. If the provider is an individual, the statement shall also contain the principal occupation of the provider. The "principal occupation of the provider" shall mean the same as the "principal occupation of the contributor" in G.S. 163‑278.11.

(6)        Repealed by Session Laws 2005‑430, s. 9(a), effective December 1, 2005, and applicable to all contributions and expenditures made or accepted on or after that date. (2004‑125, s. 1; 2005‑430, s. 9(a); 2006‑182, s. 2(a).)



§ 163-278.82. Prohibition of corporate and labor disbursements for electioneering communications.

§ 163‑278.82.  Prohibition of corporate and labor disbursements for electioneering communications.

(a)        Prohibition.  No prohibited source may make any disbursement for the costs of producing or airing any electioneering communication. No individual, committee, association, or any other organization or group of individuals, including but not limited to, a political organization (as defined in section 527(e)(1) of the Internal Revenue Code of 1986), which has received any funds or anything of value whatsoever from a prohibited source may make any disbursement for the costs of producing or airing any electioneering communication, unless that individual, committee, association, or other organization or group of individuals maintains a segregated bank account that consists of funds provided solely by entities other than prohibited sources. For purposes of this section, the term "funds or anything of value whatsoever" shall not include monies paid to an individual, committee, association, or other organization or group of individuals for services rendered or other payment of debt owed. It shall be unlawful for any person or entity to create, establish, or organize more than one political organization (as defined in section 527(c)(1) of the Internal Revenue Code) with the intent to avoid or evade the prohibitions on disbursements for electioneering communications from prohibited sources or the reporting requirements contained in this Article.

(b)        Direct or Indirect Disbursement.  An electioneering communication shall be treated as made by a prohibited source if the prohibited source directly or indirectly disburses any amount for any of the costs of the communication.

(c)        Segregated Fund.  Any disbursement for an electioneering communication made from an account must be made from a segregated account into which no funds from a prohibited source have been directly or indirectly introduced.

(d)        Limitation on Prohibition.  The prohibition in this section shall not apply unless the electioneering communication at issue is susceptible of no reasonable interpretation other than as an appeal to vote for or against a specific candidate.  (2004‑125, s. 1; 2005‑430, s. 9(b); 2006‑182, s. 3(a); 2008‑150, s. 10.3(a).)



§ 163-278.83. Penalties.

§ 163‑278.83.  Penalties.

Except as otherwise provided in this Article, a violation of this Article is a Class 2 misdemeanor. The State Board of Elections has the same authority to compel from any individual, committee, association, or any other organization or group of individuals covered by this Article the disclosures required by this Article that the Board has to compel the disclosures required by Article 22A of this Chapter. The civil penalties and remedies in G.S. 163‑278.34 shall apply to violations of this Article, and where those provisions apply to violations involving contributions and expenditures they shall apply in the same manner to payments and disbursements in violation of G.S. 163‑278.82. (2004‑125, s. 1; 2006‑259, s. 29(a).)



§ 163-278.84. Determination of electioneering communication.

§ 163‑278.84.  Determination of electioneering communication.

(a)        Any individual, committee, association, or any other organization or group of individuals that produces a communication to be aired to the relevant electorate in the time periods under G.S. 163‑278.80(2)b. may, but is not required to, ask the State Board for a determination as to whether or not that communication is an electioneering communication prior to the airing of that communication.

(b)        The State Board shall establish a process for determination as to whether a communication is an electioneering communication prior to the airing of that communication when it is requested under subsection (a) of this section. The responsibility for the determination may be delegated to the Executive Director. If the responsibility is delegated to the Executive Director, the process established by the State Board shall include an opportunity for immediate appeal to the State Board of the determination by the Executive Director.  (2009‑534, s. 7(c).)



§ 163-278.85: Reserved for future codification purposes.

§ 163‑278.85: Reserved for future codification purposes.



§ 163-278.86: Reserved for future codification purposes.

§ 163‑278.86: Reserved for future codification purposes.



§ 163-278.87: Reserved for future codification purposes.

§ 163‑278.87: Reserved for future codification purposes.



§ 163-278.88: Reserved for future codification purposes.

§ 163‑278.88: Reserved for future codification purposes.



§ 163-278.89: Reserved for future codification purposes.

§ 163‑278.89: Reserved for future codification purposes.



§ 163-278.90. Definitions.

Article 22F.

Mass Mailings and Telephone Banks: Electioneering Communications.

§ 163‑278.90.  Definitions.

As used in this Article, the following terms have the following definitions:

(1)        The term "disclosure date" means either of the following:

a.         The first date during any calendar year when an electioneering communication is transmitted after an entity has incurred expenses for the direct costs of producing or transmitting electioneering communications aggregating in excess of ten thousand dollars ($10,000).

b.         Any other date during that calendar year by which an entity has incurred expenses for the direct costs of producing or transmitting electioneering communications aggregating in excess of ten thousand dollars ($10,000) since the most recent disclosure date for that calendar year.

(2)        The term "electioneering communication" means any mass mailing or telephone bank that has all the following characteristics:

a.         Refers to a clearly identified candidate for a statewide office or the General Assembly.

b.         Is transmitted within one of the following time periods:

1.         60 days before a general or special an election for the office sought by the candidate, or

2.         30 days before a primary election or a convention of a political party that has authority to nominate a candidate for the office sought by the candidate.

c.         Is targeted to the relevant electorate.

(3)        The term "electioneering communication" does not include any of the following:

a.         A communication appearing in a news story, commentary, or editorial distributed through any newspaper or periodical, unless that publication is owned or controlled by any political party, political committee, or candidate.

b.         A communication that constitutes an expenditure or independent expenditure under Article 22A of this Chapter.

c.         A communication that constitutes a candidate debate or forum conducted pursuant to rules adopted by the Board or that solely promotes that debate or forum and is made by or on behalf of the person sponsoring the debate or forum.

d.         A communication that is distributed by a corporation solely to its shareholders or employees, or by a labor union or professional association solely to its members.

e.         A communication made while the General Assembly is in session which, incidental to advocacy for or against a specific piece of legislation pending before the General Assembly, urges the audience to communicate with a member or members of the General Assembly concerning that piece of legislation.

f.          A communication that meets all of the following criteria:

1.         Does not mention any election, candidacy, political party, opposing candidate, or voting by the general public.

2.         Does not take a position on the candidate's character or qualifications and fitness for office.

3.         Proposes a commercial transaction.

(4)        The term "mass mailing" means any mailing by United States mail or facsimile. Part 1A of Article 22A of this Chapter has its own internal definition of "mass mailing" under the definition of "print media," and that definition does not apply in this Article.

(5)        The term "prohibited source" means any corporation, insurance company, labor union, or professional association. The term "prohibited source" does not include an entity that meets all the criteria set forth in G.S. 163‑278.19(f).

(5a)      The term "race" means a ballot item, as defined in G.S. 163‑165(2), in which the voters are to choose between or among candidates.

(6)        The term "targeted to the relevant electorate" means:

a.         With respect to a statewide race:

1.         Transmitting, by mail or facsimile to a cumulative total of 50,000 or more addresses in the State, items identifying one or more candidates in the same race within any 30‑day period; or

2.         Making a cumulative total of 50,000 or more telephone calls in the State identifying one or more candidates in the same race within any 30‑day period.

b.         With respect to a race for the General Assembly:

1.         Transmitting, by mail or facsimile to a cumulative total of 2,500 or more addresses in the district, items identifying one or more candidates in the same race within any 30‑day period; or

2.         Making a cumulative total of 2,500 or more telephone calls in the district identifying one or more candidates in the same race within any 30‑day period.

(7)        The term "telephone bank" means telephone calls that are targeted to the relevant electorate, except when those telephone calls are made by volunteer workers, whether or not the design of the telephone bank system, development of calling instructions, or training of volunteers was done by paid professionals.

(8)        The term "501(c)(4) organization" means either of the following:

a.         An organization described in section 501(c)(4) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code.

b.         An organization that has submitted an application to the Internal Revenue Service for determination of its status as an organization described in sub‑subdivision a. of this subdivision.

(9)        Except as otherwise provided in this Article, the definitions in Article 22A of this Chapter apply in this Article.  (2004‑125, s. 2; 2006‑182, s. 1(b); 2009‑534, s. 8(a), (b).)



§ 163-278.91. Disclosure of Electioneering Communications.

§ 163‑278.91.  Disclosure of Electioneering Communications.

(a)        Statement Required.  Every individual, committee, association, or any other organization or group of individuals who incurs an expense for the direct costs of producing or transmitting electioneering communications in an aggregate amount in excess of ten thousand dollars ($10,000) during any calendar year shall, within 24 hours of each disclosure date, file with the Board a statement containing the information described in subsection (b) of this section.

(b)        Contents of Statement.  Each statement required to be filed by this section shall be made under the penalty of perjury in G.S. 14‑209 and shall contain the following information:

(1)        The identification of the entity incurring the expense, of any entity sharing or exercising direction or control over the activities of that entity, and of the custodian of the books and accounts of the entity incurring the expense.

(2)        The principal place of business of the entity incurring the expense if the entity is not an individual.

(3)        The amount of each expense incurred of more than one thousand dollars ($1,000) during the period covered by the statement and the identification of the entity to whom the expense was incurred.

(4)        The elections to which the electioneering communications pertain and the names, if known, of the candidates identified or to be identified.

(5)        The names and addresses of all entities that provided funds or anything of value whatsoever in an aggregate amount of more than one thousand dollars ($1,000) during the period beginning on the first day of the preceding calendar year and ending on the disclosure date to a segregated bank account that consists of funds provided solely by entities other than prohibited sources. Nothing in this subdivision is to be construed as a prohibition on the use of funds in such a segregated account for a purpose other than electioneering communications. If the provider is an individual, the statement shall also contain the principal occupation of the provider. The "principal occupation of the provider" shall mean the same as the "principal occupation of the contributor" in G.S. 163‑278.11.

(6)        Repealed by Session Laws 2005‑430, s. 9(c), effective December 1, 2005, and applicable to all contributions and expenditures made or accepted on or after that date. (2004‑125, s. 2; 2005‑430, s. 9(c); 2006‑182, s. 2(b).)



§ 163-278.92. Prohibition of corporate and labor disbursements for electioneering communications.

§ 163‑278.92.  Prohibition of corporate and labor disbursements for electioneering communications.

(a)        Prohibition.  No prohibited source may make any disbursement for the costs of producing or transmitting any electioneering communication. No individual, committee, association, or any other organization or group of individuals, including but not limited to, a political organization (as defined in section 527(e)(1) of the Internal Revenue Code of 1986), which has received any funds or anything of value whatsoever from a prohibited source may make any disbursement for the costs of producing or transmitting any electioneering communication, unless that individual, committee, association, or other organization or group of individuals maintains a segregated bank account that consists of funds provided solely by entities other than prohibited sources. For purposes of this section, the term "funds or anything of value whatsoever" shall not include monies paid to an individual, committee, association, or other organization or group of individuals for services rendered or other payment of debt owed. It shall be unlawful for any person or entity to create, establish, or organize more than one political organization (as defined in section 527(c)(1) of the Internal Revenue Code) with the intent to avoid or evade the prohibitions on disbursements for electioneering communications from prohibited sources or the reporting requirements contained in this Article.

(b)        Direct or Indirect Disbursement.  An electioneering communication shall be treated as made by a prohibited source if the prohibited source directly or indirectly disburses any amount for any of the costs of the communication.

(c)        Segregated Fund.  Any disbursement for an electioneering communication made from an account must be made from a segregated account into which no funds from a prohibited source have been directly or indirectly introduced.

(d)        Limitation on Prohibition.  The prohibition in this section shall not apply unless the electioneering communication at issue is susceptible of no reasonable interpretation other than as an appeal to vote for or against a specific candidate.  (2004‑125, s. 2; 2005‑430, s. 9(d); 2006‑182, s. 3(b); 2008‑150, s. 10.3(b).)



§ 163-278.93. Penalties.

§ 163‑278.93.  Penalties.

Except as otherwise provided in this Article, a violation of this Article is a Class 2 misdemeanor. The State Board of Elections has the same authority to compel from any individual, committee, association, or any other organization or group of individuals covered by this Article the disclosures required by this Article that the Board has to compel the disclosures required by Article 22A of this Chapter. The civil penalties and remedies in G.S. 163‑278.34 shall apply to violations of this Article, and where those provisions apply to violations involving contributions and expenditures they shall apply in the same manner to payments and disbursements in violation of G.S. 163‑278.92. (2004‑125, s. 2; 2006‑259, s. 29(b).)



§ 163-278.94. Determination of electioneering communication.

§ 163‑278.94.  Determination of electioneering communication.

(a)        Any individual, committee, association, or any other organization or group of individuals that produces a communication to be distributed to the relevant electorate in the time periods under G.S. 163‑278.90(2)b. may, but is not required to, ask the State Board for a determination as to whether or not that communication is an electioneering communication prior to the airing of that communication.

(b)        The State Board shall establish a process for determination as to whether a communication is an electioneering communication prior to the airing of that communication when it is requested under subsection (a) of this section. The responsibility for the determination may be delegated to the Executive Director. If the responsibility is delegated to the Executive Director, the process established by the State Board shall include an opportunity for immediate appeal to the State Board of the determination by the Executive Director.  (2009‑534, s. 8(c).)



§ 163-278.95. Purpose and establishment of Voter-Owned Elections Act.

Article 22J.

The Voter‑Owned Elections Act.

§ 163‑278.95.  Purpose and establishment of Voter‑Owned Elections Act.

The purpose of this Article is to ensure the vitality and fairness of democratic elections in North Carolina to the end that any eligible citizen of this State can realistically choose to seek and run for public office. It is also the purpose of this Article to protect the constitutional rights of voters and candidates from the detrimental effects of increasingly large amounts of money being raised and spent in North Carolina to influence the outcome of elections. It is essential to the public interest that the potential for corruption or the appearance of corruption is minimized and that the equal and meaningful participation of all citizens in the democratic process is ensured. Accordingly, this Article establishes the North Carolina Voter‑Owned Elections Fund as an alternative source of campaign financing for candidates who obtain a sufficient number of qualifying contributions from registered voters and who voluntarily accept strict fund‑raising and spending limits. This Article is available to candidates for the Council of State offices of Auditor, Superintendent of Public Instruction, and Commissioner of Insurance in elections to be held in 2008 and thereafter. (2007‑484, s. 43.8(c); 2007‑540, s. 1.)



§ 163-278.96. Definitions.

§ 163‑278.96.  Definitions.

The following definitions apply in this Article:

(1)        Board.  The State Board of Elections.

(2)        Campaign‑related expenditure.  An expenditure that benefits the candidate's current campaign in accordance with guidelines established by the Board.

(3)        Candidate.  An individual who becomes a candidate as described in G.S. 163‑278.6(4). The term includes a "candidate campaign committee" as defined in G.S. 163‑278.38Z(3).

(4)        Certified candidate.  A candidate for office who chooses to receive campaign funds from the Fund and who is certified under G.S. 163‑278.98(c).

(5)        Contested primary and contested general election.  An election in which there are more candidates than the number to be elected.

(6)        Contribution.  Defined in G.S. 163‑278.6. A distribution from the Fund pursuant to this Article is not a "contribution" and is not subject to the limitations of G.S. 163‑278.13 or the prohibitions of G.S. 163‑278.15 or G.S. 163‑278.19. Instead of being subject to G.S. 163‑278.16B, distributions are subject to the guidelines issued by the Board pursuant to G.S. 163‑278.98(e)(5).

(6a)      Electioneering communication.  As defined in G.S. 163‑278.80 and G.S. 163‑278.90, except that it is made during the period beginning 30 days before absentee ballots become available for a primary and ending on primary election day and during the period 60 days before absentee ballots become available for a general election and ending on general election day.

(7)        Expenditure.  Defined in G.S. 163‑278.6.

(8)        Fund.  The North Carolina Voter‑Owned Elections Fund established in G.S. 163‑278.97.

(9)        Independent expenditure.  Defined in G.S. 163‑278.6.

(10)      Maximum qualifying contributions.  If the candidate has an uncontested primary, an amount equal to 100 times the filing fee for the office sought. If the candidate has a contested primary, 200 times the filing fee for the office sought.

(11)      Nonparticipating candidate.  A candidate for office who is not seeking to be certified under G.S. 163‑278.98(c).

(12)      Office.  The Council of State offices of Auditor, Superintendent of Public Instruction, and Commissioner of Insurance.

(13)      Participating candidate.  A candidate for office who has filed a declaration of intent to participate under G.S. 163‑278.98(a).

(14)      Political committee.  Defined in G.S. 163‑278.6.

(15)      Qualifying contribution.  A contribution of not less than ten dollars ($10.00) and not more than two hundred dollars ($200.00) in the form of a check or money order to the candidate that meets both of the following conditions:

a.         Made by any registered voter in this State.

b.         Made only during the qualifying period and obtained with the approval of the candidate or candidate's committee.

(16)      Qualifying period.  The period beginning September 1 in the year before the election and ending on the day of the primary.

(17)      Trigger for matching funds.  The dollar amount at which matching funds are released under G.S. 163‑278.99B for certified candidates. In the case of a contested primary, the trigger equals the maximum qualifying contributions for the candidate. In the case of a contested general election, the trigger equals the base level of funding available under G.S. 163‑278.99(b)(4). (2007‑484, ss. 43.8(a), (c); 2007‑540, s. 1.)



§ 163-278.97. Voter-Owned Elections Fund established; sources of funding.

§ 163‑278.97.  Voter‑Owned Elections Fund established; sources of funding.

(a)        Establishment of Fund.  The North Carolina Voter‑Owned Elections Fund is established to finance the election campaigns of certified candidates for office and to pay administrative and enforcement costs of the Board related to this Article. The Fund is a special, dedicated, nonlapsing, nonreverting fund. Any interest generated by the Fund is credited to the Fund. The Board shall administer the Fund.

(b)        Sources of Funding.  Money received from all the following sources must be deposited in the Fund:

(1)        Unspent Fund revenues distributed for an election that remain unspent or uncommitted at the time the recipient is no longer a certified candidate in the election.

(2)        Money ordered returned to the Fund in accordance with G.S. 163‑278.99D.

(3)        Money paid to the Fund equal to excess contributions as provided in G.S. 163‑278.98(e)(1).

(4)        Voluntary donations made directly to the Fund.

(5)        Appropriations from the General Fund.

(c)        Evaluation and Determination of Fund Amount.  By January 1, 2011, and every four years thereafter, the Board, in conjunction with the Advisory Council established under G.S. 163‑278.68(b), shall prepare and provide to the Joint Legislative Commission on Governmental Operations of the General Assembly a report documenting, evaluating, and making recommendations relating to the administration, implementation, and enforcement of this Article. In its report, the Board shall set out the funds received to date and the expected needs of the Fund during the next election cycle and make recommendations about the feasibility of expanding its provisions to include other candidates for State office based on the experience of this Article and the experience of similar programs in North Carolina and other states. The Board shall also evaluate and make recommendations regarding how to address activities that could undermine the purpose of this Article, including spending that appears to target candidates but is not reached by regulation. (2007‑484, s. 43.8(c); 2007‑540, s. 1.)



§ 163-278.98. Requirements for participation.

§ 163‑278.98.  Requirements for participation.

(a)        Declaration of Intent to Participate.  Any individual choosing to receive campaign funds from the Fund shall first file with the Board a declaration of intent to participate in the program established by this Article as a candidate for a stated office. The declaration of intent shall be filed before or during the qualifying period and before collecting any qualifying contributions. In the declaration, the candidate shall swear or affirm that only one political committee, identified with its treasurer, shall handle all contributions, campaign‑related expenditures, and obligations for the participating candidate and that the candidate will comply with the contribution and expenditure limits set forth in subsection (e) of this section and all other requirements set forth in this Article or adopted by the Board. Failure to comply is a violation of this Article.

(b)        Demonstration of Support of Candidacy.  In order to be certified, participating candidates must obtain qualifying contributions from at least 750 registered voters in this State. The qualifying contributions shall be equal to at least 25 times the amount of the filing fee for the office. No payment, gift, or anything of value shall be given in exchange for a qualifying contribution.

(c)        Certification of Candidates.  Upon receipt of a submittal of the record of qualifying contributions by a participating candidate, the Board shall determine whether or not the candidate has:

(1)        Filed a completed declaration of intent to participate in this Article.

(2)        Submitted a report itemizing the appropriate number of qualifying contributions received from registered voters, which the Board shall verify through a random sample or other means it adopts. The report shall include the county of residence of each registered voter listed.

(3)        Filed a notice of candidacy with the State Board of Elections as a candidate for the office.

(4)        Otherwise met the requirements for participation in this Article.

The Board shall certify candidates complying with the requirements of this section as soon as possible and no later than five business days after receipt of a satisfactory record of qualifying contributions.

(d)        Final Report for Qualifying Contributions.  No later than five business days after the end of the qualifying period, all participating candidates shall submit a report to the Board of all previously unreported qualifying contributions, in accordance with procedures developed by the Board. Within seven business days after submittal of the final report, the Board shall determine, through a random audit or other means it adopts, whether the contributions abide by the definition of qualifying contributions, whether they must be returned to the donor, and whether they exceed the maximum amount of qualifying contributions.

(e)        Restrictions on Contributions and Expenditures for Participating and Certified Candidates.  The following restrictions shall apply to contributions and expenditures with respect to participating and certified candidates:

(1)        Beginning August 1 of the year before the election and before filing a declaration of intent, a candidate shall limit campaign‑related expenditures to twenty thousand dollars ($20,000) and shall not accept more than twenty thousand dollars ($20,000) from sources and in amounts permitted by Article 22A of this Chapter. A candidate who exceeds either of these limits shall be ineligible to file a declaration of intent or receive funds from the Fund. However, the acceptance of contributions in excess of that twenty thousand dollar ($20,000) limit does not render the candidate ineligible if the candidate pays to the Board an amount equal to the contributions accepted by the candidate in excess of that limit. The Board shall deposit all such payments into the Fund.

(2)        From the filing of a declaration of intent through the end of the qualifying period, a candidate may accept only qualifying contributions, contributions under ten dollars ($10.00) from North Carolina voters, in‑kind party contributions as permitted in subdivision (4) of this subsection, and personal and family contributions permitted under subdivision (4a) of this subsection. The total contributions the candidate may accept during this period shall not exceed the maximum qualifying contributions for that candidate. In addition to these contributions, the candidate may only expend during this period the remaining money raised pursuant to subdivision (1) of this subsection and possible matching funds received pursuant to G.S. 163‑278.99B. If the candidate has any remaining money that was raised as contributions before August 1 of the year before the election, the candidate may not expend that money after filing the declaration of intent, except for purposes permitted under subdivision (2), (3), (6), (7), or (8) of G.S. 163‑278.16B(a).

(3)        After the qualifying period and through the date of the general election, the candidate shall cease campaign‑related fund‑raising activities and shall expend only the funds the candidate receives from the Fund pursuant to G.S. 163‑278.99(b) plus any funds remaining from the qualifying period and possible matching funds.

(4)        In addition to the amounts above, a candidate may accept in‑kind contributions from political party executive committees, up to an aggregate value of thirty thousand dollars ($30,000) for the election cycle.

(4a)      During the qualifying period, the candidate may contribute up to one thousand dollars ($1,000) of that candidate's own money to the campaign. Debt incurred by the candidate for a campaign expenditure shall count toward that limit. The candidate may accept in contributions one thousand dollars ($1,000) from each member of that candidate's family consisting of spouse, parent, child, brother, and sister.

(5)        A candidate and the candidate's committee shall limit the use of all revenues permitted by this subsection to expenditures for campaign‑related purposes only. The Board shall publish guidelines outlining permissible campaign‑related expenditures.

(6)        Except as provided in subdivision (1) of this subsection, any contribution received by a participating or certified candidate that falls outside that permitted by this subsection shall be returned to the donor as soon as practicable. Contributions intentionally made, solicited, or accepted in violation of this Article are subject to civil penalties as specified in G.S. 163‑278.99D. The funds involved shall be forfeited to the Civil Penalty and Forfeiture Fund.

(7)        A candidate shall return to the Fund any amount distributed for an election that is unspent and uncommitted at the date of the election or at the time the individual ceases to be a certified candidate, whichever occurs first. For accounting purposes, all qualifying, personal, and family contributions shall be considered spent before revenue from the Fund is spent or committed.

(f)         Revocation.  A candidate may revoke, in writing to the Board, a decision to participate in the Fund at any time. After a revocation, that candidate may accept and expend outside the limits of this Article without violating this Article. Within 10 days after revocation, a candidate shall return to the Board all money received from the Fund. (2007‑484, s. 43.8(c); 2007‑540, s. 1.)



§ 163-278.99. Distribution from the Fund.

§ 163‑278.99.  Distribution from the Fund.

(a)        Timing of Fund Distribution.  The Board shall distribute to a certified candidate revenue from the Fund in an amount determined under subdivision (b)(4) of this section as follows:

(1)        One‑third of the amount within five business days after the certified candidate's name is approved to appear on the ballot in a contested general election, but no earlier than five business days after the primary.

(2)        The remainder of the amount on August 1 before the general election.

(b)        Amount of Fund Distribution.  By August 1, 2011, and no less frequently than every four years thereafter, the Board shall determine the amount of funds, rounded to the nearest one hundred dollars ($100.00), to be distributed to certified candidates as follows:

(1)        Uncontested primaries.  No funds shall be distributed.

(2)        Contested primaries.  No funds shall be distributed except as provided in G.S. 163‑278.99B.

(3)        Uncontested general elections.  No funds shall be distributed.

(4)        Contested general elections.  The amount of funds to be distributed to a candidate is the average amount of campaign‑related expenditures made by all candidates who won the immediately preceding three general elections for that office, but not less than three hundred thousand dollars ($300,000). For purposes of this subsection, "campaign‑related expenditures" does not include loan repayments and contributions to a candidate, political committee, or political party.

(c)        Method of Fund Distribution.  The Board, in consultation with the State Treasurer and the State Controller, shall develop a rapid, reliable method of conveying funds to certified candidates. In all cases, the Board shall distribute funds to certified candidates in a manner that is expeditious, ensures accountability, and safeguards the integrity of the Fund. If the money in the Fund is insufficient to fully fund all certified candidates, then the available money shall be distributed proportionally, according to each candidate's eligible funding, and the candidate may raise additional money in the same manner as a nonparticipating candidate for the same office up to the unfunded amount of the candidate's eligible funding. (2007‑484, s. 43.8(c); 2007‑540, s. 1.)



§ 163-278.99A. Reporting requirements.

§ 163‑278.99A.  Reporting requirements.

(a)        Reporting by Noncertified Candidates and Other Entities.  Any nonparticipating candidate with a certified opponent shall report total contributions received to the Board by facsimile machine or electronically within 24 hours after the total amount of contributions received exceeds eighty percent (80%) of the trigger for matching funds as defined in G.S. 163‑278.96(17). Any entity making independent expenditures in support of or in opposition to a certified candidate, or in support of a candidate opposing a certified candidate, or paying for electioneering communications referring to one of those candidates, shall report the total funds received, spent, or obligated for those expenditures or payments to the Board by facsimile machine or electronically within 24 hours after the total amount of expenditures or obligations made, or funds raised or borrowed, for the purpose of making the independent expenditures or electioneering communications exceeds five thousand dollars ($5,000). After the initial 24‑hour filing, the nonparticipating candidate or other reporting entity shall comply with an expedited reporting schedule. The schedule and forms for reports required by this subsection shall be supplied by the Board.

(b)        Reporting by Participating and Certified Candidates.  Notwithstanding other provisions of law, participating and certified candidates shall report any money received and all campaign expenditures, obligations, and related activities to the Board according to procedures developed by the Board. Upon the filing of a final report for any losing primary election, special election, or general election, each candidate who has revenues from the Fund remaining unspent shall return those revenues to the Board. In developing these procedures, the Board shall utilize existing campaign reporting procedures wherever practicable.

(c)        Timely Access to Reports.  The Board shall ensure prompt public access to the reports received in accordance with this Article. The Board may utilize electronic means of reporting and storing information.  (2007‑484, s. 43.8(c); 2007‑540, s. 1; 2008‑150, s. 10.2(b); 2009‑570, s. 26.)



§ 163-278.99B. Matching funds.

§ 163‑278.99B.  Matching funds.

(a)        When Matching Funds Become Available.  When any report or group of reports shows that "funds in opposition to a certified candidate or in support of an opponent to that candidate" as described in this section exceed the trigger for matching funds as defined in G.S. 163‑278.96(17), the Board shall issue immediately to that certified candidate an additional amount equal to the reported excess within the limits set forth in this section. "Funds in opposition to a certified candidate or in support of an opponent to that candidate" shall be equal to the sum of subdivisions (1) and (2) as follows:

(1)        The greater of the following:

a.         Campaign expenditures or obligations made, or funds raised or borrowed, whichever is greater, reported by any one nonparticipating opponent of a certified candidate. Where a certified candidate has more than one nonparticipating opponent, the measure shall be taken from the nonparticipating candidate showing the highest relevant dollar amount.

b.         The funds distributed in accordance with G.S. 163‑278.99(b) to a certified opponent of the certified candidate.

(2)        The aggregate total of all expenditures and payments reported in accordance with G.S. 163‑278.99A(a) of entities making independent expenditures or electioneering communications in opposition to the certified candidate or in support of any opponent of that certified candidate.

(b)        Limit on Matching Funds in Contested Primary.  Total matching funds to a certified candidate in a contested primary shall be limited to an amount equal to the maximum qualifying contributions for a candidate with a contested primary.

(c)        Limit on Matching Funds in Contested General Election.  Total matching funds to a certified candidate in a contested general election shall be limited to an amount equal to two times the amount described in G.S. 163‑278.99(b)(4).

(d)        Determinations by Board.  In the case of electioneering communications, the Board shall determine which candidate, if any, is entitled to receive matching funds as a result of the communication. The Board shall issue matching funds based on the communication only if it ascertains that the communication is susceptible of no reasonable interpretation other than as an appeal to vote for or against a specific candidate. In making its determination, the Board shall not consider evidence external to the communication itself of the intent of the sponsor or the effect of the communication. The Board shall notify each candidate it determines is entitled to receive matching funds based on those communications, the sponsor of those communications, and any candidate who is an opponent of the candidate it determines is entitled to the matching funds. The Board shall give the sponsor of the communication and any opposing candidate an adequate opportunity to rebut the determination of the Board. In considering the rebuttal, all candidates in the race and the sponsor shall be given adequate and equal opportunity to be heard. The Board shall adopt procedures for implementing this subsection, balancing in those procedures adequacy of opportunity to rebut and adequacy and equality of opportunity to be heard on the rebuttal with the need to expedite the decision on awarding matching funds. The Board shall distribute the matching funds, if any, at the conclusion of its process.

(e)        Proportional Measuring of Multicandidate Communications.  In calculating the amount of matching funds a certified candidate is eligible to receive under this section, the Board shall include the proportion of expenditures, obligations, or payments for multicandidate communications that pertains to the candidate. (2007‑484, ss. 43.8(b)‑(d); 2007‑540, s. 1.)



§ 163-278.99C. Unaffiliated and new-party candidates.

§ 163‑278.99C.  Unaffiliated and new‑party candidates.

Unaffiliated candidates certified pursuant to G.S. 163‑122 and new‑party candidates certified pursuant to G.S. 163‑98 shall be eligible for revenues from the Fund in the same amounts and at the same time as specified in G.S. 163‑278.99. For unaffiliated candidates and new‑party candidates not certified to appear on the ballot by noon on the deadline set in G.S. 163‑106(c) for candidate filing in the election year, the deadline for seeking certification to receive revenue from the Fund is noon on the first business day of July of the election year. (2007‑484, s. 43.8(c); 2007‑540, s. 1.)



§ 163-278.99D. Enforcement by the Board; civil penalty.

§ 163‑278.99D.  Enforcement by the Board; civil penalty.

In addition to any other penalties that may be applicable, any individual, political committee, or other entity that violates any provision of this Article is subject to a civil penalty of up to ten thousand dollars ($10,000) per violation or three times the amount of any financial transactions involved in the violation, whichever is greater. In addition to any fine, for good cause shown, a candidate found in violation of this Article may be required to return to the Fund all amounts distributed to the candidate from the Fund. If the Board makes a determination that a violation of this Article has occurred, the Board shall calculate and assess the amount of the civil penalty and shall notify the entity that is assessed the civil penalty of the amount that has been assessed. The Board shall then proceed in the manner prescribed in G.S. 163‑278.34. In determining whether or not a candidate is in violation of this Article, the Board may consider as a mitigating factor any circumstances out of the candidate's control. (2007‑484, s. 43.8(c); 2007‑540, s. 1.)



§ 163-278.99E. Voter education.

§ 163‑278.99E.  Voter education.

(a)        Voter Guide.  The Board shall publish a Voter Guide that explains the functions of office as defined in G.S. 163‑278.96(12) and the laws concerning the election of the Council of State, the purpose and function of the Fund, and the laws concerning voter registration. The Board shall distribute the Guide to as many voting‑age individuals in the State as practical, through a mailing to all residences or other means it deems effective. The State Board of Elections shall maintain a list of the addresses from which mailed Voter Guides are returned as undeliverable. That list shall be available for public inspection. The distribution shall occur no more than 28 days nor fewer than seven days before the one‑stop voting period provided in G.S. 163‑227.2 for the primary and no more than 28 days nor fewer than seven days before the one‑stop voting period provided in G.S. 163‑227.2 for the general election.

(b)        Candidate Information.  The Voter Guide shall include information concerning all candidates for office as defined in G.S. 163‑278.96(12), as provided by those candidates according to a format provided to the candidates by the Board. The Board shall request information for the Guide from each candidate according to the following format:

(1)        Place of residence.

(2)        Education.

(3)        Occupation.

(4)        Employer.

(5)        Previous elective offices held.

(6)        Endorsements, limited to 50 words. Concerning endorsements, the Board shall send to the candidates instructions as follows: "In order to have an endorsement published, you must provide written confirmation to the Board from the endorsing person or organization that you received that person's or organization's endorsement."

(7)        Candidate statement, limited to 150 words. Concerning that statement, the Board shall send to the candidates instructions as follows: "Your statement may include information such as your qualifications, your endorsements, why you would make a good elected official, what distinguishes you from your opponent(s), and any other information relevant to your candidacy. The State Board of Elections will reject any portion of any statement which it determines contains obscene, profane, or defamatory language. The candidate shall have three days to resubmit the candidate statement if the Board rejects a portion of the statement."

(c)        Disclaimer.  The Voter Guide shall contain the following statement: "Statements by candidates do not express or reflect the opinions of the State Board of Elections."

(d)        Relationship to the Judicial Voter Guide.  The Board may publish the Voter Guide in conjunction with the Judicial Voter Guide described in G.S. 163‑278.69.  (2007‑391, s. 4(b); 2007‑484, s. 43.8(c); 2007‑540, s. 1; 2008‑187, s. 33(a).)



§ 163-278.100. Definitions.

Article 22G.

Candidate‑Specific Communications.

§ 163‑278.100.  Definitions.

As used in this Article, the following terms have the following definitions:

(1)        The term "candidate‑specific communication" means any broadcast, cable, or satellite communication that has all the following characteristics:

a.         Refers to a clearly identified candidate for a statewide office or the General Assembly.

b.         Is aired in an even‑numbered year after the final date on which a Notice of Candidacy can be filed for the office, pursuant to G.S. 163‑106(c) or G.S. 163‑323, and through the day on which the general election is conducted, excluding the time period set in the definition for "electioneering communication" in G.S. 163‑278.80(2)b.

c.         Is targeted to the relevant electorate.

(2)        The term "candidate‑specific communication" does not include any of the following:

a.         A communication appearing in a news story, commentary, or editorial distributed through the facilities of any broadcasting station, unless those facilities are owned or controlled by any political party, political committee, or candidate.

b.         A communication that constitutes an expenditure or independent expenditure under Article 22A of this Chapter.

c.         A communication that constitutes a candidate debate or forum conducted pursuant to rules adopted by the Board or that solely promotes that debate or forum and is made by or on behalf of the person sponsoring the debate or forum.

d.         A communication made while the General Assembly is in session which, incidental to advocacy for or against a specific piece of legislation pending before the General Assembly, urges the audience to communicate with a member or members of the General Assembly concerning that piece of legislation.

e.         An electioneering communication as defined in Article 22E of this Chapter.

f.          A communication that meets all of the following criteria:

1.         Does not mention any election, candidacy, political party, opposing candidate, or voting by the general public.

2.         Does not take a position on the candidate's character or qualifications and fitness for office.

3.         Proposes a commercial transaction.

(3)        The term "disclosure date" means either of the following:

a.         The first date during any calendar year when a candidate‑specific communication is aired after an entity has incurred expenses for the direct costs of producing or airing candidate‑specific communications aggregating in excess of ten thousand dollars ($10,000).

b.         Any other date during that calendar year by which an entity has incurred expenses for the direct costs of producing or airing candidate‑specific communications aggregating in excess of ten thousand dollars ($10,000) since the most recent disclosure date for that calendar year.

(4)        The term "targeted to the relevant electorate" means a communication which refers to a clearly identified candidate for statewide office or the General Assembly and which can be received by 50,000 or more individuals in the State in the case of a candidacy for statewide office and 7,500 or more individuals in the district in the case of a candidacy for General Assembly.

(5)        Except as otherwise provided in this Article, the definitions in Article 22A of this Chapter apply in this Article.  (2006‑233, s. 1; 2006‑259, s. 29(e); 2009‑534, s. 9(a), (b).)



§ 163-278.101. Disclosure of candidate-specific communications.

§ 163‑278.101.  Disclosure of candidate‑specific communications.

(a)        Statement Required.  Every individual, committee, association, or any other organization or group of individuals that incurs an expense for the direct costs of producing or airing candidate‑specific communications in an aggregate amount in excess of ten thousand dollars ($10,000) during any calendar year shall, within 24 hours of each disclosure date, file with the Board a statement containing the information described in subsection (b) of this section.

(b)        Contents of Statement.  Each statement required to be filed by this section shall be made under the penalty of perjury in G.S. 14‑209 and shall contain the following information:

(1)        The identification of the entity incurring the expense, of any entity sharing or exercising direction or control over the activities of that entity, and of the custodian of the books and accounts of the entity incurring the expense.

(2)        The principal place of business of the entity incurring the expense if the entity is not an individual.

(3)        The amount of each expense incurred of more than one thousand dollars ($1,000) during the period covered by the statement and the identification of the entity to whom the expense was incurred.

(4)        The candidates in the candidate‑specific communications that are identified or are to be identified.

(5)        The identity of every provider of funds or anything of value whatsoever to the entity, providing an amount in excess of one thousand dollars ($1,000). If the provider is an individual, the statement shall also contain the principal occupation of the provider. The "principal occupation of the provider" shall mean the same as the "principal occupation of the contributor" in G.S. 163‑278.11.

(c)        Creating Multiple Organizations.  It shall be unlawful for any person or entity to create, establish, or organize more than one political organization (as defined in section 527(c)(1) of the Internal Revenue Code) with the intent to avoid or evade the reporting requirements contained in this Article. (2006‑233, s. 1.)



§ 163-278.102. Penalties.

§ 163‑278.102.  Penalties.

The State Board of Elections has the same authority to compel from any individual, committee, association, or any other organization or group of individuals covered by this Article the disclosures required by this Article that the Board has to compel the disclosures required by Article 22A of this Chapter. The civil penalties and remedies in G.S. 163‑278.34 shall apply to violations of this Article. (2006‑233, s. 1; 2006‑259, s. 29(c).)



§ 163-278.103. Determination of candidate-specific communication.

§ 163‑278.103.  Determination of candidate‑specific communication.

(a)        Any individual, committee, association, or any other organization or group of individuals that produces a communication to be aired to the relevant electorate in the time periods under G.S. 163‑278.100(1)b. may, but is not required to, ask the State Board for a determination as to whether or not that communication is a candidate‑specific communication prior to the airing of that communication.

(b)        The State Board shall establish a process for determination as to whether a communication is a candidate‑specific communication prior to the airing of that communication when it is requested under subsection (a) of this section. The responsibility for the determination may be delegated to the Executive Director. If the responsibility is delegated to the Executive Director, the process established by the State Board shall include an opportunity for immediate appeal to the State Board of the determination by the Executive Director.  (2009‑534, s. 9(c).)



§ 163-278.104: Reserved for future codification purposes.

§ 163‑278.104: Reserved for future codification purposes.



§ 163-278.105: Reserved for future codification purposes.

§ 163‑278.105: Reserved for future codification purposes.



§ 163-278.106: Reserved for future codification purposes.

§ 163‑278.106: Reserved for future codification purposes.



§ 163-278.107: Reserved for future codification purposes.

§ 163‑278.107: Reserved for future codification purposes.



§ 163-278.108: Reserved for future codification purposes.

§ 163‑278.108: Reserved for future codification purposes.



§ 163-278.109: Reserved for future codification purposes.

§ 163‑278.109: Reserved for future codification purposes.



§ 163-278.110. Definitions.

Article 22H.

Mass Mailings and Telephone Banks: Candidate‑Specific Communications.

§ 163‑278.110.  Definitions.

As used in this Article, the following terms have the following definitions:

(1)        The term "candidate‑specific communication" means any mass mailing or telephone bank that has all the following characteristics:

a.         Refers to a clearly identified candidate for a statewide office or the General Assembly.

b.         Is transmitted in an even‑numbered year after the final date on which a Notice of Candidacy can be filed for the office, pursuant to G.S. 163‑106(c) or G.S. 163‑323, and through the day on which the general election is conducted, excluding the time period set in the definition for "electioneering communication" in G.S. 163‑278.90(2)b.

c.         Is targeted to the relevant electorate.

(2)        The term "candidate‑specific communication" does not include any of the following:

a.         A communication appearing in a news story, commentary, or editorial distributed through any newspaper or periodical, unless that publication is owned or controlled by any political party, political committee, or candidate.

b.         A communication that constitutes an expenditure or independent expenditure under Article 22A of this Chapter.

c.         A communication that constitutes a candidate debate or forum conducted pursuant to rules adopted by the Board or that solely promotes that debate or forum and is made by or on behalf of the person sponsoring the debate or forum.

d.         A communication that is distributed by a corporation solely to its shareholders or employees or by a labor union or professional association solely to its members.

e.         A communication made while the General Assembly is in session which, incidental to advocacy for or against a specific piece of legislation pending before the General Assembly, urges the audience to communicate with a member or members of the General Assembly concerning that piece of legislation.

f.          An electioneering communication as defined in Article 22F of this Chapter.

g.         A public opinion poll conducted by a newspaper, periodical, or other news gathering organization.

h.         A communication that meets all of the following criteria:

1.         Does not mention any election, candidacy, political party, opposing candidate, or voting by the general public.

2.         Does not take a position on the candidate's character or qualifications and fitness for office.

3.         Proposes a commercial transaction.

(3)        The term "disclosure date" means either of the following:

a.         The first date during any calendar year when a candidate‑specific communication is transmitted after an entity has incurred expenses for the direct costs of producing or transmitting candidate‑specific communications aggregating in excess of ten thousand dollars ($10,000).

b.         Any other date during that calendar year by which an entity has incurred expenses for the direct costs of producing or transmitting candidate‑specific communications aggregating in excess of ten thousand dollars ($10,000) since the most recent disclosure date for that calendar year.

(4)        The term "mass mailing" means any mailing by United States mail or facsimile. Part 1A of Article 22A of this Chapter has its own internal definition of "mass mailing" under the definition of "print media," and that definition does not apply in this Article.

(5)        The term "race" means a ballot item, as defined in G.S. 163‑165(2), in which the voters are to choose between or among candidates.

(6)        The term "targeted to the relevant electorate" means:

a.         With respect to a statewide race:

1.         Transmitting, by mail or facsimile to a cumulative total of 50,000 or more addresses in the State, items identifying one or more candidates in the same race within any 30‑day period; or

2.         Making a cumulative total of 50,000 or more telephone calls in the State identifying one or more candidates in the same race within any 30‑day period.

b.         With respect to a race for the General Assembly:

1.         Transmitting, by mail or facsimile to a cumulative total of 2,500 or more addresses in the district, items identifying one or more candidates in the same race within any 30‑day period; or

2.         Making a cumulative total of 2,500 or more telephone calls in the district identifying one or more candidates in the same race within any 30‑day period.

(7)        The term "telephone bank" means telephone calls that are targeted to the relevant electorate, except when those telephone calls are made by volunteer workers, whether or not the design of the telephone bank system, development of calling instructions, or training of volunteers was done by paid professionals.

(8)        Except as otherwise provided in this Article, the definitions in Article 22A of this Chapter apply in this Article.  (2006‑233, s. 2; 2007‑391, s. 31; 2007‑510, s. 2; 2008‑187, s. 33(a); 2009‑534, s. 10(a), (b).)



§ 163-278.111. Disclosure of candidate-specific communications.

§ 163‑278.111.  Disclosure of candidate‑specific communications.

(a)        Statement Required.  Every individual, committee, association, or any other organization or group of individuals that incurs an expense for the direct costs of producing or transmitting candidate‑specific communications in an aggregate amount in excess of ten thousand dollars ($10,000) during any calendar year shall, within 24 hours of each disclosure date, file with the Board a statement containing the information described in subsection (b) of this section.

(b)        Contents of Statement.  Each statement required to be filed by this section shall be made under the penalty of perjury in G.S. 14‑209 and shall contain the following information:

(1)        The identification of the entity incurring the expense, of any entity sharing or exercising direction or control over the activities of that entity, and of the custodian of the books and accounts of the entity incurring the expense.

(2)        The principal place of business of the entity incurring the expense if the entity is not an individual.

(3)        The amount of each expense incurred of more than one thousand dollars ($1,000) during the period covered by the statement and the identification of the entity to whom the expense was incurred.

(4)        The candidates in the candidate‑specific communications that are identified or are to be identified.

(5)        The identity of every provider of funds or anything of value whatsoever to the entity, providing an amount in excess of one thousand dollars ($1,000). If the provider is an individual, the statement shall also contain the principal occupation of the provider. The "principal occupation of the provider" shall mean the same as the "principal occupation of the contributor" in G.S. 163‑278.11.

(c)        Creating Multiple Organizations.  It shall be unlawful for any person or entity to create, establish, or organize more than one political organization (as defined in section 527(c)(1) of the Internal Revenue Code) with the intent to avoid or evade the reporting requirements contained in this Article. (2006‑233, s. 2.)



§ 163-278.112. Penalties.

§ 163‑278.112.  Penalties.

The State Board of Elections has the same authority to compel from any individual, committee, association, or any other organization or group of individuals covered by this Article the disclosures required by this Article that the Board has to compel the disclosures required by Article 22A of this Chapter. The civil penalties and remedies in G.S. 163‑278.34 shall apply to violations of this Article. (2006‑233, s. 2; 2006‑259, s. 29(d).)



§ 163-278.113. Determination of candidate-specific communication.

§ 163‑278.113.  Determination of candidate‑specific communication.

(a)        Any individual, committee, association, or any other organization or group of individuals that produces a communication to be distributed to the relevant electorate in the time periods under G.S. 163‑278.110(1)b. may, but is not required to, ask the State Board for a determination as to whether or not that communication is a candidate‑specific communication prior to the airing of that communication.

(b)        The State Board shall establish a process for determination as to whether a communication is a candidate‑specific communication prior to the airing of that communication when it is requested under subsection (a) of this section. The responsibility for the determination may be delegated to the Executive Director. If the responsibility is delegated to the Executive Director, the process established by the State Board shall include an opportunity for immediate appeal to the State Board of the determination by the Executive Director.  (2009‑534, s. 10(c).)



§§ 163-278.114 through 163-278.299: Reserved for future codification purposes.

Article 22I.

Reserved for future codification purposes.

Article 22K.

Reserved for future codification purposes.

Article 22L.

Reserved for future codification purposes.

§§ 163‑278.114 through 163‑278.299: Reserved for future codification purposes.



§ 163-278.300. Definitions.

Article 22M.

Legal Expense Funds.

§ 163‑278.300.  Definitions.

As used in this Article, the following terms mean:

(1)        Board.  The State Board of Elections.

(2)        Renumbered.

(3)        Elected officer.  Any individual serving in or seeking a public office. An individual is seeking a public office when that individual has filed any notice, petition, or other document required by law or local act as a condition of election to public office. An individual continues to be an elected officer for purposes of this Article as long as a legal action commenced while the individual was an elected officer continues. If a legal action is commenced after an individual ceases to serve in or seek public office but the legal action concerns subject matter in the individual's official capacity as an elected officer, for purposes of this Article, that individual is an elected officer as long as that legal action continues.

(4)        Expenditure.  An expenditure means any purchase, advance, conveyance, deposit, distribution, transfer of funds, loan, payment, gift, pledge, subscription of money, anything of value whatsoever, and any contract, agreement, promise, or other obligation to make an expenditure, by a legal defense fund for a permitted use as provided in G.S. 163‑278.320. An expenditure forgiven by a person or entity to whom it is owed shall be reported as a legal expense donation.

(5)        Legal action.  A formal dispute in a judicial, legislative, or administrative forum, including but not limited to, a civil or criminal action filed in a court, a complaint or protest filed with a board of elections, an election contest filed under Article 3 of Chapter 120 of the General Statutes or G.S. 163‑182.13A, or a complaint filed with the State Ethics Commission or Legislative Ethics Committee. The term "legal action" also includes investigations made or conducted before the commencement of any formal proceedings. The term "legal action" does not include the election itself or the campaign for election.

(5a)      Legal expense donation.  A legal expense donation means any advance, conveyance, deposit, distribution, transfer of funds, loan, payment, gift, subscription of money, or anything of value whatsoever, and any contract, agreement, or other obligation to make a contribution to a legal expense fund for a permitted use as provided in G.S. 163‑278.320. The term "legal expense donation" does not include either of the following:

a.         The provision of legal services to an elected officer by the State or any of its political subdivisions when those services are authorized or required by law, or

b.         The provision of free or pro bono legal advice or legal services, provided that any costs incurred or expenses advanced for which clients are liable under other provisions of law shall be deemed legal expense donations.

(6)        Legal expense fund.  Any collection of money for the purpose of funding a legal action, or a potential legal action, taken by or against an elected officer in that elected officer's official capacity.

(7)        Official capacity.  Related to or resulting from the campaign for public office or related to or resulting from holding public office. "Official capacity" is not limited to "scope and course of employment" as used in G.S. 143‑300.3.

(8)        Public office.  As defined in G.S. 163‑278.6.

(9)        Treasurer.  An individual appointed by an elected officer or other individual or group of individuals collecting money for a legal expense fund.  (2007‑349, s. 1; 2009‑534, s. 2(a).)



§ 163-278.301. Creation of legal expense funds.

§ 163‑278.301.  Creation of legal expense funds.

(a)        An elected officer, or another individual or group of individuals on the elected officer's behalf, shall create a legal expense fund if given a legal expense donation, other than from that elected officer's self, spouse, parents, brothers, or sisters, for any of the following purposes:

(1)        To fund an existing legal action taken by or against the elected officer in that elected officer's official capacity.

(2)        To fund a potential legal action taken by or against an elected officer in that elected officer's official capacity.

(b)        This section shall not apply to any payment to the State or any of its political subdivisions.

(c)        The legal expense fund shall comply with all provisions of this Article.

(d)        If an elected officer funds legal actions entirely from that elected officer's own legal expense donations or those of the elected officer's spouse, parents, brothers, or sisters, that elected officer is not required to create a legal expense fund. If a legal expense fund accepts legal expense donations as described in subsection (a) of this section, that legal expense fund shall report the elected officer's own legal expense donations and those of those family members along with the other legal expense donations in accordance with G.S. 163‑278.310.

(e)        No more than one legal expense fund shall be created by or for an elected officer for the same legal action. Legal actions arising out of the same set of transactions and occurrences are deemed the same legal action for purposes of this subsection. A legal expense fund created for one legal action or potential legal action may be kept open by or on behalf of the elected officer for subsequent legal actions or potential legal actions.

(f)         Contractual arrangements, including liability insurance, or commercial relationships or arrangements made in the normal course of business if not made for the purpose of lobbying, are not "legal expense donations" for purposes of this Article. Use of such contractual arrangements to fund legal actions does not by itself require the elected officer to create a legal expense fund. If a legal expense fund has been created pursuant to subsection (a) of this section, such contractual arrangements shall be reported as expenditures.

(g)        A violation of this Article shall be punishable as a Class 1 misdemeanor.  (2007‑349, s. 1; 2009‑534, s. 2(b).)



§ 163-278.302: Reserved for future codification purposes.

§ 163‑278.302: Reserved for future codification purposes.



§ 163-278.303: Reserved for future codification purposes.

§ 163‑278.303: Reserved for future codification purposes.



§ 163-278.304: Reserved for future codification purposes.

§ 163‑278.304: Reserved for future codification purposes.



§ 163-278.305: Reserved for future codification purposes.

§ 163‑278.305: Reserved for future codification purposes.



§ 163-278.306. Treasurer.

§ 163‑278.306.  Treasurer.

(a)        Each legal expense fund shall appoint a treasurer and, under verification, report the name and address of the treasurer to the Board.

(b)        A legal expense fund may remove its treasurer. In case of the death, resignation, or removal of its treasurer, the legal expense fund shall appoint a successor within 10 calendar days of the vacancy and certify the name and address of the successor in the same manner provided in the case of an original appointment.

(c)        Every treasurer of a legal expense fund shall receive training from the Board as to the duties of the office within three months of appointment and at least once every four years thereafter. (2007‑349, s. 1.)



§ 163-278.307. Detailed accounts to be kept by treasurer.

§ 163‑278.307.  Detailed accounts to be kept by treasurer.

(a)        The treasurer of each legal expense fund shall keep detailed accounts, current within seven calendar days after the date of receiving a legal expense donation or making an expenditure, of all legal expense donations received and all expenditures made by or on behalf of the legal expense fund.

(b)        Accounts kept by the treasurer of a legal expense fund or the accounts of a treasurer or legal expense fund at any bank or other depository may be inspected by a member, designee, agent, attorney, or employee of the Board who is making an investigation pursuant to G.S. 163‑278.22.

(c)        For purposes of this section, "detailed accounts" shall mean at least all information required to be included in the quarterly report required under this Article.

(d)        When a treasurer shows that best efforts have been used to obtain, maintain, and submit the information required by this Article, any report of the legal expense shall be considered in compliance with this Article and shall not be the basis for criminal prosecution or the imposition of civil penalties. The State Board of Elections shall adopt rules to implement this subsection.  (2007‑349, s. 1; 2009‑534, s. 2(c).)



§ 163-278.308. Reports filed with Board.

§ 163‑278.308.  Reports filed with Board.

(a)        The treasurer of each legal expense fund shall file with the Board the following reports:

(1)        Organizational report.  The report required under G.S. 163‑278.309.

(2)        Quarterly report.  The report required under G.S. 163‑278.310.

(b)        Any report or attachment required by this Article must be filed under certification of the treasurer as true and correct to the best of the knowledge of that officer.

(c)        The organizational report shall be filed within 10 calendar days of the creation of the legal expense fund. All quarterly reports shall be filed with the Board no later than 10 business days after the end of each calendar quarter.

(d)        Treasurers shall electronically file each report required by this section that shows a cumulative total for the quarter in excess of five thousand dollars ($5,000) in legal expense donations or expenditures, according to rules adopted by the Board. The Board shall provide the software necessary to the treasurer to file the required electronic report at no cost to the legal expense fund.

(e)        Any statement required to be filed under this Article shall be signed and certified as true and correct by the treasurer and shall be certified as true and correct to the best of the treasurer's knowledge. The elected officer creating the legal expense fund, or the other individual or group of individuals creating the legal expense fund on the elected officer's behalf, shall certify as true and correct to the best of their knowledge the organizational report and appointment of the treasurer. A certification under this Article shall be treated as under oath, and any individual making a certification under this Article knowing the information to be untrue is guilty of a Class I felony.  (2007‑349, s. 1; 2009‑534, s. 2(d).)



§ 163-278.309. Organizational report.

§ 163‑278.309.  Organizational report.

(a)        Each appointed treasurer shall file with the Board a statement of organization that includes all of the following:

(1)        The name, address, and purpose of the legal expense fund.

(2)        The names, addresses, and relationships of affiliated or connected elected officers, candidates, political committees, referendum committees, political parties, or similar organizations.

(3)        The name, address, and position with the legal expense fund of the custodian of books and accounts.

(4)        A listing of all banks, safety deposit boxes, or other depositories used, including the names and numbers of all accounts maintained and the numbers of all such safety deposit boxes used. The Board shall keep any account number required by this Article confidential except as necessary to conduct an audit or investigation, except as required by a court of competent jurisdiction, or except as confidentiality is waived by the treasurer. Disclosure of an account number in violation of this subdivision shall not give rise to a civil cause of action. This limitation of liability does not apply to the disclosure of account numbers in violation of this subdivision as a result of gross negligence, wanton conduct, or intentional wrongdoing that would otherwise be actionable.

(5)        The name or names and address or addresses of any assistant treasurers appointed by the treasurer. Such assistant treasurers shall be authorized to act in the name of the treasurer, who shall be fully responsible for any act or acts committed by an assistant treasurer, and the treasurer shall be fully liable for any violation of this Article committed by any assistant treasurer.

(6)        Any other information which might be requested by the Board that deals with the legal expense fund organization.

(b)        Any change in information previously submitted in a statement of organization shall be reported to the Board within 10 calendar days following the change. (2007‑349, s. 1.)



§ 163-278.310. Quarterly report.

§ 163‑278.310.  Quarterly report.

The treasurer of each legal expense fund shall be required to file a quarterly report with the Board containing all of the following:

(1)        Legal expense donations.  The name and complete mailing address of each donor, the amount of the legal expense donation, the principal occupation of the donor, and the date the legal expense donation was received. The total sum of all legal expense donations to date shall also be plainly exhibited. The treasurer is not required to report the name of any donor making a total legal expense donation of fifty dollars ($50.00) or less in a calendar quarter, but shall instead report the fact that the treasurer has received a total legal expense donation of fifty dollars ($50.00) or less, the amount of the legal expense donation, and the date of receipt.

(2)        Expenditures.  A list of all expenditures made by or on behalf of the legal expense fund. The report shall list the name and complete mailing address of each payee, the amount paid, the purpose, and the date such payment was made. The total sum of all expenditures to date shall also be plainly exhibited. The payee shall be the entity to whom the legal expense fund is obligated to make the expenditure. If the expenditure is to a financial institution for revolving credit or a reimbursement for a payment to a financial institution for revolving credit, the statement shall also include a specific itemization of the goods and services purchased with the revolving credit. If the obligation is for more than one good or service, the statement shall include a specific itemization of the obligation so as to provide a reasonable understanding of the obligation.

(3)        Loans.  All proceeds from loans shall be recorded separately with a detailed analysis reflecting the amount of the loan, the source, the period, the rate of interest, and the security pledged, if any, and all makers and endorsers.  (2007‑349, s. 1; 2009‑534, s. 2(e).)



§ 163-278.311: Reserved for future codification purposes.

§ 163‑278.311: Reserved for future codification purposes.



§ 163-278.312: Reserved for future codification purposes.

§ 163‑278.312: Reserved for future codification purposes.



§ 163-278.313: Reserved for future codification purposes.

§ 163‑278.313: Reserved for future codification purposes.



§ 163-278.314: Reserved for future codification purposes.

§ 163‑278.314: Reserved for future codification purposes.



§ 163-278.315: Reserved for future codification purposes.

§ 163‑278.315: Reserved for future codification purposes.



§ 163-278.316. Limitations on legal expense donations.

§ 163‑278.316.  Limitations on legal expense donations.

(a)        No entity shall make, and no treasurer shall accept, any monetary legal expense donation in excess of fifty dollars ($50.00) unless such legal expense donation is in the form of a check, draft, money order, credit card charge, debit, or other noncash method that can be subject to written verification. No legal expense donation in the form of check, draft, money order, credit card charge, debit, or other noncash method may be made or accepted unless it contains a specific designation of the intended donee chosen by the donor.

(b)        The State Board of Elections may adopt rules as to the reporting and verification of any method of legal expense donation payment allowed under this Article. For legal expense donations by money order, the State Board shall adopt rules to ensure an audit trail for every legal expense donation so that the identity of the donor can be determined.

(c)        For any legal expense donation made by credit card, the credit card account number of a donor is not a public record.

(d)        No legal expense fund shall accept legal expense donations from a corporation, labor union, insurance company, professional association, or business entity in excess of four thousand dollars ($4,000) per calendar year. No legal expense fund shall accept legal expense donations from a corporation which when totaled with legal expense donations to the same legal expense fund for the same calendar year from any affiliated corporation exceed the per calendar year legal expense donation limits for that legal expense fund. No legal expense fund shall accept legal expense donations from a labor union which when totaled with legal expense donations to the same legal expense fund for the same calendar year from any affiliated labor union exceed the per calendar year legal expense donation limits for that legal expense fund. No legal expense fund shall accept legal expense donations from an insurance company which when totaled with legal expense donations to the same legal expense fund for the same calendar year from any affiliated insurance company exceed the per calendar year legal expense donation limits for that legal expense fund. No legal expense fund shall accept legal expense donations from a professional association which when totaled with legal expense donations to the same legal expense fund for the same calendar year from any affiliated professional association exceed the per calendar year legal expense donation limits for that legal expense fund. No legal expense fund shall accept legal expense donations from a business entity which when totaled with legal expense donations to the same legal expense fund for the same calendar year from any affiliated business entity exceed the per calendar year legal expense donation limits for that legal expense fund. The definitions of corporation, labor union, insurance company, professional association, and business entity are the same as those in G.S. 163‑278.6. This subsection does not apply to political committees created pursuant to G.S. 163‑278.19(b), except that no legal expense fund shall accept a legal expense donation which would be a violation of G.S. 163‑278.13B if accepted by a candidate or political committee. This subsection does not apply to corporations permitted to make contributions in G.S. 163‑278.19(f).

(e)        No entity shall make a legal expense donation to a legal expense fund that the legal expense fund could not accept under subsection (d) of this section.  (2007‑349, s. 1; 2009‑534, s. 2(f).)



§ 163-278.317: Reserved for future codification purposes.

§ 163‑278.317: Reserved for future codification purposes.



§ 163-278.318: Reserved for future codification purposes.

§ 163‑278.318: Reserved for future codification purposes.



§ 163-278.319: Reserved for future codification purposes.

§ 163‑278.319: Reserved for future codification purposes.



§ 163-278.320. Permitted uses of legal expense funds.

§ 163‑278.320.  Permitted uses of legal expense funds.

(a)        A legal expense fund may be used for reasonable expenses actually incurred by the elected officer in relation to a legal action or potential legal action brought by or against the elected officer in that elected officer's official capacity. The elected officer's campaign itself shall not be funded from a legal expense fund.

(b)        Upon closing a legal expense account, the treasurer shall distribute the remaining monies in the legal expense fund to any of the following:

(1)        The Indigent Persons' Attorney Fee Fund under Article 36 of Chapter 7A of the General Statutes.

(2)        The North Carolina State Bar for the provision of civil legal services for indigents.

(3)        Payments to an organization described in section 170(c) of the Internal Revenue Code of 1986 (26 U.S.C. § 170(c)), provided that the candidate or the candidate's spouse, children, parents, brothers, or sisters are not employed by the organization.

(4)        To return all or a portion of a legal expense donation to the donor.

(5)        Payment to the Escheat Fund established by Chapter 116B of the General Statutes.  (2007‑349, s. 1; 2009‑534, s. 2(g).)



§ 163-278.321: Reserved for future codification purposes.

§ 163‑278.321: Reserved for future codification purposes.



§ 163-278.322: Reserved for future codification purposes.

§ 163‑278.322: Reserved for future codification purposes.



§ 163-278.323: Reserved for future codification purposes.

§ 163‑278.323: Reserved for future codification purposes.



§ 163-278.324: Reserved for future codification purposes.

§ 163‑278.324: Reserved for future codification purposes.



§ 163-278.325: Reserved for future codification purposes.

§ 163‑278.325: Reserved for future codification purposes.



§ 163-278.326: Reserved for future codification purposes.

§ 163‑278.326: Reserved for future codification purposes.



§ 163-278.327: Reserved for future codification purposes.

§ 163‑278.327: Reserved for future codification purposes.



§ 163-278.328: Reserved for future codification purposes.

§ 163‑278.328: Reserved for future codification purposes.



§ 163-278.329: Reserved for future codification purposes.

§ 163‑278.329: Reserved for future codification purposes.



§ 163-279. Time of municipal primaries and elections.

SUBCHAPTER IX. MUNICIPAL ELECTIONS.

Article 23.

Municipal Election Procedure.

§ 163‑279.  Time of municipal primaries and elections.

(a)        Primaries and elections for offices filled by election of the people in cities, towns, incorporated villages, and special districts shall be held in 1973 and every two or four years thereafter as provided by municipal charter on the following days:

(1)        If the election is nonpartisan and decided by simple plurality, the election shall be held on Tuesday after the first Monday in November.

(2)        If the election is partisan, the election shall be held on Tuesday after the first Monday in November, the first primary shall be held on the second Tuesday after Labor Day, and the second primary, if required, shall be held on the fourth Tuesday before the election.

(3)        If the election is nonpartisan and the nonpartisan primary method of election is used, the election shall be held on Tuesday after the first Monday in November and the nonpartisan primary shall be held on the fourth Tuesday before the election.

(4)        If the election is nonpartisan and the election and runoff election method of election is used, the election shall be held on the fourth Tuesday before the Tuesday after the first Monday in November, and the runoff election, if required, shall be held on Tuesday after the first Monday in November.

(b)        Notwithstanding the provisions of subsection (a), the next regular municipal primary and election in Winston‑Salem shall be held at the time of the primary and election for county officers in 1974, officers elected at that time shall serve terms of office expiring on the first Monday in December, 1977. Beginning in 1977, municipal primaries and elections in Winston‑Salem shall be held at the time provided in this section.

(c)        Officers of sanitary districts elected in 1970 shall hold office until the first Monday in December, 1973, notwithstanding G.S. 130‑126. Beginning in 1973, sanitary district elections shall be held at the times provided in this section or in G.S. 130A‑50(b1). (1971, c. 835, s. 1; 1973, c. 1115; 1987, c. 22, s. 2; 2006‑192, s. 3.)



§ 163-280. Municipal boards of elections.

§ 163‑280.  Municipal boards of elections.

(a)        In each city that is authorized and elects to conduct its own elections in the manner provided by G.S. 163‑285, there shall be a municipal board of elections consisting of three persons of good moral character who are registered voters of the city. Members of the municipal board of elections shall be appointed by the city council at its regularly scheduled meeting held next before June 1 in each year preceding each regular municipal primary or election, and their terms of office shall be for two years beginning June 1 and until their successors are appointed and qualify. In municipalities where there are registered voters of more than one party, not more than two members of the municipal board of elections shall belong to the same political party, if the municipal officers are elected on a nonpartisan or partisan basis.

No person shall serve as a member of a municipal board of elections who holds any elective office, who is a candidate for any elective public office, who is a member of a county board of elections, or who is serving as campaign manager for any candidate in any election.

(b)        On the Monday before the filing period opens for elections in that municipality, the newly appointed members of the municipal board of elections shall meet at the city hall or some other place specified by the city council and shall take the following oath of office:

"I_________, do solemnly swear (or affirm) that I will support the Constitution of the United States; that I will be faithful and bear true allegiance to the State of North Carolina, and to the constitutional powers and authorities which are or may be established for the government thereof; that I will endeavor to support, maintain, and defend the Constitution of said State, not inconsistent with the Constitution of the United States; and that I will well and truly execute the duties of the office of member  of the ______ municipal board of elections to the best of my knowledge and ability, according to law. So help me, God."

After each member has taken the oath, the board shall organize by electing one of its members chairman and another member secretary of the board.

(c)        On the Monday following the seventh Saturday before each regular municipal primary or election, the municipal board of elections shall meet and appoint precinct chief judges and judges of elections. The municipal board of elections may then or at any time thereafter appoint a supervisor of elections, who shall have all of the powers and duties of a director of elections to a county board of elections. The board may hold other meetings at such times and places as the chairman of the board, or any two members thereof, may direct, for the performance of duties prescribed by law. A majority of the members shall constitute a quorum for the transaction of business.

(d)        The municipal board of elections shall keep minutes recording all proceedings and findings at each of its meetings. The minutes shall be recorded in a book which shall be kept in the board office if there be one, otherwise, the minute book shall remain in the custody of the secretary of the board.

(e)        The compensation of members of the municipal board of elections shall be fixed by the city council.

(f)         Municipal boards of elections shall have, with respect to municipal elections, all of the powers conferred on county boards of elections by G.S. 163‑33 and G.S. 163‑34 with respect to national, State, district, and county elections.

(g)        No municipal, county, State or national chairman of any political party shall have the right to recommend to the city council the names of any person for appointment to membership on a municipal board of elections.

(h)        Whenever a vacancy occurs in the membership of any municipal board of elections for any cause, the appointing city council shall fill the vacancy within 30 days of when it occurs.

(i)         The city council with power to appoint a member of a municipal board of elections or the State Board of Elections may remove a member of a municipal board of elections for incompetency, neglect or failure to perform duties, fraud, or any other satisfactory cause. Before exercising this removal power, the city council or the State Board of Elections shall notify the municipal board member affected and give him an opportunity to be heard. (1971, c. 835, s. 1; 1973, c. 793, ss. 75‑79; c. 1223, s. 8; 1975, c. 19, s. 70; 1977, c. 626, s. 1; 1983, c. 644, s. 3; 1985, c. 599, s. 4; c. 768, s. 27; 1993 (Reg. Sess., 1994), c. 762, s. 59; 1995, c. 243, s. 1.)



§ 163-280.1. Municipal boards of elections abolished.

§ 163‑280.1.  Municipal boards of elections abolished.

Municipal boards of elections in all municipalities other than the City of Morganton, the Town of Granite Falls, the Town of Old Fort, and the Town of Rhodhiss, whether created by general statute or by local act, are abolished. The terms of all members of all such municipal boards of elections which are abolished by this section, and all precinct officials appointed by such municipal boards of elections, if those terms have not expired prior to January 1, 2002, expire January 1, 2002. (2001‑374, s. 1.)



§ 163-281. Municipal precinct election officials.

§ 163‑281.  Municipal precinct election officials.

(a)        Chief Judges and Judges.  At the meeting required by G.S. 163‑280(c), the municipal board of elections shall appoint one person to act as chief judge and two other persons to act as judges of election for each precinct in the city. Not more than one judge in each precinct where there are registered voters of more than one political party shall belong to the same political party as the chief judge, if the municipal elections are on a nonpartisan or partisan basis. If the city and county precincts are identical and the board so chooses, it may decline to exercise its power to appoint precinct chief judge and judges, in which event the persons appointed by the county board of elections as precinct chief judge and judges in each precinct within the city shall serve as such for municipal elections under authority and subject to the supervision and control of the municipal board of elections. Nothing herein shall prohibit a municipal board of elections from using the chief judge and judges of election appointed by the county board of elections in those precincts which are not identical provided the county board of elections agrees, in writing, to such arrangement. Chief judges and judges shall be appointed for terms of two years. Except as modified by this Article, municipal precinct chief judge and judges shall meet all of the qualifications, perform all the duties, and have all of the powers imposed and conferred on county precinct chief judge and judges by G.S. 163‑41(a), 163‑47, and 163‑48. Municipal precinct chief judge and judges shall not have the powers and duties with respect to registration of voters prescribed by G.S. 163‑47(b). Immediately after appointing chief judge and judges as herein provided, the municipal board of elections shall publish the names of the persons appointed in some newspaper having a general circulation in the city, or in lieu thereof, by posting at the city hall or some other prominent place within the city, and shall notify each person appointed of his appointment. Notice may additionally be made on a radio or television station or both, but such notice shall be in addition to the newspaper and other required notice.

(b)        Assistants at Polls.  Municipal boards of elections shall have the same authority to appoint assistants to aid the chief judge and judges as is conferred on county boards of elections by G.S. 163‑42.

(c)        Ballot Counters.  Municipal boards of elections shall have the same authority to appoint ballot counters as is conferred on county boards of elections by G.S. 163‑43.

(d)        Markers.  Municipal boards of elections shall not appoint markers, and markers shall not be used in municipal elections.

(e)        Observers.  In cities holding partisan municipal elections, the chairman of each political party in the county shall have the same authority to appoint observers for municipal elections as he has for county elections under G.S. 163‑45.

(f)         Compensation.  Precinct officials and assistants appointed under this section shall be paid such sums as the city council may fix. County precinct officials and assistants serving in municipal elections in default of appointment of precinct officials by the municipal board of elections shall be compensated by the city in the sums specified in G.S. 163‑46.

(g)        Party Chairman Not to Recommend Persons for Appointment.  No municipal, county, State or national chairman of any political party shall have the right to recommend to the municipal board of elections the name of any person for appointment as a precinct chief judge, judge of elections, assistant or ballot counter.

(h)        Designation of Precincts in Which Officials to Serve.  The municipal board of elections may designate the precinct in which each chief judge, judge, assistant, ballot counter, or observer or other officers of elections shall serve; and, after notice and hearing, may remove any chief judge, judge, assistant, ballot counter, observer, supervisor of elections or other officers of elections appointed by it for incompetency, failure to discharge the duties of office, failure to qualify within the time prescribed by law, fraud, or for any other satisfactory cause.

(i)         Powers and Duties.  Except as otherwise provided in this Chapter, precinct assistants, ballot counters, observers, and supervisors of elections and other officers of elections appointed by the municipal board of elections shall have the same powers and duties with respect to municipal elections as precinct assistants, ballot counters, observers, and supervisors of elections and other officers of elections appointed by county boards of elections. (1971, c. 835, s. 1; 1973, c. 793, ss. 80‑83, 94; c. 1223, s. 9; 1977, c. 626, s. 1; 1989, c. 93, s. 8; 1993 (Reg. Sess., 1994), c. 762, s. 60.)



§ 163-282. Residency defined for voting in municipal elections.

§ 163‑282.  Residency defined for voting in municipal elections.

The rules for determining residency within a municipality shall be the same as prescribed in G.S. 163‑57 for determining county residency. No person shall be entitled to reside in more than one city or town at the same time. (1971, c. 835, s. 1.)



§ 163-283. Right to participate or vote in party primary.

§ 163‑283.  Right to participate or vote in party primary.

No person shall be entitled to vote or otherwise participate in the primary election of any political party unless that person complies with all of the following:

(1)        Is a registered voter.

(2)        Has declared and has had recorded on the registration book or record the fact that the voter affiliates with the political party in whose primary the voter proposes to vote or participate.

(3)        Is in good faith a member of that party.

Notwithstanding the previous paragraph, any unaffiliated voter who is authorized under G.S. 163‑119 may also vote in the primary if the voter is otherwise eligible to vote in that primary except for subdivisions (2) and (3) of the previous paragraph.

Any person who will become qualified by age to register and vote in the general election for which the primary is held, even though not so qualified by the date of the primary election, shall be entitled to register while the registration books are open during the regular registration period prior to the primary and then to vote in the primary after being registered, provided however, under full‑time and permanent registration, such an individual may register not earlier than 60 days nor later than the last day for making application to register under G.S. 163‑82.6(c) prior to the primary. In addition, persons who will become qualified by age to register and vote in the general election for which the primary is held, who do not register during the special period may register to vote after such period as if they were qualified on the basis of age, but until they are qualified by age to vote, they may vote only in primary elections. Such a person also may register and vote in the primary and general election pursuant to G.S. 163‑82.6A(f).  (1971, c. 835, s. 1; 1983, c. 331, s. 5; 1987, c. 408, s. 5; c. 457, s. 2; 1991 (Reg. Sess., 1992), c. 1032, s. 8; 1993 (Reg. Sess., 1994), c. 762, s. 62; 2008‑150, s. 5(c); 2009‑541, s. 24.)



§ 163-283.1. Voting in nonpartisan primary.

§ 163‑283.1.  Voting in nonpartisan primary.

Any person who will become qualified by age to register and vote in the general election for which a nonpartisan primary is held, even though not so qualified by the date of the primary, shall be entitled to register for the primary and general election prior to the primary and then to vote in the primary after being registered. Such a person may register not earlier than 60 days nor later than the last day for making application to register under G.S. 163‑82.6(c) prior to the primary. Such a person also may register and vote in the primary and general election pursuant to G.S. 163‑82.6A(f).  (2009‑541, s. 25.)



§ 163-284. Mandatory administration by county boards of elections.

§ 163‑284.  Mandatory administration by county boards of elections.

(a)        No later than 30 days after January 1, 1973, every municipality which conducts its elections on a partisan basis, and every special district shall deliver its registration books to the county board of elections which shall, forthwith, assume the responsibility for administration of the registration and election process in such municipalities and special districts. The county boards of elections shall have authority to compare the registration books of such municipalities and special districts with the county registration books. Any person found to be registered for municipal or special district elections but not registered on the county registration records shall be required to register with the county board of elections in order to maintain his municipal or special district registration. The county board of elections shall forthwith notify any such person by mail to the address appearing on the municipal or special district registration records that he must reregister. The county board of elections shall have authority to require maps or definitive outlines of the boundaries constituting such municipality or special district and shall be immediately advised of any change or relocation of such boundaries.

(b)        The registration of voters and the conduct of all elections in  municipalities and special districts covered under this section shall  be under the authority of the county board of elections. Any contested election or allegations of irregularities shall be made to the county board of elections and appeals from such rulings may be made to the State Board of Elections under existing statutory provisions and rules or regulations adopted by the State Board of Elections.

Each municipality and special district shall reimburse the county board of elections for the actual cost involved in the administration required under (a) and (b) of this section. (1971, c. 835, s. 1; 1973, c. 793, s. 84.)



§ 163-284.1. Special district elections conducted by county.

§ 163‑284.1.  Special district elections conducted by county.

All elections held in and for a sanitary district, fire district or other special district, including school administrative units, shall be conducted by the county board of elections notwithstanding the fact that the taxes of the special district may be levied by a city. (1971, c. 835, s. 1.)



§ 163-285. Administration by county board of elections; optional by Morganton, Granite Falls, Old Fort, and Rhodhiss.

§ 163‑285.  Administration by county board of elections; optional by Morganton, Granite Falls, Old Fort, and Rhodhiss.

(a)        The City of Morganton, the Town of Old Fort, the Town of Granite Falls, and the Town of Rhodhiss may conduct their own elections, or they may request the county board of elections of the county in which they are located to conduct their elections. A county board of elections shall conduct the elections of each municipality so requesting and the municipality shall pay the cost thereof according to a formula mutually agreed upon by the county board of elections and the municipal council. The elections for any other municipality shall be conducted by the county board of elections, and the municipality shall pay the cost thereof according to a formula mutually agreed upon by the county board of elections and the municipal council. If a mutual agreement cannot be reached, then the State Board of Elections shall prescribe the agreement, to which both parties are bound.

(1)        The elections of municipalities which lie in more than one county shall be conducted either (i) by the county in which the greater number of the municipality's citizens reside, according to the most recent federal census of population, or (ii) jointly by the boards of elections of each county in which such municipality is located, as may be mutually agreed upon by the county boards of elections so affected, or (iii) in the case of the City of Morganton or the Towns of Old Fort, Granite Falls, or Rhodhiss, by a municipal board of elections appointed by the governing body of the municipality. The State Board of Elections shall have authority to promulgate regulations for more detailed administration and conduct of municipal elections by county or municipal boards of elections for municipalities situated in more than one county.

(2)        Any municipality electing to have its elections conducted by the county board of elections as provided by this section, shall do so no later than January 1, 1973 provided, however, the county board of elections shall be entitled to 90 days' notice prior to the effective date decided upon by the municipality. For efficient administration the State Board of Elections shall have the authority to delay the effective date of all such agreements under this section and shall set a date certain on which such agreements shall commence. The State Board of Elections shall also have the authority to permit any municipality to exercise the options under this Article subsequent to the deadline stated in this section.

(3)        Repealed by Session Laws 1993 (Reg. Sess., 1994), c. 762, s. 63.

(b)        The county board of elections shall have authority to require maps or definitive outlines of the boundaries constituting any municipality or special district whose elections that county board administers and shall be immediately advised of any change or relocation of such boundaries.

(c)        The term "special district" includes a sanitary district, fire district, or school administrative unit, notwithstanding the fact that the taxes of the special district may be levied by a municipality.

(d)        All election results of elections held under this Article shall be reported to the State Board within 30 days of the certification of the election.  (1971, c. 835, s. 1; 1973, c. 171; 1993 (Reg. Sess., 1994), c. 762, s. 63; 2001‑374, s. 2; 2007‑391, s. 38; 2008‑187, s. 33(a).)



§ 163-286. Conduct of municipal and special district elections; application of Chapter 163.

§ 163‑286.  Conduct of municipal and special district elections; application of Chapter 163.

(a)        To the extent that the laws, rules and procedures applicable to the conduct of primary, general and special elections by county boards of elections under Articles 3, 4, 5, 6, 7A, 8, 9, 10, 11, 12, 13, 14, 15, 19 and 22 of this Chapter are not inconsistent with provisions of this Article, those laws, rules and procedures shall apply to municipal and special district elections and their conduct by the board of elections conducting those elections. The State Board of Elections shall have the same authority over all such elections as it has over county and State elections under those Articles.

(b)        Any city, town or incorporated village which elects to conduct its own elections, under the provisions of G.S. 163‑285, shall comply with the requirements contained in G.S. 163‑280 and G.S. 163‑281. (1971, c. 835, s. 1; 1973, c. 793, s. 85; 1993 (Reg. Sess., 1994), c. 762, s. 64.)



§ 163-287. Special elections; procedure for calling.

§ 163‑287.  Special elections; procedure for calling.

Any city, whether its elections are conducted by the county board of elections or the municipal board of elections, or any special district shall have authority to call special elections as permitted by law. Prior to calling a special election, the city council or the governing body of the special district shall adopt a resolution specifying the details of the election, and forthwith deliver the resolution to the appropriate board of elections. The resolution shall call on the board of elections to conduct the election described in the resolution and shall state the date on which the special election is to be conducted. The special election may be held at the same time as any other State, county or municipal primary, election or special election or referendum, but may not otherwise be held within the period of time beginning 30 days before and ending 30 days after the date of any other primary, election, special election or referendum held for that city or special district.

Legal notice of the special election shall be published no less than 45 days prior to the special election. The appropriate board of elections shall be responsible for publishing the legal notice. The notice shall state the date and time of the special election, the issue to be submitted to the voters, and the precincts in which the election will be held. This paragraph shall not apply to bond elections. (1971, c. 835, s. 1; 1973, c. 793, s. 86; 1993 (Reg. Sess., 1994), c. 762, s. 65.)



§ 163-288. Registration for city elections; county and municipal boards of elections.

§ 163‑288.  Registration for city elections; county and municipal boards of elections.

Regardless of whether the municipal election is conducted by the county board of elections or by a municipal board of elections, the registration record of the county board of elections shall be the official registration record for voters to vote in all elections, city, district, county, State or national. (1971, c. 835, s. 1; 1973, c. 793, s. 87; 1981, c. 33, s. 5; 1991 (Reg. Sess., 1992), c. 1032, s. 7; 1993 (Reg. Sess., 1994), c. 762, s. 66.)



§ 163-288.1. Activating voters for newly annexed or incorporated areas.

§ 163‑288.1.  Activating voters for newly annexed or incorporated areas.

(a)        Whenever any new city or special district is incorporated or whenever an existing city or district annexes any territory, the city or special district shall cause a map of the corporate or district limits to be prepared from the boundary descriptions in the act, charter or other document creating the city or district or authorizing or implementing the annexation. The map shall be delivered to the county or municipal board of elections conducting the elections for the city or special district. The board of elections shall then activate for city or district elections each voter eligible to vote in the city or district who is registered to vote in the county to the extent that residence addresses shown on the county registration certificates can be identified as within the limits of the city or special district. Each voter whose registration is thus activated for city or special district elections shall be so notified by mail. The cost of preparing the map of the newly incorporated city or special district or of the newly annexed area, and of activating voters eligible to vote therein, shall be paid by the city or special district. In lieu of the procedures set forth in this section, the county board of elections may use either of the methods of registration of voters set out in G.S. 163‑288.2 when activating voters pursuant to the incorporation of a new city or election of city officials or both under authority of an act of the General Assembly or when activating voters after an annexation of new  territory by a city or special district under Chapter 160A, Article 4A, or other general or local law.

(b)        Each voter whose registration is changed by the county or municipal board of elections in any manner pursuant to any annexation or expunction under this subsection shall be so notified by mail.

(c)        The State Board of Elections shall have authority to adopt regulations for the more detailed administration of this section. (1971, c. 835, s. 1; 1973, c. 793, s. 88; 1977, c. 752, s. 1.)



§ 163-288.1A. Activating voters when charter revised.

§ 163‑288.1A.  Activating voters when charter revised.

Whenever a city has not held the most recent two elections required by its charter or this Chapter, and the General Assembly amends the charter of that city and provides that the county board of elections shall conduct the elections of that city, voters shall be activated for the elections of that city in accordance with G.S. 163‑288.1 or G.S. 163‑288.2. In such a case, the county shall prepare the map required by G.S. 163‑288.1(a). (1985, c. 350.)



§ 163-288.2. Registration in area proposed for incorporation or annexed.

§ 163‑288.2.  Registration in area proposed for incorporation or annexed.

(a)        Whenever the General Assembly incorporates a new city and provides in the act of incorporation for a referendum on the question of incorporation or for a special election for town officials or for both, or whenever an existing city or special district annexes new territory under the provisions of Chapter 160A, Article 4A, or other general or local law, the board of elections of the county in which the proposed city is located or in which the newly annexed territory is located shall determine those individuals eligible to vote in the referendum or special election or in the city or special district elections. In determining the eligible voters the board may, in its discretion, use either of the following methods:

METHOD A.  The board of elections shall prepare a list of those registered voters residing within the proposed city or newly annexed territory. The board shall make this list available for public inspection in its office for a two‑week period ending on the twenty‑fifth day before the day of the referendum or special election, or the next scheduled city or special district election. During this period, any voter resident within the proposed city or newly annexed territory and not included on the list may cause his name to be added to the list. At least one week and no more than two weeks before the day the period of public inspection is to begin, the board shall cause notice of the list's availability to be posted in at least two prominent places within the proposed city or newly annexed territory and may cause the notice to be published in a newspaper of general circulation within the county. The notice shall state that the list has been prepared, that only those persons listed may vote in the referendum or special election, that the list will be available for public inspection in the board's office, that any qualified voter not included on the list may cause his name to be added to the list during the two‑week period of public inspection, and that persons in newly annexed territory should present themselves so their registration records may be activated for voting in city or special district elections in the newly annexed territory. Notice may additionally be made on a radio or television station or both, but such notice shall be in addition to the newspaper and other required notice.

METHOD B.  The board of elections shall conduct a special registration of eligible persons desiring to vote in the referendum or special election or in the newly annexed territory. The registration records shall be open for a two‑week period (except Sundays) ending on the twenty‑fifth day before the day of the referendum or special election or the next scheduled city or special district election. On the two Saturdays during that two‑week period, the records shall be located at the voting place for the referendum or special election or the next scheduled city or special district election; on the other days it may, in the discretion of the board, be kept at the voting place, at the office of the board, or at the place of business of a person designated by the board to conduct the special registration. At least one week and no more than two weeks before the day the period of special registration is to begin, the board shall cause notice of the registration to be posted in at least two prominent places within the proposed city or newly annexed territory and may cause the notice to be published in a newspaper of general circulation within the county. The notice shall state the purpose and times of the special registration, the location of the registration records, that only those persons registered in the special registration may vote in the referendum or special election, and that persons in newly annexed territory should present themselves so their registration records may be activated for voting in city or special district elections in the newly annexed territory. Notice may additionally be made on a radio or television station or both, but such notice shall be in addition to the newspaper and other required notice.

(b)        Only those persons registered pursuant to this section may vote in the referendum or special election, provided, however, that in cases where voters are activated under either Method A or B to vote in a city or special district that annexes territory, the city or special district shall permit them to vote in the city or special district's election and shall, as well, permit other voters to vote in such elections who did not register under the provisions of this section if they are otherwise registered, qualified and eligible to vote in the same. (1973, c. 551; 1977, c. 752, s. 2; 1981, c. 33, s. 6; 1989, c. 93, s. 9; 1991 (Reg. Sess., 1992), c. 1032, s. 9; 1993 (Reg. Sess., 1994), c. 762, s. 67.)



§ 163-288.3. Payment of cost of elections on question of formation of a new municipality or special district.

§ 163‑288.3.  Payment of cost of elections on question of formation of a new municipality or special district.

Whenever a referendum or election is held on the question of incorporation of a new municipality or the formation of a special district, the cost of the election shall be paid by the new municipality or special district in the event the voters approve of incorporation or creation and the new municipality or special district is established. If the voters disapprove and the new municipality or special district is not established, the cost of the election shall be paid by the county. The cost of the election shall be advanced by the county, which shall be reimbursed within 18 months of the date of election, by the municipality or special district if it is established. (1981, c. 786, s. 1.)



§ 163-289. Right to challenge; challenge procedure.

§ 163‑289.  Right to challenge; challenge procedure.

(a)        The rules governing challenges in municipal elections shall be the same as are now applicable to challenges made in a county election, provided however, any voter who challenges another voter's right to vote in any municipal or special district election must reside in such municipality or special district.

(b)        Whenever a challenge is made pursuant to this section, the appropriate board of elections shall process such challenge in accordance with the provisions of Article 8 of Chapter 163 of the General Statutes as such Article is applicable.

(c)        If a municipal board of elections sustains a challenge on the grounds that a voter registered to vote in the municipality is not a resident of the municipality, it shall forthwith certify its decision to the county board of elections of the county or counties in which the municipality lies, and the voter's registration for municipal elections shall be expunged from the county registration records. (1971, c. 835, s. 1; 1973, c. 793, s. 89.)



§ 163-290. Alternative methods of determining the results of municipal elections.

§ 163‑290.  Alternative methods of determining the results of municipal elections.

(a)        Each city, town, village, and special district in this State shall operate under one of the following alternative methods of nominating candidates for and determining the results of its elections:

(1)        The partisan primary and election method set out in G.S. 163‑291.

(2)        The nonpartisan primary and election method set out in G.S. 163‑294.

(3)        The nonpartisan plurality method set out in G.S. 163‑292.

(4)        The nonpartisan election and runoff election method set out in G.S. 163‑293.

(b)        Each city whose charter provides for partisan municipal elections as of January 1, 1972, shall operate under the partisan primary and election method until such time as its charter is amended to provide for nonpartisan elections. Each city, town, village, and special district whose elections are by charter or general law nonpartisan may select the nonpartisan primary and election method, the nonpartisan plurality method, or the nonpartisan election and runoff election method by resolution of the municipal governing board  adopted and filed with the State Board of Elections not later than 5:00 P.M. Monday, January 31, 1972, except that a city whose charter provides for a nonpartisan primary as of January 1, 1972, may not select the plurality method unless its charter is so amended. If the municipal governing board does not exercise its option to select another choice before that time, the municipality shall operate under the method specified in the following table:

Cities, towns and villages of

less than 5,000                                           Plurality

Cities, towns and villages of

5,000 or more                                            Election and Runoff Election

Special districts                                                       Plurality

After January 31, 1972, each city, town and village may change its method of election from one to another of the methods set out in subsection (a) by act of the General Assembly or in the manner provided by law for amendment of its charter. (1971, c. 835, s. 1.)



§ 163-291. Partisan primaries and elections.

Article 24.

Conduct of Municipal Elections.

§ 163‑291.  Partisan primaries and elections.

The nomination of candidates for office in cities, towns, villages, and special districts whose elections are conducted on a partisan basis shall be governed by the provisions of this Chapter applicable to the nomination of county officers, and the terms "county board of elections," "chairman of the county board of elections," "county officers," and similar terms shall be construed with respect to municipal elections to mean the appropriate municipal officers and candidates, except that:

(1)        The dates of primary and election shall be as provided in G.S. 163‑279.

(2)        A candidate seeking party nomination for municipal or district office shall file notice of candidacy with the board of elections no earlier than 12:00 noon on the first Friday in July and no later than 12:00 noon on the third Friday in July preceding the election, except:

a.         In the year following a federal decennial census, a candidate seeking party nomination for municipal or district office in any city which elects members of its governing board on a district basis, or requires that candidates reside in a district in order to run, shall file his notice of candidacy with the board of elections no earlier than 12:00 noon on the fourth Monday in July and no later than 12:00 noon on the second Friday in August preceding the election; and

b.         In the second year following a federal decennial census, if the election is held then under G.S. 160A‑23.1, a candidate seeking party nomination for municipal or district office shall file his notice of candidacy with the board of elections at the same time as notices of candidacy for county officers are required to be filed under G.S. 163‑106.

No person may file a notice of candidacy for more than one municipal office at the same election. If a person has filed a notice of candidacy for one office with the county board of elections under this section, then a notice of candidacy may not later be filed for any other municipal office for that election unless the notice of candidacy for the first office is withdrawn first.

(3)        The filing fee for municipal and district primaries shall be fixed by the governing board not later than the day before candidates are permitted to begin filing notices of candidacy. There shall be a minimum filing fee of five dollars ($5.00). The governing board shall have the authority to set the filing fee at not less than five dollars ($5.00) nor more than one percent (1%) of the annual salary of the office sought unless one percent (1%) of the annual salary of the office sought is less than five dollars ($5.00), in which case the minimum filing fee of five dollars ($5.00) will be charged. The fee shall be paid to the board of elections at the time notice of candidacy is filed.

(4)        The municipal ballot may not be combined with any other ballot.

(5)        The canvass of the primary and second primary shall be held on the seventh day following the primary or second primary. In accepting the filing of complaints concerning the conduct of an election, a board of elections shall be subject to the rules concerning Sundays and holidays set forth in G.S. 103‑5.

(6)        Candidates having the right to demand a second primary shall do so not later than 12:00 noon on the Thursday following the canvass of the first primary.  (1971, c. 835, s. 1; 1973, c. 870, s. 1; 1975, c. 370, s. 2; 1983, c. 330, s. 2; 1985, c. 599, ss. 2, 3; 1989 (Reg. Sess., 1990), c. 1012, s. 3; 1995 (Reg. Sess., 1996), c. 553, s. 2; 1999‑227, s. 5; 2003‑278, s. 10(e), (f); 2006‑192, s. 4; 2009‑414, s. 2.)



§ 163-292. Determination of election results in cities using the plurality method.

§ 163‑292.  Determination of election results in cities using the plurality method.

In conducting nonpartisan elections and using the plurality method, elections shall be determined in accordance with the following rules:

(1)        When more than one person is seeking election to a single office, the candidate who receives the highest number of votes shall be declared elected.

(2)        When more persons are seeking election to two or more offices (constituting a group) than there are offices to be filled, those candidates receiving the highest number of votes, equal in number to the number of offices to be filled, shall be declared elected.

(3)        If two or more candidates receiving the highest number of votes each receive the same number of votes, the board of elections shall determine the winner by lot. (1971, c. 835, s. 1.)



§ 163-293. Determination of election results in cities using the election and runoff election method.

§ 163‑293.  Determination of election results in cities using the election and runoff election method.

(a)        Except as otherwise provided in this section, nonpartisan municipal elections in cities using the election and runoff election method shall be determined by a majority of the votes cast. A majority within the meaning of this section shall be determined as follows:

(1)        When more than one person is seeking election to a single office, the majority shall be ascertained by dividing the total vote cast for all candidates by two. Any excess of the sum so ascertained shall be a majority, and the candidate who obtains a majority shall be declared elected.

(2)        When more persons are seeking election to two or more offices (constituting a group) than there are offices to be filled, the majority shall be ascertained by dividing the total vote cast for all candidates by the number of offices to be filled, and by dividing the result by two. Any excess of the sum so ascertained shall be a majority, and the candidates who obtain a majority shall be declared elected. If more candidates obtain a majority than there are offices to be filled, those having the highest vote (equal to the number of offices to be filled) shall be declared elected.

(b)        If no candidate for a single office receives a majority of the votes cast, or if an insufficient number of candidates receives a majority of the votes cast for a group of offices, a runoff election shall be held as herein provided:

(1)        If no candidate for a single office receives a majority of the votes cast, the candidate receiving the highest number of votes shall be declared elected unless the candidate receiving the second highest number of votes requests a runoff election in accordance with subsection (c) of this section. In the runoff election only the names of the two candidates who received the highest and next highest number of votes shall be printed on the ballot.

(2)        If candidates for two or more offices (constituting a group) are to be selected and aspirants for some or all of the positions within the group do not receive a majority of the votes, those candidates equal in number to the positions remaining to be filled and having the highest number of votes shall be declared elected unless some one or all of the candidates equal in number to the positions remaining to be filled and having the second highest number of votes shall request a runoff election in accordance with subsection (c) of this section. In the runoff election to elect candidates for the positions in the group remaining to be filled, the names of all those candidates receiving the highest number of votes and demanding a runoff election shall be printed on the ballot.

(c)        The canvass of the first election shall be held on the seventh day after the election. A candidate entitled to a runoff election may do so by filing a written request for a runoff election with the board of elections no later than 12:00 noon on the Thursday after the result of the first election has been officially declared. In accepting the filing of complaints concerning the conduct of an election, a board of elections shall be subject to the rules concerning Sundays and holidays set forth in G.S. 103‑5.

(d)        Tie votes; how determined:

(1)        If there is a tie for the highest number of votes in a first election, the board of elections shall conduct a recount and declare the results. If the recount shows a tie vote, a runoff election between the two shall be held unless one of the candidates, within three days after the result of the recount has been officially declared, files a written notice of withdrawal with the board of elections. Should that be done, the remaining candidate shall be declared elected.

(2)        If one candidate receives the highest number of votes cast in a first election, but short of a majority, and there is a tie between two or more of the other candidates receiving the second highest number of votes, the board of elections shall declare the candidate having the highest number of votes to be elected, unless all but one of the tied candidates give written notice of withdrawal to the board of elections within three days after the result of the first election has been officially declared. If all but one of the tied candidates withdraw within the prescribed three‑day period, and the remaining candidate demands a runoff election in accordance with subsection (c) of this section, a runoff election shall be held between the candidate who received the highest vote and the remaining candidate who received the second highest vote.

(e)        Runoff elections shall be held on the date fixed in G.S. 163‑279(a)(4). Persons whose registrations become valid between the date of the first election and the runoff election shall be entitled to vote in the runoff election, but in all other respects the runoff election shall be held under the laws, rules, and regulations provided for the first election.

(f)         A second runoff election shall not be held. The candidates receiving the highest number of votes in a runoff election shall be elected. If in a runoff election there is a tie for the highest number of votes between two candidates, the board of elections shall determine the winner by lot. (1971, c. 835, s. 1; 1973, c. 793, s. 90; 1995 (Reg. Sess., 1996), c. 553, s. 3; 2003‑278, s. 10(g).)



§ 163-294. Determination of election results in cities using nonpartisan primaries.

§ 163‑294.  Determination of election results in cities using nonpartisan primaries.

(a)        In cities whose elections are nonpartisan and who use the nonpartisan primary and election method, there shall be a primary to narrow the field of candidates to two candidates for each position to be filled if, when the filing period closes, there are more than two candidates for a single office or the number of candidates for a group of offices exceeds twice the number of positions to be filled. If only one or two candidates file for a single office, no primary shall be held for that office and the candidates shall be declared nominated. If the number of candidates for a group of offices does not exceed twice the number of positions to be filled, no primary shall be held for those offices and the candidates shall be declared nominated.

(b)        In the primary, the two candidates for a single office receiving the highest number of votes, and those candidates for a group of offices receiving the highest number of votes, equal to twice the number of positions to be filled, shall be declared nominated. In both the primary and election, a voter should not mark more names for any office than there are positions to be filled by election. If two or more candidates receiving the highest number of votes each received the same number of votes, the board of elections shall determine their relative ranking by lot, and shall declare the nominees accordingly. The canvass of the primary shall be held on the seventh day following the primary. In accepting the filing of complaints concerning the conduct of an election, a board of elections shall be subject to the rules concerning Sundays and holidays set forth in G.S. 103‑5.

(c)        In the election, the names of those candidates declared nominated without a primary and those candidates nominated in the primary shall be placed on the ballot. The candidate for a single office receiving the highest number of votes shall be elected. Those candidates for a group of offices receiving the highest number of votes, equal in number to the number of positions to be filled, shall be elected. If two candidates receiving the highest number of votes each received the same number of votes, the board of elections shall determine the winner by lot. (1971, c. 835, s. 1; 1991, c. 341, s. 1; 1995 (Reg. Sess., 1996), c. 553, s. 4; 2001‑460, s. 6; 2003‑278, s. 10(h).)



§ 163-294.1. Death of candidates or elected officers.

§ 163‑294.1.  Death of candidates or elected officers.

(a)        This section shall apply only to municipal and special district elections.

(b)        If a candidate for political party nomination for office dies, becomes disqualified, or withdraws before the primary but after the ballots have been printed, the provisions of G.S. 163‑112 shall govern.

If a candidate for nomination in a nonpartisan municipal primary dies, becomes disqualified, or withdraws before the primary but after the ballots have been printed, the board of elections shall determine whether or not there is time to reprint the ballots. If the board determines that there is not enough time to reprint the ballots, the deceased or disqualified candidate's name shall remain on the ballots. If he receives enough votes for nomination, such votes shall be disregarded and the candidate receiving the next highest number of votes below the number necessary for nomination shall be declared nominated. If the death or disqualification of the candidate leaves only two candidates for each office to be filled, the nonpartisan primary shall not be held and all candidates shall be declared nominees.

If a nominee for political party nomination dies, becomes disqualified, or withdraws after the primary and before election day, the provisions of G.S. 163‑114 shall govern.

If a candidate in a nonpartisan election dies, becomes disqualified, or withdraws before election day and after the ballots have been printed, the board of elections shall determine whether there is enough time to reprint the ballots. If there is not enough time to reprint the ballots, and should the deceased or disqualified candidate receive enough votes to be elected, the board of elections shall declare the office vacant, and it shall be filled as provided by law.

(c)        If a person elected to any city office dies, becomes disqualified, or resigns on or after election day and before he has qualified by taking the oath of office, the office shall be deemed vacant, and shall be filled as provided by law.

(d)        A vacancy that occurs in a municipal or special district elective office shall be filled by the governing body as provided in G.S. 160A‑63. In the case of a special district, the words "city council" as used in G.S. 160A‑63, shall mean the governing body of the special district. (1971, c. 835, s. 1; 1985, c. 619.)



§ 163-294.2. Notice of candidacy and filing fee in nonpartisan municipal elections.

§ 163‑294.2.  Notice of candidacy and filing fee in nonpartisan municipal elections.

(a)        Each person offering himself as a candidate for election to any municipal office in municipalities whose elections are nonpartisan shall do so by filing a notice of candidacy with the board of elections in the following form, inserting the words in parentheses when appropriate:

"Date ______;

I hereby file notice that I am a candidate for election to the office   of ______   (at large) (for the ______ Ward) in the regular municipal election to be held in ________ on ____, ____

(municipality)

Signed __________________________________________

(Name of Candidate)

Witness: ____________________________________________________

For the Board of Elections"

The notice of candidacy shall be either signed in the presence of the chairman or secretary of the board of elections or the director of elections of that county, or signed and acknowledged before an officer authorized to take acknowledgments who shall certify the notice under seal. An acknowledged and certified notice may be mailed to the board of elections. The candidate shall sign the notice of candidacy with his legal name and, in his discretion, any nickname by which he is commonly known, in the form that he wishes it to appear upon the ballot but substantially as follows: "Richard D. (Dick) Roc." A candidate may also, in lieu of his legal first name and legal middle initial or middle name (if any) sign his nickname, provided that he appends to the notice of candidacy an affidavit that he has been commonly known by that nickname for at least five years prior to the date of making the affidavit, and notwithstanding the previous sentence, if the candidate has used his nickname in lieu of first and middle names as permitted by this sentence, unless another candidate for the same office who files a notice of candidacy has the same last name, the nickname shall be printed on the ballot immediately before the candidate's surname but shall not be enclosed by parentheses. If another candidate for the same office who filed a notice of candidacy has the same last name, then the candidate's name shall be printed on the ballot in accordance with the next sentence of this subsection. The candidate shall also include with the affidavit the way his name (as permitted by law) should be listed on the ballot if another candidate with the same last name files a notice of candidacy for that office.

(b)        Only persons who are registered to vote in the municipality shall be permitted to file notice of candidacy for election to municipal office. The board of elections shall inspect the voter registration lists immediately upon receipt of the notice of candidacy and shall cancel the notice of candidacy of any candidate who is not eligible to vote in the election. The board shall give notice of cancellation to any candidate whose notice of candidacy has been cancelled under this subsection by mail or by having the notice served on him by the county sheriff.

(c)        Candidates seeking municipal office shall file their notices of candidacy with the board of elections no earlier than 12:00 noon on the first Friday in July and no later than 12:00 noon on the third Friday in July preceding the election, except:

(1)        In the year following a federal decennial census, candidates seeking municipal office in any city which elects members of its governing board on a district basis, or requires that candidates reside in a district in order to run, shall file their notices of candidacy with the board of elections no earlier than 12:00 noon on the fourth Monday in July and no later than 12:00 noon on the second Friday in August preceding the election; and

(2)        In the second year following a federal decennial census, if the election is held then under G.S. 160A‑23.1, candidates seeking municipal office shall file their notices of candidacy with the board of elections at the same time as notices of candidacy for county officers are required to be filed under G.S. 163‑106.

Notices of candidacy which are mailed must be received by the board of elections before the filing deadline regardless of the time they were deposited in the mails.

(d)        Any person may withdraw his notice of candidacy at any time prior to the filing deadline prescribed in subsection (c), and shall be entitled to a refund of his filing fee if he does so.

(e)        The filing fee for the primary or election shall be fixed by the governing board not later than the day before candidates are permitted to begin filing notices of candidacy. There shall be a minimum filing fee of five dollars ($5.00). The governing board shall have the authority to set the filing fee at not less than five dollars ($5.00) nor more than one percent (1%) of the annual salary of the office sought unless one percent (1%) of the annual salary of the office sought is less than five dollars ($5.00), in which case the minimum filing fee of five dollars ($5.00) will be charged. The fee shall be paid to the board of elections at the time notice of candidacy is filed.

(f)         No person may file a notice of candidacy for more than one municipal office at the same election. If a person has filed a notice of candidacy for one office with the board of elections under this section, then a notice of candidacy may not later be filed for any other municipal office for the election unless the notice of candidacy for the first office is withdrawn first.  (1971, c. 835, s. 1; 1973, c. 870, s. 2; 1975, c. 370, s. 2; 1977, c. 265, s. 18; 1981, c. 32, s. 3; 1983, c. 330, s. 3; c. 644, ss. 1, 2; 1985, c. 472, s. 5; c. 558, s. 3; c. 599, s. 1; 1989 (Reg. Sess., 1990), c. 1012, s. 4; 1995, c. 243, s. 1; 1999‑227, s. 6; 1999‑456, s. 59; 2006‑192, s. 5; 2009‑414, s. 3.)



§ 163-294.3. Sole candidates to be voted upon in nonpartisan municipal elections.

§ 163‑294.3.  Sole candidates to be voted upon in nonpartisan municipal elections.

Each candidate for municipal office in nonpartisan municipal elections shall be voted upon, even though only one candidate has filed or has been nominated for a given office, in order that the voters may have the opportunity to cast write‑in votes under the general election laws. (1971, c. 835, s. 1.)



§ 163-294.4. Failure of candidates to file; death of a candidate before election.

§ 163‑294.4.  Failure of candidates to file; death of a candidate before election.

(a)        If in a nonpartisan municipal election, when the filing period expires, candidates have not filed for all offices to be filled, the board of elections may extend the filing period for five days.

(b)        If at the time the filing period closes only two persons have filed notice of candidacy for election to a single office or only as many persons have filed notices of candidacy for group offices as there are offices to be filled, and thereafter one of the candidates dies before the election and before the ballots are printed, the board of elections shall, upon notification of the death, immediately reopen the filing period for an additional five days during which time additional candidates shall be permitted to file for election. If the  ballots have been printed at the time the board of elections receives notice of the candidate's death, the board shall determine whether there will be sufficient time to reprint them before the election if the filing period is reopened for three days. If the board determines that there will be sufficient time to reprint the ballots, it shall reopen the filing period for three days to allow other candidates to file for election.

(c)        If the ballots have been printed at the time the board of elections receives notice of a candidate's death, and if the board determines that there is not enough time to reprint the ballots before the election if the filing period is reopened for three days, then, regardless of the number of candidates remaining for the office, the ballots shall not be reprinted and the name of the deceased candidate shall remain on the ballots. If a deceased candidate should poll the highest number of votes in the election, even though short of a majority the board of elections shall declare the office vacant and it shall be filled in the manner provided by law. If no candidate in an election receives a majority of the votes cast and the second highest vote is cast for a deceased candidate, no runoff election shall be held, but the board of elections shall declare the candidate receiving the highest vote to be elected. (1971, c. 835, s. 1.)



§ 163-295. Municipal and special district elections; application of Chapter 163.

§ 163‑295.  Municipal and special district elections; application of Chapter 163.

To the extent that the laws, rules and procedures applicable to the conduct of primary, general or special elections by county boards of elections under Articles 3, 4, 5, 6, 7A, 8, 9, 10, 11, 11B, 12, 13, 14, 15, 19 and 22 of this Chapter are not inconsistent with the provisions of this Article, those laws, rules and procedures shall apply to municipal and special district elections and their conduct by the board of elections conducting those elections. The State Board of Elections shall have the same authority over all such elections as it has over county and State elections under those Articles. (1971, c. 835, s. 1; 1973, c. 793, s. 91; 1993 (Reg. Sess., 1994), c. 762, s. 68; 2006‑155, s. 5.)



§ 163-296. Nomination by petition.

§ 163‑296.  Nomination by petition.

In cities conducting partisan elections, any qualified voter who seeks to have his name printed on the regular municipal election ballot as an unaffiliated candidate may do so in the manner provided in G.S. 163‑122, except that the petitions and affidavits shall be filed not later than 12:00 noon on the Friday preceding the seventh Saturday before the election, and the petitions shall be signed by a number of qualified voters of the municipality equal to at least four percent (4%) of the whole number of voters qualified to vote in the municipal election according to the voter registration records of the State Board of Elections as of January 1 of the year in which the general municipal election is held. A person whose name appeared on the ballot in a primary election is not eligible to have his name placed on the regular municipal election ballot as an unaffiliated candidate for the same office in that year. The Board of Elections shall examine and verify the signatures on the petition, and shall certify only the names of signers who are found to be qualified registered voters in the municipality. Provided that in the case where a qualified voter seeks to have his name printed on the regular municipal election ballot as an unaffiliated candidate for election from an election district within the municipality, the petition shall be signed by four percent (4%) of the voters qualified to vote for that office. (1971, c. 835, s. 1; 1979, c. 23, ss. 2, 4, 5; c. 534, ss. 3, 4; 1989, c. 402; 1991, c. 297, s. 2; 2004‑127, s. 8(b); 2006‑264, s. 21.)



§ 163-297. Structure at voting place; marking off limits of voting place.

§ 163‑297.  Structure at voting place; marking off limits of voting place.

Precincts in which municipal primaries and elections are conducted shall conform, in all regards, to the requirements stipulated in G.S. 163‑129 and all other provisions contained in Chapter 163 relating to county and State elections. (1971, c. 835, s. 1.)



§ 163-298. Municipal primaries and elections.

§ 163‑298.  Municipal primaries and elections.

The phrases "county board of elections," and "chairman of the board of elections" as used in this Article, with respect to all municipal primaries and elections, shall mean the municipal board of elections and its chairman in those cities and towns which conduct their own elections, and the county board of elections and its chairman in those cities and towns whose elections are conducted by the county board of elections. The words "general election," as used in this Article, shall include regular municipal elections, runoff elections, and nonpartisan primaries, except where specific provision is made for municipal elections and nonpartisan primaries. (1971, c. 835, s. 1.)



§ 163-299. Ballots; municipal primaries and elections.

§ 163‑299.  Ballots; municipal primaries and elections.

(a)        The ballots printed for use in general and special elections under the provisions of this Article shall contain:

(1)        The names of all candidates who have been put in nomination in accordance with the provisions of this Chapter by any political party recognized in this State, or, in nonpartisan municipal elections, the names of all candidates who have filed notices of candidacy or who have been nominated in a nonpartisan primary.

(2)        The names of all persons who have qualified as unaffiliated candidates under the provisions of G.S. 163‑296.

(3)        All questions, issues and propositions to be voted on by the people.

(b)        The form of municipal ballots to be used in partisan municipal elections shall be the same as the form prescribed in this Chapter for the county ballot.

(c)        The names of candidates for nomination or election in municipal primaries or elections shall be placed on the ballot in strict alphabetical order, unless the municipal governing body has adopted a resolution no later than 60 days prior to a primary or election requesting that candidates' names be rotated on ballots. In the event such a resolution has been adopted, then the board of elections responsible for printing the ballots shall have them printed so that the name of each candidate shall, as far as practicable, occupy alternate positions on the ballot; to that end the name of each candidate shall occupy with reference to the name of every other candidate for the same office, first position, second position and every other position, if any, upon an equal number of ballots, and the ballots shall be distributed among the precinct voting places impartially and without discrimination.

(d)        The provisions of Articles 14A and 15A of this Chapter shall apply to ballots used in municipal primaries and elections in the same manner as it is applied to county ballots.

(e)        The rules contained in G.S. 163‑182.1 and G.S. 163‑182.2 for counting primary ballots shall be followed in counting ballots in municipal primaries and nonpartisan primaries.

(f)         The requirements contained in G.S. 163‑182.2(b) shall apply to all municipal elections.

(g)        The county or municipal board of elections shall, in addition to the requirements contained in G.S. 163‑182.5 canvass the results in a nonpartisan municipal primary, election or runoff election, and in a special district election, the number of legal votes cast in each precinct for each candidate, the name of each person voted for, and the total number of votes cast in the municipality or special district for each person for each different office. (1971, c. 835, s. 1; 1979, c. 534, s. 4; c. 806; 2001‑398, ss. 10, 11, 12; 2001‑460, ss. 7, 8; 2004‑127, s. 5.)



§ 163-300. Disposition of duplicate abstracts in municipal elections.

§ 163‑300.  Disposition of duplicate abstracts in municipal elections.

Within nine days after a primary or election is held in any municipality, the chairman of the county or municipal board of elections shall mail to the chairman of the State Board of Elections, the duplicate abstract prepared in accordance with G.S. 163‑182.6. One copy shall be retained by the county or municipal board of elections as a permanent record and one copy shall be filed with the city clerk. (1971, c. 835, s. 1; 2001‑398, s. 13; 2003‑278, s. 10(i).)



§ 163-301. Chairman of election board to furnish certificate of elections.

§ 163‑301.  Chairman of election board to furnish certificate of elections.

Not earlier than five days nor later than 10 days after the results of any municipal election have been officially determined and published in accordance with G.S. 163‑182.5, the chairman of the county or municipal board of elections shall issue certificates of election, under the hand and seal of the chairman, to all municipal and special district officers. In issuing such certificates of election the chairman shall be restricted by the provisions of G.S. 163‑182.14. (1971, c. 835, s. 1; 2001‑398, s. 14.)



§ 163-302. Absentee voting.

§ 163‑302.  Absentee voting.

(a)        In any municipal election, including a primary or general election or referendum, conducted by the county board of elections, absentee voting may, upon resolution of the municipal governing body, be permitted. Such resolution must be adopted no later than 60 days prior to an election in order to be effective for that election. Any such resolution shall remain effective for all future elections unless repealed no later than 60 days before an election. A copy of all resolutions adopted under this section shall be filed with the State Board of Elections and the county board of elections conducting the election within 10 days of passage in order to be effective. Absentee voting shall not be permitted in any municipal election unless such election is conducted by the county board of elections. In addition, absentee voting shall be allowed in any referendum on incorporation of a municipality.

(b)        The provisions of Articles 20 and 21 of this Chapter shall apply to absentee voting in municipal elections, special district elections, and other elections for an area less than an entire county other than elections for the General Assembly, except that the earliest date by which absentee ballots shall be required to be available for absentee voting in such elections shall be 30 days prior to the primary or election or as quickly following the filing deadline specified in G.S. 163‑291(2) or G.S. 163‑294.2(c) as the county board of elections is able to secure the official ballots. In elections on incorporation of a municipality not held at the same time as another election in the same area, the county board of elections shall adopt a special schedule of meetings of the county board of elections to approve absentee ballot applications so as to reduce the cost of the process, and to further implement the last paragraph of G.S. 163‑230(2)a. If no application has been received since the last meeting, no meeting shall be held of the county board of elections under such schedule unless the meeting is scheduled for another purpose. If another election is being held in the same area on the same day, or elsewhere in the county, the cost of per diem for meetings of the county board of elections to approve absentee ballots shall not be considered a cost of the election to be billed to the municipality being created. (1971, c. 835, s. 1; 1975, c. 370, s. 1; c. 836; 1977, c. 475, s. 1; 1983, c. 324, s. 6; 1991 (Reg. Sess., 1992), c. 933, s. 1.)



§ 163-303. Repealed by Session Laws 1977, c. 265, s. 19.

§ 163‑303.  Repealed by Session Laws 1977, c. 265, s. 19.



§ 163-304. State Board of Elections to have jurisdiction over municipal elections and election officials, and to advise; emergency and ongoing administration by county board.

§ 163‑304.  State Board of Elections to have jurisdiction over municipal elections and election officials, and to advise; emergency and ongoing administration by county board.

(a)        Authority and Duty of State Board.  The State Board of Elections shall have the same authority over municipal elections and election officials as it has over county and State elections and election officials. The State Board of Elections shall advise and assist cities, towns, incorporated villages and special districts, municipal boards of elections, their members and legal officers on the conduct and administration of their elections and registration procedure.

The municipal council shall provide written notification to the State Board of Elections of the appointment of each member of its municipal board of elections within five days after the appointment. The municipal board of elections and the municipal council shall provide such other information about the municipal board of elections as the State Board may require. Members of the municipal board of elections and municipal elections officials shall participate in training provided by the State Board pursuant to G.S. 163‑82.24. The State Board shall provide the same training, materials, and assistance to municipal boards of elections that it provides to county boards of elections.

The county and municipal boards of elections shall be governed by the same rules for settling controversies with respect to counting ballots or certification of the returns of the vote in any municipal or special district election as are in effect for settling such controversies in county and State elections.

(b)        Emergency Administration if Municipal Board Is Not Appointed.  If a municipal council in a municipality that has elected pursuant to G.S. 163‑285 to conduct its own elections has not appointed a municipal board of elections and reported the appointments to the Executive Director by June 1 in the year in which the municipal election is to occur, the Executive Director shall notify the municipal council that, unless a municipal board of elections is appointed and the Executive Director notified of its appointment by June 15 of that year, the county board of elections shall be ordered to conduct that municipality's elections that year on an emergency basis. If the municipal council does not so appoint and so notify by June 15, the Executive Director shall order the county board of elections to conduct the municipality's elections that year on an emergency basis.

(c)        Emergency Administration Due to Serious Violations.  If a municipal council or municipal board of elections has committed violations of the applicable portions of this Chapter prior to a municipal election and those violations are of such magnitude as to give rise to reasonable doubt as to the ability of the municipal board of elections to conduct that election with competence and fairness, the Executive Director of the State Board, with the approval of at least four members of the State Board, may order the county board of elections to conduct the remainder of that election on an emergency basis. Before an order is made under this subsection, the municipal council and municipal board of elections shall be given an opportunity to be heard by the State Board.

(d)        Permanent County Administration.  The State Board of Elections may designate the county board of elections as the permanent agency to conduct a municipality's elections if all the following conditions are met:

(1)        In more than one election conducted by that municipality either (i) the municipality's elections have been administered on an emergency basis pursuant to subsection (b) or (c) of this section or (ii) a new election has been ordered because of irregularities in the municipality's administration of the election.

(2)        The State Board finds that the interest of the residents of the municipality in fair and competent administration of elections requires that the municipality not conduct its own elections.

(3)        The municipal council and municipal board of elections are given an opportunity to be heard before the State Board.

(4)        The State Board by a vote of at least four of its members designates the county board of elections as the permanent agency to conduct that municipality's elections.

The municipal council may not elect to conduct its own elections under G.S. 163‑285 if the State Board has designated the county board of elections under this subsection as the permanent agency to conduct the municipality's elections.

(e)        Reimbursement.  If the county board of elections administers a municipality's elections pursuant to subsection (b), (c), or (d) of this section, the municipality shall reimburse the county board of elections in the manner set forth in G.S. 163‑285. (1971, c. 835, s. 1; 1973, c. 793, s. 92; 1999‑426, s. 6(a); 2001‑319, s. 11; 2001‑374, s. 3.)



§ 163-305. Validation of elections.

§ 163‑305.  Validation of elections.

All elections, and the results thereof, previously held in and for any municipality, special district, or school administrative unit pursuant to Subchapter IX, Chapter 163, are hereby validated. (1973, c. 492, s. 1.)



§ 163-306. Assumption of office by mayors and councilmen.

§ 163‑306.  Assumption of office by mayors and councilmen.

Newly elected mayors and councilmen (members of the governing body) shall take office as prescribed by G.S. 160A‑68. (1973, c. 866.)



§§ 163-307 through 163-320. Reserved for future codification purposes.

§§ 163‑307 through 163‑320.  Reserved for future codification purposes.



§ 163-321. Applicability.

SUBCHAPTER X. ELECTION OF APPELLATE, SUPERIOR, AND DISTRICT COURT JUDGES.

Article 25.

Nomination and Election of Appellate, Superior, and District Court Judges.

§ 163‑321.  Applicability.

The nomination and election of justices of the Supreme Court, judges of the Court of Appeals, and superior and district court judges of the General Court of Justice shall be as provided by this Article. (1996, 2nd Ex. Sess., c. 9, s. 7; 2001‑403, s. 1; 2002‑158, s. 7.)



§ 163-322. Nonpartisan primary election method.

§ 163‑322.  Nonpartisan primary election method.

(a)        General.  Except as provided in G.S. 163‑329, there shall be a primary to narrow the field of candidates to two candidates for each position to be filled if, when the filing period closes, there are more than two candidates for a single office or the number of candidates for a group of offices exceeds twice the number of positions to be filled. If only one or two candidates file for a single office, no primary shall be held for that office and the candidates shall be declared nominated. If the number of candidates for a group of offices does not exceed twice the number of positions to be filled, no primary shall be held for those offices and the candidates shall be declared nominated.

(b)        Determination of Nominees.  In the primary, the two candidates for a single office receiving the highest number of votes, and those candidates for a group of offices receiving the highest number of votes, equal to twice the number of positions to be filled, shall be declared nominated. If two or more candidates receiving the highest number of votes each receive the same number of votes, the State Board of Elections shall determine their relative ranking by lot, and shall declare the nominees accordingly. The canvass of the primary shall be held on the same date as the primary canvass fixed under G.S. 163‑182.5. The canvass shall be conducted in accordance with Article 15A of this Chapter.

(c)        Determination of Election Winners.  In the election, the names of those candidates declared nominated without a primary and those candidates nominated in the primary shall be placed on the ballot. The candidate for a single office receiving the highest number of votes shall be elected. Those candidates for a group of offices receiving the highest number of votes, equal in number to the number of positions to be filled, shall be elected. If two candidates receiving the highest number of votes each received the same number of votes, the State Board of Elections shall determine the winner by lot. (1996, 2nd Ex. Sess., c. 9, s. 7; 2003‑278, s. 10(j).)



§ 163-323. Notice of candidacy.

§ 163‑323.  Notice of candidacy.

(a)        Form of Notice.  Each person offering to be a candidate for election shall do so by filing a notice of candidacy with the State Board of Elections in the following form, inserting the words in parentheses when appropriate:

Date ______________________________

I hereby file notice that I am a candidate for election to the office of _______________ in the regular election to be held __________, __________.

Signed ______________________________

(Name of Candidate)

Witness:               ________________________________________________________________

The notice of candidacy shall be either signed in the presence of the chairman or secretary of the State Board of Elections, or signed and acknowledged before an officer authorized to take acknowledgments who shall certify the notice under seal. An acknowledged and certified notice may be mailed to the State Board of Elections. In signing a notice of candidacy, the candidate shall use only the candidate's legal name and, in his discretion, any nickname by which commonly known. A candidate may also, in lieu of that candidate's first name and legal middle initial or middle name, if any, sign that candidate's nickname, provided the candidate appends to the notice of candidacy an affidavit that the candidate has been commonly known by that nickname for at least five years prior to the date of making the affidavit. The candidate shall also include with the affidavit the way the candidate's name (as permitted by law) should be listed on the ballot if another candidate with the same last name files a notice of candidacy for that office.

A notice of candidacy signed by an agent or any person other than the candidate himself shall be invalid.

(b)        Time for Filing Notice of Candidacy.  Candidates seeking election to the following offices shall file their notice of candidacy with the State Board of Elections no earlier than 12:00 noon on the second Monday in February and no later than 12:00 noon on the last business day in February preceding the election:

Justices of the Supreme Court.

Judges of the Court of Appeals.

Judges of the superior courts.

Judges of the district courts.

(c)        Withdrawal of Notice of Candidacy.  Any person who has filed a notice of candidacy for an office shall have the right to withdraw it at any time prior to the date on which the right to file for that office expires under the terms of subsection (b) of this section.

(d)        Certificate That Candidate Is Registered Voter.  Candidates shall file along with their notice a certificate signed by the chairman of the board of elections or the director  of elections of the county in which they are registered to vote, stating that the person is registered to vote in that county, and if the candidacy is for superior court judge and the county contains more than one superior court district, stating the superior court district of which the person is a resident. In issuing such certificate, the chairman or director shall check the registration records of the county to verify such information. During the period commencing 36 hours immediately preceding the filing deadline, the State Board of Elections shall accept, on a conditional basis, the notice of candidacy of a candidate who has failed to secure the verification ordered herein subject to receipt of verification no later than three days following the filing deadline. The State Board of Elections shall prescribe the form for such certificate, and distribute it to each county board of elections no later than the last Monday in December of each odd‑numbered year.

(e)        Candidacy for More Than One Office Prohibited.  No person may file a notice of candidacy for more than one office or group of offices described in subsection (b) of this section, or for an office or group of offices described in subsection (b) of this section and an office described in G.S. 163‑106(c), for any one election. If a person has filed a notice of candidacy with a board of elections under this section or under G.S. 163‑106(c) for one office or group of offices, then a notice of candidacy may not later be filed for any other office or group of offices under this section when the election is on the same date unless the notice of candidacy for the first office is withdrawn under subsection (c) of this section.

(f)         Notice of Candidacy for Certain Offices to Indicate Vacancy.  In any election in which there are two or more vacancies for the office of justice of the Supreme Court, judge of the Court of Appeals, or district court judge to be filled by nominations, each candidate shall, at the time of filing notice of candidacy, file with the State Board of Elections a written statement designating the vacancy to which the candidate seeks election. Votes cast for a candidate shall be effective only for election to the vacancy for which the candidate has given notice of candidacy as provided in this subsection.

A person seeking election for a specialized district judgeship established under G.S. 7A‑147 shall, at the time of filing notice of candidacy, file with the State Board of Elections a written statement designating the specialized judgeship to which the person seeks nomination.

(g)        No person may file a notice of candidacy for superior court judge unless that person is at the time of filing the notice of candidacy a resident of the judicial district as it will exist at the time the person would take office if elected. No person may be nominated as a superior court judge under G.S. 163‑114 unless that person is at the time of nomination a resident of the judicial district as it will exist at the time the person would take office if elected. This subsection implements Article IV, Section 9(1) of the North Carolina Constitution which requires regular Superior Court Judges to reside in the district for which elected. (1996, 2nd Ex. Sess., c. 9, s. 7; 1998‑217, s. 36(a); 2001‑403, s. 1; 2001‑466, s. 5.1(b); 2002‑158, s. 7; 2002‑159, s. 21(g).)



§ 163-324. Filing fees required of candidates; refunds.

§ 163‑324.  Filing fees required of candidates; refunds.

(a)        Fee Schedule.  At the time of filing a notice of candidacy under this Article, each candidate shall pay to the State Board of Elections a filing fee for the office he seeks in the amount of one percent (1%) of the annual salary of the office sought.

(b)        Refund of Fees.  If any person who has filed a notice of candidacy and paid the filing fee prescribed in subsection (a) of this section withdraws his notice of candidacy within the period prescribed in G.S. 163‑323(c), he shall be entitled to have the fee he paid refunded. The chairman of the State Board of Elections shall cause a warrant to be drawn on the State Treasurer for the refund payment.

If any person who has filed a notice of candidacy and paid the filing fee prescribed in subsection (a) of this section dies prior to the date of the election, the personal representative of the estate shall be entitled to have the fee refunded if application is made to the board of elections to which the fee was paid no later than one year after the date of death, and refund shall be made in the same manner as in withdrawal of notice of candidacy. (1996, 2nd Ex. Sess., c. 9, s. 7.)



§ 163-325. Petition in lieu of payment of filing fee.

§ 163‑325.  Petition in lieu of payment of filing fee.

(a)        General.  Any qualified voter who seeks election under this Article may, in lieu of payment of any filing fee required for the office he seeks, file a written petition requesting him to be a candidate for a specified office with the State Board of Elections.

(b)        Requirements of Petition; Deadline for Filing.  If the candidate is seeking the office of justice of the Supreme Court, judge of the Court of Appeals, or superior or district court judge, that individual shall file a written petition with the State Board of Elections no later than 12:00 noon on Monday preceding the filing deadline before the primary. If the office is justice of the Supreme Court or judge of the Court of Appeals, the petition shall be signed by 10,000 registered voters in the State. If the office is superior court or district court judge, the petition shall be signed by ten percent (10%) of the registered voters of the election area in which the office will be voted for. The board of elections shall verify the names on the petition, and if the petition and notice of candidacy are found to be sufficient, the candidate's name shall be printed on the appropriate ballot. Petitions must be presented to the county board of elections for verification at least 15 days before the petition is due to be filed with the State Board of Elections. The State Board of Elections may adopt rules to implement this section and to provide standard petition forms. (1996, 2nd Ex. Sess., c. 9, s. 7; 2001‑403, s. 1; 2002‑158, s. 7.)



§ 163-326. Certification of notices of candidacy.

§ 163‑326.  Certification of notices of candidacy.

(a)        Names of Candidates Sent to Secretary of State.  Within three days after the time for filing notices of candidacy with the State Board of Elections under the provisions of G.S. 163‑323(b) has expired, the chairman or secretary of that Board shall certify to the Secretary of State the name and address of each person who has filed with the State Board of Elections, indicating in each instance the office sought.

(b)        Notification of Local Boards.  No later than 10 days after the time for filing notices of candidacy under the provisions of G.S. 163‑323(b) has expired, the chairman of the State Board of Elections shall certify to the chairman of the county board of elections in each county in the appropriate district the names of candidates for nomination to the offices of justice of the Supreme Court, judge of the Court of Appeals, and superior and district court judge who have filed the required notice and paid the required filing fee or presented the required petition to the State Board of Elections, so that their names may be printed on the official judicial ballot for justice of the Supreme Court, judge of the Court of Appeals, and superior and district court.

(c)        Receipt of Notification by County Board.  Within two days after receipt of each of the letters of certification from the chairman of the State Board of Elections required by subsection (b) of this section, each county elections board chairman shall acknowledge receipt by letter addressed to the chairman of the State Board of Elections. (1996, 2nd Ex. Sess., c. 9, s. 7; 2001‑403, s. 1; 2002‑158, s. 7.)



§ 163-327: Repealed by Session Laws 2006-192, s. 9(a), effective August 3, 2006, and applicable to vacancies occurring on or after August 3, 2006.

§ 163‑327: Repealed by Session Laws 2006‑192, s. 9(a), effective August 3, 2006, and applicable to vacancies occurring on or after August 3, 2006.



§ 163-327.1. Rules when vacancies for superior court judge are to be voted on.

§ 163‑327.1.  Rules when vacancies for superior court judge are to be voted on.

If a vacancy occurs in a judicial district for any offices of superior court judge, and on account of the occurrence of such vacancy, there is to be an election for one or more terms in that district to fill the vacancy or vacancies, at that same election in accordance with G.S. 163‑9 and Article IV, Section 19 of the North Carolina Constitution, the nomination and election shall be determined by the following special rules in addition to any other provisions of law:

(1)        If the vacancy occurs prior to the opening of the filing period under G.S. 163‑323(b), nominations shall be made by primary election as provided by this Article, without designation as to the vacancy.

(2)        If the vacancy occurs beginning on opening of the filing period under G.S. 163‑323(b), and ending on the sixtieth day before the general election, candidate filing shall be as provided by G.S. 163‑329 without designation as to the vacancy.

(3)        The general election ballot shall contain, without designation as to vacancy, spaces for the election to fill the vacancy where nominations were made or candidates filed under subdivision (1) or (2) of this section. Except as provided in G.S. 163‑329, the persons receiving the highest numbers of votes equal to the term or terms to be filled shall be elected to the term or terms. (2001‑460, s. 10; 2006‑192, s. 8(b).)



§ 163-328. Failure of candidates to file; death or other disqualification of a candidate; no withdrawal from candidacy.

§ 163‑328.  Failure of candidates to file; death or other disqualification of a candidate; no withdrawal from candidacy.

(a)        Insufficient Number of Candidates.  If when the filing period expires, candidates have not filed for an office to be filled under this Article, the State Board of Elections shall extend the filing period for five days for any such offices.

(a1)      Death or Disqualification of Candidate Before Primary.  If a candidate for nomination in a primary dies or becomes disqualified before the primary but after the ballots have been printed, the State Board of Elections shall determine whether or not there is time to reprint the ballots. If the Board determines that there is not enough time to reprint the ballots, the deceased or disqualified candidate's name shall remain on the ballots. If that candidate receives enough votes for nomination, such votes shall be disregarded and the candidate receiving the next highest number of votes below the number necessary for nomination shall be declared nominated. If the death or disqualification of the candidate leaves only two candidates for each office to be filled, the nonpartisan primary shall not be held and all candidates shall be declared nominees.

(b)        Earlier Non‑Primary Vacancies; Reopening Filing.  If there is no primary because only one or two candidates have filed for a single office, or the number of candidates filed for a group of offices does not exceed twice the number of positions to be filled, or if a primary has occurred and eliminated candidates, and thereafter a remaining candidate dies or otherwise becomes disqualified before the election and before the ballots are printed, the State Board of Elections shall, upon notification of the death or other disqualification, immediately reopen the filing period for an additional five days during which time additional candidates shall be permitted to file for election. If the ballots have been printed at the time the State Board of Elections receives notice of the candidate's death or other disqualification, the Board shall determine whether there will be sufficient time to reprint them before the election if the filing period is reopened for three days. If the Board determines that there will be sufficient time to reprint the ballots, it shall reopen the filing period for three days to allow other candidates to file for election, and that election shall be conducted as provided in G.S. 163‑329(b1).

(c)        Later Vacancies; Ballots Not Reprinted.  If the ballots have been printed at the time the State Board of Elections receives notice of a candidate's death or other disqualification, and if the Board determines that there is not enough time to reprint the ballots before the election if the filing period is reopened for three days, then regardless of the number of candidates remaining for the office or group of offices, the ballots shall not be reprinted and the name of the vacated candidate shall remain on the ballots. If a vacated candidate should poll the highest number of votes in the election for a single office or enough votes to be elected to one of a group of offices, the State Board of Elections shall declare the office vacant and it shall be filled in the manner provided by law.

(d)        No Withdrawal Permitted of Living, Qualified Candidate After Close of Filing.  After the close of the candidate filing period, a candidate who has filed a notice of candidacy for the office, who has not withdrawn notice before the close of filing as permitted by G.S. 163‑323(b), who remains alive, and has not become disqualified for the office may not withdraw his or her candidacy. That candidate's name shall remain on the ballot, any votes cast for the candidacy shall be counted in primary or election, and if the candidate wins, the candidate may fail to qualify by refusing to take the oath of office.

(e)        Death, Disqualification, or Failure to Qualify After Election.  If a person elected to the office of justice of the Supreme Court, judge of the Court of Appeals, or superior or district court judge dies or becomes disqualified on or after election day and before he has qualified by taking the oath of office, or fails to qualify by refusing to take the oath of office, the office shall be deemed vacant and shall be filled as provided by law. (1996, 2nd Ex. Sess., c. 9, s. 7; 1999‑424, s. 4(b); 2006‑192, s. 9(b).)



§ 163-329. Elections to fill vacancy in office created after primary filing period opens.

§ 163‑329.  Elections to fill vacancy in office created after primary filing period opens.

(a)        General.  If a vacancy is created in the office of justice of the Supreme Court, judge of the Court of Appeals, or judge of superior court after the filing period for the primary opens but more than 60 days before the general election, and under the Constitution of North Carolina an election is to be held for that position, such that the office shall be filled in the general election as provided in G.S. 163‑9, the election to fill the office for the remainder of the term shall be conducted without a primary using the method provided in subsection (b1) of this section. If a vacancy is created in the office of justice of the Supreme Court, judge of the Court of Appeals, or judge of superior court before the filing period for the primary opens, and under the Constitution of North Carolina an election is to be held for that position, such that the office shall be filled in the general election as provided in G.S. 163‑9, the election to fill the office for the remainder of the term shall be conducted in accordance with G.S. 163‑322.

(b)        Repealed by Session Laws 2006‑192, s. 8(a), effective August 3, 2006, and applicable to vacancies occurring on or after that date.

(b1)      Method for Vacancy Election.  If a vacancy for the office of justice of the Supreme Court, judge of the Court of Appeals, or judge of the superior court occurs more than 60 days before the general election and after the opening of the filing period for the primary, then the State Board of Elections shall designate a special filing period of one week for candidates for the office. If more than two candidates file and qualify for the office in accordance with G.S. 163‑323, then the Board shall conduct the election for the office as follows:

(1)        When the vacancy described in this section occurs more than 63 days before the date of the second primary for members of the General Assembly, a special primary shall be held on the same day as the second primary. The two candidates with the most votes in the special primary shall have their names placed on the ballot for the general election held on the same day as the general election for members of the General Assembly.

(2)        When the vacancy described in this section occurs less than 64 days before the date of the second primary, a general election for all the candidates shall be held on the same day as the general election for members of the General Assembly and the "instant runoff voting" method shall be used to determine the winner. Under "instant runoff voting," voters rank up to three of the candidates by order of preference, first, second, or third. If the candidate with the greatest number of first‑choice votes receives more than fifty percent (50%) of the first‑choice votes, that candidate wins. If no candidate receives that minimum number, the two candidates with the greatest number of first‑choice votes advance to a second round of counting. In this round, each ballot counts as a vote for whichever of the two final candidates is ranked highest by the voter. The candidate with the most votes in the second round wins the election. If more than one seat is to be filled in the same race, the voter votes the same way as if one seat were to be filled. The counting is the same as when one seat is to be filled, with one or two rounds as needed, except that counting is done separately for each seat to be filled. The first count results in the first winner. Then the second count proceeds without the name of the first winner. This process results in the second winner. For each additional seat to be filled, an additional count is done without the names of the candidates who have already won. In multi‑seat contests, the State Board of Elections may give the voter more than three choices.

(3)        If two or more candidates receiving the highest number of votes each receive the same number of votes, the board of elections shall resolve the tie in accordance with G.S. 163‑182.8.

(c)        Applicable Provisions.  Except as provided in this section, the provisions of this Article apply to elections conducted under this section.

(d)        Rules.  The State Board of Elections shall adopt rules for the implementation of this section. The rules are not subject to Article 2A of Chapter 150B of the General Statutes. The rules shall include the following:

(1)        If after the first‑choice candidate is eliminated, a ballot does not indicate one of the uneliminated candidates as an alternative choice, the ballot is exhausted and shall not be counted after the initial round.

(2)        The fact that the voter does not designate a second or third choice does not invalidate the voter's higher choice or choices.

(3)        The fact that the voter gives more than one ranking to the same candidate shall not invalidate the vote. The highest ranking given a particular candidate shall count as long as the candidate is not eliminated.

(4)        In case of a tie between candidates such that two or more candidates have an equal number of first choices and more than two candidates qualify for the second round, instant runoff voting shall be used to determine which two candidates shall advance to the second round. (1996, 2nd Ex. Sess., c. 9, s. 7; 2001‑403, s. 12.1; 2002‑158, s. 7; 2006‑192, s. 8(a).)



§ 163-330. Voting in primary.

§ 163‑330.  Voting in primary.

Any person who will become qualified by age to register and vote in the general election for which the primary is held, even though not so qualified by the date of the primary, shall be entitled to register for the primary and general election prior to the primary and then to vote in the primary after being registered. Such person may register not earlier than 60 days nor later than the last day for making application to register under G.S. 163‑82.6(c) prior to the primary. Such a person also may register and vote in the primary and general election pursuant to G.S. 163‑82.6A(f).  (1996, 2nd Ex. Sess., c. 9, s. 7; 2009‑541, s. 26.)



§ 163-331. Date of primary.

§ 163‑331.  Date of primary.

The primary shall be held on the same date as established for primary elections under G.S. 163‑1(b). (1996, 2nd Ex. Sess., c. 9, s. 7.)



§ 163-332. Ballots.

§ 163‑332.  Ballots.

(a)        General.  In elections there shall be official ballots. The ballots shall be printed to conform to the requirement of G.S. 163‑165.6(c) and to show the name of each person who has filed notice of candidacy, and the office for which each aspirant is a candidate.

Only those who have filed the required notice of candidacy with the proper board of elections, and who have paid the required filing fee or qualified by petition, shall have their names printed on the official primary ballots. Only those candidates properly nominated shall have their names appear on the official general election ballots.

(b)        Ballots to Be Furnished by County Board of Elections.  It shall be the duty of the county board of elections to print official ballots for the following offices to be voted for in the primary:

Justice of the Supreme Court.

Judge of the Court of Appeals.

Superior court judge.

District court judge.

In printing ballots, the county board of elections shall be governed by instructions of the State Board of Elections with regard to width, color, kind of paper, form, and size of type.

Three days before the election, the chairman of the county board of elections shall distribute official ballots to the chief judge of each precinct in his county, and the chief judge shall give a receipt for the ballots received. On the day of the primary, it shall be the chief judge's duty to have all the ballots so delivered available for use at the precinct voting place. (1996, 2nd Ex. Sess., c. 9, s. 7; 2001‑403, s. 1; 2001‑460, s. 9; 2002‑158, s. 7.)



§ 163-333: Repealed by Session Laws 2001-398, s. 15.

§ 163‑333: Repealed by Session Laws 2001‑398, s. 15.



§ 163-334. Counting of ballots.

§ 163‑334.  Counting of ballots.

Counting of ballots in primaries and elections held under this Article shall be under the same rules as for counting of ballots in nonpartisan municipal elections under Article 24 of this Chapter. (1996, 2nd Ex. Sess., c. 9, s. 7.)



§ 163-335. Other rules.

§ 163‑335.  Other rules.

Except as provided by this Article, the conduct of elections shall be governed by Subchapter VI of this Chapter. (1996, 2nd Ex. Sess., c. 9, s. 7.)






Chapter 164 - Concerning the General Statutes of North Carolina.

§ 164-1. Title of revision.

Chapter 164.

Concerning the General Statutes of North Carolina.

Article 1.

The General Statutes.

§ 164‑1.  Title of revision.

This revision shall be known as the "General Statutes of North Carolina" and may be cited in either of the following ways: "General Statutes of North Carolina"; or "General Statutes"; or "G.S."; or "N.C. Gen. Stat."; or "N.C.G.S." (1985, c. 609, s. 6.)



§ 164-2. Effect as to repealing other statutes.

§ 164‑2.  Effect as to repealing other statutes.

All public and general statutes not contained in the General Statutes of North Carolina are hereby repealed with the exceptions and limitations hereafter mentioned in this Chapter. No statute or law which has been heretofore repealed shall be revived by the repeal contained in any of the sections of the General Statutes of North Carolina or by the omission of any repealing statute from the General Statutes. All public and general statutes enacted at the regular session of the General Assembly of 1943 shall be deemed to repeal any conflicting provisions of the General Statutes of North Carolina.



§ 164-3. Repeal not to affect rights accrued or suits commenced.

§ 164‑3.  Repeal not to affect rights accrued or suits commenced.

The repeal of the statutes described in G.S. 164‑2 shall not affect any act done, any right accruing, accrued or established, or any action or proceeding had or commenced in any case before the time when such repeal shall take effect, but the proceedings in any such case shall be conformed, when necessary, to the provisions of the General Statutes of North Carolina.



§ 164-4. Offenses, penalties and liabilities not affected.

§ 164‑4.  Offenses, penalties and liabilities not affected.

No offense committed, no penalty or forfeiture incurred, no liability arising, and no remedy availed of, under any of the statutes hereby repealed, before the time when such repeal shall take effect shall be affected by the repeal.



§ 164-5. Pending actions and proceedings not affected.

§ 164‑5.  Pending actions and proceedings not affected.

No action or proceeding pending at the time of the repeal, for any offense committed, or for the recovery of any penalty or forfeiture incurred under any of the statutes hereby repealed shall be affected by such repeal, except that the proceedings in such action or proceeding shall be conformed, when necessary, to the provisions of the General Statutes of North Carolina.



§ 164-6. Effect of repeal on persons holding office.

§ 164‑6.  Effect of repeal on persons holding office.

All persons who at the time the General Statutes of North Carolina becomes effective shall hold any office under any of the statutes hereby repealed shall continue to hold the same according to the tenure thereof.



§ 164-7. Statutes not repealed.

§ 164‑7.  Statutes not repealed.

The General Statutes of North Carolina shall not have the effect of repealing statutes or provisions of statutes which affect only a particular locality, public‑local or private statutes, statutes exempting pending litigation from operation of statutes, statutes relating to the boundary of the State or of any county, acts ceding or relating to the ceding of lands of the State to the federal government, statutes relating to the Cherokee lands, statutes relating to the construction or interpretation of statutes, statutes by virtue of which bonds have been issued and are outstanding on the effective date of the General Statutes, validating acts or curative statutes, or acts granting pensions to named individuals if such statutes were in force on the effective date of the General Statutes.



§ 164-8. General Statutes of North Carolina effective December 31, 1943.

§ 164‑8.  General Statutes of North Carolina effective December 31, 1943.

All provisions, chapters, subdivisions of chapters and sections contained in the General Statutes of North Carolina shall be in force from and after the thirty‑first day of December 1943.



§ 164-9. Completion of General Statutes by Division of Legislative Drafting and Codification of Statutes.

§ 164‑9.  Completion of General Statutes by Division of Legislative Drafting and Codification of Statutes.

The Division of Legislative Drafting and Codification of Statutes of the State Department of Justice, under the direction and supervision of the Attorney General, shall complete and perfect the General Statutes, as enacted by the General Assembly of 1943, by changing all references therein to the "Code," "North Carolina Code," "Code of 1943" or "North Carolina Code of 1943" to read "General Statutes," and by causing to be inserted therein all such general public statutes as may be enacted at the 1943 Session of the General Assembly and all amendments, in their proper places in sections under the appropriate chapter and subdivisions of chapters, and by deleting all sections or portions of sections found to be expressly repealed, or found to be repealed by virtue of the repeal of any cognate sections or parts of sections of the Consolidated Statutes or session laws, and by deleting repealed provisions and substituting in lieu thereof all proper amendments of the General Statutes or of cognate sections of the Consolidated Statutes or session laws; and the Division is hereby authorized to change the number of sections and chapters, transfer sections, chapters and subdivisions of chapters and make such other corrections which do not change the law, as may be found by the Division necessary in making an accurate, clear, and orderly statement of said laws. After the completion of such codification of the general and public laws of 1943, such laws, as they appear in the printed volumes of the General Statutes, shall be deemed an accurate codification of the statutes of 1943 contained therein. (1943, c. 15, s. 3.)



§ 164-10. Supplements to the General Statutes; rearrangement of laws, and correction of errors.

§ 164‑10.  Supplements to the General Statutes; rearrangement of laws, and correction of errors.

The Division of Legislative Drafting and Codification of Statutes of the Department of Justice, under the direction and supervision of the Attorney General, shall have the following duties and powers with regard to the supplements to the General Statutes:

(1)        Within six months after the adjournment of each General Assembly, or as soon thereafter as possible, the Division shall cause to be published under its supervision, cumulative pocket supplements to the General Statutes, and any replacement or recompiled volumes thereof, which shall contain an accurate transcription of all laws of a general and permanent nature enacted by the General Assembly, the material contained in the next preceding pocket and interim supplements, complete and accurate annotations to the statutes, appendix and other material accumulated since the publication of the next preceding pocket and interim supplements, and a cumulative index of said material.

(2)        Periodically, every six months after the publication and issuance of a cumulative pocket supplement following a session of the General Assembly, or as soon thereafter as possible, except when the publication of the cumulative pocket supplement makes it unnecessary, the Division shall cause to be published an interim supplement containing all pertinent annotations and other material found by the Division to be necessary and proper, accumulating since the publication of the said cumulative pocket supplement or the last interim supplement.

(3)        In the preparation of the general and permanent laws enacted  by the General Assembly the Division is hereby authorized:

a.         To rearrange the order of chapters, subchapters, articles, sections and other divisions or subdivisions;

b.         To provide titles for any such divisions or subdivisions and section titles or catchlines when they are not provided by such laws;

c.         To adopt a uniform system of lettering or numbering sections and the various subdivisions thereof and to reletter or renumber sections and section subdivisions in accordance with such uniform system;

d.         To rearrange definitions in alphabetical order;

e.         To rearrange lists of counties in alphabetical order; and

f.          To make such other changes in arrangement and form that do not change the law as may be found by the Division necessary for an accurate, clear and orderly codification of such general and permanent laws. (1945, c. 863; 1947, c. 150; 1951, c. 1149, s. 1; 1957, c. 1013.)



§ 164-11. Supplements prima facie statement of laws; method of citation.

§ 164‑11.  Supplements prima facie statement of laws; method of citation.

(a)        The supplements to the General Statutes of North Carolina, or to any replacement or recompiled volumes of the General Statutes, when printed under the supervision of the Division of Legislative Drafting and Codification of Statutes of the Department of Justice, shall establish prima facie the general and permanent laws of North Carolina contained in said supplements.

(b)        The cumulative pocket supplement may be cited as "G.S., Supp. 19___" and the interim supplement may be cited as "___ G.S. In. Supp. 19____," the blank in front of "G.S." to be filled in with the number of the interim supplement for that year. (1945, c. 863; 1951, c. 1149, s. 2.)



§ 164-11.1. Cumulative Supplements prima facie evidence of laws.

§ 164‑11.1.  Cumulative Supplements prima facie evidence of laws.

The 1945, 1947, 1949, 1951, 1953, 1955, and 1957 Cumulative Supplements to the General Statutes of North Carolina, or to any replacement or recompiled volumes of the General Statutes as compiled and published by The Michie Company under the supervision of the Department of Justice of the State of North Carolina, are hereby constituted and declared to be prima facie evidence of the laws of North Carolina contained in said supplements. (1949, c. 45; 1951, c. 1149, s. 3; 1953, c. 140; 1955, c. 53; 1957, c. 371.)



§ 164-11.2. Adoption of 1950 Volumes 2A, 2B and 2C of the General Statutes.

§ 164‑11.2.  Adoption of 1950 Volumes 2A, 2B and 2C of the General Statutes.

The chapters, subchapters, articles and sections, now comprising Volume 2 of the General Statutes of North Carolina and the Cumulative Supplements thereto, consisting of G.S. 26‑1 through 105‑462 now in force as amended, are hereby reenacted and designated Volumes 2A, 2B and 2C, respectively, of the General Statutes of North Carolina: Provided, that this enactment of Volumes 2A, 2B and 2C shall not include any appended annotations, editorial notes, comments, cross references, legislative or historical references, or other material collateral or supplemental to the said chapters, subchapters, articles and sections, but not contained in the body thereof. (1951, c. 900.)



§ 164-11.3. Adoption of 1952 Volumes 3A, 3B and 3C of the General Statutes.

§ 164‑11.3.  Adoption of 1952 Volumes 3A, 3B and 3C of the General Statutes.

The chapters, subchapters, articles and sections now comprising Volume 3 of the General Statutes of North Carolina, and Cumulative Supplements thereto, consisting of G.S. 106‑1 through 166‑13, now in force, as amended, are hereby reenacted and designated Volumes 3A, 3B and 3C respectively of the General Statutes of North Carolina. This reenactment of Volumes 3A, 3B and 3C shall not be construed to invalidate or repeal any acts which have been passed during the 1953 Session of the General Assembly, prior to February 18, 1953, nor shall this reenactment include any appended annotations, editorial notes, comments and cross references, legislative or historical references, or other material connected or supplemental to the said chapters, subchapters, articles and sections, but not contained in the body hereof. (1955, c. 43.)



§ 164-11.4. Adoption of 1953 Volumes 1A, 1B and 1C of the General Statutes.

§ 164‑11.4.  Adoption of 1953 Volumes 1A, 1B and 1C of the General Statutes.

The chapters, subchapters, articles and sections now comprising Volume 1 of the General Statutes of North Carolina, and Cumulative Supplements thereto, consisting of G.S. 1‑1 through 27‑59, now in force, as amended, are hereby reenacted and designated Volumes 1A, 1B and 1C respectively of the General Statutes of North Carolina. This enactment of Volumes 1A, 1B and 1C shall not be construed to invalidate or repeal any acts which have been passed during the 1955 Session of the General Assembly, prior to February 11, 1955, nor shall this enactment include any appended annotations, editorial notes, comments and cross references, legislative or historical references, or other material connected or supplemental to the said chapters, subchapters, articles and sections, but not contained in the body hereof. (1955, c. 43.)



§ 164-11.5. Adoption of 1958 Replacement Volumes 2C and 3B of the General Statutes.

§ 164‑11.5.  Adoption of 1958 Replacement Volumes 2C and 3B of the General Statutes.

(a)        The chapters, subchapters, articles and sections now comprising Volume 2C of the General Statutes of North Carolina, and Cumulative Supplement thereto, consisting of G.S. 83‑1 through 105‑462, now in force, as amended, are hereby reenacted and designated Replacement Volume 2C of the General Statutes of North Carolina.

(b)        The chapters, subchapters, articles and sections now comprising Volume 3B of the General Statutes of North Carolina, and Cumulative Supplement thereto, consisting of G.S. 117‑1 through 150‑34, now in force, as amended, are hereby reenacted and designated Replacement Volume 3B of the General Statutes of North Carolina.

(c)        This enactment of Replacement Volumes 2C and 3B shall not be construed to invalidate or repeal any acts which have been passed during the 1959 Session of the General Assembly, prior to February 24, 1959, nor shall this enactment include any appended annotations, editorial notes, comments and cross references, legislative or historical references, or other material connected or supplemental to the said chapters, subchapters, articles and sections, but not contained in the body hereof. (1959, c. 12.)



§ 164-11.6. Adoption of 1960 Replacement Volumes 2B and 3A of the General Statutes.

§ 164‑11.6.  Adoption of 1960 Replacement Volumes 2B and 3A of the General Statutes.

(a)        The chapters, subchapters, articles and sections now comprising Volume 2B of the General Statutes of North Carolina, and Cumulative Supplement thereto, consisting of G.S. 53‑1 through 82‑18, now in force, as amended, are hereby reenacted and designated as Replacement Volume 2B of the General Statutes of North Carolina.

(b)        The chapters, subchapters, articles and sections now comprising Volume 3A of the General Statutes of North Carolina, and Cumulative Supplement thereto, consisting of G.S. 106‑1 through 116‑185, now in force, as amended, are hereby reenacted and designated Replacement Volume 3A of the General Statutes of North Carolina.

(c)        This enactment of Replacement Volumes 2B and 3A shall not be construed to invalidate or repeal any acts which have been passed during the 1961 Session of the General Assembly, prior to March 14, 1961, nor shall this enactment include any appended annotations, editorial notes, comments and cross references, legislative or historical references, or other material connected or supplemental to the said chapters, subchapters, articles and sections, but not contained in the body hereof. (1961, cc. 38, 185.)



§ 164-11.7. Adoption of 1965 Replacement Volumes 2B, 2C and 2D and 1964 Replacement Volumes 3B, 3C and 3D of the General Statutes.

§ 164‑11.7.  Adoption of 1965 Replacement Volumes 2B, 2C and 2D and 1964 Replacement Volumes 3B, 3C and 3D of the General Statutes.

(a)        The chapters, subchapters, articles and sections now comprising Volumes 2B and 2C of the General Statutes of North Carolina, and Cumulative Supplements thereto, consisting of G.S. 53‑1 to 105‑462, now in force, as amended, are hereby reenacted and designated as 1965 Replacement Volumes 2B, 2C and 2D of the General Statutes of North Carolina.

(b)        The chapters, subchapters, articles and sections now comprising Volumes 3B and 3C of the General Statutes of North Carolina, and Cumulative Supplements thereto, consisting of G.S. 117‑1 to 167‑3, now in force, as amended, are hereby reenacted and designated as 1964 Replacement Volumes 3B, 3C and 3D of the General Statutes of North Carolina.

(c)        This enactment of 1965 Replacement Volumes 2B, 2C and 2D and 1964 Replacement Volumes 3B, 3C and 3D shall not be construed to invalidate or repeal any acts which have been passed during the 1965 Session of the General Assembly, prior to May 14, 1965, nor shall this enactment include any appended annotations, editorial notes, comments and cross references, legislative or historical references, or other material connected or supplemental to the said chapters, subchapters, articles and sections, but not contained in the body hereof. (1965, c. 544.)



§ 164-11.8. Adoption of 1965 Replacement Volumes 1C and 1D and 1966 Replacement Volumes 2A and 3A of the General Statutes.

§ 164‑11.8.  Adoption of 1965 Replacement Volumes 1C and 1D and 1966 Replacement Volumes 2A and 3A of the General Statutes.

(a)        The chapters, subchapters, articles and sections now comprising Volume 1C of the General Statutes of North Carolina, and Cumulative Supplements thereto, consisting of G.S. 15‑1 to 27‑59, now in force, as amended, are hereby reenacted and designated as 1965 Replacement Volumes 1C and 1D of the General Statutes of North Carolina.

(b)        The chapters, subchapters, articles and sections now comprising 1950 Recompiled Volume 2A of the General Statutes of North Carolina, and Cumulative Supplements thereto, consisting of G.S. 28‑1 to 52A‑20, now in force, as amended, is hereby reenacted and designated as 1966 Replacement Volume 2A of the General Statutes of North Carolina.

(c)        The chapters, subchapters, articles and sections now comprising 1960 Replacement Volume 3A of the General Statutes of North Carolina, and Cumulative Supplements thereto, consisting of G.S. 106‑1 to 116‑211, now in force, as amended, is hereby reenacted and designated as 1966 Replacement Volume 3A of the General Statutes of North Carolina.

(d)        This enactment of 1965 Replacement Volumes 1C and 1D and 1966 Replacement Volumes 2A and 3A shall not be construed to invalidate or  repeal any acts which have been passed during the 1967 Session of the General Assembly, prior to the date of ratification, nor shall this enactment include any appended annotations, editorial notes, comments and cross references, legislative or historical references, or other material connected or supplemental to said chapters, subchapters, articles and sections, but not contained in the body hereof. (1967, c. 1266.)



§ 164-11.9. Adoption of 1969 Replacement Volumes 1A and 1B of the General Statutes.

§ 164‑11.9.  Adoption of 1969 Replacement Volumes 1A and 1B of the General Statutes.

(a)        The chapters and sections thereof now comprising Volume 1A of the General Statutes of North Carolina, and Cumulative Supplement thereto, consisting of G.S. 1‑1 through 1B‑8 now in force, as amended, are hereby reenacted and designated as 1969 Replacement Volume 1A of the General Statutes of North Carolina.

(b)        The chapters and sections thereof now comprising Volume 1B of the General Statutes of North Carolina and Cumulative Supplement thereto, consisting of G.S. 2‑1 through 14‑431, now in force, as amended, are hereby reenacted and designated as 1969 Replacement Volume 1B of the General Statutes of North Carolina.

This reenactment and designation shall not operate as ratification  of the judgment of the editors in placing certain sections of this volume in the "1970 Interim Supplement" to Volume 1B. Such sections shall be treated in all respects as if they appear within the bound replacement volume. (1971, c. 135.)



§ 164-12. Creation; name.

Article 2.

The General Statutes Commission.

§ 164‑12.  Creation; name.

There is hereby created and established a commission to be known as "The General Statutes Commission." (1945, c. 157.)



§ 164-13. Duties; use of funds.

§ 164‑13.  Duties; use of funds.

(a)        It shall be the duty of the Commission:

(1)        To advise and cooperate with the Division of Legislative Drafting and Codification of Statutes of the Department of Justice in the work of continuous statute research and correction for which the Division is made responsible by G.S. 114‑9(3).

(2)        To advise and cooperate with the Division of Legislative Drafting and Codification of Statutes in the preparation and issuance by the Division of supplements to the General Statutes pursuant to G.S. 114‑9(2).

(3)        To make a continuing study of all matters involved in the preparation and publication of modern codes of law.

(4)        To recommend to the General Assembly the enactment of such substantive changes in the law as the Commission may deem advisable.

(5)        To receive and consider proposed changes in the law recommended by the American Law Institute, by the National Conference of Commissioners on Uniform State Laws or by other learned bodies.

(b)        Funds made available to the Commission by appropriation of the General Assembly, by allotment from the Contingency and Emergency Fund, or otherwise, may be used to employ the services of persons especially qualified to assist in the work of the Commission and for necessary clerical assistance. (1945, c. 157; 1951, c. 761; 1957, c. 1405; 1969, c. 541, s. 3; 1971, c. 1093, s. 7; 1981, c. 599, s. 20.)



§ 164-14. Membership; appointments; terms; vacancies.

§ 164‑14.  Membership; appointments; terms; vacancies.

(a)        The Commission shall consist of 14 members, who shall be appointed as follows:

(1)        One member, by the president of the North Carolina State Bar;

(2)        One member, by the General Statutes Commission;

(3)        One member, by the dean of the school of law of the University of North Carolina;

(4)        One member, by the dean of the school of law of Duke University;

(5)        One member, by the dean of the school of law of Wake Forest University;

(6)        One member, by the Speaker of the House of Representatives of each General Assembly from the membership of the House;

(7)        One member, by the President Pro Tempore of the Senate of each General Assembly from the membership of the Senate;

(8)        Two members, by the Governor;

(9)        One member, by the dean of the school of law of North Carolina Central University;

(10)      One member by the president of the North Carolina Bar Association;

(11)      One member, by the dean of the school of law of Campbell University.

(12)      One member, by the dean of the school of law of Elon University.

(13)      One member, by the dean of the Charlotte School of Law (NC), Inc.

(b)        Appointments of original members of the Commission made by the president of the North Carolina State Bar, the president of the North Carolina Bar Association, and the deans of the schools of law of Duke University, the University of North Carolina, and Wake Forest University shall be for one year. Appointments of original members of the Commission made by the Speaker of the House of Representatives, the President of the Senate, and the Governor shall be for two years.

(c)        After the appointment of the original members of the Commission, appointments by the president of the North Carolina State Bar, the General Statutes Commission, and the deans of the schools of law of North Carolina Central University, Duke University, Elon University, the University of North Carolina, and Wake Forest University shall be made in the even‑numbered years, and appointments made by the Speaker of the House of Representatives, the President Pro Tempore of the Senate, president of the North Carolina Bar Association, the deans of the School of Law of Campbell University and the Charlotte School of Law (NC), Inc., and the Governor shall be made in the odd‑numbered years. Such appointments shall be made for two‑year terms beginning June first of the year when such appointments are to become effective and expiring May 31 two years thereafter. All such appointments shall be made not later than May 31 of the year when such appointments are to become effective.

(d)        If any appointment provided for by this section is not made prior to June first of the year when it should become effective, a vacancy shall exist with respect thereto, and the vacancy shall then be filled by appointment by the Governor. If any member of the Commission dies or resigns during the term for which he was appointed, his successor for the unexpired term shall be appointed by the person who made the original appointment, as provided in G.S. 164‑14, or by the successor of such person; and if such vacancy is not filled within 30 days after the vacancy occurs, it shall then be filled by appointment by the Governor. In any case where an appointment authorized to be made by G.S. 164‑14(c) has not been made on or before July 31 of the year in which it was due to be made, a vacancy shall exist with respect to that appointment and the General Statutes Commission at its next meeting shall by majority vote fill the vacancy by appointment.

(e)        All appointments shall be reported to the secretary of the Commission.

(f)         Notwithstanding the expiration of the term of the appointment, the terms of members of the General Statutes Commission shall continue until the appointment of a successor has been made and reported to the secretary of the Commission.  (1945, cc. 157, 635; 1947, c. 114, s. 3; 1967, cc. 17, 1230; 1969, c. 541, s. 4; 1971, c. 1, ss. 1, 2; c. 76; 1975, c. 394, ss. 1, 2; 1977, c. 709, ss. 1, 2; 1991, c. 739, s. 33; 1995, c. 509, s. 119; 2009‑550, s. 8(a).)



§ 164-15. Meetings; quorum.

§ 164‑15.  Meetings; quorum.

The Commission shall hold not less than two regular meetings each year, of which one shall be held in June and one in November, at such times during those months as may be fixed therefor by the Commission itself. The Commission may hold such other regular meetings as it may provide for by its rules. Special meetings may be called by the chairman, or by any two members of the Commission, upon such notice and in such manner as may be fixed therefor by the rules of the Commission. The regular June and November meetings of the Commission shall be held in Raleigh, but the Commission may provide for the holding of other meetings from time to time at any other place or places in the State. The first meeting of the Commission shall be held in June 1945 upon the call of the Attorney General at such time and upon such notice as he may designate. A majority of the members of the Commission shall constitute a quorum. (1945, c. 157; 1983, c. 768, s. 24.)



§ 164-16. Officers.

§ 164‑16.  Officers.

At its regular June meeting in the odd‑numbered years the Commission shall elect a chairman and a vice‑chairman for a term of two years and until their successors are elected and assume the duties of their positions. The Revisor of Statutes shall be ex officio secretary of the Commission. (1945, c. 157; 1947, c. 114, s. 2.)



§ 164-17. Committees; rules.

§ 164‑17.  Committees; rules.

The Commission may elect, or may authorize its chairman to appoint, such committees of the Commission as it may deem proper. The Commission may adopt such rules not inconsistent with this Article as it may deem proper with respect to any and all matters relating to the discharge of its duties under this Article. (1945, c. 157.)



§ 164-18. Reports.

§ 164‑18.  Reports.

The Commission shall submit to each regular session of the General Assembly a report of its work during the preceding two years, together with such recommendations as it may deem proper. (1945, c. 157.)



§ 164-19. Compensation.

§ 164‑19.  Compensation.

Members of the Commission shall be paid the amount of per diem provided by G.S. 138‑5 for attendance upon meetings of the Commission, or upon attendance of meetings of committees of the Commission, together with such subsistence and travel allowance as may be provided by law. (1945, c. 157; 1969, c. 445, s. 3.)



§§ 164-20 through 164-24. Reserved for future codification purposes.

§§ 164‑20 through 164‑24.  Reserved for future codification purposes.



§§ 164-25 through 164-34: Repealed by Session Laws 1981, c. 859, s. 13.10.

Article 3.

Commission on Code Recodification.

§§ 164‑25 through 164‑34: Repealed by Session Laws 1981, c.  859, s. 13.10.



§ 164-35. Commission established.

Article 4.

Sentencing Commission.

§ 164‑35.  Commission established.

The North Carolina Sentencing and Policy Advisory Commission is established. As used in this Article, the term "Commission" means the North Carolina Sentencing and Policy Advisory Commission. (1989 (Reg. Sess., 1990), c. 1076, s. 1; 1991 (Reg. Sess., 1992), c. 812, s. 12; c. 816, s. 1; 1993, c. 253, s. 5.1; c. 321, s. 200.1; 1993 (Reg. Sess., 1994), c. 591, s. 6(a); 1995, c. 236, s. 1; 1997‑256, s. 6; 1997‑347, s. 2; 1997‑401, s. 2; 1997‑418, s. 2; 1997‑443, s. 18.6(a).)



§ 164-36. Powers and duties.

§ 164‑36.  Powers and duties.

(a)        Sentences established for violations of the State's criminal laws should be based on the established purposes of our criminal justice and corrections systems. The Commission shall evaluate sentencing laws and policies in relationship to both the stated purposes of the criminal justice and corrections systems and the availability of sentencing options. The Commission shall make recommendations to the General Assembly for the modification of sentencing laws and policies, and for the addition, deletion, or expansion of sentencing options as necessary to achieve policy goals. The Commission shall make a report of its recommendations, including any recommended legislation, to the General Assembly annually.

(b)        Dispositions established for violations by juveniles of the State's criminal laws should be based on the established purposes set forth in Chapter 7B of the General Statutes. The Commission shall evaluate dispositional laws and policies in relationship to both the stated purposes of Chapter 7B of the General Statutes and the availability of dispositional alternatives. The Commission shall make recommendations to the General Assembly for the modification of dispositional laws and policies, and for the addition, deletion, or expansion of dispositional alternatives as necessary to achieve policy goals. The Commission shall make a report of its recommendations, including any recommended legislation, to the General Assembly annually. (1989 (Reg. Sess., 1990), c. 1076, s. 1; 1991 (Reg. Sess., 1992), c. 812, s. 12; c. 816, s. 1; 1993, c. 253, s. 5.1; c. 321, s. 200.1; 1993 (Reg. Sess., 1994), c. 591, s. 6(a); 1995, c. 236, s. 1; 1997‑256, s. 6; 1997‑347, s. 2; 1997‑401, s. 2; 1997‑418, s. 2; 1997‑443, s. 18.6(a); 1997‑443, s. 18.6(c); 1998‑202, s. 10(a).)



§ 164-37. Membership; chairman; meetings; quorum.

§ 164‑37.  Membership; chairman; meetings; quorum.

The Commission shall consist of 30 members as follows:

(1)        The Chief Justice of the North Carolina Supreme Court shall appoint a sitting or former Justice or judge of the General Court of Justice, who shall serve as Chairman of the Commission;

(2)        The Chief Judge of the North Carolina Court of Appeals, or another judge on the Court of Appeals, serving as his designee;

(3)        The Secretary of Correction or his designee;

(4)        The Secretary of Crime Control and Public Safety or his designee;

(5)        The Chairman of the Parole Commission, or his designee;

(6)        The President of the Conference of Superior Court Judges or his designee;

(7)        The President of the District Court Judges Association or his designee;

(8)        The President of the North Carolina Sheriff's Association or his designee;

(9)        The President of the North Carolina Association of Chiefs of Police or his designee;

(10)      One member of the public at large, who is not currently licensed to practice law in North Carolina, to be appointed by the Governor;

(11)      One member to be appointed by the Lieutenant Governor;

(12)      Three members of the House of Representatives, to be appointed by the Speaker of the House;

(13)      Three members of the Senate, to be appointed by the President Pro Tempore of the Senate;

(14)      The President Pro Tempore of the Senate shall appoint the representative of the North Carolina Community Sentencing Association that is recommended by the President of that organization;

(15)      The Speaker of the House of Representatives shall appoint the member of the business community that is recommended by the President of the North Carolina Retail Merchants Association;

(16)      The Chief Justice of the North Carolina Supreme Court shall appoint the criminal defense attorney that is recommended by the President of the North Carolina Academy of Trial Lawyers;

(17)      The President of the Conference of District Attorneys or his designee;

(18)      The Lieutenant Governor shall appoint the member of the North Carolina Victim Assistance Network that is recommended by the President of that organization;

(19)      A rehabilitated former prison inmate, to be appointed by the Chairman of the Commission;

(20)      The President of the North Carolina Association of County Commissioners or his designee;

(21)      The Governor shall appoint the member of the academic community, with a background in criminal justice or corrections policy, that is recommended by the President of The University of North Carolina;

(22)      The Attorney General, or a member of his staff, to be appointed by the Attorney General;

(23)      The Governor shall appoint the member of the North Carolina Bar Association that is recommended by the President of that organization.

(24)      A member of the Justice Fellowship Task Force, who is a resident of North Carolina, to be appointed by the Chairman of the Commission.

(25)      The President of the Association of Clerks of Superior Court of North Carolina, or his designee.

(26)      A representative of the Department of Juvenile Justice and Delinquency Prevention.

The Commission shall have its initial meeting no later than September 1, 1990, at the call of the Chairman. The Commission shall meet a minimum of four regular meetings each year. The Commission may also hold special meetings at the call of the Chairman, or by any four members of the Commission, upon such notice and in such manner as may be fixed by the rules of the Commission. A majority of the members of the Commission shall constitute a quorum. (1989 (Reg. Sess., 1990), c. 1076, s. 1; 1991 (Reg. Sess., 1992), c. 812, s. 12; c. 816, ss. 1, 2; 1993, c. 253, s. 5.1; c. 321, s. 200.1; c. 535, s. 4; 1993 (Reg. Sess., 1994), c. 591, s. 6(a); 1995, c. 236, s. 1; 1997‑256, s. 6; 1997‑347, s. 2; 1997‑401, s. 2; 1997‑418 s. 2; 1997‑443, s. 18.6(a); 1998‑170, s. 1; 1998‑202, s. 10(f); 2000‑137, s. 4(kk).)



§ 164-38. Terms of members; compensation; expenses.

§ 164‑38.  Terms of members; compensation; expenses.

The terms of existing members shall expire on June 30, 1997, unless they resign or are removed. New members shall be appointed or the existing members reappointed by the appointing authorities to serve terms of two years, unless they resign or are removed. Members serving by virtue of elective or appointive office or as designees of such officeholders may serve only so long as the officeholders hold those respective offices. Members appointed by the Speaker of the House and the President Pro Tempore of the Senate may be removed by the appointing authority without cause. Vacancies occurring before the expiration of a term shall be filled in the manner provided for the members first appointed. A member of the Commission may be removed only for disability, neglect of duty, incompetence, or malfeasance in office. Before removal, the member is entitled to a hearing. Effective with respect to members designated on or after July 1, 1992, a person making a designation pursuant to G.S. 164‑37 may not make another designation, except that the person's successor in elective or appointive office may make a new designation.

The Commission members shall receive no salary for serving. All Commission members shall receive necessary subsistence and travel expenses in accordance with the provisions of G.S. 120‑3.1, 138‑5, and 138‑6 as applicable. (1989 (Reg. Sess., 1990), c. 1076, s. 1; 1991 (Reg. Sess., 1992), c. 812, s. 12; c. 816, ss. 1, 3; 1993, c. 253, s. 5.1; c. 321, s. 200.1(b); 1993 (Reg. Sess., 1994), c. 591, ss. 6(a), (b); 1995, c. 236, s. 1; c. 236, s. 2; 1997‑256, s. 6; 1997‑347, s. 2; 1997‑401, s. 2; 1997‑418, s. 2; 1997‑443, s. 18.6(a); 1997‑443, s. 18.6(b).)



§ 164-39. Executive director and other staff.

§ 164‑39.  Executive director and other staff.

The Commission shall employ an Executive Director from candidates presented to it by the Chairman and the Director of the Administrative Office of the Courts. The Executive Director shall have appropriate training and experience to assist the Commission in the performance of its duties. The Executive Director shall be responsible for compiling the work of the Commission and drafting suggested legislation incorporating the Commission's findings for submission to the General Assembly.

Subject to the approval of the Chairman, the Executive Director shall employ such other staff and shall contract for services as is necessary to assist the Commission in the performance of its duties, and as funds permit.

The Commission may, with the approval of the Legislative Services Commission, meet in the State Legislative Building or the Legislative Office Building, or may meet in an area provided by the Director of the Administrative Office of the Courts. Commission staff shall use office space provided by the Director of the Administrative Office of the Courts. (1989 (Reg. Sess., 1990), c. 1076, s. 1; 1991 (Reg. Sess., 1992), c. 812, s. 12; c. 816, s. 1; 1993, c. 253, s. 5.1; c. 321, s. 200.1; 1993 (Reg. Sess., 1994), c. 591, s. 6(a); 1995, c. 236, s. 1; 1997‑256, s. 6; 1997‑347, s. 2; 1997‑401, s. 2; 1997‑418, s. 2; 1997‑443, s. 18.6(a).)



§ 164-40. Correction population simulation model; Department of Juvenile Justice and Delinquency Prevention facilities population simulation model.

§ 164‑40.  Correction population simulation model; Department of Juvenile Justice and Delinquency Prevention facilities population simulation model.

(a)        The Commission shall develop a correctional population simulation model, and shall have first priority to apply the model to a given fact situation, or theoretical change in the sentencing laws, when requested to do so by the Chairman, the Executive Director, or the Commission as a whole.

The Executive Director or the Chairman shall make the model available to respond to inquiries by any State legislator, or by the Secretary of the Department of Correction, in second priority to the work of the Commission.

(b)        The Commission shall develop a Department of Juvenile Justice and Delinquency Prevention facilities population simulation model, and shall have first priority to apply the model to a given fact situation, or theoretical change in the dispositional laws set forth in Chapter 7B of the General Statutes, when requested to do so by the Chairman, the Executive Director, or the Commission as a whole.

The Executive Director or the Chairman shall make the model available to respond to inquiries by any State legislator, or by the Department of Juvenile Justice and Delinquency Prevention, in second priority to the work of the Commission. (1989 (Reg. Sess., 1990), c. 1076, s. 1; 1991 (Reg. Sess., 1992), c. 812, s. 12; c. 816, s. 1; 1993, c. 253, s. 5.1; c. 321, s. 200.1; 1993 (Reg. Sess., 1994), c. 591, s. 6(a); 1995, c. 236, s. 1; 1997‑256, s. 6; 1997‑347, s. 2; 1997‑401, s. 2; 1997‑418, s. 2; 1997‑443, s. 18.6(a); 1998‑202, s. 10(b); 2000‑137, s. 4(ii).)



§ 164-41. Classification of offenses  ranges of punishment.

§ 164‑41.  Classification of offenses  ranges of punishment.

(a)        The Commission shall classify criminal offenses into felony and misdemeanor categories on the basis of their severity.

(b)        In determining the proper category for each felony and misdemeanor, the Commission shall consider, to the extent that they have relevance, the following:

(1)        The nature and degree of harm likely to be caused by the offense, including whether it involves property, irreplaceable property, a person, number of persons, or a breach of the public trust;

(2)        The deterrent effect a particular classification may have on the commission of the offense by others;

(3)        The current incidence of the offense in the State as a whole;

(4)        The rights of the victim.

(c)        For each classification of felonies and misdemeanors formulated pursuant to subsection (b), the Commission shall assign a suggested range of punishment. The Commission shall take into consideration the current range of punishment for each offense. (1989 (Reg. Sess., 1990), c. 1076, s. 1; 1991 (Reg. Sess., 1992), c. 812, s. 12; c. 816, s. 1; 1993, c. 253, s. 5.1; c. 321, s. 200.1; 1993 (Reg. Sess., 1994), c. 591, s. 6(a); 1995, c. 236, s. 1; 1997‑256, s. 6; 1997‑347, s. 2; 1997‑401, s. 2; 1997‑418, s. 2; 1997‑443, s. 18.6(a).)



§ 164-42. Sentencing structures.

§ 164‑42.  Sentencing structures.

(a)        The Commission shall recommend structures for use by a sentencing court in determining the most appropriate sentence to be imposed in a criminal case, including:

(1)        Imposition of an active term of imprisonment;

(2)        Imposition of a term of probation;

(3)        Suspension of a sentence to imprisonment and imposition of probation with conditions, including the appropriate probation option or options, including house arrest, regular probation, intensive supervision, restitution, and community service;

(4)        Based upon the combination of offense and defendant characteristics in each case, the presumptively appropriate length of a term of probation, or a term of imprisonment;

(5)        Ordering multiple sentences to terms of imprisonment to run concurrently or consecutively;

(6)        For a sentence to probation without a suspended sentence to imprisonment, the maximum term of confinement to be imposed if the defendant violates the conditions of probation.

(b)        The sentencing structures shall be consistent with the goals, policies, and purposes of the criminal justice and corrections systems, as set forth in Sections 2 and 3 of the Sentencing and Policy Advisory Commission Act of 1990. As part of its work, the Commission shall offer recommendations for the incorporation of those sections into the sentencing laws of North Carolina. In formulating structures, the Commission also shall consider:

(1)        The nature and characteristics of the offense;

(2)        The severity of the offense in relation to other offenses;

(3)        The characteristics of the defendant that mitigate or aggravate the seriousness of his criminal conduct and the punishment deserved therefor;

(4)        The defendant's number of prior convictions;

(5)        The available resources and constitutional capacity of the Department of Correction, local confinement facilities, and community‑based sanctions;

(6)        The rights of the victims;

(7)        That felony offenders sentenced to an active term of imprisonment, or whose suspended sentence to imprisonment is activated, should serve a designated minimum percentage of their sentences before they are eligible for parole; and

(8)        That misdemeanor offenders sentenced to an active term of imprisonment, or whose suspended sentence to imprisonment is activated, should serve a designated minimum percentage of their sentence before they are eligible for parole.

(c)        The Commission shall also consider the policy issues set forth in G.S. 164‑42.1 in developing its sentencing structures.

(d)        The Commission shall include with each set of sentencing structures a statement of its estimate of the effect of the sentencing structures on the Department of Correction and local facilities, both in terms of fiscal impact and on inmate population. If the Commission finds that the proposed sentencing structures will result in inmate populations in the Department of Correction and local confinement facilities that exceed the standard operating capacity, then the Commission shall present an additional set of structures that are consistent with that capacity. For purposes of this subsection, "standard operating capacity" means the total capacity expected to be available in both local confinement facilities and in the Department of Correction once all the proceeds of bonds authorized by Chapter 933 of the 1989 Session Laws and Chapter 935 of the 1989 Session Laws have been expended for the construction of prison facilities.  (1989 (Reg. Sess., 1990), c. 1076, s. 1; 1991 (Reg. Sess., 1992), c. 812, s. 12; c. 816, ss. 1, 5; 1993, c. 253, s. 5.1; c. 321, s. 200.1; 1993 (Reg. Sess., 1994), c. 591, s. 6(a); 1995, c. 236, s. 1; 1997‑256, s. 6; 1997‑347, s. 2; 1997‑401, s. 2; 1997‑418, s. 2; 1997‑443, s. 18.6(a); 2009‑372, s. 8.)



§ 164-42.1. Policy recommendations.

§ 164‑42.1.  Policy recommendations.

(a)        Using the studies of the Special Committee on Prisons, the Governor's Crime Commission, and other analyses, including testimony from representatives of the bodies that conducted the analyses, the Commission shall:

(1)        Determine the long‑range needs of the criminal justice and corrections systems and recommend policy priorities for those systems;

(2)        Determine the long‑range information needs of the criminal justice and corrections systems and acquire that information as it becomes available;

(3)        Identify critical problems in the criminal justice and corrections systems and recommend strategies to solve those problems;

(4)        Assess the cost‑effectiveness of the use of State and local funds in the criminal justice and corrections systems;

(5)        Recommend the goals, priorities, and standards for the allocation of criminal justice and corrections funds;

(6)        Recommend means to improve the deterrent and rehabilitative capabilities of the criminal justice and corrections systems;

(7)        Propose plans, programs, and legislation for improving the effectiveness of the criminal justice and corrections systems;

(8)        Determine the sentencing structures for parole decisions;

(9)        Examine the impact of mandatory sentence lengths as opposed to the deterrent effect of minimum mandatory terms of imprisonment;

(10)      Examine good time and gain time practices;

(11)      Study the value of presentence reports;

(12)      Consider the rehabilitative potential of the offender and the appropriate rehabilitative placement;

(13)      Examine the impact of imprisonment on families of offenders;

(14)      Examine the impact of imprisonment on the ability of the offender to make restitution;

(15)      Study the need for an amendment to Article XI, Section 1 of the State Constitution to include restitution, restraints on liberty, work programs, or other punishments to the list of punishments allowed under that section; and

(16)      Study the costs and consequences of criminal behavior in North Carolina and consider the value of preventing crimes by using incarceration to deter both prospective criminals and convicted criminals from future crimes.

(b)        Using the studies and analyses available, including testimony from representatives of the bodies that conducted the analyses, the Commission shall:

(1)        Determine the long‑range needs of the juvenile justice system and recommend policy priorities for that system;

(2)        Determine the long‑range information needs of the juvenile justice system and acquire that information as it becomes available;

(3)        Identify critical problems in the juvenile justice system and recommend strategies to solve those problems;

(4)        Assess the cost‑effectiveness of the use of State and local funds in the juvenile justice system; and

(5)        Recommend the goals, priorities, and standards for the allocation of juvenile justice funds. (1989 (Reg. Sess., 1990), c. 1076, s. 1; 1993, c. 253, s. 5.1; c. 321, s. 200.1; 1993 (Reg. Sess., 1994), c. 591, s. 6(a); 1995, c. 236, s. 1; 1997‑256, s. 6; 1997‑347, s. 2; 1997‑401, s. 2; 1997‑418, s. 2; 1997‑443, s. 18.6(a); 1998‑202, s. 10(c).)



§ 164-42.2. Community corrections.

§ 164‑42.2.  Community corrections.

The Commission shall recommend a comprehensive community corrections strategy and organizational structure for the State based upon the following:

(1)        A review of existing community‑based corrections programs in the State;

(2)        The identification of additional types of community corrections programs, including residential programs, necessary to create an effective continuum of corrections sanctions in North Carolina;

(3)        The identification of categories of offenders who would be eligible for sentencing to community corrections programs and the impact that the use of a comprehensive range of community‑based sanctions would have on sentencing practices;

(4)        A form of State oversight and coordination to ensure that community corrections programs are coordinated in order to achieve maximum impact; and

(5)        A mechanism for State funding and local community participation in the operation and implementation of community corrections programs;

(6)        An analysis of the rate of recidivism of clients under the supervision of the existing community‑based corrections programs in the State, recidivism here measured as the clients committing new crimes at any time subsequent to their entry into a community‑based corrections program. (1989 (Reg. Sess., 1990), c. 1076, s. 1; 1993, c. 253, s. 5.1; c. 321, s. 200.1; 1993 (Reg. Sess., 1994), c. 591, s. 6(a); 1995, c. 236, s.1; 1997‑256, s. 6; 1997‑347, s. 2; 1997‑401, s. 2; 1997‑418, s. 2; 1997‑443, s. 18.6(a).)



§ 164-43. Priority of duties; reports; continuing duties.

§ 164‑43.  Priority of duties; reports; continuing duties.

(a)        The Commission shall have two primary duties, and other secondary duties essential to accomplishing the primary ones. The Commission may establish subcommittees or advisory committees composed of Commission members to accomplish duties imposed by this Article.

It is the legislative intent that the Commission attach priority to accomplish the following primary duties:

(1)        The classification of criminal offenses as described in G.S. 164‑41 and the formulation of sentencing structures as described in G.S. 164‑42; and

(2)        The formulation of proposals and recommendations as described in G.S. 164‑42.1 and G.S. 164‑42.2.

(b)        The Commission shall report its findings and recommendations to the 1991 General Assembly, 1991 Regular Session. The report shall describe the status of the Commission's work, and shall include any completed policy recommendations.

(c)        The Commission shall report on its progress in formulating recommendations for the classification and ranges of punishment for felonies and misdemeanors, required by G.S. 164‑41, and sentencing structures, established under G.S. 164‑42, to the 1991 General Assembly, 1992 Regular Session, and shall make a final report on these recommendations no later than 30 days after the convening of the 1993 Session of the General Assembly.

(d)        Once the primary duties of the Commission have been accomplished, it shall have the continuing duty to monitor and review the criminal justice and corrections systems and the juvenile justice system in this State to ensure that sentences and dispositions remain uniform and consistent, and that the goals and policies established by the State are being implemented by sentencing and dispositional practices, and it shall recommend methods by which this ongoing work may be accomplished and by which the correctional population simulation model and the Department of Juvenile Justice and Delinquency Prevention facilities population simulation model developed under G.S. 164‑40 shall continue to be used by the State.

(e)        Upon adoption of a system for the classification of offenses formulated under G.S. 164‑41, the Commission or its successor shall review all proposed legislation which creates a new criminal offense, changes the classification of an offense, or changes the range of punishment or dispositional level for a particular classification, and shall make recommendations to the General Assembly.

(f)         In the case of a new criminal offense, the Commission or its successor shall determine whether the proposal places the offense in the correct classification, based upon the considerations and principles set out in G.S. 164‑41. If the proposal does not assign the offense to a classification, it shall be the duty of the Commission or its successor to recommend the proper classification placement.

(g)        In the case of proposed changes in the classification of an offense or changes in the range of punishment or dispositional level for a classification, the Commission or its successor shall determine whether such a proposed change is consistent with the considerations and principles set out in G.S. 164‑41, and shall report its findings to the General Assembly.

(h)        The Commission or its successor shall meet within 10 days after the last day for filing general bills in the General Assembly for the purpose of reviewing bills as described in subsections (e), (f), and (g). The Commission or its successor shall include in its report on a bill an analysis based on an application of the correctional population simulation model or the Department of Juvenile Justice and Delinquency Prevention facilities population simulation model to the provisions of the bill. (1989 (Reg. Sess., 1990), c. 1076, s. 1; 1991 (Reg. Sess., 1992), c. 812, s. 12; c. 816, ss. 1, 4; 1993, c. 253, s. 5.1; c. 321, s. 200.1; 1993 (Reg. Sess., 1994), c. 591, s. 6(a); 1995, c. 236, s.1; 1997‑256, s. 6; 1997‑347, s. 2; 1997‑401, s. 2; 1997‑418, s. 2; 1997‑443, s. 18.6(a); 1998‑202, s. 10(d); 2000‑137, s. 4(jj).)



§ 164-44. Statistical information; financial or other aid.

§ 164‑44.  Statistical information; financial or other aid.

(a)        The Commission shall have the secondary duty of collecting, developing, and maintaining statistical data relating to sentencing, corrections, and juvenile justice so that the primary duties of the Commission will be formulated using data that is valid, accurate, and relevant to this State. All State agencies shall provide data as it is requested by the Commission. All meetings of the Commission shall be open to the public and the information presented to the Commission shall be available to any State agency or member of the General Assembly.

(b)        The Commission shall have the authority to apply for, accept, and use any gifts, grants, or financial or other aid, in any form, from the federal government or any agency or instrumentality thereof, or from the State or from any other source including private associations, foundations, or corporations to accomplish any of the duties set out in this Chapter. (1989 (Reg. Sess., 1990), c. 1076, s. 1; 1991 (Reg. Sess., 1992), c. 812, s. 12; c. 816, s. 1; 1993, c. 253, s. 5.1; c. 321, s. 200.1; 1993 (Reg. Sess., 1994), c. 591, s. 6(a); 1995, c. 236, s.1; 1997‑256, s. 6; 1997‑347, s. 2; 1997‑401, s. 2; 1997‑418, s. 2; 1997‑443, s. 18.6(a); 1998‑202, s. 10(e).)



§ 164-45. Administrative direction and supervision.

§ 164‑45.  Administrative direction and supervision.

The Commission shall be administered under the direction and supervision of the Director of the Administrative Office of the Courts. The Commission shall exercise all of its prescribed statutory powers independently of the head of that Office, except that all management functions shall be performed under the direction and supervision of the Director of the Administrative Office of the Courts. "Management functions," as used in this section, means planning, organizing, staffing, directing, coordinating, and budgeting. (1989 (Reg. Sess., 1990), c. 1076, s. 1; 1991 (Reg. Sess., 1992), c. 812, s. 12; c. 816, s. 1; 1993, c. 253, s. 5.1; c. 321, s. 200.1; 1993 (Reg. Sess., 1994), c. 591, s. 6(a); 1995, c. 236, s. 1; 1997‑256, s. 6; 1997‑347, s. 2; 1997‑401, s. 2; 1997‑418, s. 2; 1997‑443, s. 18.6(a).)



§ 164-46: Repealed by Session Laws 1998-212, s. 16.18(b).

§ 164‑46:  Repealed by Session Laws 1998‑212, s.  16.18(b).



§ 164-47. Biennial Report on Recidivism.

§ 164‑47.  Biennial Report on Recidivism.

The Judicial Department, through the North Carolina Sentencing and Policy Advisory Commission, and the Department of Correction shall jointly conduct ongoing evaluations of community corrections programs and in‑prison treatment programs and make a biennial report to the General Assembly. The report shall include composite measures of program effectiveness based on recidivism rates, other outcome measures, and costs of the programs.

During the 1998‑99 fiscal year, the Sentencing and Policy Advisory Commission shall coordinate the collection of all data necessary to create an expanded database containing offender information on prior convictions, current conviction and sentence, program participation, and outcome measures. Each program to be evaluated shall assist the Commission in the development of systems and collection of data necessary to complete the evaluation process. The first evaluation report shall be presented to the Chairs of the Senate and House Appropriations Committees and the Chairs of the Senate and House Appropriations Subcommittees on Justice and Public Safety by April 15, 2000, and future reports shall be made by April 15 of each even‑numbered year. (1998‑212, s. 16.18(a).)



§ 164-48. Biennial report on juvenile recidivism.

§ 164‑48.  Biennial report on juvenile recidivism.

The Judicial Department, through the North Carolina Sentencing and Policy Advisory Commission, shall conduct biennial recidivism studies of juveniles in North Carolina. Each study shall be based upon a sample of juveniles adjudicated delinquent and document subsequent involvement in both the juvenile justice system and criminal justice system for at least two years following the sample adjudication. All State agencies shall provide data as requested by the Commission.

The Sentencing and Policy Advisory Commission shall report the results of the first recidivism study to the Chairs of the Senate and House of Representatives Appropriations Committees and the Chairs of the Senate and House of Representatives Appropriations Subcommittees on Justice and Public Safety by May 1, 2007, and future reports shall be made by May 1 of each odd‑numbered year. (2005‑276, s. 14.19(a).)



§ 164-49. Biennial report on effectiveness of JCPC grant recipients.

§ 164‑49.  Biennial report on effectiveness of JCPC grant recipients.

The Judicial Department, through the North Carolina Sentencing and Policy Advisory Commission, shall conduct biennial studies on the effectiveness of programs receiving Juvenile Crime Prevention Council grant funding in North Carolina. Each study shall be based upon a sample of juveniles admitted to programs funded with JCPC grants and document subsequent involvement in both the juvenile justice system and criminal justice system for at least two years following the sample admittance. All State agencies shall provide data as requested by the Commission.

The Sentencing and Policy Advisory Commission shall report the results of the first effectiveness study to the Chairs of the Senate and House of Representatives Appropriations Committees and the Chairs of the Senate and House of Representatives Appropriations Subcommittees on Justice and Public Safety by May 1, 2011, and future reports shall be made by May 1 of each odd‑numbered year.  (2009‑451, s. 15.17J.)






Chapter 165 - Veterans.

§ 165-1. North Carolina Veterans Commission renamed.

Chapter 165.

Veterans.

Article 1.

Department of Administration.

§ 165‑1.  North Carolina Veterans Commission renamed.

The North Carolina Veterans Commission is hereby renamed the Department of Administration. The Department shall assume all duties, responsibilities and powers formerly exercised by the Veterans Commission, and shall further exercise those powers and duties prescribed in this Article and elsewhere in the General Statutes. (1967, c. 1060, s. 1; 1973, c. 620, s. 9; 1977, c. 70, s. 27.)



§ 165-2. References changed.

§ 165‑2.  References changed.

Wherever in the General Statutes the words "North Carolina Veterans Commission" appear, the same shall be stricken out and the words "North Carolina Department of Administration" inserted in lieu thereof. (1967, c. 1060, s. 1; 1977, c. 70, s. 27.)



§ 165-3. Definitions.

§ 165‑3.  Definitions.

Wherever used in this Article, unless the context otherwise requires, the terms defined in this section shall have the following meaning:

(1)        "Commission" means the Veterans Affairs Commission.

(2)        "Department" means the North Carolina Department of Administration, an agency of the government of the State of North Carolina.

(3)        Repealed by Session Laws 1973, c. 620, s. 9.

(4)        "Veteran" means

a.         For qualifying as a voting member of the State Board of Veterans Affairs and as the State Director of Veterans Affairs, a person who served honorably during a period of war as defined in Title 38, United States Code.

b.         For entitlement to the services of the Department of Administration, any person who may be entitled to any benefits or rights under the laws of the United States by reason of service in the armed forces of the United States.

(5)        "Veterans' organization" means any organization of veterans which has been chartered by an act of the United States Congress and is legally constituted and operating in this State pursuant to said charter. (1945, c. 723, s. 1; 1949, c. 430, s. 1; 1967, c. 1060, s. 1; 1973, c. 620, s. 9; 1977, c. 70, s. 27.)



§ 165-4. Purpose.

§ 165‑4.  Purpose.

The purpose of this Article is to provide assistance to veterans, their families and their dependents, in obtaining or maintaining privileges, rights and benefits to which they are entitled under federal, State or local laws. (1945, c. 723, s. 1; 1967, c. 1060, s. 1.)



§ 165-5. Repealed by Session Laws 1973, c. 620, s. 9.

§ 165‑5.  Repealed by Session Laws 1973, c. 620, s. 9.



§ 165-6. Powers and duties of the Department.

§ 165‑6.  Powers and duties of the Department.

In furtherance of the stated purpose of this Article, the Department is hereby authorized and empowered to do the following:

(1)        To assist veterans, their families, and dependents in the presentation, processing, proof, and establishment of such claims, privileges, rights, and benefits as they may be entitled to under federal, State, or local laws, rules, and regulations.

(2)        To aid persons in active military service and their dependents with problems arising out of said service which come reasonably within the purview of the Department's program of assistance.

(3)        To collect data and information as to the facilities and services available to veterans, their families, and dependents and to cooperate with agencies furnishing information or services throughout the State in order to inform such agencies regarding the availability of (i) education, training and retraining facilities, (ii) health, medical, rehabilitation, and housing services and facilities, (iii) employment and reemployment services, (iv) provisions of federal, State, and local laws, rules, and regulations affording rights, privileges, and benefits to veterans, their families, and dependents, and in respect to such other matters of similar, related, or appropriate nature not herein set out.

(4)        To establish such field offices, facilities and services throughout the State as may be necessary to carry out the purposes of this Article.

(5)        To cooperate, as the Department deems appropriate, with governmental, private and civic agencies and instrumentalities in securing services or benefits for veterans, their families, dependents and beneficiaries.

(6)        To accept any property, funds, service, or facilities from any source, public or private, granted in aid or furtherance of the administration of the provisions of this Article.

(7)        To enter into any contract or agreement with any person, firm, or corporation, or governmental agency or instrumentality in furtherance of the purposes of this Article, and to make all rules and regulations necessary for the proper and effective administration of its duties.

(8)        It shall be the duty of the Department to train, assist, and provide guidance to the employees of any county, city, town, or Indian tribe who are engaged in veterans service. Authority is hereby granted the governing body of any county, city or town to appropriate such amounts as it may deem necessary to provide a veterans service program and the expenditure of such funds is hereby declared to be for a public purpose; such program shall be operated in affiliation with this Department as set forth above and in compliance with Department policies and procedures.

(9)        The Department may, in its discretion, contribute to each county an amount not to exceed two thousand dollars ($2,000) on a matching basis for any fiscal year for the maintenance and operation of a county veterans service program. Participating counties shall furnish the Department such reports, accountings and other information at such times and in such form as the Department may require.

(10)      Repealed by Session Laws 1973, c. 620, s. 9.  (1945, c. 723, s. 1; 1949, c. 1292; 1967, c. 1060, s. 1; 1973, c. 620, s. 9; 1985, c. 757, s. 61(a); 2009‑280, s. 1.)



§ 165-7. Repealed by Session Laws 1973, c. 620, s. 9.

§ 165‑7.  Repealed by Session Laws 1973, c. 620, s. 9.



§ 165-8. Quarters.

§ 165‑8.  Quarters.

The Department of Administration shall provide, in the City of Raleigh, adequate quarters for the central office of the Department of Administration. The Department of Administration shall procure suitable space for its field offices and other activities pursuant to applicable provisions of law and in accordance with rules adopted by the Governor with the approval of the Council of State. (1945, c. 723, s. 1; 1967, c. 1060, s. 1; 1973, c. 620, s. 9; 1977, c. 70, s. 27.)



§ 165-9. Appropriations.

§ 165‑9.  Appropriations.

Appropriations for the Department shall be made from the general fund of the State, and the Governor, with the approval of the Council of State, is hereby authorized and empowered to allocate from time to time from the Contingency and Emergency Fund, such funds as may be necessary to carry out the intent and purposes of this Article. (1945, c. 723, s. 1; 1967, c. 1060, s. 1.)



§ 165-10. Transfer of veterans' activities.

§ 165‑10.  Transfer of veterans' activities.

The Governor may transfer to the Department such funds, facilities, properties and activities now being held or administered by the State for the benefit of veterans, their families and dependents, as he may deem proper; provided, that the provisions of this section shall not apply to the activities of the North Carolina Employment Security Commission in respect to veterans. (1945, c. 723, s. 1; 1967, c. 1060, s. 1.)



§ 165-11. Copies of records to be furnished to the Department of Administration.

§ 165‑11.  Copies of records to be furnished to the Department of Administration.

(a)        Whenever copies of any State and local public records are requested by a representative of the Department of Administration in assisting persons in obtaining any federal, State, local or privately provided benefits relating to veterans and their beneficiaries, the official charged with the custody of any such records shall without charge furnish said representative with the requested number of certified copies of such records; provided, that this section shall not apply to the disclosure of information in certain privileged and confidential records referred to elsewhere in the General Statutes of North Carolina, which information shall continue to be disclosed in the manner prescribed by the statute relating thereto.

(b)        No official chargeable with the collection of any fee or charge under the laws of the State of North Carolina in connection with his official duties shall be held accountable on his official bond or otherwise for any fee or charge remitted pursuant to the provisions of this section. (1967, c. 1060, s. 1; 1973, c. 620, s. 9; 1977, c. 70, s. 27.)



§ 165-11.1. Confidentiality of Veterans Affairs records.

§ 165‑11.1.  Confidentiality of Veterans Affairs records.

Notwithstanding any other provisions of Chapter 143B, no records of the Division of Veterans Affairs in the Department of Administration shall be disclosed or used for any purpose except for official purposes, and no records shall be disclosed, destroyed or used in any manner which is in violation of any existing federal law or regulation. Nothing in this Chapter shall convert records which are the property of the federal government into State property. (1977, c. 70, s. 28.)



§ 165-12. Short title.

Article 2.

Minor Veterans.

§ 165‑12.  Short title.

This Article may be cited as "The Minor Veterans Enabling Act." (1945, c. 770.)



§ 165-13. Definition.

§ 165‑13.  Definition.

As used in this Article, "veteran" means any person who may be entitled to any benefits or rights under the laws of the United States, by reason of service in the armed forces of the United States. (1945, c. 770; 1967, c. 1060, s. 2.)



§ 165-14. Application of Article.

§ 165‑14.  Application of Article.

This Article applies to every person, either male or female, 18 years of age or over, but under 21 years of age, who is, or who may become, entitled to any rights or benefits under the laws of the United States relating to veterans benefits. (1945, c. 770; 1967, c. 1060, s. 3.)



§ 165-15. Purpose of Article.

§ 165‑15.  Purpose of Article.

The purpose of this Article is to remove the disqualification of age which would otherwise prevent persons to whom this Article applies from taking advantage of any right or benefit to which they may be or may become entitled under the laws of the United States relating to veterans benefits, and to assure those dealing with such minor persons that the acts of such minors shall not be invalid or voidable by reason of the age of such minors, but shall in all respects be as fully binding as if said minors had attained their majority; and this Article shall be liberally construed to accomplish that purpose. (1945, c. 770; 1967, c. 1060, s. 4.)



§ 165-16. Rights conferred; limitation.

§ 165‑16.  Rights conferred; limitation.

(a)        Every person to whom this Article applies is hereby authorized and empowered, in his or her own name without order of court or the intervention of any guardian or trustee:

(1)        To purchase or lease any property, either real or personal, or both, which such person may deem it desirable to purchase or lease in order to avail himself or herself of any of the benefits of the laws of United States relating to veterans benefits, and take title to such property in his or her own name or in the name of himself or herself and spouse.

(2)        To execute any note or similar instrument for any part or all of the purchase price of any property purchased pursuant to subdivision (1) of this section and to secure the payment thereof by retained title contract, mortgage, deed of trust or other similar or appropriate instrument.

(3)        To execute any other contract or instrument which such person may deem necessary in order to enable such person to secure the benefits of the laws of the United States relating to veterans benefits.

(4)        To execute any contract or instrument which such person may deem necessary or proper in order to enable such person to make full use of any property purchased pursuant to the provisions of the laws of the United States relating to veterans benefits, including the right to dispose of such property; such contracts to include but not to be limited to the following:

a.         With respect to a home: Contracts for insurance, repairs, and  services such as gas, water, and lights, and contracts for furniture and other equipment.

b.         With respect to a farm: Contracts such as are included in paragraph (a) of this subdivision (4) above, together with contracts for livestock, seeds, fertilizer and farm equipment and machinery, and contracts for farm labor and other farm services.

c.         With respect to a business: Contracts such as are included in paragraph (a) of this subdivision (4), together with such other contracts as such person may deem necessary or proper for the maintenance and operation of such business.

(b)        Every person to whom this Article applies may execute such contracts as are hereby authorized in his own name without any order from any court, and without the intervention of a guardian or trustee, and no note, mortgage, conveyance, deed of trust, contract, or other instrument, conveyance or action within the purview of this Article shall be invalid, voidable or defective by reason of the fact that the person executing or performing the same was at the time a minor.

(c)        In respect to any action at law or special proceeding in relation to any transaction within the purview of this Article, every minor person to whom this Article applies shall appear and plead in his or her own name and right without the intervention of any guardian or trustee, and every such minor person shall be considered a legal party to any such action at law or special proceeding in all respects as if such person had attained the age of 21 years. No such minor shall hereafter interpose the defense of lack of legal capacity by reason of age in connection with any transaction within the purview of this Article, nor disavow any such transaction upon coming of age.

(d)        All such authority and power as are conferred by this Article are subject to all applicable provisions of the laws of the United States relating to veterans benefits. (1945, c. 770; 1967, c. 1060, s. 5.)



§ 165-17. Definition.

Article 3.

Minor Spouses of Veterans.

§ 165‑17.  Definition.

As used in this Article, "veteran" means any person who may be entitled to any benefits or rights under the laws of the United States, by reason of service in the armed forces of the United States. (1945, c. 771; 1967, c. 1060, s. 6.)



§ 165-18. Rights conferred.

§ 165‑18.  Rights conferred.

(a)        Any person under the age of 18 years who is the husband or wife of a veteran, is hereby authorized and empowered in his or her own name, and without any order of court or the intervention of a guardian or trustee, to execute any and all contracts, conveyances, and instruments, to take title to property, to defend any action at law, and to do all other acts necessary to make fully available to such veteran, his or her family or dependents, all rights and benefits under the laws of the United States relating to veterans benefits, in  as full and ample manner as if such minor husband or wife of such veteran had attained the age of 18 years.

(b)        Any person under the age of 18 years, who is the husband or wife of a veteran, is hereby authorized and empowered in his or her own name, and without any order of court or the intervention of a guardian or trustee, to join in the execution of any contract, deed, conveyance or other instrument which may be deemed necessary to enable his or her veteran spouse to make full use of any property purchased pursuant to the provisions of the foregoing subsection, including the right to dispose of such property.

(c)        With respect to any action at law or special proceeding in relation to any transaction within the purview of this Article, every minor person to whom this Article applies shall appear and plead in his or her own name and right without the intervention of any guardian or trustee; and every such minor person shall be considered a legal party to any such action at law or special proceeding in all respects as if such person had attained the age of 18 years. No such minor shall hereafter interpose the defense of lack of legal capacity by reason of age in connection with any transaction within the purview of this Article, nor disavow any such transaction upon coming of age. (1945, c. 771; 1947, c. 905, ss. 1, 2; 1967, c. 1060, s. 7; 1971, c. 1231, s. 1; 1973, c. 1446, s. 12.)



§ 165-19. Purpose.

Article 4.

Scholarships for Children of War Veterans.

§ 165‑19.  Purpose.

In appreciation for the service and sacrifices of North Carolina's war veterans and as evidence of this State's concern for their children, there is hereby continued a revised program of scholarships for said children as set forth in this Article. (1967, c. 1060, s. 8.)



§ 165-20. Definitions.

§ 165‑20.  Definitions.

As used in this Article the terms defined in this section shall have the following meaning:

(1)        "Active federal service" means full‑time duty in the armed forces other than active duty for training; however, if disability or death occurs while on active duty for training (i) as a direct result of armed conflict or (ii) while engaged in extra‑hazardous service, including such service under conditions simulating war, such active duty for training shall be considered as active federal service.

(2)        "Armed forces" means the army, navy, marine corps, air force and coast guard, including their reserve components.

(3)        "Child" means a person: (i) under 25 years of age at the time of application for a scholarship, (ii) who is a domiciliary of North Carolina and is a resident of North Carolina when applying for a scholarship, (iii) who has completed high school or its equivalent prior to receipt of a scholarship awarded under this Article, (iv) who has complied with the requirements of the Selective Service System, if applicable, and (v) who further meets one of the following requirements:

a.         A person whose veteran parent was a legal resident of North Carolina at the time of said veteran's entrance into that period of service in the armed forces during which eligibility is established under G.S. 165‑22.

b.         A veteran's child who was born in North Carolina and has been a resident of North Carolina continuously since birth. Provided, that the requirement in the preceding sentence as to birth in North Carolina may be waived by the Department of Administration if it is shown to the satisfaction of the Department that the child's mother was a native‑born resident of North Carolina and was such resident at the time of her marriage to the veteran and was outside the State temporarily at the time of the child's birth, following which the child was returned to North Carolina within a reasonable period of time where said child has since lived continuously.

c.         A person meeting either of the requirements set forth in subdivision (3) a or b above, and who was legally adopted by the veteran prior to said person's reaching the age of 15 years.

(4)        "Period of war" and "wartime" shall mean any of the periods or circumstances as defined below:

a.         World War I, meaning (i) the period beginning on April 6, 1917 and ending on November 11, 1918, and (ii) in the case of a veteran who served with the United States armed forces in Russia, the period beginning on April 6, 1917 and ending on April 1, 1920.

b.         World War II, meaning the period beginning on December 7, 1941 and ending on December 31, 1946.

c.         Korean Conflict, meaning the period beginning on June 27, 1950 and ending on January 31, 1955.

d.         Vietnam era, meaning the period beginning on August 5, 1964, and ending on May 7, 1975.

d1.       Persian Gulf War, meaning the period beginning on August 2, 1990, and ending on the date prescribed by Presidential proclamation or concurrent resolution of the United States Congress.

e.         Any period of service in the armed forces during which the veteran parent of an applicant for a scholarship under this Article suffered death or disability (i) as a direct result of armed conflict or (ii) while engaged in extra‑hazardous service, including such service under conditions simulating war.

(5)        "Private educational institution" means any junior college, senior college or university which is operated and governed by private interests not under the control of the federal, State or any local government, which is located within the State of North Carolina, which does not operate for profit, whose curriculum is primarily directed toward the awarding of associate, baccalaureate or graduate degrees, which agrees to the applicable administration and funding provisions of G.S. 165‑22.1, of this Article, and which is otherwise approved by the State Board of Veterans Affairs.

(6)        "State educational institution" means any constituent institution of The University of North Carolina, or any community college operated under the provisions of Chapter 115D of the General Statutes of North Carolina.

(7)        "Veteran" means a person who served as a member of the armed forces of the United States in active federal service during a period of war and who was separated from the armed forces under conditions other than dishonorable. A person who was separated from the armed forces under conditions other than dishonorable and whose death or disability was incurred (i) as a direct result of armed conflict or (ii) while engaged in extra‑hazardous service, including such service under conditions simulating war, shall also be deemed a "veteran" and such death or disability shall be considered wartime service‑connected.  (1967, c. 1060, s. 8; 1969, c. 720, s. 3; c. 741, ss. 1, 2; 1971, c. 339; 1973, c. 620, s. 9; c. 755; 1975, c. 160, s. 1; 1977, c. 70, s. 27; 1985, c. 39, s. 2; c. 788; 1989, c. 767, s. 1; 1991, c. 549, s. 1; 2001‑424, s. 7.1(a); 2002‑126, s. 19.3(a); 2008‑107, s. 19.2(b); 2008‑187, s. 48; 2008‑192, s. 11.)



§ 165-21. Scholarship.

§ 165‑21.  Scholarship.

(a)        A scholarship granted pursuant to this Article shall consist of the following benefits in either a State or private educational institution:

(1)        With respect to State educational institutions, unless expressly limited elsewhere in this Article, a scholarship shall consist of:

a.         Tuition at the State educational institution.

b.         A standard board allowance.

c.         A standard room allowance.

d.         Matriculation and other institutional fees required to be paid as a condition to remaining in the institution and pursuing the course of study selected.

(2)        With respect to private educational institutions, a scholarship shall consist of a monetary allowance as prescribed in G.S. 165‑22.1(d).

(3)        Only one scholarship may be granted pursuant to this Article with respect to each child and it shall not extend for a longer period than four academic years, which years, however, need not be consecutive.

(4)        No educational assistance shall be afforded a child under this Article after the end of an eight‑year period beginning on the date the scholarship is first awarded. Those persons who have been granted a scholarship under this Article prior to the effective date of this act shall be entitled to the remainder of their period of scholarship eligibility if used prior to August 1, 2010. Whenever a child is enrolled in an educational institution and the period of entitlement ends while enrolled in a term, quarter or semester, such period shall be extended to the end of such term, quarter or semester, but not beyond the entitlement limitation of four academic years.

(5)        A scholarship awarded to a student under this section shall not exceed the cost of attendance at the State educational institution at which the student is enrolled. If a student, who is eligible for a scholarship under this section, also receives a scholarship or other grant covering the cost of attendance at the State educational institution for which the scholarship is awarded, then the amount of the scholarship shall be reduced by an appropriate amount determined by the State educational institution at which the student is enrolled. The scholarship shall be reduced so that the sum of all grants and scholarship aid covering the cost of attendance received by the student, including the scholarship under this section, shall not exceed the cost of attendance for the State educational institution at which the student is enrolled.

(b)        Repealed by Session Laws 2002‑126, s. 19.3(b), effective November 1, 2002.

(c)        If a child is awarded a scholarship under this Article, the Commission shall notify the recipient by May 1st of the year in which the recipient enrolls in college.  (1967, c. 1060, s. 8; 1969, c. 741, s. 3; 1975, c. 137, s. 1; 1989, c. 767, s. 2; 2001‑424, s. 7.1(b); 2002‑126, s. 19.3(b); 2008‑107, s. 19.2(a).)



§ 165-22. Classes or categories of eligibility under which scholarships may be awarded.

§ 165‑22.  Classes or categories of eligibility under which scholarships may be awarded.

A child, as defined in this Article, who falls within the provisions of any eligibility class described below shall, upon proper application be considered for a scholarship, subject to the provisions and limitations set forth for the class under which he is considered:

(1)        Class I‑A: Under this class a scholarship shall be awarded to any child whose veteran parent

a.         Was killed in action or died from wounds or other causes not due to his own willful misconduct while a member of the armed forces during a period of war, or

b.         Has died of service‑connected injuries, wounds, illness or other causes incurred or aggravated during wartime service in the armed forces, as rated by the United States Department of Veterans Affairs.

(2)        Class I‑B: Under this class a limited scholarship providing only those benefits set forth in G.S. 165‑21(1)a and d and 165‑21(2) of this Article, shall be awarded to any child whose veteran parent, at the time the benefits pursuant to this Article are sought to be availed of, is or was at the time of his death receiving compensation for a wartime service‑connected disability of one hundred percent (100%) as rated by the United States Department of Veterans Affairs. Provided, that if the veteran parent of a recipient under this class should die of his wartime service‑connected condition before the recipient shall have utilized all of his scholarship eligibility time, then the North Carolina Department of Administration shall amend the recipient's award from Class I‑B to Class I‑A for the remainder of the recipient's eligibility time. The effective date of such an amended award shall be determined by the Department of Administration, but, in no event shall it predate the date of the veteran parent's death.

(3)        Class II: Under this class a scholarship may be awarded to not more than 100 children yearly, each of whose veteran parent, at the time the benefits pursuant to this Article are sought to be availed of:

a.         Is or was at the time of his death receiving compensation for a wartime service‑connected disability of twenty percent (20%) or more, but less than one hundred percent (100%), as rated by the United States Department of Veterans Affairs, or

b.         Was awarded a Purple Heart for wounds received as a result of an act of any opposing armed force, as a result of an international terrorist attack, or as a result of military operations while serving as part of a peacekeeping force.

(4)        Class III: Under this class a scholarship may be awarded to not more than 100 children yearly, each of whose veteran parent, at the time the benefits pursuant to this Article are sought to be availed of:

a.         Is or was at the time of his death drawing pension for permanent and total disability, nonservice‑connected, as rated by the United States Department of Veterans Affairs.

b.         Is deceased and who does not fall within the provisions of any other eligibility class described in G.S. 165‑22(1), (2), (3), (4)a., nor (5).

c.         Served in a combat zone, or waters adjacent to a combat zone, or any other campaign, expedition, or engagement for which the United States Department of Defense authorizes a campaign badge or medal, who does not fall within the provisions of any other class described in G.S. 165‑22(1), (2), (3), (4)a., or (5).

(5)        Class IV: Under this class a scholarship as defined in G.S. 165‑21 shall be awarded to any child whose parent, while serving honorably as a member of the armed forces of the United States in active federal service during a period of war, as defined in G.S. 165‑20(4), was listed by the United States government as (i) missing in action, (ii) captured in line of duty by a hostile force, or (iii) forcibly detained or interned in line of duty by a foreign government or power. (1967, c. 1060, s. 8; 1973, cc. 197, 577; c. 620, s. 9; 1975, c. 160, s. 2; c. 167, s. 1; 1977, c. 70, s. 27; 1989, c. 767, ss. 3, 4; 1991, c. 549, s. 2; 2002‑126, s. 19.3(c).)



§ 165-22.1. Administration and funding.

§ 165‑22.1.  Administration and funding.

(a)        The administration of the scholarship program shall be vested in the Department of Administration, and the disbursing and accounting activities required shall be a responsibility of the Department of Administration. The Veterans Affairs Commission shall determine the eligibility of applicants, select the scholarship recipients, establish the effective date of scholarships, and may suspend or revoke scholarships if the said Veterans Affairs Commission finds that the recipient does not comply with the registration requirements of the Selective Service System or does not maintain an adequate academic status, or if the recipient engages in riots, unlawful demonstrations, the seizure of educational buildings, or otherwise engages in disorderly conduct, breaches of the peace or unlawful assemblies. The Department of Administration shall maintain the primary and necessary records, and the Veterans Affairs Commission shall promulgate such rules and regulations not inconsistent with the other provisions of this Article as it deems necessary for the orderly administration of the program. It may require of State or private educational institutions, as defined in this Article, such reports and other information as it may need to carry out the provisions of this Article. The Department of Administration shall disburse scholarship payments for recipients certified eligible by the Department of Administration upon certification of enrollment by the enrolling institution.

(b)        Funds for the support of this program shall be appropriated to the Department of Administration as a reserve for payment of the allocable costs for room, board, tuition, and other charges, and shall be placed in a separate budget code from which disbursements shall be made. Funds to support the program shall be supported by receipts from the Escheat Fund, as provided by G.S. 116B‑7, but those funds may be used only for worthy and needy residents of this State who are enrolled in public institutions of higher education of this State. In the event the said appropriation for any year is insufficient to pay the full amounts allocable under the provisions of this Article, such supplemental sums as may be necessary shall be allocated from the Contingency and Emergency Fund. The method of disbursing and accounting for funds allocated for payments under the provisions of this section shall be in accordance with those standards and procedures prescribed by the Director of the Budget, pursuant to the Executive Budget Act.

(c)        Allowances for room and board in State educational institutions shall be at such rate as established by the Secretary of the Department of Administration.

(d)        Scholarship recipients electing to attend a private educational institution shall be granted a monetary allowance for each term or other academic period attended under their respective scholarship awards. All recipients under Class I‑B scholarship shall receive an allowance at one rate, irrespective of course or institution; all recipients under Classes I‑A, II, III and IV shall receive a uniform allowance at a rate higher than for Class I‑B, irrespective of course or institution. The amount of said allowances shall be determined by the Director of the Budget and made known prior to the beginning of each fall quarter or semester; provided that the Director of the Budget may change the allowances at intermediate periods when in his judgment such changes are necessary. Disbursements by the State shall be to the private institution concerned, for credit to the account of each recipient attending said institution. The manner of payment to any private institution shall be as prescribed by the Department of Administration. The participation by any private institution in the program shall be subject to the applicable provisions of this Article and to examination by State auditors of the accounts of scholarship recipients attending or having attended private institutions. The Veterans Affairs Commission may defer making an award or may suspend an award in any private institution which does not comply with the provisions of this Article relating to said institutions.

(e)        Irrespective of other provisions of this Article, the Veterans Affairs Commission may prescribe special procedures for adjusting the accounts of scholarship recipients who for reasons of illness, physical inability to attend class or for other valid reason satisfactory to the Veterans Affairs Commission may withdraw from State or private educational institutions prior to the completion of the term, semester, quarter or other academic period being attended at the time of withdrawal. Such procedures may include, but shall not be limited to, paying the recipient the dollar value of his unused entitlements for the academic period being attended, with a corresponding deduction of this period from his remaining scholarship eligibility time. (1967, c. 1060, s. 8; 1969, c. 720, ss. 4, 5; c. 741, s. 4; 1971, c. 458; 1973, c. 620, s. 9; 1975, c. 19, s. 71; c. 160, s. 3; 1977, c. 70, s. 27; 1985, c. 39, s. 3; 2002‑126, s. 19.3(d); 2003‑284, s. 18.5(a).)



§ 165-23. Short title.

Article 5.

Veterans' Recreation Authorities.

§ 165‑23.  Short title.

This Article may be referred to as the "Veterans' Recreation Authorities Law." (1945, c. 460, s. 1.)



§ 165-24. Finding and declaration of necessity.

§ 165‑24.  Finding and declaration of necessity.

It is hereby declared that conditions resulting from the concentration in various cities and towns of the State having a population of more than one hundred thousand inhabitants of persons serving in the armed forces in connection with the present war, or who after having served in the armed services during the present war, or previously have been honorably discharged, require the construction, maintenance and operation of adequate recreation facilities for the use of such persons; that it is in the public interest that adequate recreation facilities be provided in such concentrated centers; and the necessity, in the public interest, for the provisions hereinafter enacted is hereby declared as a matter of legislative determination. (1945, c. 460, s. 2.)



§ 165-25. Definitions.

§ 165‑25.  Definitions.

The following terms, wherever used or referred to in this Article, shall have the following respective meanings, unless a different meaning clearly appears from the context:

(1)        "Authority" or "recreation authority" shall mean a public body and a body corporate and politic organized in accordance with the provisions of this Article for the purposes, with the powers and subject to the restrictions hereinafter set forth.

(2)        "City" shall mean the city or town having a population of more than one hundred thousand inhabitants (according to the last federal census) which is, or is about to be, included in the territorial boundaries of an authority when created hereunder.

(3)        "City clerk" and "mayor" shall mean the clerk and mayor, respectively, of the city or the officers thereof charged with the duties customarily imposed on the clerk and mayor, respectively.

(4)        "Commissioner" shall mean one of the members of an authority  appointed in accordance with the provisions of this Article.

(5)        "Council" shall mean the legislative body, council, board of  commissioners, board of trustees, or other body charged with governing the city.

(6)        "Federal government" shall include the United States of America, the Federal Emergency Administration of Public Works or any agency, instrumentality, corporate or otherwise, of the United States of America.

(7)        "Government" shall include the State and federal governments  and any subdivision, agency or instrumentality, corporate or otherwise, of any of them.

(8)        "Real property" shall include lands, lands under water, structures, and any and all easements, franchises and incorporeal hereditaments and every estate and right therein, legal and equitable, including terms for years and liens by way of judgment, mortgage or otherwise.

(9)        "State" shall mean the State of North Carolina.

(10)      "Veteran" shall include every person who has enlisted or who has been inducted, warranted or commissioned, and who served honorably in active duty in the military or naval service of the United States at any time, and who is honorably separated or discharged from such service, or who, at the time of making use of the facilities, is still in active service, or has been retired, or who has been furloughed to a reserve. This definition shall be liberally construed, with a view completely to effectuate the purpose and intent of this Article.

(11)      "Veterans' recreation project" shall include all real and personal property, buildings and improvements, offices and facilities acquired or constructed, or to be acquired or constructed, pursuant to a single plan or undertaking to provide recreation facilities for veterans in concentrated centers of population. The term "veterans' recreation project" may also be applied to the planning of the buildings and improvements, the acquisition of property, the construction, reconstruction, alteration and repair of the improvements, and all other work in connection therewith. (1945, c. 460, s. 3.)



§ 165-26. Creation of authority.

§ 165‑26.  Creation of authority.

If the council of any city in the State having a population of more than one hundred thousand, according to the last federal census, shall, upon such investigation as it deems necessary, determine:

(1)        That there is a lack of adequate veterans' recreation facilities and accommodations from the operations of public or private enterprises in the city and surrounding area; and/or

(2)        That the public interest requires the construction, maintenance or operation of a veterans' recreation project for the veterans thereof, the council shall adopt a resolution so finding (which need not go into any detail other than the mere finding), and shall cause notice of such  determination to be given to the mayor, who shall thereupon appoint, as hereinafter provided, five commissioners to act as an authority. Said Commission shall be a public body and a body corporate and politic upon the completion of the taking of the following proceedings:

The commissioners shall present to the Secretary of State an application signed by them, which shall set forth (without any detail other than the mere recital): (i) that the council has made the aforesaid determination after such investigation, and that the mayor has appointed them as commissioners; (ii) the name and official residence of each of the commissioners, together with a certified copy of the appointment evidencing their right to office, the date and place of induction into and taking oath of office, and that they desire the recreation authority to become a public body and a body corporate and politic under this Article; (iii) the term of office of each of the commissioners; (iv) the name which is proposed for the corporation; and (v) the location and the principal office of the proposed corporation. The application shall be subscribed and sworn to by each of the said commissioners before an officer authorized by the  laws of the State to take and certify oaths, who shall certify upon the application that he personally knows the commissioners and knows them to be the officers as asserted in the application, and that each subscribed and swore thereto in the officer's presence. The Secretary of State shall examine the application, and if he finds that the name proposed for the corporation is not identical with that of a person or of any other corporation of this State or so nearly similar as to lead to confusion and uncertainty, he shall receive and file it and shall record it in an appropriate book of record in his office.

When the application has been made, filed and recorded, as herein provided, the authority shall constitute a public body and a body corporate and politic under the name proposed in the application; the Secretary of State shall make and issue to the said commissioners a certificate of incorporation pursuant to this Article, under the seal of the State, and shall record the same with the application.

The boundaries of such authority shall include said city and the area within 10 miles from the territorial boundaries of said city, but in no event shall it include the whole or a part of any other city nor any area included within the boundaries of another authority. In case an area lies within 10 miles of the boundaries of more than one city, such area shall be deemed to be within the boundaries of the authority embracing such area which was first established, all priorities to be determined on the basis of the time of the issuance of the aforesaid certificates by the Secretary of State. After the creation of an authority, the subsequent existence within its territorial boundaries  of more than one city shall in no way affect the territorial boundaries of such authority.

In any suit, action or proceeding involving the validity or enforcement of or relating to any contract of the authority, the authority shall be conclusively deemed to have been established in accordance with the provisions of this Article upon proof of the issuance of the aforesaid certificate by the Secretary of State. A copy of such certificate, duly certified by the Secretary of State, shall be admissible evidence in any such suit, action or proceeding, and shall be conclusive proof of the filing and contents thereof. (1945, c. 460, s. 4.)



§ 165-27. Appointment, qualifications and tenure of commissioners.

§ 165‑27.  Appointment, qualifications and tenure of commissioners.

An authority shall consist of five commissioners appointed by the mayor, and he shall designate the first chairman.

Of the commissioners who are first appointed, two shall serve for a term of one year, two for a term of three years, and one for a term of five years, and thereafter, the terms of office for all commissioners shall be five years. A commissioner shall hold office until his successor has been appointed and qualified. Vacancies shall be filled for the unexpired term. Vacancies occurring by expiration of office or otherwise shall be filled in the following manner: The mayor and the remaining commissioners shall have a joint session and shall unanimously select the person to fill the vacancy; but if they are unable to do so, then such fact shall be certified to the resident judge of the superior court of the County in which the authority is located, and he shall fill the vacancy. The mayor shall file with the city clerk a certificate of the appointment or reappointment of any commissioner, and such certificate shall be conclusive evidence of the due and proper appointment of such commissioner. A commissioner shall receive no compensation for his services, but he shall be entitled to the necessary expenses, including traveling expenses, incurred in the  discharge of his duties.

When the office of the first chairman of the authority becomes vacant, the authority shall select a chairman from among its members. An authority shall select from among its members a vice‑chairman, and it may employ a secretary, technical experts and such other officers, agents and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties, and compensation. An authority may employ its own counsel and legal staff. An authority may delegate to one or more of its agents or employees such powers or duties as it may deem proper. (1945, c. 460, s. 5.)



§ 165-28. Duty of the authority and commissioners of the authority.

§ 165‑28.  Duty of the authority and commissioners of the authority.

The authority and its commissioners shall be under a statutory duty to comply or to cause compliance strictly with all provisions of this Article and the laws of the State and in addition thereto, with each and every term, provision and covenant in any contract of the authority on its part to be kept or performed.

The commissioners may, in the exercise of their discretion, limit the use of recreational centers under their control in whole or in part to veterans of one sex. They shall have the authority to make rules and regulations regarding the use of the recreational centers and other matters and things coming within their jurisdiction.

They shall have the authority to appoint one or more advisory committees consisting of representatives of various veterans' organizations and others and may delegate to such committee or committees authority to execute the policies and programs of activity adopted by the commissioners. (1945, c. 460, s. 6; 1965, c. 367.)



§ 165-29. Interested commissioners or employees.

§ 165‑29.  Interested commissioners or employees.

No commissioner or employee of any authority shall acquire any interest, direct or indirect, in any veterans' recreation project or in any property included or planned to be included in any project, nor shall he have any interest, direct or indirect, in any contract or proposed contract for materials or services to be furnished or used in connection with any such project. If any commissioner or employee of an authority owns or controls an interest, direct or indirect, in any property included or planned to be included in any veterans' recreation project, he shall immediately disclose the same in writing  to the authority and such disclosure shall be entered upon the minutes of the authority. Failure so to disclose such interest shall constitute misconduct in office. (1945, c. 460, s. 7.)



§ 165-30. Removal of commissioners.

§ 165‑30.  Removal of commissioners.

The mayor may remove a commissioner for inefficiency or neglect of duty or misconduct in office, but only after the commissioner shall have been given a copy of the charges against him (which may be made by the mayor) at least 10 days prior to the hearing thereon and had an opportunity to be heard in person or by counsel.

If, after due and diligent search, a commissioner to whom charges are required to be delivered hereunder cannot be found within the county where the authority is located, such charges shall be deemed served upon such commissioner if mailed to him at his last known address as same appears upon the records of the authority.

In the event of the removal of any commissioner, the mayor shall file in the office of the city clerk a record of the proceedings, together with the charges made against the commissioner removed, and the findings thereon. (1945, c. 460, s. 8.)



§ 165-31. Powers of authority.

§ 165‑31.  Powers of authority.

An authority shall constitute a public body and a body corporate and politic, exercising public powers, and having all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this Article, including the following powers in addition to others herein granted:

To sue and be sued in any court; to make, use and alter a common seal; to purchase, acquire by devise or bequest, hold and convey real and personal property; to elect and appoint, in such manner as it determines to be proper, all necessary officers and agents, fix their compensation and define their duties and obligations; to make bylaws and regulations consistent with the laws of the State, for its own government and for the due and orderly conduct of its affairs and management of its property; without limiting the generality of the foregoing, to do any and everything that may be useful and necessary in order to provide recreation for veterans. (1945, c. 460, s. 9.)



§ 165-32. Zoning and building laws.

§ 165‑32.  Zoning and building laws.

All recreation projects of an authority shall be subject to the planning, zoning, sanitary and building laws, ordinances and regulations applicable to the locality in which the recreation project is situated. (1945, c. 460, s. 10.)



§ 165-33. Tax exemptions.

§ 165‑33.  Tax exemptions.

The authority shall be exempt from the payment of any taxes or fees to the State or any subdivisions thereof, or to any officer or employee of the State or any subdivision thereof. The property of an authority shall be exempt from all local, municipal and county taxes, and for the purpose of such tax exemption, it is hereby declared as a matter of legislative determination that an authority is and shall be deemed to be a municipal corporation. (1945, c. 460, s. 11.)



§ 165-34. Reports.

§ 165‑34.  Reports.

The authority shall, at least once a year, file with the mayor of the city an audit report by a certified public accountant of its activities for the preceding year, and shall make any recommendations with reference to any additional legislation or other action that may be necessary in order to carry out the purposes of this Article. (1945, c. 460, s. 12.)



§ 165-35. Exemption from Local Government and County Fiscal Control Acts.

§ 165‑35.  Exemption from Local Government and County Fiscal Control Acts.

The authority shall be exempt from the operation and provisions of Chapter 60 of the Public Laws of North Carolina of 1931, known as the "Local Government Act," and the amendments thereto, and from Chapter 146 of the Public Laws of North Carolina of 1927, known as the "County Fiscal Control Act" and the amendments thereto. (1945, c. 460, s. 13.)



§ 165-36. Conveyance, lease or transfer of property by a city or county to an authority.

§ 165‑36.  Conveyance, lease or transfer of property by a city or county to an authority.

Any city or county, in order to provide for the construction, reconstruction, improvement, repair or management of any veterans' recreation project, or in order to accomplish any of the purposes of this Article, may, with or without consideration or for a nominal consideration, lease, sell, convey or otherwise transfer to an authority within the territorial boundaries of which such city or county it is wholly or partly located, any real, personal or mixed property, and in connection with any such transaction, the authority involved may accept such lease, transfer, assignment and conveyance, and bind itself to the performance and observation of any agreements and conditions attached thereto. Any city or county may purchase real property and convey or cause same to be conveyed to an authority. (1945, c. 460, s. 14.)



§ 165-37. Contracts, etc., with federal government.

§ 165‑37.  Contracts, etc., with federal government.

In addition to the powers conferred upon the authority by other provisions of this Article, the authority is empowered to borrow money and/or accept grants from the federal government for or in aid of the construction of any veterans' recreation project which such authority is authorized by this Article to undertake, to take over any land acquired by the federal government for the construction of such a project, to take over, lease or manage any recreation project constructed or owned by the federal government, and to these ends, to  enter into such contracts, mortgages, trust indentures, leases and other agreements which the federal government shall have the right to require. It is the purpose and intent of this Article to authorize every authority to do any and all things necessary to secure the financial aid and the cooperation of the federal government in the construction, maintenance and operation of any veterans' recreation project which the authority is empowered by this Article to undertake. (1945, c. 460, s. 15.)



§ 165-38. Article controlling.

§ 165‑38.  Article controlling.

Insofar as the provisions of this Article are inconsistent with the provisions of any other law, the provisions of this Article shall be controlling: Provided, that nothing in this Article shall prevent any city or municipality from establishing, equipping and operating a veterans' recreation project, or extending recreation facilities under the provisions of its charter or any general law other than this Article. (1945, c. 460, s. 17.)



§ 165-39. Validity of acts of agent performed after death of principal.

Article 6.

Powers of Attorney.

§ 165‑39.  Validity of acts of agent performed after death of principal.

No agency created by a power of attorney in writing given by a principal who is at the time of execution, or who, after executing such power of attorney, becomes, either (i) a member of the armed forces of the United States, or (ii) a person serving as a merchant seaman outside the limits of the United States, included within the several states and the District of Columbia; or (iii) a person outside said limits by permission, assignment or direction of any department or official of the United States government, in connection with any activity pertaining to or connected with the prosecution of any war in which the United States is then engaged, shall be revoked or terminated by the death of the principal, as to the agent or other person who, without actual knowledge or actual notice of the death of the principal, shall have acted or shall act, in good faith, under or in reliance upon such power of attorney or agency, and any action so taken, unless otherwise invalid or unenforceable, shall be binding on the heirs, devisees, legatees, or personal representatives of the principal. (1945, c. 980, s. 1; 1995, c. 379, s. 5.)



§ 165-40. Affidavit of agent as to possessing no knowledge of death of principal.

§ 165‑40.  Affidavit of agent as to possessing no knowledge of death of principal.

An affidavit, executed by the attorney in fact or agent, setting forth that he has not or had not, at the time of doing any act pursuant to the power of attorney, received actual knowledge or actual notice of the revocation or termination of the power of attorney, by death or otherwise, or notice of any facts indicating the same, shall, in the absence of fraud, be conclusive proof of the nonrevocation or nontermination of the power at such time. If the exercise of the power requires execution and delivery of any instrument which is recordable under the laws of this State, such affidavit (when authenticated for record in the manner prescribed by law) shall likewise be recordable. (1945, c. 980, s. 2.)



§ 165-41. Report of "missing" not to constitute revocation.

§ 165‑41.  Report of "missing" not to constitute revocation.

No report or listing, either official or otherwise, of "missing" or "missing in action," as such words are used in military parlance, shall constitute or be interpreted as constituting actual knowledge or actual notice of the death of such principal or notice of any facts indicating the same, or shall operate to revoke the agency. (1945, c. 980, s. 3.)



§ 165-42. Article not to affect provisions for revocation.

§ 165‑42.  Article not to affect provisions for revocation.

This Article shall not be construed so as to alter or affect any provisions for revocation or termination contained in such power of attorney. (1945, c. 980, s. 4.)



§ 165-43. Protecting status of State employees in armed forces, etc.

Article 7.

Miscellaneous Provisions.

§ 165‑43.  Protecting status of State employees in armed forces, etc.

Any employee of the State of North Carolina, who has been granted a leave of absence for service in either (i) the armed forces of the United States; or (ii) the merchant marine of the United States; or (iii) outside the continental United States with the Red Cross, shall, upon return to State employment, if reemployed in the same position and if within the time limits set forth in the leave of absence, receive an annual salary of at least (i) the annual salary the employee was receiving at the time such leave was granted; plus (ii) an amount obtained by multiplying the step increment applicable to the employee's classification as provided in the classification and salary plan for State employees by the number of years of such service, counting a fraction of a year as a year; provided that no such employee shall receive a salary in excess of the top of the salary range applicable to the classification to which such employee is assigned upon return. (1945, c. 220.)



§ 165-44. Korean and Vietnam veterans; benefits and privileges.

§ 165‑44.  Korean and Vietnam veterans; benefits and privileges.

(a)        All benefits and privileges now granted by the laws of this State to veterans of World War I and World War II and their dependents and next of kin are hereby extended and granted to veterans of the Korean Conflict and their dependents and next of kin.

For the purposes of this section, the term "veterans of the Korean  Conflict" means those persons serving in the armed forces of the United States during the period beginning on June 27, 1950, and ending on January 31, 1955.

(b)        All benefits and privileges now granted by the laws of this State to veterans of World War I, World War II, the Korean Conflict, and their dependents and next of kin are hereby extended and granted to veterans of the Vietnam era and their dependents and next of kin.

For purposes of this section, the term "veterans of the Vietnam era" means those persons serving in the armed forces of the United States during the period beginning August 5, 1964, and ending on such date as shall be prescribed by Presidential proclamation or concurrent resolution of the Congress. (1953, c. 215; 1969, c. 720, ss. 1, 2.)



§ 165-44.01. Wearing of medals by public safety personnel.

§ 165‑44.01.  Wearing of medals by public safety personnel.

(a)        Uniformed public safety officers may wear military service medals during the business week prior to Veterans Day, Memorial Day, and the Fourth of July, the day of Veterans Day, Memorial Day, and the Fourth of July, and the business day immediately following Veterans Day, Memorial Day, and the Fourth of July.

(b)        The employer of a uniformed public safety officer shall retain the right to prohibit the wearing of military service medals pursuant to this subsection if the employer determines that wearing the military service medals poses a safety hazard to the uniformed public safety officer or to the public. Any prohibition under this subsection shall only be effective if adopted after this section becomes law.

(c)        This section shall be interpreted in accordance with all applicable federal laws and regulations.

(d)        The following definitions shall apply in this section:

(1)        Military service medal.  Any medal, badge, ribbon, or other decoration awarded by the active or reserve components of the armed forces of the United States, the North Carolina Air National Guard, or the North Carolina Army National Guard to members of those forces.

(2)        Public safety officer.  An employee of a public safety agency who is a law enforcement officer, a firefighter, or emergency medical services personnel.

(e)        Uniformed public safety officers may not cover their badges when wearing military service medals in compliance with this section.  (2009‑240, s. 1.)



§ 165-44.1. Purpose.

Article 7A.

Priority in Employment Assistance for United States Armed Forces Veterans.

§ 165‑44.1.  Purpose.

The General Assembly finds and declares that veterans in North Carolina represent a strong, productive part of the workforce of this State and are disadvantaged in their pursuit of civilian employment through their delayed entry into the civilian labor market and that it is only proper and in the public interest and public welfare that veterans be provided priority in programs of employment and job training assistance. (1997‑171, s. 1.)



§ 165-44.2. Veteran defined.

§ 165‑44.2.  Veteran defined.

For the purposes of this Article, "veteran" means a person who served on active duty (other than for training) in any component of the United States Armed Forces for a period of 180 days or more, unless released earlier because of service‑connected disability, and who was discharged or released from the armed forces under honorable conditions. (1997‑171, s. 1.)



§ 165-44.3. Priority defined.

§ 165‑44.3.  Priority defined.

For the purposes of this Article, "priority" for veterans means that eligible veterans who register or otherwise apply for services shall be extended the opportunity to participate in or otherwise receive the services of the covered providers before the providers extend the opportunity or services to other registered applicants. (1997‑171, s. 1.)



§ 165-44.4. Coverage defined.

§ 165‑44.4.  Coverage defined.

This Article shall apply to any State agency, department and institution, any county, city, or other political subdivision of the State, any board or commission, and any other public or private recipient which:

(1)        Receives federal job training funds provided to the State or job training funds appropriated by the General Assembly; and

(2)        Provides employment and job training assistance programs and services, including but not limited to employability assessments, support services referrals, and vocational and educational counseling. (1997‑171, s. 1.)



§ 165-44.5. Priority employment assistance directed.

§ 165‑44.5.  Priority employment assistance directed.

All covered service providers, as specified in G.S. 165‑44.4, shall establish procedures to provide veterans with priority, not inconsistent with existing federal or State law, to participate in employment and job training assistance programs. (1997‑171, s. 1.)



§ 165-44.6. Implementation and performance measures.

§ 165‑44.6.  Implementation and performance measures.

The North Carolina Commission on Workforce Preparedness shall:

(1)        Issue implementing directives that shall apply to all covered service providers as specified in G.S. 165‑44.4, and revise those directives as necessary to accomplish the purpose of this Article.

(2)        Develop measures of service for veterans that will serve as indicators of compliance with the provisions of this Article by all covered service providers.

(3)        Annually publish and submit to the Joint Legislative Commission on Governmental Operations, beginning not later than October 1, 1998, a report detailing covered providers' compliance with the provisions of this Article. (1997‑171, s. 1.)



§ 165-45. Short Title.

Article 8.

State Veterans Home.

§ 165‑45.  Short Title.

This Article may be referred to as the "State Veterans Home Act". (1995, c. 346, s. 1.)



§ 165-46. Establishment.

§ 165‑46.  Establishment.

The State of North Carolina shall construct, maintain, and operate veterans homes for the aged and infirm veterans resident in this State under the administrative authority and control of the Division of Veterans Affairs of the Department of Administration.  There is vested in such Division any and all powers and authority that may be necessary to enable it to establish and operate the homes and to issue rules necessary to operate the homes in compliance with applicable State and federal statutes and regulations. (1995, c. 346, s. 1.)



§ 165-47. Exemption from certificate of need.

§ 165‑47.  Exemption from certificate of need.

Any state veterans home established by the Division of Veterans Affairs shall be exempt from the certificate of need requirements as set out in Article 9 of Chapter 131E, or as may be hereinafter enacted. (1995, c. 346, s. 1.)



§ 165-48. North Carolina Veterans Home Trust Fund.

§ 165‑48.  North Carolina Veterans Home Trust Fund.

(a)        Establishment.  A trust fund shall be established in the State treasury, for the Division of Veterans Affairs, to be known as the North Carolina Veterans Home Trust Fund.

(b)        Composition.  The trust fund shall consist of all funds and monies received by the Veterans Affairs Commission or the Division of Veterans Affairs from the United States, any federal agency or institution, and any other source, whether as a grant, appropriation, gift, contribution, bequest or individual reimbursement, for the care and support of veterans who have been admitted to a State veterans home.

(c)        Use of Fund.  The trust fund created in subsection (a) of this section shall be used by the Division of Veterans Affairs:

(1)        To pay for the care of veterans in said State veterans homes;

(2)        To pay the general operating expenses of the State veterans homes, including the payment of salaries and wages of officials and employees of said homes; and

(3)        To remodel, repair, construct, modernize, or add improvements to buildings and facilities at the homes.

(d)        Miscellaneous.  The following provisions apply to the trust fund created in subsection (a) of this section:

(1)        All funds deposited and all income earned on the investment or reinvestment of such funds shall be credited to the trust fund.

(2)        Any monies remaining in the trust fund at the end of each fiscal year shall remain on deposit in the State treasury to the credit of the North Carolina Veterans Home Trust Fund.

(3)        Nothing contained herein shall prohibit the establishment and utilization of special agency accounts by the Division of Veterans Affairs, as may be approved by the Veterans Affairs Commission, for the receipt and disbursement of personal funds of the State veterans homes' residents or for receipt and disbursement of charitable contributions for use by and for residents. (1995, c. 346, s. 1.)



§ 165-49. Funding.

§ 165‑49.  Funding.

(a)        The Division of Veterans Affairs of the Department of Administration may apply for and receive federal aid and assistance from the United States Department of Veterans Affairs or any other agency of the United States Government authorized to pay federal aid to states for the construction and acquisition of veterans homes under Title 38, United States Code, section 8131 et seq., or for the care or support of disabled veterans in State veterans homes under Title 38, United Stated Code, section 1741 et seq., or from any other federal law for said purposes.

(b)        The Division of Veterans Affairs may receive from any source any gift, contribution, bequest, or individual reimbursement, the receipt of which does not exclude any other source of revenue.

(c)        All funds received by the Division shall be deposited in the North Carolina Veterans Home Trust Fund, except for any funds deposited into special agency accounts established pursuant to G.S. 165‑48(d)(3). The Veterans Affairs Commission shall authorize the expenditure of all funds from the North Carolina Veterans Home Trust Fund. The Veterans Affairs Commission may delegate authority to the Assistant Secretary of Veterans Affairs for the expenditure of funds from the North Carolina Veterans Home Trust Fund for operations of the State Veterans Nursing Homes. (1995, c. 346, s. 1; 2001‑117, s. 1.)



§ 165-50. Contracted operation of homes.

§ 165‑50.  Contracted operation of homes.

The Veterans Affairs Commission may contract with persons or other nongovernmental entities to operate each State veterans home. Contracts for the procurement of services to manage, administer, and operate any State veterans home shall be awarded on a competitive basis through the solicitation of proposals and through the procedures established by statute and the Division of Purchase and Contract. A contract may be awarded to the vendor whose proposal is most advantageous to the State, taking into consideration cost, program suitability, management plan, excellence of program design, key personnel, corporate or company resources, financial condition of the vendor, experience and past performance, and any other qualities deemed necessary by the Veterans Affairs Commission and set out in the solicitation for proposals. Any contract awarded under this section shall not exceed five years in length. The Veterans Affairs Commission is not required to select or recommend the vendor offering the lowest cost proposal but shall select or recommend the vendor who, in the opinion of the Commission, offers the proposal most advantageous to the veterans and the State of North Carolina. (1995, c. 346, s. 1.)



§ 165-51. Program staff.

§ 165‑51.  Program staff.

The Division shall appoint and fix the salary of an Administrative Officer for the State veterans home program. The Administrative Officer shall be an honorably discharged veteran who has served in active military service in the armed forces of the United States for other than training purposes. The Administrative Officer shall direct the establishment of the State veterans home program, coordinate the master planning, land acquisition, and construction of all State veterans homes under the procedures of the Office of State Construction, and oversee the ongoing operation of said veterans homes. The Division may hire any required additional administrative staff to help with administrative and operational responsibilities at each established State Veterans Home. (1995, c. 346, s. 1; 2001‑117, s. 2.)



§ 165-52. Admission and dismissal authority.

§ 165‑52.  Admission and dismissal authority.

The Veterans Affairs Commission shall have authority to determine administrative standards for admission and dismissal, as well as the medical conditions, of all persons admitted to and dismissed from any State veterans home, and to issue any necessary rules, subject to the requirements set out in G.S. 165‑53. (1995, c. 346, s. 1.)



§ 165-53. Eligibility and priorities.

§ 165‑53.  Eligibility and priorities.

(a)        To be eligible for admission to a State veterans home, an applicant shall meet the following requirements:

(1)        The veteran shall have served in the active armed forces of the United States for other than training purposes;

(2)        The veteran shall have been discharged from the armed forces under honorable conditions;

(3)        The veteran shall be disabled by age, disease, or other reason as determined through a physical examination by a State veterans home physician; and

(4)        The veteran shall have resided in the State of North Carolina for two years immediately prior to the date of application.

(b)        Eligible veterans will be admitted into a State veterans home or place on waiting lists for admission into a home according to the following priorities:

(1)        Eligible wartime veterans will receive priority over eligible nonwartime veterans and will be admitted to the first available bed capable of providing the level of care required. Eligible wartime veterans with equal care requirements will be ranked in chronological order based on the earliest date of receipt of the veteran's application for care.

(2)        All other eligible veterans will be ranked in chronological order based on the earliest date of receipt of the veteran's application for care. If more than one application is received on the same date, the Administrative Officer will determine their sequential order on the list according to medical need.

(c)        Nonveterans may occupy no more than twenty‑five percent (25%) of the total beds in a State veterans home. When any space is available for nonveterans, priority will be established for the following relatives of eligible veterans in the following order:

(1)        Spouse.

(2)        Widow or widower whose spouse, if living, would be an eligible veteran.

(3)        Gold Star parents, defined as the mother or father of a veteran who died an honorable death while in active service to the United States during time of war or emergency. (1995, c. 346, s. 1; 2001‑117, s. 3.)



§ 165-54. Deposit required.

§ 165‑54.  Deposit required.

Each resident of any State veterans home shall pay to the Division of Veterans Affairs the cost of maintaining his or her residence at the home. This deposit shall be placed in the North Carolina Veterans Home Trust Fund and shall be in an amount and in the form prescribed by the Veterans Affairs Commission in consultation with the Assistant Secretary for Veterans Affairs. (1995, c. 346, s. 1.)



§ 165-55. Report and budget.

§ 165‑55.  Report and budget.

(a)        The Assistant Secretary for Veterans Affairs shall report annually to the Secretary of the Department of Administration on the activities of the State Veterans Homes Program. This report shall contain an accounting of all monies received and expended, statistics on residents in the homes during the year, recommendations to the Secretary, the Governor, and the General Assembly as to the program, and such other matters as may be deemed pertinent.

(b)        The Assistant Secretary for Veterans Affairs, with the approval of the Veterans Affairs Commission, shall compile an annual budget request for any State funding needed for the anticipated costs of the homes, which shall be submitted to the Secretary of the Department of Administration. State appropriated funds for operational needs shall be made available only in the event that other sources are insufficient to cover essential operating costs. (1995, c. 346, s. 1.)






Chapter 166 - Civil Preparedness Agencies.

§§ 166-1 through 166-13: Repealed by Session Laws 1977, c. 848, s. 1.

Chapter 166.

Civil Preparedness Agencies.

§§ 166‑1 through 166‑13:  Repealed by Session Laws 1977, c.  848, s. 1.






Chapter 166A - North Carolina Emergency Management Act.

§ 166A-1. Short title.

Chapter 166A.

North Carolina Emergency Management Act.

Article 1.

North Carolina Emergency Management Act of 1977.

§ 166A‑1.  Short title.

This Article may be cited as "North Carolina Emergency Management Act of 1977." (1977, c. 848, s. 2; 1979, 2nd Sess., c. 1310, s. 2; 1995, c. 509, s. 120.)



§ 166A-2. Purposes.

§ 166A‑2.  Purposes.

The purposes of this Article are to set forth the authority and responsibility of the Governor, State agencies, and local governments in prevention of, preparation for, response to and recovery from natural or man‑made disasters or hostile military or paramilitary action and to:

(1)        Reduce vulnerability of people and property of this State to damage, injury, and loss of life and property;

(2)        Prepare for prompt and efficient rescue, care and treatment of threatened or affected persons;

(3)        Provide for the rapid and orderly rehabilitation of persons and restoration of property; and

(4)        Provide for cooperation and coordination of activities relating to emergency and disaster mitigation, preparedness, response and recovery among agencies and officials of this State and with similar agencies and officials of other states, with local and federal governments, with interstate organizations and with other private and quasi‑official organizations. (1959, c. 337, s. 1; 1975, c. 734, s. 1; 1977, c. 848, s. 2; 1995, c. 509, s. 121.)



§ 166A-3. Limitations.

§ 166A‑3.  Limitations.

Nothing in this Article shall be construed to:

(1)        Interfere with dissemination of news or comment on public affairs; but any communications facility or organization, including but not limited to radio and television stations, wire services, and newspapers, may be requested to transmit or print public service messages furnishing information or instructions in connection with an emergency, disaster or war; or

(2)        Limit, modify or abridge the authority of the Governor to proclaim martial law or exercise any other powers vested in him under the Constitution, statutes, or common law of this State independent of, or in conjunction with, any provisions of this Article. (1975, c. 734, s. 2; 1977, c. 848, s. 2; 1995, c. 509, s. 122.)



§ 166A-4. Definitions.

§ 166A‑4.  Definitions.

The following definitions apply in this Article:

(1)        Account.  The State Emergency Response Account established in G.S. 166A‑6.02.

(1a)      Disaster.  An occurrence or imminent threat of widespread or severe damage, injury, or loss of life or property resulting from any natural or man‑made accidental, military or paramilitary cause.

(2)        Disaster Area.  The geographical area covered by a proclamation made by the Governor pursuant to G.S. 166A‑6(a1).

(2a)      Division.  The Division of Emergency Management established in Part 8 of Article 11 of Chapter 143B of the General Statutes.

(3)        Eligible Entity.  Any political subdivision. The term also includes an owner or operator of a private nonprofit utility that meets the eligibility criteria set out in this Article.

(4)        Emergency Management.  Those measures taken by the populace and governments at federal, State, and local levels to minimize the adverse effect of any type disaster, which includes the never‑ending preparedness cycle of planning, prevention, mitigation, warning, movement, shelter, emergency assistance, and recovery.

(5)        Emergency Management Agency.  A State or local governmental agency charged with coordination of all emergency management activities for its jurisdiction.

(5a)      Hazard Risk Management.  The systematic application of policies, practices, and resources to the identification, assessment, and control of risk associated with hazards affecting human health and safety and property. Hazard, risk, and cost‑benefit analysis are used to support development of risk reduction options, program objectives, and prioritization of issues and resources.

(6)        Political Subdivision.  Counties and incorporated cities, towns and villages.

(7)        Preliminary Damage Assessment.  The (initial estimate prepared) process used by State, local, or federal emergency management workers to determine the severity and magnitude of damage caused by a disaster event.

(8)        Private Nonprofit Utilities.  A utility that would be eligible for federal public assistance disaster funds pursuant to 44 C.F.R. Part 206.

(9)        Stafford Act.  The Robert T. Stafford Disaster Relief and Emergency Assistance Act, Pub. L. No. 93‑288, 88 Stat. 143, codified generally at 42 U.S.C. § 5121, et seq., as amended.

(10)      State Acquisition and Relocation Fund.  State funding for supplemental grants to homeowners participating in a Hazard Mitigation Grant Program Acquisition and Relocation Program. These grants are used to acquire safe, decent, and sanitary housing by paying the difference between the cost of the home acquired under the Hazard Mitigation Grant Program Acquisition and Relocation Program and the cost of a comparable home located outside the 100‑year floodplain.  (1951, c. 1016, s. 2; 1953, c. 1099, s. 1; 1955, c. 387, s. 1; 1975, c. 734, ss. 4‑6, 14; 1977, c. 848, s. 2; 1979, 2nd Sess., c. 1310, s. 2; 1995, c. 509, s. 123; 2001‑214, s. 1; 2006‑66, ss. 6.5(c), (d); 2009‑193, ss. 1, 2; 2009‑397, s. 2.)



§ 166A-5. State emergency management.

§ 166A‑5.  State emergency management.

The State emergency management program includes all aspects of preparations for, response to and recovery from war or peacetime disasters.

(1)        Governor.  The Governor shall have general direction and control of the State emergency management program and shall be responsible for carrying out the provisions of this Article.

a.         The Governor is authorized and empowered:

1.         To make, amend or rescind the necessary orders, rules and regulations within the limits of the authority conferred upon him herein, with due consideration of the policies of the federal government.

2.         To delegate any authority vested in him under this Article and to provide for the subdelegation of any such authority.

3.         To cooperate and coordinate with the President and the heads of the departments and agencies of the federal government, and with other appropriate federal officers and agencies, and with the officers and agencies of other states and local units of government in matters pertaining to the emergency management of the State and nation.

4.         To enter into agreements with the American National Red Cross, Salvation Army, Mennonite Disaster Service and other disaster relief organizations.

5.         To make, amend, or rescind mutual aid agreements in accordance with G.S. 166A‑10.

6.         To utilize the services, equipment, supplies and facilities of existing departments, offices and agencies of the State and of the political subdivisions thereof. The officers and personnel of all such departments, offices and agencies are required to cooperate with and extend such services and facilities to the Governor upon request. This authority shall extend to a state of disaster, imminent threat of disaster or emergency management planning and training purposes.

7.         To agree, when required to obtain federal assistance in debris removal, that the State will indemnify the federal government against any claim arising from the removal of the debris.

8.         To sell, lend, lease, give, transfer or deliver materials or perform services for disaster purposes on such terms and conditions as may be prescribed by any existing law, and to account to the State Treasurer for any funds received for such property.

9.         To use contingency and emergency funds as necessary and appropriate to provide relief and assistance from the effects of a disaster, and to reallocate such other funds as may reasonably be available within the appropriations of the various departments when the severity and magnitude of such disaster so requires and the contingency and emergency funds are insufficient or inappropriate.

b.         In the threat of or event of a disaster, or when requested by the governing body of any political subdivision in the State, the Governor may assume operational control over all or any part of the emergency management functions within this State.

(2)        Secretary of Crime Control and Public Safety.  The Secretary of Crime Control and Public Safety shall be responsible to the Governor for State emergency management activities. The Secretary shall have the following powers and duties as delegated by the Governor:

a.         To activate the State and local plans applicable to the areas in question and to authorize and direct the deployment and use of any personnel and forces to which the plan or plans apply, and the use or distribution of any supplies, equipment, materials and facilities available pursuant to this Article or any other provision of law.

b.         To adopt the rules to implement this Article.

c.         To develop a system of damage assessment through which the Secretary will recommend the appropriate level of disaster declaration to the Governor. The system shall, at a minimum, consider whether the damage involved and its effects are of such a severity and magnitude as to be beyond the response capabilities of the local government or political subdivision.

d.         Additional authority, duties, and responsibilities as may be prescribed by the Governor. The Secretary may subdelegate his authority to the appropriate member of his department.

(3)        Functions of State Emergency Management.  The functions of the State emergency management program include:

a.         Coordination of the activities of all agencies for emergency management within the State, including planning, organizing, staffing, equipping, training, testing, and the activation of emergency management programs.

b.         Preparation and maintenance of State plans for man‑made or natural disasters. The State plans or any parts thereof may be incorporated into department regulations and into executive orders of the Governor.

b1.       Coordination with the State Health Director to amend or revise the North Carolina Emergency Operations Plan regarding public health matters. At a minimum, the revisions to the Plan shall provide for the following:

1.         The epidemiologic investigation of a known or suspected threat caused by nuclear, biological, or chemical agents.

2.         The examination and testing of persons and animals that may have been exposed to a nuclear, biological, or chemical agent.

3.         The procurement and allocation of immunizing agents and prophylactic antibiotics.

4.         The allocation of the National Pharmaceutical Stockpile.

5.         The appropriate conditions for quarantine and isolation in order to prevent further transmission of disease.

6.         Immunization procedures.

7.         The issuance of guidelines for prophylaxis and treatment of exposed and affected persons.

b2.       Establishment of a voluntary model registry for use by political subdivisions in identifying functionally and medically fragile persons in need of assistance during a disaster. All records, data, information, correspondence, and communications relating to the registration of persons with special needs or of functionally and medically fragile persons obtained pursuant to this sub‑subdivision are confidential and are not a public record pursuant to G.S. 132‑1 or any other applicable statute, except that this information shall be available to emergency response agencies, as determined by the local emergency management director. This information shall be used only for the purposes set forth in this sub‑subdivision.

c.         Promulgation of standards and requirements for local plans and programs consistent with federal and State laws and regulations, determination of eligibility for State financial assistance provided for in G.S. 166A‑7 and provision of technical assistance to local governments. Standards and requirements for local plans and programs promulgated under this sub‑subdivison shall be reviewed by the Division of Emergency Management at least biennially and updated as necessary.

d.         Development and presentation of training programs, including the Emergency Management Certification Program established under Article 5 of this Chapter, and public information programs to insure the furnishing of adequately trained personnel and an informed public in time of need.

e.         Making of such studies and surveys of the resources in this State as may be necessary to ascertain the capabilities of the State for emergency management, maintaining data on these resources, and planning for the most efficient use thereof.

f.          Coordination of the use of any private facilities, services, and property.

g.         Preparation for issuance by the Governor of executive orders, proclamations, and regulations as necessary or appropriate.

h.         Cooperation and maintenance of liaison with the other states, federal government and any public or private agency or entity in achieving any purpose of this Article and in implementing programs for emergency, disaster or war prevention, preparation, response, and recovery.

i.          Making recommendations, as appropriate, for zoning, building and other land‑use controls, and safety measures for securing mobile homes or other nonpermanent or semipermanent works designed to protect against or mitigate the effects of a disaster.

j.          Coordination of the use of existing means of communications and supplementing communications resources and integrating them into a comprehensive State or State‑federal telecommunications or other communications system or network.

k.         Administration of federal and State grant funds provided for emergency management purposes, including those funds provided for planning and preparedness activities by emergency management agencies.

l.          Serving as the lead State agency for the coordination of information and resources for hazard risk management, which shall include the following responsibilities:

1.         Coordinating with other State agencies and county governments in conducting hazard risk analysis. To the extent another State agency has primary responsibility for the adoption of hazard mitigation standards, those standards shall be applied in conducting a hazard risk analysis.

2.         Establishing and maintaining a hazard risk management information system and tools to display natural hazards and vulnerabilities and conducting risk assessment.

3.         Acquiring and leveraging all natural hazard data generated or maintained by State agencies and county governments.

4.         Acquiring and leveraging all vulnerability data generated or maintained by State agencies and county governments.

5.         Maintaining a clearinghouse for methodologies and metrics for calculating and communicating hazard probability and loss estimation.

m.        Utilizing and maintaining technology that enables efficient and effective communication and management of resources between political subdivisions, State agencies, and other governmental entities involved in emergency management activities.  (1951, c. 1016, ss. 3, 9; 1953, c. 1099, s. 3; 1955, c. 387, ss. 2, 3, 5; 1957, c. 950, s. 5; 1975, c. 734, ss. 9, 10, 14, 16; 1977, c. 848, s. 2; 1979, 2nd Sess., c. 1310, s. 2; 1995, c. 509, s. 124; 2001‑214, s. 2; 2002‑179, s. 12; 2009‑192, s. 1; 2009‑193, s. 3; 2009‑196, s. 1; 2009‑225, s. 1.)



§ 166A-6. State of disaster.

§ 166A‑6.  State of disaster.

(a)        The existence of a state of disaster may be proclaimed by the Governor, or by a resolution of the General Assembly if either of these finds that a disaster threatens or exists.

(a1)      If a state of disaster is proclaimed, the Secretary shall provide the Governor and the General Assembly with a preliminary damage assessment as soon as the assessment is available. Upon receipt of the preliminary damage assessment, the Governor shall issue a proclamation defining the area subject to the state of disaster and proclaiming the disaster as a Type I, Type II, or Type III disaster. In determining whether the disaster shall be proclaimed as a Type I, Type II, or Type III disaster, the Governor shall follow the standards set forth below.

(1)        A Type I disaster may be declared if all of the following criteria are met:

a.         A local state of emergency has been declared pursuant to G.S. 166A‑8, and a written copy of the declaration has been forwarded to the Governor;

b.         The preliminary damage assessment meets or exceeds the criteria established for the Small Business Administration Disaster Loan Program pursuant to 13 C.F.R. Part 123 or meets or exceeds the State infrastructure criteria set out in G.S. 166A‑6.01(b)(2)a.; and

c.         A major disaster declaration by the President of the United States pursuant to the Stafford Act has not been declared.

A Type I disaster declaration may be made by the Governor prior to, and independently of, any action taken by the Small Business Administration, the Federal Emergency Management Agency, or any other federal agency. A Type I disaster declaration shall expire 30 days after its issuance unless renewed by the Governor or the General Assembly. Such renewals may be made in increments of 30 days each, not to exceed a total of 120 days from the date of first issuance. The Joint Legislative Commission on Governmental Operations shall be notified prior to the issuance of any renewal of a Type I disaster declaration.

(2)        A Type II disaster may be declared if the President of the United States has issued a major disaster declaration pursuant to the Stafford Act. The Governor may request federal disaster assistance under the Stafford Act without making a Type II disaster declaration. A Type II disaster declaration shall expire six months after its issuance unless renewed by the Governor or the General Assembly. Such renewals may be made in increments of three months each, not to exceed a total of 12 months from the date of first issuance. The Joint Legislative Commission on Governmental Operations shall be notified prior to the issuance of any renewal of a Type II disaster declaration.

(3)        A Type III disaster may be declared if the President of the United States has issued a major disaster declaration under the Stafford Act and:

a.         The preliminary damage assessment indicates that the extent of damage is reasonably expected to meet the threshold established for an increased federal share of disaster assistance under applicable federal law and regulations; or

b.         The preliminary damage assessment prompts the Governor to call a special session of the General Assembly to establish programs to meet the unmet needs of individuals or political subdivisions affected by the disaster.

A Type III disaster declaration shall expire 12 months after its issuance unless renewed by the General Assembly.

(a2)      Any state of disaster declared before July 1, 2001, shall terminate by a proclamation of the Governor or resolution of the General Assembly. A proclamation or resolution declaring or terminating a state of disaster shall be disseminated promptly by means calculated to bring its contents to the attention of the general public and, unless the circumstances attendant upon the disaster prevent or impede, promptly filed with the Secretary of Crime Control and Public Safety, the Secretary of State and the clerks of superior court in the area to which it applies.

(b)        In addition to any other powers conferred upon the Governor by law, during a state of disaster, the Governor shall have the following powers:

(1)        To utilize all available State resources as reasonably necessary to cope with an emergency, including the transfer and direction of personnel or functions of State agencies or units thereof for the purpose of performing or facilitating emergency services;

(2)        To take such action and give such directions to State and local law‑enforcement officers and agencies as may be reasonable and necessary for the purpose of securing compliance with the provisions of this Article and with the orders, rules and regulations made pursuant thereto;

(3)        To take steps to assure that measures, including the installation of public utilities, are taken when necessary to qualify for temporary housing assistance from the federal government when that assistance is required to protect the public health, welfare, and safety;

(4)        Subject to the provisions of the State Constitution to relieve any public official having administrative responsibilities under this Article of such responsibilities for willful failure to obey an order, rule or regulation adopted pursuant to this Article.

(c)        In addition, during a state of disaster, with the concurrence of the Council of State, the Governor has the following powers:

(1)        To direct and compel the evacuation of all or part of the population from any stricken or threatened area within the State, to prescribe routes, modes of transportation, and destinations in connection with evacuation; and to control ingress and egress of a disaster area, the movement of persons within the area, and the occupancy of premises therein;

(2)        To establish a system of economic controls over all resources, materials and services to include food, clothing, shelter, fuel, rents and wages, including the administration and enforcement of any rationing, price freezing or similar federal order or regulation;

(3)        To regulate and control the flow of vehicular and pedestrian traffic, the congregation of persons in public places or buildings, lights and noises of all kinds and the maintenance, extension and operation of public utility and transportation services and facilities;

(4)        To waive a provision of any regulation or ordinance of a State agency or a political subdivision which restricts the immediate relief of human suffering;

(5)        Repealed by Session Laws 2001‑214, s. 3, effective July 1, 2001.

(6)        To perform and exercise such other functions, powers and duties as are necessary to promote and secure the safety and protection of the civilian population;

(7)        To appoint or remove an executive head of any State agency or institution the executive head of which is regularly selected by a State board or commission.

a.         Such an acting executive head will serve during:

1.         The physical or mental incapacity of the regular office holder, as determined by the Governor after such inquiry as the Governor deems appropriate;

2.         The continued absence of the regular holder of the office; or

3.         A vacancy in the office pending selection of a new executive head.

b.         An acting executive head of a State agency or institution appointed in accordance with this subdivision may perform any act and exercise any power which a regularly selected holder of such office could lawfully perform and exercise.

c.         All powers granted to an acting executive head of a State agency or institution under this section shall expire immediately:

1.         Upon the termination of the incapacity as determined by the Governor of the officer in whose stead he acts;

2.         Upon the return of the officer in whose stead he acts; or

3.         Upon the selection and qualification of a person to serve for the unexpired term, or the selection of an acting executive head of the agency or institution by the board or commission authorized to make such selection, and his qualification.

(8)        To procure, by purchase, condemnation, seizure or by other means to construct, lease, transport, store, maintain, renovate or distribute materials and facilities for emergency management without regard to the limitation of any existing law.

(d)        In preparation for a state of disaster, with the concurrence of the Council of State, the Governor may use contingency and emergency funds as necessary and appropriate for National Guard training in preparation for disasters. (1951, c. 1016, s. 4; 1955, c. 387, s. 4; 1959, c. 284, s. 2; c. 337, s. 4; 1975, c. 734, ss. 11, 14; 1977, c. 848, s. 2; 1979, 2nd Sess., c. 1310, s. 2; 1993, c. 321, s. 181(a); 1995, c. 509, s. 125; 2001‑214, s. 3.)



§ 166A-6.01. State disaster assistance funds; programs.

§ 166A‑6.01.  State disaster assistance funds; programs.

(a)        If a state of disaster is proclaimed, the Governor may make State funds available for disaster assistance as authorized by this section. Any State funds made available by the Governor for disaster assistance may be administered through State disaster assistance programs which may be established by the Governor upon the proclamation of a state of disaster. It is the intent of the General Assembly in authorizing the Governor to make State funds available for disaster assistance and in authorizing the Governor to establish State disaster assistance programs to provide State assistance for recovery from those disasters for which federal assistance under the Stafford Act is either not available or does not adequately meet the needs of the citizens of the State in the disaster area.

(b)        Disaster Assistance Programs  Type I Disaster.  In the event that a Type I disaster is proclaimed, the Governor may make State funds available for disaster assistance in the disaster area in the form of individual assistance and public assistance as provided in this subsection.

(1)        Individual assistance.  State disaster assistance in the form of grants to individuals and families may be made available when damage meets or exceeds the criteria set out in 13 C.F.R. Part 123 for the Small Business Administration Disaster Loan Program. Individual assistance grants shall include benefits comparable to those provided by the Stafford Act and may be provided for the following:

a.         Provision of temporary housing and rental assistance.

b.         Repair or replacement of dwellings. Grants for repair or replacement of housing may include amounts necessary to locate the individual or family in safe, decent, and sanitary housing.

c.         Replacement of personal property (including clothing, tools, and equipment).

d.         Repair or replacement of privately owned vehicles.

e.         Medical or dental expenses.

f.          Funeral or burial expenses resulting from the disaster.

g.         Funding for the cost of the first year's flood insurance premium to meet the requirements of the National Flood Insurance Act of 1968, as amended, 42 U.S.C. § 4001, et seq.

(2)        Public assistance.  State disaster assistance in the form of public assistance grants may be made available to eligible entities located within the disaster area on the following terms and conditions:

a.         Eligible entities shall meet the following qualifications:

1.         The eligible entity suffers a minimum of ten thousand dollars ($10,000) in uninsurable losses;

2.         The eligible entity suffers uninsurable losses in an amount equal to or exceeding one percent (1%) of the annual operating budget;

3.         For a state of disaster proclaimed pursuant to G.S. 166A‑6(a) after the deadline established by the Federal Emergency Management Agency pursuant to the Disaster Mitigation Act of 2002, P.L. 106‑390, the eligible entity shall have a hazard mitigation plan approved pursuant to the Stafford Act; and

4.         For a state of disaster proclaimed pursuant to G.S. 166A‑6(a) after August 1, 2002, the eligible entity shall be participating in the National Flood Insurance Program in order to receive public assistance for flooding damage.

b.         Eligible entities shall be required to provide non‑State matching funds equal to twenty‑five percent (25%) of the eligible costs of the public assistance grant.

c.         An eligible entity that receives a public assistance grant pursuant to this subsection may use the grant for the following purposes only:

1.         Debris clearance.

2.         Emergency protective measures.

3.         Roads and bridges.

4.         Crisis counseling.

5.         Assistance with public transportation needs.

(c)        If a Type II disaster is proclaimed, the Governor may make State funds available for disaster assistance in the disaster area in the form of the following types of grants:

(1)        State Acquisition and Relocation Funds.

(2)        Supplemental repair and replacement housing grants available to the individuals or families in an amount necessary to locate the individual or family in safe, decent, and sanitary housing not to exceed twenty‑five thousand dollars ($25,000) per family.

(d)        If a Type III disaster is proclaimed, the Governor may make State funds available for disaster assistance in the disaster area in the form of the following types of grants:

(1)        State Acquisition and Relocation Funds.

(2)        Supplemental repair and replacement housing grants available to the individuals or families in an amount necessary to locate the individual or family in safe, decent, and sanitary housing not to exceed twenty‑five thousand dollars ($25,000) per family.

(3)        Any programs authorized by the General Assembly. (2001‑214, s. 4; 2001‑487, s. 98; 2002‑24, s. 1; 2002‑159, s. 57.5; 2006‑66, s. 6.5(a).)



§ 166A-6.02. State Emergency Response Account.

§ 166A‑6.02.  State Emergency Response Account.

(a)        Account Established.  There is established a State Emergency Response Account as a reserve in the General Fund. Any funds appropriated to the Account shall remain available for expenditure as provided by this section, unless directed otherwise by the General Assembly.

(b)        Purpose of Funds.  The Governor may spend funds from the Account for the following purposes:

(1)        To cover the start‑up costs of State Emergency Response Team operations for an emergency that poses an imminent threat of a Type I, Type II, or Type III disaster as defined by G.S. 166A‑6.

(2)        To cover the cost of first responders to a Type I, Type II, or Type III disaster and any related supplies and equipment needed by first responders that are not provided for under subdivision (1) of this subsection.

All other types of disaster assistance authorized by G.S. 166A‑6 shall continue to be financed by the funds made available under G.S. 166A‑6.01.

(c)        Reporting Requirement.  The Governor shall report to the Joint Legislative Commission on Governmental Operations and to the Chairs of the Appropriations Committees of the Senate and House of Representatives on any expenditures from the State Emergency Response Account no later than 30 days after making the expenditure. The report shall include a description of the emergency and type of action taken. (2006‑66, s. 6.5(b).)



§ 166A-6.03. Ensuring availability of emergency supplies and utility services.

§ 166A‑6.03.  Ensuring availability of emergency supplies and utility services.

(a)        Executive Order.  In addition to any other powers conferred on the Governor by law, whenever a curfew has been imposed, the Governor may declare by executive order that the health, safety, or economic well‑being of persons or property in this State require that persons transporting essentials in commerce to the curfew area, or assisting in ensuring their availability, and persons assisting in restoring utility services, be allowed to enter or remain in areas from which they would otherwise be excluded for the limited purpose of delivering the essentials, assisting in ensuring their availability, or assisting in restoring utility services.

(b)        Maximum Hours of Service Waiver.  As part of an executive order issued pursuant to subsection (a) of this section, or independently of such an order, the Governor may declare by executive order that the health, safety, or economic well‑being of persons or property in this State require that the maximum of hours of service prescribed by the Department of Crime Control and Public Safety pursuant to G.S. 20‑381 and similar rules be waived for persons transporting essentials or assisting in the restoration of utility services.

(c)        Certification System.  The Secretary of Crime Control and Public Safety shall develop a system pursuant to which a person who transports essentials in commerce, or assists in ensuring their availability, and persons who assist in the restoring of utility services can be certified as such. The certification system shall allow for both predisaster declaration and postdisaster declaration certification and may include an annually renewable precertification. The Secretary shall only allow those who routinely transport or distribute essentials or assist in the restoring of utility services to be certified. A certification of the employer shall constitute a certification of the employer's employees. The Secretary shall create an easily recognizable indicium of certification in order to assist local officials' efforts to determine which persons have received certification by the system established under this subsection.

(d)        Notwithstanding the existence of any curfew, a person who is certified pursuant to the system established under subsection (c) of this section shall be allowed to enter or remain in the curfew area for the limited purpose of delivering or assisting in the distribution of essentials or assisting in the restoration of utility services and shall be allowed to provide service that exceeds otherwise applicable hours of service maximums, to the extent authorized by an executive order executed pursuant to subsection (a) of this section. Nothing in this section prohibits law enforcement or other local officials from specifying the permissible route of ingress or egress for persons with certifications.

(e)        If the Governor declares the existence of an abnormal market disruption with respect to petroleum pursuant to G.S. 75‑38(f), the Governor shall contemporaneously seek all applicable waivers under the federal Clean Air Act, 42 U.S.C. § 7401, et seq., and any other applicable federal law to facilitate the transportation of fuel within this State in order to address or prevent a fuel supply emergency in this State. Waiver requests shall be directed to the appropriate federal agencies and shall seek waivers of the following:

(1)        The Reformulated Gasoline requirements throughout the State.

(2)        The Federal and State Implementation Plan summertime gasoline requirements (low RVP) throughout the State.

(3)        Any other waiver that will, if obtained, facilitate the transportation of fuel within this State.

(f)         Definitions.  The following definitions apply in this section:

(1)        Curfew.  Any restriction on ingress and egress to an area that is covered by a state of disaster declared pursuant to this Article or a locally declared state of emergency declared pursuant to Article 36A of Chapter 14 of the General Statutes, or any restriction on the movement of persons within such an area.

(2)        Curfew area.  The area that is subject to a curfew.

(3)        Essentials.  Any goods that are consumed or used as a direct result of an emergency or which are consumed or used to preserve, protect, or sustain life, health, safety, or economic well‑being of persons or their property. The Secretary of Crime Control and Public Safety shall determine what goods constitute essentials for purposes of this section.  (2009‑195, s. 1.)



§ 166A-6.1. Emergency planning; charge.

§ 166A‑6.1.  Emergency planning; charge.

(a)        Every person, firm, corporation or municipality who is licensed to construct or who is operating a fixed nuclear facility for the production of electricity shall pay to the Department of Crime Control and Public Safety an annual fee of at least thirty thousand dollars ($30,000) for each fixed nuclear facility which is located within this State or has a Plume Exposure Pathway Emergency Planning Zone of which any part is located within this State. This fee is to be applied to the costs of planning and implementing emergency response activities as are required by the Federal Emergency Management Agency for the operation of nuclear facilities. Said fee is to be paid no later than July 31 of each year. This minimum fee may be increased from time to time as the costs of such planning and implementation increase. Such increases shall be by agreement between the State and the licensees or operators of the fixed nuclear facilities.

(b)        Every person, firm, corporation or municipality who is licensed to construct or who is operating a fixed nuclear facility for the production of electricity shall pay to the Department of Crime Control and Public Safety, for the use of the Division of Environmental Health of the Department of Environment and Natural Resources, an annual fee of thirty‑six thousand dollars ($36,000) for each fixed nuclear facility that is located within this State or that has a Plume Exposure Pathway Emergency Planning Zone any part of which is located within this State. This fee shall be applied only to the costs of planning and implementing emergency response activities as required by the Federal Emergency Management Agency for the operation of nuclear facilities. This fee is to be paid no later than July 31 of each year.

(c)        The fees imposed by this section do not revert at the end of a fiscal year. The amount of fees carried forward from one fiscal year to the next shall be taken into consideration in determining the fee to be assessed each fixed nuclear facility under subsection (a) in that fiscal year. (1981, c. 1128, ss. 1, 2; 1983, c. 622, ss. 1‑3; 1989, c. 727, s. 219(42); 1989 (Reg. Sess., 1990), c. 964, s. 1; 1991 (Reg. Sess., 1992), c. 1039, s. 18; 1997‑443, s. 11A.123; 2000‑109, s. 6; 2002‑70, s. 5.)



§ 166A-7. County and municipal emergency management.

§ 166A‑7.  County and municipal emergency management.

(a)        The governing body of each county is responsible for emergency management, as defined in G.S. 166A‑4, within the geographical limits of such county. All emergency management efforts within the county will be coordinated by the county, including activities of the municipalities within the county.

(1)        The governing body of each county is hereby authorized to establish and maintain an emergency management agency for the purposes contained in G.S. 166A‑2.

(2)        The governing body of each county which establishes an emergency management agency pursuant to this authorization will appoint a coordinator who will have a direct responsibility for the organization, administration and operation of the county program and will be subject to the direction and guidance of such governing body.

(3)        In the event any county fails to establish an emergency management agency, and the Governor, in his discretion, determines that a need exists for such an emergency management agency, then the Governor is hereby empowered to establish an emergency management agency within said county.

(b)        All incorporated municipalities are authorized to establish and maintain emergency management agencies subject to coordination by the county.

(b1)      Counties and incorporated municipalities are authorized to form joint emergency management agencies composed of a county and one or more municipalities within the county's borders, between two or more counties, or between two or more counties and one or more municipalities within the borders of those counties.

(c)        Each county and incorporated municipality in this State is authorized to make appropriations for the purposes of this Article and to fund them by levy of property taxes pursuant to G.S. 153A‑149 and G.S. 160A‑209 and by the allocation of other revenues, whose use is not otherwise restricted by law.

(d)        In carrying out the provisions of this Article each political subdivision is authorized:

(1)        To appropriate and expend funds, make contracts, obtain and distribute equipment, materials, and supplies for emergency management purposes and to provide for the health and safety of persons and property, including emergency assistance, consistent with this Article;

(2)        To direct and coordinate the development of emergency management plans and programs in accordance with the policies and standards set by the Division of Emergency Management, consistent with federal and State laws and regulations;

(3)        To assign and make available all available resources for emergency management purposes for service within or outside of the physical limits of the subdivision; and

(4)        To delegate powers in a local state of emergency under G.S. 166A‑8 to an appropriate official.

(5)        To coordinate the voluntary registration of functionally and medically fragile persons in need of assistance during a disaster either through a registry established by this subdivision or by the State. All records, data, information, correspondence, and communications relating to the registration of persons with special needs or of functionally and medically fragile persons obtained pursuant to this sub‑subdivision are confidential and are not a public record pursuant to G.S. 132‑1 or any other applicable statute, except that this information shall be available to emergency response agencies, as determined by the local emergency management director. This information shall be used only for the purposes set forth in this subdivision.

(e)        Each county which establishes an emergency management agency pursuant to State standards and which meets requirements for local plans and programs may be eligible to receive State and federal financial assistance, including State and federal funding appropriated for emergency management planning and preparedness, and for the maintenance and operation of a county emergency management program. Such financial assistance is subject to an appropriation being made for this purpose. Where the appropriation does not allocate appropriated funds among counties, the amount allocated to each county shall be determined annually by the Division of Emergency Management. The size of this allocation shall be based in part on the degree to which local plans and programs meet State standards and requirements promulgated by the Division, including those relating to professional competencies of local emergency management personnel. However, in making an allocation determination, the Division shall, where appropriate, take into account the fact that a particular county may lack sufficient resources to meet the standards and requirements promulgated by the Division.  (1951, c. 1016, s. 6; 1953, c. 1099, s. 4; 1957, c. 950, s. 2; 1959, c. 337, s. 5; 1973, c. 620, s. 9; 1975, c. 734, ss. 12, 14, 16; 1977, c. 848, s. 2; 1979, 2nd Sess., c. 1310, s. 2; 1995, c. 509, ss. 126, 127; 2009‑196, s. 2; 2009‑225, s. 2.)



§ 166A-8. Local emergency authorizations.

§ 166A‑8.  Local emergency authorizations.

Procedures governing the declaration of a local state of emergency:

(1)        A local state of emergency may be declared for any disaster, as defined in G.S. 166A‑4 under the provisions of Article 36A of G.S. Chapter 14.

(2)        Such a declaration shall activate the local ordinances authorized in G.S. 14‑288.12 through 14‑288.14 and any and all applicable local plans, mutual assistance compacts and agreements and shall also authorize the furnishing of assistance thereunder.

(3)        The timing, publication, amendment and recision of local "state of emergency" declarations shall be in accordance with the local ordinance. (1951, c. 1016, s. 6; 1953, c. 1099, s. 4; 1957, c. 950, s. 2; 1959, c. 337, s. 5; 1973, c. 620, s. 9; 1975, c. 734, ss. 12, 14, 16; 1977, c. 848, s. 2.)



§ 166A-9. Accept services, gifts, grants and loans.

§ 166A‑9.  Accept services, gifts, grants and loans.

Whenever the federal government or any agency or officer thereof or of any person, firm or corporation shall offer to the State, or through the State to any political subdivision thereof, services, equipment, supplies, materials, or funds by way of gift, grant or loan, for the purposes of emergency management, the State acting through the Governor, or such political subdivision, acting with the consent of the Governor and through its governing body, may accept such offer. Upon such acceptance the Governor of the State or governing body of such political subdivision may authorize any officer of the State or of the political subdivision, as the case may be, to receive such services, equipment, supplies, materials or funds on behalf of the State or of such political subdivision, and subject to the terms of the offer and the rules and regulations, if any, of the agency making the offer. (1951, c. 1016, s. 8; 1973, c. 803, s. 45; 1975, c. 19, s. 72; c. 734, ss. 13, 14; 1977, c. 848, s. 2; 1979, 2nd Sess., c. 1310, s. 2.)



§ 166A-10. Establishment of mutual aid agreements.

§ 166A‑10.  Establishment of mutual aid agreements.

(a)        The Governor may establish mutual aid agreements with other states and with the federal government provided that any special agreements so negotiated are within the Governor's authority.

(a1)      The Governor may establish mutual aid agreements with political subdivisions in the State with the concurrence of the subdivision's governing body.

(b)        The chief executive of each political subdivision, with the concurrence of the subdivision's governing body, may develop mutual aid agreements for reciprocal emergency management aid and assistance. Such agreements shall be consistent with the State emergency management program and plans.

(c)        The chief executive officer of each political subdivision, with the concurrence of the governing body and subject to the approval of the Governor, may enter into mutual aid agreements with local chief executive officers in other states for reciprocal emergency management aid and assistance. These agreements shall be consistent with the State emergency management program and plans.

(d)        Mutual aid agreements may include but are not limited to the furnishing or exchange of such supplies, equipment, facilities, personnel and services as may be needed; the reimbursement of costs and expenses for equipment, supplies, personnel and similar items; and on such terms and conditions as deemed necessary.  (1951, c. 1016, s. 7; 1975, c. 734, ss. 14, 16; 1977, c. 848, s. 2; 1979, 2nd Sess., c. 1310, s. 2; 2009‑194, s. 1.)



§ 166A-11. Compensation.

§ 166A‑11.  Compensation.

(a)        Compensation for services or for the taking or use of property shall be only to the extent that legal obligations of individual citizens are exceeded in a particular case and then only to the extent that the claimant has not been deemed to have volunteered his services or property without compensation.

(b)        Compensation for property shall be only if the property was commandeered, seized, taken, condemned, or otherwise used in coping with a disaster and this action was ordered by the Governor. The State shall make compensation for the property so seized, taken or condemned on the following basis:

(1)        In case property is taken for temporary use, the Governor, within 30 days of the taking, shall fix the amount of compensation to be paid for such damage or failure to return. Whenever the Governor shall deem it advisable for the State to take title to property taken under this section, he shall forthwith cause the owner of such property to be notified thereof in writing by registered mail, postage prepaid, or by the best means available, and forthwith cause to be filed a copy of said notice with the Secretary of State.

(2)        If the person entitled to receive the amounts so determined by the Governor as just compensation is unwilling to accept the same as full and complete compensation for such property or the use thereof, he shall be paid seventy‑five per centum (75%) of such amount and shall be entitled to recover from the State of North Carolina in an action brought in the superior court in the county of residence of claimant, or in Wake County, in the same manner as other condemnation claims  are brought, within three years after the date of the Governor's award. (1977, c. 848, s. 2.)



§ 166A-12. Nondiscrimination in emergency management.

§ 166A‑12.  Nondiscrimination in emergency management.

State and local governmental bodies and other organizations and personnel who carry out emergency management functions under the provisions of this Article are required to do so in an equitable and impartial manner. Such State and local governmental bodies, organizations and personnel shall not discriminate on the grounds of race, color, religion, nationality, sex, age or economic status in the distribution of supplies, the processing of applications and other relief and assistance activities. (1975, c. 734, s. 3; 1977, c. 848, s. 2; 1979, 2nd Sess., c. 1310, s. 2; 1995, c. 509, s. 128.)



§ 166A-13. Emergency management personnel.

§ 166A‑13.  Emergency management personnel.

(a)        No person shall be employed or associated in any capacity in any emergency management agency established under this Article if that person:

(1)        Advocates or has advocated a change by force or violence in the constitutional form of the Government of the United States or in this State;

(2)        Advocates or has advocated the overthrow of any government in the United States by force or violence;

(3)        Has been convicted of any subversive act against the United States;

(4)        Is under indictment or information charging any subversive act against the United States; or

(5)        Has ever been a member of the Communist Party.

Each person who is appointed to serve in any emergency management agency shall, before entering upon his duties, take a written oath before a person authorized to administer oaths in this State, which oath shall be substantially as follows:

"I,  _______, do solemnly swear (or affirm) that I will support and defend the Constitution of the United States and the Constitution of the State of North Carolina, against all enemies, foreign and domestic; and that I will bear true faith and allegiance to the same; that I take this obligation freely, without any mental reservation or purpose of evasion; and that I will well and faithfully discharge the duties upon which I am about to enter. And I do further swear (or affirm) that I do not advocate, nor am I, nor have I ever knowingly been, a member of any political party or organization that advocates the overthrow of the Government of the United States or of this State by force or violence; and that during such time as I am a member of the State Emergency Management Agency I will not advocate nor become a member of any political party or organization that advocates the overthrow of the Government of the United States or of this State by force or violence, so help me God."

(b)        No position created by or pursuant to this Article shall be deemed an office within the meaning of Article 6, Section 9 of the Constitution of North Carolina. (1951, c. 1016, s. 10; 1975, c. 734, ss. 14, 16; 1977, c. 848, s. 2; 1979, 2nd Sess., c. 1310, s. 2; 1995, c. 509, s. 129.)



§ 166A-14. Immunity and exemption.

§ 166A‑14.  Immunity and exemption.

(a)        All functions hereunder and all other activities relating to emergency management as provided for in this Chapter or elsewhere in the General Statutes are hereby declared to be governmental functions. Neither the State nor any political subdivision thereof, nor, except in cases of willful misconduct, gross negligence or bad faith, any emergency management worker, firm, partnership, association, or corporation complying with or reasonably attempting to comply with this Article or any order, rule or regulation promulgated pursuant to the provisions of this Article or pursuant to any ordinance relating to any emergency management measures enacted by any political subdivision of the State, shall be liable for the death of or injury to persons, or for damage to property as a result of any such activity.

(a1)      The immunity provided to firms, partnerships, associations, or corporations, under subsection (a) of this section, is subject to all of the following conditions:

(1)        The immunity applies only when the firm, partnership, association, or corporation is acting without compensation or with compensation limited to no more than actual expenses, and one of the following applies:

a.         Emergency management services are provided at any place in this State during a state of disaster or state of emergency declared by the Governor pursuant to this Article or G.S. 14‑288.15, and the services are provided under the direction and control of the Secretary of the Department of Crime Control and Public Safety pursuant to G.S. 166A‑5, 166A‑6, and 143B‑476, or the Governor.

b.         Emergency management services are provided during a local state of emergency declared pursuant to Article 36A of Chapter 14 of the General Statutes, and the services are provided under the direction and control of the governing body of any municipality under G.S. 14‑288.12 and G.S. 166A‑8, the governing body of any county under G.S. 14‑288.13 and G.S. 166A‑8, or the chair of any board of county commissioners under G.S. 14‑288.14 and G.S. 166A‑8.

c.         The firm, partnership, association, or corporation is engaged in planning, preparation, training, or exercises with the Division of Emergency Management, the Division of Public Health, or the governing body of each county or municipality under G.S. 166A‑7 and G.S. 166A‑8 related to the performance of emergency management services or measures.

(2)        The immunity shall not apply to any firm, partnership, association, or corporation, or to any employee or agent thereof, whose act or omission caused in whole or in part the actual or imminent disaster or emergency or whose act or omission necessitated emergency management measures.

(3)        To the extent that any firm, partnership, association, or corporation has liability insurance, that firm, partnership, association, or corporation shall be deemed to have waived the immunity to the extent of the indemnification by insurance for its negligence. An insurer shall not under a contract of insurance exclude from liability coverage the acts or omissions of a firm, partnership, association, or corporation for which the firm, partnership, association, or corporation would only be liable to the extent indemnified by insurance as provided by this subdivision.

(b)        The rights of any person to receive benefits to which the person would otherwise be entitled under this Article or under the Workers' Compensation Law or under any pension law, and the right of any such person to receive any benefits or compensation under any act of Congress shall not be affected by performance of emergency management functions.

(c)        Any requirement for a license to practice any professional, mechanical or other skill shall not apply to any authorized emergency management worker who shall, in the course of performing the worker's duties as such, practice such professional, mechanical or other skill during a state of disaster.

(d)        As used in this section, the term "emergency management worker" shall include any full or part‑time paid, volunteer or auxiliary employee of this State or other states, territories, possessions or the District of Columbia, of the federal government or any neighboring country or of any political subdivision thereof or of any agency or organization performing emergency management services at any place in this State, subject to the order or control of or pursuant to a request of the State government or any political subdivision thereof. The term "emergency management worker" under this section shall also include any health care worker performing health care services as a member of a hospital‑based or county‑based State Medical Assistance Team designated by the North Carolina Office of Emergency Medical Services and any person performing emergency health care services under G.S. 90‑12.2.

(e)        Any emergency management worker, as defined in this section, performing emergency management services at any place in this State pursuant to agreements, compacts or arrangements for mutual aid and assistance to which the State or a political subdivision thereof is a party, shall possess the same powers, duties, immunities and privileges the person would ordinarily possess if performing duties in the State, or political subdivision thereof in which normally employed or rendering services.  (1957, c. 950, s. 4; 1975, c. 734, s. 14; 1977, c. 848, s. 2; 1979, c. 714, s. 2; 1979, 2nd Sess., c. 1310, s. 2; 1995, c. 509, ss. 130, 131; 2002‑179, s. 20(b); 2006‑81, s. 1; 2008‑200, s. 1; 2009‑146, s. 2.)



§ 166A-15. No private liability.

§ 166A‑15.  No private liability.

Any person, firm or corporation owning or controlling real or personal property who, voluntarily or involuntarily, knowingly or unknowingly, with or without compensation, grants a license or privilege or otherwise permits or allows the designation or use of the whole or any part or parts of such real or personal property for the purpose of sheltering, protecting, safeguarding or aiding in any way persons shall, together with his successors in interest, if any, not be civilly liable for the death of or injury to any person or the loss of or damage to the property of any persons where such death, injury, loss or damage resulted from, through or because of the use of the said real or personal property for any of the above purposes. (1957, c. 950, s. 3; 1977, c. 848, s. 2.)



§ 166A-15.1. Civil liability of persons who willfully ignore a warning in a disaster.

§ 166A‑15.1.  Civil liability of persons who willfully ignore a warning in a disaster.

(a)        In a disaster as defined by G.S. 166A‑4, a person who willfully ignores a warning regarding personal safety issued by a federal, State, or local law enforcement agency, emergency management agency, or other governmental agency responsible for emergency management under this Article is civilly liable for the cost of a rescue effort to any governmental agency or nonprofit agency cooperating with a governmental agency conducting a rescue on the endangered person's behalf if:

(1)        The person ignores the warning, and: (i) engages in an activity or course of action that a reasonable person would not pursue, or (ii) fails to take a course of action that a reasonable person would pursue;

(2)        As a result of ignoring the warning the person places himself or herself or another in danger; and

(3)        A governmental rescue effort is undertaken on the endangered person's behalf. (1997‑232, s. 1.)



§ 166A-16. Severability.

§ 166A‑16.  Severability.

If any provision of this Article or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of the Article which can be given effect without the invalid provision or application, and to this end the provisions of this Article are severable. (1977, c. 848, s. 2; 1995, c. 509, s. 132.)



§ 166A-17. Leave options for voluntary firefighters, rescue squad workers, and emergency medical service personnel called into service.

§ 166A‑17.  Leave options for voluntary firefighters, rescue squad workers, and emergency medical service personnel called into service.

(a)        A member of a volunteer fire department, rescue squad, or emergency medical services agency called into service of the State after a proclamation of a state of disaster by the Governor or by the General Assembly, or upon the activation of the State Emergency Response Team in response to a disaster or emergency, shall have the right to take leave without pay from his or her civilian employment. No member of a volunteer fire department, rescue squad, or emergency medical services agency shall be forced to use or exhaust his or her vacation or other accrued leave from his or her civilian employment for a period of active service. The choice of leave shall be solely within the discretion of the member.

(b)        For the volunteer member to be entitled to take leave without pay pursuant to this section, his or her services shall be requested in writing by the Director of the Division of Emergency Management or by the head of a local Emergency Management Agency. The request shall be directed to the Chief of the member's volunteer fire department, rescue squad, or emergency medical services agency and a copy shall be provided to the member's employer. This section shall not apply to those members whose services have been certified by their employer to the Director of the Division of Emergency Management, or to the head of a local Emergency Management Agency, as essential to the employer's own on‑going emergency or disaster relief activities.

(c)        For purposes of this section, a disaster or emergency requiring the activation of the State Emergency Response Team means a disaster or emergency at Activation Level 2 or greater according to the North Carolina State Emergency Operations Plan of November 2002. Activation Level 2 requires the State Emergency Operations Center to be fully activated with 24‑hour staffing from all State Emergency Response Team members.

(d)        The Commissioner of Labor shall enforce the provisions of this section pursuant to Chapter 95 of the General Statutes. (2003‑103, s. 1.)



§ 166A-18. Division of Forest Resources designated as emergency response agency.

§ 166A‑18.  Division of Forest Resources designated as emergency response agency.

The Division of Forest Resources of the Department of Environment and Natural Resources is designated an emergency response agency of the State of North Carolina for purposes of:

(1)        Supporting the Division of Emergency Management of the Department of Crime Control and Public Safety in responding to all‑risk incidents.

(2)        Receipt of any applicable State or federal funding.

(3)        Training of other State and local agencies in disaster and emergency management.

(4)        Any other disaster and emergency response roles for which the Division has special training or qualifications. (2005‑128, s. 1.)



§ 166A-19. Reserved for future codification purposes.

§ 166A‑19.  Reserved for future codification purposes.



§ 166A-20. Title, purpose.

Article 2.

Hazardous Materials Emergency Response.

§ 166A‑20.  Title, purpose.

(a)        This Article may be cited as the "North Carolina Hazardous Materials Emergency Response Act."

(b)        The purpose of this Article is to establish a system of regional response to hazardous materials emergencies and terrorist incidents in the State to protect the health and safety of its citizens. (1993 (Reg. Sess., 1994), c. 769, s. 22.4(b); 2002‑179, s. 21(a).)



§ 166A-21. Definitions.

§ 166A‑21.  Definitions.

As used in this Article:

(1)        "Hazardous materials emergency response team" or "hazmat team" means an organized group of persons specially trained and equipped to respond to and control actual or potential leaks or spills of hazardous materials.

(2)        "Hazardous material" means any material defined as a hazardous substance under 29 Code of Federal Regulations § 1910.120(a)(3).

(3)        "Hazardous materials incident" or "hazardous materials emergency" means an uncontrolled release or threatened release of a hazardous substance requiring outside assistance by a local fire department or hazmat team to contain and control.

(4)        "Regional response team" means a hazmat team under contract with the State to provide response to hazardous materials emergencies occurring outside the hazmat team's local jurisdiction at the direction of the Department of Crime Control and Public Safety, Division of Emergency Management.

(5)        "Secretary" means the Secretary of the Department of Crime Control and Public Safety.

(6)        "Technician‑level entry capability" means the capacity of a hazmat team, in terms of training and equipment as specified in 29 Code of Federal Regulations § 1910.120, to respond to a hazardous materials incident requiring affirmative measures, such as patching, plugging, or other action necessary to stop and contain the release of a hazardous substance at its source.

(7)        "Terrorist incident" means activities that occur within the territorial jurisdiction of the United States, involve acts dangerous to human life that are a violation of the criminal laws of the United States or of any state, and are intended to do one of the following:

a.         Intimidate or coerce a civilian population.

b.         Influence the policy of a government by intimidation or coercion.

c.         Affect the conduct of a government by mass destruction, assassination, or kidnapping. (1993 (Reg. Sess., 1994), c. 769, s. 22.4(b); 1997‑456, s. 27; 2002‑179, s. 21(b).)



§ 166A-22. Hazardous materials emergency response program.

§ 166A‑22.  Hazardous materials emergency response program.

(a)        The Secretary shall adopt rules establishing a regional response program for hazardous materials emergencies and terrorist incidents, to be administered by the Division of Emergency Management. To the extent possible, the regional response program shall be coordinated with other emergency planning activities of the State. The regional response program shall include at least six hazmat teams located strategically across the State that are available to provide regional response to hazardous materials or terrorist incidents requiring technician‑level entry capability and 24‑hour dispatch and communications capability at the Division of Emergency Management Operations Center. The rules for the program shall include:

(1)        Standards, including training, equipment, and personnel standards required to operate a regional response team with technician‑level entry capability.

(2)        Guidelines for the dispatch of a regional response team to a hazardous materials or terrorist incident.

(3)        Guidelines for the on‑site operations of a regional response team.

(4)        Standards for administration of a regional response team, including procedures for reimbursement of response costs.

(5)        Refresher and specialist training for members of regional response teams.

(6)        Procedures for recovering the costs of a response to a hazardous materials or terrorist incident from persons determined to be responsible for the emergency.

(7)        Procedures for bidding and contracting for the provision of a hazmat team for the regional response program.

(8)        Criteria for evaluating bids for the provision of a hazmat team for regional response.

(9)        Delineation of the roles of the regional response team, local fire department and local public safety personnel, the Division of Emergency Management's area coordinator, and other State agency personnel responding to the scene of a hazardous materials or terrorist incident.

(b)        In developing the program and adopting rules, the Secretary shall consult with the Regional Response Team Advisory Committee established pursuant to G.S. 166A‑24. (1993 (Reg. Sess., 1994), c. 769, s. 22.4(b); 2002‑179, s. 21(c).)



§ 166A-23. Contracts; equipment loans.

§ 166A‑23.  Contracts; equipment loans.

(a)        The Secretary may contract with any unit or units of local government for the provision of a regional response team to implement the regional response program. Contracts are to be let consistent with the bidding and contract standards and procedures adopted pursuant to G.S. 166A‑22(a)(7) and (8). In entering into contracts with units of local government, the Secretary may agree to provide:

(1)        A loan of equipment, including a hazmat vehicle, necessary for the provision technician‑level entry capability;

(2)        Reimbursement of personnel costs when a regional response team is authorized by the Department to respond to a hazmat or terrorist incident, including the cost of call‑back personnel;

(3)        Reimbursement for use of equipment and vehicles owned by the regional response team;

(4)        Replacement of disposable materials and damaged equipment;

(5)        Costs of medical surveillance for members of the regional response team, including baseline, maintenance, and exit physicals;

(6)        Training expenses; and

(7)        Other provisions agreed to by the Secretary and the regional response team.

(b)        The Secretary shall not agree to provide reimbursement for:

(1)        Costs of clean‑up activities, after a spill or leak has been contained;

(2)        Local response not requiring technician‑level entry capability; or

(3)        Standby time.

(c)        Any contract entered into between the Secretary and a unit of local government for the provision of a regional response team shall specify that the members of the regional response team, when performing their duties under the contract, shall not be employees of the State and shall not be entitled to benefits under the Teachers' and State Employees' Retirement System or for the payment by the State of federal social security, employment insurance, or workers' compensation.

(d)        Regional response teams that have the use of a State hazmat vehicle may use the vehicle for local purposes. Where a State vehicle is used for purposes other than authorized regional response to a hazardous materials or terrorist incident, the regional response team shall be liable for repairs or replacements directly attributable to the nonauthorized response. (1993 (Reg. Sess., 1994), c. 769, s. 22.4(b); 2002‑179, s. 21(d).)



§ 166A-24. Immunity of Regional Response Team Personnel.

§ 166A‑24.  Immunity of Regional Response Team Personnel.

Members of a regional response team shall be protected from liability under the provisions of G.S. 166A‑14(a) while responding to a hazardous materials or terrorist incident pursuant to authorization from the Division of Emergency Management. (1993 (Reg. Sess., 1994), c. 769, s. 22.4(b); 2002‑179, s. 21(e).)



§ 166A-25. Right of entry.

§ 166A‑25.  Right of entry.

A regional response team, when authorized to respond to a release or threatened release of hazardous materials or when authorized to respond to a terrorist or threatened or imminent terrorist incident, may enter onto any private or public property on which the release or terrorist incident has occurred or on which there is an imminent threat of such release or terrorist incident. A regional response team may also enter, under such circumstances, any adjacent or surrounding property in order to respond to the release or threatened release of hazardous material or to monitor, control, and contain the release or perform any other action in mitigation of a hazardous materials or terrorist incident. (1993 (Reg. Sess., 1994), c. 769, s. 22.4(b); 2002‑179, s. 21(f).)



§ 166A-26. Regional Response Team Advisory Committee.

§ 166A‑26.  Regional Response Team Advisory Committee.

(a)        The Regional Response Team Advisory Committee is created. The Secretary shall appoint the members of the Committee and shall designate the chair. In making appointments, the Secretary shall take into consideration the expertise of the appointees in the management of hazardous materials emergencies. The Secretary shall appoint one representative from:

(1)        The Division of Emergency Management;

(2)        The North Carolina Highway Patrol;

(3)        The State Fire and Rescue Commission of the Department of Insurance;

(4)        The Department of Environment and Natural Resources;

(5)        The Department of Transportation;

(6)        The Department of Agriculture and Consumer Services;

(7)        The Chemical Industry Council of North Carolina;

(8)        The N.C. Association of Hazardous Materials Responders;

(9)        Each regional response team;

(10)      The State Bureau of Investigation.

In addition to the persons listed above, the Secretary shall appoint to the Advisory Committee three persons designated jointly by the North Carolina Fire Chiefs Association and the North Carolina State Firemen's Association.

(b)        The Advisory Committee shall meet on the call of the chair, or at the request of the Secretary; provided that the Committee shall meet no less than once every three months. The Department of Crime Control and Public Safety shall provide space for the Advisory Committee to meet. The Department also shall provide the Advisory Committee with necessary support staff and supplies to enable the Committee to carry out its duties in an effective manner.

(c)        Members of the Advisory Committee shall serve without pay, but shall receive travel allowance, lodging, subsistence, and per diem as provided by G.S. 138‑5.

(d)        The Regional Response Team Advisory Committee shall advise the Secretary on the establishment of the program for regional response to hazardous materials emergencies in the State. The Committee shall also evaluate and advise the Secretary of the need for additional regional response teams to serve the State. (1993 (Reg. Sess., 1994), c. 769, s. 22.4(b); 1997‑261, s. 108; 1997‑443, s. 11A.123; 2002‑179, s. 21(g).)



§ 166A-27. Action for the recovery of costs of hazardous materials emergency response.

§ 166A‑27.  Action for the recovery of costs of hazardous materials emergency response.

(a)        A person who causes the release of a hazardous material requiring the activation of a regional response team shall be liable for all reasonable costs incurred by the regional response team in responding to and mitigating the incident. The Secretary shall invoice the person liable for the hazardous materials release, and, in the event of nonpayment, may institute an action to recover those costs in the superior court of the county in which the release occurred.

(b)        A person who causes the release of a hazardous material that results in the activation of one or more State Medical Assistance Teams (SMATs) or the Epidemiology Section of the Division of Public Health of the Department of Health and Human Services shall be liable for all reasonable costs incurred by each team or the Epidemiology Section that responds to or mitigates the incident. The Secretary of Health and Human Services shall invoice the person liable for the hazardous materials release and, in the event of nonpayment, may institute an action to recover those costs in the superior court of the county in which the release occurred. (1993 (Reg. Sess., 1994), c. 769, s. 22.4(b); 2007‑107, s. 3.1(a).)



§ 166A-28. Hazardous Materials Emergency Response Fund.

§ 166A‑28.  Hazardous Materials Emergency Response Fund.

There is established in the Department of Crime Control and Public Safety a fund for those monies collected pursuant to G.S. 166A‑27. The Fund is also authorized to accept any gift, grant, or donation of money or property to facilitate the establishment and operation of the regional response system. (1993 (Reg. Sess., 1994), c. 769, s. 22.4(b).)



§ 166A-29. Reserved for future codification purposes.

§ 166A‑29.  Reserved for future codification purposes.



§ 166A-30. Short title.

Article 3.

Disaster Service Volunteer Leave Act.

§ 166A‑30.  Short title.

This act may be cited as the Disaster Service Volunteer Leave Act. (1993, c. 13, s. 1.)



§ 166A-31. Definitions.

§ 166A‑31.  Definitions.

As used in this Article:

(1)        "Certified disaster service volunteer" means a person who has completed the necessary training for and been certified as a disaster service specialist by the American National Red Cross.

(2)        "Disaster" means a disaster designated at Level III or higher in the American National Red Cross Regulations and Procedures.

(3)        "State agency" means and includes all departments, institutions, commissions, committees, boards, divisions, bureaus, officers, and officials of the State, including those within the legislative and judicial branches of State government. (1993, c. 13, s. 1.)



§ 166A-32. Disaster service volunteer leave.

§ 166A‑32.  Disaster service volunteer leave.

An employee of a State agency who is a disaster service volunteer of the American Red Cross may be granted leave from his work with pay for a time not to exceed 15 work days in any 12‑month period to participate in specialized disaster relief services for the American Red Cross. To be granted leave, the request for the services of that employee must come from the American Red Cross. The decision to grant the employee leave rests in the sole discretion of the employing State agency based on the work needs of that agency. Employees granted leave pursuant to this Article shall not lose seniority, pay, vacation time, sick time, or earned overtime accumulation. The State agency shall compensate an employee granted leave under this Article at the regular rate of pay for those regular work hours during which the employee is absent from his work. Leave under this Article shall be granted only for services related to a disaster occurring within the United States.

The State of North Carolina shall not be liable for workers compensation claims arising from accident or injury while the State employee is on assignment as a disaster service volunteer for the American Red Cross. Duties performed while on disaster leave shall not be considered to be a work assignment by a state agency. The employee is granted leave based on the need for the employee's area of expertise. Job functions although similar or related are performed on behalf of and for the benefit of the American Red Cross. (1993, c. 13, s. 1; 2001‑508, s. 6.)



§§ 166A-33 through 166A-39. Reserved for future codification purposes.

§§ 166A‑33 through 166A‑39.  Reserved for future codification purposes.



§ 166A-40. Title of Article; entering into Compact.

Article 4.

Emergency Management Assistance Compact.

§ 166A‑40.  Title of Article; entering into Compact.

(a)        This Article may be cited as the Emergency Management Assistance Compact.

(b)        The Emergency Management Assistance Compact, hereinafter "Compact", is hereby enacted into law and entered into by this State with all other states legally joining therein, in the form substantially as set forth in this Article. This Compact is made and entered into by and between the party states which enact this Compact. For the purposes of this Article, the term "states" means the several states, the Commonwealth of Puerto Rico, the District of Columbia, and all United States territorial possessions and the term "party states" means the participating member states which enact and enter into this Compact. (1997‑152, s. 1.)



§ 166A-41. Purposes and authorities.

§ 166A‑41.  Purposes and authorities.

(a)        The purpose of this Compact is to provide for mutual assistance between the party states in managing any emergency or disaster that is duly declared by the governor of the affected state or states, whether arising from natural disaster, technological hazard, man‑made disaster, civil emergency aspects of resources shortages, community disorders, insurgency, or enemy attack.

(b)        This Compact shall also provide for mutual cooperation in emergency‑related exercises, testing, or other training activities using equipment and personnel simulating performance of any aspect of the giving and receiving of aid by party states or subdivisions of party states during emergencies, such actions occurring outside actual declared emergency periods. Mutual assistance in this Compact may include the use of the states' National Guard forces, either in accordance with the National Guard Mutual Assistance Compact or by mutual agreement between states.  (1997‑152, s. 1; 2009‑281, s. 1.)



§ 166A-42. General implementation.

§ 166A‑42.  General implementation.

(a)        Each party state recognizes that many emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential in managing these and other emergencies under this Compact. Each party state further recognizes that there will be emergencies that require immediate access and present procedures to apply outside resources to respond to emergencies effectively and promptly. This is because few, if any, individual states have all the resources that they may need in all types of emergencies or the capability of delivering resources to areas where emergencies exist.

(b)        The prompt, full, and effective utilization of resources of the participating states, including any resources on hand or available from the federal government or any other source, that are essential to the safety, care, and welfare of the people in the event of any emergency or disaster declared by a party state, shall be the underlying principle on which all articles of this Compact shall be understood.

(c)        On behalf of the governor of each party state, the legally designated state official who is assigned responsibility for emergency management shall be responsible for formulation of the appropriate interstate mutual aid plans and procedures necessary to implement this Compact. (1997‑152, s. 1.)



§ 166A-43. Party state responsibilities.

§ 166A‑43.  Party state responsibilities.

(a)        It shall be the responsibility of each party state to formulate procedural plans and programs for interstate cooperation in the performance of the responsibilities listed in this Article. In formulating the plans, and in carrying them out, the party states, insofar as practicable, shall:

(1)        Review individual state hazards analyses and, to the extent reasonably possible, determine all those potential emergencies the party state might jointly suffer, whether due to natural disaster, technological hazard, man‑made disaster, emergency aspects of resource shortages, civil disorders, insurgency, or enemy attack.

(2)        Review the party states' individual emergency plans and develop a plan that will determine the mechanism for the interstate management and provision of assistance concerning any potential emergency.

(3)        Develop interstate procedures to fill any identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans.

(4)        Assist in warning communities adjacent to or crossing the state boundaries.

(5)        Protect and assure uninterrupted delivery of services, medicines, water, food, energy and fuel, search and rescue, and critical lifeline equipment services, and resources, both human and material.

(6)        Inventory and set procedures for the interstate loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness.

(7)        Provide, to the extent authorized by law, for temporary suspension of any statutes or ordinances that restrict the implementation of the above responsibilities.

(b)        The authorized representative of a party state may request assistance of another party state by contacting the authorized representative of that state. The provisions of this Compact shall only apply to requests for assistance made by and to authorized representatives. Requests may be verbal or in writing. If verbal, the request shall be confirmed in writing within 30 days of the verbal request. Requests shall provide the following information:

(1)        A description of the emergency service function for which assistance is needed, including fire services, law enforcement, emergency medical, transportation, communications, public works and engineering, building inspection, planning and information assistance, mass care, resource support, health and medical services, and search and rescue.

(2)        The amount and type of personnel, equipment, materials and supplies needed, and a reasonable estimate of the length of time they will be needed.

(3)        The specific place and time for staging of the assisting party's response and a point of contact at that location.

(c)        There shall be frequent consultation between state officials who have assigned emergency management responsibilities and other appropriate representatives of the party states with affected jurisdictions and the federal government, with free exchange of information, plans, and resource records relating to emergency capabilities. (1997‑152, s. 1.)



§ 166A-44. Limitations.

§ 166A‑44.  Limitations.

(a)        Any party state requested to render mutual aid or conduct exercises and training for mutual aid shall take such action as is necessary to provide and make available the resources covered by this Compact in accordance with the terms hereof; provided that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state.

(b)        Each party state shall afford to the emergency forces of any party state while operating within its state limits under the terms and conditions of this Compact, the same powers (except that of arrest unless specifically authorized by the receiving state), duties, rights, and privileges as are afforded forces of the state in which they are performing emergency services. Emergency forces will continue under the command and control of their regular leaders, but the organizational units will come under the operational control of the emergency services authorities of the state receiving assistance. These conditions may be activated, as needed, only subsequent to a declaration of a state of emergency or disaster by the governor of the party state that is to receive assistance or commencement of exercises or training for mutual aid and shall continue so long as the exercises or training for mutual aid are in progress, the state of emergency or disaster remains in effect, or loaned resources remain in the receiving state or states, whichever is longer. (1997‑152, s. 1.)



§ 166A-45. Licenses and permits.

§ 166A‑45.  Licenses and permits.

Whenever any person holds a license, certificate, or other permit issued by any party state evidencing the meeting of qualifications for professional, mechanical, or other skills, and when assistance is requested by the receiving party state, the person shall be deemed licensed, certified, or permitted by the state requesting assistance to render aid involving skill to meet a declared emergency or disaster, subject to any limitations and conditions the governor of the requesting state may prescribe by executive order or otherwise. (1997‑152, s. 1.)



§ 166A-46. Liability.

§ 166A‑46.  Liability.

Officers or employees of a party state rendering aid in another state pursuant to this Compact shall be considered agents of the requesting state for tort liability and immunity purposes; and no party state or its officers or employees rendering aid in another state pursuant to this Compact shall be liable for any act or omission occurring as a result of a good faith attempt to render aid or as a result of the use of any equipment or supplies used in connection with an attempt to render aid. For the purposes of this Article, "good faith" does not include willful misconduct, gross negligence, or recklessness. (1997‑152, s. 1; 2007‑484, s. 24.)



§ 166A-47. Supplementary agreements.

§ 166A‑47.  Supplementary agreements.

Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two or more states may differ from that among the states that are party hereto, this instrument contains elements of a broad base common to all states, and nothing herein contained shall preclude any state from entering into supplementary agreements with another state or affect any other agreements already in force between states. Supplementary agreements may comprehend, but shall not be limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, and equipment and supplies. (1997‑152, s. 1.)



§ 166A-48. Compensation.

§ 166A‑48.  Compensation.

Each party state shall provide for the payment of compensation and death benefits to injured members of the emergency forces of that state and representatives of deceased members of the forces in case the members sustain injuries or are killed while rendering aid pursuant to this Compact, in the same manner and on the same terms as if the injury or death were sustained within their own state. (1997‑152, s. 1.)



§ 166A-49. Reimbursement.

§ 166A‑49.  Reimbursement.

Any party state rendering aid in another state pursuant to this Compact shall be reimbursed by the party state receiving the aid for any loss or damage to or expense incurred in the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with the requests; provided, that any aiding party state may assume in whole or in part the loss, damage, expense, or other cost, or may loan the equipment or donate the services to the receiving party state without charge or cost; and provided further, that any two or more party states may enter into supplementary agreements establishing a different allocation of costs among those states. (1997‑152, s. 1.)



§ 166A-50. Evacuation.

§ 166A‑50.  Evacuation.

Plans for the orderly evacuation and interstate reception of portions of the civilian population as the result of any emergency or disaster of sufficient proportions to so warrant shall be worked out and maintained between the party states and the emergency management or services directors of the various jurisdictions where any type of incident requiring evacuations might occur. Plans shall be put into effect by request of the state from which evacuees come and shall include the manner of transporting the evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends, and the forwarding of the evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. The plans shall provide that the party state receiving evacuees and the party state from which the evacuees come shall mutually agree as to reimbursement of out‑of‑pocket expenses incurred in receiving and caring for evacuees, for expenditures for transportation, food, clothing, medicines and medical care, and like items. The expenditures shall be reimbursed as agreed by the party state from which the evacuees come and that party state shall assume the responsibility for the ultimate support of repatriation of the evacuees. (1997‑152, s. 1.)



§ 166A-51. Effective date.

§ 166A‑51.  Effective date.

(a)        This Compact shall become operative immediately upon its enactment into law by any two states; thereafter, this Compact shall become effective as to any other state upon its enactment by the state.

(b)        Any party state may withdraw from this Compact by enacting a statute repealing the same, but no withdrawal shall take effect until 30 days after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. The action shall not relieve the withdrawing state from obligations assumed hereunder prior to the effective date of withdrawal.

(c)        Duly authenticated copies of this Compact and of any supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the Federal Emergency Management Agency and other appropriate agencies of the federal government. (1997‑152, s. 1.)



§ 166A-52. Validity.

§ 166A‑52.  Validity.

If any provision of this Compact is declared unconstitutional, or the applicability thereof to any person or circumstances is held invalid, the constitutionality of the remainder of this act and the applicability thereof to other persons and circumstances shall not be affected thereby. (1997‑152, s. 1.)



§ 166A-53. Additional provisions.

§ 166A‑53.  Additional provisions.

Nothing in this Compact shall authorize or permit the use of military force by the National Guard of a state at any place outside that state in any emergency for which the President is authorized by law to call into federal service the militia, or for any purpose for which the use of the Army or the Air Force would in the absence of express statutory authorization be prohibited under section 1385 of Title 18, United States Code.  (1997‑152, s. 1; 2009‑281, s. 1.)



§ 166A-54. Reserved for future codification purposes.

§ 166A-54.  Reserved for future codification purposes.



§ 166A-55. Reserved for future codification purposes.

§ 166A-55.  Reserved for future codification purposes.



§ 166A-56. Reserved for future codification purposes.

§ 166A-56.  Reserved for future codification purposes.



§ 166A-57. Reserved for future codification purposes.

§ 166A-57.  Reserved for future codification purposes.



§ 166A-58. Reserved for future codification purposes.

§ 166A-58.  Reserved for future codification purposes.



§ 166A-59. Reserved for future codification purposes.

§ 166A-59.  Reserved for future codification purposes.



§ 166A-60. Emergency Management Certification Program authority; purpose.

Article 5.

Emergency Management Certification Program.

§ 166A‑60.  Emergency Management Certification Program authority; purpose.

The Division of Emergency Management in the Department of Crime Control and Public Safety shall establish, as a voluntary program, an Emergency Management Certification Program as provided for in this Article. The purpose of the Program is to strengthen and enhance the professional competencies of emergency management personnel in State and local emergency management agencies.  (2009‑192, s. 2.)



§ 166A-61. Program standards and guidelines.

§ 166A‑61.  Program standards and guidelines.

(a)        The Division shall establish standards and guidelines for administration of the Program, including:

(1)        Minimum educational and training standards that must be met in order to qualify for Type IV (entry), Type III (basic), Type II (intermediate), and Type I (advanced) emergency management certification.

(2)        Levels of education or equivalent experience that may be met in order to qualify for the certifications provided for in subdivision (1) of this subsection.

(3)        Levels of education or equivalent experience for instructors who participate in programs or courses of instruction.

(4)        Curricula, syllabi, and other educational materials.

(5)        Mode(s) of delivery of educational and training programs.

(b)        In developing the Program, the Division may consult and cooperate with political subdivisions, agencies of the State, other governmental agencies, universities, colleges, community colleges, and other institutions, public or private, concerning the development of the Program and a systematic career development plan, including conducting and stimulating research by public and private agencies designed to improve education and training in the administration of emergency management.

(c)        The Division shall study and make reports and recommendations to the Secretary of Crime Control and Public Safety and other appropriate agencies and officials concerning compliance with federal guidance, training, educational, technical assistance needs, and equipment needs of State and local emergency management agencies.  (2009‑192, s. 2.)



§ 166A-62. Emergency Management Training and Standards Advisory Board.

§ 166A‑62.  Emergency Management Training and Standards Advisory Board.

(a)        The Secretary of Crime Control and Public Safety shall establish and appoint the Emergency Management Training and Standards Advisory Board to provide oversight of training and certification programs established pursuant to this Article.

(b)        The composition of the Board shall include emergency management subject matter experts representative of the State, its political subdivisions, and private industry.

(c)        The duties of the Board shall include:

(1)        Oversight of the Emergency Management Certification Program.

(2)        Review of applications for certification.

(3)        Issuance of certifications at least semiannually.

(d)        The Board shall meet at least semiannually and at other times at the discretion of the Secretary.  (2009‑192, s. 2.)



§ 166A-63. Issuance of certification; reciprocity; renewal.

§ 166A‑63.  Issuance of certification; reciprocity; renewal.

(a)        The Emergency Management Training and Standards Advisory Board shall issue documentation of certification, in a form and manner prescribed by the Division, to each applicant within North Carolina demonstrating successful completion of the requirements for the level of certification sought by the applicant.

(b)        The Board may issue documentation of certification to any person in another state or territory if the person's qualifications were, at the date of registration or certification, substantially equivalent to the requirements established pursuant to this Article.

(c)        Every person certified pursuant to this Article who desires to maintain certification shall apply for renewal of certification within five years of the date of original certification or certification renewal.

(d)        Renewal of Type I (advanced) certification is subject to completion of at least 24 hours of continuing education requirements as established by the Board.

(e)        A certification that is not renewed in accordance with this section automatically expires. The Board may approve reinstatement of an expired certification upon good cause shown by the applicant.

(f)         Certifications that have been expired for more than five years shall not be reinstated.  (2009‑192, s. 2.)






Chapter 167 - State Civil Air Patrol.

§§ 167-1 through 167-3: Repealed by Session Laws 1973, c. 620, s. 9.

Chapter 167.

State Civil Air Patrol.

§§ 167‑1 through 167‑3:  Repealed by Session Laws 1973, c.  620, s. 9.






Chapter 168 - Persons with Disabilities.

§ 168-1. Purpose and definition.

Chapter 168.

Persons with Disabilities.

Article 1.

Rights.

§ 168‑1.  Purpose and definition.

The State shall encourage and enable persons with disabilities to participate fully in the social and economic life of the State and to engage in remunerative employment. For purposes of this Article, the term "person with a disability" shall have the same meaning as set forth in G.S. 168A‑3(7a). (1973, c. 493, s. 1; 2000‑121, s. 33; 2005‑450, s. 1.)



§ 168-2. Right of access to and use of public places.

§ 168‑2.  Right of access to and use of public places.

Persons with disabilities have the same right as persons without disabilities to the full and free use of the streets, highways, sidewalks, walkways, public buildings, public facilities, and all other buildings and facilities, both publicly and privately owned, which serve the public. The Department of Health and Human Services shall develop, print, and promote the publication ACCESS NORTH CAROLINA. It shall make copies of the publication available to the Department of Commerce for its use in Welcome Centers and other appropriate Department of Commerce offices. The Department of Commerce shall promote ACCESS NORTH CAROLINA in its publications (including providing a toll‑free telephone line and an address for requesting copies of the publication) and provide technical assistance to the Department of Health and Human Services on travel attractions to be included in ACCESS NORTH CAROLINA. The Department of Commerce shall forward all requests for mailing ACCESS NORTH CAROLINA to the Department of Health and Human Services. (1973, c. 493, s. 1; 1991, c. 672, s. 4; c. 726, s. 23; 1991 (Reg. Sess., 1992), c. 959, s. 84; 1997‑443, s. 11A.118(a); 2004‑203, s. 61; 2005‑450, s. 1.)



§ 168-3. Right to use of public conveyances, accommodations, etc.

§ 168‑3.  Right to use of public conveyances, accommodations, etc.

Persons with disabilities are entitled to accommodations, advantages, facilities, and privileges of all common carriers, airplanes, motor vehicles, railroad trains, motor buses, streetcars, boats, or any other public conveyances or modes of transportation; hotels, lodging places, places of public accommodation, amusement or resort to which the general public is invited, subject only to the conditions and limitations established by law and applicable alike to all persons. (1973, c. 493, s. 1; 2005‑450, s. 1.)



§§ 168-4, 168-4.1: Repealed by Session Laws 1985, c. 514, s. 1.

§§ 168‑4 through 168‑4.1: Repealed by Session Laws 1985, c.  514, s. 1.



§ 168-4.2. May be accompanied by service animal.

§ 168‑4.2.  May be accompanied by service animal.

(a)        Every person with a disability has the right to be accompanied by a service animal trained to assist the person with his or her specific disability in any of the places listed in G.S. 168‑3, and has the right to keep the service animal on any premises the person leases, rents, or uses. The person qualifies for these rights upon the showing of a tag, issued by the Department of Health and Human Services, under G.S. 168‑4.3, stamped "NORTH CAROLINA SERVICE ANIMAL PERMANENT REGISTRATION" and stamped with a registration number, or upon a showing that the animal is being trained or has been trained as a service animal. The service animal may accompany a person in any of the places listed in G.S. 168‑3.

(b)        An animal in training to become a service animal may be taken into any of the places listed in G.S. 168‑3 for the purpose of training when the animal is accompanied by a person who is training the service animal and the animal wears a collar and leash, harness, or cape that identifies the animal as a service animal in training. The trainer shall be liable for any damage caused by the animal while using a public conveyance or on the premises of a public facility or other place listed in G.S. 168‑3. (1985, c. 514, s. 1; 1987, c. 401, s. 1; 1995, c. 276, s. 1; 1997‑443, s. 11A.118(a); 2004‑203, s. 62(a); 2005‑450, s. 1.)



§ 168-4.3. Training and registration of service animal.

§ 168‑4.3.  Training and registration of service animal.

The Department of Health and Human Services, shall adopt rules for the registration of service animals and shall issue registrations to a person with a disability who makes application for registration of an animal that serves as a service animal or to a person who is training an animal as a service animal.

The rules adopted regarding registration shall require that the animal be trained or be in training as a service animal. The rules shall provide that the certification and registration need not be renewed while the animal is serving or training with the person applying for the registration. No fee may be charged the person for the application, registration, tag, or replacement in the event the original is lost. The Department of Health and Human Services may, by rule, issue a certification or accept the certification issued by the appropriate training facilities. (1985, c. 514, s. 1; 1987, c. 401, s. 2; 1997‑443, s. 11A.118(a); 2004‑203, s. 62(b); 2005‑450, s. 1.)



§ 168-4.4. Responsibility for service animal.

§ 168‑4.4.  Responsibility for service animal.

Neither a person with a disability who is accompanied by a service animal, nor a person who is training a service animal, may be required to pay any extra compensation for the animal. The person has all the responsibilities and liabilities placed on any person by any applicable law when that person owns or uses any animal, including liability for any damage done by the animal. (1985, c. 514, s. 1; 2004‑203, s. 62(c); 2005‑450, s. 1.)



§ 168-4.5. Penalty.

§ 168‑4.5.  Penalty.

It is unlawful to disguise an animal as a service animal or service animal in training. It is unlawful to deprive a person with a disability or a person training a service animal of any rights granted the person pursuant to G.S. 168‑4.2 through G.S. 168‑4.4, or of any rights or privileges granted the general public with respect to being accompanied by animals or to charge any fee for the use of the service animal. Violation of this section shall be a Class 3 misdemeanor. (1985, c. 514, s. 1; 1987, ch. 401, s. 3; 1993, c. 539, s. 1120; 1994, Ex. Sess., c. 24, s. 14(c); 2005‑450, s. 1.)



§ 168-4.6. Donation of dogs for training.

§ 168‑4.6.  Donation of dogs for training.

Dogs impounded by a local dog warden that are not redeemed shall be donated to a nonprofit agency engaged in the training of service dogs, upon the agency's request. (1985, c. 514, s. 1; 2005‑450, s. 1.)



§ 168-5: Repealed by Session Laws 2005-450, s. 1, effective September 1, 2005.

§ 168‑5: Repealed by Session Laws 2005‑450, s. 1, effective September 1, 2005.



§ 168-6. Repealed by Session Laws 1985, c. 571, s. 3.

§ 168‑6.  Repealed by Session Laws 1985, c. 571, s. 3.



§§ 168-7, 168-7.1: Repealed by Session Laws 1985, c. 514, s. 1.

§§ 168‑7 through 168‑7.1: Repealed by Session Laws 1985, c.  514, s. 1.



§ 168-8. Right to habilitation and rehabilitation services.

§ 168‑8.  Right to habilitation and rehabilitation services.

A person with a disability shall be entitled to such habilitation and rehabilitation services as available and needed for the development or restoration of their capabilities to the fullest extent possible. Such services shall include, but not be limited to, education, training, treatment and other services to provide for adequate food, clothing, housing and transportation during the course of education, training and treatment. A person with a disability shall be entitled to these rights subject only to the conditions and limitations established by law and applicable alike to all persons. (1973, c. 493, s. 1; 2005‑450, s. 1.)



§ 168-9. Right to housing.

§ 168‑9.  Right to housing.

Each person with a disability who is a citizen shall have the same right as any other citizen to live and reside in residential communities, homes, and group homes, and no person or group of persons, including governmental bodies or political subdivisions of the State, shall be permitted, or have the authority, to prevent any  person with a disability who is a citizen from living and residing in residential communities, homes, and group homes on the same basis and conditions as any other citizen. Nothing herein shall be construed to conflict with provisions of Chapter 122C of the General Statutes. (1975, c. 635; 1985, c. 589, s. 61; 2005‑450, s. 1.)



§ 168-10. Eliminate discrimination in treatment of persons with disabilities.

§ 168‑10.  Eliminate discrimination in treatment of persons with disabilities.

Each person with a disability shall have the same consideration as any other person for individual accident and health insurance coverage, and no insurer, service corporation, multiple employer welfare arrangement, or health maintenance organization subject to Chapter 58 of the General Statutes solely on the basis of the person's disability, shall deny such coverage or benefits. The availability of coverage or benefits shall not be denied solely because of the disability; however, any such insurer may charge the appropriate premiums or fees for the risk insured on the same basis and conditions as insurance issued to other persons, in accordance with actuarial and underwriting principles and other coverage provisions prescribed in Chapter 58 of the General Statutes. No insurer, service corporation, multiple employer welfare arrangement, or health maintenance organization subject to Chapter 58 of the General Statutes shall be prohibited from excluding by waiver or otherwise, any preexisting conditions from coverage as prescribed in G.S. 58‑51‑15(a)(2)b. (1977, c. 894, ss. 1, 2; 1991, c. 720, s. 80; 1999‑219, s. 3.1; 2005‑450, s. 1.)



§ 168-11: Reserved for future codification purposes.

§ 168‑11: Reserved for future codification purposes.



§ 168-12: Reserved for future codification purposes.

§ 168‑12: Reserved for future codification purposes.



§ 168-13: Reserved for future codification purposes.

§ 168‑13: Reserved for future codification purposes.



§ 168-14. Vocational rehabilitation services for deaf persons.

Article 2.

Vocational Rehabilitation.

§ 168‑14.  Vocational rehabilitation services for deaf persons.

The Department of Health and Human Services shall promote the employment of deaf persons in this State. The Department shall assist deaf persons whose disability limits employment opportunities in obtaining gainful employment commensurate with their abilities and in maintaining such employment.

The Department, in furtherance of these objectives, shall maintain statistics regarding trades and occupations in which deaf persons are employed.

The Department shall attempt to employ deaf persons in its vocational rehabilitation services for deaf persons and shall have at least one deaf person so employed. (1975, c. 412, s. 2; 1997‑443, s. 11A.118(a).)



§§ 168-15 through 168-19: Reserved for future codification purposes.

§§ 168‑15 through 168‑19: Reserved for future codification purposes.



§ 168-20. Public policy.

Article 3.

Family Care Homes.

§ 168‑20.  Public policy.

The General Assembly has declared in Article 1 of this Chapter that it is the public policy of this State to provide persons with disabilities with the opportunity to live in a normal residential environment. (1981, c. 565, s. 1; 2005‑450, s. 1.)



§ 168-21. Definitions.

§ 168‑21.  Definitions.

As used in this Article:

(1)        "Family care home" means a home with support and supervisory personnel that provides room and board, personal care and habilitation services in a family environment for not more than six resident persons with disabilities.

(2)        "Person with disabilities" means a person with a temporary or permanent physical, emotional, or mental disability including but not limited to mental retardation, cerebral palsy, epilepsy, autism, hearing and sight impairments, emotional disturbances and orthopedic impairments but not including mentally ill persons who are dangerous to others as defined in G.S. 122C‑3(11)b. (1981, c. 565, s. 1; 1985, c. 589, s. 62; 1995, c. 535, s. 36; 2002‑159, s. 24; 2005‑450, s. 1.)



§ 168-22. Family care home; zoning and other purposes.

§ 168‑22.  Family care home; zoning and other purposes.

(a)        A family care home shall be deemed a residential use of property for zoning purposes and shall be a permissible use in all residential districts of all political subdivisions. No political subdivision may require that a family care home, its owner, or operator obtain, because of the use, a conditional use permit, special use permit, special exception or variance from any such zoning ordinance or plan; provided, however, that a political subdivision may prohibit a family care home from being located within a one‑half mile radius of an existing family care home.

(b)        A family care home shall be deemed a residential use of property for the purposes of determining charges or assessments imposed by political subdivisions or businesses for water, sewer, power, telephone service, cable television, garbage and trash collection, repairs or improvements to roads, streets, and sidewalks, and other services, utilities, and improvements. (1981, c. 565, s. 1; 1993 (Reg. Sess., 1994), c. 619, s. 1; 1999‑219, s. 3.2.)



§ 168-23. Certain private agreements void.

§ 168‑23.  Certain private agreements void.

Any restriction, reservation, condition, exception, or covenant in any subdivision plan, deed, or other instrument of or pertaining to the transfer, sale, lease, or use of property which would permit residential use of property but prohibit the use of such property as a family care home shall, to the extent of such prohibition, be void as against public policy and shall be given no legal or equitable force or effect. (1981, c. 565, s. 1.)





